Title 1 - General Provisions

Chapter 1 - General Provisions

§ 1-1-1. Enactment of Code

The statutory portion of the codification of Georgia laws prepared by the Code Revision Commission and the Michie Company pursuant to a contract entered into on June 19, 1978, is enacted and shall have the effect of statutes enacted by the General Assembly of Georgia. The statutory portion of such codification shall be merged with annotations, captions, catchlines, history lines, editorial notes, cross-references, indices, title and chapter analyses, and other materials pursuant to the contract and shall be published by authority of the state pursuant to such contract and when so published shall be known and may be cited as the "Official Code of Georgia Annotated."



§ 1-1-2. Legislative intent

The enactment of this Code is intended as a recodification, revision, modernization, and reenactment of the general laws of the State of Georgia which are currently of force and is intended, where possible, to resolve conflicts which exist in the law and to repeal those laws which are obsolete as a result of the passage of time or other causes, which have been declared unconstitutional or invalid, or which have been superseded by the enactment of later laws. Except as otherwise specifically provided by particular provisions of this Code, the enactment of this Code by the General Assembly is not intended to alter the substantive law in existence on the effective date of this Code.



§ 1-1-3. Severability

Except as otherwise specifically provided in this Code or in an Act or resolution of the General Assembly, in the event any title, chapter, article, part, subpart, Code section, subsection, paragraph, subparagraph, item, sentence, clause, phrase, or word of this Code or of any Act or resolution of the General Assembly is declared or adjudged to be invalid or unconstitutional, such declaration or adjudication shall not affect the remaining portions of this Code or of such Act or resolution, which shall remain of full force and effect as if such portion so declared or adjudged invalid or unconstitutional were not originally a part of this Code or of such Act or resolution. The General Assembly declares that it would have enacted the remaining parts of this Code if it had known that such portion hereof would be declared or adjudged invalid or unconstitutional. The General Assembly further declares that it would have enacted the remaining parts of any other Act or resolution if it had known that such portion thereof would be declared or adjudged invalid or unconstitutional unless such Act or resolution contains an express provision to the contrary.



§ 1-1-4. Validating Acts

The omission from this Code of any Acts passed prior to the adoption of this Code which validated any bonds, notes, warrants, certificates, or other evidences of indebtedness issued by any political subdivision or instrumentality of the state shall in no way operate or be construed to repeal or destroy the effect of any and all of such validating Acts where such validating Acts have been otherwise lawfully passed and are not in conflict with the Constitution of the United States or the Constitution of Georgia.



§ 1-1-5. Effect of adoption of Code upon rules or regulations

Unless otherwise provided, the adoption of this Code shall not invalidate or affect any rules or regulations which were in effect on November 1, 1982, promulgated pursuant to authority given by law, and such rules and regulations shall remain in force until repealed, replaced, or invalidated.



§ 1-1-6. Effect of adoption of Code upon terms of office and rights of officials or employees

(a) The adoption of this Code shall not affect the term of office or the right to hold office of any person who is in office on November 1, 1982, unless otherwise expressly provided or unless such office is abolished by the adoption of this Code.

(b) The adoption of this Code shall not affect the compensation, expenses, per diem, allowances, retirement, or other rights of any official or employee of the state or any county, municipal corporation, school system, political subdivision, authority, or other governmental entity within this state, unless otherwise provided in this Code.



§ 1-1-7. Notes and catchlines of Code sections not part of law

Unless otherwise provided in this Code, the descriptive headings or catchlines immediately preceding or within the text of the individual Code sections of this Code, except the Code section numbers included in the headings or catchlines immediately preceding the text of the Code sections, and title and chapter analyses do not constitute part of the law and shall in no manner limit or expand the construction of any Code section. All historical citations, title and chapter analyses, and notes set out in this Code are given for the purpose of convenient reference and do not constitute part of the law.



§ 1-1-8. References to state law or this Code

(a) Unless otherwise indicated in the context, references in this Code to titles, chapters, articles, parts, subparts, or Code sections shall mean titles, chapters, articles, parts, subparts, or Code sections of this Code.

(b) Unless there is an expressed intention to the contrary, any reference in this Code or in any law of this state to another provision of this Code or law of this state shall mean and be construed to refer to such other provision or law as it now or hereafter exists.

(c) Any reference in any local or special law of this state to any Act or resolution of the General Assembly or to any title, chapter, section, or other portion of any prior code of this state shall be construed to be a reference to the appropriate title, chapter, article, part, subpart, Code section, subsection, paragraph, subparagraph, division, or subdivision of the Official Code of Georgia Annotated.

(d) Unless otherwise indicated by the context in which it is used, any citation in any public or private document, writing, or other instrument to a law of the State of Georgia which has been codified in the Official Code of Georgia Annotated shall be construed to be a reference to such law as contained in the Official Code of Georgia Annotated.

(e) Any reference in any Act of the General Assembly or in any other public or private document, writing, or other instrument to "O.C.G.A." shall mean and refer to the Official Code of Georgia Annotated published under authority of the State of Georgia. The Official Code of Georgia Annotated published under authority of the State of Georgia may be cited or referred to as "O.C.G.A."



§ 1-1-9. Effective date of Code

This Code shall become effective on November 1, 1982.



§ 1-1-10. Specific repealer; provisions saved from repeal

(a) The following Codes, laws, and parts of laws are repealed, except as otherwise provided in this Code section:

(1) The Code of Georgia of 1933, as amended;

(2) All general laws enacted by the General Assembly of Georgia prior to June 1, 1981, except this Code and except as otherwise provided in this Code section; and

(3) All codes enacted or approved by the General Assembly prior to the Code of Georgia of 1933.

(b) The following laws and parts of laws are not repealed by the adoption of this Code and shall remain of full force and effect until otherwise repealed, amended, superseded, or declared invalid or unconstitutional:

(1) Acts and resolutions conveying, granting, leasing, encumbering, selling, exchanging, or authorizing easements in specific state-owned property or rights therein;

(2) Acts and resolutions providing for appropriations of state funds;

(3) Acts and resolutions granting compensation to persons, firms, partnerships, corporations, and private or governmental entities injured by the state or its officials, officers, employees, or agents;

(4) Local Acts and resolutions of the General Assembly which are in effect on November 1, 1982, and which are not in conflict with this Code;

(5) Acts and resolutions which by their terms are applicable to a named superior court or judicial circuit, including but not limited to Acts fixing the terms of court and Acts providing for judges, district attorneys, or other personnel or their compensation, powers, or duties;

(6) Resolutions proposing amendments to the Constitution or proposing a new Constitution or portions thereof;

(7) Acts and resolutions ceding jurisdiction over territory within the state to the federal government;

(8) Acts and resolutions creating committees or commissions of the General Assembly or authorizing studies;

(9) Acts and resolutions providing for the furnishing of law books to various courts, governmental entities, libraries, and public officials;

(10) Acts and resolutions designating or naming highways, bridges, buildings, ferries, dams, structures, parks, natural resources, or other property or authorizing the placement of statues, plaques, memorials, portraits, or monuments;

(11) Resolutions relating to or providing for the internal operation of the General Assembly;

(12) Resolutions not intended to have the force and effect of law;

(13) General Acts of local application which are based on population and which have not been specifically repealed or declared invalid or unconstitutional;

(14) Acts and resolutions honoring, commending, or recognizing individuals, groups, principles, or ideas or urging that certain acts be done or refrained from by the federal, state, or local governments or by individuals, groups, or entities; and

(15) Acts and resolutions relieving sureties or bondsmen.

(c) The following specific laws and parts of laws are not repealed by the adoption of this Code and shall remain of full force and effect, pursuant to their terms, until otherwise repealed, amended, superseded, or declared invalid or unconstitutional:

(1) An Act for reviving and enforcing certain laws therein mentioned and adopting the common laws of England as they existed on May 14, 1776, approved February 25, 1784. (For the adopting Act of 1784, see Prince's 1822 Digest, p. 570; Cobb's 1851 Digest, p. 721; and Code of 1863, Section 1, paragraph 6.)

(2) Section 10 of an Act amending an Act prohibiting certain practices in connection with real estate transactions, approved March 24, 1981 (Ga. L. 1981, p. 480).

(3) Section 13 of an Act known as the "Georgia Marketing Act of 1981," approved April 13, 1981 (Ga. L. 1981, p. 1354).

(4) Sections 1 and 67 of an Act to revise, modernize, codify, and update certain laws relating to alcoholic beverages, approved April 13, 1981 (Ga. L. 1981, p. 1269).

(5) Section 4 of an Act amending an Act known as the "Insurance Premium Finance Company Act," approved April 7, 1981 (Ga. L. 1981, p. 760).

(6) Sections 5 and 6 of an Act amending Code Title 56, known as the "Georgia Insurance Code," so as to provide additional qualifications for licensure of agents and counselors for life or accident and sickness insurance and for the making of annuity contracts, approved April 17, 1981 (Ga. L. 1981, p. 1789).

(7) Section 1 of an Act prohibiting discrimination in the employment of the handicapped and known as the "Georgia Equal Employment for the Handicapped Code," approved April 17, 1981 (Ga. L. 1981, p. 1803).

(8) Section 3 of an Act amending Code Section 56-3005, relating to optional policy provisions in accident and sickness policies, so as to remove the provisions relating to insurance with other insurers, approved April 9, 1981 (Ga. L. 1981, p. 1009).

(9) Section 4 of an Act amending Code Title 114, relating to workers' compensation, so as to redefine the term "employee," approved April 17, 1981 (Ga. L. 1981, p. 1585).

(10) Section 3 of an Act amending Code Title 56, known as the "Georgia Insurance Code," so as to require that certain accident and sickness policies and plans provide conversion privileges for insured surviving spouses or former spouses, approved April 7, 1981 (Ga. L. 1981, p. 640).

(11) Section 2 of an Act amending Code Section 3-305, relating to suits against representatives of obligors, so as to reduce the period of exemption from suit for representatives of estates from 12 months to six months, approved April 9, 1981 (Ga. L. 1981, p. 852).

(12) An Act providing that the State of Georgia shall be a party to the "Southern Interstate Nuclear Compact," approved March 3, 1962, (Ga. L. 1962, p. 505), as amended.

(13) A resolution creating the Georgia Semiquincentenary Commission, approved April 14, 1981 (Ga. L. 1981, p. 1472).

(14) Section 1 of an Act authorizing the Supreme Court of Georgia to establish a uniform motion for review procedure, approved March 20, 1980 (Ga. L. 1980, p. 390).

(15) Section 2 of an Act providing for distribution of certain moneys received or to be received as a result of the commission of a crime, approved April 17, 1979 (Ga. L. 1979, p. 1262).

(16) Section 4 of an Act amending certain provisions relating to trial and accusation and waiver of indictment, approved March 20, 1980 (Ga. L. 1980, p. 452).

(17) Section 4 of an Act providing for an additional credit to be given to criminal defendants who are confined in an institution or facility for treatment or examination of a physical or mental disability, approved April 3, 1972 (Ga. L. 1972, p. 742).

(18) Sections 14 and 15 of an Act providing for representation by counsel, services, and facilities for indigent persons in criminal proceedings, approved April 18, 1968 (Ga. L. 1968, p. 999).

(19) Section 13 of an Act to provide defense services for indigent persons accused of crime, approved March 9, 1979 (Ga. L. 1979, p. 367).

(20) A resolution approving the adoption of the rules of the Supreme Court, approved April 14, 1981 (Ga. L. 1981, p. 1532).

(21) Section 7 of an Act creating a new judicial circuit for this state to be known as the Douglas Judicial Circuit, approved March 20, 1980 (Ga. L. 1980, p. 563).

(22) Section 38-612 of the Code of 1933, relating to Acts allowing papers improperly registered, and their copies, when lost, to be admitted in evidence.

(23) Section 3 of an Act providing for the incorporation by reference of various fiduciary powers into wills, trusts, or other instruments in writing and providing that no exercise of any such power or authority by a fiduciary shall deprive the trust or estate involved of an otherwise available tax exemption, approved April 17, 1973 (Ga. L. 1973, p. 846).

(24) Section 3 of an Act amending an Act providing for the incorporation by reference of various fiduciary powers into wills, trusts, and other instruments in writing, approved April 17, 1973 (Ga. L. 1973, p. 846), and providing that the Act shall not apply to any will, trust, or other instrument executed prior to April 7, 1976, approved April 7, 1976 (Ga. L. 1976, p. 1586).

(25) Section 2 of an Act providing that mutual wills, other than mutual wills based on express contract, must contain an express statement that such wills are mutual wills, approved April 18, 1967 (Ga. L. 1967, p. 718).

(26) Sections 4 through 9 of an Act to provide for the number of witnesses required to attest wills and codicils and to provide for the execution and probate of wills and codicils, approved May 28, 1964 (Ga. L. 1964, Ex. Sess., p. 16).

(27) Section 2 of an Act providing a residuary bequest or devise to a surviving widow in lieu of dower or years support shall be subject to debts, taxes, expenses of administration and similar charges, approved April 8, 1968 (Ga. L. 1968, p. 1070).

(28) Section 2 of an Act changing from six months to nine months the time period within which a written instrument of renunciation must be filed, approved April 17, 1979 (Ga. L. 1979, p. 1292).

(29) Section 2 of an Act providing additional procedures for taking the testimony of witnesses for wills, approved March 24, 1976 (Ga. L. 1976, p. 640).

(30) Section 2 of an Act providing how guardians, administrators, executors, trustees, and other fiduciaries may sell stocks or bonds, approved March 2, 1953 (Ga. L. 1953, Jan.-Feb. Sess., p. 378).

(31) Section 15 of an Act providing for the supervision by the Attorney General of the administration of charitable trusts, approved March 21, 1974 (Ga. L. 1974, p. 440).

(32) Section 6 of an Act prescribing procedure for appeals upon petition to the Supreme Court or Court of Appeals in certain specified cases shall not apply to appeals in certain habeas corpus cases, approved April 12, 1979 (Ga. L. 1979, p. 619).

(33) Section 1 of an Act to be known as the "Georgia Public Revenue Code" and revising and modernizing certain revenue laws and to provide legislative intent, approved March 6, 1978 (Ga. L. 1978, p. 309).

(34) Section 13 of an Act creating the Department of Offender Rehabilitation and the Board of Offender Rehabilitation and abolishing the State Board of Probation, approved April 6, 1972 (Ga. L. 1972, p. 1069).

(35) Section 3 of an Act prohibiting any interference with the printing of the reports of the Supreme Court and the Court of Appeals, approved March 29, 1937 (Ga. L. 1937, p. 503).

(36) Section 7 of an Act providing that the powers and duties of the Department of Administrative Services relative to contracts for supplies and services required by the state shall not be construed to affect, repeal, or limit an Act known as the "Unemployment Compensation Law," approved April 12, 1979 (Ga. L. 1979, p. 659).

(37) Section 2 of an Act providing that the provisions regarding membership of certain metropolitan area planning and development commissions shall not be changed, approved April 6, 1978 (Ga. L. 1978, p. 2066).

(38) Section 2 of an Act providing that certain additional authority granted to each area planning and development commission and the expiration of such authority shall not repeal, limit, or diminish any power heretofore possessed by any metropolitan area planning and development commission, approved March 23, 1977 (Ga. L. 1977, p. 782).

(39) Section 5 of an Act providing that certain functions and authority granted to area planning and development commissions shall be cumulative of any authority provided to certain metropolitan area planning and development commissions and shall not diminish any authority heretofore granted to any such commission, approved April 11, 1978 (Ga. L. 1978, p. 2293).

(40) Section 2 of an Act reestablishing the Georgia Council for the Arts and Humanities, approved March 13, 1979 (Ga. L. 1979, p. 388).

(41) Section 9 of an Act substantially amending the duties, responsibilities and procedures of the Public Service Commission, approved April 14, 1975 (Ga. L. 1975, p. 404).

(42) Section 7 of an Act amending the powers and duties of the State Depository Board and the regulation of deposits therein, approved March 23, 1960 (Ga. L. 1960, p. 1144).

(43) Section 11 of the "Telecommunications Consolidation Act of 1973," approved April 18, 1973 (Ga. L. 1973, p. 1261).

(44) Section 9 of the "Public Safety Radio Services Act of 1975," approved April 28, 1975 (Ga. L. 1975, p. 1642).

(45) Section 2 of an Act amending an Act implementing the requirements of the Federal Intergovernmental Cooperation Act of 1968, approved March 20, 1980 (Ga. L. 1980, p. 736).

(46) Section 2 of an Act providing that powers of sale and other powers in deeds of trust, mortgages, and other instruments may be exercised by transferees and other parties regardless of whether or not the transfer specifically includes such powers or conveys title to the property described, approved April 18, 1967 (Ga. L. 1967, p. 735).

(47) Section 4 of an Act providing that a power of sale, unless limited in the instrument creating such power, authorizes a private sale by the donee of such power, except as to instruments given to secure a debt, approved March 4, 1955 (Ga. L. 1955, p. 430).

(48) An Act requiring the conditional sales of personal property to be evidenced in writing, approved September 27, 1881 (Ga. L. 1880-81, p. 143), as amended.

(49) An Act to provide that the lien of mortgages on crops given to secure the payment of debts for supplies, money, and other articles of necessity shall be superior to judgments of older date than the mortgages, approved December 21, 1899 (Ga. L. 1899, p. 78).

(50) An Act to extend the lien of mortgages on crops, before the crops are planted or growing, approved July 15, 1924 (Ga. L. 1924, p. 125).

(51) Sections 2 and 3 of an Act declaring that growing crops shall be personalty and providing that mortgages or other liens thereof shall be attested and recorded as chattel mortgages, approved August 21, 1922 (Ga. L. 1922, p. 114).

(52) An Act authorizing the securing of advances made for the purpose of planting, making, or gathering crops by giving a bill of sale, approved August 22, 1925 (Ga. L. 1925, p. 118), as amended.

(53) An Act declaring the selling or encumbering of personal property held under a conditional purchase to be illegal, approved September 28, 1883 (Ga. L. 1882-83, p. 111).

(54) An Act to prevent the removal of personal property from this state held under a conditional purchase and sale, and by the terms of the purchase, the title is retained by the vendor until the purchase price is paid, without the consent of the vendor, and to prevent the vendee in such a purchase and sale from concealing the property, approved August 15, 1910 (Ga. L. 1910, p. 120).

(55) An Act to be known as the "Apartment Ownership Act," approved April 12, 1963 (Ga. L. 1963, p. 561), as amended.

(56) An Act to create the positions of associate public service commissioners, approved February 18, 1953 (Ga. L. 1953, Jan.-Feb. Sess., p. 127).

(57) An Act to declare valid and legal the establishment and organization of housing authorities and all bonds, notes, contracts, agreements, obligations, and undertakings of such authorities, approved March 23, 1939 (Ga. L. 1939, p. 126).

(58) An Act to validate and declare legal all notes and bonds of housing authorities, and all civil proceedings, acts, and things heretofore undertaken, performed, or done with reference thereto, approved March 15, 1971 (Ga. L. 1971, p. 94).

(59) An Act to validate and declare legal the creation and establishment of housing authorities and all bonds, notes, contracts, agreements, obligations, and undertakings of such authorities, approved February 14, 1951 (Ga. L. 1951, p. 127).

(60) An Act to validate and declare legal the creation and establishment of housing authorities and all bonds, notes, contracts, agreements, obligations, and undertakings of such authorities, approved March 10, 1959 (Ga. L. 1959, p. 141).

(61) An Act to validate and declare legal the creation and establishment of housing authorities and all bonds, contracts, agreements, notes, obligations, and undertakings of such authorities, approved March 9, 1962 (Ga. L. 1962, p. 734).

(62) Section 1 of an Act to provide for the number of directors of railroad corporations, and to provide for the ratification of prior actions of boards of directors thereof, approved April 23, 1969 (Ga. L. 1969, p. 589).

(63) An Act to provide that the seal of a notary need not be required to his attestation of deeds and to provide for the ratification of certain deeds, approved February 12, 1952 (Ga. L. 1952, p. 456).

(64) An Act to create certain emeritus offices of the state, to provide for appointment, compensation, and duties, as amended, approved March 7, 1957 (Ga. L. 1957, p. 206).

(65) A resolution giving assent of this state to an act of Congress of the United States providing for cooperative agricultural extension work, approved August 14, 1914 (Ga. L. 1914, p. 1243).

(66) An Act to enlarge the powers of the Board of Trustees of Georgia Military College, approved March 24, 1939 (Ga. L. 1939, p. 410).

(67) An Act to authorize the Toccoa Falls Institute to confer the degree of bachelor of arts in biblical education, approved March 24, 1939 (Ga. L. 1939, p. 412).

(68) An Act designating Fort Valley State College as a land-grant college, approved February 25, 1949 (Ga. L. 1949, p. 1144).

(69) An Act known as the "Georgia Professional Standards Act," approved March 25, 1976 (Ga. L. 1976, p. 966).

(70) An Act known as the "State School Building Authority for the Deaf and Blind Act," approved February 21, 1951 (Ga. L. 1951, p. 637).

(71) An Act known as the "Vocational Trade School Building Authority Act," approved February 16, 1951 (Ga. L. 1951, p. 132).

(72) Section 2 of an Act to amend Code Title 49, relating to guardians and wards, as amended, so as to enact Chapter 9 of Title 49 and to provide that a guardian need not be appointed for a minor or an incompetent person in certain instances, approved April 18, 1967 (Ga. L. 1967, p. 720).

(73) Section 3 of an Act to amend Code Title 49, relating to guardians and wards, as amended, so as to revise, modernize, and supersede Code Chapter 49-6, relating to guardians of insane persons or persons otherwise mentally incapable of managing their estates, approved April 8, 1980 (Ga. L. 1980, p. 1661).

(74) Section 5 of an Act substantially revising the law relating to the joint-secretary of the state examining boards, as amended, in particular to provide an exception, approved April 22, 1981 (Ga. L. 1981, p. 1898).

(75) Section 3 of an Act to amend Code Title 74, relating to parent and child, as amended, by enacting a new Code chapter relating to determination of paternity, approved April 1, 1980 (Ga. L. 1980, p. 1374).

(76) Section 7 of the "Georgia Child Custody Intrastate Jurisdiction Act of 1978," approved April 5, 1978 (Ga. L. 1978, p. 1957).

(77) Sections 1 and 49 of an Act substantially revising and modernizing certain laws of this state relating to family, domestic relations, and interfamilial duties, approved April 4, 1979 (Ga. L. 1979, p. 466).

(78) Sections 29 and 30 of the "Uniform Reciprocal Enforcement of Support Act," approved February 20, 1958 (Ga. L. 1958, p. 34).



§ 1-1-11. General repealer

All laws and parts of laws in conflict with this Code are repealed.






Chapter 2 - Persons and Their Rights

§ 1-2-1. Classes of persons generally; corporations deemed artificial persons; nature of corporations generally

(a) There are two classes of persons: natural and artificial.

(b) Corporations are artificial persons. They are creatures of the law and, except insofar as the law forbids it, they are subject to be changed, modified, or destroyed at the will of their creator.



§ 1-2-2. Categories of natural persons

Natural persons are categorized, according to their rights and status, as:

(1) Citizens;

(2) Citizens of the United States but not of this state; and

(3) Aliens.



§ 1-2-3. Duration of citizenship

Until citizenship is acquired elsewhere, a citizen of this state continues to be a citizen of this state and of the United States.



§ 1-2-4. Right of expatriation

Except in time of war, every citizen of this state shall have the right of expatriation with a view to becoming a citizen of another country with which this state is at peace. Declaration or avowal of the intention to become a citizen of another country, accompanied by actual removal, shall be held to be a renunciation of all one's rights and duties as a citizen.



§ 1-2-5. Reacquisition of citizenship by expatriated persons and descendants

If a person expatriated under Code Section 1-2-4 acquires citizenship under some foreign power, he and his descendants who go with him for the purpose of residence may become citizens of this state again only after meeting the residence requirements and taking the oath of allegiance required of other foreigners as a condition to becoming a citizen of the United States by Section 1448 of Title 8 of the United States Code.



§ 1-2-6. Rights of citizens generally

(a) The rights of citizens include, without limitation, the following:

(1) The right of personal security;

(2) The right of personal liberty;

(3) The right of private property and the disposition thereof;

(4) The right of the elective franchise;

(5) The right to hold office, unless disqualified by the Constitution and laws of this state;

(6) The right to appeal to the courts;

(7) The right to testify as a witness;

(8) The right to perform any civil function; and

(9) The right to keep and bear arms.

(b) All citizens are entitled to exercise all their rights as citizens, unless specially prohibited by law.



§ 1-2-7. Rights of female citizens generally

Female citizens are entitled to the privilege of the elective franchise and have the right to hold any civil office or perform any civil function as fully and completely as do male citizens.



§ 1-2-8. Rights of minors

The law prescribes certain ages at which persons shall be considered of sufficient maturity to discharge certain civil functions, to make contracts, and to dispose of property. Prior to those ages they are minors and are, on account of that disability, unable to exercise these rights as citizens unless such minor becomes emancipated by operation of law or pursuant to Article 10 of Chapter 11 of Title 15.



§ 1-2-9. Rights of citizens of the United States while in this state generally

Such citizens of the other states of the Union as are recognized as citizens of the United States by the Constitution thereof shall be entitled, while temporarily within this state, to all the rights of citizens thereof, except the elective franchise, the right to hold office, and the right to perform such civil functions as are confined by law to citizens of this state.



§ 1-2-10. Rights of citizens of other states or nations to sue or give evidence

The citizens of other states of the United States or of foreign states at peace with this state shall, by comity, be allowed the privilege of suing in the courts of this state and of giving evidence therein, as long as the same comity is extended in the courts of the other states to the citizens of this state.



§ 1-2-11. Rights of aliens generally; purchase, holding, and conveyance of realty

(a) Aliens are the subjects of foreign governments who have not been naturalized under the laws of the United States.

(b) Aliens who are subjects of governments at peace with the United States and this state, as long as their governments remain at peace with the United States and this state, shall be entitled to all the rights of citizens of other states who are temporarily in this state and shall have the privilege of purchasing, holding, and conveying real estate in this state.






Chapter 3 - Laws and Statutes

§ 1-3-1. Construction of statutes generally

(a) In all interpretations of statutes, the courts shall look diligently for the intention of the General Assembly, keeping in view at all times the old law, the evil, and the remedy. Grammatical errors shall not vitiate a law. A transposition of words and clauses may be resorted to when a sentence or clause is without meaning as it stands.

(b) In all interpretations of statutes, the ordinary signification shall be applied to all words, except words of art or words connected with a particular trade or subject matter, which shall have the signification attached to them by experts in such trade or with reference to such subject matter.

(c) A substantial compliance with any statutory requirement, especially on the part of public officers, shall be deemed and held sufficient, and no proceeding shall be declared void for want of such compliance, unless expressly so provided by law.

(d) In addition to the rules for construction prescribed in subsections (a) through (c) of this Code section, the rules provided in this subsection shall govern the construction of all statutes with respect to the subjects enumerated.

(1) Bonds. When a bond is required by law, an undertaking in writing, without seal, is sufficient; and in all bonds where the names of the obligors do not appear in the bond but are subscribed thereto, they are bound thereby.

(2) Census. Whenever there is used in the statutory law of this state the term "federal census," "United States census," "decennial census," or similar words referring to the official census conducted every ten years by the United States of America or any agency thereof as required by Article I, Section II, Paragraph III of the Constitution of the United States, the effective date of such census for the purpose of making operative and of force any statutory law of this state shall be determined as follows:

(A) The effective date of the census shall be July 1 of the first year after the year in which the census is conducted, for the purpose of making operative and of force the following laws:

(i) Code Section 15-16-20;

(ii) Code Sections 15-6-88 through 15-6-91;

(iii) Code Section 48-5-183;

(iv) Code Sections 15-9-63 through 15-9-67;

(v) Code Section 36-5-25;

(vi) Code Section 15-10-23; and

(vii) Code Section 45-16-11;

provided, however, that if a county's population decreases according to a more recent census below its population according to an earlier census, then, notwithstanding any other provision of law, any officer who is compensated under a law specified in this subparagraph and who is in office on the date specified in this subparagraph shall continue during his entire tenure in such office (including any future terms of office in such office) to be compensated on the basis of the county's population according to such earlier census;

(B) For purposes of any program of grants of state funds to local governments, the effective date of the census shall be July 1 of the first year after the year in which the census is conducted;

(C) For the purpose of reconstituting the membership of any constitutional or statutory board, commission, or body whose members are appointed from congressional districts, the effective date of the census shall be January 1 of the third year after the year in which the census is conducted;

(D) The effective date of the census shall be July 1 of the second year after the year in which the census is conducted for the purpose of making operative and of force all other statutory laws which do not expressly provide otherwise.

(3) Computation of time. Except as otherwise provided by time period computations specifically applying to other laws, when a period of time measured in days, weeks, months, years, or other measurements of time except hours is prescribed for the exercise of any privilege or the discharge of any duty, the first day shall not be counted but the last day shall be counted; and, if the last day falls on Saturday or Sunday, the party having such privilege or duty shall have through the following Monday to exercise the privilege or to discharge the duty. When the last day prescribed for such action falls on a public and legal holiday as set forth in Code Section 1-4-1, the party having the privilege or duty shall have through the next business day to exercise the privilege or to discharge the duty. When the period of time prescribed is less than seven days, intermediate Saturdays, Sundays, and legal holidays shall be excluded in the computation.

(4) Gender. The masculine gender includes the feminine and the neuter.

(5) Joint authority. A joint authority given to any number of persons or officers may be executed by a majority of them, unless it is otherwise declared.

(6) Number. The singular or plural number each includes the other, unless the other is expressly excluded.

(7) Tense. The present or past tense includes the future.



§ 1-3-2. Construction of definitions

As used in this Code or in any other law of this state, defined words shall have the meanings specified, unless the context in which the word or term is used clearly requires that a different meaning be used.



§ 1-3-3. Definitions

As used in this Code or in any other law of this state, the term:

(1) "Abode" ordinarily means domicile.

(2) "Accident" means an event which takes place without one's foresight or expectation or design.

(3) "Act of God" means an accident produced by physical causes which are irresistible or inevitable, such as lightning, storms, perils of the sea, earthquakes, inundations, sudden death, or illness. This expression excludes all idea of human agency.

(4) "Aforesaid" means next before.

(4.1) "Agriculture," "agricultural operations," or "agricultural or farm products" means raising, harvesting, or storing of crops; feeding, breeding, or managing livestock or poultry; producing or storing feed for use in the production of livestock, including, but not limited to, cattle, calves, swine, hogs, goats, sheep, and rabbits, or for use in the production of poultry, including, but not limited to, chickens, hens, ratites, and turkeys; producing plants, trees, fowl, or animals; or the production of aquacultural, horticultural, dairy, livestock, poultry, eggs, and apiarian products. If the term "agriculture," "agricultural operations," or "agricultural or farm products" is defined in Title 2, Title 4, Title 10, or Title 11 or in any chapter, article, part, subpart, or Code section of such titles, such specific definition shall control for such purposes over the definition contained in this paragraph. Agricultural or farm products are considered grown in this state if such products are grown, produced, or processed in this state, whether or not such products are composed of constituent products grown or produced outside this state.

(5) "As soon as possible" means within a reasonable time, having due regard to all the circumstances.

(6) "Child" or "grandchild" means legitimate descendants.

(7) "County governing authority" means the board of county commissioners, the sole county commissioner, or the governing authority of a consolidated government.

(7.1) "Crops" or "growing crops" means fruits and products of all annual or perennial plants, trees, and shrubs and shall also include plants, trees, shrubs, and other agricultural products that are produced for sale. If the term "crops" or "growing crops" is defined in Title 2, Title 4, or Title 10 or in any chapter, article, part, subpart, or Code section of such titles, such specific definition shall control for such purposes over the definition contained in this paragraph.

(8) "Following" means next after.

(9) "Lunatic," "insane," or "non compos mentis" each includes all persons of unsound mind.

(10) "May" ordinarily denotes permission and not command. However, where the word as used concerns the public interest or affects the rights of third persons, it shall be construed to mean "must" or "shall."

(11) "Month" means a calendar month. A scholastic month in public schools is 20 school days.

(12) "Oath" includes affirmation.

(13) "Penitentiary" means any place where inmates are confined under the authority of any law of this state.

(14) "Person" includes a corporation.

(15) "Preceding" means next before.

(16) "Property" includes real and personal property.

(16.1) "Ratites" mean any members of the ratite family, including but not limited to ostriches, emus, and rheas, which are not indigenous to this state and which are raised for the purpose of producing meat, fiber, or animal by-products or as breeding stock. For the purposes of the laws of this state, ratites shall be treated as poultry and the term poultry as used in this Code or any law of this state shall include ratites unless such ratites are specifically excluded from the operation of any such law or unless such law or the operation thereof is restricted to a certain type of poultry.

(17) "Seal" includes impressions on the paper itself, as well as impressions on wax or wafers. With the exception of official seals, a scrawl or any other mark intended as a seal shall be held as such.

(18) "Sickness" means any affection of the body which deprives it temporarily of the power to fulfill its usual functions.

(19) "Signature" or "subscription" includes the mark of an illiterate or infirm person.

(19.5) "Statutory overnight delivery" shall have the meaning provided for in subsection (b) of Code Section 9-10-12.

(20) "Trespass" means any misfeasance, transgression, or offense which damages another's health, reputation, or property.

(21) "Until," when used with reference to a certain day, includes all of such day.

(22) "Whereas" means considering that.

(23) "Writing" includes printing and all numerals.

(24) "Year" means a calendar year.



§ 1-3-4. Effective date of legislative Acts

(a) Unless a different effective date is specified in an Act:

(1) Any Act which is approved by the Governor or which becomes law without his approval on or after the first day of January and prior to the first day of July of a calendar year shall become effective on the first day of July; and

(2) Any Act which is approved by the Governor or which becomes law without his approval on or after the first day of July and prior to the first day of January of the immediately succeeding calendar year shall become effective on the first day of January.

(b) Subsection (a) of this Code section shall not apply to local legislation or to resolutions intended to have the effect of law. Such local legislation and resolutions intended to have the effect of law become effective immediately upon approval by the Governor or upon their becoming law without his approval, unless a different effective date is specified in the Act or resolution.



§ 1-3-4.1. Effective date for general Acts requiring increases in compensation of certain county officials

Notwithstanding the provisions of Code Section 1-3-4, no general Act which provides for an increase in compensation to one or more of the county officials listed in Article IX, Section I, Paragraph III of the Constitution or Chapter 10 of Title 15 shall be effective until the first day of January following passage of the Act.



§ 1-3-5. Operation of laws generally; retrospective operation

Laws prescribe only for the future; they cannot impair the obligation of contracts nor, ordinarily, have a retrospective operation. Laws looking only to the remedy or mode of trial may apply to contracts, rights, and offenses entered into, accrued, or committed prior to their passage; but in every case a reasonable time subsequent to the passage of the law should be allowed for the citizen to enforce his contract or to protect his right.



§ 1-3-6. When laws become obligatory; effect of ignorance

After they take effect, the laws of this state are obligatory upon all the inhabitants thereof. Ignorance of the law excuses no one.



§ 1-3-7. Abrogation of laws by agreement; waiver or renunciation of benefits established by law

Laws made for the preservation of public order or good morals may not be dispensed with or abrogated by any agreement. However, a person may waive or renounce what the law has established in his favor when he does not thereby injure others or affect the public interest.



§ 1-3-8. Binding effect of legislation upon state

The state is not bound by the passage of a law unless it is named therein or unless the words of the law are so plain, clear, and unmistakable as to leave no doubt as to the intention of the General Assembly.



§ 1-3-9. Effect and enforcement of foreign laws

The laws of other states and foreign nations shall have no force and effect of themselves within this state further than is provided by the Constitution of the United States and is recognized by the comity of states. The courts shall enforce this comity, unless restrained by the General Assembly, so long as its enforcement is not contrary to the policy or prejudicial to the interests of this state.



§ 1-3-10. Execution of writings and contracts

Except for wills of personalty of persons domiciled in another state or country, when writings or contracts are intended to have effect in this state they must be executed in conformity to the laws of this state.



§ 1-3-11. Local referenda on abolishing offices or shortening or lengthening term

No office to which a person has been elected shall be abolished nor the term of the office shortened or lengthened by local or special Act during the term for which such person was elected unless the same shall be approved by the people of the jurisdiction affected in a referendum on the question.






Chapter 4 - Holidays and Observances

§ 1-4-1. Public and legal holidays; leave for observance of religious holidays not specifically provided for

(a) The State of Georgia shall recognize and observe as public and legal holidays:

(1) All days which have been designated as of January 1, 1984, as public and legal holidays by the federal government; and

(2) All other days designated and proclaimed by the Governor as public and legal holidays or as days of fasting and prayer or other religious observance. In such designation, the Governor shall include at least one of the following dates: January 19, April 26, or June 3, or a suitable date in lieu thereof to commemorate the event or events now observed by such dates.

(b) The Governor shall close all state offices and facilities a minimum of 12 days throughout the year and not more than 12 days in observance of the public and legal holidays and other days set forth in subsection (a) of this Code section and shall specify the days state offices and facilities shall be closed for such observances.

(c) Employees of any state department or agency shall, upon request to their appointing authority or his or her designee at least seven days in advance, be given priority consideration for time away from work for observance of religious holy days not otherwise provided for in this Code section. Any paid leave time for such religious holy day observance shall be charged to accrued compensatory leave or accrued annual leave credits available to the employee at the time of the holy day observance. No employee may claim priority consideration for more than three work days each calendar year. A request by an employee for time away from work to observe a religious holy day shall not be denied unless the employee has inadequate accrued compensatory or annual leave credits to cover such period of absence or the duties performed by the employee are urgently required and the employee is the only person available who can perform the duties as determined by the appointing authority or his or her designee. The State Personnel Board shall provide by rule and regulation a procedure to be followed by agencies and departments in the granting of such holy days.



§ 1-4-2. Religious holidays

The only days to be declared, treated, and considered as religious holidays shall be the first day of each week, called Sunday.



§ 1-4-3. American History Month

(a) The State of Georgia recognizes the importance to the citizens of this state of the principles upon which the United States of America was founded and of an understanding of the history of our nation. To encourage the study of American history by the citizens of this state, the month of February of each year is designated as "American History Month" in Georgia. The citizens of this state are encouraged to observe "American History Month" with appropriate observances and programs.

(b) The month of February of each year is also designated as Georgia History Month in special tribute to the founders, builders, and preservers of this state.



§ 1-4-4. Wildflower Week

The fourth week in the month of March of each year is declared to be "Wildflower Week" in Georgia.



§ 1-4-5. Bird Day

The second Thursday in October of each year is declared to be "Bird Day" in Georgia.



§ 1-4-6. Law Enforcement Officer Appreciation Day

The second Monday in February of each year is declared to be "Law Enforcement Officer Appreciation Day" in Georgia.



§ 1-4-7. Peace Officer Memorial Day; Police Week

May 15 of each year is declared to be "Peace Officer Memorial Day" and the calendar week in which it falls is declared as "Police Week."



§ 1-4-8. Children's Day

The first Sunday in October of each year, beginning in 1990, is declared to be "Children's Day" in Georgia.



§ 1-4-9. Former Prisoners of War Recognition Day

The day of April 9 of each year is designated as "Former Prisoners of War Recognition Day" in Georgia.



§ 1-4-10. Girls and Women in Sports Day

The first Thursday in February of each year is designated as "Girls and Women in Sports Day" in Georgia.



§ 1-4-11. Clean Water Week

The third week in October of each year is designated and shall be observed as "Clean Water Week" in Georgia.



§ 1-4-12. Firefighter Appreciation Day

The first Tuesday in February of each year is designated as "Firefighter Appreciation Day" in Georgia.



§ 1-4-13. Bill of Rights Day

(a) The State of Georgia recognizes the first ten amendments to the Constitution of the United States as vitally important in articulating and ensuring fundamental human rights. These first ten amendments, known collectively as the Bill of Rights, were ratified on December 15, 1791.

(b) To affirm the fundamental freedoms embodied in the Bill of Rights, celebrate the anniversary of ratification, and commemorate the sacrifices made to preserve these essential rights, December 15 of each year is designated "Bill of Rights Day" in Georgia. The citizens of this state are encouraged to observe the day by reflecting upon the meaning and importance of the Bill of Rights.



§ 1-4-14. Home Education Week

The first week in February of each year is declared to be "Home Education Week" in Georgia.



§ 1-4-15. Designation of "Bill Elliott Day."

(a) The General Assembly finds that a Georgia family's proud tradition of racing began in Dawsonville, Georgia, under the tutelage and guiding hand of George Elliott. George's young son Bill began to demonstrate at an early age a natural skill and competitive racing instinct at Dixie Speedway in Woodstock, and in 1976, at the tender age of 20, Bill Elliott entered his first Winston Cup race and launched a career that would span decades. Awesome Bill from Dawsonville, a modest, unassuming, and unpretentious man, has become a household name in NASCAR racing and has been selected Most Popular Driver an unprecedented 16 times, Georgia Professional Athlete of the Year twice, National Motorsports Driver of the Year 14 times, and in 1998, was inducted into the Georgia Sports Hall of Fame. It is virtually impossible to list all of the honors and awards Million Dollar Bill has garnered over his incandescent career, but perhaps his most acclaimed accomplishment is his support, love, and respect from racing fans. He has given unstintingly of his time, talents, energy, and financial resources to numerous charities including the Special Olympics, the M.D. Anderson Cancer Center, and the Make-A-Wish Foundation and it is abundantly fitting and proper that this extraordinary Georgian be recognized in a special and lasting manner.

(b) The members of the General Assembly commend Bill Elliott for his over 30 years of outstanding contributions to the sport of racing and designate October 8 of each year as "Bill Elliott Day" in Georgia.



§ 1-4-15.1. Designation of "Ronald Reagan Day."

(a) The General Assembly recognizes that:

(1) President Ronald Wilson Reagan, a man of humble background, worked throughout his life serving freedom and advancing the public good, having been employed as an entertainer, Union leader, corporate spokesman, Governor of California, and President of the United States;

(2) Ronald Reagan served with honor and distinction for two terms as the fortieth President of the United States of America, and in his reelection he earned the confidence of three-fifths of the electorate and was victorious in 49 of the 50 states in the general election, a record unsurpassed in the history of American presidential elections;

(3) During Mr. Reagan's presidency he worked in a bipartisan manner to enact his bold agenda of restoring accountability and common sense to government which led to an unprecedented economic expansion and opportunity for millions of Americans;

(4) Mr. Reagan's commitment to an active social policy agenda for the nation's children helped lower crime rates and drug use in our neighborhoods;

(5) President Reagan's commitment to our armed forces contributed to the restoration of pride in America, her values and those cherished by the free world, and prepared America's armed forces to meet twenty-first century challenges;

(6) President Reagan's vision of "peace through strength" led to the end of the Cold War and the ultimate demise of the Soviet Union, guaranteeing basic human rights for millions of people; and

(7) February 6, 2005, will be the ninety-fourth anniversary of Ronald Reagan's birth, and the first since his passing.

(b) February 6 of each year is designated "Ronald Reagan Day" in Georgia.



§ 1-4-16. Designation of "Prison Chaplains Appreciation Day."

The fourth Monday in March of each year is designated and shall be observed as "Prison Chaplains Appreciation Day" in all state and private correctional institutions in Georgia.



§ 1-4-17. Declaration of "Georgia Day."

The twelfth day of February in each year is declared to be "Georgia Day," as the anniversary of the landing of the first colonists in Georgia under Oglethorpe.



§ 1-4-18. Designation of "School Bus Drivers Appreciation Day."

The third Monday in October of every year is designated "School Bus Drivers Appreciation Day" in Georgia.



§ 1-4-19. Designation of "School Bus Safety Week."

The third week in October of every year is designated "School Bus Safety Week" in Georgia.



§ 1-4-20. Designation of Confederate History and Heritage Month

(a) The General Assembly hereby finds and determines that tourism is a great economic resource in Georgia; and historical, heritage, and cultural inheritance are among the tourism industry's most popular attractions. Georgia's Confederate heritage, physical artifacts and battle sites, and historic events and persons not only attract visitors, they are potentially of even greater importance and benefit to our state's economy. Increased development of our state's Confederate history and heritage as part of the tourism industry will be enhanced through recognizing, celebrating, and advertising that heritage and history.

(b) The month of April of each year is hereby designated as Confederate History and Heritage Month and shall be set aside to honor, observe, and celebrate the Confederate States of America, its history, those who served in its armed forces and government, and all those millions of its citizens of various races and ethnic groups and religions who contributed in sundry and myriad ways to the cause which they held so dear from its founding on February 4, 1861, in Montgomery, Alabama, until the Confederate ship CSS Shenandoah sailed into Liverpool Harbor and surrendered to British authorities on November 6, 1865.

(c) Officials and departments of state, county, and municipal governments, boards of education, elementary and secondary schools, colleges and universities, businesses, and all citizens are encouraged to participate in programs, displays, and activities that commemorate and honor our shared history and cultural inheritance throughout each April during Confederate History and Heritage Month.



§ 1-4-21. Designation of "Purple Heart Day."

(a) August 7 of every year is designated as "Purple Heart Day."

(b) The Governor may annually issue a proclamation designating August 7 as "Purple Heart Day." Public officials, schools, private organizations, and all residents of this state are encouraged to commemorate Purple Heart Day and honor those wounded or killed while serving in any branch of the United States Armed Services.



§ 1-4-22. Designation of "Water Professionals Appreciation Day."

The first Monday in May of each year is designated as "Water Professionals Appreciation Day" in Georgia.






Chapter 5 - Change of Name of Rapid Transit Authorities, Port Authorities, and Industrial Areas

§ 1-5-1. Power of board of directors to change name and style under which an authority operates

The board of directors of any public authority created by a constitutional amendment, which amendment was continued in force as a part of the 1983 Constitution pursuant to the provisions of subparagraph (d) of Article XI, Section I, Paragraph IV, shall be empowered to change the name and style under which the authority operates by adopting an appropriate resolution by a majority vote at any regular or special meeting of the authority. If the board of directors changes the name and style under which an authority operates in accordance with the provisions of this Code section, such action shall in no way alter or restrict the character or nature of the authority and the authority shall be recognized and declared to be one and the same continuing body corporate and politic with all the powers heretofore or hereafter granted to said authority; and any acts done under the new name and style so adopted shall be for all intents and purposes equally as valid and effective as if done under the original name and style of the authority.









Title 2 - Agriculture

Chapter 1 - General Provisions

§ 2-1-1. Definitions

As used in this title, the term:

(1) "Commissioner" means the Commissioner of Agriculture.

(2) "Department" means the Department of Agriculture of this state.

(3) "Sustainable agriculture" or "sustainable agricultural practices" means science-based agricultural practices, technologies, or biological systems supported by research or otherwise demonstrated to lead to broad outcomes-based improvements, which may include but not be limited to such critical outcomes as increasing agricultural productivity and improving human health through access to safe, nutritious, affordable food and other agricultural products, while enhancing agricultural and surrounding environmental conditions through the stewardship of water, soil, air quality, biodiversity, and wildlife habitat, so as to meet the needs of the present and improve the ability for future generations to meet their own needs while advancing progress toward environmental, social, and economic goals and the well-being of agricultural producers and rural communities.



§ 2-1-1.1. Policy of state to promote sustainable agriculture

It shall be the policy of this state to promote sustainable agriculture.



§ 2-1-2. Verification of certain licenses by inspectors

The inspectors of the department, in the regular course of their duties, shall verify that each facility they inspect has proper state licenses for the sale of cigarettes, malt beverages, and wine. Should any facility not have such state licenses as required by law, the state revenue commissioner shall be notified of such fact immediately, so that he can take such action as is required by law.



§ 2-1-3. Sales of farm products, plants, and seed on Sunday

It shall be lawful to sell or offer for sale perishable farm products, growing plants, and perishable seed on Sunday.



§ 2-1-4. Anti-siphon devices for irrigation systems; rules and regulations as to such devices; hearings on violations; administrative and judicial review; filing of final order; payment of penalty

(a) Any irrigation system which is designed or used for the application of fertilizer, pesticide, or chemicals must be equipped with an anti-siphon device adequate to protect against contamination of the water supply. Such anti-siphon device shall consist of a check valve and low pressure drain in the irrigation supply line located between the irrigation pump and the point of injection of fertilizer, pesticide, or chemicals. Any system which complied with the law in effect on January 1, 1982, shall be deemed to be in compliance with the provisions of this subsection.

(b) It shall be unlawful for any person to use any irrigation system designed or used for the application of fertilizer, pesticide, or chemicals, which system is not equipped as required by this Code section.

(c) The Commissioner shall make and publish in print or electronically such rules and regulations as he deems necessary to carry out this Code section, which rules and regulations are not inconsistent with this Code section. Such rules and regulations may specify requirements to be met by anti-siphon devices and the placement of such devices to provide adequate protection.

(d) The Commissioner, in order to enforce this Code section or any orders, rules, and regulations promulgated pursuant thereto, may issue an administrative order imposing a penalty not to exceed $1,000.00 for each violation whenever the Commissioner, after a hearing, determines that any person has violated any provision of this Code section, or any regulation or order promulgated hereunder. The hearing and any administrative review thereof shall be conducted in accordance with the procedure for contested cases under Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." Any person who has exhausted all administrative remedies available and who is aggrieved or adversely affected by a final order or action of the Commissioner shall have the right of judicial review thereof in accordance with Chapter 13 of Title 50. All penalties recovered under this Code section shall be paid into the state treasury. The Commissioner may file in the superior court wherein the person under order resides, or, if the person is a corporation, in the county wherein the corporation maintains its principal place of business, or in the county wherein the violation occurred, a certified copy of a final order of the Commissioner unappealed from, or of a final order of the Commissioner affirmed upon appeal, whereupon such court shall render judgment in accordance therewith and notify the parties. Such judgment shall have the same effect, and proceedings in relation thereto shall thereafter be the same, as though such judgment has been rendered in a suit duly heard and determined by such court. The penalty prescribed in this Code section shall be concurrent, alternative, and cumulative with any and all other civil, criminal, or alternative rights, remedies, forfeitures, or penalties provided, allowed, or available to the Commissioner with respect to any violation of this Code section or any orders, rules, or regulations promulgated pursuant thereto.



§ 2-1-5. Annual license fee for grain dealers, commercial feed dealers, grain warehousemen, and qualified agricultural producers; retention of funds

(a) An individual conducting business as a grain dealer, commercial feed dealer, and grain warehouseman shall pay an annual license fee in an amount not less than $1,500.00 nor more than $3,000.00. Any fees collected pursuant to this Code section shall be retained pursuant to the provisions of Code Section 45-12-92.1.

(b) A qualified agricultural producer, as defined in Code Section 48-8-3.3, shall pay an annual license fee in an amount not less than $15.00 nor more than $25.00, but in no event shall the total amount of the proceeds from such fees exceed the cost of administering Code Section 48-8-3.3.



§ 2-1-6. Preemption of local ordinances relating to production of agricultural or farm products

(a) No county, municipality, consolidated government, or other political subdivision of this state shall adopt or enforce any ordinance, rule, regulation, or resolution regulating crop management or animal husbandry practices involved in the production of agricultural or farm products on any private property.

(b) Subsection (a) of this Code section shall not prohibit or impair the power of any local government to adopt or enforce any zoning ordinance or make any other zoning decision. As used in this subsection, the terms "local government", "zoning decision", and "zoning ordinance" have the same meanings provided by Code Section 36-66-3.

(c) Subsection (a) of this Code section shall not prohibit or impair any existing power of a county, municipality, consolidated government, or other political subdivision of this state to adopt or enforce any ordinance, rule, regulation, or resolution regulating land application of human waste.






Chapter 2 - Department of Agriculture

§ 2-2-1. Department of Agriculture established

There is established a Department of Agriculture for this state.



§ 2-2-2. Commissioner of Agriculture -- Qualifications; election; location of office

The department shall be under the control and management of the Commissioner of Agriculture, who shall be a practical farmer, elected by qualified voters at the same time, in the same manner, and under the same rules and regulations as the Governor and statehouse officers are elected. The office of the Commissioner shall be at the capital of the state.



§ 2-2-3. Commissioner of Agriculture -- Term of office; removal

The term of office of the Commissioner shall be for four years or until his successor is elected and qualified, unless he is removed in the manner prescribed by law for the removal of officers of the state government.



§ 2-2-4. Commissioner of Agriculture -- Salary and expenses; compensation of employees

(a) The annual salary of the Commissioner shall be as provided in Code Sections 45-7-3 and 45-7-4. The Commissioner shall be entitled to reimbursement of expenses as provided by Code Section 45-7-20.

(b) The Commissioner is authorized to employ personnel for the department, to prescribe their duties, and to fix the compensation of such personnel; provided, however, that such compensation shall be in accordance with the rules and regulations of the State Personnel Board.



§ 2-2-5. Commissioner of Agriculture -- Bond

The Commissioner shall give a bond of $50,000.00 as a guaranty of the faithful performance of the duties of his office and for the proper accounting for all moneys, fees, etc., received by his office. The bond shall be furnished by a surety company authorized to do business in Georgia by the laws of this state. The premium on the bond shall be paid by the state.



§ 2-2-6. Commissioner of Agriculture -- Acceptance of cash, etc., in lieu of bond

In all cases where a licensee or an applicant for a license is required to post a bond with the Commissioner, the Commissioner is authorized to accept cash, government bonds, treasury notes, or their equivalent in lieu of the bond where the licensee or applicant cannot obtain the prescribed bond. All such funds shall be held in trust by the Commissioner and shall be subject to the payment by the Commissioner of all claims to which the bond would be subject.



§ 2-2-7. Commissioner of Agriculture -- Powers and duties

The Commissioner of Agriculture shall serve as the chief administrative officer of the Department of Agriculture. The Commissioner shall be responsible for the enforcement of all duties imposed upon him by law. In addition to any other powers which may be conferred upon him, the Commissioner may:

(1) Examine and investigate any matter relating to or affecting the welfare of farmers and consumers of the state;

(2) Gather, formulate, and disseminate, in such form and in such manner as he shall deem advisable, information which may benefit the farmers and consumers of this state;

(3) Participate in any show, fair, or exhibit in order to advance the agricultural industry in this state and make the public aware of the services offered by the Department of Agriculture;

(4) Promulgate rules and regulations concerning the operations of the department and such rules and regulations as may be necessary to carry out and enforce the duties and responsibilities imposed upon him by law;

(5) Secure the cooperation and assistance of the other departments and agencies of this state, or the other states, any department or agency of the United States, or any other organization that may be of assistance; and

(6) Participate as a member of, or in an advisory capacity to, any organization or association which is of benefit to the agricultural community or consumers of the state.



§ 2-2-8. Educational exhibits promoting state resources at agricultural fairs authorized

(a) The Commissioner is authorized to advertise and promote the agricultural resources of this state through the use of educational exhibits at agricultural fairs. When he so desires, the Commissioner is authorized to establish such exhibits in cooperation with the College of Agricultural and Environmental Sciences of the University of Georgia, the Cooperative Extension Service of the University of Georgia, and other departments of this state.

(b) For an event to qualify as an agricultural fair, the organization sponsoring such fair must:

(1) Be able to show that at least 10 percent of the total receipts thereof are paid out in the form of premiums, scholarships, or agricultural programs; and

(2) Be a nonprofit organization, spending the profits of the fair on the enterprise or paying them out in the form of premiums, scholarships, or educational programs.

(c) Transportation costs, space rental, and utility costs at any agricultural fair shall be borne by the organization sponsoring such fair.

(d) Nothing in this Code section shall be construed to prohibit governmental agencies from participating in or exhibiting the resources of this state at any agricultural fair.



§ 2-2-8.1. Contributions for Farmers and Consumers Market Bulletin and Poultry Market News

The Commissioner is authorized to publicize and request, by means of publication of appropriate notices in the Farmers and Consumers Market Bulletin and the Poultry Market News, contributions to be used exclusively for the compilation, publication, printing, and distribution of the Farmers and Consumers Market Bulletin and the Poultry Market News.



§ 2-2-9. Rules and regulations

The Commissioner is empowered to make all necessary rules and regulations for the purpose of carrying out the purposes of this title.



§ 2-2-9.1. "Aggrieved or adversely affected" defined; administrative authority of Commissioner; hearing for individuals adversely affected; penalties; final decisions; judicial review of final decisions

(a) As used in this Code section, the term "aggrieved or adversely affected" means that the challenged action has caused or will cause the person injury in fact, and the injury is to an interest within the zone of interests to be protected or regulated by the statute that the Commissioner is empowered to administer and enforce.

(b) The Commissioner shall issue all orders and perform actions to include impoundments; quarantine; the issuance, suspension, denial, or revocation of registrations, licenses, or permits; or approval or denial of applications for registrations, licenses, or permits provided for in such federal and state laws as are to be enforced by the Department of Agriculture.

(c) Any administrative order issued by the Commissioner shall specify the alleged violation, monetary penalty, or other sanction; prescribe a reasonable time for some type of action to be accomplished; and provide notice of the right to a hearing. Any order issued pursuant to this Code section shall become final unless the aggrieved or adversely affected registrant, licensee, permittee, applicant, equine owner, livestock owner, dog or cat owner, exotic and pet bird owner, or farmer of crops or livestock, chickens, or other animals timely requests a hearing in writing as provided by this Code section.

(d) Any registrant, licensee, permittee, applicant, equine owner, livestock owner, dog or cat owner, exotic and pet bird owner, or farmer of crops or livestock, chickens, or other animals aggrieved or adversely affected by any order or action of the Commissioner to include the issuance, suspension, denial, or revocation of a registration, license, permit, or application; impoundment; quarantine; or stop sale, stop use, or stop removal order; upon petition within 30 days after the issuance of such order or the taking of such action, shall have a right to a hearing before a hearing officer appointed or designated for such purpose by the Commissioner. The decision of the hearing officer shall constitute an initial decision of the Department of Agriculture, and any party to the hearing, including the Commissioner, shall have the right to final agency review before the Commissioner in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," and the provisions of this chapter.

(e) Where a statute for which the Commissioner has responsibility for administration or enforcement or a provision of Article 1 of Chapter 13 of Title 50 provides for different administrative procedures in providing for a notice and opportunity to be heard other than those specified in this Code section, the Commissioner may elect which procedure to be used on a case-by-case basis.

(f) In the event the Commissioner asserts in response to the petition before the hearing officer that the petitioner is not aggrieved or adversely affected, the hearing officer shall take evidence and hear arguments on such issue and thereafter make a ruling on such issue before continuing with the hearing. The burden of going forward with evidence on such issue shall rest with the petitioner. The decision of the hearing officer shall constitute the initial decision of the Commissioner; and any party to the hearing, including the Commissioner, shall have the right for final agency review before the Commissioner in accordance with Chapter 13 of Title 50.

(g) Prior to notice, hearing, or determination, the Commissioner is authorized to impose civil penalties in settlement of contested cases through administrative consent orders. The Commissioner is authorized to impose through administrative consent orders civil penalties of up to and including the applicable maximum amounts provided by paragraph (1) of subsection (h) of this Code section. Any civil penalties recovered shall be paid over into the general fund of the state treasury in accordance with Code Section 45-12-92.

(h) (1) The Commissioner may seek civil penalties for the violation of those laws to be enforced by the Department of Agriculture; and where the imposition of such civil penalties is provided for therein, the Commissioner upon written request may cause a hearing to be conducted before a hearing officer appointed or designated by the Commissioner for the purpose of determining whether such civil penalties should be imposed in accordance with the applicable law; and where the imposition of such civil penalties is not provided for therein but violation of such law is punishable as a criminal offense, the Commissioner upon written request may cause a hearing to be conducted before a hearing officer appointed or designated by the Commissioner for the purpose of determining whether civil penalties in an amount not to exceed $1,000.00 per violation should be imposed. Any civil penalties recovered shall be paid over into the general fund of the state treasury in accordance with Code Section 45-12-92. The Commissioner may require any person to obtain a surety bond on the balance of a monetary penalty or suspended portion of a monetary penalty imposed on such person pursuant to a consent order or final decision from which no further review is taken or allowed. If any aggrieved or adversely affected party fails to follow the terms of such consent order or final decision, the Commissioner may commence and maintain an action against the principal and surety on the bond.

(2) The decision of the hearing officer shall constitute the initial decision of the Commissioner; and any party to the hearing, including the Commissioner, shall have the right of final agency review before the Commissioner in accordance with Chapter 13 of Title 50.

(3) In rendering a decision on a requested civil penalty, the hearing officer shall consider all relevant factors including, but not limited to, the following:

(A) The amount of civil penalty necessary to ensure immediate and continued compliance and the extent to which the violator may have profited by failing or delaying to comply;

(B) The conduct of the person incurring the civil penalty in promptly taking all feasible steps or procedures necessary or appropriate to comply with or to correct the violation or failure to comply;

(C) Any prior violations of, or failures by, such person to comply with statutes, rules, regulations, or orders administered, adopted, or issued by the Commissioner;

(D) The character and degree of injury to or interference with public health or safety which is caused or threatened to be caused by such violation or failure to comply;

(E) The character and degree of injury to or interference with reasonable use of property which is caused or threatened to be caused by such violation or failure to comply; and

(F) The character and degree of intent with which the conduct of the person incurring the civil penalty was carried out.

(i) (1) Once the hearing officer issues an initial decision, that decision may be appealed by any party to the Commissioner for final agency review. The party requesting final agency review shall have 30 days from notice of the initial decision to file an application for final agency review. If the initial decision is not appealed within 30 days by any party, it shall be deemed final without need of any further proceedings.

(2) In application, the party requesting final agency review from the Commissioner shall include a short and plain statement of:

(A) The reasons for seeking review; and

(B) Any alleged errors in the initial decision.

(3) The Commissioner may in his or her discretion seek review on his or her own motion pursuant to subsection (a) of Code Section 50-13-17.

(4) Opposing parties may submit statements in response within 20 days of service of an application for final agency review.

(5) A copy of any application for final agency review or in opposition of application for review shall be served on all parties and their counsel as well as the Commissioner.

(j) (1) The standard for final agency review of the initial decision shall be de novo review.

(2) The Commissioner may only review the record considered by the hearing officer in the initial decision hearing. The Commissioner shall not rely on investigative files.

(3) The Commissioner shall possess all the powers that the hearing officer had during the initial decision hearing.

(4) There shall be a presumption of correctness for the hearing officer's credibility determination of witnesses appearing before the hearing officer.

(5) The Commissioner shall not base his or her decision on conjecture, speculation, or impermissible inferences.

(k) (1) The hearing officer shall forward to the Commissioner prior to review:

(A) A copy of the record of the case including the initial decision;

(B) All pleadings;

(C) Transcripts of the hearing; and

(D) All exhibits.

(2) During the final agency review, the Commissioner may hear or take testimony from any party, including the registrant, licensee, permittee, applicant, equine owner, livestock owner, dog or cat owner, exotic and pet bird owner, or farmer of crops or livestock, chickens, or other animals based on such authority as existed during the initial decision hearing.

(3) A party may file a motion not less than 14 days prior to the date of the final agency review to introduce evidence not submitted at the initial decision hearing. Additional evidence may be admitted only if it is material and if good cause exists for not presenting the evidence at the initial decision hearing. Opposing parties may submit responding motions in support of suppression of additional evidence seven days prior to the final agency review. Copies of all motions shall be served on the other party and its counsel as well as the Commissioner.

(l) (1) The final decision shall be in writing, and if an initial decision is modified, the Commissioner shall give his or her reasons therefor in the form of findings of fact and conclusions of law, separately stated, along with the effective date of the final decision. If the Commissioner does not issue a final decision within 30 days, the initial decision shall be deemed final without need of further proceedings. Further, once the initial decision is final, a party's right to judicial review shall be extinguished.

(2) The Commissioner's final decision shall be rendered not later than 30 days from the date of the filing of an application for final agency review unless such period is extended pursuant to paragraph (4) of this subsection.

(3) The Commissioner may modify sanctions after review of an initial decision on appeal, stating the sanctions in the final decision. The Commissioner shall not have to make separate findings of fact to justify modified sanctions.

(4) The period of decision may be extended due to complexity of issues or volume of record materials. All parties involved shall be notified of any extension. A decision shall be rendered as soon as practicable.

(5) The Commissioner shall serve on the:

(A) Opposing party;

(B) Opposing party's counsel;

(C) Agency counsel; and

(D) Original hearing officer

any resulting decision or notify the above parties if there is no change to the initial decision along with a statement of rights on appeal to the opposing party and counsel within 30 days of any such decision.

(m) (1) A party, or the Commissioner on his or her own motion, may seek reconsideration by the Commissioner of a final agency decision.

(2) A party's written request for reconsideration must be submitted to the Commissioner within ten days of service of the final decision. The request shall include a short and plain statement of:

(A) All matters alleged to have been erroneously decided; and

(B) Any newly discovered factual matters and the reasons why any matters were not raised previously.

(3) Opposing parties may submit statements in response within 20 days of service of the request of the consideration.

(4) All requests for reconsideration and statements in opposition shall be served on all parties and the Commissioner.

(5) If the final agency decision is modified, the Commissioner shall give his or her reasons therefor in the form of findings of fact and conclusions of law along with the effective date of the decision.

(6) The Commissioner's reconsideration decision shall be rendered within 30 days following the latest filing deadline.

(n) Judicial review of the Commissioner's final decision may be had in accordance with Code Section 50-13-19.

(o) (1) Any order issued by the Commissioner under the laws of this state to be enforced by the Department of Agriculture pursuant to a final decision, either unappealed from as provided by law or affirmed or modified on any review or appeal, and from which no further review is taken or allowed, may be filed, by certified copy of the order or final decision from the department, in the superior court of the county wherein the person under order resides, or if such person is a corporation in the county wherein the corporation maintains its principal place of business, or in the county wherein the violation occurred or in which jurisdiction is appropriate; whereupon such superior court shall render judgment in accordance therewith and notify the parties. Such judgment shall have the same effect, and all proceedings in relation thereto shall thereafter be the same, as though such judgment had been rendered in an action duly heard and determined by such court.

(2) The Commissioner may commence an action in any superior court of proper venue to enforce any order issued by him or her and made an order of the superior court pursuant to this Code section.

(p) (1) If a judicial review of the Commissioner's final decision is sought in accordance with Code Section 50-13-19, and the matter involves the impoundment of equines under Chapter 13 of Title 4, the "Georgia Humane Care for Equines Act," the Commissioner shall, along with his or her answer to the petition, include a statement of the costs incurred in the impoundment and care of the impounded animal or animals and an estimate of the future costs expected to be incurred in the care of the impounded animal or animals. The judge of the superior court may then require the petitioner to submit a surety bond to the court in an amount necessary to provide for the reasonable costs of care for the impounded animal or animals. In lieu of a surety bond, the court may accept a cash bond or property bond, which shall in all respects be subject to the same claims and actions as would exist against a surety bond.

(2) Upon the entering of a final adverse decision against an aggrieved party by the superior court, the Commissioner shall within 15 days deliver to the court and to the aggrieved party a statement of the costs incurred in the impoundment and care of the impounded animal or animals. The aggrieved party shall then render payment of such costs to the Commissioner within 15 days after the service of the statement of the costs. If the aggrieved party fails to render payment to the Commissioner within the time period required in this paragraph, the Commissioner may commence and maintain an action against the principal and surety on the bond of the aggrieved party as in any civil action.



§ 2-2-10. Imposition of penalty authorized in lieu of other action; funding to general treasury

(a) In any proceeding before the Commissioner involving a license, certificate, or registration issued by the Commissioner or a violation of the laws administered and enforced by the Commissioner and the rules and regulations promulgated thereunder, after notice, hearing, and a determination by him or her as provided by law that there are sufficient grounds to revoke, suspend, or cancel the license, certificate, or registration involved or to take any other action authorized by law in regard to the violation in question, the Commissioner may impose a reasonable penalty for each offense in lieu of a revocation, suspension, cancellation, or other authorized action. Except as provided in subsection (b) of this Code section, such a penalty shall be imposed only with the consent of the affected party; and except as provided in subsection (b) of this Code section, the amount of any such penalty shall not exceed $1,000.00.

(b) In any case subject to this Code section which involves a violation or attempted violation of the "Georgia Food Act," Article 2 of Chapter 2 of Title 26, the maximum penalty shall not exceed the greater of $1,000.00 or the amount of gain realized or sought to be realized through such violation, but in no event shall such penalty exceed $20,000.00; and in any case involving a violation or attempted violation of the "Georgia Food Act," the written consent of the person against whom the penalty is to be imposed shall not be required.

(c) Any civil penalties recovered shall be paid over into the general fund of the state treasury in accordance with Code Section 45-12-92.



§ 2-2-11. Inspection warrants

Whenever the Constitution or laws of the United States or the State of Georgia require the issuance of a warrant to make an inspection under any law administered by the Commissioner of Agriculture or the Department of Agriculture, the procedure set forth in paragraphs (1) through (7) of this Code section shall be employed.

(1) The Commissioner or any person authorized to make inspections for the Commissioner shall make application for an inspection warrant to a person who is a judicial officer within the meaning of Code Section 17-5-21.

(2) An inspection warrant shall be issued only upon cause and when supported by an affidavit particularly describing the place, dwelling, structure, premises, or vehicle to be inspected and the purpose for which the inspection is to be made. In addition, the affidavit shall contain either a statement that consent to inspect has been sought and refused or facts or circumstances reasonably justifying the failure to seek such consent. Cause shall be deemed to exist if either reasonable legislative or administrative standards for conducting a routine or area inspection are satisfied with respect to the particular place, dwelling, structure, premises, or vehicle, or there is reason to believe that a condition of nonconformity exists with respect to the particular place, dwelling, structure, premises, or vehicle.

(3) An inspection warrant shall be effective for the time specified therein, but not for a period of more than 14 days, unless extended or renewed by the judicial officer who signed and issued the original warrant, upon satisfying himself that such extension or renewal is in the public interest. Such inspection warrant must be executed and returned to the judicial officer by whom it was issued within the time specified in the warrant or within the extended or renewed time. After the expiration of such time, the warrant, unless executed, is void.

(4) An inspection pursuant to an inspection warrant shall be made between 8:00 A.M. and 6:00 P.M. of any day or at any time during operating or regular business hours. An inspection should not be performed in the absence of an owner or occupant of the particular place, dwelling, structure, premises, or vehicle unless specifically authorized by the judicial officer upon a showing that such authority is reasonably necessary to effectuate the purpose of the regulation being enforced. An inspection pursuant to a warrant shall not be made by means of forcible entry, except that the judicial officer may expressly authorize a forcible entry where facts are shown which are sufficient to create a reasonable suspicion of a violation of this title or any other law administered by the Commissioner or the department, which, if such violation existed, would be an immediate threat to health or safety, or where facts are shown establishing that reasonable attempts to serve a previous warrant have been unsuccessful. Where prior consent has been sought and refused and a warrant has been issued, the warrant may be executed without further notice to the owner or occupant of the particular place, dwelling, structure, premises, or vehicle to be inspected.

(5) It shall be unlawful for any person to refuse to allow an inspection pursuant to an inspection warrant issued as provided in this Code section. Any person violating this paragraph shall be guilty of a misdemeanor.

(6) Under this Code section, an inspection warrant is an order, in writing, signed by a judicial officer, directed to the Commissioner or any person authorized to make inspections for the Commissioner, and commanding him or her to conduct any inspection required or authorized by this title or any other law administered by the Commissioner or the department or regulations promulgated pursuant to this title or any other law administered by the Commissioner or the department.

(7) Nothing in this Code section shall be construed to require an inspection warrant when a warrantless inspection is authorized by law or a permit issued under this title or any other law administered by the Commissioner or the department.



§ 2-2-12. Assistance to United States Department of Agriculture in inspection, certification, and identification of agricultural products and collection of fees

(a) It is the intent of this Code section to authorize the department to assist the United States Department of Agriculture, pursuant to the federal Agricultural Marketing Act of 1946, 7 U.S.C. Sections 1621-1627, in the inspection and certification of products in commerce to the end that agricultural products may be marketed to the best advantage, that trading may be facilitated, and that consumers may be able to obtain the quality product which they desire.

(b) The department is authorized to assist the United States Department of Agriculture in the inspection, certification, and identification of the class, quality, quantity, and condition of agricultural products when shipped or received in commerce, under such rules as the secretary of agriculture may prescribe, including collection of such fees as will be reasonable and as will cover the cost of the service rendered. Such fees shall not be considered taxes, fees, or assessments for state purposes but shall be collected under authority of the federal Agricultural Marketing Act of 1946 for purposes of assisting the United States Department of Agriculture in carrying out its mission under said act.

(c) The department may enter into cooperative agreements with the United States Department of Agriculture and with any firm, corporation, association, or organization having the capacity to contract for the purpose of assisting the United States Department of Agriculture in the inspection, certification, and identification of the class, quality, quantity, and condition of agricultural products when shipped or received in commerce and in the collection of such fees as will be reasonable and as will cover the cost of the service rendered.



§ 2-2-13. Enforcement of laws and rules within jurisdiction of Commissioner; employment of investigators

(a) The Commissioner shall be vested with police powers to enforce those laws governing matters within the jurisdiction of the Commissioner or the department as provided by this title and Titles 4, 10, 26, and 43 and the rules and regulations adopted pursuant thereto and to prevent, detect, and respond to acts of bioterrorism, other terroristic acts or threats, or natural disasters affecting or potentially affecting plants, animals, products, or facilities that are subject to regulation by the department.

(b) The Commissioner shall be authorized to employ, designate, and deputize investigators and to delegate to such employees of the department the necessary authority to enforce those laws governing matters within the jurisdiction of the Commissioner or the department as provided by this title and Titles 4, 10, 26, and 43 and the rules and regulations adopted pursuant thereto and to prevent, detect, and respond to acts of bioterrorism, other terroristic acts or threats, or natural disasters affecting or potentially affecting plants, animals, products, or facilities that are subject to regulation by the department. Employees who have been so designated by the Commissioner and who have been certified by the Georgia Peace Officer Standards and Training Council as having successfully completed the course of training required by Chapter 8 of Title 35, the "Georgia Peace Officer Standards and Training Act," shall be authorized:

(1) To carry firearms authorized or issued by the Commissioner while in the performance of their duties;

(2) To inspect plants, animals, products, or facilities when the same are subject to regulation by the department;

(3) To stop and inspect any vehicle transporting plants, animals, or products when the same are subject to regulation by the department;

(4) To inspect and require the production of health certificates, waybills, permits, or other documents required by federal or state laws, rules, regulations, or orders for the transportation of plants, animals, or products when the same are subject to regulation by the department;

(5) To protect any life or property when the circumstances demand action; and

(6) To arrest any person found to be in violation of a criminal law when enforcement of such law is authorized under this subsection.

(c) From funds appropriated or available to the department, the Commissioner shall be authorized to provide motor vehicles, uniforms, firearms, and any other equipment and supplies needed by employees of the department to carry out this Code section.

(d) This Code section shall not repeal, supersede, alter, or affect the power of any other law enforcement officer of this state or of any county, municipality, or other political subdivision of this state. At the request of the Commissioner of Agriculture, it shall be the duty of all state, county, municipal, and other law enforcement officers in this state to enforce and to assist the Commissioner and the employees and agents of the department in the enforcement of those laws governing matters within the jurisdiction of the Commissioner or the department as provided by this title and Titles 4, 10, 26, and 43.






Chapter 3 - Georgia Agricultural Exposition Authority

§ 2-3-1. Short title

This chapter shall be known and may be cited as the "Georgia Agricultural Exposition Authority Act."



§ 2-3-2. Definitions

As used in this chapter, the term:

(1) "Authority" means the Georgia Agricultural Exposition Authority.

(2) "Cost of the project" means the cost of construction; the cost of all lands, properties, rights, easements, and franchises acquired; the cost of all machinery and equipment; financing charges; interest prior to and during construction and for one year after completion of construction; the cost of engineering, architectural, and legal expenses and of plans and specifications and other expenses necessary or incident to determining the feasibility or practicability of the project; administrative expense; and such other expenses as may be necessary or incident to the financing authorized in this chapter, the construction of any project, the placing of the same in operation, and the condemnation of property necessary for such construction and operation. Any obligation or expense incurred for any of the foregoing purposes shall be regarded as a part of the cost of the project and may be paid or reimbursed as such out of such bonds or obligations as may be issued by any authority, department, commission, or agency of the State of Georgia.

(3) "Project" means and includes one or a combination of two or more of the following: buildings, facilities, and all structures; electric, gas, steam, water, and sewerage utilities; and improvements of every kind and character deemed by the authority necessary or convenient for its purposes.



§ 2-3-3. Creation of authority; membership; vacancies; compensation and reimbursement; record keeping

(a) There is created a body corporate and politic to be known as the Georgia Agricultural Exposition Authority which shall be deemed to be an instrumentality of the State of Georgia and a public corporation; and by that name, style, and title such body may contract and be contracted with, sue and be sued, implead and be impleaded, and complain and defend in all courts of this state.

(b) The authority shall consist of ten members, including nine appointed members and the Commissioner of Agriculture, ex officio. Initially, appointed members shall serve staggered terms of office as follows: two members for one year, two members for two years, two members for three years, and three members for four years. Thereafter, each appointed member shall serve for a term of four years. All appointed members shall be appointed by the Governor, confirmed by the Senate, and shall serve until the appointment and qualification of a successor. The members appointed by the Governor shall be selected from the state at large but shall be representative of all of the geographic areas of the state. Such members also shall represent the state's agriculture and business interests. The Governor is authorized to appoint any elected or appointed state, county, municipal, or school board official or employee, except officials and employees of the legislative or judicial branches of state government, as members of the authority, and any person so appointed is authorized to serve as a member of the authority.

(c) All successors to appointed members shall be appointed in the same manner as original appointments. Vacancies in office of appointed members shall be filled in the same manner as original appointments. An appointment to fill a vacancy shall be for the unexpired term. The authority shall elect its own officers. No vacancy on the authority shall impair the right of the quorum to exercise all rights and perform all duties of the authority.

(d) The appointed members of the authority shall receive a daily expense allowance and reimbursement for transportation costs as provided for in Code Section 45-7-21; and the members of the authority shall not receive any other compensation for their services as such.

(e) The authority shall have perpetual existence. Any change in name or composition of the authority shall in no way affect the vested rights of any person under this chapter or impair the obligations of any contracts existing under this chapter.

(f) The members of the authority shall be accountable in all respects as trustees. The authority shall keep suitable and proper books and records of all receipts, income, and expenditures of every kind and shall submit for inspection all the books, together with the proper statement of the authority's financial position, to the state auditor.

(g) The authority is assigned to the Department of Agriculture for administrative purposes only.



§ 2-3-4. Purpose and general business of authority

The corporate purpose and the general nature of the business of the authority shall be:

(1) The provision of a facility for the agricultural community to present, exhibit, and promote its products and livestock to agribusiness persons and the public in an effort to boost the state's economy;

(2) The exhibition and promotion of agricultural accomplishments by the youth of this state;

(3) The provision of facilities and programs for public events, exhibits, and other activities, such as, but not limited to, fairs, nonagricultural exhibits, concerts, rodeos, flea markets, and auctions, which will make the authority as financially self-supporting as possible, benefit the state's economy, and attract the traveling public; and

(4) The promotion and staging of a state-wide fair at least once a year to accomplish one or more of the above purposes.



§ 2-3-5. Powers of authority generally

The authority is authorized:

(1) To have a seal and alter it at pleasure;

(2) To acquire, hold, and dispose of personal property for its corporate purposes;

(3) To appoint, select, and employ officers, agents, and employees, including engineering, architectural, and construction experts and fiscal agents; to contract for the services of individuals or organizations not employed full time by the authority who or which are engaged primarily in the rendition of personal services rather than the sale of goods or merchandise, such as, but not limited to, the services of accountants, engineers, architects, consultants, and advisors, and to allow suitable compensation for such services; and to make provisions for group insurance, retirement, or other employee benefit arrangements, provided that no part-time or contract employees shall participate in group insurance or retirement benefits;

(4) To make contracts and to execute all instruments necessary or convenient, including contracts for construction of projects or contracts with respect to the leasing or use of projects which the authority causes to be subdivided, erected, or acquired;

(5) To plan, survey, subdivide, administer, construct, erect, acquire, own, repair, remodel, maintain, add to, extend, improve, equip, operate, and manage projects as defined in this chapter, such projects to be located on property owned or leased by the authority or the State of Georgia or under the control and management of the authority. The cost of any such project shall be paid from its income, from the proceeds of revenue anticipation certificates of the authority, or from such proceeds and any loan, gift, or grant from the United States of America or any agency or instrumentality thereof, or the State of Georgia, or any county, municipal corporation, authority, or local government or governing body;

(6) To accept loans or grants, or both, of money, materials, or property of any kind from the United States of America or any agency or instrumentality thereof upon such terms and conditions as the United States of America or such agency or instrumentality may impose;

(7) To borrow money for any of its corporate purposes, to issue negotiable revenue anticipation certificates from earnings of such projects, and to provide for the payment of the same and for the rights of the holders thereof;

(8) To exercise any power which is usually possessed by private corporations performing similar functions and which is not in conflict with the Constitution and laws of this state;

(9) To act as agent for the United States of America or any agency, department, corporation, or instrumentality thereof, in any manner within the purposes or powers of the authority;

(10) To adopt, alter, or repeal its own bylaws, rules, and regulations governing the manner in which its business may be transacted and in which the power granted to it may be enjoyed as the authority may deem necessary or expedient in facilitating its business;

(11) To receive and accept loans, gifts, grants, donations, or contributions of property, facilities, or services, with or without consideration, from any person, firm, or corporation or from the State of Georgia, or any agency or instrumentality thereof, or from any county, municipal corporation, or local government or governing body;

(12) To hold, use, administer, and expend such sum or sums as may hereafter be received as income, as gifts, or as appropriations by authority of the General Assembly for any of the purposes of this authority;

(13) To do all things necessary or convenient to carry out the powers and purposes of the authority;

(14) To acquire, lease (as lessee), purchase, hold, own, and use any franchise or any property, real or personal, tangible or intangible, or any interest therein; and to sell, lease (as lessor), transfer, or dispose thereof whenever the same is no longer required for purposes of the authority or exchange the same for other property or rights which are useful for the purposes of the authority;

(15) To fix, alter, charge, and collect fares, rates, rentals, and other charges for its facilities and for admission to its grounds at reasonable rates to be determined by the authority;

(16) To contract with the Georgia State Financing and Investment Commission for the construction of the project as provided for in Article 2 of Chapter 17 of Title 50; or to contract with other authorities, departments, or agencies of the State of Georgia for the construction of the project;

(17) To invest and reinvest any or all idle funds or moneys, including, but not limited to, funds held in reserve or debt retirement or received through the issuance of revenue certificates or from contributions, gifts, or grants, which cannot be immediately used for the purpose for which received, such investment to be made in any security or securities which are legal investments for executors or trustees; provided, however, that investments in such securities will at all times be held for and, when sold, used for the purposes for which the money was originally received;

(18) To grant, on an exclusive or nonexclusive basis, the right to use and occupy streets, roads, sidewalks, and other public places for the purpose of rendering utility services, upon such conditions and for such time as the authority may deem wise;

(19) To appoint special advisory committees and panels of citizens to advise the authority of certain issues and to reimburse the individuals appointed for actual expenses incurred in performing their tasks;

(20) To select a site for the building of a state agricultural exposition and state fair center; and

(21) To sell, upon obtaining a license from the Department of Revenue, alcoholic beverages for consumption on the premises only upon property operated and controlled by the authority.



§ 2-3-6. Public purpose of authority; tax and assessment exemptions

It is found, determined, and declared that the creation of the authority and the carrying out of its corporate purposes are in all respects for the benefit of the people of this state and constitute a public purpose and that the authority will be performing an essential governmental function in the exercise of the powers conferred upon it by this chapter. The State of Georgia covenants that the authority shall be required to pay no taxes or assessments upon any of the property acquired by it or under its jurisdiction, control, possession, or supervision or upon its activities in the operation or maintenance of the facilities erected, maintained, or acquired by it or any fees, rentals, or other charges for the use of such facilities or other income received by the authority; provided, however, in no event shall the exemptions granted in this Code section extend to any lessee or other private person or entity.



§ 2-3-7. Exercise of police powers by authority

The authority is authorized to exercise such of the police powers of the state as may be necessary to maintain peace and order and to enforce any and all zoning, use, and personal conduct restrictions upon the properties, facilities, and persons under its jurisdiction to the extent that such is lawful under the laws of the United States and this state. The authority may delegate all or any part of the performance of these functions temporarily or permanently to the state or to the county in which its facilities are located.



§ 2-3-8. Authorization for security force

The authority is authorized to contract for or to provide for and maintain a security force with respect to the facilities and property owned, leased, operated, or under the control of the authority and within the territory thereof. The security force shall have the duty to protect persons and property, disperse unlawful or dangerous assemblages, control pedestrian and vehicular traffic, and otherwise preserve and protect the public peace, health, and safety. For these purposes, a member of such force shall be a peace officer and, as such, shall have authority equivalent to the authority of a policeman or law enforcement officer of the county in which he is discharging his duties.



§ 2-3-9. Receipts deemed trust funds

All moneys received pursuant to the authority of this chapter, whether as grants or other contributions or as revenues, rents, and earnings, shall be deemed to be trust funds to be held and applied solely as provided in this chapter.



§ 2-3-10. Setting rentals and other charges

The authority is authorized to fix rentals and other charges which any user, exhibitor, concessionaire, franchisee, or vendor shall pay to the authority for the use of the project or part thereof or combination thereof, and to charge and collect the same, and to lease and make contracts with political subdivisions and agencies with respect to use of any part of the project. The rentals and other charges shall be so fixed and adjusted in respect to the aggregate thereof from the project or any part thereof so as to provide a fund sufficient with other revenues of such project, if any, to pay the cost of maintaining, repairing, and operating the project, including the reserves for extraordinary repairs and insurance, unless such cost shall be otherwise provided for, which cost shall be deemed to include the expenses incurred by the authority on account of the project for water, light, sewer, and other services furnished by other facilities at the project.



§ 2-3-11. Legal services of Attorney General

The Attorney General shall provide legal services for the authority and in connection therewith the provisions of Code Sections 45-15-13 through 45-15-16 shall be fully applicable.



§ 2-3-12. Venue and jurisdiction for actions under chapter or against authority

Any action to protect or enforce any rights under this chapter shall be brought in the Superior Court of Houston County, Georgia; and such court shall have exclusive, original jurisdiction of such actions. Furthermore, the venue for actions brought against the authority shall be in the Superior Court of Houston County, Georgia; and such court shall have exclusive, original jurisdiction of such actions. Nothing contained in this chapter shall be construed to impair any rights afforded the state under the Constitution of the United States.



§ 2-3-13. Conflict of interest; full disclosure

(a) Every member of the authority and every employee of the authority who knowingly has any interest, direct or indirect, in any contract to which the authority is or is about to become a party, or in any other business of the authority, or in any firm or corporation doing business with the authority shall make full disclosure of such interest to the authority. Failure to disclose such an interest shall constitute cause for which a member of the authority may be removed or an employee discharged or otherwise disciplined at the discretion of the authority.

(b) The provisions of Article 1 of Chapter 10 of Title 16 and Code Sections 16-10-21, 16-10-22, 16-10-92, and 16-10-93, regulating the conduct of officers, employees, and agents of political subdivisions, municipal and other public corporations, and other public organizations, shall be applicable to the conduct of members, officers, employees, and agents of the authority.

(c) Any contract or transaction of the authority involving a conflict of interest which is not disclosed under subsection (a) of this Code section, or involving a violation of Article 1 of Chapter 10 of Title 16 or Code Section 16-10-21, 16-10-22, 16-10-92, or 16-10-93, or involving a violation of any other provision of law regulating conflicts of interest which is applicable to the authority or its members, officers, or employees shall be voidable by the authority.



§ 2-3-14. Power of authority to issue revenue bonds

(a) The authority or any authority or body which may succeed to the powers, duties, and liabilities vested in the authority is authorized at one time, or from time to time, to provide by resolution for the issuance of revenue bonds for the purpose of paying all or any part of the cost, as defined in this chapter, of any one project or a combination of projects. The principal and interest of such revenue bonds shall be payable solely from the special fund provided in subsection (n) of this Code section for such payment. The bonds of each issue shall be dated and shall mature at such times and bear interest at such rates as may be determined by the authority, payable in such medium of payment as to both principal and interest as may be determined by the authority, and may be made redeemable before maturity, at the option of the authority, at such price or prices and under such terms and conditions as may be fixed by the authority in the resolution providing for the issuance of the bonds.

(b) The authority shall determine the form of the bonds, including any interest coupons to be attached thereto, and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest thereof, which may be at any bank or trust company inside or outside the state. The bonds may be issued in coupon or registered form, or both, as the authority may determine, and provision may be made for the registration of any coupon bond as to principal alone and also as to both principal and interest.

(c) In case any officer whose signature appears on any bonds or whose facsimile signature appears on any coupon ceases to be such officer before the delivery of such bonds, such signature shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until such delivery. All such bonds shall be signed by the chairman or vice chairman of the authority, and the official seal of the authority shall be affixed thereto and attested by the secretary or assistant secretary of the authority; and any coupons attached thereto shall bear the signature or facsimile signature of the chairman or vice chairman of the authority. Any coupon may bear the facsimile signature of such person, and any bond may be signed, sealed, and attested on behalf of the authority by such persons as at the actual time of the execution of such bonds shall be duly authorized or hold the proper office, although at the date of such bonds such persons may not have been so authorized or shall not have held such office.

(d) All revenue bonds issued under this chapter shall have and are declared to have all the qualities and incidents of negotiable instruments. Such bonds and the income therefrom shall be exempt from all taxation within the state.

(e) The authority may sell bonds in such manner and for such price as it may determine to be for the best interests of the authority.

(f) The proceeds of bonds shall be used solely for the payment of the cost of the project and shall be disbursed upon requisition or order of the chairman or vice chairman of the authority under such restrictions, if any, as provided by the resolution authorizing the issuance of the bonds or by the trust indenture mentioned in subsection (k) of this Code section.

(g) Prior to the preparation of definitive bonds, the authority may, under like restrictions, issue interim receipts, interim certificates, or temporary bonds, with or without coupons, exchangeable for definitive bonds upon the issuance of the latter.

(h) The authority may provide for the replacement of any bond which becomes mutilated or is destroyed or lost.

(i) Revenue bonds may be issued without the conducting of any proceedings, the existence of any conditions, or the happening of any events other than those proceedings, conditions, and events which are specified or required by this chapter. In the discretion of the authority, revenue bonds of a single issue may be issued for the purpose of paying the cost of any one or more, including a combination of, projects at any one institution or any number of institutions. Any resolution providing for the issuance of revenue bonds under this chapter shall become effective immediately upon its passage and need not be published or posted. Any such resolution may be passed at any regular, special, or adjourned meeting of the authority by a majority of its members.

(j) Revenue bonds issued under this chapter shall not be deemed to constitute a debt of the State of Georgia or a pledge of the faith and credit of the state. Such bonds shall be payable solely from the fund provided for in subsections (m) through (p) of this Code section, and the issuance of such revenue bonds shall not directly, indirectly, or contingently obligate the state to levy or to pledge any form of taxation whatever therefor or to make any appropriation for their payment. All such bonds shall contain recitals on their faces covering substantially the foregoing provisions of this Code section. Anything in this Code section to the contrary notwithstanding, such funds as may be received from state appropriations or from any other source are declared to be available and may be used by any department, board, commission, or agency of the State of Georgia for the performance of any lease contract entered into by such department, board, commission, or agency with the authority.

(k) (1) In the discretion of the authority, any issue of revenue bonds may be secured by a trust indenture by and between the authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company inside or outside of the state. Such trust indenture may pledge or assign rents, revenues, and earnings to be received by the authority.

(2) Either the resolution providing for the issuance of revenue bonds or the trust indenture may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the authority in relation to the acquisition of property, the construction of the project, the maintenance, operation, repair, and insurance of the project, and the custody, safeguarding, and application of all moneys. The resolution or indenture may also provide that any project shall be constructed and paid for under the supervision and approval of consulting engineers or architects employed or designated by the authority and satisfactory to the original purchasers of the bonds issued therefor. The resolution or indenture may also require that the security given by contractors and by any depository of the proceeds of the bonds or revenues or other moneys be satisfactory to such purchasers and may also contain provisions concerning the conditions, if any, upon which additional revenue bonds may be issued.

(3) The indenture may set forth the rights and remedies of the bondholders and of the trustee and may restrict the individual right of action of bondholders as is customary in trust indentures securing bonds and debentures of corporations. In addition to the foregoing provisions of this Code section, the trust indenture may contain such other provisions as the authority may deem reasonable and proper for the security of the bondholders.

(4) It shall be lawful for any bank or trust company incorporated under the laws of this state to act as such depository and to furnish such indemnifying bonds or pledge such securities as may be required by the authority.

(5) All expenses incurred in carrying out the trust indenture may be treated as a part of the cost of maintenance, operation, and repair of the project and of the cost of the project affected by such indenture.

(l) The authority shall, in the resolution providing for issuance of revenue bonds or in the trust indenture, provide for the payment of the proceeds of the sale of the bonds to any officer or person who, or any agency, bank, or trust company which, shall act as trustee of such funds and shall hold and apply the same to the purposes expressed in this chapter, subject to such regulations as this chapter and such resolution or trust indenture may provide.

(m) Unless otherwise pledged and allocated, any and all revenues, rents, and earnings received by the authority, regardless of whether or not such revenues, rents, and earnings were produced by a particular project for which bonds have been issued, may be pledged and allocated by the authority to the payment of the principal and interest on revenue bonds of the authority as the trust indenture or the resolution authorizing the issuance of the bonds may provide.

(n) Such funds so pledged from whatever source received, which pledge may include funds received from one or more or all sources, shall be set aside at regular intervals, as may be provided in the resolution or trust indenture, into a sinking fund which shall be pledged to and charged with the payment of:

(1) The interest upon such revenue bonds as such interest shall fall due;

(2) The principal of the bonds as the same shall fall due;

(3) The necessary charges of paying agents for paying principal and interest; and

(4) Any premium upon bonds retired by call or purchase.

(o) The use and disposition of such sinking fund shall be subject to such regulations as may be provided in the resolution authorizing the issuance of the revenue bonds or in the trust indenture, but, except as may otherwise be provided in such resolution or trust indenture, such sinking fund shall be a fund for the benefit of all revenue bonds without distinction or priority of one over another.

(p) Subject to the provisions of the resolution authorizing the issuance of the bonds, or subject to the trust indenture, surplus moneys in the sinking fund may be applied to the purchasing or redemption of bonds, and any such bonds so purchased or redeemed shall forthwith be canceled and shall not again be issued.

(q) Except to the extent the rights given in this Code section may be restricted by resolution passed before the issuance of bonds or by a trust indenture, any holder of revenue bonds or interest coupons issued under this chapter, any receiver for such holders, or any indenture trustee, if any, may either at law or in equity, by action, mandamus, or other proceedings, protect and enforce any and all rights under the laws of the State of Georgia or granted by this chapter or under such resolution or trust indenture. Such holder, receiver, or trustee may enforce and compel performance of all duties required by this chapter, or by resolution or trust indenture, to be performed by the authority or any officer thereof, including the fixing, charging, and collecting of revenues, rents, and other charges for the use of the project or projects. In the event of default of the authority upon the principal and interest obligations of any revenue bond issue, such holder, receiver, or trustee shall be subrogated to each and every right which the authority may possess and, in the pursuit of his or its remedies as subrogee, may proceed either at law or in equity, by action, mandamus, or other proceedings to collect any sums by such proceedings due and owing to the authority and pledged or partially pledged directly or indirectly to the benefit of the revenue bond issue of which such holder, receiver, or trustee is representative. No holder, receiver, or trustee shall have the right to compel any exercise of the taxing power of the state to pay any such bond or the interest thereon, or to enforce the payment thereof against any property of the state, nor shall any such bond constitute a charge, lien, or encumbrance, legal or equitable, upon the property of the state.

(r) The authority is authorized to provide by resolution for the issuance of revenue refunding bonds of the authority for the purpose of refunding any revenue bonds issued under this chapter and then outstanding, together with accrued interest thereon. The issuance of such revenue refunding bonds, the maturities, and all other details thereof, the rights of the holders thereof, and the duties of the authority in respect to the same shall be governed by the foregoing provisions of this chapter insofar as the same may be applicable.

(s) While any of the bonds issued by the authority remain outstanding, the powers, duties, or existence of the authority, or of its officers, employees, or agents, or of any department, board, commission, or agency of the state shall not be diminished or impaired in any manner that will affect adversely the interests and rights of the holders of such bonds. This chapter shall be for the benefit of the state, the authority, and the holders of any such bonds and, upon the issuance of bonds under this chapter, shall constitute a contract with the holders of such bonds.

(t) Bonds of the authority shall be confirmed and validated in accordance with the procedure of Article 3 of Chapter 82 of Title 36. The petition for validation shall also make party defendant to such action any authority, division, subdivision, instrumentality, or agency of the State of Georgia which, or any person who, has contracted with the Georgia Agricultural Exposition Authority for the use of any building, structure, or facilities for which bonds have been issued and sought to be validated. Such authority, division, subdivision, instrumentality, agency, or person shall be required to show cause, if any, why such contract or contracts and the terms and conditions thereof should not be inquired into by the court, the validity of the terms thereof determined, and the contract adjudicated as security for the payment of any such bonds of the authority. The bonds when validated and the judgment of validation shall be final and conclusive with respect to such bonds and against the authority issuing the same and against any authority, division, subdivision, instrumentality, department, agency, or person contracting with the authority.

(u) No bonds shall be issued by the authority under this chapter unless the issuance of such bonds has been reviewed and approved by the Georgia State Financing and Investment Commission.

(v) The bonds authorized by this chapter are made securities in which all public officers and bodies of this state; all municipalities and all municipal subdivisions; all insurance companies and associations and other persons carrying on an insurance business; all banks, bankers, trust companies, savings banks, and savings associations, including savings and loan associations, building and loan associations, investment companies, and other persons carrying on a banking business; all administrators, guardians, executors, trustees, and other fiduciaries; and all other persons whatsoever who are now or may hereafter be authorized to invest in bonds or other obligations of the state may properly and legally invest funds, including capital in their control or belonging to them. The bonds are also made securities which may be deposited with and shall be received by all public officers and bodies of this state and all municipalities and municipal subdivisions for any purpose for which the deposit of the bonds or other obligations of this state is now or may hereafter be authorized.



§ 2-3-15. Authorization for department construction and acquisition of projects

The Department of Agriculture is authorized to construct, erect, acquire, and own the project, as defined in this chapter. The costs of any such project may be paid from the proceeds of state general obligation or guaranteed revenue debt. The department is authorized to contract with the authority, the State Properties Commission, the Georgia State Financing and Investment Commission, or with any other department, agency, commission, board, official, or person for the construction, operation, maintenance, funding, design, or use of such project.






Chapter 4 - Georgia Seed Development Commission

§ 2-4-1. Short title

This chapter may be cited as the "Georgia Seed Development Act."



§ 2-4-2. Seed Development Commission -- Creation; corporate powers

(a) As used in this chapter, the term "commission" means the Georgia Seed Development Commission.

(b) There is created a body corporate and politic and an instrumentality and public corporation of this state, to be known as the Georgia Seed Development Commission. It shall have perpetual existence. In such name, it may contract and be contracted with, sue and be sued, implead and be impleaded, and complain and defend in all courts.

(c) The commission is assigned to the Department of Agriculture for administrative purposes only, as prescribed in Code Section 50-4-3.



§ 2-4-3. Seed Development Commission -- Composition; officers; bylaws; quorum; compensation; records; audit; bonds

(a) As used in this Code section, the term "licensee" means the designee of a holder of a license authorizing the production, conditioning, propagation, or marketing of crops, seed, turfgrass, or horticultural plants developed by the College of Agricultural and Environmental Sciences of the University of Georgia, where such license grants rights to intellectual property owned by the University of Georgia or a formally designated cooperative organization thereof.

(b) The commission shall be composed of the following 11 members:

(1) Two members to be appointed by the Governor, each of whom shall be a licensee or shall be otherwise involved in the production, conditioning, or marketing of crops, seed, turfgrass, or horticultural plants;

(2) One member who shall be a licensee or shall be otherwise involved in the production, conditioning, or marketing of crops, seed, turfgrass, or horticultural plants, to be appointed by the Lieutenant Governor;

(3) One member who shall be a licensee or shall be otherwise involved in the production, conditioning, or marketing of crops, seed, turfgrass, or horticultural plants, to be appointed by the Speaker of the House of Representatives;

(4) The Commissioner of Agriculture;

(5) Two representatives of the crop, seed, turfgrass, or horticultural plant industry or of farm related organizations, one of whom shall be appointed by the Senate Agriculture and Consumer Affairs Committee, and one of whom shall be appointed by the House Committee on Agriculture and Consumer Affairs. Such representatives shall be licensees or shall otherwise have knowledge of the production, conditioning, or marketing of crops, seed, turfgrass, or horticultural plants. Each committee shall make its appointment with a quorum present and a majority of those present concurring;

(6) One member who shall be a licensee or shall be otherwise involved in the production, conditioning, or marketing of crops, seed, turfgrass, or horticultural plants, to be appointed by the Commissioner of Agriculture;

(7) The dean of the College of Agricultural and Environmental Sciences of the University of Georgia;

(8) The associate dean for research of the College of Agricultural and Environmental Sciences of the University of Georgia, as a nonvoting member; and

(9) An additional nonvoting member who is a crop, seed, turfgrass, or horticultural plant breeder employed by the College of Agricultural and Environmental Sciences of the University of Georgia, appointed by the dean of the College of Agricultural and Environmental Sciences of the University of Georgia, after consultation with the commission.

(c) The members of the commission shall enter upon their duties without further act or formality. The commission shall organize each even-numbered year at the meeting next following July 1 of such year, at which time the commission shall elect one of its members as chairperson and another as vice chairperson. It shall also elect a secretary and a treasurer, who need not be members. The offices of secretary and treasurer may be combined in one person. The commission may make such bylaws for its government as it deems necessary but is under no duty to do so.

(d) Five voting members of the commission shall constitute a quorum necessary for the transaction of business, and a majority vote of those present at any meeting at which there is a quorum shall be sufficient to do and perform any action permitted the commission by this chapter. No vacancy on the commission shall impair the right of a quorum to transact any and all business of the commission.

(e) The members shall not receive compensation for their services but shall be reimbursed for actual expenses incurred in the performance of their duties.

(f) Members of the commission shall be accountable as trustees. They shall cause adequate books and records of all transactions of the commission, including records of income and disbursements of every nature, to be kept. The books and records shall be inspected and audited by the state auditor at least once in each year. The commission may require that an employee, an officer, member of the commission, or any person doing business with the commission post a bond, in an amount to be determined by the commission, for the faithful performance of the duties imposed upon such employee, officer, member of the commission, or person doing business with the commission. The principal of such bond of an officer, employee, or member of the commission shall be paid by the commission.



§ 2-4-4. Seed Development Commission -- Powers and duties generally

The commission shall have, in addition to any other powers conferred in this chapter, the following powers:

(1) To have a seal and to alter it at its pleasure;

(2) To acquire by purchase, lease, gift, or otherwise and to hold, lease, and dispose of, in any manner, real and personal property of every kind and character for its corporate purposes;

(3) To appoint such additional officers, who need not be members of the commission, as the commission deems advisable; to employ such experts, agents, and employees as in its judgment may be necessary to carry on properly the business of the commission; to fix the compensation for such officers, experts, agents, and employees; and to promote and discharge them;

(4) To make such contracts and agreements as are legitimate and necessary for the purposes of this chapter and to make all other contracts and agreements as may be necessary to the proper performance of any action permitted by this chapter;

(5) To exercise any power granted to private corporations which is not in conflict with the Constitution and laws of this state nor with other provisions of this chapter;

(6) To do and perform all things necessary or convenient to carry out the powers conferred upon the commission by this chapter;

(7) To promote scientific and educational objectives in connection with the production and distribution of foundation seed stocks;

(8) To cooperate and contract with the experiment stations of the College of Agricultural and Environmental Sciences of the University of Georgia, the Department of Agriculture of this state, the United States Department of Agriculture, and any other agency of the state or federal government in making foundation seeds of superior varieties and hybrids available in adequate quantities, according to the requirements and needs of the farmers of this state;

(9) To receive and to be the agent for breeder's seed and other parent material distributed from the experiment stations of the College of Agricultural and Environmental Sciences of the University of Georgia and other sources;

(10) To contract for the production and promotion of foundation seed from breeder's seed;

(11) To purchase, process, and resell breeder's and foundation seeds from contract growers, the United States Department of Agriculture, experiment stations of the College of Agricultural and Environmental Sciences of the University of Georgia, and other breeders or from other sources, as the commission may deem necessary;

(12) To use the net proceeds from the sale of seed for necessary buildings, equipment, supplies, and expenses, as directed by the commission;

(13) To solicit, receive, collect, and disburse dues, funds, pledges, and other subscriptions of value in connection with carrying out the purposes of this chapter;

(14) To receive real and personal property, either by gift, grant, devise, or will, and to hold and dispose of the same in carrying out the purposes of the commission; and

(15) To buy, sell, and trade in all the elements necessary for the successful administration of the purposes of the commission.



§ 2-4-5. Seed Development Commission -- Purchase contracts

All contracts for the purchase of supplies or equipment by the commission for any purpose whatever shall be made only after competitive sealed bids have been received.



§ 2-4-6. Seed Development Commission -- Operation on nonprofit basis

It is the intent and purpose of the General Assembly that the commission shall be operated on a nonprofit basis. Any and all profits earned, beyond those required as a reasonable reserve for the future operations of the commission, shall be transmitted to the state treasury.



§ 2-4-7. Advisory board created; members; function

The commission may appoint an advisory board, consisting of such number and qualifications of members as the commission may determine, to advise and consult with the commission in the performance of the commission's duties. The function of such a board shall be advisory only.



§ 2-4-8. Terms of office of appointed members of commission and board

The appointed members of the commission shall serve for terms of two years each commencing on July 1 of each even-numbered year; and the appointed members of the advisory board, if any, shall serve at the pleasure of the commission.



§ 2-4-9. Conveyance of state property to commission; consideration; reversion for nonuse

The Governor is authorized to convey to the commission on behalf of the state any real or personal property or interest therein owned by the state in furtherance of this chapter. The consideration for such conveyance shall be determined by the Governor and expressed in the conveyance, provided that such consideration shall be nominal, the benefits going to the state and its citizens constituting full and adequate consideration. If, within one year after a conveyance by the Governor, use of the property conveyed has not been made by the commission, such property or interest shall revert to the state.



§ 2-4-10. Debt or pledge of credit of state not authorized

Nothing contained in this chapter shall be construed in any manner as authorizing the creation of a debt of the State of Georgia or a pledge of the credit of this state.






Chapter 5 - Registration, Licenses, and Permits Generally

§ 2-5-1. Short title

This chapter may be cited as the "Department of Agriculture Registration, License, and Permit Act."



§ 2-5-2. Applicability of chapter

This chapter shall apply to all applications to the department for registrations, licenses, or permits required by law or regulation.



§ 2-5-3. Applications -- Designation of address or agent for service of process; forwarding to Secretary of State

(a) All applications to the department for registrations, licenses, or permits shall:

(1) Designate an address in this state where the applicant can be personally served with legal process;

(2) Contain an appointment of an agent in this state for acceptance of service of legal process, together with the agent's address in this state; or

(3) Contain a designation of the Secretary of State for acceptance of service of legal process.

(b) A copy of such application shall be forwarded to the Secretary of State by the department.



§ 2-5-4. Applications -- Admission that applicant is doing business in state

The filing of an application with the department for registration, a license, or a permit shall constitute an admission by the applicant that the applicant is doing business in this state.



§ 2-5-4.1. Applications -- Form of submission; payment of fees

The department is authorized to accept applications either in writing or through available electronic media approved by the Commissioner. The payment of fees and the acceptance of such fees by the department may be accomplished in any manner, including electronic fund transfers, approved by the Commissioner.



§ 2-5-5. Grounds for denial of registration, license, or permit; hearing

(a) The Commissioner may deny registration, a license, or a permit to:

(1) Any applicant with a criminal record;

(2) Any applicant who is found by the Commissioner to have violated any law administered by the department or any regulation or quarantine of the department;

(3) A corporation, when any of its officers has a criminal record or is found by the Commissioner to have violated any law administered by the department or any regulation or quarantine of the department; or

(4) Any person who is less than 18 years of age on the date of his or her application.

(b) In the case of a partnership, all parties shall be considered applicants for the purpose of this Code section.

(c) No registration, license, or permit shall be denied under this Code section without opportunity for hearing in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 2-5-6. Grounds for revocation; hearing

The Commissioner may revoke any outstanding registration, license, or permit where the holder of the same or any officer or agent of the holder is found by the Commissioner to have violated any law administered by the department or any regulation or quarantine of the department, provided that no registration, license, or permit shall be revoked under this Code section without opportunity for hearing in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 2-5-7. Registration, license, or permit certificates as evidence thereof; republication and reissuance unnecessary

All license, registration, and permit certificates published by the department shall, upon issuance, be permanent evidence of the pertinent licenses, registrations, and permits they are published for, until their surrender, abandonment, revocation, cancellation, or nonrenewal. No subsequent republication and reissuance of certificates for periodically renewable licenses, registrations, and permits by the department shall be necessary; provided, however, that all conditions and fees required by law for sustained effectiveness and renewal must be satisfied for continued enjoyment of the pertinent license, registration, or permit.



§ 2-5-8. Rules and regulations

The Commissioner shall make and publish in print or electronically such rules and regulations, not inconsistent with law, as he deems necessary to carry out the purposes of this chapter.






Chapter 6 - Soil and Water Conservation

Article 1 - Soil Conservation Generally

§ 2-6-1. Short title

This article may be known and cited as the "Georgia Agricultural Conservation and Adjustment Act."



§ 2-6-2. Purpose of article; legislative findings; acceptance of federal Soil Conservation and Domestic Allotment Act

(a) It is recognized and declared:

(1) That the soil resources and fertility of the land of this state and the economic use thereof, the prosperity of the farming population of this state, the navigability of the rivers and harbors of this state, and the prevention of floods in this state are matters affected with a public interest;

(2) That the welfare of this state has been impaired and is in danger of being further impaired by destruction of its soil fertility, by uneconomic use and waste of its land, by exploitation and wasteful and unscientific use of its soil resources, by floods and impairment of its rivers and harbors and of the navigability of its waters and water courses as a result of soil erosion, and by the decrease in the purchasing power of the net income per person on farms in the state as compared with the net income per person in the state not on farms;

(3) That such evils have been augmented and are likely to be augmented by similar conditions in other states and are so interrelated with such conditions in other states that the remedying of such conditions in this state requires action by this state in cooperation with the governments and agencies of other states and of the United States and requires assistance therein by the government and agencies of the United States; and

(4) That the formulation and effectuation by this state of state plans in conformity with Section 7 of the federal Soil Conservation and Domestic Allotment Act is calculated to remedy such conditions and will tend to advance the public welfare of this state.

(b) Therefore, in order to promote the welfare of the people of this state by aiding in the preservation and improvement of soil fertility, in the promotion of the economic use and conservation of land, in the diminution of exploitation and wasteful and unscientific use of soil resources, in the protection of rivers and harbors against the results of soil erosion, and in the reestablishment, at as rapid a rate as is practicable and in the general public interest, of the ratio between the purchasing power of the net income per person on farms and that of the net income per person not on farms that prevailed during the five-year period beginning August, 1909, and ending July, 1914, as determined from statistics available in the United States Department of Agriculture, and the maintenance of such ratio, this state assents to and accepts the federal Soil Conservation and Domestic Allotment Act and adopts the policy and purpose of cooperating with the government and agencies of other states and of the United States in the accomplishment of the policy and purposes specified in Section 7 of such act, subject, however, to the following limitations:

(1) The powers conferred in this article shall be used to assist voluntary action calculated to effectuate such purposes;

(2) Such powers shall not be used to discourage the production of supplies of foods and fibers in this state which are sufficient, when taken together with the production thereof in other states of the United States, to maintain normal domestic human consumption, as determined by the secretary of agriculture of the United States from the records of consumption in the years 1920 to 1929, inclusive, taking into consideration increased population, quantities of any commodities that were forced into domestic consumption by a decline in exports of particular commodities, and the quantities of substitutes available for domestic consumption within any general class of food commodities; and

(3) In carrying out the purposes specified in this Code section, due regard shall be given to the maintenance of a continuous and stable national supply of agricultural commodities, adequate to meet consumer demand at prices fair to both producers and consumers.



§ 2-6-3. Definitions

As used in this article, the term:

(1) "Other states of the United States" includes Puerto Rico.

(2) "Person" means an individual, corporation, partnership, firm, business trust, joint-stock company, association, syndicate, group, pool, joint venture, and any other unincorporated association or group.



§ 2-6-4. Designation of state agency

The Cooperative Extension Service of the University of Georgia, hereinafter called the Cooperative Extension Service, is designated and authorized as the agency of this state to carry out the policy and purposes of this article and to formulate and administer state plans pursuant to the terms of this article.



§ 2-6-5. Formulation and administration of state plans; investigations

(a) The Cooperative Extension Service is authorized and directed to formulate for each calendar year and to submit to the secretary of agriculture of the United States for and in the name of this state, a state plan for carrying out the purposes of this article during such calendar year.

(b) The Cooperative Extension Service is authorized to modify or revise any such plan in whatever manner, consistent with the terms of this article, it finds necessary to provide for the more substantial accomplishment of the purposes of this article.

(c) Each such plan shall provide for such participation in its administration by such voluntary county and community committees or associations of agricultural producers, organized for such purposes, as the Cooperative Extension Service determines to be necessary or proper for the effective administration of the plan.

(d) Each such plan shall provide, through agreements with agricultural producers or through other voluntary methods:

(1) For such adjustments in the utilization of land, in farming practices, and in the acreage or in the production for market, or both, of agricultural commodities as the Cooperative Extension Service determines to be calculated to effectuate as substantial an accomplishment of the purposes of this article as may reasonably be achieved through action of this state; and

(2) For payments to agricultural producers, in connection with such agreements or methods, in such amounts as the Cooperative Extension Service determines to be fair, reasonable, and calculated to promote such accomplishment of the purposes of this article without depriving such producers of a voluntary and uncoerced choice of action.

(e) Any such plan shall provide for such educational programs as the Cooperative Extension Service determines to be necessary or proper to promote the more substantial accomplishment of the purposes of this article.

(f) Each such plan shall contain an estimate of expenditures necessary to carry out such plan, together with a statement of such amount as the Cooperative Extension Service determines to be necessary to be paid by the secretary of agriculture of the United States as a grant in aid of such plan under Section 7 of the federal Soil Conservation and Domestic Allotment Act, in order to provide for the effective carrying out of such plan and shall designate the amount and due date of each installment of such grant, the period to which such installment relates, and the amount determined by the Cooperative Extension Service to be necessary for carrying out such plan during such period.

(g) The Cooperative Extension Service shall provide for such investigations as it finds to be necessary for the formulation and administration of such plans.



§ 2-6-6. Receipt and disbursement of funds; accounts; auditing; bonds

(a) The Cooperative Extension Service is authorized to receive, on behalf of this state, all grants of money or other aid made available from any source to assist the state in carrying out the policy and purposes of this article. All such moneys or other aid, together with any moneys appropriated or other provision made by this state for such purpose, shall be forthwith available to the Cooperative Extension Service as the agency of the state, subject, in the case of any funds or other aid received upon conditions, to the conditions upon which such funds or other aid have been received, for the purpose of administering this article. Such moneys or aid may be expended by the Cooperative Extension Service in carrying out the state plans provided for in Code Section 2-6-5 or in otherwise effectuating the purposes and policies of this article.

(b) Subject to any conditions upon which any such money or other aid is made available to the state and subject to the terms of any applicable plan made effective pursuant to this article, such expenditures may include, but need not be limited to, expenditures for:

(1) Administration expenses;

(2) Equipment;

(3) Cost of research and investigation;

(4) Cost of educational activities;

(5) Compensation and expenses of members of the state advisory board provided for in Code Section 2-6-10;

(6) Reimbursement to other state agencies or to voluntary committees or associations of agricultural producers for the costs to such agencies, committees, or associations of assisting in the administration of this article when assistance is requested in writing by the Cooperative Extension Service and rendered to the Cooperative Extension Service;

(7) Reimbursement of any other fund from which the Cooperative Extension Service has made expenditures in providing services in the administration of this article;

(8) Payments to agricultural producers provided for in any plan made effective pursuant to this article;

(9) Salaries of employees; and

(10) All other expenditures requisite to carrying out the provisions and purposes of this article.

(c) The Cooperative Extension Service shall provide for the keeping of full and accurate accounts as such state agency, showing all receipts and expenditures of moneys, securities, or other property received, held, or expended under this article, and shall provide for the auditing of all such accounts and for the execution of surety bonds for all employees entrusted with moneys or securities under this article.



§ 2-6-7. Assistance of other agencies and associations; rules and regulations; lease or purchase of equipment, facilities, and supplies; employment of personnel

(a) The Cooperative Extension Service shall utilize such available services and assistance of other state agencies and of voluntary county and community committees and associations of agricultural producers as it determines to be necessary or calculated to assist substantially in the effective administration of this article.

(b) The Cooperative Extension Service shall have the authority to make such rules and regulations consistent with this article and to do any and all other acts consistent with this article which it finds to be necessary or proper for the effective administration of this article.

(c) The Cooperative Extension Service shall have the power and authority to obtain, by lease or purchase, such equipment, office accommodations, facilities, services, and supplies and to employ and determine the qualifications, duties, and compensation of such technical or legal experts or assistants and such other employees, including clerical and stenographic help, as it determines to be necessary or proper to carry out this article.



§ 2-6-8. Reports; investigations

The Cooperative Extension Service shall compile or require to be made such reports as it determines to be necessary or proper in order to ascertain whether any plans provided for in this article are being carried out according to their terms. The Cooperative Extension Service shall provide for compliance with such requirements on the part of all persons and agencies participating in the administration of any such plan and may make or cause to be made such investigations as it determines to be necessary or proper to assure the correctness of such reports and to make possible the verification of the reports.



§ 2-6-9. Community associations; community and county committees

The Cooperative Extension Service, by regulation, shall provide for the organization within each community of a voluntary association in which all agricultural producers who are citizens of this state and residents in such community shall be entitled to equal participation; for the selection by each such association of a community committee, which shall be composed of three members of such association; and for a chairman to be chosen for each such community committee. The Cooperative Extension Service shall also provide for the selection by the members of such community committees within each county of a county committee for such county, to be composed of three members of such community committees, and for the selection of a chairman of each such county committee.



§ 2-6-10. State advisory board

(a) The Cooperative Extension Service shall, by regulation, provide for the selection of five persons of legal age, resident in this state, to act as farmer members of a state advisory board. Such members shall be selected from the standpoint of their actual farming experience and comprehensive understanding of the agricultural problems of this state and shall represent, as nearly as possible, all sections of the state and all major types of farming.

(b) The state advisory board, upon the request of the Cooperative Extension Service, shall advise the Cooperative Extension Service with regard to all matters of major importance in carrying out this article and may, in the absence of such request, submit advice and information to the Cooperative Extension Service with respect to the administration of this article.






Article 2 - Soil and Water Conservation Districts

§ 2-6-20. Short title

This article may be known and cited as the "Soil and Water Conservation Districts Law."



§ 2-6-21. Legislative determinations and declarations of policy

(a) Legislative determinations. It is declared, as a matter of legislative determination:

(1) The condition. That:

(A) The farm, forest, and grazing lands of this state are among the basic assets of this state and the preservation of these lands is necessary to protect and promote the health, safety, and general welfare of its people;

(B) Improper land use practices have caused and have contributed to and are now causing and contributing to a progressively more serious erosion of the farm and grazing lands of this state by wind and water;

(C) The breaking of natural grass, plant, and forest cover has interfered with the natural factors of soil stabilization, causing loosening of soil and exhaustion of humus and developing a soil condition that favors erosion;

(D) The topsoil is being washed and blown out of fields and pastures;

(E) There has been an accelerated washing of sloping fields;

(F) These processes of erosion by wind and water speed up with removal of absorptive topsoil, causing exposure of less absorptive and less protective, but more erosive, subsoil; and

(G) Failure by any landowner or occupier of land to conserve the soil and control erosion upon his lands causes a washing and blowing of soil and water from his lands onto other lands and makes the conservation of soil and control of erosion on such other lands difficult or impossible;

(2) The consequences. That the consequences of such soil erosion in the form of soil washing and soil blowing are:

(A) The silting and sedimentation of stream channels, reservoirs, dams, ditches, and harbors;

(B) The loss of fertile soil material in dust storms;

(C) The piling up of soil on lower slopes and its deposit over alluvial plains;

(D) The reduction in productivity or outright ruin of rich bottom lands by overwash of poor subsoil material, sand, and gravel swept out of the hills;

(E) The deterioration of the soil and its fertility, the deterioration of the crops grown thereon, and declining acre yields despite development of scientific processes for increasing such yields;

(F) The loss of soil and water, which causes destruction of food and cover for wildlife;

(G) A blowing and washing of soil into streams, which silts over spawning beds and destroys water plants, diminishing the food supply of fish;

(H) A diminishing of the underground water reserve, which causes water shortages, intensifies periods of drought, and causes crop failures;

(I) An increase in the speed and volume of rainfall runoff, causing severe and increasing floods which bring suffering, disease, and death;

(J) The impoverishment of families attempting to farm eroding and eroded lands;

(K) Damage to roads, highways, railways, farm buildings, and other property from floods and from dust storms; and

(L) Losses in navigation, hydroelectric power, municipal water supply, irrigation developments, farming, and grazing; and

(3) The appropriate corrective methods. That to conserve soil resources and control or prevent soil erosion, it is necessary that land use practices contributing to soil wastage and soil erosion be discouraged and discontinued and that appropriate soil-conserving land use practices be adopted and carried out and that among the procedures necessary for widespread adoption are:

(A) The carrying on of engineering operations, such as the construction of terraces, terrace outlets, check dams, dikes, ponds, ditches, and the like;

(B) The utilization of strip cropping, lister furrowing, contour cultivating, and contour furrowing;

(C) Land irrigation;

(D) The seeding and planting of waste, sloping, abandoned, or eroded lands with water-conserving and erosion-preventing plants, trees, and grasses;

(E) Forestation and reforestation;

(F) The rotation of crops;

(G) Soil stabilization with trees, grasses, legumes, and other thick-growing, soil-holding crops;

(H) The addition of soil amendments, manurial materials, and fertilizers for the correction of soil deficiencies or for the promotion of increased growth of soil-protecting crops;

(I) The retardation of runoff by increasing the absorption of rainfall; and

(J) The retirement from cultivation of steep, highly erosive areas and areas badly gullied or otherwise eroded.

(b) Declaration of policy. It is declared to be the policy of the General Assembly to provide for the conservation of the soil and soil resources of this state and for the control and prevention of soil erosion and thereby to preserve natural resources; control floods; prevent impairment of dams and reservoirs; assist in maintaining the navigability of rivers and harbors; preserve wildlife; protect the tax base; protect public lands; and protect and promote the health, safety, and general welfare of the people of this state.



§ 2-6-22. Definitions

As used in this article, the term:

(1) "Commission" or "State Soil and Water Conservation Commission" means the agency created in Code Section 2-6-23.

(2) "District" or "soil and water conservation district" means an agency of this state organized in accordance with this article for the purposes, with the powers, and subject to the restrictions set forth in this article.

(3) "Due notice" means notice published at least twice, with an interval of at least seven days between the two publication dates, in a newspaper or other publication of general circulation within the appropriate area or, if no such publication of general circulation is available, notice given by posting at a reasonable number of conspicuous places within the appropriate area, including, where possible, public places where it is customary to post notices concerning county or municipal affairs generally. At any hearing held pursuant to such notice, at the time and place designated in such notice, adjournment may be made from time to time without the necessity of renewing such notice for such adjourned dates.

(4) "Land occupier" or "occupier of land" means any person, firm, or corporation, other than the owner, who is in possession of any lands lying within a soil and water conservation district, whether as lessee, renter, tenant, or otherwise.

(5) "Landowner" or "owner of land" means any person, firm, or corporation who holds legal or equitable title to any lands lying within a soil and water conservation district.

(6) "Qualified elector" means any person qualified to vote in elections by the people under the Constitution of this state.

(7) "Supervisor" means one of the members of the governing body of a soil and water conservation district, elected or appointed in accordance with this article.



§ 2-6-23. State Soil and Water Conservation Commission -- Established; composition; terms of office; ex officio advisers; seal; rules and regulations

(a) There is established, to serve as an agency of the state and to perform the functions conferred upon it in this article, the State Soil and Water Conservation Commission. The commission shall be assigned to the Department of Agriculture for administrative purposes only, as prescribed in Code Section 50-4-3.

(b) Commencing with appointments for the year 2015, the Governor shall appoint one at-large member from each of the five soil and water conservation district regions to serve on the commission. Such initial appointments shall be for terms of office of one, two, three, four, and five years, respectively. Thereafter, successors shall be appointed for terms of office of five years and until their successors are duly appointed.

(c) The following persons shall serve ex officio in an advisory capacity to the State Soil and Water Conservation Commission:

(1) The associate dean for extension of the College of Agricultural and Environmental Sciences of the University of Georgia;

(2) The commissioner of natural resources;

(3) The associate dean of research of the College of Agricultural and Environmental Sciences of the University of Georgia;

(4) The executive director of the Agricultural Stabilization Conservation Service;

(5) The Georgia state director of the Farmer's Home Administration;

(6) The director of the Southern Piedmont Conservation Research Center;

(7) The president of the Georgia Association of Conservation District Supervisors;

(8) The director of the State Forestry Commission;

(9) The Georgia supervisor of national forests of the U.S. Forestry Service;

(10) The state conservationist of the U.S. Natural Resources Conservation Service;

(11) The dean and director of the College of Agricultural and Environmental Sciences of the University of Georgia;

(12) The state program manager of agricultural education;

(13) The Commissioner of Agriculture; and

(14) Such other representatives of state or federal agencies as the commission deems desirable.

(d) The commission shall adopt a seal, which shall be judicially noticed. It may perform such acts, hold such public hearings, and promulgate such rules and regulations as may be necessary for the execution of its functions under this article.



§ 2-6-24. State Soil and Water Conservation Commission -- Chairperson; quorum; compensation; surety bonds; records; audits

The commission shall designate one of its members as chairperson and may, from time to time, change such designation. A member of the commission shall hold office so long as he or she retains the office by virtue of which he or she is serving on the commission. A majority of the commission shall constitute a quorum, and the concurrence of a majority shall be required for the determination of any matter within its duties. The members of the commission shall receive for each day of actual attendance of meetings of the commission a daily expense allowance in the amount specified in subsection (b) of Code Section 45-7-21 and shall be entitled to expenses, including traveling expenses, necessarily incurred in the discharge of their duties on the commission. The commission shall provide for the execution of surety bonds for all employees and officers who are entrusted with funds or property. It shall provide for the keeping of a full and accurate record of all proceedings and of all resolutions, regulations, and orders issued or adopted and shall provide for an annual audit of the accounts of receipts and disbursements.



§ 2-6-25. State Soil and Water Conservation Commission -- Employment of administrative officer, experts, agents, and employees; legal services; delegation of powers and duties; furnishing of information; agency cooperation

The commission may employ an administrative officer and such technical experts and other agents and employees, permanent and temporary, as it may require. It shall determine their qualifications, duties, and compensation. The commission may call upon the Attorney General of this state for such legal services as it may require. It shall have authority to delegate, to one or more of its members or to one or more agents or employees, such powers and duties as it may deem proper. The commission is authorized to furnish information and to call upon any or all state or local agencies for cooperation in carrying out this article.



§ 2-6-26. State Soil and Water Conservation Commission -- Merit and retirement systems for employees

All employees of the State Soil and Water Conservation Commission, not including members of the commission, shall be subject to a merit system of employment as promulgated by the commission, under which all such employees shall be selected on a basis of merit, fitness, and efficiency, according to law. All such employees are authorized to become and be members of the Employees' Retirement System of Georgia, as established by Chapter 2 of Title 47. There shall be paid from the funds appropriated for the operation of the State Soil and Water Conservation Commission all employer contributions required by Chapter 2 of Title 47 creating the Employees' Retirement System of Georgia. All rights, credits, and funds in such retirement system which were possessed by persons at the time of their employment by the commission are continued and preserved, it being the intention of the General Assembly that such persons shall not lose any rights, credits, or funds to which they may be entitled prior to becoming employees of the commission.



§ 2-6-27. State Soil and Water Conservation Commission -- Additional duties and powers

In addition to the duties and powers otherwise conferred upon the commission, it shall have the following duties and powers:

(1) To offer such assistance as may be appropriate to the supervisors of the soil and water conservation districts in the carrying out of any of their powers and programs;

(2) To keep the supervisors of each of the districts informed of the activities and experiences of all the other districts and to facilitate an interchange of advice, experience, and cooperation between such districts;

(3) To coordinate the programs of the districts so far as this may be done by advice and consultation;

(4) To secure the cooperation and assistance of the United States and any of its agencies and of the agencies and counties of this state in the work of such districts;

(5) To disseminate information throughout this state concerning the activities and programs of the districts and to encourage the formation of such districts in areas where their organization is desirable;

(6) To receive gifts, appropriations, materials, equipment, land, and facilities and to manage, operate, and disperse the same;

(7) To formulate such rules and regulations, to exercise such powers, and to perform such duties as are necessary to implement the administration of the federal Watershed Protection and Flood Prevention Act;

(7.1) To formulate such rules and regulations in consultation with the Environmental Protection Division of the Department of Natural Resources, to exercise such powers, and to perform such duties as are necessary to implement the administration of the education and training program established under Code Section 12-7-19;

(7.2) To formulate such rules and regulations and to exercise such powers as are necessary to perform its duties under subsection (m.1) of Code Section 12-5-31 and subsection (b.1) of Code Section 12-5-105;

(8) To enter into contracts and agreements with the districts, municipalities, and counties of this state, other agencies of this state, the United States and any agencies thereof, any association, any landowner or land occupier, or any person in order to carry out the purposes of this article; and

(9) To receive grants from any agency of the United States government or any agency of this state, and to make grants to districts, municipalities, or counties in this state, or other state agencies in order to:

(A) Fund up to 20 percent of the cost of obtaining permits for and constructing improvements to any dam that was originally constructed or financially assisted by the Natural Resources Conservation Service, formerly known as the Soil Conservation Service, of the United States Department of Agriculture; or

(B) Carry out other purposes of this article.



§ 2-6-28. Number and boundaries of soil and water conservation districts; alteration of existing districts or formation of new districts

(a) The number and geographical boundaries of the several soil and water conservation districts shall remain as they existed on July 1, 1973, unless changed as provided in this Code section.

(b) If two-thirds of the supervisors within each of the affected districts, each of the governing authorities of each county within any affected district, and the State Soil and Water Conservation Commission agree to the alteration of any district or the formation of any new district, the alteration or formation may be effected if all such approvals are filed with the commission along with the description of the altered boundaries or the boundaries of the new districts. The alteration of existing districts or formation of new districts may not be effected so that the boundaries of any such district will traverse the boundaries of any regional commission within the district or districts. All of the property and assets of any altered district shall be distributed among the affected districts in accordance to the same ratio used in the distribution of state appropriated funds to the affected districts.



§ 2-6-29. District supervisors -- Number; appointment, qualifications, and terms of appointive supervisors; county basis of election of elected supervisors

(a) The governing body of each district shall consist of not less than five supervisors. Two supervisors shall be appointed by the commission, provided that in those districts which contain three or more counties or portions of three or more counties, the commission shall appoint one supervisor for each county in the district. Appointments by the commission shall be made from a list submitted to the commission by the elected supervisors of the district, containing three nominees for each appointive position. The supervisors appointed by the commission shall be persons who are qualified by training and experience to perform the specialized, skilled services which will be required of them in the performance of their duties under this article. Appointed supervisors shall serve for terms of office of two years and until their successors are appointed.

(b) Elected supervisors shall be elected upon a county basis, as provided in Code Section 2-6-30. Not more than one elected supervisor shall be elected from each county within a district, except in districts consisting of less than three counties.



§ 2-6-30. District supervisors -- Election procedure for elected supervisors

(a) Within 30 days after the date of issuance by the Secretary of State of a certificate of organization for a soil and water conservation district, nominating petitions may be filed with the commission to nominate candidates for supervisors of such district. The commission shall have authority to extend the time within which nominating petitions may be filed. No such nominating petition shall be accepted by the commission unless it is subscribed by 25 or more qualified electors of the county in which the nominee resides. Qualified electors may sign more than one such nominating petition to nominate more than one candidate for supervisor.

(b) The commission shall be required to give due notice of an election only in the particular county in which an election is to be held. The ballot for each county shall contain only the names of the nominees from that county and the electors of each county shall be eligible to vote only for the nominees of their particular county. The names of all nominees within the county on behalf of whom nominating petitions have been filed within the time designated shall appear upon the ballots arranged in the alphabetical order of their surnames, with a square before each name and a direction to insert an "X" in the square appearing before the name of the person for whom the elector desires to vote. The nominee receiving the highest number of votes shall be declared the duly elected district supervisor from that county.

(c) The commission shall pay all the expenses of such election, shall supervise the conduct thereof, shall prescribe regulations governing the conduct of such election and the determination of the eligibility of voters therein, and shall publish the results thereof.



§ 2-6-31. District supervisors -- Chairman; terms of office of elected supervisors; filling vacancies; quorum; compensation and expenses

(a) The supervisors shall designate a chairman and from time to time may change such designation.

(b) (1) The term of office of each elected supervisor shall be four years, except as otherwise provided by paragraph (2) of this subsection. An elected supervisor shall hold office until his or her successor has been elected and has qualified. Successors to elected supervisors shall be elected at the general election immediately preceding the expiration of terms and shall take office the first day of January immediately following that election.

(2) (A) The terms of those persons elected as supervisors in 2003 and whose terms have not expired as of the date that implementation of this paragraph is permissible under the Voting Rights Act of 1965, as amended, shall expire on December 31, 2008.

(B) The terms of those persons elected as supervisors in 2004 and whose terms have not expired as of the date that implementation of this paragraph is permissible under the Voting Rights Act of 1965, as amended, shall expire on December 31, 2008.

(C) The terms of those persons elected as supervisors in 2005 shall expire on December 31, 2010.

(D) The terms of those persons elected as supervisors in 2006 shall expire on December 31, 2010.

(E) If any persons were elected as supervisors on or after January 1, 2007, but prior to the date that implementation of this paragraph is permissible under the Voting Rights Act of 1965, as amended, then the terms of such persons shall expire on December 31, 2012.

(c) (1) Any vacancy in the office an appointed supervisor shall be filled for the unexpired term. The selection of any person to fill an unexpired term of an appointed supervisor shall be made in the same manner in which the original appointment was made.

(2) Any vacancy occurring in the office of an elected supervisor shall be filled as follows:

(A) If the vacancy occurs more than 90 days prior to the date of a general election preceding the general election at which a successor will be elected to a new full term of office, then such vacancy shall be filled for the unexpired term of office at a special election to be held on the same date as said general election preceding the general election at which a successor will be elected to a new full term of office; and in such case the Governor shall select a qualified person from among two persons nominated by the remaining supervisors of the district to fill the vacancy until the person elected at such special election takes office; and

(B) If the vacancy does not occur more than 90 days prior to the date of a general election preceding the general election at which a successor will be elected to a new full term of office, then the Governor shall select a qualified person from among two persons nominated by the remaining supervisors of the district to fill the vacancy for the unexpired term.

(d) A majority of the supervisors shall constitute a quorum; and the concurrence of a majority of the supervisors in any matter within their duties shall be required for its determination.

(e) The commission is authorized to fix a per diem payment for supervisors; in addition thereto, such supervisors shall be entitled to the regular mileage allowances provided for state employees if such supervisors travel by private conveyance and to their actual travel expenses if they travel by public conveyance.



§ 2-6-32. District supervisors -- Services of county agricultural agents; employees and agents; copies of rules, orders, and other documents; surety bonds; removal of supervisor; consultation

(a) The supervisors of a district may utilize the services of the county agricultural agents and the facilities of the county agricultural agents' offices insofar as practicable and feasible. With the approval of the commission they may employ additional employees and agents, permanent and temporary, as they may require and may determine their qualifications, duties, and compensation. The supervisors may delegate to their chairman, to one or more supervisors, or to one or more agents or employees such powers and duties as they may deem proper.

(b) The supervisors shall furnish to the commission, upon request, copies of such rules, regulations, orders, contracts, forms, and other documents as they shall adopt or employ and such other information concerning their activities as the commission may require in the performance of its duties under this article.

(c) The supervisors shall provide for the execution of surety bonds for all employees and officers who are entrusted with funds or property. They shall provide for the keeping of a full and accurate record of all proceedings and of all resolutions, regulations, and orders issued or adopted and shall provide to the commission summary financial data listing cash receipts and disbursements for each state fiscal year.

(d) Any supervisor may be removed by the commission, upon notice and hearing, for neglect of duty or malfeasance in office, but for no other reason.

(e) The supervisors of a district may invite the legislative body of any municipality or county located near the territory comprised within the district to designate a representative to advise and consult with the supervisors on all questions of program and policy which may affect the property, water supply, or other interests of such municipality or county.



§ 2-6-33. Powers of districts and supervisors; prerequisites to exercise

A soil and water conservation district shall be an agency of this state. Such district and the supervisors thereof shall have, in addition to other powers granted in this article, the following powers; provided, however, that before the supervisors shall have the authority to exercise any of the powers conferred in this Code section, they shall formulate and submit to the commission for its approval a program or programs of projects and operations, proposed changes in which may be submitted for the approval of the commission from time to time, and shall not undertake any of such work until after such program or programs shall have been approved in writing by the commission; and provided, further, that no provision with respect to the acquisition, operation, or disposition of property by public bodies of this state shall be applicable to a district unless the General Assembly shall specifically so state:

(1) To conduct surveys, investigations, and research relating to the character of soil erosion and the preventive and control measures needed; to publish the results of such surveys, investigations, or research; and to disseminate information concerning such preventive and control measures, provided that in order to avoid duplication of research activities, no district shall initiate any research program except in cooperation with the government of this state or any of its agencies or with the government of the United States or any of its agencies;

(2) To conduct demonstrational projects within the district on lands owned or controlled by this state or any of its agencies, with the cooperation of the agency administering and having jurisdiction thereof, and on any other lands within the district, upon obtaining the consent of the owner and occupiers of such lands or the necessary rights or interests in such lands, in order to demonstrate by example the means, methods, and measures by which soil and soil resources may be conserved and soil erosion in the form of soil blowing and soil washing may be prevented and controlled;

(3) To carry out preventive and control measures within the district, including, but not limited to, engineering operations, methods of cultivation, the growing of vegetation, changes in the use of land, and the measures listed in paragraph (3) of subsection (a) of Code Section 2-6-21, on lands owned or controlled by this state or any of its agencies, with the cooperation of the agency administering and having jurisdiction thereof, and on any other lands within the district, upon obtaining the consent of the owner and the occupiers of such lands or the necessary rights or interests in such lands;

(4) To cooperate and enter into agreements with and, within the limits of appropriations duly made available to the district by law, to furnish financial or other aid to any agency, governmental or otherwise, or any owner or occupier of lands within the district, in the carrying on of erosion control or prevention operations within the district, subject to such conditions as the supervisors may deem necessary to advance the purposes of this article;

(5) To obtain options upon and to acquire, by purchase, exchange, lease, gift, grant, bequest, devise, or otherwise, any property, real or personal, or any rights or interests therein; to maintain, administer, and improve any properties acquired; to receive income from such properties and to expend such income in carrying out the purposes and provisions of this article; and to sell, lease, or otherwise dispose of any of its property or interests therein, in furtherance of the purposes and provisions of this article, provided that title to all property acquired shall be taken in the name of the State of Georgia;

(6) To make available to landowners and occupiers of land within the district, on such terms as it prescribes, agricultural and engineering machinery and equipment, fertilizer, seeds and seedlings, and such other material or equipment as will assist such landowners and occupiers of land to carry on operations upon their lands for the conservation of soil resources and for the prevention or control of soil erosion;

(7) To construct, improve, and maintain such structures as may be necessary or convenient for the performance of any of the operations authorized in this article;

(8) To develop comprehensive plans for the conservation of soil resources and for the control and prevention of soil erosion within the district, which plans shall specify, in such detail as may be possible, the acts, procedures, performances, and avoidances which are necessary or desirable for the effectuation of such plans, including engineering operations, methods of cultivation, the growing of vegetation, cropping programs, tillage practices, and changes in the use of land; and to publish such plans and information and bring them to the attention of owners and occupiers of lands within the district;

(9) To take over, by purchase, lease, or otherwise, and to administer any soil conservation, erosion control, or erosion prevention project located within its boundaries which was first undertaken by the United States or any of its agencies or by this state or any of its agencies; to manage, as agent of the United States or any of its agencies or of this state or any of its agencies, any soil conservation, erosion control, or erosion prevention project within its boundaries; to act as agent for the United States or any of its agencies or for this state or any of its agencies, in connection with the acquisition, construction, operation, or administration of any soil conservation, erosion control, or erosion prevention project within its boundaries; to accept donations, gifts, and contributions in money, services, materials, or otherwise from the United States or any of its agencies, from this state or any of its agencies, or from others and to use or expend such money, services, materials, or other contributions in carrying on its operations, including promotion of conservation and conservation education;

(10) To have a seal, which shall be judicially noticed; to have perpetual succession unless terminated as provided in this article; to make and execute contracts and other instruments necessary or convenient to the exercise of its powers; and to make, amend, and repeal rules and regulations not inconsistent with this article, in order to carry into effect its purposes and powers.



§ 2-6-34. Conditions to extending benefits or performing work

As a condition to the extending of any benefits under this article to or the performance of any work upon any lands not owned or controlled by this state or any of its agencies, the supervisors of a district may require contributions in money, services, materials, or otherwise to any operations conferring such benefits and may require landowners and occupiers of land to enter into and perform such agreements or covenants as to the permanent use of such lands as will tend to prevent or control erosion thereon.



§ 2-6-35. Land use regulations -- Adoption authorized; public hearings

The supervisors of each district shall have authority to formulate regulations governing the use of lands within the district, in the interest of conserving soil and soil resources and preventing and controlling soil erosion. The supervisors may conduct such public meetings and public hearings upon proposed regulations as may be necessary to assist them in this work.



§ 2-6-36. Land use regulations -- Referendum

(a) The supervisors shall not have the authority to adopt land use regulations until after they shall have caused due notice to be given of their intention to conduct a referendum for submission of such regulations to the owners of lands lying within the boundaries of the district, for their indication of approval or disapproval of such proposed regulations, and until after the supervisors have considered the result of such referendum. No proposed regulations shall be submitted in a referendum until after they have been submitted to and approved in writing by the commission. Copies of such proposed regulations shall be available for the inspection of all eligible voters during the period between the publication of the notice and the date of the referendum. The notice of the referendum shall recite the contents of the proposed regulations or shall state where copies of such proposed regulations may be examined.

(b) The question shall be submitted by ballots, upon which the words:

"[ ] YES Shall the proposed land use regulations for conser-

[ ] NO vation of soil and prevention of erosion be ap-

proved?"

shall appear, with directions that all persons desiring to vote for

approval of the regulations shall vote "Yes" and all persons desiring to vote

against the regulations shall vote "No."

(c) The supervisors shall supervise such referendum, shall prescribe appropriate regulations governing the conduct thereof, and shall publish the result thereof.

(d) All owners of lands within the district, and only such landowners, shall be eligible to vote in the referendum.

(e) No informalities in the conduct of the referendum or in any matters relating thereto shall invalidate the referendum or the result thereof, if notice thereof was given substantially as provided in this Code section and if the referendum was conducted fairly.

(f) The supervisors shall not have the authority to adopt proposed regulations unless at least a majority of the votes cast in the referendum were cast for approval of the proposed regulations. However, the approval of the proposed regulations by a majority of the votes cast in such referendum shall not be deemed to require the supervisors to adopt such proposed regulations.



§ 2-6-37. Land use regulations -- Provisions authorized; uniformity required; availability of copies

(a) The regulations to be adopted by the supervisors under this article may include:

(1) Provisions requiring the carrying out of necessary engineering operations, including the construction of terraces, terrace outlets, check dams, dikes, ponds, ditches, and other necessary structures, having due regard to the legislative findings set forth in Code Section 2-6-21;

(2) Provisions requiring the observance of particular methods of cultivation, including: contour cultivating; contour furrowing; lister furrowing; sowing; planting; strip cropping, changes in cropping systems, seeding, and planting of lands to water-conserving and erosion-preventing plants, trees, and grasses; forestation; and reforestation; having due regard to the legislative findings set forth in Code Section 2-6-21; and

(3) Provisions requiring the retirement from cultivation of highly erosive areas or of areas on which erosion may not be adequately controlled if cultivation is carried on, having due regard to the legislative findings set forth in Code Section 2-6-21.

(b) The regulations shall be uniform throughout the territory within the district, provided that the supervisors may classify the lands within the district with reference to such factors as soil type, degree of slope, degree of erosion threatened or existing, cropping and tillage practices in use, and other relevant factors and may provide regulations varying with the type or class of land affected but uniform as to all lands within each class or type.

(c) Copies of land use regulations adopted under this article shall be printed and made available to all owners and occupiers of lands lying within the district.



§ 2-6-38. Land use regulations -- Binding effect

Land use regulations adopted pursuant to Code Sections 2-6-35 and 2-6-36 by the supervisors of any district shall be binding and obligatory upon all owners and occupiers of land within such districts.



§ 2-6-39. Land use regulations -- Inspections to determine observance; petition; judicial proceedings; costs and expenses

(a) The supervisors shall have authority to go upon any lands within the district to determine whether land use regulations adopted under this article are being observed.

(b) Where the supervisors of any district find that any of the provisions of land use regulations adopted in accordance with this article are not being observed on particular lands and that such nonobservance tends to increase erosion on such lands and is interfering with the prevention or control of erosion on other lands within the district, the supervisors may present a petition to the superior court of the county or counties within which the lands of the defendant lie. The petition shall set forth the adoption of the land use regulations, the failure of the defendant landowner or occupier of the land to observe such regulations and to perform particular work, operations, or avoidances as required thereby, and that such nonobservance tends to increase erosion on such lands and is interfering with the prevention or control of erosion on other lands within the district. It shall ask the court to require the defendant to perform the work, operations, or avoidances within a reasonable time and to order that if the defendant fails to do so, the supervisors may go on the land, perform the work or other operations or otherwise bring the condition of the land into conformity with the requirements of such regulations, and recover the costs and expenses thereof, with interest, from the owner or occupier of such land.

(c) Upon the presentation of the petition, the court shall cause process to be issued against the defendant and shall hear the case. If it appears to the court that testimony is necessary for the proper disposition of the matter, it may take evidence or appoint a referee to take such evidence as it may direct and report the same to the court with his findings of fact and conclusions of law, which report shall constitute a part of the proceedings upon which the determination of the court shall be made. The court may dismiss the petition or it may require the defendant to perform the work, operations, or avoidances and may provide that upon the failure of the defendant to initiate such performance within the time specified in the order of the court and to prosecute the same to completion with reasonable diligence, the supervisors may enter upon the land involved, perform the work or operations or otherwise bring the conditions of the land into conformity with the requirements of the regulations, and recover the costs and expenses thereof, with interest at the rate of 5 percent per annum, from the owner or occupier of such land.

(d) The court shall retain jurisdiction of the case until after the work has been completed. Upon completion of the work by the supervisors pursuant to the order of the court, the supervisors may file a petition with the court, a copy of which shall be served upon the defendant in the case, stating the costs and expenses sustained by them in the performance of the work and seeking judgment therefor with interest. The court shall have jurisdiction to enter judgment for the amount of such costs and expenses, with interest at the rate of 5 percent per annum until paid, together with the costs of the action, including a reasonable attorney's fee to be fixed by the court.



§ 2-6-40. Land use regulations -- Amendment or repeal

(a) Any owner of land within a district may at any time file a petition with the supervisors asking that any or all of the land use regulations adopted by the supervisors under Code Sections 2-6-35 and 2-6-36 be amended, supplemented, or repealed.

(b) Such land use regulations shall not be amended, supplemented, or repealed except in accordance with the procedure prescribed in Code Section 2-6-36 for adoption of land use regulations.

(c) Referenda on adoption, amendment, supplementation, or repeal of land use regulations shall not be held more often than once in six months.



§ 2-6-41. Right of eminent domain for small watershed project; conditions precedent; procedure

(a) When a small watershed project is instituted under the sponsorship of a duly constituted district alone or under cosponsorship with any political subdivision of this state and is approved by the state and federal governments for construction thereof, and when, as a condition precedent to the exercise of the rights conferred in this Code section, 90 percent or more of the separate property owners have gratuitously given in writing and delivered to such district the necessary easements and land rights, for the purpose of the small watershed project, and when the governing board of the district finds that it cannot acquire by voluntary contract the remaining necessary easements and land rights, the sponsoring district, upon such showing incorporated in a condemnation proceeding, is granted the right of eminent domain for the purpose of acquiring the remaining necessary easements and land rights to enable it to accomplish the completion of the small watershed project.

(b) Upon compliance with the conditions precedent set forth in subsection (a) of this Code section, a district may proceed to condemn such land in accordance with the procedure set forth by Code Sections 22-2-130 through 22-2-142 and other pertinent eminent domain statutes to acquire the remaining easements and land rights necessary. In any such proceeding, the condemnor shall be required to condemn the fee simple title to all land not otherwise acquired which will be covered by permanent ponding or permanent flooding. The condemnor shall tender to the condemnee the full sum awarded in the condemnation proceedings or shall pay the same into court, in the event of the refusal of the condemnee to accept the same, before entering upon, occupying, or subjecting to its use, by flooding or otherwise, any part of the lands or rights in land sought to be condemned.



§ 2-6-42. Cooperation between districts

The supervisors of any two or more districts may cooperate with one another in the exercise of any or all powers conferred in this article.



§ 2-6-43. State agencies to cooperate with districts and observe land use regulations

Agencies of this state which have jurisdiction over or are charged with the administration of any state-owned lands lying within the boundaries of any district and agencies of any county or other governmental subdivision of the state which have jurisdiction over or are charged with the administration of any county-owned or other publicly owned lands lying within the boundaries of any such district shall cooperate to the fullest extent with the supervisors of such districts in the effectuation of programs and operations undertaken by the supervisors under this article. The supervisors of such districts shall be given free access to enter and perform work upon such publicly owned lands. The provisions of land use regulations adopted pursuant to Code Sections 2-6-35 through 2-6-38 shall be in all respects observed by the agencies administering such publicly owned lands.



§ 2-6-44. Exemption from taxation

The property and property rights of every kind and nature acquired in the name of the State of Georgia by any district shall be exempt from state, county, and other taxation.



§ 2-6-45. Discontinuance of district -- Petition of landowners; hearings

Following the expiration of five years from the organization of a district, any 25 owners of land lying within the boundaries of such district may file a petition with the commission seeking to have the operations of the district terminated and the existence of the district discontinued. The commission may conduct such public meetings and public hearings upon the petition as may be necessary to assist it in the consideration thereof.



§ 2-6-46. Discontinuance of district -- Referendum

(a) Within 60 days after a petition has been received by the commission, it shall hold a referendum on the issue. The commission shall give due notice of the holding of the referendum, shall supervise such referendum, and shall issue appropriate regulations governing the conduct thereof. The question shall be submitted by ballots, upon which the words:

"[ ] YES Shall the existence of the (name of

[ ] NO district) be terminated?"

shall appear, with directions that all persons desiring to vote for termination of the district shall vote "Yes" and all persons desiring to vote against termination of the district shall vote "No."

(b) All owners of lands lying within the boundaries of the district, and only such landowners, shall be eligible to vote in the referendum.

(c) No informalities in the conduct of the referendum or in any matters relating thereto shall invalidate the referendum or the result thereof, if notice thereof was given substantially as provided in this Code section and if the referendum was conducted fairly.



§ 2-6-47. Discontinuance of district -- Publication of referendum results; determination of feasibility of continuance

The commission shall publish the result of the referendum. It shall consider and determine whether the continued operation of the district within the defined boundaries is administratively practicable and feasible. If the commission determines that the continued operation of such district is administratively practicable and feasible, it shall record such determination and deny the petition; provided, however, that the commission shall not have the authority to determine that the continued operation of the district is administratively practicable and feasible unless at least a majority of the votes cast in the referendum were cast in favor of the continuance of such district. If the commission determines that the continued operation of such district is not administratively practicable and feasible, it shall record such determination and shall certify such determination to the supervisors of the district. In making its determination, the commission shall give due regard and weight to the attitudes of the owners and occupiers of lands lying within the district, the number of landowners eligible to vote in such referendum who voted, the proportion of the votes cast in such referendum in favor of the discontinuance of the district to the total number of votes cast, the approximate wealth and income of the landowners and occupiers of land of the district, the probable expense of carrying on erosion control operations within such district, and such other economic and social factors as may be relevant to such determination, having due regard to the legislative findings set forth in Code Section 2-6-21.



§ 2-6-48. Discontinuance of district -- Certification from committee; termination of affairs; application for dissolution; certificate of dissolution

(a) Upon receipt from the commission of a certification that the commission has determined that the continued operation of the district is not administratively practicable and feasible, the supervisors shall proceed forthwith to terminate the affairs of the district. The supervisors shall dispose of all property belonging to the district at public auction and shall pay the proceeds of such sale into the state treasury.

(b) The supervisors shall thereupon file an application, duly verified, with the Secretary of State for the discontinuance of such district and shall transmit with such application the certificate of the commission setting forth the determination of the commission that the continued operation of such district is not administratively practicable and feasible. The application shall recite that the property of the district has been disposed of and that the proceeds were paid as provided in this Code section and shall set forth a full accounting of such properties and of the proceeds of the sale.

(c) The Secretary of State shall issue a certificate of dissolution to the supervisors and shall record such certificate in an appropriate book of record in his office.



§ 2-6-49. Discontinuance of district -- Effect of dissolution

(a) Upon issuance of a certificate of dissolution under Code Section 2-6-48, all land use regulations theretofore adopted by a district and in force therein shall be of no further force and effect.

(b) All contracts entered into prior to the dissolution of a district, to which the district or supervisors are parties, shall remain in force and effect for the period provided in such contracts. The commission shall be substituted for the district or supervisors as party to such contracts. The commission shall be entitled to all benefits and subject to all liabilities under such contracts and shall have the same rights and liability to perform, to require performance, and to modify or terminate such contracts by mutual consent or otherwise as the supervisors of the district would have had.

(c) Such dissolution shall not affect the lien of any judgment entered under Code Section 2-6-39 nor the pendency of any action instituted under such Code section. The commission shall succeed to all the rights and obligations of the district or supervisors as to such liens and actions.



§ 2-6-50. Discontinuance of district -- Frequency of discontinuance attempts

The commission shall not be required to entertain petitions for the discontinuance of any district, to conduct referenda upon such petitions, or to make determinations pursuant to such petitions more often than once in five years.



§ 2-6-51. District not liable for loss, damage, injury, or death

Notwithstanding any other provision of law to the contrary, no district shall have any liability for loss, damage, injury, or death resulting from the location of structures or dwellings on state owned or controlled property in violation of properly recorded easements when all legal recourse to remove such structures or dwellings has been exhausted and property rights in favor of the person infringing upon the easement have been upheld on a final judgment with no appeal or review pending. The provisions of this section shall only apply to soil and water conservation districts and their easements.



§ 2-6-52. Creation of Agricultural Water Conservation Incentive Program; purpose; participation; funding

(a) There is created the Agricultural Water Conservation Incentive Program. The program shall be developed, implemented, and supervised by the State Soil and Water Conservation Commission.

(b) The purpose of the program shall be to provide incentives to agricultural producers to foster water conservation and enhance water quality.

(c) Participation in the program shall be voluntary.

(d) The program shall include all 159 counties and 40 soil and water conservation districts.

(e) Priority designations for inclusion in the program shall be under the authority of the State Soil and Water Conservation Commission.

(f) Areas shall be included in the program as the funds are appropriated and the technical assistance becomes available from the local soil and water conservation district or the State Soil and Water Conservation Commission.

(g) Funding may be provided to assist practices including but not limited to diversions, filter strips, fencing along streams, field borders, alternative watering systems, critical area plantings, grassed waterways, terraces, surface-water retention structures, heavy-use areas, closures of farm animal manure lagoons, riparian buffers or equivalent controls, animal manure waste systems and application, manure stack houses and other manure-holding structures, irrigation system enhancements, and other projects that foster water conservation and enhance water quality.

(h) Priority designation for inclusion in this program for state funding shall be given to projects that foster water conservation and enhance water quality. To be eligible for cost share funds under this Code section, a project shall be evaluated before funding is awarded and after the project is completed to determine the impact on water quality.









Chapter 7 - Plant Disease, Pest Control, and Pesticides

Article 1 - General Provisions

§ 2-7-1. Short title

This article shall be known as "The Entomology Act of 1937."



§ 2-7-2. Definitions

As used in this article, the term:

(1) "Agent" means any person soliciting orders for or selling or distributing nursery stock under the partial or full control of a nurseryman or dealer.

(2) "Dealer" means any person not a grower of nursery stock, who buys or otherwise acquires nursery stock for the purpose of reselling or distributing same independently of any control of the nurseryman.

(3) Reserved.

(4) "Nursery" means any grounds or premises on or in which nursery stock is grown, kept, or propagated for sale or distribution.

(5) "Nurseryman" means any person engaged in the production of nursery stock for sale or distribution.

(6) "Nursery stock" means all trees or plants or parts of trees or plants grown or kept for or capable of propagation, distribution, or sale.

(7) "Persons" means individuals, associations, partnerships, and corporations, whether private, public, or municipal.

(8) "Places" means vessels, aircraft, cars, trucks, automobiles, wagons and other vehicles, buildings, docks, depots, yards, nurseries, greenhouses, orchards, and other premises where material affected by this article is grown, produced, kept, stored, or handled.

(8.1) "Plant pest" means any organism which is determined by the Commissioner to be injurious to the agricultural, horticultural, or other interests of the state, including, but not limited to, insects, bacteria, fungi, viruses, or weeds.

(9) "Plants and plant products" means trees, shrubs, vines, forage and cereal plants, and all other plants, cuttings, grafts, scions, buds, and other parts of plants; and fruit, vegetables, roots, bulbs, seeds, wood, timber, and all other plant products. The term "trees" includes shade trees and all other trees except forest trees, jurisdiction as to which is vested in the State Forestry Commission, provided that the term "trees" includes nursery stock of all trees, including forestry trees.



§ 2-7-3. Division of Entomology established

There is established as a division of the Department of Agriculture the Division of Entomology, which shall be under the supervision of the chief entomologist appointed pursuant to Code Section 2-7-4 and shall be subject to the control and supervision of the Commissioner.



§ 2-7-4. Commissioner of Agriculture as ex officio state entomologist; designation of chief entomologist authorized

(a) The Commissioner shall be ex officio state entomologist.

(b) The Commissioner is authorized to designate a chief entomologist, who must be a graduate of a recognized college of agriculture and shall have had courses in entomology and plant pathology and experience in field and administrative work in pest control while in the employment of one or more of the several states of the United States or in the employment of that branch of the federal government which is in charge of pest control. The chief entomologist shall serve at the pleasure of and shall be compensated in an amount determined by the Commissioner.



§ 2-7-5. Duty of Commissioner generally

It shall be the duty of the Commissioner to protect the agricultural, horticultural, and other interests of the state from plant pests.



§ 2-7-6. Publication of information and advice

The Commissioner may disseminate information and advice to the public on the prevention, control, or eradication of plant pests, by the publication and distribution of printed matter, by correspondence, and by other methods.



§ 2-7-7. Cooperative agreements

The Commissioner may enter into cooperative arrangements with any person, municipality, county, or other department of this state and with boards, officers, and authorities of other states and of the United States for inspection with reference to plant pests and for the control and eradication thereof. The Commissioner may contribute a just and proportionate share of the expenses incurred under such arrangements.



§ 2-7-8. Purchases and expenditures

The Commissioner may purchase all necessary materials, supplies, office and field equipment, and other things and may make such other expenditures as may be essential and necessary in carrying out this article, within the limits of the amount appropriated by law.



§ 2-7-9. Investigations authorized; employment of experts; rental, lease, or purchase of land

The Commissioner may carry on investigations of methods of control, eradication, and prevention of dissemination of plant pests and for that purpose may employ the necessary experts and may rent, lease, or purchase the necessary land, when required for this purpose.



§ 2-7-10. Inspection of plants and other things capable of disseminating or carrying plant pests

The Commissioner may inspect or cause to be inspected by duly authorized employees or agents any plants, plant products, or other articles, things, or substances that may in the Commissioner's opinion be capable of disseminating or carrying plant pests. For this purpose the Commissioner or the Commissioner's employees and agents shall have the power to enter into or upon any place and to open any bundle, package, or other container containing or thought to contain plants or plant products or other things capable of disseminating or carrying plant pests.



§ 2-7-11. Nursery inspections; rules governing nursery stock and plants in transit

(a) The Commissioner may inspect or cause to be inspected all nurseries in this state at such intervals as the Commissioner may deem best. The Commissioner shall have a plenary power to make all rules and regulations governing nurseries and the movement of nursery stock therefrom or the introduction of nursery stock therein as the Commissioner may deem necessary in the eradication, control, or prevention of the dissemination of plant pests.

(b) The Commissioner may also make rules and regulations:

(1) To govern the sale and distribution of nursery stock by dealers and agents;

(2) Under which nursery stock may be brought into this state from other states and territories of the United States or any foreign country; and

(3) With reference to plants and plant products and other things and substances while in transit through this state as may be deemed necessary to prevent the introduction into, dissemination within, and establishment in this state of injurious plant pests.



§ 2-7-12. Treatment, cutting, or destruction of infested trees, plants, or other things or substances

The Commissioner may visit any section of this state in which any dangerous pest is supposed to exist and determine whether any infested trees, plants, or other things or substances are worthy of remedial treatment or shall be destroyed. The Commissioner may supervise or cause the treatment, cutting, or destruction of plants, trees, or other things or substances when deemed necessary to prevent or control the dissemination of plant pests or to eradicate same and may prescribe rules and regulations therefor.



§ 2-7-13. Interception and inspection of plants, plant products, or other things or substances in transit; disposition

The Commissioner may intercept and inspect, while in transit or after arrival at destination, all plants, plant products, or other things or substances likely to carry plant pests being moved in this state or brought into this state from another state or territory of the United States or from any foreign country. If, upon inspection, such plants, plant products, or other things or substances are found to be infested or infected with an injurious plant pest or are believed to be likely to communicate or transmit same or are being transported in violation of any of the rules and regulations of the Commissioner, then such plants, plant products, or other things or substances may be treated if necessary and released, returned to the sender, or destroyed, their disposition to be determined under rules and regulations prescribed by the Commissioner.



§ 2-7-14. Demand for information; penalty

(a) The Commissioner may demand of any person who has plants or plant products or other things likely to carry plant pests in his or her possession to give full information as to the origin and source of the same.

(b) It shall be a misdemeanor for a person to refuse to give the information demanded under subsection (a) of this Code section if he or she is able to do so.



§ 2-7-15. Declaration of public nuisance authorized

The Commissioner may declare a dangerous plant pest, as well as any plant or other thing which has been infested or infected therewith or exposed to infestation or infection and is therefore likely to communicate the same, to be a public nuisance.



§ 2-7-16. Notice of declaration of nuisance; prescription of treatment; right of appeal

Whenever inspection discloses that any places, plants or plant products, or other things or substances are infested or infected with any dangerous plant pest which has been declared a public nuisance under this article, the Commissioner or the Commissioner's agents or employees shall give written notice to the owner or other person in possession or control of the place where such things are found, in person or by registered or certified mail or statutory overnight delivery. Such owner or other person shall proceed to control, eradicate, or prevent the dissemination of such plant pest and to remove, cut, or destroy infested or infected plants and plant products or other things or substances within the time and in the manner prescribed by the notice or the rules and regulations made pursuant to this article or to take an appeal as provided in Code Section 2-7-24.



§ 2-7-17. Treatment of nuisance by department where owner fails to act; lien for expenses; compensation not allowed

Whenever an owner or other person cannot be found or fails, neglects, or refuses to obey the requirements of the notice given under Code Section 2-7-16 and the rules and regulations made pursuant to this article, such requirements shall be carried out by the inspectors or other employees or agents of the department. The Commissioner shall have and enforce a lien for the expense thereof against the place in or upon which such expense was incurred, in the same manner as liens are had and enforced upon buildings and lots, wharves, and piers, for labor and materials furnished by virtue of contract with the owner. No compensation shall be allowed for any trees or plants, plant products, or other things or substances that are destroyed.



§ 2-7-18. Judicial proceeding where owner refuses to act or to permit Commissioner to act; expenses and court costs

In case any person or persons refuse to execute the directions of the Commissioner or refuse to allow the Commissioner or his agents to do so, the judge of the superior court of the county having jurisdiction over such person, upon complaint filed by the Commissioner or any citizen, shall cite the person or persons to appear before him within three days after notice is served. The judge may hear and determine all these cases. Upon satisfactory evidence, the judge shall cause the prescribed treatment to be executed. The expenses thereof and the costs of court shall be collected from the owner or owners of the affected material.



§ 2-7-19. Investigation on citizens' complaint; notice to owner; treatment or destruction of affected plants or other things or substances; costs

When two reputable citizens of any county in this state notify the Commissioner, from belief, that noxious insects or plant diseases exist in their county, the Commissioner shall ascertain as speedily as possible the nature and extent of the condition reported. If, after such investigation, it is determined by the Commissioner that it is necessary or desirable for the public interest, he shall act with all due diligence to control or eradicate such insects or plant diseases by giving notice to the owner, tenant, or agent of the owner of such premises to treat such affected plants or other things or substances according to the methods he may prescribe or to destroy them within the period set forth in such notice. If, after the expiration of the period set forth in the notice, the affected materials or other things or substances have not been destroyed or treated as prescribed in the notice or the treatment has not been properly applied or is not effectual in ridding the affected materials, things, or substances of the pests, the Commissioner shall cause such affected materials, things, or substances to be properly treated or destroyed, as his judgment warrants. The cost of the work shall be assessed against the owner of the premises and shall be collected in the same manner as that provided in Code Section 2-7-17.



§ 2-7-20. Declaration of quarantine; violation unlawful

(a) The Commissioner may declare a quarantine against any area, place, nursery, grove, orchard, county, or counties within this state, other states, or territories of the United States or any portion thereof or any foreign country, in reference to dangerous plant pests and may prohibit the movement within this state or any part thereof or the introduction into this state from other states or territories of the United States or any foreign country of all plants, plant products, or other things or substances from such quarantined places or areas as are likely to carry dangerous plant pests, if such quarantine is determined by the Commissioner, after due investigation, to be necessary in order to protect the agricultural, horticultural, or other interests of this state. In such cases the quarantine may be made absolute or rules and regulations may be adopted prescribing the method and manner under which the prohibited articles may be moved into or within, sold, or otherwise disposed of within or outside the state.

(b) Whenever the Commissioner declares a quarantine against any place, nursery, grove, orchard, county, or counties of the state or against other states or territories of the United States or any foreign country, as to a dangerous plant pest, it shall be unlawful thereafter until such quarantine is removed for any person to introduce into this state or to move, sell, or otherwise dispose of within this state any plant, plant produce, or other things included in such quarantine, except under such rules and regulations as may be prescribed by the Commissioner.



§ 2-7-21. Registration of certain growers

The Commissioner may provide for the registration of all growers of plant or nursery stock intended for sale or distribution, when such plants or nursery stock has been declared by the Commissioner as being liable or likely to disseminate or capable of disseminating plant pests.



§ 2-7-22. Assessment of costs

For the purpose of defraying the expenses of the registration of nurserymen, dealers, agents, and plant growers and the certification and inspection of plants or plant products or other things, the Commissioner may assess and collect the cost thereof, any surplus to be paid into the state treasury.



§ 2-7-23. Promulgation of rules and regulations; publication thereof

(a) The Commissioner may make such rules and regulations governing the conditions under which plants or other products may be produced as will permit such plants or other products to be certified as free or relatively free from plant pests.

(b) Any rules and regulations made by the Commissioner relative to the certification of tomato, cabbage, onion, and all other cruciferous plants shall be published on or before December 15 of the year preceding that in which such plants are to be grown; provided, however, that in case of emergency supplemental rules and regulations may be promulgated and published; and provided, further, that certification of tomato, cabbage, onion, and other cruciferous plants shall not be compulsory on the grower.

(c) All rules and regulations made by the Commissioner within the limits of the authority conferred by this article shall have the full force and effect of law. Printed copies of all acts, rules and regulations, quarantines, and notices of the department which are published under the authority of the Commissioner shall be admitted as sufficient evidence of such acts, rules and regulations, quarantines, or notices in all courts and on all occasions whatsoever, when the correctness of such copies is certified by the Commissioner.



§ 2-7-24. Administrative review of rules and notices

Any person affected by any rule or regulation made or notice given pursuant to this article may have a review thereof as provided in Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," for the purpose of having such rule, regulation, or notice modified, suspended, or withdrawn.



§ 2-7-25. Required compliance with article and rules

It shall be unlawful for any nurseryman, dealer, or agent to sell, give away, carry, ship, or deliver for carriage or shipment any nursery stock, except in compliance with this article and the rules and regulations made pursuant thereto.



§ 2-7-26. Importation of injurious insect or plant disease without permit prohibited

The introduction into this state of any insect injurious to plants in any stage of development or of any specimen of any disease injurious to plants, except under a special permit issued by the Commissioner, is prohibited.



§ 2-7-27. Report of violations; investigation and disposition

Any person, including a common carrier, who receives plants, plant products, or other things or substances sold, given away, carried, shipped, or delivered for carriage or shipment within this state, as to which this article and the rules and regulations made pursuant thereto have not been complied with, shall immediately inform the Commissioner or any employee or agent of the Commissioner and shall isolate and hold the plants, plant products, or other things or substances in question unopened or unused, subject to such inspection and such disposition as may be provided by the Commissioner.



§ 2-7-28. Act of agent imputed to principal

In construing and enforcing this article, the act, omission, or failure of any official, agent, or other person acting for or employed by any association, partnership, corporation, or other principal within the scope of his employment or office shall in every case be deemed the act, omission, or failure of such association, partnership, corporation, or other principal, as well as that of the individual.



§ 2-7-29. Enforcement of article generally; criminal proceedings; subpoena powers

The Commissioner may enforce this article and the rules and regulations made pursuant hereto by injunction in the proper court as well as by criminal proceedings. It shall be the duty of the prosecuting attorneys of all courts to represent the Commissioner when called upon to do so. In the discharge of his duties and in the enforcement of the powers delegated in this article, the Commissioner may issue subpoenas for the production of evidence, require production of books and papers, administer oaths, and subpoena and hear witnesses. To this end, it is made the duty of the various sheriffs throughout this state to serve all subpoenas and other papers upon the request of the Commissioner.



§ 2-7-30. Injunctions; violations declared public nuisances

The Commissioner may institute action to enjoin any violation of this article or any rule or regulation or quarantine promulgated under this article. A violation of this article or any rule or regulation promulgated pursuant to this article or any quarantine established pursuant hereto is declared to constitute a public nuisance. Such action for injunction may be maintained notwithstanding the existence of other legal remedies and notwithstanding the pendency or successful completion of a criminal prosecution as for a misdemeanor.



§ 2-7-31. Penalty

Any person who violates any provision or requirement of this article or of the rules and regulations made thereunder or of any notice given pursuant thereto or who forges, counterfeits, defaces, destroys, or wrongfully or improperly uses any certificate provided for in this article or in the rules and regulations made pursuant hereto or who interferes with or obstructs any inspector or other employee or agent of the department in the performance of his duties shall be guilty of a misdemeanor.






Article 2 - Control of Pesticides

§ 2-7-50. Short title

This article shall be known as the "Georgia Pesticide Control Act of 1976."



§ 2-7-51. Purpose of article; legislative findings

The purpose of this article is to regulate, in the public interest, the labeling, distribution, storage, transportation, use, and disposal of pesticides. The General Assembly finds that pesticides are valuable to this state's agricultural production and to the protection of man and the environment from insects, rodents, weeds, and other forms of life which may be pests but that it is essential to the public health and welfare that they be regulated to prevent adverse effects on human life and on the environment. New pesticides which are valuable to the control of pests and for use as defoliants, desiccants, and plant regulators are continually being discovered or synthesized. The dissemination of accurate scientific information as to the proper use of any pesticide is vital to the public health and welfare and to the environment, both immediately and in the future. Therefore, it is deemed necessary to provide for regulation of such pesticides.



§ 2-7-52. Definitions

As used in this article, the term:

(1) "Active ingredient" means any ingredient which will prevent, destroy, repel, control, or mitigate pests or which will act as a plant regulator, defoliant, or desiccant.

(2) "Adulterated" shall apply to any pesticide:

(A) If its strength or purity falls below the professed standard of quality, as expressed on its labeling or under which it is sold;

(B) If any substance has been substituted wholly or in part for the pesticide; or

(C) If any valuable constituent of the pesticide has been wholly or in part abstracted.

(3) "Animal" means all vertebrate and invertebrate species, including, but not limited to, man and other mammals, birds, fish, and shellfish.

(4) "Antidote" means the most practical immediate treatment in case of poisoning and includes first-aid treatment.

(5) "Beneficial insects" means those insects which, during their life cycles, are effective pollinators of plants, are parasites or predators of pests, or are otherwise beneficial.

(6) "Commissioner" means the Commissioner of Agriculture.

(7) "Defoliant" means any substance or mixture of substances intended for causing the leaves or foliage to drop from a plant, with or without causing abscission.

(8) "Desiccant" means any substance or mixture of substances intended for artificially accelerating the drying of plant tissue.

(9) "Device" means any instrument or contrivance, other than a firearm, which is intended for trapping, destroying, repelling, or mitigating any pest or any other form of plant or animal life, other than man and other than bacteria, viruses, or other microorganisms on or in living man or other living animals; the term does not include equipment used for the application of pesticides when such equipment is sold separately therefrom.

(10) "Distribute" means to offer for sale, hold for sale, sell, barter, ship, deliver for shipment, or receive and, having so received, deliver or offer to deliver pesticides in this state.

(11) "Environment" includes the water, air, and land, all plants and man and other animals living therein, and the interrelationships which exist among these.

(12) "Environmental Protection Agency" means the United States Environmental Protection Agency.

(13) "FIFRA" means the Federal Insecticide, Fungicide, and Rodenticide Act, and the amendments thereto.

(14) "Fungi" means all nonchlorophyll-bearing thallophytes, that is, all nonchlorophyll-bearing plants of a lower order than mosses and liverworts, as, for example, rusts, smuts, mildews, molds, yeasts, and bacteria, except those on or in living man or other living animals and except those in or on processed food, beverages, or pharmaceuticals.

(15) "Highly toxic pesticide" means any pesticide determined to be a highly toxic pesticide under the authority of Section 25(c)(2) of FIFRA or by the Commissioner under paragraph (2) of subsection (a) of Code Section 2-7-63.

(16) "Imminent hazard" means a situation which exists when the continued use of a pesticide during the time required for cancellation proceedings pursuant to Code Section 2-7-59 would likely result in unreasonable adverse effects on the environment or will involve unreasonable hazard to the survival of a species declared endangered under the Endangered Species Act of 1973 and any amendments thereto.

(17) "Inert ingredient" means an ingredient which is not an active ingredient.

(18) "Ingredient statement" means a statement of the name and percentage of each active ingredient in a pesticide, together with the total percentage of the inert ingredients in the pesticide. When the pesticide contains arsenic in any form, the ingredient statement shall also include percentages of total and water soluble arsenic, each calculated as elemental arsenic.

(19) "Insect" means any of the numerous small invertebrate animals generally having a body more or less obviously segmented, for the most part belonging to the class Insecta, comprising six-legged, usually winged forms, as, for example, beetles, bugs, bees, and flies, and to other allied classes of arthropods whose members are wingless and usually have more than six legs, as, for example, spiders, mites, ticks, centipedes, and wood lice.

(20) "Label" means the written, printed, or graphic matter on or attached to the pesticide or device or any of its containers or wrappers.

(21) "Labeling" means the label and all other written, printed, or graphic matter:

(A) Accompanying the pesticide or device at any time; or

(B) To which reference is made on the label or in literature accompanying the pesticide or device, except for current official publications of:

(i) The Environmental Protection Agency;

(ii) The United States Department of Agriculture;

(iii) The United States Department of the Interior;

(iv) The United States Department of Health and Human Services;

(v) State experiment stations;

(vi) State agricultural colleges; and

(vii) Other similar federal or state institutions or agencies authorized by law to conduct research in the field of pesticides.

(22) "Land" means all land and water areas, including airspace, and all plants, animals, structures, buildings, contrivances, and machinery appurtenant thereto or situated thereon, fixed or mobile, including any used for transportation.

(23) "Nematode" means invertebrate animals of the phylum Nemathelminthes and class Nematoda, that is, unsegmented roundworms with elongated, fusiform, or saclike bodies covered with cuticle and inhabiting soil, water, plants, or plant parts; they may also be called nemas or eelworms.

(24) "Permit" means a written certificate issued by the Commissioner or his authorized agent, authorizing the purchase, possession, or use, or any combination thereof, of certain pesticides or pesticide uses defined in paragraphs (31) and (33) of this Code section.

(25) "Person" means any individual, partnership, association, fiduciary, corporation, or organized group of persons, whether or not incorporated.

(26) "Pest" means:

(A) Any insect, rodent, nematode, fungus, or weed; or

(B) Any other form of terrestrial or aquatic plant or animal life or virus, bacterium, or other microorganism, except viruses, bacteria, or other microorganisms on or in living man or other living animals, which the Environmental Protection Agency administrator declares to be a pest under Section 25(c)(1) of FIFRA or which the Commissioner declares to be a pest under paragraph (1) of subsection (a) of Code Section 2-7-63.

(27) "Pesticide" means:

(A) Any substance or mixture of substances intended for preventing, destroying, repelling, or mitigating any pests; and

(B) Any substance or mixture of substances intended for use as a plant regulator, defoliant, or desiccant.

(28) "Plant regulator" means any substance or mixture of substances, intended through physiological action for accelerating or retarding the rate of growth or rate of maturation or for otherwise altering the behavior of ornamental or crop plants or the produce thereof; the term shall not include substances to the extent that they are intended as plant nutrients, trace elements, nutritional chemicals, plant inoculants, and soil amendments.

(29) "Protect health and the environment" means protection against any unreasonable adverse effects on the environment.

(30) "Registrant" means a person who has registered any pesticide pursuant to this article.

(31) "Restricted use pesticide" means any pesticide whose label bears one or more uses which have been classified as restricted by the administrator of the Environmental Protection Agency.

(32) "Restricted use pesticide dealer" means any person who distributes any restricted use pesticide or any pesticide whose label bears a state restricted pesticide use to any person other than a manufacturer or distributor of pesticides.

(33) "State restricted pesticide use" means any pesticide use which, when carried out in accordance with label directions and other commonly recognized good practices, the Commissioner determines, subsequent to a hearing, to require additional restrictions for that use to protect the environment, including man, lands, beneficial insects, animals, crops, and wildlife, other than pests.

(34) "Unreasonable adverse effects on the environment" means any unreasonable risk to man or the environment, taking into account the economic, social, and environmental costs and benefits of the use of any pesticide.

(35) "Weed" means any plant which grows where not wanted.

(36) "Wildlife" means all living things that are neither human, domesticated, nor, as defined in this article, pests, including, but not limited to, mammals, birds, and aquatic life.



§ 2-7-53. Meaning of "misbranded."

The term "misbranded" shall apply:

(1) To any pesticide or device subject to this article:

(A) If its labeling bears any statement, design, or graphic representation relative thereto or to its ingredients which is false or misleading in any particular;

(B) If it is an imitation of or is distributed under the name of another pesticide; or

(C) If any word, statement, or other information required to appear on the label or labeling is not prominently placed thereon with such conspicuousness, as compared with other words, statements, designs, or graphic matter in the labeling, or in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use;

(2) To any pesticide:

(A) If the labeling does not contain a statement of the federal use classification under which the product is registered;

(B) If the labeling accompanying it does not contain directions for use which are necessary for effecting the purpose for which the product is intended and which, if complied with, together with any requirements imposed under Section 3(d) of FIFRA, are adequate to protect health and the environment; or

(C) If the label does not bear:

(i) The name, brand, or trademark under which the pesticide is distributed;

(ii) An ingredient statement on that part of the immediate container which is presented or displayed under customary conditions of purchase, and on the outside container and wrapper of the retail package, if there is such a container and wrapper through which the ingredient statement on the immediate container cannot be clearly read, provided that the ingredient statement may appear prominently on another part of the container, as permitted pursuant to Section 2(q)(2)(A) of FIFRA if the size or form of the container makes it impracticable to place it on the part of the retail package which is presented or displayed under customary conditions of purchase;

(iii) A warning or caution statement which may be necessary and which, if complied with together with any requirements imposed under Section 3(d) of FIFRA, would be adequate to protect health and the environment;

(iv) The net weight or measure of the contents;

(v) The name and address of the manufacturer, registrant, or person for whom manufactured; and

(vi) The Environmental Protection Agency registration number assigned to the pesticide and the Environmental Protection Agency establishment number if required by regulations under FIFRA;

(D) If the pesticide contains any substance or substances in quantities highly toxic to man, unless the label bears, in addition to other label requirements:

(i) The skull and crossbones;

(ii) The word "POISON" in red, prominently displayed on a background of distinctly contrasting color; and

(iii) A statement of a practical treatment, first aid or otherwise, in case of poisoning by the pesticide; or

(E) If the pesticide container does not bear a registered label or does not bear a label stating that it is for "experimental use only."



§ 2-7-54. Commissioner to administer article

This article shall be administered by the Commissioner of Agriculture of this state.



§ 2-7-55. Registration required; exceptions; contents of application; fees; renewal; special local needs

(a) Every pesticide which is distributed in this state shall be registered with the Commissioner, subject to this article. Such registration shall be renewed annually prior to January 1, provided that registration is not required if a pesticide is shipped from one plant or warehouse to another plant or warehouse operated by the same person and if the pesticide is used solely at such plant or warehouse as a constituent part to make a pesticide which is registered under this article or if the pesticide is distributed under the provisions of an experimental use permit issued under Code Section 2-7-56; provided, further, that after all pesticides have been classified for "General Use" or "Restricted Use" as required by Section 3 of FIFRA, the Commissioner, by regulation, may require the registration of products on a multiple-year basis of two, three, four, or five years.

(b) The applicant for registration shall file a statement with the Commissioner which shall include:

(1) The name and address of the applicant and the name and address of the person whose name will appear on the label, if other than the applicant's;

(2) The name of the pesticide;

(3) Other necessary information required for completion of the department's application for registration form; and

(4) A complete copy of the labeling accompanying the pesticide and a statement of all claims to be made for it, including the directions for use and the use classification as provided for in FIFRA.

(c) The Commissioner, when he deems it necessary in the administration of this article, may require the submission of the complete formula of any pesticide, including the active and inert ingredients.

(d) The Commissioner may require a full description of the tests made and the results thereof on which the claims are based on any pesticide not registered pursuant to Section 3 of FIFRA or on any pesticide on which restrictions are being considered. The Commissioner may refuse to consider data he required of the initial registrant of a pesticide use in support of any other application for registration of that same use, unless such subsequent applicant has first obtained written permission to use such data. If data from the original registrant is considered without such permission, the Commissioner shall promptly notify such initial registrant. In the case of renewal of registration, a statement shall be required only with respect to information which is different from that furnished when the pesticide was registered or last reregistered.

(e) The Commissioner may prescribe other necessary information by regulation.

(f) The applicant desiring to register a pesticide shall pay an annual registration fee to the Commissioner for each pesticide registered for such applicant. The amount of such fee shall be established by the Commissioner in an amount not less than $100.00 nor more than $200.00 per annum. All such registrations shall expire on December 31 of any one year, provided that if the Commissioner adopts a multiple-year registration period, the annual registration fee per product shall be compounded for the number of years included in the multiple-year registration. A registration for a special local need pursuant to subsection (i) of this Code section which is disapproved by the administrator of the Environmental Protection Agency shall expire on the effective date of the administrator's disapproval. Any fees collected pursuant to this Code section shall be retained pursuant to the provisions of Code Section 45-12-92.1.

(g) Any registration approved by the Commissioner and in effect on December 31 or, in case a multiple-year registration period is adopted, on the last day of the registration period, for which a renewal application has been made and the proper fee paid, shall continue in full force and effect until such time as the Commissioner notifies the applicant that the registration has been renewed or denied, in accordance with Code Section 2-7-59. Forms for reregistration shall be mailed to registrants at least 30 days prior to the due date.

(h) If the renewal of a pesticide registration is not filed prior to January 1 of any one year, or by the expiration date in the case of multiple-year registration, the applicable registration fee shall be doubled and shall be paid by the applicant before the registration renewal for that pesticide shall be issued.

(i) Provided the state is certified by the administrator of the Environmental Protection Agency to register pesticides for special local need pursuant to Section 24(c) of FIFRA, the Commissioner shall require the information set forth under subsections (b) through (e) of this Code section and, subject to the terms and conditions of that certification, shall register such pesticide if he determines that:

(1) Its composition is such as to warrant the proposed claims for it;

(2) Its labeling and other material required to be submitted comply with the requirements of this article;

(3) It will perform its intended function without unreasonable adverse effects on the environment;

(4) When used in accordance with widespread and commonly recognized practice, it will not generally cause unreasonable adverse effects on the environment;

(5) The classification for general use or restricted use is in conformity with Section 3(d) of FIFRA; and

(6) A special local need exists.

(j) The Commissioner shall not make any lack of essentiality a criterion for denying registration of any pesticide. Where two pesticides meet the requirements of this Code section, one should not be registered in preference to the other.



§ 2-7-56. Issuance of experimental use permits; terms; revocation or modification

(a) Provided the state is authorized by the administrator of the Environmental Protection Agency to issue experimental use permits, the Commissioner may:

(1) Issue an experimental use permit to any person applying for an experimental use permit, if he determines that the applicant needs such permit in order to accumulate information necessary to register a pesticide under subsection (i) of Code Section 2-7-55. An application for an experimental use permit may be filed at the time of or before or after an application for registration is filed;

(2) Refuse to issue an experimental use permit, if he determines that issuance of such permit is not warranted or that the pesticide use to be made under the proposed terms and conditions may cause unreasonable adverse effects on the environment;

(3) Prescribe terms, conditions, and a period of time for the experimental use permit, which permit shall be under the supervision of the Commissioner; and

(4) Revoke or modify any experimental use permit at any time if he finds that its terms or conditions are being violated or that its terms and conditions are inadequate to avoid unreasonable adverse effects on the environment.

(b) Any person who has obtained an Environmental Protection Agency experimental use permit for a product to be used in this state shall, before shipping the product into this state, also secure an experimental use permit from the Commissioner. No fee shall be required for any experimental use permit issued under this article.



§ 2-7-57. Licensing of restricted use pesticide dealers required; application; fees; responsibility of dealer

(a) It shall be unlawful for any person to act in the capacity of a restricted use pesticide dealer, as defined by this article, or to advertise as or assume to act as a restricted use pesticide dealer at any time, without first having obtained an annual license from the Commissioner, which license shall expire on December 31 of each year. A license shall be required for each location or outlet located within this state from which restricted use pesticides or pesticides with state restricted uses are distributed, provided that any manufacturer, registrant, or distributor who has no pesticide dealer outlet within this state and who distributes such pesticides directly into this state shall obtain a restricted use pesticide dealer license for his principal out-of-state location or outlet.

(b) Application for a license shall be accompanied by a $55.00 annual license fee, shall be on a form prescribed by the Commissioner, and shall include the full name of the person applying for such license. If the applicant is a partnership, association, corporation, or organized group of persons, the full name of each member of the firm or partnership or the names of the principal officers of the association or corporation shall be given on the application. Such application shall further state the address of the outlet to be licensed, the principal business address of the applicant, and any other necessary information prescribed by the Commissioner. Any fees collected pursuant to this Code section shall be retained pursuant to the provisions of Code Section 45-12-92.1.

(c) This Code section shall not apply to a licensed pesticide contractor who sells pesticides only as an integral part of his pesticide application service, when such pesticides are dispensed only through equipment used for such pesticide application, or to a federal, state, county, or municipal agency which provides pesticides only for its own programs.

(d) If an application for renewal of a restricted use pesticide dealer license is not filed on or prior to January 1 of any one year, an additional fee of $15.00 shall be assessed and added to the original fee and shall be paid by the applicant before the renewal license shall be issued.

(e) Each restricted use pesticide dealer shall be responsible for the acts of each person employed by him in the solicitation and sale of pesticides and all claims and recommendations for use of pesticides. The dealer's license shall be subject to denial, suspension, or revocation, after a hearing, for any violation of this article or regulations issued hereunder, whether committed by the dealer or by the dealer's officer, agent, or employee.



§ 2-7-58. Denial, suspension, or revocation of license, registration, or permit

The Commissioner is authorized to deny, suspend, or revoke any license, registration, or permit provided for in this article, subject to a hearing and in conformance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," in any case in which he finds that there has been a failure or refusal to comply with this article or regulations adopted hereunder.



§ 2-7-59. Grounds for denial, suspension, or cancellation of registration of pesticides formulated to meet local needs or for seeking legal recourse against them; notice and hearing; judicial review

(a) Provided the state is certified by the administrator of the Environmental Protection Agency to register pesticides formulated to meet special local needs, the Commissioner may act according to the criteria set forth in this Code section in refusing to register such pesticides, in canceling or suspending registration of such pesticides, or in seeking legal recourse against such pesticides.

(b) If it does not appear to the Commissioner that the composition of a pesticide is such as to warrant the proposed claims for it or if the pesticide and its labeling and other material required to be submitted do not comply with this article or regulations adopted hereunder, he shall notify the applicant of the manner in which the pesticide, labeling, or other material required to be submitted fails to comply with this article, so as to afford the applicant an opportunity to make the necessary corrections. If, upon receipt of such notice, the applicant does not make the required changes, the Commissioner may refuse to register the pesticide. The applicant may request a hearing as provided for in Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(c) When the Commissioner determines that a pesticide or its labeling does not comply with this article or the regulations adopted hereunder or when necessary to prevent unreasonable adverse effects on the environment, he may cancel the registration of a pesticide or change the classification of a pesticide, after providing opportunity for a hearing in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(d) When the Commissioner determines that there is an imminent hazard, he may, on his own motion, immediately suspend the registration of a pesticide in conformance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." Opportunity for a hearing shall be provided thereafter with the utmost possible expedition.

(e) If the Commissioner determines that a federally registered pesticide, with respect to the use of such pesticide within this state, does not warrant the proposed claims for it or would cause unreasonable adverse effects on the environment, he may refuse to register the pesticide as required in Code Section 2-7-55, or, if the pesticide is registered under Code Section 2-7-55, he may cancel or suspend the registration pursuant to this Code section. If the Commissioner determines that the pesticide does not comply with FIFRA or the regulations adopted thereunder, he shall advise the Environmental Protection Agency of the manner in which the pesticide, labeling, or other material required to be submitted fails to comply with FIFRA and suggest necessary corrections.

(f) Any person who will be adversely affected by an order authorized in this Code section may obtain judicial review thereof in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 2-7-60. Subpoena powers

The Commissioner may issue subpoenas to compel the attendance of witnesses or the production of books, documents, and records or any combination thereof in this state, in any hearing affecting the authority or privilege granted by a license, registration, or permit issued under this article.



§ 2-7-61. Records to be kept; access by Commissioner; confidentiality

(a) Any person issued a license, permit, or registration under this article may be required by the Commissioner to keep accurate records containing the following information:

(1) The delivery, movement, or holding of any pesticide or device, including the quantity thereof;

(2) The date of shipment and receipt;

(3) The name of consignor and consignee; and

(4) Any other information necessary for the enforcement of this article, as prescribed by the Commissioner.

(b) The Commissioner shall have access to the records required in subsection (a) of this Code section at any reasonable time, in order to copy or make copies of such records, for the purpose of carrying out this article. Unless required for the enforcement of this article, the information derived from such records shall be confidential and, if summarized, shall not identify an individual person.



§ 2-7-62. Prohibited acts; exemptions

(a) It is unlawful for any person to distribute any of the following in this state:

(1) Any pesticide which has not been registered pursuant to this article;

(2) Any pesticide, if any of the claims made for it or any of the directions for its use or any labeling differs from the representations made in connection with its registration or if the composition of the pesticide differs from its composition as represented in connection with its registration, provided that a change in the labeling or formulation of a pesticide may be made within a registration period without requiring reregistration of the product, if the registration is amended to reflect such change and if such change will not violate any provision of FIFRA or this article;

(3) Any pesticide, unless it is in the registrant's or the manufacturer's unbroken immediate container and there is affixed to such container and to the outside container or wrapper of the retail package, if there is one through which the required information on the immediate container cannot be clearly read, a label bearing the information required in this article and the regulations adopted under this article;

(4) Any pesticide which has not been colored or discolored pursuant to Section 25(c)(5) of FIFRA or paragraph (6) of subsection (b) of Code Section 2-7-63;

(5) Any pesticide which is adulterated or misbranded or any device which is misbranded; or

(6) Any pesticide in containers which are unsafe due to damage.

(b) It shall be unlawful:

(1) To distribute any pesticide labeled for restricted uses to any person who is required by law or regulations promulgated under such law to have a permit or to be certified to use or purchase such pesticide labeled for restricted uses, unless such person or his agent to whom distribution is made has a valid permit or is certified to use or purchase the kind and quantity of such pesticide labeled for restricted uses, provided that subject to conditions established by the Commissioner, such permit may be obtained immediately prior to distribution, from any person designated by the Commissioner;

(2) For any person to detach, alter, deface, or destroy, wholly or in part, any label or labeling provided for in this article or regulations adopted under this article or to add any substance to, or take any substance from, a pesticide in a manner that may defeat the purpose of this article or the regulations adopted hereunder;

(3) For any person to use or cause to be used any pesticide in a manner inconsistent with its labeling or the regulations of the Commissioner, if those regulations further restrict the uses provided on the labeling;

(4) For any person to use for his own advantage or to reveal, other than to the Commissioner, to properly designated state or federal officials, to employees of the state or federal executive agencies, to the courts of the state or the federal government in response to a subpoena, to physicians, or, in emergencies, to pharmacists and other qualified persons for use in the preparation of antidotes, any information relative to formulas of products acquired by authority of Code Section 2-7-55 or any information judged by the Commissioner as containing or relating to trade secrets or commercial or financial information obtained by authority of this article and marked as privileged or confidential by the registrant;

(5) For any person to handle, transport, store, display, or distribute pesticides in such a manner as to endanger man and his environment or to endanger food, feed, or any other products that may be transported, stored, displayed, or distributed with such pesticides;

(6) For any person to dispose of, discard, or store any pesticides or pesticide containers in such a manner as to cause injury to humans, vegetation, crops, livestock, wildlife, or beneficial insects or in such a manner as to pollute any water supply or waterway;

(7) For any person to refuse or otherwise fail to comply with this article or the regulations adopted hereunder.

(c) The penalties provided for violations of paragraphs (1) through (5) of subsection (a) of this Code section shall not apply to:

(1) Any carrier, while lawfully engaged in transporting pesticides or devices within this state, if such carrier, upon request, permits the Commissioner to copy all records showing the transactions in and movements of the pesticides or devices;

(2) Public officials of this state and the federal government, while engaged in the performance of their official duties in administering state or federal pesticide laws or regulations;

(3) The manufacturer, shipper, or distributor of a pesticide for experimental use only by or under the supervision of an agency of this state or of the federal government authorized by law to conduct research in the field of pesticides, provided that there is a valid experimental use permit for such pesticide; or

(4) Any person who ships a substance or mixture of substances being put through tests, in which the purpose is only to determine its value for pesticide purposes or to determine its toxicity or other properties and from the use of which the user does not expect to receive any benefit in pest control.

(d) No pesticide or device shall be deemed in violation of this article when intended solely for export to a foreign country and when prepared or packed according to the specifications or directions of the purchaser. If not so exported, all the provisions of this article shall apply.



§ 2-7-63. Powers of Commissioner generally; rules and regulations

(a) The Commissioner is authorized, after due notice and an opportunity for a hearing:

(1) To declare as a pest any form of plant or animal life (other than man and other than bacteria, viruses, and other microorganisms on or in living man or other living animals) which is injurious to health or the environment;

(2) To determine whether pesticides registered under the authority of Section 24(c) of FIFRA are highly toxic to man. The regulations promulgated by the Environmental Protection Agency pursuant to Section 25(c)(2) of FIFRA, as issued or as hereafter amended, shall govern the Commissioner's determinations; and

(3) To determine pesticides and quantities of substances contained in pesticides registered for special local needs which are injurious to the environment. The Commissioner shall be guided by Environmental Protection Agency regulations in this determination.

(b) The Commissioner is authorized, after due notice and a public hearing as provided for in Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," to make appropriate regulations, where such regulations are necessary for the enforcement and administration of this article, including but not limited to regulations providing for:

(1) The collection, examination, and reporting of samples of pesticides or devices pursuant to subsection (a) of Code Section 2-7-69;

(2) The safe handling, transportation, storage, display, distribution, and disposal of pesticides and their containers;

(3) Labeling requirements for all pesticides required to be registered under this article, provided that such regulations shall not impose any requirements for federally registered labels in addition to or different from those required pursuant to FIFRA;

(4) The specification of classes of devices which shall be subject to paragraph (1) of Code Section 2-7-53;

(5) The determination of which pesticides with restricted uses may be distributed only by licensed restricted use pesticide dealers;

(6) The requirement that any pesticide registered for special local needs should be colored or discolored, if he determines that such requirement is feasible and is necessary for the protection of health and the environment. Such regulations shall be consistent with regulations promulgated by the Environmental Protection Agency pursuant to Section 25(c)(5) of FIFRA; and

(7) The establishment of standards for the packages, containers, and wrappings of pesticides registered for special local needs. Such regulations shall be consistent with the regulations promulgated by the Environmental Protection Agency pursuant to Section 25(c)(3) of FIFRA.

(c) For the purpose of uniformity of requirements between the states and the federal government, the Commissioner, after a public hearing, may adopt regulations in conformity with the primary pesticide standards, particularly as to labeling, registration requirements, and issuance of experimental use permits, established by the Environmental Protection Agency or other federal or state agencies.



§ 2-7-64. Delegation of duties

All authority vested in the Commissioner by virtue of this article may be executed with like force and effect by such employees of the Department of Agriculture as the Commissioner may designate from time to time for such purposes.



§ 2-7-65. Cooperation with federal and state agencies; grants-in-aid

The Commissioner may cooperate, receive grants-in-aid, and enter into cooperative agreements with any agency of the federal government, of this state or its subdivisions, or of another state for the following purposes, without exclusion:

(1) To secure uniformity of regulations;

(2) To enter into cooperative agreements with the Environmental Protection Agency to register pesticides under the authority of this article and FIFRA;

(3) To cooperate in the enforcement of the federal pesticide control laws through the use of state or federal personnel and facilities or any combination thereof and to implement cooperative enforcement programs including, but not limited to, the registration and inspection of establishments;

(4) To enter into a contract for monitoring pesticides for the national plan; and

(5) To prepare and submit state plans to meet federal certification standards or for issuing experimental use permits.



§ 2-7-66. Disposition of funds

Reserved. Repealed by Ga. L. 2010, p. 9, § 1-4.1, effective May 12, 2010.



§ 2-7-67. Publication of information

The Commissioner may publish, in such form as he deems proper, results of analyses based on official samples as compared with the analyses guaranteed and information concerning the distribution of pesticides, provided that individual distribution information shall not be a public record.



§ 2-7-68. Designation of trade secrets by applicant; protection from public disclosure; notification of proposed release; declaratory judgment

(a) In submitting data required by this article, the applicant may:

(1) Clearly mark any portions thereof which in his opinion are trade secrets or commercial or financial information; and

(2) Submit such marked material separately from other material required to be submitted under this article.

(b) Notwithstanding any other provision of this article, the Commissioner shall not make public any information which in his judgment contains or relates to trade secrets or any commercial or financial information obtained from a person and considered privileged or confidential, provided that when necessary to carry out this article, information relating to formulas of products acquired by authorization of this article may be revealed to any state or federal agency consulted or as required by law and may be revealed at a public hearing or in findings of fact issued by the Commissioner.

(c) If the Commissioner proposes to release for inspection any information which the applicant or registrant has indicated that he believes is protected from disclosure under subsection (b) of this Code section, he shall notify the applicant or registrant, in writing, by certified mail or statutory overnight delivery. The Commissioner shall not thereafter make such data available for inspection until 30 days after receipt of the notice by the applicant or registrant. During this period, the applicant or registrant may institute an action in an appropriate court for a declaratory judgment as to whether such information is subject to protection under subsection (b) of this Code section.



§ 2-7-69. Sampling and inspections authorized; notice of contemplated proceedings; search warrants; duty of enforcement; injunctions; written warnings authorized for minor violations

(a) Sampling and examination of pesticides or devices shall be made under the direction of the Commissioner for the purpose of determining whether they comply with the requirements of this article. The Commissioner is authorized, upon presentation of proper identification, to enter any distributor's premises, including any vehicle of transport, at all reasonable times, in order to have access to inspect and sample labeled pesticides or devices packaged for distribution. If it appears upon inspection or examination that a pesticide or device fails to comply with this article or regulations adopted hereunder and the Commissioner contemplates instituting criminal proceedings against any person, the Commissioner shall cause appropriate notice to be given to such person. Any person so notified shall be given an opportunity, within a reasonable time, to present his views, either orally or in writing, with regard to the contemplated proceedings. If thereafter, in the opinion of the Commissioner, it appears that this article or regulations adopted hereunder have been violated by such person, the Commissioner shall refer a copy of the results of the analysis or the examination of such pesticide or device to the prosecuting attorney for the county in which the violation occurred.

(b) Should the Commissioner be denied access to any land where such access was sought for the purposes set forth in this article, he may apply to any court of competent jurisdiction for a search warrant authorizing access to such land for such purposes. The court, upon such application, may issue the search warrant for the purposes requested.

(c) The Commissioner is charged with the duty of enforcing the requirements of this article and the rules and regulations promulgated hereunder.

(d) In addition to any other remedy provided in this article, the Commissioner is authorized to bring an action to enjoin a violation of any provision of this article or any rule or regulation promulgated hereunder. In such an action it shall not be necessary for the Commissioner to allege or prove the absence of an adequate remedy at law.

(e) Nothing in this article shall be construed as requiring the Commissioner to report minor violations of this article for prosecution or for the institution of condemnation proceedings, when he believes that the public interest will be served best by a suitable notice of warning in writing.



§ 2-7-70. Stop sale, use, or removal order

When the Commissioner has reasonable cause to believe that a pesticide or device is being distributed, stored, transported, or used in violation of any of the provisions of this article or of any of the prescribed regulations under this article, he may issue and serve a written stop sale, use, or removal order upon the owner or custodian of any such pesticide or device. If the owner or custodian is not available for service of the order upon him, the Commissioner may attach the order to the pesticide or device and notify the owner or custodian and the registrant. The pesticide or device shall not be sold, used, or removed until this article has been complied with and until the pesticide or device has been released in writing under conditions specified by the Commissioner or until the violation has been otherwise disposed of as provided in this article by a court of competent jurisdiction.



§ 2-7-71. Judicial actions after stop sale, use, or removal order generally; injunctions; condemnation; disposition of condemned pesticide or device; costs and expenses

(a) After service of a stop sale, use, or removal order is made upon any person, either that person, the registrant, or the Commissioner may file an action in a court of competent jurisdiction in the appropriate county for an adjudication of the alleged violation. The court in such action may issue temporary or permanent injunctions, mandatory or restraining, and such intermediate orders as it deems necessary or advisable. The court may order condemnation of any pesticide or device which does not meet the requirements of this article or regulations adopted hereunder.

(b) If the pesticide or device is condemned, after entry of decree it shall be disposed of by destruction or sale as the court directs; and if such pesticide or device is sold, the proceeds, less costs, including legal costs, shall be retained pursuant to the provisions of Code Section 45-12-92.1, provided that the pesticide or device shall not be sold contrary to this article or regulations adopted hereunder. Upon payment of costs and execution and delivery of a good and sufficient bond conditioned that the pesticide or device shall not be disposed of unlawfully, the court may direct that the pesticide or device be delivered to the owner thereof for relabeling, reprocessing, removal from the state, or otherwise bringing the product into compliance.

(c) When a decree of condemnation is entered against a pesticide or device, court costs, fees, storage, and other proper expenses shall be awarded against the person, if any, appearing as claimant of the pesticide.



§ 2-7-72. Effect of article on certain other laws

No provision of this article shall authorize any person to violate any law or any rules or regulations adopted and promulgated thereunder, the administration and enforcement of which are assigned to the Department of Natural Resources or any division thereof or to the Coastal Marshlands Protection Committee. This article shall not be construed as repealing, preempting, modifying, or limiting the authority or functions assigned to the Department of Natural Resources or its divisions or officials or to the Coastal Marshlands Protection Committee.



§ 2-7-73. Penalties

Any person who violates any provision of this article or of the regulations adopted hereunder shall be guilty of a misdemeanor.






Article 3 - Use and Application of Pesticides

§ 2-7-90. Short title

This article shall be cited as the "Georgia Pesticide Use and Application Act of 1976."



§ 2-7-91. Purpose of article; legislative findings

The purpose of this article is to regulate, in the public interest, the use and application of pesticides to control pests, as defined in this article. Pesticides perform a valuable role by:

(1) Controlling insects, fungi, nematodes, rodents, and other pests which ravage and destroy our supply of food and fiber, which serve as vectors of disease, and which otherwise constitute a nuisance in the environment or the home;

(2) Controlling weeds which compete in the production of food and fiber and which otherwise are unwanted elements in our environment; and

(3) Regulating plant growth to enhance both the quantity and quality of our supply of food and fiber and to facilitate its harvest.

New pesticides are continually being discovered, synthesized, or developed which are valuable for the control of pests and for use as defoliants, desiccants, plant regulators, and related purposes. However, such pesticides may be ineffective, may cause injury to man, or may cause unreasonable adverse effects on the environment if not properly used. Pesticides may injure man or animals, either by direct poisoning or by gradual accumulation of pesticide residues in the tissues. Crops or other plants may also be injured by the improper use of pesticides. The drifting or washing of pesticides into streams or lakes may cause appreciable damage to aquatic life. A pesticide applied for the purpose of killing pests in a crop which is not itself injured by the pesticide may drift and injure other crops or nontarget organisms with which it comes in contact. Therefore, it is deemed necessary to provide for regulation of the use and application of such pesticides.



§ 2-7-92. Definitions

As used in this article, the term:

(1) "Animal" means all vertebrate and invertebrate species, including, but not limited to, man and other mammals, birds, fish, and shellfish.

(2) "Beneficial insects" means those insects which, during their life cycles, are effective pollinators of plants, are parasites or predators of pests, or are otherwise beneficial.

(3) "Board" means the Pesticide Advisory Board.

(4) "Certified applicator" means any individual who is certified under this article to use or supervise the use of any restricted use pesticide restricted to use by certified applicators or any state restricted pesticide use restricted to use by certified applicators.

(5) "Commercial applicator" means any individual:

(A) Who is not a "private applicator," who uses or supervises the use of any restricted use pesticide restricted to use by certified applicators or any state restricted pesticide use restricted to use by certified applicators; or

(B) Who uses or supervises the use of any other pesticide for a pesticide contractor, as an employee or otherwise.

(6) "Defoliant" means any substance or mixture of substances intended for causing the leaves or foliage to drop from a plant, with or without causing abscission.

(7) "Desiccant" means any substance or mixture of substances intended for artificially accelerating the drying of plant tissue.

(8) "Environment" includes the water, air, and land, all plants and man and other animals living therein, and the interrelationships which exist among these.

(9) "Environmental Protection Agency" means the United States Environmental Protection Agency.

(10) "Equipment" means any type of ground, water, or aerial equipment or contrivance using motorized, mechanical, or pressurized power and used to apply any pesticide on land and anything that may be growing, habitating, or stored on or in such land but shall not include any pressurized hand-sized household apparatus used to apply any pesticide or any equipment or contrivance of which the person who is applying the pesticide is the source of power or energy in making such pesticide application.

(11) "FIFRA" means the Federal Insecticide, Fungicide, and Rodenticide Act, and the amendments thereto.

(12) "Fungi" means all nonchlorophyll-bearing thallophytes, that is, all nonchlorophyll-bearing plants of a lower order than mosses and liverworts, as, for example, rusts, smuts, mildews, molds, yeasts, and bacteria, except those on or in living man or other living animals and except those in or on processed food, beverages, or pharmaceuticals.

(13) "Insect" means any of the numerous small invertebrate animals generally having a body more or less obviously segmented, for the most part belonging to the class Insecta, comprising six-legged, usually winged forms, as, for example, beetles, bugs, bees, and flies, and other allied classes of arthropods whose members are wingless and usually have more than six legs, as, for example, spiders, mites, ticks, centipedes, and wood lice.

(14) "Label" means the written, printed, or graphic matter on or attached to the pesticide or device or any of its containers or wrappers.

(15) "Labeling" means the label and all other written, printed, or graphic matter:

(A) Accompanying the pesticide or device at any time; or

(B) To which reference is made on the label or in literature accompanying the pesticide or device, except for current official publications of:

(i) The Environmental Protection Agency;

(ii) The United States Department of Agriculture;

(iii) The United States Department of the Interior;

(iv) The United States Department of Health and Human Services;

(v) State experiment stations;

(vi) State agricultural colleges; and

(vii) Other similar federal or state institutions or agencies authorized by law to conduct research in the field of pesticides.

(16) "Land" means all land and water areas, including airspace, and all plants, animals, structures, buildings, contrivances, and machinery appurtenant thereto or situated thereon, fixed or mobile, including any used for transportation.

(17) "Nematode" means invertebrate animals of the phylum Nemathelminthes and class Nematoda, that is, unsegmented roundworms with elongated, fusiform, or saclike bodies covered with cuticle, and inhabiting soil, water, plants, or plant parts; they may also be called nemas or eelworms.

(18) "Permit" means a written certificate issued by the Commissioner or his authorized agent, authorizing the purchase, possession, or use of certain pesticides or pesticide uses defined in paragraphs (26) and (27) of this Code section.

(19) "Person" means any individual, partnership, association, fiduciary, corporation, or organized group of persons, whether or not incorporated.

(20) "Pest" means:

(A) Any insect, rodent, nematode, fungus, or weed; or

(B) Any other form of terrestrial or aquatic plant or animal life or virus, bacterium, or other microorganism, except viruses, bacteria, or other microorganisms on or in living man or other living animals,

which the Environmental Protection Agency administrator declares to be a pest under Section 25(c)(1) of FIFRA or which the Commissioner declares to be a pest under subsection (f) of Code Section 2-7-97.

(21) "Pesticide" means:

(A) Any substance or mixture of substances intended for preventing, destroying, repelling, or mitigating any pests; and

(B) Any substance or mixture of substances intended for use as a plant regulator, defoliant, or desiccant.

(22) "Pesticide contractor" means any person who engages in the business of contracting for the application of any pesticide to the lands of another.

(23) "Plant regulator" means any substance or mixture of substances intended through physiological action for accelerating or retarding the rate of growth or rate of maturation or for otherwise altering the behavior of ornamental or crop plants or the produce thereof; the term shall not include substances to the extent that they are intended as plant nutrients, trace elements, nutritional chemicals, plant inoculants, and soil amendments.

(24) "Private applicator" means any individual who purchases, uses, or supervises the use of any restricted use pesticide restricted to use by certified applicators or any state restricted pesticide use restricted to use by certified applicators, for purposes of producing any agricultural or forestry commodity on property owned or rented by him or his employer or, if applied without compensation other than the trading of personal services between producers of agricultural and forestry commodities, on the property of another person.

(25) "Protect health and the environment" means to protect against any unreasonable adverse effects on the environment.

(26) "Restricted use pesticide" means any pesticide whose label bears one or more uses which have been classified as restricted by the administrator of the Environmental Protection Agency.

(27) "State restricted pesticide use" means any pesticide use which, when used as directed or in accordance with a widespread and commonly recognized practice, the Commissioner determines, subsequent to a hearing, to require additional restrictions for that use to protect the environment, including man, lands, beneficial insects, animals, crops, and wildlife, other than pests.

(28) "Under the direct supervision of a certified applicator" means that, unless otherwise prescribed by its labeling or regulations of the Commissioner, a pesticide shall be considered to be applied under the direct supervision of a certified applicator if it is applied by a competent person acting under the instructions and control of a certified applicator who is available if and when needed, even though such certified applicator is not physically present at the time and place the pesticide is applied.

(29) "Unreasonable adverse effects on the environment" means any unreasonable risk to man or the environment, taking into account the economic, social, and environmental costs and benefits of the use of any pesticide.

(30) "Weed" means any plant which grows where not wanted.

(31) "Wildlife" means all living things that are neither human, domesticated, nor, as defined in this article, pests, including, but not limited to, mammals, birds, and aquatic life.



§ 2-7-93. Commissioner to administer article; appointment of Pesticide Advisory Board

This article shall be administered by the Commissioner of Agriculture of this state. In the administration of this article the Commissioner shall appoint a Pesticide Advisory Board for the purpose of advising him on all matters relating to pesticides and their use and application.



§ 2-7-94. Delegation of duties

The functions vested in the Commissioner by this article may be delegated by him to such employees or agents of the department as the Commissioner may from time to time designate for such purposes.



§ 2-7-95. Publication of information; instruction

The Commissioner may cooperate with educational institutions and other state or federal agencies in publishing information and conducting short courses of instruction in the areas of knowledge required by this article.



§ 2-7-96. Cooperative agreements; grants-in-aid

The Commissioner may cooperate, receive grants-in-aid, and enter into agreements with any agency of the federal government, of this state or its subdivisions, or of another state, to obtain assistance in the implementation of this article, in order to:

(1) Secure uniformity of regulations;

(2) Cooperate in the enforcement of the federal pesticide control laws through the use of personnel and facilities of the state or the federal government or both and implement cooperative enforcement programs;

(3) Develop and administer state plans for training and for certification of certified applicators consistent with federal standards;

(4) Contract for training with other agencies for the purpose of training certified applicators;

(5) Prepare and submit state plans to meet federal certification standards, as provided for in Section 4 of FIFRA; and

(6) Regulate certified applicators.



§ 2-7-97. Promulgation of rules and regulations authorized; notice and hearing; restricted use pesticide classifications and state restricted pesticide uses; declaration of pests; reports to Environmental Protection Agency

(a) The Commissioner shall administer and enforce this article. He shall have authority to issue regulations to carry out this article, after a public hearing following due notice to all interested persons, in conformance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." Such regulations may prescribe methods to be used in the application of pesticides. When the Commissioner finds that such regulations are necessary to carry out the purpose and intent of this article, such regulations may relate to the time, place, manner, methods, materials, and amounts and concentrations in connection with the application of pesticides; they may restrict or prohibit the use of pesticides in designated areas during specified periods of time and shall encompass all reasonable factors which the Commissioner deems necessary to prevent damage or injury by drift or misapplication to:

(1) Plants, including forage plants, or adjacent or nearby lands;

(2) Wildlife in the adjoining or nearby areas;

(3) Fish and other aquatic life in waters in reasonable proximity to the area to be treated; and

(4) Humans, animals, or beneficial insects.

(b) In issuing such regulations, the Commissioner shall give consideration to pertinent research findings and recommendations of other agencies of this state or of the federal government. The Commissioner may require, by regulation, that notice of a proposed application of a pesticide be given to land owners in designated areas if he finds that such notice is necessary to carry out the purpose of this article.

(c) For the purpose of uniformity and in order to enter into cooperative agreements, the Commissioner may adopt "restrictive use pesticide" classifications as determined by the Environmental Protection Agency. In addition to those "restricted use pesticides" classified by the administrator of the Environmental Protection Agency, the Commissioner also may determine, by regulation, after a public hearing following due notice, "state restricted pesticide uses" for the state or for designated areas within the state. If the Commissioner determines that a pesticide use, when applied in accordance with its directions for use, warnings, cautions, and for uses for which it is registered, may cause, without additional regulatory restrictions, unreasonable adverse effects on the environment, including injury to the applicator or other persons because of acute dermal or inhalation toxicity of the pesticide, the pesticide use shall be applied only by or under the direct supervision of a certified applicator or shall be subject to such other restrictions as the Commissioner may determine.

(d) Regulations adopted under this article shall not permit any pesticide use which is prohibited by FIFRA and any regulations or orders issued thereunder.

(e) Regulations adopted under this article as to certified applicators of "restricted use pesticides" as designated under FIFRA shall not be inconsistent with the requirements of FIFRA and any regulations promulgated thereunder.

(f) The Commissioner, after notice and opportunity for hearing, is authorized to declare any form of plant or animal life, other than man and other than bacteria, viruses, and other microorganisms on or in living man or other living animals, which is injurious to health or the environment to be a pest.

(g) In order to comply with Section 4 of FIFRA, the Commissioner is authorized to make such reports to the Environmental Protection Agency, in such form and containing such information, as the agency may from time to time require.



§ 2-7-98. Classification of certifications and licenses; standards for certification of applicators

(a) The Commissioner may classify or subclassify certifications or licenses to be issued under this article, as may be necessary for the effective administration and enforcement of this article. Each classification shall be subject to separate requirements, provided that no person shall be required to pay an additional license fee if such person desires to be licensed in one or all of the license classifications provided for certified commercial pesticide applicators by the Commissioner under the authority of this Code section.

(b) The Commissioner, in promulgating regulations under this article, shall prescribe standards for the certification of applicators of pesticides. Such standards may relate to the use and handling of pesticides or to the use and handling of the pesticide or class of pesticides covered by the individual's certification and shall be relative to the hazards involved.

(c) In determining standards, the Commissioner shall consider:

(1) The characteristics of the pesticide formulation, such as the acute dermal and inhalation toxicity and the persistence, mobility, and susceptibility to biological concentration;

(2) The use experience which may reflect an inherent misuse or an unexpected good safety record which does not always follow laboratory toxicological information;

(3) The relative hazards or patterns of use, such as granular soil applications, ultralow volume or dust aerial applications, or air blast sprayer applications; and

(4) The extent of the intended use.

Further, the Commissioner shall take into consideration the standards of the Environmental Protection Agency and is authorized to adopt such standards by regulation.



§ 2-7-99. Licensing requirements; applications; issuance; fees; renewal

(a) Pesticide contractor's license.

(1) Required; additional requirement; fee. No person shall engage in the business of contracting for the application of any pesticide to the lands of another within this state at any time without a pesticide contractor's license issued by the Commissioner for each business location. In addition to the pesticide contractor's license, each business location must maintain, in full-time employment during all periods of operation, at least one certified commercial pesticide applicator. The Commissioner shall require an annual fee of $55.00 for each pesticide contractor's license issued. Any fees collected pursuant to this Code section shall be retained pursuant to the provisions of Code Section 45-12-92.1.

(2) Application for license; form; content. Application for a pesticide contractor's license shall be made in writing to the Commissioner on a designated form obtained from the Commissioner's office. Each application for a license shall contain information regarding the applicant's qualifications and proposed operations and shall include the following:

(A) The full name of the person applying for the license;

(B) If the applicant is a person other than an individual, the full name of each member of the firm or partnership or the names of the principal officers of the association, corporation, or group;

(C) The principal business address of the applicant in this state and elsewhere;

(D) If applicable, the name and address of an attorney in fact pursuant to the requirements of Chapter 5 of this title, the "Department of Agriculture Registration, License, and Permit Act";

(E) The model, make, horsepower, and size of any equipment used by the applicant to apply pesticides; and

(F) Any other necessary information prescribed by the Commissioner.

(3) Issuance. If the Commissioner finds the applicant qualified to engage in the business of contracting for the application of pesticides commercially, if the applicant files proof of financial responsibility as required under Code Section 2-7-103, and if the applicant applying for a license to contract for aerial application of pesticides has met all of the requirements of the Federal Aviation Administration and all aeronautic requirements of this state for operation of equipment described in the application, the Commissioner shall issue a pesticide contractor's license, with any necessary limitations; provided, however, commercial aerial applicators of crop protection products and pesticide contractors applying crop protection products to agricultural crops shall not be required to file proof of financial responsibility as required under Code Section 2-7-103. The license shall expire at the end of the calendar year of issue, unless it is revoked or suspended prior thereto by the Commissioner for cause.

(b) Certified pesticide applicator licenses.

(1) Certified private applicator's license.

(A) Required; competency. No individual shall purchase, use, or supervise the use of any pesticide as a private applicator unless he is licensed as a certified private applicator or is acting under the direct supervision of an individual who is licensed as a certified private applicator. The Commissioner shall require the applicant to demonstrate his competency to apply "restricted use pesticides" safely, effectively, and in such a manner as to prevent any unreasonable adverse effects on the environment. Such determination of competency shall be made on the basis of standards and procedures approved by the Environmental Protection Agency in the "Georgia Plan for Certification of Pesticide Applicators."

(B) Application for license; form; content. Application for a license shall be made in writing to the Commissioner on a designated form obtained from the Commissioner's office. Each application shall contain information regarding the applicant's qualifications and proposed operations and shall include the following:

(i) The name of the person applying for the license;

(ii) The complete home address and mailing address of the applicant; and

(iii) Any other information pertinent to the applicant's operation.

(C) Issuance. If the Commissioner finds the applicant qualified to use or supervise the use of "restricted use pesticides" as a private pesticide applicator, he shall issue such license, to be effective for a specified period which shall be determined by the Commissioner by regulation. There shall be no fee required for a certified private applicator's license.

(2) Certified commercial pesticide applicator's license.

(A) Required; competency. No individual shall purchase, use, or supervise the use of any pesticide as a commercial applicator unless he is licensed as a certified commercial applicator or is acting under the direct supervision of an individual who is licensed as a certified commercial applicator. No person shall commercially apply any pesticide by aerial equipment without a certified commercial pesticide applicator license. The Commissioner shall require the applicant to demonstrate his competency to apply pesticides safely, effectively, and without any unreasonable adverse effects on the environment. Such determination of competency shall be made on the basis of standards and procedures approved by the Environmental Protection Agency in the "Georgia Plan for Certification of Pesticide Applicators."

(B) Application for license; form; content. Application for a license shall be made in writing to the Commissioner on a designated form obtained from the Commissioner's office. Each application shall contain information regarding the applicant's qualifications and proposed operations and shall include the following:

(i) The full name of the person applying for the license;

(ii) The principal business address of the applicant in this state and elsewhere;

(iii) If applicable, the name and address of an attorney in fact pursuant to the requirements of Chapter 5 of this title, the "Department of Agriculture Registration, License, and Permit Act"; and

(iv) Any other necessary information prescribed by the Commissioner.

(C) Issuance; fees; renewal. If the Commissioner finds the applicant qualified to apply pesticides in the classification or classifications he or she has applied for, the Commissioner shall issue a certified commercial pesticide applicator's license. Effective August 21, 1980, all new certified commercial pesticide applicator licenses shall be issued for a period of five years from the date of certification. The fee for the five-year license shall be $90.00. Licenses shall be subject to renewal on the day following expiration, based on such recertification requirements as the Commissioner may establish by regulation.



§ 2-7-100. Reciprocal examination waiver

The Commissioner may waive all or part of the examination requirements provided for in Code Sections 2-7-98, 2-7-99, and 2-7-111 on a reciprocal basis with any other state which has substantially the same standards.



§ 2-7-101. Renewals of licenses, permits, or certifications; penalty for late renewals

(a) If the application for renewal of any license, permit, or certification is not filed prior to the first day of the succeeding license period, a penalty of 50 percent shall be assessed and added to the original fee and shall be paid by the applicant before the renewal license, permit, or certification is issued.

(b) Any person holding a current valid license, permit, or certification may renew such license, permit, or certification for the next year or the next license period, subject to reexamination or such other requirements as the Commissioner may impose by regulation to ensure that applicators continue to meet the needs of changing technology and to assure a continuing level of competence and ability to use pesticides safely and properly.

(c) If a license, permit, or certification is not renewed within 60 days after the beginning of a new license period, then such licensee, permittee, or certificate holder shall be required to take another examination.



§ 2-7-102. Grounds for denial, suspension, revocation, or modification of license, permit, or certification

(a) Any licensed or unlicensed person shall be subject to prosecution or civil injunctive action for committing any of the following acts, each of which is declared unlawful; and additionally, if an applicant or the holder of any license, permit, or certification is found by the Commissioner to have committed any of the following acts, or is subject to a final order imposing a civil penalty pursuant to Section 14 of FIFRA, the Commissioner may suspend any such license, permit, or certification, pending inquiry, for not longer than ten days, and, after opportunity for a hearing, may deny, suspend, or revoke such license, permit, or certification, or modify any provision thereof:

(1) Made false or fraudulent claims through any media misrepresenting the effect of pesticides or methods to be utilized;

(2) Made a pesticide recommendation or use inconsistent with the labeling, the Environmental Protection Agency or Georgia state registration for that pesticide, or in violation of the Environmental Protection Agency or Georgia state restrictions on the use of that pesticide;

(3) Applied known ineffective or improper pesticides;

(4) Operated faulty or unsafe equipment;

(5) Operated in a faulty, careless, or negligent manner;

(6) Neglected or, after notice, refused to comply with this article or the rules adopted hereunder;

(7) Refused or neglected to keep and maintain the records required by this article or to make reports when and as required;

(8) Made false or fraudulent records, invoices, or reports;

(9) Contracted to apply any pesticide to the lands of another without a licensed commercial pesticide applicator in full-time employment;

(10) Used fraud or misrepresentation in making an application for or renewal of a license, permit, or certification;

(11) Refused or neglected to comply with any limitations or restrictions on or in a duly issued license, permit, or certification;

(12) Aided or abetted a licensed or an unlicensed person to evade the provisions of this article, conspired with such a licensed or an unlicensed person to evade the provisions of this article, or allowed one's license, permit, or certification to be used by another person;

(13) Made false or misleading statements, during or after an inspection, concerning any infestation or infection of pests found on land;

(14) Impersonated any federal, state, county, or city inspector or official; or

(15) Acted in the capacity of, or advertised as, a pesticide contractor or applicator without the required license issued by the Commissioner.

(b) The Commissioner may suspend any pesticide contractor's license or any certified commercial pesticide applicator's license, pending inquiry, for not longer than ten days and, after opportunity for a hearing, may deny, suspend, or revoke such license for a period not to exceed five years upon a finding by the Commissioner that:

(1) The applicant for or holder of such a license has been convicted of or has pleaded guilty to a violation of Code Section 16-13-31;

(2) The conviction occurred or the plea was entered on or after January 1, 1984;

(3) The conviction occurred or the plea was entered within the immediately preceding five years; and

(4) An aircraft was used in the commission of such violation.

(c) The Commissioner may suspend any pesticide contractor's license or certified commercial pesticide applicator's license or refuse to grant or renew either license upon notice to the Commissioner by either a court of competent jurisdiction or the child support agency within the Department of Human Services that:

(1) The applicant for or holder of either such license is not in compliance with an order for child support as defined in Code Section 19-6-28.1 or 19-11-9.3; and

(2) The hearings and appeals procedures provided in Code Section 19-6-28.1 or 19-11-9.3, where applicable, shall be the only such procedures required under this article.

(d) The Commissioner shall suspend any pesticide contractor's license or certified commercial pesticide applicator's license or refuse to grant or renew either license upon notice to the Commissioner by the Georgia Higher Education Assistance Corporation that:

(1) The applicant for or holder of either such license is a borrower in default who is not in satisfactory repayment status as defined in Code Section 20-3-295; and

(2) The hearings and appeals procedures provided in Code Section 20-3-295, where applicable, shall be the only such procedures required under this article.



§ 2-7-103. Evidence of financial responsibility required; amount of bond, insurance, or cash deposit; notice of reduction or cancellation

(a) Required. The Commissioner shall not issue a pesticide contractor's license until the applicant has furnished evidence of financial responsibility with the Commissioner, consisting either of a surety bond, a liability insurance policy, or a cash deposit or certification thereof, protecting persons who may suffer legal damages as a result of the operation of the applicant, provided that such surety bond, liability insurance policy, or cash deposit need not apply to damages or injury to agricultural crops, plants, or land being worked upon by the applicant.

(b) Amount; notice of reduction or cancellation by surety or insurer. The amount of surety bond, liability insurance, or cash deposit provided for in this Code section shall be set by regulation. Such surety bond, liability insurance, or cash deposit shall be maintained at not less than the minimum set by regulation at all times during the license period. The Commissioner shall be notified ten days prior to any reduction made at the request of the applicant or any cancellation of such surety bond or liability insurance by the surety or insurer. The total and aggregate liability of the surety and insurer for all claims shall be limited to the face of the bond or liability insurance policy or cash deposit. The Commissioner may accept a liability insurance policy, surety bond, or cash deposit in the proper sum, which has a deductible clause in an amount not exceeding $1,000.00 for aerial contractors and $500.00 for all other contractors, for the total amount of liability insurance, surety bond, or cash deposit required, provided that if the applicant has not satisfied the requirement of the deductible amount in any prior legal claim, such deductible clause shall not be accepted by the Commissioner, unless such applicant furnishes the Commissioner with a surety bond, liability insurance, or cash deposit which shall satisfy the amount of the deductible as to all claims that may arise in his application of pesticides. In the event that any contractor has an unpaid and outstanding judgment against him as a result of damages caused to a second party by the misuse of pesticides, he must provide a bond in an amount acceptable to the Commissioner before he can be licensed or relicensed.

(c) Personal liability for damage. Nothing in this article shall be construed to relieve any person from liability for any damage to the person or lands of another caused by the use of pesticides, even though such use conforms to the rules and regulations of the Commissioner.



§ 2-7-104. Records to be kept; inspection thereof

The Commissioner shall require licensed pesticide contractors and licensed certified commercial applicators who are not employed by or otherwise acting for a licensed pesticide contractor to maintain records with respect to applications of pesticides. Such relevant information as the Commissioner may deem necessary to be recorded and maintained may be specified by regulation. Such records shall be kept for a period of time specified by the Commissioner by regulation. The Commissioner or his authorized designee shall be permitted to inspect such records during normal business hours at the place where they are maintained. Upon request in writing, the Commissioner or his authorized designee shall be furnished with a copy of such records forthwith by the licensee.



§ 2-7-105. Equipment inspection; requirement of repairs or other changes

The Commissioner may provide for inspection of any equipment used for application of pesticides. He may require repairs or other changes before its further use for pesticide application. A list of requirements which equipment must meet may be adopted by regulation.



§ 2-7-106. Transportation, storage, and disposal of pesticides and pesticide containers

No person shall transport, store, or dispose of any pesticide or pesticide containers in such a manner as to cause injury to humans, vegetation, crops, livestock, wildlife, or beneficial insects or in such a manner as to pollute any waterway in a way harmful to any wildlife therein. The Commissioner may promulgate rules and regulations governing the storing and disposal of such pesticides or pesticide containers. In determining these standards, the Commissioner shall take into consideration any regulations issued by the United States Environmental Protection Agency and any regulations issued by the Environmental Protection Division of the Department of Natural Resources of this state.



§ 2-7-107. Inspections; search warrants; injunctions

(a) For the purpose of carrying out this article, the Commissioner may enter upon any public or private premises, at reasonable times, in order to:

(1) Have access for the purpose of inspecting any equipment subject to this article;

(2) Inspect or sample lands actually or reported to be exposed to pesticides;

(3) Inspect storage or disposal areas;

(4) Inspect or investigate complaints of injury to humans or land;

(5) Sample pesticides being applied or to be applied; or

(6) Observe the use and application of any pesticide.

(b) Should the Commissioner be denied access to any land, where such access was sought for the purposes set forth in this article, he may apply to any court of competent jurisdiction for a search warrant authorizing access to such land for such purposes. Upon such application, the court may issue a search warrant for the purposes requested.

(c) The Commissioner is charged with the duty of enforcing the requirements of this article and the rules and regulations promulgated hereunder.

(d) In addition to any other remedy provided in this article, the Commissioner is authorized to bring an action to enjoin a violation of any provision of this article or any rule or regulation promulgated hereunder. In such an action it shall not be necessary for the Commissioner to allege or prove the absence of an adequate remedy at law.



§ 2-7-108. Subpoena powers

The Commissioner may issue subpoenas to compel the attendance of witnesses and the production of books, documents, and records anywhere in this state in any hearing affecting the authority or privilege granted by a license, certification, or permit issued under this article.



§ 2-7-109. Judicial review of Commissioner's actions

Any person aggrieved by any action of the Commissioner may obtain judicial review thereof in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 2-7-110. Reports of pesticide accidents; claim of damage; notification; inspection; effect of failure to file; failure to permit observation as bar to claim

(a) The Commissioner by regulation may require the reporting of significant pesticide accidents or incidents.

(b) Any person claiming damages from a pesticide application shall file with the Commissioner, on a form prescribed by the Commissioner, a written statement claiming that he has been damaged. This report shall be filed within 60 days after the date that damages occur. If a growing crop is alleged to have been damaged, the report must be filed prior to the time that 25 percent of the crop has been harvested. Such statement shall contain, but shall not be limited to, the name of the person allegedly responsible for the application of the pesticide, the name of the owner or lessee of the land on which the crop is grown and for which damage is alleged to have occurred, and the date on which the alleged damage occurred. The Commissioner shall prepare a form to be furnished for use in such cases. Such form shall also contain such other requirements as the Commissioner may deem proper. Upon receipt of such statement, the Commissioner shall notify the licensee and the owner or lessee of the land or other person who may be charged with responsibility for the damages claimed and shall furnish such copies of the statement as may be requested. The Commissioner shall inspect damages whenever possible. When he determines that a complaint has sufficient merit, he shall make such information available to the person claiming damages and to the person who is alleged to have caused the damage.

(c) The filing of a report as prescribed in subsection (b) of this Code section or the failure to file such a report need not be alleged in any complaint which might be filed in a court of law; nor shall the failure to file a report be considered any bar to the maintenance of any criminal or civil action.

(d) The failure to file a report as prescribed in subsection (b) of this Code section shall not be a violation of this article. However, if the person failing to file such report is the only one injured from the use or application of a pesticide by others, the Commissioner, when in the public interest, may refuse to hold a hearing for the denial, suspension, or revocation of a license or permit issued under this article until such report is filed.

(e) Where damage is alleged to have occurred, the claimant shall permit the Commissioner and the licensee and his representatives, including the bondsman and the insurer, to observe, within reasonable hours, the lands or nontarget organism alleged to have been damaged, in order that such damage may be examined. Failure of the claimant to permit such observation and examination of the damaged lands shall automatically bar the claim against the licensee.



§ 2-7-111. Applicability of article to governmental entities; liability of such entities

(a) All state agencies, municipal corporations, and other governmental agencies shall be subject to this article and rules adopted hereunder concerning the application and use of pesticides.

(b) Employees of agencies listed in subsection (a) of this Code section who use or supervise the use of restricted use pesticides restricted to use by certified applicators or state restricted pesticide uses restricted to use by certified applicators shall be subject to the requirements provided for in paragraph (2) of subsection (b) of Code Section 2-7-99, provided that the Commissioner shall issue a limited license without a fee to such public applicator who has qualified for such license. Such license shall be valid only when such applicator is acting as an applicator applying or supervising application of pesticides used by such entities. Government research personnel shall be exempt from this licensing requirement when applying pesticides, other than restricted use pesticides restricted to use by certified applicators or state restricted pesticide uses restricted to use by certified applicators, to experimental plots only. Individuals licensed pursuant to this subsection shall be certified commercial applicators for the use of "restricted use pesticides" covered by the applicant's classification.

(c) Such governmental agencies and municipal corporations shall be subject to legal recourse by any person damaged by the application of any pesticide. Such action may be brought in the county where the damage or some part thereof occurred.



§ 2-7-112. Exemptions from article

(a) Farmers. Code Section 2-7-99, relating to licenses and requirements for their issuance, shall not apply to any farmer applying pesticides classified for general use for himself or for his farmer neighbors, provided that:

(1) He operates farm property and operates and maintains pesticide application equipment primarily for his own use;

(2) He is not regularly engaged in the business of applying pesticides for hire, amounting to a principal or regular occupation, and he does not publicly hold himself out as a pesticide contractor; and

(3) He operates his pesticide application equipment only in the vicinity of his own property and for the accommodation of his neighbors.

(b) Veterinarians. Paragraph (2) of subsection (b) of Code Section 2-7-99, relating to license and requirements for their issuance, shall not apply to a doctor of veterinary medicine applying pesticides to animals during the normal course of his veterinary practice, provided that he is not regularly engaged in the business of applying pesticides for hire, amounting to a principal or regular occupation, and does not publicly hold himself out as a pesticide contractor.

(c) Experimental research. Code Section 2-7-99, relating to licenses and requirements for their issuance, shall not apply to research personnel applying pesticides, other than restricted use pesticides restricted to use by certified applicators or state restricted pesticide uses restricted to use by certified applicators, only to bona fide experimental plots.

(d) Persons subject to Structural Pest Control Act. Persons subject to Chapter 45 of Title 43, the "Georgia Structural Pest Control Act," are exempt from this article and the regulations issued hereunder with respect to any activities which are regulated under Chapter 45 of Title 43.



§ 2-7-113. Effect of article on certain other laws

No provision of this article shall authorize any person to violate any of the provisions of any law or any rules or regulations adopted and promulgated thereunder, the administration and enforcement of which is assigned to the Department of Natural Resources or any division therein or to the Coastal Marshlands Protection Committee. This article shall not be construed as repealing, preempting, modifying, or limiting the authority or functions assigned to the Department of Natural Resources or its divisions or officials or to the Coastal Marshlands Protection Committee.



§ 2-7-113.1. Local regulation of pesticides prohibited; variances from rule or regulation of Commissioner of Agriculture

(a) No county, municipal corporation, consolidated government, or other political subdivision of this state shall adopt or continue in effect any ordinance, rule, regulation, or resolution relating to pesticide use, sale, distribution, storage, transportation, disposal, formulation, labeling, registration, or manufacture. This provision shall in no way prohibit or impair the legal right of any county, municipal corporation, consolidated government, or other political subdivision of this state to issue business licenses or to make zoning decisions.

(b) The governing authority of any county or municipality may, by resolution, petition the Commissioner of Agriculture for a variance from a rule or regulation of the Commissioner because of special circumstances relating to the use or application of a pesticide. If such a petition is received by the Commissioner, it shall be the duty of the Commissioner to notify the President of the Senate, the Speaker of the House of Representatives, and the chairpersons of the Agriculture and Consumer Affairs Committee and Natural Resources and the Environment Committee of the Senate and the Agriculture and Consumer Affairs Committee and the Natural Resources and Environment Committee of the House of Representatives that such petition has been received. The Commissioner shall conduct a public hearing on such petition and issue a decision on the requested variance within 60 days of the receipt of the petition. If a decision is not given within 60 days of the receipt of the petition, the variance shall automatically be granted. The Commissioner may grant a variance requested under this subsection with or without changes.



§ 2-7-114. Penalties

Any person violating any provision of this article or any regulation adopted hereunder shall be guilty of a misdemeanor.






Article 4 - Pest Control Compact

§ 2-7-130. Enactment; text of compact

The Pest Control Compact is enacted into law and entered into with all other jurisdictions legally joining therein. The compact is substantially as follows:

PEST CONTROL COMPACT

Article I. Findings.

The party states find that:

(a) In the absence of the higher degree of cooperation among them possible under this compact, the annual loss of approximately 25 billion dollars from the depredations of pests is virtually certain to continue, if not to increase.

(b) Because of varying climatic, geographic and economic factors, each state may be affected differently by particular species of pests but all states share the inability to protect themselves fully against those pests which present serious dangers to them.

(c) The migratory character of pest infestations makes it necessary for states both adjacent to and distant from one another, to complement each other's activities when faced with conditions of infestation and reinfestation.

(d) While every state is seriously affected by a substantial number of pests, and every state is susceptible of infestation by many species of pests not now causing damage to its crop and plant life and products, the fact that relatively few species of pests present equal danger to or are of interest to all states makes the establishment and operation of an Insurance Fund, from which individual states may obtain financial support for pest control programs of benefit to them in other states and to which they may contribute in accordance with their relative interests, the most equitable means of financing cooperative pest eradication and control programs.

Article II. Definitions.

As used in this compact, unless the context clearly requires a different construction:

(a) "State" means a state, territory or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.

(b) "Requesting state" means a state which invokes the procedures of the compact to secure the undertaking or intensification of measures to control or eradicate one or more pests within one or more other states.

(c) "Responding state" means a state requested to undertake or intensify the measures referred to in subdivision (b) of this Article.

(d) "Pest" means any invertebrate animal, pathogen, parasitic plant or similar or allied organism which can cause disease or damage in any crops, trees, shrubs, grasses or other plants of substantial value.

(e) "Insurance Fund" means the Pest Control Insurance Fund established pursuant to this compact.

(f) "Governing Board" means the administrators of this compact representing all of the party states when such administrators are acting as a body in pursuance of authority vested in them by this compact.

(g) "Executive Committee" means the committee established pursuant to Article V (e) of this compact.

Article III. The Insurance Fund.

There is hereby established the Pest Control Insurance Fund for the purpose of financing other than normal pest control operations which states may be called upon to engage in pursuant to this compact. The Insurance Fund shall contain monies appropriated to it by the party states and any donations and grants accepted by it. All appropriations, except as conditioned by the rights and obligations of party states expressly set forth in this compact, shall be unconditional and may not be restricted by the appropriating state to use in the control of any specified pest or pests. Donations and grants may be conditional or unconditional, provided that the Insurance Fund shall not accept any donation or grant whose terms are inconsistent with any provision of this compact.

Article IV. The Insurance Fund, Internal Operations and Management.

(a) The Insurance Fund shall be administered by a Governing Board and Executive Committee as hereinafter provided. The actions of the Governing Board and Executive Committee pursuant to this compact shall be deemed the actions of the Insurance Fund.

(b) The members of the Governing Board shall be entitled to one vote each on such Board. No action of the Governing Board shall be binding unless taken at a meeting at which a majority of the total number of votes on the Governing Board are cast in favor thereof. Action of the Governing Board shall be only at a meeting at which a majority of the members are present.

(c) The Insurance Fund shall have a seal which may be employed as an official symbol and which may be affixed to documents and otherwise used as the Governing Board may provide.

(d) The Governing Board shall elect annually, from among its members, a chairman, a vice chairman, a secretary and a treasurer. The chairman may not succeed himself. The governing board may appoint an executive director and fix his duties and his compensation, if any. Such executive director shall serve at the pleasure of the Governing Board. The Governing Board shall make provision for the bonding of such of the officers and employees of the Insurance Fund as may be appropriate.

(e) Irrespective of the civil service, personnel or other merit system laws of any of the party states, the executive director, or if there be no executive director, the chairman, in accordance with such procedures as the bylaws may provide, shall appoint, remove or discharge such personnel as may be necessary for the performance of the functions of the Insurance Fund and shall fix the duties and compensation of such personnel. The Governing Board in its bylaws shall provide for the personnel policies and programs of the Insurance Fund.

(f) The Insurance Fund may borrow, accept or contract for the services of personnel from any state, the United States, or any other governmental agency, or from any person, firm, association or corporation.

(g) The Insurance Fund may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any state, the United States, or any other governmental agency, or from any person, firm, association or corporation, and may receive, utilize and dispose of the same. Any donation, gift or grant accepted by the Governing Board pursuant to this paragraph or services borrowed pursuant to paragraph (f) of this Article shall be reported in the annual report of the Insurance Fund. Such report shall include the nature, amount and conditions, if any, of the donation, gift, grant or services borrowed and the identity of the donor or lender.

(h) The Governing Board shall adopt bylaws for the conduct of the business of the Insurance Fund and shall have the power to amend and rescind these bylaws. The Insurance Fund shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto with the appropriate agency or officer in each of the party states.

(i) The Insurance Fund annually shall make to the Governor and legislature of each party state a report covering its activities for the preceding year. The Insurance Fund may make such additional reports as it may deem desirable.

(j) In addition to the powers and duties specifically authorized and imposed, the Insurance Fund may do such other things as are necessary and incidental to the conduct of its affairs pursuant to this compact.

Article V. Compact and Insurance Fund Administration.

(a) In each party state there shall be a compact administrator, who shall be selected and serve in such manner as the laws of his state may provide, and who shall:

1. Assist in the coordination of activities pursuant to the compact in his state; and

2. Represent his state on the Governing Board of the Insurance Fund.

(b) If the laws of the United States specifically so provide, or if administrative provision is made therefor within the federal government, the United States may be represented on the Governing Board of the Insurance Fund by not to exceed three representatives. Any such representative or representatives of the United States shall be appointed and serve in such manner as may be provided by or pursuant to federal law, but no such representative shall have a vote on the Governing Board or on the Executive Committee thereof.

(c) The Governing Board shall meet at least once each year for the purpose of determining policies and procedures in the administration of the Insurance Fund and, consistent with the provisions of the compact, supervising and giving direction to the expenditure of monies from the Insurance Fund. Additional meetings of the Governing Board shall be held on call of the chairman, the Executive Committee, or a majority of the membership of the Governing Board.

(d) At such times as it may be meeting, the Governing Board shall pass upon applications for assistance from the Insurance Fund and authorize disbursements therefrom. When the Governing Board is not in session, the Executive Committee thereof shall act as agent of the Governing Board, with full authority to act for it in passing upon such applications.

(e) The Executive Committee shall be composed of the chairman of the Governing Board and four additional members of the Governing Board chosen by it so that there shall be one member representing each of four geographic groupings of party states. The Governing Board shall make such geographic groupings. If there is representation of the United States on the Governing Board, one such representative may meet with the Executive Committee. The chairman of the Governing Board shall be chairman of the Executive Committee. No action of the Executive Committee shall be binding unless taken at a meeting at which at least four members of such Committee are present and vote in favor thereof. Necessary expenses of each of the five members of the Executive Committee incurred in attending meetings of such Committee, when not held at the same time and place as a meeting of the Governing Board, shall be charges against the Insurance Fund.

Article VI. Assistance and Reimbursement.

(a) Each party state pledges to each other party state that it will employ its best efforts to eradicate, or control within the strictest practicable limits, any and all pests. It is recognized that performance of this responsibility involves:

1. The maintenance of pest control and eradication activities of interstate significance by a party state at a level that would be reasonable for its own protection in the absence of this compact.

2. The meeting of emergency outbreaks or infestations of interstate significance to no less an extent than would have been done in the absence of this compact.

(b) Whenever a party state is threatened by a pest not present within its borders but present within another party state, or whenever a party state is undertaking or engaged in activities for the control or eradication of a pest or pests, and finds that such activities are or would be impracticable or substantially more difficult of success by reason of failure of another party state to cope with infestation or threatened infestation, that state may request the Governing Board to authorize expenditures from the Insurance Fund for eradication or control measures to be taken by one or more of such other party states at a level sufficient to prevent, or to reduce to the greatest practicable extent, infestation or reinfestation of the requesting state. Upon such authorization the responding state or states shall take or increase such eradication or control measures as may be warranted. A responding state shall use monies made available from the Insurance Fund expeditiously and efficiently to assist in affording the protection requested.

(c) In order to apply for expenditures from the Insurance Fund, a requesting state shall submit the following in writing:

1. A detailed statement of the circumstances which occasion the request for the invoking of the compact.

2. Evidence that the pest on account of whose eradication or control assistance is requested constitutes a danger to an agricultural or forest crop, product, tree, shrub, grass or other plant having a substantial value to the requesting state.

3. A statement of the extent of the present and projected program of the requesting state and its subdivisions, including full information as to the legal authority for the conduct of such program or programs and the expenditures being made or budgeted therefor, in connection with the eradication, control, or prevention of introduction of the pest concerned.

4. Proof that the expenditures being made or budgeted as detailed in item 3 do not constitute a reduction of the effort for the control or eradication of the pest concerned or, if there is a reduction, the reasons why the level of program detailed in item 3 constitutes a normal level of pest control activity.

5. A declaration as to whether, to the best of its knowledge and belief, the conditions which in its view occasion the invoking of the compact in the particular instance can be abated by a program undertaken with the aid of monies from the Insurance Fund in one year or less, or whether the request is for an installment in a program which is likely to continue for a longer period of time.

6. Such other information as the Governing Board may require consistent with the provisions of this compact.

(d) The Governing Board or Executive Committee shall give due notice of any meeting at which an application for assistance from the Insurance Fund is to be considered. Such notice shall be given to the compact administrator of each party state and to such other officers and agencies as may be designated by the laws of the party states. The requesting state and any other party state shall be entitled to be represented and present evidence and argument at such meeting.

(e) Upon the submission as required by paragraph (c) of this Article and such other information as it may have or acquire, and upon determining that an expenditure of funds is within the purposes of this compact and justified thereby, the Governing Board or Executive Committee shall authorize support of the program. The Governing Board or the Executive Committee may meet at any time or place for the purpose of receiving and considering an application. Any and all determinations of the Governing Board or Executive Committee, with respect to an application, together with the reasons therefor shall be recorded and subscribed in such manner as to show and preserve the votes of the individual members thereof.

(f) A requesting state which is dissatisfied with a determination of the Executive Committee shall upon notice in writing given within 20 days of the determination with which it is dissatisfied, be entitled to receive a review thereof at the next meeting of the Governing Board. Determinations of the Executive Committee shall be reviewable only by the Governing Board at one of its regular meetings, or at a special meeting held in such manner as the Governing Board may authorize.

(g) Responding states required to undertake or increase measures pursuant to this compact may receive monies from the Insurance Fund, either at the time or times when such state incurs expenditures on account of such measures, or as reimbursement for expenses incurred and chargeable to the Insurance Fund. The Governing Board shall adopt and, from time to time, may amend or revise procedures for submission of claims upon it and for payment thereof.

(h) Before authorizing the expenditure of monies from the Insurance Fund pursuant to an application of a requesting state, the Insurance Fund shall ascertain the extent and nature of any timely assistance or participation which may be available from the federal government and shall request the appropriate agency or agencies of the federal government for such assistance and participation.

(i) The Insurance Fund may negotiate and execute a memorandum of understanding or other appropriate instrument defining the extent and degree of assistance or participation between and among the Insurance Fund, cooperating federal agencies, states and any other entities concerned.

Article VII. Advisory and Technical Committees.

The Governing Board may establish advisory and technical committees composed of state, local, and federal officials, and private persons to advise it with respect to any one or more of its functions. Any such advisory or technical committee, or any member or members thereof may meet with and participate in its deliberations. Upon request of the Governing Board or Executive Committee an advisory or technical committee may furnish information and recommendations with respect to any application for assistance from the Insurance Fund being considered by such Board or Committee and the Board or Committee may receive and consider the same: provided that any participant in a meeting of the Governing Board or Executive Committee held pursuant to Article VI (d) of the compact shall be entitled to know the substance of any such information and recommendations, at the time of the meeting if made prior thereto or as a part thereof or, if made thereafter, no later than the time at which the Governing Board or Executive Committee makes its disposition of the application.

Article VIII. Relations with Nonparty Jurisdictions.

(a) A party state may make application for assistance from the Insurance Fund in respect of a pest in a nonparty state. Such application shall be considered and disposed of by the Governing Board or Executive Committee in the same manner as an application with respect to a pest within a party state, except as provided in this Article.

(b) At or in connection with any meeting of the Governing Board or Executive Committee held pursuant to Article VI (d) of this compact a nonparty state shall be entitled to appear, participate, and receive information only to such extent as the Governing Board or Executive Committee may provide. A nonparty state shall not be entitled to review of any determination made by the Executive Committee.

(c) The Governing Board or Executive Committee shall authorize expenditures from the Insurance Fund to be made in a nonparty state only after determining that the conditions in such state and the value of such expenditures to the party states as a whole justify them. The Governing Board or Executive Committee may set any conditions which it deems appropriate with respect to the expenditure of monies from the Insurance Fund in a nonparty state and may enter into such agreement or agreements with nonparty states and other jurisdictions or entities as it may deem necessary or appropriate to protect the interests of the Insurance Fund with respect to expenditures and activities outside of party states.

Article IX. Finance.

(a) The Insurance Fund shall submit to the executive head or designated officer or officers of each party state a budget for the Insurance Fund for such period as may be required by the laws of that party state for presentation to the legislature thereof.

(b) Each of the budgets shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states. The requests for appropriations shall be apportioned among the party states as follows: one-tenth of the total budget in equal shares and the remainder in proportion to the value of agricultural and forest crops and products, excluding animals and animal products, produced in each party state. In determining the value of such crops and products the Insurance Fund may employ such source or sources of information as in its judgment present the most equitable and accurate comparisons among the party states. Each of the budgets and requests for appropriations shall indicate the source or sources used in obtaining information concerning value of products.

(c) The financial assets of the Insurance Fund shall be maintained in two accounts to be designated respectively as the "Operating Account" and the "Claims Account." The Operating Account shall consist only of those assets necessary for the administration of the Insurance Fund during the next ensuing two-year period. The Claims Account shall contain all monies not included in the Operating Account and shall not exceed the amount reasonably estimated to be sufficient to pay all legitimate claims on the Insurance Fund for a period of three years. At any time when the Claims Account has reached its maximum limit or would reach its maximum limit by the addition of monies requested for appropriation by the party states, the Governing Board shall reduce its budget requests on a pro rata basis in such manner as to keep the Claims Account within such maximum limit. Any monies in the Claims Account by virtue of conditional donations, grants or gifts shall be included in calculations made pursuant to this paragraph only to the extent that such monies are available to meet demands arising out of claims.

(d) The Insurance Fund shall not pledge the credit of any party state. The Insurance Fund may meet any of its obligations in whole or in part with monies available to it under Article IV (g) of this compact, provided that the Governing Board takes specific action setting aside such monies prior to incurring any obligation to be met in whole or in part in such manner. Except where the Insurance Fund makes use of monies available to it under Article IV (g) hereof, the Insurance Fund shall not incur any obligation prior to the allotment of monies by the party states adequate to meet the same.

(e) The Insurance Fund shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Insurance Fund shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Insurance Fund shall be audited yearly by a certified or licensed public accountant and a report of the audit shall be included in and become part of the annual report of the Insurance Fund.

(f) The accounts of the Insurance Fund shall be open at any reasonable time for inspection by duly authorized officers of the party states and by any persons authorized by the Insurance Fund.

Article X. Entry Into Force and Withdrawal.

(a) This compact shall enter into force when enacted into law by any five or more states. Thereafter, this compact shall become effective as to any other state upon its enactment thereof.

(b) Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until two years after the executive head of the withdrawing state has given notice in writing of the withdrawal to the executive heads of all other party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

Article XI. Construction and Severability.

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating herein, the compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters.



§ 2-7-131. Cooperation with insurance fund

Consistent with the law of this state and within the limits of funds appropriated or otherwise available, the departments, agencies, and officers of this state may cooperate with the insurance fund established by the Pest Control Compact.



§ 2-7-132. Filing of compact bylaws and amendments

Pursuant to Article IV (h) of the Pest Control Compact, copies of bylaws and amendments thereto shall be filed with the Commissioner of Agriculture.



§ 2-7-133. Compact administrator

The compact administrator for the Pest Control Compact for this state shall be the Commissioner of Agriculture.



§ 2-7-134. Request or application for assistance from insurance fund

Within the meaning of Article VI (b) or VIII (a) of the Pest Control Compact, a request or application for assistance from the insurance fund may be made by the Governor.



§ 2-7-135. Appropriation of funds; receipt and expenditure of payments

(a) The funds necessary to carry out this article and the Pest Control Compact shall be paid from funds appropriated to or otherwise made available to the Department of Agriculture.

(b) When any payment is made to this state pursuant to the Pest Control Compact for purposes of allowing this state to undertake or intensify a control or eradication program, such payment shall be received by the department, agency, or officer expending funds or becoming liable to expend funds for such control or eradication program. Such payment shall be expended for purposes of such control or eradication program by such department, agency, or officer; and such payment need not be paid into the general fund of the state treasury.



§ 2-7-136. "Executive head" defined

As used in the Pest Control Compact, with reference to this state, the term "executive head" shall mean the Governor.






Article 5 - Boll Weevil Eradication

§ 2-7-150. Short title

This article shall be cited as the "Georgia Boll Weevil Eradication Act of 1985."



§ 2-7-151. Declaration of purpose

The boll weevil, Anthonomus grandis Boheman, is declared to be a serious pest and a menace to the cotton-growing industry. The purpose of this article is to provide for the eradication of this pest.



§ 2-7-152. Definitions

As used in this article, the term:

(1) "Bale" means a running bale of cotton averaging 500 pounds.

(1.1) "Boll weevil" means Anthonomus grandis Boheman in any stage of development.

(2) "Certificate" means a document issued by the Commissioner certifying that a regulated article is free of the boll weevil.

(3) "Commissioner" means the Commissioner of Agriculture, any employee of the Department of Agriculture, or any other person authorized by the Commissioner to act in his or her behalf.

(4) "Department" means the Georgia Department of Agriculture.

(4.1) "First handler" means that person who owns or operates the gin where cotton is first delivered from the cotton grower.

(5) "Host" means any plant, plant part, or product thereof, including cotton, which is capable of sustaining the boll weevil in the completion of any portion of its life cycle.

(6) "Infested" means actually infested with the boll weevil or exposed to such an extent that it would be reasonable to expect that an infestation exists.

(7) "Noncommercial cotton" means cotton intended for purposes other than processing.

(8) "Permit" means a document issued or authorized by the Commissioner providing for the movement of regulated articles to restricted destinations for limited handling, use, or processing.

(9) "Person" means an individual, corporation, company, society, association, or other business entity.

(10) "Regulated article" means any article carrying or capable of carrying the boll weevil, including, but not limited to, cotton plants, seed cotton, hosts, gin trash, and equipment which may be designated by the Commissioner.



§ 2-7-153. Administration and enforcement by Commissioner

The Commissioner is authorized to administer and enforce the provisions of this article through the utilization of personnel and facilities of the department.



§ 2-7-154. Powers of Commissioner

The Commissioner is authorized to:

(1) Cooperate with and, as he may deem necessary, enter into written agreements with any other agency of this state, any agency of the federal government, any agency of another state, any person who may be engaged in the growing, processing, marketing, or handling of cotton, or any other person for the purpose of cost sharing or assignment of duties and responsibilities in destroying and eradicating the boll weevil in Georgia;

(2) Inspect or cause to be inspected by duly authorized employees or agents any land, plants, plant products, or other articles, things, or substances that may, in his opinion, be capable of disseminating or carrying the boll weevil. For this purpose, the Commissioner or his employees and agents shall have the power to enter into or upon any place and to open any bundle, package, or other container containing or thought to contain any regulated article or other item capable of disseminating or carrying the boll weevil;

(3) Require every person growing cotton in this state to furnish, on forms supplied by the Commissioner, such information as he may require relating to the size and location of all commercial and noncommercial cotton fields or patches being grown in this state;

(4) Quarantine this state or any portion thereof or any other state or portion thereof when, after hearing, he determines that such action is necessary to prevent or reduce the spread of the boll weevil;

(5) Adopt, after hearing, such rules as he deems necessary to prevent or reduce the spread of the boll weevil, including but not limited to rules:

(A) Governing the movement of regulated articles into, out of, or within this state;

(B) Establishing eradication zones within the state where eradication efforts will be undertaken;

(C) Restricting or prohibiting the planting of cotton in eradication zones when he determines that it would jeopardize the success of the eradication effort or present a hazard to the public health or safety;

(D) Requiring that all growers of commercial cotton in the designated eradication zones participate in the eradication program, including cost sharing through assessment;

(E) Establishing penalty fees for those growers in eradication zones who fail to comply with the rules adopted by the Commissioner; or

(F) Imposing restrictions on pasturing of livestock, entry by humans, and location of honeybee colonies in any eradication zone which has been or is to be treated with pesticides for eradication of the boll weevil or in any other area affected by such treatments;

(6) Enter upon any premise, property, or field within an eradication zone and treat with pesticides or destroy any volunteer or noncommercial cotton when he determines that such action is necessary to the success of the eradication efforts;

(7) Require the destruction of commercial cotton in an eradication zone when it is not being grown in compliance with the rules adopted under this article; and

(8) Exempt from the assessment penalty requirements set forth in this article those cotton growers for whom paying the assessment penalties would impose an undue financial hardship. The Commissioner is authorized to establish, upon the recommendation of the cotton growers' organization certified pursuant to Code Section 2-7-155, a payment plan in such hardship cases. This exemption shall be implemented as follows:

(A) The Commissioner shall adopt rules and regulations defining the criteria to be used in determining financial hardship; provided, however, that no exemption shall be granted to any cotton grower who, after the amount of assessments and penalties otherwise due has been subtracted from his taxable net income, as defined in Code Section 48-7-27, has a net income exceeding $15,000.00 for the year in which he seeks an exemption;

(B) Any cotton grower who claims an exemption shall apply on a form prescribed by the Commissioner. A separate application shall be filed for each calendar year in which a cotton grower claims an exemption. Each application shall contain an explanation of the conditions to be met for approval. An oath shall be included on the form and the form, upon completion, shall be returned to the Commissioner;

(C) The Commissioner shall forward all completed exemption application forms to the cotton growers' organization certified pursuant to Code Section 2-7-155. The certified growers' organization shall determine from the information contained in the application forms whether or not the applicants qualify for a hardship exemption and may recommend a payment plan to the Commissioner; and

(D) The certified cotton growers' organization shall notify the Commissioner of its determination, which shall be binding upon the applicants. Upon receipt of the determination of the certified cotton growers' organization, the Commissioner shall promptly notify each affected cotton grower of that determination. If an exemption has been denied, assessments and penalties for the year in which the application was made will become due at the time they would otherwise have become due had no application for exemption been filed or within 30 days after the date of the Commissioner's notice of an adverse determination, whichever is later.



§ 2-7-155. Certification of cotton growers' organization by Commissioner; effect of certification; powers of organization; liability

(a) The Commissioner is authorized to certify a cotton growers' organization for the purpose of entering into agreements with the department, agencies of other states, the federal government, or any other person as may be necessary to carry out the purposes of this article. In applying to the Commissioner for certification, the cotton growers' organization shall demonstrate that:

(1) It is a nonprofit organization within the meaning of Section 501(a) of the Internal Revenue Code (26 USC 501(a));

(2) Membership is open to all cotton growers in this state;

(3) It has only one class of members and each member has only one vote;

(4) Its board of directors consists of six cotton growers elected by the membership and one employee of the department;

(5) All books and records of account and minutes of proceedings of the organization are available for inspection or audit by the Commissioner upon request at any reasonable time; and

(6) Any employee or agent of the organization who handles its funds is adequately bonded.

(b) If the Commissioner finds that the growers' organization meets the requirements set forth in subsection (a) of this Code section, he shall certify the organization, in writing, for the purposes of this article only, and such certification shall not affect any other organization of cotton growers established for other purposes. The Commissioner is authorized to revoke such certification if at any time the organization fails to meet the certification requirements or the purposes of this article.

(c) (1) The certified cotton growers' organization:

(A) Shall be a public corporation and may contract and be contracted with, implead and be impleaded, and complain and defend in all courts; and

(B) Shall be governed by a board of directors which shall name its chairman, vice chairman, and secretary and determine a quorum for the transaction of its business.

(2) The certified cotton growers' organization is authorized to appoint advisory boards, special committees, legal counsel, and technical and clerical personnel to advise, aid, and assist the organization in the performance of its duties and to fix, if necessary, any compensation for such services.

(3) The members, officers, and employees of the cotton growers' organization operating under this article shall not be held individually responsible in any way whatsoever to any grower or other person for errors in judgment, mistakes, or other acts of omission or commission, other than their own individual acts of dishonesty or crime. No member, officer, or employee shall be held individually responsible for any act or omission of any other member of such organization. The liability of the members of the growers' organization shall be several and not joint, and no member shall be liable for the default of any other member.

(4) The certified cotton growers' organization is authorized to borrow money or otherwise incur indebtedness and to expend the moneys so acquired for the purpose of destroying and eradicating the boll weevil in Georgia. Any indebtedness created pursuant to this paragraph shall be repaid from the assessments on cotton growers provided for in Code Section 2-7-156 or from other funds available to the certified cotton growers' organization and shall not constitute a debt of the State of Georgia or any department, agency, political subdivision, official, or employee thereof. Funds borrowed under this paragraph may be expended by the certified cotton growers' organization for the purpose of reducing the annual assessment or increasing the number of years over which cotton growers are required to pay assessments under this article.



§ 2-7-156. Assessment for suppression and eradication programs; conditions

An assessment shall be levied upon all cotton growers in this state to cover, in whole or in part, the cost of boll weevil suppression and eradication programs authorized by this article, subject to the following:

(1) All assessments imposed on cotton shall be levied on a per acre or per bale basis as determined by the Commissioner upon recommendation of the cotton growers' organization; provided, however, that the per acre assessment shall continue to be used so long as acreage certification is available to the department;

(2) The per acre or per bale assessment, the period for which it shall be levied, and the geographical area to which the assessment applies shall be established by the Commissioner, upon recommendation by the board of directors of the cotton growers' organization;

(3) When the assessment is imposed on a per bale basis, it shall be the duty of each first handler of cotton from cotton growers in this state to collect the assessments imposed pursuant to this article on such cotton, to file reports on forms prescribed by the Commissioner listing such sales and the name of the grower, and to remit the amounts so imposed and collected to the Commissioner within 30 days of the date of purchase of the cotton;

(4) The Commissioner of Agriculture is authorized, and it shall be the Commissioner's duty, to receive, collect, hold in trust, and disburse all assessments and any other funds created under this article as trust funds of the cotton growers' organization, without complying with the requirements applicable to funds collected for the use and benefit of the state. Such funds shall not be required to be deposited in the state treasury and appropriated therefrom. All moneys collected by the Commissioner shall be deposited in a bank or other depository approved by the growers' organization and shall be disbursed by the Commissioner only upon the written authorization of the certified cotton growers' organization for the administration and implementation of the boll weevil eradication program. Should the eradication program be discontinued or certification of the growers' organization be revoked by the Commissioner, the assessments authorized by this article shall be discontinued on the date specified by the Commissioner and any funds remaining in its hands at such time are authorized to be paid out by the Commissioner for existing obligations and for winding up the affairs of the certified cotton growers' organization. Any funds remaining over and above those required for completing the business of the cotton growers' organization shall be paid by the Commissioner to the contributing growers on a pro rata basis;

(5) Records maintained by the Commissioner on behalf of the certified cotton growers' organization shall be audited at least annually by the state auditor;

(6) The Commissioner shall have a lien for the payment of assessments under this article which shall be of equal dignity with liens for taxes in favor of the state. The Commissioner is authorized to issue executions for the collection of such assessments in like manner as executions are issued for ad valorem property taxes due the state. It shall be the duty of each and every sheriff of this state and their lawful deputies, upon request of the Commissioner, to levy and collect such executions and to make their return thereof to the Commissioner in like manner as such tax executions are levied and return thereof made to county tax collectors and tax commissioners; provided, however, that the Commissioner shall be authorized to levy and collect his or her own executions;

(7) In addition to the lien provided in paragraph (6) of this Code section, the Commissioner shall have a special lien on cotton for payment of assessments which shall be superior to any other lien provided by law, shall arise as of the time the assessments become due and payable, and shall cover all cotton grown by or ginned from the cotton grower from the date the lien arises until such assessments are paid; provided, however, that any buyers of cotton shall take free of such lien if such buyer has not received written notice of the lien from the Commissioner. Such lien extends to the proceeds of sale received by the person who originally bought the cotton from the grower. Notice may be provided by tagging the cotton as being subject to a delinquency or by documentation in the sales agreement indicating that the cotton is subject to a delinquency. The Commissioner or the Commissioner's authorized representative is authorized and empowered to so tag the cotton wherever found. In order to enforce such liens, the Commissioner is authorized to issue an execution for the collection of delinquent assessments due the Commissioner. The execution shall be directed to all and singular sheriffs of this state and shall command them to levy upon the cotton of the cotton grower or notified initial buyer; provided, however, that the Commissioner shall be authorized to levy and collect his or her own executions. Each sheriff or the Commissioner or the Commissioner's authorized representative shall execute the execution as in cases of writs of execution from the superior courts. The Commissioner or the Commissioner's authorized representative may levy and conduct judicial sales in the manner provided by law for sales by sheriffs and constables. The special lien on cotton may also be enforced by a foreclosure action or action at law, as appropriate, brought by the Commissioner in the superior court of the county of residence of the person who originally bought the cotton from the grower. A buyer of cotton other than a person buying cotton from the grower takes free of the lien created by this paragraph.



§ 2-7-156.1. Assessment Advisory Committee created; composition; eligibility of members; duties

Repealed by Ga. L. 1998, p. 1123, § 3, effective March 24, 2010.



§ 2-7-157. Prohibited activities

It shall be unlawful:

(1) To plant cotton in any eradication zone in which planting has been prohibited by the Commissioner;

(2) To alter, forge, counterfeit, or engage in the unauthorized use of any certificate, permit, or other document provided for in this article; or

(3) To store or handle any regulated article in the eradication zone or to move a regulated article into, through, or from the eradication zone in violation of the purposes of this article.



§ 2-7-158. Penalties

(a) Any person violating any provision of this article shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not less than $50.00 nor more than $1,000.00 or by imprisonment not exceeding 12 months, or both, as determined by the court.

(b) Any cotton grower or the first handler of cotton from a cotton grower who fails to pay any assessment levied under this article when due and upon reasonable notice shall be subject to a penalty of not more than $25.00 per acre or $12.50 per bale, such amount to be established by the Commissioner upon recommendation of the board of directors of the cotton growers' organization.

(c) Any cotton grower who fails to pay all assessments, including penalties, within 30 days from the date of notice shall be required to destroy all cotton plants growing on his or her property which are subject to assessment. Any plants not destroyed shall be deemed to be a public nuisance. In such case, the Commissioner is authorized to apply to any court of competent jurisdiction and such court shall issue judgment and order condemnation and destruction of such nuisance. The grower shall be liable for all court costs, fees, and other expenses incurred in such action.






Article 6 - Liability for Use of Fertilizers, Plant Growth Regulators, or Pesticides

§ 2-7-170. Liability resulting from use or application of fertilizer, plant growth regulator, or pesticide; previous orders issued by Department of Agriculture and Department of Natural Resources; strict tort liability against product manufacturers

(a) No person, firm, or corporation engaged in an agricultural, silvicultural, farming, horticultural, or similar operation, place, establishment, or facility, or any of its appurtenances, who has applied or used or arranged for the application or use of any fertilizer, plant growth regulator, or pesticide as defined in the Federal Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. 135, et seq., as amended by the Federal Environmental Pesticide Control Act of 1972, 7 U.S.C. 136, et seq., and Article 2 of this chapter, known as the "Georgia Pesticide Control Act of 1976," and Article 3 of this chapter, known as the "Georgia Pesticide Use and Application Act of 1976," shall be responsible or liable under this title, without proof of negligence or lack of due care, for any damages, response costs, or injunctive relief relating to any direct or indirect discharge or release into, or actual or threatened pollution of, the land, waters, air, or other resources of the state that is or may be associated with or resulting from such application or use, provided that:

(1) Such application or use was in a manner consistent with the labeling of such fertilizer, plant growth regulator, or pesticide and in accordance with acceptable agricultural management practices and all applicable state and federal laws and regulations at the time of such application or use;

(2) The state or federal government, or any of its agencies, had approved, recommended, or permitted the application or use and there is no finding that any conditions of such approval, recommendation, or permit were violated or that warnings or limitations regarding the application or use were ignored; and

(3) Such fertilizer, plant growth regulator, or pesticide was licensed by or registered with the state or federal government at the time of such application or use and such person, firm, or corporation knew of no special geological, hydrological, or soil type condition existing on the land which rendered such application or use likely to cause pollution. No person, firm, or corporation shall be liable based solely on ownership of the land where such application or use took place.

(b) Nothing in this article shall affect or limit any right of action of an individual against any person, firm, or corporation engaged in an agricultural or farming operation for injury to person or property resulting from such chemical application or use.

(c) All orders issued by the Department of Agriculture and the Department of Natural Resources prior to July 1, 1988, pursuant to this title and Title 12, and the liability upon which such orders are premised, if any, shall remain in effect unless the orders are otherwise revoked, amended, or modified by the Commissioner of Agriculture or the commissioner of natural resources.

(d) Nothing in this article shall be construed to prohibit any cause of action based on strict tort liability against any manufacturer of such fertilizer, plant growth regulator, or pesticide.






Article 7 - Feral Hogs

§ 2-7-200. "Feral hog" defined

As used in this article, the term "feral hog" has the meaning provided by Code Section 27-1-2.



§ 2-7-201. Transport of live feral hogs; permit required

(a) No person shall transport live feral hogs anywhere in this state unless authorized to do so pursuant to a feral hog transport permit carried on such person while engaging in the transport of such feral hogs.

(b) (1) Upon request by any person, the department shall issue a feral hog transport permit authorizing such person to transport live feral hogs; provided, however, that such permit shall only authorize the transportation of live feral hogs directly to slaughter, to a slaughtering facility, or to any other type of facility approved and licensed by the department, unless otherwise directed pursuant to an order issued by the state veterinarian.

(2) The cost of a feral hog transport permit shall not exceed $15.00.

(c) The department may require a license for the operation of any facility which holds but does not slaughter live feral hogs. The cost of such license shall not exceed $100.00.

(d) Any fees for licenses collected pursuant to this Code section shall be retained pursuant to the provisions of Code Section 45-12-92.1.

(e) Any person who violates subsection (a) of this Code section shall be guilty of a misdemeanor of a high and aggravated nature and shall be punished as provided by Code Section 17-10-4; provided, however, that if a fine is imposed pursuant to such Code section, such fine shall be not less than $1,500.00. In addition, any license or permit previously issued under Title 27 to any such person shall by operation of law be revoked and shall not be reissued for a period of three years after the date of conviction. Such person shall be notified of the revocation by the Department of Natural Resources either personally or by a letter sent by certified mail or statutory overnight delivery to the name and address indicated on the application for the license or permit, or both, or to the Secretary of State as provided in Code Section 27-2-24.



§ 2-7-202. Commingling feral hogs with domestic swine prohibited

No person shall commingle feral hogs with domestic swine or hold feral hogs on any premises where domestic swine are located.



§ 2-7-203. Penalty for violation

Except as provided in subsection (e) of Code Section 2-7-201, any person who violates any provision of this article shall be guilty of a misdemeanor.



§ 2-7-204. Promulgation of rules and regulations

The department may promulgate all rules and regulations necessary to administer the provisions of this article.









Chapter 8 - Agricultural Commodities Promotion

Article 1 - Purpose of Chapter

§ 2-8-1. Short title

This chapter may be cited as the "Georgia Agricultural Commodities Promotion Act."



§ 2-8-2. Intent and purpose of chapter

It is the intent and purpose of this chapter to implement Article VII, Section III, Paragraph II(b) of the Constitution of Georgia, providing for the promotion of the production, marketing, sale, use and utilization, processing, and improvement of agricultural products. The provisions of this chapter which provide for the financing of the cost of programs authorized under this chapter are expressly found, determined, and declared to be an exercise of the authority vested in the General Assembly by this provision of the Constitution. It is the purpose of this chapter to promote agricultural products and commodities, provide education related to such agricultural products and commodities, and promote research concerning such agricultural products and commodities.






Article 1A - Promotion of Agricultural Commodities

§ 2-8-5. Definitions

(a) As used in this Code section, the term:

(1) "Agricultural commodities" means any and all agricultural, horticultural, floricultural, and vegetable products produced in this state or any class, variety, or utilization thereof, either in their natural state or as processed by a producer for the purpose of marketing such product or by a processor, and shall include any one, any combination thereof, or all of the agricultural products, livestock and livestock products, poultry and poultry products, timber and timber products, fish and seafood, and the products of the farms and forests of this state.

(2) "Processor" has the meaning provided by Code Section 2-8-11.

(3) "Producer" has the meaning provided by Code Section 2-8-11.

(b) The Commissioner shall be authorized to take all actions necessary and appropriate to create, register, license, promote, and protect a trademark for use in connection with the general promotion of agricultural commodities as being Georgia grown.






Article 2 - Agricultural Commodity Commissions Generally

§ 2-8-10. Nonapplicability of article to Agricultural Commodity Commission for Peanuts, Agricultural Commodity Commission for Equines, or Agricultural Commodity Commission for Georgia Grown Products

This article shall not apply to the Agricultural Commodity Commission for Peanuts provided for in Article 3 of this chapter, except as provided in Code Section 2-8-13; nor shall this article apply to the Agricultural Commodity Commission for Equines provided for in Article 5 of this chapter; nor shall this article apply to the Agricultural Commodity Commission for Georgia Grown Products provided for in Article 4 of this chapter.



§ 2-8-11. Definitions

As used in this article, the term:

(1) "Advertising and sales promotion" means, in addition to the ordinarily accepted meaning thereof, trade promotion and activities for the prevention, modification, or removal of trade barriers which restrict the normal flow of agricultural commodities to market and may include the presentation of facts to and negotiations with state, federal, or foreign governmental agencies on matters which affect the marketing of any commodity or commodities included in any marketing order made effective pursuant to this article.

(2) "Agricultural commodity" means any and all agricultural, horticultural, floricultural, and vegetable products produced in this state or any class, variety, or utilization thereof, either in their natural state or as processed by a producer for the purpose of marketing such product or by a processor as defined in this Code section, and shall include any one, any combination thereof, or all of the agricultural products, livestock and livestock products, poultry and poultry products, timber and timber products, fish and seafood, and the products of the farms and forests of this state. For the purpose of this article, the term "agricultural commodity" shall not mean or include peanuts.

(3) "Commission" means each and every agricultural commodity commission created under this article.

(4) "Distributor" means any person who engages in the operation of selling, marketing, or distributing an agricultural commodity which he has produced or has purchased or acquired from a producer or which he is marketing on behalf of a producer, whether as owner, agent, employee, broker, or otherwise, but shall not include a retailer as defined in this Code section, except a retailer who purchases or acquires from, or handles on behalf of, any producer, an agricultural commodity not theretofore subjected to regulation by the marketing order covering such commodity.

(5) "Handler" means any person engaged within this state as a distributor in the business of distributing an agricultural commodity or any person engaged as a processor in the business of processing an agricultural commodity.

(6) "Marketing order" means an order issued pursuant to this article prescribing rules and regulations governing the processing, distributing, or handling in any manner of any agricultural commodity within this state or establishing an assessment for financing the programs established under this article.

(7) "Person" means an individual, firm, corporation, association, or any other business unit or any combination thereof and includes any state agency which engages in any of the commercial activities regulated pursuant to this article.

(8) "Processor" means any person engaged within this state in the operation of receiving, grading, packing, canning, fermenting, distilling, extracting, preserving, grinding, crushing, or changing the form of an agricultural commodity for the purpose of preparing such agricultural commodity for market or of marketing such commodity or engaged in any other activities performed for the purpose of preparing such commodity for market or of marketing such commodity but shall not include a person engaged in manufacturing another and different product from an agricultural commodity, so changed in form. The term "processor" shall not include an agent of the processor nor any person who receives an agricultural commodity for or on the account of another person.

(9) "Producer" means any person engaged within this state in the business of producing or causing to be produced for market any agricultural commodity as defined in this Code section.

(10) "Producer marketing" or "marketed by producers" means any or all operations performed by any producer in preparing for market and includes selling, delivering, or disposing of, for commercial purposes, any agricultural commodity which he has produced to any handler as defined in this Code section.

(11) "Retailer" means any person who purchases or acquires any agricultural commodity for resale at retail to the general public for consumption off the premises; however, such person shall also be included within the definition of "distributor," as set forth in this Code section, to the extent that he engages in the business of a distributor as defined in this Code section.

(12) "Seasonal marketing regulations" means marketing regulations, applicable to a particular marketing order, made effective as prescribed in this article for the purpose of carrying into effect, by administrative order, the marketing regulatory authorizations and the provisions of such marketing order, as such authorizations or provisions may be applicable to or required by changing economic or marketing conditions and requirements from time to time during each marketing season in which such marketing order may operate. Such seasonal marketing regulations shall not extend beyond the marketing order concerned; nor shall they modify or change the language of such marketing order.

(13) "To distribute" means to engage in the business of a distributor as defined in this Code section.

(14) "To handle" means to engage in the business of a handler as defined in this Code section.

(15) "To process" means to engage in the business of a processor as defined in this Code section.



§ 2-8-12. Commissioner to administer and enforce article

The Commissioner shall be authorized to exercise supervisory jurisdiction over the administration and enforcement of this article. In the performance of this duty, he is authorized to utilize the personnel and facilities of the department.



§ 2-8-13. Commissions previously established are ratified and governed by chapter; contributions deemed voluntary; balloting to determine continued existence

(a) (1) Each of the following commissions heretofore established pursuant to the "Georgia Agricultural Commodities Promotion Act," (Ga. L. 1961, p. 301), as amended, effective from the date set forth below opposite its name, is ratified and confirmed as a public corporation and instrumentality of the State of Georgia from and since such date:

(A) The Agricultural Commodity Commission for Milk established July 1, 1961;

(B) The Agricultural Commodity Commission for Eggs established July 1, 1961;

(C) The Agricultural Commodity Commission for Peanuts established August 1, 1961;

(D) The Agricultural Commodity Commission for Sweet Potatoes established August 1, 1961;

(E) The Agricultural Commodity Commission for Peaches established May 1, 1962;

(F) The Agricultural Commodity Commission for Tobacco established July 1, 1962;

(G) The Agricultural Commodity Commission for Apples established August 1, 1962; and

(H) The Agricultural Commodity Commission for Cotton established August 1, 1965.

(2) Each of the following entities that were formed de facto to act as commodity commissions upon presentation by the producers of the affected agricultural commodity of a list of nominees for appointment and on which ex officio members elected by the House Committee on Agriculture and Consumer Affairs and the Senate Agriculture and Consumer Affairs Committee served is ratified and confirmed as a public corporation and instrumentality of the State of Georgia from and since such date:

(A) The Agricultural Commodity Commission for Soybeans established September 1, 1971;

(B) The Agricultural Commodity Commission for Canola established June 24, 1994;

(C) The Agricultural Commodity Commission for Pecans established June 24, 1994;

(D) The Agricultural Commodity Commission for Corn established March 24, 1995; and

(E) The Agricultural Commodity Commission for Vegetables established June 19, 2006.

(3) There shall be an Agricultural Commodity Commission for Blueberries established on May 12, 2008.

(4) There shall be an Agricultural Commodity Commission for Ornamental Plants established on May 1, 2009. For purposes of this paragraph, the term "ornamental plants" means any plants grown in commercial nurseries for sale as live plants for use primarily in ornamental or landscape plantings; such term shall not include turf production or plants grown in nurseries for other agricultural, horticultural, or silvicultural use.

(5) There shall be an Agricultural Commodity Commission for Beef established on April 17, 2013. For purposes of this paragraph, the term "beef" means any bovine animal.

(b) (1) All actions taken by each of the commissions enumerated in paragraph (1) of subsection (a) of this Code section prior to July 1, 1969, pursuant to terms of Ga. L. 1961, p. 301, as amended, are ratified; and all funds received by each of the commissions after the effective date shown opposite its name and prior to July 1, 1969, are determined to have been voluntarily contributed pursuant to subsection (h) of Code Section 2-8-14 and to constitute trust funds of such commission as provided in Code Section 2-8-17. Each of such commissions shall, from and after July 1, 1969, be organized and constituted, have corporate existence, and possess powers and duties as stated in this article and shall be governed and controlled by this article; provided, however, that any contract obligation or other undertaking entered into or incurred by or in behalf of any such commission prior to July 1, 1969, shall be valid and binding if authorized by Ga. L. 1961, p. 301, as amended.

(2) All actions taken by each of the commissions enumerated in paragraph (2) of subsection (a) of this Code section prior to May 11, 2007, pursuant to terms of Ga. L. 1969, p. 763, as amended, or this article are ratified; and all funds received by each of the commissions on or after the effective date shown opposite its name and prior to May 11, 2007, are determined to have been voluntarily contributed pursuant to subsection (h) of Code Section 2-8-14 and to constitute trust funds of such commission as provided in Code Section 2-8-17. Each of such commissions shall, from and after May 11, 2007, be organized and constituted, have corporate existence, and possess powers and duties as stated in this article and shall be governed and controlled by this article; provided, however, that any contract obligation or other undertaking entered into or incurred by or in behalf of any such commission prior to May 11, 2007, shall be valid and binding if authorized by Ga. L. 1969, p. 763, as amended, or this article.

(c) (1) Prior to April 30, 1971, and each three years thereafter, balloting shall be conducted in accordance with Code Section 2-8-23 to determine whether any existing commission listed in paragraph (1) of subsection (a) of this Code section shall continue to exist and operate under this article.

(2) Prior to April 30, 2009, and each three years thereafter, balloting shall be conducted in accordance with Code Section 2-8-23 to determine whether any existing commission listed in paragraph (2) of subsection (a) of this Code section shall continue to exist and operate under this article.

(3) Prior to April 30, 2010, and each three years thereafter, balloting shall be conducted in accordance with Code Section 2-8-23 to determine whether any existing commission listed in paragraph (3) of subsection (a) of this Code section shall continue to exist and operate under this article.

(4) Prior to April 30, 2011, and each three years thereafter, balloting shall be conducted in accordance with Code Section 2-8-23 to determine whether any existing commission listed in paragraph (4) of subsection (a) of this Code section shall continue to exist and operate under this article.

(5) Prior to December 31, 2015, and each three years thereafter, balloting shall be conducted in accordance with Code Section 2-8-23 to determine whether any existing commission listed in paragraph (5) of subsection (a) of this Code section shall continue to exist and operate under this article.



§ 2-8-14. Composition; appointments, terms of office, and compensation; certification of membership to Secretary of State; advisory boards, special committees, and personnel; legal representation; eligibility of federation or organization members; acceptance of donations; voting; termination

(a) Each commission shall be composed of:

(1) The Commissioner of Agriculture, ex officio;

(2) The president of the Georgia Farm Bureau Federation, ex officio;

(3) One member, to serve as an ex officio member of all commissions, elected by the Senate Agriculture and Consumer Affairs Committee with a quorum present and a majority of those present concurring, who shall be a producer of an affected agricultural commodity and shall not be a member of the General Assembly;

(4) One member, to serve as an ex officio member of all commissions, elected by the Agriculture and Consumer Affairs Committee of the House of Representatives with a quorum present and a majority of those present concurring, who shall be a producer of an affected agricultural commodity and shall not be a member of the General Assembly; and

(5) Five additional members, who shall be producers of the affected agricultural commodity, to be appointed by the ex officio members of the commission; provided, however, that such additional membership of the Agricultural Commodity Commission for Beef shall consist of three beef cattle farmers, one dairy farmer, and one individual involved in the marketing of cattle; and provided, further, that for the Agricultural Commodity Commission for Cotton, the number of additional members appointed pursuant to this paragraph shall be seven. For the purposes of the appointment of such additional members, the two members elected by each of the agriculture committees of the General Assembly, who shall serve as members of each commission, shall be deemed to be ex officio members.

(b) Members elected by the agriculture committees of the General Assembly shall be elected during each regular session of the General Assembly convening in even-numbered years. Such members shall be selected so that one member is from the northern part of Georgia and one member is from the southern part. For purposes of this selection the northern part of Georgia shall be that area north of and including Richmond, McDuffie, Warren, Hancock, Baldwin, Jones, Bibb, Crawford, Upson, Talbot, and Muscogee counties; and the southern part shall be that area south of such counties. The chairpersons of the Senate and House committees shall by agreement determine which committee shall choose the member from the northern part and which committee shall choose the member from the southern part. Such members shall serve from the date of their election until the election of their successors.

(c) The appointment of additional members of the commission by the ex officio members thereof, as provided in this Code section, shall be made by them from a list of nominees, submitted by the producers of the affected agricultural commodity, containing the names of double the number of appointments to be made. In the event of a controversy as to the producer group authorized to submit a list of nominees for appointment as members of the commission, the ex officio members shall consider and determine all issues pertaining thereto and upon making their determination shall make the appointments in accordance with such determination. Initial appointments shall be made for three members for a term of three years each from the effective date of their appointment and until their successors are appointed and qualified and two members for a term of two years each from the effective date of their appointment and until their successors are appointed and qualified. Thereafter, successors shall be appointed for a term of three years each from the effective date of their appointment and until their successors are appointed and qualified. Vacancies shall be filled by appointment by the ex officio members of the commission, in like manner, for the unexpired term, except that vacancies in the office of a member elected by a legislative committee shall be filled for the unexpired term by the legislative committee which made the previous appointment. Any appointive member shall be eligible for reappointment provided he is nominated as provided in subsection (b) of this Code section.

(d) (1) The ex officio members who are state officers shall be compensated as provided by law. Each such ex officio member shall be reimbursed by his respective department or from the funds of the commission for actual and necessary expenses incurred in the performance of his duties. Each such ex officio member who is a state officer may designate a representative of his department to act for him in performing any duties under this article.

(2) The two members elected by the agriculture committees of the General Assembly, as provided by subsection (a) of this Code section, shall be entitled to receive, for attending meetings of the commission, the same expenses and travel allowances which members of the General Assembly receive for attending meetings of legislative interim committees. Such expenses and allowances shall be paid from funds appropriated or otherwise available to the legislative branch of state government.

(3) The appointive members of the commission and the president of the Georgia Farm Bureau Federation shall receive compensation and reimbursement of expenses as shall be provided by the commission, and such funds shall be payable from the funds of the commission.

(e) It shall be the duty of the Commissioner to certify to the Secretary of State the membership of each commission and each change in membership as the same occurs.

(f) Each commission is authorized to appoint advisory boards, special committees, and individuals, including technical and clerical personnel, to advise, aid, and assist the commission in the performance of its duties. Compensation for such services shall be fixed by each commission and may be paid from the funds of each commission. The Attorney General shall represent each commission in legal matters and shall be the attorney for each commission. If the Attorney General determines that outside legal counsel is necessary or desirable in connection with any legal matter of the commission, he shall so inform the particular commission involved and, upon approval of the commission, he shall employ such outside counsel. Compensation for such outside counsel shall be agreed upon between such counsel and the Attorney General, subject to the approval of the commission. Such compensation shall be paid from the funds of the commission. Neither Code Section 16-10-9 nor any other law shall prohibit or be applicable to the employment of such counsel.

(g) Any other provision of this article to the contrary notwithstanding, a member of any federation or organization of producers shall be eligible to be appointed as a member of any commission administering this article with respect to any agricultural commodity produced by such federation or organization or handled by it for its members who produce it.

(h) Each commission is authorized to accept donations, gifts, and other property and to use the same for commission purposes. Each commission may exercise the powers and authority conferred by law upon corporations.

(i) The two members elected by the agriculture committees of the General Assembly, as provided by subsection (a) of this Code section, as members of each commission shall be entitled to vote on matters pertaining to the organization of each such commission and upon the selection and nomination of the appointive members of each commission. Such two members shall not be entitled to vote upon any matter pertaining to the policy provisions of the agricultural commodity nor shall they be entitled to vote upon the expenditure of any funds of the commission.

(j) Each commission shall continue as a public corporation and instrumentality of the State of Georgia until abolished by law or until terminated by referendum.



§ 2-8-15. Public corporations; corporate powers; chairman; quorum; oath of office; certification of appointments to Secretary of State

Each commission, with the name of the agricultural commodity annexed thereto, shall be a public corporation and an instrumentality of the State of Georgia. By that name, style, and title, each such commission may contract and be contracted with, implead and be impleaded, and complain and defend in all courts. Each such commission shall name its chairman and determine a quorum for the transaction of business. Each such commission shall assume the duties and exercise the authority provided in this article without further formality than that provided in this article. Each member of each such commission shall be a public officer and shall take an oath of office faithfully to perform his duties. Such oath shall be administered by the Commissioner or some other person qualified to administer oaths. The fact of a member's appointment shall be certified to the Secretary of State, who shall issue the appropriate commission under the seal of his office.



§ 2-8-16. Funds of commissions -- Receipt, collection, and disbursement

The Commissioner is authorized and it shall be his duty to receive, collect, and disburse the funds of each commission qualifying and operating under this article. He shall disburse funds of any entity created under this article only upon the written authorization of the affected commission.



§ 2-8-17. Funds of commissions -- Treatment as trust funds

Funds received by the Commissioner under this article shall be held in trust for the affected commission. Such funds shall be deposited, accounted for, and disbursed in the same manner as the funds of this state but shall not be required to be deposited in the state treasury and appropriated therefrom as are other state funds. It is the express intent and purpose of this article to authorize the receipt, collection, and disbursement by the Commissioner of such funds as trust funds of the affected entity without complying with the requirement applicable to funds collected for the use and benefit of the state.



§ 2-8-18. Bonds of persons handling funds

Any person who handles funds under this article shall be bonded with good and sufficient surety in an amount determined by the Commissioner for the accounting of any and all funds coming into his hands.



§ 2-8-19. Liability of commission members and employees

The members and employees of any commission governed by this article and the Commissioner shall not be held responsible individually in any way whatsoever to any producer, processor, distributor, or other handler or to any other person for errors in judgment, mistakes, or other acts, either of commission or omission, as principal, agent, person, or employee, except for their own individual acts of dishonesty or crime. No such person or employee shall be held responsible individually for any act or omission of any other member of any such commission. The liability of the members of the commission shall be several and not joint and no member shall be liable for the default of any other member.



§ 2-8-20. Cooperation with state and federal governmental authorities

The Commissioner and any commission governed by this article are authorized to confer with and to make any information obtained pursuant to this article available to the duly constituted governmental authorities of this state, of other states, of political subdivisions of this state or other states, and of the United States who, by reason of their duties, have legitimate concern with the subject and to cooperate with all such authorities for the purpose of obtaining administrative uniformity and achieving the objectives of this article.



§ 2-8-21. Issuance of marketing orders authorized; notice; public hearing; record; reports from handlers; compilation of lists of producers and handlers; use of information in reports

(a) The Commissioner, upon the approval and request of a commission governed by this article, is authorized to issue, administer, and enforce the provisions of marketing orders regulating producer marketing or the handling of agricultural commodities within this state.

(b) (1) Whenever the Commissioner has reason to believe that the issuance of a marketing order or amendments to an existing marketing order will tend to effectuate the declared policy of this article with respect to any agricultural commodity, he shall, either upon his own motion, upon the motion of any commission, or upon the application of any producer of such commodity or any organization of such persons, give due notice of and an opportunity for a public hearing upon a proposed marketing order or amendments to an existing marketing order.

(2) Notice of any hearing called for such purpose shall be given by the Commissioner or the commission by publishing a notice of such hearing for a period of not less than five days in a newspaper of general circulation published in the capital of the state and in such other newspapers as the Commissioner may prescribe. No such public hearing shall be held prior to five days after the last day of such period of publication. The Commissioner or the commission shall also mail a copy of such notice of hearing and a copy of such proposed marketing order or proposed amendments to all producers of such agricultural commodity whose names and addresses appear upon lists of such persons on file in the department and who may be directly affected by the provisions of such proposed marketing order or such proposed amendments. Such notice of hearing shall in all respects comply with the requirements of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(3) The hearing shall be public and all testimony shall be received under oath. A full and complete record of the proceedings at such hearing shall be made and maintained on file in the office of the Commissioner or the commission. The hearing shall, in all respects, be conducted in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." The hearing may be conducted by the commission, by a member of the commission, or by the Commissioner, as may be designated by the commission in each instance, but no decision shall be made based on hearings conducted other than by the commission itself, at which a majority of the members thereof are present, until the members of the commission have been afforded an opportunity to review the hearing record. Where the commission conducts hearings, its recommendation shall be based on the findings reached after a review of the record of the hearing.

(c) (1) In order to provide the Commissioner or the commission with accurate and reliable information with respect to the persons who may be directly affected by any proposed marketing order for any agricultural commodity when such information is not then on file in the department, the Commissioner or the commission is authorized and directed, whenever the Commissioner or the commission has reason to believe that the issuance of a marketing order will tend to effectuate the declared policy of this article or upon receipt of a written application for a hearing pursuant to subsection (b) of this Code section, to notify all handlers of such agricultural commodity, by publication of a notice as required in paragraph (2) of this subsection, to file with the Commissioner or the commission within ten days from the last date of such publication a report, properly certified, showing:

(A) The correct name and address of such handler;

(B) The quantities of the agricultural commodity affected by the proposed marketing order handled by such handler in the marketing season next preceding the filing of such report;

(C) The correct names and addresses of all producers of such agricultural commodity who may be directly affected by such proposed marketing order, from whom such handler received such agricultural commodity in the marketing season next preceding the filing of such report; and

(D) The quantities of such agricultural commodity received by such handler from each such producer in the marketing season next preceding the filing of such report.

(2) The notice to handlers requiring them to file a report shall be published by the Commissioner or the commission for a period of not less than five days in a newspaper of general circulation published in the capital of the state and in such other newspaper or newspapers as the Commissioner or the commission may prescribe. The Commissioner or the commission shall also mail a copy of such notice to all handlers of such agricultural commodity whose names and addresses appear upon the lists on file in the department who may be directly affected by such proposed marketing order.

(3) Each handler of an agricultural commodity directly affected by a proposed marketing order shall file his verified report with the Commissioner or the commission within the time specified in paragraph (1) of this subsection. Failure or refusal of any handler to file such report shall not invalidate any proceeding taken or marketing order issued. The Commissioner or the commission is authorized and directed to proceed upon the basis of such information and reports as may otherwise be available.

(4) From the reports so filed and the information so received or available to the Commissioner or the commission, including any proper corrections, the Commissioner or the commission shall prepare a list of the names and addresses of such producers and the volume of such commodity produced or marketed by all such producers and a list of the names and addresses of such handlers and the volume of such commodity handled by all such handlers, directly affected by such proposed marketing order or amendments thereto, in the preceding marketing season. Such lists shall constitute complete and conclusive lists for use in any finding made by the Commissioner or the commission pursuant to subsection (a) of Code Section 2-8-23 and such findings shall be conclusive.

(5) The information contained in the individual reports of handlers filed with the Commissioner or the commission pursuant to this Code section shall not be made public in such form. The information contained in such reports may be prepared in combined form for use by the Commissioner or the commission, their agents, or other interested persons in the formulation, administration, and enforcement of a marketing order or may be made available pursuant to court order. Such information shall not be made available to anyone for private purposes.



§ 2-8-22. Recommendation of marketing orders or amendments by commission; authorized provisions

(a) If, upon the basis of the record of testimony and documentary evidence received at the hearing provided for in Code Section 2-8-21 and the facts officially noticed therein from official publications or institutions of recognized standing, the commission determines that the issuance of a marketing order or an amendment will tend to effectuate the intent and purpose of this article, it may recommend the promulgation of a marketing order or amendment with respect to the matters specified in the hearing notice and supported by the record, containing any or all of the following provisions, but no others:

(1) Provisions regulating the period or periods during which any agricultural commodity or any grade, size, or quality of such commodity may be processed, distributed, or otherwise marketed within this state by any and all persons engaged in such processing, distributing, or marketing within this state; such periods shall be established by the commission so as to conform to the better principles of sound agricultural practices with respect to production of the commodities affected, in order to secure, so far as is commercially practical, a sufficient supply of good quality of each grade of such commodity proportionate to normal market demand and to prevent disruptive marketing practices likely to result in oversupply or scarcity, which create unnecessarily inflated prices to consumers and handlers, depressed prices to producers, or salability of products of inferior grade and quality due to unavailability of good quality products;

(2) Provisions establishing or providing for establishing, with respect to any agricultural commodity, either as delivered by producers to handlers or processors or as handled, processed, or otherwise prepared for market or as marketed by producers, handlers, or processors:

(A) Grading standards of quality, condition, size, maturity, or pack, which standards may include minimum standards, provided that the standards so established shall not be established below any minimum standards prescribed by law for such commodity; and

(B) Uniform inspection and grading of such commodity in accordance with the standards so established.

(3) Provisions for the establishment of plans for advertising and sales promotion to maintain present markets or to create new or larger markets for agricultural commodities grown in this state or for the prevention, modification, or removal of trade barriers which obstruct the normal flow of agricultural commodities to market. The commission is authorized to prepare, issue, administer, and enforce plans for promoting the sale of any agricultural commodity, provided that any such plan shall be directed toward promoting and increasing the sale, use, and utilization of such commodity without reference to a particular brand or trade name; and provided, further, that no advertising or sales promotion program shall be issued by the Commissioner or the commission which makes use of false or unwarranted claims in behalf of any such product or disparages the quality, value, sale, or use of any other agricultural commodity;

(4) Provisions prohibiting unfair trade practices by which any producer or handler tends toward establishment of monopoly, unfairly discriminates among customers as to price or quality, or engages in fraudulent, deceptive, or misleading representations, concealment, or other similar sharp business practices which are harmful to his or its customers, injurious to competitors, likely to bring into disrepute persons generally engaged in production and handling of the commodity involved, or detrimental to the intent and purpose of this article;

(5) Provisions for carrying on research studies in promoting the production, marketing, sale, use and utilization, processing, and improvement of any agricultural commodity or any combination thereof and for the expenditure of moneys for such purposes. In any research carried on under this paragraph, the dean of the College of Agricultural and Environmental Sciences of the University of Georgia, the Commissioner, and the commission shall cooperate in selecting the research project or projects to be carried on from time to time. Insofar as practicable such projects shall be carried out by the College of Agricultural and Environmental Sciences but, if the dean of the college and the commission determine that the college has no facilities for a particular project or that some other research agency has better facilities therefor, the project may be carried out by other research agencies selected by the commission;

(6) Provisions establishing or providing authority for establishing, for any agricultural commodity, either as such commodity is produced or is delivered by producers to handlers or as such commodity is handled or otherwise prepared for market or as such commodity is marketed by producers or handlers, an educational program designed to acquaint producers, handlers, or other interested persons with quality improvement, including sanitation practices, procedures, or methods as applied to such commodity;

(7) Provisions for the promotion of the marketing of surplus commodities through the establishment of surplus, stabilization, or by-product pools for any agricultural commodity or any grade, size, quality, or condition thereof, providing for the sale of the commodity in any such pool and for the equitable distribution among the persons participating therein of the net returns derived from the sale of such commodity. Whenever the marketing order authorizes the establishment of any such pool or pools, the commission shall have the power to receive such commodity from each producer or handler, to handle the same according to the grade, size, quality, or condition thereof, and to account to each producer or handler participating therein upon a pro rata basis for the net proceeds derived from the sale thereof. Whenever the marketing order authorizes the establishment of a surplus, stabilization, or by-product pool, the commission shall have authority to promote the marketing of surplus commodities by making arrangements for and operating any necessary facilities for the storing, financing, grading, hauling, packing, servicing, processing, preparing for market, selling, and disposing of the contents of any pools provided for in this paragraph. Whenever the marketing order authorizes the establishment of any type of pool authorized in this paragraph, the commission shall have authority to create, by a uniform assessment upon producers, or to maintain and disburse, upon some other uniform and equitable basis, an equalization fund to be used for the removal of any inequalities between producers or handlers participating in any pool.

(b) All provisions authorized by this Code section which are contained in marketing orders and amendments thereto heretofore adopted by any commission and in effect on July 1, 1969, shall be and remain of full force and effect until repealed or modified by each such commission as provided in this article.



§ 2-8-23. Approval by producers prerequisite to issuance of marketing order or major amendment; notice; rules and regulations; expiration; extensions; referendum

(a) (1) No marketing order or major amendment thereto, directly affecting producers or producer marketing, issued pursuant to this article, shall be made effective by the commission or the Commissioner until the finding of one or more of the following:

(A) That such marketing order or amendment thereto has been assented to in writing by not less than 65 percent of the producers who are engaged within the area specified in such marketing order or amendment thereto in the production for market or the producer marketing of not less than 51 percent of the agricultural commodity specified therein in commercial quantities;

(B) That such marketing order or amendment thereto has been assented to in writing by producers who produce not less than 65 percent of the volume of such agricultural commodity and by 51 percent of the total number of producers so engaged; or

(C) That such marketing order or amendment thereto has been approved or favored by producers in a referendum among producers directly affected if the valid votes cast in such referendum in favor of such marketing order or amendment thereto represent not less than 51 percent of the total number of producers of the commodity of record with the department who marketed not less than 51 percent of the total quantity of the commodity marketed in the next preceding marketing season by the total number of producers of record with the department.

(2) Whenever any marketing order or any major amendment to any marketing order is issued by the commission, the commission shall determine whether assent, approval, or favor thereto of the producers shall be by written assents or by referendum.

(3) If the Commissioner or the commission determines that a referendum shall be had, the Commissioner or the commission shall establish a referendum period of 30 days. At the close of such referendum period, the Commissioner or the commission shall count and tabulate the ballots filed during such period. If from such tabulation the Commissioner or the commission finds that the number of producers voting in favor of such marketing order or amendment thereto is not less than 51 percent of the total number of producers of record with the department and that such producers who voted in favor of the marketing order or amendment thereto marketed not less than 51 percent of the total volume of such commodity marketed by all producers of record with the department during the marketing season next preceding such referendum, the Commissioner or the commission may make such marketing order or amendment thereto effective. The Commissioner and the commission are authorized to prescribe such additional procedures as may be necessary to conduct such referendum.

(4) At a public hearing held to consider a proposed marketing order or major amendments to an existing marketing order which directly affect producers or producer marketing, the Commissioner or the commission shall also receive testimony or evidence from which he or it can determine whether the assent, approval, or favor of such producers shall be determined by written assents or by referendum as prescribed in this Code section. Upon the conclusion of any hearing which involves a marketing order or a major amendment thereto directly affecting producers or producer marketing, the Commissioner or the commission shall make a finding, based upon the testimony and evidence received, whether producer assent, approval, or favor shall be determined by written assents or by referendum. If the Commissioner or the commission finds that a referendum shall be had, he or it shall direct that a referendum be held in accordance with this subsection.

(5) Any referendum or assent in writing to a marketing order under paragraphs (3), (5), and (6) of subsection (a) of Code Section 2-8-22 shall be held pursuant to this Code section; and upon the approval thereof by two-thirds of those voting therein, where the total vote cast thereon represents not less than 25 percent of those eligible to vote or where the total vote cast thereon represents not less than 25 percent of the total amount of the affected agricultural commodity, such marketing order may be declared by the commission to be approved.

(6) In the event of the failure of any proposed marketing order to be approved, no additional referendum thereon shall be held during a period of 12 months from the date of the close of the previous referendum period.

(b) Subject to the provisions, restrictions, and limitations imposed in this article, the Commissioner or the commission may issue marketing orders regulating producer marketing and the processing, distributing, or handling in any manner of agricultural commodities by any and all persons engaged in such producer marketing, processing, distributing, or handling of such agricultural commodities within this state.

(c) (1) Upon the recommendation of not less than three of the appointive members of the commission, the Commissioner or the commission may make effective minor amendments to a marketing order. The Commissioner or the commission may require a public hearing upon minor amendments if in his or its opinion the substance of such minor amendments so warrants. The Commissioner or the commission, however, shall not be required to submit minor amendments for written assents or referendum approval.

(2) In making effective major amendments to a marketing order, the Commissioner or the commission shall follow the same procedures prescribed in this article for the institution of a marketing order. For the purpose of this article, a major amendment to a marketing order shall include, but shall not be limited to, any amendment which adds to or deletes from any such marketing order any of the following types of regulations or authorizations:

(A) Authority for regulating the period or periods during which any agricultural commodity or any grade, size, or quality of such commodity may be processed, distributed, or otherwise marketed within this state;

(B) Authority for the establishment of uniform grading and inspection of any agricultural commodity and the establishment of grading standards of quality, condition, size, or pack of such commodity;

(C) Authority for the establishment of plans for advertising and sales promotion of any agricultural commodity;

(D) Authority to prohibit unfair trade practices;

(E) Authority for carrying out research studies in the production, processing, or distribution of any agricultural commodity;

(F) Authority to increase an assessment rate beyond the maximum rate authorized by the marketing order in effect;

(G) Authority to extend the application of the provisions of any marketing order to portions or uses of an agricultural commodity not previously subject to such provisions or to restrict or extend the application of such provisions upon the producers or handlers of such portions or uses of such commodity.

(3) Modification of any provisions of any marketing order in effect, for the purpose of clarifying the meaning or application of such provisions or of modifying administrative procedures for carrying out such provisions, are declared not to be a major amendment of such marketing order.

(d) Upon the issuance of any order making effective a marketing order or any suspension, amendment, or termination thereof, a notice thereof shall be posted on a public bulletin board maintained at the Department of Agriculture; and a copy of such notice shall be published as the Commissioner or the commission may prescribe. No marketing order nor any suspension, amendment, or termination thereof shall become effective until the termination of a period of five days from the date of such posting and publication. It shall also be the duty of the Commissioner or the commission to mail a copy of the notice of such issuance to all persons directly affected by the terms of such marketing order, suspension, amendment, or termination whose names and addresses are on file in the office of the Commissioner or the commission and to every person who files in the office of the Commissioner or the commission a written request for such notice.

(e) The Commissioner or the commission shall have the power, consistent with this article and in accordance with marketing orders and agreements made effective under this article, to establish such general rules and regulations for uniform application to all marketing orders issued hereunder as may be necessary to facilitate the administration and enforcement of such marketing orders. The provisions of subsection (d) of this Code section relative to posting, publication, and time of taking effect shall be applicable to any such general rule or regulation established pursuant to this subsection and applicable to marketing orders generally. Such notice shall be furnished by the Commissioner or the commission for each marketing order in active operation.

(f) Upon the recommendation of the commission concerned, the Commissioner shall have the power, consistent with this article, to establish administrative rules and regulations for each marketing order issued and made effective as may be necessary to facilitate the supervision, administration, and enforcement of each such order. The provisions of subsection (d) of this Code section relative to posting, publication, mailing of notice, and time of taking effect shall be applicable to any such administrative rules and regulations.

(g) Unless extended as provided in this Code section, all marketing orders issued under the authority of this article shall expire, terminate, and become of no force and effect at the expiration of three years from the date of the issuance of the original marketing order or, if such marketing order has been extended, at the expiration of three years after the date of any such extension.

(h) In the event either one of the following conditions is complied with, a marketing order shall be extended for a period of three years after the date of its original expiration:

(1) Assent has been given in writing to such marketing order by not less than two-thirds of the producers participating; or

(2) Approval or favor of such marketing order has been given by producers in a referendum among producers directly affected if at least 66 2/3 percent of the votes cast in such referendum favor the extension of such marketing order.

(i) If the Commissioner or the commission determines that a referendum shall be held, the Commissioner or the commission shall establish a referendum period of 30 days, such referendum period to terminate at least 30 days prior to the expiration date of the marketing order which is the subject of such referendum. At the close of such referendum period, the Commissioner or the commission shall count and tabulate the ballots cast during such period. If from such tabulation the Commissioner or the commission finds that the number of producers voting in favor of the extension of such marketing order is not less than 66 2/3 percent of the total number of ballots cast, then such marketing order shall be extended for a period of three years after the expiration date. If it is found from the tabulation of such referendum that the number of producers who had voted in favor of the extension of such marketing order is less than the required 66 2/3 percent of the total number of ballots cast, then the marketing order shall expire, terminate, and be of no force and effect as provided in subsection (g) of this Code section.



§ 2-8-23.1. Limitations on assessments

(a) No marketing order issued by the Agricultural Commodity Commission for Beef shall impose an assessment in excess of $1.00 per head on bovine animals sold, nor shall any assessment be placed on any bovine animal which sells for less than $100.00.

(b) The Agricultural Commodity Commission for Beef may in its discretion lower the assessment amount imposed by any marketing regulation duly issued under the authority provided by this article.



§ 2-8-24. Area marketing orders authorized

Marketing orders issued by any commission under this article may be limited in their application by prescribing the marketing areas or portions of the state in which a particular order shall be effective, provided that no marketing order shall be issued by the commission unless it embraces all persons of a like class who are engaged in a specific and distinctive agricultural industry or trade within this state.



§ 2-8-25. Seasonal marketing regulations authorized; notice of issuance; liberal interpretation of Code section

(a) The Commissioner, upon recommendation of the commission concerned, and each commission, without prior notice to and public hearing for the producers or handlers of the commodity directly affected, may issue and make effective seasonal marketing regulations or modifications thereof, provided that the marketing order, made effective after due notice, public hearing, and written assent as required by this article, (1) provides for the issuance or modification of such seasonal marketing regulations without requiring such prior notice and public hearing, and (2) sets forth the limits within which such seasonal marketing regulations may be made effective or subsequently modified by the Commissioner or the commission; and provided, further, that the commission finds that such seasonal marketing regulations or modifications thereof are reasonable and proper and a practical means of carrying out the marketing provisions authorized in such marketing order or agreement and will effectuate the declared purposes and policies of this article with respect to such agricultural commodity. Notice of the issuance and the effective date of any such seasonal marketing regulations or modifications thereof shall be given by the Commissioner or the commission to all producers and handlers directly affected by any such regulations in the manner and within the time specified in the applicable marketing order or, in absence of such, as may be specified by the commission or as specified in the administrative rules and regulations made effective for such marketing order pursuant to subsection (f) of Code Section 2-8-23.

(b) It is recognized that with respect to some agricultural commodities, marketing, weather, and other conditions may change so rapidly as to require changes in seasonal marketing regulations from week to week or more often. It is intended that this Code section be interpreted liberally so that the Commissioner or the commission may be enabled to carry out the marketing regulations and procedures authorized in this Code section in a practical and effective manner.



§ 2-8-26. Applicability of marketing orders

Whenever producers or handlers of an agricultural commodity regulated by a marketing order issued by any commission pursuant to this article are required to comply with minimum quality, condition, size, or maturity regulations, no person, except as otherwise provided in such order, shall process, distribute, or otherwise handle any of such agricultural commodity from any source, whether produced within or without this state, which commodity does not meet such minimum requirements applicable to producers or handlers of such commodity in this state, provided that such regulations shall not apply to any commodity which has been produced outside of this state and is in transit on the effective date of the regulations.



§ 2-8-27. Assessments to defray expenses; borrowing in anticipation of collections; use and repayment of contributions in lieu of advance deposits; collection and enforcement of assessments generally; disposition and investment of proceeds; audit

(a) For the purpose of providing funds to defray the necessary expenses incurred by the Commissioner or the commission in the formulation, issuance, administration, and enforcement of each marketing order issued under this article, each such marketing order shall provide for the levying and collection of assessments in sufficient amounts to defray such expenses. Each marketing order shall indicate the maximum rate of any such assessment which may be collected and the proportion, if any, payable by each producer and handler directly regulated or affected by such marketing order. In administering such marketing order, the commission shall adopt, from time to time, budgets to cover necessary expenses and the assessment rate necessary to provide sufficient funds. If the commission finds that each such budget and assessment rate are proper and equitable and will provide sufficient moneys to defray the necessary expenses, it may approve such budget and rate of assessment and order that each producer and handler so assessed shall pay to the Commissioner or the commission, at such times and in such installments as the commission may prescribe, an assessment, based upon the units in which such agricultural commodity is marketed or upon any other uniform basis which the commission determines to be reasonable and equitable, but in amounts which (1) in the case of producers will not exceed 2 1/2 percent of the gross dollar volume of sales of the commodity affected by all such producers regulated by such marketing order, or (2) in the case of processors, distributors, or other handlers will not exceed 2 1/2 percent of the gross dollar volume of purchases of the commodity affected by the marketing order from producers or of the gross dollar volume of sales of the commodity affected by the marketing order and handled by all such processors, distributors, or other handlers regulated by such marketing order during the marketing season or seasons during which such marketing order is effective.

(b) Each marketing order which authorizes the carrying out of advertising and sales promotion plans shall provide for the levying and collection of assessments in sufficient amounts to defray the expenses of such activities. Each such marketing order shall indicate the maximum rate of any such assessment and the proportion, if any, payable by each producer and handler directly regulated or affected by such marketing order. The commission shall adopt budgets to cover such expenses and establish the assessment rate necessary to provide sufficient funds. If the commission finds that each such budget and assessment rate are proper and equitable and will provide sufficient moneys to defray such expenses, they may approve such budget and approve and levy such assessment. Any assessments so established shall be based upon the units in which such agricultural commodity is marketed or upon any other uniform basis which the commission determines to be proper and equitable. Any assessment rates established under this subsection shall be in amounts not to exceed 4 percent of the gross dollar volume of sales by all producers or by all processors, distributors, or other handlers of such agricultural commodity regulated by such marketing order during the marketing season or seasons during which such marketing order is effective.

(c) In lieu of the assessments to defray the costs of formulation, issuance, administration, and enforcement of the marketing order and of advertising or sales promotion provided for in subsections (a) and (b) of this Code section, if the marketing order contains provisions for advertising or sales promotion as authorized in this article, the commission may approve and fix one assessment not exceeding 6 1/2 percent of the gross dollar volume of sales of such commodity by all producers or by all processors, distributors, or other handlers of such agricultural commodity regulated by such marketing order during the marketing season or seasons during which such marketing order is effective. The method and manner of assessment and collection thereof and the limitations and restrictions applicable thereupon shall conform in all respects with subsection (b) of this Code section, except as to the maximum amount of such assessment. In such case, the commission shall approve the proportions of such assessments which may be expended to defray the costs of formulation, issuance, administration, and enforcement of the marketing order and of such advertising or sales promotion program, provided that the proportion of such assessments which may be allocated in such manner to defray the cost of such administrative activities for such marketing order shall in no case exceed the maximum amount authorized in subsection (a) of this Code section.

(d) In the event that any commission has reason to believe that the administration of a marketing order will be facilitated or the attainment of the purposes and objectives of the marketing order will be promoted thereby, the commission is authorized to borrow money, with or without interest, to carry out any provision of any marketing order authorized by this article and may hypothecate anticipated assessment collections applicable to such respective provisions.

(e) In lieu of requiring advance deposits for defraying administrative or advertising and sales promotion expenses until such time as sufficient moneys are collected for such purposes from the payment of assessments established pursuant to this Code section, the Commissioner is authorized to receive and disburse for such purposes contributions made by producers, processors, distributors, or other handlers. Neither the commission nor the Commissioner shall be held responsible for the repayment of such contributions, provided that whenever collections from the payment of established assessments credited to the respective marketing order accounts are sufficient so to warrant, the commission shall recommend and the Commissioner shall repay contributions or shall authorize the application of such contributions to the assessment obligations of the persons who made such contributions.

(f) Each and every handler of the agricultural commodities for which an assessment has been established by or pursuant to this article shall, at the time of purchase of any such commodity from the producer thereof, collect from such producer the assessment established by or in accordance with this article and remit the same to the Commissioner for the use of the commission for which the same was levied. The liability of such handler under this article shall not be discharged except upon receipt of such sums by the Commissioner. For the purpose of this subsection, to ensure compliance with this Code section, and for the administrative convenience of the Commissioner in enforcing payment and collection of such assessments, delivery by a producer to a handler for processing of any agricultural commodity upon which an assessment has been established shall be deemed a sale of such commodity within the meaning of this Code section; and the assessment shall thereupon attach and become due, regardless of whether such handler actually purchases such agricultural commodity for himself or only processes same for a consideration payable by the producer or another person and such agricultural commodity is thereafter sold to another person, provided that upon collection of such assessment by the handler to whom such agricultural commodity is so delivered for processing only, no further or additional assessment shall attach or become due by reason of the subsequent sale by such producer of such processed agricultural commodity to another person or handler.

(g) The Commissioner may prescribe such rules as may be necessary and reasonable for the orderly reporting and transmitting of assessments by handlers and may take all legal action necessary to enforce payment of the same by handlers. The Commissioner is authorized to issue executions for the same in like manner as executions are issued for ad valorem property taxes due the state. It shall be the duty of each and every sheriff of this state and their lawful deputies, upon the request of the Commissioner, to levy and collect such executions and to make their return thereof to the Commissioner in like manner as such tax executions are levied and return thereof made to county tax collectors and tax commissioners. The Commissioner shall likewise be authorized to collect, by execution as above provided or otherwise, directly from the producer against whom any assessment levied under this Code section may be found due whenever it is determined that such producer has sold such affected commodity or commodities giving rise to such liability to a person other than to a handler who has collected such assessment and is required by this Code section to remit the same to the Commissioner. Furthermore, the Commissioner may proceed against such producer and the purchaser of such commodity simultaneously if the purchaser is a handler required to collect such assessment, until satisfaction is obtained.

(h) Any moneys collected by the Commissioner or the commission pursuant to this article shall be deposited in a bank or other depository approved by the commission and shall be disbursed by the Commissioner only for the necessary expenses incurred by the commission and the Commissioner, as approved by the commission. Funds so collected shall be deposited and disbursed in conformity with appropriate rules and regulations prescribed by the Commissioner. All such expenditures by the Commissioner shall be audited at least annually by the state auditor and a copy of such audit shall be delivered within 30 days after the completion thereof to the Governor, the Commissioner, and the affected commission. If any such commission is abolished, any funds remaining in its hands at such time shall be used to pay the existing obligations of such commission and the expenses incurred in winding up the affairs of such commission. Any excess remaining shall escheat to the state and shall be paid by the Commissioner into the state treasury as unclaimed trust funds.

(i) Moneys deposited by the Commissioner pursuant to this Code section which the commission determines are available for investment may be invested or reinvested by the Commissioner as provided for funds of this state or of any retirement system created by law, provided that all moneys invested shall be invested in those areas of production that will provide a return at the highest bank interest rate available. It shall be the duty of the commission annually to review these investments and determine that this Code section is complied with.



§ 2-8-28. Collection of assessments by civil action; penalty for delinquent payment

(a) Any assessment levied or established in accordance with this article in such specified amount as may be determined by the Commissioner or the commission pursuant to this article shall constitute a personal debt of every person so assessed and shall be due and payable to the Commissioner when payment is called for by the Commissioner. In the event of the failure of such person to pay any such assessment upon the date determined by the Commissioner, the Commissioner may file an action against such person in a court of competent jurisdiction for the collection thereof.

(b) In the event that any producer or handler duly assessed pursuant to this article fails to pay to the Commissioner the amount so assessed on or before the date specified by the Commissioner, the Commissioner is authorized to add to such unpaid assessment an amount not exceeding 10 percent of such unpaid assessment to defray the cost of enforcing the collection of such unpaid assessment.

(c) The provisions of subsection (a) of this Code section with respect to collection of assessments by action are in addition to and cumulative of the provisions of this article authorizing the issuance of executions for assessments by the Commissioner. The 10 percent penalty authorized to be assessed upon delinquent assessments under subsection (b) of this Code section may likewise be included in any execution issued by the Commissioner. Such remedies may be pursued concurrently until satisfaction is obtained upon either. Any penalty recovered shall become a part of the principal assessment levied and shall be for the use of the commission entitled thereto as are other moneys received under this article.



§ 2-8-29. Maintenance and inspection of books and records and provision of information; confidentiality of information; hearings, testimony, and subpoenas

(a) The Commissioner may require any and all processors or distributors subject to the provisions of any marketing order issued pursuant to this article:

(1) To maintain books and records reflecting their operations under the marketing order;

(2) To furnish to the Commissioner or his duly authorized or designated representatives such information as may from time to time be requested by them relating to operations under the marketing order; and

(3) To permit inspection by the Commissioner or his duly authorized or designated representatives of such portions of such books and records as relate to operations under the marketing order.

(b) Information obtained by any person under this Code section shall be confidential and shall not be disclosed by him to any other person, except to a person with like right to obtain the information or to any attorney employed to give legal advice thereupon or by court order.

(c) In order to carry out the purposes of this Code section, the Commissioner may hold hearings, take testimony, administer oaths, subpoena witnesses, and issue subpoenas for the production of books, records, or documents of any kind.



§ 2-8-30. Use of grade or quality designations by persons not complying with order or regulations prohibited

Whenever the use by a producer or handler of a particular emblem, label, certificate, or other distinctive designation of grade, quality, or condition, other than grade or other quality designations then in effect pursuant to state or federal grade standards, is made contingent upon compliance with certain production or handling regulations authorized by a marketing order issued and made effective under this article, it shall be unlawful and a violation of this article for any person who is not participating in and complying with such order or regulations to use such designation of grade, quality, or condition.



§ 2-8-31. Inspections; holding of commodity; warning notice; notice of noncompliance; time for correction of deficiencies; petition to divert or destroy; show cause order; disposition of noncomplying commodity; penalty provisions not waived by disposal

(a) Any authorized inspector or other authorized person discharging his duties in the checking of compliance with any marketing order made effective pursuant to this article may enter during normal business hours and inspect any premises, enclosure, building, or conveyance where he has reason to believe any agricultural commodity subject to a marketing order is produced, stored, being prepared for market, or marketed and may inspect or cause to be inspected such representative samples of the commodity as may be necessary to determine whether or not any lot of such commodity is in compliance with applicable regulations of any marketing order made effective pursuant to this article.

(b) Any authorized inspector or other authorized person in the discharge of his duties, if he has reason to believe that a lot of any agricultural commodity subject to a marketing order issued under this article is not in compliance with the requirements of such marketing order or of marketing rules and regulations issued pursuant thereto, as to quality, condition, size, maturity, pack, labeling, or markings, may hold such lot for a reasonable period of time sufficient to enable such officer to ascertain by an authorized inspection whether such lot complies with such marketing requirements, but in any event not to exceed 24 hours in the case of perishables or 72 hours in the case of nonperishables, except as provided in this Code section.

(c) (1) Following inspection, an inspector or other authorized person may affix to any lot which is determined to be in noncompliance an official notice, warning tag, or other appropriate marking warning that the lot is held and stating the reasons therefor. It shall be unlawful for any person, other than an authorized inspector or enforcing officer, to detach, alter, deface, or destroy any such official notice, warning tag, or marking so affixed to any such lot or to remove or dispose of such lot in any manner or under conditions other than as prescribed in such notice of noncompliance, except upon written permission of an authorized enforcing officer or by order of a court of competent jurisdiction.

(2) The Commissioner or the authorized person by whom such lot is being held shall serve the person in possession of such lot with a notice of noncompliance. Such notice shall be served in person or by mail to the last known address of the person in possession. It shall be the duty of the person in possession to notify the owner of the lot or other persons having an interest therein of the serving of such notice of noncompliance.

(3) Such notice of noncompliance shall include a description of the lot and the place where and reasons for which it is held and shall cite the applicable marketing order or marketing rules and regulations and the Code section upon which the notice of noncompliance is based.

(d) (1) The owner of a lot shall have, in the case of a perishable commodity, not more than 48 hours and, in the case of a nonperishable commodity, not more than 72 hours from the time of the service of a notice of noncompliance for reconditioning or for the correction of the deficiencies noted in the notice of noncompliance. If such lot is reconditioned or the deficiencies are corrected, the enforcing officer shall remove the warning tags or markings and release the lot for marketing, provided that with the consent of the owner of the lot, the enforcing officer is authorized to divert the lot to other lawful uses or to destroy the lot.

(2) (A) If the owner of the lot fails or refuses to give consent to its diversion to other lawful uses or to its destruction or if the lot has not been reconditioned or the deficiencies otherwise corrected so as to bring the lot into compliance within the time specified in the notice, then the enforcing officer shall proceed as provided in this subsection.

(B) The Commissioner may file a verified petition in the superior court of the county where the agricultural commodity is held or the county of the residence of the owner thereof requesting permission to divert such lot to any other available lawful use or to destroy such lot. Such verified petition shall show the condition of the lot; that the lot is situated within the territorial jurisdiction of the court in which the petition is being filed or that the owner thereof resides within the jurisdiction of the court; that the lot is held and the notice of noncompliance has been served as provided in this Code section; that the lot has not been reconditioned as required; the name and address of the owner and the person in possession of the lot; and that the owner has refused permission to divert or to destroy the lot. Upon the filing of such verified petition the court may issue an order to show cause, returnable five days after service upon the owner, why the lot shall not be reconditioned or the deficiencies corrected or why the lot shall not be diverted to other lawful uses or destroyed. The owner of the lot may, prior to the date when the order to show cause is returnable, either recondition or correct the deficiencies in the lot so as to bring the lot into compliance or file at or before the hearing on the order an answer with the court showing why the lot should not be reconditioned or the deficiencies corrected so as to bring it into compliance or showing why the lot should not be diverted to other lawful uses or destroyed.

(C) If, at the expiration of the five days, the owner of the lot has failed or refused to recondition or to correct the deficiencies so as to bring the lot into compliance, the court may enter judgment ordering that the lot be reconditioned, diverted to any other lawful uses, or destroyed in the manner directed by the court or that the lot be relabeled, denatured, or otherwise processed or that the lot be sold or released upon such condition as the court in its discretion may impose, provided that the lot may not be sold or released into the regular channels of trade.

(D) In the event of the sale of any lot by order of the court, the costs of storage, handling, and reconditioning or disposal shall be deducted from the proceeds of the sale and the balance, if any, shall be paid into the court for the account of the owner of any such lot.

(e) Disposal of any lot or portion of any lot pursuant to this Code section, whether such disposal is by arrangement with an enforcing officer or by court order, shall not waive any of the penalty provisions of this article.

(f) This Code section shall apply to any lot of any agricultural commodity regulated by a marketing order wherever or in the possession of whomever such lot may be in the marketing channels within this state.



§ 2-8-32. Civil penalties; notice and hearing; recovery procedure; disposition of proceeds

Any person who violates any provision of this article or any marketing order duly issued by any commission and in effect under this article or who violates any rule or regulation issued by the Commissioner pursuant to this article or of any marketing order duly issued and effective under this article shall be civilly liable to such commission for a penalty in an amount not to exceed $500.00 for each and every violation thereof, the amount of such penalty to be fixed by the Commissioner after notice and hearing as provided by Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," for contested cases and recoverable by a civil action brought in the name of the Commissioner for the use and benefit of the affected commission or by execution issued in like manner as for assessments provided by Code Section 2-8-27. Any moneys recovered pursuant to this Code section shall be deposited and disbursed in accordance with subsection (e) of Code Section 2-8-27 as are other moneys.



§ 2-8-33. Action for civil penalty or injunctive relief; costs

(a) The Attorney General of this state shall, upon complaint by the Commissioner, or may, upon his own initiative if after examination of the complaint and evidence he believes a violation has occurred, bring an action in the superior court in the name of the Commissioner for civil penalties or for injunctive relief, including specific performance of any obligation imposed by a marketing order or any rule or regulation issued under this article, or both, against any person violating any provisions of this article or of any marketing order or any rule or regulation duly issued by the Commissioner or any commission under this article.

(b) If it appears to the court, upon any application for a temporary restraining order, upon the hearing of any order to show cause why a preliminary injunction should not be issued, or upon the hearing of any motion for a preliminary injunction, or if the court finds in any such action that any defendant therein is violating or has violated any provision of this article or of any marketing order or any rule or regulation duly issued by the Commissioner or any commission under this article, then the court shall enjoin the defendant from committing further violations and may compel specific performance of any obligation imposed by a marketing order or any rule or regulation issued by the Commissioner or commission under this article. It shall not be necessary in such event to allege or prove lack of an adequate remedy at law.

(c) In any action brought by the Attorney General to enforce any of the provisions of this article or of any marketing order issued by the Commissioner or any commission and effective under this article or of any rule or regulation issued by the Commissioner or any commission pursuant to any marketing order, the judgment, if in favor of the Commissioner or the commission, may provide that the defendant pay to the Commissioner or to the commission concerned with the administration of such marketing order the costs incurred by the Commissioner or by the commission in the prosecution of such action.



§ 2-8-34. Referral for institution of legal proceedings; administrative hearing; cease and desist order

(a) The Commissioner on his own motion may, and upon the complaint of any interested party charging a violation of any provision of this article or of any provision of any marketing order or any rule or regulation issued by the Commissioner or commission and effective under this article shall, either refer the matter directly to the Attorney General of this state or to any prosecuting attorney of this state for the institution of legal proceedings thereupon or, if the Commissioner deems it necessary or advisable, immediately call an administrative hearing, pursuant to the provisions of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," governing contested cases, to consider the charges set forth in such verified complaint.

(b) In case the matter is referred directly by the Commissioner to the Attorney General or any prosecuting attorney, it shall be the duty of such officer, if after examination of the complaint and the evidence he believes that a violation has occurred, to bring an appropriate action or actions in a court or courts of competent jurisdiction in this state.

(c) After an administrative hearing, if the Commissioner finds that a violation has occurred, he shall enter his findings and notify the parties to such complaint. In his discretion, the Commissioner shall either refer the matter to the Attorney General for the institution of legal proceedings or notify such parties to cease and desist from further violation. Upon the refusal or failure of such parties to comply or if he finds that the facts or circumstances warrant immediate prosecution, the Commissioner shall file a complaint with the Attorney General or with any prosecuting attorney of this state requesting that such officer commence any or all actions authorized in this article against such respondent or respondents in a court of competent jurisdiction.



§ 2-8-35. Furnishing of false report, statement, record, or marketing order; refusal to furnish certain information

(a) Any person who willfully renders or furnishes a false or fraudulent report, statement, or record required pursuant to this article or any marketing order effective under this article shall be guilty of a misdemeanor.

(b) Any person engaged in the handling or processing of any agricultural commodity or in the wholesale or retail trade thereof who fails or refuses to furnish, upon request, information concerning the name and address of the person from whom he has received an agricultural commodity regulated by a marketing order issued and in effect under this article and the quantity of such commodity received shall be guilty of a misdemeanor.



§ 2-8-36. Criminal penalty

Any person who violates any provision of this article or any provision of any marketing order duly issued by any commission under this article shall be guilty of a misdemeanor.



§ 2-8-37. Penalties and remedies concurrent, alternative, and cumulative

The penalties and remedies prescribed in this article with respect to any violation mentioned shall be concurrent and alternative. Neither singly nor combined shall such penalties and remedies be exclusive; rather, either singly or combined, such penalties and remedies shall be cumulative with any and all other civil, criminal, or alternative rights, remedies, forfeitures, or penalties provided or allowed by law with respect to any such violation.



§ 2-8-38. Applicability of article to retailers

This article shall not be applicable to any retailer of agricultural commodities except to the extent that any retailer also engages in the processing or distribution of agricultural commodities as defined in this article.






Article 3 - Agricultural Commodity Commission for Peanuts

§ 2-8-50. Applicability of article

This article shall apply only to the Agricultural Commodity Commission for Peanuts.



§ 2-8-51. Definitions

As used in this article, the term:

(1) "Advertising and sales promotion" means, in addition to the ordinarily accepted meaning thereof, trade promotion and activities for the prevention, modification, or removal of trade barriers which restrict the normal flow of peanuts to market and may include the presentation of facts to and negotiations with state, federal, or foreign governmental agencies on matters which affect the marketing of peanuts included in any marketing order made effective pursuant to this article.

(2) "Commission" means the Agricultural Commodity Commission for Peanuts created under this article.

(3) "Distributor" means any person who engages in the operation of selling, marketing, or distributing peanuts which he has produced or has purchased or acquired from a producer or which he is marketing on behalf of a producer, whether as owner, agent, employee, broker, or otherwise, but shall not include a retailer as defined in this Code section, except a retailer who purchases or acquires from, or handles on behalf of, any producer peanuts not theretofore subjected to regulation by the marketing order covering peanuts.

(4) "Handler" means any person engaged within this state as a distributor in the business of distributing peanuts or any person engaged as a processor in the business of processing peanuts.

(5) "Marketing order" means an order issued pursuant to this article prescribing rules and regulations governing the processing, distributing, or handling in any manner of peanuts within this state or establishing an assessment for financing the programs established under this article.

(6) "Person" means an individual, firm, corporation, association, or any other business unit or any combination thereof and includes any state agency which engages in any of the commercial activities regulated pursuant to this article.

(7) "Peanuts" means peanuts and peanut products produced in this state or any class, variety, or utilization thereof, either in their natural state or as processed by a producer for the purpose of marketing such product or by a processor as defined in this Code section.

(8) "Processor" means any person engaged within this state in the operation of receiving, grading, packing, canning, extracting, preserving, grinding, crushing, or changing the form of peanuts for the purpose of preparing peanuts for market or of marketing such peanuts or engaged in any other activities performed for the purpose of preparing such peanuts for market or of marketing such peanuts but shall not include a person engaged in manufacturing another and different product from peanuts, so changed in form. The term "processor" shall not include an agent of the processor nor any person who receives peanuts for or on the account of another person.

(9) "Producer" means any person engaged within this state in the business of producing or causing to be produced for market peanuts as defined in this Code section.

(10) "Producer marketing" or "marketed by producers" means any or all operations performed by any producer in preparing for market and includes selling, delivering, or disposing of, for commercial purposes, peanuts which he has produced to any handler as defined in this Code section.

(11) "Retailer" means any person who purchases or acquires peanuts for resale at retail to the general public for consumption off the premises; however, such person shall also be included within the definition of "distributor," as set forth in this Code section, to the extent that he engages in the business of a distributor as defined in this Code section.

(12) "Seasonal marketing regulations" means marketing regulations, applicable to a particular marketing order, made effective as prescribed in this article for the purpose of carrying into effect, by administrative order, the marketing regulatory authorizations and the provisions of such marketing order, as such authorizations or provisions may be applicable to or required by changing economic or marketing conditions and requirements from time to time during each marketing season in which such marketing order may operate. Such seasonal marketing regulations shall not extend beyond the marketing order concerned; nor shall they modify or change the language of such marketing order.

(13) "To distribute" means to engage in the business of a distributor as defined in this Code section.

(14) "To handle" means to engage in the business of a handler as defined in this Code section.

(15) "To process" means to engage in the business of a processor as defined in this Code section.



§ 2-8-52. Commission continued in existence; powers and duties; continuation of certain rules, regulations, and orders; periodic determination as to continuation of commission

(a) The Agricultural Commodity Commission for Peanuts which was initially established August 1, 1961, pursuant to the "Georgia Agricultural Commodities Promotion Act," (Ga. L. 1961, p. 301), as amended, is continued in existence and is ratified and confirmed as a public corporation and instrumentality of the State of Georgia from and since such date. The Agricultural Commodity Commission for Peanuts shall be organized and constituted, have corporate existence, and possess powers and duties as stated in this article and shall be governed and controlled by this article.

(b) Marketing Order No. 3 for Peanuts which was adopted by the Agricultural Commodity Commission for Peanuts and which was continued in existence until June 30, 1991, shall continue in effect under the provisions of this article until such date.

(c) All rules, regulations, and orders of the Agricultural Commodity Commission for Peanuts in force and effect on July 1, 1989, shall remain in effect until otherwise amended or repealed pursuant to this article.

(d) Prior to April 30, 1991, and each three years thereafter, balloting shall be conducted in accordance with Code Section 2-8-63 to determine whether the commission shall continue to exist and operate under this article.



§ 2-8-53. Membership of commission; division of peanut-producing counties into districts; election of members; compensation and expenses; certification of members to Secretary of State

(a) The Agricultural Commodity Commission for Peanuts shall be composed of five members, who shall be peanut producers to be elected in the manner provided in subsection (b) of this Code section.

(b) (1) For the purpose of electing the five members of the Agricultural Commodity Commission for Peanuts, the commission shall divide those counties within this state in which peanuts are produced into five districts, each of which shall have approximately equal quota pound production of peanuts. Any county in which peanuts are not produced shall not be included in any of the five districts. Such districts in existence on July 1, 1989, shall remain as constituted on such date until otherwise changed by the commission.

(2) The five producer members of the Agricultural Commodity Commission for Peanuts who are serving as such on July 1, 1989, shall continue as members for the remainder of their unexpired terms. Prior to the expiration of a term of office, it shall be the duty of the commission to conduct an election for a successor. Except as otherwise provided in this Code section, elections shall be called and conducted in the manner specified by the commission. One member shall be elected from each district by the producers of peanuts residing in such district. To be eligible for election, a person must be a peanut producer. No producer of peanuts residing within the district shall be denied the right to seek election to membership on the commission.

(3) A person must receive a majority of the votes cast for a position in order to be elected to such position; provided, however, if only one person qualifies for such position, no election shall be required and that person shall automatically become a member of the commission. If no person receives a majority of the votes cast for such position, a run-off election shall be conducted by the commission. Any member may succeed himself as a member of a commission. Members shall have terms of office of three years each and until their respective successors are elected and qualified.

(4) Vacancies in the membership of the commission shall be filled by election in the same manner as the original election of such members. Any person elected to fill a vacancy shall be elected for the remainder of the unexpired term.

(c) The members of the commission shall receive compensation and reimbursement of expenses as shall be provided by the commission, and such funds shall be payable from the funds of the commission. The commission shall keep comprehensive and detailed records of all compensation and expense reimbursement paid to each member of the commission. In connection with the audits provided for in subsection (h) of Code Section 2-8-67, the state auditor shall annually prepare a comprehensive and detailed report of the compensation and reimbursement paid to each member of the commission and shall provide a copy of such report to the commission; and such report shall be available to any producer of peanuts upon written request of any such producer.

(d) It shall be the duty of the commission to certify to the Secretary of State the membership of the commission and each change in membership as the same occurs.



§ 2-8-54. Authority; legal representation; acceptance and use of donations, gifts, and other property; exercise of powers of corporations; continuation of existence of commission; authority to lease or purchase property

(a) The commission is authorized to appoint advisory boards, special committees, and individuals, including technical and clerical personnel, to advise, aid, and assist the commission in the performance of its duties. Compensation for such services shall be fixed by the commission and may be paid from the funds of the commission. The Attorney General shall represent the commission in legal matters and shall be the attorney for the commission. If the Attorney General determines that outside legal counsel is necessary or desirable in connection with any legal matter of the commission, he shall so inform the commission and, upon approval of the commission, he shall employ such outside counsel. Compensation for such outside counsel shall be agreed upon between such counsel and the Attorney General, subject to the approval of the commission. Such compensation shall be paid from the funds of the commission. Neither Code Section 16-10-9 nor any other law shall prohibit or be applicable to the employment of such counsel.

(b) The commission is authorized to accept donations, gifts, and other property and to use the same for commission purposes. The commission may exercise the powers and authority conferred by law upon corporations.

(c) The commission shall continue as a public corporation and instrumentality of the State of Georgia until abolished by law or until terminated by referendum.

(d) The commission is authorized to acquire, lease as lessee, purchase, hold, own, and use any franchise or real or personal property, whether tangible or intangible, or any interest therein and, whenever the same is no longer required for purposes of the commission, to sell, lease as lessor, transfer, or dispose thereof or to exchange the same for other property or rights which are useful for its purposes.



§ 2-8-55. Commission as public corporation; name used in contracts and legal proceedings; chairman; quorum; oath of office; certification of election

The commission shall be a public corporation and an instrumentality of the State of Georgia. By that name, style, and title, the commission may contract and be contracted with, implead and be impleaded, and complain and defend in all courts. The commission shall name its chairman and determine a quorum for the transaction of business. The commission shall assume the duties and exercise the authority provided in this article without further formality than that provided in this article. Each member of the commission shall be a public officer and shall take an oath of office faithfully to perform his duties. Such oath shall be administered by the Governor or some other person qualified to administer oaths. The fact of a member's election shall be certified to the Secretary of State, who shall issue the appropriate commission under the seal of his office.



§ 2-8-56. Receipt, collection, and disbursal of funds

The commission is authorized and it shall be its duty to receive, collect, and disburse the funds of the commission.



§ 2-8-57. Funds held in trust; deposit, accounting, and disbursal of funds; exemption from requirements applicable to state funds

Funds received by the commission under this article shall be held in trust for the commission. Such funds shall be deposited, accounted for, and disbursed in the same manner as the funds of this state but shall not be required to be deposited in the state treasury and appropriated therefrom as are other state funds. It is the express intent and purpose of this article to authorize the receipt, collection, and disbursement by the commission of such funds as trust funds of the commission without complying with the requirement applicable to funds collected for the use and benefit of the state.



§ 2-8-58. Bond of persons handling funds under article; signing of checks, drafts, and negotiable instruments; election, powers, and duties of treasurer

Any persons who handle funds under this article shall be bonded with good and sufficient surety in an amount determined by the commission for the accounting of any and all funds coming into their hands. All checks, drafts, and negotiable instruments which are drawn on or payable from the funds of the Agricultural Commodity Commission for Peanuts shall be signed by either the chairman or treasurer of the commission. It shall be the duty of the commission to elect annually a treasurer from among the membership of the commission. The treasurer shall have such powers and perform such duties as shall be provided by the commission.



§ 2-8-59. Liability of commission members

The members and employees of the commission shall not be held responsible individually in any way whatsoever to any producer, processor, distributor, or other handler or to any other person for errors in judgment, mistakes, or other acts, either of commission or omission, as principal, agent, person, or employee, except for their own individual acts of dishonesty or crime. No such person or employee shall be held responsible individually for any act or omission of any other member of the commission. The liability of the members of the commission shall be several and not joint and no member shall be liable for the default of any other member.



§ 2-8-60. Authority to confer with and make information available to governmental authorities of this state, other states, and the United States

The commission is authorized to confer with and to make any information obtained pursuant to this article available to the duly constituted governmental authorities of this state, of other states, of political subdivisions of this state or other states, and of the United States who, by reason of their duties, have legitimate concern with the subject and to cooperate with all such authorities for the purpose of obtaining administrative uniformity and achieving the objectives of this article.



§ 2-8-61. Issuance, administration, and enforcement of marketing orders; notice and hearing as to proposed order; information from persons who may be affected by order

(a) The commission is authorized to issue, administer, and enforce the provisions of marketing orders regulating producer marketing or the handling of peanuts within this state.

(b) (1) Whenever the commission has reason to believe that the issuance of a marketing order or amendments to an existing marketing order will tend to effectuate the declared policy of this article with respect to peanuts, it shall, either upon its own motion or upon the application of any producer of peanuts or any organization of such persons, give due notice of and an opportunity for a public hearing upon a proposed marketing order or amendments to an existing marketing order.

(2) Notice of any hearing called for such purpose shall be given by the commission by publishing a notice of such hearing for a period of not less than five days in a newspaper of general circulation published in the capital of the state and in such other newspapers as the commission may prescribe. No such public hearing shall be held prior to five days after the last day of such period of publication. The commission shall also mail a copy of such notice of hearing and a copy of such proposed marketing order or proposed amendments to all producers of peanuts whose names and addresses appear upon lists of such persons on file with the commission and who may be directly affected by the provisions of such proposed marketing order or such proposed amendments. Such notice of hearing shall in all respects comply with the requirements of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(3) The hearing shall be public and all testimony shall be received under oath. A full and complete record of the proceedings at such hearing shall be made and maintained on file in the office of the commission. The hearing shall, in all respects, be conducted in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." The hearing may be conducted by the commission or by a member of the commission, as may be designated by the commission in each instance, but no decision shall be made based on hearings conducted other than by the commission itself, at which a majority of the members thereof are present, until the members of the commission have been afforded an opportunity to review the hearing record. Where the commission conducts hearings, its recommendation shall be based on the findings reached after a review of the record of the hearing.

(c) (1) In order to provide the commission with accurate and reliable information with respect to the persons who may be directly affected by any proposed marketing order for peanuts when such information is not then on file with the commission, the commission is authorized and directed, whenever the commission has reason to believe that the issuance of a marketing order will tend to effectuate the declared policy of this article or upon receipt of a written application for a hearing pursuant to subsection (b) of this Code section, to notify all handlers of peanuts, by publication of a notice as required in paragraph (2) of this subsection, to file with the commission within ten days from the last date of such publication a report, properly certified, showing:

(A) The correct name and address of such handler;

(B) The quantities of peanuts affected by the proposed marketing order handled by such handler in the marketing season next preceding the filing of such report;

(C) The correct names and addresses of all producers of peanuts who may be directly affected by such proposed marketing order, from whom such handler received peanuts in the marketing season next preceding the filing of such report; and

(D) The quantities of peanuts received by such handler from each such producer in the marketing season next preceding the filing of such report.

(2) The notice to handlers requiring them to file a report shall be published by the commission for a period of not less than five days in a newspaper of general circulation published in the capital of the state and in such other newspaper or newspapers as the commission may prescribe. The commission shall also mail a copy of such notice to all handlers of peanuts whose names and addresses appear upon the lists on file with the commission who may be directly affected by such proposed marketing order.

(3) Each handler of peanuts directly affected by a proposed marketing order shall file his verified report with the commission within the time specified in paragraph (1) of this subsection. Failure or refusal of any handler to file such report shall not invalidate any proceeding taken or marketing order issued. The commission is authorized and directed to proceed upon the basis of such information and reports as may otherwise be available.

(4) From the reports so filed and the information so received or available to the commission, including any proper corrections, the commission shall prepare a list of the names and addresses of such producers and the volume of peanuts produced or marketed by all such producers and a list of the names and addresses of such handlers and the volume of peanuts handled by all such handlers, directly affected by such proposed marketing order or amendments thereto, in the preceding marketing season. Such lists shall constitute complete and conclusive lists for use in any finding made by the commission pursuant to subsection (a) of Code Section 2-8-63 and such findings shall be conclusive.

(5) The information contained in the individual reports of handlers filed with the commission pursuant to this Code section shall not be made public in such form. The information contained in such reports may be prepared in combined form for use by the commission, its agents, or other interested persons in the formulation, administration, and enforcement of a marketing order or may be made available pursuant to court order. Such information shall not be made available to anyone for private purposes.



§ 2-8-62. Recommendation of promulgation of marketing order; permissible provisions of orders; effectiveness of orders heretofore adopted and in effect on July 1, 1989

(a) If, upon the basis of the record of testimony and documentary evidence received at the hearing provided for in Code Section 2-8-61 and the facts officially noticed therein from official publications or institutions of recognized standing, the commission determines that the issuance of a marketing order or an amendment will tend to effectuate the intent and purpose of this article, it may recommend the promulgation of a marketing order or amendment with respect to the matters specified in the hearing notice and supported by the record, containing any or all of the following provisions, but no others:

(1) Provisions regulating the period or periods during which peanuts or any grade, size, or quality of peanuts may be processed, distributed, or otherwise marketed within this state by any and all persons engaged in such processing, distributing, or marketing within this state; such periods shall be established by the commission so as to conform to the better principles of sound agricultural practices with respect to production of the peanuts in order to secure, so far as is commercially practical, a sufficient supply of good quality of each grade of peanuts proportionate to normal market demand and to prevent disruptive marketing practices likely to result in oversupply or scarcity, which create unnecessarily inflated prices to consumers and handlers, depressed prices to producers, or salability of products of inferior grade and quality due to unavailability of good quality products;

(2) Provisions establishing or providing for establishing, with respect to peanuts, either as delivered by producers to handlers or processors or as handled, processed, or otherwise prepared for market or as marketed by producers, handlers, or processors:

(A) Grading standards of quality, condition, size, maturity, or pack, which standards may include minimum standards, provided that the standards so established shall not be established below any minimum standards prescribed by law for peanuts; and

(B) Uniform inspection and grading of peanuts in accordance with the standards so established.

(3) Provisions for the establishment of plans for advertising and sales promotion to maintain present markets or to create new or larger markets for peanuts grown in this state or for the prevention, modification, or removal of trade barriers which obstruct the normal flow of peanuts to market. The commission is authorized to prepare, issue, administer, and enforce plans for promoting the sale of peanuts, provided that any such plan shall be directed toward promoting and increasing the sale, use, and utilization of peanuts without reference to a particular brand or trade name; and provided, further, that no advertising or sales promotion program shall be issued by the commission which makes use of false or unwarranted claims in behalf of any such product or disparages the quality, value, sale, or use of any other agricultural commodity;

(4) Provisions prohibiting unfair trade practices by which any producer or handler tends toward establishment of monopoly, unfairly discriminates among customers as to price or quality, or engages in fraudulent, deceptive, or misleading representations, concealment, or other similar sharp business practices which are harmful to his or its customers, injurious to competitors, likely to bring into disrepute persons generally engaged in production and handling of peanuts, or detrimental to the intent and purpose of this article;

(5) Provisions for carrying on research studies in promoting the production, marketing, sale, use and utilization, processing, and improvement of peanuts or any combination thereof and for the expenditure of moneys for such purposes. In any research carried on under this paragraph, the dean of the College of Agricultural and Environmental Sciences of the University of Georgia and the commission shall cooperate in selecting the research project or projects to be carried on from time to time. Insofar as practicable such projects shall be carried out by the College of Agricultural and Environmental Sciences but, if the dean of the college and the commission determine that the college has no facilities for a particular project or that some other research agency has better facilities therefor, the project may be carried out by other research agencies selected by the commission;

(6) Provisions establishing or providing authority for establishing, either as peanuts are produced or are delivered by producers to handlers or as peanuts are handled or otherwise prepared for market or as peanuts are marketed by producers or handlers, an educational program designed to acquaint producers, handlers, or other interested persons with quality improvement, including sanitation practices, procedures, or methods as applied to peanuts;

(7) Provisions for the promotion of the marketing of surplus peanuts through the establishment of surplus, stabilization, or by-product pools for peanuts or any grade, size, quality, or condition thereof, providing for the sale of the peanuts in any such pool and for the equitable distribution among the persons participating therein of the net returns derived from the sale of such peanuts. Whenever the marketing order authorizes the establishment of any such pool or pools, the commission shall have the power to receive such peanuts from each producer or handler, to handle the same according to the grade, size, quality, or condition thereof, and to account to each producer or handler participating therein upon a pro rata basis for the net proceeds derived from the sale thereof. Whenever the marketing order authorizes the establishment of a surplus, stabilization, or by-product pool, the commission shall have authority to promote the marketing of surplus peanuts by making arrangements for and operating any necessary facilities for the storing, financing, grading, hauling, packing, servicing, processing, preparing for market, selling, and disposing of the contents of any pools provided for in this paragraph. Whenever the marketing order authorizes the establishment of any type of pool authorized in this paragraph, the commission shall have authority to create, by a uniform assessment upon producers, or to maintain and disburse, upon some other uniform and equitable basis, an equalization fund to be used for the removal of any inequalities between producers or handlers participating in any pool; and

(8) Provisions for the establishment and management of a stabilization fund to compensate producers of peanuts for peanuts which must be diverted or which fail to qualify for marketing or sale in regular marketing channels due to grade, quality, or size regulations. The commission shall be authorized to provide, by regulations, for the administration of such stabilization fund, including regulations as to the type, quality or grade of peanuts, the amount of stabilization support, reporting, and qualifying procedures. Whenever the marketing order authorizes the establishment of any type of stabilization fund authorized in this paragraph, the commission shall have the authority to create such fund by a uniform assessment upon producers of peanuts and to maintain and disburse such stabilization fund in accordance with the purposes set out in this paragraph.

(b) All provisions authorized by this Code section which are contained in marketing orders and amendments thereto heretofore adopted by the Agricultural Commodity Commission for Peanuts and in effect on July 1, 1989, shall be and remain of full force and effect until repealed or modified by the commission as provided in this article.



§ 2-8-63. Finding of assent or approval of producers required for marketing order to become effective; commission authorized to issue orders regulating peanuts; amendments; notice; rules and regulations; expiration and extension of orders

(a) (1) No marketing order or major amendment thereto, directly affecting producers or producer marketing, issued pursuant to this article, shall be made effective by the commission until the finding of one or more of the following:

(A) That such marketing order or amendment thereto has been assented to in writing by not less than 65 percent of the producers who are engaged within the area specified in such marketing order or amendment thereto in the production for market or the producer marketing of not less than 51 percent of the peanuts specified therein in commercial quantities;

(B) That such marketing order or amendment thereto has been assented to in writing by producers who produce not less than 65 percent of the volume of peanuts and by 51 percent of the total number of producers so engaged; or

(C) That such marketing order or amendment thereto has been approved or favored by producers in a referendum among producers directly affected if the valid votes cast in such referendum in favor of such marketing order or amendment thereto represent not less than 51 percent of the total number of producers of peanuts of record with the commission who marketed not less than 51 percent of the total quantity of the peanuts marketed in the next preceding marketing season by the total number of producers of record with the commission.

(2) Whenever any marketing order or any major amendment to any marketing order is issued by the commission, the commission shall determine whether assent, approval, or favor thereto of the producers shall be by written assents or by referendum.

(3) If the commission determines that a referendum shall be had, the commission shall establish a referendum period of 30 days. At the close of such referendum period, the commission shall count and tabulate the ballots filed during such period. If from such tabulation the commission finds that the number of producers voting in favor of such marketing order or amendment thereto is not less than 51 percent of the total number of producers of record with the commission and that such producers who voted in favor of the marketing order or amendment thereto marketed not less than 51 percent of the total volume of peanuts marketed by all producers of record with the commission during the marketing season next preceding such referendum, the commission may make such marketing order or amendment thereto effective. The commission is authorized to prescribe such additional procedures as may be necessary to conduct such referendum.

(4) At a public hearing held to consider a proposed marketing order or major amendments to an existing marketing order which directly affect producers or producer marketing, the commission shall also receive testimony or evidence from which it can determine whether the assent, approval, or favor of such producers shall be determined by written assents or by referendum as prescribed in this Code section. Upon the conclusion of any hearing which involves a marketing order or a major amendment thereto directly affecting producers or producer marketing, the commission shall make a finding, based upon the testimony and evidence received, whether producer assent, approval, or favor shall be determined by written assents or by referendum. If the commission finds that a referendum shall be had, it shall direct that a referendum be held in accordance with this subsection.

(5) Any referendum or assent in writing to a marketing order under paragraphs (3), (5), and (6) of subsection (a) of Code Section 2-8-62 shall be held pursuant to this Code section; and upon the approval thereof by two-thirds of those voting therein, where the total vote cast thereon represents not less than 25 percent of those eligible to vote or where the total vote cast thereon represents not less than 25 percent of the total amount of peanuts, such marketing order may be declared by the commission to be approved.

(6) In the event of the failure of any proposed marketing order to be approved, no additional referendum thereon shall be held during a period of 12 months from the date of the close of the previous referendum period.

(b) Subject to the provisions, restrictions, and limitations imposed in this article, the commission may issue marketing orders regulating producer marketing and the processing, distributing, or handling in any manner of peanuts by any and all persons engaged in such producer marketing, processing, distributing, or handling of peanuts within this state.

(c) (1) Upon the recommendation of not less than three members of the commission, the commission may make effective minor amendments to a marketing order. The commission may require a public hearing upon minor amendments if in its opinion the substance of such minor amendments so warrants. The commission, however, shall not be required to submit minor amendments for written assents or referendum approval.

(2) In making effective major amendments to a marketing order, the commission shall follow the same procedures prescribed in this article for the institution of a marketing order. For the purpose of this article, a major amendment to a marketing order shall include, but shall not be limited to, any amendment which adds to or deletes from any such marketing order any of the following types of regulations or authorizations:

(A) Authority for regulating the period or periods during which peanuts or any grade, size, or quality of such peanuts may be processed, distributed, or otherwise marketed within this state;

(B) Authority for the establishment of uniform grading and inspection of peanuts and the establishment of grading standards of quality, condition, size, or pack of such peanuts;

(C) Authority for the establishment of plans for advertising and sales promotion of peanuts;

(D) Authority to prohibit unfair trade practices;

(E) Authority for carrying out research studies in the production, processing, or distribution of peanuts;

(F) Authority to increase an assessment rate beyond the maximum rate authorized by the marketing order in effect; or

(G) Authority to extend the application of the provisions of any marketing order to portions or uses of peanuts not previously subject to such provisions or to restrict or extend the application of such provisions upon the producers or handlers of such portions or uses of such peanuts.

(3) Modification of any provisions of any marketing order in effect, for the purpose of clarifying the meaning or application of such provisions or of modifying administrative procedures for carrying out such provisions, are declared not to be a major amendment of such marketing order.

(d) Upon the issuance of any order making effective a marketing order or any suspension, amendment, or termination thereof, a notice thereof shall be posted on a public bulletin board maintained at the offices of the commission; and a copy of such notice shall be published as the commission may prescribe. No marketing order nor any suspension, amendment, or termination thereof shall become effective until the termination of a period of five days from the date of such posting and publication. It shall also be the duty of the commission to mail a copy of the notice of such issuance to all persons directly affected by the terms of such marketing order, suspension, amendment, or termination whose names and addresses are on file in the office of the commission and to every person who files in the office of the commission a written request for such notice.

(e) The commission shall have the power, consistent with this article and in accordance with marketing orders and agreements made effective under this article, to establish such general rules and regulations for uniform application to all marketing orders issued under this article as may be necessary to facilitate the administration and enforcement of such marketing orders. The provisions of subsection (d) of this Code section relative to posting, publication, and time of taking effect shall be applicable to any such general rule or regulation established pursuant to this subsection and applicable to marketing orders generally. Such notice shall be furnished by the commission for each marketing order in active operation.

(f) The commission shall have the power, consistent with this article, to establish administrative rules and regulations for each marketing order issued and made effective as may be necessary to facilitate the supervision, administration, and enforcement of each such order. The provisions of subsection (d) of this Code section relative to posting, publication, mailing of notice, and time of taking effect shall be applicable to any such administrative rules and regulations.

(g) Unless extended as provided in this Code section, all marketing orders issued under the authority of this article shall expire, terminate, and become of no force and effect at the expiration of three years from the date of the issuance of the original marketing order or, if such marketing order has been extended, at the expiration of three years after the date of any such extension.

(h) In the event either one of the following conditions is complied with, a marketing order shall be extended for a period of three years after the date of its original expiration:

(1) Assent has been given in writing to such marketing order by not less than two-thirds of the producers participating; or

(2) Approval or favor of such marketing order has been given by producers in a referendum among producers directly affected if at least 66 2/3 percent of the votes cast in such referendum favor the extension of such marketing order.

(i) If the commission determines that a referendum shall be held, the commission shall establish a referendum period of 30 days, such referendum period to terminate at least 30 days prior to the expiration date of the marketing order which is the subject of such referendum. At the close of such referendum period, the commission shall count and tabulate the ballots cast during such period. If from such tabulation the commission finds that the number of producers voting in favor of the extension of such marketing order is not less than 66 2/3 percent of the total number of ballots cast, then such marketing order shall be extended for a period of three years after the expiration date. If it is found from the tabulation of such referendum that the number of producers who had voted in favor of the extension of such marketing order is less than the required 66 2/3 percent of the total number of ballots cast, then the marketing order shall expire, terminate, and be of no force and effect as provided in subsection (g) of this Code section.



§ 2-8-64. Limiting of application of marketing order to certain marketing areas or portions of state

Marketing orders issued by the commission under this article may be limited in their application by prescribing the marketing areas or portions of the state in which a particular order shall be effective, provided that no marketing order shall be issued by the commission unless it embraces all persons of a like class who are engaged in a specific and distinctive agricultural industry or trade within this state.



§ 2-8-65. Seasonal marketing regulations; legislative findings; interpretation of Code section

(a) The commission without prior notice to and public hearing for the producers or handlers of the peanuts directly affected, may issue and make effective seasonal marketing regulations or modifications thereof, provided that the marketing order, made effective after due notice, public hearing, and written assent as required by this article, (1) provides for the issuance or modification of such seasonal marketing regulations without requiring such prior notice and public hearing, and (2) sets forth the limits within which such seasonal marketing regulations may be made effective or subsequently modified by the commission; and provided, further, that the commission finds that such seasonal marketing regulations or modifications thereof are reasonable and proper and a practical means of carrying out the marketing provisions authorized in such marketing order or agreement and will effectuate the declared purposes and policies of this article with respect to peanuts. Notice of the issuance and the effective date of any such seasonal marketing regulations or modifications thereof shall be given by the commission to all producers and handlers directly affected by any such regulations in the manner and within the time specified in the applicable marketing order or, in absence of such, as may be specified by the commission or as specified in the administrative rules and regulations made effective for such marketing order pursuant to subsection (f) of Code Section 2-8-63.

(b) It is recognized that with respect to some peanuts, marketing, weather, and other conditions may change so rapidly as to require changes in seasonal marketing regulations from week to week or more often. It is intended that this Code section be interpreted liberally so that the commission may be enabled to carry out the marketing regulations and procedures authorized in this Code section in a practical and effective manner.



§ 2-8-66. Applicability of orders regulating minimum quality, condition, size, or maturity

Whenever producers or handlers of peanuts regulated by a marketing order issued by the commission pursuant to this article are required to comply with minimum quality, condition, size, or maturity regulations, no person, except as otherwise provided in such order, shall process, distribute, or otherwise handle any of such peanuts from any source, whether produced within or outside this state, which peanuts do not meet such minimum requirements applicable to producers or handlers of such peanuts in this state, provided that such regulations shall not apply to any peanuts which have been produced outside of this state and are in transit on the effective date of the regulations.



§ 2-8-67. Assessments to defray expenses of marketing orders; budgets for administration; authority to borrow money; contributions in lieu of advance deposits; collection of assessments; rules; enforcement of payment; deposit and disbursement of moneys; investment of moneys

(a) For the purpose of providing funds to defray the necessary expenses incurred by the commission in the formulation, issuance, administration, and enforcement of each marketing order issued under this article, each such marketing order shall provide for the levying and collection of assessments in sufficient amounts to defray such expenses. Each marketing order shall indicate the maximum rate of any such assessment which may be collected and the proportion, if any, payable by each producer and handler directly regulated or affected by such marketing order. In administering such marketing order, the commission shall adopt, from time to time, budgets to cover necessary expenses and the assessment rate necessary to provide sufficient funds. If the commission finds that each such budget and assessment rate are proper and equitable and will provide sufficient moneys to defray the necessary expenses, it may approve such budget and rate of assessment and order that each producer and handler so assessed shall pay to the commission, at such times and in such installments as the commission may prescribe, an assessment, based upon the units in which peanuts are marketed or upon any other uniform basis which the commission determines to be reasonable and equitable, but in amounts which (1) in the case of producers will not exceed 2 1/2 percent of the gross dollar volume of sales of the peanuts affected by all such producers regulated by such marketing order, or (2) in the case of processors, distributors, or other handlers will not exceed 2 1/2 percent of the gross dollar volume of purchases of peanuts affected by the marketing order from producers or of the gross dollar volume of sales of peanuts affected by the marketing order and handled by all such processors, distributors, or other handlers regulated by such marketing order during the marketing season or seasons during which such marketing order is effective.

(b) Each marketing order which authorizes the carrying out of advertising and sales promotion plans shall provide for the levying and collection of assessments in sufficient amounts to defray the expenses of such activities. Each such marketing order shall indicate the maximum rate of any such assessment and the proportion, if any, payable by each producer and handler directly regulated or affected by such marketing order. The commission shall adopt budgets to cover such expenses and establish the assessment rate necessary to provide sufficient funds. If the commission finds that each such budget and assessment rate are proper and equitable and will provide sufficient moneys to defray such expenses, they may approve such budget and approve and levy such assessment. Any assessments so established shall be based upon the units in which peanuts are marketed or upon any other uniform basis which the commission determines to be proper and equitable. Any assessment rates established under this subsection shall be in amounts not to exceed 4 percent of the gross dollar volume of sales by all producers or by all processors, distributors, or other handlers of peanuts regulated by such marketing order during the marketing season or seasons during which such marketing order is effective.

(c) In lieu of the assessments to defray the costs of formulation, issuance, administration, and enforcement of the marketing order and of advertising or sales promotion provided for in subsections (a) and (b) of this Code section, if the marketing order contains provisions for advertising or sales promotion as authorized in this article, the commission may approve and fix one assessment not exceeding 6 1/2 percent of the gross dollar volume of sales of such peanuts by all producers or by all processors, distributors, or other handlers of such peanuts regulated by such marketing order during the marketing season or seasons during which such marketing order is effective. The method and manner of assessment and collection thereof and the limitations and restrictions applicable thereupon shall conform in all respects with subsection (b) of this Code section, except as to the maximum amount of such assessment. In such case, the commission shall approve the proportions of such assessments which may be expended to defray the costs of formulation, issuance, administration, and enforcement of the marketing order and of such advertising or sales promotion program, provided that the proportion of such assessments which may be allocated in such manner to defray the cost of such administrative activities for such marketing order shall in no case exceed the maximum amount authorized in subsection (a) of this Code section.

(d) In the event that the commission has reason to believe that the administration of a marketing order will be facilitated or the attainment of the purposes and objectives of the marketing order will be promoted thereby, the commission is authorized to borrow money, with or without interest, to carry out any provision of any marketing order authorized by this article and may hypothecate anticipated assessment collections applicable to such respective provisions.

(e) In lieu of requiring advance deposits for defraying administrative or advertising and sales promotion expenses until such time as sufficient moneys are collected for such purposes from the payment of assessments established pursuant to this Code section, the commission is authorized to receive and disburse for such purposes contributions made by producers, processors, distributors, or other handlers. The commission shall not be held responsible for the repayment of such contributions, provided that whenever collections from the payment of established assessments credited to the respective marketing order accounts are sufficient so to warrant, the commission shall repay contributions or shall authorize the application of such contributions to the assessment obligations of the persons who made such contributions.

(f) Each and every handler of peanuts for which an assessment has been established by or pursuant to this article shall, at the time of purchase of any such peanuts from the producer thereof, collect from such producer the assessment established by or in accordance with this article and remit the same to the commission. The liability of such handler under this article shall not be discharged except upon receipt of such sums by the commission. For the purpose of this subsection, to ensure compliance with this Code section, and for the administrative convenience of the commission in enforcing payment and collection of such assessments, delivery by a producer to a handler for processing of any peanuts upon which an assessment has been established shall be deemed a sale of such peanuts within the meaning of this Code section; and the assessment shall thereupon attach and become due, regardless of whether such handler actually purchases such peanuts for himself or only processes same for a consideration payable by the producer or another person and such peanuts are thereafter sold to another person, provided that upon collection of such assessment by the handler to whom such peanuts are so delivered for processing only, no further or additional assessment shall attach or become due by reason of the subsequent sale by such producer of such processed peanuts to another person or handler.

(g) The commission may prescribe such rules as may be necessary and reasonable for the orderly reporting and transmitting of assessments by handlers and may take all legal action necessary to enforce payment of the same by handlers. The commission is authorized to issue executions for the same in like manner as executions are issued for ad valorem property taxes due the state. It shall be the duty of each and every sheriff of this state and their lawful deputies, upon the request of the commission, to levy and collect such executions and to make their return thereof to the commission in like manner as such tax executions are levied and return thereof made to county tax collectors and tax commissioners. The commission shall likewise be authorized to collect, by execution as provided in this subsection or otherwise, directly from the producer against whom any assessment levied under this Code section may be found due whenever it is determined that such producer has sold such affected peanuts giving rise to such liability to a person other than to a handler who has collected such assessment and is required by this Code section to remit the same to the commission. Furthermore, the commission may proceed against such producer and the purchaser of such peanuts simultaneously if the purchaser is a handler required to collect such assessment, until satisfaction is obtained.

(h) Any moneys collected by the commission pursuant to this article shall be deposited in a bank or other depository approved by the commission and shall be disbursed by the commission only for the necessary expenses incurred by the commission, as approved by the commission. Funds so collected shall be deposited and disbursed in conformity with appropriate rules and regulations prescribed by the commission. All such expenditures by the commission shall be audited at least annually by the state auditor and a copy of such audit shall be delivered within 30 days after the completion thereof to the Governor and the commission. If the commission is abolished, any funds remaining in its hands at such time shall be used to pay the existing obligations of the commission and the expenses incurred in winding up the affairs of the commission. Any excess remaining shall escheat to the state and shall be paid into the state treasury as unclaimed trust funds.

(i) Moneys deposited by the commission pursuant to this Code section which the commission determines are available for investment may be invested or reinvested by the commission as provided for funds of this state or of any retirement system created by law, provided that all moneys invested shall be invested in those areas of production that will provide a return at the highest bank interest rate available. It shall be the duty of the commission annually to review these investments and determine whether they are in compliance with this Code section.



§ 2-8-68. Assessment constitutes personal debt; action for collection; fee for late payment; remedies cumulative

(a) Any assessment levied or established in accordance with this article in such specified amount as may be determined by the commission pursuant to this article shall constitute a personal debt of every person so assessed and shall be due and payable to the commission when payment is called for by the commission. In the event of the failure of such person to pay any such assessment upon the date determined by the commission, the commission may file an action against such person in a court of competent jurisdiction for the collection thereof.

(b) In the event that any producer or handler duly assessed pursuant to this article fails to pay to the commission the amount so assessed on or before the date specified by the commission, the commission is authorized to add to such unpaid assessment an amount not exceeding 10 percent of such unpaid assessment to defray the cost of enforcing the collection of such unpaid assessment.

(c) The provisions of subsection (a) of this Code section with respect to collection of assessments by action are in addition to and cumulative of the provisions of this article authorizing the issuance of executions for assessments by the commission. The 10 percent penalty authorized to be assessed upon delinquent assessments under subsection (b) of this Code section may likewise be included in any execution issued by the commission. Such remedies may be pursued concurrently until satisfaction is obtained upon either. Any penalty recovered shall become a part of the principal assessment levied and shall be for the use of the commission as are other moneys received under this article.



§ 2-8-69. Books and records of processors and distributors; furnishing information to commission; inspection of books and records; confidentiality; enforcement

(a) The commission may require any and all processors or distributors subject to the provisions of any marketing order issued pursuant to this article:

(1) To maintain books and records reflecting their operations under the marketing order;

(2) To furnish to the commission or its duly authorized or designated representatives such information as may from time to time be requested by them relating to operations under the marketing order; and

(3) To permit inspection by the commission or its duly authorized or designated representatives of such portions of such books and records as relate to operations under the marketing order.

(b) Information obtained by any person under this Code section shall be confidential and shall not be disclosed by him to any other person, except to a person with like right to obtain the information or to any attorney employed to give legal advice thereupon or by court order.

(c) In order to carry out the purposes of this Code section, the commission may hold hearings, take testimony, administer oaths, subpoena witnesses, and issue subpoenas for the production of books, records, or documents of any kind.



§ 2-8-70. Use of designations of grade, quality, or condition without complying with regulations or marketing order

Whenever the use by a producer or handler of a particular emblem, label, certificate, or other distinctive designation of grade, quality, or condition, other than grade or other quality designations then in effect pursuant to state or federal grade standards, is made contingent upon compliance with certain production or handling regulations authorized by a marketing order issued and made effective under this article, it shall be unlawful and a violation of this article for any person who is not participating in and complying with such order or regulations to use such designation of grade, quality, or condition.



§ 2-8-71. Entry and inspection of premises to check compliance with marketing order; holding of lot of peanuts to ascertain compliance; affixing of notice of noncompliance; service of notice of noncompliance; correction of deficiencies; disposal of lot; applicability

(a) Any authorized inspector or other authorized person discharging his duties in the checking of compliance with any marketing order made effective pursuant to this article may enter during normal business hours and inspect any premises, enclosure, building, or conveyance where he has reason to believe any peanuts subject to a marketing order are produced, stored, being prepared for market, or marketed and may inspect or cause to be inspected such representative samples of the peanuts as may be necessary to determine whether or not any lot of such peanuts is in compliance with applicable regulations of any marketing order made effective pursuant to this article.

(b) Any authorized inspector or other authorized person in the discharge of his duties, if he has reason to believe that a lot of any peanuts subject to a marketing order issued under this article is not in compliance with the requirements of such marketing order or of marketing rules and regulations issued pursuant thereto, as to quality, condition, size, maturity, pack, labeling, or markings, may hold such lot for a reasonable period of time sufficient to enable such officer to ascertain by an authorized inspection whether such lot complies with such marketing requirements, but in any event not to exceed 72 hours, except as provided in this Code section.

(c) (1) Following inspection, an inspector or other authorized person may affix to any lot which is determined to be in noncompliance an official notice, warning tag, or other appropriate marking warning that the lot is held and stating the reasons therefor. It shall be unlawful for any person, other than an authorized inspector or enforcing officer, to detach, alter, deface, or destroy any such official notice, warning tag, or marking so affixed to any such lot or to remove or dispose of such lot in any manner or under conditions other than as prescribed in such notice of noncompliance, except upon written permission of an authorized enforcing officer or by order of a court of competent jurisdiction.

(2) The commission or the authorized person by whom such lot is being held shall serve the person in possession of such lot with a notice of noncompliance. Such notice shall be served in person or by mail to the last known address of the person in possession. It shall be the duty of the person in possession to notify the owner of the lot or other persons having an interest therein of the serving of such notice of noncompliance.

(3) Such notice of noncompliance shall include a description of the lot and the place where and reasons for which it is held and shall cite the applicable marketing order or marketing rules and regulations and the Code section upon which the notice of noncompliance is based.

(d) (1) The owner of a lot shall have not more than 72 hours from the time of the service of a notice of noncompliance for reconditioning or for the correction of the deficiencies noted in the notice of noncompliance. If such lot is reconditioned or the deficiencies are corrected, the enforcing officer shall remove the warning tags or markings and release the lot for marketing, provided that with the consent of the owner of the lot, the enforcing officer is authorized to divert the lot to other lawful uses or to destroy the lot.

(2) (A) If the owner of the lot fails or refuses to give consent to its diversion to other lawful uses or to its destruction or if the lot has not been reconditioned or the deficiencies otherwise corrected so as to bring the lot into compliance within the time specified in the notice, then the enforcing officer shall proceed as provided in this subsection.

(B) The commission may file a verified petition in the superior court of the county where the peanuts are held or the county of the residence of the owner thereof requesting permission to divert such lot to any other available lawful use or to destroy such lot. Such verified petition shall show the condition of the lot; that the lot is situated within the territorial jurisdiction of the court in which the petition is being filed or that the owner thereof resides within the jurisdiction of the court; that the lot is held and the notice of noncompliance has been served as provided in this Code section; that the lot has not been reconditioned as required; the name and address of the owner and the person in possession of the lot; and that the owner has refused permission to divert or to destroy the lot. Upon the filing of such verified petition the court may issue an order to show cause, returnable five days after service upon the owner, why the lot shall not be reconditioned or the deficiencies corrected or why the lot shall not be diverted to other lawful uses or destroyed. The owner of the lot may, prior to the date when the order to show cause is returnable, either recondition or correct the deficiencies in the lot so as to bring the lot into compliance or file at or before the hearing on the order an answer with the court showing why the lot should not be reconditioned or the deficiencies corrected so as to bring it into compliance or showing why the lot should not be diverted to other lawful uses or destroyed.

(C) If, at the expiration of the five days, the owner of the lot has failed or refused to recondition or to correct the deficiencies so as to bring the lot into compliance, the court may enter judgment ordering that the lot be reconditioned, diverted to any other lawful uses, or destroyed in the manner directed by the court or that the lot be relabeled or otherwise processed or that the lot be sold or released upon such condition as the court in its discretion may impose, provided that the lot may not be sold or released into the regular channels of trade.

(D) In the event of the sale of any lot by order of the court, the costs of storage, handling, and reconditioning or disposal shall be deducted from the proceeds of the sale and the balance, if any, shall be paid into the court for the account of the owner of any such lot.

(e) Disposal of any lot or portion of any lot pursuant to this Code section, whether such disposal is by arrangement with an enforcing officer or by court order, shall not waive any of the penalty provisions of this article.

(f) This Code section shall apply to any lot of peanuts regulated by a marketing order wherever or in the possession of whomever such lot may be in the marketing channels within this state.



§ 2-8-72. Civil penalty; fixing amount of penalty; civil action; disposition of moneys

Any person who violates any provision of this article or any marketing order duly issued by the commission and in effect under this article or who violates any rule or regulation issued by the commission pursuant to this article or of any marketing order duly issued and effective under this article shall be civilly liable to the commission for a penalty in an amount not to exceed $500.00 for each and every violation thereof, the amount of such penalty to be fixed by the commission after notice and hearing as provided by Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," for contested cases and recoverable by a civil action brought in the name of the commission or by execution issued in like manner as for assessments provided by Code Section 2-8-67. Any moneys recovered pursuant to this Code section shall be deposited and disbursed in accordance with subsection (e) of Code Section 2-8-67 as are other moneys.



§ 2-8-73. Action by Attorney General for civil penalties or injunctive relief; remedies court may impose; payment of costs

(a) The Attorney General of this state shall, upon complaint by the commission, or may, upon his own initiative if after examination of the complaint and evidence he believes a violation has occurred, bring an action in the superior court in the name of the commission for civil penalties or for injunctive relief, including specific performance of any obligation imposed by a marketing order or any rule or regulation issued under this article, or both, against any person violating any provisions of this article or of any marketing order or any rule or regulation duly issued by the commission under this article.

(b) If it appears to the court, upon any application for a temporary restraining order, upon the hearing of any order to show cause why a preliminary injunction should not be issued, or upon the hearing of any motion for a preliminary injunction, or if the court finds in any such action that any defendant therein is violating or has violated any provision of this article or of any marketing order or any rule or regulation duly issued by the commission under this article, then the court shall enjoin the defendant from committing further violations and may compel specific performance of any obligation imposed by a marketing order or any rule or regulation issued by the commission under this article. It shall not be necessary in such event to allege or prove lack of an adequate remedy at law.

(c) In any action brought by the Attorney General to enforce any of the provisions of this article or of any marketing order issued by the commission and effective under this article or of any rule or regulation issued by the commission pursuant to any marketing order, the judgment, if in favor of the commission, may provide that the defendant pay to the commission the costs incurred by the commission in the prosecution of such action.



§ 2-8-74. Referral of complaints to Attorney General or prosecuting attorney; hearing to consider charges; cease and desist order

(a) The commission on its own motion may, and upon the complaint of any interested party charging a violation of any provision of this article or of any provision of any marketing order or any rule or regulation issued by the commission and effective under this article shall, either refer the matter directly to the Attorney General of this state or to any prosecuting attorney of this state for the institution of legal proceedings thereupon or, if the commission deems it necessary or advisable, immediately call an administrative hearing, pursuant to the provisions of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," governing contested cases, to consider the charges set forth in such verified complaint.

(b) In case the matter is referred directly by the commission to the Attorney General or any prosecuting attorney, it shall be the duty of such officer, if after examination of the complaint and the evidence he believes that a violation has occurred, to bring an appropriate action or actions in a court or courts of competent jurisdiction in this state.

(c) After an administrative hearing, if the commission finds that a violation has occurred, it shall enter its findings and notify the parties to such complaint. In its discretion, the commission shall either refer the matter to the Attorney General for the institution of legal proceedings or notify such parties to cease and desist from further violation. Upon the refusal or failure of such parties to comply or if the commission finds that the facts or circumstances warrant immediate prosecution, the commission shall file a complaint with the Attorney General or with any prosecuting attorney of this state requesting that such officer commence any or all actions authorized in this article against such respondent or respondents in a court of competent jurisdiction.



§ 2-8-75. False or fraudulent reports, statements, and records; failure or refusal to give name and address of person from whom peanuts received

(a) Any person who willfully renders or furnishes a false or fraudulent report, statement, or record required pursuant to this article or any marketing order effective under this article shall be guilty of a misdemeanor.

(b) Any person engaged in the handling or processing of peanuts or in the wholesale or retail trade thereof who fails or refuses to furnish, upon request, information concerning the name and address of the person from whom he has received peanuts regulated by a marketing order issued and in effect under this article and the quantity of such peanuts received shall be guilty of a misdemeanor.



§ 2-8-76. Criminal penalty

Any person who violates any provision of this article or any provision of any marketing order duly issued by the commission under this article shall be guilty of a misdemeanor.



§ 2-8-77. Construction of penalty and remedy provisions

The penalties and remedies prescribed in this article with respect to any violation mentioned shall be concurrent and alternative. Neither singly nor combined shall such penalties and remedies be exclusive; rather, either singly or combined, such penalties and remedies shall be cumulative with any and all other civil, criminal, or alternative rights, remedies, forfeitures, or penalties provided or allowed by law with respect to any such violation.



§ 2-8-78. Applicability to retailers of peanuts

This article shall not be applicable to any retailer of peanuts except to the extent that any retailer also engages in the processing or distribution of peanuts as defined in this article.



§ 2-8-79. Applicability of "Georgia Administrative Procedure Act."

The promulgation, adoption, and amendment of rules and regulations by the commission shall be subject to the requirements of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."






Article 4 - Agricultural Commodity Commission for Georgia Grown Products

§ 2-8-90. Definitions

As used in this article, the term:

(1) "Advertising and sales promotion" means, in addition to the ordinarily accepted meaning thereof, trade promotion and activities for the prevention, modification, or removal of trade barriers which restrict the normal flow of Georgia grown products to market and may include the presentation of facts to and negotiations with state, federal, or foreign governmental agencies on matters which affect the marketing of Georgia grown products.

(2) "Commission" means the Agricultural Commodity Commission for Georgia Grown Products created under this article.

(3) "Georgia grown products" means any agricultural, horticultural, floricultural, silvicultural, or vegetable products commercially produced in this state.

(4) "Person" means an individual, firm, corporation, association, or any other business unit or any combination thereof and includes any state agency which engages in any of the commercial activities regulated pursuant to this article.

(5) "Processor" means any person engaged within this state in the operation of receiving, grading, packing, canning, extracting, preserving, grinding, crushing, milling, or changing the form of a Georgia grown product for the purpose of preparing for market or marketing such product or engaged in any other activities performed for the purpose of preparing for market or marketing such product.

(6) "Producer" means any person engaged within this state in the business of producing or causing to be produced for market Georgia grown products.



§ 2-8-91. Authority of Commissioner

The Commissioner shall be authorized to exercise supervisory jurisdiction over the administration and enforcement of this article. In the performance of this duty, the Commissioner is authorized to utilize the personnel and facilities of the department.



§ 2-8-92. Creation

There is created the Agricultural Commodity Commission for Georgia Grown Products.



§ 2-8-93. Composition; membership

(a) The commission shall be composed of:

(1) The Commissioner of Agriculture, ex officio;

(2) The president of the Georgia Farm Bureau, ex officio;

(3) One member elected by the Senate Agriculture and Consumer Affairs Committee with a quorum present and a majority of those present concurring, who shall be a producer or processor and shall not be a member of the General Assembly;

(4) One member elected by the House Committee on Agriculture and Consumer Affairs who shall be a producer or processor and shall not be a member of the General Assembly; and

(5) Five additional members, all of whom shall be appointed by the members of the commission specified in paragraphs (1) through (4) of this subsection.

(b) The initial two members elected by the agriculture and consumer affairs committees of the General Assembly shall be elected and qualified to take office for a term ending upon the election of their successors during the regular 2016 session of the General Assembly. Their successors shall be elected during the 2016 regular session of the General Assembly; and thereafter future successors shall be elected during each regular session of the General Assembly convening in even-numbered years. Such members shall serve from the date of their election until their successors are elected and qualified. Such members shall be entitled to vote on matters pertaining to the organization of the commission and upon the selection and nomination of the appointed members of the commission, but shall not be entitled to vote upon any matter pertaining to the policy provisions of the commission, nor shall they be entitled to vote upon the expenditure of any funds of the commission.

(c) For purposes of the appointment of additional members of the commission as provided in this Code section, a list of nominees shall be requested from producers and processors. Initial appointments shall be made for three members for a term of three years each from the effective date of their appointment and until their successors are appointed and qualified and two members for a term of two years each from the effective date of their appointment and until their successors are appointed and qualified. Thereafter, successors shall be appointed for a term of three years each from the effective date of their appointment and until their successors are appointed and qualified. Vacancies shall be filled by appointment in like manner, for the unexpired term, except that vacancies in the office of a member elected by a legislative committee shall be filled for the unexpired term by the legislative committee which made the previous appointment. Any appointed member shall be eligible for reappointment.

(d) (1) The members who are state officers shall be compensated as provided by law. Each such member shall be reimbursed by his or her respective department or from the funds of the commission for actual and necessary expenses incurred in the performance of his or her duties.

(2) The two members elected by the agriculture and consumer affairs committees of the General Assembly, as provided by subsection (a) of this Code section, shall be entitled to receive, for attending meetings of the commission, the same expenses and travel allowances which members of the General Assembly receive for attending meetings of legislative interim committees. Such expenses and allowances shall be paid from funds appropriated or otherwise available to the legislative branch of state government.

(3) The appointed members of the commission shall receive compensation and reimbursement of expenses as shall be provided by the commission, and such funds shall be payable from the funds of the commission.

(e) Each member of the commission shall be a public officer and shall take an oath of office faithfully to perform his or her duties. The fact of a member's appointment shall be certified to the Secretary of State, who shall issue the appropriate commission under the seal of his or her office.



§ 2-8-94. Public corporation and instrumentality of the State of Georgia

The commission, with its name annexed thereto, shall be a public corporation and an instrumentality of the State of Georgia. By that name, style, and title, the commission may contract and be contracted with, implead and be impleaded, and complain and defend in all courts.



§ 2-8-95. Powers, duties, and authority of commission

(a) The commission is authorized to accept donations, gifts, grants, and other funds or property and to use the same for commission purposes. The commission may exercise the powers and authority conferred by law upon corporations.

(b) Funds received by the Commissioner under this article shall be held in trust for the commission. Such funds shall be deposited, accounted for, and disbursed in the same manner as the funds of this state but shall not be required to be deposited in the state treasury and appropriated therefrom as are other state funds. It is the express intent and purpose of this article to authorize the receipt, collection, and disbursement by the Commissioner of such funds as trust funds of the commission without complying with the requirement applicable to funds collected for the use and benefit of the state.

(c) The Commissioner is authorized and it shall be his or her duty to receive, collect, and disburse the funds of the commission qualifying and operating under this article. The Commissioner shall disburse funds of the commission only upon the written authorization of the commission.

(d) Any person who handles funds under this article shall be bonded with good and sufficient surety in an amount determined by the Commissioner for the accounting of any and all funds coming into his or her hands.



§ 2-8-96. Immunity from liability

The members and employees of the commission and the Commissioner shall be immune from liability to the same extent as the state and state officers and employees under Article 2 of Chapter 21 of Title 50, "The Georgia Tort Claims Act."



§ 2-8-97. Authority of Commissioner to issue, administer, and enforce provisions of marketing orders; hearings

(a) The Commissioner, upon the approval and request of the commission, is authorized to issue, administer, and enforce the provisions of marketing orders.

(b) (1) Whenever the Commissioner has reason to believe that the issuance of a marketing order or amendments to an existing marketing order will tend to effectuate the declared policy of this article with respect to any Georgia grown product, he or she shall, either upon his or her own motion, upon the motion of the commission, upon the application of any producer, or any organization of such persons, give due notice of and an opportunity for a public hearing upon a proposed marketing order or amendments to an existing marketing order.

(2) Notice of any hearing called for such purpose shall be given by the Commissioner or the commission by publishing a notice of such hearing for a period of not less than five days in a newspaper of general circulation published in the capital of this state and in such other newspapers as the Commissioner may prescribe. No such public hearing shall be held prior to five days after the last day of such period of publication. Such notice of hearing shall in all respects comply with the requirements of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(3) The hearing shall be public and all testimony shall be received under oath. A full and complete record of the proceedings at such hearing shall be made and maintained. The hearing shall, in all respects, be conducted in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." The hearing may be conducted by the commission, by a member of the commission, or by the Commissioner, as may be designated by the commission in each instance, but no decision shall be made based on hearings conducted other than by the commission itself, at which a majority of the members thereof are present, until the members of the commission have been afforded an opportunity to review the hearing record. Where the commission conducts hearings, its recommendation shall be based on the findings reached after a review of the record of the hearing.



§ 2-8-98. Recommendation of promulgation of a marketing order

If, upon the basis of the record of testimony and evidence received at the hearing provided for in Code Section 2-8-97, the commission determines that the issuance of a marketing order or amendment will tend to effectuate the intent and purpose of this article, it may recommend the promulgation of a marketing order containing any one or more of the following provisions, but no others:

(1) Provisions for the establishment of plans for advertising and sales promotion to maintain present markets or to create new or larger markets for Georgia grown products in this state or for the prevention, modification, or removal of trade barriers which obstruct the normal flow of Georgia grown products to market. The commission is authorized to prepare, issue, administer, and enforce plans for promoting the sale of Georgia grown products, provided that any such plan shall be directed toward promoting and increasing the sale, use, and utilization of Georgia grown products only, without reference to any other brand or trade name; and provided, further, that no advertising or sales promotion program shall be issued by the commission which makes use of false or unwarranted claims on behalf of or disparages the quality, value, sale, or use of any other commodity;

(2) Provisions for carrying on research studies in promoting the production, marketing, sale, use and utilization, and improvement of Georgia grown products or any combination thereof and for the expenditure of moneys for such purposes; and

(3) Provisions establishing or providing authority for establishing an educational program designed to acquaint producers or the general public about Georgia grown products.



§ 2-8-99. Amendments to marketing orders; notice; rules and regulations; termination of orders

(a) (1) Upon the recommendation of not fewer than three of the appointed members of the commission, the Commissioner or the commission may make effective minor amendments to a marketing order. The Commissioner or the commission may require a public hearing upon minor amendments if in the Commissioner's or the commission's opinion the substance of such minor amendments so warrants.

(2) In making effective major amendments to a marketing order, the Commissioner or the commission shall follow the same procedures prescribed in this article for the institution of a marketing order. For the purpose of this article, a major amendment to a marketing order shall include, but shall not be limited to, any amendment which adds to or deletes from any such marketing order any of the following types of regulations or authorizations:

(A) Authority for the establishment of plans for advertising and sales promotion of Georgia grown products;

(B) Authority to increase an assessment rate beyond the maximum rate authorized by the marketing order in effect;

(C) Extension of the termination date of any marketing order; or

(D) Authority for carrying out research studies in the production or distribution of Georgia grown products.

(3) Modification of any provisions of any marketing order in effect, for the purpose of clarifying the meaning or application of such provisions or of modifying administrative procedures for carrying out such provisions, are declared not to be a major amendment of such marketing order.

(b) Upon the issuance of any order making effective a marketing order or any suspension, amendment, or termination thereof, a notice thereof shall be posted on a public bulletin board maintained at the Department of Agriculture; and a copy of such notice shall be published as the Commissioner or the commission may prescribe. No marketing order nor any suspension, amendment, or termination thereof shall become effective until the termination of a period of five days from the date of such posting and publication.

(c) The Commissioner or the commission shall have the power, consistent with this article and in accordance with marketing orders and amendments made effective under this article, to establish such general rules and regulations for uniform application to all marketing orders issued pursuant to this article as may be necessary to facilitate the administration and enforcement of such marketing orders. The provisions of subsection (b) of this Code section relative to posting, publication, and time of taking effect shall be applicable to any such general rule or regulation established pursuant to this subsection and applicable to marketing orders generally. Such notice shall be furnished by the Commissioner or the commission for each marketing order in active operation.

(d) Upon the recommendation of the commission, the Commissioner shall have the power, consistent with this article, to establish administrative rules and regulations for each marketing order issued and made effective as may be necessary to facilitate the supervision, administration, and enforcement of each such order. The provisions of subsection (b) of this Code section relative to posting, publication, mailing of notice, and time of taking effect shall be applicable to any such administrative rules and regulations.

(e) Unless extended as provided in this article, all marketing orders issued under the authority of this article shall terminate at the expiration of one year from the date of the issuance of the original marketing order or, if such marketing order has been extended, at the expiration of one year after the date of any such extension.



§ 2-8-100. Levying and collection of assessments

(a) For the purpose of providing funds to defray the necessary expenses incurred by the commission in the formulation, issuance, administration, and enforcement of any marketing order which authorizes the carrying out of advertising and sales promotion plans, such order shall provide for the levying of assessments upon producers or processors utilizing the Georgia grown trademark. Such orders shall be in sufficient amounts to defray the expenses of such activities. Each such order shall indicate the maximum rate of any such assessment. The commission shall adopt budgets to cover such expenses and establish the assessment rate necessary to provide sufficient funds. If the commission finds that each such budget and assessment rate is proper and equitable and will provide sufficient moneys to defray such expenses, they may approve such budget and approve and levy such assessment.

(b) The commission may prescribe such rules as may be necessary and reasonable for the orderly collection of assessments and may take all legal action necessary to enforce payment of such assessments.



§ 2-8-101. Limitations on application of marketing orders

Marketing orders issued by the commission may be limited in their application by prescribing the marketing areas or portions of this state in which a particular order shall be effective, provided that no marketing order shall be issued by the commission unless it embraces all persons of a like class.



§ 2-8-102. Deposit and disbursement of funds; investment

(a) Any moneys collected by the commission or the Commissioner pursuant to this article shall be deposited in a bank or other depository approved by the commission and shall be disbursed by the Commissioner only for the necessary expenses incurred by the commission and the Commissioner, as approved by the commission. Funds so collected shall be deposited and disbursed in conformity with appropriate rules and regulations prescribed by the Commissioner. All such expenditures by the Commissioner shall be audited at least annually by the state auditor and a copy of such audit shall be delivered within 30 days after the completion thereof to the Governor, the Commissioner, and the commission. If ever the commission is abolished by law, any funds remaining in its hands at such time shall be used to pay the existing obligations of the commission and the expenses incurred in winding up the affairs of the commission. Any excess remaining shall escheat to the state and shall be paid by the Commissioner into the state treasury as unclaimed trust funds.

(b) Moneys deposited by the Commissioner pursuant to this Code section which the commission determines are available for investment may be invested or reinvested by the Commissioner as provided for funds of this state or of any retirement system created by law, provided that all moneys invested shall be invested in those areas of production that will provide a return at the highest bank interest rate available. It shall be the duty of the commission to annually review these investments and determine that such investments comply with this Code section.



§ 2-8-103. Duties of Attorney General

(a) The Attorney General of this state shall represent the commission in legal matters and shall be the attorney for the commission.

(b) The Attorney General shall, upon complaint by the commission, bring an action in the superior court in the name of the commission for civil penalties or for injunctive relief, including specific performance of any obligation imposed by a marketing order or any rule or regulation issued under this article, or both, against any person violating any provisions of this article or of any marketing order or any rule or regulation duly issued by the commission under this article. It shall not be necessary in such event to allege or prove lack of an adequate remedy at law.



§ 2-8-104. Violations

Any person who violates any provision of this article or any provision of any marketing order duly issued by the commission under this article shall be guilty of a misdemeanor.



§ 2-8-105. Rules and regulations

The commission is empowered to make all necessary rules and regulations for the purpose of carrying out the purposes of this article. The promulgation, adoption, and amendment of rules and regulations by the commission shall be subject to the requirements of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."






Article 5 - Agricultural Commodity Commission for Equines

§ 2-8-120. Applicability

This article shall apply only to the Agricultural Commodity Commission for Equines.



§ 2-8-121. Definitions

As used in this article, the term:

(1) "Advertising and sales promotion" means, in addition to the ordinarily accepted meaning thereof, trade promotion and activities for the prevention, modification, or removal of trade barriers which restrict the normal flow of equines to market and may include the presentation of facts to and negotiations with state, federal, or foreign governmental agencies on matters which affect the marketing of any equines.

(2) "Commission" means the Agricultural Commodity Commission for Equines created under this article.

(3) "Equine" means any member of the Equidae family, including horses, mules, hinnies, and asses.

(4) "Person" means an individual, firm, corporation, association, or any other business unit or any combination thereof and includes any state agency which engages in any of the commercial activities regulated pursuant to this article.

(5) "Producer" means any person who owns one or more equines or is engaged within this state in the business of buying, selling, boarding, holding, training, breeding, riding, pulling vehicles with, or otherwise utilizing equines for similar purposes.



§ 2-8-122. Commissioner's authority

The Commissioner shall be authorized to exercise supervisory jurisdiction over the administration and enforcement of this article. In the performance of this duty, the Commissioner is authorized to utilize the personnel and facilities of the department.



§ 2-8-123. Commission created

There is created the Agricultural Commodity Commission for Equines.



§ 2-8-124. Commission membership; nomination and election of commission members

(a) The commission shall be composed of:

(1) The Commissioner of Agriculture, ex officio;

(2) The president of the Georgia Farm Bureau, ex officio;

(3) One member elected by the Senate Agriculture and Consumer Affairs Committee with a quorum present and a majority of those present concurring, who shall be a producer and shall not be a member of the General Assembly;

(4) One member elected by the House of Representatives Committee on Agriculture and Consumer Affairs with a quorum present and a majority of those present concurring, who shall be a producer and shall not be a member of the General Assembly; and

(5) Five additional members, all of whom shall be appointed by the members of the commission specified in paragraphs (1) through (4) of this subsection. At least four of such appointees shall be producers.

(b) The initial two members elected by the agriculture and consumer affairs committees of the General Assembly shall be elected and qualified to take office for a term beginning on January 1, 2007, and ending upon the election of their successors during the regular 2009 session of the General Assembly. Their successors shall be elected during the 2009 regular session of the General Assembly; and thereafter future successors shall be elected during each regular session of the General Assembly convening in odd-numbered years. Such members shall be selected so that one member is from the northern part of Georgia and one member is from the southern part. For purposes of this selection the northern part of Georgia shall be that area north of and including Richmond, McDuffie, Warren, Hancock, Baldwin, Jones, Bibb, Crawford, Upson, Talbot, and Muscogee counties; and the southern part shall be that area south of such counties. The chairpersons of the Senate and House committees shall by agreement determine which committee will choose the member from the northern part and which committee will choose the member from the southern part. Such members shall serve from the date of their election until their successors are elected and qualified.

(c) For purposes of the appointment of additional members of the commission as provided in this Code section, a list of nominees shall be requested from producers of equines. Initial appointments shall be made for three members for a term of three years each from the effective date of their appointment and until their successors are appointed and qualified and two members for a term of two years each from the effective date of their appointment and until their successors are appointed and qualified. Thereafter, successors shall be appointed for a term of three years each from the effective date of their appointment and until their successors are appointed and qualified. Vacancies shall be filled by appointment in like manner, for the unexpired term, except that vacancies in the office of a member elected by a legislative committee shall be filled for the unexpired term by the legislative committee which made the previous appointment. Any appointive member shall be eligible for reappointment.

(d) (1) The members who are state officers shall be compensated as provided by law. Each such member shall be reimbursed by his or her respective department or from the funds of the commission for actual and necessary expenses incurred in the performance of his or her duties. Each such member who is a state officer may designate a representative of his or her department to act for the officer in performing any duties under this article.

(2) The two members elected by the agriculture and consumer affairs committees of the General Assembly, as provided by subsection (a) of this Code section, shall be entitled to receive, for attending meetings of the commission, the same expenses and travel allowances which members of the General Assembly receive for attending meetings of legislative interim committees. Such expenses and allowances shall be paid from funds appropriated or otherwise available to the legislative branch of state government.

(3) The appointive members of the commission shall receive compensation and reimbursement of expenses as shall be provided by the commission, and such funds shall be payable from the funds of the commission.

(e) It shall be the duty of the Commissioner to certify to the Secretary of State the membership of the commission and each change in membership as the same occurs.

(f) The commission is authorized to appoint advisory boards, special committees, and individuals, including technical and clerical personnel, to advise, aid, and assist the commission in the performance of its duties. Compensation for such services shall be fixed by the commission and may be paid from the funds of the commission. The Attorney General shall represent the commission in legal matters and shall be the attorney for the commission. If the Attorney General determines that outside legal counsel is necessary or desirable in connection with any legal matter of the commission, he or she shall so inform the commission and, upon approval of the commission, shall employ such outside counsel. Compensation for such outside counsel shall be agreed upon between such counsel and the Attorney General, subject to the approval of the commission. Such compensation shall be paid from the funds of the commission. Neither Code Section 16-10-9 nor any other law shall prohibit or be applicable to the employment of such counsel.

(g) Any other provision of this article to the contrary notwithstanding, a member of any federation or organization of producers shall be eligible to be appointed as a member of the commission with respect to any equine produced by such federation or organization or handled by it for its members who produce it.

(h) The commission is authorized to accept donations, gifts, grants, revenue derived from the sale of special license plates as may be otherwise provided by law, and other funds or property and to use the same for commission purposes. The commission may exercise the powers and authority conferred by law upon corporations.

(i) The two members elected by the agriculture and consumer affairs committees of the General Assembly, as provided by subsection (a) of this Code section, as members of the commission shall be entitled to vote on matters pertaining to the organization of the commission and upon the selection and nomination of the appointive members of the commission. Such two members shall not be entitled to vote upon any matter pertaining to the policy provisions of the commission nor shall they be entitled to vote upon the expenditure of any funds of the commission.

(j) The commission shall continue as a public corporation and instrumentality of the State of Georgia until abolished by law.



§ 2-8-125. Commission to be a public corporation and instrumentality of the state; powers; transaction of commission business

The commission, with its name annexed thereto, shall be a public corporation and an instrumentality of the State of Georgia. By that name, style, and title, the commission may contract and be contracted with, implead and be impleaded, and complain and defend in all courts. The commission shall name its chairperson and determine a quorum for the transaction of business. The commission shall assume the duties and exercise the authority provided in this article without further formality than that provided in this article. Each member of the commission shall be a public officer and shall take an oath of office faithfully to perform his or her duties. Such oath shall be administered by the Commissioner or some other person qualified to administer oaths. The fact of a member's appointment shall be certified to the Secretary of State, who shall issue the appropriate commission under the seal of his or her office.



§ 2-8-126. Receipt, collection, and disbursement of funds

The Commissioner is authorized and it shall be his or her duty to receive, collect, and disburse the funds of the commission qualifying and operating under this article. The Commissioner shall disburse funds of the commission only upon the written authorization of the commission.



§ 2-8-127. Funds received under this article to be held in trust for the commission

Funds received by the Commissioner under this article shall be held in trust for the commission. Such funds shall be deposited, accounted for, and disbursed in the same manner as the funds of this state but shall not be required to be deposited in the state treasury and appropriated therefrom as are other state funds. It is the express intent and purpose of this article to authorize the receipt, collection, and disbursement by the Commissioner of such funds as trust funds of the commission without complying with the requirement applicable to funds collected for the use and benefit of the state.



§ 2-8-128. Persons handling funds to be bonded

Any person who handles funds under this article shall be bonded with good and sufficient surety in an amount determined by the Commissioner for the accounting of any and all funds coming into his or her hands.



§ 2-8-129. Committee members and employees not responsible individually for errors in judgment, mistakes or other acts

The members and employees of the commission and the Commissioner shall not be held responsible individually in any way whatsoever to any producer, distributor, or other person for errors in judgment, mistakes, or other acts, either of commission or omission, as principal, agent, person, or employee, except for their own individual acts of dishonesty or crime. No such person or employee shall be held responsible individually for any act or omission of any other member of the commission. The liability of the members of the commission shall be several and not joint and no member shall be liable for the default of any other member.



§ 2-8-130. Commission authorized to share information with state and federal government agencies

The Commissioner and the commission are authorized to confer with and to make any information obtained pursuant to this article available to the duly constituted governmental authorities of this state, of other states, of political subdivisions of this state or other states, and of the United States who, by reason of their duties, have legitimate concern with the subject and to cooperate with all such authorities for the purpose of obtaining administrative uniformity and achieving the objectives of this article.



§ 2-8-131. Issuance, administration, and enforcement of marketing orders; hearing

(a) The Commissioner, upon the approval and request of the commission, is authorized to issue, administer, and enforce the provisions of marketing orders.

(b) (1) Whenever the Commissioner has reason to believe that the issuance of a marketing order or amendments to an existing marketing order will tend to effectuate the declared policy of this article with respect to any equines, he or she shall, either upon his or her own motion, upon the motion of the commission, or upon the application of any producer, or any organization of such persons, give due notice of and an opportunity for a public hearing upon a proposed marketing order or amendments to an existing marketing order.

(2) Notice of any hearing called for such purpose shall be given by the Commissioner or the commission by publishing a notice of such hearing for a period of not less than five days in a newspaper of general circulation published in the capital of the state and in such other newspapers as the Commissioner may prescribe. No such public hearing shall be held prior to five days after the last day of such period of publication. Such notice of hearing shall in all respects comply with the requirements of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(3) The hearing shall be public and all testimony shall be received under oath. A full and complete record of the proceedings at such hearing shall be made and maintained on file in the office of the Commissioner or the commission. The hearing shall, in all respects, be conducted in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." The hearing may be conducted by the commission, by a member of the commission, or by the Commissioner, as may be designated by the commission in each instance, but no decision shall be made based on hearings conducted other than by the commission itself, at which a majority of the members thereof are present, until the members of the commission have been afforded an opportunity to review the hearing record. Where the commission conducts hearings, its recommendation shall be based on the findings reached after a review of the record of the hearing.



§ 2-8-132. Provisions for establishment of advertising, research, and education programs

If, upon the basis of the record of testimony and documentary evidence received at the hearing provided for in Code Section 2-8-131 and the facts officially noticed therein, the commission determines that the issuance of a marketing order or an amendment will tend to effectuate the intent and purpose of this article, it may recommend the promulgation of a marketing order containing any one or more of the following provisions, but no others:

(1) Provisions for the establishment of plans for advertising and sales promotion to maintain present markets or to create new or larger markets for equine grown in this state or for the prevention, modification, or removal of trade barriers which obstruct the normal flow of equines to market. The commission is authorized to prepare, issue, administer, and enforce plans for promoting the sale of equines, provided that any such plan shall be directed toward promoting and increasing the sale, use, and utilization of equines without reference to a particular producer or breed; and provided, further, that no advertising or sales promotion program shall be issued by the Commissioner or the commission which makes use of false or unwarranted claims on behalf of any equines or disparages the quality, value, sale, or use of any other agricultural commodity;

(2) Provisions for carrying on research studies in promoting the production, marketing, sale, use and utilization, and improvement of equines or any combination thereof and for the expenditure of moneys for such purposes. In any research carried on under this paragraph, the Commissioner and the commission shall cooperate in selecting the research project or projects to be carried on from time to time. Such projects shall be carried out by postsecondary educational institutions or private organizations selected by the commission;

(3) Provisions establishing or providing authority for establishing an educational program designed to acquaint producers or the general public about the equine industry and its associated issues.



§ 2-8-133. Amendments to, rules and regulations governing, and expiration and termination of marketing orders

(a) (1) Upon the recommendation of not less than three of the appointive members of the commission, the Commissioner or the commission may make effective minor amendments to a marketing order. The Commissioner or the commission may require a public hearing upon minor amendments if in the Commissioner's or the commission's opinion the substance of such minor amendments so warrants.

(2) In making effective major amendments to a marketing order, the Commissioner or the commission shall follow the same procedures prescribed in this article for the institution of a marketing order. For the purpose of this article, a major amendment to a marketing order shall include, but shall not be limited to, any amendment which adds to or deletes from any such marketing order any of the following types of regulations or authorizations:

(A) Authority for the establishment of plans for advertising and sales promotion of equines; or

(B) Authority for carrying out research studies in the production or distribution of equines.

(3) Modification of any provisions of any marketing order in effect, for the purpose of clarifying the meaning or application of such provisions or of modifying administrative procedures for carrying out such provisions, are declared not to be a major amendment of such marketing order.

(b) Upon the issuance of any order making effective a marketing order or any suspension, amendment, or termination thereof, a notice thereof shall be posted on a public bulletin board maintained at the Department of Agriculture; and a copy of such notice shall be published as the Commissioner or the commission may prescribe. No marketing order nor any suspension, amendment, or termination thereof shall become effective until the termination of a period of five days from the date of such posting and publication.

(c) The Commissioner or the commission shall have the power, consistent with this article and in accordance with marketing orders and agreements made effective under this article, to establish such general rules and regulations for uniform application to all marketing orders issued pursuant to this article as may be necessary to facilitate the administration and enforcement of such marketing orders. The provisions of subsection (b) of this Code section relative to posting, publication, and time of taking effect shall be applicable to any such general rule or regulation established pursuant to this subsection and applicable to marketing orders generally. Such notice shall be furnished by the Commissioner or the commission for each marketing order in active operation.

(d) Upon the recommendation of the commission, the Commissioner shall have the power, consistent with this article, to establish administrative rules and regulations for each marketing order issued and made effective as may be necessary to facilitate the supervision, administration, and enforcement of each such order. The provisions of subsection (b) of this Code section relative to posting, publication, mailing of notice, and time of taking effect shall be applicable to any such administrative rules and regulations.

(e) Unless extended as provided in this Code section, all marketing orders issued under the authority of this article shall expire, terminate, and become of no force and effect at the expiration of three years from the date of the issuance of the original marketing order or, if such marketing order has been extended, at the expiration of three years after the date of any such extension.



§ 2-8-134. Limited application of marketing orders

Marketing orders issued by the commission may be limited in their application by prescribing the marketing areas or portions of the state in which a particular order shall be effective, provided that no marketing order shall be issued by the commission unless it embraces all persons of a like class.



§ 2-8-135. Commission authorized to borrow funds for certain purposes; disposition of funds collected pursuant to this article

(a) In the event that the commission has reason to believe that the administration of a marketing order will be facilitated or the attainment of the purposes and objectives of the marketing order will be promoted thereby, the commission is authorized to borrow money, with or without interest, to carry out any provision of any marketing order authorized by this article and may hypothecate anticipated funds due to the commission as otherwise provided by law and applicable to such respective provisions.

(b) In lieu of requiring advance deposits for defraying administrative or advertising and sales promotion expenses until such time as sufficient moneys are collected for such purposes from any funds due to the commission as otherwise provided by law, the Commissioner is authorized to receive and disburse for such purposes contributions made by producers or distributors. Neither the commission nor the Commissioner shall be held responsible for the repayment of such contributions, provided that whenever collections from the payment of any funds due to the commission and credited to the respective marketing order accounts are sufficient so to warrant, the commission shall recommend and the Commissioner shall repay contributions.

(c) Any moneys collected by the commission or the Commissioner pursuant to this article shall be deposited in a bank or other depository approved by the commission and shall be disbursed by the Commissioner only for the necessary expenses incurred by the commission and the Commissioner, as approved by the commission. Funds so collected shall be deposited and disbursed in conformity with appropriate rules and regulations prescribed by the Commissioner. All such expenditures by the Commissioner shall be audited at least annually by the state auditor and a copy of such audit shall be delivered within 30 days after the completion thereof to the Governor, the Commissioner, and the commission. If ever the commission is abolished by law, any funds remaining in its hands at such time shall be used to pay the existing obligations of the commission and the expenses incurred in winding up the affairs of the commission. Any excess remaining shall escheat to the state and shall be paid by the Commissioner into the state treasury as unclaimed trust funds.

(d) Moneys deposited by the Commissioner pursuant to this Code section which the commission determines are available for investment may be invested or reinvested by the Commissioner as provided for funds of this state or of any retirement system created by law, provided that all moneys invested shall be invested in those areas of production that will provide a return at the highest bank interest rate available. It shall be the duty of the commission annually to review these investments and determine that such investments comply with this Code section.









Chapter 8A - Emerging Crops Fund Act

§ 2-8A-1. Short title

This chapter shall be known and may be cited as the "Emerging Crops Fund Act."



§ 2-8A-2. Purpose of chapter

The purpose of this chapter is to promote economic development by encouraging the production of plant or animal crops in Georgia which are produced commercially and to make available to consumers emerging crops grown in Georgia.



§ 2-8A-3. Definitions

As used in this chapter, the term:

(1) "Emerging crop" means a plant or animal crop for which consumers have a demand.

(2) "Farmer" means a resident of Georgia who engages in or wishes to engage in the commercial production of an emerging crop on land in Georgia. This term shall include individuals, family-farm corporations meeting the requirements of paragraph (2) of subsection (b) of Code Section 48-5-7.1, and partnerships in which all of the partners are either individuals or family-farm corporations meeting such requirements.

(3) "Fund" means the Emerging Crops Fund established in Code Section 2-8A-5.

(4) "Georgia Development Authority" or "authority" means the Georgia Development Authority provided for in Chapter 10 of Title 50.

(5) "Interest loan" means a loan made from the fund to pay the interest on a loan made by a lender to a farmer to finance the costs of production of an emerging crop.

(6) "Lender" means a commercial bank, savings bank, savings and loan association, federal land bank, farm credit bank, production credit association, or other farm credit agency which is domiciled or qualified to do business in Georgia or the Farmers Home Administration.



§ 2-8A-4. Crops included as emerging crops

Reserved. Repealed by Ga. L. 2013, p. 671, § 1/SB 91, effective May 6, 2013.



§ 2-8A-5. Fund established

(a) Pursuant to Article III, Section IX, Paragraph VI(j) of the Constitution of Georgia, there is established as a separate fund of the Georgia Development Authority a fund to be known as the "Emerging Crops Fund," which shall be used to make interest loans on loans made to farmers for costs of production of emerging crops on land in Georgia. The fund shall be administered by the Georgia Development Authority. The Georgia Development Authority shall by rules or regulations develop definitions, guidelines, standards, requirements, and procedures for making interest loans as authorized in this chapter. Funds for the Emerging Crops Fund and for the administration of said fund shall be provided from the following sources:

(1) Appropriations by the General Assembly, and funds appropriated to the Emerging Crops Fund shall be presumptively concluded to have been committed to the purpose for which appropriated and shall not lapse;

(2) The repayment of interest loans made from the fund; and

(3) Any interest or earnings made from the investment of funds of the Emerging Crops Fund.

(b) The Georgia Development Authority shall maintain the Emerging Crops Fund entirely separate from any other funds of the authority, and no funds available to the authority to carry out its purposes under Chapter 10 of Title 50 shall be used for the purposes of the Emerging Crops Fund. The source of funds provided for in subsection (a) of this Code section shall be the only source of funds for the Emerging Crops Fund.

(c) Except as limited by subsection (b) of this Code section, the Georgia Development Authority may exercise any power possessed by the authority under Chapter 10 of Title 50 to carry out the provisions of this chapter.



§ 2-8A-6. Application for interest loan; maximum amount; maximum rate of interest; security

Any lender which has made or makes a loan to a farmer to finance the costs of production of an emerging crop on land in Georgia may make application to the Georgia Development Authority for an interest loan to pay interest on the loan during the period from the beginning of production to harvest or initial sale of the product, which payment shall be made from the fund. The maximum amount of interest loans from the fund for the benefit of any one farmer shall be $50,000.00; provided, however, that the Georgia Development Authority in administering the fund shall give priority to smaller interest loans. During the period that the Georgia Development Authority pays the interest on a loan from the fund, the maximum rate of interest which may be charged on the loan by the lender shall be as established from time to time by the Georgia Development Authority. By payment of the interest on a loan, neither the Georgia Development Authority nor the State of Georgia shall be a guarantor of the loan. The Georgia Development Authority shall, by rule or regulation, require such security or lien as may be necessary to provide adequate security for the authority as condition for making an interest loan as authorized by this chapter.



§ 2-8A-7. Repayment of interest loan

Repayment of an interest loan made from the fund shall be deferred for a period of time not more than five years or the time when the emerging crop should reach maturity, whichever is later. The schedule for repayment of the interest loan shall be a period of time equal to two times the period that interest is paid on the loan from the fund for that emerging crop. No interest shall be charged on interest loans from the fund, and only the amount actually loaned from the fund shall be required to be repaid. Repayment of interest loans from the fund shall be made to the lender, which shall remit the amounts collected to the Georgia Development Authority for deposit into the fund.






Chapter 9 - Dealers in Agricultural Products

Article 1 - General Provisions

§ 2-9-1. Definitions

As used in this article, the term:

(1) "Agricultural products" includes fruits, vegetables, pecans, and cotton but does not include dairy products, tobacco, grains, eggs, and other basic farm crops.

(2) "Dealer in agricultural products" means any person, association, itinerant dealer, partnership, or corporation engaged in the business of buying, receiving, selling, exchanging, negotiating, or soliciting the sale, resale, exchange, or transfer of any agricultural products purchased from the producer or his or her agent or representative or received on consignment from the producer or his or her agent or representative or received to be handled on a net return basis from the producer. The term "dealer in agricultural products" also includes any person buying, selling, processing, or shelling pecan nuts, including any and every kind and variety of pecan nuts.

(3) "Net return basis" means a purchase for sale of agricultural products from a producer or shipper at a price which is not fixed or stated at the time the agricultural products are shipped from the point of origin. The term includes all purchases made "at the market price," "at net worth," and on similar terms indicating that the buyer is the final arbiter of the price to be paid.

(4) "On consignment" means any receiving or sale of agricultural products for the account of a person, other than the seller, wherein the seller acts as the agent for the owner.

(5) "Producer" means any producer of agricultural products.



§ 2-9-2. License required

It shall be unlawful for any dealer in agricultural products who comes within the terms of this article to engage in such business in this state without a state license issued by the Commissioner.



§ 2-9-3. Application for license

Every dealer in agricultural products desiring to transact business in this state shall file an application for such license with the Commissioner. The application shall be on a form furnished by the Commissioner and, together with such other information as the Commissioner shall require, shall state:

(1) The kind or kinds of agricultural products the applicant proposes to handle;

(2) The full name or title of the applicant or, if the applicant is an association or partnership, the name of each member of such association or partnership or, if the applicant is a corporation, the name of each officer of the corporation;

(3) The names of the local agent or agents of the applicant, if any; and

(4) The municipalities within which places of business of the applicant will be located, together with the street or mailing address of each such place of business.



§ 2-9-4. Issuance of license

Unless the Commissioner refuses the application on one or more of the grounds provided in Code Section 2-9-7, he or she shall issue to such applicant, upon the execution and delivery of a bond as provided in Code Section 2-9-5, a state license entitling the applicant to conduct business as a dealer in agricultural products. An annual fee not to exceed $400.00 shall be required before a license is issued. Such license shall be valid until revoked or suspended as provided in this article, or until the annual license renewal fee is unpaid.



§ 2-9-5. Bond -- Required

Before any license is issued the applicant shall make and deliver to the Commissioner a surety bond executed by a surety corporation authorized to transact business in this state and approved by the Commissioner. Any and all bond applications shall be accompanied by a certificate of "good standing" issued by the Commissioner of Insurance. If any company issuing a bond shall be removed from doing business in this state, it shall be the duty of the Commissioner of Insurance to notify the Commissioner of Agriculture within 30 days. The bond shall be in such amount as the Commissioner may determine, not exceeding an amount equal to the maximum amount of products purchased from or sold for Georgia producers or estimated to be purchased or sold in any month by the applicant; provided, however, that the minimum amount of such bond shall be $10,000.00 and the maximum amount of such bond shall be $230,000.00; provided, further, that in the case of pecans, such bond shall not exceed $500,000.00. Such bond shall be upon a form prescribed or approved by the Commissioner and shall be conditioned to secure the faithful accounting for and payment to producers or their agents or representatives of the proceeds of all agricultural products handled or sold by such dealer. However, in lieu of a surety bond, the Commissioner may accept a cash bond, which shall in all respects be subject to the same claims and actions as would exist against a surety bond. Whenever the Commissioner shall determine that a previously approved bond has for any cause become insufficient, the Commissioner may require an additional bond or bonds to be given, conforming with the requirements of this Code section. Unless the additional bond or bonds are given within the time fixed by written demand therefor, or if the bond of a dealer is canceled, the license of such person shall be immediately revoked by operation of law without notice or hearing and such person shall be ineligible to reapply for such license for a period of four years after such revocation.



§ 2-9-6. Bond -- Breach of conditions; complaint to Commissioner; hearing and settlement; action on bond; pro rata distribution of insufficient bond proceeds

(a) Any person claiming that he or she has been damaged by a breach of the conditions of a bond given by a licensee as provided in Code Section 2-9-5 may enter a complaint to the Commissioner. Such complaint shall be a written statement of the facts constituting the complaint and must be made within 180 days of the alleged breach. If the Commissioner determines that the complaint is prima facie a breach of the bond, and the matter can not be amicably resolved within 15 days, the Commissioner shall publish a solicitation for additional complaints regarding breaches of the bond for a period of not less than five consecutive issues in a newspaper of general circulation and in such other publications as the Commissioner shall prescribe. Additional complaints must be filed within 60 days following initial public notification of a breach of the bond. Civil actions on the breach of such bond shall not be commenced less than 120 days nor more than 547 days from the initial date of public notification of such breach of the bond.

(b) Upon the filing of such complaint in the manner provided in this Code section, the Commissioner shall investigate the charges made and at his discretion order a hearing before him, giving the party complained of notice of the filing of such complaint and the time and place of such hearing. At the conclusion of the hearing the Commissioner shall report his findings and render his conclusion upon the matter complained of to the complainant and respondent in each case, who shall have 15 days thereafter in which to make effective and satisfy the Commissioner's conclusions.

(c) If such settlement is not effected within such time, the Commissioner or the producer may bring an action to enforce the claim. If the producer is not satisfied with the ruling of the Commissioner, he may commence and maintain an action against the principal and surety on the bond of the parties complained of as in any civil action.

(d) If the bond or collateral posted is insufficient to pay in full the valid claims of producers, the Commissioner may direct that the proceeds of such bond shall be divided pro rata among such producers.



§ 2-9-7. Denial, suspension, or revocation of license -- Grounds generally

The Commissioner may decline to grant a license or may suspend or revoke a license already granted if he is satisfied that the applicant or licensee has:

(1) Suffered a money judgment to be entered against him upon which execution has been returned unsatisfied;

(2) Made false charges for handling or services rendered;

(3) Failed to account promptly and properly or to make settlements with any producer;

(4) Made any false statement or statements as to condition, quality, or quantity of goods received or held for sale when he could have ascertained the true condition, quality, or quantity by reasonable inspection;

(5) Made any false or misleading statement or statements as to market conditions or service rendered;

(6) Been guilty of a fraud in the attempt to procure or in the procurement of a license; or

(7) Directly or indirectly sold agricultural products received on consignment or on a net return basis for his own account, without prior authority from the producer consigning the same or without notifying such producer.



§ 2-9-8. Denial, suspension, or revocation of license -- Notice and hearing

Before the Commissioner refuses a license or suspends or revokes any license, he shall give the applicant or licensee ten days' notice, by registered or certified mail or statutory overnight delivery, of a time and place of hearing. At such hearing the applicant or licensee shall be privileged to appear in person or by or with counsel and to produce witnesses. If the Commissioner finds that the applicant or licensee has committed any violation of this article or any of the rules or regulations promulgated hereunder, the Commissioner may refuse, suspend, or revoke such license. He shall give immediate notice of his action to the applicant or licensee.



§ 2-9-9. Consignment records; settlement with producer

(a) Every dealer in agricultural products, upon the receipt of agricultural products on a consignment basis and as he handles and disposes of the same, shall make and preserve for at least one year a record thereof, specifying:

(1) The name and address of the producer consigning such agricultural products;

(2) The date of receipt;

(3) The kind and quality of such products;

(4) The amount of goods sold;

(5) The name and address of the purchaser, provided that where sales total less than $5.00 in value, such sales may be made to the order of "cash";

(6) The selling price; and

(7) The items of expenses connected therewith.

(b) An "account of sales," together with payment in settlement for such shipment, shall be mailed to the producer within 48 hours after the sale of such agricultural products, unless otherwise agreed in writing.



§ 2-9-9.1. Bale identification numbers on ginned cotton

Upon ginning cotton into bales, the ginner shall assign each bale a permanent bale identification number. No bale shall be removed from a gin except when accompanied by a cotton bale voucher issued by the gin, containing the permanent bale identification number and issued in the name of the cotton producer. Except for removal to a bonded warehouse in the name of the cotton producer, transfers or sales from the cotton producer after ginning shall be endorsed by his or her signature on the cotton bale voucher or forms authorized by the Commissioner of Agriculture.



§ 2-9-10. Investigations

(a) Upon the complaint of any interested person or upon his own initiative, the Commissioner shall have the power to investigate:

(1) The record of any applicant or licensee;

(2) Any transaction involving the solicitation, receipt, sale, or attempted sale of agricultural products;

(3) The failure to pay proper and true accounts and settlements at prompt and regular intervals;

(4) The making of false statements as to condition, quality, or quantity of goods received or in storage;

(5) The making of false statements as to market conditions with intent to deceive;

(6) The failure to make payment for goods received; or

(7) Other alleged injurious transactions.

(b) For the purposes specified in subsection (a), the Commissioner or his agents may examine the ledgers, books of accounts, memoranda, and other documents which relate to the transaction involved, at the place or places of business of the applicant or licensee, and may take testimony thereon under oath.



§ 2-9-11. Inspections of damaged shipments; certificate

Whenever produce is shipped to or received by a licensed dealer for handling, purchase, or sale in this state at any market point and the dealer finds the produce to be in a spoiled, damaged, unmarketable, or unsatisfactory condition, unless both parties waive inspection before sale or other disposition thereof, the dealer shall cause the produce to be examined by an inspector assigned by the Commissioner for that purpose. The inspector shall execute and deliver a certificate to the applicant stating the day, the time, and the place of the inspection and the condition of the produce and shall mail or deliver a copy of such certificate to the shipper.



§ 2-9-11.1. Ownership of agricultural product harvested by dealer, agent or employee, or independent contractor retained by dealer; prompt payment; certificate of receipt and quality

(a) In the absence of a written contract between the producer and a dealer in agricultural products to the contrary, any agricultural product which is harvested by a dealer, an agent or employee of a dealer, or an independent contractor retained by a dealer or which is delivered to a dealer or an agent or employee thereof on the farm or at a facility of the dealer shall become the property of the dealer at the time of delivery and the dealer shall become obligated to pay the agreed-upon price as provided in subsection (b) of this Code section.

(b) A dealer in agricultural products shall make prompt payment for agricultural products purchased in this state. Prompt payment shall mean payment 20 days following delivery, as provided in subsection (a) of this Code section, unless explicitly stated otherwise in a written contract agreed to by the producer and dealer in agricultural products.

(c) Unless explicitly stated otherwise in a written contract, at the time of delivery as specified in subsection (a) of this Code section, the dealer and the producer in agricultural products shall jointly issue a certificate of receipt and quality to the producer or the producer's agent. The certificate of receipt and quality shall contain information, including but not limited to the:

(1) Name and address of the dealer in agricultural products;

(2) Name and address of the producer;

(3) Delivery date and time of receipt;

(4) Description of the product as to identity, quantity, quality, condition, and grade of the product;

(5) Price per unit; and

(6) Terms of the transaction.

Information contained in the certificate of receipt and quality pertaining to quality, quantity, and price shall be presumed to be satisfied unless such agricultural product is inspected and a certificate stating the product is in a different condition is issued by an inspector pursuant to Code Section 2-9-11 within 48 hours of delivery of the agricultural product to the dealer.

(d) This Code section does not preclude the producer from commencing and maintaining an action against the dealer as in any civil action.



§ 2-9-12. Sale or possession of substandard products prohibited

(a) It shall be unlawful for any dealer in agricultural products to sell, offer for sale, or possess any agricultural product that does not comply with the standards of quality established by the Commissioner under authority of law or with the laws and rules and regulations pertaining to such product.

(b) It is the intent and purpose of this Code section to prevent the sale of agricultural products that do not comply with the laws, standards of quality, and rules and regulations pertaining thereto.



§ 2-9-13. Rules and regulations

The Commissioner shall adopt and enforce rules and regulations deemed necessary to carry out this article.



§ 2-9-14. Injunctions

In addition to the other remedies provided in this article and notwithstanding the existence of any adequate remedy at law, the Commissioner is authorized to apply to the superior court, which court shall have jurisdiction, upon hearing and for cause shown, to grant a temporary or permanent injunction, or both, restraining any person from violating or continuing to violate this article or from failing or refusing to comply with this article or any rule or regulation adopted by the Commissioner as provided in this article. Such injunction shall be issued without bond.



§ 2-9-15. Applicability of article

(a) This article shall not apply to:

(1) Farmers or groups of farmers in the sale of agricultural products grown by themselves;

(2) Persons who buy for cash, paying at the time of purchase in United States currency, certified check, cashier's check, or the equivalent; or

(3) Holders of food sales establishment licenses issued pursuant to Article 2 of Chapter 2 of Title 26, the "Georgia Food Act," who conduct no business at the wholesale level and who have fewer than ten employees.

(b) No warehouse that is in full compliance with the provisions of Article 1 of Chapter 4 of Title 10 shall be required to obtain a license or maintain a surety bond under this article.



§ 2-9-16. Penalty

Any dealer in agricultural products who violates any of the provisions of this article or who interferes with an agent of the Commissioner in the enforcement of this article shall be guilty of a misdemeanor.






Article 2 - Grain Dealers

§ 2-9-30. Definitions

As used in this article, the term:

(1) "Grain" means all products commonly classified as grain, including, but not limited to, wheat, corn, oats, barley, rye, field peas, soybeans, clover, and grain sorghum. The term does not include grain which has been produced or packaged for purchase or distribution as seed.

(2) "Grain dealer" means any person, association, itinerant dealer, partnership, or corporation engaged in the business of buying, receiving, selling, exchanging, negotiating, or soliciting the sale, resale, exchange, or transfer of any grain purchased from the producer or his or her agent or representative, received on consignment from the producer or his or her agent or representative, or received to be handled on a net return basis from the producer.

(3) "On consignment" means any receipt or sale of grain for the account of a person other than the seller in which the seller acts as the agent for the owner.

(4) "Producer" means any producer of grain.



§ 2-9-31. License required

It shall be unlawful for any dealer in grain who comes within the terms of this article to engage in such business in this state without a state license issued by the Commissioner.



§ 2-9-32. Application for license

(a) Every grain dealer desiring to transact business in this state shall file an application for a license with the Commissioner. The application shall be on a form furnished by the Commissioner and, together with such other information as the Commissioner shall require, shall state:

(1) The name of the business;

(2) The business address of the applicant;

(3) The complete telephone number of the applicant;

(4) The type of ownership, whether individual, partnership, corporation, or other;

(5) The name of the owner or, if a partnership or corporation, the name of the partners or stockholders;

(6) The names of the certified public weighers;

(7) The name of the manager; and

(8) The dollar value of business transacted from producers for the highest month during the preceding calendar year.

(b) (1) Each applicant for a license or renewal shall furnish with his application a current financial statement which shall include:

(A) A balance sheet;

(B) A profit and loss statement of income;

(C) A statement of retained earnings; and

(D) A statement of changes in financial position.

(2) The chief executive officer for the business shall certify under penalties of perjury that the statements as prepared accurately reflect the financial condition of the business as of the date named and fairly represent the results of operations for the period named.

(3) Except as otherwise provided in this paragraph, each applicant shall have the financial statements required in paragraph (1) of this subsection audited by an independent certified public accountant. Alternatively, financial statements audited or reviewed by an independent public accountant will be accepted with the understanding that the applicant will be subject to an additional on-site examination by the Commissioner and to an audit by the Commissioner. Audits and reviews by independent certified public accountants and independent public accountants specified in this Code section shall be made in accordance with standards established by the American Institute of Certified Public Accountants. The accountant's certification, assurances, opinion, comments, and notes on such statements, if any, shall be furnished along with the statements. Applicants who cannot immediately meet these requirements may apply to the Commissioner for a temporary waiver of this provision. The Commissioner may grant such waiver for a temporary period not to exceed 180 days if the applicants can furnish evidence of good and substantial reasons therefor. This paragraph shall not be applicable to any applicant who maintains a bond in the maximum amount required by subsection (a) of Code Section 2-9-34.



§ 2-9-33. Issuance, renewal, and expiration of license

Unless the Commissioner refuses the application on one or more of the grounds provided in Code Section 2-9-36, he or she shall issue to an applicant, upon the execution and delivery of a bond as provided in Code Section 2-9-34, a state license entitling the applicant to conduct business as a dealer in grain. A fee in an amount fixed by rule or regulation of the Commissioner at not less than $100.00 nor more than $150.00 per annum shall be charged for such license. All such licenses shall be renewed annually on or before June 30. Any license which is not renewed on or before such date shall expire on June 30. Any fees collected pursuant to this Code section shall be retained pursuant to the provisions of Code Section 45-12-92.1.



§ 2-9-34. Bond -- Required

(a) Before any license is issued, the applicant shall make and deliver to the Commissioner a surety bond in the amount of 20 percent of the average of the highest dollar volume of grain purchases from producers made in any single month for each of the three preceding calendar years or such shorter period of years as the applicant has done business as a grain dealer, provided that the minimum amount of such bond shall be $20,000.00 and the maximum amount of such bond shall be $300,000.00. If a licensed grain dealer operates his or her grain-dealing activities at more than one physical location, he or she shall furnish a surety bond for each location of grain-dealing activities, each bond to be computed as stated in this Code section and each bond to be subject to the minimum and maximum amounts stated in this Code section. The bonds shall be executed by a surety corporation authorized to transact business in this state and approved by the Commissioner. Any and all bond applications shall be accompanied by a certificate of "good standing" issued by the Commissioner of Insurance. If any company issuing a bond shall be removed from doing business in this state, it shall be the duty of the Commissioner of Insurance to notify the Commissioner of Agriculture within 30 days. Such bonds shall be upon forms prescribed by the Commissioner and shall be conditioned to secure the faithful accounting for and payment to the producers or their agents or representatives of the proceeds of all grain handled or sold by such dealer. Whenever the Commissioner shall determine that a previously approved bond has for any cause become insufficient, the Commissioner may require an additional bond or bonds to be given, conforming with the requirements of this Code section. Unless the additional bond or bonds are given within the time fixed by written demand therefor, or if the bond of a dealer is canceled, the license of such person shall be immediately revoked by operation of law without notice or hearing.

(b) In lieu of a surety bond, the Commissioner may accept a cash bond which shall be subject in all respects to the same claims and actions as would exist against a surety bond.

(c) If the surety bond or cash bond of a licensed grain dealer is canceled, the license of such grain dealer shall immediately be revoked by operation of law without notice or hearing.



§ 2-9-35. Bond -- Breach of conditions; complaint to Commissioner; hearing and settlement; action on bond; pro rata distribution of insufficient bond proceeds

(a) Any person claiming that he or she has been damaged by a breach of the conditions of a bond given by a licensee as provided in Code Section 2-9-34 may enter a complaint to the Commissioner. Such complaint shall be a written statement of the facts constituting the complaint and must be made within 180 days of the alleged breach. If the Commissioner determines that the complaint is prima facie a breach of the bond, and the matter can not be amicably resolved within 15 days, the Commissioner shall publish a solicitation for additional complaints regarding breaches of the bond for a period of not less than five consecutive issues in a newspaper of general circulation and in such other publications as the Commissioner shall prescribe. Additional complaints must be filed within 60 days following initial public notification of a breach of the bond. Civil actions on the breach of such bond shall not be commenced less than 120 days nor more than 547 days from the initial date of public notification of such breach of the bond.

(b) Upon the filing of the complaint in the manner provided in this Code section, the Commissioner shall investigate the charges made and, at his discretion, order a hearing before him or his hearing officer, giving all parties concerned notice of the filing of such complaint and the time and place of such hearing. At the conclusion of the hearing, the Commissioner shall report his findings and render his conclusion upon the matter complained of to the complainant and respondent in the case, who shall have 15 days following such report in which to make effective and satisfy the Commissioner's conclusions.

(c) If such settlement is not effected within such time, the Commissioner or the producer may institute appropriate legal proceedings to enforce the claim. If the producer is not satisfied with the ruling of the Commissioner, he may commence and maintain an action against the principal and surety on the bond of the parties complained of, as in any civil action.

(d) If the bond or collateral posted is insufficient to pay the valid claims of producers in full, the Commissioner may direct that the proceeds of the bond shall be divided pro rata among the producers.



§ 2-9-36. Denial, suspension, or revocation of license -- Grounds

The Commissioner may decline to grant a license or may suspend or revoke a license already granted if he is satisfied that the applicant or licensee has:

(1) Suffered a money judgment to be entered against him upon which execution has been returned unsatisfied;

(2) Made false charges for handling or services rendered;

(3) Failed to account promptly and properly or to make settlements with any producer;

(4) Made any false statement or statements as to the condition, quality, or quantity of grain received or held for sale, when he could have ascertained the true condition, quality, or quantity by reasonable inspection;

(5) Made any false or misleading statement or statements as to market conditions or service rendered;

(6) Been guilty of a fraud in the attempt to procure or in the procurement of a license;

(7) Directly or indirectly sold grain received on consignment or on a net return basis for his own account, without prior authority from the producer consigning the same or without notifying such producer; or

(8) Through any other action, violated this article.



§ 2-9-37. Denial, suspension, or revocation of license -- Notice and hearing

Before the Commissioner refuses or revokes any license, he shall give the applicant or licensee ten days' notice, by registered or certified mail or statutory overnight delivery, of a time and place of hearing. At such hearing the applicant or licensee shall be privileged to appear in person or by or with counsel and to produce witnesses. If the Commissioner finds the applicant or licensee to be in violation of this article, the Commissioner may refuse, suspend, or revoke such license. He shall give immediate notice of his action to the applicant or licensee.



§ 2-9-38. Grain to be weighed by certified public weigher

All grain purchased from a producer by a dealer licensed under this article shall be weighed by a certified public weigher licensed in accordance with Article 2 of Chapter 2 of Title 10, relating to certified public weighers.



§ 2-9-39. Scales

Each grain dealer under this article must be equipped with or have available to him suitable scales which are in good order and so arranged that all grain can be weighed by the dealer. The scales belonging to or used by such grain dealer shall be subject to examination by representatives of the Commissioner and to disapproval by the Commissioner. If the Commissioner disapproves of any weighing apparatus, it shall not be used in ascertaining the weight of grain for the purpose of this article until such disapproval is withdrawn.



§ 2-9-40. Consignment records; settlement with producer

(a) Upon the receipt of grain products on a consignment basis and as he handles and disposes of the grain products, every grain dealer shall make a record thereof and shall preserve such record for at least one year. The record shall specify:

(1) The name and address of the producer consigning such grain;

(2) The date of receipt;

(3) The kind and quality of the grain;

(4) The amount sold;

(5) The name and address of the purchaser, provided that where sales total less than $5.00 in value, such sales may be made to the order of "cash";

(6) The selling price; and

(7) The items of expenses connected therewith.

(b) An "account of sales," together with payment in settlement for the shipment, shall be mailed to the producer within 48 hours after the sale of the grain, unless otherwise agreed to in writing.



§ 2-9-41. Investigations

(a) Upon the complaint of any interested person or upon his own initiative, the Commissioner shall have the power to investigate:

(1) The record of any applicant or licensee;

(2) Any transaction involving the solicitation, receipt, sale, or attempted sale of grain;

(3) The failure to pay proper and true accounts and settlements at prompt and regular intervals;

(4) The making of false statements as to condition, quality, or quantity of grain received or in storage;

(5) The making of false statements as to market conditions with intent to deceive;

(6) The failure to make payment for grain received; or

(7) Other alleged injurious transactions.

(b) For such purposes, the Commissioner or his agents may examine the ledgers, books of accounts, memoranda, and other documents which relate to the transaction involved, at the place or places of business of the applicant, licensee, or unlicensed person, partnership, corporation, or other entity, and may take testimony thereon under oath.



§ 2-9-42. Rules and regulations

The Commissioner shall adopt and enforce rules and regulations deemed necessary to carry out this article.



§ 2-9-42.1. Publication of names, locations, and manner of payment by licensed grain dealers

The Commissioner may publish in print or electronically the names and locations of licensed grain dealers and the names and locations of those operations certifying that payment will be made on a cash or certified check basis.



§ 2-9-43. Injunctions

In addition to the other remedies provided in this article and notwithstanding the existence of any adequate remedy at law, the Commissioner is authorized to apply to the superior court, which court shall have jurisdiction, upon hearing and for cause shown, to grant a temporary or permanent injunction, or both, restraining any person from violating or continuing to violate this article or from failing or refusing to comply with this article or any rule or regulation adopted by the Commissioner as provided in this article. Such injunction shall be issued without bond.



§ 2-9-44. Applicability of article

This article shall not apply to:

(1) Farmers in the sale of grain grown by themselves;

(2) Persons who buy for cash, paying at the time of the purchase in United States currency, certified check, or cashier's check; or

(3) Persons licensed and bonded in accordance with Article 1 of Chapter 4 of Title 10, the "Georgia State Warehouse Act."



§ 2-9-45. Penalty

Any dealer in grain who violates any of the provisions of this article or who interferes with an agent of the Commissioner in the enforcement of this article shall be guilty of a misdemeanor.









Chapter 10 - Marketing Facilities, Organizations, and Programs

Article 1 - Georgia Building Authority (Markets)



Article 2 - Farmers' Markets

§ 2-10-50. Short title

This article shall be known as the "Georgia Marketing Act of 1981."



§ 2-10-51. Purpose of article

This article is intended to promote the handling, packing, transporting, storage, distribution, inspection, and sale of agricultural products and to assist producers and consumers in selling and purchasing such products under fair conditions. It is the further intent and purpose of this article to authorize the Commissioner to control the operation of farmers' markets.



§ 2-10-52. Definitions

As used in this article, the term:

(1) "Agricultural products" means fruits, vegetables, pecans, nuts, eggs, dairy products, forestry and horticultural products, fish, seafood, meat, poultry, and other such products of farm, field, and water, whether fresh, frozen, canned, or otherwise packaged.

(2) "False pack" means the topping or facing of containers with the best products exposed and poor products concealed underneath.

(3) "Farmers' market" means any place within this state where farmers or producers may sell, bring or send to sell, exhibit, or transship agricultural products; or where buyers may come to buy, inspect, or transport agricultural products; or where such products may be processed or stored for sale, either at wholesale or retail. This term shall include all real and personal property, buildings, warehouses, storage facilities, barns, exhibition halls, and other structures, facilities, utilities, parking areas, streets, tracks, and other appurtenances and facilities, including, but not limited to, restaurants, service stations, and other like facilities of every kind and character used or useful at such place in promoting the buying, selling, or exchange of agricultural products. Use of such facilities shall not be limited to the buying, selling, or exchange of agricultural products so long as their use promotes the buying, selling, or exchange of such agricultural products as determined by the Commissioner. This definition shall include and not prohibit the sale of grocery items or other items commonly sold or offered for sale in conjunction with the sale of agricultural products.

(4) "Lease" means the creation of a written instrument (a lease) under the terms and conditions of which one party (lessor) out of its own estate grants and conveys to another party or parties (lessee or lessees) an estate for years retaining a reversion in itself after such grant and conveyance.

(4.1) "License" means revocable written permission from the Commissioner on a form prescribed by him or her whereby a person or entity has limited authority to enter the property of a farmers' market to offer for sale and sell sundry items at such market. Such a license is a mere privilege and does not confer upon the licensee any title, interest, or estate in any such market, its premises, or any space thereof.

(5) "Person" means any individual, limited or general partnership, association, firm, company, or corporation.

(6) "Real property" means both improved and unimproved real property and shall also include space in and on the real property.

(7) "Rent" means the creation of a written instrument (a rental agreement) the terms and conditions of which create the relationship of landlord and tenant. Under such relationship no estate passes out of the landlord and the tenant has only a usufruct.

(8) "Day," "month," and "year" means "calendar day," "calendar month," and "calendar year."

(9) "State" means the State of Georgia.



§ 2-10-53. Powers and duties of Commissioner generally

The Commissioner of Agriculture is charged with the duty of establishing, operating, and maintaining farmers' markets and is charged with the responsibility of enforcing this article. In addition to any other powers conferred on him by this article, he may:

(1) Investigate methods and practices in connection with the production, handling, standardizing, grading, classifying, sorting, weighing, packing, transporting, storing, inspecting, and sale of agricultural products of all kinds within the state and all matters relevant thereto;

(2) Gather, formulate, and disseminate, in such form and at such times as he deems advisable, information relating to the matters included within paragraph (1) of this Code section;

(3) Disseminate, in such form and at such times as he deems advisable, information relating to market conditions, including, but not limited to, the supply, demand, and prices for all agricultural products and such other information as may benefit the producers, purchasers, and consumers of this state;

(4) Ascertain sources of supply of agricultural products and publish in print or electronically the names and addresses of producers and consignors thereof;

(5) Assist and advise in the organization and the operation of cooperatives and other associations in order to improve relations and services among producers, distributors, and consumers;

(6) Investigate delays, embargoes, conditions, practices, charges, and rates in the transportation and handling of agricultural products and, when deemed necessary, cause proceedings to be instituted before the proper authority or tribunal to improve and adjust same and cause the proper proceedings to be instituted to prevent unlawful combinations or agreements in restraint of trade or the fixing of prices;

(7) Take such steps as he deems advisable to prevent the waste or spoilage of agricultural products;

(8) Secure the cooperation and assistance of the United States Department of Agriculture or any other agency or department of the United States or of other states;

(9) Secure the cooperation and assistance of the other departments and agencies of this state, the University of Georgia, the other colleges and universities of the University System of Georgia, and other organizations that may be of assistance; and

(10) Take such other measures as shall be proper for carrying out the purposes of this article.



§ 2-10-54. Employees prohibited from engaging in business as dealer in agricultural products

All full-time employees of the department whose regular work duties involve the operation of any farmers' market are prohibited from engaging in business as a "dealer in agricultural products," as that term is defined in Code Section 2-9-1, during their term of employment.



§ 2-10-55. Authority of Commissioner to make inspections, prescribe and collect fees and charges, and assign space on farmers' markets

(a) In addition to any powers heretofore granted, the Commissioner shall have the authority to:

(1) Inspect all agricultural products coming into Georgia markets or offered for sale within the state;

(2) Prescribe and collect reasonable fees and charges to pay the necessary costs of operating and maintaining farmers' markets; and

(3) Assign space on farmers' markets and make changes in such assignments as circumstances may require.

(b) Nothing contained in this article shall be construed to limit any power or duty conferred upon the Commissioner by existing law.



§ 2-10-56. Promulgation of rules and regulations by Commissioner

The Commissioner is authorized to promulgate such rules and regulations as in his judgment may be necessary to conduct and operate farmers' markets properly and to implement this article. Such rules and regulations may include, but are not limited to, rules and regulations to:

(1) Establish procedures for the operation of farmers' markets;

(2) Provide for the maintenance of safety and order;

(3) Provide for health and sanitation;

(4) Establish grades and classes of agricultural products;

(5) Designate places on any market where agricultural products may be sold;

(6) Regulate or prohibit the sale of produce which is below specified grades or produce unfit for human consumption; and

(7) Regulate or prohibit the sale of any agricultural product which is below specified grades or unfit for human consumption.



§ 2-10-57. Authority of Commissioner to provide for safety and security at farmers' markets; police powers

(a) The Commissioner is authorized to provide for safety and security at the farmers' markets and to make such rules and regulations as are necessary for this purpose. The Commissioner is vested with police powers to enforce this article, rules and regulations promulgated pursuant to this article, and all state laws that govern and control farmers' markets.

(b) (1) The Commissioner is authorized to employ, designate, deputize, and delegate to employees of the department the authority to exercise the police powers provided under subsection (a) of this Code section at the Atlanta State Farmers' Market in Forest Park. Employees who have been so designated by the Commissioner and who have been certified by the Georgia Peace Officer Standards and Training Council as having successfully completed the course of training required by Chapter 8 of Title 35, the "Georgia Peace Officer Standards and Training Act," are authorized to:

(A) Carry firearms authorized or issued by the Commissioner while in the performance of their duties;

(B) Exercise arrest powers;

(C) Enforce the law and order at the farmers' market;

(D) Order and escort off of the farmers' market those persons who are in trespass and remain in trespass by selling produce or other products without a current license or who are otherwise in violation of this article or rules and regulations promulgated pursuant to this article;

(E) Serve and execute warrants;

(F) Authorize to be towed vehicles that;

(i) Park in designated fire lanes; or

(ii) Are not properly licensed under state law or the law of the state of registration and remain parked on the farmers' market without authorization; and

(G) Enter upon and inspect all property owned, leased, rented, controlled, or used at the farmers' market by persons who hold or have applied for licenses under this article for the purpose of determining compliance with the provisions of this article and other laws the administration or enforcement of which is the responsibility of the Commissioner.

(2) From funds appropriated or available to the department, the Commissioner is authorized to provide motor vehicles, uniforms, firearms, and any other equipment and supplies needed by employees of the department to carry out this subsection.

(c) This Code section shall not repeal, supersede, alter, or affect the power of any other law enforcement officer of this state or of any county, municipality, or other political subdivision of this state to enforce the laws of this state on the premises of farmers' markets. At the request of the Commissioner, it shall be the duty of all state, county, municipal, and other law enforcement officers in this state to enforce and to assist the Commissioner and the employees and agents of the department in the enforcement of this article.



§ 2-10-58. Acquisition and rental of real property; format of lease execution; closing of farmers' markets

(a) The Commissioner, acting for and on behalf of the department and in the name of the state, is authorized to:

(1) Acquire, with the approval of the State Properties Commission, real property for the expansion, development, operation, and maintenance thereon of farmers' markets; and

(2) Rent as landlord or lease as lessor without public advertising or competitive bid real property under the custody of or under rental to the department and utilized as a farmers' market for a term (period of time) commencing on the date of the instrument and not exceeding 20 years and for such use and rental and on such other terms and conditions and to such persons or other entities as he believes, following his negotiation and investigation thereof, to be in the best interests of his office, the department, and the state. The power and authority to rent and lease shall include the power and authority to sublet and sublease.

(b) When the Commissioner acts pursuant to paragraph (1) of subsection (a) of this Code section, the title to the acquired real property shall be in the name of the State of Georgia and the custody of the real property shall be in the department.

(c) When the Commissioner acts pursuant to and under the power and authority to lease set forth in paragraph (2) of subsection (a) of this Code section, the format of the instrument execution shall be as follows:

STATE OF GEORGIA,

Acting by and through its

Department of Agriculture,

a department within the

executive branch of the

state government

of Georgia.

By: (signature line) (SEAL)

Name: (name of

Commissioner

of Agriculture)

Title: Commissioner

of Agriculture

Attest: (signature line) (SEAL)

Name: (name of Secretary

of State)

Title: Secretary of

State of

the State

of Georgia

(Department of Agriculture

seal affixed here)

(Great Seal of the State

of Georgia affixed

to this instrument)

Signed, sealed, and delivered,

(as to [names of Commissioner

of Agriculture and Secretary

of State]) in the presence of:

Unofficial witness

Notary public, official witness

My commission expires

(Notary public seal affixed here)

(d) The Commissioner is further authorized to close a farmers' market. In making the determination of whether a market should be closed, the Commissioner shall consider the need for the particular market from the standpoint of the marketing of agricultural products, the convenience of farmers and consumers, the cost of operating and maintaining the market, and other relevant factors. When a farmers' market is closed by the Commissioner, custody of the real property encompassing the farmers' market may be transferred, with the approval of the Governor, from the department to the State Properties Commission by an executive order of the Governor.



§ 2-10-59. License required to sell in farmers' markets; consent to inspection of property; removal from premises

(a) In order that the department may better manage the farmers' markets authorized by this article and to thereby facilitate the use of such farmers' markets by the citizens of this state, all persons and their employees, agents, and designees desiring to sell or to offer for sale any items at any farmers' market which charges a gate fee must first obtain a license for this purpose from the Commissioner. A license may be refused, suspended, or revoked in accordance with Code Section 2-10-60.

(b) By applying for a license or by operating under such license, the applicant or licensee, as the case may be, gives express consent for authorized representatives of the Commissioner to enter upon and inspect all property owned, leased, rented, controlled, or used at the farmers' market by the applicant or licensee.

(c) The license required by this Code section is in addition to all other applicable licensing laws and shall not constitute an exemption or waiver thereof.

(d) Any person who enters upon the premises of a farmers' market to sell or offer for sale any items at such market without the license required by subsection (a) of this Code section, if applicable, shall be subject to removal immediately from the farmers' market.



§ 2-10-60. Suspension or revocation of registration, license, or permit; procedure; enforcement of laws, regulations, or orders

Any other provision of this title or Article 1 of Chapter 13 of Title 50 to the contrary notwithstanding:

(1) When the Commissioner, either through investigation or otherwise, has determined that any person has engaged in, is engaging in, or is about to engage in any act, practice, or transaction which is prohibited by any provision of this article or rule promulgated in support of this article governing activities for which registration with or a license or permit from the department is required, whether or not such person has so registered or obtained such a license or permit, the Commissioner may issue an administrative order, if he or she deems it to be in the public interest or necessary for the protection of the citizens of this state, prohibiting such person from continuing such act, practice, or transaction or suspending or revoking any such registration, license, or permit held by such person. The administrative order shall be final and effective ten days after issuance. The administrative order and notice of right to a hearing shall be served in person by the Commissioner or his or her agent or by certified mail or statutory overnight delivery, return receipt requested. The person or persons to whom the administrative order is issued may within ten days of issuance petition the department for a hearing. A petition for hearing shall be deemed filed on the date the department receives such petition, or when mailed by first class mail, proper postage attached, properly addressed directly to the department, whichever date first occurs. The petitioner shall simultaneously serve a copy of such petition by certified mail, overnight mail, or personal service upon the Attorney General. If the person timely petitions the department for a hearing, the administrative order shall be stayed pending any administrative hearing until a final decision is rendered by the Commissioner. The administrative hearing shall be the forum in which the licensee may demonstrate that at the time of any alleged violation the licensee was in full compliance with the law;

(2) If the Commissioner has reasonable cause to believe that an act, practice, or transaction is occurring or is about to occur, and that such act, practice, or transaction would constitute an imminent peril to the public safety or welfare requiring emergency action, the Commissioner may issue an emergency order to be effective immediately. The emergency order shall contain findings to such effect and reasons for the determination, along with notice of right to a hearing. The person or persons to whom the emergency order is issued may within five days of issuance petition the department for a hearing on the administrative order. If such person timely petitions the department for a hearing, the administrative order shall be stayed pending any administrative hearing until a final decision is rendered by the Commissioner;

(3) Upon a timely request for hearing, the Commissioner shall schedule a hearing and appoint or designate a hearing officer to conduct the hearing for the taking of evidence and the issuance of a decision;

(4) Except where in conflict with the express provisions of this Code section and the reasonable implication of such provisions, the provisions of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," relating to contested cases shall be applicable to the actions of the Commissioner taken pursuant to this Code section and to the conduct and judicial review of any hearings held as a result thereof;

(5) The Commissioner may institute actions or other legal proceedings in any superior court of proper venue as may be required for the enforcement of any law or regulation governing activities for which registration with or a license or permit from the department is required;

(6) The Commissioner may prosecute an action in any superior court of proper venue to enforce any order made by him or her pursuant to this Code section; and

(7) In cases in which the Commissioner institutes an action or other legal proceeding or prosecutes an action to enforce his or her order, the superior court may, among other appropriate relief, issue a temporary restraining order or a preliminary, interlocutory, or permanent injunction restraining or enjoining persons and those in active concert with them from engaging in any acts, practices, or transactions prohibited by orders of the Commissioner or any law or regulation governing activities for which registration with or a license or permit from the department is required. In any such action, it shall not be necessary for the Commissioner to allege or prove the absence of an adequate remedy at law.



§ 2-10-61. Rules and regulations to continue in effect

To the extent consistent with this article, the Georgia Department of Agriculture Rules and Regulations for State Farmers' Markets, Chapters 40-9-1 through 40-9-11 of the Secretary of State's Official Compilation of Rules and Regulations for the State of Georgia, adopted or promulgated by the Commissioner of Agriculture pursuant to an Act approved February 25, 1935 (Ga. L. 1935, p. 369), as amended, shall continue in force and effect as rules and regulations pursuant to this article. This article shall be considered as legal authority for those rules and regulations, and any reference in those rules and regulations shall be interpreted and read as a reference to this article. Those rules and regulations shall not be considered insufficient or defective for reason of reference to or stated reliance upon Ga. L. 1935, p. 369, as amended, instead of this article.



§ 2-10-62. Prohibited acts; penalty

(a) It shall be unlawful for any person on a farmers' market to:

(1) Engage in deceptive or dishonest trade practices;

(2) Do any act or use any language insulting to another tenant or customer; intimidate a shopper into purchasing his or her products; attempt to fix the price of products of any other farmer, vendor, or merchant; or circulate false reports tending to upset or destroy the operation of the market;

(3) Use any profane, abusive, or discourteous language on the market;

(4) Break, deface, or destroy any part of a building upon the market; interfere with electrical fixtures or wiring; or do any act tending to destroy the physical properties of the market;

(5) Move any cull agricultural products from any farmers' market for any purpose other than use as garbage or livestock feed or for dumping;

(6) Sell, offer, or expose for sale any products not meeting the requirements of the laws of this state relating to weights and measures;

(7) Use any false pack;

(8) Sublet any stall or space without the express written approval of the Commissioner;

(9) Fail or refuse to remove any vehicle or property upon direction of the farmers' market manager;

(10) Erect any facility or structure upon a farmers' market without the express written approval of the Commissioner; or

(11) Sell or offer for sale any items at a farmers' market without the license required by subsection (a) of Code Section 2-10-59, if applicable.

(b) Any person who violates any provision of this Code section shall be guilty of a misdemeanor.






Article 3 - Cooperative Marketing Associations

§ 2-10-80. Short title

This article may be cited as the "Cooperative Marketing Act."



§ 2-10-81. Definitions

As used in this article, the term:

(1) "Agricultural products" means:

(A) Any horticultural, viticultural, forestry, dairy, livestock, poultry, bee, and farm products; and

(B) Any marine or aquatic animal species, including, but not limited to, shrimp, crabs, oysters, finfish, and clams.

(2) "Association" means any corporation organized under this article.

(3) "Members" means actual members of associations without capital stock and holders of common stock in associations organized with capital stock.

(4) "Persons" means individuals, firms, partnerships, corporations, and associations.



§ 2-10-82. When associations deemed nonprofit

Associations organized under this article shall be deemed to be nonprofit since they are not organized to make profits for themselves, as such, or for their members, as such, but only for their members as producers.



§ 2-10-83. Persons who may form cooperative association

Five or more persons engaged in the production of agricultural products may form a nonprofit, cooperative association, with or without capital stock, under this article.



§ 2-10-84. Filing of articles of incorporation; contents; subscription; verification; further proceedings

(a) Persons desiring to be incorporated under this article must prepare and file in the office of the Secretary of State articles of incorporation setting forth:

(1) The name of the association;

(2) The purpose for which it is formed;

(3) The place where its principal business will be transacted;

(4) The names and addresses of not less than five persons who are to serve as directors for the first term or until the election of their successors;

(5) If organized without capital stock, whether the property rights and interest of each member shall be equal or unequal; and, if unequal, the articles shall set forth the general rule or rules applicable to all members by which the property rights and interests, respectively, of each member may and shall be determined and fixed; and the association shall have the power to admit new members who shall be entitled to share in the property of the association with the old members, in accordance with such general rule or rules, provided that this provision of the charter shall not be altered, amended, or repealed except by the written consent or the vote of three-fourths of the members;

(6) If organized with capital stock, the amount of such stock, the number of shares into which it is divided, and the par value thereof; the capital stock may be divided into preferred and common stock; and if so divided, the articles of incorporation must contain a statement of the number of shares of stock to which preference is granted, the number of shares of stock to which no preference is granted, and the nature and extent of the preference and privileges granted to each.

(b) In addition to the foregoing, the articles of incorporation may contain any provision consistent with law with respect to management; regulation; government; financing; indebtedness; membership; the establishment of voting districts and the election of delegates for representative purposes; and the issuance, retirement, and transfer of its stock, if formed with capital stock; any provisions relative to the way or manner in which it shall operate with respect to its members, officers, or directors; and any other provisions relating to its affairs, provided that nothing so set forth shall be construed as limiting any of the rights or powers otherwise given to such associations.

(c) The articles of incorporation must be subscribed by the incorporators and verified by one of them before an officer authorized by the law of this state to attest deeds and conveyances. The petition shall be filed and further proceedings shall be had in accordance with the general corporation laws for the incorporation of private companies by the Secretary of State as set forth in Title 14.



§ 2-10-85. Amendment of charter

Amendments of the charter may be authorized at any regular meeting of the stockholders or members or at any special meeting called for that purpose. An amendment must first be approved by two-thirds of the directors and then adopted by a vote representing a majority of a quorum of the members attending a meeting, for which notice of the proposed amendment shall have been given. Amendments to the charter, when so adopted, shall be applied for and secured in accordance with the provisions of the general corporation laws for the amendment of charters of corporations incorporated by the Secretary of State, as provided in Title 14.



§ 2-10-86. Adoption of bylaws; authorized provisions

(a) Each association incorporated under this article, within 30 days after its incorporation, shall adopt for its government and management a code of bylaws not inconsistent with the powers granted by this article. A majority vote of a quorum of the members or stockholders attending a meeting shall be sufficient to adopt or amend the bylaws when notice of the proposed bylaw or bylaws is given prior to the meeting.

(b) Under its bylaws each association may provide for any or all of the following matters:

(1) The time, place, and manner of calling and conducting its meetings;

(2) The number of stockholders or members constituting a quorum;

(3) The right of members or stockholders to vote by proxy, by mail, or by both and the conditions, manner, form, and effects of such votes;

(4) The number of directors constituting a quorum;

(5) The qualifications, compensation, duties, and term of office of directors and officers; the time of their election; and the mode and manner of giving notice thereof;

(6) Penalties for violations of bylaws;

(7) The amount of entrance, organization, and membership fees, if any; the manner and method of collecting the same; and the purposes for which they may be used;

(8) The amount which each member or stockholder shall be required to pay annually or from time to time, if at all, to carry on the business of the association; the charge, if any, to be paid by each member or stockholder for services rendered by the association to him or her and the time of payment and manner of collection thereof; and the marketing contract between the association and its members or stockholders, which every member or stockholder may be required to sign;

(9) The number and qualification of members or stockholders of the association and the conditions precedent to membership or ownership of common stock;

(10) The method, time, and manner of permitting members to withdraw or the holders of common stock to transfer their stock and the manner of assignment and transfer of the interests of members and of the shares of common stock;

(11) The conditions upon which and time when the membership of any member shall cease; the automatic suspension of the rights of a member when he or she ceases to be eligible for membership in the association; and the mode, manner, and effect of the expulsion of a member; and

(12) The manner of determining the value of a member's property interest in the association and provision for its purchase by the association upon the death or withdrawal of a member or stockholder or upon the expulsion of a member or forfeiture of his or her membership, provided that, at the option of the association, such value may be determined by conclusive appraisal by the board of directors.



§ 2-10-87. Directors to manage association; number; election or appointment; compensation; marketing or purchasing contracts with association; vacancies

(a) The affairs of the association shall be managed by a board of not less than five directors elected by the members or stockholders from their own number.

(b) The bylaws may provide that the territory in which the association has members shall be divided into districts and that the directors shall be elected according to such districts. In such a case the bylaws shall specify the number of directors to be elected by each district and the manner and method of reapportioning the directors and redistricting the territory covered by the association. The bylaws may provide that primary elections shall be held in each district to elect the directors apportioned to such districts and whether the results of all such elections shall be final or shall be ratified by the next regular meeting of the association.

(c) The bylaws may provide that one or more directors may be appointed by the Commissioner, the dean of the College of Agricultural and Environmental Sciences of the University of Georgia, or any other public official or commission. The director or directors so appointed need not be members or stockholders of the association but shall have the same powers and rights as other directors.

(d) An association may provide a fair remuneration to its officers and directors for their services to the association.

(e) No director, during the term of his or her office, shall be a party to a marketing or purchasing contract with the association the provisions of which differ in any way from the marketing or purchasing contracts generally accorded regular members or holders of common stock of the association in the same trade area, or to any other kind of contract that affects the amount of the association's patronage distributions to the director the terms of which differ from terms generally current in that district.

(f) When a vacancy on the board of directors occurs other than by expiration of term, the remaining members of the board shall fill the vacancy by a majority vote. If the bylaws provide for an election of directors by district, the person filling the vacancy must live in the district for which the vacancy exists.



§ 2-10-88. Election of officers

(a) The directors shall elect from their number a president and one or more vice-presidents. They shall also elect a secretary and a treasurer, who need not be directors. They may combine the two latter offices and designate the combined office as secretary-treasurer. The treasurer may be a bank or any depositary and, as such, it shall not be considered as an officer but as a function of the board of directors. In such case the secretary shall perform the usual accounting duties of the treasurer, provided that funds shall be deposited only as authorized by the board of directors.

(b) The charter of the association may provide for the election of its officers by the members of the association and from persons other than the directors thereof. Any provision of the nature referred to in the preceding sentence contained in the charter of an association or an amendment thereto as of March 30, 1965, is ratified and confirmed as though placed therein subsequent to March 30, 1965.



§ 2-10-89. Removal of officers or directors

(a) Any member may bring charges against an officer or director by filing such charges in writing with the secretary of the association together with a petition signed by 10 percent of the members requesting the removal of the officer or director in question. The removal shall be voted upon at the next regular or special meeting of the association. By a vote of a majority of the members, the association may remove the officer or director and fill the vacancy. Prior to the meeting, the director or officer against whom charges have been brought shall be informed in writing of the charges. He shall have an opportunity at the meeting to be heard in person or by counsel and to present witnesses and the person or persons bringing the charges against him shall have the same opportunity.

(b) When the bylaws provide for election of directors by districts with primary elections in each district, the petition for removal of a director shall be signed by 20 percent of the members residing in the district from which he was elected. The board of directors shall call a special meeting of the members residing in that district to consider the removal of the director. By a vote of the majority of the members of that district, the director in question shall be removed from office.



§ 2-10-90. Eligibility as members or stockholders

Under the terms and conditions prescribed in its bylaws, an association may admit as members or issue common stock only to persons, associations, or corporations composed solely of persons engaged in the production of the agricultural products to be handled by or through the association, including the lessees and tenants of land used for the production of such products and any lessors and landlords who receive as rent all or part of the crop raised on the leased premises. Any such persons, associations of persons, or corporations may be citizens of or organized under the laws of this state or any other state of the United States. If a member of a nonstock association is other than a natural person, such member may be represented by any individual, associate, officer, or member thereof duly authorized in writing.



§ 2-10-91. Issuance of stock or certificate; liability of member; maximum amount of stock member may own; voting; preferred stock; transfer of stock; purchase of own stock by association

(a) When a member of an association established without capital stock has paid his membership fee in full, he shall receive a certificate of membership. No association shall issue stock to a member until it has been fully paid for. Promissory notes of the members may be accepted by the association as full or partial payment. The association shall hold the stock as security for the payment of the note, but such retention as security shall not affect the member's right to vote.

(b) Except for debts lawfully contracted between the member and the association, no member shall be liable for the debts of the association in an amount exceeding the sum remaining unpaid on his membership fee or his subscription to the capital stock, including any unpaid balance or any promissory notes given in payment thereof.

(c) No stockholder of a cooperative association shall own more than 20 percent of the common stock of the association; and an association, in its bylaws, may limit the amount of common stock which one member may own to any amount less than 20 percent of the common stock.

(d) No member or stockholder shall be entitled to more than one vote; provided, however, that this prohibition shall not apply to associations composed of producers of any forestry product or products.

(e) Any association organized with stock under this article may issue preferred stock with or without the right to vote. Such stock may be redeemable or retirable by the association on such terms and conditions as may be provided for by the articles of incorporation and printed on the face of the certificate.

(f) The association may, at any time, except when its debts exceed 50 percent of its assets, buy in or purchase its common stock at the book value thereof and pay for it in cash within one year thereafter. Book value shall be conclusively determined by the board of directors.



§ 2-10-92. Regular meetings; special meetings generally; notice

(a) In its bylaws each association shall provide for one or more regular meetings annually.

(b) The board of directors shall have the right to call a special meeting at any time.

(c) Ten percent of the members or stockholders may file a petition stating the specific business to be brought before the association and demand a special meeting at any time. Such meeting shall thereupon be called by the directors.

(d) Notice of all meetings, together with a statement of the purpose thereof, shall be mailed to each member at least ten days prior to the meeting, provided that the bylaws may require instead that such notice shall be given by publication in a newspaper of general circulation published at the principal place of business of the association.



§ 2-10-93. Referral of matters to entire membership; special meetings

Upon demand of one-third of the entire board of directors, any matter that has been approved or passed by the board shall be referred to the entire membership or the stockholders for decision at the next special or regular meeting, provided that a special meeting may be called for the purpose.



§ 2-10-94. Powers of associations generally

Each association incorporated under this article shall have the following powers:

(1) To engage in any activity in connection with:

(A) The marketing, selling, harvesting, preserving, drying, processing, canning, packing, storing, handling, shipping, ginning, or utilizing of any agricultural products produced or delivered to it by its members or the manufacturing or marketing of the by-products thereof;

(B) The manufacturing, selling, and supplying to and the purchasing, hiring, or using by its members of supplies, machinery, or equipment;

(C) The terracing of lands or the prevention of soil erosion; and

(D) The financing of any of the activities enumerated in subparagraphs (A) through (C) of this paragraph;

(2) To handle and deal in the agricultural products of nonmembers in an amount equal in value to, but not greater in value than, that handled by it for members;

(3) To borrow money and to make advances to members;

(4) To act as the agent or representative of any member or nonmembers in any of the activities mentioned in paragraphs (1) through (3) of this Code section;

(5) To purchase or otherwise acquire, to hold, own, and exercise all rights of ownership in, and to sell, transfer, or pledge shares of the capital stock or bonds of any corporation or association engaged in any related activity, in the handling or marketing of any of the products handled by the association or in the financing of the association;

(6) To establish reserves and to invest the funds thereof in bonds or such other property as may be provided in the bylaws;

(7) To buy, hold, and exercise all privileges of ownership over such real or personal property as may be necessary or convenient for the conduct and operation of any of the business of the association or as may be incidental thereto;

(8) To apply for, establish, register, secure, own, and develop patents, trademarks, and copyrights;

(9) To do everything necessary, suitable, or proper for the accomplishment of any of the purposes or the attainment of any of the objects enumerated in this Code section or conducive to or expedient for the interest or benefit of the association and to contract accordingly; and

(10) To exercise and possess all powers, rights, and privileges necessary or incidental to the purposes for which the association is organized or to the activities in which it is engaged, along with any other rights, powers, and privileges granted by the laws of this state to ordinary corporations, except such as are inconsistent with express provisions of this article.



§ 2-10-95. Duration of associations

Each association incorporated and organized after April 3, 1978, pursuant to this article shall have perpetual duration unless a limited period of duration is provided for and stated in its charter or articles of incorporation or in an amendment thereto. Each association incorporated and organized pursuant to this article which is in existence on April 3, 1978, shall have perpetual duration unless a limited period of duration is thereafter provided for and stated in an amendment to its charter or articles of incorporation.



§ 2-10-96. Use of preferred stock to purchase property interest

Whenever an association organized under this article with preferred capital stock desires to purchase the stock of any person, firm, corporation, or association or any property or property interest thereof, it may make the purchase, in whole or in part, by exchanging for the acquired interest shares of its preferred capital stock, in an amount which at par value would equal the fair market value of the stock or interest so purchased, as determined by the board of directors. The transfer to the association of the stock or interest so purchased shall be equivalent to payment in cash for the shares of stock issued.



§ 2-10-97. Transfer of common stock

Common stock of cooperative associations organized under this article may only be transferred to other such associations and to individuals, firms, partnerships, and other associations and corporations engaged in the production of agricultural products. Such restrictions must be printed upon every certificate of common stock.



§ 2-10-98. Joining with other nonprofit cooperative associations

A cooperative association organized under this article may join with other such associations or with individuals, firms, partnerships, or other associations or corporations engaged in the production of agricultural products to form a nonprofit cooperative association, with or without capital stock, under this article and may organize, form, operate, own, control, have an interest in, own stock of, or be a member of any association, with or without capital stock, or any other corporation engaged in any activity authorized by this article.



§ 2-10-99. Ownership in, control of, or membership in other corporations; warehouse receipts

An association may organize, form, operate, own, control, have an interest in, own stock of, or be a member of any other corporation or corporations, with or without capital stock, which are engaged in preserving, drying, processing, canning, packing, storing, handling, shipping, ginning, utilizing, manufacturing, marketing, or selling the agricultural products or by-products handled by the association. If such corporations are warehousing corporations, they may issue legal warehouse receipts to the association or to any other person. Such legal warehouse receipts shall be considered to be adequate collateral to the extent of the current value of the commodity represented thereby. If such warehouse is licensed or licensed and bonded under the laws of this state or the United States, its warehouse receipts shall not be challenged or discriminated against because of ownership or control, whether complete or partial, by the association.



§ 2-10-100. Contracts and agreements between associations

(a) Upon resolution adopted by its board of directors, any association may enter into all necessary and proper contracts and agreements and may make all necessary and proper stipulations, agreements, contracts, and arrangements with any other cooperative corporation, association, or associations formed in this or in any other state for the cooperative and more economical carrying on of its business or any part or parts thereof.

(b) Any two or more associations may by agreement unite in employing and using or may separately employ and use the same methods, means, and agencies for carrying on and conducting their respective businesses.



§ 2-10-101. Marketing contracts authorized; provisions; liquidated damages; injunctions and restraining orders; specific performance

(a) The association and its members may make and execute marketing contracts requiring the members to sell, for any period of time not over ten years, all or any specified part of their agricultural products or specified commodities exclusively to or through the association or any facilities to be created by the association. The contract may provide that the association may sell or resell the products of its members, with or without taking title thereto, and may pay over to its members the resale price, after deducting all necessary selling, overhead, and other costs and expenses, including (1) dividends on preferred stock and reserves for retiring the stock, if any; (2) other proper reserves; (3) dividends not exceeding 8 percent per annum upon common stock; and (4) other items deemed proper.

(b) The bylaws and the marketing contract may fix, as liquidated damages, specified sums to be paid by the member or stockholder to the association upon the breach by him of any provision of the marketing contract regarding the sale, delivery, or withholding of products and may provide that the member will pay all costs, premiums on bonds, expenses, and fees in case any action is brought upon the contract by the association. Any such provisions shall be valid and enforceable in the courts of this state.

(c) In the event of any breach or threatened breach of a marketing contract by a member, the association shall be entitled to an injunction to prevent the further breach of the contract and to a decree providing for the specific performance thereof. Pending the adjudication of such an action, upon the filing of a verified petition showing the breach or threatened breach and of a sufficient bond, the association shall be entitled to a temporary restraining order and preliminary injunction against the member.



§ 2-10-102. Activities in connection with agricultural products and furnishing farm business services generally

A cooperative association organized under this article may engage in activities in connection with the production of agricultural products and in furnishing farm business services to its members.



§ 2-10-103. Engaging in business for nonmembers

During any fiscal year, a cooperative association organized under this article may handle agricultural products of and engage in other business for nonmembers in value equal to but not greater than that for members.



§ 2-10-103.1. Power to acquire debt or equity of, create or own, and control and manage business entities

A cooperative association organized under this article shall have the powers from time to time (1) to acquire part or all of the debt or equity or both of any corporations, partnerships, or other legal entities engaged in any agricultural or other businesses, (2) to join with others to create or to own all or part of any such entities, and (3) to control and manage such entities. The business of any such entities shall not be considered to be the business of the cooperative association for purposes of Code Section 2-10-94, Code Section 2-10-103, or any other Code section of this article.



§ 2-10-104. Annual reports

Each association formed under this article shall prepare an annual report, on forms furnished by the Secretary of State, indicating the name of the association, its principal place of business, and a general statement of its business operations during the fiscal year. If the association is a stock association, the report shall show the amount of capital stock paid up and the number of stockholders. If the association is a nonstock association, the report shall show the number of members and the amount of membership fees received. The report shall also show the total expenses of operation, the amount of indebtedness or liability, and the balance sheets of the association.



§ 2-10-105. License fee; tax exemption

Each association organized under this article shall pay an annual license fee of $10.00 but shall be exempt from all franchise or license taxes.



§ 2-10-106. Distribution of excess income, reserves, or surpluses

Net income of a cooperative association organized under this article, in excess of additions to reserves, surpluses, and other authorized deductions, may be distributed to members and to nonmember patrons on the basis of patronage. Any distribution of reserves or surpluses at any time shall be made to members at the time distribution is ordered and to other persons entitled thereto on the basis of patronage.



§ 2-10-107. Associations not deemed monopolistic or in restraint of trade

No association organized under this article shall be deemed to be a combination in restraint of trade, an illegal monopoly, or an attempt to lessen competition or fix prices arbitrarily; nor shall the marketing contracts or agreements between the association and its members or any agreement authorized in this article be considered illegal or in restraint of trade.



§ 2-10-108. Applicability of nonprofit corporation laws

The general corporation laws of this state applicable to nonprofit corporations, as amended from time to time, and all powers and rights thereunder shall apply to the associations organized under this article, except where such laws are in conflict or inconsistent with the express provisions of this article.



§ 2-10-109. Applicability of other laws

No provisions of law which are in conflict with this article shall be construed as applying to the associations provided for in this article.



§ 2-10-110. Procedure by which other corporations and associations may come under article

Any corporation or association organized under any statute of this or any other state, by majority vote of its stockholders or members, may be brought under this article by limiting its membership to the classes mentioned in this article, by adopting the other restrictions provided in this article, and by filing articles of incorporation with the Secretary of State, if it has not done so already, and otherwise complying with the general corporation laws for the incorporation of private companies as set forth in Title 14. Such corporations shall be entitled to all the privileges and immunities and shall be subject to all the restrictions contained in this article.



§ 2-10-111. Use of word "cooperative" in business name

No person, firm, corporation, or association organized or doing business in this state as a cooperative association to market agricultural products shall be entitled to use the word "cooperative" as part of its corporate or other business name or title unless it has complied with this article or Ga. L. 1920, p. 125, Sections 1 through 13.






Article 4 - Roadside Markets Incentive Program

§§ 2-10-130 through 2-10-140.

Repealed by Ga. L. 2013, p. 670, § 1/SB 87, effective July 1, 2013.









Chapter 11 - Seeds and Plants

Article 1 - General Provisions

§ 2-11-1. Misrepresentation of count or variety of agricultural plants

As used in this Code section, the term "plant" includes tobacco, tomato, cabbage, onion, pepper, and other agricultural plants. Any person who knowingly misrepresents the count or variety of any such plant shall be guilty of a misdemeanor.



§ 2-11-2. Fraudulent sale of nursery stock or seedlings; misrepresenting fruit or nut trees

(a) Any person who deceives or defrauds any person in the sale of nursery stock by substituting stock other than that contracted for or different varieties of seedlings than those represented or contracted for or who falsely represents the name, class, description, or condition of any nursery stock or who makes any false statement or promise for the purpose of making a sale of nursery stock shall be guilty of a misdemeanor.

(b) Any person, acting either as principal or agent, who sells any fruit or nut trees representing the same to be of a certain kind, variety, or description and thereafter delivers to the purchaser, in filling such order and completing such sale, any fruit or nut trees of a different kind, variety, or description shall be guilty of a misdemeanor.






Article 2 - Sale and Transportation of Seeds

§ 2-11-20. Short title

This article may be cited as the "Georgia Seed Law."



§ 2-11-21. Definitions

As used in this article, the term:

(1) "Advertisement" means all representations, other than those on the label, disseminated in any manner or by any means, relating to any seed within the scope of this article.

(2) "Agricultural seed" means the seeds of grass, forage, cereal, oil, and fiber crops and any other kinds of seeds commonly recognized within this state as agricultural seed, lawn seed, and mixtures of such seeds and may include noxious weed seed when the Commissioner of Agriculture determines that such seed is being used as agricultural seed.

(3) "Bulk" means a volume of seed in a container larger than a typical individual packaging unit for that kind, e.g., bulk bags and boxes, bins, trucks, rail cars, or barges.

(4) "Coated or encrusted seed" means seed that has been covered by a layer or layers of materials that obscure the original shape and size of the seed resulting in a substantial weight increase. The addition of biologicals, pesticides, identifying colorants, dyes, polymers, and other ingredients can be included in this process.

(5) "Dormant seed" means viable seed, excluding hard seed, that fail to germinate when provided the specified germination conditions for the kind of seed in question.

(6) "Flower seed" means the seeds of herbaceous plants grown for their blooms, ornamental foliage, or other ornamental parts and commonly known and sold under the name of flower seeds in this state.

(7) "Germination" means the emergence and development from the seed embryo of those essential structures which, for the kind of seed in question, are indicative of the ability to produce a normal plant under favorable conditions.

(8) "Hard seed" means seed that remain hard at the end of the prescribed test period because they have not absorbed water due to an impermeable seed coat.

(9) "Hybrid" means the first generation of a cross produced by controlling the pollination and by combining: (A) two or more inbred lines; (B) one inbred or a single cross with another single cross or with an open-pollinated variety; or (C) two varieties or species, except open-pollinated varieties of corn (Zea mays) and other open-pollinated crop kinds. The second generation or subsequent generations from such crosses shall not be regarded as hybrids. Hybrid designations shall be treated as variety names and hybrids shall be labeled as hybrids.

(10) "Inert matter" means all matter that is not seed, which includes but is not limited to broken seeds, sterile florets, chaff, fungus bodies, and stones as determined by methods defined by rule. The percent inert matter shall not exceed 3 percent for hybrid field corn, nor 4 percent inert matter for other agricultural crop seed, except as established by rule for special crops. Inert matter will not include coating or pelleting material, fertilizer, or mulch, for which there are no limitations.

(11) "Inoculated seed" means seed that has received a coating of a preparation containing a microbial product, e.g., Rhizobium sp.

(12) "Kind" means one or more related species or subspecies which singly or collectively are known by one common name, as, for example, corn, oats, alfalfa, and cotton.

(13) "Labeling" means a tag or other written, printed, or graphic representations on any container or accompanying any lot of bulk seeds, including such representations as those on invoices, purporting to set forth the information required on the seed label by this article.

(14) "Lawn and turf" pertains to seeds of the grass family (Poaceae) that are used within the industry for lawn and turf applications.

(15) "Lot" means a definite quantity of seed identified by a lot number or other mark, every portion or bag of which is uniform within recognized tolerances for the factors which are required to appear in the labeling.

(16) "Mixture," "mix," or "mixed" means seed consisting of more than one kind or variety or both, each in excess of 5 percent by weight of the whole.

(17) "Noxious weed seeds" include "prohibited noxious weed seeds" and "restricted noxious weed seeds," as defined in subparagraphs (A) and (B) of this paragraph, provided that the Commissioner of Agriculture may, through the promulgation of regulations, establish a list of seeds included under subparagraphs (A) and (B), whenever the Commissioner finds that such seeds conform to the respective definitions.

(A) "Prohibited noxious weed seeds" are those weed seeds that are prohibited from being present in agricultural, vegetable, flower, tree, or shrub seed. They are the seed of weeds that are highly destructive and difficult to control by good cultural practices and the use of herbicides.

(B) "Restricted noxious weed seeds" are those weed seeds that are very objectionable in fields, lawns, and gardens of this state but can be controlled by good cultural practice.

(18) "Other crop seed" means seed of plants grown as crops (other than the kind or variety included in the pure seed) as determined by methods defined by rule.

(19) "Pelleted seed" means coated or encrusted seed that also improves the plantibility or singulation of the seed.

(20) "Person" means an individual, partnership, corporation, company, association, receiver, trustee, or agent.

(21) "Private hearing" means a discussion of facts between the person charged with a violation and representatives of the Georgia Department of Agriculture.

(22) "Pure seed" means all seeds of each kind and variety under consideration that are present in excess of 5 percent of the whole. Kinds or varieties shown on a label as components of a mixture in amounts 5 percent or less of the whole may be considered pure seed when shown on a label as components of a mixture.

(23) "Record" means all information relating to the lot, identification, source, origin, variety, amount, processing, blending, testing, labeling, and distribution of the seed and includes a file sample thereof.

(24) "Seed" means the true seeds of all field crops, vegetables, flowers, trees, and shrubs, and any naturally occurring vegetative propagule, excluding plant parts of hybrids.

(25) "Seizure" means a legal process carried out by court order against a definite amount of seed.

(26) "Stop sale" means an administrative order provided by law restraining the sale, use, disposition, and movement of a definite amount of seed.

(27) "Treated" means seed that has received a minimal covering according to the manufacturer's recommended rate of a substance or process which is designed to reduce or control certain disease organisms, insects, or other pests attacking such seed or seedlings growing therefrom and the covering substance may contain identifying colorants and dyes.

(28) "Tree and shrub seeds" means seeds of woody plants commonly known and sold as tree or shrub seeds in this state.

(29) "Variety" means a subdivision of a kind that is distinct, uniform, and stable; "distinct" in the sense that the variety can be differentiated by one or more identifiable morphological, physiological, or other characteristics from all other varieties of public knowledge; "uniform" in the sense that the variations in essential and distinctive characteristics are describable; and "stable" in the sense that the variety will remain unchanged in its essential and distinctive characteristics and its uniformity when reproduced or reconstituted.

(30) "Vegetable seeds" means the seeds of those crops which are grown in gardens and on farms and are generally known and sold under the name of vegetable or herb seeds in this state.

(31) "Weed seeds" means the seeds of all plants generally recognized as weeds within this state, and determined by methods defined by rule, and includes the prohibited and restricted noxious weed seeds.



§ 2-11-22. Labeling requirements

(a) Labeling required. Each bag, container, package, or bulk of seeds which is sold, offered for sale, exposed for sale, or transported within this state for planting purposes shall bear thereon or have attached thereto in a conspicuous place a plainly written or printed label or tag in the English language, giving the information specified in subsections (b) through (j) of this Code section, which statement shall not be modified or denied in the labeling or on another label attached to the container. The labeler is responsible to assure that the required labeling is applied to each container or, in the case of bulk seed, that required labeling is shown on the invoice. All invoices and records pertaining to the shipment or sale of seed must show each lot number.

(b) Treated seeds. For all treated seeds, as defined in this article, for which a separate label may be used, the following information shall be given:

(1) A word or statement that the seed has been treated;

(2) The commonly accepted, coined, chemical, or abbreviated chemical (generic) name of the applied substance and the rate of application;

(3) If the level of treatment exceeds the established tolerance or is not subject to an exemption to a tolerance, a caution statement, such as "Do not use for food or feed or oil purposes." The caution for mercurials and similarly toxic substances shall be a poison statement or symbol and the label shall carry the words "poison treated"; and

(4) If the seed is treated with an inoculant, the label must state the inoculant manufacturer's lot number and expiration date as listed on the inoculant's original package.

(c) Agricultural seed. For agricultural seed the following information shall be given except for grass seed mixtures as provided in subsection (d) of this Code section; and for hybrids that contain less than 95 percent hybrid seed as provided in subsection (j) of this Code section:

(1) The commonly accepted name of kind and variety of each agricultural seed component in excess of 5 percent of the whole and the percentage by weight of each in the order of its predominance. Where more than one component is required to be named, the word "mixture" or the word "mixed" shall be shown conspicuously on the label, provided that the Commissioner may, through the promulgation of regulations, allow certain kinds of seed to be labeled "mixed" without showing the percentage of each variety present;

(2) The net weight;

(3) The lot number or other lot identification;

(4) The origin (state or foreign country);

(5) The percentage by weight of all weed seeds;

(6) The name and rate of occurrence per pound of each kind of restricted noxious weed seed present;

(7) The percentage by weight of crop seeds other than those required to be named on the label;

(8) The percentage by weight of inert matter;

(9) For each named agricultural seed:

(A) The percentage of germination, exclusive of hard seed or dormant seed;

(B) The percentage of hard seed or dormant seed, if present; and

(C) The calendar month and year the test was completed to determine such percentage;

following the information given pursuant to subparagraphs (A) and (B) of this paragraph, the "total germination and hard seed" or "total germination and dormant seed" may be stated as such, if desired; and

(10) The name and address of the person who labeled the seed or who sells, offers, or exposes the seed for sale within this state.

(d) For seed mixtures for lawn or turf purposes or both lawn and turf purposes the following information shall be given:

(1) The word "mixed" or "mixture" shall be stated with the name of the mixture;

(2) The headings "pure seed" and "germination" or "germ" shall be used in the proper places;

(3) The net weight;

(4) The lot number or other lot identification;

(5) Commonly accepted name of kind, variety, and origin of each agricultural seed component in excess of 5 percent of the whole and the percentage by weight of pure seed in order of its predominance and in columnar form;

(6) Percentage by weight of agricultural seed other than those required to be named on the label (which shall be designated as "crop seed");

(7) The percentage by weight of inert matter;

(8) Percentage by weight of all weed seeds;

(9) Noxious weeds that are required to be labeled will be listed under the heading "noxious weed seeds";

(10) For each agricultural seed named under paragraph (5) of this subsection;

(A) Percentage of germination, exclusive of dormant seed;

(B) Percentage of dormant seed, if present; and

(C) The calendar month and year the test was completed to determine such percentages. The test date for each component may be labeled or, if each component does not show a test date, the oldest test date shall be used for the mixture; and

(11) Name and address of the person who labeled said seed or who sells, offers, or exposes said seed for sale within the state.

(e) For agricultural seeds that are coated or pelleted:

(1) Percentage by weight of pure seed with coating or pelleting material removed;

(2) Percentage by weight of coating or pelleting material;

(3) Percentage by weight of inert material exclusive of coating or pelleting material;

(4) Percentage of germination is to be determined on 400 pellets with or without seeds;

(5) In addition to the provisions of paragraphs (1) through (4) of this subsection, labeling of coated or pelleted seed shall comply with the requirements of this Code section for the specific seed kind.

(f) For vegetable seeds in containers of one pound or less or preplanted containers, mats, tapes, or other planting devices, the following information shall be given:

(1) The name of kind and variety of seed;

(2) The lot number or other lot identification;

(3) The year for which the seed was packed for sale as "Packed for " or the percent germination and the calendar month and year the test was completed to determine such percentage;

(4) For seed which germinate less than the standard last established by the Commissioner under this article:

(A) The percentage of germination, exclusive of hard seed or dormant seed;

(B) The percentage of hard seed or dormant seed, if present;

(C) The calendar month and year the test was completed to determine such percentage; and

(D) For seed that germinate less than the standard last established by the Commissioner, the words "below standard" in not less than eight-point type must be printed or written with permanence on the face of the label, in addition to the other information required, provided that no seed marked "below standard" shall be sold if it falls more than 20 percent below the established standard for such seed;

(5) The name and address of the person who labeled the seed or who sells, offers, or exposes the seed for sale within this state; and

(6) For seeds placed in a germination medium, mat, tape, or other device in such a way as to make it difficult to determine the quantity of seed without removing the seeds from the medium, mat, tape, or device, a statement to indicate the minimum number of seeds in the container.

(g) Vegetable seeds in containers of more than one pound.

(1) For vegetable seeds in containers of more than one pound, the following information shall be given:

(A) The name of each kind and variety present in excess of 5 percent and the percentage by weight of each in order of its predominance;

(B) The net weight or seed count;

(C) The lot number or other lot identification;

(D) For each named vegetable seed:

(i) The percentage of germination, exclusive of hard seed or dormant seed;

(ii) The percentage of hard seed or dormant seed, if present; and

(iii) The calendar month and year the test was completed to determine such percentages;

following the information given pursuant to such divisions (i) and (ii) of this subparagraph, the "total germination and hard seed" or the "total germination and dormant seed" may be stated as such, if desired; and

(E) The name and address of the person who labeled the seed or who sells, offers, or exposes the seed for sale within this state.

(2) The labeling requirements for vegetable seeds in containers of more than one pound shall be deemed to have been met if the seed is weighed from a properly labeled container in the presence of the purchaser.

(h) For flower seed in packets prepared for use in home gardens or household plantings or flower seed in preplanted containers, mats, tapes, or other planting devices, the following information shall be given:

(1) For all kinds of flower seeds:

(A) The name of the kind and variety or a statement of type and performance characteristics as prescribed in the rules promulgated under this article;

(B) The calendar month and year the seed was tested or the year for which the seed was packaged;

(C) The lot number or other lot identification;

(D) The net weight or seed count; and

(E) The name and address of the person who labeled said seed or who sells, offers, or exposes said seed for sale within this state;

(2) For flower seed kinds for which standard testing procedures are prescribed and that germinate less than the germination standard last established by rule under this article:

(A) Percentage of germination, exclusive of hard seed or dormant seed;

(B) Percentage of hard seed or dormant seed, if present; and

(C) The words "below standard" in not less than eight-point type; and

(3) For flower seeds placed in a germination medium, mat, tape, or other device in such a way as to make it difficult to determine the quantity of seed without removing the seed from the medium, mat, tape, or device, a statement to indicate the minimum number of seeds in the container.

(i) For flower seed in containers other than packets and other than preplanted containers, mats, tapes, or other planting devices and not prepared for use in home flower gardens or household plantings, the following information shall be given:

(1) The name of the kind and variety or a statement of type and performance characteristics as prescribed in the rules promulgated under this article and for wildflowers the genus and species and, if appropriate, the subspecies;

(2) The lot number or other lot identification;

(3) The net weight or seed count;

(4) For wildflower seed only with a pure seed percentage of less than 90 percent:

(A) The percentage, by weight, of each component listed in order of their predominance;

(B) The percentage by weight of weed seed if present; and

(C) The percentage by weight of inert matter;

(5) For those seed kinds for which standard testing procedures are prescribed:

(A) Percentage of germination, exclusive of hard seed or dormant seed;

(B) Percentage of hard seed or dormant seed, if present;

(C) The calendar month and year that the seed was tested or the year for which the seed was packaged; and

(D) For flower seed kinds that germinate less than the germination standard last established by rule under this article, the words "below standard" in not less than eight-point type;

(6) For those kinds of seed for which standard testing procedures are not available, the year of production or collection; and

(7) The name and address of the person who labeled the seed or who sells, offers, or exposes the seed for sale within this state.

(j) For hybrid agricultural and vegetable seed, the following is required:

(1) If any one kind or kind and variety of seed present in excess of 5.0 percent is hybrid seed, it shall be designated hybrid on the label. The percentage that is hybrid shall be at least 95 percent of the percentage of pure seed shown unless the percentage of pure seed which is hybrid seed is shown separately. If two or more kinds or varieties are present in excess of 5.0 percent and are named on the label, each that is hybrid shall be designated as hybrid on the label. Any one kind or kind and variety that has pure seed which is less than 95 percent but more than 90 percent hybrid seed as a result of incompletely controlled pollination in a cross shall be labeled to show the percentage of pure seed that is hybrid seed. No kind or variety of seed shall be labeled as hybrid if the pure seed contains less than 90 percent hybrid seed;

(2) Hybrid wheat, hybrid millet, and other hybrids to be established by rule shall be labeled the same as all other hybrids except that if any one kind or kind and variety that has pure seed which is less than 95 percent but more than 75 percent hybrid seed as a result of incompletely controlled pollination shall be labeled to show the percentage of pure seed that is hybrid seed. No one kind or variety of seed shall be labeled as hybrid if the pure seed contains less than 75 percent hybrid seed. Any seed containing less than 95 percent hybrids must be labeled as a mixture; and

(3) In addition to the provisions of paragraph (1) of this subsection, labeling of hybrid agricultural and vegetable seed shall comply with the requirements of this Code section for the specific seed kind and, if appropriate, quantity.



§ 2-11-23. Prohibited acts

(a) No person shall sell, offer for sale, expose for sale, or transport for sale any agricultural, vegetable, flower, tree, or shrub seed within this state:

(1) Unless the test to determine the percentage of germination required in Code Section 2-11-22 shall have been completed within a nine-month period, exclusive of the calendar month in which the test was completed, immediately prior to sale, exposure for sale, offering for sale, or transportation. This prohibition does not apply to agricultural or vegetable seed in hermetically sealed containers. Agricultural or vegetable seeds packaged in hermetically sealed containers under the conditions defined in rules and regulations promulgated under the provisions of this article may be sold, exposed for sale, or offered for sale or transportation for a period of 24 months after the last day of the month that the seeds were tested for germination prior to packaging. If seeds in hermetically sealed containers are sold, exposed for sale, or offered for sale or transportation more than 24 months after the last day of the month in which they were tested prior to packaging, they must have been retested within a nine-month period, exclusive of the calendar month in which the retest was completed, immediately prior to sale, exposure for sale, or offering for sale or transportation;

(2) Not labeled in accordance with this article or having false, misleading, or illegible labeling;

(3) Pertaining to which there has been a false or misleading advertisement;

(4) Consisting of or containing prohibited noxious weed seeds;

(5) Consisting of or containing restricted noxious weed seeds per pound in excess of the number prescribed by rules and regulations promulgated under this article or in excess of the number declared on the label attached to the container of the seed or associated with the seed;

(6) Represented to be "certified seed," "registered seed," or "foundation seed," unless it has been produced and labeled in accordance with the procedures and in compliance with rules and regulations of a legally authorized seed certification agency; or

(7) Labeled with a variety name but not certified by an official seed certifying agency when it is a variety for which a United States certificate of plant variety protection under the Plant Variety Protection Act (7 U.S.C. Section 2321, et seq.) specifies sale only as a class of certified seed, provided that seed from a certified seed lot may be labeled as to variety name when used in a mixture by, or with the approval of, the owner of the variety.

(b) It shall be unlawful for any person within this state:

(1) To detach, alter, deface, or destroy any label provided for in this article or the rules and regulations made and promulgated hereunder or to alter or substitute seed in a manner that may defeat the purpose of this article;

(2) To disseminate any false or misleading advertisements concerning seeds in any manner that may defeat the purpose of this article;

(3) To hinder or obstruct, in any way, any authorized person in the performance of his or her duties under this article;

(4) To fail to comply with a "stop sale" order or to move from the premises or dispose of any lot of seed or the tags attached thereto held under a "stop sale" order, except with express permission of the enforcing officer and for the purpose specified thereby;

(5) To use the word "trace" as a substitute for any statement which is required;

(6) To use the words "or better," "more than," "less than," or similar words in connection with any information required on purity analyses;

(7) To use the word "type" in any labeling in connection with the name of any agricultural seed variety; or

(8) To alter or falsify any seed label, seed test, laboratory report, record, or other document pertaining to seed dealings for the purpose of defrauding or misleading the purchaser or to create a misleading impression as to kind or variety, history, quality, or origin of seed.



§ 2-11-24. Records and samples to be kept; inspection thereof

Each person whose name or approved A.M.S. code number or other approved designation appears on the label as handling seed subject to this article shall keep, for a period of two years, complete records of each lot of agricultural, vegetable, flower, tree, or shrub seed handled and shall keep, for one year, a file sample of each lot of seed after final disposition of such lot. All such records and samples pertaining to the shipment or shipments involved shall be accessible for inspection by the Commissioner or the Commissioner's agent during customary business hours.



§ 2-11-25. Powers and duties of Commissioner -- Generally

The duty of enforcing this article and the carrying out of its provisions and requirements shall be vested in the Commissioner of Agriculture, who may act through his or her authorized agents. He shall have authority:

(1) To sample, test, make analysis of, and inspect any seed transported, sold, or offered or exposed for sale within this state for planting purposes, at such time and place and to such extent as may be deemed necessary to determine whether such seed is in compliance with this article;

(2) To enter upon any public or private premises during regular business hours in order to have access to seeds and the records connected therewith subject to this article and rules and regulations promulgated hereunder;

(3) To issue and enforce a written or printed "stop sale" order to the person or vendor of any seed which is in violation or is believed to be in violation of any of the provisions of this article or rules and regulations promulgated hereunder;

(4) To furnish adequate facilities for testing seed and to employ qualified persons for making such tests;

(5) To publish in print or electronically or cause to be published the results of the examination, analysis, and testing of any agricultural or vegetable seed sampled in accordance with this article, together with any other information that the Commissioner may deem advisable;

(6) To provide that any person in this state shall have the privilege of submitting seed samples for testing, subject to the charges made for samples submitted as prescribed in rules and regulations promulgated under this article; provided, however, that seed samples shall be tested without charge for farmers who do not have a seed license; and

(7) To cooperate with the United States Department of Agriculture in the enforcement of the Federal Seed Act.



§ 2-11-26. Powers and duties of Commissioner -- Licensing authority; penalties

(a) For the purpose of carrying out this article, the Commissioner, who may act through his or her authorized agents, is authorized to issue a license to each retail and wholesale seed dealer, such license to be applied for by each seed dealer upon forms furnished for such purpose. A separate license shall be required for each point of sale, from which seed are sold, offered for sale, or exposed for sale. Out-of-state wholesale and retail seed dealers who sell or ship seed into this state shall obtain a license in the same manner. Such licenses shall be renewable in August of every third year following issuance. A fee in an amount fixed by rule or regulation of the Commissioner at not less than $70.00 nor more than $100.00 per annum shall be charged for such license. Any fees collected pursuant to this Code section shall be retained pursuant to the provisions of Code Section 45-12-92.1.

(b) The Commissioner may enter an order imposing one or more of the following penalties against any person who violates any of the provisions of this chapter or the rules promulgated under this article or who impedes, obstructs, hinders, or otherwise prevents or attempts to prevent the Commissioner or the Commissioner's agent in the performance of his or her duty in connection with the provisions of this article:

(1) Issuance of a warning letter;

(2) Imposition of an administrative fine not more than $1,000.00 per occurrence, suspension of a license, or both; or

(3) Revocation of the seed dealer's license.

Actions stated in paragraphs (2) and (3) of this subsection shall be preceded by a departmental hearing to consider evidence that the licensee has violated this article or any rule or regulation promulgated under this article.

(c) No person who has not complied with this Code section shall sell or offer for sale any seed within this state.



§ 2-11-27. Powers and duties of Commissioner -- Treatment of itinerant vendors generally; bond

Reserved. Repealed by Ga. L. 1996, p. 1151, § 1, effective July 1, 1997.



§ 2-11-28. Powers and duties of Commissioner -- Rule-making authority

The Commissioner shall have authority to promulgate and enforce such rules and regulations as the Commissioner may deem necessary to carry out or make effective this article. Such rules and regulations may:

(1) Provide such additional definitions of terms as the Commissioner believes are needed;

(2) Provide a noxious weed list and add to or subtract therefrom from time to time;

(3) Prescribe minimum standards of germination and purity and maximum amounts of inert matter and weed seed;

(4) Prescribe the maximum number of weed seeds per pound allowed for each type of restricted noxious weed;

(5) Specify the methods of sampling, inspecting, analysis, testing, and examination of seed and the tolerance to be followed in the administration of this article, which shall be in general accord with the officially prescribed practice in interstate commerce;

(6) Prescribe the form of tags or labels;

(7) Fix the number of tests allowed to any one person, firm, corporation, etc.;

(8) Fix charges for tests made;

(9) Prescribe minimum standards for seed vigor when such standards have been developed and standardized by the Association of Official Seed Analysts (AOSA) and to require the results of any seed vigor test to be placed upon seed labels; and

(10) Prescribe such other rules and regulations as may be necessary to secure the efficient enforcement of this article.



§ 2-11-29. Seed Advisory Committee created; selection of members; compensation; duties

Reserved. Repealed by Ga. L. 1996, p. 1151, § 1, effective July 1, 1997.



§ 2-11-30. Seizure of seed for violation of article; disposition thereof

Any seed sold, offered for sale, or exposed for sale in violation of this article or rules and regulations promulgated under this article shall be subject to seizure on the complaint of any authorized agent of the Commissioner to the superior court of the county where the seed is located. If the court finds the seed to be in violation of this article and orders its condemnation, the seed shall be destroyed, reprocessed, relabeled, or otherwise disposed of in compliance with the laws of this state and as directed by the court. In no instance shall the court order such disposition of seed without first having given the claimant an opportunity to apply to the court for the release of the seed or for permission to process or relabel it to bring it into compliance with this article.



§ 2-11-31. Injunctions

The Commissioner is authorized to apply for and the court is authorized to grant a temporary or permanent injunction restraining any person from violating or continuing to violate any of the provisions of this article or rules and regulations promulgated under this article, notwithstanding the existence of other remedies at law. Such injunctions shall be issued without bond.



§ 2-11-32. Exemption from article

No person or vendor shall be subject to the penalties of this article for having sold or offered or exposed for sale in this state any seed incorrectly labeled or represented as to variety or origin when the variety or origin of such seed could not be identified by examination thereof, unless he or she failed to obtain an invoice, grower's declaration, or other document indicating variety and origin and failed to take such other precautions as were necessary or required to ensure that the identity and variety of the seed were as stated.



§ 2-11-33. Applicability of Code Sections 2-11-21 and 2-11-22

Code Sections 2-11-21 and 2-11-22 shall not apply:

(1) To seed sold by a farmer or grower to a seed dealer or conditioner or in storage in or consigned to a seed cleaning or conditioning establishment for cleaning or processing, provided that any labeling or other representation which may be made with respect to uncleaned seed shall be subject to this article;

(2) To seed grown by a farmer or other person, who sells it as such, when it is sold at his or her own farm and he or she does not advertise or transfer it by any public carrier provided such activity is not in conflict with paragraph (7) of subsection (a) of Code Section 2-11-23 or requirements of the United States Plant Variety Protection Act;

(3) To seed or grain not intended for planting purposes, provided that such seed or grain sold to a farmer or consumer which could be used for planting purposes shall be marked or tagged "for feed" or "not for planting"; and

(4) To any carrier, in respect to any seed transported or delivered for transportation in the ordinary course of its business as a carrier, if such carrier is not engaged in producing, processing, or marketing agricultural or vegetable seed which is subject to this article.



§ 2-11-34. Penalty for violations of article or rules and regulations; Commissioner authorized to utilize warning for minor violations

(a) Any person or vendor violating any of the provisions of this article or rules and regulations promulgated under this article shall be guilty of a misdemeanor.

(b) When the Commissioner or any of the Commissioner's authorized agents find that a person has violated any of the provisions of this article or rules and regulations promulgated under this article, the Commissioner may institute proceedings in the superior court of the county in which the violation occurred to have such person convicted therefor or may file with the prosecuting attorney, with the view of prosecution, such evidence as may be deemed necessary.

(c) It shall be the duty of each prosecuting attorney to whom any violation is reported to cause appropriate proceedings to be instituted and prosecuted against the accused.

(d) Nothing in this article shall be construed as requiring the Commissioner or any of the Commissioner's authorized agents to report, for prosecution or for the institution of seizure proceedings, minor violations of this article when the Commissioner believes that the public interest will best be served by a suitable notice of warning in writing.



§ 2-11-35. Local regulation prohibited

(a) No county, municipal corporation, consolidated government, or other political subdivision of this state shall adopt or continue in effect any ordinance, rule, regulation, or resolution regulating the labeling, packaging, sale, storage, transportation, distribution, notification of use, or use of seeds.

(b) This Code section shall in no way prohibit or impair the legal right of any county, municipal corporation, consolidated government, or other political subdivision of this state to issue business licenses or to make zoning decisions.






Article 3 - Certification of Seeds and Plants

§ 2-11-50. Legislative intent

The General Assembly declares that for the purpose of fostering improved agricultural methods, promoting advances in agricultural fields, and giving legal status to an existing practice and for the general welfare of the people it is necessary to establish as a policy of this state a method for protecting the public in the guarantee of the high quality of seeds and plants for various agricultural pursuits. It is the intent of the General Assembly to carry out that policy by this article, protecting the public from false claims and unwarranted statements as to genetic identity, varietal purity, and germinating viability of seeds and plants presented and claimed to be foundation, registered, or certified.



§ 2-11-51. Definitions

For the purposes of this article, the term:

(1) "Certified seed" means the progeny of foundation, registered, or in special cases certified seed which meets the standards of the official seed certifying agency.

(2) "Foundation seed" means the progeny of breeder's seed or in special cases the progeny of foundation seed which meets the standards of the official seed certifying agency.

(3) "Plant" means seedlings, nursery stock, roots, tubers, bulbs, cuttings, and other parts used in the propagation of field crops, vegetables, fruits, flowers, trees, or other plants.

(4) "Registered seed" means the progeny of foundation seed and meets the standards of the official seed certifying agency.

(5) "Seed" means the true seeds of all field crops, vegetables, flowers, trees, or other plants.

(6) "Variety" carries its original meaning and includes "strains" of varieties which are sufficiently different from the parent variety to justify special designation.



§ 2-11-52. Designation of agency for certification of seeds and plants; liability for damages resulting from certification work; immunity

In order to execute the policy stated in Code Section 2-11-50, the dean of the College of Agricultural and Environmental Sciences of the University of Georgia is authorized to provide for seed, plant, and variety certification and labeling. The dean shall designate a certifying agency, provided that such designee must be in good standing with the Association of Official Seed Certifying Agencies. The College of Agricultural and Environmental Sciences of the University of Georgia shall not be held responsible for any claim, debt, obligation, or damage of any kind to any person in conducting certification work or in the work of the certifying agent. The certifying agency so designated by the dean shall, along with its employees, be immune from liability to the same extent as the state and state officers and employees under Article 2 of Chapter 21 of Title 50, "The Georgia Tort Claims Act."



§ 2-11-53. False use of evidence of certification in sale of seeds or plants

It shall be a misdemeanor for any person, firm, association, or corporation selling seeds or plants in this state to use any evidence of certification, including specially designed tags or any tags similar thereto or the word "certified," on any package of seeds or plants, unless such seeds or plants have been duly inspected and certified as provided for in this article or have been inspected and certified by a legally constituted agency of another state or foreign country. The duty of enforcing this Code section shall be vested in the Commissioner.






Article 4 - Seed Arbitration Council

§ 2-11-70. Purpose; creation of Seed Arbitration Council

(a) The intent and purpose of this article are to provide a method for assisting farmers, persons purchasing seed and commercial fruit and nut trees, and persons selling seed and commercial fruit and nut trees in determining the validity of complaints of seed and commercial fruit and nut trees purchasers against seed and commercial fruit and nut tree sellers relating to the quality and performance of the seed and the identity of the variety of fruit and nut trees by establishing a committee to investigate, hold informal hearings, make findings, and render recommendations in the nature of arbitration proceedings where damages suffered by seed and commercial fruit and nut trees purchasers are caused by the alleged failure of the seed to perform as represented or to conform to the description on the labeling thereof as required by law or to be the variety of fruit or nut tree represented by the seller.

(b) In order to effectuate the intent and purpose set out in subsection (a) of this Code section, there is created the "Seed Arbitration Council."



§ 2-11-71. Definitions

As used in this article, the term:

(1) "Commissioner" means the Commissioner of Agriculture or the designated official or department employed by the Department of Agriculture of this state.

(2) "Council" means the Seed Arbitration Council.

(3) "Person" means an individual, firm, partnership, corporation, or company.

(4) "Purchaser" means the person who buys agricultural, flower, tree, shrub, or vegetable seed subject to Article 2 of this chapter or any commercial fruit or nut tree.

(5) "Seller" means any person who sells seed, including but not limited to the person who sold the seed to the purchaser and the person who actually labeled the seed that is the subject of the council's investigation and any person who sells commercial fruit or nut trees.



§ 2-11-72. Notice of requirements for filing complaint printed on seed container, label, or invoice; effect of failure to provide notice

(a) At the time of purchase of agricultural, vegetable, flower, tree, or shrub seed, except for vegetable and flower seed in packets weighing less than one pound for use in home gardens or household plantings or at the time of purchase of any commercial fruit or nut tree, language setting forth the requirement for filing a complaint shall be legibly typed or printed on the seed container, on the label affixed thereto, or printed on the invoice covering bulk seed or on a label attached to or on the invoice covering the commercial fruit or nut tree.

(b) Such language shall be in addition to the labeling requirements specified in Code Section 2-11-22 and shall contain a notice in a form acceptable in interstate trade as prescribed by rule and regulation promulgated by the Commissioner.

(c) If language setting forth the requirement is not so placed on the seed container, label, or invoice covering bulk seed or on a label or invoice covering the commercial fruit or nut tree, the filing of a complaint by the buyer shall not be required as a prerequisite to maintaining a legal action against the seller as provided in Code Section 2-11-73.



§ 2-11-73. Filing complaint; fee; procedure

(a) When any farmer or seed purchaser alleges to have been damaged by the failure of any agricultural, flower, tree, shrub, or vegetable seed, except for vegetable and flower seed in packets weighing less than one pound for use in home gardens or household plantings, to conform to or perform as represented by the label required to be attached to such seed under Code Section 2-11-22 or by warranty or as a result of negligence, as a prerequisite to the purchaser's right to maintain a legal action against the seller, the purchaser shall submit a complaint against the seller alleging the damages sustained or to be sustained and shall file such complaint with the Commissioner in time for the seed, crop, or plants to be inspected to determine if the alleged deficiencies warrant arbitration. Whenever any farmer or commercial fruit or nut tree purchaser alleges to have been damaged by the failure of any commercial fruit or nut tree to be the variety represented by the label or invoice or by warranty or as the result of negligence, as a prerequisite to the purchaser's right to maintain a legal action against the seller, the purchaser shall submit a complaint against the seller alleging the damages sustained or to be sustained and shall file such complaint with the Commissioner in time for the trees to be inspected to determine if the alleged deficiencies warrant arbitration. Upon receipt, the Commissioner shall send a copy of the complaint to the seller by registered or certified mail or statutory overnight delivery.

(b) A filing fee of $75.00 shall be paid to the Commissioner with each complaint filed. Such fee shall be recovered from the seller upon recommendation of the Seed Arbitration Council. The filing fee shall be forfeited if the complaint is independently settled between the purchaser and seller prior to the informal hearing scheduled by the council. Such independent settlement serves to close the file on the complaint.

(c) Within ten days after the receipt of a copy of the complaint, the seller shall file with the Commissioner a response to said complaint. Upon receipt, the Commissioner shall send a copy of the response to the purchaser by registered or certified mail or statutory overnight delivery.

(d) Upon gathering the complaint and the response, the Commissioner shall refer the complaint and the response to the Seed Arbitration Council as provided in Code Section 2-11-75 for investigation, informal hearing, findings, and recommendations on the complaint.

(e) Upon receipt of findings and recommendations of the Seed Arbitration Council, the Commissioner shall transmit said items to the purchaser and seller by registered or certified mail or statutory overnight delivery.

(f) The purchaser and seller shall give written notice to the Commissioner of the acceptance or rejection of the council's recommendations within 30 days of the date the decision is mailed to the purchaser and seller.



§ 2-11-74. Membership of Seed Arbitration Council; terms; chairperson and secretary; sessions; expenses

(a) The Seed Arbitration Council shall be composed of five members. One member and one alternate shall be appointed upon the recommendation of each of the following individuals or executive committee:

(1) The associate dean for the Cooperative Extension Service of the University of Georgia;

(2) The associate dean for the experiment stations of the College of Agricultural and Environmental Sciences of the University of Georgia;

(3) The president of the Georgia Farm Bureau Federation;

(4) The executive committee of the Georgia Seedsmen's Association; and

(5) The Commissioner of Agriculture.

(b) Each member and each alternate shall continue to serve until a replacement has been recommended by his or her appointing official. Alternate members shall serve only in the absence of the member for whom such person is an alternate.

(c) The council shall annually elect a chairperson and a secretary from its membership. The chairperson shall conduct the meetings and deliberations of the council and direct all activities. The secretary shall keep accurate records of all the meetings and deliberations and perform such other duties as the chairperson may direct.

(d) The council may be called into session upon the direction of the chairperson or by the Commissioner to consider matters referred to it by the Commissioner.

(e) Members of the council shall receive no compensation for the performance of their duties but shall be reimbursed for travel expenses by each representing organization.



§ 2-11-75. Hearings and investigations

(a) Upon receipt of a seed buyer complaint or a commercial fruit or nut tree buyer complaint and a seller response, the council shall schedule a hearing date within ten days and shall make a full and complete investigation of the matters stated in the complaint.

(b) Hearings scheduled by the council shall be conducted in Tifton, Macon, Athens, or Rome, Georgia, whichever is most convenient to the farmer or other seed or commercial fruit or nut tree purchaser filing the complaint, such determination to be made by the chairperson.

(c) The Commissioner shall provide administrative support for the council and shall adopt rules and regulations to govern investigations and hearings.

(d) In conducting its investigation, the council, in addition to other activities deemed necessary, is authorized to:

(1) Examine the purchaser on the use of the seed or commercial fruit or nut tree or trees about which the complaint is filed, the purchaser's operation and the seller on the packaging and labeling, and the seller's operations on the seed or commercial fruit or nut tree or trees alleged to be faulty or of a different variety;

(2) Grow to production a representative sample of the alleged faulty seed through the facilities of the state and under the supervision of the Commissioner, as deemed necessary;

(3) Hold informal hearings at a reasonable time as directed by the chairperson. At such hearing, the purchaser and seller shall be allowed to present their side of the dispute before the council. Attorneys may be present, provided that no attorney may participate directly in the proceeding; and

(4) Seek evaluations from authorities in allied disciplines when deemed necessary.

(e) Any investigation made by fewer than all of the councilmembers shall be by authority of a written directive by the chairperson, and such investigation shall be summarized in writing and considered by the council in reporting its findings and recommendations.

(f) The Attorney General shall provide legal services for the council.



§ 2-11-76. Findings and recommendations

(a) After completion of the informal hearing by the council, a report of findings and recommendations shall be transmitted to parties present at the arbitration process pursuant to subsection (e) of Code Section 2-11-73. In such report, the council may make any recommendations it deems fair and equitable under the circumstances presented. These recommendations are up to the discretion of the council and may include, but are not limited to, the following:

(1) That no action be taken;

(2) That money damages be paid to the purchaser as a result of the alleged failure of the seed to conform to or perform as represented by the seed label, container, or invoice;

(2.1) That money damages be paid to the purchaser of a commercial fruit or nut tree or trees as a result of the alleged failure of the tree or trees to be the variety represented to the purchaser. Such damages shall not be less than three times the purchase price in the case of fruit trees or six times the purchase price in the case of nut trees;

(3) That the seller reimburse the purchaser for the amount of the filing fee paid to enter the arbitration process; or

(4) Such other recommendation found by the council to be fair and equitable to the parties.

(b) In any litigation involving a complaint which has been the subject of arbitration under this Code section, any party may introduce the report of arbitration as evidence of the facts found in the report as the court may see fit. Findings and conclusions of the council are not admissible as evidence. However, the court may take into account any determinations of the council with respect to the failure of any party to cooperate in the arbitration proceedings.



§ 2-11-77. Rules and regulations

Pursuant to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," the Commissioner shall have authority to promulgate and enforce such rules and regulations as may be deemed necessary to carry out the provisions of this article.









Chapter 12 - Fertilizers, Liming Materials, and Soil Amendments

Article 1 - Fertilizers

§ 2-12-1. Short title

This article shall be known and may be cited as the "Georgia Fertilizer Act of 1997."



§ 2-12-2. Definitions

As used in this article, the term:

(1) "Brand" means a term, design, or trademark used in connection with one or several grades of fertilizer.

(2) "Bulk fertilizer" means a fertilizer distributed in a nonpackaged form.

(3) "Commercial value" means the average retail value per unit of primary plant nutrient in dollars and cents. Such values shall be established by the Commissioner annually and may be established without a hearing except where objections are filed thereto. In the event written objections are filed within 20 days after establishment of such values, those objecting shall be afforded a hearing in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," and the effective date of such values shall be postponed pending the outcome of such hearing. The values as established by the Commissioner shall be used in computing the dollar rates of penalties as provided in this article. The commercial value as established in accordance with this article is provided as a guide in determining the actual value of the product and shall not in any manner attempt to fix, regulate, or control the sales price of fertilizer or fertilizer materials. "Guaranteed commercial value" means the value of a ton of fertilizer calculated by multiplying the established commercial values of the primary plant nutrients by the primary plant nutrient guarantees. "Found commercial value" means the value of a ton of fertilizer calculated by multiplying the established commercial values of the primary plant nutrients by the percentages of primary plant nutrients found by laboratory analysis.

(4) "Custom-mixed specialty fertilizer" means a specialty fertilizer blended according to the specifications that are furnished to a licensee by or for a consumer prior to manufacturing.

(5) "Deficiency" means the amount of nutrient, found by analysis, less than that guaranteed, which may result from a lack of nutrient ingredients or from lack of uniformity.

(6) "Distribute" means to offer for sale, sell, exchange, barter, or otherwise supply or make available fertilizer in this state.

(7) "Distributor" means any person who distributes.

(8) "Fertilizer" means any substance containing one or more recognized plant nutrients which is used for its plant nutrient content and which is designed for use or claimed to have value in promoting plant growth, except unmanipulated animal and vegetable manures, marl, lime, limestone, wood ashes, boiler ashes produced by the pulp and paper industry, and other products exempted by regulation by the Commissioner.

(9) "Fertilizer material" means a fertilizer which either:

(A) Contains important quantities of no more than one of the primary plant nutrients: nitrogen (N), phosphate (P2O5), and potash (K2O);

(B) Has 85 percent or more of its plant nutrient content present in the form of a single chemical compound; or

(C) Is derived from a plant or animal residue or by-product or natural material deposit which has been processed in such a way that its content of plant nutrients has not been materially changed except by purification and concentration.

(10) "Grade" means the percentage of total nitrogen (N), available phosphate (P2O5), and soluble potash (K2O) stated in whole numbers in the same terms, order, and percentages as in the guaranteed analysis; provided, however, that specialty fertilizers, fertilizer materials, bone meal, manures, and similar materials may be guaranteed in fractional units of less than 1 percent of total nitrogen (N), available phosphate (P2O5), and soluble potash (K2O).

(11) "Guaranteed analysis" means the minimum percentage of plant nutrients claimed in the following order and form:

(A) Total nitrogen (N) Percent (%)

Available phosphate (P2O5) Percent (%)

Soluble potash (K2O) Percent (%)

(B) For unacidulated mineral phosphatic material and basic slag, bone, tankage, and other organic phosphatic materials, the total phosphate or degree of fineness, or both, may also be guaranteed; and

(C) Guarantees for plant nutrients other than total nitrogen (N), available phosphate (P2O5), and soluble potash (K2O) are permitted or may be required by regulation by the Commissioner. The guarantees for such other nutrients shall be expressed in the form of the element, or in other forms as the Commissioner may require by regulation. The source (oxides, salts, chelates, etc.) of such other nutrients may be required by regulation to be stated on the application for registration and may be included on the label. Other beneficial substances or compounds, determinable by laboratory methods, also may be guaranteed by permission of the Commissioner. When any plant nutrients or other substances or compounds are guaranteed, they shall be subject to inspection and analysis in accord with the methods and regulations prescribed by the Commissioner.

(12) "Industrial by-product" means any industrial waste or by-product which contains plant nutrients.

(13) "Investigational allowance" means an allowance for variations inherent in the taking, preparation, and analysis of an official sample of fertilizer.

(14) "Label" means the display of all written, printed, or graphic matter, upon the immediate container, or a statement accompanying a fertilizer.

(15) "Labeling" means all written, printed, or graphic matter, upon or accompanying any fertilizer or advertisements, brochures, posters, and television and radio announcements used in promoting the sale of such fertilizer.

(16) "Licensee" means the person who receives a license to distribute fertilizer under the provisions of this article.

(17) "Lot" means that amount of fertilizer on hand and actually covered by the official sample at the time and place of sampling. In determining plant nutrient deficiencies and penalties under this article, the term "lot" means that amount of fertilizer included in a single delivery. The amount of fertilizer in such delivery shall be deemed deficient and subject to the penalties provided by law, provided that at least 20 percent of such delivery is on hand at the time the official sample is drawn.

(18) "Mixed fertilizer" means a fertilizer containing any combination or mixture of fertilizer materials.

(19) "Official sample" means a sample of fertilizer taken by the Commissioner using methods adopted by the Commissioner by regulation in accordance with subsection (b) of Code Section 2-12-7.

(20) "Percent" or "percentage" means the percentage by weight.

(21) "Person" means an individual, partnership, association, firm, corporation, or any combination thereof.

(22) "Primary plant nutrients" means total nitrogen (N), available phosphate (P2O5), and soluble potash (K2O).

(23) "Secondary" or "micro" plant nutrients means any elements or substances recognized by the Commissioner as being agronomically or horticulturally useful in promoting plant growth, other than primary plant nutrients.

(24) "Specialty fertilizer" means a fertilizer distributed for nonfarm use, such as, but not limited to, home gardens, household plants, lawns, shrubbery, flowers, golf courses, municipal parks, cemeteries, greenhouses, and nurseries. The term "specialty fertilizer" also includes any fertilizer distributed in packages having a net weight of 10 pounds or less.

(25) "Ton" means a net weight of 2,000 pounds avoirdupois.

(26) "Unit" of a plant nutrient means 20 pounds or 1 percent of a ton.

(27) "Unmanipulated manure" means the excreta of animals when not artificially mixed with any material or materials other than those which have been used for bedding, sanitary, or feeding purposes for such animals or for the preservation of the manure, or when such excreta has not been subjected to processing other than composting, and provided such composted products are distributed in bulk only.



§ 2-12-3. Commissioner to administer article

This article shall be administered by the Commissioner of Agriculture of the State of Georgia. In such administration, the Commissioner may use any employee of the Georgia Department of Agriculture or other designated agent.



§ 2-12-4. Licensing requirements generally; fees; renewal; contents

(a) No person whose name appears upon the label of a fertilizer shall distribute that fertilizer in Georgia until a fertilizer license has been obtained from the Commissioner. All licenses expire on the thirtieth day of June each year. The license fee shall be $100.00 per year and must be renewed annually with fees paid by July 1 of each year. If the license renewal fee is not paid by July 1, the applicable license fee shall increase in the manner prescribed by regulation. Any fees collected pursuant to this Code section shall be retained pursuant to the provisions of Code Section 45-12-92.1.

(b) An application for license shall be made on forms furnished by or otherwise acceptable to the Commissioner and shall include:

(1) The name and address of the licensee;

(2) The name and address of each production location in the state. The licensee shall inform the Commissioner in writing of any additional production locations established during the period of the license; and

(3) Any other information as prescribed by regulation.

(c) (1) No licensee shall distribute in this state a specialty fertilizer until it is registered with the Commissioner by the licensee whose name appears on the label, provided that custom-mixed specialty fertilizer shall not be required to be registered. An application for registration for each brand of each grade of specialty fertilizer shall be made on a form furnished by or otherwise acceptable to the Commissioner. Labels for each brand of each grade shall accompany the application. For all specialty products sold in container sizes of ten pounds or less, the annual registration fee shall be $60.00 for each brand of each grade. Such fee shall be submitted with the registration and a renewal fee of $60.00 shall be due each July 1.

(2) If the registration renewal fee is not paid by July 1, the registration fee shall increase in the manner prescribed by regulation. No registration fee is required on specialty products sold in container sizes of over ten pounds. Upon the approval of the application for registration by the Commissioner, a copy of the registration shall be furnished to the applicant. Such registration shall be considered permanent so long as no changes or deviations are made in the labels of such products and the required registration fee is paid.

(3) The application for registration shall include the following information:

(A) The brand and grade;

(B) The guaranteed analysis;

(C) The sources of all plant nutrients;

(D) The name and address of the licensee;

(E) The net weight or weights; and

(F) Any other information as prescribed by regulation.



§ 2-12-5. Nonresident licensees

Every nonresident licensee, at the time of licensing and before distributing his or her fertilizer product or products in this state, shall comply with Chapter 5 of this title, the "Department of Agriculture Registration, License, and Permit Act."



§ 2-12-6. Labeling of fertilizer

(a) Any fertilizer distributed in this state in containers shall have placed on or affixed to the container a label setting forth in clearly legible and conspicuous form the following information:

(1) Net weight;

(2) Brand and grade, provided that the grade shall not be required when no primary plant nutrients are claimed;

(3) Guaranteed analysis;

(4) Name and address of the licensee, provided that when the product is not actually manufactured by the licensee, the name of the licensee on the label may be further qualified by either of the following statements:

(A) Made for (name of licensee); or

(B) Distributed by (name of licensee);

(5) Sources from which all plant nutrients are derived, if added, guaranteed, claimed, or advertised; and

(6) Any other information as prescribed by regulation.

(b) In the case of bulk shipments, the information, as specified in paragraphs (1) through (5) of subsection (a) of this Code section in written or printed form shall accompany delivery and be supplied to the purchaser at time of delivery.

(c) Custom-mixed specialty fertilizer shall be labeled as specified in paragraphs (1) through (5) of subsection (a) of this Code section.



§ 2-12-7. Inspection of fertilizer; methods of sampling and analysis; distribution of results

(a) It shall be the duty of the Commissioner to sample, inspect, make analyses of, and test fertilizers distributed within this state and inspect the storage of bulk fertilizer at any time and place and to such extent as he or she may deem necessary to determine whether such fertilizers are in compliance with the provisions of this article. The Commissioner is authorized to enter upon any public or private premises or carriers during business hours in order to have access to fertilizers subject to provisions of this article and the regulations pertaining thereto, and to the records relating to their distribution and storage.

(b) The methods of sampling and analysis shall be those adopted by the Commissioner by regulation.

(c) The Commissioner, in determining for administrative purposes whether any fertilizer is deficient in plant food, shall be guided by the terms "lot" and "official sample" as defined in paragraphs (17) and (19) of Code Section 2-12-2.

(d) The results of official analysis of fertilizers and portions of official samples shall be distributed by the Commissioner as provided by regulation. Official samples establishing a penalty for nutrient deficiency shall be retained for a minimum of 90 days from issuance of a deficiency report.



§ 2-12-8. Inspection fees; quarterly report; collection penalty; effect of failure to file report and pay assessment

(a) There shall be paid to the Commissioner for all fertilizer distributed in this state to nonlicensees an inspection fee at the rate of 60 cent(s) per ton, provided that sales or exchanges between licensees and sales of containers of ten pounds or less are exempted from such fee; and provided, further, that the Commissioner may exempt by regulation certain other types of fertilizer from the inspection fee, when deemed appropriate. Any fees collected pursuant to this Code section shall be retained pursuant to the provisions of Code Section 45-12-92.1.

(b) (1) Each licensee distributing fertilizer in this state shall file with the Commissioner a quarterly report of the total tons of fertilizer distributed by such licensee in the state to nonlicensees for the quarterly period ending on the last day of March, June, September, and December. This and such other information as the Commissioner may require by regulation shall be supplied on forms furnished by or acceptable to the Commissioner. A quarterly tonnage report is required even if no reportable tonnage has been sold, provided that licensees which only distribute specialty fertilizer in containers of ten pounds or less shall not be required to submit these quarterly reports.

(2) The report shall be due on or before 30 days following the close of the filing period, and the inspection fee at the rate stated in subsection (a) of this Code section shall be included with the report. If the tonnage report is not filed and the payment of inspection fees is not made within 30 days after the end of the specified filing period, a penalty fee of 10 percent of the amount due or $10.00, whichever is greater, shall be assessed against the licensee and added to the amount due.

(3) A report not filed for six months or a fee or an assessed penalty which remains unpaid for six months shall constitute cause for the revocation of all registrations and licenses. Any fees owed shall constitute a debt to be collected by the Commissioner and may become the basis for legal action against the licensee.

(c) When more than one person is involved in the distribution of a fertilizer, the licensee who finally distributes a fertilizer to a nonlicensee shall be responsible for reporting the tonnage and paying the inspection fees.



§ 2-12-9. Penalties for plant food deficiencies; time for payment; effect of failure to pay; alteration of content of fertilizer by recipient

(a) Total nitrogen (N), available phosphate (P2O5), and soluble potash (K2O).

(1) If the analysis of the official sample shows that a fertilizer is deficient in one or more of its guaranteed primary plant nutrients beyond the investigational allowances set forth in the regulations, the penalty shall be 10 percent of the guaranteed commercial value of the lot. In cases where the found commercial value of the lot is less than the guaranteed commercial value of the lot, an additional penalty of two times the difference in the found commercial value of the lot and the guaranteed commercial value of the lot shall be assessed.

(2) Where there is no deficiency in primary plant nutrients beyond the investigational allowances set forth in the regulations, but where the found commercial value of the lot is not at least 97 percent of the guaranteed commercial value of the lot the penalty for the lot sampled shall be four times the difference between the found commercial value of the lot and the guaranteed commercial value of the lot.

(b) Chlorine in tobacco fertilizer. If the chlorine content of any lot of fertilizer branded for tobacco is more than five-tenths of 1 percent greater than the maximum amount guaranteed, a penalty shall be assessed equal to 10 percent of the guaranteed commercial value of the lot for each additional five-tenths of 1 percent, or fraction thereof, of chlorine in excess.

(c) Secondary and micro plant nutrients. If the analysis of the official sample shows that a fertilizer is deficient in secondary or micro plant nutrients, beyond the investigational allowances as set forth in the regulations, a penalty of $5.00 per ton per each element found deficient shall be assessed.

(d) Payment of penalties. All penalties must be paid within 31 calendar days after notice of assessment is made to the licensee. Penalties are assessed to the licensee and must be paid to the consumer through the Commissioner by check, or in case of indebtedness of the consumer to the seller, a credit memorandum. If a consumer cannot be found, the amount of the penalty payment shall be paid to the Georgia Department of Agriculture. Failure to pay penalties within 60 days after notice shall be sufficient grounds for the revocation of the licensee's license. The licensee who finally distributes a fertilizer to the nonlicensee shall be responsible for paying the penalty.

(e) If upon satisfactory evidence, a person is shown to have altered the content of a fertilizer shipped to him or her by a licensee, either intentionally or unintentionally, or to have mixed or commingled fertilizer from two or more suppliers such that the result of either alteration changes the analysis of the fertilizer as originally guaranteed, then that person shall become responsible for obtaining a fertilizer license and shall be held liable for all penalty payments and be subject to other provisions of this article, including seizure, condemnation, and stop sale.

(f) A deficiency in an official sample of mixed fertilizer resulting from nonuniformity is not distinguishable from a deficiency due to actual plant nutrient shortage and is properly subject to official action.



§ 2-12-10. Distribution of misbranded fertilizer prohibited; when misbranded

No person shall distribute misbranded fertilizer. A fertilizer shall be deemed to be misbranded if:

(1) Its labeling is false or misleading in any particular;

(2) It is distributed under the name of another fertilizer product;

(3) It is not labeled as required in Code Section 2-12-6 and in accordance with regulations prescribed under this article; or

(4) It purports to be or is represented as a fertilizer or is represented as containing a plant nutrient or fertilizer, unless such plant nutrient or fertilizer conforms to the definition of identity, if any, prescribed by regulations of the Commissioner. In adopting such regulations the Commissioner shall give due regard to commonly accepted definitions and official fertilizer terms.



§ 2-12-11. Distribution of adulterated fertilizer prohibited; when adulterated

No person shall distribute an adulterated fertilizer product. A fertilizer shall be deemed to be adulterated if:

(1) It contains any deleterious or harmful ingredient in sufficient amount to render it injurious to beneficial plant, animal, human, or aquatic life or to soil or water when applied in accordance with directions for use on the label or if adequate warning statements or directions for use which may be necessary to protect plant, animal, human, or aquatic life or soil or water are not shown upon the label;

(2) Its composition falls below or differs from that which it is purported to possess by its labeling; or

(3) It contains unwanted crop seed or weed seed.



§ 2-12-12. Determination of value of ingredients; prohibition of use or deletion from label

The Commissioner is authorized to determine whether an ingredient listed on the label or otherwise advertised as an ingredient and used in the mixing of any fertilizer contributes to plant growth. If any such ingredient is found to be worthless, harmful, or deceptive, the Commissioner may prohibit its use or require that it be deleted from the label.



§ 2-12-13. Short weight penalty; adjustment of invoice

(a) If any fertilizer in the possession of the consumer is found by the Commissioner to be short in weight, the licensee of such fertilizer shall within 30 days after official notice from the Commissioner submit to the consumer a penalty payment of four times the commercial value of the shortage in weight of the lot.

(b) If any fertilizer offered for sale is found by the Commissioner to be short in weight, the fertilizer shall be returned for reprocessing at the expense of the licensee.



§ 2-12-14. Exchange between licensees not restricted

Nothing in this article shall be construed to restrict, subject to inspection fees, or regulate the sale or exchange of fertilizer to other licensees who mix fertilizer materials for sale or to prevent the free and unrestricted shipment of fertilizer to licensees.



§ 2-12-15. Adoption and enforcement of rules and regulations generally

For the enforcement and implementation of this article, the Commissioner is authorized to prescribe and adopt, according to the provisions of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," and enforce such reasonable rules and regulations relating to the distribution of fertilizers as the Commissioner finds necessary to carry into effect the full intent and meaning of this article and to ensure ethical practices in the sale, delivery, and return of fertilizer.



§ 2-12-16. Revocation or denial of license; cancellation or refusal of registration

The Commissioner is authorized to revoke the license and cancel registrations of any licensee or to refuse to register products or issue a plant food license upon satisfactory evidence that the licensee or person has used fraudulent or deceptive practices in the evasion or attempted evasion of this article or of any rules and regulations promulgated under this article. No license shall be revoked or denied or no registration shall be canceled or refused until the licensee or person has been notified by certified mail or statutory overnight delivery, return receipt requested, of the time and place of the hearing and has been given an opportunity to appear and be heard according to the provisions of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 2-12-17. Stop sale, stop use, or removal orders

The Commissioner may issue and enforce a written or printed stop sale, stop use, or removal order to the owner or custodian of any lot of fertilizer and order such person to hold such lot at a designated place when the Commissioner finds said fertilizer is being offered or exposed for sale in violation of any of the provisions of this article until the law has been complied with and said fertilizer is released in writing by the Commissioner or said violation has been otherwise legally disposed of by written authority. The Commissioner shall release the fertilizer so withdrawn when the requirements of the provisions of this article have been complied with and all costs and expenses incurred in connection with the withdrawal have been paid.



§ 2-12-18. Seizure, condemnation, and disposition of nonconforming fertilizer

In addition to stop sale, stop use, or removal orders, any lot of fertilizer not in compliance with the provisions of this article shall be subject to seizure on complaint of the Commissioner to the court of competent jurisdiction in the area in which such fertilizer is located. If the court finds such fertilizer to be in violation of this article and orders the condemnation of such fertilizer, it shall be disposed of in any manner consistent with the quality of the fertilizer and the laws of this state, provided that in no instance shall the disposition of such fertilizer be ordered by the court without first giving the claimant an opportunity to apply to the court for release of such fertilizer or for permission to process or relabel such fertilizer to bring it into compliance with this article.



§ 2-12-19. Injunctions

The Commissioner is authorized to apply for and the court is authorized to grant a temporary or permanent injunction restraining any person from violating or continuing to violate any of the provisions of this article or any rule or regulation promulgated under this article notwithstanding the existence of other remedies at law. Any such injunction may be issued without bond.



§ 2-12-20. Notice of violations; administrative hearing; penalty for violation; prosecution

(a) If it shall appear from the examination of any fertilizer that any of the provisions of this article or the rules and regulations issued pursuant to this article have been violated, the Commissioner shall cause notice of the violations to be given to the licensee, distributor, or processor from whom such sample was taken. Any person so notified shall be given opportunity to be heard in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." If it appears after such hearing, either in the presence or absence of the person so notified, that any of the provisions of this article or the rules and regulations issued pursuant to this article have been violated, the Commissioner may certify the facts to the proper prosecuting attorney.

(b) Any person violating any of the provisions of this article shall be guilty of a misdemeanor.

(c) Nothing in this article shall be construed as requiring the Commissioner to report cases for prosecution or for the institution of seizure proceedings as a result of minor violations of this article when he or she believes that the public interest will be best served by a suitable notice of warning in writing or other methods.

(d) It shall be the duty of each prosecuting attorney to whom any violation is reported to cause appropriate proceedings to be instituted and prosecuted in a court of competent jurisdiction without delay.



§ 2-12-21. Local regulation prohibited

(a) No county, municipal corporation, consolidated government, or other political subdivision of this state shall adopt or continue in effect any ordinance, rule, regulation, or resolution regulating the registration, labeling, packaging, sale, storage, transportation, distribution, use, or application of fertilizer.

(b) This Code section shall in no way prohibit or impair the legal right of any county, municipal corporation, consolidated government, or other political subdivision of this state to issue business licenses or to make zoning decisions.






Article 2 - Liming Materials

§ 2-12-40. Short title

This article shall be known and may be cited as the "Georgia Liming Materials Act of 1996."



§ 2-12-41. Definitions

As used in this article, the term:

(1) "Agricultural liming material" means a product whose calcium and magnesium compounds are capable of neutralizing soil acidity and which is sold or distributed for that purpose. Agricultural liming materials may either be in solid or liquid (suspension) form. The following are types of agricultural liming materials:

(A) "Burnt lime" is a material made from limestone which consists essentially of calcium oxide or a combination of calcium oxide with magnesium oxide.

(B) "Calcitic liming materials" are those materials composed wholly or primarily of calcium carbonate.

(C) "Dolomitic liming materials" are those materials composed of calcium and magnesium carbonates.

(D) "Hydrated lime" is a material, made from burnt lime, which consists of calcium hydroxide or a combination of calcium hydroxide with magnesium oxide or magnesium hydroxide or both.

(E) "Industrial by-product" is any industrial waste or by-product containing calcium or calcium and magnesium compounds which will neutralize soil acidity.

(F) "Limestone" is a material consisting essentially of calcium carbonate or a combination of calcium carbonate with magnesium carbonate which is capable of neutralizing soil acidity.

(G) "Marl" is a granular or loosely consolidated earthy material composed largely of seashell fragments and calcium carbonate.

(2) "Brand" means the term, designation, trademark, product name, or other specific designation under which individual agricultural liming materials are offered for sale.

(3) "Bulk" means in nonpackaged form.

(4) "Calcium carbonate equivalent" or "neutralizing value" means the acid neutralizing capacity of an agricultural liming material expressed as weight percentage of calcium carbonate.

(5) "Commissioner" means the Commissioner of Agriculture of the State of Georgia.

(6) "Distribute" means to offer for sale, sell, exchange, barter, or otherwise supply or make available agricultural liming material in this state.

(7) "Distributor" means any person who distributes.

(8) "Fineness" means the percentage by weight of the liming material which will pass the United States Standard Sieve Series of specified sizes. The Commissioner shall establish by regulation the sieve sizes and minimum percentages required to pass such sieves for agricultural liming materials.

(9) "Investigational allowance" means an allowance for variations inherent in the taking, preparation, and analysis of an official sample of agricultural liming material.

(10) "Label" means any written or printed matter on or attached to the package or on the delivery ticket which accompanies bulk shipments.

(11) "Labeling" means all written, printed, or graphic matter upon or accompanying any liming material or any advertisements, brochures, posters, or television or radio announcements used in promoting the sale of such liming material.

(12) "Licensee" means the person who is responsible for guaranteeing agricultural liming materials and who receives a lime license to distribute agricultural liming materials under the provisions of this article.

(13) "Lot" means that amount of agricultural liming material on hand and actually covered by the official sample at the time and place of sampling. In determining deficiencies in and penalties on agricultural liming materials under this article, deficiencies and penalties shall be calculated on the actual tonnage present at the time of sampling, provided that, if at the time of sampling at least 20 percent of the single delivery is present, the total amount in the single shipment shall be subject to penalty.

(14) "Official sample" means any sample of agricultural liming material taken by the Commissioner or the Commissioner's agent and designated "official" by the Commissioner.

(15) "Percent" or "percentage" means by weight.

(16) "Person" means an individual, partnership, association, firm, or corporation.

(17) "Ton" means a net weight of 2,000 pounds avoirdupois.



§ 2-12-42. Administration of article

This article shall be administered by the Commissioner of Agriculture of the State of Georgia.



§ 2-12-43. Licenses required; application, annual renewal, fees, revocation; registration of products; application, fees, cancellation

(a) (1) Each person whose name appears on the label of an agricultural liming material or who is responsible for guaranteeing such liming material must obtain a lime license from the Commissioner before distributing such product in Georgia.

(2) All licenses shall expire on June 30 of each year. The application for a license shall be submitted to the Commissioner on forms furnished by or otherwise acceptable to the Commissioner. Upon approval by the Commissioner, a copy of the license shall be furnished to the applicant. A new licensee shall pay a license fee of $70.00. Thereafter, the license fee shall be based on the annual tonnage of liming materials sold in Georgia by the licensee in the previous 12 month period ending June 30, in accordance with the following:

(A) A $100.00 annual fee for licensees having sales of 10,000 tons or more of liming materials in this state; or

(B) A $70.00 annual fee for licensees having sales of less than 10,000 tons of liming materials in this state.

A lime license must be renewed annually and fees shall be received by July 1 of each calendar year, or the applicable license fee shall increase in the manner prescribed in the rules and regulations. Such license may be revoked for cause, after due notice and hearing, for a violation of this article or any rules or regulations adopted by the Commissioner pursuant to this article. Any fees collected pursuant to this Code section shall be retained pursuant to the provisions of Code Section 45-12-92.1.

(b) (1) No licensee shall distribute in this state an agricultural liming material until such product is registered with the Commissioner by the licensee whose name appears on the label. An application for registration for each brand and product name of liming materials shall be made on forms furnished by or otherwise acceptable to the Commissioner. Labels for each brand and product name shall accompany the application. The registration fee shall be $70.00 per product. Such fee shall be submitted with the registration, and a renewal fee of $70.00 shall be due each July 1. If renewal registration fees are not received by July 1 of each calendar year, the registration fee shall increase in the manner prescribed in the rules and regulations. Upon approval by the Commissioner, a copy of the registration shall be furnished to the applicant. Such registrations shall be considered permanent so long as no changes or deviations are made in the labels of such products and so long as the registration fees are paid as specified in this article and the rules and regulations of the Commissioner. Such registrations may be canceled for cause, after due notice and hearing, for a violation of this article or any rules and regulations adopted by the Commissioner pursuant to this article.

(2) A distributor shall not be required to register any brand of agricultural liming material which is already registered under this article by another person, provided the label does not differ in any respect.



§ 2-12-44. Semiannual tonnage statements

Each licensee shall submit semiannually to the Commissioner, on forms furnished by or acceptable to the Commissioner, a statement as to the total tons of liming material sold by such licensee. This and such other information as the Commissioner may require by regulations shall be supplied for the reporting periods of July 1 through December 31 and January 1 through June 30. Reports shall be received by the Commissioner no later than 30 days after the close of the reporting period.



§ 2-12-45. Labeling requirements

(a) Agricultural liming materials sold, offered, or exposed for sale in this state shall have affixed to each container in a conspicuous manner on the outside thereof a plainly printed or stamped label, tag, or statement, or in the case of bulk sales, a delivery slip setting forth at least the following information:

(1) The name and principal office address of the licensee, manufacturer, or distributor;

(2) The brand or trade name of the material;

(3) The identification of the product as to the type of the agricultural liming material;

(4) The net weight of the agricultural liming material;

(5) The guaranteed calcium carbonate equivalent (neutralizing value). The minimum calcium carbonate equivalent shall be prescribed for various agricultural liming materials by regulation;

(6) The guaranteed content of elemental calcium (Ca);

(7) In the case of dolomitic limestone, the guaranteed content of elemental magnesium (Mg). The minimum magnesium content for dolomitic liming materials shall be established by regulations;

(8) The percent by weight passing through U.S. Standard sieves as prescribed by regulations; and

(9) The percent moisture. The maximum moisture content will be prescribed by regulation.

(b) No information or statement shall appear on any package, label, delivery slip, or advertising matter which is misleading to the purchaser as to the quality, analysis, type, or composition of any agricultural liming material. No oral or written statement or claim which is false or misleading as to the comparative value or effectiveness of liming materials shall be made in any labeling, promotion, or advertising medium.



§ 2-12-46. Analysis and sampling by Commissioner

(a) It shall be the duty of the Commissioner, who may act through his or her authorized agent, to sample, inspect, make analyses of, and test agricultural liming materials distributed within this state as the Commissioner may deem necessary to determine whether such agricultural liming materials are in compliance with the provisions of this article. The Commissioner, individually or through his or her agent, is authorized to enter upon any public or private premises or carrier during regular business hours in order to have access to agricultural liming material subject to the provisions of this article and regulations pertaining thereto and to the records relating to their distribution.

(b) The methods of analysis and sampling shall be those adopted by the Association of Official Analytical Chemists (AOAC) or such other methods approved by the Commissioner.

(c) The results of official analyses of agricultural liming materials and portions of official samples shall be distributed by the Commissioner as provided for by regulation.



§ 2-12-47. Sale of noncomplying or toxic material prohibited

(a) No agricultural liming material shall be sold or offered for sale in this state unless it complies with the provisions of this article and rules and regulations adopted pursuant to this article.

(b) No agricultural liming material shall be sold or offered for sale in this state which contains toxic materials in quantities determined by the Commissioner which may be injurious to plants or animals.



§ 2-12-48. Penalties for deficient materials

If the analysis of an official sample shows that an agricultural liming material is deficient in one or more of its guarantees beyond the investigational allowances set forth in the regulations of the Commissioner, the following penalties shall be assessed in accordance with the following provisions:

(1) In the event the neutralizing value (calcium carbonate equivalent) is found deficient, the penalty shall be 50 cent(s) per percentage point or fraction thereof on all liming materials;

(2) In the event the magnesium (Mg) is found to be deficient, the penalty shall be $1.00 per percentage point or fraction thereof on all liming materials;

(3) When an official sample does not meet screen specifications as set forth in this article, the penalty shall be 50 cent(s) per percentage point or fraction thereof for each sieve size failing to meet its guarantee;

(4) If the moisture content of an official sample exceeds the guarantee, a penalty of $1.00 per ton shall be assessed for each increase in moisture of 5 percent or fraction thereof;

(5) When an official sample is subject to a penalty, the tonnage represented by the official sample shall be subject to a minimum penalty of $10.00 and a maximum penalty not to exceed the actual retail value of the liming material; and

(6) Penalty payments will be made to the consumer, when known, through the office of the Commissioner. If the consumer is unknown, the penalty payment will be made to the Commissioner to be deposited in the state treasury.



§ 2-12-49. Rules and regulations

The Commissioner, after reasonable notice and hearing, is authorized to promulgate and enforce rules and regulations for the administration of this article.



§ 2-12-50. Notice and prosecution of violations; hearings; penalty

(a) If it appears to the Commissioner or the Commissioner's agents that this article or the rules and regulations issued under this article have been violated, the Commissioner shall cause notice of the violation to be given to the licensee, distributor, or person responsible; and the persons notified shall be given an opportunity to be heard in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." If it appears after such hearing that any of the provisions of this article or the rules and regulations issued pursuant to this article have been violated, the Commissioner may certify the facts to the court having jurisdiction for prosecution as a misdemeanor or other appropriate action.

(b) Any person violating any provision of this article shall be guilty of a misdemeanor.

(c) Nothing in this article shall be construed as requiring the Commissioner to report a violation of this article for prosecution or for the institution of seizure proceedings when the Commissioner believes that the public interest will best be served by other methods.






Article 3 - Soil Amendments

§ 2-12-70. Short title

This article shall be known as the "Georgia Soil Amendment Act of 1976."



§ 2-12-71. Definitions

As used in this article, the term:

(1) "Adulterated" means any soil amendment:

(A) Which contains any deleterious or harmful agent in sufficient quantity to be injurious to beneficial plants, animals, or aquatic life when applied in accordance with the directions for use shown on the label;

(B) Whose composition differs substantially from that offered in support of registration or shown on the label; or

(C) Which contains noxious weed seed.

(2) "Bulk" means in nonpackaged form.

(3) "Distribute" means to import, consign, offer for sale, sell, barter, or otherwise supply soil amendments to any person in this state.

(4) "Distributor" means any person who imports, consigns, sells, offers for sale, barters, or otherwise supplies soil amendments in this state.

(5) "Label" means the display of written, printed, or graphic matter upon the immediate container of the soil amendment.

(6) "Labeling" means all written, printed, or graphic matter accompanying any soil amendment and all advertisements, brochures, posters, and television, radio, and oral claims used in promoting its sale.

(7) "Percent" or "percentage" means the parts per 100 by weight.

(8) "Person" means an individual, partnership, association, corporation, or other organized body.

(9) "Product name" means the designation under which a soil amendment is offered for distribution.

(10) "Registrant" means any person who registers a soil amendment under this article.

(11) "Soil amendment" means any substance intended for changing the characteristics of soil or other growth medium for the purposes of:

(A) Increasing penetrability of water or air;

(B) Increasing water-holding capacity;

(C) Alleviating or decreasing soil compaction; or

(D) Otherwise altering the soil or other medium in such manner that the physical properties are materially enhanced.

The term "soil amendment" does not include any substance for which nutritional claims are made, such as, but not limited to, commercial fertilizers, liming materials, or unmanipulated vegetable or animal manures.



§ 2-12-72. Commissioner to administer article

This article shall be administered by the Commissioner of Agriculture.



§ 2-12-73. Registration required; proof of claims or value; fee

(a) Every soil amendment distributed in this state shall be registered with the Commissioner on forms obtained from the Commissioner's office. The applicant for registration shall provide such information as the Commissioner may require by regulation after opportunity for public hearing.

(b) In determining the acceptability of any product for registration, the Commissioner may require proof of claims made for the soil amendment. If no specific claims are made, the Commissioner may require proof of the usefulness and value of the soil amendment. As evidence of proof, the Commissioner may rely on experimental data furnished by the applicant and may require that such data be developed from tests conducted under conditions identical to or closely related to those conditions present in this state. The Commissioner may reject any data not developed under such conditions and may rely on the advice of the University of Georgia College of Agricultural and Environmental Sciences experiment station personnel or other university personnel in evaluating data for registration.

(c) The registration fee shall be $55.00 per year for each product. Registration shall expire on December 31, annually, unless an application for renewal has been received prior to the expiration date. Any fees collected pursuant to this Code section shall be retained pursuant to the provisions of Code Section 45-12-92.1.



§ 2-12-74. Refusal or revocation of registration

The Commissioner shall refuse to register any soil amendment which fails to comply with this article. He may revoke any registration, after opportunity for hearing, upon satisfactory evidence that the registrant or any of his designated agents has used fraudulent or deceptive practices in the distribution of any soil amendment.



§ 2-12-75. Semiannual reports to be filed; failure to file or false filing as ground for registration revocation

Each registrant shall keep accurate records of his sales and shall file semiannual reports covering the periods January 1 through June 30 and July 1 through December 31. Such reports shall be due within 30 days from the date of the close of each such period. If the report is not filed within the 30 day period or is false in any respect, the Commissioner may revoke the registration.



§ 2-12-76. Labeling requirements

Every soil amendment container shall be labeled on the face or display side in a readable and conspicuous form showing:

(1) The product name;

(2) A statement of claim or purpose, if any are made;

(3) Adequate directions for use;

(4) The net weight or volume; and

(5) The name and address of the registrant.



§ 2-12-77. When soil amendment deemed misbranded

A soil amendment shall be considered misbranded if:

(1) Its label or labeling is false or misleading in any particular;

(2) It is distributed under the name of another soil amendment; or

(3) It is represented as a soil amendment or is represented to contain a soil amendment unless such soil amendment conforms to the definition, if any, prescribed by the Commissioner by regulation.



§ 2-12-78. Inspection, sampling, and analysis

The Commissioner or his designated agents are authorized to enter upon any public or private property during regular working hours for the purpose of inspecting or sampling any soil amendment to determine if such amendment is being distributed in compliance with this article. In the examination of such samples, the Commissioner may rely on such tests as he may establish by regulation as necessary for the enforcement of this article.



§ 2-12-79. Prohibited acts

It shall be a violation of this article for any person to:

(1) Distribute an unregistered soil amendment;

(2) Distribute an unlabeled soil amendment;

(3) Distribute a misbranded soil amendment;

(4) Distribute an adulterated soil amendment;

(5) Fail to comply with a stop sale, use, or removal order; or

(6) Fail to submit semiannual reports.



§ 2-12-80. Rules and regulations

The Commissioner is authorized to promulgate and adopt such rules and regulations as may be necessary to enforce this article. Such regulations may relate to, but shall not be limited to, methods of inspection and examination, designation of ingredients, and identity of products.



§ 2-12-81. Stop sale, use, and removal orders

The Commissioner may issue and enforce a written or printed stop sale, use, or removal order to the owner or custodian of any lot of soil amendment, ordering him to hold at a designated place any such lot of soil amendment which the Commissioner determines does not comply with this article. When such soil amendment has been made to comply with this article, it shall be released in writing by the Commissioner.



§ 2-12-82. Injunctions

The Commissioner may bring an action to enjoin the violation or threatened violation of this article or the regulations adopted under this article in the superior court of the appropriate county.



§ 2-12-83. Penalties

Any person violating any of the provisions of this article or the regulations adopted under this article shall be guilty of a misdemeanor.






Article 4 - Horticultural Growing Media

§ 2-12-100. Short title

This article shall be known and may be cited as the "Georgia Horticultural Growing Media Act."



§ 2-12-101. Purpose

Horticultural growing media are one of the foundations of successful horticultural businesses. As such, it is vital that growers are adequately informed of the basic contents of such media. The purpose of this article is to ensure that horticultural growing media are accurately labeled to reflect their known composition and are suitable for their intended purpose.



§ 2-12-102. Definitions

As used in this article, the term:

(1) "Bulk" means not in a package or in packages of one cubic yard or more.

(2) "Commissioner" means the Commissioner of Agriculture, any employee of the Department of Agriculture, or any other person authorized by the Commissioner to act on behalf of the Commissioner.

(3) "Custom medium" means a horticultural growing medium which is prepared to exact specifications of the person who will be planting in the medium and delivered directly to that person without intermediate or further distribution.

(4) "Department" means the Georgia Department of Agriculture.

(5) "Distribute" means to offer for sale, sell, barter, exchange, or otherwise supply or make available.

(6) "Horticultural growing medium" means any substance or mixture of substances which is promoted as or is intended to function as an artificial soil for the managed growth of horticultural crops.

(7) "Label" means the display of all written, printed, or graphic matter on or attached to the immediate container accompanying the lot of horticultural growing medium.

(8) "Labeling" means, in addition to the label, any written, printed, or graphic matter accompanying any horticultural growing medium or any advertisements, brochures, posters, television or radio announcements, or any other oral or written material used in promoting a horticultural growing medium.

(9) "Person" means individuals, partnerships, corporations, other organized bodies or entities, or any combination thereof.

(10) "Registrant" means the person whose name appears on the label of a horticultural growing medium and who is responsible for labeling such medium.



§ 2-12-103. Administration and enforcement

The Commissioner is authorized to administer and enforce the provisions of this article through the utilization of personnel and facilities of the department.



§ 2-12-104. Authority of Commissioner

The Commissioner is authorized to:

(1) Cooperate with and, as the Commissioner may deem necessary, enter into written agreements with any other agency of this state, another state, or the federal government or any other organization or entity that may be of assistance;

(2) Inspect or cause to be inspected by duly authorized employees any lands, facilities, equipment, materials, substances, or products used for preparation, distribution, or labeling of horticultural growing media. For this purpose, the Commissioner shall have the power to enter into or upon any place during regular business hours upon notice and to open and sample any bulk material, bundle, package, or other container containing or thought to contain any horticultural growing medium, or to inspect labels or labeling;

(3) Require every person registering any horticultural growing medium in this state to furnish on forms supplied by the Commissioner such information as the Commissioner may require to ascertain the accuracy and truthfulness of any label, labeling, or composition of any horticultural growing medium;

(4) Place a stop sale order on any horticultural growing medium if the composition thereof is inaccurately or untruthfully labeled;

(5) Adopt, in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," such rules and regulations as the Commissioner deems necessary to ensure the accuracy or truthfulness of labels or labeling or content of horticultural growing media, including but not limited to:

(A) Requiring that all registrants of horticultural growing media register each product name with the Commissioner and supply the Commissioner with a complete label and labeling for each product name;

(B) Requiring that all registrants of horticultural growing media supply analyses of horticultural growing media they have distributed, upon request of the Commissioner;

(C) Specifying the contents of the label and the manner of expressing the contents required on each package or accompanying each shipment of horticultural growing media;

(D) Requiring an annual registration fee for each product registered of not more than $100.00 per product nor more than $1,500.00 per registrant;

(E) Establishing a stop sale procedure for horticultural growing media which do not meet the requirements of this article or the rules and regulations of the Commissioner;

(F) Determining the suitability of any horticultural growing medium for its intended purpose; and

(G) Requiring data and proof of usefulness from registrants of horticultural growing media in order to determine suitability for its intended purpose.



§ 2-12-105. Assessment and collection of cost of registration

For the purpose of defraying expenses of registration under this article, the Commissioner may assess and collect the cost thereof with any surplus to be paid into the state treasury.



§ 2-12-106. Exemptions

(a) Distribution of horticultural growing media planted with live plant material is exempt from the labeling and registration requirements imposed pursuant to this article.

(b) Distribution of custom media is exempt from the registration requirements imposed pursuant to this article provided it is prepared for a single purchaser and is not held for distribution to other purchasers.

(c) Distribution of horticultural growing media containing plant nutrients shall be exempt from the requirements of Article 1 of this chapter, the "Georgia Plant Food Act of 1989."



§ 2-12-107. Revocation, denial, cancellation, and refusal of registration

The Commissioner is authorized to revoke and cancel registrations of any person or to refuse to register horticultural growing media upon satisfactory evidence that the registrant or person has used fraudulent or deceptive practices in the evasion or attempted evasion of this article or of any rules and regulations promulgated under this article. No registration shall be revoked, denied, canceled, or refused until the registrant or person has been notified by certified mail or statutory overnight delivery, return receipt requested, of the time and place of the hearing and has been given an opportunity to appear and be heard by the Commissioner or the Commissioner's authorized representative.



§ 2-12-108. Injunctions against violations

The Commissioner is authorized to apply for and the court is authorized to grant a temporary or permanent injunction restraining any person from violating or continuing to violate any of the provisions of this article or any rule or regulation promulgated under this article notwithstanding the existence of other remedies at law. Any such injunction may be issued without bond.



§ 2-12-109. Prohibited acts

It shall be unlawful for any person to:

(1) Distribute an unregistered horticultural growing medium, except one exempted from the registration requirements of this article;

(2) Distribute a horticultural growing medium if the label or labeling thereof does not accurately reflect its composition;

(3) Distribute a horticultural growing medium which is unsuitable for its intended purpose or which contains substances at a level harmful to plant growth;

(4) Fail to supply the Commissioner with analyses of a horticultural growing medium when requested by the Commissioner or a person authorized by the Commissioner or this article to make such requests;

(5) Fail to cease distribution of any horticultural growing medium for which the Commissioner has issued a stop sale order; or

(6) Obstruct the Commissioner in the performance of the Commissioner's duties under this article.



§ 2-12-110. Penalty

Any person violating any provision of this article shall be guilty of a misdemeanor.









Chapter 13 - Commercial Feeds

§ 2-13-1. Definitions

As used in this chapter, the term:

(1) "Brand name" means any word, name, symbol, or device or any combination thereof identifying the commercial feed of a distributor or licensee and distinguishing it from that of others.

(2) "Commercial feed" means all materials except whole, unmixed seed, when not adulterated within the meaning of Code Section 2-13-10, which are distributed for use as feed or for mixing in feed, provided that the Commissioner, by regulation, may exempt from this definition or from specific provisions of this chapter commodities such as hay, straw, stover, silage, cobs, husks, hulls, raw meat, and individual chemical compounds or substances when such materials are not intermixed or mixed with other materials and are not adulterated within the meaning of Code Section 2-13-10.

(3) "Customer-formula feed" means commercial feed which consists of a mixture of commercial feeds, feed ingredients, or both, each batch of which is manufactured according to the specific instructions of the final purchaser.

(4) "Distribute" means to offer for sale, sell, exchange, or barter commercial feed.

(5) "Distributor" means any person who distributes.

(6) "Drug" means any article intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in animals other than man and any article other than feed intended to affect the structure or any function of the animal body.

(7) "Feed ingredient" means each of the constituent materials making up a commercial feed.

(8) "Label" means a display of written, printed, or graphic matter upon or affixed to the container in which a commercial feed is distributed or on the invoice or delivery slip with which a commercial feed is distributed.

(9) "Labeling" means all labels and other written, printed, or graphic matter upon a commercial feed or any of its containers or wrappers or accompanying such commercial feed.

(9.1) "Licensee" means a person who obtains a commercial feed license.

(10) "Manufacture" means to grind, mix or blend, or package or to process further a commercial feed for distribution.

(11) "Mineral feed" means a commercial feed intended to supply primarily mineral elements or inorganic nutrients.

(12) "Official sample" means a sample of feed taken by the Commissioner or his agent in accordance with subsection (c), (e), or (f) of Code Section 2-13-13.

(13) "Owner" means a corporation or the stockholders thereof, a partnership, or an individual.

(14) "Percent" or "percentages" means percentages by weight.

(15) "Person" includes an individual, a partnership, a corporation, and an association.

(16) "Pet" means any domesticated animal normally maintained in or near the household of its owner.

(17) "Pet food" means any commercial feed prepared and distributed for consumption by dogs or cats.

(18) "Product name" means the name of the commercial feed which identifies it as to kind, class, or specific use.

(18.1) "Specialty pet" means any domesticated animal normally maintained in a cage or tank, such as, but not limited to, gerbils, hamsters, birds, fish, and turtles.

(18.2) "Specialty pet food" means any commercial feed prepared and distributed for consumption by specialty pets, but not including feeds for horses, rabbits, and wild birds.

(19) "Ton" means a net weight of 2,000 pounds avoirdupois.



§ 2-13-2. Commissioner to administer chapter

This chapter shall be administered by the Commissioner of Agriculture.



§ 2-13-3. Cooperation with other agencies and associations

The Commissioner may cooperate and enter into agreements with governmental agencies of this state, other states, agencies of the federal government, and private associations in order to carry out the purpose and provisions of this chapter.



§ 2-13-4. Publication of information as to sales, production, use, and analyses

The Commissioner may publish, in such forms as he may deem proper, information concerning the sales of commercial feeds, together with such data on their production and use as he may consider advisable and a report of the results of the analyses of official samples of commercial feeds sold within this state as compared with the analyses guaranteed in the registration and on the label. The information concerning production and use of commercial feed shall not disclose the operations of any person.



§ 2-13-5. Disclosure of protected information

Any person who uses to his own advantage or reveals to anyone other than the Commissioner, officers of the department, or the courts, when relevant in any judicial proceeding, any information acquired under the authority of this chapter concerning any method, records, formulations, or processes which as trade secrets are entitled to protection, shall be guilty of a misdemeanor, provided that this prohibition shall not be deemed to prohibit the Commissioner or his duly authorized agent from exchanging information of a regulatory nature with duly appointed officials of the United States government or the governments of other states, when such officials are similarly prohibited by law from revealing this information.



§ 2-13-6. License required for distribution; product registration; fees; refusal or cancellation of license or registration

(a) No person who manufactures a commercial feed within this state or whose name appears on the label of a commercial feed (guarantor), shall distribute a commercial feed in this state without first obtaining a commercial feed license from the Commissioner. No distributor may cause a commercial feed to be distributed in this state without first obtaining a commercial feed license; provided, however, that the Commissioner by rule or regulation may exempt certain distributors. Application for a commercial feed license shall be made on forms provided by the Commissioner that identify the manufacturer's or guarantor's or distributor's name, place of business, and location of each manufacturing facility in the state and such other appropriate information as may be deemed necessary for enforcement of this chapter.

(b) All licenses shall expire on December 31 of each year. Licenses are not transferable and no credit or refund may be granted for licenses held for less than one full year. All commercial feed licenses must be renewed by January 1 of each year. The license fee shall be based upon the number of tons of commercial feed distributed in this state during the preceding 12 month period ending December 31, provided that tonnage of small-package products subject to registration as specified in subsection (d) of this Code section shall not be used in calculating the license fee due. The amount of the license fee shall be based upon the schedule as prescribed in the rules and regulations of the Commissioner but shall not be less than $75.00 nor more than $2,000.00 per annum. Any fees collected pursuant to this Code section shall be retained pursuant to the provisions of Code Section 45-12-92.1.

(c) A commercial feed license must be renewed annually and fees shall be paid by January 31 of each calendar year, or the applicable license fee shall increase in the manner prescribed in the rules and regulations of the Commissioner.

(d) No licensee shall distribute in this state a pet food or a specialty pet food in packages of ten pounds or less which has not been registered. The application for registration shall be submitted to the Commissioner on forms furnished by or acceptable to the Commissioner. All registrations expire on December 31 of each year. An annual registration fee of an amount prescribed in the rules and regulations of the Commissioner is due by January 1. Such registration fee shall be $40.00 per product registered, provided that the total of all such registration fees shall not exceed $2,000.00 per annum for any licensee.

(e) Annual registration fees received after January 31 shall be subject to a delinquent penalty as prescribed in the rules and regulations of the Commissioner.

(f) The license and registration fees provided by this Code section shall not exceed a total amount of $2,000.00 per annum for any licensee.

(g) The Commissioner is empowered to refuse the commercial feed license application or product registration of any firm not deemed to be in compliance with the provisions of this chapter and to cancel any commercial feed licenses or product registrations subsequently found not to be in compliance with this chapter, provided that no commercial feed license or product registration shall be refused or canceled unless the licensee has been given an opportunity to be heard before the Commissioner and to amend his application or take corrective action in order to comply with the requirements of this chapter.

(h) The Commissioner may request copies of labels and labeling in order to determine compliance with the provisions of this chapter.



§ 2-13-7. Compliance with Chapter 5 of this title

Every nonresident licensee, at the time of licensing and before distributing commercial feed in this state, shall comply with Chapter 5 of this title, the "Department of Agriculture Registration, License, and Permit Act."



§ 2-13-8. Labeling requirements

(a) A commercial feed, other than a customer-formula feed, shall be accompanied by a label bearing the following information:

(1) The net weight, which may be stated in metric units in addition to the required avoirdupois units;

(2) The product name and the brand name, if any, under which the commercial feed is distributed;

(3) The guaranteed analysis stated in such terms as the Commissioner, by regulation, determines is required to advise the user of the composition of the feed or to support claims made in the labeling. In all cases the substances or elements must be determinable by laboratory methods, such as the methods published by the Association of Official Analytical Chemists;

(4) The common or usual name of each ingredient used in the manufacture of the commercial feed, listed in descending order of predominance by weight; provided, however, that for any commercial feed other than equine feed, the Commissioner, by regulation, may permit the use of a collective term for a group of ingredients which performs a similar function or exempt such commercial feeds or any group thereof from this requirement of an ingredient statement if the Commissioner finds that such statement is not required in the interest of consumers;

(5) The name and the principal mailing address of the manufacturer or the person responsible for distributing the commercial feed;

(6) Adequate directions for use for all commercial feeds containing drugs and for such other feeds as the Commissioner may require by regulation as necessary for their safe and effective use; and

(7) Such precautionary statements as the Commissioner, by regulation, determines are necessary for the safe and effective use of the commercial feed.

(b) A customer-formula feed shall be accompanied by a label, invoice, delivery slip, or other shipping document bearing the following information:

(1) The name and address of the manufacturer;

(2) The name and address of the purchaser;

(3) The date of delivery;

(4) The product name and brand name, if any, and the net weight of each commercial feed used in the mixture;

(5) The net weight of every other ingredient used;

(6) Adequate directions for use for all customer-formula feeds containing drugs and for such other feeds as the Commissioner may require, by regulation, as necessary for their safe and effective use;

(7) Such precautionary statements as the Commissioner, by regulation, determines are necessary for the safe and effective use of the customer-formula feed; and

(8) If a drug-containing product is used:

(A) The purpose of the medication (claim statement); and

(B) The established name of each active drug ingredient and the level of each drug used in the final mixture expressed in accordance with regulations.



§ 2-13-9. When commercial feed deemed misbranded

A commercial feed shall be deemed to be misbranded:

(1) If its labeling is false or misleading in any particular;

(2) If it is distributed under the name of another commercial feed;

(3) If it is not labeled as required in Code Section 2-13-8;

(4) If it purports to be or is represented as a commercial feed or if it purports to contain or is represented as containing a commercial feed ingredient, unless such commercial feed or feed ingredient conforms to the definition, if any, prescribed by regulation by the Commissioner; or

(5) If any word, statement, or other information required by or under the authority of this chapter to appear on the label or labeling is not prominently placed thereon with such conspicuousness (as compared with other words, statements, designs, or devices in the labeling) and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.



§ 2-13-10. When commercial feed deemed adulterated

A commercial feed shall be deemed to be adulterated:

(1) If it bears or contains any poisonous or deleterious substance which may render it injurious to health, provided that, if the substance is not an added substance, such commercial feed shall not be considered adulterated under this paragraph if the quantity of such substance in such commercial feed does not ordinarily render it injurious to health;

(2) If it bears or contains any added poisonous, added deleterious, or added nonnutritive substance which is unsafe within the meaning of Section 406 of the Federal Food, Drug, and Cosmetic Act, other than one which is:

(A) A pesticide chemical in or on a raw agricultural commodity; or

(B) A food additive;

(3) If it is, bears, or contains any food additive which is unsafe within the meaning of Section 409 of the Federal Food, Drug, and Cosmetic Act;

(4) If it is a raw agricultural commodity and it bears or contains a pesticide chemical which is unsafe within the meaning of Section 408(a) of the Federal Food, Drug, and Cosmetic Act, provided that where a pesticide chemical has been used in or on a raw agricultural commodity in conformity with an exemption granted or a tolerance prescribed under Section 408 of the Federal Food, Drug, and Cosmetic Act and such raw agricultural commodity has been subjected to processing, such as canning, cooking, freezing, dehydrating, or milling, the residue of such pesticide chemical remaining in or on such processed feed shall not be deemed unsafe if such residue in or on the raw agricultural commodity has been removed to the extent possible in good manufacturing practice and the concentration of such residue in the processed feed is not greater than the tolerance prescribed for the raw agricultural commodity, unless the feeding of such processed feed will result or is likely to result in a pesticide residue in the edible product of the animal which is unsafe within the meaning of Section 408(a) of the Federal Food, Drug, and Cosmetic Act;

(5) If it is, bears, or contains any color additive which is unsafe within the meaning of Section 706 of the Federal Food, Drug, and Cosmetic Act;

(6) If any valuable constituent has been in whole or in part omitted or abstracted therefrom or replaced by any less valuable substance;

(7) If its composition or quality falls below or differs from that which it is purported or is represented to possess by its labeling;

(8) If it contains a drug and the methods used in or the facilities or controls used for its manufacture, processing, or packaging do not conform to current good manufacturing practice regulations promulgated by the Commissioner to assure that the drug meets the requirements of this chapter as to safety and has the identity and strength and meets the quality and purity characteristics which it purports or is represented to possess. In promulgating such regulations, the Commissioner shall adopt the current good manufacturing practice regulations for Type A medicated articles and Type B and Type C medicated feeds established under authority of the Federal Food, Drug, and Cosmetic Act, unless he determines that they are not appropriate to the conditions which exist in this state;

(9) If it contains viable or poisonous weed seeds in amounts exceeding the limits which the Commissioner shall establish by rule or regulation; or

(10) If it is, or it bears or contains any new animal drug which is, unsafe within the meaning of Section 512 of the Federal Food, Drug, and Cosmetic Act.



§ 2-13-11. Prohibited acts

The following acts and the causing thereof within this state are prohibited:

(1) The manufacture or distribution of any commercial feed that is adulterated or misbranded;

(2) The adulteration or misbranding of any commercial feed;

(3) The distribution of agricultural commodities, such as whole seed, hay, straw, stover, silage, cobs, husks, and hulls, which are adulterated within the meaning of Code Section 2-13-10;

(4) The removal or disposal of a commercial feed in violation of an order under Code Section 2-13-14;

(5) The failure or refusal to obtain a commercial feed license or small package registration in accordance with Code Section 2-13-6;

(6) The violation of Code Section 2-13-5; and

(7) The waiving by the Commissioner of any penalties imposed under this chapter.



§ 2-13-12. Establishment of standards for feeds; adoption of rules and regulations

(a) The Commissioner is authorized to establish standards for commercial feeds.

(b) The Commissioner is authorized to promulgate such rules and regulations for commercial feeds and pet foods as are specifically authorized in this chapter and such other reasonable rules and regulations as may be necessary for the efficient enforcement of this chapter. In the interest of uniformity, the Commissioner, by regulation, shall adopt, unless he determines that they are inconsistent with this chapter or are not appropriate to conditions which exist in this state, the following:

(1) The official definitions of feed ingredients and official feed terms adopted by the Association of American Feed Control Officials, Incorporated, and published in the 1992 official publication of that organization and supplements thereto; and

(2) Any regulation promulgated pursuant to the authority of the Federal Food, Drug, and Cosmetic Act and supplements thereto.



§ 2-13-13. Inspections authorized; receipt for samples; warrant; methods of sampling and analysis generally; forwarding of results

(a) For the purpose of enforcing this chapter and in order to determine whether its provisions have been complied with, including whether or not any operations may be subject to such provisions, officers or employees duly designated by the Commissioner, upon presenting appropriate credentials to the owner, operator, or agent in charge, are authorized to enter, during normal business hours, any factory, warehouse, or establishment within this state in which commercial feeds are manufactured, processed, packed, or held for distribution and any vehicle being used to transport or hold such feeds and to inspect, at reasonable times, within reasonable limits, and in a reasonable manner, such factory, warehouse, establishment, or vehicle and all pertinent equipment, finished and unfinished materials, containers, and labeling therein. The inspection may include the verification of only such records and production and control procedures as may be necessary to determine compliance with the good manufacturing practice regulations established under paragraph (8) of Code Section 2-13-10. Each such inspection shall be commenced and completed with reasonable promptness. Upon completion of the inspection, the person in charge of the facility or vehicle shall be so notified.

(b) If the officer or employee making such inspection of a factory, warehouse, or other establishment has obtained a sample in the course of the inspection, upon completion of the inspection and prior to leaving the premises he shall give to the owner, operator, or agent in charge thereof a receipt describing the samples obtained.

(c) If the owner of any factory, warehouse, or establishment described in subsection (a) of this Code section or his agent refuses to admit the Commissioner or his agent to inspect the premises in accordance with subsection (a), the Commissioner is authorized to obtain from any court of this state a warrant directing such owner or his agent to submit the premises described in such warrant to inspection.

(d) For the purpose of enforcing this chapter, the Commissioner or his duly designated agent is authorized to enter upon any public or private premises, including any vehicle of transport, during regular business hours, to have access to, to obtain samples of, and to examine records relating to distribution of commercial feeds.

(e) Sampling and analysis shall be conducted in accordance with methods published by the Association of Official Analytical Chemists or with other generally recognized methods.

(f) The results of all analyses of official samples shall be forwarded by the Commissioner to the person named on the label and to the purchaser. When the inspection and analysis of an official sample indicates that a commercial feed has been adulterated or misbranded and upon request within ten days following receipt of the analysis, the Commissioner shall furnish to the licensee a portion of the sample concerned.

(g) The Commissioner, in determining for administrative purposes whether a commercial feed is deficient in any component, shall be guided by the official sample as defined in paragraph (12) of Code Section 2-13-1 and obtained and analyzed as provided for in subsections (c), (e), and (f) of this Code section.



§ 2-13-14. Issuance and enforcement of withdrawal from distribution orders; condemnation and confiscation authorized; disposition of condemned feed

(a) Withdrawal from distribution orders. When the Commissioner or his authorized agent has reasonable cause to believe that any lot of commercial feed is being distributed in violation of this chapter or any of the prescribed regulations under this chapter, he may issue and enforce a written or printed withdrawal from distribution order, warning the distributor not to dispose of the lot of commercial feed in any manner until written permission is given by the Commissioner or the court. The Commissioner shall release the lot of commercial feed so withdrawn when such provisions and regulations have been complied with. If compliance is not obtained within 30 days, the Commissioner may begin, or upon request of the distributor or licensee shall begin, proceedings for condemnation.

(b) Condemnation and confiscation. Any lot of commercial feed not in compliance with such provisions and regulations shall be subject to seizure on complaint of the Commissioner to the superior court of the county in which the commercial feed is located. If the court finds the commercial feed to be in violation of this chapter and orders the condemnation of the commercial feed, it shall be disposed of in any manner consistent with the quality of the commercial feed and the laws of this state, provided that in no instance shall the disposition of the commercial feed be ordered by the court without first giving the claimant an opportunity to apply to the court for release of the commercial feed or for permission to process or relabel the commercial feed to bring it into compliance with this chapter.



§ 2-13-18. Injunctions

The Commissioner is authorized to apply for and the court to grant a temporary or permanent injunction restraining any person from violating or continuing to violate this chapter or any rule or regulation promulgated under this chapter, notwithstanding the existence of other remedies at law. Such injunction shall be issued without bond.



§ 2-13-19. Initiation of prosecutions

(a) It shall be the duty of the Attorney General or each district attorney of a superior court to whom any violation is reported by the Commissioner or his representative to cause appropriate proceedings to be instituted and prosecuted in a court of competent jurisdiction without delay. Before the Commissioner reports a violation for such prosecution, an opportunity shall be given the distributor to present his view to the Commissioner.

(b) Nothing in this chapter shall be construed as requiring the Commissioner or his representative to report for prosecution, to institute seizure proceedings, or to issue a withdrawal from distribution order as a result of minor violations of the chapter or when he believes the public interest will best be served by suitable notice or warning in writing.



§ 2-13-20. Certificate of state chemist or other state employee as prima-facie evidence

In any controversy or prosecution arising under this chapter, a certificate of the state chemist or other state employee making an analysis or inspection, duly sworn to by the state chemist or the employee, shall be prima-facie evidence of the facts therein certified.



§ 2-13-21. Applicability of "Georgia Administrative Procedure Act."

The provisions of this chapter pertaining to rule making, the issuance, revocation, or denial of licenses and registrations, and other administrative actions authorized under this chapter shall be subject to and conducted in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 2-13-22. Exemptions from chapter; when chapter may be waived

(a) This chapter shall not apply to any commercial feeds that have been manufactured or produced by any person, partnership, firm, or corporation for the purpose of feeding his, their, or its own domestic animals, livestock, or poultry.

(b) This chapter shall not apply to any commercial feeds whenever the purchaser of such commercial feeds desires to waive this chapter in regard to a particular manufacturer, seller, or producer of commercial feeds and the manufacturer, seller, or producer agrees to waive this chapter. No valid waiver may be executed unless the owner of the domestic animals, livestock, or poultry owns an interest in the feed manufacturing concern or the manufacturing concern owns an interest in the domestic animals, livestock, or poultry. The waiver shall be in writing, signed by both parties, and filed with the department. At any time after the waiver is on file, either party to the waiver may direct, in writing, that the department withdraw the waiver.



§ 2-13-23. Criminal penalty

Any person who violates any of the provisions of this chapter or who impedes, hinders, or otherwise prevents or attempts to prevent the Commissioner or his duly authorized agent in the performance of his duty in connection with this chapter shall be guilty of a misdemeanor.






Chapter 14 - Sale of Agricultural and Forest Products

Article 2 - Cotton

§ 2-14-20. Sale of cottonseed hulls without having weight stamped on package

Any person, firm, or corporation who sells cottonseed hulls in bales or packages without having the weight thereof plainly stamped or branded on each bale or package shall be guilty of a misdemeanor.






Article 3 - Honeybees

§ 2-14-40. License required for sale of bees; fee; revocation of license

(a) All persons, firms, or corporations desiring to carry on as a business the sale of bees, queens, nuclei, etc., shall apply to the Commissioner of Agriculture as ex officio state entomologist for a license to do so. The application shall be accompanied by a fee of $25.00. All fees so collected shall be turned over to the Office of the State Treasurer.

(b) The Commissioner, upon investigation of the party so applying and at his discretion, shall issue a license to the same. Such license shall be revoked by the Commissioner if the licensee fails to comply with this article or to carry out the rules and regulations established by the Commissioner.

(c) Any person, firm, or corporation attempting to carry on as a business the sale of bees, queens, nuclei, etc., without the license required by subsection (a) of this Code section or after such license has been revoked shall be guilty of a misdemeanor and upon conviction shall be punished as provided in Code Section 2-14-47.



§ 2-14-41. Powers of Commissioner generally; promulgation and enforcement of rules, ordinances, and regulations

The Commissioner shall have full and plenary power to deal with the American and European foul brood, all other contagious and infectious honeybee diseases, Africanized bees, or any other threat to honeybees. He shall have full power and authority to make, promulgate, and enforce such rules, ordinances, and regulations and to do and perform such acts, through his agents or otherwise, as in his judgment may be necessary to curtail, eradicate, or prevent the introduction, spread, or dissemination of any and all contagious diseases, Africanized bees, or any other threat to honeybees. All such rules, ordinances, and regulations shall have the force and effect of law.



§ 2-14-41.1. Prohibition against restriction of honeybee production or maintenance

No county, municipal corporation, consolidated government, or other political subdivision of this state shall adopt or continue in effect any ordinance, rule, regulation, or resolution prohibiting, impeding, or restricting the establishment or maintenance of honeybees in hives. This Code section shall not be construed to restrict the zoning authority of county or municipal governments.



§ 2-14-42. Inspections authorized generally

The Commissioner and his agents and employees shall have the authority to enter any depot, express office, storeroom, warehouse, or other premises for the purpose of inspecting any honeybees or beekeeping fixtures or appliances therein in order to ascertain whether such bees or fixtures are infected with any contagious or infectious diseases, have become Africanized, or pose any other threat to honeybees. They may also make such inspections when they have reason to believe that any honeybees or beekeeping fixtures or appliances on the premises have been or are being transported in violation of this article.



§ 2-14-43. Inspection of honeybee colonies; assistance in inspection

The Commissioner may require the registration and inspection of honeybee colonies as needed. Such inspections shall be made for the primary purpose of combating the spread of bee diseases, Africanized bees, or any other threat to honeybees in this state. All persons subject to this article shall be provided a reasonable opportunity to assist the inspectors in the inspection of such colonies.



§ 2-14-44. Disposition of infected bees or fixtures

The Commissioner, through his agents or employees, may require the removal from this state of any honeybees or beekeeping fixtures which have been brought into the state in violation of this article. If he finds that any bees or fixtures are infected with any contagious or infectious disease or that such bees or fixtures have been exposed to danger of infection by such diseases, that any honeybees have become Africanized, or that honeybees are confronted with any other threat in this state, the Commissioner may require the destruction, treatment, or disinfection of any such infected or exposed bees, hives, fixtures, or appliances.



§ 2-14-45. Compensation for destroyed property authorized; appraisal

Whenever bees, hives, or other equipment are ordered destroyed pursuant to Code Section 2-14-44, the Commissioner shall appraise the property to be destroyed. If the Commissioner and the owner are unable to agree on the value, the Commissioner and the owner shall each appoint one disinterested appraiser. These two appraisers shall appoint a third disinterested appraiser. The three appraisers thus appointed shall appraise the property. When the property is destroyed, the Commissioner shall pay any Georgia resident beekeeper whose property is destroyed a sum equal to 50 percent of the appraised value of the property destroyed from any funds appropriated for that specific purpose, provided that in no event shall the compensation paid to any such owner exceed $25.00 per colony. For the purposes of this Code section, the term "property" shall include bees, hives, frames, and other equipment.



§ 2-14-46. Importation of honeybees or secondhand equipment prohibited without special permit

The shipment or movement into this state of any honeybees on comb, honeybees in hives, secondhand beehives, honeycomb, frames, used bee shipping cages, secondhand honey containers, or other used beekeeping fixtures is prohibited, except under special permit issued by the Commissioner under such rules and regulations as may be prescribed by him in accordance with Code Section 2-14-41.



§ 2-14-47. Penalty for violation of article or rules or regulations

Any person, firm, or corporation violating any of the provisions of this article or any of the rules or regulations of the Commissioner adopted in accordance with this article shall be guilty of a misdemeanor and upon conviction shall be punished by a fine of not more than $500.00 or by imprisonment for not more than six months in the county jail.






Article 4 - Pecans

§ 2-14-60. Definitions

As used in this article, the term:

(1) "Grower" means any producer of pecans who does not engage in the business of a processor, as defined in paragraph (2) of this Code section, and who does not sell any pecans at wholesale other than those grown by him.

(2) "Processor" means any person, firm, partnership, or corporation engaged in the business of cracking, shelling, and grading pecan meats for sale or of cleaning, grading, storing, bagging, or selling in-shell pecans, but this term does not include persons engaged solely in retail sales to the consumer.

(3) "Wholesaler" means any person, firm, partnership, or corporation, other than a grower as defined in paragraph (1) of this Code section, who sells pecans to others for the purpose of resale. This term does not apply to anyone who sells pecans only direct to the consumer, unless he is also a processor, as defined in paragraph (2) of this Code section.



§ 2-14-61. Licenses required of pecan processors and wholesalers

(a) Within this state, no person, firm, partnership, or corporation shall engage in the processing of pecans other than those grown by him or it or in selling pecans other than those grown by him or it at wholesale without first obtaining a license to do so from the Department of Agriculture.

(b) Applications for licenses shall be on a form prescribed by the Commissioner.

(c) Duly issued licenses shall be on a form prescribed by the Commissioner. They shall remain in force unless revoked but shall not be transferable.



§ 2-14-62. Standards and grades; labels; improper grading or labeling as cause for license revocation

The Commissioner shall prescribe standards and grades for pecans fit for human consumption. All pecans sold by processors or wholesalers must conform to the prescribed standards and grades and must be labeled accordingly. Improper grading or labeling shall be cause for revocation of the processor's or wholesaler's license.



§ 2-14-63. Disposition of pecans unfit for human consumption; violation of Code section grounds for license revocation

Pecans failing to meet the standards prescribed for pecans fit for human consumption shall be destroyed, crushed, or rendered unfit for sale for human consumption by the processors or wholesalers of such pecans. Violation of this Code section shall be sufficient cause for revocation of the processor's or wholesaler's license.



§ 2-14-64. Rules and regulations

The Commissioner is authorized to adopt and promulgate rules and regulations to implement this article and to accomplish its purposes. After they are legally adopted and promulgated, such rules and regulations shall have the force and effect of law.



§ 2-14-65. Injunctions

In addition to the remedies provided in this article and notwithstanding the existence of an adequate remedy at law, the Commissioner is authorized to apply to the superior courts for an injunction. Such courts shall have jurisdiction and for good cause shown shall grant a temporary or permanent injunction or an ex parte or restraining order, restraining or enjoining a person, firm, partnership, or corporation from violating and continuing to violate this article or any rules and regulations promulgated under this article. Such injunction shall be issued without bond. An injunction may be granted notwithstanding the fact that the violation constitutes a criminal act and notwithstanding the pendency of any criminal prosecution for the same violation.



§ 2-14-66. Penalty for violations of article or rules and regulations

Violation of any provision of this article or of the rules and regulations promulgated under this article shall constitute a misdemeanor.






Article 5 - Timber Products

Part 1 - General Provisions

§ 2-14-80. Standard for computing board feet of lumber

(a) The legal standard for calculating the number of board feet in a log or in any number of logs in this state shall be the Scribner Decimal C log rule or scale.

(b) Any sale or contract in which settlement is based on the number of board feet in a log or any number of logs, whether such sale or contract is verbal or written, and in which the method of computing the number of board feet is not stated shall be construed as being based entirely on Scribner's Decimal C log rule or scale. This Code section shall not affect any contract or sale entered into prior to March 13, 1957.

(c) Nothing in this Code section shall be construed as preventing any person from using, in lieu of the legal log rule articulated in subsection (a) of this Code section, the actual measurement of lumber after it has been sawed as the basis for settlement in any sale or contract involving the necessity for determining the number of board feet. However, if the lumber is to be measured after sawing, it must be so stated in the sale or contract.

(d) In scaling or measuring the diameter and length of logs, any log as long as 18 feet and not as long as 34 feet shall be measured as two logs and any log 34 feet or more in length shall be measured as three or more logs. Such a division in length shall be done so as to figure logs as of nearly equal lengths as possible and at the same time so as to use even feet in lengths, unless otherwise provided by contract.

(e) All fractions of inches in diameter shall be figured as to the nearest whole inch, but when several logs have fractions of one-half inch in the measurement of diameters, these fractions shall be distributed as near evenly as possible by adding and subtracting such fractions to and from the diameters in order to figure such diameters in whole inches, unless otherwise provided by contract.



§ 2-14-80.1. Form of price quotation where weight is used to determine board feet, cords, or units of pulpwood or timber

(a) Any person using weight as a basis to determine board feet, cords, or units of pulpwood or timber who buys or offers to buy any pulpwood or timber within this state shall provide the seller or prospective seller of such pulpwood or timber with a quotation of the price of such pulpwood or timber calculated in dollars per 1000 pounds. This Code section shall not prohibit or restrict the use of any acceptable method to calculate the weight or quantity of pulpwood or timber. This Code section shall not be construed as requiring the purchase or use of scales for the purpose of measuring wood, nor shall it be construed as altering the common trade definition of a cord as being equivalent to 128 cubic feet.

(b) Any person who violates any provision of this Code section shall be guilty of a misdemeanor.






Part 2 - Treated Timber Products

§§ 2-14-100 through 2-14-113.

Reserved. Repealed by Ga. L. 2012, p. 1098, § 1/SB 357, effective July 1, 2012.






Part 3 - Dimension Lumber

§ 2-14-120. "Dimension lumber" defined; adoption of standards for grading of dimension lumber

(a) As used in this part, the term "dimension lumber" means lumber that is at least two inches (nominal) thick and up to but not including five inches (nominal) thick and two inches or more in width.

(b) The Commissioner shall require with respect to the grading of dimension lumber that standards shall be in conformity with those which are currently adopted by the American Lumber Standards Committee under the auspices of the United States Department of Commerce.



§ 2-14-121. Graded dimension lumber to be stamped by licensed agency

On and after July 1, 1990, it shall be unlawful for any person, firm, or corporation to offer for sale in this state any dimension lumber stamped according to grade unless it has been stamped by a grading agency licensed by the American Lumber Standards Committee under the auspices of the United States Department of Commerce.



§ 2-14-122. Enforcement by Commissioner; stop sale, stop use, and removal orders; seizure of lumber

(a) In order to carry out this part, the Commissioner or his designated agent may enter into or upon any place during reasonable business hours where dimension lumber is being sold or offered for sale to determine if this part is being complied with.

(b) The Commissioner may issue and enforce written or printed stop sale, stop use, or removal orders to the owners or custodians of any dimension lumber, ordering them to hold the same at a designated place, when the Commissioner finds such dimension lumber being offered for sale in violation of this part, until the law has been complied with and such dimension lumber has been released, in writing, by the Commissioner or the violations have been otherwise legally disposed of by written authority. The Commissioner shall release the dimension lumber when the requirements of this part have been complied with.

(c) Any dimension lumber not in compliance with this part shall be subject to seizure on the complaint of the Commissioner to the superior court of the county in which the dimension lumber is found. If the court finds the dimension lumber to be in violation of this part and orders its condemnation, the dimension lumber shall be disposed of in any manner consistent with its quality, the interests of the parties, and the laws of this state, provided that in no instance shall the disposition of the dimension lumber be ordered by the court without first giving the claimant an opportunity to apply to the court for release of the dimension lumber in such manner as to bring it into compliance with this part.



§ 2-14-123. Violations

Any person violating any provisions of this part shall be guilty of a misdemeanor.









Article 6 - Vidalia Onions

§ 2-14-130. Short title

This article shall be known and may be cited as the "Vidalia Onion Act of 1986."



§ 2-14-131. Definitions

As used in this article, the term:

(1) "Person" means an individual, partnership, corporation, association, or any other legal entity.

(2) "Shipping date" means the first day on which Vidalia onions may be shipped for sale.

(3) "Vidalia onion" means all onions of the Vidalia onion variety grown in the Vidalia onion production area.

(4) "Vidalia Onion Advisory Panel" means the advisory panel established pursuant to Code Section 2-14-138.

(5) "Vidalia onion production area" means a production area which encompasses only the State of Georgia or such lesser area as may be provided for pursuant to subsection (a) of Code Section 2-14-133.

(6) "Vidalia onion variety" means varieties of Allium Cepa of the hybrid yellow granex, granex parentage, or other similar varieties. The Commissioner may limit the usage of certain varieties or authorize the inclusion of new varieties based upon recommendations of the director of the Experiment Stations of the College of Agricultural and Environmental Sciences of the University of Georgia.



§ 2-14-132. Use of term "Vidalia."

Only onions which are of the Vidalia onion variety and which are grown within the Vidalia onion production area may be identified, classified, packaged, labeled, or otherwise designated for sale inside or outside this state as Vidalia onions. The term "Vidalia" may be used in connection with the labeling, packaging, classifying, or identifying of onions for sale inside or outside this state only if the onions are of the Vidalia onion variety and are grown in the Vidalia onion production area.



§ 2-14-132.1. Vidalia onion trademark; royalties; license fees

The Commissioner of Agriculture is authorized to take all actions necessary and appropriate to create, register, license, promote, and protect a trademark for use on or in connection with the sale or promotion of Vidalia onions and products containing Vidalia onions. The Commissioner is authorized to impose and collect a royalty or license fee for the use of such trademark on products containing Vidalia onions or the packaging containing such onion products. Funds derived from such royalties and license fees shall be retained by the Commissioner and shall be used to promote Vidalia onions and to pay costs associated with monitoring the use of such trademark, prohibiting the unlawful or unauthorized use of the trademark, and enforcing rights in the trademark.



§ 2-14-133. Rules and regulations; enforcement of article

(a) The Commissioner is authorized to prescribe rules or regulations which may include, but not necessarily be limited to, quality standards, grades, packing, handling, labeling, and marketing practices for the marketing of onions in this state, including the requirements that all Vidalia onions be initially packed only in the Vidalia onion production area and that no Vidalia onion may be shipped from the Vidalia onion production area in bulk except as may be authorized by rule, and such other regulations as are necessary to administer properly this article. The Commissioner may also prescribe rules or regulations establishing a registration, inspection, and verification program for the production and marketing of Vidalia onions in this state and, after hearing and public comment, further limiting the Vidalia onion production area as defined in paragraph (5) of Code Section 2-14-131. Pursuant to such rules, regulations, and conditions as may be prescribed by the Commissioner, the Commissioner is authorized to grant variances in the production area requirements of this article to any producer who has produced in Georgia, marketed, and labeled onions of the Vidalia onion variety as Vidalia onions prior to January 31, 1986. Such rules or regulations may include within the definition of Vidalia onion variety as defined in paragraph (6) of Code Section 2-14-131 other hybrids or varieties of onions which may be developed and which have characteristics similar to the Vidalia onion variety. All onions sold must conform to the prescribed standards and grades and must be labeled accordingly.

(b) The Commissioner and his agents and employees are authorized to enter any premises or other property where onions are produced, stored, sold, offered for sale, packaged for sale, transported, or delivered to inspect such onions for the purpose of enforcing the provisions of this article and the rules and regulations promulgated under this article.



§ 2-14-134. Violations; criminal penalties

(a) It shall be unlawful for any person to sell or offer for sale either inside or outside this state any onions as Vidalia onions unless such onions are of the Vidalia onion variety and were grown in the Vidalia onion production area.

(b) It shall be unlawful for any person to package, label, identify, or classify any onions for sale inside or outside this state as Vidalia onions or to use the term "Vidalia" in connection with the labeling, packaging, classifying, or identifying of onions for sale inside or outside this state unless such onions are of the Vidalia onion variety and were grown in the Vidalia onion production area.

(c) Any person who violates subsection (a) or (b) of this Code section shall be guilty of a felony and, upon conviction thereof, shall be punished by a fine of not less than $1,000.00 nor more than $5,000.00 or by imprisonment for not less than one nor more than three years, or both.

(d) It shall be unlawful for any person to sell onions in a manner which does not comply with the rules or regulations established by the Commissioner under authority of Code Section 2-14-133.



§ 2-14-135. Civil penalties; injunctions

(a) Any person who violates any provision of this article or who violates any rule or regulation issued by the Commissioner pursuant to this article shall be liable for a civil penalty in an amount not to exceed $5,000.00 for each and every violation thereof, the amount of such penalty to be fixed by the Commissioner after notice and hearing as provided in Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," for contested cases. Each day of violation shall constitute a separate violation for purposes of this subsection but in no event shall the penalty exceed $20,000.00. Any moneys recovered pursuant to this Code section shall be deposited in the state treasury.

(b) Whenever in the judgment of the Commissioner any person has engaged in or is about to engage in any act or practice which constitutes or will constitute any violation of this article, the Commissioner may make application to the superior court of the county where such person resides or, if a nonresident of this state, to the superior court of the county where such person is engaged in or is about to engage in such act or practice, for an order enjoining and restraining such act or practice. If it appears to the court, upon any application for a temporary restraining order or upon any application for an interlocutory or permanent injunction, after evidence is received, that any person has engaged in or is about to engage in any act or practice which constitutes or will constitute any violation of this article or any rule or regulation duly issued by the Commissioner under this article, then the court shall enjoin the defendant from commiting further violations. It shall not be necessary in such event to allege or prove lack of an adequate remedy at law.

(c) In any court action brought by the Commissioner to enforce any of the provisions of this article or any rule or regulation issued by the Commissioner, the judgment, if in favor of the Commissioner, shall provide that defendant pay to the Commissioner all costs and expenses incurred by the Commissioner in the prosecution of such action.

(d) The Commissioner may file in the superior court of the county wherein the person under order resides, or, if the person is a corporation, in the county wherein the corporation maintains its principal place of business, or in the county wherein the violation occurred or in which jurisdiction is appropriate, a certified copy of a final administrative order of the Commissioner unappealed from or a final administrative order of the Commissioner affirmed upon appeal, whereupon the court shall render judgment in accordance therewith and notify the parties. Such judgment shall have the same effect, and all proceedings in relation thereto shall thereafter be the same, as though the judgment had been rendered in an action duly heard and determined by such court.



§ 2-14-136. Marketing season shipping date

The Commissioner may determine and announce a shipping date each year for the Vidalia onion marketing season in this state upon the recommendation of the Vidalia Onion Advisory Panel. Vidalia onions may be shipped prior to such date with a mandatory U.S. No. 1 grade certificate. The Vidalia Onion Advisory Panel shall survey the conditions of the Vidalia onion crop and recommend a shipping date for the marketing season to the Commissioner.



§ 2-14-137. Standards for grades

The standards for grades adopted by the U.S. Department of Agriculture, U.S. Standards for Grades of Bermuda-Granex-Grano Type Onions, effective January 1, 1960, as amended March 18, 1962, and February 20, 1985 (7 C.F.R. 51.3195-51.3209), December 31, 1981, and U.S. Standards for Grades of Common Green Onions (7 C.F.R. 51.1055-51.1071) December 31, 1981, are adopted and shall be the standards for grades in this state, except that the Commissioner may establish tolerances or allowable percentages of U.S. Standards each season upon the recommendation of the Vidalia Onion Advisory Panel.



§ 2-14-138. Advisory panel created

The Commissioner shall appoint a Vidalia Onion Advisory Panel, to consist of individuals involved in growing, packing, or growing and packing Vidalia onions; at least one county cooperative extension agent from the Vidalia onion production area; and any other person or persons selected by the Commissioner, for the purpose of rendering advice upon his or her request regarding the exercise of his or her authority pursuant to Code Sections 2-14-136 and 2-14-137. Members of the advisory panel shall receive no compensation for their service as such members.






Article 7 - Pick-Your-Own Farm Operations

§ 2-14-150. Legislative declarations; intent

The General Assembly recognizes that persons who patronize farms specializing in pick-your-own agricultural products may incur injuries as a result of the risks involved in such activity. The General Assembly also finds that the state and its citizens derive numerous economic and personal benefits from such activity. The General Assembly finds, determines, and declares that this article is necessary for the immediate preservation of the public peace, health, and safety. It is, therefore, the intent of the General Assembly to encourage the direct sale of agricultural products from farmers to the general public by limiting the civil liability of farmers involved in such activity.



§ 2-14-151. Definitions

As used in this article, the term:

(1) "Agricultural products" means Christmas trees, fruits, vegetables, pecans, nuts, horticultural products, and other such fresh farm products that are made available to the general public through pick-your-own farm operations.

(2) "Participant" means any person who enters the farm location, singly or with a group, for the purpose of harvesting fresh farm products from pick-your-own farm operations.



§ 2-14-152. Liability of farm owner or operator

(a) Except as provided in subsection (b) of this Code section, the owner or operator of any farm specializing in pick-your-own agricultural products shall not be liable for an injury to or the death of a participant resulting from the inherent risks of harvesting agricultural products, and, except as provided in subsection (b) of this Code section, no participant or participant's representative shall make any claim against, maintain an action against, or recover from an owner or operator, or any other person or entity for injury, loss, damage, or death of the participant resulting from any of the inherent risks of harvesting agricultural products.

(b) Nothing in subsection (a) of this Code section shall prevent or limit the liability of an owner or operator or any other person or entity if the owner or operator:

(1) Owns, leases, rents, or otherwise is in lawful possession and control of the land upon which the participant sustained injuries because of a dangerous latent condition which was known or should have been known to the owner or operator;

(2) Commits an act or omission that constitutes willful or wanton disregard for the safety of the participant, and that act or omission caused the injury; or

(3) Intentionally injures the participant.

(c) Nothing in subsection (a) of this Code section shall prevent or limit the liability of an owner or operator under liability provisions as set forth in the product liability laws.



§ 2-14-153. Warning notices required; effect of failure to comply with notice requirements

(a) Every owner and operator of a pick-your-own farm operation shall post and maintain white signs which contain the warning notice specified in subsection (b) of this Code section. Such signs shall be placed in a clearly visible location near the entrance of the farm. The warning notice specified in subsection (b) of this Code section shall appear on the sign in black letters, with each letter to be a minimum of one inch in height. Every written contract entered into by an owner or operator shall contain in clearly readable print the warning notice specified in subsection (b) of this Code section.

(b) The signs and contracts described in subsection (a) of this Code section shall contain the following warning notice:

"Under Georgia law, an owner or operator of a pick-your-own farm location is not liable for an injury to or the death of a participant from the inherent risks of harvesting agricultural products, pursuant to Article 7 of Chapter 14 of Title 2 of the Official Code of Georgia Annotated."

(c) Failure to comply with the requirements concerning warning signs and notices provided in this Code section shall not prevent an owner or operator from invoking the privileges of immunity provided by this article.









Chapter 15 - Pacific White Shrimp Aquaculture Development

§ 2-15-1. (For effective date, see note.) Short title

This chapter may be cited as the "Georgia Pacific White Shrimp Aquaculture Development Act of 2004."



§ 2-15-2. (For effective date, see note.) Definitions

As used in this chapter, the term:

(1) "Aquaculturalist" means a person or firm engaged in aquaculture.

(2) "Aquaculture" means the extensive or intensive farming of aquatic animals and aquatic plants.

(3) "Pacific white shrimp" means the species Penaeus vannamei.



§ 2-15-3. Pacific White Shrimp Aquaculture Development Advisory Council created; membership; purpose; compensation; meetings and procedure

Reserved. Repealed by Ga. L. 2008, p. 1015, § 1, effective May 14, 2008.



§ 2-15-4. (For effective date, see note.) Plan for development; requirement of plan; cooperation with colleges and universities

(a) There shall be a pacific white shrimp aquaculture program within the department.

(b) The department shall make a thorough study of pacific white shrimp aquaculture and the potential for development and enhancement of such aquaculture in the state. It shall be the duty of the department to develop, distribute, and, from time to time, amend a pacific white shrimp aquaculture development plan for the State of Georgia for the purpose of facilitating the establishment and growth of economically viable pacific white shrimp aquaculture enterprises in Georgia. Such plan shall include:

(1) An evaluation of Georgia's natural resources as they relate to pacific white shrimp aquaculture;

(2) An evaluation of pacific white shrimp and its potential for culture in Georgia;

(3) An identification of constraints to development of pacific white shrimp aquaculture in Georgia and recommendations on methods to alleviate such constraints;

(4) An identification of the role of the department in supporting the pacific white shrimp aquaculture industry, including an evaluation of existing physical and personnel resources and recommendations for allocation of additional resources where needed;

(5) A list of the resources, training programs, technical assistance, and other programs available to prospective pacific white shrimp aquaculturalists;

(6) Recommendations for implementation of the plan; and

(7) An identification of the role of other state and federal agencies in the development of the pacific white aquaculture industry.

(c) (1) To aid in performing its duties under this Code section, the department shall rely upon, to the extent feasible, the Georgia Center for Aquaculture Development at Fort Valley State University as a state-wide center for providing information, conducting research and development, and technology transfer training on fresh-water and marine aquaculture in diverse production systems.

(2) Middle Georgia Technical College shall collaborate, to the extent feasible, with the Georgia Center for Aquaculture Development at Fort Valley State University on aquaculture training.



§ 2-15-5. (For effective date, see note.) Registration required; penalty for failure to register

(a) Any person or firm engaged in pacific white shrimp aquaculture shall apply to the department for a pacific white shrimp aquaculture registration. The lawfully obtained pacific white shrimp of an aquaculturalist registered under this chapter shall be privately owned subject to regulation by the department; provided, however, any person selling pacific white shrimp without first obtaining a pacific white shrimp aquaculture registration shall be considered to be selling "wildlife" or "wild animals" and shall be subject to the provisions of Title 27 governing such sale.

(b) On and after January 1 of the calendar year following the year in which this chapter becomes effective, it shall be a misdemeanor for any person or firm to engage in pacific white shrimp aquaculture unless such person or firm is registered as provided by this chapter; except that this subsection shall not apply to the employees of a registered pacific white shrimp aquaculturalist.



§ 2-15-6. (For effective date, see note.) Expiration and renewal of registrations

The department shall register persons engaged in pacific white shrimp aquaculture under the applicable provisions of this chapter. Such registration or any renewal thereof shall expire on December 31 of each even-numbered year following registration; provided, however, that any registration shall expire 30 days following any change in the status of any information required by the provisions of this chapter or by any rule or regulation adopted pursuant to this chapter to be reported to the department. The department shall issue to registrants who update or renew their registration new certificates of registration for the full period of registration provided for in this Code section.



§ 2-15-7. (For effective date, see note.) Content of applications for registration; registration fee

(a) All applications to the department for registration as a pacific white shrimp aquaculturalist shall:

(1) Designate an address in this state where the applicant can be personally served with legal process;

(2) Contain an appointment of an agent in this state for acceptance of service of legal process, together with the agent's address in this state; or

(3) Contain a designation of the Secretary of State for acceptance of service of legal process.

(b) A copy of such application shall be forwarded to the Secretary of State by the department.

(c) The Commissioner shall by rule or regulation establish a registration fee in such amount as is reasonable and necessary to cover administrative costs.



§ 2-15-8. (For effective date, see note.) Application for registration as admission of doing business in state

The filing of an application with the department for registration as a pacific white shrimp aquaculturalist shall constitute an admission by the applicant that the applicant is doing business in this state.



§ 2-15-9. (For effective date, see note.) Grounds for denial of registration; opportunity for hearing

(a) The Commissioner may deny registration to:

(1) Any applicant with a criminal record;

(2) Any applicant who is found by the Commissioner to have violated any law or rule administered by the department or the Department of Natural Resources or any regulation or quarantine of the department or the Department of Natural Resources; or

(3) A corporation, when any of its officers has a criminal record or is found by the Commissioner to have violated any law administered by the department or the Department of Natural Resources or any regulation or quarantine of the department or the Department of Natural Resources.

(b) In the case of a partnership, all parties shall be considered applicants for the purpose of this Code section.

(c) No registration shall be denied under this chapter without opportunity for hearing in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 2-15-10. (For effective date, see note.) Revocation of registration; opportunity for hearing

The Commissioner may revoke any outstanding registration where the holder of the same or any officer or agent of the holder is found by the Commissioner to have violated any law or rule administered by the department or the Department of Natural Resources or any regulation or quarantine of the department or the Department of Natural Resources, provided that no registration shall be revoked under this Code section without opportunity for hearing in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 2-15-11. (For effective date, see note.) Evidence of registration; maintenance of list of registered persons

All registration certificates issued by the department shall be evidence of a registration. The department shall maintain a current list of all persons registered under this chapter.



§ 2-15-12. (For effective date, see note.) Rule-making authority; best management practices required

(a) The Commissioner shall make and publish in print or electronically such rules and regulations, not inconsistent with law, as are reasonable and necessary to carry out the purposes of this chapter.

(b) Such rules and regulations shall include, without limitation, best management practices that shall serve as protocols for the establishment and maintenance of responsible and sustainable pacific white shrimp aquaculture and for the protection of public health and safety, wildlife, and natural resources. By way of example only, such practices may cover site selection, site plans, stocking, disease importation management, escapement of eggs, fry, and adults, harvesting, transportation of product, effective management, food safety at the farm level, and reporting requirements. Compliance with such best management practices shall be a condition of any pacific white shrimp aquaculture registration certificate issued under this chapter.



§ 2-15-13. (For effective date, see note.) Unlawful possession of pacific white shrimp; confiscation of illegal products

(a) It shall be unlawful for any person to have in his or her possession pacific white shrimp obtained from a pacific white shrimp aquaculturalist without a bona fide bill of sale or lading that provides the date of transaction, identifies the seller, and details at least two of the following three criteria for pacific white shrimp: number, weight, or average length.

(b) It shall be unlawful to sell pacific white shrimp produced by aquaculture which shrimp the department has determined to have diseases or parasites that would be harmful to native wildlife populations, including without limitation any viruses that may be latent in exotics but problematic if introduced into indigenous stocks.

(c) Wholesale fish dealers or retail fish dealers properly licensed under Title 27 may sell pacific white shrimp obtained from a pacific white shrimp aquaculturalist registered under this chapter.

(d) The Commissioner may by rule or regulation prohibit, condition, or limit the importation, possession, or sale in this state of pacific white shrimp where the same are found to be harmful to endemic wildlife populations or where the importation, possession, or sale might introduce or spread disease or parasites, including without limitation any viruses that may be latent in exotics but problematic if introduced into indigenous stocks. The Commissioner shall consult with the commissioner of natural resources to determine conditions and limitations regarding importing pacific white shrimp to protect endemic wildlife populations from disease, parasites, or other harm.

(e) Any pacific white shrimp in the postlarval stage obtained for growout must be free of disease.

(f) Employees or agents of the department shall confiscate any pacific white shrimp imported, purchased, or acquired by any person in violation of this Code section or any rule or regulation of the Commissioner adopted pursuant to this Code section.



§ 2-15-14. (For effective date, see note.) Inspection of premises; warrant for inspection

(a) Any inspector or other person authorized to ascertain compliance with any provision of this chapter or any rule or regulation of the department pertaining to pacific white shrimp aquaculture may enter during normal business hours and inspect the premises of a pacific white shrimp aquaculturalist to determine whether such person is in compliance with the rules and regulations of the department.

(b) In the event any person refuses to give his or her consent to an inspection as provided in subsection (a) of this Code section, the Commissioner or any person authorized to make inspections may seek a warrant to make an inspection as provided in this subsection:

(1) Any application for an inspection warrant shall be made to a person who is a judicial officer within the meaning of Code Section 17-5-21;

(2) An inspection warrant shall be issued only upon cause and when supported by an affidavit particularly describing the place, dwelling, structure, premises, or vehicle to be inspected and the purpose for which the inspection is to be made. In addition, the affidavit shall contain either a statement that consent to inspect has been sought and refused or facts or circumstances reasonably justifying the failure to seek such consent. Cause shall be deemed to exist if either reasonable legislative or administrative standards for conducting a routine or area inspection are satisfied with respect to the particular place, dwelling, structure, premises, or vehicle, or there is reason to believe that a condition of nonconformity exists with respect to the particular place, dwelling, structure, premises, or vehicle;

(3) An inspection warrant shall be effective for the time specified therein, but not for a period of more than 14 days, unless extended or renewed by the judicial officer who signed and issued the original warrant, upon satisfying himself or herself that such extension or renewal is in the public interest. Such inspection warrant must be executed and returned to the judicial officer by whom it was issued within the time specified in the warrant or within the extended or renewed time. After the expiration of such time, the warrant, unless executed, is void;

(4) An inspection pursuant to an inspection warrant shall be made between 8:00 A.M. and 6:00 P.M. of any day or at any time during operating or regular business hours. An inspection should not be performed in the absence of an owner or occupant of the particular place, dwelling, structure, premises, or vehicle unless specifically authorized by the judicial officer upon a showing that such authority is reasonably necessary to effectuate the purpose of the regulation being enforced. An inspection pursuant to a warrant shall not be made by means of forcible entry, except that the judicial officer may expressly authorize a forcible entry where facts are shown which are sufficient to create a reasonable suspicion of a violation of this chapter or any rule or regulation promulgated pursuant to this chapter, which, if such violation existed, would be an immediate threat to health, safety, or welfare or where facts are shown establishing that reasonable attempts to serve a previous warrant have been unsuccessful. Where prior consent has been sought and refused and a warrant has been issued, the warrant may be executed without further notice to the owner or occupant of the particular place, dwelling, structure, premises, or vehicle to be inspected;

(5) It shall be unlawful for any person to refuse to allow an inspection pursuant to an inspection warrant issued as provided in this subsection. Any person violating this paragraph shall be guilty of a misdemeanor; and

(6) Under this subsection, an inspection warrant is an order, in writing, signed by a judicial officer, directed to the Commissioner or any person authorized to make inspections for the department, and commanding him or her to conduct any inspection authorized by any rules or regulations promulgated pursuant to this chapter.

(c) The provisions of Code Section 27-1-23 shall not be applicable to any person registered under this chapter.






Chapter 16 - Action for Disparagement of Perishable Food Products or Commodities

§ 2-16-1. Legislative findings, determinations, and declaration

The General Assembly finds, determines, and declares that the production of agricultural and aquacultural food products and commodities constitutes an important and significant portion of the state economy and that it is imperative to protect the vitality of the agricultural and aquacultural economy for the citizens of this state by providing a cause of action for producers, marketers, or sellers to recover damages for the disparagement of any perishable product or commodity.



§ 2-16-2. Definitions

As used in this chapter, the term:

(1) "Disparagement" means the willful or malicious dissemination to the public in any manner of false information that a perishable food product or commodity is not safe for human consumption. The information shall be deemed to be false if it is not based upon reasonable and reliable scientific inquiry, facts, or data.

(2) "Perishable food product or commodity" means any agricultural or aquacultural food product which is sold or distributed in a form that will perish or decay beyond marketability within a period of time.

(3) "Producers, processors, marketers, and sellers" shall include the entire chain from grower to consumer.



§ 2-16-3. Cause of action for disparagement of perishable food products or commodities

Any person who produces, markets, or sells a perishable food product or commodity and suffers damage as a result of another person's disparagement of such perishable food products or commodities has a cause of action for damages and for any other relief a court of competent jurisdiction deems appropriate, including, but not limited to, compensatory and punitive damages.



§ 2-16-4. Limitations of actions

Any civil action for damages for disparagement of perishable agricultural or aquacultural food products or commodities shall be commenced within two years after the cause of action accrues.






Chapter 17 - Georgia State Nutrition Assistance Program (SNAP)

§ 2-17-1. Short title

This chapter shall be known and may be cited as the "Georgia State Nutrition Assistance Program (SNAP)."



§ 2-17-2. Definitions

As used in this chapter, the term:

(1) "Department" means the Georgia Department of Agriculture.

(2) "Emergency food provider" means a nonprofit, charitable organization that offers groceries or meals to people who are in need of food assistance and who reside in this state.

(3) "Program" means the Georgia State Nutrition Assistance Program (SNAP) created by this chapter.

(4) "Program participant" means an individual or household which is in need of short-term food assistance to supplement the diet in order to prevent hunger or malnutrition, or both.

(5) "Regional food bank" means an established nonprofit charitable organization which is qualified as exempt from taxation under the provisions of Section 501(c)(3) of the Internal Revenue Code of 1986 and which, as part of an existing food bank network, maintains a food distribution operation providing food to nonprofit food pantries and feeding centers that offer groceries or meals to people in need of food assistance.

(6) "State nutrition information organization" means an established nonprofit charitable organization which is qualified as exempt from taxation under the provisions of Section 501(c)(3) of the Internal Revenue Code of 1986 and which, as part of its mission, fosters and promotes general health through nutrition education of the public.



§ 2-17-3. Grants to regional food banks; administration; powers and duties of Department of Agriculture

(a) The Georgia State Nutrition Assistance Program (SNAP) is established to provide grants to regional food banks within this state for the purchase, transportation, storage, and distribution of food to emergency food providers and program participants. Such grants shall be made from funds available to the department for such purpose. Grants made pursuant to the program shall be used only for the purchase of food or agricultural commodities from Georgia based purveyors or producers for repacking or processing, or both, of food for distribution to emergency food providers and program participants.

(b) The program shall be administered by the department and all administrative costs shall be reimbursed to the department from the funds described in subsection (a) of this Code section.

(c) All food purchases made through the use of program funds shall be made in accordance with the following standards:

(1) All food shall be procured from Georgia based sources;

(2) Food shall be purchased at wholesale, competitive bid prices or better; and

(3) Food purchased with funds through the program shall not duplicate food available through the federal commodities program of the United States Department of Agriculture.

(d) Not more than 7 percent of the grant funds made available through the program shall be used by any regional food bank for the payment of administrative and incidental costs.

(e) The department shall contract with regional food banks for the operation of the program. The department, in conjunction with regional food banks, is authorized to take appropriate actions, including the entry of subcontracts, to ensure uniform access to the program by needy residents of this state. The department may allow a state nutrition information organization to provide free nutrition education as part of the program to residents of this state.

(f) The department shall, by rule or regulation, establish and enforce procedures and guidelines for the determination of eligibility for participation in the program. Such rules, regulations, and procedures shall not limit or affect the established guidelines used by emergency food providers for any of their programs for which no funds are provided through the program established pursuant to this chapter. No person who is eligible for food funded by the program shall be charged for food or encouraged to contribute money in order to receive food under the program.



§ 2-17-4. Annual review and audit

The program established pursuant to this chapter and any funds granted pursuant to this chapter or expenditures made with such funds are subject to review and audit by the department and the state auditor to determine proper operation of the program and compliance with statutes, regulations, and policies. Contractors, subcontractors, and others receiving funds or commodities under this chapter shall be subject to audit and review by the state auditor at reasonable times.



§ 2-17-5. Annual report

Within 90 days of the conclusion of the state's fiscal year, any entity with which the department has contracted for the operation of the program shall submit to the department an annual report which shall account fully for and shall specify the expenditure of funds made pursuant to the program, the dollar value of Georgia products distributed, the number of people and households served in each county, and the type and weight of food purchased. Within 180 days of the end of the state's fiscal year, the Commissioner shall submit an annual report to the Governor, the President of the Senate, and the Speaker of the House of Representatives. Such report shall include, but not be limited to, relevant information concerning the operation of the program for the preceding fiscal year, the quantity and dollar value of Georgia products distributed, the number of people and households served in each county, and the type and weight of food purchased.



§ 2-17-6. Violations; penalty

It shall be unlawful for any person providing voluntary services to the department or to any regional food bank or emergency food provider which receives funds or food through the program or for any official or employee of the department to receive food for personal use through the program or to provide services for profit pursuant to the program created by this chapter. Any person violating this Code section shall be guilty of a misdemeanor.






Chapter 18 - Georgia Tobacco Community Development Board

§ 2-18-1. Georgia Tobacco Community Development Board creation; officers; term

There is created the Georgia Tobacco Community Development Board. The Governor, as chairperson; the Commissioner of Agriculture, as vice chairperson; and the Attorney General, as secretary, shall serve on the board ex officio. The Governor shall appoint as additional members six citizens of the state, two of whom are active tobacco growers, two of whom are tobacco quota owners, and two of whom are citizens of the state with distinguished records of public service. Within each category, one initial appointee shall have a term of two years and the other shall have an initial term of three years. Thereafter, all terms of appointed members shall be three years. Each member shall also serve until his or her successor is duly appointed.



§ 2-18-2. Definitions

As used in this chapter, the term:

(1) "Equitable allocation of private trust funds among tobacco growers and tobacco quota owners within the state" means the formula, proportion, or other basis which fairly distributes private trust funds among active tobacco growers and tobacco quota owners, taking into account their respective losses and the other adverse effects they respectively suffer from declines or anticipated declines in domestic cigarette consumption caused by the Master Settlement Agreement and such other substantially related factors as the board may determine.

(2) "Master Settlement Agreement" means the settlement agreement (and related documents) entered into on November 23, 1998, by the state and leading United States tobacco product manufacturers. The Master Settlement Agreement has been transmitted by the Attorney General to the Secretary of State and shall be maintained as a permanent record in the office of the Secretary of State, together with the enrolled Act by which this chapter is enacted. The Master Settlement Agreement shall not be published with the Act, but the Secretary of State shall, upon request and payment of copying costs, make a copy or certified copy of such document available to any member of the public.



§ 2-18-3. Powers of the board generally

The Georgia Tobacco Community Development Board shall have the following powers:

(1) To determine an equitable allocation of private trust funds among tobacco growers and tobacco quota owners within the state;

(2) To certify to private trustees or their delegates instructions for payment of private trust funds to particular eligible tobacco growers and tobacco quota owners;

(3) To contract with private trustees and other persons for its statutory purposes and functions;

(4) To appoint a director to conduct executive functions for the board. The director may be a state officer or employee who shall serve as a borrowed servant at no cost to the board;

(5) To promulgate rules, policies, procedures and the like to guide its activities;

(6) To establish budgets for the allocation of payments of private trust funds, including instructions to trustees to establish a reserve from such payments to be held for payments in future years, as provided by trust indentures;

(7) To expend private trust funds for its administration as permitted by private trust indentures;

(8) To identify other public and private funds for its purposes, including economic relief for other sectors of the tobacco economy in Georgia, and to make similar arrangements for the disbursement of the other funds to tobacco growers, tobacco quota owners, and other sectors of the tobacco economy in Georgia; and

(9) To investigate, determine facts, and conduct such other activities and functions as may be reasonably necessary or convenient to its activities.



§ 2-18-4. Powers of Office of Planning and Budget; funds

The board is attached to the Office of Planning and Budget for administrative purposes. Without limitation, the office shall provide such staff and other services as the board may need for its functions. Without detracting from the status of the board as a budget unit, the Office of Planning and Budget may expend its funds for purposes of the board as if such funds were appropriated directly to the board.



§ 2-18-5. Georgia Tobacco Community Development Board Overview Committee created; composition; term; vacancies; review of board; informal participation by congressional delegation members

There is created as a joint committee of the General Assembly the Georgia Tobacco Community Development Board Overview Committee to be composed of three members of the House of Representatives appointed by the Speaker of the House and three members of the Senate appointed by the President of the Senate. The members of the committee shall serve two-year terms concurrent with their terms as members of the General Assembly. The chairperson of the committee shall be appointed by the President of the Senate from the membership of the committee, and the vice chairperson of the committee shall be appointed by the Speaker of the House from the membership of the committee. The chairperson and vice chairperson shall serve terms of two years concurrent with their terms as members of the General Assembly. Vacancies in an appointed member's position or in the offices of chairperson or vice chairperson of the committee shall be filled for the unexpired term in the same manner as the original appointment. The committee shall periodically inquire into and review the operations of the Georgia Tobacco Community Development Board, as well as periodically review and evaluate the success with which the board is accomplishing its statutory duties and functions as provided in this chapter. The Governor, the President of the Senate, and the Speaker of the House shall invite one or more members of the state's congressional delegation to sit informally with the committee, with the privilege to participate in its deliberations and discussions but without power to vote.



§ 2-18-6. Inapplicability of "Georgia Administrative Procedure Act."

The board in its activities shall not be subject to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."






Chapter 19 - Georgia Cotton Producers Indemnity Fund

§ 2-19-1. Enactment of chapter; purpose

This chapter is enacted pursuant to the authority granted to the General Assembly by Article III, Section VI, Paragraph II(a)(3) of the Constitution of the State of Georgia and section 1121 of the federal Omnibus Consolidated and Emergency Supplemental Appropriations Act for Fiscal Year 1999, Public Law 105-277, as amended, and is for the purpose of creating an indemnity fund and making expenditures from such fund to indemnify cotton producers in this state for losses incurred in 1998 or 1999 from the loss of certain properly stored, harvested cotton.



§ 2-19-2. Definitions

As used in this chapter, the term:

(1) "Commissioner" means the Commissioner of Agriculture of this state.

(2) "Department" means the Department of Agriculture of this state.

(3) "Eligible cotton producer" means a person, partnership, corporation, or other entity that grew cotton in this state and that incurred a loss in 1998 or 1999 of such properly stored, harvested cotton as the result of the bankruptcy of one or more warehousemen, brokers, or other parties in possession of such cotton or warehouse receipts evidencing title to such cotton; an improper conversion or transfer of such cotton; the issuance of one or more bad checks in payment for such cotton; or other hazards or events as determined by the Commissioner.

(4) "Federal act" means section 1121 of the federal Omnibus Consolidated and Emergency Supplemental Appropriations Act for Fiscal Year 1999, Public Law 105-277.

(5) "Secretary of agriculture" means the secretary of agriculture of the United States.



§ 2-19-3. Powers and duties of the Commissioner

(a) The Commissioner shall have the following powers and duties:

(1) To promulgate suitable rules and regulations to carry out the provisions and purposes of this chapter;

(2) To request from the Attorney General and any court, agency, or department such assistance and data as will enable the Commissioner to determine the losses of cotton producers for which indemnity payments are available pursuant to this chapter and whether, and the extent to which, a claimant qualifies for such compensation. Any person, corporation, partnership, court, agency, or department is authorized to provide the Commissioner with the information requested upon receipt of a request from the Commissioner. Any provision of law providing for confidentiality of records does not apply to a request of the Commissioner pursuant to this Code section; provided, however, that the Commissioner shall preserve the confidentiality of any such records received;

(3) To investigate each individual claim, utilizing, to the extent necessary, electronic warehouse receipt records, financial and banking records, market price records, and other records and documentation necessary to verify the claim;

(4) To reinvestigate or reopen denied claims for awards filed with the Commissioner pursuant to this chapter as the Commissioner deems necessary;

(5) To apply for funds from, and to submit all necessary forms and reports to, any federal agency participating in a cooperative program to compensate cotton producers who are eligible for indemnity payments pursuant to this chapter and to receive and administer federal funds for the purposes of this chapter;

(6) To make indemnity payments to eligible cotton producers in the manner authorized by this chapter. Indemnity payments shall be made directly to eligible cotton producers;

(7) To carry out programs designed to inform affected cotton producers of the purposes and requirements of this chapter and the indemnity program created pursuant to this chapter; and

(8) To make a report to the secretary of agriculture, Congress, the Governor, and the General Assembly on or before October 1, 1999, and a report upon concluding the affairs of the Georgia Cotton Producers Indemnity Fund of 1999 describing the state's efforts to use the indemnity fund to provide compensation to injured cotton producers.

(b) The Commissioner and the department shall assist applicants with their claims for indemnity payments through educational programs and administrative assistance.

(c) Neither rule making nor any proceeding or hearing under the program authorized by this chapter shall be subject in any way to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 2-19-4. Claims by eligible cotton producers; filing; contents

(a) A claim may be filed by an eligible cotton producer, as defined in Code Section 2-19-2. In any case in which the person entitled to make a claim is mentally incompetent or is deceased, the claim may be filed on his or her behalf by his or her guardian, executor, or such other individual as is authorized to administer his or her estate.

(b) A claim must be filed by the claimant not later than July 1, 1999; provided, however, that, upon good cause shown, the Commissioner may extend the time for filing for a period not exceeding two months after such date. Claims shall be filed in the office of the Commissioner in person or by mail. The department shall provide forms for use in filing claims.

(c) The claim shall be verified and shall contain the following:

(1) The name, address, and telephone number of the claimant;

(2) A description of the amount, nature, and circumstances of the loss;

(3) A statement of the extent to which the cotton producer has been or may reasonably be expected to be indemnified or reimbursed for these losses from any other source, including the proceeds of any distribution by a trustee in bankruptcy;

(4) An authorization permitting the Commissioner to verify the contents of the application; and

(5) Such other information as the Commissioner may require.



§ 2-19-5. Georgia Cotton Producers Indemnity Fund of 1999 created

(a) There is created a fund to be known as the Georgia Cotton Producers Indemnity Fund of 1999. The Commissioner shall be the custodian of the fund, shall administer the fund, and may invest the resources of the fund in the same manner and fashion that an insurer authorized to issue contracts of life insurance is authorized to invest its resources.

(b) The fund shall consist of $5 million of federal moneys received pursuant to section 1121 of the federal Omnibus Consolidated and Emergency Supplemental Appropriations Act for Fiscal Year 1999, Public Law 105-277; all moneys appropriated by the General Assembly as required by section 1121 of the federal Omnibus Consolidated and Emergency Supplemental Appropriations Act for Fiscal Year 1999, Public Law 105-277, for the purpose of compensating claimants under this chapter; any other moneys made available to the fund; and any interest or earnings on such moneys accruing to the fund.

(c) All funds appropriated to or otherwise paid into the fund shall be presumptively concluded to have been committed to the purpose for which they have been appropriated or paid and shall not lapse.

(d) The Commissioner is authorized, subject to the limitations contained in this chapter, to disburse the appropriate indemnity payments to the persons eligible for such payments under this chapter from the Georgia Cotton Producers Indemnity Fund of 1999.

(e) Following the receipt of all claims, the investigation of each claim, as necessary, and the making of a determination that an award should or should not be paid for each claim filed, the Commissioner is authorized to draw warrants upon the Georgia Cotton Producers Indemnity Fund of 1999 to pay the indemnity amounts granted to eligible recipients from such fund. If the total amount of all claims approved for payment exceeds the total amount available in the fund for such payments, a pro rata payment shall be made to each approved claimant in the proportion that such claimant's approved claim amount bears to the total of all approved claims.

(f) If more than $5 million has been paid to cotton producers prior to January 1, 2000, any excess funds in the Georgia Cotton Producers Indemnity Fund of 1999 shall be expended as provided in Code Section 2-19-5.1.



§ 2-19-5.1. "Cotton ginner" defined; payment of excess funds in indemnity fund; filing claims

(a) As used in this Code section, the term:

(1) "Contingent claim" means a claim filed because a trustee in bankruptcy had asserted, on or before March 1, 2001, a preference claim against the claimant to recover payments without which the claimant would have suffered a loss compensable under this chapter. "Contingent claim" also means a claim that would have been contingent, if it had been filed by a producer on or before May 1, 2000, or by a ginner on or before July 1, 2000.

(2) "Cotton ginner" means any person, firm, partnership, limited liability company, or corporation which operated a cotton gin in this state on May 1, 2000, and which incurred a loss as described in this Code section on or before May 1, 2000.

(b) If Congress so requires before January 1, 2002, notwithstanding any other provision of this chapter, after all valid and properly filed noncontingent claims of cotton producers filed on or before May 1, 2000, have been paid and after all valid and properly filed contingent claims of cotton producers filed on or before August 1, 2001, have been paid, any moneys remaining in the Georgia Cotton Producers Indemnity Fund of 1999, shall be paid to cotton ginners who:

(1) Incurred a loss as the result of the business failure of any cotton buyer doing business in this state or the failure or refusal of any such cotton buyer to pay the contracted price which had been agreed upon by the ginner and the buyer for cotton grown in this state on or after January 1, 1997, and which had been purchased or contracted by the ginner from cotton producers in this state;

(2) Paid cotton producers the amount which the cotton ginner had agreed to pay for such cotton received from such cotton producers in this state;

(3) Notified the Commissioner on or before May 1, 2000, either orally or in writing, of a loss sustained by such cotton ginner as a result of the business failure of any cotton buyer doing business in this state or the failure or refusal of such cotton buyer to pay the contracted price which had been agreed upon by the ginner and the buyer for cotton grown in this state on or after January 1, 1997, and which had been purchased or contracted by the ginner from cotton producers in this state; and

(4) Filed any noncontingent claim for indemnification from the Georgia Cotton Producers Indemnity Fund of 1999 with the Commissioner, in writing and accompanied by sufficient proof of such losses, on or before July 1, 2000, or filed any contingent claim on or before August 1, 2001.

(c) Claims shall be filed by cotton ginners, shall contain the same information, and shall be verified in the same manner as provided in Code Section 2-19-4 for claims by cotton producers. The Commissioner shall have the same powers and duties to investigate, process, and pay claims of cotton ginners as provided in Code Section 2-19-3 for claims of cotton producers. Claims and the acceptance of payments on such claims shall be subject to Code Sections 2-19-6 and 2-19-7. Properly filed, verified, and proven claims by cotton ginners shall be paid by the Commissioner from the fund on or before December 31, 2001, or as soon as administratively practical thereafter. The payment of such claims shall not affect any payments which have previously been made to cotton producers from the fund. If insufficient moneys remain in the fund to pay the total amount of all claims filed by cotton ginners, claims shall be paid on a proportional basis, based on the ratio of each cotton ginner's properly filed and proven claim to the total of all cotton ginners' claims properly filed and proven. Any moneys remaining in the Georgia Cotton Producers Indemnity Fund of 1999 on January 1, 2002, after the payment of claims shall be paid into the general fund of the state treasury.

(d) Also notwithstanding any other provision of this chapter, including subsection (c) of this Code section, any moneys remaining in the Georgia Cotton Producers Indemnity Fund of 1999 after all valid and properly filed noncontingent claims of cotton producers have been paid, shall also be paid to eligible cotton producers who filed contingent but otherwise valid claims on or before August 1, 2001.

(e) For a contingent claim to be paid, the claimant must tender proof acceptable to the Commissioner no later than November 30, 2001, that the contingency has occurred and the claimant has suffered the loss which would have been eligible but for the alleged preference payments. A contingent claim may be paid from the fund only to the extent of the actual recovery by the trustee. The Commissioner shall consider the reasonableness of any settlement or any apparent failure to litigate in good faith with the trustee. The Commissioner may cast upon contingent claimants the burden of proving the reasonableness of any settlement or apparent failure to litigate in good faith.



§ 2-19-6. Stipulations on acceptance of indemnity payments; recovery of payments by the Commissioner

(a) Acceptance of an indemnity payment made pursuant to this chapter shall subrogate the state, to the extent of such indemnity payment, to any right or right of action accruing to the claimant to recover payments on account of losses resulting from the loss of the cotton or proceeds from the sale of the cotton with respect to which the indemnity payment is made. Acceptance of an indemnity payment made pursuant to this chapter shall constitute an agreement on the part of the recipient to repay to the Commissioner for deposit into the general fund of the state treasury any and all amounts, except those amounts in excess of any indemnity payment, recovered by the claimant in any bankruptcy proceeding, other civil action, or in any other way arising from the loss of cotton or the loss of proceeds from the sale of cotton for which an indemnity payment has been made pursuant to this chapter. The requirements of this Code section shall be included in and made a condition of any claim filed pursuant to this chapter.

(b) Alternatively, if Congress so requires,

(1) Acceptance of an indemnity payment made pursuant to this chapter shall constitute an agreement on the part of the recipient to repay to the Commissioner for deposit into the Georgia Cotton Producers Indemnity Fund of 1999, any and all amounts, except those amounts in excess of any indemnity payment, recovered by the claimant in any bankruptcy proceeding, other civil action, or in any other way arising from the loss of cotton or the loss of proceeds from the sale of cotton for which an indemnity payment has been made pursuant to this chapter. The requirements of this Code section shall be deemed a condition of any claim filed pursuant to this chapter.

(2) The proceeds of any bond collected by the commissioner for the benefit of claimants, who have been paid by the Indemnity Fund, to that extent will be paid into the fund.



§ 2-19-7. Violations of chapter

Any person who asserts a false claim under the provisions of this chapter shall be guilty of a violation of Code Section 16-10-20 and, upon conviction, shall be punished as provided in such Code section. Upon conviction thereof, such person shall further forfeit any benefit received pursuant to this chapter and shall reimburse and repay the state for payments received or paid on his or her behalf pursuant to any of the provisions of this chapter.



§ 2-19-8. Appropriation of funds by the General Assembly

No indemnity payments shall be paid pursuant to this chapter unless the General Assembly appropriates not less than $5 million of state funds to the Georgia Cotton Producers Indemnity Fund of 1999, and such appropriated state funds become available to the fund on or before July 1, 1999, for the purpose of making indemnity payments. This chapter shall be repealed on July 1, 1999, if the General Assembly has not appropriated $5 million or more of state funds on or before such date to match the $5 million in federal funds made available for the purpose of making indemnity payments pursuant to the federal act. If this chapter is repealed pursuant to the provisions of this Code section, all moneys received from the United States pursuant to the federal act shall be repaid to the secretary of agriculture as provided in the federal act. If this chapter is repealed as provided in this Code section, the Commissioner and the department shall be authorized to assist the secretary of agriculture in determining eligibility of Georgia cotton producers for indemnity payments by the secretary.






Chapter 20 - Southern Dairy Compact

§ 2-20-1. Compact enacted and entered into by the State of Georgia; text of compact

The Southern Dairy Compact is enacted into law and entered into by the State of Georgia with all other jurisdictions legally joining therein. The full text of said compact is as follows:

"SOUTHERN DAIRY COMPACT

ARTICLE I. STATEMENT OF PURPOSE, FINDINGS, AND DECLARATION OF POLICY

Section 1. Statement of purpose, findings, and declaration of policy.

The purpose of this compact is to recognize the interstate character of the southern dairy industry and the prerogative of the states under the United States Constitution to form an interstate commission for the southern region. The mission of the commission is to take such steps as are necessary to assure the continued viability of dairy farming in the south, and to assure consumers of an adequate, local supply of pure and wholesome milk.

The participating states find and declare that the dairy industry is an essential agricultural activity of the south. Dairy farms, and associated suppliers, marketers, processors, and retailers, are an integral component of the region's economy. Their ability to provide a stable, local supply of pure, wholesome milk is a matter of great importance to the health and welfare of the region.

The participating states further find that dairy farms are essential, and they are an integral part of the region's rural communities. The farms preserve land for agricultural purposes and provide needed economic stimuli for rural communities.

In establishing their constitutional regulatory authority over the region's fluid milk market by this compact, the participating states declare their purpose that this compact neither displace the federal order system nor encourage the merging of federal orders. Specific provisions of the compact itself set forth this basic principle.

Designed as a flexible mechanism able to adjust to changes in a regulated marketplace, the compact also contains a contingency provision should the federal order system be discontinued. In that event, the interstate commission is authorized to regulate the marketplace in replacement of the order system. This contingent authority does not anticipate such a change, however, and should not be so construed. It is only provided should developments in the market other than establishment of this compact result in discontinuance of the order system.

By entering into this compact, the participating states affirm that their ability to regulate the price which southern dairy farmers receive for their product is essential to the public interest. Assurance of a fair and equitable price for dairy farmers ensures their ability to provide milk to the market and the vitality of the southern dairy industry, with all the associated benefits.

Recent, dramatic price fluctuations, with a pronounced downward trend, threaten the viability and stability of the southern dairy region. Historically, individual state regulatory action had been an effective emergency remedy available to farmers confronting a distressed market. The federal order system, implemented by the Agricultural Marketing Agreement Act of 1937, establishes only minimum prices paid to producers for raw milk, without preempting the power of states to regulate milk prices above the minimum levels so established.

In today's regional dairy marketplace, cooperative, rather than individual state action is needed to more effectively address the market disarray. Under our constitutional system, properly authorized states acting cooperatively may exercise more power to regulate interstate commerce than they may assert individually without such authority. For this reason, the participating states invoke their authority to act in common agreement, with the consent of Congress, under the compact clause of the Constitution.

ARTICLE II. DEFINITIONS AND RULES OF CONSTRUCTION

Section 2. Definitions.

For the purposes of this compact, and of any supplemental or concurring legislation enacted pursuant thereto, except as may be otherwise required by the context:

(1) "Class I milk' means milk disposed of in fluid form or as a fluid milk product, subject to further definition in accordance with the principles expressed in subdivision (b) of Section 3.

(2) "Commission' means the Southern Dairy Compact Commission established by this compact.

(3) "Commission marketing order' means regulations adopted by the commission pursuant to Sections 9 and 10 of this compact in place of a terminated federal marketing order or state dairy regulation. Such order may apply throughout the region or in any part or parts thereof as defined in the regulations of the commission. Such order may establish minimum prices for any or all classes of milk.

(4) "Compact' means this interstate compact.

(5) "Compact over-order price' means a minimum price required to be paid to producers for Class I milk established by the commission in regulations adopted pursuant to Sections 9 and 10 of this compact, which is above the price established in federal marketing orders or by state farm price regulation in the regulated area. Such price may apply throughout the region or in any part or parts thereof as defined in the regulations of the commission.

(6) "Milk' means the lacteal secretion of cows and includes all skim, butterfat, or other constituents obtained from separation or any other process. The term is used in its broadest sense and may be further defined by the commission for regulatory purposes.

(7) "Partially regulated plant' means a milk plant not located in a regulated area but having Class I distribution within such area. Commission regulations may exempt plants having such distribution or receipts in amounts less than the limits defined therein.

(8) "Participating state' means a state which has become a party to this compact by the enactment of concurring legislation.

(9) "Pool plant' means any milk plant located in a regulated area.

(10) "Region' means the territorial limits of the states which are parties to this compact.

(11) "Regulated area' means any area within the region governed by and defined in regulations establishing a compact over-order price or commission marketing order.

(12) "State dairy regulation' means any state regulation of dairy prices, and associated assessments, whether by statute, marketing order, or otherwise.

Section 3. Rules of construction.

(a) This compact shall not be construed to displace existing federal milk marketing orders or state dairy regulation in the region but to supplement them. In the event some or all federal orders in the region are discontinued, the compact shall be construed to provide the commission the option to replace them with one or more commission marketing orders pursuant to this compact.

(b) This compact shall be construed liberally in order to achieve the purposes and intent enunciated in Section 1. It is the intent of this compact to establish a basic structure by which the commission may achieve those purposes through the application, adaptation, and development of the regulatory techniques historically associated with milk marketing and to afford the commission broad flexibility to devise regulatory mechanisms to achieve the purposes of this compact. In accordance with this intent, the technical terms which are associated with market order regulation and which have acquired commonly understood general meanings are not defined herein but the commission may further define the terms used in this compact and develop additional concepts and define additional terms as it may find appropriate to achieve its purposes.

ARTICLE III. COMMISSION ESTABLISHED

Section 4. Commission established.

There is hereby created a commission to administer the compact, composed of delegations from each state in the region. The commission shall be known as the Southern Dairy Compact Commission. A delegation shall include not less than three nor more than five persons. Each delegation shall include at least one dairy farmer who is engaged in the production of milk at the time of appointment or reappointment, and one consumer representative. Delegation members shall be residents and voters of, and subject to such confirmation process as is provided for in, the appointing state. Delegation members shall serve no more than three consecutive terms with no single term of more than four years, and be subject to removal for cause. In all other respects, delegation members shall serve in accordance with the laws of the state represented. The compensation, if any, of the members of a state delegation shall be determined and paid by each state, but their expenses shall be paid by the commission.

Section 5. Voting requirements.

All actions taken by the commission, except for the establishment or termination of an over-order price or commission marketing order, and the adoption, amendment, or rescission of the commission's by-laws, shall be by majority vote of the delegations present. Each state delegation shall be entitled to one vote in the conduct of the commission's affairs. Establishment or termination of an over-order price or commission marketing order shall require at least a two-thirds vote of the delegations present. The establishment of a regulated area which covers all or part of a participating state shall require also the affirmative vote of that state's delegation. A majority of the delegations from the participating states shall constitute a quorum for the conduct of the commission's business.

Section 6. Administration and management.

(a) The commission shall elect annually from among the members of the participating state delegations a chairperson, a vice-chairperson, and a treasurer. The commission shall appoint an executive director and fix his or her duties and compensation. The executive director shall serve at the pleasure of the commission, and, together with the treasurer, shall be bonded in an amount determined by the commission. The commission may establish through its by-laws an executive committee composed of one member elected by each delegation.

(b) The commission shall adopt by-laws for the conduct of its business by a two-thirds vote and shall have the power by the same vote to amend and rescind these by-laws. The commission shall publish its by-laws in convenient form with the appropriate agency or officer in each of the participating states. The by-laws shall provide for appropriate notice to the delegations of all commission meetings and hearings and of the business to be transacted at such meetings or hearings. Notice also shall be given to other agencies or officers of participating states as provided by the laws of those states.

(c) The commission shall file an annual report with the Secretary of Agriculture of the United States, and with each of the participating states by submitting copies to the governor, both houses of the legislature, and the head of the state department having responsibilities for agriculture.

(d) In addition to the powers and duties elsewhere prescribed in this compact, the commission shall have the power:

(1) To sue and be sued in any state or federal court;

(2) To have a seal and alter the same at pleasure;

(3) To acquire, hold, and dispose of real and personal property by gift, purchase, lease, license, or other similar manner, for its corporate purposes;

(4) To borrow money and to issue notes, to provide for the rights of the holders thereof, and to pledge the revenue of the commission as security therefor, subject to the provisions of Section 18 of this compact;

(5) To appoint such officers, agents, and employees as it may deem necessary, prescribe their powers, duties, and qualifications; and

(6) To create and abolish such offices, employments, and positions as it deems necessary for the purposes of the compact and provide for the removal, term, tenure, compensation, fringe benefits, pension, and retirement rights of its officers and employees. The commission may also retain personal services on a contract basis.

Section 7. Rulemaking power.

In addition to the power to promulgate a compact over-order price or commission marketing orders as provided by this compact, the commission is further empowered to make and enforce such additional rules and regulations as it deems necessary to implement any provisions of this compact, or to effectuate in any other respect the purposes of this compact.

ARTICLE IV. POWERS OF THE COMMISSION

Section 8. Powers to promote regulatory uniformity, simplicity, and interstate cooperation.

The commission is hereby empowered to:

(1) Investigate or provide for investigations or research projects designed to review the existing laws and regulations of the participating states, to consider their administration and costs, to measure their impact on the production and marketing of milk and their effects on the shipment of milk and milk products within the region.

(2) Study and recommend to the participating states joint or cooperative programs for the administration of the dairy marketing laws and regulations and to prepare estimates of cost savings and benefits of such programs.

(3) Encourage the harmonious relationships between the various elements in the industry for the solution of their material problems. Conduct symposia or conferences designed to improve industry relations, or a better understanding of problems.

(4) Prepare and release periodic reports on activities and results of the commission's efforts to the participating states.

(5) Review the existing marketing system for milk and milk products and recommend changes in the existing structure for assembly and distribution of milk which may assist, improve, or promote more efficient assembly and distribution of milk.

(6) Investigate costs and charges for producing, hauling, handling, processing, distributing, selling, and for all other services performed with respect to milk.

(7) Examine current economic forces affecting producers, probable trends in production and consumption, the level of dairy farm prices in relation to costs, the financial conditions of dairy farmers, and the need for an emergency order to relieve critical conditions on dairy farms.

Section 9. Equitable farm prices.

(a) The powers granted in this section and Section 10 shall apply only to the establishment of a compact over-order price, so long as federal milk marketing orders remain in effect in the region. In the event that any or all such orders are terminated, this article shall authorize the commission to establish one or more commission marketing orders, as herein provided, in the region or parts thereof as defined in the order.

(b) A compact over-order price established pursuant to this section shall apply only to Class I milk. Such compact over-order price shall not exceed one dollar and fifty cents per gallon at Atlanta, Ga., however, this compact over-order price shall be adjusted upward or downward at other locations in the region to reflect differences in minimum federal order prices. Beginning in 1990, and using that year as a base, the foregoing one dollar and fifty cents per gallon maximum shall be adjusted annually by the rate of change in the Consumer Price Index as reported by the Bureau of Labor Statistics of the United States Department of Labor. For purposes of the pooling and equalization of an over-order price, the value of milk used in other use classifications shall be calculated at the appropriate class price established pursuant to the applicable federal order or state dairy regulation and the value of unregulated milk shall be calculated in relation to the nearest prevailing class price in accordance with and subject to such adjustments as the commission may prescribe in regulations.

(c) A commission marketing order shall apply to all classes and uses of milk.

(d) The commission is hereby empowered to establish a compact over-order price for milk to be paid by pool plants and partially regulated plants. The commission is also empowered to establish a compact over-order price to be paid by all other handlers receiving milk from producers located in a regulated area. This price shall be established either as a compact over-order price or by one or more commission marketing orders. Whenever such a price has been established by either type of regulation, the legal obligation to pay such price shall be determined solely by the terms and purpose of the regulation without regard to the situs of the transfer of title, possession, or any other factors not related to the purposes of the regulation and this compact. Producer-handlers as defined in an applicable federal market order shall not be subject to a compact over-order price. The commission shall provide for similar treatment of producer-handlers under commission marketing orders.

(e) In determining the price, the commission shall consider the balance between production and consumption of milk and milk products in the regulated area, the costs of production including, but not limited to, the price of feed, the cost of labor including the reasonable value of the producer's own labor and management, machinery expense, and interest expense, the prevailing price for milk outside the regulated area, the purchasing power of the public, and the price necessary to yield a reasonable return to the producer and distributor.

(f) When establishing a compact over-order price, the commission shall take such other action as is necessary and feasible to help ensure that the over-order price does not cause or compensate producers so as to generate local production of milk in excess of those quantities necessary to assure consumers of an adequate supply for fluid purposes.

(g) The commission shall whenever possible enter into agreements with state or federal agencies for exchange of information or services for the purpose of reducing regulatory burden and cost of administering the compact. The commission may reimburse other agencies for the reasonable cost of providing these services.

Section 10. Optional provisions for pricing order.

Regulations establishing a compact over-order price or a commission marketing order may contain, but shall not be limited to, any of the following:

(1) Provisions classifying milk in accordance with the form in which or purpose for which it is used, or creating a flat pricing program.

(2) With respect to a commission marketing order only, provisions establishing or providing a method for establishing separate minimum prices for each use classification prescribed by the commission, or a single minimum price for milk purchased from producers or associations of producers.

(3) With respect to an over-order minimum price, provisions establishing or providing a method for establishing such minimum price for Class I milk.

(4) Provisions for establishing either an over-order price or a commission marketing order may make use of any reasonable method for establishing such price or prices including flat pricing and formula pricing. Provision may also be made for location adjustments, zone differentials and for competitive credits with respect to regulated handlers who market outside the regulated area.

(5) Provisions for the payment to all producers and associations of producers delivering milk to all handlers of uniform prices for all milk so delivered, irrespective of the uses made of such milk by the individual handler to whom it is delivered, or for the payment of producers delivering milk to the same handler of uniform prices for all milk delivered by them.

(A) With respect to regulations establishing a compact over-order price, the commission may establish one equalization pool within the regulated area for the sole purpose of equalizing returns to producers throughout the regulated area.

(B) With respect to any commission marketing order, as defined in Section 2, subdivision (9), which replaces one or more terminated federal orders or state dairy regulations, the marketing area of now separate state or federal orders shall not be merged without the affirmative consent of each state, voting through its delegation, which is partly or wholly included within any such new marketing area.

(6) Provisions requiring persons who bring Class I milk into the regulated area to make compensatory payments with respect to all such milk to the extent necessary to equalize the cost of milk purchased by handlers subject to a compact over-order price or commission marketing order. No such provisions shall discriminate against milk producers outside the regulated area. The provisions for compensatory payments may require payment of the difference between the Class I price required to be paid for such milk in the state of production by a federal milk marketing order or state dairy regulation and the Class I price established by the compact over-order price or commission marketing order.

(7) Provisions specially governing the pricing and pooling of milk handled by partially regulated plants.

(8) Provisions requiring that the account of any person regulated under the compact over-order price shall be adjusted for any payments made to or received by such persons with respect to a producer settlement fund of any federal or state milk marketing order or other state dairy regulation within the regulated area.

(9) Provision requiring the payment by handlers of an assessment to cover the costs of the administration and enforcement of such order pursuant to Article VII, Section 18(a).

(10) Provisions for reimbursement to participants of the Women, Infants and Children Special Supplemental Food Program of the United States Child Nutrition Act of 1966.

(11) Other provisions and requirements as the commission may find are necessary or appropriate to effectuate the purposes of this compact and to provide for the payment of fair and equitable minimum prices to producers.

ARTICLE V. RULEMAKING PROCEDURE.

Section 11. Rulemaking procedure.

Before promulgation of any regulations establishing a compact over-order price or commission marketing order, including any provision with respect to milk supply under subsection 9(f), or amendment thereof, as provided in Article IV, the commission shall conduct an informal rulemaking proceeding to provide interested persons with an opportunity to present data and views. Such rulemaking proceeding shall be governed by Section 4 of the Federal Administrative Procedure Act, as amended (5 U.S.C. Sec. 553). In addition, the commission shall, to the extent practicable, publish notice of rulemaking proceedings in the official register of each participating state. Before the initial adoption of regulations establishing a compact over-order price or a commission marketing order and thereafter before any amendment with regard to prices or assessments, the commission shall hold a public hearing. The commission may commence a rulemaking proceeding on its own initiative or may in its sole discretion act upon the petition of any person including individual milk producers, any organization of milk producers or handlers, general farm organizations, consumer or public interest groups, and local, state or federal officials.

Section 12. Findings and referendum.

(a) In addition to the concise general statement of basis and purpose required by section 4(b) of the Federal Administrative Procedure Act, as amended (5 U.S.C. Sec. 553 (c)), the commission shall make findings of fact with respect to:

(1) Whether the public interest will be served by the establishment of minimum milk prices to dairy farmers under Article IV.

(2) What level of prices will assure that producers receive a price sufficient to cover their costs of production and will elicit an adequate supply of milk for the inhabitants of the regulated area and for manufacturing purposes.

(3) Whether the major provisions of the order, other than those fixing minimum milk prices, are in the public interest and are reasonably designed to achieve the purposes of the order.

(4) Whether the terms of the proposed regional order or amendment are approved by producers as provided in Section 13.

Section 13. Producer referendum.

(a) For the purpose of ascertaining whether the issuance or amendment of regulations establishing a compact over-order price or a commission marketing order, including any provision with respect to milk supply under subsection 9(f), is approved by producers, the commission shall conduct a referendum among producers. The referendum shall be held in a timely manner, as determined by regulation of the commission. The terms and conditions of the proposed order or amendment shall be described by the commission in the ballot used in the conduct of the referendum, but the nature, content, or extent of such description shall not be a basis for attacking the legality of the order or any action relating thereto.

(b) An order or amendment shall be deemed approved by producers if the commission determines that it is approved by at least two-thirds of the voting producers who, during a representative period determined by the commission, have been engaged in the production of milk the price of which would be regulated under the proposed order or amendment.

(c) For purposes of any referendum, the commission shall consider the approval or disapproval by any cooperative association of producers, qualified under the provisions of the Act of Congress of February 18, 1922, as amended, known as the Capper-Volstead Act, bona fide engaged in marketing milk, or in rendering services for or advancing the interests of producers of such commodity, as the approval or disapproval of the producers who are members or stockholders in, or under contract with, such cooperative association of producers, except as provided in subdivision (1) hereof and subject to the provisions of subdivision (2) through (5) hereof.

(1) No cooperative which has been formed to act as a common marketing agency for both cooperatives and individual producers shall be qualified to block vote for either.

(2) Any cooperative which is qualified to block vote shall, before submitting its approval or disapproval in any referendum, give prior written notice to each of its members as to whether and how it intends to cast its vote. The notice shall be given in a timely manner as established, and in the form prescribed, by the commission.

(3) Any producer may obtain a ballot from the commission in order to register approval or disapproval of the proposed order.

(4) A producer who is a member of a cooperative which has provided notice of its intent to approve or not to approve a proposed order, and who obtains a ballot and with such ballot expresses his or her approval or disapproval of the proposed order, shall notify the commission as to the name of the cooperative of which he or she is a member, and the commission shall remove such producer's name from the list certified by such cooperative with its corporate vote.

(5) In order to insure that all milk producers are informed regarding the proposed order, the commission shall notify all milk producers that an order is being considered and that each producer may register his approval or disapproval with the commission either directly or through his or her cooperative.

Section 14. Termination of over-order price or marketing order.

(a) The commission shall terminate any regulations establishing an over-order price or commission marketing order issued under this article whenever it finds that such order or price obstructs or does not tend to effectuate the declared policy of this compact.

(b) The commission shall terminate any regulations establishing an over-order price or a commission marketing order issued under this article whenever it finds that such termination is favored by a majority of the producers who, during a representative period determined by the commission, have been engaged in the production of milk the price of which is regulated by such order; but such termination shall be effective only if announced on or before such date as may be specified in such marketing agreement or order.

(c) The termination or suspension of any order or provision thereof shall not be considered an order within the meaning of this article and shall require no hearing, but shall comply with the requirements for informal rulemaking prescribed by Section 4 of the Federal Administrative Procedure Act, as amended (5 U.S.C. Sec. 553).

ARTICLE VI. ENFORCEMENT

Section 15. Records, reports, access to premises.

(a) The commission may by rule and regulation prescribe record keeping and reporting requirements for all regulated persons. For purposes of the administration and enforcement of this compact, the commission is authorized to examine the books and records of any regulated person relating to his or her milk business and for that purpose, the commission's properly designated officers, employees, or agents shall have full access during normal business hours to the premises and records of all regulated persons.

(b) Information furnished to or acquired by the commission officers, employees, or its agents pursuant to this section shall be confidential and not subject to disclosure except to the extent that the commission deems disclosure to be necessary in any administrative or judicial proceeding involving the administration or enforcement of this compact, an over-order price, a compact marketing order, or other regulations of the commission. The commission may promulgate regulations further defining the confidentiality of information pursuant to this section. Nothing in this section shall be deemed to prohibit (i) the issuance of general statements based upon the reports of a number of handlers, which do not identify the information furnished by any person, or (ii) the publication by direction of the commission of the name of any person violating any regulation of the commission, together with a statement of the particular provisions violated by such person.

(c) No officer, employee, or agent of the commission shall intentionally disclose information, by inference or otherwise, which is made confidential pursuant to this section. Any person violating the provisions of this section shall, upon conviction, be subject to a fine of not more than one thousand dollars or to imprisonment for not more than one year, or both, and shall be removed from office. The commission shall refer any allegation of a violation of this section to the appropriate state enforcement authority or United States Attorney.

Section 16. Subpoena, hearings and judicial review.

(a) The commission is hereby authorized and empowered by its members and its properly designated officers to administer oaths and issue subpoenas throughout all signatory states to compel the attendance of witnesses and the giving of testimony and the production of other evidence.

(b) Any handler subject to an order may file a written petition with the commission stating that any order or any provision of any such order or any obligation imposed in connection therewith is not in accordance with law and praying for a modification thereof or to be exempted therefrom. He shall thereupon be given an opportunity for a hearing upon such petition, in accordance with regulations made by the commission. After such hearing, the commission shall make a ruling upon the prayer of such petition which shall be final, if in accordance with law.

(c) The district courts of the United States in any district in which such handler is an inhabitant, or has his principal place of business, are hereby vested with jurisdiction to review such ruling, provided a complaint for that purpose is filed within thirty days from the date of the entry of such ruling. Service of process in such proceedings may be had upon the commission by delivering to it a copy of the complaint. If the court determines that such ruling is not in accordance with law, it shall remand such proceedings to the commission with directions either (1) to make such ruling as the court shall determine to be in accordance with law, or (2) to take such further proceedings as, in its opinion, the law requires. The pendency of proceedings instituted pursuant to this subdivision shall not impede, hinder, or delay the commission from obtaining relief pursuant to Section 17. Any proceedings brought pursuant to Section 17, except where brought by way of counterclaim in proceedings instituted pursuant to this section, shall abate whenever a final decree has been rendered in proceedings between the same parties, and covering the same subject matter, instituted pursuant to this section.

Section 17. Enforcement with respect to handlers.

(a) Any violation by a handler of the provisions of regulations establishing an over-order price or a commission marketing order, or other regulations adopted pursuant to this compact shall:

(1) Constitute a violation of the laws of each of the signatory states. Such violation shall render the violator subject to a civil penalty in an amount as may be prescribed by the laws of each of the participating states, recoverable in any state or federal court of competent jurisdiction. Each day such violation continues shall constitute a separate violation.

(2) Constitute grounds for the revocation of license or permit to engage in the milk business under the applicable laws of the participating states.

(b) With respect to handlers, the commission shall enforce the provisions of this compact, regulations establishing an over-order price, a commission marketing order or other regulations adopted hereunder by:

(1) Commencing an action for legal or equitable relief brought in the name of the commission in any state or federal court of competent jurisdiction; or

(2) Referral to the state agency for enforcement by judicial or administrative remedy with the agreement of the appropriate state agency of a participating state.

(c) With respect to handlers, the commission may bring an action for injunction to enforce the provisions of this compact or the order or regulations adopted thereunder without being compelled to allege or prove that an adequate remedy of law does not exist.

ARTICLE VII. FINANCE

Section 18. Finance of start-up and regular costs.

(a) To provide for its start-up costs, the commission may borrow money pursuant to its general power under Section 6, subdivision (d), paragraph 4. In order to finance the costs of administration and enforcement of this compact, including payback of start-up costs, the commission is hereby empowered to collect an assessment from each handler who purchases milk from producers within the region. If imposed, this assessment shall be collected on a monthly basis for up to one year from the date the commission convenes, in an amount not to exceed $.015 per hundredweight of milk purchased from producers during the period of the assessment. The initial assessment may apply to the projected purchases of handlers for the two-month period following the date the commission convenes. In addition, if regulations establishing an over-order price or a compact marketing order are adopted, they may include an assessment for the specific purpose of their administration. These regulations shall provide for establishment of a reserve for the commission's ongoing operating expenses.

(b) The commission shall not pledge the credit of any participating state or of the United States. Notes issued by the commission and all other financial obligations incurred by it shall be its sole responsibility and no participating state or the United States shall be liable therefor.

Section 19. Audit and accounts.

(a) The commission shall keep accurate accounts of all receipts and disbursements, which shall be subject to the audit and accounting procedures established under its rules. In addition, all receipts and disbursements of funds handled by the commission shall be audited yearly by a qualified public accountant and the report of the audit shall be included in and become part of the annual report of the commission.

(b) The accounts of the commission shall be open at any reasonable time for inspection by duly constituted officers of the participating states and by any persons authorized by the commission.

(c) Nothing contained in this article shall be construed to prevent commission compliance with laws relating to audit or inspection of accounts by or on behalf of any participating state or of the United States.

ARTICLE VIII. ENTRY INTO FORCE; ADDITIONAL MEMBERS AND WITHDRAWAL

Section 20. Entry into force; additional members.

The compact shall enter into force effective when enacted into law by any three states of the group of states composed of Alabama, Arkansas, Florida, Georgia, Kentucky, Louisiana, Maryland, Mississippi, North Carolina, Oklahoma, South Carolina, Tennessee, Texas, Virginia, and West Virginia and when the consent of Congress has been obtained.

Section 21. Withdrawal from compact.

Any participating state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after notice in writing of the withdrawal is given to the commission and the governors of all other participating states. No withdrawal shall affect any liability already incurred by or chargeable to a participating state prior to the time of such withdrawal.

Section 22. Severability.

If any part or provision of this compact is adjudged invalid by any court, such judgment shall be confined in its operation to the part or provision directly involved in the controversy in which such judgment shall have been rendered and shall not affect or impair the validity of the remainder of this compact. In the event Congress consents to this compact subject to conditions, said conditions shall not impair the validity of this compact when said conditions are accepted by three or more compacting states. A compacting state may accept the conditions of Congress by implementation of this compact."



§ 2-20-2. Appointment of members to the Southern Dairy Compact Commission; terms of members; appropriation of funds

(a) The delegation from the State of Georgia to the Southern Dairy Compact Commission, as established in Article III of the compact, shall be composed of five members appointed as follows:

(1) One member representing consumers of milk shall be appointed by the Governor;

(2) One member shall be appointed by the Speaker of the House of Representatives;

(3) One member representing the school food service profession shall be appointed by the President of the Senate; and

(4) Two members shall be appointed by the Commissioner of Agriculture, one of whom shall be a dairy farmer engaged in the production of milk and one of whom shall be a milk handler actively engaged in the processing of fluid milk at the time of appointment or reappointment.

(b) Members must be registered to vote in the state.

(c) Members shall serve a term of four years and may be reappointed, but no member shall serve more than three consecutive terms. Members shall serve until their successors are duly appointed. Any appointment to fill an unexpired term shall be for the balance of the unexpired term and shall be made by the appropriate appointing authority. The Commissioner of Agriculture shall designate one member of the delegation to serve as chairperson, at the pleasure of the Commissioner.

(d) A majority of the delegation shall constitute a quorum for the transaction of business.

(e) All clerical and other services required by the delegation shall be provided by the Commissioner of Agriculture.

(f) The delegation is assigned to the Department of Agriculture for administrative purposes only.

(g) The funds necessary to carry out this chapter and the Southern Dairy Compact shall be paid from funds appropriated to or otherwise made available to the Department of Agriculture for such purpose.



§ 2-20-3. Authority of the Commissioner of Agriculture

The Commissioner of Agriculture may, by lawful means, obtain information pertaining to the dairy industry which the Commissioner deems necessary to carry out the purposes of this chapter and the Southern Dairy Compact. Such information may be utilized by the Commissioner, the delegates, and the Southern Dairy Compact Commission.



§ 2-20-4. Adoption of rules and regulations

The Commissioner of Agriculture may adopt such rules and regulations, in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," as are necessary to carry out the purposes of this chapter and the Southern Dairy Compact.



§ 2-20-5. Violations of chapter

(a) No person shall violate this chapter, the Southern Dairy Compact, or any rules or regulations adopted pursuant to either this chapter or the compact.

(b) For purposes of the enforcement of this chapter, the Southern Dairy Compact, or any rules or regulations adopted pursuant to either this chapter or the compact, the provisions of Code Section 2-2-10, Code Section 2-2-11, and Chapter 5 of this title shall be applicable to any violation.

(c) Each day on which a violation occurs shall be a separate violation.






Chapter 21 - Organic Certification and Labeling

§ 2-21-1. Short title

This chapter shall be known and may be cited as the "Georgia Organic Certification and Labeling Act."



§ 2-21-2. Definitions

As used in this chapter, the term:

(1) "Certification" means the verification of authentic organic practices in the production or processing of organic food or feed and is an annual process by which the producer or processor of fresh, wholesale, or retail organic food or feed receives written certification from the department or a department approved certifying entity that, through the on-site inspection of the production, storage, processing, transportation, distribution, and required audit trail practices used by an organic producer or processor, consumers are assured that organic food or feed is produced and processed in compliance with Code Section 2-21-3. For purposes of complying with Code Section 2-21-3, certification does not require membership in nor imply a contractual agreement to produce or process organic food or feed for a certifying organic organization, business, firm, or individual. However, certification or the use of organic labeling shall require the maintenance of records and documentation verifying full compliance with the organic standards. All records shall be made available to the department or an approved certifying entity upon request.

(2) "Certifying entity" means any organization, business, firm, or individual that:

(A) Has standards for certification of organic food or feed production or processing which meet or exceed standards set by the department and which are approved in writing by the Commissioner or his or her designee; and

(B) Meets such education, experience, financial, and ethical standards as are set by rules promulgated by the Commissioner and meets the requirements of Chapter 5 of this title.

(3) "Commissioner" means the Commissioner of Agriculture of this state.

(4) "Department" means the Georgia Department of Agriculture.

(5) "Feed" means any article or substance normally intended to be consumed by animals for physical subsistence and health.

(6) "Food" means any article or substance normally intended to be consumed by humans for physical subsistence and health.

(7) "Organic" means an agriculture management system that enhances biodiversity, biological cycles, and soil biological activity to produce agricultural commodities and foster human and environmental health.



§ 2-21-3. Certification requirements

(a) Upon testing, any agricultural ingredient, article, commodity, or product which is identified, labeled, advertised, packaged, or promoted as organic shall contain no more than 5 percent of a level established as toxic by the United States Food and Drug Administration, the United States Environmental Protection Agency, the Environmental Protection Division of the Department of Natural Resources, or the United States Department of Agriculture.

(b) Producers, brokers, distributors, and processors of an organic food or feed product which is identified, advertised, promoted, labeled, or packaged as organic shall keep accurate records of all purchasing, shipping, and storage practices which transpired while any organic commodity or product was in the possession of a producer, broker, distributor, or processor. Accurate records shall include the location at which such organic commodity or product originated.

(c) On or after July 1, 2000, any qualifying organic production, distribution, or processing practices shall be deemed eligible for certification upon approval by the department. The department shall review any organic production, distribution, or processing practice which began prior to July 1, 2000, and may approve certification if such practice meets the requirements as set forth in this chapter and the standards adopted by the department.



§ 2-21-4. Packaging and labeling; registration required

(a) No person may use the words "certified organic by" in the identification, advertising, promotion, packaging, or labeling of a food or feed ingredient, article, commodity, or product unless that ingredient, article, commodity, or product complies with the requirements of Code Section 2-21-3 and unless the producer, distributor, or processor has a certification in good standing from the department.

(b) No person who produces, processes, distributes, or handles an advertised, promoted, identified, tagged, stamped, packaged, or labeled organic food or feed ingredient, article, commodity, or product may substitute or commingle any ingredient, article, commodity, or product which does not comply with Code Section 2-21-3.

(c) Any fresh, wholesale or retail organic food or feed ingredient, article, commodity, or product shall be tagged, stamped, labeled, crated, bagged, packaged, or be in any other standardized form which complies with state and federal regulations pertaining to inspection, identity, contents, weight, measure, and grade.

(d) Any food or feed ingredient, article, commodity, or product labeled as organic must be certified by the department or a department approved certifying entity as meeting the requirements of this chapter prior to being sold in the State of Georgia after July 1, 2000.

(e) On and after January 1, 2003, no person shall produce, process, distribute, or handle in this state any advertised, promoted, identified, tagged, stamped, packaged, or labeled organic food or feed ingredient, article, commodity, or product unless such person has first registered with the department; provided, however, that retail food sales establishments licensed under Article 2 of this chapter that do not process or repackage certified organic commodities shall be exempt from registration provisions set forth in this chapter. On and after January 1, 2003, no organization, business, firm, or individual shall act as a certifying entity in this state unless such organization, business, firm, or individual has first registered with the department. The Commissioner shall establish by regulation registration standards for producers, processors, distributors, handlers, and certifying entities not inconsistent with this chapter. Registration shall be made upon forms prescribed and furnished by the department. Registrations shall expire on the last day of December of the year for which they are issued. The Commissioner shall establish by rule a registration fee for certifying entities in an amount of not less than $75.00 nor more than $1,000.00 per annum and may establish classes of certifying entities with different registration fees for each class. Any fees collected pursuant to this Code section shall be retained pursuant to the provisions of Code Section 45-12-92.1.



§ 2-21-5. Inspection and testing

(a) The department or a department approved certifying entity may inspect at any reasonable time any area where food or feed identified, labeled, advertised, packaged, or promoted as organic food or feed is produced, processed, stored, distributed, transported, or sold.

(b) The department or a department approved certifying entity may require a laboratory analysis for the purpose of substantiating the standard of identity of any organic ingredient, article, commodity, or product.



§ 2-21-6. Rules and regulations

(a) The Commissioner shall promulgate rules and regulations fixing and establishing reasonable definitions and standards for organic food and feed commodities or products being produced or sold within the State of Georgia.

(b) The Commissioner may adopt, by reference, pursuant to Chapter 13 of Title 50, known as the "Georgia Administrative Procedure Act," regulations for production, handling, and marketing of organically produced agricultural products as set forth by the United States Department of Agriculture.

(c) The Commissioner is authorized by rule or regulation to adopt fees which may be charged, collected, and retained by certifying entities as compensation for the services of such certifying entities under the provisions of this chapter.

(d) The Commissioner is authorized to adopt reasonable rules and regulations necessary to carry out this chapter, to provide for the approval of certifying entities, and to provide for the certification of organic food and feed.



§ 2-21-7. Right of appeal

Any person, producer, broker, distributor, or processor of an organic food or feed product which is adversely affected by any action of an approved certifying entity shall have the right to appeal to the Commissioner. Such appeal and any further proceedings shall be subject to Chapter 13 of Title 50, known as the "Georgia Administrative Procedure Act."



§ 2-21-8. Penalty

Any person who violates any provision of this chapter shall be guilty of a misdemeanor.






Chapter 22 - Poultry Contract Growers or Producers

§ 2-22-1. Definitions

As used in this chapter, the term:

(1) "Contract grower or contract producer" means a producer of poultry who holds a legal interest in a contract operation and who produces poultry under a production contract at that contract operation.

(2) "Integrator or processor" means a person who owns poultry that is produced by a contract grower or contract producer or who is engaged in the business of manufacturing goods from poultry, including by slaughtering or processing poultry.

(3) "Production contract" means an agreement executed by an integrator or processor that provides for the production of poultry or the provision of management services relating to the production of poultry by a contract grower or contract producer in this state.



§ 2-22-2. Voidability of contracts by contract growers or producers; right and notice of cancellation

(a) Any production contract entered into, extended, renewed, or amended on or after July 1, 2004, shall be voidable by the contract grower or contract producer if:

(1) The contract grower or contract producer has not been afforded the opportunity to have the proposed production contract reviewed outside the business premises of the integrator or processor or its agents by an attorney or adviser of the contract grower's or contract producer's choosing for at least three business days prior to execution; provided, however, that this paragraph shall not apply to the mere extension or renewal of an existing contract with no change in material terms from the existing contract other than the period covered thereby;

(2) The contract does not quote the provisions of subsection (b) of this Code section; or

(3) The contract is not signed by all parties before chicks are placed with the contract grower or contract producer.

(b) (1) Unless waived in writing by the contract grower or contract producer at the time of signing a production contract, the contract grower or contract producer shall have a right to cancel a production contract until 12:00 Midnight of the third business day after the day on which he or she signs the contract or until chicks have been placed with the contract grower or contract producer, whichever occurs first.

(2) Notice of cancellation under this subsection shall be given in writing to the integrator or processor at the place of business as set forth in the production contract by certified mail or statutory overnight delivery, return receipt requested, which shall be posted before termination of the right to cancel under paragraph (1) of this subsection. Notice of such written cancellation need not include any particular words or phrases to be effective so long as it indicates the intention of the contract grower or contract producer not to be bound by the production contract.



§ 2-22-3. Provision of statistical information and data to determine compensation

Any integrator or processor shall provide to any contract grower or contract producer upon request thereby any statistical information and data used to determine compensation paid to such contract grower or contract producer under a production contract, other than a trade secret as defined by Code Section 10-1-761.



§ 2-22-4. Weighing and measuring of poultry

Any contract grower or contract producer or the designee thereof shall have the right to be present at the weighing of poultry produced by such grower or producer, be present at the weighing of feed delivered by the integrator or processor, and observe the weights and measures used to determine compensation due such grower or producer under a production contract.



§ 2-22-5. Application of Fair Business Practices Act

(a) Violations of the provisions of Code Section 2-22-3 or 2-22-4 shall be subject to the same civil remedies and in the same manner as provided by Part 2 of Article 15 of Chapter 1 of Title 10, the "Fair Business Practices Act of 1975," for persons whose business or property has been injured or damaged as a result of an unfair or deceptive act or practice in violation of subsection (a) of Code Section 10-1-393.

(b) The provisions of Code Section 2-22-3 or 2-22-4 may be enforced by the Commissioner in the same manner as provided by Part 2 of Article 15 of Chapter 1 of Title 10, the "Fair Business Practices Act of 1975," for enforcement of the provisions of said part by the Attorney General against a person reasonably appearing to have engaged in an unfair or deceptive act or practice in violation of subsection (a) of Code Section 10-1-393, and the superior courts may grant injunctive relief and impose the same civil penalties for violations of injunctions as provided in said part.









Title 3 - Alcoholic Beverages

Chapter 1 - General Provisions

§ 3-1-1. Short title

This title shall be known and may be cited as the "Georgia Alcoholic Beverage Code."



§ 3-1-2. Definitions

As used in this title, the term:

(1) "Alcohol" means ethyl alcohol, hydrated oxide of ethyl, or spirits of wine, from whatever source or by whatever process produced.

(2) "Alcoholic beverage" means and includes all alcohol, distilled spirits, beer, malt beverage, wine, or fortified wine.

(2.1) "Bar" means any premises at which a retailer licensed pursuant to this title to sell alcoholic beverages derives 75 percent or more total annual gross revenue from the sale of alcoholic beverages for consumption on the premises.

(3) "Brewpub" means any eating establishment in which malt beverages are manufactured, subject to the barrel production limitation prescribed in Code Section 3-5-36. As used in this paragraph, the term "eating establishment" means an establishment which is licensed to sell distilled spirits, malt beverages, or wines and which derives at least 50 percent of its total annual gross food and beverage sales from the sale of prepared meals or food; provided, however, that when determining the total annual gross food and beverage sales, barrels of malt beverages sold to licensed wholesale dealers, as authorized pursuant to subparagraph (D) of paragraph (2) of Code Section 3-5-36, or to the public for consumption off the premises, as authorized pursuant to subparagraph (D) of paragraph (2) and paragraph (4) of Code Section 3-5-36, shall not be used.

(4) "Broker" means any person who purchases or obtains an alcoholic beverage from an importer, distillery, brewery, or winery and sells the alcoholic beverage to another broker, importer, or wholesaler without having custody of the alcoholic beverage or maintaining a stock of the alcoholic beverage.

(5) "Commissioner" means the state revenue commissioner.

(6) "County or municipality" means those political subdivisions of this state as defined by law and includes any form of political subdivision consolidating a county with one or more municipalities.

(7) "Department" means the Department of Revenue.

(8) "Distilled spirits" means any alcoholic beverage obtained by distillation or containing more than 24 percent alcohol by volume.

(9) "Fortified wine" means any alcoholic beverage containing not more than 24 percent alcohol by volume made from fruits, berries, or grapes either by natural fermentation or by natural fermentation with brandy added. The term includes, but is not limited to, brandy.

(10) "Gallon" or "wine gallon" means a United States gallon of liquid measure equivalent to the volume of 231 cubic inches or the nearest equivalent metric measurement.

(10.1) "Hard cider" means an alcoholic beverage obtained by the fermentation of the juice of apples, containing not more than 6 percent alcohol by volume, including, but not limited to flavored or carbonated cider. For purposes of this title, hard cider shall be deemed a malt beverage. The term does not include "sweet cider."

(11) "Importer" means any person who imports an alcoholic beverage into this state from a foreign country and sells the alcoholic beverage to another importer, broker, or wholesaler and who maintains a stock of the alcoholic beverage.

(12) "Individual" means a natural person.

(13) "Malt beverage" means any alcoholic beverage obtained by the fermentation of any infusion or decoction of barley, malt, hops, or any other similar product, or any combination of such products in water, containing not more than 14 percent alcohol by volume and including ale, porter, brown, stout, lager beer, small beer, and strong beer. The term does not include sake, known as Japanese rice wine.

(14) "Manufacturer" means any maker, producer, or bottler of an alcoholic beverage. The term also means:

(A) In the case of distilled spirits, any person engaged in distilling, rectifying, or blending any distilled spirits; provided, however, that a vintner that blends wine with distilled spirits to produce a fortified wine shall not be considered a manufacturer of distilled spirits;

(B) In the case of malt beverages, any brewer; and

(C) In the case of wine, any vintner.

(15) "Military reservation" means a duly commissioned post, camp, base, or station of a branch of the armed forces of the United States located on territory within this state which has been ceded to the United States.

(16) "Package" means a bottle, can, keg, barrel, or other original consumer container.

(17) "Person" means any individual, firm, partnership, cooperative, nonprofit membership corporation, joint venture, association, company, corporation, agency, syndicate, estate, trust, business trust, receiver, fiduciary, or other group or combination acting as a unit, body politic, or political subdivision, whether public, private, or quasi-public.

(18) "Retail consumption dealer" means any person who sells distilled spirits for consumption on the premises at retail only to consumers and not for resale.

(19) "Retailer" or "retail dealer" means, except as to distilled spirits, any person who sells alcoholic beverages, either in unbroken packages or for consumption on the premises, at retail only to consumers and not for resale. With respect to distilled spirits, the term shall have the same meaning as the term "retail package liquor store."

(19.1) "Retail package liquor store" means a retail business establishment owned by an individual, partnership, corporation, association, or other business entity:

(A) Primarily engaged in the retail sale of distilled spirits, malt beverages, and wine in unbroken packages, not for consumption on the premises, except as authorized under this chapter; and

(B) Which derives from such retail sale of alcoholic beverages in unbroken packages at least 75 percent of its total annual gross sales from the sale of a combination of distilled spirits, malt beverages, and wine.

(20) "Shipper" means any person who ships an alcoholic beverage from outside this state.

(21) "Standard case" means six containers of 1.75 liters, 12 containers of 750 milliliters, 12 containers of one liter, 24 containers of 500 milliliters, 24 containers of 375 milliliters, 48 containers of 200 milliliters, or 120 containers of 50 milliliters.

(22) "Taxpayer" means any person made liable by law to file a return or to pay tax.

(23) "Wholesaler" or "wholesale dealer" means any person who sells alcoholic beverages to other wholesale dealers, to retail dealers, or to retail consumption dealers.

(24) "Wine" means any alcoholic beverage containing not more than 24 percent alcohol by volume made from fruits, berries, or grapes either by natural fermentation or by natural fermentation with brandy added. The term includes, but is not limited to, all sparkling wines, champagnes, combinations of such beverages, vermouths, special natural wines, rectified wines, and like products. The term does not include cooking wine mixed with salt or other ingredients so as to render it unfit for human consumption as a beverage. A liquid shall first be deemed to be a wine at that point in the manufacturing process when it conforms to the definition of wine contained in this Code section.



§ 3-1-3. Use of existing forms and filings relating to licenses or taxes

Every form of license or tax document or other license or tax related filing lawfully in use immediately prior to July 1, 1981, may continue to be so used or be effective until the commissioner, in accordance with this title, otherwise prescribes.



§ 3-1-4. Penalty for violations of provisions of title

(a) It is unlawful for any person knowingly and intentionally to violate any criminal prohibition contained in this title.

(b) Except as otherwise provided in this title, any person who violates any criminal prohibition contained in this title shall be guilty of a misdemeanor.



§ 3-1-5. Posting of warning by retailer that consumption of alcohol during pregnancy is dangerous

(a) All retail consumption dealers and retail dealers in this state who sell at retail any alcoholic beverages for consumption on the premises shall post, in a conspicuous place, a sign which clearly reads: "Warning: Drinking alcoholic beverages during pregnancy can cause birth defects."

(b) The department shall make such warning signs available to such retailers of alcoholic beverages and shall promulgate rules and regulations with respect to the form and the posting of said signs. A fee may be charged by the department to cover printing, postage, and handling expenses.

(c) Any person who fails or refuses to post the sign as required in this Code section shall be guilty of a misdemeanor and, upon conviction thereof, shall be fined in an amount not to exceed $100.00 for each violation.






Chapter 2 - State Administration and Enforcement

Article 1 - Administration

§ 3-2-1. Powers and duties of commissioner generally; delegation of administrative duties

The commissioner shall administer and enforce this title. The commissioner may designate employees of the department for the purpose of administering this title and may delegate to employees of the department any of the duties required of him pursuant to this title.



§ 3-2-2. Promulgation of rules and regulations generally; forms

(a) The commissioner may make and publish in print or electronically reasonable rules and regulations not inconsistent with this title or other laws or the Constitution of this state or of the United States for the enforcement of this title and the collection of revenues under this title.

(b) The commissioner shall prescribe the forms which he deems necessary in order to administer and enforce this title.

(c) The authority granted to the commissioner pursuant to this Code section shall be exercised at all times in conformity with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(d) This Code section shall apply with respect to all rules and regulations promulgated by the commissioner pursuant to this title.



§ 3-2-3. Powers and duties of commissioner as to denial, suspension, or cancellation of licenses or permits generally; promulgation of rules and regulations as to conversion of standards of measurement to English system and labeling of distilled spirits

In addition to his or her other duties and responsibilities to administer this title, the commissioner may:

(1) Deny, suspend, or cancel any license or permit required under this title if:

(A) The license application is not filed in good faith or is filed by some person as a subterfuge for any other person;

(B) Any applicant for a license or permit or any licensee or permit holder under this title willfully fails to comply with any provisions of this title or with rules and regulations adopted by the commissioner; or

(C) Any person to whom a license or permit has been issued is no longer engaged in the dealing of alcoholic beverages or no longer qualifies as a licensee or permit holder under this title.

Before any denial, suspension, or cancellation of a license or permit granted pursuant to this title, the applicant, licensee, or permit holder shall be afforded a hearing in the manner and subject to the conditions and procedures established by this chapter and the commissioner. The commissioner shall notify an applicant, licensee, or permit holder in writing of the denial, suspension, or cancellation by registered or certified mail or statutory overnight delivery to the last known address of the applicant, licensee, or permit holder appearing in the commissioner's files or by personal service upon the applicant, licensee, or permit holder by an authorized agent of the commissioner. Upon cancellation of a license or permit for cause under this paragraph, there shall be no renewal or reissuance of the canceled license or permit for a period of two years from the date of cancellation;

(2) In the event that the license of any person is canceled by the commissioner under the authority of this title, hold the bonds of the person for a period of three years against any liabilities accruing as a result of the business of the person whose license is canceled. In no event shall the surrender of any bond release any liability;

(3) Enter into agreements with appropriate authorities of other states who enforce the alcoholic beverage laws thereof, to exchange information relative to the manufacture, receipt, sale, use, or transportation of alcoholic beverages;

(4) Promulgate rules and regulations which he or she deems necessary for the conversion from the metric system of measurement to the equivalent English measurement in United States gallons and subdivisions of gallons and shall compute all tax rates at the equivalent English measurement; and

(5) Promulgate rules and regulations, not inconsistent with federal laws or regulations, requiring informative labeling of all distilled spirits offered for sale in this state.



§ 3-2-3.1. Power of commissioner to permit importation of distilled spirits or alcohol into counties and municipalities; taxation of such distilled spirits and alcohol

The commissioner, in accordance with such rules and regulations as he shall adopt, in his discretion may permit importation of distilled spirits and alcohol into any county or municipality where the manufacture and sale of the spirits or alcohol has been legalized. These rules and regulations shall provide for the collection of all taxes due on the distilled spirits or alcohol.



§ 3-2-4. Sale, distribution, or other dealing in alcoholic beverages by employees, agents, or officers of department prohibited; exemption

(a) No employee, agent, or officer of the department, directly or indirectly, shall have any interest whatsoever in manufacturing, selling, transporting, distributing, storing, or otherwise dealing in alcoholic beverages, except in the performance of his official duties.

(b) The commissioner may provide by rule for the exemption of employees of the department from the provisions of this Code section so as to permit employment within the alcoholic beverage trade when such employment would pose no conflict of interest or interference with the performance by the employee of his duties as an employee of the department. This subsection shall not apply with respect to employees having responsibility for enforcement of this title.



§ 3-2-5. Collection of taxes under title; issuance of licenses

Except as otherwise specifically provided for in this title, the taxes provided for in this title shall be collected by the commissioner. Upon payment of the appropriate taxes and fees and compliance with all other requirements of this title, the commissioner shall issue appropriate licenses as provided for in this title.



§ 3-2-6. Establishment and operation of reporting system for collection of taxes on malt beverages, distilled spirits, and wines; applicability to reporting system of provisions of law relating to revenue stamps

(a) With respect to malt beverages and wine, the commissioner shall provide, and with respect to distilled spirits, the commissioner may provide, by regulation, that the taxes on malt beverages, wine, and distilled spirits shall be collected by a reporting system.

(b) Pursuant to the establishment of a reporting system authorized by subsection (a) of this Code section, the commissioner may promulgate rules and regulations which shall include, but shall not be limited to, provisions for:

(1) Records to be made and kept;

(2) Penalties to be assessed for failure to comply with the reporting system;

(3) Bonds or other security to be posted with the commissioner; and

(4) Other matters relative to the administration and enforcement of collecting the tax under the reporting system.

(c) In the event the commissioner prescribes a reporting system for collection of taxes imposed on distilled spirits by this title, all of the laws applicable to revenue stamps shall apply to the reporting system insofar as they can be made applicable.

(d) There is established a reporting system for the collection of state excise taxes imposed by this title on all taxable wine. The reporting system shall be conducted as follows:

(1) Every licensed wholesale dealer, importer, and broker located within this state shall file a monthly report with the commissioner, on forms prescribed by the commissioner, setting forth his taxable wine sales for the month and shall remit with the report the appropriate excise taxes on the wine. The reports and remittances shall be filed with the commissioner not later than the fifteenth day of the month next following the month of sale; and

(2) Every licensed manufacturer, winery, producer, shipper, importer, and broker shipping wines or causing wines to be shipped into the state shall file a monthly report with the commissioner, on forms prescribed by the commissioner, which shall set forth the total quantity of wines shipped into the state during the month and which shall have attached to it legible copies of all invoices covering the shipments. The monthly reports shall be filed with the commissioner not later than the fifteenth day of the month next following the month of shipment.



§ 3-2-7. Expiration and renewal of licenses generally; continuation of operations by licensee pending final approval or disapproval of application for renewal; penalty for late application for renewal; temporary permits

(a) (1) Except as otherwise specifically provided in paragraph (2) of this subsection or elsewhere in this title, all licenses issued pursuant to this title shall expire on December 31 of each year and application for renewal shall be made annually on or before November 1.

(2) On and after July 1, 2013, licenses for retailers and retail dealers shall be issued for a 12 month period to be determined by the commissioner and provided by regulation. Applications for renewal of licenses for retailers and retail dealers shall be made not less than 60 nor more than 90 days prior to expiration.

(b) Any licensee making proper application, with all supporting documents, for a license to operate during the following year and having filed the application prior to the renewal date specified in subsection (a) of this Code section shall be permitted to continue to operate pending final approval or disapproval of the licensee's application for the following year if final approval or disapproval is not granted prior to the day in which the license is set to expire. The effective date and the expiration date of the license shall be clearly marked on the license.

(c) Any person holding any license issued pursuant to this title who fails to file a proper application for a similar license for the following year, with the proper fee accompanying the application, on or before the renewal date specified in subsection (a) of this Code section and who files an application after such date shall be required to pay, in addition to the license taxes imposed by this title, an additional amount equal to one-half the amount required for the license for which application is made.

(d) Persons making initial applications for licenses issued pursuant to this title, after properly filing all required documents, including a valid local license, may be authorized by the commissioner to operate pursuant to a temporary permit which shall be issued under such regulations and in such form as the commissioner may deem appropriate. No right or property shall vest in any applicant by virtue of the issuance of such permit. The commissioner may impose a prelicense investigative fee upon persons making initial application for licenses issued pursuant to this title, which fee shall not exceed $100.00. No such fee shall be refundable.



§ 3-2-8. Availability of records for public inspection; collection of fee for special requests for preparation of information

The commissioner shall make available for inspection by the public at reasonable times all records relating to alcoholic beverage brands, shipments, and sales by manufacturers, shippers, or wholesalers. The commissioner may charge a fee for special requests for prepared information, which fee shall be based upon the cost of preparation of the information.



§ 3-2-9. Requirements as to reports to be made to commissioner

Any report made to the commissioner as prescribed in this title shall be made under oath and under such regulations as the commissioner shall prescribe.



§ 3-2-10. Disposition of taxes, penalties, interest, and fees

All taxes, penalties, interest, and fees collected by the commissioner pursuant to this title shall be remitted to the Office of the State Treasurer to the credit of the general fund of this state.



§ 3-2-11. Penalties for failure to file reports or returns or to pay tax or fee; procedure for assessment of taxes due, penalties, and interest

Except as otherwise provided in this title:

(1) When any person required to file a report as provided by this title fails to file the report within the time prescribed, he shall be assessed a penalty of $50.00 for each failure to file.

(2) In the event the commissioner determines, upon inspection of the invoices, books, and records of a licensed wholesale dealer or importer or from any other information obtained by him or his authorized agents, that the licensed wholesale dealer or importer has not paid the proper tax or the proper amount of taxes, the wholesale dealer or importer shall be assessed for the taxes due. After assessment, the person assessed shall be provided with notice and an opportunity for a hearing as provided for contested cases by Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(3) When any person fails to pay any tax or license fee due as provided by this title, the person shall be assessed a penalty the same as that provided for in Code Section 48-2-44.

(4) When any person fails to file a return, files a false or fraudulent return, or when a tax deficiency or any part of a tax deficiency is due to a fraudulent intent to evade any tax imposed or authorized by this title, the person shall be assessed a specific penalty of 50 percent of the tax due.

(5) When any person fails to pay the tax or any part of the tax due as provided by this title, the person shall pay interest on the unpaid tax at the rate of 1 percent per month from the time the tax became due until paid or at the rate specified in Code Section 48-2-40, whichever is greater. Interest shall be computed on a monthly basis for any portion of a month during which payment is delinquent.

(6) All penalties and interest imposed by this title shall be payable to and collected by the commissioner in the same manner as if they were a part of the taxes imposed by this title.



§ 3-2-12. Waiver of penalties by commissioner

The commissioner may waive, in whole or in part, the collection of any amount due the state as a penalty under this title whenever, or to the extent that, he reasonably determines that the default giving rise to the penalty was due to reasonable cause and not due to gross or willful neglect or disregard of the law or of regulations or instructions pertaining to the law.



§ 3-2-13. Issuance of refunds or credits for taxes paid

(a) The commissioner may issue credits for taxes paid by or due from a wholesaler when it is shown to the commissioner's satisfaction that any of the following events has occurred:

(1) Alcoholic beverages have been received by the wholesaler through an error in shipment and the alcoholic beverages are returned to the shipper prior to any sale by the wholesaler in this state;

(2) Alcoholic beverages ordered by the wholesaler have been destroyed in transit prior to entry into the wholesaler's warehouse or storage area;

(3) Alcoholic beverages which are unfit for consumption upon receipt have been received by the wholesaler and the alcoholic beverages are returned to the shipper or destroyed prior to any sale by the wholesaler in this state;

(4) Alcoholic beverages have been destroyed while in the possession of a wholesaler within the state by an act of God, such as fire, flood, lightning, wind, or other natural calamity;

(5) Wines have been sold by the wholesaler for delivery and consumption outside the state, provided the sale and delivery shall in all respects comply with the requirements of Code Section 3-6-26.1; or

(6) Taxes were paid under a statute expressly held to be unconstitutional by a court of last resort and the payments were made under protest and the ground of the protest was the same as the basis for the ruling of unconstitutionality by the court of last resort.

(b) No person shall receive a credit for taxes paid in any case where an amount equal to the amount of taxes paid has been charged to or paid by any purchaser of the person seeking a refund or credit. When an applicant is issued a credit for taxes paid, in every case where an amount equal to the amount of taxes paid has been charged to or paid by any purchaser of the applicant, the applicant shall refund or credit to the purchaser or customer an amount equal to the credit allowed by the commissioner.

(c) In the event that the commissioner issues a credit under this Code section to a person who has or will have insufficient tax liabilities to the State of Georgia against which to offset the credit, the commissioner shall issue a refund to such person for the unusable portion of the credit.



§ 3-2-14. Limitations on credit; application; action for recovery of credit; setoff of unpaid taxes against credit

(a) No credit for taxes paid on alcoholic beverages in payment of taxes on alcoholic beverages shall be allowed unless an application for credit is filed with the commissioner within 90 days from the date payment is received by the commissioner. If, in the opinion of the commissioner, an application for credit of taxes paid pursuant to this title contains a false statement, the application shall be denied. When an applicant is indebted to the state or an applicant is in violation of this title, the commissioner shall decline to approve the credit until the applicant has complied with the laws of this state. In no event shall interest be allowed on any refund or credit for taxes paid on alcoholic beverages. Nothing contained in this Code section shall be construed so as to allow for a credit or refund of any license fee lawfully due or paid under this title.

(b) Each application for credit shall be filed in writing in the form and containing such information as the commissioner may reasonably require. The commissioner or his delegate shall consider information contained in the application, together with such other information as may be available, and shall approve or disapprove the application and notify the applicant of his action. Any applicant whose claim is denied by the commissioner or his delegate or whose claim is not decided by the commissioner or his delegate within one year from the date of filing the claim shall have the right to bring an action for a credit in the Superior Court of Fulton County. No action or proceeding for the recovery of a credit shall be commenced before the expiration of one year from the date of filing the application unless the commissioner or his delegate renders a decision on the application within that time, nor shall any action or proceeding be commenced after the occurrence of the earlier of (1) the expiration of one year from the date the claim is denied, or (2) the expiration of two years from the date the application was filed. The time for filing an action for the recovery of a credit may be extended for such period as may be agreed upon in writing between the applicant and the commissioner during the period authorized for bringing an action or any extension thereof. In the event any application is approved and the taxpayer has not paid other state taxes which have become due, the commissioner may set off the unpaid taxes against the credit. When the setoff authorized in this Code section is exercised, the credit shall be deemed granted and the amount of the setoff shall be considered for all purposes as a payment toward the particular tax debt which is being set off. Any excess credit properly allowable under this article which remains after the setoff has been applied may be credited to the taxpayer.



§ 3-2-15. Promulgation of rules and regulations governing advertising of distilled spirits

The commissioner shall issue rules and regulations governing all advertising of distilled spirits within this state.






Article 2 - Enforcement

§ 3-2-30. Powers and duties of special agents and enforcement officers of department generally; bond requirement; retention of weapon and badge upon retirement or disability.

(a) Persons appointed by the commissioner as special agents or enforcement officers of the department, in the enforcement of this title and other laws of this state with respect to the manufacture, transportation, distribution, sale, storage, or possession of alcoholic beverages, shall have the authority throughout the state to:

(1) Obtain and execute warrants for arrest of persons charged with violations of such laws;

(2) Obtain and execute search warrants in the enforcement of such laws;

(3) Arrest without warrant any person violating such laws in the officer's presence or within his immediate knowledge when there is likely to be a failure of enforcement of such laws for want of a judicial officer to issue a warrant;

(4) Make investigations in the enforcement of such laws and, in connection with the investigations, to go upon any property outside of buildings, posted or otherwise, in the performance of official duties;

(5) Seize and take possession of all property which is declared contraband under such laws; and

(6) Carry firearms while performing their duties.

(b) Each special agent or enforcement officer shall file with the commissioner a public official's bond in the amount of $1,000.00, the cost of which shall be paid by the department.

(c) Nothing in this title shall be construed so as to relieve any special agent or enforcement officer, after making an arrest, from the duties imposed generally to obtain a warrant promptly and, without undue delay, to return arrested persons before a person authorized to examine, commit, or receive bail, as required by general law.

(d) After an agent or enforcement officer has accumulated 25 years of service with the department, upon leaving the department under honorable conditions, such agent or enforcement officer shall be entitled as part of such officer's compensation to retain his or her weapon and badge pursuant to regulations promulgated by the commissioner.

(e) As used in this subsection, the term "disability" means a disability that prevents an individual from working as a law enforcement officer. When a special agent or an enforcement officer leaves the department as a result of a disability arising in the line of duty, such special agent or an enforcement officer shall be entitled as part of such officer's compensation to retain his or her weapon and badge in accordance with regulations promulgated by the commissioner.



§ 3-2-31. Assistance to other authorities by special agents and enforcement officers of department

(a) Upon a request by the governing authority of any municipality or county, the sheriff or chief of a county police force, the judge of the superior court of any county, or the Governor, the commissioner, in unusual circumstances, may and, in the case of an order from the Governor, shall direct special agents and enforcement officers of the department to render assistance in:

(1) Any criminal case;

(2) The prevention of violations of law; or

(3) Detecting and apprehending those violating any criminal laws of this state, any other state, or the United States.

(b) This Code section shall not apply solely to agents who enforce this title but shall apply to all agents of the department with law enforcement powers.



§ 3-2-32. Inspection of premises by commissioner and agents generally; access to books, records, and supplies

The commissioner and his agents may enter upon the licensed premises of any person engaged in the manufacture, transportation, distribution, sale, storage, or possession of alcoholic beverages at any time for the purpose of inspecting the premises and enforcing this title and shall have access during the inspection to all books, records, and supplies relating to the manufacture, transportation, distribution, sale, storage, or possession of alcoholic beverages.



§ 3-2-33. Sale, possession, concealment, storage, or conveyance of untaxed alcoholic beverages; declaration of untaxed or otherwise unlawful alcoholic beverages as contraband; seizure and disposition of contraband alcoholic beverages

(a) Except as otherwise specifically provided for by law, it is unlawful for any person to sell, possess, conceal, store, or convey any alcoholic beverage on which any tax or license fee imposed by this title has not been paid.

(b) Any peace officer or authorized agent of the commissioner shall declare as contraband any alcoholic beverage:

(1) Not reported for collection of taxes under a reporting system established by the commissioner;

(2) Found in any county, municipality, or unincorporated area of any county where the sale of alcoholic beverages is not lawful when the alcoholic beverage is intended for use or sale contrary to law; or

(3) Sold, conveyed, or possessed, concealed, stored, or held for sale by any person who has not first obtained all licenses required by this title.

(c) Except as otherwise provided in this title, all contraband alcoholic beverages seized shall be immediately delivered to the commissioner or to persons designated by him to receive the contraband alcoholic beverages.



§ 3-2-34. Disposition of contraband alcoholic beverages; seizure; destruction; sale; retention of small quantity for evidence

(a) All alcoholic beverages upon which no taxes have been paid to this state or any other state and which are not specifically exempt from the taxes imposed by law shall be destroyed by the peace officer or agent of the commissioner seizing the beverages, except that a small quantity of the illicit alcoholic beverage may be retained for purposes of evidence in the proper court; and then the illicit alcoholic beverage shall be destroyed immediately.

(b) All contraband alcoholic beverages upon which the taxes have been paid either to this state or to any other state shall be either destroyed or sold at public sale as provided by law.



§ 3-2-35. Seizure of contraband by commissioner and agents; proceedings upon seizure; hearing on entitlement to seized items; appeals; disposition of items upon which taxes have been paid

(a) The commissioner and his agents shall seize and take possession of any contraband found in the possession of any person in violation of this title.

(b) Upon seizure, the commissioner or his agent shall give a receipt to the person from whom the contraband property was seized, if known, identifying the property seized and indicating from whom seized and the place of seizure.

(c) A copy of the receipt shall be:

(1) Filed in the office of the commissioner and shall be a public record open to public inspection; and

(2) Posted at the courthouse of the county in which the contraband was seized.

(d) Any person desiring to make claim to the contraband property shall file a claim with the commissioner at his office in Atlanta within ten days from the day of seizure. The commissioner, within 30 days of receipt of any such claim, shall afford the claimant a hearing in which to show his entitlement to the seized items. The burden of proof at such hearing shall be upon the claimant to establish his claim to the items seized and to show compliance with or justification for noncompliance with this Code section. The commissioner shall enter a written order granting or denying the claim within 30 days from the date of the hearing.

(e) An appeal from the commissioner's order may be taken to the Superior Court of Fulton County by filing with the commissioner, within 15 days from the date of the decision, a notice of appeal to the Superior Court of Fulton County. The appeal shall be based upon the record made before the commissioner; and the commissioner, upon the filing of a notice of appeal, shall transmit the record and appropriate documents to the superior court within 30 days from the date of the filing of notice of appeal. The superior court shall review the record for errors of law, violation of constitutional or statutory provisions, violation of the statutory authority of the agency, lawfulness of the procedure, lack of any evidence to support the decision, and arbitrariness and abuse of discretion. However, the court shall not substitute its judgment for that of the hearing officer as to the weight of evidence on questions of fact.

(f) All alcoholic beverages upon which the taxes have been paid to either this state or any other state shall be disposed of as follows:

(1) In the case of malt beverage, the seized goods shall be destroyed by the commissioner or his authorized agent;

(2) In the case of wine, the seized goods shall be sold by the commissioner at public sale, except that, where seized wine is determined by the commissioner to be unfit for human consumption, it shall be destroyed;

(3) In the case of distilled spirits, the seized goods shall be sold by the commissioner at public sale, except that, where seized distilled spirits are determined by the commissioner to be unfit for human consumption, the distilled spirits shall be destroyed.

(g) This Code section shall not apply to unlawfully manufactured alcoholic beverages.



§ 3-2-36. Arrest and prosecution of violators of title

The commissioner or his agents shall secure warrants or other criminal process against any person who violates any provision of this title in counties and municipalities where the sale of alcoholic beverages is not authorized and in counties and municipalities where the sale of alcoholic beverages is authorized but where the alcoholic beverages are being sold contrary to law. The commissioner or his agents shall prosecute such offenders.









Chapter 3 - Regulation of Alcoholic Beverages Generally

Article 1 - General Provisions

§ 3-3-1. Declaration of business of manufacturing, selling, and other dealings in alcoholic beverages as privilege subject to regulatory requirements

The businesses of manufacturing, distributing, selling, handling, and otherwise dealing in or possessing alcoholic beverages are declared to be privileges in this state and not rights; however, such privileges shall not be exercised except in accordance with the licensing, regulatory, and revenue requirements of this title.



§ 3-3-2. Powers of local governing authorities as to granting, refusal, suspension, or revocation of licenses generally; due process guidelines; fingerprints

(a) Except as otherwise provided for in this title, the manufacturing, distributing, and selling by wholesale or retail of alcoholic beverages shall not be conducted in any county or incorporated municipality of this state without a permit or license from the governing authority of the county or municipality. Each such local governing authority is given discretionary powers within the guidelines of due process set forth in this Code section as to the granting or refusal, suspension, or revocation of the permits or licenses; provided, however, that residency by an applicant within the city or county issuing the permit or license shall not be a requirement by the respective local governing authority if the applicant designates a resident of the city or county who shall be responsible for any matter relating to the license.

(b) The granting or refusal and the suspension or revocation of the permits or licenses shall be in accordance with the following guidelines of due process:

(1) The governing authority shall set forth ascertainable standards in the local licensing ordinance upon which all decisions pertaining to these permits or licenses shall be based;

(2) All decisions approving, denying, suspending, or revoking the permits or licenses shall be in writing, with the reasons therefor stated, and shall be mailed or delivered to the applicant; and

(3) Upon timely application, any applicant aggrieved by the decision of the governing authority regarding a permit or license shall be afforded a hearing with an opportunity to present evidence and cross-examine opposing witnesses.

(c) As a prerequisite to the issuance of any such initial permit or license only, the applicant shall furnish a complete set of fingerprints to be forwarded to the Georgia Bureau of Investigation, which shall search the files of the Georgia Crime Information Center for any instance of criminal activity during the two years immediately preceding the date of the application. The Georgia Bureau of Investigation shall also submit the fingerprints to the Federal Bureau of Investigation under the rules established by the United States Department of Justice for processing and identification of records. The federal record, if any, shall be obtained and returned to the governing authority submitting the fingerprints.



§ 3-3-2.1. Notice to revenue department by county or municipality of violations concerning sale of alcoholic beverages to underage persons

(a) As used in this Code section, the term:

(1) "Disciplinary action" means any citation or arrest arising out of the violation of any law, rule, regulation, resolution, or ordinance of a governmental entity relating to the manufacture, distribution, sale, or possession of alcoholic beverages against a licensee, an employee of a licensee, or any person holding a financial interest in the license of the licensee on the premises or place of business of any licensee.

(2) "Governmental entity" means the United States government, any state government, any local government, and any department, agency, or instrumentality thereof.

(3) "Licensee" means any person issued a license pursuant to this title by a governmental entity to operate a bar.

(b) (1) Within 45 days of any disciplinary action, the licensee shall notify the department of the details of such disciplinary action, including the date such action was taken, the nature of such action, and any other information required by the department, using a format to be determined by the department.

(2) The commissioner may impose a fine not to exceed $750.00 for each violation of paragraph (1) of this subsection. A second or subsequent violation of paragraph (1) of this subsection which occurs within three years from the date of the first violation may constitute grounds for the suspension, revocation, or cancellation of such person's license.

(c) Every county or municipality which issues licenses to a licensee authorizing the manufacture, distribution, or sale of alcoholic beverages shall by resolution or ordinance adopt a policy and implement a process by which any disciplinary action against a licensee shall be reported to the department within 45 days of any officer, department, agency, or instrumentality of such county or municipality taking such disciplinary action.

(d) The commissioner shall determine and make available the format for the reporting of disciplinary actions and shall promulgate rules and regulations as to the implementation and use of such reporting method.



§ 3-3-2.2. Maximum fine for violations of local alcoholic beverages licensing ordinances

Notwithstanding the limitations imposed by subparagraph (a)(2)(C) of Code Section 36-35-6 or any other provision of general law, in the case of a county or municipality which issues more than 300 licenses for consumption of alcoholic beverages on the premises, the maximum fine for violations of local alcoholic beverages licensing ordinances referenced in Code Section 3-3-2 pertaining to licenses issued to sell alcoholic beverages by the drink for consumption on the premises shall be $2,500.00. Nothing in this Code section shall prohibit the governing authority of a county or municipality from imposing a penalty that is otherwise allowed by law, unless such law is a local law in conflict with this Code section.



§ 3-3-3. Licenses required to distribute, sell, or otherwise deal in alcoholic beverages; display of licenses

(a) No person shall manufacture, distribute, sell, handle, or possess for sale, or otherwise deal in, alcoholic beverages without first obtaining all applicable licenses required by this title.

(b) Each person holding a license issued pursuant to this title shall display the license prominently at all times on the premises for which the license is issued.



§ 3-3-4. Exemptions from license fees or taxes

There shall be no exception from the license fees or taxes provided by this title in favor of any person unless specifically provided for by law.



§ 3-3-5. Sale of alcoholic beverages not complying with federal requirements as to quality or purity or standards adopted by commissioner

No alcoholic beverages shall be sold by any licensee under this title if the alcoholic beverages do not fully meet all federal requirements as to quality or purity, as represented by the label, or do not meet such standards as may be adopted by the commissioner.



§ 3-3-6. Maintenance of records as to manufacture, purchase, or sale of alcoholic beverages by manufacturers, importers, or dealers; disposal of records

(a) Each manufacturer, importer, wholesale dealer, retail dealer, and retail consumption dealer shall keep and preserve, as prescribed by the commissioner, records of all alcoholic beverages manufactured, purchased, or sold by him. The records shall be kept for a period of three years from the date of manufacture, purchase, or sale and shall at all times be open to inspection by the commissioner or any authorized agent or employee of the commissioner.

(b) The commissioner may authorize by rule the disposal of records maintained pursuant to subsection (a) of this Code section, prior to the expiration of the specified three-year period, when he is satisfied as to their contents or otherwise determines that the maintenance of the records is no longer necessary.



§ 3-3-7. Local authorization and regulation of sales of alcoholic beverages on Sunday

(a) In all consolidated governments of this state within the limits of which the sale of alcoholic beverages is lawfully authorized, such sales for consumption on the premises shall be authorized, at the discretion of the governing body of the consolidated government, at any time from 11:55 P.M. on Saturdays and the two hours immediately following such time.

(b) In each county having a population of 800,000 or more according to the United States decennial census of 2000 or any future such census in which the sale of alcoholic beverages is lawful:

(1) The county governing authority may authorize the sale of alcoholic beverages for consumption on the premises at any time from 11:55 P.M. on Saturdays and the three hours immediately following such time; and

(2) Alcoholic beverages may be sold on Sundays between the hours of 12:30 P.M. and 12:00 Midnight in public stadiums, coliseums, and auditoriums with a seating capacity in excess of 3,500 persons and in eating establishments. As used in this paragraph, the term "eating establishment" means an establishment which is licensed to sell distilled spirits, malt beverages, or wines and which derives at least 50 percent of its total annual gross food and beverage sales from the sale of prepared meals or food.

(c) In all municipalities having a population of 300,000 or more according to the United States decennial census of 1970 or any future such census in which the sale of alcoholic beverages is lawful:

(1) The municipal governing authority may authorize the sale of alcoholic beverages for consumption on the premises at any time from 11:55 P.M. on Saturdays and the three hours immediately following such time; and

(2) Alcoholic beverages may be sold on Sundays between the hours of 12:30 P.M. and 12:00 Midnight in public stadiums, coliseums, and auditoriums with a seating capacity in excess of 3,500 persons; in eating establishments; and in locally designated special entertainment districts. As used in this paragraph, the term "eating establishment" means an establishment which is licensed to sell distilled spirits, malt beverages, or wines and which derives at least 50 percent of its total annual gross food and beverage sales from the sale of prepared meals or food. As used in this paragraph, the term "special entertainment districts" means contiguous properties upon which is located a festival marketplace and entertainment project which is financed in whole or in part by public funds and which contains a minimum of 200,000 square feet of gross leasable space for retail sales and entertainment purposes and which is located in the central business district of any such municipality if more than 50 percent of such contiguous properties are owned or controlled by a governmental entity.

(d) In each county having a population of not less than 153,000 nor more than 165,000 according to the United States decennial census of 1980 or any future such census in which the sale of alcoholic beverages is lawful and in all municipalities within such counties in which the sale of alcoholic beverages is lawful, the governing authority of the county or municipality, as appropriate, may authorize the sale of alcoholic beverages for consumption on the premises:

(1) At any time from 11:55 P.M. on Saturdays and the two hours immediately following such time; and

(2) In eating establishments which are located in the unincorporated area of the county, in the case of the county, or which are located in the corporate limits of the municipality, in the case of a municipality, on Sundays from 12:30 P.M. until 12:00 Midnight. As used in this paragraph, the term "eating establishment" means an establishment which is licensed to sell distilled spirits, malt beverages, or wines for consumption on the premises and which derives at least 50 percent of its total annual gross food and beverage sales from the sale of prepared meals or food.

(e) (1) In each county having a population of not less than 100,000 nor more than 150,000 according to the United States decennial census of 1970 or any future such census in which the sale of alcoholic beverages is lawful and in all municipalities in such counties in which the sale of alcoholic beverages is lawful, the governing authority of the county or municipality, as appropriate, may authorize the sale of alcoholic beverages for consumption on the premises in bona fide full-service restaurants at any time from 11:55 P.M. on Saturdays until 2:00 A.M. on Sundays; provided, however, that this subsection shall not apply to any geographic area of any municipal corporation which is located outside of the limits of any county in which the sale of alcoholic beverages is not lawful.

(2) As used in this subsection, the term "bona fide full-service restaurant" means an established place of business:

(A) Which is licensed to sell alcoholic beverages, distilled spirits, malt beverages, or wines for consumption on the premises;

(B) Where meals with substantial entrees selected by the patron from a full menu are served;

(C) Which has adequate facilities and sufficient employees for cooking or preparing and serving such meals for consumption at tables in dining rooms on the premises; and

(D) Which derives at least 50 percent of its gross income from the sale of such meals prepared, served, and consumed on the premises.

(3) The governing authority of such a county or municipality, by ordinance, may authorize any other establishment otherwise licensed to sell alcoholic beverages, distilled spirits, malt beverages, or wines for consumption on the premises to engage in such sales at any time from 11:55 P.M. on Saturdays until 2:00 A.M. on Sundays; provided, however, that the proviso in paragraph (1) of this subsection shall also be applicable to sales in establishments pursuant to this paragraph.

(4) The governing authority of such a county or municipality may provide for special licenses for and charge a license fee to establishments which engage in sales of such beverages at any time from 11:55 P.M. on Saturdays until 2:00 A.M. on Sundays. The license fee shall be set by the governing body.

(f) In each county having a population of 58,000 or more according to the United States decennial census of 1990, or any future such census in which the sale of alcoholic beverages is lawful, alcoholic beverages may be sold for consumption on the premises on each day of the week, including Sundays between the hours of 12:30 P.M. and 12:00 Midnight, on the premises of motor sport road race track facilities with a permanent seating capacity in excess of 10,000 persons. As used in this subsection, the term "premises" means restaurants, grandstands, and other event viewing areas owned, leased, or controlled by the establishment which is licensed to sell distilled spirits, malt beverages, or wines for consumption on the premises.

(g) Reserved.

(h) (1) In all counties having a population of not less than 62,450 and not more than 64,000 according to the United States decennial census of 1990 or any future such census in which the sale of alcoholic beverages is lawful, and in all municipalities within such counties in which the sale of alcoholic beverages is lawful, the governing authority of the county or municipality, as appropriate, may authorize the sale of alcoholic beverages for consumption on the premises if Sunday sales are approved in a referendum as provided in this subsection.

(2) Eating establishments located in the unincorporated area of the county, in the case of the county, or eating establishments located in the corporate limits of the municipality, in the case of a municipality, shall be authorized to sell alcoholic beverages for consumption on the premises on Sundays between the hours of 12:30 P.M. and 12:00 Midnight. As used in this paragraph, the term "eating establishment" means an establishment which is licensed to sell distilled spirits, malt beverages, or wines and which derives at least 50 percent of its total annual gross food and beverage sales from the sale of prepared meals or food.

(3) Any governing authority desiring to permit and regulate Sunday sales shall so provide by proper resolution or ordinance.

(4) Not less than ten nor more than 20 days after the date of approval of such resolution or ordinance, it shall be the duty of the election superintendent of the county to issue the call for an election for the purpose of submitting the question of Sunday sales to the electors of the county for approval or rejection. The superintendent shall set the date of the election for a day not less than 30 nor more than 45 days after the date of the issuance of the call. The superintendent shall cause the date and purpose of the election to be published in the official organ of the county once a week for two weeks immediately preceding the date thereof. The ballot shall have written or printed thereon the words:

"[ ] YES Shall the governing authority of (name of county) be

authorized to permit and

[ ] NO regulate Sunday sales of distilled spirits or alcoholic

beverages for beverage purposes by the drink?"

(5) All persons desiring to vote for approval of Sunday sales shall vote "Yes," and those persons desiring to vote for rejection of Sunday sales shall vote "No." If more than one-half of the votes cast on the question are for approval of Sunday sales, the governing authority in such counties and the governing authority of all municipalities within such counties may by appropriate resolution or ordinance permit and regulate Sunday sales by licensees.

(6) The expense of the election shall be borne by the county in which the election is held. It shall be the duty of the superintendent to hold and conduct the election. It shall be his further duty to certify the result thereof to the Secretary of State.

(i) (1) In each county having a population of more than 100,000 in any metropolitan statistical area having a population of not less than 250,000 nor more than 1,000,000 according to the United States decennial census of 1980 or any future such census in which the sale of alcoholic beverages is lawful in such a county and in all municipalities within such counties in which the sale of alcoholic beverages is lawful, the governing authority of the county or municipality, as appropriate, may authorize the sale of alcoholic beverages for consumption on the premises if Sunday sales are approved by referendum as provided in paragraph (2) of this subsection:

(A) At any time from 11:55 P.M. on Saturdays until 2:55 A.M. on Sundays; and

(B) In eating establishments which are located in the unincorporated area of the county, in the case of the county, or which are located in the corporate limits of the municipality, in the case of a municipality, on Sundays between the hours of 12:30 P.M. and 12:00 Midnight. As used in this subparagraph, the term "eating establishment" means an establishment which is licensed to sell distilled spirits, malt beverages, or wines and which derives at least 50 percent of its total annual gross food and beverage sales from the sale of prepared meals or food.

(2) Any governing authority desiring to permit and regulate Sunday sales pursuant to paragraph (1) of this subsection shall so provide by proper resolution or ordinance. Not less than ten nor more than 60 days after the date of approval of such resolution or ordinance, it shall be the duty of the election superintendent of the county or municipality to issue the call for an election for the purpose of submitting the question of Sunday sales to the electors of the county or municipality for approval or rejection. The superintendent shall set the date of the election for a day not less than 30 nor more than 60 days after the date of the issuance of the call. The superintendent shall cause the date and purpose of the election to be published in the official organ of the county once a week for two weeks immediately preceding the date thereof. The ballot shall have written or printed thereon the words:

"[ ] YES Shall the governing authority of (name of municipality or

county) be authorized

[ ] NO to permit and regulate Sunday sales of distilled spirits or

alcoholic beverages for beverage purposes by the drink?"

All persons desiring to vote for approval of Sunday sales shall vote "Yes," and those persons desiring to vote for rejection of Sunday sales shall vote "No." If more than one-half of the votes cast on the question are for approval of Sunday sales, the governing authority may by appropriate resolution or ordinance permit and regulate Sunday sales by licensees. The expense of the election shall be borne by the county or municipality in which the election is held. It shall be the duty of the superintendent to hold and conduct the election. It shall be his further duty to certify the result thereof to the Secretary of State.

(j) (1) Notwithstanding any other provisions of law, in all counties or municipalities in which the sale of alcoholic beverages is lawful for consumption on the premises, the governing authority of the county or municipality may, by resolution or ordinance conditioned on approval in a referendum, authorize the sale of alcoholic beverages for consumption on the premises on Sundays from 12:30 P.M. until 12:00 Midnight in any licensed establishment which derives at least 50 percent of its total annual gross sales from the sale of prepared meals or food in all of the combined retail outlets of the individual establishment where food is served and in any licensed establishment which derives at least 50 percent of its total annual gross income from the rental of rooms for overnight lodging.

(2) Any governing authority desiring to permit and regulate Sunday sales pursuant to this subsection, but only after a referendum election, shall so provide by proper resolution or ordinance conditioned on a referendum. Not less than ten nor more than 60 days after the date of approval of such resolution or ordinance, it shall be the duty of the election superintendent of the county or municipality to issue the call for an election for the purpose of submitting the question of Sunday sales to the electors of the county or municipality for approval or rejection. The superintendent shall set the date of the election for a day not less than 30 nor more than 60 days after the date of the issuance of the call. The superintendent shall cause the date and purpose of the election to be published in the official organ of the county once a week for two weeks immediately preceding the date thereof. The ballot shall have written or printed thereon the words:

"[ ] YES Shall the governing authority of (name of municipality or

county) be authorized

[ ] NO to permit and regulate Sunday sales of distilled spirits or

alcoholic beverages for beverage purposes by the drink?"

All persons desiring to vote for approval of Sunday sales shall vote "Yes," and those persons desiring to vote for rejection of Sunday sales shall vote "No." If more than one-half of the votes cast on the question are for approval of Sunday sales, the governing authority may by appropriate resolution or ordinance permit and regulate Sunday sales by licensees. Otherwise, such Sunday sales shall not be permitted. The expense of the election shall be borne by the county or municipality in which the election is held. It shall be the duty of the superintendent to hold and conduct the election. It shall be his further duty to certify the result thereof to the Secretary of State.

(3) Notwithstanding this subsection or any other provision of law, all county or municipal resolutions or ordinances enacted prior to April 6, 1984, pursuant to the authorizations granted by subsections (a) through (i) of this Code section are declared to be valid and shall remain in full force and effect unless affirmatively repealed by the governing authority of the county or municipality.

(k) (1) Notwithstanding other laws, in any county in which one-half of the net revenues collected from the legalizing, controlling, licensing, and taxing of the wholesale and retail sale of alcoholic beverages is paid over to the boards of education in such county, a municipality having an independent school system shall be authorized through its governing authority, either by proper resolution or ordinance approved by a majority of that governing authority or by proper resolution or ordinance so approved and by its terms having its effectiveness being contingent upon referendum approval pursuant to paragraph (2) of this subsection, to allow:

(A) The sale of alcoholic beverages for consumption on the premises at any time from 11:55 P.M. on Saturdays and three hours immediately following such time; and

(B) The sale and service by the drink of alcoholic beverages on Sundays from 12:30 P.M. until 12:00 Midnight in any licensed establishment which derives at least 50 percent of its total annual gross food and beverage sales from the sale of prepared meals or food in all of the combined retail outlets of the individual establishment where food is served and in any licensed establishment which derives at least 50 percent of its total annual gross income from the rental of rooms for overnight lodging.

(2) If a resolution or ordinance is approved pursuant to paragraph (1) of this subsection and by its terms has its effectiveness contingent upon referendum approval pursuant to this paragraph, not less than ten nor more than 60 days after the date of approval of such resolution or ordinance it shall be the duty of the election superintendent of the municipality, whose governing authority approved that resolution or ordinance, to issue the call for an election for the purpose of submitting the question of Sunday sales to the electors of that municipality for approval or rejection. The superintendent shall set the date of the election for a day not less than 30 nor more than 60 days after the date of the issuance of the call. The superintendent shall cause the date and purpose of the election to be published in the official organ of the county in which that municipality is located once a week for two weeks immediately preceding the date thereof. The ballot shall have written or printed thereon the words:

"[ ] YES Shall Sunday sales of alcoholic beverages by the drink be

authorized in

[ ] NO (name of municipality)?"

All persons desiring to vote for approval of Sunday sales shall vote "Yes," and those persons desiring to vote for rejection of Sunday sales shall vote "No." If more than one-half of the votes cast on the question are for approval of Sunday sales, the resolution or ordinance approving such Sunday sales shall become effective upon the date so specified in that resolution or ordinance. The expense of the election shall be borne by the municipality in which the election is held. It shall be the duty of the superintendent to hold and conduct the election. It shall be his further duty to certify the result thereof to the Secretary of State.

(l) In all counties having a population of 160,000 or more according to the United States decennial census of 1980 or any future such census in which the sale of alcoholic beverages is lawful and in all municipalities within such counties in which the sale of alcoholic beverages is lawful, the governing authority of the county or municipality, as appropriate, may authorize the sale of alcoholic beverages for consumption on the premises:

(1) At any time from 11:55 P.M. on Saturdays until 2:55 A.M. on Sundays;

(2) In eating establishments which are located in the unincorporated area of the county, in the case of the county, or which are located in the corporate limits of the municipality, in the case of a municipality, on Sundays between the hours of 12:30 P.M. and 12:00 Midnight. As used in this paragraph, the term "eating establishment" means an establishment which is licensed to sell distilled spirits, malt beverages, or wines and which derives at least 50 percent of its total annual gross food and beverage sales from the sale of prepared meals or food; and

(3) In inns which are located in the unincorporated area of the county, in the case of the county, or which are located in the corporate limits of the municipality, in the case of a municipality, on Sundays between the hours of 12:30 P.M. and 12:00 Midnight. As used in this paragraph, the term "inn" means an establishment which is licensed to sell distilled spirits, malt beverages, or wines and which derives at least 50 percent of its total annual gross income from the rental of rooms for overnight lodging.

The provisions of this subsection are in addition to or cumulative of and not in lieu of any other provisions of this title granting certain authority to a county or municipality relative to the sale of alcoholic beverages for consumption on the premises.

(m) In all municipalities or counties or in any portion of any municipality or county in which the sale of alcoholic beverages is lawful, the governing authority of the municipality or county may authorize the sale of alcoholic beverages for consumption on the premises at any time from 11:55 P.M. on Saturdays until 2:55 A.M. on Sundays by the adoption of an ordinance or resolution. The provisions of this subsection are in addition to or cumulative of and not in lieu of any other provisions of this title granting certain authority to a county or municipality relative to the sale of alcoholic beverages for consumption on the premises. Said authorization may be revoked by such governmental authority in the same manner.

(n) A municipality in which the sale of alcoholic beverages on Sunday is authorized by any other provision of law may by the adoption of an ordinance authorize the sale of alcoholic beverages in public stadiums, coliseums and auditoriums owned or controlled by it or by a public authority and having seating capacity in excess of 2,500 people on Sunday between the hours of 12:30 P.M. and midnight.

(o) (1) As used in this subsection, the term "bowling center" means an establishment which is licensed to sell distilled spirits, malt beverages, or wines and which derives at least 50 percent of its total annual gross revenues either from the rental of bowling lanes and bowling equipment or from the combination of the rental of bowling lanes and bowling equipment and the sale of prepared meals and other food products.

(2) The governing authority of any municipality or county in any portion of which the sale of alcoholic beverages is authorized may by ordinance authorize the sale of alcoholic beverages for consumption on the premises in any bowling center located within the jurisdiction of such governing authority between the hours of 12:30 P.M. and 12:00 Midnight on Sundays.

(p) (1) Notwithstanding other laws, in each county or municipality in which package sales of malt beverages and wine by retailers are lawful, but package sales of distilled spirits by retailers are not lawful, the governing authority of the county or municipality, as appropriate, may authorize package sales by retailers of malt beverages and wine on Sundays between the hours of 12:30 P.M. and 11:30 P.M., if such Sunday sales of both malt beverages and wine are approved by referendum as provided in paragraph (2) of this subsection.

(2) Any governing authority desiring to permit and regulate package sales by retailers of both malt beverages and wine on Sundays between the hours of 12:30 P.M. and 11:30 P.M., pursuant to paragraph (1) of this subsection, shall so provide by proper resolution or ordinance specifying the hours during such period when such package sales may occur. Upon receipt of the resolution or ordinance, the election superintendent shall issue the call for an election for the purpose of submitting the question of Sunday package sales by retailers of both malt beverages and wine to the electors of that county or municipality for approval or rejection. The election superintendent shall issue the call and shall conduct the election on a date and in the manner authorized under Code Section 21-2-540. The election superintendent shall cause the date and purpose of the election to be published once a week for four weeks immediately preceding the date of the election in the official organ of the county. The ballot shall have written or printed thereon the words:

"( ) YES Shall the governing authority of (name of county or

municipality) be authorized to permit and regulate package sales by

( ) NO retailers of both malt beverages and wine on Sundays

between the hours of 12:30 P.M. and 11:30 P.M.?"

All persons desiring to vote for approval of package sales by retailers of malt beverages and wine on Sundays between the hours of 12:30 P.M. and 11:30 P.M. shall vote "Yes," and all persons desiring to vote for rejection of package sales by retailers of malt beverages and wine on Sundays between the hours of 12:30 P.M. and 11:30 P.M. shall vote "No." If more than one-half of the votes cast on the question are for approval of Sunday package sales by retailers of malt beverages and wine on Sundays between the hours of 12:30 P.M. and 11:30 P.M., the resolution or ordinance approving such Sunday package sales by retailers of malt beverages and wine shall become effective upon the date so specified in that resolution or ordinance. The expense of the election shall be borne by the county or municipality in which the election is held. The election superintendent shall canvass the returns, declare the result of the election, and certify the result to the Secretary of State.

(3) Whenever package sales of malt beverages and wine on Sundays between the hours of 12:30 P.M. and 11:30 P.M. are authorized by a county or municipality pursuant to this subsection, Sunday package sales by retailers of malt beverages and wine may be made only by licensed retailers that are licensed to sell by the package.

(4) The provisions of this subsection are in addition to or cumulative of and not in lieu of any other provisions of this title relative to the sale of malt beverages and wine by retailers.

(q) (1) Notwithstanding other laws, in each county or municipality in which package sales of malt beverages, wine, and distilled spirits by retailers are all lawful, the governing authority of the county or municipality, as appropriate, may authorize package sales by retailers of malt beverages, wine, and distilled spirits on Sundays between the hours of 12:30 P.M. and 11:30 P.M., if such Sunday sales of malt beverages, wine, and distilled spirits are approved by referendum as provided in paragraph (2) of this subsection. If the governing authority seeks authorization for Sunday sales of alcoholic beverages pursuant to this subsection, the governing authority shall seek authorization of package sales by retailers of all alcoholic beverages, including malt beverages, wine, and distilled spirits, and not of only one type of alcoholic beverage.

(2) Any governing authority desiring to permit and regulate package sales by retailers of malt beverages, wine, and distilled spirits on Sundays between the hours of 12:30 P.M. and 11:30 P.M., pursuant to paragraph (1) of this subsection, shall so provide by proper resolution or ordinance specifying the hours during such period when such package sales may occur. Upon receipt of the resolution or ordinance, the election superintendent shall issue the call for an election for the purpose of submitting the question of Sunday package sales by retailers of malt beverages, wine, and distilled spirits to the electors of that county or municipality for approval or rejection. The election superintendent shall issue the call and shall conduct the election on a date and in the manner authorized under Code Section 21-2-540. The election superintendent shall cause the date and purpose of the election to be published once a week for four weeks immediately preceding the date of the election in the official organ of the county. The ballot shall have written or printed thereon the words:

"( ) YES Shall the governing authority of (name of county or

municipality) be authorized to permit and regulate package sales by

( ) NO retailers of malt beverages, wine, and distilled spirits on

Sundays between the hours of 12:30 P.M. and 11:30 P.M.?"

All persons desiring to vote for approval of package sales by retailers of malt beverages, wine, and distilled spirits on Sundays between the hours of 12:30 P.M. and 11:30 P.M. shall vote "Yes," and all persons desiring to vote for rejection of package sales by retailers of malt beverages, wine, and distilled spirits on Sundays between the hours of 12:30 P.M. and 11:30 P.M. shall vote "No." If more than one-half of the votes cast on the question are for approval of Sunday package sales by retailers of malt beverages, wine, and distilled spirits on Sundays between the hours of 12:30 P.M. and 11:30 P.M., the resolution or ordinance approving such Sunday package sales by retailers of malt beverages, wine, and distilled spirits shall become effective upon the date so specified in that resolution or ordinance. If more than one-half of the votes cast on the question are for disapproval of Sunday package sales by retailers of malt beverages, wine, and distilled spirits on Sundays between the hours of 12:30 P.M. and 11:30 P.M., such rejection shall not nullify the prior election results for approval of Sunday package sales by retailers of malt beverages and wine on Sundays between the hours of 12:30 P.M. and 11:30 P.M. pursuant to subsection (p) of this Code section. The expense of the election shall be borne by the county or municipality in which the election is held. The election superintendent shall canvass the returns, declare the result of the election, and certify the result to the Secretary of State.

(3) Whenever package sales of malt beverages, wine, and distilled spirits on Sundays between the hours of 12:30 P.M. and 11:30 P.M. are authorized by a county or municipality pursuant to this subsection, Sunday package sales by retailers of malt beverages, wine, and distilled spirits may be made only by licensed retailers that are licensed to sell by the package.

(4) The provisions of this subsection are in addition to or cumulative of and not in lieu of any other provisions of this title relative to the sale of alcoholic beverages by retailers.

(r) Notwithstanding any other provisions of law, in all counties or municipalities in which the sale of alcoholic beverages is lawful for consumption on the premises, the governing authority of the county or municipality, as appropriate, may by adoption of a resolution or ordinance authorize the sale of alcoholic beverages for consumption on the premises from 12:30 P.M. until 12:00 Midnight on one Sunday during each calendar year that shall be designated in such resolution or ordinance. Any sales for consumption on the premises made pursuant to this subsection shall be subject to such terms and conditions as may be required by the governing authority of the county or municipality.



§ 3-3-8. Possession and transportation of lawfully purchased alcoholic beverages upon which taxes have not been paid in this state

(a) (1) An individual may possess and transport in this state the following quantities of alcoholic beverages upon which the taxes imposed by this title have not been paid:

(A) In the case of distilled spirits, not in excess of one-half gallon;

(B) In the case of malt beverages, not in excess of 576 ounces or two standard cases of 12 ounce cans or the equivalent thereof or one 7.75 gallon keg or barrel; and

(C) In the case of wine, not in excess of one-half gallon, except where the wine possessed was purchased and shipped pursuant to Code Section 3-6-32 and where the possessor has in his or her possession documentation evidencing that the wine was so purchased and shipped.

(2) Upon paying the excise taxes imposed by this title, an individual may possess and transport in this state the following quantities of alcoholic beverages purchased outside this state for personal or household use:

(A) In the case of distilled spirits, not in excess of one gallon;

(B) In the case of malt beverages, not in excess of two standard cases or the equivalent thereof; and

(C) In the case of wine, not in excess of two standard cases or the equivalent thereof.

(3) Whenever alcoholic beverages upon which the taxes imposed by this title have not been paid are being transported in a motor vehicle or other conveyance capable of transporting people, each individual in such motor vehicle or other conveyance, who is authorized to possess alcoholic beverages shall be entitled to the exemptions set forth in paragraph (1) of this subsection, and there shall be no presumption that all alcoholic beverages in the motor vehicle are possessed by the owner or operator of the motor vehicle. Where alcoholic beverages are possessed in excess of the exemptions set forth in paragraph (1) of this subsection, the possessor must have in his or her possession documentation evidencing that the excise taxes imposed by this title have been paid to the commissioner.

(b) This Code section shall apply only with respect to alcoholic beverages purchased by the possessor outside of this state in accordance with the laws of the place where purchased and brought into this state by the purchaser. The burden of proof that the beverages were purchased outside this state and in accordance with the laws of the place where purchased shall in all cases be upon the possessor of the beverages.



§ 3-3-9. Penalty for violations of prohibitions in chapter

(a) It is unlawful for any person knowingly and intentionally to violate any prohibition contained in this chapter.

(b) Except as otherwise provided in this chapter, any person who violates any prohibition contained in this chapter shall be guilty of a misdemeanor.






Article 2 - Prohibited Acts

§ 3-3-20. Sale of alcoholic beverages on Sundays, election days, and Christmas Day

(a) Except as provided in subsection (d) of this Code section or except as specifically authorized by law, no person knowingly and intentionally shall sell or offer to sell alcoholic beverages on Sunday.

(b) (1) As used in this subsection, the term "day" means that period of time beginning with the opening of the polls and ending with the closing of the polls.

(2) (A) Except as provided in subparagraph (B) of this paragraph and paragraph (3) of this subsection, in any county or municipality in which the sale of alcoholic beverages is authorized, the sale of alcoholic beverages in compliance with such authorization shall be authorized and legal on any election day.

(B) The local governing authority of any county in which the sale of alcoholic beverages is authorized and the local governing authority of any municipality in which the sale of alcoholic beverages is authorized may, by ordinance, prohibit the sale of alcoholic beverages on any election days. In any case where the governing authority of a county or municipality has passed an ordinance prohibiting the sale of alcoholic beverages on any election days as authorized by this subparagraph, such prohibition shall apply only within the territorial boundaries for which the election is held but such territorial boundaries shall not include any property owned or operated by a county, municipality, or other political subdivision of this state for airport purposes if no person resides on such publicly owned or operated property.

(3) (A) Notwithstanding any other provisions of this subsection, it shall be unlawful for any person to sell alcoholic beverages within 250 feet of any polling place or of the outer edge of any building within which such polling place is established on primary or election days.

(B) Any person violating the provisions of this paragraph shall be guilty of a misdemeanor.

(c) The governing authority of any county or municipality may, by ordinance or resolution, prohibit the sale of alcoholic beverages on Christmas Day.

(d) (1) In all municipalities within any county having a population of 400,000 or more according to the United States decennial census of 1990 or any future such census in which the sale of alcoholic beverages is lawful, alcoholic beverages may be sold on Sundays between the hours of 12:30 P.M. and 12:00 Midnight at festivals. As used in this paragraph, the term "festival" means a specific outdoor public celebration or gathering for which a license or permit has been issued by the appropriate governing authority which involves the use either of public parks or public streets and which includes entertainment, dancing, music, dramatic productions, art exhibition, parades, or the sale of merchandise, food or alcohol, or any combination of the foregoing; and which of necessity requires for its successful execution the provision and coordination of municipal services to a degree significantly over and above that which the city routinely provides under ordinary everyday circumstances. The definition of "festival," as used in this paragraph, does not include events which are solely parades, foot races, or political demonstrations unless such parade, foot race, or political demonstration is proposed as an integral part of a larger "festival," as defined in this paragraph.

(2) Notwithstanding the provisions of this subsection, all persons and entities selling alcoholic beverages pursuant to this subsection shall fully comply with all other applicable state and local license and permit requirements.



§ 3-3-21. Sales of alcoholic beverages near churches, school buildings, or other sites

(a) (1) No person knowingly and intentionally may sell or offer to sell:

(A) Any distilled spirits in or within 100 yards of any church building or within 200 yards of any school building, educational building, school grounds, or college campus;

(B) Any wine or malt beverages within 100 yards of any school building, school grounds, or college campus. This subparagraph shall not apply at any location for which a license has been issued prior to July 1, 1981, nor to the renewal of such license. Nor shall this subparagraph apply at any location for which a new license is applied for if the sale of wine and beer was lawful at such location at any time during the 12 months immediately preceding such application. Nothing in this subparagraph shall prohibit a grocery store licensed for the retail sale of only wine and malt beverages for consumption off the premises from selling wine or malt beverages within 100 yards of any school building, school grounds, or college campus, where so permitted by resolution or ordinance of the county or municipality. As used in this subparagraph, the term "grocery store" means a retail establishment which has a total retail floor space of at least 10,000 square feet of which at least 85 percent is reserved for the sale of food and other nonalcoholic items, conducts all of its sales inside the building containing its retail floor space, and meets such other criteria as may be required by the local governing authority of the county or municipality; or

(C) Any distilled spirits, wine, or malt beverages within 100 yards of an alcoholic treatment center owned and operated by this state or any county or municipal government therein. This paragraph shall not apply to any business having a license in effect on July 1, 1981.

(2) As used in this subsection, the term "school building" or "educational building" shall apply only to state, county, city, or church school buildings and to such buildings at such other schools in which are taught subjects commonly taught in the common schools and colleges of this state and which are public schools or private schools as defined in subsection (b) of Code Section 20-2-690.

(b) Nothing contained in this Code section shall prohibit the licensing of the sale or distribution of alcoholic beverages by:

(1) Hotels of 50 rooms or more which have been in continuous operation for a period of at least five years preceding July 1, 1981;

(2) Bona fide private clubs, owning their own homes, subject to licensing under Chapter 7 of this title; and

(3) Licensees for the retail sale of alcoholic beverages for consumption on the premises only who shall be subject to regulation as to distances from churches, schools, and colleges by counties and municipalities.

(c) For purposes of this Code section, distances shall be measured by the most direct route of travel on the ground.

(d) (1) In counties having a population of not less than 175,000 nor more than 195,000, according to the United States decennial census of 1970 or any future such census, the distances provided in subparagraph (a)(1)(A) of this Code section for separation of businesses licensed under this title from churches and schools shall be measured as follows:

(A) From the property line of the tract on which is located the business regulated under this title;

(B) To the property line of the tract on which is located the church, school ground, or college campus; and

(C) Along a straight line which describes the shortest distance between the two property lines.

(2) No license in effect on April 13, 1979, shall be revoked before its date of expiration by reason of the method of measurement set out in this subsection if the license was granted in reliance on another method of measurement. No application for a license or for a renewal shall be denied by reason of the method of measurement set out in this subsection if the application is for premises for which a license was granted prior to April 13, 1979, in reliance on another method of measurement.

(e) (1) As used in this subsection, the term "housing authority property" means any property containing 300 housing units or fewer owned or operated by a housing authority created by Article 1 of Chapter 3 of Title 8, the "Housing Authorities Law."

(2) No person knowingly and intentionally may sell any alcoholic beverages for consumption on the premises within 100 yards of any housing authority property. This subsection shall not apply at any location for which a license has been issued prior to July 1, 2000, nor to the renewal of such license. Nor shall this subsection apply at any location for which a new license is applied for if the sale of alcoholic beverages for consumption on the premises was lawful at such location at any time during the 12 months immediately preceding such application.



§ 3-3-21.1. Possession of alcoholic beverages on the grounds of a public school

(a) Except as provided in subsection (b) of this Code section, no person shall possess any alcoholic beverages upon the grounds or within any structure of a public elementary school; public high school; or public trade, vocational, or industrial school.

(b) Subsection (a) of this Code section shall not apply to any situation where alcoholic beverages are used by a teacher for educational purposes nor to any situation where alcoholic beverages are used in a religious ceremony or observance.



§ 3-3-22. Sale or furnishing of alcoholic beverages to intoxicated persons

No alcoholic beverage shall be sold, bartered, exchanged, given, provided, or furnished to any person who is in a state of noticeable intoxication.



§ 3-3-23. Furnishing to, purchase of, or possession by persons under 21 years of age of alcoholic beverages; use of false identification; proper identification; dispensing, serving, selling, or handling by persons under 21 years of age in the course of employment; seller's actions upon receiving false identification; immunity for seeking medical assistance for alcohol related overdose

(a) Except as otherwise authorized by law:

(1) No person knowingly, directly or through another person, shall furnish, cause to be furnished, or permit any person in such person's employ to furnish any alcoholic beverage to any person under 21 years of age;

(2) No person under 21 years of age shall purchase, attempt to purchase, or knowingly possess any alcoholic beverage;

(3) No person under 21 years of age shall misrepresent such person's age in any manner whatever for the purpose of obtaining illegally any alcoholic beverage;

(4) No person knowingly or intentionally shall act as an agent to purchase or acquire any alcoholic beverage for or on behalf of a person under 21 years of age; or

(5) No person under 21 years of age shall misrepresent his or her identity or use any false identification for the purpose of purchasing or obtaining any alcoholic beverage.

(b) The prohibitions contained in paragraphs (1), (2), and (4) of subsection (a) of this Code section shall not apply with respect to the sale, purchase, or possession of alcoholic beverages for consumption:

(1) For medical purposes pursuant to a prescription of a physician duly authorized to practice medicine in this state; or

(2) At a religious ceremony.

(c) The prohibitions contained in paragraphs (1), (2), and (4) of subsection (a) of this Code section shall not apply with respect to the possession of alcoholic beverages for consumption by a person under 21 years of age when the parent or guardian of the person under 21 years of age gives the alcoholic beverage to the person and when possession is in the home of the parent or guardian and such parent or guardian is present.

(d) The prohibition contained in paragraph (1) of subsection (a) of this Code section shall not apply with respect to sale of alcoholic beverages by a person when such person has been furnished with proper identification showing that the person to whom the alcoholic beverage is sold is 21 years of age or older. For purposes of this subsection, the term "proper identification" means any document issued by a governmental agency containing a description of the person, such person's photograph, or both, and giving such person's date of birth and includes, without being limited to, a passport, military identification card, driver's license, or an identification card authorized under Code Sections 40-5-100 through 40-5-104. "Proper identification" shall not include a birth certificate and shall not include any traffic citation and complaint form.

(e) If such conduct is not otherwise prohibited pursuant to Code Section 3-3-24, nothing contained in this Code section shall be construed to prohibit any person under 21 years of age from:

(1) Dispensing, serving, selling, or handling alcoholic beverages as a part of employment in any licensed establishment;

(2) Being employed in any establishment in which alcoholic beverages are distilled or manufactured; or

(3) Taking orders for and having possession of alcoholic beverages as a part of employment in a licensed establishment.

(f) Testimony by any person under 21 years of age, when given in an administrative or judicial proceeding against another person for violation of any provision of this Code section, shall not be used in any administrative or judicial proceedings brought against such testifying person under 21 years of age.

(g) Nothing in this Code section shall be construed to modify, amend, or supersede Chapter 11 of Title 15.

(h) In any case where a reasonable or prudent person could reasonably be in doubt as to whether or not the person to whom an alcoholic beverage is to be sold or otherwise furnished is actually 21 years of age or older, it shall be the duty of the person selling or otherwise furnishing such alcoholic beverage to request to see and to be furnished with proper identification as provided for in subsection (d) of this Code section in order to verify the age of such person; and the failure to make such request and verification in any case where the person to whom the alcoholic beverage is sold or otherwise furnished is less than 21 years of age may be considered by the trier of fact in determining whether the person selling or otherwise furnishing such alcoholic beverage did so knowingly.

(i) Any retailer or retail consumption dealer, or any person acting on behalf of such retailer or retail consumption dealer, who upon requesting proper identification from a person attempting to purchase alcoholic beverages from such retailer or retail consumption dealer pursuant to subsection (h) of this Code section is tendered a driver's license which indicates that such driver's license is falsified, is not the driver's license of the person presenting it, or that such person is under the age of 21 years, the person to whom said license is tendered shall be authorized to either write down the name, address, and license number or to seize and retain such driver's license and in either event shall immediately thereafter summon a law enforcement officer who shall be authorized to seize the license either at the scene or at such time as the license can be located. The procedures and rules connected with the retention of such license by the officer shall be the same as those provided for the acceptance of a driver's license as bail on arrest for traffic offenses pursuant to Code Section 17-6-11.

(j) (1) As used in this subsection, the term:

(A) "Alcohol related overdose" means an acute condition, including, but not limited to, extreme physical illness, decreased level of consciousness, respiratory depression, coma, mania, or death, resulting from the consumption or use of alcohol or that a layperson would reasonably believe to be resulting from the consumption or use of alcohol for which medical assistance is required.

(B) "Medical assistance" means aid provided to a person believed to be experiencing an alcohol related overdose by a health care professional licensed, registered, or certified under the laws of this state who, acting within his or her lawful scope of practice, may provide diagnosis, treatment, or emergency services relative to such overdose.

(C) "Seeks medical assistance" means accesses or assists in accessing the 9-1-1 system or otherwise contacts or assists in contacting law enforcement or a poison control center or provides care to a person experiencing or believed to be experiencing an alcohol related overdose while awaiting the arrival of medical assistance to aid such person.

(2) Any person who in good faith seeks medical assistance for someone who is experiencing an alcohol related overdose shall not be arrested, charged, or prosecuted for a violation of paragraphs (2) through (5) of subsection (a) of this Code section if the evidence for the arrest, charge, or prosecution of such violation resulted from seeking such medical assistance. Any person who is experiencing an alcohol related overdose and, in good faith, seeks medical assistance for himself or herself or is the subject of such a request shall not be arrested, charged, or prosecuted for a violation of paragraphs (2) through (5) of subsection (a) of this Code section if the evidence for the arrest, charge, or prosecution of such violation resulted from seeking such medical assistance. Any such person shall also not be subject to:

(A) Penalties for a violation of a permanent or temporary protective order or restraining order; or

(B) Sanctions for a violation of a condition of pretrial release, condition of probation, or condition of parole based on a violation of paragraphs (2) through (5) of subsection (a) of this Code section.

(3) Nothing in this subsection shall be construed to limit the admissibility of any evidence in connection with the investigation or prosecution of a crime with regard to a defendant who does not qualify for the protections of paragraph (2) of this subsection or with regard to other crimes committed by a person who otherwise qualifies for protection pursuant to paragraph (2) of this subsection. Nothing in this subsection shall be construed to limit any seizure of evidence or contraband otherwise permitted by law. Nothing herein shall be construed to limit or abridge the authority of a law enforcement officer to detain or take into custody a person in the course of an investigation or to effectuate an arrest for any offense except as provided in paragraph (2) of this subsection.



§ 3-3-23.1. Procedure and penalties upon violation of Code Section 3-3-23

(a) It is unlawful for any person knowingly to violate any prohibition contained in Code Section 3-3-23, relating to furnishing alcoholic beverages to, and purchasing, attempting to purchase, and possession of alcoholic beverages by, a person under 21 years of age.

(b) (1) Any person convicted of violating any prohibition contained in subsection (a) of Code Section 3-3-23 shall, upon the first conviction, be guilty of a misdemeanor, except that any person convicted of violating paragraph (2) of subsection (a) of Code Section 3-3-23 shall, upon the first conviction, be guilty of a misdemeanor and shall be punished by not more than six months' imprisonment or a fine of not more than $300.00, or both and except that any person convicted of violating paragraph (4) of subsection (a) of Code Section 3-3-23 shall, upon the first conviction, be guilty of a misdemeanor of a high and aggravated nature.

(2) Any person convicted of violating any prohibition contained in subsection (a) of Code Section 3-3-23 shall, upon the second or subsequent conviction, be guilty of a misdemeanor of a high and aggravated nature, except that any person convicted of violating paragraph (2) of subsection (a) of Code Section 3-3-23 shall, upon the second or subsequent conviction, be guilty of a misdemeanor.

(c) Whenever any person who has not been previously convicted of any offense under this Code section or under any other law of the United States or this or any other state relating to alcoholic beverages pleads guilty to or is found guilty of a violation of paragraph (2) or (3) of subsection (a) of Code Section 3-3-23, the court, without entering a judgment of guilt and with the consent of such person, may defer further proceedings and place such person on probation upon such reasonable terms and conditions as the court may require. The terms of probation shall preferably be such as require the person to undergo a comprehensive rehabilitation program (including, if necessary, medical treatment), not to exceed three years, designed to acquaint such person with the ill effects of alcohol abuse and with knowledge of the gains and benefits which can be achieved by being a good member of society. Upon violation of a term or condition of probation, the court may enter an adjudication of guilt and proceed accordingly. Upon fulfillment of the terms and conditions of probation, the court shall discharge such person and dismiss the proceedings against him or her. Discharge and dismissal under this subsection shall be without court adjudication of guilt and shall not be deemed a conviction for purposes of this subsection or for purposes of disqualifications or disabilities imposed by law upon conviction of a crime. Discharge and dismissal under this subsection may occur only once with respect to any person.

(d) (1) Except as provided for in paragraph (2) of this subsection, a law enforcement officer shall arrest by issuance of a citation, pursuant to Code Section 17-4-23, any person accused of violating paragraph (2), (3), or (5) of subsection (a) of Code Section 3-3-23. The citation shall enumerate the specific charges against the person and either the date upon which the person is to appear and answer the charges or a notation that the person will be later notified of the date upon which the person is to appear and answer the charges. If the person charged shall fail to appear as required, the judge having jurisdiction of the offense may issue a warrant or other order directing the apprehension of such person and commanding that such person be brought before the court to answer the charges contained within the citation and the charge of his or her failure to appear as required. Nothing in this paragraph shall be construed to invalidate an otherwise valid arrest by citation, summons, or accusation of a person who is intoxicated and who has committed an offense under the laws of this state other than that provided for in Code Section 3-3-23. Nothing in this paragraph shall be construed to restrict the discretion of the prosecuting attorney to use a uniform traffic citation as the formal charging document.

(2) If the arresting officer provided for in paragraph (1) of this subsection has probable cause to believe that a person accused of violating paragraph (2), (3), or (5) of subsection (a) of Code Section 3-3-23 is intoxicated to the extent that he or she poses a danger to himself or herself or to the person or property of another, the arresting officer may effect a custodial arrest of such person in addition to the issuance of a citation, summons, or accusation. The citation, summons, or accusation shall enumerate the specific charges against the person and either the date upon which the person is to appear and answer the charges or a notation that the person will be later notified of the date upon which the person is to appear and answer the charges. In all such cases provided for under this subsection, the provisions of Code Section 17-6-1 shall apply. Nothing in this paragraph shall be construed to invalidate an otherwise valid arrest by citation, summons, or accusation of a person who is intoxicated and who has committed an offense under the laws of this state other than that provided for in Code Section 3-3-23.

(e) A law enforcement officer arresting a person by the issuance of a citation under paragraph (1) of subsection (d) of this Code section may require any such person having a driver's license or instruction permit to deposit such license or permit with the arresting officer in order to ensure the appearance of such person to answer the charges against him or her. The procedures and rules connected with the acceptance of such license or permit and subsequent disposition of the case shall be the same as provided for the acceptance of a driver's license as bail on arrest for traffic offenses pursuant to Code Section 17-6-11.

(f) In addition to any other punishment or sentence, the court may order all persons convicted under subsection (b) of this Code section or sentenced under subsection (c) of this Code section to complete a DUI Alcohol or Drug Use Risk Reduction Program certified by the Department of Driver Services within 120 days of such conviction or sentence. Failure to complete such program within 120 days shall be contempt of court and shall be punished by a fine of not more than $300.00 or 20 days' imprisonment, or both. If the conviction or sentence results from a charge of unlawful possession of alcoholic beverages while operating a motor vehicle, the court shall report such conviction or sentence to the Department of Driver Services within ten days after conviction or sentencing.



§ 3-3-24. Dispensing, serving, selling, or taking orders for alcoholic beverages by persons under 18 years of age

(a) No person shall allow or require a person in his employment under 18 years of age to dispense, serve, sell, or take orders for any alcoholic beverages.

(b) This Code section shall not prohibit persons under 18 years of age who are employed in supermarkets, convenience stores, breweries, or drugstores from selling or handling alcoholic beverages which are sold for consumption off the premises.



§ 3-3-24.1. "Bouncer" defined; admission of under 21 year olds into bar

(a) As used in this Code section, the term "bouncer" means an individual primarily performing duties related to verifying age for admittance, security, maintaining order, or safety, or a combination thereof.

(b) No person shall allow or require an individual under the age of 21 to serve as a bouncer on a premises or in an establishment where alcoholic beverages are dispensed, served, or sold pursuant to a license issued under this title.

(c) No individual under the age of 21 shall enter or be allowed to enter a bar unless he or she is accompanied by his or her parent, guardian, or spouse who is 21 years of age or older. This subsection shall not apply to an individual while he or she is attending a live musical concert or live presentation of the performing arts for which he or she has paid an admission charge.



§ 3-3-24.2. Posting of laws regarding sale of alcoholic beverages to underage persons

(a) Each retail business establishment in this state which is licensed to sell alcoholic beverages of any kind shall post in a conspicuous place or places a notice which shall contain the provisions of the laws of this state which deal with the unlawful sale of such items to underage persons and the penalties for violating such laws.

(b) The department shall prepare, print, and distribute the notices required by subsection (a) of this Code section. The notices shall contain those provisions of the law of this state which the department determines will best inform the citizens of this state of the relevant provisions of the law regarding sale of alcoholic beverages to underage persons.

(c) The commissioner may take punitive action against violators, up to and including revocation of the state retail dealer's license of any retail business establishment which fails to comply with this Code section. The undertaking of any punitive action allowed under this Code section shall not prohibit criminal prosecution for sale to underage persons.



§ 3-3-25. Sale of or furnishing alcoholic beverages to prisoners or inmates of places of confinement; introduction or possession of alcoholic beverages at Georgia War Veterans Home

(a) No person knowingly and intentionally shall:

(1) Offer for sale, sell, barter, exchange, give, provide, or furnish alcoholic beverages to any person confined in any jail, penal institution, correctional facility, or other lawful place of confinement; or

(2) Introduce or possess any alcoholic beverages in the buildings of the Georgia War Veterans Home operated for the use and care of disabled war veterans.

(b) Nothing contained in this Code section shall prevent or prohibit:

(1) The administration of alcohol by the staff of the institutions provided for in subsection (a) of this Code section to any prisoner, patient, or lawful inmate in strict compliance with the prescription of a licensed physician; or

(2) The staff members of the Georgia War Veterans Home who maintain their domicile on the grounds of such institution from possessing alcoholic beverages for their own consumption or for that of their families or persons invited to their homes, except patients or lawful inmates of such institution.

(c) No person shall knowingly allow any other person to violate this Code section.



§ 3-3-26. Allowing or permitting of breaking of packages or drinking of contents thereof on premises

No retail dealer shall knowingly and intentionally allow or permit the breaking of any package or packages containing alcoholic beverages on the premises where sold or allow or permit the drinking of the contents of such package or packages on the premises where sold. This Code section shall not apply with respect to sales pursuant to a license for consumption on the premises.



§ 3-3-27. Unlawful manufacture, transportation, receipt, possession, sale, or distribution of alcoholic beverages; failure to file proper reports or bonds or pay fees; declaration of apparatus used in unlawful manufacture of alcoholic beverages as contraband; penalties

(a) No person knowingly and intentionally shall:

(1) Distill, manufacture, or make any distilled spirits, except as permitted by this title;

(2) Manufacture, make, brew, or ferment any malt beverages or wine, except as permitted by this title;

(3) Transport, ship, receive, possess, sell, offer to sell, distribute, or in any manner use any alcoholic beverages or alcohol, except as permitted by this title;

(4) Fail to file any report required by this title;

(5) File any report required by this title that is either intentionally false or fraudulent, or both;

(6) Fail to pay any tax or license fee imposed or authorized by this title unless specifically exempted from such payment;

(7) Fail to have a sufficient bond filed with the commissioner as required by this title; or

(8) Evade or violate, or conspire to evade or violate, any provision of this title.

(b) Any apparatus, article, or other tangible personal property used in the unlawful distillation, manufacture, or making of any alcoholic beverages is declared contraband and shall be destroyed by the officers or agents seizing the property or otherwise disposed of as the commissioner directs.

(c) Any person who violates the provisions of:

(1) Paragraph (1) of subsection (a) of this Code section shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one year nor more than five years;

(2) Paragraphs (2) through (8) of subsection (a) of this Code section shall be guilty of a misdemeanor.



§ 3-3-27.1. Report to the commissioner of alcoholic beverages transported into this state

Except with respect to alcoholic beverages lawfully possessed pursuant to Code Section 3-3-8, no person, common carrier, or contract carrier shall transport any alcoholic beverage into this state unless such transportation is immediately reported to the commissioner. Each such report shall show the consignor and consignee, the quantity delivered, and such other information as required by the commissioner.



§ 3-3-28. Reuse, counterfeiting, or forging of tax stamps

Reserved. Repealed by Ga. L. 2005, p. 528, § 1/HB 558, effective July 1, 2005.



§ 3-3-29. Possession, sale, or purchase of distilled spirits for which taxes not paid

Except as otherwise expressly provided for by law, no person knowingly and intentionally shall possess, sell, or purchase any distilled spirits upon which the taxes imposed by this title have not been paid.



§ 3-3-30. Storage and distribution of alcoholic beverages by corporations granted the privilege of establishing, operating, and maintaining foreign trade zones

(a) Any provision of this title to the contrary notwithstanding, any public or private corporation which has been granted the privilege of establishing, operating, and maintaining a foreign trade zone by the Foreign Trade Zones Board in accordance with an act of Congress, approved June 18, 1934, entitled "An Act to provide for the establishment, operation and maintenance of foreign trade zones in ports of entry of the United States, to expedite and encourage foreign commerce and for other purposes," may store alcoholic beverages, until the termination of such privilege, within the boundaries of such foreign trade zone. Any public or private corporation which has been granted the privilege of establishing, operating, or maintaining a foreign trade zone may also distribute alcoholic beverages to destinations outside this state.

(b) Nothing contained in this Code section shall authorize the sale at retail of any alcoholic beverages within the boundaries of a foreign trade zone if the sale would otherwise be prohibited by the laws of this state.



§ 3-3-31. Legislative findings

The General Assembly finds, determines, and declares that the direct shipment of alcoholic beverages by persons in the business of selling alcoholic beverages in other states or countries to residents of this state in violation of this title poses a serious threat to the public health, safety, revenue, and the economy of Georgia. The General Assembly further finds, determines, and declares that the present penalties for illegal direct shipments of alcoholic beverages to residents of this state are inadequate to ensure compliance with the provisions of this title and that the measures provided for in Code Section 3-3-32 are fully consistent with the powers conferred upon the State of Georgia by the Twenty-first Amendment to the Constitution of the United States.



§ 3-3-32. Shipment of alcoholic beverages into state by nonresident, without license, who is in business of selling alcoholic beverages in another state

(a) Any person in the business of selling alcoholic beverages in another state or country who knowingly and intentionally ships or causes to be shipped any alcoholic beverages directly to any resident of this state who does not hold a valid manufacturer's, importer's, broker's, or wholesaler's license issued by the State of Georgia is in violation of this chapter.

(b) Any person found by the commissioner to be in violation of subsection (a) of this Code section shall be issued a cease and desist order by certified mail or statutory overnight delivery. Any person who, after receiving a cease and desist order, is found by the commissioner to be in violation of subsection (a) of this Code section for a second or subsequent occurrence, within a two-year period of the first violation, shall be guilty of a felony and, upon conviction thereof, shall be punished by a fine not to exceed $10,000.00. This subsection shall not apply to any person who has registered brands for sale with the commissioner pursuant to Code Section 3-4-152, 3-5-31 or 3-6-22 and who shall have current licenses and posted adequate surety bonds as required by this title; provided, however, violations of the provisions of subsection (a) of this Code section shall constitute grounds for the commissioner to take appropriate administrative action against such person, including suspension or cancellation of license and forfeiture of bonds.

(c) This Code section shall not apply to the direct shipment of sacramental alcoholic beverages to bona fide religious organizations as authorized by the commissioner.



§ 3-3-33. Vaporized form of alcoholic beverages and alcohol vaporizing devices prohibited

(a) As used in this Code section, the term:

(1) "Alcohol vaporizing device" means any device, machine, or process that mixes any alcoholic beverages with pure oxygen or other gas to produce a vaporized product for the purpose of consumption by inhalation.

(2) "Licensed premises" means any premises in which alcoholic beverages are sold or dispensed for consumption on the premises and shall include any premises which are required by law to be licensed to sell or dispense alcoholic beverages for consumption on the premises.

(3) "Operator" means an owner, license holder, operator, manager, or person in charge of any licensed premises.

(b) (1) No person shall purchase, offer for sale or use, sell, or use any vaporized form of an alcoholic beverage produced by an alcohol vaporizing device. This paragraph shall not apply to a product that contains alcohol as otherwise lawfully prescribed by a health care practitioner who is licensed under Title 43.

(2) No person shall own or possess any alcohol vaporizing device, including but not limited to any machine known as an Alcohol Without Liquid (AWOL) machine. This paragraph shall not apply to any nebulizer or atomizer used to supply a product that contains alcohol as otherwise lawfully prescribed by a health care practitioner who is licensed under Title 43.

(c) No operator shall keep or allow to be kept on the licensed premises thereof any vaporized form of an alcoholic beverage produced by an alcohol vaporizing device.

(d) Any person convicted of a violation of this Code section shall be guilty of a misdemeanor. Any person convicted of a violation of this Code section involving the offer for sale or use to a person under the age of 21 shall be guilty of a misdemeanor, except that upon the second or subsequent conviction such person so convicted shall be guilty of a misdemeanor of a high and aggravated nature.



§ 3-3-34. "Powdered alcohol" defined; prohibition; exception; penalty.

(a) For purposes of this Code section, the term "powdered alcohol" means a powdered or crystalline substance that contains any amount of alcohol for direct use or reconstitution.

(b) (1) No person shall manufacture, use, offer for use, purchase, offer to purchase, sell, offer to sell, or possess powdered alcohol.

(2) No person licensed or issued a permit pursuant to this title shall use powdered alcohol as an alcoholic beverage or use powdered alcohol to create an alcoholic beverage.

(c) This Code section shall not apply to the use of powdered alcohol for bona fide research purposes by a:

(1) Health care provider that operates primarily for the purpose of conducting scientific research;

(2) State institution;

(3) Private college or university; or

(4) Pharmaceutical or biotechnology company.

(d) Any person convicted of a violation of this Code section shall be guilty of a misdemeanor.

(e) Any violation of this Code section by a person licensed or issued a permit pursuant to this title shall constitute grounds for the suspension and revocation of any and all of such licenses and permits issued to such person.






Article 3 - Prohibited Conduct on Licensed Premises

§ 3-3-40. Definitions

As used in this article, the term:

(1) "Licensed premises" means any premises in which alcoholic beverages are sold or dispensed for consumption on the premises and shall include any premises which are required by law to be licensed to sell or dispense alcoholic beverages for consumption on the premises.

(2) "Operator" means and includes the owner, license holder, operator, manager, and person in charge of any licensed premises.



§ 3-3-41. Performance of actual or simulated sexual acts; use of artificial devices or inanimate objects; display of visual images of sexual acts or nudity

(a) No person shall perform on licensed premises acts of or acts which constitute or simulate:

(1) Sexual intercourse, masturbation, sodomy, bestiality, oral copulation, flagellation, or any sexual acts which are prohibited by law;

(2) The touching, caressing, or fondling of the breast, buttocks, anus, or genitals; or

(3) The displaying of any portion of the female breast below the top of the areola or the displaying of any portion of any person's pubic hair, anus, cleft of the buttocks, vulva, or genitals.

(b) No person shall use on licensed premises artificial devices or inanimate objects to perform, simulate, or depict any of the prohibited conduct or activities described in subsection (a) of this Code section.

(c) It shall be unlawful for any person to show, display, or exhibit, on licensed premises, any film, still picture, electronic reproduction, or any other visual reproduction or image of any act or conduct described in subsection (a) or (b) of this Code section.



§ 3-3-42. Employee solicitation of patrons for drinks on premises

It shall be unlawful for any person employed or working in any capacity in any licensed premises to solicit or encourage patrons to purchase drinks to be consumed by or otherwise disposed of by any such person so employed or working.



§ 3-3-43. Permitting persons to view sexually related acts or conduct performed on other premises

No operator shall knowingly permit any person in the licensed premises to view from the licensed premises, by glass partition or other artifice, an act or conduct described in Code Section 3-3-41 and performed on premises other than the licensed premises.



§ 3-3-44. Permitting persons to remove alcoholic beverages to other premises to view sexually related conduct or activities

No operator shall knowingly permit any person to remove any alcoholic beverage sold or dispensed on the licensed premises to adjacent or other premises for the purpose of viewing any conduct or activity prohibited on the licensed premises by this article; provided, however, that this Code section shall not be applicable to a person who removes an alcoholic beverage to his home or place of abode.



§ 3-3-45. Employment of or assistance to persons engaged in sexually related conduct or activity or nudity

It shall be unlawful for any operator to employ, encourage, permit, or assist any person to engage in any conduct or activity in violation of this article.



§ 3-3-46. Grounds for suspension and revocation of alcoholic beverage licenses

(a) The violation of any provision of this article by the operator of any licensed premises or any premises for which a permit has been issued shall constitute grounds for the suspension and revocation of any and all alcoholic beverage licenses and permits issued to such operator.

(b) Any person who violates any provision of this article shall be guilty of a misdemeanor of a high and aggravated nature.









Chapter 4 - Distilled Spirits

Article 1 - General Provisions

§ 3-4-1. Definitions

As used in this chapter, the term:

(1) "Denatured alcohol" or "denatured distilled spirits" means alcohol, as defined in Code Section 3-1-2, to which denaturants have been added in order to render the alcohol unfit for beverage purposes or internal human medicinal use. As used in this paragraph, the term "denaturants" means materials authorized for use pursuant to Chapter 1 of Title 27 of the Code of Federal Regulations, as the same may now or hereafter be amended.

(2) "Distiller" means a manufacturer.

(3) "Fruit grower" means any person who grows peaches, apples, pears, grapes, or other perishable fruits in this state and who manufactures distilled spirits from the perishable fruits grown in this state.



§ 3-4-2. Applicability of chapter to ethyl alcohol used for certain purposes

(a) This chapter shall not apply to ethyl alcohol intended for use or used for the following purposes:

(1) For scientific, chemical, mechanical, industrial, medicinal, and culinary purposes;

(2) For use by those authorized to procure ethyl alcohol tax free, as provided by federal law;

(3) In the manufacture of denatured alcohol or denatured distilled spirits produced and used as provided by federal law;

(4) In the manufacture of patented, patent, proprietary, medicinal, pharmaceutical, antiseptic, toilet, scientific, chemical, mechanical, and industrial preparations or products unfit for beverage purposes; or

(5) In the manufacture of flavoring extracts and syrups unfit for beverage purposes.

(b) Nothing contained in subsection (a) of this Code section shall prohibit the commissioner from promulgating reasonable rules and regulations with regard to ethyl alcohol intended for use or used for any of the above-mentioned purposes in order to ensure proper enforcement of this title.



§ 3-4-3. Retail dealer's signs; signs advertising Georgia lottery

(a) Except as otherwise provided in subsection (b) of this Code section, a licensed retail dealer in distilled spirits may display at the licensee's place of business unilluminated signs, using letters not larger than eight inches in height, flat against the outside of the building, below the roof line, bearing the words "liquor," "beer," "wine," "champagne," or any combination thereof, and "package store" or "liquor store," together with the trade name of the retail dealer. In addition to such signs flat against the outside of the building, the retail dealer may display at a location on the tract of property upon which the business is located, but not affixed to the building, one unilluminated sign using letters not larger than eight inches in height bearing the words "package store" or "liquor store" and the trade name of the retail dealer. Subject to any more restrictive size limitations contained in the ordinances of the political subdivision in which the place of business is located, a sign not affixed to the building may be no larger than 16 square feet in area.

(b) Notwithstanding the provisions of subsection (a) of this Code section, the commissioner shall be authorized by rules and regulations to permit licensed retail dealers in distilled spirits to display signs inside and outside their retail establishments which advertise or promote any lottery authorized under Chapter 27 of Title 50, the "Georgia Lottery for Education Act," provided that such signs are in compliance with said Chapter 27 of Title 50 and the rules and regulations of the board of directors of the Georgia Lottery Corporation.






Article 2 - State License Requirements and Regulations for Manufacture, Distribution, and Package Sales

§ 3-4-20. Levy and amount of state occupational license tax; application for license

(a) An annual occupational license tax is imposed upon each distiller, manufacturer, broker, importer, wholesaler, fruit grower, and retail dealer of distilled spirits in this state, as follows:

(1) Upon each distiller and manufacturer..................... $ 1,000.00

(2) Upon each wholesale dealer................................. 1,000.00

(3) Upon each importer......................................... 1,000.00

(4) Upon each fruit grower...................................... 500.00

(5) Upon each broker............................................ 100.00

(6) Upon each retail dealer..................................... 100.00

(7) Upon each special event use permit applicant................ 100.00

(b) An annual occupational license tax shall be paid for each place of business operated. An application for the applicable license required pursuant to this title along with the payment of the tax required by subsection (a) of this Code section shall be submitted to the department immediately upon assuming control of the place of business and annually thereafter for so long as the business is operated.



§ 3-4-21. Prohibition of holding or having beneficial interest in more than two retail dealer licenses

(a) No person shall be issued more than two retail dealer licenses, nor shall any person be permitted to have a beneficial interest in more than two retail dealer licenses issued under this chapter, regardless of the degree of such interest.

(b) For purposes of this Code section:

(1) The term "person" shall include all members of a retail dealer licensee's family; and the term "family" shall include any person related to the holder of the license within the first degree of consanguinity and affinity as computed according to the canon law.

(2) The beneficiaries of a trust shall be considered to have a beneficial interest in any business forming a part of the trust estate.

(c) Nothing contained in this Code section shall prohibit the reissuance of a valid retail dealer license if the license has been:

(1) Held prior to the creation of any of the above relationships by marriage; or

(2) Held prior to April 3, 1978.



§ 3-4-21.1. Requirement for retail license; application of existing license to new location

(a) A separate retail license shall be required for each place of business.

(b) In cases where a retail licensee is moving his package sales business to a different location, he shall be authorized to make application to have the license for the location previously occupied apply to the new location. Anything contained in Code Section 3-4-21 to the contrary notwithstanding, if the retail licensee complies with all other requirements of law, the commissioner shall authorize the existing license to apply to the new location.



§ 3-4-22. Filing of bonds by applicants for licenses generally

(a) All applicants for all licenses issued pursuant to this chapter shall file with the commissioner, along with each initial application, a bond:

(1) Conditioned to pay all sums which may become due by the applicant to this state as taxes, license fees, or otherwise, arising out of the operation of the business for which licensure is sought; and

(2) Conditioned to pay all penalties which may be imposed upon the applicant for failure to comply with the laws and rules and regulations pertaining to distilled spirits.

The surety for the bonds shall be a surety company licensed to do business in this state, and the bonds shall be in such form as may be required by the commissioner and may be for a term of up to five calendar years.

(b) The bonds shall be in the following calendar year amounts:

(1) For distillers and manufacturers, $10,000.00;

(2) For wholesale dealers and importers, $5,000.00; and

(3) For retail dealers and brokers, $2,500.00.

(c) All applicants for annual renewal of licenses issued pursuant to this chapter, other than retail licenses, shall file an annual bond or have a multiyear bond on file with the department that extends at least through the end of the calendar year for which renewal is sought. Such bonds shall meet the same conditions as those filed with the initial application.



§ 3-4-23. Certificate of residence required for retail dealer's license; intention of Code section

(a) No retail dealer's license shall be issued to any person unless an application is filed with the commissioner, accompanied by a certificate by the judge of the probate court of the county of the applicant's residence certifying that the applicant has been a bona fide resident of the county or municipality for at least 12 months immediately preceding the application and is a resident of the county or municipality where distilled spirits may be legally sold under this chapter.

(b) It is the purpose and intention of this Code section to prevent the sale of distilled spirits in any county or municipality other than those where distilled spirits may be legally sold under this chapter.



§ 3-4-24. Issuance to fruit growers of license to manufacture distilled spirits; storage and disposition; limitations upon manufacture and sale; issuance of manufacturer's or distiller's license in certain counties or municipalities; educational and promotional tours; tasting room limitations for certain licensees

(a) The commissioner may issue a license to a fruit grower authorizing the grower to manufacture distilled spirits from perishable fruits grown in this state.

(b) If any distilled spirits are manufactured as permitted by this Code section in any county, municipality, or county area exclusive of certain incorporated areas, as the case may be, in which the distilled spirits are not to be sold under the terms of this chapter, the licensee shall immediately store the distilled spirits or alcohol in a warehouse or warehouses designated by the commissioner to be sold or disposed of under the supervision of the commissioner in states, counties, or municipalities permitting the legal sale of distilled spirits or alcohol.

(c) It shall be unlawful for the licensee to sell or dispose of any such distilled spirits or alcohol:

(1) In any municipality, county, or unincorporated area of a county in which the sale of distilled spirits or alcohol is prohibited by this chapter; or

(2) To any person not holding an importer's, broker's, or wholesaler's license issued pursuant to this chapter or by another state.

(d) A manufacturer's or distiller's license may be issued pursuant to this Code section to a fruit grower for the manufacture of distilled spirits in any county or municipality of this state that has approved either the package sale of distilled spirits or the sale of distilled spirits by the drink, or both, as provided in this chapter.

(e) A manufacturer or distiller issued a license pursuant to this Code section may provide educational and promotional tours upon the issuance of a permit by the commissioner pursuant to Code Section 3-4-180.

(f) The commissioner may issue a license pursuant to this Code section to a fruit grower licensed as a farm winery authorizing such fruit grower to manufacture distilled spirits and fortified wines for sale exclusively through a licensed and designated wholesaler; provided, however, that the farm winery has no more than one tasting room located on its licensed premises. For purposes of this subsection, the term "licensed premises" shall mean the premises for which the farm winery license is issued or property located contiguous to the farm winery and owned by the winery.



§ 3-4-24.1. Distiller's license authorizing manufacture of distilled spirits from agricultural products other than perishable fruits; storage; educational and promotional tours

(a) The commissioner may issue a license authorizing the manufacture of distilled spirits from agricultural products other than perishable fruits grown in this state.

(b) If any distilled spirits are manufactured as permitted by this Code section in any county, municipality, or county area exclusive of certain incorporated areas, as the case may be, in which the distilled spirits are not to be sold under the terms of this chapter, the licensee shall immediately store the distilled spirits or alcohol in a warehouse or warehouses designated by the commissioner to be sold or disposed of under the supervision of the commissioner in states, counties, or municipalities permitting the legal sale of distilled spirits or alcohol.

(c) It is unlawful for the licensee to sell or dispose of any such distilled spirits or alcohol:

(1) In any municipality, county, or unincorporated area of a county in which the sale of distilled spirits or alcohol is prohibited by this chapter; or

(2) To any person not holding an importer's, broker's, or wholesaler's license issued pursuant to this chapter or by another state.

(d) A manufacturer's or distiller's license may be issued pursuant to this Code section for the manufacture of distilled spirits from agricultural products other than perishable fruits in any county or municipality of this state that has approved either the package sale of distilled spirits or the sale of distilled spirits by the drink, or both, as provided in this chapter.

(e) A manufacturer or distiller issued a license pursuant to this Code section may provide educational and promotional tours upon the issuance of a permit by the commissioner pursuant to Code Section 3-4-180.



§ 3-4-25. Holder of retail dealer's license authorized to sell only unbroken packages; breaking of package or packages or drinking of contents thereof on premises prohibited

(a) A retail dealer's license shall authorize the holder to sell distilled spirits only in the original and unbroken package or packages, which package or packages shall contain not less than 50 milliliters each.

(b) The license shall not permit the breaking of the package or packages on the premises where sold and shall not permit the drinking of the contents of the package or packages on the premises where sold.



§ 3-4-26. Display of advertisement or information regarding prices of distilled spirits in visible places; sales below cost prohibited; exceptions authorized.

(a) No person holding a retail dealer's license to deal in distilled spirits by the package shall display any advertisement of or information regarding the price or prices of any distilled spirits in any show window or other place visible from outside the licensee's place of business.

(b) No person licensed to sell distilled spirits by the package for carry-out purposes shall sell such beverages at a price less than the cost which such licensee pays for such distilled spirits. As used in this subsection, cost shall include the wholesale price plus the local excise tax imposed, as reflected in invoices which the commissioner of revenue may require to be maintained on said licensee's place of business.

(c) The commissioner of revenue shall be authorized to adopt such regulations as he or she deems necessary to provide for exception to the prohibition provided in subsection (b) of this Code section for reasons relating to liquidation of inventory, close-out of brands, outdated products, or any other reason the commissioner may determine to merit an exception.



§ 3-4-27. Notice of intention to secure retail dealer license for sale of distilled spirits

(a) No application for a retail dealer license for the sale of distilled spirits shall be acted upon until after the applicant has published in the newspaper which publishes the legal advertisements of the county wherein such person proposes to engage in business a notice of his intention to secure a retail dealer license. Such notice shall be published at least once during the 30 days immediately preceding the filing of the application for a license. Such notice shall be in large boldface type and shall state:

(1) The type of license for which application has been filed;

(2) The exact location of the place of business for which a license is sought;

(3) The names and addresses of each owner of the business; and

(4) If the applicant is a corporation, the names and titles of all corporate officers.

(b) Proof of publication of the notice required by this Code section shall be attached to an application for a retail dealer license.

(c) An applicant for a renewal license shall not be subject to the notice requirements of this Code section.






Article 3 - Local Authorization and Regulations for Manufacture, Distribution, and Package Sales

§ 3-4-40. Requirement as to approval by special elections of issuance of licenses generally

Licenses provided for in this article are authorized only in those counties and municipalities in which the issuance of such licenses is approved by referendum as provided in this article.



§ 3-4-41. Petition for referendum; notice of call for referendum

(a) Upon a written petition containing the signatures of at least 35 percent of the registered and qualified voters of any municipality or county being filed with the election superintendent of the county or municipality, such superintendent, upon validation of the petition, shall be required to call and hold a referendum election for the purpose of submitting to the qualified voters of the municipality or county, as the case may be, the question of whether the manufacture, sale, and distribution of distilled spirits in the political subdivision shall be permitted or prohibited. Such petition shall not be amended, supplemented, or returned after its presentation to the appropriate authority. Validation shall, for the purposes of this Code section, be the procedure in which the election superintendent determines whether each signature on the petition is the name of a registered and qualified voter.

(b) For purposes of this Code section, the required number of signatures of registered voters of a political subdivision shall be computed based on the number of voters qualified to vote at the general election immediately preceding the presentation of the petition. Actual signers of the petition shall be registered and qualified to vote in the referendum election sought by the petition. Upon determining that the petition contains a sufficient number of valid signatures, the election superintendent shall set the date of the referendum election for not less than 30 nor more than 60 days after the call. The referendum may be held as a special referendum election or may be held at the time of holding any other primary or election in such county or municipality if such other primary or election is to be held not more than 60 days after the call.

(c) Notice of the call for the referendum shall be published by the election superintendent in the official organ of the county or, in the case of a municipality, in a newspaper of general circulation in the municipality. The election superintendent shall also cause the date and purpose of the referendum to be published in the official organ of the county or, in the case of a municipality, in a newspaper of general circulation in the municipality, once a week for two weeks immediately preceding the date of the election.

(d) Following the expiration of two years after any election is held which results in the disapproval of sales as provided in this article, another election on this question shall be held if another petition, as provided in subsection (a) of this Code section, is filed with the appropriate election superintendent.



§ 3-4-42. Form of ballots for election

(a) The ballot in the special election shall have written or printed thereon:

"[ ] YES Shall the issuance of licenses for the package sale

[ ] NO of distilled spirits be approved?"

(b) Those desiring to vote in favor of the issuance of the licenses shall vote "Yes." Those desiring to vote against the issuance of the licenses shall vote "No."



§ 3-4-43. Applicability of general election laws

County elections shall be held according to Chapter 2 of Title 21, the "Georgia Election Code," and may be held as a special election or at the time of holding any other special or general primary or special or general election in the county. Municipal elections shall be held according to Chapter 2 of Title 21, the "Georgia Election Code," and may be held as a special election or at the time of holding any other special or general primary or special or general election in the municipality.



§ 3-4-44. Certification of results; payment of expenses

It shall be the duty of the election superintendent of the county or the municipality, as the case may be, to canvass the returns and declare and certify the results of the election to the Secretary of State. The expense for the election shall be borne by the county or the municipality conducting the election.



§ 3-4-45. Effect of majority vote in favor of package sales

If a majority of the votes cast are in favor of the issuance of the licenses, the manufacture, possession, distribution, and sale by the package of distilled spirits in the political subdivision shall be permitted in accordance with this chapter at the expiration of 15 days from the declaration of the results by the election superintendent.



§ 3-4-46. Effect of majority vote against package sales

If a majority of the votes cast are against the issuance of the licenses, the manufacture, distribution, and sale of distilled spirits in the political subdivision shall be prohibited.



§ 3-4-47. Procedure for conduct of election for purpose of nullifying previous election result

(a) In any county or municipality which has at any time held an election in accordance with this article, resulting in the approval of the issuance of licenses for the package sales of distilled spirits, the election superintendent of the county or municipality shall, upon a petition signed by at least 35 percent of the registered qualified voters of the political subdivision concerned, proceed to call another election in the same manner as provided in this article for the purpose of nullifying the previous election result.

(b) No election held pursuant to this Code section shall be called or held within two years after the date of the declaration of the result of the previous election held for such purpose under this article.



§ 3-4-48. Effective date of nullification of previous election result

In the event an election held pursuant to Code Section 3-4-47 results in the nullification of the result of a previous election approving the issuance of licenses for package sales of distilled spirits, the manufacture, distribution, and sale by the package of distilled spirits within the political subdivision conducting the election shall be prohibited effective upon the expiration of all outstanding licenses for such sales within the political subdivision.



§ 3-4-49. Adoption of rules and regulations; determination of location of distilleries or businesses licensed by municipal or county governing authorities

(a) A municipality or county may adopt all reasonable rules and regulations, consistent with this title, as may fall within the police powers of the municipality or county to regulate any business described in this chapter; provided, however, that on and after July 1, 1997, no municipality or county shall authorize the location of a new retail package liquor licensed place of business or the relocation of an existing retail package liquor licensed place of business engaged in the retail package sales of distilled spirits within 500 yards of any other business licensed to sell package liquor at retail, as measured by the most direct route of travel on the ground; provided, however, that this limitation shall not apply to any hotel licensed under this chapter. The restriction provided for in this subsection shall not apply at any location for which a license has been issued prior to July 1, 1997, nor to the renewal of such license. Nor shall the restriction of this subsection apply to any location for which a new license is applied for if the sale of distilled spirits was lawful at such location at any time during the 12 months immediately preceding such application.

(b) All municipal and county authorities issuing licenses shall within their respective jurisdictions have authority to determine the location of any distillery, wholesale business, or retail business licensed by them, not inconsistent with this title.



§ 3-4-50. Maximum annual license fees for municipal or county licenses

The annual license fee to be charged by a municipality or county pursuant to this article shall not be more than $5,000.00 for each license.



§ 3-4-51. Municipalities in wet counties

Any municipality which lies wholly or partially within a county which has approved the manufacture, sale, or distribution of distilled spirits in a county-wide referendum as provided in this article and which, on January 1, 1985, was issuing licenses permitting the manufacture, sale, or distribution of distilled spirits shall be authorized to exercise the powers and shall be subject to the provisions contained in this title relating to the manufacture, sale, or distribution of distilled spirits.






Article 4 - Excise Taxation

Part 1 - State

§ 3-4-60. Levy and amount of tax

The following state taxes are levied and imposed:

(1) There shall be imposed upon the first sale, use, or final delivery within this state of all distilled spirits an excise tax in the amount of 50 cent(s) per liter and, upon the first sale, use, or final delivery within this state of all alcohol, an excise tax in the amount of 70 cent(s) per liter, and a proportionate tax at the same rate on all fractional parts of a liter;

(2) There shall be imposed upon the importation for use, consumption, or final delivery into this state of all distilled spirits an import tax in the amount of 50 cent(s) per liter and, upon the importation for use, consumption, or final delivery into this state of all alcohol, an import tax in the amount of 70 cent(s) per liter, and a proportionate tax at the same rate on all fractional parts of a liter; and

(3) All alcohol spirits manufactured within this state for sale within this state shall be made from Georgia grown products.



§ 3-4-61. Payment of tax; report

(a) Except as may otherwise be authorized in this title, the state excise taxes imposed by this part shall be paid by the licensed wholesale dealer in distilled spirits.

(b) The taxes shall be paid on or before the tenth day of the month following the calendar month in which the beverages are sold or disposed of within the particular municipality or county by the wholesale dealer.

(c) Each licensee responsible for the payment of the excise tax shall file a report itemizing for the preceding calendar month, by size and type of container, the exact quantities of distilled spirits sold during the month within the state. The licensee shall file the report with the commissioner.

(d) The wholesaler shall remit to the commissioner the tax imposed by the state on the tenth day of the month following the calendar month in which the sales were made.

(e) In order to phase in the reporting system of excise tax payment for distilled spirits and alcohol:

(1) The commissioner shall direct that no later than January 31, 1993, all persons who made excise tax payments in respect of distilled spirits and alcohol sales in the State of Georgia during the calendar year 1992 shall make a one-time deposit equal to the amount of 25 percent of said tax payments. This one-time advance shall be repaid in full by the state in equal semiannual installments over the period of 24 months following August 1, 1993; except that, in the event wholesalers made payments as provided for in this paragraph, the commissioner shall repay such wholesalers in the form of semiannual credits against future tax liability;

(2) On February 1, 1993, or as soon thereafter as practicable, the commissioner shall direct that an inventory be taken of stamped merchandise and tax stamps held by manufacturers, shippers, and wholesalers. The commissioner shall issue refunds to all manufacturers and shippers for the value of tax stamps in their possession on February 1, 1993, to be paid in 12 equal installments beginning on August 1, 1993. The commissioner shall issue tax credits to wholesalers for stamps in inventory on February 1, 1993, which shall be applied as credits against the wholesaler's future tax liability for the 12 month period beginning with the report due on August 10, 1993;

(3) Nothing in this subsection shall be construed to impose an additional excise tax on distilled spirits and alcohol held in inventory by wholesalers and retailers above the excise tax paid prior to February 1, 1993; and

(4) The commissioner shall adopt rules and regulations for the implementation of a reporting method of paying distilled spirits and alcohol excise taxes as well as the elimination of the use of any type of distilled spirits and alcohol stamp. The commissioner shall have full authority to allow credits or make refunds as provided for in this subsection.






Part 2 - Local

§ 3-4-80. Levy of tax on sale of distilled spirits by the package authorized; rate of tax; manner of imposition; imposition of tax by both county and municipality located within county

(a) The governing authority of each municipality or county where the sale of distilled spirits by the package is permitted by Article 3 of this chapter may at its discretion levy an excise tax on the sale of distilled spirits by the package at either the wholesale or retail level, which tax shall not exceed 22 cent(s) per liter of distilled spirits, excluding fortified wine, and a proportionate tax at the same rate on all fractional parts of a liter.

(b) The rate of taxation, the manner of its imposition, payment, and collection, and all other procedures related to the tax authorized by subsection (a) of this Code section shall be as provided for by each county or municipality electing to exercise the power conferred by subsection (a) of this Code section.

(c) No county excise tax shall be imposed, levied, or collected in any portion of a county in which a municipality within the county is imposing the same tax on distilled spirits sold by the package.









Article 5 - Sales by the Drink

Part 1 - Authorization

§ 3-4-90. Authorization by counties or municipalities of issuance of licenses for sale of distilled spirits by the drink generally; procedure

(a) Each county or municipality may authorize, through proper resolution or ordinance, the issuance of licenses to sell distilled spirits by the drink for consumption only on the premises where sold; except as provided in Code Section 3-9-11 for in-room service by hotels, retail consumption dealers shall not buy or sell in packages of 50 milliliters.

(b) (1) Except as otherwise provided in this subsection, a county or municipality shall adopt such resolutions or ordinances only after the authority to do so has been authorized as provided in either Code Section 3-4-91 or 3-4-92.

(2) (A) The governing authority of every county having a population of not less than 50,000 nor more than 53,000 according to the United States decennial census of 1990 or any future such census and the governing authority of every municipality within every such county, through proper resolution or ordinance, may authorize the issuance of licenses to sell alcoholic beverages by the drink for consumption only on the premises where sold. Every such governing authority shall have full power and authority to adopt all reasonable rules and regulations governing the qualifications and criteria for the issuance of any such licenses and shall further have the power and authority to promulgate reasonable rules and regulations governing the conduct of any licensee provided for in this subparagraph, including, but not limited to, the regulation of hours of business, types of employees, and other matters which may fall within the police powers of such counties and municipalities. Those persons who are duly licensed as wholesalers under this title shall be authorized to sell distilled spirits at wholesale prices to any person or persons licensed as provided in this subparagraph; and the person or persons licensed under this subparagraph shall be authorized to purchase distilled spirits from a licensed wholesaler at wholesale prices.

(B) No resolution or ordinance adopted pursuant to subparagraph (A) of this paragraph shall become effective until the governing authority of the county or municipality submits to the qualified electors of the county or municipality the question of whether the ordinance or resolution shall be approved or rejected. If in the election a majority of the electors voting on the question vote for approval, the ordinance or resolution shall become effective at such time as is provided for in the resolution or ordinance; otherwise, it shall be of no force and effect.



§ 3-4-91. Procedure for authorization of sale in counties and municipalities in which package sales lawful; procedure for nullifying prior approval and authorization of sales by the drink

(a) In every county and municipality in which package sales of distilled spirits are lawful, sales of distilled spirits as provided in this article may be authorized after approval as provided in this Code section.

(b) (1) (A) In the event the governing authority of any municipality or county coming under the provisions of this Code section desires to exercise the powers authorized by Code Section 3-4-90, the governing authority, through the election superintendent, shall conduct a referendum election for the purpose of determining whether or not these powers shall be exercised. Any such governing authority shall notify the election superintendent of the county or the municipality, as the case may be, of the referendum, by forwarding to the superintendent a copy of a resolution of such governing authority calling for such a referendum election. Upon receipt of such resolution, it shall be the duty of such election superintendent to set a date and to issue the call for an election for the purpose of submitting the question of whether or not the governing authority of the county or municipality shall be authorized to issue licenses to sell distilled spirits for beverage purposes by the drink, such sales to be for consumption only on the premises. The superintendent shall set the date of the referendum election for not less than 30 nor more than 60 days after the call. The referendum may be held as a special referendum or may be held at the time of holding any other primary or election in such county or municipality, if such other primary or election is to be held not more than 60 days after the call. Notice of the call for the referendum shall be published by the superintendent in the legal organ of the county or, in the case of a municipality, in a newspaper of general circulation in the municipality. The election superintendent shall also cause the date and purpose of the referendum to be published in the official organ of the county or, in the case of a municipality, in a newspaper of general circulation in the municipality once a week for two weeks immediately preceding the date of the election. The ballot shall have printed thereon the following:

"[ ] YES Shall the governing authority of be authorized to

issue licenses to sell

[ ] NO distilled spirits for beverage purposes by the drink,

such sales to be for consumption only on the premises?"

(B) All persons desiring to vote in favor shall vote "Yes," and those persons opposed shall vote "No." If more than one-half of the votes cast on such question are in favor of issuing licenses to sell distilled spirits for beverage purposes by the drink, such sales to be for consumption only on the premises, then the governing authority shall, in accordance with this Code section, issue such licenses; otherwise, no license shall be issued. If held as a special election, it shall be the duty of the election superintendent to hold and conduct such election under the same rules that govern special elections as provided in Chapter 2 of Title 21, the "Georgia Election Code." It shall be his further duty to canvass the returns and declare and certify the results of the election to the Secretary of State. The expense for the election shall be borne by the county or the municipality conducting the election.

(C) Following the expiration of one year after any election is held which results in the disapproval of sales as provided in this article, another election on this question shall be held if the governing authority, as provided in subparagraph (A) of this paragraph, forwards a resolution to the election superintendent calling for such a referendum.

(2) (A) In the event the governing authority of any municipality or county coming under the provisions of this Code section does not adopt a resolution directing the election superintendent to issue a call for the referendum provided for in paragraph (1) of this subsection, then, upon a written petition containing the signatures of 15 percent of the registered and qualified voters of any municipality or county coming within the provisions of this Code section being filed with the appropriate election superintendent, such election superintendent, upon validation of the petition, shall be required to call and hold a referendum election for the purpose of submitting to the qualified voters of the municipality or the county, as the case may be, the question of whether or not the governing authority shall be authorized to issue licenses to sell distilled spirits for beverage purposes by the drink, such sales to be for consumption only on the premises. A petition shall not be amended, supplemented, or returned after presentation to the appropriate authority. "Validation" shall, for the purposes of this Code section, be the procedure in which the election superintendent determines whether each signature on the petition is the name of a registered and qualified voter. For purposes of this Code section the required number of signatures of registered voters of a political subdivision shall be computed based on the number of voters qualified to vote at the general election immediately preceding the presentation of the petition. Actual signers of the petition shall be registered and qualified to vote in the referendum election sought by the petition. Upon determining that the petition contains a sufficient number of valid signatures, the election superintendent shall set the date of the referendum election for not less than 30 nor more than 60 days after the call. The referendum may be held as a special referendum election or may be held at the time of holding any other primary or election in such county or municipality, if such other primary or election is to be held not more than 60 days after the call. Notice of the call for the referendum shall be published by the superintendent in the legal organ of the county or, in the case of a municipality, in a newspaper of general circulation in the municipality. The election superintendent shall also cause the date and purpose of the referendum to be published in the official organ of the county or, in the case of a municipality, in a newspaper of general circulation in the municipality once a week for two weeks immediately preceding the date of the election. The ballot shall have printed thereon the following:

"[ ] YES Shall the governing authority of be authorized to

issue licenses to sell

[ ] NO distilled spirits for beverage purposes by the drink,

such sales to be for consumption only on the premises?"

(B) All persons desiring to vote in favor shall vote "Yes," and those persons opposed shall vote "No." If more than one-half of the votes cast on such question are in favor of issuing licenses to sell distilled spirits for beverage purposes by the drink, such sales to be for consumption only on the premises, then the governing authority shall, in accordance with this Code section, issue such licenses; otherwise, no license shall be issued. If conducted as a special election, it shall be the duty of the election superintendent to hold and conduct such election under the same rules that govern special elections as provided in Chapter 2 of Title 21, the "Georgia Election Code." It shall be his further duty to canvass the returns and declare and certify the results of the election to the Secretary of State. The expense for the election shall be borne by the county or the municipality conducting the election.

(C) Following the expiration of two years after any election is held which results in the disapproval of sales as provided in this article, another election on this question shall be held if another petition, as provided in subparagraph (A) of this paragraph, is filed with the appropriate election superintendent.

(c) In any municipality or county which has at any time held an election in accordance with subsection (b) of this Code section resulting in the majority of the votes being cast in favor of sales of distilled spirits by the drink, the election superintendent of the municipality or county, upon a petition signed by at least 15 percent of the registered, qualified voters of the municipality or county, shall proceed to call another election for the purpose of nullifying the previous election in the same manner as prescribed in subsection (b) of this Code section. No election shall be called or held within two years after the date of the declaration by the election superintendent of the results of the previous election held for the purposes of this Code section.



§ 3-4-92. Procedure for authorization of sale in counties and municipalities in which package sales are not lawful; procedure for nullifying prior approval and authorization of sales by the drink

(a) In every county and municipality in which package sales of distilled spirits are not lawful, sales of distilled spirits as provided in this article may be authorized after approval as provided in this Code section.

(b) (1) (A) In the event the governing authority of any municipality or county coming under the provisions of this Code section desires to exercise the powers authorized by Code Section 3-4-90, the governing authority through the appropriate election superintendent shall conduct a referendum election for the purpose of determining whether or not these powers shall be exercised. Any such governing authority shall notify the election superintendent of the county or the municipality, as the case may be, of the referendum by forwarding to the superintendent a copy of a resolution of such governing authority calling for such a referendum election. It shall be the duty of such election superintendent to issue the call and set the date for an election in accordance with Code Section 21-2-540 for the purpose of submitting the question of whether or not the governing authority of the county or municipality shall be authorized to issue licenses to sell distilled spirits for beverage purposes by the drink, such sales to be for consumption only on the premises. Notice of the call for the referendum shall be published by the superintendent in the legal organ of the county or, in the case of a municipality, in a newspaper of general circulation in the municipality. The election superintendent shall also cause the date and purpose of the referendum to be published in the official organ of the county or, in the case of a municipality, in a newspaper of general circulation in the municipality once a week for two weeks immediately preceding the date of the election. The ballot shall have printed thereon the following:

"[ ] YES Shall the governing authority of be authorized to

issue licenses to sell

[ ] NO distilled spirits for beverage purposes by the drink,

such sales to be for consumption only on the premises?"

(B) All persons desiring to vote in favor shall vote "Yes," and those persons opposed shall vote "No." If more than one-half of the votes cast are in favor of issuing licenses to sell distilled spirits for beverage purposes by the drink, such sale to be for consumption only on the premises, then the governing authority shall in accordance with this Code section issue such licenses; otherwise, no license shall be issued. It shall be the duty of the election superintendent to hold and conduct such election under the provisions of Chapter 2 of Title 21, the "Georgia Election Code." It shall be the superintendent's further duty to canvass the returns and declare and certify the results of the election to the Secretary of State. The expense of the election shall be borne by the county or the municipality conducting the election.

(C) Following the expiration of two years after any election is held which results in the disapproval of sales as provided in this article, another election on this question shall be held if the governing authority, as provided in subparagraph (A) of this paragraph, forwards a resolution to the election superintendent calling for such a referendum.

(D) Nullification of a referendum approving such sales held pursuant to this paragraph shall be accomplished only as provided in subsection (c) of this Code section.

(2) (A) In the event the governing authority of any municipality or county coming under the provisions of this Code section does not adopt a resolution directing the election superintendent to issue a call for the referendum provided for in paragraph (1) of this subsection, then, upon a written petition containing the signatures of 35 percent of the registered and qualified voters of any municipality or county described in subsection (a) of this Code section being filed with the appropriate election superintendent, such election superintendent, upon validation of the petition, shall be required to call and hold a referendum election for the purpose of submitting to the qualified voters of the municipality or the county, as the case may be, the question of whether or not the governing authority shall be authorized to issue licenses to sell distilled spirits for beverage purposes by the drink, such sales to be for consumption only on the premises. A petition shall not be amended, supplemented, or returned after presentation to the appropriate authority. "Validation" shall, for the purposes of this Code section, be the procedure in which the election superintendent determines whether each signature on the petition is the name of a registered and qualified voter. For the purposes of this Code section, the required number of signatures of registered voters of a political subdivision shall be computed based on the number of voters qualified to vote at the general election immediately preceding the presentation of the petition. Actual signers of the petition shall be registered and qualified to vote in the referendum election sought by the petition. Upon determining that the petition contains a sufficient number of valid signatures, the superintendent shall issue the call and set the date of the referendum election in accordance with Code Section 21-2-540. Notice of the call for the referendum shall be published by the superintendent in the legal organ of the county or, in the case of a municipality, in a newspaper of general circulation in the municipality. The election superintendent shall also cause the date and purpose of the referendum to be published in the official organ of the county or, in the case of a municipality, in a newspaper of general circulation in the municipality, once a week for two weeks immediately preceding the date of the election. The ballot shall have printed thereon the following:

"[ ] YES Shall the governing authority of be authorized to

issue licenses to sell

[ ] NO distilled spirits for beverage purposes by the drink,

such sales to be for consumption only on the premises?"

(B) All persons desiring to vote in favor shall vote "Yes," and those persons opposed shall vote "No." If more than one-half of the votes cast on such a question are in favor of issuing licenses to sell distilled spirits for beverage purposes by the drink, such sales to be for consumption only on the premises, then the governing authority shall in accordance with this Code section issue such licenses; otherwise no license shall be issued. It shall be the duty of the election superintendent to hold and conduct such election under the same rules that govern special elections as provided in Chapter 2 of Title 21, the "Georgia Election Code." It shall further be the superintendent's duty to canvass the returns and declare and certify the results of the election to the Secretary of State. The expense for the election shall be borne by the county or the municipality conducting the election.

(C) Following the expiration of two years after any election is held which results in the disapproval of sales as provided in this article, another election on this question shall be held if another petition, as provided in subparagraph (A) of paragraph (2) of this subsection, is filed with the appropriate election superintendent.

(D) Nullification of a referendum approving such sales held pursuant to this paragraph shall be accomplished only as provided in subsection (c) of this Code section.

(c) In any municipality or county which has at any time held an election in accordance with subsection (b) of this Code section resulting in a majority of the votes being cast in favor of sales of distilled spirits by the drink, the election superintendent of the municipality or county, upon a petition signed by at least 35 percent of the registered qualified voters of the municipality or county, shall proceed to call another election for the purpose of nullifying the previous election in the same manner as prescribed by paragraph (2) of subsection (b) of this Code section. No election shall be called or held within two years after the date of the declaration by the election superintendent of the results of the previous election held for the purposes of this Code section.



§ 3-4-93. Municipalities in wet counties

Any municipality which lies wholly or partially within a county which has approved the sale of distilled spirits by the drink for consumption only on the premises in a county-wide referendum as provided in this article and which, on January 1, 1985, was issuing licenses permitting the sale of distilled spirits by the drink for consumption only on the premises shall be authorized to exercise the powers and shall be subject to the provisions contained in this title relating to the sale of distilled spirits by the drink for consumption only on the premises.






Part 2 - Licenses

§ 3-4-110. Adoption of rules and regulations governing issuance of licenses and conduct of licensees

The governing authority of every county and municipality authorized to issue licenses as provided in this article shall have the power and authority to adopt all reasonable rules and regulations governing the qualifications and criteria for the issuance of any licenses for the sale of distilled spirits by the drink and shall further have the power to promulgate reasonable rules and regulations governing the conduct of any licensee provided for in this article, including, but not limited to, the regulation of hours of business, types of employees, and other matters which may fall within the police powers of such municipalities or counties. These powers shall be exercised only after the authority to do so has been granted pursuant to the procedures prescribed in Code Section 3-4-91 or 3-4-92.



§ 3-4-111. Sale by wholesalers to licensees; purchase by licensees from wholesalers; declaration of contraband

(a) Those persons who are duly licensed as wholesalers of distilled spirits under this title may sell distilled spirits at wholesale prices to any person or persons licensed as provided in this article. Persons licensed under this article may purchase distilled spirits from a licensed wholesaler at wholesale prices.

(b) Any distilled spirits possessed, sold, or offered for sale by a retail dealer or retail consumption dealer which are purchased or otherwise acquired from any person other than a wholesale dealer authorized to do business under this chapter are declared to be contraband and shall be seized and disposed of by the commissioner in the manner provided in this title.



§ 3-4-111.1. Occupational license tax upon retail consumption dealers; annual payment; application

(a) An annual occupational license tax in the amount of $100.00 is imposed upon each retail consumption dealer in this state.

(b) The annual occupational license tax shall be paid for each place of business operated. An application for a retail consumption dealer's license required pursuant to this title along with the payment of the tax required by subsection (a) of this Code section shall be submitted to the department immediately upon assuming control of the place of business and annually thereafter for so long as the business is operated.






Part 3 - Excise Taxation

§ 3-4-130. Imposition of tax by municipalities authorized; rate of tax

(a) The governing authority of each municipality in which the sale of distilled spirits by the drink is permitted may impose, levy, and collect an excise tax upon the sale of the beverages, which tax shall not exceed 3 percent of the charge to the public for the beverages.

(b) This Code section shall not apply to the sale of fermented beverages made in whole or in part from malt or any similar fermented beverage.



§ 3-4-131. Imposition of tax by counties authorized; rate of tax; taxation by both county and municipality located within county

(a) The governing authority of each county in which the sale of distilled spirits by the drink is permitted may impose, levy, and collect an excise tax upon the sale of the beverages, which tax shall not exceed 3 percent of the charge to the public for the beverages.

(b) No tax authorized by subsection (a) of the Code section may be imposed, levied, and collected in any portion of a county in which the tax provided for in Code Section 3-4-130 is being imposed, levied, and collected.

(c) The tax authorized by this Code section shall not apply to the sale of fermented beverages made in whole or in part from malt or any similar fermented beverage.



§ 3-4-132. Manner of imposition, payment, and collection of tax

The rate of taxation, the manner of its imposition, payment, and collection, and all other procedures related to the tax authorized by Code Sections 3-4-130 and 3-4-131 shall be as provided for by each county or municipality electing to exercise powers conferred by Code Sections 3-4-130 and 3-4-131.



§ 3-4-133. Allowance and reimbursement to dealers collecting tax of percentage of tax due

Dealers collecting the tax authorized by Code Sections 3-4-130 and 3-4-131 shall be allowed a percentage of the tax due and accounted for and shall be reimbursed in the form of a deduction in submitting, reporting, and paying the amount due, if the amount is not delinquent at the time of payment. The rate of the deduction shall be the same rate authorized for deductions from state tax under Chapter 8 of Title 48.









Article 6 - Designation of Sales Territories and Wholesalers for Out-of-State Brands

§ 3-4-150. Short title

This article shall be known and may be cited as the "Georgia Distilled Spirits Distribution Act."



§ 3-4-151. Purposes and policies

This article is promulgated pursuant to the authority granted to the state under the provisions of the Twenty-first Amendment to the United States Constitution specifically for the following purposes and policies:

(1) To prevent unfair business practices, discrimination, and undue control of one segment of the distilled spirits industry by any other segment;

(2) To foster vigorous and healthy competition in the distilled spirits industry;

(3) To promote and keep alive a sound and stable system of distribution of distilled spirits to the public;

(4) To protect public revenues by facilitating the collection and accountability of state and local excise taxes; and

(5) To promote the public health, safety, and welfare of the people of the State of Georgia.



§ 3-4-152. Submission of labels; designation of sales territories and exclusive wholesale distributors; approval by commissioner

(a) Every manufacturer or shipper shipping distilled spirits for the first time into the state shall:

(1) Submit to the commissioner one label for each brand of distilled spirits to be shipped for the first time by the manufacturer or shipper into this state;

(2) Designate in the application for registration the sales territories for each of its brands sold in this state; and

(3) Name one licensed wholesaler in each territory who shall be the exclusive distributor of the brand within the territory.

(b) Designations of wholesalers and wholesalers' territories as provided in this Code section shall be initially approved by the commissioner and shall not be changed or initially disapproved except for cause. The commissioner shall determine cause after a hearing under regulations promulgated by the commissioner for such purposes.



§ 3-4-153. Regulations

The commissioner shall have the authority to adopt such regulations as are consistent with this article.






Article 7 - Sales by the Drink in Certain Municipalities; Withdrawal

§ 3-4-160. Municipalities in wet counties

(a) (1) Except as provided in subsection (c) of this Code section, any municipality which lies wholly or partially within a county which has approved in a county-wide referendum the manufacture, sale, or distribution of distilled spirits as provided in Article 3 of this chapter may, by ordinance or resolution and without the necessity of conducting a separate referendum, authorize the manufacture, sale, or distribution of distilled spirits and may exercise the powers contained in this title relating to the manufacture, sale, or distribution of distilled spirits.

(2) In any municipality in which the manufacture, sale, or distribution of distilled spirits is authorized as provided in this Code section, such manufacture, sale, or distribution may, by ordinance or resolution adopted by the governing authority of the municipality, be prohibited.

(b) (1) Except as provided in subsection (c) of this Code section, any municipality which lies wholly or partially within a county which has approved in a county-wide referendum the sale of distilled spirits by the drink for consumption only on the premises as provided in Part 1 of Article 5 of this chapter may, by ordinance or resolution and without the necessity of conducting a separate referendum, authorize the sale of distilled spirits by the drink for consumption only on the premises and may exercise the powers contained in this title relating to the sale of distilled spirits by the drink for consumption only on the premises.

(2) In any municipality in which the sale of distilled spirits by the drink for consumption only on the premises is authorized as provided in this Code section, such sales may, by ordinance or resolution adopted by the governing authority of the municipality, be prohibited.

(c) A municipality shall not be authorized to approve the manufacture, sale, or distribution of distilled spirits as provided in subsection (a) of this Code section or the sale of distilled spirits by the drink for consumption only on the premises as provided in subsection (b) of this Code section unless a majority of the electors voting in the county-wide referendum election who reside in the municipality voted in favor of approving the manufacture, sale, or distribution of distilled spirits or in favor of approving the sale of distilled spirits by the drink for consumption only on the premises.






Article 8 - Tastings

§ 3-4-180. Tastings of distilled spirits; definitions; general provisions; prohibited sales; administration

(a) As used in this Code section, the term:

(1) "Distillery tour" means guided access to the manufacturing portion of the licensed premises of a distiller.

(2) "Free souvenir" means a complimentary sealed container of distilled spirits.

(3) "Free tastings" means the provision of complimentary samples of distilled spirits to the public for consumption on the premises of a distiller.

(4) "Sample" means one-half of one ounce of distilled spirits.

(b) (1) A distiller licensed in this state may apply to the commissioner for an annual permit authorizing such distiller to conduct educational and promotional distillery tours on the licensed premises of the distiller, free of charge or for a fee, which may include:

(A) Free souvenirs;

(B) Free food; and

(C) Free tastings.

(2) (A) No distiller providing free souvenirs pursuant to this subsection shall provide, directly or indirectly, more than one free souvenir to the same individual in one calendar day. Each free souvenir shall be a single bottle of distilled spirits, containing not more than 750 milliliters of distilled spirits manufactured by the distiller on the licensed premises.

(B) No distiller conducting free tastings under this Code section shall provide, directly or indirectly, more than the three samples to a person in one calendar day. Free tastings shall consist of distilled spirits manufactured by the distiller on the licensed premises. Free tastings shall be held in a designated tasting area on the premises of the distiller, and all open bottles containing distilled spirits shall be visible at all times.

(3) Free souvenirs shall only be provided after the distillery tour and only to individuals who have attended a distillery tour on the same calendar day. Free tastings and free food may be provided before, during, and after a distillery tour. An individual shall be 21 years of age or older to receive a free souvenir or free tasting.

(4) The distiller shall pay all excise and use taxes on any samples and all use taxes on any free souvenirs provided pursuant to this subsection.

(c) A distiller may provide to the public free of charge or for a fee merchandise such as shirts, glasses, and other promotional items which do not contain alcoholic beverages.

(d) If a distiller chooses to charge a fee for a distillery tour pursuant to subsection (b) of this Code section, such distiller may charge varying fees for the distillery tours, provided that such fees are charged prior to the beginning of such tour. The provision of distilled spirits by a distiller as part of a distillery tour pursuant to this Code section shall not be deemed a retail sale of alcoholic beverages.

(e) No alcoholic beverages shall be sold on any licensed premises for which a permit has been issued pursuant to this Code section.

(f) The department shall promulgate and enforce such rules and regulations as it may deem necessary to effectuate the provisions of this Code section.









Chapter 5 - Malt Beverages

Article 1 - General Provisions

§ 3-5-1. Definitions

As used in this chapter, the term:

(1) "Brewer" means a manufacturer of malt beverages.

(2) "Case" means a box or receptacle containing not more than 288 ounces of malt beverages on the average.



§ 3-5-2. Determination as to when possession occurs

For purposes of this chapter, with respect to malt beverages manufactured within this state, possession occurs when the product is first identifiable as a malt beverage, in accordance with this title and such regulations as may be promulgated by the commissioner pursuant to this title. With respect to malt beverages shipped from outside this state to a destination within this state, possession in the consignee occurs when the malt beverage first physically enters the state or when the risk of loss from destruction or casualty to the malt beverage is shifted from the consignor to the consignee located in this state, in accordance with the contract of the parties and the substantive commercial laws of this state, whichever event occurs first.



§ 3-5-3. Malt beverages upon which taxes not paid and motor vehicles, watercraft, or aircraft used in transporting same declared contraband

Malt beverages in quantities exceeding the amount specified in Code Section 3-3-8, upon which the taxes imposed by or authorized pursuant to this chapter have not been paid in this state, are declared to be contraband; and any motor vehicle, watercraft, or aircraft used in transporting such beverages in excess of the amount specified in Code Section 3-3-8 are also declared to be contraband and subject to seizure and disposition as provided by this title.



§ 3-5-4. Production of malt beverages in private residences; consumption; transportation and delivery; home-brew special events

(a) (1) Malt beverages may be produced by a person in his or her private residence subject to the limitations provided in this Code section.

(2) The total quantity of malt beverages that may be produced in any private residence shall be as follows:

(A) Not more than 100 gallons per calendar year if there is only one person of legal drinking age living in such residence; or

(B) Not more than 200 gallons per calendar year if there are two or more persons of legal drinking age living in such residence;

provided, however, that no more than 50 gallons shall be produced in a 90 day period.

(b) Except as provided for in subsections (d) and (e) of this Code section, malt beverages produced in compliance with this Code section may only be consumed at the residence where produced. Such malt beverages may only be consumed by persons of legal drinking age.

(c) Malt beverages produced under the provisions of this Code section may be removed from the residence where produced for transportation and delivery by the producer for use at home-brew special events in a quantity not to exceed 25 gallons, provided that such malt beverages are securely sealed in one or more containers and clearly labeled with the following information:

(1) The name of the producer;

(2) The address of the residence at which it was produced;

(3) The name and address of the home-brew special event to which it is being transported; and

(4) The permit number under which the home-brew special event is being held.

If transported in a motor vehicle, the securely sealed containers shall be placed in a locked glove compartment, a locked trunk, or the area behind the last upright seat of a motor vehicle that is not equipped with a trunk.

(d) Malt beverages produced under the provisions of this Code section may be removed from the residence where produced for transportation and delivery by the producer to a location not licensed under this title and for which a permit has not been issued pursuant to subsection (e) of this Code section; provided that not more than 128 ounces of such malt beverages produced in the same residence shall be transported at one time; and provided, further, that such malt beverages shall be securely sealed in one or more containers and clearly labeled with the following information:

(1) The name of the producer; and

(2) The address of the residence at which it was produced.

If transported in a motor vehicle, the securely sealed containers shall be placed in a locked glove compartment, a locked trunk, or the area behind the last upright seat of a motor vehicle that is not equipped with a trunk.

(e) (1) Notwithstanding any other provision of this title to the contrary, in all counties and municipalities in which the sale of malt beverages is lawful, the local governing authority may issue a home-brew special event permit for the holding of home-brew special events, including contests, tastings, and judgings. Any governing authority desiring to allow home-brew special events to be held within its jurisdiction shall provide by resolution or ordinance for the issuance of home-brew special event permits and shall specify the events that shall qualify as home-brew special events. A home-brew special event permit shall cost $50.00 and shall be valid for not more than six events per calendar year.

(2) Home-brew special events shall not be held at any location licensed under this title.

(3) Consumption of malt beverages at home-brew special events shall be limited solely to malt beverages produced pursuant to this Code section, and such malt beverages shall only be consumed by the participants in and judges of the home-brew special events.

(f) Malt beverages produced pursuant to this Code section shall not be sold, offered for sale, or made available for consumption by the general public.



§ 3-5-5. Retail sale of kegs; required labeling; removal of labels

(a) As used in this Code section, the term:

(1) "Keg" means any brewery-sealed container or barrel containing, by liquid volume, more than two gallons of malt beverage.

(2) "Retail dealer," "retail licensee," or "licensee" means a person holding either a retail dealer license, a permit issued by the commissioner authorizing the sale of alcoholic beverages for consumption only on the premises for a period not to exceed one day, or a beverage alcohol caterer license.

(b) No person licensed under this chapter shall sell malt beverages at retail by the keg except as provided in subsections (c), (d), and (e) of this Code section. The commissioner may take punitive action against violators, up to and including revocation of the state retail dealer's license of any licensed retail dealer who fails to comply with this Code section. The undertaking of any punitive action allowed under this Code section shall not prohibit criminal prosecution for sale to underage persons.

(c) Each retail licensee selling kegs containing malt beverages for consumption off licensed premises shall require each keg purchaser to present a Georgia driver's license or other proper identification at the time of purchase. The licensee shall record for each keg sale: the date of sale; the size of keg; the keg identification number; the amount of container deposit; the name; address; date of birth of the purchaser; and the form of identification presented by such purchaser. The purchaser shall sign a statement at the time of purchase attesting to the accuracy of the purchaser's name and address, the location where the contents of the keg will be consumed, and acknowledging that a violation of Code Section 3-3-23, as it relates to furnishing alcoholic beverages to persons under the age of 21 years, may result in civil liability, criminal prosecution, or both. The licensee shall retain the identification form and purchaser's signed statement attesting to the accuracy of the purchaser's name and address and acknowledging that a violation of Code Section 3-3-23, as it relates to furnishing alcoholic beverages to persons under the age of 21 years, may result in civil liability, criminal prosecution, or both, for a minimum of six months following the sale of the keg.

(d) Each keg sold at retail for consumption off licensed premises shall be labeled with the name and address of the retail licensee, the keg identification number, and the state alcohol license number of the business. The Department of Revenue will prescribe the form of registration label or tag to be used for this purpose. The registration label or tag shall be supplied by the Department of Revenue without fee and securely affixed to the keg by the licensee making the sale. In addition to the label or tag, the Department of Revenue shall provide guidelines to the licensee on the information to be recorded on the identification form required under subsection (c) of this Code section.

(e) The licensee shall record the date of return of the keg on the identification form required under subsection (c) of this Code section. If there is no label or tag affixed to the keg or if the identification number is not legible, the licensee shall indicate this fact on the identification form required under subsection (c) of this Code section. The licensee shall not refund a deposit for a keg that is returned without the required label or tag and identification number intact and legible.

(f) The removal of the required label shall be unlawful until such time that it is lawfully returned to the retailer by the purchaser. Possession of a keg without the required label and identification number shall be unlawful and subject to penalty pursuant to Code Section 3-3-9.






Article 2 - State License Requirements and Regulations for Manufacture, Distribution, and Sale

§ 3-5-20. Levy and amount of state occupational license tax; application for license

(a) An annual occupational license tax is imposed upon each brewer, manufacturer, broker, importer, wholesaler, and retail dealer of beer in this state, as follows:

(1) Upon each brewer...........................................$ 1,000.00

(2) Upon each wholesale dealer................................... 500.00

(3) Upon each importer........................................... 500.00

(4) Upon each broker............................................. 50.00

(5) Upon each retail dealer..................................... 50.00

(6) Upon each brewpub operator................................. 1,000.00

(7) Upon each special event use permit applicant.................. 50.00

(b) An annual occupational license tax shall be paid for each place of business operated. An application for the applicable license required pursuant to this title along with the payment of the tax required by subsection (a) of this Code section shall be submitted to the department immediately upon assuming control of the place of business and annually thereafter for so long as the business is operated.



§ 3-5-21. Sale, offer for sale, or possession of bottles or cans not having prescribed identification on crowns or lids; alternate identification for use on certain imported bottles or containers

(a) The commissioner may prescribe by regulation that no person engaged in the business of selling, manufacturing, or distributing malt beverages specified in this chapter in bottles or cans may sell, offer for sale, or possess for the purpose of sale any bottles or cans containing such malt beverages unless the crowns or lids contain the word "Georgia" or its abbreviation, such as "GA."

(b) The commissioner may prescribe an alternate identification for certain bottles or containers of malt beverages manufactured in a foreign country and which have been imported into this state by a licensed importer, manufacturer, or wholesaler for resale.



§ 3-5-22. Shipment of malt beverages within or into state without license prohibited; requirement as to furnishing of labels of beverages to be shipped into state for first time

Reserved. Repealed by Ga. L. 1983, p. 1214, § 1, effective July 1, 1983.



§ 3-5-23. License for manufacture of malt beverages -- Grounds and procedure for revocation generally

(a) No license issued by the state or by any other duly authorized licensing authority to any person for the manufacture of malt beverages shall be revoked except for due cause.

(b) Due cause for the revocation of a brewer's license shall consist only of violation of the laws regulating the manufacture of malt beverages and of regulations made pursuant to authority lawfully granted for the purpose of regulating the manufacture of malt beverages.



§ 3-5-24. License for manufacture of malt beverages -- Rights conferred; separate revocation of licenses for sale of malt beverages for resale within and outside state authorized; effect of revocation on sale within state

(a) A license to manufacture malt beverages shall include the right to sell the product of the brewer for resale within and outside the limits of this state.

(b) The right to sell the manufactured product to duly licensed wholesalers for resale within this state may be revoked separately from the right to manufacture and sell the product of such manufacturer for resale outside of this state.

(c) The revocation by the state or by any other duly authorized licensing authority of the license to sell for resale within this state shall not in any way interfere with or otherwise affect or impair the license to manufacture and sell the product of the manufacturer for resale beyond the limits of this state.



§ 3-5-25. License for manufacture of malt beverages -- Renewal

Every unrevoked license authorizing the manufacture of malt beverages, whether issued by the state or by any other duly authorized licensing authority, shall be renewable to the holder of the license as of right upon the payment of fees and taxes lawfully assessed and fixed for the issuance of licenses of that kind and character.



§ 3-5-25.1. License for manufacture of malt beverages -- Bond required on application for license or renewal

The commissioner may require, in addition to other bonds required by this title, a bond to be filed with the application for a license or the renewal of a license, conditioned to pay all sums which may become due by the applicant to this state as taxes, license fees, or otherwise, by reason of or incident to, the operation of the business of the applicant and to comply with all the laws, rules, and regulations pertaining to malt beverages. The bond shall be in such form and in such amount approved by the commissioner, not to exceed $5,000.00 for brewers and $500.00 for retailers.



§ 3-5-26. Persons to whom malt beverages may be sold by wholesale dealers

Licensed wholesale dealers may sell malt beverages only to other licensed wholesale dealers and to importers and retail dealers licensed in this state.



§ 3-5-27. Malt beverages acquired by retail dealers from persons other than licensed wholesale dealers declared contraband

Any malt beverage possessed, sold, or offered for sale by a retail dealer which was purchased or otherwise acquired from any person other than a wholesale dealer authorized to do business under this chapter is declared to be contraband and shall be seized by the commissioner or the appropriate local authorities and disposed of by the commissioner in the manner provided in this title.



§ 3-5-28. Delivery, receipt, and storage of malt beverages sold by wholesale dealers to retail dealers

All malt beverages sold by a wholesale dealer to a retail dealer shall be delivered only to the premises of a licensed retail dealer and transported only by a conveyance owned, or leased, and operated by a wholesale dealer who is designated to deal in the brands of malt beverages sold and is licensed to make sales and deliveries within the municipality or county in which the sale or delivery is made. The malt beverages so sold shall not be delivered to, received, or stored at any place other than premises for which state and local retail licenses have been issued.



§ 3-5-29. Brewer-wholesaler relations -- "Agreement" defined

As used in Code Sections 3-5-30 through 3-5-34, the term "agreement" shall mean a commercial relationship, not required to be evidenced in writing, of definite or indefinite duration between a brewer and a malt beverage wholesaler pursuant to which the wholesaler has been authorized to distribute one or more of the brewer's brands of malt beverage.



§ 3-5-30. Brewer-wholesaler relations -- Purpose; intent; enforcement

(a) Code Sections 3-5-31 through 3-5-34 are promulgated pursuant to the authority granted to the state under the provisions of the Twenty-first Amendment to the United States Constitution and specifically for the following purposes and policies:

(1) To prohibit unfair business practices and to prevent any one segment of the malt beverage industry to gain unfair advantage over the other segments;

(2) To foster vigorous and healthy interbrand competition in the malt beverage industry;

(3) To provide an orderly three-tier system for the distribution and sale of good quality malt beverages in the State of Georgia;

(4) To promote the public health, safety, and welfare of the people of the State of Georgia; and

(5) To provide a distribution system for malt beverages that will facilitate the collection and accountability of state and local excise taxes.

(b) The provisions of Code Sections 3-5-31 through 3-5-34 may not be varied by separate agreement and any such attempt shall be void and unenforceable as being violative of the public policy of this state.

(c) The commissioner shall have the authority to promulgate such regulations as are consistent with the stated policies of this article.



§ 3-5-31. Brewer-wholesaler relations -- License requirement for shippers of beer; application

(a) No shipper shall be permitted to ship beer into the state without first obtaining a proper license from the commissioner in the manner provided in this title.

(b) In addition to the bond required in Code Section 3-5-25.1 and such other documentation required by the commissioner pursuant to this title, each shipper shall:

(1) Submit with his application one label for each brand of beer to be shipped for the first time by the shipper into the state;

(2) Designate in the application for registration sales territories for each of its brands sold in Georgia; and

(3) Name one licensed wholesaler in each territory who, within the territory, shall be the exclusive distributor of the brand within the territory.

(c) Designations of wholesalers or wholesalers' territories as provided in this Code section shall be initially approved by the commissioner and shall not be changed nor initially disapproved except for cause. The commissioner shall determine cause after a hearing under regulations promulgated by the commissioner for such purposes.



§ 3-5-32. Brewer-wholesaler relations -- Conflicts of interest

No licensed registered brewer, broker, or importer authorized to do business in this state nor any of his employees or members of such brewer's, broker's, or importer's immediate family shall have, own, or enjoy ownership interest in or partnership arrangement with the business of any wholesaler or retailer licensee. Cooperative advertising and incentive programs shall not be deemed to constitute a partnership agreement.



§ 3-5-33. Brewer-wholesaler relations -- Prohibited acts

No brewer, broker, or importer shall:

(1) Induce or coerce, or attempt to induce or coerce, any wholesaler to accept delivery of any malt beverage which has not been ordered or agreed upon by the wholesaler, provided that recommendation, endorsement, exposition, persuasion, or argument shall not be deemed to constitute inducements, coercion, or requirements prohibited by this Code section;

(2) Require a wholesaler to assent to any unreasonable requirement, condition, understanding, or term of an agreement limiting the wholesaler's right to sell the product of any other brewer, broker, or importer;

(3) Fix or maintain the price at which a wholesaler may resell beer, whether by the terms or requirements imposed on the wholesaler under an agreement or otherwise; or

(4) Require or prohibit any change in the management or supervisory employees of a wholesaler unless the current or proposed employees fail to meet essential, reasonable, and nondiscriminatory requirements imposed by an agreement's express terms.



§ 3-5-34. Brewer-wholesaler relations -- Applicability of Code Sections 3-5-29 through 3-5-33

Code Sections 3-5-29 through 3-5-33 shall apply to designations in effect on or after July 1, 1983.



§ 3-5-35. Declaration of policy; "brewpubs"

The General Assembly reaffirms the policy of this state of strict enforcement of laws and regulations applicable to the manufacture or sale of beer, including without limitation those establishing the three-tier distribution system with prohibitions against ownership and employment interests between the three tiers but creates a limited exception for the operation of "brewpubs" as such term is defined in Code Section 3-1-2.



§ 3-5-36. "Brewpub" exception to three-tier distribution system

A limited exception to the provisions of Code Sections 3-5-29 through 3-5-32 providing a three-tier system for the distribution and sale of malt beverages shall exist for owners and operators of brewpubs, subject to the following terms and conditions:

(1) No individual shall be permitted to own or operate a brewpub without first obtaining a proper license from the commissioner in the manner provided in this title, and each brewpub licensee shall comply with all other applicable state and local license requirements;

(2) A brewpub license authorizes the holder of such license to:

(A) Manufacture on the licensed premises not more than 10,000 barrels of malt beverages in a calendar year solely for retail sale;

(B) Operate an eating establishment that shall be the sole retail outlet for such malt beverages;

(C) Operate an eating establishment that may offer for sale for consumption on the premises any other alcoholic beverages produced by other manufacturers which are authorized for retail sale under this title, including wine, distilled spirits, and malt beverages, provided that such alcoholic beverages are purchased from a licensed wholesaler; and, provided, further, that in addition to draft beer manufactured on the premises, each brewpub licensee shall offer for sale commercially available canned or bottled malt beverages from licensed wholesalers; and

(D) Notwithstanding any other provision of this paragraph, sell up to a maximum of 5,000 barrels annually of such malt beverages to licensed wholesale dealers. Under no circumstances shall such malt beverages be sold by a brewpub licensee to any person holding a retail consumption dealer's license or a retailer's license for the purpose of resale;

(3) Possession of a brewpub license shall not prevent the holder of such license from obtaining a retail consumption dealer's license or a retailer's license for the same premises;

(4) A brewpub license does not authorize the holder of such license to sell alcoholic beverages by the package for consumption off the premises;

(5) The commissioner shall not issue a brewpub license if the premises to be licensed is located in a county or municipality in which the sale of alcoholic beverages is prohibited; and

(6) A brewpub licensee shall:

(A) Pay all state and local license fees and excise taxes applicable to individuals licensed by this state as manufacturers, retailers, and, where applicable, wholesalers under this title;

(B) At the request of the commissioner, provide an irrevocable letter of credit or bond in favor of the State of Georgia in an amount sufficient to guarantee such brewpub licensee's estimated tax liability for the first year of operation; and

(C) Measure malt beverages manufactured on the premises and otherwise comply with applicable rules and regulations respecting excise and enforcement tax determination of such malt beverages as required by this title.



§ 3-5-37. "Brewpub" exception; rules and regulations

The Department of Revenue shall be authorized to promulgate and enforce such rules and regulations as it may deem necessary to carry out or make effective the provisions of Code Sections 3-5-35 and 3-5-36.



§ 3-5-38. Permits for free tasting of malt beverages during educational and promotional brewery tours; merchandising; fees for tours; selling of beverages; administration

(a) As used in this Code section, the term:

(1) "Brewery tour" means guided access to the manufacturing portion of the licensed premises of a brewer.

(2) "Free souvenir" means a complimentary sealed container or containers of malt beverages with a total liquid capacity that does not exceed 72 ounces.

(3) "Free tastings" means the provision of complimentary samples of malt beverages to the public for consumption on the premises of a brewer.

(4) "Sample" means a quantity of malt beverages manufactured by the brewer.

(b) (1) A brewer licensed in this state may apply to the commissioner for an annual permit authorizing such brewer to conduct educational and promotional brewery tours on the licensed premises of the brewer, free of charge or for a fee, which may include:

(A) Free souvenirs;

(B) Free food; and

(C) Free tastings on the licensed premises of the brewery of malt beverages manufactured by such brewer.

(2) No brewer providing free souvenirs pursuant to this subsection shall provide, directly or indirectly, more than one free souvenir to the same individual in one calendar day. Each free souvenir shall consist of malt beverages manufactured by the brewer on the licensed premises.

(3) No brewer conducting free tastings pursuant to this subsection shall provide, directly or indirectly, to the same individual in one calendar day more than 36 ounces of malt beverages for consumption on the premises. Free tastings shall be held in a designated tasting area on the licensed premises of the brewer and all open bottles containing malt beverages shall be visible at all times.

(4) Free souvenirs shall only be provided after the brewery tour and only to individuals who have attended a brewery tour on the same calendar day. Free tastings and free food may be provided before, during, and after a brewery tour. An individual shall be 21 years of age or older to receive a free souvenir or free tasting.

(5) The brewer shall pay all excise and use taxes on any samples and all use taxes on any free souvenirs provided pursuant to this subsection.

(c) A brewer may provide to the public free of charge or for a fee merchandise such as shirts, glasses, and other promotional items which do not contain alcoholic beverages.

(d) If a brewer chooses to charge a fee for a brewery tour pursuant to subsection (b) of this Code section, such brewer may charge varying fees for the brewery tours, provided that such fees are charged prior to the beginning of such tour. The provision of malt beverages by a brewer as part of a brewery tour pursuant to this Code section shall not be deemed a retail sale of alcoholic beverages.

(e) No alcoholic beverages shall be sold on any licensed premises for which a permit has been issued pursuant to this Code section.

(f) The department shall promulgate and enforce such rules and regulations as it may deem necessary to effectuate the provisions of this Code section.






Article 3 - Local License Requirements and Regulations for Manufacture, Distribution, and Sale

§ 3-5-40. Requirement by counties or municipalities of licenses for manufacture, distribution, and sale of malt beverages; effect of revocation of license issued by commissioner or by county or municipality upon license issued by other

(a) The businesses of manufacturing, distributing, and selling malt beverages at wholesale or retail shall not be conducted in any county or incorporated municipality of this state without a license from the governing authority of the county or municipality.

(b) When any county or municipal license issued pursuant to this Code section is revoked by the governing authority of the county or municipality, any similar malt beverage license issued to the same person by the commissioner pursuant to this chapter shall automatically become invalid.

(c) When any state malt beverage license issued pursuant to this chapter is revoked by the commissioner, any similar malt beverage license issued to the same person by any county or municipality shall automatically become invalid.



§ 3-5-41. Requirement and issuance of county licenses generally

If any business allowed under this chapter is proposed to be carried on within the unincorporated area of a county, the applicant for a license shall pay to the proper officer, to be designated by the governing authority of the county, an annual license fee as fixed by the governing authority. The license shall apply to and be required for each brewer or place of manufacture and also for each place of wholesale and retail distribution outside of any incorporated municipality.



§ 3-5-42. Requirement and issuance of municipal licenses generally; requirement by county of license for business licensed by municipality

(a) If any business allowed under this chapter is proposed to be carried on within the corporate limits of a municipality, the applicant for a license shall pay to the proper officer, to be designated by the governing authority of the municipality, an annual license fee as fixed by the governing authority. The license shall apply to and be required for each brewer or place of manufacture and also for each place of wholesale and retail distribution.

(b) When any of the businesses described in this Code section are licensed by the municipal governing authority, no county license fee shall be required by the county governing authority.



§ 3-5-43. Restriction on amount of license fee charged by county or municipality other than that of wholesale dealer's principal place of business

Where a wholesale dealer is licensed to do business in more than one municipality or county of this state, no municipality or county other than that of the wholesale dealer's principal place of business shall charge a license fee exceeding $100.00.






Article 4 - Excise Taxation

Part 1 - State

§ 3-5-60. Levy and amount of tax

There is levied and imposed on the first sale, use, or possession within this state of malt beverages the following taxes:

(1) Where malt beverages are sold in or from a barrel or bulk container, such malt beverages being commonly known as tap or draft beer, an excise tax of $10.00 on each container sold containing not more than 31 gallons and a proportionate tax at the same rate on all fractional parts of 31 gallons;

(2) Where malt beverages are sold in bottles, cans, or other containers, except barrel or bulk containers, an excise tax of 4 1/2 cent(s) per 12 ounces and a proportionate tax at the same rate on all fractional parts of 12 ounces; and

(3) A tax on all such beverages in excess of 576 ounces or two standard cases of 12 ounce size or the equivalent thereof or one 7.75 gallon keg or barrel of such beverages at the same rates of taxation as imposed in this part for other such beverages and on which the taxes are not otherwise imposed by either paragraph (1) or (2) of this Code section.



§ 3-5-61. Exemptions from tax

The taxes imposed by paragraphs (1) and (2) of Code Section 3-5-60 are not levied with respect to:

(1) Malt beverages sold to persons outside this state for resale or consumption outside this state; or

(2) Malt beverages sold to stores or canteens located on United States military reservations.






Part 2 - Local

§ 3-5-80. Levy and amount of tax

Municipalities and counties permitting the sale of malt beverages shall impose an excise tax, in addition to the excise taxes levied by the state, as follows:

(1) Where malt beverages, commonly known as tap or draft beer, are sold in or from a barrel or bulk container, a tax of $6.00 on each container sold containing not more than 15 1/2 gallons and a proportionate tax at the same rate on all fractional parts of 15 1/2 gallons;

(2) Where malt beverages are sold in bottles, cans, or other containers, except barrel or bulk containers, a tax of 5 cent(s) per 12 ounces and a proportionate tax at the same rate on all fractional parts of 12 ounces.



§ 3-5-81. Payment of tax by wholesale dealers generally; time of payment; reports by dealers as to quantities of beverages sold

(a) The excise taxes provided for in this part shall be imposed upon and shall be paid by the licensed wholesale dealer in malt beverages.

(b) The taxes shall be paid on or before the tenth day of the month following the calendar month in which the beverages are sold or disposed of within the particular municipality or county by the wholesale dealer.

(c) Each licensee responsible for the payment of the excise tax shall file a report itemizing for the preceding calendar month the exact quantities of malt beverages, by size and type of container, sold during the month within each municipality or county. The licensee shall file the report with each municipality or county wherein the beverages are sold by the licensee.

(d) The wholesaler shall remit to the municipality or county on the tenth day of the month following the calendar month in which the sales were made the tax imposed by the municipality or county.



§ 3-5-82. Requirement of markings on containers

No decal, stamp, or other marking shall be required on malt beverage containers designating the particular municipality or county in which a sale of malt beverages is made or in which resides a licensed retailer to whom the beverages are delivered.



§ 3-5-83. Use of excess tax revenues by consolidated governments and certain counties

(a) Any tax revenue realized pursuant to this part by a consolidated government existing on July 1, 1981, which is in excess of the amount levied locally on December 1, 1972, shall be used to construct a convention center or to pay for the operation of a convention center.

(b) Any tax revenue realized pursuant to this part by a county having a population of not less than 162,000 nor more than 165,000 according to the United States decennial census of 1970 or any future such census or by any municipality in any such county, which is in excess of the amount levied locally on December 1, 1972, shall be used for the construction of a coliseum or civic center.



§ 3-5-84. Enforcement of part

This part shall be enforced by the commissioner or by any municipality or county permitting the sale of malt beverages within its boundaries, especially with regard to collection and payment of the taxes provided for by this part.






Part 3 - Exemptions

§ 3-5-90. Malt beverages containing less than one-half of 1 percent alcohol by volume

Malt beverages which contain less than one-half of 1 percent alcohol by volume shall not be subject to any tax levied under this title or any tax levied pursuant to authority granted by this title.












Chapter 6 - Wine

Article 1 - General Provisions

§ 3-6-1. Definitions

As used in this chapter, the term:

(1) "Dessert wine" means a wine having an alcoholic strength of more than 14 percent alcohol by volume but not more than 24 percent alcohol by volume.

(2) "Domestic winery" means any winery, manufacturer, maker, producer, or bottler of wine located within the state.

(3) "Foreign winery" means any winery, manufacturer, maker, producer, or bottler of wine located outside the state.

(4) "Table wine" means a wine having an alcoholic strength of not more than 14 percent alcohol by volume.

(5) "Winery" means a manufacturer of wine.



§ 3-6-2. Determination as to when possession occurs

For purposes of this chapter, with respect to wines manufactured within this state, possession occurs when the product is first identifiable as wine, in accordance with this title and such regulations as may be promulgated by the commissioner pursuant to this title. With respect to wines shipped from outside this state to a destination within this state, possession in the consignee occurs when the wine first physically enters the state or when the risk of loss from destruction or casualty to the wine is shifted from the consignor to the consignee located in this state, in accordance with the contract of the parties and the substantive commercial law of this state, whichever event occurs first.



§ 3-6-3. Household production

(a) A head of a household may produce 200 gallons of wine in any one calendar year to be consumed within his own household without any requirement to be licensed for such purpose. Wine so produced shall not be subject to any excise tax imposed by this chapter.

(b) For purposes of this Code section, a single individual who is not a dependent of another person for purposes of Georgia income taxation shall be considered a head of a household.



§ 3-6-4. Removal of partially consumed bottle of wine from premises

Notwithstanding any other contrary provision of law, any restaurant which is licensed to sell alcoholic beverages for consumption on the premises may permit a patron to remove one unsealed bottle of wine per patron for consumption off premises, if the patron has purchased a meal and consumed a portion of the bottle of wine which has been purchased on the premises with such meal on the restaurant's premises. A partially consumed bottle of wine that is to be removed from the premises must be securely resealed by the licensee or its employees before removal from the premises. The partially consumed bottle of wine shall be placed in a bag or other container that is secured in such a manner that it is visibly apparent if the container has been subsequently opened or tampered with, and a dated receipt for the bottle of wine and meal shall be provided by the licensee and attached to the container. If transported in a motor vehicle, the container with the resealed bottle of wine shall be placed in a locked glove compartment, a locked trunk, or the area behind the last upright seat of a motor vehicle that is not equipped with a trunk.






Article 2 - State License Requirements and Regulations for Distribution and Sale

§ 3-6-20. Levy and amount of state occupational tax; application for license

(a) An annual occupational license tax is imposed upon each winery, manufacturer, broker, importer, wholesaler, and retail dealer of wine in this state, as follows:

(1) Upon each winery and manufacturer..........................$ 1,000.00

(2) Upon each wholesale dealer................................... 500.00

(3) Upon each importer........................................... 500.00

(4) Upon each broker............................................. 50.00

(5) Upon each retail dealer...................................... 50.00

(6) Upon each special event use permit applicant................. 50.00

(b) An annual occupational license tax shall be paid for each place of business operated. An application for the applicable license required pursuant to this title along with the payment of the tax required by subsection (a) of this Code section shall be submitted to the department immediately upon assuming control of the place of business and annually thereafter for so long as the business is operated.



§ 3-6-21. Filing of bonds by applicants for licenses generally; waiver of bond requirement

(a) All applicants for licenses other than retail licenses shall file with the commissioner, along with each initial application, a bond:

(1) Conditioned to pay all sums which may become due by the applicant to the state as taxes, license fees, or otherwise, arising out of the operation of the business for which licensure is sought; and

(2) Conditioned to pay all penalties which may be imposed upon the applicant for failure to comply with the laws and rules and regulations pertaining to wines.

The surety for the bonds shall be a surety company licensed to do business in this state, and the bonds shall be in such form as may be required by the commissioner and may be for a term of up to five calendar years.

(b) The bonds required pursuant to subsection (a) of this Code section shall be in the amount of $5,000.00.

(c) All applicants for annual renewal of licenses other than retail licenses must file an annual bond or have a multiyear bond on file with the department that extends at least through the end of the calendar year for which renewal is sought. Such bonds must meet the same conditions as those filed with the initial application.



§ 3-6-21.1. Licensing of farm wineries to engage in retail and wholesale sales; surety bond; excise taxes

(a) As used in this Code section, the term:

(1) "Farm winery" means a winery which makes at least 40 percent of its annual production from agricultural produce grown in the state where the winery is located and:

(A) Is located on premises, a substantial portion of which is used for agricultural purposes, including the cultivation of grapes, berries, or fruits to be utilized in the manufacture or production of wine by the winery; or

(B) Is owned and operated by persons who are engaged in the production of a substantial portion of the agricultural produce used in its annual production.

For purposes of this paragraph, the commissioner shall determine what is a substantial portion of such winery premises or agricultural produce.

(2) "Georgia farm winery" means a farm winery which is licensed by the commissioner to manufacture wine in Georgia.

(3) "Tasting room" means an outlet for the promotion of a farm winery's wine by providing samples of such wine to the public and for the sale of such wine at retail for consumption on the premises and for sale in closed packages for consumption off the premises. Samples of wine can be given free of charge or for a fee.

(b) The commissioner may authorize any Georgia farm winery to offer wine samples and to make retail sales of its wine and the wine of any other Georgia farm winery in tasting rooms at the winery and at five additional locations in this state for consumption on the premises and in closed packages for consumption off the premises; provided, however, that notwithstanding any other provisions of this title to the contrary, if the licensee is also issued a license pursuant to Code Section 3-4-24, the commissioner shall not authorize more than one tasting room for such Georgia farm winery and shall require that such tasting room shall be located on the licensed premises of the Georgia farm winery; and provided, further, that the Georgia farm winery shall not sell its wine or the wine of any other farm winery in more than one tasting room, and such tasting room shall be located on the licensed premises of the Georgia farm winery. For purposes of this subsection, the term "licensed premises" shall mean the premises for which the farm winery license is issued or property located contiguous to the farm winery and owned by the farm winery.

(c) (1) The commissioner may authorize any licensee which is a farm winery to sell up to 24,000 gallons per calendar year of its wine at wholesale within the state; provided, however, that the commissioner shall not authorize any licensed farm winery to sell its wine at wholesale unless such licensed farm winery shall have first offered its products for sale at a fair market wholesale price to a licensed Georgia wholesaler and such wholesaler does not accept the farm winery's product within 30 days of such offer.

(2) A farm winery licensee shall also be authorized to sell, deliver, or ship its wine in bulk or in bottles, whether labeled or unlabeled, in accordance with regulations of the commissioner, to Georgia farm winery licensees and shall be authorized to acquire and receive deliveries and shipments of such wine made by Georgia farm winery licensees.

(3) A Georgia farm winery licensee shall be authorized, in accordance with regulations of the commissioner, to acquire and receive deliveries and shipments of wine in bulk from out-of-state producers and shippers in an amount not to exceed 20 percent of its annual production, provided that the Georgia farm winery licensee receiving any such shipment or shipments files timely reports with the commissioner and keeps such records of the receipt of such shipment or shipments as may be required by the commissioner.

(4) Any wine received in bulk pursuant to paragraph(3) of this subsection shall have levied thereon the requisite taxes as prescribed by Code Section 3-6-50, and such taxes shall be reported and remitted to the commissioner as provided in Code Section 3-2-6.

(d) The annual license tax for each license issued pursuant to this Code section shall be $50.00.

(e) The surety bond required as a condition upon issuance of a license pursuant to this Code section shall be the same as that required pursuant to Code Section 3-6-21 with respect to wineries.

(f) Wines sold at retail by a manufacturer as provided in subsection (b) of this Code section shall have levied thereon an excise tax as prescribed by Code Section 3-6-50, and such tax shall be reported and remitted to the commissioner as provided in Code Section 3-2-6.



§ 3-6-21.2. Sunday sales on farm wineries; off-site sales; sales in "special entertainment districts."

Notwithstanding any other provisions of this title to the contrary, in all counties in which the sale of wine is lawful by a farm winery and in all municipalities in which the sale of wine is lawful by a farm winery, a farm winery which is licensed to sell its wine in a tasting room or other licensed farm winery facility within the county or municipality, as the case may be, for consumption on the premises or in closed packages for consumption off the premises shall be authorized to sell its wine and the wine of any other Georgia farm winery licensee on Sundays from 12:30 P.M. until 12:00 Midnight in the tasting room or other licensed farm winery facility, to the same extent as its county or municipal license would otherwise permit. Nothing in this Code section shall be construed so as to authorize a farm winery to sell wine as provided in this Code section on any other premises which are not actually located on the property where such farm wine is produced, except in special entertainment districts designated by the local governing authority of the county or municipality, as applicable.



§ 3-6-21.3. Sale by farm wineries of wines, distilled spirits, and malt beverages on or contiguous to its own premises

(a) As used in this Code section, the term:

(1) "Affiliate" means any person controlling, controlled by, or under common control with a farm winery.

(2) "Farm winery" means a farm winery as defined in Code Section 3-6-21.1 that is located in Georgia.

(3) "Tasting room" has the meaning provided by Code Section 3-6-21.1.

(b) (1) Notwithstanding any other provision of this title to the contrary, in all counties or municipalities in which the sale of wine is lawful, the commissioner may authorize any farm winery licensee to sell its wine and the wine of any other farm winery licensee for consumption on the premises at facilities located on the premises of the winery or on property located contiguous to the winery and owned by the winery or by an affiliate of the winery.

(2) Notwithstanding any other provisions of this title to the contrary, in all counties or municipalities in which the sale of distilled spirits, malt beverages, and wines is lawful, the commissioner further may authorize such licensee to make sales of distilled spirits, malt beverages, and wines not produced by a farm winery for consumption in its tasting rooms and at facilities located on the premises of the winery or on property located contiguous to the winery and owned by the winery or by an affiliate of the winery, provided that any alcoholic beverages sold pursuant to this paragraph shall be purchased by the winery from a licensed wholesaler at wholesale prices.



§ 3-6-21.4. Routes and signage for the Georgia Wine Highway

The Department of Community Affairs and the Department of Transportation shall, with due consideration to the farm wineries in Georgia, collaborate to designate appropriate routes and signage for the Georgia Wine Highway.



§ 3-6-21.5. Production of fortified wine

A winery may purchase distilled spirits directly from a manufacturer of distilled spirits and blend with wine manufactured by the winery to produce fortified wine. Such distilled spirits shall not be used by the winery for any other purpose or used to create any other type of alcoholic beverage or product.



§ 3-6-22. Requirement of license for shipment of wines into state; contents of application; accompanying documents and labels; approval of wholesalers and wholesalers' territories by commissioner

(a) No shipper shall be permitted to ship wines into this state without first obtaining a proper license from the commissioner in the manner provided in this article.

(b) In addition to the bond required in Code Section 3-6-21 and such other documentation required by the commissioner pursuant to this title, each shipper shall:

(1) Submit with his application one label for each brand of wine to be shipped for the first time by the shipper into this state;

(2) Designate in the application for registration the sales territories for each of its brands sold in this state; and

(3) Name one licensed wholesaler in each territory who shall be the exclusive distributor of the brand within the territory.

(c) Designations of wholesalers and wholesalers' territories as provided in this Code section shall be initially approved by the commissioner and shall not be changed or initially disapproved except for cause. The commissioner shall determine cause after a hearing under regulations promulgated by the commissioner for such purposes.



§ 3-6-23. Persons to whom wine may be sold by wholesale dealers

Except as provided in paragraph (5) of subsection (a) of Code Section 3-2-13, licensed wholesale dealers shall sell wine only to other licensed wholesale dealers and to importers and retail dealers licensed in this state.



§ 3-6-24. Preparation and retention of invoices of sales by wholesale dealers

Each wholesale dealer, at the time of any sale of wine, shall prepare and keep a copy of a sales invoice containing:

(1) The name of the wholesale dealer;

(2) The name, address, and license number of the licensed importer, wholesaler, or retailer making the purchase;

(3) The quantity and container sizes of wine sold;

(4) The date of the sale; and

(5) Any other information the commissioner may require.



§ 3-6-25. Wine acquired by retail dealers from persons other than licensed wholesale dealers declared contraband

Except as provided in Code Sections 3-6-21.1 through 3-6-21.3 and Code Section 3-6-21.5, wine possessed, sold, or offered for sale by a retail dealer which was purchased or otherwise acquired from any person other than a wholesale dealer authorized to do business under this chapter is declared to be contraband and shall be seized and disposed of by the commissioner in the manner provided in this title.



§ 3-6-25.1. Display of advertisement or information regarding prices of wine in visible places; sales below cost prohibited; exceptions authorized

(a) No person holding a retail dealer's license to deal in wine by the package shall display any advertisement of or information regarding the price or prices of any wine in any show window or other place visible from outside the licensee's place of business.

(b) No person licensed to sell wine by the package for carry-out purposes shall sell such beverages at a price less than the cost which such licensee pays for such wine. As used in this subsection, cost shall include the wholesale price plus the local excise tax imposed, as reflected in invoices which the commissioner of revenue may require to be maintained on said licensee's place of business.

(c) The commissioner of revenue shall be authorized to adopt such regulations as he or she deems necessary to provide for exception to the prohibition provided in subsection (b) of this Code section for reasons relating to liquidation of inventory, close-out of brands, outdated products, or any other reason the commissioner may determine to merit an exception.



§ 3-6-26. Delivery, transportation, receipt, and storage of wine sold by wholesale dealers to retail dealers

All wines sold by a wholesale dealer to a retail dealer shall be delivered only to the premises of a licensed retail dealer and transported only by a conveyance owned, or leased, and operated by a wholesale dealer, or owned, or leased, and operated by a wholesale dealer's employee, who is designated to deal in the brands of wines sold and is licensed to make sales and deliveries within the municipality or county in which the sale or delivery is made. The wine so sold shall not be delivered to, received, or stored at any place other than premises for which state and local retail licenses have been issued.



§ 3-6-26.1. Requirement as to possession of invoices or delivery tickets when transporting wine upon which taxes not paid; seizure as contraband when transported without invoices or delivery tickets

(a) Every person who transports wine, upon which the taxes imposed by this title have not been paid, into or out of or within this state shall have in his actual personal possession invoices or delivery tickets showing the name and address of the seller or consignor, the name and address of the purchaser or consignee, the quantity of wine being transported, and the name and address of the person responsible for payment of the state tax at the ultimate destination.

(b) All wines, and the vehicles in which the wines are being transported, which are transported into or out of or within this state without accompanying invoices or delivery tickets are declared to be contraband and shall be seized by the commissioner or his agents. The seizure, disposition, and any claims shall be handled pursuant to Code Section 3-2-35.



§ 3-6-27. Registration of agents, representatives, salesmen, and employees of manufacturers, importers, producers, or brokers

Every agent, representative, salesman, and employee of each winery, manufacturer, importer, producer, or broker shipping, or causing to be shipped, wines into the state shall register with the commissioner on forms prepared by the commissioner before engaging in the selling, promoting, displaying, or advertising of wine.



§ 3-6-28. Wine to be in containers specified; standards of fill for wine; exemptions from requirements as to container size

All wine shipped into this state and all wine manufactured within this state shall be in containers specified in the Standards of Fill for Wine prescribed by the United States Department of the Treasury for wines shipped in interstate commerce. The federal regulations relating to Standards of Fill for Wine are adopted and incorporated by reference in this Code section. Wines manufactured and produced in this state shall be exempt from this Code section, provided the container sizes were in use and exempt from such federal regulations on January 1, 1977.



§ 3-6-29. Content requirements for wines manufactured by domestic and farm wineries; rules and regulations

Reserved. Repealed by Ga. L. 2008, p. 773, § 3, effective July 1, 2008.



§ 3-6-30. Creation of limited exceptions

The General Assembly reaffirms the findings, determinations, and declarations in Code Section 3-3-31 regarding direct shipments of alcoholic beverages, but creates limited exceptions set forth in Code Sections 3-6-31 and 3-6-32 to permit the direct shipment of wine to residents of this state under certain circumstances.



§ 3-6-31. Special order shipping license requirements and regulations

(a) For purposes of this Code section, the term "winery" means any maker or producer of wine whether in this state or in any other state, who holds a valid federal basic wine manufacturing permit.

(b) Notwithstanding any other provision of this title to the contrary, any shipper which is also a winery may be authorized to make direct shipments of wine to consumers in this state, without complying with the provisions of Code Section 3-6-22, upon obtaining a special order shipping license from the commissioner pursuant to this Code section.

(c) A special order shipping license shall only be issued to a winery upon compliance with all applicable provisions of this title and the regulations promulgated pursuant to this title, and upon payment of the license fee designated for retail dealers in Code Section 3-6-20.

(d) A special order shipping license shall entitle the winery to ship wine upon order directly to consumers for personal or household use in this state without designating wholesalers as required by Code Section 3-6-22, provided that:

(1) The holder of a special order shipping license shall only ship brands of wine for which the holder has submitted labels to the commissioner;

(2) No holder of a special order shipping license shall be permitted to ship in excess of 12 standard cases of wine of one brand or a combination of brands into this state to any one consumer or address per calendar year;

(3) Before accepting an order from a consumer in this state, the holder of a special order shipping license shall require that the person placing the order state affirmatively that he or she is of the age required by Code Section 3-3-23 and shall verify the age of such person placing the order either by the physical examination of an approved government issued form of identification or by utilizing an Internet based age and identification service;

(4) A special order shipping license shall not authorize the shipment of any wine to any premises licensed to sell alcoholic beverages pursuant to this title; and

(5) Every shipment of wine by the holder of a special order shipping license shall be clearly marked "Alcoholic Beverages, Adult Signature Required," and the carrier delivering such shipment shall be responsible for obtaining the signature of an adult who is at least 21 years of age as a condition of delivery.

(e) The failure to comply strictly with the requirements of this Code section, Code Section 3-3-23, and all applicable provisions of this title and regulations promulgated pursuant to this title shall be grounds for the revocation of a special order shipping license or other disciplinary action by the commissioner. Upon revocation of a special order shipping license for shipment of wine to a person not of age as required by Code Section 3-3-23, such winery shall not be issued any special order shipping license pursuant to this Code section for a period of five years from the date of revocation.

(f) The holder of a special order shipping license shall collect all excise taxes imposed by Code Section 3-6-50, shall remit such taxes in the same manner as licensed wine wholesalers, and shall accompany such remittance with such reports, documentation, and other information as may be required by the commissioner. In addition, an applicant for and a holder of a special order shipping license, as a condition of receiving and holding a valid license, shall:

(1) Agree to collect and to pay applicable Georgia state and local sales tax on each sale shipped to a consumer in Georgia;

(2) Accompany each remittance with such sales tax reports, documentation, and other information as may be required by the commissioner; and

(3) Consent to enforcement of the provisions of this Code section by the department and to the jurisdiction of the courts of Georgia for the collection of such taxes or other moneys owing, including interest and penalties.

(g) The commissioner may promulgate such rules and regulations as are necessary and appropriate for the enforcement of this Code section.



§ 3-6-32. Shipment of wine by winery to consumers; circumstances

(a) Notwithstanding any other provision of this title to the contrary, a winery located within this state or outside this state that holds a federal basic wine manufacturing permit, whether licensed under this title or not and without regard to brand or label registrations or designations of wholesalers pursuant to Code Section 3-6-22, shall be permitted to ship wine directly to consumers in this state for personal or household use under the following circumstances:

(1) The consumer must purchase the wine while physically present on the premises of the winery;

(2) The winery must verify that the consumer purchasing the wine is of the age required by Code Section 3-3-23 and is not licensed pursuant to this title; and

(3) No winery shall ship in excess of five cases of any brand or combination of brands to any one consumer or any one address in this state in any calendar year.

(b) The commissioner may promulgate such rules and regulations as are necessary and appropriate for the enforcement of this Code section.






Article 3 - Local License Requirements

§ 3-6-40. Requirement by counties or municipalities of licenses for manufacture, distribution, or sale of wine; effect of revocation of license issued by commissioner or by county or municipality upon license issued by other

(a) Except as otherwise provided in this Code section, the businesses of manufacturing, distributing, and selling wine at wholesale or retail shall not be conducted in any county or incorporated municipality of this state without a license from the governing authority of the county or municipality. A farm winery, as defined in Code Section 3-6-21.1, which is qualified and licensed by the state shall need no county or municipal license to manufacture wine or to distribute such wine at wholesale in accordance with this chapter if the farm winery has given to the municipal or county governing authority 60 days' written notice of its intention to commence operations in the county or municipality and the county or municipal governing authority has not within said 60 day period adopted a resolution prohibiting the farm winery from commencing operations in the county or municipality without a local license.

(b) When any county or municipal license issued pursuant to this Code section is revoked by the governing authority of such county or municipality, any similar wine license issued to the same person by the commissioner pursuant to this chapter shall automatically become invalid in the county or municipality in which the license was revoked.

(c) When any state wine license issued pursuant to this chapter is revoked by the commissioner, any similar wine license issued to the same person by any county or municipality of this state shall automatically become invalid.






Article 4 - Excise Taxation

Part 1 - State

§ 3-6-50. Levy and amount of tax

(a) There shall be levied and imposed on the first sale, use, or final delivery within this state of all table wines an excise tax in the amount of 11 cent(s) per liter and a proportionate tax at the same rate on all fractional parts of a liter.

(b) There shall be imposed upon the importation for use, consumption, or final delivery into this state of all table wines an import tax in the amount of 29 cent(s) per liter and a proportionate tax at the same rate on all fractional parts of a liter.

(c) There shall be levied and imposed upon the first sale, use, or final delivery within this state of all dessert wines an excise tax in the amount of 27 cent(s) per liter and a proportionate tax at the same rate on all fractional parts of a liter.

(d) There shall be levied and imposed upon the importation for use, consumption, or final delivery into this state of all dessert wines an import tax in the amount of 40 cent(s) per liter and a proportionate tax at the same rate on all fractional parts of a liter.






Part 2 - Local

§ 3-6-60. Levy and amount of tax generally; rate of tax; manner of imposition, payment, and collection; imposition of tax by both county and municipality located within county

(a) The governing authority of each municipality or county where the sale of wine is permitted by this chapter, at its discretion, may levy an excise tax on the first sale or use of wine by the package, which tax shall not exceed 22 cent(s) per liter and a proportionate tax at the same rate on all fractional parts of a liter.

(b) The rate of taxation, the manner of its imposition, payment, and collection, and all other procedures related to the tax authorized by subsection (a) of this Code section shall be as provided for by each county or municipality electing to exercise the power conferred by subsection (a) of this Code section.

(c) No county excise tax shall be imposed, levied, or collected in any portion of a county in which a municipality within the county is imposing the same tax on wine sold by the package.






Part 3 - Exemptions

§ 3-6-70. Exemptions from tax

The taxes imposed by this article shall not be levied with respect to:

(1) Wine sold to and used by established and recognized churches and synagogues for use in sacramental services only;

(2) Any sale of wine which is exempt from taxation by the state under the Constitution of the United States; or

(3) Wine sold to persons outside this state for resale or consumption outside this state.



§ 3-6-71. Wines containing less than one-half of 1 percent alcohol by volume

Wines which contain less than one-half of 1 percent alcohol by volume shall not be subject to any tax levied under this title or any tax levied pursuant to authority granted by this title.












Chapter 7 - Sale of Distilled Spirits by Private Clubs

Article 1 - General Provisions

§ 3-7-1. Definitions

As used in this chapter, the term:

(1) "Bona fide private club" means any nonprofit association organized under the laws of this state which:

(A) Has been in existence at least one year prior to the filing of its application for a license to be issued pursuant to this chapter;

(B) Has at least 75 regular dues-paying members;

(C) Owns, hires, or leases a building or space within a building for the reasonable use of its members, which building or space:

(i) Has suitable kitchen and dining room space and equipment; and

(ii) Is staffed with a sufficient number of employees for cooking, preparing, and serving meals for its members and guests; and

(D) Has no member, officer, agent, or employee directly or indirectly receiving, in the form of salary or other compensation, any profits from the sale of alcoholic beverages beyond a fixed salary.

(2) "Fixed salary" means the amount of compensation paid any member, officer, agent, or employee of a bona fide private club as may be fixed for him by its members at a prior annual meeting or by the governing body out of the general revenue of the club and shall not include any commission on any profits from the sale of alcoholic beverages. For the purposes of this definition, tips or gratuities which are added to the bills under club regulations shall not be considered profits from the sale of alcoholic beverages.



§ 3-7-2. Applicability of chapter to private clubs

Notwithstanding any other provision of this chapter, a bona fide private club at which the sale of distilled spirits or other alcoholic beverages by the drink for consumption only on the premises where sold is otherwise authorized pursuant to this chapter is authorized to sell those same distilled spirits and other alcoholic beverages by the drink at any time on Sundays.






Article 2 - State Authorization and Regulation

§ 3-7-20. Issuance of alcoholic beverage licenses to private clubs by commissioner generally; promulgation of rules and regulations generally; privileges conferred by licenses

The commissioner may issue alcoholic beverage licenses to bona fide private clubs in any county or municipality within the state and may promulgate such regulations as he deems necessary for the proper enforcement of this chapter after the approval of such authority by an election held pursuant to Code Section 3-7-41 or 3-7-42. These licenses shall authorize the sale of distilled spirits by the drink for consumption only on the premises where sold.



§ 3-7-21. License fees; prelicense investigation fee

The license fees for a club shall be the same fees as provided in subsection (a) of Code Section 3-4-111.1 for the sale of distilled spirits in licensed public places of business; and, in addition, a prelicense investigation fee of $100.00 shall be required.



§ 3-7-22. Promulgation of rules and regulations as to sale, possession, and use of alcoholic beverages in private clubs

The commissioner may promulgate such reasonable regulations as are necessary and appropriate to regulate the sale, possession, and use of alcoholic beverages in private clubs.






Article 3 - Local Authorization and Regulation

§ 3-7-40. Authority of counties or municipalities to regulate and license private clubs generally

(a) Nothing contained in this chapter shall be so construed as to limit the licensing and regulatory authority of any municipality or county in which the sale of alcoholic beverages is lawful.

(b) Each municipality and county may license and regulate any bona fide private club located within the licensing and regulatory jurisdiction of the municipality or county.



§ 3-7-41. Calling of special elections upon direction of governing authorities; notice; rules and regulations; timing; ballots; frequency; approval of licenses

(a) The governing authority of any county or municipality at its discretion may direct its election superintendent to issue the call for an election to determine if the sale of distilled spirits by private clubs, as provided in this chapter, shall be allowed. Upon such direction, the election superintendent shall call a special election at least 30 days prior to the date of the election and shall publish the notice of the call of the election in the official gazette of the county or, in the case of a municipal election, in a newspaper of general circulation in the municipality, once a week for two weeks preceding the election.

(b) (1) A county election held pursuant to this Code section shall be held according to the rules and regulations governing special elections contained in Chapter 2 of Title 21, and may be held at the time of holding any other primary or election in the county.

(2) A municipal election held pursuant to this Code section shall be held according to the rules and regulations governing special elections contained in Chapter 2 of Title 21 and may be held at the time of holding any other primary or election in the municipality.

(c) The returns of the election held pursuant to this Code section shall be made within three days after the election to the election superintendent who shall ascertain and declare the result after the receipt of the returns.

(d) The ballot in the election shall have written or printed thereon:

"[ ] YES Shall alcoholic beverages by the drink, for

[ ] NO consumption on the premises only, be allowed in private

clubs?"

Those desiring to vote in favor of the sales shall vote "Yes." Those desiring to vote against the sales shall vote "No." If at the election a majority of the votes cast are in favor of the sales in private clubs, the sales shall be permitted in accordance with this article. If at the election a majority of the votes cast are against the sales, they shall be prohibited in the political subdivision, except as otherwise provided in this article.

(e) No election under this Code section shall be held within two years after the date of the declaration of the result of a previous election held under this Code section.

(f) The local governing authority must approve any license within its jurisdiction before issuance of the license.



§ 3-7-42. Calling of special elections upon presentation of petitions by voters; rules and regulations; frequency; procedure for calling and conduct of elections for purpose of nullifying previous election results; approval of licenses

(a) Upon the presentation of a petition to the election superintendent of a county or municipality, which petition must be signed by at least 25 percent of the registered voters of such county or municipality who were qualified to vote at the general election immediately preceding the presentation of the petition, the election superintendent shall call a special election at least 30 days prior to the date of the election and shall publish the notice of the call of the election in the official gazette of the county or, in the case of a municipal election, in a newspaper of general circulation in the municipality once a week for two weeks preceding the election. The purpose of the election provided for in this Code section shall be to determine if the sale of distilled spirits in private clubs, as provided by this chapter, shall be allowed.

(b) Each election held pursuant to this Code section shall be held according to the same rules and regulations and subject to the same procedures provided for elections held pursuant to Code Section 3-7-41.

(c) No election under this Code section shall be held within two years after the date of the declaration of the result of a previous election held under this Code section.

(d) In any county or municipality which has at any time held an election in accordance with this Code section resulting in approval of the sale of distilled spirits in private clubs, the election superintendent of the county or municipality, upon a petition signed by at least 25 percent of the registered, qualified voters of the political subdivision concerned, shall proceed to call another election in the same manner as provided in Code Section 3-7-41 for the purpose of nullifying the result of the previous election. No election under this subsection shall be held within two years after the date of the declaration of the result of a previous election held under this Code section.

(e) The local governing authority must approve any license within its jurisdiction before issuance of the license.



§ 3-7-43. Issuance of alcoholic beverage licenses to private clubs by governing authorities of certain counties and municipalities; privileges conferred by licenses; rules and regulations; sale by wholesalers to licensees

(a) As used in this Code section, the term "bona fide private club" shall be defined as provided in Code Section 3-7-1.

(b) The governing authority of each county having a population of not less than 36,800 nor more than 36,990 according to the United States decennial census of 1980 or any future such census in which the sale of alcoholic beverages is lawful and the governing authority of each municipality in which the sale of alcoholic beverages is lawful in each such county may issue, through proper resolution or ordinance, alcoholic beverage licenses to bona fide private clubs.

(c) The licenses provided for in this Code section shall authorize the sale of alcoholic beverages by the drink for consumption only on the premises where sold.

(d) Every such governing authority may adopt all reasonable rules and regulations governing the qualifications and criteria for the issuance of such licenses and may promulgate reasonable rules and regulations governing the conduct of any licensee provided for in this Code section, including, but not limited to, the regulation of the hours when alcoholic beverages may be served, the types of employees, and other matters which may fall within the police powers of such counties and municipalities.

(e) Those persons who are duly licensed as wholesalers under this title shall be authorized to sell alcoholic beverages at wholesale prices to any person or persons licensed as provided in this Code section. Any person licensed under this Code section may purchase alcoholic beverages from a licensed wholesaler at wholesale prices.






Article 4 - Local Excise Taxation

§ 3-7-60. Levy and amount of tax on sale of distilled spirits; persons required to pay tax; collection of tax

(a) When any license is issued by the commissioner as provided in this chapter for the sale of distilled spirits within the corporate limits of any municipality, the municipality shall impose an excise tax, in addition to the excise taxes levied by the state, in the sum of 22 cent(s) per liter on distilled spirits.

(b) In the event a license is issued as provided in this chapter for sales in the unincorporated areas of any county, the county shall impose an excise tax in the same amount as provided in subsection (a) of this Code section.

(c) Local excise taxes provided for in this Code section shall be imposed upon and shall be paid by the licensed wholesale dealer in distilled spirits.

(d) The taxes provided for in this Code section shall be imposed and collected monthly on distilled spirits sold or disposed of within the particular taxing jurisdiction.



§ 3-7-61. Imposition of tax on sale of mixed drinks

An excise tax of not more than 3 percent may be imposed by municipalities or counties on the sale of mixed drinks where the sales by a private club are lawful.









Chapter 8 - Sale of Alcoholic Beverages at Publicly Owned Facilities

§ 3-8-1. Regulation and taxation of sale, storage, and distribution of alcoholic beverages at airports owned or operated by counties or municipalities

(a) The issuance of licenses for the package sale, sale by the drink, storage, and distribution of alcoholic beverages within the boundaries of any airport owned or operated, or both, by a county or municipality may be approved by a proper resolution or ordinance of the county or municipal governing authority owning or operating the airport. A license for such sales, storage, and distribution of distilled spirits may be issued only by the governing authority of a municipality or county in which the sale of alcoholic beverages is lawful.

(b) This Code section shall apply regardless of the location of the airport.

(c) For the purposes of regulating the sale, storage, and distribution of alcoholic beverages, but not for the purposes of taxation, the airport boundaries of an airport owned or operated, or both, by a county or municipality shall be treated:

(1) If the airport is owned or operated, or both, by a county, as though the airport boundaries were located entirely within the boundaries of the county which owns or operates, or owns and operates, the airport; or

(2) If the airport is owned or operated, or both, by a municipality, as though the airport boundaries were located entirely within the corporate limits of that municipality and entirely within the boundaries of the county in which the greater portion of the municipality owning or operating, or owning and operating, the airport lies.

(d) No county or municipality may control, license, regulate, or exercise police powers over the sale, storage, or distribution of alcoholic beverages within the boundaries of an airport owned or operated, or both, by another municipality or county which has lawfully approved the sale in any fashion or storage of any alcoholic beverages within all or part of the municipality or county.

(e) The county or municipality authorized by law to impose and collect taxes on the sale, storage, and distribution of alcoholic beverages at the airport may impose and collect such taxes, unaffected by this Code section; and the county or municipality owning or operating, or both, the airport shall not impose or collect such taxes. The proceeds of the taxes which the county and the municipality are authorized by law to impose and collect on the sale, storage, and distribution of alcoholic beverages at the airport shall be equally divided between the county and the municipality.

(f) The county or municipality which issues the license pursuant to subsection (a) of this Code section may impose, collect, and receive licensing fees generally paid in connection with the licensing of the sale, storage, and distribution of alcoholic beverages; and any county or municipality that would, apart from this Code section, otherwise license or regulate, or both, the sale, storage, and distribution of alcoholic beverages at the airport shall not impose or receive any such licensing fees unless it is the county or municipality issuing the license.



§ 3-8-2. Sale of malt beverages, wine, and distilled spirits at public golf courses operated by counties or municipalities

The Department of Natural Resources or any county or municipality operating a public golf course and offering food or drink for retail sale as an incident to the operation of the golf course may sell at retail malt beverages, wine, and distilled spirits by the drink as an incident to the operation of the golf course upon obtaining a retail consumption license.



§ 3-8-3. Sale of alcoholic beverages at coliseums

(a) As used in this Code section, the term:

(1) "Coliseum" means any multiuse coliseum-type facility which has a seating capacity of 9,000 or more and which is a project of a coliseum authority, together with related buildings, facilities, and extensions of the project.

(2) "Coliseum authority" means any public coliseum authority created by law in any county having a population of more than 140,000 according to the United States decennial census of 1990 or any future such census.

(b) Any coliseum authority operating a coliseum may sell or authorize others to sell, upon obtaining a license from the department, alcoholic beverages for consumption on the premises only upon property owned or controlled by the authority, including but not limited to the coliseum. The authority shall determine by resolution, as it may amend from time to time, the conditions, including hours and days of sale, under which such sales shall be permitted.

(c) For the purposes of regulating and taxing the sale, storage, and distribution of alcoholic beverages as provided in this Code section, a coliseum shall be considered to be within a municipality if the coliseum, or the greater part of the coliseum, is within the limits of the municipality. A coliseum shall be considered to be within an unincorporated area of a county if the coliseum, or the greater part of the coliseum, is located within an unincorporated area of the county.



§ 3-8-4. Sale of alcohol by continuing education centers

(a) As used in this Code section, the term "continuing education center" means any facility offering adult education which is operated by a unit of the University System of Georgia and which has housing facilities capable of accommodating 200 people and banquet facilities capable of serving 400 people.

(b) Notwithstanding the provisions of subsection (a) of Code Section 3-3-21, a continuing education center may sell alcoholic beverages as an incident to its operation. Such sales may be made during all hours during which sales are lawful in the state.

(c) For purposes of regulating and taxing the sale, storage, and distribution of alcoholic beverages as provided in this Code section, a continuing education center shall be considered to be within a municipality if the center, or a greater part of the center, is within the limits of the municipality. A continuing education center shall be considered to be within the unincorporated area of a county if the center, or a greater part of the center, is located within the unincorporated area of the county.



§ 3-8-5. Sale of alcoholic beverages at coliseums during professional sports events

Reserved. Repealed by Ga. L. 1997, p. 977, § 1, effective January 1, 2000.



§ 3-8-6. Technical institutes; service of alcoholic beverages; regulation and tax

(a) As used in this Code section, the term "technical institute" means any facility which is operated by a unit of the Technical College System of Georgia and which has a business conference center capable of accommodating 200 people or more incident to its operation.

(b) Notwithstanding the provisions of Code Sections 3-3-21 and 3-3-21.1, a technical institute may serve alcoholic beverages incident to its operation of a business conference center.

(c) For purposes of regulating and taxing the sale, storage, and distribution of alcoholic beverages as provided in this Code section, a technical institute shall be considered to be within a municipality if the institute, or a greater part of the institute, is within the limits of the municipality. A technical institute shall be considered to be within the unincorporated area of a county if the institute, or a greater part of the institute, is located within the unincorporated area of the county.






Chapter 9 - Sale of Alcoholic Beverages by Passenger Carriers, Nonprofit Organizations, and Hotels and Motels

Article 1 - Public Carriers; Nonprofit Organizations

§ 3-9-1. Authorization of distribution or sale of distilled spirits by airlines, railway passenger carriers, and cruise ships; annual authorization fee; payment of taxes on containers; reports

(a) Notwithstanding anything contained in this title or any other law, the commissioner may authorize the distribution or sale of containers of distilled spirits, containing not more than 50 milliliters per container, by licensed airlines, railway passenger carriers, and cruise ships.

(b) These passenger carriers and cruise ships shall annually obtain, for a fee of $100.00, an authorization from the commissioner for the distribution or sale of such containers.

(c) The carriers and cruise ships shall pay taxes in the proper amounts on the containers distributed or sold in or over the state.

(d) The carriers and cruise ships shall file reports of all distributions or sales of the containers with the commissioner on or before the fifteenth day of the month following the month of distribution or sale and shall remit the proper tax for the distributions or sales at that time. The carriers and cruise ships shall further report to the commissioner any other information the commissioner may deem necessary for the purposes of this title.



§ 3-9-2. Authorization of distribution or sale of wine and malt beverages by airlines, railway passenger carriers, and cruise ships; annual authorization fee; payment of taxes on containers; reports

(a) Notwithstanding anything contained in this title or any other law, the commissioner may authorize the distribution or sale of wine and malt beverages in variously sized containers by licensed airlines, railway passenger carriers, and cruise ships.

(b) The carriers and cruise ships shall annually obtain, for a fee of $50.00 for a wine license and $50.00 for a malt beverage license, an authorization from the commissioner for the distribution or sale of wine and malt beverages in variously sized containers.

(c) The carriers and cruise ships shall pay taxes in the proper amounts on the containers distributed or sold in or over the state.

(d) The carriers and cruise ships shall file reports of all distributions or sales of the containers with the commissioner on or before the fifteenth day of the month following the month of distribution or sale and shall remit the proper tax for the distributions or sales at that time. The carriers and cruise ships shall further report to the commissioner any other information the commissioner may deem necessary for the purposes of this title.



§ 3-9-3. Issuance of temporary permits for sale by nonprofit civic organizations of alcoholic beverages for consumption only on premises

(a) Upon the filing of an application and payment of a fee of $25.00 by a bona fide nonprofit civic organization, the commissioner may issue a permit authorizing the organization to sell alcoholic beverages for consumption on the premises or to sell wine at retail for off-premises consumption, or both, for a period not to exceed three days, subject to any law regulating the time for selling such beverages.

(b) No more than six permits may be issued to an organization in any one calendar year pursuant to this Code section.

(c) Permits issued pursuant to this Code section shall be valid only for the place specified in the permit. No permit may be issued unless the sale of distilled spirits, wine, or malt beverages is lawful in the place for which the permit is issued.



§ 3-9-4. Nonprofit permit to sell alcoholic beverages; limitations

(a) Upon the filing of an application and payment of a fee of $25.00 by a bona fide nonprofit civic organization, the commissioner may issue a special use temporary permit authorizing a bona fide nonprofit civic organization to auction wine in sealed containers only for a period not to exceed three days, subject to any law regulating the time for selling wine.

(b) No more than six special use temporary permits may be issued to a bona fide nonprofit civic organization in any calendar year.

(c) Special use temporary permits issued pursuant to this Code section shall be valid only for the location specified in the permit. No special use temporary permit may be issued unless local licensing authorities have issued to the bona fide nonprofit civic organization a permit or approval for the sale of wine at the location specified in the special use temporary permit. Prior to the commencement of the event described in the special use temporary permit, the bona fide nonprofit civic organization shall furnish to the commissioner a detailed inventory list of the wine to be auctioned including:

(1) The name, address, telephone number, and taxpayer identification number of the person who furnishes the wine for the event; and

(2) The type, brand, label, and quantity of each wine to be sold at auction.

(d) Bona fide nonprofit civic organizations which hold a special use temporary permit issued pursuant to this Code section may auction for off-premises consumption wine in sealed containers, which has been donated to the bona fide nonprofit civic organization by a person who does not currently hold a license that has been issued by the department pursuant to this title, wine which has been donated by a Georgia licensed retailer, or wine which has been donated or purchased from a Georgia licensed wine wholesaler. The bona fide nonprofit civic organization may ship or otherwise transport to the location specified in the special use temporary permit wine donated by a person who does not currently hold a license that has been issued by the department pursuant to this title or wine donated by a Georgia licensed retailer. Georgia excise tax shall be paid to the department on any donated wine. If the bona fide nonprofit civic organization cannot verify, within ten days of the conclusion of the permitted event, that Georgia excise tax for the wine was previously paid to the department, the bona fide nonprofit civic organization shall pay to the department the appropriate excise tax as required by law.



§ 3-9-5. Meaning of the term "bona fide nonprofit civic organization"

As used in this article, the term "bona fide nonprofit civic organization" means an entity which is exempt from federal income tax pursuant to the provisions of subsection (c), (d), or (e) of 26 U.S.C. Section 501.



§ 3-9-6. Limousine carrier furnishing alcoholic beverages

(a) Notwithstanding any provision contained in this title or any other law, the commissioner may issue an annual permit authorizing a limousine carrier to sell alcoholic beverages for consumption only in the vehicle supplied by the limousine carrier upon the filing of an application and payment of a fee of $50.00 by such limousine carrier that holds a certificate issued in accordance with Article 3 of Chapter 7 of Title 46. In addition to the permit fee, the limousine carrier shall pay an annual fee of $15.00 for each vehicle to be authorized for the sale of alcoholic beverages. The commissioner shall issue a sticker for each vehicle so authorized.

(b) A permit issued in accordance with this Code section shall not authorize the wholesale purchase of alcoholic beverages by a limousine carrier and only authorizes purchase from a retail dealer. A permit issued in accordance with this Code section shall be subject to any law regulating the time for selling such beverages.

(c) A permit issued in accordance with this Code section shall not authorize a limousine carrier to purchase or sell an alcoholic beverage in a location where the sale of such alcoholic beverage is unlawful.

(d) Limousine carriers holding permits issued in accordance with this Code section shall comply with the provisions of paragraph (1) of subsection (a) of Code Section 3-3-23.



§ 3-9-7. Nonprofit distiller license to nonprofit museum; requirements

(a) As used in this Code section, the term "nonprofit museum" means a museum whose mission includes educating the public about the local, state, and national history of the United States and that is owned and operated by a bona fide nonprofit civic organization which holds title to improved real property with a structure listed on the National Register of Historic Places.

(b) Notwithstanding any other provision contained in this title or any other law, the commissioner may issue a nonprofit distiller license to a nonprofit museum, regardless of whether or not such nonprofit museum holds an annual license to sell malt beverages, wine, or distilled spirits for consumption on the premises, upon the filing of an application and payment of an annual occupational license tax of $100.00. Such nonprofit distiller license shall entitle the nonprofit museum to produce distilled spirits, provided that:

(1) The nonprofit museum shall not produce more than 800 liters of distilled spirits each calendar year;

(2) The nonprofit museum is located in a county or municipality where the production of distilled spirits is authorized, and the local governing authority of such county or municipality has issued a license to the nonprofit museum pursuant to Code Section 3-3-2 for the production of distilled spirits;

(3) The production of distilled spirits, except as otherwise provided in this Code section, shall be used for educational purposes only;

(4) The distilled spirits produced by the nonprofit museum shall be stored and aged only on the premises of the nonprofit museum for which the nonprofit distiller license has been issued and shall not be removed from such premises except through disposal methods consistent with federal and state law and any applicable rules or regulations promulgated thereunder; and

(5) The distilled spirits produced by the nonprofit museum shall only be used on the premises of the nonprofit museum for which the nonprofit distiller license has been issued and only to provide samples pursuant to subsection (c) of this Code section. Such distilled spirits shall not be sold or offered for sale by the nonprofit museum to any person or entity.

(c) The nonprofit distiller license shall authorize the nonprofit museum to provide not more than one-half of one ounce as a complimentary sample of the distilled spirits produced at the nonprofit museum to a guest who has completed an educational tour of the distillery at the nonprofit museum and is of legal drinking age; provided, however, that the nonprofit museum shall not impose a separate charge for the sample and shall not provide, directly or indirectly, more than one sample to a guest in a calendar day. Such sample shall be provided in a designated tasting area on the premises of the nonprofit museum for which the nonprofit distiller license has been issued, and all open bottles shall be visible at all times.

(d) No bond shall be required to be filed with the commissioner for the initial application or the annual renewal application of a nonprofit distiller license.

(e) The annual license fee to be charged by a county or municipality for a nonprofit distiller license shall not be more than $100.00 for each license.






Article 2 - Hotels and Motels

§ 3-9-10. In-room service

As used in this article, the term:

(1) "Hotel" means any hotel, inn, or other establishment which offers overnight accommodations to the public for hire.

(2) "In-room service" means:

(A) The delivery of alcoholic beverages in unbroken packages by an employee of the hotel to a registered guest's room or to a registered guest at any other location in the same building as the hotel when such alcoholic beverages have been ordered by the guest and when the guest shall be billed for the cost of such alcoholic beverages at the time of delivery and when the sale of such alcoholic beverages is completed at the time of delivery; and

(B) The provision of a cabinet or other facility located in a hotel's guest room which contains alcoholic beverages and which is provided upon written request of the guest and which is accessible by lock and key only to the guest and for which the sale of the alcoholic beverages contained therein is deemed to be final at the time requested except for a credit which may be given to the guest for any unused portion.

(3) "Registered guest" means the lessor or tenant of one or more hotel rooms; the lessor, tenant, or owner of a condominium unit located in the same building as one or more hotel rooms; or the lessor, owner, or tenant of a commercial space located in the same building as one or more hotel rooms, provided that the name of such lessor, owner, or tenant appears on a guest registry maintained by the hotel.



§ 3-9-11. Licenses

(a) Notwithstanding anything contained in this title or any other law, in any county or municipality in which the sale of alcoholic beverages either by the package or by the drink is authorized, the commissioner may authorize any hotel which is licensed to sell alcoholic beverages either by the package or by the drink or any hotel which is licensed to sell alcoholic beverages both by the package and by the drink to provide in-room service.

(b) No hotel shall be authorized to provide in-room service until it has been issued a license to do so by the commissioner. A license fee of $100.00 shall be imposed to provide alcoholic beverages by in-room service, except that a license fee of $50.00 shall be imposed to provide only beer or wine by in-room service.

(c) The sale of alcoholic beverages by in-room service shall be subject to all restrictions and limitations in this title relative to the sale of alcoholic beverages, except as provided otherwise in this article, and shall be authorized only on such days and only during such hours as the sale of alcoholic beverages is otherwise authorized in the county or municipality.

(d) Distilled spirits sold pursuant to this article shall not be sold in packages containing less than 50 milliliters each.



§ 3-9-12. Source of beverages sold

All alcoholic beverages sold pursuant to this article shall be subject to all state and local taxes imposed on alcoholic beverages and shall be purchased from a licensed wholesaler.



§ 3-9-13. Sale in dry areas prohibited

Nothing in this article shall be construed to authorize the sale of alcoholic beverages through in-room service in any county or municipality in which the sale of alcoholic beverages both by the package and by the drink is prohibited.









Chapter 10 - Sale or Possession of Distilled Spirits in Dry Counties and Municipalities

§ 3-10-1. Scope of chapter

Except as otherwise provided in Code Section 3-10-11, this chapter shall only be applicable within counties or municipalities in which the sale of distilled spirits is not lawful.



§ 3-10-2. Sale, exchange, or other possession of distilled spirits

It is unlawful for any person knowingly and intentionally to sell, offer for sale, keep for sale, barter, exchange, furnish at public places, keep on hand at a place of business, or otherwise possess distilled spirits in any quantity, except as provided in this title.



§ 3-10-3. Keeping of distilled spirits in building not exclusively used for dwelling deemed prima-facie evidence of possession for sale or distribution

The keeping of distilled spirits in any building not exclusively used for a dwelling shall be prima-facie evidence that they are kept for sale or with intent to dispose of same contrary to this chapter.



§ 3-10-4. Quantities of distilled spirits which may be lawfully possessed

It is not unlawful for any person to have and possess, for use and not for sale, in any county or municipality within the state, one standard case of 1.75 liter, liter, or 750 milliliter size containers of distilled spirits, but not more than eight individual containers of distilled spirits of a size of 200 milliliters or four individual containers of distilled spirits of a size of 500 milliliters, which may have been purchased by the person for use and consumption from a lawful and authorized retailer and properly stamped.



§ 3-10-5. Allowing use of premises for unlawful sale, manufacture, or other disposition of distilled spirits

It is unlawful for any person to permit the use of any premises which he owns or controls for the unlawful sale, manufacture, or other unlawful disposition of distilled spirits.



§ 3-10-6. Forfeiture of rights of lessee or tenant where unlawful act performed upon premises with lessee's or tenant's knowledge or permission

The unlawful manufacture, sale, or keeping for sale or disposition of any distilled spirits shall work, at the option of the landlord, a forfeiture of the rights of any lessee or tenant under any lease or contract for rent of the premises where the unlawful act is performed by the lessee or tenant or by any agent, servant, clerk, or employee of the lessee or tenant with the latter's knowledge or permission.



§ 3-10-7. Transportation or shipment of distilled spirits for sale or use in violation of title; exceptions for possession for personal use and transportation through counties or municipalities

(a) It is unlawful for any person knowingly and intentionally to transport, ship, or carry from any point outside this state to any point within this state or from place to place within this state any distilled spirits intended by any person interested in such beverages to be received, possessed, sold, or in any manner used in violation of this title.

(b) It is not unlawful for any person to transport, ship, carry, or possess distilled spirits in any county or municipality when the beverages are in the amounts specified by Code Section 3-10-4 and are intended for personal use and not for sale.

(c) It is not unlawful for any licensed wholesaler, importer, or common carrier to transport, ship, or carry any distilled spirits through any county or municipality where the destination of the beverages is beyond the respective jurisdictional boundaries of the county or municipality and such destination is within a county or municipality in which the sale of distilled spirits has been authorized. The commissioner may issue a permit to any person to transport, ship, or carry distilled spirits pursuant to this chapter.



§ 3-10-8. Common nuisances -- Defined; institution of quo warranto proceedings against clubs or associations maintaining nuisances

(a) The following are declared to be common nuisances and may be abated or enjoined as such upon complaint of the Attorney General, or the district attorney of the superior court, or any citizen of the county where the common nuisance is located:

(1) Any place used for the unlawful manufacture, sale, barter, keeping for sale, or other unlawful disposition of distilled spirits;

(2) Any place where distilled spirits are sold, bartered, kept for sale, or otherwise disposed of, for consumption on or near the premises;

(3) Any resort or public eating place where distilled spirits are sold, served, or consumed; and

(4) Any club or other place in which distilled spirits are received or kept for the purpose of sale, barter, use, storage, gift, consumption, or for distribution or division among, or to be furnished to, the membership of any club or association of persons.

(b) Any club or association of persons chartered or incorporated under the laws of this state, which club or association violates any provision of this Code section or maintains or keeps any place as described in this Code section shall forfeit its charter. The forfeiture may be declared by proceedings in quo warranto against the club or incorporated association in a court of competent jurisdiction in the county where the unlawful act is committed.



§ 3-10-9. Common nuisances -- Proceedings for abatement of nuisances

Any common nuisance as defined in Code Section 3-10-8 shall be an unlawful place, and the act of keeping and maintaining any such place shall be deemed a separate offense for each day that it continues. Common nuisances may be abated by writ of injunction issued out of the superior court upon a complaint filed by the Attorney General, or the district attorney of the superior court, or any citizen of the county in which the nuisance exists. The complaint shall be filed in the county in which the nuisance exists.



§ 3-10-10. Existence of property rights in distilled spirits or vessels kept or used in violation of chapter; contraband

No property rights of any kind shall exist in distilled spirits or in the vessels kept or used for the purpose of violating this chapter, or in any such liquors when received, possessed, or stored at any forbidden place or anywhere in a quantity forbidden by law or when kept, stored, or deposited for the purpose of sale or unlawful disposition, furnishing, or distribution. In all such cases the distilled spirits, the vessels and receptacles in which the distilled spirits are contained, and any property kept or used for the purpose of violating this chapter are declared to be contraband and are to be forfeited to the state when seized in accordance with the procedures set forth in Chapter 16 of Title 9.



§ 3-10-11. Contraband apparatus and appliances; existence of property rights therein; summary destruction of contraband; governing procedure for forfeiture of vehicles, boats, and vessels

(a) (1) All apparatus or appliances which are used for the unlawful purpose of distilling or manufacturing any distilled spirits are declared to be contraband.

(2) No person shall have any property right in or to the contraband specified in this subsection.

(3) Whenever apparatus or appliances used or about to be used for the unlawful purpose of manufacturing, using, holding, or containing any distilled spirits are found or discovered by any sheriff, deputy sheriff, or other law enforcement officer of this state, the same shall be summarily destroyed and rendered useless by him or her without any formal order of the court.

(b) All vehicles and conveyances of every kind and description in this state and all boats and vessels of every kind and description in any of the waters of this state used in conveying, removing, concealing, or storing any distilled spirits, the transportation, possession, or storing of which is in violation of law, are declared to be contraband and shall be seized by any law enforcement officer. Such contraband shall be subject to forfeiture in accordance with the procedures set forth in Chapter 16 of Title 9, including those counties and municipalities in which the sale of distilled spirits is lawful.



§ 3-10-12. Raw materials or substances, fixtures, implements, or apparatus used or intended for use in unlawful distillation or manufacture of distilled spirits declared contraband; property rights in contraband; governing procedures for seizure and forfeiture

(a) Any raw materials or substances, including, but not limited to, sugar of any grade or type, and any fixture, implement, or apparatus used or intended for use in the unlawful distilling or manufacturing of any distilled spirits are declared to be contraband.

(b) No person shall have any property right in or to any contraband specified in subsection (a) of this Code section.

(c) Whenever any item used or about to be used as specified in subsection (a) of this Code section is found or discovered, whether in transit, in storage, or at a site of unlawful distillation or manufacture, by any law enforcement officer, it shall be subject to the following dispositions:

(1) When found or discovered at a site of unlawful distillation or manufacture, it may be summarily destroyed and rendered useless by any law enforcement officer without any formal order of the court or, in the event any of the raw materials or substances are fit for human consumption or if any of the fixtures, implements, or apparatus are of any beneficial use to the educational authorities of the county for use in any of their educational programs, they may be delivered to the public schools of the county in which seized for use in the schools. When any of the foregoing items are delivered to a public school system, the officer delivering the items shall obtain from the appropriate school authorities an itemized receipt detailing all items delivered to the system and report such information as provided in subsection (g) of Code Section 9-16-19. In the event any of the foregoing items are destroyed by a law enforcement officer, the officer shall execute an affidavit of such fact in which all items destroyed shall be listed. The receipts and affidavits shall be maintained by the officer and shall be open to inspection by the public upon request; or

(2) When found or discovered in transit or in storage by any law enforcement officer, the items shall be seized by the officer and forfeited in accordance with the procedures set forth in Chapter 16 of Title 9.



§ 3-10-13. Duties of district attorneys as to investigation and prosecution of violations of chapter; duties of sheriffs

(a) Any district attorney in a county may commence prosecution on his own affidavit against any party violating any provision of this chapter. The district attorney, upon receiving information giving him probable cause to believe that there has been a violation of this chapter, shall lay the matter before the grand jury or institute a criminal prosecution against the party by affidavit before a court or judge of competent jurisdiction, if the district attorney is willing and able to make the affidavit for the institution of a criminal prosecution. If he is not willing or able to make the affidavit and any citizen is willing to make an affidavit for the institution of a criminal prosecution against any party for the violation, the district attorney shall superintend the preparation of the papers and the institution of the prosecution, provided the district attorney is of the opinion upon the facts at hand that there is reasonable ground to believe that a conviction ought to be had.

(b) Sheriffs are charged with the duty of enforcing this chapter and cooperating with the district attorneys.



§ 3-10-14. Evidence as to color, odor, appearance, and taste of beverage manufactured, sold, or disposed of by defendant; burden of proof when defendant claims beverage not a distilled spirit

(a) In all prosecutions against any persons for manufacturing, selling, offering for sale, keeping, or having or otherwise disposing of distilled spirits, it shall be competent for the state to give in evidence the fact that the beverage which the evidence may tend to show the defendant had manufactured, sold, bartered, exchanged, furnished, given away, or otherwise disposed of, possessed or possesses the same color, odor, and general appearance or the same taste, color, and general appearance of a distilled spirit.

(b) The fact that a beverage in question is of the same color, odor, and general appearance or of the same taste, color, and general appearance as a distilled spirit shall constitute prima-facie evidence that the beverage is a distilled spirit.

(c) If the defendant claims the beverage in question is not a distilled spirit even though it possesses the same color, odor, and general appearance or the same taste, color, and general appearance as a distilled spirit, the burden of proof shall be upon the defendant to establish to the reasonable satisfaction of the judge, court, or jury trying the case that the beverage in question is not a distilled spirit and that it is a beverage which is not prohibited by law to be manufactured, sold, offered for sale, or otherwise disposed of.

(d) The rule of evidence provided in this Code section shall be applicable in all cases for the abatement of liquor nuisances and in all prosecutions for violations of this chapter when it becomes necessary to determine whether the beverage is a distilled spirit.



§ 3-10-15. Penalty for violations of provisions of chapter

(a) It is unlawful for any person knowingly and intentionally to violate any prohibition contained in this chapter relating to provisions applicable only in dry political subdivisions.

(b) Any person who violates any prohibition contained in this chapter shall be guilty of a misdemeanor.






Chapter 11 - Sales Off Premises for Catered Functions

§ 3-11-1. Definitions

As used in this chapter, the term:

(1) "Food caterer" means any person who prepares food for consumption off the premises.

(2) "Licensed alcoholic beverage caterer" means any retail dealer who has been licensed pursuant to Article 2 of Chapter 4, Article 2 of Chapter 5, or Article 2 of Chapter 6 of this title.

(3) "Person" means any individual, company, corporation, association, partnership, or other legal entity.



§ 3-11-2. Licensed alcoholic beverage caterers eligible for off-premise licenses; application; fee

(a) Any licensed alcoholic beverage caterer who additionally holds a valid license from a county or municipality which authorizes the licensee to sell malt beverages or wine by the drink for consumption on the premises may be issued from the same licensing authority an off-premise license which authorizes such licensed alcoholic beverage caterer to sell malt beverages or wine by the drink off premises and in connection with an authorized catered function.

(b) Any licensed alcoholic beverage caterer who additionally holds a valid license from a county or municipality which authorizes the licensee to sell malt beverages or wine by the package for consumption off the premises may be issued from the same licensing authority an off-premise license which authorizes such licensed alcoholic beverage caterer to sell malt beverages or wine by the drink off premises and in connection with an authorized catered function.

(c) Any licensed alcoholic beverage caterer who additionally holds a valid license from a county or municipality which authorizes the licensee to sell distilled spirits by the drink for consumption on the premises may be issued from the same licensing authority an off-premise license which authorizes such licensed alcoholic beverage caterer to sell distilled spirits by the drink off premises and in connection with an authorized catered function.

(d) Any licensed alcoholic beverage caterer who additionally holds a valid license from a county or municipality which authorizes the licensee to sell distilled spirits by the package for consumption off the premises may be issued from the same licensing authority an off-premise license which authorizes such licensed alcoholic beverage caterer to sell distilled spirits by the drink off premises and in connection with an authorized catered function.

(e) An alcoholic beverage caterer shall make application for an off-premise license as provided in subsections (a) and (c) or subsections (b) and (d) of this Code section with the appropriate local licensing authority and shall pay to the local licensing authority an annual license fee as fixed by the local licensing authority, provided that the total of such local license fees shall not exceed $5,000.00 for any one licensed location.



§ 3-11-3. Event permits

In order to distribute or sell distilled spirits, malt beverages, or wine at an authorized catered function, a licensed alcoholic beverage caterer shall be required to:

(1) Apply to the local governing authority of the jurisdiction where the function is to be catered for an event permit. The application shall include the name of the caterer; the date, address, and time of the event; and the licensed alcoholic beverage caterer's license number. When the catered function is domiciled in a local political subdivision other than that which issues the alcoholic beverage caterer's license, that local governing authority shall be authorized to charge an event permit fee of $50.00 and levy local excise taxes on the total quantity of alcoholic beverages brought into such political subdivision by the caterer;

(2) Provide satisfactory reports to the commissioner on forms provided by the department stating the quantity of any and all alcoholic beverages transported from the licensee's primary premises to the location of the authorized catered function and such other information as required by the commissioner; and

(3) Maintain original local event permits and documents required by the department in the vehicle transporting the alcoholic beverages to the catered function at all times.



§ 3-11-4. Violations

(a) It shall be unlawful for a food caterer to distribute or sell distilled spirits, malt beverages, or wine off the premises of the food caterer's business without a license issued pursuant to this chapter. This subsection shall not affect any other provisions of this title which may require a food caterer who has a license to sell alcoholic beverages on the premises of the food caterer's business.

(b) It shall be unlawful for a licensed alcoholic beverage caterer licensed under this chapter to distribute or sell distilled spirits, malt beverages, or wine off premises except in connection with an authorized catered function within the scope of the event permit.

(c) (1) It shall be unlawful for a licensed alcoholic beverage caterer to distribute or sell distilled spirits in any jurisdiction which does not permit the sale of distilled spirits by the drink for consumption only on the premises.

(2) It shall be unlawful for a licensed alcoholic beverage caterer to distribute or sell malt beverages or wine in any jurisdiction which does not permit the sale of malt beverages or wine by the drink for consumption only on the premises.

(d) It shall be unlawful for a licensed alcoholic beverage caterer to distribute or sell distilled spirits, malt beverages, or wine during any hours in which the sale of alcoholic beverages by the drink for consumption only on the premises is not permitted in the jurisdiction.

(e) It shall be unlawful for a licensed alcoholic beverage caterer to employ any person under 21 years of age who, in the course of such employment, would dispense, serve, sell, or handle alcoholic beverages. It is the intent of this subsection to prevent any person employed by such caterer, or any other employee, to knowingly violate any prohibitions contained in Code Section 3-3-23, relating to furnishing alcoholic beverages to, and purchase and possession of alcoholic beverages by, a person under 21 years of age.

(f) Nothing in this chapter shall be construed to authorize the sale of alcoholic beverages by a caterer in any jurisdiction where the sale of distilled spirits by the drink for consumption only on the premises has not been legalized.

(g) Any person violating the provisions of this Code section shall be guilty of a misdemeanor.



§ 3-11-5. Rules and regulations

The commissioner shall be authorized to promulgate rules and regulations to implement and carry out the provisions of this chapter.






Chapter 12 - Residential Community Development Districts

§ 3-12-1. "Residential community development district" defined

As used in this chapter, the term "residential community development district" or "district" means a private residential development that:

(1) Is not less than 500 acres of contiguous land area;

(2) Is located either within a county where the sale of alcoholic beverages is authorized or within a county that has one or more municipalities where the sale of alcoholic beverages is authorized, but outside the corporate limits of any municipality;

(3) Has at least 200 residential sites, platted and recorded in the office of the clerk of the superior court of the county as a residential subdivision;

(4) Has streets that were or will be built with private funds and are or will be maintained by private funds of the developers or property owners within the development; and

(5) Has a social club with:

(A) An 18 hole golf course of regulation size;

(B) A restaurant or eatery used exclusively for the purpose of preparing and serving meals, with a seating capacity of at least 60 patrons;

(C) A golf or social club membership and has at least 200 paid-up members who have paid a membership fee for family or individual membership;

(D) A membership policy whereby membership is not denied or limited by an applicant's race, color, creed, sex, religion, or national origin; and

(E) A full-time management staff for the social activities of the club, including the management of the premises where food and drink are sold.



§ 3-12-2. Establishment of districts; articles of establishment; contents; filing; fees

(a) The exclusive and uniform method for the establishment of a residential community development district shall be by the filing of the articles of establishment of a community development district with the clerk of the superior court of the county in which the district is to be located or, if located in more than one county, of each of the counties in which the district is located.

(b) The articles of establishment of a residential community development district shall contain the following:

(1) The written consent to the establishment of the district by the owner or owners of 80 percent of the real property to be included in the district, or documentation demonstrating that the petitioner has control of 80 percent of the real property to be included in the district by deed, trust agreement, contract, or option;

(2) A metes and bounds description of the external boundaries of the district, with a specific metes and bounds description of any real property within the boundaries of the district which is to be excluded from the district;

(3) A schematic layout of the proposed district with a map of the proposed and existing residential subdivisions, streets, and roads in the district and the buildings and grounds to be used in common by members of the club operating in the district, together with a commitment that the owner or owners of the real property located within the district will bear the costs of the construction of such proposed streets and roads and will maintain the same at no expense to the county;

(4) The proposed name of the district and the location and the mailing address of the principal office of the district; and

(5) A list of at least three persons designated to be the initial members of the board of control of the district who shall serve in that capacity until replaced by elected members; provided, that the members of the board of control shall be elected by the owners of the real estate within the district who may vote in person or by proxy in writing at an annual meeting of the district which date shall be specified in the petition. Each landowner within the district shall be entitled to cast one vote per one acre of land owned and located within the district for each person to be elected. A landowner whose parcel of land measures less than one acre shall be entitled to one vote with respect thereto. The selected number of candidates receiving the highest number of votes shall be elected to the board of control for a period of one year, or until his or her successor is duly elected and qualified.

(c) The articles of establishment and two copies thereof shall be delivered to the clerk of the superior court who shall, upon the payment of the fees prescribed in this Code section:

(1) Endorse on the articles and on each of such copies the word "Filed" and the hour, day, month, and year of the filing thereof;

(2) File the articles in his or her office and certify the two copies thereof; and

(3) Issue a certificate of establishment to which he or she shall affix one certified copy of the articles of establishment and return such certificate with a certified copy of the articles of establishment affixed thereto to the board of control of the district.

(d) Upon the filing of the articles of establishment of the community development district with the clerk of the superior court, the district's existence shall begin.

(e) In lieu of all other charges and fees, the clerk of the superior court shall charge and collect a fee for filing the articles of establishment and issuing a certificate of establishment not to exceed $100.00 for the county and $35.00 for the clerk of the superior court.



§ 3-12-3. Licenses for sale of alcoholic beverages; adoption of resolution or ordinance; election; state license required; restrictions

(a) As used in this Code section, the term:

(1) "Member" means any person whose membership application has been approved by the social club, which membership shall not become effective for purposes of purchasing alcoholic beverages less than five days following both approval and payment of the membership initiation fee.

(2) "On-premises consumption" means consumption on the property of the social club including the club house, golf course, and other outside recreational facilities of the club. Sales of alcoholic beverages for on-premises consumption shall be made only by authorized charge to a member's account or to a major credit card. There shall be no cash sales of alcoholic beverages.

(b) (1) Upon the establishment of a residential community development district as provided in Code Section 3-12-2, each county which encompasses such a district, through proper resolution or ordinance, may authorize the issuance of licenses to sell alcoholic beverages by the drink for consumption on the premises within a community development district. Each such governing authority shall have full power and authority to adopt all reasonable rules and regulations governing the qualifications and criteria for the issuance of any such licenses and shall further have the power and authority to promulgate reasonable rules and regulations governing the conduct of any licensee provided for in this subsection.

(2) No resolution or ordinance adopted pursuant to paragraph (1) of this subsection shall become effective until the governing authority of the county submits to the qualified electors of the voting precinct wherein the residential community development district is located the question of whether the ordinance or resolution shall be approved or rejected. If in the election, a majority of the electors voting on the question vote for approval, the ordinance or resolution shall become effective at such time as is provided for in the resolution or ordinance; otherwise, it shall be of no force and effect.

(3) The county governing authority shall establish the date of the election, which shall be not less than 30 days after the call of the election, and shall notify the county election superintendent of its decision as to the date. The election superintendent shall issue the call for the election and shall specify that the election shall be held on the date determined by the county governing authority. The election superintendent shall cause the date and purpose of the election to be published once a week for two weeks immediately preceding the date thereof in the official organ of the county. The ballot shall have written or printed thereon the following:

"[ ] YES Shall the issuance of licenses to sell distilled

spirits by the drink to certain resi-

[ ] NO dential community development districts be approved?"

Those persons desiring to vote in favor of issuance of the licenses shall vote "Yes" and those persons opposed to issuance of the licenses shall vote "No." If more than one-half of the votes cast on the question are in favor of issuance of the licenses, then the licenses may be issued in accordance with paragraph (1) of this subsection; otherwise, the licenses may not be issued. The question of the issuance of the licenses may not again be submitted to the voters of the precinct within 24 months immediately following the month in which such election was held. The county election superintendent shall hold and conduct the election under the same rules and regulations as govern special elections. He or she shall canvass the returns and declare and certify the result of the election to the Secretary of State and to the commissioner. The expense of any such elections shall be borne by the county wherein the election was held.

(c) (1) Upon being licensed by the county governing authority, a residential community development district shall then apply to the commissioner for the appropriate state license and shall be subject to all state licensing requirements.

(2) Upon being licensed by the county governing authority and the commissioner, alcoholic beverages may be sold by the social club of the district to members and their guests for on-premises consumption only.

(3) The social club shall be licensed to sell alcoholic beverages to its members and their guests pursuant to such regulations as the county governing authority may deem necessary for the proper enforcement of this chapter.

(4) The original application for licensure by the county governing authority shall be accompanied by a certificate from the board of control of the district in which the social club is located consenting to and approving the sale of alcoholic beverages at the club.






Chapter 13 - Sale of Alcoholic Beverages by Regional Economic Assistance Project

§ 3-13-1. Definitions

As used in this chapter, the term:

(1) "Alcoholic beverages for consumption on premises" shall mean malt beverages, wine, or distilled spirits by the drink for consumption on the premises only.

(2) "Licensee" shall mean the developer, owner, or operator of the REAP or the developer, owner, or operator of or any certified project or facility located in a REAP to whom a state retail consumption dealer license is issued.

(3) "Regional Economic Assistance Project" or "REAP" shall have the same meaning as in Code Section 50-8-190 and shall specifically include any certified project or facility located in a REAP.



§ 3-13-2. State license requirements to sell alcoholic beverages

(a) A REAP shall be authorized to sell alcoholic beverages for consumption on premises on days and at times authorized in any jurisdiction within this state for the sale of alcoholic beverages, upon obtaining state license from the commissioner for the sale of alcoholic beverages.

(b) Prior to the issuance of a state license, the applicant shall obtain a license for the sale of alcoholic beverages from the local governing authority of any county or municipal corporation in which the REAP of developer, owner, or operator to be issued a state license is wholly or partially located; provided, however, that if said local governing authority is not authorized by ordinance or resolution to issue licenses for the sale of alcoholic beverages for consumption on premises, then no local license shall be required. If the local governing authority authorizes the issuance of licenses for the sale of alcoholic beverages for consumption on premises by resolution or ordinance after a state license has been issued or renewed, the licensee shall have 60 days after such an ordinance or resolution is passed to obtain the local license. If the applicant or licensee fails to obtain such local license, the applicant shall be denied a state license or the state license shall be subject to suspension or revocation by the commissioner.

(c) A state license issued pursuant to this chapter shall entitle the licensee the right to sell alcoholic beverages for consumption on premises on days and at times authorized in any jurisdiction within this state for the sale of alcoholic beverages, regardless of what local ordinance or regulations may be in effect in any jurisdiction in which the REAP is wholly or partially located. The sale of alcoholic beverages for consumption on premises by a licensee on days and at times authorized by subsection (a) of this Code section which differ from those days and times permitted under a licensee's local license shall not constitute lawful grounds for the denial, revocation, suspension, or nonrenewal of said local license by the local governing authority.

(d) A state license issued pursuant to this chapter shall entitle the licensee the right to sell alcoholic beverages for consumption on premises anywhere within the REAP.



§ 3-13-3. Local taxation of alcoholic beverage sales

A local government shall be authorized to levy and collect any local taxes on any sale of alcoholic beverages made within its jurisdiction by a licensee as are otherwise authorized by law.



§ 3-13-4. Powers, duties, and authority of commissioner

The commissioner may promulgate such reasonable rules and regulations as are necessary and appropriate to regulate the issuance of state retail consumption dealer licenses to developers, owners, or operators of a REAP and the developers, owners, or operators of any certified project or facility located in a REAP and to enforce the provisions of this chapter.






Chapter 14 - Special Event Use Permits

§ 3-14-1. Authority and requirements for special event use permits

The commissioner may issue a special event use permit for the sale of alcoholic beverages for certain events which would otherwise require a retailer or retail dealers license. The commissioner shall specify by rule or regulation the events that shall qualify for a special event use permit; provided, however, that estate sales, the sale of inventory authorized under a bankruptcy proceeding, and activities that are similar in nature shall so qualify. Such permit shall not be valid for more than ten days.









Title 4 - Animals

Chapter 1 - General Provisions

§ 4-1-1. Definitions

As used in this title, the term:

(1) "Commissioner" means the Commissioner of Agriculture of the State of Georgia.

(2) "Department" means the Department of Agriculture of the State of Georgia.

Title Note



§ 4-1-2. State veterinarian -- Qualifications; term of office; assistants

(a) The Commissioner is empowered to employ a licensed veterinarian, with not less than five years' practical experience in the general practice of his profession, as state veterinarian. The state veterinarian shall hold his office for the same term as the Commissioner unless removed sooner at the direction of the Commissioner.

(b) The Commissioner may employ such other assistants as may be necessary in carrying out the duties imposed on him by this title.

(c) The Commissioner shall have the power to prescribe the powers, duties, and functions of the state veterinarian and his assistants.



§ 4-1-3. State veterinarian -- Duties generally

The duties of the state veterinarian are to administer the business and affairs of the Animal Industry Division of the department. This includes enforcing the regulations and directing the programs designed to control and eradicate animal disease, directing the proper interstate movement of livestock, enforcing Article 3 of Chapter 2 of Title 26, the "Georgia Meat Inspection Act," promoting livestock marketing, and licensing and bonding livestock markets, dealers, and meat packers.



§ 4-1-4. Presumption as to livestock killed or injured by poisons

If livestock is killed or injured by poisoned crops or other poison on the property, there shall be a rebuttable presumption that the poisoning was done by the person in possession and charge of the property.



§ 4-1-5. Use, possession, delivery, or sale of hog cholera vaccine, serum, or virus

(a) It shall be unlawful for any person, firm, partnership, corporation, or association or any agency, department, or other political subdivision of a state, county, or municipal government or other entity to use, possess, sell, offer or hold for sale, deliver, distribute, introduce, or deliver for introduction into commerce hog cholera vaccine, serum, or virus in this state. A violation of this subsection shall constitute a misdemeanor.

(b) The Commissioner shall seize and destroy any hog cholera vaccine, serum, or virus found in this state.



§ 4-1-6. Obstruction, interference, or hindrance of duties

It shall be unlawful for any person to obstruct, interfere, or hinder the Commissioner, his or her designated agents and employees, an animal control officer, or a dog control officer in the lawful discharge of his or her official duties pursuant to this title. Any person convicted of a violation of this Code section shall be punished as provided in subsection (b) of Code Section 16-10-24.






Chapter 2 - Marks and Brands

§ 4-2-1. Mark, brand, or tattoo registration -- Certificates

(a) Any person owning any livestock and desiring to register a mark, brand, or tattoo shall apply to the Commissioner for a certificate of mark, brand, or tattoo registration. Application for a certificate shall be made on forms provided by the department. Applications shall contain or be accompanied by such information as may be required by rule or regulation. In issuing certificates, the Commissioner shall not issue certificates to more than one person for the same or substantially identical marks, brands, or tattoos. There shall be no charge or fee for registration.

(b) Prior to July 1 of 1974 and on or before the same date every fifth year thereafter, the Commissioner shall purge from his lists of registrations the registrations of all marks, brands, or tattoos which the person to whom they are registered does not desire to retain as a registered mark, brand, or tattoo. Prior to removing a mark, brand, or tattoo from registration, the Commissioner shall, by registered or certified mail or statutory overnight delivery, notify the person to whom the mark, brand, or tattoo is registered that the registration will be canceled unless the Commissioner is notified within a period of three months from the date of mailing that such person desires to continue the registration of his mark, brand, or tattoo. If the Commissioner does not receive a reply within three months, he may cancel the registration of such mark, brand, or tattoo and may then reassign such mark, brand, or tattoo to any person seeking to register it, under such rules and regulations as may be prescribed by the Commissioner.

(c) It shall be the duty of the Commissioner to transmit a copy of any certificate of mark, brand, or tattoo registration to the judge of the probate court of the county of residence of the person to whom the certificate is issued or to the judge of the probate court of the county in which the animals to be marked, branded, or tattooed are located if the owner thereof is not a resident of this state. The judge of the probate court may record the certificate in a book kept by him for that purpose.

(d) No provision of this chapter shall affect or impair the validity of any mark, brand, or tattoo registered or recorded in the office of the Commissioner prior to April 1, 1974.



§ 4-2-2. Mark, brand, or tattoo registration -- Evidential value

The fact that any livestock is marked, branded, or tattooed with a registered mark or brand shall constitute prima-facie evidence in any trial or proceeding that such livestock belongs to the person to whom the certificate of mark, brand, or tattoo registration for that particular mark, brand, or tattoo was issued. This Code section shall not apply to livestock marked or branded prior to April 1, 1974, unless the mark, brand, or tattoo was registered or recorded in the office of the Commissioner.



§ 4-2-3. Mark, brand, or tattoo registration -- Change

No registered mark, brand, or tattoo shall be changed so as to be of any use to the owner, unless permission is first granted by the Commissioner and the change is recorded.



§ 4-2-4. Promulgation of rules and regulations

The Commissioner is authorized to promulgate and adopt such rules and regulations as may be necessary or convenient to carry out this chapter.



§ 4-2-5. Administration of chapter and rules and regulations

It shall be the duty of the Commissioner to administer this chapter and any rules and regulations adopted pursuant to this chapter.






Chapter 3 - Livestock Running at Large or Straying

§ 4-3-1. Legislative intent

There is found and declared a necessity for a uniform state-wide livestock law embracing all public roads in the state and all other property.



§ 4-3-2. Definitions

As used in this chapter, the term:

(1) "Livestock" means all animals of the equine, bovine, or swine class, including goats, sheep, mules, horses, hogs, cattle, and other grazing animals.

(2) "Owner" means any person, association, firm, or corporation, natural or artificial, owning, having custody of, or in charge of livestock.

(3) "Public roads" means any street, road, highway, or way, including the full width of the right of way, which is open to the use of the public for vehicular travel.

(4) "Running at large" or "straying" means any livestock which is not under manual control of a person and which is on any public roads of this state or on any property not belonging to the owner of the livestock, unless by permission of the owner of such property.



§ 4-3-3. Permitting livestock to run at large or stray

No owner shall permit livestock to run at large on or to stray upon the public roads of this state or any property not belonging to the owner of the livestock, except by permission of the owner of such property.



§ 4-3-4. Impoundment of livestock running at large or straying

(a) It shall be the duty of the sheriff, his deputies, or any other county law enforcement officer to impound livestock found to be running at large or straying. Owners or operators of farms may also impound such livestock, provided that the livestock is kept in a suitable place and cared for properly; such owners or operators shall receive the feed and care fee allowed in Code Section 4-3-10.

(b) If an owner or operator of a farm impounds livestock, it shall be his duty to notify the owner of such livestock immediately. If the owner of the livestock is unknown and is not determined within three days, the person who impounds the livestock shall notify the sheriff of such impoundment; and the sheriff shall transport the livestock as soon as possible to a county pound as provided for in Code Section 4-3-11. The sheriff shall then follow the procedure set out in this chapter as if he had originally impounded such livestock.



§ 4-3-5. Notice of impoundment and sale of livestock

(a) Upon the impounding of any livestock by the sheriff, his deputies, or any other law enforcement officers of the county, the sheriff shall forthwith serve written notice upon the owner, advising such owner of the location or place where the livestock is being held and impounded, the amount due as a result of such impounding, and that unless such livestock is redeemed within three days from that date the livestock shall be offered for sale. In the event the owner of such livestock is unknown or cannot be found, service upon the owner shall be obtained by publishing a notice once in a newspaper of general circulation where the livestock is impounded, Sundays and holidays excluded. If there is no such newspaper then service shall be obtained by posting the notice at the courthouse door and at two other conspicuous places within said county. Such notice shall be in substantially the following form:

"To Whom It May Concern:

You are hereby notified that the following described livestock (giving

full and accurate description of same, including marks and brands) is now

impounded at (giving location where livestock is impounded) and the amount

due by reason of such impounding is dollars. The above-described

livestock will, unless redeemed within three days from the date of this

notice, be offered for sale at public auction to the highest bidder for

cash.

Date Sheriff of County, Georgia"

(b) Unless the impounded livestock is redeemed within three days from the date of the notice, the sheriff shall forthwith give notice of sale thereof, which shall be held not less than five days nor more than ten days, excluding Sundays and holidays, from the first publication of the notice of sale. The notice of sale shall be published in a newspaper of general circulation in the county where the livestock is impounded, excluding Sundays and holidays, and by posting a copy of such notice at the courthouse door. If there is no such newspaper, then notice shall be given by posting a copy at the courthouse door and at two other conspicuous places in the county. Such notice of sale shall be in substantially the following form:

"(Name of owner, if known, otherwise, 'To Whom It May Concern'), you are

hereby notified that I will offer for sale and sell at public sale to the

highest bidder for cash the following described livestock (giving full and

accurate description of each head of livestock) at M. (the hours

of sale to be between 11:00 A.M. and 2:00 P.M. eastern standard time or

eastern daylight time, whichever is applicable) on the day of at

the following place (which place shall be where the livestock is

impounded or at the place provided by the county commissioners for the

taking up and keeping of such livestock) to satisfy a claim in the sum of

for fees, expenses for feeding and care, and costs hereof.

Date Sheriff of County, Georgia"



§ 4-3-6. Redemption of livestock prior to sale

The owner of any impounded livestock shall have the right at any time before sale thereof to redeem the livestock by paying to the sheriff all impounding expenses, including fees, keeping charges, and advertising or other costs incurred, which sum shall be deposited by the sheriff with the clerk of the superior court who shall pay all fees and costs as allowed in Code Section 4-3-10. In the event there is a dispute as to the amount of such costs and expenses, the owner may provide bond, with sufficient sureties to be approved by the sheriff, in an amount to be determined by the sheriff, but not exceeding the fair cash value of such livestock, conditioned to pay such costs and damages. Within ten days thereafter the owner shall institute an action to have the dispute adjudicated by the court or referred to a jury if requested by either party to the action.



§ 4-3-7. Disposition of livestock not sold at auction

If there is no bidder for the livestock at the sale provided for in Code Section 4-3-5, the sheriff shall have the livestock killed and shall dispose of the carcass thereof; and, if there is any money received by him from the disposal, the same shall be disbursed in the manner provided for in Code Section 4-3-8. If there is no ready sale for the carcass, the sheriff shall deliver the carcass to a public institution of the county, state, or municipality within the county or to any private charitable institution, in this order, according to their needs.



§ 4-3-8. Return and disposition of proceeds of sale

(a) The sheriff, upon making a sale or other disposal as provided for in this chapter, shall forthwith make a written return thereof to the clerk of the superior court of such county, with a full and accurate description of the livestock sold or disposed of by him, to whom, and the sale price thereof, which report shall be filed by the clerk.

(b) At the time of making his return, the sheriff shall pay over to the clerk of the superior court the entire proceeds of the sale. The clerk of the superior court shall pay all costs and fees allowed in Code Section 4-3-10. If there is any balance remaining it shall be paid to the owner of such livestock, provided that the owner shall provide satisfactory proof of ownership to the board of county commissioners within 90 days from the date the sheriff reports the sale. If proof of ownership is not made within 90 days from the date the sheriff reports the sale, the clerk shall pay such proceeds into the fine and bond forfeiture fund of the county. The clerk shall keep a permanent record of all sales, disbursements, and distributions made under this chapter. If the amount realized from the sale or other disposition of the animal is insufficient to pay all fees, costs, and expenses as provided for in Code Section 4-3-10, the deficit shall be paid by the county from its fine and bond forfeiture fund.



§ 4-3-9. Care of impounded animals; employment of guards, poundmasters, or other persons

The sheriff shall have feed and water provided for impounded livestock not less than twice a day and shall see that all milk cows and milk goats are milked twice a day. The sheriff shall employ poundmasters, guards, or other persons as are necessary to protect, feed, care for, and have custody of the impounded animals. The sheriff shall be entitled to the fees allowed in Code Section 4-3-10 for such feed and care.



§ 4-3-10. Fees for impounding, serving notice, care and feeding, advertising, and disposing of impounded animals

The fees allowed for impounding, serving notice, care and feeding, advertising, and disposing of impounded animals shall be as follows:

(1) For impounding each animal, the sum of $10.00 and mileage as provided by law for the arrest and commitment of prisoners;

(2) For serving any notice and making return thereon, the sum of $7.50 and mileage provided by law for executing writs in actions at law and making return upon the same;

(3) For feed and care of impounded animals, the sum of $5.00 per day per animal;

(4) For advertising or posting notices of sale of impounded animals, the same as provided by law for advertising property for sale under process;

(5) For sale or other disposition of impounded animals, the sum of $5.00; and

(6) For report of sale of impounded animals, the sum of $2.50.



§ 4-3-11. County livestock pounds

(a) The county commissioners of the several counties of Georgia shall establish and maintain pounds or suitable places for the keeping of any livestock taken up and impounded under this chapter until the same is sold, redeemed, or otherwise disposed of. In any case, the county commissioners shall provide truck transportation for the impounded animals.

(b) In those counties having no county commissioners, the judge of the probate court or other governing authority shall perform any functions or duties required of county commissioners under this chapter.



§ 4-3-12. Permitting livestock to run at large or stray; releasing impounded livestock; penalty

Any owner of livestock who intentionally or knowingly permits the same to run at large or stray upon the public roads of this state or any property not belonging to the owner of the livestock unless by permission of the owner of such property, or any person who shall release livestock, after being impounded, without authority of the impounder, shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by imprisonment in the county jail not exceeding six months, or by fine not exceeding $500.00, or by both fine and imprisonment.






Chapter 4 - Prevention and Control of Disease in Livestock

Article 1 - Control of Infectious or Contagious Diseases in Livestock

Part 1 - General Provisions

§ 4-4-1. Legislative intent

Because of the existing and increasing possibility of the occurrences of highly contagious or infectious diseases which threaten to destroy the livestock of this state and because certain known agents and vectors are instrumental in the spread of certain highly contagious or infectious diseases in livestock, it is found and declared to be necessary to:

(1) Regulate the feeding of garbage;

(2) Regulate the rendering of the carcasses of dead domestic animals;

(3) Protect areas of this state free of disease by quarantine against the introduction of such diseases;

(4) Quarantine infected areas against the spread of such diseases therefrom; and

(5) Undertake to eradicate, control, suppress, and prevent such contagious or infectious diseases and make provisions therefor.



§ 4-4-1.1. "Livestock" defined

As used in this chapter, the term:

(1) "Livestock" means cattle, swine, equines, poultry, sheep, goats, nontraditional livestock, and ruminants.

(2) "Nontraditional livestock" means the species of Artiodactyla (even-toed ungulates) listed as bison, water buffalo, farmed deer, llamas, and alpacas that are held and possessed legally and in a manner which is not in conflict with the provisions of Chapter 5 of Title 27 dealing with wild animals.



§ 4-4-2. Promulgation of rules and regulations

The Commissioner of Agriculture is authorized to promulgate rules and regulations as may be necessary to effectuate the purpose of this article.



§ 4-4-2.1. Fees for services rendered to A.P.H.I.S. programs

The Commissioner is authorized by rule or regulation to establish, impose, and provide for the collection of reasonable fees for services rendered by the department or its employees or agents in connection with federal programs administered by the United States Department of Agriculture, Animal and Plant Health Inspection Service pursuant to 5 U.S.C. Section 5542; 7 U.S.C. Section 1622; 19 U.S.C. Section 1306; 21 U.S.C. Sections 102 through 105, 111, 114, 114a, 134a, 134c, 134d, 134f, 136, and 136a; or 7 C.F.R. 2.22, 2.80, and 371.2(d) (1-1-99 Edition); provided, however, no fees shall be imposed or collected under this Code section for any services rendered for primates or wild animals. The fees so established shall be sufficient in amount to reimburse the state for the cost incurred by the department in providing and administering such services.



§ 4-4-3. Injunctions

In addition to the remedies provided in this article and notwithstanding the existence of any adequate remedy at law, the Commissioner is authorized to apply to the superior court for an injunction. Such court shall have jurisdiction, upon hearing and for cause shown, to grant a temporary or permanent injunction, or both, restraining any person from violating or continuing to violate any of the provisions of this article or for failing or refusing to comply with the requirements of this article or any rule or regulation adopted by the Commissioner thereunder. An injunction issued under this Code section shall not require a bond.



§ 4-4-4. Administrative hearings and penalties

(a) The Commissioner, in order to enforce this article or any orders, rules, or regulations promulgated pursuant thereto, may issue an administrative order imposing a penalty not to exceed $1,000.00 for each violation whenever the Commissioner, after a hearing, determines that any person has violated any provision of this article or any quarantines, orders, rules, or regulations promulgated thereunder.

(b) The initial hearing and any administrative review thereof shall be conducted in accordance with the procedure for contested cases in Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." Any person who has exhausted all administrative remedies available and who is aggrieved or adversely affected by any final order or action of the Commissioner shall have the right of judicial review thereof in accordance with Chapter 13 of Title 50. All penalties recovered by the Commissioner as provided for in this article shall be paid into the state treasury. The Commissioner may file in the superior court wherein the person under order resides or, if said person is a corporation, in the county wherein the corporation maintains its principal place of business or in the county wherein the violation occurred a certified copy of a final order of the Commissioner unappealed from or of a final order of the department affirmed upon appeal, whereupon said court shall render judgment in accordance therewith and notify the parties. Such judgment shall have the same effect, and all proceedings in relation thereto shall thereafter be the same, as though said judgment had been rendered in an action duly heard and determined by said court. The penalty prescribed in this Code section shall be concurrent, alternative, or cumulative with any and all other civil, criminal, or alternative rights, remedies, forfeitures, or penalties provided, allowed, or available to the Commissioner with respect to any violation of this article and any quarantines, orders, rules, or regulations promulgated pursuant thereto.



§ 4-4-5.

Reserved.



§ 4-4-6. Penalty for introducing foreign animal disease; notice and reporting required for certain diseases; exception for bona fide research activities

(a) Any person who knowingly introduces into this state any foreign animal disease or any animal disease, syndrome, chemical, poison, or toxin that may pose a substantial threat of harm to the animal industries in this state shall be guilty of a misdemeanor of a high and aggravated nature.

(b) (1) Any person who makes a clinical diagnosis or laboratory confirmation of or who reasonably suspects the presence or occurrence of any of the following diseases, syndromes, or conditions in animals shall report the same immediately to the state veterinarian or the United States Department of Agriculture area veterinarian in charge:

(A) African Horse Sickness;

(B) African Swine Fever;

(C) Avian Influenza;

(D) Classical Swine Fever (Hog Cholera);

(E) Contagious Bovine Pleuropneumonia (Mycoplasma mycoides mycoides);

(F) Contagious Ecthyma (Soremouth);

(G) Foot & Mouth Disease (FMD, any type);

(H) Heartwater (Cowdria ruminantium);

(I) Lumpy Skin Disease;

(J) Newcastle Disease (Exotic);

(K) Nipah Virus;

(L) Peste des Petits Ruminants;

(M) Plague (Yersinia pestis);

(N) Rift Valley Fever;

(O) Rinderpest;

(P) Screwworm (Cochliomyia hominivorax, C. bezziana);

(Q) Sheep Pox and Goat Pox;

(R) Swine Vesicular Disease;

(S) Vesicular or Ulcerative Conditions;

(T) Vesicular Exanthema; or

(U) Vesicular Stomatitis (VS, any type).

(2) Any person who reasonably suspects the presence or occurrence of any vesicular diseases, mucosal diseases, or abortion storms of unknown etiology in livestock; undiagnosed bovine central nervous system conditions; unusual number of acute deaths in livestock; unusual myiasis or acariasis (flies, mites, ticks, etc.) in animals; or any apparently highly infectious or contagious animal condition of unknown etiology shall report the same immediately to the state veterinarian or the United States Department of Agriculture area veterinarian in charge.

(3) Any person who makes a laboratory confirmation of any of the following diseases, syndromes, or conditions in animals shall report the same within 24 hours or by the close of the next business day, whichever last occurs, to the state veterinarian or the United States Department of Agriculture area veterinarian in charge:

(A) Akabane Virus Disease;

(B) Anthrax (Bacillus anthracis);

(C) Aujeszky's Disease (Pseudorabies);

(D) Avian Chlamydiosis (Psittacosis and Ornithosis, Chlamydia psittaci);

(E) Babesiosis (in livestock, any species);

(F) Bluetongue;

(G) Borna Disease;

(H) Bovine Spongiform Encephalopathy;

(I) Brucellosis (Brucella. abortus, B. ovis, B. suis B. mellitensis);

(J) Camel Pox Virus;

(K) Caseous Lymphadenitis (Corynebacterium pseudotuberculosis);

(L) Chronic Wasting Disease;

(M) Clostridium perfringens Epsilon Toxin;

(N) Coccidioidomycosis (Coccidioides immitis);

(O) Contagious Agalactia (Mycoplasma agalactiae, M. capricolum capricolum, M. putrefaciens, M. mycoides mycoides, M. mycoides mycoides LC);

(P) Contagious Caprine Pleuropneumonia (Mycoplasma capricolum capripneumoniae);

(Q) Contagious Equine Metritis (Taylorella equigenitalis);

(R) Dourine (Trypanosoma equiperdum);

(S) Enterovirus Encephalomyelitis (porcine);

(T) Ephemeral Fever;

(U) Epizootic Lymphangitis (Histoplasma farciminosum);

(V) Equine Encephalomyelitis (Eastern, Western, Venezuelan, West Nile Virus);

(W) Equine Infectious Anemia (EIA);

(X) Equine Morbillivirus (Hendra virus);

(Y) Equine Piroplasmosis (Babesiosis, Babesia (Piroplasma) equi, B. caballi);

(Z) Equine Rhinopneumonitis (Type 1 and 4);

(AA) Equine Viral Arteritis;

(BB) Feline Spongiform Encephalopathy;

(CC) Glanders (Burkholderia [Pseudomonas] mallei);

(DD) Hemorrhagic Septicemia (Pasteurella multocida);

(EE) Japanese Encephalitis Virus;

(FF) Ibaraki;

(GG) Infectious Laryngotracheitis (other than vaccine induced);

(HH) Infectious Petechial Fever (Ehrlichia ondiri);

(II) Louping Ill (Ovine encephalomyelitis);

(JJ) Maedi-Visna/Ovine Progressive Pneumonia;

(KK) Malignant Catarrhal Fever (Bovine Malignant Catarrh) (AHV-1, OHV-2);

(LL) Mange (in livestock) (Sarcoptes scabiei var bovis and ovis, Psoroptes ovis, Chorioptes bovis, Psorergates bos and ovis);

(MM) Menangle virus;

(NN) Melioidosis (Burkholderia [Pseudomonas] pseudomallei);

(OO) Nairobi Sheep Disease;

(PP) Paratuberculosis (Mycobacterium avium paratuberculosis);

(QQ) Perkinsosis (Perkinsus marinus and P. olseni);

(RR) Pullorum Disease (Salmonella pullorum);

(SS) Q Fever (Coxiella burnetti);

(TT) Rabbit Hemorrhagic Disease (Calicivirus disease);

(UU) Rabies;

(VV) Ricin Toxicosis (toxin from Ricinis communis);

(WW) Salmonellosis caused by Salmonella enteritidis;

(XX) Salmonellosis in equine (Salmonella typhimurium, S. agona, S. anatum, etc.);

(YY) Scrapie;

(ZZ) Shigatoxin;

(AAA) Staphylococcal Enterotoxins;

(BBB) Sweating Sickness;

(CCC) Theileriosis (Theileria annulata, T. parva);

(DDD) Transmissible Mink Encephalopathy;

(EEE) Transmissible Spongiform Encephalopathies (all types);

(FFF) Trypanosomiasis (Trypanosoma congolense, T. vivax, T. brucei brucei, T. evansi);

(GGG) Tuberculosis (Mycobacterium. bovis, M. tuberculosis);

(HHH) Tularemia (Francisella tularensis);

(III) Ulcerative Lymphangitis (Corynebacterium pseudotuberculosis); or

(JJJ) Wesselsbron Disease.

(4) Any person who makes a laboratory confirmation of any unusual presentation, unexplained increase in number of cases, or unusual trend of Botulism (Clostridium botulinum toxin), aflatoxin, or T-2 toxin in animals which such person reasonably suspects may be caused by bioterrorism as defined by Code Section 31-12-1.1 or epidemic or pandemic presentation and may pose a substantial threat of harm to the animal industries in this state shall report the same immediately to the state veterinarian or the United States Department of Agriculture area veterinarian in charge.

(5) Any person, including without limitation any veterinarian or veterinary diagnostic laboratory or practice personnel, person associated with any livestock farm, ranch, sales establishment, transportation, or slaughter facility, as well as any person associated with a facility licensed under Chapter 10 of this title, the "Bird Dealers Licensing Act," or under Article 1 of Chapter 11 of this title, the "Animal Protection Act," who shall fail to report any disease, syndrome, or condition specified in this subsection as required by this subsection shall be guilty of a misdemeanor.

(c) The Commissioner is authorized to declare certain other animal diseases and syndromes to be diseases requiring notice and to require the reporting thereof to the department in a manner and at such times as may be prescribed by the Commissioner. The department shall require that such data be supplied as is deemed necessary and appropriate for the prevention and control of certain diseases and syndromes as are determined by the Commissioner.

(d) Any person who reasonably suspects the intentional use of any chemical or nuclear agent, microorganism, virus, infectious substance, or any component thereof, whether naturally occurring or bioengineered, to cause death, illness, disease, or other biological malfunction in an animal shall report such suspicion immediately to the state veterinarian or the United States Department of Agriculture area veterinarian in charge.

(e) All such reports and data submitted to the state veterinarian or the department pursuant to this Code section shall be deemed confidential and shall not be open to inspection by the public; provided, however, that the Commissioner may release such reports and data in statistical form, for valid research purposes, and for other purposes as deemed appropriate by the Commissioner.

(f) Any person, including, but not limited to, any veterinarian or veterinary diagnostic laboratory or practice personnel, person associated with any livestock farm, ranch, sales establishment, transportation, or slaughter facility, as well as any person associated with a facility licensed under Chapter 10 of this title, the "Bird Dealers Licensing Act," or under Article 1 of Chapter 11 of this title, the "Animal Protection Act," submitting reports or data in good faith in compliance with this Code section shall not be liable for any civil damages therefor.

(g) Any person who knowingly and willingly makes a false, fictitious, or fraudulent report in any matter within the jurisdiction of the state veterinarian or the department under this Code section shall be subject to the provisions of Code Section 16-10-20.

(h) This Code section shall not prohibit the conduct of any bona fide research activities by or on behalf of any accredited public or private college or university in this state, nor shall the reporting requirements of this Code section apply to persons performing such research activities.






Part 2 - Feeding Garbage to Animals

§ 4-4-20. "Garbage" defined

The term "garbage," as used in this part, except as otherwise provided in this part, means all refuse matter, animal or vegetable; by-products of a restaurant, kitchen, or slaughterhouse; and every refuse accumulation of animal, fruit, or vegetable matter, liquid or otherwise. This term includes the word "swill" as commonly used.



§ 4-4-21. Feeding garbage to animals generally

Except as otherwise provided in this part, it shall be unlawful for any person to feed garbage to animals; provided, however, that an individual may feed garbage to his own animals if he feeds them only with garbage from his own household.



§ 4-4-22. Feeding garbage to swine

(a) As used in this Code section, the term:

(1) "Garbage" means any refuse matter or by-product which contains animal tissue or which has been mixed with any animal tissue, whether liquid or otherwise.

(2) "Person" means any individual, firm, partnership, corporation, or association or any agency, department, or other political subdivision of the state or any other entity.

(b) It shall be unlawful for any person to feed garbage to swine or to place garbage in such a position or location as to permit its consumption by swine, except as otherwise provided in this Code section. Persons who negligently or intentionally provide garbage or sources of garbage to other persons found to be feeding garbage to swine in violation of this part shall be deemed culpable and responsible for the violative acts of feeding as if they were the actual feeders of the garbage.

(c) This Code section shall not apply to any person who:

(1) Raises swine solely for slaughter and consumption on the farm or property on which the swine are raised;

(2) Does not purchase and import or permit the importation onto such farm or property on which swine are raised any swine, portion of the carcass of any swine, pork food product, or garbage containing any animal tissue, whether liquid or otherwise; and

(3) Does not sell, trade, exchange, export, or otherwise dispose of any swine, portion of the carcass of any swine, pork food product, or any garbage or refuse containing any portion thereof outside of such farm or property on which the swine are raised.

(d) Any person who violates any provision of this Code section shall be guilty of a misdemeanor. Each day in which such violation occurs shall constitute a separate offense.



§ 4-4-23. Licensing of garbage feeders

No person shall feed garbage to swine without first applying for and obtaining a license from the Commissioner. There shall be no fee for such license, and it shall be valid until and unless revoked or canceled. The requirement of obtaining a license shall not apply to an individual feeding his own animals garbage from his own household. No license which will permit the feeding of any garbage, as that term is defined in subsection (a) of Code Section 4-4-22, to swine shall be issued to any person who does not meet the qualifications of subsection (c) of Code Section 4-4-22.



§ 4-4-24. Cancellation, suspension, or revocation of licenses

Every licensed feeder of garbage who violates this part or the rules and regulations promulgated by the Commissioner pursuant thereto shall have his license revoked, canceled, or suspended, upon a notice and hearing.



§ 4-4-25. Administrative remedies

Any person affected by this part or by any rule or regulation adopted pursuant thereto shall have and shall be required to exhaust the administrative remedies provided by Code Section 4-6-8.



§ 4-4-26. Penalty for violations of part or rules or regulations promulgated thereunder

Any person, firm, partnership, or corporation which violates any provision of this part or any rule or regulation made pursuant thereto shall be guilty of a misdemeanor.






Part 3 - Rendering and Disposal Plants

§ 4-4-40. Definitions

As used in this part, the term:

(1) "Carcasses of domestic animals" means all or any part or portions of any dead domestic animal not slaughtered for human consumption.

(2) "Collection center" means any approved facility where carcasses of domestic animals from state or federally licensed facilities are collected for loading into approved vehicles for delivery to a rendering plant.

(3) "Rendering plant" means a place of business or location or plant where the carcasses of domestic animals or packing house refuse or other refuse is purchased, received, or unloaded and where such carcasses or refuse is processed for the purpose of obtaining the hide, skin, grease, residue, or any other by-product from such animals or refuse in any way whatsoever.



§ 4-4-41. Licenses required; expiration; fee

It shall be unlawful for any person, firm, partnership, or corporation to engage in the business of operating a rendering plant without first applying for and obtaining a license from the Commissioner of Agriculture. Each license shall expire on December 31 of each year, and each application for a license must be accompanied by a license fee of $5.00.



§ 4-4-42. Revocation, cancellation, or suspension of licenses

Every licensed rendering plant which violates the laws of this state or the rules and regulations promulgated by the Commissioner pursuant thereto shall have its license revoked, canceled, or suspended upon a notice and hearing.



§ 4-4-43. Rendering plant requirements

(a) It shall be unlawful for any person, firm, partnership, or corporation to operate a rendering plant unless the rendering plant:

(1) Is constructed according to blueprints approved by the Georgia Department of Agriculture; provided, however, that neither blueprints for nor alterations to facilities existing on July 1, 1989, shall be required except to the extent that alterations are necessary for compliance with the other provisions of this part, and to the extent that alterations are necessary for such compliance they shall be made not later than July 1, 1990;

(2) Has walls, floors, and ceilings of concrete or other impervious materials;

(3) Has ample hot water (140 degrees Fahrenheit) to facilitate cleaning of the building, equipment, and vehicles used to move products;

(4) Has adequate drainage constructed and maintained so that no liquid or other matter is permitted to escape therefrom unless into a sewage facility approved by the governmental authority having proper jurisdiction. The document showing approval of such sewage facility must be maintained at the plant for inspection review; and

(5) Is cleaned and sanitized daily to prevent odor and the accumulation of refuse.

(b) It shall be unlawful for any person, firm, partnership, or corporation to operate a rendering plant unless all vehicles used in the transportation of carcasses or refuse on public highways are of such construction as to prevent seepage or residue from escaping.

(c) Carcasses or refuse shall not be allowed to accumulate or be held for any period of time at any place other than a licensed slaughtering, processing, or rendering plant or any combination thereof. Such licensed facilities shall have a procedure approved by the department if they accumulate or hold carcasses or refuse for longer than one day's operation.

(d) Rodent and vermin control shall be diligently practiced with buildings and surrounding grounds kept clean and free of refuse, trash, and manure.

(e) All barrels used for transportation and storage of carcasses or refuse shall be clearly marked "INEDIBLE" with letters not less than two inches in height.



§ 4-4-44. Collection center requirements

(a) It shall be unlawful for any person, firm, partnership, or corporation to operate a collection center until it has applied for and obtained a written permit from the Commissioner to carry on such an operation.

(b) A collection center shall be located on a site in compliance with local zoning ordinances and shall have a sewage facility approved by the governmental authority having proper jurisdiction.

(c) A collection center shall be covered by a metal roof or other permanent type covering with sufficient screened ventilators to allow air flow yet prevent the entry of rodents, birds, and insects.

(d) A collection center shall have adequate drains in an impervious floor with adequate hot water (140 degrees Fahrenheit) to clean thoroughly the collection center premises.

(e) A collection center shall be cleaned and sanitized daily.

(f) The management of a collection center shall agree to hold inedible materials no longer than 24 hours.

(g) With respect to any requirements of subsections (a) through (d) of this Code section which relate solely to the physical construction or alteration of a collection center, the collection center operator shall have until July 1, 1990, to comply with such requirements.



§ 4-4-45. Inspections; maintenance of records; maintenance of vehicles

Every rendering plant shall be subject at all times to inspection by the Commissioner. Each such rendering plant shall keep and furnish the Commissioner such information as he may by rule or regulation require concerning the collection, transportation, distribution, and processing of the carcasses of dead domestic animals or packing house refuse and, further, shall keep and maintain sanitary at all times its vehicles used in the collection, transportation, and distribution of dead domestic animals and packing house refuse.



§ 4-4-46. Administrative remedies

Any person affected by this part or by any rule or regulation adopted pursuant to this part shall have and shall be required to exhaust the administrative remedies provided by Code Section 4-6-8.



§ 4-4-47. Funding of inspection system for slaughtering establishments unable to qualify for federal inspection; adoption of grading standards for use in inspections of such establishments

The Governor is authorized to make available to the department the funds necessary to provide an inspection system for those slaughtering establishments in this state which are unable to qualify for federal inspection. The department is authorized to adopt appropriate grading standards to be used in the inspection of such establishments so as to indicate on each carcass inspected the grade and quality thereof.



§ 4-4-48. Penalty for violations of part or rules or regulations promulgated thereunder

Any person, firm, partnership, or corporation which violates any provision of this part or any rule or regulation made pursuant to this part shall be guilty of a misdemeanor.






Part 4 - Preventing Spread of Livestock Diseases

§ 4-4-60. Extermination of parasites and development of livestock industry under supervision and control of Commissioner; employment of inspectors and veterinarians; public report

The work of exterminating the cattle fever tick, screwworm, and other parasites and of developing the livestock industry in this state shall be under the supervision and control of the Commissioner, who is authorized to employ persons qualified to act as livestock inspectors and supervising veterinarians. The Commissioner shall publish in print or electronically a detailed statement annually of the expenditures and progress of this work for free public distribution.



§ 4-4-61. Duties of livestock inspectors and supervising veterinarians generally

It shall be the duty of all livestock inspectors and supervising veterinarians employed by the Commissioner to enforce the provisions of this part and any rule, regulation, or order made pursuant thereto.



§ 4-4-62. Right of entry of inspectors

The Commissioner or any duly authorized livestock inspector is authorized and empowered, in the discharge of the duties imposed upon him by this part, to enter the premises or any barn or building where livestock are temporarily or permanently kept in this state.



§ 4-4-63. Appointment of federal livestock inspectors as state livestock inspectors

The Commissioner may appoint or commission federal veterinarians or livestock inspectors to work as state livestock inspectors, provided that they shall act without pay from the state.



§ 4-4-64. Establishment and maintenance of quarantine lines for protection of livestock generally

(a) As used in this Code section, the term "animal" means the domestic animals and livestock of this state, including poultry.

(b) In addition to any other quarantine and inspection duties imposed by law, the Commissioner shall establish quarantine lines against the introduction of any animals, any animal carcasses or parts thereof, any biological products or preparations, or any live viruses or other disease vectors when in his judgment such a quarantine is necessary for the protection of the livestock of this state from any contagious or infectious disease. The Commissioner is authorized to make such rules and regulations as he may deem necessary to prevent, suppress, control, and eradicate such contagious or infectious diseases. The Commissioner may allow the movement into the quarantined area of the types of animals or products against which quarantine is imposed when, after inspection, he is satisfied that the animals or products being moved into the quarantined area are free of disease or that they will be handled so as not to introduce or spread disease.



§ 4-4-65. Maintenance of quarantine along state borders to prevent introduction of parasites or diseases into state

The Commissioner shall provide and maintain an effective quarantine along the borders of Georgia by the use of patrols or in such other manner as in his judgment will prevent the introduction of cattle fever tick, screwworm, or other parasites or other contagious or infectious diseases into the state.



§ 4-4-66. Movement of cattle infested with parasites

The movement of cattle infested with cattle fever tick, screwworm, or other parasites into, within, or through the state at any time or for any purpose, except as provided for in this part, is prohibited.



§ 4-4-67. Establishment of quarantines in areas in which livestock affected with or exposed to contagious or infectious disease; transportation of livestock within and from quarantined areas

(a) The Commissioner or any duly authorized livestock inspector is authorized and required to quarantine any stall, lot, yard, pasture, field, farm, premises, packing house, rendering plant, town, city, militia district, county, or any part thereof or the whole of the state when he shall determine that livestock in such place or places are affected with, exposed to, or suspected of being exposed to a contagious or infectious disease or with anything which might cause such disease. The Commissioner or any livestock inspector shall provide written or printed notice of the establishment of such quarantine to the owners or keepers of such livestock and to the proper officers of railroad, steamboat, motor vehicle, or other transportation companies doing business in or through the quarantined territory.

(b) No such transportation company shall receive for transportation or shall transport livestock from any quarantined area to any nonquarantined area, except as provided for in this part. No person, company, corporation, or other entity shall drive or cause to be driven or permit to go astray any livestock from any quarantined area to any nonquarantined area, except as provided for in this part.

(c) Livestock may be moved within a quarantined area or removed from a quarantined area only under and in compliance with the rules and regulations of the Commissioner. It shall be unlawful to move livestock within or from a quarantined area in any other manner or under any conditions other than those prescribed by the rules and regulations of the Commissioner.



§ 4-4-68. Employment of veterinary surgeon or expert

(a) When the Commissioner receives a request to investigate, treat, or otherwise prevent the spread of an infectious or contagious disease affecting the livestock of a county, he shall employ a competent veterinary surgeon or expert to investigate the causes of the disease, to treat the same, and otherwise prevent its spread.

(b) The Commissioner is authorized to fix the compensation of the veterinary surgeon or expert.



§ 4-4-69. Regulation of manufacture and use of disease vectors

(a) As used in this Code section, the term "disease vector" means any agent or material which has the power to produce or spread disease in livestock.

(b) No experimental or research work, except at or under the direction of the College of Veterinary Medicine of the University of Georgia, the Georgia Poultry Improvement Association Laboratory, the College of Agricultural and Environmental Sciences of the University of Georgia, and the state agricultural experiment stations, shall be carried on in this state with any live virus or any other disease vector. No such virus or disease vector shall be manufactured or distributed in this state except under permit issued by the Commissioner and conditioned, as in his judgment necessary, to prevent the spread of such disease.

(c) This Code section shall not apply to the county health departments, the Department of Public Health, the United States Department of Health and Human Services, accredited medical and dental colleges and universities, approved hospitals, approved medical centers, or foundations engaged in medical research, diagnosis, or treatment of the diseases of man.



§ 4-4-70. Conduct of programs to eradicate contagious or infectious diseases generally

Whenever it is determined by the Commissioner, in cooperation with the United States Department of Agriculture, that a contagious or infectious disease should be eradicated, the Commissioner is authorized to take whatever steps are necessary to eradicate the disease. Owners, renters, or persons in possession of livestock or premises infected with such a disease shall be required to disinfect the premises and to destroy the cause or causes of the contagious or infectious disease, including the destruction of those livestock on the premises, under the supervision and direction of the Commissioner or his duly authorized representative. The cost of destroying the cause or causes or sources of infection of a contagious or infectious disease which is sought to be eradicated shall be borne by the owner, renter, or person in possession of the infected or quarantined premises. However, when budget conditions permit or when federal matching funds are available, the Commissioner may participate in the cost of eradication and is authorized to expend such funds as are available.



§ 4-4-71. Cooperation of Commissioner with other officials in establishing quarantine lines

The Commissioner shall cooperate with officials of other states and with the secretary of agriculture of the United States in establishing quarantine lines.



§ 4-4-72. Indemnification of owners of livestock destroyed in eradication of diseases

(a) The Commissioner is authorized, in cooperation with the United States Department of Agriculture, to indemnify the owner of livestock destroyed in eradicating any infectious or contagious disease, upon such basis and appraisal as the federal government prescribes; but in no event shall the state pay more than one-half of the indemnity and cost incident to the eradication.

(b) In the case of public stockyards, meat packing establishments, slaughterhouses, community sales, and licensed garbage feeders, the state shall not pay in participation with the United States Department of Agriculture more than one-third of the indemnity and cost incident to the eradication. However, the Commissioner may make indemnity payments inapplicable to garbage feeders if in any case he finds the feeding of garbage to be a source of such disease.

(c) Any person, firm, partnership, or corporation which shall violate any quarantine law or rule and regulation thereunder shall be ineligible for indemnity.

(d) The Commissioner is authorized, in the eradication of any infectious or contagious disease, to indemnify the owner of livestock destroyed in eradicating the disease in those instances in which the United States Department of Agriculture cannot participate in the payment of the indemnity.

(e) The limits on the amount of payment to be made by the state as set out in this Code section shall have no application to payments in excess of such limits authorized by law for the purpose of elimination of swine mycobacteriosis.



§ 4-4-73. Transfer of state funds to eradication programs for purposes of matching federal funds

For the purpose of matching available federal funds where state funds are insufficient, the Governor may transfer money from any available funds in the state treasury to a program of eradication of a contagious or infectious disease, which program is supported by federal funds, contingent on matching state funds. The money so transferred shall be repaid to the fund from which it was taken when money becomes available for that purpose by legislative appropriation or otherwise.



§ 4-4-74. Penalty for violation of quarantine

Any person, firm, partnership, or corporation which violates any quarantine provision, rule, or regulation established by the Commissioner under the authority of law for the protection of the livestock and domestic animals of this state shall be guilty of a misdemeanor.



§ 4-4-75. Interfering with Commissioner or livestock inspectors

Any person who shall forcibly resist, oppose, assault, prevent, impede, or interfere with the Commissioner or any duly authorized livestock inspector in the execution of his duties or on account of the execution of such duty shall be guilty of a misdemeanor.



§ 4-4-76. Importation of diseased livestock

Any person who shall knowingly import within the limits of this state any livestock with contagious diseases, except distemper, shall be guilty of a misdemeanor.






Part 5 - Live Poultry Dealers, Brokers, and Market Operators

§ 4-4-80. Definitions

As used in this part, the term:

(1) "Dealer" or "broker" means any person, firm, or corporation engaged in the business of buying live poultry of any kind for resale or in selling live poultry of any kind bought for the purpose of resale. Every agent acting for or on behalf of any dealer, broker, or poultry market operator is a dealer or broker, provided that any farmer acquiring poultry solely for the purpose of rearing and feeding such poultry as a part of his or her farm operations is not a "dealer" or "broker."

(2) "Person" means any person, firm, corporation, association, cooperative, or combination thereof.

(3) "Poultry" means domestic fowl including, but not limited to, water fowl such as geese and ducks; birds which are bred for meat and egg production, exhibition, or competition; game birds such as pheasants, partridge, quail, and grouse, as well as guinea fowl, pigeons, doves, peafowl; ratites; and all other avian species.

(4) "Poultry market operator" means any person engaged in the business of operating public auctions or sales of live poultry or of operating barns and yards for the containment of live poultry held for the purpose of auction or sale.

(5) "Sales establishment" means any yard, barn, or other premises where live poultry is offered for sale, auction, or exchange.



§ 4-4-81. Infected or diseased poultry -- Sale, auction, transfer, or movement; inspection; reports; diagnosis

No dealer, broker, poultry market operator, or other person shall sell, auction, transfer, or move any poultry which is infected or exposed to a highly infectious or contagious disease or which has been placed under quarantine by the authority of the Commissioner. Until all such poultry has been inspected by a veterinarian approved by the Commissioner, no dealer, broker, or poultry market operator shall sell, auction, transfer, or move any poultry which has been infected, which is suspected of being infected, or which is likely to have been exposed to infection. Any such poultry shall be reported to the department. Representative specimens of such poultry shall be submitted to a state diagnostic laboratory for diagnosis.



§ 4-4-82. License requirement; records requirement; transportation equipment; disposal of dead poultry

(a) No poultry market operator shall engage in or carry on such business without first applying for and obtaining a license from the Commissioner. No poultry dealer or broker shall engage in or carry on such business without first applying for and obtaining a license from the Commissioner. There shall be a fee of $35.00 per annum for such license. Any fees collected pursuant to this Code section shall be retained pursuant to the provisions of Code Section 45-12-92.1.

(b) The license of any licensed dealer, broker, or poultry market operator violating this part or any rule or regulation adopted by the Commissioner pursuant to this part shall be subject to revocation, cancellation, or suspension following a notice and hearing.

(c) No dealer, broker, or poultry market operator shall buy, store, or otherwise receive any poultry without first recording the name and address of the person or persons from whom the poultry is received, the number and type of such poultry, and the motor vehicle license tag number of the vehicle used by the person or persons to transport the poultry. The dealer, broker, or poultry market operator shall also keep records of the name and address of the person or persons buying such poultry. These records shall be maintained for two years. All records shall be subject to review by the Commissioner or a representative or employee of the department.

(d) Any dealer, broker, or poultry market operator who transports live poultry shall keep all cages, coops, trucks, and trailers clean and sanitary. All equipment used to transport live poultry shall be cleaned and disinfected after each use.

(e) Each dealer, broker, and poultry market operator shall properly dispose of dead poultry in accordance with Code Section 4-5-5.



§ 4-4-82.1. Limitation on slaughter of live poultry

No dealer, broker, poultry market operator, or employee or contractor thereof or any person acquiring live poultry from any of them shall slaughter, other than for humane euthanasia or disease control, any poultry that are on the premises of the dealer or broker or on the premises of a sales establishment.



§ 4-4-83. Quarantines; rules and regulations for disease control; confiscation, destruction, or disposal of diseased poultry, eggs, chicks, or stock

(a) In the control, suppression, prevention, and eradication of poultry diseases, the Commissioner or any duly authorized inspector or employee of the department acting under the authority of this part or any other poultry law of this state is authorized to quarantine any premises or any area when he shall determine that any poultry in such place or places is infected with a contagious or infectious disease, that the unsanitary condition of such place or places might cause the spread of such disease, or that the owner or occupant of such place or places has not observed sanitary practices.

(b) The Commissioner is authorized to promulgate and adopt rules and regulations prescribing sanitary standards and requirements for the prevention, control, suppression, and eradication of poultry diseases in this state. Such regulations shall be no less adequate for the protection of the poultry industry and the public health than those regulations of the secretary of agriculture of the United States.

(c) The Commissioner is authorized, in his discretion, to confiscate, destroy, or otherwise dispose of any poultry, hatching eggs, chicks, or breeding stock which is infected with any contagious or infectious diseases.



§ 4-4-84. Penalties

Any dealer, broker, or poultry market operator who violates any provision of this part or any quarantine order issued by the Commissioner under the authority of this part or any other law of this state for the protection of the general public in the prevention of poultry diseases shall be guilty of a misdemeanor.









Article 2 - Bovine Diseases

§ 4-4-90. Purpose of article

The purpose of this article is to safeguard public health by controlling and, if practical, eradicating any and all diseases of cattle which are communicable to man.



§ 4-4-91. "Qualified veterinarians" defined

The term "qualified veterinarians," as used in this article, means veterinarians approved by the Commissioner and the secretary of agriculture of the United States to administer tuberculin tests to cattle intended for interstate shipment.



§ 4-4-92. Duty of Commissioner to eradicate tuberculosis; county appropriations; right of entry to test cattle; assistance by owners of cattle

(a) It shall be the duty of the Commissioner to eradicate tuberculosis in cattle. The Commissioner shall have full and complete authority and responsibility in all livestock sanitary control work.

(b) To enable the Commissioner to eradicate bovine tuberculosis effectively and to aid him in establishing a modified accredited tuberculosis-free area, in conformity with the rules and regulations promulgated by the United States Animal Health Association and adopted by the secretary of agriculture, United States Department of Agriculture, the authority having charge of county affairs of any county in which the state and federal governments jointly engage in a tuberculosis eradication campaign may appropriate such sums as they may deem adequate and necessary to aid in this work. The Commissioner or his duly authorized agent is empowered to enter upon any premises, barn, lot, or any other place where cattle are kept, for the purpose of applying tests with tuberculin to ascertain whether or not the cattle so tested are affected with tuberculosis. The owners or keepers of such cattle shall render such reasonable assistance as may be required to enable the Commissioner or his agent to apply the test with accuracy and promptness.



§ 4-4-93. Notice to owners; testing; branding of infected cattle; slaughter

(a) If the Commissioner receives information or has reason to believe that tuberculosis exists in any cattle, he shall promptly notify the owner or owners and shall arrange to have such cattle tested by a qualified veterinarian.

(b) All cattle which shall react to a tuberculin test shall immediately after such reaction be branded on the left jaw with the letter "T," such letter to be not less than two inches in length; and in addition such reactors shall be tagged in the left ear with a special tag to be adopted by the Commissioner. All cattle so identified shall be slaughtered within a period of 14 days immediately following such reaction, such slaughter to be under the direction of the Commissioner in a slaughterhouse where federal or competent local meat inspection is maintained. The owners of such reactors to the tuberculin test shall be indemnified for such cattle, as provided for in this article.



§ 4-4-94. Indemnification of owners

Before having such reacting cattle slaughtered, the Commissioner shall notify the owner of his findings as to the condition of the cattle. The owner shall be indemnified in an appropriate amount, to be determined by the Commissioner using the standards set forth in Code Section 4-4-72, from available funds.



§ 4-4-95. Use or sale of veterinary tuberculin

No person, firm, or corporation shall administer veterinary tuberculin, except qualified veterinarians. No person, firm, or corporation shall sell, offer for sale or distribution, or keep on hand any veterinary tuberculin, except qualified veterinarians, licensed druggists, or others lawfully engaged in the sale of veterinary biological products.



§ 4-4-95.1. Transport of cattle; segregation of cattle with brucellosis; removal or alteration of cattle identification; rules and regulations; sale of infected cattle

(a) As used in this Code section, the term:

(1) "Cattle" or "cow" means bovine animals, such as cows, bulls, steers, heifers, and bison.

(2) "Person" means any individual, partnership, corporation, association, or other entity.

(b) It shall be unlawful for any person to transport or cause to be transported into the State of Georgia any cattle:

(1) Unless each cow is accompanied by a health certificate containing such information and in such form as may be provided for by rules and regulations of the Commissioner or unless each such cow is listed on an accompanying waybill and is transported directly to a federally approved or state approved slaughtering establishment and is not allowed to come into contact with any other cattle in this state until its arrival at such establishment;

(2) Which are infected with brucellosis, unless such cattle are transported directly to a federally approved or state approved slaughtering establishment and are not allowed to come into contact with any other cattle in this state until their arrival at such establishment or unless a permit has been issued by the Commissioner allowing the importation or movement of such cattle and all conditions of such permit are complied with by the person transporting such cattle; or

(3) Which originate from a quarantined herd or a quarantined area, unless the Commissioner has issued a permit authorizing the importation or movement of such cattle and all conditions of such permit are complied with by the person transporting such cattle.

(c) It shall be unlawful for any person to move any cattle within this state in violation of any quarantine order imposed by the Commissioner or to allow any cow which such person knows or, through the use of reasonable inquiry, should know is from a quarantined herd or area to come into contact with any other cattle, except as authorized by a permit issued by the Commissioner or as authorized in rules and regulations adopted by the Commissioner.

(d) (1) Any person violating subsection (b) or (c) of this Code section for the first time on or after July 1, 1985, shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine not to exceed $100.00 for each cow transported or moved in violation of subsection (b) or (c) of this Code section, or in lieu of prosecution such person may be issued a warning by the Commissioner.

(2) Any person violating subsection (b) or (c) of this Code section for a second time on or after July 1, 1985, shall be guilty of a misdemeanor of a high and aggravated nature.

(3) Any person violating subsection (b) or (c) of this Code section for a third or subsequent time on or after July 1, 1985, shall be guilty of a felony and, upon conviction thereof, shall be punished by a fine not to exceed $10,000.00 or imprisonment for not less than one year nor more than three years, or both.

(e) Any person who owns or has custody or control over any cattle infected with brucellosis or which are known reactor animals to an official brucellosis test shall segregate such cattle in such manner that they cannot come into contact with other cattle or spread such brucellosis infection to other cattle. Any person who fails to take such action within 30 days following an order from the Commissioner to do so shall be guilty of a misdemeanor and each day of continued failure to comply with such order shall constitute a separate offense.

(f) Any person who removes, defaces, alters, or otherwise changes any official permanent mark, brand, tattoo, tag, or other means of identification on any cow for which a health certificate or permit or official test has been issued or performed under this chapter or the rules and regulations of the Commissioner or which has a known brucellosis infection or is a known reactor animal to an official brucellosis test shall be guilty of a felony and, upon conviction thereof, shall be punished by a fine not to exceed $10,000.00 or by imprisonment for not less than one year nor more than three years, or both.

(g) The Commissioner is authorized to adopt rules and regulations, issue orders and permits, and impose quarantines when such actions are authorized or required by federal or state law or are appropriate to prevent the introduction or spread of brucellosis into or within this state, any area thereof, or any cattle located therein.

(h) Any person who knowingly sells any cow within this state which is infected with brucellosis or which such person knows or, through the use of reasonable inquiry, should know is from a quarantined herd or area and who sells such cow without disclosing such fact to the purchaser, prior to the consummation of the sale, shall be liable for all reasonable and foreseeable damages incurred by the purchaser as a proximate result of the purchaser mixing such cow with other cattle owned or under the control of the purchaser.



§ 4-4-96. Applicability of article to anthrax and brucellosis

This article shall apply to the control and, if possible, the eradication of anthrax and brucellosis as well as to the eradication of bovine tuberculosis.



§ 4-4-96.1. Injunctions

In addition to the remedies provided in this article and notwithstanding the existence of any adequate remedy at law, the Commissioner is authorized to apply to the superior court for an injunction. Such court shall have jurisdiction, upon hearing and for cause shown, to grant a temporary or permanent injunction, or both, restraining any person from violating or continuing to violate any of the provisions of this article or for failing or refusing to comply with the requirements of this article or any rule or regulation adopted by the Commissioner under this article. An injunction issued under this Code section shall not require a bond.



§ 4-4-97. Penalty for violations of article

Any person violating any provision of this article shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than $25.00 for each offense.






Article 3 - Equine Diseases

§ 4-4-110. Short title

This article may be cited as the "Georgia Equine Act."



§ 4-4-111. Definitions

As used in this article, the term:

(1) "Bond" means a written instrument, issued or executed by a bonding, surety, or insurance company licensed to do business in this state, guaranteeing that the person bonded shall faithfully fulfill the terms of the contract of purchase and guarantee the payment of the purchase price of all equines purchased by him, made payable to the Commissioner for the benefit of persons sustaining loss resulting from the nonpayment of the purchase price or the failure to fulfill the terms of the contract of purchase.

(2) "Dealer" or "broker" means any person, firm, or corporation engaged in the business of buying equines of any kind for resale or in selling equines of any kind bought for the purpose of resale or in buying equines of any kind for slaughter; and every agent acting for or on behalf of any dealer or broker or livestock market operator is, for the purpose of this article, a dealer or broker; provided, however, that any persons acquiring equines for the purpose of using them as a part of their operations or for pleasure only are exempt from the definition herein applicable to dealer or broker.

(3) "Equine" includes horses, mules, asses, and any other members of the Equidae species.

(4) "Livestock market operator" means any person, firm, or corporation engaged in the business of operating public auctions or sales of equines or of operating barns and yards for the containment of equines held for the purpose of auction or sale.

(5) "Special sale" means any sale by a dealer, broker, or livestock market operator held at a time other than a regularly scheduled time; provided, however, that any sale by any individual of his own entire stock of equines or part thereof on his own premises shall not be considered a special sale.



§ 4-4-112. Sale, auction, transfer, or moving of equines

No dealer, broker, or livestock market operator shall sell, auction, transfer, or move any equines which are infected with any infectious or contagious disease or which have been placed under quarantine by the authority of the Commissioner. No dealer, broker, or livestock market operator shall sell, auction, transfer, or move any equines which are infected with or which are suspected of being infected with or which are likely to have been exposed to an infectious or contagious disease until all such equines have been inspected by a veterinarian approved by the Commissioner. No dealer, broker, or livestock market operator shall sell, auction, transfer, or move any equines from any barn, yard, or premises unless all sanitary practices and precautions prescribed by the rules and regulations of the Commissioner have been observed in such premises, barn, or yard.



§ 4-4-113. Licensing and bonding requirements generally

(a) No livestock market operator engaged in the sale of equines shall engage in or carry on such business without first applying for and obtaining a license from the Commissioner; no equine dealer or broker who buys or sells through a livestock market operator shall engage in or carry on such business without first applying for and obtaining a license from the Commissioner, provided that such licenses shall be permanent until canceled, suspended, revoked, or surrendered; such licenses shall be nontransferable and free of charge. Any person, firm, or corporation commencing operation of a new sales establishment for the sale of equines at auction and any dealer or broker commencing such a business shall, prior to obtaining a license, post a bond as required by this Code section. The provisions of this Code section requiring the posting of a bond shall not apply to any authorized agent of a person, firm, or corporation having posted the bond required by this Code section, when such agent is acting for and on behalf of such principal.

(b) No person shall operate a sales establishment for the sale of equines at auction unless he has then in force a bond in an amount calculated as follows:

(1) If the annual sales of the establishment are $2,600,000.00 or less, the amount of the bond shall be one fifty-second of the amount of annual sales but not less than $10,000.00;

(2) If the annual sales of the establishment are more than $2,600,000.00, the amount of the bond shall be $50,000.00 plus one fifty-second of the amount of annual sales in excess of $2,600,000.00 times a factor of 0.20; or

(3) An amount calculated under paragraph (1) or (2) of this subsection, if not a multiple of $5,000.00, shall be rounded to the nearest higher multiple of $5,000.00.

(c) No dealer or broker shall purchase equines at any sales establishment or directly from producers unless he has then in force a bond in an amount calculated as follows:

(1) Determine a number which is the number of days during the preceding year on which the dealer or broker did business;

(2) Divide the total dollar value of livestock purchased by the dealer or broker during the preceding year by the lesser of:

(A) One-half of the number determined under paragraph (1) of this subsection; or

(B) One hundred thirty;

(3) Adjust the amount obtained under paragraph (2) of this subsection as follows:

(A) If the amount obtained under paragraph (2) of this subsection is $10,000.00 or less then the amount of the bond shall be $10,000.00;

(B) If the amount obtained under paragraph (2) of this subsection is more than $10,000.00 but not more than $75,000.00 then that amount shall be the amount of the bond; or

(C) If the amount obtained under paragraph (2) of this subsection is more than $75,000.00 then the amount of the bond shall be the sum of $75,000.00 plus 10 percent of the amount by which the amount obtained under paragraph (2) of this subsection exceeds $75,000.00; and

(4) An amount calculated under paragraph (3) of this subsection, if not a multiple of $5,000.00, shall be rounded up to the nearest multiple of $5,000.00.

(d) Any equine dealer, broker, or sales establishment operator who would otherwise be required by this Code section to post a bond and who has posted a current livestock dealer's, broker's, or sales establishment's bond under Chapter 6 of this title shall not be required to post any bond under this Code section if such livestock dealer's, broker's, or sales establishment's bond, in addition to meeting all requirements of Chapter 6 of this title, meets the requirements of paragraph (1) of Code Section 4-4-111.

(e) In calculating amounts of bonds under this Code section, the total amount of annual sales or annual purchases for the preceding calendar year shall be used; but, if an applicant for a license does not have an annual sales history, the Commissioner shall estimate the amount of annual sales or annual purchases which will occur.

(f) (1) As used in this subsection, the term "special sale" means any sale of equines, except a regular sale at an establishment and any sale by a farmer of equines owned by the farmer, with payment made directly to the farmer.

(2) The Commissioner is authorized to prescribe rules and regulations for the operation of special sales. No person shall hold a special sale without obtaining a permit therefor from the Commissioner or his duly authorized representative, which shall be granted without charge upon submission of proof satisfactory to the Commissioner that the person applying for the permit is bonded in an amount equal to one-fourth of the anticipated proceeds of the sale; provided, however, such bond shall be not less than $10,000.00 and not more than $150,000.00 in amount.

(3) Associations holding sales of equines consigned by members of the association only shall not be required to procure a bond if the directors of the association accept full responsibility for financial obligations of sale and release the Commissioner, in writing, from any responsibility.



§ 4-4-114. Suspension, cancellation, or revocation of licenses

Every licensed dealer, broker, livestock market operator, or other person subject to this article who shall violate this article or rules and regulations established by the Commissioner pursuant to this article shall have his license revoked, canceled, or suspended, upon a notice and hearing.



§ 4-4-115. Inspections; maintenance of equines by persons to whom article applies

The Commissioner is authorized to have inspections conducted of the equines, of any premises where equines are kept or sold, or of any licensed dealer, broker, livestock market operator, or any other individual to whom this article is applicable. Any licensed dealer, broker, livestock market operator, or any other individual subject to this article shall maintain equines in good, healthy condition.



§ 4-4-116. Sales of equines to be in compliance with article, rules, and regulations

No dealer, broker, livestock market operator, or other individual to whom this article is applicable shall hold or conduct any sale of equines, whether a regular sale or a special sale, without complying with the terms of this article and all rules and regulations promulgated under this article.



§ 4-4-117. Veterinary services at equine sales; fees

All licensed dealers, brokers, livestock market operators, or other individuals to whom this article is applicable shall furnish at all sales, including special sales, the services of a licensed, accredited veterinarian, who shall provide veterinary services necessary and consistent for animal health. Such veterinarian shall be paid reasonable fees for services rendered by the person on whose behalf such services are rendered.



§ 4-4-118. Use of drugs, tranquilizers, and medications which result in misrepresentation in sale of equines

The Commissioner may enact, promulgate, and enforce rules and regulations prohibiting or regulating the use of drugs, tranquilizers, or medications which he determines may conceal defects, falsely enhance the appearance of quality, or otherwise result in misrepresentation in the sale of equines. Such regulations may provide for tests to determine the presence of such drugs, tranquilizers, or medications in equines within a reasonable period prior to sale and may provide for the cost of such tests to be paid by the buyer.



§ 4-4-119. Certification of health of animals transported into state

The Commissioner is authorized to require any person, firm, or corporation transporting an equine into this state from any other state to furnish him with a certificate from an accredited veterinarian from the state of origin of such equine, certifying that such equine has not recently been exposed to any contagious or infectious disease, that the animal's temperature is normal, and that the animal is free of any contagious or infectious disease.



§ 4-4-120. Quarantines

In the control, suppression, prevention, and eradication of equine diseases, the Commissioner or any duly authorized representative acting under his authority is authorized and required to quarantine an animal, premises, or any area when he shall determine that equines in such place or places are infected with a contagious or infectious disease, that the unsanitary condition of such place or places might cause the spread of such disease, that the animal has or has been exposed to any contagious or infectious disease, or that the owner or occupant of such place or places is not observing sanitary practices prescribed under the authority of this or any other equine law of this state.



§ 4-4-121. Eradication programs

(a) Whenever it is determined by the Commissioner that a contagious or infectious disease should be eradicated, the Commissioner is authorized to take whatever steps are necessary to eradicate the disease. Owners, renters, or persons in possession of equines or premises infected with such a disease are required to disinfect the premises and to destroy the cause or causes of the contagious or infectious disease, including the destruction of those equines within the premises, under the supervision and direction of the Commissioner or his duly authorized representative.

(b) The cost of destroying the cause or causes or sources of infection of a contagious or infectious disease which is sought to be eradicated shall be borne by the owner, renter, or person in possession of the infected equines or premises; except that, when budget conditions permit, the Commissioner may participate in the cost of eradication and is authorized to expend such funds as are available.



§ 4-4-122. Indemnification for equines eradicated

The Commissioner is authorized, to the extent of funds available, in the eradication of any infectious or contagious disease, to indemnify the owner of equines destroyed in eradicating the disease, upon such basis and appraisal as the Commissioner may prescribe, provided that any person, firm, partnership, or corporation which shall violate any quarantine or rule or regulation under this article shall be ineligible for indemnity.



§ 4-4-123. Establishment of compounds and research programs to control or eradicate equine infectious anemia

(a) Any person, firm, corporation, company, cooperative, association, or other entity is authorized to set up or establish compounds at various places in the state where animals may be taken in order to control, suppress, prevent, and eradicate the equine disease known as "equine infectious anemia" (also known as swamp fever, EIA, and slow fever). It shall be unlawful to establish or operate any such compound without a license issued by the Commissioner. The Commissioner is authorized to issue licenses and to establish, promulgate, and adopt rules, regulations, and standards governing the establishment, construction, design, maintenance, and operation of such compounds. The fee for such licenses shall be $25.00 per annum, and such licenses shall be renewable annually.

(b) The Commissioner is authorized to establish research programs for the purpose of developing a vaccine or method for the control or eradication of such equine disease in this state.



§ 4-4-124. Transfer of state funds for use in programs to eradicate contagious or infectious diseases; repayment of funds

Whenever a program of eradication of a contagious or infectious disease requires funds in excess of funds available for the purpose of eradicating such disease, the Governor may transfer from any available funds in the state treasury such sum of money as may be necessary to meet such emergency; and such money so transferred shall be repaid to the fund from which transferred when money becomes available for that purpose by a legislative appropriation or otherwise.



§ 4-4-125. Promulgation of rules and regulations

The Commissioner is authorized to formulate, adopt, promulgate, and enforce rules and regulations for the purpose of implementing this article.



§ 4-4-126. Injunctions

The Commissioner is authorized to seek an injunction against any person, firm, or corporation to which this article is applicable for violation of any provision of this article or any rules or regulations promulgated thereunder. The superior court of the county in which venue is proper shall have jurisdiction upon hearing and for cause shown to grant a temporary or permanent injunction restraining any person from committing such violation, notwithstanding the existence of an adequate remedy at law.



§ 4-4-127. Penalty for violations of article, rules, or regulations

Any dealer, broker, livestock market operator, or other person subject to this article who violates any provision of this article, any quarantine provision, or any rule or regulation established by the Commissioner under the authority of this or other laws for the protection of the general public in the prevention of equine diseases shall be guilty of a misdemeanor.






Article 4 - Swine Mycobacteriosis Indemnification

§ 4-4-140. Short title

This article may be cited as the "Georgia Swine Mycobacteriosis Indemnification Act."



§ 4-4-141. Purpose of article

Swine mycobacteriosis poses a serious potential health threat to the people of this state. The swine farmers of this state have experienced and are experiencing serious economic losses due to the condemnation of swine infected with mycobacteriosis under the laws of this state. It is in the best interest of this state to seek the speedy eradication of swine mycobacteriosis in this state, while ensuring a supply of swine meat products in this state, and to provide for indemnification to those persons having swine condemned because such swine are infected with swine mycobacteriosis.



§ 4-4-142. Definitions

As used in this article, all terms shall have the meanings ascribed to them in Code Section 26-2-62.



§ 4-4-143. Indemnification for condemned swine -- Generally

(a) The Commissioner is authorized to pay to any animal food manufacturer the actual cost paid by such animal food manufacturer for any swine condemned by reason of infection with swine mycobacteriosis.

(b) In the event that swine infected with mycobacteriosis are passed after inspection under restriction of cooking, the payment authorized by this article may equal but shall not exceed 75 percent of the actual cost paid for such swine.



§ 4-4-144. Indemnification for condemned swine -- Proof of Georgia origin required

No payment shall be made under this article unless the party receiving such payment shall first provide such proof as is satisfactory to the Commissioner that the swine for which payment is being made originated from a Georgia farm and that payment to the farmer for such swine has not and shall not be reduced by reason of the condemnation of such swine.



§ 4-4-145. Indemnification for condemned swine -- Cooperation of person receiving payment required

No payment shall be made under this article unless the person receiving such payment shall first sign, in a form agreeable to the Commissioner, an agreement to comply with the recommendations of the Commissioner for the control and eradication of swine mycobacteriosis.



§ 4-4-146. Indemnification for condemned swine -- Release required

No payment shall be made under this article unless the person receiving such payment shall first sign, in a form agreeable to the Commissioner, an agreement that the payment made under this article is accepted as payment in full for the swine for which such payment is made.



§ 4-4-147. Elimination of disease at farm of origin

The Animal Industry Division of the department shall take all steps necessary or appropriate to eliminate swine mycobacteriosis from the farm of origin of the swine for which compensation is paid under this article.



§ 4-4-148. Promulgation of rules and regulations

The Commissioner is authorized to promulgate, from time to time, such rules and regulations as are necessary to effectuate the purpose of this article.



§ 4-4-149. Cooperation among state and federal agencies

The department is authorized and directed to cooperate with and seek the cooperation of all appropriate state and federal agencies in administering this article. The Commissioner is authorized and directed to take all steps reasonably necessary to ascertain whether any federal funds are or may become available to carry out the purposes of this article and, in the event that such funds are or become available, is authorized and directed to take all reasonable steps necessary to obtain and accept such funds.



§ 4-4-150. Conduct of scientific research

Scientific research necessary or appropriate to carry out the purposes of this article shall be carried out under the direction of the Advisory Board of the College of Veterinary Medicine of the University of Georgia.



§ 4-4-151. Injunctions

In addition to the remedies provided in this article and notwithstanding the existence of any adequate remedy at law, the Commissioner is authorized to apply to the superior court for an injunction. Such court shall have jurisdiction, upon hearing and for cause shown, to grant a temporary or permanent injunction, or both, restraining any person from violating or continuing to violate any of the provisions of this article or for failing or refusing to comply with the requirements of this article or any rule or regulation adopted by the Commissioner under this article. An injunction issued under this Code section shall not require a bond.






Article 5 - Deer Farming

§ 4-4-170. Purpose

The purpose of this article is to provide for the production of farmed deer as an agricultural operation and to provide for the importation, production, and control and eradication of disease in farmed deer.



§ 4-4-171. Definitions

As used in this article, the term:

(1) "Deer farming" means the agricultural operation of raising and production of farmed deer for the commercial production of food and fiber.

(2) "Farmed deer" means fallow deer (Dama dama), axis deer (Axis axis), sika deer (Cervus nippon), red deer and elk (Cervus elaphus), reindeer and caribou (Rangifer tarandus), and hybrids between these farmed deer species raised for the commercial sale of meat and other parts or for the sale of live animals. Those cervids which are indigenous to this state, including white-tailed deer, and those members of the order Artiodactyla which are considered to be inherently dangerous to human beings and are described in subparagraph (a)(1)(F) of Code Section 27-5-5 shall be classified as unacceptable species and shall not be included within the definition of farmed deer. Deer that may be under the authority of Title 50, Part 23, Subpart c of the Code of Federal Regulations, the Convention on International Trade in Endangered Species of Wild Fauna and Flora, 27 U. ST. 108, TIAS 8249, must meet the requirements set forth in the federal Endangered Species Act of 1973, as amended, 16 U.S.C. Section 1531 et seq.



§ 4-4-172. Deer-farming license; records; facilities

(a) No person shall possess, buy, import, or transport farmed deer or engage in or carry on the business of deer farming without first applying for and obtaining a deer-farming license from the Commissioner of Agriculture. A deer-farming license shall be valid from the date of issuance to March 31 of the following calendar year. A deer-farming license will not be issued by the Commissioner to any deer-farming operation which has not been inspected and approved by the Department of Natural Resources, provided that any facility expansion must be reapproved prior to renewal of a deer-farming license.

(b) The license of any deer farm operator violating this article or any rule or regulation adopted by the Commissioner pursuant to this article shall be subject to revocation, cancellation, or suspension following notice and hearing. A deer-farming license of any licensee whose facility does not meet the definition of an agricultural operation shall be revoked, and such license may be revoked if the licensee violates any provision of Title 27, relating to wild animals. Any farmed deer must be disposed of within 45 days of revocation of any deer-farming license.

(c) Deer farm operators shall maintain inventory records of their deer herds, including natural additions, purchased additions, sales, and deaths. Records shall be kept in accordance with specifications of the Commissioner and shall be subject to review by the Commissioner or a representative or employee of the department.

(d) Deer farm operators shall construct and maintain premises and facilities used in deer farming in accordance with rules established by the Commissioner and in accordance with subparagraph (A) of paragraph (1) of Code Section 27-5-6, provided that:

(1) The facility must be constructed of such material and of such strength as appropriate for the animals involved;

(2) Housing facilities shall be structurally sound and shall be maintained in good repair to protect and contain the animals;

(3) The facilities shall be designed in such manner, including the inclusion of barriers of sufficient dimensions and conformation, to safeguard both the animals and the public against injury or the transmission of diseases by direct contact; and

(4) Any portion of such facility within which farmed deer are maintained shall be surrounded by a fence with a minimum height of eight feet with the bottom six feet made of woven mesh and constructed of a design, strength, gauge, and mesh approved by the department, after consultation with the Department of Natural Resources, and which is sufficient to prevent escape of farmed deer and to prevent white-tailed deer from entering. Supplemental wire to attain a height of eight feet may be smooth, barbed, or woven wire of a gauge and mesh approved by the department with strands no more than six inches apart. All trees and other structures which pose a threat to the integrity of the fencing shall be removed unless fencing is constructed so as to prevent the breach of the fence from the fall of a tree or structure.

(e) It shall be the duty of the Department of Agriculture to inspect an applicant's facilities and to transmit a copy of any application for a deer-farming license to the Department of Natural Resources. The Department of Natural Resources shall inspect the applicant's facilities and shall report to the Department of Agriculture within 30 days of receipt of the application. It also shall be the duty of the Department of Agriculture to transmit a copy of any license issued pursuant to this article to the Department of Natural Resources. It also shall be the duty of the Department of Agriculture to notify the Department of Natural Resources of the revocation, nonrenewal, cancellation, or lapse of any license issued pursuant to this article. All such notifications shall be made in writing and shall be made as promptly as possible, but in no event shall such notification be given more than 72 hours after the event giving rise to the requirement of notice.

(f) For purposes other than agricultural operations, farmed deer species must be held under a wild animal license pursuant to Chapter 5 of Title 27. Anyone holding, possessing, importing, or transporting farmed deer without a deer-farming license or a wild animal license is in violation of Title 27.



§ 4-4-173. Health and transportation requirements

Health and transportation requirements for any Artiodactyla (even-toed ungulates) must meet the health requirements established by rule or regulation of the Georgia Department of Agriculture. Those animals specifically used for deer farming must meet the requirements of the Uniform Methods and Rules of the Code of Federal Regulations for Tuberculosis and Brucellosis in Cervidae.



§ 4-4-174. Escaped deer or cervid

Any farmed deer or cervid which escapes from a licensed deer farm shall be subject to the jurisdiction of the Department of Natural Resources and may be treated as an escaped wild animal which is subject to the provisions of Chapter 5 of Title 27, except that, while such animal is roaming freely outside the enclosure of any licensed deer farm, the owner of such farmed deer or cervid shall have 48 hours from the time the escape is detected to recapture such animal and return it to the licensed deer farm. As a condition for maintaining a deer-farming license, it shall be the duty of the owner or operator of a licensed deer farm to notify the Department of Natural Resources immediately upon discovery of the escape of a farmed deer. When such notice has been given, no legal hunter shall be held liable for killing or wounding an escaped deer.



§ 4-4-175. Compliance with departments

Deer farm operators shall allow the entry onto the deer farm of representatives of the Department of Agriculture, the Department of Natural Resources, or other departments or agencies having authority or duties involving farmed deer or wild animals to ensure compliance with applicable federal and state laws.



§ 4-4-176. Application

The provisions of this article shall not apply to any facility at which any animal which would otherwise qualify as a farmed deer is intentionally commingled with any species which is classified as and subject to regulation as a wild animal under the provisions of Chapter 5 of Title 27.



§ 4-4-177. Rules and regulations

The Commissioner of Agriculture is authorized to promulgate rules and regulations as may be necessary to effectuate the purpose of this article. Such rules and regulations shall be promulgated after consultation with the Department of Natural Resources and shall be designed to ensure the health and safety of wildlife and prevent the spread of animal diseases between wildlife, wild animals, domestic animals, farmed deer, and people. It shall be the duty of the Commissioner, the Department of Agriculture, the Board of Natural Resources, the commissioner of natural resources, and the Department of Natural Resources to communicate and consult on matters of mutual concern so as to ensure the health and safety of farmed deer, wildlife, wild animals, domestic animals, and people and to prevent, control, and eradicate animal diseases within this state.



§ 4-4-178. Injunctions

In addition to the remedies provided in this article and notwithstanding the existence of any adequate remedy at law, the Commissioner is authorized to apply to the superior court for an injunction. Such court shall have jurisdiction, upon hearing and for cause shown, to grant a temporary or permanent injunction, or both, restraining any person from violating or continuing to violate any of the provisions of this article or for failing or refusing to comply with the requirements of this article or any rule or regulation adopted by the Commissioner pursuant to this article. An injunction issued under this Code section shall not require a bond.



§ 4-4-179. Administrative hearings; penalty

(a) The Commissioner, in order to enforce this article or any orders, rules, or regulations promulgated pursuant to this article, may issue an administrative order imposing a penalty not to exceed $1,000.00 for each violation whenever the Commissioner, after a hearing, determines that any person has violated any provision of this article or any quarantines, orders, rules, or regulations promulgated pursuant to this article.

(b) The initial hearing and any administrative review thereof shall be conducted in accordance with the procedure for contested cases in Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." Any person who has exhausted all administrative remedies available and who is aggrieved or adversely affected by any final order or action of the Commissioner shall have the right of judicial review thereof in accordance with Chapter 13 of Title 50. All penalties recovered by the Commissioner as provided for in this article shall be paid into the state treasury. The Commissioner may file in the superior court wherein the person under order resides or, if said person is a corporation, in the county wherein the corporation maintains its principal place of business or in the county wherein the violation occurred a certified copy of a final order of the Commissioner unappealed from or of a final order of the department affirmed upon appeal, whereupon said court shall render judgment in accordance therewith and notify the parties. Such judgment shall have the same effect, and all proceedings in relation thereto shall thereafter be the same, as though said judgment had been rendered in an action duly heard and determined by said court. The penalty prescribed in this Code section shall be concurrent, alternative, or cumulative with any and all other civil, criminal, or alternative rights, remedies, forfeitures, or penalties provided, allowed, or available to the Commissioner with respect to any violation of this article and any quarantines, orders, rules, or regulations promulgated pursuant thereto.



§ 4-4-180. Release

It shall be unlawful for any person intentionally to release a farmed deer from captivity or to import, transport, sell, transfer, or possess a farmed deer in such a manner as to cause its release or escape from captivity. If a person imports, transports, sells, transfers, or possesses a farmed deer in such a manner as to pose a reasonable possibility that such farmed deer may be released accidentally or escape from captivity, the department may revoke the license of such person.



§ 4-4-181. Penalty

Any person violating the provisions of this article shall be guilty of a misdemeanor.









Chapter 5 - Disposal of Diseased, Disabled, or Dead Animals

§ 4-5-1. Short title

This chapter shall be known and may be cited as the "Dead Animal Disposal Act."



§ 4-5-2. "Dead animals" defined

As used in this chapter, the term "dead animals" means the carcasses, parts of carcasses, fetuses, embryos, effluent, or blood of livestock, including, without limitation, cattle, swine, sheep, goats, poultry, ratites, equine, and alternative livestock; pet animals associated with pet dealers, kennels, animal shelters, or bird dealers licensed by the Georgia Department of Agriculture; animals processed by commercial facilities which process animals for human consumption; and animals associated with wildlife exhibitions.



§ 4-5-3. Abandonment of dead animals; requirements as to disposal generally; disposal in wells, open pits, or surface waters or on private or public property; disposal in city or county landfill

(a) It shall be unlawful for any person who owns or is caring for an animal which has died or has been killed to abandon the dead animal. Such person shall dispose of the dead animal as provided for in this chapter or in rules and regulations adopted pursuant to this chapter. Dead animals shall not be abandoned in wells, open pits, or surface waters of any kind on private or public land.

(b) No person shall dispose of a dead animal on the land of another without the permission of the owner of the land.

(c) Arrangements must be made with a city or county official in order to dispose of a dead animal in a city or county landfill.



§ 4-5-4. Removal and disposition of dead animals within highway rights of way generally

(a) As used in this Code section, the term "dead animals" means the carcasses or parts of carcasses of all animals, regardless of whether they are considered to be farm livestock, poultry, equines, domesticated animals, pets, or any other type of animal and shall include all such animals regardless of the cause of death of such animals.

(b) Any other provision of this chapter to the contrary notwithstanding, it shall be the duty of the Department of Transportation to remove and dispose of the carcasses of all dead animals found within the rights of way of all highways within the state maintained either totally or in part from state funds. Such carcasses or parts of carcasses shall be disposed of in a manner consistent with this chapter.



§ 4-5-5. Methods of disposal of dead animals

Methods which can be used for disposal of dead animals are burning, incineration, burial, rendering, or any method using appropriate disposal technology which has been approved by the Commissioner of Agriculture. Disposal of dead animals by any of the approved methods must be completed within 24 hours after death or discovery. Dead animals that are buried must be buried at least three feet below the ground level, have not less than three feet of earth over the carcass, and must not contaminate ground water or surface water.



§ 4-5-6. Destruction of diseased and disabled animals which have been abandoned

For the purpose of putting a speedy end to the suffering of hopelessly diseased and disabled animals, any person finding any abandoned domestic animal which is diseased or injured past recovery may apply to any magistrate of the county, who may summarily decide whether such animal should be destroyed, after giving notice to the owner, if known, whenever such notice can be given without defeating the object of this Code section. The order authorizing the destruction of such animal shall not defeat the owner's claim for damages against the person destroying or procuring the destruction of such animal.



§ 4-5-7. Disposal of dead animals and waste material; approval by Commissioner

(a) Public livestock sales markets, livestock slaughter establishments, poultry dealers, poultry sales establishments, pet dealers, kennels, bird dealers, animal shelters, and stables licensed by the Georgia Department of Agriculture shall have a written, approved method and place for the disposal of all dead animals and all accessory waste material involved in the handling of dead animals which die on or within the premises of such establishments.

(b) The Commissioner of Agriculture shall approve the methods and places for disposal of such dead animals and may establish procedures, methods, and permits for disposal of dead animals.



§ 4-5-8. Restriction upon transportation of dead animals or parts thereof into state

Dead animals or parts thereof, raw or unrendered, except green salted hides, shall not be allowed to enter the State of Georgia except by written permit issued by the Georgia Department of Agriculture; provided, however, that licensed research institutes, accredited colleges or state colleges and universities, and departments of municipal governments may transport and receive dead animals for research or investigational purposes only.



§ 4-5-9. Prohibition or restriction on transport of dead animals; permit issuance

The Commissioner of Agriculture may prohibit or restrict, at his or her discretion, and issue permits for the hauling or transportation of dead animals or types of dead animals and order the destruction thereof in accordance with this chapter.



§ 4-5-10. Promulgation of rules and regulations

The Commissioner of Agriculture is authorized to promulgate rules and regulations to implement and accomplish the purposes of this chapter.



§ 4-5-11. Penalty for violations of chapter or rules or regulations promulgated thereunder

Any person, firm, partnership, or corporation which violates any provision of this chapter or any rule or regulation made pursuant thereto shall be guilty of a misdemeanor.






Chapter 6 - Livestock Dealers and Auctions

Article 1 - Livestock Dealers

§ 4-6-1. Definitions

As used in this chapter, the term:

(1) "Bond" means a written instrument issued or executed by a bonding, surety, or insurance company licensed to do business in this state, guaranteeing that the person bonded shall faithfully fulfill the terms of the contract of purchases and guarantee the payment of the purchase price of all livestock purchased by him, made payable to the Commissioner for the benefit of persons sustaining loss resulting from the nonpayment of the purchase price or the failure to fulfill the terms of the contract of purchase.

(2) "Cash" includes only currency, cashier's checks, and money orders.

(3) "Dealer" is synonymous with the term "broker" and means any person, firm, or corporation, including a packer, engaged in the business of buying livestock of any kind for resale or in selling livestock of any kind bought for the purpose of resale or in buying livestock of any kind for slaughter. Every agent acting for or on behalf of any dealer, broker, or livestock market operator is a dealer or broker.

(A) Farmers acquiring livestock solely for the purpose of grazing and feeding as a part of their farm operations are not encompassed by the definition of "dealer" or "broker"; and

(B) Packers whose total annual purchases of livestock are less than $50,000.00 who buy only from licensed dealers and licensed sales establishments are not included in the definition of "dealer" or "broker."

(4) "Livestock" means cattle, swine, equines, sheep, and goats of all kinds and species.

(5) "Livestock market operator" means any person, firm, or corporation engaged in the business of operating a sales establishment, public auctions or sales of livestock, or barns and yards for the containment of livestock held for the purpose of auction or sale.

(6) "Person" means any person, firm, corporation, association, cooperative, or combination thereof.

(7) "Sales establishment" means any yard, barn, or other premises where livestock is sold at auction.



§ 4-6-2. Sale, auction, transfer, or movement of infected livestock

No dealer, broker, or livestock market operator shall sell, auction, transfer, or move any livestock which are infected with any disease or which have been placed under quarantine by the authority of the Commissioner. Until all such livestock have been inspected by a veterinarian approved by the Commissioner, no dealer, broker, or livestock market operator shall sell, auction, transfer, or move any livestock which have been infected, which are suspected of being infected, or which are likely to have been exposed to infection. No dealer, broker, or livestock market operator shall sell, auction, transfer, or move any livestock from any barn, yard, or premises unless all sanitary practices and precautions prescribed by the rules and regulations of the Commissioner have been observed in the premises, barn, or yard.



§ 4-6-3. Licenses -- Required; fee; term; bonding

No livestock market operator shall engage in or carry on such business without first applying for and obtaining a license from the Commissioner. No livestock dealer or broker who buys or sells through a livestock market operator or directly from producers shall engage in or carry on such business without first applying for and obtaining a license from the Commissioner. There shall be no fee for such license. No such license shall be issued to any person unless the applicant therefor furnishes to the Commissioner the required bond. The bonds shall be executed by a surety corporation authorized to transact business in this state and approved by the Commissioner. Any and all bond applications shall be accompanied by a certificate of "good standing" issued by the Commissioner of Insurance. If any company issuing a bond shall be removed from doing business in this state, it shall be the duty of the Commissioner of Insurance to notify the Commissioner of Agriculture within 30 days. Such bonds shall be upon forms prescribed by the Commissioner and shall be conditioned to secure the faithful performance of such person's obligations as a livestock market operator, livestock dealer, or livestock broker under this article and the rules and regulations prescribed under this article. Whenever the Commissioner shall determine that a previously approved bond has for any cause become insufficient, the Commissioner may require an additional bond or bonds to be given, conforming with the requirements of this Code section. Unless the additional bond or bonds are given within the time fixed by written demand therefor, or if the bond of a dealer, broker, or livestock market operator is canceled, then the license of such person shall immediately be revoked by operation of law without notice or hearing.



§ 4-6-4. Licenses -- Revocation, cancellation, or suspension

Every licensed dealer, broker, and livestock market operator who shall violate this chapter or rules and regulations established by the Commissioner pursuant to this chapter shall have his license revoked, canceled, or suspended, upon a notice and hearing.



§ 4-6-5. Maintenance of records

No dealer, broker, or livestock market operator shall buy, store, or otherwise receive any livestock without first recording the name and address of the person or persons bringing in the livestock and recording the license tag number of the vehicle used by the person or persons to transport the livestock.



§ 4-6-6. Quarantine of premises; promulgation of rules and regulations prescribing sanitary standards

(a) In the control, suppression, prevention, and eradication of livestock diseases, the Commissioner or any duly authorized livestock inspector acting under the authority of this or any other livestock law of this state is authorized and required to quarantine any premises or any area when he shall determine that livestock in such place or places are infected with a contagious or infectious disease, that the unsanitary condition of such place or places might cause the spread of such disease, or that the owner or occupant of such place or places is not observing sanitary practices.

(b) The Commissioner is authorized and empowered to adopt and promulgate rules and regulations prescribing the sanitary standards and requirements for the prevention, control, suppression, and eradication of livestock diseases in this state, such regulations to be no less adequate for the protection of the livestock industry and public health than those of the secretary of agriculture of the United States Department of Agriculture.



§ 4-6-7. Rules and regulations -- Promulgation and enforcement generally

The Commissioner is authorized to formulate, adopt, promulgate, and enforce rules and regulations for the purpose of carrying this chapter into effect.



§ 4-6-8. Rules and regulations -- Administrative remedies of persons aggrieved by promulgation or enforcement

Any person affected by any rule or regulation adopted and promulgated by the Commissioner pursuant to any statute conferring such authority upon him, who believes that the Commissioner, in the promulgation of such rules and regulations or in the enforcement thereof, has gone beyond the authority vested in him by law or who believes that the Commissioner has exceeded any power which the legislature of this state under the Constitution of the United States or the Constitution of Georgia conferred upon him, is given the right to protest or object in writing to such rule or regulation or any act done by the Commissioner pursuant to such rule or regulation, as he may believe violates the legal and constitutional authority of the Commissioner, by pointing out in what respect and for what reasons he contends the act, rules, or regulations to be improper or illegal. The Commissioner is required to consider every such objection and afford the aggrieved party opportunity to submit evidence and argument in support of his protest; and if, in his judgment, the protest is in whole or in part well founded, the Commissioner shall take such corrective measures as are necessary to give the aggrieved party relief in every respect from any illegal or unconstitutional requirement. This Code section is expressly made an administrative remedy and every person affected by any rule, regulation, or act of the Commissioner is required to exhaust this remedy before pursuing any other remedy, provided that nothing contained in this chapter shall be construed to deny any applicant for a license any existing right to a review by the court of the Commissioner's action as now provided by law.



§ 4-6-9. Injunctions

In addition to the remedies provided in this chapter and notwithstanding the existence of an adequate remedy at law, the Commissioner is authorized to apply to the superior courts of this state for injunctions. Such courts shall have the jurisdiction, for good cause shown, to grant temporary or permanent injunctions or temporary restraining orders restraining or enjoining any person, firm, corporation, or association from violating or continuing to violate this chapter or any rule or regulation promulgated pursuant to this chapter. Such injunction or order shall be issued without bond and may be granted notwithstanding the fact that the violation constitutes a criminal act and notwithstanding the pendency of any criminal prosecution for the same violation.



§ 4-6-10. Penalty for violations of chapter or rules or regulations

(a) Any dealer, broker, or livestock market operator who violates any of the provisions of this chapter, any quarantine provision, or any rule or regulation established by the Commissioner under the authority of this or any other law for the protection of the general public in the prevention of livestock diseases shall be guilty of a misdemeanor.

(b) Any dealer, broker, or livestock market operator who violates Code Section 4-6-5, relating to maintenance of records, for a third or subsequent time shall be guilty of a felony and, upon conviction thereof, shall be punished by a fine not to exceed $10,000.00 or by imprisonment for not less than one nor more than three years, or both, and any person so convicted shall have any license issued under this article permanently revoked and shall be ineligible to apply for a subsequent license under this article.

(c) Any dealer, broker, or livestock market operator who violates Code Section 4-6-2, relating to the sale, auction, or transfer of known infected livestock, or Code Section 4-6-6, relating to quarantines, for the third or subsequent time shall be guilty of a felony and, upon conviction thereof, shall be punished by a fine not to exceed $10,000.00 or by imprisonment for not less than one nor more than three years, or both, and any person so convicted shall have any license issued under this article permanently revoked and shall be ineligible to apply for a subsequent license under this article.



§ 4-6-11. Liability of purchaser or seller of leased livestock to owner or lessor of livestock

A person who purchases leased livestock from or a commission merchant who sells leased livestock for the lessee of such livestock shall not be liable to the owner or lessor of such livestock unless the livestock are clearly marked or branded with a mark or brand registered by the owner or lessor with the department and, prior to the purchase or sale, the purchaser or commission merchant has received written notice of the owner's or lessor's ownership interest in such livestock and of the owner's or lessor's mark or brand.






Article 2 - Custodial Accounts for Livestock Sellers

§ 4-6-20. Short title

This article may be cited as the "Custodial Account for Livestock Sellers Act."



§ 4-6-21. Maintenance of custodial accounts; deposits; commingling of funds

Every operator of a sales establishment for the sale of livestock at auction shall maintain a custodial account in a national or state-chartered bank located in this state and within 100 miles of the sales establishment. Every such operator shall deposit in such account the gross proceeds received from the sale of livestock handled on a commissioned or agency basis, which account shall be designated "Custodial Account for Shippers' Proceeds." Other funds of the depositor shall not be commingled in such account with funds required to be deposited in this account.



§ 4-6-22. Payments from custodial accounts

No check shall be drawn on the custodial account nor any funds withdrawn from the account, except for payment of proceeds due the livestock seller or for legally authorized fees or charges incurred by or owing to the sales establishment. No bank holding such an account shall pay a check on such account or honor a withdrawal from such account unless the sales establishment files a certificate that the check or withdrawal is for one of the purposes authorized in this Code section. The certificate may be printed on the face of the check above the signature.



§ 4-6-23. Penalty for failure to deposit proceeds of sale in custodial account

Failure to deposit the proceeds received from the sale of livestock in a custodial account as required by Code Section 4-6-21, misuse of such funds, or payment by a bank of funds held in a custodial account without the certificate required by Code Section 4-6-22 shall constitute a misdemeanor.






Article 3 - Livestock Auctions

§ 4-6-40. Definitions

Reserved. Repealed by Ga. L. 1983, p. 1161, § 1, effective July 1, 1983.



§ 4-6-41. Administration of chapter; promulgation of rules and regulations

Reserved. Repealed by Ga. L. 1983, p. 1161, § 1, effective July 1, 1983.



§ 4-6-42. Surety bond -- Generally

(a) No person shall operate a sales establishment for the sale of livestock at auction unless he has then in force a bond in an amount calculated as follows:

(1) If the annual sales of the establishment are $2,600,000.00 or less, the amount of the bond shall be one fifty-second of the amount of annual sales but not less than $10,000.00; or

(2) If the annual sales of the establishment are more than $2,600,000.00, the amount of the bond shall be $50,000.00 plus one fifty-second of the amount of annual sales in excess of $2,600,000.00 times a factor of 0.20.

(b) An amount calculated under subsection (a) of this Code section, if not a multiple of $5,000.00, shall be rounded to nearest higher multiple of $5,000.00.



§ 4-6-43. Surety bond -- Dealers and brokers generally

(a) No dealer or broker shall purchase livestock at any sales establishment or directly from producers unless he has then in force a bond in an amount calculated as follows:

(1) Determine a number which is the number of days during the preceding year on which the dealer or broker did business;

(2) Divide the total dollar value of livestock purchased by the dealer or broker during the preceding year by the lesser of:

(A) One-half of the number determined under paragraph (1) of this subsection; or

(B) One hundred thirty; and

(3) Adjust the amount obtained under paragraph (2) of this subsection as follows:

(A) If the amount obtained under paragraph (2) of this subsection is $10,000.00 or less then the amount of the bond shall be $10,000.00;

(B) If the amount obtained under paragraph (2) of this subsection is more than $10,000.00 but not more than $75,000.00 then that amount shall be the amount of the bond; or

(C) If the amount obtained under paragraph (2) of this subsection is more than $75,000.00 then the amount of the bond shall be the sum of $75,000.00 plus 10 percent of the amount by which the amount obtained under paragraph (2) of this subsection exceeds $75,000.00.

(b) An amount calculated under subsection (a) of this Code section, if not a multiple of $5,000.00, shall be rounded up to the nearest multiple of $5,000.00.

(c) This Code section shall not be applicable to nor shall a bond be required of a dealer who purchases livestock at sales establishments for cash only. No livestock market operator shall permit a dealer or broker who is not properly licensed and bonded to purchase livestock other than for cash.



§ 4-6-44. Surety bond -- Annual sales and purchases

In calculating amounts of bonds under Code Sections 4-6-42 and 4-6-43, the total amount of annual sales or annual purchases for the preceding calendar year shall be used; but, if an applicant for a license does not have an annual sales history, the Commissioner shall estimate the amount of annual sales or annual purchases which will occur.



§ 4-6-45. Surety bond -- Acceptance of insurance coverage as satisfaction of bonding requirements

Reserved. Repealed by Ga. L. 1983, p. 1161, § 1, effective July 1, 1983.



§ 4-6-46. Maintenance of records and accounts; inspections

Sales establishments for the sale of livestock at auction shall maintain such accounts and records as will at all times disclose the names of the sellers or consignors, the amount due and payable to each from the custodial account for shippers' proceeds, and the legally authorized fees and charges due the establishment. Sales establishments shall make such records available for inspection by the Commissioner or his agents during any business hours.



§ 4-6-47. When payment for livestock purchased due; disposition of proceeds; methods of payment

Payment for livestock purchased at auction shall be made on the same date of the purchase of the livestock, except that persons regulated by the provisions of the federal Packers and Stockyards Act may make payment by placing in the mail a check on the day following the date of purchase. The proceeds from the sale of livestock shall be deposited by the livestock sales establishment in the custodial account not later than the next banking day following the date of sale or receipt of payment by mail. Payment for livestock purchased at auction shall be made by cash, check, draft, or transfer of funds by wire. No loans shall be made from the custodial account of any livestock sales establishment to any purchaser of livestock at that sales establishment.



§ 4-6-48. Report of dishonor of a check or draft issued in payment for livestock

It shall be the duty and responsibility of each livestock sales establishment to report to the Commissioner within 24 hours after having knowledge that a check or draft issued in payment for livestock has been dishonored; and it shall be the duty and responsibility of the Commissioner to notify all licensed sales establishments of the fact of such dishonor of any such check or draft issued in payment for livestock.



§ 4-6-49. Annual reports of sales and purchases; proof of compliance with bonding requirements

It shall be the duty of each sales establishment to report to the Commissioner not later than the last day of the third month following the close of the establishment's fiscal year the total sales of such establishment for the preceding fiscal year. It shall be the duty of each dealer to report to the Commissioner not later than the last day of the third month following the close of the dealer's fiscal year the total purchases of such dealer for the preceding fiscal year. The Commissioner may prescribe the form of such reports. At the time the report is made, each sales establishment and dealer shall submit proof to the Commissioner of compliance with the bonding requirements of this chapter. The failure to submit the information required in this Code section shall be sufficient grounds to revoke the license of any such sales establishment or dealer.



§ 4-6-49.1. Denial of licenses; Commissioner's right to require disclosures and examine records and accounts; dealers purchasing livestock for cash only; financial statement

(a) No license shall be issued to or allowed to be maintained by any sales establishment or dealer if:

(1) Any beneficial interest in the business of the sales establishment or dealer is directly or indirectly owned by a defaulter; or

(2) Any defaulter is employed in a management position by the sales establishment or dealer.

(b) As used in this Code section, the term "defaulter" means any person who has within the past five years been employed in a managerial position by or owned any beneficial interest in the business of a sales establishment or dealer which business has ceased operations without satisfying all liabilities of the business either from assets of the business or from any bond or bonds.

(c) The Commissioner shall have full authority to require disclosure from licensees and applicants of information sufficient to determine whether the licensee or applicant is qualified to be licensed under this Code section. The Commissioner shall have full authority to examine the records and accounts of all licensees in order to determine whether any proceeds of the business are being paid to any defaulter.

(d) This Code section shall not prohibit the Commissioner from allowing a defaulter to operate as a dealer who purchases livestock for cash only.

(e) All applicants for licensure shall submit to the Commissioner a current financial statement; and all licensees shall submit a current financial statement annually.



§ 4-6-50. Livestock weighed at sales establishment; certified public weigher

All livestock weighed at a sales establishment shall be weighed by a certified public weigher who has complied with Article 2 of Chapter 2 of Title 10. Each such weigher shall obtain a seal and upon request shall impress the seal upon the scale ticket of the livestock weighed.



§ 4-6-51. Isolation of employees of sales establishments during conduct of sale

Each sales establishment shall make adequate provision to isolate, insofar as practicable, the auctioneer, weigher, clerk, and any other employee who has any duty in regard to making any record of the sale. No person shall be permitted to converse with any such employee while the employee is performing any duty in connection with the sale.



§ 4-6-52. Special sales

(a) As used in this Code section, "special sale" means any livestock sale, except a regular sale at an establishment and any sale by a farmer of livestock owned by the farmer, with payment made directly to the farmer.

(b) The Commissioner is authorized to prescribe rules and regulations for the operation of special sales. No person shall hold a special sale without obtaining a permit therefor from the Commissioner or his duly authorized representative, which shall be granted without charge upon submission of proof satisfactory to the Commissioner that the person applying for the permit is bonded in an amount equal to one-fourth of the anticipated proceeds of the sale; provided, however, such bond shall be not less than $10,000.00 and not more than $150,000.00 in amount.

(c) Associations holding sales of animals consigned by members of the association only shall not be required to procure a bond if the directors of the association accept full responsibility for financial obligations of sale and release the Commissioner, in writing, from any responsibility.

(c.1) Georgia 4-H clubs and Georgia Future Farmers of America chapters shall not be required to procure a bond.

(d) Any person who violates this Code section shall be guilty of a misdemeanor.



§ 4-6-53. Injunctions

Reserved. Repealed by Ga. L. 1983, p. 1161, § 1, effective July 1, 1983.



§ 4-6-54. Use of persuader in loading or handling of livestock

It shall be unlawful for any person to use any persuader other than an electric prod or canvas flap in the loading or handling of livestock in a public sales establishment.



§ 4-6-55. Penalty for violation of chapter or rules or regulations promulgated thereunder

Repealed by Ga. L. 1983, p. 1161, § 1, effective July 1, 1983.









Chapter 7 - Hatchery Operators and Dealers

§ 4-7-1. Designation of official state agency for administration of national improvement plans; participation by hatcheries and the like in national plans; state plan; use of certain words in advertising or offering of hatching eggs, chicks, poults, or breeding stock

(a) The Georgia Poultry Improvement Association, Inc., shall be recognized and designated as the official state agency for administration of the National Poultry Improvement Plan sponsored by the secretary of agriculture, United States Department of Agriculture. Participation in the National Poultry Improvement Plan by hatcheries, breeders, dealers, and supply flock owners shall be voluntary and administrated and governed by the rules and regulations of the official state agency in conjunction with rules and regulations promulgated by the secretary of agriculture, United States Department of Agriculture.

(b) Nothing in this chapter shall be construed to establish a state plan of identification of hatcheries, dealers, or supply flocks, except as specified in this chapter.

(c) The words "state approved," "state tested," or words or phrases of similar implication and meaning shall not be used in advertising or in the sale or offering for sale of hatching eggs, chicks, poults, or breeding stock.



§ 4-7-2. Pullorum disease control

(a) Regulations for control and eradication of pullorum disease shall be made following a joint hearing between the Commissioner and the Georgia Poultry Improvement Association, Inc. Requirements for pullorum disease testing and other sanitary measures shall be set by the Commissioner. In the event that state regulations do not exist or apply, the minimum pullorum disease control regulations of the Georgia Poultry Improvement Association, Inc., shall be effective.

(b) The Commissioner shall be authorized to quarantine and prohibit the sale or shipment of hatching eggs, chicks, poults, poultry breeding stock, or birds of any species to or from any hatchery, dealer, or flock or in any area within the state. The Commissioner shall be authorized to promulgate special regulations for prevention and spread of pullorum disease or other infectious or contagious diseases of poultry.

(c) Appointment of qualified pullorum disease testing agents and supervision of their field work shall be made by the Commissioner. Only persons who have demonstrated that they are capable of doing satisfactory testing work shall be so authorized.



§ 4-7-3. Licenses

(a) Every person, firm, corporation, or dealer who operates a hatchery shall first register and secure a permanent license from the Commissioner. The fee for such permanent license shall be fixed by the Commissioner in an amount not to exceed $10.00 for each hatchery, dealer, or branch. The license shall be conspicuously displayed in each place of business. The license shall not be transferable. When any condition is revealed to exist which is not in strict accord with this chapter, the license may be revoked or suspended by the Commissioner, in his discretion.

(b) Manufacturers of poultry remedies, before offering for sale each of such remedies in the state for treatment, eradication, or control of poultry diseases, shall first secure a license from and be approved by the Commissioner, at his discretion. The fee for such license shall be $1.00 for each remedy.



§ 4-7-4. Reports of contagious diseases; inspection of premises

(a) Hatcheries, dealers, and flock owners shall promptly report to the Commissioner the outbreak of any contagious or infectious disease affecting chicks, poults, or breeding stock in their possession or in any flock producing hatching eggs.

(b) The premises and equipment of hatcheries and dealers shall be subject to inspection by the Commissioner; and access to any supply flock shall be granted to the inspectors of the department at any reasonable time during the business day to see that minimum requirements of sanitary and disease control regulations are maintained and enforced.



§ 4-7-5. Use of sulfaguanidine and sulfathiazole

(a) It shall be lawful in this state for any recognized poultry flock owners to buy and use sulfaguanidine and sulfathiazole in original packages in powdered form only for their own requirements in the treatment of poultry diseases. Dealers in poultry supplies may buy and sell sulfaguanidine and sulfathiazole.

(b) No person, firm, or corporation in this state shall sell or offer for sale sulfaguanidine or sulfathiazole unless each is plainly labeled with the words "For Poultry Only."



§ 4-7-6. Shipments of hatching eggs, chicks, poults, poultry breeding stock, or birds of any species into state

(a) Hatching eggs, chicks, poults, poultry breeding stock, or birds of any species shall not be shipped into the State of Georgia without first obtaining the approval of the Commissioner. Shippers shall be subject to investigation by the Commissioner or other authorized person to determine that hatching eggs, chicks, poults, or poultry breeding stock have been produced and handled under conditions no less adequate for control of pullorum disease and other contagious or infectious diseases of poultry than those required under Georgia regulations.

(b) Hatching eggs, chicks, poults, or poultry breeding stock shipped into the State of Georgia shall be:

(1) Reported by the shipper to the Commissioner on official health certificates signed by the livestock sanitary official in the state of origin, certifying that such shipment has met requirements equivalent to Georgia regulations for control of pullorum disease and other contagious or infectious diseases of poultry; a duplicate copy of the health certificate shall be attached to the waybill on each shipment; or

(2) Reported to the Commissioner on official National Poultry Improvement Plan forms, if produced under a pullorum disease control phase of the National Poultry Improvement Plan.



§ 4-7-7. Effect of chapter on Commissioner's authority to control and eradicate livestock and poultry diseases

Nothing in this chapter shall be construed so as to limit in any manner the authority of the Commissioner to carry out, administer, and enforce all laws, rules, and regulations for the control and eradication of livestock and poultry diseases in this state.



§ 4-7-8. Penalty for violations of chapter; disposal of hatching eggs or birds not in compliance with chapter

Any person, firm, or corporation found to be in violation of this chapter is guilty of a misdemeanor. The Commissioner may, at his discretion, confiscate, destroy, or otherwise dispose of all hatching eggs, chicks, poults, poultry breeding stock, or birds of any species that are produced in the state or enter the state but are not in compliance with this chapter.






Chapter 8 - Dogs

Article 1 - General Provisions

§ 4-8-1. Minimum standards for control of dogs

It is the intention of this chapter to establish as state law minimum standards for the control and regulation of dogs and to establish state crimes for violations of such minimum standards. However, this chapter shall not prohibit local governments from adopting and enforcing ordinances or resolutions which provide for more restrictive control and regulation of dogs than the minimum standards provided for in this chapter.



§ 4-8-1.1. Abandonment of dead dogs -- Upon private property

No person shall intentionally abandon a dead dog on any private property belonging to another unless the person so doing shall have first obtained permission from the owner of the property on which the dog is being left and the provisions of Code Section 4-5-3 are complied with in full.



§ 4-8-1.2. Classification of certain dogs as hunting dogs

Any domestic dog that is registered with the American Kennel Club or United Kennel Club as a sporting breed group dog, hound breed group dog, or nonsporting breed group dog or that is of a breed used in the lawful pursuit of hunting in this state pursuant to Title 27, that is used during an established hunting season to aid an individual to pursue or hunt wildlife, and whose owner or other member of the household has a hunting permit from the Department of Natural Resources shall be classified as a hunting dog, and the owner of any such dog shall receive the same registration, licensing, or permitting fee from any local government as is available to owners of dogs which have been spayed or neutered. Nothing in this Code section shall affect the ability of local governments to deal with vicious dogs, abandoned dogs, or stray dogs.



§ 4-8-2. Abandonment of dead dogs -- Upon public property or public right of way

No person shall abandon a dead dog on any public property or public right of way unless the place in which the dog is being left is a public dump or other facility designed for receiving such and has been designated by the local governmental authorities as a public facility for receiving trash or refuse and the provisions of Code Section 4-5-3 are complied with in full.



§ 4-8-3. Abandonment of dogs

No person shall release a dog on any property, public or private, with the intention of abandoning the dog.



§ 4-8-4. Liability of owner or custodian for damages done to livestock, poultry, or pet animal by dog

(a) The owner or, if no owner can be found, the custodian exercising care and control over any dog which while off the owner's or custodian's property causes injury, death, or damage directly or indirectly to any livestock, poultry, or pet animal shall be civilly liable to the owner of the livestock, poultry, or pet animal for injury, death, or damage caused by the dog. The owner or, if no owner can be found, the custodian exercising care and control over any dog shall be liable for any damage caused by such dog to public or private property. The liability of the owner or custodian of the dog shall include consequential damages.

(b) This Code section is to be considered cumulative of other remedies provided by law. There is no intent to eliminate or limit other causes of action which might inure to the owner of any livestock, poultry, or pet animal.



§ 4-8-5. Cruelty to dogs; authorized killing of dogs

(a) No person shall perform a cruel act on any dog; nor shall any person harm, maim, or kill any dog, or attempt to do so, except that a person may:

(1) Defend his or her person or property, or the person or property of another, from injury or damage being caused by a dog; or

(2) Kill any dog causing injury or damage to any livestock, poultry, or pet animal.

(b) The method used for killing the dog shall be designed to be as humane as is possible under the circumstances. A person who humanely kills a dog under the circumstances indicated in subsection (a) of this Code section shall incur no liability for such death.

(c) This Code section shall not be construed to limit in any way the authority or duty of any law enforcement officer, dog or rabies control officer, humane society, or veterinarian.



§ 4-8-6. Permitting dogs in heat to roam or run free

No owner or custodian of any dog in heat shall permit the dog to roam or run free beyond the limits of his property.



§ 4-8-6.1. Removal of certain collars from dogs; restitution; exemption

(a) For the purposes of this Code section, the term "collar" means any electronic or radio transmitting collar that has the purpose of tracking the location of a dog.

(b) No person shall remove a collar from a dog without permission from the dog's owner with the intention of preventing or hindering the owner from locating such dog, and if such dog is lost or killed as a result of the violator's removal of such collar, the violator shall be required to pay the dog's owner restitution in the amount of the actual value of the dog and any associated veterinary expenses.

(c) This Code section shall not apply to an owner or lessee of real property who removes a collar from a dog caught on his or her owned or leased property while such dog remains on such property if such owner or lessee gives notice of such action within 24 hours to the county or municipal law enforcement agency having territorial jurisdiction.



§ 4-8-7. Penalty for violations of article

Except as provided in Code Sections 16-12-4 and 16-12-37, any person who violates any provision of this article shall be guilty of a misdemeanor.






Article 2 - Responsible Dog Ownership

§ 4-8-20. Short title

This article shall be known and may be cited as the "Responsible Dog Ownership Law."



§ 4-8-21. Definitions

(a) As used in this article, the term:

(1) "Classified dog" means any dog that has been classified as either a dangerous dog or vicious dog pursuant to this article.

(2) "Dangerous dog" means any dog that:

(A) Causes a substantial puncture of a person's skin by teeth without causing serious injury; provided, however, that a nip, scratch, or abrasion shall not be sufficient to classify a dog as dangerous under this subparagraph;

(B) Aggressively attacks in a manner that causes a person to reasonably believe that the dog posed an imminent threat of serious injury to such person or another person although no such injury occurs; provided, however, that the acts of barking, growling, or showing of teeth by a dog shall not be sufficient to classify a dog as dangerous under this subparagraph; or

(C) While off the owner's property, kills a pet animal; provided, however, that this subparagraph shall not apply where the death of such pet animal is caused by a dog that is working or training as a hunting dog, herding dog, or predator control dog.

(3) "Local government" means any county or municipality of this state.

(4) "Owner" means any natural person or any legal entity, including, but not limited to, a corporation, partnership, firm, or trust owning, possessing, harboring, keeping, or having custody or control of a dog. In the case of a dog owned by a minor, the term "owner" includes the parents or person in loco parentis with custody of the minor.

(5) "Serious injury" means any physical injury that creates a substantial risk of death; results in death, broken or dislocated bones, lacerations requiring multiple sutures, or disfiguring avulsions; requires plastic surgery or admission to a hospital; or results in protracted impairment of health, including transmission of an infection or contagious disease, or impairment of the function of any bodily organ.

(6) "Vicious dog" means a dog that inflicts serious injury on a person or causes serious injury to a person resulting from reasonable attempts to escape from the dog's attack.

(b) No dog shall be classified as a dangerous dog or vicious dog for actions that occur while the dog is being used by a law enforcement or military officer to carry out the law enforcement or military officer's official duties. No dog shall be classified as a dangerous dog or a vicious dog if the person injured by such dog was a person who, at the time, was committing a trespass, was abusing the dog, or was committing or attempting to commit an offense under Chapter 5 of Title 16.



§ 4-8-22. Jurisdiction; designation of dog control officer; consolidation of services

(a) A county's jurisdiction for the enforcement of this article shall be the unincorporated area of the county and a municipality's jurisdiction for such enforcement shall be the territory within the corporate limits of the municipality.

(b) The governing authority of each local government shall designate one or more individuals as dog control officers to aid in the administration and enforcement of the provisions of this article. An individual carrying out the duties of dog control officer shall not be authorized to make arrests unless he or she is a law enforcement officer having the powers of arrest.

(c) Any county or municipality or any combination of such local governments may enter into agreements with each other for the consolidation of dog control services under this Code section.



§ 4-8-23. Investigations by dog control officer; notice to owner; hearings; determinations by hearing authority; judicial review

(a) For purposes of this Code section, the term:

(1) "Animal shelter" shall have the same meaning as set forth in Code Section 4-14-2.

(2) "Authority" means an animal control board or local board of health, as determined by the governing authority of a local government.

(3) "Mail" means to send by certified mail or statutory overnight delivery to the recipient's last known address.

(b) Upon receiving a report of a dog believed to be subject to classification as a dangerous dog or vicious dog within a dog control officer's jurisdiction, the dog control officer shall make such investigations as necessary to determine whether such dog is subject to classification as a dangerous dog or vicious dog.

(c) When a dog control officer determines that a dog is subject to classification as a dangerous dog or vicious dog, the dog control officer shall mail a dated notice to the dog's owner within 72 hours. Such notice shall include a summary of the dog control officer's determination and shall state that the owner has a right to request a hearing from the authority on the dog control officer's determination within seven days after the date shown on the notice; provided, however, that if an authority has not been established for the jurisdiction, the owner shall be informed of the right to request a hearing from the probate court for such jurisdiction where the dog was found or confiscated within seven days after the date shown on the notice. The notice shall provide a form for requesting the hearing and shall state that if a hearing is not requested within the allotted time, the dog control officer's determination shall become effective for all purposes under this article. If an owner cannot be located within ten days of a dog control officer's determination that a dog is subject to classification as a dangerous dog or vicious dog, such dog may be released to an animal shelter or humanely euthanized, as determined by the dog control officer.

(d) When a hearing is requested by a dog owner in accordance with subsection (c) of this Code section, such hearing shall be scheduled within 30 days after the request is received; provided, however, that such hearing may be continued by the authority or probate court for good cause shown. At least ten days prior to the hearing, the authority or probate court conducting the hearing shall mail to the dog owner written notice of the date, time, and place of the hearing. At the hearing, the dog owner shall be given the opportunity to testify and present evidence and the authority or probate court conducting the hearing shall receive other evidence and testimony as may be reasonably necessary to sustain, modify, or overrule the dog control officer's determination.

(e) Within ten days after the hearing, the authority or probate court which conducted the hearing shall mail written notice to the dog owner of its determination on the matter. If such determination is that the dog is a dangerous dog or a vicious dog, the notice of classification shall specify the date upon which that determination shall be effective. If the determination is that the dog is to be euthanized pursuant to Code Section 4-8-26, the notice shall specify the date by which the euthanasia shall occur.

(f) Judicial review of the authority's final decision may be had in accordance with Code Section 15-9-30.9. Judicial review of a probate court's final decision shall be in accordance with Code Section 5-3-2 and costs shall be paid as provided in Code Section 5-3-22.



§ 4-8-24. Impoundment

A law enforcement officer or dog control officer shall immediately impound a dog if the officer believes the dog poses a threat to the public safety.



§ 4-8-25. Court ordered euthanasia

The judge of any superior court of competent jurisdiction within this state may order the euthanasia of a dog if the court finds, after notice and opportunity for hearing as provided by Code Section 4-8-23, that the dog has seriously injured a human or presents a danger to humans not suitable for control under this article and:

(1) The owner or custodian of the dog has been convicted of a violation of any state criminal law and the crime was related to such dog; or

(2) Any local governmental authority has filed with the court a civil action requesting the euthanasia of the dog.



§ 4-8-26. Euthanasia for dogs with repeat offenses

A dog that is found, after notice and opportunity for hearing as provided by Code Section 4-8-23, to have caused a serious injury to a human on more than one occasion shall be euthanized; provided, however, that no injury occurring before July 1, 2012, shall count for purposes of this Code section.



§ 4-8-27. Certificates of registration; requirements for issuance of certificate; individuals excluded from receiving registration; limitation of ownership; annual renewal

(a) It shall be unlawful for an owner to have or possess within this state a classified dog without a certificate of registration issued in accordance with the provisions of this Code section. Certificates of registration shall be nontransferable and shall only be issued to a person 18 years of age or older. No more than one certificate of registration shall be issued per domicile.

(b) Unless otherwise specified by this Code section, a certificate of registration for a dangerous dog shall be issued if the dog control officer determines that the following requirements have been met:

(1) The owner has maintained an enclosure designed to securely confine the dangerous dog on the owner's property, indoors, or in a securely locked and enclosed pen, fence, or structure suitable to prevent the dangerous dog from leaving such property; and

(2) Clearly visible warning signs have been posted at all entrances to the premises where the dog resides.

(c) Except as provided in subsections (e) and (f) of this Code section, a certificate of registration for a vicious dog shall be issued if the dog control officer determines that the following requirements have been met:

(1) The owner has maintained an enclosure designed to securely confine the vicious dog on the owner's property, indoors, or in a securely locked and enclosed pen, fence, or structure suitable to prevent the vicious dog from leaving such property;

(2) Clearly visible warning signs have been posted at all entrances to the premises where the dog resides;

(3) A microchip containing an identification number and capable of being scanned has been injected under the skin between the shoulder blades of the dog; and

(4) The owner maintains and can provide proof of general or specific liability insurance in the amount of at least $50,000.00 issued by an insurer authorized to transact business in this state insuring the owner of the vicious dog against liability for any bodily injury or property damage caused by the dog.

(d) No certificate of registration shall be issued to any person who has been convicted of two or more violations of this article.

(e) No person shall be the owner of more than one vicious dog.

(f) No certificate of registration for a vicious dog shall be issued to any person who has been convicted of:

(1) A serious violent felony as defined in Code Section 17-10-6.1;

(2) The felony of dogfighting as provided for in Code Section 16-12-37 or the felony of aggravated cruelty to animals as provided for in Code Section 16-12-4; or

(3) A felony involving trafficking in cocaine, illegal drugs, marijuana, methamphetamine, or ecstasy as provided for in Code Sections 16-13-31 and 16-13-31.1

from the time of conviction until two years after completion of his or her sentence, nor to any person residing with such person.

(g) Certificates of registration shall be renewed on an annual basis. At the time of renewal of a certificate of registration for a vicious dog, a dog control officer shall verify that the owner is continuing to comply with provisions of this article. Failure to renew a certificate of registration within ten days of the renewal date or initial classification date shall constitute a violation of this article.



§ 4-8-28. Notifications by owner; change in ownership of dog; changes in residence

(a) The owner of a classified dog shall notify the dog control officer within 24 hours if the dog is on the loose or has attacked a human and shall notify the dog control officer within 24 hours if the dog has died or has been euthanized.

(b) A vicious dog shall not be transferred, sold, or donated to any other person unless it is relinquished to a governmental facility or veterinarian to be euthanized.

(c) The owner of a classified dog who moves from one jurisdiction to another within the State of Georgia shall register the classified dog in the new jurisdiction within ten days of becoming a resident and notify the dog control officer of the jurisdiction from which he or she moved. The owner of a similarly classified dog who moves into this state shall register the dog as required in Code Section 4-8-27 within 30 days of becoming a resident.



§ 4-8-29. Limitations on dog's presence off of owner's premises; penalty for violation; defense

(a) It shall be unlawful for an owner of a dangerous dog to permit the dog to be off the owner's property unless:

(1) The dog is restrained by a leash not to exceed six feet in length and is under the immediate physical control of a person capable of preventing the dog from engaging any other human or animal when necessary;

(2) The dog is contained in a closed and locked cage or crate; or

(3) The dog is working or training as a hunting dog, herding dog, or predator control dog.

(b) It shall be unlawful for an owner of a vicious dog to permit the dog to be:

(1) Outside an enclosure designed to securely confine the vicious dog while on the owner's property or outside a securely locked and enclosed pen, fence, or structure suitable to prevent the vicious dog from leaving such property unless:

(A) The dog is muzzled and restrained by a leash not to exceed six feet in length and is under the immediate physical control of a person capable of preventing the dog from engaging any other human or animal when necessary; or

(B) The dog is contained in a closed and locked cage or crate; or

(2) Unattended with minors.

(c) A person who violates subsection (b) of this Code section shall be guilty of a misdemeanor of high and aggravated nature.

(d) An owner with a previous conviction for a violation of this article whose classified dog causes serious injury to a human being under circumstances constituting another violation of this article shall be guilty of a felony and upon conviction thereof shall be punished by imprisonment for not less than one nor more than ten years, a fine of not less than $5,000.00 nor more than $10,000.00, or both. In addition, the classified dog shall be euthanized at the cost of the owner.

(e) Any irregularity in classification proceedings shall not be a defense to any prosecution under this article so long as the owner of the dog received actual notice of the classification and did not pursue a civil remedy for the correction of the irregularity.



§ 4-8-30. Confiscation by dog control officer; payment of costs for recovery; euthanasia

(a) A dangerous dog or vicious dog shall be immediately confiscated by any dog control officer or by a law enforcement officer in the case of any violation of this article. A refusal to surrender a dog subject to confiscation shall be a violation of this article.

(b) The owner of any dog that has been confiscated pursuant to this article may recover such dog upon payment of all reasonable confiscation and housing costs and proof of compliance with the provisions of this article, unless such confiscation is deemed to be in error by a dog control officer, an authority, as defined in Code Section 4-8-23, or a probate court. All fines and all charges for services performed by a law enforcement or dog control officer shall be paid prior to owner recovery of the dog. Criminal prosecution shall not be stayed due to owner recovery or euthanasia of the dog.

(c) In the event the owner has not complied with the provisions of this article within 14 days of the date the dog was confiscated, such dog shall be released to an animal shelter, as such term is defined in Code Section 4-14-2, or euthanized in an expeditious and humane manner. The owner may be required to pay the costs of housing and euthanasia.



§ 4-8-31. Governmental liability for enforcement

Under no circumstances shall a local government or any employee or official of a local government be held liable for any damages to any person who suffers an injury inflicted by a dog as a result of a failure to enforce the provisions of this article.



§ 4-8-32. Penalty for violation

Except as otherwise specified in this article, any person who violates any provision of this article shall be guilty of a misdemeanor.



§ 4-8-33. Application and compliance

(a) (1) Any dog classified prior to July 1, 2012, as a potentially dangerous dog in this state shall on and after that date be classified as a dangerous dog under this article.

(2) Any dog classified prior to July 1, 2012, as a dangerous dog or vicious dog in this state shall on and after that date be classified as a vicious dog under this article.

(b) The owner of any dog referred to in subsection (a) of this Code section shall come into compliance with all current provisions of this article by January 1, 2013.






Article 3 - Vicious Dogs






Chapter 9 - Biologicals Permits

§ 4-9-1. Short title

This chapter may be cited as the "Georgia Biologicals Permit Act of 1966."



§ 4-9-2. Definitions

As used in this chapter, the term:

(1) "Adulterant" means a substance used as an addition to another substance for falsification or adulteration.

(2) "Adulteration" means an addition of an impure, cheap, or unnecessary ingredient to cheat, cheapen, or falsify a preparation.

(3) "Biologicals" means medicinal preparations made from living organisms and their products, including serums, vaccines, antigens, and antitoxins which are for use on poultry and animals, excluding humans.

(4) "Contaminant" means something that causes contamination, such as a foreign organism developing accidentally in a pure culture.

(5) "Contamination" means the soiling or making inferior by contact or mixing.



§ 4-9-3. Permits -- Application; issuance; exemptions; posting

(a) Every producer, manufacturer, distributor, or sales outlet selling, offering for sale, exposing for sale, distributing, or storing biologicals shall register with and obtain a permit from the department prior to engaging in such activities. No person, firm, or partnership shall engage in any such activities without a permit or while its permit is suspended or revoked. The registration and application for a permit shall be made on a form prescribed by the Commissioner. Upon compliance with this chapter, the applicant shall be issued a permit by the Commissioner for all biological products manufactured, distributed, or sold by the applicant. A previous violation of the law or any regulation of the department by the applicant shall constitute just cause for refusal of a permit.

(b) This chapter shall not apply to any department of the federal or state government, any county board of health, any joint city-county board of health, any licensed graduate veterinarian whose primary use of biologicals is in his practice, or any retail establishment which purchases prepackaged biologicals not under its private label from a producer, manufacturer, distributor, or sales outlet registered under this chapter for sale to the general public only. Retail establishments which sell biologicals received from producers, manufacturers, and distributors, none of which are registered under this chapter, must obtain a separate permit for the biologicals obtained from each nonregistered source.

(c) Permits issued under this Code section shall be posted in a conspicuous place in the business.

(d) Any violation of this Code section shall constitute a misdemeanor.



§ 4-9-4. Permits -- Transferability; effect of death of permittee

Permits issued under this chapter shall not be transferable. Upon the death of a person to whom such a permit has been issued, the permit issued to such deceased person shall continue in full force and effect for a period of 90 days from the date of the death of such person, provided the Commissioner is notified of such death within 30 days from the date thereof. During the 90 day period, renewal shall not be required and the permit shall in all respects be subject to this chapter. The permit shall terminate upon the expiration of the 90 day period.



§ 4-9-5. Promulgation of rules and regulations; revocation or suspension of permits, licenses, and certificates

(a) The Commissioner shall promulgate such rules and regulations as he deems necessary to carry out the provisions and intention of this chapter.

(b) The Commissioner is authorized to revoke or suspend any permit issued under this chapter at any time when examination or inspection shall disclose violation of this chapter or any rule or regulation promulgated by the Commissioner, provided that unless revocation or termination is made automatic by this chapter, no license, permit, certificate, or other similar right shall be revoked or suspended without opportunity for hearing in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 4-9-6. Employment of field agents, clerical help, and other personnel

The Commissioner shall have the power and authority to employ field agents, clerical help, and other qualified personnel as may be necessary to carry out the purposes of and enforce this chapter.



§ 4-9-7. Prohibited acts

The following acts and the procurement, causing, aiding, or abetting of such acts within this state are prohibited:

(1) The manufacture, sale, delivery, holding or offering for sale, or storage of any biologicals that are adulterated, mislabeled, or contaminated;

(2) The receipt in commerce of biologicals known to be adulterated, mislabeled, or contaminated and the delivery or proffered delivery thereof with like knowledge, whether for pay or otherwise;

(3) The willful dissemination of false advertisements concerning any biologicals;

(4) The refusal to permit entry or inspection of any premises wherein biologicals are sold, held for sale, or stored and the refusal to permit the taking of a sample of any such biologicals;

(5) The giving of a guaranty or undertaking which is false except when such guaranty or undertaking is given by a person who relied on a guaranty or undertaking to the same effect signed by and containing the name and address of a manufacturer, producer, distributor, or sales outlet holding a permit from the department and from whom he received the biologicals in good faith;

(6) The removal or disposal of detained or embargoed biologicals, except by the Commissioner or his duly authorized agents;

(7) The adulteration, mutilation, destruction, obliteration, or removal of the whole or any part of the labeling of any biologicals or the doing of any other act with respect to biologicals, if such act is done while such biologicals are held for sale and results in such biologicals being misbranded; and

(8) The use on the labels of any biologicals or in any advertisement of any biologicals of any representation or suggestion that such biologicals have been approved by the department.



§ 4-9-8. Seizure, destruction, and withholding from sale of adulterated, misbranded, or contaminated biologicals

The Commissioner shall have the right to seize, destroy, or withhold from sale any adulterated, misbranded, or contaminated biologicals. The Commissioner shall also have the right to withhold from sale any biological which he deems to be hazardous when administered by any persons other than an accredited licensed veterinarian, persons licensed under Chapter 50 of Title 43, or persons approved by him.



§ 4-9-9. Injunctions

The Commissioner or any person, corporation, firm, or association, in addition to the remedies set forth in this chapter, may obtain from a court of competent jurisdiction an injunction to restrain continued violations of this chapter. The granting of an injunction is authorized, notwithstanding the fact that such violation also constitutes a misdemeanor and notwithstanding the availability of adequate remedies at law.






Chapter 10 - Dealers in Exotic Birds and Pet Birds

§ 4-10-1. Short title

This chapter may be cited as the "Bird Dealers Licensing Act."



§ 4-10-2. Legislative findings

The General Assembly finds that the sale of exotic and pet birds presents a serious potential hazard to the health of livestock and humans due to the potential of transmission of disease by birds. The General Assembly further finds that regulation of bird dealers is a necessary means of minimizing this hazard.



§ 4-10-3. Definitions

As used in this chapter, the term:

(1) "Bird dealer" means any person engaged in the business of dealing in, purchasing, breeding, or offering for sale, whether at wholesale or retail, any exotic birds, pet birds, or birds customarily kept as pets.

(2) "Person" means any individual, firm, partnership, corporation, estate, trust, fiduciary, or other group or combination acting as a unit.



§ 4-10-4. License -- Requirement

It shall be unlawful for any person to act as a bird dealer unless such person has a valid bird dealer's license.



§ 4-10-5. License -- Issuance; duration; renewal; fees

(a) The department shall license bird dealers under the applicable provisions of Chapter 5 of Title 2, the "Department of Agriculture Registration, License, and Permit Act."

(b) Bird dealers' licenses shall be issued for a period of one year and shall be annually renewable. The department may establish separate classes of licenses, including wholesale and retail licenses. The department shall fix fees for licenses so that the revenue derived from licenses shall approximate the total direct and indirect costs of administering this chapter; but the annual fee for any such license shall be at least $50.00 but shall not exceed $400.00. Any fees collected pursuant to this Code section shall be retained pursuant to the provisions of Code Section 45-12-92.1.



§ 4-10-6. Dealer's duty to maintain records; contents; periodic reports; failure to keep records as grounds for revocation of license; term of preservation

(a) Every bird dealer shall keep records sufficient to identify:

(1) Each exotic or pet bird in his possession or sold by him, by species and physical description;

(2) The name, address, and telephone number of the person from whom each such bird was acquired and, if that person is a licensed bird dealer, then his license number or, if that person is not a licensed dealer, then his driver's license number, social security number, federal tax identification number, or such other identification as may be available;

(3) The name, address, and telephone number of the person to whom each such bird is transferred and, if that person is a licensed bird dealer, then his license number or, if that person is not a licensed bird dealer, then his driver's license number, social security number, or such other identification as may be available; and

(4) Any such bird which the dealer knows to be or have been sick or diseased or to have died.

(b) The department may require periodic reports of any or all of the records required by subsection (a) of this Code section. The department may require the keeping of additional records; and all required records shall be made available for inspection by the department.

(c) Failure to keep or make available any required records shall be grounds for revocation of a license.

(d) Every bird dealer shall keep all of such records for at least one year.



§ 4-10-7. Seizure, quarantine, and destruction of birds

The department may quarantine, seize, and destroy any birds which present a hazard of carrying exotic or untreatable disease, as determined by rules and regulations promulgated by the Commissioner. The department shall pay an indemnity to the owner of any seized or destroyed birds from any federal funds made available for that purpose or any state funds appropriated for that purpose.



§ 4-10-7.1. Importing birds detrimental to agriculture; list of birds; restrictions; permits; quarantine; violations

(a) The Commissioner of Agriculture shall by rule determine and establish a listing of all types of birds not native to this state which if introduced into this state would be capable of breeding in the wild and would, if established in the wild, present a threat of being detrimental to the agricultural industry of this state.

(b) Except as provided in subsection (c) of this Code section, it shall be unlawful to bring into this state any bird identified in the listing of birds established pursuant to subsection (a) of this Code section.

(c) The department may issue a permit to bring into this state a bird identified in the listing of birds established pursuant to subsection (a) of this Code section if the person applying for such a permit establishes to the satisfaction of the department that adequate precautions will be taken to ensure that neither the bird for which the permit is issued nor any offspring of such bird will be allowed to escape captivity.

(d) The department may quarantine, seize, and destroy any bird brought into this state in violation of this Code section.

(e) Any person convicted of violating the provisions of subsection (b) of this Code section shall be guilty of a misdemeanor.



§ 4-10-7.2. Importing psittacine or exotic birds deemed potential carriers of disease; list of birds; restrictions; quarantine; violations

(a) As used in this Code section, the term "psittacine birds" includes birds commonly known as parrots, Amazons, African grays, cockatoos, macaws, parrotlets, beebees, parakeets, lovebirds, lories, lorikeets, and all other birds of the order Psittaciformes.

(b) It shall be unlawful to bring into this state any psittacine bird or other exotic bird designated by rule by the Commissioner of Agriculture as a potential carrier of disease coming directly or indirectly from outside the United States unless the bird was brought into the United States in conformity with the quarantine regulations of the United States Department of Agriculture.

(c) The department may quarantine, seize, and destroy any bird brought into this state in violation of this Code section and any bird exposed to a bird brought into the state in violation of this Code section.

(d) Any person convicted of violating the provisions of subsection (b) of this Code section shall be guilty of a misdemeanor.



§ 4-10-7.3. Notice and reporting of certain animal diseases

(a) The Commissioner is authorized to declare certain animal diseases and syndromes to be diseases requiring notice and to require the reporting thereof to the department in a manner and at such times as may be prescribed by the Commissioner. The department shall require that such data be supplied as is deemed necessary and appropriate for the prevention and control of certain diseases and syndromes as are determined by the Commissioner. All such reports and data shall be deemed confidential and shall not be open to inspection by the public; provided, however, that the Commissioner may release such reports and data in statistical form, for valid research purposes, and for other purposes as deemed appropriate by the Commissioner.

(b) Any person, including, but not limited to, any veterinarian or veterinary diagnostic laboratory and practice personnel and any person associated with any bird dealer regulated by this chapter, submitting reports or data in good faith to the department in compliance with this Code section shall not be liable for any civil damages therefor.



§ 4-10-8. Rules and regulations

The Commissioner may make any rules and regulations, not inconsistent with this chapter, governing dealing in or transportation of exotic or pet birds.



§ 4-10-9. Enforcement procedure

(a) Notwithstanding any other provision of law, whenever it may appear to the Commissioner or his agent, either upon investigation or otherwise, that any person has engaged in, or is engaging in, or is about to engage in any act, practice, or transaction which is prohibited by any law or regulation governing activities for which a license is required by this chapter, whether or not the person has so registered or obtained such a license or permit, the Commissioner may issue an order, if he deems it to be in the public interest or necessary for the protection of the citizens of this state, prohibiting such person from continuing such act, practice, or transaction or suspending or revoking any such registration, license, or permit held by such person.

(b) In situations where persons would otherwise be entitled to a hearing prior to an order entered pursuant to subsection (a) of this Code section, the Commissioner may issue such an order to be effective upon a later date without a hearing unless a person subject to the order requests a hearing within ten days after receipt of the order. Failure to make the request shall constitute a waiver of any provision of law for a hearing. The order shall contain or shall be accompanied by a notice of opportunity for hearing, stating that a hearing must be requested within ten days of receipt of the notice and order. The order and notice shall be served in person by the Commissioner or his agent or by certified mail or statutory overnight delivery, return receipt requested. In the case of an individual registered with or issued a license or permit by the department, receipt of the order and notice will be conclusively presumed five days after the mailing of the order by certified mail or statutory overnight delivery, return receipt requested, to the address provided by such person in his most recent registration or license or permit application.

(c) In situations where persons would otherwise be entitled to a hearing prior to an order, the Commissioner may issue an order to be effective immediately if the Commissioner or his agent has reasonable cause to believe that an act, practice, or transaction is occurring or is about to occur, that the situation constitutes a situation of imminent peril to the public safety or welfare, and that the situation therefore requires emergency action. The emergency order shall contain findings to this effect and reasons for the determination. The order shall contain or be accompanied by a notice of opportunity for hearing, which notice may provide that a hearing will be held if and only if a person subject to the order requests a hearing within ten days of the receipt of the order and notice. The order and notice shall be served by the Commissioner or his agent or by certified mail or statutory overnight delivery, return receipt requested. In the case of an individual registered with or issued a license or permit by the department, receipt of the order and notice will be conclusively presumed five days after the mailing of the order by certified mail or statutory overnight delivery, return receipt requested, to the address provided by such person in his most recent registration or license or permit application.

(d) Any request for hearing made pursuant to subsections (b) and (c) of this Code section shall specify (1) in what respects such person is aggrieved, (2) any and all defenses such person intends to assert at the hearing, (3) affirmation or denial of all the facts and findings alleged in the order, and (4) an address to which any further correspondence or notices in the proceeding may be mailed. Upon such a request for hearing, the Commissioner shall schedule and hold the hearing, unless postponed by mutual consent, within 30 days after receipt by the Commissioner of the request therefor. The Commissioner shall give the person requesting the hearing notice of the time and place of the hearing by certified mail or statutory overnight delivery to the address specified in the request for hearing at least 15 days prior to the time of the hearing.

(e) Except where in conflict with the express provisions of this Code section and the reasonable implication of such provisions, the provisions of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," relating to contested cases shall be applicable to the actions of the Commissioner taken pursuant to this Code section and to the conduct and judicial review of any hearings held as a result thereof.

(f) The Commissioner may institute actions or other legal proceedings in any superior court of proper venue as may be required for the enforcement of any law or regulation governing activities for which registration with or a license or permit from the department is required.

(g) The Commissioner may prosecute an action in any superior court of proper venue to enforce any order made by him pursuant to this Code section.

(h) In cases in which the Commissioner institutes an action or other legal proceeding or prosecutes an action to enforce his order, the superior court may, among other appropriate relief, issue a temporary restraining order or a preliminary, interlocutory, or permanent injunction restraining or enjoining persons from engaging in, or acting in concert with anyone engaging in, any acts, practices, or transactions prohibited by orders of the Commissioner or any law or regulation governing activities for which registration with or a license or permit from the department is required.



§ 4-10-10. Joint regulation by the Department of Agriculture and the Department of Public Health

If the Department of Public Health elects to regulate the sale or transportation of exotic or pet birds under the authority of Code Section 31-12-9, then the Department of Public Health shall cooperate with the Department of Agriculture in developing and implementing such regulation.



§ 4-10-11. Construction of chapter

Nothing in this chapter shall be construed to repeal or preempt any laws or parts of laws administered by the Department of Natural Resources. However, insofar as any authority created by this chapter duplicates any other current or future authorities of the Department of Natural Resources with respect to Class Aves, the Department of Agriculture and the Department of Natural Resources shall cooperate in the administration of those duplicated authorities.



§ 4-10-12. Penalty

Any person who violates any provision of this chapter shall be guilty of a misdemeanor.






Chapter 11 - Animal Protection

Article 1 - General Provisions

§ 4-11-1. Short title

This article shall be known and may be cited as the "Georgia Animal Protection Act."



§ 4-11-2. Definitions

As used in this article, the term:

(1) "Adequate food and water" means food and water which is sufficient in an amount and appropriate for the particular type of animal to prevent starvation, dehydration, or a significant risk to the animal's health from a lack of food or water.

(1.1) "Animal control officer" means an individual authorized by local law or by the governing authority of a county or municipality to carry out the duties imposed by this article or imposed by local ordinance.

(2) "Animal shelter" means any facility operated by or under contract for the state, a county, a municipal corporation, or any other political subdivision of the state for the purpose of impounding or harboring seized, stray, homeless, abandoned, or unwanted dogs, cats, and other animals; any veterinary hospital or clinic operated by a veterinarian or veterinarians which operates for such purpose in addition to its customary purposes; and any facility operated, owned, or maintained by a duly incorporated humane society, animal welfare society, or other nonprofit organization for the purpose of providing for and promoting the welfare, protection, and humane treatment of animals.

(3) "Equine" means any member of the Equidae species, including horses, mules, and asses.

(4) "Humane care" of animals means, but is not limited to, the provision of adequate heat, ventilation, sanitary shelter, and wholesome and adequate food and water, consistent with the normal requirements and feeding habits of the animal's size, species, and breed.

(5) "Kennel" means any establishment, other than an animal shelter, where dogs or cats are maintained for boarding, holding, training, or similar purposes for a fee or compensation.

(5.1) "Owner" means a person who intentionally exercises custody, control, possession, or ownership of an animal.

(6) "Person" means any person, firm, corporation, partnership, association, or other legal entity, any public or private institution, the State of Georgia, or any county, municipal corporation, or political subdivision of the state.

(7) "Pet dealer" or "pet dealership" means any person who sells, offers to sell, exchanges, or offers for adoption dogs, cats, birds, fish, reptiles, or other animals customarily obtained as pets in this state. However, a person who sells only animals that he or she has produced and raised, not to exceed 30 animals a year, shall not be considered a pet dealer under this article unless such person is licensed for a business by a local government or has a Georgia sales tax number. The Commissioner may with respect to any breed of animals decrease the 30 animal per year exception in the foregoing sentence to a lesser number of any animals for any species that is commonly bred and sold for commercial purposes in lesser quantities. Operation of a veterinary hospital or clinic by a licensed veterinarian shall not constitute the veterinarian as a pet dealer, kennel, or stable under this article.

(8) "Secretary of agriculture" means the secretary of the United States Department of Agriculture.

(9) "Stable" means any building, structure, pasture, or other enclosure where equines are maintained for boarding, holding, training, breeding, riding, pulling vehicles, or other similar purposes and a fee is charged for maintaining such equines or for the use of such equines.



§ 4-11-3. Licenses for pet dealers and kennel, stable, or animal shelter operators; requirement; issuance; application

(a) It shall be unlawful for any person to act as a pet dealer or operate a kennel, stable, or animal shelter unless such person has a valid license issued by the Commissioner of Agriculture. Any person acting without a license in violation of this subsection shall be guilty of a misdemeanor.

(b) The Commissioner shall license pet dealers and kennel, stable, and animal shelter operators under the applicable provisions of Chapter 5 of Title 2, the "Department of Agriculture Registration, License, and Permit Act."

(c) Licenses shall be issued for a period of one year and shall be annually renewable. The Commissioner may establish separate classes of licenses, including wholesale and retail licenses. The Commissioner shall fix fees for licenses so that the revenue derived from licenses shall approximate the total direct cost of administering this article. The Commissioner may establish different fees for the different classes of licenses established, but the annual fee for any such license shall be at least $50.00 but shall not exceed $400.00. Any fees collected pursuant to this Code section shall be retained pursuant to the provisions of Code Section 45-12-92.1.

(d) Applications for licenses shall be on a form furnished by the Commissioner and, together with such other information as the Commissioner shall require, shall state:

(1) The name of the applicant;

(2) The business address of the applicant;

(3) The complete telephone number of the applicant;

(4) The location of the pet dealership, kennel, stable, or animal shelter;

(5) The type of ownership of the pet dealership, kennel, stable, or animal shelter; and

(6) The name of the owner or, if a partnership, firm, corporation, or other entity, the name of the partners or stockholders.

(e) Notwithstanding the provisions of subsection (c) of this Code section, the license fees fixed pursuant to subsection (c) of this Code section shall be increased by 100 percent for the renewal of any license which is not renewed within ten days following the expiration date of the license or for the issuance of a new license to any person who has failed to apply for a license within ten days following the date on which written notice of the need for such license has been given to such person by the Commissioner or his authorized representative.



§ 4-11-4. Display of licenses

A license must be prominently displayed at each place of business of a pet dealer and at each kennel, stable, and animal shelter in this state.



§ 4-11-5. Licensing of bird dealers

Any person licensed by the department as a bird dealer shall not be required to obtain a license under this article if such person does not deal in animals other than birds. If, however, a licensed bird dealer sells, offers to sell, exchanges, or offers for adoption dogs, cats, fish, reptiles, or other animals (other than birds) customarily obtained as pets, then such dealer shall be required to obtain a license under this article in addition to his bird dealer's license.



§ 4-11-5.1. Euthanasia of dogs and cats by animal shelters or facilities operated for collection of stray, neglected, abandoned, or unwanted animals

(a) Except as provided in subsection (b) of this Code section, the use of sodium pentobarbital or a derivative of it shall be the exclusive method for euthanasia of dogs and cats by animal shelters or other facilities which are operated for the collection and care of stray, neglected, abandoned, or unwanted animals. A lethal solution shall be used in the following order of preference:

(1) Intravenous injection by hypodermic needle;

(2) Intraperitoneal injection by hypodermic needle; or

(3) If the dog or cat is unconscious, intracardial injection by hypodermic needle.

(b) Notwithstanding subsection (a) of this Code section, any substance which is clinically proven to be as humane as sodium pentobarbital and which has been officially recognized as such by the American Veterinary Medical Association may be used in lieu of sodium pentobarbital to perform euthanasia on dogs and cats, but succinylcholine chloride, curare, curariform mixtures, or any substance which acts as a neuromuscular blocking agent may not be used on a dog or cat in lieu of sodium pentobarbital for euthanasia purposes.

(c) In addition to the exception provided for in subsection (b) of this Code section, in cases of extraordinary circumstance where the dog or cat poses an extreme risk or danger to the veterinarian, physician, or lay person performing euthanasia, such person shall be allowed the use of any other substance or procedure that is humane to perform euthanasia on such dangerous dog or cat.

(d) Under no circumstance shall a chamber using commercially bottled carbon monoxide gas or other lethal gas or a chamber which causes a change in body oxygen by means of altering atmospheric pressure or which is connected to an internal combustion engine and uses the engine exhaust for euthanasia purposes be permitted.

(e) A dog or cat may be tranquilized with an approved and humane substance before euthanasia is performed.

(f) Euthanasia shall be performed by a licensed veterinarian or physician or a lay person who is properly trained in the proper and humane use of a method of euthanasia. Such lay person shall perform euthanasia under supervision of a licensed veterinarian or physician. This shall not be construed so as to require that a veterinarian or physician be present at the time euthanasia is performed.

(g) No dog or cat may be left unattended between the time euthanasia procedures are first begun and the time death occurs, nor may its body be disposed of until death is confirmed by a qualified person.

(h) The supervising veterinarian or physician shall be subject to all record-keeping requirements and inspection requirements of the State Board of Pharmacy pertaining to sodium pentobarbital and other drugs authorized under subsection (b) of this Code section and may limit the quantity of possession of sodium pentobarbital and other drugs authorized to ensure compliance with the provisions of this Code section.



§ 4-11-5.2. Microchip reader defined; contacting owner of microchipped pet

(a) As used in this Code section, the term "microchip reader" means a device designed to read microchips at 125 kHz, both encrypted and nonencrypted, 128 kHz, and 134.2 kHz, and which is ISO 11784 and 11785 compliant.

(b) When any dog, cat, or other large animal traditionally kept as a household pet is brought to an animal shelter or other facility operated for the collection and care of stray, neglected, or abandoned animals, the operator of the facility shall, if the owner of the animal is not known, within 24 hours or as soon as possible scan for the presence of an identifying microchip through the use of a microchip reader. If a microchip is found, the operator shall make a reasonable effort to contact the owner of the animal. Prior to euthanizing a dog, cat, or other large animal traditionally kept as a household pet, any facility referred to in this subsection shall again scan for the presence of an identifying microchip through the use of a microchip reader.

(c) Shelters and facilities and their employees and the Department of Agriculture shall not be liable for failing to detect a microchip or failing to contact the owner of the animal. Shelter personnel shall not be required to scan any animal they deem to be too vicious or dangerous to permit safe handling.



§ 4-11-6. Applicability of article to nonresidents; consent to jurisdiction; service

Any person who is not a resident of this state but who engages in this state in any activities for which a license is required by this article shall be subject to this article as to such activities. Each nonresident applicant for a license required by this article shall be required as a condition of licensure to execute a consent to the jurisdiction of the courts of this state for any action filed under this article; and service of process in any such action shall be by certified mail or statutory overnight delivery by the Commissioner.



§ 4-11-7. Grounds for refusal to issue or renew or suspension or revocation of licenses

The Commissioner may refuse to issue or renew or may suspend or revoke a license on any one or more of the following grounds:

(1) Material misstatement in the application for the original license or in the application for any renewal license under this article;

(2) Willful disregard or violation of this article or of any rules or regulations issued pursuant to this article;

(3) Willfully aiding or abetting another in the violation of this article or of any regulation or rule issued pursuant to this article;

(4) Allowing a license issued under this article to be used by an unlicensed person;

(5) A violation of any law of this state or rule of the Commissioner related to the disposition of, dealing in, or handling of dogs, cats, equines, and other animals;

(6) Making substantial misrepresentations or false promises in connection with the business of a licensee under this article;

(7) Pursuing a continued course of making misrepresentations or false promises through advertising, salesmen, agents, or otherwise in connection with the business of a licensee under this article;

(8) Failure to possess the necessary qualifications or meet the requirements of this article for the issuance or holding of a license; or

(9) Failure to provide proper facilities.



§ 4-11-8. Denial, suspension, or revocation of license for violation of article; applicability of "Georgia Administrative Procedure Act."

The Commissioner is authorized to deny, suspend, or revoke any license required by this article, subject to notice and a hearing, in any case in which he finds that there has been a violation of this article or any rule or regulation adopted pursuant to this article. All proceedings for denial, suspension, or revocation of a license shall be conducted in conformance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 4-11-9. Inspections

The Commissioner or his designated agents are authorized to enter upon any public or private property at any time for the purpose of inspecting the business premises of any pet dealer or any animal shelter, kennel, or stable and the dogs, cats, equines, or other animals housed at such facility to determine if such facility is licensed and for the purpose of enforcing this article and the rules and regulations adopted by the Commissioner pursuant to this article.



§ 4-11-9.1. Quarantine of animal, premises, or any area by Commissioner

(a) In the control, suppression, prevention, and eradication of animal diseases, the Commissioner or any duly authorized representative acting under his authority is authorized and required to quarantine an animal, premises, or any area when he shall determine that animals in such place or places are infected with a contagious or infectious disease, that the unsanitary condition of such place or places might cause the spread of such disease, that the animal has or has been exposed to any contagious or infectious disease, or that the owner or occupant of such place or places is not observing sanitary practices prescribed under the authority of this article or any other law of this state.

(b) The Commissioner or his duly authorized representative is authorized to issue and enforce written or printed stop sale, stop use, or stop movement orders to the owners or custodians of any animals, ordering them to hold such animals at a designated place, when the Commissioner or his duly authorized representative finds such animals:

(1) To be infected with or to have been exposed to any contagious or infectious disease;

(2) To be held by a person who is required to be licensed under this article and whose license has expired;

(3) To be held by a person who is required to be licensed under this article and who has failed to obtain a license within ten days of the date on which written notice of need to obtain a license was given to such person by the Commissioner or his authorized representative; or

(4) To have been held in violation of this article,

until the law has been complied with and such animals have been released, in writing, by the Commissioner or the violations have been otherwise legally disposed of by written authority.

(c) It shall be unlawful for any person to sell, use, or move any animal in violation of any quarantine or stop sale, stop use, or stop removal order issued under this Code section.



§ 4-11-9.2. Inspections; impoundment of animals; exceptions

(a) At any time there is probable cause to believe that a violation of this article or any rule or regulation adopted pursuant to this article has occurred, the Commissioner, his or her designated agent, or an animal control officer who is an employee of state or local government may apply to the appropriate court in the county in which the animal is located for an inspection warrant under the provisions of Code Section 2-2-11.

(b) Any sheriff, deputy sheriff, or other peace officer shall have the authority to enforce the provisions of this article and Code Sections 16-12-4 and 16-12-37.

(c) The Commissioner, his or her designated agent, an animal control officer who is an employee of state or local government, or any sheriff, deputy sheriff, or other peace officer is authorized to impound any animal:

(1) That has not received humane care;

(2) That has been subjected to cruelty in violation of Code Section 16-12-4;

(3) That is used or intended for use in any violation of Code Section 16-12-37; or

(4) If it is determined that any violation of this article has occurred.

(d) Prior to an animal being impounded pursuant to paragraph (1), (2), or (3) of subsection (c) of this Code section, a licensed accredited veterinarian approved by the Commissioner or a veterinarian employed by a state or federal government and approved by the Commissioner, shall, at the request of the Commissioner, his or her designee, an animal control officer, a sheriff, a deputy sheriff, or other peace officer, examine and determine the condition or treatment of the animal.

(e) The provisions of this Code section and Code Sections 4-11-9.3 through 4-11-9.6 shall not apply to scientific experiments or investigations conducted by or at an accredited college or university in this state or research facility registered with the Commissioner or the United States Department of Agriculture.



§ 4-11-9.3. Caring for an impounded animal

(a) It shall be the duty of any person impounding an animal under Code Section 4-11-9.2, 16-12-4, or 16-12-37 to make reasonable and proper arrangements to provide the impounded animal with humane care and adequate and necessary veterinary services. Such arrangements may include, but shall not be limited to, providing shelter and care for the animal at any state, federal, county, municipal, or governmental facility or shelter; contracting with a private individual, partnership, corporation, association, or other entity to provide humane care and adequate and necessary veterinary services for a reasonable fee; or allowing a private individual, partnership, corporation, association, or other entity to provide humane care and adequate and necessary veterinary services as a volunteer and at no cost.

(b) Any person impounding an animal under this article or Code Section 16-12-4 or 16-12-37 or providing care for an impounded animal shall have a lien on such animal for the reasonable costs of caring for such animal. Such lien may be foreclosed in any court of competent jurisdiction to hear civil cases. Liens shall be foreclosed in magistrate courts only when the amount of the lien does not exceed the jurisdictional limits established by law for such courts.

(c) Any person impounding an animal under this article shall be authorized to return such animal to its owner, upon payment by the owner of all costs of impoundment and care and upon the entry of a consent order, unless such owner has been convicted of, pled guilty to, or pled nolo contendere to animal cruelty or dog fighting under any local, state, or federal law, regulation, or ordinance, or in a prior administrative or legal action in this state or any other state, was found to have failed to provide humane care to an animal, committed cruelty to animals, or committed an act prohibited under Code Section 16-12-37 in violation of the laws of this state or of the United States or any of the several states. Such consent order shall provide conditions relating to the care and treatment of such animal, including, but not limited to, the following, that:

(1) Such animal shall be given humane care and adequate and necessary veterinary services;

(2) Such animal shall not be subjected to cruelty; and

(3) The owner shall comply with this article.

(d) (1) The provisions of subsection (c) of this Code section shall not apply to an animal that was an object or instrumentality of a crime. Any agency impounding an animal as a result of a violation of Code Section 4-11-9.2, 16-12-4, or 16-12-37 shall not return such animal to its owner.

(2) Any agency having custody of an animal that was seized as an object or instrumentality of a crime may, with the consent of the prosecuting attorney, apply to the court having jurisdiction over the offense for an order authorizing such agency to dispose of the animal prior to trial of the criminal case as provided by law.



§ 4-11-9.4. Notification of owner; custody of animal

(a) It shall be the duty of any person impounding an animal under this article to notify the owner of such animal immediately upon impoundment. Such notice shall state the name and business address of the person impounding the animal, the name and address of the state or local government agency having custody of the animal, a description of the animal, the reason why the animal was impounded, and a statement of the time limits for the owner to respond and request a hearing as provided in Code Section 4-11-9.5. The notice shall be provided by personal service or by registered mail, certified mail, or statutory overnight delivery sent to the last known address of the owner. Service of the notice which complies with subsection (b) of Code Section 9-11-5 shall in all cases be sufficient. If the owner of such animal is unknown or cannot be found, service of the notice on the owner shall be made by posting the notice in a conspicuous place at the location where the animal was impounded and by publishing a notice once in a newspaper of general circulation in the county where the animal was impounded.

(b) An animal impounded pursuant to this article is deemed to be in the custody of the state or local government agency responsible for enforcement of this article within said county or municipality.



§ 4-11-9.5. Failure to respond; right to hearing; care; crime exception

(a) If the owner of an animal impounded pursuant to this article fails to respond in writing within five business days of the date the notice of impoundment was served, or, if the owner is unknown or could not be found within 30 days of publication of the notice of impoundment, the impounded animal may be disposed of pursuant to Code Section 4-11-9.6.

(b) (1) If the owner of an animal impounded pursuant to this article refuses to enter into a consent agreement with the government agency having custody of the animal that such animal will be given humane care and adequate and necessary veterinary care, the owner may request, in writing, a hearing within five business days of the date the notice of impoundment was served on such owner, or, if the owner is unknown or could not be found, within 30 days of the date of publication of the notice of impoundment. Such request for hearing shall be served upon the government agency having custody of the animal. If no hearing is requested within the time limits specified in this paragraph and the failure to request such hearing is due in whole or in part to the reasonably avoidable fault of the owner, the right to a hearing shall have been waived.

(2) Within 30 days after receiving a written request for a hearing, the government agency having custody of the animal shall hold a hearing as is provided in Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." If the animal is in the custody of an agency of local government which has, by local law or ordinance, established a procedure for hearing such matters, the body designated in such local law or ordinance shall conduct the hearing required by this Code section. If the local government does not have a hearing procedure, the government agency having custody of the animal may refer the matter to the Office of State Administrative Hearings. If the animal is in the custody of the Department of Agriculture, the Commissioner or his or her designee shall conduct the hearing. The hearing shall be public and all testimony shall be received under oath. A record of the proceedings at such hearing shall be made and maintained by the hearing officer as provided in Code Section 50-13-13.

(3) The scope of the hearing shall be limited to whether the impounding of the animal was authorized by subsection (c) of Code Section 4-11-9.2.

(4) The hearing officer shall, within five business days after such hearing, forward a decision to the person who impounded the animal and the government agency having custody of the animal.

(5) If the hearing officer finds that the animal was improperly impounded, the animal shall be returned to the owner and the cost incurred in providing reasonable care and treatment for the animal from the date of impoundment to the date of the order shall be paid by the impounding agency.

(6) If the hearing officer finds that the animal was lawfully impounded, the hearing officer may:

(A) Recommend that the government agency having custody of the animal dispose of the animal as provided in Code Section 4-11-9.6; or

(B) Unless, in a prior administrative or legal action in this state or any other state, the owner has been found to have failed to provide humane care to an animal, committed cruelty to animals, engaged in dog fighting, committed an act prohibited under Code Section 16-12-4, committed an act prohibited under Code Section 16-12-37, or committed an act in violation of any similar local ordinance or regulation, the laws of this state, or of the United States, or any of the several states, recommend conditions under which the animal may, upon payment by the owner of all costs of impoundment and care, be returned to the owner. Such conditions shall be reduced to writing and served upon the owner and the government agency having custody of the animal. Such conditions may include, but are not limited to, the following, that:

(i) Such animal shall be given humane care and adequate and necessary veterinary services;

(ii) Such animal shall not be subjected to mistreatment; and

(iii) The owner shall comply with this article.

(c) The provisions of this Code section shall not apply to an animal that was an object or instrumentality of a crime nor shall any such animal be returned to the owner or disposed of without the approval of the prosecuting attorney.



§ 4-11-9.6. Disposal of impounded animal

(a) The government agency having custody of an animal impounded pursuant to this article which is not returned to the owner as provided in Code Sections 4-11-9.3 and 4-11-9.5, or when ownership of the animal is relinquished by the owner, may dispose of the animal through sale by any commercially feasible means, at a public auction or by sealed bids, adoption, or, if in the opinion of a licensed accredited veterinarian or a veterinarian employed by a state or federal government and approved by the Commissioner such animal has a temperament or condition such that euthanasia is the only reasonable course of action, by humanely disposing of the animal.

(b) Any proceeds from the sale of such animal shall be used first to pay the costs associated with the impoundment, including, but not limited to, removal of the animal from the premises, shelter and care of the animal, notice, hearing, and disposition of the animal. Any funds remaining shall:

(1) If the owner is unknown or cannot be found, be paid into the state treasury if the animal was impounded by the Commissioner or his or her designated agent or into the treasury of the local government if the animal was impounded by the sheriff, a deputy sheriff, another law enforcement officer, or an animal control officer; or

(2) If the owner is known, be paid to the owner.

(c) The government agency responsible for conducting the sale shall keep a record of all sales, disbursements, and distributions made under this article.



§ 4-11-9.7. Notice and reporting required for certain animal diseases

(a) The Commissioner is authorized to declare certain animal diseases and syndromes to be diseases requiring notice and to require the reporting thereof to the department in a manner and at such times as may be prescribed by the Commissioner. The department shall require that such data be supplied as is deemed necessary and appropriate for the prevention and control of certain diseases and syndromes as are determined by the Commissioner. All such reports and data shall be deemed confidential and shall not be open to inspection by the public; provided, however, that the Commissioner may release such reports and data in statistical form, for valid research purposes, and for other purposes as deemed appropriate by the Commissioner.

(b) Any person, including, but not limited to, any veterinarian or veterinary diagnostic laboratory and practice personnel and any person associated with any pet dealer, kennel, animal shelter, or stable, submitting reports or data in good faith to the department in compliance with this Code section shall not be liable for any civil damages therefor.



§ 4-11-9.8. Recoupment of expenses of impoundment; process

(a) Any agency impounding one or more animals as part of any investigation of a violation of Code Section 4-11-9.2, 16-12-4, or 16-12-37, or otherwise providing care for one or more animals impounded pursuant to this article, may file a petition in a court of competent jurisdiction to hear civil cases requesting the court to require the owner of the animal or animals to pay into the registry of such court funds in an amount sufficient to secure payment of all anticipated costs of impoundment and care.

(b) Every such petition shall contain a description of the time, place, and circumstances of the impoundment, the legal authority for same, and the name and address of the owner of the animal or animals impounded.

(c) Any sheriff, deputy sheriff, or other sworn peace officer shall personally serve written process of the petition on the owner of the animal or animals. If the officer is unable to personally serve written process of the petition on the owner of the animal or animals within 30 days of the date of filing of the petition, the officer shall within ten days thereafter post a copy of the petition on the door of the residence of the owner or in another conspicuous place at the location where the animal or animals were impounded.

(d) (1) Upon the court's receipt of return of service of process of the petition on the owner, the court shall set a hearing on the petition to determine the need to care for and provide for the animal or animals pending the final disposition of the animal or animals. The hearing shall be conducted no less than ten and no more than 15 business days after the court's receipt of return of service of process of the petition on the owner. Any sheriff, deputy sheriff, or other sworn peace officer shall be authorized to serve written notice on the owner of the date, time, and location of the hearing. If no name and address for the owner are set forth in the petition, then such notice shall be posted in a conspicuous place at the location where the animal or animals were impounded.

(2) The scope of the hearing shall be limited to whether the impounding of the animal or animals was authorized. Upon such a showing, the court shall require payment into the registry of the court of an amount sufficient to cover all costs of impoundment and care, as determined by the court, for a period beginning as of the date of impoundment and ending 30 days after the date of the order. Neither the result of a hearing provided for under this subsection nor a statement of an owner made at any such hearing shall be admissible in any criminal prosecution related to the impoundment of the animal or animals.

(3) The owner shall be ordered to deposit an amount equal to the portion of the original deposit amount attributable to the first 30 days after the date of the initial order every 30 days thereafter until the owner relinquishes the animal or animals or until final disposition of the animal or animals. If the required funds are not deposited within five days of the original order setting the amount of the funds, or within five days after the expiration of each applicable subsequent 30 day period, then the animal or animals shall be forfeited to the petitioning agency by operation of law and may, with the consent of any prosecutor prosecuting charges against the owner regarding the owner's animal or animals, be disposed of pursuant to Code Section 4-11-9.6.

(4) At any time before the final disposition of the animal or animals, the owner may relinquish ownership of the animal or animals. All costs of impoundment and care for the animal or animals from the date of impoundment to the date of the relinquishment shall be paid by the owner unless the owner meets the requirements set forth in paragraph (5) of this subsection.

(5) In circumstances where only one animal was impounded, and the owner of the animal is, at the initial hearing or at an adjustment hearing, able to prove indigency as described in Chapter 12 of Title 17, the court, in its discretion, may reduce or waive the requirement for the owner to pay costs of impoundment and care pursuant to this Code section.

(6) The court may correct, alter, or otherwise adjust the owner's 30 day obligation of payment upon a motion made by the owner or petitioning agency at least five days before the expiration date of the then current 30 day payment period. The hearing shall be held within ten days of service of the motion on the opposite party, and any adjustment to the 30 day payment amount shall become effective five days after the court orders, or refuses to order, an adjustment.

(7) Upon the payment of funds into the court registry in accordance with this Code section, the petitioning agency may immediately begin to draw from those funds for payment of the actual costs incurred by the petitioning agency in keeping and caring for the animal or animals from the date of impoundment to the date of the final disposition of the underlying criminal action regarding the owner and the animal or animals.

(8) Upon final disposition of the animal or animals, remaining funds deposited with the clerk of the court shall be refunded to the owner.

(9) In the event that an owner is adjudicated not guilty of all charges specified in a petition filed pursuant to this Code section, such owner may request from the agency that filed the petition a refund of all costs paid by the owner pursuant to such petition. In making any such claim for refund, the procedures provided in Code Section 48-5-380 shall apply.



§ 4-11-10. Unlawful acts by licensed persons

It shall be unlawful for any person licensed under this article or any person employed by a person licensed under this article or under such person's supervision or control to:

(1) Commit a violation of Code Section 16-12-4, relating to cruelty to animals;

(2) Fail to keep the pet dealership premises, animal shelter, kennel, or stable in a good state of repair, in a clean and sanitary condition, adequately ventilated, or disinfected when needed;

(3) Fail to provide humane care for any animal; or

(4) Fail to take reasonable care to release for sale, trade, or adoption only those animals that appear to be free of disease, injuries, or abnormalities.



§ 4-11-11. Shipment or importation of equines, poultry, livestock, or birds into state without official certificate of veterinary inspection

(a) It shall be unlawful for any person to ship or import any equines, poultry, livestock, or birds into this state unless accompanied by an official interstate or international certificate of veterinary inspection.

(b) In addition to the provisions of subsection (a) of this Code section, it shall be unlawful to ship or import into this state any other type of animal which the commissioner has determined poses a significant risk of disease to domestic animals or humans within this state unless such animal is accompanied by such certificate. The commissioner shall maintain on the department website a listing of all other types of animals determined to pose a significant risk of disease in accordance with this subsection.

(c) No such certificate shall be required for poultry originating from flocks participating in the National Poultry Improvement Plan administered by the United States Department of Agriculture.



§ 4-11-12. Cooperation with federal government

The Commissioner may cooperate with the secretary of agriculture in carrying out Public Law 89-544, commonly known as the Animal Welfare Act, as amended by Public Laws 91-579 and 94-279, and the rules and regulations issued by the secretary of agriculture under that act. The Commissioner may promulgate regulations to facilitate cooperation and avoid any unnecessary duplication or conflict of activities by the department and the secretary of agriculture in regulating the activities or areas covered by this article and Public Law 89-544. The regulations may be in addition to other regulations authorized by this article.



§ 4-11-13. Animals raised, kept, or maintained for human consumption

The provisions of this article shall not apply to any person who raises, keeps, or maintains animals solely for the purposes of human consumption.



§ 4-11-14. Rules and regulations

The Commissioner is authorized to promulgate and adopt rules and regulations necessary or appropriate to carry out this article.



§ 4-11-15. Injunctions and restraining orders

In addition to the remedies provided in this article or elsewhere in the laws of this state and notwithstanding the existence of an adequate remedy at law, the Commissioner or, where authorized by the local governing authority, the city or county attorney is authorized to apply to the superior court for an injunction or restraining order. The court shall for good cause shown grant a temporary or permanent injunction or an ex parte or restraining order, restraining or enjoining any person, partnership, firm, corporation, or other entity from violating and continuing to violate this article, any rules and regulations promulgated under this article, Code Section 16-12-4, or Code Section 16-12-37. Such injunction or restraining order shall be issued without bond and may be granted notwithstanding the fact that the violation constitutes a criminal act and notwithstanding the pendency of any criminal prosecution for the same violation.



§ 4-11-15.1. Abandonment of domesticated animal

Notwithstanding the provisions of Code Section 4-11-13, it shall be unlawful for any person knowingly and intentionally to abandon any domesticated animal upon any public or private property or public right of way. This Code section shall not be construed as amending or otherwise affecting the provisions of Chapter 3 of this title, relating to livestock running at large or straying.



§ 4-11-16. Penalties

(a) Except as otherwise provided in Code Section 16-12-4 or 16-12-37, any person violating any of the provisions of this article shall be guilty of a misdemeanor and shall be punished as provided in Code Section 17-10-3; provided, however, that if such offense is committed by a corporation, such corporation shall be punished by a fine not to exceed $1,000.00 for each such violation, community service of not less than 200 hours nor more than 500 hours, or both.

(b) Each violation of this article shall constitute a separate offense.



§ 4-11-17. Filing a report regarding animal cruelty; immunity.

(a) Notwithstanding Code Section 24-12-31 or any other provision of law to the contrary, any licensed veterinarian or veterinary technician having reasonable cause to believe that an animal has been subjected to animal cruelty in violation of Code Section 16-12-4 or an act prohibited under Code Section 16-12-37 may make or cause to be made a report of such violation to the Commissioner, his or her designee, an animal control officer, a law enforcement agency, or a prosecuting attorney and may appear and testify in any judicial or administrative proceeding concerning the care of an animal.

(b) Any person participating in the making of a report pursuant to this Code section or participating in any administrative or judicial proceeding pursuant to this article or Title 16 shall, in so doing, be immune from any civil or criminal liability that might otherwise be incurred or imposed, provided such participation pursuant to this Code section or any other law is made in good faith.



§ 4-11-18. Article cumulative; does not prohibit enactment and enforcement of local ordinances by municipal or county governing authority

This article shall be cumulative and shall not prohibit the enactment and enforcement of local ordinances by a municipal or county governing authority on this subject which are not in conflict with this article; provided, however, that a municipal or county governing authority shall be required to provide timely written notice to the department of any enforcement action taken pursuant to such an ordinance against an operator licensed under this article who is alleged to be in violation of such local ordinance. The department shall be notified of the initiation of any such local enforcement action and of the final conclusions or ultimate outcome of any such action.






Article 2 - Georgia Farm Animal, Crop, and Research Facilities Protection Act

§ 4-11-30. Short title

This article shall be known and may be cited as the "Georgia Farm Animal, Crop, and Research Facilities Protection Act."



§ 4-11-31. Definitions

As used in this article, the term:

(1) "Actor" means a person accused of any of the offenses defined in Code Section 4-11-32.

(2) "Animal" means any warm or cold-blooded animal or insect which is being used in food or fiber production, agriculture, research, testing, or education, including, but not limited to, hogs, equines, mules, cattle, sheep, ratites, goats, dogs, rabbits, poultry, fish, and bees. The term "animal" shall not include any animal held primarily as a pet.

(3) "Animal facility" includes any vehicle, building, structure, pasture, paddock, pond, impoundment, or premises where an animal is kept, handled, housed, exhibited, bred, or offered for sale and any office, building, or structure where records or documents relating to an animal or to animal research, testing, production, or education are maintained.

(4) "Commissioner" means the Commissioner of Agriculture.

(5) "Consent" means assent in fact, whether express or implied, by the owner or by a person legally authorized to act for the owner which is not:

(A) Induced by force, threat, false pretenses, or fraud;

(B) Given by a person the actor knows, or should have known, is not legally authorized to act for the owner;

(C) Given by a person who by reason of youth, mental disease or defect, or intoxication is known, or should have been known, by the actor to be unable to make reasonable decisions; or

(D) Given solely to detect the commission of an offense.

(5.1) "Crop" shall mean any crops as defined in Code Section 1-3-3.

(5.2) "Crop facility" means any field, building, greenhouse, structure, or premises where crops are grown or offered for sale and any office, building, or structure where records, documents, or electronic data relating to crops or crop research, testing, production, or education are maintained.

(6) "Deprive" means unlawfully to withhold from the owner, interfere with the possession of, free, or dispose of an animal or other property.

(7) "Owner" means a person who has title to the property, lawful possession of the property, or a greater right to possession of the property than the actor.

(8) "Person" means any individual, corporation, association, nonprofit corporation, joint-stock company, firm, trust, partnership, two or more persons having a joint or common interest, or other legal entity.

(9) "Possession" means actual care, custody, control, or management.

(10) "Property" means any real or personal property and shall include any document, record, research data, paper, or computer storage medium.

(11) "State" means the State of Georgia.



§ 4-11-32. Prohibited acts; applicability

(a) (1) A person commits an offense if, without the consent of the owner, the person acquires or otherwise exercises control over an animal facility, an animal from an animal facility, or other property from an animal facility with the intent to deprive the owner of such facility, animal, or property and to disrupt or damage the enterprise conducted at the animal facility.

(2) A person commits an offense if, without the consent of the owner, the person acquires or otherwise exercises control over a crop facility, a crop from a crop facility, or other property from a crop facility with the intent to deprive the owner of such facility, crop, or property and to disrupt or damage the enterprise conducted at the crop facility.

(b) (1) A person commits an offense if, without the consent of the owner, the person damages or destroys an animal facility or damages, frees, or destroys any animal or property in or on an animal facility with the intent to disrupt or damage the enterprise conducted at the animal facility and the damage or loss thereto exceeds $500.00.

(2) A person commits an offense if, without the consent of the owner, the person damages or destroys a crop facility or damages or destroys any crop or property in or on a crop facility with the intent to disrupt or damage the enterprise conducted at the crop facility and the damage or loss thereto exceeds $500.00.

(c) (1) A person commits an offense if, without the consent of the owner, the person damages or destroys an animal facility or damages, frees, or destroys any animal or property in or on an animal facility and the damage or loss thereto is $500.00 or less or enters or remains on an animal facility with the intent to disrupt or damage the enterprise conducted at the animal facility, and the person:

(A) Had notice that the entry was forbidden;

(B) Knew or should have known that the animal facility was or had closed to the public; or

(C) Received notice to depart but failed to do so.

(2) For purposes of this subsection "notice" means:

(A) Oral or written communication by the owner or someone with actual or apparent authority to act for the owner;

(B) The presence of fencing or other type of enclosure or barrier designed to exclude intruders or to contain animals; or

(C) A sign or signs posted on the property or at the entrance to the building, reasonably likely to come to the attention of intruders, indicating that entry is forbidden.

(c.1) (1) A person commits an offense if, without the consent of the owner, the person damages or destroys a crop facility or damages or destroys any crop or property in or on a crop facility and the damage or loss thereto is $500.00 or less or enters or remains on a crop facility with the intent to disrupt or damage the enterprise conducted at the crop facility, and the person:

(A) Had notice that the entry was forbidden;

(B) Knew or should have known that the crop facility was or had closed to the public; or

(C) Received notice to depart but failed to do so.

(2) For purposes of this subsection "notice" means:

(A) Oral or written communication by the owner or someone with actual or apparent authority to act for the owner; or

(B) A sign or signs posted on the property or at the entrance to the building, reasonably likely to come to the attention of intruders, indicating that entry is forbidden.

(d) This Code section shall not apply to, affect, or otherwise prohibit actions taken by the Department of Agriculture, any other federal, state, or local department or agency, or any official, employee, or agent thereof while in the exercise or performance of any power or duty imposed by law or by rule and regulation.



§ 4-11-33. Penalty for violation

(a) A person convicted of any of the offenses defined in subsections (a) and (b) of Code Section 4-11-32 shall be guilty of a felony and, upon conviction, shall be punished by a fine not to exceed $10,000.00 or by imprisonment for a term not to exceed three years, or both.

(b) Any person violating subsection (c) or (c.1) of Code Section 4-11-32 shall be guilty of a misdemeanor.



§ 4-11-34. Powers and duties of Commissioner

For purposes of enforcing the provisions of this article, the Commissioner:

(1) May investigate any offense under this article;

(2) May seek the assistance of any law enforcement agency of the United States, the state, or any local government in the conduct of such investigations; and

(3) Shall coordinate such investigation, to the maximum extent practicable, with the investigations of any law enforcement agency of the United States, the state, or any local government.



§ 4-11-35. Attorneys' fees; injunctions; other rights arising out of or relating to violation of article

(a) Any person who has been damaged by reason of a violation of this article may recover all actual and consequential damages, punitive damages, and court costs, including reasonable attorneys' fees, from the person causing such damage.

(b) In addition to the remedies provided in this article or elsewhere in the laws of this state and notwithstanding the existence of an adequate remedy at law, any person who has been damaged by reason of a violation of this article is authorized to apply to the superior courts for an injunction or restraining order. Such courts shall have jurisdiction and for good cause shown shall grant a temporary or permanent injunction or a temporary restraining order restraining or enjoining any person from violating or continuing to violate this article. Such injunction or restraining order shall be issued without bond and may be granted notwithstanding the fact that the violation constitutes a criminal act and notwithstanding the pendency of any criminal prosecution for the same violation.

(c) Nothing in this article shall be construed to limit the exercise of any other rights arising out of or relating to a violation of this article.









Chapter 12 - Injuries From Equine or Llama Activities

§ 4-12-1. Legislative findings

The General Assembly recognizes that persons who participate in equine activities or llama activities may incur injuries as a result of the risks involved in such activities. The General Assembly also finds that the state and its citizens derive numerous economic and personal benefits from such activities. The General Assembly finds, determines, and declares that this chapter is necessary for the immediate preservation of the public peace, health, and safety. It is, therefore, the intent of the General Assembly to encourage equine activities and llama activities by limiting the civil liability of those involved in such activities.



§ 4-12-2. Definitions

As used in this chapter, the term:

(1) "Engages in a llama activity" means riding, training, assisting in providing medical treatment of, driving, or being a passenger upon a llama, whether mounted or unmounted, or any person assisting a participant or show management. The term "engages in a llama activity" does not include being a spectator at a llama activity, except in cases where the spectator places himself or herself in an unauthorized area and in immediate proximity to the llama activity.

(2) "Engages in an equine activity" means riding, training, assisting in providing medical treatment of, driving, or being a passenger upon an equine, whether mounted or unmounted, or any person assisting a participant or show management. The term "engages in an equine activity" does not include being a spectator at an equine activity, except in cases where the spectator places himself or herself in an unauthorized area and in immediate proximity to the equine activity.

(3) "Equine" means a horse, pony, mule, donkey, or hinny.

(4) "Equine activity" means:

(A) Equine shows, fairs, competitions, performances, or parades that involve any or all breeds of equines and any of the equine disciplines, including, but not limited to, dressage, hunter and jumper horse shows, grand prix jumping, three-day events, combined training, rodeos, driving, pulling, cutting, polo, steeplechasing, English and western performance riding, endurance trail riding and western games, and hunting;

(B) Equine training or teaching activities, or both;

(C) Boarding equines;

(D) Riding, inspecting, or evaluating an equine belonging to another, whether or not the owner has received some monetary consideration or other thing of value for the use of the equine or is permitting a prospective purchaser of the equine to ride, inspect, or evaluate the equine;

(E) Rides, trips, hunts, or other equine activities of any type however informal or impromptu that are sponsored by an equine activity sponsor;

(F) Placing or replacing horseshoes on an equine; and

(G) Examining or administering medical treatment to an equine by a veterinarian.

(5) "Equine activity sponsor" means an individual, group, club, partnership, or corporation, whether or not the sponsor is operating for profit or nonprofit, which sponsors, organizes, or provides the facilities for an equine activity, including, but not limited to, pony clubs; 4-H clubs; hunt clubs; riding clubs; school and college sponsored classes, programs, and activities; therapeutic riding programs; and operators, instructors, and promoters of equine facilities, including, but not limited to, stables, clubhouses, ponyride strings, fairs, and arenas at which the activity is held.

(6) "Equine professional" means a person engaged for compensation in:

(A) Instructing a participant or renting to a participant an equine for the purpose of riding, driving, or being a passenger upon the equine;

(B) Renting equipment or tack to a participant; or

(C) Examining or administering medical treatment to an equine as a veterinarian.

(7) "Inherent risks of equine activities" or "inherent risks of llama activities" means those dangers or conditions which are an integral part of equine activities or llama activities, as the case may be, including, but not limited to:

(A) The propensity of the animal to behave in ways that may result in injury, harm, or death to persons on or around them;

(B) The unpredictability of the animal's reaction to such things as sounds, sudden movement, and unfamiliar objects, persons, or other animals;

(C) Certain hazards such as surface and subsurface conditions;

(D) Collisions with other animals or objects; and

(E) The potential of a participant to act in a negligent manner that may contribute to injury to the participant or others, such as failing to maintain control over the animal or not acting within his or her ability.

(8) "Llama" means a South American camelid which is an animal of the genus lama, commonly referred to as a "one llama," including llamas, alpacas, guanacos, and vicunas.

(9) "Llama activity" means:

(A) Llama shows, fairs, competitions, performances, packing events, or parades that involve any or all breeds of llamas;

(B) Using llamas to pull carts or to carry packs or other items;

(C) Using llamas to pull travois-type carriers during rescue or emergency situations;

(D) Llama training or teaching activities or both;

(E) Taking llamas on public relations trips or visits to schools or nursing homes;

(F) Participating in commercial packing trips in which participants pay a llama professional to be a guide on a hike leading llamas;

(G) Boarding llamas;

(H) Riding, inspecting, or evaluating a llama belonging to another, whether or not the owner has received some monetary consideration or other thing of value for the use of the llama or is permitting a prospective purchaser of the llama to ride, inspect, or evaluate the llama;

(I) Using llamas in wool production;

(J) Rides, trips, or other llama activities of any type however informal or impromptu that are sponsored by a llama activity sponsor; and

(K) Trimming the nails of a llama.

(10) "Llama activity sponsor" means an individual, group, club, partnership, or corporation, whether or not the sponsor is operating for profit or nonprofit, which sponsors, organizes, or provides the facilities for a llama activity, including but not limited to llama clubs; 4-H clubs; hunt clubs; riding clubs; school and college-sponsored classes, programs, and activities; therapeutic riding programs; and operators, instructors, and promoters of llama facilities, including but not limited to stables, clubhouses, fairs, and arenas at which the activity is held.

(11) "Llama professional" means a person engaged for compensation:

(A) In instructing a participant or renting to a participant a llama for the purpose of riding, driving, or being a passenger upon the llama; or

(B) In renting equipment or tack to a participant.

(12) "Participant" means any person, whether amateur or professional, who engages in an equine activity or who engages in a llama activity, whether or not a fee is paid to participate in such activity.



§ 4-12-3. Immunity from liability for injury or death; exceptions

(a) Except as provided in subsection (b) of this Code section, an equine activity sponsor, an equine professional, a llama activity sponsor, a llama professional, or any other person, which shall include a corporation or partnership, shall not be liable for an injury to or the death of a participant resulting from the inherent risks of equine activities or from the inherent risks of llama activities and, except as provided in subsection (b) of this Code section, no participant or participant's representative shall make any claim against, maintain an action against, or recover from an equine activity sponsor, an equine professional, a llama activity sponsor, a llama professional, or any other person for injury, loss, damage, or death of the participant resulting from any of the inherent risks of equine activities or resulting from any of the inherent risks of llama activities.

(b) Nothing in subsection (a) of this Code section shall prevent or limit the liability of an equine activity sponsor, an equine professional, a llama activity sponsor, a llama professional, or any other person if the equine activity sponsor, equine professional, llama activity sponsor, llama professional, or person:

(1) (A) Provided the equipment or tack, and knew or should have known that the equipment or tack was faulty, and such equipment or tack was faulty to the extent that it did cause the injury.

(B) Provided the animal and failed to make reasonable and prudent efforts to determine the ability of the participant to engage safely in the equine activity or llama activity and to safely manage the particular animal based on the participant's representations of his or her ability;

(2) Owns, leases, rents, or otherwise is in lawful possession and control of the land or facilities upon which the participant sustained injuries because of a dangerous latent condition which was known or should have been known to the equine activity sponsor, equine professional, llama activity sponsor, llama professional, or person and for which warning signs have not been conspicuously posted;

(3) Commits an act or omission that constitutes willful or wanton disregard for the safety of the participant, and that act or omission caused the injury; or

(4) Intentionally injures the participant.

(c) Nothing in subsection (a) of this Code section shall prevent or limit the liability of an equine activity sponsor, equine professional, llama activity sponsor, or llama professional under liability provisions as set forth in the products liability laws.



§ 4-12-4. Warning required; effect of failure to comply with notice requirement

(a) Every equine professional and every equine activity sponsor shall post and maintain signs which contain the warning notice specified in subsection (b) of this Code section. Such signs shall be placed in a clearly visible location on or near stables, corrals, or arenas where the equine professional or the equine activity sponsor conducts equine activities. The warning notice specified in subsection (b) of this Code section shall appear on the sign in black letters, with each letter to be a minimum of one inch in height. Every written contract entered into by an equine professional or by an equine activity sponsor for the providing of professional services, instruction, or the rental of equipment or tack or an equine to a participant, whether or not the contract involves equine activities on or off the location or site of the equine professional's or the equine activity sponsor's business, shall contain in clearly readable print the warning notice specified in subsection (b) of this Code section.

(b) The signs and contracts described in subsection (a) of this Code section shall contain the following warning notice:

WARNING

Under Georgia law, an equine activity sponsor or equine professional is not liable for an injury to or the death of a participant in equine activities resulting from the inherent risks of equine activities, pursuant to Chapter 12 of Title 4 of the Official Code of Georgia Annotated.

(c) Failure to comply with the requirements concerning warning signs and notices provided in this Code section shall prevent an equine activity sponsor or equine professional from invoking the privileges of immunity provided by this chapter.



§ 4-12-5. Warning signs or notices posted by llama activity sponsors or llama professionals

(a) Every llama professional and every llama activity sponsor shall post and maintain signs which contain the warning notice specified in subsection (b) of this Code section. Such signs shall be placed in a clearly visible location on or near stables, corrals, pens, or arenas where the llama professional or the llama activity sponsor conducts llama activities. The warning notice specified in subsection (b) of this Code section shall appear on the sign in black letters, with each letter to be a minimum of one inch in height. Every written contract entered into by a llama professional or by a llama activity sponsor for the providing of professional services, instruction, or the rental of equipment or tack or a llama to a participant, whether or not the contract involves llama activities on or off the location or site of the llama professional's or the llama activity sponsor's business, shall contain in clearly readable print the warning notice specified in subsection (b) of this Code section.

(b) The signs and contracts described in subsection (a) of this Code section shall contain the following warning notice:

WARNING

Under Georgia law, a llama activity sponsor or llama professional is not liable for an injury to or the death of a participant in llama activities resulting from the inherent risks of llama activities, pursuant to Chapter 12 of Title 4 of the Official Code of Georgia Annotated.

(c) Failure to comply with the requirements concerning warning signs and notices provided in this Code section shall prevent a llama activity sponsor or llama professional from invoking the privileges of immunity provided by this chapter.






Chapter 13 - Humane Care for Equines

§ 4-13-1. Short title

This chapter shall be known and may be cited as the "Humane Care for Equines Act."



§ 4-13-2. Definitions

As used in this chapter, the term:

(1) "Adequate food and water" means food and water which is sufficient in amount and appropriate for the particular type of equine to prevent starvation, dehydration, or a significant risk to the equine's health from a lack of food or water.

(2) "Equine" means any member of the Equidae species, including horses, mules, and asses.

(3) "Humane care" means, but is not limited to, the provision of adequate food and water consistent with the normal requirements and feeding habits of the equine's size, species, and breed.

(4) "Owner" means any person owning, having possession or custody of, or in charge of an equine.

(5) "Person" means any person, firm, corporation, partnership, association, or other legal entity; any public or private institution; the State of Georgia; or any county, municipal corporation, or political subdivision of the state.



§ 4-13-3. Prohibited acts

It shall be unlawful for the owner of any equine:

(1) To commit a violation of Code Section 16-12-4, relating to cruelty to animals, which involves an equine owned by, possessed by, or in the custody or control of such person;

(2) To fail to provide adequate food and water to such equine;

(3) To fail to provide humane care for such equine;

(4) To unnecessarily overload, overdrive, torment, or beat any equine or to cause the death of any equine in a cruel or inhumane manner; or

(5) To interfere with or hinder the Commissioner or his designated agent or any sheriff, deputy sheriff, or other law enforcement officer in carrying out his duties under this chapter.



§ 4-13-4. Inspection warrants; impoundment authorized; examination

(a) At any time there is cause to believe that a violation of Code Section 4-13-3 has occurred, the Commissioner of Agriculture or his designated agent may apply to the appropriate court in the county in which the equine is located for an inspection warrant under the provisions of Code Section 2-2-11 or any sheriff, deputy sheriff, or other law enforcement officer may apply for a search warrant for the purpose of inspecting any equine found on such property to determine if a violation of Code Section 4-13-3 has occurred.

(b) The Commissioner or his designated agent or any sheriff, deputy sheriff, or other law enforcement officer is authorized to impound any equine which has not been furnished with adequate food and water, which has not received humane care, or which has been subjected to cruelty in violation of Code Section 4-13-3. Such determination as to the condition or treatment of the equine shall be made by a licensed veterinarian employed by the state or federal government following an examination conducted at the request of the Commissioner or his designated agent or any sheriff, deputy sheriff, or other law enforcement officer.



§ 4-13-5. Duty to care for impounded equines; lien; return to owner

(a) It shall be the duty of any person designated for impounding an equine under Code Section 4-13-4 to make reasonable and proper arrangements to provide the impounded equine with adequate and necessary shelter, food, water, veterinary services, and humane care and to take such actions as to ensure the survival of the equine or the humane euthanasia of the equine and disposal thereof if such actions are necessary. Such arrangements may include, but shall not be limited to, providing shelter and care for the equine at any state, federal, county, municipal, or governmental facility or shelter, contracting with a private individual, partnership, corporation, association, or other entity to provide shelter, food, water, veterinary services, and humane care for a reasonable fee, or allowing a private individual, partnership, corporation, association, or other entity to provide shelter, food, water, veterinary services, and humane care as a volunteer and at no cost. Any person impounding an equine under this chapter or providing care for an impounded equine shall have a lien on such equine for the reasonable costs of caring for such equine.

(b) The lien acquired under subsection (a) of this Code section may be foreclosed in any court of competent jurisdiction to hear civil cases. Liens shall be foreclosed in magistrate courts only when the amount of the lien does not exceed the jurisdictional limits established by law for such courts.

(c) Any person impounding an equine under this chapter is authorized to return the equine to its owner upon payment by the owner of all costs of impoundment and care and upon the entry of a consent order or receiving written assurances:

(1) That such equine will be given humane care, adequate food and water, adequate shelter, and veterinary services;

(2) That such equine will not be subjected to cruelty; and

(3) That the owner will comply with this chapter.



§ 4-13-6. Notice of impoundment

It shall be the duty of any person impounding an equine under this chapter to notify the owner of such equine immediately upon impoundment. Such notice shall state the name and address of the person impounding the equine, the location where the equine is being held, and a description of the equine. If the owner of such equine is unknown or cannot be found, service of the notice on the owner shall be obtained by publishing a notice once in a newspaper of general circulation where the equine is impounded.



§ 4-13-7. Disposal of equine by sale or euthanasia

If the owner of the equine cannot be found, if the owner refuses to enter into a consent order or to provide a written assurance that such equine will be given humane care and adequate food, water, shelter, and veterinary care, or if the owner fails to comply with this chapter after having entered into a consent order or having given a written assurance on a previous occasion, the Commissioner or his designated agent, the sheriff, any deputy sheriff, or any other law enforcement officer may dispose of the equine through sale at a public auction or by sealed bids or, if such equine is in a physical condition such that euthanasia is the only reasonable course of action, by humanely disposing of the equine. Prior to disposing of an equine through sale or euthanasia, the Commissioner or his designated agent, the sheriff, any deputy sheriff, or any other law enforcement officer shall make a reasonable effort to locate the owner and, if the owner cannot be located after reasonable effort, the sale or euthanasia may proceed. Any proceeds from the sale of such equine shall be used first to pay the costs of care given the equine and any funds remaining shall be paid into the state treasury if the equine was impounded by the Commissioner or his designated agent or into the county treasury if the equine was impounded by the sheriff, a deputy sheriff, or other law enforcement officer.



§ 4-13-8. Injunctive relief

In addition to the remedies provided in this chapter or elsewhere in the laws of this state and notwithstanding the existence of an adequate remedy at law, the Commissioner is authorized to apply to the superior courts for an injunction or restraining order. Such courts shall have jurisdiction and for good cause shown shall grant a temporary or permanent injunction or an ex parte or restraining order restraining or enjoining any person, partnership, firm, corporation, or other entity from violating and continuing to violate this chapter or any rules and regulations promulgated under this chapter. Such injunction or restraining order shall be issued without bond and may be granted notwithstanding the fact that the violation constitutes a criminal act and notwithstanding the pendency of any criminal prosecution for the same violation.



§ 4-13-9. Rules and regulations

The Commissioner is authorized to promulgate and adopt rules and regulations necessary or appropriate to carry out this chapter.



§ 4-13-10. Penalty for violation of chapter

Except as otherwise provided in Code Section 16-12-4 or 16-12-37, any person, partnership, firm, corporation, or other entity violating any of the provisions of this chapter shall be guilty of a misdemeanor.






Chapter 14 - Sterilization of Dogs and Cats in Shelters

§ 4-14-1. Legislative findings and policy

The General Assembly finds that the breeding of dogs and cats acquired from public or private animal shelters, animal control agencies operated by political subdivisions of this state, humane societies, or public or private animal refuges in the State of Georgia results in the birth of thousands of animals who become strays, suffer privation and death, constitute a public nuisance and health hazard, and, ultimately, are impounded and destroyed at great public expense. It is therefore declared to be the public policy of this state that preventing the breeding of dogs and cats acquired from such shelters, animal control agencies, humane societies, or public or private animal refuges be encouraged.



§ 4-14-2. Definitions

As used in this chapter, the term:

(1) "Animal shelter" means any facility operated by or under contract for the state or any county, municipal corporation, or other political subdivision of the state for the purpose of impounding or harboring seized, stray, homeless, abandoned, or unwanted dogs, cats, and other animals; any veterinary hospital or clinic operated by a veterinarian or veterinarians which operates for such purpose in addition to its customary purposes; and any facility operated, owned, or maintained by a duly incorporated humane society, animal welfare society, or other nonprofit organization for the purpose of providing for and promoting the welfare, protection, and humane treatment of animals.

(2) "Humane society" means any unincorporated nonprofit organization existing for the purpose of prevention of cruelty to animals.

(3) "Public or private animal refuge" means harborers of unwanted animals of any breed, including crossbreeds, who provide food, shelter, and confinement for a group of dogs, a group of cats, or a combination of dogs and cats.

(4) "Sexually mature animal" means any dog or cat that has reached the age of 180 days or six months or more.

(5) "Sterilization" means rendering a dog or cat unable to reproduce by the surgical removal of its reproductive organs or by rendering a dog unable to reproduce by intratesticular injection approved by the federal government pursuant to 21 U.S.C. Section 360 as of March 7, 2014.



§ 4-14-3. Sterilization of dogs and cats required; exceptions; costs

(a) Any public or private animal shelter, animal control agency operated by a political subdivision of this state, humane society, or public or private animal refuge shall make provisions for the sterilization of all dogs or cats acquired from such shelter, agency, society, or refuge by:

(1) Providing sterilization by a licensed veterinarian before relinquishing custody of the animal; or

(2) Entering into a written agreement with the person acquiring such animal guaranteeing that sterilization will be performed by a licensed veterinarian within 30 days after acquisition of such animal in the case of an adult animal or within 30 days of the sexual maturity of the animal in the case of an immature animal;

provided, however, that the requirements of this Code section shall not apply to any privately owned animal which any such shelter, agency, society, or refuge may have in its possession for any reason if the owner of such animal claims or presents evidence that such animal is the property of such person.

(b) All costs of sterilization pursuant to this Code section shall be the responsibility of the person acquiring such animal and, if performed prior to acquisition, may be included in any fees charged by the shelter, agency, society, or refuge for such animal.

(c) Any person acquiring an animal from a public or private animal shelter, animal control agency operated by a political subdivision of this state, humane society, or public or private animal refuge, which animal is not sterile at the time of acquisition, shall submit to the animal shelter, animal control agency, humane society, or public or private animal refuge a signed statement from the licensed veterinarian performing the sterilization required by paragraph (2) of subsection (a) of this Code section within seven days after such sterilization attesting that such sterilization has been performed.

(d) Every public or private animal shelter, animal control agency operated by a political subdivision of this state, humane society, or public or private animal refuge selling or offering for sale or exchange any dog or cat shall maintain and furnish to any person acquiring an animal from such shelter, agency, society, or refuge a current list of veterinarians licensed in this state who have notified the shelter, agency, society, or refuge that they are willing to perform sterilizations and the cost for such procedures.



§ 4-14-4. Penalty for noncompliance

It shall be a misdemeanor to fail or refuse to comply with the requirements of Code Section 4-14-3 and any person convicted of said misdemeanor shall be subject to a fine not to exceed $200.00.



§ 4-14-5. Adoption of stricter shelter policies

This chapter shall not prohibit the adoption by any political subdivision of this state of shelter policies which are more stringent than the requirements of this chapter.






Chapter 15 - Dog and Cat Reproductive Sterilization Support

§ 4-15-1. Support program established; annual report; contributions on tax returns

(a) The Commissioner shall establish a dog and cat reproductive sterilization support program and educational activities in support thereof. The department shall utilize moneys placed in a special fund for such program as derived from special license plate sales, any funds appropriated to the department for such purposes, and any voluntary contributions or other funds made available to the department for such purposes for the implementation, operation, and support of such reproductive sterilization program. The Commissioner is authorized to promulgate rules to direct and administer the dog and cat reproductive sterilization support program and to carry out this Code section.

(b) The Commissioner shall submit a report to the Senate Agriculture and Consumer Affairs Committee and the House Committee on Agriculture and Consumer Affairs detailing the receipts of and expenditures from the dog and cat reproductive sterilization support program fund. Such report shall be made not later than the last day of August each year.

(c) (1) Unless an earlier date is deemed feasible and established by the Governor, each Georgia income tax return form for taxable years beginning on or after January 1, 2006, shall contain appropriate language, to be determined by the state revenue commissioner, offering the taxpayer the opportunity to contribute to the Dog and Cat Sterilization Fund established in subsection (a) of this Code section by either donating all or any part of any tax refund due, by authorizing a reduction in the refund check otherwise payable, or by contributing any amount over and above any amount of tax owed by adding that amount to the taxpayer's payment. The instructions accompanying the income tax return form shall contain a description of the purposes for which this fund was established and the intended use of moneys received from the contributions. Each taxpayer required to file a state income tax return who desires to contribute to the Dog and Cat Sterilization Fund may designate such contribution as provided in this Code section on the appropriate income tax return form.

(2) The Department of Revenue shall determine annually the total amount so contributed, shall withhold therefrom a reasonable amount for administering this voluntary contribution program, and shall transmit the balance to the Department of Agriculture for deposit in the Dog and Cat Sterilization Fund established in subsection (a) of this Code section; provided, however, the amount retained for administrative costs shall not exceed $50,000.00 per year. If, in any tax year, the administrative costs of the Department of Revenue for collecting contributions pursuant to this subsection exceed the sum of such contributions, the administrative costs which the Department of Revenue is authorized to withhold from such contributions shall not exceed the sum of such contributions.









Title 5 - Appeal and Error

Chapter 2 - Appeals to Jury in Justice of the Peace Court



Chapter 3 - Appeals to Superior or State Court

Article 1 - General Provisions

§ 5-3-1. Right of appeal from county courts and justice of the peace courts

Reserved. Repealed by Ga. L. 1983, p. 884, § 4-2, effective July 1, 1983.



§ 5-3-2. Right to appeal from probate courts; exception

(a) An appeal shall lie to the superior court from any decision made by the probate court, except an order appointing a temporary administrator.

(b) Notwithstanding subsection (a) of this Code section, no appeal from the probate court to the superior court shall lie from any civil case in a probate court which is provided for by Article 6 of Chapter 9 of Title 15.



§ 5-3-3. Persons by whom appeal may be entered generally; attorney's authority to appeal to be in writing; dismissal for failure to file; ratification of unauthorized appeal

An appeal may be entered by the plaintiff or defendant in person, or by his attorney at law or in fact and, if by the latter, he must be authorized in writing, which authority shall be filed in the court in which the case is pending at the time the appeal is entered; but if it is shown to the court that the authority exists, the court may allow a reasonable time to file the same. Upon failure to so file, the appeal shall be dismissed and execution shall issue without further order. If the authority is not filed within the time allowed, a ratification of an unauthorized appeal, if made in writing and filed in the clerk's office before the next term of the court, shall render the appeal valid.



§ 5-3-4. Appeal by one of several plaintiffs or defendants -- Authorization and procedure generally

When there is more than one party plaintiff or defendant, and one or more of the parties plaintiff or defendant desire to appeal, and the others refuse or fail to appeal, the party plaintiff or defendant desiring to appeal may enter an appeal in the manner provided by law.



§ 5-3-5. Appeal by one of several plaintiffs or defendants -- Effect of judgment on appeal generally; recovery of damages awarded upon appeal

Upon the appeal of either party plaintiff or defendant, as provided in Code Section 5-3-4, the whole record shall be taken up and all shall be bound by the final judgment; but, in case damages are awarded upon such appeal, the damages shall only be recovered against the party appealing and his security, if any, and not against the party failing or refusing to appeal.



§ 5-3-6. Appeal by one of several plaintiffs or defendants -- Liability and recourse of surety on judgment on appeal

The security, if any, of the party appealing shall be bound for the judgment on the appeal; and, in case the security is compelled to pay off the debt or damages for which judgment is entered in the case, he shall have recourse only against the party for whom he became security.



§ 5-3-7. Appeal suspends judgment; effect of dismissal or withdrawal of appeal

An appeal shall suspend but not vacate a judgment and, if dismissed or withdrawn, the rights of all the parties shall be the same as if no appeal had been entered.



§ 5-3-8. Requirement of consent to withdrawal of appeal

After an appeal has been entered, no person shall be allowed to withdraw the appeal without the consent of the adverse party.






Article 2 - Procedure

§ 5-3-20. Time for filing appeals

(a) Appeals to the superior court shall be filed within 30 days of the date the judgment, order, or decision complained of was entered.

(b) The date of entry of an order, judgment, or other decision shall be the date upon which it was filed in the court, agency, or other tribunal rendering same, duly signed by the judge or other official thereof.

(c) This Code section shall apply to all appeals to the superior court, any other law to the contrary notwithstanding.



§ 5-3-21. Notice of appeal; form; service

(a) An appeal to the superior court may be taken by filing a notice of appeal with the court, agency, or other tribunal appealed from. No particular form shall be necessary for the notice of appeal, but the following is suggested:

(NAME OF INFERIOR JUDICATORY)

STATE OF GEORGIA

)

)

v. ) (Case number

) designation)

)

)

APPEAL TO SUPERIOR COURT

Notice is hereby given that , appellant herein, and

, above-named, hereby appeals to the Superior

(plaintiff, defendant, etc.)

Court of County from the judgment (or order, decision, etc.)

entered herein on (date) , .

Dated: .

Attorney For

Appellant

Address

(b) A copy of the notice of appeal shall be served on all parties in the same manner prescribed by Code Section 5-6-32. Failure to perfect service on any party shall not work dismissal, but the superior court shall grant continuances and enter such other orders as may be necessary to permit a just and expeditious determination of the appeal.



§ 5-3-22. Payment of costs prerequisite to appeal; affidavit of indigence; dismissal for nonpayment following court order; supersedeas bond

(a) No appeal shall be heard in the superior or state court until any costs which have accrued in the court, agency, or tribunal below have been paid unless the appellant files with the superior or state court or with the court, agency, or tribunal appealed from an affidavit stating that because of indigence he or she is unable to pay the costs on appeal. In all cases, no appeal shall be dismissed in the superior or state court because of nonpayment of the costs below until the appellant has been directed by the court to do so and has failed to comply with the court's direction.

(b) Filing of the notice of appeal and payment of costs or filing of an affidavit as provided in subsection (a) of this Code section shall act as supersedeas, and it shall not be necessary that a supersedeas bond be filed; provided, however, that the superior or state court upon motion may at any time require that supersedeas bond with good security be given in such amount as the court may deem necessary unless the appellant files with the court an affidavit stating that because of indigence he or she is unable to give bond.



§ 5-3-23. Signature on bond of attorney at law or in fact

If an appeal is entered by the attorney at law or in fact, he may sign the name of the principal to the appeal bond, if required, and the principal shall be bound thereby as though he had signed it himself.



§ 5-3-24. Exemption of executors, administrators, and trustees from paying costs and giving bond

Executors, administrators, and other trustees, when defending an action as such or defending solely the title of the estate, may enter an appeal without paying costs and giving bond and security as required by Code Section 5-3-22; but, if a judgment should be obtained against such executor, administrator, or other trustee and not the assets of the estate, he must pay costs and give security as in other cases.



§ 5-3-25. Appeal by partners or joint contractors; signature on bond; appeal by corporation

When several partners or joint contractors bring or defend an action as such, any one of the partners or joint contractors may enter an appeal in the name of the firm or joint contractors and sign the name of the firm or joint contractors to a bond if required by the superior court, which shall be binding on the firm and the joint contractors as though they had signed it themselves. In the case of corporations, the appeal may be entered by the president or any agent thereof managing the case or by the attorney of record.



§ 5-3-26. Requirement of written defenses in appeal from justice of the peace court; right to amend pleadings

Reserved. Repealed by Ga. L. 1983, p. 884, § 4-2, effective July 1, 1983.



§ 5-3-27. Amendments to cure defects

No appeal shall be dismissed because of any defect in the notice of appeal, bond, or affidavit of indigence or because of the failure of the lower court, agency, or other tribunal to transmit the pleadings or other record; but the superior court shall at any time permit such amendments and enter such orders as may be necessary to cure the defect.



§ 5-3-28. Transmittal of record and transcripts to superior court; issuance of orders and writs

(a) Within ten days of the filing of the notice of appeal, it shall be the duty of the judge or other official of the court, agency, or tribunal appealed from to cause a true copy of the pleadings, if any, and all other parts of the record (and transcript of evidence and proceedings, where the appeal is not de novo) to be transmitted to the superior court.

(b) The superior court may issue such orders and writs as may be necessary in aid of its jurisdiction on appeal.



§ 5-3-29. De novo investigation

An appeal to the superior court in any case where not otherwise provided by law is a de novo investigation. It brings up the whole record from the court below; and all competent evidence shall be admissible on the trial thereof, whether adduced on a former trial or not. Either party is entitled to be heard on the whole merits of the case.



§ 5-3-30. Calendaring appeal; waiver of trial by jury; monetary limitations inapplicable

(a) Upon the filing of an appeal from magistrate court to superior court or state court, the appeal shall be placed upon the court's next calendar for nonjury trial. Such appeals from the magistrate court to superior court or state court shall be tried by the superior court or state court without a jury unless either party files a demand for a jury trial within 30 days of the filing of the appeal or the court orders a jury trial.

(b) Upon filing an appeal pursuant to subsection (a) of this Code section, the monetary limitations provided for in paragraph (5) of Code Section 15-10-2 shall no longer apply to any verdict and judgment entered by the superior or state court.



§ 5-3-31. Damages assessed for frivolous appeals

If upon the trial of any appeal it shall appear to the jury that the appeal was frivolous and intended for delay only, they shall assess damages against the appellant and his security, if any, in favor of the appellee for such delay, not exceeding 25 percent on the principal sum which they shall find due, which damages shall be specially noted in their verdict.









Chapter 4 - Certiorari to Superior Court

§ 5-4-1. When certiorari shall lie; exception

(a) The writ of certiorari shall lie for the correction of errors committed by any inferior judicatory or any person exercising judicial powers, including the judge of the probate court, except in cases touching the probate of wills, granting letters testamentary, and of administration.

(b) Notwithstanding subsection (a) of this Code section, the writ of certiorari shall not lie in civil cases in the probate courts which are provided for by Article 6 of Chapter 9 of Title 15.



§ 5-4-2. Petition for certiorari to probate judge generally

When either party in any case in any probate court lodges objections to any proceeding or decision in the case, affecting the real merits of the case, the party making the same shall offer the objections in writing, which shall be signed by himself or his attorney and, if the same are overruled by the court, the party may petition the superior court for a writ of certiorari, in which petition he shall plainly, fully, and distinctly set forth the errors complained of. If the court deems the objections to be sufficient, it shall forthwith issue a writ of certiorari, directed to the judge of the probate court, requiring him to certify and send up to the superior court, at the time specified in the writ, all the proceedings in the case.



§ 5-4-3. Petition for certiorari to inferior judicatories generally

When either party in any case in any inferior judicatory or before any person exercising judicial powers is dissatisfied with the decision or judgment in the case, the party may apply for and obtain a writ of certiorari by petition to the superior court for the county in which the case was tried, in which petition he shall plainly and distinctly set forth the errors complained of. On the filing of the petition in the office of the clerk of the superior court, with the sanction of the appropriate judge endorsed thereon, together with the bond or affidavit, as provided in Code Section 5-4-5, it shall be the duty of the clerk to issue a writ of certiorari, directed to the tribunal or person whose decision or judgment is the subject matter of complaint, requiring the tribunal or person to certify and send up all the proceedings in the case to the superior court, as directed in the writ of certiorari.



§ 5-4-4. Petition for certiorari in appeal case tried by jury in justice of the peace court generally

Reserved. Repealed by Ga. L. 1983, p. 884, § 4-2, effective July 1, 1983.



§ 5-4-5. Bond and security required; certificate of payment of costs; oath of security; affidavit of indigence

(a) Before any writ of certiorari shall issue, except as provided in subsection (c) of this Code section, the party applying for the same, his agent, or his attorney shall give bond and good security, conditioned to pay the adverse party in the case the sums sought as an award to be recovered, together with all future costs, and shall also produce a certificate from the officer whose decision or judgment is the subject matter of complaint that all costs which may have accrued on the trial below have been paid. The bond and certificate shall be filed with the petition for certiorari, and security on the bond shall be liable as securities on appeal.

(b) The person authorized to receive bond and security may compel the security tendered to swear upon oath the means by which he can fulfill the bond obligation. Such action shall exonerate from liability the person receiving the bond and security.

(c) If the party applying for the writ of certiorari makes and files with his petition a written affidavit that he is advised and believes that he has good cause for certiorari to the superior court and that because of his indigence he is unable to pay the costs or give security, as the case may be, the affidavit shall in every respect answer instead of the certificate and bond above-mentioned.



§ 5-4-6. Time for application for writ; filing of petition; service of petition and writ

(a) All writs of certiorari shall be applied for within 30 days after the final determination of the case in which the error is alleged to have been committed. Applications made after 30 days are not timely and shall be dismissed by the court.

(b) The certiorari petition and writ shall be filed in the clerk's office within a reasonable time after sanction by the superior court judge; and a copy shall be served on the respondent, within five days after such filing, by the sheriff or his deputy or by the petitioner or his attorney. A copy of the petition and writ shall also be served on the opposite party or his counsel or other legal representative, in person or by mail; and service shall be shown by acknowledgment or by certificate of the counsel or person perfecting the service.



§ 5-4-7. Time for filing of answer; manner of service; effect of failure to perfect service

The answer to the writ of certiorari shall be filed in the clerk's office within 30 days after service thereof on the respondent unless further time is granted by the superior court. A copy of the answer shall be mailed or delivered to the petitioner by the respondent or by the clerk of the superior court. Failure to perfect service shall be grounds for continuance but shall not otherwise affect the validity of the proceedings.



§ 5-4-8. Writing or dictation of answer by parties, attorneys, or interested persons; when verification required

The answer shall not be written or dictated by either of the parties, or their attorneys, or any other person interested in the merits of the case. If made after the party making the same has retired from office, it shall be verified by affidavit.



§ 5-4-9. Filing of traverse or exception to answer; perfection of answer

The petitioner or defendant in certiorari may traverse or except to the answer of the respondent, which exceptions or traverse shall be filed in writing, specifying the defects, within 15 days after the filing of the answer; and, if the traverse or exceptions are sustained, the answer shall be perfected as directed by the court.



§ 5-4-10. Amendment of petition, bond, answer, and traverse

Certiorari proceedings shall be amendable at any stage, as to matters of form or substance, as to the petition, bond, answer, and traverse; and a valid bond may by amendment be substituted for a void bond or no bond at all.



§ 5-4-11. Conduct of hearing generally; trial by jury

(a) Certiorari cases shall be heard by the court without a jury, in chambers or in open court, upon reasonable notice to the parties, at any time that the matters may be ready for hearing.

(b) Where a traverse to the answer has been filed and jury trial demanded, the matter may be tried at any time a jury is available therefor.



§ 5-4-12. Grounds of error considered generally; scope of review; technical distinctions abolished

(a) No ground of error shall be considered which is not distinctly set forth in the petition.

(b) The scope of review shall be limited to all errors of law and determination as to whether the judgment or ruling below was sustained by substantial evidence.

(c) All technical distinctions as to what questions will be considered, such as questions concerning judgments absolutely void or assignments of error drawing in question the legal constitution or jurisdiction of the tribunal below, are abolished.



§ 5-4-13. Grant of writ for failure to prove venue or time of criminal offense

No judge of a superior court shall grant a writ of certiorari or sustain the writ in a criminal or quasi-criminal case on the ground that the venue was not proved in the trial court or that the time of the commission of the offense was not proved, unless there is a distinct allegation in the petition for the writ of failure to prove the venue or time and an allegation of error as to such matters.



§ 5-4-14. Dismissal or return of writ to lower court with instructions; entry by superior court of final decision where no questions of fact involved

(a) Upon the hearing of a writ of certiorari, the superior court may order the same to be dismissed or may return the same to the court from which it came with instructions.

(b) In all cases when the error complained of is an error in law which must finally govern the case, and the court is satisfied that there is no question of fact involved which makes it necessary to send the case back for a new hearing before the tribunal below, it shall be the duty of the judge of the superior court to make a final decision in the case without sending it back to the tribunal below.



§ 5-4-15. Requirement of new trial when writ not answered

In all cases pending in the superior courts upon certiorari from any inferior judicatory or any person exercising judicial powers, if the judge or other officer before whom the case was tried dies before answering the writ of certiorari or answers that he cannot or does not remember or recollect what occurred at the trial of the case and he therefore cannot or does not make answer to the same, it shall be the duty of the judge who granted the writ of certiorari forthwith to order a new trial of the case in the court below.



§ 5-4-16. Recovery of costs by plaintiff where certiorari sustained; recovery of costs by plaintiff where certiorari returned to lower court for new trial

If after the hearing the certiorari is sustained and a final decision thereon is made by the superior court, the plaintiff may have judgment entered for the amount recovered by him in the court below, the costs paid to obtain the certiorari, and the costs in the superior court. If the certiorari is returned to the court below for a new hearing, the plaintiff shall have judgment entered for the costs in the superior court only, leaving the costs paid to obtain the certiorari to be awarded upon the final trial below.



§ 5-4-17. Recovery of costs by defendant generally

If the certiorari is dismissed and a final decision is made in the case by the superior court, the defendant in certiorari may have judgment entered in the superior court against the plaintiff and his security for the sum recovered by him, together with the costs in the superior court; and if the case is sent back to the court below, and there is a judgment in the case in favor of the defendant in the court below the security on the certiorari bond shall then be included as in case of security on appeal.



§ 5-4-18. Recovery of damages for frivolous certiorari

If it shall be made to appear that a certiorari was frivolous and was applied for without good cause or only for the purpose of delay, the presiding judge before whom the writ was heard, on motion of the opposite party, may order that damages totaling not more than 20 percent of the sum adjudged to be due be recovered by the defendant in certiorari against the plaintiff in certiorari and his security; and judgment may be entered and execution issued accordingly.



§ 5-4-19. Operation of writ of certiorari as supersedeas in civil cases

The writ of certiorari, when granted in civil cases, shall operate as a supersedeas of the judgment until the final hearing in the superior court.



§ 5-4-20. Supersedeas of criminal conviction; bond; affidavit of indigence; effect of supersedeas

(a) Any person who has been convicted of any criminal or quasi-criminal offense or violation of any ordinance, in any inferior judicatory by whatever name called, except constitutional city courts or state courts, exercising criminal or quasi-criminal jurisdiction, who desires a writ of certiorari to review and correct the judgment of conviction in the case shall be entitled to a supersedeas of the judgment if he files with the clerk of the court, or, if there is no clerk, with the judge thereof, or with the commissioners if it is a court presided over by commissioners with no clerk, a bond payable to the state, or, if the conviction is in a municipal court, payable to the municipality, in amount and with security acceptable to and to be approved by the clerk, judge, or majority of the commissioners, as the case may be, conditioned that the defendant will personally appear and abide the final judgment, order, or sentence upon him in the case. The bond, if payable to the state, may be forfeited in the same manner as any other criminal bond in any court having jurisdiction. If the bond is payable to the municipal corporation, it may be forfeited according to the procedure prescribed in the municipal ordinance or charter. Alternatively, an action may be brought on the bond in any court having jurisdiction. Upon the giving of bond the defendant shall be released from custody in like manner as defendants are released upon supersedeas bonds in criminal cases where a notice of appeal has been filed.

(b) If the defendant is unable because of his indigence to give bond and makes this fact appear by affidavit to be filed with the judge, clerk, or commissioners, as the case may be, the same shall operate as a supersedeas of the judgment; provided, however, that the defendant shall not be set at liberty unless he gives bond as prescribed in subsection (a) of this Code section.

(c) The supersedeas provided for in this Code section shall operate to suspend the judgment of conviction until the case is finally heard and determined by the superior court to which it is taken by certiorari or by the Court of Appeals upon appeal, provided that within the time prescribed by law the defendant shall apply for and procure the writs and remedies provided by law for reviewing the judgment complained of. The supersedeas shall be equally applicable whether the judge of the superior court to whom the petition for certiorari is presented sanctions it or refuses it, provided that within the time provided by law the defendant diligently files a notice of appeal.

(d) The object of this Code section is to provide a method by which a defendant may obtain a supersedeas so long as he is prosecuting or is entitled under the law to prosecute the proceeding brought or to be brought to review the conviction of which he is complaining, or any intermediate appellate judgment rendered thereon, in order that the defendant shall not be deprived of his right to apply to the courts by being compelled to serve his sentence or pay a fine before he has had the full opportunity allowed him by law of taking the necessary proceedings to correct and review his conviction.






Chapter 5 - New Trial

Article 1 - General Provisions

§ 5-5-1. Power of probate, superior, state, juvenile, and City of Atlanta courts

(a) The superior, state, and juvenile courts and the City Court of Atlanta shall have power to correct errors and grant new trials in cases or collateral issues in any of the respective courts in such manner and under such rules as they may establish according to law and the usages and customs of courts.

(b) Probate courts shall have power to correct errors and grant new trials in civil cases provided for by Article 6 of Chapter 9 of Title 15 under such rules and procedures as apply to the superior courts.






Article 2 - Grounds

§ 5-5-20. Verdict contrary to evidence and justice

In any case when the verdict of a jury is found contrary to evidence and the principles of justice and equity, the judge presiding may grant a new trial before another jury.



§ 5-5-21. Verdict against weight of evidence

The presiding judge may exercise a sound discretion in granting or refusing new trials in cases where the verdict may be decidedly and strongly against the weight of the evidence even though there may appear to be some slight evidence in favor of the finding.



§ 5-5-22. Illegal admission or exclusion of evidence

The courts may grant new trials in all cases when any material evidence may be illegally admitted to or illegally withheld from the jury over the objection of the movant.



§ 5-5-23. Newly discovered evidence

A new trial may be granted in any case where any material evidence, not merely cumulative or impeaching in its character but relating to new and material facts, is discovered by the applicant after the rendition of a verdict against him and is brought to the notice of the court within the time allowed by law for entertaining a motion for a new trial.



§ 5-5-24. Error in instructions; objection required in civil cases; requested instructions; review of charges involving substantial error

(a) Except as otherwise provided in this Code section, in all civil cases, no party may complain of the giving or the failure to give an instruction to the jury unless he objects thereto before the jury returns its verdict, stating distinctly the matter to which he objects and the grounds of his objection. Opportunity shall be given to make the objection out of the hearing of the jury. Objection need not be made with the particularity formerly required of assignments of error and need only be as reasonably definite as the circumstances will permit. This subsection shall not apply in criminal cases.

(b) In all cases, at the close of the evidence or at such earlier time during the trial as the court reasonably directs, any party may present to the court written requests that it instruct the jury on the law as set forth therein. Copies of requests shall be given to opposing counsel for their consideration prior to the charge of the court. The court shall inform counsel of its proposed action upon the requests prior to their arguments to the jury but shall instruct the jury after the arguments are completed. The trial judge shall file with the clerk all requests submitted to him, whether given in charge or not.

(c) Notwithstanding any other provision of this Code section, the appellate courts shall consider and review erroneous charges where there has been a substantial error in the charge which was harmful as a matter of law, regardless of whether objection was made hereunder or not.



§ 5-5-25. Other grounds

In all motions for a new trial on other grounds not provided for in this Code, the presiding judge must exercise a sound legal discretion in granting or refusing the same according to the provisions of the common law and practice of the courts.






Article 3 - Procedure

§ 5-5-40. Time of motion for new trial generally; amendments; extension of time for filing transcript; time of hearing; priority to cases in which death penalty imposed; appeal not limited to grounds urged; new trial on court's own motion

(a) All motions for new trial, except in extraordinary cases, shall be made within 30 days of the entry of the judgment on the verdict or entry of the judgment where the case was tried without a jury.

(b) The motion may be amended any time on or before the ruling thereon.

(c) Where the grounds of the motion require consideration of the transcript of evidence or proceedings, the court may in its discretion grant an extension of time, except in cases where the death penalty is imposed, for the preparation and filing of the transcript, which may be done any time on or before the hearing; or the court may in its discretion hear and determine the motion before the transcript of evidence and proceedings is prepared and filed.

(d) The grounds of the motion need not be approved by the court.

(e) The motion may be heard at any time; but, where it is not heard at the time specified in the order, it shall stand for hearing at such time as the court by order at any time may prescribe, unless sooner disposed of.

(f) Motions for new trial in cases in which the death penalty is imposed shall be given priority.

(g) On appeal, a party shall not be limited to the grounds urged in the motion or any amendment thereof.

(h) The court also shall be empowered to grant a new trial on its own motion within 30 days from entry of the judgment, except in criminal cases where the defendant was acquitted.



§ 5-5-41. Requirements as to extraordinary motions for new trial generally; notice of filing of motion; limitations as to number of extraordinary motions in criminal cases; DNA testing

(a) When a motion for a new trial is made after the expiration of a 30 day period from the entry of judgment, some good reason must be shown why the motion was not made during such period, which reason shall be judged by the court. In all such cases, 20 days' notice shall be given to the opposite party.

(b) Whenever a motion for a new trial has been made within the 30 day period in any criminal case and overruled or when a motion for a new trial has not been made during such period, no motion for a new trial from the same verdict or judgment shall be made or received unless the same is an extraordinary motion or case; and only one such extraordinary motion shall be made or allowed.

(c) (1) Subject to the provisions of subsections (a) and (b) of this Code section, a person convicted of a felony may file a written motion before the trial court that entered the judgment of conviction in his or her case for the performance of forensic deoxyribonucleic acid (DNA) testing.

(2) The filing of the motion as provided in paragraph (1) of this subsection shall not automatically stay an execution.

(3) The motion shall be verified by the petitioner and shall show or provide the following:

(A) Evidence that potentially contains deoxyribonucleic acid (DNA) was obtained in relation to the crime and subsequent indictment, which resulted in his or her conviction;

(B) The evidence was not subjected to the requested DNA testing because the existence of the evidence was unknown to the petitioner or to the petitioner's trial attorney prior to trial or because the technology for the testing was not available at the time of trial;

(C) The identity of the perpetrator was, or should have been, a significant issue in the case;

(D) The requested DNA testing would raise a reasonable probability that the petitioner would have been acquitted if the results of DNA testing had been available at the time of conviction, in light of all the evidence in the case;

(E) A description of the evidence to be tested and, if known, its present location, its origin and the date, time, and means of its original collection;

(F) The results of any DNA or other biological evidence testing that was conducted previously by either the prosecution or the defense, if known;

(G) If known, the names, addresses, and telephone numbers of all persons or entities who are known or believed to have possession of any evidence described by subparagraphs (A) through (F) of this paragraph, and any persons or entities who have provided any of the information contained in petitioner's motion, indicating which person or entity has which items of evidence or information; and

(H) The names, addresses, and telephone numbers of all persons or entities who may testify for the petitioner and a description of the subject matter and summary of the facts to which each person or entity may testify.

(4) The petitioner shall state:

(A) That the motion is not filed for the purpose of delay; and

(B) That the issue was not raised by the petitioner or the requested DNA testing was not ordered in a prior proceeding in the courts of this state or the United States.

(5) The motion shall be served upon the district attorney and the Attorney General. The state shall file its response, if any, within 60 days of being served with the motion. The state shall be given notice and an opportunity to respond at any hearing conducted pursuant to this subsection.

(6) (A) If, after the state files its response, if any, and the court determines that the motion complies with the requirements of paragraphs (3) and (4) of this subsection, the court shall order a hearing to occur after the state has filed its response, but not more than 90 days from the date the motion was filed.

(B) The motion shall be heard by the judge who conducted the trial that resulted in the petitioner's conviction unless the presiding judge determines that the trial judge is unavailable.

(C) Upon request of either party, the court may order, in the interest of justice, that the petitioner be at the hearing on the motion. The court may receive additional memoranda of law or evidence from the parties for up to 30 days after the hearing.

(D) The petitioner and the state may present evidence by sworn and notarized affidavits or testimony; provided, however, any affidavit shall be served on the opposing party at least 15 days prior to the hearing.

(E) The purpose of the hearing shall be to allow the parties to be heard on the issue of whether the petitioner's motion complies with the requirements of paragraphs (3) and (4) of this subsection, whether upon consideration of all of the evidence there is a reasonable probability that the verdict would have been different if the results of the requested DNA testing had been available at the time of trial, and whether the requirements of paragraph (7) of this subsection have been established.

(7) The court shall grant the motion for DNA testing if it determines that the petitioner has met the requirements set forth in paragraphs (3) and (4) of this subsection and that all of the following have been established:

(A) The evidence to be tested is available and in a condition that would permit the DNA testing requested in the motion;

(B) The evidence to be tested has been subject to a chain of custody sufficient to establish that it has not been substituted, tampered with, replaced, or altered in any material respect;

(C) The evidence was not tested previously or, if tested previously, the requested DNA test would provide results that are reasonably more discriminating or probative of the identity of the perpetrator than prior test results;

(D) The motion is not made for the purpose of delay;

(E) The identity of the perpetrator of the crime was a significant issue in the case;

(F) The testing requested employs a scientific method that has reached a scientific state of verifiable certainty such that the procedure rests upon the laws of nature; and

(G) The petitioner has made a prima facie showing that the evidence sought to be tested is material to the issue of the petitioner's identity as the perpetrator of, or accomplice to, the crime, aggravating circumstance, or similar transaction that resulted in the conviction.

(8) If the court orders testing pursuant to this subsection, the court shall determine the method of testing and responsibility for payment for the cost of testing, if necessary, and may require the petitioner to pay the costs of testing if the court determines that the petitioner has the ability to pay. If the petitioner is indigent, the cost shall be paid from the fine and bond forfeiture fund as provided in Article 3 of Chapter 21 of Title 15.

(9) If the court orders testing pursuant to this subsection, the court shall order that the evidence be tested by the Division of Forensic Sciences of the Georgia Bureau of Investigation. In addition, the court may also authorize the testing of the evidence by a laboratory that meets the standards of the DNA advisory board established pursuant to the DNA Identification Act of 1994, Section 14131 of Title 42 of the United States Code, to conduct the testing. The court shall order that a sample of the petitioner's DNA be submitted to the Division of Forensic Sciences of the Georgia Bureau of Investigation and that the DNA analysis be stored and maintained by the bureau in the DNA data bank.

(10) If a motion is filed pursuant to this subsection the court shall order the state to preserve during the pendency of the proceeding all evidence that contains biological material, including, but not limited to, stains, fluids, or hair samples in the state's possession or control.

(11) The result of any test ordered under this subsection shall be fully disclosed to the petitioner, the district attorney, and the Attorney General.

(12) The judge shall set forth by written order the rationale for the grant or denial of the motion for new trial filed pursuant to this subsection.

(13) The petitioner or the state may appeal an order, decision, or judgment rendered pursuant to this Code section.



§ 5-5-42. Form for motion for new trial

(a) The form for motion for new trial in civil cases prescribed in subsection (b) of this Code section shall be sufficient, but any other form substantially complying therewith shall also be sufficient.

(b) Form for motion for new trial in civil cases:

IN THE COURT OF COUNTY

STATE OF GEORGIA

)

Plaintiff )

)

v. ) Civil Action

) File no.

)

Defendant )

)

MOTION FOR NEW TRIAL

Defendant moves the court to set aside the verdict returned herein on

(date) , , and the judgment entered thereon on (date) ,

, and to grant a new trial on the following grounds:

(1) The verdict is contrary to law.

(2) The verdict is contrary to the evidence.

(3) The verdict is strongly against the weight of the evidence.

(4) The court erred in permitting witness Smith to testify as follows:

.

(5) The court erred in failing to charge the jury on unavoidable

accident as requested in writing by defendant.

(6) The court erred in charging the jury as follows: .

Dated: .

Attorney for defendant

Address

(Here set forth rule nisi and certificate of service.)

(c) The form for motion for new trial in criminal cases in subsection (d) of this Code section is declared to be sufficient but any other form substantially complying therewith shall also be sufficient.

(d) Form for motion for new trial in criminal cases:

IN THE COURT OF COUNTY

STATE OF GEORGIA

)

The State )

)

v. ) Indictment

) Accusation

)

Defendant ) File no.

MOTION FOR NEW TRIAL

Defendant moves the court to set aside the verdict returned herein on

(date) , , and the sentence entered thereon on (date) ,

, and to grant a new trial on the following grounds:

(1) The defendant should be acquitted and discharged due to the state's

failure to prove guilt beyond a reasonable doubt.

(2) Although the state proved the defendant's guilt beyond a reasonable

doubt, the evidence was sufficiently close to warrant the trial judge to

exercise his discretion to grant the defendant a retrial.

(3) The court committed an error of law warranting a new trial.

Dated: .

Attorney for defendant

Address

(Here set forth rule nisi and certificate of service.)



§ 5-5-43. Allowance of filing of motion by judge other than trial judge

A judge who did not try the case may, if presented with a motion for new trial within 30 days from the date of the verdict or judgment sought to be set aside, allow the filing of, issue rule nisi thereon, and decide the motion either where he is presiding in the court in which the trial was had, or where he is named in the rule, or where he is otherwise authorized by law to do so.



§ 5-5-44. Service of rule nisi; filing and recordation of motion

In all motions for a new trial the opposite party shall be served with a copy of the rule nisi unless such copy is waived. The clerks of the courts shall not be required, except by order of the presiding judge, to enter upon the minutes of the courts motions for new trial in cases tried therein; but the motions shall be filed in the clerk's office as are other papers and shall be recorded together with the other pleadings in the cases when the same are finally disposed of as required by law.



§ 5-5-45. Amendment of rule nisi

A rule nisi for a new trial may be amended by adding new grounds not taken at the time the motion was filed.



§ 5-5-46. Operation of rule nisi as supersedeas in criminal cases; superseding of sentence

(a) The rule nisi on a motion for a new trial in a criminal case shall not operate as a supersedeas unless it is so ordered by the court.

(b) When requested to do so by the defendant or his counsel, the judge trying the case shall grant an order superseding the sentence until the motion for a new trial is heard and decided.



§ 5-5-47. Right to give supersedeas bond for bailable offense upon filing of new trial motion; assessment and approval of bond

(a) It shall be the right of any person convicted of a crime which is bailable under the law, and in which case a motion for a new trial has been filed as provided by law, to give a supersedeas bond immediately upon the filing of the motion for new trial without having to wait for the filing of a notice of appeal.

(b) The judge of the court having jurisdiction of the case, immediately upon the approval and filing of a motion for new trial therein, shall assess the amount of the bond, which shall be approved in the manner provided by law.

(c) The provisions of Code Section 5-6-45, relating to supersedeas and supersedeas bonds when a notice of appeal is filed, shall apply equally to cases when a motion for a new trial is filed.



§ 5-5-48. Time of new trial generally

When a new trial has been granted by the court, the case shall be placed on the docket for trial as though no trial had been had, subject to the rules for continuances provided in this Code.



§ 5-5-49. Trial of cases returned for new trial by appellate courts

(a) A case decided by the Supreme Court or Court of Appeals which is not finally disposed of by the decision shall stand for further hearing at the term next ensuing after the decision by the appellate court unless the lower court is in session when the decision is made, in which event it shall stand for trial during such term of the lower court.

(b) The clerk of the lower court, upon receipt of the remittitur of the appellate court, shall docket the case for trial in accordance with subsection (a) of this Code section.

(c) The judge presiding may in his discretion postpone the hearing of any such case to a day in the term as to him may seem reasonable; or, if necessary to give proper time for preparation, he may continue the case until the next term of the court.



§ 5-5-50. Standard for review by appellate court of first grant of new trial

The first grant of a new trial shall not be disturbed by an appellate court unless the appellant shows that the judge abused his discretion in granting it and that the law and facts require the verdict notwithstanding the judgment of the presiding judge.



§ 5-5-51. Written basis for exercise of judicial discretion for new trial

In all civil cases in which a new trial is granted, if the grant of a new trial is based on the discretion of the judge, the judge shall set forth by written order the reason or reasons for the exercise of his discretion. Such order shall not be required to conform to the provisions of Code Section 9-11-52, relating to findings by the court.









Chapter 6 - Certiorari and Appeals to Appellate Courts Generally

Article 1 - General Provisions

§ 5-6-1. Appearance before court of interested third parties

When a case is set for a hearing before the Supreme Court or the Court of Appeals and there are parties besides the plaintiffs and defendants, whether shown by the record or not, who have a direct interest in its result, upon the interest being made to appear the court shall allow the other parties to appear by counsel on equal terms with the parties directly before the court.



§ 5-6-2. Disposition of transcript in appellate court

The transcript of the record shall not be recorded by the clerk of the appellate court but shall be carefully labeled and filed so as to be found easily when needed.



§ 5-6-3. Filing of briefs on court order where cases not disposed of during term; additional argument; effect of failure to comply with order

(a) Whenever the appellate court may be unable to dispose of all cases on its docket for any term before the time fixed by law for the succeeding term to begin, the court may pass an order requiring counsel in all such cases to file their briefs in the clerk's office of the court on or before a certain day prior to the succeeding term. All cases in which briefs are thus filed shall be considered as heard at the term of the court to which returned. They shall be determined and the decision therein shall be announced by the court as soon after the briefs are filed as may be practicable. Should the court desire to hear argument in addition to that submitted in the briefs, the court may pass an order requiring counsel to submit further argument by brief or in open court at such time as may be prescribed in the order.

(b) Upon failure of counsel for the appellant to comply with the order of the court, where no sufficient excuse is shown for noncompliance, the case shall be dismissed for want of prosecution.



§ 5-6-4. Bill of costs; payment of costs; exceptions to payment; prerequisite to receipt of application for appeal or brief by clerk

(a) The bill of costs for every application to the Supreme Court for a writ of certiorari or for applications for appeals filed in the Supreme Court or the Court of Appeals or appeals to the Supreme Court or the Court of Appeals shall be $80.00 in criminal cases and in habeas corpus cases for persons whose liberty is being restrained by virtue of a sentence imposed against them by a state court and $300.00 in all other civil cases. The costs shall be paid by counsel for the applicant or appellant at the time of the filing of the application or, in the case of direct appeals, at the time of the filing of the original brief of the appellant. In those cases in which the writ of certiorari or an application for appeal is granted, there shall be no additional costs.

(b) Costs shall not be required when at the time the same are due:

(1) The pro se applicant or pro se appellant is incarcerated at the time of the filing;

(2) Counsel for the applicant or appellant was appointed to represent the defendant by the trial court because of the defendant's indigency; or

(3) The applicant, appellant, or counsel for applicant or appellant files an affidavit of indigency.

(c) The clerk shall be prohibited from receiving the application for appeal or the brief of the appellant unless the costs have been paid or the provisions of subsection (b) of this Code section have been satisfied.



§ 5-6-5. Entry of judgment for costs on reversal

If there is a judgment of reversal, the appellant shall be entitled to a judgment for the amount of the costs in the appellate court against the appellee as soon as the remittitur is returned to the court below.



§ 5-6-6. Damages for frivolous appeal

When in the opinion of the court the case was taken up for delay only, 10 percent damages may be awarded by the appellate court upon any judgment for a sum certain which has been affirmed. The award shall be entered in the remittitur.



§ 5-6-7. No decisions to be rendered ore tenus; publication of judgments and opinions

No decision shall be rendered ore tenus. The reporter shall publish in the official reports of the Supreme Court and the Court of Appeals all judgments, but only those opinions which the courts shall direct to be published.



§ 5-6-8. Entry of decision on minutes; directions to lower court

The decision in each case shall be entered on the minutes. It shall be within the power of the appellate court rendering the decision in a case to make such order and to give such direction as to the final disposition of the case by the lower court as may be consistent with the law and justice of the case.



§ 5-6-9. Transmittal of opinion to lower court generally

(a) Where a further hearing of the case is to follow in the lower court, the clerk of the appellate court shall transmit a copy of the opinion to the clerk of the lower court, without charge, as soon as the opinion is written out. The copy shall remain on file for the information of the court and the parties.

(b) The appellate court, on rendering its decision in any case, shall instruct the clerk whether the case comes within the terms of this Code section; and a note of such instructions shall be entered on the minutes of the court.



§ 5-6-10. Transmittal of remittitur to lower court generally

The decision of the appellate court and any direction awarded in the case shall be certified by the clerk to the court below, under the seal of the court. The decision and direction shall be respected and carried into full effect in good faith by the court below. The remittitur shall contain nothing more, except the costs paid in the appellate court.



§ 5-6-11. Issuance of remittitur in cases involving death penalty

In all cases where the Supreme Court of Georgia has affirmed the imposition of the death penalty in a case or has affirmed the denial of a petition for a writ of habeas corpus in any case in which the death penalty has been imposed, the remittitur shall not issue from that court for at least 90 days from the date of the court's decision, or from the date of the court's denial of a motion for a rehearing, if such motion is timely filed, whichever is later; provided, however, that this Code section shall not apply where the defendant has previously applied for a writ of habeas corpus which has been denied and the denial thereof has been affirmed by the Supreme Court of Georgia, or where the writ has been granted but the grant thereof has been reversed by the Supreme Court of Georgia.



§ 5-6-12. Cessation of supersedeas and issuance of execution upon affirmance of judgment of lower court

If the judgment of the lower court is affirmed, upon the filing of the remittitur with the clerk of the court below, the supersedeas shall cease and execution shall issue at once for the amount of the original judgment.



§ 5-6-13. Granting of supersedeas in cases of contempt

(a) A judge of any trial court or tribunal having the power to adjudge and punish for contempt shall grant to any person convicted of or adjudged to be in contempt of court a supersedeas upon application and compliance with the provisions of law as to appeal and certiorari, where the person also submits, within the time prescribed by law, written notice that he intends to seek review of the conviction or adjudication of contempt. It shall not be in the discretion of any trial court judge to grant or refuse a supersedeas in cases of contempt.

(b) This Code section shall not apply to contempt in the presence of the court during the progress of a proceeding.



§ 5-6-14. (For effective date, see note.) Execution of extraordinary orders

When judgments are rendered on appeal in injunction or other extraordinary cases, the judges of the superior courts may give immediate effect to such judgments.



§ 5-6-15. Certiorari from Supreme Court to Court of Appeals

The writ of certiorari shall lie from the Supreme Court to the Court of Appeals as provided by Article VI, Section VI, Paragraph V of the Constitution of this state.



§ 5-6-16. Time for appeal by representative where party dies after trial; effect of entry of appeal and of failure to enter appeal; when appeal heard

(a) When either the plaintiff or the defendant dies after a case has been tried and before the expiration of the time within which the party, if living, might have entered an appeal, and no appeal has been entered, the legal representative of the deceased party may enter an appeal within 30 days from the time he qualifies. If an appeal is not entered within the time prescribed in this Code section, judgment may be entered and execution issued as though the deceased party were alive, without making the representative a party.

(b) When an appeal is entered as provided in subsection (a) of this Code section, it shall not be necessary to revive the action, but it shall be revived by the appealing party giving notice to the adverse party within 30 days from the time of entering the appeal. When a defendant appeals, the case shall stand for trial on the appeal docket at the first term of the court after the expiration of six months from the qualification of the executor or administrator.

(c) In case of the death or removal from office of any executor or administrator pending such proceedings as are prescribed in subsections (a) and (b) of this Code section, an administrator de bonis non may be made a party in like manner.






Article 2 - Appellate Practice

§ 5-6-30. Purpose of article; construction

It is the intention of this article to provide a procedure for taking cases to the Supreme Court and the Court of Appeals, as authorized in Article VI, Sections V and VI of the Constitution of this state; to that end, this article shall be liberally construed so as to bring about a decision on the merits of every case appealed and to avoid dismissal of any case or refusal to consider any points raised therein, except as may be specifically referred to in this article.



§ 5-6-31. Entry of judgment defined

The filing with the clerk of a judgment, signed by the judge, constitutes the entry of a judgment within the meaning of this article.



§ 5-6-32. Manner of service of notices and other papers upon parties; waiver or acknowledgment of service

(a) Whenever under this article service or the giving of any notice is required or permitted to be made upon a party and the party is represented by an attorney, the service shall be made upon the attorney unless service upon the party himself is ordered by the court. Service of all notices and other papers hereunder and service of motions for new trial, motions in arrest, motions for judgment notwithstanding the verdict, and all other similar motions, orders, and proceedings may be made by the attorney or party filing the notice or paper, in person or by mail, and proof thereof shown by acknowledgment of the attorney or party served, or by certificate of the attorney, party, or other person perfecting service. Service of any paper, motion, or notice may be perfected either before or after filing with the clerk thereof; and when service is made by mail it shall be deemed to be perfected as of the day deposited in the mail. Where the address of any party is unknown and the party is not represented by an attorney of record, service of all notices and other papers referred to above may be perfected on the party by mail directed to the last known address of the party.

(b) Service of any notice, motion, or other paper provided for in this article may be waived or acknowledged either before or after filing.



§ 5-6-33. Right of appeal generally

(a) (1) Either party in any civil case and the defendant in any criminal proceeding in the superior, state, or city courts may appeal from any sentence, judgment, decision, or decree of the court, or of the judge thereof in any matter heard at chambers.

(2) Either party in any civil case in the probate courts provided for by Article 6 of Chapter 9 of Title 15 may appeal from any judgment, decision, or decree of the court, or of the judge thereof in any matter heard at chambers.

(b) This Code section shall not affect Chapter 7 of this title.



§ 5-6-34. Judgments and rulings deemed directly appealable; procedure for review of judgments, orders, or decisions not subject to direct appeal; scope of review; hearings in criminal cases involving a capital offense for which death penalty is sought; appeals involving nonmonetary judgments in child custody cases.

(a) Appeals may be taken to the Supreme Court and the Court of Appeals from the following judgments and rulings of the superior courts, the constitutional city courts, and such other courts or tribunals from which appeals are authorized by the Constitution and laws of this state:

(1) All final judgments, that is to say, where the case is no longer pending in the court below, except as provided in Code Section 5-6-35;

(2) All judgments involving applications for discharge in bail trover and contempt cases;

(3) All judgments or orders directing that an accounting be had;

(4) All judgments or orders granting or refusing applications for receivers or for interlocutory or final injunctions;

(5) All judgments or orders granting or refusing applications for attachment against fraudulent debtors;

(6) Any ruling on a motion which would be dispositive if granted with respect to a defense that the action is barred by Code Section 16-11-173;

(7) All judgments or orders granting or refusing to grant mandamus or any other extraordinary remedy, except with respect to temporary restraining orders;

(8) All judgments or orders refusing applications for dissolution of corporations created by the superior courts;

(9) All judgments or orders sustaining motions to dismiss a caveat to the probate of a will;

(10) All judgments or orders entered pursuant to subsection (c) of Code Section 17-10-6.2;

(11) All judgments or orders in child custody cases awarding, refusing to change, or modifying child custody or holding or declining to hold persons in contempt of such child custody judgment or orders;

(12) All judgments or orders entered pursuant to Code Section 35-3-37; and

(13) All judgments or orders entered pursuant to Code Section 9-11-11.1.

(b) Where the trial judge in rendering an order, decision, or judgment, not otherwise subject to direct appeal, including but not limited to the denial of a defendant's motion to recuse in a criminal case, certifies within ten days of entry thereof that the order, decision, or judgment is of such importance to the case that immediate review should be had, the Supreme Court or the Court of Appeals may thereupon, in their respective discretions, permit an appeal to be taken from the order, decision, or judgment if application is made thereto within ten days after such certificate is granted. The application shall be in the nature of a petition and shall set forth the need for such an appeal and the issue or issues involved therein. The applicant may, at his or her election, include copies of such parts of the record as he or she deems appropriate, but no certification of such copies by the clerk of the trial court shall be necessary. The application shall be filed with the clerk of the Supreme Court or the Court of Appeals and a copy of the application, together with a list of those parts of the record included with the application, shall be served upon the opposing party or parties in the case in the manner prescribed by Code Section 5-6-32, except that such service shall be perfected at or before the filing of the application. The opposing party or parties shall have ten days from the date on which the application is filed in which to file a response. The response may be accompanied by copies of the record in the same manner as is allowed with the application. The Supreme Court or the Court of Appeals shall issue an order granting or denying such an appeal within 45 days of the date on which the application was filed. Within ten days after an order is issued granting the appeal, the applicant, to secure a review of the issues, may file a notice of appeal as provided in Code Section 5-6-37. The notice of appeal shall act as a supersedeas as provided in Code Section 5-6-46 and the procedure thereafter shall be the same as in an appeal from a final judgment.

(c) In criminal cases involving a capital offense for which the death penalty is sought, a hearing shall be held as provided in Code Section 17-10-35.2 to determine if there shall be a review of pretrial proceedings by the Supreme Court prior to a trial before a jury. Review of pretrial proceedings, if ordered by the trial court, shall be exclusively as provided by Code Section 17-10-35.1 and no certificate of immediate review shall be necessary.

(d) Where an appeal is taken under any provision of subsection (a), (b), or (c) of this Code section, all judgments, rulings, or orders rendered in the case which are raised on appeal and which may affect the proceedings below shall be reviewed and determined by the appellate court, without regard to the appealability of the judgment, ruling, or order standing alone and without regard to whether the judgment, ruling, or order appealed from was final or was appealable by some other express provision of law contained in this Code section, or elsewhere. For purposes of review by the appellate court, one or more judgments, rulings, or orders by the trial court held to be erroneous on appeal shall not be deemed to have rendered all subsequent proceedings nugatory; but the appellate court shall in all cases review all judgments, rulings, or orders raised on appeal which may affect the proceedings below and which were rendered subsequent to the first judgment, ruling, or order held erroneous. Nothing in this subsection shall require the appellate court to pass upon questions which are rendered moot.

(e) Where an appeal is taken pursuant to this Code section for a judgment or order granting nonmonetary relief in a child custody case, such judgment or order shall stand until reversed or modified by the reviewing court unless the trial court states otherwise in its judgment or order.



§ 5-6-35. Cases requiring application for appeal; requirements for application; exhibits; response; issuance of appellate court order regarding appeal; procedure; supersedeas; jurisdiction of appeal; appeals involving nonmonetary judgments in custody cases

(a) Appeals in the following cases shall be taken as provided in this Code section:

(1) Appeals from decisions of the superior courts reviewing decisions of the State Board of Workers' Compensation, the State Board of Education, auditors, state and local administrative agencies, and lower courts by certiorari or de novo proceedings; provided, however, that this provision shall not apply to decisions of the Public Service Commission and probate courts and to cases involving ad valorem taxes and condemnations;

(2) Appeals from judgments or orders in divorce, alimony, and other domestic relations cases including, but not limited to, granting or refusing a divorce or temporary or permanent alimony or holding or declining to hold persons in contempt of such alimony judgment or orders;

(3) Appeals from cases involving distress or dispossessory warrants in which the only issue to be resolved is the amount of rent due and such amount is $2,500.00 or less;

(4) Appeals from cases involving garnishment or attachment, except as provided in paragraph (5) of subsection (a) of Code Section 5-6-34;

(5) Appeals from orders revoking probation;

(5.1) Appeals from decisions of superior courts reviewing decisions of the Sexual Offender Registration Review Board;

(5.2) Appeals from decisions of superior courts granting or denying petitions for release pursuant to Code Section 42-1-19;

(6) Appeals in all actions for damages in which the judgment is $10,000.00 or less;

(7) Appeals, when separate from an original appeal, from the denial of an extraordinary motion for new trial;

(8) Appeals from orders under subsection (d) of Code Section 9-11-60 denying a motion to set aside a judgment or under subsection (e) of Code Section 9-11-60 denying relief upon a complaint in equity to set aside a judgment;

(9) Appeals from orders granting or denying temporary restraining orders;

(10) Appeals from awards of attorney's fees or expenses of litigation under Code Section 9-15-14;

(11) Appeals from decisions of the state courts reviewing decisions of the magistrate courts by de novo proceedings so long as the subject matter is not otherwise subject to a right of direct appeal; and

(12) Appeals from orders terminating parental rights.

(b) All appeals taken in cases specified in subsection (a) of this Code section shall be by application in the nature of a petition enumerating the errors to be urged on appeal and stating why the appellate court has jurisdiction. The application shall specify the order or judgment being appealed and, if the order or judgment is interlocutory, the application shall set forth, in addition to the enumeration of errors to be urged, the need for interlocutory appellate review.

(c) The applicant shall include as exhibits to the petition a copy of the order or judgment being appealed and should include a copy of the petition or motion which led directly to the order or judgment being appealed and a copy of any responses to the petition or motion. An applicant may include copies of such other parts of the record or transcript as he deems appropriate. No certification of such copies by the clerk of the trial court shall be necessary in conjunction with the application.

(d) The application shall be filed with the clerk of the Supreme Court or the Court of Appeals within 30 days of the entry of the order, decision, or judgment complained of and a copy of the application, together with a list of those parts of the record included with the application, shall be served upon the opposing party or parties as provided by law, except that the service shall be perfected at or before the filing of the application. When a motion for new trial, a motion in arrest of judgment, or a motion for judgment notwithstanding the verdict has been filed, the application shall be filed within 30 days after the entry of the order granting, overruling, or otherwise finally disposing of the motion.

(e) The opposing party or parties shall have ten days from the date on which the application is filed in which to file a response. The response may be accompanied by copies of the record in the same manner as is allowed with the application. The response may point out that the decision of the trial court was not error, or that the enumeration of error cannot be considered on appeal for lack of a transcript of evidence or for other reasons.

(f) The Supreme Court or the Court of Appeals shall issue an order granting or denying such an appeal within 30 days of the date on which the application was filed.

(g) Within ten days after an order is issued granting the appeal, the applicant, to secure a review of the issues, shall file a notice of appeal as provided by law. The procedure thereafter shall be the same as in other appeals.

(h) The filing of an application for appeal shall act as a supersedeas to the extent that a notice of appeal acts as supersedeas.

(i) This Code section shall not affect Code Section 9-14-52, relating to practice as to appeals in certain habeas corpus cases.

(j) When an appeal in a case enumerated in subsection (a) of Code Section 5-6-34, but not in subsection (a) of this Code section, is initiated by filing an otherwise timely application for permission to appeal pursuant to subsection (b) of this Code section without also filing a timely notice of appeal, the appellate court shall have jurisdiction to decide the case and shall grant the application. Thereafter the appeal shall proceed as provided in subsection (g) of this Code section.

(k) Where an appeal is taken pursuant to this Code section for a judgment or order granting nonmonetary relief in a child custody case, such judgment or order shall stand until reversed or modified by the reviewing court unless the trial court states otherwise in its judgment or order.



§ 5-6-36. Filing of motion for new trial and motion for judgment notwithstanding verdict where appeal taken from judgment, ruling, or order

(a) A motion for new trial need not be filed as a condition precedent to appeal or consideration of any judgment, ruling, or order in any case; but, in all cases where a motion for new trial is an available remedy, the party entitled thereto may elect to file the motion first or to appeal directly. However, where matters complained of arise or are discovered subsequent to verdict or judgment which otherwise would not appear in the record, such as newly discovered evidence, and in other like instances, a motion for new trial or other available procedure shall be filed and together with all proceedings thereon shall become a part of the record on appeal. Otherwise, the motion for new trial need not be transmitted as a part of the record on appeal; nor shall it be necessary that the overruling thereof be enumerated as error (subject to the exception last stated), as the appellate court may consider all questions included in the enumeration of errors provided for in Code Section 5-6-40. The entry of judgment on a verdict by the trial court constitutes an adjudication by the trial court as to the sufficiency of the evidence to sustain the verdict, affording a basis for review on appeal without further ruling by the trial court.

(b) A motion for judgment notwithstanding the verdict need not be filed as a condition precedent to review upon appeal of an order or ruling of the trial court overruling a motion for directed verdict; but, in all cases where the motion is an available remedy, the party may file the motion or appeal directly from the final judgment and enumerate as error the overruling of the motion for directed verdict.



§ 5-6-37. Filing and contents of notice of appeal; service of notice upon parties to appeal

Unless otherwise provided by law, an appeal may be taken to the Supreme Court or the Court of Appeals by filing with the clerk of the court wherein the case was determined a notice of appeal. The notice shall set forth the title and docket number of the case; the name of the appellant and the name and address of his attorney; a concise statement of the judgment, ruling, or order entitling the appellant to take an appeal; the court appealed to; a designation of those portions of the record to be omitted from the record on appeal; a concise statement as to why the appellate court appealed to has jurisdiction rather than the other appellate court; and, if the appeal is from a judgment of conviction in a criminal case, a brief statement of the offense and the punishment prescribed. The appeal shall not be dismissed nor denied consideration because of failure to include the jurisdictional statement or because of a designation of the wrong appellate court. In addition, the notice shall state whether or not any transcript of evidence and proceedings is to be transmitted as a part of the record on appeal. Approval by the court is not required as a condition to filing the notice. All parties to the proceedings in the lower court shall be parties on appeal and shall be served with a copy of the notice of appeal in the manner prescribed by Code Section 5-6-32.



§ 5-6-38. Time of filing notice of appeal; cross appeal; record and transcript for cross appeal; division of costs; appeals in capital offense cases for which death penalty is sought

(a) A notice of appeal shall be filed within 30 days after entry of the appealable decision or judgment complained of; but when a motion for new trial, a motion in arrest of judgment, or a motion for judgment notwithstanding the verdict has been filed, the notice shall be filed within 30 days after the entry of the order granting, overruling, or otherwise finally disposing of the motion. In civil cases, the appellee may institute cross appeal by filing notice thereof within 15 days from service of the notice of appeal by the appellant; and the appellee may present for adjudication on the cross appeal all errors or rulings adversely affecting him; and in no case shall the appellee be required to institute an independent appeal on his own right, although the appellee may at his option file an independent appeal. The notice of cross appeal shall set forth the title and docket number of the case, the name of the appellee, the name and address of his attorney, and a designation of any portions of the record or transcript designated for omission by the appellant and which the appellee desires included and shall state that the appellee takes a cross appeal. In all cases where the notice of appeal did not specify that a transcript of evidence and proceedings was to be transmitted as a part of the record on appeal, the notice of cross appeal shall state whether such transcript is to be filed for inclusion in the record on appeal. A copy of the notice of cross appeal shall be served on other parties of record in the manner prescribed by Code Section 5-6-32.

(b) Where a cross appeal is filed, only one record and, where specified, only one transcript of evidence and proceedings need be prepared and transmitted to the appellate court; but the cross appellant may, at his election, require that such a separate record (and transcript, if required) be transmitted. Where a cross appeal is filed and only one record (and transcript, where required) is sent up, the court shall by order provide for the division of costs therefor between the parties if they are unable to do so by agreement.

(c) Notwithstanding subsection (a) of this Code section, where either the state or the defendant wishes to appeal any judgment, ruling, or order in the pretrial proceedings of a criminal case involving a capital offense for which the death penalty is sought, such appeal shall be brought as provided in Code Section 17-10-35.1.



§ 5-6-39. Extensions of time for filing notice of appeal, notice of cross appeal, transcript of evidence, designation of record and other similar motions

(a) Any judge of the trial court or any justice or judge of the appellate court to which the appeal is to be taken may, in his discretion, and without motion or notice to the other party, grant extensions of time for the filing of:

(1) Notice of appeal;

(2) Notice of cross appeal;

(3) Transcript of the evidence and proceedings on appeal or in any other instance where filing of the transcript is required or permitted by law;

(4) Designation of record referred to under Code Section 5-6-42; and

(5) Any other similar motion, proceeding, or paper for which a filing time is prescribed.

(b) No extension of time shall be granted for the filing of motions for new trial or for judgment notwithstanding the verdict.

(c) Only one extension of time shall be granted for filing of a notice of appeal and a notice of cross appeal, and the extension shall not exceed the time otherwise allowed for the filing of the notices initially.

(d) Any application to any court, justice, or judge for an extension must be made before expiration of the period for filing as originally prescribed or as extended by a permissible previous order. The order granting an extension of time shall be promptly filed with the clerk of the trial court, and the party securing it shall serve copies thereof on all other parties in the manner prescribed by Code Section 5-6-32.



§ 5-6-40. Enumeration of errors

The appellant and cross appellant shall file with the clerk of the appellate court, at such time as may be prescribed by its rules, an enumeration of the errors which shall set out separately each error relied upon. The enumeration shall be concise and need not set out or refer to portions of the record on appeal. It shall be served upon the appellee or cross appellee in the manner prescribed in Code Section 5-6-32, need not have approval of the trial court, and when filed shall become a part of the record on appeal. The appellate court, by rule, may permit the enumeration to be made a part of the brief.



§ 5-6-41. Reporting, preparation, and disposition of transcript; correction of omissions or misstatements; preparation of transcript from recollections; filing of disallowed papers; filing of stipulations in lieu of transcript; reporting at party's expense

(a) In all felony cases, the transcript of evidence and proceedings shall be reported and prepared by a court reporter as provided in Code Section 17-8-5 or as otherwise provided by law.

(b) In all misdemeanor cases, the trial judge may, in the judge's discretion, require the reporting and transcribing of the evidence and proceedings by a court reporter on terms prescribed by the trial judge.

(c) In all civil cases tried in the superior and city courts and in any other court, the judgments of which are subject to review by the Supreme Court or the Court of Appeals, the trial judge thereof may require the parties to have the proceedings and evidence reported by a court reporter, the costs thereof to be borne equally between them; and, where an appeal is taken which draws in question the transcript of the evidence and proceedings, it shall be the duty of the appellant to have the transcript prepared at the appellant's expense. Where it is determined that the parties, or either of them, are financially unable to pay the costs of reporting or transcribing, the judge may, in the judge's discretion, authorize trial of the case unreported; and, when it becomes necessary for a transcript of the evidence and proceedings to be prepared, it shall be the duty of the moving party to prepare the transcript from recollection or otherwise.

(d) Where a trial in any civil or criminal case is reported by a court reporter, all motions, colloquies, objections, rulings, evidence, whether admitted or stricken on objection or otherwise, copies or summaries of all documentary evidence, the charge of the court, and all other proceedings which may be called in question on appeal or other posttrial procedure shall be reported; and, where the report is transcribed, all such matters shall be included in the written transcript, it being the intention of this article that all these matters appear in the record. Where matters occur which were not reported, such as objections to oral argument, misconduct of the jury, or other like instances, the court, upon motion of either party, shall require that a transcript of these matters be made and included as a part of the record. The transcript of proceedings shall not be reduced to narrative form unless by agreement of counsel; but, where the trial is not reported or the transcript of the proceedings for any other reason is not available and the evidence is prepared from recollection, it may be prepared in narrative form.

(e) Where a civil or criminal trial is reported by a court reporter and the evidence and proceedings are transcribed, the reporter shall complete the transcript and file the original and one copy thereof with the clerk of the trial court, together with the court reporter's certificate attesting to the correctness thereof. In criminal cases where the accused was convicted of a capital felony, an additional copy shall be filed for the Attorney General, for which the court reporter shall receive compensation from the Department of Law as provided by law. The original transcript shall be transmitted to the appellate court as a part of the record on appeal; and one copy will be retained in the trial court, both as referred to in Code Section 5-6-43. Upon filing by the reporter, the transcript shall become a part of the record in the case and need not be approved by the trial judge.

(f) Where any party contends that the transcript or record does not truly or fully disclose what transpired in the trial court and the parties are unable to agree thereon, the trial court shall set the matter down for a hearing with notice to both parties and resolve the difference so as to make the record conform to the truth. If anything material to either party is omitted from the record on appeal or is misstated therein, the parties by stipulation, or the trial court, either before or after the record is transmitted to the appellate court, on a proper suggestion or of its own initiative, may direct that the omission or misstatement shall be corrected and, if necessary, that a supplemental record shall be certified and transmitted by the clerk of the trial court. The trial court or the appellate court may at any time order the clerk of the trial court to send up any original papers or exhibits in the case, to be returned after final disposition of the appeal.

(g) Where a trial is not reported as referred to in subsections (b) and (c) of this Code section or where for any other reason the transcript of the proceedings is not obtainable and a transcript of evidence and proceedings is prepared from recollection, the agreement of the parties thereto or their counsel, entered thereon, shall entitle such transcript to be filed as a part of the record in the same manner and with the same binding effect as a transcript filed by the court reporter as referred to in subsection (e) of this Code section. In case of the inability of the parties to agree as to the correctness of such transcript, the decision of the trial judge thereon shall be final and not subject to review; and, if the trial judge is unable to recall what transpired, the judge shall enter an order stating that fact.

(h) Where any amendment or other pleading or paper which requires approval or sanction of the court in any proceeding before being filed of record is disallowed or sanction thereof is refused, the amendment, pleading, or paper may nevertheless be filed, with notation of disallowance thereon, and shall become part of the record for purposes of consideration on appeal or other procedure for review.

(i) In lieu of sending up a transcript of record, the parties may by agreement file a stipulation of the case showing how the questions arose and were decided in the trial court, together with a sufficient statement of facts to enable the appellate court to pass upon the questions presented therein. Before being transmitted to the appellate court, the stipulation shall be approved by the trial judge or the presiding judge of the court where the case is pending.

(j) In all cases, civil or criminal, any party may as a matter of right have the case reported at the party's own expense.



§ 5-6-42. Procedure for preparation and filing of transcript of evidence and proceedings where appellant designates matter to be omitted from record on appeal; extensions of time for completion of transcript

If the appellant designates any matter to be omitted from the record on appeal as provided in Code Section 5-6-37, the appellee may, within 15 days of serving of the notice of appeal by appellant, file a designation of record designating that all or part of the omitted matters be included in the record on appeal. A copy of the designation shall be served on all other parties in the manner prescribed by Code Section 5-6-32. Where there is a transcript of evidence and proceedings to be included in the record on appeal, the appellant shall cause the transcript to be prepared and filed as provided by Code Section 5-6-41; but, when the appellant has designated that the transcript not be made a part of the record on appeal and its inclusion is by reason of a designation thereof by appellee, the appellee shall cause the transcript to be prepared and filed as referred to in Code Section 5-6-41 at his expense. The party having the responsibility of filing the transcript shall cause it to be filed within 30 days after filing of the notice of appeal or designation by appellee, as the case may be, unless the time is extended as provided in Code Section 5-6-39. In all cases, it shall be the duty of the trial judge to grant such extensions of time as may be necessary to enable the court reporter to complete his transcript of evidence and proceedings.



§ 5-6-43. Preparation and transmittal of record on appeal by court clerk; retention of copy by clerk; furnishing at no cost to Attorney General in capital cases; notification where defendant confined to jail

(a) Within five days after the date of filing of the transcript of evidence and proceedings by the appellant or appellee, as the case may be, it shall be the duty of the clerk of the trial court to prepare a complete copy of the entire record of the case, omitting only those things designated for omission by the appellant and which were not designated for inclusion by the appellee, together with a copy of the notice of appeal and copy of any notice of cross appeal, with date of filing thereon, and transmit the same, together with the transcript of evidence and proceedings, to the appellate court, together with his certificate as to the correctness of the record. Where no transcript of evidence and proceedings is to be sent up, the clerk shall prepare and transmit the record within 20 days after the date of filing of the notice of appeal. If for any reason the clerk is unable to transmit the record and transcript within the time required in this subsection or when an extension of time was obtained under Code Section 5-6-39, he shall state in his certificate the cause of the delay and the appeal shall not be dismissed. The clerk need not recopy the transcript of evidence and proceedings to be sent up on appeal but shall send up the reporter's original and retain the copy, as referred to in Code Section 5-6-41; and it shall not be necessary that the transcript be renumbered as a part of the record on appeal. The clerk shall retain an exact duplicate copy of all records and the transcript sent up, with the same pagination, in his office as a permanent record.

(b) Where the accused in a criminal case was convicted of a capital felony, the clerk shall likewise furnish, at no cost, the Attorney General with an exact copy of the record on appeal.

(c) Where a defendant in a criminal case is confined in jail pending appeal, it shall be the duty of the clerk to state that fact in his certificate; and it shall be the duty of the appellate court to expedite disposition of the case.

(d) Where a transcript of evidence and proceedings is already on file at the time the notice of appeal is filed, as where the transcript was previously filed in connection with a motion for new trial or for judgment notwithstanding the verdict, the clerk shall cause the record and transcript (where specified for inclusion) to be transmitted as provided in subsection (a) of this Code section within 20 days after the filing of the notice of appeal.



§ 5-6-44. Authorization and procedure generally for filing of joint appeals, motions for new trial, and other motions; division of costs between parties

(a) Whenever two or more persons are defendants or plaintiffs in an action, and a judgment, verdict, or decree has been rendered against each of them, jointly or severally, or where two or more cases are tried together, the plaintiffs or defendants, as the case may be, shall be entitled, but not required, to file joint appeals, motions for new trial, motions in arrest, motions to set aside, and motions for judgment notwithstanding the verdict, without regard to whether the parties have a joint interest, or whether the cases were merely consolidated for purposes of trial, or whether the cases were simply tried together without an order of consolidation.

(b) Where joint appeals are filed, the appealing parties may nevertheless be entitled, but not required, to file separate enumerations of error in the appellate court.

(c) When separate appeals, motions for new trial, or motions for judgment notwithstanding the verdict are filed, only one transcript of evidence and proceedings (where required) and only one record need be prepared, filed, or transmitted to the appellate court (as the case may be).

(d) In such cases, the court shall by order specify the division of costs between the parties.

(e) This Code section shall apply to both civil and criminal cases.



§ 5-6-45. Operation of notice of appeal as supersedeas in criminal cases; bond; review

(a) In all criminal cases, the notice of appeal filed as provided in Code Sections 5-6-37 and 5-6-38 shall serve as supersedeas in all cases where a sentence of death has been imposed or where the defendant is admitted to bail. If the sentence is bailable, the defendant may give bond in an amount prescribed by the presiding judge, with security approved by the clerk, conditioned upon the defendant's personal appearance to abide the final judgment or sentence of the court. If the judgment or sentence is or includes a fine which is unconditionally required to be paid, and is not required to be paid over a period of probation, nor as a condition of a suspended or probated sentence, nor as an alternative sentence, the bond may also be conditioned upon payment of the fine at the time the defendant appears to abide the final judgment or sentence.

(b) If the defendant is a corporation which has been convicted as provided in Code Section 17-7-92, the presiding judge, on the motion of the defendant, prosecuting attorney, or on its own motion, may order that supersedeas be conditioned upon the posting of a supersedeas bond. Said order may be entered either before or after the filing of a motion for a new trial or notice of appeal. The bond shall be in an amount prescribed by the presiding judge, with security approved by the clerk, conditioned upon the defendant's appearance, by and through a corporate officer, agent, or attorney at law, to satisfy the judgment, together with all costs and interest. If the corporation fails to make the bond as ordered, the prosecuting attorney or other proper officer may use any and all lawful process and procedures available to enforce and collect the judgment. Should final judgment be entered in favor of the defendant, the presiding judge shall order a refund of all amounts collected in satisfaction of the judgment. The State of Georgia, and its political subdivisions, district attorney, solicitor-general, sheriff, marshal, all other proper officers, and all agents and employees of the aforementioned persons shall be immune from all civil liability for acts and attempts to enforce and collect a judgment under this subsection.

(c) Any supersedeas bond may be reviewed by the presiding judge on the motion of defendant, prosecuting attorney, or on its own motion, and the court may require new or additional security, or order the bond strengthened, increased, reduced, or otherwise amended as justice may reasonably require.



§ 5-6-46. Operation of notice of appeal as supersedeas in civil cases; requirement of supersedeas bond or other security; fixing of amount; procedure upon no or insufficient filing; effect of bond as to liability of surety; punitive damages

(a) In civil cases, the notice of appeal filed as provided in Code Sections 5-6-37 and 5-6-38 shall serve as supersedeas upon payment of all costs in the trial court by the appellant and it shall not be necessary that a supersedeas bond or other form of security be filed; provided, however, that upon motion by the appellee, made in the trial court before or after the appeal is docketed in the appellate court, the trial court shall require that supersedeas bond or other form of security be given with such surety and in such amount as the court may require, conditioned for the satisfaction of the judgment in full, together with costs, interest, and damages for delay if the appeal is found to be frivolous. When the judgment is for the recovery of money not otherwise secured, the amount of the bond or other form of security shall be fixed at such sum as will cover the whole amount of the judgment remaining unsatisfied, costs on the appeal, interest, and damages for delay, unless the court after notice and hearing and for good cause shown fixes a lesser amount. When the judgment determines the disposition of the property in controversy as in real actions, trover, and actions to foreclose mortgages and other security instruments, or when such property is in the custody of the sheriff or other levying officer, or when the proceeds of such property or a bond for its value are in the custody or control of the court, the amount of the supersedeas bond or other form of security shall be fixed at such sum only as will secure the amount recovered for the use and detention of the property, the costs of the action, costs on appeal, interest, and damages for delay.

(b) Notwithstanding subsection (a) of this Code section, in any civil case under any legal theory, including cases involving individual, aggregated, class-action, or otherwise joined claims, the amount of supersedeas bond or other form of security to be furnished during the pendency of all appeals or discretionary reviews of any judgment granting legal, equitable, or any other form of relief or damages, including compensatory, special, punitive, exemplary, or other damages, in order to stay execution of the judgment during the entire course of appellate review by any court shall be set in accordance with applicable laws or court rules, but the total supersedeas bond or other form of security that is required of all appellants collectively shall not exceed $25 million regardless of the value of the judgment.

(c) If supersedeas bond or other form of security is not filed within the time specified by the judge, or if the bond or other form of security filed is found insufficient, a bond or other form of security may be filed at such time as may be fixed by the trial court.

(d) By entering into an appeal or supersedeas bond or other form of security given pursuant to this Code section, the surety submits himself or herself to the jurisdiction of the court and irrevocably appoints the clerk of the court as the surety's agent upon whom any papers affecting the surety's liability on the bond may be served. The surety's liability may be enforced on motion without the necessity of notice or an independent action.

(e) Nothing in this Code section shall deprive the superior courts of their separate power to grant supersedeas under paragraph (1) of Code Section 15-6-9 nor deprive the appellate courts of the power to grant supersedeas in such manner as they may determine to meet the ends of justice.

(f) If an appellee proves by a preponderance of the evidence that a party bringing an appeal, for whom the supersedeas bond or other form of security has been limited pursuant to subsection (b) of this Code section, is dissipating or secreting its assets, or diverting assets outside the ordinary course of business to avoid payment of a judgment, a court may require the appellant to post a bond or other form of security in an amount not to exceed the total amount of the judgment.



§ 5-6-47. Operation of notice of appeal and affidavit of indigence as supersedeas in civil cases; procedure for contests as to truth of affidavit

(a) In all civil cases where the party taking an appeal files an affidavit stating that because of his indigence he is unable to pay costs or to post a supersedeas bond, if any, as may be required by the trial judge as provided in Code Section 5-6-46, the notice of appeal and affidavit of indigence shall act as supersedeas.

(b) Any party at interest or his agent or attorney may contest the truth of the affidavit of indigence by verifying affirmatively under oath that the same is untrue. The issue thereby formed shall be heard and determined by the trial court under the rules of the court. The judgment of the court on all issues of fact concerning the ability of a party to pay costs or give bond shall be final.



§ 5-6-48. Grounds for dismissal of appeal; amendments; correcting or supplementing record or transcript; effect of dismissal of appeal upon cross appeal; effect of deficiencies upon consideration of appeal

(a) Failure of any party to perfect service of any notice or other paper hereunder shall not work dismissal; but the trial and appellate courts shall at any stage of the proceeding require that parties be served in such manner as will permit a just and expeditious determination of the appeal and shall, when necessary, grant such continuance as may be required under the circumstances.

(b) No appeal shall be dismissed or its validity affected for any cause nor shall consideration of any enumerated error be refused, except:

(1) For failure to file notice of appeal within the time required as provided in this article or within any extension of time granted hereunder;

(2) Where the decision or judgment is not then appealable; or

(3) Where the questions presented have become moot.

(c) No appeal shall be dismissed by the appellate court nor consideration of any error therein refused because of failure of any party to cause the transcript of evidence and proceedings to be filed within the time allowed by law or order of court; but the trial court may, after notice and opportunity for hearing, order that the appeal be dismissed where there has been an unreasonable delay in the filing of the transcript and it is shown that the delay was inexcusable and was caused by such party. In like manner, the trial court may order the appeal dismissed where there has been an unreasonable delay in the transmission of the record to the appellate court, and it is seen that the delay was inexcusable and was caused by the failure of a party to pay costs in the trial court or file an affidavit of indigence; provided, however, that no appeal shall be dismissed for failure to pay costs if costs are paid within 20 days (exclusive of Saturdays, Sundays, and legal holidays) of receipt by the appellant of notice, mailed by registered or certified mail or statutory overnight delivery, of the amount of costs.

(d) At any stage of the proceedings, either before or after argument, the court shall by order, either with or without motion, provide for all necessary amendments, require the trial court to make corrections in the record or transcript or certify what transpired below which does not appear from the record on appeal, require that additional portions of the record or transcript of proceedings be sent up, or require that a complete transcript of evidence and proceedings be prepared and sent up, or take any other action to perfect the appeal and record so that the appellate court can and will pass upon the appeal and not dismiss it. If an error appears in the notice of appeal, the court shall allow the notice of appeal to be amended at any time prior to judgment to perfect the appeal so that the appellate court can and will pass upon the appeal and not dismiss it.

(e) Dismissal of the appeal shall not affect the validity of the cross appeal where notice therefor has been filed within the time required for cross appeals and where the appellee would still stand to receive benefit or advantage by a decision of his cross appeal.

(f) Where it is apparent from the notice of appeal, the record, the enumeration of errors, or any combination of the foregoing, what judgment or judgments were appealed from or what errors are sought to be asserted upon appeal, the appeal shall be considered in accordance therewith notwithstanding that the notice of appeal fails to specify definitely the judgment appealed from or that the enumeration of errors fails to enumerate clearly the errors sought to be reviewed. An appeal shall not be dismissed nor consideration thereof refused because of failure of the court reporter to file the transcript of evidence and proceedings within the time allowed by law or order of court unless it affirmatively appears from the record that the failure was caused by the appellant.



§ 5-6-49. Bills of exceptions, exceptions pendente lite, assignments of error abolished; contents of motions for new trial and for j.n.o.v

(a) Bills of exceptions, exceptions pendente lite, assignments of error, and all rules relating thereto are abolished.

(b) Motions for new trial and for judgment notwithstanding the verdict need not set out portions of the record or transcript of evidence and it shall not be necessary that the grounds thereof be complete in themselves or be approved by the court; provided, however, that the motions must be sufficiently definite to inform the opposite party of the contention of the movant.



§ 5-6-50. Procedure provided by article supersedes former appellate procedure

The procedure provided in this article shall serve all purposes which a bill of exceptions or writ of error has served in the past; and, where under any law of force in this state provision is made for the taking of writs of error or bills of exception, the procedure prescribed in this article shall be deemed to apply in lieu thereof as to the procedure and as to all time requirements.



§ 5-6-51. Forms

The following suggested forms are declared to be sufficient, but any other form substantially complying therewith shall also be sufficient:

(1) Notice of appeal -- Civil cases.

IN THE COURT OF COUNTY

STATE OF GEORGIA

)

Plaintiffs )

)

v. ) Civil action

) File no.

)

)

Defendants )

NOTICE OF APPEAL

Notice is hereby given that and , defendants above-named,

hereby appeal to the (Court of Appeals or Supreme Court) from

the (describe order or judgment) entered in this action on

(date) , .

Motion for new trial (or motion for judgment n.o.v., etc.) was filed

and overruled (or granted, etc.) on (date) , .

The clerk will please omit the following from the record on appeal:

1.

2.

3.

Transcript of evidence and proceedings will/will not be filed for

inclusion in the record on appeal.

This court, rather than the (Court of Appeals or Supreme Court) has

jurisdiction of this case on appeal for the reason that .

Dated: .

Attorney for appellants

Address

(CERTIFICATE OF SERVICE)

(2) Notice of appeal -- Criminal cases. .

IN THE COURT OF COUNTY

STATE OF GEORGIA

)

The State (etc.) )

)

) (Indictment)

v. ) (Accusation)

) No.

)

Defendant )

NOTICE OF APPEAL

Notice is hereby given that , defendant above-named, hereby

appeals to the (Court of Appeals or Supreme Court) from the

judgment of conviction and sentence entered herein on (date) ,

.

The offense(s) for which defendant was convicted is (are) , and

the sentence(s) imposed is (are) as follows: .

Motion for new trial (or motion in arrest of judgment, etc.) was

filed and overruled on (date) , .

The clerk will please omit the following from the record on appeal:

1.

2.

3.

Transcript of evidence and proceedings will/will not be filed for

inclusion in the record on appeal.

This court, rather than the (Court of Appeals or Supreme Court) has

jurisdiction of this case on appeal for the reason that .

Dated: .

Attorney for appellant

Address

(CERTIFICATE OF SERVICE)

(3) Notice of cross appeal.

IN THE COURT OF COUNTY

STATE OF GEORGIA

)

Plaintiffs )

)

v. ) Civil action

) File no.

)

)

Defendants )

NOTICE OF CROSS APPEAL

Notice is hereby given that , one of the defendants above-named,

hereby cross appeals to the (Court of Appeals or Supreme Court)

from the (describe order or judgment) entered in this action on

(date) , .

Notice of appeal was heretofore filed on (date) , .

The clerk will please include the following in the record on appeal,

all of which were designated for omission by appellant:

1.

2.

3.

Transcript of evidence and proceedings (will be filed) (will not be

filed) (has already been designated to be filed by appellant) for

inclusion in the record on appeal.

Dated: .

Attorney for cross appellant

Address

(CERTIFICATE OF SERVICE)

(4) Enumeration of errors.

ENUMERATION OF ERRORS

1. The court erred in charging the jury on gross negligence.

2. The court erred in admitting the testimony of witness Smith concerning his opinion as to how the collision happened.

3. The court erred in refusing to grant a mistrial because of the misconduct of plaintiff's attorney in oral argument.

4. The court erred in refusing to admit in evidence testimony of witness Jones concerning his estimate as to damages.

5. The court erred in denying defendant's motion for continuance.









Chapter 7 - Appeal or Certiorari by State in Criminal Cases

§ 5-7-1. (For effective date, see note.) Orders, decisions, or judgments appealable; defendant's right to cross appeal

(a) An appeal may be taken by and on behalf of the State of Georgia from the superior courts, state courts, and juvenile courts and such other courts from which a direct appeal is authorized to the Court of Appeals or the Supreme Court in criminal cases and adjudication of delinquency cases in the following instances:

(1) From an order, decision, or judgment setting aside or dismissing any indictment, accusation, or a petition alleging that a child has committed a delinquent act, or any count thereof;

(2) From an order, decision, or judgment arresting judgment of conviction or adjudication of delinquency upon legal grounds;

(3) From an order, decision, or judgment sustaining a plea or motion in bar, when the defendant has not been put in jeopardy;

(4) From an order, decision, or judgment suppressing or excluding evidence illegally seized or excluding the results of any test for alcohol or drugs in the case of motions made and ruled upon prior to the impaneling of a jury or the defendant being put in jeopardy, whichever occurs first;

(5) From an order, decision, or judgment excluding any other evidence to be used by the state at trial on any motion filed by the state or defendant at least 30 days prior to trial and ruled on prior to the impaneling of a jury or the defendant being put in jeopardy, whichever occurs first, if:

(A) Notwithstanding the provisions of Code Section 5-6-38, the notice of appeal filed pursuant to this paragraph is filed within two days of such order, decision, or judgment; and

(B) The prosecuting attorney certifies to the trial court that such appeal is not taken for purpose of delay and that the evidence is a substantial proof of a material fact in the proceeding;

(6) From an order, decision, or judgment of a court where the court does not have jurisdiction or the order is otherwise void under the Constitution or laws of this state;

(7) From an order, decision, or judgment of a superior court transferring a case to the juvenile court pursuant to Code Section 15-11-560 or subsection (b) of Code Section 17-7-50.1;

(8) From an order, decision, or judgment of a court granting a motion for new trial or an extraordinary motion for new trial;

(9) From an order, decision, or judgment denying a motion by the state to recuse or disqualify a judge made and ruled upon prior to the defendant being put in jeopardy; or

(10) From an order, decision, or judgment issued pursuant to subsection (c) of Code Section 17-10-6.2.

(b) In any instance in which any appeal is taken by and on behalf of the State of Georgia in a criminal case, the defendant shall have the right to cross appeal. Such cross appeal shall be subject to the same rules of practice and procedure as provided for in civil cases under Code Section 5-6-38.

(c) In any instance in which the defendant in a criminal case applies for and is granted an interlocutory appeal as provided in Code Section 5-6-34 or an appeal is taken pursuant to Code Section 17-10-35.1, the state shall have the right to cross appeal on any matter ruled on prior to the impaneling of a jury or the defendant being put in jeopardy. Such cross appeal shall be subject to the same rules of practice and procedure as provided for in civil cases under Code Section 5-6-38. The state shall not be required to obtain a certificate of immediate review for such cross appeal.



§ 5-7-1.1. Right of state to direct appeal in certain delinquency cases

Repealed by Ga. L. 2000, p. 862, § 3, effective July 1, 2000.



§ 5-7-2. Certification required for immediate review of nonfinal orders, decisions, or judgments; exception; motion for new trial

(a) Except as provided in subsection (b) of this Code section, in any appeal under this chapter where the order, decision, or judgment is not final, it shall be necessary that the trial judge certify within ten days of entry thereof that the order, decision, or judgment is of such importance to the case that an immediate review should be had.

(b) A certificate of immediate review shall not be required from an:

(1) Order, decision, or judgment suppressing or excluding evidence as set forth in paragraph (4) or (5) of subsection (a) of Code Section 5-7-1; or

(2) Order, decision, or judgment described in paragraph (1) or (7) of subsection (a) of Code Section 5-7-1.

(c) For purposes of this Code section, the granting of a motion for new trial or an extraordinary motion for new trial shall be considered a final order.



§ 5-7-3. Right of certiorari

A proceeding by certiorari may be taken by and on behalf of the State of Georgia from one court to another court of this state, where the right of certiorari is provided as a procedure for appealing a judgment, in the specified situations set forth in Code Sections 5-7-1 and 5-7-2.



§ 5-7-4. Time limits and procedures governing appeal and certiorari by state

An appeal by the state, except as otherwise provided for in this chapter, and certiorari by the state, when authorized by this chapter, shall be governed by the same laws and provisions as to time and other procedures as apply to other appellants in criminal cases.



§ 5-7-5. Right of accused to bail; amount of bail reviewable by appellate court

In the event the state files an appeal as authorized in this chapter, the accused shall be entitled to be released on reasonable bail pending the disposition of the appeal, except in those cases punishable by death. The amount of the bail, to be set by the court, shall be reviewable on direct application by the court to which the appeal is taken.



§ 5-7-6. Construction of chapter

This chapter shall be liberally construed to effectuate the purposes stated in this chapter.









Title 6 - Aviation

Chapter 1 - General Provisions

§ 6-1-1. Powers and duties of Department of Transportation -- Aviation and aviation facilities generally

The Department of Transportation shall have the following powers and duties:

(1) To plan for and establish a long-term policy in regard to the establishment, development, and maintenance of aviation and aviation facilities in the state;

(2) To promote and encourage the use of aviation facilities of the state for air commerce in the state and between the state, other states, and foreign countries;

(3) To cooperate, counsel, and advise with the State Transportation Board in regard to the planning, construction, development, and maintenance of airports, landing fields, and air navigation facilities in the state;

(4) To cooperate, counsel, and advise with municipalities and other political subdivisions of the state and with other departments, boards, bureaus, commissions, agencies, or establishments, whether federal, state, or local, or public or private, for the purpose of promoting and obtaining coordination in the planning for and in the establishment of development, maintenance, and protection of a system of air routes, airports, landing fields, and other aviation facilities in the state.



§ 6-1-2. Powers and duties of Department of Transportation -- Establishment of air markers

(a) The Department of Transportation is authorized to establish air markers at appropriate locations throughout the state to facilitate air navigation within the state. Said markers shall consist of painting on appropriately located roofs of buildings the names of towns or cities within which such buildings are located, such names to be painted in sufficient size to be legible under good visibility conditions from a height of at least 3,000 feet.

(b) The department is authorized to obtain roof releases from the owners of buildings upon which air markers are to be painted, or otherwise to obtain permission from such owners to use such roofs for such purposes, and to pay the owners reasonable and nominal rentals therefor, if payment is necessary in order to obtain the appropriate permission for the use of such roofs for such purposes.



§ 6-1-3. Installation of safety markers on utility lines to provide for adequate visual warning in use of private airstrips; definitions; powers and duties of department

(a) As used in this Code section, the term:

(1) "Appurtenant utility line" means an above ground electrical power line or nonelectrical cable or wire that penetrates a 20:1 approach slope as measured from the runway threshold at either end of the private airstrip.

(2) "Installation fee schedule" means a listing of fees necessary to purchase and install safety markers as determined by the department.

(3) "Private airstrip" means a privately owned landing strip for airplanes, gliders, or helicopters for personal or private use that is not open to the general public and not subject to the provisions of Code Section 32-9-8.

(4) "Safety marker" means a highly visible object or device affixed to an appurtenant utility line which alerts operators of aircraft to the existence of the appurtenant utility line.

(b) Any owner of a private airstrip may make a written notice, either by certified mail or statutory overnight delivery, return receipt requested, to an owner of an appurtenant utility line requesting the installation of safety markers. Such notice shall be accompanied by a check or money order in the amount of $100.00 made payable to the owner of the appurtenant utility line for the work to be performed by the owner of the appurtenant utility line under paragraphs (1) and (2) of this subsection. Within 90 days of the owner of an appurtenant utility line's receipt of such written notice, the owner of the appurtenant utility line shall:

(1) Determine the appropriate type, number, and location of safety markers to be installed on the appurtenant utility line which will provide adequate visual warning to the flying public of the close proximity of the appurtenant utility lines to the private airstrip;

(2) Determine the installation fee costs for the installation of such safety markers based on the installation fee schedule developed by the department; and

(3) Provide notice to the owner of the private airstrip as to the type, number, location, and installation fee of the requisite safety markers.

The owner of the appurtenant utility line shall file a request for review pursuant to subsection (e) of this Code section if such owner is unable to comply or anticipates being unable to comply with this subsection for any reason, including but not limited to the time provided for responding to the owner of the private airstrip, the time provided for installation, or the fees set in the installation fee schedule.

(c) The owner of the private airstrip shall have 90 days from the receipt of notice under paragraph (3) of subsection (b) of this Code section to:

(1) Remit to the owner of the appurtenant utility line the full amount of the installation fee;

(2) File a request for review pursuant to subsection (e) of this Code section; or

(3) Provide written notice to the owner of the appurtenant utility line of his or her decision not to pursue the installation of the safety markers. If the owner of the private airstrip provides such written notice or does not take any action under paragraph (1) or (2) of this subsection, the owner of the appurtenant utility line shall have no further obligation under this Code section; provided, however, that this paragraph shall not be construed to prohibit the owner of the private airstrip from sending written notice pursuant to subsection (b) of this Code section to the same owner of an appurtenant utility line in any subsequent calendar year so long as the owner of the private airstrip does not exceed one written notice to the same owner of an appurtenant utility line in any calendar year.

(d) If the owner of the private airstrip pays the full amount of the installation fee under paragraph (1) of subsection (c) of this Code section, the owner of the appurtenant utility line shall have 90 days from receipt of payment to purchase the safety markers and complete the installation. The owner of the appurtenant utility line shall file a request for review pursuant to subsection (e) of this Code section and may be granted up to two extensions of time not to exceed 90 days total upon a showing that the need for an extension is the result of force majeure, grid reliability, work scheduling conflicts, or the lack of market supply of the requisite safety markers and other necessary equipment.

(e) If any owner of an appurtenant utility line fails to comply with any provision of this Code section or any owner of an appurtenant utility line anticipates an inability to comply with any provision of this Code section, then an order enforcing this Code section or granting an exception may be sought from the department. Either party may file with the department a written request for review of the matter. Any such request for review shall be accompanied by a filing fee of $50.00 and shall include any documents or forms required by the department. A copy of such request for review shall be served upon the other party by certified mail or statutory overnight delivery, return receipt requested. The department shall within 30 days after the filing of such request investigate the matter and issue an order either requiring the owner of the appurtenant utility line to take such action as is necessary for purposes of compliance with this Code section or grant an exception to the owner of the appurtenant utility line as to time for compliance or a deviation from the installation fee schedule of the department. Copies of any such order of the department shall be served upon all parties by certified mail or statutory overnight delivery, return receipt requested. The department shall keep detailed records of its costs of investigation and review for purposes of this subsection, and such records shall be subject to public inspection as provided by Article 4 of Chapter 18 of Title 50.

(f) If any owner of an appurtenant utility line fails to comply with any order of the department under subsection (e) of this Code section within 15 days after receipt of such order, then after notice and opportunity for a hearing, such owner of an appurtenant utility line shall be subject to a civil penalty in the amount of $1,000.00 per day beginning 15 days after the date of receipt of the order of the department until the owner of the appurtenant utility line has complied with the order of the department; provided, however, that the department may grant an extension of time for compliance without penalty upon a showing that the owner of the appurtenant utility line's failure to timely comply was due to force majeure. Any fine under this subsection shall be tolled for the period from the filing of a petition for a judicial review and shall be subject to judicial review in such manner as is provided by law for judicial review of contested cases under Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," until the rendering of a final decision.

(g) The department shall promulgate such rules and regulations as are necessary to implement the provisions of this Code section, including, but not limited to, the promulgation of rules and regulations to establish installation fee schedules based on utility best practices.

(h) An owner of a private airstrip shall have immunity from any civil liability that would otherwise be incurred or imposed as a result of taking or failing to take any action pursuant to this Code section. This Code section shall not be construed as imposing any additional duty on an owner of a private airstrip which is not already otherwise imposed by law.






Chapter 2 - Regulation of Aeronautics, Aircraft, and Airports Generally

§ 6-2-1. Legislative intent

It is declared that the intent of this chapter is to coincide with the policies, principles, and practices established by the Federal Aviation Act of 1958 and all amendments thereto.



§ 6-2-2. "Airman" defined

As used in this chapter, the term "airman" means any individual who engages, as the person in command or as pilot, mechanic, or member of the crew, in the navigation of aircraft while underway; and any individual who is directly in charge of the inspection, maintenance, overhauling, or repair of aircraft, aircraft engines, propellers, or appliances; or any individual who serves in the capacity of aircraft dispatcher or air traffic control tower operator.

Title Note

Chapter Note



§ 6-2-3. Effect of contractual and other legal relations entered into aboard aircraft while in flight over state

All contractual and other legal relations entered into by airmen or passengers while in flight over this state shall have the same effect as if entered into on the land or water beneath.



§ 6-2-4. Laws governing crimes committed aboard aircraft while in flight over state

Unless otherwise provided by law, all crimes committed by or against an airman or by or against a passenger or other person or on or by means of an aircraft while in flight over this state shall be governed by the laws of this state.



§ 6-2-5. Lawful flight over lands and waters of state

Flight in aircraft over the lands and waters shall be lawful unless at such a low altitude as to interfere with the then existing reasonable use to which the land or water or space over the land or water is put by the owner of the land or water or unless so conducted as to be imminently dangerous to persons or property lawfully on the land or water beneath.



§ 6-2-5.1. Operation or physical control of aircraft while under the influence of alcohol or drugs; penalty

(a) A person shall not operate or be in actual physical control of an aircraft in this state:

(1) Within eight hours after the consumption of any alcoholic beverage;

(2) While under the influence of alcohol;

(3) While using any drug that affects such person's faculties in any way contrary to safety; or

(4) While there is 0.04 percent or more by weight of alcohol in his blood.

(b) Any person arrested for violation of this Code section shall, at the request of a law enforcement officer of the state or any political subdivision, be administered a test as provided by and subject to the restrictions of subsection (a) of Code Section 40-6-392.

(c) A person who violates this Code section shall be guilty of a misdemeanor and, upon conviction thereof, shall be fined in an amount not to exceed $2,000.00.



§ 6-2-5.2. Homicide by aircraft

Any person who, without malice aforethought, causes the death of another person through the violation of Code Section 6-2-5.1 commits the offense of homicide by aircraft and, upon conviction thereof, shall be punished by imprisonment for not less than two years nor more than 15 years.



§ 6-2-6. Rules for determination of liability for injury to or death of passengers

The liability of the operator of an aircraft carrying passengers, for injury to or death of such passengers, shall be determined by the rules of law applicable to torts on land arising out of similar relationships.



§ 6-2-7. Rules for determination of liability of owners of aircraft for damages caused by collisions

The liability of the owner of one aircraft to the owner of another aircraft or to pilots on either aircraft for damage caused by collision on land or in the air shall be determined by the rules of law applicable to torts on land.



§ 6-2-8. Proof of injury to persons or property on ground deemed prima-facie evidence of negligence

Proof of injury inflicted to persons or property on the ground by the operation of any aircraft and contact therewith or by objects falling or thrown therefrom shall be prima-facie evidence of negligence on the part of the operator of such aircraft in reference to such injury.



§ 6-2-9. Requirements as to licensing of aircraft

Since the public safety requires, and the advantages of uniform regulation make it desirable in the interest of aeronautical progress, that aircraft operating within the state should conform, with respect to design, construction, and airworthiness, to the standards prescribed by the federal government with respect to navigation of civil aircraft subject to its jurisdiction, it shall be unlawful for any person to operate or navigate any aircraft unless such aircraft has an appropriate effective license issued by the Federal Aviation Administration and is registered by the Federal Aviation Administration; provided, however, that this restriction shall not apply to military aircraft of the United States or possessions thereof, to public aircraft of any state or territory, or to aircraft licensed by a foreign country with which the United States has a reciprocal agreement covering the operation of such licensed aircraft.



§ 6-2-10. Requirements as to licensing of pilots

Since the public safety requires, and the advantages of uniform regulation make it desirable in the interest of aeronautical progress, that a person engaging in navigating or operating aircraft in any form of navigation shall have the qualifications necessary for obtaining and holding a pilot's license issued by the Federal Aviation Administration, it shall be unlawful for any person to operate or navigate any aircraft unless such person is the holder of an appropriate effective pilot's license or permit issued by the Federal Aviation Administration; provided, however, that this restriction shall not apply to those persons operating military aircraft of the United States or possessions thereof, or operating public aircraft of any state or territory, or operating any aircraft licensed by a foreign country with which the United States has a reciprocal agreement covering the operation of such licensed aircraft.



§ 6-2-11. Possession and display of licenses

The certificate of the license required for pilots shall be kept in the personal possession of the licensee when he is operating aircraft; the certificate of the license required for aircraft shall be kept in the aircraft at all times when the aircraft is being used; and either or both of the certificates must be presented for inspection upon the demand of any passenger, any peace officer, or any official, manager, or person in charge of any airport or landing field upon which the pilot or aircraft shall land.



§ 6-2-12. Penalty for violation of provisions of chapter

Any person violating any provision of this chapter shall be guilty of a misdemeanor.






Chapter 3 - Powers of Local Governments as to Air Facilities

Article 1 - General Provisions

§ 6-3-1. Construction and maintenance of air facilities by Department of Transportation

(a) The Department of Transportation is authorized and empowered to construct and maintain airports, landing fields, air navigation facilities, and lighting and lighting fixtures and to contract with the counties and municipalities of the state for the construction and maintenance of such airports, landing fields, air navigation facilities, and lighting and lighting fixtures, all in accordance with the Federal Aviation Administration's specifications, regulations of the federal government, and upon such terms and conditions as the Department of Transportation may determine.

(b) The State Transportation Board is given the right of eminent domain to acquire sites for such airports, landing fields, and air navigation facilities.






Article 2 - Powers of Local Governments as to Air Facilities

§ 6-3-20. Acquisition, construction, maintenance, and control of airports and landing fields by local governments authorized

(a) Counties, municipalities, and other political subdivisions are authorized, separately or jointly, to acquire, establish, construct, expand, own, lease, control, equip, improve, maintain, operate, regulate, and police airports and landing fields for the use of aircraft, either within or without the geographical limits of such counties, municipalities, and other political subdivisions, and may use for such purpose or purposes any available property that is owned or controlled by such counties, municipalities, or other political subdivisions. Counties and municipalities may enter into cooperative agreements with community improvement districts for the improvement of airports and landing fields within such community improvement districts, and community improvement districts may enter into such cooperative agreements with counties and municipalities for such purposes, in accordance with Article IX, Section VII of the Constitution.

(b) All counties in the State of Georgia which are located on the boundary line between the State of Georgia and any other state, as well as all municipalities and other political subdivisions which are located in such boundary counties, are authorized, separately, jointly with each other, or jointly with any county, municipality, or political subdivision of any such border state, to acquire, establish, construct, expand, own, lease, control, equip, improve, maintain, operate, regulate, and police airports and landing fields for the use of aircraft, either within or without the geographical limits of such border counties and the municipalities and other political subdivisions therein contained in the State of Georgia or within the geographical limits of any county, municipality, or political subdivision of any such border state other than the State of Georgia.



§ 6-3-20.1. Management, ownership, or control of airports by foreign citizens or businesses with substantial foreign ownership prohibited

(a) As used in this Code section, the term:

(1) "Airport" means the real and personal property constituting an airport as a complete entity or unit, and the management, operation, or control of an airport means the overall management, operation, or control of the airport as a complete entity or unit.

(2) "Business entity with a substantial foreign ownership" means any business entity in which 25 percent or more of the equity in such business entity is owned by persons or other business entities that are not citizens of the United States.

(3) "Citizen of the United States" means any individual person who is a citizen of the United States and any business entity incorporated or having its principal place of business in the United States, but the term shall not include any business entity with a substantial foreign ownership.

(4) "Person" means an individual person.

(b) No county, municipality, or other political subdivision and no public authority owning or controlling an airport shall sell, lease, or otherwise contract with any person or business entity which is not a citizen of the United States or with any business entity with a substantial foreign ownership to have such person or business entity manage, operate, own, or control such airport.

(c) The provisions of subsection (b) of this Code section shall not prevent or be construed to prevent any person who is not a citizen of the United States or any business entity with a substantial foreign ownership from leasing or purchasing portions of any airport for the purpose of conducting such person's or entity's lawful business thereon or from leasing or subleasing portions of any airport for the purpose of allowing any other such person or entity to conduct its lawful business thereon.



§ 6-3-21. Lands acquired, owned, leased, controlled, or occupied by local governments deemed for public purposes; effect on ad valorem taxation

Any lands acquired, owned, leased, controlled, or occupied by counties, municipalities, or other political subdivisions for the purpose or purposes enumerated in Code Section 6-3-20 shall be and are declared to be acquired, owned, leased, controlled, or occupied for public, governmental, and municipal purposes; provided, however, that with respect to facilities located on such lands, which lands are located outside of the territorial limits of the political subdivision that leases such lands and which are leased to, controlled, or occupied by private parties, the interests created in such private parties, for the purpose of ad valorem taxation only, are declared not to be used for public, governmental, or municipal purposes and said resulting interests, so long as the interests create an estate in land, are subject to ad valorem taxation; provided, further, that the underlying fee interest in such property which remains vested in the county, municipality, or other political subdivision shall be deemed to be used for public, governmental, and municipal purposes. The municipality's interest in lands and the facilities located thereon located inside the territorial limits of a municipality which are owned by that municipality for the purposes enumerated in Code Section 6-3-20, are declared to be used for public, governmental, or municipal purposes and are not subject to ad valorem taxation.



§ 6-3-22. Methods of acquisition of property for airports and landing fields

Private property needed by a county, municipality, or other political subdivision for an airport or landing field or for the expansion of an airport or landing field may be acquired by grant, purchase, lease, or other means, if such county, municipality, or other political subdivision is able to agree with the owners of the property on the terms of such acquisition, and otherwise by condemnation in the manner provided by the law under which the county, municipality, or other political subdivision is authorized to acquire real property for public purposes; provided, however, that the power of condemnation may be exercised extraterritorially only with the consent of the governing authority of the county, municipality, or other political subdivision wherein the property is located, as expressed either in a resolution adopted by such governing authority, granting its consent to such condemnation, or by failure of such governing authority to adopt a resolution denying its consent to such condemnation within 60 days from the receipt of a resolution from the proposed condemnor requesting approval of such condemnation, or with the consent of the General Assembly, as expressed in a resolution enacted by the General Assembly, after denial of consent to such condemnation by the governing authority of the county, municipality, or other political subdivision wherein the property is located; provided, however, that for any proposed airport or airport expansion by a city into a county where such city is located, or by a county into a city located in such county, the decision of the governing body of the jurisdiction into which such proposed airport or airport expansion is to be located shall be final as to whether or not such power of condemnation may be exercised extraterritorially.



§ 6-3-22.1. Acquisition of property outside territorial boundaries

Repealed by Ga. L. 1991, p. 953, § 1, effective July 1, 1992.



§ 6-3-23. Payment of costs of acquisition of property for airports or landing fields

Costs of acquisition of real property, in accordance with this article, for an airport or landing field may be paid for by appropriation of moneys available therefor or wholly or partly from the proceeds of the sale of bonds of the county, municipality, or other political subdivision, as the legislative body of such political subdivision shall determine; subject however, to the adoption of a proposition therefor at a regular or special election, if the adoption of such a proposition is a prerequisite to the issuance of bonds of such county, municipality, or other political subdivision for public purposes generally.



§ 6-3-24. Appropriation of funds for development, operation, maintenance, or control of air facilities

The local public authorities having power to appropriate moneys within the counties, municipalities, or other public subdivisions acquiring, establishing, developing, operating, maintaining, or controlling airports or landing fields under this article are authorized to appropriate and cause to be raised, by taxation or otherwise, in such counties, municipalities, or other political subdivisions, moneys sufficient to carry out therein the provisions of this article and to use for such purpose or purposes moneys derived from said airports or landing fields.



§ 6-3-25. Powers and duties of counties, municipalities, and political subdivisions as to airports generally

Counties, municipalities, or other political subdivisions which establish airports or landing fields or which acquire, lease, or set apart real property for such purpose or purposes are authorized to:

(1) Construct, equip, improve, maintain, and operate the same or vest authority for the construction, equipment, improvement, maintenance, and operation thereof in an officer, board, or body of the county, municipality, or other political subdivision. The expense of such construction, equipment, improvement, maintenance, and operation shall be a responsibility of the county, municipality, or other political subdivision;

(2) Adopt regulations and establish charges, fees, and tolls for the use of such airports or landing fields, fix penalties for the violation of said regulations, and establish liens to enforce payment of said charges, fees, and tolls, subject to existing contracts;

(3) Lease such airports or landing fields to private parties for operation or lease or assign to private parties for operation, space, area, improvements, and equipment on such airports or landing fields, provided in each case that in so doing the public is not deprived of its rightful, equal, and uniform use thereof; and

(4) Lease portions of such property lying within any county having a population of 550,000 or more persons according to the United States decennial census of 1980 or any future such census for an initial term of up to 50 years, and to extend such leases, to private parties for development of such property for hotels and related facilities, conference centers, office buildings, commercial and retail uses, and other similar airport and travel related purposes, provided that:

(A) A lease under this paragraph shall expressly grant and convey to the lessee a taxable estate for years in both the property and any improvements upon such property as may be constructed and shall not grant or convey a nontaxable usufruct in either the property or the improvements upon such property; and

(B) The leasing authority granted under this paragraph shall not extend to property acquired for airport noise mitigation purposes pursuant to the former Airport and Airway Development Act of 1970 (49 U.S.C. Section 1701, et seq.), as amended, or the Airport and Airway Improvement Act of 1982 (49 U.S.C. Section 2201, et seq.), as amended.



§ 6-3-26. Acquisition of rights and easements for radios, lights, markers, and other equipment associated with airport

Counties, municipalities, and other political subdivisions are authorized to acquire the right or easement for a term of years, or perpetually, to place and maintain radio and other equipment, and suitable marks for the daytime, and to place, operate, and maintain suitable lights for the nighttime marking of buildings, or other structures or obstructions, for the safe operation of aircraft utilizing airports and landing fields acquired or maintained under this article. Such rights or easements may be acquired by grant, purchase, lease, or condemnation in the same manner as is provided in Code Section 6-3-22 for the acquisition of the airport or landing field itself or the expansion thereof.



§ 6-3-27. Enforcement of police regulations at airports; powers of law enforcement officers

(a) Counties, municipalities, or other political subdivisions acquiring, establishing, developing, operating, maintaining, or controlling airports or landing fields under this article outside the geographical limits of such subdivisions are specifically granted the right to enforce police regulations on such airports or landing fields.

(b) A law enforcement officer of the county, municipality, or other political subdivision operating an airport or landing field outside the geographical limits of such political subdivision shall, when authorized by the county, municipality, or other political subdivision operating said airport or landing field, have the same law enforcement powers, including the powers of arrest, within such airport or landing field and on any public property within one-quarter mile of such airport or landing field as a law enforcement officer of the political subdivision in which such airport or landing field is located.

(c) Nothing in this Code section shall be construed as limiting the authority of any law enforcement agency of the county, municipality, or other political subdivision in which such airport or landing field is located.



§ 6-3-28. Construction of article

It is the intent and purpose of this article that all provisions relating to the issuance of bonds and the levying of taxes for airport purposes and the condemnation for airports and airport facilities shall be construed in accordance with general provisions of the law governing the right and procedure of municipalities to condemn, issue bonds, levy taxes, etc.









Chapter 4 - Georgia Airport Development Authority

§ 6-4-1. Short title

This chapter shall be known and may be cited as the "Georgia Airport Development Authority Law."



§ 6-4-2. Authority created; purposes

There is created the Georgia Airport Development Authority for the purposes of determination of location, construction, financing, acquisition of property, operation, and development of any new airports that are planned to accommodate aircraft operating under the provisions of 14 C.F.R. Part 121 within and outside the State of Georgia.



§ 6-4-3. Definitions

As used in this chapter, the term:

(1) "Authority" means the Georgia Airport Development Authority.

(2) "Cost of the project" or "cost of any project" means and shall include: all costs of acquisition, by purchase or otherwise, construction, assembly, installation, or the subsequent modification, renovation, or rehabilitation incurred in connection with any project or any part of any project; the cost of all lands, properties, rights, easements, fees, franchises, permits, approvals, licenses, and certifications acquired; the cost of all machinery and equipment necessary for the operation of the project; financing charges; interest prior to and during construction and for such period of time after completion of construction as shall be deemed necessary to allow the earnings of the project to become sufficient to meet the requirements of the bond issue; the cost of engineering, legal expenses, plans and specifications, and other expenses necessary or incident to determining the feasibility or practicability of the project; administrative expenses; and such other expenses as may be necessary or incident to the financing authorized in this chapter; the construction of any project, and the placing of same in operation. Any obligation or expense incurred for any of the foregoing purposes shall be regarded as a part of the cost of the project and may be paid or reimbursed as such out of the proceeds of revenue bonds issued for such project under this chapter.

(3) "Governing body" means the elected or duly appointed officials constituting the governing authority of the State of Georgia.

(4) "Project" means the construction, installation, operation, or lease of any new airports in the state that are planned to be certificated under 14 C.F.R. Part 139 or any appurtenance thereto or the subsequent renovation or rehabilitation of such facility. A project may also include any fixtures, machinery, or equipment used on or in connection with any airport facilities.

(5) "Revenue bonds" and "bonds" means any bonds of the authority which are authorized to be issued under the Constitution and laws of the State of Georgia, including refunding bonds but not including notes or other obligations of an authority.

(6) "Self-liquidating" means that, in the judgment of the authority, the revenues and earnings to be derived by the authority from any project or combination of projects, together with any maintenance, repair, operational services, funds, rights of way, engineering services, and any other in-kind services to be received by the authority from appropriations of the General Assembly, other state agencies or authorities, the United States government, or any county or municipality shall be sufficient to provide for the maintenance, repair, and operation and to pay the principal and interest of revenue bonds which may be issued for the cost of such project, projects, or combination of projects.

(7) "Service area" means the geographical area of operations of the authority and shall consist of the State of Georgia and, with the consent of the appropriate governing authorities thereof, nearby states.



§ 6-4-4. Corporate existence; status as political subdivision

The Georgia Airport Development Authority shall continue to be a body corporate and politic and an instrumentality and public corporation of the state known as the "Georgia Airport Development Authority." It shall have perpetual existence. In said name it may contract and be contracted with, sue and be sued, implead and be impleaded, and complain and defend in all courts of this state, subject to the limitations of Code Section 6-4-15. The authority shall constitute a political subdivision within the meaning of Code Section 6-3-22 as enacted by the Georgia General Assembly in its 1992 regular session in Senate Bill 173.



§ 6-4-5. Appointment of members; terms; filling of vacancies; officers; quorum; reimbursement for expenses; compensation of employees; legal services

(a) The authority shall consist of eight members as follows:

(1) Five members to be appointed by the Governor, at least three of whom shall have expertise in the field of aviation;

(2) One member to be appointed by the Speaker of the House of Representatives, who shall not be a member of the General Assembly;

(3) One member to be appointed by the President of the Senate, who shall not be a member of the General Assembly; and

(4) The commissioner of transportation, who shall serve as chairman.

Two members appointed by the Governor and the members appointed by the Speaker of the House of Representatives and the President of the Senate shall serve for initial terms of two years and until their successors are appointed and qualified. The remaining members appointed by the Governor shall serve for initial terms of four years and until their successors are appointed and qualified. Thereafter, all members shall serve for terms of four years and until their successors are appointed and qualified. Any vacancy among the members so appointed, whether caused by expiration of term, death, resignation, or otherwise, shall be filled in the same manner as the membership position so vacated was last regularly filled. When the vacancy occurs other than by expiration of term, it shall be filled for the unexpired term and until a successor is appointed and qualified.

(b) The authority shall elect a secretary and a treasurer, who need not necessarily be members of the authority. A majority of the members of the authority shall constitute a quorum necessary for the transaction of business, and a majority vote of those present at any meeting at which there is a quorum shall be sufficient to do and perform any action permitted to the authority by this chapter. The chairman shall vote only in the event of a tie.

(c) No vacancy on the authority shall impair the right of the quorum to transact any and all business as stated in this Code section. If any member of the authority has any pecuniary interest in a project, the fact of such interest shall be disclosed by such member and recorded in the minutes of the authority. The member shall abstain from urging the approval of or voting on any project in which the member has a pecuniary interest.

(d) The members of the authority shall receive no compensation for their services but all members shall be entitled to the expense allowance and travel cost reimbursement provided for members of certain boards and commissions pursuant to Code Section 45-7-21 while in the performance of their duties. Employees of the authority shall receive reasonable compensation for their services, the amount to be determined by the members of the authority.

(e) The Attorney General shall provide legal services for the authority. In connection therewith, Code Sections 45-15-13 through 45-15-16 shall be fully applicable.



§ 6-4-6. Members accountable as trustees; conflict of interests; books and records

(a) The members of the authority shall be accountable in all respects as trustees.

(b) Every member of the authority and every employee of the authority who knowingly has any interest, direct or indirect, in any contract to which the authority is or is about to become a party, or in any other business of the authority, or in any firm or corporation doing business with the authority, shall make full disclosure of such interest to the authority. Failure to disclose such an interest shall constitute cause for which an authority member may be removed or an employee discharged or otherwise disciplined at the discretion of the authority.

(c) Provisions of Article 1 of Chapter 10 of Title 16 and Code Sections 16-10-21 and 16-10-22, regulating the conduct of officers, employees, and agents of political subdivisions, municipal and other public corporations, and other public organizations, shall be applicable to the conduct of members, officers, employees, and agents of the authority.

(d) Any contract or transaction of the authority involving a conflict of interest not disclosed under subsection (b) of this Code section, or involving a violation of Article 1 of Chapter 10 of Title 16 and Code Sections 16-10-21 and 16-10-22, or involving a violation of any other provision of law regulating conflicts of interest which is applicable to the authority or its members, officers, or employees shall be voidable by the authority.

(e) The authority shall keep suitable and proper books and records of all receipts, income, and expenditures of every kind and shall submit for inspection all of such books, together with a proper statement of the authority's financial position, on or about December 31 of each year, to the state auditor.



§ 6-4-7. General powers

The authority shall have all of the powers necessary, proper, or convenient to carry out and effectuate the purposes and provisions of this chapter. The powers enumerated in this Code section are cumulative of and in addition to each other and other powers granted elsewhere in this chapter and no such power limits or restricts any other power of the authority. Without limiting the generality of the foregoing, the powers of the authority shall include the powers:

(1) To bring and defend actions;

(2) To adopt and amend a corporate seal;

(3) To make and execute contracts, agreements, and other instruments necessary, proper, or convenient to exercise the powers of the authority and to further the public purpose for which the authority is created, including, but not limited to, contracts for construction of projects, leases of projects, operation of projects, sale of projects, agreements for loans to finance projects, and contracts with respect to the use of projects, including negotiated contracts with air carriers for the use of projects;

(4) To plan, survey, subdivide, improve, administer, construct, erect, acquire, own, repair, remodel, maintain, add to, extend, improve, equip, operate, and manage projects, as defined in Code Section 6-4-3, to be located on property owned or leased by the authority; the cost of any such project shall be paid from its income, from any grant from the United States government or any agency or instrumentality thereof, or from any grant from this state;

(5) In connection with any project, to acquire by purchase, lease, condemnation, or otherwise and to hold, lease, and dispose of real and personal property of every kind and character or any interest therein in furtherance of its corporate purposes;

(6) In connection with any project, to acquire in its own name by purchase, on such terms and conditions and in such manner as it may deem proper or by condemnation in accordance with any and all existing laws applicable to the condemnation of property for public use, real property or rights or easements therein or franchises necessary or convenient for its corporate purposes; and to use the same so long as its corporate existence shall continue and to lease or make contracts with respect to the use of or to dispose of the same in any manner it deems to the best advantage of the authority, the authority being under no obligation to accept and pay for any property condemned under this chapter or under Code Section 6-2-20 except from the funds provided under the authority of this chapter; and, in any proceedings to condemn, such order may be made by the court having jurisdiction of the action or proceedings as may be just to the authority and to the owners of the property to be condemned; and no property shall be acquired under this chapter upon which any lien or other encumbrance exists unless at the time such property is so acquired a sufficient sum of money be deposited in trust to pay and redeem such lien or encumbrance in full;

(7) To adopt regulations and fix, alter, charge, negotiate, and collect fares, rates, fees, tolls, and other charges for the use of such projects; fix penalties for the violation of said regulations; and establish liens to enforce payment of said charges, fees, and tolls, subject to existing contracts; to make such contracts, leases, or conveyances as the legitimate and necessary purposes of this chapter shall require, including, but not limited to, contracts with private parties for the operation or lease or assignment to private parties for operation, space, area, improvements, and equipment on such projects, provided in each case that in so doing the public is not deprived of its rightful, equal, and uniform use thereof;

(8) To finance, by loan, grant, lease, or otherwise, and to construct, erect, assemble, purchase, acquire, own, repair, remodel, renovate, rehabilitate, modify, maintain, extend, improve, install, sell, equip, expand, add to, operate, or manage projects and to pay the cost of any project from the proceeds of revenue bonds, notes, or other obligations of the authority or any other funds of the authority or from any contributions or loans by persons, corporations, partnerships, limited or general, or other entities, all of which the authority is empowered to receive, accept, and use;

(9) To borrow money to further or to carry out its public purpose and to execute revenue bonds, notes, other obligations, leases, trust indentures, trust agreements, agreements for the sale of its revenue bonds, notes, or other obligations, loan agreements, mortgages, deeds to secure debt, trust deeds, security agreements, assignments, and such other agreements or instruments as may be necessary or desirable, in the judgment of the authority, to evidence and to provide security for such borrowing;

(10) To accept loans and grants, either or both, of money, materials, or property of any kind from the United States government or the State of Georgia or any political subdivision, authority, agency, or instrumentality of either of them, upon such terms and conditions as the United States government or the State of Georgia or such political subdivision, authority, agency, or instrumentality of either of them shall impose;

(11) To hold, use, administer, and expend such sum or sums as may hereafter be received as income or gifts or as may be appropriated by authority of the General Assembly for any of the purposes of the authority;

(12) To issue revenue bonds, notes, or other obligations of the authority and use the proceeds thereof for the purpose of paying or loaning the proceeds thereof to pay all or any part of the cost of any project and otherwise to further or carry out the public purpose of the authority and to pay all costs of the authority incident to, or necessary and appropriate to, furthering or carrying out such purpose;

(13) To make application directly or indirectly to any federal, state, county, or municipal government or agency or to any other source, public or private, for loans, grants, guarantees, or other financial assistance in furtherance of the authority's public purposes and to accept and use the same upon such terms and conditions as are prescribed by such federal, state, county, or municipal government or agency or other source;

(14) To enter into agreements with the federal government or any agency or corporation thereof to use the facilities of the federal government or agency or corporation thereof in order to further or carry out the public purposes of the authority;

(15) To extend credit or make loans to any person, corporation, partnership, limited or general, or other entity for the costs of any project, which credit or loans may be evidenced or secured by loan agreements, notes, mortgages, deeds to secure debt, trust deeds, security agreements, assignments, or other instruments or by rentals, revenues, fees, or charges, upon such terms and conditions as the authority shall determine to be reasonable in connection with such extension of credit or loans, including provision for the establishment and maintenance of reserve funds, and, in the exercise of powers granted in connection with any project, the authority shall have the right and power to require the inclusion in any such loan agreement, note, mortgage, deed to secure debt, trust deed, security agreement, assignment, or other instrument of such provisions or requirements for guarantee of any obligations, insurance, construction, use, operation, maintenance, and financing of a project and such other terms and conditions as the authority may deem necessary or desirable;

(16) As security for repayment of any revenue bonds, notes, or other obligations of the authority, to pledge, mortgage, convey, assign, hypothecate, or otherwise encumber any property of the authority, including, but not limited to, real property, fixtures, personal property, and revenues or other funds; and to execute any lease, trust indenture, trust agreement, agreement for the sale of the authority's revenue bonds, notes, or other obligations, loan agreement, mortgage, deed to secure debt, trust deed, security agreement, assignment, or other agreement or instrument as may be necessary or desirable in the judgment of the authority to secure any such revenue bonds, notes, or other obligations, which instruments or agreements may provide for foreclosure or forced sale of any property of the authority upon default in any obligation of the authority, either in payment of principal, premium, if any, or interest or in the performance of any term or condition contained in any such agreement or instrument. The State of Georgia on behalf of itself and each county, municipal corporation, political subdivision, or taxing district therein waives any right the state or such county, municipal corporation, political subdivision, or taxing jurisdiction may have to prevent the forced sale or foreclosure of any property of the authority upon such default and agrees that any agreement or instrument encumbering such property may be foreclosed in accordance with law and terms thereof;

(17) To receive and use the proceeds of any tax levied by the State of Georgia or any county or municipality thereof to pay the costs of any project or for any other purpose for which the authority may use its own funds pursuant to this chapter;

(18) To receive and administer gifts, grants, and devises of money and property of any kind and to administer trusts;

(19) To use any real property, personal property, or fixtures or any interest therein; to rent or lease such property to or from others or make contracts with respect to the use thereof; or to sell, lease, exchange, transfer, assign, pledge, or otherwise dispose of or grant options for any such property in any manner as it deems to be to the best advantage of the authority and the public purpose thereof;

(20) To acquire, accept, or retain equitable interests, security interests, or other interests in any real property, personal property, or fixtures by loan agreement, note, mortgage, deed to secure debt, trust deed, security agreement, assignment, pledge, conveyance, contract, lien, loan agreement, or other consensual transfer in order to secure the repayment of any moneys loaned or credit extended by the authority;

(21) To appoint, select, and employ officers, agents, and employees, including engineers, surveyors, architects, urban or city planners, construction experts, fiscal agents, attorneys, and others and to fix their compensation and pay their expenses;

(22) To make, contract for, or otherwise cause to be made long-range plans or proposals for projects authorized in Code Section 6-4-2 within the service area, in cooperation with those political subdivisions within which such projects are located or are proposed to be located;

(23) By or through its authorized agents or employees, to enter upon any lands, waters, and premises in the state for the purpose of making surveys, soundings, drillings, and examinations as the authority may deem necessary or convenient for the purposes of this chapter; and such entry shall not be deemed a trespass. The authority shall, however, make reimbursement for any actual damages resulting from such activities;

(24) To make reasonable regulations for installation, construction, maintenance, repairs, renewal, and relocation of pipes, mains, conduits, cables, wires, towers, poles, and other equipment and appliances of any public utility in, on, along, over, or under any project;

(25) To exercise any power granted by laws of the State of Georgia to public or private corporations which is not in conflict with the Constitution and laws of Georgia; and

(26) To do all things necessary, proper, or convenient to carry out the powers conferred by this chapter, including the adoption of rules and regulations.



§ 6-4-8. Requirements for issuance of revenue bonds, notes, or other obligations

Revenue bonds, notes, or other obligations issued by an authority shall be paid solely from the property, including, but not limited to, real property, fixtures, personal property, revenues, or other funds pledged, mortgaged, conveyed, assigned, hypothecated, or otherwise encumbered to secure or to pay such bonds, notes, or other obligations. All revenue bonds, notes, and other obligations shall be authorized by resolution of the authority, adopted by a majority vote of the members of the authority at a regular or special meeting. Such revenue bonds, notes, or other obligations shall bear such date or dates, shall mature at such time or times not more than 40 years from their respective dates, shall bear interest at such rate or rates, which may be fixed or may fluctuate or otherwise change from time to time, shall be subject to redemption on such terms, and shall contain such other terms, provisions, covenants, assignments, and conditions as the resolution authorizing the issuance of such bonds, notes, or other obligations may permit or provide. The terms, provisions, covenants, assignments, and conditions contained in or provided or permitted by any resolution of the authority authorizing the issuance of such revenue bonds, notes, or other obligations shall bind the members of the authority then in office and their successors. The authority shall have the power from time to time and whenever it deems refunding expedient to refund any bonds by the issuance of new bonds, whether the bonds to be refunded have or have not matured, and may issue partly to refund bonds then outstanding and partly for any other purpose permitted under this chapter. The refunding bonds may be exchanged for the bonds to be refunded with such cash adjustments as may be agreed upon or may be sold and the proceeds applied to the purchase or redemption of the bonds to be refunded. There shall be no limitation upon the amount of revenue bonds, notes, or other obligations which the authority may issue. Any limitations with respect to interest rates or any maximum interest rate or rates found in the usury laws of the State of Georgia, or any other laws of the State of Georgia, shall not apply to revenue bonds, notes, or other obligations of the authority.



§ 6-4-9. Additional provisions governing issuance of bonds, notes, or other obligations

(a) Subject to the limitations and procedures provided by this Code section, the agreements or instruments executed by the authority may contain such provisions not inconsistent with law as shall be determined by the members of the authority.

(b) The proceeds derived from the sale of all bonds, notes, and other obligations issued by the authority shall be held and used for the ultimate purpose of paying, directly or indirectly as permitted in this chapter, all or part of the cost of any project or for the purpose of refunding any bonds, notes, or other obligations issued in accordance with the provisions of this chapter.

(c) Issuance by the authority of one or more series of bonds, notes, or other obligations for one or more purposes shall not preclude it from issuing other bonds, notes, or other obligations in connection with the same project or with any other projects, but the proceeding wherein any subsequent bonds, notes, or other obligations shall be issued shall recognize and protect any prior loan agreement, mortgage, deed to secure debt, trust deed, security agreement, or other agreement or instrument made for any prior issue of bonds, notes, or other obligations unless in the resolution authorizing such prior issue the right is expressly reserved to the authority to issue subsequent bonds, notes, or other obligations on a parity with such prior issue.

(d) The authority shall have the power and is authorized, whenever bonds of the authority shall have been validated as provided in this chapter, to issue from time to time its notes in anticipation of such bonds as validated and to renew from time to time any such notes by the issuance of new notes, whether the notes to be renewed have or have not matured. The authority may issue such bond anticipation notes only to provide funds which otherwise would be provided by the issuance of the bonds as validated. Such notes may be authorized, sold, executed, and delivered in the same manner as bonds. As with its bonds, the authority may sell such notes at public or private sale. Any resolution or resolutions authorizing notes of the authority or any issue thereof may contain any provisions which the authority is authorized to include in any resolution or resolutions authorizing bonds of the authority or any issue thereof and which the authority is authorized to include in any bonds. Validations of such bonds shall be a condition precedent to the issuance of such notes, but it shall not be required that such notes be judicially validated. Bond anticipation notes shall not be issued in an amount exceeding the par value of the bonds in anticipation of which they are to be issued.

(e) All bonds issued by the authority under this chapter shall be issued and validated under and in accordance with Article 3 of Chapter 82 of Title 36, the "Revenue Bond Law," as heretofore and hereafter amended, except as provided in this chapter, provided that notes and other obligations of the authority may be, but shall not be required to be, so validated.

(f) The authority shall determine the form of the bonds, including any interest coupons to be attached thereto, and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest thereof, which may be at any bank or trust company within or outside the state. The bonds may be issued in coupon or registered form or both, as the authority may determine, and provision may be made for the registration of any coupon bond as to principal alone and also as to both principal and interest.

(g) All bonds shall be signed by the chairman of the authority, and the official seal of the authority shall be affixed thereto and attested by the secretary of the authority, and any coupons attached thereto shall bear the signature or facsimile signature of the chairman of the authority. Any coupon may bear the facsimile signature of such person, and any bond may be signed, sealed, and attested on behalf of the authority by such person as at the actual time of the execution of such bonds shall be duly authorized to hold the proper office although at the date of such bonds such person may not have been so authorized or shall not have held such office. In case any officer whose signature shall appear on any bonds or whose facsimile signature shall appear on any coupon shall cease to be such officer before the delivery of such bonds, such signature shall nevertheless be valid and sufficient for all purposes the same as if such officer had remained in office until such delivery.

(h) In lieu of specifying the rate or rates of interest which bonds to be issued by the authority are to bear, the notice to the district attorney or the Attorney General, the notice to the public of the time, place, and date of the validation hearing, and the petition and complaint for validation may state that the bonds when issued will bear interest at a rate not exceeding a maximum per annum rate of interest, which may be fixed or may fluctuate or otherwise change from time to time, specified in such notices and petition and complaint or that, in the event the bonds are to bear different rates of interest for different maturity dates, that none of such rates will exceed the maximum rate which may be fixed or may fluctuate or otherwise change from time to time so specified; provided, however, that nothing contained in this subsection shall be construed as prohibiting or restricting the right of the authority to sell such bonds at a discount, even if in so doing the effective interest cost resulting therefrom would exceed the maximum per annum interest rates specified in such notices and in the petition and complaint.

(i) The authority may also provide for the replacement of any bond which becomes mutilated or which is destroyed or lost.

(j) The issuance of any bond, revenue bond, note, or other obligation or the incurring of any debt by the authority must, prior to such occurrence, be approved by the Georgia State Financing and Investment Commission established by Article VII, Section IV, Paragraph VII of the Constitution of the State of Georgia of 1983 or its successor.



§ 6-4-10. Development of air transportation projects

The implementation of new air transportation projects that are planned to accommodate 14 C.F.R. Part 121 aircraft operations within the State of Georgia develops and promotes for the public good and general welfare, trade, commerce, tourism, industry, and employment opportunities and promotes the general welfare of the state by creating a favorable climate for the location of new industry, trade, and commerce and the development of existing industry, trade, and commerce within the State of Georgia. It is therefore in the public interest and is vital to the public welfare of the people of Georgia and it is declared to be the public purpose of this chapter to so develop such air transportation projects within this state. No bonds, notes, or other obligations, except refunding bonds, shall be issued by the authority pursuant to this chapter unless its membership adopts a resolution finding that the project for which such bonds, notes, or other obligations are to be issued will promote the foregoing objectives.



§ 6-4-11. Liberal construction of chapter

The provisions of this chapter shall be liberally construed to effect its stated purpose. The offer, sale, or issuance of bonds, notes, or other obligations by the authority shall not be subject to regulation under the laws of the State of Georgia regulating the sale of securities, as heretofore and hereafter amended. No notice, proceeding, or publication except those required by this chapter shall be necessary to the performance of any act authorized by this chapter nor shall any such act be subject to referendum.



§ 6-4-12. Obligations or indebtedness not to constitute indebtedness of state or political subdivisions

No bonds, notes, or other obligations of and no indebtedness incurred by the authority shall constitute an indebtedness or obligation of the State of Georgia or any county, municipal corporation, or political subdivision thereof nor shall any act of the authority in any manner constitute or result in the creation of an indebtedness of the state or any such county, municipal corporation, or political subdivision. No holder or holders of any such bonds, notes, or other obligations shall ever have the right to compel any exercise of the taxing power of the state or any county, municipal corporation, or political subdivision thereof nor to enforce the payment thereof against the state or any such county, municipal corporation, or political subdivision; and all such bonds shall contain recitals on their face covering substantially the foregoing provisions of this Code section.



§ 6-4-13. Tax exemption

It is found, determined, and declared that the creation of the Georgia Airport Development Authority and the carrying out of its corporate purposes are in all respects for the benefit of the people of this state and constitute a public purpose and that the authority will be performing an essential governmental function in the exercise of the power conferred upon it by this chapter. The authority shall be required to pay no taxes or assessments upon any of the property acquired by it or under its jurisdiction, control, possession, or supervision or upon its activities in the operation or maintenance of the facilities erected, maintained, or acquired by it nor upon any fees, rentals, or other charges for the use of such facilities or other income received by the authority. The state covenants with the holders from time to time of the bonds, notes, and other obligations issued under this chapter that the authority shall not be required to pay any taxes or assessments imposed by the state or any of its counties, municipal corporations, political subdivisions, or taxing districts on any property acquired by the authority or under its jurisdiction, control, possession, or supervision or leased by it to others or upon its activities in the operation or maintenance of any such property or on any income derived by the authority in the form of fees, recording fees, rentals, charges, purchase price, installments, or otherwise, and that the bonds, notes, and other obligations of the authority, their transfer, and the income therefrom shall at all times be exempt from taxation within the state.



§ 6-4-14. Police powers

The authority is empowered to exercise such of the police powers of the state as may be necessary to maintain peace and order and to enforce any and all restrictions upon its properties and facilities, to the extent that such is lawful under the laws of the United States and this state; however, the authority may delegate the exercise of this function for a time or permanently to the state or to the county in which its projects are located.



§ 6-4-15. Other authorities unaffected by provisions of chapter

This chapter shall not affect any other authority now or hereafter existing under general or local constitutional amendment or general or local law.



§ 6-4-16. Venue and jurisdiction of actions

Any action to protect or enforce any rights under this chapter and any action pertaining to validation of any bonds issued under this chapter brought in the courts of this state shall be brought in the Superior Court of Fulton County, which shall have exclusive jurisdiction of such actions.






Chapter 5 - Georgia Aviation Authority

§ 6-5-1. Short title

This chapter shall be known and may be cited as the "Georgia Aviation Authority Act."



§ 6-5-2. Definitions

As used in this chapter, the term:

(1) "Authority" means the Georgia Aviation Authority.

(2) "State aircraft" means any aircraft, including equipment, owned, leased, rented, chartered, or otherwise obtained by the authority.



§ 6-5-3. Georgia Aviation Authority created; membership and personnel; administrative purposes

(a) There is created a body corporate and politic to be known as the Georgia Aviation Authority which shall be deemed to be an instrumentality of the state and a public corporation, and by that name, style, and title the body may contract and be contracted with, implead and be impleaded, and bring and defend actions in all courts. The authority shall consist of the Governor or his or her designee, the Lieutenant Governor or his or her designee, the Speaker of the House of Representatives or his or her designee, the commissioner of transportation, the commissioner of public safety, the commissioner of economic development, the commissioner of natural resources, the director of the State Forestry Commission, and two persons from the aviation business community with one such member of the aviation business community to be appointed by the Speaker of the House of Representatives, and the other such member of the aviation business community to be appointed by the President of the Senate. The chairperson of the authority shall be a member of the authority elected for a two-year term by a majority vote of the members of the authority. A chairperson may not serve more than two consecutive terms as chairperson. The authority shall make rules and regulations for its own governance. It shall have perpetual existence.

(b) The authority is assigned to the Department of Administrative Services for administrative purposes only as prescribed in Code Section 50-4-3.

(c) The authority may in its discretion employ an executive director and other personnel. The authority may also by agreement with any department or agency of state government make use of personnel of such department or agency.

(d) The authority shall be subject to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(e) The authority may designate personnel positions employed by the authority as peace officers who shall be required by the terms of their employment to give their full time to the preservation of public order, the protection of life and property, the detection of crime, and such other duties as may be specified by the authority. Personnel in such positions shall comply with the requirements of Chapter 8 of Title 35, the "Georgia Peace Officer Standards and Training Act," and shall have the power of arrest in the performance of their duties.



§ 6-5-4. Purpose of the authority; powers; support; annual audits

(a) (1) (A) The general purpose of the authority shall be to acquire, operate, maintain, house, and dispose of all state aviation assets, to provide aviation services and oversight of state aircraft and aviation operations to ensure the safety of state air travelers and aviation property, to achieve policy objectives through aviation missions, and to provide for the efficient operation of state aircraft.

(B) This Code section shall not diminish those powers and duties of the Department of Natural Resources under Code Section 12-2-11, the State Forestry Commission under Code Section 12-6-22.1, or the Department of Public Safety under Code Section 35-2-140.

(2) (A) All aircraft previously transferred to the authority by the Department of Public Safety and associated parts and equipment and a percentage of the budgeted operating funds associated with such aircraft shall be transferred on September 1, 2011, back to the custody and control of the Department of Public Safety; provided, however, that this chapter shall have no application to aircraft owned or operated by the Department of Defense.

(B) All aircraft under the custody and control of the authority as of June 30, 2012, which were previously transferred to the authority by the Department of Natural Resources and associated parts and equipment and any budgeted operating funds associated with such aircraft shall be transferred on July 1, 2012, back to the custody and control of the Department of Natural Resources.

(C) All aircraft under the custody and control of the authority as of June 30, 2012, which were previously transferred to the authority by the State Forestry Commission and associated parts and equipment and any budgeted operating funds associated with such aircraft shall be transferred on July 1, 2012, back to the custody and control of the State Forestry Commission.

(D) For purposes of aerial aviation photography, the King Air 90 aircraft that was specially equipped and adapted to perform essential aerial photography under the custody and control of the authority as of June 30, 2012, which was previously transferred to the authority by the Department of Transportation, and associated parts and equipment specific to that aircraft shall be transferred on July 1, 2012, back to the custody and control of the Department of Transportation. The Department of Transportation shall have the authority to own, operate, maintain, and dispose of aircraft to support the aerial photography mission needs of the department.

(3) On and after July 1, 2009, or a later date determined by the Governor, no entity of state government shall acquire, lease, or charter any aircraft other than through the authority.

(4) (A) Any person who is employed by an entity of state government as a pilot and who is required by the terms of his or her employment to comply with the requirements of Chapter 8 of Title 35, the "Georgia Peace Officer Standards and Training Act," may remain in the employment of the employing agency but shall be transferred for administrative purposes only to the authority on July 1, 2009, in compliance with subsection (c) of Code Section 6-5-3.

(B) The provisions of subparagraph (A) of this paragraph notwithstanding:

(i) Those persons who are employed by the Department of Public Safety who are assigned for administrative purposes only to the authority shall be transferred back to the Department of Public Safety on September 1, 2011, and shall no longer be under the administration or direction of the authority;

(ii) Any persons who as of June 30, 2012, were employed by the authority pursuant to previous transfer from the Department of Natural Resources to the authority shall be transferred back to the Department of Natural Resources on July 1, 2012, and shall no longer be under the administration or direction of the authority; and

(iii) Any persons who as of June 30, 2012, were employed by the authority pursuant to previous transfer from the State Forestry Commission to the authority shall be transferred back to the State Forestry Commission on July 1, 2012, and shall no longer be under the administration or direction of the authority.

(5) (A) (i) All state aircraft required for the proper conduct of the business of the several administrative departments, boards, bureaus, commissions, authorities, offices, or other agencies of Georgia and authorized agents of the General Assembly, or either branch thereof, and department owned airfields and their appurtenances shall be managed and maintained by the authority.

(ii) The provisions of division (i) of this subparagraph notwithstanding:

(I) All airfields and appurtenances, including hangars, previously transferred by the Department of Public Safety to the authority shall be transferred back to the Department of Public Safety on September 1, 2011;

(II) All airfields and appurtenances, including hangars, previously transferred by the Department of Natural Resources to the authority shall be transferred back to the Department of Natural Resources on July 1, 2012; and

(III) All airfields and appurtenances, including hangars, previously transferred by the State Forestry Commission to the authority shall be transferred back to the State Forestry Commission on July 1, 2012.

(B) The cost for the use of such state aircraft shall be charged by the authority to the using state entity. The amount of such charge shall be determined by the authority.

(6) (A) The authority shall be authorized to dispose of any state aircraft and apply the proceeds derived therefrom to the purchase of replacement aviation assets.

(B) This paragraph shall not apply to state aircraft assigned to the Department of Public Safety, the Department of Natural Resources, or the State Forestry Commission.

(b) In the furtherance of its purpose, the authority shall have the power to:

(1) Hire, organize, and train personnel to operate, maintain, house, purchase, and dispose of aviation assets;

(2) Purchase, maintain, develop, and modify facilities to support aviation assets and operations;

(3) Develop operating, maintenance, safety, security, training, education, and scheduling standards for state aviation operations and conduct inspections, audits, and other similar oversight to determine practices and compliance with such standards;

(4) Develop an accountability system for state aviation operations and activities;

(5) Identify the costs associated with the training, education, and purchase, operation, maintenance, and administration of state aircraft and aviation operations and related facilities; develop an appropriate billing structure; and charge agencies and other state entities for the costs of state aircraft and aviation operations; provided, however, that any billing to an agency by the authority shall be suspended whenever the Governor declares a state of emergency on any cost associated with aircraft used during and in response to the state of emergency;

(6) Retain appropriate external consulting and auditing expertise;

(7) Engage aviation industry representatives to ensure best practices for state aviation assets;

(8) Delegate certain powers pursuant to this chapter to other state entities; and

(9) Otherwise implement appropriate and efficient management practices for state aviation operations.

(c) (1) The authority shall provide priority support for those state agencies and departments, including local and state public safety and law enforcement entities, whose operations require aviation operations when requested.

(2) (A) No state entity other than the authority shall be authorized without the approval of the authority to expend state funds to purchase, lease, rent, charter, maintain, or repair state aircraft to be used in connection with state business or to employ a person whose official duties consist of piloting state aircraft.

(B) This paragraph shall not apply to the Department of Public Safety, the Department of Natural Resources, or the State Forestry Commission.

(d) The funds and assets of the authority, as well as the performance of the authority, its services, and equipment, shall be audited annually by the state auditor. The results of such audit shall be open to inspection at reasonable times by any person. A copy of the audit report shall be sent to the state accounting officer. The authority shall also provide the Governor, the Speaker of the House, the President of the Senate, the chairperson of the House Committee on Public Safety and Homeland Security, the chairperson of the Senate Public Safety Committee, the chairperson of the Senate Veterans, Military and Homeland Security Committee, the chairperson of the House Committee on Transportation, and the chairperson of the Senate Transportation Committee with a copy of the state audit report which shall include a full report of the activities and services of the authority. The performance audit report shall be provided no later than December 31, 2013.

(e) On September 1, 2011, the six aviation mechanic positions that were previously transferred by the Department of Public Safety to the authority shall be returned to the Department of Public Safety along with the funds budgeted for such positions.



§ 6-5-5. Additional powers of the authority

In addition to the powers specified in Code Section 6-5-4, the authority shall have the powers:

(1) To have a seal and alter the same at its pleasure;

(2) To acquire by purchase, lease, or otherwise and to hold, lease, and dispose of real and personal property of every kind and character for its corporate purposes;

(3) To acquire in its own name by purchase, on such terms and conditions and in such manner as it may deem proper real property or rights of easements therein or franchises necessary or convenient for its corporate purposes and to use the same so long as its corporate existence shall continue and to lease or make contracts with respect to the use of or disposal of the same in any manner it deems to the best advantage of the authority. No property shall be acquired under this chapter upon which any lien or other encumbrance exists unless at the time such property is so acquired a sufficient sum of money is deposited in trust to pay and redeem the fair value of the lien or encumbrance; and if the authority shall deem it expedient to construct any project on lands which are a part of the real estate holdings of the state, the Governor is authorized to execute for and on behalf of the state a lease of the lands to the authority for such parcel or parcels as shall be needed for a period not to exceed 50 years. If the authority shall deem it expedient to construct any project on any other lands the title to which shall then be in the state, the Governor is authorized to convey, for and in behalf of the state, title to such lands to the authority;

(4) To appoint and select officers, agents, and employees, including pilots, maintenance workers, engineering, architectural, aviation, and construction experts, fiscal agents, and attorneys, and fix their compensation and otherwise adopt policies that establish a system of sound personnel management;

(5) To make contracts and leases and to execute all instruments necessary or convenient, including contracts for construction of projects and leases of projects or contracts with respect to the use of projects which it causes to be erected or acquired; and any and all political subdivisions, departments, institutions, or agencies of the state are authorized to enter into contracts, leases, or agreements with the authority upon such terms and for such purposes as they deem advisable. Without limiting the generality of the above, authority is specifically granted to any department, board, commission, or agency of the state to enter into contracts and lease agreements for the use or concerning the use of any structure, building, or facilities or a combination of any two or more structures, buildings, or facilities of the authority for a term not exceeding 50 years; and any department, board, commission, or agency of the state may obligate itself to pay an agreed sum for the use of the property so leased and also to obligate itself as part of the lease contract to pay the cost of maintaining, repairing, and operating the property leased from the authority;

(6) To accept loans or grants of money or materials or property of any kind from the United States or any agency or instrumentality thereof upon such terms and conditions as the United States or the agency or instrumentality may impose;

(7) To exercise any power usually possessed by private corporations performing similar functions, which is not in conflict with the Constitution and laws of this state; and

(8) To do all things necessary or convenient to carry out the powers expressly given in this chapter.



§ 6-5-6. Moneys received deemed trust funds

All moneys received pursuant to the authority of this chapter shall be deemed trust funds to be held and applied solely as provided in this chapter.



§ 6-5-7. Public purpose of authority; responding to emergencies

(a) It is found, determined, and declared that the creation of the authority and the carrying out of its corporate purpose are in all respects for the benefit of the people of this state and are a public purpose and the authority will be performing an essential governmental function in the exercise of the power conferred upon it by this chapter.

(b) In order to ensure that addressing emergency law enforcement needs is the authority's first priority, the authority, in coordination with the Board of Public Safety, shall adopt policies and procedures to ensure that responding to emergencies, imminent threats to individual and public safety, natural disasters, or other emergency law enforcement needs is met. The authority shall be exempt from all sales and use tax on property purchased, leased, or used by the authority.



§ 6-5-8. Jurisdiction for action

Any action to protect or enforce any rights under this chapter shall be brought in the Superior Court of Fulton County.



§ 6-5-9. Liberal construction

This chapter, being for the welfare of the state and its inhabitants, shall be liberally construed to effect the purposes hereof.



§ 6-5-10. Termination

Repealed by Ga. L. 2011, p. 409, § 3/HB 414, effective May 11, 2011.









Title 7 - Banking and Finance

Chapter 1 - Financial Institutions

Article 1 - Provisions Applicable to Department of Banking and Finance and Financial Institutions Generally

Part 1 - Purposes and Preliminary Matters

§ 7-1-1. Short title

This chapter shall be known and may be cited as the "Financial Institutions Code of Georgia" (hereinafter called "this chapter").



§ 7-1-2. Legislative findings

The General Assembly finds and declares that the sound, efficient, and responsive operation of financial institutions is essential to the livelihood of the people of this state and to the stability and growth of the economy of this state and region and vitally affects the public interest.



§ 7-1-3. Objectives of chapter; standards for construction and regulation

(a) The underlying objectives of this chapter are to provide for:

(1) Safe and sound operation of financial institutions;

(2) Proper conservation of the assets of financial institutions;

(3) Public confidence in financial institutions;

(4) Protection for the interests of the depositors, creditors, and shareholders of financial institutions;

(5) Service by financial institutions responsive to the needs and convenience of depositors, borrowers, and other customers and conducive to economic progress and, to these ends, opportunities to expand services and facilities;

(6) Appropriate competition among financial institutions and between them and other financial organizations including those organized under the laws of the United States, other states, and foreign countries;

(7) Delegation to the department of rule-making power and administrative discretion in order that supervision of financial institutions may be flexible and responsive to changes in economic conditions and banking, fiduciary, and other commercial practices;

(8) Opportunity for management of financial institutions to exercise their business judgment;

(9) Simplification and modernization of the law governing banking, trust, and other financial institutions; and

(10) As to other entities under the supervision of the department that are not financial institutions, including check cashers and mortgage lenders and brokers, to provide for:

(A) Supervision and examination of their business affairs to ensure that they operate in a manner consistent with state law;

(B) Protection of the interests of consumers and service by these entities which is responsive to their consumers; and

(C) Simplification and modernization of the law that governs these entities, together with the delegation of rulemaking power and administrative discretion to the department to carry out its responsibilities, keeping in mind the need for economic and technological progress in the industry.

(b) This chapter shall be construed and applied to promote the foregoing objectives and they shall constitute standards to be observed by the department in promulgating rules and regulations, issuing cease and desist orders, conducting examinations, and exercising discretionary powers and in connection with all other matters embraced by this chapter.



§ 7-1-4. Definitions

Subject to additional definitions contained in the subsequent provisions of this chapter, as used in this chapter, the term:

(1) "Affiliate" means any corporation, business trust, association, or other similar organization:

(A) Of which a financial institution, directly or indirectly, owns or controls either a majority of the voting shares or more than 50 percent of the number of shares voted for the election of its directors, trustees, or other persons exercising similar functions at the preceding election or controls in any manner the election of a majority of its directors, trustees, or other persons exercising similar functions;

(B) Of which control is held, directly or indirectly, through stock ownership or in any other manner by the shareholders of a financial institution who own or control either a majority of the shares of such financial institution or more than 50 percent of the number of shares voted for the election of directors of such financial institution at the preceding election or by trustees for the benefit of the shareholders of any such financial institutions;

(C) Of which a majority of its directors, trustees, or other persons exercising similar functions are directors of any one financial institution; or

(D) Which owns or controls, directly or indirectly, either a majority of the shares of a financial institution or more than 50 percent of the number of shares of a financial institution voted for the election of directors of a financial institution at the preceding election or controls in any manner the election of a majority of the directors of a financial institution or for the benefit of whose shareholders or members all or substantially all the capital stock of a financial institution is held by trustees.

(1.5) "Agency relationship" is a relationship created by a contractual agreement whereby a financial institution agrees with a third party, including another financial institution, to act in a principal or agent capacity to facilitate the conduct of activities related to the business of banking, which activities are currently authorized under this chapter or under other applicable law.

(2) "Agreement for the payment of money" means a consensual monetary obligation not in the form of an evidence of indebtedness or an investment security and includes an account or general intangible as defined in Code Section 11-9-102.

(3) "Appropriated retained earnings" means that portion of the retained earnings of a bank or trust company set aside by resolution of the board of directors as unavailable for the payment of dividends or other distribution to shareholders.

(4) "Articles" means original or restated articles of incorporation or articles of consolidation and all the amendments thereto, including articles of merger or conversion, and also includes what heretofore have been designated by law as certificates of incorporation or charters and, in case of foreign corporations, whatever documents are equivalent to "articles" in their jurisdiction of incorporation. After an amendment restating articles in their entirety, the "articles" shall not include any prior documents, and the certificate of amendment issued by the Secretary of State shall so state.

(5) "Assets" means all the property and rights of every kind of a financial institution.

(6) "Attorney" means an attorney at law who is regularly retained as counsel for a financial institution or who is a partner or associate of a firm which is regularly retained as counsel for a financial institution.

(7) "Bank" means a corporation existing under the laws of this state on April 1, 1975, or organized under this chapter and authorized to engage in the business of receiving deposits withdrawable on demand or deposits withdrawable after stated notice or lapse of time; "bank" shall also include national banks located in this state for the purpose of Part 6 of Article 2 of this chapter, relating to deposits, safe-deposit agreements, and money received for transmission, and Article 8 of this chapter, relating to multiple deposit accounts; provided, however, that the term "bank" shall not include a credit union, a savings and loan association, or a licensee under Article 4 of this chapter, but shall include a federal or state credit union for the purposes of Part 6 of Article 2 of this chapter, provided that this inclusion is not intended to grant or expand any powers to credit unions not authorized in Part 6 of Article 2 of this chapter or by other law.

(8) Reserved.

(9) "Capital debt" means the sum of the face value of the subordinated securities of a financial institution issued pursuant to Code Section 7-1-419.

(10) "Capital stock" means the sum of the par value of the authorized shares which have been issued and remain outstanding of a bank or trust company.

(11) Reserved.

(12) "Commercial bank" means a bank authorized to hold deposits subject to check.

(13) "Commissioner" means the commissioner of banking and finance.

(14) "Corporation" means a corporation, whether profit or nonprofit, and includes a professional corporation or joint-stock association, organized under the laws of this state, the United States, or any other state, territory, or dependency of the United States or under the laws of a foreign country.

(15) "Credit union" means a cooperative society incorporated under the laws of this state on April 1, 1975, or organized under Article 3 of this chapter and existing for the twofold purpose of promoting thrift among its members and creating a source of credit for them at reasonable rates.

(16) "Department" means the Department of Banking and Finance.

(17) "Depositor" means any person or corporation who shall deposit money or items for the payment of money in any financial institution, which funds are subsequently (allowing time for collections) withdrawable either on demand or after a stated notice or lapse of time, whether interest is allowed thereon or not, and shall also include:

(A) Holders of demand and time certificates of deposit;

(B) Owners of certified or cashiers' checks and checks purchased from a licensee under Article 4 of this chapter; and

(C) Shareholders in credit unions, federal credit unions, and savings and loan associations to the extent that funds paid in by them are withdrawable within the terms of this definition.

(18) "Evidence of indebtedness" means a note, draft, or similar negotiable or nonnegotiable instrument.

(19) "Federal credit union" means an association organized pursuant to the Federal Credit Union Act, 12 U.S.C. Sections 1750-1795i.

(20) "Fiduciary" means an executor, administrator, guardian, receiver, trustee, assignee for benefit of creditors, or one acting in a similar capacity.

(21) "Financial institution" means:

(A) A bank;

(B) A trust company;

(C) Reserved;

(D) A credit union;

(E) A corporation licensed to engage in the business of selling payment instruments in this state on April 1, 1975, or so licensed pursuant to Article 4 of this chapter;

(F) Business development corporations existing on April 1, 1975, pursuant to the former "Georgia Business Development Corporation Act of 1972," approved April 3, 1972 (Ga. L. 1972, p. 798), or organized pursuant to Article 6 of this chapter;

(G) An international bank agency doing business in this state on April 1, 1975, pursuant to the former "International Bank Agency Act," approved April 6, 1972 (Ga. L. 1972, p. 1140), or authorized to do business in this state pursuant to Article 5 of this chapter;

(H) In addition, as the context requires, a national bank, savings and loan association, or federal credit union for the purpose of the following provisions:

(i) Code Section 7-1-2, relating to findings of the General Assembly;

(ii) Code Section 7-1-8, relating to supplementary principles of law;

(iii) Code Section 7-1-37, relating to restrictions on officials and personnel;

(iv) Code Section 7-1-70, relating to disclosure of information;

(v) Code Section 7-1-90, relating to judicial review of department action;

(vi) Code Sections 7-1-111 and 7-1-112, relating to emergency closings and business restrictions;

(vii) Paragraph (3) of subsection (a) of Code Section 7-1-394, relating to criteria to be considered in approving new banks;

(viii) Code Section 7-1-840, relating to criminal prosecutions; and

(ix) Code Section 7-1-841, relating to application of Title 16 provisions;

(I) A bank holding company as defined in Code Section 7-1-605 for the purposes of Code Sections 7-1-61, 7-1-71, and 7-1-91;

(J) Banks chartered by states other than Georgia for the purposes of paragraph (10) of Code Section 7-1-261, relating to agency relationships; and

(K) Federal credit unions for the purposes of Part 6 of Article 2 of this chapter, relating to deposits, safe-deposit agreements, and money received for transmission, and Article 8 of this chapter, relating to multiple-party accounts.

(22) "Insolvency" means:

(A) Inability to meet liabilities as they become due in the regular course of business; or

(B) Insufficiency in actual cash market value of assets to pay liabilities to depositors and other creditors.

(22.5) "Main office" means the principal banking location of a bank as such location appears in the records of the Department of Banking and Finance. If a bank does not designate a main office, the department shall choose a banking location of the bank to be the main office.

(23) "National bank" means a national banking association organized pursuant to 12 U.S.C. Section 21-215b.

(24) "Net assets" means the amount by which the total assets exceed the total debts of a financial institution. Total assets shall include but not be limited to both tangible and intangible assets, including prepaid expenses, prepaid taxes, and accrued income using book values determined in accordance with generally accepted accounting principles applicable to financial institutions. Total assets shall not include intangible assets in the form of good will, core deposit intangibles, or other intangible assets related to the purchase, acquisition, or merger of a bank charter. Total debts shall include all liabilities, other than contingent liabilities, including accrued expenses, deferred or unearned income, and valuation reserves, all determined in accordance with generally accepted accounting principles applicable to financial institutions.

(25) "Paid-in capital" means the sum of the considerations received in the sale or exchange of shares of a bank or trust company in excess of the amount of the capital stock and the expense fund required by Code Section 7-1-396 and includes the surplus, if any, created by or arising out of a reduction of the capital stock of such financial institution effected in a manner permitted by law, any amounts properly regarded as surplus of such financial institution on April 1, 1975, and any amounts transferred from the expense fund as permitted by Code Section 7-1-412.

(26) "Person" means an individual, trust, general or limited partnership, unincorporated association (except a joint-stock association), or any other form of unincorporated enterprise.

(27) "Principal court" means the superior court of the county where the registered office of a financial institution is located or, in the case of a proposed financial institution, will initially be located, as shown in its articles or application for authority to commence business. Whenever under this chapter the principal court is authorized to take any action but lacks, because of constitutional restrictions, jurisdiction or venue over the person or corporation against which such action is to be taken or over the subject matter which is to be affected by its action, then such action may be taken by the superior court of this state in which jurisdiction and venue are proper or, in the absence of any such court, by a court of another state, a federal court, or a court of a foreign country in which jurisdiction and venue are proper.

(28) "Public body" means an agency, authority, board, commission, instrumentality, or similar entity which is part of or connected with the government or political subdivision referred to in the context.

(29) "Public sale" means a sale:

(A) Held at a place reasonably available to persons who might desire to attend and submit bids;

(B) At which those attending shall be given the opportunity to bid on a competitive basis;

(C) At which the sale, if made, shall be made to the highest and best bidder; and

(D) Except as otherwise provided in Title 11 for advertising or dispensing with the advertising of public sales, of which notice is given by advertisement once a week for two weeks in the newspaper in which the sheriff's advertisements are published in the county where the sale is to be held, and which notice shall state the day and hour, between 9:00 A.M. and 5:00 P.M., and the place of sale and shall briefly identify the goods to be sold.

(29.5) "Registered agent" means the person or corporation on whom service of process is to be made in a proceeding against a bank. Written notice of any change in the identity or address of a bank's registered agent must be delivered to the Department of Banking and Finance in addition to and at the same time as such notice is filed with the Secretary of State. The provisions of Part 1 of Article 5 of Chapter 2 of Title 14 shall apply to any such registered agent.

(30) "Registered office" means the location of the registered agent and may be a banking location.

(30.5) "Retained earnings" means the balance of the net profits, income, gains, and losses from the date of incorporation or from the latest date when a deficit was last eliminated of a financial institution whose articles were granted by the Secretary of State and excludes subsequent distributions to shareholders and transfers to appropriated retained earnings. Retained earnings shall also include any portion of paid-in capital or appropriated retained earnings or, in the case of other organizations, equivalent funds, allocated to retained earnings in mergers, consolidations, or acquisitions of all or substantially all of the property or assets of another such financial institution or other organization permitted by law.

(31) "Savings and loan association" means an association created pursuant to the Home Owners' Loan Act, 12 U.S.C. Sections 1461-1470, including a federal savings bank.

(32) "Savings bank" means a state chartered bank that has powers no greater than a state bank as provided in this chapter but that may lend and invest in commercial loans in an aggregate amount that does not exceed 50 percent of its total assets. Such bank may elect, subject to department approval, or the department may require that the savings bank comply with selected provisions of the Home Owners' Loan Act that in the judgment and discretion of the department would be consistent with the charter and purpose of the bank. For the purposes of this paragraph, the term "commercial loan" means a loan for business, commercial, corporate, or agricultural purposes.

(33) "Shareholder" means the owner of shares in a financial institution.

(34) "Shares" means the units into which the proprietary interest of the institution is divided.

(34.1) "State savings and loan association" means a bank which pays interest on substantially all of its depositors' funds and the majority of whose loans are secured by first liens on or other security interest in residential real property or upon the security of its deposits.

(35) "Statutory capital base" means the sum of the capital stock, paid-in capital, appropriated retained earnings, and capital debt of a bank or trust company less any amount of good will, core deposit intangibles, or other intangible assets related to the purchase, acquisition, or merger of a bank charter or accumulated deficit (negative retained earnings).

(36) "Subject to check" includes withdrawal or transfer by negotiable or transferable order or authorization even though such order or authorization does not constitute a check under Code Section 11-3-104.

(37) "Subsidiary" means a corporation controlled by a financial institution which owns at least a majority of its voting shares.

(38) "Third-party payment service" means any system employing checks, drafts, computer transmissions, or other techniques by which a depositor may effect payment to third parties.

(39) "Treasury shares" means shares of a financial institution which have been issued, have been subsequently acquired by, and belong to the financial institution otherwise than in a fiduciary capacity and have not been canceled. Such shares shall be deemed to be "issued" but not "outstanding" shares.

(40) "Trust company" means a corporation existing under the laws of this state on April 1, 1975, or organized under this chapter and authorized by law to engage in the business of acting as a fiduciary.



§ 7-1-5. Unauthorized activity as a financial institution

Whenever it shall appear to the department that any person or corporation is conducting business as a financial institution without authority pursuant to this chapter, the department may determine, for purposes of Parts 4, 7, 8, and 9 of this article, that such person or corporation is a financial institution as defined in paragraph (21) of Code Section 7-1-4.



§ 7-1-6. Notices; waivers of notice

Except as otherwise expressly provided:

(1) Any notice required to be given under this chapter may be delivered in person by first-class mail or statutory overnight delivery to the last known address of the person or corporation or to the registered office of the corporation. If the notice is sent by first-class mail or statutory overnight delivery, it shall be deemed to have been given when deposited in the United States mail or with a commercial firm regularly engaged in the business of document delivery;

(2) In addition to the methods of notice provided for in paragraph (1) of this Code section, notice of meetings, including annual and special meetings, may be delivered by electronic transmission, including but not limited to e-mails, pursuant to Code Section 14-2-141;

(3) If such notice is of a meeting, it shall specify the place, day, and hour of the meeting. Notice of a meeting of shareholders shall be given not less than ten nor more than 60 days before the meeting. Notice of a special meeting shall specify the general nature of the business to be transacted;

(4) Any written notice required to be given under this chapter need not be given if there is a waiver thereof in writing signed by the person or on behalf of the corporation entitled to such notice or by their proxy, whether before or after the time when the notice would otherwise be required to be given, provided that no such waiver shall apply by its terms to more than one required notice;

(5) Attendance of a person, either in person or by proxy, at any meeting shall constitute a waiver of notice of such meeting, except where a person attends a meeting for the express purpose of objecting at the beginning of the meeting to the transaction of any business because the meeting was not lawfully called or convened; and

(6) If the language of a proposed resolution or a proposed plan requiring approval by shareholders is included in a written notice of a meeting of shareholders, the shareholders' meeting considering the resolution or plan may adopt it with such clarifying or other amendments as do not enlarge its original purpose without further notice to shareholders not present in person or by proxy.



§ 7-1-7. Publication of notices or advertisements

(a) Except as otherwise expressly provided, any notice or advertisement required by this chapter to be published in a newspaper shall be published once a week for four weeks in the newspaper which is, on the date of the first such publication, the official organ (as determined pursuant to Code Section 9-13-142) of the county which is or is to be the location of the main office of the financial institution.

(b) The department may waive or modify any requirement to publish a notice:

(1) In order to facilitate a merger, consolidation, or sale of assets when one of the parties is a failed or failing bank as determined by the commissioner;

(2) Whenever it determines that the public benefit is not significantly served by a second or subsequent publication in a situation where a series of transactions would otherwise require multiple publications;

(3) Where a similar publication required by another state or federal regulator serves substantially the same purpose;

(4) By regulation or order, whenever it determines that a lesser number of publications will reduce administrative burden and will adequately serve the public benefit of the notice; or

(5) For other reasons of regulatory parity.

(c) The department may require proof of publication or modified publication having been completed prior to consummation of the underlying transaction.



§ 7-1-8. Applicability of common law

Unless expressly or impliedly displaced by this chapter, general principles of common law shall apply to financial institutions.



§ 7-1-9. Reservation of power over financial institutions

The General Assembly shall at all times have power to prescribe such regulations, provisions, and limitations as it may deem advisable, which regulations, provisions, and limitations shall be binding upon financial institutions that are subject to this chapter. The General Assembly shall have the power to amend, repeal, or modify this chapter at pleasure.



§ 7-1-10. Rules of construction

(a) The rules of statutory construction contained in Chapter 3 of Title 1 shall apply to this title.

(b) Unless otherwise specifically indicated and to the full extent permitted by the Constitution of Georgia, any reference in this title to an existing statute or regulation shall mean to such statute or regulation as has been or may in the future be amended or have material added to it. If in any case such construction is not constitutionally permissible, such reference shall mean to the statute or regulation as it existed on July 1, 2016.

(c) Any reference in this title to an action by a superior court or other court shall authorize a judge of such court to take such action in term or in vacation, whether present in the county or absent from it.



§ 7-1-11. Registration of nonresident corporations

Reserved. Repealed by Ga. L. 2016, p. 390, § 2-1/HB 811, effective July 1, 2016.






Part 2 - Organization and Personnel of Department of Banking and Finance

§ 7-1-30. Department created

There is created the Department of Banking and Finance.



§ 7-1-31. Position and term of commissioner

(a) The head of the department shall be the commissioner who shall exercise supervision and control over all divisions and employees of the department.

(b) The commissioner shall be appointed by the Governor, by and with the advice and consent of the Senate, for a four-year term. The initial term of the commissioner shall terminate on January 20, 1976. Each succeeding term of office shall be for four years commencing on the expiration date of the previous term. Beginning July 1, 1999, the salary of the commissioner shall be set by the Governor.



§ 7-1-32. Qualifications of commissioner

The commissioner shall be of good moral character, shall not have been convicted in any court of competent jurisdiction of any crime involving moral turpitude, shall have been a citizen of this state for not less than three years, and shall have attained the age of 30 years but be less than 70 years. In addition, the commissioner shall have had at least five years' experience as an active officer of a bank or national bank or as an examiner or other officer in a federal or state agency supervising such institutions.



§ 7-1-33. Removal or suspension of commissioner

The commissioner may be suspended or removed by the Governor whenever the Governor has in his judgment trustworthy information that the commissioner is insane or has absconded or grossly neglected his duties or is guilty of conduct plainly violative of his duties or the restrictions of Code Section 7-1-37.



§ 7-1-34. Vacancy in office of commissioner

In the event there shall be a vacancy in the office caused by death, resignation, disability, disqualification, suspension, or removal of the commissioner, the senior deputy commissioner of banking and finance previously designated by the commissioner as provided in Code Section 7-1-35 shall exercise the powers and perform the duties of the commissioner until a successor is appointed and qualified to serve for the unexpired term of the commissioner.



§ 7-1-35. Deputy commissioners, examiners, and assistants

(a) The commissioner shall appoint from time to time, with the right to discharge at will, a senior deputy commissioner of banking and finance. The commissioner may appoint additional deputy commissioners as needed. All deputy commissioners shall also be ex officio examiners. The commissioner may appoint such additional examiners and assistants as he or she may need to discharge in a proper manner the duties imposed upon the commissioner by law, subject to any applicable state laws or rules or regulations and within the limitations of the appropriation to the department as prescribed in this chapter. Hiring, promotion, and other personnel policies of the department shall be consistent with guidelines or directives of the state, shall be in writing, and shall be made available upon request to employees of the department.

(b) Within the limitations of its annual appropriation, the department may expend funds pursuant to the authority granted under Article VIII, Section VII, Paragraph I of the 1983 Constitution of Georgia necessary to the recruitment, training, and certification of a professional staff of financial examiners. The department may provide for the participation of examiners in such educational, training, and certification programs as the commissioner deems necessary to the continued qualification and recognition of the professional status of examiners. The department may recognize independent certification of professional qualifications as supplemental to the rules and regulations of the State Personnel Board in considering the personnel actions relative to its examiners.



§ 7-1-36. Oath of commissioner, deputy commissioner, and examiners

(a) Before entering office, the commissioner shall take an oath before the Governor or one of the Justices of the Supreme Court to support the Constitution of the United States and the Constitution of Georgia and to execute faithfully the duties of his or her office which oath shall be in writing and subscribed to by the commissioner and filed in the Governor's office. Before entering their respective offices, each deputy commissioner and examiner shall take an oath of office before the commissioner to support the Constitution of the United States and the Constitution of Georgia and to execute faithfully the duties of their respective offices which shall be in writing and subscribed by the deputy commissioner or examiner and filed with the department.

(b) The commissioner, each deputy commissioner, and each examiner shall:

(1) Faithfully discharge, execute, and perform all and singular the duties required of such officer and which may be required by the Constitution and laws of the State of Georgia;

(2) Faithfully account for all moneys that may be received by such officer from time to time by virtue of his office; and

(3) Safely deliver to the successor of such office all books, moneys, vouchers, accounts, and effects whatever belonging to said office.



§ 7-1-37. Restrictions on commissioner, deputy commissioners, and examiners

(a) Except as provided in subsections (c), (d), and (e) of this Code section, the commissioner, any deputy commissioner, any department employee with financial institution or licensee supervisory responsibilities, or any examiner employed by the department shall not directly or indirectly:

(1) Receive any money or property as a loan from or become indebted to any financial institution or from or to any director, officer, agent, employee, attorney, or subsidiary of a financial institution;

(2) Receive any money or property as a gift from any financial institution or from any director, officer, agent, employee, attorney, or subsidiary of a financial institution, unless consistent with the ethics in government policy of this state;

(3) Give any money or property as a gift to any financial institution or to any director, officer, agent, employee, attorney or subsidiary of a financial institution, unless consistent with the ethics in government policy of this state;

(4) Own any share in or securities of a financial institution or otherwise have an ownership interest in a financial institution; or

(5) Engage in the business of a financial institution.

(b) For purposes of this Code section and subject to subsection (c) of this Code section, the term "financial institution" shall include a bank holding company and any subsidiary of a bank holding company.

(c) Notwithstanding the provisions of subsection (a) of this Code section, the commissioner, any deputy commissioner, any department employee with financial institution or licensee supervisory responsibilities, or examiners employed by the department may borrow money from and otherwise deal with any financial institution or subsidiary thereof existing under the laws of the United States or of any state other than this state, provided the obligee financial institution or subsidiary is not examined or regulated by the department. For the purposes of this subsection, a financial institution shall not be considered regulated solely because it is required to file an exemption from licensing under Code Section 7-1-1001 or solely because it is owned or controlled by another bank or corporation which is or may be examined or regulated by the department. All extensions of credit, including but not limited to such permitted loans, which obligate the commissioner or any deputy commissioner to such a financial institution or subsidiary, directly or contingently by way of guaranty, endorsement, or otherwise, or which renew or modify existing obligations shall be reported by the individual concerned to the Attorney General in writing, within ten days after the execution thereof, showing the nature of the undertaking and the amount and terms of the loan or other transaction. All credit obligations of a similar nature to those set forth above on the part of any other department employee with financial institution or licensee supervisory responsibilities or examiner shall be reported to the commissioner within ten days after the execution thereof.

(d) Nothing in this Code section shall prohibit the commissioner, any deputy commissioner, any department employee with financial institution or licensee supervisory responsibilities, or any examiner of the department from maintaining a deposit in any financial institution, purchasing banking services other than credit services, or owning a single share in a credit union in the ordinary course of business and under rates and terms generally available to other customers of the financial institution. The provisions of this Code section shall not be applicable in the cases of a lender credit card obligation to a financial institution where the maximum outstanding credit may not exceed $10,000.00 nor to any other credit obligation fully secured by the pledge of a deposit account in the lending institution, provided that the financial institution is not within the employee's assigned examination authority and provided the rates and terms of all such obligations are not preferential in comparison to similar obligations of the financial institution's other customers. Such exempt obligations shall, however, be reported as provided in subsection (c) of this Code section, and the employee shall be disqualified from any dealings with the obligee financial institution.

(e) (1) The commissioner, a deputy commissioner, a department employee with financial institution or licensee supervisory responsibilities, or an examiner of the department may be permitted to own securities of a financial institution under any of the following circumstances:

(A) A deputy commissioner, a department employee with financial institution or licensee supervisory responsibilities, or an examiner of the department may own such a security if the security was obtained prior to commencement of employment with the department;

(B) A deputy commissioner, a department employee with financial institution or licensee supervisory responsibilities, or an examiner of the department may own such a security if the ownership of the security was acquired through inheritance; gift; stock split or dividend; merger, acquisition, or other change in corporate structure; or otherwise without specific intent on the part of the employee to acquire the interest; and

(C) The commissioner, a deputy commissioner, a department employee with financial institution or licensee supervisory responsibilities, or an examiner of the department may own such a security if the security is part of an investment fund, provided that, upon initial or subsequent investment by the employee, excluding ordinary dividend reinvestment, the fund does not have invested, or indicate in its prospectus the intent to invest, more than 30 percent of its assets in the securities of one or more Federal Deposit Insurance Corporation insured depository institutions or Federal Deposit Insurance Corporation insured depository institution holding companies and the employee neither exercises control nor has the ability to exercise control over the financial interests held in the fund.

(2) In the case of permissible acquisitions pursuant to subparagraphs (A) and (B) of paragraph (1) of this subsection, the employee shall make a full, written disclosure to the commissioner within 30 days of beginning employment or acquiring the interest. The employee is disqualified from participating in or sharing information regarding any matter or activity that concerns the financial institution. Such disqualification must not, in the judgment of the commissioner, unduly interfere with the employee's duties.

(3) In the event any covered person inadvertently and without intent on his or her part acquires an interest in a security that is not allowed by this subsection, such security shall be disposed of within 90 days of acquisition.

(f) No examiner, which for the purposes of this Code section shall include a supervisor as defined by the department, may examine a financial institution to which he or she is indebted or of which he or she owns securities under the exceptions in subparagraphs (e)(1)(A) and (e)(1)(B) of this Code section, nor may an examiner obtain credit from a financial institution if he or she has examined such financial institution in the preceding 12 months. An examiner who wishes to borrow funds from any financial institution he or she has examined in the past five years must first obtain the written permission of the commissioner. This subsection is included as an additional precaution and is not intended to preclude the operation of any other applicable law or regulation.

(g) The commissioner, any deputy commissioner, any department employee with financial institution or licensee supervisory responsibility, or any examiner shall not directly or indirectly:

(1) Receive any money or property as a loan from any department licensee or any director, officer, agent, employee, or attorney of a department licensee, unless such employee does not examine or exercise supervisory responsibility over that licensee. Any debt owed by a deputy commissioner, department employee with financial institution or licensee supervisory responsibility, or examiner of a department licensee must be reported to the commissioner. Reporting by the commissioner shall be made to the Attorney General;

(2) Receive any money or property as a gift from any department licensee or any director, officer, agent, employee, or attorney of a department licensee, unless consistent with the ethics in government policy of this state;

(3) Give any money or property as a gift to any department licensee or any director, officer, agent, employee, or attorney of a department licensee, unless consistent with the ethics in government policy of this state; or

(4) Engage in the business of a department licensee.

(h) No director, officer, agent, employee, or attorney of a financial institution, individually or in his or her official capacity, shall knowingly participate in a violation of this Code section. However, nothing in this Code section shall restrict the right of the commissioner, any deputy commissioner, any department employee with financial institution or licensee supervisory responsibilities, or any examiner to deal as any other consumer with such director, officer, agent, employee, or attorney in the ordinary course of business in consumer areas of trade or commerce not regulated by the department and under terms and conditions which are not preferential.

(i) The commissioner, any deputy commissioner, any department employee with financial institution or licensee supervisory responsibilities, or any examiner employed by the department who shall violate or participate in a violation of this Code section shall be guilty of a misdemeanor. Violation of this Code section shall be grounds for removal from office.

(j) The commissioner may adopt additional supplementary administrative policies and departmental rules governing ethical conduct and conflicts of interest on the part of employees of the department and providing certain definitions and clarifications to effectuate the purposes of this Code section.



§ 7-1-38. Commissioner's office expenses

The commissioner shall be provided with suitable offices and equipment, the expense of which shall be paid by the state in the same manner as the expenses of other offices of the state government are paid.



§ 7-1-39. Seal of department; evidentiary effect

The department shall adopt an official seal. Any paper executed under the seal of the department shall prima facie be deemed to have been executed by a duly authorized official of the department.



§ 7-1-40. Delegation of authority by commissioner

(a) Any authority, power, or duty vested in the commissioner or department by a provision of this chapter may be exercised, discharged, or performed by a deputy, assistant, examiner, or employee of the department acting in the commissioner's name and by his delegated authority. In the case of any matters involving the exercise of discretion, the delegation of authority shall be in writing. Any such delegation by the commissioner may be revoked in the same manner in which it was granted.

(b) The commissioner shall be responsible for the official acts of such persons who act in his name and by his authority.



§ 7-1-41. Prescribing fees; payment procedure

(a) The department may, by regulation, prescribe annual examination fees, license fees, registration fees, and supervision fees to be paid by the institutions and entities assigned to the department by this title for regulation, supervision, licensure, or registration. In addition, the department may, by regulation, prescribe reasonable application and related fees, special investigation fees, hearing fees, mortgage loan fees, and fees to provide copies of any book, account, report, or other paper filed in its office or for any certification thereof or for processing any papers as required by this title. Such fees may vary by type of institution regulated and nature of the work performed.

(b) The department, in its discretion, may require the payment of such fees in any manner deemed to be efficient, including collection through automated clearing-house arrangements or other electronic means, so that the state receives funds no later than the date the payment is required to be made.



§ 7-1-42. Enforcement of payment

In the event any financial institution shall fail or refuse to pay on demand any amount owed to the department, including, but not limited to, outstanding fees, the department may proceed through the Attorney General to collect the same by action at law.



§ 7-1-43. Disposition of fees collected; payment of expenses from appropriations

Fees prescribed by this chapter shall be collected by the department and deposited with the Office of the State Treasurer. The department may, at its discretion, remit such amounts net of the cost of recovery, which cost may include fees paid to a collection agency or attorney for recovery of moneys due the department. All of the expenses incurred in connection with the conduct of the business of the department shall be paid out of the appropriations of funds to the department by the General Assembly. Such expenses shall include all expenses incurred as travel expenses by personnel of the department when away from their official station as assigned by the commissioner.






Part 3 - Operations of Department of Banking and Finance

§ 7-1-60. General scope of supervision

Except where otherwise specifically provided, the department shall enforce and administer all laws of this state relating to financial institutions and shall exercise general supervision over financial institutions in accord with the underlying objectives of this chapter.



§ 7-1-61. Rules and regulations

(a) The department shall have the authority to promulgate rules and regulations to effectuate the objectives or provisions of this chapter. Without limiting the generality of the foregoing, the department is expressly authorized to make rules and regulations, consistent with this chapter, relating to organization, operations, and powers of financial institutions to:

(1) Enable financial institutions existing under the laws of this state to compete fairly with financial institutions and others providing financial services in this state existing under the laws of the United States, other states, or foreign governments; or

(2) Protect financial institutions jeopardized or challenged by new economic or technological conditions or by significant changes in the legal environment.

(b) In the exercise of the discretion permitted by this Code section, the commissioner shall consider:

(1) The ability of financial institutions to exercise any additional powers in a safe and sound manner;

(2) The authority of any federally chartered bank, as the term "bank" is defined in Code Section 7-1-621, operating pursuant to federal law, regulation, or authoritative pronouncement;

(3) The powers of other entities providing financial services in this state; and

(4) Any specific limitations on financial institution operations or powers contained in this chapter.

(c) Rules and regulations promulgated by the department may provide for controls, registration, or restrictions reasonably necessary to:

(1) Prevent unfair or deceptive business practices which are prohibited under Code Section 10-1-393;

(2) Prevent deceptive or misleading business practices by financial services providers which may occur by way of alternate delivery systems for the provision of financial products and services such as the Internet or other telecommunication capabilities; or

(3) Prevent or control unfair or deceptive business practices which would operate to the detriment of any competing business or enterprise or to persons utilizing the services of any financial institution, its subsidiary, or affiliate.

(d) All rules and regulations shall be promulgated in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," including the requirements for hearing as stated in that chapter. Regulations issued under this or other provisions of this chapter may make appropriate distinctions between types of financial institutions and may be amended, modified, or repealed from time to time.



§ 7-1-61.1. Expansion of power for banks and credit unions; role of commissioner.

(a) For purposes of this Code section, the term "power" means any banking or corporate power, right, benefit, privilege, or immunity of a financial institution, the deposits of which are federally insured, as set forth in any federal statute or any regulation, ruling, circular, bulletin, order, or interpretation issued by the Office of the Comptroller of the Currency, Federal Deposit Insurance Corporation, National Credit Union Administration, or Federal Reserve System.

(b) To provide parity with financial institutions whose deposits are federally insured, the commissioner may, by specific order directed to an individual bank or credit union or category of banks or credit unions, grant any power conferred upon a financial institution, subject to the supervision of the federal government, to:

(1) State chartered banks and credit unions to enable such banks and credit unions to compete; and

(2) Subsidiaries of state chartered banks and credit unions to the same extent powers are granted to subsidiaries of national banks or federal credit unions to enable such subsidiaries of state chartered banks and credit unions to compete.

(c) No order provided for in subsection (b) of this Code section shall be issued unless the commissioner determines that such activity will not present undue safety and soundness risks to the banks or credit unions involved. In making such determination, the commissioner shall consider the financial condition and regulatory safety and soundness ratings of the banks or credit unions affected and the ability of management to administer and supervise the activity. The department shall make any order issued pursuant to this Code section available for public review.



§ 7-1-62. Accounting procedures

The department may promulgate regulations concerning the manner in which the books of financial institutions will be maintained in order to assist the department in its examinations and other supervisory activities, provided that, in all events:

(1) A financial institution shall enter on its books a complete and accurate account of all of its assets, whether the assets are in its name or the name of others, at values which shall not, without the prior approval of the department, exceed the actual cost of the assets to the financial institution; and

(2) A financial institution shall enter on its books a complete and accurate account of its liabilities, its borrowings, and the security interests it has granted and shall maintain additional accounts for losses and expenses.



§ 7-1-63. Retention of records

(a) The department shall issue regulations classifying records kept by financial institutions and prescribing the period, if any, for which records of each class shall be retained and the form in which such records shall be maintained. Such periods may be permanent or for a lesser term of years. In issuing such regulations, consideration shall be given to the objectives of this chapter and to:

(1) Evidentiary effect in actions at law and administrative proceedings in which the production of records of financial institutions might be necessary or desirable;

(2) State and federal statutes of limitation applicable to such actions or proceedings;

(3) Availability of information contained in the records of the financial institution from other sources;

(4) Requirements of electronic systems of transferring funds; and

(5) Other pertinent matters;

so that financial institutions will be required to retain records for as short a period as is commensurate with interests of customers, shareholders, and the people of this state.

(b) The regulations of the department shall not require financial institutions to maintain originals of checks or items for the payment of money or original computer tapes or original records with respect to accounts which have been inactive for a period of 12 successive months. Where a financial institution employs computers, its records may consist of legible products of computer operations.



§ 7-1-64. Department examinations and investigations; disclosure of information or prior notice regarding examinations of financial institutions

(a) Except as otherwise provided in subsection (b) of this Code section, the department shall examine all financial institutions at least once each year and may examine or investigate any financial institution more frequently at any time it deems such action necessary or desirable. At least once annually the examination shall consist of a comprehensive review of the accounts, records, and affairs of the institution.

(b) The department may, consistent with the objectives of this chapter and the purposes listed below, alter the examination frequency and scope as set out in subsection (a) of this Code section:

(1) To achieve cooperation and coordination with other state and federal regulatory authorities including but not limited to examination programs of banks or bank holding companies having multistate operations;

(2) To assure that appropriate time and attention are devoted to the supervision of troubled financial institutions; or

(3) To minimize the examination burden on well-managed financial institutions which have consistently been operated with safe and sound banking practices.

(c) In the case of a financial institution which is a member of the Federal Reserve System or whose deposits are insured by a public body of the United States, the department may accept, in lieu of any examination required by this Code section, examinations or reports thereof made pursuant to the Federal Reserve Act or statutes of the United States authorizing such insurance.

(d) Employees of the department shall not divulge any information or provide prior notice, directly or indirectly, to any officer, director, agent, representative, or employee of a financial institution concerning the time or date of examination of the financial institution except in accordance with internal policy prescribed by the commissioner. Employees violating the policy of the commissioner relating to information or prior notice concerning examinations shall be subject to immediate dismissal.



§ 7-1-65. Examinations and investigations on request

When requested in writing by the board of directors or holders of a majority of the shares of a financial institution, the department, at a time fixed by it, shall examine or investigate the affairs and condition of the financial institution. However, this provision shall not be construed to mean that such institution, directors, or shareholders shall have any greater right to require the department to disclose the results of such examination or investigation than they have in case of any examination or investigation at the insistence of the department nor shall the department be required under this Code section to make more than one examination per year of any financial institution.



§ 7-1-66. Method of examination and investigations; special examiners; subpoenas

(a) Examinations and investigations shall be made by the commissioner or by qualified examiners or employees empowered in writing by the department to make examinations or investigations. The department may, when the occasion requires, appoint special examiners and prescribe their duties and powers.

(b) Officials authorized to make examinations or investigations shall have the power and authority to administer oaths and to examine under oath any person (including any officer, director, agent, attorney, member, or employee of any financial institution) whose testimony may be relevant to the examination or investigation. Such officials shall have the authority and power to compel the appearance and attendance of any such person and the production by such person of pertinent books and papers, including books and papers to which the person has access because of his position with a financial institution.

(c) If any person shall fail or refuse to appear or to testify or to produce books and papers after being ordered to do so pursuant to this Code section, such failure or refusal may be reported in writing to the principal court; and said court shall thereupon cause a subpoena to be issued requiring such person to attend, testify, and produce books and papers. For failure to obey such subpoena, the person may be adjudged in contempt and punished accordingly.



§ 7-1-67. Reports of examinations

(a) Any official who shall make an examination pursuant to this chapter shall reduce the result thereof to writing in such form as shall be prescribed by the department. Such report shall contain a full, true, and correct statement of the condition of the financial institution in the case of a comprehensive examination or of the matter subject to inquiry in the case of other examinations.

(b) Each report shall be the property of the regulatory agency which generates such report; provided, however, that a copy of such report may be furnished to the examined financial institution for its internal, confidential use. A financial institution or any officer, director, or employee thereof shall not disclose a report or any portion of its contents. If a subpoena or discovery request is received for a report or any portion of its contents, the financial institution must deliver a copy of such subpoena or discovery request to the department immediately.



§ 7-1-68. Reports to department; penalty for noncompliance

(a) The department may require reports on the condition of or any particular facts concerning any financial institution at any time the department deems it necessary or advisable.

(b) The form of all reports, the information to be contained in them, and the date on which they shall be due shall be prescribed by the department. The reports shall be verified by the oath or affirmation of the president, secretary, or other managing officer of the institution.

(c) Any financial institution which fails to prepare any report in accordance with this Code section, or fails to provide any facts or information requested under subsection (a) of this Code section, shall pay the department a penalty of $100.00 for each day after the time fixed by the department for filing such report, but the department may, in its discretion, relieve any financial institution from the payment of such penalty, in whole or in part, if good cause be shown. If a financial institution fails to pay a penalty from which it has not been relieved, the department may, through the Attorney General, maintain an action at law to recover it.



§ 7-1-69. Retention of reports

The reports of examinations and investigations made by the department and reports made by financial institutions shall be preserved by the department for a period of five years, after which they may be destroyed.



§ 7-1-70. Disclosure of information

(a) Records of the department, regardless of the medium by which stored, are confidential. Except as otherwise provided in this Code section, this chapter, or departmental rule or regulation, and, notwithstanding the provisions of Article 4 of Chapter 18 of Title 50, such records shall not be open to inspection by or made available to the public. The commissioner and all other officials and employees of the department shall not disclose facts and information obtained in the course of their duties, including information obtained from examinations, investigations, and reports as required or authorized in this part. The department may, however, provide by rule, regulation, or order for public access to certain records which, in the opinion of the commissioner, do not contain sensitive information and from which disclosure the public would benefit.

(b) Subject to the exceptions, safeguards, and limitations contained in subsection (c) of this Code section, the restrictions of subsection (a) of this Code section shall not apply to disclosures:

(1) Within the department or made to the Governor in the course of official duties;

(2) Required by law, including disclosures required by subpoena or other legal process of a court or administrative agency having competent jurisdiction in legal proceedings and, where applicable, when the financial institution is a party or where the information is not otherwise available upon direct subpoena of a financial institution;

(3) In prosecutions or other court actions to which the department or the commissioner is a party;

(4) Made to federal or state financial institution supervisory agencies, other federal or state regulatory agencies with legal authority over such institution, the United States Department of Justice (including the Federal Bureau of Investigation), the United States Department of the Treasury, the Georgia Bureau of Investigation, or state or local law enforcement authorities;

(5) Made to any officer, attorney, or director of the involved financial institution, made to any officer, attorney, or director of the involved financial institution's holding company, or with the written consent of said financial institution or holding company;

(6) Made in a publication of the department which is available to the general public;

(7) Of general economic and similar data considered by the department in regard to requests for new articles, new branches, changes in the location of facilities, or similar matters made to parties interested in the department's action in regard thereto; and

(8) Made to a financial institution concerning the past job performance of a prospective employee with the written consent of such prospective employee, provided such written consent shall not be required in circumstances provided for in Code Section 7-1-840.

(c) The following exceptions, safeguards, and limitations shall apply:

(1) Disclosures made under subsection (b) of this Code section shall be made, where appropriate, under safeguards designed to prevent further dissemination of confidential data; provided, however, that for disclosures of suspected criminal activity made under paragraph (4) of subsection (b) of this Code section, the confidentiality safeguards already in place within those agencies shall be considered adequate. Except for disclosures under paragraph (2) of subsection (b) of this Code section, the department shall not be required to make authorized disclosures where it deems such disclosures undesirable;

(2) All disclosures shall be limited to only those documents directly relevant to the inquiry or legal dispute at issue; and

(3) The documents listed below shall be considered absolutely privileged and confidential and shall be exempt from open inspection and not subject to disclosure by the department without a specific order of court pursuant to Code Section 7-1-90, which order specifically holds the public interest in the safety and soundness of the banking system and its regulation to be outweighed by other interests of justice. Such exempt documents shall include:

(A) Departmental internal investigations, documents, and notes which reflect the deliberative processes of employees;

(B) Opinions provided in confidence to the department regarding proposed new banks;

(C) Informal notes and memos of the department that are not purely factual in nature;

(D) Advisory opinions;

(E) Recommendations, summaries, and analyses that are utilized for departmental internal purposes and are not final orders or reports; and

(F) Other similar materials or notes.

(d) Notwithstanding any other provision of this Code section, the commissioner may, without waiving any privilege, authorize access to confidential supervisory information for any appropriate governmental, law enforcement, or other public purpose.

(e) Violation of this Code section shall be grounds for removal from office.



§ 7-1-71. Removal of officers, directors, or employees

(a) The department, by order of the commissioner, shall have the right to require the immediate suspension from office of any director, officer, or employee of any financial institution and to prohibit any such person's participation in the affairs of any financial institution if the department finds such person:

(1) To be dishonest, incompetent, or reckless in the management of the affairs of the financial institution;

(2) To have persistently violated the laws of this state;

(3) To have violated the lawful orders, regulations, or conditions of a written agreement of or with the department;

(4) To have been indicted for any crime involving moral turpitude or breach of trust;

(5) To have evidenced an inability to conduct his or her own financial affairs or the affairs of a company in which such individual owns a majority interest or has responsibility for financial matters, in a fiscally responsible, diligent, or lawful fashion; or

(6) To have engaged in any unsafe or unsound practice in connection with any insured depository institution or to have demonstrated willful or continuing disregard for the safety and soundness of a financial institution.

(b) A prohibition order, which prohibits an individual from participating in any capacity in the affairs of a financial institution, may be issued by the commissioner in connection with a suspension order issued under the authority of this Code section. Such prohibition order may provide that if an officer, director, or employee has been removed from office temporarily or permanently at a financial institution, he or she may also be prohibited from participating in any manner in the conduct of the affairs of any financial institution during the time the prohibition order is in effect.

(c) The department shall serve written notice upon the party of its determination to suspend such person from office or prohibit such person from participating in the affairs of a financial institution pursuant to subsections (a) and (b) of this Code section. A suspension order or a prohibition order shall be effective upon such service and shall specify whether the suspension is temporary, the duration and terms of the suspension if temporary, or if it is permanent. The prohibition order shall be consistent in duration with the suspension order.

(d) Any person suspended or prohibited under this Code section may request his or her reinstatement in writing delivered to the department within ten days of his or her suspension or prohibition. If such reinstatement is not requested, the director, officer, or employee shall be considered permanently removed and, if so ordered, permanently prohibited from participation in the affairs of any financial institution.

(e) Upon request for reinstatement, the department shall conduct an internal review of the matter during which such person has the opportunity to state his or her case to the commissioner. The department shall deliver the findings of the hearing to such person. If the person requests further review, the department may refer the matter to the Office of State Administrative Hearings under Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," where a nonpublic hearing shall be held to review the department's decision. The final decision of the department shall be conclusive, except as it may be subject to judicial review under Code Section 7-1-90.

(f) Any order issued pursuant to this Code section shall also be delivered to the financial institution with which the party was associated at the time such order was issued.



§ 7-1-72. Regulation of persons performing services for financial institutions

(a) Notwithstanding other provisions of law and consistent with the objectives of this chapter as set forth in Code Section 7-1-3 and subject to the procedures provided in regulations of the department, a financial institution may provide financial services to its customers either directly or through employment of duly licensed persons provided such financial institution or its licensed employee or agent has qualified under other laws otherwise applicable to other providers of such financial services.

(b) Where financial services are being performed by a person or corporation for a financial institution, such person or corporation shall be subject to:

(1) Examination and investigation by the department relative to character, reputation, and financial stability; and

(2) Regulation by the department in regard to such services to the same extent as if such services were being performed by the financial institution for its own internal benefit or as an extension of the range of financial services products offered to customers of the financial institution.

(c) In the event of conflicting statutory responsibilities, except as otherwise provided by law, the department shall not grant licenses to providers of financial services to or through financial institutions. The department shall be the responsible authority in reviewing, authorizing, or otherwise regulating, consistent with this chapter, the contractual relationship entered into by financial institutions for the provision of such services or incidental to application for further licensing.

(d) For purposes of this Code section, "financial services" shall include, but is not limited to, business and consumer financial record keeping, investments, planning and advisory assistance, surety, brokerage, information, and protective services performed for a financial institution which are normally performed by the financial institution for its own benefit or provided to the customers of the financial institution incidental to its conduct of the banking business. The department may further define "financial services" to include other activities of a financial nature which it determines to be consistent with the safe and sound operation of a banking business, not otherwise in violation of this chapter, and in the public interest.



§ 7-1-73. Regulation of affiliates

The department may examine or investigate any affiliate of a financial institution for the purpose of determining the condition of the financial institution to the same extent and in the same manner as it may examine or investigate the financial institution itself.



§ 7-1-74. Annual report of department

For each calendar year the department shall compile and publish in print or electronically an annual report in such form and containing such information as it may determine necessary to summarize reasonably its operations. The report may contain recommendations which the department may have for changes in the laws governing financial institutions.



§ 7-1-75. Discretion of department

Whenever in this chapter the department is authorized but not required to take any action, the taking of such action shall be within the discretion of the commissioner or his duly authorized deputy. The department shall not be required to grant opportunity for hearing except where such hearing is specifically required by this chapter or Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." The department shall maintain accurate memoranda or transcripts of all hearings conducted by the department pursuant to this Code section.



§ 7-1-76. Department may act after time limit without resubmittal; withdrawal of applications and requests; imposition of conditions; nullification

(a) Failure of the department to act within any of the time limits established by this chapter or regulations issued pursuant thereto shall not deprive the department of jurisdiction thereafter to act in regard to the matter involved without need for resubmittal of any application, request, or similar action.

(b) Any action, application, or request requiring department approval under this chapter may be withdrawn by the applicant prior to department action thereon without prejudice to the applicant's right to resubmit such application at a later date. If such application has been forwarded to the department through the Secretary of State, the department shall notify the Secretary of State of any such withdrawal and that the application or request is no longer pending.

(c) The department may impose conditions on any approval, including but not limited to conditions designed to address competitive, financial, managerial, safety and soundness, convenience and needs, compliance, and other concerns, to ensure that such approval is consistent with the provisions of this chapter.

(d) The department may nullify a decision on any request, action, or application if:

(1) The department becomes aware of any material misrepresentation or omission by the applicant;

(2) The department is not promptly informed by the applicant of a subsequent material change in circumstances;

(3) The decision is contrary to law, regulation, or departmental policy; or

(4) The decision was granted due to clerical or administrative error or was based on a material mistake of law or fact.



§ 7-1-77. Approval by commissioner of state rules and regulations affecting financial institutions

Any rule, regulation, order, or administrative directive issued by a state official, agency, or entity which is intended to be applicable to banks, banking associations, bank holding companies, savings and loan associations, credit unions, or companies engaged in selling money orders or any other company or financial institution under the supervision of the commissioner and required to report to the commissioner or subject to rules and regulations issued by the commissioner shall be effective as to any such company or financial institution only after the rule, regulation, order, or other directive has been approved in writing by the commissioner. Nothing in this Code section shall be construed to modify, limit, or otherwise restrict the authority of the department to conduct an examination, bring a civil or administrative action, or otherwise enforce state or federal laws against a financial institution.



§ 7-1-78. Agreements with other supervisory or regulatory authorities

(a) The department may, at its discretion, enter into cooperative or reciprocal agreements with other supervisory or regulatory authorities or law enforcement and may furnish to such entities information contained in the examinations, reports, and institution files, provided that the information is to be used for confidential, regulatory purposes.

(b) Furnishing information as permitted by this Code section shall not be deemed to change the confidential character of the information furnished.

(c) The department may accept reports of examination and other records from such entities in lieu of conducting its own examination.

(d) Any examination reports, reports of investigation, or other information obtained from such entities shall be deemed the property of the providing entity and not available for public review. Any requests for such information shall be made to the providing entity.

(e) The department may take such actions as are reasonably necessary, either independently or with such entities, to facilitate the regulation of financial services providers doing business in this state.



§ 7-1-79. Discretionary expedited approval process; considerations

(a) The department may determine that formal approvals for certain transactions or activities to be conducted by its regulated entities are not necessary but may be replaced by a discretionary expedited approval process to begin with written notice to the department by the entity which describes the transaction or activity in a form and with a specificity acceptable to the department. For such instances, the department shall promulgate rules and regulations consistent with the authority provided to it in this chapter.

(b) In the exercise of the discretion permitted by this Code section, the commissioner shall consider:

(1) Whether the transaction or activity poses unacceptable safety and soundness risks;

(2) Whether the transaction or activity is warranted only for financially strong and well-managed institutions, as such institutions are further defined in department regulations;

(3) Whether the transaction or activity is necessary to reduce the burden on financial institutions or other entities which the department regulates;

(4) Whether the transaction or activity will assist regulated entities in remaining competitive and responsive to both economic and consumer demands; and

(5) Whether the transaction or activity is consistent with the objectives of this Code section.






Part 4 - Proceedings Involving the Department of Banking and Finance

§ 7-1-90. Judicial review of department actions

(a) Any final action of the department or refusal of the department to act may be subject to judicial review by any person or corporation affected by such action. Such action shall be brought within 60 days of the final action or refusal of action by the department as a special statutory proceeding in the county in which the affected person or corporation resides or is domiciled if within this state (which in the case of a corporation shall be the county of its registered office if it has such an office) or in Fulton County if the affected person or corporation resides or is domiciled outside of this state. The review shall be conducted by the court without a jury. The court shall not substitute its judgment for that of the department but may:

(1) Compel department action unlawfully withheld; or

(2) Hold unlawful and set aside department action found to be:

(A) In violation of constitutional or statutory provision;

(B) In excess of statutory authority;

(C) Made upon unlawful procedure; or

(D) Arbitrary, capricious, or otherwise in abuse of discretion,

provided that any action reviewable under Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," or through the injunction procedure of Code Section 7-1-155 shall be reviewed under that chapter or Code section and not under this Code section.

(b) Appeals from all final orders and judgments entered by the superior court under this Code section may be taken to the Court of Appeals or the Supreme Court in the same manner as in other cases.



§ 7-1-91. Orders by department; enforcement; civil penalty

(a) Whenever it shall appear to the department that the capital stock of a financial institution has been reduced below the minimum required by law or below the amount required by its articles or that its net assets are less than the amount of its capital stock, the department may issue a written order directing such corporation to restore the deficiency within such period as shall be specified in the order.

(b) Whenever it shall appear to the department that any financial institution is not keeping its books and accounts in such manner as to enable the department, with reasonable facility, to ascertain the true condition of the financial institution, the department may issue a written order requiring such financial institution, within such period as shall be specified in the order, to open and keep such books as the department may, in its discretion, reasonably determine are essential for the purpose of keeping accurate and convenient records of the transactions and accounts of such financial institution.

(c) Whenever any financial institution shall refuse to submit its records and affairs to a legally conducted examination or investigation by the department, the department may issue a written order requiring such financial institution to permit the commissioner or other duly authorized examiner to make such examination or investigation, within such period as shall be specified in the order.

(d) Whenever it shall appear to the department that any financial institution has violated its articles or any law of this state or any order or regulation of the department or that any financial institution is conducting business in an unsafe or unauthorized manner, the department may issue a written order requiring the financial institution to cease and desist from such unsafe and unauthorized practices.

(e) Whenever a financial institution shall fail to comply with the terms of an order of the department which has been properly issued under the circumstances, the department, upon notice of three days to the financial institution, may, through the Attorney General, petition the principal court for an order directing the financial institution to obey the order of the department within such period as shall be fixed by the court. Upon the filing of such petition, the court shall allow a rule to show cause why it should not be granted. Whenever, after a hearing upon the merits or after failure of the financial institution to appear when ordered, it shall appear that the order of the department was properly issued, the court shall grant the petition of the department.

(f) Any financial institution which violates the terms of any order issued pursuant to this Code section shall be liable for a civil penalty not to exceed $1,000.00. Each day during which the violation continues shall constitute a separate offense. In determining the amount of penalty, the department shall take into account the appropriateness of the penalty relative to the size of the financial resources of the institution, the good faith efforts of the financial institution to comply with the order, the gravity of the violation, the history of previous violations by the financial institution, and such other factors or circumstances as shall have contributed to the violation. The department may at its discretion compromise, modify, or refund any penalty which is subject to imposition or has been imposed pursuant to this Code section. The financial institution or other person assessed as provided in this subsection shall have the right to request a hearing into the matter within ten days after notification of the assessment has been served upon the financial institution involved; otherwise, such penalty shall be final except as to judicial review as provided in Code Section 7-1-90.

(g) All penalties recovered by the department pursuant to this Code section shall be paid into the state treasury to the credit of the general fund; provided, however, that the department at its discretion may remit such amounts recovered, net of the cost of recovery, in the same manner as prescribed for judgments received through derivative actions pursuant to the provisions of Code Section 7-1-441.

(h) The term "financial institution" as used in this Code section shall include a bank holding company as defined in Code Section 7-1-605 and those entities required to be licensed pursuant to Article 4A of this chapter and any officer, director, employee, agent, or other person participating in the conduct of the affairs of the financial institution subject to the orders issued pursuant to this Code section.



§ 7-1-92. Forfeiture proceedings

(a) Articles of financial institutions existing under the laws of this state are subject to forfeiture:

(1) In the case of an institution subject to such requirements, for failure to file its annual report with the Secretary of State or its annual license or occupation tax return within the time required by law;

(2) For failure to maintain a registered office in this state as required by the provisions of Title 14, relating to corporations, or by Code Section 7-1-132;

(3) For having procured its articles through fraud;

(4) For failure to organize and proceed to do business within a period of 24 months from the date of the certificate of incorporation;

(5) For failure to obey a final court order issued pursuant to subsection (a) of Code Section 7-1-91 within the time specified in such order; or

(6) Where, because of violation of law or its articles or the unsafe condition or manner of operation of the financial institution, its continued existence is likely to injure the public or the institution's creditors or depositors.

(b) Where such grounds exist, the department, through the Attorney General and in the name of the state, is authorized to institute quo warranto or other appropriate proceedings in the principal court to vacate and forfeit the articles of any financial institution.

(c) Where the articles of any financial institution shall be forfeited, the department shall, if it has not already done so, take charge of the business and assets of such institution and proceed to liquidate it in the same manner as is herein provided in cases where the department takes possession of a financial institution directly.

(d) No action to forfeit the articles of any financial institution shall be brought except as provided herein, but any person or corporation shall have the right to submit to the department any facts which under the law would authorize the forfeiture of the articles of a financial institution.

(e) On and after April 1, 1975, the provisions of Title 14, relating to forfeiture, shall not be applicable to financial institutions.



§ 7-1-93. Injunction and other actions by department

The department may bring an appropriate civil action to enforce any provision of this chapter or regulations issued hereunder, whether by injunction or otherwise, in the superior court of this state having jurisdiction over one or more of the defendants.



§ 7-1-94. Evidential value of results of examinations or investigations; editing out of information tending to undermine public confidence in financial institution

When the record of any examination or investigation of a financial institution by the department or the report by the examiner or employee of the department who conducted such examination or investigation is admissible in evidence under Title 24, the department, with the permission of the court, may edit out of the record or report any portion thereof which is not pertinent to the issue in question before the court or which would tend unnecessarily to affect adversely the public confidence in the financial institution.



§ 7-1-95. Admissibility of department's certificates and copies

Reserved. Repealed by Ga. L. 2011, p. 99, § 6/HB 24, effective January 1, 2013.



§ 7-1-96. Liability on bonds for nonperformance of duty

Reserved. Repealed by Ga. L. 2016, p. 390, § 1-4/HB 811, effective July 1, 2016.



§ 7-1-97. Costs of actions by or against department

Reserved. Repealed by Ga. L. 2016, p. 390, § 1-4/HB 811, effective July 1, 2016.



§ 7-1-98. Department of Law to advise department

It shall be the duty of the Department of Law to advise the department on any question of law submitted by it.



§ 7-1-99. Duties and responsibilities of department regarding interest and usury complaints; advisory opinions; effect

(a) Except as provided in Chapter 3 of this title, as amended, and Chapter 22 of Title 33, as amended, the department is designated as the appropriate agency of this state to receive and investigate complaints or allegations regarding violations of the interest and usury laws of this state. In processing such matters, the department may refer complaints or allegations to other state or federal officials or agencies which have jurisdiction over the lender involved for investigation or other action.

(b) (1) The department, in consultation with the Department of Law, may render and publish advisory opinions for the assistance and guidance of financial institutions as defined in this chapter.

(2) Reliance in good faith upon an opinion issued as provided in paragraph (1) of this subsection shall constitute prima-facie evidence of good faith on the part of any person charged with any violation, resulting from the reliance, which subjects him to forfeiture or other sanctions imposed by the interest and usury laws. The provisions of this paragraph shall apply even if, following the reliance, the opinion is amended, rescinded, or determined by any judicial or other authority to be invalid.






Part 5 - Permissive Closing Days, Emergency Closings, Business Restrictions, and Voluntary Liquidations

§ 7-1-110. Permissive closing days; deferral of business conducted on Saturday

Any financial institution may remain closed one day each week in addition to Sundays and other legal holidays; and any act authorized, required, or permitted to be performed at or by any such financial institution on a day when it is closed may be performed on the next succeeding business day; and no liability or loss of rights of any kind shall result from the delay. Saturday shall not be construed to be a business day and any business conducted on Saturday may be deferred to the next succeeding business day, provided such deferral is applicable to all business conducted by said financial institution on that day and is in accordance with a resolution adopted by the board of directors of the institution. Customers of any financial institution adopting such a deferral policy shall be notified of any such deferral of business by prominent notice posted in the lobby of the financial institution and by circularization in regular statement mailings at least 30 days prior to the effective date of any such deferral policy. Any financial institution changing its permissive closing day, temporarily or otherwise, shall post a notice of the change and the effective date thereof in a conspicuous place at each location affected by the change at least 30 days preceding the date of the change. Notwithstanding the foregoing, credit unions serving a limited membership base may establish uniform business hours and days consistent with the needs of their membership.



§ 7-1-110.1. Posting notice of intent to close banking location

Except in the case of an emergency closing, before a financial institution may close a banking location, it must post at such location in a conspicuous place at least 30 days in advance of such closing a notice of intent to close. Such notice must remain posted for at least 30 consecutive days. Customers of a banking location shall be considered to have received notice if the requirements of this Code section have been met.



§ 7-1-111. Emergency closings

Whenever it appears to the Governor that the welfare of this state or any region thereof or the welfare and security of any financial institution or the lives of the employees of the financial institution or the safety of the funds of depositors and property of the shareholders are endangered or placed in jeopardy by any impending or existing emergency or other catastrophe, including, but not limited to, economic crises, hurricanes, tornadoes, fire hazards, disruption or failure of utility, transportation, communication, or information systems, or civil disorders, the Governor may proclaim that an emergency exists and such state of emergency proclamation shall authorize financial institutions to elect to close. The Governor may also proclaim that any financial institution or type of financial institution shall be subject to special regulation as herein provided until the Governor, by a like proclamation, declares the period of such emergency to have terminated. The department may declare emergencies in specific cases for cause shown, and its declaration shall remain in effect until terminated by the Governor or the commissioner, whichever occurs first.



§ 7-1-111.1. Posting notice of intent to close banking location

Repealed by Ga. L. 1999, p. 674, § 1, effective July 1, 1999.



§ 7-1-112. Business restrictions

(a) During the period of or as a result of any financial emergency proclaimed by the Governor or declared by the department, or during any impending or existing emergency situation as described in Code Section 7-1-111, the department, in addition to all of the powers conferred upon it by law, shall have the authority to order any one or more financial institutions to restrict all or any part of their business and to limit or postpone for any length of time the payment of any amount or proportion of the deposits in any of the departments of the financial institutions as it may deem necessary or expedient. The department may further regulate the payments of such financial institutions as to time and amount, as in its opinion the interest of the public or of such financial institutions or the depositors thereof may require.

(b) No liability or loss of any rights of any kind shall be incurred by any financial institution during any emergency period declared by the Governor or the department by reason of the delay in the payment of any item or by the return or transmission of any item or document if such delay is caused by orders of the Governor or the department, interruption of communication facilities, suspension of payments by another financial institution, war or emergency conditions, or other circumstances beyond the control of the financial institution if it exercises such diligence as the circumstances require.



§ 7-1-113. Voluntary dissolution prior to commencement of business; failure to properly file articles of dissolution; power of department to seek dissolution

(a) A financial institution which has not transacted any business as a financial institution other than organizational business may propose to dissolve by the affirmative vote of shareholders entitled to cast at least two-thirds of the votes which all shareholders are entitled to cast on the plan and by delivering to the department articles of dissolution which shall be executed by two duly authorized officers or shareholders under the seal of the financial institution and which shall contain:

(1) The date of incorporation of the financial institution;

(2) A statement that it has not transacted any business as a financial institution other than organizational business;

(3) A statement that all liabilities of the financial institution have been paid or provided for;

(4) A statement that all amounts received on account of capital stock, paid-in capital, and expense fund, less amounts disbursed for expenses, have been returned to the persons entitled thereto; and

(5) The number of shares entitled to vote on the dissolution and the number of shares voted for and against it, respectively.

(b) The articles of dissolution shall be delivered to the department together with the filing fee required by Code Section 7-1-862. If the department is satisfied that the financial institution has not conducted any business other than organizational business and if it finds that the articles of dissolution satisfy the requirements of this chapter, it shall deliver them with its written approval to the Secretary of State and notify the financial institution of its action. If the department shall disapprove the articles of dissolution, it shall give written notice to the financial institution of its disapproval and a general statement of the reasons for its decision. The decision of the department shall be conclusive, except as it may be subject to judicial review under Code Section 7-1-90.

(c) If the department determines that a financial institution has not conducted any business other than organizational business and if articles of dissolution satisfying the requirements of this chapter are not delivered to the department together with the filing fee as required by Code Section 7-1-862, the department may make written demand upon the financial institution to immediately provide articles of dissolution or to provide cause why such dissolution should not be pursued directly by the department. If the financial institution fails to provide articles of dissolution as required within 60 days from the date of demand by the department, the department may seek dissolution of the financial institution in organization directly from the Secretary of State's office.



§ 7-1-114. Voluntary dissolution after commencement of business

(a) A financial institution which has commenced business may elect to dissolve voluntarily upon:

(1) Adoption by the vote required of its shareholders under subsection (b) of this Code section of:

(A) A plan of dissolution involving both a provision for assumption of its liabilities by another financial institution and a provision for continuance of its business if such assumption of its liabilities is not effected; or

(B) Any other plan of dissolution providing for full payment of its liabilities; and

(2) Approval by the department of the plan of dissolution after application for approval thereof in a manner prescribed by the department.

(b) Adoption of the plan by the shareholders of the financial institution shall require the affirmative vote of the shareholders entitled to cast at least two-thirds of the votes which all shareholders are entitled to cast on the plan and, if any class of shareholders is entitled to vote on the plan as a class, of the holders of at least two-thirds of the outstanding shares of such class, provided, in the case of a credit union, adoption of the plan may be made by the affirmative vote of at least two-thirds of the members present and entitled to vote at a meeting duly called for that purpose.

(c) Upon receipt of an application for approval of a plan of dissolution, the department shall conduct such investigation as it may deem necessary to determine whether:

(1) The plan satisfies the requirements of this chapter;

(2) The plan adequately protects the interests of depositors, other creditors, and shareholders; and

(3) If the plan involves an assumption of liabilities by another financial institution, such assumption would be consistent with adequate and sound banking and in the public interest on the basis of factors substantially similar to those set forth in Code Section 7-1-534.

(d) Within 90 days after receipt of the application, the department shall approve or disapprove the application on the basis of its investigation and shall immediately give to the financial institution written notice of its decision and, in the event of disapproval, a general statement of the reasons for its decision. The decision of the department shall be conclusive, except as it may be subject to judicial review under Code Section 7-1-90.



§ 7-1-115. Winding up voluntary dissolution proceedings

(a) The board of directors shall have full power to wind up and settle the affairs of a financial institution in voluntary dissolution proceedings.

(b) Within 30 days after the department's approval of voluntary liquidation and dissolution, the financial institution shall give notice of its dissolution:

(1) By mail to each depositor and creditor (except those as to whom the liability of the financial institution has been assumed by another financial institution pursuant to the plan), including a statement of the amount shown by the books of the financial institution to be due to such depositor or creditor and a demand that any claim for a greater amount be filed with the financial institution before a specified date at least 60 days after the date of notice;

(2) By mail to each lessee of a safe-deposit box and each customer for whom property is held in safe deposit (except those as to whom the liability of the financial institution has been assumed by another financial institution pursuant to the plan), including a demand that all property held in a safe-deposit box or held in safe deposit by the financial institution be withdrawn by the person entitled thereto before a specified date at least 60 days after the date of the notice;

(3) By mail to each person interested in funds held in a fiduciary account or other representative capacity;

(4) By a conspicuous posting at each office of the financial institution; and

(5) By such publication as the department may prescribe.

(c) As soon as feasible after the department's approval of voluntary liquidation and dissolution, the financial institution shall resign all of its fiduciary appointments and take such action as may be necessary to settle its fiduciary accounts.

(d) Except where liabilities are to be assumed by another financial institution:

(1) All claims of depositors and creditors shall be paid promptly after the date specified in the notice given under paragraph (1) of subsection (b) of this Code section, and unearned portions of rentals for safe-deposit boxes shall be rebated to the lessee thereof;

(2) Safe-deposit boxes whose contents have not been removed after the date specified in the notice given under paragraph (2) of subsection (b) of this Code section shall be opened under the supervision of the department and the contents placed in sealed packages which, together with unclaimed property held by the financial institution in safe deposit, shall be transmitted to the department to be held by it subject to Article 5 of Chapter 12 of Title 44, provided that the department while holding such property may take such actions as it deems appropriate to protect the interests of the owner including reducing such property to cash;

(3) After payment of amounts due to all known depositors and creditors, unclaimed amounts due to depositors and creditors shall be paid through the department and held by it subject to Article 5 of Chapter 12 of Title 44; and

(4) Assets remaining after the performance of all obligations of the financial institution under this subsection and subsection (c) of this Code section shall be distributed to its shareholders according to their respective rights and preferences. Partial distributions to shareholders may be made prior to such time only if and to the extent approved by the department.

(e) During the course of dissolution proceedings, the financial institution shall make such reports as the department may require and shall continue to be subject to the provisions of this chapter concerning examinations and investigations of financial institutions. Furthermore, during the course of a voluntary dissolution, the financial institution with the written permission of the department may elect to use provisions of Article 14 of Chapter 2 of Title 14 that are not in conflict with this chapter.

(f) If, at any time during the course of dissolution proceedings, the department finds that the assets of the financial institution will not be sufficient to discharge its obligations, the department may then or at any time thereafter take possession of the business and property of the financial institution and complete the dissolution in accordance with this chapter.



§ 7-1-116. Articles of dissolution where business commenced; procedure if not filed

(a) When all the liabilities of the financial institution have been discharged and all of its remaining assets have been distributed to its shareholders pursuant to Code Section 7-1-115 or its liabilities have been assumed by another financial institution, the articles of dissolution shall be signed by two duly authorized officers of the financial institution under its seal and shall contain:

(1) The name of the financial institution and the post office address of its principal place of business;

(2) A statement that the department has previously approved a plan to dissolve the institution and the date on which such approval was transmitted to the Secretary of State;

(3) A statement that all liabilities of the financial institution have been discharged and that the remaining assets of the financial institution have been distributed to its shareholders or that its liabilities have been assumed as provided in this chapter; and

(4) A statement that there are no actions pending against the financial institution.

(b) The articles of dissolution shall be delivered to the department together with the filing fee required by Code Section 7-1-862. If the department finds that the articles satisfy the requirements of this chapter, it shall deliver its written approval to the Secretary of State with a copy of the articles of dissolution attached.

(c) Where a financial institution fails to file articles of dissolution within 180 days after the department determines that dissolution proceedings have been completed as provided in this part, the department may cause notice to be published in accordance with this chapter to the effect that persons having claims against the financial institution should notify the department within 30 days of the date of initial publication. If the department receives no such notifications or if claims are otherwise satisfied, the department shall notify the Secretary of State that the articles of incorporation or charter are no longer valid and should be promptly canceled of record in the offices of the Secretary of State.



§ 7-1-117. Certificate of dissolution

If all applicable fees, charges, and taxes required by law have been paid upon the receipt of the department's approval, under Code Section 7-1-113 or 7-1-116, of the articles of dissolution, the Secretary of State shall immediately issue to the financial institution a certificate of dissolution with the approved articles of dissolution attached thereto and shall retain a copy of such certificate, the approval of the department, and the articles; and the existence of the financial institution shall cease.






Part 6 - Names, Registered Offices, and Advertising

§ 7-1-130. Permissible names

(a) The name of a financial institution shall not contain the words "Government," "Official," "Federal," "National," or "United States" or any abbreviation of any such words and shall not in the opinion of the department:

(1) Be indistinguishable from the corporate name of another financial institution conducting a banking business in this state as reflected in the records of the department; or

(2) Contain any word which may lead to the conclusion that the financial institution is authorized to perform any act or conduct any business which it is unauthorized or forbidden to perform by law, its articles, or otherwise.

(b) A financial institution may, without regard to subsection (a) of this Code section, use:

(1) Its name in use on April 1, 1975;

(2) A name in use on April 1, 1975, by another financial institution which is adopted by:

(A) A financial institution which is the resulting institution in a plan of merger or consolidation to which the institution using the name is a party; or

(B) A financial institution which is incorporated under this chapter in pursuance of a plan of segregating the banking business and the trust business of the institution using the name; or

(3) A name of another financial institution already transacting business with the consent of the latter institution, provided that the names are distinguishable in the records of the Secretary of State.



§ 7-1-131. Reservation of name

(a) The exclusive right to use a corporate name permitted to be used by a financial institution may be reserved by a person intending to incorporate such an institution, by a corporation intending to engage in business in this state as a financial institution, by a financial institution intending to change its name, or by a national bank, a federal credit union, or a savings and loan association intending to convert into a financial institution organized under the laws of this state.

(b) Such reservation may be made by filing with the department a letter form application to reserve a specified name. If the department concludes that the use of the name complies with the requirements of Code Section 7-1-130, is otherwise consistent with the purposes and provisions of this chapter, and is distinguishable upon the records of the Secretary of State from the name of any other corporation, limited partnership, or professional association, it shall approve the name and notify the Secretary of State to issue such name reservation.

(c) The right to the exclusive use of a name reserved pursuant to this Code section may be transferred to anyone who would be entitled to reserve such name under this Code section except for such prior reservation by filing with the department a notice of the transfer which shall be executed by the transferor who reserved the name and which shall set forth the name and address of the transferee. The department shall send a copy of such notice to the Secretary of State.

(d) Notwithstanding any other provisions of law, the process set forth in this Code section shall be the exclusive process for reserving the corporate name of a financial institution.



§ 7-1-132. Registered agent and office

(a) Every financial institution shall continuously maintain a registered agent and a registered office. Such agent and office shall be located in a county in this state where the financial institution is authorized to conduct its general business; and, in the case of financial institutions subject to Chapter 2 or 3 of Title 14, such agent and office shall be the same as is required under those chapters.

(b) Not later than September 30, 1998, every financial institution shall file with the department a statement designating the name of its registered agent and the place of its registered office by street, post office address, and county. In the event of the failure of an institution to file said statement, the registered agent shall be the chief executive officer of the bank and the registered office of the institution shall be the business address where the chief executive officer is located.

(c) A financial institution may change, and a new financial institution may establish, its registered agent and the location of its registered office by filing a statement with the department designating the name of the new registered agent or the street, post office address, and county of its new registered office or both, provided that no change in the registered agent or office shall affect actions or proceedings commenced before the time of said change.

(d) Nothing contained in this Code section shall affect the obligation of a financial institution to file information with the Secretary of State.



§ 7-1-133. Prohibited advertising

(a) No person or corporation doing business in this state shall advertise in or through any newspaper, radio, television, letters, circulars, billheads, or in any way or through any medium seeking to induce any person to purchase an instrument which is purported to be insured or guaranteed in a manner comparable to an insured deposit or share account in any financial institution authorized to have such deposits or accounts when in fact such instrument does not possess comparable insurance coverage as determined by the department. Whenever any person, firm, or corporation doing business in this state shall compare, in any such advertising media, an investment or a return on an investment, except an investment or return on an investment in the form of a deposit or share account, to a deposit or share account or a return on a deposit or share account in an authorized financial institution, it shall be clearly stated in such advertising or solicitation that the investment is not a deposit insured by a public body of the United States or of this state.

(b) No person or corporation shall use the terms "savings," "savings account," "deposit," or "withdrawal" or any equivalent thereof in any advertisement as above described in subsection (a) of this Code section indicating reference to instruments issued by or to be issued by the person or corporation.



§ 7-1-134. Unfair competition, unfair trade practice, and trade name and trademark laws unaffected

Nothing in this chapter shall abrogate or limit the law as to unfair competition or unfair trade practice nor derogate from the common law or principles of equity or the statutes of this state or of the United States with respect to the right to acquire and protect trade names and trademarks.






Part 7 - Receivership Powers and Procedures Generally

§ 7-1-150. Taking of possession by department; cumulative remedies

(a) The department may in its discretion take possession of the business and property of any financial institution whenever such financial institution:

(1) Is insolvent or in an unsafe or unsound condition to transact its business;

(2) Has generally suspended payment of its obligations, without authority of law;

(3) Has violated any court order, statute, rule, or regulation, or its articles and the department determines that its continued control of its own affairs threatens injury to the public, the financial community, or its depositors and other creditors; or

(4) Requests the department, by its board of directors, to take possession for the benefit of depositors, other creditors, and shareholders.

(b) The right of the department to take possession of a financial institution shall be in addition to and cumulative with all other rights, remedies, and powers of the department. The department may, in its discretion before or after taking possession, petition the principal court for appointment of a receiver pursuant to subsection (c) of Code Section 7-1-151.



§ 7-1-151. Status of department as receiver; restrictions on appointment

(a) Upon taking possession of a financial institution, the department shall automatically become the receiver of said institution with all rights, powers, and duties conferred by this chapter and, to the extent not in conflict with this chapter, all rights, powers, and duties of a receiver appointed pursuant to Chapters 5 and 8 of Title 9, relating to injunctions and receivers.

(b) Except as provided in subsection (c) of this Code section, no court shall appoint anyone but the department as receiver of a financial institution. Whenever any court, at the instance of the department, a depositor, a shareholder, or other person entitled by law to institute such proceedings, shall determine that a receiver should be appointed, for any reason whatsoever, it shall appoint the department as such receiver. When thus appointed receiver by a court, the department shall serve in the same manner and with the same limitations and shall have the same rights, powers, and duties as when it becomes receiver by operation of law and without appointment by any court. No court shall impose upon the department as receiver any duties or restrictions in conflict with this chapter.

(c) In any proceeding for the appointment of a receiver of an institution whose deposits or shares are insured by a public body of the United States, the court may upon the recommendation of the department (whether or not the department is a party) appoint said public body or its administrator as receiver. If said public body or its administrator accepts the appointment, it or he or she shall have all the rights, powers, and duties of the department as receiver under this chapter and all the rights, powers, and duties as conferred by other applicable law. The public body or its administrator may act as receiver without bond.



§ 7-1-152. General assignment prohibited; taking of possession upon request

No financial institution shall make a general assignment of its business and property for the benefit of its creditors by the appointment of an assignee or a trustee or otherwise. In lieu of the power to make an assignment for the benefit of creditors, a financial institution may request the department to take possession as provided in this part. In such cases, the department shall take possession and become receiver in the same manner and subject to the same provisions of this chapter as when it takes possession of the business and property of a financial institution without the request of such financial institution.



§ 7-1-153. Posting of notice of taking possession

The department, upon taking possession of the business and property of a financial institution as receiver, shall post notice of such fact on the front door of all offices of the institution open to the public for the transaction of business in person.



§ 7-1-154. Certificate of possession; naming deputy receiver

The department shall immediately after taking possession file with the principal court a certificate to be known as the certificate of possession, setting forth the facts on the basis of which it has taken possession. The certificate shall state the name of the deputy receiver, if any, whom the department, pursuant to this chapter, appoints to take charge of the affairs of the financial institution, together with the duties of such deputy receiver. If the department does not appoint a deputy receiver prior to the date of the filing of the certificate of possession or if it appoints a new deputy receiver or an additional one or if it adds to the duties of the deputy receiver, it shall file a supplement to the certificate of possession setting forth such acts. The certificate of possession and any supplement thereto shall be listed in the judgment index in the name of the financial institution as defendant and of the department as plaintiff.



§ 7-1-155. (For effective date, see note.) Injunction to restrain department

Any financial institution of whose business or property the department has taken possession as receiver may, at any time within ten days after the department has become receiver, apply to the principal court for an order requiring the department to show cause why it should not be enjoined from continuing as receiver. Service may be made in such action by serving the commissioner personally or by leaving a copy with the deputy in charge of his or her office in the department or by serving the deputy receiver appointed by the department to manage the affairs of such financial institution. The court shall, after a hearing upon the merits, either dismiss the application or order the department to surrender to the financial institution possession of its business and property; but no such injunction shall issue where the department has been appointed receiver by action of a court of competent jurisdiction or by action of the financial institution itself, in accordance with this chapter. Such application for injunction may in the discretion of the court be heard at any time after service as provided in this Code section, with the right by either party to appeal, as in other cases of applications for temporary injunction.



§ 7-1-156. Supervision of department by court

(a) Except as otherwise provided in this chapter, the department, when it has taken possession of a financial institution, shall be responsible to the principal court and not to any other court. All actions against the department or any official of it involving a financial institution which is or has been in the department's possession shall be brought in the principal court.

(b) The principal court shall sit as a court of equity. It shall have the power, upon petition of the department, to make and enforce any appropriate order to enable the department, with the utmost dispatch, to discharge its duties in connection with the business and property of any financial institution of which it has taken possession.

(c) The court shall grant to any party against whom an order is sought the right to appear, within ten days after notice is given, to show cause why the order should not be made. The court shall have the power, at the end of the ten-day period, ex parte if the other party does not appear to show cause, or upon the merits if the party does appear, to issue the aforementioned order.

(d) Whenever this chapter empowers the department as receiver to take any action with the leave of court, the department shall give the financial institution and its creditors, depositors, and shareholders ten days' notice of its proposed action before seeking the approval of the court, provided that the court may, upon cause shown, shorten the time or dispense with such notice or direct that it be sent to only specified parties. In determining what, if any, notice shall be provided, the court may consider, among other factors, the necessity for immediate action in the interest of the financial institution as a whole and whether the interests of potential addressees are actually at stake. Where parties object to the proposed action of the department, the court shall allow them an opportunity to present their views appropriate to the nature of the case.



§ 7-1-157. General powers of department in possession

(a) The department in possession shall be vested with all the rights, powers, and duties of such financial institution; with the title or the right to possession of all property to which the financial institution has title or the right to possession, including debts due, and liens and other security therefor; and with the financial institution's rights of action or redemption. This shall be so whether such property and debts due, such liens or other security therefor, or such rights of action or redemption are held in the name of such financial institution or in the name of some other corporation or person.

(b) The department shall be the representative of the creditors of the financial institution and shall be entitled, as such, to have vacated and set aside, for the benefit of the creditors, any judgment, execution, attachment, sequestration, payment, security interest, assignment, transfer, conveyance, or encumbrance which could have been avoided by any of the creditors or by which one creditor is given a preference over another. As used in this subsection, the term "preference" means all transfers of the assets of a financial institution made or suffered, either after or in contemplation of insolvency, for the purpose of allowing a creditor to gain more than his ratable share of the assets of the institution as determined by Code Section 7-1-202.

(c) The department is authorized to collect all moneys due to the financial institution and to do such other acts as are necessary to conserve its assets and business. In exercising its power as receiver, the department shall give first consideration to the interests of depositors and other creditors as a whole and shall give consideration to the interests of shareholders and other owners only when depositors and other creditors have received or are assured of full payment of their claims.

(d) The department as receiver shall have the power to execute in its name or in the name of the financial institution any instrument necessary or proper to effectuate its powers or perform its duties as receiver. Any instrument executed in the name of the institution pursuant to the authority given by this subsection shall be valid and effectual for all purposes as though executed by proper officers of the institution by authority of its board of directors or other governing body.



§ 7-1-158. Appointment of deputy receivers, counsel, and other assistants

The department may appoint one or more official agents, to be known as deputy receivers, to assist it in the management, reorganization, consolidation, liquidation, or distribution of the assets and affairs of any financial institution of which it has taken possession as receiver. The department may delegate to each deputy receiver any duty imposed upon or any right or power granted to it as receiver. The department may also employ such other assistants as it deems necessary, including such assistant attorneys general or other attorneys as may be appointed by the Attorney General or independently retained by the department in connection with the receivership. The department may also retain, to assist it in the management, reorganization, consolidation, liquidation, or distribution, any officer or other employee of the financial institution of which it has taken possession.



§ 7-1-159. Suspension or continuation of business

The department is authorized, upon taking possession of the business and property of a financial institution as receiver, to continue or to suspend the business for such period as it may deem necessary to enable it to determine whether to surrender such possession to the financial institution, to authorize a merger or consolidation, to liquidate the affairs of such financial institution, or to take such other action as is authorized by law.



§ 7-1-160. Determination to liquidate; filing of supplemental certificate

The department shall, within six months after the date on which it takes possession of any financial institution as receiver, determine whether or not to liquidate the business and property and distribute the assets of the financial institution. If it shall determine to liquidate, it shall forthwith file with the principal court a supplement to the certificate of possession, setting forth this determination. The department shall then proceed to liquidate the affairs of the financial institution with as much dispatch as shall appear to be expedient under the circumstances.



§ 7-1-161. Powers and duties of department before and after determination to liquidate

Except where otherwise specifically provided, all powers and duties granted by this chapter to the department in possession of the business and property of a financial institution as receiver may be exercised by it both before and after its formal determination, pursuant to this chapter, to liquidate the affairs of such financial institution.



§ 7-1-162. Inventory and appraisement

(a) When the department has taken possession of the business and property of a financial institution as receiver, it shall forthwith prepare a complete and detailed inventory of the assets of such financial institution. The inventory shall be verified by oath or affirmation of the commissioner or other person making it.

(b) As soon as expedient after taking possession, the department shall cause a complete appraisement of the assets of the financial institution to be made, in duplicate, under oath or affirmation, by not less than two nor more than three disinterested appraisers selected by it. Such appraisement shall be included upon the same document or documents as the inventory. The value of the assets shall be computed in the appraisement as of the date on which the department took possession.

(c) The original and duplicate of the inventory and appraisement shall be filed in the office of the commissioner. However, if the commissioner shall determine, in accordance with this chapter, to liquidate the affairs of the financial institution, he shall immediately, after the determination to liquidate, file the duplicate inventory and appraisement with the principal court.

(d) When the department takes possession of business and property of a financial institution which in the two immediately preceding reports of condition filed in accordance with subsection (a) of Code Section 7-1-68 reported assets of less than $150,000.00, the department shall not be required to secure an appraisement of the assets of the financial institution under subsection (b) of this Code section or to file an appraisement of the assets with a determination to liquidate under subsection (c) of this Code section, unless the principal court, upon application by a shareholder or creditor, shall otherwise order.



§ 7-1-163. Notice to holders of assets; power of court to order transfer

(a) Upon becoming receiver, the department shall forthwith give notice in writing of such fact to all corporations and persons having custody or possession of any assets or other property of the financial institution in receivership or of any other property with respect to which such institution has a right to possession or custody for any purpose whatsoever.

(b) The principal court shall have the power, except in cases where a jury trial is requested, upon petition of the department, to order any corporation or person which has custody or possession of assets or other property to which such financial institution shall have the right of custody or possession, for any reason whatsoever, to transfer or convey such property to the department and to execute and deliver any instrument necessary to accomplish that purpose.

(c) Any person aggrieved by an order of the court may request a jury trial to determine the validity of his claim.



§ 7-1-164. Power of department to borrow money

The department may, without leave of court, borrow money from any federal or state public body or from any person or corporation and grant as security therefor any real or personal property of the financial institution for the purpose of facilitating the liquidation, reorganization, or rehabilitation of the financial institution. The repayment of money borrowed under this Code section and interest thereon shall be considered an expense of administration under Code Sections 7-1-197 and 7-1-202.



§ 7-1-165. Surrender of burdensome assets

The department may, with leave of court, surrender to the financial institution real or personal property which it finds to be burdensome and of no advantage to the depositors or other creditors of the institution. It may likewise, with leave of court, convey title to any holder of a mortgage, security deed, security interest, or a lien against property in its possession, where it shall appear that to continue to hold such property is burdensome and of no advantage to the financial institution, its depositors, or other creditors.



§ 7-1-166. Compromise of claims; extension of mortgages or notes

(a) The department may, with leave of court, compound or compromise any debt, claim, or judgment due to the financial institution in receivership and discontinue any action or other proceeding pending therefor.

(b) The department may, without leave of court, enter into an agreement in writing upon such terms as shall seem reasonable to it to extend, for a period not to exceed three years, the maturity of any mortgage or security deed obligation in its possession. However, the department shall not enter into any agreement extending any such obligation which shall have been pledged by the financial institution of which it is in possession as receiver unless it shall first obtain the written consent of the pledgee of such mortgage to such extension. The department may likewise renew or extend, for limited periods, other notes and drafts held by the financial institution.



§ 7-1-167. Payment of mortgages and liens; protection of equities

The department may, with leave of court, pay off all mortgages, security deeds, security agreements, and liens of or upon any real or personal property which belong to the financial institution. It may, without leave of court, purchase, at a judicial sale or at any sale authorized by an order of a court of competent jurisdiction, any real or personal property in order to protect any equity which the financial institution has in such real or personal property.



§ 7-1-168. Sales of real property

The department may, with leave of and upon the terms and conditions prescribed by the court, sell any real property of the financial institution of which it is in possession as receiver. The order of the court authorizing such sale shall state whether the sale shall be entirely for cash or partly for cash and partly for evidences of indebtedness and whether it shall be public or private. Each such sale of real property shall be confirmed by the court if all the terms and conditions of its order authorizing such sale have been complied with. If the real property is located in this state but in a county other than the county of the principal court, the department shall file a certified copy of all orders relating to the property in the office of the clerk of the superior court of the county where the real property is located.



§ 7-1-169. Leases of property

The department may, without leave of court, enter into leases for a period not to exceed one year of real or personal property belonging to the financial institution in receivership. It may, with leave of court, enter into such leases for a period not to exceed ten years, upon the terms and under the conditions prescribed by the order of the court.



§ 7-1-170. Sales or exchanges of securities; sales of liens or personal property

(a) The department may, without leave of court, sell on any stock exchange or otherwise, at such times and in such manner as it may deem advisable, listed or unlisted securities which belong to the financial institution in receivership.

(b) The department may, without leave of court, exchange listed or unlisted securities for other securities of the corporation issuing the securities or of a corporation which has merged or consolidated with or has taken over such corporation.

(c) The department may, without leave of court, sell any mortgage or other lien upon real property or any judgment, at such times and in such manner as it shall deem to be advisable.

(d) Except as otherwise specifically provided by this chapter, the department may, without leave of court, sell:

(1) At public sale; or

(2) At private sale, for a net consideration not below the amount at which such personal property has been valued in the appraisement required by this chapter,

any personal property which belongs to the financial institution in receivership or which such financial institution has the power to sell. It may, with leave of court, sell such personal property at private sale upon such terms and under such conditions as the court shall prescribe to be commercially reasonable.



§ 7-1-171. Deposit of moneys by department

All moneys received by the department as receiver of a financial institution except those moneys necessary to administer the liquidation shall be deposited by it in interest-bearing accounts with one or more institutions authorized by law to receive deposits and subject to the supervision of either federal or state regulatory authorities. It shall require of such depository security therefor, in such amount and of such nature as the department shall deem adequate.



§ 7-1-172. Disposition of property in safe-deposit vault or held for safekeeping

(a) The department may, any time after taking possession of a financial institution as receiver, give written notice to anyone claiming or appearing on the books of such financial institution to be the owner or to be entitled to the possession of any personal property left with such financial institution as bailee for safekeeping or depository for hire and to anyone appearing on the books of the financial institution to be the lessee of any safe, vault, or safe-deposit box, notifying such bailor, depositor, or lessee, respectively, to remove all such personal property within the period fixed by the notice, provided that such period shall in no case be less than 60 days after the date of the notice.

(b) At the expiration of such period, if the lessee of a safe, vault, or safe-deposit box has not removed the contents thereof, the department may open such safe, vault, or safe-deposit box in the presence of a notary public not an officer or employee of the financial institution or of the department. The contents, if any, of such safe, vault, or safe-deposit box shall then be sealed and marked by such notary with the name and address of the lessee in whose name such safe, vault, or safe-deposit box appeared on the books of the financial institution and with a list and description of the property therein. The department shall hold such property until it is delivered to the owner or those claiming through him or is disposed of under Article 5 of Chapter 12 of Title 44 and, while holding such property may take such action as it deems appropriate to protect the interest of the owner therein, including reducing the property to cash.

(c) The department shall follow the same procedure and have the same powers with regard to the property left with the financial institution as bailee for safekeeping or depository for hire and not called for within the period specified by the notice.

(d) The contract of bailment, deposit, or lease, if any, shall be considered at an end upon the date designated by the commissioner for the removal of the property therein. The amount of unearned rent or charges, if any, paid by the bailor, depositor, or lessee, shall become a debt of the financial institution.



§ 7-1-173. Bringing or defending actions

(a) For the purpose of executing any of the powers and performing any of the duties respectively conferred or imposed upon it, as receiver, by this chapter, the department may, in its name as receiver of such financial institution, prosecute any action at law or in equity in any court of this state or of any other state or in any federal court, whether or not such action is pending on behalf of the financial institution at the time it takes possession. It may likewise defend any action at law or in equity pending against the financial institution at the time it takes possession. The department may, in its name as receiver of a corporation, institute and maintain any action which any director, officer, or such corporation or any shareholder or creditor thereof could have instituted or maintained.

(b) Notwithstanding the provisions of other laws to the contrary, the statute of limitations on all causes of action which may accrue to any financial institution over whose affairs the department is receiver shall be extended for a period of six months.



§ 7-1-174. Surrender of possession by department prior to final liquidation; special liquidations and reorganizations

(a) The department may, upon conditions approved by it, surrender possession of a financial institution in receivership at any time prior to final liquidation and distribution under the following circumstances:

(1) It may surrender possession to the financial institution itself when it finds the institution to be in a safe and sound condition to resume its business; or

(2) It may surrender to the financial institution itself or to any other corporation or person possession of all or part of the business, property, moneys, credits, or other assets of the financial institution in receivership, to permit to be carried into effect a special plan of liquidation, reorganization, or rehabilitation under the requirements of this Code section.

(b) Before the department may surrender possession of any of the assets of a financial institution pursuant to a special plan of liquidation, such plan shall have been approved by the principal court and a majority of creditors (including depositors) of the institution, both as to number of creditors and as to the amount of claims.

(c) Before the department may surrender possession of any of the assets of a financial institution pursuant to a special plan of reorganization or rehabilitation, such plan shall have the same approvals as required under subsection (b) of this Code section and, in addition, shall be approved by the affirmative vote of the holders of a majority of shares entitled to vote thereon.

(d) Whenever the department shall surrender possession under this Code section, it shall forthwith file with the principal court a supplement to the certificate of possession, setting forth in detail all the conditions and purposes of such surrender. This supplement shall be indexed in a manner which will, insofar as necessary, satisfy the prior record of the certificate of possession.

(e) Whenever the department shall, under this Code section, surrender possession of the entire business and property of a financial institution in receivership, it shall file in the principal court an account, which shall correspond to any other final account under this chapter. Such account shall be subject to exceptions by shareholders, or depositors, or other creditors, and to confirmation by the court, in the same manner as is provided by this chapter for any account filed by the department as receiver.



§ 7-1-175. Ability of department to reject executory contract or lease of financial institution in receivership

Within 180 days after the department takes possession of a financial institution, the department, as receiver, may at its election reject any executory contract to which the financial institution is party without further liability to the financial institution or the receiver or may reject any obligation of the financial institution as a lessee of real or personal property. The department's election to reject a lease creates no claim for rent other than rent accrued to the date of termination or for actual damages, if any, for such termination, not to exceed the equivalent of six months' payment.



§ 7-1-176. Sale of assets of financial institution in receivership

(a) Whenever the department as receiver, with leave of court as provided in Code Section 7-1-156, undertakes to sell all or part of the assets of a financial institution in its possession in consideration of the assumption by the purchaser of the liabilities due to depositors and other creditors other than the holders of subordinated securities, the department shall be under no further obligation to file any inventory, appraisement, partial accounting, or deliver any notice to creditors other than holders of subordinated securities until the filing of the final accounting unless otherwise directed by the court.

(b) Notwithstanding any other law to the contrary, in facilitation of a purchase of assets and assumption of liabilities as described in subsection (a) of this Code section, all or any part of the assets may be sold to the deposit insurer for the financial institution in liquidation notwithstanding such insurer's capacity as receiver or deputy receiver of the financial institution. Such insurer as receiver or deputy receiver may also borrow from itself in its corporate capacity any amounts necessary to facilitate the assumption of deposit liabilities by an existing financial institution or a newly chartered financial institution, assigning any part or all of the assets of the closed bank as security for such loan.






Part 8 - Claims, Priorities, and Accounting in Receiverships

§ 7-1-190. Preservation of assets; proceedings in lieu of attachment, execution, or repossession

(a) The status of all parties shall become fixed on the date the department takes possession of a financial institution. No corporation or person shall thereafter acquire any lien or charge against the financial institution for so long as it remains in receivership, provided that nothing in this Code section or elsewhere in this chapter shall be construed to impair any preferred claim arising pursuant to Code Section 11-4-214.

(b) No execution, attachment, or repossession (whether by action or otherwise) shall issue or be proceeded with against any assets owned by or in the custody or possession of a financial institution in receivership. In lieu of the right to issue an attachment or execution against assets of or lawfully in the possession or custody of the financial institution, a plaintiff may proceed by giving written notice of his claim to the department or to the deputy receiver of such financial institution; and he shall thereafter prove his claim in the regular manner prescribed by this chapter. If, in filing its account, the department rejects the claimed right to execution or attachment, the court shall adjudicate the matter as in the case of other disputed claims.



§ 7-1-191. Exclusivity of claims procedure; effect of receivership on pending actions

All claims against the financial institution, action upon which has not been commenced prior to the time the department took possession, shall be presented in the regular manner provided by this chapter for the presentation of claims. Neither a depositor or other creditor of the financial institution nor any other claimant may maintain any action at law or in equity upon such claim, except by regular method provided by this chapter for exceptions to the accounting of the department as receiver. However, an action for the return of specific property or property with respect to which the plaintiff holds a perfected security interest or security title which could have been recovered by the plaintiff from the financial institution in receivership may be maintained in the principal court against the department in its name as receiver of the financial institution. All actions pending against the financial institution when the department takes possession shall be automatically stayed during the receivership, provided that all such actions, except those specified in subsection (b) of Code Section 7-1-190, may proceed with prior approval of the principal court.



§ 7-1-192. Notice to depositors and other creditors to present claims

(a) After filing a supplement to the certificate of possession setting forth its determination to liquidate the affairs of a financial institution in receivership, the department shall forthwith give notice of such determination to all corporations or persons who appear upon the books of the financial institution as depositors or other creditors or who are otherwise known to the department to be or who claim to be depositors or other creditors or who have given notice to the department claiming a right of execution or attachment against any assets owned by or legally in the custody or possession of the financial institution.

(b) The notice to depositors shall state the amount which the books or other records of the financial institution show to be due to such depositor. It shall also state that unless such depositor shall, within a specified time, present to the department his bank statement or passbook or other evidence of his account showing a different amount to be due or unless such depositor shall, within a specified time from the date of such notice, otherwise prove in the manner provided by this chapter that a different amount is due, the amount shown to be due by the books of the financial institution will be conclusively presumed to be correct unless the court, pursuant to this chapter, grants him an extension of time.

(c) The notice to each creditor, other than a depositor, shall inform such creditor that he must present his claim in the manner provided by this chapter within a specified time from the date of such notice or else be permanently barred from sharing in any distribution of the assets of the financial institution unless the court, pursuant to this chapter, grants him an extension of time.

(d) The department shall also advertise, in the manner prescribed by this chapter, its determination to liquidate the financial institution. Such advertisement shall state that the department has filed an inventory and appraisement of the assets of the institution and shall designate the superior court with which such documents have been filed and shall describe the legal consequences to depositors and other creditors of failure to prove those claims within the time set in the notice. For purposes of this advertisement and other notices or advertisements required hereunder, the department may, to the extent it deems appropriate, describe shareholders of credit unions as such, not by use of the defined term "depositors" used in this chapter.

(e) The department shall specify as the last day upon which depositors and other creditors can prove their claims a date at least 30 days after the date of the sending of such notice to depositors and creditors. However, claims based upon deficiencies in, or surcharges with respect to, assets which such financial institution held in a fiduciary capacity may be proved at any time within six months after the appointment of a substituted fiduciary of the estate of which such assets were a part and the adjudication of the account of such estate by the competent court.



§ 7-1-193. Proof of claims of depositors

(a) Any depositor who disagrees with the amount shown by the books or other records of the financial institution to be due to him shall prove his claim by presenting his bank statement or passbook or other documentary indication of indebtedness to the department within the time and in the manner designated by the department pursuant to this chapter. Any such depositor who shall not have received or shall have lost his bank statement or passbook or other documentary evidence or who shall believe that the amount shown to be due him by such bank statement or passbook or other documentary evidence is incorrect shall, within the time designated by the department, present his claim to the department by whatever method, including affidavits, the department shall designate.

(b) Any depositor who shall not present his claim within the designated time and in the manner provided by this Code section shall be bound by the amount appearing to be due to him upon the books or records of the financial institution or, where the name of such depositor does not appear at all upon the books or records of the financial institution or appears on such books or records but with no balance appearing to be due to him by the financial institution, shall be permanently barred from sharing in any distribution of the assets of the financial institution. However, the principal court may, upon petition and adequate cause shown, permit any depositor to file his claim at a later date, but no claim shall in any event be allowed to be filed after the last day for the filing of exceptions to the first account of the department.

(c) This Code section shall not, however, be construed to deprive any depositor of any right of action at law or in equity which he may have against an officer or employee or former officer or employee of the financial institution or upon the bond of such officer or employee or former officer or employee for any act committed by such officer or employee which resulted in such depositor's name not appearing upon the books of the financial institution or appearing upon them but being credited with an amount below that actually due.

(d) The department shall prescribe the form for the proof of claim of all depositors and for an affidavit as to the truth of statements therein to be included with the claim. Whenever requested by any such depositor to prepare such proof of claim or to take the affidavit thereto, the department may do so without any charge to such depositor if the department concludes that it would be burdensome or difficult for the depositor to prepare the proof.



§ 7-1-194. Proof of claims of creditors

Creditors other than depositors shall not share in any distribution of the assets of the financial institution unless the creditor or his designated representative shall, within the time and in the manner specified by the department pursuant to this chapter, present to the department a statement of his claim, together with a copy of any book entries pertaining thereto, any evidence of indebtedness or other instrument received as evidence thereof, the details with respect to any collateral or agreement of pledge received in connection therewith, and a description of any insurance pertaining thereto. The department shall prescribe the form for the proof of claim of creditors and for affidavit as to the truth of statements therein to be included with the claim. However, the court may, upon petition and adequate cause shown, permit any creditor to file his claim upon a later date, but no claim shall in any event be allowed to be filed after the last day for the filing of exceptions to the first account of the department.



§ 7-1-195. Allowance of claims

For the purposes of the accounting provided for in this chapter, the department shall allow the claims of depositors for the amounts shown to be due to them upon the books or other records of the financial institution (unless it determines such books or records to be in error) or for such other amounts as they shall, within the time and in the manner provided by this chapter, prove to the satisfaction of the department are due to them. It shall likewise allow the claims of all other creditors, when presented within the time and in the manner provided by this chapter, if it shall be satisfied that the amounts claimed are rightfully due. In allowing claims, the department may change their rank to that which it determines to be proper and may reduce them by exercise of the financial institution's right of setoff against the claimant. It shall reject all other claims of depositors and other creditors.



§ 7-1-196. Advance payment of dividends to depositors

(a) After filing a supplement to the certificate of possession setting forth its determination to liquidate the affairs of the financial institution, the department may, without leave of court and without filing an account, make an advance payment of a dividend to all depositors the amounts of whose claims, as they appear upon the books or other records of the financial institution, are undisputed. The dividend shall be calculated as if the claims of all other depositors, as they appear upon the books or other records of the financial institution, and the claims of all creditors or other corporations or persons who assert priority over or parity with depositors in the order of distribution of the assets, were valid and uncontested.

(b) However, the department shall not make such an advance payment of a dividend to any depositor until it shall have set aside an amount sufficient to pay in full the claims of all creditors or other corporations or persons asserting or entitled to priority over depositors in the order of distribution and to pay the proportionate dividend on the amounts claimed by the other depositors and by any creditors or other corporations or persons who are entitled to or who claim parity with depositors in the order of distribution provided for by law. The department shall likewise set aside, before making such advance payment, such amount as it shall deem necessary for the expenses of administration of the receivership.



§ 7-1-197. Expenses of administration

Any reasonable expenditure made by the department as receiver of a financial institution, including any expense incurred in the management, reorganization, consolidation, liquidation, or distribution of the assets and affairs of the financial institution, any payment of a loan or interest thereon under Code Section 7-1-164, and any compensation paid to the deputy receiver, attorneys, or any other person employed to assist the department in such management, reorganization, consolidation, liquidation, or distribution shall be paid out of the assets of the financial institution, provided it is included in any partial or final account filed by the department pursuant to this chapter and is approved by the principal court in which such account is filed. Where such expenses are incurred or such compensation is paid for the benefit of the estate of more than one financial institution in the possession of the department as receiver, an equitable portion of such expenses or compensation shall be paid out of the assets of each financial institution on whose behalf such expenditures were incurred or paid.



§ 7-1-198. Filing or ordering partial or final account; notice of filing; exceptions

(a) At any time after the expiration of the period fixed by the department for the presentation of claims, it may file a partial account of its administration of the business and property of the financial institution, duly verified under oath or affirmation, with the principal court. If the department does not file its first account within one year after it takes possession of a financial institution, any depositor, other creditor, or shareholder of such financial institution may petition the court to order the department to file an account. The court may, in its discretion, grant or refuse the petition. Whenever it becomes economically advisable to wind up finally the affairs of a financial institution in liquidation, the department shall file with the principal court its final account, duly verified under oath or affirmation. The clerk of the principal court shall not be under any duty to recopy or otherwise to record any account and shall make no charge except the regular fee for filing such or similar papers.

(b) The account shall present the department's administration of the estate, including a statement of all receipts or expenditures, a list of all claims which have been allowed, and a separate list of claims which have been objected to or are disputed, showing as to all depositors and other creditors, their names and addresses, the amounts due or claimed to be due to them, and any priorities in the order of distribution granted to or claimed by them. A final account need not present matters previously settled incident to partial accounts.

(c) The department shall forthwith give written or printed notice of the filing of an account to all corporations or persons whom it knows to be, or who claim to be depositors or other creditors or who have given to it notice claiming a right of attachment or execution. Such notice shall also state that unless an exception to the account or to any item therein is filed with the principal court within 30 days from the date of the filing thereof, it will be confirmed absolutely. The department shall also advertise such notice in a newspaper or newspapers as provided in this chapter, stating the date upon which it has filed its partial or final account and that all exceptions to the account must be filed within 30 days from the date of the filing of the account. The department shall forthwith file with the court, under oath or affirmation, a statement that it has, in the manner provided by this chapter, sent both the notice of its determination to liquidate and the notice of its filing of an account to all corporations or persons entitled thereto. The department shall also file the proofs of publication of the advertisements required by this Code section.

(d) Any corporation or person who is or who claims to be a depositor, other creditor, or shareholder of a financial institution or who has given to the department notice of his claim to the right of execution or attachment or who asserts any other type of claim against a financial institution may, within 30 days after the filing of an account by the department, file in the principal court specific exceptions in writing, under oath or affirmation, to such account or to any item therein. Notice of any exception to an individual item in an account shall forthwith be personally served upon or sent by registered or certified mail or statutory overnight delivery to the corporation or person whose claim is thus objected to or his counsel and also the department or the deputy receiver managing the affairs of the particular financial institution or the counsel of either. Affidavit of the serving or sending of such notice shall forthwith be filed with the court.

(e) Whenever an exception is filed to any expenditure made by the department as an expense of administration, the department shall keep an accurate record of the salaries and other expenses properly incurred by it in the contesting of such exception. If the exception is overruled and the expenditure is sustained, the court may, in its discretion, assess such expenses and salaries, together with the regular costs provided by law, upon the depositor, other creditor, or shareholder filing such exception.



§ 7-1-199. Adjudication of rejected claims and exceptions to account

(a) If any claim has been rejected by the department or any exception has been filed to the account or to any item thereof, the principal court shall, as soon as expedient after the expiration of the period for the filing of exceptions to the account, fix a date for hearing in court arguments on all rejected claims and all exceptions to the account or to any item thereof. The department shall give notice of such hearing to all corporations or persons whose claims have been rejected by the department or objected to in the manner provided by this chapter. It shall likewise give notice to all corporations or persons who have filed exceptions to the account or to any item thereof. Such notice shall set forth, insofar as possible, the reasons for the rejection of the claim or the nature of the exception to the item of the account and shall state that all parties whose claims are rejected or objected to must appear in the principal court upon the date fixed by the court to prove their claims or they will be bound by the ex parte decision of the court.

(b) The principal court in which the account is filed shall itself hear arguments upon any rejected claim or upon any exception to an account, or to any item thereof, upon the date fixed by it for this purpose. The court shall itself decide, without delay, all matters in controversy. If any party does not appear in court on the day fixed, the court shall conduct the hearing ex parte and shall render its decision upon the merits as they appear after such hearing.



§ 7-1-200. Confirmation of account; distribution of dividends; final disposition of assets insufficient for distribution; cancellation of articles

(a) If the department has approved all depositors' claims, as proved by them pursuant to this chapter or if not proved as they appear upon the books or other records of the financial institution and if no exception has been filed to an account or to any item thereof within 30 days after the filing of such account by the department, the principal court shall confirm the account absolutely. If any funds are available for distribution, the department shall then declare and pay out of such funds a partial or a final dividend, according to the priorities established by law. If the department has rejected any deposit or claim or if any exception has been filed, the court shall confirm the account as to all other matters and claims. The department may then declare and pay out of the funds available for distribution, if any, a dividend, according to the priorities established by law. The dividend shall be calculated as if all deposits and other claims were valid and approved. The department, before paying any such dividend, shall set apart funds or assets sufficient to pay required distribution on any claim still being asserted which has been rejected or reduced in priority by the department or to which an exception has been filed if the amount and the priority claimed were sustained by the court. If any such claim shall be determined by the court to be valid, the department shall pay to the corporation or person entitled thereto the dividend which has been set apart in the manner provided by this Code section. If any such claim shall be determined by the court to be invalid, the dividend which has been set apart in the manner provided by this Code section shall be distributed in the order of the priorities established by law to those whose claims have been approved by the court; provided, however, that any final determination as to disputed claims may be appealed as provided by law and payments may be withheld pending the results of the appeal.

(b) The confirmation of any account after the adjudication of all claims therein which have been rejected or reduced in priority by the department or to which exceptions have been filed and of all other exceptions to such account shall be conclusive as to all matters therein. Except as otherwise provided in this chapter, no claim of any depositor or other creditor shall be valid if not listed and approved in the first account which has been filed. The confirmation of the final account and distribution thereunder shall discharge the department, the commissioner, the deputy receiver, any other employee, and the legal counsel, as well as the surety for any of them, from all further civil liability for any act done in an official capacity with respect to the receivership.

(c) Upon confirmation of the final account the department may impound the balance of the assets, including real property, remaining in its hands and shall not be obligated to sell such assets or actively to collect on the impounded assets. With regard to said assets, including real estate and including after-discovered assets, it shall, however, retain all of its powers to receive payment for them or, with leave of court, to adjust or compromise them. After its final accounting and discharge, the department shall have power to make further distribution to the creditors, depositors, and shareholders when, in its opinion, sufficient funds are realized to justify such distribution after deducting reasonable costs for collection, preservation, and distribution. If the department is of the opinion that the funds collected or probably to be collected will be insufficient to make a distribution practicable and that all interested claimants will not in the future have their claims satisfied, it shall, after deducting reasonable costs for collection and preservation, hold the remainder of such property subject to Article 5 of Chapter 12 of Title 44. Thereafter, the articles of incorporation or charter shall no longer be valid and the department shall notify the Secretary of State that the receivership has been concluded. The Secretary of State shall promptly cancel such articles or charter of record in that office.



§ 7-1-201. Unclaimed dividends

Whenever a dividend remains unclaimed six months after it has been declared and the department is unable to locate the depositor or other claimant to whom said dividend was payable, the dividend shall become a part of the general assets of the financial institution and be distributed as other assets.



§ 7-1-202. Order of payment of liabilities; secured or preferred claims and liens

(a) In the distribution of the assets of a financial institution which is liquidated or dissolved, whether under this chapter or by any other method, the order of payment of liabilities of the financial institution in the event that its assets are insufficient to pay in full all its liabilities for which claims are duly made shall be:

(1) First, the payment of costs and expenses of administration of the liquidation or dissolution;

(2) Second, the payment of debts due depositors;

(3) Third, the payment of all state taxes;

(4) Fourth, judgments;

(5) Fifth, contractual obligations;

(6) Sixth, unliquidated claims for damages and the like;

(7) Seventh, capital securities.

(b) Nothing in this chapter shall impair the validity or the priority otherwise accorded by law to any security interest, security title, preferred claim arising under Code Section 11-4-214, or any lien arising by force of law; provided, however, any of the foregoing may be delayed in payment by the principal court until costs of administration including loans or interest payments under Code Section 7-1-164 or the costs of selling or otherwise disposing of assets under this chapter have been met in any case where the principal court determines that the claimant of the security interest, security title, preferred claim, or lien has expressly or impliedly consented to the administrative activities involved or has benefited from such activities.



§ 7-1-203. Subrogation of insurer of deposits or shares

Where the deposits or shares of a financial institution are insured by a federal public body or otherwise, the claims of depositors shall be subrogated in favor of said insurer to the extent that it pays or makes available for payment claims of such depositors against the financial institution, provided that the rights of such depositors to receive dividends or other distributions upon that portion of their claims not made available for payment shall not be affected by such subrogation.



§ 7-1-204. Liquidation of excess assets by trustees

If any unliquidated assets remain in the department's possession after the filing and confirmation of its final account, the payment in full of the claims of all depositors, creditors, and other claimants which have been approved by the court and the distribution to shareholders of any cash balance remaining thereafter, it shall call a meeting of all the shareholders of the financial institution by giving them written notice at least 30 days before the day fixed for the meeting. At such meeting, the shareholders shall elect by ballot a trustee or trustees, who shall complete the liquidation. A majority of the shares present in person or by proxy shall be necessary to elect such trustee or trustees. The department shall file a certified copy of the minutes of said meeting with the principal court. If no trustee is elected in this manner on the day designated, the department shall petition the principal court for the appointment of a trustee or trustees. The trustee or trustees who are thus elected by the shareholders or appointed by the court shall give bond to the state, in such amount, with such surety, and under such conditions as the court may direct. The department shall then transfer to such trustee or trustees all the assets of the financial institution which are still in its possession. After such transfer by the department to a trustee or trustees for the benefit of the shareholders, the financial institution shall have no corporate powers or privileges whatsoever, except that its shareholders may elect a successor trustee or trustees upon death, removal, or inability of the first trustee or trustees to act. The trustee or trustees shall not succeed to any powers or privileges except such as shall be necessary to the liquidation of the remaining assets which have been transferred to such trustee or trustees by the department.



§ 7-1-205. Destruction of records

The department is authorized to destroy all records of the financial institution of which it was in possession as receiver and all records of such receivership at the expiration of six years from the date of the absolute confirmation of its final account, except where any provision of this chapter expressly provides a different method for the disposition of the records or a longer period for their preservation.






Part 9 - Receivership Procedures Involving Trust or Pooled Assets

§ 7-1-220. Definitions and applicability

(a) As used in this part, the term:

(1) "Pooled assets" means mortgages, securities, or other assets comprising any mortgage or securities pool operated by such financial institution (whether said assets are held in the name of the institution or a nominee therefor) or with respect to which undivided interests have been created, regardless of whether or not the financial institution is technically a trustee and regardless of whether or not certificates of participation have been issued with respect thereto.

(2) "Trust assets" means all assets held by financial institutions as trustee, administrator, executor, guardian, or in a similar fiduciary capacity but shall not include assets held by the commercial department of the financial institution or "pooled assets" as defined in paragraph (1) of this subsection.

(b) In the event of conflict, this part and not other parts of this article or other articles of this chapter shall control as to the trust assets and the pooled assets of any financial institution in receivership.



§ 7-1-221. Status of department in relation to trust and pooled assets

(a) Upon taking possession of a financial institution, the department shall hold trust and pooled assets separate from the assets of the financial institution itself. Trust and pooled assets shall not be available for distribution to depositors, other creditors, or shareholders.

(b) The department as receiver shall have all rights, powers, and duties of the financial institution in regard to trust and pooled assets, including title to the assets and the right to administer them.



§ 7-1-222. Jurisdiction of court over trust and pooled assets

The principal court shall have exclusive jurisdiction over all matters concerning trust and pooled assets during the period that such assets are held by the department as receiver.



§ 7-1-223. Substituted trustee or manager for trust and pooled assets

(a) Upon determining to liquidate a financial institution or if it otherwise deems it advisable, the department shall:

(1) With leave of court, transfer all of the trust assets or all of the pooled assets or all of both types of assets to another financial institution which shall assume the responsibilities of the institution in receivership in regard to such assets and act as substituted trustee or manager; or

(2) Give written notice, insofar as the giving of such notice is practicable, to all parties interested in trust or pooled assets that they must within 30 days after the giving of notice apply for the appointment of a substituted trustee or manager to take over the trust or pooled assets. In the event that no such application is made with respect to particular trust assets or pooled assets, the department shall itself apply for appointment of a substituted trustee or manager. Upon application by an interested party or parties or by the department, the court shall appoint as successor trustee or manager that person or corporation best able, in its judgment, to protect the interests of those interested in particular trust or pooled assets. The successor trustees or managers shall have all rights, powers, and duties of the financial institution in regard to the trust or pooled assets committed to them except as these relationships may be modified by the court in accordance with law.

(b) Nothing in this Code section or Code Section 7-1-222 shall be construed to impair any right of the grantor or beneficiaries of trust or pooled assets under applicable instruments or otherwise to secure or provide for the appointment of a substituted trustee or manager.



§ 7-1-224. Transfers to substituted trustee or manager without accounting

In the event that the department and a substituted trustee or manager agree as to the identity and amount of the trust or pooled assets to be paid to the substituted trustee or manager and the substituted trustee or manager waives in writing the right to an accounting, then the department may transfer the trust or pooled assets to the substituted trustee or manager and will thereupon (together with the financial institution) be discharged from all liability or responsibility in connection with the trust or pooled assets.



§ 7-1-225. Transfers to substituted trustee or manager with accounting; deficiencies

Except as authorized by Code Section 7-1-224, the department shall, upon appointment of a substituted trustee or manager, file a full account with the appropriate court setting forth its administration of the trust or pooled assets and shall, upon the order of the court, transfer the trust or pooled assets to the substituted trustee or manager. Whenever the court shall determine that there is a deficiency in regard to the trust or pooled assets or that the financial institution is liable for a surcharge in connection therewith, the amount thereof shall constitute a claim against the financial institution. Such claim shall be filed in the manner of other claims with the principal court within 30 days of a final adjudication with respect to the amount thereof.






Part 10 - Change in Control of Financial Institutions

§ 7-1-230. Definitions

As used in this part, the term:

(1) "Control" means the power directly or indirectly to direct the management or policies of a financial institution or to vote 25 percent or more of any class of voting securities of a financial institution.

(2) "Person" means an individual or a corporation, partnership, trust, association, joint venture, pool, syndicate, sole proprietorship, unincorporated organization, or any other form of entity not specifically listed in this paragraph.



§ 7-1-231. Acquisition of control without permission prohibited

It shall be unlawful for a person, acting directly or indirectly or through concert with one or more persons, to acquire control of any financial institution through a purchase, assignment, pledge, or other disposition of voting stock of such institution, except with the approval of the department or as otherwise permitted by this part.



§ 7-1-232. Notice of proposed acquisition required; approval or disapproval by department; judicial review

(a) For purposes of this Code section, the term "financial institution" shall include any "bank holding company" as that term is defined in subsection (a) of Code Section 7-1-605.

(b) The department shall be given at least 60 days' prior written notice of any such proposed acquisition. If the department does not issue a notice disapproving the proposed acquisition within that time or extend the period during which a disapproval may issue for another 30 days, the proposed acquisition shall stand approved. The period for disapproval may be further extended only if the department determines that any acquiring party has not furnished all the information required under Code Section 7-1-233 or that in its judgment any material information submitted is substantially inaccurate. An acquisition may be made prior to expiration of the disapproval period if the department issues written notice of its intent not to disapprove the action.

(c) Within three days after its decision to disapprove any proposed acquisition, the department shall notify the acquiring party in writing of the disapproval. Such notice shall provide a statement of the basis for the disapproval.

(d) Within ten days of receipt of such notice of disapproval, the acquiring party may request a hearing on the proposed acquisition. At the conclusion thereof, the department shall by order approve or disapprove the proposed acquisition on the basis of the record made at such hearing.

(e) Any person whose proposed acquisition is disapproved after a department hearing under this Code section may obtain review in accordance with Code Section 7-1-90.



§ 7-1-233. Contents of notice

Except as otherwise provided by regulation of the department, a notice filed pursuant to Code Section 7-1-232 shall contain the following information:

(1) The identity, personal history, business background, and experience of each person by whom or on whose behalf the acquisition is to be made, including his material business activities and affiliations during the past five years and a description of any material pending legal or administrative proceedings in which he is a party and any criminal indictment or conviction of such person by a state or federal court;

(2) A statement of the assets and liabilities of each person by whom or on whose behalf the acquisition is to be made, as of the end of the fiscal year for each of the five fiscal years immediately preceding the date of the notice, together with related statements of income and source and application of funds for each of the fiscal years then concluded, all prepared in accordance with generally accepted accounting principles consistently applied, and an interim statement of the assets and liabilities for each such person, together with related statements of income and source and application of funds, as of a date not more than 90 days prior to the date of the filing of the notice;

(3) The terms and conditions of the proposed acquisition and the manner in which the acquisition is to be made;

(4) The identity, source, and amount of the funds or other considerations used or to be used in making the acquisition and, if any part of these funds or other considerations has been or is to be borrowed or otherwise obtained for the purpose of making the acquisition, a description of the transaction, the names of the parties, and any arrangements, agreements, or understandings with such persons;

(5) Any plans or proposals which any acquiring party making the acquisition may have to liquidate the bank, to sell its assets or merge it with any company, or to make any other major change in its business or corporate structure or management;

(6) The identification of any person employed, retained, or to be compensated by the acquiring party or by any person on his behalf to make solicitations or recommendations to stockholders for the purpose of assisting in the acquisition and a brief description of the terms of such employment, retainer, or arrangement for compensation;

(7) Copies of all invitations or tenders or advertisements making a tender offer to stockholders for purchase of their stock to be used in connection with the proposed acquisition; and

(8) Any additional relevant information in such forms as the department may require by regulation or by specific request in connection with any particular notice.



§ 7-1-234. Grounds for disapproving proposal

The department may disapprove any proposed acquisition if:

(1) The proposed acquisition of control would result in a monopoly or would be in furtherance of any combination or conspiracy to monopolize or attempt to monopolize the business of banking in any part of this state;

(2) The effect of the proposed acquisition of control in any section of this state may be substantially to lessen competition or to tend to create a monopoly or the proposed acquisition of control would in any other manner be in restraint of trade and the anticompetitive effects of the proposed acquisition of control are not clearly outweighed in the public interest by the probable effect of the transaction in meeting the convenience and needs of the community to be served;

(3) The financial condition of any acquiring person is such as might jeopardize the financial stability of the bank or prejudice the interests of the depositors of the bank;

(4) The competence, experience, or integrity of any acquiring person or of any of the proposed management personnel indicates that it would not be in the interest of the depositors of the bank or in the interest of the public to permit such person to control the bank; or

(5) Any acquiring person neglects, fails, or refuses to furnish the department all the information required by it.



§ 7-1-235. Part inapplicable to bank holding company transactions

This part shall not apply to a transaction subject to Code Sections 7-1-605 through 7-1-608, relating to bank holding companies.



§ 7-1-236. Report of change in control

Whenever a change occurs in the ownership of or right to vote the outstanding shares of any bank or trust company which will result in the control or a change in the control of the bank or trust company, the president or other officer of such bank or trust company shall, within ten days after knowledge thereof, report such facts to the department. As used in this Code section, the term "control" means the power to direct or cause, directly or indirectly, the direction of the management or policies of the institution. If there is any doubt as to whether a change in the ownership or voting rights of such shares is sufficient to result in control thereof or to effect a change in the control thereof, such doubt shall be resolved in favor of reporting the facts to the department.






Part 11 - Costs on Judicial Process

§ 7-1-237. Reimbursement of costs incurred in answering subpoena, garnishment, or order; subpoena to be answered within five days

Any financial institution shall be reimbursed by the requesting party for costs which are reasonably necessary and which have been directly incurred in searching for, reproducing, or transporting books, papers, records, or other data of a customer required or requested to be produced pursuant to a lawful subpoena, summons, warrant, garnishment, attachment, request for the production of documents, or court order where the financial institution is not a party to the action. Except as may otherwise be ordered by a judge of the court issuing the same, a financial institution shall have five business days from service of a subpoena within which to produce any books, papers, or records ordered produced pursuant to such subpoena. In the case of a garnishment or attachment of funds held by the financial institution, such reimbursement may be deducted prior to remission of such funds in response to the garnishment or attachment. Rates and conditions under which reimbursement may be made under this Code section shall be prescribed by regulations of the department.






Part 12 - Deposits of Deceased Depositors

§ 7-1-239. Payment of large deposits of deceased intestate depositors; deposit of sums held for deceased intestate residents; affidavit included with application for deposit.

(a) Except as provided in subsection (b) of this Code section and in Article 8 of this chapter, whenever any person dies intestate having a deposit of not more than $10,000.00 in a financial institution, such financial institution shall be authorized to pay the proceeds of such deposit directly to the following persons:

(1) To the surviving spouse;

(2) If no surviving spouse, to the children pro rata;

(3) If no children or surviving spouse, to the father and mother pro rata; or

(4) If none of the above, then to the brothers and sisters of the decedent pro rata.

(b) Except as provided in Article 8 of this chapter, if no application for the deposit is made by any person named in subsection (a) of this Code section within 90 days from the death of the intestate depositor, the financial institution shall be authorized to apply not more than $10,000.00 of the deposit of such deceased depositor in payment of the funeral expenses and expenses of the last illness of such deceased depositor upon the receipt of itemized statements of such expenses and the affidavit of the providers of such services that the itemized statements are true and correct and have not been paid. The financial institution shall pay such expenses in the order received after the death of the depositor.

(c) Payments pursuant to subsections (a) and (b) of this Code section shall operate as a complete acquittal and discharge to the financial institution of liability from any suit, claim, or demand of whatever nature by any heir, distributee, creditor of the decedent, or any other person. Such payment is authorized to be made as provided in this Code section without the necessity of administration of the estate of the decedent or without the necessity of obtaining an order that no administration is necessary.

(d) In any case in which a deceased depositor has more than $10,000.00 on deposit in a financial institution, such financial institution shall be authorized to pay any amount up to $10,000.00 to any of the persons authorized by this Code section to receive said deposit. The payment shall only act as a full and final acquittance of liability up to the amount paid by the financial institution and shall not act as a full and final acquittance to the financial institution of all liability.

(e) Notwithstanding any other provisions of law to the contrary, when any person dies intestate as a resident of this state and any person is left in possession of moneys belonging to the decedent, which moneys do not exceed $10,000.00, such person shall deposit such moneys into a savings account in the name of the decedent in a financial institution located in the area of the decedent's residence. Such account shall be managed in accordance with the signature contract in effect at the financial institution at the time the account is opened. Any financial institution receiving such deposits is authorized to pay the proceeds in accordance with subsections (a), (b), (c), and (d) of this Code section.

(f) As used in this Code section, the term "financial institution" includes any federally chartered financial institution.

(g) Application by any claimant or claimants entitled in this Code section to receive deposits at a financial institution shall include an affidavit by the claimant or claimants which states that they qualify as the proper relation to the decedent as specified in this Code section and that the claimant or claimants know of no other corresponding claimant or claimants to such deposit. The financial institution may rely on a properly executed affidavit in disbursing the funds according to this Code section.



§ 7-1-239.1. Payment of checks or instruments payable to deceased intestate persons; affidavit included with application for payment.

(a) Whenever any person dies intestate having possession of or a right to possession of a check or other instrument payable to such deceased person and the amount of the check or instrument does not exceed $10,000.00, the financial institution on which the check or instrument is drawn shall be authorized to accept and redeem the check or instrument by payment to the following persons:

(1) To the surviving spouse;

(2) If no surviving spouse, to the children pro rata;

(3) If no children or surviving spouse, to the father and mother pro rata; or

(4) If none of the above, then to the brothers and sisters of the decedent pro rata.

(b) If a check or other instrument is payable to more than one person, it may be accepted and redeemed as provided in subsection (a) of this Code section only if it has been endorsed by each payee other than the decedent.

(c) Payments made pursuant to this Code section shall operate as a complete acquittal and discharge to the financial institution of liability from any suit, claim, or demand of whatever nature by any heir, distributee, creditor of the decedent, or any other person. Such payment is authorized to be made as provided in this Code section without the necessity of administration of the estate of the decedent and without the necessity of obtaining an order that no administration is necessary.

(d) As used in this Code section, the term "financial institution" includes any federally chartered financial institution.

(e) Application by any claimant or claimants entitled in this Code section to receive payments of checks or other instruments at a financial institution upon which such instrument is drawn shall include an affidavit by the claimant or claimants which states that they qualify as the proper relation to the decedent as specified in this Code section and that the claimant or claimants know of no other corresponding claimant or claimants to such funds. The financial institution may rely on a properly executed affidavit in disbursing the funds according to this Code section.






Part 13 - Bank Fees

§ 7-1-239.5. Fee for instruments drawn on other institutions

Reserved. Repealed by Ga. L. 2016, p. 390, § 2-2/HB 811, effective July 1, 2016.









Article 2 - Banks and Trust Companies

Part 1 - General Matters

§ 7-1-240. Powers and restrictions applicable when acting as bank and trust company

Any financial institution authorized by law to act as both a bank and a trust company shall enjoy and be subject to the powers and restrictions of a bank of its type in regard to its banking activities and in like manner shall enjoy and be subject to the powers and restrictions of a trust company in regard to its trust activity. With respect to general corporate matters not identified with either banking or trust functions, it shall have the privileges and restrictions of a bank of its type.



§ 7-1-241. Restrictions on engaging in banking business

(a) No person or corporation may lawfully engage in this state in the business of banking or receiving money for deposit or transmission or lawfully establish in this state a place of business for such purpose, except a bank, a national bank, a credit union to the extent provided in Article 3 of this chapter, a licensee engaged in selling payment instruments to the extent permitted by Article 4 of this chapter, an international banking agency to the extent provided in Article 5 of this chapter, or a savings and loan association to the extent provided by the laws of the United States.

(b) None of the following shall be deemed to be engaged in the business of receiving money for deposit or transmission within the meaning of subsection (a) of this Code section:

(1) A club or hotel to the extent it receives money from members or guests for temporary safekeeping;

(2) An express, steamship, or telegraph company to the extent it receives money for transmission;

(3) An attorney at law, real estate agent, fiscal agent, insurance company, utility company, or any other person or corporation to the extent he or she or it receives and transmits money solely as an incident to a business or profession not governed by this chapter;

(4) Persons or corporations engaged in the business of cashing checks, dispensing cash through credit or debit card activated electronic devices, or recording of financial transactions resulting from and initiated at the point of the sale of goods or services; provided, however, no such person or corporation shall receive deposits except as provided in Code Section 7-1-603 or otherwise engage in the business of banking; or

(5) A securities broker or dealer registered pursuant to the provisions of 15 U.S.C. Section 78o or Chapter 5 of Title 10 to the extent that such securities broker or dealer:

(A) Sells certificates of deposit or interest in certificates of deposit or other deposit instruments issued by a bank or savings association, provided such securities broker or dealer fully and fairly discloses at the time of solicitation and confirmation whether or not federal deposit insurance is available for that deposit instrument;

(B) Purchases certificates of deposit or other deposit instruments issued by a bank or savings association for the account of the customer of such securities broker or dealer, provided such instruments are registered in the name of the customer or the custodian of such customer on the books or other records of the issuing bank or savings association; or

(C) Holds customer funds incidental to the purchase and sale of securities on behalf of such customer.

(c) The department is authorized to promulgate regulations and establish policy, consistent with the objectives of this chapter, which objectives include for the purposes of this Code section providing for appropriate competition between financial institutions and other financial organizations and protection of the interests of depositors, and to further define, restrict, or require registration of entities which provide financial products and services to the citizens of this state via the Internet, other on-line access to financial products and services, or alternate methods of delivery which differ from geographically based banking.



§ 7-1-242. Restriction on corporate fiduciaries

(a) No corporation, partnership, or other entity may lawfully act as a fiduciary in this state except:

(1) A financial institution authorized to act in such capacity pursuant to the provisions of Georgia law;

(2) A trust company;

(3) A national bank or a state bank lawfully doing a banking business in this state and authorized to act as a fiduciary under the laws of the United States or another state;

(4) A savings bank or savings and loan association lawfully doing a banking business in this state and authorized to act as a fiduciary under the laws of the United States or another state;

(5) Attorneys at law licensed to practice in this state, whether organized as a professional corporation or otherwise;

(6) An investment adviser registered pursuant to the provisions of 15 U.S.C. Section 80b-3 or Chapter 5 of Title 10, provided that this exception shall not authorize an investment adviser to act in any fiduciary capacity subject to the provisions of Title 53, relating to wills, trusts, and the administration of estates, or Title 29, relating to guardianships and conservatorships;

(7) A securities broker or dealer registered pursuant to the provisions of 15 U.S.C. Section 78o or Chapter 5 of Title 10 acting in such fiduciary capacity incidental to and as a consequence of its broker or dealer activities; or

(8) A nonprofit corporation.

(b) Acting as a fiduciary for purposes of this Code section includes but is not limited to:

(1) Accepting or executing trusts or otherwise acting as a trustee;

(2) Administering real or tangible personal property located in Georgia or elsewhere. For the purposes of this paragraph, "administer" means to possess, purchase, sell, lease, insure, safekeep, manage, or otherwise oversee; and

(3) Acting pursuant to a court order as personal representative, executor, or administrator of the estate of a deceased person or as guardian or conservator for a minor or incapacitated person.

(c) Nothing in this chapter shall be construed to repeal or to change Article 15 of Chapter 12 of Title 53 or any other statutes or rules of law on such subject.



§ 7-1-243. Restrictions on banking and trust nomenclature

(a) Except as provided in subsection (c) of this Code section, no person or corporation except a bank, a national bank, or a corporation lawfully owning the majority of the voting stock of a bank or national bank or a subsidiary of such bank, national bank, or corporation shall use the words "bank," "banker," "banking company," "banking house," or any other similar name indicating that the business done is that of a bank upon any sign at its place of business or elsewhere, or upon any of its letterheads, billheads, blank checks, blank notes, receipts, certificates, circulars, advertisements, or any other written or printed matter.

(a.1) Except as provided in subsection (c) of this Code section, no person or corporation except a credit union or a federal credit union shall use the words "credit union," or any other similar name indicating that the business done is that of a credit union upon any sign at its place of business or elsewhere, or upon any of its letterheads, billheads, blank checks, blank notes, receipts, certificates, circulars, advertisements, or any other written or printed matter.

(b) Except as provided in subsection (c) of this Code section, no person or corporation except:

(1) A corporation lawfully authorized to exercise trust powers or any subsidiary thereof;

(2) A corporation lawfully owning the majority of the voting stock of any corporation authorized to exercise trust powers, or any subsidiary of such owner corporation;

(3) An enterprise whose structure is in the nature of a trust where the trustees include a corporation lawfully authorized to exercise trust powers in this state; or

(4) An eleemosynary institution

shall use the words "trust" or "trust company" or any similar name indicating that the business done is that of a trust company upon any sign at its place of business or elsewhere, or upon any of its letterheads, billheads, blank checks, blank notes, receipts, certificates, circulars, advertisements, or any other written or printed matter.

(c) Nothing in this Code section shall be construed to:

(1) Prevent the use of the words "banks," "banker," "banking," "banker's," "trust," or any similar word in a context clearly not purporting to refer to a banking or a trust business or to a business primarily engaged in the lending of money, underwriting or sale of securities, acting as a financial planner, financial service provider, investment or trust adviser, or acting as a loan broker;

(1.1) Prevent the use of the words "credit union," or any similar word in a context clearly not purporting to refer to a credit union or to a business primarily engaged in the lending of money, or accepting shares or deposits or acting as a loan broker;

(2) Prohibit advertisement in media distributed in or transmitted into this state by persons or corporations lawfully engaged in the banking, credit union, or trust business outside of this state; or

(3) Prevent any person or corporation from continuing to use its name legally in use on April 1, 1989.

(d) The department shall advise the Secretary of State of any corporate name or proposed corporate name it deems to be inconsistent with this Code section.



§ 7-1-244. Deposit insurance requirements; public notices when deposits not properly insured

(a) Every bank shall obtain and maintain deposit insurance satisfactory to the department; provided, however, that banks which have had their deposit insurance withdrawn or canceled may, in the discretion of the department, continue to accept deposits; provided, further, such banks shall within six months after such withdrawal or cancellation of insurance obtain deposit insurance, satisfactory to the department, written by an insurance company authorized to transact business in this state or by the Federal Deposit Insurance Corporation. The department may, in its discretion, for cause shown, extend the time limitation in which deposit insurance must be obtained.

(b) Deposit insurance required to be obtained in subsection (a) of this Code section need not be in excess of amounts insured by the Federal Deposit Insurance Corporation at the time the insurance is obtained; but wherever the insurance coverage is, in the opinion of the department, less than amounts insured by the Federal Deposit Insurance Corporation, the bank shall be required to post at a conspicuous place near the entrance of such bank a sign in boldface print, in letters at least four inches high, which states "Deposits Not Insured" or "Deposits Insured Up To (insert amount of deposit insurance)." Such wording shall also follow the name of the bank wherever it is written or printed and shall be posted in writing which is easily legible in letters at least one inch high at each window or desk receiving deposits.






Part 2 - General Powers of Banks and Trust Companies

§ 7-1-260. General corporate powers

Subject to restrictions contained in this chapter or in its articles, a bank or trust company shall have the power:

(1) To have perpetual duration unless a limited period of duration is stated in its articles. Each bank or trust company existing on April 1, 1975, shall have perpetual duration unless its articles are amended under this chapter to provide for a limited period of duration;

(2) To sue and be sued, complain and defend in its corporate name;

(3) To have a corporate seal, which may be altered at pleasure, and to use the same by causing it or a facsimile thereof to be impressed or affixed or in any manner reproduced;

(4) To adopt, alter, and repeal bylaws pursuant to the procedures of Code Section 7-1-481 containing provisions for the regulation and management of affairs of the institution not inconsistent with law or its articles;

(5) To elect or appoint and remove officers and agents of the institution and to define their duties and fix their compensation;

(6) To make contracts;

(7) To make, irrespective of corporate benefit, loans, investments, contributions, and donations for community development and the promotion of the public welfare or for other religious, charitable, scientific, educational, hospital, civic, or similar purposes and in time of war or other national emergency in aid of the national effort with respect thereto;

(8) At the request or direction of the United States government or any public body thereof, to transact lawful business in time of war or national emergency in aid of the national effort in connection therewith;

(9) To procure, for its benefit, insurance on the life of any of its directors, officers, or employees or any other person whose death might cause financial loss to the bank or trust company; or, pursuant to any contract lawfully obligating the bank or trust company as guarantor or surety, on the life of the principal obligor; and

(10) To reimburse and indemnify litigation, liabilities, and expenses of directors, officers, and employees pursuant to agreements with them or otherwise and to purchase and maintain liability insurance for their benefit unless otherwise limited pursuant to this chapter.



§ 7-1-261. Additional operational powers

Banks and trust companies shall, in addition, have the power:

(1) To act as agent of the United States or any public body thereof for the sale or issue of bonds, notes, or other obligations of the United States, or those for which the full faith and credit of the United States is pledged, and to grant security interests in its assets for the faithful performance of its duties as agent;

(2) To receive for safekeeping or to rent out receptacles or safe-deposit boxes for the deposit of papers and other personal property;

(3) To grant security interests in their assets for borrowings authorized by this chapter and to dispose of their assets in the same manner as corporations generally;

(4) To give bond in any proceeding in any court in which they are a party or upon any appeal in any such proceeding and to secure such bond;

(5) To acquire and hold real property to the extent permitted by Code Sections 7-1-262, 7-1-282, and 7-1-286;

(6) To acquire and hold stocks and investment securities subject, in the case of banks, to the restrictions of Code Sections 7-1-287 and 7-1-288 and, in the case of trust institutions, to the restrictions of Code Section 7-1-312;

(7) To acquire and hold personal property necessary in the exercise of powers conferred by this chapter;

(8) To acquire and hold any property in order to avoid loss on an evidence of indebtedness, agreement for the payment of money, or an investment security previously acquired lawfully and in good faith subject to the restrictions of Code Section 7-1-263;

(9) To hold property lawfully held on April 1, 1975, irrespective of any restriction or limitation in this chapter, subject to the inclusion of any such property in any computation of limitation on the acquisition of property of like character under this chapter;

(10) To enter into an agency relationship as defined in Code Section 7-1-4 subject to restrictions and qualifications prescribed by regulations of the department; and

(11) To have and exercise all powers necessary, convenient, or incidental to effect any and all purposes for which the bank or trust company and its subsidiaries and affiliates is organized, provided that the commissioner may establish approval procedures by regulation for additional powers as needed to satisfy the objectives of this chapter. Powers shall include but not be limited to: sale of securities, annuities, and other investment products upon the order of and for the account of its customers, subject to applicable federal or state securities requirements; sale of insurance subject to state insurance laws, regulations, and licensing requirements, applicable federal laws, and departmental regulations and policies; sale or lease of excess computer capacity; expansion of customer services through the use of technology; other powers including those bank and trust powers authorized to subsidiaries of the bank or trust company pursuant to subparagraph (c)(2)(F) of Code Section 7-1-288; and other such powers to carry on banking, trust, or other activities determined by the commissioner to be financial in nature or incident or complementary to such financial activities and consistent with the objectives of this chapter and the regulations of the department.



§ 7-1-262. Power to hold real estate; prior approval of acquisitions

(a) A bank or trust company may solely or jointly with other persons or corporations acquire and hold such real property as it:

(1) Occupies or intends to occupy primarily for the transaction of its business, the business of any subsidiary or affiliate, or the recreational use of its employees or partly so occupies and partly leases;

(2) Acquires for the purpose of providing parking or other facilities primarily for the use of its tenants, customers, officers, and employees; or

(3) Acquires with others for the purpose of providing data processing facilities or other support services for the bank or trust company or any subsidiary solely or in cooperation with others,

subject to the limitation that the investment of the bank or trust company in all such real property, in all furniture, fixtures, and equipment acquired in connection with any real property owned or leased by the bank or trust company, in all alterations of buildings on real property owned or leased by the bank or trust company, in all shares of corporations organized for the purpose of holding real estate in the categories described above where the bank or trust company or a subsidiary of the bank or trust company owns 25 percent or more of such shares outstanding, in obligations of or for the benefit of such corporations or loans upon the security of the shares of such corporations or, to the extent of the bank's or trust company's pro rata interest, the security of the real estate itself, and in all real estate, furniture, fixtures, or equipment held beyond the limits specified in Code Section 7-1-263 shall not exceed 60 percent of the statutory capital base of the bank or trust company, or such larger amount as may be approved by the department.

(b) All acquisitions of real property for purposes authorized above must be accorded prior written approval by the department in advance of the acquisition except to the extent authorized by regulation.



§ 7-1-263. Property held to avoid loss

A bank or trust company may acquire and hold property for the purpose of avoiding loss as specified in paragraph (8) of Code Section 7-1-261, subject to:

(1) A determination by a majority vote of its directors at least once each year as to the advisability of retaining any such property, provided that no such property may be held for more than five years without the prior written approval of the department; and

(2) Disposition within a period of six months after the date of acquisition or such longer period as the department may approve in writing of shares of its own stock so acquired and of shares of stock of any bank, bank holding company, or trust company held after such acquisition.






Part 3 - Powers of Banks

§ 7-1-280. Major banking powers

Subject to restrictions contained in this chapter or in its articles, a bank shall have the power:

(1) To receive money or commercial paper for deposit and to provide by its rules or by agreement for the terms of withdrawal and interest thereon;

(2) To act as an agent to collect checks, drafts, and other items of commercial paper and in exercising this power to become a member of a clearing-house and grant security interests in its assets for its qualification therein;

(3) To lend money and discount or purchase evidence of indebtedness and agreements for the payment of money and to take security title or security interests in real or personal property to secure obligations owing thereunder;

(4) To service loans made by it or by others whether or not held by the bank;

(5) To issue, advise, and confirm letters of credit authorizing the beneficiaries thereof to draw upon the bank or its correspondents;

(6) To receive money for transmission;

(7) To buy and sell exchange, coin, and bullion; and

(8) To provide third-party payments services.



§ 7-1-281. Participation in federal programs

Any bank may:

(1) Become a member of the Federal Reserve System and conform to the rules and regulations of that system and the federal reserve bank of which it is a member;

(2) Become an insured bank pursuant to the Federal Deposit Insurance Act and take all action necessary to the maintenance of insured status thereunder;

(3) Apply for and obtain insurance on loans pursuant to national housing legislation.



§ 7-1-282. Direct leasing of personal and real property

Notwithstanding any other provision of law to the contrary and subject to such regulations as the department may prescribe, a bank may:

(1) Become the owner and lessor of personal property acquired upon the specific request and for the use of a customer and may incur such additional obligations as may be incident to becoming an owner and lessor of such property. At the end of any lease, the bank shall, within six months, enter into a new lease with respect to the property or dispose of it. The leasing shall constitute an indebtedness under Code Section 7-1-285 and shall be subject to the lending limitations of such Code section;

(2) Become the owner and lessor of certain public real property and facilities. A bank may purchase or construct a municipal building, school building, or other similar state, local, or other governmental authority facility if, as holder of legal title, such purchase is for the purpose of leasing the facility to a municipality or other public or governmental authority which has the authority to enter into such lease, is authorized to levy taxes or is backed by the taxing authority of another political subdivision, and has the resources sufficient to make lease payments as they come due. The lease agreement must provide that the lessee will become the owner of the building or facility upon the expiration of the lease; and

(3) Become the owner and lessor of real property acquired upon the specific request and for the use of a customer or an affiliate thereof and may incur such additional obligations as may be incidental to becoming an owner and lessor of such property. The lessee, or an affiliate thereof, shall be responsible for any and all construction of buildings or other improvements related to such real property. Any lease with respect to such real property shall provide that the lessee thereof shall be responsible for maintaining the property, insuring the property, and paying real estate taxes related to the property. At the end of any lease, the bank shall, within six months, enter into a new lease with respect to the property or dispose of it. The leasing shall be subject to credit approval by the bank in a manner substantially similar to a loan and shall constitute an indebtedness under Code Section 7-1-285 and shall be subject to the lending limitations of such Code section. The assignment of any purchase contract, or the right to purchase real property thereunder, by the lessee or an affiliate thereof to the bank shall not affect the entitlement of any real estate broker to any real estate brokerage commissions owing upon the sale of such real property.



§ 7-1-283. Participations

(a) A bank may purchase and may sell participations in:

(1) One or more evidences of indebtedness or agreements for the payment of money, subject to regulations by the department; or

(2) Pools of evidences of indebtedness or agreements for the payment of money, subject to regulations by the department.

(b) The department may prohibit the sale of any type of participation to the public or otherwise not in the usual course of banking business, except as permitted by other provisions of this chapter.



§ 7-1-284. Acceptances

(a) A bank may accept drafts upon it having not more than nine months' sight to run arising out of transactions involving:

(1) The import or export of goods;

(2) The domestic shipment of goods, if secured by documents of title covering such goods; or

(3) The storage of readily marketable staples, if secured by documents of title covering such staples.

(b) The aggregate amount of acceptances under subsection (a) of this Code section shall not at any time exceed, for all such acceptances on behalf of one customer, 15 percent of the statutory capital base of the bank, exclusive of any acceptance secured by documents of title or other security growing out of the same transaction as the acceptance.

(c) In addition, a bank may, with the prior approval of the department, accept drafts having not more than three months' sight to run drawn upon it by banking institutions or bankers in foreign countries or in dependencies or insular possessions of the United States for the purpose of creating dollar exchange as required in an aggregate amount which shall not at any time exceed:

(1) For all such acceptances on behalf of a single banking institution or banker, 10 percent of the statutory capital base;

(2) For all such acceptances, 50 percent of the statutory capital base, provided that the department may, by regulation, impose additional restrictions on the acceptance of drafts under this subsection.



§ 7-1-285. Limits on obligations of one person or corporation

(a) As used in this Code section, the term:

(1) "Credit exposure as a counterparty in derivative transactions" means an amount that the bank reasonably determines pursuant to a methodology acceptable to the department under the terms of the derivative or otherwise would be its loss if a counterparty were to default on the date of determination, taking into account any netting and collateral arrangements and any guarantees or other credit enhancements; provided, however, that the bank may elect to determine credit exposure on the basis of such other method of determining credit exposure as may be permitted by the department and the bank's primary federal regulator.

(2) "Derivative transaction" includes any transaction that is an agreement, contract, note, option, swap, or warrant that is based, in whole or in part, on the value of, any interest in, or any quantitative measure or the occurrence of any event relating to, one or more commodities, securities, currencies, interest or other rates, indices, or other assets.

(3) "Person or corporation" includes, but is not limited to, an individual, corporation, partnership, trust, association, joint venture, pool, syndicate, sole proprietorship, or unincorporated organization. The term "person or corporation" shall not include the affiliates of a bank or a clearing organization registered or exempt from registration with the Commodity Futures Trading Commission, the Securities and Exchange Commission, any other federal agency, or any successor agencies.

(a.1) A bank shall not at any time:

(1) Make loans to any one person or corporation;

(2) Have obligations owing to it from any one person or corporation as a result of purchasing or discounting evidences of indebtedness or agreements for the payment of money; or

(3) Have credit exposure as a counterparty in derivative transactions with any one person or corporation,

where the aggregate of such loans, obligations, and credit exposure together exceeds 15 percent of the statutory capital base of the bank unless each loan, discount, purchase, or derivative transaction in excess of such 15 percent limit is approved in advance by the board of directors or a committee authorized to act for it.

(b) Except as provided in subsection (c) of this Code section, a bank shall not directly or indirectly make loans, have obligations, or have credit exposure as a counterparty in derivative transactions to any one person or corporation which in aggregate exceed 15 percent of the statutory capital base of the bank unless the entire amount of such loans, obligations, and credit exposure in derivative transactions is secured by good collateral or other ample security and does not exceed 25 percent of the statutory capital base. Except as otherwise indicated in subsection (c) of this Code section, the purchase or discount of agreements for the payment of money or evidences of indebtedness shall be regarded as indirect loans to the person or corporation receiving the proceeds of such transactions. In estimating the legal lending limit for any one person or corporation, loans to related corporations, partnerships, and other entities shall be combined subject to regulations established by the department.

(c) The limitations of subsection (b) of this Code section shall not apply to:

(1) Obligations arising from the purchase or discount of drafts drawn in good faith against actually existing values or commercial or business paper actually owned by the person negotiating the paper to the extent of 25 percent of the statutory capital base of the bank;

(2) Obligations arising from the bona fide purchase of commercial or business paper, subject to restrictions which the department may impose by regulation, taken in sale or service transactions incident to a business where the party to whom the goods or services are provided is obligated on the paper;

(3) Obligations in the form of bona fide loans upon the security of agricultural, manufactured, or industrial products or livestock (or documents of title covering such property) for which there is a ready sale in open market, provided no more than 80 percent of the market value of such products is loaned or advanced thereon, the bank has the right to demand additional collateral to maintain this ratio and does so maintain it, and the bank's interest in such collateral is fully protected by insurance against loss by fire and other standard hazards; and provided, further, that such obligations shall qualify for exemption for not more than ten months if secured by nonperishable staples and for not more than six months if secured by frozen or refrigerated staples;

(4) Obligations of and obligations guaranteed by:

(A) The United States;

(B) The State of Georgia or a public body thereof authorized to levy taxes; or

(C) Any state of the United States or any public body thereof if the obligations or guarantees are general obligations;

(5) Obligations to the extent secured by:

(A) Obligations specified in paragraph (6) of this subsection;

(B) Obligations which the bank would be authorized to acquire without limit as investment securities pursuant to Code Section 7-1-287;

(C) Obligations fully guaranteed by the United States;

(D) Guaranties or commitments or agreements to take over or purchase made by any public body of the United States or any corporation owned directly or indirectly by the United States; or

(E) Loan agreements between a local public agency or a public housing agency and an instrumentality of the United States pursuant to national housing legislation under which funds will be provided for payment of the obligations secured by such loan agreements;

(6) Obligations in the form of investment securities acquired pursuant to Code Section 7-1-287;

(7) Obligations with respect to acceptances under Code Section 7-1-284;

(8) Obligations with respect to the sale of federal or correspondent funds to financial institutions having their deposits insured to the same extent as that required of similar institutions chartered in this state; and

(9) A renewal or restructuring of a loan as a new loan or extension of credit following the exercise by the bank of reasonable efforts, consistent with safe and sound banking practices, to bring the loan into conformance with the lending limits of this Code section, unless:

(A) New funds are advanced by the bank to the borrower, except as permitted under this Code section;

(B) A new borrower replaces the original borrower; or

(C) The department determines that a renewal or restructuring was undertaken as a means to evade the bank's lending limit.

(d) In lieu of following the limitations contained in subsections (a) through (c) of this Code section, a bank may petition the department for approval to utilize limits applicable to national banks regarding obligations of a single person or corporation.

(e) The department may, by regulation not inconsistent with this Code section, prescribe definitions of and requirements for transactions included in or excluded from the indebtedness to which this Code section applies. The department may also by regulation prescribe less restrictive limitations than those listed in subsections (a) through (c) of this Code section for banks meeting certain financial and management criteria. In addition, the department may, by regulation or otherwise, specify that the liabilities of a group of one or more persons or corporations or both shall be considered as owed by one person or corporation for the purposes of this Code section because the group relies substantially on a common source for the payment of its obligations or makes common use of funds received by it, or meets other criteria established by the department for the combination of indebtedness for legal lending limitation purposes.



§ 7-1-286. Real estate loans; acquisition by bank or trust company of ownership interest

(a) A bank shall make loans secured by improved or unimproved real estate (including a leasehold) subject to the provisions of Part 365 of the Federal Deposit Insurance Corporation's rules and regulations, including 12 C.F.R. 365.1 and 365.2 and the Interagency Guidelines for Real Estate Lending Policies in Appendix A and 12 C.F.R. 208.51 and the guidelines contained in 12 C.F.R. Part 208 in the case of Federal Reserve member banks. Such loans shall also be subject to the additional provisions and exceptions as set forth in the rules of the department.

(b) The limitations of subsection (a) of this Code section shall not apply to:

(1) An investment security acquired pursuant to Code Section 7-1-287;

(2) A loan in connection with which the bank takes a real estate lien as security in the exercise of banking prudence but as to which it is relying for repayment on:

(A) The general credit of the obligor or of an installment buyer or of a lessee of the real estate;

(B) Collateral other than the real estate lien;

(C) A guaranty or an agreement to take over or purchase the loan, in the event of default, by a financially responsible person other than a person engaged in the business of guaranteeing real estate loans; or

(D) An agreement by a financially responsible person to take over or purchase the loan, or to provide funds for payment thereof, within a period of two years from the date of the loan;

and there is documentation in the file setting forth the applicable facts to support reliance on this paragraph.

(c) For the purpose of this Code section, a "leasehold" shall mean the interest, which is security for a loan, of a lessee of real estate under a lease which on the date of the loan has an unexpired term extending at least ten years beyond the maturity of the loan or contains a right of renewal, which may be exercised by the bank, extending at least ten years beyond the maturity of the loan.

(d) Notwithstanding any other provisions of this chapter and otherwise subject to regulations of the department, a bank or trust company may acquire, directly or indirectly, an ownership interest in real estate incidental to the financing of the purchase, development, or improvement of such real estate, provided:

(1) The amount of such ownership interest shall not exceed 25 percent of the appraised value of the real estate;

(2) The amount of such ownership interest when aggregated with the amount financed shall not exceed the limitations prescribed by this Code section and Code Section 7-1-285;

(3) The ownership interest shall be terminated upon substantial repayment of the financing in the manner prescribed in Code Section 7-1-263, relating to the divestiture of real estate interest; and

(4) Any time real estate owned by a bank or trust company pursuant to this subsection is held or disposed of pursuant to the provisions of Code Section 7-1-263, said action to hold or dispose shall be reported in writing annually to the stockholders. Said report shall include disclosure of any real estate acquired by foreclosure or the taking by a deed in lieu of foreclosure and the name or names of the corporation or individuals from whom title was taken.



§ 7-1-287. Dealings in securities; conflicts of interest; divestiture and fines

Notwithstanding the limitations of Code Section 7-1-288, a bank may purchase, sell, underwrite, and hold securities which are obligations in the form of bonds, notes, or debentures or mutual funds, investment trusts, or pools primarily consisting of such bonds, notes, or debentures, and may purchase, sell, and hold corporate debt obligations, to the extent authorized by regulations of the department. The department may issue regulations which prescribe operating restrictions and standards of conduct dealing with potential conflicts of interest and shall prescribe rules for divestiture of securities held in violation of such regulations and fines for violations not to exceed $10,000.00 per day during which each violation remains uncorrected. A bank may hold without limit securities which are obligations of the United States or obligations which are guaranteed fully as to principal and interest by the United States or general obligations of any state.



§ 7-1-288. Corporate stock and securities

(a) A bank may engage in any transaction with respect to shares of stock or other capital securities of any corporation in accordance with this Code section and in other instances as provided in state or federal law.

(b) A bank may:

(1) Engage in transactions with respect to issuance and transfer of shares of its own stock and capital securities and in other transactions with respect to such stock and capital securities authorized by this chapter;

(2) Purchase and sell shares of stock, bonds, capital securities, and other investment products upon the order of and for the account of a customer without recourse against it;

(3) Receive a pledge or other security interest in stock or capital securities in order to secure loans made in good faith, except that it may not receive such interests in its own stock or capital securities nor lend in one or more transactions, involving one or more borrowers, more than 30 percent of its statutory capital base on the stock or capital securities of any corporation (including therein loans made directly to the corporation without ample security but excluding obligations representing the sale of federal or correspondent funds to another financial institution). The department may, by regulation or otherwise, specify that two or more corporations are so interrelated that their stock shall be regarded as the stock of one corporation for the purposes of this subsection.

(c) Notwithstanding any other provisions of law to the contrary, a bank may acquire and hold for its own account:

(1) Shares of stock of a federal reserve bank without limitation of amount;

(2) Shares of stock or interests in:

(A) Any state or federal government sponsored instrumentality for the guarantee, underwriting, or marketing of residential housing or financing of residential housing;

(B) A business development corporation or small minority business development corporation authorized under Article 6 of this chapter;

(C) An agricultural credit corporation duly organized under the laws of this state having authority to make loans to farmers of this state for agricultural purposes under programs administered by the federal farm credit system;

(D) A bank service corporation created to provide support services for one or more financial institutions;

(E) (i) A bank principally engaged in foreign or international banking or banking in a dependency or insular possession of the United States, either directly or through the agency, ownership, or control of local institutions in foreign countries or in such dependencies or insular possessions, including the stock of one or more corporations existing pursuant to Section 25(a) of the Federal Reserve Act, provided that, before a bank may purchase a majority interest in any such banking institution, it shall enter into an agreement with the department to restrict its operations in such manner as the department may prescribe; and provided, further, that, if the department determines that said restrictions have not been complied with, it may order the disposition of said stock upon reasonable notice.

(ii) A bank engaged in providing banking or other financial services to depository financial institutions, which bank's ownership consists primarily of such depository financial institutions;

(F) A corporation or limited liability company engaged in functions or activities that the bank or trust company is authorized to carry on, including, but not limited to: conducting a safe-deposit business; holding real estate; acting as a financial planner or investment adviser; offering of a full range of investment products; promoting and facilitating international trade and commerce; and exercising powers incidental to financial activities as provided in paragraph (11) of Code Section 7-1-261; in addition to functions or activities which include exercising powers granted by department regulations or exercising powers determined by the commissioner to be financial in nature or incidental to the provision of financial services, so long as these activities do not pose undue risk to the safety and soundness of the financial institution and are consistent with the objectives of this chapter as stated in Code Section 7-1-3; provided, however, unless the bank is exempt, nothing contained in this subparagraph shall relieve any such corporation or limited liability company from undertaking registration, licensing, or other qualification to engage in such functions or activities as may otherwise be required by law; and

(G) Other corporations created pursuant to act of Congress or pursuant to Chapter 3 of Title 14, known as the "Georgia Nonprofit Corporation Code," for the purpose of meeting the agricultural, housing, health, transit, educational, environmental, or similar needs where the department determines that investment therein by banks is in the public interest;

(3) Shares of stock of small business investment companies organized under acts of Congress and doing business in this state, provided that the aggregate investment by the bank in such shares shall not exceed 5 percent of its statutory capital base; and

(4) Shares of stock or partnership interests in a corporation or partnership the primary business of which, as determined by the department, is to promote the public welfare or community development by engaging in the development of low and moderate-income housing, job training and job placement programs, credit counseling, public education regarding financial matters, small business development, and other similar purposes. The ability to invest in such stock or partnership interests shall also be subject to such limitations and approval procedures as the department deems necessary in order to assure that such investments are not a safety and soundness concern.

(d) A bank acquiring stock or an interest in an entity listed in paragraph (2) of subsection (c) of this Code section shall be subject to the following limitations:

(1) Where the entity carries on only such activities as the bank could legally perform itself, there is no limitation on investment;

(2) Where the activities of the entity go beyond those that the bank could legally perform, the bank's investment may not exceed 10 percent of its statutory capital base; and

(3) Where the investment is in stock of the Federal Home Loan Bank, there is no limitation on the bank's investment, provided such investment is for the purpose of utilizing the services of the Federal Home Loan Bank.

(e) Prior approval by the department is required for acquisitions listed in subparagraphs (c)(2)(D) through (c)(2)(G) of this Code section. The department, by regulation, may permit expedited or notice only procedures and may provide for applicable administrative fees.

(f) The department may by rule or regulation prescribe less restrictive investment limitations than those contained in this Code section for banks meeting certain financial and management criteria.



§ 7-1-289. Security for deposits

(a) A bank may pledge or otherwise grant security interests in its assets to secure deposits of:

(1) Public funds;

(2) Funds of a pension fund for employees of a public body of the state;

(3) Funds for which a public body of the state or an officer or employee thereof or any court of law is the custodian or trustee pursuant to statute;

(4) Funds held by the department as receiver;

(5) Funds which are required to be secured by law or by an order of a court;

(6) Its own fiduciary funds or the fiduciary funds of an affiliate. In either case, the funds shall be deposited with the pledging institution and held in its commercial department; and

(7) Public funds deposited in another bank.

(b) Except for the deposits listed in subsection (a) of this Code section, a bank may not pledge or otherwise grant security interests in its assets as security for deposits unless otherwise specifically approved in writing by the department.



§ 7-1-290. Powers as surety or guarantor

(a) Except as authorized in subsection (b) of this Code section, in paragraph (10) of Code Section 7-1-260, and in paragraph (4) of Code Section 7-1-261, a bank shall not lend its credit, bind itself as a surety to indemnify another, or otherwise become a guarantor.

(b) A bank may act as a surety or guarantor if it has a substantial interest in the performance of the transaction involved or has a segregated deposit sufficient in amount to cover the institution's potential liability.

(c) Nothing in this Code section shall be construed to prohibit banks from:

(1) Giving warranties or guaranties in connection with the handling of items for collection; the transfer, exchange, or collection of securities; or the sale or disposition of its assets;

(2) Issuing letters of credit; and

(3) Pledging or otherwise granting security interests in their assets to secure public funds deposited in the bank or another bank, including, but not limited to, deposits made pursuant to a pledging pool.

(d) Notwithstanding other provisions of law to the contrary, irrevocable letters of credit issued by banks domiciled in this state may, in the discretion of the party in whose favor such irrevocable letter of credit is issued, be accepted in lieu of any bond, surety, or pledge of assets required by the laws of this state or regulations promulgated pursuant to such laws.



§ 7-1-291. Borrowings; liabilities not subject to restrictions; restrictions; borrowing for emergencies.

(a) Subject to the restrictions of subsection (c) of this Code section, a bank may borrow money and issue notes, debentures, or other obligations to evidence such borrowings.

(b) The following outstanding liabilities are not subject to the restrictions in this Code section:

(1) Liabilities to a federal reserve bank on account of money borrowed or rediscounts;

(2) Liabilities on account of the acquisition of reserve balances at a federal reserve bank or other reserve agent from a member or a nonmember bank;

(3) Liabilities on account of agreements to repurchase securities sold by the bank (commonly known as "repurchase agreements");

(4) Liabilities in the form of subordinated securities under Code Section 7-1-419; and

(5) Liabilities which do not constitute or result from the borrowing of money under definitions prescribed by regulation of the department.

(c) A bank that wishes to borrow from sources other than those listed in subsection (b) of this Code section may borrow an aggregate amount which exceeds the sum of twice its unimpaired capital stock plus 100 percent of its unimpaired paid-in capital, appropriated retained earnings, and retained earnings, provided the bank's board of directors has approved a comprehensive written funding plan that addresses the following safety and soundness concerns:

(1) The plan must contain a detailed evaluation of the bank's management expertise and information systems to support the plan; and

(2) The plan must contain adequate asset and liability, liquidity, and funds management policies and procedures to specifically address the use of borrowings as an alternate funding source.

(d) The department may, notwithstanding the other provisions of this Code section, temporarily waive the requirements of this Code section to permit an individual bank to borrow for emergency purposes. The department shall review the funding plan of each bank as a part of its normal supervisory program. The department may prohibit or place additional restrictions upon borrowings of any bank which would, in the judgment of the department, constitute an unsafe or unsound practice in view of the condition and circumstances of the bank.



§ 7-1-292. Interest and fees

Any bank may take, receive, reserve, and charge interest and fees on any loan, advance of money, or forbearance to enforce the collection of money at rates not exceeding the limits set by the laws of this state. Whenever such laws authorize a special interest or fee rate with respect to a designated type of loan, then a bank may charge that special interest or fee on loans of that type made by it. Whenever such laws authorize a person or a corporation other than a bank to charge a special interest or fee rate with respect to a designated type of loan, then a bank may charge such rate or fee on loans made by it which would qualify as the designated type of loan if made by the person or corporation so authorized without any requirement for the bank to obtain any license, qualification, or permit.



§ 7-1-293. Savings banks and state savings and loan associations

(a) A bank desiring to be accorded treatment under this chapter as a savings bank or state savings and loan association shall so state in its articles.

(b) A savings bank or a state savings and loan association may apply to the department for permission to relinquish its status as a savings bank or state savings and loan association and become a commercial bank by filing an appropriate amendment to its articles. The department may exercise its discretion in determining whether to approve such a change and shall consider in connection therewith the same criteria considered in approving the original articles of incorporation.

(c) A savings bank shall provide its depositors with deposit insurance coverage pursuant to those deposit insurance provisions of this chapter applicable to commercial banks. A state savings and loan association shall provide its depositors, but not its shareholders, with deposit insurance coverage.

(d) Reserved.

(e) The conversion, merger, or consolidation of a federal savings and loan association or federal savings bank, including a federal mutual savings and loan association or federal mutual savings bank, shall be accomplished pursuant to the same procedures as are prescribed in this chapter for a conversion, merger, or consolidation involving a national bank, provided that the approval of such conversion by the members of such association or bank shall be by such vote as is required in the articles of association and bylaws of such association or bank. A federal mutual savings and loan association or federal mutual savings bank shall upon conversion be and be known as a mutual savings bank. In considering any plan for the conversion, merger, or consolidation of a federal savings and loan association or federal savings bank or conversion of a building and loan association, the department shall not approve the plan unless it is satisfied that such plan is fair and equitable to all borrowers, depositors, and shareholders.

(f) (1) The conversion, merger, or consolidation of a federal mutual savings and loan association holding company or federal mutual savings bank holding company shall be accomplished pursuant to the same procedures as are prescribed in this chapter for a conversion, merger, or consolidation involving a national bank, provided that the approval of such conversion shall be by such vote of the members of such holding company as is required in the articles of association and bylaws of such holding company but shall be further conditioned upon the conversion of the federal savings and loan association or federal savings bank subsidiary of such holding company to a savings bank contemporaneously with the holding company's conversion.

(2) A state mutual savings bank holding company shall be subject to all of the rules and regulations of the department as if it were a commercial bank organized under this chapter, provided that it shall be authorized to own the stock of a savings bank subsidiary.

(g) With respect to the corporate governance of a mutual savings bank or mutual savings bank holding company, the members of the savings bank or holding company as defined in the articles of association, subject to the approval of the department, shall be the equivalent of the shareholders of a commercial bank or bank holding company having such rights, preferences, and powers and subject to such limitations as may be contained in the rules and regulations of the department and in the articles of association and bylaws of the savings bank or holding company approved by the department.

(h) Except as provided therein, Article 1 of this chapter and all other parts of this article shall apply to all mutual savings banks, savings banks, and state savings and loan associations and unless specifically exempt therein, all rules and regulations promulgated by the department applicable to banks shall be applicable to mutual savings banks, savings banks, and state savings and loan associations.

(i) Unless otherwise provided, the provisions of Part 18 of this article applicable to bank holding companies shall be applicable to mutual savings bank holding companies and unless specifically exempt therein, all rules and regulations promulgated by the department applicable to bank holding companies shall be applicable to mutual savings bank holding companies.

(j) In the event that a federal mutual savings and loan association or federal mutual savings bank upon conversion to a savings bank would own or hold assets or engage in any business that would not be allowable for a commercial bank, then the plan of conversion presented to the department shall include a plan for disposal of such assets or the termination of such nonconforming business within a reasonable time but in no event longer than four years from the date of the conversion.



§ 7-1-294. Transaction of business on holidays and outside of banking hours

Notwithstanding any existing provisions of law relative to the time of maturity or presentment of negotiable instruments, any financial institution doing business in this state may, at its option, outside of regular banking hours on any day, or at any time on a day which is in whole or in part a holiday, pay, certify, or accept negotiable or nonnegotiable instruments including a demand instrument dated on the holiday on which it is presented for payment, certification, or acceptance and transact any other business which would be valid if done on a business day during regular banking hours; provided, however, that nothing herein contained shall authorize the transaction of business on Sundays.

Nothing herein contained shall require any financial institution which remains open for business on all or a part of any holiday to do or perform any act on that day in its capacity as a collection agent which would not be required of it if it were closed on such holiday or part holiday.



§ 7-1-295. Transaction fees charged by operators of automated teller machines

An operator of an automated teller machine in this state may charge a transaction fee to the customer using the machine. An agreement to share automated teller machines may not prohibit, limit, or restrict the right to charge such transaction fees and no such agreement may prohibit, limit, or restrict the right of one or more financial institutions to enter into an agreement not to charge such transaction fees to their common customers.






Part 4 - Powers of Trust Companies

§ 7-1-310. Powers to act as fiduciary and in other representative capacities

(a) A trust company may act, alone or with others, as:

(1) Fiduciary;

(2) Investment advisor;

(3) Custodian of property;

(4) Agent or attorney in fact;

(5) Registrar or transfer agent of securities;

(6) Fiscal agent of the United States, a state or a public body thereof, a corporation, or a person; and

(7) Treasurer of a public body or of a nonprofit corporation.

(b) A trust company shall have, in respect to any capacity in which it may act pursuant to a power under subsection (a) of this Code section, all the rights and duties which a person has in such capacity under applicable laws and under the terms upon which the trust company is designated to act in such capacity.

(c) Every bank and credit union operating pursuant to this chapter shall possess all of the rights, privileges, powers, and responsibilities herein conferred upon trust companies; provided, however, that no such bank or credit union shall exercise such powers and privileges without the prior written approval of the department after a careful consideration of the factors enumerated in Code Section 7-1-394, relating to the chartering of trust companies. Any bank exercising or partially exercising trust powers prior to February 27, 1976, authorized by its articles may continue to exercise or partially to exercise those powers to the extent approved by the department without the necessity of obtaining a new approval.



§ 7-1-311. Operations as a fiduciary

Except as otherwise permitted by Code Section 7-1-315, a trust company in its capacity as fiduciary shall:

(1) Segregate all property (other than items in the course of collection) held as a fiduciary from its nonfiduciary assets and keep separate records of all such fiduciary property for each account for which such property is held;

(2) Hold property held as fiduciary in a form complying with applicable law;

(3) Keep fiduciary funds awaiting investment or distribution in deposits in an authorized financial institution (including, in the case of a trust company which is also a bank, its own commercial department or the commercial department of an affiliate as provided in Code Section 7-1-289) which is insured or, to the extent of any deficiencies in insurance coverage, fully secured by a pledge or assignment of bonds or obligations of the United States, this state, or a public body of either or other obligations guaranteed as to principal and interest by the United States, this state, or a public body of either or real estate loans secured by a first lien or security title to improved realty and insured pursuant to any title of the National Housing Act. The beneficial owners of such uninvested funds shall have a first and prior lien on such security;

(4) Not be required to execute a bond or give any security required by the law of fiduciaries but may give its own bond and pledge or otherwise grant security interests in its assets as security for the faithful performance of its duties as fiduciary or as surety for such faithful performance by any cofiduciary where such is requested or otherwise required; and

(5) Provide any oath or affirmation or any affidavit required of the trust company through an officer thereof acting on behalf of the trust company.



§ 7-1-312. Nonfiduciary investments

A trust company which is not a bank may, apart from its fiduciary activities, invest in stock and investment securities, except that it may not acquire or hold its own stock otherwise than pursuant to paragraphs (8) and (9) of Code Section 7-1-261.



§ 7-1-313. Collective investment funds

(a) As used in this Code section, the term "collective investment fund" shall include a common trust fund and any other type of collective investment fund.

(b) A trust company may establish and maintain collective investment funds for the investment or reinvestment of property which:

(1) Is contributed by the trust company in a capacity in which it is authorized to act pursuant to Code Section 7-1-310; and

(2) Is eligible for contribution to a collective investment fund under this Code section.

(c) Property shall be eligible for contribution whenever the instrument, judgment, decree, or order under which the trust company holds the property does not prohibit investment in the type of collective investment fund involved, provided that, if the trust company holds the property under circumstances limiting it to investing the property in legal investments for fiduciaries, then it may invest the property only in a collective investment fund limited to assets authorized as legal investments for a fiduciary.

(d) The department shall regulate the establishment, operation, and maintenance of collective investment funds. Such regulations of the department shall comply with the general standards for exercise of the regulatory power of the department under this chapter and, in addition, shall be designed to assure:

(1) Ratably equal treatment of the participants in a fund by imposing minimum requirements for the method and frequency of valuation of participations in the fund, for the time and method of admission or withdrawals of participations in the fund, and for the determination of interests of participants in the assets and income of the fund; and

(2) The competitive equality between trust companies and national banks exercising fiduciary powers with respect to the authority to establish and maintain collective investment funds to the extent compatible with the general purposes of this chapter.

(e) No mistake made in good faith and in the exercise of due care in connection with the administration of a collective investment fund shall be deemed a violation of this Code section or of any other duty of the trust company if, promptly after discovery of the mistake, the trust company takes whatever action may be practicable in the circumstances to remedy the mistake.

(f) Any other trust company or national bank with trust powers which is a member of an affiliated group (as defined in Section 1504 of the Internal Revenue Code) with a trust company maintaining collective investment funds may participate in one or more such funds as though they were maintained by the participating trust company. Such participation may be made pursuant to agreement providing for reasonable compensation for the trust company maintaining the fund or funds.

(g) A trust company, in any capacity in which it may act under Code Section 7-1-310, may invest property collectively in accordance with the specific terms upon which it receives such property, without regard to the restrictions of this Code section.



§ 7-1-314. Purchase in fiduciary capacity of securities underwritten by syndicate including institution

A trust company or a financial institution with fiduciary powers may, in its fiduciary capacity, purchase securities underwritten by a syndicate which includes the financial institution or an affiliate of the financial institution, provided such purchase is otherwise prudent, not prohibited by the instrument governing the fiduciary relationship, and not otherwise inconsistent with regulations issued by the department.



§ 7-1-315. Satisfaction of fiduciary obligations respecting investment of funds awaiting investment or distribution and charging of fees

(a) A trust company complying with this Code section will be deemed to have satisfied its fiduciary obligations and duties with respect to:

(1) The investment of fiduciary funds awaiting investment or distribution;

(2) The charging of fees in connection therewith; and

(3) The disclosure of policies, procedures, and fees in connection therewith.

(b) A trust company may invest fiduciary funds awaiting investment or distribution in short-term, trust-quality investment vehicles, through the medium of a collective investment fund or otherwise. A trust company may also place fiduciary funds awaiting investment or distribution in deposits of the commercial department of such trust company, in the case of a trust company which is also a bank, or in deposits of an affiliate bank; provided, however, that the rate of interest paid on such deposits shall be at least equal to the rate paid by such department or affiliate bank on deposits of similar terms and amounts. A fiduciary shall have complied with this Code section if cash awaiting investment or distribution in excess of $1,000.00 is invested or deposited within 30 days of receipt or accumulation thereof. The provisions of this subsection shall apply notwithstanding any other law or rule restricting or limiting the investments of fiduciaries.

(c) In addition to any other compensation to which it may be entitled, a trust company may, without necessity of obtaining the approval of any person or court, charge a reasonable fee for the temporary investment of fiduciary funds awaiting investment or distribution, which fee may be calculated upon the amount of such funds actually invested and upon the income produced thereby.

(d) A trust company shall have complied with its duty to disclose fees and practices in connection with the investment of fiduciary funds awaiting investment or distribution if the trust company's periodic statements set forth the trust company's practice and method of computing fees.

(e) This Code section shall be construed as a codification of existing law concerning the fiduciary duties of trust companies and not as a change in such law.






Part 4A - Affiliate Transfers

§ 7-1-320. Definitions

As used in this part, the term:

(1) "Affiliate transfer" means a transfer by which a bank or trust company delegates, assigns, or transfers to an affiliated trust company or to an affiliated bank which has received the required approvals from the appropriate regulatory authorities to exercise trust powers all of its rights, powers, privileges, accounts, and designations with respect to one or more of its various capacities as fiduciary.

(2) "Affiliated trust company" means a trust company which is affiliated with a bank. A trust company shall be considered an affiliate with a bank in accordance with the definition of such term set forth in paragraph (1) of Code Section 7-1-4. For the purposes of this part, the term affiliated trust company shall also include an affiliated bank which has received the required approvals from the appropriate regulatory authorities to exercise trust powers.

(3) "Bank" means a corporation as defined in either paragraph (7) or (23) of Code Section 7-1-4 and having its principal place of business in Georgia.

(4) "Fiduciary" means a bank or trust company acting in such capacity as set forth in paragraph (20) of Code Section 7-1-4 or as further defined by regulations of the department.

(5) "Trust company" means a corporation as defined in paragraph (40) of Code Section 7-1-4 or a national bank having:

(A) Authority to conduct business only to the extent of its trust powers as provided in 12 U.S.C. Section 92a; and

(B) A principal place of business in Georgia.



§ 7-1-321. Affiliate transfers authorized; powers and duties of affiliated trust company transferees

(a) Any bank authorized by law to engage in the business of acting as a fiduciary is authorized and empowered to make an affiliate transfer whether or not each governing instrument expressly provides for or contemplates an affiliate transfer or whether or not the fiduciary capacity was created by will, indenture, trust, court order, agreement, or other means. No affiliate transfer shall constitute:

(1) A resignation or disqualification of the bank as fiduciary; or

(2) A relinquishment of trust powers by the bank making the affiliate transfer.

Upon execution of an instrument effecting an affiliate transfer by a bank, the affiliated trust company shall, as of the date specified in the instrument, have all of the rights, powers, privileges, appointments, accounts, and designations of the bank regarding each fiduciary capacity so transferred and shall have title to all property, real, personal, and mixed, and all debts due on whatever account, and all other choses in action, and each and every other interest of or belonging to or due to the bank as fiduciary shall be taken and deemed to be transferred to and vested in the affiliated trust company as fiduciary without further act or deed. The affiliated trust company shall file a certificate of transfer with the department setting forth its name, a copy of its governing instrument, a list of the banks with which it is affiliated, a statement of the facts which establish the affiliate relationship, and such other information as may be appropriate.

(b) Upon an affiliate transfer by a bank, the affiliated trust company, in each fiduciary capacity transferred, shall thenceforth be responsible for the performance of all of the duties, responsibilities, and obligations of the bank in such fiduciary capacity, and any claim existing or action or proceeding pending by or against the fiduciary may be prosecuted as if the affiliate transfer had not taken place and the affiliated trust company, as fiduciary, may be substituted in place of the bank, as fiduciary. Neither the rights of creditors to nor any liens upon the property held in any fiduciary capacity shall be impaired by any affiliate transfer.



§ 7-1-322. Effect of affiliate transfer on bank; abandonment of transfer; substituted fiduciary

(a) Notwithstanding the provisions of Code Section 7-1-321, no affiliate transfer shall relieve the bank of any liability with respect to any of its acts and doings as fiduciary, and the bank shall remain liable and responsible to all affiliate transfer beneficiaries and other parties at interest with respect to all actions of the affiliated trust company as if performed by the bank itself.

(b) The bank shall be relieved of any claims, liabilities, or actions arising after the affiliate transfer where such affiliate transfer is expressly authorized by the terms of the instrument governing the fiduciary capacity.

(c) Upon application by an interested party, the bank shall within 30 days either abandon the affiliate transfer subject to such application or proceed to have a successor fiduciary appointed as provided by law.

(d) Nothing in this Code section shall be construed to impair any right of the grantor or beneficiaries of any fiduciary relationship under applicable instruments or otherwise to secure or provide for the appointment of a substituted fiduciary.



§ 7-1-323. Appointment of affiliated trust company as agent for bank; liability of bank for actions of agent

In addition to and not in limitation of the other powers provided in this part, any bank shall be entitled and empowered to designate an affiliated trust company as its agent for the performance of all acts, obligations, and responsibilities of the bank with respect to any fiduciary capacity. In such event, the bank shall remain fully responsible and liable with respect to all actions of the affiliated trust company as if performed by the bank itself. No such agency relationship shall:

(1) Be deemed an impermissible delegation of responsibility or duty by the bank; or

(2) Constitute a resignation or disqualification of the bank as fiduciary or a relinquishment of trust powers by the bank.



§ 7-1-324. Designation of affiliate trust company as successor fiduciary

Upon any affiliate transfer, the affiliate trust company may be designated in any deed, trust, agreement, filing, instrument, notice, certificate, pleading, or other document as successor fiduciary pursuant to this part.



§ 7-1-325. Other banking laws unaffected by part

Except as expressly provided, nothing in this part shall be construed to amend or modify in any way the laws of the State of Georgia with respect to the establishment of banks, trust companies, branch banks, or bank holding companies or the conduct of the banking business or any part thereof.






Part 5 - Fiduciary Investment Companies

§ 7-1-330. Definitions

As used in this part, the term:

(1) "Fiduciary investment company" means a corporation which is an investment company as defined by the act of Congress entitled "Investment Company Act of 1940" and is incorporated in accordance with Chapter 2 of Title 14 so as to constitute a medium for the investment of funds held by trust institutions and foreign trust institutions in a fiduciary capacity, either alone or with one or more cofiduciaries.

(2) "Foreign trust institution" means any state banking institution or trust company organized under the laws of any state other than Georgia or any national banking association incorporated under the laws of the United States and having its principal office in some state other than Georgia which has trust powers and is authorized to act in a fiduciary capacity under the laws under which it was incorporated.

(3) "Investment adviser" of a fiduciary investment company means:

(A) Any trust institution which, pursuant to contract with a fiduciary investment company possessing the qualifications provided by this part, regularly furnishes advice to such investment company with respect to the desirability of investing in, purchasing, or selling securities or other property or is empowered to determine what securities or other property shall be purchased or sold by such investment company; and

(B) Any person or corporation other than a trust institution, who, pursuant to contract with such trust institution, regularly performs substantially all of such duties undertaken by such trust institution.

(4) "Trust institution" means any trust company or any national bank with its principal office located in this state, authorized to act as a fiduciary.



§ 7-1-331. Organization; approval by department

Any one or more trust institutions may cause a fiduciary investment company or companies to be organized and incorporated, but no trust institution or foreign trust institution may own an interest in more than seven fiduciary investment companies. A fiduciary investment company shall not begin business, except to select an investment adviser, until it is approved by the department.



§ 7-1-332. Incorporation

Any such fiduciary investment company shall be incorporated under and subject to Chapter 2 of Title 14. The incorporators shall be persons who are officers or directors of the trust institution or institutions causing such fiduciary investment company to be incorporated; and the articles of incorporation shall set forth the name of each trust institution participating in such incorporation and the amount of stock originally subscribed for by each, together with such other facts as are required by Chapter 2 of Title 14.



§ 7-1-333. Limitations on investments

Trust institutions and foreign trust institutions, as defined by this part, acting in a fiduciary capacity and for fiduciary purposes, if exercising due care as a prudent investor, and with the consent of any cofiduciary, may invest and reinvest funds held in such fiduciary capacity in the shares of stock of one or more fiduciary investment companies, except where the will, trust indenture, or other instrument under which such trust institution or foreign trust institution acts prohibits such investment, provided that the fiduciary investment company, by its articles of incorporation issued and granted in conformity with Chapter 2 of Title 14, shall have and possess the corporate powers required by this part and be subject to the limitations set forth by this part; provided, further, that no such trust institution or foreign trust institution shall invest in the stock of a fiduciary investment company on behalf of any estate, trust, or fund administered by such trust institution or foreign trust institution a sum or amount which would result in such estate, trust, or fund having a total investment in such stock in excess of the maximum amount or percentage that might be invested by such estate, trust, or fund, under the regulations of the department in effect at the time of such investment, in any common trust fund having total assets equal to the total assets of the fiduciary investment company as increased by the proposed investment; and no trust institution or foreign trust institution shall invest in the stock of a fiduciary investment company if, immediately after such investment and as a consequence thereof, it would own more than 25 percent of the voting securities of such fiduciary investment company which would then be outstanding.



§ 7-1-334. Corporate powers; limitations and restrictions

Every fiduciary investment company in which a trust institution or foreign trust institution is authorized by this part to own and hold corporate stock or shares, in order to qualify for such investments, shall have such corporate powers as may be granted by Chapter 2 of Title 14 by virtue of its incorporation under those chapters and shall, in addition, have the following corporate powers under its articles of incorporation and, by its articles of incorporation or its bylaws, be subject to the limitations and restrictions set forth in this Code section:

(1) The stock of any such fiduciary investment company shall be owned and held only by trust institutions and foreign trust institutions acting as fiduciaries or cofiduciaries but may be registered in the name of the nominee or nominees of any such trust institution or foreign trust institution. Such stock shall not be subject to transfer or assignment except to the trust institution or foreign trust institution on whose behalf the stock is held by any such nominee or nominees or to a fiduciary or cofiduciary which becomes successor to the shareholder and which is also a trust institution or foreign trust institution qualified to hold such stock.

(2) A fiduciary investment company shall have no less than five directors, who need not be shareholders but shall be officers or directors of trust institutions or foreign trust institutions holding stock in such fiduciary investment company; provided, however, that no more than two directors shall be officers or directors of any one trust institution or foreign trust institution if the fiduciary investment company has been organized and incorporated by three or more trust institutions.

(3) In acquiring, investing, reinvesting, exchanging, selling, and managing its assets, every fiduciary investment company shall exercise the judgment and care under the circumstances then existing which men of prudence, discretion, and intelligence exercise in the management of their own affairs, not in regard to speculation but in regard to the permanent disposition of their funds, considering the probable income as well as the safety of their capital. Within the foregoing limitations, a fiduciary investment company may acquire and retain every kind of investment, specifically including (but not by way of limitation) bonds, debentures, and other corporate obligations and corporate stocks, preferred or common, which men of prudence, discretion, and intelligence acquire or retain for their own account, provided that a fiduciary investment company shall not at any time:

(A) Invest in real estate, commodities, or commodity contracts;

(B) Participate on a joint or joint and several basis in any securities trading account;

(C) Invest in companies for the purpose of exercising control or management;

(D) Make loans to any person or persons, except that the purchase of a portion of an issue of debt securities, convertible debt securities, debt securities with warrants, rights, or options attached, or other similar securities when originally issued or thereafter, of a character commonly distributed publicly, shall not be considered the making of a loan;

(E) Purchase or retain the securities of any issuer if immediately after such acquisition and as a result thereof the following requirements would not be met: at least 75 percent of the total assets in the fiduciary investment company taken at market value are represented by cash and cash items, securities issued or guaranteed by the United States or an instrumentality thereof, and other securities which, as to any one issuer, do not represent more than 10 percent of the value of the total assets of the fiduciary investment company;

(F) Purchase or otherwise acquire the securities of any other investment company as that term is defined in the act of Congress entitled "Investment Company Act of 1940";

(G) Act as underwriter of the securities of other issuers;

(H) Borrow money; or

(I) Engage in margin transactions or short sales or write put or call options for the purchase or sale of securities.

(4) A fiduciary investment company may acquire, purchase, or redeem its own stock and may, by means of contract or by its bylaws, bind itself to acquire, purchase, or redeem its own stock; but it shall not vote shares of its own stock theretofore redeemed.

(5) A fiduciary investment company shall not be responsible for ascertaining the investment powers of any fiduciary who may purchase its stock, shall not be liable for accepting funds from a fiduciary in violation of restrictions of the will, trust indenture, or other instrument under which such fiduciary is acting in absence of actual knowledge of such violation, and shall be accountable only to the department and the fiduciaries who are the owners of its stock.

(6) Every fiduciary investment company subject to the supervision and regulation of the comptroller of the currency of the United States shall comply with all applicable rules and regulations of that agency to the extent that such rules and regulations are in addition to or in conflict with rules and regulations promulgated by the department.



§ 7-1-335. Rules and regulations; examinations

Without limitation on the authority conferred by Article 1 of this chapter, the department shall have authority to adopt and issue reasonable and uniform rules and regulations to govern the conduct and management of all fiduciary investment companies. The department shall not examine fiduciary investment companies subject to regular examination by the comptroller of the currency of the United States or the Board of Governors of the Federal Reserve System but shall otherwise have full power to examine fiduciary investment companies and enforce laws concerning them as though they were financial institutions.



§ 7-1-336. Advertisement of participation; financial reports

Except as may be specifically authorized by rule or regulation of the department, no trust institution or foreign trust institution holding stock in a fiduciary investment company may advertise or publicize its participation in such fiduciary investment company, provided that any trust institution or foreign trust institution holding stock in a fiduciary investment company shall furnish the annual or periodic financial reports of such fiduciary investment company, on request, to any person having a beneficial interest therein and the fact of the availability of such material may be given publicity in connection with the promotion of the fiduciary services of such trust institution or foreign trust institution.



§ 7-1-337. Investment advisers

No person shall serve or act as investment adviser of a fiduciary investment company except pursuant to a written contract which has been approved by the vote of a majority of the outstanding voting securities of such fiduciary investment company and which:

(1) Precisely describes all compensation to be paid thereunder;

(2) Shall continue in effect for a period more than two years from the date of its execution only so long as such continuance is specifically approved at least annually by the board of directors or by vote of a majority of the outstanding voting securities of such company;

(3) Provides, in substance, that it may be terminated at any time, without the payment of any penalty, by the board of directors of such company or by vote of a majority of the outstanding voting securities of such company on not more than 60 days' written notice to the investment adviser; and

(4) Provides, in substance, for its automatic termination in the event of its assignment by the investment adviser.



§ 7-1-338. Prohibition on refusing participation

No fiduciary investment company shall refuse participation to any trust institution or foreign trust institution, as defined in this part, which is otherwise qualified to engage in a fiduciary investment program.






Part 6 - Deposits, Safe-Deposit Agreements, and Money Received for Transmission

§ 7-1-350. Notice of rules governing deposits

A bank which has adopted rules governing deposits or withdrawal of deposits shall give notice of the rules and all changes therein to each customer whose deposits are affected by such rules, either by delivery of a copy to such customer or by posting them in a conspicuous area in the main office and in all branch offices of the bank. If such rules are stated on a signature card or other contract signed by the customer, the bank shall be deemed to have given notice of the rules for purposes of this provision even if such signature card or contract is returned to the bank.



§ 7-1-351. Minors' deposits and safe-deposit agreements

(a) A bank may receive deposits from:

(1) A minor; or

(2) A minor with one or more adults or other minors, as party to and with the same effect as a multiple-party account under Article 8 of this chapter.

(b) A bank or trust company may rent a safe-deposit box or other receptacle for safe deposit of property to, and receive property for safe deposit from, a minor, individually or jointly with one or more adults or other minors.

(c) A bank or trust company may deal with a minor with respect to a deposit account or safe-deposit agreement covered by subsection (a) or (b) of this Code section without the consent of a parent or guardian and with the same effect as though the minor were an adult. A parent or guardian shall not have any right in that capacity to interfere with any such transaction. Any action of the minor with respect to such deposit account or safe-deposit agreement shall be binding on the minor with the same effect as though the minor were an adult.



§ 7-1-352. Deposit by agent, trustee, or other fiduciary

(a) Whenever any agent, administrator, executor, guardian, trustee, either express or implied, or other fiduciary, whether bona fide or mala fide, shall deposit any money in any bank to his credit as an individual, or as such agent, trustee, or other fiduciary, whether the name of the person or corporation for whom he is acting or purporting to act be given or not, such bank shall be authorized to pay the amount of such deposit, or any part thereof, upon the order of such agent, administrator, executor, guardian, trustee, or other fiduciary, signed with the name in which such deposit was entered, without being accountable in any way to the principal, cestui que trust, or other person or corporation who may be entitled to or interested in the amount so deposited.

(b) Nothing contained in this Code section shall prevent the person or corporation claiming the beneficial interest in or to any deposit in any bank from resorting to the courts to claim such deposit, provided such action is brought and served before such deposit is paid out and in accordance with the requirements of Code Section 7-1-353.



§ 7-1-353. Adverse claims to deposits and property held in safe deposit

(a) Except as provided in subsections (b) and (c) of this Code section, a bank or trust company shall not be required to deny control over or access to a deposit account or property held in safe deposit (whether by the bank or trust company or in a safe-deposit box or other receptacle leased to a customer) to:

(1) The customer in whose name the account or property is held by the bank or trust company (including one of two depositors or lessees entitled to such control or access by virtue of their contract with the bank or trust company); or

(2) A person or group of persons who is authorized to draw on or control the account or property pursuant to a certified corporate resolution or other written arrangement with the customer currently on file with the bank or trust company.

(b) A bank shall be entitled to act and rely upon:

(1) A court order, distraint, levy, garnishment, or other effective legal process;

(2) An agreement of the parties concerning an adverse claim; or

(3) A claim of the type described in subsection (a) of this Code section accompanied by a bond or other indemnity adequate to protect the bank or trust company from loss as a consequence of recognizing an adverse claim.

(c) Nothing in this Code section shall impair the effect of a discharge which a bank or trust company would be entitled to under Code Section 11-3-602.



§ 7-1-354. Money received for transmission

(a) A bank or trust company which receives money for transmission shall give the customer a receipt setting forth:

(1) The date of receipt of the money;

(2) The amount of the money in dollars and cents; and

(3) If the money is to be transmitted to a foreign country in the currency of such country, the amount of the money in such currency.

(b) In an action by a customer against a bank or trust company for recovery of money delivered for transmission, the burden of proof of delivery of the money in accordance with the instructions of the customer shall be on the bank or trust company; but an affidavit by an agent or correspondent of the bank or trust company that the money was delivered in accordance with the customer's instructions shall be prima-facie evidence of the delivery of the money in accordance with the customer's instructions.



§ 7-1-355. Agreements concerning safe deposits

A bank, trust company, or savings and loan association may receive property for safe deposit and rent out receptacles and safe deposit boxes on the terms and conditions prescribed by it; but such terms and conditions shall not bind any customer to whom the bank, trust company, or savings and loan association does not give notice thereof either by delivery of a copy or by posting in its offices where such receptacles or safe-deposit boxes are located, or who does not otherwise agree to such terms and conditions.



§ 7-1-356. Procedures on death or incompetence of safe depositor

(a) Any financial institution contracting with a person for the use of a safe-deposit box or receiving property from a person for safekeeping, upon presentation of satisfactory proof of the death or legal incompetence of such person, shall permit any person named in an order granted by the probate court having jurisdiction of such person's estate to open and examine the contents of any safe-deposit box leased by the decedent or legally incompetent person or to examine the property left by such person for safekeeping, in the presence of an officer of the financial institution. The financial institution, if so requested by such person, shall deliver:

(1) Any writing purporting to be a will of the decedent to the probate court having jurisdiction of the decedent's estate;

(2) Any writing purporting to be a deed to a burial plot or to give burial instructions to the person named in such order;

(3) Any document purporting to be an insurance policy on the life of the decedent to the beneficiary named therein;

but no other contents shall be removed pursuant to this Code section.

(b) Within five banking days after the order of the court is presented to the financial institution, the financial institution shall permit the person named in such order to inventory the contents of any safe-deposit box leased or rented to the decedent or legally incompetent person or the property left by such person for safekeeping. The inventory shall be conducted in the presence of an officer or employee of the financial institution by the person named in such order. The inventory shall be signed by such persons, and a copy thereof shall be retained by the financial institution and may be filed with the probate court.

(c) The financial institution shall be free from all liability with respect to any action, claim, or demand of whatever nature asserted by any heir, legatee, distributee, creditor, administrator, executor, guardian, trustee, or other fiduciary or by any person whomsoever when acting pursuant to such letters of authority.

(d) Upon presentation of a certified copy of his letters of authority, the financial institution shall grant the personal representative access to any safe-deposit box or property in safekeeping in the sole name of a decedent or legally incompetent person to permit him to remove from such box or place of safekeeping any part or all of the property therein without liability.



§ 7-1-357. Payment of deposit of deceased depositor; deposit by nursing home of moneys left in its possession upon death of resident

Reserved. Repealed by Ga. L. 1983, p. 661, § 2, effective July 1, 1983.



§ 7-1-358. Dormant accounts

In accordance with and subject to the limitation of such regulations as the department may prescribe, a bank may, from time to time, charge a dormant account a reasonable service charge.



§ 7-1-359. Fee prohibited for conducting search of dormant, abandoned, or unclaimed deposit accounts; commission or finder's fee allowed

No person shall charge a fee or solicit any other form of compensation for the purpose of conducting a search for dormant, abandoned, or unclaimed deposit accounts or other abandoned properties whether held by a financial institution or escheated to any governmental agency. Notwithstanding the foregoing, a commission or finder's fee not to exceed 10 percent of actual sums recovered by the owner of such accounts may be agreed to by the parties. All moneys and properties located by a person to be compensated by the payment of such a commission or finder's fee shall be paid directly to the owner and may not be paid over to the person to receive the commission or finder's fee whether pursuant to a duly executed power of attorney or otherwise.



§ 7-1-360. Third-party claims; notification of disclosure by third party to depositor; motion to quash disclosure

(a) No financial institution shall be required to recognize the claim of any third party to any deposit, or withhold payment of any deposit to the depositor or to his order, unless and until the financial institution is served with citation, order, or other appropriate process issuing out of a court of competent jurisdiction in connection with a suit instituted by such third party for the purpose of recovering or establishing an interest in such deposit. Neither shall any financial institution be required to disclose or produce to third parties, or permit third parties to examine any records pertaining to a deposit account, loan account, or other banking relationship except:

(1) Where the financial institution itself is a proper or necessary party to a proceeding in a court of competent jurisdiction;

(2) Where the records of accounts or other customer records are requested through subpoena or other administrative process issued by a state, federal, or local administrative agency having competent jurisdiction over the depositor or other customer or where such records are requested pursuant to Georgia or federal law governing civil practice or procedure in conjunction with an ongoing civil action in a Georgia state or federal court of competent jurisdiction;

(3) Where the records of accounts or other customer records are requested in conjunction with an ongoing criminal or tax investigation of the depositor or other customer by a state or federal grand jury, taxing authority, or law enforcement agency; or

(4) Where the records of accounts or other customer records are requested by any state or federal regulatory agency having jurisdiction over the financial institution.

(b) Unless directed otherwise by a court of competent jurisdiction, before disclosure, production, or examination of records produced under paragraph (1) or (2) of subsection (a) of this Code section, the agency or other party seeking the disclosure or production of the records shall provide notification to the depositor or other customer of such request. Notification of the depositor or other customer under circumstances set forth in paragraphs (3) and (4) of subsection (a) of this Code section shall not be made without the consent of the requesting authority. For purposes of ascertaining whether or not proper notice has been given or whether or not the depositor or other customer may be notified, the financial institution may rely upon appropriate certification or written assurances from the requesting party and in doing so shall be relieved of any liability which might be asserted in connection with such disclosures.

(c) Each customer or depositor to whom notice of an order, subpoena, or request for disclosure, examination, or production of records was lawfully given may, prior to the date specified therein for disclosure, examination, or production, file in the court issuing an order or subpoena for the records or in the Georgia or federal court where the civil matter is being heard or, in the absence of such a court, in the superior court of the county in which the financial institution is located a motion to quash the order, subpoena, or request or for a protective order and shall serve such motion on the party requesting disclosure and the financial institution as may be otherwise provided by law for similar motions. Failure to file and serve such motion to quash or for protection shall constitute consent for all purposes to disclosure, production, or examination made pursuant to this Code section.






Part 7 - Banking Depositories, Reserves, and Remissions

§ 7-1-370. Deposits by financial institutions

(a) Subject to the restrictions of subsection (b) of this Code section and of Code Section 7-1-371 in regard to reserve funds, a financial institution may deposit its funds in any depository which is:

(1) Selected by, or in any manner authorized by, its directors;

(2) Authorized by law to receive deposits; and

(3) In the case of a depository located in the United States, one which has deposit insurance issued by a federal public body to depositories of the type involved.

(b) If a director of the financial institution has a relationship to a depository as either:

(1) An officer or director; or

(2) An owner of 5 percent or more of the shares of the depository,

the depository shall be approved by a majority of the directors other than the director who has such relationship.



§ 7-1-371. Legal reserve requirements; notice of deficiency; penalty; effect of deficiency

(a) For the purposes of the reserve requirement imposed by subsection (c) of this Code section and the composition of the required reserve fund under subsection (d) of this Code section, the term:

(1) "Demand deposits" means the aggregate of deposits which can be required to be paid on demand or within less than 30 days after demand;

(2) "Reserve agent" means a depository of a financial institution selected as provided in Code Section 7-1-370 for the deposit of funds included in the required reserve fund.

(b) A financial institution which is governed by 12 C.F.R. 204 shall maintain, at all times, a reserve fund in accordance with the applicable federal requirements.

(c) A financial institution which is not governed by 12 C.F.R. 204 shall maintain, at all times, a reserve fund in an amount fixed by regulation of the department, but in no case shall such reserve be required in excess of the aggregate of 15 percent of demand deposits and 5 percent of other deposits.

The amount of the required reserve for each day shall be computed on the basis of average daily deposits covering such biweekly or shorter periods as shall be fixed by regulation of the department.

(d) In the case of a financial institution which is not governed by 12 C.F.R. 204, such portion of the reserve fund against deposits as shall be fixed by regulation of the department shall consist of United States coin and currency on hand or on deposit, subject to call without notice, in a reserve agent. The balance of such reserve fund shall be kept in obligations of:

(1) General obligations of the United States or of a subsidiary corporation of the United States government fully guaranteed by such government, or to obligations issued by the Federal Land Bank, Federal Home Loan Banks, Federal Intermediate Credit Bank, Bank for Cooperatives, Federal Farm Credit Banks regulated by the Farm Credit Administration, Federal Home Loan Mortgage Corporation, or Federal National Mortgage Association;

(2) Obligations of the State of Georgia or any instrumentality of this state; or

(3) Other issuers whose obligations are marketable and approved by regulation of the department for the purpose of this Code section.

(e) All assets which are part of the reserve fund required by this Code section shall be owned absolutely by the financial institution and shall not be pledged, assigned, or hypothecated in any manner or subject to setoff. The value of all securities which constitute a part of a financial institution's reserve fund shall be computed at the current market value thereof.

(f) A financial institution shall give written notice to the department, in the manner prescribed by the department for such notice, of any deficiency in the amount or form of the reserve fund required by this Code section within three business days after the close of any scheduled averaging period during which such deficiency occurs.

(g) Immediately following the closing of any scheduled averaging period during which a deficiency in the required reserve occurs, the financial institution will take immediate action to restore the deficiency; and, until such deficiency is restored, the financial institution shall not make any new loans or discounts other than by discounting or purchasing bills of exchange at sight; nor shall any dividend be declared out of the profits of such financial institution. Any financial institution failing to restore its reserve to the required amount within 30 days after the closing of the averaging period in which the deficiency occurs may have its business and assets taken over by the department as provided in Part 7 of Article 1 of this chapter.



§ 7-1-372. Collection charge; service charge

A commercial bank may deduct a reasonable collection charge covering its actual expenses from the remittance for any check forwarded to it for collection and remittance as a special collection item and may impose a service charge as authorized by Code Section 44-12-196, relating to when an instrument on which a banking or financial organization is directly liable is presumed abandoned.






Part 8 - Incorporation of Banks and Trust Companies

§ 7-1-390. Incorporators

One or more natural persons 18 years of age or over may act as incorporators of a bank or trust company.



§ 7-1-390.1. Organization of bank or trust company as limited liability company; promulgation of rules and regulations governing

(a) Subject to the requirements and restrictions of this chapter including, but not limited to, deposit insurance requirements where applicable, a bank or trust company may organize as a limited liability company pursuant to Chapter 11 of Title 14.

(b) The department shall have the authority to promulgate rules and regulations in accordance with Code Section 7-1-3 specifying the conditions under which a bank or trust company may organize as a limited liability company.

(c) To the extent the provisions of Chapter 11 of Title 14 are consistent with and not in conflict with the provisions of this chapter and the rules and regulations of the department, such provisions shall apply to a bank or trust company that has organized as a limited liability company.



§ 7-1-391. Prohibition of promoters' fees

(a) A bank or trust company shall not pay any fee, compensation, or commission for promotion in connection with its organization or apply any money received on account of shares or subscriptions, selling shares, or other services in connection with its organization, except legal fees, commissions or fees to disinterested third parties for sale of bank stock to others, and other usual and ordinary expenses necessary for its organization.

(b) A majority of incorporators shall file with the department at the time of filing of the articles an affidavit:

(1) Setting forth all expenses incurred or to be incurred in connection with the organization of the bank or trust company, subscription for its shares, and sale of its shares; and

(2) Stating that no fee, compensation, or commission prohibited by subsection (a) of this Code section has been paid or incurred.

(c) In the event of a violation of this Code section the department may disapprove the articles on account of such violation.



§ 7-1-392. Articles of incorporation; advertisement of articles or notice of application; naming registered agent

(a) The articles of incorporation shall be signed by each of the incorporators and shall set forth in the English language:

(1) The name of the bank or trust company;

(2) The street address and county where the main office will be located;

(3) For institutions chartered after July 1, 1998, the name of the initial registered agent;

(4) The street address where its initial registered office will be located;

(5) A brief statement of the purpose or purposes for which it is incorporated, that it is incorporated under this chapter, and whether it shall be solely a bank, solely a trust company, or both a bank and trust company;

(6) The term for which it is to exist, which shall be perpetual unless otherwise limited;

(7) The aggregate number of shares which the bank or trust company shall have authority to issue, and:

(A) If the shares are to consist of one class only, the par value of each of the shares; or

(B) If the shares are to be divided into classes, the number of shares of each class, the par value of each share of each class, a description of each class, and a statement of the preferences, redemption provisions, qualifications, limitations, restrictions, and the special or relative rights granted to or imposed upon the shares of each class;

(8) The name, place of residence, and post office address of each incorporator;

(9) The name, occupation, citizenship, place of residence, and post office address of each of the first directors, which number shall not be less than five; and

(10) Any provision not inconsistent with law which the incorporators may choose to insert for the regulation of the internal affairs and business of the bank or trust company.

(b) It shall not be necessary to set forth in the articles any of the corporate or operational powers set forth in this chapter.

(c) The incorporators shall file with the department the articles, together with the fee required by Code Section 7-1-862. Such filing shall constitute an application for a certificate of incorporation. Immediately upon the filing of the articles, the department shall certify a copy thereof and return it to the applicants, who shall, in conformity with Code Section 7-1-7 and on the next business day following the filing of the articles, transmit for publication a copy of the articles or, in lieu thereof, a statement in substantially the following form:

"An application for a certificate of incorporation of a (bank, trust company, or bank and trust company) to be known as the and to be located at in County, Georgia, will be made to the Secretary of State of Georgia by (names and addresses of incorporators) in accordance with Chapter 1 of Title 7 of the Official Code of Georgia Annotated, the 'Financial Institutions Code of Georgia.' A copy of the articles of incorporation of such proposed (bank, trust company, or bank and trust company) and the application have been filed with the Department of Banking and Finance. The following persons have been proposed as the initial directors: (names and addresses of proposed directors)."

to the newspaper which is the official organ of the county where the main office will be located. The articles or statement must be published once a week for two consecutive weeks with the first publication occurring within ten days of receipt by the newspaper of the articles or statement.

(d) A registered agent shall be named for each financial institution that is a corporation, and each financial institution shall inform the department and the Secretary of State of its current registered agent.



§ 7-1-393. Additional filings with department; fees

The incorporators shall also file with the department:

(1) Information desired by the department in order to evaluate the proposed institution which shall be made available in the form specified by the department;

(2) The affidavit required by Code Section 7-1-391;

(3) A certificate of the Secretary of State showing that the proposed name of the bank or trust company has been reserved pursuant to Code Section 7-1-131; and

(4) Applicable fees established by regulation of the department to defray the expense of the investigation required by Code Section 7-1-394.



§ 7-1-394. Investigation; approval or disapproval by department; abbreviated procedures

(a) Upon receipt of the articles and the filings and fees from the incorporators as required by Code Section 7-1-393, the department shall conduct such investigation as it may deem necessary to ascertain whether it should approve the proposed bank or trust company. The department shall approve the bank or trust company if and only if it determines in its discretion that:

(1) The articles and supporting items satisfy the requirements of this chapter;

(2) The convenience and needs of the public will be served by the proposed bank or trust company;

(3) There is a reasonable promise of adequate support for the bank or trust company in the light of:

(A) The competition offered by existing banks and trust companies and other financial institutions;

(B) The previous financial history of the community as to banks, trust companies, and other financial institutions;

(C) As to banks, the opportunities for profitable employment of bank funds as indicated by the average demand for credit, the number of potential depositors, the volume of bank transactions, and the businesses and industries of the community with particular regard to their stability, diversification, and size; and

(D) As to trust companies, the opportunities for profitable employment of fiduciary or other representative services;

(4) The character and fitness of the incorporators, of the directors, and of the proposed officers are such as to command the confidence of the community and to warrant the belief that the business of the proposed bank or trust company will be honestly and efficiently conducted;

(5) There has not been any material violation of Code Section 7-1-391, so that approving the articles would, in the opinion of the department, impair the policy manifested by that provision;

(6) The capital structure of the proposed bank or trust company is adequate in relation to the amount and character of the anticipated business of the bank or trust company and the safety of prospective depositors; and

(7) In the case of trust companies, the proposed company will have sufficient personnel with adequate knowledge and experience to administer fiduciary accounts.

(b) Within 90 days after receipt of the articles and the filings and fees from the incorporators as required by Code Section 7-1-393, the department shall approve or disapprove the proposed bank or trust company. In giving approval, the department may impose conditions to be satisfied prior to the issuance of a permit to do business under Code Section 7-1-396. If the department, in its discretion, shall approve the proposed bank or trust company with or without conditions, it shall deliver its written approval of the articles to the Secretary of State and notify the incorporators of its action, provided that if the approval of a federal public body is also required with respect to the bank or trust company, then the department may, at its option, withhold its written approval from the Secretary of State until such approval is given and may, at its option, withdraw its approval if the federal public body refuses to grant its approval to the bank or trust company. If the department, in its discretion, shall disapprove the proposed bank or trust company, it shall notify the incorporators of its disapproval and state generally the unfavorable factors influencing its decision. The decision of the department shall be conclusive, except that it may be subject to judicial review as provided in Code Section 7-1-90.

(b.1) The procedure and criteria used in the review of a request to establish an additional banking location pursuant to Code Sections 7-1-601 and 7-1-602 may be streamlined and abbreviated as provided by departmental rule, regulation, or written policy.

(c) Nothing contained in this Code section, Code Section 7-1-608, or Code Section 7-1-622 shall limit the authority of the department to approve the organization of a special purpose bank or trust company which does not do a general banking business with the public but is organized for the purpose of conducting a limited banking business which facilitates the economic, commercial, or export-import trade growth of this state. The department may establish, by rule or by condition to its approval of articles of incorporation of any special bank or of any credit card bank incorporated under the provisions of Chapter 5 of this title, such special provisions concerning distribution of ownership, composition of the board of directors, bylaws, or the conduct of corporate affairs for any such special purpose bank or credit card bank incorporated under the provisions of Chapter 5 of this title as it determines to be consistent with the special nature of such charters and their efficient operation and safe and sound banking practice; provided, however, in no event shall fewer than a majority of the directors of such special purpose bank or credit card bank be residents of this state.

(d) The department shall not approve articles for any trust company that is not also a bank or an affiliated trust company as defined in Code Section 7-1-320.

(e) The department may utilize in its investigation process such reports from other bank supervisory agencies as are pertinent to the requirements of Georgia law.



§ 7-1-395. Issuance of certificate of incorporation

If the Secretary of State shall receive, with respect to the proposed bank or trust company:

(1) The written approval of the department with a copy of the articles of incorporation attached;

(2) An affidavit executed by the duly authorized agent or publisher of the newspaper in which publication of the articles or a summary statement relating thereto is required by Code Sections 7-1-7 and 7-1-392 stating that the articles or the summary statement have been published as required by those Code sections;

(3) All fees and charges required by law and if, in addition, the name of the proposed bank or trust company continues to be reserved or is available,

the Secretary of State shall immediately issue to the incorporators a certificate of incorporation. The Secretary of State shall retain on file in his office a copy of the certificate, the articles, the department's approval, and the publisher's certificate.



§ 7-1-396. Effect of certificate of incorporation; permit to begin business

(a) As of the issuance of the certificate of incorporation by the Secretary of State, the corporate existence of the bank or trust company shall begin and those persons who subscribed for shares prior to filing of the articles, or their assignees, shall be shareholders in the bank or trust company; provided, nevertheless, that the department shall have full authority to regulate and supervise the activities of promoters, incorporators, initially named directors, subscribers for shares, and all persons soliciting offers to subscribe for shares in any bank in formation under this chapter even though the corporate existence of the bank may not have officially begun and the bank in formation shall be considered a "bank" for those purposes. Persons named in the articles of incorporation and approved by the department as initial directors of the bank in formation shall not be considered "agents" or "broker-dealers" within the meaning of paragraphs (1) and (3) of Code Section 10-5-2.

(b) The certificate of incorporation shall be conclusive evidence of the fact that the bank or trust company has been incorporated; but proceedings may be instituted by the state to dissolve, wind up, and terminate a bank or trust company in accordance with Code Section 7-1-92 and other applicable provisions of this chapter.

(c) Until receipt of a permit to begin business issued by the department, a bank or trust company shall not transact any business except such business as is incident to its organization or to the obtaining of subscriptions and payment for its shares and other securities.

(d) The department shall issue to a bank or trust company a permit to begin business when:

(1) Capital stock of the bank or trust company shall have been fully paid in, in cash, and in no event in an amount less than the minimum capital stock for banks or trust companies under Code Section 7-1-410, and, in addition, there shall have been paid in:

(A) Paid-in capital in an amount not less than 20 percent of the capital stock;

(B) An expense fund in an amount fixed by the department which shall not be less than 5 percent of the capital stock; and

(C) The proceeds of subordinated securities, if any, which were considered part of the capital structure of the bank or trust company by the department under Code Section 7-1-419 in giving its approval of the proposed institution;

(2) All of the directors have taken the oath or affirmation required by Code Section 7-1-484;

(3) The bylaws of the bank or trust company have been filed with the department;

(4) The bank or trust company has designated its registered agent and registered office pursuant to Code Section 7-1-132;

(5) The bank or trust company has been organized and is ready to begin the business for which it was incorporated;

(6) All conditions imposed by the department in giving its approval of the proposed bank or trust company under Code Section 7-1-394 have been satisfied; and

(7) The department has received an affidavit signed by the president or secretary and by at least a majority of the directors of the bank or trust company to the effect that all of the foregoing requirements of this subsection have been satisfied.



§ 7-1-397. Organizational meetings

(a) After the issuance of the certificate of incorporation by the Secretary of State, a first meeting of the shareholders may be held within this state at the call of the shareholders who were the incorporators, or a majority of them, for the purpose of adopting bylaws or for such other purposes as shall be stated in the notice of the meeting.

(b) After the issuance of the certificate of incorporation by the Secretary of State, an organizational meeting of the board of directors named in the articles shall be held within this state at the call of a majority of the directors for the purpose of adopting bylaws and of electing officers and for transaction of such other business as may come before the meeting. The directors who call the meeting shall give to each director named in the articles at least three days' written notice of the meeting.



§ 7-1-398. Liability for premature business

Incorporators and other persons who organize a bank or trust company which transacts business before its capital stock, paid-in capital, and expense fund as required by Code Section 7-1-396 have been paid in shall be jointly and severally liable to depositors and other creditors to make good the amounts not paid in by subscribers or otherwise deficient. Such liability shall be deemed as an asset of the bank or trust company and may be enforced by it, its successors or assignees, or by a shareholder suing derivatively, or by a receiver appointed under this chapter.






Part 9 - Financial Structure

§ 7-1-410. Minimum capital stock

(a) Except as provided in subsections (b) and (c) of this Code section, the minimum capital stock of a de novo bank or trust company shall be $3 million. An established bank or trust company no longer in de novo status shall maintain a minimum capital stock of $3 million or such greater amount as the department may require based on a proportion of capital to total assets.

(b) A de novo bank or trust company whose main office is located in a county with a population of less than 200,000, according to the last official United States census, shall have a minimum capital stock of $2 million. An established bank or trust company located in such county shall maintain a minimum capital stock of $2 million or such greater amount as the department may require based on a proportion of capital to total assets.

(c) A bank or trust company existing on July 1, 1989, with a capital stock of less than that required by subsections (a) and (b) of this Code section shall not be required to increase its capital stock above the amount outstanding on July 1, 1989, except as otherwise provided by law.



§ 7-1-411. Paid-in capital and appropriated retained earnings

Losses sustained by a bank or trust company in excess of retained earnings may be charged to paid-in capital or to appropriated retained earnings, provided that a bank or trust company shall not pay any dividends so long as its paid-in capital and appropriated retained earnings do not, in combination, equal at least 20 percent of its capital stock. Earnings shall, not later than the end of each fiscal year, be transferred to appropriated retained earnings until such required 20 percent margin is obtained.



§ 7-1-412. Beginning business expense fund

The expense fund required under Code Section 7-1-396 shall be created out of amounts paid for shares of common stock which are in excess of 120 percent of the par value of such shares. Such expense fund may be charged for expenses incurred by the bank or trust company in connection with its incorporation and operation, and any balance in such fund at any time after the expiration of one year from the issuance of a permit to begin business may be credited to paid-in capital.



§ 7-1-413. Classes of shares

A bank or trust company may have one or more classes of common or preferred shares, all of which shall be shares with par value of not less than $1.00 and any or all of which may, subject to the restrictions of this chapter, consist of shares with full, limited, multiple, fractional, or no voting rights and such designations, preferences, qualifications, privileges, limitations, redemption provisions (in the case of preferred shares), options, conversion rights, and other special rights as shall be stated in the articles. Except as otherwise stated in the articles, this chapter, or other applicable laws, each share shall be equal in all respects to every other share.



§ 7-1-414. Purchase, redemption, and convertibility of shares and debt securities

(a) Any preferred shares subject to redemption shall be redeemable only pro rata or by lot or by such other equitable method as is selected by the board of directors, except as otherwise provided in the articles.

(b) With the written approval of the department and the votes of directors and shareholders required to authorize an increase in the capital stock of the institution under Code Section 7-1-511:

(1) Preferred stock may be convertible to common stock; and

(2) Subordinated securities may be convertible to common stock.

(c) With the written approval of the department, a resolution of the board of directors, and a two-thirds' affirmative vote of the shares entitled to vote, a bank or trust company may acquire issued shares of its own common stock, which will then be considered treasury shares. The department shall consider whether the acquisition has a legitimate corporate purpose, whether any capital impairment would result, and whether the price of the shares reflects fair market value.



§ 7-1-415. Consideration for shares

(a) Except as provided in subsection (b) of this Code section and in the case of a distribution of shares under subsection (e) of Code Section 7-1-488 or incident to a merger, consolidation, or other corporate reorganization or rehabilitation authorized by this chapter, shares of a bank or trust company may be issued only for cash in an amount which shall be at least the aggregate par value of the share, unless otherwise approved by the department with the demonstration of good cause, plus such amounts, if any, necessary to assure that after issuance of the shares the bank or trust company will have the paid-in capital required by Code Section 7-1-411 and, in the case of a new bank or trust company, the expense fund required by Code Section 7-1-396.

(b) Where a bank or trust company issues shares in exchange for or in order to convert other shares or obligations which have been issued by it, the consideration for such shares shall be:

(1) The cash originally received for the shares or obligations surrendered or converted;

(2) The additional cash received incident to the exchange or conversion;

(3) The other amounts, if any, transferred to capital stock incident to the exchange or conversion.

In any such case the consideration shall be not less than the minimum amount specified in subsection (a) of this Code section. Any amount by which capital stock may be reduced upon an exchange or conversion shall be transferred to paid-in capital.



§ 7-1-416. Method of issuance

(a) Unless more restrictive procedures are stated in the articles, the board of directors may, by resolution duly adopted, issue from time to time, in whole or in part, common or preferred shares authorized by the articles.

(b) With the consent of the department, a bank or trust company may withdraw any offer to sell its common or preferred shares, whether issued pursuant to its articles or pursuant to subsection (a) of this Code section; and such shares may be held as authorized shares subject to future issuance in accordance with subsection (a) of this Code section.

(c) A bank or trust company may not, directly or indirectly, extend credit for the purpose of financing the original purchase of capital stock or capital debt issued by it or by a bank holding company to which it is affiliated.



§ 7-1-417. Share certificates and debt security instruments

(a) A bank or trust company shall not deliver any share certificate until the share or shares represented thereby are fully paid. Each subscriber, upon payment in full for his shares, shall be entitled to a certificate or certificates certifying the number of shares owned by him in the bank or trust company.

(b) Unless otherwise provided in the articles or the bylaws, the shares of a bank or trust company shall be represented by certificates signed by the president or a vice-president and the secretary or an assistant secretary of the bank or trust company and may be sealed with the seal of the bank or trust company or a facsimile thereof. The signatures of such officers upon a certificate may be facsimiles if the certificate is countersigned by a transfer agent, or registered by a registrar, other than the bank or trust company itself or any employee of the bank or trust company.

(c) Each certificate representing shares shall set forth upon the face thereof:

(1) The name of the bank or trust company;

(2) That the bank or trust company is organized under the laws of this state;

(3) The name or names of the person or persons to whom issued;

(4) The number and class of shares such certificate represents;

(5) The par value of each share represented by such certificate;

(6) If the shares represented thereby are nonvoting shares, a statement or notation to that effect; and

(7) If the shares represented thereby are subordinate to shares of any other class with respect to dividends or amounts payable on liquidation, a brief statement to that effect.

(d) Each certificate representing shares issued by a bank or trust company which is authorized to issue shares of more than one class shall set forth or fairly summarize upon the face or back of the certificate, or shall state that the bank or trust company will furnish to any shareholder upon request and without charge, a full statement of the designations, preferences, limitations, and relative rights of the shares of each class authorized to be issued.

(e) In the event of a change in the capital structure of a corporation, it shall not be necessary to recall any previously issued share certificate for either the addition or deletion of the statement required by paragraph (7) of subsection (c) of this Code section to be set forth upon the face of such certificate or for revision of the information placed upon the face or back of the certificate pursuant to subsection (d) of this Code section.

(f) The signatures of the officers of a bank or trust company and the seal of the bank or trust company upon any bond, debenture, or other debt security issued by the bank or trust company may be facsimiles if the instrument is authenticated or countersigned by a trustee or transfer agent, or registered by a registrar, other than the bank or trust company itself or any employee of the bank or trust company.

(g) In case any officer who has signed or whose facsimile signature has been placed upon a share certificate or upon a bond, debenture, or other debt security as provided in this Code section shall have ceased for any reason to be such officer before such certificate or instrument is issued, it may be issued by the bank or trust company with the same effect as if he were such officer at the date of its issue.

(h) Nothing in this Code section shall be construed to invalidate any share certificate validly issued and outstanding on April 1, 1975.



§ 7-1-418. Issuance and transfer of fractional shares or scrip

(a) A bank or trust company may, but shall not be obliged to, issue certificates for fractional shares in order to effect share transfers, share distributions or reclassifications, mergers, consolidations, or reorganizations which shall entitle the holder, in proportion to his fractional holdings, to exercise voting rights, to receive dividends thereon, and to participate in any of the assets of the bank or trust company in the event of liquidation.

(b) As an alternative, a bank or trust company may pay in cash the fair value of fractional shares as determined by the board of directors as of a time fixed by the board. In the absence of bad faith, all acts of the board pursuant to this subsection shall be conclusive.

(c) As an alternative, the board of directors may issue scrip in registered or bearer form over the manual or facsimile signature of an officer of the bank or trust company or of its agent, exchangeable as therein provided for full shares; but such scrip shall not entitle the holder to any rights of a shareholder except as therein provided. The board of directors may cause such scrip to be issued subject to the condition that it shall become void if not exchanged for certificates representing full shares before a specified date, or subject to the condition that the shares for which such scrip is exchangeable may be sold by the bank or trust company and the proceeds thereof distributed to the holders of such scrip, or subject to any other conditions which the board of directors may deem advisable. If a bank or trust company issues scrip, it shall provide reasonable opportunity for persons entitled thereto to sell such scrip or to purchase such additional scrip as may be needed to acquire a full share.

(d) A corporation may provide reasonable opportunity for persons entitled to fractional shares to sell such fractional shares or to purchase such additional fractional shares as may be needed to acquire a full share, or may sell fractional shares or scrip for the account of such persons.



§ 7-1-419. Subordinated securities

(a) A bank or trust company may issue notes, debentures, or other obligations in the form of "subordinated securities," provided that they:

(1) Are subordinated in right of payment, in the event of insolvency or liquidation of the bank or trust company, to the prior payment of all deposits of the bank or trust company and of all claims of other creditors of the bank or trust company except the holders of securities on a parity therewith and the holders of securities expressly subordinated thereto;

(2) Are authorized by the same votes of directors and shareholders as those required for authorization of an increase in capital stock of the bank or trust company under Code Section 7-1-511;

(3) Contain provisions for amortization, serial maturities, transfers to a sinking fund, allocation of reserves, or other provisions sufficient to pay or to have paid at maturity all amounts due thereon; and

(4) Are approved by the department prior to the issue thereof.

(b) The aggregate amount of the obligations of a bank or trust company in the form of subordinated securities shall at no time exceed 50 percent of the sum of the unimpaired capital stock, unimpaired paid-in capital, and appropriated retained earnings of the bank or the trust company.

(c) If at or after the payment or retirement of the subordinated securities of a bank or trust company there is or would be a deficiency in the capital stock of the bank or trust company, such fact shall be reported to the department in advance of the payment or retirement. The department may, upon receipt of such report, order a restoration of capital stock or take other appropriate remedial measures under this chapter.

(d) Subordinated securities shall not be considered in determining the amount of ad valorem taxes payable by the bank or trust company.






Part 10 - Shareholders

§ 7-1-430. Liability of subscribers and shareholders

(a) Except as otherwise provided in this Code section, a holder of or subscriber to shares of a bank or trust company shall be under no obligation to the bank or trust company or its creditors with respect to such shares or subscription other than the obligation to pay the full consideration remaining due to the company upon such shares or subscription. Such obligation may be enforced by the bank or trust company and its successors or assigns, or by a shareholder suing derivatively, or by a receiver appointed under this chapter.

(b) Every subscriber for shares not fully paid and every original holder of shares not fully paid which were issued contrary to Code Section 7-1-417 and every transferee or assignee of a subscription for shares or of shares with knowledge or notice that the shares are not fully paid and were issued contrary to Code Section 7-1-417 shall continue personally liable thereon as provided in subsection (a) of this Code section, notwithstanding any transfer or assignment of such shares or subscription for such shares.

(c) Any person becoming a transferee or assignee of shares or of a subscription for shares in good faith and without knowledge or notice that the full consideration therefor has not been paid shall not be personally liable thereon for any unpaid portion of such consideration.

(d) An executor, administrator, conservator, guardian, trustee, assignee for the benefit of creditors, receiver, or other fiduciary shall not be personally liable to the bank or trust company or its creditors as a holder of or subscriber for its shares; but the estate and funds in his hands or under his control shall be so liable. Nothing in the foregoing shall relieve any fiduciary from liability for a breach of trust.

(e) No bailee or nominee and no pledgee or other holder of shares as collateral security shall be personally liable as a shareholder, but the bailor or real party in interest or pledgor or other person transferring such shares as collateral shall be considered the holder thereof for purposes of liability under this Code section.

(f) No liability under this Code section shall be asserted against a subscriber or shareholder more than six years after the date on which the shares for which payment is sought were to have been fully paid pursuant to the contract of sale or subscription agreement or, if no such date is provided for in the contract of sale or subscription agreement, more than six years from the date of the contract of sale or subscription agreement, whether or not such contract or agreement is under seal.

(g) The subscription agreement or contract of sale may prescribe other penalties for failure to make payments when due; but no penalty working a forfeiture of a subscription, or of the amounts paid thereon, shall be declared as against any subscriber unless the amount due thereon shall remain unpaid for a period of 20 days after written demand has been made therefor. The delinquent subscriber or his legal representative shall be entitled to be paid the excess of the sale proceeds realized from the sale by the bank or trust company of such subscribed shares over the sum of:

(1) The amount due and unpaid on the subscription; and

(2) The reasonable expenses incurred in selling the shares;

but in no event shall the delinquent subscriber or his legal representative be entitled to be paid an amount greater than the amount paid by said subscriber on his subscription.

(h) The board of directors shall have power to compromise, on such terms and conditions as the board may prescribe, any claim, dispute, or action arising out of a subscription for shares when in the judgment of the board it is in the best interests of the bank or trust company to do so.



§ 7-1-431. Preemptive rights

(a) Except as provided in subsection (b) of this Code section or in the articles, a bank or trust company shall issue shares, option rights, or securities having conversion or option rights by first offering them to shareholders of the same class in proportion to their holdings of shares of such class.

(b) Except as provided in the articles, there shall be no preemptive right to:

(1) Shares issued as a share dividend;

(2) Fractional shares;

(3) Shares issued pursuant to share plans authorized by subsection (e) of Code Section 7-1-488;

(4) Shares issued pursuant to acquisition of substantially all of the assets of another bank or trust company;

(5) Shares released by waiver from their preemptive right by the affirmative vote or written consent of the holders of two-thirds of the shares of the class to be issued. Any such vote or consent shall be binding on all shareholders and their transferees for the time specified in such vote or consent up to but not exceeding one year from the date thereof and shall protect the bank or trust company, its management, and all persons who may within such time acquire the shares so released;

(6) Shares which have been offered to shareholders to satisfy their preemptive right but not purchased by them within the prescribed time and which are thereafter issued or sold to any other person or persons at a price not less than the price at which they were offered to such shareholders.

(c) Unless otherwise provided in the articles, no holder of shares of any class shall have any preemptive right with respect to shares of any other class which may be issued or sold by the bank or trust company.

(d) Nothing in this Code section shall impair any cause of action or remedy which any shareholder may have for a breach of duty by the board of directors relating to the sale or other disposition by the bank or trust company of shares or securities not subject to the preemptive rights under this Code section or under the articles.

(e) The holders of shares entitled to the preemptive rights shall be given prompt notice setting forth the time within which and the terms and conditions upon which such shareholders may exercise their preemptive rights. Such notice shall be given at least 30 days prior to the expiration of the period during which the rights may be exercised.



§ 7-1-432. Meetings of shareholders

(a) Meetings of the shareholders of a bank or trust company shall be held at such place within or without the state as shall be fixed by the bylaws or by the board of directors pursuant to the bylaws or, if not so fixed, at the main office of the bank or trust company.

(b) There shall be at least one meeting of the shareholders in each calendar year for the election of directors. In addition, any matter relating to the bank or trust company, whether or not stated in the notice of meeting, may be brought up for action, except matters which this chapter requires to be stated in the notice of meeting. The time of such annual meeting shall be fixed by the bylaws or by the board of directors pursuant to the bylaws. If the annual meeting shall not be called and held during any calendar year, the principal court may, after notice to the bank or trust company, order a substitute annual meeting to be held upon the application of any shareholder. The principal court may issue such orders as may be appropriate, including, without limitation, orders designating the time and place of such meeting, the record date for determination of shareholders entitled to vote, and the form of notice of such meeting.

(c) Special meetings of the shareholders or a special meeting in lieu of the annual meeting of the shareholders may be called by the president, the chairman of the board of directors, the board of directors, or such other officers or persons as may be provided in the articles or bylaws or, in the event there are no officers or directors, then by any shareholder. Special meetings of the shareholders or a special meeting in lieu of the annual meeting of the shareholders shall be called by the bank or trust company upon the written request of the holders of not less than 25 percent of the outstanding shares of the bank or trust company entitled to vote in an election of directors.

(d) Notice of annual and special meetings shall be given to shareholders of record pursuant to Code Section 7-1-6. But when a meeting is adjourned to another time or place, it shall not be necessary, unless the bylaws require otherwise, to give any notice of the adjourned meeting if the time and place to which the meeting is adjourned are announced at the meeting at which the adjournment is taken; and at the adjourned meeting any business may be transacted that might have been transacted on the original date of the meeting. If, however, after the adjournment the board fixes a new record date for the adjourned meeting, a notice of the adjourned meeting shall be given each shareholder of record on the new record date entitled to vote at such meeting.

(e) Any action required by this chapter to be taken at a meeting of the shareholders of a bank or trust company, or any action which may be taken at a meeting of the shareholders, may be taken without a meeting if written consent setting forth the action so taken shall be signed by all the shareholders entitled to vote with respect to the subject matter thereof. Such consent shall have the same force and effect as a unanimous vote of shareholders and may be stated as such in any articles or document filed with the Secretary of State or the department under this chapter.



§ 7-1-433. Closing of transfer books or fixing record date

(a) For the purpose of determining shareholders entitled to notice of or to vote at any meeting of shareholders or any adjournment thereof, or entitled to receive payment of any dividend, or in order to make a determination of shareholders for any other proper purpose, the board of directors of a bank or trust company may provide that the stock transfer books shall be closed for a stated period not to exceed, in any case, 70 days. If the stock transfer books shall be closed for the purpose of determining shareholders entitled to notice of or to vote at a meeting of shareholders, such books shall be closed for at least ten days immediately preceding such meeting.

(b) In lieu of closing the stock transfer books, the bylaws or, in the absence of an applicable bylaw, the board of directors may fix in advance a date as the record date for any such determination of shareholders, such date in any case to be not more than 70 days and, in case of a meeting of shareholders, not less than ten days prior to the date on which the particular action requiring such determination of shareholders is to be taken.

(c) If the stock transfer books are not closed and no record date is fixed for the determination of shareholders entitled to notice of or to vote at a meeting of shareholders or shareholders entitled to receive payment of a dividend, the date on which notice of the meeting is mailed, or the date on which the resolution of the board of directors declaring such dividend is adopted, as the case may be, shall be the record date for such determination of stockholders.

(d) When a determination of shareholders entitled to vote at any meeting of shareholders has been made, as provided in this Code section, such determination shall apply to any adjournment thereof, unless the board of directors fixes a new record date under this Code section for the adjourned meeting.



§ 7-1-434. Voting list

(a) The officer or agent having charge of the stock transfer books for shares of a bank or trust company shall make a complete list of the shareholders entitled to vote at a meeting of shareholders or any adjournment thereof, arranged in alphabetical order, showing the address of each shareholder and the number and class, if any, of shares held by each shareholder. Such list shall be produced and kept open at the time and place of the meeting and shall be subject to the inspection of any shareholder during the whole time of the meeting for the purposes thereof. Such list shall be prima-facie evidence of who is a shareholder of record; but, in the event of challenge, the record of shareholders required by Code Section 7-1-439 shall control.

(b) If the requirements of this Code section have not been substantially complied with, the meeting shall, on the demand of any shareholder in person or by proxy, be adjourned until the requirements are complied with.

(c) If no such demand is made, failure to comply with the requirements of this Code section shall not affect the validity of any action taken at such meeting.

(d) Notwithstanding subsections (a) through (c) of this Code section, it shall not be necessary to prepare or produce a list of shareholders in any case where the record of shareholders is presented and readily shows, in alphabetical order or by alphabetical index and by classes, if any, the names of the shareholders entitled to vote, with the address of and the number of shares held by each.



§ 7-1-435. Quorum of shareholders

(a) Except as provided in subsection (d) of this Code section or the articles or in bylaws adopted by the shareholders, a majority of the shares entitled to vote, represented in person or by proxy, shall constitute a quorum at a meeting of shareholders.

(b) If a quorum is present, the affirmative vote of the majority of the shares represented at the meeting and entitled to vote on the subject matter shall be the act of the shareholders, unless the vote of a greater number, or voting by classes, is required by this chapter, or the articles, or bylaws.

(c) When a quorum is once present to organize a meeting, the shareholders present may continue to do business at the meeting or at any adjournment thereof, notwithstanding the withdrawal of enough shareholders to leave less than a quorum.

(d) If a meeting cannot be organized for lack of a quorum, those present may adjourn the meeting to such time and place as they may determine. In the case of a meeting for the election of directors which is twice adjourned for lack of a quorum, those present at the second of such adjourned meetings, of which notice has been given in writing to shareholders pursuant to Code Section 7-1-6, shall constitute a quorum for the election of directors without regard to the other quorum requirements of this Code section, the articles, or bylaws.



§ 7-1-436. Voting of shares

(a) Unless otherwise provided in the articles, each outstanding share entitled to vote, regardless of class, shall be entitled to one vote on each matter submitted to a vote at a meeting of shareholders. A subscriber shall not be entitled to vote the share subscribed for until such shares have been fully paid.

(b) Treasury shares shall not be voted at any meeting nor counted in determining the total number of outstanding shares at any given time.

(c) The chairman of the board, chief executive officer, president, any vice-president, the secretary, or the treasurer of a corporation which is the holder of record of shares of a bank or trust company shall be deemed by the bank or trust company to have authority to vote such shares and to execute proxies and written waivers and consents in relation thereto, whether such shares are held in a fiduciary capacity or otherwise, unless, before a vote is taken or a waiver of consent is acted upon, it is made to appear by a certified copy of the bylaws or resolution of the board of directors or executive committee of the corporation holding such shares that such authority does not exist or is vested in some other officer or person. In the absence of such certification, a person executing any such proxies, waivers, or consents or presenting himself or herself at a meeting as one of such officers of a corporate shareholder shall, for the purposes of this Code section, be prima facie deemed to be duly elected, qualified, and acting as such officer and to be fully authorized; and, in the case of conflicting representation, the corporate shareholder shall be deemed to be represented by its senior officer in the order first stated in this subsection.

(d) Shares held by an administrator, executor, guardian, or conservator may be voted by him, either in person or by proxy, without a transfer of such shares into his name. Shares standing in the name of a trustee may be voted by him, either in person or by proxy; but no trustee shall be entitled to vote shares held by him without a transfer of such shares into his name or the name of his nominee. Shares standing in the name of a person as life tenant may be voted by him, either in person or by proxy, unless the record of shareholders shows that he is not entitled to vote such shares.

(e) Shares standing in the name of a receiver may be voted by such receiver; and shares held by or under the control of a receiver may be voted by such receiver without a transfer thereof into his name if authority to do so is contained in an order of the court by which such receiver was appointed.

(f) If a share or shares stand of record in the names of two or more persons, whether fiduciaries, joint tenants, tenants in common, tenants in partnership, or otherwise, or if two or more persons have the same fiduciary relationship respecting the same share or shares, then unless the instrument or order appointing them or creating the tenancy otherwise directs and such instrument or order or a copy thereof is filed with the secretary of the bank or trust company, their acts with respect to voting shall have the following effect:

(1) If only one votes, in person or by proxy, his act binds all;

(2) If more than one votes, in person or by proxy, the act of the majority so voting binds all;

(3) If more than one votes in person or by proxy but the votes are evenly split on any particular matter, each faction is entitled to vote the share or shares in question proportionally;

(4) If the instrument or order so filed shows that any such tenancy is held in unequal interest, a majority or even-split for purposes of this subsection shall be a majority or even-split in interest;

(5) The principles of this subsection shall apply, insofar as possible, to execution of proxies, waivers, consents, or objections and for the purpose of ascertaining the presence of a quorum.

(g) A shareholder whose shares are pledged shall be entitled to vote such shares until the shares have been transferred into the name of the pledgee, or a nominee of the pledgee; and thereafter the pledgee or his nominee shall be entitled to vote the shares so transferred.

(h) Notwithstanding subsections (a) through (g) of this Code section, a corporation shall be protected from liability in relying on and treating the persons in whose names shares stand on the record of shareholders as the owners thereof for all purposes.

(i) When notice of redemption of redeemable shares has been mailed to the holders thereof and a sum sufficient to redeem such shares has been set aside to pay the redemption price to shareholders, such shares shall not be entitled to vote in any manner and shall not be deemed to be outstanding shares.



§ 7-1-437. Proxies

(a) Unless otherwise unlawful, a person or corporation who is entitled to attend a shareholders' meeting, to vote thereat, or to execute consents, waivers, or releases may be represented at such meeting or vote thereat, and execute consents, waivers, and releases, and exercise any of his or her other rights, by one or more agents, who may be either an individual or individuals or any domestic or foreign corporation, authorized by a written proxy or electronic transmission of proxy executed by such person or by his or her attorney in fact.

(b) No proxy shall be valid after the expiration of 11 months from the date thereof unless otherwise provided in the proxy. Every proxy shall be revocable at the pleasure of the person executing it, except as otherwise provided in this Code section.

(c) Subject to the limitation of subsection (b) of this Code section, any proxy duly executed is not revoked and continues in full force and effect until an instrument revoking it, or a duly executed proxy bearing a later date, is received by the secretary of the bank or trust company. A proxy is not revoked by the death or incapacity of the maker unless, before the vote is counted or the authority is exercised, written notice of such death or incapacity is received by the secretary of the bank or trust company. Notwithstanding that a valid proxy is outstanding, the powers of the proxyholder are suspended, except in the case of a valid proxy which is by law irrevocable and which states on its face that it is irrevocable, if the maker is present at the meeting and elects to vote in person.

(d) If a proxy for the same shares confers authority upon two or more persons and does not otherwise provide, a majority of them present at the meeting or, if only one is present, then that one may exercise all the powers conferred by the proxy; but, if the proxyholders present at the meeting are divided as to the right and manner of voting in any particular case and there is no majority, the voting of said shares shall be prorated.

(e) If a proxy expressly provides, any proxyholder may, unless otherwise unlawful, appoint in writing a substitute to act in his or her place.

(f) A shareholder shall not sell his or her vote or issue a proxy to vote to any person for any sum of money or anything of value, except as permitted in this Code section and in Code Section 7-1-438, relating to shareholders' agreements.

(g) To be irrevocable, a proxy must be entitled "IRREVOCABLE PROXY," must state that it is irrevocable, must not otherwise be unlawful, and must be held by any of the following or by a nominee of any of the following:

(1) A pledge or other person holding a security interest in the shares;

(2) A person who has purchased or agreed to purchase the shares;

(3) A creditor or creditors of the bank or trust company who extend or continue credit to the bank or trust company in consideration of the proxy, if the proxy states that it was given in consideration of such extension or continuation of credit, the amounts thereof, and the name of the person extending or continuing credit;

(4) A person who has contracted to perform services as an officer of the bank or trust company, if a proxy is required by the contract of employment and if the proxy states that it was given in consideration of such contract of employment, the name of the employee, and the period of employment contracted for;

(5) A person designated by or under an agreement under Code Section 7-1-438, relating to shareholders' agreements.

(h) Notwithstanding a provision in a proxy stating that it is irrevocable, the proxy becomes revocable after the pledge or security interest is redeemed, or the debt of the bank or trust company is paid, or the period of employment provided for in the contract of employment has terminated, or the agreement under Code Section 7-1-438, relating to shareholders' agreements, has terminated; and, in a case provided for in paragraph (3) or (4) of subsection (g) of this Code section, a proxy becomes revocable three years after the date of the proxy or at the end of the period, if any, specified therein, whichever period is less, unless the period of irrevocability is renewed from time to time by the execution of a new irrevocable proxy as provided in this Code section. This subsection does not affect the duration of a proxy under subsection (b) of this Code section.

(i) A proxy may be revoked, notwithstanding a provision making it irrevocable, by a purchaser of shares without knowledge of the existence of the provision unless the existence of the proxy and its irrevocability are noted conspicuously on the face or back of the certificate representing such shares.



§ 7-1-438. Shareholders' agreements

(a) Unless otherwise unlawful, an agreement between two or more shareholders, if in writing and signed by the parties thereto and if a copy thereof is delivered to the department and approved by the department when, in its discretion, such agreement is in the best interest of the bank and the public, may provide that in exercising any voting rights the shares held by them shall be voted as therein provided, or as they may agree, or as determined in accordance with a procedure agreed upon by them. Nothing herein shall impair the right of the bank or trust company to treat the shareholders of record as entitled to vote the shares standing in their names.

(b) The duration of any agreement permitted by subsection (a) of this Code section shall not exceed 20 years. Failure to state a period of duration or stating a period of duration in excess of 20 years shall not invalidate the agreement, but in either such case the period of duration of the agreement shall be 20 years. Any such agreement shall be renewable at any time before the expiration of such 20 year period by agreement of all the shareholders bound thereby at the date of renewal.

(c) A transferee of shares in a bank or trust company whose shareholders have entered into an agreement authorized by subsection (a) of this Code section shall be bound by such agreement or any renewal of such agreement authorized by subsection (b) of this Code section if he takes the shares with notice thereof. A transferee shall be deemed to have notice of any such agreement or any renewal if the existence thereof is noted on the face or back of the certificate or certificates representing such shares.



§ 7-1-439. Books and records

(a) Each bank and trust company shall keep correct and complete books and records of account and shall keep minutes of the proceedings of its shareholders, board of directors, and committees of directors; and each bank and trust company shall keep at its registered office or main office or at the office of its transfer agent or registrar a record of its shareholders, giving the names and addresses of all shareholders and the number, class, and series, if any, of the shares held by each.

(b) The department may, by regulation, prescribe the minimum disclosure of corporate records and reports which must be made by the bank or trust company to its shareholders at each annual meeting. In issuing such regulations, the department shall consider the legitimate rights of a shareholder to sufficient information to evaluate the management and use of his investment and to elect qualified directors for the bank or trust company as well as the rights of customers of the bank or trust company to maintain the confidentiality of their business affairs.

(c) Nothing in this Code section shall impair the power of any court of competent jurisdiction, upon proof by a shareholder of proper purpose, irrespective of the period of time during which such shareholder shall have been a shareholder of record and irrespective of the number of shares held by him, to compel the production or examination by such shareholder of the books and records of account, minutes, and record of shareholders of a bank or trust company.



§ 7-1-440. Derivative actions by shareholders -- When proper

A derivative action may be brought by a shareholder in the right of the bank or trust company to procure a judgment in its favor against directors, officers, or other representatives of the bank or trust company, or shareholders, or third parties, or any combination thereof, whenever the bank or trust company has a claim or cause of action which the representatives of the bank or trust company, in violation of their duties, have failed to enforce, including a claim or cause of action against such representatives for their failure in this respect.



§ 7-1-441. Derivative actions by shareholders -- Restrictions on

(a) In a derivative action involving a right which a bank or trust company may have properly asserted, but which its representatives wrongfully failed to enforce that has been brought by one or more shareholders of a bank or trust company to procure a judgment in its favor, the complaint shall be verified and shall allege that the plaintiff is a shareholder of record at the time of bringing the action. It shall further allege:

(1) That the plaintiff had purchased his or her shares or was a shareholder of record at the time of the transaction of which he or she complains or that his or her shares thereafter devolved on him or her through one or more transfers by operation of law from one who was a holder of record or member at such time; or

(2) That the plaintiff is the holder of record of shares which at the time of the transaction of which he or she complains were held of record by a trustee of a trust in which the plaintiff held a beneficial interest or in which a beneficial interest was held by one from whom the shares have devolved upon the plaintiff through one or more transfers by operation of law.

(b) In any such action the complaint shall also allege with particularity the efforts of the plaintiff to secure the initiation of such action by the board of directors or comparable authority, or the reasons for not making such effort.

(c) Such action shall not be discontinued, compromised, or settled without the approval of the court having jurisdiction of the action. If the court shall determine that the interests of the members or of the shareholders of any class or classes will be substantially affected by such discontinuance, compromise, or settlement, the court shall direct that notice, by publication or otherwise, of the action and the proposed discontinuance, compromise, or settlement thereof be given to the members or to the shareholders of the class or classes whose interests it determines will be so affected; if notice is so directed to be given, the court may determine which one or more of the parties to the action shall bear the expense of giving the same in such amount as the court shall determine and find to be reasonable in the circumstances.

(d) If such action is successful, in whole or in part, or if anything is received by the plaintiff or plaintiffs as the result of the judgment or compromise or settlement of the action, the court may award the plaintiff or plaintiffs reasonable expenses, including reasonable fees of attorneys, and shall direct him or them to account to the bank or trust company for the remainder of the proceeds so received by him or them.

(e) In any such action, the court having jurisdiction, upon final judgment and a finding that the action was brought without reasonable cause, may require the plaintiff or plaintiffs to pay to the parties named as defendants the reasonable expenses, including fees of attorneys, incurred by them in the defense of such action; and such damages as the court may assess shall be paid to the bank or trust company for damages such bank or trust company may have sustained due to adverse publicity brought about as a result of action brought without reasonable cause.






Part 11 - Dividends, Distributions, and Preferred Share Acquisition

§ 7-1-460. Restrictions on payment of dividends; limitation of actions for dividends or distributions

(a) The board of directors of a bank or trust company may, from time to time, declare and the bank or trust company thereupon shall pay dividends on its outstanding shares in cash, property, or its own shares, except when the bank or trust company is insolvent or when the payment thereof would render the bank or trust company insolvent or when the declaration or payment thereof would be contrary to any restrictions contained in the articles, and subject to the following provisions:

(1) Dividends may be declared and paid in cash or property only out of the retained earnings of the bank or trust company unless otherwise approved in advance by the department on terms consistent with standards of safety and soundness;

(2) Dividends may not be declared or paid at any time that the bank or trust company does not have the paid-in capital and appropriated retained earnings required by Code Section 7-1-411, except the department may approve the payment of dividends by a Subchapter S bank, prior to cumulative profitability, for the sole purpose of providing its shareholders with a source of funds to pay federal and state income taxes on the Subchapter S bank's income that is taxable to those shareholders;

(3) Dividends may not be paid without the prior approval of the department in excess of specified amounts as may be fixed by regulations of the department to assure that banks and trust companies maintain an adequate capital structure;

(4) Dividends may be declared and paid in lawfully held treasury shares or in authorized but unissued shares, provided that, in the case of a dividend of authorized but previously unissued shares, there shall be transferred to capital stock an amount equal to the aggregate par value of the shares distributed and, after payment of the dividend, the bank or trust company continues to maintain the paid-in capital and appropriated retained earnings required by Code Section 7-1-411; and

(5) No dividends payable in shares of any class shall be paid in respect to shares of any other class unless the articles so provide or unless such payment is authorized by the affirmative vote or the written consent of the holders of a majority of the outstanding shares of the class in which the payment is to be made.

(b) A split or division of the issued shares of any class into a greater number of shares of the same class without increasing the capital stock of the bank or trust company shall not be construed to be a share dividend within the meaning of this Code section.

(c) If a bank or trust company has declared a cash dividend on any shares or any other distribution payable in cash or has sold fractional shares or scrip for the account of a shareholder and has mailed to a shareholder, at his address appearing on the records of the bank or trust company, a valid check in the amount of the dividend or other distribution or the proceeds of such sale to which such shareholder is entitled and, if such check would have been honored if duly presented to the bank on which it is drawn, no action for the recovery of such dividend or other distribution or for the amount thereof shall be brought by the shareholder or other person entitled thereto more than seven years after the date of mailing the check.

(d) If a bank or trust company has declared a dividend payable in its own shares or any other distribution payable in its own shares or in other than cash and has mailed to a shareholder, at his address appearing on the records of the bank or trust company, a certificate representing such shares or a notice setting forth the time and manner in which a distribution in other than its own shares or cash shall be paid, no action for the recovery of such dividends or other distribution or for the amount thereof shall be brought by the shareholder or other person entitled thereto more than seven years after the mailing of the share certificate or certificates or, in the case of a distribution in other than the shares of the bank or trust company or in cash, the time specified in the notice for the payment thereof.

(e) When the statute of limitations provided for in this Code section has run with respect to any unclaimed dividend, other unclaimed distribution, or unclaimed proceeds of the sale of fractional shares or scrip, the cash or property represented thereby shall thenceforth be treated as an asset of the bank or trust company.



§ 7-1-461. Distribution upon reduction of capital stock or paid-in capital

(a) Upon the decrease of capital stock of a bank or trust company pursuant to amendment of its articles as provided in this chapter, the board of directors, subject to restrictions of the articles, may distribute to the shareholders of the bank or trust company an amount in cash equal to all or part of the amount of the decrease in capital stock, if immediately after such distribution the bank or trust company would have the capital stock required by this chapter and would have the paid-in capital and appropriated retained earnings required by Code Section 7-1-411.

(b) Any portion of the amount of a decrease in capital stock which is not distributed to shareholders in accordance with this Code section shall be transferred to paid-in capital.

(c) A bank or trust company, by resolution of its board of directors, may distribute to its shareholders amounts representing a reduction in its paid-in capital, provided that after such distribution the institution shall continue to have the paid-in capital and appropriated retained earnings required by Code Section 7-1-411 and provided that such distribution shall first be approved in writing by the department.



§ 7-1-462. Dividends and distributions must be authorized by chapter

The directors of a bank or trust company shall not declare dividends or authorize or ratify the distribution of any part of its assets to shareholders by purchase of its shares or otherwise, except as authorized by this chapter.



§ 7-1-463. Preferred share acquisition

(a) Unless otherwise provided in its articles, a bank or trust company, by resolution of its board of directors and with the prior approval of the department, may redeem or otherwise acquire preferred shares, if immediately after the redemption or other acquisition the bank or trust company would have the paid-in capital and appropriated retained earnings required by Code Section 7-1-411. In determining whether or not to give its approval under this subsection, the department shall give primary consideration to the question of whether or not, after the cancellation of the preferred shares, the capital accounts of the bank or trust company would be adequate to support its anticipated deposit or trust business.

(b) Preferred shares which are redeemed or otherwise acquired shall be canceled and shall not be reissued without prior approval of the department.






Part 12 - Management

§ 7-1-480. Board of directors

(a) Administration of the business and affairs of a bank or trust company shall be the responsibility of a board of directors.

(b) Seventy-five percent of the directors shall be citizens of the United States and at least a majority shall:

(1) Reside in Georgia; or

(2) Reside within 40 miles of any banking location authorized to offer a complete banking or trust service.

(c) The residency requirements of paragraphs (1) and (2) of subsection (b) of this Code section shall not apply to banks having branches in states other than Georgia, provided the residency of directors is consistent with the bank's articles of incorporation and bylaws.

(d) The department may waive or modify the requirements of subsection (b) of this Code section with respect to special purpose banks organized pursuant to subsection (c) of Code Section 7-1-394.

(e) Notwithstanding other provisions of this Code section, directors who were legally qualified to serve on April 1, 1975, may continue to serve for such time as they are continuously members of the board of directors of their bank or trust company.



§ 7-1-481. Adopting, amending, and repealing bylaws

The board of directors shall have the power to adopt, amend, or repeal bylaws as specified in paragraph (4) of Code Section 7-1-260 unless such power is reserved exclusively to the shareholders by the articles or in bylaws previously adopted by the shareholders; but any bylaws adopted by the board of directors may be altered, amended, or repealed and new bylaws adopted by the shareholders. The shareholders may prescribe that any bylaw or bylaws adopted by them shall not be altered, amended, or repealed by the board of directors. Copies of the bylaws and any change, addition, or amendment thereto shall be filed with the department immediately upon adoption by the directors or the shareholders.



§ 7-1-482. Number, term, and compensation of directors; effect of failure to maintain at least five directors

(a) The articles or bylaws of any bank or trust company may fix the number of directors of its policy-making board at not less than five nor more than 25 and may provide that the board may, within such limitation, increase or decrease the number of directors by not more than two in any one year, provided that nothing in this subsection shall require a bank with a board of directors of less than five on July 1, 1972, to increase its board to five members. The failure of a bank or trust company to maintain at least five directors at any time does not exculpate the remaining directors from their obligations and liabilities associated with the actions and decisions made as directors of the financial institution, nor does it in any way void any actions taken or decisions made by the board of directors during any such time that there were less than five directors.

(b) Except as otherwise provided in this chapter, each director shall be elected by the shareholders for a term of one year or for staggered terms as provided in Code Section 14-2-806 and shall serve until he or she resigns, is removed, or becomes disqualified or until his or her successor shall have been duly elected and qualified.

(c) Except as otherwise provided in the articles or bylaws, the board of directors may fix the compensation for directors; and a director may be a salaried officer of the bank or trust company.

(d) Notwithstanding the requirements of this Code section, the board of directors of a bank may appoint one or more nonpolicy-making regional boards of directors to consist of a number of persons to be determined by the board. The members of such regional boards may not set bank policy but may exercise certain powers, duties, and responsibilities as delegated by the board. Such regional board members shall have the same status as nonpolicy-making officers of the bank. All such delegations shall be documented in detail in the minutes of the board.



§ 7-1-483. Meetings of board; quorum; committees; acting without meeting

(a) The board of directors shall hold regular meetings at such times as may be fixed by the bylaws and shall at all times be subject to call by the chairman of the board, by the president, or by any two members of the board. The board shall meet at least once in ten different months of each calendar year unless an alternative schedule is approved in writing by the department, but in no event shall the board meet less frequently than once in each calendar quarter.

(b) Unless otherwise provided in the articles or bylaws:

(1) A majority of all the directors in office shall constitute a quorum for the transaction of business; and actions of a majority of those present at a meeting at which a quorum is present shall be actions of the board;

(2) The board of directors may designate three or more of its number to constitute an executive committee or other committees which, to the extent provided in such resolution, shall have and exercise the authority of the board of directors in regard to the business of the bank or trust company; and

(3) Any action which may be taken at a meeting of the directors or of the members of an executive or other committee may be taken without a meeting if a consent or consents in writing setting forth the action shall be signed by all of the directors or all of the members of the executive or other committee and filed with the secretary of the bank or trust company.



§ 7-1-484. Oath of directors; liability of persons who have not subscribed to such oath

(a) Each director, before assuming office, shall take an oath or affirmation that he will diligently and honestly perform his duties in the administration of the affairs of the bank or trust company, that he will not permit a willful violation of law by the bank or trust company, and that he meets the eligibility requirements of this chapter and of the articles and bylaws.

(b) A copy of the oath shall be signed by each director and shall be placed into the minutes of the meetings of the directors. No director shall be authorized to participate in the affairs of the board or receive any compensation for service as a director until the oath has been executed by such director. Any person seeking to act in the capacity of a director before subscribing to the oath and otherwise qualifying for service pursuant to the bylaws of the bank or the laws and regulations governing the operations of the bank shall be fully liable for his actions to the same extent as if that person had qualified to serve as a bank director.



§ 7-1-485. Removal of directors; vacancies

(a) The entire board of directors or an individual director may be removed without cause by the vote of shareholders entitled to cast at least a majority of the votes which all shareholders would be entitled to cast at an annual election of directors.

(b) The board may remove a director from office if:

(1) He is adjudicated an incompetent by a court or is convicted of a felony;

(2) He does not, within 60 days after his election or such longer time as the bylaws may specify, accept the office in writing or by attendance at a meeting and fulfill other requirements for holding the office;

(3) He fails to attend regular meetings of the board for six successive meetings without having been excused by the board; or

(4) He was an employee or duly elected officer of the bank or trust company and was discharged or resigned at the request of the board for reasons relating to performance of duties as an employee or officer of the bank or trust company.

(c) Vacancies in the board of directors, whether caused by removal or otherwise and including vacancies resulting from an increase in the number of directors, may be filled by the remaining members of the board, even though less than a quorum. Each director so elected shall be a director until his successor is elected by the shareholders, who shall make such election at the next annual meeting of shareholders or at any special meeting called for that purpose prior thereto.



§ 7-1-486. Honorary and advisory positions

The board of directors of any bank or trust company may appoint an individual as an honorary director or director emeritus or member of an advisory board. An individual so appointed may be compensated but may not vote at any meeting of the board of directors or be counted in determining a quorum and shall not have any responsibility or be subject to any liability imposed upon a director, or otherwise be deemed a director.



§ 7-1-487. Audits and financial reports

(a) The board of directors shall at least once each year have made by independent certified public accountants an audit of the books and affairs of the bank or trust company, including such matters as may be required by the department and including, in the case of a trust company, accounts held in a fiduciary or other representative capacity. An audit of a bank holding company performed in accordance with this Code section may be made in lieu of individual audits of subsidiaries of the bank holding company. The department may by regulation establish minimum standards for audits and reports under this Code section.

(b) A report of the audit made under subsection (a) of this Code section shall be signed by the accountants who make it. A signed copy of the report shall be submitted to the board for approval or rejection and kept in the files of the bank or trust company. The bank or trust company shall submit the audit to the department in accordance with department regulations.



§ 7-1-488. Officers, agents, and employees; employee share plans

(a) A bank or trust company shall have a president, a secretary, and such other officers as the directors may from time to time designate. An individual may hold more than one office, except that the individual shall not be both president and secretary.

(b) Except as otherwise provided in the articles or bylaws, the board of directors shall elect the officers, fix their compensation, and fill vacancies, however occurring. An officer elected or appointed by the board may be removed by the board at any time, whenever in its judgment the best interests of the institution will be served thereby, without prejudice to any contract right of such officer. The department shall immediately be notified in writing when the individual holding the position of chief executive officer or president of the bank changes.

(c) The officers, as between themselves and the bank or trust company, shall have such authority and perform such duties as may be provided in the bylaws adopted by the board.

(d) A bank or trust company may also employ such agents or employees as may be required for the prompt and orderly discharge of its business.

(e) (1) Except as otherwise provided in the articles, a bank or trust company may adopt and carry out a plan, approved by the directors and the affirmative vote of a majority of the shares entitled to vote thereon, for the sale of shares, or for the granting of options for shares, to some or all of the officers and employees of the bank or trust company or of any affiliate of the bank or trust company or to a trustee on behalf of such employees, upon such terms and conditions and in such manner as may be provided by the bylaws or by the board. In any such plan:

(A) Such shares may be sold or optioned upon terms (not less than the par value thereof) which are deemed advantageous to the bank or trust company by the directors other than directors who may benefit by their action or, if the number of directors who will not benefit by the action is fewer than three, by the shareholders; and

(B) In the absence of fraud in the transaction, the judgment of the board of directors or the shareholders as to the adequacy of the consideration received for any rights or options to purchase shares under the plan shall be conclusive.

(2) Such a plan may be adopted whether or not it qualifies for special tax treatment under the laws of the United States.



§ 7-1-489. Fidelity bonds

Any director who is authorized to handle money or negotiable assets on behalf of a bank or trust company and all officers and employees of a bank or trust company shall be bonded by a regularly incorporated surety company authorized to do business in this state, and the bank or trust company may pay the cost of such fidelity bonds. The form, amount, and surety of such fidelity bonds shall be such as are approved by the board of directors; but the department may require an additional amount or new or additional surety.



§ 7-1-490. Responsibility of directors and officers; delegation of investment decisions

(a) Directors and officers of a bank or trust company shall discharge the duties of their respective positions in good faith and with that diligence, care, and skill which ordinarily prudent men would exercise under similar circumstances in like positions. In discharging his duties, a director or officer, when acting in good faith, shall be entitled to rely upon information, opinions, reports, or statements, including financial statements and other financial data, in each case prepared or presented by:

(1) One or more officers or employees of the bank or trust company whom the director or officer reasonably believes to be reliable and competent in the matters presented;

(2) Counsel, public accountants, or other persons as to matters which the director or officer reasonably believes to be within such person's professional or expert competence; or

(3) A committee of the board upon which the director or officer does not serve, duly designated in accordance with a provision of the articles of incorporation or the bylaws, as to matters within that committee's designated authority, which committee the director or officer reasonably believes to merit confidence;

but such director or officer shall not be considered to be acting in good faith if he has knowledge concerning the matter in question that would cause such reliance to be unwarranted. A director or officer who so performs his duties shall have no liability by reason of being or having been a director or officer of the bank or trust company.

(b) A bank, through its board of directors, may delegate to a correspondent bank the power to determine, within the limits set by law, the investments in which its assets, including reserve assets, may be held, provided that the bank must obtain the prior written approval of the department for such delegation.



§ 7-1-491. Financing involving directors or officers

In addition to other provisions in this chapter and federal law, a bank or trust company shall not make loans or otherwise extend financing to any one of its directors or policy-making officers except on terms, rates, and conditions which are not preferential. Preferential terms, rates, and conditions shall be determined by comparison to those terms, rates, and conditions offered contemporaneously to other borrowers making substantially similar loan requests, having substantially similar credit histories, and offering substantially similar collateral. Such loans shall be made only after the application of prudent loan underwriting criteria normally applied to loan requests of a similar nature from applicants who are not directors and policy-making officers. Approval procedures for such loans should be designed to minimize any potential abuse by bank insiders.



§ 7-1-492. Prohibitions applicable to directors, officers, and employees

(a) No director, officer, or employee of a bank or trust company shall:

(1) Receive anything of value for procuring or attempting to procure any loan from or investment by the bank or trust company;

(2) Purchase, or directly or indirectly be interested in purchasing, from the bank or trust company for less than its face value any promissory note or other evidence of indebtedness issued by the bank or trust company;

(3) Purchase or sell any other asset to the bank or trust company except:

(A) Upon terms not less favorable to the bank or trust company than those offered to other persons or corporations; and

(B) With the prior approval of the board of directors or a committee thereof authorized to act for the board, unless the transaction is made in the regular course of business.

(b) No director shall be eligible to vote concerning any purchase or sale where he is or would be a party to the transaction.

(c) It shall be unlawful for any bank or trust company to lend to any officer, director, or employee any funds held in trust under powers granted in this chapter.



§ 7-1-493. Actions against directors and officers

(a) An action may be brought by any of the persons named in subsection (b) of this Code section against one or more directors or officers of a bank or trust company to procure for the benefit of the bank or trust company a judgment for the following relief:

(1) To compel the defendant to account for his official conduct, or to decree any other relief called for by his official conduct, in the following cases:

(A) The neglect of, failure to perform, or other violation of his duties in the management of the bank or trust company or in the disposition of corporate assets committed to his charge;

(B) The acquisition by himself, transfer to others, loss, or waste of corporate assets due to any neglect of, failure to perform, or other violation of his duties;

(C) The appropriation, in violation of his duties, of any business opportunity of the bank or trust company;

(2) To enjoin a proposed unlawful conveyance, assignment, or transfer of corporate assets or other unlawful corporate transaction, where there is sufficient evidence that it will be made;

(3) To set aside an unlawful conveyance, assignment, or transfer of corporate assets, where the transferee knew of its unlawfulness and is made a party to the action.

(b) An action may be brought for the relief provided in this Code section and in Code Section 7-1-494, relating to the liability of directors in certain cases, by the bank or trust company, or by a receiver, trustee in bankruptcy, officer, director, or judgment creditor thereof, or by a shareholder in accordance with Code Sections 7-1-440 and 7-1-441, relating to derivative actions.

(c) No action shall be brought for the relief provided in this Code section more than four years from the time the cause of action accrued.

(d) This Code section shall not limit any liability otherwise imposed by law upon any director or officer or any third party, provided that after April 1, 1975, Code Section 14-4-65, relating to improper dividends and liability of officers, shall no longer be applicable to officers or directors of banks or trust companies.

(e) Notwithstanding the foregoing, a bank or trust company may provide through an amendment to its articles of incorporation for the elimination or limitation of the personal liability of a director to the shareholders of the bank or trust company to the same extent as a business corporation incorporated under the provisions of Chapter 2 of Title 14, provided that such an amendment to the articles of incorporation must be adopted by the affirmative vote of two-thirds of the total shares outstanding.



§ 7-1-494. Liability of directors in certain cases

(a) In addition to any other liabilities imposed by law upon directors of a bank or trust company:

(1) Directors of a bank or trust company who vote for or assent to the declaration of any dividend or other distribution of the assets of a bank or trust company to its shareholders which is not authorized by this chapter or is contrary to any restrictions contained in the articles shall be jointly and severally liable to the bank or trust company for the amount of such dividend which is paid or the value of such assets which are distributed in excess of the amount of such dividend or distribution which could have been paid or distributed without a violation of the provisions of this chapter or the restrictions in the articles to the extent that any depositor, creditor, or shareholder of the bank or trust company has suffered damage as a result thereof; and

(2) The directors of a bank or trust company who vote for or assent to any distribution of assets of a bank or trust company to its shareholders during the voluntary liquidation of the bank or trust company without the payment and discharge of, or making adequate provisions for, all known debts, obligations, and liabilities of the bank or trust company shall be jointly and severally liable to the bank or trust company for the value of such assets which are distributed, to the extent that such debts, obligations, and liabilities of the bank or trust company are not thereafter paid and discharged.

(b) A director of a bank or trust company who is present at a meeting of its board of directors at which action on any corporate matter is taken shall be presumed to have assented to the action taken unless his dissent shall be entered in the minutes of the meeting or unless he shall file his written dissent to such action with the person acting as the secretary of the meeting before the adjournment thereof or shall forward such dissent by registered or certified mail or statutory overnight delivery to the secretary of the bank or trust company within 24 hours after the adjournment of the meeting. Such right to dissent shall not apply to a director who, being present at the meeting, failed to vote against such action.

(c) A director shall not be liable under subsection (a) of this Code section if he relied and acted in good faith upon financial information of the bank or trust company represented to him to be correct by the president or the officer of the bank or trust company having charge of its books of account or stated in a written report by an independent or certified public accountant or firm of such accountants to reflect fairly the financial condition of such bank or trust company; nor shall he be so liable if in good faith in determining the amount available for any such dividend or distribution he considered the assets to be represented fairly on the books of the bank.

(d) Any director against whom any claim shall be asserted under or pursuant to this Code section for the payment of a dividend or other distribution of assets of a bank or trust company and who shall be held liable thereon shall be entitled to contribution from the shareholders who, knowing such dividend or distribution to have been made in violation of this chapter, accepted or received any such dividends or assets in proportion to the amounts received by them respectively.

(e) Any director against whom any claim shall be asserted under or pursuant to this Code section shall be entitled to contribution from the other directors who voted for or assented to the action upon which the claim is asserted.

(f) No liability under this Code section shall be asserted more than six years from the time the cause of action accrued.






Part 13 - Amendment of Articles

§ 7-1-510. Authorized amendments; articles entirely restated; notice to Secretary of State

(a) A bank or trust company may, in the manner provided in this part, amend its articles at any time in order to make any change therein which would then be authorized for inclusion in original articles under this chapter, including without limitation an amendment:

(1) To adopt a new name permitted to be used under this chapter;

(2) To renew the term for which it is to exist or to provide for perpetual duration;

(3) To change, add to, or diminish the statement of its purpose or purposes;

(4) To increase or diminish the aggregate number of shares which it has authority to issue or to reclassify the shares by changing the number, par value, designations, preferences, redemption provisions, or relative, participating, optional, or other special rights of the shares or the qualifications, limitations, or restrictions of such rights, either with or without an increase or decrease in the number of shares;

(5) To restate the articles in their entirety;

(6) To change its main office location to a new location; or

(7) In the case of a bank, to become a trust company and, in the case of a trust company, to become a bank, with or without retaining an existing capacity to engage in the banking or trust business as the case may be.

(b) Articles restated in their entirety shall state the street address and county of the current instead of the original main office of the bank or trust company and need not state the names or other information concerning the first directors or the incorporators.

(c) Articles need not be amended for the addition or change of a registered agent or the change of a registered office. The bank or trust company shall, however, notify in writing the department and the Secretary of State of such changes.



§ 7-1-511. Proposal and adoption of amendments

(a) An amendment of the articles shall be proposed by adoption of a resolution by the board of directors directing that it be submitted to a vote at a meeting of shareholders.

(b) The resolution proposing an amendment or amendments shall contain the language of each amendment by setting forth in full the articles as they would be amended or any provision thereof as it would be amended or by setting forth in full any matter to be added to or deleted from the articles. A copy of the resolution or a summary thereof shall be included with the notice of the meeting required under Code Section 7-1-6.

(c) Except as provided in subsections (d) and (e) of this Code section, adoption of each amendment shall require the affirmative vote of the shareholders entitled to cast at least a majority of the votes which all shareholders are entitled to cast thereon and, if any class is entitled to vote thereon as a class, of the holders of at least a majority of the outstanding shares of such class.

(d) If a proposed amendment would:

(1) Make any change in the preferences, redemption provisions, qualifications, limitations, restrictions, or special or relative rights of the shares of any class adverse to such class;

(2) Increase or decrease the par value of the shares of any class;

(3) Increase the authorized number of shares of any class;

(4) Limit or deny the existing preemptive rights of the shares of any class; or

(5) Authorize a new class of shares or increase the number of authorized shares of any class, senior or superior in any respect to the shares of any class previously authorized,

the holders of the outstanding shares of such class shall be entitled to vote as a class on such amendment regardless of any limitation stated in the articles on the voting rights of such class.

(e) Any amendment for the purposes set forth in paragraph (7) of subsection (a) of Code Section 7-1-510 shall require for its adoption the affirmative vote of at least two-thirds of all the shares entitled to vote thereon or of each class entitled to vote thereon where voting by class is required.



§ 7-1-512. Execution, contents, filing, and effect of articles of amendment

(a) Upon the adoption of an amendment, articles of amendment shall be signed by two duly authorized officers of the bank or trust company under its seal and shall contain:

(1) The name of the bank or trust company;

(2) The street address and county of its main office;

(3) Whether it was incorporated with banking or trust powers or both;

(4) The time and place of the meeting of shareholders at which the shareholders approved the resolution of the board of directors, as originally proposed or as amended, and the kind and period of notice given to the shareholders;

(5) The number of shares entitled to vote on the amendment and, if the shares of any class are entitled to vote as a class, the number of shares of each such class;

(6) The number of shares voted for and against the amendment and, if shares of any class are entitled to vote as a class, the number of shares of each such class voted for and against the amendment; and

(7) The amendment adopted, which shall be set forth in full.

(b) The articles of amendment shall be filed with the department together with:

(1) The fee required by Code Section 7-1-862; and

(2) As soon as possible, a publisher's affidavit as proof of publication of the advertisement required by Code Section 7-1-513.

(c) The filing of articles of amendment shall constitute an application for a certificate of amendment. If the articles of amendment involve a change in the name of a bank or trust company, it shall reserve the proposed new name under the procedures of Code Section 7-1-131.



§ 7-1-513. Certification of articles of amendment; delivery to bank or trust company; publication of notice

When the articles of amendment are filed, the department shall certify one of the copies thereof and deliver the same to the bank or trust company. The bank or trust company shall cause to be published in a publication as specified in the rules, regulations, or written policies of the department a copy of the articles of amendment or, in lieu thereof, a statement in substantially the following form:

NOTICE OF AMENDMENT

An application for a certificate of amendment of its articles of

incorporation has been made by (name of bank or trust company) by filing

such application with the Department of Banking and Finance in accordance

with the applicable provisions of Chapter 1 of Title 7 of the Official Code

of Georgia Annotated, known as the "Financial Institutions Code of

Georgia." The (purpose) (purposes) of said articles of amendment (is) (are)

(state the purpose of each amendment affected by the articles of amendment).

The articles of amendment or the statement must be published once a week for two consecutive weeks with the first publication occurring within ten days of receipt by the newspaper of the articles of amendment or statement.



§ 7-1-514. Approval or disapproval of articles of amendment

(a) Upon receipt of the articles of amendment, the department shall conduct such investigation as it may deem necessary to determine:

(1) That the articles of amendment and supporting items satisfy the requirements of this chapter;

(2) Where the amendment would grant new powers or status to a bank or trust company, that the criteria for the granting of such powers or status as an original matter have been satisfied;

(3) Where the amendment decreases the capital stock of the institution, that the remaining capital stock will be adequate to support its anticipated banking or trust business;

(4) Where the amendment provides for a change to a new location, that the criteria for establishing a banking office at the new location have been satisfied; and

(5) That the interests of the shareholders, depositors, and the public will not be impaired by the amendment.

(b) Within 60 days after receipt of the articles of amendment, the department, in its discretion, shall approve or disapprove the articles of amendment on the basis of its investigation and criteria set forth in subsection (a) of this Code section. If the department shall approve the articles of amendment, it shall deliver its written approval to the Secretary of State with a copy of the amendment attached and notify the bank or trust company of its action. If the department shall disapprove the articles of amendment, it shall give written notice to the bank or trust company and shall furnish to the bank or trust company a statement generally setting out the unfavorable factors influencing its decision. The decision of the department shall be conclusive, except that it may be subject to judicial review as provided in Code Section 7-1-90.



§ 7-1-515. Issuance of certificate of amendment

If all the fees and charges required by law have been paid and, in the case of a change of name, if the proposed new name of the bank or trust company continues to be reserved or is available on the records of the Secretary of State, upon the receipt by the Secretary of State of the written approval of the department and of proof of publication of the amendments as required by Code Section 7-1-513, the Secretary of State shall immediately issue to the bank or trust company a certificate of amendment and shall retain a copy thereof along with the approved articles of amendment, the written approval of the department, and the proof of publication.



§ 7-1-516. Effect of certificate of amendment

(a) As of the issuance of the certificate of amendment by the Secretary of State, each amendment shall become effective and the articles shall be deemed to be amended accordingly.

(b) The certificate of amendment shall be conclusive evidence of the performance of all conditions required by this chapter for amendment of articles, except as against the state.

(c) No amendment shall affect any existing cause of action in favor of or against the bank or trust company, any pending action in which the bank or trust company is a party, or existing rights of persons other than shareholders. If the amendment changes the name of the bank or trust company, no action by or against the institution shall be abated for that reason.






Part 14 - Merger and Consolidation of State Banks and Trust Companies

§ 7-1-530. Authority to merge or consolidate; merger, consolidation, or share exchange across state lines; required provisions of the merger plan

(a) Upon compliance with the requirements of this part and other applicable laws and regulations, including any branching and minimum age laws and regulations, banks or trust companies may merge or consolidate, provided that an institution exercising trust powers alone may merge or consolidate only with another such trust company. Upon compliance with the requirements of this part and other applicable laws and regulations, including any branching and minimum age laws and regulations, a corporation other than a bank or trust company may acquire all of the outstanding shares of one or more classes or series of one or more banks or trust companies through a share exchange.

(b) A corporation other than a bank or trust company may be merged into or consolidated with, or may enter into a share exchange with, a bank or trust company, provided that:

(1) The resulting institution of the merger or consolidation is a bank or trust company;

(2) The resulting institution of the merger or consolidation, or the acquired bank or trust company in a share exchange, holds only assets and liabilities and is engaged only in activities which may be held or engaged in by a bank or trust company; and

(3) The merger, share exchange, or consolidation is not otherwise unlawful.

(c) A merger, share exchange, or consolidation pursuant to subsection (b) of this Code section shall be made by compliance with the requirements of this part. Title 14 shall not be applicable to such a merger, share exchange, or consolidation.

(d) A merger, share exchange, or consolidation across state lines involving one or more banks or trust companies shall also be subject to the provisions of Part 20 of this article.

(e) In the case of a merger of a Georgia state bank with any other bank or banks, with the Georgia bank as the resulting bank, any assets, lines of business, activities, or powers which may accrue to the resulting bank which would not be allowed for a Georgia state bank shall be provided for in the plan of merger. Such plan shall include the proposal for holding or disposal of such assets or the continuation or termination of such line of business, activity, or power. The department shall review the plan to determine whether, in the interest of safety and soundness and consistent with the other objectives of Code Section 7-1-3, the activity, power, asset, or line of business should be approved, denied, or phased out within a reasonable period of time, to be determined by the department.

(f) As used in this part, the term "share exchange" means a plan of exchange of all of the outstanding shares of one or more classes or series of shares in accordance with this part.

(g) Subject to the provisions of this part, this Code section does not limit the power of a corporation other than a bank or trust company to acquire all or part of the shares of one or more classes or series of a bank or trust company through a voluntary exchange of shares or otherwise.



§ 7-1-531. Requirements for merger, share exchange, or consolidation plan; modification of plan

(a) The requirements for a merger, share exchange, or consolidation which must be satisfied by the parties thereto are as follows:

(1) The parties shall adopt a plan stating the method, terms, and conditions of the merger, share exchange, or consolidation, including the rights under the plan of the shareholders of each of the parties and any agreement concerning the merger, share exchange, or consolidation. Said plan shall specify:

(A) The name that such bank or trust company shall have upon and after such merger, share exchange, or consolidation, which may be the name of any one of the institutions or the combined names of two or more of the institutions or such other name as stated;

(B) The persons who shall constitute the board of directors of the bank or trust company after the merger, share exchange, or consolidation;

(C) In the case of a merger or consolidation, the manner and basis of converting the shares of each merged or consolidated institution into shares or other securities or obligations of the surviving bank or trust company and, if any shares of any of the merged or consolidated institutions are not to be converted solely into shares or other securities of the surviving bank or trust company, the amount of cash or securities of any other corporation, or combination of cash and such securities, which is to be paid or delivered to the holders of such shares in exchange for or upon the surrender of such shares, which cash or securities may be in addition to or in lieu of the shares or other securities of the surviving bank or trust company;

(D) In the case of a share exchange, the terms and conditions of the share exchange and the manner and basis of exchanging the shares to be acquired for shares, obligations, or other securities of the acquiring or any other corporation or for cash or other property in whole or in part; and

(E) Such other provisions with respect to the proposed merger or consolidation as are deemed desirable.

(2) Adoption of the plan by each party thereto shall require the affirmative vote of at least:

(A) A majority of the directors; and

(B) The shareholders entitled to cast two-thirds of the votes which all shareholders are entitled to cast thereon and, if any class of shares is entitled to vote thereon as a class, the holders of at least two-thirds of the outstanding shares of such class, at a meeting of shareholders.

(3) The notice shall include a copy or summary of the plan and a full statement of the rights and remedies of dissenting shareholders, the method of exercising them, and the limitations on such rights and remedies.

(b) Any modification of a plan which has been adopted shall be made by any method provided therein or, in the absence of such provision, by the same vote as that required for adoption.



§ 7-1-532. Execution, contents, and filing of articles of merger, share exchange, or consolidation; notice; filing amendment

(a) Upon adoption of the plan of merger, share exchange, or consolidation as provided in Code Section 7-1-531, the parties to the merger, share exchange, or consolidation shall file with the department articles of a merger, share exchange, or consolidation as required by this Code section, together with the fee required by Code Section 7-1-862.

(b) The articles of merger, share exchange, or consolidation shall be signed by two duly authorized officers of each party to the plan under their respective seals and shall contain:

(1) The names of the parties to the plan and of the resulting bank or trust company or the acquiring corporation in a share exchange;

(2) The street address and county of the location of the main office and registered agent and registered office of each;

(3) The votes by which the plan was adopted and the time, place, and notice of each meeting in connection with such adoption;

(4) The names and addresses of the first directors of the resulting bank or trust company or the directors of the acquired corporation in a share exchange;

(5) In the case of a merger, any amendment of the articles of the resulting bank or trust company;

(6) In the case of a consolidation, the provisions required in articles of a new bank or trust company by paragraphs (4), (5), (6), (7), and (10) of subsection (a) of Code Section 7-1-392; and

(7) The plan.

(c) Together with the articles of merger, share exchange, or consolidation, the parties shall deliver to the department a copy of the notice of merger, share exchange, or consolidation and an undertaking, which may appear in the articles of merger, share exchange, or consolidation or be set forth in a letter or other instrument executed by an officer or any person authorized to act on behalf of such bank or trust company, that the request for publication of a notice of filing the articles of merger, share exchange, or consolidation and payment therefor will be made as required by subsection (d) of this Code section.

(d) No later than the next business day after filing the articles of merger, share exchange, or consolidation with the department, the parties shall mail or deliver to the publisher of a newspaper which is the official organ of the county where the main office of each party is located a notice which shall contain a statement that the articles of merger, share exchange, or consolidation have been filed with the department, the names of the institutions which are parties to the proposed merger, share exchange, or consolidation, and in the case of a merger the proposed name of the surviving bank or trust company, and shall designate a place where a copy of the articles of merger, share exchange, or consolidation may be examined. Subsections (b) and (c) of Code Section 7-1-7 shall also apply to the notice.

(e) The request for publication of the notice shall be accompanied by a check, draft, or money order in the proper amount in payment of the cost of publication. The notice shall be published once a week for two consecutive weeks commencing within ten days after receipt of the notice by the newspaper.

(f) In the event the plan is amended as provided in Code Section 7-1-531, the parties shall promptly file with the department an amendment to the articles of consolidation, share exchange, or merger reflecting such amendment of the plan.



§ 7-1-533. Additional filings with department

The parties to the plan shall also file with the department:

(1) An application and information desired by the department in order to evaluate the proposed merger, share exchange, or consolidation, which shall be made available in the form specified by the department;

(2) Applicable fees established by regulation of the department to defray the expenses of the investigation required by Code Section 7-1-534; and

(3) If the merger, share exchange, or consolidation involves the adoption of a new name, a certificate of the Secretary of State reserving said name under Code Section 7-1-131.



§ 7-1-534. Approval or disapproval by department

(a) Upon receipt of the articles of consolidation, share exchange, or merger and the filings required by Code Section 7-1-533, the department shall conduct such investigation as it may deem necessary to ascertain whether:

(1) The articles of merger, share exchange, or consolidation and supporting items satisfy the requirements of this chapter;

(2) The plan and any modification thereof adequately protect the interests of depositors, other creditors, and shareholders;

(3) The requirements for a merger, share exchange, or consolidation under all applicable laws have been satisfied and the resulting bank or trust company or the acquired bank or trust company in a share exchange would satisfy the requirements of this chapter applicable to it; and

(4) The merger, share exchange, or consolidation would be consistent with adequate and sound banking or fiduciary practice and in the public interest on the basis of:

(A) The financial history and condition of the parties to the plan;

(B) Their prospects;

(C) The character of their management; and

(D) The convenience and needs of the area primarily to be served by the resulting institution, or by the acquiring corporation and the acquired bank or trust company in a share exchange.

(b) Within 90 days after receipt of the articles of merger, share exchange, or consolidation, the notice of merger or share exchange, and the filings required by Code Section 7-1-533, or within an additional period of not more than 30 days after an amendment to the application is received within the initial 90 day period, the department shall, in its discretion, approve or disapprove the articles on the basis of its investigation and the criteria set forth in subsection (a) of this Code section. Except as provided in Code Section 7-1-535, the department shall give the Secretary of State written notice of its approval with a copy of the articles of merger, share exchange, or consolidation and a copy of the notice of merger or share exchange attached. The department shall also give the parties to the plan written notice of its decision and, in the event of disapproval, a statement in general of the reasons for its decision. The decision of the department shall be conclusive, except that it may be subject to judicial review as provided in Code Section 7-1-90.



§ 7-1-535. Procedure after approval by department; federal approval or disapproval; issuance of certificate of merger, share exchange, or consolidation

(a) If the laws of the United States require the approval of the merger, share exchange, or consolidation by any federal agency, the department may, at its option, after its approval, retain its notice to the Secretary of State until it receives notice of the decision of such agency. If such agency shall refuse to give its approval, the department may, at its option, notify the parties to the plan that the department's approval has been rescinded for that reason. If such agency gives its approval, the department shall deliver its written approval to the Secretary of State for issuance of a certificate of merger, share exchange, or consolidation by the Secretary of State and shall notify the parties to the plan.

(b) If all the taxes, fees, and charges required by law shall have been paid and if the name of the resulting bank or trust company in a merger or consolidation continues to be reserved or is available on the records of the Secretary of State, upon receipt of the written approval of the department, the Secretary of State shall issue to the resulting bank or trust company or the acquiring corporation in a share exchange a certificate of merger, share exchange, or consolidation with the approved articles of merger or consolidation attached thereto and shall retain a copy of such certificate, articles, and approval by the department.



§ 7-1-536. Effect of merger, share exchange, or consolidation

(a) As of the issuance of the certificate of merger, share exchange, or consolidation by the Secretary of State, the merger, share exchange, or consolidation shall be effective.

(b) The certificate of merger, share exchange, or consolidation shall be conclusive evidence of the performance of all conditions precedent to the merger, share exchange, or consolidation and of the existence or creation of the bank or trust institution, except as against the state.

(c) When a merger or consolidation becomes effective, each party to the plan, except the resulting bank or trust company, shall cease to exist as a separate entity but shall continue in, and the parties to the plan shall be, a single corporation which shall be the bank or trust company and which shall have, without further act or deed, all the property, rights, powers, trusts, duties, and obligations of each party to the plan. When a share exchange becomes effective, the shares of each acquired bank or trust company are exchanged as provided in the plan, and the former holders of the shares are entitled only to the share exchange rights provided in the plan of share exchange or to their rights under Code Section 7-1-537.

(d) The articles of the resulting bank or trust company shall be, in the case of a merger, the same as its articles prior to the merger with any change stated in the articles of merger or, in the case of a consolidation, the provisions stated in the articles of consolidation.

(e) The resulting bank or trust company, or the acquired bank or trust company in a share exchange, shall have the authority to engage only in such business and exercise only such powers as are then permissible upon original incorporation under this chapter and shall be subject to the same prohibitions and limitations as it would then be subject to upon original incorporation. It may, however, subject to permission of the department as set out in Code Sections 7-1-530 and 7-1-555, engage in any business and exercise any right that any bank or trust company which is a party to the plan could lawfully exercise or engage in immediately prior to the merger, share exchange, or consolidation.

(f) No liability of any party to the plan or of its shareholders, directors, or officers shall be affected nor shall any lien on any property of a party to the plan be impaired by the merger, share exchange, or consolidation. Any claim existing or action pending by or against any party to the plan may be prosecuted to judgment as if the merger, share exchange, or consolidation had not taken place or the resulting bank or trust company may be substituted in its place.



§ 7-1-537. Rights of dissenting shareholders; surrender of certificates

(a) A shareholder of a bank or trust company which is a party to a plan of proposed merger, share exchange, or consolidation under this part who objects to the plan shall be entitled to the rights and remedies of a dissenting shareholder as determined under Chapter 2 of Title 14, known as the "Georgia Business Corporation Code."

(b) The bank or trust company into which the other or others have been merged or consolidated, or the acquiring corporation in a share exchange, as the case may be, shall have the right to require the return of the original certificates of stock held by each shareholder in each or either of the institutions and in lieu thereof:

(1) To issue to each shareholder new certificates for such number of shares of the institution into which the others shall have been merged or consolidated or of the acquiring corporation in a share exchange; or

(2) To cause to be paid or delivered to each shareholder the amount of cash or securities of any other corporation or combination of cash and such securities as, under the plan of merger, share exchange, or consolidation, the said shareholder may be entitled to receive.






Part 15 - Conversions, Mergers, and Consolidations Involving National Banks

§ 7-1-550. Authority for national bank or federal savings bank to state bank or trust company conversions, mergers, and consolidations; activities across state lines; conversion of federal savings bank to state bank

(a) Subject to this part and any applicable branching law or regulation, a national bank located in this state may convert into, or merge or consolidate with, a bank or trust company upon:

(1) Compliance with the applicable laws of the United States, including any provisions thereof relating to approval of said conversion, merger, or consolidation by the shareholders and directors of the national bank and to dissenting rights of shareholders in such national bank, and compliance with any other requirements prescribed by the department to protect the shareholders or members or the safety and soundness of the institution;

(2) Adoption of any plan of merger or consolidation by the directors and shareholders of any party thereto existing under the laws of this state as required by paragraph (2) of subsection (a) of Code Section 7-1-531;

(3) Approval of the conversion, merger, or consolidation by the department as provided in this part; and

(4) Issuance of the appropriate certificate by the Secretary of State as provided in this part.

(b) A conversion, merger, or consolidation across state lines of any one or more national banks with a bank or trust company shall also be subject to the provisions of Part 20 of this article.

(c) A federal savings bank located in this state may apply to the department to convert to a state charter. The provisions of Code Section 7-1-293 shall apply to the resulting bank, and the conversion procedure shall be the same as for national bank conversions.



§ 7-1-551. National bank to state bank or trust company conversions, mergers, and consolidations -- Articles of conversion, merger, or consolidation

(a) The party or parties desiring to consummate a conversion, merger, or consolidation authorized by Code Section 7-1-550 shall, upon requisite approval of the plan by their directors and shareholders, file with the department articles of conversion, merger, or consolidation, together with the fee required by Code Section 7-1-862.

(b) The articles of conversion shall be signed by two duly authorized officers of the national bank under its seal and shall contain:

(1) Its name and the name of the resulting bank or trust company;

(2) The street address and county of its main office;

(3) The name and initial registered agent and the street address where the initial registered office will be located;

(4) The votes by which the plan of conversion was adopted and the time, place, and notice of each meeting in connection with such adoption;

(5) The names and addresses of the first directors of the resulting bank or trust company;

(6) The provisions required in articles of a new bank or trust company by paragraphs (5), (6), (7), and (10) of subsection (a) of Code Section 7-1-392; and

(7) The plan of conversion.

(c) The articles of merger or consolidation shall be in the form specified by subsection (b) of Code Section 7-1-532.



§ 7-1-552. National bank to state bank or trust company conversions, mergers, and consolidations -- Filings with department; publication of notice

(a) In the case of a merger or consolidation, the parties shall make the filings and publication required by Code Sections 7-1-532 and 7-1-533.

(b) In the case of a conversion, the national bank shall also file with the department:

(1) Information desired by the department in order to evaluate the proposed conversion, in the form specified by the department;

(2) Applicable fees established by regulation of the department to defray the expenses of its investigation under Code Section 7-1-553; and

(3) A certificate of the Secretary of State showing that the proposed name of the resulting bank or trust company has been reserved under Code Section 7-1-131.

(c) In the case of a conversion, the national bank shall publish, in the manner prescribed by Code Section 7-1-532, a notice of the proposed conversion, setting forth its name and the name it proposes to use as a bank or trust company and designating the place where a copy of the plan of conversion may be examined. The notice shall be published in the county of the main office of the national bank.



§ 7-1-553. National bank to state bank or trust company conversions, mergers, and consolidations -- Approval or disapproval by department; federal approval or disapproval

(a) The department shall conduct such investigation as it may deem necessary to ascertain whether:

(1) In the case of a conversion:

(A) The articles of conversion and supporting items satisfy the requirements of this chapter;

(B) The plan adequately protects the interests of depositors, other than creditors and shareholders; and

(C) The requirements for a conversion under all applicable laws have been satisfied and the resulting institution would satisfy the requirements of this chapter applicable to it; and

(2) In the case of a merger or consolidation, the criteria stated in subsection (a) of Code Section 7-1-534 are satisfied.

(b) Within 90 days after receipt of the articles and the filings required by Code Section 7-1-552, the department shall, in its discretion, approve or disapprove the articles on the basis of its investigation and the criteria set forth in subsection (a) of this Code section. If the department shall approve the articles, it shall deliver its written approval with a copy of the articles attached to the Secretary of State and notify the national bank, and any other parties to the plan, of its action, provided that, if approval of any federal agency is required, the department may withhold, at its option, its approval from the Secretary of State until such federal approval is given. If required federal approval is not given, the department may, at its option, withdraw its approval for this reason. If the department shall disapprove, at its option, the application, it shall give written notice to the national bank and any other parties to the plan of its disapproval and a statement to them generally of the reasons for its decision. The decision of the department shall be conclusive, except that it may be subject to judicial review under Code Section 7-1-90.



§ 7-1-554. National bank to state bank or trust company conversions, mergers, and consolidations -- Issuance of certificate of conversion, consolidation, or merger

If all the taxes, fees, and charges required by law shall have been paid and if the name of the resulting bank or trust company continues to be reserved or is available on the records of the Secretary of State, upon the receipt of the written approval of the department, the Secretary of State shall immediately issue to the resulting bank or trust company a certificate of conversion, consolidation, or merger and shall retain a copy of such certificate, the articles, and the approval from the department.



§ 7-1-555. National bank to state bank or trust company conversions, mergers, and consolidations -- Effect of issuance of certificate

(a) Issuance of a certificate of merger or consolidation shall have the same effect stated in Code Section 7-1-536.

(b) Issuance of a certificate of conversion shall have the following effect:

(1) As of the issuance of the certificate of conversion by the Secretary of State, the conversion shall become effective;

(2) The certificate of conversion shall be conclusive evidence of the performance of all conditions required by this chapter for conversion of a national bank into a state bank or trust company, except as against the state;

(3) When a conversion becomes effective, the existence of the national bank shall continue in the resulting bank or trust company which shall have (except as provided in paragraph (2) of this subsection), without further act or deed, all the property, rights, powers, trusts, duties, and obligations of the national bank;

(4) The articles of the resulting institution shall be the provisions stated in the articles of conversion;

(5) The bank or trust company shall have the authority to engage only in such lines of business and activities and exercise only such powers or hold such assets as are then permissible upon original incorporation under this chapter and shall be subject to the same prohibitions and limitations as it would then be subject to upon original incorporation; provided, however, that if the converting institution owns or holds assets, engages in any business, or has powers that would not be allowed for a state bank, then the plan of conversion shall include a plan for holding or disposal of such nonconforming assets or the continuation or termination of such line of business, activity, or power. The department shall review the plan to determine whether, in the interest of safety and soundness and the other objectives of Code Section 7-1-3, the activity, power, asset, or line of business should be approved, denied, or phased out within a reasonable period of time, to be determined by the department; and

(6) No liability of the national bank or of its shareholders, directors, or officers shall be affected, nor shall any lien on any property of the national bank be impaired, by the conversion. Any claim existing or action pending by or against the national bank may be prosecuted to judgment as if the conversion had not taken place, or the resulting bank or trust company may be substituted in its place.



§ 7-1-556. State bank or trust company to national bank or federal savings institution conversions, mergers, or consolidations

(a) A bank or trust company may convert into, or merge or consolidate with, a national bank or a federal savings institution upon:

(1) Authorization by and compliance with the laws of the United States; and

(2) Adoption of a plan of conversion, merger, or consolidation by the affirmative vote of at least:

(A) A majority of its directors; and

(B) The holders of two-thirds of each class of its shares at a meeting held upon not less than ten days' notice to all shareholders.

(b) A state bank or trust company which converts into or merges or consolidates with a national bank or a federal savings institution shall:

(1) Notify the department of the proposed conversion, merger, or consolidation;

(2) Provide such evidence of the adoption of the plan of conversion, merger, or consolidation as the department may request;

(3) Notify the department of any abandonment or disapproval of the plan; and

(4) File with the department and with the Secretary of State a certificate of the approval of the conversion, merger, or consolidation by the appropriate federal regulator.

(c) Conversion, merger, or consolidation of a state institution into a national banking association or a federal savings institution shall be effective upon completion of the requirements in subsection (b) of this Code section, and its articles as an institution existing under the laws of this state shall be automatically terminated.



§ 7-1-557. Merger, consolidation, or share exchange of nonbank corporations into national banks

A national bank located in this state may merge or consolidate with, or enter into a share exchange with, a corporation other than a bank or trust company, provided that:

(1) Such merger, share exchange, or consolidation is permitted by the laws of the United States and such laws are complied with;

(2) The laws governing the merger, share exchange, or consolidation of such corporation are complied with;

(3) The resulting institution of the merger or consolidation, or the acquired bank in a share exchange, is a national bank;

(4) The resulting institution of the merger or consolidation, or the acquired bank in a share exchange, holds only assets and liabilities and engages only in activities which may be held or engaged in by a national bank located in this state; and

(5) The merger, share exchange, or consolidation is not otherwise unlawful.






Part 16 - Sale and Other Disposition of Assets

§ 7-1-570. Secured transactions and other dispositions of assets not requiring shareholder approval

(a) Unless the articles or bylaws otherwise provide, the board of directors may authorize any of the following transactions without any vote or consent of the shareholders:

(1) Any mortgage or pledge of, or creation of a security interest in, or conveyance of title to, all or any part of the property and assets of the bank or trust company of any description, or any interest therein, for the purpose of securing the payment or performance of any contract, note, bond, or other obligation of the bank or trust company; or

(2) Any sale, lease, exchange, or other disposition of less than substantially all the property and assets of the bank or trust company.

(b) Any transaction made as permitted by this Code section without any vote or consent of the shareholders may be upon such terms and conditions and for such consideration as the board may deem to be in the best interests of the bank or trust company.



§ 7-1-571. Sale, lease, exchange, or other disposition of assets requiring shareholder approval

A sale, lease, exchange, or other disposition of all, or substantially all, the property and assets, with or without the good will, of a bank or trust company, in all cases other than those dealt with in Code Section 7-1-570, regarding secured transactions, may be made upon such terms and conditions which are otherwise legal and which shall be authorized in the following manner:

(1) The board of directors shall adopt a resolution recommending such sale, lease, exchange, or other disposition, specifying, to the extent that the board sees fit, any or all of the terms and conditions thereof and the consideration to be received by the bank or trust company therefor and directing the submission thereof to a vote at a meeting of shareholders, which may be either an annual or a special meeting;

(2) Written notice shall be given to each shareholder of record, whether or not entitled to vote at such meeting, in the manner provided in Code Section 7-1-6, and, whether the meeting is an annual or a special meeting, shall state that the purpose, or one of the purposes, is to consider the proposed sale, lease, exchange, or other disposition. The notice shall fairly summarize the material features of the proposed transaction and shall contain, where applicable, a clear and concise statement that, if the sale, lease, exchange, or other disposition is effected, shareholders may claim the rights of dissenting shareholders under this chapter;

(3) At such meeting the shareholders may authorize such sale, lease, exchange, or other disposition and may approve or fix, or may authorize the board of directors to fix, any or all of the terms and conditions thereof and the consideration to be received by the bank or trust company therefor. Such authorization shall require the affirmative vote of the holders of a majority of the shares of the corporation entitled to vote thereon, unless any class of shares is entitled to vote thereon as a class, in which event such authorization shall require the affirmative vote of the holders of a majority of the shares of each class of shares entitled to vote thereon as a class and of the total shares entitled to vote thereon. Any class of shares shall be entitled to vote as a class if the resolution proposing the sale, lease, exchange, or other disposition contains any provision which, if contained in a proposed amendment to the articles, would entitle such class of shares to vote as a class;

(4) If the shareholders approve the proposed sale or other disposition, the bank or trust company shall make application to the department for approval thereof in such form as may be specified by the department. The department shall, in its discretion, approve the sale or other disposition if the proposal is in conformity with law and if the interests of the public, depositors, trust beneficiaries, and other creditors of the bank or trust company are adequately protected;

(5) After such authorization by a vote of shareholders and by the department, the board of directors, nevertheless, in its discretion, may abandon such sale, lease, exchange, or other disposition of assets, subject to the rights of third parties under any contracts relating thereto, without further action or approval by shareholders;

(6) In the case of a sale, lease, exchange, or other disposition of all, or substantially all, the property and assets of a bank or trust company, a notice shall be published in each county in which the bank or trust company has an office engaged in the banking or trust business in the manner prescribed by subsection (c) of Code Section 7-1-552.



§ 7-1-572. Right of shareholder to dissent

A shareholder of a bank or trust company shall have the right to dissent from any sale, lease, exchange, or other disposition of all, or substantially all, the property and assets of a bank or trust company pursuant to Code Section 7-1-571, except for a sale wholly for cash where the shareholders' approval thereof is conditional upon the distribution of all, or substantially all, of the net proceeds of the sale to the shareholders in accordance with their respective interests within one year after the date of the sale. The shareholders' right of dissent shall be exercised as provided in Chapter 2 of Title 14, known as the "Georgia Business Corporation Code."






Part 17 - Representative Offices and Registration

§ 7-1-590. Definitions

As used in this part, the term:

(1) "Bank" and "bank holding company" shall have the same meaning as in Part 18 of this article. A "banking business" is the business which a bank is authorized to do pursuant to this title. The power to receive deposits or the performance of any transaction directly or through an affiliate or agent relative to a deposit account shall be presumed to constitute a banking business.

(2) "Domicile" means the home state as defined in paragraph (12) of Code Section 7-1-621 where a bank is chartered or where a bank holding company is incorporated.

(3) "Loan production office" is a form of a representative office, where the solicitation of loans or of leases of personal property may occur, but not the disbursement of loan proceeds nor any other banking business. It shall be established and registered as a representative office.

(4) "Representative office" is an office established by a bank, a bank holding company, or an agent or subsidiary of either for the purpose of conducting other than a banking business. It shall not be considered to be a branch office or main office.

(5) "Trust production office" means a trust sales office of a qualifying individual or corporate fiduciary which office is not performing fiduciary activities. The trust institution desiring to establish such an office in this state must apply to the department on forms provided by the department, must be approved by the commissioner to engage in sales activities in this state, and must register and pay any fees required for a representative office under Code Section 7-1-593. Sales activities shall consist primarily of marketing or soliciting in this state using mail, telephone, or electronic means or in person to act or propose to act as a fiduciary outside of this state. The department shall be permitted to examine such trust production offices to ascertain whether they are limiting their activities as prescribed.



§ 7-1-591. Establishment of representative office by bank or bank holding company domiciled in state

A bank domiciled in this state and operating under the laws of this state or a subsidiary or agent of such bank may establish a representative office anywhere in the state upon registering with the department. A bank holding company domiciled in this state and operating under the laws of this state or a nonbank subsidiary or agent of such bank holding company may establish a representative office anywhere in this state upon registering with the department.



§ 7-1-592. Establishment of representative office by bank or holding company domiciled in state or outside of state; conformance with requirements of primary regulator

A bank or bank holding company domiciled in this state and operating under the laws of the United States or domiciled outside this state and operating under the laws of such other state or territory or of the United States, or its subsidiary or agent, may establish representative offices anywhere in this state, provided that such bank or bank holding company conforms to the requirements of its primary regulator.



§ 7-1-593. Registration of bank or bank holding company having representative office in state

(a) A bank or bank holding company domiciled in this state and having a representative office located in this state shall register with the department annually on forms prescribed by the department. Such registration shall be filed according to regulations issued by the department and shall list the names of all its Georgia representative offices, the street address of the offices, the nature of the business to be transacted in or through the offices, and such other information as the department may require. The department may consolidate these requirements with the holding company registration required in Parts 18, 19, and 20 of this article.

(b) The department may review the operations of any representative office annually or at such greater frequency as it deems necessary to assure that the office does not transact a banking business.



§ 7-1-594. Registration of banks or bank holding companies conducting agency relationships

Reserved. Repealed by Ga. L. 2016, p. 390, § 2-11/HB 811, effective July 1, 2016.






Part 18 - Bank Branches, Offices, Facilities, and Holding Companies

§ 7-1-600. Definitions

As used in this part, the term:

(1) "Bank" means any moneyed corporation authorized by law to receive deposits of money and commercial paper, to make loans, to discount bills, notes, and other commercial paper, to buy and sell bills of exchange, and to issue bills, notes, acceptances, or other evidences of debt, and shall include incorporated banks, savings banks, banking companies, trust companies, and other corporations doing a banking business and may include corporations who provide some or all of the financial services listed in this paragraph by technological means in lieu of or in addition to traditional geographically based delivery systems but, unless the context otherwise indicates, shall not include national banks or similar corporations. Such term shall include "main office" and any "branch office," unless the context indicates that it does not.

(2) "Bank holding company" means "bank holding company" as defined in Code Section 7-1-605.

(3) "Banking office" or "banking location" means either a main office or a branch office.

(4) "Banking services" shall include all those offerings or services resulting from the exercise of banking powers as granted to banks in this title or by other applicable federal or state law or regulation.

(5) "Branch office" means any location of a bank other than the main office where banking services are offered to the public. It does not include a representative office as defined in Code Section 7-1-590 or a bank extension as defined in Code Section 7-1-603. The department may provide by regulation that certain other activities do or do not constitute the formation of a branch office.

(6) "Main office" means the principal banking location of a bank as such location appears in the records of the department. A bank shall indicate its principal banking location with the department, and if it fails to do so, the department shall choose a banking location of such bank to be the main office and shall so notify such bank.



§ 7-1-601. Branch offices

(a) Branch offices may be established by banks doing a lawful banking business in Georgia with the prior approval of the department as follows:

(1) New or additional branch offices may be established de novo in the manner provided in Code Section 7-1-602;

(2) New or additional branch offices may be established through merger, share exchange, consolidation, or sale of assets pursuant to Part 14, 15, 16, 19, or 20 of this article;

(3) A bank may acquire a branch office from another bank without acquisition of the entire bank; or

(4) A bank with two or more existing banking offices in Georgia may redesignate its existing main office as a branch office in accordance with the procedures established by the department.

(b) A bank not doing a lawful banking business in Georgia may become the owner of a branch office in Georgia provided such transaction is consummated under Section 12 or 13 of the Federal Deposit Insurance Act, 12 U.S.C. Section 1811, et seq., as amended.

(c) Taxation of all banks shall be in the manner provided in Chapter 6 of Title 48.

(d) Each branch office will operate under the control and direction of the board of directors and executive officers of the bank, and the bank shall be responsible for adequately staffing the branch office to conduct the business of the branch office in accordance with this chapter, federal law, and the rules and regulations of the department.



§ 7-1-602. Applications for branch offices

(a) Application to establish a branch office shall be made to the department in such form as it may prescribe from time to time. The department shall exercise its discretion in its consideration of the application; but the department shall not approve the application until it has ascertained to its satisfaction that the public need and advantage will be promoted by the establishment of the proposed branch office, based upon the following factors:

(1) Reasonable opportunity for the proposed branch office to generate a sufficient profit;

(2) The character and fitness of the board of directors and management of the bank to command the confidence of the community and to warrant the belief that the business of the bank or trust company at the branch office will be honestly and efficiently conducted;

(3) The adequacy of the capital structure of the bank or trust company, particularly in view of the anticipated business to be generated by the proposed branch office; and

(4) The overall financial condition and safety and soundness of the applicant bank or trust company.

Where the department by rule, regulation, or written policy has provided for expedited processing of applications or for notice procedures, it may abbreviate its review of these criteria.

(b) After receipt of a complete application, the department shall have 90 days within which to approve or disapprove such application.

(c) The department may approve an application contingent upon the satisfaction of additional conditions including the submission of information such as the date of opening and the capital outlay for the branch office. If the approval of a federal regulatory agency is required with respect to the branch office, the department may at its option withhold its written approval or disapproval until such federal approval is granted or denied or may withdraw its approval if the federal agency fails to act or refuses to grant approval. If the department disapproves the branch office, it shall notify the applicant of its disapproval and state generally in writing the unfavorable factors influencing its decision. The decision of the department is final, except that it may be subject to judicial review as provided in Code Section 7-1-90.

(d) The department may provide by regulation that a bank which meets certain financial and managerial criteria may, in lieu of application, file a written notification with the department at a time to be specified in such regulation. The department may waive publication requirements for such a procedure.

(e) All lawfully established banking locations existing on July 1, 1999, other than a bank's main office, shall be known and shall qualify as branch offices.

(f) In the event of merger or consolidation of two or more banks, pursuant to Parts 14 and 15 of this article, the surviving or resulting bank shall designate a main office and may retain and continue to operate any or all banking locations of each constituent bank as branch offices so long as they are consistent with and authorized by this part. In the event of the purchase of substantially all of the assets of a bank, subject to the review and approval by the commissioner of such transaction, the purchasing bank may retain and continue to operate any or all banking locations of the selling bank as branch offices so long as they are consistent with and authorized by this part.

(g) The department's approval may be revoked if conditions in the approval have not been satisfied or if other violations of law occur as a result of the branch office's opening or operation.



§ 7-1-603. Extension of existing banking locations; automated teller machines, cash dispensing machines, point-of-sale terminals, and other extensions

(a) An approved banking location may have an extension, which is not a branch or main office, at which banking activities may occur. The extensions described in this Code section do not require approval but may have certain restrictions or required notifications.

(b) The following are extensions:

(1) "Automated teller machine" means electronic equipment which performs routine banking transactions including, but not limited to, the taking of deposits for the public at locations off premises of a bank's main or branch office under regulations prescribed by the commissioner. This term includes electronic equipment that utilizes, or has the capability to utilize, live video chat with offsite bank personnel who may assist with banking services, including, but not limited to, account initiation.

(2) "Cash dispensing machine" means for the purposes of this part and as used in paragraph (4) of subsection (b) of Code Section 7-1-241 an automated or electronic terminal which dispenses cash or scrip redeemable for goods and services or for cash, goods, and services. Such machines may provide account information but may not initiate intrabank transactions other than those necessary and incidental to the dispensing of cash.

(3) "Point-of-sale terminal" means electronic equipment located in nonbank business outlets to record electronically with a bank transactions occurring as a result of the sale of goods or services.

For purposes of this Code section, the terms "automated teller machine," "point-of-sale terminal," and "cash dispensing machine" shall not include personal communication devices such as telephones, computer terminals, modems, and other similar devices which are not accessible to the general public but are intended for use by a single bank customer. It is not the intent of this Code section to limit the ability of banks or other entities to utilize personal communication devices. The department may by regulation further define "automated teller machine," "point-of-sale terminal," "cash dispensing machine," and "personal communication device" consistent with the objectives set forth in Code Section 7-1-3.

(c) The following are restrictions on location of an extension:

(1) Any federally insured bank or credit union may operate automated teller machines throughout this state. These machines may be operated individually by any bank or credit union or jointly on a cost-sharing basis by two or more banks or credit unions;

(2) Any bank may operate cash dispensing machines throughout the state. Access to and use of cash dispensing machines may be available to all banks in this state on an individual or a shared basis; and

(3) A point-of-sale terminal may be located anywhere in the state.

(d) An extension not defined in subsection (b) is permitted, provided such extension is located within the boundary lines of a single contiguous area of property owned or leased by the bank and used as a banking location, or if it is within 200 yards of such a banking location. Banking services may be performed at the extension. Written notification to the department is required for such extension.



§ 7-1-604. Banking business prohibited except as allowed by Title 7 or applicable federal law

No bank shall carry on or conduct or do a banking business in this state except in accordance with the provisions of this title or federal law directly applicable to the bank. A "banking business" is the business which a bank is authorized to do pursuant to this title.



§ 7-1-605. Bank holding companies -- Definitions; when company deemed to control shares

(a) (1) Except as provided in paragraph (5) of this subsection, "bank holding company" means any company which has control over any bank or over any company that is or becomes a bank holding company by virtue of this part.

(2) Any company has "control" over a bank or over any company if:

(A) The company directly or indirectly or acting through one or more other persons owns, controls, or has power to vote 25 percent or more of any class of voting securities of the bank or company;

(B) The company controls in any manner the election of a majority of the directors or trustees of the bank or company; or

(C) The commissioner determines, after notice and opportunity for hearing, that the company directly or indirectly exercises a controlling influence over the management or policies of the bank or company.

(3) For the purposes of any proceeding under subparagraph (C) of paragraph (2) of this subsection, there is a presumption that any company which directly or indirectly owns, controls, or has power to vote less than 5 percent of any class of voting securities of a given bank or company does not have control over that bank or company.

(4) In any administrative or judicial proceeding under this part, other than a proceeding under subparagraph (C) of paragraph (2) of this subsection, a company may not be held to have had control over any given bank or company at any given time unless that company, at the time in question, directly or indirectly owned, controlled, or had power to vote 5 percent or more of any class of voting securities of the bank or company, or had already been found to have control in a proceeding under subparagraph (C) of paragraph (2) of this subsection.

(5) Notwithstanding any other provision of this subsection:

(A) No bank and no company owning or controlling voting shares of a bank is a bank holding company by virtue of its ownership or control of shares in a fiduciary capacity, except as provided in paragraphs (2) and (3) of subsection (c) of this Code section. For the purpose of the preceding sentence, bank shares shall not be deemed to have been acquired in a fiduciary capacity if the acquiring bank or company has sole discretionary authority to exercise voting rights with respect thereto, except that this limitation is applicable in the case of a bank or company acquiring such shares prior to July 1, 1976, only if the bank or company has the right, consistent with its obligations under the instrument, agreement, or other arrangement establishing the fiduciary relationship, to divest itself of such voting rights and fails to exercise that right to divest within a reasonable period not to exceed one year after July 1, 1976; and

(B) No company is a bank holding company by virtue of its ownership or control of shares acquired in securing or collecting a debt previously contracted in good faith until two years after the date of acquisition.

(6) For the purposes of this part, any successor to a bank holding company shall be deemed to be a bank holding company from the date on which the predecessor company became a bank holding company.

(b) As used in this Code section and in Code Sections 7-1-606 through 7-1-608, the term:

(1) "Bank" means the same as defined in Code Section 7-1-600.

(2) "Company" means any corporation, limited liability company, partnership, business trust, association, commercial entity regardless of organizational structure, or any other trust unless by its terms it must terminate within 25 years or not later than 21 years and ten months after the death of individuals living on the effective date of the trust, but shall not include any corporation the majority of the shares of which are owned by the United States or by any state or any qualified family partnership as defined in the federal Bank Holding Company Act of 1956, as amended.

(3) The "Georgia Bank Holding Company Act" shall mean and include this Code section and Code Sections 7-1-606 through 7-1-608 together with Part 19 of this article and any applicable rules and regulations.

(4) "Subsidiary," with respect to a specified bank holding company, means:

(A) Any company 25 percent or more of whose voting shares (excluding shares owned by the United States or by any company wholly owned by the United States) is directly or indirectly owned or controlled by such bank holding company or is held by it with power to vote;

(B) Any company the election of a majority of whose directors is controlled in any manner by such bank holding company; or

(C) Any company with respect to the management or policies of which such bank holding company has the power, directly or indirectly, to exercise a controlling influence, as determined by the commissioner after notice and opportunity for hearing.

(5) "Successor" shall include any company which acquires directly or indirectly from a bank holding company shares of any bank, when and if the relationship between such company and the bank holding company is such that the transaction effects no substantial change in the control of the bank or beneficial ownership of such shares of such bank. The commissioner may, by regulation, further define the term "successor" to the extent necessary to prevent evasion of the purposes of this part.

(c) For the purposes of this part:

(1) Shares owned or controlled by any subsidiary of a bank holding company shall be deemed to be indirectly owned or controlled by such bank holding company;

(2) Shares held or controlled directly or indirectly by trustees for the benefit of:

(A) A company;

(B) The shareholders or members of a company; or

(C) The employees (whether exclusively or not) of a company;

shall be deemed to be controlled by such company; and

(3) Shares transferred after July 1, 1976, by any bank holding company (or by the company which, but for such transfer, would be a bank holding company) directly or indirectly to any transferee that is indebted to the transferor, or has one or more officers, directors, trustees, or beneficiaries in common with or subject to control by the transferor, shall be deemed to be indirectly owned or controlled by the transferor unless the commissioner, after opportunity for hearing, determines that the transferor is not in fact capable of controlling the transferee.



§ 7-1-606. Bank holding companies -- Actions unlawful without prior approval of commissioner; exceptions

(a) (1) On and after July 1, 1976, it shall be unlawful, except with the prior approval of the commissioner:

(A) For any action to be taken that causes any company to become a bank holding company;

(B) For any action to be taken that causes a bank to become a subsidiary of a bank holding company;

(C) For any bank holding company to acquire direct or indirect ownership or control of any voting shares of any bank if, after such acquisition, such company will directly or indirectly own or control 5 percent or more of the voting shares of such bank;

(D) For any bank holding company or subsidiary thereof, other than a bank, to acquire all or substantially all of the assets of a bank;

(E) For any bank holding company to merge or consolidate with, or enter into a share exchange with, any other bank holding company; or

(F) For any bank holding company to take any action which would violate the federal Bank Holding Company Act of 1956, as amended.

(2) Notwithstanding paragraph (1) of this subsection, this prohibition shall not apply to:

(A) Shares acquired by a bank:

(i) In good faith in a fiduciary capacity, except where such shares are held under a trust that constitutes a company as defined in paragraph (2) of subsection (b) of Code Section 7-1-605 and except as provided in paragraphs (2) and (3) of subsection (c) of Code Section 7-1-605; or

(ii) In the regular course of securing or collecting a debt previously contracted in good faith, but any shares acquired after July 1, 1976, in securing or collecting any such previously contracted debt shall be disposed of within a period of two years from the date on which they were acquired;

(B) Additional shares acquired by a bank holding company in a bank in which such bank holding company owned or controlled a majority of the voting shares prior to such acquisition; or

(C) Transactions for which the department has established by rule, regulation, or written policy a streamlined or alternative procedure, if such procedure specifically dispenses with the need for approval by the commissioner.

For the purpose of this paragraph, bank shares acquired after July 1, 1976, shall not be deemed to have been acquired in good faith in a fiduciary capacity if the acquiring bank or company has sole discretionary authority to exercise voting rights with respect thereto; but, in such instances, acquisitions may be made without prior approval of the commissioner if the commissioner, upon application filed within 90 days after the shares are acquired, approves retention or, if retention is disapproved, the acquiring bank disposes of the shares or its sole discretionary voting rights within two years after issuance of the order of disapproval.

(b) (1) The commissioner shall not approve nor shall any other procedure authorize:

(A) Any acquisition or merger or share exchange or consolidation under this Code section which would result in a monopoly or which would be in furtherance of any combination or conspiracy to monopolize or to attempt to monopolize the business of banking in any part of the State of Georgia; or

(B) Any other proposed acquisition or merger or share exchange or consolidation under this Code section whose effect in any section of the state may be substantially to lessen competition, or to tend to create a monopoly, or which in any other manner would be in restraint of trade, unless it finds that the anticompetitive effects of the proposed transaction are clearly outweighed in the public interest by the probable effect of the transaction in meeting the convenience and needs of the community to be served.

(2) In every case, the department shall take into consideration the financial and managerial resources and future prospects of the company or companies and the banks concerned and the convenience and needs of the community to be served.

(c) Nothing contained in this Code section shall affect the obligation of any person or company to comply with the provisions of any order of any court or of the commissioner entered prior to July 1, 1976.

(d) The commissioner shall not grant any such contemplated approval until he or she shall first cause reasonable public notice of the proposed action to be given in the area to be affected and until he or she shall first afford to the public an opportunity to submit, for the commissioner's consideration, information, objections, and opinions as to the proposed action and its effect. The notice requirement may not apply in the case of a streamlined procedure where the holding company meets certain qualifying criteria established by rule, regulation, or written policy of the department.

(e) Notwithstanding any other provisions of this part, a bank holding company which lawfully controls a bank or has received the requisite approvals under this Code section to acquire control of a bank may, with the approval of the commissioner, or as otherwise provided in this chapter or by departmental rule or regulation, either at the time such control is obtained or at any time thereafter, merge or consolidate such bank with another of such bank holding company's banking subsidiaries or have another of such bank holding company's banking subsidiaries acquire all or substantially all of the assets of such bank and consequently operate as a branch office of such other banking subsidiary. Nothing in this subsection shall be deemed to supersede, rescind, or modify any provision, requirement, or condition of this Code section which would otherwise be applicable to any acquisition of a banking subsidiary by a bank holding company under this Code section, nor shall it be deemed to supersede, rescind, or modify any provision, requirement, or condition of Part 14, 15, 16, 19, or 20 of this article which would otherwise be applicable to the merger of banks or the acquisition or sale of all or substantially all of the assets of a bank.



§ 7-1-607. Bank holding companies that control a bank -- Registration, reporting, examinations, and control

(a) On July 1, 1976, and annually thereafter on dates established by the commissioner, each bank holding company that controls a bank shall register with the commissioner on forms provided or prescribed by him or her, which may include such information with respect to the financial condition, operation, management, and intercompany relationships of the bank holding company and its subsidiaries and related matters as the commissioner may deem necessary or appropriate to carry out the purposes of this part.

(b) The commissioner is authorized to issue such regulations and orders as may be necessary to enable him or her to administer and carry out the purposes of this Code section.

(c) The commissioner from time to time may require reports under oath to keep him or her informed as to whether the provisions of this Code section and such regulations and orders thereunder issued by him or her have been complied with; may make examinations of each bank holding company and each subsidiary thereof, the cost of which may be assessed against and paid by such holding company; and shall, as far as possible, use the reports of examination made by the Office of the Comptroller of the Currency, Federal Deposit Insurance Corporation, or the Board of Governors of the Federal Reserve System for the purposes of this Code section.

(d) Bank holding companies that control a bank and subsidiaries or affiliates thereof shall be regulated, controlled, and examined by the commissioner to the same extent that he or she regulates, controls, and examines state banks under his or her jurisdiction, which would be in addition to the authority of the Federal Reserve Board as fixed by the laws of the United States. The commissioner is authorized, directed, and required to promulgate, with precision, rules and regulations and investment procedures in the regulation, examination, and control of bank holding companies that control a bank.



§ 7-1-608. Bank holding companies -- Lawful and unlawful acquisitions, formations, and mergers; waivers

(a) It shall be unlawful for a bank holding company to acquire direct or indirect ownership or control of any voting shares of any bank, including any federal savings and loan association or federal savings bank, if, after such acquisition, such bank holding company will directly or indirectly own or control 5 percent or more of the voting shares of such bank, or for any company to become a bank holding company as a result of the acquisition of control of such bank, unless:

(1) The bank being acquired is either a "bank" for the purposes of the federal Bank Holding Company Act of 1956, as amended (12 U.S.C. Section 1841), or a "savings and loan," a "state savings and loan," a "savings bank," or a "federal savings bank" whose deposits are insured under a federal deposit insurance program; and

(2) Such bank of the type described in paragraph (1) of this subsection has been in existence and continuously operating or incorporated as a bank for a period of three years or more prior to the date of acquisition.

(b) Notwithstanding the provisions of this Code section, the following activities are permitted. These activities regarding acquisitions by purchase and by formation are to be considered exceptions to the three-year age requirement contained in paragraph (2) of subsection (a) of this Code section:

(1) A bank holding company may acquire all or substantially all of the shares of a bank or trust company organized solely for the purpose of facilitating the acquisition of a federal or state chartered bank, savings and loan association, savings bank, or other corporation doing a banking business in this state or the trust department of such institutions, which has been in existence and continuously operating or incorporated as such an institution or exercising trust powers for the minimum period prescribed in subsection (a) of this Code section;

(2) A company may become a bank holding company by virtue of acquiring control of a bank if neither the company nor any other company controlled by or controlling such company controls any other bank domiciled in this state or elsewhere;

(3) A bank holding company registered with the department and lawfully owning a bank or a branch of a bank which was formed by the acquisition and subsequent merger of or share exchange with a Georgia bank, which bank or branch does a lawful banking business in this state, may acquire control through formation of a de novo bank in Georgia, provided that departmental approval and any required federal approvals are obtained. No out-of-state bank holding company may enter Georgia to do a banking business by formation of a de novo bank; and

(4) A de novo bank established or formed pursuant to paragraph (3) of this subsection shall be subject to the three-year age requirement contained in paragraph (2) of subsection (a) of this Code section. A bank holding company may, however, merge or consolidate a de novo bank which may be less than three years old and that is established pursuant to paragraph (3) of this subsection into another bank owned by that holding company.

(c) The department may waive the application of the three-year age requirement in the case of a bank that has been found by federal or state regulators to be:

(1) Insolvent or in an unsafe or unsound condition to transact its business;

(2) In a condition where it has generally suspended payment of its obligations without authority of law; or

(3) Under any plan, order, or agreement of any kind with the FDIC under Section 12, 13, or 38 of the Federal Deposit Insurance Act, 12 U.S.C. Section 1811, et seq., as amended.

(d) The commissioner may waive the three-year age requirement contained in paragraph (2) of subsection (a) of this Code section if the commissioner determines that the proposed acquisition will result in material improvement of the safety and soundness of an institution that is in less than satisfactory condition at the time of the proposed acquisition. No such waiver will be authorized unless the commissioner determines that the proposed acquisition will not present undue safety and soundness risks to the financial institutions involved. In making such determination, the commissioner shall consider the financial condition and regulatory safety and soundness ratings of the institutions affected and the ability of management to administer and supervise the resulting institution.



§ 7-1-609. Civil actions by department to enforce part

The department may bring an appropriate civil action to enforce any provision of this part, whether by injunction or otherwise, in any superior court of this state having jurisdiction of one or more of the defendants.



§ 7-1-610. National bank rights

National banks shall have the same but no greater rights under or by virtue of this part than the rights granted to banks and trust companies organized under the laws of this state.



§ 7-1-611. Penalties for violations

Any bank, bank holding company, or company (as defined in Code Section 7-1-605) which violates subsection (a) of Code Section 7-1-601 or any provision of Code Section 7-1-602, Code Section 7-1-603, or Code Sections 7-1-605 through 7-1-608 shall be subject to civil monetary penalties of not less than $500.00 nor more than $5,000.00 unless it shall cease and desist therefrom within 60 days after notice of any such violation served on it by the department. Each day on which such violation occurs shall constitute a separate offense.



§ 7-1-612. Power of banks to contract with other banks for trust services

Notwithstanding any other provisions of this part to the contrary, any bank or trust company which does not exercise trust powers as provided in this chapter, whether or not such powers have been incorporated into its articles, may, with the consent of the department, contract with any bank or trust company exercising trust powers to provide for the latter bank or trust company to offer trust services through the branches and offices of the former bank or trust company.






Part 19 - Interstate Acquisitions of Banks and Bank Holding Companies

§ 7-1-620. Purpose of this part

This part governs the acquisition of banks having banking offices in Georgia by bank holding companies controlling bank subsidiaries having banking offices outside this state. It further governs the acquisition of banks having banking offices outside this state by bank holding companies controlling bank subsidiaries having banking offices in Georgia. It sets forth application, notice, and other related requirements. Acquisitions of banks having banking offices only in Georgia by bank holding companies controlling only bank subsidiaries having banking offices solely in Georgia are governed by the provisions of Code Sections 7-1-605 through 7-1-608.



§ 7-1-621. Definitions

As used in this part, the term:

(1) "Acquire," as applied to a bank holding company, means any of the following actions or transactions:

(A) The merger or consolidation with another bank holding company;

(B) The acquisition of the direct or indirect ownership or control of voting shares of another bank holding company or bank if, after such acquisition, such bank holding company will directly or indirectly own or control more than 5 percent of any class of voting shares of such bank holding company or bank;

(C) The direct or indirect acquisition of all or substantially all of the assets of another bank holding company or bank; or

(D) The taking of any other action that would result in the direct or indirect control of another bank holding company or bank.

"Acquire" shall also include a transaction where a bank subsidiary of a bank holding company merges or consolidates with, or acquires all or substantially all of the assets of, another bank.

(2) "Bank" means any "insured bank" as such term is defined in 12 U.S.C. Section 1813(h) of the Federal Deposit Insurance Act or any institution eligible to become such, provided that the term "bank" shall not include any "foreign bank" (which is defined as in 12 U.S.C. Section 3101 of the International Banking Act of 1978). The term "bank" as used in this part shall include any savings and loan association or state savings and loan association as such terms are defined in Code Section 7-1-4 and shall include federal savings banks and similar banking entities chartered under the laws of any state and whose deposits are insured under a federal deposit insurance program.

(3) "Bank holding company" means any company which is a bank holding company under either Code Section 7-1-605 or Section 2(a) of the federal Bank Holding Company Act of 1956, as amended, 12 U.S.C. Section 1841(a).

(4) "Bank supervisory agency" means:

(A) The Office of Comptroller of Currency, the Federal Deposit Insurance Corporation, the Board of Governors of the Federal Reserve System, and any successor to those agencies; and

(B) The agency of a state with primary responsibility for chartering and supervising banks.

(5) "Banking office" or "banking location" means a main office or a branch office as such terms are defined in this chapter or any other office at which a bank accepts deposits.

(6) "Commissioner" means the commissioner of banking and finance then in office and, where appropriate, all of his or her successors and predecessors in office.

(7) "Control" means that which is set forth in Code Section 7-1-605.

(8) "Deposits" means, with respect to a bank, all demand, time, and savings deposits of individuals, partnerships, corporations, the United States government, and states and political subdivisions in the United States. Determinations of deposits shall be made by reference to regulatory reports of condition or similar reports filed by such bank with state or federal regulatory authorities.

(9) "Georgia bank" means a bank whose home state is Georgia.

(10) "Georgia bank holding company" means a bank holding company that:

(A) Has its principal place of business in the State of Georgia; and

(B) Is not controlled by a bank holding company other than a Georgia bank holding company.

(11) "Georgia state bank" means a bank chartered under the laws of the State of Georgia.

(12) "Home state" means any state in the United States:

(A) With respect to a state bank, the state by which the bank is chartered;

(B) With respect to a national bank, the state in which the main office of the bank is located; or

(C) With respect to a foreign bank, the state determined to be the home state of the foreign bank under 12 U.S.C. Section 3103(c) of the International Banking Act.

(13) "Home state regulator" means, with respect to an out-of-state state bank, the bank supervisory agency of the state in which such bank is chartered.

(14) "Host state" means a state, other than the home state of a bank, in which the bank maintains or seeks to establish and maintain a branch.

(15) "Insured depository institution" shall have the same meaning as set forth in 12 U.S.C. Section 1813(c)(2) and (3) of the Federal Deposit Insurance Act, provided that the term "insured depository institution" shall not include any "foreign bank" (which is defined as in 12 U.S.C. Section 3101 of the International Banking Act of 1978).

(16) "Interstate merger transaction" means:

(A) The merger or consolidation of banks with different home states and the conversion of branches of any bank involved in the merger or consolidation into branches of the resulting bank; or

(B) The purchase of all or substantially all of the assets of a bank whose home state is different from the home state of the acquiring bank.

(17) "Out-of-state bank" means a bank whose home state is not Georgia, but the term does not include a foreign bank.

(18) "Out-of-state bank holding company" means a bank holding company other than a Georgia bank holding company.

(19) "Out-of-state state bank" means a bank chartered under the laws of a state other than Georgia.

(20) "Principal place of business" of a bank holding company means the state of charter in which the aggregate deposits of the bank subsidiaries of such bank holding company are largest.

(21) "Resulting bank" means a bank that has resulted from an interstate merger transaction under Part 20 of this article.

(22) "State" means any state of the United States, including the District of Columbia.

(23) "Subsidiary" means that which is set forth in Code Section 7-1-605.



§ 7-1-622. Provisions applicable to interstate acquisitions or mergers by bank holding companies; eligibility of applicants; commissioner's ruling required

(a) A bank holding company may acquire a bank in Georgia, and a bank holding company having its principal place of business in this state may acquire a bank having banking offices in another state, upon compliance with the provisions of Code Sections 7-1-605 through 7-1-612 and in particular Code Section 7-1-606, which provisions shall be expressly applicable to any such acquisition. Compliance with all applicable regulations, payment of applicable fees, and registration of the holding company shall be required. The restrictions of this Code section shall apply.

(b) Notwithstanding anything contained in subsection (a) of this Code section and subject to the permitted acquisitions of subsection (b) of Code Section 7-1-608, no bank or bank holding company may:

(1) Directly or indirectly acquire a Georgia bank unless such bank has been in existence and continuously operated or incorporated as a bank for a period of three years or more prior to the date of acquisition. Notwithstanding the foregoing, nothing shall prohibit an out-of-state bank holding company from acquiring all or substantially all of the shares of a Georgia bank organized solely for the purpose of facilitating the acquisition of a bank which has been in existence and continuously operated as a bank for the requisite three-year period; or

(2) Directly or indirectly acquire a bank having banking offices in Georgia if:

(A) Immediately before the consummation of the acquisition for which an application is filed, the applicant (including any insured depository institution affiliate of the applicant) controls any insured depository institution or any branch of an insured depository institution in this state; and

(B) The applicant (including all insured depository institutions which are affiliates of the applicant), upon consummation of the acquisition, would control 30 percent or more of the total amount of deposits of insured depository institutions in this state. The commissioner may by regulation adopt a procedure whereby the foregoing limitations on concentration of deposits may be waived upon showing of good cause. This restriction shall not apply, in the discretion of the commissioner, to transactions complying with paragraph (1) of subsection (b) of Code Section 7-1-623.

(c) The commissioner must rule on any application seeking approval to engage in a transaction under this Code section not later than 90 days following the date of submission of a completed application seeking such approval. If the commissioner decides to hold a public hearing in connection with the application, the time limit specified may be extended to 30 days after the conclusion of the hearing. If the commissioner fails to rule on the application within the requisite period, the proposed transaction shall stand approved.

(d) If any acquisition involves or takes the form of an interstate merger transaction, the banks involved must comply with filing and other requirements in Part 20 of this article in addition to subsection (b) of this Code section.

(e) This part is not intended to discriminate against out-of-state bank holding companies or against foreign bank holding companies in any manner that would violate Section 3(d) of the Bank Holding Company Act, as amended by the Riegle-Neal Interstate Banking and Branching Efficiency Act of 1994.



§ 7-1-623. Acquisitions not requiring department approval

(a) Subject to any applicable restrictions or exceptions provided for in subsection (b) of Code Section 7-1-622, a bank holding company having a bank subsidiary with banking offices in Georgia may acquire a bank that does not have banking offices in this state, and a bank holding company may acquire an out-of-state bank with branch offices in Georgia, but shall notify the department at least 30 days prior to the consummation of the proposed transaction. The notification requirements of this subsection shall be satisfied by furnishing the department with a copy of the application or applications filed with applicable bank supervisory agencies seeking approval for the proposed transaction and such other information as the department shall request. In lieu of furnishing the entire application, the applicant may submit to the department a description of the transaction within the same time frame. In this event, the department shall request further information only if needed. The department may, for good cause shown, object to the transaction by letter to the bank holding company and to the appropriate federal or state regulator before consummation of the transaction.

(b) A bank holding company may engage in the transactions described in paragraphs (1) and (2) of this subsection without the necessity of complying with Code Section 7-1-622, provided that it notifies the department not less than 30 days following the consummation of the transaction.

(1) The acquisition of a Georgia bank, if such acquisition has been consummated with assistance from the Federal Deposit Insurance Corporation under Section 13(c) of the Federal Deposit Insurance Act, as amended, 12 U.S.C. Section 1823(c); or

(2) The acquisition of a Georgia bank, if such acquisition has been consummated in the regular course of securing or collecting a debt previously contracted in good faith, as provided in and subject to the requirements of Section 3(a) of the federal Bank Holding Company Act of 1956, as amended, 12 U.S.C. Section 1842(a). If the bank acquired under this provision has banking offices in Georgia, the bank or bank holding company must divest the securities or assets acquired within two years of the date of acquisition. The department may, in its discretion, permit the bank or bank holding company to retain such interest for up to three additional periods of one year each.



§ 7-1-624. Prohibited acquisitions

(a) Except as expressly permitted under this part, Part 20 of this article, or by federal law, no bank holding company may acquire a bank or a bank holding company controlling a bank chartered by the department.

(b) In the event any bank holding company makes an acquisition that is prohibited by this part, the commissioner shall require such bank holding company to divest itself immediately of its direct or indirect ownership or control of any Georgia banks or banking offices located in Georgia. The commissioner shall also have the power to enforce any other prohibitions in this part by requiring divestitures of nonconforming banks, bank holding companies, or assets. Alternatively, the commissioner shall have the power to impose fines and penalties or exercise such other remedies as are provided in this chapter, including, but not limited to, judicial actions.



§ 7-1-625. Provisions applicable to, and qualification of, bank holding companies in state; reciprocal agreements; confidentiality of reports

(a) Any bank holding company controlling a bank having banking offices in Georgia shall be subject to the provisions of Code Sections 7-1-605 through 7-1-612 and the rules and regulations of the department applicable to bank holding companies.

(b) Any bank holding company that has a bank subsidiary with banking offices in Georgia that is not otherwise organized under the laws of this state or qualified to do business in this state shall qualify to do business in this state as a foreign corporation and shall advise the department of the location of its initial registered office within this state and the name of its initial registered agent at such location. Such bank holding company shall agree to be bound by all the provisions of Code Sections 7-1-605 through 7-1-612 and by the provisions of this part. Any bank holding company having a Georgia bank subsidiary shall promptly advise the department of any changes in its registered office and agent.

(c) The department may enter into cooperative and reciprocal agreements with the bank regulatory authorities of any state for the periodic examination of bank holding companies and may accept reports of examination and other records from such authorities in lieu of conducting its own examinations. The department may enter into joint actions with other regulatory bodies having concurrent jurisdiction or may enter into such actions independently to carry out its responsibilities under this title and assure compliance with the laws of this state. Any examinations or reports originated by Georgia or by another bank supervisory agency shall be deemed and treated as confidential according to Georgia law, and such confidentiality shall not be affected by the sharing of the examinations or reports. The department shall not be obligated to provide or disclose such examinations and reports to any third party. Agreements to share such examinations or reports shall contain provisions for dealing with confidentiality and subpoenas.



§ 7-1-626. Severability; construction with other laws

(a) It is the express intention of the Georgia General Assembly to provide a unified and orderly method of permitting limited interstate banking. Thus, if any provision of this part establishing the framework within which interstate banking may occur or providing for registration, approval, and supervisory powers of the department and the commissioner is determined by final, nonappealable order of any Georgia or federal court of competent jurisdiction to be invalid or unconstitutional, the remaining provisions of this part shall not be affected and shall continue to apply to any bank, bank holding company, foreign bank, or other person or circumstance.

(b) Nothing contained in this part shall be construed to amend or modify the provisions of any other part of this chapter governing the supervision or regulation of banks and bank holding companies, as defined in this part, or the organization and powers of the department and the commissioner with respect thereto as provided in such other parts.



§ 7-1-627. Resolution to except bank or bank holding company from acquisition; severability

Repealed by Ga. L. 1996, p. 279, § 1, effective April 1, 1996.






Part 20 - Interstate Banking and Branching by Merger

§ 7-1-628. Purpose and scope of part

(a) It is the purpose of this part to permit interstate banking and branching by merger under Section 102 of the Riegle-Neal Interstate Banking and Branching Efficiency Act of 1994, subject to the limitations and requirements set out in this part and in Parts 14, 15, 18, and 19 of this article.

(b) The scope of this part covers mergers where, upon consummation of the interstate merger transaction, the resulting bank will have banking locations in Georgia and at least one other state. It provides for certain approval, notice, and other requirements. Mergers involving banks having present and resulting branches located only in this state are governed by Parts 14 and 15 of this article. To the extent a bank participating in an interstate merger transaction is owned or controlled by a bank holding company, the applicable provisions of Part 19 of this article shall also apply.

(c) In authorizing the expansion of interstate banking to this state, and in the interests of its citizens, the General Assembly finds that primary consideration should be given to the following:

(1) Affording protection and promoting convenience to bank depositors and other customers of financial institutions in this state;

(2) Preserving the advantages of a sound dual banking system and the competitive equality of state chartered institutions with federally chartered institutions; and

(3) Providing to the Department of Banking and Finance sufficient powers and responsibilities to implement these considerations.

(d) This part is not intended to discriminate against out-of-state bank holding companies or against foreign bank holding companies in any manner that would violate Section 3(d) of the Bank Holding Company Act, as amended by the Riegle-Neal Interstate Banking and Branching Efficiency Act of 1994.



§ 7-1-628.1. Definitions

As used in this part, the term:

(1) "Bank" shall have the same meaning as "insured bank" in 12 U.S.C. Section 1813(h) of the Federal Deposit Insurance Act, provided that the term "bank" shall not include any "foreign bank" (which is defined as in 12 U.S.C. Section 3101 of the International Banking Act of 1978).

(2) "Bank holding company" shall have the same meaning as set forth in 12 U.S.C. Section 1841(a)(1) of the Bank Holding Company Act.

(3) "Bank supervisory agency" shall mean:

(A) Office of Comptroller of Currency, the Federal Deposit Insurance Corporation, the Board of Governors of the Federal Reserve System, and any successor to those agencies; and

(B) The agency of a state with primary responsibility for chartering and supervising banks.

(4) "Branch" in the context of this part shall have the same meaning as "domestic branch" in 12 U.S.C. Section 1813(o) of the Federal Deposit Insurance Act. Nothing contained in this part shall be construed to amend or modify the provisions of any other part of this article.

(5) "Commissioner" means the commissioner of banking and finance then in office and, where appropriate, all of his or her successors and predecessors in office.

(6) "Control" means that which is set forth in Code Section 7-1-605.

(7) "Deposits" means, with respect to a bank, all demand, time, and savings deposits of individuals, partnerships, corporations, the United States government, and states and political subdivisions in the United States. Determinations of deposits shall be made by reference to regulatory reports of condition or similar reports filed by such bank with state or federal regulatory authorities.

(8) "Georgia bank" means a bank whose home state is Georgia.

(9) "Georgia bank holding company" means a bank holding company that:

(A) Has its principal place of business in the State of Georgia; and

(B) Is not controlled by a bank holding company other than a Georgia bank holding company.

(10) "Georgia state bank" means a bank chartered under the laws of the State of Georgia.

(11) "Home state" means:

(A) With respect to a state bank, the state by which the bank is chartered;

(B) With respect to a national bank, the state in which the main office of the bank is located; or

(C) With respect to a foreign bank, the state determined to be the home state of the foreign bank under 12 U.S.C. Section 3103(c) of the International Banking Act.

(12) "Home state regulator" means, with respect to an out-of-state state bank, the bank supervisory agency of the state in which such bank is chartered.

(13) "Host state" means a state, other than the home state of a bank, in which the bank maintains or seeks to establish and maintain a branch.

(14) "Insured depository institution" shall have the same meaning as set forth in 12 U.S.C. Section 1813(c)(2) and (3) of the Federal Deposit Insurance Act, provided that the term "insured depository institution" shall not include any "foreign bank" (which is defined as in 12 U.S.C. Section 3101 of the International Banking Act of 1978).

(15) "Interstate merger transaction" means:

(A) The merger or consolidation of banks with different home states and the conversion of branches of any bank involved in the merger or consolidation into branches of the resulting bank; or

(B) The purchase of all or substantially all of the assets of a bank whose home state is different from the home state of the acquiring bank.

(16) "Out-of-state bank" means a bank whose home state is not Georgia, but the term does not include a foreign bank.

(17) "Out-of-state bank holding company" means a bank holding company other than a Georgia bank holding company.

(18) "Out-of-state state bank" means a bank chartered under the laws of a state other than Georgia.

(19) "Principal place of business" of a bank holding company means the state of charter in which the aggregate deposits of the bank subsidiaries of such bank holding company are largest.

(20) "Resulting bank" means a bank that has resulted from an interstate merger transaction under this part.

(21) "State" means any state of the United States, including the District of Columbia.

(22) "Subsidiary" means that which is set forth in Code Section 7-1-605.



§ 7-1-628.2. Mergers permitted; applicable provisions

Interstate merger transactions between out-of-state banks and Georgia banks including Georgia state banks shall be permitted provided that the applicable conditions, approvals, and filing requirements are met by participating banks and bank holding companies. The approval procedure for mergers involving banks having offices located only in this state are governed by Parts 14 and 15 of this article. To the extent a bank participating in a merger is owned or controlled by a bank holding company, the provisions of Part 19 of this article shall also apply to the transaction.



§ 7-1-628.3. Prohibited interstate merger transactions

(a) Except as otherwise expressly provided in this subsection, an interstate merger transaction shall not be permitted under this part if:

(1) Immediately before the merger, any two or more banks involved in the transaction (including all insured depository institutions which are affiliates of any such bank) have a branch in this state; and

(2) Upon consummation of such transaction, the resulting bank (including all insured depository institutions that would be "affiliates," as defined in 12 U.S.C. Section 1841(k) of the resulting bank) would control 30 percent or more of the total amount of deposits held by all insured depository institutions in this state. The 30 percent limitation shall not apply, in the discretion of the commissioner, to transactions complying with paragraph (1) of subsection (b) of Code Section 7-1-623. The commissioner may by regulation adopt a procedure whereby the foregoing limitations on concentration of deposits may be waived upon showing good cause.

(b) An interstate merger transaction shall not be permitted under this part unless the Georgia bank shall have been in existence and continuously operating or incorporated as a bank on the date of such merger or acquisition for a period of at least three years, subject to any applicable exception contained in Code Section 7-1-608.



§ 7-1-628.4. Permissible interstate merger transactions

(a) A Georgia state bank may enter into an interstate merger transaction where the Georgia state bank is the resulting bank, and as a result the Georgia state bank may establish, maintain, and operate one or more branches in another state. The Georgia state bank must seek approval for the merger pursuant to the provisions in Part 14 of this article and must comply with federal law.

(b) An out-of-state bank may enter into an interstate merger transaction with a Georgia bank, and an out-of-state bank resulting from such transaction may maintain and operate branches in Georgia. The requirements of Code Section 7-1-628.5 shall be met by the resulting bank. In order to consummate such a merger with a resulting out-of-state state bank, a Georgia state bank shall comply with Code Sections 7-1-531 through 7-1-533 and 7-1-537, except that the format of the articles of merger submitted in accordance with Code Section 7-1-532 may be in conformity with the resulting bank's home state law if such law requires a format different from that specified by Code Section 7-1-532. A Georgia state bank shall comply with Code Section 7-1-556 if a national bank or a federal savings bank is to be the resulting bank.

(c) Any out-of-state bank which lawfully establishes a branch in this state or which subsequently becomes the owner of or controls interstate branches in Georgia, if such transaction is not covered by subsection (a) or (b) of this Code section, shall comply with the requirements in Code Section 7-1-628.5.



§ 7-1-628.5. Requirement for out-of-state bank that is resulting bank of interstate merger transaction

An out-of-state bank that is to be the resulting bank of an interstate merger transaction shall comply or assure compliance with the following requirements:

(1) Part 19 of this article, if applicable to the transaction shall require any holding company of the resulting bank to comply with Code Sections 7-1-605 through 7-1-612;

(2) An out-of-state bank that will be the resulting bank pursuant to an interstate merger transaction involving a Georgia state bank shall notify the commissioner of the proposed merger not later than the date on which it files an application for an interstate merger transaction with the responsible federal bank supervisory agency, provide such information as required by rule or regulation or as the commissioner may otherwise specify, and pay any filing fee required by regulation;

(3) Prior to consummation of the merger, the resulting bank shall provide the commissioner with satisfactory evidence of all required approvals from all relevant bank supervisory agencies; and

(4) Prior to consummation of the merger, the out-of-state bank shall certify to the department that while it has a branch or any other location in Georgia, it will maintain deposit insurance issued by a federal public body.



§ 7-1-628.6. Powers of out-of-state banks branching into Georgia

(a) An out-of-state state bank which establishes and maintains one or more branches in Georgia under this part may conduct any activities at such branch or branches that are authorized under the law of this state for Georgia state banks.

(b) A Georgia state bank may conduct any activities at any branch outside Georgia that are authorized by Georgia law or that are permissible for a bank chartered by the host state where the branch is located, except to the extent such activities are expressly prohibited by the laws of this state or by any regulation or order of the commissioner applicable to the Georgia state bank and except where the activity is one that requires approval from the department, in which case such approval must be secured; provided, however, that the commissioner may waive any prohibition or requirement for approval if he or she determines, by order or regulation, that the involvement of out-of-state branches of the Georgia state bank in particular activities would not threaten the safety or soundness of such bank.

(c) An out-of-state bank that has established or acquired a branch in Georgia under this part may establish or acquire additional branches in Georgia to the same extent, but to no greater extent, that any Georgia bank may establish or acquire a branch in Georgia under applicable federal and state law. Notification to the department from the bank is required at the same time as the application is made to the federal regulator. A letter describing the transaction shall constitute the required notification and may be written and sent by the bank or the home state regulator.



§ 7-1-628.7. Examinations and reports; powers of commissioner

(a) To the extent consistent with subsection (c) of this Code section, the commissioner may make such examinations of any branch established and maintained in this state by an out-of-state state bank as the commissioner may deem necessary to determine whether the branch is being operated in compliance with the laws of this state and in accordance with safe and sound banking practices. The provisions of Parts 3 and 4 of Article 1 of this chapter are applicable to examinations.

(b) The commissioner may prescribe requirements for periodic reports regarding any out-of-state bank that operates a branch in Georgia pursuant to this part. The required reports shall be provided by such bank or by the bank supervisory agency having primary responsibility for such bank. Any reporting requirements prescribed by the commissioner under this subsection shall be: (1) consistent with the reporting requirements applicable to Georgia state banks; and (2) appropriate for the purpose of enabling the commissioner to carry out his or her responsibilities under this Code section.

(c) The commissioner may enter into cooperative, coordinating, and information sharing agreements with any other bank supervisory agencies or any organization affiliated with or representing one or more bank supervisory agencies with respect to the periodic examination or other supervision of any branch in Georgia of an out-of-state state bank or of any branch of a Georgia state bank in any host state, and the commissioner may accept such parties' reports of examination and reports of investigation in lieu of conducting his or her own examinations or investigations. Agreements to share should contain provisions for dealing with confidentiality and subpoenas.

(d) Notwithstanding any other law to the contrary, the commissioner may enter into contracts with any bank supervisory agency that has concurrent jurisdiction over a Georgia state bank or an out-of-state state bank operating a branch in this state pursuant to this part to engage the services of such agency's examiners at a reasonable rate of compensation, to provide the services of the commissioner's examiners to such agency at a reasonable rate of compensation, or for another arrangement that the commissioner may find expedient and reasonable.

(e) If appropriate in the discretion of the commissioner and pursuant to an interstate agreement with the pertinent host state regulator for the purpose of facilitating the regulation and supervision of a multistate Georgia state bank, the department may approve and collect from its chartered bank, as agent and home state regulator, examination and supervision fees assessed by a state where the Georgia bank has a branch and may remit such fees to the assessing out-of-state regulator. Such fees shall not be considered revenue payable to the State of Georgia.

(f) In order to facilitate or implement interstate efforts to regulate and supervise a multistate Georgia state bank, the department may adjust its normal supervision examination fee assessment schedule and other rates and charges. Such adjustment may include any examination and supervision fees assessed by host state regulators, pursuant to subsection (e) of this Code section, as a part of the standard supervision and examination assessment.

(g) The commissioner may enter into joint examinations or joint enforcement actions with other bank supervisory agencies having concurrent jurisdiction over any branch in Georgia of an out-of-state state bank or any branch of a Georgia state bank in any host state, provided that the commissioner may at any time take such actions independently if he or she deems such actions to be necessary or appropriate to carry out his or her responsibilities under this part or to ensure compliance with the laws of this state, but provided further that, in the case of an out-of-state state bank, the commissioner shall recognize the exclusive authority of the home state regulator over corporate governance matters and the primary responsibility of the home state regulator with respect to safety and soundness matters.

(h) Each out-of-state bank that maintains one or more branches in this state may be assessed and, if assessed, shall pay supervisory and examination fees in accordance with the laws of this state and regulations of the department.

(i) Any examinations or reports originated by Georgia or by another bank supervisory agency shall be deemed and treated as confidential according to Georgia law, and such confidentiality shall not be affected by the sharing of the examination or reports. The department shall not be obligated to provide or disclose such examinations or reports to any third party.



§ 7-1-628.8. Restrictions on de novo branches

(a) A "de novo branch" means a branch of a bank which:

(1) Is originally established by the bank as a branch; and

(2) Does not become a branch of the bank as a result of the acquisition of another bank or of a branch of another bank or as the result of the merger, consolidation, or conversion of any such bank or branch.

(b) An out-of-state bank that does not have a branch in Georgia and that meets the requirements of this article may establish and maintain a de novo branch in this state to the extent that any Georgia bank could establish such a de novo branch.

(c) A Georgia state bank may establish and maintain a de novo branch in another state. Such Georgia state bank shall comply with the provisions of this article, including, but not limited to, obtaining approval from the department prior to establishing the branch.



§ 7-1-628.9. Conditions under which out-of-state bank permitted to establish and maintain branches through in-state acquisition; conditions under which Georgia banks permitted to establish and maintain branches in another state through acquisition

(a) An out-of-state bank that does not have a branch in Georgia and that meets the requirements of this article may establish and maintain a branch in this state through the acquisition of a branch.

(b) A Georgia state bank may establish and maintain a branch in another state through the acquisition of a branch in compliance with the provisions of this article, including, but not limited to, obtaining approval from the department prior to acquiring the branch.



§ 7-1-628.10. Enforcement actions by commissioner

If the commissioner determines that a branch maintained by an out-of-state state bank in this state is being operated in violation of any provision of the laws of this state or that such branch is being operated in an unsafe and unsound manner, the commissioner shall have the authority to take all such enforcement actions as he or she would be empowered to take if the branch were a Georgia state bank, provided that the commissioner shall promptly give notice to the home state regulator of each enforcement action taken against an out-of-state state bank and, to the extent practicable, shall consult and cooperate with the home state regulator in pursuing and resolving said enforcement action.



§ 7-1-628.11. Regulations; administrative fees

The commissioner may promulgate such regulations and may provide for the payment of such reasonable filing, application, assessment, and administrative fees as he or she determines to be necessary or appropriate in order to implement the provisions of this part.



§ 7-1-628.12. Reports required of out-of-state state banks

The commissioner may require an out-of-state state bank that maintains or seeks to establish a branch in this state to submit to the department its consolidated reports of condition and income in the form specified by the Federal Financial Institutions Examination Council. In order to determine compliance with Georgia law on deposit concentration limits or other areas of state compliance, other reporting of banks may be required by the commissioner.



§ 7-1-628.13. Notice of merger, consolidation, or other transaction involving out-of-state bank

Each out-of-state state bank that has established and maintains a branch or which intends to establish a branch in this state pursuant to this part or the person seeking to obtain control of the out-of-state state bank shall give to the commissioner at least 30 days' written notice (or, in the case of an emergency transaction, such shorter notice as is consistent with applicable state or federal law) of any merger, consolidation, or other transaction that would cause a change of control with respect to such bank or any bank holding company that controls such bank, with the result that an application would be required to be filed pursuant to the federal Change in Bank Control Act of 1978, as amended, 12 U.S.C. Section 1817(j), or the federal Bank Holding Company Act of 1956, as amended, 12 U.S.C. Section 1841, et seq., or any successor statutes thereto.



§ 7-1-628.14. Severability; construction with other laws

(a) If any provision of this part or the application of such provision is found by any court of competent jurisdiction in the United States to be invalid as it pertains to any bank, bank holding company, foreign bank, or other person or circumstances, or is found to be superseded explicitly by federal law, the remaining provisions of this part shall not be affected and shall continue to apply to any bank, bank holding company, foreign bank, or other person or circumstance.

(b) Nothing contained in this part shall be construed to amend or modify the provisions of any other part of this chapter governing the supervision or regulation of banks and bank holding companies, as defined in this chapter, or with respect to the organization and powers of the department and the commissioner as provided in such other parts.



§ 7-1-628.15. Tax treatment

(a) All banks engaged in interstate banking and branching in this state shall be obliged to adhere to the tax laws and regulations of Title 48 which pertain to such activities.

(b) The Department of Revenue shall address the tax treatment of financial organizations before June 1, 1997, in order to provide timely and appropriate taxation of banks which have adjusted their corporate structures according to this part and federal law.









Article 3 - Credit Unions

Part 1 - General Provisions; Organization

§ 7-1-630. Initial subscribers; contents and filing of articles; other required filings; fee for investigation; selection of initial directors

(a) Any number of persons, not less than eight, having a common bond, as defined in subsection (b) of this Code section, may incorporate for the purpose of organizing a credit union in accordance with this article. The persons so desiring to become incorporated shall execute articles which shall set forth the following:

(1) The name of the proposed credit union;

(2) The territory in which it will operate;

(3) The location where its initial registered office will be located;

(4) The names and addresses of the subscribers, their occupation, length of service, and that each has subscribed to one share and paid for same;

(5) The names and addresses of the original directors;

(6) The proposed field of membership specified in detail and having the same common bond as the subscribers;

(7) That the purpose and nature of the business are to conduct a credit union with the rights and powers granted by this article; and

(8) The term of the existence of the credit union, which shall be perpetual unless otherwise limited.

(b) For purposes of this article, "common bond" is described as that specific relationship of occupation, association, or interest; residence within a well-defined neighborhood, community, or rural district; employees of a common employer; or members of a bona fide cooperative, educational, fraternal, professional, religious, rural, or similar organization which tends to create a mutual interest between persons sharing the relationship. Persons related by blood, adoption, or marriage to or living in the same household with a person within such common bond and the surviving spouses of deceased members shall also be considered within the common bond.

(c) The subscribers shall file the articles with the department together with the fee specified in Code Section 7-1-862. The department shall certify a copy of the articles and return it to the subscribers.

(d) The subscriber shall file with the department a certificate from the Secretary of State attesting that the name of the proposed credit union has been reserved as authorized by Code Section 7-1-131.

(e) The subscriber shall file with the department a copy of the proposed bylaws setting forth the following:

(1) The date of the annual meeting, the manner of conducting the same, the number of members constituting a quorum and regulations as to voting, and the manner of notification of the meeting, which shall comply with Code Section 7-1-6;

(2) The number of directors, which must be not less than five nor more than 25, all of whom must be members, and their powers and duties, together with the duties of the officers elected by the board of directors;

(3) The qualifications for membership of those coming within the initial common bond as required by this article;

(4) The conditions under which shares may be issued, paid for, transferred, and withdrawn; deposits received and withdrawn; loans made and repaid; and funds otherwise invested; and

(5) The charges which shall be made, if any, for failure to meet obligations punctually; whether or not the credit union shall have the power to borrow; the method of receipting for money; the manner of accumulating a reserve; the manner of determining and paying interest and dividends; and such other matters consistent with this article as may be requisite to the organization and operation of the proposed credit union.

(f) The subscriber shall pay such fee as shall be established by regulation of the department to defray the cost of the investigation required by Code Section 7-1-632, provided that the department shall not be required to set such fee if in its judgment the fee would discourage the organization of credit unions under this article.

(g) The subscriber shall select at least five qualified persons who agree to serve on the board of directors. A signed agreement to serve in these capacities until the first annual meeting or until the election of their successors, whichever is later, shall be executed by those who so agree and filed with the department along with the proposed bylaws.



§ 7-1-631. Additional filings with department

Reserved. Repealed by Ga. L. 2005, p. 826, § 12, effective May 5, 2005.



§ 7-1-632. Approval or disapproval by department; certificate of incorporation

(a) The department shall make an appropriate investigation of the articles and bylaws for the purpose of determining:

(1) Whether the articles and bylaws conform to this article;

(2) The general character and qualifications of the subscribers and the financial stability and future prospects of the sponsoring company, if any;

(3) The economic advisability of establishing the proposed credit union and such other facts and circumstances bearing on the proposed credit union as in the opinion of the department may be relevant;

(4) That a common bond exists in accordance with Code Section 7-1-630; and

(5) That the subscribers and person or corporation sponsoring the credit union are in agreement as to the services, if any, that the sponsor will provide.

(b) If the department determines to its satisfaction that the proposed credit union meets the criteria set forth above, it shall, within 90 days from receipt of the articles and in compliance with Code Section 7-1-630, send a copy of the articles and written approval of the articles to the Secretary of State after making such changes in the articles or bylaws consistent with this article and with the consent of the subscribers that it deems appropriate. Such approval shall indicate any changes made to the articles including changes from the proposed field of membership. If the department shall disapprove the articles, the procedures of subsection (b) of Code Section 7-1-635 shall be followed.

(c) Upon receipt of the approval of the department, the Secretary of State shall thereupon issue a certificate attesting to the incorporation of the credit union. The credit union shall, however, confine itself to organizational activities until it receives a permit to do business.



§ 7-1-633. Organizational meeting of directors; commencing of business

(a) Within 30 days after receipt of the certificate of incorporation from the Secretary of State, an organizational meeting of the board of directors named in the articles of incorporation shall be held for the purpose of accepting the certificate and bylaws, appointing a credit committee or, in lieu thereof, loan officers and a supervisory committee, and electing or appointing the officers, as provided in Code Section 7-1-655, who shall serve until the first directors' meeting after the first annual meeting. Notice of the meeting shall be given at least five days prior to the date of the meeting.

(b) When the organization has been completed, the credit union shall notify the department of this fact and may commence business subject to its obtaining deposit insurance as required in Code Section 7-1-666.



§ 7-1-634. Amendment of articles and bylaws; fee for investigation; approval or denial by department

(a) Amendments to the bylaws of a credit union may be adopted and amendments of the articles may be requested by the affirmative vote of two-thirds of the authorized number of members of the board of directors at any duly held meeting thereof if the members of the board have been given prior written notice of said meeting and the notice has contained a copy of the proposed amendment or amendments. No amendment of the bylaws or of the articles shall become effective until approved in writing by the department.

(b) Every proposed amendment of the articles shall be filed with the department together with the fee specified in Code Section 7-1-862. Proposed amendments of the bylaws shall be filed with the department.

(c) The credit union may amend its bylaws to change its field of membership by adding additional groups of persons subject to the following conditions:

(1) Each new group must have a common bond that meets one of the descriptions in subsection (b) of Code Section 7-1-630; and

(2) The credit union must pay such fee as may be established by the department to defray the cost of investigation.

(d) The department shall grant or deny approval of a complete and accepted application to amend the bylaws within 90 days, subject to safety and soundness and other criteria established by the department for these applications.

(e) The department shall maintain a permanent record of any approved amendment to the bylaws of a credit union which changes the field of membership proposed in the original articles or as subsequently amended.



§ 7-1-635. Procedures for department

(a) The department shall, in its discretion, approve or disapprove of proposed amendments to the articles or to the bylaws within 90 days after they are submitted by the credit union and within that time shall so advise the Secretary of State of any changes to the articles and inform the credit union in writing of its approval or disapproval.

(b) If the department should disapprove any articles or proposed amendments to articles or bylaws, it shall state the reasons for its disapproval. The subscribers or credit union shall have reasonable time, not more than 90 days from the date of disapproval or such additional time as the department may allow, to correct any matters causing its disapproval. If such matter is corrected, the department shall then advise the Secretary of State and credit union in writing of its approval of changes to the articles or the credit union alone in writing of its approval in the case of amendment of the bylaws.

(c) Final action by the department in approving or disapproving articles or amendments thereto or to the bylaws shall be conclusive, except that it may be subject to judicial review under Code Section 7-1-90.



§ 7-1-635.1. Out-of-state credit unions

(a) A credit union organized in another state may conduct business and establish a place of business in this state with the approval of the department. The department must find that the out-of-state credit union:

(1) Is a credit union organized under laws of a state other than the State of Georgia or of the United States, which state grants similar authority to credit unions organized under the laws of this state;

(2) Is financially solvent and operates in conformance with the laws and regulations of its charter jurisdiction; and

(3) Has deposit insurance issued by a federal public body that is comparable to that required for credit unions chartered in this state.

(b) The out-of-state credit union must agree to:

(1) Grant loans at rates not in excess of the rates permitted for credit unions incorporated under the laws of Georgia;

(2) Comply with the same consumer protection provisions that credit unions incorporated under this chapter must obey; and

(3) Designate and maintain an agent for the service of process in this state.

(c) The department may examine the operations of any out-of-state credit union for the purpose of determining that the scope of its activities does not exceed that allowed pursuant to this chapter and that the facility is otherwise operating in compliance with the applicable laws of this state. The department may by regulation establish minimum requirements for the maintenance of books and records in sufficient form to enable the department to carry out its responsibilities under this Code section.

(d) The department may enter into cooperative and reciprocal agreements with the credit union regulatory authority of any government for the periodic examination of credit union offices and facilities of any kind located within this state and may accept reports from such authorities in lieu of conducting its own examination for compliance with the laws of this state.

(e) A credit union which is approved under this Code section shall be exempt from the requirements of Article 15 of Chapter 2 of Title 14.



§ 7-1-636. Effect on articles and duration of existing credit unions

(a) Nothing in this chapter shall be construed to impair the validity of the articles of a credit union existing on April 1, 1975.

(b) Each credit union existing on April 1, 1975, shall have perpetual duration unless its articles are amended under this chapter to provide for a limited period of duration.






Part 2 - Credit Union Conservators

§ 7-1-640. Appointment of conservators; authority; reporting requirement

(a) The department may, in its discretion, appoint itself or a third party as conservator for a credit union when the credit union:

(1) Is insolvent or in an unsafe and unsound condition;

(2) Has suspended payment of obligations without authority of law;

(3) Has violated its articles or an order, statute, rule, or regulation and the department determines that its continued control of its own affairs threatens injury to the public, the financial community, members, or creditors; or

(4) Requests the department, by its board of directors, to appoint a conservator for the benefit of members or creditors.

(b) The right of the department to act as conservator of a credit union shall be in addition to all other rights, remedies, and powers of the department.

(c) The department may, in its discretion, before or after taking conservatorship, petition the principal court of a credit union for the appointment of a conservator pursuant to Code Section 7-1-643.

(d) The conservator shall conduct the business of the credit union and take steps toward the removal of the causes and conditions that have necessitated the appointment of a conservator. The conservator shall be immediately authorized to:

(1) Assume all powers of the members, directors, officers, and committees of the credit union;

(2) Take charge of the credit union and all of its property, books, records, and effects;

(3) Take any and all actions to operate the credit union in its own name or to conserve its assets as directed by the department, including, but not limited to, terminating or adopting any executory contracts to which the credit union may be a party;

(4) Take all necessary measures to preserve, protect, and recover any assets or property of the credit union, including any claim or cause of action belonging to or which may be asserted by the credit union, and administer the same in its own name as conservator;

(5) File, prosecute, and defend any suit that has been filed or may be filed by or against the credit union that is deemed by the conservator to be necessary to protect all interested parties or any property affected thereby;

(6) Exercise all rights, powers, and duties conferred on the credit union by this chapter; and

(7) Take any other actions that are necessary or incidental to carrying out the role of conservator.

(e) The conservator shall make reports to the department from time to time as may be required by the department.



§ 7-1-641. Certificate of appointment

(a) The department shall, immediately after appointing a conservator, file with the principal court of a credit union a certificate to be known as a certificate of appointment.

(b) The certificate of appointment shall set forth the basis for the department's appointment of a conservator and state the name of the conservator.

(c) If the department does not appoint a conservator prior to the date of the filing of the certificate of appointment or it appoints a new or additional conservator, the department shall file a supplement to the certificate of appointment setting forth such facts.

(d) The certificate of appointment and any supplement will be listed in the judgment index in the name of the credit union as defendant and the department as plaintiff.



§ 7-1-642. Costs; immunity

(a) All costs incident to conservatorship will be charged against the assets of the credit union to be allowed and paid as the department may determine.

(b) The department, its employees, and third parties acting as conservators are not subject to liability for actions related to a conservatorship, including, but not limited to, the appointment of a conservator, and no department funds shall be required to be expended on behalf of the credit union, its creditors, employees, or members, or any other party or entity.



§ 7-1-643. Appointment of department as conservator

(a) Whenever any court, upon the initiation of the department or other person entitled by law to institute such proceedings, determines that a conservator should be appointed, for any reason whatsoever, it shall appoint the department as conservator. Except as provided in subsection (c) of this Code section, such court shall appoint only the department as conservator of a credit union.

(b) When appointed conservator by a court, the department shall serve in the same manner and with the same limitations and shall have the same rights, powers, and duties as if it were to become conservator without appointment by a court pursuant to Code Section 7-1-640. No court shall impose upon the department as conservator any duties or restrictions in conflict with this chapter.

(c) (1) In any proceeding for the appointment of a conservator of a credit union whose shares are insured by a public body of the United States, the court may, upon the recommendation of the department, whether or not the department is a party, appoint such public body as conservator.

(2) If a public body accepts the appointment, it shall have all the rights, powers, and duties of the department as conservator under this chapter and all the rights, powers, and duties as conferred by other applicable law.

(3) The posting of a bond shall not be required when a public body acts as conservator.



§ 7-1-644. Bond

(a) If the department appoints a conservator other than a public body of the United States that insures the shares of a credit union, an employee of the department, or the department itself, the conservator and any assistants shall provide a bond, payable to the credit union and executed by a surety company authorized to do business in this state.

(b) The amount of such bond shall be approved by the department and be in an amount to ensure the faithful discharge of duties in connection with the conservatorship and take into account the amount of money under the control of the conservator.

(c) The cost of such bond shall be paid from the assets of the credit union.

(d) Any person injured by a breach of the conditions on such bond has a right to bring a civil remedy in order to seek to collect on such bond.

(e) A bond of a credit union shall be deemed satisfactory if the department determines it covers a conservator and any assistants.



§ 7-1-645. Show cause requirement; appointment of receiver; role of conservator; limitation on court's role

(a) No later than ten days after the date a conservator is appointed pursuant to Code Section 7-1-640, a credit union may apply to its principal court for an order requiring the department to show cause why it should not be enjoined from continuing the conservatorship.

(b) If at any time the department determines that a credit union is not in a condition to continue business under a conservator, the department may appoint a receiver in accordance with Code Section 7-1-150.

(c) A conservator may conduct the business of a credit union and take steps toward the removal of the causes and conditions that have necessitated the appointment of a conservator until such time as:

(1) The department shall permit such credit union to continue business subject to such terms and conditions as may be imposed by the department;

(2) Such credit union is liquidated in accordance with the provisions of subsection (b) of this Code section; or

(3) Otherwise ordered by the principal court of such credit union.

(d) Except as provided in this chapter, no court shall take any action, except at the request of the department, to restrain or affect the exercise of powers or functions of a conservator.






Part 3 - Operation and Regulation

§ 7-1-650. Powers

A credit union shall have, in addition to the powers common to all corporations under the laws of this state, the following powers:

(1) It may receive funds from its members or other financial institutions in the form of shares and deposits on accounts or as evidenced by certificates of deposit issued by the credit union but shall not have the power to offer third-party payment services except as authorized under Code Section 7-1-670;

(2) It may receive savings deposits from nonmembers in such manner as the bylaws may provide, but such deposits may not be subject to check and may not bear a greater rate of interest than the rate of interest paid to members for the same class of deposit;

(3) It may make loans to members subject to approval by its credit committee or authorized employees pursuant to Code Section 7-1-658;

(4) It may also invest, on the authority of its board of directors or by employees authorized by the board of directors, funds in the following manner:

(A) In obligations of the United States, including bonds and securities upon which payment of principal and interest is fully guaranteed by the United States; obligations issued by banks for cooperatives, federal land banks, federal intermediate credit banks, federal home loan banks, the Federal Home Loan Bank Board, or any corporation designated in Section 846 of Title 31 of the United States Code as a wholly owned government corporation; or in obligations, participations, or other instruments of or issued by or fully guaranteed as to principal and interest by the Federal National Mortgage Association or the Government National Mortgage Association;

(B) In general and direct obligations of the State of Georgia, its counties, districts, and municipalities which have been validated as provided by law, if no more than 25 percent of the shares and deposits of a credit union shall be invested in the obligations of any one such obligor;

(C) In loans to other credit unions, provided the loans do not exceed 10 percent of the shares, deposits, and surplus of the investing credit union;

(D) By depositing its funds in banks, savings and loan associations, and credit unions; by purchasing certificates of deposit and savings certificates which such financial institutions are authorized to issue; and by selling or purchasing federal or correspondent (daily) funds or loan participations through such financial institutions; subject to limitations prescribed in regulations issued by the department; and

(E) In any other types of investments authorized by the department, including commercial paper, provided such investments shall not, in the aggregate, exceed 10 percent of the shares, deposits, and surplus of the investing credit union. In lieu of the foregoing limitation, any credit union may invest up to 15 percent of its equity capital as defined by the department in authorized investments issued by any single obligor;

(5) It may borrow from any source, but the total of such borrowings shall at no time exceed 50 percent of paid-in shares, deposits, and surplus. The department may, notwithstanding the other provisions of this Code section, temporarily waive the requirements of this paragraph to permit an individual credit union to borrow for emergency purposes;

(6) It may undertake, with the approval of the department, other activities which are not inconsistent with this chapter or regulations adopted pursuant thereto; provided, however, that no such approval shall be granted unless the commissioner determines the activities do not present undue safety and soundness risks to the credit union involved;

(7) It may organize and engage in business without having any stated amount of capital subscribed or paid in other than that derived from the subscribers' qualifying shares, may commence business with only such capital authorized and paid in as may be provided in its bylaws, and may provide for the payment and withdrawal thereof as and in the manner provided by its bylaws;

(8) It may purchase, hold, and convey real estate for the following purposes only:

(A) Such real estate as shall be necessary for the convenient transaction of its business, subject to the prior approval of the department;

(B) Such real estate as shall be conveyed to it in satisfaction of debt previously contracted in the course of its business; and

(C) Such real estate as it shall purchase at sales under judgments, decrees, or mortgage foreclosures pursuant to mortgages or security deeds held by it;

(9) Real estate acquired in the cases provided for by subparagraphs (B) and (C) of paragraph (8) of this Code section and real estate which has ceased to be used primarily as credit union premises may be held subject to a determination by a majority vote of its directors at least once each year as to the advisability of retaining any such property, provided that no such property may be held for more than five years without the prior written approval of the department. Properties, other than real estate, which are acquired in satisfaction of debts previously contracted and which a credit union is not otherwise authorized to own shall be held for no longer than six months unless such time period is extended by the department. Disposition of such property may be financed by the credit union without the advance of additional funds irrespective of the purchasers' membership in the credit union and of ordinarily applicable collateral margin requirements; and

(10) It may provide through an amendment to its bylaws which shall be approved by two-thirds of its membership present and voting as otherwise provided in this part for the elimination or limitation of the personal liability of a director to the members in their capacity as shareholders of the credit union to the same extent as a bank or trust company operating under the provisions of this chapter.



§ 7-1-651. Membership; shares

(a) The membership of the credit union shall consist of the initial subscribers and such other persons within the field of membership as may have subscribed to one share, which has been paid by a person or the credit union, together with the required entrance fee and complied with all other requirements contained in the bylaws. No subscriber or other member shall hold more than one share out of any class of shares. The bylaws may provide for separate classes of shares for borrowers and depositors and for the par value of each share for each class, but in no event shall the par value be less than $1.00.

(b) Societies, associations, partnerships, and corporations composed of persons who are eligible for membership may be admitted to membership in the same manner and under the same conditions as such persons.

(c) A person or corporation who leaves the field of membership may be permitted to retain his membership in the credit union at the discretion of the board of directors.



§ 7-1-652. Joint, minor, and trust shares and deposits; preferred capital base shares

(a) A share may be issued and deposits received jointly in the names of a member and a nonmember with right of survivorship, but no joint tenant shall be permitted to vote, obtain loans, or hold office unless he is within the field of membership and is a qualified member.

(b)(1) A minor shall be allowed to have deposits in a credit union in his own name, and the deposits made by the minor shall not be subject to the control of his parent, guardian, or trustee. A minor may have third-party payment accounts. A receipt or acquittance signed by such a minor depositor shall be a valid and sufficient release and discharge of such credit union for any payment of any deposit to such minor. In the transactions involving payments to third parties out of the minor's account, the payment of an order of the minor shall be a valid and sufficient release and discharge of the credit union for any payment of such funds from the minor's account. This subsection shall continue to include, without limitation:

(A) Deposits in such credit unions by a minor with one or more adults or other minors, as party to and with the same effect as a multiple-party account under Article 8 of this chapter;

(B) The rental to a minor by said credit unions of a safe-deposit box or other receptacle for the safe deposit of property from such minor (and the receipt of any such property), individually or jointly with one or more adults; and

(C) The dealing with a minor by said credit unions with respect to such a deposit account, third-party payment account, or safe-deposit agreement without the consent of a parent or guardian and with the same effect as though the minor were an adult.

(2) Any action of the minor with respect to such deposit account, third-party payment account, or safe-deposit agreement shall be binding on the minor with the same effect as though the minor were an adult.

(c) In addition to its regular shares, a credit union may offer to its members "preferred capital base" shares when permitted by its bylaws. Such shares may be held without limit, shall be subject to the following restrictions, and may entitle the holder to the following rights and preferences:

(1) Such shares shall have no par value;

(2) Such shares shall be redeemed only at a stated maturity of not less than one year or within ten days of such maturity;

(3) Such shares shall be transferable on the books of the credit union so long as the acquiring person is a member of the credit union;

(4) Such shares may have a preference on the payment of dividends and interest up to 2 percent over the dividend rate paid to members on regular shares and deposits or such higher rates as approved by the credit union members and the department. Any such preference shall be fixed at the time of issuance of the shares; and

(5) Such shares shall be subordinate to claims of depositors and other creditors in the event of liquidation of the credit union but shall rank ahead of the claims of regular shares.



§ 7-1-653. Expulsions and withdrawals; disposition of deposits, interest, shares, or dividends; reinstatement

(a) At any regular or called meeting of the members, by a two-thirds' vote of those present, the members may expel from the credit union any member thereof. A member may withdraw from a credit union and a nonmember may withdraw deposits as provided in this Code section by filing a written notice of such intention. All deposits of an expelled or withdrawing member or nonmember with any interest accrued shall be paid to such member or nonmember, subject to 60 days' notice, after deducting any amounts due to the credit union by such member or nonmember. A credit union, upon the resignation or expulsion of a member, shall cancel the share, deposits, or dividends or interest due thereon and may apply the withdrawal value of such funds toward the liquidation of such member's indebtedness. Said expelled or withdrawing member or nonmember shall have no further right in said credit union or to any of its benefits, but such expulsion or withdrawal shall not operate to relieve said member or nonmember from any remaining liability to the credit union.

(b) A member may be expelled for reasons defined in the bylaws by a two-thirds' vote of the board of directors. An expelled member may obtain reinstatement by an affirmative vote of the majority of the members voting at the next annual meeting of the credit union.



§ 7-1-654. Capital; right to offset loans, dues, and fines

The capital of the credit union shall consist of the payments that have been made to it by the members on their qualifying shares. A credit union shall have a lien on a member's share and deposits and on dividends or interest payable thereon for and to the extent of any loan made by it to such member and of any dues and fines payable to it by such member.



§ 7-1-655. Boards of directors; credit and supervisory committees; officers; oaths of officials; removal from office; suspension of member; filling of vacancies; notification to department of change in president or chief executive officer

(a) At the first annual meeting, the members shall elect from among their number a board of directors of no less than five nor more than 25 and at each annual meeting thereafter shall elect successors to the members of the board of directors whose terms of office expire at such annual meeting.

(b) Except as this Code section permits the bylaws of a credit union to provide otherwise, members of the board of directors elected at the first annual meeting shall serve until the next annual meeting and until their successors are elected and qualified. A credit union may in its bylaws provide for staggered elections for members of the board of directors; but in that event the bylaws shall provide that as nearly as possible one-third of the board shall be elected at each annual meeting.

(c) At the organizational meeting and at its first meeting after each annual meeting of the members, the board of directors shall appoint a supervisory committee, credit committee, chairperson, president, secretary, and such other officers consistent with the bylaws as the board deems desirable. No member of the supervisory committee may serve as a member of the credit committee or as an officer, unless the board of directors functions as the credit committee as provided for in subsection (f) of Code Section 7-1-658.

(d) The chairman of the credit and supervisory committees shall be appointed by the board from among its number. Both the credit and supervisory committees shall be accountable to the board and members of such committees may be removed by the board.

(e) Officers and the committee members elected or appointed at the organizational meeting shall serve until the first annual meeting. Thereafter, the terms of such persons shall be until their successors are chosen or have duly qualified. An officer elected or appointed to fill an unexpired term shall be elected or appointed for the balance of that term.

(f) All members of the board and all officers and committee members shall be sworn to perform faithfully the duties of their several offices in accordance with this chapter and the bylaws or as otherwise lawfully established. The oaths shall be subscribed in writing and a copy thereof shall be retained in the minutes of the meetings of the board.

(g) The entire board of directors or an individual director may be removed from office without cause by the vote of a quorum of members at a properly called meeting.

(h) The board may remove a director from office if:

(1) The director is adjudicated an incompetent by a court or is convicted of a felony;

(2) The director does not, within 60 days of his or her election or such longer time as may be specified in the bylaws, accept the office in writing or by attendance at a meeting and fulfill other requirements for holding the office;

(3) The director fails to attend regular meetings of the board for six successive meetings without having been excused by the board;

(4) The director was an employee or duly elected officer of the credit union and was discharged or resigned at the request of the board for reasons relating to performance of duties as an employee or officer of the credit union; or

(5) For any reason set forth in the bylaws of the credit union.

(i) The board of directors, by a two-thirds' vote of a quorum of the board, may suspend any member of the credit union's board of directors, for cause, until the next membership meeting, which shall be held not less than seven nor more than 60 days after such suspension. The suspended person will be notified of the details of his or her suspension, and shall have the right to request a meeting with the board to reconsider his or her suspension prior to the membership meeting. Any suspended member of the board of directors may be removed by a majority vote of a quorum of members at a properly called meeting. At such meeting of the membership, the suspended person shall have the right to make a presentation to the members and the suspension shall be acted upon by the members at such meeting and the person shall be removed from, or restored to, the board.

(j) Vacancies in the board of directors, whether caused by removal or otherwise and including vacancies resulting from an increase in the number of directors, may be filled by the remaining members of the board, even though less than a quorum.

(k) The credit union shall immediately notify the department upon a change in president or chief executive officer.



§ 7-1-656. Duties of directors; meetings; prohibited activities; eligibility to vote; applicability of Code Section 7-1-490

(a) The board of directors shall be responsible for the affairs, funds, and records of the credit union and shall meet as often as necessary, but at least once during ten different months of each calendar year. Unless the bylaws specifically reserve any or all of the duties to the members, it shall be the special duty of the directors:

(1) To act upon all applications for membership or approve the actions of an officer without loan granting authority, designated by the board of directors to approve applications for membership;

(2) To determine from time to time rates of interest and dividends which shall be allowed on deposits and charged on loans consistent with this article and other applicable laws and to authorize any interest refunds on such classes of loans and under such conditions as the board prescribes;

(3) To fix the amount of the fidelity bond which shall be required of all officers, employees, agents, or members having custody of funds, properties, or records; provided, however, that the amount of such fidelity bond shall not be less than such minimum requirements as shall be prescribed by regulation of the department and shall be in such form as may from time to time be approved by the department;

(4) To fix within the restrictions imposed by statute the maximum amount of deposits which may be made by and the maximum amount that may be loaned to any one member;

(5) To fill vacancies on the board of directors, credit committee, and supervisory committee until the election and qualification of a successor;

(6) To have charge of the investment of funds of the credit union other than loans to members within the restrictions imposed by statute or delegate investment authority to a qualified committee or officer as designated by the board of directors;

(7) To appoint any committees deemed necessary; and

(8) To perform such other duties as the members may from time to time authorize.

(b) Unless otherwise provided in the articles or bylaws of a credit union:

(1) A majority of all directors shall constitute a quorum for the transaction of business and actions of a majority of those present at a meeting at which a quorum is present shall be deemed as actions of the board of directors;

(2) The board of directors may designate three or more of its number to constitute a credit committee, supervisory committee, or other committees which, to the extent provided in a resolution, shall have and exercise the authority of the board of directors with regard to the business of a credit union; and

(3) Any action authorized to be taken at a meeting of the board of directors or a credit, supervisory, or other committee may be taken without a meeting if the action is set forth in writing and approved and signed by all directors or all members of the credit, supervisory, or other committee entitled to vote with respect to the underlying subject matter.

(c) No director, officer, or committee member of a credit union shall:

(1) Receive anything of value for procuring or attempting to procure any loan from or investment by such credit union;

(2) Purchase, or directly or indirectly be interested in purchasing, from the credit union a promissory note or other evidence of indebtedness issued by the credit union for less than face value; or

(3) Purchase or sell any other asset to the credit union except:

(A) Upon terms not less than favorable to the credit union than those offered other persons or corporations; and

(B) With prior approval of the board of directors or a committee thereof authorized to act for the board, unless the transaction is made in the regular course of business.

(d) No director shall be eligible to vote concerning any purchase or sale when such director is or would be a party to the transaction.

(e) The provisions of Code Section 7-1-490 relative to the responsibilities of directors and officers and the delegation of investment decisions shall be applicable to the duties of directors, credit and supervisory committee members, and officers of credit unions.



§ 7-1-657. Duties of supervisory committee; inspections; comprehensive annual audits; use of independent accountants

(a) The supervisory committee shall be responsible for securing a comprehensive audit of the credit union at least once each year. Except as provided for in subsection (c) of this Code section, the committee shall employ the services of a licensed, independent public accountant or firm of such accountants to make such comprehensive audit. The results of the audit shall be submitted to the board, and the committee shall present a summary of the results of the audit to the membership. The committee shall make recommendations to the board for the correction of any deficiencies disclosed by the audit. The annual audit shall include a confirmation of the share, deposit, and loan accounts of the members and such other procedures as the department might require. The annual audit shall be preserved with the records of the credit union, and a copy of such audit shall be filed with the department.

(b) The supervisory committee, from time to time, may conduct or cause to be conducted other audit functions or reviews of operations or may make or cause to be made an inspection of the assets and the liabilities of the credit union. The committee shall report the results of any such reviews to the board of directors and shall be responsible for making specific recommendations to the board regarding any unsafe, unsound, or unauthorized activities discovered.

(c) If a credit union has assets of less than $15 million, the supervisory committee may employ the services of any independent accountant or firm of such accountants or the internal auditors of any sponsoring group, concern, or association of credit unions approved by the department to conduct the audit mandated by subsection (a) of this Code section.



§ 7-1-658. Loans

(a) Credit unions may lend money to their members at reasonable rates of interest, which shall not exceed 1 1/4 percent each month on the unpaid balance, or such greater rates as shall be authorized for other financial institutions for such purposes as may be approved by the credit committee.

(b) Loans shall be supervised as follows:

(1) The credit committee shall have the general supervision of all loans to members. The credit committee shall hold such meetings as the business of the credit union may require and not less frequently than once each quarter to consider applications for loans. Reasonable notice of such meetings shall be given to all members of the committee. Actions of the credit committee shall be reported to the board in such form as the board shall prescribe at each regular meeting of the board. No loan shall be made unless it is approved by a majority of the entire committee, except as provided in this Code section;

(2) The credit committee may appoint one or more employees to be loan officers and delegate to such persons the power to approve or disapprove loans subject to such limitations or conditions as the credit committee prescribes. Records of loans approved shall be maintained in such form as the credit committee shall prescribe and shall be made available to the credit committee upon request. All loans in excess of 50 percent of a credit union's maximum loan limitation or such lower limit as the credit committee shall establish shall be acted upon by the credit committee. The credit committee may not appoint more than one of its members to be a loan officer. No person shall have the authority to disburse funds of the credit union for any loan which has been approved by such person;

(3) In lieu of a credit committee, the board of directors may appoint one or more loan officers and delegate to such persons the power to approve or disapprove loans subject to such limitations or conditions as the board prescribes. All other duties of the credit committee as described in this article shall become the duties of the board of directors. Records of loans approved shall be maintained by the loan officers in such form as the board shall prescribe and a listing of all loans made, including the name of the borrower and the amount of the loan, shall be submitted to the board at each meeting; and

(4) Members may appeal a credit decision made by a loan officer to the credit committee or to the board if denied by the credit committee. Where there is no credit committee, appeal shall be made to the board.

(c) Loans may be made to officers, directors, and committee members of the credit union under the same general terms and conditions as to other members of the credit union; provided, however, that no officer, director, committee member, or employee shall participate in approving any loan in which he or she has a direct or indirect financial interest. The approval of all loans to officers, directors, committee members, and employees of the credit union shall be reported to the board of directors at its next meeting.

(d) No credit union shall be authorized to lend to any individual borrower on an unsecured loan more than 1 percent of the first $100,000.00 of its deposits and shares plus one-fourth of 1 percent of its deposits and shares over $100,000.00. No credit union shall be authorized to lend to any individual borrower on a secured loan more than 10 percent of the first $100,000.00 of its deposits and shares plus 4 percent of the next $1 million of its deposits and shares plus 2 percent of its deposits and shares over $1.1 million. Deposits and shares reflected in the statement of condition on the last calendar day of the preceding quarter, to the nearest $100,000.00, shall be used to establish loan limits for the subsequent calendar quarter, provided that where a credit union has less than $1 million in total shares and deposits, the nearest $1,000.00 shall be used to establish these limits. Any credit union may make loans up to $200.00 regardless of the amount of its shares and deposits. The amount loaned to any one borrower on an unsecured basis when added to the amount loaned to any one borrower on a secured basis shall not exceed the limitation set forth in this subsection for secured loans, such limitation being the maximum loan limit of the credit union.

(e) For purposes of subsection (d) of this Code section:

(1) "Borrower" means the member who actually received the proceeds from a loan and shall not include any obligation which he may incur by being an endorser, guarantor, comaker, or similar obligor for another borrower;

(2) "Secured loan" means a loan for which adequate collateral is given. A secured loan may include a loan for which there is an endorser, guarantor, comaker, or similar obligor.

(f) Approval of loans by the credit committee shall be evidenced, prior to disbursement of the loan proceeds, by a writing signed by a committee member stating that the committee has approved the loan. If the board appoints loan officers in lieu of a credit committee, it shall establish policies for approval of loans by those loan officers.



§ 7-1-659. Entrance fees; reserves; exclusion of state and federal credit union reserves from tax calculations

(a) A credit union may charge entrance fees as provided in the bylaws. All such fees shall, after payment of organizational expense, be known as reserve income and shall be added to the regular reserve of the credit union.

(b) Immediately before the payment of each dividend, the gross earnings of the credit union shall be determined. There shall be set aside from that amount as an allowance for loan and lease losses, sums adequate to cover such anticipated losses, based on the risk characteristics of the loan portfolio.

(c) All credit unions shall be subject to the capital and reserve requirements of Part 702 of the Rules and Regulations of the National Credit Union Administration, known as Prompt Corrective Action. Credit unions that are less than ten years old shall operate according to a business plan which shall contain requirements for reserves and which shall be approved by the department. The department shall have the discretion to require additional capital and reserves to assure the safety and soundness of any credit union.

(d) In addition to regular reserves, special reserves to protect the interest of members shall be established when found necessary in any special case by the board of directors of the credit union or by the department.

(e) All reserves of credit unions or federal credit unions established in accord with generally accepted accounting principles or upon the specific direction of the department or any federal regulatory body or for the purpose of complying with any conditions lawfully imposed by the department or any federal regulatory body shall not be considered as surplus or undivided profits of any credit union for tax purposes.



§ 7-1-660. Dividends; interest

At such intervals and for such periods as the board of directors may authorize, dividends and interest from retained earnings may be declared at such rates as are determined by the board, provided that such dividends and interest shall not be paid until provision for the transfer to the allowance for loan losses has been made. Dividends or interest in excess of 100 percent of a credit union's net earnings before dividends shall be approved in writing by the department prior to payment, provided that an application from a credit union with net worth equal to or in excess of the requirements for a well-capitalized credit union, as defined by the National Credit Union Administration rules and regulations, shall be deemed to be approved five business days after the receipt of the dividend approval form by the department unless the department notifies the credit union that the dividend is not approved within this period. The proposed dividend or interest may be paid after approval by the department upon its determination that such payment would be in the continued best interest of the credit union, would promote its stability, and would not impair its ability to repay its creditors other than its shareholders and depositors.



§ 7-1-661. Fiscal year; special meetings of members; voting and proxies

The credit union fiscal year shall end at the close of business on December 31. Special meetings of the members may be held by order of the directors or on written request of 10 percent of the members. At all meetings a member shall have but one vote. No member may vote by proxy; but a society, association, partnership, or corporation having membership in the credit union may be represented by one person duly authorized by said society, association, partnership, or corporation to represent it. At any meeting the members may decide on any matter of interest to the credit union and may overrule the board of directors, provided the notice of the meeting shall have stated the question to be considered.



§ 7-1-662. Taxes to which subject

Credit unions shall not be subject to any tax except the ad valorem tax upon property imposed by the Constitution of this state unless made subject thereto by express provision of the law specifically naming credit unions and making them subject thereto. All ad valorem taxes against credit unions shall be assessed upon the value of their shares, including surplus and undivided profits, and not upon their assets, other than real estate; and the rate of taxation shall not exceed the rate of taxation imposed on banking corporations, provided that, so long as federal credit unions are exempt from the payment of the tax imposed under this Code section, state credit unions shall likewise be exempt.



§ 7-1-663. Rules and regulations of department

Without limitation on the authority conferred by Article 1 of this chapter, the department is authorized to make such rules and regulations not inconsistent with this article and other applicable statutes governing the operation of credit unions as it may consider reasonable and proper for the protection of all funds invested. The department shall solicit comments from credit unions at least annually for recommended changes to the department's rules and regulations.



§ 7-1-664. Payment of deposits of deceased depositors in state and federal credit unions

Reserved. Repealed by Ga. L. 1983, p. 661, § 2, effective July 1, 1983.



§ 7-1-665. Subsidiary offices

A credit union shall not be prohibited from maintaining offices at locations other than its principal offices if the maintenance of such offices shall be reasonably necessary to furnish service to its membership. The establishment of additional offices shall be subject to the prior approval of the department upon application to it in such form as it may prescribe by regulation. Participation in shared branching networks does not constitute the establishment of additional offices under this Code section.



§ 7-1-666. Deposit insurance requirements; public notices when deposits not properly insured

(a) Every credit union shall be required to obtain deposit insurance satisfactory to the department before it may conduct business and accept deposits, except that credit unions which have had their deposit insurance coverage withdrawn or canceled may, in the discretion of the department, continue to accept deposits, provided that, within six months after withdrawal or cancellation of insurance, such credit unions shall obtain deposit insurance written by an insurance company authorized to transact business in this state and acceptable to the department or by the National Credit Union Administration. The department may, in its discretion, for cause shown, extend the time limitation in which deposit insurance must be obtained.

(b) Deposit insurance required to be obtained in subsection (a) of this Code section need not be in excess of amounts insured by the National Credit Union Administration at the time the insurance is obtained; but, whenever the insurance coverage is, in the opinion of the department, less than amounts insured by the National Credit Union Administration, the credit union shall be required to post a sign in boldface print, in letters at least four inches high, at a conspicuous place near the entrance of such credit union, which states "Deposits Not Insured" or "Deposits Insured Up To (insert amount of deposit insurance)." Such wording shall also follow the name of the credit union wherever it is written or printed and shall be posted in writing which is easily legible in letters at least one inch high at each window or desk receiving deposits.



§ 7-1-667. Mergers

(a) A credit union may, with the approval of the department and in accordance with such uniform rules and regulations as it shall make and promulgate, be merged with another credit union under the articles of such credit union. Such merger may occur regardless of whether the credit unions serve the same field of membership, so long as there is adopted a plan agreed upon by the majority of the board of each credit union joining the merger and approved by not less than a majority of the members of each credit union present and eligible to vote at meetings called for that purpose. The department may allow waiver of the member vote if, in its judgment, the merger is necessary to protect the safety and soundness of either or both credit unions. All property, property rights, and interests of the merging credit union shall, upon merger, be transferred to and vested in the continuing credit union without deed, endorsement, or other instrument of transfer; and the debts and obligations of the merging credit union shall be deemed to have been assumed by the continuing credit union; and thereafter the articles of the merging credit union shall be void.

(b) The provisions of Article 8 of Chapter 4 of Title 14, relating to merger and consolidation, shall no longer be applicable to credit unions.

(c) For purposes of this Code section, the term "credit union" shall include a federal credit union.

(d) When a credit union merges with another credit union, one shall be designated as the continuing credit union by the credit unions participating in the merger. The participating credit union that is not the continuing credit union shall be designated as the merging credit union.

(e) The department may disapprove of a merger if it finds the merger would not be consistent with safe and sound practices.

(f) The department shall, in its discretion, approve or disapprove a merger on the basis of its investigation and the criteria set forth in subsections (a) and (e) of this Code section. The department shall give written notice to:

(1) The Secretary of State of its approval of a merger along with a copy of the notice of merger; and

(2) The parties to the plan of its decision and, in the event of disapproval, a statement in general of the reasons for its decision.

(g) The rights and privileges of the members of each merging credit union shall remain intact, provided that, if any person is a member of more than one of the participating credit unions, such person shall only be entitled to one set of membership rights in the continuing credit union.



§ 7-1-668. Conversion of state and federal credit unions

(a) Any credit union operating in this state may convert into a federal chartered credit union, and any federal credit union may convert into a credit union organized under this chapter upon approval of the authority under whose supervision the converted credit union will operate and upon compliance with applicable federal laws as to a converted federal credit union and upon compliance with applicable state laws as to a converted credit union. In the case of a federal credit union converting to a state credit union, such converting credit union may keep its existing members at the time of conversion, but after conversion eligibility for membership in the converted credit union must comply with state law. If there are other areas of noncompliance with state law, the credit union must provide the department with a plan to bring those areas into compliance with Georgia law within a reasonable period, to be determined by the department.

(b) The procedure for obtaining such approval and effecting the conversions in the case of a credit union shall be as follows:

(1) A meeting of the board of directors, either regular or special, shall be called for the purpose of voting on converting from a federal credit union to a credit union or from a credit union to a federal credit union. A majority of the board of directors shall adopt a resolution approving the contemplated conversion;

(2) A meeting, either regular or special, of the shareholders shall then be called for voting on the proposed conversion. Notice of said meeting shall be given in the manner prescribed in Code Section 7-1-6 and shall include a statement indicating that the proposed conversion will be considered at the meeting. Proof of giving of the notice shall be by the affidavit of the president of the credit union. A majority of the members present at this meeting shall then approve the proposed conversion; and

(3) Within ten days after such approval of the conversion, the president or vice-president and treasurer shall file a verified copy of the resolution adopted by the board of directors with the state or federal authority under whose supervision the converting credit union is to operate.

(c) Upon the written approval of the department for conversions to credit unions and with the written approval of the National Credit Union Administration for conversions to federal credit unions, the converting credit union shall then become a credit union under the laws of this state or the United States, as the case may be; and thereupon all assets shall become the property of the new credit union or federal credit union, as the case may be, subject to all existing liabilities, and every person who was a member of the converting credit union shall be a member in the new credit union or federal credit union.

(d) (1) Conversions by state chartered credit unions to financial institutions other than credit unions or financial institutions other than credit unions to state chartered credit unions shall be effected by approval of the department and compliance with any other applicable law. The department may prescribe other requirements in order to protect the rights of members or the funds invested.

(2) In conversions by state chartered credit unions to financial institutions other than credit unions, procedures provided in subsection (b) of this Code section shall be followed for obtaining approval from the department and effecting such conversions, provided that two-thirds of the members voting shall be required to approve a proposed conversion.

(3) In conversions by financial institutions other than credit unions to state chartered credit unions, the department shall prescribe procedures for financial institutions to seek approval from the department to convert to a credit union. Such procedures shall include:

(A) The procedures provided in subsection (b) of this Code section;

(B) The submission of a conversion plan by the converting financial institution. A conversion plan shall include the following, where applicable:

(i) How the converting financial institution will comply with credit union membership requirements;

(ii) Plans for the divestment of its board of directors of stock options;

(iii) Plans for the divestment of capital stock;

(iv) Plans for the phase out of all impermissible investments;

(v) Plans for compliance with credit union business loan limitations; and

(vi) Any other such information as required by the department; and

(C) The converting financial institution shall perform a complete policy review to address appraisal restrictions, lending restrictions, investment restrictions, corporate structure restrictions, and power structure in order to ensure compliance with this article and regulations of the department.

(4) The department may authorize a credit union resulting from a charter conversion under this Code section to do the following:

(A) Complete any activities that the converting financial institution legally engaged in at the effective time of the charter conversion but that otherwise are not permitted for credit unions, provided that the transitional period during which such activities are carried out does not exceed five years after the effective date of the charter conversion; and

(B) Retain for the transitional period any assets that the converting financial institution legally held at the effective time of the charter conversion that otherwise may not be held by credit unions, provided that such transitional period during which such assets are retained does not exceed five years after the effective date of the charter conversion.



§ 7-1-669. Central credit union

(a) A "central credit union" means a credit union which is organized to serve a field of membership which consists primarily of other credit unions operating pursuant to this chapter, any other state credit union law, or the Federal Credit Union Act. A central credit union may be organized and operated under this chapter and subject to all provisions of this chapter which are not inconsistent with this Code section. Such credit union shall use the word "central" in its name.

(b) The field of membership of a central credit union shall include credit unions organized and operating under this chapter, any other state credit union law, or under the Federal Credit Union Act. In addition, the field of membership may include:

(1) Members of credit unions which are members of the central credit union;

(2) Officials and employees of any organization or association of credit unions and of the central credit union;

(3) Except as limited in Article 1 of this chapter, employees of the department or of the National Credit Union Administration;

(4) Organizations and associations of persons or credit unions included in the foregoing;

(5) Persons who are:

(A) Members of a credit union that has entered into voluntary or involuntary dissolution; or

(B) Indebted to a credit union which has entered into voluntary or involuntary dissolution; or

(C) Nonmember depositors of a credit union which has entered into voluntary or involuntary dissolution; and

(6) Groups within a common bond which are determined by the commissioner to lack the potential membership required for approval of their own credit union.

(c) The central credit union may make loans to individuals who are members pursuant to paragraph (1) of subsection (b) of this Code section only upon approval of the credit committee of the member credit union of which the individual is a member and to individuals who are members pursuant to paragraph (3) of subsection (b) of this Code section only upon reporting such loan to the appropriate supervisory authority.

(d) The commissioner may, in his discretion, approve greater borrowings than provided in this chapter when required to enable the credit union to meet its obligations to its members and otherwise assist its members during any emergency or hardship.

(e) A central credit union may:

(1) Make loans to other credit unions, but loans to any one credit union shall not exceed:

(A) For unsecured loans and lines of credit, excluding pass-through and guaranteed loans from the Central Liquidity Fund and the National Credit Union Share Insurance Fund, more than 50 percent of capital; or

(B) For secured loans and lines of credit, excluding those secured by shares or marketable securities and member reverse repurchase transactions, more than 100 percent of capital.

For the purposes of this paragraph, the definition of capital shall be consistent with federal law and regulations. The department may utilize other definitions found in the National Credit Union Administration rules and regulations in interpreting this subsection;

(2) Make loans to other members as specified in Code Section 7-1-658;

(3) Purchase shares of and make deposits in other credit unions;

(4) Obtain or acquire the assets and liabilities of any credit union which enters into liquidation;

(5) Invest in and grant loans to associations of credit unions and to organizations chartered to provide service to credit unions; and

(6) Borrow money and accept deposits from any source.

(f) The commissioner may issue such special regulations as he or she may deem prudent or necessary to allow a central credit union to promote effectively the liquidity and sound financial management of its member credit unions without unduly endangering its own liquidity and sound financial condition. Such special regulations need not be applicable to all credit unions but may be applicable only to the central credit union. The central credit union shall maintain an adequate allowance for loan and lease losses in accordance with generally accepted accounting principles and such other reserves as may be required by the rules and regulations of the department.

(g) A central credit union shall have all the rights and powers of any other credit union organized under this chapter and the additional rights and powers specified in this Code section.



§ 7-1-670. Third-party payment services

(a) Any credit union may apply to the department for permission to offer third-party payment services to its members. The department shall exercise its discretion in determining whether to approve such request but shall not grant its approval until it is satisfied that:

(1) The convenience and need of the membership will be served by the proposed change;

(2) There is reasonable promise of adequate support of the program in light of:

(A) The competition offered by existing financial institutions;

(B) The financial history of the credit union and its membership; and

(C) The opportunities for profitable employment of depositors' funds as indicated by the average demand for credit, the number of potential depositors, the volume of transactions, and stability of the common bond;

(3) The managerial resources, internal controls, and operating procedures of the credit union are sufficient to administer the program in a safe and sound manner; and

(4) The capital and reserves of the credit union are adequate in light of current economic conditions and asset quality of the credit union.

(b) A credit union meeting certain financial and managerial criteria specified by department rule, regulation, or policy shall be exempt from the need for prior approval. Prior notice of intent to offer third-party payment services will be provided to the department.

(c) Upon the commencement of third-party payment services, a credit union shall be subject to Code Sections 7-1-287, pertaining to investment securities; 7-1-288, pertaining to corporate stock and securities; 7-1-371, pertaining to legal reserve requirements; and rules and regulations of the department relating to the foregoing Code sections of law and shall not pay a greater rate of interest on third-party payment accounts than is allowed to be paid by commercial banks.

(d) A credit union that is approved to offer third-party payment services may apply to the department to offer other services, such as check-cashing services, sale of payment instruments, or international remittances, which services are determined by the department to be safe, sound, convenient, and necessary and responsive to those consumers eligible for membership. The department may impose restrictions on these services if approved.

(e) Authority to offer third-party payment services may be suspended or revoked in accordance with Code Section 7-1-91.









Article 4 - Sale of Payment Instruments

§ 7-1-680. Definitions

As used in this article, the term:

(1) "Authorized agent" means a person designated by a licensee pursuant to Code Section 7-1-683.1 to engage in money transmission, the sale of payment instruments, or the issuance of payment instruments.

(2) "Check" means any check, money order, draft, or negotiable demand instrument.

(3) "Closed-loop transaction" means a transaction where the value or credit is primarily intended to be redeemed for a limited universe of goods, intangibles, services, or other items provided by the issuer of the payment instrument, its affiliates or agents, or others involved in the transaction functionally related to the issuer or its affiliates or agents.

(4) "Commissioner" means the commissioner of banking and finance.

(5) "Control," "controlling," "controlled by," or "under common control with" means the direct or indirect possession of power to direct or cause the direction of the management and policies of a person.

(6) "Covered employee" means any employee of a licensee or an authorized agent engaged in any function related to the selling of payment instruments or money transmission.

(7) "Department" means the Department of Banking and Finance.

(8) "Executive officer" means the chief executive officer, president, chief financial officer, chief operating officer, each vice president with responsibility involving policy-making functions for a significant aspect of a person's business, secretary, treasurer, or any other person performing similar managerial or supervisory functions with respect to any organization, whether incorporated or unincorporated.

(9) "Individual" means a natural person.

(10) "Licensee" means a person, including, but not limited to, a money transmitter and a payment instrument seller, duly licensed by the department pursuant to this article.

(11) "Misrepresent" means to make a false statement of a substantive fact. The term may also mean to engage in any conduct which leads to a false belief which is material to the transaction.

(12) "Monetary value" means a medium of exchange, whether or not redeemable in money.

(13) "Money transmission," "transmit money," or "transmission of money" means engaging in the business of receiving money or monetary value for transmission or transmitting money or monetary value within the United States or to locations abroad by any and all means, including, but not limited to, an order, wire, facsimile, or electronic transfer. The term does not include closed-loop transactions.

(14) "Money transmitter" means a person licensed under this article to transmit money.

(15) "Nation-wide Multistate Licensing System and Registry" means a licensing system developed and maintained by the Conference of State Bank Supervisors and the American Association of Residential Mortgage Regulators for the licensing and registration of certain persons engaged in nondepository activities.

(16) "Open-loop transaction" means a transaction using a payment instrument with stored value to redeem for goods or services at any location that accepts such payment instrument.

(17) "Payment instrument" means any instrument, order, or device for the payment or transmission of money or monetary value, whether or not it is a negotiable instrument under the terms of Article 3 of Title 11, relating to negotiable instruments. The term includes, but is not limited to, checks, money orders, drafts, stored value cards, and open-loop transactions. The term does not include closed-loop transactions, credit card vouchers, letters of credit, or any instrument that is redeemable by the issuer only in specific goods or services of the issuer.

(18) "Payment instrument holder" means a person that has purchased a payment instrument from a payment instrument seller or who has had monetary value transmitted by a money transmitter.

(19) "Payment instrument issuer" or "payment instrument seller" means a person licensed under this article to engage in the issuance or sales of payment instruments.

(20) "Person" means any individual, sole proprietorship, corporation, limited liability company, partnership, trust, or any other group of individuals, however organized.

(21) "Sale" and "selling" mean the passing of title from the payment instrument seller or the payment instrument seller's agent to a payment instrument holder or remitter or an agreement to transfer money or monetary value.

(22) "Sale of payment instruments," "selling of payment instruments," or "issuance of payment instruments" means the creation, issuance, or sale of a payment instrument that is redeemable in cash or monetary value.

(23) "Signed" shall have the same meaning as provided in Code Section 11-1-201.

(24) "Ultimate equitable owner" means a person that:

(A) Owns, directly or indirectly, a 10 percent or more interest in a corporation or any other form of business organization;

(B) Owns, directly or indirectly, 10 percent or more of the voting shares of any corporation or any other form of business organization; or

(C) Exerts control, directly or indirectly, over a corporation or any other form of business organization, regardless of whether such person owns or controls such interest through one or more natural persons or one or more proxies, powers of attorney, nominees, corporations, associations, limited liability companies, partnerships, trusts, joint stock companies, other entities or devices, or any combination thereof.

(25) "Unique identifier" means a number or other identifier assigned by protocols established by the Nation-wide Multistate Licensing System and Registry.

(26) "Virtual currency" means a digital representation of monetary value that does not have legal tender status as recognized by the United States government. The term does not include the software or protocols governing the transfer of the digital representation of monetary value. The term also does not include units of value that are issued in an affinity or rewards program and that cannot be redeemed for money or virtual currencies. Neither does the term include an affinity or rewards program tied to a credit, debit, or prepaid card that awards points for purchases or other transactions, which points can be redeemed for dollar denominated credit to a checking, credit card, or prepaid account, or for a gift card, goods, travel, or services.



§ 7-1-681. Licensing requirements; engagement in sale of payment instruments or money transmission defined; liabilities

(a) Pursuant to this article, the department may license a person to engage in the sale of payment instruments or the transmission of money.

(b) A license for the sale of payment instruments authorizes the licensee to sell payment instruments and to transmit money.

(c) A license for the transmission of money authorizes the licensee to transmit money.

(d) No person, regardless of the location of such person, its facilities, or its agents, shall engage in the sale of payment instruments or money transmission without having first obtained a license authorizing such activity under this article. This prohibition applies whether or not a person utilizes a branch, subsidiary, affiliate, or agent in this state. A person is deemed to be engaged in the sale of payment instruments or money transmission if the person advertises any of those services, provides any of those services with or without compensation, solicits to provide any of those services, or holds itself out as providing any of those services to or from this state, even if the person has no physical presence in this state.

(e) Every person that directly or indirectly controls another that violates subsection (d) of this Code section, including but not limited to each general partner, executive officer, joint venture, ultimate equitable owner, or director of such person, and every person occupying a similar status or performing similar functions as such person violates with and to the same extent as such person. Any person that directly or indirectly controls a person that violates subsection (d) of this Code section may avoid liability if such person sustains the burden of proof that the person did not know and, in the exercise of reasonable care, could not have known of the existence of the facts by reason of which the original violation is alleged to exist.



§ 7-1-682. Exemption from licensing requirements

The requirement for licensure set forth in this article shall not apply to:

(1) Any state or federally chartered bank, trust company, credit union, savings and loan association, or savings bank with deposits that are federally insured;

(2) Any authorized agent of a licensee;

(3) The United States Postal Service;

(4) A state or federal governmental department, agency, authority, or instrumentality and its authorized agents;

(5) Any foreign bank that establishes a federal branch pursuant to the International Bank Act, 12 U.S.C. Section 3102; or

(6) An individual employed by a licensee or any person exempted from the licensing requirements of this article when acting within the scope of employment and under the supervision of the licensee or exempted person as an employee and not as an independent contractor.



§ 7-1-683. Requirements for licensure; fees; rules and regulations

(a) Each applicant for a license under this article shall:

(1) Submit an application in writing, which is made under oath and in such form as the department may prescribe;

(2) Furnish to the Nation-wide Multistate Licensing System and Registry the following information:

(A) The legal name and principal office address of the person applying for the license;

(B) The name, residence, and business address of each director, ultimate equitable owner, and executive officer;

(C) If the applicant has one or more branches or other locations, including but not limited to locations operated by an authorized agent, at or through which the applicant proposes to engage in the sale of payment instruments or money transmission within this state, the complete address of each such location; and

(D) The location where its initial registered office will be located in this state, if any; and

(3) Submit such other data, financial statements, and pertinent information as the department may require with respect to the applicant, its directors, trustees, officers, members, ultimate equitable owners, subsidiaries, affiliates, or agents.

(b) The application for license shall be filed together with:

(1) An investigation and supervision fee established by the department through rule or regulation which shall not be refundable but which, if the license is granted, shall satisfy the fee requirement for the first licensed year or the remaining part thereof;

(2) Items required by other provisions of this article, including but not limited to Code Sections 7-1-683.2 and 7-1-684; and

(3) Other information as may be required by the department.

(c) Where a person engages only in the sale of payment instruments issued by another person which is primarily obligated for payment of the payment instrument and the seller is a wholly owned subsidiary of or is wholly owned by the sole shareholder of the issuer, the department may grant a single license naming both the seller and issuer as joint licensees. In such cases, only a single license fee shall be collected and only one corporate surety bond, pursuant to Code Section 7-1-683.2, shall be required where such bond names both the seller and issuer.

(d) The department shall pay all fees received from licensees and applicants related to applications, licenses, and renewals to the Office of the State Treasurer; provided, however, that the department may net such fees to recover the cost of participation in the Nation-wide Multistate Licensing System and Registry.

(e) The department shall enact rules and regulations regarding the time frame by which all persons must submit an original or renewal application for licensure through the Nation-wide Multistate Licensing System and Registry.



§ 7-1-683.1. Locations for conduct of business; contracting with authorized agent; requirements of agent

(a) As authorized by this Code section, a licensee may conduct its business through designated authorized agents at one or more locations in this state, so long as such locations have been included in the licensee's application and reports as required by Code Section 7-1-683 and subsection (d) of Code Section 7-1-686. The department may refuse within 30 days after application, for cause, to approve a licensee's designation of an authorized agent. In such cases the authorized agent shall have the same procedural rights as are provided in this article for the denial of an application for a license. No additional license other than that obtained by the licensee shall be required of any authorized agent of a licensee. An authorized agent of a licensee shall sell payment instruments or transmit money only at the location designated in the written notice provided to the department.

(b) Licensees desiring to conduct licensed activities through authorized agents shall enter into a written contract with the authorized agent. The contract shall authorize the agent to operate only pursuant to the terms of the contract and shall specifically designate the authorized activities that the agent may engage in on behalf of the licensee. Upon request of the department, a licensee shall provide the department with a copy of the executed written contract between the licensee and its authorized agent.

(c) Upon the department receiving written notice from the licensee designating an authorized agent, the authorized agent shall be:

(1) Required to operate in full compliance with this article, the rules and regulations promulgated under this article, and any applicable order issued by the commissioner;

(2) Required to timely remit all money legally due to the licensee in accordance with the terms of the written contract between the licensee and the authorized agent;

(3) Prohibited from utilizing subagents to carry out its responsibilities;

(4) Subject to examination and investigation by the department as set forth in this article, including, but not limited to, the requirements of Code Section 7-1-689;

(5) Subject to administrative actions, including, but not limited to, the revocation or suspension of its authorization to act as an authorized agent, a cease and desist order, and the imposition of fines; and

(6) Required to comply with applicable state and federal law.



§ 7-1-683.2. Bonding

(a) An applicant shall provide with its application a corporate surety bond issued by a bonding company or insurance company authorized to do business in this state and approved by the department. The bond for payment instrument sellers shall be in the principal sum of $250,000.00. The bond for money transmitters shall be in the principal sum of $100,000.00.

(b) Notwithstanding subsection (a) of this Code section, the department may require an applicant or a licensee to provide additional coverage for the adequate protection of payment instrument holders if the average daily outstanding balances for payment instrument sellers exceed the current bond amount, the average daily outstanding orders to transmit not yet paid for money transmitters exceed the current bond amount, or the department determines that additional coverage is necessary in order to satisfy the department that the provisions of subsection (a) of Code Section 7-1-684 are fulfilled. A licensee's level of outstandings shall be determined by the portion of the licensee's financial reports dealing with transactions originating in Georgia which shall be submitted to the department as set forth in its rules and regulations. However, under no circumstances shall the additional bond coverage required by the department exceed $2,000,000.00.

(c) The bond shall be in a form satisfactory to the department and shall run to the State of Georgia for the benefit of the department or any payment instrument holders against the licensee or its agents. The condition of the bond shall require the licensee to pay any and all moneys for the benefit of any person damaged by noncompliance of a licensee or its agent with this article, with the rules and regulations enacted pursuant to this article, or with any condition of the bond or to pay any and all moneys that may become due and owing any creditor of or claimant against the licensee arising out of the licensee's sale of payment instruments or money transmission in this state, whether through its own acts or the acts of an agent. Damage payments due under the bond include moneys owed to the department for fees, fines, or penalties. In no event shall the aggregate liability of the surety exceed the principal sum of the face amount of the bond. Claimants against the licensee may bring an action directly on the surety bond.



§ 7-1-683.3. Authority of department

(a) The department is authorized to:

(1) Participate in the Nation-wide Multistate Licensing System and Registry in order to facilitate the sharing of information and standardization of the licensing and application processes for persons subject to this article;

(2) Enter into operating agreements, information sharing agreements, interstate cooperative agreements, and other contracts necessary for the department's participation in the Nation-wide Multistate Licensing System and Registry;

(3) Disclose or cause to be disclosed without liability, via the Nation-wide Multistate Licensing System and Registry, applicant and licensee information, including, but not limited to, violations of this article and enforcement actions, to facilitate regulatory oversight across state jurisdictional lines;

(4) Request that the Nation-wide Multistate Licensing System and Registry adopt an appropriate privacy, data security, and security breach notification policy that is in full compliance with existing state and federal law; and

(5) Establish and adopt, by rule or regulation, requirements for participation by applicants and licensees in the Nation-wide Multistate Licensing System and Registry upon the department's determination that each requirement is consistent with both the public interest and the purposes of this article.

(b) The department shall enact rules and regulations establishing a process whereby licensees may challenge information entered by the department on the Nation-wide Multistate Licensing System and Registry.

(c) Irrespective of its participation in the Nation-wide Multistate Licensing System and Registry, the department shall retain full and exclusive authority over determinations of whether to grant, renew, suspend, or revoke licenses issued under this article. Nothing in this Code section shall be construed to reduce or otherwise limit such authority.

(d) Information disclosed through the Nation-wide Multistate Licensing System and Registry is deemed to be disclosed directly to the department and subject to Code Section 7-1-70. Such information shall not be disclosed to the public and shall remain privileged and confidential pursuant to Code Section 7-1-70.



§ 7-1-684. Investigation of applicants for licensure; background checks on employees and others

(a) The department shall conduct an investigation of every applicant for licensure to determine the financial responsibility, experience, character, and general fitness of such applicant. The department may issue the applicant a license to transmit money or sell payment instruments if the department determines to its general satisfaction that:

(1) The applicant is financially sound and responsible and able to transmit money or sell payment instruments in an honest, fair, and efficient manner and with the confidence and trust of the community; and

(2) All conditions for licensure set forth in this article or the rules and regulations of the department have been satisfied.

(b) The department shall not issue a license or may revoke a license if it finds that the applicant, licensee, or authorized agent; any person who is a director, officer, partner, covered employee, or ultimate equitable owner of the applicant, licensee, or authorized agent; or any individual who directs the affairs of or controls or establishes policy for the applicant, licensee, or authorized agent has been convicted of a felony in any jurisdiction or of a crime which, if committed within this state, would constitute a felony under the laws of this state. For the purposes of this article, a person shall be deemed to have been convicted of a crime if such person shall have pleaded guilty or nolo contendere to a charge thereof before a court or federal magistrate or shall have been found guilty thereof by the decision or judgment of a court or federal magistrate or by the verdict of a jury, irrespective of the pronouncement of sentence or the suspension thereof and regardless of whether first offender treatment without adjudication of guilt pursuant to the charge was entered or an adjudication or sentence was otherwise withheld or not entered on that charge, unless and until such plea of guilty or such decision, judgment, or verdict shall have been set aside, reversed, or otherwise abrogated by lawful judicial process or until probation, sentence, or both probation and sentence of a first offender have been successfully completed and documented or unless the person convicted of the crime shall have received a pardon therefor from the President of the United States or the governor or other pardoning authority in the jurisdiction where the conviction occurred or shall have received an official certification of pardon granted by the state's pardoning body where the conviction occurred which removes the legal disabilities resulting from such conviction and restores civil and political rights.

(c) The department shall be authorized to obtain conviction data with respect to any applicant, licensee, or authorized agent, any person who is a director, officer, partner, covered employee, or ultimate equitable owner of the applicant, licensee, or authorized agent, or any individual who directs the affairs of or controls or establishes policy for the applicant, licensee, or authorized agent. The department may submit directly to the Georgia Crime Information Center two complete sets of fingerprints of such person, together with the required records search fees and such other information as may be required. Fees for background checks that the department administers shall be sent to the department by applicants, licensees, and authorized agents together with the fingerprints.

(d) Upon request by the department, each applicant, licensee, or authorized agent, any person who is a director, officer, partner, covered employee, or ultimate equitable owner of the applicant, licensee, or authorized agent, or any individual who directs the affairs of or controls or establishes policy for the applicant, licensee, or authorized agent shall submit to the department two complete sets of fingerprints, the required records search fees, and such other information as may be required. Fees for background checks that the department administers shall be submitted to the department by applicants, licensees, and authorized agents together with two complete sets of fingerprints, and the department is authorized to net such fees to recover any costs incurred by the department related to running the background checks. Upon receipt of fingerprints, fees, and other required information, the Georgia Crime Information Center shall promptly transmit one set of fingerprints to the Federal Bureau of Investigation for a search of bureau records and an appropriate report and shall retain the other set and promptly conduct a search of its own records and records to which it has access. The Georgia Crime Information Center shall notify the department in writing of any derogatory finding, including, but not limited to, any conviction data regarding the fingerprint records check, or if there is no such finding. All conviction data received by the department or by the applicant, licensee, or authorized agent shall be used by the party requesting such data for the exclusive purpose of carrying out the responsibilities of this article, shall not be a public record, shall be confidential, and shall not be disclosed to any other person or agency except to any person or agency which otherwise has a legal right to inspect such data. All such records shall be maintained by the department and the applicant, licensee, or authorized agent pursuant to laws regarding such records and the rules and regulations of the Federal Bureau of Investigation and the Georgia Crime Information Center, as applicable. As used in this Code section, "conviction data" means a record of a finding, verdict, or plea of guilty or plea of nolo contendere with regard to any crime, regardless of whether an appeal of the conviction has been sought.

(e) Every applicant and licensee shall be authorized and required to obtain and maintain the results of background checks on covered employees. Such background checks shall be handled by the Georgia Crime Information Center pursuant to Code Section 35-3-34 and the rules and regulations of the Georgia Crime Information Center. Applicants and licensees shall be responsible for any applicable fees charged by the Georgia Crime Information Center. An applicant or licensee may only employ a person whose background data has been checked and has been found to be in compliance with all lawful requirements prior to the initial date of hire. This provision does not apply to directors, officers, partners, or ultimate equitable owners of applicants or licensees or to persons who direct the affairs of or control or establish policy for applicants or licensees, whose background shall have been investigated through the department before taking office, beginning employment, or securing ownership. Upon receipt of information from the Georgia Crime Information Center that is incomplete or that indicates a covered employee has a criminal record in any state other than Georgia, the employer shall submit to the department two complete sets of fingerprint cards for such person, together with the applicable fees and any other required information. The department shall submit such fingerprints as provided in subsection (d) of this Code section.

(f) Upon request by the department, an applicant, licensee, or authorized agent shall take all steps necessary to have an international criminal history background check performed on any directors, officers, partners, covered employees, or ultimate equitable owners of applicants, licensees, or authorized agents or persons who direct the affairs of or control or establish policy for applicants, licensees, or authorized agents. The results of such international criminal history background check shall be provided to the department.

(g) Applicants and licensees shall have the primary responsibility for obtaining background checks on covered employees. The department shall be entitled to review the files of any applicant or licensee to determine whether the required background checks have been run and whether all covered employees are qualified. The department shall be authorized to discuss the status of employee background checks with applicants, licensees, and authorized agents. Notwithstanding any other provisions in this article, the department shall retain the right to obtain conviction data on covered employees of applicants, licensees, and authorized agents.



§ 7-1-684.1. Reporting to Nation-wide Multistate Licensing System and Registry

Each licensee shall submit to the Nation-wide Multistate Licensing System and Registry timely reports of condition, which shall be in such form and contain such information as the department and the Nation-wide Multistate Licensing System and Registry may require.



§ 7-1-684.2. Use of unique identifier of licensee

The unique identifier of any licensee shall be clearly labeled on all advertisements and any other documents required by rule or regulation of the department.



§ 7-1-685. Expiration and renewal of licenses

Except as otherwise specifically provided in this article, all licenses issued pursuant to this article shall expire on December 31 of each year, and each application for renewal shall be made annually on or before December 1 of each year. A license may be renewed by the filing of an application substantially conforming to the requirements of Code Section 7-1-683 as specifically modified in the department's rules and regulations. No investigation fee shall be payable in connection with such renewal application. However, an annual license fee established by rule or regulation of the department to defray the cost of supervision shall be paid with each renewal application and shall not be refunded or prorated.



§ 7-1-686. Display of license; license nontransferable and nonassignable; notification of additional locations

(a) A license issued pursuant to this article shall be kept conspicuously posted in the place of business of the licensee. If the licensee has no physical location in this state, then a copy of such license and the licensee's unique identifier shall be clearly posted and accessible through whichever medium the licensee engages in the sale of payment instruments or money transmission in this state.

(b) Such license shall not be transferable or assignable.

(c) No licensee shall engage in the sale of payment instruments or money transmissions under any name or names other than those authorized by the department in writing.

(d) A licensee shall give written notice to the department of its intent to operate any new or additional locations, including, but not limited to, locations operated by an authorized agent, not reported in either its original or renewal application. The required notice shall be in such form and contain such information as required by the department.



§ 7-1-687. Notice of action against licensee by creditor or claimant; other notification requirements

(a) A licensee shall give written notice to the department by registered or certified mail of any action which may be brought against it by any creditor or claimant where such action relates to the activities authorized under this article or involves a claim against the bond filed with the department under Code Section 7-1-683.2. The notice shall provide details sufficient to identify the action and shall be sent within 30 days after the commencement of any such action. The licensee shall also give notice to the department by registered or certified mail within 30 days of the entry of any judgment which may be entered against the licensee.

(b) The corporate surety shall, within ten days after it pays any claim to any creditor or claimant, give notice to the department by registered or certified mail of such payment with details sufficient to identify the claimant or creditor and the claim or judgment so paid. Whenever the principal sum of such bond is reduced by one or more recoveries or payments thereon, the licensee shall furnish a new or additional bond so that the total or aggregate principal sum of such bond or bonds shall equal the sum required under Code Section 7-1-683.2 or shall furnish an endorsement duly executed by the corporate surety reinstating the bond to the required principal sum thereof.

(c) A bond filed with the department for the purpose of compliance with Code Section 7-1-683.2 shall not be canceled by either the licensee or the corporate surety except upon notice to the department by registered or certified mail or statutory overnight delivery, return receipt requested, and such cancellation shall be effective no sooner than 30 days after receipt by the department of such notice and only with respect to any breach of condition occurring after the effective date of such cancellation.

(d) A licensee shall give written notice to the department by registered or certified mail within ten days of the following:

(1) Any knowledge or discovery of an act prohibited by Code Section 7-1-684 or 7-1-691 or subsection (a) of Code Section 7-1-692;

(2) The discharge of any employee for actual or suspected misrepresentations, dishonest acts, or fraudulent acts;

(3) Any knowledge or discovery of the discharge of a covered employee or an authorized agent for actual or suspected misrepresentations, dishonest acts, or fraudulent acts;

(4) Any knowledge or discovery of an administrative, civil, or criminal action initiated by any government entity against the licensee or an authorized agent, any director, officer, partner, or ultimate equitable owner of the licensee or authorized agent, or any individual who directs the affairs of or controls or establishes policy for the licensee or authorized agent; or

(5) The filing of a petition by or against the licensee under the United States Bankruptcy Code, 11 U.S.C. Sections 101 through 110, for bankruptcy reorganization or the filing of a petition by or against the licensee for receivership or the making of a general assignment for the benefit of its creditors.



§ 7-1-688. Approval required of new ultimate equitable owner, other change of control, or executive officer of licensee; denial of application

(a) Except as provided in this Code section, no person shall become an ultimate equitable owner of any licensee through acquisition or other change in control or become an executive officer of a licensee unless the person has first received written approval for such acquisition, change in control, or designation as an executive officer from the department. In order to obtain such approval, such person shall:

(1) File an application with the department in such form as the department may prescribe from time to time;

(2) Provide such other information as the department may require concerning the financial responsibility, background, experience, and activities of the applicant, its directors and executive officers, if a corporation, and its members, if applicable, and of any proposed new directors, executive officers, members, or ultimate equitable owners of the licensee; and

(3) Pay such application fee as the department may prescribe.

(b) The department may prescribe additional requirements for approval of such acquisition, change in control, or designation as an executive officer through rules and regulations.

(c) If the application is denied, the department shall notify the applicant of the denial and the reasons for the denial.



§ 7-1-689. Record keeping; investigations and examinations by department; subpoenas; confidentiality; limitations on civil liability

(a) Each licensee shall make, keep, and use in its business such books, accounts, and records as the department may require to enforce the provisions of this article and the rules and regulations promulgated under it. Each licensee shall preserve such books, accounts, and records for five years or such greater period of time as prescribed in the department's rules and regulations.

(b) Records required to be made, kept, and preserved pursuant to subsection (a) of this Code section may be maintained in a photographic, electronic, or other similar form.

(c) Records required to be made, kept, and preserved pursuant to subsection (a) of this Code section may be maintained at a location outside of this state so long as such records are produced to the commissioner at the department's main office within ten days of the date of a written request by the department to the licensee.

(d) The department shall investigate and examine the affairs, business, premises, and records of any licensee or authorized agent pertaining to the sale of payment instruments or money transmission. The department may conduct such investigations or examinations at least once every 24 months. The department may accept examination reports performed and produced by other state or federal agencies in satisfaction of this requirement unless the department determines that the examinations are not available or do not provide information necessary to fulfill the responsibilities of the department under this article.

(e) Notwithstanding subsection (d) of this Code section, the department may alter the frequency or scope of investigations or examinations through rules or regulations prescribed by the department. In addition, if the department determines that based on the records submitted to the department and past history of operations of the licensee in the state such investigations or examinations are unnecessary, then the department may waive such investigations and examinations.

(f) In addition to any other authority set forth under this article, the department shall be authorized to conduct investigations and examinations of applicants, licensees, and authorized agents as follows:

(1) The department shall have the authority to access, receive, and use any books, accounts, records, files, documents, information, or evidence, including, but not limited to:

(A) Criminal, civil, and administrative history information, including nonconviction data;

(B) Personal history and experience information, including, but not limited to, independent credit reports obtained from a consumer reporting agency described in the federal Fair Credit Reporting Act, 15 U.S.C. Section 1681a; and

(C) Any other documents, information, or evidence the department deems relevant to the inquiry, examination, or investigation regardless of the location, possession, control, or custody of such documents, information, or evidence;

(2) The department may review, investigate, or examine any licensee or person subject to this article as often as necessary in order to carry out the purposes of this article;

(3) Each licensee or person subject to this article shall make available to the department, upon request, any books and records relating to the activities of selling payment instruments or the transmission of money;

(4) No licensee or person subject to investigation or examination under this article shall knowingly withhold, abstract, remove, mutilate, destroy, or secrete any books, records, documents, files, computer records, evidence or other information; and

(5) In order to carry out the purposes of this Code section, the department may:

(A) Enter into agreements or relationships with other government officials or regulatory associations in order to improve efficiencies and reduce regulatory burden by sharing resources, documents, records, information, or evidence or by utilizing standardized or uniform methods or procedures;

(B) Accept and rely on examination or investigation reports made by other government officials within or outside this state; and

(C) Accept audit reports or portions of audit reports made by an independent certified public accountant on behalf of the licensee or person subject to this article covering the same general subject matter as the audit and may incorporate the audit report in the report of examination, report of investigation, or other writing of the department.

(g) Each licensee shall pay an examination fee as established by the rules and regulations of the department to cover the cost of an examination or investigation.

(h) The department, in its discretion, may:

(1) Make such public or private examination or investigation within or outside of this state as it deems necessary to determine whether any person has violated this article, any rule or regulation, or order issued under this article, to aid in the enforcement of this article, or to assist in the prescribing of rules and regulations pursuant to this article;

(2) Require or permit any person to file a statement in writing, under oath or otherwise, as to all the facts and circumstances concerning the matter to be investigated;

(3) Request any financial data from an applicant or licensee; and

(4) Conduct an on-site examination of a licensee or authorized agent at any location of the licensee or authorized agent without prior notice to the licensee or authorized agent. The licensee shall pay all reasonably incurred costs of the examination when the department examines the operations of its authorized agent. The department is authorized to net its out-of-state travel expenses incurred as a result of an examination or investigation of a licensee or authorized agent against the payment from the licensee.

(i) For the purpose of conducting any examination or investigation as provided in this Code section, the department shall have the power to administer oaths, to call any party to testify under oath in the course of such examinations or investigations, to require the attendance of witnesses, to require the production of books, accounts, records, documents, and papers, and to take the depositions of witnesses; and for such purposes the department is authorized to issue a subpoena for any witness or for the production of documentary evidence. Such subpoenas may be served by certified mail or statutory overnight delivery, return receipt requested, to the addressee's business mailing address or by examiners appointed by the department or shall be directed for service to the sheriff of the county where such witness resides or is found or where the person in custody of any books, accounts, records, documents, or papers resides or is found.

(j) The department may issue and apply to enforce subpoenas in this state at the request of any government agency, department, organization, or entity regulating the sale of payment instruments or money transmission in another state if the activities constituting the alleged violation for which the information is sought would be a violation of this article if the alleged activities had occurred in this state.

(k) In case of refusal to obey a subpoena issued under this article to any person, a superior court of appropriate jurisdiction, upon application by the department, may issue to the person an order requiring him or her to appear before the court to show cause why he or she should not be held in contempt for refusal to obey the subpoena. Failure to obey a subpoena may be punished as contempt by the court.

(l) Examinations and investigations conducted under this article and information obtained by the department in the course of its duties under this article are confidential, except as provided in this subsection, pursuant to the provisions of Code Section 7-1-70. In addition to the exceptions set forth in subsection (b) of Code Section 7-1-70, the department is authorized to share information obtained under this article with other state and federal regulatory agencies or law enforcement authorities. In the case of such sharing, the safeguards to confidentiality already in place within such agencies or authorities shall be deemed adequate. The commissioner or an examiner specifically designated may disclose such information as is necessary to conduct a civil or administrative investigation or proceeding. Information contained in the records of the department that is not confidential and may be made available to the public either on the department's website or upon receipt by the department of a written request shall include:

(1) The name, business address, and telephone, facsimile, and license numbers of a licensee;

(2) The names and titles of the principal officers;

(3) The name of the owner or owners thereof;

(4) The business address of a licensee's registered agent for service;

(5) The name, business address, telephone number, and facsimile number of all locations of a licensee;

(6) The name, business address, telephone number, and facsimile number of all authorized agents;

(7) The terms of or a copy of any bond filed by a licensee;

(8) Information concerning any violation of this article, any rule or regulation, or order issued under this article, provided that the information is derived from a final order of the department; and

(9) Imposition of an administrative fine or penalty under this article.

(m) The authority to conduct an examination or investigation as provided for in this Code section shall remain in effect whether such licensee or person acts or claims to act under any licensing or registration law of this state or claims to act without such authority.

(n) In the absence of malice, fraud, or bad faith, a person is not subject to civil liability arising out of furnishing the department with information required by this article or required by the department under the authority granted in this article. No civil cause of action of any nature shall arise against such person:

(1) For any information relating to suspected prohibited conduct furnished to or received from law enforcement officials, their agents, or employees or to or from other regulatory or licensing authorities;

(2) For any such information furnished to or received from other persons subject to the provisions of this article; or

(3) For any information furnished in complaints filed with the department.

(o) The commissioner or any employee or agent of the department shall not be subject to civil liability, and no civil cause of action of any nature shall exist against such persons arising out of the performance of activities or duties under this article or by publication of any report of activities under this Code section.



§ 7-1-690. Enforcement; enactment of rules and regulations

(a) Without limiting the power conferred by Article 1 of this chapter, the department may make reasonable rules and regulations, not inconsistent with law, for the interpretation and enforcement of this article.

(b) The department is authorized to enact rules and regulations that apply solely to persons engaged in money transmission or the sale of payment instruments involving virtual currency. The department shall enact such rules and regulations it finds necessary to:

(1) Foster the growth of businesses engaged in money transmission or the sale of payment instruments involving virtual currency in Georgia and spur state economic development;

(2) Ensure the continued solvency, safety, soundness, and prudent conduct of persons engaged in money transmission or the sale of payment instruments involving virtual currency;

(3) Ensure fair, timely, and equitable fulfillment of the financial obligations of such persons;

(4) Protect customers of businesses engaged in money transmission or the sale of payment instruments involving virtual currency from financially impaired or insolvent providers of such services;

(5) Encourage high standards of honesty, transparency, fair business practices, and public responsibility;

(6) Eliminate financial fraud, other criminal abuse, and unethical conduct in the industry; and

(7) Ensure businesses engaged in money transmission or the sale of payment instruments involving virtual currency provide customers with timely and understandable information in order that customers may make informed decisions about virtual currency products and services.



§ 7-1-691. Prohibited activities while engaged in sale of checks or money transmission

It shall be prohibited for any person engaged in the sale of checks or money transmission in this state, including any person required to be licensed under this article, to:

(1) Sell payment instruments as an agent of a principal seller who is not exempt from the licensure requirements under Code Section 7-1-682 and has not obtained a license hereunder, and any person who does so shall be deemed to be the principal seller thereof and not merely an agent and shall be liable to the payment instrument holder or remitter as the principal seller;

(2) Receive, transmit, or handle monetary value on behalf of another or issue a payment instrument and not be exempt from licensure under Code Section 7-1-682, and any person who does so shall be liable to the payment instrument holder for the payment thereof to the same extent as a drawer of a negotiable instrument, whether or not the payment instrument is a negotiable instrument under Article 3 of Title 11;

(3) Fail to transmit moneys received within five business days of receiving such moneys; or

(4) Engage in any activity that would subject a licensee to suspension or revocation of its license under this article or any activity that the department may prohibit pursuant to rule or regulation, whether or not the person has a license.



§ 7-1-692. Suspension or revocation of license; failure to issue license; grounds; administrative review

(a) The department may suspend or revoke an original or renewal license issued pursuant to this article or rescind the authorization to act as an authorized agent of a licensee if it finds that any ground or grounds exist which would require or warrant the refusal of an application for the issuance or renewal of a license or the authorization to act as an authorized agent of a licensee if such an application or notification were then before it. The department may also deny an application, suspend or revoke an original or renewal license issued pursuant to this article, or rescind the authorization to act as an authorized agent of a licensee if it finds that the licensee or the authorized agent has:

(1) Committed any fraud, engaged in any dishonest activities, or made any misrepresentation;

(2) Violated any provisions of this article, any rule or regulation issued pursuant thereto, any order issued by the department, or any other law in the course of its dealings as a licensee or authorized agent;

(3) Made a false statement in an original or renewal application for licensure or failed to give a true reply to a question in an original or renewal application;

(4) Demonstrated incompetency or untrustworthiness to act as a licensee or authorized agent;

(5) Failed to pay, within 30 days after it becomes final, a judgment recovered in any court by a claimant or creditor in an action arising out of the licensee's business in this state of engaging in the sale of payment instruments or money transmission;

(6) Purposely withheld, deleted, destroyed, or altered information requested by an examiner of the department or made false statements or misrepresentations to the department; or

(7) Operated in an unsafe or unsound manner.

(b) The department shall not issue a license to an applicant, may rescind the authorization to act as an authorized agent of a licensee, and may revoke a license if such applicant, licensee, or authorized agent is subject to or employs any person subject to a final cease and desist order that has been issued within the preceding five years if such order was based on a violation of this article. Each applicant or licensee shall, before hiring a covered employee, examine the department's public records to determine that such covered employee is not subject to a cease and desist order.

(c) The department shall not issue a license to an applicant, may rescind the authorization to act as an authorized agent of a licensee, and may revoke a license if such applicant, licensee, or authorized agent is subject to or employs any person whose license issued pursuant to this article was revoked within the preceding five years. Each applicant or licensee shall, before hiring a covered employee, examine the department's public records to determine that such covered employee's license was not revoked.

(d) The department shall not issue a license to an applicant, may rescind the authorization to act as an authorized agent of a licensee, and may revoke a license if it finds that any person who is a director, officer, partner, ultimate equitable owner of the applicant, licensee, or authorized agent or any individual who directs the affairs of or controls or establishes policy for the applicant, licensee, or authorized agent has been in one or more of those roles as a licensee whose application has been denied or license revoked or suspended within five years of the date of the application.

(e) Notice of the department's intention to enter an order denying an application for a license, rescinding the authorization to act as an authorized agent of a licensee, or suspending or revoking a license shall be given to the applicant, authorized agent, or licensee in writing, sent by registered or certified mail or statutory overnight delivery addressed to the principal place of business of such applicant, authorized agent, or licensee. If a person refuses to accept service of the notice by registered or certified mail or statutory overnight delivery, the notice or order shall be served by the commissioner or the commissioner's authorized representative under any other method of lawful service, and the person shall be personally liable to the commissioner for a sum equal to the actual costs incurred to serve the notice or order. This liability shall be paid upon notice and demand by the commissioner or the commissioner's representative and shall be assessed and collected in the same manner as other fees or fines administered by the commissioner. Within 20 days of the date of the notice of intention to enter an order of denial, suspension, revocation, or rescission under this article, the applicant, authorized agent, or licensee may request in writing a hearing to contest the order. If a hearing is not requested in writing within 20 days of the date of such notice of intention, the department shall enter a final order regarding the denial, suspension, or revocation. Any final order of the department denying an application, suspending or revoking a license, or rescinding authorization to act as an authorized agent shall state the grounds upon which it is based and shall be effective on the date of issuance. A copy thereof shall be forwarded promptly by mail addressed to the principal place of business of such applicant, authorized agent, or licensee.

(f) A decision by the department denying an application for license or of an order suspending or revoking a license shall be subject to review in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(g) Whenever the department initiates an administrative action against a current licensee or an applicant, the department may pursue such action to its conclusion despite the fact that a licensee may withdraw or fail to renew its license or an applicant may withdraw its application.

(h) The suspension or revocation of a license under this Code section does not alter, ameliorate, or void a licensee's duties or liabilities under any existing contract entered into by the licensee prior to such suspension or revocation.

(i) The provisions of this Code section shall not apply when an application for a license is denied or a license is suspended as provided in Code Section 7-1-693.



§ 7-1-693. Applicant or licensee as borrower in default; failure to pay child support prohibits licensure

(a) Where an applicant or licensee has been found to be a borrower in default, as defined in Code Section 20-3-295, such action shall be sufficient grounds for refusal of a license or suspension of a license. In such actions, the hearing and appeal procedures provided for in said Code section shall be the only procedures required under this article. The department shall be permitted to share, without liability, information on its applications or other forms with appropriate state agencies to assist them in collecting outstanding student loan debt.

(b) Where an applicant or licensee has been found not in compliance with an order for child support as provided in Code Section 19-6-28.1 or 19-11-9.3, such action shall be sufficient grounds for refusal of a license or suspension of a license. In such actions, the hearing and appeal procedures provided for in Code Section 19-6-28.1 or 19-11-9.3 shall be the only such procedures required under this article. The department shall be permitted to share, without liability, information on its applications or other forms with appropriate state agencies to assist them in recovering child support when required by law.



§ 7-1-694. Cease and desist orders from unauthorized activities; civil penalties for violations; judicial review; administrative fines

(a) The department may issue an order requiring a person to cease and desist immediately from unauthorized activities whenever it shall appear to the department that:

(1) Except as provided in paragraphs (2) and (3) of this subsection, a person has violated any law of this state or any order or regulation of the department, and such cease and desist order shall be final 20 days after it is issued unless the person to whom it is issued makes a written request within such 20 day period for a hearing;

(2) A person not licensed under this article is engaging in or has engaged in activities requiring licensure under this article, which such cease and desist order shall be final 30 days from the date of issuance, and there shall be no opportunity for an administrative hearing. If the proper license or evidence of exemption is obtained within the 30 day period, the order shall be rescinded by the department; or

(3) A person licensed under this article has received a notice of bond cancellation under Code Section 7-1-687, which such cease and desist order shall be final 30 days from the date of issuance, and there shall be no opportunity for an administrative hearing. In the event the cease and desist order becomes final, the license shall expire, and if a new license is desired, the licensee shall be required to make a new application for a license and pay all applicable fees as if it had never been licensed. If the required surety bond is reinstated or replaced and such documentation is delivered to the department within the 30 day period following the date of issuance of the order, the order shall be rescinded.

(b) The cease and desist order shall be in writing, sent by registered or certified mail or statutory overnight delivery, and addressed to the person's business address and, if the person is an individual, to the individual's personal address. Any cease and desist order sent to a person at its business address and, if an individual, his or her personal address that is returned to the department as "refused" or "unclaimed" shall be deemed as received and lawfully served.

(c) Any hearing authorized under paragraph (1) of subsection (a) of this Code section shall be conducted in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(d) Whenever a person shall fail to comply with the terms of a final order or decision of the department issued pursuant to this article, the department may, through the Attorney General and upon notice of three days to such person, petition the principal court for an order directing such person to obey the order of the department within the period of time as shall be fixed by the court. Upon the filing of such petition, the court shall allow a motion to show cause why it should not be granted. After a hearing upon the merits or after failure of such person to appear when ordered, the court shall grant the petition of the department upon a finding that the order of the department was properly issued.

(e) Any person who violates the terms of any final order or decision issued pursuant to this article shall be liable for a civil penalty not to exceed $1,000.00. Each day the violation continues shall constitute a separate offense. In determining the amount of penalty, the department shall take into account the appropriateness of the penalty relative to the size of the financial resources of such person, the good faith efforts of such person to comply with the order, the gravity of the violation, the history of previous violations by such person, and such other factors or circumstances as shall have contributed to the violation. The department may at its discretion compromise, modify, or refund any penalty which is subject to imposition or has been imposed pursuant to this Code section. Any person assessed as provided in this subsection shall have the right to request a hearing into the matter within ten days after notification of the assessment has been served upon the licensee involved; otherwise, such penalty shall be final except as to judicial review as provided in Code Section 7-1-90.

(f) Judicial review of any final order or decision of the department entered pursuant to this article shall be available solely in the superior court of the county of domicile of the department.

(g) In addition to any other administrative penalties authorized by this article, the department may, by rule or regulation, prescribe administrative fines for violations of this article and any rules and regulations promulgated by the department pursuant to this article.



§ 7-1-695. Liability for payment

Every payment instrument issued in the conduct of the business regulated by this article shall be signed by the licensee or its authorized agent, and the licensee shall be liable for the payment thereof to the same extent as a drawer of a negotiable instrument, whether or not the payment instrument is a negotiable instrument under Article 3 of Title 11.



§ 7-1-696. Penalties for violations

Any person, partnership, association, or corporation and the several members, officers, directors, agents, ultimate equitable owners, and employees thereof that shall violate any of the provisions of this article shall be guilty of a misdemeanor, which shall be punishable by imprisonment for not more than one year or by a fine of not more than $500.00, or by both such fine and imprisonment.



§ 7-1-697. No limitation on common law liability or state prosecution

Nothing in this article shall limit any statutory or common law right of any person to bring any action in any court for any act involved in the transmission of money or selling of payment instruments or the right of the state to punish any person for any violation of any law.



§ 7-1-698. Continuing effectiveness of existing licenses

Every license in force and effect under the former provisions of this article, relating to sale of checks and money orders, on July 1, 2014, shall remain in full force and effect on July 1, 2014, and all such existing licensees shall be required to renew their licenses pursuant to Code Section 7-1-685.






Article 4A - Cashing of Payment Instruments

§ 7-1-700. Definitions

As used in this article, the term:

(1) "Cash payment instruments" or "cashing payment instruments" means to accept a payment instrument from a person in exchange for monetary value less a fee.

(2) "Check" means any check, money order, draft, or negotiable demand instrument.

(3) "Check casher" means an individual, partnership, association, or corporation engaged in cashing payment instruments for a fee.

(4) "Closed-loop transaction" means a transaction where the value or credit is primarily intended to be redeemed for a limited universe of goods, intangibles, services, or other items provided by the issuer of the payment instrument, its affiliates or agents, or others involved in the transaction functionally related to the issuer or its affiliates or agents.

(5) "Commissioner" means the commissioner of banking and finance.

(6) "Control," "controlling," "controlled by," and "under common control with" means the direct or indirect possession of power to direct or cause the direction of management and policies of a person.

(7) "Covered employee" means any employee of a licensee engaged in any function related to cashing payment instruments.

(8) "Department" means the Department of Banking and Finance.

(9) "Executive officer" means the chief executive officer, president, chief financial officer, chief operating officer, each vice president with responsibility involving policy-making functions for a significant aspect of a person's business, secretary, treasurer, or any other person performing similar managerial or supervisory functions with respect to any organization, whether incorporated or unincorporated.

(10) "Fee" means a service charge, benefit, or other consideration, which includes, but is not limited to, cash, the exchange of value in excess of regular retail value, mandatory purchase of goods or services by patrons, or the purchase of catalogue items or coupons or other items indicating the ability to receive goods, services, or catalogue items.

(11) "Individual" means a natural person.

(12) "Licensee" means a person, including, but not limited to, a check casher, duly licensed under this article to accept payment instruments and exchange them for monetary value for a fee.

(13) "Misrepresent" means to make a false statement of a substantive fact. The term may also mean to engage in any conduct which leads to a false belief which is material to the transaction.

(14) "Monetary value" means a medium of exchange, whether or not redeemable in money.

(15) "Nation-wide Multistate Licensing System and Registry" means a licensing system developed and maintained by the Conference of State Bank Supervisors and the American Association of Residential Mortgage Regulators for the licensing and registration of certain persons engaged in nondepository activities.

(16) "Open-loop transaction" means a transaction using a payment instrument with stored value to redeem for goods or services at any location that accepts such payment instrument.

(17) "Payment instrument" means any instrument, order, or device for the payment or transmission of money or monetary value, whether or not it is a negotiable instrument under the terms of Article 3 of Title 11, relating to negotiable instruments. The term includes, but is not limited to, checks, money orders, drafts, stored value cards, and open-loop transactions. The term does not include closed-loop transactions, credit card vouchers, letters of credit, or any instrument that is redeemable by the issuer only in specific goods or services of the issuer.

(18) "Person" means any individual, sole proprietorship, corporation, limited liability company, partnership, trust, or any other group of individuals, however organized.

(19) "Stored value" means monetary value that is evidenced by an electronic record.

(20) "Ultimate equitable owner" means a person that:

(A) Owns, directly or indirectly, a 10 percent or more interest in a corporation or any other form of business organization;

(B) Owns, directly or indirectly, 10 percent or more of the voting shares of any corporation or any other form of business organization; or

(C) Exerts control, directly or indirectly, over a corporation or any other form of business organization, regardless of whether such person owns or controls such interest through one or more natural persons or one or more proxies, powers of attorney, nominees, corporations, associations, limited liability companies, partnerships, trusts, joint stock companies, other entities or devices, or any combination thereof.

(21) "Unique identifier" means a number or other identifier assigned by protocols established by the Nation-wide Multistate Licensing System and Registry.



§ 7-1-701. Licensing for cash payment instruments

(a) Pursuant to this article, the department may license a person to cash payment instruments.

(b) No person shall cash payment instruments without first obtaining a license under this article.

(c) Every person that directly or indirectly controls another person that violates subsection (b) of this Code section, each general partner, executive officer, joint venture, ultimate equitable owner, or director of such person, and every person occupying a similar status or performing similar functions as such person violates with and to the same extent as such person. Any person who directly or indirectly controls a person who violates subsection (b) of this Code section may avoid liability if such person sustains the burden of proof that the person did not know and, in the exercise of reasonable care, could not have known of the existence of the facts by reason of which the original violation is alleged to exist.



§ 7-1-701.1. Exemption from licensing requirements

The requirement for licensure set forth in this article shall not apply to:

(1) Any state or federally chartered bank, trust company, credit union, savings and loan association, or savings bank with deposits that are federally insured;

(2) The United States Postal Service;

(3) A state or federal governmental department, agency, authority, or instrumentality and its agents;

(4) Any foreign bank that establishes a federal branch pursuant to the International Bank Act, 12 U.S.C. Section 3102;

(5) Any person who accepts a payment instrument from a person in exchange for monetary value but does not charge a fee; or

(6) An individual employed by a licensee or any person exempted from the licensing requirements of this article when acting within the scope of employment and under the supervision of the licensee or exempted person as an employee and not as an independent contractor.



§ 7-1-702. Requirements for licensure

(a) Each applicant for a license under this article shall:

(1) Submit an application in writing, which is made under oath and in such form as the department may prescribe;

(2) Furnish to the Nation-wide Multistate Licensing System and Registry the following information:

(A) The legal name and principal office address of the person applying for the license;

(B) The name, residence, and business address of each director, ultimate equitable owner, and executive officer;

(C) If the applicant has one or more branches or other locations at or through which the applicant proposes to cash payment instruments within this state, the complete address of each such location; and

(D) The location where the initial registered office will be located in this state; and

(3) Submit such other data, financial statements, and pertinent information as the department may require with respect to the applicant, its directors, trustees, officers, members, ultimate equitable owners, or agents.

(b) The application for license shall be filed together with:

(1) An investigation and supervision fee established by rule or regulation which shall not be refundable but which, if the license is granted, shall satisfy the fee requirement for the first licensed year or the remaining part thereof;

(2) Items required by other provisions of this article, including but not limited to Code Section 7-1-703 and subsection (c) of Code Section 7-1-707; and

(3) Other information as may be required by the department.

(c) The department shall pay all fees received from licensees and applicants related to applications, licenses, and renewals to the Office of the State Treasurer; provided, however, that the department may net such fees to recover the cost of participation in the Nation-wide Multistate Licensing System and Registry.

(d) The department shall enact rules and regulations regarding the time frame by which all persons must submit an original or renewal application for licensure through the Nation-wide Multistate Licensing System and Registry.



§ 7-1-702.1. Operation of mobile payment instrument cashing facility

A mobile payment instrument cashing facility operated by a licensee shall be treated as a branch location and the operations of the facility shall be conducted in accordance with the rules and regulations of the department.



§ 7-1-702.2. Authority of department

(a) The department is authorized to:

(1) Participate in the Nation-wide Multistate Licensing System and Registry in order to facilitate the sharing of information and standardization of the licensing and application processes for persons subject to this article;

(2) Enter into operating agreements, information sharing agreements, interstate cooperative agreements, and other contracts necessary for the department's participation in the Nation-wide Multistate Licensing System and Registry;

(3) Disclose or cause to be disclosed without liability, via the Nation-wide Multistate Licensing System and Registry, applicant and licensee information, including, but not limited to, violations of this article and enforcement actions, to facilitate regulatory oversight;

(4) Request that the Nation-wide Multistate Licensing System and Registry adopt an appropriate privacy, data security, and security breach notification policy that is in full compliance with existing state and federal law; and

(5) Establish and adopt, by rule and regulation, requirements for participation by applicants and licensees in the Nation-wide Multistate Licensing System and Registry, upon the department's determination that each requirement is consistent with both the public interest and purposes of this article.

(b) The department shall enact rules and regulations establishing a process whereby licensees may challenge information entered by the department into the Nation-wide Multistate Licensing System and Registry.

(c) Irrespective of its participation in the Nation-wide Multistate Licensing System and Registry, the department shall retain full and exclusive authority over determinations of whether to grant, renew, suspend, or revoke licenses issued under this article. Nothing in this Code section shall be construed to reduce or otherwise limit such authority.

(d) Information disclosed through the Nation-wide Multistate Licensing System and Registry is deemed to be disclosed directly to the department and subject to Code Section 7-1-70. Such information shall not be disclosed to the public and shall remain privileged and confidential pursuant to Code Section 7-1-70.



§ 7-1-703. Investigation of applicants; background checks of employees

(a) The department shall conduct an investigation of every applicant for licensure to determine the financial responsibility, experience, character, and general fitness of such applicant. The department may issue the applicant a license to cash payment instruments if the department determines to its general satisfaction that:

(1) The applicant is financially sound and responsible and able to cash payment instruments in an honest, fair, and efficient manner and with the confidence and trust of the community; and

(2) All conditions for licensure set forth in this article or the rules and regulations of the department have been satisfied.

(b) The department shall not issue a license or may revoke a license if it finds that the applicant or licensee, any person who is a director, officer, partner, agent, covered employee, or ultimate equitable owner of the applicant or licensee, or any individual who directs the affairs of or controls or establishes policy for the applicant or licensee has been convicted of a felony in any jurisdiction or of a crime which, if committed within this state, would constitute a felony under the laws of this state. For the purposes of this article, a person shall be deemed to have been convicted of a crime if such person shall have pleaded guilty or nolo contendere to a charge thereof before a court or federal magistrate or shall have been found guilty thereof by the decision or judgment of a court or federal magistrate or by the verdict of a jury, irrespective of the pronouncement of sentence or the suspension thereof and regardless of whether first offender treatment without adjudication of guilt pursuant to the charge was entered or an adjudication or sentence was otherwise withheld or not entered on that charge, unless and until such plea of guilty or such decision, judgment, or verdict shall have been set aside, reversed, or otherwise abrogated by lawful judicial process or until probation, sentence, or both probation and sentence of a first offender have been successfully completed and documented or unless the person convicted of the crime shall have received a pardon therefor from the President of the United States or the governor or other pardoning authority in the jurisdiction where the conviction occurred or shall have received an official certification of pardon granted by the state's pardoning body where the conviction occurred which removes the legal disabilities resulting from such conviction and restores civil and political rights.

(c) The department shall be authorized to obtain conviction data with respect to any applicant or licensee, any person who is a director, officer, partner, agent, covered employee, or ultimate equitable owner of the applicant or licensee, or any individual who directs the affairs of or controls or establishes policy for the applicant or licensee. The department may submit directly to the Georgia Crime Information Center two complete sets of fingerprints of such person, together with the required records search fees and such other information as may be required. Fees for background checks that the department administers shall be sent to the department by applicants and licensees together with the fingerprints.

(d) Upon request by the department, each applicant, licensee, any person who is a director, officer, partner, agent, covered employee, or ultimate equitable owner of the applicant or licensee, or any individual who directs the affairs of or controls or establishes policy for the applicant or licensee shall submit to the department two complete sets of fingerprints, the required records search fees, and such other information as may be required. Fees for background checks that the department administers shall be submitted to the department by applicants or licensees together with two complete sets of fingerprints, and the department is authorized to net such fees to recover any costs incurred by the department related to running the background checks. Upon receipt of fingerprints, fees, and other required information, the Georgia Crime Information Center shall promptly transmit one set of fingerprints to the Federal Bureau of Investigation for a search of bureau records and an appropriate report and shall retain the other set and promptly conduct a search of its own records and records to which it has access. The Georgia Crime Information Center shall notify the department in writing of any derogatory finding, including, but not limited to, any conviction data regarding the fingerprint records check, or if there is no such finding. All conviction data received by the department or by the applicant or licensee shall be used by the party requesting such data for the exclusive purpose of carrying out the responsibilities of this article, shall not be a public record, shall be confidential, and shall not be disclosed to any other person or agency except to any person or agency which otherwise has a legal right to inspect such data. All such records shall be maintained by the department and the applicant or licensee pursuant to laws regarding such records and the rules and regulations of the Federal Bureau of Investigation and the Georgia Crime Information Center, as applicable. As used in this Code section, "conviction data" means a record of a finding, verdict, or plea of guilty or plea of nolo contendere with regard to any crime, regardless of whether an appeal of the conviction has been sought.

(e) Every applicant and licensee shall be authorized and required to obtain and maintain the results of background checks on covered employees. Such background checks shall be handled by the Georgia Crime Information Center pursuant to Code Section 35-3-34 and the rules and regulations of the Georgia Crime Information Center. Applicants and licensees shall be responsible for any applicable fees charged by the Georgia Crime Information Center. An applicant or licensee may only employ a person whose background data has been checked and has been found to be in compliance with all lawful requirements prior to the initial date of hire. This provision does not apply to directors, officers, partners, or ultimate equitable owners of applicants or licensees or to persons who direct the affairs of or control or establish policy for applicants or licensees, whose background shall have been investigated through the department before taking office, beginning employment, or securing ownership. Upon receipt of information from the Georgia Crime Information Center that is incomplete or that indicates a covered employee has a criminal record in any state other than Georgia, the employer shall submit to the department two complete sets of fingerprint cards for such person, together with the applicable fees and any other required information. The department shall submit such fingerprints as provided in subsection (d) of this Code section.

(f) Applicants and licensees shall have the primary responsibility for obtaining background checks on covered employees. The department shall be entitled to review the files of any applicant or licensee to determine whether the required background checks have been run and whether all covered employees are qualified. The department shall be authorized to discuss the status of employee background checks with applicants and licensees. Notwithstanding any other provisions in this article, the department shall retain the right to obtain conviction data on covered employees of applicants and licensees.



§ 7-1-703.1. Reporting on condition to Nation-wide Multistate Licensing System and Registry

Each licensee shall submit to the Nation-wide Multistate Licensing System and Registry timely reports of condition, which shall be in such form and shall contain such information as the department and the Nation-wide Multistate Licensing System and Registry may require.



§ 7-1-703.2. Use of unique identifier of licensee

The unique identifier of any licensee shall be clearly labeled on all advertisements and any other documents required by rule or regulation of the department.



§ 7-1-704. Renewal of licenses

Except as otherwise specifically provided in this article, all licenses issued pursuant to this article shall expire on December 31 of each year, and each application for renewal shall be made annually on or before December 1 of each year. A license may be renewed by the filing of an application substantially conforming to the requirements of Code Section 7-1-702 and the department's rules and regulations. No investigation fee shall be payable in connection with such renewal application. However, an annual license fee established by rule or regulation of the department to defray the cost of supervision shall be paid with each renewal application and shall not be refunded or prorated.



§ 7-1-704.1. Posting of license; license is nontransferable and nonassignable; notification of new facilities

(a) A license issued pursuant to this article shall be kept conspicuously posted in the place of business of the licensee.

(b) Such license shall not be transferable or assignable.

(c) No licensee shall cash payment instruments under any name or names other than those authorized by the department in writing.

(d) A licensee shall give written notice to the department prior to the operation of any new or additional locations not reported in either its original or renewal application which notice shall be in such form and contain such information as required by the department.



§ 7-1-705. Written notice of claims against licensee, judgments, or other misconduct by employees, directors, or others

(a) A licensee shall give written notice to the department by registered or certified mail of any action which may be brought against it by any creditor or claimant where such action relates to activities authorized under this article or involves a claim against the bond filed with the department under subsection (c) of Code Section 7-1-707. The notice shall provide details sufficient to identify the action and shall be sent within 30 days after the commencement of any such action. The licensee shall also give notice to the department by registered or certified mail within 30 days of the entry of any judgment against the licensee.

(b) A licensee shall give written notice to the department by registered or certified mail within ten days of the following:

(1) Any knowledge or discovery of an act prohibited by Code Section 7-1-703 or 7-1-707 or subsection (a) of Code Section 7-1-708;

(2) The discharge of any employee for actual or suspected misrepresentations, dishonest acts, or fraudulent acts; or

(3) Any knowledge or discovery of an administrative, civil, or criminal action initiated by any government entity against the licensee, any of the licensee's directors, officers, partners, ultimate equitable owners, or any individual who directs the affairs of or controls or establishes policy for the licensee.



§ 7-1-705.1. Approval required for change of control or ultimate equitable owner; additional requirements; denial and notification of reasons

(a) Except as provided in this Code section, no person shall become an ultimate equitable owner of any licensee through acquisition or other change in control or become an executive officer of a licensee unless the person has first received written approval for such acquisition, change in control, or designation as an executive officer from the department. In order to obtain such approval, such person shall:

(1) File an application with the department in such form as the department may prescribe from time to time;

(2) Provide such other information as the department may require concerning the financial responsibility, background, experience, and activities of the applicant, its directors and executive officers, if a corporation, and its members, if applicable, and of any proposed new directors, executive officers, members, or ultimate equitable owners of the licensee; and

(3) Pay such application fee as the department may prescribe.

(b) The department may prescribe additional requirements for approval of such acquisition, change in control, or designation as an executive officer through rules and regulations.

(c) If the application is denied, the department shall notify the applicant of the denial and the reasons for the denial.



§ 7-1-706. Record keeping obligations; investigations and examinations by the department; examination fees; administration of oaths and issuing of subpoenas; confidentiality; civil liability

(a) Each licensee shall make, keep, and use in its business such books, accounts, and records as the department may require to enforce the provisions of this article and the rules and regulations promulgated under it. Each licensee shall preserve such books, accounts, and records for five years or such greater period of time as prescribed in the department's rules and regulations.

(b) Records required to be made, kept, and preserved pursuant to subsection (a) of this Code section may be maintained in a photographic, electronic, or other similar form.

(c) Records required to be made, kept, and preserved pursuant to subsection (a) of this Code section may be maintained at a location outside of this state so long as such records are produced to the commissioner at the department's main office within ten days of the date of a written request by the department to the licensee.

(d) The department shall investigate and examine the affairs, business, premises, and records of any licensee pertaining to cashing payment instruments. The department may conduct such investigations or examinations at least once every 24 months. The department may accept examination reports performed and produced by other state or federal agencies in satisfaction of this requirement unless the department determines that the examinations are not available or do not provide information necessary to fulfill the responsibilities of the department under this article.

(e) Notwithstanding subsection (d) of this Code section, the department may alter the frequency or scope of investigations or examinations through rules or regulations prescribed by the department. In addition, if the department determines that based on the records submitted to the department and past history of operations of the licensee in the state such investigations or examinations are unnecessary, then the department may waive such investigations and examinations.

(f) In addition to any other authority set forth under this article, the department shall be authorized to conduct investigations and examinations of applicants and licensees as follows:

(1) The department shall have the authority to access, receive, and use any books, accounts, records, files, documents, information, or evidence, including, but not limited to:

(A) Criminal, civil, and administrative history information, including nonconviction data;

(B) Personal history and experience information, including, but not limited to, independent credit reports obtained from a consumer reporting agency described in the federal Fair Credit Reporting Act, 15 U.S.C. Section 1681a; and

(C) Any other documents, information, or evidence the department deems relevant to the inquiry, examination, or investigation regardless of the location, possession, control, or custody of such documents, information, or evidence;

(2) The department may review, investigate, or examine any licensee or person subject to this article as often as necessary in order to carry out the purposes of this article;

(3) Each licensee or person subject to this article shall make available to the department, upon request, any books and records relating to the activities of cashing payment instruments;

(4) No licensee or person subject to investigation or examination under this article shall knowingly withhold, abstract, remove, mutilate, destroy, or secrete any books, records, documents, files, computer records, evidence, or other information; and

(5) In order to carry out the purposes of this Code section, the department may:

(A) Enter into agreements or relationships with other government officials or regulatory associations in order to improve efficiencies and reduce regulatory burden by sharing resources, documents, records, information, or evidence or by utilizing standardized or uniform methods or procedures;

(B) Accept and rely on examination or investigation reports made by other government officials within or outside this state; and

(C) Accept audit reports or portions of audit reports made by an independent certified public accountant on behalf of the licensee or person subject to this article covering the same general subject matter as the audit and may incorporate the audit report in the report of examination, report of investigation, or other writing of the department.

(g) Each licensee shall pay an examination fee as established by the rules and regulations of the department to cover the cost of an examination or investigation.

(h) The department, in its discretion, may:

(1) Make such public or private examination or investigation within or outside of this state as it deems necessary to determine whether any person has violated this article, any rule or regulation, or order issued under this article, to aid in the enforcement of this article, or to assist in the prescribing of rules and regulations pursuant to this article;

(2) Require or permit any person to file a statement in writing, under oath or otherwise, as to all the facts and circumstances concerning the matter to be investigated;

(3) Request any financial data from an applicant or licensee; and

(4) Conduct an on-site examination of a licensee at any location of the licensee without prior notice to the licensee.

(i) For the purpose of conducting any examination or investigation as provided in this Code section, the department shall have the power to administer oaths, to call any party to testify under oath in the course of such examinations or investigations, to require the attendance of witnesses, to require the production of books, accounts, records, documents, and papers, and to take the depositions of witnesses; and for such purposes the department is authorized to issue a subpoena for any witness or for the production of documentary evidence. Such subpoenas may be served by certified mail or statutory overnight delivery, return receipt requested, to the addressee's business mailing address or by examiners appointed by the department or shall be directed for service to the sheriff of the county where such witness resides or is found or where the person in custody of any books, accounts, records, documents, or papers resides or is found.

(j) The department may issue and apply to enforce subpoenas in this state at the request of any government agency, department, organization, or entity regulating cashing payment instruments in another state if the activities constituting the alleged violation for which the information is sought would be a violation of this article if the alleged activities had occurred in this state.

(k) In case of refusal to obey a subpoena issued under this article to any person, a superior court of appropriate jurisdiction, upon application by the department, may issue to the person an order requiring him or her to appear before the court to show cause why he or she should not be held in contempt for refusal to obey the subpoena. Failure to obey a subpoena may be punished as contempt by the court.

(l) Examinations and investigations conducted under this article and information obtained by the department in the course of its duties under this article are confidential, except as provided in this subsection, pursuant to the provisions of Code Section 7-1-70. In addition to the exceptions set forth in subsection (b) of Code Section 7-1-70, the department is authorized to share information obtained under this article with other state and federal regulatory agencies or law enforcement authorities. In the case of such sharing, the safeguards to confidentiality already in place within such agencies or authorities shall be deemed adequate. The commissioner or an examiner specifically designated may disclose such information as is necessary to conduct a civil or administrative investigation or proceeding. Information contained in the records of the department that is not confidential and may be made available to the public either on the department's website or upon receipt by the department of a written request shall include:

(1) The name, business address, and telephone, facsimile, and license numbers of a licensee;

(2) The names and titles of the principal officers;

(3) The name of the owner or owners thereof;

(4) The business address of a licensee's registered agent for service;

(5) The name, business address, telephone number, and facsimile number of all locations of a licensee;

(6) The terms of or a copy of any bond filed by a licensee;

(7) Information concerning any violation of this article, any rule or regulation, or order issued under this article, provided that the information is derived from a final order of the department; and

(8) Imposition of an administrative fine or penalty under this article.

(m) The authority to conduct an examination or investigation as provided for in this Code section shall remain in effect whether such licensee or person acts or claims to act under any licensing or registration law of this state or claims to act without such authority.

(n) In the absence of malice, fraud, or bad faith, a person is not subject to civil liability arising out of furnishing the department with information required by this article or required by the department under the authority granted in this article. No civil cause of action of any nature shall arise against such person:

(1) For any information relating to suspected prohibited conduct furnished to or received from law enforcement officials, their agents, or employees or to or from other regulatory or licensing authorities;

(2) For any such information furnished to or received from other persons subject to the provisions of this article; or

(3) For any information furnished in complaints filed with the department.

(o) The commissioner or any employee or agent of the department shall not be subject to civil liability, and no civil cause of action of any nature shall exist against such persons arising out of the performance of activities or duties under this article or by publication of any report of activities under this Code section.



§ 7-1-706.1. Regulatory interpretation and enforcement

Without limiting the power conferred by Article 1 of this chapter, the department may make reasonable rules and regulations, not inconsistent with law, for the interpretation and enforcement of this article.



§ 7-1-707. Required endorsement by licensee; immediate payments; deferment of payment; identification requirements; acceptable fee for services

(a) No licensee shall deposit with any financial institution a payment instrument it has accepted and exchanged for monetary value unless such payment instrument is endorsed by the licensee.

(b) No licensee shall receive any payment instrument with payment deferred pending collection. Payment shall be made immediately in cash for every payment instrument accepted by the licensee and exchanged for monetary value for a fee.

(c) Notwithstanding the provisions of subsection (b) of this Code section, checks may be accepted for collection with payment deferred where the licensee has posted a surety bond in the same manner as prescribed for licensed money transmitters or licensed payment instrument sellers under Code Section 7-1-683.2 and under the same conditions as set forth under Code Section 7-1-687. The surety bond shall be in the aggregate amount of $10,000.00 for each location operated by the licensee, if the licensee operates three or fewer locations, plus $5,000.00 per location for the fourth and fifth locations operated by the licensee, plus $1,000.00 for each location operated by the licensee in excess of the fifth location. The bond shall be in a form satisfactory to the department and shall run to the State of Georgia for the benefit of any claimant against the licensee arising out of the licensee's business of cashing payment instruments with payment deferred in this state. The bond shall not be canceled by either the licensee or the corporate surety except upon notice to the department by registered or certified mail or statutory overnight delivery, return receipt requested, and such cancellation shall be effective no sooner than 30 days after receipt by the department of such notice. In no event shall payment of a check be deferred past the time the licensee has collected on the check. Upon collection, payment shall be made immediately to the party from whom the licensee accepted the check.

(d) No licensee shall cash payment instruments made payable to a payee other than an individual unless such licensee has previously obtained appropriate documentation from the authorized executive officer of such payee clearly indicating the authority of the individual to cash the payment instrument on behalf of the payee.

(e) No licensee shall cash payment instruments without identification of the bearer of such instrument, and any person seeking to cash payment instruments shall be required to submit such reasonable identification as shall be prescribed by the department; provided, however, that the provisions of this subsection shall not prohibit a licensee from cashing payment instruments simultaneously with the verification and establishment of the identity of the presenter by means other than the presentation of identification.

(f) No licensee shall:

(1) Charge a fee for cashing payment instruments in excess of 5 percent of the face amount of the payment instrument or $5.00, whichever is greater;

(2) Charge a fee for cashing payment instruments in excess of 3 percent of the face amount of the payment instrument or $5.00, whichever is greater, if such payment instrument is state public assistance or a federal social security benefit made payable to the bearer of such payment instrument; or

(3) Charge a fee for cashing payment instruments in excess of 10 percent of the face amount of the payment instrument or $5.00, whichever is greater, if such payment instrument is a personal check or money order. For purposes of this subsection, "personal check or money order" means a payment instrument drawn against the account of an individual.

(g) No licensee shall engage in any activity that would subject the licensee to suspension or revocation of its license pursuant to this article or any activity that the department may prohibit by rule or regulation.



§ 7-1-707.1. Posting of fees for cashing payment instruments

In every location operated by a licensee, there shall be conspicuously posted and at all times displayed a notice stating the charges for cashing payment instruments.



§ 7-1-708. Grounds for suspension or revocation of license; employment of individuals subject to cease and desist order; administrative review

(a) The department may suspend or revoke an original or renewal license issued pursuant to this article if it finds that any ground or grounds exist which would require or warrant the refusal of an application for the issuance or renewal of a license if such an application were then before it. The department may also deny an application or suspend or revoke an original or renewal license issued pursuant to this article if it finds that the licensee has:

(1) Committed any fraud, engaged in any dishonest activities, or made any misrepresentation;

(2) Violated any provisions of this article, any rule or regulation issued pursuant thereto, any order issued by the department, or any other law in the course of its dealings as a licensee;

(3) Made a false statement in an original or renewal application for licensure or failed to give a true reply to a question in an original or renewal application;

(4) Demonstrated incompetency or untrustworthiness to act as a licensee;

(5) Failed to pay, within 30 days after it becomes final, a judgment recovered in any court by a claimant or creditor in an action arising out of the licensee's business of cashing payment instruments;

(6) Purposely withheld, deleted, destroyed, or altered information requested by an examiner of the department or made false statements or misrepresentations to the department; or

(7) Operated in an unsafe or unsound manner.

(b) The department shall not issue a license to an applicant and may revoke a license if such applicant or licensee is subject to or employs any person subject to a final cease and desist order that has been issued within the preceding five years if such order was based on a violation of this article. Each applicant or licensee shall, before hiring a covered employee, examine the department's public records to determine that such covered employee is not subject to a cease and desist order.

(c) The department shall not issue a license to an applicant and may revoke a license if such applicant or licensee is subject to or employs any person whose license issued pursuant to this article was revoked within the preceding five years. Each applicant or licensee shall, before hiring a covered employee, examine the department's public records to determine that such covered employee's license was not revoked.

(d) The department shall not issue a license to an applicant and may revoke a license if it finds that any person who is a director, officer, partner, ultimate equitable owner of the applicant or licensee or any individual who directs the affairs of or controls or establishes policy for the applicant or licensee has been in one or more of those roles as a licensee whose application has been denied or license revoked or suspended within five years of the date of the application.

(e) Notice of the department's intention to enter an order denying an application for a license or suspending or revoking a license shall be given to the applicant or licensee in writing, sent by registered or certified mail or statutory overnight delivery addressed to the principal place of business of such applicant or licensee. If a person refuses to accept service of the notice by registered or certified mail or statutory overnight delivery, the notice or order shall be served by the commissioner or the commissioner's authorized representative under any other method of lawful service, and the person shall be personally liable to the commissioner for a sum equal to the actual costs incurred to serve the notice or order. This liability shall be paid upon notice and demand by the commissioner or the commissioner's representative and shall be assessed and collected in the same manner as other fees or fines administered by the commissioner. Within 20 days of the date of the notice of intention to enter an order of denial, suspension, or revocation under this article, the applicant or licensee may request in writing a hearing to contest the order. If a hearing is not requested in writing within 20 days of the date of such notice of intention, the department shall enter a final order regarding the denial, suspension, or revocation. Any final order of the department denying, suspending, or revoking a license shall state the grounds upon which it is based and shall be effective on the date of issuance. A copy thereof shall be forwarded promptly by mail addressed to the principal place of business of such applicant or licensee.

(f) A decision by the department denying an application for license or of an order suspending or revoking a license shall be subject to review in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(g) Whenever the department initiates an administrative action against a current licensee or an applicant, the department may pursue such action to its conclusion despite the fact that a licensee may withdraw or fail to renew its license or an applicant may withdraw its application.

(h) The suspension or revocation of a license under this Code section does not alter, ameliorate, or void a licensee's duties or liabilities under any existing contract entered into by the licensee prior to such suspension or revocation.

(i) The provisions of this Code section shall not apply when an application for a license is denied or a license is suspended as provided in Code Section 7-1-708.1.



§ 7-1-708.1. Denial or suspension of license for student borrowers in default or for failing to comply with child support requirements

(a) Where an applicant or licensee has been found to be a borrower in default, as defined in Code Section 20-3-295, such action shall be sufficient grounds for denial of an application or suspension of a license. In such actions, the hearing and appeal procedures provided for in said Code section shall be the only procedures required under this article. The department shall be permitted to share, without liability, information on its applications or other forms with appropriate state agencies to assist them in collecting outstanding student loan debt.

(b) Where an applicant or licensee has been found not in compliance with an order for child support as provided in Code Section 19-6-28.1 or 19-11-9.3, such action shall be sufficient grounds for denial of an application or suspension of a license. In such actions, the hearing and appeal procedures provided for in Code Section 19-6-28.1 or 19-11-9.3 shall be the only such procedures required under this article. The department shall be permitted to share, without liability, information on its applications or other forms with appropriate state agencies to assist them in recovering child support.



§ 7-1-708.2. Issuance of cease and desist orders; administrative and judicial enforcement; penalty for noncompliance

(a) The department may issue an order requiring a person to cease and desist immediately from unauthorized activities whenever it shall appear to the department that:

(1) Except as provided in paragraph (2) of this subsection, a person has violated any law of this state or any order or regulation of the department, and such cease and desist order shall be final 20 days after it is issued unless the person to whom it is issued makes a written request within such 20 day period for a hearing; or

(2) A person not licensed under this article is engaging in or has engaged in activities requiring licensure under this article, which such cease and desist order shall be final 30 days from the date of issuance, and there shall be no opportunity for an administrative hearing. If the proper license or evidence of exemption is obtained within the 30 day period, the order shall be rescinded by the department.

(b) The cease and desist order shall be in writing, sent by registered or certified mail or statutory overnight delivery and addressed to the person's business address and, if the person is an individual, to the individual's personal address. Any cease and desist order sent to a person at its business address and, if an individual, his or her personal address that is returned to the department as "refused" or "unclaimed" shall be deemed as received and lawfully served.

(c) Any hearing authorized under paragraph (1) of subsection (a) of this Code section shall be conducted in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(d) Whenever a person shall fail to comply with the terms of a final order or decision of the department issued pursuant to this article, the department may, through the Attorney General and upon notice of three days to such person, petition the principal court for an order directing such person to obey the order of the department within the period of time as shall be fixed by the court. Upon the filing of such petition, the court shall allow a motion to show cause why it should not be granted. After a hearing upon the merits or after failure of such person to appear when ordered, the court shall grant the petition of the department upon a finding that the order of the department was properly issued.

(e) Any person who violates the terms of any final order or decision issued pursuant to this article shall be liable for a civil penalty not to exceed $1,000.00. Each day the violation continues shall constitute a separate offense. In determining the amount of penalty, the department shall take into account the appropriateness of the penalty relative to the size of the financial resources of such person, the good faith efforts of such person to comply with the order, the gravity of the violation, the history of previous violations by such person, and such other factors or circumstances as shall have contributed to the violation. The department may at its discretion compromise, modify, or refund any penalty which is subject to imposition or has been imposed pursuant to this Code section. Any person assessed as provided in this subsection shall have the right to request a hearing into the matter within ten days after notification of the assessment has been served upon the licensee involved; otherwise, such penalty shall be final except as to judicial review as provided in Code Section 7-1-90.

(f) Judicial review of any final order or decision of the department entered pursuant to this article shall be available solely in the superior court of the county of domicile of the department.

(g) In addition to any other administrative penalties authorized by this article, the department may, by rule or regulation, prescribe administrative fines for violations of this article and any rules and regulations promulgated by the department pursuant to this article.



§ 7-1-709. Penalty for violation of article

Any person, partnership, association, or corporation and the several members, officers, directors, agents, ultimate equitable owners, and employees thereof that shall violate any of the provisions of this article shall be guilty of a misdemeanor, which shall be punishable by imprisonment for not more than one year or by a fine of not more than $500.00, or by both such fine and imprisonment.



§ 7-1-709.1. No limitation on common law liability or state prosecution

Nothing in this article shall limit any statutory or common law right of any person to bring any action in any court for any act involved in cashing payment instruments or the right of the state to punish any person for any violation of any law.



§ 7-1-709.2. Continuing effectiveness of existing licenses

Every license in force and effect under the former provisions of this article, relating to cashing checks, drafts, or money orders for consideration, on July 1, 2014, shall remain in full force and effect on July 1, 2014, and all such existing licensees shall be required to renew their licenses pursuant to Code Section 7-1-704.






Article 5 - International Banking Corporations and Bank Agencies

§ 7-1-710. Definitions

As used in this article, the term:

(1) "International bank agency" means the international banking corporation with respect to all business or activities conducted in this state or through an office located in this state.

(2) "International banking corporation" means a banking corporation organized and licensed under the laws of some foreign country or a political subdivision thereof, other than the United States of America or any of the states within the United States of America. For purposes of this article, a foreign country shall include any territories or possessions of the United States.



§ 7-1-711. Application of this chapter

International bank agencies shall be subject to all the provisions of Articles 1 and 2 of this chapter, except where it may appear, from the context or otherwise, that such provisions are clearly applicable only to banks or trust companies organized under the laws of this state or the United States. An international bank agency shall have no greater right under or by virtue of this article and amendments thereto than is granted to banks organized under the laws of this state. Legal and financial terms used herein shall be deemed to refer to equivalent terms used by the country in which the international banking corporation is organized.



§ 7-1-712. Application of Article 15 of Chapter 2 of Title 14

Notwithstanding the definition of the term "foreign corporation" appearing in paragraph (13) of Code Section 14-2-140, all of the provisions of Article 15 of Chapter 2 of Title 14, relating to foreign corporations, shall apply to all international bank agencies doing business in this state, except that references therein to the Secretary of State should be construed as references to the department.



§ 7-1-713. Requirements for carrying on banking business

(a) No international banking corporation shall transact a banking business or maintain in this state any office for carrying on such business or any part thereof unless such corporation shall have:

(1) Been authorized by its articles to carry on such business and shall have complied with the laws of the country under which it is chartered;

(2) Furnished to the department such proof as to the nature and character of its business and as to its financial condition as the department may require;

(3) Filed with the department:

(A) A duly executed instrument in writing, by its terms of indefinite duration and irrevocable, appointing the department its true and lawful attorney upon whom all process in any action against it may be served with the same force and effect as if it were a domestic corporation and had been lawfully served with process within the state; and

(B) A written certificate of designation, which may be changed from time to time thereafter by the filing of a new certificate of designation, specifying the name and address of the officer, agent, or other person to whom such process shall be forwarded by the department;

(4) Paid to the department the fee established by regulation of the department to defray the cost of investigation and supervision; and

(5) Received a license duly issued to it by the department.

(b) The department shall not issue a license to an international banking corporation unless it is chartered in a country which permits banks chartered in the United States of America or any of its states to establish similar facilities therein.



§ 7-1-714. Actions against international banking corporations

(a) An action against an international banking corporation doing business in this state may be maintained by a resident of this state for any cause of action. For purposes of this subsection, the term "resident of this state" shall include any corporation formed under the laws of this state.

(b) An action against an international banking corporation doing business in this state may be maintained by another international banking corporation or by a nonresident of this state in the following cases only:

(1) Where the action is brought to recover damages for the breach of a contract made or to be performed within this state or relating to property situated within this state at the time of the making of the contract;

(2) Where the subject matter of the litigation is situated within this state;

(3) Where the cause of action arose within this state, except where the object of the action is to affect the title of real property situated outside this state; or

(4) Where the action is based on a liability for acts done within this state by an international banking corporation or its international bank agency.



§ 7-1-715. Application for license

(a) Every international banking corporation, before being licensed by the department to transact a banking business in this state or before maintaining in this state any office to carry on such business or any part thereof, shall subscribe and acknowledge and submit to the department at its office a separate application which shall state:

(1) The name of such international banking corporation;

(2) The location by street and post office address and county where its business is to be transacted in this state and the name of the person who shall be in charge of the business and affairs of the international bank agency;

(3) The location where its initial registered office will be located in this state;

(4) The amount of its capital actually paid in and the amount subscribed for and unpaid; and

(5) The actual value of the assets of such international banking corporation, which must be at least $50 million in excess of its liabilities, and a complete and detailed statement of its financial condition as of a date within 60 days prior to the date of such application, provided that the department, in its discretion, may, when necessary or expedient, accept such statement of financial condition as of a date within 120 days prior to the date of such application.

(b) At the time such application is submitted to the department, such corporation shall also submit a duly authenticated copy of its articles and an authenticated copy of its bylaws, or an equivalent thereof satisfactory to the department, and pay an investigation and supervision fee to be established by regulation of the department.



§ 7-1-716. Effect, renewal, and revocation of licenses; permissible activities

(a) When the department shall have issued a license to any such international banking corporation, it may engage in the business authorized by this article at the office specified in such license until the license expires or until such license is surrendered or revoked. The department may establish the license period by regulation. No such license shall be transferable or assignable.

(b) Such license may be renewed annually within 30 days of the expiration of such license upon application to the department upon forms to be supplied by it for that purpose. Such license may be renewed by the department upon its determination, with or without examination, that the international banking corporation is in a safe and satisfactory condition, that it has complied with requirements of law with respect to the international bank agency, and that such renewal of the license is proper and has been duly authorized by proper corporate action.

(c) Such license may be revoked by the department, with or without examination, upon its determination that the international banking corporation does not meet the criteria established by subsection (b) of this Code section for renewal of licenses.

(d) In the event any such license shall be revoked by the department or the renewal thereof refused by the department, all the rights and privileges of such international banking corporation to transact the business thus licensed shall forthwith cease, and such license shall be surrendered to the department within 24 hours after the licensee has received written notice of such decision.

(e) An international banking corporation licensed under the terms of this article to carry on business in this state shall be authorized to conduct a general banking business through its international bank agency in like manner as banks existing under the laws of this state, except that no such international banking corporation shall, through such agency, exercise fiduciary powers or receive deposits but may maintain for the account of others credit balances incidental to or arising out of the exercise of its lawful powers.



§ 7-1-717. Securities, and other evidence of indebtedness to be held in this state

(a) Each international banking corporation shall hold, at its office in this state, currency, bonds, notes, debentures, drafts, bills of exchange, or other evidence of indebtedness or other obligations payable in the United States or in United States funds or, with the prior approval of the department, in funds freely convertible into United States funds in an amount which shall be not less than 108 percent of the aggregate amount of liabilities of such international banking corporation payable at or through its office in this state or as a result of the operations of the international bank agency, including acceptances but excluding:

(1) Accrued expenses; and

(2) Amounts due and other liabilities to other offices or branches of and wholly owned (except for a nominal number of directors' shares) subsidiaries of such international banking corporation.

(b) For the purpose of this Code section, the department shall value marketable securities at principal amount or market value, whichever is lower; shall have the right to determine the value of any nonmarketable bond, note, debenture, draft, bill of exchange, or other evidence of indebtedness or of any other obligation held by or owed to the international banking corporation in this state; and, in determining the amount of assets for the purpose of computing the above ratio of assets to liabilities, shall have the power to exclude any particular assets but may give credit, subject to such rules and regulations as the department may from time to time promulgate, to deposits and credit balances with unaffiliated banking institutions outside this state if such deposits or credit balances are payable in United States funds or in currencies freely convertible into United States funds, provided that credit given for such deposits and credit balances shall not exceed in aggregate amounts such percentage, but not less than 8 percent, as the department may from time to time prescribe of the aggregate amount of liabilities of such international banking corporation, determined as hereinabove provided.

(c) If by reason of the existence or the potential occurrence of unusual or extraordinary circumstances the department deems it necessary or desirable for the maintenance of a sound financial condition, for the protection of creditors and the public interest, and to maintain public confidence in the business of the international bank agency of the international banking corporation, it may reduce the credit to be given as above provided for deposits and credit balances with unaffiliated banking institutions outside this state and it may require such international banking corporation to deposit, in accordance with such rules and regulations as the department shall from time to time promulgate, the assets required to be held in this state pursuant to this Code section with such bank or trust company existing under the laws of this state as such international banking corporation may designate and the department may approve.



§ 7-1-718. Financial certifications; restrictions on investments, loans, and acceptances

(a) Before opening an office in this state and annually thereafter so long as a bank office is maintained in this state, an international banking corporation, licensed pursuant to this article, shall certify to the department the amount of its paid-in capital, its surplus, and its undivided profits, each expressed in the currency of the country of its incorporation. The dollar equivalent of which amount, as determined by the department, shall be deemed to be the amount of its capital, surplus, and undivided profits.

(b) Purchases and discounts of bills of exchange, bonds, debentures, and other obligations and extensions of credit and acceptances by an international bank agency within this state shall be subject to the same limitations as to amount in relation to capital, surplus, and undivided profits as are applicable to banks organized under the laws of this state; provided, however, that, with the prior approval of the department, the capital notes and capital debentures of such international banking corporation may be treated as capital in computing such limitations.



§ 7-1-719. Reports

(a) Every international banking corporation doing business in this state shall, at such times and in such form as the department shall prescribe, make written reports in the English language to the department under the oath of one of its officers, managers, or agents transacting business in this state, showing the amount of its assets and liabilities and containing such other matters as the department shall prescribe. If any such international banking corporation shall fail to make any such report, as directed by the department, or if any such report shall contain any false statement knowingly made, the same shall be grounds for revocation of the license of the international banking corporation.

(b) Code Section 7-1-68 shall not apply to international banking corporations or international bank agencies.



§ 7-1-720. Dissolution

When an international banking corporation licensed to maintain an international bank agency in this state is dissolved or its authority or existence is otherwise terminated or canceled in the jurisdiction of its incorporation, a certificate of the official responsible for records of banking corporations of the jurisdiction of incorporation of such international banking corporation attesting to the occurrence of any such event or a certified copy of an order or decree of a court of such jurisdiction directing the dissolution of such international banking corporation or the termination of its existence or the cancellation of its authority shall be delivered to the department. The filing of the certificate, order, or decree shall have the same effect as the revocation of such international banking corporation's license as provided in subsection (d) of Code Section 7-1-716. The department shall continue as agent of the international banking corporation upon whom process against it may be served in any action based upon any liability or obligation incurred by the international banking corporation within this state prior to the filing of such certificate, order, or decree; and it shall promptly cause a copy of such process to be mailed by registered or certified mail or statutory overnight delivery, return receipt requested, to such international banking corporation at the post office address specified for such purpose on file with the department.



§ 7-1-721. International representative offices

(a) An international bank agency which does not transact a banking business or any part thereof in or through an office in this state but maintains an office in this state for other purposes shall be deemed to have an "international representative office."

(b) Each international representative office located in this state shall register with the Department of Banking and Finance annually on forms prescribed by the department. Such registration shall be filed in accordance with departmental regulation, shall be accompanied by a registration fee prescribed by regulations of the department, and shall list the name and telephone and facsimile numbers of the local representative, the street address of the office, and the nature of the business to be transacted in or through the office.

(c) The department may review the operations of any international representative office annually or at such greater frequency as it deems necessary to assure that the office does not transact a banking business.






Article 5A - Domestic International Banking Facilities

§ 7-1-730. Short title

This article shall be known as the "Domestic International Banking Facility Act."



§ 7-1-731. "Domestic international banking facility" defined

As used in this article, the term "domestic international banking facility" means the location within this state of any banking office, other than an "international bank agency," as defined in Code Section 7-1-710, which derives its funds (1) from sources outside of the United States, (2) from another domestic international banking facility, or (3) from temporary advances from its parent organization and employs those funds for banking purposes outside of the United States or through its parent organization, but does not accept deposits subject to check or draft. A domestic international banking facility, when properly established pursuant to this article, shall not be considered to be a "branch office" or "main office" as defined in Code Section 7-1-600.



§ 7-1-732. Eligibility to operate domestic international banks; registration required; records; exemption from taxes and license fees

(a) Any bank, whether domiciled within this state or elsewhere and having total capital funds of $25 million or more, as reported to its chartering authority as of December 31 of each year, may establish and operate a domestic international banking facility in this state upon compliance with this article. Any bank having total capital funds of $25 million or less may establish such facility upon compliance with this article and upon further obtaining the approval of the department. The department shall grant such approval only after it has satisfied itself that the registrant is financially sound, is operating in substantial conformity with all applicable laws and regulations, and is, along with its principals, of good character and reputation.

(b) Prior to establishing a domestic international banking facility and annually thereafter for so long as the facility shall continue in this state, the bank shall register with the department on such forms as the department shall prescribe and pay a registration fee as determined by the department. Such registration shall include:

(1) The name and main office address of the registrant;

(2) The address at which the facility is to be located;

(3) The names of the individuals responsible for administering the business affairs of the facility in this state;

(4) The name and address of the chartering authority for the registrant;

(5) A resolution from the board of directors or other governing body of the registrant authorizing the establishment of the facility;

(6) A statement of the registrant that it has the legal capacity under the laws pursuant to which it is organized to establish the facility and that its chartering authority (and regulatory authority if different) interposes no objection to the establishment of such facility; and

(7) Such other information as the department may require.

Information required in paragraphs (5) and (6) of this subsection need not be resubmitted upon renewal of a registration. The facility shall promptly notify the department of any change in the management or location of the facility.

(c) The domestic international banking facility shall maintain records of its business activities separate from records of the domestic banking activities of its parent or head office.

(d) The domestic international banking facility shall not be subject to any tax or license fee in this state by virtue of its business location in this state or its business activities outside of this state.



§ 7-1-733. Rejection or revocation of registration as a domestic international banking facility

(a) The department may revoke any registration or reject any application to register or renew a registration for a domestic international banking facility upon a finding that:

(1) The facility no longer qualifies to register under this article;

(2) The scope of the business conducted by the facility exceeds that authorized by this article;

(3) The chartering authority of the parent bank of the facility requests such action in writing; or

(4) The department determines, on its own initiative or otherwise, that representations made by the registrant, including, but not limited to, representations under paragraph (6) of subsection (b) of Code Section 7-1-732, are inaccurate.

(b) No facility whose registration has been rejected by the department may establish an international banking facility in this state.



§ 7-1-734. Examination and supervision by the department; agreements with other bank regulatory authorities

(a) The department may examine the operations of any domestic international banking facility for the purpose of determining that the scope of its activities does not exceed that allowed pursuant to this article and that the facility is otherwise operating in compliance with the applicable laws of this state. The department may by regulation establish minimum requirements for the maintenance of books and records in sufficient form to enable the department to carry out its responsibilities under this Code section.

(b) The department may enter into cooperative and reciprocal agreements with the bank regulatory authority of any government for the periodic examination of banking offices and facilities of any kind, including domestic international banking facilities, located within this state and may accept records from such authorities in lieu of conducting its own examination for compliance with laws of this state.






Article 6 - Business Development Corporations

§ 7-1-740. Definitions

As used in this article, the term:

(1) "Board of directors" means any board of directors of a corporation created under this article.

(2) "Corporation" means a Georgia business development corporation created under this article or existing on April 1, 1975, pursuant to the former "Georgia Business Development Corporation Act of 1972," approved April 3, 1972 (Ga. L. 1972, p. 798).

(3) "Lending institution" means any bank or trust company, savings and loan association, insurance company or related corporation, partnership, foundation, pension fund, or other institution engaged primarily in lending or investing funds.

(4) "Loan limit" means, for any member, the maximum amount permitted to be outstanding at any one time on member loans made by such member to the corporation, as determined under this article.

(5) "Member" means any lending institution authorized to do business in this state which shall undertake to make member loans to a corporation created under this article, upon its call, and in accordance with this article.

(6) "Member loan" means a loan made by a member upon the call of the corporation pursuant to Code Section 7-1-747.



§ 7-1-741. Contents, execution, and presentation of articles

(a) Five or more persons competent to contract, a majority of whom shall be residents of this state, who may desire to create a business development corporation under this article, for the purpose of promoting, developing, and advancing the prosperity and economic welfare of the State of Georgia and, to that end, to exercise the powers and privileges provided in this article, may be incorporated by presenting articles to the Secretary of State, as provided in this Code section and Code Section 7-1-742. The articles shall contain:

(1) The name of the corporation, which shall include the words "Business Development Corporation of Georgia," and a recitation that the corporation is organized under this article;

(2) The location of its initial registered office, but such corporation may have branch offices in such other places within the state as may be fixed by the board of directors;

(3) The purposes for which the corporation is founded, which shall include: to promote, stimulate, develop, and advance the business prosperity and economic welfare of the State of Georgia and its citizens; to encourage and assist, through loans, investments, or other business transactions, in the location of the business and industry in this state and to rehabilitate and assist existing business and industry; to stimulate and assist in the expansion of all kinds of business activity which will tend to promote the business development and maintain the economic stability of this state; to provide maximum opportunities for employment, encourage thrift, and improve the standard of living of the citizens of this state; similarly to cooperate and act in conjunction with other organizations, public or private, in the promotion and advancement of industrial, commercial, agricultural, and recreational developments in this state; and to provide financing for the promotion, development, and conduct of all kinds of business activity in this state;

(4) The names and post office addresses of the members of the first board of directors, who, unless otherwise provided by the articles or the bylaws, shall hold office for the first year of existence of the corporation or until their successors are elected and have qualified;

(5) Any provisions which the incorporators may choose to insert for the regulation of the business and for the conduct of the affairs of the corporation and any provision creating, dividing, limiting, and regulating the powers of the corporation, the directors, shareholders, or any class of the shareholders, including, but not limited to, a list of the officers, and provisions governing the issuance of stock certificates to replace lost or destroyed certificates, provided that no provision shall be contained for cumulative voting for directors; and

(6) The amount and number of authorized shares, the par value of each share, and the minimum amount of capital with which it shall do business and, if there is more than one class of stock, a description of the different classes, the names and post office addresses of the subscribers of stock, and the number of shares subscribed by each. The aggregate of the subscription shall be the minimum amount of capital with which the corporation shall commence business, which shall not be less than $100,000.00.

The articles may also contain any provisions consistent with the laws of this state for the regulation of the affairs of the corporation.

(b) The articles shall be in writing, subscribed by the incorporators, and acknowledged by each of them before an officer authorized to take acknowledgments. A copy of the articles so subscribed and acknowledged shall be filed with the department for approval.



§ 7-1-742. Action on articles by department; preconditions to doing business

The department shall not approve the articles until at least 15 lending institutions authorized to do business in this state have agreed in writing to become members of said corporation; and said written agreement shall be filed with the department with the articles, and the filing of same shall be a condition precedent to the approval of the articles by the department. Whenever the articles shall have been filed in the office of the Secretary of State and approved by the department and all filing fees and taxes prescribed by law have been paid, the subscribers, their successors, and assigns shall constitute a corporation. Said corporation shall not be authorized to commence business until its articles are approved by the department. Upon such approval by the department, authorized stock of the corporation may thereafter be issued.



§ 7-1-743. Approval or disapproval of department

(a) Upon receipt of an application for approval of articles from a corporation organized pursuant to this article, the department shall exercise its discretion in its consideration of the application; but the department shall not approve the application until it has ascertained to its satisfaction:

(1) That the public need and advantage will be promoted by the establishment of the corporation;

(2) That conditions in the locality in which the corporation will transact business afford reasonable promise of a successful operation;

(3) That the applicants may legally invest in the stock of the corporation and that such investment would not be to the detriment of the applicants;

(4) That the proposed members are in good standing with their respective supervisory authorities; and

(5) That the proposed officers and directors have sufficient experience, ability, and standing to afford reasonable promise of a successful operation.

(b) Within 90 days after receipt of an application for approval of the articles, the department shall issue a certificate either granting or denying permission for the corporation to commence business, provided that in no instance shall the department grant such permission until it has ascertained to its satisfaction that the above conditions and circumstances have been met and that the articles are in accordance with this article.



§ 7-1-744. Filing of articles

Upon receiving the approval of the department, the incorporators shall file the same together with the fee specified by Code Section 7-1-862 with the Secretary of State.



§ 7-1-745. Powers of corporation

In furtherance of its purposes and in addition to the powers now or hereafter conferred on business corporations by the laws of this state, the corporation shall, subject to the restrictions and limitations contained in this Code section, have the following powers:

(1) To elect, appoint, and employ officers, agents, and employees;

(2) To make contracts and incur liabilities for any of the purposes of the corporation provided that the corporation shall not incur any secondary liability by way of the guaranty or endorsement of the obligations of any person or corporation or in any other manner unless the corporation has a substantial interest in the performance of the transaction;

(3) To borrow money and to do all things necessary or desirable to secure aid, assistance, loans, and other financing from its members (whether as member loans or otherwise), from any lending institution, or from any agency established under the Small Business Investment Act of 1958, as amended, or other similar federal or state legislation for any of the purposes of the corporation and to issue therefor its bonds, debentures, notes, or other evidences of indebtedness, whether secured or unsecured, and to secure the same by mortgage, pledge, deed of trust, or other lien on its property, franchise, rights, and privileges of every kind and nature or any part thereof or interest therein without securing shareholder or member approval;

(4) To make loans to any person or corporation and to establish and regulate the terms and conditions with respect to any such loans and the charges for interest and services connected therewith;

(5) To purchase, receive, hold, lease, or otherwise acquire and to sell, convey, transfer, lease, or otherwise dispose of commercial or historical real and personal property and residential projects referred to the corporation by its shareholders or members, together with such rights and privileges as may be incidental and appurtenant thereto and the use thereof, including, but not restricted to, any real or personal property acquired by the corporation from time to time in the satisfaction of debts or enforcement of obligations;

(6) To acquire the good will, business rights, real and personal property, and other assets or any part thereof or interest therein of any persons or corporations and to assume, undertake, or pay the obligations, debts, and liabilities of any such person or corporation; to acquire improved or unimproved real estate for the purpose of constructing residential buildings, industrial plants or business establishments thereon or for the purposes of disposing of such real estate to others for the construction of residential buildings, industrial plants, industrial parks, or business establishments; and to acquire, construct or reconstruct, alter, repair, maintain, operate, sell, convey, transfer, lease, or otherwise dispose of residential buildings, industrial plants, industrial parks, or business establishments;

(7) To acquire, subscribe for, own, sell, hold, assign, transfer, mortgage, pledge, or otherwise dispose of a partnership interest in any partnership or other entity or the stock, shares, bonds, debentures, notes, or other securities and evidences of interest in or indebtedness of any person or corporation and, while the owner or holder thereof, to exercise all the rights, powers, and privileges of ownership, including the right to vote thereon;

(8) To mortgage, pledge, or otherwise encumber any property, right, or thing of value, acquired pursuant to the powers contained in paragraph (5), (6), or (7) of this Code section, as security for the payment of any part of the purchase price therefor;

(9) To cooperate with and avail itself of the facilities of the United States Department of Commerce, the Department of Economic Development, and any other similar state or federal governmental agencies and to cooperate with and assist and otherwise encourage organizations in the various communities of this state in the promotion, assistance, and development of the business prosperity and economic well-being of such communities or of this state or any political subdivision thereof;

(10) To redeem or otherwise reacquire its shares under the circumstances and subject to the restrictions now or hereafter set forth for business corporations by the laws of this state;

(11) To make, amend, and repeal bylaws, not inconsistent with its articles of incorporation or with the laws of this state, for the administration and regulation of the affairs of the corporation, which bylaws may establish internal governance procedures and standards, including, but not limited to, procedures for voting by proxy at and for giving notice of meetings of directors and of shareholders and members, procedures and standards for the payment of dividends, and the delegation by the board of directors of its authority under the articles of incorporation and this article to one or more committees of the board or to officers of the corporation, and which bylaws may give the board of directors or committees thereof the power to pass resolutions necessary or convenient to carry out the purposes of the corporation; and

(12) To do all acts and things necessary or convenient to carry out the powers expressly granted in this article.



§ 7-1-746. Right to deal in corporation's stock or obligations

Notwithstanding any rule at common law or any provision of any general or special law or any provision in their respective charters, agreements of association, articles of organization, or trust indentures:

(1) Any person, including all domestic corporations organized for the purpose of carrying on business within this state and further including, without implied limitation, public utility companies and insurance companies and foreign corporations licensed to do business within this state and all lending institutions as defined in paragraph (3) of Code Section 7-1-740 and all trusts are authorized to acquire, purchase, hold, sell, assign, transfer, mortgage, pledge, or otherwise dispose of any bonds, securities, or other evidences of indebtedness created by or the shares of the corporation and, while owners of said shares, to exercise all the rights, powers, and privileges of ownership, including the right to vote thereon, all without the approval of any regulatory authority of the state, except as otherwise provided in this article;

(2) All lending institutions are authorized to become members of the corporation and to make loans to the corporation as provided in this article;

(3) Each lending institution which becomes a member of the corporation is authorized to acquire, purchase, hold, sell, assign, transfer, mortgage, pledge, or otherwise dispose of any bonds, securities, or other evidences of indebtedness created by or the shares of the capital stock of the corporation and, while owners of said stock, to exercise all the rights, powers, and privileges of ownership, including the right to vote thereon, all without the approval of any regulatory authority of the State of Georgia, provided that the amount of the capital of the corporation which may be acquired by any member pursuant to the authority granted in this Code section shall not exceed 5 percent of the capital base of such member; and

(4) The amount of shares of the corporation which any member is authorized to acquire pursuant to the authority granted in this Code section is in addition to the amount of shares in the corporation which such member may otherwise be authorized to acquire.



§ 7-1-747. Applying for membership; loans by members

(a) Any lending institution may request membership in the corporation by making application to the board of directors on such form and in such manner as said board of directors may require, and membership shall become effective upon acceptance of such application by said board.

(b) Each member of the corporation shall make member loans to the corporation when called upon by it to do so on such terms and other conditions as shall be approved from time to time by the board of directors, subject to the following conditions:

(1) All loan limits for member loans may, at the option of the board of directors, be established at the $1,000.00 amount nearest the amount computed in accordance with this Code section; and

(2) No member loan to the corporation shall be made if immediately thereafter the total amount of the obligations (whether under member loans or otherwise) of the corporation would exceed 50 times the amount then paid in on the capital of the corporation.

(c) The total amount outstanding on member loans to the corporation made by any member at any one time, when added to the amount of the investment in the capital of the corporation then held by such member, shall not exceed the lesser of:

(1) Twenty percent of the aggregate of the capital of the corporation then outstanding plus the total amount then outstanding on all member loans to the corporation, including in said total amount outstanding amounts validly called as member loans but not yet loaned; or

(2) The following limit, to be determined each calendar year of membership on the basis of the audited balance sheet of such member at the close of its fiscal year immediately preceding or, in the case of an insurance company, its last annual statement to the Commissioner of Insurance:

(A) Five percent of the statutory capital base of a bank or trust company;

(B) One-half of 1 percent of the total outstanding loans made by savings and loan associations;

(C) Two and one-half percent of the capital and unassigned surplus of stock insurance companies, except fire insurance companies;

(D) Two and one-half percent of the unassigned surplus of mutual insurance companies, except fire insurance companies;

(E) One-tenth of 1 percent of the assets of fire insurance companies; and

(F) Such limits as may be approved by the board of directors of the corporation for other lending institutions; or

(3) Three million dollars.

(d) Subject to paragraphs (1) and (3) of subsection (c) of this Code section, each call for member loans made by the corporation shall be apportioned among the members of the corporation in such manner that, to the extent feasible, all members shall, after making such member loans, have adjusted loan limits constituting an equal percentage of their respective loan limits. The adjusted loan limit of a member shall be the amount of such member's loan limit, as determined by reference to subsection (c) of this Code section, reduced by the balance of outstanding member loans made by such member to the corporation and the investment in capital of the corporation held by such member at the time of such call.

(e) All member loans to the corporation shall be evidenced by bonds, debentures, notes, or other evidences of indebtedness of the corporation, which shall be freely transferable at all times and which shall bear interest at a rate of interest determined by the board of directors to be the prime rate prevailing at the date of issuance thereof on unsecured commercial loans plus one-fourth of 1 percent or less.



§ 7-1-748. Duration of membership; withdrawal

(a) Membership in the corporation shall be for the duration of the corporation, provided that, upon written notice given to the corporation two years in advance, a member may withdraw from membership in the corporation at the expiration of such notice.

(b) A member shall not be obligated to make any loans to the corporation pursuant to calls made subsequent to notice of the intended withdrawal of said member.



§ 7-1-749. Powers of shareholders and members; voting

(a) The shareholders and the members of the corporation shall have the following powers of the corporation:

(1) To determine the number of and elect directors as provided in Code Section 7-1-751;

(2) To amend its articles as provided in Code Section 7-1-750;

(3) To dissolve the corporation as provided in Code Section 7-1-756; and

(4) To exercise such other of the powers of the corporation, consistent with this article, as may be conferred on the shareholders and the members by the bylaws.

(b) As to all matters requiring action by the shareholders and the members of the corporation, said shareholders and said members shall vote separately thereon by classes; and, except as otherwise provided in this article, such matters shall require the affirmative vote of a majority of the votes to which the shareholders present or represented at the meeting shall be entitled and the affirmative vote of a majority of the votes to which the members present or represented at the meeting shall be entitled.

(c) Each shareholder shall have one vote, in person or by proxy, for each share of stock held by him; and each member shall have one vote, in person or by proxy, except that any member having a loan limit of more than $1,000.00 shall have one additional vote, in person or by proxy, for each additional $1,000.00 which such member is authorized to have outstanding on loans to the corporation at any one time, as determined under subsection (c) of Code Section 7-1-747.

(d) A holder of or subscriber to shares of the corporation or a member of the corporation shall be under no obligation to the corporation or its creditors with respect to such shares, subscriptions, or membership except in the circumstances set forth in Code Section 14-2-620, except that this subsection does not affect the obligation of a member to lend funds to the corporation pursuant to valid call.



§ 7-1-750. Amendment of articles

(a) Except as provided in subsections (b) and (c) of this Code section and subject to the approval of the department, the articles may be amended by the votes of the shareholders and the members of the corporation, voting separately by classes, and such amendments shall require approval by the affirmative vote of two-thirds of the votes to which the members shall be entitled.

(b) No amendment shall be adopted which is inconsistent with the general purposes expressed in paragraph (3) of subsection (a) of Code Section 7-1-741 or which authorizes any additional class of stock to be issued or which would tend to impair the ability of the department to examine and supervise the corporation.

(c) No amendment of the articles which increases the obligation of a member to make loans to the corporation or makes any change in the principal amount, interest rate, or maturity date or in the security or credit position of any outstanding loan of a member to the corporation or affects a member's right to withdraw from membership as provided in Code Section 7-1-748 or affects a member's voting rights as provided in this article shall be made without the consent of each member affected by such amendment.

(d) Within 30 days after any meeting at which an amendment to the articles is approved, it shall be submitted to the department together with such information as the department shall require. If the department finds in its discretion that the proposed amendment is in conformity with the objectives and requirements of this article, it shall issue its certificate approving the amendment. If the amendment is disapproved, the department shall briefly state its reasons for such action to the corporation. The decision of the department shall be conclusive, except as it may be subject to judicial review as provided in Code Section 7-1-90.

(e) Upon the approval of the department, articles of amendment signed and sworn to by the president, treasurer, and a majority of the directors, setting forth such amendment and due adoption thereof, shall, together with the department's certificate of approval, be submitted to the Secretary of State, who shall examine them and, if he finds that they conform to the requirements of this article, shall so certify and endorse his approval thereon.



§ 7-1-751. Board of directors; officers and agents

The business affairs of the corporation shall be managed and controlled by a board of directors, a president, a vice-president, a secretary, a treasurer, and such other officers and such agents as the corporation shall authorize by its bylaws. The board of directors shall consist of such number, not less than 15 nor more than 21, as shall be determined in the first instance by the incorporators and thereafter annually by the members and the shareholders of the corporation. The board of directors may exercise all the powers of the corporation except such as are conferred by law or by the bylaws of the corporation upon the shareholders or members and shall choose and appoint all the agents and officers of the corporation and fill all vacancies except vacancies in the office of director, which shall be filled as provided in this Code section. The annual meeting shall be held prior to May 1 or, if no annual meeting shall be held in the year of incorporation, then within 90 days after the approval of the articles at a special meeting as provided in this Code section. At such annual meeting or at each special meeting held as provided in this Code section, the members of the corporation shall elect two-thirds of the board of directors and the shareholders shall elect the remaining directors. The directors shall hold office until the next annual meeting of the corporation or special meeting held in lieu of the annual meeting after the election and until their successors are elected and qualified, unless sooner removed in accordance with provisions of the bylaws. Any vacancy in the office of a director elected by the members shall be filled by the directors elected by the members, and any vacancy in the office of a director elected by the shareholders shall be filled by the directors elected by the shareholders. Directors and officers shall not be responsible for losses unless the same shall have been occasioned by the willful misconduct of such directors and officers.



§ 7-1-752. Earned surplus; fiscal year

(a) Each year the corporation shall set apart as earned surplus not less than 10 percent of its net earnings for all the preceding fiscal year until such surplus shall be equal in value to one-half of the amount paid in on the capital then outstanding. Whenever the amount of surplus established in this Code section shall become impaired, it shall be built up again to the required amount in the manner provided for its original accumulation. Net earnings and surplus shall be determined by the board of directors after providing for such reserves as said directors deem desirable, and the determination of the directors made in good faith shall be conclusive on all persons.

(b) Corporations organized under this article shall adopt the calendar year as their fiscal year.



§ 7-1-753. Deposit of corporate funds; corporation not to accept deposits

The corporation shall not deposit any of its funds in any bank or other financial institution unless such institution has been designated as a depository by a vote of a majority of the directors present at an authorized meeting of the board of directors, exclusive of any director who is an officer or director of the depository so designated. The corporation shall not receive money on deposit.



§ 7-1-754. Supervision

The department shall exercise the same power and authority over corporations organized under this article as is now or hereafter exercised over banks and trust companies by Articles 1 and 2 of this chapter where such law is not in conflict with this chapter.



§ 7-1-755. First meeting and organization

(a) The first meeting of the corporation shall be called by a notice signed by three or more of the incorporators, stating the time, place, and purpose of the meeting, a copy of which notice shall be mailed or delivered to each incorporator at least five days before the day appointed for the meeting. Said first meeting may be held without such notice upon agreement in writing to that effect signed by all the incorporators. There shall be recorded in the minutes of the meeting a copy of said notice or of such unanimous agreement of the incorporators.

(b) At such first meeting the incorporators shall organize by the choice, by ballot, of a temporary clerk; by the adoption of bylaws; by the election, by ballot, of directors; and by action upon such other matters within the powers of the corporation as the incorporators may see fit. The temporary clerk shall be sworn and shall make and attest a record of the proceedings. Four of the incorporators shall be a quorum for the transaction of business.



§ 7-1-756. Duration and dissolution of corporation

(a) The period of duration of a corporation organized under this article shall be 35 years, subject, however, to the right of its shareholders and the members to dissolve the corporation prior to the expiration of said period as provided in subsection (b) of this Code section, and further subject to any longer period of duration as may be specified in the articles of incorporation as originally filed and approved or as thereafter amended pursuant to Code Section 7-1-750.

(b) The corporation may, upon the votes of the shareholders and the members of the corporation, voting separately by classes, dissolve said corporation; and such dissolution shall require approval by the affirmative vote of two-thirds of the votes to which the shareholders shall be entitled. Upon any dissolution of the corporation, none of the corporation's assets shall be distributed to the shareholders until all sums due the members of the corporation as creditors thereof have been paid in full.



§ 7-1-757. State credit not pledged

Under no circumstances shall the credit of the State of Georgia be pledged to any corporation organized under this article nor shall acts of such corporation in any manner constitute or result in the creation of any indebtedness of the State of Georgia or any county or municipal corporation therein.



§ 7-1-758. Tax exemptions; state and local occupational license taxes

(a) Any tax exemptions, tax credits, or tax privileges granted to banks or trust companies, and other financial institutions by any general laws of this state are granted to corporations organized pursuant to this article.

(b) Every corporation organized and engaged in business under this article shall pay an annual state occupational license tax of $50.00. Counties and municipalities are authorized, in addition, to levy the occupational license taxes as prescribed; provided, however, that no county or municipality shall levy any such occupational license tax in a greater amount than those prescribed.






Article 7 - Building and Loan Associations and Savings and Loan Associations

§ 7-1-770. Definitions

As used in this article:

(1) An association is "local" if the greater portion of its investment in real estate loans is limited to loans on the security of a first lien or security title on real estate. Any such association may purchase real estate loans or interests in real estate loans which are made and owned by any savings and loan association to the extent authorized by the regulations of the department, provided that such regulations shall not permit the purchase of loans or interests in loans of any type or in any amounts (per individual loan or in the aggregate) which are not permitted by law to be purchased by savings and loan associations with principal offices in this state.

(2) An association is "mutual" if all depositors in such association participate in the income of such association and if all borrowers are privileged to vote at least one vote at any meeting of members, it being unnecessary that any borrower should subscribe to or purchase any shares or be entitled to participate in any way in the income of such association.



§ 7-1-771. Members of building and loan association; voting

Reserved. Repealed by Ga. L. 2016, p. 390, § 7-16/HB 811, effective July 1, 2016.



§ 7-1-772. Presentation, contents, and execution of articles of building and loan association

Reserved. Repealed by Ga. L. 2016, p. 390, § 7-16/HB 811, effective July 1, 2016.



§ 7-1-773. Approval or disapproval of articles of building and loan association by department

Reserved. Repealed by Ga. L. 1989, p. 1257, § 27, effective July 1, 1989.



§ 7-1-774. Approval of articles of building and loan association; renewals or amendments to existing charters

Reserved. Repealed by Ga. L. 1989, p. 1257, § 28, effective July 1, 1989.



§ 7-1-775. Filing and processing articles of incorporation and amendments for building and loan association

Reserved. Repealed by Ga. L. 2016, p. 390, § 7-16/HB 811, effective July 1, 2016.



§ 7-1-776. Certificate of incorporation or amendment issued by Secretary of State

Reserved. Repealed by Ga. L. 2016, p. 390, § 7-16/HB 811, effective July 1, 2016.



§ 7-1-777. Principal and branch offices

No savings and loan association or similar corporation existing under the laws of this state or of the United States shall accept deposits in this state except on the premises of an established principal office or branch office operated pursuant to this article. For the purposes of this Code section, the term "branch office" shall be construed to mean any office of such association or corporation which is intended to be permanently established in a fixed location and to be operated at such location on substantially a full-time basis.



§ 7-1-778. Rules and regulations governing building and loan associations

Reserved. Repealed by Ga. L. 2016, p. 390, § 7-16/HB 811, effective July 1, 2016.



§ 7-1-779. Use of "savings and loan" or other terms likely to mislead public as to nature of business

No person or corporation, except a savings and loan association actually engaged in carrying on a savings and loan business as contemplated by this article or the laws of the United States, shall transact business under any name or title which contains the terms "savings and loan" or combination of the words used in said phrases or use any sign or any letterhead or billhead, circular, or paper of any kind or advertise in any manner which indicates that his or its business is the character or kind of business carried on or transacted by a savings and loan association or which is likely to lead the public to believe that his or its business is that of a savings and loan association.



§ 7-1-780. Lien on deposits to secure loans

To secure loans, savings and loan associations shall have a lien without further agreement or pledge upon all deposits with it by a borrower; and, upon default upon any loan, any such association may, without notice to or consent of the borrower, cancel on its books part or all of the amount outstanding to the credit of the borrower not exceeding his obligations to the association and apply such amount in payment of the obligations.



§ 7-1-781. Conversion into savings and loan association

Any other financial institution existing under the laws of this state doing a home financing business may convert itself into a savings and loan association in accordance with Section 5 of the Home Owners' Loan Act, 12 U.S.C. Section 1464, upon a vote of 51 percent or more of the votes of the members cast at an annual meeting or at any special meeting called to consider such action.



§ 7-1-782. Effect of conversion into savings and loan association

Reserved. Repealed by Ga. L. 2016, p. 390, § 7-16/HB 811, effective July 1, 2016.



§ 7-1-783. Previous conversions into savings and loan associations ratified

Any corporation which has converted itself prior to April 1, 1975, into a savings and loan association under the Home Owners' Loan Act and has received a charter from the Federal Home Loan Bank Board shall be recognized as a savings and loan association, and its federal charter shall be given full credence by the courts of this state to the same extent as if such conversion had taken place under this article.



§ 7-1-784. Conversion into building and loan association

Reserved. Repealed by Ga. L. 2016, p. 390, § 7-16/HB 811, effective July 1, 2016.



§ 7-1-785. Effect of conversion into building and loan association

Reserved. Repealed by Ga. L. 2016, p. 390, § 7-16/HB 811, effective July 1, 2016.



§ 7-1-786. Taxation

No savings and loan association with a home office in this state shall be assessed or subjected to taxation by the state or any county, municipality, or other political subdivision taxing authority on its franchise, capital, reserves, surplus, loans, shares, or accounts; except that any real property and any tangible personal property not hereinbefore specifically mentioned, which may be owned by it, shall be subject to taxation to the same extent, according to its value, as all other real and tangible personal property is taxed.



§ 7-1-787. Exemption from securities regulations

The opening and transfer of deposits in a savings and loan association are exempted from all provisions of law of this state which provide for the supervision and the regulation of the sale of securities, even if the word "shares" or similar terminology is used in connection therewith; and the sale of any such deposits shall be legal without any action or approval whatsoever on the part of any official authorized to license, regulate, and supervise the sale of securities.



§ 7-1-788. Notaries and other officers not disqualified by interest in association; validation of prior instruments

No notary public or other public officer shall be disqualified from taking the acknowledgment of or witnessing any instrument, in writing, in which a savings and loan association is interested, by reason of his holding an office in or being a member of or being pecuniarily interested in or employed by such association so interested; and any such acknowledgments or attestations taken prior to April 1, 1975, are validated.



§ 7-1-789. Minors' deposits, safe-deposit boxes, and third-party payment accounts; validity of releases

(a) A minor shall be allowed to have deposits in a savings and loan association in his own name, and the deposits made by the minor shall not be subject to the control of his parent, guardian, or trustee. A minor may have third-party payment accounts. A receipt or acquittance signed by such a minor depositor shall be a valid and sufficient release and discharge of such association for any payment of any deposit to such minor. In the transactions involving payments to third parties out of the minor's account, the payment of an order of the minor shall be a valid and sufficient release and discharge of the savings and loan association for any payment of such funds from the minor's account.

(b) Subsection (a) of this Code section shall continue to include, without limitation:

(1) Deposits in such associations by a minor with one or more adults or other minors, as party to and with the same effect as a multiple-party account under Article 8 of this chapter;

(2) The rental to a minor by said associations of a safe-deposit box or other receptacle for the safe deposit of property from such minor (and the receipt of any such property), individually or jointly with one or more adults; and

(3) The dealing with a minor by said associations with respect to such a deposit account, third-party payment account, or safe-deposit agreement without the consent of a parent or guardian and with the same effect as though the minor were an adult.

Any action of the minor with respect to such deposit account, third-party payment account, or safe-deposit agreement shall be binding on the minor with the same effect as though the minor were an adult.



§ 7-1-790. Deposits of fiduciaries

A savings and loan association may receive deposits in the name of an administrator, executor, guardian, trustee, or other fiduciary in trust for a named or an unnamed beneficiary or beneficiaries. Such a deposit and dividends or interest thereon or other rights relating thereto may be paid or delivered, in whole or in part, to such fiduciary or may be exercised by such fiduciary without regard to any notice to the contrary so long as such fiduciary is living and until the association has received notice of the death of such fiduciary. The payment or delivery to any such fiduciary or a receipt or acquittance signed by any such fiduciary, to whom any such payment or any such delivery of rights is made, shall be a valid and sufficient release and discharge of such association for the payment or delivery so made.



§ 7-1-791. Payment on death of depositor

Except as provided in Article 8 of this chapter, upon the death of a depositor of a savings and loan association, such association may pay the amount of his deposit or any portion thereof to an executor, administrator, or other fiduciary duly appointed and qualified pursuant to the last will and testament of the depositor or by any court of competent jurisdiction in this state or any other state.



§ 7-1-792. Deposits applied to funeral expenses

Except as provided in Article 8 of this chapter, if no application for the deposit is made by any person named in Code Section 7-1-791 within 90 days from the death of a depositor, a savings and loan association shall be authorized to apply not more than $1,000.00 of the deposit of such deceased depositor in payment of the funeral expenses of such deceased depositor upon receipt of an itemized statement of such expenses and the affidavit of the undertaker conducting the funeral that said statement was true and correct and had not been paid.



§ 7-1-793. Investment of funds in insured deposits

Administrators, executors, guardians, trustees, and other fiduciaries of every kind and nature; insurance companies; charitable, educational, eleemosynary, and public corporations and organizations; municipalities and other public corporations and bodies; and public officials are authorized to invest funds held by them, without any order of any court, in deposits in savings and loan associations which are insured under a federal deposit insurance program; and, to the extent of such insurance, such investments shall be deemed and held to be legal investments for such funds.



§ 7-1-794. Deposits as security or in lieu of bond

Whenever, under the laws of this state or otherwise, a deposit of securities is required for any purpose, the deposits made legal investments by Code Section 7-1-793 shall be acceptable as such security; and, whenever, under the law of this state or otherwise, a bond is required with security, such bond may be furnished and the deposits made legal investments by Code Section 7-1-793 in the amount of such bond shall be acceptable to secure said bond without other security. This Code section and Code Section 7-1-793 are supplemental to any and all other laws relating to and declaring what shall be legal investments for the persons, corporations, organizations, and officials referred to in these Code sections and the laws relating to the deposit of securities and the making and filing of bonds for any purpose.



§ 7-1-795. Savings account books and certificates

The original record of deposits in savings and loan associations is the record on the books of the association, and the depositor shall be entitled to a savings account book or certificate which is a duplicate of such record. Those dealing with such savings account books and certificates shall be bound by the record on the books of the association. In the event of the loss or destruction of any such savings account book or certificate, any association may, upon receipt of an affidavit of such loss or destruction, issue a duplicate thereof and remain liable only to the holder or holders as shown on the records of the association. The only way an effective transfer or pledge may be accomplished so as to affect the rights of the association is by transfer on the books of the association in the case of transfer or written notice of a pledge entered on the books of the association and acknowledged in writing in the case of a pledge; and the association shall be protected in paying any part of a deposit to the holder thereof as shown on the books of the association unless it has received written notice of a pledge or transfer thereof.



§ 7-1-796. Insanity, incompetency, bankruptcy, or death of depositor

A savings and loan association paying deposits to an insane or otherwise incompetent depositor or bankrupt depositor or acting upon the release and discharge or authorization of such depositor or acting upon the power of attorney of an insane, deceased, or bankrupt depositor in good faith and without actual knowledge of the insanity or other incompetency, bankruptcy, or death of such depositor shall be protected in so doing and may lawfully charge such payment to the depositor's account.



§ 7-1-797. Building and loan association deposit insurance requirements; public notices when deposits not properly insured

Reserved. Repealed by Ga. L. 2016, p. 390, § 7-16/HB 811, effective July 1, 2016.






Article 8 - Multiple-Party Accounts

§ 7-1-810. Definitions

As used in this article, the term:

(1) "Account" means a contract of deposit of funds between a depositor and a financial institution and includes a checking account, savings account, certificate of deposit, share account, and other like arrangements.

(2) "Beneficiary" means a person named in a trust account as one for whom a party to the account is named as trustee.

(3) "Financial institution" means a savings and loan association as defined in paragraph (31) of Code Section 7-1-4 or any financial institution as defined in paragraph (21) of Code Section 7-1-4.

(4) "Joint account" means an account payable on request to one or more of two or more parties, whether or not mention is made of any right of survivorship.

(5) "Multiple-party account" means any of the following types of account:

(A) A joint account;

(B) A P.O.D. account; or

(C) A trust account.

It does not include accounts established for deposit of funds of a partnership, joint venture, or other association for business purposes; accounts controlled by one or more persons as the duly authorized agent or trustee for a corporation, unincorporated association, or charitable or civic organization; or a regular fiduciary or trust account where the relationship is established other than by deposit agreement.

(6) "Net contribution" of a party to a multiple-party account as of any given time means the sum of all deposits thereto made by or for him, less all withdrawals made by or for him which have not been paid to or applied to the use of any other party, plus a pro rata share of any interest or dividends included in the current balance. The term includes, in addition, any proceeds of deposit life insurance added to the account by reason of the death of the party whose net contribution is in question.

(7) "Party" means a person who, by the terms of the account, has a present right, subject to request, to payment from a multiple-party account. A P.O.D. payee or beneficiary of a trust account is a party only after the account becomes payable to him by reason of his surviving the original payee or trustee. Unless the context otherwise requires, it includes a guardian, conservator, personal representative, or assignee, including an attaching creditor, of a party. It also includes a person identified as a trustee of an account for another, whether or not a beneficiary is named; but it does not include any named beneficiary unless he has a present right of withdrawal.

(8) "Payment" of sums on deposit includes withdrawal, payment on check or other directive of a party, and any pledge of sums on deposit by a party and any setoff or reduction or other disposition of all or part of an account pursuant to a pledge.

(9) "Proof of death" includes a death certificate or official record which is prima-facie proof of death.

(10) "P.O.D. account" means an account payable on request to one person during his or her lifetime or to an incorporated entity and on such person's death to one or more P.O.D. payees or to one or more persons during their lifetimes or to an incorporated entity and on the death of all of them or the dissolution of the incorporated entity to one or more P.O.D. payees.

(11) "P.O.D. payee" means a person or an incorporated entity designated on a P.O.D. account as one to whom the account is payable on request after the death of one or more persons.

(12) "Request" means a proper request for withdrawal or a check or order for payment which complies with all conditions of the account, including special requirements concerning necessary signatures and regulations of the financial institution; but, if the financial institution conditions withdrawal or payment on advance notice, for purposes of this article the request for withdrawal or payment is treated as immediately effective and a notice of intent to withdraw is treated as a request for withdrawal.

(13) "Sums on deposit" means the balance payable on a multiple-party account, including interest, dividends, and, in addition, any deposit life insurance proceeds added to the account by reason of the death of a party.

(14) "Trust account" means an account in the name of one or more parties as trustee for one or more beneficiaries where the relationship is established by the form of the account and the deposit agreement with the financial institution and there is no subject of the trust other than the sums on deposit in the account; it is not essential that payment to the beneficiary be mentioned in the deposit agreement. A trust account does not include a regular trust account under a testamentary trust or a trust agreement which has significance apart from the account or a fiduciary account arising from a fiduciary relation such as attorney-client.

(15) "Withdrawal" includes payment to a third person pursuant to check or other directive of a party.



§ 7-1-811. Applicability of provisions as to beneficial ownership and protection of financial institutions

Code Sections 7-1-812 through 7-1-814, concerning beneficial ownership as between parties or as between parties and P.O.D. payees or beneficiaries of multiple-party accounts, are relevant only to controversies between those persons and their creditors and other successors and have no bearing on the power of withdrawal of these persons as determined by the terms of account contracts. Code Sections 7-1-816 through 7-1-821 govern the liability of financial institutions which make payments pursuant thereto and their setoff rights.



§ 7-1-812. Ownership during lifetime

(a) A joint account belongs, during the lifetime of all parties, to the parties in proportion to the net contributions by each to the sums on deposit, unless there is clear and convincing evidence of a different intent.

(b) A P.O.D. account belongs to the original payee during his lifetime and not to the P.O.D. payee or payees; if two or more parties are named as original payees, during their lifetimes the account belongs to them in proportion to the net contributions by each to the sums on deposit, unless there is clear and convincing evidence of a different intent.

(c) Unless a contrary intent is manifested by the terms of the account or the deposit agreement or there is other clear and convincing evidence of an irrevocable trust, a trust account belongs beneficially to the trustee during his lifetime; and, if two or more parties are named as trustee on the account, during their lifetimes the account belongs to them in proportion to the net contributions by each to the sums on deposit, unless there is clear and convincing evidence of a different intent. If there is an irrevocable trust, the account belongs beneficially to the beneficiary.



§ 7-1-813. Rights of survivorship

(a) Sums remaining on deposit at the death of a party to a joint account belong to the surviving party or parties as against the estate of the decedent, unless there is clear and convincing evidence of a different intention at the time the account is created. If there are two or more surviving parties, the respective ownership of each during his lifetime shall be in proportion to his previous ownership interests under Code Section 7-1-812, augmented by an equal share for each survivor of any interest the decedent may have owned in the account immediately before his death; and the right of survivorship continues between the surviving parties.

(b) If the account is a P.O.D. account, on death of the original payee or of the survivor of two or more original payees, any sums remaining on deposit belong to the P.O.D. payee or to the P.O.D. payees in equal portions if surviving or to the survivor of them if one or more die before the original payee; if two or more P.O.D. payees survive, there is no right of survivorship in event of death of a P.O.D. payee thereafter unless the terms of the account or deposit agreement expressly provide for survivorship between them.

(c) If the account is a trust account, on the death of the trustee or the survivor of two or more trustees, any sums remaining on deposit belong to such person or persons named as beneficiaries who survive the death of the trustee or the survivor of two or more trustees, unless there is clear and convincing evidence of a contrary intent. If two or more beneficiaries survive:

(1) They receive equal portions of the sums contained in the trust account; and

(2) There is no right of survivorship in event of death of any beneficiary thereafter unless the terms of the account or deposit agreement expressly provide for survivorship between them.

(d) In other cases, the death of any party to a multiple-party account has no effect on beneficial ownership of the account other than to transfer the rights of the decedent as part of his estate.

(e) A right of survivorship arising from the express terms of the account or under this Code section, a beneficiary designation in a trust account, or a P.O.D. payee designation cannot be changed by will.



§ 7-1-814. Changing terms of account

The provisions of Code Section 7-1-813 as to rights of survivorship are determined by the form of the account at the death of a party. Once established, the terms of a multiple-party account can be changed only:

(1) By closing the account and reopening it under different terms; or

(2) By presentation to the financial institution of a modification agreement in a form satisfactory to the financial institution and signed by all parties with a present right of withdrawal.



§ 7-1-815. Survivorship transfers nontestamentary

Any transfers resulting from the application of Code Section 7-1-813 are effective by reason of the account contracts involved in this article and are not to be considered as testamentary.



§ 7-1-816. Financial institution protection -- Multiple-party accounts authorized; payment on signature of one party; inquiry as to deposits or withdrawals not required

Financial institutions may enter into multiple-party accounts to the same extent that they may enter into single-party accounts. Any multiple-party account may be paid, on request, to any one or more of the parties. For purposes of establishing net contributions, a financial institution shall not be required to inquire as to the source of funds received for deposit to a multiple-party account or to inquire as to the proposed application of any sum withdrawn from an account.



§ 7-1-817. Financial institution protection -- Payment from joint account after death or disability

Any sums in a joint account may be paid, on request, to any party without regard to whether any other party is incapacitated or deceased at the time the payment is demanded; but payment may not be made to the personal representative or heirs of a deceased party unless proof of death is presented to the financial institution showing that the decedent was the last surviving party or unless there is no right of survivorship under Code Section 7-1-813.



§ 7-1-818. Financial institution protection -- Payment of P.O.D. account

Any P.O.D. account may be paid, on request, to any original party to the account. Payment may be made, on request, to the P.O.D. payee or to the personal representative or heirs of a deceased P.O.D. payee upon presentation to the financial institution of proof of death showing that the P.O.D. payee survived all persons named as original payees. Payment may be made to the personal representative or heirs of a deceased original payee if proof of death is presented to the financial institution showing that his or their decedent was the survivor of all other persons named on the account either as an original payee or as P.O.D. payee.



§ 7-1-819. Financial institution protection -- Payment of trust account

Any trust account may be paid, on request, to any trustee. Payment may be made to the personal representative or heirs of a deceased trustee if proof of death is presented to the financial institution showing that his or their decedent was the survivor of all other persons named on the account either as trustee or beneficiary, unless:

(1) The financial institution, with respect to a trust account as to which there is only one trustee, has received written notice, in a form satisfactory to the financial institution, that the beneficiary has a vested interest not dependent upon his surviving the trustee; or

(2) The financial institution, with respect to a trust account as to which there is more than one trustee, has been provided with a copy of an agreement or resolution of all trustees, in a form satisfactory to the financial institution, to the effect that the beneficiary has a vested interest not dependent upon his surviving the trustees.

Payment may be made, on request, to a beneficiary or beneficiaries or the heirs or representative of a beneficiary or beneficiaries upon presentation to the financial institution of proof of death showing that the beneficiary or beneficiaries survived all persons named as trustees.



§ 7-1-820. Financial institution protection -- Discharge upon proper payment; notice not to permit withdrawals

Payment made pursuant to Code Section 7-1-816, 7-1-817, 7-1-818, or 7-1-819 discharges the financial institution from all claims for amounts so paid, whether or not the payment is consistent with the beneficial ownership of the account as between parties, P.O.D. payees, or beneficiaries or their successors. The protection here given does not extend to payments made after a financial institution has received written notice from any party able to request present payment to the effect that withdrawals in accordance with the terms of the account should not be permitted.



§ 7-1-821. Financial institution protection -- Right to setoff

Without qualifying any other statutory right to setoff or lien and subject to any contractual provision, if a party to a multiple-party account is indebted to a financial institution, the financial institution has a right to setoff against the account in which the party has or had immediately before his death a present right of withdrawal. The amount of the account subject to setoff is that proportion to which the debtor is or was immediately before his death beneficially entitled and, in the absence of proof of net contributions, an equal share with all parties having present rights of withdrawal.






Article 9 - Criminal and Related Provisions

§ 7-1-840. Institution of criminal prosecutions; assistance to state and federal law enforcement agencies; providing information to financial institutions considering employment of suspected person

(a) Upon discovery, by report or otherwise, of any apparent violation of any state or federal criminal law which is perpetrated through a deposit or loan account maintained at or which utilizes a monetary instrument issued by a financial institution located in this state or of any state or federal criminal law which relates to a financial institution, the department shall refer the matter to an appropriate law enforcement or prosecuting authority for further action. The appropriate state prosecuting authority shall have the right to submit to the grand juries of the respective counties of the state, or otherwise seek an indictment of, any criminal violations of the laws of Georgia known by it to have occurred in such counties. Similarly, any United States attorney may likewise submit to a grand jury, or otherwise seek an indictment of, any criminal violations of the laws of Georgia which also constitute violations of the laws of the United States applicable to such financial institution. Nothing herein shall be so construed as to prevent the appropriate state prosecuting authority or other persons from proceeding in such cases by affidavit and warrant.

(b) The department may assist state and federal law enforcement agencies in further investigation of apparent violations of state or federal criminal statutes referred to in subsection (a) of this Code section.

(c) Without incurring civil liability or, in the case of the department, violating the provisions of Code Section 7-1-70, any financial institution that is the employer or former employer of a person or the department, whether in its regulatory capacity or as the employer or former employer of a person, may provide information to a financial institution which has employed or is considering employment of such person concerning the known or suspected involvement of such person in an apparent violation of a state or federal law or regulation which has been reported to the state or federal law enforcement or regulatory agency having jurisdiction of the violation unless the information is false and such employer, former employer, or the department knows that it is false and provides it with actual malice. For purposes of this Code section, the terms "financial institution" and "department" shall mean any duly elected or appointed official of such entities.

(d) If any board of directors, director, or officer of any financial institution is required by the department or the Federal Deposit Insurance Corporation or any other federal bank supervisory agency to provide any such regulatory agency or the fidelity bond carrier with any information regarding the appearance or suspicion of criminal activity involving any director, officer, agent, employee, or customer of such financial institution, such board of directors, director, or officer shall not incur any civil liability for providing such information unless the information is false and such board of directors, director, or officer knows that it is false and provides it with actual malice.



§ 7-1-841. Applicability of Title 16

(a) The following provisions of Title 16 are expressly made applicable to financial institutions, their directors, officers, agents, and employees and persons or corporations having dealings with, supervision over, or other contact with financial institutions:

(1) Article 2 of Chapter 7 of Title 16, relating to damage to property;

(2) Article 3 of Chapter 7 of Title 16, relating to arson and related offenses;

(3) Article 1 of Chapter 7 of Title 16, relating to burglary and related offenses;

(4) Chapter 9 of Title 16, relating to deceptive practices;

(5) Chapter 8 of Title 16, relating to theft, including robbery;

(6) Article 1 of Chapter 10 of Title 16, relating to abuse of government office; and

(7) Article 4 of Chapter 10 of Title 16, relating to perjury and other falsifications.

(b) Nothing in subsection (a) of this Code section shall be construed to indicate that the designated chapters of Title 16 were not applicable to the enumerated financial institutions, persons, or corporations prior to April 1, 1975, or that other provisions of Title 16 are not, in appropriate circumstances, also applicable to the enumerated financial institutions, persons, or corporations.



§ 7-1-842. Felonies of directors, officers, agents, and employees of financial institutions; aiding and abetting false entries

Any director, officer, agent, or employee of a financial institution who knowingly:

(1) Makes any false entry in any book, report, or statement of the financial institution or who omits or concurs in omitting to make any material entry in its books or accounts with intent in either case to injure or defraud the financial institution or any other company, firm, or person or to deceive any officer of the financial institution, the commissioner, or any examiner and every person who with like intent aids or abets any officer, director, clerk, agent, or employee in making any false entry, report, or statement or omitting to make any material entry on its books and accounts shall be guilty of a felony and, upon conviction, shall be punished by imprisonment for not less than one year nor more than ten years.

(2) While in charge of or employed in a financial institution, allows it to receive a deposit when he or she knows the financial institution to be insolvent shall be guilty of a felony and, upon conviction, shall be punished by imprisonment for not less than one year nor more than ten years if loss or injury shall result to such depositor.

(3) By letterheads, newspaper advertisements, signs, circulars, or otherwise, represents the capital stock of any financial institution to be in excess of the capital actually paid in or who knowingly makes or concurs in making or publishing any written report, exhibit, or statement of its affairs or pecuniary condition containing any material statement therein which is false or who knowingly omits or concurs in omitting any statement required by law or to be contained therein shall be guilty of a felony and, upon conviction, shall be punished by imprisonment for not less than one year nor more than five years.

(4) Uses information obtained through his or her association with the financial institution which he or she serves as a director, officer, agent, or employee, which is not otherwise publicly available, with the intent to realize personal gain or to cause financial harm to another party shall be guilty of a felony and, upon conviction, shall be punished by a fine not to exceed $10,000.00 or twice the amount of improper gain realized, whichever is less, or by imprisonment for not less than one year nor more than five years, or both.



§ 7-1-843. Certain misdemeanors of directors, officers, agents, and employees of financial institutions

Any officer, director, agent, or employee of any financial institution who shall perform the following acts or deeds shall be guilty of a misdemeanor:

(1) Advertises by any office sign or upon any letterhead, billhead, bank note, receipt, certificate, or circular or on any written or printed paper that the deposits in said financial institution are insured or guaranteed, unless such deposits in said financial institution are, in fact, insured and guaranteed as required by Code Sections 7-1-244 and 7-1-666 or regulation or action of the department pursuant thereto.

(2) Intentionally conceals from the directors of any financial institution or from the committee to whom the directors have delegated authority to pass on loans and discounts any discount or loan made for and in behalf of said financial institution or the purchase or sale of any evidence of indebtedness or agreement for the payment of money.

(3) Uses or applies any part of the capital or other funds of any financial institution to the purchase of shares of its own stock, unless such purchase shall be necessary to prevent loss upon a debt previously contracted in good faith under Code Section 7-1-263 or is otherwise permitted by law.

(4) Concurs in any vote or act of the directors of such financial institution by which it is intended to declare a dividend or reduce or make a distribution of capital, except as authorized by Code Section 7-1-460 or 7-1-461 or otherwise under this chapter or other applicable law.

(5) Discounts or receives any evidence of indebtedness or agreement for the payment of money in payment of any subscription for common or preferred shares or with intent to enable any shareholder to withdraw any part of the money paid by him for shares held in the financial institution.

(6) Knowingly and willfully issues, participates in issuing, or concurs in any vote of the directors to issue any increase of its capital beyond the amount of the capital thereof duly authorized by or in pursuance of law or who knowingly or willfully sells or agrees to sell or who is interested, directly or indirectly, in the sale of any such shares of stock of such financial institution or in any agreement to sell the same.

(7) Certifies any check, draft, or order where the drawer of such check, draft, or order does not have on deposit with the financial institution at the time of such certification an amount of money equal to the amount specified in such check, draft, or order or fails to charge or set aside such amount from the deposit of the drawer immediately for the purpose of paying such certified check, draft, or order when presented.

(8) Makes or consents to the making of any conveyance, assignment, transfer, mortgage, or lien with intent to hinder, delay, or defraud creditors, after insolvency of the financial institution or in contemplation thereof, whether the same is made to an innocent purchaser or to any other person.



§ 7-1-844. Other misdemeanors of directors, officers, agents, and employees of financial institutions

Any director, officer, agent, or employee of a financial institution who shall willfully violate or participate in the violation of any of the following provisions of this chapter shall be guilty of a misdemeanor:

(1) Code Section 7-1-37, relating to restrictions on department officials and employees;

(2) Code Section 7-1-62, relating to accounting requirements to be followed by financial institutions;

(3) Code Section 7-1-285, relating to loan limits on banks;

(4) Code Section 7-1-291, relating to borrowing limits on banks;

(5) Code Section 7-1-311, relating to operations as a fiduciary by a trust company;

(6) Code Section 7-1-491, relating to limitations on financing to directors and officers of banks and trust companies;

(7) Code Section 7-1-492, relating to prohibitions applicable to directors, officers, employees, and attorneys of bank and trust companies in dealings with the institutions with which they are connected; or

(8) Code Section 7-1-658, relating to loan limits on credit unions.



§ 7-1-845. Miscellaneous felonies; when punished as misdemeanors

(a) Any person or corporation, including any financial institution or its directors, officers, agents, or employees, who shall perform the following acts or deeds shall be guilty of a felony:

(1) Publishes or causes to be published any false statement, expressed either by printing or writing or by signs, pictures, or the like, of or concerning any financial institution as to the assets or liabilities of such financial institution or as to its solvency or ability to meet its obligations or as to its soundness or who shall publish or cause to be published any other false statement so expressed, calculated to affect the credit or standing of such financial institution or to cast suspicion upon its solvency, soundness, or ability to meet its deposits or other obligations in due course;

(2) Falsely circulates any report or makes any false oral statement as to the assets or liabilities of a financial institution or as to its solvency or ability to meet its obligations or as to its soundness or who shall make any other false oral statement calculated to affect the credit or standing of such financial institution or to cast suspicion upon its solvency, soundness, or ability to meet its deposits or other obligations in due course;

(3) Willfully engages in the business of:

(A) A bank in violation of Code Section 7-1-241;

(B) A trust company in violation of Code Section 7-1-242;

(C) A credit union in violation of Code Section 7-1-633;

(D) Selling payment instruments before receiving a license as required by Code Section 7-1-681;

(E) An international bank agency before receiving the license required by Code Section 7-1-713;

(F) A business development corporation before approval of the department is granted under Code Section 7-1-743; or

(G) Transacting business either directly or indirectly as a mortgage loan originator, mortgage broker, or mortgage lender unless licensed by the department or exempt from licensing pursuant to Code Section 7-1-1001; or

(4) Being an agent of a licensee or such agent's employee who is authorized to sell or issue payment instruments on behalf of a licensee, issues payment instruments directly or indirectly to or for his or her own benefit, or sells or issues payment instruments without accepting funds therefor or sells or issues payment instruments and willfully fails to remit to the licensee the proceeds from the sale or issuance of such payment instruments within five business days from the date of such sale or issuance.

(b) Upon conviction under this Code section such person or corporation shall be punished by imprisonment for not less than one nor more than five years or fined $10,000.00; but, on the recommendation of the jury trying the case, when such recommendation is approved by the judge presiding on the trial, such crime shall be punished as a misdemeanor. If the judge trying the case deems it proper, he may, in fixing the punishment, reduce such felony to a misdemeanor.



§ 7-1-846. Punishment for misdemeanor violations

Upon conviction of a misdemeanor as prescribed by the several provisions of this chapter, the offender shall be punished as prescribed by Code Section 17-10-3, as now or hereafter amended.






Article 10 - Transition Provisions; Fees of Secretary of State

§ 7-1-860. Application of chapter

This chapter applies to transactions and events occurring on and after April 1, 1975.



§ 7-1-861. Completion of pending transactions; continuation of existing charters, appointments, regulations, and fees

(a) Transactions validly entered into before April 1, 1975, and the rights, duties, and interests flowing from them remain valid thereafter and may be terminated, completed, consummated, or enforced as required or permitted by any statute or other law amended or repealed by this chapter as though such repeal or amendment had not occurred.

(b) The validity of existing articles and charters shall not be impaired by this chapter. Appointments of officers in effect on April 1, 1975, shall continue in force until changed as permitted by this chapter or other applicable law. Regulations which have been issued by the department or the commissioner and fee schedules established by either of them or existing pursuant to statute shall remain in effect until changed pursuant to this chapter.



§ 7-1-862. Fees to be paid to Secretary of State

The Secretary of State shall charge and collect fees with regard to filings by persons subject to the provisions of this chapter to the same extent as are charged and collected with regard to similar filings by corporations organized under Chapter 2 of Title 14, known as the "Georgia Business Corporation Code."






Article 11 - Records and Reports of Currency Transactions

§ 7-1-910. Purpose

It is the purpose of this article to require certain reports and records of transactions involving United States currency where such reports and records have a high degree of usefulness in criminal, tax, or regulatory investigations or proceedings.



§ 7-1-911. Definitions

As used in this article, the term:

(1) "Commissioner" means the commissioner of banking and finance.

(2) "Conducts" includes initiating, concluding, or participating in initiating or concluding a transaction.

(3) "Currency" means currency and coin of the United States.

(4) "Currency transaction" means a transaction:

(A) Initiated from the receipt or payment of currency or concluding with the receipt or payment of currency; or

(B) Involving the movement or transfer of monetary value by electronic means other than within the books of account of the same financial institution.

(5) "Department" means the Department of Banking and Finance of the State of Georgia.

(6) "Financial institution" means:

(A) A state or national bank;

(B) A trust company;

(C) A state savings and loan association, or a federal savings and loan association;

(D) A state or federal credit union;

(E) An international bank agency doing business in this state on April 1, 1975, pursuant to the former "International Bank Agency Act," approved April 6, 1972 (Ga. L. 1972, p. 1140), or authorized to do business in this state pursuant to Article 5 of this chapter; or

(F) A licensee under Article 4 or Article 4A of this chapter and such other persons as may be engaged in the business of:

(i) Cashing payment instruments for a fee; or

(ii) Performing transactions by wire or other electronic means to facilitate the movement or transfer of money.

(7) "Knowing that the moneys involved in a currency transaction represent the proceeds of some form of unlawful activity" means that the person knew the moneys involved in the transaction represented proceeds from some form, although not necessarily which form, of activity that constitutes a felony under this Code.

(8) "Monetary instruments" means coin or currency of the United States or of any other country, travelers' checks, personal checks, bank checks, money orders, investment securities in bearer form or otherwise in such form that title thereto passes upon delivery, and negotiable instruments in bearer form or otherwise in such form that title thereto passes upon delivery.

(9) "Person" means natural persons, partnerships, trusts, estates, associations, corporations, and all entities cognizable as legal personalities.

(10) "Specified unlawful activity" means any act or activity constituting an offense punishable as a felony pursuant to the laws of this state or any act or acts constituting a pattern of racketeering activity as that term is defined in Code Section 16-14-3.

(11) "Transaction" includes:

(A) A purchase, sale, loan, pledge, gift, transfer, delivery, or other disposition and, with respect to a financial institution, includes a deposit, withdrawal, transfer between accounts, exchange of currency, loan, extension of credit, purchase or sale of any stock, bond, certificate of deposit, or other monetary instrument, or any other payment, transfer, or delivery by, through, or to a financial institution, by whatever means effected; or

(B) The movement of funds by wire or other means or involving one or more monetary instruments or the use of a financial institution.



§ 7-1-912. Records and reports of certain currency transactions; regulations; commissioner's authority under Code Section 7-1-64; prohibited acts; definitions

(a) (1) Financial institutions and other money service businesses are required by state law to comply with the filing, reporting, and record-keeping requirements provided for in federal law. The department may promulgate regulations that specify additional requirements for currency transaction reports, record keeping, and suspicious activity reports.

(2) Pursuant to federal law, a financial institution must keep a record of any currency transaction deemed suspicious for any reason, including transactions where money laundering is suspected, and file a report of such transaction with the appropriate federal authority. All such suspicious activity reports shall be simultaneously filed with the department, unless by regulation the department deems a federal filing to be adequate.

(3) The provisions of paragraph (1) of this subsection shall not apply to transfers between banks, credit unions, or savings and loan associations chartered under the laws of any state or the United States which do not involve the payment or receipt of currency and which are accomplished through a wire or electronic transfer system operated by the Federal Reserve System, the Federal Home Loan Bank System, or other governmental agency or instrumentality; provided, however, with regard to each such transfer the bank, credit union, or savings and loan association shall maintain a record of the name, address, and tax identification number of its customer, the name and location of the corresponding bank, credit union, or savings and loan association, and the name of the customer of the corresponding bank, credit union, or savings and loan association.

(b) The commissioner shall prescribe such regulations as he may deem appropriate to carry out the purposes of this article. Such regulations shall to the extent feasible be consistent with federal regulations and may provide for exemption of such transactions as the commissioner determines are clearly of a legitimate nature for which mandatory reporting would serve no useful purpose. The regulations shall provide for adequate safeguards against unauthorized currency transactions or transactions otherwise inconsistent with this article.

(c) The commissioner in his discretion may exercise the authority granted in Code Section 7-1-64 to assure that financial institutions subject to this article are in compliance herewith.

(d) No person shall for the purpose of evading the reporting requirements of this Code section:

(1) Cause or attempt to cause a financial institution to fail to file a report required pursuant to this Code section;

(2) Cause or attempt to cause a financial institution to file a report required pursuant to this Code section that contains a material omission or misstatement of fact; or

(3) Structure or assist in structuring or attempt to structure or assist in structuring any currency transaction with one or more financial institutions.

(e) For purposes of this Code section, the term:

(1) "Material omission or misstatement" shall include the furnishing of a false or erroneous name, address, taxpayer identification number, and business, profession, or occupation for the person performing the currency transaction or the beneficiary of such transaction or displaying or otherwise producing physical proof of identity on such persons which is forged, falsified, or otherwise altered; and

(2) "Structuring" of a currency transaction means the division of a transaction which would otherwise be reportable under this Code section into two or more transactions which if considered separately would not be reportable.



§ 7-1-913. Access to reports

The Georgia Bureau of Investigation and the Department of Revenue shall have access to and shall be authorized to inspect and copy any reports filed with the department pursuant to this article. In addition, unless prohibited by federal law or by any agreements with federal authorities, the Georgia Bureau of Investigation and the Department of Revenue shall have access to and shall be authorized to inspect and copy any currency transaction report information received by the department from federal authorities.



§ 7-1-914. Civil penalties; action for recovery; penalty

(a) For each willful violation of this article, the commissioner may assess upon any financial institution and upon any director, officer, or employee thereof who willfully participates in the violation a civil penalty not exceeding $1,000.00.

(b) In the event of the failure of any person to pay any penalty assessed under this Code section, a civil action for recovery thereof may, in the discretion of the commissioner, be brought in the name of the State of Georgia.

(c) Whoever conducts or attempts to conduct a transaction described in subsection (c) of Code Section 7-1-915 is liable to the State of Georgia for a civil penalty of not more than the amount of the funds involved in the transaction or $10,000.00, whichever is greater.



§ 7-1-915. Criminal penalties; penalties imposed by other Code sections not superseded

(a) Except as provided in subsection (b) of this Code section, whoever willfully violates any provision of this article shall be guilty of a misdemeanor.

(b) Whoever willfully violates any provision of this article where the violation is:

(1) Committed in furtherance of the commission of any other violation of Georgia law; or

(2) Committed as part of a pattern of illegal activity involving transactions exceeding $100,000.00 in any 12 month period

shall be guilty of a felony and, upon conviction thereof, shall be punished by a fine of not more than $500,000.00 or by imprisonment for not more than five years, or both.

(c) Whoever, knowing that the moneys involved in a currency transaction represent the proceeds of some form of unlawful activity, conducts or attempts to conduct such a transaction which in fact involves the proceeds of specified unlawful activity:

(1) With the intent to promote the carrying on of specified unlawful activity; or

(2) Knowing that the transaction is designed in whole or in part to conceal or disguise the nature, the location, the source, the ownership, or the control of the proceeds of specified unlawful activity; or to avoid a transaction reporting requirement under this article

shall be sentenced to a fine of not more than $500,000.00 or twice the amount involved in the transaction, whichever is greater, or imprisonment for not more than 20 years, or both.

(d) Nothing in subsection (c) of this Code section nor in subsection (c) of Code Section 7-1-914 shall supersede any provision of law imposing criminal or civil penalties or affording civil remedies in addition to those provided for in this Code section or in Code Section 7-1-914.



§ 7-1-916. Forfeiture of property involved in illegal transactions

All property of every kind used or intended for use in the course of, derived from, or realized through a transaction which in fact involves the proceeds of unlawful activity specified in Chapter 14 of Title 16 or otherwise subject to the provisions of this article shall be subject to forfeiture to the state. Forfeiture shall be had by the same procedure as is set forth in Chapter 16 of Title 9. As used in this Code section, the terms "proceeds" and "property" shall have the same meaning as set forth in Code Section 9-16-2.






Article 12 - Small Minority Business Development Corporations

§ 7-1-940. Definitions

As used in this article, the term:

(1) "Board of directors" means any board of directors of a corporation created under this article.

(2) "Corporation" means a Georgia small minority business development corporation created under this article;

(3) "Lending institution" means any bank or trust company, savings and loan association, insurance company or related corporation, partnership, foundation, pension fund, or other institution engaged primarily in lending or investing funds.

(4) "Loan limit" means, for any member, the maximum amount permitted to be outstanding at any one time on member loans made by such member to the corporation, as determined under this article.

(5) "Member" means any lending institution authorized to do business in this state which shall undertake to make member loans to a corporation created under this article, upon its call, and in accordance with this article.

(6) "Member loan" means a loan made by a member upon the call of the corporation pursuant to Code Section 7-1-947.

(7) "Minority person" means a lawful permanent resident of the United States who is:

(A) Black;

(B) Hispanic;

(C) Asian-Pacific American;

(D) Native American; or

(E) Asian-Indian American.

(8) "Small minority business" means any for profit corporation, partnership, proprietorship, association, or other business entity which:

(A) Is at least 51 percent owned and controlled by minority persons and whose management and daily operation are controlled by one or more of the minority persons who own it;

(B) Has gross revenue of less than $6 million in a 12 month fiscal year;

(C) Has a net profit after taxes for each of the last two taxable years of less than $1 million;

(D) Employs less than 500 people; and

(E) Is not a lending institution.



§ 7-1-941. Creation of corporations; contents of articles of incorporation; subscription and acknowledgment

(a) Five or more persons competent to contract, a majority of whom shall be residents of this state, who may desire to create a small minority business development corporation under this article, for the purpose of promoting, developing, and advancing small minority business and, to that end, to exercise the powers and privileges provided in this article, may be incorporated by presenting articles to the Secretary of State, as provided in this Code section and Code Section 7-1-942. The articles shall contain:

(1) The name of the corporation, which shall include the words "Small Minority Business Development Corporation of Georgia," and a recitation that the corporation is organized under this article;

(2) The location of its initial registered office, but such corporation may have branch offices in such other places within the state as may be fixed by the board of directors;

(3) The purposes for which the corporation is founded, which shall include: to promote, stimulate, develop, and advance small minority business and thereby promote, stimulate, develop, and advance the business prosperity and economic welfare of the State of Georgia; to encourage and assist, through loans, investments, or other business transactions, in the location of the small minority business and industry in this state and to rehabilitate and assist existing small minority business and industry; to stimulate and assist in the expansion of all kinds of small minority business activity which will tend to promote the small minority business development and maintain the economic stability of this state; to provide maximum opportunities for minority employment, encourage thrift, and improve the standard of living of minorities and other citizens of this state; similarly to cooperate and act in conjunction with other organizations, public or private, in the promotion and advancement of industrial, commercial, agricultural, and recreational small minority business developments in this state; and to provide financing for the promotion, development, and conduct of all kinds of small minority business activity in this state;

(4) The names and post office addresses of the members of the first board of directors, who, unless otherwise provided by the articles or the bylaws, shall hold office for the first year of existence of the corporation or until their successors are elected and have qualified;

(5) Any provisions which the incorporators may choose to insert for the regulation of the business and for the conduct of the affairs of the corporation and any provision creating, dividing, limiting, and regulating the powers of the corporation, the directors, shareholders, or any class of the shareholders, including, but not limited to, a list of the officers, and provisions governing the issuance of stock certificates to replace lost or destroyed certificates, provided that no provision shall be contained for cumulative voting for directors; and

(6) The amount and number of authorized shares, the par value of each share, and the minimum amount of capital with which it shall do business and, if there is more than one class of stock, a description of the different classes. The minimum amount of capital with which the corporation shall commence business shall not be less than $50,000.00.

The articles may also contain any provisions consistent with the laws of this state for the regulation of the affairs of the corporation.

(b) The articles shall be in writing, subscribed by the incorporators, and acknowledged by each of them before an officer authorized to take acknowledgments. A copy of the articles so subscribed and acknowledged shall be filed with the department for approval.



§ 7-1-942. Approval of articles by department

Whenever the articles shall have been filed in the office of the Secretary of State and approved by the department and all filing fees and taxes prescribed by law have been paid, said entity shall constitute a corporation. Said corporation shall not be authorized to commence business until its articles are approved by the department. Upon such approval by the department, authorized stock of the corporation may thereafter be issued.



§ 7-1-943. Standards for approval of articles by department; timing

(a) Upon receipt of an application for approval of articles from a corporation organized pursuant to this article, the department shall exercise its discretion in its consideration of the application; but the department shall not approve the application until it has ascertained to its satisfaction:

(1) That the public need and advantage will be promoted by the establishment of the corporation;

(2) That conditions in the locality in which the corporation will transact business afford reasonable promise of a successful operation;

(3) That the applicants may legally invest in the stock of the corporation and that such investment would not be to the detriment of the applicants; and

(4) That the proposed officers and directors have sufficient experience, ability, and standing to afford reasonable promise of a successful operation.

(b) Within 90 days after receipt of an application for approval of the articles, the department shall issue a certificate either granting or denying permission for the corporation to commence business, provided that in no instance shall the department grant such permission until it has ascertained to its satisfaction that the above conditions and circumstances have been met and that the articles are in accordance with this article.



§ 7-1-944. Filing departmental approval with Secretary of State

Upon receiving the approval of the department, the incorporators shall file the same together with the fee specified by Code Section 7-1-862 with the Secretary of State.



§ 7-1-945. Corporate powers

In furtherance of its purposes and in addition to the powers now or hereafter conferred on business corporations by the laws of this state, the corporation shall, subject to the restrictions and limitations contained in this Code section, have the following powers:

(1) To elect, appoint, and employ officers, agents, and employees;

(2) To make contracts and incur liabilities for any of the purposes of the corporation, provided that the corporation shall not incur any secondary liability by way of the guaranty or endorsement of the obligations of any person or corporation or in any other manner;

(3) To borrow money and to do all things necessary or desirable to secure aid, assistance, loans, and other financing from its members (whether as member loans or otherwise), from any lending institution, or from any agency established under federal or state law for any of the purposes of the corporation and to issue therefor its bonds, debentures, notes, or other evidences of indebtedness, whether secured or unsecured, and to secure the same by mortgage, pledge, deed of trust, or other lien on its property, franchise, rights, and privileges of every kind and nature or any part thereof or interest therein without securing shareholder or member approval;

(4) To make loans to any small minority business and to establish and regulate the terms and conditions with respect to any such loans and the charges for interest and services connected therewith; provided, however, that the corporation shall not approve any application for a loan unless and until the small minority business applying for said loan shall show that such business has applied for the loan through ordinary lending channels and that the loan has been refused by at least two lending institutions that would be qualified by law to make such a loan, it not being the intention of this article to take from any lending institution any such loans or commitments as may be desired by such organizations generally in the ordinary course of their business;

(5) To purchase, receive, hold, lease, or otherwise acquire and to sell, convey, transfer, lease, or otherwise dispose of real and personal property, together with such rights and privileges as may be incidental and appurtenant thereto and the use thereof, including, but not restricted to, any real or personal property acquired by the corporation from time to time in the satisfaction of debts or enforcement of obligations;

(6) To acquire the good will, business rights, real and personal property, and other assets or any part thereof or interest therein of any small minority business and to assume, undertake, or pay the obligations, debts, and liabilities of any such small minority business; to acquire improved or unimproved real estate for the purpose of constructing small minority business establishments thereon or for the purposes of disposing of such real estate to others for the construction of small minority business establishments; and to acquire, construct or reconstruct, alter, repair, maintain, operate, sell, convey, transfer, lease, or otherwise dispose of small minority business establishments;

(7) To acquire, subscribe for, own, sell, hold, assign, transfer, mortgage, pledge, or otherwise dispose of the stock, shares, bonds, debentures, notes, or other securities and evidences of interest in or indebtedness of any small minority business and, while the owner or holder thereof, to exercise all the rights, powers, and privileges of ownership, including the right to vote thereon;

(8) To mortgage, pledge, or otherwise encumber any property, right, or thing of value, acquired pursuant to the powers contained in paragraph (5), (6), or (7) of this Code section, as security for the payment of any part of the purchase price therefor;

(9) To cooperate with and avail itself of the facilities of the United States Department of Commerce, the Department of Economic Development, and any other similar state or federal governmental agencies and to cooperate with and assist and otherwise encourage organizations in the various communities of this state in the promotion, assistance, and development of small minority business and the economic well-being of such communities or of this state or any political subdivision thereof;

(10) To redeem or otherwise reacquire its shares under the circumstances and subject to the restrictions now or hereafter set forth for business corporations by the laws of this state;

(11) To make, amend, and repeal bylaws, not inconsistent with its articles of incorporation or with the laws of this state, for the administration and regulation of the affairs of the corporation, which bylaws may establish internal governance procedures and standards, including, but not limited to, procedures for voting by proxy at and for giving notice of meetings of directors and of shareholders and members and the delegation by the board of directors of its authority under the articles of incorporation and this article to one or more committees of the board or to officers of the corporation, and which bylaws may give the board of directors or committees thereof the power to pass resolutions necessary or convenient to carry out the purposes of the corporation;

(12) To contract with the Small Business Development Centers of the University System of Georgia and economic development centers of other colleges and universities, which centers shall also be authorized to contract with the corporation, for the performance of loan application and packaging functions, market studies, and such other activities necessary or convenient to carry out the purposes of the corporation;

(13) To provide technical assistance for both public and private sources of contract opportunities for small minority businesses;

(14) To provide equity funding as authorized for Minority Enterprise Small Business Investment Corporations through the federal Small Business Administration;

(15) To provide for import and export financing for small minority businesses; and

(16) To do all acts and things necessary or convenient to carry out the powers expressly granted in this article.



§ 7-1-946. Bond and stock holding authority; member loans to corporation not discriminatory

Notwithstanding any rule at common law or any provision of any general or special law or any provision in their respective charters, agreements of association, articles of organization, or trust indentures:

(1) Any person, including all domestic corporations organized for the purpose of carrying on business within this state and further including, without implied limitation, public utility companies and insurance companies and foreign corporations licensed to do business within this state and all lending institutions as defined in Code Section 7-1-940 and all trusts are authorized to acquire, purchase, hold, sell, assign, transfer, mortgage, pledge, or otherwise dispose of any bonds, securities, or other evidences of indebtedness created by or the shares of the corporation and, while owners of said shares, to exercise all the rights, powers, and privileges of ownership, including the right to vote thereon, all without the approval of any regulatory authority of the state, except as otherwise provided in this article;

(2) All lending institutions are authorized to become members of the corporation and to make loans to the corporation as provided in this article and such membership shall not constitute a violation of the prohibitions contained in Code Section 7-6-1;

(3) Each lending institution which becomes a member of the corporation is authorized to acquire, purchase, hold, sell, assign, transfer, mortgage, pledge, or otherwise dispose of any bonds, securities, or other evidences of indebtedness created by or the shares of the capital stock of the corporation and, while owners of said stock, to exercise all the rights, powers, and privileges of ownership, including the right to vote thereon, all without the approval of any regulatory authority of the State of Georgia, provided that the amount of the capital of the corporation which may be acquired by any member pursuant to the authority granted in this Code section shall not exceed 5 percent of the capital base of such member; and

(4) The amount of shares of the corporation which any member is authorized to acquire pursuant to the authority granted in this Code section is in addition to the amount of shares in the corporation which such member may otherwise be authorized to acquire.



§ 7-1-947. Application for membership; requirements for loans to corporation; member loan limits

(a) Any lending institution may request membership in the corporation by making application to the board of directors on such form and in such manner as said board of directors may require, and membership shall become effective upon acceptance of such application by said board.

(b) Each member of the corporation shall make member loans to the corporation when called upon by it to do so on such terms and other conditions as shall be approved from time to time by the board of directors, subject to the following conditions:

(1) All loan limits for member loans may, at the option of the board of directors, be established at the $1,000.00 amount nearest the amount computed in accordance with this Code section; and

(2) No member loan to the corporation shall be made if immediately thereafter the total amount of the obligations (whether under member loans or otherwise) of the corporation would exceed 50 times the amount then paid in on the capital of the corporation.

(c) The total amount outstanding on member loans to the corporation made by any member at any one time, when added to the amount of the investment in the capital of the corporation then held by such member, shall not exceed the lesser of:

(1) Twenty percent of the aggregate of the capital of the corporation then outstanding plus the total amount then outstanding on all member loans to the corporation, including in said total amount outstanding amounts validly called as member loans but not yet loaned;

(2) The following limit, to be determined each calendar year of membership on the basis of the audited balance sheet of such member at the close of its fiscal year immediately preceding or, in the case of an insurance company, its last annual statement to the Commissioner of Insurance:

(A) Five percent of the statutory capital base of a bank or trust company;

(B) One-half of 1 percent of the total outstanding loans made by savings and loan associations;

(C) Two and one-half percent of the capital and unassigned surplus of stock insurance companies, except fire insurance companies;

(D) Two and one-half percent of the unassigned surplus of mutual insurance companies, except fire insurance companies;

(E) One-tenth of 1 percent of the assets of fire insurance companies; and

(F) Such limits as may be approved by the board of directors of the corporation for other lending institutions; or

(3) Seven hundred fifty thousand dollars.

(d) Subject to paragraphs (1) and (3) of subsection (c) of this Code section, each call for member loans made by the corporation shall be prorated among the members of the corporation in substantially the same proportion that the adjusted loan limit of each member bears to the aggregate of the adjusted loan limits of all members. The adjusted loan limit of a member shall be the amount of such member's loan limit, as determined by reference to paragraph (2) of subsection (c) of this Code section, reduced by the balance of outstanding member loans made by such member to the corporation and the investment in capital of the corporation held by such member at the time of such call.

(e) All member loans to the corporation shall be evidenced by bonds, debentures, notes, or other evidences of indebtedness of the corporation, which shall be freely transferable at all times and which shall bear interest at a rate of interest determined by the board of directors.



§ 7-1-948. Duration of membership; withdrawal

(a) Membership in the corporation shall be for the duration of the corporation, provided that, upon written notice given to the corporation two years in advance, a member may withdraw from membership in the corporation at the expiration of such notice.

(b) A member shall not be obligated to make any loans to the corporation pursuant to calls made subsequent to notice of the intended withdrawal of said member.



§ 7-1-949. Powers of shareholders and members

(a) The shareholders and the members of the corporation shall have the following powers of the corporation:

(1) To determine the number of and elect directors as provided in Code Section 7-1-951;

(2) To amend its articles as provided in Code Section 7-1-950;

(3) To dissolve the corporation as provided in Code Section 7-1-956; and

(4) To exercise such other of the powers of the corporation, consistent with this article, as may be conferred on the shareholders and the members by the bylaws.

(b) As to all matters requiring action by the shareholders and the members of the corporation, said shareholders and said members shall vote separately thereon by classes; and, except as otherwise provided in this article, such matters shall require the affirmative vote of a majority of the votes to which the shareholders present or represented at the meeting shall be entitled and the affirmative vote of a majority of the votes to which the members present or represented at the meeting shall be entitled.

(c) Each shareholder shall have one vote, in person or by proxy, for each share of stock held by him; and each member shall have one vote, in person or by proxy, except that any member having a loan limit of more than $1,000.00 shall have one additional vote, in person or by proxy, for each additional $1,000.00 which such member is authorized to have outstanding on loans to the corporation at any one time, as determined under subsection (c) of Code Section 7-1-947.

(d) A holder of or subscriber to shares of the corporation or a member of the corporation shall be under no obligation to the corporation or its creditors with respect to such shares, subscriptions, or membership except in the circumstances set forth in Code Section 14-2-622, except that this subsection does not affect the obligation of a member to lend funds to the corporation pursuant to valid call.



§ 7-1-950. Amendment of articles

(a) Except as provided in subsections (b) and (c) of this Code section and subject to the approval of the department, the articles may be amended by the votes of the shareholders and the members of the corporation, voting separately by classes, and such amendments shall require approval by the affirmative vote of two-thirds of the votes to which the members shall be entitled.

(b) No amendment shall be adopted which is inconsistent with the general purposes expressed in paragraph (3) of subsection (a) of Code Section 7-1-941 or which authorizes any additional class of stock to be issued or which would tend to impair the ability of the department to examine and supervise the corporation.

(c) No amendment of the articles which increases the obligation of a member to make loans to the corporation or makes any change in the principal amount, interest rate, or maturity date or in the security or credit position of any outstanding loan of a member to the corporation or affects a member's right to withdraw from membership as provided in Code Section 7-1-948 or affects a member's voting rights as provided in this article shall be made without the consent of each member affected by such amendment.

(d) Within 30 days after any meeting at which an amendment to the articles is approved, it shall be submitted to the department together with such information as the department shall require. If the department finds in its discretion that the proposed amendment is in conformity with the objectives and requirements of this article, it shall issue its certificate approving the amendment. If the amendment is disapproved, the department shall briefly state its reasons for such action to the corporation. The decision of the department shall be conclusive, except as it may be subject to judicial review as provided in Code Section 7-1-90.

(e) Upon the approval of the department, articles of amendment signed and sworn to by the president, treasurer, and a majority of the directors, setting forth such amendment and due adoption thereof, shall, together with the department's certificate of approval, be submitted to the Secretary of State, who shall examine them and, if he finds that they conform to the requirements of this article, shall so certify and endorse his approval thereon.



§ 7-1-951. Board of directors; officers and agents

The business affairs of the corporation shall be managed and controlled by a board of directors, a president, a vice-president, a secretary, a treasurer, and such other officers and such agents as the corporation shall authorize by its bylaws. The board of directors shall consist of such number, not less than nine nor more than 15, as shall be determined in the first instance by the incorporators and thereafter annually by the members and the shareholders of the corporation. The board of directors may exercise all the powers of the corporation except such as are conferred by law or by the bylaws of the corporation upon the shareholders or members and shall choose and appoint all the agents and officers of the corporation and fill all vacancies except vacancies in the office of director, which shall be filled as provided in this Code section. The annual meeting shall be held prior to May 1 or, if no annual meeting shall be held in the year of incorporation, then within 90 days after the approval of the articles at a special meeting as provided in this Code section. At such annual meeting or at each special meeting held as provided in this Code section, the members of the corporation shall elect one-fifth of the board of directors and the shareholders shall elect the remaining directors. The directors shall hold office until the next annual meeting of the corporation or special meeting held in lieu of the annual meeting after the election and until their successors are elected and qualified, unless sooner removed in accordance with provisions of the bylaws. Any vacancy in the office of a director elected by the members shall be filled by the directors elected by the members, and any vacancy in the office of a director elected by the shareholders shall be filled by the directors elected by the shareholders. Directors and officers shall not be responsible for losses unless the same shall have been occasioned by the willful misconduct of such directors and officers. Directors shall serve without compensation.



§ 7-1-952. Setting apart net earnings; fiscal year

(a) Each year the corporation shall set apart its net earnings for all the preceding fiscal year. Whenever the amount of minimum capital established in Code Section 7-1-941 shall become impaired, it shall be built up again to the required amount in the manner provided for its original accumulation. Net earnings and surplus shall be determined by the board of directors after providing for such reserves as said directors deem desirable, and the determination of the directors made in good faith shall be conclusive on all persons.

(b) Corporations organized under this article shall adopt the calendar year as their fiscal year.



§ 7-1-953. Deposit of corporate funds

The corporation shall not deposit any of its funds in any bank or other financial institution unless such institution has been designated as a depository by a vote of a majority of the directors present at an authorized meeting of the board of directors, exclusive of any director who is an officer or director of the depository so designated. The corporation shall not receive money on deposit.



§ 7-1-954. Departmental power over corporations

The department shall exercise the same power and authority over corporations organized under this article as is now or hereafter exercised over banks and trust companies by Articles 1 and 2 of this chapter where such law is not in conflict with this chapter.



§ 7-1-955. First meeting

(a) The first meeting of the corporation shall be called by a notice signed by three or more of the incorporators, stating the time, place, and purpose of the meeting, a copy of which notice shall be mailed or delivered to each incorporator at least five days before the day appointed for the meeting. Said first meeting may be held without such notice upon agreement in writing to that effect signed by all the incorporators. There shall be recorded in the minutes of the meeting a copy of said notice or of such unanimous agreement of the incorporators.

(b) At such first meeting the incorporators shall organize by the choice, by ballot, of a temporary clerk; by the adoption of bylaws; by the election, by ballot, of directors; and by action upon such other matters within the powers of the corporation as the incorporators may see fit. The temporary clerk shall be sworn and shall make and attest a record of the proceedings. Four of the incorporators shall be a quorum for the transaction of business.



§ 7-1-956. Duration of corporation; dissolution

(a) The period of duration of the corporation shall be 35 years, subject, however, to the right of its shareholders and the members to dissolve the corporation prior to the expiration of said period as provided in subsection (b) of this Code section.

(b) The corporation may, upon the votes of the shareholders and the members of the corporation, voting separately by classes, dissolve said corporation; and such dissolution shall require approval by the affirmative vote of two-thirds of the votes to which the shareholders shall be entitled. Upon any dissolution of the corporation, none of the corporation's assets shall be distributed to the shareholders until all sums due the members of the corporation as creditors thereof have been paid in full.



§ 7-1-957. State indebtedness not to be created

Under no circumstances shall the credit of the State of Georgia be pledged to any corporation organized under this article nor shall acts of such corporation in any manner constitute or result in the creation of any indebtedness of the State of Georgia or any county or municipal corporation therein.



§ 7-1-958. Tax exemptions, credits, and privileges; occupational license taxes

(a) Any tax exemptions, tax credits, or tax privileges granted to banks or trust companies, and other lending institutions by any general laws of this state are granted to corporations organized pursuant to this article.

(b) Every corporation organized and engaged in business under this article shall pay an annual state occupational license tax of $50.00. Counties and municipalities are authorized, in addition, to levy the occupational license taxes as prescribed; provided, however, that no county or municipality shall levy any such occupational license tax in a greater amount than those prescribed.






Article 13 - Licensing of Mortgage Lenders and Mortgage Brokers

§ 7-1-1000. Definitions

As used in this article, the term:

(1) "Affiliate" or "person affiliated with" means, when used with reference to a specified person, a person who directly, indirectly, or through one or more intermediaries controls, is controlled by, or is under common control with the person specified. Any beneficial owner of 10 percent or more of the securities of a person or any executive officer, director, trustee, joint venturer, or general partner of a person is an affiliate of such person unless the shareholder, executive officer, director, trustee, joint venturer, or general partner shall prove that he or she in fact does not control, is not controlled by, or is not under common control with such person.

(2) "Audited financial statement" means the product of the examination of financial statements in accordance with generally accepted auditing standards by an independent certified public accountant, which product consists of an opinion on the financial statements indicating their conformity with generally accepted accounting principles.

(3) "Commissioner" means the commissioner of banking and finance.

(4) "Commitment" or "commitment agreement" means a statement by a lender required to be licensed or registered under this article that sets forth the terms and conditions upon which the lender is willing to make a particular mortgage loan to a particular borrower.

(5) "Control," including "controlling," "controlled by," and "under common control with,"' means the direct or indirect possession of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting or nonvoting securities, by contract, or otherwise.

(6) "Department" means the Department of Banking and Finance.

(7) "Depository institution" has the same meaning as in Section 3 of the Federal Deposit Insurance Act, 12 U.S.C. Section 1813(c), and includes any credit union.

(8) "Dwelling" means a residential structure that contains one to four units, whether or not that structure is attached to real property pursuant to Regulation Z Section 226.2(a)(19). The term includes an individual condominium unit, cooperative unit, mobile home, and trailer if it is used as a residence.

(9) "Executive officer" means the chief executive officer, the president, the principal financial officer, the principal operating officer, each vice president with responsibility involving policy-making functions for a significant aspect of a person's business, the secretary, the treasurer, or any other person performing similar managerial or supervisory functions with respect to any organization whether incorporated or unincorporated.

(10) "Extortionate means" means the use or the threat of violence or other criminal means to cause harm to the person, reputation of the person, or property of the person.

(11) "Federal banking agencies" means the Comptroller of the Currency, the National Credit Union Administration, and the Federal Deposit Insurance Corporation. Such term shall also include the Board of Governors of the Federal Reserve System.

(12) "Georgia Residential Mortgage Act" means this article, which also includes certain provisions in order to implement the federal Secure and Fair Enforcement for Mortgage Licensing Act of 2008.

(13) "Individual" means a natural person.

(14) "License" means a license issued by the department under this article to act as a mortgage loan originator, mortgage lender, or mortgage broker.

(15) "Loan processor or underwriter" means an individual who performs clerical or support duties as an employee at the direction of and subject to the supervision and instruction of a person licensed or exempt from licensing. For purposes of this paragraph, "clerical or support duties" may include, subsequent to the receipt of an application, the receipt, collection, distribution, and analysis of information common for the processing or underwriting of a residential mortgage loan; and communicating with a consumer to obtain the information necessary for the processing or underwriting of a loan, to the extent that such communication does not include offering or negotiating loan rates or terms or counseling consumers about residential mortgage loan rates or terms. An individual engaging solely in loan processor or underwriter activities shall not represent to the public, through advertising or other means of communicating or providing information, including the use of business cards, stationery, brochures, signs, rate lists, or other promotional items, that such individual can or will perform any of the activities of a mortgage loan originator.

(16) "Lock-in agreement" means a written agreement whereby a lender or a broker required to be licensed or registered under this article guarantees for a specified number of days or until a specified date the availability of a specified rate of interest for a mortgage loan, a specified formula by which the rate of interest will be determined, or a specific number of discount points if the mortgage loan is approved and closed within the stated period of time.

(17) "Makes a mortgage loan" means to advance funds, offer to advance funds, or make a commitment to advance funds to an applicant for a mortgage loan.

(18) "Misrepresent"' means to make a false statement of a substantive fact. Misrepresent may also mean to intentionally engage in any conduct which leads to a false belief which is material to the transaction.

(19) "Mortgage broker" means any person who directly or indirectly solicits, processes, places, or negotiates mortgage loans for others, or offers to solicit, process, place, or negotiate mortgage loans for others or who closes mortgage loans which may be in the mortgage broker's own name with funds provided by others and which loans are assigned within 24 hours of the funding of the loans to the mortgage lenders providing the funding of such loans.

(20) "Mortgage lender" means any person who directly or indirectly makes, originates, underwrites, holds, or purchases mortgage loans or who services mortgage loans.

(21) "Mortgage loan" means a loan or agreement to extend credit made to a natural person, which loan is secured by a deed to secure debt, security deed, mortgage, security instrument, deed of trust, or other document representing a security interest or lien upon any interest in one-to-four family residential property located in Georgia, regardless of where made, including the renewal or refinancing of any such loan.

(22) "Mortgage loan originator" means an individual who for compensation or gain or in the expectation of compensation or gain takes a residential mortgage loan application or offers or negotiates terms of a residential mortgage loan. Generally, this does not include an individual engaged solely as a loan processor or underwriter except as otherwise provided in subsection (a.1) of Code Section 7-1-1002; a person or entity that only performs real estate brokerage activities and is licensed or registered in accordance with Georgia law unless the person or entity is compensated by a mortgage lender, mortgage broker, or other mortgage loan originator or by any agent of such mortgage lender, mortgage broker, or other mortgage loan originator; and does not include a person or entity solely involved in extensions of credit relating to time-share plans, as that term is defined in 11 U.S.C. Section 101(53D).

(23) "Nation-wide Multistate Licensing System and Registry" means a mortgage licensing system developed and maintained by the Conference of State Bank Supervisors and the American Association of Residential Mortgage Regulators for the licensing and registration of licensed mortgage loan originators, mortgage loan brokers, and mortgage loan lenders, or its successor.

(24) "Nontraditional mortgage product" means any mortgage product other than a 30 year fixed rate mortgage.

(25) "Person" means any individual, sole proprietorship, corporation, limited liability company, partnership, trust, or any other group of individuals, however organized.

(26) "Real estate brokerage activity" means any activity that involves offering or providing real estate brokerage services to the public, including acting as a real estate agent or real estate broker for a buyer, seller, lessor, or lessee of real property; bringing together parties interested in the sale, purchase, lease, rental, or exchange of real property; negotiating, on behalf of any party, any portion of a contract relating to the sale, purchase, lease, rental, or exchange of real property, other than in connection with providing financing with respect to any such transaction; engaging in any activity for which a person engaged in the activity is required to be registered or licensed as a real estate agent or real estate broker under any applicable law; and offering to engage in any activity or act in any capacity described herein.

(27) "Registered mortgage loan originator" means any individual who meets the definition of mortgage loan originator, is registered with and maintains a unique identifier through the Nation-wide Multistate Licensing System and Registry, and is an employee of:

(A) A depository institution;

(B) A subsidiary that is:

(i) Owned and controlled by a depository institution; and

(ii) Regulated by a federal banking agency; or

(C) An institution regulated by the Farm Credit Administration.

(28) "Registrant" means any person required to register pursuant to Code Sections 7-1-1001 and 7-1-1003.2.

(29) "Residential property" means improved real property used or occupied, or intended to be used or occupied, as the primary residence of a natural person. Such term does not include rental property or second homes. A natural person can have only one primary residence.

(30) "Residential mortgage loan" means any loan primarily for personal, family, or household use that is secured by a mortgage, deed of trust, or other equivalent consensual security interest on a dwelling, as defined in Section 103(v) of the Truth in Lending Act, or residential real estate upon which is constructed or intended to be constructed a dwelling.

(31) "Residential real estate" means any real property located in Georgia upon which is constructed or intended to be constructed a dwelling.

(32) "Service a mortgage loan" means the collection or remittance for another or the right to collect or remit for another of payments of principal, interest, trust items such as insurance and taxes, and any other payments pursuant to a mortgage loan.

(33) "Ultimate equitable owner" means a natural person who, directly or indirectly, owns or controls an ownership interest in a corporation or any other form of business organization, regardless of whether such natural person owns or controls such ownership interest through one or more natural persons or one or more proxies, powers of attorney, nominees, corporations, associations, limited liability companies, partnerships, trusts, joint-stock companies, other entities or devices, or any combination thereof.

(34) "Unique identifier" means a number or other identifier assigned by protocols established by the Nation-wide Multistate Licensing System and Registry.



§ 7-1-1001. Exemption for certain persons and entities; registration requirements

(a) The following persons shall not be required to obtain a mortgage loan originator, mortgage broker, or mortgage lender license and shall not be subject to the provisions of this article but may be subject to registration requirements, unless otherwise provided by this article:

(1) Any lender authorized to engage in business as a bank, credit card bank, savings institution, or credit union under the laws of the United States, any state or territory of the United States, or the District of Columbia, the deposits of which are federally insured;

(2) Any wholly owned subsidiary of any lender described in paragraph (1) of this subsection. Any subsidiary that violates any applicable law of this article may be subject to a cease and desist order as provided for in Code Section 7-1-1018;

(2.1) Any wholly owned subsidiary of any bank holding company; provided, however, that such subsidiary shall be subject to registration requirements in order to facilitate the department's handling of consumer inquiries. Such requirements are contained in Code Section 7-1-1003.3;

(3) Registered mortgage loan originators, when acting for an entity described in paragraph (1) or (2) of this subsection. To qualify for this exemption, an individual shall be registered with and maintain a unique identifier through registration with the Nation-wide Multistate Licensing System and Registry;

(4) Any individual who offers or negotiates terms of a residential mortgage loan with or on behalf of an immediate family member of such individual. For purposes of this exemption, the term "immediate family member" means a spouse, child, sibling, parent, grandparent, or grandchild. Immediate family members shall include stepparents, stepchildren, stepsiblings, and adoptive relationships;

(5) An attorney licensed to practice law in Georgia who negotiates the terms of a residential mortgage loan on behalf of a client as an ancillary matter to the attorney's representation of the client, unless the attorney is compensated by a lender, a mortgage broker, or other mortgage loan originator or by any agent of such lender, mortgage broker, or other mortgage loan originator;

(6) A Georgia licensed real estate broker or real estate salesperson not actively engaged in the business of negotiating mortgage loans or a Georgia licensed real estate salesperson providing information to a lender or its agent related to an existing or potential short sale transaction in which a separate fee is not received by such real estate broker or real estate salesperson; however, such real estate broker or real estate salesperson who directly or indirectly negotiates, places, or finds a mortgage for others shall not be exempt from the provisions of this article;

(7) Any person performing any act relating to mortgage loans under order of any court;

(8) Any natural person or the estate of or trust created by a natural person making a mortgage loan with his or her own funds for his or her own investment, including those natural persons or the estates of or trusts created by such natural persons who make a purchase money mortgage for financing sales of their own property;

(9) The United States of America, the State of Georgia or any other state, and any agency, division, or corporate instrumentality of any governmental entity, including without limitation: the Georgia Housing and Finance Authority, the Georgia Development Authority, the Federal National Mortgage Association (FNMA), the Federal Home Loan Mortgage Corporation (FHLMC), the Government National Mortgage Association (GNMA), the United States Department of Housing and Urban Development (HUD), the Federal Housing Administration (FHA), the Department of Veterans Affairs (VA), the Farmers Home Administration (FmHA), and the Farm Credit Administration and its chartered agricultural credit associations;

(10) Any individual who offers or negotiates terms of a residential mortgage loan secured by a dwelling that serves as the individual's residence;

(11) Any person who makes a mortgage loan to an employee of such person as an employment benefit;

(12) Any licensee under Chapter 3 of this title, the "Georgia Industrial Loan Act," provided that any mortgage loan made by such licensee is for $3,000.00 or less;

(13) Nonprofit corporations making mortgage loans to promote home ownership or improvements for the disadvantaged;

(14) A natural person employed by a licensed or registered mortgage broker, a licensed or registered mortgage lender, or any person exempted from the mortgage broker or mortgage lender licensing requirements of this article when acting within the scope of employment and under the supervision of the mortgage broker or mortgage lender or exempted person as an employee and not as an independent contractor, except those natural persons exempt from licensure as a mortgage broker or mortgage lender under paragraph (17) of this subsection. To be exempt from licensure as a mortgage broker or mortgage lender, a natural person shall be employed by only one such employer and shall be at all times eligible for employment in compliance with the provisions and prohibitions of Code Section 7-1-1004. Such natural person, who meets the definition of mortgage loan originator provided in paragraph (22) of Code Section 7-1-1000, shall be subject to mortgage loan originator licensing requirements. A natural person against whom a cease and desist order has become final shall not qualify for this exemption while under the employment time restrictions of subsection (o) of Code Section 7-1-1004 if such order was based on a violation of Code Section 7-1-1002 or 7-1-1013 or whose license was revoked within five years of the date such person was hired;

(15) Any person who purchases mortgage loans from a mortgage broker or mortgage lender solely as an investment and who is not in the business of brokering, making, purchasing, or servicing mortgage loans;

(16) Any natural person who makes five or fewer mortgage loans in any one calendar year. A person other than a natural person who makes five or fewer mortgage loans in any one calendar year shall not be exempt from the licensing requirements of this article;

(17) (A) A natural person otherwise required to be licensed as a mortgage lender or mortgage broker, who is under an exclusive written independent contractor agreement with any person that is a wholly owned subsidiary of a financial holding company or bank holding company, savings bank holding company, or thrift holding company, which subsidiary also meets the following requirements, subject to the review and approval of the department:

(i) The subsidiary has provided an undertaking of accountability supported by a surety bond equal to the lesser of $1 million or $50,000.00 per exempt person, to cover all of its persons exempted by this paragraph, that includes full and direct financial responsibility for the mortgage broker activities of each such exempted person, and also provides for the education of the exempt persons, the handling of consumer complaints related to the exempt persons, and the supervision of the mortgage broker activities of the exempt persons;

(ii) The subsidiary has applied for and been granted a mortgage broker or mortgage lender license, consistent with the provisions of this article and renewable annually; and

(iii) The subsidiary has paid applicable fees for this license, which license fees shall be the lesser of one-half of the sum of the cost of the individual licenses or $100,000.00.

(B) To maintain the exemption, a natural person shall:

(i) Solicit, process, place, or negotiate a mortgage loan to be made only by the licensed subsidiary or its affiliate; and

(ii) Be at all times in compliance with the provisions and prohibitions of Code Section 7-1-1013 and the provisions and prohibitions applicable to employees under Code Section 7-1-1004.

(C) For purposes of this paragraph, the term "financial holding company" means a financial holding company as defined in the Bank Holding Company Act of 1956, as amended.

(D) The commissioner shall provide by rule or regulation for the implementation of this paragraph; or

(18) (A) An employee of a bona fide nonprofit corporation who acts as a mortgage loan originator only with respect to his or her work duties with the bona fide nonprofit corporation and who acts as a mortgage loan originator only with respect to mortgage loans with terms that are favorable to the borrower shall be exempt from obtaining a mortgage loan originator license. In order for a corporation to be considered a bona fide nonprofit corporation under this paragraph, the department shall determine, under criteria and pursuant to processes established by the department, that the nonprofit corporation:

(i) Has the status of a tax-exempt organization under Section 501(c) (3) of the Internal Revenue Code of 1986;

(ii) Promotes affordable housing;

(iii) Conducts its activities in a manner that serves public or charitable purposes, rather than commercial purposes;

(iv) Receives funding and revenue and charges fees in a manner that does not incentivize it or its employees to act other than in the best interests of its clients;

(v) Compensates its employees in a manner that does not incentivize employees to act other than in the best interests of its clients;

(vi) Provides or identifies for the borrower mortgage loans with terms favorable to the borrower and comparable to mortgage loans and housing assistance provided under government housing assistance programs. In order for mortgage loans to have terms that are favorable to the borrower, the department shall determine that the terms are consistent with loan origination in a public or charitable context, rather than in a commercial context; and

(vii) Satisfies the exemption from licensure set forth in paragraph (13) of this subsection.

(B) The department shall periodically examine the books and activities of an organization it has previously identified as a bona fide nonprofit corporation for purposes of this paragraph in order to determine if it continues to meet the criteria for such status under subparagraph (A) of this paragraph. In conducting such an examination, the department shall have all of the powers set forth in Code Section 7-1-1009. In the event the nonprofit corporation no longer qualifies for such status, then the employee exemption from having a mortgage loan originator license shall no longer be applicable.

(b) Exemptions enumerated in paragraphs (1), (2), (2.1), (7), (8), (9), (11), (12), (13), (14), (15), (16), and (17) of subsection (a) of this Code section shall be exemptions from licensure as a mortgage broker or mortgage lender only. Nothing in paragraphs (1), (2), (2.1), (7), (8), (9), (11), (12), (13), (14), (15), (16), and (17) of subsection (a) of this Code section shall be intended to exempt natural persons from compliance with mortgage loan originator licensing requirements as set forth in this article and the Secure and Fair Enforcement for Mortgage Licensing Act of 2008. Individuals that transact business as a mortgage loan originator, unless specifically exempted by paragraph (3), (4), (5), (6), (10), or (18) of subsection (a) of this Code section, shall obtain a mortgage loan originator license as required by Code Section 7-1-1002 whether they are employed by a mortgage broker, mortgage lender, or person exempted as a mortgage broker or lender as set forth in this subsection.



§ 7-1-1001.1. Requirement for mortgage loan originator license; application to sellers of mobile homes

(a) Effective August 1, 2010, it shall be prohibited for any person to engage in the activities of a mortgage loan originator without first obtaining and maintaining a mortgage loan originator license as set forth in this article. All provisions within this article that relate to the licensing requirements and associated duties and responsibilities of mortgage loan originators shall be effective as of August 1, 2010.

(b) The department shall have the broad administrative authority to administer, interpret, and enforce this article and the federal Secure and Fair Enforcement for Mortgage Licensing Act of 2008, and promulgate rules or regulations implementing it, in order to carry out the intentions of the federal legislation.

(c) The provisions of the federal Secure and Fair Enforcement for Mortgage Licensing Act of 2008 shall apply to the activities of retail sellers of manufactured homes to the extent determined by the United States Department of Housing and Urban Development through written guidelines, rules, regulations, or interpretive letters.



§ 7-1-1002. Transaction of business without a license, registration, or exemption prohibited; knowing purchase of mortgage loan from unlicensed or nonexempt broker or lender prohibited; liability of persons controlling violators

(a) It shall be prohibited for any person to transact business in this state directly or indirectly as a mortgage broker, a mortgage lender, or a mortgage loan originator unless such person:

(1) Is licensed or registered as such by the department utilizing the Nation-wide Multistate Licensing System and Registry;

(2) Is exempted from the licensing or registration requirements pursuant to Code Section 7-1-1001;

(3) In the case of an employee of a mortgage broker or mortgage lender, has qualified to be relieved of the necessity for a license under the employee exemption in paragraph (14) of subsection (a) of Code Section 7-1-1001; or

(4) In the case of a mortgage loan originator, such person is supervised by a mortgage broker, mortgage lender, or exemptee on a daily basis while performing mortgage functions; is employed by and works exclusively for only one mortgage broker, mortgage lender, or exemptee; and is paid on a W-2 basis by the employing mortgage broker, mortgage lender, or exemptee, except those natural persons exempt from licensure as a mortgage broker or mortgage lender under paragraph (17) of subsection (a) of Code Section 7-1-1001. Each licensed mortgage loan originator shall register with and maintain a valid unique identifier issued by the Nation-wide Multistate Licensing System and Registry. For the purposes of implementing an orderly and efficient mortgage loan originator process, the department may establish licensing rules or regulations and interim procedures for licensing and acceptance of applications.

(a.1) A loan processor or underwriter who is an independent contractor shall not engage in the activities of a loan processor or underwriter unless such independent contractor loan processor or underwriter obtains and maintains a mortgage broker or mortgage lender license. Each independent contractor loan processor or underwriter licensed as a mortgage broker or mortgage lender shall have and maintain a valid unique identifier issued by the Nation-wide Multistate Licensing System and Registry.

(b) It shall be prohibited for any person, as defined in Code Section 7-1-1000, to purchase, sell, or transfer one or more mortgage loans or loan applications from or to a mortgage loan originator, mortgage broker, or mortgage lender who is neither licensed nor exempt from the licensing or registration provisions of this article. Such a purchase shall not affect the obligation of the borrower under the terms of the mortgage loan. The department shall provide for distribution or availability of information regarding approved or revoked licenses.

(c) Every person who directly or indirectly controls a person who violates subsection (a), (a.1), or (b) of this Code section, every general partner, executive officer, joint venturer, or director of such person, and every person occupying a similar status or performing similar functions as such person violates with and to the same extent as such person, unless the person whose violation arises under this subsection sustains the burden of proof that he or she did not know and, in the exercise of reasonable care, could not have known of the existence of the facts by reason of which the original violation is alleged to exist.



§ 7-1-1003. Applications for licenses

(a) An application for a license under this article shall be made in writing, under oath, and in such form as the department may prescribe. Each such form shall contain content as set forth by rule, regulation, instruction, or procedure of the department and may be changed or updated as necessary by the department in order to carry out the purposes of this article. The department, by regulation, may prescribe different classes of licenses for mortgage loan originators, mortgage brokers, and mortgage lenders.

(b) The application shall include the following:

(1) The legal name and address of the applicant and, if the applicant is a partnership, association, corporation, or other business entity, of every member, officer, and director thereof;

(2) All names, including, but not limited to, website domain names (URLs), under which the applicant will conduct business in Georgia;

(3) For mortgage brokers and mortgage lenders, the address of the main office or principal place of business where books and records are located and any other locations at which the applicant will engage in any business activity covered by the provisions of this article, together with the mailing address where the department shall send all correspondence, orders, or notices. Any changes in this mailing address shall be delivered in writing to the department before the change is effective;

(4) For mortgage brokers and mortgage lenders, the complete name and address of the applicant's initial registered agent and registered office for service of process in Georgia. If the applicant is a Georgia corporation, this registered agent shall be the same as the agent recorded with the Secretary of State. Any changes in the registered agent or registered office shall be delivered in writing to the department and the Secretary of State, if applicable, before the change is effective. The registered agent may, but is not required to, be an officer of the applicant, and the registered office shall be a Georgia location where the registered agent may be served;

(5) For mortgage brokers and mortgage lenders, the general plan and character of the business;

(6) For mortgage brokers and mortgage lenders, a financial statement of the applicant;

(7) For mortgage brokers and mortgage lenders, such other data, financial statements, and pertinent information as the department may require with respect to the applicant, its directors, trustees, officers, members, agents, or ultimate equitable owners of 10 percent or more of the applicant; and

(8) For mortgage brokers and mortgage loan originators, evidence of satisfaction of experience or education requirements, as required by regulations of the department.

(c) All applications filed under this Code section shall be filed together with:

(1) Investigation and supervision fees established by regulation;

(2) The items required by Code Section 7-1-1003.2; and

(3) Other information as may be required by the department.



§ 7-1-1003.1. Physical place of business

If the applicant for a mortgage broker license or a renewal of such license does not have a physical place of business in Georgia, a license or renewal shall only be issued if the applicant's home state does not require that in order to be licensed a mortgage broker shall have a physical place of business in such home state. In either case, an applicant shall have a registered agent and a registered office in this state.



§ 7-1-1003.2. Financial requirements for licensing and registration; bond requirements

(a) Each licensed or registered mortgage broker shall provide the department with a bond. The bond for a mortgage broker shall be in the principal sum of $50,000.00 or such greater sum as the department may require as set forth by regulation based on an amount that reflects the dollar amount of loans originated, and the bond shall meet the other requirements of subsection (d) of this Code section.

(b) Except as otherwise provided in subsection (d) of this Code section, the department shall not license or register any mortgage lender unless the applicant or registrant provides the department with a bond. The bond for a mortgage lender shall be in the principal sum of $150,000.00 or such greater sum as the department may require as set forth by regulation based on an amount that reflects the dollar amount of loans originated, and which bond shall meet the other requirements of subsection (d) of this Code section.

(c) Each mortgage loan originator shall be covered by the surety bond of his or her sponsoring licensed or registered mortgage broker or lender. In the event that the mortgage loan originator is an employee of a licensed or registered mortgage broker or lender or under an exclusive written independent contractor agreement as described in paragraph (17) of Code Section 7-1-1001, the surety bond of such licensed or registered mortgage broker or lender may be used in lieu of the mortgage loan originator's surety bond requirement.

(d) General bond requirements:

(1) The bond requirements for mortgage loan originators, mortgage brokers, and mortgage lenders are continuous in nature and shall be maintained at all times as a condition of licensure;

(2) The corporate surety bond shall be for a term and in a form satisfactory to the department, shall be issued by a bonding company or insurance company authorized to do business in this state and approved by the department, and shall run to the State of Georgia for the benefit of any person damaged by noncompliance of a licensee with this article, the "Georgia Residential Mortgage Act," or with any condition of such bond. Damages under the bond shall include moneys owed to the department for fees, fines, or penalties. Such bond shall be continuously maintained thereafter in full force. Such bond shall be conditioned upon the applicant or the licensee conducting his or her licensed business in conformity with this article and all applicable laws;

(3) When an action is commenced on a licensee's bond, the department may require the filing of a new bond; and

(4) Immediately upon recovery upon any action on the bond, the licensee shall file a new bond.

(e) Any person including the department who may be damaged by noncompliance of a licensee with any condition of a bond or this article, the "Georgia Residential Mortgage Act," may proceed on such bond against the principal or surety thereon, or both, to recover damages.



§ 7-1-1003.3. Application for registration

An application to register as a mortgage lender or broker under this article shall be made annually in writing, under oath, on a form provided by the department, subject to requirements specified by rules and regulations of the department.



§ 7-1-1003.4. Notification statement

Reserved. Repealed by Ga. L. 2009, p. 252, § 1/HB 312, effective July 1, 2009.



§ 7-1-1003.5. Nation-wide Multistate Licensing System and Registry

(a) The department is authorized to:

(1) Participate in the Nation-wide Multistate Licensing System and Registry in order to facilitate the sharing of information and standardization of the licensing and application processes for mortgage loan originators, mortgage brokers, and mortgage lenders by electronic or other means;

(2) Enter into operating agreements, information sharing agreements, interstate cooperative agreements, and other contracts necessary for the department's participation in the Nation-wide Multistate Licensing System and Registry;

(3) Request that the Nation-wide Multistate Licensing System and Registry adopt an appropriate privacy, data security, and security breach notification policy that is in full compliance with existing state and federal law;

(4) Disclose or cause to be disclosed without liability via the Nation-wide Multistate Licensing System and Registry applicant and licensee information, including, but not limited to, violations of this article and enforcement actions to facilitate regulatory oversight of mortgage loan originators, mortgage brokers, and mortgage lenders across state jurisdictional lines;

(5) Establish and adopt, by rule or regulation, requirements for participation by applicants and licensees in the Nation-wide Multistate Licensing System and Registry upon the department's determination that each new or amended requirement is consistent with both the public interest and the purposes of this article; and

(6) Pay all fees received from licensees and applicants related to applications, licenses, and renewals to the Office of the State Treasurer; provided, however, that the department may net such fees to recover the cost of participation in the Nation-wide Multistate Licensing System and Registry.

(b) Irrespective of its participation in the Nation-wide Multistate Licensing System and Registry, the department retains full and exclusive authority over determinations whether to grant, renew, suspend, or revoke licenses issued to mortgage loan originators, mortgage brokers, and mortgage lenders under this article. Nothing in this Code section shall be construed to reduce this authority.



§ 7-1-1003.6. Privileged or confidential nature of information; exception

(a) Except as otherwise provided in the federal Secure and Fair Enforcement for Mortgage Licensing Act of 2008, the requirements under any federal law or Georgia state law regarding the privacy or confidentiality of any information or material provided to the Nation-wide Multistate Licensing System and Registry and any privilege arising under federal or state law, including the rules of any federal or state court, with respect to such information or material, shall continue to apply to such information or material after the information or material has been disclosed to the Nation-wide Multistate Licensing System and Registry. Such information and material may be shared with all state and federal regulatory agencies or law enforcement authorities without the loss of privilege or the loss of confidentiality protection provided by federal or state law.

(b) Information or material that is subject to privilege or confidentiality under subsection (a) of this Code section shall not be subject to:

(1) Disclosure under any federal or state law governing the disclosure to the public of information held by an officer or an agency of the federal government or the respective state; or

(2) Subpoena or discovery, or admission into evidence, in any private civil action unless with respect to any privilege held by the Nation-wide Multistate Licensing System and Registry regarding such information or material, the person to whom such information or material pertains waives, in whole or in part, in the discretion of such person that privilege.

(c) This Code section shall not apply with respect to the information or material relating to the employment history of, and publicly adjudicated disciplinary and enforcement actions against, licensees that are included in the Nation-wide Multistate Licensing System and Registry for access by the public.



§ 7-1-1003.7. Approval of mortgage industry related courses; application; renewal applications; audits

(a) Any education provider which offers mortgage industry related courses designed to satisfy education requirements as provided in subsection (c) of Code Section 7-1-1004 and associated department rules shall be approved by the department.

(b) An application under this Code section shall be made in writing, under oath, and in such form as the department may prescribe. The application shall include the following:

(1) The name and address of the applicant and, if the entity is not a sole proprietorship, the name of every member, officer, principal, or director thereof;

(2) The name under which the applicant will conduct business in Georgia;

(3) A proposed certificate program or course of study which lists each subject to be taught and credit or classroom hours for each course designed to satisfy education requirements;

(4) Qualifications and credentials of any and all instructors teaching courses named in paragraph (3) of this subsection; and

(5) Other information as may be required by the department.

(c) The initial application shall be filed with the department along with fees established by rule, no portion of which shall be refunded or prorated. Upon receipt of an application, the department shall conduct such investigation as it deems necessary to determine that the applicant and the individuals who direct the affairs or establish policy for the applicant, including the officers, directors, or the equivalent, are of good character and ethical reputation; that the applicant and such persons meet the requirements of subsection (h) of Code Section 7-1-1004; that the applicant and such persons demonstrate reasonable financial responsibility; that the applicant has and maintains a registered agent for service in this state; and that the applicant and such persons are qualified by education and experience to present courses directly related to the mortgage brokering process.

(d) All education providers approved under this Code section shall be required to file a renewal application on an annual basis in writing, under oath, and in such a form as the department may prescribe. A fee established by the department shall be paid with each renewal application, which fee shall not be refunded or prorated. Failure to file a renewal application shall result in the education provider being removed from the department list of approved mortgage education providers.

(e) The department may audit or investigate course offerings of the applicant or approved mortgage education provider as it deems necessary and without cost to the department.



§ 7-1-1004. Investigation of applicant and its officers; audit; education, experience, and other requirements relative to licensees and registrants

(a) Upon receipt of an application for license or registration, the department shall conduct such investigation as it deems necessary to determine that the mortgage broker and mortgage lender applicant and the individuals who direct the affairs or establish policy for the mortgage broker and mortgage lender applicant, including the officers, directors, or the equivalent, are of good character and ethical reputation; that the mortgage broker and mortgage lender applicant is not disqualified for licensure as a result of adverse administrative civil or criminal findings in any jurisdiction; that the mortgage broker and mortgage lender applicant and such persons meet the requirements of subsection (h) of this Code section; that the mortgage broker and mortgage lender applicant and such persons demonstrate reasonable financial responsibility; that the mortgage broker and mortgage lender applicant has reasonable policies and procedures to receive and process customer grievances and inquiries promptly and fairly; and that the mortgage broker and mortgage lender applicant has and maintains a registered agent for service in this state.

(b) The department shall not license or register any mortgage broker and mortgage lender applicant unless it is satisfied that the mortgage broker and mortgage lender applicant may be expected to operate its mortgage lending or brokerage activities in compliance with the laws of this state and in a manner which protects the contractual and property rights of the citizens of this state.

(c) The department may establish by rule or regulation minimum education or experience requirements for an applicant for a mortgage broker license or renewal of such a license.

(d) Upon receipt of an application for a mortgage loan originator license, the department shall conduct such investigation as it deems necessary to determine that the mortgage loan originator applicant:

(1) Has never had a mortgage loan originator license revoked in any governmental jurisdiction, except that a subsequent formal vacation of such revocation shall not be deemed a revocation;

(2) Has not been convicted of, or pleaded guilty or nolo contendere to, a felony in a domestic, foreign, or military court; provided, however, that any pardon of a conviction shall not be a conviction for purposes of this subsection;

(3) Has demonstrated financial responsibility, character, and general fitness such as to command the confidence of the community and to warrant a determination that the mortgage loan originator will operate honestly, fairly, and efficiently within the purposes of this article;

(4) Has completed the prelicensing education requirement described in subsection (e) of this Code section; and

(5) Has passed a written test that meets the test requirement described in subsection (f) of this Code section.

(e) (1) An individual shall complete at least 20 hours of prelicensing education courses reviewed and approved by the Nation-wide Multistate Licensing System and Registry based upon reasonable standards. Review and approval of a prelicensing education course shall include review and approval of the course provider. The 20 hours of prelicensing education shall include at least:

(A) Three hours of federal law and regulations;

(B) Three hours of ethics, which shall include instruction on fraud, consumer protection, and fair lending issues; and

(C) Two hours of training related to lending standards for the nontraditional mortgage product marketplace.

(2) Nothing in this subsection shall preclude any prelicensing education course, as approved by the Nation-wide Multistate Licensing System and Registry, that is provided by the employer of the mortgage loan originator applicant or an entity which is affiliated with the applicant by an agency contract, or any subsidiary or affiliate of such employer or entity.

(3) Prelicensing education may be offered either in a classroom, online, or by any other means approved by the Nation-wide Multistate Licensing System and Registry.

(4) The prelicensing education requirements approved by the Nation-wide Multistate Licensing System and Registry in paragraph (1) of this subsection for any state shall be accepted as credit towards completion of prelicensing education requirements in Georgia.

(5) A person previously licensed under this article applying to be licensed again shall prove that he or she has completed all of the continuing education requirements for the year in which the license was last held.

(6) The department is authorized to enact rules and regulations related to the expiration of prelicensing education.

(f) (1) In order to meet the written test requirement referred to in subsection (d) of this Code section for mortgage loan originators, an individual shall pass, in accordance with the standards established under this subsection, a qualified written test developed by the Nation-wide Multistate Licensing System and Registry and administered by a test provider approved by the Nation-wide Multistate Licensing System and Registry based upon reasonable standards.

(2) A written test shall not be treated as a qualified written test for purposes of this subsection unless the test adequately measures the applicant's knowledge and comprehension in appropriate subject areas, including:

(A) Ethics;

(B) Federal law and regulation pertaining to mortgage origination;

(C) State law and regulation pertaining to mortgage origination; and

(D) Federal and state law and regulation, including instruction on fraud, consumer protection, the nontraditional mortgage marketplace, and fair lending issues.

(3) Nothing in this subsection shall prohibit a test provider approved by the Nation-wide Multistate Licensing System and Registry from providing a test at the location of the employer of the applicant or the location of any subsidiary or affiliate of the employer of the applicant or the location of any entity with which the applicant holds an exclusive arrangement to conduct the business of a mortgage loan originator.

(4) (A) An individual shall not be considered to have passed a qualified written test unless the individual achieves a test score of not less than 75 percent correct answers to questions.

(B) An individual may retake a test three consecutive times with each consecutive taking occurring at least 30 days after the preceding test.

(C) After failing three consecutive tests, an individual shall wait at least six months before taking the test again.

(D) A licensed mortgage loan originator who fails to maintain a valid license for a period of five years or longer shall retake the test, not taking into account any time during which such individual is a registered mortgage loan originator.

(g) (1) In order to meet the annual continuing education requirements referred to in paragraph (2) of subsection (e) of Code Section 7-1-1005, a licensed mortgage loan originator shall complete at least eight hours of education approved in accordance with paragraph (2) of this subsection which shall include at least:

(A) Three hours of federal law and regulations;

(B) Two hours of ethics, which shall include instruction on fraud, consumer protection, and fair lending issues; and

(C) Two hours of training related to lending standards for the nontraditional mortgage product marketplace.

(2) For purposes of paragraph (1) of this subsection, continuing education courses shall be reviewed and approved by the Nation-wide Multistate Licensing System and Registry based upon reasonable standards. Review and approval of a continuing education course shall include review and approval of the course provider.

(3) Nothing in this subsection shall preclude any education course from approval by the Nation-wide Multistate Licensing System and Registry that is provided by the employer of the mortgage loan originator or any entity which is affiliated with the mortgage loan originator by an agency contact, or any subsidiary or affiliate of such employer or entity.

(4) Continuing education may be offered either in a classroom, online, or by any other means approved by the Nation-wide Multistate Licensing System and Registry.

(5) A licensed mortgage loan originator, except for as provided for in paragraph (9) of this subsection and subsection (f) of Code Section 7-1-1005, shall only receive credit for a continuing education course in the year in which the course is taken and shall not take the same approved course in the same or successive years to meet the annual requirements for continuing education.

(6) A licensed mortgage loan originator who is an approved instructor of an approved continuing education course may receive credit for the licensed mortgage loan originator's own annual continuing education requirement at the rate of two hours of credit for every one hour taught.

(7) An individual having successfully completed the education requirements approved by the Nation-wide Multistate Licensing System and Registry in paragraph (1) of this subsection for any state shall be accepted as credit towards completion of continuing education requirements in Georgia.

(8) A licensed mortgage loan originator who subsequently becomes unlicensed shall complete the continuing education requirements for the last year in which the license was held prior to issuance of a new or renewed license or the prelicensing education in the event the prelicensing education has expired pursuant to the rules and regulations of the department.

(9) An individual meeting the requirements of subsection (e) of Code Section 7-1-1005 may make up any deficiency in continuing education as established by rule or regulation of the department.

(h) The department shall not issue or may revoke a license or registration if it finds that the mortgage loan originator, mortgage broker, or mortgage lender applicant or licensee, or any person who is a director, officer, partner, agent, employee, or ultimate equitable owner of 10 percent or more of the mortgage broker or mortgage lender applicant, registrant, or licensee or any individual who directs the affairs or establishes policy for the mortgage broker or mortgage lender applicant, registrant, or licensee, has been convicted of a felony in any jurisdiction or of a crime which, if committed within this state, would constitute a felony under the laws of this state. Other than a mortgage loan originator, for the purposes of this article, a person shall be deemed to have been convicted of a crime if such person shall have pleaded guilty or nolo contendere to a charge thereof before a court or federal magistrate or shall have been found guilty thereof by the decision or judgment of a court or federal magistrate or by the verdict of a jury, irrespective of the pronouncement of sentence or the suspension thereof, and regardless of whether first offender treatment without adjudication of guilt pursuant to the charge was entered, or an adjudication or sentence was otherwise withheld or not entered on the charge, unless and until such plea of guilty, or such decision, judgment, or verdict, shall have been set aside, reversed, or otherwise abrogated by lawful judicial process or until probation, sentence, or both probation and sentence of a first offender have been successfully completed and documented, or unless the person convicted of the crime shall have received a pardon therefor from the President of the United States or the governor or other pardoning authority in the jurisdiction where the conviction occurred or shall have received an official certification or pardon granted by the state's pardoning body in the jurisdiction where the conviction occurred. For purposes of this article, a mortgage loan originator shall be deemed to have been convicted of a crime if he or she has pleaded guilty to, been found guilty of, or entered a first offender or nolo contendere plea to a felony in a domestic, foreign, or military court; provided, however, that any pardon of a conviction shall not be a conviction.

(i) The department shall be authorized to obtain conviction data with respect to any mortgage loan originator, mortgage broker, or mortgage lender applicant or any person who is a director, officer, partner, agent, employee, or ultimate equitable owner of 10 percent or more of the mortgage broker or mortgage lender applicant and any individual who directs the affairs of the company or establishes policy. The department may directly submit to the Georgia Crime Information Center two complete sets of fingerprints of such applicant or such person, together with the required records search fees and such other information as may be required. Fees for background checks that the department administers shall be sent to the department by applicants and licensees together with the fingerprints. Mortgage broker and mortgage lender applicants, licensees, and registrants shall have the primary responsibility for obtaining background checks of covered employees which are defined as employees who work in this state and also have the authority to enter, delete, or verify any information on any mortgage loan application form or document. The department shall, however, retain the right to obtain conviction data on covered employees.

(j) In connection with an application for licensing with respect to any mortgage loan originator applicant, mortgage broker, or lender applicant, at the direction of the department, the applicant shall, at a minimum, furnish to the Nation-wide Multistate Licensing System and Registry information concerning the applicant's identity, including:

(1) Fingerprints for submission to the Federal Bureau of Investigation and any governmental agency or entity authorized to receive such information for a state, national, and international criminal history background check;

(2) Personal history and experience in a form prescribed by the Nation-wide Multistate Licensing System and Registry, including the submission of authorization for the Nation-wide Multistate Licensing System and Registry and the department to obtain:

(A) An independent credit report obtained from a consumer reporting agency described in section 603(p) of the Fair Credit Reporting Act, 15 U.S.C. Section 1681a(f); and

(B) Information related to any administrative, civil, or criminal findings by any governmental jurisdiction;

(3) For the purposes set forth in this subsection and in order to reduce the points of contact which the Federal Bureau of Investigation may have to maintain for purposes of such section, the department may use the Nation-wide Multistate Licensing System and Registry as a channeling agent for requesting information from and distributing information to the Department of Justice or any governmental agency; and

(4) For the purposes of this subsection and in order to reduce the points of contact which the department may have to maintain for purposes of such subsection, the department may use the Nation-wide Multistate Licensing System and Registry as a channeling agent for requesting and distributing information to and from any source so directed by the department.

(k) Every mortgage broker and mortgage lender licensee, registrant, and applicant shall be authorized and required to obtain background checks on covered employees. Such background checks shall be handled by the Georgia Crime Information Center pursuant to Code Section 35-3-34 and the rules and regulations of the Georgia Crime Information Center. Licensees, registrants, and applicants shall be responsible for any applicable fees charged by the center. A background check shall be initiated for a person in the employ of a licensee, registrant, or applicant within ten days of the date of initial hire and be completed with satisfactory results within the first 90 days of employment. This provision shall not apply to directors, officers, partners, agents, or ultimate equitable owners of 10 percent or more or to persons who direct the company's affairs or establish policy, whose background shall have been investigated through the department before taking office, beginning employment, or securing ownership. Upon receipt of information from the Georgia Crime Information Center that is incomplete or that indicates an employee has a criminal record in any state other than Georgia, the employer shall submit to the department two complete sets of fingerprints of such person, together with the applicable fees and any other required information. The department shall submit such fingerprints as provided in subsection (i) of this Code section.

(l) Upon receipt of fingerprints, fees, and other required information, the Georgia Crime Information Center shall promptly transmit one set of fingerprints to the Federal Bureau of Investigation for a search of bureau records and an appropriate report and shall retain the other set and promptly conduct a search of its own records and records to which it has access. The Georgia Crime Information Center shall notify the department in writing of any derogatory finding, including, but not limited to, any conviction data regarding the fingerprint records check, or if there is no such finding. All conviction data received by the department or by the applicant, registrant, or licensee shall be used by the party requesting such data for the exclusive purpose of carrying out the responsibilities of this article, shall not be a public record, shall be privileged, and shall not be disclosed to any other person or agency except to any person or agency which otherwise has a legal right to inspect the file. The department shall be entitled to review any applicant's, registrant's, or licensee's files to determine whether the required background checks have been run and whether all covered employees are qualified. The department shall be authorized to discuss the status of employee background checks with licensees. All such records shall be maintained by the department and the applicant or licensee or registrant pursuant to laws regarding such records and the rules and regulations of the Federal Bureau of Investigation and the Georgia Crime Information Center, as applicable. As used in this subsection, "conviction data" means a record of a finding, verdict, or plea of guilty or plea of nolo contendere with regard to any crime, regardless of whether an appeal of the conviction has been sought, subject to the conditions set forth in subsection (h) of this Code section. Violation of this Code section may subject a licensee or registrant to the revocation of its license or registration.

(m) In connection with an application for licensing or registration under this Code section, the department may use the Nation-wide Multistate Licensing System and Registry, when such service is available, as a channeling agent for the submission of fingerprints to the Federal Bureau of Investigation and any governmental agency or entity authorized to receive such information for a state, national, and international criminal history background check. The department is authorized to set forth rules and regulations in order to implement the provisions of this subsection.

(n) The department may deny or revoke a license or registration or otherwise restrict a license or registration if it finds that the mortgage broker or mortgage lender applicant or any person who is a director, officer, partner, or ultimate equitable owner of 10 percent or more or person who directs the company's affairs or who establishes policy of the applicant has been in one or more of these roles as a mortgage lender, broker, or registrant whose license or registration has been denied, revoked, or suspended within five years of the date of the application.

(o) The department shall not issue a license or registration to and may revoke a license or registration from a mortgage broker or mortgage lender applicant, licensee, or registrant if such person:

(1) Has been the recipient of a final cease and desist order issued within the preceding five years if such order was based on a violation of subsection (h) of this Code section or Code Section 7-1-1002 or 7-1-1013;

(2) Employs any other person against whom a final cease and desist order has been issued within the preceding five years if such order was based on a violation of subsection (h) of this Code section or Code Section 7-1-1002 or 7-1-1013; or

(3) Has had his or her license revoked within five years of the date such person was hired or employs any other person who has had his or her license revoked within five years of the date such person was hired.

(p) Each mortgage broker and mortgage lender applicant, licensee, and registrant shall, before hiring an employee, examine the department's public records to determine that such employee is not subject to the type of cease and desist order described in subsection (o) of this Code section.

(q) Within 90 days after receipt of a completed application and payment of licensing fees prescribed by this article, the department shall either grant or deny the request for license or registration.

(r) A person shall not be indemnified for any act covered by this article or for any fine or penalty incurred pursuant to this article as a result of any violation of the law or regulations contained in this article, due to the legal form, corporate structure, or choice of organization of such person, including, but not limited to, a limited liability company.



§ 7-1-1004.1. Reports of condition

Each mortgage broker and mortgage lender shall submit to the Nation-wide Multistate Licensing System and Registry reports of condition, which shall be in such form and shall contain such information as the department and the Nation-wide Multistate Licensing System and Registry may require.



§ 7-1-1004.2. Licensees' ability to challenge information

The department shall establish a process whereby licensees may challenge information entered into the Nation-wide Multistate Licensing System and Registry by the department.



§ 7-1-1004.3. Visibility requirement for unique identifier of individuals originating residential mortgage loan

The unique identifier of any person originating a residential mortgage loan shall be clearly shown on all residential mortgage loan application forms, solicitations, or advertisements, including business cards, websites, and any other documents as established by rule, regulation, or order of the department.



§ 7-1-1005. Renewal of licenses and registrations; expiration

(a) Except as otherwise specifically provided in this article, all licenses and registrations issued pursuant to this article shall expire on December 31 of each year, and application for renewal shall be made annually on or before December 1 of each year.

(b) Any licensee or registrant making proper application on or before December 1 for the renewal of a license or registration for the following calendar year shall be permitted to continue to operate pending final approval or disapproval of the application if the application for the license or registration is not acted upon prior to January 1. For purposes of this subsection, a "proper application" shall include a requirement that all documentation requesting a renewal has been completed, the requisite continuing education has been successfully obtained, and payment has been made of all outstanding fines and applicable fees required by this article.

(c) No investigation fee shall be payable in connection with the renewal application, but an annual license or registration fee established by regulation of the department to defray the cost of supervision shall be paid with each renewal application, which fee shall not be refunded.

(d) Any person holding a license or registration pursuant to this article who fails to file a proper application for a license or registration renewal for the following license year on or before December 1 and who files an application after December 1 may be required to pay, in addition to the license or registration fees, a fine in an amount to be established by regulations promulgated by the department.

(e) The minimum standards for license renewal for mortgage loan originators shall include:

(1) The mortgage loan originator continues to meet the minimum standards for license issuance;

(2) The mortgage loan originator has satisfied the annual continuing education requirements;

(3) The mortgage loan originator has paid all required fees for renewal of the license; and

(4) The mortgage loan originator is in compliance with any and all written orders issued by the department.

(f) The department may adopt procedures for the reinstatement of expired licenses consistent with the standards established by the Nation-wide Multistate Licensing System and Registry.



§ 7-1-1006. Contents of license; posting of license; transferring of license; transacting business under other name; change of address; opening a new additional office without prior approval; approval of branch manager

(a) Each license issued under this article shall state the name of the licensee.

(b) A licensee shall post a copy of such license in a conspicuous place in each place of business of the licensee.

(c) A license shall not be transferred or assigned.

(d) No licensee shall transact business under any name or names other than those designated in the records of the department.

(e) For mortgage brokers and mortgage lenders, each licensee shall notify the department in writing of any change in the address of the principal place of business or of any additional location of business in Georgia, any change in registered agent or registered office, any change of executive officer, contact person for consumer complaints, or ultimate equitable owner of 10 percent or more of any corporation or other entity licensed under this article, or of any material change in the licensee's financial statement. Notice of changes shall be received by the department no later than 30 business days after the change is effective.

(f) No mortgage broker or mortgage lender shall open a new additional office in Georgia without prior approval of the department. Applications for such additional office shall be made in writing on a form prescribed by the department and shall be accompanied by payment of a $350.00 nonrefundable application fee. The application shall be approved unless the department finds that the applicant has not conducted business under this article efficiently, fairly, in the public interest, and in accordance with law. The application shall be deemed approved if notice to the contrary has not been mailed by the department to the applicant within 45 days of the date the application is received by the department.

(g) All branch managers in Georgia shall be approved by the department. A mortgage broker or mortgage lender may place a new branch manager subject to the department's approval but shall file for approval within 15 days of the placement and shall remove the person immediately should the department deny approval.



§ 7-1-1007. Licensee to give notice of certain actions brought against it by a creditor or borrower; notice to the department of cancellation of bond

(a) A licensee shall give notice to the department by registered or certified mail or statutory overnight delivery of any action which may be brought against it by any creditor or borrower where such action is brought under this article, involves a claim against the bond filed with the department for the purposes of compliance with Code Section 7-1-1003.2 or 7-1-1004, or involves a claim for damages in excess of $25,000.00 for a mortgage broker or mortgage loan originator and $250,000.00 for a lender and of any judgment which may be entered against it by any creditor or any borrower or prospective borrower, with details sufficient to identify the action or judgment, within 30 days after the commencement of any such action or the entry of any such judgment.

(b) A corporate surety shall, within ten days after it pays any claim to any claimant, give notice to the department by registered or certified mail or statutory overnight delivery of such payment with details sufficient to identify the claimant and the claim or judgment so paid. Whenever the principal sum of such bond is reduced by one or more recoveries or payments thereon, the mortgage loan originator, mortgage broker, or mortgage lender shall furnish a new or additional bond so that the total or aggregate principal sum of such bond or bonds shall equal the sum required under Code Section 7-1-1003.2 or 7-1-1004 or shall furnish an endorsement duly executed by the corporate surety reinstating the bond to the required principal sum thereof.

(c) A bond filed with the department for the purpose of compliance with Code Section 7-1-1003.2 or 7-1-1004 shall not be canceled by either the mortgage loan originator, mortgage broker, or mortgage lender or the corporate surety except upon notice to the department by registered or certified mail or statutory overnight delivery with return receipt requested, the cancellation to be effective not less than 30 days after receipt by the department of such notice and only with respect to any breach of condition occurring after the effective date of such cancellation.

(d) A licensee or registrant shall, within ten days after knowledge of the event, report in writing to the department:

(1) Any knowledge or discovery of an act prohibited by Code Section 7-1-1013;

(2) The discharge of any employee for dishonest or fraudulent acts; and

(3) Any administrative, civil, or criminal action initiated against the licensee, registrant, or any of its control persons by any government entity.

Any person reporting such an event shall be protected from civil liability as provided in Code Section 7-1-1009.



§ 7-1-1008. Acquisition of 10 percent or more of the voting shares or of the ownership of any other entity licensed or registered to conduct business under this article

(a) Except as provided in this Code section, no person shall acquire directly or indirectly 10 percent or more of the voting shares of a corporation or 10 percent or more of the ownership of any other entity licensed or registered to conduct business as a mortgage broker or mortgage lender under this article unless it first:

(1) Files an application with the department in such form as the department may prescribe from time to time;

(2) Delivers such other information to the department as the department may require concerning the financial responsibility, background, experience, and activities of the applicant, its directors and officers, if a corporation, and its members, if applicable, and of any proposed new directors, officers, or members of the licensee or registrant; and

(3) Pays such application fee as the department may prescribe.

(b) Upon the filing and investigation of an application, the department shall permit the applicant to acquire the interest in the mortgage broker or mortgage lender licensee or registrant if it finds that the applicant and its members, if applicable, its directors and officers, if a corporation, and any proposed new directors and officers have the financial responsibility, character, reputation, experience, and general fitness to warrant belief that the business will be operated efficiently and fairly, in the public interest, and in accordance with law. The department shall grant or deny the application within 60 days from the date a completed application accompanied by the required fee is filed unless the period is extended by order of the department reciting the reasons for the extension. If the application is denied, the department shall notify the applicant of the denial and the reasons for the denial.

(c) The provisions of this Code section shall not apply to:

(1) The acquisition of an interest in a licensee or registrant directly or indirectly, including an acquisition by merger or consolidation by or with a person licensed or registered by this article or a person exempt from this article under Code Section 7-1-1001;

(2) The acquisition of an interest in a mortgage broker or mortgage lender licensee or registrant directly or indirectly, including an acquisition by merger or consolidation by or with a person affiliated through common ownership with the licensee or registrant; or

(3) The acquisition of an interest in a mortgage broker or mortgage lender licensee or registrant by a person by bequest, descent, or survivorship or by operation of law.

The person acquiring an interest in a mortgage broker or mortgage lender licensee or registrant in a transaction which is exempt from filing an application by this subsection shall send written notice to the department of such acquisition within 30 days of the closing of such transaction.



§ 7-1-1009. Maintenance of books, accounts, and records; investigation and examination of licensees and registrants by department; confidentiality; exemptions from civil liability

(a) Mortgage brokers and mortgage lenders required to be licensed or registered under this article shall maintain at their offices or such other location as the department shall permit such books, accounts, and records as the department may reasonably require in order to determine whether such mortgage brokers and mortgage lenders are complying with the provisions of this article and rules and regulations adopted in furtherance thereof. Such books, accounts, and records shall be maintained separately and distinctly from any other personal or unrelated business matters in which the mortgage brokers and mortgage lenders are involved.

(b) The department may, by its designated officers and employees, as often as it deems necessary, but at least once every 24 months, investigate and examine the affairs, business, premises, and records of any mortgage broker or mortgage lender required to be licensed or registered under this article insofar as such affairs, business, premises, and records pertain to any business for which a license or registration is required by this article. Notwithstanding the provisions of this subsection, the department has the discretion to examine a mortgage broker or mortgage lender less frequently, provided that its record of complaints, comments, or other information demonstrates that mortgage broker's or mortgage lender's ability to meet the standards of Code Sections 7-1-1003, 7-1-1003.2, and 7-1-1004. In the case of registrants, the department shall not be required to conduct such examinations if it determines that the registrant has been adequately examined by another bank regulatory agency. In order to avoid unnecessary duplication of examinations, the department may accept examination reports performed and produced by other state or federal agencies, unless the department determines that the examinations are not available or do not provide information necessary to fulfill the responsibilities of the department under this article.

(c) In addition to any authority allowed under this article, the department shall be authorized to conduct investigations and examinations of mortgage loan originators as follows:

(1) For purposes of initial licensing, license renewal, license suspension, license conditioning, license revocation or termination, or general or specific inquiry or investigation to determine compliance with this article, the department shall have the authority to access, receive, and use any books, accounts, records, files, documents, information, or evidence, including, but not limited to:

(A) Criminal, civil, and administrative history information, including nonconviction data;

(B) Personal history and experience information, including independent credit reports obtained from a consumer reporting agency described in section 603(p) of the Fair Credit Reporting Act, 15 U.S.C. Section 1681a(f); and

(C) Any other documents, information, or evidence the department deems relevant to the inquiry or investigation regardless of the location, possession, control, or custody of such documents, information, or evidence;

(2) For the purposes of investigating violations or complaints, or for the purposes of examination, the department may review, investigate, or examine any mortgage loan originator licensee, individual, or person subject to this article as often as necessary in order to carry out the purposes of this article. The department may direct, subpoena, or order the attendance of and examine under oath all persons whose testimony may be required about the loans or the business or subject matter of any such examination or investigation and may direct, subpoena, or order such person to produce books, accounts, records, files, and any other documents the department deems relevant to the inquiry;

(3) Each mortgage loan originator licensee, individual, or person subject to this article shall make available to the department upon request the books and records relating to the activities of a mortgage loan originator;

(4) Each mortgage loan originator subject to this article shall make or compile reports or prepare other information as directed by the commissioner in order to carry out the purposes of this subsection, including, but not limited to:

(A) Accounting compilations;

(B) Information lists and data concerning loan transactions in a format prescribed by the department; or

(C) Use, hire, contract, or employ public or privately available analytical systems, methods, or software to examine or investigate a mortgage loan originator;

(5) In making any examination or investigation authorized by this article, the department may control access to any documents and records of the licensee or person under investigation. In order to carry out the purposes of this Code section, the department may:

(A) Enter into agreements or relationships with other government officials or regulatory associations in order to improve efficiencies and reduce regulatory burden by sharing resources, standardized or uniform methods or procedures, and documents, records, information, or evidence obtained under this Code section;

(B) Accept and rely on examination or investigation reports made by other government officials, within or without this state; and

(C) Accept audit reports made by an independent certified public accountant for the licensee, individual, or person subject to this article in the course of that part of the examination covering the same general subject matter as the audit and may incorporate the audit report in the report of examination, report of investigation, or other writing of the department;

(6) The authority to investigate provided for in this subsection shall remain in effect whether such licensee, individual, or person subject to this article acts or claims to act under any licensing or registration law of this state or claims to act without such authority; and

(7) No mortgage loan originator licensee, individual, or person subject to investigation or examination under this article shall knowingly withhold, abstract, remove, mutilate, destroy, or secrete any books, records, computer records, or other information.

(d) The department, at its discretion, may:

(1) Make such public or private investigations within or outside of this state as it deems necessary to determine whether any person has violated or is about to violate this article or any rule, regulation, or order under this article, to aid in the enforcement of this article, or to assist in the prescribing of rules and regulations pursuant to this article;

(2) Require or permit any person to file a statement in writing, under oath or otherwise as the department determines, as to all the facts and circumstances concerning the matter to be investigated;

(3) Disclose information concerning any violation of this article or any rule, regulation, or order under this article, provided the information is derived from a final order of the department; and

(4) Disclose the imposition of an administrative fine or penalty under this article.

(e) (1) For the purpose of conducting any investigation as provided in this Code section, the department shall have the power to administer oaths, to call any party to testify under oath in the course of such investigations, to require the attendance of witnesses, to require the production of books, records, and papers, and to take the depositions of witnesses; and for such purposes, the department is authorized to issue a subpoena for any witness or for the production of documentary evidence. Such subpoenas may be served by certified mail or statutory overnight delivery, return receipt requested, to the addressee's business mailing address, by examiners appointed by the department, or shall be directed for service to the sheriff of the county where such witness resides or is found or where the person in custody of any books, records, or paper resides or is found. The required fees and mileage of the sheriff, witness, or person shall be paid from the funds in the state treasury for the use of the department in the same manner that other expenses of the department are paid.

(2) The department may issue and apply to enforce subpoenas in this state at the request of a government agency regulating mortgage lenders or brokers of another state if the activities constituting the alleged violation for which the information is sought would be a violation of this article if the activities had occurred in this state.

(f) In case of refusal to obey a subpoena issued under this article to any person, a superior court of appropriate jurisdiction, upon application by the department, may issue to the person an order requiring him or her to appear before the court to show cause why he or she should not be held in contempt for refusal to obey the subpoena. Failure to obey a subpoena may be punished as contempt by the court.

(g) Examinations and investigations conducted under this article and information obtained by the department in the course of its duties under this article are confidential, except as provided in this subsection, pursuant to the provisions of Code Section 7-1-70. In addition to the exceptions set forth in subsection (b) of Code Section 7-1-70 and in paragraphs (3) and (4) of subsection (d) of this Code section, the department is authorized to share information obtained under this article with other state and federal regulatory agencies or law enforcement authorities. In the case of such sharing, the safeguards to confidentiality already in place within such agencies or authorities shall be deemed adequate. The commissioner or an examiner specifically designated may disclose such limited information as is necessary to conduct a civil or administrative investigation or proceeding. Information contained in the records of the department which is not confidential and may be made available to the public either on the department's website or upon receipt by the department of a written request shall include:

(1) For mortgage brokers and mortgage lenders, the name, business address, and telephone, facsimile, and license numbers of a licensee or registrant;

(2) For mortgage brokers and mortgage lenders, the names and titles of the principal officers;

(3) For mortgage brokers and mortgage lenders, the name of the owner or owners thereof;

(4) For mortgage brokers and mortgage lenders, the business address of a licensee's or registrant's agent for service; and

(5) The terms of or a copy of any bond filed by a licensee or registrant.

(h) In the absence of malice, fraud, or bad faith, a person shall not be subject to civil liability arising from the filing of a complaint with the department or furnishing other information required by this Code section or required by the department under the authority granted in this article. No civil cause of action of any nature shall arise against such person:

(1) For any information relating to suspected prohibited acts furnished to or received from law enforcement officials, their agents, or employees or to or from other regulatory or licensing authorities;

(2) For any such information furnished to or received from other persons subject to the provisions of this title; or

(3) For any such information furnished in complaints filed with the department.

(i) The commissioner or any employee or agent shall not be subject to civil liability, and no civil cause of action of any nature exists against such persons arising out of the performance of activities or duties under this article or by publication of any report of activities under this Code section.



§ 7-1-1010. Annual financial statements

(a) If a mortgage broker is a United States Department of Housing and Urban Development loan correspondent, such broker shall also submit to the department the audit that is required for the United States Department of Housing and Urban Development. The department may require the mortgage broker to have made an audit of the books and affairs of the licensed or registered business and submit to the department an audited financial statement if the department finds that such an audit is necessary to determine whether the mortgage broker is complying with the provisions of this article and the rules and regulations adopted in furtherance of this article.

(b) Each mortgage lender licensed or registered under this article shall at least once each year have made an audit of the books and affairs of the licensed or registered business and submit to the department at renewal an audited financial statement, except that a mortgage lender licensed or registered under this article which is a subsidiary shall comply with this provision by annually providing a consolidated audited financial statement of its parent company and a financial statement, which may be unaudited, of the licensee or registrant which is prepared in accordance with generally accepted accounting principles. A lender who utilizes a bond in lieu of an audit need not supply such audit, unless specially required by the department. An audit shall be less than 15 months old to be acceptable. The department may by regulation establish additional minimum standards for audits and reports under this Code section.



§ 7-1-1011. Annual fees

(a) The department may, by regulation, prescribe annual fees to be paid by licensees and registrants, which fees shall be set at levels necessary to defray costs and expenses incurred by the state in providing the examinations and supervision required by this article and its federally mandated participation in the Nation-wide Multistate Licensing System and Registry, and which fees may vary according to whether a person is a licensee or registrant or is a mortgage loan originator, mortgage broker, or a mortgage lender.

(b) (1) As used in this subsection, the term "collecting agent" means the person listed as the secured party on a security deed or other loan document that establishes a lien on the residential real property taken as collateral at the time of the closing of the mortgage loan transaction.

(2) There shall be imposed on the closing of every mortgage loan subject to regulation under this article which, as defined in Code Section 7-1-1000, includes all mortgage loans, whether or not closed by a mortgage broker or mortgage lender licensee or registrant, a fee of $10.00. The fee shall be paid by the borrower to the collecting agent at the time of closing of the mortgage loan transaction. The collecting agent shall remit the fee to the department at the time and in the manner specified by regulation of the department. Revenue collected by the department pursuant to this subsection shall be deposited in the general fund of the state.

(3) The fee imposed by this subsection shall be a debt from the borrower to the collecting agent until such assessment is paid and shall be recoverable at law in the same manner as authorized for the recovery of other debts. Any collecting agent who neglects, fails, or refuses to collect the fee imposed by this subsection shall be liable for the payment of the fee.



§ 7-1-1012. Rules and regulations

Without limitation on the power conferred by Article 1 of this chapter, the department may make reasonable rules and regulations, not inconsistent with law, for the enforcement of this article, to effectuate the purposes of this article, and to clarify the meaning of terms.



§ 7-1-1013. Prohibition of certain acts

It shall be prohibited for any person transacting a mortgage business in or from this state, including any person required to be licensed or registered under this article and any person exempted from the licensing or registration requirements of this article under Code Section 7-1-1001, to:

(1) Misrepresent the material facts, make false statements or promises, or submit false statements or documents likely to influence, persuade, or induce an applicant for a mortgage loan, a mortgagee, or a mortgagor to take a mortgage loan, or, through agents or otherwise, pursue a course of misrepresentation by use of fraudulent or unauthorized documents or other means to the department or anyone;

(2) Misrepresent or conceal or cause another to misrepresent or conceal material factors, terms, or conditions of a transaction to which a mortgage lender or broker is a party, pertinent to an applicant or application for a mortgage loan or a mortgagor;

(3) Fail to disburse funds in accordance with a written commitment or agreement to make a mortgage loan;

(4) Improperly refuse to issue a satisfaction of a mortgage loan;

(5) Fail to account for or deliver to any person any personal property obtained in connection with a mortgage loan such as money, funds, deposit, check, draft, mortgage, or other document or thing of value which has come into the possession of a licensee or registrant and which is not the property of the licensee or registrant, or which the mortgage lender or broker is not in law or at equity entitled to retain;

(6) Engage in any transaction, practice, or course of business which is not in good faith or fair dealing, or which operates a fraud upon any person, in connection with the attempted or actual making of, purchase of, transfer of, or sale of any mortgage loan;

(7) Engage in any fraudulent home mortgage underwriting practices;

(8) Induce, require, or otherwise permit the applicant for a mortgage loan or mortgagor to sign a security deed, note, loan application, or other pertinent financial disclosure documents with any blank spaces to be filled in after it has been signed, except blank spaces relating to recording or other incidental information not available at the time of signing;

(9) Make, directly or indirectly, any residential mortgage loan with the intent to foreclose on the borrower's property. For purposes of this paragraph, there shall be a presumption that a person has made a residential mortgage loan with the intent to foreclose on the borrower's property if the following circumstances can be demonstrated:

(A) Lack of substantial benefit to the borrower;

(B) Lack of probability of full payment of the loan by the borrower; and

(C) A significant proportion of similarly foreclosed loans by such person;

(10) Provide an extension of credit or collect a mortgage debt by extortionate means; or

(11) Purposely withhold, delete, destroy, or alter information requested by an examiner of the department or make false statements or material misrepresentations to the department or the Nation-wide Multistate Licensing System and Registry or in connection with any investigation conducted by the department or another governmental agency.



§ 7-1-1014. Regulations governing disclosure required to applicants for mortgage loans

In addition to such other rules, regulations, and policies as the department may promulgate to effectuate the purposes of this article, the department shall promulgate regulations governing the disclosure required to be made to applicants for mortgage loans, including, without limitation, the following requirements:

(1) Any person required to be licensed or registered under this article shall provide to each applicant for a mortgage loan prior to accepting an application fee or any third-party fee such as a property appraisal fee, credit report fee, or any other similar fee a disclosure of the fees payable and the conditions under which such fees may be refundable;

(2) Any mortgage lender required to be licensed or registered under this article shall make available to each applicant for a mortgage loan at or before the time a commitment to make a mortgage loan is given a written disclosure of the fees to be paid in connection with the commitment and the loan, or the manner in which such fees shall be determined and the conditions under which such fees may be refundable; and

(3) Any mortgage lender required to be licensed or registered under this article shall disclose to each borrower of a mortgage loan that failure to meet every condition of the mortgage loan may result in the loss of the borrower's property through foreclosure. The borrower shall be required to sign the disclosure at or before the time of the closing of the mortgage loan.

The department may prescribe standards regarding the accuracy of required disclosures and may provide for applicable administrative or civil penalties or fines for failure to provide the disclosures or to meet the prescribed standards.



§ 7-1-1015. Rules relative to escrow accounts

The department may promulgate rules with respect to the placement in escrow accounts by any person required to be licensed or registered by this article of any money, fund, deposit, check, or draft entrusted to it by any persons dealing with it as a residential mortgage loan originator, mortgage broker, mortgage lender, or servicer.



§ 7-1-1016. Regulations relative to advertising

In addition to such other rules, regulations, and policies as the department may promulgate to effectuate the purpose of this article, the department shall prescribe regulations governing the advertising of mortgage loans, including, without limitation, the following requirements:

(1) (A) Advertisements for loans regulated under this article shall not be false, misleading, or deceptive. No person whose activities are regulated under this article shall advertise in any manner so as to indicate or imply that its interest rates or charges for loans are in any way "recommended," "approved," "set," or "established" by the state or this article.

(B) An advertisement shall not include an individual's loan number, loan amount, or other publicly available information unless it is clearly and conspicuously stated in boldface type at the beginning of the advertisement that the person disseminating it is not authorized by, in sponsorship with, or otherwise affiliated with the individual's lender, which shall be identified by name. Such an advertisement shall also state that the loan information contained therein was not provided by the recipient's lender;

(2) All advertisements, including websites, disseminated by a licensee or a registrant in this state by any means shall contain the name, license number, Nation-wide Multistate Licensing System and Registry unique identifier, and an office address of such licensee or registrant, which shall conform to a name and address on record with the department; and

(3) No mortgage broker or mortgage lender licensee shall advertise its services in Georgia in any media disseminated in this state, whether print or electronic, without the words "Georgia Residential Mortgage Licensee" or, for those advertisers licensed in more than one state, a listing of Georgia as a state in which the advertiser is licensed.



§ 7-1-1017. Suspension or revocation of licenses, registrations, or mortgage broker education approval; notice; judicial review; effect on preexisting contract

(a) (1) The department may suspend or revoke an original or renewal license, registration, or mortgage broker education approval on any ground on which it might refuse to issue an original license, registration, or approval or for a violation of any provision of this article or of Chapter 6A of this title or any rule or regulation issued under this article or under Chapter 6A of this title, including failure to provide fees on a timely basis, or for failure of the licensee or registrant to pay, within 30 days after it becomes final, a judgment recovered in any court within this state by a claimant or creditor in an action arising out of the licensee's or registrant's business in this state as a mortgage loan originator, mortgage lender, or mortgage broker or for violation of a final order previously issued by the department.

(2) Where an applicant or licensee has been found not in compliance with an order for child support as provided in Code Section 19-6-28.1 or 19-11-9.3, such action shall be sufficient grounds for refusal of a license or suspension of a license. In such actions, the hearing and appeal procedures provided for in those Code sections shall be the only such procedures required under this article. The department shall be permitted to share, without liability, information on its applications or other forms with appropriate state agencies to assist them in recovering child support when required by law.

(3) Where an applicant or licensee has been found to be a borrower in default as provided in Code Section 20-3-295, such action shall be sufficient grounds for refusal of a license or suspension of a license. In such actions, the hearing and appeal procedures provided for in Code Section 20-3-295 shall be the only such procedures required under this article.

(b) (1) Notice of the department's intention to enter an order denying an application for a license or registration under this article or of an order suspending or revoking a license or registration under this article shall be given to the applicant, licensee, or registrant in writing, sent by registered or certified mail or statutory overnight delivery addressed to the principal place of business of such applicant, licensee, or registrant. Within 20 days of the date of the notice of intention to enter an order of denial, suspension, or revocation under this article, the applicant, licensee, or registrant may request in writing a hearing to contest the order. If a hearing is not requested in writing within 20 days of the date of such notice of intention, the department shall enter a final order regarding the denial, suspension, or revocation. Any final order of the department denying, suspending, or revoking a license or registration shall state the grounds upon which it is based and shall be effective on the date of issuance. A copy thereof shall be forwarded promptly by registered or certified mail or statutory overnight delivery addressed to the principal place of business of such applicant, licensee, or registrant. If a person refuses to accept service of the notice or order by registered or certified mail or statutory overnight delivery, the notice or order shall be served by the commissioner or the commissioner's authorized representative under any other method of lawful service; and the person shall be personally liable to the commissioner for a sum equal to the actual costs incurred to serve the notice or order. This liability shall be paid upon notice and demand by the commissioner or the commissioner's representative and shall be assessed and collected in the same manner as other fees or fines administered by the commissioner.

(2) Notwithstanding the provisions of paragraph (1) of this subsection, the department may issue a notice of intent to suspend license to a mortgage loan originator when such mortgage loan originator is no longer sponsored by a licensed or registered mortgage broker or lender. If the mortgage loan originator is sponsored by a licensed or registered mortgage broker or lender within 30 days of the date of issuance of the notice of intent to suspend, such notice shall be rescinded. If the mortgage loan originator is not sponsored by a licensed or registered mortgage broker or lender within 30 days of the date of such issuance, the mortgage loan originator license shall automatically expire after 30 days and the person shall not act as a mortgage loan originator unless a new license application is submitted, all applicable fees are paid, and a license is issued by the department.

(c) A licensee or registrant may, at the discretion of and with the consent of the department, agree to a voluntary suspension of its license or registration for a period of time to be agreed upon by the parties. Such order of suspension shall be considered a final order and shall be forwarded to the licensee or registrant in the same manner as any other final order. Grounds for such a voluntary suspension shall be the same as provided in subsection (a) of this Code section, and the licensee or registrant may waive its right to an administrative hearing before issuance of the suspension. With the consent of the department, a licensee or registrant may voluntarily surrender its license or registration. A voluntary surrender of a license or registration shall have the same effect as a revocation of said license or registration. A voluntary surrender of a license shall be regarded as a final order of the department.

(d) A decision of the department denying a license or registration application, original or renewal, shall be conclusive, except that it may be subject to judicial review under Code Section 7-1-90. A decision of the department suspending or revoking a license or registration shall be subject to judicial review in the same manner as a decision of the department to take possession of the assets and business of a bank under Code Section 7-1-155.

(e) Except as otherwise provided by law, a revocation, suspension, or surrender of a license or registration shall not impair or affect the obligation of a preexisting contract between the licensee and another person.

(f) Nothing in this article shall preclude a mortgage broker or mortgage lender whose license or registration has been suspended or revoked from continuing to service mortgage loans pursuant to servicing contracts in existence at the time of the suspension or revocation for a period not to exceed six months after the date of the final order of the department suspending or revoking the license or registration.

(g) Whenever a person subject to an order of the department fails to comply with the terms of such order which has been properly issued, the department upon notice of three days to such person may, through the Attorney General, petition the principal court for an order directing such person to obey the order of the department within the period of time fixed by the court. Upon the filing of such petition, the court shall allow a motion to show cause why such motion should not be granted. Whenever, after a hearing upon the merits or after failure of such person to appear when ordered, it shall appear that the order of the department was properly issued, the court shall grant the petition of the department.

(h) Whenever the department initiates an administrative action against a current licensee or an applicant, the department may pursue that action to its conclusion despite the fact that a licensee may withdraw its license or fail to renew it or an applicant may withdraw its application.



§ 7-1-1018. Cease and desist orders; enforcement procedure; civil penalty; fines

(a) Whenever it shall appear to the department that any person required to be licensed or registered under this article or employed by a licensee or who would be covered by the prohibitions in Code Section 7-1-1013 has violated any law of this state or any order or regulation of the department, the department may issue an initial written order requiring such person to cease and desist immediately from such unauthorized practices. Such cease and desist order shall be final 20 days after it is issued unless the person to whom it is issued makes a written request within such 20 day period for a hearing. The hearing shall be conducted in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." A cease and desist order to an unlicensed person that orders such person to cease doing a mortgage business without the appropriate license shall be final 30 days from the date of issuance, and there shall be no opportunity for an administrative hearing. If the proper license or evidence of exemption or valid employment status during the time of the alleged offense is delivered to the department within the 30 day period, the order shall be rescinded by the department. If a cease and desist order is issued to a person who has been sent a notice of bond cancellation and if the bond is reinstated or replaced and such documentation is delivered to the department within the 30 day period following the date of issuance of the order, the order shall be rescinded. If the notice of reinstatement of the bond is not received within the 30 days, the license shall expire at the end of the 30 day period, and the person shall be required to make a new application for license and pay the applicable fees. In the case of an unlawful purchase of mortgage loans, such initial cease and desist order to a purchaser shall constitute the knowledge required under subsection (b) of Code Section 7-1-1002 for any subsequent violations. Any cease and desist order sent to the person at both his or her personal and business addresses pursuant to this Code section that is returned to the department as "refused" or "unclaimed" shall be deemed as received and sufficiently served.

(b) Whenever a person shall fail to comply with the terms of an order of the department which has been properly issued under the circumstances, the department, upon notice of three days to such person, may, through the Attorney General, petition the principal court for an order directing such person to obey the order of the department within the period of time as shall be fixed by the court. Upon the filing of such petition, the court shall allow a motion to show cause why it should not be granted. Whenever, after a hearing upon the merits or after failure of such person to appear when ordered, it shall appear that the order of the department was properly issued, the court shall grant the petition of the department.

(c) Any person who violates the terms of any order issued pursuant to this Code section shall be liable for a civil penalty not to exceed $1,000.00 per violation per day unless otherwise agreed to by the department. In determining the amount of penalty, the department shall take into account the appropriateness of the penalty relative to the size of the financial resources of such person, the good faith efforts of such person to comply with the order, the gravity of the violation, the history of previous violations by such person, and such other factors or circumstances as shall have contributed to the violation. The department may at its discretion compromise, modify, or refund any penalty which is subject to imposition or has been imposed pursuant to this Code section. Any person assessed as provided in this subsection shall have the right to request a hearing into the matter within ten days after notification of the assessment has been served upon the person involved; otherwise, such penalty shall be final except as to judicial review as provided in Code Section 7-1-90.

(d) Initial judicial review of the decision of the department entered pursuant to this Code section or Code Section 7-1-1017 shall be available solely in the superior court of the county of domicile of the department.

(e) All penalties and fines recovered by the department as authorized by subsection (g) of this Code section shall be paid into the state treasury to the credit of the general fund; provided, however, that the department at its discretion may remit such amounts recovered, net of the cost of recovery, if it makes an accounting of all such costs and expenses of recovery in the same manner as prescribed for judgments received through derivative actions pursuant to the provisions of Code Section 7-1-441.

(f) For purposes of this Code section, the term "person" also includes any officer, director, employee, agent, or other person participating in the conduct of the affairs of the person subject to the orders issued pursuant to this Code section.

(g) In addition to any other administrative penalties authorized by this article, the department may, by regulation, prescribe administrative fines for violations of this article and of any rules promulgated by the department pursuant to this article.



§ 7-1-1019. Criminal penalties

Any person and the several members, officers, directors, agents, and employees thereof who:

(1) Shall violate the provisions of subsection (a) or (a.1) of Code Section 7-1-1002, by the willful transaction of a mortgage business without a license or exemption, shall be guilty of a felony punishable as provided in Code Section 7-1-845; or

(2) Shall violate any of the other provisions of this article shall be guilty of a misdemeanor and shall be punished by imprisonment for not more than one year or by a fine of not more than $1,000.00, or by both fine and imprisonment.



§ 7-1-1020. Construction

Nothing in this article shall limit any statutory or common law right of any person to bring any action in any court for any act involved in the mortgage business or the right of the state to punish any person for any violation of any law. Without limiting the generality of the foregoing, nothing in this article shall be construed as limiting in any manner the application of Part 2 of Article 15 of Chapter 1 of Title 10, the "Fair Business Practices Act of 1975."



§ 7-1-1021. Regulations governing lock-in and commitment agreements

The department may promulgate regulations governing the use and contents of lock-in agreements and commitment agreements.









Chapter 2 - Credit Union Deposit Insurance Corporation

§ 7-2-1. Incorporation procedures

(a) Within one year after July 1, 1974, the duly authorized representatives of not less than three credit unions chartered and existing under the laws of this state may petition the Secretary of State for incorporation of a nonprofit credit union deposit insurance corporation, hereinafter referred to as the "corporation." Such petition shall be accompanied by articles of incorporation in triplicate which shall include the following:

(1) The name of the proposed corporation, which shall include the words "deposit insurance corporation," and no corporation other than one incorporated pursuant to this chapter shall use the words in sequence "deposit insurance corporation";

(2) The location of its initial registered office;

(3) The purpose and nature of the business of the corporation, which shall be to aid and assist any member financial institution which is in liquidation or facing liquidation due to insolvency in order that the deposits and shares of any member shall be insured or guaranteed against loss in such amounts as may from time to time be established by the board of directors of the corporation pursuant to this chapter;

(4) Membership in the corporation, which shall be limited, except as otherwise expressly provided, to financial institutions, approved for membership by the directors of the corporation upon recommendation of the Department of Banking and Finance of this state, hereinafter referred to as the "department"; and

(5) The term of existence of the corporation, which shall be perpetual unless otherwise limited.

(b) Upon receipt of the articles, the Secretary of State shall forward one copy to the department.

(c) Before the articles are approved by the department, an appropriate investigation shall be made by the department for the purpose of determining:

(1) Whether the articles conform to this chapter;

(2) The general character and fitness of the petitioners;

(3) The economic advisability of establishing the proposed corporation; and

(4) Whether such corporation would cause undue harm to a corporation already existent under this chapter.

Upon approval of the articles in writing by the department, such written approval shall be delivered to the Secretary of State.

(d) Upon receipt of the approval of the department, the Secretary of State shall thereupon issue a certificate of incorporation to the petitioners.



§ 7-2-2. Amendments to articles

Amendments to the articles of incorporation, adopted by a vote of two-thirds of the member financial institutions present at an annual meeting or a special meeting called for that purpose, shall be filed with the Secretary of State in the same manner as the original articles and shall become effective upon approval by the department and subsequent notification of the Secretary of State.



§ 7-2-3. Adoption and amendment of bylaws

(a) At its organizational meeting, the membership of the corporation shall adopt bylaws to govern the operations of the corporation. These bylaws shall be submitted to the department for approval and, if found to be consistent with this chapter, conducive to the purposes for which the corporation was formed, and equitable to all members, the bylaws shall be approved by the department.

(b) The original bylaws shall be adopted by and may thereafter be amended by a vote of at least a majority of the members present and voting at any regular meeting or special meeting called for such purpose. Bylaws may also be amended by the vote of at least two-thirds of the members of the board of directors of the corporation. Amendments adopted by the board may be rescinded at the next regular or special meeting of the members in the same manner as is provided for adoption of amendments by the members.



§ 7-2-4. Powers

The corporation may:

(1) Enter into contracts, including contracts for reinsurance;

(2) Sue and be sued;

(3) Adopt, use, and display a corporate seal;

(4) Advance funds, in accordance with agreed terms and conditions, to aid member financial institutions to operate and to meet liquidity requirements;

(5) Assume control of the property and business of any member financial institution upon the written direction of the department and operate the financial institution in accordance with the recommendations of the department;

(6) Assist in the merger, consolidation, or liquidation of member financial institutions;

(7) Receive money or other property from its member financial institutions or from any corporation, association, or person;

(8) Invest its funds in such manner as permitted to credit unions under the laws of this state and in such other manner as may be approved by the department;

(9) Borrow money from any source upon such terms and conditions as the board of directors may determine;

(10) Purchase in its own name, hold, and convey property of any nature necessary for the convenient transaction of its business;

(11) Receive by assignment or purchase from its members any property of any nature owned by those members;

(12) Sell, assign, mortgage, encumber, or transfer property of any nature;

(13) Declare and pay dividends on membership fees with the approval of the department; and

(14) Adopt and amend bylaws, rules, and regulations carrying out the purposes of the corporation.



§ 7-2-5. Membership -- Acquisition and termination

(a) Any financial institution, as defined in Code Section 7-1-4 or chartered under the laws of the United States or of any state or territory of the United States, may become a member of the corporation upon application by its directors, recommendation of the department, and approval of the directors of the corporation.

(b) Before making its recommendation, the department shall consider:

(1) The history, financial condition, and management policies of the applicant;

(2) The economic advisability of insuring the applicant without undue risk to the fund;

(3) The general character and fitness of the applicant's management; and

(4) The convenience and needs of the members to be served by the applicant.

(c) Membership in the corporation may be terminated upon 30 days' written notice to the corporation and after providing evidence satisfactory to the department that alternate, comparable insurance of deposits has been obtained by the financial institution. Upon termination of membership, the financial institution shall be entitled to the refunds set forth in subsection (d) of Code Section 7-2-7.



§ 7-2-6. Membership -- Financial institutions which are ineligible to be federally insured or which were chartered prior to July 1, 1981

Reserved. Repealed by Ga. L. 1993, p. 917, § 10, effective April 13, 1993.



§ 7-2-6.1. Powers and privileges of members

Any financial institution insured by the corporation shall have the same powers and privileges as any other state-chartered financial institution of the same class even though such other financial institution is insured under some other state or federal program. Such equality of powers shall not relieve the financial institution, whether insured under this chapter or under an alternative state or federal program, from taking appropriate action to amend its articles of incorporation or bylaws or from obtaining appropriate regulatory approvals before exercising such powers and privileges.



§ 7-2-7. Membership fees; refunds of fees, assessments, and premiums; distribution of undivided corporate earnings preceding voluntary cessation of business

(a) Each financial institution accepted for membership shall be required to pay a membership fee of 1 percent of the deposits and shares of the financial institution up to $1 million, plus one-half of 1 percent of the deposits and shares from $1 million to $5 million, plus one-fourth of 1 percent of the deposits and shares over $5 million. Payment of the membership fee may be made in three equal installments, the first installment being due upon the approval of the application of the member financial institution and being in an amount of not less than $10.00 and the remaining two installments being due annually thereafter in amounts of not less than $10.00 each year.

(b) The membership fee shall be maintained on an annual basis in the same ratio to deposits and shares as the original membership fee bore to the total of deposits and shares at the time the financial institution initially joined the corporation. Such annual adjustments to the membership fee shall be paid or refunded concurrently with the payment of the annual insurance premium and shall be calculated upon the same deposit and share base as is used in the calculation of the annual premium. The board of directors of the corporation with the approval of the department may authorize a different membership fee structure from that set forth in this Code section.

(c) Membership fees, when paid by the individual member financial institution, may be charged to its regular reserve account or undivided earnings or may be established as an asset or charged in such other manner as may be approved by the department.

(d) The membership fee of each member financial institution may be refunded in whole or in part to the extent that the unencumbered funds of the corporation exceed 2 percent of the aggregate total deposits and shares of the member financial institutions as determined by the most recent call report of condition submitted to the department. Special assessments levied pursuant to subsection (b) of Code Section 7-2-8 may be repaid in such manner as may be approved by the directors of the corporation with approval by the department. Refunds may be paid only to members of the corporation at the time of declaration by the directors of the corporation in proportion to their paid-in membership fees.

(e) Upon termination or revocation of membership, other than through involuntary liquidation, the financial institution shall be entitled to refunds as follows:

(1) Membership fees in full within 30 days;

(2) Pro rata portion of annual premium which is unearned by the corporation in full within 30 days; and

(3) Any special assessment in accordance with its terms, provided the department may direct that such refunds be disbursed over a period of not more than 24 months at the request of the corporation where such disbursement will not cause an undue financial burden for the member financial institution.

(f) Any financial institution which terminates its membership voluntarily within the 24 months immediately preceding any voluntary cessation of business by the corporation shall be entitled to a pro rata distribution of the undivided earnings of the corporation. Such distribution shall be the lesser of an amount equal to that portion of the retained earnings at the end of the fiscal year immediately preceding the termination of membership determined by the proportion of the terminating members' membership fees to the total membership fees at the end of such fiscal year or the amount which would have been distributed had membership been retained until the final distribution.



§ 7-2-8. Premiums and special assessments; distribution of assets on liquidation

(a) A regular annual premium, not to exceed one-twelfth of 1 percent of the deposits and shares of the member financial institution, shall be levied by the directors of the corporation. Such premium may be raised, lowered, waived, or refunded, in whole or in part, with prior approval by the department, in the event that the total funds held by the corporation justify or require such change. The corporation may charge its financial institutions variable rate premiums based upon determination of risk to the fund, provided that such risk rating is made according to formulas adopted by the directors of the corporation and approved by the department.

(b) In the event of potential impairment of the corporation's funds, special assessments may be levied by the directors of the corporation with the prior approval of the department, provided that such special assessments shall not exceed, in the aggregate, 1 percent of the deposits and shares of each member financial institution. Such special assessments shall be in the form of loans from the member financial institution to the corporation.

(c) Membership fees, annual premiums, and special assessments shall be based upon deposits and shares of member financial institutions as reported to the department in its most recent call report of condition and shall be payable within 30 days of the date on which the corporation notifies its members of any such premium or assessment.

(d) Annual premiums paid under this Code section shall be charged to the operating expenses of each member financial institution.

(e) In the event of liquidation of the corporation, all assets remaining after the payment or provision for payment of all debts and taxes and expenses of liquidation, including distributions to former members as provided for in Code Section 7-2-7, shall be distributed to the then existing member financial institutions in proportion to their membership fees paid into the corporation.



§ 7-2-9. Insurance of deposits and shares

(a) Upon receipt of the first installment of the prescribed membership fee from the financial institutions which have agreed to become members of the corporation as provided in this chapter, the corporation may commence its insurance of the deposits and shares of the member financial institutions.

(b) Each insured financial institution may advise its members and advertise that its deposits and shares are insured by the corporation, in such manner established by the directors of the corporation and approved by the department, upon receipt of a notification from the corporation that it has been accepted for membership in the corporation by its directors and upon payment of any required premiums or fees.

(c) The amount of insurance coverage on deposits and shares provided by the corporation may be increased from time to time by the directors of the corporation with the approval of the department; provided, however, that in no event may the insurance be increased to an amount greater than the largest amount insured by the Federal Deposit Insurance Corporation or the National Credit Union Administration.

(d) The corporation may insure or partially insure the uninsured shares and deposits of any financial institution primarily insured by it or some other governmental or private insurance program, at a cost to be determined by the directors of the corporation with the approval of the department, provided the department approves the financial institution for such coverage. Financial institutions having excess deposit insurance coverage shall not be required to be members of the corporation by virtue of such insurance coverage.

(e) No other forms of insurance except that authorized by this Code section may be sold or offered by the corporation.



§ 7-2-10. Conduct of business by incorporators and directors

The corporation's business shall be conducted by the incorporators, who shall serve until the organizational meeting of the corporation, at which time not less than three directors shall be elected by the members of the corporation in accordance with the bylaws. Thereafter, the corporation's business shall be conducted by the directors.



§ 7-2-11. Exclusive supervision by department; rules and regulations

(a) The corporation shall not be deemed an insurance company within the meaning of the laws of the State of Georgia relating to insurance or providing for the supervision of insurance companies, but it shall be subject to the exclusive supervision of the department. The department shall exercise the same powers and authority over the corporation as is now or hereafter exercised over banks, and credit unions under its jurisdiction and shall issue such rules and regulations as shall be necessary to carry out its responsibilities under this chapter.

(b) Any other company which is engaged in the insurance of deposits in financial institutions in this state when approved by the department based upon the criteria set forth in subsection (c) of Code Section 7-2-1 shall be subject to the jurisdiction of the department to the extent of its deposit insurance activities and to the same extent as a corporation organized pursuant to this chapter. Nothing contained in this chapter shall amend, modify, or otherwise restrict any authority or jurisdiction possessed by the Commissioner of Insurance prior to July 1, 1984. In the event a conflict exists between this chapter and Title 33, known as the "Georgia Insurance Code," Title 33 shall control.



§ 7-2-12. Copies of members' reports sent to corporation; additional examinations or audits; ordering corrective action or revoking membership

(a) The department shall forward to the corporation copies or summaries of all examination reports of member financial institutions. In the event a summary is provided, the corporation may request a complete and full report.

(b) The corporation may request the department to conduct additional examinations or to order independent audits of the records of member financial institutions. The department shall cooperate with the corporation upon such a request but shall use its discretion in determining the scope and timing of such additional examinations or audits.

(c) If the directors of the corporation ascertain evidence of carelessness, unsound practices, or mismanagement of any member financial institution which appears to affect adversely the solvency of the financial institution or threatens undue loss to the corporation, the directors may order that corrective action be taken or revoke the membership of the financial institution in the corporation or recommend to the department that the financial institution be liquidated. The department shall be provided a copy of any such order or letter of revocation. In the event of revocation of its membership, the financial institution shall notify all of its members of such revocation and that the deposits and shares are no longer insured by the corporation, provided that, in the event membership is revoked, insurance coverage shall continue in effect for 180 days. No refund required by subsection (e) of Code Section 7-2-7 shall be payable until after insurance coverage is terminated.

(d) If any member financial institution shall fail to pay any assessment, premium, or membership fee lawfully required under this chapter, the directors of the corporation shall notify the department, and the department shall forthwith notify the financial institution in writing. The failure of such financial institution to make such payment within 15 days after the said written notice may subject the financial institution to the sanctions set forth in subsection (c) of this Code section.



§ 7-2-13. Administrative review of corporation or department decision; exhaustion of remedies

(a) If a financial institution is aggrieved by a decision or order of the corporation or if the corporation is aggrieved by a decision or order of the department, the financial institution or the corporation, as the case may be, shall, upon appropriate petition and after due notice, be entitled to a hearing and administrative review of the action before the department, which may stay enforcement of such actions pending the administrative review.

(b) Judicial review of such decisions or orders, other than decisions or orders to revoke the membership of a financial institution, shall not be available unless the aggrieved party has sought administrative review under this Code section.



§ 7-2-14. Tax exemption

The corporation shall be exempt from all state and local taxes except real property taxes.






Chapter 3 - Industrial Loans

§ 7-3-1. Short title

This chapter shall be known and may be cited as the "Georgia Industrial Loan Act."



§ 7-3-2. Purpose of chapter

The purpose of this chapter is to authorize and provide regulation of the business of making loans of $3,000.00 or less and to bring within the regulation of this chapter and within its provisions all loans of $3,000.00 or less, whether or not made by a person organized or operating under the provisions and authority of some other statute, except those persons and loans expressly exempted by the terms of this chapter. Even though authorized by other statutes of force, such loans and the persons making them, unless expressly exempted, shall be within the operation of this chapter in accordance with its terms.



§ 7-3-3. Definitions

As used in this chapter, the term:

(1) "Commissioner" means the Industrial Loan Commissioner.

(2) "License" means a single license issued or required under this chapter.

(3) "Licensee" means a person to whom one or more licenses under this chapter have been issued.

(4) "Loan" means any advance of money in an amount of $3,000.00 or less under a contract requiring repayment and any and all renewals or refinancing thereof or any part thereof.

(5) "Person" means individuals, copartnerships, associations, corporations, and all other legal and commercial entities.



§ 7-3-4. Applicability of chapter -- Generally; effect on existing lenders

This chapter shall apply to all persons, as defined in Code Section 7-3-3, unless expressly exempted in this chapter, engaged in the business of making loans in amounts of $3,000.00 or less. On and after May 3, 1955, no person within the operation of this chapter shall charge, contract for, or receive, directly or indirectly, on or in connection with any loan, any interest, charges, fees, compensation, or consideration which is greater than the rates for same provided in this chapter or engage in the business of making such loans of $3,000.00 or less without a license from the Commissioner as provided in this chapter. Persons engaged in the business of making loans of $3,000.00 or less who are not exempted from the operation of this chapter may engage in such business and may make such loans lawfully under this chapter provided they comply with this chapter.



§ 7-3-5. Applicability of chapter -- Transactions by which money is paid others

A loan and brokerage transaction or any other transaction by which money is paid or agreed to be paid others by the borrower in order to obtain the loan shall be subject in all respects to this chapter, if it involves a transaction of $3,000.00 or less and is not otherwise specifically exempted by the terms of this chapter; and the interest and money paid or agreed to be paid others by the borrower in order to obtain the loan shall not exceed the charges authorized by this chapter, and the application of Code Section 7-4-8 is modified accordingly.



§ 7-3-6. Exemptions from chapter

This chapter shall not apply to businesses organized or operating under the authority of any law of this state or of the United States relating to banks, trust companies, real estate loan or mortgage companies, federal savings and loan associations, credit unions, and pawnbrokers or to the transactions of such businesses, which businesses are expressly excluded from regulation under this chapter and exempted from the operation of its provisions. This chapter also shall not apply to the University System of Georgia or its educational units, to private colleges and universities in this state and associations thereof, or to student loan transactions of such educational entities, which educational entities and student loan transactions thereof are expressly excluded from regulation under this chapter and exempted from the operation of its provisions. It is expressly provided that no bank, trust company, national bank, insurance company, or real estate loan or mortgage company authorized to do business in this state shall be required to obtain a license under this chapter nor shall the University System of Georgia or its educational units or private colleges and universities in this state and associations thereof be required to obtain a license under this chapter. It is further provided that persons making loans and charging interest thereon at a rate of not more than 8 percent simple interest per annum shall not be subject to this chapter or required to obtain a license under this chapter.



§ 7-3-7. Industrial Loan Commissioner; powers and duties generally; employees; deputy; training programs for licensees

(a) There is created the office of Industrial Loan Commissioner; and the Commissioner of Insurance of the State of Georgia is designated and constituted the Industrial Loan Commissioner under this chapter and is invested with all of the powers and authority provided for such Commissioner. In addition to those powers specifically enumerated, it shall be his duty and authority to supervise generally and to exercise regulatory powers over the making of loans of $3,000.00 or less in the State of Georgia by persons governed and regulated by this chapter.

(b) The Commissioner is granted power and authority to make all rules and regulations not inconsistent with this chapter which in his judgment shall be necessary and appropriate to accomplish the purposes and objectives of this chapter, including, without limitation, the power and authority to make such rules and regulations regulating and controlling the manner in which loans of $3,000.00 or less may be made under this chapter. Such rules and regulations shall be promulgated pursuant to public hearing after notice of such hearing is advertised at least once in one newspaper in Atlanta, Georgia, having general state-wide circulation not less than ten days prior to such hearing. In addition, such rules and regulations shall be promulgated in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." Such rules and regulations so promulgated by the Commissioner in his discretion, consistent with the terms of this chapter and other applicable statutes, shall have the full force and effect of law. The Commissioner shall have authority to designate and employ and compensate agents and employees in the manner other agents and employees are employed by his department to assist him in the discharge of his duties under this chapter; and the Commissioner is authorized and empowered to delegate to an assistant or deputy authority to act in his place and stead in his absence or disability.

(c) The Commissioner is authorized to provide for training programs and seminars at such places, at such times, and in such manner as he shall deem advisable. Such programs and seminars shall be for the purpose of acquainting licensees and employees thereof with this chapter, with the rules and regulations promulgated thereunder, and with such other matters relative to the business authorized to be carried on by a licensee under this chapter as the Commissioner shall deem necessary.



§ 7-3-8. License required; application; fees

All persons engaged in the business of making loans of $3,000.00 or less in the State of Georgia, unless expressly exempted therefrom, shall be required to obtain a license under this chapter. Application for license shall be made to the Commissioner in writing, under oath, on forms prescribed by the Commissioner and shall give the location from which the business is to be conducted and shall give the names of the persons connected with the business together with any other information required by the Commissioner. The application shall be accompanied by a fee of $250.00 to cover the cost of investigation of the applicant and by a license fee of $500.00. Said license shall expire on the last day of the calendar year in which granted, subject to renewal pursuant to Code Section 7-3-10. The Commissioner shall collect fees and costs as provided in this chapter and shall issue his receipt for all sums collected by him and periodically, not less than once in each quarter of each year, at such times as may be convenient, shall pay into the state treasury all sums collected by him.



§ 7-3-9. Investigation of application; issuance or denial of license; purchase of licensed location

(a) Upon the filing of the application and the payment of the fees provided in Code Section 7-3-8, the Commissioner shall cause an investigation to be made. Notwithstanding any provision of Chapter 13 of Title 50, entitled the "Georgia Administrative Procedure Act," to the contrary, if the Commissioner has any doubt of the applicant meeting the standards of subsection (b) of this Code section, he shall issue a proposed order to be effective upon a later date without a hearing, unless any person subject to the order requests a hearing within ten days after receipt of the proposed order. Failure to make the request shall constitute a waiver of the right to a hearing pursuant to this Code section. The proposed order issued by the Commissioner shall contain or shall be accompanied by a notice of opportunity for a hearing which shall clearly explain that the hearing must be requested within ten days of receipt of the proposed order and notice. The proposed order and notice shall be served in person by the Commissioner or his agent or by registered or certified mail or statutory overnight delivery, return receipt requested. The Commissioner or such person as he designates shall hear evidence at such hearing and the hearing shall be conducted in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." The cost of such hearing and of recording and transcribing the evidence may, in the discretion of the Commissioner, be charged to the person seeking such license.

(b) If the Commissioner shall find that:

(1) The financial responsibility, character, and general fitness of the applicant are such as to command the confidence of the public and to warrant a belief that the business will not be operated unfairly or unlawfully contrary to the purposes of this chapter; and

(2) Allowing the applicant to engage in business will promote the convenience and advantage of the community in which the licensed office is to be located,

the Commissioner shall grant such application and issue to the applicant a license which shall be authority to engage in the business of making loans pursuant to said license in accordance with this chapter.

(c) Any demand for a hearing pursuant to this Code section shall specify in what respects such person is aggrieved and the grounds to be relied upon as a basis for the relief to be demanded at the hearing. Unless postponed by mutual consent, the hearing shall be held within 30 days after receipt by the Commissioner of the demand for a hearing.

(d) In the event any person shall purchase substantially all the assets used in a particular office of any existing licensee, the purchaser shall file an application for license; but, if the licensee selling such assets shall surrender his license for such location to the Commissioner, the purchaser shall not be required, in order to obtain a license, to show that the convenience and advantage of the community in which the licensed office will be located will be promoted by the establishment or continuance of the proposed business of making loans.

(e) The Commissioner shall grant or deny an application for a license made under this chapter within 60 days from the date of the filing of such application.



§ 7-3-10. License required for each location; display; duration; annual fee; moving office within county

(a) No more than one place of business shall be maintained under the same license, but the Commissioner may issue more than one license to the same licensee.

(b) Each such license issued shall be conspicuously displayed in the place of business for which granted and shall remain in full force and effect until surrendered, revoked, or suspended as provided by this chapter.

(c) Every licensee shall, on or before December 20 of each year, pay to the Commissioner the sum of $500.00 for each license held by him as an annual license fee for the succeeding calendar year.

(d) If a licensee wishes to move his office within the county, he shall give the Commissioner written notice thereof, which notice shall specify the address or location to which the licensee desires to move and shall also set out, in such form as the Commissioner may require, facts and circumstances which it is contended will show that the removal to the new location will promote the convenience and advantage of that community. Thereafter, the Commissioner shall handle this request in the same manner in which he handles a new application under Code Section 7-3-9, insofar as that Code section is applicable.



§ 7-3-11. Failure to begin business or suspending activities after license issued

In the event a licensee does not begin the operation of business under such license within a period of 120 days from the date of the issuance of such license or in the event a licensee, after having begun the operation of business under the license, remains inactive in such business for a period of 120 days, such license shall be subject to suspension or revocation by the Commissioner after notice and hearing under the procedure provided in Code Section 7-3-24 for the revocation or suspension of licenses. Any order or decision of the Commissioner on such matter shall be subject to review as provided in Code Section 7-3-24.



§ 7-3-12. Books, records, and reports

(a) Each licensee shall keep and use in his business sufficient books and records to enable the Commissioner to determine whether or not the licensee is complying with this chapter or any other Act under which such licensee is operating, and such licensee shall preserve such record for at least four years after making the final entry thereon. The renewal or refinancing of a loan shall not constitute a final entry.

(b) The Commissioner may, under rules and regulations promulgated by him under the procedure provided in Code Section 7-3-7, require annual reports from licensees to facilitate the performance of his duties and to regulate effectively the making of loans under this chapter.



§ 7-3-13. False advertising prohibited

No person shall advertise, display, distribute, or broadcast in any manner whatsoever any false, misleading, or deceptive statement or representation with regard to the rates, terms, or conditions for loans subject to this chapter.



§ 7-3-14. Maximum loan amount, period, and charges

Every licensee under this chapter may loan any sum of money not exceeding $3,000.00 for a period of 36 months and 15 days or less and may charge, contract for, collect, and receive interest and fees and may require the fulfillment of conditions on such loans as provided in this Code section:

(1) Interest. A licensee may charge, contract for, receive, and collect interest at a rate not to exceed 10 percent per annum of the face amount of the contract, whether repayable in one single payment or repayable in monthly or other periodic installments. On loan contracts repayable in 18 months or less, the interest may be discounted in advance; and, on contracts repayable over a greater period, the interest shall be added to the principal amount of the loan. On all contracts, interest or discount shall be computed proportionately on equal calendar months;

(2) Loan fee. In addition thereto, a licensee may charge, contract for, receive, or collect at the time the loan is made a fee in an amount not greater than 8 percent of the first $600.00 of the face amount of the contract plus 4 percent of the excess; provided, however, that such fee shall not be charged or collected on that part of a loan which is used to pay or apply on a prior loan or installment of a prior loan from the same licensee to the same borrower made within the immediately preceding six-month period; provided, however, if the loan balance is $300.00 or less, the said period shall be two months, not six months; provided, further, that nothing contained in this paragraph and paragraph (1) of this Code section shall be construed to permit charges, interest, or fees of any nature whatsoever in the aggregate in excess of the charges, interest, and fees which would constitute a violation of Code Section 7-4-18 and this chapter shall in no way affect Code Section 7-4-18. If a borrower prepays his or her entire loan to a licensee and within the following 15 days makes a new loan with that licensee and if this is done within the six-month period or the two-month period above described, as may be applicable, the fee may be charged only on the excess by which the face amount of the new contract exceeds the amount which the borrower repaid to that licensee within the said 15 day period;

(3) Insurance premiums. A licensee may charge and collect from the borrower premiums actually paid or to be paid for insurance obtained for the borrower. A licensee may accept as security on any loan or advance made under this chapter any one or any combination of the following:

(A) Insurance on tangible property against substantial risks or loss;

(B) Reasonable insurance on the life and health of the principal party; or

(C) Reasonable insurance against accident of the principal party;

provided, however, that any such insurance shall be reasonably related to the type and value of the property insured and to the amount and term of the loan and shall be obtained from an insurance company authorized to conduct such business in the State of Georgia and at rates lawfully filed by such company with the Commissioner of Insurance and through a regular insurance agent licensed by the Commissioner of Insurance; provided, further, the amount of life, health, or accident insurance required as security for loans made under this chapter shall not exceed the amount of the loan, including charges, to be secured; and the premiums on such insurance required of the principal party obligated shall be limited to premiums reasonably based upon reliable actuarial experience and sound insurance practice; and the Commissioner is authorized and directed to promulgate rules and regulations to effectuate this provision in accordance with the spirit and intent thereof. It shall be the duty of the Commissioner from time to time under the foregoing direction, after public hearing in the manner provided in subsection (b) of Code Section 7-3-7, to determine and promulgate the rates and maximum premiums permissible to be charged for life, health, and accident insurance required as security for a loan made under this chapter and to make regulations incident thereto necessary to effectuate the same; such premiums, when thus established and as changed from time to time in the manner aforesaid, shall be the maximum effective and permissible charges under this paragraph. Premiums paid or to be paid pursuant to the authority of this paragraph shall not constitute interest. The insurance company in turn may pay to the party writing the insurance policy sold in connection with the loan a fee or commission in an amount which is reasonable in relationship to the transaction and in no event in excess of the amount of fee or commission customarily paid within the industry where comparable insurance is sold in a transaction not involving credit, as determined by the Commissioner;

(4) Late charge. A licensee may charge and collect from the borrower a late or delinquent charge of $10.00 or an amount equal to 5 cent(s) for each $1.00 of any installment which is not paid within five days from the date such payment is due, whichever is greater, provided that this late or delinquent charge shall not be collected more than once for the same default; and

(5) Maintenance charge. In addition thereto, a licensee may contract for, charge, receive, and collect a maintenance charge of $3.00 for each month in the term of the loan contract on each loan made, whether repayable in one single payment or repayable in weekly, monthly, or other periodic installments. Refunds of unearned maintenance charges shall be made in accordance with the method prescribed in Code Section 7-3-17, and such maintenance charges will be subject to paragraph (4) of this Code section. Nothing contained in Code Section 7-4-18, as now or hereafter amended, shall be construed to apply to this paragraph; and loans made in conformity with this paragraph shall in no way constitute a violation of Code Section 7-4-18, as now or hereafter amended.



§ 7-3-15. Limitation on further charges

No licensee shall charge, contract for, or receive any other or further amount in connection with any loans authorized by this chapter in addition to those provided in Code Section 7-3-14, except the actual lawful fees paid to a public official or agency of the state for filing, recording, or, on loans over $100.00, the amount of the lawful premiums, no greater than such fees, actually paid for insurance against the risk of nonrecording or releasing any instrument securing the loan; the court costs and attorney fees authorized by law incurred in the collection of any contract in default; and the actual and reasonable expenses of repossessing, storing, and selling any collateral pledged as security for any contract in default. No licensee shall divide into separate parts any contract for the purpose or with the effect of obtaining charges in excess of those authorized by this chapter.



§ 7-3-16. Loans to pay contracts acquired by licensee restricted

No loan shall be made by any licensee for the purpose of paying all or any part of the amount owed on any note, bill of sale to secure debt, title retention contract, conditional sales contract, or any other similar contract which has been purchased by or assigned or transferred to such licensee for a period of at least 90 days from the date of such purchase or transfer.



§ 7-3-17. Payment before maturity; refund of prepaid interest; continuing insurance

Notwithstanding the provisions of any contract to the contrary, a borrower may at any time prepay all or any part of the unpaid balance to become payable under any installment contract. If the borrower pays the time balance in full before maturity, the licensee shall refund to him a portion of the prepaid interest, calculated in complete even months (odd days omitted), as follows: The amount of the refund shall represent at least as great a proportion of the total interest as the sum of the periodical time balance after the date of prepayment bears to the sum of all periodical time balances under the schedule of payments in the original contract. Where the amount of the refund due to anticipation of payment is less than $1.00, no refund need be made. If the borrower has been required to purchase other than insurance coverage in a blanket policy when he has paid no acquisition cost, he shall have the option to continue such insurance in force for the balance of the policy period, with all rights transferred to the borrower or his assigns, in which event no refund of insurance premiums shall be made to him.



§ 7-3-18. Delivery of copy of contract or itemized statement; receipts

At the time the loan is made, each licensee under this chapter shall deliver to the borrower or, if there are two or more, to one of them a copy of the loan contract or a written itemized statement in the English language showing in clear terms the date and amount of the loan, a schedule of the payments or a description thereof, the type of security for the loan, the licensee's name and address, the actual cash advanced to or on behalf of the borrower, the amount of each class of insurance carried and the premiums paid thereon, and the amount of interest and fees. Each licensee shall give a receipt for every cash payment made.



§ 7-3-19. Tax on interest -- Levy; penalty for tax to charges

(a) In addition to all other taxes, fees, license fees, or other charges now or hereafter levied or assessed, there is levied a tax of 3 percent on the total amount of interest on any loan collected by any person licensed under this chapter from any borrower to whom such licensee has made a loan.

(b) Said tax is levied and assessed against the person so licensed and shall be paid by such person and shall not be added in any manner as an additional fee or charge against the borrower. Any person licensed under this chapter who adds such tax in any manner as an additional fee or charge against the borrower shall be liable for the recovery of triple the amount of such charge by action against the lender in any court of competent jurisdiction.

(c) As used in this Code section, the term "interest collected" means the gross amount of interest charged and collected on loan contracts, less any amount of unearned interest refunded to borrowers and such interest on such portion of uncollectable accounts that are charged off as bad debts by the licensee; except that, for those licensees whose records are kept on an accrual basis, the 3 percent tax levied in subsection (a) of this Code section shall be remitted on such portion of the interest as accrues during the taxable month.



§ 7-3-20. Tax on interest -- Payment; inspection of records; rules and regulations

The tax provided for in Code Section 7-3-19 shall be remitted to the Commissioner on or before the twentieth day of each month for the preceding calendar month. The Commissioner and his authorized agents and employees shall have the right to inspect all records of any person so licensed, and the Commissioner is authorized to promulgate rules and regulations relative to the enforcement of Code Section 7-3-19, this Code section, and Code Section 7-3-21.



§ 7-3-21. Tax on interest -- Penalties for late or fraudulent tax payments

In the event any person fails or refuses to remit the tax required by Code Sections 7-3-19 and 7-3-20 within the time prescribed, there shall be added to the tax a penalty equivalent to 25 percent of the tax but in no case shall the penalty so added be less than $5.00. In the event any person fraudulently remits the incorrect tax, there shall be added to the tax a penalty equivalent to 50 percent of the tax but in no case shall the penalty so added be less than $5.00. The amounts so added as penalties shall be collected as a part of the tax.



§ 7-3-22. Examinations, investigations, and hearings

(a) For the purpose of discovering violations of this chapter, the Commissioner or his duly authorized representative may from time to time examine the books, accounts, papers, and records of:

(1) Any licensee;

(2) Any person who advertises for, solicits, or holds himself out as willing to make loans in amounts of $3,000.00 or less; or

(3) Any person whom the Commissioner has reason to believe is violating or is about to violate the provisions of this chapter.

(b) The Commissioner may subpoena witnesses, books, accounts, papers, and records; administer oaths; hold hearings; and take testimony under oath in conducting examinations and hearings authorized under this chapter.

(c) The cost of any such examination, investigation, or hearing, in the discretion of the Commissioner, may be charged to the licensee or person examined subject to review by the superior court under Code Section 7-3-27. The examinations, investigations, or hearings provided for in this Code section may be conducted at the state capitol or, in the discretion of the Commissioner, in the county wherein the business of the licensee is located or where the person required to have a license under this chapter is engaging in the business of making loans or elsewhere, upon the consent of the parties involved.



§ 7-3-23. Cease and desist orders; enjoining violations

In the event the Commissioner shall find cause to believe that any person is violating this chapter or the rules and regulations promulgated by the Commissioner pursuant to this chapter, he shall make such investigation and have such hearings, before him or such person as he designates, as will permit him to determine the facts and then may issue a cease and desist order if he so determines. If such cease and desist order is thereafter violated by the person against whom it is issued, such violation shall constitute a public nuisance; and the Commissioner is authorized to seek, and the superior courts shall grant, injunctions against such person's further violating this chapter or the lawful rules and regulations promulgated by the Commissioner pursuant to this chapter. Such action for injunction may be maintained notwithstanding the existence of other legal remedies or the pendency or successful completion of a criminal prosecution as for a misdemeanor.



§ 7-3-24. Suspension or revocation of license -- Grounds; procedure; effect of loss of license on contracts

(a) The Commissioner, upon ten days' written notice in the form of a show cause order to the licensee stating his contemplated action and in general the ground therefor and after giving the licensee a reasonable opportunity to be heard, subject to the right to review provided in Code Section 7-3-27, may by order in writing suspend or revoke any license issued under this chapter if the Commissioner shall find that:

(1) The licensee has failed to pay the annual license fee or any fee required under this chapter; or

(2) The licensee has violated any provision of this chapter or any rule or regulation promulgated by the Commissioner under this chapter or has violated the terms of any cease or desist order entered by the Commissioner under Code Section 7-3-23.

(b) Any such suspension or revocation shall not become final pending and subject to the right of review provided in Code Section 7-3-27, but the court shall have and is granted power to enter such order as justice shall require pending hearing of such appeal. The court upon such appeal may tax the cost, including the cost of the hearing before the Commissioner, against the losing party.

(c) No suspension, revocation, relinquishment, or expiration of any license shall invalidate, impair, or affect the legality or obligations of any preexisting contracts or prevent the enforcement and collection thereof.



§ 7-3-25. Suspension or revocation of license -- Unreasonable collection tactics

(a) Any license shall be subject to suspension or revocation, after notice and hearing as provided for in Code Section 7-3-24, in the event unreasonable collection tactics shall be willfully used by the licensee or any employee or agent thereof. Unreasonable collection tactics shall include, but not be limited to, any conduct by the licensee or any employee or agent thereof which:

(1) Causes the borrower or any member of his family to suffer bodily injury or physical harm;

(2) Constitutes a willful or intentional trespass by force of the borrower's home or his personal property without process of law;

(3) Holds up the borrower to public ridicule or unreasonably degrades him in the presence of his neighbors or business associates;

(4) Involves use of printed material which simulates or resembles a summons, warrant, or other legal process; or

(5) Although otherwise lawful, occurs at an unreasonable hour of the night. Attempts to make collections by means of personal visits, telephone calls, and the like shall be deemed to occur at an unreasonable hour of the night if they occur between the hours of 10:00 P.M. and 5:00 A.M.

(b) Any order or decision of the Commissioner on the matter of suspension or revocation shall be subject to review as provided for in Code Section 7-3-27.



§ 7-3-26. Probation and civil penalties for violations

In addition to all other penalties provided for under this chapter, the Commissioner shall have authority to place any licensee on probation for a period of time not to exceed one year for each and every act or violation of this chapter or of the rules and regulations of the Commissioner and may subject such licensee to a monetary penalty of up to $1,000.00 for each and every act or violation of this chapter or of the rules and regulations of the Commissioner. If the licensee knew or reasonably should have known he was in violation of this chapter or the rules and regulations of the Commissioner, the monetary penalty provided for in this Code section may be increased to an amount up to $5,000.00 for each and every act or violation.



§ 7-3-27. Judicial review of Commissioner's decisions

The decision of the Commissioner in granting or refusing to grant a license and in revoking or suspending such license and in any other order or decision authorized in this chapter shall be final, conclusive, and binding as to all determinations of fact made by him; but any applicant or licensee who deems himself aggrieved may have such decision reviewed under Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," for the review of contested cases.



§ 7-3-28. Code Section 7-4-4 not repealed

Nothing in this chapter shall be construed as repealing Code Section 7-4-4.



§ 7-3-29. Criminal penalties; void loans; civil penalty to borrower for violation; violation not subject of class action; defense of good faith; limitation on remedies for voidness

(a) Any person who shall make loans under this chapter without first obtaining a license or who shall make a false statement under oath in an application for a license under this chapter or who shall do business while the license of such person under this chapter is suspended or revoked shall be guilty of a misdemeanor; and any contract made under this chapter by such person shall be null and void.

(b) Except as otherwise provided in this chapter, any duly licensed lender who fails to comply with this chapter in connection with a loan under this chapter shall be liable to the borrower or borrowers thereon for a single penalty in an amount equal to twice the amount of all interest and loan fees charged said borrower or borrowers on the most recent loan made by the lender to said borrower or borrowers; provided, however, that the liability under this subsection shall not be less than $100.00.

(c) A lender duly licensed under this chapter has no liability under subsection (b) of this Code section if, within 15 days after discovering an error or violation and prior to the institution of an action under this Code section or the receipt of written notice of the error or violation, the lender notifies the person concerned of the error or violation and makes whatever adjustments in the appropriate account are necessary to ensure that such person will not be required to pay charges in excess of those permitted by this chapter.

(d) A lender may not be held liable in any action brought under this Code section for a violation of this chapter if the lender shows by a preponderance of the evidence that the violation was not intentional and resulted from a bona fide clerical or typographical error notwithstanding the maintenance of procedures reasonably adopted to avoid any such error.

(e) A claim of violation of this chapter against a duly licensed lender may be asserted in an individual action only and may not be the subject of a class action under Code Section 9-11-23 or any other provision of law. A claim of violation of this chapter against an unlicensed lender may be asserted in a class action under Code Section 9-11-23 or any other provision of law.

(f) If a contract is made in good faith in conformity with an interpretation of this chapter by the appellate courts of this state or in a rule or regulation officially promulgated by the Commissioner after public hearings, no provision in this Code section imposing any penalty shall apply, notwithstanding that, after such contract is made, such rule or regulation is amended, rescinded, or determined by judicial or other authority to be invalid for any reason.

(g) Any lender duly licensed under this chapter who shall knowingly and willfully with intent to defraud a borrower make a contract in violation of this chapter shall be guilty of a misdemeanor, and the contract so made shall be null and void.

(h) No person may, more than one year after April 9, 1980, assert or contend offensively or defensively in any court that a contract predating April 9, 1980, is null and void or is illegal, void, invalid, or not good consideration for a renewal or refinanced contract. This subsection is a statute of repose and limitation, barring such remedies, and only such remedies, as of that date; provided, however, that after that date a borrower or borrowers on a contract predating April 9, 1980, shall be entitled to the appropriate penalty provided under subsections (a) through (g) of this Code section, but such right to said penalty shall not in any way adversely affect the validity of any renewal or refinanced contract.






Chapter 4 - Interest and Usury

Article 1 - In General

§ 7-4-1. "Usury" defined

The term "usury" means reserving and taking or contracting to reserve and take, either directly or indirectly, a greater sum for the use of money than the lawful interest.



§ 7-4-2. Legal rate of interest; maximum rate of interest generally; certain items not considered interest

(a) (1) (A) The legal rate of interest shall be 7 percent per annum simple interest where the rate percent is not established by written contract. Notwithstanding the provisions of other laws to the contrary, except Code Section 7-4-18, the parties may establish by written contract any rate of interest, expressed in simple interest terms as of the date of the evidence of the indebtedness, and charges and any manner of repayment, prepayment, or, subject to the provisions of paragraph (1) of subsection (b) of this Code section, acceleration, where the principal amount involved is more than $3,000.00 but less than $250,000.00 or where the lender or creditor has committed to lend, advance, or forbear with respect to any loan, advance, or forbearance to enforce the collection of more than $3,000.00 but less than $250,000.00.

(B) Where the principal amount is $250,000.00 or more, or the lender or creditor has committed to lend, advance, or forbear with respect to any loan, advance, or forbearance to enforce the collection of $250,000.00 or more, the parties may establish by written contract any rate of interest, expressed in simple interest terms or otherwise, and charges to be paid by the borrower or debtor.

(C) Nothing contained in this subsection shall be construed to prohibit the computation and collection of interest at a variable rate or on a negative amortization basis or on an equity participation basis or on an appreciation basis.

(2) Where the principal amount involved is $3,000.00 or less, such rate shall not exceed 16 percent per annum simple interest on any loan, advance, or forbearance to enforce the collection of any sum of money unless the loan, advance, or forbearance to enforce the collection of any sum of money is made pursuant to another law.

(3) As used in this Code section, the term "interest" means a charge for the use of money computed over the term of the contract at the rate stated in the contract or precomputed at a stated rate on the scheduled principal balance or computed in any other way or any other form. Principal includes such charges to which the parties may agree under paragraph (1) of this subsection. Amounts paid or contracted to be paid as either an origination fee or discount points, or both, on any loan secured by an interest in real estate shall not be considered interest and shall not be taken into consideration in the calculation of interest and shall not be subject to rebate as provided in paragraph (1) of subsection (b) of this Code section.

(b) (1) Upon acceleration of the maturity of any loan, advance of money, or forbearance to enforce the collection of any sum of money upon which interest has been precomputed, unearned interest shall be rebated to the debtor in such amount as would result in the rate of interest earned being no greater than the rate of interest established by the original contract. In the case of a loan in which the principal and the interest for the entire term of the loan are included in the face amount of the loan and the loan is to be paid back in weekly, monthly, quarterly, semiannual, or yearly installments, with the interest and principal portions of each installment determined under the pro rata method, any such rebate shall be determined on the pro rata method.

(2) Unless stipulated in the contract, there shall be no prepayment penalty.

(c) Nothing contained in this Code section shall be construed to amend or modify the provisions of Chapter 3 of this title, the "Georgia Industrial Loan Act," Article 1 of Chapter 1 of Title 10, the "Retail Installment and Home Solicitation Sales Act," Chapter 5 of this title, "The Credit Card and Credit Card Bank Act," Chapter 22 of Title 33, the "Insurance Premium Finance Company Act," Part 5 of Article 3 of Chapter 12 of Title 44, relating to pawnbrokers, and, except as provided in Code Section 7-4-3, Article 2 of Chapter 1 of Title 10, the "Motor Vehicle Sales Finance Act."

(d) Notwithstanding the foregoing, fees and other charges agreed upon by a financial institution and depositor, as defined in Code Section 7-1-4, in a written agreement governing a deposit, share, or other account, including, but not limited to, overdraft and nonsufficient funds, delinquency or default charges, returned payment charges, stop payment charges, or automated teller machine charges, shall not be considered interest.



§ 7-4-3. Finance charge on retail installment contracts for manufactured homes and motor vehicles subject to federal law; stating of federal provisions in contract

(a) Notwithstanding the provisions of subsections (a) through (c) of Code Section 10-1-33, any retail installment contract pertaining to:

(1) Any manufactured home with a cash sale price of more than $3,000.00; or

(2) Any motor vehicle where the amount financed is $5,000.00 or more

may provide for such finance charge as the parties may agree in writing.

(b) (1) Any retail installment contract pertaining to a manufactured home or any consumer loan secured by such a home shall contain the contract provisions required by subsection (c) of Section 501 of the Depository Institutions Deregulation and Monetary Control Act of 1980, Public Law 96-221 (12 U.S.C. Section 1735f-7, notes).

(2) Any person violating this subsection shall be subject to the liability specified in Code Section 7-4-5; but the contract or loan shall still be entitled to the benefits of the other provisions of Code Section 7-4-2.

(c) As used in this Code section, the term:

(1) "Finance charge" means the amount agreed upon between the buyer and the seller to be added to the cash sale price and, if a separate charge is made therefor, the amount, if any, included for insurance and other benefits and official fees, in determining the time sale price.

(2) "Manufactured home" means a structure, transportable in one or more sections, which, in the traveling mode, is eight body feet or more in width, or 40 body feet or more in length, or, when erected on site, is 320 or more square feet and which is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities and includes the plumbing, heating, air-conditioning, and electrical systems contained therein; except that such term shall include any structure which meets all the requirements of this paragraph except the size requirements and with respect to which the manufacturer voluntarily files a certification required by the secretary of Housing and Urban Development and complies with the standards established under The National Mobile Home Construction and Safety Standards Act of 1974, 42 U.S.C. Section 5401, et seq.

(3) "Retail installment contract" or "contract" means an instrument or instruments creating a purchase money security interest or any instrument evidencing an obligation secured by a purchase money security interest.



§ 7-4-3.1. Maximum interest rate on loans by insured financial institutions

Repealed by Ga. L. 1983, p. 1146, § 8, effective March 31, 1983.



§ 7-4-4. Advertisement of rates of interest or finance charge

(a) No person shall advertise in or through any newspaper, radio, television, letter, circular, billhead, or in any way or through any medium any rate of interest or finance charge pertaining to any consumer credit transactions other than a rate stated in simple interest terms or a rate stated in terms which would comply with the federal Truth in Lending Simplification and Reform Act, Public Law 96-221 (15 U.S.C. 57(a) and 1602, et seq.).

(b) There is no liability under this Code section on the part of any owner or personnel of any medium in which an advertisement appears or through which it is disseminated when the publisher, owner, agent, or employee did not have knowledge of the false, misleading, or deceptive character of the advertisement, did not prepare the advertisement, or did not have a direct financial interest in the sale or distribution of the advertised product or service.

(c) Nothing contained in this Code section shall be construed to amend, modify, or repeal any of the provisions of Part 2 of Article 15 of Chapter 1 of Title 10, known as the "Fair Business Practices Act of 1975."



§ 7-4-5. Failure to include federal loan act provisions in retail installment loan; violating advertising restrictions

(a) Any person who fails to comply with subsection (b) of Code Section 7-4-3 or Code Section 7-4-4 with respect to any person is liable to such person in an amount equal to the sum of:

(1) Any actual damage sustained by such person as a result of the failure; and

(2) Twice the amount of any interest or finance charge contracted for in connection with the transaction, except that the liability under this paragraph shall not be less than $100.00 nor greater than $1,000.00.

(b) Such liability may be asserted in an individual action only and may not be the subject of a class action; provided, however, this provision shall not apply to any class action pending prior to March 31, 1983.



§ 7-4-6. No limit on interest rate payable by profit corporations or persons on nonconsumer loans in excess of $3,000.00

Reserved. Repealed by Ga. L. 1983, p. 1146, § 8, effective March 31, 1983.



§ 7-4-7. No limit on interest rate on loans of $100,000.00 or more

Reserved. Repealed by Ga. L. 1983, p. 1146, § 8, effective March 31, 1983.



§ 7-4-8. Commission to third person does not make lawful interest usurious

Except as the application of this Code section is modified by Code Section 7-3-5, where the lender neither takes nor contracts to take more than lawful interest, the loan is not rendered usurious by money paid or agreed to be paid others by the borrower in order to obtain the loan.



§ 7-4-9. Back interest may be stipulated in contract and recovered

Interest from date, if the debt is not punctually paid at maturity, may be recovered when so stipulated in the contract, provided interest has not already been included in the principal amount.



§ 7-4-10. Usury forfeits entire interest; right of setoff; how forfeiture discharged; when time bars action or defense

(a) Any person, company, or corporation violating the provisions of Code Section 7-4-2 shall forfeit the entire interest so charged or taken or contracted to be reserved, charged, or taken. No further penalty or forfeiture shall be occasioned, suffered, or allowed.

(b) The amount forfeited as provided in subsection (a) of this Code section may be pleaded as a setoff in any action for the recovery of the principal sum loaned or advanced by the defendant in said action.

(c) No contrivance or arrangement between the parties to any such unlawful transaction or their privies, except an actual and full payment of the amount forfeited as provided in subsection (a) of this Code section, shall have the effect of discharging such forfeiture.

(d) No plea or action for the recovery of such forfeiture shall be barred by lapse of time shorter than one year.



§ 7-4-11. Usury is personal defense; no collection from insolvent to prejudice of others

Usury is a personal defense; but a creditor may not collect usurious interest from an insolvent debtor to the prejudice of other creditors.



§ 7-4-12. Interest on judgments

(a) All judgments in this state shall bear annual interest upon the principal amount recovered at a rate equal to the prime rate as published by the Board of Governors of the Federal Reserve System, as published in statistical release H. 15 or any publication that may supersede it, on the day the judgment is entered plus 3 percent.

(b) If the judgment is rendered on a written contract or obligation providing for interest at a specified rate, the judgment shall bear interest at the rate specified in the contract or obligation.

(c) The postjudgment interest provided for in this Code section shall apply automatically to all judgments in this state and the interest shall be collectable as a part of each judgment whether or not the judgment specifically reflects the entitlement to postjudgment interest.

(d) This Code section shall apply to all civil actions filed on or after July 1, 2003.



§ 7-4-12.1. Interest on arrearage on child support

(a) All awards, court orders, decrees, or judgments rendered pursuant to Title 19 expressed in monetary amounts shall accrue interest at the rate of 7 percent per annum commencing 30 days from the date such award, court order, decree, or judgment is entered or an installment payment is due, as applicable. The court may modify the date on which interest shall begin to accrue. It shall not be necessary for the party to whom the child support is due to reduce any such award to judgment in order to recover such interest. The court shall have discretion in applying or waiving past due interest. In determining whether to apply, waive, or reduce the amount of interest owed, the court shall consider whether:

(1) Good cause existed for the nonpayment of the child support;

(2) Payment of the interest would result in substantial and unreasonable hardship for the parent owing the interest;

(3) Applying, waiving, or reducing the interest would enhance or detract from the parent's current ability to pay child support, including the consideration of the regularity of payments made for current child support of those dependents for whom support is owed; and

(4) The waiver or reduction of interest would result in substantial and unreasonable hardship to the parent to whom interest is owed.

(b) Subsection (a) of this Code section shall not be construed to abrogate the authority of a IV-D agency to waive, reduce, or negotiate a settlement of unreimbursed public assistance in accordance with subsection (b) of Code Section 19-11-5.

(c) Notwithstanding Code Section 7-4-12, 7-4-15, 9-12-10, or 13-6-13, when an award, court order, decree, or judgment for alimony or equitable division of assets and liabilities is payable in installments, interest on such award, court order, decree, or judgment shall not begin to accrue until an installment is 30 days past due unless otherwise ordered by the court.



§ 7-4-13. Law of place of contract governs interest unless otherwise provided

Every contract shall bear interest according to the law of the place of the contract at the time of the contract, unless upon its face it shall be apparent that the intention of the parties was to adopt the law of another forum; in this case the law of that forum shall govern.



§ 7-4-14. Interest runs from default unless otherwise agreed; when demand necessary

In the absence of an agreement to the contrary, interest shall not run until default; hence, where money can be recovered because of mistake or other like reasons, no interest shall run until after demand and refusal to refund.



§ 7-4-15. When interest runs on liquidated demands; promissory notes payable on demand

All liquidated demands, where by agreement or otherwise the sum to be paid is fixed or certain, bear interest from the time the party shall become liable and bound to pay them; if payable on demand, they shall bear interest from the time of the demand. In case of promissory notes payable on demand, the law presumes a demand instantly and gives interest from date.



§ 7-4-16. When interest runs on commercial accounts; maximum interest rate on commercial accounts

Unless otherwise provided in writing signed by the obligor, a commercial account becomes due and payable upon the date a statement of the account is rendered to the obligor. The owner of a commercial account may charge interest on that portion of a commercial account which has been due and payable for 30 days or more at a rate not in excess of 1 1/2 percent per month calculated on the amount owed from the date upon which it became due and payable until paid. "Commercial account" means an obligation for the payment of money arising out of a transaction to sell or furnish, or the sale of, or furnishing of, goods or services other than a "retail installment transaction" as defined in paragraph (10) of subsection (a) of Code Section 10-1-2.



§ 7-4-17. Payment applied first to interest; no interest on unpaid interest; exceptions

When a payment is made upon any debt, it shall be applied first to the discharge of any interest due at the time, and the balance, if any, shall be applied to the reduction of the principal. If the payment does not extinguish the interest then due, no interest shall be calculated on such balance of interest and interest shall be calculated only on the principal amount up to the time of the next payment. Notwithstanding the foregoing restrictions against charging interest on unpaid interest:

(1) On loans having first priority on real estate and on loans secured by the pledge or assignment of instruments evidencing loans having first priority on real estate, the parties by written contract may lawfully agree that unpaid interest when due shall be added to the unpaid principal balance of the indebtedness and that the increased principal balance of the indebtedness bear interest pursuant to the terms of the contract; and

(2) On loans secured by real estate or secured by real estate and other collateral, the parties by written contract may lawfully agree that, in the event of bankruptcy, the lender or creditor may include interest on its claim pursuant to the terms of the contract.



§ 7-4-17.1. Refunds from loans on which interest is calculated under the add-on interest method and which are paid off prior to maturity

Repealed by Ga. L. 1983, p. 1146, § 8, effective March 31, 1983.



§ 7-4-18. Criminal penalty for excessive interest

(a) Any person, company, or corporation who shall reserve, charge, or take for any loan or advance of money, or forbearance to enforce the collection of any sum of money, any rate of interest greater than 5 percent per month, either directly or indirectly, by way of commission for advances, discount, exchange, or the purchase of salary or wages; by notarial or other fees; or by any contract, contrivance, or device whatsoever shall be guilty of a misdemeanor; provided, however, that regularly licensed pawnbrokers, as defined in Code Section 44-12-130, are limited in the amount of interest they may charge only by the limitations set forth in Code Section 44-12-131.

(b) This Code section shall not be construed as repealing or impairing the usury laws now existing but shall be construed as being cumulative thereof.

(c) Nothing contained in Code Section 7-4-2 or 7-4-3 shall be construed to amend or modify the provisions of this Code section.

(d) Notwithstanding the foregoing, fees and other charges agreed upon by a financial institution and depositor, as defined in Code Section 7-1-4, in a written agreement governing a deposit, share, or other account, including, but not limited to, overdraft and nonsufficient funds, delinquency or default charges, returned payment charges, stop payment charges, or automated teller machine charges, shall not be considered interest.



§ 7-4-19. Civil action to enforce chapter

The Department of Banking and Finance or the Industrial Loan Commissioner may bring an appropriate civil action to enforce any provision of this chapter whether by injunction or otherwise in any superior court of this state having jurisdiction over one or more defendants. In the case of a loan made pursuant to this chapter by a licensee under Chapter 3 of this title, relating to industrial loans, such action shall be brought by the Industrial Loan Commissioner. In the case of any other loan, the action shall be brought by the Department of Banking and Finance.



§ 7-4-20. Election to forgo application of federal usury laws

In enacting Code Sections 7-4-2 through 7-4-5, the General Assembly exercises its prerogative:

(1) Under subsection (b)(2) of Section 501 of the Depository Institutions Deregulation and Monetary Control Act of 1980, Public Law 96-221 (12 U.S.C. Section 1735f-7, notes), and declares that the provisions of subsection (a)(1) of Section 501 do not apply to loans, mortgages, credit sales, and advances made in the State of Georgia on and after March 31, 1983; and

(2) Under Section 512 of that act, Public Law 96-221 (12 U.S.C. Section 86a, notes), and declares that the provisions which preempt the law of this state in Section 511 of that act do not apply to business and agricultural loans in amounts of $1,000.00 or more made in the State of Georgia on and after March 31, 1983.



§ 7-4-21. Class action barred on claims for violation of interest laws on loans secured by real estate

A claim of violation on any loan secured by an interest in real estate may be asserted in an individual action only and may not be the subject of a class action under Code Section 9-11-23 or any other provisions of law.

Nothing contained in this Code section shall be construed to affect any class action which was pending in any court of this state, including any United States courts, on February 15, 1983, as to the parties to and subject matter then before such court.






Article 2 - Residential Second Mortgages






Chapter 5 - Credit Cards and Credit Card Banks

§ 7-5-1. Short title

This chapter shall be known and may be cited as "The Credit Card and Credit Card Bank Act."



§ 7-5-2. Definitions

As used in this chapter, the term:

(1) "Affiliate" means the same as that set forth in paragraph (1) of Code Section 7-1-4.

(2) "Commissioner" and "department" shall have the meanings provided in paragraphs (13) and (16) of Code Section 7-1-4.

(3) "Credit card" means any type of arrangement or loan agreement pursuant to which a domestic lender or credit card bank gives a debtor the privilege of using a credit card or other credit confirmation or device of any type in transactions out of which debt arises:

(A) By the domestic lender or credit card bank honoring a draft or similar order for the payment of money created, authorized, issued, or accepted by the debtor; or

(B) By the domestic lender or credit card bank paying or agreeing to pay the debtor's obligation.

(4) "Credit card account" means an arrangement between a domestic lender or credit card bank and a debtor for the creation of debt pursuant to a credit card and under which:

(A) The domestic lender or credit card bank may permit the debtor to create debt from time to time;

(B) The unpaid balance of principal of such debt and the loan, finance, or other appropriate charges are debited to an account;

(C) A loan finance charge is computed or an interest rate imposed upon the outstanding balances of the debtor's account from time to time; and

(D) The domestic lender or credit card bank is to render bills or statements to the debtor at regular intervals, the amount of which bills or statements is payable by and due from the debtor on a specified date as stated in such bill or statement or, at the option of the debtor, but subject to the terms and conditions of the credit card account, may be paid by the debtor in installments.

(5) "Credit card bank" means a national bank located in this state or a bank organized under the laws of this state which, in either event, the activities of which are limited to those permitted under Code Section 7-5-3.

(6) "Domestic lender" means any bank, savings and loan association, savings bank, credit union, or other business organization organized or chartered under the laws of this state or the United States, which in any event is authorized by law to accept deposits and make loans and has its principal place of business in this state.

(7) "Foreign lender" means any bank, savings and loan association, savings bank, credit union, or other business organization organized or chartered under the laws of the United States, or any state other than this state, or the District of Columbia, which in any event is authorized by law to accept deposits and make loans and has its principal place of business outside this state.

(8) "Holding company" means any company that controls a domestic or foreign lender or a credit card bank. The term "company" and "control" shall have the meanings set forth in Code Section 7-1-605.

(9) "Qualifying organization" means a corporation, partnership, or other entity which at all times maintains an office in the State of Georgia at which it employs at least 250 persons residing in this state who are directly or indirectly engaged in providing the following services, either for the qualifying organization or on behalf of other domestic or foreign lenders or credit card banks:

(A) The distribution of credit cards or other devices designed and effective to access credit card accounts;

(B) The preparation of periodic statements of amounts due under credit card accounts;

(C) The receipt from credit card holders of amounts paid on or with respect to such accounts; or

(D) The maintenance of financial records reflecting the status of such accounts from time to time.

The term "qualifying organization" shall also include any domestic bank and credit card bank satisfying the employment and activities requirements set forth in this paragraph.



§ 7-5-3. Organization of credit card banks

Subject to the provisions of this chapter and to the approval of the commissioner, any domestic lender, foreign lender, or holding company may organize, own, and control a credit card bank on the terms and conditions provided in this Code section:

(1) If the credit card bank is to be organized under the laws of this state, such bank shall be organized as provided in Part 8 of Article 2 of Chapter 1 of this title;

(2) In connection with the application to organize, or to own and control a credit card bank, the applicant shall pay applicable fees established by regulation of the department to defray the costs of the investigation and review of the application;

(3) The shares of a credit card bank shall be owned solely by a domestic lender, a foreign lender, or a holding company;

(4) The credit card bank shall conduct its limited deposit taking business only from a single location in this state;

(5) The credit card bank shall at all times maintain capital stock and paid-in surplus as required by regulatory policies of the department but in no event less than $2 million;

(6) The credit card bank may only engage in the business of soliciting, processing, and making loans pursuant to credit card accounts and conducting such other activities as may be necessary incidents thereto;

(7) The credit card bank may not accept demand deposits or deposits that the depositor may withdraw by check or similar means for payment to third parties or others, and it may not accept savings or time deposits of less than $100,000.00;

(8) The credit card bank must operate in a manner that is not likely to attract customers from the general public in this state to the substantial detriment of other domestic lenders;

(9) The credit card bank shall have, within one year of the date it commences operations, no fewer than 50 employees located in this state devoted to its credit card activities; provided, however, where the credit card bank contracts with a qualifying organization for the performance of services incidental to offering credit card activities, the minimum number of employees in this state shall be determined by the commissioner at a level to assure the continued and substantive presence of the credit card bank in this state for the purpose of conducting its corporate affairs and performing the credit underwriting function and such other activities not subject to contract with the qualifying organization as may be incidental to its servicing of credit card accounts; and

(10) A domestic lender is not required to establish a credit card bank to issue credit cards and create credit card accounts.



§ 7-5-4. Credit card charges and fees

(a) (1) Notwithstanding the provisions of any other law prescribing, regulating, or limiting interest rates, any domestic lender or credit card bank may charge and collect in connection with a credit card account:

(A) Finance charges at such periodic interest rate or rates computed or imposed on the outstanding balances on the credit card account in any manner as provided in the written agreement governing such credit card account, and such periodic interest rate or rates may vary from time to time in accordance with a schedule or formula contained in such agreement; and

(B) Such other fees and charges as the domestic lender or credit card bank and the debtor may agree upon in the written agreement governing the credit card account, including, but not limited to, cash advance charges, charges for exceeding preestablished credit limits, late fees, delinquency or default charges, returned payment charges, stop payment charges, automated teller machine charges or similar electronic or interchange fees or charges, annual or membership fees, application fees, transaction fees and minimum charges for each scheduled billing period, premiums for credit life, accident, health, or loss of income insurance, documentary evidence fees, fees or charges for services rendered or for reimbursement of expenses incurred by any domestic lender or credit card bank or their respective agents in connection with the credit card account, and other fees incident to the application for or the opening, administration, and termination of the credit card account, including, without limitation, commitment, application, and processing fees, official fees and taxes, and costs incurred by reason of examination of title, title insurance, inspection, appraisal, recording, mortgage satisfaction, filing fees, or other formal acts necessary or appropriate to the security for the credit card account.

(2) For the purposes of this Code section, Section 85 of the National Bank Act (12 U.S.C. Section 85), and Sections 521, 522, and 523 of the Depository Institutions Deregulation and Monetary Control Act of 1980 (12 U.S.C. Sections 1831d, 1831e, and 1831f), the finance charges under subparagraph (a)(1)(A) of this Code section and the charges and fees under subparagraph (a)(1)(B) of this Code section shall be deemed to be, and may be charged and collected as, interest by the domestic lender or credit card bank.

(b) The terms and conditions contained in the written agreement governing the credit card account between the domestic lender or credit card bank and the debtor shall be deemed to be material to the determination of interest, including, but not limited to:

(1) Those provisions relating to the computation and charging of finance charges authorized by subparagraph (a)(1)(A) of this Code section;

(2) The fees and charges authorized by subparagraph (a)(1)(B) of this Code section; and

(3) All other terms and conditions of such written agreement.

(c) A credit card account between any domestic lender or credit card bank and a debtor shall be governed solely by the laws of the State of Georgia and federal law unless otherwise expressly agreed in writing by the parties. A domestic lender or credit card bank may, as specified in the written agreement governing a credit card account, modify in any respect any terms or conditions of such credit card account, upon such prior written notice of such modification as specified by the terms of the written agreement governing the credit card account or by the Truth in Lending Act (15 U.S.C. Section 1601, et seq.). Any such notice provided by a domestic lender or credit card bank shall specify that the debtor has the right to surrender the credit card whereupon the debtor shall have the right to continue to pay off his credit card account in the same manner and under the same terms and conditions as then in effect. The debtor's failure to surrender the credit card prior to the modification's becoming effective shall constitute a consent to the modification.



§ 7-5-5. Regulation of credit card banks; enforcement; rules and regulations

(a) All credit card banks organized under the laws of this state shall be subject to the supervision, regulation, and examination of the department, and the department shall have all enforcement powers with respect thereto as are provided in Chapter 1 of this title.

(b) In the event any credit card bank does not conduct its activities within the limitations provided in Code Section 7-5-3, the department may require such credit card bank to cease all unauthorized activities. In the event such credit card bank fails to abide by such order, the department may in addition to all other rights, remedies, and powers it may have under Chapter 1 of this title:

(1) Impose upon the credit card bank or its parent holding company or domestic lender or foreign lender a penalty of up to $10,000.00 per day for each day such order is violated; and

(2) Require divestiture of such credit card bank by any domestic lender, foreign lender, or holding company not qualified to acquire such credit card bank on the date it ceased to operate within the limitations imposed by Code Section 7-5-3 and became a "bank" for purposes of Part 18 or Part 19 of Article 2 of Chapter 1 of this title.

(c) The department shall have the power to promulgate rules and regulations implementing the provisions of this chapter.



§ 7-5-6. Applicability of banking laws

(a) A credit card bank shall be subject to the provisions of Chapter 1 of this title except when any rights, powers, privileges, or provisions of Chapter 1 of this title are inconsistent with the rights, powers, privileges, provisions, or limitations of this chapter.

(b) A credit card bank shall not be considered a "bank" for the purposes of Part 18 or Part 19 of Article 2 of Chapter 1 of this title; provided, however, every domestic lender, foreign lender, or holding company owning a credit card bank shall be subject to the provisions of Code Section 7-1-607, which concerns registration, reporting, and examination.



§ 7-5-7. Penalties for violation of chapter

Repealed by Ga. L. 1987, p. 268, § 1, effective March 19, 1987.






Chapter 6 - Credit or Loan Discrimination

§ 7-6-1. Discrimination in extending credit or making loans prohibited

(a) No bank, lending company, financial institution, retail installment seller, or person extending credit may discriminate or provide requirements which discriminate in the extending of credit or the making of loans solely on the basis of sex, race, religion, national origin, or marital status.

(b) Any person, firm, or corporation which willfully violates any provision of this Code section shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine not to exceed $1,000.00.



§ 7-6-2. Cause of action for individual discriminated against

Any person denied a loan or credit solely on the basis of discrimination because of sex, race, religion, national origin, or marital status shall have a right to bring an action for damages in any court of competent jurisdiction in an individual, but not in a representative, capacity against the person, firm, or corporation violating this chapter.






Chapter 6A - Georgia Fair Lending Act

§ 7-6A-1. Short title

This chapter shall be known and may be cited as the "Georgia Fair Lending Act."



§ 7-6A-2. Definitions

As used in this chapter, the term:

(1) "Acceleration" means a demand for immediate repayment of the entire balance of a home loan.

(2) "Affiliate" means any company that controls, is controlled by, or is under common control with another company, as set forth in 12 U.S.C. Section 1841, et seq.

(3) "Annual percentage rate" means the annual percentage rate for the loan calculated at closing according to the provisions of 15 U.S.C. Section 1606, the regulations promulgated thereunder by the Board of Governors of the Federal Reserve System, and the Official Staff Commentary on Regulation Z published by the Board of Governors of the Federal Reserve System.

(4) "Bona fide discount points" means loan discount points knowingly paid by the borrower for the express purpose of reducing, and which in fact do result in a bona fide reduction of, the interest rate applicable to the home loan; provided, however, that the undiscounted interest rate for the home loan does not exceed by more than one percentage point the required net yield for a 90 day standard mandatory delivery commitment for a home loan with a reasonably comparable term from either the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation, whichever is greater.

(5) "Borrower" means any natural person obligated to repay the loan including a coborrower or cosigner.

(6) "Creditor" means a person who both regularly extends consumer credit that is subject to a finance charge or is payable by written agreement in more than four installments and is a person to whom the debt arising from the home loan transaction is initially payable. Creditor shall also mean any person brokering a home loan, which shall include any person who directly or indirectly for compensation solicits, processes, places, or negotiates home loans for others or offers to solicit, process, place, or negotiate home loans for others or who closes home loans which may be in the person's own name with funds provided by others and which loans are thereafter assigned to the person providing the funding of such loans, provided that creditor shall not include a person who is an attorney providing legal services in association with the closing of a home loan. A creditor shall not include: (A) a servicer; (B) an assignee; (C) a purchaser; or (D) any state or local housing finance agency or any other state or local governmental or quasi-governmental entity.

(7) "High-cost home loan" means a home loan in which the terms of the loan meet or exceed one or more of the thresholds as defined in paragraph (17) of this Code section.

(8) "Home loan" means a loan, including an open-end credit plan where the principal amount does not exceed the conforming loan size limit for a single-family dwelling as established by the Federal National Mortgage Association and the loan is secured by a mortgage, security deed, or deed to secure debt on real estate located in this state upon which there is located or there is to be located a structure or structures, including a manufactured home, designed principally for occupancy of from one to four families and which is or will be occupied by a borrower as the borrower's principal dwelling, except that home loan shall not include:

(A) A reverse mortgage transaction;

(B) A loan that provides temporary financing for the acquisition of land by the borrower and initial construction of a borrower's dwelling thereon or the initial construction of a borrower's dwelling on land owned by the borrower;

(C) A bridge loan made to a borrower pending the sale of the borrower's principal dwelling or a temporary loan made to a borrower and secured by the borrower's principal dwelling pending the borrower's obtaining permanent financing for such principal dwelling;

(D) A loan secured by personal property including, but not limited to, a motor vehicle, motor home, boat, or watercraft and also secured by the borrower's principal dwelling to provide the borrower with potential income tax advantages when such personal property is the primary collateral for such loan;

(E) A new loan secured by a borrower's principal dwelling as a result of a lien taken in connection with a debt previously contracted or incurred when the loan documents for such new loan do not include a mortgage, security deed, or deed to secure debt expressly securing such new loan; or

(F) A loan primarily for business, agricultural, or commercial purposes.

(9) "Make" or "makes" means to originate a loan or to engage in brokering of a home loan including the soliciting, processing, placing, or negotiating of a home loan made or offered by a person brokering a home loan.

(10) "Manufactured home" means a structure, transportable in one or more sections, which in the traveling mode is eight body feet or more in width or 40 body feet or more in length or, when erected on site is 320 or more square feet and which is built on a permanent chassis and designed to be used as a dwelling with a permanent foundation when erected on land secured in conjunction with the real property on which the manufactured home is located and connected to the required utilities and includes the plumbing, heating, air-conditioning, and electrical systems contained therein; except that such term shall include any structure which meets all the requirements of this paragraph except the size requirements and with respect to which the manufacturer voluntarily files a certification required by the secretary of the United States Department of Housing and Urban Development and complies with the standards established under the National Manufactured Housing Construction and Safety Standards Act of 1974, 42 U.S.C. Section 5401, et seq. Such term does not include rental property or second homes or manufactured homes when not secured in conjunction with the real property on which the manufactured home is located.

(11) "Open-end credit plan" or "open-end loan" means a loan in which (A) a creditor reasonably contemplates repeated transactions; (B) the creditor may impose a finance charge from time to time on an outstanding balance; and (C) the amount of credit that may be extended to the borrower during the term of the loan, up to any limit set by the creditor, is generally made available to the extent that any outstanding balance is repaid.

(12) "Points and fees" means:

(A) All items included in the definition of finance charge in 12 C.F.R. 226.4(a) and 12 C.F.R. 226.4(b) except interest or the time price differential. All items excluded under 12 C.F.R. 226.4(c) are excluded from points and fees, provided that for items under 12 C.F.R. 226.4(c)(7) the creditor does not receive direct or indirect compensation in connection with the charge and the charge is not paid to an affiliate of the creditor;

(B) All compensation paid directly or indirectly to a mortgage broker from any source, including a broker that originates a loan in its own name in a table funded transaction, including but not limited to yield spread premiums, yield differentials, and service release fees, provided that the portion of any yield spread premium that is both disclosed to the borrower in writing and used to pay bona fide and reasonable fees to a person other than the creditor or an affiliate of the creditor for the following purposes is exempt from inclusion in points and fees: fees for tax payment services; fees for flood certification; fees for pest infestation and flood determination; appraisal fees; fees for inspection performed prior to closing; credit reports; surveys; attorneys' fees, if the borrower has the right to select the attorney from an approved list or otherwise; notary fees; escrow charges, so long as not otherwise included under subparagraph (A) of this paragraph; title insurance premiums; and fire and hazard insurance and flood insurance premiums, provided that the conditions set forth in 12 C.F.R. 226.4(d)(2) are met;

(C) Premiums or other charges for credit life, credit accident, credit health, credit personal property, or credit loss-of-income insurance, debt suspension coverage or debt cancellation coverage, whether or not such coverage is insurance under applicable law, that provides for cancellation of all or part of a borrower's liability in the event of loss of life, health, personal property, or income or in the case of accident written in connection with a home loan and premiums or other charges for life, accident, health, or loss-of-income insurance without regard to the identity of the ultimate beneficiary of such insurance. In determining points and fees for the purposes of this paragraph, premiums or other charges shall only include those payable at or before loan closing and are included whether they are paid in cash or financed and whether the amount represents the entire premium for the coverage or an initial payment;

(D) The maximum prepayment fees and penalties that may be charged or collected under the terms of the loan documents. Mortgage interest that may accrue in advance of payment in full of a loan made under a local, state, or federal government sponsored mortgage insurance or guaranty program, including a Federal Housing Administration program, shall not be considered to be a prepayment fee or penalty;

(E) All prepayment fees or penalties that are charged to the borrower if the loan refinances a previous loan made or currently held by the same creditor or an affiliate of the creditor;

(F) For open-end loans, points and fees are calculated in the same manner as for loans other than open-end loans, based on the minimum points and fees that a borrower would be required to pay in order to draw on the open-end loan an amount equal to the total credit line; and

(G) Points and fees shall not include:

(i) Taxes, filing fees, recording, and other charges and fees paid or to be paid to public officials for determining the existence of or for perfecting, releasing, or satisfying a security interest;

(ii) Bona fide and reasonable fees paid to a person other than the creditor or an affiliate of the creditor for the following: fees for tax payment services; fees for flood certification; fees for pest infestation and flood determination; appraisal fees; fees for inspections performed prior to closing; credit reports; surveys; attorneys' fees, if the borrower has the right to select the attorney from an approved list or otherwise; notary fees; escrow charges, so long as not otherwise included under subparagraph (A) of this paragraph; title insurance premiums; and fire and hazard insurance and flood insurance premiums, provided that the conditions in 12 C.F.R. 226.4(d)(2) are met;

(iii) Bona fide fees paid to a federal or state government agency that insures payment of some portion of a home loan, including, but not limited to, the Federal Housing Administration, the Department of Veterans Affairs, the United States Department of Agriculture for rural development loans, or the Georgia Housing and Finance Authority; and

(iv) Notwithstanding any provision to the contrary in this chapter, compensation in the form of premiums, commissions, or similar charges paid to a creditor or any affiliate of a creditor for the sale of: (I) title insurance; or (II) insurance against loss of or damage to property or against liability arising out of the ownership or use of property, provided that the conditions in 12 C.F.R. 226.4(d)(2) are met.

(13) "Process," "processes," or "processing" means to act as a processor.

(14) "Processor" means any person that prepares paperwork necessary for or associated with the closing of a home loan, including but not limited to promissory notes, disclosures, deeds, and closing statements, provided that processor shall not include persons on the grounds that they are engaged in data processing or statement generation services for home loans.

(15) "Servicer" means the same as set forth in 24 C.F.R. 3500.2.

(16) "Servicing" means the same as set forth in 24 C.F.R. 3500.2.

(17) "Threshold" means:

(A) Without regard to whether the loan transaction is or may be a "residential mortgage transaction" as that term is defined in 12 C.F.R. 226.2(a)(24), the annual percentage rate of the loan is such that it equals or exceeds that set out in Section 152 of the Home Ownership and Equity Protection Act of 1994, 15 U.S.C. Section 1602(aa), and the regulations adopted pursuant thereto by the Federal Reserve Board, including Section 12 C.F.R. 226.32; or

(B) The total points and fees payable in connection with the loan, excluding not more than two bona fide discount points, exceed: (i) 5 percent of the total loan amount if the total loan amount is $20,000.00 or more or (ii) the lesser of 8 percent of the total loan amount or $1,000.00 if the total loan amount is less than $20,000.00.

(18) "Total loan amount" means the amount calculated as set forth in 12 C.F.R. 226.32(a) and under the Official Staff Commentary of the Board of Governors of the Federal Reserve System. For open-end loans, the total loan amount shall be calculated using the total credit line available under the terms of the home loan as the amount financed.



§ 7-6A-3. Limitations of home loans

All home loans shall be subject to the following limitations and prohibited practices:

(1) No creditor shall make a home loan that finances, directly or indirectly:

(A) Any credit life, credit accident, credit health, credit personal property, or credit loss-of-income insurance, debt suspension coverage, or debt cancellation coverage, whether or not such coverage is insurance under applicable law, that provides for cancellation of all or part of a borrower's liability in the event of loss of life, health, personal property, or income or in the case of accident written in connection with a home loan; or

(B) Any life, accident, health, or loss-of-income insurance without regard to the identity of the ultimate beneficiary of such insurance;

provided, however, that for the purposes of this Code section, any premiums or charges calculated and paid on a monthly basis shall not be considered financed directly or indirectly by the creditor;

(2) No creditor or servicer shall recommend or encourage default on an existing loan or other debt prior to and in connection with the closing or planned closing of a home loan that refinances all or any portion of such existing loan or debt;

(3) No creditor or servicer may charge a borrower a late payment charge unless the loan documents specifically authorize the charge, the charge is not imposed unless the payment is past due for ten days or more, and the charge does not exceed 5 percent of the amount of the late payment. A late payment charge may not be imposed more than once with respect to a particular late payment. If a late payment charge is deducted from a payment made on the home loan and such deduction results in a subsequent default on a subsequent payment, no late payment charge may be imposed for such default. A lender may apply any payment made in the order of maturity to a prior period's payment due even if the result is late payment charges accruing on subsequent payments due; and

(4) No creditor or servicer may charge a fee for informing or transmitting to any person the balance due to pay off a home loan or to provide a release upon prepayment. When such information is provided by facsimile or if it is provided upon request within 60 days of the fulfillment of a previous request, a creditor or servicer may charge a processing fee up to $10.00. Payoff balances shall be provided within a reasonable time but in any event no more than five business days after the request.



§ 7-6A-4. "Flipping" a home loan; costs and fees

(a) No creditor may knowingly or intentionally engage in the unfair act or practice of "flipping" a home loan. Flipping a home loan is the consummating of a high-cost home loan to a borrower that refinances an existing home loan that was consummated within the prior five years when the new loan does not provide reasonable, tangible net benefit to the borrower considering all of the circumstances including, but not limited to, the terms of both the new and refinanced loans, the cost of the new loan, and the borrower's circumstances.

(b) The home loan refinancing transaction shall be presumed to be a flipping where a high-cost home loan refinances an existing home loan that was consummated within the prior five years and that is a special mortgage originated, subsidized, or guaranteed by or through a state, tribal, or local government or a nonprofit organization, which either bears a below-market interest rate at the time the loan was originated or has nonstandard payment terms beneficial to the borrower, such as payments that vary with income, are limited to a percentage of income, or where no payments are required under specified conditions and where, as a result of the refinancing, the borrower will lose one or more of the benefits of the special mortgage. Notwithstanding any provision to the contrary contained in this chapter, home loan refinancing transactions of first mortgage loans originated by, purchased by, or assigned to the Georgia Housing and Finance Authority shall not be presumed to be a flipping under this subsection.

(c) Notwithstanding any provision to the contrary contained in this chapter regarding costs and attorneys' fees, in any action instituted by a borrower who alleges that the defendant violated this Code section, the borrower shall be entitled to costs and attorneys' fees only if the presiding judge, in the judge's discretion, allows reasonable attorneys' fees and costs to the borrower as prevailing party, such fees and costs to be taxed as a part of the court costs and payable by the losing party upon a finding by the presiding judge that the party charged with the violation has willfully engaged in the act or practice and there was unwarranted refusal by such party to fully resolve the matter which constitutes the basis of such action.



§ 7-6A-5. Limitations of high-cost home loans

High-cost home loans shall be subject to the following limitations and prohibited practices:

(1) No prepayment fees or penalties shall be provided for in the loan documents for a high-cost home loan or charged the borrower after the last day of the twenty-fourth month following the loan closing or which exceed in the aggregate:

(A) In the first 12 months after the loan closing, more than 2 percent of the loan amount prepaid; or

(B) In the second 12 months after the loan closing, more than 1 percent of the amount prepaid;

(2) A high-cost home loan shall not contain a scheduled payment that is more than twice as large as the average of earlier scheduled payments. This provision does not apply when the payment schedule is adjusted to the seasonal or irregular income of the borrower;

(3) A high-cost home loan shall not include payment terms under which the outstanding principal balance will increase at any time over the course of the loan because the regular periodic payments do not cover the full amount of interest due;

(4) A high-cost home loan shall not contain a provision that increases the interest rate after default. This provision does not apply to interest rate changes in a variable rate loan otherwise consistent with the provisions of the loan documents, provided that the change in the interest rate is not triggered by the event of default or the acceleration of the indebtedness;

(5) A high-cost home loan shall not include terms under which more than two periodic payments required under the loan are consolidated and paid in advance from the loan proceeds provided to the borrower;

(6) Without regard to whether a borrower is acting individually or on behalf of others similarly situated, any provision of a high-cost home loan agreement that allows a party to require a borrower to assert any claim or defense in a forum that is less convenient, more costly, or more dilatory for the resolution of a dispute than a judicial forum established in this state where the borrower may otherwise properly bring the claim or defense or limits in any way any claim or defense the borrower may have is unconscionable and void;

(7) A creditor shall not make a high-cost home loan without first receiving certification from a counselor with a third-party nonprofit organization approved by the United States Department of Housing and Urban Development or the Georgia Housing and Finance Authority that the borrower has received counseling on the advisability of the loan transaction. No creditor, servicer, or its institution shall be required to contribute to the funding of any nonprofit organization that provides counseling required pursuant to this paragraph;

(8) A creditor shall not make a high-cost home loan unless a reasonable creditor would believe at the time the loan is consummated that the borrower residing in the home will be able to make the scheduled payments associated with the loan based upon a consideration of his or her current and expected income, current obligations, employment status, and other financial resources, other than the borrower's equity in the collateral that secures repayment of the loan. There is a rebuttable presumption that the borrower residing in the home is able to make the scheduled payments to repay the obligation if, at the time the loan is consummated, said borrower's total monthly debts, including amounts under the loan, do not exceed 50 percent of said borrower's monthly gross income as verified by tax returns, payroll receipts, and other third-party income verification;

(9) A creditor or servicer shall not pay a contractor under a home improvement contract from the proceeds of a high-cost home loan unless:

(A) The creditor or servicer is presented with an affidavit of the contractor that the work has been completed, which affidavit meets the requirements of Code Section 44-14-361.2; and

(B) The proceeds are disbursed in an instrument payable to the borrower or jointly to the borrower and the contractor or, at the election of the borrower, through a third-party escrow agent in accordance with terms established in a written agreement signed by the borrower, the drafter of the instrument, and the contractor prior to the disbursement;

(10) A creditor or servicer shall not charge a borrower any fees or other charges to modify, renew, extend, or amend a high-cost home loan or to defer any payment due under the terms of a high-cost home loan;

(11) A creditor who makes a high-cost home loan and who has the legal right to foreclose shall provide notice of the intent to foreclose to the borrower in writing by certified mail, return receipt requested, to the address of the borrower last known to the creditor. Such notice shall be sent to the borrower at least 14 days prior to the publication of the legal advertisement required by Code Section 44-14-162;

(12) If a creditor or servicer asserts that grounds for acceleration of a high-cost home loan exist and requires the payment in full of all sums secured by the security instrument, the borrower or anyone authorized to act on the borrower's behalf shall have the right at any time, up to the time title is transferred by means of foreclosure by judicial proceeding and sale or otherwise, to cure the default and reinstate the high-cost home loan by tendering the total amount of principal, interest, late fees, and escrow deposits in arrears, not including any acceleration. Cure of default as provided in this paragraph shall reinstate the borrower to the same position as if the default had not occurred and shall nullify as of the date of the cure any acceleration of any obligation under the security instrument or note arising from the default;

(13) (A) To cure a default under this Code section, a borrower shall not be required to pay any charge, fee, or penalty attributable to the exercise of the right to cure a default as provided for in this Code section, other than the fees specifically allowed by this Code section. The borrower shall not be liable for any attorneys' fees relating to the borrower's default that are incurred by the creditor or servicer prior to or during the 30 day period set forth in this paragraph, nor for any such fees in excess of $100.00 that are incurred by the creditor or servicer after the expiration of the 30 day period but prior to the time the creditor or servicer files a foreclosure action or takes other action to seize or transfer ownership of the home. After the creditor or servicer files a foreclosure action or takes other action to seize or transfer ownership of the home, the borrower shall only be liable for attorneys' fees that are reasonable and actually incurred by the creditor or servicer based on a reasonable hourly rate and a reasonable number of hours plus any other reasonable and necessary expenses incurred by the creditor or servicer.

(B) If a default is cured prior to the initiation of any action to foreclose or to seize or transfer a home, the creditor or servicer shall not institute the foreclosure proceeding or other action for that default. If a default is cured after the initiation of any action to foreclose, the creditor or servicer shall take such steps as are necessary to terminate the foreclosure proceeding or other action.

(C) Before any action is filed to foreclose upon the home or other action is taken to seize or transfer ownership of a home, a notice of the right to cure the default must be delivered to the borrower informing the borrower of the following:

(i) The nature of the default claimed on the high-cost home loan and of the borrower's right to cure the default by paying the sum of money required to cure the default. If the amount necessary to cure the default will change during the 30 day period after the effective date of the notice due to the application of a daily interest rate or the addition of late fees as allowed by this chapter, the notice shall give sufficient information to enable the borrower to calculate the amount at any point during the 30 day period;

(ii) The date by which the borrower shall cure the default to avoid acceleration and initiation of foreclosure or other action to seize the home which date shall not be less than 30 days after the date the notice is effective and the name and address and phone number of a person to whom the payment or tender shall be made;

(iii) That, if the borrower does not cure the default by the date specified, the creditor or servicer may take steps to terminate the borrower's ownership in the property by commencing a foreclosure proceeding or other action to seize the home; and

(iv) The name and address of the creditor or servicer and the telephone number of a representative of the creditor or servicer whom the borrower may contact if the borrower disagrees with the creditor's or servicer's assertion that a default has occurred or the correctness of the creditor's or servicer's calculation of the amount required to cure the default;

(14) A high-cost home loan shall not contain nor shall a creditor or servicer enforce a provision that permits a creditor or servicer, in its sole discretion, to accelerate the indebtedness. This paragraph does not prohibit acceleration of the loan in good faith due to the borrower's failure to abide by the material terms of the loan; and

(15) All high-cost home loan documents that create a debt or pledge property as collateral shall contain the following notice on the first page in a conspicuous manner: "Notice: This is a mortgage subject to special rules under the 'Georgia Fair Lending Act.' Purchasers or assignees of this mortgage may be liable for all claims and defenses by the borrower with respect to the mortgage."



§ 7-6A-6. Affirmative claims and defenses against creditors; conditions for relief; actions intending to evade chapter prohibited

(a) Notwithstanding any other provision of law, where a home loan was made, arranged, or assigned by a person selling home improvements to the dwelling of a borrower, the borrower may assert against the creditor all affirmative claims and any defenses that the borrower may have against the seller or home improvement contractor, provided that this subsection shall not apply to loans other than high-cost home loans unless applicable law requires a certificate of occupancy, inspection, or completion to be obtained and said certificate is not obtained.

(b) Notwithstanding any other provision of law, any person who purchases, is assigned, or otherwise becomes a holder of a high-cost home loan shall be subject to all affirmative claims and any defenses with respect to the high-cost home loan that the borrower could assert against the creditor of the high-cost home loan, unless the purchaser or holder demonstrates, by a preponderance of the evidence, that the purchaser or holder exercised reasonable due diligence at the time of purchase of the home loans, or within a reasonable time thereafter, intended to prevent the purchaser or holder from purchasing or taking assignment of high-cost home loans.

(c) The relief granted in an action pursuant to subsection (b) of this Code section:

(1) May be asserted by the borrower only in an individual action and shall not exceed the sum of the amount of all remaining indebtedness of the borrower under such loan and reasonable attorneys' fees in such individual action;

(2) May be sought by the borrower of a high-cost home loan after notice of acceleration or foreclosure of the high-cost home loan, asserting a violation of Code Section 7-6A-4 or 7-6A-5 in an individual action to enjoin foreclosure or to preserve or obtain possession of the home secured by the high-cost home loan; and

(3) Must be brought within one year from the date of the occurrence of the violation; provided, however, a borrower shall not be barred from asserting a violation of Code Section 7-6A-5 in an action to collect the debt which was brought more than one year from the date of the occurrence of such a violation as a matter of defense by recoupment or set-off in such action except as otherwise provided by law.

(d) It shall be a violation of this chapter for any person to attempt in bad faith to avoid the application of this chapter by dividing any loan transaction into separate parts or structuring a home loan transaction as an open-end loan for the purpose of evading the provisions of this chapter when the loan would have been a high-cost home loan if the loan had been structured as a closed-end loan or engaging in any other subterfuge with the intent of evading any provision of this chapter.



§ 7-6A-7. Violation of chapter

(a) Any creditor found by a preponderance of the evidence to have violated this chapter shall be liable to the borrower for the following:

(1) Actual damages, including consequential and incidental damages;

(2) Statutory damages equal to the recovery of two times the interest paid under the loan and forfeiture of interest under the loan for any violation of paragraph (1) or (2) of Code Section 7-6A-3, any violation of Code Section 7-6A-4, or any violation of Code Section 7-6A-5;

(3) Punitive damages subject to Code Section 51-12-5.1; and

(4) Costs and reasonable attorneys' fees.

(b) A borrower may be granted injunctive, declaratory, and such other equitable relief as the court deems appropriate in an action to enforce compliance with this chapter including, but not limited to, the following:

(1) Notwithstanding any other provision of law, a court shall have the discretion not to require a borrower of a high-cost home loan seeking injunctive or other equitable relief under the provisions of this chapter to make a tender upon a showing that the borrower has a reasonable likelihood of being successful on the merits. When tender is not required by the court, upon application to the court by the creditor, the court shall require the borrower to pay into the registry of the court all regularly scheduled home loan payments including property taxes and homeowners hazard insurance premiums if required by escrow agreement which are the responsibility of the borrower payable to the creditor or servicer under the terms of the home loan agreement which become due after the filing of the legal action, said home loan payments to be paid as such become due, and such other expenses provided under the home loan agreement as the court may deem just, provided that regularly scheduled payments shall not include any payments allegedly due under any acceleration provision of the home loan. If the creditor or servicer and the borrower disagree as to the amount of the home loan payments due, either or both of them may submit to the court any written home loan agreement for the purpose of establishing the amount of home loan payments to be paid into the registry of the court;

(2) If the borrower should fail to make any regularly scheduled payment under a high-cost home loan as it becomes due after the filing of this action, upon application to the court by the creditor or servicer, the court may issue an order denying the borrower's petition for injunctive or other equitable relief, and vacating any decree for injunctive or equitable relief previously entered by the court; and

(3) The court shall order the clerk of the court to pay to the creditor or any person the creditor may designate the payments claimed under the high-cost home loan agreement paid into the registry of the court as said payments are made; provided, however, that, if the borrower claims that he or she is entitled to all or any part of the funds and such claim is an issue of controversy in the litigation, the court shall order the clerk to pay to the creditor or any person the creditor may designate without delay only that portion of the funds to which the borrower has made no claim in the proceedings or may make such other order as is appropriate under the circumstances. That part of the funds which is a matter of controversy in the litigation shall remain in the registry of the court until a determination of the issues by the trial court. If either party appeals the decision of the trial court, that part of the funds equal to any sums found by the trial court to be due from the creditor or servicer to the borrower shall remain in the registry of the court until a final determination of the issues. The court shall order the clerk to pay to the creditor or any person the creditor may designate without delay the remaining funds in court and all payments of future home loan payments made into court pursuant to paragraph (1) of this subsection unless the borrower can show good cause that some or all of such payments should remain in court pending a final determination of the issues.

(c) The remedies provided in this chapter shall be cumulative.

(d) Any violation of this chapter may be enforced pursuant to Code Section 9-11-23.

(e) The right of rescission granted and defined under 15 U.S.C. Section 1601, et seq., and a right of rescission for any violation of paragraph (1) or (2) of Code Section 7-6A-3, any violation of Code Section 7-6A-4, or any violation of Code Section 7-6A-5 shall be available to a borrower of a high-cost home loan at any time during the term of the loan not to exceed a period of five years after the consummation of the loan.

(f) The brokering of a home loan by a broker registered or licensed or required to be registered or licensed as a broker under the laws of this state or any other jurisdiction that violates the provisions of this chapter shall constitute a violation of such provisions.

(g) Without regard to whether a borrower is acting individually or on behalf of others similarly situated, any provision of a home loan agreement that allows a party to require a borrower to assert any claim or defense in a forum that is less convenient, more costly, or more dilatory for the resolution of a dispute than a judicial forum established in this state where the borrower may otherwise properly bring the claim or defense or limits in any way any claim or defense the borrower may have is unconscionable and void.

(h) An action under this chapter may be brought within five years after the date of the first scheduled payment by the borrower under the home loan.

(i) The remedies provided in this chapter are not intended to be the exclusive remedies available to a borrower nor must the borrower exhaust any administrative remedies provided under this chapter or any other applicable law before proceeding under this Code section.



§ 7-6A-8. Enforcement of chapter; penalties for violations

(a) The Attorney General, the district attorneys of this state, and the commissioner of banking and finance shall have jurisdiction to enforce this chapter through their general regulatory powers and through civil process. The Commissioner of Insurance shall have like authority to enforce paragraph (1) of Code Section 7-6A-3.

(b) Any person, including members, officers, and directors of a creditor, who knowingly violates this chapter is guilty of a misdemeanor and, on conviction, is subject to a fine not exceeding $1,000.00 for each violation or to imprisonment not exceeding six months, or both.



§ 7-6A-9. Terms of insurer providing insurance through financed premiums

A creditor or servicer or an insurer providing insurance through premiums financed by a creditor of a home loan who, when acting in good faith, fails to comply with the provisions of this chapter will not be deemed to have violated this chapter if the creditor or servicer or insurer providing insurance through premiums financed by a creditor establishes that either:

(1) Within 90 days of the loan closing and prior to receiving any notice from the borrower of the compliance failure, (A) the creditor or servicer has offered appropriate restitution to the borrower and appropriate adjustments are made to the loan or (B) to correct a compliance failure of paragraph (1) of Code Section 7-6A-3, an insurer providing insurance through premiums financed by a creditor may provide appropriate restitution to the borrower by returning premiums paid plus interest charged on the premiums to the borrower upon receipt of notice of the compliance failure; or

(2) Within 90 days of discovering a compliance failure and prior to receiving any notice of the compliance failure and the compliance failure was not intentional and resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adapted to avoid such errors, the borrower is notified of the compliance failure, appropriate restitution is offered to the borrower, and appropriate adjustments are made to the loan. Examples of a bona fide error include clerical, calculation, computer malfunction and programming, and printing errors. An error of legal judgment with respect to a person's obligations under this chapter is not a bona fide error.



§ 7-6A-10. Severability of chapter

The provisions of this chapter shall be severable and, if any phrase, clause, sentence, or provision is declared to be invalid or is preempted by federal law or regulation, the validity of the remainder of this chapter shall not be affected thereby. If any provision of this chapter is declared to be inapplicable to any category of persons or any specific category, type, or kind of loan or portions thereof, the provisions of this chapter shall nonetheless continue to apply with respect to all other persons and all other loans or portions thereof.



§ 7-6A-11. Municipality or county not able to regulate terms of home loans

No municipality or county shall enact any ordinance or law that regulates the terms of home loans or that makes the eligibility of any person or entity to do business with the municipality or county dependent upon the terms of home loans originated or serviced by such person or entity.



§ 7-6A-12. Application; preemption by federal law

The provisions of this chapter shall not apply to any bank, trust company, savings and loan, savings bank, credit union, or subsidiary thereof, respectively, that is chartered under the laws of this state or any other state only to the extent federal law precludes or preempts or has been determined to preclude or preempt the application of the provisions of this chapter to any federally chartered bank, trust company, savings and loan, savings bank, or credit union, respectively, and such federal preclusion or preemption shall apply only to the same type of state chartered entity as the federally chartered entity affected; provided, however, the provisions of this chapter, including subsection (f) of Code Section 7-6A-7, shall be applicable to an independent mortgage broker for any loan originated or brokered by the broker that is initially funded by any state or federally chartered bank, trust company, savings and loan, savings bank, or credit union.



§ 7-6A-13. Promulgation of rules and regulations; creditor's good faith reliance on guidance from department constituting prima-facie evidence of compliance

Without limitations on the power conferred by Chapter 1 of this title, the Department of Banking and Finance shall have the authority to promulgate rules and regulations not inconsistent with law for the enforcement of this chapter to effectuate the purposes of this chapter and to clarify the meaning of terms. In complying with this chapter, a creditor's good faith reliance on any formal or informal written guidance of the Department of Banking and Finance previously made available to the general public shall constitute prima-facie evidence of compliance with this chapter. The provisions of this Code section shall apply even if, following the reliance, such guidance is amended, rescinded, or determined by any judicial or other authority to be invalid.






Chapter 7 - Loan Brokers

§ 7-7-1. Definitions

As used in this chapter, the term:

(1) "Advance fee" means any consideration which is assessed or collected, prior to the closing of a loan, by a loan broker.

(2) "Borrower" means a person obtaining or desiring to obtain a loan of money, a credit card, or a line of credit.

(3) "Loan broker" means any person, firm, or corporation who does not operate or maintain an office that is open regularly to the public for the transaction of business and where potential borrowers actually visit to transact, discuss, or negotiate potential loans and:

(A) For or in expectation of consideration, arranges or attempts to arrange or offers to fund a loan of money, a credit card, or a line of credit;

(B) For or in expectation of consideration, assists or advises a borrower in obtaining or attempting to obtain a loan of money, a credit card, a line of credit, or related guarantee, enhancement, or collateral of any kind or nature;

(C) Acts for or on behalf of a loan broker for the purpose of soliciting borrowers; or

(D) Holds himself out as a loan broker.

"Loan broker" does not include any regulated lender or any third party soliciting borrowers for a regulated lender pursuant to a written contract with the regulated lender or any mortgage banker or mortgage broker approved by a regulated lender or the federal Department of Housing and Urban Development, the Veterans' Administration, the Federal National Mortgage Corporation, or the Federal Home Loan Mortgage Corporation.

(4) "Mortgage" means any indebtedness secured by a mortgage, deed of trust, security deed, or other lien on real property.

(5) "Mortgage banker" means any person who in the regular course of business:

(A) Holds himself out as being able to make mortgage loans;

(B) Holds himself out as being able to service mortgage loans; or

(C) Holds himself out as being able to buy or sell mortgage loans.

(6) "Mortgage broker" means any person who in the regular course of business for compensation or gain or in the expectation of compensation or gain holds himself out as being able to assist a person in obtaining a mortgage loan.

(7) "Principal" means any officer, director, partner, joint venturer, branch manager, or other person with similar managerial or supervisory responsibilities for a loan broker.

(8) "Regulated lender" means any person, firm, corporation, or subsidiary thereof that is licensed by and subject to regulation or supervision of any agency of the United States or this state and is acting within the scope of the license.



§ 7-7-2. Prohibited practices by loan brokers

No loan broker shall:

(1) Engage in unfair or deceptive acts or practices that are declared to be unlawful by Part 2 of Article 15 of Chapter 1 of Title 10, the "Fair Business Practices Act of 1975";

(2) Assess, collect, or solicit an advance fee from a borrower to provide services as a loan broker; provided, however, that nothing contained in this paragraph shall preclude a loan broker from soliciting a potential borrower to pay for or preclude a potential borrower from paying for actual services necessary to apply for a loan, including but not limited to a credit check or an appraisal of security where such payment is made by check or money order payable to a party independent of the loan broker;

(3) Make or use any false or misleading representations or omit any material fact in the offer or sale of the services of a loan broker or engage, directly or indirectly, in any act that operates or would operate as fraud or deception upon any person in connection with the offer or sale of the services of a loan broker, notwithstanding the absence of reliance by the buyer;

(4) Make or use any false or deceptive representation in its business dealings or to the department or conceal a material fact from the department; or

(5) Offer the services of a loan broker by making, publishing, disseminating, circulating, or placing before the public within this state an advertisement in a newspaper or other publication or an advertisement in the form of a book, notice, handbill, poster, sign, billboard, bill, circular, pamphlet, letter, photograph, or motion picture or an advertisement circulated by radio, loud-speaker, telephone, television, telegraph, or in any other way, where said offer or advertisement does not disclose the name, business address, and telephone number of the loan broker. For purposes of this Code section, the loan broker shall disclose the actual address and telephone number of the business of the loan broker in addition to the address and telephone number of any forwarding service that the loan broker may use.



§ 7-7-3. Liability of principals

Each principal of a loan broker may be sanctioned for the actions of the loan broker, including its agents or employees, in the course of business of the loan broker.



§ 7-7-4. Borrower's remedies for violation of chapter

(a) Any borrower injured by a violation of this chapter may bring civil action in a court of competent jurisdiction for recovery of damages. Judgment shall be entered for actual damages and in no case shall be less than the amount paid by the borrower to the loan broker, plus reasonable attorney's fees and costs. An award may also be entered for punitive damages.

(b) Any borrower injured by a violation of this chapter may bring an action against the surety bond or trust account, if any, of the loan broker.

(c) The remedies provided under this chapter are in addition to any other procedures or remedies for any violation or conduct provided for in any other law.



§ 7-7-5. Operation of chapter not limitable by contract or agreement

A loan broker may not by contract, agreement, or otherwise limit the operation of this chapter, notwithstanding any other provision of law.



§ 7-7-6. Penalties

Any person who violates any provision of this chapter shall be guilty of a felony and upon conviction shall be subject to a fine not to exceed $5,000.00 or by imprisonment for not less than one nor more than five years, or both.






Chapter 8 - Safe Use of Remote Service Terminals

§ 7-8-1. Definitions

As used in this chapter, the term:

(1) "Access area" means any paved walkway or sidewalk which is within 50 feet of any remote service terminal. The term does not include any street or highway open to the use of the public or any adjacent sidewalk.

(2) "Access device" shall have the same meaning as set forth in Federal Reserve Board Regulation E, 12 C.F.R. Part 205, promulgated pursuant to the federal Electronic Fund Transfer Act, 15 U.S.C. Section 1601, et seq.

(3) "Candlefoot power" means the light intensity of candles on a horizontal plane at 36 inches above ground level and five feet in front of the area to be measured.

(4) "Control" of an access area or defined parking area means to have the present authority to determine how, when, and by whom such access area or defined parking area is to be used, maintained, lighted, and landscaped.

(5) "Customer" means a natural person to whom an access device has been issued for personal, family, or household use.

(6) "Defined parking area" means that portion of any parking area open for customer parking which is:

(A) Contiguous to an access area with respect to a remote service terminal;

(B) Regularly, principally, and lawfully used for parking by users of the remote service terminal while conducting remote service terminal transactions during the hours of darkness; and

(C) Owned or leased by the operator of the remote service terminal or owned or controlled by the party leasing the remote service terminal site to the operator.

The term does not include any parking area which is not open or regularly used for parking by users of the remote service terminal who are conducting remote service terminal transactions during the hours of darkness. A parking area is not open if it is physically closed to access or if conspicuous signs indicate that it is closed. If a multiple-level parking area satisfies the conditions of this paragraph and would therefore otherwise be a defined parking area, only the single parking level deemed by the operator of the remote service terminal to be the most directly accessible to the users of the remote service terminal shall be a defined parking area.

(7) "Financial institution" means such an institution as defined in Code Section 7-1-4.

(8) "Hours of darkness" means the period that commences 30 minutes after sunset and ends 30 minutes before sunrise.

(9) "Operator" means any bank, savings association, credit union, savings bank, or other business entity or any person who operates a remote service terminal, but does not include any person or entity whose primary function is to provide for the exchange, transfer, or dissemination of electronic fund transfer data.

(10) "Owner of an automated teller machine" means the person having the right to determine the financial institutions which will be permitted to use, or participate in the usage of, the automated teller machine but does not include any person or entity whose primary function is to provide for the exchange, transfer, or dissemination of electronic fund transfer data.

(11) "Public road" means any public right of way, including, but not limited to, structures, sidewalks, facilities, and appurtenances incidental thereto.

(12) "Remote service terminal" means any electronic information processing device which accepts or dispenses cash in connection with a credit, deposit, or convenience account. The term does not include devices used solely to facilitate check guarantees or check authorizations or which are used in connection with the acceptance or dispensing of cash on a person-to-person basis, such as by store cashier.



§ 7-8-2. Procedures for evaluating safety of remote service terminals

(a) On or before July 1, 1994, with respect to all existing installed remote service terminals in this state, and any remote service terminals installed after July 1, 1993, the operator shall adopt procedures for evaluating the safety of the remote service terminals. These procedures shall include a consideration of the following:

(1) The extent to which the lighting for the remote service terminal complies or will comply with applicable standards;

(2) The presence of landscaping, vegetation, or other obstructions in the area of the remote service terminal, the access area, and the defined parking area; and

(3) The incidence of crimes of violence in the immediate neighborhood of the remote service terminal as reflected in the records of the local law enforcement agency and of which the operator has actual knowledge.

(b) It is not the intent of the General Assembly in enacting this chapter to impose a duty to relocate or modify remote service terminals upon the occurrence of any particular events or circumstances, but rather to establish a standard of good faith for the evaluation of all remote service terminals as provided in this chapter. A violation of the provisions of this chapter or any regulation made pursuant thereto will not constitute negligence per se.



§ 7-8-3. Date of compliance; provision of adequate lighting

(a) Each operator of a remote service terminal installed on or after July 1, 1993, shall comply with the provisions of this chapter commencing on the date the remote service terminal is installed. Compliance with the provisions of this chapter by operators as to remote service terminals existing as of July 1, 1993, shall be optional until July 1, 1994, and mandatory thereafter. This Code section shall apply to an operator of a remote service terminal only to the extent that the operator controls the access area or defined parking area to be lighted.

(b) If an access area or defined parking area is not controlled by the operator of the remote service terminal, and if the person who leased the remote service terminal site to the operator controls the access area or defined parking area, the person who controls the access area or defined parking area shall comply with the provisions of this chapter as to any remote service terminals installed on or after July 1, 1994, commencing on the date the remote service terminal is installed and as to any remote service terminal existing as of July 1, 1993, commencing no later than on July 1, 1994.

(c) The operator, owner, or other person responsible for the remote service terminal shall provide lighting during the hours of darkness with respect to an open and operating remote service terminal and any defined parking area, access area, and the exterior of an enclosed remote service terminal installation according to the following standards:

(1) There shall be a minimum of ten candlefoot power at the face of the remote service terminal and extending in an unobstructed direction outward five feet;

(2) There shall be a minimum of two candlefoot power within 50 feet from all unobstructed directions from the face of the remote service terminal. In the event the remote service terminal is located within ten feet of the corner of the building and the remote service terminal is generally accessible from the adjacent side, there shall be a minimum of two candlefoot power along the first 40 unobstructed feet of the adjacent side of the building; and

(3) There shall be a minimum of two candlefoot power in that portion of the defined parking area within 60 feet of the remote service terminal.



§ 7-8-4. Notices to customers of basic safety precautions

Customers receiving access devices shall be furnished by the respective issuers thereof with notices of basic safety precautions which customers should employ while using a remote service terminal. This information shall be furnished by personally delivering or mailing the information to each customer whose mailing address as to the account to which the access device relates is in this state. This information shall be furnished with respect to access devices issued on or after July 1, 1994, at or before the time the customer is furnished with his or her access device. With respect to a customer to whom an access device has been issued prior to July 1, 1993, the information shall be delivered on or before July 1, 1994. Only one notice need be furnished per household, and if access devices are furnished to more than one customer for a single account or set of accounts or on the basis of a single application or other request for access devices, only a single notice need be furnished in satisfaction of the notification responsibilities as to those customers. The information may be included with other disclosures related to the access device furnished to the customer, such as with any initial or periodic disclosure statement furnished pursuant to the federal Electronic Fund Transfer Act.



§ 7-8-5. Terminals to which chapter not applicable

The provisions of this chapter shall not apply to any remote service terminal which is located:

(1) Inside a building, unless it is a freestanding installation which exists for the sole purpose of providing an enclosure for the remote service terminal;

(2) Inside a building, except to the extent a transaction can be conducted from outside the building; or

(3) In any area, including any access area, building, enclosed space, or parking area, which is not controlled by the operator.



§ 7-8-6. Rules and regulations

The commissioner of the Department of Banking and Finance is empowered to enforce the provisions of this chapter and is empowered to make all necessary rules and regulations for the purpose of carrying out the purposes of this chapter.



§ 7-8-7. Inapplicability to persons or entities that are not a financial depository institution or operator

The provisions of this chapter shall not be construed to create any duty, responsibility, or obligation for any person or entity whose primary function is to provide for the exchange, transfer, or dissemination of electronic fund transfer data and is not otherwise a financial depository institution or an operator, as defined in this chapter, and such person or entity shall have no liability of any nature to any customer or user of a remote service terminal and shall not be named in any action by a customer or user of a remote service terminal for any claim concerning any provision of this chapter or relating to the use or attempted use of a remote service terminal.



§ 7-8-8. Preemption

This chapter supersedes and preempts all rules, regulations, codes, statutes, or ordinances of all cities, counties, consolidated cities and counties, municipalities, and local agencies regarding customer safety at remote service terminals.






Chapter 9 - Georgia Merchant Acquirer Limited Purpose Bank

§ 7-9-1. Short title

This chapter shall be known and may be cited as the "Georgia Merchant Acquirer Limited Purpose Bank Act."



§ 7-9-2. Definitions

As used in this chapter, the term:

(1) "Commissioner" means the commissioner of banking and finance.

(1.1) "Control person" means any individual who directs the affairs or controls or establishes policy for a merchant acquirer limited purpose bank.

(2) "Corporation" means a corporation organized under the laws of this state, the United States, or any other state, territory, or dependency of the United States or under the laws of a foreign country.

(3) "Department" means the Department of Banking and Finance.

(4) "Eligible organization" means a corporation that at all times maintains an office in the State of Georgia at which it or its parent, affiliates, or subsidiaries employ at least 250 persons residing in this state who are directly or indirectly engaged in merchant acquiring activities or settlement activities, including providing the following services related to merchant acquiring activities or settlement activities, either for the eligible organization or on behalf of others:

(A) Administrative support;

(B) Information technology support;

(C) Financial support; and

(D) Tax and finance support.

(5) "Holding company" means any company that controls a merchant acquirer limited purpose bank. For purposes of this paragraph, the terms "company" and "control" shall have the meanings set forth in Code Section 7-1-605.

(6) "Merchant" means an individual or entity authorized by a payment card network to accept payments in exchange for goods or services.

(7) "Merchant acquirer limited purpose bank" means a corporation organized under this chapter and the activities of which are limited to those permitted under Code Section 7-9-12.

(8) "Merchant acquiring activities" means the various activities associated with effecting transactions within payment card networks, including obtaining and maintaining membership in one or more payment card networks; signing up and underwriting merchants to accept payment card network branded payment cards; providing the means to authorize valid card transactions at client merchant locations; facilitating the clearing and settlement of the transactions through a payment card network; providing access to one or more payment card networks to merchant acquirer limited purpose bank affiliates, customers, or customers of its affiliates; sponsoring the participation of merchant acquirer limited purpose bank affiliates, customers, or customers of its affiliates in one or more payment card networks; and conducting such other activities as may be necessary, convenient, or incidental to effecting transactions within payment card networks.

(8.1) "Merchant funds" means funds received by a merchant acquirer limited purpose bank as a result of its performance of clearing, settlement, or any other authorized activities which are ultimately payable to a merchant.

(9) "Payment card network" means any organization, group, system, or other collection of individuals or entities that is organized to allow participants to accept or make payments for goods or services using a credit card, debit card, or any other payment device.

(10) "Self-acquiring activities" means the act of a merchant, for itself or through an affiliated entity, engaging in merchant acquiring or settlement activities on its own behalf for payments it, or its affiliated entity, receives for goods and services it, or its affiliated entity, provides to consumers.

(11) "Settlement activities" means the processing of payment card transactions to send to a payment card network for processing, to make payments to a merchant, and, ultimately, for cardholder billing.



§ 7-9-3. Chartering of merchant acquirer limited purpose banks; regulation limited

A corporation that performs merchant acquiring activities or settlement activities in this state may elect to obtain a charter from the department. Those corporations chartered by the department shall be subject to the provisions of this chapter and any rules and regulations adopted by the department for purposes of regulating chartered merchant acquirer limited purpose banks. The department shall have no authority to regulate a corporation performing merchant acquiring activities or settlement activities that has not been chartered by the department.



§ 7-9-4. Application; fees; minimum number of employees

(a) A corporation that seeks to be chartered shall file an application with the department and shall pay applicable fees established by regulation of the department to defray the costs of the investigation and review of the application.

(b) The department shall, by regulation, prescribe annual examination fees, charter fees, registration fees, and supervision fees to be paid by each merchant acquirer limited purpose bank. In addition, the department may, by regulation, prescribe reasonable application and related fees, special investigation fees, hearing fees, and fees to provide copies of any book, account, report, or other paper filed in its office or for any certification thereof or for processing any papers as required by this title. The department, in its discretion, may require the payment of such fees in any manner deemed to be efficient, including collection through automated clearing-house arrangements or other electronic means, so that the state receives funds no later than the date the payment is required to be made. The department is authorized to net the fees authorized in this subsection to recover any costs incurred by the department related to any investigation or examination of a merchant acquirer limited purpose bank.

(c) The merchant acquirer limited purpose bank shall have, within one year after the date it receives its charter, no fewer than 50 employees located in this state devoted to merchant acquiring activities; provided, however, a merchant acquirer limited purpose bank may contract with an eligible organization for the performance of merchant acquiring activities, settlement activities, or any of the other services identified in paragraph (4) of Code Section 7-9-2, and when a merchant acquirer limited purpose bank enters into such contracts with an eligible organization for merchant acquiring activities, settlement activities, or any other services identified in paragraph (4) of Code Section 7-9-2, the minimum number of employees in this state shall be determined by the commissioner at a level to assure the continued and substantive presence of the merchant acquirer limited purpose bank in this state for the purpose of conducting its corporate affairs and operations. If a merchant acquirer limited purpose bank contracts with an eligible organization that is an affiliate of the merchant acquirer limited purpose bank, the commissioner shall consider the eligible organization's or its parent's, affiliates', or subsidiaries' employees engaged on behalf of the merchant acquirer limited purpose bank as employees of the merchant acquirer limited purpose bank for purposes of complying with this subsection.



§ 7-9-5. Articles of incorporation; filing; publication; registered agent; administration by board of directors

(a) A merchant acquirer limited purpose bank shall have articles of incorporation signed by the incorporator and shall set forth in the English language:

(1) The name of the merchant acquirer limited purpose bank;

(2) The street address and county where the main office will be located;

(3) The name of the initial registered agent;

(4) The street address where its initial registered office will be located;

(5) A statement that "This corporation is subject to the 'Georgia Merchant Acquirer Limited Purpose Bank Act'";

(6) The aggregate number of shares which the merchant acquirer limited purpose bank shall have authority to issue, and:

(A) If the shares are to consist of one class only, the par value of each of the shares; or

(B) If the shares are to be divided into classes, the number of shares of each class, the par value of each share of each class, a description of each class, and a statement of the preferences, redemption provisions, qualifications, limitations, restrictions, and the special or relative rights granted to or imposed upon the shares of each class;

(7) The term for which the merchant acquirer limited purpose bank is to exist, which shall be perpetual unless otherwise limited; and

(8) Any provision not inconsistent with law which the incorporators may choose to include for the regulation of the internal affairs and business of the merchant acquirer limited purpose bank.

(b) It shall not be necessary to set forth in the articles of incorporation any of the corporate or operational powers set forth in this chapter.

(c) The applicant shall file with the department the articles of incorporation, together with any fee required by the department. Such filing shall constitute an application for a charter and approval to operate as a merchant acquirer limited purpose bank. Immediately upon the filing of the articles of incorporation, the department shall certify a copy of the articles and return it to the applicant, who shall, in conformity with Code Section 7-1-7 and on the next business day following the filing of the articles, transmit for publication in the newspaper which is the official organ of the county where the merchant acquirer limited purpose bank will be located a copy of the articles or, in lieu thereof, a statement that reads substantially as follows:

"An application for a charter to operate as a merchant acquirer limited purpose bank to be known as the and to be located at in County, Georgia, will be made to the Secretary of State of Georgia in accordance with Chapter 9 of Title 7 of the Official Code of Georgia Annotated, the 'Georgia Merchant Acquirer Limited Purpose Bank Act.' A copy of the articles of incorporation of the proposed merchant acquirer limited purpose bank and the application have been filed with the Department of Banking and Finance."

The articles of incorporation or the statement must be published once a week for two consecutive weeks with the first publication occurring within ten days of receipt by the newspaper of the articles of incorporation or statement.

(d) Each merchant acquirer limited purpose bank shall name a registered agent and inform the department and the Secretary of State of its current registered agent.

(e) The administration of business and affairs of a merchant acquirer limited purpose bank shall be the responsibility of a board of directors consisting of at least three directors, a majority of whom shall be residents of this state.



§ 7-9-5.1. Meetings

(a) The board of directors shall hold regular meetings at such times as may be fixed by the bylaws and shall, at all times, be subject to call by the chairperson of the board, the chief executive officer, the president, or any two members of the board. The board shall meet at least once in ten different months of each calendar year unless an alternative schedule is approved in writing by the department, but in no event shall the board meet less frequently than once in each calendar quarter.

(b) Unless otherwise provided in the articles or bylaws:

(1) A majority of all the directors in office shall constitute a quorum for the transaction of business; and actions of a majority of those present at a meeting at which a quorum is present shall be actions of the board;

(2) The board of directors may designate by resolution three or more of its number to constitute an executive committee or other committee which, to the extent provided in such resolution, shall have and exercise the authority of the board of directors in regard to the business of the merchant acquirer limited purpose bank; and

(3) Any action which may be taken at a meeting of the directors or of the members of an executive or other committee may be taken without a meeting if a consent or consents in writing setting forth the action shall be signed by all of the directors or all of the members of the executive or other committee and filed with the secretary of the merchant acquirer limited purpose bank.



§ 7-9-5.2. Bylaws

The board of directors shall have the power to adopt, amend, or repeal bylaws governing the regulation and management of affairs of the merchant acquirer limited purpose bank unless such power is reserved exclusively to the shareholders by the articles or bylaws previously adopted by shareholders; provided, however, that any bylaws adopted by the board of directors may be altered, amended, or repealed and new bylaws adopted by shareholders. Shareholders may prescribe that any bylaw or bylaws adopted shall not be altered, amended, or repealed by the board of directors. Copies of the bylaws and any change, addition, or amendment thereto shall be filed with the department immediately upon adoption by the directors or the shareholders.



§ 7-9-5.3. Merchant acquirer limited purpose bank

(a) A merchant acquirer limited purpose bank shall maintain a chief executive officer, chief information officer, chief risk officer, and such other officers the department may require by rule or regulation. A person may hold more than one office; provided, however, that no person shall serve as both chief executive officer and chief risk officer.

(b) Except as otherwise provided for in the articles or bylaws, the board of directors shall elect officers, fix their compensation, and fill vacancies. An officer elected or appointed by the board may be removed without prejudice to any contract right of such officer upon determination by the board that such removal is in the best interests of the merchant acquirer limited purpose bank. The merchant acquirer limited purpose bank shall immediately notify the department in writing upon a change in the position of chief executive officer or president.

(c) Officers of a merchant acquirer limited purpose bank shall have such authority and perform such duties as provided for in the bylaws adopted by the board.

(d) A merchant acquirer limited purpose bank may employ such agents or employees as necessary for the prompt and orderly discharge of its business.



§ 7-9-5.4. Oath of office; administration of affairs

(a) Prior to assuming office, each director shall take an oath or affirmation that he or she will diligently and honestly perform his or her duties in the administration of the affairs of the merchant acquirer limited purpose bank; he or she will not permit a willful violation of law by the merchant acquirer limited purpose bank; and he or she meets the eligibility requirements of this chapter, the regulations of the department, and the articles and bylaws of the merchant acquirer limited purpose bank.

(b) Each director shall sign a copy of the oath required by this Code section and include such documentation in the meeting minutes. No director shall participate in the affairs of the board or receive any compensation for service as a director until such oath has been executed. Any person seeking to act in the capacity of a director before subscribing to the oath required by this Code section or otherwise qualifying for service pursuant to the bylaws of the merchant acquirer limited purpose bank or the laws and regulations governing the operations of the merchant acquirer limited purpose bank shall be liable for his or her actions to the same extent as if that person had qualified to serve as a director of the merchant acquirer limited purpose bank.



§ 7-9-6. Information to be included on charter application

(a) An application to the department to charter a merchant acquirer limited purpose bank shall include:

(1) Any information desired by the department in order to evaluate the proposed institution which shall be made available in the form specified by the department;

(2) A certificate of the Secretary of State showing that the proposed name of the merchant acquirer limited purpose bank has been reserved pursuant to Code Section 7-1-131; and

(3) Applicable fees established by regulation of the department to defray the expense of the investigation required by Code Section 7-9-7.

(b) An application to the department to own or control a merchant acquirer limited purpose bank shall include:

(1) Any information desired by the department in order to evaluate the proposed transaction which shall be made available in the form specified by the department; and

(2) Applicable fees established by regulation of the department to defray the expense of the investigation.



§ 7-9-7. Investigation; approval or disapproval of charter application; "conviction data" defined; background checks; impact of disapproval

(a) (1) Upon receipt of the articles of incorporation and the filings and fees from the applicant as required under this chapter, the department shall conduct such investigation as it may deem necessary to ascertain whether it should approve the proposed merchant acquirer limited purpose bank. The department shall approve the charter of a merchant acquirer limited purpose bank if it determines in its discretion that:

(A) The articles of incorporation and supporting items satisfy the requirements of this chapter;

(B) The character and fitness of the applicant, directors, and proposed officers are such as to warrant the belief that the business of the proposed merchant acquirer limited purpose bank will be honestly and efficiently conducted; and

(C) The capital structure of the merchant acquirer limited purpose bank is adequate in relation to the amount and character of the anticipated business of the merchant acquirer limited purpose bank.

(2) Within 90 days after receipt of the articles of incorporation and the filings and fees from the applicant as required by this chapter, the department shall approve or disapprove the charter of the proposed merchant acquirer limited purpose bank. The department may impose conditions to be satisfied prior to the issuance of its approval of the charter of a merchant acquirer limited purpose bank. If the department, in its discretion, approves the charter of the proposed merchant acquirer limited purpose bank with or without conditions, it shall deliver its written approval of the articles of incorporation and charter to the Secretary of State and notify the applicant of its action. If the department, in its discretion, disapproves the charter of the proposed merchant acquirer limited purpose bank, it shall notify the applicant of its disapproval of the charter and state generally the unfavorable factors influencing its decision. The decision of the department shall be conclusive, except that it may be subject to judicial review as provided in Code Section 7-1-90.

(b) No charter shall be issued if the department finds that the applicant, or any holding company, control person, director, officer, partner, or employee of the applicant, has been convicted of a felony in any jurisdiction or of a crime which, if committed within this state, would constitute a felony under the laws of this state. No control person, director, officer, partner, or employee of a merchant acquirer limited purpose bank shall have been convicted of a felony in any jurisdiction or of a crime which, if committed within this state, would constitute a felony under the laws of this state. For any merchant acquirer limited purpose bank that is transacting business under a charter approved by the department, the department shall have the suspension and removal powers provided for in Code Section 7-1-71 with respect to any control person, director, officer, partner, or employee of the merchant acquirer limited purpose bank who has been convicted of a felony in any jurisdiction or of a crime which, if committed within this state, would constitute a felony under the laws of this state. For the purposes of this article, a person shall be deemed to have been convicted of a crime if such person shall have pleaded guilty or nolo contendere to a charge thereof before a court or federal magistrate or shall have been found guilty thereof by the decision or judgment of a court or federal magistrate or by the verdict of a jury, irrespective of the pronouncement of sentence or the suspension thereof, and regardless of whether first offender treatment without adjudication of guilt pursuant to the charge was entered, or an adjudication or sentence was otherwise withheld or not entered on that charge, unless and until such plea of guilty or such decision, judgment, or verdict shall have been set aside, reversed, or otherwise abrogated by lawful judicial process or until probation, sentence, or both probation and sentence of a first offender have been successfully completed and documented, or unless the person convicted of the crime shall have received a pardon thereon from the President of the United States or the governor or other pardoning authority in the jurisdiction where the conviction occurred, or shall have received an official certification of pardon granted by the state's pardoning body where the conviction occurred which removes the legal disabilities resulting from such conviction and restores civil and political rights.

(c) As used in this Code section, the term "conviction data" means a record of a finding, verdict, or plea of guilty or plea of nolo contendere with regard to any crime, regardless of whether an appeal of the conviction has been sought. The department shall be authorized to obtain conviction data with respect to any applicant, holding company, merchant acquirer limited purpose bank, or person who is a control person, director, officer, partner, or employee of the applicant or merchant acquirer limited purpose bank. The department may directly submit to the Georgia Crime Information Center two complete sets of fingerprints of such person, together with the required records search fees and such other information as may be required. Fees for background checks that the department administers shall be sent to the department by applicants and merchant acquirer limited purpose banks together with such fingerprints.

(d) Upon request by the department, each applicant, holding company, or merchant acquirer limited purpose bank or any person who is a control person, director, officer, partner, or employee of the applicant or merchant acquirer limited purpose bank shall submit to the department two complete sets of fingerprints, the required records search fees, and such other information as may be required. Fees for background checks that the department administers shall be submitted to the department by applicants and merchant acquirer limited purpose banks together with two complete sets of fingerprints, and the department is authorized to net such fees to recover any costs incurred by the department related to running the background checks. Upon receipt of fingerprints, fees, and other required information, the Georgia Crime Information Center shall promptly transmit one set of fingerprints to the Federal Bureau of Investigation for a search of bureau records and an appropriate report and shall retain the other set and promptly conduct a search of its own records and records to which it has access. The Georgia Crime Information Center shall notify the department in writing of any derogatory finding, including, but not limited to, any conviction data regarding the fingerprint records check, or if there is no such finding. All conviction data received by the department or by the applicant or merchant acquirer limited purpose bank shall be used by the party requesting such data for the exclusive purpose of carrying out the responsibilities of this article, shall not be a public record, shall be confidential, and shall not be disclosed to any other person or agency except to any person or agency which otherwise has a legal right to inspect the file. All such records shall be maintained by the department and the applicant or merchant acquirer limited purpose bank pursuant to laws regarding such records and the rules and regulations of the Federal Bureau of Investigation and the Georgia Crime Information Center, as applicable.

(e) Every applicant and merchant acquirer limited purpose bank shall be authorized and required to obtain and maintain the results of background checks on employees. Such background checks shall be handled by the Georgia Crime Information Center pursuant to Code Section 35-3-34 and the rules and regulations of the Georgia Crime Information Center. Applicants and merchant acquirer limited purpose banks shall be responsible for any applicable fees charged by the Georgia Crime Information Center. An applicant or merchant acquirer limited purpose bank may only employ a person whose background data has been checked and been found to be in compliance with all lawful requirements prior to the initial date of hire. This provision does not apply to control persons, directors, officers, or partners, whose backgrounds have been investigated through the department before taking office, beginning employment, or securing ownership. Upon receipt of information from the Georgia Crime Information Center that is incomplete or that indicates an employee has a criminal record in any state other than Georgia, the employer shall submit to the department two complete sets of fingerprints for such person, together with the applicable fees and any other required information. The department shall submit such fingerprints as provided in subsection (d) of this Code section.

(f) Upon request by the department, an applicant or merchant acquirer limited purpose bank must take all steps necessary to have an international criminal history background check performed on any control person, director, officer, partner, or employee. The results of such international criminal history background check must be provided to the department.

(g) Applicants and merchant acquirer limited purpose banks shall have the primary responsibility for obtaining background checks on employees. The department shall be entitled to review the files of any applicant or merchant acquirer limited purpose bank to determine whether the required background checks have been run and whether all employees are qualified. The department shall be authorized to discuss the status of employee background checks with applicants or merchant acquirer limited purpose banks. Notwithstanding any other provisions in this article, the department shall retain the right to obtain conviction data on employees of applicants and merchant acquirer limited purpose banks.

(h) In the event the department denies an application to charter a merchant acquirer limited purpose bank or an application to own or control a merchant acquirer limited purpose bank, the applicant may submit a new application at any time following notice of final denial. The applicant shall not be prejudiced by any prior denials by the department.



§ 7-9-8. Issuance of certificate of incorporation by Secretary of State

The Secretary of State shall immediately issue a certificate of incorporation to a proposed merchant acquirer limited purpose bank upon submission of:

(1) Written approval of the articles of incorporation by the department with a copy attached;

(2) An affidavit executed by the duly authorized agent or publisher of a newspaper swearing that the articles of incorporation or a summary statement publication as provided for in Code Section 7-9-5 have been published; and

(3) All required fees and charges required by law

so long as name of the proposed merchant acquirer limited purpose bank continues to be reserved or is available. The Secretary of State shall retain on file a copy of the certificate, the articles of incorporation, the department's approval of the articles of incorporation, and the publisher's certificate.



§ 7-9-9. Corporate existence; shareholders; authority to regulate and supervise sale of shares; legal effect of incorporation certificate; when business may begin

(a) The corporate existence of the merchant acquirer limited purpose bank shall begin upon the issuance of a certificate of incorporation by the Secretary of State. Those persons who subscribed for shares prior to filing of the articles, or their assignees, shall be shareholders in the merchant acquirer limited purpose bank. The department shall have full authority to regulate and supervise the activities of promoters, incorporators, subscribers for shares, and all persons soliciting offers to subscribe for shares in any merchant acquirer limited purpose bank established under this chapter. Any corporation in the process of seeking approval of a charter as a merchant acquirer limited purpose bank shall be classified as a merchant acquirer limited purpose bank in formation and persons named in the articles of incorporation or approved by the department as initial directors of such entity shall not be considered "agents" or "broker-dealers" as defined in Code Section 10-5-2.

(b) A certificate of incorporation shall be conclusive evidence that a merchant acquirer limited purpose bank has been incorporated; however, the state may institute proceedings to dissolve, wind up, and terminate a merchant acquirer limited purpose bank in conformity with Code Section 7-1-92 and applicable provisions of this chapter.

(c) A merchant acquirer limited purpose bank may begin business when:

(1) Capital stock of the merchant acquirer limited purpose bank satisfies the requirements of Code Section 7-9-11;

(2) Bylaws of the merchant acquirer limited purpose bank have been filed with the department;

(3) A registered agent and registered office for the merchant acquirer limited purpose bank has been designated in conformity with Code Section 7-1-132;

(4) The merchant acquirer limited purpose bank has been organized and is ready to begin the business for which it was incorporated;

(5) All conditions imposed by the department in giving its approval of the charter of the proposed merchant acquirer limited purpose bank under this chapter have been satisfied; and

(6) The department has received an affidavit attesting that the requirements of this subsection have been satisfied signed by the president or secretary and at least a majority of the directors of the merchant acquirer limited purpose bank.



§ 7-9-10. Liability of applicant beginning business before authorized

The applicant who charters a merchant acquirer limited purpose bank which transacts business before its capital stock have been paid in as required under this chapter shall be jointly and severally liable to creditors for the amounts not paid in by subscribers or any other deficiencies. Such liability shall be deemed an asset of the merchant acquirer limited purpose bank and may be enforced by it, its successors or assignees, by a shareholder suing derivatively, or by a receiver appointed by the department.



§ 7-9-11. Capital stock and paid-in surplus requirements

A merchant acquirer limited purpose bank shall at all times maintain capital stock and paid-in surplus as required by policies of the department but in no event less than $3 million.



§ 7-9-11.1. Merger or consolidation of limited purpose bank; compliance with provisions of Chapter 9

(a) Merchant acquirer limited purpose banks may merge or consolidate upon compliance with the requirements of this chapter and other applicable laws and regulations.

(b) A corporation other than a merchant acquirer limited purpose bank may be merged into or may be consolidated with a merchant acquirer limited purpose bank, provided that:

(1) The resulting institution of the merger or consolidation is a merchant acquirer limited purpose bank;

(2) The resulting institution of the merger or consolidation holds only assets and liabilities and is engaged only in activities which may be held or engaged in by a merchant acquirer limited purpose bank; and

(3) The merger or consolidation is not otherwise unlawful.

(c) A merger or consolidation pursuant to subsection (b) of this Code section shall be made by compliance with the requirements of this chapter. Title 14 shall not be applicable to such a merger or consolidation.

(d) In the case of a merger of a merchant acquirer limited purpose bank with any other corporation or corporations, with the merchant acquirer limited purpose bank as the resulting entity, any assets, lines of business, activities, or powers which may accrue to the resulting entity which would be prohibited for a merchant acquirer limited purpose bank shall be provided for in the plan of merger. Such plan shall include a proposal for the disposal of such prohibited assets or the termination of such prohibited line of business, activity, or power. The department shall review such plan to determine whether the prohibited asset, line of business, activity, or power should be a basis for denial of the requested merger or consolidation or phased out within a reasonable period of time, which shall be determined by the department.



§ 7-9-11.2. Terms and conditions of merger or consolidation

(a) The parties to a merger or consolidation of a merchant acquirer limited purpose bank shall:

(1) Adopt a plan stating the method, terms, and conditions of the merger or consolidation, including the rights under the plan of the shareholders of each of the parties and any agreement concerning the merger or consolidation. Such plan shall specify:

(A) The name that such merchant acquirer limited purpose bank shall have upon and after such merger or consolidation;

(B) The persons who shall constitute the board of directors of the merchant acquirer limited purpose bank after the merger or consolidation;

(C) The manner and basis of converting the shares of each merged or consolidated entity into shares or other securities or obligations of the surviving merchant acquirer limited purpose bank and, if any shares of any of the merged or consolidated entities are not to be converted solely into shares or other securities of the surviving merchant acquirer limited purpose bank, the amount of cash or securities of any other corporation, or combination of cash and such securities, which is to be paid or delivered to the holders of such shares in exchange for, or upon the surrender of, such shares. Such cash or securities may be in addition to, or in lieu of, the shares or other securities of the surviving merchant acquirer limited purpose bank;

(D) Such other provisions with respect to the proposed merger or consolidation which are deemed desirable to the parties of the merger or consolidation plan; and

(E) Any other requirements of the department, adopted through rule or regulation, deemed essential to ensure protection of creditors or shareholders of the merging or consolidating entities;

(2) Adopt a merger or consolidation plan upon affirmative vote of at least:

(A) A majority of the directors; and

(B) At a meeting of shareholders, a majority of the shareholders entitled to cast votes or the majority of holders of outstanding shares of a class, if a class of shares is entitled to vote thereon as a class; and

(3) Include a copy or summary of the merger or consolidation plan and a full statement of the rights and remedies of dissenting shareholders, the method of exercising such rights, and any limitations on such rights and remedies in the meeting notice for which a merger or consolidation is to be voted upon.

(b) Any modification of a merger or consolidation plan which has been adopted shall be made by any method provided therein or, in the absence of such provision, by the same vote as required for adoption.



§ 7-9-11.3. Notice of merger or consolidation; filing

(a) Upon adoption of the plan of merger or consolidation as provided in Code Section 7-9-11.2, parties to a merger or consolidation shall file with the department articles of a merger or consolidation pursuant to the requirements of this Code section together with the fee required by Code Section 7-1-862.

(b) The articles of merger or consolidation shall be signed by two duly authorized officers of each party to a merger or consolidation plan under their respective seals and shall contain:

(1) The names of parties to a merger or consolidation plan and the name of the resulting merchant acquirer limited purpose bank;

(2) The street address and county location of the main office and registered agent and office of each party;

(3) The votes by which the merger or consolidation plan was adopted, a copy of the notice of each meeting held in connection with such adoption, and the time and place such meeting or meetings were held;

(4) The names and addresses of the initial directors of the resulting merchant acquirer limited purpose bank;

(5) In the case of a merger, any amendments to the articles of the resulting merchant acquirer limited purpose bank;

(6) In the case of a consolidation, the requirements for articles of a new merchant acquirer limited purpose bank as provided for by paragraphs (4) through (8) of subsection (a) of Code Section 7-9-5; and

(7) The merger or consolidation plan.

(c) Together with the articles of merger or consolidation, parties to a merger or consolidation shall deliver to the department a copy of the notice of merger or consolidation and an undertaking, which may appear in the articles of merger or consolidation or be set forth in a letter or other instrument executed by an officer or any person authorized to act on behalf of such merchant acquirer limited purpose bank, that the request for publication of a notice of filing the articles of merger or consolidation and payment therefor will be made as required by subsection (d) of this Code section.

(d) No later than the next business day after filing the articles of merger or consolidation with the department, parties to a merger or consolidation shall transmit for publication, to the publisher of a newspaper which is the official organ of the county where the main office of each party is located, a notice which shall contain a statement that the articles of merger or consolidation have been filed with the department, the names of entities which are parties to the proposed merger or consolidation, and, in the case of a merger, the proposed name of the surviving merchant acquirer limited purpose bank. The parties shall include in the notice a designated location where a copy of the articles of merger or consolidation may be examined. Such notice shall be published once a week for two consecutive weeks commencing within ten days after receipt of the notice by the newspaper.

(e) In the event a merger or consolidation plan is amended as provided for in Code Section 7-9-11.2, parties shall promptly file with the department an amendment to the articles of consolidation or merger reflecting such amendment of the merger or consolidation plan.



§ 7-9-11.4. Parties to merger or consolidation plan to file application; requirements

In addition to the filing of articles of merger and consolidation under Code Section 7-9-11.3, the parties to a merger or consolidation plan shall also file with the department:

(1) An application including any information desired by the department in order to evaluate the proposed merger or consolidation, which shall be made available in the form specified by the department;

(2) Applicable fees established by regulation of the department to defray the expenses of the investigation required by Code Section 7-9-11.5; and

(3) If the merger or consolidation involves the adoption of a new name, a certificate issued by the Secretary of State reserving such name under Code Section 7-1-131.



§ 7-9-11.5. Investigation of merger or consolidation plan; approval or disapproval

(a) Upon receipt of the articles of merger or consolidation and the filings required by Code Section 7-9-11.4, the department shall conduct such investigation as it may deem necessary to ascertain whether:

(1) The articles of merger or consolidation and supporting items satisfy the requirements of this chapter;

(2) The merger or consolidation plan and any modification thereof adequately protect the interests of creditors and shareholders;

(3) The requirements for a merger or consolidation under all applicable laws have been satisfied and the resulting merchant acquirer limited purpose bank would satisfy the applicable requirements of this chapter; and

(4) The merger or consolidation would not adversely impact the merchant acquirer limited purpose bank, entities engaged in merchant acquiring activities or settlement activities, or the payment card network. In making such a determination, the department will take into consideration competitive, financial, managerial, safety and soundness, compliance, and other concerns with respect to the merger or consolidation plan and all parties.

(b) Within 90 days after receipt of the articles of merger or consolidation and the filings required by Code Section 7-9-11.4 or within an additional period of not more than 30 days after an amendment to the application is received within the initial 90 day period, the department shall, in its discretion, approve or disapprove such articles on the basis of its investigation and the criteria set forth in subsection (a) of this Code section. Except as provided in Code Section 7-9-11.6, the department shall provide written notice of its approval along with a copy of the articles of merger or consolidation to the Secretary of State. The department shall provide parties to the merger or consolidation plan written notice of its decision and, in the event of disapproval, a general statement of explanation for its decision. The decision of the department shall be conclusive; provided, however, that such decision may be subject to judicial review as provided for in Code Section 7-1-90.



§ 7-9-11.6. Issuance of certificate of merger or consolidation

Upon payment of all required taxes, fees, and charges, the Secretary of State shall issue to any resulting merchant acquirer limited purpose bank a certificate of merger or consolidation with the approved articles of merger or consolidation attached thereto, provided that the name of the resulting merchant acquirer limited purpose bank in a merger or consolidation has been reserved by a merging or consolidating party or is available on the records of the Secretary of State. The resulting merchant acquirer limited purpose bank shall retain a copy of such certificate, articles, and approval by the department.



§ 7-9-11.7. Certificate effective upon issuance by Secretary of State; evidence of satisfactory performance; effect of merger

(a) A merger or consolidation of a merchant acquirer limited purpose bank shall become effective upon the issuance of a certificate of merger or consolidation by the Secretary of State.

(b) A certificate of merger or consolidation shall be conclusive evidence of satisfactory performance of all conditions precedent to a merger or consolidation and of the existence or creation of a merchant acquirer limited purpose bank, except as against the state.

(c) When a merger or consolidation becomes effective, each party to the merger or consolidation plan, except the resulting merchant acquirer limited purpose bank, shall cease to exist as a separate entity. Upon merger or consolidation, any parties to a merger or consolidation plan shall become a single corporation which shall be the merchant acquirer limited purpose bank and which shall have, without further act or deed, all property, rights, powers, duties, and obligations of each party to a merger or consolidation plan.

(d) The articles of a resulting merchant acquirer limited purpose bank established from a merger shall be the same as its articles prior to the merger with any change stated in the articles of merger. The articles of a resulting merchant acquirer limited purpose bank established from a consolidation shall be the same as its articles prior to the consolidation with any change stated in the articles of consolidation.

(e) A resulting merchant acquirer limited purpose bank shall be authorized to engage only in such business and exercise only such powers as are then permissible upon original incorporation under this chapter and shall be subject to the same prohibitions and limitations as it would then be subject to upon original incorporation.

(f) No liability of any party to a merger or consolidation plan or of its shareholders, directors, or officers shall be affected nor shall any lien on any property of a party to the plan be impaired by a merger or consolidation. Any claim existing or action pending by or against any party to a merger or consolidation plan may be prosecuted to judgment as if a merger or consolidation had not taken place or a resulting merchant acquirer limited purpose bank may be substituted in place of such appropriate party of a plan of proposed merger or consolidation.



§ 7-9-11.8. Rights and remedies of shareholders

(a) A shareholder of a merchant acquirer limited purpose bank which is a party to a plan of proposed merger or consolidation under this chapter who objects to such plan shall be entitled to the rights and remedies of a dissenting shareholder as determined under Chapter 2 of Title 14, known as the "Georgia Business Corporation Code."

(b) A resulting merchant acquirer limited purpose bank into which other or others have been merged or consolidated may require the return of original certificates of stock held by each shareholder in each or either of the merged or consolidated institutions, or in lieu thereof may:

(1) Issue to each shareholder new certificates for such number of shares of the resulting acquirer limited purpose bank; or

(2) Cause to be paid or delivered to each shareholder the amount of cash or securities of any other corporation or combination of cash and such securities as, under the plan of merger or consolidation, such shareholder is entitled to receive.



§ 7-9-12. Limitations on depositors and deposit-taking activities; deposit insurance; self-acquiring activities not permitted.

(a) A merchant acquirer limited purpose bank shall only accept deposits from a corporation that owns a majority of the shares of the merchant acquirer limited purpose bank. A merchant acquirer limited purpose bank shall not operate in any manner that attracts depositors from the general public, and no deposit shall be withdrawn by the depositor by check or similar means for payment to third parties or others. A merchant acquirer limited purpose bank shall not accept "brokered deposits" as that term is defined in the Federal Deposit Insurance Act as such existed on January 1, 2012, or the regulations adopted by the Federal Deposit Insurance Corporation in force and effect on January 1, 2012.

(b) A merchant acquirer limited purpose bank shall conduct its deposit-taking activities only from a single location within this state.

(c) A merchant acquirer limited purpose bank may apply to receive deposit insurance from the Federal Deposit Insurance Corporation or its successor agency.

(d) Notwithstanding subsection (a) of this Code section, the business conducted by a merchant acquirer limited purpose bank shall be merchant acquiring activities.

(e) A merchant acquirer limited purpose bank shall not engage in self-acquiring activities.



§ 7-9-12.1. Treatment of merchant funds

(a) All merchant funds shall constitute a trust fund until paid to the individual merchant. A merchant acquirer limited purpose bank shall have a fiduciary duty to preserve and account for merchant funds, and merchant acquirer limited purpose banks shall be liable for merchant funds.

(b) All merchant funds shall be deposited immediately by the merchant acquirer limited purpose bank and shall remain in an account at a financial institution that is federally insured and authorized to do business in this state until paid over to the individual merchant; provided, however, that nothing in this Code section shall preclude a merchant acquirer limited purpose bank from making appropriate deductions for chargebacks, fees, reserves, and other costs related to providing authorized merchant acquiring services owed by the individual merchant prior to remitting the net amount to the individual merchant. At the time of deposit into the account, the funds of the individual merchant in the account shall be deemed to be the property of the individual merchant. The merchant acquirer limited purpose bank shall maintain account records that identify individual merchants and the total amount held for each individual merchant. Such records shall be maintained in good faith and in the ordinary course of business and in a manner that can be readily ascertained.



§ 7-9-13. Enforcement by department; rules and regulations

(a) All merchant acquirer limited purpose banks chartered by the department shall be subject to supervision, regulation, and examination by the department, including, but not limited to, the examination powers as provided in Code Sections 7-1-64 through 7-1-73, and the department shall have all enforcement powers provided in this title.

(b) In the event any chartered merchant acquirer limited purpose bank does not conduct its activities within the limitations provided in Code Section 7-9-12, the department may require such merchant acquirer limited purpose bank to cease all unauthorized activities. In the event such chartered merchant acquirer limited purpose bank fails to abide by such order, the department may:

(1) Impose upon the chartered merchant acquirer limited purpose bank or its parent holding company a penalty of up to $10,000.00 per day for each day such order is violated; and

(2) Require divestiture of such chartered merchant acquirer limited purpose bank by any holding company not qualified to acquire such chartered merchant acquirer limited purpose bank on the date it ceased to operate within the limitations imposed by Code Section 7-9-12 and became a bank for purposes of this title.

(c) The department shall have the power to promulgate rules and regulations implementing the provisions of this chapter.









Title 8 - Buildings and Housing

Chapter 2 - Standards and Requirements for Construction, Alteration, etc., of Buildings and Other Structures

Article 1 - Buildings Generally

Part 1 - General Provisions

§ 8-2-1. Legislative findings and intent

The General Assembly finds that an adequate supply of clean drinking water is a precious and essential resource upon which life depends. The General Assembly further finds that the average annual per capita consumption of potable water due to indoor water-using activities in the United States exceeds 18,000 gallons and that the demand for clean water supplies continues to increase despite the limitations of availability and affordability of such supplies. The General Assembly further finds that technology is available to improve the efficiency of plumbing products.



§ 8-2-2. Purpose of part

The purposes of this part are as follows:

(1) To promote greater efficiency in residential and commercial water use and preserve the natural resources of this state;

(2) To reduce consumer water and energy costs by reducing indoor water use, reducing the need for new water supplies and treatment facilities, lowering operation and maintenance costs for water and sewer utilities, and reducing the amount of energy used to heat, treat, and transport water; and

(3) To generate consumer awareness of the need to save water and of the savings that can result from the use of efficient plumbing products.



§ 8-2-3. Requirements for toilets, shower heads, faucets, and other high-efficiency plumbing fixtures

(a) On or before July 1, 2012, the department, with the approval of the board, shall amend applicable state minimum standard codes to require the installation of high-efficiency plumbing fixtures in all new construction permitted on or after July 1, 2012.

(b) As used in this Code section, the term:

(1) "Construction" means the erection of a new building or the alteration of an existing building in connection with its repair or renovation or in connection with making an addition to an existing building and shall include the replacement of a malfunctioning, unserviceable, or obsolete faucet, showerhead, toilet, or urinal in an existing building.

(2) "Department" means the Department of Community Affairs.

(3) "Lavatory faucet" means a faucet that discharges into a lavatory basin in a domestic or commercial installation.

(4) "Plumbing fixture" means a device that receives water, waste, or both and discharges the water, waste, or both into a drainage system. The term includes a kitchen sink, utility sink, lavatory, bidet, bathtub, shower, urinal, toilet, water closet, or drinking water fountain.

(5) "Plumbing fixture fitting" means a device that controls and directs the flow of water. The term includes a sink faucet, lavatory faucet, showerhead, or bath filler.

(6) "Pressurized flushing device" means a device that contains a valve that:

(A) Is attached to a pressurized water supply pipe that is of sufficient size to deliver water at the necessary rate of flow to ensure flushing when the valve is open; and

(B) Opens on actuation to allow water to flow into the fixture at a rate and in a quantity necessary for the operation of the fixture and gradually closes to avoid water hammer.

(7) "Toilet" means a water closet.

(8) "Water closet" means a fixture with a water-containing receptor that receives liquid and solid body waste and on actuation conveys the waste through an exposed integral trap into a drainage system and which is also referred to as a toilet.

(9) "WaterSensem" means a voluntary program of the United States Environmental Protection Agency designed to identify and promote water efficient products and practices.

(c) The standards related to high-efficiency plumbing fixtures shall include without limitation, the following:

(1) A water closet or toilet that:

(A) Is a dual flush water closet that meets the following standards:

(i) The average flush volume of two reduced flushes and one full flush may not exceed 1.28 gallons;

(ii) The toilet meets the performance, testing, and labeling requirements prescribed by the following standards, as applicable:

(I) American Society of Mechanical Engineers Standard A112.19.2-2008; and

(II) American Society of Mechanical Engineers Standard A112.19.14-2006 "Six-Liter Water Closets Equipped with a Dual Flushing Device"; and

(iii) Is listed to the WaterSensem Tank-Type High Efficiency Toilet Specification; or

(B) Is a single flush water closet, including gravity, pressure assisted, and electro-hydraulic tank types, that meets the following standards:

(i) The average flush volume may not exceed 1.28 gallons;

(ii) The toilet must meet the performance, testing, and labeling requirements prescribed by the American Society of Mechanical Engineers Standard A112.192/CSA B45.1 or A112.19.14; and

(iii) The toilet must be listed to the WaterSensem Tank-Type High Efficiency Toilet Specification;

(2) A shower head that allows a flow of no more than an average of 2.5 gallons of water per minute at 60 pounds per square inch of pressure;

(3) A urinal and associated flush valve that:

(A) Uses no more than 0.5 gallons of water per flush;

(B) Meets the performance, testing, and labeling requirements prescribed by the American Society of Mechanical Engineers Standard A112.19.2/CSA B45.1;

(C) For flushing urinals, meets all WaterSensem specifications for flushing urinals; and

(D) Where nonwater urinals are employed, complies with American Society of Mechanical Engineers Standard A112.19.3/CSA B45.4 or American Society of Mechanical Engineers Standard A112.19.19/CSA B45.4. Nonwater urinals shall be cleaned and maintained in accordance with the manufacturer's instructions after installation. Where nonwater urinals are installed they shall have a water distribution line roughed-in to the urinal location at a minimum height of 56 inches (1,422 mm) to allow for the installation of an approved backflow prevention device in the event of a retrofit. Such water distribution lines shall be installed with shut-off valves located as close as possible to the distributing main to prevent the creation of dead ends. Where nonwater urinals are installed, a minimum of one water supplied fixture rated at a minimum of one water supply fixture unit shall be installed upstream on the same drain line to facilitate drain line flow and rinsing;

(4) A lavatory faucet or lavatory replacement aerator that allows a flow of no more than 1.5 gallons of water per minute at a pressure of 60 pounds per square inch in accordance with American Society of Mechanical Engineers Standard A112.18.1/CSA B.125.1 and listed to the WaterSensem High-Efficiency Lavatory Faucet Specification; and

(5) A kitchen faucet or kitchen replacement aerator that allows a flow of no more than 2.0 gallons of water per minute.

(d) To the extent that the standards set forth in this Code section exceed the National Energy Conservation Policy Act, as amended, and 10 C.F.R. 430.32, the department is directed to petition the Department of Energy for a waiver of federal preemption pursuant to 42 U.S.C. Section 6297(d).

(e) The department is directed to amend the applicable state minimum codes so as to permit counties and municipalities to provide by ordinance for an exemption to the requirements of subsection (c) of this Code section, relative to new construction and to the repair or renovation of an existing building, under the following conditions:

(1) When the repair or renovation of the existing building does not include the replacement of the plumbing or sewage system servicing toilets, faucets, or shower heads within such existing building;

(2) When such plumbing or sewage system within such existing building, because of its capacity, design, or installation, would not function properly if the toilets, faucets, or shower heads required by this part were installed;

(3) When such system is a well or gravity flow from a spring and is owned privately by an individual for use in such individual's personal residence; or

(4) When units to be installed are:

(A) Specifically designed for use by persons with disabilities;

(B) Specifically designed to withstand unusual abuse or installation in a penal institution; or

(C) Toilets for juveniles.

(f) The ordinances adopted by counties and municipalities pursuant to subsection (e) of this Code section shall provide procedures and requirements to apply for the exemption authorized by said subsection.

(g) Any person who installs any toilet, faucet, urinal, or shower head in violation of this Code section shall be guilty of a misdemeanor.

(h) Before July 1, 2012, a city, county, or authority shall adopt and enforce the provisions of this Code section in order to be eligible to receive any of the following grants, loans, or permits:

(1) A water or waste-water facilities grant administered by the Department of Natural Resources or the Department of Community Affairs; or

(2) A water or waste-water facilities loan administered by the Georgia Environmental Finance Authority.

(i) After July 1, 2012, the sale of a gravity tank-type, flushometer-valve, or flushometer-tank toilet that uses more than an average of 1.28 gallons of water per flush is prohibited in this state.

(j) The provisions of this Code section shall not be construed to prohibit counties or municipalities from adopting and enforcing local ordinances which provide requirements which are more stringent than the requirements of this Code section.



§ 8-2-4. Fire sprinklers in single-family dwelling units

Neither the state residential and fire building code nor any residential and fire building code adopted by a political subdivision of the state adopted after May 24, 2010, shall include a requirement that fire sprinklers be installed in a single-family dwelling or a residential building that contains no more than two dwelling units.






Part 2 - State Building, Plumbing, and Electrical Codes

§ 8-2-20. Definitions

As used in this part, the term:

(1) "Board" means the Board of Community Affairs.

(2) "Commissioner" means the commissioner of community affairs.

(3) "Department" means the Department of Community Affairs.

(4) "Exempted building" means any of the following:

(A) Any building whose peak design rate of energy usage for heating, cooling, ventilation, and lighting is less than one watt or 3.4 British thermal units (BTUs) per hour per square foot of floor area for all purposes;

(B) Any building which is neither mechanically heated nor mechanically cooled;

(C) Any mobile home; and

(D) Any building owned or leased in whole or in part by the United States.

(5) "Exterior envelope" means those elements of a building which enclose conditioned spaces through which thermal energy may be transferred to or from the exterior.

(6) "New building" means any building on which final design is commenced after the adoption of the International Energy Conservation Code under this part.

(7) "Public building" means any building which is open to the public during normal business hours and is not an exempted building, including the following:

(A) Any building which provides facilities or shelter for public assembly or which is used for educational, office, or institutional purposes;

(B) Any inn, hotel, motel, sports arena, supermarket, transportation terminal, retail store, restaurant, or other commercial establishment which provides services or retails merchandise;

(C) Any portion of an industrial plant building used primarily as office space; and

(D) Any building owned by the state or a political subdivision or instrumentality thereof, including libraries, museums, schools, hospitals, auditoriums, sports arenas, and university buildings.

(8) "Renovated building" means either of the following:

(A) A building undergoing alteration of the exterior envelope; heating, ventilation, and air-conditioning systems; water-heating systems; or lighting systems, for which the aggregate cost of alteration exceeds 10 percent of the assessed value of the building immediately prior to such alteration; or

(B) A building undergoing alteration in the physical configuration or interior space, for which the aggregate cost of alteration exceeds one-fourth of the assessed value of the building immediately prior to such alteration.

(9) (A) (i) On and after October 1, 1991, "state minimum standard codes" means the following codes:

(I) Standard Building Code (SBCCI);

(II) National Electrical Code as published by the National Fire Protection Association;

(III) Standard Gas Code (SBCCI);

(IV) Standard Mechanical Code (SBCCI);

(V) Georgia State Plumbing Code or the Standard Plumbing Code (SBCCI);

(VI) Council of American Building Officials One- and Two-Family Dwelling Code, with the exception of Part V -- Plumbing (Chapters 20-25) of said code;

(VII) Georgia State Energy Code for Buildings as adopted by the State Building Administrative Board pursuant to an Act approved April 10, 1978 (Ga. L. 1978, p. 2212), as such code exists on September 30, 1991;

(VIII) Standard Fire Prevention Code (SBCCI);

(IX) Standard Housing Code (SBCCI);

(X) Standard Amusement Device Code (SBCCI);

(XI) Excavation and Grading Code (SBCCI);

(XII) Standard Existing Buildings Code (SBCCI);

(XIII) Standard Swimming Pool Code (SBCCI); and

(XIV) Standard Unsafe Building Abatement Code (SBCCI).

(ii) The codes provided in division (i) of this subparagraph shall mean such codes as they exist on October 1, 1991, provided that the department, with the approval of the board, may adopt a subsequently published edition of any such code as provided in subsection (b) of Code Section 8-2-23; and provided, further, that any such code may hereafter be amended or revised as provided in subsection (a) of Code Section 8-2-23.

(B) (i) On or after July 1, 2004, "state minimum standard codes" means the following codes:

(I) International Building Code (ICC);

(II) National Electrical Code (NFPA);

(III) International Fuel Gas Code (ICC);

(IV) International Mechanical Code (ICC);

(V) International Plumbing Code (ICC);

(VI) International Residential Code for One- and Two-Family Dwellings (ICC);

(VII) International Energy Conservation Code (ICC);

(VIII) International Fire Code (ICC);

(IX) International Existing Building Code (ICC);

(X) International Property Maintenance Code (ICC); and

(XI) Any other codes deemed appropriate by the board for the safety and welfare of Georgia's citizens.

(ii) The codes provided in division (i) of this subparagraph shall mean such codes as they exist on July 1, 2004, provided that the department, with the approval of the board, may adopt a subsequently published edition of any such code as provided in subsection (b) of Code Section 8-2-23; and provided, further, that any such code may hereafter be amended or revised as provided in subsection (a) of Code Section 8-2-23.

(C) References to any standard code in this part shall mean one of the standard codes listed in division (i) of subparagraph (A) or division (i) of subparagraph (B) of this paragraph.

(D) The term "state minimum standard codes" shall specifically not include the Georgia State Fire Code as adopted by the Safety Fire Commissioner pursuant to Code Section 25-2-13 nor shall any state minimum standard code be less restrictive than the Georgia State Fire Code.



§ 8-2-21. Adoption and continuation of state minimum standard codes; enforcement of codes

Enforcement of the state minimum standard codes provided for in divisions (9)(A)(i) and (9)(B)(i) of Code Section 8-2-20 shall not include enforcement of appendices to such codes except when:

(1) Any provision of an appendix is specifically referenced in the code text;

(2) An appendix to a code is specifically included in an administrative ordinance adopted by a municipality or county; or

(3) An appendix to a code is specifically adopted by the department with the approval of the board.



§ 8-2-22. Licensing of trades, professions, and businesses governed by Chapter 14 of Title 43 and rules and regulations of State Construction Industry Licensing Board

Provisions for licensing trades, professions, and businesses covered by the provisions of this article shall be as determined by Chapter 14 of Title 43 and the rules and regulations of the State Construction Industry Licensing Board created in such chapter.



§ 8-2-23. Amendment and revision of codes generally; installation of high-efficiency cooling towers

(a) (1) The department, with the approval of the board, may from time to time revise and amend the state minimum standard codes either on its own motion or upon recommendation from any citizen, profession, state agency, or political subdivision of the state. Upon approval by a majority of the board, each such amendment, modification, or new provision shall be held to be in full force and effect as if it were included in the original adopted code. Prior to the adoption of any proposed amendment, modification, or new provision, the department shall conduct such public hearings as are required by Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," for the adoption of rules. Such public hearings shall be conducted at such places, on such dates, and at such times as may be determined by the department.

(2) Revisions of or amendments to the International Energy Conservation Code shall not become effective without the approval of the Division of Energy Resources of the Georgia Environmental Finance Authority. The department shall consult with the division during the revision or amendment of such code and shall submit such revisions or amendments to the division for approval at least ten days prior to the adoption thereof.

(3) The department shall make copies of amendments to codes available to members of the general public at such price as it deems reasonable to defray the costs of publication and handling. Notice of amendments to or adoption of a new edition of any state minimum standard code which is applicable state wide shall be provided by the department to the chief elected official and the chief building enforcement official of a municipality or county and to the chief fire official of each fire department certified pursuant to Article 2 of Chapter 3 of Title 25 at least ten days prior to the effective date of such amendments.

(4) The revision or amendment of any of the state minimum standard codes shall have reasonable and substantial connection with the public health, safety, and general welfare.

(b) (1) The department, with the approval of the board, may adopt a new edition of any state minimum standard code either on its own motion or upon recommendation from any profession, state agency, or political subdivision of this state. Upon approval by a majority of the board, each new code edition shall be held to be in full force and effect as if it was the original adopted code. Prior to the adoption of any new edition of a state minimum standard code, the department shall conduct such public hearings as are required by Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," for the adoption of rules. Such public hearings shall be conducted at such places, on such dates, and at such times as may be determined by the department.

(2) Notwithstanding the provisions of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," or any other provision of law, the department shall not be required to make available or to distribute any copies of a new edition of a state minimum standard code adopted by the department.

(c) (1) On or before July 1, 2012, the department, with the approval of the board, shall amend applicable state minimum standard codes to require the installation of high-efficiency cooling towers in new construction permitted on or after July 1, 2012.

(2) As used in this subsection, the term "cooling tower" means a building heat removal device used to transfer process waste heat to the atmosphere.

(3) The standards related to high-efficiency cooling towers shall include without limitation the minimum standards prescribed by the American Society of Heating, Refrigerating, and Air-Conditioning Engineers Standard 90.1 as adopted and amended by the department.



§ 8-2-24. Appointment of advisory committee; reimbursement of members for expenses; use of subcommittees; submittal of proposed amendments, modifications, and new provisions to committee; meeting times of committee

(a) For the purpose of assisting the department in carrying out the provisions of Code Section 8-2-23, the commissioner shall appoint an advisory committee to be composed of 21 members as follows:

(1) The Safety Fire Commissioner or his or her designee as an ex officio member with full voting privileges;

(2) The commissioner of public health or his or her designee as an ex officio member with full voting privileges;

(3) The commissioner of community affairs or his or her designee as an ex officio member with full voting privileges;

(4) One representative of the home-building industry;

(5) One representative of the industrialized building industry;

(6) One representative of the general contracting industry;

(7) One representative of the profession of mechanical engineering;

(8) One licensed architect;

(9) One licensed electrical engineer;

(10) One representative of the manufactured homes industry;

(11) One licensed electrical contractor;

(12) One building material dealer;

(13) One licensed plumbing contractor;

(14) One licensed conditioned-air contractor;

(15) One licensed structural engineer;

(16) Four municipal or county code enforcement officials; and

(17) Two local fire officials.

(b) All appointments to the committee shall be for a term of four years; provided, however, that the initial members appointed pursuant to paragraphs (4), (5), (6), (7), (9), (15), (16), and (17) of subsection (a) of this Code section shall be appointed for a term to expire on the same date as the terms of other members. A member shall serve until his or her successor has been duly appointed. The commissioner shall make appointments to fill the unexpired portion of any term vacated for any reason. In making such appointments, the commissioner shall preserve the composition of the committee as required by this Code section. Any appointive member who, during his or her term, ceases to meet the qualifications for original appointment shall thereby forfeit his or her membership on the committee. Membership on the committee shall not constitute public office, and no member shall be disqualified from holding public office by virtue of his or her membership. Each member of the committee shall serve without compensation, but each member of the committee shall be reimbursed for travel and other reasonable and necessary expenses incurred by him or her while attending called meetings of the committee.

(c) The advisory committee shall be empowered to use subcommittees as it deems necessary to carry out its duties and responsibilities. Members of such subcommittees shall be knowledgeable of the subject matter with which the subcommittee is concerned and shall be appointed by the commissioner upon the recommendation of the advisory committee. Such subcommittee members shall be reimbursed for travel and other necessary expenses while attending subcommittee meetings in the same manner as that of advisory committee members.

(d) Any amendments, modifications, or new provisions to the state minimum standard codes, when such are prepared, proposed, or recommended by the department, shall, prior to their submission to the board for approval, be submitted to the advisory committee for review and consideration. The department shall not forward any such amendment, modification, or new provision to the board without a favorable recommendation of a majority of the advisory committee.

(e) The advisory committee shall have at least two regular meetings annually and shall meet at other times as determined by the commissioner.



§ 8-2-24.1. Review of denial of proposed amendment, modification, or new provision to code

Notwithstanding the provisions of subsection (d) of Code Section 8-2-24, when any party has proposed an amendment, modification, or new provision to a state minimum standard code and the same has not received a favorable recommendation by the advisory committee, the aggrieved party may within 30 days after notification by the department of the advisory committee's action file an appeal with the board. Not more than 60 days after receiving such appeal, the board shall make a determination whether to deny the appeal or to review the proposed amendment, modification, or new provision and make a determination on the same pursuant to Code Section 8-2-23.



§ 8-2-25. State-wide application of minimum standard codes; codes requiring local adoption and more stringent requirements by local governments; adoption of standards for which state code does not exist; exemption for certain farm buildings or structures

(a) On and after July 1, 2004, the state minimum standard codes enumerated in subdivisions (9)(A)(i)(I) through (9)(A)(i)(VIII) and (9)(B)(i)(I) through (9)(B)(i)(VIII) of Code Section 8-2-20 shall have state-wide application and shall not require adoption by a municipality or county. The governing authority of any municipality or county in this state is authorized to enforce the state minimum standard codes enumerated in this subsection.

(b) The state minimum standard codes enumerated in subdivisions (9)(A)(i)(IX) through (9)(A)(i)(XIV) and (9)(B)(i)(IX) through (9)(B)(i)(XI) of Code Section 8-2-20 shall not be applicable in a jurisdiction until adopted by a municipality or county. The governing authority of any municipality or county in this state is authorized to adopt and enforce the state minimum standard codes enumerated in this subsection in that subject area which is being regulated by the municipality or county, and a copy of the local ordinance or resolution adopting any such code shall be forwarded to the department in order that such municipality or county may be apprised of subsequent amendments in the state minimum standard code so adopted.

(c) (1) In the event that the governing authority of any municipality or county finds that the state minimum standard codes do not meet its needs, the local government may provide requirements not less stringent than those specified in the state minimum standard codes when such requirements are based on local climatic, geologic, topographic, or public safety factors; provided, however, that there is a determination by the local governing body of a need to amend the requirements of the state minimum standard code based upon a demonstration by the local governing body that local conditions justify such requirements not less stringent than those specified in the state minimum standard codes for the protection of life and property. All such proposed amendments shall be submitted by the local governing body to the department 60 days prior to the adoption of such amendment. Concurrent with the submission of the proposed amendment to the department, the local governing body shall submit in writing the legislative findings of the governing body and such other documentation as the local governing body deems helpful in justifying the proposed amendment. The department shall review and comment on a proposed amendment. Such comment shall be in writing and shall be sent to the submitting local government with a recommendation:

(A) That the proposed local amendment should not be adopted, due to the lack of sufficient evidence to show that such proposed local amendment would be as stringent as the state minimum standard codes and the lack of sufficient evidence to show that local climatic, geologic, topographic, or public safety factors require such an amendment;

(B) That the proposed local amendment should be adopted, due to a preponderance of evidence that such proposed local amendment would be as stringent as the state minimum standard codes and a preponderance of evidence that the local climatic, geologic, topographic, or public safety factors require such an amendment; or

(C) That the department has no recommendation regarding the adoption or disapproval of the proposed local amendments, due to the lack of sufficient evidence to show that such proposed local amendment would or would not be as stringent as the state minimum standard codes and the lack of sufficient evidence to show that local climatic, geologic, topographic, or public safety factors require or do not require such an amendment.

(2) The department shall have 60 days after receipt of a proposed local amendment to review the proposed amendment and make a recommendation as set forth in paragraph (1) of this subsection. In the event that the department fails to respond within the time allotted, the local governing body may adopt the proposed local amendment.

(3) In the event that the department recommends against the adoption of the proposed local amendment, a local governing body shall specifically vote to reject the department's recommendations before any local amendment may be adopted.

(4) No local amendment shall become effective until the local governing body has caused a copy of the adopted amendment to be filed with the department. A copy of an amendment shall be deemed to have been filed with the department when it has been placed in the United States mail, return receipt requested.

(5) Nothing in this subsection shall be construed so as to require approval by the department before a local amendment shall become effective.

(6) The department shall maintain a file of all amendments to the state minimum standard codes adopted by the various municipalities and counties in the state, which information shall be made available to the public upon request. The department may charge reasonable fees for copies of such information. An index of such amendments shall be included in each new edition of a state minimum standard code.

(7) At the time of issuing a building permit, the issuing county or municipality shall notify the holder of the permit of any local amendments to the state minimum standard codes which are in effect for that county or municipality and that any such amendments are on file with the department. A county or municipality may satisfy this notice requirement by posting or providing a summary of the topic of such local amendment or amendments and the address and telephone number of the department.

(d) Except as otherwise provided in subsection (c) of this Code section, building related codes or ordinances dealing with the subjects of historic preservation, high-rise construction, or architectural design standards for which a state minimum standard code does not exist may be adopted by a local jurisdiction following review by the department. The department's review shall be limited to a determination that the proposed code or ordinance is consistent with the approved state minimum standard codes when common elements exist and is not less restrictive than the requirement of said codes. Changes to all other state minimum standard codes shall be approved only pursuant to the provisions of this Code section regarding local amendments.

(e) (1) As used in this subsection, the term:

(A) "Agriculture," "agricultural operations," or "agricultural or farm products" has the meaning provided by Code Section 1-3-3.

(B) "Farm" means real property or a portion thereof used for agricultural operations.

(C) "Farm building or structure" means a building or structure that is located on a farm and designed by the USDA Natural Resources Conservation Service (NRCS), not used for residential purposes, not intended primarily for public use, and used primarily for or in connection with agricultural operations for the sole purposes of manure storage and animal mortality composting or winter feeding and following the standards and specifications of NRCS practice codes 313 -- Waste Storage Facility and 317 -- Composting Facility as detailed in the USDA NRCS Field Office Technical Guide as such existed on January 1, 2011.

(2) Farm buildings or structures shall be exempt from the state minimum standard building codes provided for in subdivisions (9)(B)(i)(I) and (9)(B)(i)(IX) of Code Section 8-2-20 and any amendment thereto adopted by the department pursuant to Code Section 8-2-23 or by a municipality or county pursuant to this Code section.



§ 8-2-26. Enforcement of codes generally; employment and training of inspectors; contracts for administration and enforcement of codes

(a) The governing body of any municipality or county adopting any state minimum standard code shall have the power:

(1) To adopt by ordinance or resolution any reasonable provisions for the enforcement of the state minimum standard codes, including procedural requirements, provisions for hearings, provisions for appeals from decisions of local inspectors, and any other provisions or procedures necessary to the proper administration and enforcement of the requirements of the state minimum standard codes;

(2) To provide for inspection of buildings or similar structures to ensure compliance with the state minimum standard codes;

(3) To employ inspectors, including chief and deputy inspectors, and any other personnel necessary for the proper enforcement of such codes and to provide for the authority, functions, and duties of such inspectors;

(4) To require permits and to fix charges therefor;

(5) To contract with other municipalities or counties adopting any state minimum standard code to administer such codes and to provide inspection and enforcement personnel and services necessary to ensure compliance with the codes; and

(6) To contract with any other county or municipality whereby the parties agree that the inspectors of each contracting party may have jurisdiction to enforce the state minimum standard codes within the boundaries of the other contracting party.

(b) The commissioner shall be authorized to establish a training program for local inspectors whereby a representative of the department, upon the request of the governing authority of a county or municipality, may visit such county or municipality for the purpose of training the inspectors of such county or municipality in the effective enforcement of any state minimum standard code adopted by such county or municipality. The commissioner may from time to time establish regional training programs whereby the inspectors of several different counties and municipalities may take advantage of the training made available by such regional training programs.

(c) No local inspector shall require any person performing work in compliance with a state minimum standard code or variations thereto which are in conformity with the provisions of this part to comply with the standards of any other building code not covered by this part.

(d) (1) In lieu of inspection by an inspector or other person employed by the governing authority of any county or municipality, a licensed master plumber or utility contractor shall have the option of installing a water or sewer line according to the alternative inspection procedure described in this subsection where the installation is on private property outside the building underground.

(2) If the master plumber or utility contractor elects to utilize this inspection procedure, he or she shall file with the local inspector:

(A) Notice that the water and sewer line will be installed in accordance with the International Plumbing Code and will be inspected pursuant to the alternative inspection procedure described in this subsection;

(B) A copy of his or her master plumber or utility contractor certificate issued by the State Construction Industry Licensing Board;

(C) A copy of his or her trenching competent person certificate;

(D) A certificate showing that a bond has been filed in accordance with paragraph (2) of subsection (b) of Code Section 43-14-12, except that such bond shall be in the amount of $50,000.00 and issued by a surety rated "A," "Class VI," or better by the A. M. Best Company; and

(E) Within five business days after completion of the installation, a sworn certification that the water or sewer line has been installed in accordance with the International Plumbing Code.

(3) The department shall promulgate a standard form notice and a standard form certificate that shall be used to administer this subsection. Local inspectors shall make copies of the standard forms available to contractors.

(4) The master plumber or utility contractor shall be required to pay to the governing authority the applicable permit fee.

(5) Upon submission of the certification required by this subsection, the local governing authority shall be required to accept the inspection without the necessity of further inspection or approval, except that the local governing authority may perform an inspection at any time and may issue a stop-work order if the work is found to be in violation of code requirements.

(6) Any other provision of this subsection notwithstanding, the alternative inspection procedure described in this subsection shall be applicable only to installations on private individual single-family residential property.

(e) (1) Any county or municipal building permit issued in this state to a general contractor or homebuilder for residential or commercial construction shall have prominently printed thereon at least one inch apart from any other text on such permit and in type size and boldness equal to or greater than any other type size and boldness in the body of the permit the following:

"The issuance of this permit authorizes improvements of the real property designated herein which improvements may subject such property to mechanics' and materialmen's liens pursuant to Part 3 of Article 8 of Chapter 14 of Title 44 of the Official Code of Georgia Annotated. In order to protect any interest in such property and to avoid encumbrances thereon, the owner or any person with an interest in such property should consider contacting an attorney or purchasing a consumer's guide to the lien laws which may be available at building supply home centers."

(2) Any county or municipal construction permit, including but not limited to mechanical, plumbing, or electrical permits, issued in this state on existing residential or commercial property shall have prominently printed thereon at least one inch apart from any other text on such permit and in type size and boldness equal to or greater than any other type size and boldness in the body of the permit the following:

"The issuance of this permit authorizes improvements of the real property designated herein which improvements may subject such property to mechanics' and materialmen's liens pursuant to Part 3 of Article 8 of Chapter 14 of Title 44 of the Official Code of Georgia Annotated. In order to protect any interest in such property and to avoid encumbrances thereon, the owner or any person with an interest in such property should consider contacting an attorney or purchasing a consumer's guide to the lien laws which may be available at building supply home centers."

(3) Any person or entity which is issued a permit which authorizes improvements to new or existing residential or commercial real property shall be required to:

(A) Post a copy of such permit in a conspicuous place in the vicinity of such property where such improvements are being undertaken; or

(B) Deliver a copy of the permit to the property owner within ten days after the permit is received.

(f) A local inspector, including a fire service employee enforcing a state or local fire safety standard, who specifies a code violation noted during an inspection shall, upon the written request of the permit holder, cite in writing the particular code book, section, and edition of the code which is the basis of the violation.

(g) (1) If a governing authority of a county or municipality cannot provide review of the documents intended to demonstrate that the structure to be built is in compliance with the Georgia State Minimum Standard Codes most recently adopted by the Department of Community Affairs and any locally adopted ordinances and amendments to such codes within 30 business days of receiving a written application for permitting in accordance with the code official's plan submittal process or inspection services within two business days of receiving a valid written request for inspection, then, in lieu of plan review or inspection by personnel employed by such governing authority, any person, firm, or corporation engaged in a construction project which requires plan review or inspection shall have the option of retaining, at its own expense, a private professional provider to provide the required plan review or inspection. As used in this subsection, the term "private professional provider" means a professional engineer who holds a certificate of registration issued under Chapter 15 of Title 43 or a professional architect who holds a certificate of registration issued under Chapter 4 of Title 43, who is not an employee of or otherwise affiliated with or financially interested in the person, firm, or corporation engaged in the construction project to be reviewed or inspected. The local governing authority shall advise the permit applicant in writing if requested by the applicant at the time the complete submittal application for a permit in accordance with the code official's plan submittal process is received that the local governing authority intends to complete the required plan review within the time prescribed by this paragraph or that the applicant may immediately secure the services of a private professional provider to complete the required plan review pursuant to this subsection. The plan submittal process shall include those procedures and approvals required by the local jurisdiction before plan review can take place. If the local governing authority states its intent to complete the required plan review within the time prescribed by this paragraph, the applicant shall not be authorized to use the services of a private professional provider as provided in this subsection. The permit applicant and the local governing authority may agree by mutual consent to extend the time period prescribed by this paragraph for plan review if the characteristics of the project warrant such an extension. However, if the local governing authority states its intent to complete the required plan review within the time prescribed by this paragraph, or any extension thereof mutually agreed to by the applicant and the governing authority, and does not permit the applicant to use the services of a private professional provider and the local governing authority fails to complete such plan review in the time prescribed by this paragraph, or any extension thereof mutually agreed to by the applicant and the governing authority, the local governing authority shall issue the applicant a project initiation permit. The local governing authority shall be allowed to limit the scope of a project initiation permit and limit the areas of the site to which the project initiation permit may apply but shall permit the applicant to begin work on the project, provided that portion of the initial phase of work is compliant with applicable codes, laws, and rules. If a full permit is not issued for the portion requested for permitting, then the governing authority shall have an additional 20 business days to complete the review and issue the full permit. If the plans submitted for permitting are denied for any deficiency, the time frames and process for resubmittal shall be governed by subparagraphs (C) through (E) of paragraph (7) of this subsection. On or before July 1, 2007, the Board of Natural Resources shall adopt rules and regulations governing the review of erosion and sedimentation control plans under Part 9 of Chapter 7 of Title 12 to establish appropriate time frames for the submission and review of revised plan submittals where a deficiency or deficiencies in the submitted plans have been identified by the governing authority.

(2) Any plan review or inspection conducted by a private professional provider shall be no less extensive than plan reviews or inspections conducted by county or municipal personnel.

(3) The person, firm, or corporation retaining a private professional provider to conduct a plan review or an inspection shall be required to pay to the county or municipality which requires the plan review or inspection the same regulatory fees and charges which would have been required had the plan review or inspection been conducted by a county or municipal inspector.

(4) A private professional provider performing plan reviews under this subsection shall review construction plans to determine compliance with the Georgia State Minimum Standard Codes most recently adopted by the Department of Community Affairs and any locally adopted ordinances and amendments to such codes. Upon determining that the plans reviewed comply with the applicable codes, such private professional provider shall prepare an affidavit or affidavits on a form adopted by the Department of Community Affairs certifying under oath that the following is true and correct to the best of such private professional provider's knowledge and belief and in accordance with the applicable professional standard of care:

(A) The plans were reviewed by the affiant who is duly authorized to perform plan review pursuant to this subsection and who holds the appropriate license or certifications and insurance coverage stipulated in this subsection;

(B) The plans comply with the Georgia State Minimum Standard Codes most recently adopted by the Department of Community Affairs and any locally adopted ordinances and amendments to such codes; and

(C) The plans submitted for plan review are in conformity with plans previously submitted to obtain governmental approvals required in the plan submittal process and do not make a change to the project reviewed for such approvals.

(5) All private professional providers providing plan review or inspection services pursuant to this subsection shall secure and maintain insurance coverage for professional liability (errors and omissions) insurance. The limits of such insurance shall be not less than $1 million per claim and $1 million in aggregate coverage. Such insurance may be a practice policy or project-specific coverage. If the insurance is a practice policy, it shall contain prior acts coverage for the private professional provider. If the insurance is project-specific, it shall continue in effect for two years following the issuance of the certificate of final completion for the project. A local enforcement agency, local building official, or local government may establish, for private professional providers working within that jurisdiction, a system of registration listing the private professional providers within their areas of competency and verifying compliance with the insurance requirements of this subsection.

(6) The private professional provider shall be empowered to perform any plan review or inspection required by the governing authority of any county or municipality, including, but not limited to, inspections for footings, foundations, concrete slabs, framing, electrical, plumbing, heating ventilation and air conditioning (HVAC), or any and all other inspections necessary or required for the issuance of a building permit or certificate of occupancy by the governing authority of any county or municipality, provided that the plan review or inspection is within the scope of such private professional provider's area of competency. Nothing in this Code section shall authorize any private professional provider to issue a certificate of occupancy. Only a local governing authority shall be authorized to issue a certificate of occupancy.

(7) (A) The permit applicant shall submit a copy of the private professional provider's plan review report to the county or municipality. Such plan review report shall include at a minimum all of the following:

(i) The affidavit of the private professional provider required pursuant to this subsection;

(ii) The applicable fees; and

(iii) Any documents required by the local official and any other documents necessary to determine that the permit applicant has secured all other governmental approvals required by law.

(B) No more than 30 business days after receipt of a permit application and the affidavit from the private professional provider required pursuant to this subsection, the local building official shall issue the requested permit or provide written notice to the permit applicant identifying the specific plan features that do not comply with the applicable codes, as well as the specific code chapters and sections. If the local building official does not provide a written notice of the plan deficiencies within the prescribed 30 day period, the permit application shall be deemed approved as a matter of law and the permit shall be issued by the local building official on the next business day.

(C) If the local building official provides a written notice of plan deficiencies to the permit applicant within the prescribed 30 day period, the 30 day period shall be tolled pending resolution of the matter. To resolve the plan deficiencies, the permit applicant may elect to dispute the deficiencies pursuant to this subsection or to submit revisions to correct the deficiencies.

(D) If the permit applicant submits revisions to address the plan deficiencies previously identified, the local building official shall have the remainder of the tolled 30 day period plus an additional five business days to issue the requested permit or to provide a second written notice to the permit applicant stating which of the previously identified plan features remain in noncompliance with the applicable codes, with specific reference to the relevant code chapters and sections. If the local building official does not provide the second written notice within the prescribed time period, the permit shall be issued by the local building official on the next business day. In the event that the revisions required to address the plan deficiencies or any additional revisions submitted by the applicant require that new governmental approvals be obtained, the applicant shall be required to obtain such approvals before a new plan report can be submitted.

(E) If the local building official provides a second written notice of plan deficiencies to the permit applicant within the prescribed time period, the permit applicant may elect to dispute the deficiencies pursuant to this subsection or to submit additional revisions to correct the deficiencies. For all revisions submitted after the first revision, the local building official shall have an additional five business days to issue the requested permit or to provide a written notice to the permit applicant stating which of the previously identified plan features remain in noncompliance with the applicable codes, with specific reference to the relevant code chapters and sections.

(8) Upon submission by the private professional provider of a copy of his or her inspection report to the local governing authority, said local governing authority shall be required to accept the inspection of the private professional provider without the necessity of further inspection or approval by the inspectors or other personnel employed by the local governing authority unless said governing authority has notified the private professional provider, within two business days after the submission of the inspection report, that it finds the report incomplete or the inspection inadequate and has provided the private professional provider with a written description of the deficiencies and specific code requirements that have not been adequately addressed.

(9) A local governing authority may provide for the prequalification of private professional providers who may perform plan reviews or inspections pursuant to this subsection. No ordinance implementing prequalification shall become effective until notice of the governing authority's intent to require prequalification and the specific requirements for prequalification have been advertised in the newspaper in which the sheriff's advertisements for that locality are published. The ordinance implementing prequalification shall provide for evaluation of the qualifications of a private professional provider only on the basis of the private professional provider's expertise with respect to the objectives of this subsection, as demonstrated by the private professional provider's experience, education, and training. Such ordinance may require a private professional provider to hold additional certifications, provided that such certifications are required by ordinance for plan review personnel currently directly employed by such local governing authority.

(10) Nothing in this subsection shall be construed to limit any public or private right of action designed to provide protection, rights, or remedies for consumers.

(11) This subsection shall not apply to hospitals, ambulatory health care centers, nursing homes, jails, penal institutions, airports, buildings or structures that impact national or state homeland security, or any building defined as a high-rise building in the State Minimum Standards Code; provided, however, that interior tenant build-out projects within high-rise buildings are not exempt from this subsection.

(12) If the local building official determines that the building construction or plans do not comply with the applicable codes, the official may deny the permit or request for a certificate of occupancy or certificate of completion, as appropriate, or may issue a stop-work order for the project or any portion thereof as provided by law, after giving notice to the owner, the architect of record, the engineer of record, or the contractor of record and by posting a copy of the order on the site of the project and opportunity to remedy the violation within the time limits set forth in the notice, if the official determines noncompliance with state or local laws, codes, or ordinances, provided that:

(A) The local building official shall be available to meet with the private professional provider within two business days to resolve any dispute after issuing a stop-work order or providing notice to the applicant denying a permit or request for a certificate of occupancy or certificate of completion; and

(B) If the local building official and the private professional provider are unable to resolve the dispute or meet within the time required by this Code section, the matter shall be referred to the local enforcement agency's board of appeals, if one exists, which shall consider the matter not later than its next scheduled meeting. Any decisions by the local official, if there is no board of appeals, may be appealed to the Department of Community Affairs as provided in this chapter. The Department of Community Affairs shall develop rules and regulations which shall establish reasonable time frames and fees to carry out the provisions of this paragraph.

(13) The local government, the local building official, and local building code enforcement personnel and agents of the local government shall be immune from liability to any person or party for any action or inaction by an owner of a building or by a private professional provider or its duly authorized representative in connection with building code plan review and inspection services by private professional providers as provided in this subsection.

(14) No local enforcement agency, local code official, or local government shall adopt or enforce any rules, procedures, policies, qualifications, or standards more stringent than those prescribed in this subsection. This subsection shall not preempt any local laws, rules, or procedures relating to the plan submittal process of local governing authorities.

(15) Nothing in this subsection shall limit the authority of the local code official to issue a stop-work order for a building project or any portion of such project, which may go into effect immediately as provided by law, after giving notice and opportunity to remedy the violation, if the official determines that a condition on the building site constitutes an immediate threat to public safety and welfare. A stop work order issued for reasons of immediate threat to public safety and welfare shall be appealable to the local enforcement agency's board of appeals, if one exists, in the manner provided by applicable law. Any decisions by the local official, if there is no board of appeals, may be appealed to the Department of Community Affairs as provided in this chapter.

(16) When performing building code plan reviews or inspection services, a private professional provider is subject to the disciplinary guidelines of the applicable professional licensing board with jurisdiction over such private professional provider's license or certification under Chapters 4 and 15 of Title 43, as applicable. Any complaint processing, investigation, and discipline that arise out of a private professional provider's performance of building code plan reviews or inspection services shall be conducted by the applicable professional licensing board. Notwithstanding any disciplinary rules of the applicable professional licensing board with jurisdiction over such private professional provider's license or certification under Chapters 4 and 15 of Title 43, any local building official may decline to accept building code plan reviews or inspection services submitted by any private professional provider who has submitted multiple reports which required revisions due to negligence, noncompliance, or deficiencies.

(17) Nothing in this subsection shall apply to inspections exempted in Code Section 8-2-26.1.



§ 8-2-26.1. Definitions and requirements

(a) As used in this Code section, the term:

(1) "ICC" means the International Code Council.

(2) "Qualified inspector" means:

(A) A person inspecting for compliance with the International Building Code or the building portion of the International Residential Code for One- and Two-Family Dwellings who holds a certification from the ICC as a building inspector;

(B) A person inspecting for the compliance of residential buildings with the National Electrical Code or the electrical portion of the International Residential Code for One- and Two-Family Dwellings who holds a certification from the ICC as a residential electrical inspector or an electrical contractor license from the State Construction Industry Licensing Board;

(C) A person inspecting for the compliance of nonresidential buildings with the National Electrical Code who holds a certification from the ICC as a commercial electrical inspector or an electrical contractor license from the State Construction Industry Licensing Board;

(D) A person inspecting for compliance with the International Fuel Gas Code who holds a certification from the ICC as a mechanical inspector or plumbing inspector or a conditioned air contractor, journeyman plumber, or master plumber license from the State Construction Industry Licensing Board;

(E) A person inspecting for compliance with the International Mechanical Code or the mechanical portion of the International Residential Code for One- and Two-Family Dwellings who holds a certification from the ICC as a mechanical inspector or a conditioned air contractor license from the State Construction Industry Licensing Board;

(F) A person inspecting for compliance with the International Plumbing Code or the plumbing portion of the International Residential Code for One- and Two-Family Dwellings who holds a certification from the ICC as a plumbing inspector or a journeyman plumber or master plumber license from the State Construction Industry Licensing Board;

(G) A person inspecting for compliance with any portion of the International Residential Code for One- and Two-Family Dwellings who holds a certification from the ICC as a one and two-family dwelling inspector;

(H) A person inspecting for compliance with the International Energy Conservation Code for Buildings who has completed eight hours of training that is conducted or approved by the department; or

(I) A person inspecting for compliance with any of the codes listed in subparagraphs (A) through (H) of this paragraph who holds:

(i) A certificate of registration as a professional engineer issued under Chapter 15 of Title 43 and is practicing within the scope of his or her branch of engineering expertise while conducting such inspection;

(ii) A level II, III, IV, or V certification from the Building Officials Association of Georgia, provided that such levels of certification require work experience and an examination by the ICC or a testing agency approved by the Building Officials Association of Georgia; or

(iii) A level II, III, IV, or V certification from the Building Officials Association of Georgia on July 1, 2015.

(3) "State Construction Industry Licensing Board" means that board created pursuant to Code Section 43-14-3.

(b) The governing authority of any municipality or county which has adopted provisions for the enforcement of the state minimum standard codes shall post a notice stating whether the personnel employed by that governing authority to conduct inspections for compliance with such codes are qualified inspectors. Such notice shall separately address each minimum standard code enumerated in subdivisions (9)(A)(i)(I) through (9)(A)(i)(VIII) or (9)(B)(i)(I) through (9)(B)(i)(VIII) of Code Section 8-2-20 and the building, electrical, mechanical, and plumbing portions of the International Residential Code for One- and Two-Family Dwellings, and state whether all personnel assigned to conduct inspections for the particular code or portion of the code are qualified inspectors for that code or portion of the code.

(c) If such notice states that not all personnel assigned to conduct inspections for a particular state minimum standard code or portion of such code are qualified inspectors for that code or portion of the code, then the governing authority may retain qualified inspectors not employed by the governing authority to conduct inspections. If the governing authority does not so retain qualified inspectors, then any person, firm, or corporation engaged in a construction project which requires inspection shall have the option of retaining, at its own expense, a person who is a qualified inspector for that code or portion of the code and who is not an employee of or otherwise affiliated with or financially interested in such person, firm, or corporation to provide the required inspection.

(d) The person, firm, or corporation retaining a qualified inspector to conduct an inspection pursuant to this Code section shall be required to pay to the county or municipality which requires the inspection the same permit fees and charges which would have been required had the inspection been conducted by a county or municipal inspector.

(e) A qualified inspector retained pursuant to this Code section shall be empowered to perform any inspection required by the governing authority of any county or municipality, including but not limited to inspections for footings, foundations, concrete slabs, framing, electrical, plumbing, heating ventilation and air conditioning (HVAC), or any and all other inspections necessary or required for the issuance of a certificate of occupancy by the governing authority of any county or municipality; provided, however, that the qualified inspector must possess the qualifications described in paragraph (2) of subsection (a) of this Code section for the particular type of inspection. Any inspection conducted pursuant to this Code section shall be no less extensive than an inspection conducted by a county or municipal inspector.

(f) Upon submission by the qualified inspector of a copy of his or her inspection report to the local governing authority, said local governing authority shall be required to accept the inspection of the qualified inspector without the necessity of further inspection or approval by the inspectors or other personnel employed by the local governing authority unless said governing authority has notified the qualified inspector, within two business days after the submission of the inspection report, that it finds the report incomplete or the inspection inadequate and has provided the qualified inspector with a written description of the deficiencies and specific code requirements that have not been adequately addressed.

(g) Nothing in this Code section shall be construed to apply to inspections for compliance with a state or local fire safety standard or erosion control standard.

(h) Nothing in this Code section shall be construed to limit any public or private right of action designed to provide protection, rights, or remedies for consumers.



§ 8-2-27. Conformance of buildings to energy conservation code; applicability to exempted and renovated buildings; appeals

(a) The design, erection, construction, and alteration of any building to which the International Energy Conservation Code shall apply shall be accomplished so that the building or applicable portions thereof shall meet or conform to such code.

(b) Enforcement of compliance with this Code section shall be solely the province of local governing authorities, except in regard to buildings owned by the state. In state owned buildings, the state agency which owns the building shall provide for the compliance with the code adopted under this part. Local governing authorities are authorized to adopt rules and regulations for the administration and enforcement of the code and to adopt such penalties for violation of the code as they deem appropriate. Local governing authorities are authorized to exercise all the powers enumerated in subsection (a) of Code Section 8-2-26 in enforcement of the International Energy Conservation Code.

(c) The International Energy Conservation Code shall not apply to exempted buildings; and, with respect to renovated buildings, such code shall apply only to portions or systems of the building which are directly involved in the renovation.

(d) The commissioner or his or her designated representative shall have authority to hear appeals relating to the interpretation, enforcement, and administration by local governing authorities of the International Energy Conservation Code and exceptions to such code. The commissioner may, at his or her option, hear de novo cases but shall not hear any appeal until it is determined that the appeal procedures available through the affected local government have been exhausted. If, on appeal, the commissioner determines that the local governing authority erred in its interpretation of the code, he or she shall remand the case to the local government with instructions to take such action as he or she directs. Further appeals may be made as provided by Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 8-2-28. Adoption by municipality or county enforcing construction code of state minimum standard code

Any municipality or county either enforcing or adopting and enforcing a construction code shall utilize one or more of the state minimum standard codes established pursuant to this part.



§ 8-2-29. Powers of department generally

In addition to any other powers granted by this part, the department shall have the power to:

(1) Administer all funds available under this part;

(2) Accept any grant of funds made by the United States government or any agency thereof for the purpose of carrying out this part;

(3) Request from the various departments, agencies, and authorities of the state and its political subdivisions such available information as it may require in its work; and all such departments, agencies, and authorities shall furnish, within a reasonable time, such requested available information to the department;

(4) Contract with the United States government or agencies thereof, with political subdivisions of the state, and with private persons and corporations; and

(5) Do all other things necessary and proper to exercise its powers and perform its duties in accordance with this part.



§ 8-2-30. Scope of applicability of part generally

(a) Except as otherwise provided in this Code section, this part shall apply to all installations, alterations, and repairs of plumbing, air-conditioning and heating, or electrical systems within or on public or private buildings, structures, or premises.

(b) This part shall not apply to the installation, alteration, or repair of plumbing, air-conditioning and heating, or electrical systems up to and including the meters, where such work is performed by or is an integral part of the system owned or operated by a public service corporation or by the water or gas department of any city in this state in rendering its duly authorized service as such.

(c) This part shall not apply to the installation, alteration, or repair of plumbing, air-conditioning and heating, or electrical systems where such work is an integral part of the system owned or operated, in rendering its duly authorized service as such, by a railroad company, a pipeline company, a mining company, or a public utility in the exercise of its normal functions as a public utility, or where such work is an integral part of any irrigation system on farms, ranches, or other open, unpopulated areas where such work will not be located within 30 feet of any dwelling or any building devoted to animal husbandry.

(d) This part shall not prohibit an individual from installing, altering, or repairing plumbing systems and fixtures, air-conditioning and heating systems and fixtures, or electrical systems in a single-family dwelling owned and occupied by him or her, provided that all such work must be done in conformity with all other provisions of this part and the orders, rules, and regulations of the department.

(e) This part shall not prohibit an individual from installing, altering, or repairing plumbing systems and fixtures, air-conditioning and heating systems and fixtures, or electrical systems in a farm or ranch building owned or occupied by him or her, provided that all such work must be done in conformity with all other provisions of this part and the orders, rules, and regulations of the department.

(f) This Code section shall not affect or abrogate the requirements of the International Energy Conservation Code.



§ 8-2-31. Effect of part

(a) Nothing in this part shall repeal or be construed as abrogating or otherwise affecting the power of any state department or agency to promulgate regulations, make inspections, or approve plans in accordance with any other applicable provisions of law.

(b) Nothing in this part shall be construed as repealing or otherwise affecting authorization for historic preservation districts established pursuant to Article 2 of Chapter 10 of Title 44, the "Georgia Historic Preservation Act."

(c) Nothing in this part shall be construed as repealing or otherwise affecting:

(1) Part 6 of this article, relating to elevators, dumbwaiters, escalators, manlifts, and moving walks;

(2) Article 2 of Chapter 15 of Title 25, the "Boiler Vessel Safety Act";

(3) Chapter 3 of Title 30, relating to access to and use of public facilities by physically disabled persons; or

(4) The Georgia State Fire Code as adopted by the Safety Fire Commissioner pursuant to Code Section 25-2-13.

(d) Standards for the construction of manufactured homes covered under Part 2 of Article 2 of this chapter shall be governed by the National Manufactured Housing Construction and Safety Standards Act of 1974, as amended, 42 U.S.C. Section 5401, et seq., and nothing in this part is intended to permit the adoption of any other standards for or local regulation of the construction of manufactured homes.

(e) Standards relative to liquefied petroleum gas shall be governed by Article 10 of Chapter 1 of Title 10 and no provision of this part shall be construed to permit the adoption of standards, rules, or regulations relative to liquefied petroleum gas by the Department of Community Affairs or the adoption by local governments of regulations or ordinances relative to liquefied petroleum gas in conflict with Article 10 of Chapter 1 of Title 10.






Part 2A - Resolution of Construction Defects

§ 8-2-35. Legislative findings and declarations

The legislature finds, declares, and determines that Georgia needs an alternative method to resolve legitimate construction disputes that would reduce the need for litigation while adequately protecting the rights of homeowners. The legislature declares that an effective alternative dispute resolution mechanism in certain construction defect matters should involve the claimant filing a notice of claim with the contractor that the claimant asserts is responsible for the defect and providing the contractor with the opportunity to resolve the claim without litigation.



§ 8-2-36. Definitions

As used in this part, the term:

(1) "Action" means any civil lawsuit, judicial action, or arbitration proceeding asserting a claim in whole or in part for damages or other relief in connection with a dwelling or common area caused by an alleged construction defect.

(2) "Association" means a corporation formed for the purpose of exercising the powers of the members of any common interest community.

(3) "Claimant" means anyone who asserts a claim concerning a construction defect.

(4) "Common area" means the common areas, improvements, and facilities that are owned or maintained by the association in a common interest community.

(5) "Construction defect" has the meaning assigned by a written, express warranty either provided by the contractor or required by applicable statutory law; if no written, express warranty or applicable statutory warranty provides a definition, then "construction defect" means a matter concerning the design, construction, repair, or alteration of a dwelling or common area, of an alteration of or repair or addition to an existing dwelling, or of an appurtenance to a dwelling or common area on which a person has a complaint against a contractor. The term may include any physical damage to the dwelling or common area, any appurtenance, or the real property on which the dwelling or appurtenance is affixed proximately caused by a construction defect.

(6) "Contractor" means any person, firm, partnership, corporation, association, or other organization that is engaged in the business of designing, developing, constructing, or selling dwellings or common areas, alterations of or additions to existing dwellings or common areas, or the repair of such improvements. The term includes:

(A) An owner, officer, director, shareholder, partner, or employee of the contractor;

(B) Subcontractors and suppliers of labor and materials used by a contractor in a dwelling or common area; and

(C) A risk retention group registered under applicable law, if any, that insures all or any part of a contractor's liability for the cost to repair a construction defect.

(7) "Dwelling" means a single-family house, duplex, or multifamily unit designed for residential use in which title to each individual residential unit is transferred to the owner under a condominium or cooperative system. A dwelling includes the systems, other components, improvements, other structures, or recreational facilities that are appurtenant to the house, duplex, or multifamily unit at the time of its initial sale but not necessarily a part of the house, duplex, or multifamily unit.

(8) "Serve" or "service" means deposit in the United States mail, postage prepaid for delivery by certified mail, return receipt requested or statutory overnight delivery to the last known address of the addressee. For a corporation, limited partnership, limited liability company, or other registered business organization, it means service on the registered agent or other agent for service of process authorized by law.



§ 8-2-37. Required compliance with this part

If a claimant files an action without first complying with the requirements of this part, on application by a party to the action, the court or arbitrator shall stay the action until the claimant has complied with the requirements of this part. To the extent that the action includes a cause of action for damages due to personal injury or death, such cause of action shall not be subject to stay pursuant to this Code section.



§ 8-2-38. Notice of claim; written response of contractor to claim; effect of contractor's failure to respond; inspection; offer of settlement and rejection of offer; alteration of procedure for notice

(a) In every action subject to this part, the claimant shall, no later than 90 days before initiating an action against a contractor, provide service of written notice of claim on that contractor. The notice of claim shall state that the claimant asserts a construction defect claim or claims and is providing notice of the claim or claims pursuant to the requirements of this part. The notice of claim shall describe the claim or claims in detail sufficient to explain the nature of the alleged construction defects and the results of the defects. In addition, the claimant shall provide to the contractor any evidence that depicts the nature and cause of the construction defect, including expert reports, photographs, and videotapes, if that evidence would be discoverable under evidentiary rules.

(b) Within 30 days after service of the notice of claim by a claimant required in subsection (a) of this Code section, each contractor that has received the notice of claim shall serve on the claimant, and on any other contractor that has received the notice of claim, a written response to the claim or claims, which either:

(1) Offers to settle the claim by monetary payment, the making of repairs, or a combination of both, without inspection; or

(2) Proposes to inspect the dwelling or common area that is the subject of the claim.

(c) If the contractor wholly rejects the claim and will neither remedy the alleged construction defect nor settle the claim or does not respond to the claimant's notice of claim within the time stated in subsection (b) of this Code section, the claimant may bring an action against the contractor for the claims described in the notice of claim without further notice except as otherwise provided under applicable law. A contractor that does not respond to a notice of claim within the time prescribed by subsection (b) of this Code section may not claim or assert that the absence of documents required to be provided with the notice of claim under subsection (a) of this Code section relieved the contractor from the contractor's obligation to respond to the notice of claim.

(d) If the claimant rejects the settlement offer made by the contractor, the claimant shall provide written notice of the claimant's rejection to the contractor and, if represented by legal counsel, his or her attorney. The notice shall include the reasons for the claimant's rejection of the contractor's proposal or offer. If the claimant believes that the settlement offer:

(1) Omits reference to any portion of the claim; or

(2) Was unreasonable in any manner,

the claimant shall in his or her written notice include those items that claimant believes were omitted and set forth in detail all known reasons why the claimant believes the settlement offer is unreasonable.

(e) If a proposal for inspection is made pursuant to paragraph (2) of subsection (b) of this Code section, the claimant shall, within 30 days of receiving the contractor's proposal, provide the contractor and its subcontractors, agents, experts, and consultants prompt and reasonable access to the dwelling or common area to inspect the dwelling or common area, document any alleged construction defects, and perform any destructive or nondestructive testing required to fully and completely evaluate the nature, extent, and cause of the claimed defects and the nature and extent of any repairs or replacements that may be necessary to remedy the alleged defects. If destructive testing is required, the contractor shall give claimant advance notice of such tests and shall, after completion of the testing, return the dwelling or common area to its pretesting condition. If any inspection or testing reveals a condition that requires additional testing to allow the contractor to fully and completely evaluate the nature, cause, and extent of the construction defect, the contractor shall provide notice to the claimant of the need for such additional testing and the claimant shall provide prompt and reasonable access as set forth in this Code section. If a claim is asserted on behalf of owners of multiple dwellings or multiple owners of units within a multifamily complex, the contractor shall be entitled to inspect each of the dwellings or common areas which may be or appear to be affected by the alleged defect. The contractor shall commence and diligently pursue completion of all the desired inspections within the 30 day period after delivery of the contractor's written proposal. Inspection shall be completed within the same 30 day period if reasonable or within a reasonable period thereafter if completion is not reasonable within 30 days.

(f) Within 14 days following completion of the inspection and testing set forth in this Code section, the contractor shall serve on the claimant:

(1) A written offer to fully or partially remedy the construction defect at no cost to the claimant. Such offer shall include a description of any additional construction necessary to remedy the defect described in the claim and an anticipated timetable for the completion of such construction;

(2) A written offer to settle the claim by monetary payment;

(3) A written offer including a combination of repairs and monetary payment; or

(4) A written statement that the contractor will not proceed further to remedy the defect, along with the reasons for such rejection.

(g) If a claimant accepts a contractor's offer made pursuant to paragraph (1), (2), or (3) of subsection (f) of this Code section and the contractor does not proceed to make the monetary payment or remedy the construction defect or both within the agreed timetable, the claimant may bring an action against the contractor for the claim described in the notice of claim without further notice except as otherwise provided by applicable law. In such a situation, the claimant may also file the contractor's offer and claimant's acceptance, and such offer and acceptance will create a rebuttable presumption that a binding and valid settlement agreement has been created and should be enforced by the court or arbitrator.

(h) If a claimant receives a written statement that the contractor will not proceed further to remedy the defect or if the contractor fails to serve the claimant with the required written offer or written statement within the time prescribed by subsection (f) of this Code section, the claimant may bring an action against the contractor for the claim described in the notice of claim without further notice except as otherwise provided by applicable law. The contractor's written statement shall include all known reasons for the rejection of the claim.

(i) If the claimant rejects the offer made by the contractor to remedy the construction defect or to settle the claim by monetary payment or a combination of each, the claimant shall serve written notice of the claimant's rejection on the contractor. The notice shall include all known reasons for the claimant's rejection of the contractor's offer.

(j) Upon receipt of a claimant's rejection and the reasons for such rejection, the contractor may, within 15 days of receiving the rejection, make a supplemental offer of repair or monetary payment or both to the claimant.

(k) If the claimant rejects the supplemental offer made by the contractor to repair the construction defect or to settle the claim by monetary payment or a combination of each, the claimant shall serve written notice of the claimant's rejection on the contractor. The notice shall include all known reasons for the claimant's rejection of the contractor's supplemental settlement offer.

(l) If a claimant rejects a reasonable offer, including any reasonable supplemental offer, made as provided by this part or does not permit the contractor to repair the construction defect pursuant to an accepted offer of settlement, the claimant may not recover an amount in excess of:

(1) The fair market value of the offer of settlement or the actual cost of the repairs made; or

(2) The amount of a monetary offer of settlement.

For purposes of this subsection, the trier of fact shall determine the reasonableness of an offer of settlement made pursuant to this part. If the claimant has rejected a reasonable offer, including any reasonable supplemental offer, and any other law allows the claimant to recover costs and attorneys' fees, then the claimant may recover no costs or attorneys' fees incurred after the date of his or her rejection.

(m) Any claimant accepting the offer of the contractor to remedy a construction defect shall do so by serving the contractor with a written notice of acceptance within 30 days after receipt of the offer. If no response is served upon the contractor within the 30 day period, then the offer shall be deemed accepted.

(n) If a claimant accepts a contractor's offer to repair a construction defect described in a notice of claim, the claimant shall provide the contractor and its subcontractors, agents, experts, and consultants prompt and unfettered access to the dwelling or common area to perform and complete the construction by the timetable stated in the settlement offer.

(o) If, during the pendency of the notice, inspection, offer, acceptance, or repair process, an applicable limitations period would otherwise expire, the claimant may file an action against the contractor, but such action shall be immediately stayed until completion of the notice of claim process described in this part. This subsection shall not be construed to:

(1) Revive a statute of limitations period that has expired prior to the date on which a claimant's written notice of claim is served; or

(2) Extend any applicable statute of repose.

(p) After the sending of the initial notice of claim, a claimant and a contractor may, by written mutual agreement, alter the procedure for the notice of claim process described in this part.



§ 8-2-39. Discovery of additional defects after original notice given

(a) A construction defect that is discovered after a claimant has provided a contractor with the initial claim notice may not be alleged in an action until the claimant has given the contractor who performed the original construction:

(1) Written notice of claim regarding the alleged defect as required by Code Section 8-2-38; and

(2) An opportunity to resolve the notice of claim in the manner provided in Code Section 8-2-38.

(b) A construction defect that is discovered during the pendency of an action filed in compliance with this part may be added as a supplemental or additional claim to the pending action if failure to add the claim would prejudice any legal rights of the claimant or the contractor; provided, however, that the claimant shall comply with the requirements of subsection (a) of this Code section, and such action shall be immediately stayed until completion of the notice of claim process, unless otherwise agreed by the parties.



§ 8-2-40. Effect of claimant's acceptance of settlement; subrogation of insurance

(a) If a claimant accepts an offer made in compliance with this part and the contractor fulfills the offer in compliance with this part:

(1) The claimant shall thereafter be barred from bringing an action for the claim described in the notice of claim; and

(2) A contractor's performance of repairs or payment of money to a claimant made pursuant to this Code section shall not, by itself, create insurance coverage or otherwise affect the mutual rights and obligations of the parties under a contractor's liability insurance policy or, by itself, be considered a voluntary payment of an otherwise valid insured loss.

(b) An insurer paying a claim under this part shall be subrogated to the rights of the claimant to whom the amounts were paid against the person causing the construction defect, damages, or other reason for payment to the extent that claim payments were made, except that the insurer shall be required to pay any applicable part of costs, expenses, and attorneys' fees incurred in connection therewith.



§ 8-2-41. Notice to consumer prior to beginning initial construction work

(a) Upon entering into a contract for sale, construction, or improvement of a dwelling, the contractor shall provide notice to the owner of the dwelling of the contractor's right to resolve alleged construction defects before a claimant may commence litigation against the contractor. Such notice shall be conspicuous and may be included as part of the contract.

(b) The notice required by subsection (a) of this Code section shall be in substantially the following form:

GEORGIA LAW CONTAINS IMPORTANT REQUIREMENTS YOU MUST FOLLOW BEFORE YOU MAY FILE A LAWSUIT OR OTHER ACTION FOR DEFECTIVE CONSTRUCTION AGAINST THE CONTRACTOR WHO CONSTRUCTED, IMPROVED, OR REPAIRED YOUR HOME. NINETY DAYS BEFORE YOU FILE YOUR LAWSUIT OR OTHER ACTION, YOU MUST SERVE ON THE CONTRACTOR A WRITTEN NOTICE OF ANY CONSTRUCTION CONDITIONS YOU ALLEGE ARE DEFECTIVE. UNDER THE LAW, A CONTRACTOR HAS THE OPPORTUNITY TO MAKE AN OFFER TO REPAIR OR PAY FOR THE DEFECTS OR BOTH. YOU ARE NOT OBLIGATED TO ACCEPT ANY OFFER MADE BY A CONTRACTOR. THERE ARE STRICT DEADLINES AND PROCEDURES UNDER STATE LAW, AND FAILURE TO FOLLOW THEM MAY AFFECT YOUR ABILITY TO FILE A LAWSUIT OR OTHER ACTION.



§ 8-2-42. Bribery of property or association managers regarding claims for damages arising out of construction defects prohibited; procedure for bringing action to remedy construction defects

(a) A person shall not provide or offer to provide anything of value, directly or indirectly, to a property manager of an association or to a member or officer of an association to induce the property manager, member, or officer to encourage or discourage the association to file a claim for damages arising from a construction defect. As used in this Code section, the term "anything of value" shall not include payments, services, or other items of value which the recipient would otherwise be entitled to receive under an existing contract.

(b) A property manager retained by an association shall not accept anything of value, directly or indirectly, in exchange for encouraging or discouraging the association that he or she manages to file a claim for damages arising from a construction defect.

(c) A member or officer of an association shall not accept anything of value, directly or indirectly, in exchange for encouraging or discouraging the association of which he or she is a member or officer to file a claim for damages arising from a construction defect.

(d) A person who knowingly violates subsection (a), (b), or (c) of this Code section shall be guilty of a misdemeanor.

(e) An association may bring an action against a contractor to recover damages resulting from construction defects in the common area of a common interest community, provided that:

(1) The members of the association have voted to approve commencement of an action by two-thirds of the votes cast, by statutory written ballot as provided in Code Section 14-3-708 or have approved commencement of an action by the affirmative vote of at least two-thirds of the total membership at a meeting of the members at which a quorum is present;

(2) The board of directors of the association and the contractor have met in person and conferred in a good faith attempt to resolve the association's claim, or the contractor has definitively declined or ignored the requests to meet with the board of directors of the association; and

(3) The association has otherwise satisfied all of the preaction requirements for a claimant to commence an action as set forth in this part.

(f) At least three business days in advance of the meeting at which the association members vote or at the time a statutory written ballot is circulated to the members to obtain approval of an action to recover damages resulting from construction defects in the common area of a common interest community, the association shall provide each owner a copy of the notice of claim provided to the contractor and an additional written description of claims and the reasons the board of the association is recommending consideration of the litigation.

(g) An association or an attorney for an association shall not employ a person to perform destructive tests to determine any damage or injury to a dwelling or common area caused by a construction defect unless:

(1) The person is licensed as a contractor pursuant to law;

(2) The association has obtained the prior written approval of each owner whose dwelling will be directly affected by such testing;

(3) The association or the person so employed obtains all permits required to conduct such tests and to repair any damage resulting from such tests; and

(4) Reasonable prior notice and opportunity to observe the tests is given to the contractor against whom an action may be brought as a result of the tests.

(h) The board of directors of an association may, without giving notice to the owners, employ a contractor and such other persons as are necessary to make such immediate repairs to a common area within the common interest community as are required to protect the health, safety, and welfare of the owners.



§ 8-2-43. No cause of action created; contractor's right to seek recovery from subcontractor or other professional; contract controls over provisions; applicability

(a) Nothing in this part shall create any cause of action on behalf of any claimant or contractor.

(b) This part does not apply to a contractor's right to seek contribution, indemnity, or recovery against a subcontractor, supplier, or design professional for any claim made against a contractor by a claimant.

(c) In the event of any conflict or inconsistency between the provisions of this part and the provisions of any contract between a claimant and a contractor, the provisions of the contract shall govern and control.

(d) This part shall not apply to a contractor who is not required to be licensed under Chapter 41 of Title 43.






Part 3 - Fire Escapes

§ 8-2-50. Providing of fire escapes by building owners; requirements regarding location and construction of fire escapes and exit doors

(a) Owners of buildings more than two stories in height, not including the basement, who utilize any level above the second story wholly or partially as a factory or workshop shall provide more than one exit from each story of the building above the second story by stairways on the inside or outside of the building.

(b) Such stairways shall be, as nearly as is practicable, at opposite ends of each story and so constructed that, in case of fire, the ground can readily be reached from the third and higher stories.

(c) All stairways on the outside of buildings covered by this Code section shall have suitable railed landings at each story above the first and shall connect with each of said stories by doors or windows opening outward; and such doors, windows, and landings shall at all times be kept clear of obstructions.

(d) All the main doors of such buildings, both inside and outside, shall open outward, and each story shall be amply supplied with fire-extinguishing devices.



§ 8-2-51. Inspection of buildings; notifying owners regarding noncompliance with requirements relating to fire escapes

(a) The governing authority of the city where any building covered by Code Section 8-2-50 is situated, or the judge of the probate court of the county if the building is situated outside of any city, shall require the fire marshal or chief officer of the fire department or, if there is no fire marshal or chief firefighter, some other suitable official to inspect such buildings at least once a year and report in writing to the municipal authorities or the judge of the probate court that the requirements of Code Section 8-2-50 have or have not been complied with.

(b) If the requirements of Code Section 8-2-50 have not been complied with, the municipal authorities or the judge of the probate court, as the case may be, shall convey to the owner of such building written notice requiring him to provide needed alterations or additions.



§ 8-2-52. Requiring owners to make alterations and additions; time of making inspections and reports

The owners of buildings referred to in this part shall make all alterations or additions necessary to comply with the requirements of this part. Inspections and reports required by Code Section 8-2-51 shall be made during the month of December of each year.



§ 8-2-53. Power of municipal authorities to extend coverage of part

The governing authority of any city may, by ordinance, provide that this part shall apply to all buildings within the city limits which are not used as private residences and which are three or more stories in height.



§ 8-2-54. Penalty

Any owner of a building more than two stories in height who fails to comply with the requirements of this part and who, after receiving the notice prescribed in Code Section 8-2-51, refuses or neglects to make the alterations specified in the written notice shall be guilty of a misdemeanor.






Part 4 - Boilers, Pressure Vessels, and Water Heaters



Part 5 - Glass Installations



Part 6 - Elevators, Dumbwaiters, Escalators, Manlifts, and Moving Walks

§ 8-2-100. Definitions

As used in this part, the term:

(1) "Alteration" means any change or addition to the equipment other than ordinary repairs or replacements.

(2) "Commissioner" means the Safety Fire Commissioner.

(3) "Dumbwaiter" means a hoisting and lowering mechanism which is equipped with a car which moves in guides in a substantially vertical direction, the floor area of which does not exceed nine square feet, the total inside height of which, whether or not provided with fixed or removable shelves, does not exceed four feet, the capacity of which does not exceed 500 pounds, and the use of which is exclusively for carrying materials. Such term includes a power dumbwaiter and a hand dumbwaiter.

(4) (A) "Elevator" means a hoisting and lowering mechanism designed to carry passengers or authorized personnel and equipped with a car which moves in fixed guides and serves two or more fixed landings.

(B) Except as specifically provided in subsection (a) of Code Section 8-2-102, "elevator" also means a freight elevator, gravity elevator, hand elevator, inclined elevator, multideck elevator, observation elevator, passenger elevator, power elevator, electric elevator, hydraulic elevator, direct-plunger hydraulic elevator, electrohydraulic elevator, maintained pressure hydraulic elevator, roped-hydraulic elevator, private residence elevator, and sidewalk elevator.

(5) "Enforcement authority" means the Commissioner, officers, and inspectors of the office authorized to enforce the provisions of this part and local inspectors authorized to enforce the provisions of this part.

(6) "Escalator" means a power driven, inclined, continuous stairway used for raising or lowering passengers.

(7) "Hand dumbwaiter" means a dumbwaiter driven by manual power, serving more than two consecutive stories, whose capacity exceeds 20 pounds and whose car platform area exceeds two square feet.

(8) "Hand elevator" means an elevator utilizing manual power to move the car.

(9) "Hoistway" means a shaftway or an opening through a building or structure for the travel of elevators, dumbwaiters, or material lifts, extending from the pit floor to the roof or floor above.

(10) "Manlift" means a device consisting of a power driven endless belt moving in one direction only which is provided with steps or platforms and handholds attached to it for the transportation of personnel from floor to floor.

(11) "Moving walk" means a type of passenger-carrying device on which passengers stand or walk and in which the passenger-carrying surface remains parallel to its direction of motion and is uninterrupted.

(12) "Office" means the office of Safety Fire Commissioner.

(13) "Power dumbwaiter" means a dumbwaiter driven by the application of energy other than hand or gravity.

(14) "Power freight elevator" means an elevator used primarily for carrying freight, utilizing energy other than gravity or hand to move the car and on which only the operator and the persons necessary for unloading and loading the freight are permitted to ride.

(15) "Power passenger elevator" means an elevator used primarily to carry persons other than the operator and persons necessary for loading and unloading and utilizing energy other than gravity or hand to move the car.



§ 8-2-101. Inspection and registration requirement; maintenance; alterations

(a) All elevators, escalators, manlifts, moving walks, and dumbwaiters erected or placed in service after January 1, 1986, shall be inspected before being placed in service and shall be registered within 15 days after they are completed and placed in service.

(b) Every elevator, dumbwaiter, manlift, moving walk, and escalator shall be maintained by the owner or lessee in a safe operating condition and in conformity with the rules and regulations specified by subsection (b) of Code Section 8-2-104.

(c) Before any alteration can be made to any elevator, escalator, manlift, moving walk, or dumbwaiter already placed in service, the owner or lessee shall be required to notify the enforcement authority of any such alteration. The enforcement authority shall be authorized to conduct an inspection after any such alteration.



§ 8-2-102. Inspections

(a) (1) Power passenger elevators, power freight elevators, escalators, manlifts, and moving walks shall be inspected once during each six-month period.

(2) Hand elevators and power and hand dumbwaiters shall be inspected once during each 12 month period.

(b) Inspections and installations shall be made in accordance with the standards set forth in Part "X" of ANSI A17.1-1984, the American National Standard Practice for Inspection of Elevators, Escalators and Moving Walks Inspector's Manual ANSI A17.2, the Safety Standards for Manlifts ANSI A90.1-1976, the Safety Standard for Construction Hoists ANSI A10.4-1981 and ANSI A10.5-1981, the Safety Standard for Conveyors and Related Equipment ANSI B20.1-1984, or the latest revised rules and regulations adopted by the Commissioner. Any inspections performed under these codes shall cover the hoistway, associated equipment rooms, and access thereto, and shall include lobby smoke detectors.

(c) A report of any inspection required by this Code section shall be filed with the office if the inspection is made by a state enforcement authority or with the local governing authority if the inspection is made by a local enforcement authority. Copies of the reports for new installations shall also be filed with the state fire marshal for his or her information. Such reports shall be made within ten days after the inspection has been completed, on forms prescribed by the Commissioner or the local enforcement authority, and shall indicate whether the elevator, escalator, manlift, moving walk, or dumbwaiter is safe and whether it meets the applicable rules and regulations prescribed pursuant to subsection (b) of Code Section 8-2-104. After any such report is filed, the enforcement authority may require additional inspections to assure that any such elevator, escalator, manlift, moving walk, or dumbwaiter meets such rules and regulations.

(d) If any inspection report indicates that an elevator, escalator, manlift, moving walk, or dumbwaiter is in an unsafe condition which if continually operated may endanger lives or property, then the enforcement authority may, at its discretion, require the owner or lessee to discontinue the use thereof until it has been made safe and in conformity with the rules and regulations specified in subsection (b) of Code Section 8-2-104.

(e) Elevator contractors who perform installations, alterations, repairs, or modifications on elevators, escalators, power freight elevators, moving walks, manlifts, or dumbwaiters, including the hoistways and machine rooms, shall be exempt from the requirements of Code Sections 43-14-8 and 43-14-8.1.

(f) Private residence elevators shall be exempt from mandatory periodic inspections but shall be required to have an initial construction inspection as provided in the rules and regulations of the Commissioner. At the request of the owner or user of a private residence elevator, an inspection may be performed by the office and an inspection report issued. The office shall charge the person requesting the report a fee as set by the Commissioner to cover actual expenses of the inspection.



§ 8-2-103. Operating permits

(a) An operating report shall be issued by the enforcement authority if the inspection report indicates that the elevator, escalator, manlift, moving walk, or dumbwaiter complies with the applicable rules and regulations prescribed pursuant to subsection (b) of Code Section 8-2-104 and upon payment of a permit fee. Such permits shall be valid for a period of 12 months.

(b) No elevator, escalator, manlift, moving walk, or dumbwaiter shall be operated by the owner or lessee thereof unless a valid operating permit, or a limited operating permit when permitted by the rules and regulations of the Commissioner, has been issued.

(c) The operating permit shall indicate whether it is issued for an elevator, escalator, manlift, moving walk, or dumbwaiter, state the rated load and speed and, in the case of an elevator, state whether the usage is for passengers or freight. The operating permit shall be posted either conspicuously in the car of an elevator or on the premises. The operating permit for an escalator, manlift, moving walk, or a dumbwaiter shall be posted on the premises.

(d) If the enforcement authority has reason to believe that any owner or lessee to whom an operating permit has been issued is not complying with the applicable rules and regulations specified in subsection (b) of Code Section 8-2-104, it shall so notify such owner or lessee and shall give notice of a date for a hearing thereon to such owner or lessee. If, after such hearing, it shall find that such owner or lessee is not complying with such rules and regulations, it shall revoke such permit and require the owner or lessee to discontinue the use of such elevator, escalator, manlift, moving walk, or power dumbwaiter.



§ 8-2-104. Employment of inspectors; inspection fees; inspection rules and regulations

(a) The Commissioner shall be authorized to employ inspectors to carry out the provisions of this part. The Commissioner shall also be authorized to certify other qualified persons to carry out the provisions of this part, including technically competent individuals of any company licensed to insure and insuring elevators in this state and technically competent individuals of a regularly established elevator inspection service. The Commissioner shall prescribe the qualifications, authority, functions, and duties of such inspectors.

(b) (1) (A) The Commissioner shall by rules and regulations prescribe various inspection fees and operating permit fees necessary to enable the state and local enforcement authorities to carry out the provisions of this part.

(B) The owners and users of elevators, dumbwaiters, escalators, manlifts, and moving walks which are inspected by certified inspectors in private business or with private corporations shall be exempt from the payment to the state or local enforcement authorities of the inspection fees provided in subparagraph (A) of this paragraph.

(2) Elevators, dumbwaiters, escalators, manlifts, and moving walks subject to operating permit inspections by private inspectors shall be inspected within 60 calendar days following the required reinspection date. Inspections not performed within this 60 calendar day period shall result in a civil penalty of $500.00 for each elevator, dumbwaiter, escalator, manlift, or moving walk not inspected.

(3) Inspection fees due on elevators, dumbwaiters, escalators, manlifts, and moving walks subject to inspection by the chief or deputy inspectors or operating permit fees due from inspections performed by private inspectors shall be paid within 60 calendar days of completion of such inspections. Inspection fees or operating fees unpaid within 60 calendar days shall bear interest at the rate of 1.5 percent per month or any fraction of a month. Interest shall continue to accrue until all amounts due, including interest, are received by the Commissioner.

(4) The Commissioner may waive the collection of the penalties and interest assessed in paragraphs (2) and (3) of this subsection when it is reasonably determined that the delays in inspection or payment were unavoidable or due to the action or inaction of the office.

(c) The American National Standard Safety Code for elevators, dumbwaiters, escalators, and moving walks ANSI A17.1-1984 and the Safety Standards for Manlifts ANSI A90.1-1976 are adopted as rules and regulations of the office for the purposes of this part until otherwise amended by rules and regulations of the Commissioner.

(d) In addition to the rules and regulations adopted pursuant to subsections (b) and (c) of this Code section, the Commissioner shall be authorized to adopt such rules and regulations as may be reasonably necessary to carry out the provisions of this part.

(e) The Commissioner shall also have the power in any particular case to grant exceptions and variations from the literal requirements of the rules and regulations adopted pursuant to subsection (c) of this Code section. Such exceptions and variations shall be granted only in any particular case where it is clearly evident that they are necessary to prevent undue hardship or where the existing conditions prevent compliance with the literal requirements of the rules and regulations. In no case shall any exception or variation be granted unless, in the opinion of the Commissioner, reasonable safety will be secured thereby.



§ 8-2-105. Local government regulation and enforcement

(a) The governing body of any municipality or county which adopts at least the minimum rules and regulations relative to inspections and safety standards for elevators, escalators, manlifts, moving walks, and dumbwaiters as provided in subsection (b) of Code Section 8-2-102 and subsection (c) of Code Section 8-2-104 shall have the power:

(1) To adopt by ordinance or resolution any reasonable provisions for the enforcement of such local standards adopted applicable to elevators, escalators, manlifts, moving walks, and dumbwaiters, including procedural requirements, provisions for hearings, provisions for appeals from decisions of local inspectors, and any other provisions or procedures necessary to the proper administration and enforcement of the requirements of such local standards;

(2) To provide for inspection of buildings or similar structures to ensure compliance with the local standards;

(3) To employ inspectors, including chief and deputy inspectors, and any other personnel necessary for the proper enforcement of such standards, provided that such inspectors meet the minimum qualifications of state inspectors and are certified by the Commissioner pursuant to subsection (a) of Code Section 8-2-104;

(4) To contract with other municipalities or counties adopting at least state minimum standards, or with the state, to administer such standards and to provide inspection and enforcement personnel and services necessary to ensure compliance with the standards; and

(5) To contract with any other county or municipality whereby the parties agree that the inspectors of each contracting party may have jurisdiction to enforce the local standards within the boundaries of the other contracting party.

(b) When a local enforcement authority conducts an inspection or issues an operating permit as provided in this part, any inspection fee or operating permit fee due shall be paid to the municipality or county employing the enforcement authority.



§ 8-2-106. Reporting of accidents; removal from service of equipment involved in accident

(a) The owner or lessee shall report, by telephone, to the enforcement authority on the same day or by noon on the next work day, excluding state holidays and weekends, all elevator, escalator, manlift, moving walk, or power dumbwaiter related accidents involving personal injury or death. The owner or lessee shall also provide a written report of this accident within seven days.

(b) The owner or lessee shall report, in writing, to the enforcement authority within seven days, excluding state holidays and weekends, all elevator, escalator, manlift, moving walk, or power dumbwaiter related accidents involving structural damage to the elevator, escalator, manlift, moving walk, or power dumbwaiter.

(c) Any elevator, escalator, manlift, moving walk, or power dumbwaiter involved in an accident described in subsection (a) or (b) of this Code section shall be removed from service at the time of the accident. The equipment shall not be repaired, altered, or placed back in service until inspected by a certified inspector for the enforcement authority.



§ 8-2-107. Penalties

(a) The installation, alteration, maintenance, and operation of the facilities and equipment regulated by or pursuant to the provisions of this part affect the public interest, and such regulation is necessary for the protection of the public health, safety, and welfare. Therefore, violations of this part or of rules and regulations adopted by or pursuant to this part are a public nuisance, harmful to the public health, safety, and welfare; and, in addition to other remedies provided by law, the actions of the Commissioner, the office, or any local enforcement authority under this part shall be enforceable by injunction properly applied for by the Commissioner or any other enforcement authority in any court of Georgia having jurisdiction over the defendant.

(b) (1) Any person, firm, partnership, or corporation which violates this part shall be guilty of a misdemeanor. Each day on which a violation occurs shall constitute a separate offense.

(2) In addition to the penalty provisions in subsection (a) of this Code section and paragraph (1) of this subsection, the Commissioner shall have the power, after notice and hearing, to levy civil penalties as prescribed in the rules and regulations of the office in an amount not to exceed $5,000.00 upon any person, firm, partnership, or corporation failing to adhere to the requirements of this part and the rules and regulations promulgated under this part. The imposition of a penalty for a violation of this part or the rules and regulations promulgated under this part shall not excuse the violation or permit it to continue.



§ 8-2-108. Appeals from orders or acts of inspectors

(a) Any person aggrieved by an order or an act of an inspector under this chapter may, within 15 days of notice thereof, appeal from such order or act to the Commissioner who shall, within 30 days thereafter, issue an appropriate order either approving or disapproving said order or act. A copy of such order by the Commissioner shall be given to all interested parties.

(b) This part, as it applies to the Commissioner and the office, shall be governed by Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 8-2-109. Consultations; creation of committees of consultants

The Commissioner shall be authorized to consult with persons knowledgeable in the areas of construction, use, or safety of conveyances or facilities covered by this part and to create committees composed of such consultants to assist the Commissioner in carrying out his or her duties under this part.



§ 8-2-109.1. Exceptions from part; audit of compliance of local governmental units

(a) This part shall not apply to elevators located on vehicles operating under the rules of other state or federal authorities and used for carrying passengers or freight.

(b) This part shall not apply to any single-seat, single-passenger chairlift located in a building owned and operated by an incorporated or unincorporated nonprofit organization organized and operated exclusively for educational, religious, charitable, or other eleemosynary purposes.

(c) Any county, municipality, or other political subdivision which adopts the minimum rules and regulations as provided in Code Section 8-2-105 shall be audited on a semiannual basis for compliance by the office; and any laws, ordinances, or resolutions in conflict with this part shall be void and of no effect.









Article 2 - Factory Built Buildings and Dwelling Units

Part 1 - Units Designed to Be Affixed to Foundations or Existing Buildings

§ 8-2-110. Legislative findings and purpose

The General Assembly finds that, in an effort to meet the building needs within the state, the private construction industry has developed mass production techniques which can substantially reduce construction costs and that the mass production of buildings presents unique problems with respect to the establishment of uniform health and safety standards and inspection procedures. The General Assembly further finds that, by minimizing the problems of standards and inspection procedures, it is demonstrating its intention to encourage the reduction of building construction costs and to make building and home ownership more feasible for all residents of the state.



§ 8-2-111. Definitions

As used in this part, the term:

(1) "Commissioner" means the commissioner of community affairs.

(2) "Component" means any assembly, subassembly, or combination of parts for use as a part of a building, which may include structural, electrical, plumbing, mechanical, and fire protection systems and other systems affecting health and safety.

(3) "Industrialized building" means any structure or component thereof which is designed and constructed in compliance with the state minimum standards codes and is wholly or in substantial part made, fabricated, formed, or assembled in manufacturing facilities for installation or assembly and installation on a building site and has been manufactured in such a manner that all parts or processes cannot be inspected at the installation site without disassembly, damage to, or destruction thereof.

(4) "Installation" means the assembly of an industrialized building on site and the process of affixing the industrialized building, component, or system to land, a foundation, footings, or an existing building.

(5) "Local government" means a county or municipality of this state.

(6) "Manufacture" means the process of making, fabricating, constructing, forming, or assembling a product from raw, unfinished, or semifinished materials.

(6.1) "Residential industrialized building" means any dwelling unit designed and constructed in compliance with the Georgia State Minimum Standard One and Two Family Dwelling Code which is wholly or in substantial part made, fabricated, formed, or assembled in a manufacturing facility and cannot be inspected at the installation site without disassembly, damage to, or destruction thereof. Any such structure shall not contain a permanent metal chassis and shall be affixed to a permanent load-bearing foundation. The term shall not include manufactured homes as defined by the National Manufactured Housing Construction and Safety Standards Act of 1974, 42 U.S.C. Section 5401, et seq.

(7) "Site" means the entire tract, subdivision, or parcel of land on which the industrialized building is installed.

(8) "System" means structural, plumbing, mechanical, electrical, or fire safety elements, materials, or components used separately or combined for use in a building.



§ 8-2-112. Inspection and approval of industrialized buildings by commissioner or local government; modifications prohibited; costs; adoption of rules

(a) (1) An industrialized building manufactured after the effective date of the rules adopted pursuant to Code Section 8-2-113 which is sold, offered for sale, or installed within this state must bear the insignia of approval issued by the commissioner.

(2) This Code section shall not apply to industrialized buildings which are inspected and approved by a local government which has jurisdiction at the site of installation and which are inspected at the place of and during the time of manufacture in accordance with standards established by the commissioner. The cost of the inspection shall be borne by the manufacturer. The commissioner shall be notified of the installation of all such buildings in a manner as the commissioner shall prescribe by rule.

(b) (1) All industrialized buildings and residential industrialized buildings bearing an insignia of approval issued by the commissioner pursuant to this part shall be deemed to comply with the state minimum standards codes and all ordinances and regulations enacted by any local government which are applicable to the manufacture or installation of such buildings. The determination by the commissioner of the scope of such approval is final. No ordinance or regulation enacted by a county or municipality shall exclude residential industrialized buildings from being sited in such county or municipality in a residential district solely because the building is a residential industrialized building.

(2) Areas of county and municipal authority including, but not limited to, local land use and zoning, building setback, side and rear yard requirements, utility connections, and subdivision regulation, as well as the regulation of architectural and esthetic requirements, are specifically and entirely reserved to the county, if in the unincorporated area, or the municipality where the industrialized building or residential industrialized building is sited.

(3) No industrialized building or component bearing an insignia of approval issued by the commissioner pursuant to this part shall be in any way modified prior to or during installation unless approval is first obtained from the commissioner.

(4) Industrialized buildings which have been inspected and approved by a local government agency shall not be modified prior to or during installation unless approval for the modification is first obtained from the local government agency.

(c) The commissioner by rule shall establish a schedule of fees to pay the costs incurred for the work related to administration and enforcement of this Code section.

(d) All rules and regulations promulgated by the commissioner under this part shall be adopted pursuant to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 8-2-113. Promulgation of rules and regulations by commissioner; delegation of inspection authority; rules and regulations continued in full force and effect; advisory committee; powers of commissioner; training programs

(a) The commissioner shall promulgate rules and regulations to interpret and make specific the provisions of this part. These rules and regulations shall include provisions imposing requirements reasonably consistent with recognized, nationally accepted standards. The commissioner shall adopt other rules and regulations necessary to carry out the provisions of this part.

(b) The commissioner shall enforce the provisions of this part and the rules and regulations adopted pursuant hereto, except that inspection authority may be delegated to a local government agency, an approved inspection agency, or an agency of another state in such manner as the commissioner shall determine.

(c) The rules promulgated by the State Building Administrative Board pursuant to an Act providing for certification of factory built housing and for the establishment of uniform health and safety standards and inspection procedures for factory built housing, approved April 1, 1971 (Ga. L. 1971, p. 364), as amended, shall continue in full force and effect until the effective date of rules adopted pursuant to this part. Units approved under the provisions of the State Building Administrative Board's rules shall be deemed to comply with the requirements of rules promulgated pursuant to this part.

(d) The commissioner shall consult with and obtain the advice of an advisory committee on industrialized buildings in the drafting, promulgation, and revision of rules and regulations to be adopted for the purpose of this part. The committee shall consist of 11 members appointed by the commissioner and approved by the Governor to serve at the commissioner's pleasure. Members shall be appointed for four-year terms, and no member of the committee shall be appointed to serve more than two full terms. Vacancies occurring during a term shall be filled by appointment by the commissioner for the remainder of the unexpired term, and such successor shall meet the requirements and criteria of selection of the person previously holding the vacant position. To be eligible to serve on the committee, each individual member shall be and remain actively involved in the profession or industry of his or her appointed committee position. The position of any member of the committee who, during his or her term of appointment, shall cease to meet the qualifications for original appointment shall be deemed to be vacated. Members of said committee shall consist of technically qualified, interested, and affected persons appointed by the commissioner from the following professional, technical, and occupational fields:

(1) Two members shall be licensed design professionals representing two of the following: structural engineering, electrical engineering, architecture, or mechanical engineering;

(2) One member shall be a building code enforcement officer;

(3) One member shall be from the residential industrialized building industry;

(4) One member shall be from the commercial industrialized building industry;

(5) One member shall be from the industrialized building installation industry;

(6) One member shall be an elected member of the governing body of a municipality;

(7) One member shall be an elected member of the governing body of a county;

(8) One member shall be from the industrialized building evaluation-inspection service;

(9) One member shall be from a regional commission; and

(10) One member shall be the Commissioner of the Department of Community Affairs or his or her designee.

(e) The advisory committee shall meet on call by the commissioner, and the members of the advisory committee shall be reimbursed for any reasonable and necessary travel and other expenses actually incurred by them while attending meetings of said committee.

(f) Recommendations from this committee shall be subject to approval by an advisory committee appointed by the commissioner pursuant to Code Section 8-2-24.

(g) The commissioner may set qualifications and employ and fix the compensation of any state inspectors or other employees necessary to carry out the provisions of this part. The commissioner may authorize such state inspectors to travel inside or outside the state for the purpose of inspecting industrialized buildings and manufacturing facilities to determine compliance of such structures with standards promulgated pursuant to this part. Upon the request of a local government, the commissioner may authorize a state inspector to visit any site of installation of industrialized buildings for the purpose of inspecting such installation on behalf of the local government requesting such service. The cost of any inspections made pursuant to this subsection shall be borne by the manufacturer in such manner as the commissioner may prescribe by rule.

(h) The commissioner may establish necessary training programs for a local government enforcement agency and inspection agency personnel.



§ 8-2-114. Approval by commissioner of industrialized building meeting standards prescribed by other states; delegation of inspection authority

(a) If the commissioner determines that the standards for construction and inspection of industrialized buildings prescribed by statute or rule of another state are reasonably consistent with the standards developed by the commissioner under this part and that such standards are actually enforced by such other state, the commissioner may provide by rule that industrialized buildings approved by such other state are approved by the commissioner.

(b) The commissioner may assign inspection authority contained in this part by contract with political subdivisions of the State of Georgia, private persons, corporations, and associations.



§ 8-2-115. Appeals from applications of rules and regulations

(a) Any person aggrieved by the application of any rule or regulation to such person, which rule or regulation is promulgated pursuant to this part, may appeal such application of such rule or regulation. Any such appeal shall be made to an appeals committee appointed by the commissioner which shall consist of not less than three nor more than five members.

(b) The commissioner may promulgate rules and regulations pertaining to the hearing of appeals consistent with the provisions of this Code section.

(c) A final decision of an appeals committee of the commissioner may be appealed in the same manner specified in Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," to the same courts with the same rights and limitations specified in such chapter.



§ 8-2-116. Injunctive relief

The commissioner may obtain injunctive relief from the superior court to enjoin the sale, delivery, or installation or to require the inspection, repair, or removal of an industrialized building upon an affidavit specifying the manner in which the industrial building does not conform to the requirements of this part or to rules and regulations promulgated pursuant to this part. In order to avail himself of the remedies provided for in this Code section, it shall not be necessary for the commissioner to allege or to prove the absence of an adequate remedy at law.



§ 8-2-117. Civil cause of action against manufacturers, installers, or dealers of industrialized buildings; damages, costs, and attorney's fees

Notwithstanding any other remedy at law, a person who suffers an injury to his person or property or to his person and property as a result of a violation of this part or rules and regulations adopted pursuant hereto shall have a cause of action against the manufacturer, installer, or dealer, or any combination thereof, of the industrialized building causing such injury. Any award may include damages and the cost of litigation, including reasonable attorney's fees.



§ 8-2-117.1. Cease and desist orders and penalties for violations of part; appeals

Whenever the commissioner has reason to believe that any person is or has been violating provisions of this part, the commissioner may issue and deliver to such person an order to cease and desist such violation. In addition, the commissioner may impose a penalty not to exceed $1,000.00 for each day the violation exists. A separate violation shall be deemed to have occurred with respect to each industrialized building or component involved. Decisions made pursuant to this Code section may be appealed as provided for in Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 8-2-118. Penalty; separate violations

A person who violates any of the provisions of this part or any rule or regulation adopted pursuant to this part shall be guilty of a misdemeanor. A separate violation shall be deemed to have occurred with respect to each industrialized building or component involved.



§ 8-2-119. Applicability of part

The provisions of this part shall not apply to Part 2 of this article relating to manufactured homes.



§ 8-2-120. Authority to enter to determine compliance with part

The commissioner or the authorized representatives of the commissioner may enter at reasonable times any factory, warehouse, site, or establishment in which industrialized buildings are manufactured, stored, held for sale, or installed for the purpose of ascertaining whether the requirements of this part and the rules and regulations issued pursuant to this part have been and are being met.



§ 8-2-121. Records and reports to be maintained by manufacturers, dealers, and installers; inspection of books, papers, records, and documents

Each manufacturer, dealer, or installer of industrialized buildings shall establish and maintain such records, make such reports, and provide such information as the commissioner may require by rule or regulation in order to determine whether the manufacturer, dealer, or installer has acted or is acting in compliance with this part. The commissioner may inspect the appropriate books, papers, records, and documents relevant to determining whether the manufacturer, dealer, or installer has acted or is acting in compliance with this part. This authority shall be liberally construed.






Part 2 - Manufactured Homes

§ 8-2-130. Short title

This part shall be known and may be cited as "The Uniform Standards Code for Manufactured Homes Act."



§ 8-2-131. Definitions

As used in this part, the term:

(1) "Commissioner" means the Safety Fire Commissioner.

(2) "Installer" means a person responsible for performing an installation and who is required to obtain a license pursuant to the provisions of Code Section 8-2-160.

(3) "Lending institutions" means lenders that acquire manufactured or mobile homes incident to their regular business, including national and state chartered banks, federal and state chartered credit unions, lenders that are licensed under Article 13 of Chapter 1 of Title 7, and lenders that are involved in manufactured or mobile home chattel lending.

(4) "Manufactured home" means a structure, transportable in one or more sections, which, in the traveling mode, is eight body feet or more in width or 40 body feet or more in length or, when erected on site, is 320 or more square feet and which is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities and includes the plumbing, heating, air-conditioning, and electrical systems contained therein; except that such term shall include any structure which meets all the requirements of this paragraph except the size requirements and with respect to which the manufacturer voluntarily files a certification required by the secretary of housing and urban development and complies with the standards established under the National Manufactured Housing Construction and Safety Standards Act of 1974, 42 U.S.C. Section 5401, et seq.

(5) "Manufacturer" means any person who constructs or assembles manufactured homes.

(6) "Mobile home" means a structure, transportable in one or more sections, which, in the traveling mode, is eight body feet or more in width or 40 body feet or more in length or, when erected on site, is 320 or more square feet and which is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities and includes the plumbing, heating, air-conditioning, and electrical systems contained therein and manufactured prior to June 15, 1976.

(7) "Person" means an individual, corporation, partnership, association, or any other legal entity but shall not include a trust or the state or any political subdivision thereof.

(8) "Retail broker" means any person engaged in the business of selling or offering for sale to consumers three or more new or used manufactured or mobile homes in a 12 month period and who does not maintain a display of manufactured or mobile homes. As used in this paragraph, the terms "selling" and "sale" include lease-purchase transactions, and the term "retail broker" does not include lending institutions.

(9) "Retailer" means any person engaged in the business of selling or offering for sale to consumers three or more new or used manufactured or mobile homes in a 12 month period and who maintains a display of manufactured or mobile homes. As used in this paragraph, the terms "selling" and "sale" include lease-purchase transactions, and the term "retailer" does not include lending institutions.



§ 8-2-132. Authority of Commissioner; policy and purpose

(a) The Commissioner is authorized and empowered to contract or enter into cooperative agreements with any agency, department, or instrumentality of the United States; any agency, board, department, or commission of the state; any county, municipality, or local government of the state, or any combination of same; any public or private corporation or firm, or any persons whatsoever; or any public authority, agency, commission, or institution to participate in the enforcement of manufactured home construction and safety standards which may be promulgated pursuant to the National Manufactured Housing Construction and Safety Standards Act of 1974, 42 U.S.C. Section 5401, et seq.; provided, however, that the Commissioner shall notify the United States Department of Housing and Urban Development by July 1 of his or her intention to terminate any such contract or agreement, which termination shall become effective on July 1 of the following year.

(b) It is the policy of this state and purpose of this part to forbid the manufacture and sale of new manufactured homes which are not constructed in accordance with the National Manufactured Housing Construction and Safety Standards Act of 1974, 42 U.S.C. Section 5401, et seq.

(c) The Commissioner is authorized and empowered to issue and promulgate all rules and procedures which in his or her judgment are necessary and desirable to make effective the construction standards established by the National Manufactured Housing Construction and Safety Standards Act of 1974, 42 U.S.C. Section 5401, et seq.



§ 8-2-133. Promulgation of rules and regulations by Commissioner; making of investigations and inspections

During such time as the Commissioner has contracted or entered into cooperative agreements pursuant to his or her authority under Code Section 8-2-132, the Commissioner may make, amend, alter, and repeal general rules and regulations of procedure to carry into effect this part, to obtain statistical data concerning manufactured homes, and to prescribe means, methods, and practices to make this part effective. The Commissioner may also make such investigations and inspections as in his or her judgment are necessary to enforce and administer this part.



§ 8-2-134. Manufacture and sale of manufactured homes constructed and assembled in accordance with rules issued by Commissioner

During such time as the Commissioner has contracted or entered into cooperative agreements pursuant to his or her authority under Code Section 8-2-132, no person may manufacture, sell, or offer for sale any manufactured home unless such manufactured home and its components, systems, and appliances have been constructed and assembled in accordance with rules issued by the Commissioner with respect to the construction, assembly, and sale of such manufactured homes and unless compliance with such rules is shown in the manner required by the Commissioner's rules.



§ 8-2-135. Licenses for manufacturers who build, sell, or offer for sale manufactured homes in state; licenses for dealers of manufactured or mobile homes

During such time as the Commissioner has contracted or entered into cooperative agreements pursuant to his or her authority under Code Section 8-2-132:

(1) Every manufacturer who manufactures manufactured homes outside the State of Georgia and who sells or offers for sale a manufactured home in Georgia shall apply for and obtain a license;

(2) Every manufacturer who manufactures manufactured homes in Georgia shall apply for and obtain a license;

(3) Every retailer and retail broker who sells or offers for sale new or used manufactured homes or mobile homes in Georgia shall apply for and obtain a license;

(4) Applications for licenses and renewal licenses shall be obtained from the Commissioner and submitted on or before January 1 of each year. All applicants shall certify in the application that all construction, electrical, heating, and plumbing standards will be complied with as set forth in this part and in the rules and regulations of the Commissioner; and

(5) The license and renewal license fee shall be $440.00 per manufacturing plant which manufactures manufactured homes within the State of Georgia; $440.00 per out-of-state manufacturing plant which manufactures manufactured homes for the purpose of offering for sale, or having such homes sold, within the State of Georgia; and $300.00 per retailer location and retail broker which sells, offers for sale, or transports to sell such homes within the State of Georgia. The license shall be valid from January 1 through December 31 of the year in which it was issued. The fee for delinquent renewal applications received after January 10 of each year shall be double the regular annual renewal fee.



§ 8-2-135.1. Manufacturing inspection fee; reinspection; monitoring inspection fee

(a) During such time as the Commissioner's office is acting as the primary inspection agency pursuant to Section 623 of the National Manufactured Housing Construction and Safety Standards Act of 1974, 42 U.S.C. Section 5401, et seq., or the regulations issued thereunder, every manufacturer who manufactures manufactured homes in Georgia shall pay to the Commissioner a manufacturing inspection fee for each manufactured home manufactured in Georgia, irrespective of whether the manufactured home is offered for sale in this state. This manufacturing inspection fee shall be $30.00 for each certification label, as defined in Section 623 of the National Manufactured Housing Construction and Safety Standards Act of 1974, 42 U.S.C. Section 5401, et seq. For any reinspection, a $15.00 additional fee shall be charged.

(b) During such time as the Commissioner's office is acting as the state administrative agency pursuant to Section 623 of the National Manufactured Housing Construction and Safety Standards Act of 1974, 42 U.S.C. Section 5401, et seq., a monitoring inspection fee paid by each manufacturer in Georgia for each manufactured home manufactured in this state shall be paid to the secretary of the United States Department of Housing and Urban Development or to the secretary's agent for distribution in accordance with the National Manufactured Housing Construction and Safety Standards Act of 1974, 42 U.S.C. Section 5401, et seq., and the regulations promulgated thereunder.



§ 8-2-136. Records and reports of manufactured home manufacturers, retailers, retail brokers, and installers; inspection of such books and records

Each manufacturer, retailer, retail broker, and installer of manufactured homes shall establish and maintain such records, make such reports, and provide such information as the Commissioner or the secretary of the United States Department of Housing and Urban Development may reasonably require in order to be able to determine whether the manufacturer, retailer, retail broker, or installer has acted or is acting in compliance with this part or with the National Manufactured Housing Construction and Safety Standards Act of 1974, 42 U.S.C. Section 5401, et seq. Upon the request of a person duly designated by the Commissioner or the secretary of the United States Department of Housing and Urban Development, each manufacturer, retailer, retail broker, and installer shall permit that person to inspect appropriate books, papers, records, and documents relevant to determining whether the manufacturer, retailer, retail broker, or installer has acted or is acting in compliance with this part or with the National Manufactured Housing Construction and Safety Standards Act of 1974, 42 U.S.C. Section 5401, et seq.



§ 8-2-137. Conduct of hearings and presentations of views; dispute resolution program

(a) Any hearing conducted under the provisions of this chapter or of the rules and regulations promulgated under this part shall be in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(b) The Commissioner shall be authorized to determine by regulation the manner in which he or she will conduct presentations of views as required during his or her participation as the state administrative agency pursuant to the National Manufactured Housing Construction and Safety Standards Act of 1974, 42 U.S.C. Section 5401, et seq.

(c) The Commissioner may, through regulations, establish a dispute resolution program in compliance with 42 U.S.C. Section 5422, the National Manufactured Housing Construction and Safety Standards Act of 1974.



§ 8-2-138. Alterations or modifications in manufactured homes by retailers, retail brokers, or installers

During such time as the Commissioner has contracted or entered into cooperative agreements pursuant to his or her authority under Code Section 8-2-132, retailers, retail brokers, and installers are expressly prohibited from altering or modifying any manufactured home certified under this part and under the rules and regulations of the Commissioner, except that alterations, changes, or modifications may be made by retailers, retail brokers, or installers certified to make such alterations, changes, or modifications in accordance with rules and regulations promulgated by the Commissioner.



§ 8-2-139. Interfering with representative of Commissioner in performance of duties; entry and inspection of premises where manufactured homes are manufactured or sold

(a) No person may interfere with, obstruct, or hinder an authorized representative of the Commissioner who displays proper department credentials in the performance of his or her duties as set forth in this part.

(b) The Commissioner or any of his or her authorized representatives, upon showing proper credentials and in the discharge of their duties pursuant to this part, are authorized during regular business hours and without advance notice to enter and inspect all facilities, warehouses, or establishments in the State of Georgia in which manufactured homes are manufactured.

(c) The Commissioner or any of his or her authorized representatives, upon showing proper credentials and in the discharge of their duties pursuant to this part, are authorized during regular business hours and without advance notice to enter upon and inspect all premises in the State of Georgia in which manufactured homes are being sold.



§ 8-2-140. Power of authorized representative of Commissioner to stop and inspect manufactured homes in transit

Any authorized representative of the Commissioner may, upon displaying proper department credentials, stop and inspect any new manufactured home in transit in order to ascertain if the manufactured home complies with this part and the rules and regulations promulgated hereunder, provided that the manufactured home has been manufactured in this state or has been transported into this state for the purpose of sale within this state.



§ 8-2-141. Monetary penalty; injunctive relief

(a) During such time as the Commissioner has contracted or entered into cooperative agreements pursuant to his or her authority under Code Section 8-2-132, any retailer, retail broker, or manufacturer who fails to apply for or obtain a license as required by Code Section 8-2-135 or who fails to remit the appropriate license fee as stated in Code Section 8-2-135 shall be subject to a monetary penalty not to exceed $100.00 for each day that such violation persists, except that the maximum monetary penalty shall not exceed $20,000.00 for any one violation.

(b) Any such monetary penalty may be imposed by the Commissioner after notice and opportunity for hearing as provided under Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." The amount of such penalty may be collected by the Commissioner in the same manner that money judgments are now enforced in the superior courts of this state.

(c) In addition to any such monetary penalty, the Commissioner may bring a civil action to enjoin any violation of Code Section 8-2-135, and it shall not be necessary for the Commissioner to allege or prove the absence of an adequate remedy at law.



§ 8-2-142. Adjustment of taxes, license fees, or other fees imposed on foreign manufacturers domiciled in states which impose higher taxes, license fees, or other fees on Georgia-domiciled manufacturers

If any state or foreign country imposes upon Georgia-domiciled manufactured home manufacturers (or upon their agents or representatives) any taxes, licenses, or other fees in the aggregate, or any fines, penalties, or other material obligations, prohibitions, or restrictions, for the privilege of doing business in that state or country, which costs, obligations, prohibitions, or restrictions are in excess of similar costs, obligations, prohibitions, or restrictions imposed by the State of Georgia upon manufactured home manufacturers (or their agents or representatives) which are domiciled in that state or foreign country and which are doing business or are seeking to do business in the State of Georgia, then so long as that state or foreign country continues to impose such costs, obligations, prohibitions, or restrictions upon Georgia-domiciled manufactured home manufacturers (or their agents or representatives), the State of Georgia shall impose upon manufactured home manufacturers (or their agents or representatives) which are domiciled in that state or foreign country and which are doing business or are seeking to do business in Georgia the same costs, obligations, prohibitions, or restrictions which are imposed by that state or foreign country on Georgia-domiciled manufactured home manufacturers (or their agents or representatives) which are doing business or seeking to do business in that state or foreign country. Any tax, license, or other fee or other obligation imposed by any city, county, or other political subdivision or agency of such other state or country on manufactured home manufacturers domiciled in Georgia (or their agents or representatives) shall be deemed to be imposed by such state or country within the meaning of this Code section.



§ 8-2-143. Civil and criminal penalty for violation of Section 610 of National Manufactured Housing Construction and Safety Standards Act of 1974 and regulations and final orders issued thereunder

(a) Civil penalties. Any person in this state who violates any provision of Section 610 of the National Manufactured Housing Construction and Safety Standards Act of 1974, 42 U.S.C. Section 5401, et seq., or any regulation or final order issued thereunder, shall be liable to the State of Georgia for a civil penalty not to exceed $1,000.00 for each such violation. Each violation of Section 610 of the aforementioned act or of any regulation or order issued thereunder shall constitute a separate violation with respect to each manufactured home or with respect to each failure or refusal to allow or perform an act required thereby, except that the maximum civil penalty may not exceed $1 million for any related series of violations occurring within one year from the date of the first violation.

(b) Criminal penalties. An individual or a director, officer, or agent of a corporation who knowingly and willfully violates any provision of Section 610 of the National Manufactured Housing Construction and Safety Standards Act of 1974, 42 U.S.C. Section 5401, et seq., in a manner which threatens the health or safety of any purchaser shall be guilty of a misdemeanor and, upon conviction thereof, shall be fined not more than $1,000.00 or be imprisoned for not more than 12 months, or both.



§ 8-2-144. Reporting and accounting for fees

The Commissioner of Insurance shall file a report on or before December 15 of each year accounting for all fees received by the Commissioner under this part and Part 3 of this article for the preceding 12 month period and for the actual costs of the inspection programs under this part and Part 3 of this article for the preceding 12 month period. Such report shall be provided to the chairpersons of the House Appropriations Committee, the Senate Appropriations Committee, the House Governmental Affairs Committee, and the Senate Regulated Industries and Utilities Committee, the director of the Office of Planning and Budget, the director of the Senate Budget and Evaluation Office, and the director of the House Budget and Research Office.






Part 3 - Installation of Manufactured Homes and Mobile Homes

§ 8-2-160. Definitions

As used in this part, the term:

(1) "Commissioner" means the Safety Fire Commissioner.

(2) "Installation" means the construction of a foundation system and the placement or erection of a manufactured home or a mobile home on the foundation system. Such term includes, without limitation, supporting, blocking, leveling, securing, or anchoring such home and connecting multiple or expandable sections of such home.

(3) "Installer" means a person responsible for performing an installation and who is required to obtain a license pursuant to the provisions of Code Section 8-2-164.

(4) "Manufactured home" means a new or used structure, transportable in one or more sections, which, in the traveling mode, is eight body feet or more in width or 40 body feet or more in length or, when erected on site, is 320 or more square feet and which is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities and includes the plumbing, heating, air-conditioning, and electrical systems contained therein; except that such term shall include any structure which meets all the requirements of this paragraph except the size requirements and with respect to which the manufacturer voluntarily files a certification required by the secretary of housing and urban development and complies with the standards established under the National Manufactured Housing Construction and Safety Standards Act of 1974, 42 U.S.C. Section 5401, et seq.

(5) "Manufacturer" means any person who constructs or assembles manufactured housing.

(6) "Mobile home" means a new or used structure, transportable in one or more sections, which, in the traveling mode, is eight body feet or more in width or 40 body feet or more in length or, when erected on site, is 320 or more square feet and which is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities and includes the plumbing, heating, air-conditioning, and electrical systems contained therein and built prior to June 15, 1976.

(7) "Person" means an individual, corporation, partnership, association, or any other legal entity, but shall not include a trust or the state or any political subdivision thereof.



§ 8-2-160.1. Cooperative agreements

The Commissioner is authorized and empowered to contract or enter into cooperative agreements with any agency, department, or instrumentality of the United States as may be necessary to participate in the enforcement of manufactured home installation standards which may be promulgated pursuant to the National Manufactured Housing Construction and Safety Standards Act of 1974, 42 U.S.C. Section 5401, et seq.; provided, however, that the Commissioner shall notify the United States Department of Housing and Urban Development by July 1 of his or her intention to terminate any such contract or agreement, which termination shall become effective on July 1 of the following year.



§ 8-2-161. Duty of Commissioner to establish rules and procedures for licensure and installation

During such time as the Commissioner has contracted or entered into cooperative agreements pursuant to his or her authority under Code Section 8-2-160.1, the Commissioner may:

(1) Establish rules and procedures for the licensure of installers as provided by Code Section 8-2-164 and the implementation and collection of an annual license fee, which shall be $300.00; and

(2) Establish and publish in print or electronically rules and regulations governing the installation of manufactured homes and mobile homes to be followed in instances in which no manufacturer's installation instructions are available. Such rules and regulations shall be equivalent to usual and ordinary manufacturer's installation instructions.



§ 8-2-162. Administration of part by Commissioner; investigation of consumer complaints

During such time as the Commissioner has contracted or entered into cooperative agreements pursuant to his or her authority under Code Section 8-2-160.1, the Commissioner has full authority to administer this part and may make, amend, alter, and repeal general rules and regulations of procedure to carry into effect this part, to obtain statistical data concerning manufactured homes and mobile homes, and to prescribe means, methods, and practices to make this part effective. The Commissioner may also make such investigations of consumer complaints relating to installations as in his or her judgment are necessary to enforce and administer this part.



§ 8-2-163. Prohibited act

It shall be unlawful for any person to perform an installation of a manufactured home or a mobile home, without regard to whether such person receives compensation for such action, except as provided in this part.



§ 8-2-164. License required; permit purchase

During such time as the Commissioner has contracted or entered into cooperative agreements pursuant to his or her authority under Code Section 8-2-160.1:

(1) Any installer performing any installation of a manufactured home or a mobile home in this state shall first obtain a license from the Commissioner; provided, however, that persons employed by or contracting with a licensed installer to perform installations shall not be required to obtain such license; and

(2) In addition to the requirements of paragraph (1) of this Code section, any installer performing any installation of any new or pre-owned manufactured or mobile home in this state shall first purchase a permit from the Commissioner. The cost of such permit shall be $60.00 for each manufactured or mobile home. Each installer shall provide any information required by the Commissioner to be submitted to obtain a permit. A permit shall be attached by the installer to the panel box of each manufactured or mobile home upon completion of installation.



§ 8-2-165. Compliance with manufacturer's installation instructions; random inspections on installations

(a) Any installation of a manufactured home or a mobile home in this state shall be performed in strict compliance with the applicable manufacturer's installation instructions, specifically including, without limitation, correctly installed tie-downs and anchors. In the absence of such instructions, installations shall be performed in accordance with the applicable rules and regulations adopted by the Commissioner.

(b) During such time as the Commissioner has contracted or entered into cooperative agreements pursuant to his or her authority under Code Section 8-2-160.1, the Commissioner or his or her agent shall perform random inspections on installations performed by each installer each year. The inspections required by this subsection shall be independent of any requirements under Subpart I of Part 3282 of the Manufactured Home Procedural and Enforcement Regulations of the National Manufactured Housing Construction and Safety Standards Act of 1974, 42 U.S.C. Section 5401, et seq.



§ 8-2-166. Penalty for violation

Any person determined by the Commissioner to be in violation of this part may be penalized by a fine of not more than $500.00 for each such violation, and by the suspension or revocation of licensure. Multiple violations of this part occurring in a single installation shall constitute one violation. Each installation performed in violation of this part shall constitute a separate violation. In addition to any penalty imposed by the Commissioner, any person convicted of a violation of this part shall be guilty of and may be punished as for a misdemeanor.



§ 8-2-167. Political subdivisions prohibited from adopting or enforcing requirements not consistent with part

No political subdivision may adopt or enforce any requirement not consistent with this part.



§ 8-2-168. Compliance with "Georgia Administrative Procedure Act."

(a) The adoption of rules and conduct of hearings under this part shall be in compliance with the provisions of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(b) The Commissioner is authorized to provide by regulation the manner in which he or she will conduct presentations of views during his or her participation as the state administrative agency as required by the National Manufactured Housing Construction and Safety Standards Act of 1974, 42 U.S.C. Section 5401, et seq.






Part 3A - Installation of Pre-Owned Manufactured Homes

§ 8-2-170. Definitions

As used in this part, the term:

(1) "Install" means to construct a foundation system and to place or erect a manufactured home on such foundation system. Such term includes, without limitation, supporting, blocking, leveling, securing, or anchoring such manufactured home and connecting multiple or expandable sections of such manufactured home.

(2) "Manufactured home" means a structure, transportable in one or more sections, which, in the traveling mode, is eight body feet or more in width or 40 body feet or more in length or, when erected on site, is 320 or more square feet and which is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities and includes the plumbing, heating, air-conditioning, and electrical systems contained therein; except that such term shall include any structure which meets all the requirements of this paragraph except the size requirements and with respect to which the manufacturer voluntarily files a certification required by the secretary of housing and urban development and complies with the standards established under the National Manufactured Housing Construction and Safety Standards Act of 1974, 42 U.S.C. Section 5401, et seq.

(3) "Pre-owned manufactured home" is any manufactured home that has been previously used as a residential dwelling and has been titled.



§ 8-2-171. Health and safety standards for pre-owned manufactured homes; inspections; immunity

(a) On and after September 1, 2010, any person who is the owner of real property or who has a right to the use of real property may install and occupy a pre-owned manufactured home on such property, provided that such pre-owned manufactured home is in compliance with the provisions of this part and any applicable county or municipal zoning ordinances.

(b) No county or municipality shall impose any health and safety standards or conditions based upon the age of a manufactured home.

(c) A county or municipality may establish health and safety standards and conditions and an inspection program for pre-owned manufactured homes which are relocated from their current locations.

(d) Neither a county or municipality nor any inspector thereof inspecting a pre-owned manufactured home pursuant to this Code section shall be liable for any injuries to persons resulting from any defects or conditions in such pre-owned manufactured home.






Part 4 - Manufactured or Mobile Homes

Subpart 1 - General Provisions

§ 8-2-180. Definitions

As used in this part, the term:

(1) "Clerk of superior court" means the clerk of the superior court of the county in which the property to which the home is or is to be affixed is located.

(2) "Commissioner" means the state revenue commissioner and includes any county tax commissioner when so authorized by the state revenue commissioner to act on his or her behalf in carrying out the responsibilities of this part.

(3) "Home" means a manufactured home.

(4) "Manufactured home" has the meaning specified in paragraph (4) of Code Section 8-2-160.



§ 8-2-181. Manufactured home as personal property; requirements for real property status; requirements for Certificate of Permanent Location

(a) Except as provided in Subpart 1A of this part, a manufactured home shall constitute personal property and shall be subject to the "Motor Vehicle Certificate of Title Act," Chapter 3 of Title 40, until such time as the home is converted to real property as provided for in this part or as provided in Subpart 1A of this part.

(b) A manufactured home shall become real property if:

(1) The home is or is to be permanently affixed on real property and one or more persons with an ownership interest in the home also has an ownership interest in such real property; and

(2) The owner of the home and the holders of all security interests therein execute and file a Certificate of Permanent Location:

(A) In the real estate records of the county where the real property is located; and

(B) With the commissioner.

(c) The Certificate of Permanent Location shall be in a form prescribed by the commissioner and shall include:

(1) The name and address of the owner of the home;

(2) The names and addresses of the holders of any security interest in and of any lien upon the home;

(3) The title number assigned to the home;

(4) A description of the real estate on which the home is or is to be located, including the name of the owner and a reference by deed book and page number to the chain of title of such real property; and

(5) Any other data the commissioner prescribes.



§ 8-2-182. Recording of Certificate of Permanent Location; responsibilities of commissioner; notification to tax assessors

(a) When a Certificate of Permanent Location is properly filed with the clerk of superior court, the clerk shall record such certificate in the same manner as other instruments affecting the real property described in the Certificate of Permanent Location and shall charge and collect the fees usually charged for recording deeds and other instruments relating to real estate. Such certificate shall be indexed under the name of the current owner of the real property in both the grantor and grantee indexes. The clerk shall provide the owner with a certified copy of the Certificate of Permanent Location, reflecting its filing, and shall charge and collect the fees usually charged for the provision of certified copies of documents relating to real estate.

(b) Upon receipt of a certified copy of a properly executed Certificate of Permanent Location, along with the certificate of title, the commissioner shall file and retain a copy of such Certificate of Permanent Location together with all other prior title records related to the home. When a properly executed Certificate of Permanent Location has once been filed, the commissioner shall accept no further title filings with respect to that home, except as may be necessary to correct any errors in the department's records and except as provided in Subparts 2 and 3 of this part.

(c) When a Certificate of Permanent Location is so filed, the commissioner shall issue to the clerk of the superior court with whom the original Certificate of Permanent Location was filed confirmation by the commissioner that the Certificate of Permanent Location has been so filed and the certificate of title has been surrendered.

(d) Upon receipt of confirmation of the filing of the Certificate of Permanent Location from the commissioner, the clerk of superior court shall provide a copy of the Certificate of Permanent Location to the appropriate board of tax assessors or such other local official as is responsible for the valuation of real property.



§ 8-2-183. Status of home as part of real property

(a) When a Certificate of Permanent Location has been properly filed with the clerk of superior court, a certified copy of the Certificate of Permanent Location is properly filed with the commissioner, and the certificate of title is surrendered, the home shall become for all legal purposes a part of the real property on which it is located. Without limiting the generality of the foregoing, the home shall be subject to transfer by the owner of the real property, subject to any security interest in the real property and subject to foreclosure of any such interest, in the same manner as and together with the underlying real property.

(b) When a home has become a part of the real property as provided in this part, it shall be unlawful for any person to remove such home from the real property except with the written consent of the owner of the real property and the holders of all security interests in the real property and in strict compliance with the requirements of Subpart 2 of this part. Any person who violates this subsection shall be guilty of a misdemeanor of a high and aggravated nature.






Subpart 1A - Permanently Affixed Manufactured Home as Real Property

§ 8-2-183.1. Conditions under which manufactured home becomes real property; form and filing requirements for certificate of permanent location

(a) A manufactured home which has not been issued a certificate of title from the commissioner and which is sold on or after July 1, 2006, shall become real property if:

(1) The home is or is to be permanently affixed on real property and one or more persons with an ownership interest in the home also has an ownership interest in such real property; and

(2) The owner of the home and the holders of all security interests therein execute and file a Certificate of Permanent Location in the real estate records of the county where the real property is located.

(b) The Certificate of Permanent Location shall be in a form prescribed by the commissioner and shall include:

(1) The name and address of the owner of the home;

(2) The names and addresses of the holders of any security interest in and of any lien upon the home;

(3) As an attachment, the manufacturer's original certificate of origin; and

(4) A description of the real estate on which the home is or is to be located, including the name of the owner and a reference by deed book and page number to the chain of title of such real property.

(c) A Certificate of Permanent Location shall be filed with the clerk of superior court, and the clerk shall record such certificate in the same manner as other instruments affecting the real property described in the Certificate of Permanent Location and shall charge and collect the fees usually charged for recording deeds and other instruments relating to real estate. Such certificate shall be indexed under the name of the current owner of the real property in both the grantor and grantee indexes.

(d) When a Certificate of Permanent Location is properly filed with the clerk of superior court, the home shall become for all legal purposes a part of the real property on which it is located. Without limiting the generality of the foregoing, the home shall be subject to transfer by the owner of the real property, subject to any security interest in the real property and subject to foreclosure of any such interest, in the same manner as and together with the underlying real property.

(e) When a properly executed Certificate of Permanent Location has once been filed, the commissioner shall accept no further title filings with respect to that home, except as may be necessary to correct any errors in the department's records and except as provided in Subparts 2 and 3 of this part.

(f) Upon recording the Certificate of Permanent Location, the clerk of superior court shall provide a copy of the Certificate of Permanent Location to the appropriate board of tax assessors or such other local official as is responsible for the valuation of real property.

(g) When a home has become a part of the real property as provided in this part, it shall be unlawful for any person to remove such home from the real property except with the written consent of the owner of the real property and the holders of all security interests in the real property and in strict compliance with the requirements of Subpart 2 of this part. Any person who violates this subsection shall be guilty of a misdemeanor of a high and aggravated nature.






Subpart 2 - Removal From Permanent Location

§ 8-2-184. Reversion of manufactured home to personal property; Certificate of Removal from Permanent Location required

(a) A home which has previously become real property shall become personal property if:

(1) The manufactured home is or is to be removed from the real property with the written consent of the owner of the real property and the holders of all security interests therein; and

(2) The owner of the real property and the holders of all security interests therein execute and file a Certificate of Removal from Permanent Location:

(A) With the commissioner; and

(B) In the real estate records of the county where the real property is located.

(b) The Certificate of Removal from Permanent Location shall be in a form prescribed by the commissioner and shall include:

(1) The name and address of the owner;

(2) The names and addresses of the holders of any security interest and of any lien;

(3) The title number formerly assigned to the home, if applicable;

(4) A description of the real estate on which the home was previously located, including the name of the owner and a reference by deed book and page number to the recording of the former Certificate of Permanent Location; and

(5) Any other data the commissioner prescribes.



§ 8-2-185. Responsibilities of commissioner following receipt of Certificate of Removal from Permanent Location

(a) Upon receipt of a properly executed Certificate of Removal from Permanent Location, the commissioner shall file and retain a copy of such certificate together with all other prior title records related to the home and may thereafter issue a new certificate of title for the home. The commissioner shall charge and collect the fee otherwise prescribed by law for the issuance of a certificate of title.

(b) When a Certificate of Removal from Permanent Location is so filed, the commissioner shall return to the filing party the original of the Certificate of Removal from Permanent Location containing thereon confirmation by the commissioner that the Certificate of Removal from Permanent Location has been so filed.



§ 8-2-186. Responsibilities of clerk of superior court upon receipt of Certificate of Removal from Permanent Location

(a) The clerk of superior court shall not accept a Certificate of Removal from Permanent Location for filing unless the Certificate of Removal from Permanent Location contains thereon the confirmation by the commissioner that the Certificate of Removal from Permanent Location has been filed with the commissioner.

(b) When a Certificate of Removal from Permanent Location is properly filed with the clerk of superior court, the clerk shall record such certificate in the same manner as other instruments affecting the real property described in the Certificate of Removal from Permanent Location and shall charge and collect the fees usually charged for recording deeds and other instruments relating to real estate. Such certificate shall be indexed under the name of the current owner of the real property in both the grantor and grantee indexes.






Subpart 3 - Destruction of Manufactured Homes

§ 8-2-187. Certificate of Destruction and requirements for issuance

(a) When a home which has previously become real property has been or is to be destroyed, the owner of the real property and the holders of all security interests therein shall execute and file a Certificate of Destruction:

(1) With the commissioner; and

(2) In the real estate records of the county where the real property is located.

(b) The Certificate of Destruction shall be in a form prescribed by the commissioner and shall include:

(1) The name and address of the owner;

(2) The names and addresses of the holders of any security interest and of any lien;

(3) The title number formerly assigned to the home, if applicable;

(4) A description of the real estate on which the home was previously located, including the name of the owner and a reference by deed book and page number to the recording of the former Certificate of Permanent Location;

(5) Verification of the destruction by a law enforcement officer; and

(6) Any other data the commissioner prescribes.



§ 8-2-188. Retention of titles by commissioner

(a) Upon receipt of a properly executed Certificate of Destruction, the commissioner shall file and retain a copy of such certificate together with all other prior title records related to the home.

(b) When a Certificate of Destruction is so filed, the commissioner shall issue to the filing party the original of the Certificate of Destruction containing thereon confirmation by the commissioner that the Certificate of Destruction has been so filed.



§ 8-2-189. Requirements for filing with clerk of superior court

(a) The clerk of superior court shall not accept a Certificate of Destruction for filing unless the Certificate of Destruction contains thereon the confirmation by the commissioner that the Certificate of Destruction has been filed with the commissioner.

(b) When a Certificate of Destruction is properly filed with the clerk of superior court, the clerk shall record such certificate in the same manner as other instruments affecting the real property described in the Certificate of Destruction and shall charge and collect the fees usually charged for recording deeds and other instruments relating to real estate. Such certificate shall be indexed under the name of the current owner of the real property in both the grantor and grantee indexes.






Subpart 4 - Fees

§ 8-2-190. Taxation as real property

A manufactured home which constitutes real property shall not be subject to Article 10 of Chapter 5 of Title 48 but shall instead be taxed as real property and a part of the underlying real estate.



§ 8-2-191. Filing fee

The commissioner shall charge a fee of $18.00 for any filing under this part.












Article 3 - Application of Building and Fire Related Codes to Existing Buildings

§ 8-2-200. Short title

This article shall be known and may be cited as "The Uniform Act for the Application of Building and Fire Related Codes to Existing Buildings."



§ 8-2-201. Purpose and applicability of article

(a) It is a purpose of this article to encourage the sensitive rehabilitation, restoration, stabilization, or preservation of existing buildings throughout this state and to encourage the preservation of buildings and structures deemed to be historic in total or in part; provided, however, such rehabilitation and preservation efforts should provide for the upgrading of the safety features of the building or structure to provide a practical level of safety to the public and surrounding property. It is the further purpose of this article to provide guidance regarding acceptable alternative solutions and to stimulate enforcement authorities to utilize alternative compliance concepts wherever practical to permit the continued use of existing buildings and structures without overly restrictive financial burdens on owners or occupants.

(b) The provisions of this article shall not be applicable to new construction.



§ 8-2-202. Definitions

As used in this article, the term:

(1) "Enforcement authority" means the Safety Fire Commissioner, the state fire marshal, local building officials, local fire marshals, or any other state or local officials responsible for the implementation, application, or enforcement of any state law or local ordinance relating to building construction, or any state or local rule or regulation relating to building construction, or any building, mechanical, electrical, plumbing, life safety or fire prevention codes, or other construction standards that apply or are intended to apply to existing buildings. The term "enforcement authority" also means any local official designated by the local governing authority as the enforcement authority for the purposes of this article.

(2) "Existing building or structure" means any completed building or structure which has been placed in service for a minimum of five years.

(3) "Safety Fire Commissioner" or "Commissioner" means the office created in Code Section 25-2-2.



§ 8-2-203. Effect of article on state and local enforcement authorities

The provisions of this article shall be mandatory and binding on the state fire marshal, the Safety Fire Commissioner, and other state officials responsible for state building code, fire code, life safety code, or other construction code enforcement. This article is not mandatory or binding on local enforcement authorities; provided, however, that any local building, fire, life safety, plumbing, electrical, mechanical, or other construction code enforcement authority may apply the applicable provisions of this article to any existing building whenever the local governing authority has adopted this article by reference and whenever such local code enforcement authority determines the need to utilize compliance alternatives to any provisions of the rules, regulations, codes, or standards he or she is empowered to interpret, apply, or enforce under authority of any state law or local ordinance. This article is a tool for use of code enforcement authorities to use as deemed appropriate in attempting to resolve problems encountered while enforcing codes and standards with regard to existing buildings and structures. Enforcement authorities should advise appropriate appeals boards of the provisions, purposes, and intent of this article.



§ 8-2-204. Alteration or repair without total compliance with new construction requirements

The provisions of this article shall require any state code enforcement authority and shall permit any authorized local code enforcement authority to permit the repair, alteration, addition, or change of use or occupancy of existing buildings without total compliance with any state or local rule, regulation, code, or standard for new construction requirements under the following general conditions:

(1) All noted conditions hazardous to life, based on the provisions of applicable state and local standards or codes for existing buildings, shall be corrected to a reasonable and realistic degree as set forth in this article, with specific attention to Code Sections 8-2-214 through 8-2-219;

(2) The existing building becomes the minimum performance standard; and

(3) The degree of compliance of the building after changes must not be below that existing before the changes. Nothing in this article will require nor prohibit compliance with requirements more stringent than those provided in this article.



§ 8-2-205. Identification and correction of certain conditions or defects

With reference to existing buildings, authorized enforcement authorities should give special attention to the conditions or defects described in this Code section in accordance with the provisions of Code Section 8-2-204, so as to assure any such conditions or defects are identified and corrected as deemed appropriate by the enforcement authority having jurisdiction based on applicable state and local codes and through the utilization of appropriate compliance alternatives:

(1) Structural. Any building or structure or portion thereof which is in imminent danger of collapse because of but not limited to the following factors:

(A) Dilapidation, deterioration, or decay;

(B) Faulty structural design or construction;

(C) The removal, movement, or instability of any portion of the ground necessary for the purpose of supporting such building; or

(D) The deterioration, decay, or inadequacy of the foundation;

(2) Number of exits. Less than two approved independent, remote, and properly protected exit ways serving every story of a building, except where a single exit way is permitted by the applicable state or local fire or building code or life safety code;

(3) Capacity of exits. Any required door, aisle, passageway, stairway, or other required means of egress which is not of sufficient capacity to provide for the population of the portions of the building served and which is not so arranged as to provide safe and adequate means of egress to a place of safety; and

(4) Mechanical systems. Utilities and mechanical systems not in conformance with the codes in effect at the time of construction of a building which create a serious threat of fire or threaten the safety of the occupants of the building.



§ 8-2-206. Consideration of compliance alternatives

Code Sections 8-2-207 through 8-2-211 contain generally acceptable compliance alternatives illustrating principles which shall be applied to the rehabilitation of existing buildings by state enforcement authorities and which may be applied by authorized local enforcement authorities in Georgia. It is recognized for purposes of this article that all building systems interact with each other; therefore, any consideration of compliance alternatives should take into account all existing and proposed conditions to determine their acceptability. The compliance alternatives are not all-inclusive and do not preclude consideration and approval of other alternatives by any enforcement authority.



§ 8-2-207. Compliance alternatives for inadequate number of exits

Compliance alternatives for an inadequate number of exits include, but are not limited to, the following:

(1) Provide connecting fire-exit balconies acceptable to the enforcement authority between buildings;

(2) Provide alternate exit or egress facilities leading to safety outside the building or to a place of safe refuge in the building or an adjoining building as acceptable to the enforcement authority;

(3) Provide an exterior fire escape or escapes as acceptable to the enforcement authority where the providing of enclosed interior or enclosed exterior stairs is not practical; or

(4) Install early fire warning and fire suppression systems.



§ 8-2-208. Compliance alternatives for excessive travel distances to approved exit

Compliance alternatives for excessive travel distances to an approved exit include, but are not limited to, the following:

(1) Install an approved smoke detection system throughout the building;

(2) Install an approved complete automatic fire suppression system;

(3) Subdivide the exit travel route with smoke-stop doors acceptable to the enforcement authority;

(4) Increase the fire resistance rating of corridor walls and doors; or

(5) Provide additional approved means of escape.



§ 8-2-209. Compliance alternatives for unenclosed or improperly enclosed exit stairways or vertical shafts

Compliance alternatives for unenclosed or improperly enclosed exit stairways or vertical shafts include, but are not limited to, the following:

(1) Improve enclosure of exit stairway;

(2) Add a partial fire suppression system;

(3) Add a sprinkler draft curtain; or

(4) Add a smoke detection system.



§ 8-2-210. Compliance alternatives for inadequate fire partitions or walls

Compliance alternatives for inadequate or a total lack of fire partitions or fire separation walls shall be as set forth in Code Section 8-2-209.



§ 8-2-211. Compliance alternatives for lack of required protection of openings in exterior walls

Compliance alternatives for a lack of required protection of openings in exterior walls where a fire exposure is a risk include, but are not limited to, the following:

(1) Improve fire resistance of existing openings and protect them with fire-rated windows or doors as appropriate;

(2) Seal the openings with fire-rated construction as approved by the enforcement authority; or

(3) Install an approved fire suppression system.



§ 8-2-212. Filing of approved compliance alternatives

Whenever action is taken on any existing building to repair, make alterations, or change the use or occupancy of an existing structure and, when said action proposes the use of compliance alternatives, the authorized enforcement authority shall ensure that at least one copy of the accepted compliance alternatives approved, including applicable plans, test data, or other data submitted for evaluation, be maintained on file in the office of the local enforcement authority. If said structure also falls under the jurisdiction of a state level enforcement authority, at least one copy of same material shall be maintained on file with that authority.



§ 8-2-213. Final review of projects; agreement of local authorities

Where an existing building or structure falls within the jurisdiction of both state level and local level enforcement authorities, the final review of any part of the project which is under the jurisdiction of both such enforcement authorities shall occur with the state authority; provided, however, the local fire and building authorities must agree in writing with any compliance alternatives before such can be approved by the state authority. It is the intent of this Code section that the state enforcement authority be very liberal in the consideration and approval of compliance alternatives which have the documented support of local enforcement authorities.



§ 8-2-214. Additions

Additions to an existing building shall comply with the applicable requirements of state and local laws, rules, regulations, codes, and standards for new construction. Such additions shall not impose loads either vertical or horizontal which would cause the existing building to be subjected to stresses exceeding those permitted under new construction. If the existing building does not comply with the standards provided in this article and the authorized enforcement authority finds that the addition adversely affects the performance of the total building, the authorized enforcement authority may require:

(1) The new addition to be separated from the existing structure by at least a two-hour fire wall with openings therein properly protected; or

(2) The installation of an approved automatic fire suppression system; or

(3) Other remedies which may be deemed appropriate by the enforcement authority.



§ 8-2-215. Minor alterations or repairs; reduction or removal of features; alteration or repair without further compliance; installation of mechanical systems

Minor alterations or repairs to an existing building which do not adversely affect the performance or safety of the building may be made with the same or like materials. Existing buildings which, in part or as a whole, exceed the requirements of any applicable construction or fire safety code, may, in the course of compliance with this article, have reduced or removed, in part or total, features not required by such code for new construction; provided, however, that such features were not a condition of prior approval. Existing buildings and structures which, in part or as a whole, do not meet the requirements of the applicable code for new construction may be altered or repaired without further compliance to any such code by utilizing the provisions of this article, provided their present degree of compliance to any applicable construction or fire safety code is not reduced. Any new mechanical systems installed in an existing building shall conform to applicable codes for new construction to the fullest extent practical as approved by the authorized enforcement authorities.



§ 8-2-216. Continuation of legal use and occupancy

The legal use and occupancy of any building or structure may be continued without change, except as may be provided otherwise by this article or as may be legally provided for by any applicable state or local law, ordinance, rule, regulation, code, or standard.



§ 8-2-217. Total change in use or occupancy

(a) A total change in the use or occupancy of an existing building which would cause a greater hazard to the public shall not be made unless such building is made to comply with the requirements of the applicable state and local rules, regulations, codes, and standards for the new use or occupancy; provided, however, the compliance alternative provisions of this article may be utilized by authorized enforcement authorities where total or strict compliance with applicable state or local rules, regulations, codes, or standards is not practical.

(b) When the proposed use is of equal or lesser hazard as determined by an authorized enforcement authority, further compliance with any code for new construction is not required unless otherwise provided in this article. Alterations or repairs to an existing building or structure which do not adversely affect the performance of the building may be made with like materials. Any proposed change to the existing building or change in type of contents of the existing building shall not increase the fire hazard to adjacent buildings or structures. If the fire hazard to adjacent buildings or structures is increased, then requirements of applicable construction or fire safety codes for exterior walls shall apply.



§ 8-2-218. Change of portion of building to new use or occupancy

(a) If a portion of a building is changed to a new use or occupancy and that portion is separated from the remainder of the building with vertical or horizontal fire separations complying with applicable state or local rules, regulations, codes, or standards or with compliance alternatives, then the portion changed shall be made to comply to the applicable requirements for the new use or occupancy to the extent noted in Code Section 8-2-217.

(b) If a portion of the building is changed to a new use or occupancy and that portion is not separated from the remainder of the building as noted in subsection (a) of this Code section, then the provisions of the applicable state and local rules, regulations, codes, and standards applying to each use or occupancy of the building shall apply to the entire building to the extent noted in Code Section 8-2-217; provided, however, if there are conflicting provisions in requirements for the various uses or occupancies, the authorized enforcement authority shall apply the strictest requirements.



§ 8-2-219. Changes which increase floor loading

Any proposed change in the use or occupancy of an existing building or portion thereof which could increase the floor loading should be investigated by a Georgia registered professional engineer to determine the adequacy of the existing floor system to support the increased loads. If the existing floor system is found to be inadequate, it should be modified to support the increased loads or the proposed allowable floor loading shall be reduced by and posted by the appropriate enforcement authority.



§ 8-2-220. Rules and regulations

The Safety Fire Commissioner shall promulgate reasonable rules and regulations to implement and carry out the requirements of this article.



§ 8-2-221. Appeals of rulings or decisions

Should any person, firm, corporation, or other entity be dissatisfied with any ruling or decision of the state fire marshal pursuant to the provisions of this article, the right is granted to appeal within ten days to the Commissioner. If the person, firm, corporation, or other entity is dissatisfied with the decision of the Commissioner, appeal is authorized to the superior court within 30 days in the manner provided under Chapter 13 of Title 50. In the event of such appeal, the person, firm, corporation, or other entity shall give a surety bond which will be conditioned upon compliance with the order and direction of the state fire marshal or the Commissioner or both. The amount of bond shall be fixed by the Commissioner in such amount as will reasonably cover the order issued by the Commissioner or the state fire marshal or both.



§ 8-2-222. Immunity of state and local entities; liability of property owner or user

Nothing in this article shall be construed to constitute a waiver of the sovereign immunity of the state or any officer or employee thereof in carrying out the provisions of this article. Further, no action shall be maintained against the state, any municipality, county, or any duly authorized elected or appointive officer or duly authorized employee thereof, for damages sustained as a result of any fire or hazard covered by this article by reason of inspection or other action taken or not taken pursuant to this article. Nothing in this article shall be construed to relieve any property owner or lessee or person in charge thereof from any legal duty, obligation, or liability incident to the ownership, maintenance, or use of such property.









Chapter 3 - Housing Generally

Article 1 - Housing Authorities

Part 1 - General Provisions

§ 8-3-1. Short title

This article may be referred to as the "Housing Authorities Law."



§ 8-3-2. Legislative findings and declaration of necessity

It is declared that there exist in the state unsanitary and unsafe dwelling accommodations; that persons of low income are forced to reside in such accommodations; that within the state there is a shortage of safe and sanitary dwelling accommodations available at rents which persons of low income can afford and that such persons are therefore forced to occupy overcrowded and congested dwelling accommodations; that the aforesaid conditions cause an increase in and spread of disease and crime and constitute a menace to the health, safety, morals, and welfare of the residents of the state and impair economic values; that these conditions necessitate excessive and disproportionate expenditures of public funds for crime prevention and punishment, public health and safety, fire and accident protection and other public services and facilities; that these distressed areas cannot be cleared, nor can the shortage of safe and sanitary dwellings for persons of low income be relieved, solely through the operation of private enterprise, and that the construction of housing projects for persons of low income, as such persons are defined in Code Section 8-3-3, would therefore not be competitive with private enterprise; that the clearance, replanning, and reconstruction of the areas in which unsanitary or unsafe housing conditions exist and the providing of safe and sanitary dwelling accommodations for persons of low income are public uses and purposes for which public money may be spent and private property acquired; and that it is in the public interest that work on such projects be commenced as soon as possible in order to relieve unemployment which now constitutes an emergency. The necessity in the public interest for the provisions enacted in this article is declared as a matter of legislative determination.



§ 8-3-3. Definitions

As used in this article, the term:

(1) "Area of operation," in the case of a housing authority of a city, means such city and the area within ten miles of the territorial boundaries thereof but does not mean any area which lies within the territorial boundaries of any other city unless a resolution shall have been adopted by the governing body of such other city declaring that there is a need for the city housing authority to exercise its powers within the territorial boundaries of said other city. No city, county, regional, or consolidated authority shall operate in any area in which an authority already established is operating without the consent by resolution of the authority already operating therein.

(2) "Authority" or "housing authority" means any of the public corporations created by or pursuant to this article or any amendments thereto.

(3) "Bonds" means any bonds, notes, interim certificates, debentures, or other obligations issued by an authority pursuant to this article.

(4) "City" means any city in the state. "The city" means the particular city for which a particular housing authority is created.

(5) "Clerk" means the clerk of the city or the clerk of the county, as the case may be, or the officer charged with the duties customarily imposed on such clerk.

(6) "County" means any county in the state. "The county" means the particular county for which a particular housing authority is created.

(7) "Dormitory housing project" means the construction, acquisition, remodeling, or improving of, or the adding to, any facility for use in connection with the housing of students at any member institution of the University System of Georgia.

(8) "Federal government" means the United States of America or any agency or instrumentality, corporate or otherwise, of the United States of America.

(9) "Governing body" means, in the case of a city, the council, commission, board of aldermen, or other legislative body of the city, and, in the case of a county, the judge of the probate court, the county commissioners, or other legislative body of the county.

(10) "Housing project" means:

(A) Any work or undertaking:

(i) To demolish, clear, or remove buildings from any slum area, including the adaptation of such area to public purposes such as parks or other recreational or community purposes;

(ii) To provide decent, safe, and sanitary urban or rural dwellings, apartments, or other living accommodations for persons of low income, including the providing of buildings, land, equipment, facilities, and other real or personal property for necessary, convenient, or desirable appurtenances, streets, sewers, water service, parks, site preparation, or gardening or for administrative, community, health, recreational, educational, welfare, or other purposes; provided, however, that a project which is or is expected to be subject to a private enterprise agreement shall qualify as a "housing project" within the meaning of this article if at least 20 percent of the project is occupied by persons of low income; or

(iii) To accomplish a combination of the foregoing; and

(B) The planning of the buildings and improvements; the acquisition of property; the demolition of existing structures; the construction, reconstruction, alteration, and repair of the improvements; and all other work in connection therewith.

(11) "Mayor" means the mayor of the city or the officer thereof charged with the duties customarily imposed on the mayor.

(12) "Obligee of the authority" or "obligee" means any bondholder, or the trustee or trustees for any bondholders; any lessor demising to the authority property used in connection with a housing project, or any assignee or assignees of such lessor's interest or any part thereof; and the federal government when it is a party to any contract with the authority.

(13) "Persons of low income" means persons or families who lack the income necessary (as determined by the authority undertaking the housing project) to enable them, without financial assistance, to live in decent, safe, and sanitary dwellings without overcrowding.

(13.1) "Private enterprise agreement" means a contract between a housing authority and a person or entity operating for profit for:

(A) The management of a housing project;

(B) The development of and the provision of credit enhancement with respect to a housing project;

(C) The ownership or operation of a housing project by the for profit entity in which the housing authority participates, either directly or indirectly through a wholly owned subsidiary, for purposes of facilitating the development, provision of credit enhancement, operation, or management of such housing project in accordance with this article. Such participation may involve ownership by the housing authority of an interest in the housing project through the for profit entity, ownership by the housing authority of the land on which the housing project is developed, or provision by the housing authority of a combination of funds to the for profit entity for a portion of the construction costs of the housing project and funds to the for profit entity to subsidize the operating costs of units for persons of low income to the extent such contract is designated as a private enterprise agreement by the housing authority; or

(D) Any combination of any of the foregoing.

(14) "Real property" means all lands, including improvements and fixtures thereon, and property of any nature appurtenant thereto or used in connection therewith, and every estate, interest, and right, legal or equitable, therein, including terms for years and liens by way of judgment, mortgage, or otherwise, and the indebtedness secured by such liens.

(15) "Slum" means any area comprised predominantly of dwellings which are detrimental to safety, health, and morals by reason of dilapidation; overcrowding; faulty arrangement or design; lack of ventilation, light, or sanitary facilities; or any combination of these factors.



§ 8-3-3.1. Additional definitions

As used in this article, the term:

(1) "Community facilities" means the land, buildings, improvements, and equipment for such recreational, community, educational, and commercial facilities as the authority determines improve the quality of an eligible housing unit.

(2) "Eligible housing unit" means real and personal property located in the state constituting single or multifamily dwelling units suitable for occupancy by low and moderate income families and such community facilities as may be incidental or appurtenant thereto; provided, however, that all multifamily dwelling units located within an apartment complex shall qualify as "eligible housing units" if at least 20 percent of the multifamily dwelling units within the complex are occupied by or are held available for occupancy by low and moderate income families.

(3) "Low and moderate income families" means persons and families of one or more persons, irrespective of race, creed, national origin, or sex determined by the authority to require such assistance as is made available by this article on account of insufficient personal or family income, taking into consideration, without limitation, such factors as:

(A) The amount of total income of such persons and families available for housing needs;

(B) The size of the families;

(C) The cost and condition of housing facilities available;

(D) The ability of such persons and families to compete successfully in the normal private housing market and to pay the amounts at which private enterprise is providing sanitary, decent, and safe housing; and

(E) If appropriate, standards established for various federal programs with respect to housing determining eligibility based on income of such persons and families.

(4) "Mortgage lenders" means national banking associations, banks chartered under the laws of the state, savings and building and loan associations chartered under the laws of the state or of the United States of America, the Federal National Mortgage Association, and federal or state credit unions. The term shall also include mortgage bankers and other financial institutions or governmental agencies which are authorized to deal in mortgages insured or guaranteed by the federal government and other entities authorized to extend loans for single or multifamily housing under the laws of the state.

(5) "Mortgage loans" means notes and other evidences of indebtedness secured by mortgages.

(6) "Mortgaged property" means all properties, real, personal, and mixed, and all interests therein, including grants or subsidies with respect thereto, mortgaged, pledged, or otherwise provided in any manner as security for mortgage loans or loans to mortgage lenders.

(7) "Mortgages" means security deeds, mortgages, deeds of trust, and other instruments granting security interests in real and personal properties constituting eligible housing units.



§ 8-3-4. Creation of housing authorities

In each city and in each county of the state there is created a public body corporate and politic to be known as the "housing authority" of the city or county; provided, however, that such authority shall not transact any business or exercise its powers under this article until or unless the governing body of the city or the county, as the case may be, by proper resolution shall declare at any time hereafter that there is need for an authority to function in such city or county. The determination as to whether there is such need for an authority to function may be made by the governing body on its own motion or shall be made by the governing body upon the filing of a petition signed by 25 residents of the city or county, as the case may be, asserting that there is need for an authority to function in such city or county and requesting that the governing body so declare.



§ 8-3-5. Findings required before adoption of resolution

(a) A governing body shall adopt a resolution declaring that there is need for a housing authority in the city or county, as the case may be, if it shall find that insanitary or unsafe inhabited dwelling accommodations exist in such city or county or that there is a shortage of safe or sanitary dwelling accommodations in such city or county available to persons of low income at rentals they can afford.

(b) In determining whether dwelling accommodations are unsafe or insanitary, said governing body may take into consideration the degree of overcrowding; the percentage of land coverage; the light, air, space, and access available to the inhabitants of such dwelling accommodations; the size and arrangement of the rooms; the sanitary facilities; and the extent to which conditions which endanger life or property by fire or other causes exist in such buildings.



§ 8-3-6. Resolution as conclusive evidence of authority's establishment and authority

In any action or proceeding involving the validity or enforcement of, or otherwise relating to, any contract of an authority, the authority shall be conclusively deemed to have become established and authorized to transact business and exercise its powers under this article upon proof of the adoption of a resolution by the governing body declaring the need for the authority. Such resolution shall be deemed sufficient if it declares that there is need for an authority and finds in substantially such terms as appear in subsection (a) of Code Section 8-3-5, no further detail being necessary, that either or both of the conditions enumerated in that subsection exist in the city or county, as the case may be.



§ 8-3-7. Applicability of local laws, ordinances, and regulations to housing projects

All housing projects of an authority shall be subject to the planning, zoning, sanitary, and building laws, ordinances, and regulations applicable to the locality in which the housing project is situated.



§ 8-3-8. Exemption of authorities and their property from taxes and special assessments; payments in lieu of taxes and special assessments

The property of an authority is declared to be public property used for essential public and governmental purposes and not for purposes of private or corporate benefit and income. That portion of any housing project subject to a private enterprise agreement contemplated by subparagraph (C) of paragraph (13.1) of Code Section 8-3-3 consisting of the eligible housing units therein that are occupied or reserved for occupancy by persons of low income is declared to be public property used for essential public and governmental purposes and not for purposes of private or corporate benefit or income. Therefore, an authority and its property, as well as only that portion of any housing project subject to a private enterprise agreement contemplated by subparagraph (C) of paragraph (13.1) of Code Section 8-3-3 consisting of the eligible housing units therein that are occupied or reserved for occupancy by persons of low income, shall be exempt from all taxes and special assessments of the city, the county, and the state or any political subdivision thereof, provided that, in lieu of such taxes or special assessments, an authority may agree to make payments to the city or the county or any such political subdivision for improvements, services, and facilities furnished by such city, county, or political subdivision for the benefit of a housing project; but in no event shall such payments exceed the estimated cost to such city, county, or political subdivision of the improvements, services, or facilities to be so furnished.



§ 8-3-9. Filing reports with clerk; recommending legislation or other necessary action

At least once a year, an authority shall file with the clerk a report of its activities for the preceding year and shall make recommendations with reference to such additional legislation or other action as it deems necessary in order to carry out the purposes of this article.



§ 8-3-10. Vesting of fee simple title upon an authority's exercise of power of eminent domain

Whenever a housing authority is or has been created under the terms of this article, and whenever it is determined by the commissioners or other governing body of such authority to be necessary or advisable to exercise the power of eminent domain by condemning property, and whenever such condemnation proceedings are instituted and carried on under Chapter 2 of Title 22 or through any other method of condemnation provided by law, then upon the payment by such authority seeking condemnation of the amount of the award, or the amount of the final judgment on appeal, such authority shall become vested with a fee simple indefeasible title to the property to which such condemnation proceedings relate. It is declared to be necessary in order to enable such authorities to exercise their franchise that, upon such condemnation proceedings being had, such housing authorities shall become vested with fee simple indefeasible title to the property involved in such proceedings.



§ 8-3-11. Renting of housing units -- Requirements as to fixing of rentals by authorities generally

It is declared to be the policy of this state that each housing authority shall manage and operate its housing projects or, in the event of its use of a private enterprise agreement, shall cause each housing project subject thereto to be managed and operated in an efficient manner so as to enable it to fix the rentals for dwelling accommodations for persons of low income at the lowest possible rates consistent with its providing decent, safe, and sanitary dwelling accommodations for persons of low income, and that no housing authority shall construct or operate the dwelling accommodations in any such project that are occupied or reserved for occupancy by persons of low income for a profit or as a source of revenue to the city or the county. To this end, an authority shall fix the rentals for those dwelling accommodations in such housing projects that are occupied or reserved for occupancy by persons of low income at no higher rates than it shall find necessary in order to produce revenues which, together with all other available moneys, revenues, income, and receipts of the authority from whatever sources derived, will be sufficient:

(1) To pay, as the same become due, the principal of and the interest on the bonds of the authority which from time to time are outstanding;

(2) To meet the cost of maintaining and operating the eligible housing units in such projects that are used, occupied, or reserved for use or occupancy by persons of low income, including the cost of any insurance; to meet the administrative expenses of the authority; and to provide reasonable reserves for maintenance and operating expenses; and

(3) To create and maintain such reasonable reserves as may be required in connection with the issuance of any bonds of the authority now outstanding or hereafter issued, and to create and maintain reasonable reserves for its future operations.



§ 8-3-12. Dwelling accommodations for persons of low income; duties with respect to rentals and tenant selection

(a) In the operation or management of housing projects, an authority shall at all times observe or cause to be observed the following duties with respect to rentals and tenant selection in those dwelling accommodations that are reserved for occupancy by persons of low income:

(1) It may rent or lease such dwelling accommodations only to persons of low income;

(2) It may rent or lease such dwelling accommodations only at rentals within the financial reach of such persons of low income;

(3) It may rent or lease such dwelling accommodations consisting of the number of rooms (but no greater number) which it deems necessary to provide safe and sanitary accommodations to the proposed low-income occupants thereof without overcrowding;

(4) It shall not accept any person as a tenant in such dwelling accommodations if the person or persons who would occupy the dwelling accommodations have, at the time of admission, an aggregate annual net income, less an exemption of $100.00 for each minor member of the family other than the head of the family and his or her spouse, in excess of five times the annual rental of the dwelling accommodation to be furnished such person or persons. In computing the rental for this purpose of selecting tenants, there shall be included in the rental the average annual cost to the occupants, as determined by the authority, of heat, water, electricity, gas, cooking range, and other necessary services or facilities, whether or not the charge for such services and facilities is in fact included in the rental; and

(5) It shall prohibit subletting by low-income tenants.

(b) Nothing contained in this Code section or Code Section 8-3-11 shall be construed as limiting the power of an authority to vest in an obligee the right, in the event of a default by the authority or by any for profit entity in which the authority participates, directly or indirectly, through a private enterprise agreement, to take possession of a housing project or cause the appointment of a receiver thereof or acquire title thereto through foreclosure proceedings, free from all the restrictions imposed by this Code section or Code Section 8-3-11, provided that an authority may agree to conditions as to tenant eligibility or preference required by the federal government pursuant to federal law in any contract for financial assistance with the authority.



§ 8-3-13. Cooperation and joint operation by authorities

(a) Any two or more authorities may join or cooperate with one another in the exercise, either jointly or otherwise, of any or all of their powers for the purpose of financing (including the issuance of bonds, notes, or other obligations and giving security therefor), planning, undertaking, owning, constructing, operating, or contracting with respect to a housing project or projects located within the area of operation of any one or more of said authorities. For such purpose, an authority may by resolution prescribe and authorize any other housing authority or authorities, so joining or cooperating with it, to act on its behalf with respect to any or all powers. For purposes of this Code section the term "authorities" shall include an urban residential finance authority created pursuant to the provisions of Chapter 41 of Title 36.

(b) Any authorities joining or cooperating with one another may by resolution appoint from among the commissioners of such authorities an executive committee with full power to act on behalf of such authorities with respect to any or all of their powers, as prescribed by resolutions of such authorities.



§ 8-3-14. Consolidated housing authorities for two or more municipalities

(a) As used in this Code section, the term "municipality" means any municipality in this state.

(b) If the governing body of each of two or more municipalities by resolution declares that there is a need for one housing authority for all of such municipalities to exercise in such municipalities the powers and other functions prescribed for a housing authority, a public body corporate and politic to be known as a consolidated housing authority, which may be an existing housing authority designated by the municipalities as the consolidated housing authority or a new housing authority, with such corporate name as it selects, shall thereupon exist for all of such municipalities and exercise its powers and other functions within its area of operation as defined in this article, including the power to undertake projects therein. Upon the creation of a consolidated housing authority, any housing authority created for any of such municipalities, other than an existing housing authority designated as the consolidated housing authority, shall cease to exist except for the purpose of winding up its affairs and executing a deed of its real property to the consolidated housing authority.

(c) The creation of a consolidated housing authority and the finding of need therefor shall be subject to the same provisions and limitations as are applicable to the creation of a regional housing authority; and all of the provisions of this article applicable to regional housing authorities and the commissioners thereof shall be applicable to consolidated housing authorities and the commissioners thereof; provided, however, that Code Section 8-3-107 shall not be applicable to the consolidation of housing authorities into a designated existing housing authority; and provided, further, that the area of operation of a consolidated housing authority shall include all of the territory within the boundaries of each municipality joining in the creation of such authority together with the territory within ten miles of the boundaries of each such municipality; and provided, further, that for all such purposes, the term "county" shall be construed as meaning "municipality," the term "governing body" in Code Section 8-3-106 shall be construed as meaning "mayor or other executive head of the municipality," and the terms "county housing authority" and "regional housing authority" shall be construed as meaning "housing authority of the city" and "consolidated housing authority," respectively.

(d) The governing body of a municipality for which a housing authority has not been created may adopt the resolution provided for in subsection (b) of this Code section if it first declares that there is a need for a housing authority to function in said municipality, which declaration shall be made in the same manner and subject to the same conditions as the declaration of the governing body of a city required by Code Sections 8-3-4 through 8-3-6 for the purpose of authorizing a housing authority created for a city to transact business and exercise its powers.

(e) Except as otherwise provided in this Code section, a consolidated housing authority and the commissioners thereof shall, within the area of operation of such consolidated housing authority, have the same functions, rights, powers, duties, privileges, immunities, and limitations as those provided for housing authorities created for cities, counties, or groups of counties and the commissioners of such housing authorities, in the same manner as though all the provisions of law applicable to housing authorities created for cities, counties, or groups of counties were applicable to consolidated housing authorities.



§ 8-3-15. Extraterritorial operation of city housing authorities

(a) In addition to its other powers, a housing authority created for a city may exercise any or all of its powers within the territorial boundaries of any other municipality not included in the area of operation of such housing authority for the purpose of planning, undertaking, financing, constructing, and operating a housing project or projects within such municipality, provided that a resolution shall have been adopted by the governing body of such municipality in which the authority is to exercise its powers, and by any housing authority theretofore established by such municipality and authorized to exercise its powers therein declaring that there is a need for the housing authority seeking to exercise extraterritorial powers so to exercise its powers within such municipality.

(b) No governing body of a city or other municipality shall adopt such resolution unless it shall have found in substantially the following terms:

(1) That insanitary or unsafe inhabited dwelling accommodations exist in such municipality or that there is a shortage of safe or sanitary dwelling accommodations in such municipality available to persons of low income at rentals they can afford; and

(2) That these conditions can be best remedied through the exercise of the aforesaid city housing authority's powers within the territorial boundaries of such municipality.

(c) Any such findings made pursuant to subsection (b) of this Code section shall not have the effect of establishing a housing authority for any such municipality under this article nor of thereafter preventing such municipality from establishing a housing authority or joining in the creation of a consolidated housing authority.

(d) During the time that, pursuant to any findings made pursuant to subsection (b) of this Code section, a housing authority has outstanding, or is under contract to issue, any evidences of indebtedness for a project within the city or other municipality, no other housing authority may undertake a project within such municipality without the consent of said housing authority which has such outstanding indebtedness or obligation.

(e) A municipality shall have the same powers to furnish financial and other assistance to a housing authority exercising its powers within such municipality under this Code section as though the municipality were within the area of operation of such authority.



§ 8-3-16. Providing housing in rural areas

Any housing authority which has rural areas under its jurisdiction may undertake the provision of housing for families of low income in such rural areas and may comply with any conditions not inconsistent with the purposes of this article required by the federal government pursuant to federal law in any contract for financial assistance with the authority concerning such undertakings.



§ 8-3-17. Powers of authorities and board of regents as to dormitories; venue for actions regarding rights in projects and questions as to issuance of bonds; validation and confirmation of bonds

(a) The great increase in population in the State of Georgia which has taken place in recent years has created a serious shortage in dormitory housing accommodations at the various units of the University System of Georgia, causing overcrowded and congested conditions which are unsafe and undesirable and seriously impair the proper operation of such institutions. In addition, at some institutions now in operation or in the process of construction, there is a total lack of dormitory housing accommodations. This situation constitutes an emergency; and it is imperative that provisions be made to alleviate the overcrowded, congested, and unsafe accommodations and to supply accommodations where the same are now nonexistent by the construction of dormitory facilities or additional facilities for such institutions so as to make adequate, safe, and uncongested dormitory housing available for students enrolled at such institutions.

(b) Any housing authority now or hereafter established may undertake the construction, acquisition, remodeling, and improvement of, the addition to, and the maintenance and operation of projects to provide dormitory housing at any unit of the University System of Georgia located within its area of operation so as to provide housing for students enrolled at such institution, if the authority finds and determines that an acute shortage of housing for such persons exists or impends in its area of operation or any part thereof, and that necessary and adequate housing would not otherwise be provided when needed. In the ownership, development, or administration of dormitory housing projects, a housing authority shall have all the rights, powers, privileges, and immunities that it may now or hereafter have under any provision of law relating to the ownership, development, and administration of low rent housing and slum clearance projects or any other projects it is now or hereafter authorized to undertake, in the same manner as though all laws applicable thereto were applicable to dormitory housing projects. Such rights shall include specifically, but without limitation, the right to issue bonds from time to time, in the authority's discretion, in order to provide funds to pay the cost, in whole or in part, of constructing, acquiring, remodeling, improving, and adding to any dormitory housing project; and the right to issue refunding bonds for the purpose of refunding or retiring bonds previously issued by the authority for any such project. Such bonds may be of such type as the housing authority may determine, including bonds on which the principal and interest are payable:

(1) Exclusively from the income and revenues of the dormitory project financed in whole or in part from the proceeds of such bonds, or with such proceeds together with a grant from the federal government or the State of Georgia, or from any other source in aid of such project;

(2) Exclusively from the income and revenues of certain designated projects of the authority, including projects other than dormitory housing projects of the authority even though the same were not financed in whole or in part with the proceeds of the bonds; or

(3) From its revenues generally that are not otherwise pledged or obligated.

Any of such bonds may be additionally secured by a pledge of any revenues of any project or projects or other properties of the authority. A housing authority may, notwithstanding the provisions of any other law, make and agree to make with respect to any dormitory housing project owned and administered by it under this article such payments as may be agreed upon for facilities and services furnished to such dormitory housing project by the city, county, or other political subdivision of the state in which such dormitory housing project is located, or by the unit of the University System of Georgia which such dormitory housing project serves. In the operation of such dormitory housing projects the housing authority owning and administering the same shall not be subject to the limitations provided in Code Section 8-3-12, in the second sentence of Code Section 8-3-11, and in Code Section 8-3-74.

(c) A housing authority may exercise any or all of its powers to aid or cooperate with the state and federal governments in making dormitory housing available at units of the University System of Georgia, may act as agent for the state or federal governments in developing and administering dormitory housing projects undertaken by either of them, and may lease such dormitory housing projects from either of them. Without limiting the generality of the foregoing, authority is also specifically granted to the Board of Regents of the University System of Georgia, for and on behalf of the units and institutions under its control, and any housing authority to enter into leases of any such project or projects for a term of not exceeding 50 years; and the Board of Regents of the University System of Georgia, for and on behalf of any unit or institution or combination of units or institutions, may obligate itself to pay an agreed sum for the use of such property so leased and also to obligate itself, as a part of the lease contract, to pay the cost of maintaining, repairing, and operating the property so leased from the authority, and may arrange with public bodies and private agencies for such services and facilities as may be necessary or desirable for such dormitory housing projects.

(d) Any other law to the contrary notwithstanding, if the Board of Regents of the University System of Georgia and a housing authority determine it expedient to construct any dormitory housing project on any lands, title to which is held by any unit or institution under the control of the board of regents, the board is authorized to execute a lease upon such lands, whether improved or unimproved, to the authority for such parcel or parcels as shall be needed for a period of not to exceed 50 years at such annual rental, which may be purely nominal, as the board and the housing authority may agree upon, provided that, at the expiration of such term, title to said land and all improvements thereon shall revert to and vest in such unit or institution under the control of said board. The board of regents shall also have the right, any other law to the contrary notwithstanding, should it determine with the housing authority that it is necessary and desirable to do so, to convey, by a deed executed by the chairman of the board of regents upon resolution of said board, for such consideration as may be agreed upon (which consideration may be nominal), to a housing authority for a dormitory housing project title to any land, whether improved or unimproved, owned by any unit or institution under its control which is to be served by such dormitory housing project, including land to which the regents of the University System of Georgia hold title, provided that title to such land and all improvements thereon shall revert or be reconveyed by the housing authority to such unit or institution when all bonds, and the interest thereon, which were issued by the housing authority to finance such construction, or bonds issued to refinance such obligations, or to finance in whole or in part any additions or improvements thereto, have been paid in full.

(e) Any action to protect or enforce any right in connection with the construction, acquisition, ownership, maintenance, alteration, expansion, improvement, or operation of dormitory housing projects, or involving any question in connection with the issuance of bonds to finance any such undertaking, or with the rights of the holders thereof or the security therefor, shall be brought in the superior court of the county in which the dormitory housing project is located. Any action pertaining to the validation of any bonds issued to finance in whole or in part the cost of any such dormitory housing project or any refunding bonds shall likewise be brought in said court, which shall have exclusive, original jurisdiction of such actions.

(f) Bonds of the authority issued to finance in whole or in part the cost of any dormitory housing project and any refunding bonds shall be confirmed and validated in accordance with the procedure set forth in Article 3 of Chapter 82 of Title 36, the "Revenue Bond Law," and the judgment of validation shall have the same effect as is provided in that chapter.






Part 2 - Powers of Housing Authorities Generally

§ 8-3-30. General powers; applicability of laws as to acquisition, operation, or disposition of property by other public bodies

(a) An authority shall constitute a public body corporate and politic exercising public and essential governmental functions and having all the powers necessary or convenient to carry out and effectuate the purposes and provisions of this article, including the following powers in addition to others granted by this article:

(1) To sue and be sued; to have a seal and to alter the same at pleasure; to have perpetual succession; to make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the authority; and to make and from time to time amend and repeal bylaws, rules, and regulations, not inconsistent with this article, to carry into effect the powers and purposes of the authority;

(2) Within its area of operation, to prepare, carry out, acquire, lease, and operate housing projects; to provide for the construction, reconstruction, improvement, alteration, or repair of any housing project or any part thereof;

(3) To arrange or contract for the furnishing by any person or agency, public or private, of services, privileges, works, or facilities for, or in connection with, a housing project or the occupants thereof; and, notwithstanding anything to the contrary contained in this article or in any other provision of law, to include in any contract let in connection with a project stipulations requiring that the contractor and any subcontractors comply with requirements as to minimum wages and maximum hours of labor and comply with any conditions which the federal government may have attached to its financial aid of the project;

(4) To lease or rent any dwellings, houses, accommodations, lands, buildings, structures, or facilities embraced in any housing project and, subject to the limitations contained in this article, to establish and revise the rents or charges therefor; to own, hold, and improve real or personal property; to purchase, lease, obtain options upon, or acquire by gift, grant, bequest, devise, or otherwise any real or personal property or any interest therein; to acquire by the exercise of the power of eminent domain any real property; to sell, lease, exchange, transfer, assign, pledge, or dispose of any real or personal property or any interest therein; to insure or provide for the insurance of any real or personal property or operations of the authority against any risks or hazards; to procure insurance or guarantees from the federal government of the payment of any debts or parts thereof, whether or not incurred by said authority, secured by mortgages on any property included in any of its housing projects;

(5) Subject to any agreement with bondholders, to invest moneys of the authority not required for immediate use to carry out the purposes of this part, including the proceeds from the sale of any bonds and any moneys held in reserve funds, in obligations which shall be limited to the following:

(A) Bonds or other obligations of the state or other states or of other counties, municipal corporations, and political subdivisions of this state or bonds or other obligations the principal and interest of which are guaranteed by the state;

(B) Bonds or other obligations of the United States or of subsidiary corporations of the United States government fully guaranteed by such government;

(C) Obligations of and obligations guaranteed by agencies or instrumentalities of the United States government, including those issued by the Federal Land Bank, Federal Home Loan Bank, Federal Intermediate Credit Bank, Bank for Cooperatives, and any other such agency or instrumentality now or hereafter in existence; provided, however, that all such obligations shall have a current credit rating from a nationally recognized rating service of at least one of the three highest rating categories available and have a nationally recognized market;

(D) Bonds or other obligations issued by any public housing agency or municipality in the United States, which bonds or obligations are fully secured as to the payment of both principal and interest by a pledge of annual contributions under an annual contributions contract or contracts with the United States government, or project notes issued by any public housing agency, urban renewal agency, or municipality in the United States and fully secured as to payment of both principal and interest by a requisition, loan, or payment agreement with the United States government;

(E) Certificates of deposit of national or state banks located within the state which have deposits insured by the Federal Deposit Insurance Corporation or the Georgia Deposit Insurance Corporation, including the certificates of deposit of any bank, savings and loan association, or building and loan association acting as depository, custodian, or trustee for any such bond proceeds; provided, however, that the portion of such certificates of deposit in excess of the amount insured by the Federal Deposit Insurance Corporation or the Georgia Deposit Insurance Corporation, if any such excess exists, shall be secured by deposit with the Federal Reserve Bank of Atlanta, Georgia, the Federal Home Loan Bank of Atlanta, Georgia, any national or state bank located within the state, or with a trust office within this state, or one or more of the following securities in an aggregate principal amount equal at least to the amount of such excess:

(i) Direct and general obligations of the state or other states or of any county or municipality in the state;

(ii) Obligations of the United States or subsidiary corporations included in subparagraph (B) of this paragraph;

(iii) Obligations of agencies and instrumentalities of the United States government included in subparagraph (C) of this paragraph; or

(iv) Bonds, obligations, or project notes of public housing agencies, urban renewal agencies, or municipalities included in subparagraph (D) of this paragraph;

(F) Interest-bearing time deposits, repurchase agreements, reverse repurchase agreements, rate guarantee agreements, or other similar banking arrangements with a bank or trust company having capital and surplus aggregating at least $50 million or with any government bond dealer reporting to, trading with, and recognized as a primary dealer by the Federal Reserve Bank of New York having capital aggregating at least $50 million or with any corporation which is subject to registration with the Board of Governors of the Federal Reserve System pursuant to the requirements of the Bank Holding Company Act of 1956, provided that each such interest-bearing time deposit, repurchase agreement, reverse repurchase agreement, rate guarantee agreement, or other similar banking arrangement shall permit the moneys so placed to be available for use at the time provided with respect to the investment or reinvestment of such moneys;

(G) Any and all other obligations of investment grade quality having a credit rating from a nationally recognized rating service of at least one of the three highest rating categories available and having a nationally recognized market, including, but not limited to, collateralized mortgage obligations, owner trusts offering collateralized mortgage obligations, guaranteed investment contracts offered by any firm, agency, business, governmental unit, bank, insurance company, corporation chartered by the United States Congress, or other entity, real estate mortgage investment conduits, mortgage obligations, mortgage pools, and pass-through securities; and

(H) Securities of or other interests in any no-load, open-end management type investment company or investment trust registered under the Investment Company Act of 1940, as amended, or any common trust fund maintained by any bank or trust company which holds such proceeds as trustee or by an affiliate thereof so long as:

(i) The portfolio of such investment company or investment trust or common trust fund is limited to the obligations referenced in subparagraphs (B) and (C) of this paragraph and repurchase agreements are fully collateralized by any such obligations;

(ii) Such investment company or investment trust or common trust fund takes delivery of such collateral either directly or through an authorized custodian;

(iii) Such investment company or investment trust or common trust fund is managed so as to maintain its shares at a constant net asset value; and

(iv) Securities of or other interests in such investment company or investment trust or common trust fund are purchased and redeemed only through the use of national or state banks located within this state having corporate trust powers;

(6) Within its area of operation, to investigate into living, dwelling, and housing conditions and into the means and methods of improving such conditions; to determine where slum areas exist or where there is a shortage of decent, safe, and sanitary dwelling accommodations for persons of low income; to make studies and recommendations relating to the problem of clearing, replanning, and reconstructing slum areas, and the problem of providing dwelling accommodations for persons of low income and to cooperate with the city, the county, or the state or any political subdivision thereof in action taken in connection with such problem; and to engage in research, studies, and experimentation on the subject of housing;

(7) Acting through one or more commissioners or other person or persons designated by the authority, to conduct examinations and investigations and to hear testimony and take proof under oath at public or private hearings on any matter material for its information; to administer oaths, issue subpoenas requiring the attendance of witnesses or the production of books and papers, and issue commissions for the examination of witnesses who are outside of the state or unable to attend before the authority, or who are excused from attendance; to make available to appropriate agencies, including those charged with the duty of abating or requiring the correction of nuisances or like conditions or of demolishing unsafe or insanitary structures within its area of operation, its findings and recommendations with regard to any building or property where conditions exist which are dangerous to the public health, morals, safety, or welfare;

(8) To exercise all or any part or combination of powers granted by this Code section;

(9) To invest moneys held in debt service reserve funds or sinking funds not required for immediate use or disbursement in obligations of the types specified in paragraph (5) of this subsection, provided that, for the purpose of this paragraph, the amounts and maturities of such obligations shall be based upon and correlated to the debt service (principal installments and interest payments) schedule for which moneys are to be supplied;

(10) To incorporate one or more nonprofit corporations as subsidiary corporations of the authority for the purpose of carrying out any of the powers of the authority and accomplishing any of the purposes of the authority. Any such subsidiary corporation shall be a nonprofit corporation and a public body corporate and politic exercising public and essential governmental functions. Any subsidiary corporations created pursuant to this power shall be created pursuant to Chapter 3 of Title 14, the "Georgia Nonprofit Corporation Code," and the Secretary of State shall be authorized to accept such filings. Some or all of the members of the board of directors of the authority shall constitute the members of and shall serve as directors of any subsidiary corporation and such service shall not constitute a conflict of interest. Upon dissolution of any subsidiary corporation of the authority, any assets shall revert to the authority or to any successor to the authority or, failing such succession, to the city or the county, as applicable. The authority shall not be liable for the debts or obligations or bonds of any subsidiary corporation or for the actions or omissions to act of any subsidiary corporation unless the authority expressly so consents; and

(11) To incorporate one or more corporations as subsidiary corporations of the authority for the purpose of carrying out any of the powers of the authority and accomplishing any of the purposes of the authority. Any subsidiary corporations created pursuant to this paragraph shall be created pursuant to Chapter 2 of Title 14, the "Georgia Business Corporation Code," and the Secretary of State shall be authorized to accept such filings. Some or all of the members of the board of commissioners of the authority may serve as directors of any subsidiary corporation and such service shall not constitute a conflict of interest; provided, however, that no member of the board of commissioners of the authority shall be eligible to serve as a director of any subsidiary corporation if that member has any financial interest in the subsidiary corporation. Upon dissolution of any subsidiary corporation of the authority, any assets shall be distributed to the authority as the sole shareholder or to any successor to the authority or, failing such succession, to the city or county, as applicable. The authority shall not be liable for the debts, obligations, or bonds of any subsidiary corporation or for the actions or omissions to act of any subsidiary corporation unless the authority expressly so consents.

(b) No provisions of law with respect to the acquisition, operation, or disposition of property by other public bodies shall be applicable to an authority unless the legislature shall specifically so state.

(c) No loan made by an authority to an entity with which the authority has entered into a private enterprise agreement shall be deemed usurious or otherwise in violation of Code Section 7-4-17 so long as such loan complies with Code Section 7-4-18.



§ 8-3-31. Eminent domain

An authority shall have the right to acquire by the exercise of the power of eminent domain any real property which it may deem necessary for its purposes under this article after the adoption by it of a resolution declaring that the acquisition of the real property described therein is necessary for such purposes. An authority may exercise the power of eminent domain in the manner provided in Title 22; or it may exercise the power of eminent domain in the manner provided by any other applicable statutory provisions for the exercise of the power of eminent domain. Property already devoted to a public use may be acquired, except that no real property belonging to the city, the county, the state, or any political subdivision thereof may be acquired without the consent of such city, county, state, or other political subdivision.



§ 8-3-31.1. "Public use" defined; eminent domain to be exercised solely for public use

(a) As used in this Code section, the term "public use" shall have the meaning specified in Code Section 22-1-1.

(b) Any exercise of the power of eminent domain under this chapter or Chapter 4 of this title must:

(1) Be for a public use; and

(2) Be approved by resolution of the governing body of the municipality or county in conformity with the procedures specified in Code Section 22-1-10.



§ 8-3-32. Borrowing money and accepting grants and other financial assistance from federal government; taking over, leasing, or managing projects constructed or owned by federal government; purpose and intent of article

An authority is empowered to borrow money or accept grants or other financial assistance from the federal government for, or in aid of, any housing project within its area of operation; to take over or lease or manage any housing project or undertaking constructed or owned by the federal government; and, to these ends, to comply with such conditions and enter into such mortgages, trust indentures, leases, or agreements as may be necessary, convenient, or desirable. It is the purpose and intent of this article to authorize every authority to do any and all things necessary or desirable to secure the financial aid or cooperation of the federal government in the undertaking, construction, maintenance, or operation of any housing project by such authority.



§ 8-3-33. Contracts and agreements with federal government to obtain federal contributions to housing projects

(a) In any contract or amendatory or superseding contract for a loan and annual contributions heretofore or hereafter entered into between a housing authority and the federal government with respect to any housing project undertaken by said housing authority, the authority is authorized to make such covenants (including covenants with holders of bonds issued by the authority for purposes of the project involved) and to confer upon the federal government such rights and remedies as the authority deems necessary to assure the fulfillment of the purposes for which the project was undertaken.

(b) In any contract with the federal government for annual contributions to an authority, the authority may obligate itself to convey to the federal government possession of or title to the project to which such contract relates, upon the occurrence of a substantial default, as defined in such contract, with respect to the covenants or conditions to which the authority is subject. Such obligation shall be specifically enforceable and shall not constitute a mortgage, any other laws notwithstanding.

(c) Any contract with the federal government for annual contributions to an authority may further provide that in case of a conveyance pursuant to subsection (b) of this Code section, the federal government may complete, operate, manage, lease, convey, or otherwise deal with the project in accordance with the terms of such contract.

(d) Any contract entered into pursuant to subsections (b) and (c) of this Code section shall require that, as soon as practicable after the federal government is satisfied that all defaults with respect to the project have been cured and that the project will thereafter be operated in accordance with the terms of the contract, the federal government shall reconvey to the authority the project as then constituted.



§ 8-3-34. Housing studies and analyses

(a) Any housing authority may, within its area of operation, undertake studies and analyses of housing needs and of the measures required to meet such needs, including the gathering of data with respect to population and family groups, and the distribution of such groups according to income, and the gathering of data with respect to the amount and quality of available housing, and its distribution according to rental and sales prices, employment, wages, and other factors affecting local housing needs and the measures required to meet such needs.

(b) An authority may make the results of such studies and analyses available to the public and to the building, housing, and supply industries.

(c) An authority may also engage in research and disseminate information on the subject of housing generally.



§ 8-3-35. Legislative findings; additional powers of authority; effect of financing with bond proceeds; issuance, sale, confirmation, and validation of bonds; venue of actions

(a) It is found and declared that from time to time there has existed and at the present time there exists an inadequate supply of funds at interest rates sufficiently low to enable the financing of safe and sanitary single and multifamily dwelling units for citizens of the state with low and moderate income; that the inability to finance such single and multifamily dwelling units results in an inability of builders to construct such housing, causing unemployment or underemployment in the housing construction and related businesses and causing a lack of safe and sanitary housing to be available to persons of low and moderate income; that such unemployment or underemployment in the housing construction and related businesses and an inadequate supply of safe and sanitary housing for persons of low and moderate income wastes human resources, increases the public assistance burden of the state, impairs the security of family life, impedes the economic and physical development of the state, adversely affects the welfare and prosperity of all of the people of the state, and accordingly creates and fosters conditions adverse to the general health and welfare of the citizens of the state; and that the making available in the manner provided in this Code section of a more adequate supply of funds at interest rates sufficiently low to enable the financing of safe and sanitary single and multifamily dwelling units for citizens of low and moderate income will result in the alleviation or reduction of the adverse consequences which have resulted and may result from continued unemployment and underemployment in the housing construction and related businesses and the inadequate supply of such housing for persons of low and moderate income.

(b) In addition to the powers otherwise granted in this article, any authority shall have the following powers:

(1) To purchase mortgage loans or other forms of collateral and participations therein from mortgage lenders and other holders of such collateral and to make commitments therefor;

(2) To contract with mortgage lenders for the origination of, or the servicing of, mortgage loans to be made by such mortgage lenders to finance eligible housing units within the authority's area of operation and the servicing of the mortgages securing such mortgage loans;

(3) To make loans to mortgage lenders, provided that:

(A) The proceeds of such loans shall be required to be used by such mortgage lenders for the making of mortgage loans to finance eligible housing units within the authority's area of operation; and

(B) If required by the authority, the mortgages in connection with the mortgage loans so made, together with any additional security required by the authority, shall be mortgaged, pledged, assigned, or otherwise provided as security for such loans to mortgage lenders;

(4) To issue bonds from time to time, in its discretion, to provide funds to purchase mortgage loans or other forms of collateral or participation interests therein from mortgage lenders and to make loans to mortgage lenders and to make direct loans for eligible housing units as authorized in this Code section and to issue refunding bonds for the purpose of refunding or retiring bonds previously issued by it for any such purpose, in accordance with the provisions of this article, which may include, but are not limited to, bonds on which the principal and the interest are payable:

(A) Exclusively from the income and revenues of the authority from one or more specified mortgage loans or other forms of collateral or participation interests therein from one or more specific loans to mortgage lenders, regardless of whether such mortgage loans or other forms of collateral or participation interests therein were purchased or such loans to mortgage lenders were made from the proceeds of such bonds; or

(B) From revenues of the authority generally that are not otherwise pledged or obligated;

(5) To exercise any and all rights accorded to the owner and holder of a mortgage under and in accordance with the terms of said instrument and the applicable laws of the state with respect to the mortgaged property, directly or through mortgage lenders or others acting on behalf of the authority or on behalf of the holders of its bonds, including, but without limitation, the power to foreclose, to forbear enforcement of any remedy on such terms as the authority shall deem appropriate, to sell the equity of redemption, to purchase the equity of redemption, and otherwise to sell and dispose of the mortgaged property, all as shall seem in the best interest of the authority and the holders of its bonds; and

(6) To mortgage, pledge, assign, or grant security interests in any or all of its mortgage loans or other collateral or participation interests therein, its mortgages, and any interest of the authority created thereby in the underlying real and personal properties covered by such mortgages as security for the payment of the principal of, and interest on, any bonds issued by the authority, or as security for any agreements made in connection therewith, whether then owned or thereafter acquired, and to pledge the revenues from which bonds are payable as security for the payment of the principal of and interest on said bonds and any agreements made in connection therewith.

(c) No eligible housing unit shall become subject to the provisions of Code Section 8-3-11 or Code Section 8-3-12 or entitled to the benefits of Code Section 8-3-8 solely by reason of having been financed, directly or indirectly, with proceeds of bonds issued by an authority for the purposes described in this Code section.

(d) Any bonds issued by an authority as permitted under the terms of this article which are issued for the purposes described in this Code section shall be issued in accordance with the provisions of this article, except that such bonds may be sold at any price which shall be approved by the authority and may be sold at public or private sale without any public advertisement.

(e) Bonds of an authority which are issued for the purposes described in this Code section shall be confirmed and validated in accordance with the procedures set forth in Article 3 of Chapter 82 of Title 36 known as the "Revenue Bond Law," and the judgment of validation shall have the same effect as is provided in said "Revenue Bond Law."

(f) Any action pertaining to issuance of bonds of an authority issued for the purposes described in this Code section, the rights of the holders thereof or the security therefor, and any action pertaining to the validation of any such bonds, shall be brought in the superior court of the county in which the eligible housing units to be financed with proceeds of such bonds are located, or if such eligible housing units shall be located in more than one county, in either the superior court of the county in which the authority is located or in the superior court of any county where any of such eligible housing units are situated.



§ 8-3-36. Prohibition of nonresidents suspected of criminal acts

Any housing authority created pursuant to this article, acting through its director or his or her designee, is authorized to prohibit, without breaching the peace, any person who is reasonably suspected of committing a criminal act on the premises of a housing project and who is not a resident of said project from entering, loitering, or remaining upon the common areas of such project.






Part 3 - Housing Authority Commissioners

§ 8-3-50. Appointment, qualifications, and tenure of commissioners; reimbursement for expenses

(a) (1) When the governing body of a city adopts a resolution as provided in Code Section 8-3-5, it shall promptly notify the mayor of such adoption. Upon receiving such notice, the mayor shall appoint five persons as commissioners of the authority created for such city. In the event the mayor fails or refuses to submit appointments within 30 days after notice from the governing body of approval of a resolution of necessity or termination of existing appointments, the governing body may appoint the commissioners of the authority created for such city.

(2) In any city other than a city described in subparagraphs (A) and (B) of paragraph (3) of this subsection in which the governing body thereof has adopted a resolution as provided in Code Section 8-3-5 and the authority has passed a resolution so requesting, the mayor shall appoint, in addition to the other commissioners authorized in paragraph (1) of this subsection, one or two additional commissioners of whom at least one is directly assisted by the public housing authority in such city and who shall be known as a resident commissioner. Each resident commissioner shall be appointed for initial and subsequent terms of office of one year and shall have full voting rights. Each authority shall determine how many commissioners shall constitute a quorum of such authority. In the event any person serving as a resident commissioner ceases to be directly assisted by the public housing authority within such city, then such person shall cease to be a resident commissioner and a vacancy shall result. Vacancies in the office of resident commissioner shall be filled for the unexpired term by appointment of the mayor.

(3) (A) In any city with a population of 350,000 or more according to the United States decennial census of 1970 or any future such census in which the governing body has adopted a resolution as provided in Code Section 8-3-5, the mayor shall appoint, in addition to the other commissioners authorized under paragraph (1) of this subsection, two commissioners to be known as resident commissioners who shall be residents of a housing project in such city. These resident commissioners shall be appointed for a term of office of one year. The two resident commissioners shall be voting members and four commissioners shall constitute a quorum of such authority for the purpose of conducting its business and exercising its powers and for all other purposes. In the event any person serving as a resident commissioner ceases to be a resident of a housing project in such city, then such person shall cease to be a resident commissioner and a vacancy shall result. Vacancies in the office of resident commissioner shall be filled for the unexpired term by appointment by the mayor of said city.

(B) In any city of this state having a population of not less than 95,000 nor more than 130,000 according to the United States decennial census of 1990 or any future such census in which the governing body has adopted a resolution as provided in Code Section 8-3-5, the mayor shall appoint, in addition to the commissioners authorized in paragraphs (1) and (2) of this subsection, an additional commissioner who shall be a recipient of direct assistance from the public housing authority within the city. Such additional commissioner shall be appointed for a term of office of five years and until the appointment and qualification of a successor. Successors shall also be appointed for terms of five years.

(4) Reserved.

(b) (1) When the governing body of a county adopts a resolution as provided in Code Section 8-3-5, said body shall appoint five persons as commissioners of the authority created for said county.

(2) In any county other than a county described in paragraph (3) of this subsection in which the governing body thereof has adopted a resolution as provided in Code Section 8-3-5 and the authority has passed a resolution so requesting, the governing body shall appoint, in addition to the other commissioners authorized in paragraph (1) of this subsection, one or two additional commissioners of whom at least one is directly assisted by the public housing authority in such county and who shall be known as a resident commissioner. Each resident commissioner shall be appointed for initial and subsequent terms of office of one year and shall have full voting rights. Each authority shall determine how many commissioners shall constitute a quorum of such authority. In the event any person serving as a resident commissioner ceases to be a recipient of direct assistance from the public housing authority within such county, then such person shall cease to be a resident commissioner and a vacancy shall result. Vacancies in the office of resident commissioner shall be filled for the unexpired term by appointment of the governing body of such county.

(3) In any county with a population of 800,000 or more according to the United States decennial census of 2000 or any future such census in which the governing body has adopted a resolution as provided in Code Section 8-3-5, the governing body shall, in addition to the other commissioners authorized under paragraph (1) of this subsection:

(A) Appoint two commissioners to be known as "resident commissioners" who shall be residents of a housing project located within the unincorporated areas of such county. The tenants of each housing project located within the unincorporated areas of the county shall, upon request of the governing body of the county, be entitled to nominate one resident of such housing project for the appointment as resident commissioner, and the governing body shall appoint two of such nominees as resident commissioners. Such resident commissioners shall be appointed for terms of office of one year and shall be voting members. In the event any person serving as resident commissioner ceases to be a resident of a housing project located within the unincorporated area of such county, then such person shall cease to be a resident commissioner and a vacancy shall result. Vacancies in the office of resident commissioner shall be filled for the unexpired term by appointment by the governing body of such county; and

(B) Appoint an additional two members who shall be subject to the provisions of this Code section in the same manner as the five commissioners otherwise provided for in paragraph (1) of this subsection. Each commissioner provided for in this subparagraph shall be appointed for a term of office of five years and until the appointment and qualification of his or her successor, except that the initial appointment of one of the positions created by this subparagraph shall be for a term of office of four years and until the appointment and qualification of his or her successor.

(c) Except as provided otherwise in this Code section, the commissioners who are first appointed shall be designated to serve for terms of office of one, two, three, four, and five years, respectively, from the date of their appointment; but thereafter commissioners shall be appointed for a term of office of five years, except that all vacancies shall be filled for the unexpired term.

(d) No commissioner of an authority may be an officer or employee of the city or county for which the authority is created.

(e) A commissioner shall hold office until his or her successor has been appointed and has qualified.

(f) A certificate of the appointment or reappointment of any commissioner shall be filed with the clerk, and such certificate shall be conclusive evidence of the due and proper appointment of such commissioner.

(g) A commissioner shall receive no compensation for his or her services; but he or she shall be entitled to the necessary expenses, including traveling expenses, incurred in the discharge of his or her duties.



§ 8-3-51. Commissioners authority; quorum; voting by commissioners; chairman; vice-chairman; employment of personnel; obtaining legal services; delegation of powers or duties

(a) The powers of each authority shall be vested in the commissioners thereof in office from time to time. Three commissioners shall constitute a quorum of the authority for the purpose of conducting its business and exercising its powers and for all other purposes. Action may be taken by the authority upon a vote of a majority of the commissioners present, unless in any case the bylaws of the authority shall require a larger number.

(b) The mayor shall designate which of the commissioners appointed shall be the first chairman; but, when the office of the chairman of the authority thereafter becomes vacant, the authority shall select a chairman from among its commissioners.

(c) An authority shall select from among its commissioners a vice-chairman; and it may employ a secretary (who shall be executive director), technical experts, and such other officers, agents, and employees, permanent and temporary, as it may require; and it shall determine their qualifications, duties, and compensations.

(d) For such legal services as it may require, an authority may call upon the chief law officer of the city or the county or may employ its own counsel and legal staff.

(e) An authority may delegate to one or more of its agents or employees such powers or duties as it may deem proper.



§ 8-3-52. Disclosure and abstention requirements for interested commissioners and employees

(a) No commissioner or employee of the authority shall voluntarily acquire any interest, direct or indirect, in any project or in any property included or planned to be included in any project, or in any contract or proposed contract in connection with any project. Where the acquisition is not voluntary, such commissioner or employee shall immediately disclose such interest in writing to the authority and such disclosure shall be entered upon the minutes of the authority. Upon such disclosure, such commissioner or employee shall not participate in any action by the authority involving such project, property, or contract, respectively.

(b) If any commissioner or employee of the authority previously owned or controlled an interest, direct or indirect, in any project or in any property included or planned to be included in any project, or in any contract or proposed contract in connection with any project, he shall immediately disclose such interest in writing to the authority and such disclosure shall be entered upon the minutes of the authority. Upon such disclosure, such commissioner or employee shall not participate in any action by the authority involving such project, property, or contract, respectively.

(c) A commissioner shall not participate in any action concerning the employment to a remunerative position of the person who appointed said commissioner to office.

(d) In the selection of a depository for funds of the authority, any commissioner who has a financial interest in the depository under consideration shall disclose his interest and abstain from taking any part in the consideration of or voting on the selection of the depository.

(e) Any violation of this Code section shall constitute misconduct in office.

(f) This Code section shall not be applicable to the acquisition of any interest in notes or bonds of the authority issued in connection with any project, or to the execution of agreements by banking institutions for the deposit or handling of funds in connection with a project, or to agreements by such institutions to act as trustee under any trust indenture.



§ 8-3-53. Removal of commissioners

For inefficiency or neglect of duty or misconduct in office, a commissioner of an authority may be removed by the mayor or, in the case of an authority for a county, by the governing body of said county, provided that a commissioner shall be removed only after he shall have been given a copy of the charges at least ten days prior to the hearing thereon and shall have had an opportunity to be heard in person or by counsel. In the event of the removal of any commissioner, a record of the proceedings, together with the charges and findings thereon, shall be filed in the office of the clerk.






Part 4 - Obligations on Bonds and Leases

§ 8-3-70. Bonds -- Power of authorities to issue bonds; types of bonds; security for bonds

An authority shall have power to issue bonds from time to time, in its discretion, for any of its corporate purposes. An authority shall also have power to issue refunding bonds for the purpose of paying or retiring bonds previously issued by it. An authority may issue such types of bonds as it may determine, including bonds on which the principal and interest are payable:

(1) Exclusively from the income and revenues of the housing project financed with the proceeds of such bonds, or with such proceeds together with a grant from the federal government in aid of such project;

(2) Exclusively from the income and revenues of certain designated housing projects whether or not they were financed in whole or in part with the proceeds of such bonds; or

(3) From its revenues generally.

Any of such bonds may be additionally secured by a pledge of any revenues or a mortgage of any housing project or projects or of any other property of the authority.



§ 8-3-71. Bonds -- Liability of commissioner, state, and political subdivisions; status of bonds in regard to constitutional and statutory debt limitations and restrictions

(a) Neither the commissioners of an authority nor any person executing the bonds shall be liable personally on the bonds by reason of the issuance thereof.

(b) The bonds and other obligations of an authority shall not be a debt of the city, the county, the state, or any political subdivision of the state; and such bonds or obligations shall so state on their face. Neither the city, the county, the state, nor any political subdivision of the state shall be liable on such bonds or other obligations; nor in any event shall such bonds or obligations be payable out of any funds or properties other than those of said authority. The bonds shall not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction.



§ 8-3-72. Bonds -- Exemption of bonds and interest from taxation; article as contract by housing authorities and state with bondholders and transferees

Bonds of an authority are declared to be issued for an essential public and governmental purpose and to be public instrumentalities. All such bonds shall be exempt from state, county, municipal, or other taxation in the State of Georgia; and interest on such bonds shall be exempt from income taxation or other taxation by the State of Georgia or by any political subdivision thereof. The provisions of this article exempting from taxation both the properties of housing authorities and the bonds and interest thereon shall constitute, by virtue of this article and without the necessity of the same being restated in such bonds, a contract between the bondholders, including all transferees of such bonds, from time to time, on the one hand and the respective housing authorities issuing such bonds and the state on the other.



§ 8-3-73. Bonds -- Form; terms; rate of interest

Bonds of an authority shall be authorized by its resolution and may be issued in one or more series and shall bear such date or dates; mature at such time or times; bear interest at such rate or rates; be in such denomination or denominations; be in such form, either coupon or registered; carry such conversion or registration privileges; have such rank or priority; be executed in such manner; be payable in such medium of payment, at such place or places; and be subject to such terms of redemption, with or without premium, as such resolution, its trust indenture, or mortgage may provide.



§ 8-3-74. Bonds -- Public sale of bonds; exceptions

The bonds of an authority may be sold at public or private sale in such a manner and for such price as the authority may determine to be in the best interest of the authority.



§ 8-3-75. Bonds -- Validity of signatures; negotiability

In case any of the commissioners or officers of the authority whose signatures appear on any bonds or coupons shall cease to be such commissioners or officers before the delivery of such bonds, such signatures shall nevertheless be valid and sufficient for all purposes, the same as if they had remained in office until such delivery. Any law to the contrary notwithstanding, any bonds issued pursuant to this article shall be fully negotiable.



§ 8-3-76. Bonds -- Effect of recital of purpose on face of bond

Any bond reciting in substance that it has been issued by an authority to aid in financing a housing project to provide dwelling accommodations for persons of low income shall be conclusively deemed, in any action or proceeding involving the validity or enforceability of such bond or the security therefor, to have been issued for a housing project of such character.



§ 8-3-77. Powers of authorities as to securing payment of bonds and lease obligations

In connection with the issuance of bonds or the incurring of obligations under leases and in order to secure the payment of such bonds or obligations, an authority shall have power:

(1) To pledge all or any part of its gross or net rents, fees, or revenues to which its right then exists or may thereafter come into existence;

(2) To mortgage all or any part of its real or personal property then owned or thereafter acquired;

(3) To covenant against pledging all or any part of its rents, fees, and revenues or against mortgaging all or any part of its real or personal property to which its right or title then exists or may thereafter come into existence or to covenant against permitting or suffering any lien on such revenues or property; to covenant with respect to limitations on its right to sell, lease, or otherwise dispose of any housing project or any part thereof; and to covenant as to what other, or additional, debts or obligations may be incurred by it;

(4) To covenant as to the bonds to be issued and as to the issuance of such bonds in escrow or otherwise and as to the use and disposition of the proceeds thereof; to provide for the replacement of lost, destroyed, or mutilated bonds; to covenant against extending the time for the payment of its bonds or interest thereon; and to redeem the bonds, to covenant for their redemption, and to provide the terms and conditions thereof;

(5) To covenant, subject to the limitations contained in this article, as to rents and fees to be charged in the operation of a housing project or projects, as to the amount to be raised each year or other period of time by rents, fees, and other revenues, and as to the use and disposition to be made thereof; to create or to authorize the creation of special funds for moneys held for construction or operating costs, debt service, reserves, or other purposes; and to covenant as to the use and disposition of the moneys held in such funds;

(6) To prescribe the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated; to prescribe the amount of bonds the holders of which must consent thereto; and to prescribe the manner in which such consent may be given;

(7) To covenant as to the use of any or all of its real or personal property; and to covenant as to the maintenance of its real and personal property, the replacement thereof, the insurance to be carried thereon, and the use and disposition of insurance moneys;

(8) To covenant as to the rights, liabilities, powers, and duties arising upon the breach by it of any covenant, condition, or obligation; and to covenant and prescribe as to events of default and terms and conditions upon which any or all of its bonds or obligations shall become or may be declared due before maturity, and as to the terms and conditions upon which such declaration and its consequences may be waived;

(9) To vest in a trustee or trustees or the holders of bonds or any proportion of them the right to enforce the payment of the bonds or any covenants securing or relating to the bonds; to vest in a trustee or trustees the right, in the event of a default by said authority, to take possession and use, operate, and manage any housing project or part thereof, and to collect the rents and revenues arising therefrom, and to dispose of such moneys in accordance with the agreement of the authority with said trustee; to provide for the powers and duties of a trustee or trustees and to limit the liabilities thereof; and to provide the terms and conditions upon which the trustee or trustees or the holders of bonds or any proportion of them may enforce any covenant or rights securing or relating to the bonds; and

(10) To exercise all or any part or combination of the powers granted by this Code section; to make covenants other than and in addition to the covenants expressly authorized by this Code section, of like or different character; to make such covenants and to do any and all such acts and things as may be necessary or convenient or desirable in order to secure its bond or, in the absolute discretion of said authority, as will tend to make the bonds more marketable, notwithstanding that such covenants, acts, or things may not be enumerated in this Code section.



§ 8-3-78. Remedies of obligee of an authority generally

An obligee of an authority shall have the right, in addition to all other rights which may be conferred on such obligee, subject only to any contractual restrictions binding upon such obligee:

(1) By mandamus, suit, action, or proceeding at law or in equity, to compel said authority and the commissioners, officers, agents, or employees thereof to observe each and every term, provision, and covenant contained in any contract of said authority with or for the benefit of such obligee and to require the carrying out of any or all such covenants and agreements of said authority and the fulfillment of all duties imposed upon said authority by this article; and

(2) By suit, action, or proceeding in equity, to enjoin any acts or things which may be unlawful or the violation of any of the rights of such obligee of said authority.



§ 8-3-79. Additional remedies conferrable on obligee by an authority

An authority shall have power by its resolution, trust indenture, mortgage, lease, or other contract to confer upon any obligee holding or representing a specified amount in bonds, or holding a lease, the right, in addition to all rights that may otherwise be conferred, upon the happening of an event of default as defined in such resolution or instrument, by suit, action, or proceeding in any court of competent jurisdiction:

(1) To cause possession of any housing project or any part thereof to be surrendered to any such obligee;

(2) To obtain the appointment of a receiver of any housing project of said authority or any part thereof and of the rents and profits therefrom. If such receiver is appointed, he may enter and take possession of such housing project or any part thereof and operate and maintain it, and collect and receive all fees, rents, revenues, or other charges thereafter arising therefrom, and shall keep such moneys in a separate account or accounts and apply the same in accordance with the obligations of said authority as the court shall direct; and

(3) To require said authority and the commissioners thereof to account as if it and they were the trustees of an express trust.



§ 8-3-80. Exemption of property of authorities from execution sale; charges or liens on property of authorities; enforcement of mortgages, pledges, or liens by obligees of authorities

All real property of an authority shall be exempt from levy and sale by virtue of an execution; and no execution or other judicial process shall issue against the same nor shall any judgment against an authority be a charge or lien upon its real property, provided that this Code section shall not apply to or limit the right of obligees to foreclose or otherwise enforce any mortgage of an authority or the right of obligees to pursue any remedies for the enforcement of any pledge or lien given by an authority on its rents, fees, or revenues.



§ 8-3-81. Bonds and other obligations of authorities as legal investments

Notwithstanding any restrictions on investments contained in any laws of this state, the state and all public officers, municipal corporations, political subdivisions, and public bodies; all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking business; all insurance companies, insurance associations, and other persons carrying on an insurance business; and all executors, administrators, guardians, trustees, and other fiduciaries may legally invest any sinking funds, moneys, or other funds belonging to them or within their control in any bonds or other obligations issued by a housing authority pursuant to this article, or issued by any public housing authority or agency in the United States, when such bonds or other obligations are secured by a pledge of annual contributions to be paid by the United States government or any agency thereof. Such bonds and other obligations shall be authorized security for all public deposits, it being the purpose of this Code section to authorize any persons, firms, corporations, associations, political subdivisions, bodies, and officers, public or private, to use any funds owned or controlled by them, including but not limited to sinking, insurance, investment, retirement, compensation, pension and trust funds, and funds held on deposit, for the purchase of any such bonds or other obligations; provided, however, that nothing contained in this Code section shall be construed as relieving any person, firm, or corporation from any duty of exercising reasonable care in selecting securities.






Part 5 - Regional Housing Authorities

§ 8-3-100. Procedure for creating an authority

If the governing body of each of two or more contiguous counties by resolution declares that there is a need for one housing authority to be created for all of such counties to exercise in such counties powers and other functions prescribed for a regional housing authority, a public body corporate and politic to be known as a regional housing authority shall thereupon exist for all of such counties and shall exercise its powers and other functions in such counties. Thereupon, each county housing authority created for each of such counties shall cease to exist except for the purpose of winding up its affairs and executing a deed to the regional housing authority as provided in this part. Notwithstanding any other provision of this Code section to the contrary, the governing body of a county shall not adopt a resolution as aforesaid if there is a county housing authority created for such county which has any bonds or notes outstanding unless, first, all holders of such bonds and notes consent in writing to the substitution of such regional housing authority in lieu of such county housing authority on all such bonds and notes, and, second, the commissioners of such county housing authority adopt a resolution consenting to the transfer of all rights, contracts, obligations, and property, real and personal, of such county housing authority to such regional housing authority as provided in this part. When the above two conditions are complied with and such regional housing authority is created and authorized to exercise its powers and other functions, all rights, contracts, agreements, obligations, and property, real and personal, of such county housing authority shall be in the name of and vest in such regional housing authority; and all obligations of such county housing authority shall be the obligations of such regional housing authority; and all rights and remedies of any person against such county housing authority may be asserted, enforced, and prosecuted against such regional housing authority to the same extent as they might have been asserted, enforced, and prosecuted against such county housing authority.



§ 8-3-101. Transfer of property to an authority

When any real property of a county housing authority vests in a regional housing authority as provided in Code Section 8-3-100, the county housing authority shall execute a deed of such property to the regional housing authority, which thereupon shall file such deed in the office provided for the filing of deeds, provided that nothing contained in this Code section shall affect the vesting of property in the regional housing authority as provided in Code Section 8-3-100.



§ 8-3-102. Conditions precedent to adoption of resolution declaring need for an authority

(a) The governing body of each of two or more contiguous counties may by resolution declare that there is a need for one regional housing authority to be created for all such counties to exercise in such counties powers and other functions prescribed for a regional housing authority, only if such governing body finds:

(1) That insanitary or unsafe inhabited dwelling accommodations exist in such county or there is a shortage of safe or sanitary dwelling accommodations in such county available to persons of low income at rentals they can afford; and

(2) That a regional housing authority would be a more efficient or economical administrative unit than the housing authority of such county.

(b) In determining whether dwelling accommodations are unsafe or insanitary, the governing body of a county shall take into consideration the safety and sanitation of dwellings, the light and air space available to the inhabitants of such dwellings, the degree of overcrowding, the size and arrangement of the rooms, and the extent to which conditions which endanger life or property by fire or other causes exist in such dwellings.



§ 8-3-103. Public hearings on adoption of resolution

The governing body of a county shall not adopt any resolution authorized by Code Sections 8-3-100, 8-3-102, and 8-3-104 unless a public hearing has first been held. The clerk of such county shall give notice of the time, place, and purpose of the public hearing at least ten days prior to the day on which the hearing is to be held. Such notice shall be given by publication in a newspaper published in such county or, if there is no newspaper published in such county, in a newspaper published in the state and having a general circulation in such county. Upon the date fixed for such public hearing, an opportunity to be heard shall be granted to all residents of such county and to all other interested persons.



§ 8-3-104. Resolution as conclusive evidence of an authority's establishment; sufficiency of resolution.

In any suit, action, or proceeding involving the validity or enforcement of or relating to any contract of the regional housing authority, the regional housing authority shall be conclusively deemed to have become created as a public body corporate and politic and to have become established and authorized to transact business and exercise its powers under this part upon proof of the adoption of a resolution by the governing body of each of the counties creating the regional housing authority declaring the need for the regional housing authority. Each such resolution shall be deemed sufficient if it declares that there is need for the regional housing authority and finds in substantially such terms as appear in paragraphs (1) and (2) of subsection (a) of Code Section 8-3-102, no further detail being necessary, that the conditions enumerated in those paragraphs exist.



§ 8-3-105. Powers of an authority generally

Except as otherwise provided in this part, a regional housing authority and the commissioners thereof shall, within the area of operation of such regional housing authority, have the same functions, rights, powers, duties, privileges, immunities, and limitations provided for housing authorities created for cities or counties and the commissioners of such housing authorities. All the provisions of law applicable to housing authorities created for cities or counties and the commissioners of such authorities shall be applicable to regional housing authorities and the commissioners thereof.



§ 8-3-106. Commissioners -- Appointment by county governing bodies

The governing bodies of the counties desiring to form a regional housing authority shall have the right to establish by resolution the composition and size of the board of commissioners of the regional housing authority; provided, however, that each county shall have at least one commissioner on the board of commissioners of the regional housing authority and that at least one of the commissioners shall be a recipient of direct assistance from a public housing authority located within such region. The governing body of each county shall appoint the successors of the commissioner or commissioners appointed by it. A certificate of the appointment of any commissioner appointed pursuant to this Code section shall be filed with the clerk of the county, and such certificate shall be conclusive evidence of the due and proper appointment of such commissioner.



§ 8-3-107. Commissioners -- Appointment of additional commissioner

If the area of operation of a regional housing authority consists of an even number of counties, the commissioners of the regional housing authority appointed by the governing bodies of such counties shall appoint one additional commissioner whose term of office shall be as provided in Code Section 8-3-108 for a commissioner of a regional housing authority. The commissioners of such authority appointed by the governing bodies of such counties shall likewise appoint each person to succeed such additional commissioner, provided that the term of office of such person begins during the terms of office of the commissioners appointing him. A certificate of the appointment of any such additional commissioner of such regional housing authority shall be filed with the other records of the regional housing authority and shall be conclusive evidence of the due and proper appointment of such additional commissioner.



§ 8-3-108. Commissioners -- Terms of office; removal; record of removal proceedings

(a) The commissioners of a regional housing authority shall be appointed for terms of five years, except that all vacancies shall be filled for the unexpired terms. Each commissioner shall hold office until his successor has been appointed and has qualified.

(b) For inefficiency or neglect of duty or misconduct in office, a commissioner may be removed by the officer or officers, or their successors, appointing such commissioner; but he shall be removed only after he has been given a copy of the charges at least ten days prior to the hearing thereon and has had an opportunity to be heard in person or by counsel.

(c) In the event of the removal of any commissioner, a record of the proceedings, together with the charges and findings thereon, shall be filed as required for the certificate of appointment of such commissioner.



§ 8-3-109. Commissioners -- Vesting of powers of an authority in commissioners; selection of chairman and other officers; employees; quorum; location of meetings

(a) The commissioners shall constitute the regional housing authority, and the powers of such authority shall be vested in such commissioners in office from time to time.

(b) The commissioners of a regional housing authority shall elect a chairman from among the commissioners and shall have power to select or employ such other officers and employees as the regional housing authority may require.

(c) A majority of the commissioners of a regional housing authority shall constitute a quorum of such authority for the purpose of conducting its business and exercising its powers and for all other purposes.

(d) Nothing contained in this article shall be construed to prevent meetings of the commissioners of a housing authority anywhere within the perimeter boundaries of the area of operation of the authority or within any additional area where the housing authority is authorized to undertake a housing project.



§ 8-3-110. Area of operation of county and regional authorities

The area of operation of a housing authority created for a county shall include all of the county for which it is created; and the area of operation of a regional housing authority shall include all of the counties for which such regional housing authority is created and established, provided that a county or regional housing authority shall not undertake any housing project or projects within the boundaries of any city unless a resolution shall have been adopted by the governing body of such city, and also by any housing authority which shall have been theretofore established and authorized to exercise its powers in such city, declaring that there is a need for the county or regional housing authority to exercise its powers within such city.



§ 8-3-111. Addition of counties to an authority -- Procedure; effect

(a) The area of operation of a regional housing authority shall be increased from time to time to include one or more additional contiguous counties not already within the area of operation of a regional housing authority if the governing body of each of the counties then included in the area of operation of such regional housing authority, the commissioners of the regional housing authority, and the governing body of each such additional county or counties each adopt a resolution declaring that there is a need for the inclusion of such additional county or counties in the area of operation of such regional housing authority. Upon the adoption of such resolution, the county housing authority created for each such additional county shall cease to exist except for the purpose of winding up its affairs and executing a deed to the regional housing authority as provided in Code Section 8-3-112.

(b) Notwithstanding any other provision of this Code section, such resolutions shall not be adopted if there is a county housing authority created for any such additional county which has any bonds or notes outstanding unless, first, all holders of such bonds and notes consent in writing to the substitution of such regional housing authority in lieu of such county housing authority as the obligor thereon and, second, the commissioners of such county housing authority adopt a resolution consenting to the transfer of all the rights, contracts, obligations, and property, real and personal, of such county housing authority to such regional housing authority as hereinafter provided.

(c) When the above two conditions are complied with and the area of operation of such regional housing authority is increased to include such additional county, as provided in this Code section, all rights, contracts, agreements, obligations, and property, real and personal, of such county housing authority shall be in the name of and vest in such regional housing authority, all obligations of such county housing authority shall be the obligation of such regional housing authority, and all rights and remedies of any person against such county housing authority may be asserted, enforced, and prosecuted against such regional housing authority to the same extent as they might have been asserted, enforced, and prosecuted against such county housing authority.



§ 8-3-112. Addition of counties to an authority -- Transfer of property to authority

When any real property of a county housing authority vests in a regional housing authority as provided in Code Section 8-3-111, the county housing authority shall execute a deed of such property to the regional housing authority which thereupon shall file such deed in the office provided for the filing of deeds, provided that nothing contained in this Code section shall affect the vesting of property in the regional housing authority as provided in Code Section 8-3-111.



§ 8-3-113. Addition of counties to an authority -- Conditions precedent to adoption of resolution declaring need for expansion of authority

The governing body of each of the counties in the area of operation of the regional housing authority, the commissioners of the regional housing authority, and the governing body of each such additional county or counties may by resolution declare that there is a need for the inclusion of such county or counties in the area of operation of the regional housing authority, only if:

(1) The governing body of each such additional county or counties finds that insanitary or unsafe inhabited dwelling accommodations exist in such county or there is a shortage of safe or sanitary dwelling accommodations in such county available to persons of low income at rentals they can afford; and

(2) The governing body of each of the counties then included in the area of operation of the regional housing authority, the commissioners of the regional housing authority, and the governing body of each such additional county or counties find that the regional housing authority would be a more efficient or economical administrative unit if the area of operation of the regional housing authority is increased to include such additional county or counties.



§ 8-3-114. Exclusion of counties from regional authority -- Procedure generally; effect of reducing area of operation to one county

(a) The area of operation of a regional housing authority which has undertaken the development of one or more housing projects may be decreased from time to time to exclude one or more counties from such area if the governing body of each of the counties in such area and the commissioners of the regional housing authority each adopt a resolution declaring that there is a need for excluding such county or counties from such area, provided that this action may not be taken if the regional housing authority has outstanding any bonds or notes, unless all holders of such bonds and notes consent in writing to such action.

(b) If any action taken pursuant to subsection (a) of this Code section decreases the area of operation of the regional housing authority to only one county, such authority shall thereupon constitute and become a housing authority for such county in the same manner and with the same rights, powers, and immunities as though such authority were created by and authorized to transact business and exercise its powers pursuant to Code Sections 8-3-4 through 8-3-6; and the commissioners of such authority shall be thereupon appointed as provided in Code Section 8-3-50 for the appointment of commissioners of a housing authority created for a county.



§ 8-3-115. Exclusion of county from regional authority -- Conditions precedent to adoption of resolution declaring need for exclusion

The governing body of each of the counties in the area of operation of the regional housing authority and the commissioners of the regional housing authority may adopt a resolution declaring that there is a need for excluding a county or counties from such area only if:

(1) Each such governing body of the counties to remain in the area of operation of the regional housing authority and the commissioners of the regional housing authority find that, because of facts arising or determined subsequent to the time when such area first included the county or counties to be excluded, the regional housing authority would be a more efficient or economical administrative unit if such county or counties were excluded from such area; and

(2) The governing body of each such county or counties to be excluded and the commissioners of the regional housing authority each also find that, because of the aforesaid changed facts, another housing authority for such county or counties would be a more efficient or economical administrative unit to function in such county or counties.



§ 8-3-116. Detachment of a county by its own resolution; assumption of regional authority's bonds, notes, and other obligations by an authority thereafter established for county

(a) Notwithstanding Code Sections 8-3-114 and 8-3-115, the governing body of any county may by resolution detach the county from the area of operation of its regional housing authority if such housing authority has undertaken no housing projects and, upon the adoption of such resolution, the county shall cease to be included in the area of operation of the regional housing authority, provided that this action may not be taken if the regional housing authority has outstanding any bonds, notes, or other obligations, unless all the holders of such bonds, notes, or other obligations consent in writing to such action.

(b) The housing authority thereafter established for any county detached from the area of operation of a regional housing authority may assume and pay all or any portion of the outstanding bonds, notes, or other obligations of such regional housing authority, provided that the exclusion of any county from the area of operation of the regional housing authority and the failure of the housing authority of such county to assume all or any part of such bonds, notes, or other obligations shall not in any way affect the said bonds, notes, or other obligations nor the rights or remedies of the obligees of such regional housing authority with respect thereto.



§ 8-3-117. Creation of an authority for a county after exclusion or detachment from a regional authority; appointment of commissioners; scope of powers; subsequent inclusion in a regional authority

(a) At any time after the exclusion or detachment of any county from the area of operation of a regional housing authority, as provided in Code Sections 8-3-114 through 8-3-116, the governing body of any such county may adopt a resolution declaring that there is need for a housing authority in the county if the governing body shall find such need according to the provisions of Code Sections 8-3-4 through 8-3-6. Thereafter a public body corporate and politic to be known as the housing authority of the county shall exist for such county, and five commissioners shall be appointed for such authority by the governing body of such county. The authority may transact business and exercise its powers in the same manner and shall have the same rights, powers, and immunities as though created by said Code Sections 8-3-4 through 8-3-6.

(b) Nothing contained in this Code section shall be construed as preventing such county from thereafter being included within the area of operation of a regional housing authority as provided in this article.



§ 8-3-118. Public hearing prior to adoption of resolution

The governing body of a county shall not adopt any resolution authorized by Code Sections 8-3-110 through 8-3-117 unless a public hearing has first been held in the manner prescribed in Code Section 8-3-103.






Part 6 - Providing Housing for Persons Engaged in National Defense Industries or Activities

§ 8-3-130. Declaration of necessity

The preparation for national defense requires a great migration of persons to engage in national defense industries and activities which would be jeopardized unless housing is available for such persons. An acute shortage of housing for such persons exists or impends in localities in the state. It is therefore of vital importance that all agencies qualified to do so have the powers and authority to develop and administer projects to provide housing for persons engaged in war or national defense activities and to aid and cooperate with the federal government in making such housing available for such persons.



§ 8-3-131. Definitions

As used in this part, the term:

(1) "City" means any city in the state;

(2) "Federal government" means the United States government and any department, agency, or instrumentality thereof; and

(3) "Persons" means an individual and those members of his family living with him.



§ 8-3-132. Conditions precedent to exercise of powers by an authority; scope of rights and powers of an authority generally

(a) Any housing authority established pursuant to this article may undertake the development or administration, or both, of projects to provide housing for persons engaged or to be engaged in national defense industries or activities if it finds that an acute shortage of housing for such persons exists or impends in its area of operation or any part thereof and that the necessary housing would not otherwise be provided when needed.

(b) In the ownership, development, or administration of projects under this part, a housing authority shall have all the rights, powers, privileges, and immunities that it has under any provision of law relating to the ownership, development, or administration of low-rent housing and slum clearance projects in the same manner as though all the provisions of law applicable thereto were applicable to projects developed or administered hereunder, provided that a housing authority may, notwithstanding the provisions of other laws, make and agree to make, with respect to any project owned and administered by it under this part, such payments for services and facilities furnished for such project by the city, county, or other political subdivision of the state in which such project is located as may be agreed upon; provided, further, that a project developed or administered under this part by a housing authority to provide housing for persons engaged or to be engaged in national defense industries or activities shall not be subject to the limitations provided in Code Section 8-3-12 or in the second sentence of Code Section 8-3-11.



§ 8-3-133. Existence of war or national emergency as condition precedent to initiation of project

(a) No housing authority shall initiate the development of any housing project under this part after the termination of a period of war or national emergency as declared by the President or the Congress of the United States.

(b) Notwithstanding the provisions of subsection (a) of this Code section, housing authorities may initiate projects within areas which, as of January 1, 1981, are designated as impacted areas in which housing is necessary in the interest of national security, for purposes of Section 810(b) of the federal National Housing Act.



§ 8-3-134. Cooperation by an authority with federal government, other public bodies, and private agencies; leases of projects by an authority from federal government

A housing authority may exercise any or all of its powers to aid and cooperate with the federal government in making housing available for persons engaged or to be engaged in national defense industries or activities; may act as agent for the federal government in developing and administering projects undertaken by the federal government to provide such housing; may lease such projects from the federal government; and may arrange with other public bodies and with private agencies for such services and facilities as may be needed for such projects.



§ 8-3-135. Aid and cooperation by state public bodies in development and administration of projects

(a) With respect to projects undertaken by a housing authority or the federal government to provide housing for persons engaged or to be engaged in national defense industries or activities, any state public body, as defined in Code Section 8-3-152, shall have all the rights and powers to aid and cooperate in the development or administration of such projects that it has under any provision of law relating to its aiding or cooperating in the development or administration of low-rent housing and slum clearance projects in the same manner as though all the provisions of law applicable thereto were applicable to projects undertaken by a housing authority or by the federal government to provide housing for persons engaged or to be engaged in national defense industries or activities.

(b) With respect to projects located outside the territorial boundaries of a state public body which are undertaken by a housing authority or the federal government to provide housing for persons engaged or to be engaged in national defense industries or activities, such state public body may furnish or contract to furnish, upon such terms as it deems advisable, public services or facilities for any such project if the governing body of the city or county, as the case may be, in which such project is located shall, by resolution, consent thereto.



§ 8-3-136. Issuance of bonds, notes, and other obligations by an authority

(a) The development of a project shall be deemed to have been initiated under this part if a housing authority has issued any bonds, notes, or other obligations to finance the cost thereof.

(b) Bonds or other obligations issued by a housing authority for a project developed or administered under this part shall be security for public deposits and legal investments to the same extent and for the same persons, institutions, associations, corporations, bodies, and officers as bonds or other obligations issued pursuant to other provisions of this article.



§ 8-3-137. Authorization for an authority to undertake projects and to cooperate with or act as agent for federal government; applicability of limitations, restrictions, and requirements in other; scope of powers

(a) This part shall constitute an independent authorization for a housing authority to undertake the development or administration of projects to provide housing for persons engaged or to be engaged in national defense industries or activities and to cooperate with, or act as agent for, the federal government in the development or administration of projects undertaken by the federal government to make housing available for such persons. In acting under this part, a housing authority shall not be subject to any limitations, restrictions, or requirements of other laws (except those relating to land acquisition) which prescribe or limit the procedure or action to be taken in the development or administration of any buildings, property, or public works, including, but not limited to, low-rent housing and slum clearance projects or undertakings or projects of municipal or public corporations or political subdivisions or agencies of the state.

(b) A housing authority may do any and all things necessary or desirable to cooperate with, or act as agent for, the federal government, or to secure financial aid, for the expeditious development or the administration of projects to make housing available for persons engaged or to be engaged in national defense industries or activities and to effectuate the purposes of this part.









Article 2 - Housing Cooperation Law

§ 8-3-150. Short title

This article may be referred to as the "Housing Cooperation Law."



§ 8-3-151. Legislative findings and declaration of necessity

It has been found and declared in Article 1 of this chapter, the "Housing Authorities Law," that there exist in the state unsafe and insanitary housing conditions and a shortage of safe and sanitary dwelling accommodations for persons of low income; that these conditions necessitate excessive and disproportionate expenditures of public funds for crime prevention and punishment, public health and safety, fire and accident protection, and other public services and facilities; and that the public interest requires the remedying of these conditions. It is found and declared that the assistance provided in this article for the remedying of the conditions set forth in Article 1 of this chapter constitutes a public use and purpose and an essential governmental function for which public moneys may be spent, and that the provisions hereinafter enacted are necessary in the public interest.



§ 8-3-152. Definitions

As used in this article, the term:

(1) "Federal government" means the United States of America or any agency or instrumentality, corporate or otherwise, of the United States of America.

(2) "Housing authority" means any housing authority created pursuant to Article 1 of this chapter, the "Housing Authorities Law."

(3) "Housing project" means any work or undertaking of a housing authority pursuant to Article 1 of this chapter or any similar work or undertaking of the federal government.

(4) "State public body" means any city, county, commission, district, authority, or other subdivision or public body of the state.



§ 8-3-153. Powers of state public bodies as to housing projects generally

(a) For the purpose of aiding and cooperating in the planning, undertaking, construction, or operation of housing projects located within the area in which it is authorized to act, any state public body may, upon such terms, with or without consideration, as it may determine:

(1) Dedicate, sell, convey, or lease any of its property to a housing authority or the federal government;

(2) Cause parks, playgrounds, recreational or community facilities, or any other works which it is otherwise empowered to undertake, to be furnished adjacent to or in connection with housing projects;

(3) Furnish, dedicate, close, pave, install, grade, regrade, plan, or replan streets, roads, roadways, alleys, sidewalks, or other places which it is otherwise empowered to undertake;

(4) Plan or replan, zone or rezone any part of such state public body; make exceptions from building regulations and ordinances; and, in the case of a city, change its map;

(5) Cause services to be furnished to a housing authority of the character which such state public body is otherwise empowered to furnish;

(6) Enter into agreements with respect to the exercise by such state public body of its powers relating to the repair, closing, or demolition of unsafe, insanitary, or unfit dwellings;

(7) Notwithstanding any other law, employ any funds belonging to or within the control of such state public body, including funds derived from the sale or furnishing of property or facilities to a housing authority, in the purchase of the bonds or other obligations of a housing authority; and exercise all the rights of any holder of such bonds or other obligations;

(8) Enter into agreements (which may extend over any period, notwithstanding any provision or rule of law to the contrary) with a housing authority or the federal government respecting action to be taken by such state public body pursuant to any of the powers granted by this article. If at any time title to, or possession of, any project is held by any public body or governmental agency authorized by law to engage in the development or administration of low-rent housing, slum clearance, or urban redevelopment projects, including any agency or instrumentality of the United States of America, such agreements shall inure to the benefit of and may be enforced by such public body or governmental agency; and

(9) Do any and all things, necessary or convenient to aid and cooperate in the planning, undertaking, construction, or operation of such housing projects.

(b) With respect to any housing project which a housing authority has acquired or taken over from the federal government and which the housing authority by resolution has found and declared to have been constructed in a manner that will promote the public interest and afford necessary safety, sanitation, and other protection, no state public body shall require any changes to be made in the housing project or the manner of its construction or take any other action relating to such construction.

(c) In connection with any public improvements made by a state public body in exercising the powers granted by this article, such state public body may incur the entire expense thereof. Any law to the contrary notwithstanding, any sale, conveyance, lease, or agreement provided for in this Code section may be made by a state public body without appraisal, public notice, advertisement, or public bidding.



§ 8-3-154. Contracts for payments to state public bodies for improvements, services, and facilities provided

In connection with any housing project located wholly or partly within the area in which it is authorized to act, any state public body may contract with a housing authority or the federal government with respect to the sum or sums, if any, which the housing authority or the federal government may agree to pay, during any year or period of years, to the state public body for the improvements, services, and facilities to be provided by the state public body for the benefit of said housing project or its residents; but in no event shall the amount of such payments exceed the estimated cost to the state public body of the improvements, services, or facilities to be so supplied; provided, however, that the absence of a contract for such payments shall in no way relieve state public bodies of the duty to furnish, for the benefit of said housing project and its residents, customary improvements and such services and facilities as state public bodies usually furnish without a service fee.



§ 8-3-155. Appropriations to an authority by a city or a county for first-year expenses; loans and donations to authority

(a) When any housing authority which is created for any city or county becomes authorized to transact business and exercises its powers therein, the city council or the county commissioners, as the case may be, shall immediately make an estimate of the amount of money necessary for the administrative expense and overhead of such housing authority during the first year thereafter and shall appropriate such amount to the authority out of any moneys in such city or county treasury not appropriated to some other purposes. The moneys so appropriated shall be paid to the authority as a donation.

(b) Any city or county located in whole or in part within the area of operation of a housing authority shall have the power from time to time to lend or donate money to the authority or to agree to take such action. The housing authority, when it has money available therefor, shall make reimbursement for all such loans made to it.



§ 8-3-156. Procedure for exercise of powers granted by article to state public bodies

The exercise by a state public body of the powers granted by this article may be authorized by resolution of the governing body of such state public body. The resolution shall be adopted by a majority of the members of the governing body present at a meeting of said governing body, which resolution may be adopted at the meeting at which such resolution is introduced. Such a resolution or resolutions shall take effect immediately and need not be laid over or published or posted.






Article 3 - Office of Housing

§ 8-3-170. Legislative findings; powers and duties of State Office of Housing

The General Assembly finds and declares that housing is an issue of paramount concern to this state which affects the health, welfare, and safety of the citizens of this state and the economic viability and planned growth of its communities. The General Assembly further finds and declares that the provision of and planning for housing and housing related matters are issues that are intrinsically intertwined with the ability to provide for the financing of housing activities. For this reason, the General Assembly designates the Georgia Housing and Finance Authority as the State Office of Housing and assigns it the following powers and duties:

(1) To be responsible for the planning, development, and implementation of a coordinated state housing program;

(2) To provide technical and financial assistance on housing and housing related matters throughout the state;

(3) To perform such housing related duties as may be assigned it by the Governor or the General Assembly;

(4) To apply for and receive and to administer federal funds under any federal housing program for which the state is an eligible applicant and, in the administration of such funds, to enter into such contracts as it deems necessary and to expend such state funds as the General Assembly may appropriate for such purposes;

(5) To coordinate activities and work in conjunction with the Farmers Home Administration, which activities may include, but not be limited to, processing loan applicants and loans, community outreach activities, and financial assistance in the form of interest or down payment subsidies or write-downs; and

(6) To coordinate housing related activities and work in conjunction with private, federal, or quasi-governmental entities, which entities shall include, but not be limited to, the Federal Housing Administration, the United States Department of Veterans Affairs, the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation, and the Government National Mortgage Association.



§ 8-3-171. State housing goal and report; assistance by other agencies and political subdivisions

The General Assembly affirms the state's policy to provide decent, safe, and affordable housing to all segments of the population of this state. The State Office of Housing is authorized and directed to develop a state housing goal and shall prepare a state housing goal report for presentation to the General Assembly, commencing with the 1990 session and continuing every even-numbered year thereafter. The report shall identify housing needs and housing accomplishments and outline plans for achieving the state housing goal. The state and its agencies, institutions, authorities, commissions, bureaus, and entities which are political subdivisions of the state, cities and counties, local housing authorities, and any urban residential finance authority are authorized and directed to provide such information and perform such duties and functions as may be required to assist the State Office of Housing to prepare its reports and perform its functions.



§ 8-3-172. Funding for single-family housing; construction requirements

(a) The State Office of Housing shall award state or federal funds to construct single-family affordable housing for individuals and families of low and very low income only to persons whose application indicates that the affordable housing that is the subject of the application and for which a building permit is issued on or after July 1, 2000, will be constructed so that:

(1) At least one entrance door, whether located at the front, side, or back of the building:

(A) Is on an accessible route served by a ramp or no-step entrance; and

(B) Has at least a standard 36 inch door;

(2) On the first floor of the building:

(A) Each interior door is at least a standard 32 inch door, unless the door provides access only to a closet of less than 15 square feet in area;

(B) Each hallway has a width of at least 36 inches and is level, with ramped or beveled changes at each door threshold;

(C) Each bathroom wall is reinforced for potential installation of grab bars;

(D) Each electrical panel or breaker box, light switch, or thermostat is not higher than 48 inches above the floor; and

(E) Each electrical plug or other receptacle is at least 15 inches above the floor; and

(3) The main breaker box is located inside the building on the first floor.

(b) A person who builds single-family affordable housing to which this Code section applies may obtain a waiver from the State Office of Housing of the requirement described in subparagraph (a)(1)(A) of this Code section if the cost of grading and other improvements to the terrain which are required in order to meet the requirement of such subparagraph is unreasonably expensive.






Article 4 - Fair Housing

§ 8-3-200. State policy; purposes and construction of article

(a) It is the policy of the State of Georgia to provide, within constitutional limitations, for fair housing throughout the state.

(b) The general purposes of this article are:

(1) To provide for execution in the state of policies embodied in Title VIII of the Civil Rights Act of 1968, as amended by the Fair Housing Amendments Act of 1988;

(2) To safeguard all individuals from discrimination in any aspect relating to the sale, rental, or financing of dwellings or in the provision of brokerage services or facilities in connection with the sale or rental of a dwelling because of that individual's race, color, religion, sex, disability or handicap, familial status, or national origin;

(3) To promote the elimination of discrimination in any aspect relating to the sale, rental, or financing of dwellings or in the provision of brokerage services or facilities in connection with the sale or rental of a dwelling because of a person's race, color, religion, sex, disability or handicap, familial status, or national origin; and

(4) To promote the protection of each individual's interest in personal dignity and freedom from humiliation and the individual's freedom to take up residence wherever such individual chooses; to secure the state against domestic strife and unrest which would menace its democratic institutions; to preserve the public safety, health, and general welfare; and to further the interests, rights, and privileges of individuals within the state.

(c) This article shall be broadly construed to further the general purposes stated in this Code section and the special purposes of the particular provision involved.



§ 8-3-201. Definitions

As used in this article, the term:

(1) "Administrator" means the administrator of the Commission on Equal Opportunity created under Article 2 of Chapter 19 of Title 45.

(2) "Aggrieved person" means any person who claims to have been injured by a discriminatory housing practice or who believes that he or she will be irrevocably injured by a discriminatory housing practice that is about to occur.

(2.1) "Board of commissioners" means the Board of Commissioners of the Commission on Equal Opportunity created by Code Section 45-19-23 or a panel of three members of said board.

(3) "Complainant" means the person, including the administrator, who files a complaint under Code Section 8-3-208.

(4) "Conciliation" means the attempted resolution of issues raised by a complaint, or by the investigation of such complaint, through informal negotiations involving the aggrieved person, the respondent, and the administrator.

(5) "Conciliation agreement" means a written agreement setting forth the resolution of the issues in conciliation.

(6) "Covered multifamily dwelling" means a building which consists of four or more units and has an elevator or the ground floor units of a building which consists of four or more units and does not have an elevator.

(7) "Disability" means, with respect to a person:

(A) A physical or mental impairment which substantially limits one or more of such person's major life activities;

(B) A record of having such an impairment; or

(C) Being regarded as having such an impairment, but such term does not include current, illegal use of or addiction to a controlled substance.

(8) "Discriminatory housing practice" means an act that is unlawful under Code Section 8-3-202, 8-3-203, 8-3-204, 8-3-205, or 8-3-222.

(9) "Dwelling" means any building, structure, or portion thereof which is occupied as, or designed or intended for occupancy as, a residence by one or more families, and any vacant land which is offered for sale or lease for the construction or location thereon of any such building, structure, or portion thereof.

(10) "Familial status" means, with respect to a person:

(A) That the person is a parent of or has legal custody of one or more individuals who have not attained the age of 18 years and such individuals are being domiciled with such parent or legal custodian;

(B) That the person is the designee of a parent or other person having legal custody, with the written permission of the parent or other person, and that one or more individuals who have not attained the age of 18 years are being domiciled with such person; or

(C) That the person is pregnant or is in the process of securing legal custody of any individual who has not attained the age of 18 years.

(11) "Family" includes a single individual.

(12) "Person" means one or more individuals, corporations, partnerships, associations, labor organizations, legal representatives, mutual companies, joint-stock companies, trusts, unincorporated organizations, trustees, trustees in bankruptcy, receivers, or fiduciaries.

(13) "Respondent" means:

(A) The person or other entity or the state or local government or agency accused in a complaint of an unfair housing practice; and

(B) Any other person or entity identified in the course of an investigation and notified as required with respect to respondents so identified under subsection (d) of Code Section 8-3-207.

(14) "State" means the State of Georgia.

(15) "To rent" means to lease, to sublease, to let, and otherwise to grant for a consideration the right to occupy premises not owned by the occupant.



§ 8-3-202. Unlawful practices in selling or renting dwellings; exceptions

(a) Except as exempted by subsection (b) or (d) of this Code section or Code Section 8-3-205, it shall be unlawful:

(1) To refuse to sell or rent after the making of a bona fide offer, or to refuse to negotiate for the sale or rental of, or otherwise make unavailable or deny, a dwelling to any person because of race, color, religion, sex, disability, familial status, or national origin;

(2) To discriminate against any person in the terms, conditions, or privileges of sale or rental of a dwelling, or in the provision of services or facilities in connection therewith, because of race, color, religion, sex, disability, familial status, or national origin;

(3) To make, print, or publish or cause to be made, printed, or published any notice, statement, or advertisement, with respect to the sale or rental of a dwelling, that indicates any preference, limitation, or discrimination based on race, color, religion, sex, disability, familial status, or national origin, or an intention to make any such preference, limitation, or discrimination;

(4) To represent to any person because of race, color, religion, sex, disability, familial status, or national origin that any dwelling is not available for inspection, sale, or rental when such dwelling is in fact so available;

(5) For profit, to induce or attempt to induce any person to sell or rent any dwelling by representations regarding the entry or prospective entry into the neighborhood of a person or persons of a particular race, color, religion, sex, familial status, or national origin or with a disability;

(6) To discriminate in the sale or rental, or to otherwise make unavailable or deny, a dwelling to any buyer or renter because of a disability of:

(A) That buyer or renter;

(B) A person residing in or intending to reside in that dwelling after it is sold, rented, or made available; or

(C) Any person associated with that buyer or renter;

(7) (A) To discriminate against any person in the terms, conditions, or privileges of sale or rental of a dwelling, or in the provision of services or facilities in connection with such dwelling, because of a disability of:

(i) That person;

(ii) A person residing in or intending to reside in that dwelling after it is sold, rented, or made available; or

(iii) Any person associated with that person.

(B) For purposes of this paragraph, discrimination includes:

(i) A refusal to permit, at the expense of the person with disabilities, reasonable modifications of existing premises occupied or to be occupied by such person if such modifications may be necessary to afford such person full enjoyment of the premises, except that, in the case of a rental, the landlord may where it is reasonable to do so condition permission for a modification on the renter's agreeing to restore the interior of the premises to the condition that existed before the modification, reasonable wear and tear excepted;

(ii) A refusal to make reasonable accommodations in rules, policies, practices, or services when such accommodations may be necessary to afford such person equal opportunity to use and enjoy a dwelling; or

(iii) In connection with the design and construction of covered multifamily dwellings for first occupancy after March 13, 1991, a failure to design and construct those dwellings in such a manner that:

(I) The public use and common use portions of such dwellings are readily accessible to and usable by persons with disabilities;

(II) All the doors designed to allow passage into and within all premises within such dwellings are sufficiently wide to allow passage by persons with disabilities in wheelchairs; and

(III) All premises within such dwellings contain the following features of adaptive design: (a) an accessible route into and through the dwelling; (b) light switches, electrical outlets, thermostats, and other environmental controls in accessible locations; (c) reinforcements in bathroom walls to allow later installation of grab bars; and (d) usable kitchens and bathrooms such that an individual in a wheelchair can maneuver about the space.

(C) Compliance with the appropriate requirements of the American National Standard for buildings and facilities providing accessibility and usableness for physically disabled people (commonly cited as "ANSI A117.1") suffices to satisfy the requirements of subdivision (B)(iii)(III) of this paragraph.

(D) In regard to persons with disabilities, discrimination includes, in connection with the design and construction of covered multifamily dwellings for first occupancy after March 13, 1991, a failure to design and construct dwellings in such a manner that the dwellings have at least one building entrance on an accessible route, unless it is impracticable to do so because of the terrain or unusual characteristics of the site; or

(8) To require, as a condition of tenancy in public housing, any prohibition or restriction of any lawful possession of a firearm within an individual dwelling unless required by federal law or regulation.

(b) (1) Nothing in this Code section, other than paragraph (3) of subsection (a) of this Code section, shall apply to:

(A) Any single-family dwelling sold or rented by an owner, if:

(i) Such private individual owner does not own more than three such single-family dwellings at any one time;

(ii) Such bona fide private individual owner does not own any interest in, nor is there owned or reserved on his behalf, under any express or voluntary agreement, title to or any right to all or a portion of the proceeds from the sale or rental of more than three such single-family dwellings at any one time;

(iii) Such dwelling is sold or rented:

(I) Without the use in any manner of the sales or rental facilities or the sales or rental services of any real estate broker, agent, or salesman, or of such facilities or services of any person in the business of selling or renting dwellings, or of any employee or agent of any such broker, agent, salesman, or person; and

(II) Without the publication, posting, or mailing, after notice, of any advertisement or written notice in violation of subsection (c) of this Code section; but nothing in this paragraph shall prohibit the use of attorneys, escrow agents, abstractors, title companies, and other such professional assistance as necessary to perfect or transfer the title; or

(B) Rooms or units in dwellings containing living quarters occupied or intended to be occupied by no more than four families living independently of each other, if the owner actually maintains and occupies one of such living quarters as his residence.

(2) In the case of the sale of any such single-family dwelling by a private individual owner not residing in such dwelling at the time of such sale or who was not the most recent resident of such dwelling prior to such sale, the exemption granted by this subsection shall apply only with respect to one such sale within any 24 month period.

(c) For the purposes of subsection (b) of this Code section, a person shall be deemed to be in the business of selling or renting dwellings if:

(1) He has, within the preceding 12 months, participated as principal in three or more transactions involving the sale or rental of any dwelling or any interest therein;

(2) He has, within the preceding 12 months, participated as agent, other than in the sale of his own personal residence, in providing sales or rental facilities or sales or rental services in two or more transactions involving the sale or rental of any dwelling or any interest therein; or

(3) He is the owner of any dwelling designed or intended for occupancy by, or occupied by, five or more families.

(d) Nothing contained in this Code section shall require that a dwelling be made available for rental or lease to an individual whose tenancy would constitute a direct threat to the health or safety of other individuals or whose tenancy would result in substantial physical damage to the property of others.



§ 8-3-203. Unlawful denial of or discrimination in membership or participation in service or organization relating to selling or renting dwellings

It shall be unlawful to deny any person access to or membership or participation in any multiple-listing service, real estate brokers' organization, or other service, organization, or facility relating to the business of selling or renting dwellings or to discriminate against such person in the terms or conditions of such access, membership, or participation on account of race, color, religion, sex, disability, familial status, or national origin.



§ 8-3-204. Discrimination in residential real estate related transactions; appraisals

(a) As used in this Code section, the term "residential real estate related transaction" means any of the following:

(1) The making or purchasing of loans or providing other financial assistance:

(A) For purchasing, constructing, improving, repairing, or maintaining a dwelling; or

(B) Secured by residential real estate; or

(2) The selling, brokering, or appraising of residential real property.

(b) It shall be unlawful for any person or other entity whose business includes engaging in residential real estate related transactions to discriminate against any person in making available such a transaction or in the terms or conditions of such a transaction because of race, color, religion, sex, handicap, familial status, or national origin.

(c) Nothing in this article shall be construed to prohibit a person engaged in the business of furnishing appraisals of real property from taking into consideration factors other than race, color, religion, national origin, sex, handicap, or familial status.



§ 8-3-205. Permissible limitations in sale, rental, or occupancy of dwellings by religious organizations or private clubs; housing for older persons

(a) Nothing in this article shall prohibit a religious organization, association, or society, or any nonprofit institution or organization operated, supervised, or controlled by or in conjunction with a religious organization, association, or society, from limiting the sale, rental, or occupancy of dwellings which it owns or operates for other than a commercial purpose to persons of the same religion or from giving preference to such persons unless membership in such religion is restricted on account of race, color, sex, handicap, familial status, or national origin. Nothing in this article shall prohibit a private club not in fact open to the public, which as an incident to its primary purpose or purposes provides lodgings which it owns or operates for other than a commercial purpose, from limiting the rental or occupancy of such lodgings to its members or from giving preference to its members.

(b) (1) As used in this subsection, the term "housing for older persons" means housing:

(A) Provided under any state or federal program that the administrator determines is specifically designed and operated to assist elderly persons as defined in the state or federal program;

(B) Intended for, and solely occupied by, persons 62 years of age or older; or

(C) Intended and operated for occupancy by at least one person 55 years of age or older per unit. In determining whether housing qualifies as housing for older persons under this subsection, the administrator shall develop regulations which require at least the following factors:

(i) The existence of significant facilities and services specifically designed to meet the physical or social needs of older persons, or, if the provision of such facilities and services is not practicable, that such housing is necessary to provide important housing opportunities for older persons;

(ii) That at least 80 percent of the units are occupied by at least one person 55 years of age or older per unit; and

(iii) The publication of and adherence to policies and procedures which demonstrate an intent by the owner or manager to provide housing for persons 55 years of age or older.

(2) Nothing in this article limits the applicability of any reasonable local, state, or federal restrictions regarding the maximum number of occupants permitted to occupy a dwelling. The provisions in this article regarding familial status shall not apply with respect to housing for older persons.

(3) Housing shall not fail to meet the requirements for housing for older persons by reason of:

(A) Persons residing in such housing as of March 12, 1989, who do not meet the age requirements of subparagraph (B) or (C) of paragraph (1) of this subsection; provided, however, that new occupants of such housing meet the age requirements of subparagraph (B) or (C) of paragraph (1) of this subsection; or

(B) Unoccupied units; provided, however, that such units are reserved for occupancy by persons who meet the age requirements of subparagraph (B) or (C) of paragraph (1) of this subsection.

(4) Nothing in this article prohibits conduct against a person because such person has been convicted by any court of competent jurisdiction of the illegal manufacture or distribution of a controlled substance.



§ 8-3-206. Powers and duties of administrator; housing and urban development programs of other agencies

(a) The authority and responsibility for administering this article shall be vested in the administrator of the Commission on Equal Opportunity.

(b) The administrator may delegate any of the administrator's functions, duties, and powers to employees of the Commission on Equal Opportunity or to boards of such employees, including functions, duties, and powers with respect to investigating, conciliating, hearing, determining, ordering, certifying, reporting, or otherwise acting as to any work, business, or matter under this article. Insofar as possible, conciliation meetings shall be held in the cities or other localities where the discriminatory housing practices allegedly occurred.

(c) All departments and agencies of state government shall administer their programs and activities relating to housing and urban development in a manner affirmatively to further the purposes of this article and shall cooperate with the administrator to further such purposes.

(d) The administrator shall:

(1) Make studies with respect to the nature and extent of discriminatory housing practices in representative communities, urban, suburban, and rural, throughout the state;

(2) Publish in print or electronically and disseminate reports, recommendations, and information derived from such studies;

(3) Cooperate with and render technical assistance to local and other public or private agencies, organizations, and institutions which are formulating or carrying on programs to prevent or eliminate discriminatory housing practices;

(4) Administer the programs and activities relating to housing in a manner affirmatively to further the policies of this article;

(5) Adopt, promulgate, amend, and rescind, subject to the approval of the Governor after giving proper notice and hearing to all interested parties pursuant to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," such rules and regulations as may be necessary to carry out the provisions of this article;

(6) Cooperate with the United States Department of Housing and Urban Development created by Section 10(b) of the Department of Housing and Urban Development Act of 1965 (79 Stat. 667) and with other federal and local agencies in order to achieve the purposes of Title VIII of the Civil Rights Act of 1968 (82 Stat. 81), as amended by the Fair Housing Amendments Act of 1988 (102 Stat. 1619), and to cooperate with other federal and local agencies in order to achieve the purposes of this article;

(7) Accept gifts, bequests, grants, or other public or private payments on behalf of the state and pay such moneys into the state treasury;

(8) Accept on behalf of the state reimbursement pursuant to Section 810 of the Civil Rights Act of 1968 (82 Stat. 85), as amended by the Fair Housing Amendments Act of 1988 (102 Stat. 1625), for services rendered to assist the United States Department of Housing and Urban Development; and

(9) Maintain with the United States Department of Housing and Urban Development status as a "certified agency" under Section 810 of the Civil Rights Act of 1968 (82 Stat. 85), as amended by the Fair Housing Act of 1988 (102 Stat. 1625), and as provided by the rules and regulations of said department.

(e) In any case where the federal Department of Housing and Urban Development has initiated an investigation or any action or proceedings against any person relative to any acts or omissions by such person which may be in violation of this article, the administrator shall have no authority to initiate or pursue against such person any investigation, civil action, or administrative enforcement covered by the provisions of this article with regard to the same acts or omissions or facts or circumstances to which the federal investigation or proceedings are applicable.



§ 8-3-207. Educational and conciliatory activities; conferences; consultation as to extent of discrimination; reports

The administrator shall commence such educational and conciliatory activities as in the administrator's judgment will further the purposes of this article. The administrator shall call conferences of persons in the housing industry and other interested parties to acquaint them with this article and the administrator's suggested means of implementing this article and shall endeavor with their advice to work out programs of voluntary compliance and of enforcement. The administrator shall consult with state and local officials and other interested parties to learn the extent, if any, to which housing discrimination exists in this state, and whether and how enforcement programs might be utilized to combat such discrimination in connection with the administrator's enforcement of this article. The administrator shall issue reports on such conferences and consultations as the administrator deems appropriate.



§ 8-3-208. Discriminatory housing practice complaint procedures

(a) An aggrieved person may, not later than one year after an alleged discriminatory housing practice has occurred or terminated, file a complaint with the administrator alleging such discriminatory housing practice. The administrator, on the administrator's own initiative, may also file such a complaint. Complaints shall be in writing and under oath and shall contain such information and be in such form as the administrator requires. Upon the filing of a complaint under this subsection, the administrator shall serve notice upon the aggrieved person acknowledging the filing and advising the aggrieved person of procedural time limits and the choice of forums provided under this article.

(b) The administrator shall, not later than ten days after the filing of a complaint or the identification of an additional respondent under subsection (d) of this Code section, serve on the respondent a notice identifying the alleged discriminatory housing practice and advising such respondent of the procedural rights and obligations under this article, together with a copy of the original complaint. Each respondent may file, not later than ten days after receipt of notice from the administrator, an answer to the complaint.

(c) Complaints and answers shall be verified and may be reasonably and fairly amended at any time.

(d) A person who is not named as a respondent in a complaint, but who is identified as a respondent in the course of an investigation, may be joined as an additional or substitute respondent upon written notice to such person from the administrator as provided in subsection (b) of this Code section. In addition to meeting the requirements of subsection (b) of this Code section, the notice shall explain the basis for the administrator's belief that such person is properly joined as a respondent.



§ 8-3-209. Investigations; conciliation agreements; final report; breach of conciliation agreement; disclosure; action for temporary relief; transmittal of information

(a) The administrator shall investigate an alleged discriminatory housing practice and complete such investigation within 100 days after the filing of a complaint unless it is impracticable to do so. If the administrator is unable to complete the investigation within 100 days after the filing of a complaint, the administrator shall notify the complainant and respondent of the reasons for the failure to complete the investigation.

(b) During the period beginning with the filing of such complaint and ending with the filing of a charge or a dismissal by the administrator, the administrator shall, to the extent feasible, engage in conciliation with respect to such complaint. A conciliation agreement arising out of such conciliation shall be an agreement between the respondent and the complainant and shall be subject to approval by the administrator. A conciliation agreement may provide for binding arbitration of the dispute arising from the complaint. Any such arbitration that results from a conciliation agreement may award appropriate relief, including monetary relief. Each conciliation agreement shall be made public unless the complainant and respondent otherwise agree and the administrator determines that disclosure is not required to further the purposes of this article.

(c) At the end of each investigation under this Code section, the administrator shall prepare a final investigative report containing the following:

(1) The names and dates of contacts with witnesses;

(2) A summary and the dates of correspondence and other contacts with the aggrieved person and the respondent;

(3) A summary description of other pertinent records;

(4) A summary of witness statements; and

(5) Answers to interrogatories.

A final report under this subsection may be amended if additional evidence is later discovered.

(d) Whenever the administrator has reasonable cause to believe that a respondent has breached a conciliation agreement, the administrator shall refer the matter to the Attorney General with a recommendation that a civil action be filed for the enforcement of such agreement.

(e) (1) Nothing said or done in the course of conciliation under this article may be made public or used as evidence in a subsequent proceeding under this article without the written consent of the parties concerned.

(2) Notwithstanding paragraph (1) of this subsection, the administrator shall make available to the aggrieved person and the respondent at any time upon request following completion of the administrator's investigation information derived from an investigation and any final investigative report relating to that investigation.

(f) (1) If the administrator concludes at any time following the filing of a complaint that prompt judicial action is necessary to carry out the provisions of this article, the administrator may authorize a civil action for appropriate temporary or preliminary relief pending final disposition of the complaint under this Code section. Upon such authorization, the Attorney General may commence and maintain such an action. Any temporary restraining order or other order granting preliminary or temporary relief shall be issued in accordance with Chapter 11 of Title 9, the "Georgia Civil Practice Act." The commencement of a civil action under this subsection does not affect the initiation or continuation of administrative proceedings under this Code section and Code Sections 8-3-213 and 8-3-214.

(2) Whenever the administrator has reason to believe that a basis may exist for the commencement of proceedings against any respondent under subsection (a) of Code Section 8-3-218 or for proceedings by any governmental licensing or supervisory authorities, the administrator shall transmit the information upon which such belief is based to the Attorney General, or to such authorities, as the case may be.



§ 8-3-210. Procedure where local fair housing law applicable

Wherever a local fair housing law provides rights and remedies for alleged discriminatory housing practices which are substantially equivalent, as certified by the Secretary of Housing and Urban Development as provided in Section 810 of the federal Fair Housing Amendments Act of 1988, to the rights and remedies provided under this article, the administrator shall notify the appropriate local agency of any complaint filed which appears to constitute a violation of the local fair housing law, and the administrator shall take no further action with respect to such complaint if the local law enforcement official has, within 30 days from the date the alleged offense was brought to his attention, commenced proceedings in the matter. In no event shall the administrator take further action unless the administrator certifies that, in the administrator's judgment under the circumstances of the particular case, the protection of the rights of the parties or the interests of justice require such action.



§ 8-3-211. Procedure on filing of discriminatory housing practice complaint

(a) The administrator shall, within 100 days after the filing of the complaint, determine based on the facts whether reasonable cause exists to believe that a discriminatory housing practice has occurred or is about to occur, unless it is impracticable to do so or unless the administrator has approved a conciliation agreement with respect to the complaint. If the administrator is unable to make the determination within 100 days after the filing of the complaint, the administrator shall notify the complainant and respondent in writing of the reasons for not doing so.

(b) (1) If the administrator determines that reasonable cause exists to believe that a discriminatory housing practice has occurred or is about to occur, the administrator shall, except as provided in paragraph (3) of this subsection, immediately issue a charge on behalf of the aggrieved person.

(2) The charge shall consist of a short and plain statement of the facts upon which the administrator has found reasonable cause to believe that a discriminatory housing practice has occurred or is about to occur, shall be based on the final investigative report, and need not be limited to the facts or grounds alleged in the complaint.

(3) If, after investigation, the administrator determines that the matter involves the legality of any state or local zoning or other land use law or ordinance, the administrator shall immediately refer the matter to the Attorney General for appropriate action instead of issuing such charge.

(c) If the administrator determines that no reasonable cause exists to believe that a discriminatory housing practice has occurred or is about to occur, the administrator shall promptly dismiss the complaint. The administrator shall make public disclosure of each such dismissal. The administrator may not issue a charge under this Code section regarding an alleged discriminatory housing practice after the beginning of the trial of a civil action commenced by the aggrieved party under an act of Congress or a state law, seeking relief with respect to that discriminatory housing practice. After the administrator issues a charge under this Code section, the administrator shall cause a copy thereof to be served on each respondent named in such charge, together with a notice of opportunity for a hearing at a time and place specified in the notice, and on each aggrieved person on whose behalf the complaint was filed.



§ 8-3-212. Subpoenas and discovery; penalties for violations

(a) The administrator may issue subpoenas and order discovery in aid of investigations and hearings under this article. Such subpoenas and discovery may be ordered to the same extent and subject to the same limitations as would apply if the subpoenas or discovery were ordered or served in aid of a civil action in superior court in which the investigation is taking place.

(b) Witnesses summoned by a subpoena under this Code section shall be entitled to the same witness and mileage fees as witnesses in proceedings in superior courts. Fees payable to a witness summoned by a subpoena issued at the request of a party shall be paid by the party.

(c) (1) Any person who willfully fails or neglects to attend and testify or to answer any lawful inquiry or to produce records, documents, or other evidence, if it is in such person's power to do so, in obedience to the subpoena or other lawful order under subsection (a) of this Code section, shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than $1,000.00.

(2) Any person who, with intent thereby to mislead another person in any proceeding under this article:

(A) Makes or causes to be made any false entry or statement of fact in any report, account, record, or other document produced pursuant to subpoena or other lawful order under subsection (a) of this Code section;

(B) Willfully neglects or fails to make or to cause to be made full, true, and correct entries in such reports, accounts, records, or other documents; or

(C) Willfully mutilates, alters, or by any other means falsifies any documentary evidence

shall be guilty of a misdemeanor and shall be fined not more than $1,000.00.



§ 8-3-213. State action for enforcement; fines; damages; civil action by local agency; administrative proceeding

(a) (1) When a charge is filed to initiate an administrative complaint under Code Section 8-3-208, a complainant, a respondent, or an aggrieved person on whose behalf the complaint was filed may elect to have the claims asserted in that charge decided in a civil action brought by the Attorney General on behalf of the aggrieved person as provided under paragraph (2) of this subsection in lieu of a hearing under subparagraph (e)(1)(A) or (e)(1)(B) of this Code section. The election must be made not later than 20 days after the receipt by the electing person of service under Code Section 8-3-211 or, in the case of the administrator, not later than 20 days after such service. The person making such election shall give notice of doing so to the administrator and to all other complainants and respondents to whom the charge relates.

(2) If the administrator has been unable to obtain voluntary compliance or as a result of an investigation under Code Section 8-3-209 finds that there is reasonable cause to believe that a discriminatory housing practice has occurred, at the recommendation of the administrator, the Attorney General, after reviewing the administrator's findings and determining that such findings are well grounded in fact and warranted by law, shall bring an action in the name of the state on behalf of the aggrieved person to enforce the provisions of this article.

(3) If an election is made under paragraph (1) or (2) of this subsection, the administrator shall authorize and, not later than 30 days after the election is made, the Attorney General, after reviewing the administrator's charge and determining that such charge is well grounded in fact and warranted by law, shall commence a civil action on behalf of the aggrieved person seeking relief under this Code section in a superior court.

(b) Whenever an action filed in court pursuant to paragraph (2) of subsection (a) of this Code section or Code Section 8-3-217 or 8-3-218 comes to trial, the administrator shall immediately terminate all efforts to obtain voluntary compliance.

(c) (1) The court may impose the following fines if the respondent has been adjudged to have committed a discriminatory housing practice:

(A) Up to $10,000.00, if the respondent has not previously been found guilty of committing a discriminatory housing practice;

(B) Up to $25,000.00, if the respondent has been found guilty of committing one prior discriminatory housing practice within the preceding five years; or

(C) Up to $50,000.00, if the respondent has been found guilty of committing two or more discriminatory housing practices within the preceding seven years.

(2) The court may award reasonable attorney's fees and costs to the administrator or aggrieved person in any action in which the administrator or aggrieved person prevails or to the respondent in any action in which the respondent prevails only upon a showing that the action is frivolous, unreasonable, or without foundation.

(3) In addition to the remedies set forth in paragraphs (1) and (2) of this subsection, the court may award actual damages and punitive damages to the aggrieved person. Punitive damages awarded under this subsection may be awarded only when the evidence shows that the respondent's actions showed willful misconduct, malice, fraud, wantonness, oppression, or that entire want of care which would raise the presumption of conscious indifference to consequences or to the rights of the aggrieved party.

(d) Any local agency certified as substantially equivalent by the secretary of housing and urban development pursuant to Section 810 of the federal Fair Housing Amendments Act of 1988 may institute a civil action in any appropriate court, including superior court, if it is unable to obtain voluntary compliance with the local fair housing law. The agency need not have petitioned for an administrative hearing or exhausted its administrative remedies prior to bringing a civil action. The court may impose fines as provided in the local fair housing law.

(e) (1) If the administrator is unable to obtain voluntary compliance with this article and has reasonable cause to believe that a discriminatory housing practice has occurred:

(A) The administrator may institute an administrative proceeding under Chapter 13 of Title 50; or

(B) The person aggrieved may request administrative relief under Chapter 13 of Title 50 within 20 days after receipt of service of a charge filed under Code Section 8-3-211.

When an administrative hearing is to be instituted under subparagraph (A) or (B) of this paragraph, the administrator shall refer the case to the board of commissioners to conduct a hearing in accordance with this article. The board of commissioners shall designate a panel of three of its members, one of which must be an attorney licensed to practice law in the state, and that tribunal shall have all the power and authority granted to agencies in conducting hearings and rendering final orders under Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," including, but not limited to, subpoena power.

(2) Not more than seven working days after the case has been referred to the board of commissioners, the administrator shall serve on the respondent and the person aggrieved or the aggrieved person's attorney by registered or certified mail or statutory overnight delivery a written notice together with a copy of the complaint requiring the respondent to answer the charges contained therein at a hearing before the board of commissioners at a time and place specified in the notice. Such notice must contain all general and specific charges against the respondent.

(3) The respondent shall serve an answer with the board of commissioners by registered or certified mail or statutory overnight delivery not more than 20 working days after receipt of the notice of hearing, which 20 working days may be extended by the board of commissioners in the board of commissioners' discretion for an additional time not to exceed ten working days. The respondent's answer must show by a certificate of service that the respondent has served a copy of the answer on the complainant or the complainant's attorney at the last known address of the complainant or the complainant's attorney where the complainant is represented by an attorney. Upon leave of the board of commissioners, the complainant may amend the charges contained in the notice of hearing. The respondent may amend an answer at any time prior to the hearing or, upon leave of the board of commissioners, may amend thereafter. No final order shall be issued unless the respondent has had the opportunity of a hearing on the charges contained in the notice of hearing or amendment on which the final order is based. If the respondent fails to answer the complaint, the board of commissioners may enter the respondent's default. Unless the default is set aside for good cause shown, the hearing may proceed under the available evidence.

(4) At any time after a notice of hearing is served upon a respondent, discovery shall be authorized in the same manner and fashion as discovery is permitted under Code Sections 9-11-26 through 9-11-37. Any order contemplated in Code Sections 9-11-26 through 9-11-37 may be issued by the board of commissioners. Judicial enforcement of any such order may be obtained by the complainant or respondent in the same manner as is provided for the enforcement of final orders in Code Section 45-19-40.

(5) A respondent who has filed an answer or whose default in answering has been set aside for good cause shown may appear at the hearing, may examine and cross-examine witnesses and the complainant, and may offer evidence. The complainant and, at the discretion of the board of commissioners, any other person may intervene, examine and cross-examine witnesses, and present evidence.

(6) Efforts at conference, conciliation, and persuasion shall not be received in evidence.

(7) Testimony taken at the hearing shall be under oath and shall be stenographically or otherwise recorded by a certified court reporter. After the hearing, the board of commissioners at the board of commissioners' discretion may take further evidence or hear arguments upon notice to all parties with an opportunity to be present.

(8) Except as otherwise specifically provided for in this article, all proceedings of the board of commissioners shall be conducted as provided for with respect to contested cases in Chapter 13 of Title 50.



§ 8-3-214. Orders of board of commissioners

(a) If the board of commissioners determines that the respondent has not engaged in a discriminatory housing practice, the board of commissioners shall state the board of commissioners' findings of fact and conclusions of law and shall issue a final order within 30 days after the hearing unless, for good cause shown, such time is extended by the board of commissioners, dismissing the complaint.

(b) If the board of commissioners determines that the respondent has engaged in a discriminatory housing practice, the board of commissioners shall state the board of commissioners' findings of fact and conclusions of law and shall issue a final order within 30 days after the hearing unless, for good cause shown, such time is extended by the board of commissioners, granting such relief as may be appropriate, which may include actual compensatory damages suffered by the aggrieved person and injunctive or other equitable relief and reasonable attorney's fees and costs. A prevailing respondent may be awarded reasonable attorney's fees and costs only upon a showing that the proceeding is frivolous, unreasonable, or without foundation. Attorney's fees may be awarded against a complainant or an aggrieved party if such party joined in the proceeding on its own as an intervening party.

(c) No order of the board of commissioners shall affect any contract, sale, encumbrance, or lease consummated before the issuance of such order and involving a bona fide purchaser, encumbrancer, or tenant without actual notice of the charge filed under this article. In the case of an order with respect to a discriminatory housing practice that occurred in the course of a business subject to licensing or regulation by a governmental agency, the administrator shall, not later than 30 days after the date of the issuance of such order, or, if such order is judicially reviewed, 30 days after such order is in substance affirmed upon review, send copies of the findings of fact, conclusions of law, and the order to that governmental agency and recommend to that governmental agency appropriate disciplinary action. In the case of an order against a respondent against whom another order was issued within the preceding five years under this Code section, the administrator shall send a copy of each such order to the Attorney General.

(d) If the board of commissioners finds that the respondent has not engaged or is not about to engage in a discriminatory housing practice, as the case may be, the board of commissioners shall enter an order dismissing the charge. The administrator shall make public disclosure of each such dismissal.



§ 8-3-215. Appeal from order of board of commissioners; attorney's fees and costs

(a) Any party to a hearing before the board of commissioners may appeal any adverse final order of the board of commissioners by filing a petition for review in the superior court in the county in which the alleged unlawful practice occurred or in the superior court of the residence of the respondent within 30 days of the issuance of the final order. The board of commissioners shall not be a named party. The administrator must be served with a copy of the petition for review. Within 30 days after the petition is served on the administrator, the administrator shall forward to the court a certified copy of the record of the hearing before the board of commissioners, including the transcript of the hearing before the board of commissioners and all evidence, administrative pleadings, and orders, or the entire record if no hearing has been held. For good cause shown, the court may require or permit subsequent corrections or additions to the record. All appeals for judicial review shall be in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act"; provided, however, that if any provisions of Chapter 13 of Title 50 conflict with any provision of this article, this article controls.

(b) The court shall not substitute its judgment for that of the board of commissioners as to the weight of the evidence on questions of fact. The court may affirm a final order of the board of commissioners or remand the case for further proceedings. The court may reverse or modify the final order if substantial rights of the appellant have been prejudiced because the administrative findings, inferences, conclusions, or decisions are:

(1) In violation of constitutional or statutory provisions;

(2) In excess of the statutory authority of the agency;

(3) Made upon unlawful procedures;

(4) Affected by other error of law;

(5) Not supported by substantial evidence, which shall mean that the record does not contain such relevant evidence as a reasonable mind might accept as adequate to support said findings, inferences, conclusions, or decisions; or

(6) Arbitrary, capricious, or characterized by abuse of discretion or clearly unwarranted exercise of discretion.

(c) If, upon judicial review of any order of the board of commissioners or in a proceeding in which a complainant seeks enforcement of a conciliation agreement, the court rules in favor of the complainant, then the court may in its discretion render an award of reasonable attorney's fees and costs of litigation in the superior court to the complainant. A prevailing respondent may be awarded court costs and reasonable attorney's fees only upon a showing that the action is frivolous, unreasonable, or without foundation.



§ 8-3-216. Filing order of administrator or board of commissioners in superior court and judgment thereon

Any person affected by a final order of the administrator or the board of commissioners may file in the superior court of the county of the residence of the respondent a certified copy of a final order of the administrator or of the board of commissioners unappealed from or of a final order of the board of commissioners affirmed upon appeal, whereupon said court shall render judgment in accordance therewith and notify the parties. Such judgment shall have the same effect and all proceedings in relation thereto shall thereafter be the same as though the judgment had been rendered in an action duly heard and determined by the court.



§ 8-3-217. Civil actions by aggrieved persons

(a) (1) An aggrieved person may commence a civil action in an appropriate superior court not later than two years after the occurrence or the termination of an alleged discriminatory housing practice or the breach of a conciliation agreement entered into under this article, whichever occurs last, to obtain appropriate relief with respect to such discriminatory housing practice or breach of a conciliation agreement.

(2) The computation of such two-year period shall not include any time during which an administrative proceeding under this article was pending with respect to a complaint or charge under this article based upon such discriminatory housing practice. This paragraph does not apply to actions arising from a breach of a conciliation agreement.

(3) An aggrieved person may commence a civil action under this subsection whether or not a complaint has been filed under Code Section 8-3-208 and without regard to the status of any such complaint, but if the administrator has obtained a conciliation agreement with the consent of an aggrieved person, no action may be filed under this subsection by such aggrieved person with respect to the alleged discriminatory housing practice which forms the basis for such complaint except for the purpose of enforcing the terms of such conciliation agreement.

(4) An aggrieved person may not commence a civil action under this subsection with respect to an alleged discriminatory housing practice which forms the basis of a charge issued by the administrator if the board of commissioners has commenced a hearing on the record under this article with respect to such charge.

(b) (1) The court may grant as relief, as it deems appropriate, any permanent or temporary injunction, temporary restraining order, or other order and may award to the plaintiff reasonable attorney's fees, court costs, actual damages, and punitive damages not to exceed penalties permitted by the federal Fair Housing Amendments Act of 1988, 42 U.S.C. Section 3601, et seq., as amended. Punitive damages may be awarded under this article only when the evidence shows that the respondent's actions showed willful misconduct, malice, fraud, wantonness, oppression, or that entire want of care which would raise the presumption of conscious indifference to consequences or to the rights of the aggrieved party.

(2) Where it is proved that the aggrieved party took an active part in the initiation, continuation, or procurement of civil proceedings against a respondent, the aggrieved party may be liable for abusive litigation as provided for in Article 5 of Chapter 7 of Title 51.

(c) Relief granted under this Code section shall not affect any contract, sale, encumbrance, or lease consummated before the granting of such relief and involving a bona fide purchaser, lessee, or tenant without actual notice of a complaint filed with the administrator or civil action under this Code section.

(d) Upon timely application, the Attorney General may intervene in such civil action if the Attorney General certifies that the case is of general public importance. Upon such intervention, the Attorney General may obtain such relief as would be available to the Attorney General under Code Section 8-3-218 in a civil action to which such Code section applies.



§ 8-3-218. Civil actions by Attorney General

(a) Whenever the Attorney General has reasonable cause to believe that any person or group of persons is engaged in a pattern or practice of resistance to the full enjoyment of any of the rights granted by this article or that any group of persons has been denied any of the rights granted by this article and such denial raises an issue of general public importance, the Attorney General may commence a civil action in any appropriate superior court.

(b) (1) The Attorney General may commence a civil action in any appropriate superior court for appropriate relief with respect to a discriminatory housing practice referred to the Attorney General by the administrator under paragraph (3) of subsection (b) of Code Section 8-3-211. A civil action brought under this paragraph may be commenced not later than 180 days from the date a reasonable cause determination is issued by the administrator.

(2) The Attorney General may commence a civil action in any appropriate superior court for appropriate relief with respect to breach of a conciliation agreement referred to the Attorney General by the administrator under subsection (d) of Code Section 8-3-209. A civil action brought under this paragraph may be commenced not later than the expiration of 90 days after the referral of the alleged breach under subsection (d) of Code Section 8-3-209.

(c) The Attorney General, on behalf of the administrator or other party at whose request a subpoena is issued under this article, may enforce such subpoena in appropriate proceedings in the superior court for the county in which the person to whom the subpoena was addressed resides, was served, or transacts business.

(d) (1) In a civil action brought under subsection (a) or (b) of this Code section, the court:

(A) May award such preventive relief, including a permanent or temporary injunction, restraining order, or other order against the persons responsible for a violation of this article as is necessary to assure the full enjoyment of the rights granted by this article;

(B) May award such other relief as the court deems appropriate, including actual damages to persons aggrieved; and

(C) May, to vindicate the public interest, assess a civil penalty against the respondent:

(i) In an amount not exceeding $50,000.00 for a first violation; or

(ii) In an amount not exceeding $100,000.00 for any subsequent violation.

(2) In a civil action brought under subsection (a) or (b) of this Code section, the court in its discretion may allow the prevailing party reasonable attorney's fees and costs; provided, however, that a respondent may be awarded reasonable attorney's fees and court costs only upon a showing that the action is frivolous, unreasonable, or without foundation.

(e) Upon timely application, any person may intervene in a civil action commenced by the Attorney General under subsection (a) or (b) of this Code section which involves an alleged discriminatory housing practice with respect to which such person is an aggrieved person or a conciliation agreement to which such person is a party. The court may grant such appropriate relief to any such intervening party as is authorized to be granted to a plaintiff in a civil action under Code Section 8-3-217.



§ 8-3-219. Expediting of actions under Code Section 8-3-217 or 8-3-218

Any court in which a proceeding is instituted under Code Section 8-3-217 or 8-3-218 shall assign the case for hearing at the earliest practicable date and cause the case to be expedited.



§ 8-3-220. Adoption of provisions in local ordinance

A political subdivision of this state may adopt verbatim the laws against discriminatory housing practices cited in Code Section 8-3-202, 8-3-203, 8-3-204, 8-3-205, or 8-3-222 of this article as a local ordinance but may not expand or reduce the rights granted by this article.



§ 8-3-221. Cooperation with federal and local agencies

The administrator may cooperate with federal and local agencies charged with the administration of federal and local fair housing laws or ordinances and, with the consent of such agencies, utilize the services of such agencies and their employees. In furtherance of such cooperative efforts, the administrator may enter into written agreements with such federal or local agencies. All agreements and terminations thereof shall be published in the Official Compilation of the Rules and Regulations of the State of Georgia.



§ 8-3-222. Coercion, intimidation, threats, or interference

It shall be unlawful to coerce, intimidate, threaten, or interfere with any person in the exercise or enjoyment of, or on account of such person's having exercised or enjoyed, or on account of such person's having aided or encouraged any other person in the exercise or enjoyment of, any right granted or protected by this article.



§ 8-3-223. Compliance with federal law

Compliance with the provisions of the Fair Housing Amendments Act of 1988 (Pub. L. No. 100-430) shall be deemed compliance with the provisions of paragraph (7) of Code Section 8-3-201 and subparagraph (a)(7)(B) of Code Section 8-3-202. In addition, should any provision of this article relating to the treatment of persons with disabilities be in conflict with any provision of the Fair Housing Amendments Act of 1988, then the provisions of the latter shall prevail.






Article 5 - Housing Trust Fund for the Homeless

§ 8-3-300. Short title

This article shall be known and cited as the "State Housing Trust Fund for the Homeless Act."



§ 8-3-301. Definitions

As used in this article, the term:

(1) "Commission" means the State Housing Trust Fund for the Homeless Commission created in Code Section 8-3-306.

(2) "Homeless" means persons and families who have no access to or can reasonably be expected not to have access to either traditional or permanent housing which can be considered safe, sanitary, decent, and affordable.

(3) "Low-income persons" means persons or families who lack the income necessary, as determined solely by the commission, to enable them, without financial assistance, to secure safe, sanitary, decent, and affordable housing.

(4) "Member" means a member appointed to serve on the State Housing Trust Fund for the Homeless Commission.

(5) "Qualified sponsor" means a nonprofit, for profit, or governmental sponsor of a residential housing project.

(6) "Residential housing project" means a program designed to enhance residential housing opportunities for low-income persons. Such projects include, but are not limited to, financing in whole or in part the acquisition, rehabilitation, improvement, or construction of residential rental housing and interest rate or down payment assistance programs designed to enhance home ownership opportunities.

(7) "Trust fund" means the State Housing Trust Fund for the Homeless created in Code Section 8-3-302.



§ 8-3-302. Fund created

The State Housing Trust Fund for the Homeless is created as a separate fund in the state treasury. The fund shall be expended only as provided in this article.



§ 8-3-303. Amounts credited to trust fund

The state treasurer shall credit to the trust fund all amounts appropriated or otherwise donated to such trust fund. All funds appropriated to or otherwise paid or credited to the trust fund shall be presumptively concluded to have been committed to the purpose for which they have been appropriated or paid and shall not lapse.



§ 8-3-304. Investments

The state treasurer shall invest trust fund money in the same manner in which state funds are invested as authorized by the State Depository Board pursuant to Article 3 of Chapter 17 of Title 50.



§ 8-3-305. Payments from fund

The Office of the State Treasurer shall be authorized to draw a warrant or warrants upon the trust fund upon receipt of an order for payment of the State Housing Trust Fund for the Homeless Commission, which order for payment has been approved by the Governor.



§ 8-3-306. Commission established; members; officers; support personnel; appropriations and budget through Department of Community Affairs

(a) There is established the State Housing Trust Fund for the Homeless Commission which shall consist of nine members. Two of the nine members shall be the commissioner of community affairs, or his or her designee, and either the chairperson of the Board of Community Affairs or a member of the Board of Community Affairs designated by the chairperson. The Governor shall appoint the remaining seven public members. The public members shall be knowledgeable in the area of housing and, to the extent practicable, shall represent diverse housing concerns. Public members shall serve for a term of four years except that initial appointments shall be staggered as follows: three of the appointees shall serve an initial term of four years and four of the appointees shall serve an initial term of two years. Public members shall continue in office until their successors have been appointed and qualified. In the event of a vacancy in the office of a public member by death, resignation, or otherwise, the Governor shall appoint a successor to serve the balance of the unexpired term. Membership on the commission does not constitute public office, and no member shall be disqualified from holding public office by reason of his or her membership.

(b) The commission shall elect a chairperson who shall serve in that position for a term of two years. The commission shall elect such other officers and appoint committees as it deems appropriate.

(c) The commission shall hire no staff but shall contract with the Department of Community Affairs for professional, technical, and clerical support from the Department of Community Affairs as required. In the event that the Department of Community Affairs is unable to provide the professional, technical, or clerical services required, the commission may hire outside consultants on a specified project basis.

(d) Any and all appropriations made to the trust fund pursuant to the general appropriations Act or the supplemental appropriations Act shall be directed through the Department of Community Affairs. The commission shall submit its budget to and through the Department of Community Affairs.



§ 8-3-307. Expense allowance and travel reimbursement for members of commission

Members of the commission shall serve without compensation but shall receive the same expense allowance per day as that received by a member of the General Assembly for each day such member is in physical attendance at a commission meeting, plus either reimbursement for actual transportation costs while traveling by public carrier or the same mileage allowance for use of a personal car in connection with such attendance as members of the General Assembly receive. Notwithstanding the foregoing, no member shall receive said expense allowance or travel reimbursement if said member is entitled to receive an expense allowance or travel reimbursement or salary for performance of duties on some other state board, commission, or entity, by whatever name called, for work performed on that day in the same location. Expense allowances and travel reimbursement shall be paid from moneys appropriated or otherwise available to the trust fund.



§ 8-3-308. Duties of commission

The commission shall:

(1) Meet at such times and places as it shall determine necessary or convenient to perform its duties;

(2) Maintain minutes of its meetings;

(3) Adopt rules and regulations for the transaction of its business;

(4) Accept applications for disbursements of available moneys from the trust fund for residential housing projects; and

(5) Maintain or cause to be maintained records of all expenditures of the commission, all funds received, and all disbursements made.



§ 8-3-309. Acceptance of federal funds; disposition

The commission may accept federal funds granted by Congress or executive order for the purposes of residential housing projects and gifts, grants, and donations from individuals, private organizations, or foundations. All funds received in this manner shall be transmitted to the state treasurer for deposit in the trust fund to be disbursed as other moneys in the trust fund.



§ 8-3-310. Authorized disbursement

(a) The commission may authorize the disbursement of available money from the trust fund for residential housing projects sponsored by a qualified sponsor. The commission may consult, as appropriate, with persons with varied and diverse interests in housing in order to acquaint them with the trust fund and to solicit information relating to housing needs, residential housing projects, and criteria for selection of residential housing projects. The criteria for making such disbursement decisions shall include, but not be limited to, the following:

(1) The number of persons assisted;

(2) The leveraging of money or in-kind services by a qualified sponsor;

(3) The geographic distribution of residential housing projects;

(4) The availability of other forms of assistance; and

(5) Any and all other factors bearing upon the advisability and necessity of the residential housing project.

(b) Funds may also be disbursed from the trust fund to pay expenses of the commission, to pay any and all operating expenses, and to pay for professional, technical, and clerical services provided the commission by the Department of Community Affairs or by other outside sources.



§ 8-3-311. Powers of commission to hold title, foreclose, commence action to protect or enforce rights, and exercise other rights for its benefit or protection

(a) The commission shall have the power to hold title to any residential housing project financed by it, but it shall not be required to do so.

(b) The commission shall have the power to foreclose on any mortgage or security interest in default and to commence any action to protect or enforce any right conferred upon it by any law, mortgage, security agreement, deed of trust, deed to secure debt, contract, or other agreement; to bid for and purchase property which was the subject of such mortgage or security interest at any foreclosure or at any other sale; to accept a deed in lieu of foreclosure; to acquire or take possession of such property; and to exercise any and all rights as provided by law or contract for the benefit or protection of the commission.






Article 6 - Documentation by Home Inspectors

§ 8-3-330. "Home inspector" defined

As used in this article, the term "home inspector" means any person, except an employee of a county, municipality, or political subdivision while engaged in the performance of the duties of his or her employment, who, for consideration, inspects and reports on the condition of any home or single-family dwelling or the grounds, roof, exterior surface, garage or carport, structure, attic, basement or crawl space, electrical system, heating system, air-conditioning system, plumbing, on-site sewerage disposal, pool or hot tub, fireplace, kitchen, appliances, or any combination thereof for a prospective purchaser or seller.



§ 8-3-331. Documentation required

Every home inspector shall provide to the person on whose behalf a home or single-family dwelling is being inspected a written document specifying:

(1) The scope of the inspection, including those structural elements, systems, and subsystems to be inspected;

(2) That the inspection is a visual inspection; and

(3) That the home inspector will notify in writing the person on whose behalf such inspection is being made of any defects noted during the inspection, along with any recommendation that certain experts be retained to determine the extent and corrective action necessary for such defects.



§ 8-3-331.1. Licensing authority of political subdivision

Nothing in this article shall preempt a political subdivision from prescribing licensing requirements for home inspectors.



§ 8-3-332. Criminal penalty

Any person violating any of the provisions of this article shall be guilty of a misdemeanor.









Chapter 4 - Clearance and Rehabilitation of Blighted Areas

§ 8-4-1. Short title

This chapter may be referred to as the "Redevelopment Law."



§ 8-4-2. Legislative findings and declaration of necessity

It is found and declared:

(1) That there exist in many communities within this state blighted areas, as defined in Code Section 8-4-3, or areas in the process of becoming blighted;

(2) That such areas impair economic values and tax revenues; that such areas cause an increase in and spread of disease and crime and constitute a menace to the health, safety, morals, and welfare of the residents of the state; that these conditions necessitate excessive and disproportionate expenditures of public funds for crime prevention and punishment, public health and safety, fire and accident protection, and other public services and facilities;

(3) That the clearance, replanning, and preparation for rebuilding of these areas and the prevention of the reduction of blight and its causes are public uses and purposes for which public money may be spent and private property acquired and are governmental functions of state concern;

(4) That there are also certain areas where the condition of the title, the diverse ownership of the land to be assembled, the street or lot layouts, or other conditions prevent a proper development of the land; that it is in the public interest that such areas, as well as blighted areas, be acquired by eminent domain and made available for sound and wholesome development in accordance with a redevelopment plan; and that the exercise of the power of eminent domain and the financing of the acquisition and preparation of land by a public agency for such redevelopment is likewise a public use and purpose;

(5) That redevelopment activities will stimulate residential construction which is closely correlated with general economic activity; and that such undertakings authorized by this chapter will aid the production of better housing and more desirable neighborhood and community development at lower costs and will make possible a more stable and larger volume of residential construction, which will assist materially in achieving and maintaining full employment;

(6) That there exists an emergency housing shortage of decent, safe, and sanitary dwellings for families of low income; and

(7) That it is in the public interest that advance preparation for such projects and activities be made now; and that the necessity in the public interest for the provisions enacted by this chapter is declared as a matter of legislative determination.



§ 8-4-3. Definitions

As used in this chapter, the term:

(1) "Blighted areas" means:

(A) Areas in which there is a predominance of buildings or improvements, or which are predominantly residential in character, and which, by reason of:

(i) Dilapidation, deterioration, age, or obsolescence;

(ii) Inadequate provision for ventilation, light, air, sanitation, or open spaces;

(iii) High density of population and overcrowding;

(iv) The existence of conditions which endanger life or property by fire and other causes; or

(v) Any combination of such factors,

are conducive to ill health, transmission of disease, infant mortality, juvenile delinquency, and crime and are detrimental to the public health, safety, morals, or welfare; and

(B) Areas which, by reason of:

(i) The predominance of defective or inadequate street layout;

(ii) Faulty lot layout in relation to size, adequacy, accessibility, or usefulness;

(iii) Insanitary or unsafe conditions;

(iv) Deterioration of site improvements;

(v) Diversity of ownership;

(vi) Tax or special assessment delinquency exceeding the fair value of the land;

(vii) Defective or unusual conditions of title;

(viii) Improper subdivision or obsolete platting;

(ix) The existence of conditions which endanger life or property by fire or other causes; or

(x) Any combination of such factors,

substantially impair or arrest the sound growth of the community, retard the provision of housing accommodations, or constitute an economic or social liability and are a menace to the public health, safety, morals, or welfare in their present condition and use.

(2) "Redevelopment plan" means a plan, other than a preliminary or tentative plan, for the acquisition, clearance, reconstruction, rehabilitation, or future use of a redevelopment project area. Such plan shall be sufficiently complete to indicate its relationship to definite local objectives as to appropriate land uses, improved traffic, public transportation, public utilities, recreational and community facilities, and other public improvements and to indicate the proposed land uses and building requirements in the redevelopment project area.

(3) "Redevelopment project" means:

(A) Any work or undertaking to acquire blighted areas or portions thereof, including lands, structures, or improvements, the acquisition of which is necessary or incidental to the proper clearance, development, or redevelopment of such blighted areas or to the prevention of the spread or recurrence of slum conditions or conditions of blight;

(B) Any work or undertaking to clear any such areas by demolition or removal of existing buildings, structures, streets, utilities, or other improvements thereon and to install, construct, or reconstruct streets, utilities, and site improvements essential to the preparation of sites for uses in accordance with the redevelopment plan;

(C) Any work or undertaking to sell, lease, or otherwise make available land in such areas for residential, recreational, commercial, industrial, or other use, or for public use or to retain such land for public use, in accordance with the redevelopment plan; and

(D) The preparation of a redevelopment plan; the planning, survey, and other work incident to a redevelopment project; and the preparation of all plans and arrangements for carrying out a redevelopment project.



§ 8-4-4. Power of authorities to prepare redevelopment plans and to undertake redevelopment projects; scope of authorities' powers, privileges, and immunities

Any housing authority established pursuant to Article 1 of Chapter 3 of this title, the "Housing Authorities Law," is authorized to prepare or cause to be prepared redevelopment plans and to undertake redevelopment projects within its area of operation, in accordance with this chapter. In undertaking such redevelopment projects, a housing authority shall have all the rights, powers, privileges, and immunities that such authority has under Article 1 of Chapter 3 of this title, the "Housing Authorities Law," and any other provision of law relating to slum clearance and housing projects for persons of low income, including, without limiting the generality of the foregoing, the power to make and execute contracts, to issue bonds and other obligations and give security therefor, to acquire real property by eminent domain or purchase, and to do any and all things necessary to carry out projects in the same manner as though all of the provisions of law applicable to slum clearance and housing projects were applicable to redevelopment projects undertaken under this chapter, provided that nothing contained in Code Sections 8-3-11 and 8-3-12 shall be construed as limiting the power of an authority, in the event of a default by a purchaser or lessee of land in a redevelopment plan, to acquire property and operate it free from the restrictions contained in said Code sections.



§ 8-4-5. Approval of redevelopment projects by cities

An authority shall not initiate any redevelopment project under this chapter until the governing body, planning agency, or other legally designated and empowered public agency of each city in which any of the area to be covered by the project is situated has approved the redevelopment plan for the redevelopment project area.



§ 8-4-6. Power of authorities to make property available for use by private enterprise or public agencies; manner of valuation of property; obligations of purchasers and lessees

(a) An authority may make land in a redevelopment project available for use by private enterprise or public agencies in accordance with the redevelopment plan. Such land may be made available at its fair value, which represents the value, whether expressed in terms of rental or capital price, at which the authority determines such land should be made available in order that it may be developed or redeveloped for the purpose specified in such plan.

(b) To assure that land acquired in a redevelopment project is used in accordance with the redevelopment plan, an authority, upon the sale or lease of such land, shall obligate purchasers or lessees:

(1) To use the land for the purpose designated in the redevelopment plan;

(2) To begin the building of improvements within such period of time as the authority fixes as reasonable; and

(3) To comply with such other conditions as are necessary to carry out the purposes of this chapter.

Any such obligations by the purchaser shall be covenants and conditions running with the land where the authority so stipulates.



§ 8-4-7. Taxation of leased property

Any property which the authority leases to private corporations, individuals, or partnerships for development under a redevelopment plan shall have the same tax status as if such leased property were owned by such private corporations, individuals, or partnerships.



§ 8-4-8. Acquisition and development by authorities of lands not within blighted areas for redevelopment projects; findings required prior to acquisition; projects involving more than one city

(a) Upon a determination, by resolution, of the governing body of the city in which such land is located that the acquisition and development of undeveloped vacant land, not within a blighted area, is essential to the proper clearance or redevelopment of blighted areas or a necessary part of the general slum clearance program of the city, the acquisition, planning, preparation for development, or disposal of such land shall constitute a redevelopment project which may be undertaken by the authority in the manner provided in this chapter. The determination by the governing body shall not be made until such body finds that there is a shortage of decent, safe, and sanitary housing in the city; that such undeveloped vacant land will be developed for predominantly residential uses; and that the provision of decent, safe, and sanitary housing on such undeveloped vacant land is necessary to the relocation of families to be displaced from blighted areas in the city which are under redevelopment.

(b) In the undertaking of redevelopment projects on a regional or unified metropolitan basis, which projects involve the acquisition and development of undeveloped vacant land in one city as an adjunct to the redevelopment of blighted areas in another city, each determination or finding required in this Code section shall be made by the governing body of the city with respect to which the determination or finding relates.



§ 8-4-9. Cooperation by state public bodies in aid of redevelopment projects

Any state public body, as defined in Code Section 8-3-152, shall have the same rights and powers to cooperate with and assist housing authorities with respect to redevelopment projects that such state public body has pursuant to Article 2 of Chapter 3 of this title, the "Housing Cooperation Law," for the purpose of assisting the development or administration of slum clearance and housing projects, in the same manner as though Article 2 of Chapter 3 of this title were applicable to redevelopment projects undertaken under this chapter.



§ 8-4-10. Financial aid from federal government; security for aid

An authority may borrow money or accept contributions from the federal government to assist in its undertakings and redevelopment projects. An authority may do any and all things necessary or desirable to secure such financial aid (including obligating itself, in any contract with the federal government for financial assistance, to convey to the federal government the project to which said contract relates upon the occurrence of a substantial default thereunder), in the same manner as though it were securing such aid in connection with slum clearance and housing projects under Article 1 of Chapter 3 of this title, the "Housing Authorities Law."



§ 8-4-11. Bonds and other obligations as legal investments and security

Bonds or other obligations issued by a housing authority in connection with a redevelopment project pursuant to this chapter, which bonds or obligations are secured by a contract with the federal government for financial assistance, shall be security for public deposits and legal investments to the same extent and for the same persons, institutions, associations, corporations, and other bodies and officers as bonds or other obligations which are secured by a contract with the federal government for annual contributions issued pursuant to Article 1 of Chapter 3 of this title, the "Housing Authorities Law," in connection with the development of slum clearance or housing projects.



§ 8-4-12. Investment in projects; acquisition, development, and sale of lands and improvements in project areas

Notwithstanding any restriction or limitation on investments contained in any other laws of this state, any building and loan association, any savings and loan association, any investment company, or any insurance company or association is authorized:

(1) To invest its funds in projects contemplated by this chapter;

(2) To acquire and hold land;

(3) To acquire or erect apartment, tenement, or other dwelling houses, not including hotels but including accommodations for retail stores, shops, offices, and other community services reasonably incidental to such projects; to own, maintain, manage, and collect or receive income from such apartment, tenement, or other dwelling houses; and

(4) To sell or convey such land and the improvements thereon.






Chapter 5 - Art in State Buildings

§ 8-5-1. Short title

This chapter shall be known and may be cited as the "Art in State Buildings Program."



§ 8-5-2. Legislative purpose

The General Assembly finds and declares that the State of Georgia has a responsibility for expanding public experience with art. The General Assembly recognizes that other states have enacted legislation requiring the expenditure of 1 percent of funds allocated for the construction of state buildings for works of art for such buildings.



§ 8-5-3. Definitions

As used in this chapter, the term:

(1) "Acquisition" means acquisition by purchase, lease, or commission.

(2) "Council" means the Georgia Council for the Arts.

(3) "State buildings" means state office buildings, hospitals, prisons, buildings of state authorities, and such other state buildings which the Georgia Council for the Arts deems appropriate for the inclusion of art as provided in this chapter but shall not mean either the state capitol or the capitol education center.

(4) "Work of art" means any work of visual art, including, but not limited to, a drawing, painting, mural, fresco, sculpture, mosaic, or photograph; a work of calligraphy; a work of graphic art, including an etching, lithograph, offset print, silk screen, or a work of graphic art of like nature; crafts, including crafts in clay, textile, fiber, wood, metal, plastic, glass, or like materials; or mixed media, including a collage, assemblage, or any combination of the foregoing art media. The term "work of art" does not include environmental landscaping placed about a state building.



§ 8-5-4. Gifts and appropriations

(a) Financing of works of art in state buildings shall be subject to appropriations by the General Assembly. The Governor shall include a budget item for art in state buildings in the budget of the Office of Planning and Budget in the annual budget submitted to the General Assembly.

(b) The council may accept grants, gifts, donations, bequests, or federal money made in connection with the art in state buildings program and expend such funds for the purposes of this chapter.



§ 8-5-5. Duties of the art council

In order to carry out the purposes of this chapter, the council shall do all of the following:

(1) (A) Determine and implement procedures for the purchase or lease by written contract of existing works of art from an artist or the artist's authorized agent. Works of art to be purchased or leased shall be selected by the council from lists of works prepared and submitted by advisory committees empowered by the council. In making such purchases or in executing such leases, preference may be given to artists who are Georgia residents. No lease obligation shall be incurred under the provisions of this chapter without the prior approval of the Office of Planning and Budget.

(B) Determine and implement procedures, one of which shall provide for competition among artists, for the selection and commissioning of artists by written contract to create works of art. Commissioned artists shall be selected by the council from lists of qualified and available artists prepared and submitted by advisory committees empowered by the council. In making such contracts, preference may be given to artists who are Georgia residents.

(C) If competition among artists is the procedure for selection of an artist pursuant to subparagraph (B) of this paragraph, a panel of three judges shall be appointed to make such selection. The panel shall consist of the director of the Office of Planning and Budget or a person designated by such director, a member of the council or a person designated by the council, and one person selected by the other two who shall be a visual artist, an architect or designer, a person employed by an art museum, or a collector of visual art. At least one judge on each panel shall be a working visual artist;

(2) Consult with each artist commissioned regarding the design and placement of a work of art;

(3) Ensure that works of art acquired pursuant to this chapter are placed in a manner so that they are within public view;

(4) Ensure that the program for acquisition of works of art pursuant to this chapter results in participation by many different artists and in acquisitions from among many of the different art forms referred to in paragraph (4) of Code Section 8-5-3. A person who is, or is related to, a member of the council or is employed by the council or a person related to or employed in the office of the director of the Office of Planning and Budget may not be selected or commissioned pursuant to this chapter;

(5) Cooperate with other affected state agencies and consult with the artist to ensure that each work of art acquired pursuant to this chapter is properly maintained and is not artistically altered in any manner without the consent of the artist;

(6) Promulgate rules and regulations, as necessary, in consultation with the council and any other person, group, or association in the State of Georgia related to architecture, design, or the arts so as to facilitate the implementation of the council's responsibilities under this chapter; and

(7) Authorize payments to artists for works of art acquired pursuant to this chapter.



§ 8-5-6. Purchases and commissions exempt from bidding requirements

Except as otherwise provided in this chapter, the selection and commissioning of artists and the purchase and execution of works of art for state buildings shall be exempt from the provisions of law relating to bidding requirements in connection with state buildings.



§ 8-5-7. Ownership rights; rights of artists

(a) The state shall receive sole ownership of each work of art acquired pursuant to this chapter, including all tangible rights and privileges thereof, subject to the following intangible rights retained by the artist:

(1) The right to claim authorship of the work of art;

(2) The right to reproduce such work of art, including all rights to which the work of art may be subject under copyright laws. Such rights may be limited by written contract; and

(3) If provided by written contract, the right to receive a specified percentage of the proceeds if the work of art is subsequently sold by the state to a third party other than as part of the sale of the building in which the work of art is located.

(b) The rights granted to the artist by subsection (a) of this Code section may by written contract be extended to such artist's heirs, assigns, or personal representatives until after the end of the twentieth year following the death of such artist.

(c) Prior to execution of a written contract, the artist shall be informed in writing of the rights specified in subsections (a) and (b) of this Code section which may be granted by contract to the artist or to the artist's heirs, assigns, or personal representatives.



§ 8-5-8. Annual report

In consultation with the director of the Office of Planning and Budget, the council shall prepare an annual report relative to the art in state buildings program pursuant to this chapter. The council shall not be required to distribute copies of the annual report to the members of the General Assembly but shall notify the members of the availability of the annual report in the manner which it deems to be most effective and efficient. Such report may be submitted as part of a report on the activities and programs of the council.



§ 8-5-9. Sale of works of art by state

If a work of art acquired pursuant to this chapter is to be sold by the state, such sale shall be made to the highest bidder, conditioned on the work of art first being offered to the artist at the bid price.






Chapter 6 - Construction Activity Prohibition on Abandoned Landfills

§ 8-6-1. Short title

This chapter shall be known and may be cited as the "Construction Activity Prohibition on Abandoned Landfills Act of 1988."



§ 8-6-2. Definitions

As used in this chapter, the term:

(1) "Construction activity" means to erect or build an enclosed building or structure of any type, kind, or design.

(2) "Division" means the Environmental Protection Division of the Department of Natural Resources.

(3) "Landfill" means any location operated as a commercial venture for profit or operated by a county or municipality for the disposal of solid wastes or any location where a private owner accepts solid wastes for compensation from sources other than his own property for disposal.

(4) "Solid waste" means putrescible and nonputrescible wastes, except water carried body waste, and shall include garbage, rubbish (paper, cartons, boxes, wood, tree branches, yard trimmings, furniture and appliances, metal, tin cans, glass, crockery, or dunnage), ashes, street refuse, dead animals, sewage sludges, animal manures, industrial wastes (waste materials generated in industrial operations), residue from incineration, food processing wastes, demolition wastes, abandoned automobiles, dredging wastes, construction wastes, and any other waste material in a solid or semisolid state not otherwise defined in this article.



§ 8-6-3. Division landfill records; filing notice of existence of landfill

(a) The division shall maintain records on each landfill operated now or in the future in this state, which records shall include an accurate legal description of the boundaries of the landfill and the dates of its operation.

(b) The division shall file notice of the existence of the landfill with the clerk of the superior court of the county or counties within which the landfill is located.



§ 8-6-4. Permit required for construction of building or enclosed structure; exception

(a) No person shall construct any building or enclosed structure of any type, kind, or design on any real property on which a landfill on the public records has been located without first obtaining a permit for such construction from the local governing authority.

(b) This Code section shall not apply to construction activity by public service corporations or to the construction of roads, highways, or bridges.






Chapter 7 - Pesticides in Public Buildings

§ 8-7-1. Use or application of pesticides in public buildings; notice; material safety data sheets; penalty

(a) As used in this Code section, the term:

(1) "Agency" means the State of Georgia and any branch, department, agency, division, board, bureau, entity, official, employee, or agent of the state and any county, municipality, school district, consolidated government, or authority created by or pursuant to the Constitution of the State of Georgia or any general or local law of this state and any official, employee, or agent of any such entity.

(2) "Building operator" means the owner, the owner's agent, or the building manager of any public building or, in the case of a public building which is leased to a tenant who is responsible for the operation of the building, the tenant or the tenant's building manager.

(3) "Fumigant" means any substance which by itself or in combination with any other substance emits or liberates a gas or gases, fumes, or vapors, which gas or gases, fumes, or vapors when liberated and used will destroy vermin, rodents, insects, and other pests, but are usually lethal, poisonous, noxious, or dangerous to human life.

(4) "Insecticides" means substances, not fumigants, under whatever name known, used for the destruction or control of insects and similar pests.

(5) "Pesticide" means attractants, fumigants, fungicides, insecticides, rodenticides, and repellants.

(6) "Public building" means a building owned or leased by an agency, which is open to the public, including but not limited to the following:

(A) Any building which provides facilities or shelter for public use or assembly or which is used for educational, office, or institutional purposes; and

(B) Any library, museum, school, hospital, auditorium, dormitory, or university building.

(7) "Repellants" means substances, not fumigants, under whatever name known, which may be toxic to insects and related pests, but generally employed because of their capacity for preventing the entrance or attack of pests.

(8) "Rodenticides" means substances, not fumigants, under whatever name known, whether poisonous or otherwise, used for the destruction or control of rodents.

(b) The building operator of any public building who personally applies or uses or who contracts for or orders the application within the interior of any public building of any pesticide requiring the direct supervision of a certified operator as defined in Code Section 43-45-2 or any pesticide which is sold solely for commercial applicator use and is restricted to uses other than household use shall post a conspicuous notice in such public building to notify anyone entering such building that a pesticide is being applied. If such pesticide or pesticides are applied on a regular basis or according to a schedule, such notice may be permanently displayed and shall include the days or dates on which such pesticide or pesticides are usually applied. If the pesticide or pesticides are not applied on a regular basis or according to a schedule or if the pesticides are applied on a day or date other than the day or date contained on a permanently displayed notice, such notice shall be posted before the application of any pesticide and shall remain posted for 24 hours following the application. Such notice shall include a notice of the location and hours during which any person may obtain information concerning the pesticides applied or to be applied and inspect and copy the material safety data sheet. Any such notice shall also include one or more telephone numbers for the building operator at which emergency information concerning the pesticides applied may be obtained at any time during the day or night and on any day of the year. It shall be the duty of the building operator to make available, upon request and within a reasonable period of time of said request, the name of any pesticide used and a copy of the appropriate material safety data sheet. If the pesticide is to be applied by a commercial applicator, a certified operator as defined in Code Section 43-45-2, or a pesticide contractor, it shall be the duty of such applicator or contractor to provide material safety data sheets to the building operator at the time the contract for service is entered or renewed. If any additional pesticides are used after the contract for service is entered, the additional material safety data sheets shall be provided to the building operator. A building operator shall retain for five years all material safety data sheets and other documents furnished pursuant to the preceding sentence. A building operator shall retain statements of information for two years as required by the rules and regulations required by Chapter 45 of Title 43, known as the "Structural Pest Control Act."

(c) Any person violating this Code section shall be guilty of a misdemeanor, provided that the penalty for a first offense shall be a fine not to exceed $100.00.









Title 9 - Civil Practice

Chapter 2 - Actions Generally

Article 1 - General Provisions

§ 9-2-1. Definitions

As used in this title, the term:

(1) "Action" means the judicial means of enforcing a right.

(2) "Civil action" means an action founded on private rights, arising either from contract or tort.

(3) "Penal action" means an action allowed in pursuance of public justice under particular laws.



§ 9-2-2. Actions in personam; actions in rem

(a) An action may be against the person, or against property, or both.

(b) Generally, a proceeding against the person shall bind the property also. A proceeding against property without service on the person shall bind only the particular property.



§ 9-2-3. Remedy for every right

For every right there shall be a remedy; every court having jurisdiction of the one may, if necessary, frame the other.



§ 9-2-4. Pursuit of consistent or inconsistent remedies

A plaintiff may pursue any number of consistent or inconsistent remedies against the same person or different persons until he shall obtain a satisfaction from some of them.



§ 9-2-5. Prosecution of two simultaneous actions for same cause against same party prohibited; election; pendency of former action as defense; exception

(a) No plaintiff may prosecute two actions in the courts at the same time for the same cause of action and against the same party. If two such actions are commenced simultaneously, the defendant may require the plaintiff to elect which he will prosecute. If two such actions are commenced at different times, the pendency of the former shall be a good defense to the latter.

(b) The rule requiring a plaintiff to elect shall not apply to a prior attachment against property where the defendant is subsequently served personally nor to an attachment obtained during the pendency of an action. However, the judgment in the case against the person shall set out the fact of its identity with the proceedings against the property.



§ 9-2-6. Demand prior to action not necessary

No demand shall be necessary before the commencement of an action, except in such cases as the law or the contract prescribes.



§ 9-2-7. Implied promise to pay for services or property

Ordinarily, when one renders service or transfers property which is valuable to another, which the latter accepts, a promise is implied to pay the reasonable value thereof. However, this presumption does not usually arise in cases between very near relatives.



§ 9-2-8. Private rights of action not created unless expressly stated

(a) No private right of action shall arise from any Act enacted after July 1, 2010, unless such right is expressly provided therein.

(b) Nothing in subsection (a) of this Code section shall be construed to prevent the breach of any duty imposed by law from being used as the basis for a cause of action under any theory of recovery otherwise recognized by law, including, but not limited to, theories of recovery under the law of torts or contract or for breach of legal or private duties as set forth in Code Sections 51-1-6 and 51-1-8 or in Title 13.






Article 2 - Parties

§ 9-2-20. Parties to actions on contracts; action by beneficiary

(a) As a general rule, an action on a contract, whether the contract is expressed, implied, by parol, under seal, or of record, shall be brought in the name of the party in whom the legal interest in the contract is vested, and against the party who made it in person or by agent.

(b) The beneficiary of a contract made between other parties for his benefit may maintain an action against the promisor on the contract.



§ 9-2-21. Parties to actions for torts; notice to Department of Community Health for a party who has received medical assistance benefits

(a) An action for a tort shall, in general, be brought in the name of the person whose legal right has been affected. In the case of an injury to property, a tort action shall be brought in the name of the person who was legally interested in the property at the time the injury thereto was committed or in the name of his assignee.

(b) An action for a tort shall be brought against the party committing the injury, either by himself, his servant, or an agent in his employ.

(c) If the person whose legal right has been affected has received medical assistance benefits pursuant to Chapter 4 of Title 49, prior to initiating recovery action, the representative or attorney who has actual knowledge of the receipt of said benefits shall notify the Department of Community Health of the claim. Mailing and deposit in a United States post office or public mail box of said notice addressed to the Department of Community Health with adequate postage affixed is adequate legal notice of the claim. Notice as provided in this subsection shall not be a condition precedent to the filing of any action for tort. Initiating recovery action shall include any communication with a party who may be liable or someone financially responsible for that liability with regard to recovery of a claim including but not limited to the filing of an action in court.



§ 9-2-22. Joinder of defendants in action for deficiencies in construction

In any action arising out of alleged deficiencies in the construction of improvements on real property, the party plaintiff may join in one action, as parties defendants, all parties who allegedly contributed in the construction of the improvements as well as all bonding companies who bonded the performance of the parties defendant.



§ 9-2-23. Separate action by tenant in common

A tenant in common may bring an action separately for his own interest, and the judgment in such case shall affect only himself.



§ 9-2-24. Action by unincorporated association

An action may be maintained by and in the name of any unincorporated organization or association.



§ 9-2-25. Action against unincorporated association; service of process; venue; what property bound by judgment

(a) Actions may be maintained against and in the name of any unincorporated organization or association for any cause of action for or upon which the plaintiff therein may maintain such an action against the members of the organization or association.

(b) Service of process in the action against the organization or association shall be had by service upon any officer or official member of such organization or association, or upon any officer or official member of any branch or local of the organization or association, provided that any such organization or association may file with the Secretary of State a designated officer or agent upon whom service shall be had and his residence address within the state. If the designation is made and filed, service of process shall be had only on the officer or agent designated, if he can be found within the state.

(c) The organization or association shall be suable in any cause of action. The action may be maintained in any county where the organization or association does business or has in existence a branch or local organization.

(d) Where a judgment in such actions is rendered in favor of the plaintiff against the organizations or associations, the property of the organization or association shall be liable to the satisfaction of the judgment. No such judgment shall be enforced against the individual property of any member of an unincorporated association, unless the member has personally participated in the transaction for which the action was instituted and has been served with process as provided by law.



§ 9-2-26. Prosecution of action against less than all joint contractors or copartners

When two or more joint contractors, joint and several contractors, or copartners are defendants in the same action and service is perfected on one or more of the contractors or copartners and the officer serving the writ or process returns that the rest are not to be found, the plaintiff may proceed to judgment and execution against the defendants served with process in the same manner as if they were the sole defendants. If any of the defendants die pending the action, his representative may be made a party and the case may proceed to judgment and execution as in other cases against the representatives of deceased persons.



§ 9-2-27. Action against representative of joint obligor

Where any person is in possession, in his own right or in any other capacity, of any note, bill, bond, or other obligation in writing, signed by two or more persons, and one or more of the persons whose names are so signed dies before the payment of the money or the compliance with the conditions of such bond or obligation in writing, the person holding the bill, bond, note, or other obligation in writing shall not be compelled to bring an action against the survivors alone, but may at his discretion bring an action against (1) the survivor or survivors, (2) the representative or representatives of the deceased person or persons, or (3) the survivor or survivors and the representative or representatives of the deceased person or persons in the same action. However, nothing contained in this Code section shall authorize the bringing of an action against the representative of any estate until six months after the probate of the will or the granting of letters of administration on the estate or estates. This Code section shall be so construed as to embrace debts against copartners as well as debts against joint or joint and several contractors.



§ 9-2-28. Effect of action by minor alone

An action commenced and prosecuted by an infant alone shall not be void. Although the action may be defective in wanting a guardian or next friend, the defect shall be amendable before verdict and cured by verdict.



§ 9-2-29. Plaintiff in penal action

If no special officer is authorized to be the plaintiff in a penal action, the state, the Governor, the Attorney General, or a prosecuting attorney may be the plaintiff.



§ 9-2-30. Substitution of plaintiff's spouse or others in action on chose in action assigned as year's support

When a party plaintiff dies during litigation concerning any chose in action and the chose in action is assigned to the surviving spouse, the surviving spouse and children, or the children only of the decedent as any part of a year's support, the surviving spouse personally or for the use of the surviving spouse and the children, or, in the event of children only, a next friend for the children may be made a party plaintiff upon the same terms and in the same manner that administrators are made parties plaintiff to actions in favor of their intestate, upon the submission by the person to the court of a certified copy of the assignment; and the action shall proceed in the name of the parties so made.






Article 3 - Abatement

§ 9-2-40. No abatement on death of party where cause survives

No action shall abate by the death of either party, where the cause of action shall in any case survive to or against the legal representatives of the deceased party, either in the same or any other form of action.



§ 9-2-41. Nonabatement of tort actions; survival of cause; no punitive damages against representative

No action for a tort shall abate by the death of either party, where the wrongdoer received any benefit from the tort complained of; nor shall any action or cause of action for the recovery of damages for homicide, injury to the person, or injury to property abate by the death of either party. The cause of action, in case of the death of the plaintiff and in the event there is no right of survivorship in any other person, shall survive to the personal representative of the deceased plaintiff. In case of the death of the defendant, the cause of action shall survive against said defendant's personal representative. However, in the event of the death of the wrongdoer before an action has been brought against him, the personal representative of the wrongdoer in such capacity shall be subject to the action just as the wrongdoer himself would have been during his life, provided that there shall be no punitive damages against the personal representative.



§ 9-2-42. Death of one or more codefendants; suggestion of record

In all actions against two or more defendants, one or more of whom have died or may die pending the action, the plaintiff may suggest the death of record and proceed against the surviving defendants to the extent of their respective liabilities.



§ 9-2-43. No abatement where some defendants not liable

An action against several persons shall not abate where it appears that some of the defendants are not liable but may proceed against those who are liable.



§ 9-2-44. Effect of former recovery; pendency of former action

(a) A former recovery or the pendency of a former action for the same cause of action between the same parties in the same or any other court having jurisdiction shall be a good cause of abatement. However, if the first action is so defective that no recovery can possibly be had, the pendency of a former action shall not abate the latter.

(b) Parol evidence shall be admissible to show that a matter apparently covered by the judgment was not passed upon by the court.



§ 9-2-45. No abatement for pendency of action in another state

The pendency of a prior action in another state shall not abate an action between the same parties for the same cause in this state.



§ 9-2-46. Institution of action on same cause in other state; setting case in this state; postponement limited

(a) Whenever it is made to appear to the judge of any court that any party to a case pending in the court, after the case has been commenced, has instituted proceedings in any court of any other state involving the same controversy or cause of action, or in which the judgment which might be rendered in the other state might be pleadable in the case in this state as affecting the relief sought, it shall be the duty of the judge of the court in which the case is pending to set the case specially and ahead of all other business for trial as the first case at the next ensuing term of the court, except for other cases having precedence for the same reason.

(b) No case so assigned for trial shall be continued or postponed for more than 30 days for any cause whatsoever at the instance of the party who has instituted the case or proceedings in the foreign state. The case may be postponed from day to day for good cause for not exceeding 30 days at the instance of such party, but after being postponed for the 30 days it shall not be further postponed at his instance. If the term of court ends within the 30 days and the case has not been continued for the term, it shall stand for trial as the first case at the next ensuing term. This Code section shall not be applied so as to set any case for trial before proper times have elapsed for notice, the filing of defensive pleadings, and discovery. Proper time limits for discovery shall be in the discretion of the judge.



§ 9-2-47. Precedence of first filed informer's action; abatement of others

In the case of actions by informers to recover any fine, forfeiture, or penalty, the first filed in the clerk's office shall have precedence for the same cause of action and the latter filed actions shall abate.






Article 4 - Dismissal and Renewal

§ 9-2-60. Dismissal for want of prosecution; costs; recommencement within six months

(a) For the purposes of this Code section, an order of continuance will be deemed an order and the word "proceedings" shall be held to include, but shall not be limited to, an appeal from an award of assessors or a special master in a condemnation proceeding.

(b) Any action or other proceeding filed in any of the courts of this state in which no written order is taken for a period of five years shall automatically stand dismissed with costs to be taxed against the party plaintiff.

(c) When an action is dismissed under this Code section, if the plaintiff recommences the action within six months following the dismissal then the renewed action shall stand upon the same footing, as to limitation, with the original action.



§ 9-2-61. Renewal of case after dismissal

(a) When any case has been commenced in either a state or federal court within the applicable statute of limitations and the plaintiff discontinues or dismisses the same, it may be recommenced in a court of this state or in a federal court either within the original applicable period of limitations or within six months after the discontinuance or dismissal, whichever is later, subject to the requirement of payment of costs in the original action as required by subsection (d) of Code Section 9-11-41; provided, however, if the dismissal or discontinuance occurs after the expiration of the applicable period of limitation, this privilege of renewal shall be exercised only once.

(b) This Code section shall not apply to contracts for the sale of goods covered by Article 2 of Title 11.

(c) The provisions of subsection (a) of this Code section granting a privilege of renewal shall apply if an action is discontinued or dismissed without prejudice for lack of subject matter jurisdiction in either a court of this state or a federal court in this state.



§ 9-2-62. Retraxit and dismissal or discontinuance distinguished

A retraxit differs from a dismissal or discontinuance in that a retraxit is the open, public, and voluntary renunciation by the plaintiff in open court of his action or cause of action. It is positive and conclusive of the plaintiff's right of action. Where a retraxit is entered by the plaintiff and a judgment is entered thereon by the defendant, the plaintiff's right of action shall be forever gone. A dismissal or discontinuance is negative, and the plaintiff may recommence his action on the payment of costs.



§ 9-2-63. Affidavit of indigence for renewal of action

When any action is dismissed or discontinued and the plaintiff desires to recommence his action, if he will make and file with his complaint, summons, or other proceedings an affidavit in writing stating that he is advised and believes that he has good cause for recommencing his action and that because of his indigence he is unable to pay the costs that have accrued in the case, he shall have the right to renew the action without payment of the cost as aforesaid.









Chapter 3 - Limitations of Actions

Article 1 - General Provisions

§ 9-3-1. Limitations against the state

Except as otherwise provided by law, the state shall be barred from bringing an action if, under the same circumstances, a private person would be barred.



§ 9-3-2. Limitations against municipalities

Any claim or demand held by any municipality not in the nature of a special contract or not reduced to execution shall be barred by the general statutes of limitation of force, and all executions issued by any municipality shall be subject to the same laws relating to the statutes of limitation governing other executions.



§ 9-3-3. Applicability of limitation statutes; equitable bar

Unless otherwise provided by law, limitation statutes shall apply equally to all courts. In addition, courts of equity may interpose an equitable bar whenever, from the lapse of time and laches of the complainant, it would be inequitable to allow a party to enforce his legal rights.



§ 9-3-4. Limitations as to trusts

Reserved. Repealed by Ga. L. 1991, p. 810, § 3, effective July 1, 1991.



§ 9-3-5. Beneficiaries barred along with trustee

Where a trustee is barred, the beneficiaries of the estate represented by him shall also be barred.



§ 9-3-6. Applicability of limitations to setoffs

The statute of limitations applies to the subject matter of setoff as well as to the plaintiff's demand.



§ 9-3-7. When mutual accounts postpone running of limitations

The statute of limitations for a mutual account begins to run on the date of the last item thereof. A mutual account must include an indebtedness on both sides. Mere entries of credits of partial payments shall not be sufficient.






Article 2 - Specific Periods of Limitation

§ 9-3-20. Actions on foreign judgments

All actions upon judgments obtained outside this state, except judgments for child support or spousal support, or both, shall be brought within five years after such judgments have been obtained.



§ 9-3-21. Proceedings to set aside judgments

Reserved. Repealed by Ga. L. 1986, p. 294, § 2, effective July 1, 1986.



§ 9-3-22. Enforcement of rights under statutes, acts of incorporation; recovery of wages, overtime, and damages

All actions for the enforcement of rights accruing to individuals under statutes or acts of incorporation or by operation of law shall be brought within 20 years after the right of action has accrued; provided, however, that all actions for the recovery of wages, overtime, or damages and penalties accruing under laws respecting the payment of wages and overtime shall be brought within two years after the right of action has accrued.



§ 9-3-23. Sealed instruments

Actions upon bonds or other instruments under seal shall be brought within 20 years after the right of action has accrued. No instrument shall be considered under seal unless so recited in the body of the instrument.



§ 9-3-24. Actions on simple written contracts; exceptions

All actions upon simple contracts in writing shall be brought within six years after the same become due and payable. However, this Code section shall not apply to actions for the breach of contracts for the sale of goods under Article 2 of Title 11 or to negotiable instruments under Article 3 of Title 11.



§ 9-3-25. Open accounts; breach of certain contracts; implied promise; exception

All actions upon open account, or for the breach of any contract not under the hand of the party sought to be charged, or upon any implied promise or undertaking shall be brought within four years after the right of action accrues. However, this Code section shall not apply to actions for the breach of contracts for the sale of goods under Article 2 of Title 11.



§ 9-3-26. Other actions on contracts; exception

All other actions upon contracts express or implied not otherwise provided for shall be brought within four years from the accrual of the right of action. However, this Code section shall not apply to actions for the breach of contracts for the sale of goods under Article 2 of Title 11.



§ 9-3-27. Actions against fiduciaries

All actions against executors, administrators, or guardians, except on their bonds, shall be brought within ten years after the right of action accrues.



§ 9-3-28. Actions by informers

All actions by informers to recover any fine, forfeiture, or penalty shall be commenced within one year from the time the defendant's liability thereto is discovered or by reasonable diligence could have been discovered.



§ 9-3-29. Breach of restrictive covenant

(a) All actions for breach of any covenant restricting lands to certain uses shall be brought within two years after the right of action accrues, excepting violations for failure to pay assessments or fees, which shall be governed by subsection (b) of this Code section. This Code section shall apply to rights of action which may accrue as a result of the violation of a building set-back line.

(b) In actions for breach of covenant which accrue as a result of the failure to pay assessments or fees, the action shall be brought within four years after the right of action accrues.

(c) For the purpose of this Code section, the right of action shall accrue immediately upon the violation of the covenant restricting lands to certain uses or the violation of a set-back line provision. This Code section shall not be construed so as to extend any applicable statute of limitations affecting actions in equity.



§ 9-3-30. Trespass or damage to realty

(a) All actions for trespass upon or damage to realty shall be brought within four years after the right of action accrues.

(b)(1) The causes of action specified in Code Section 51-1-11 and subsection (a) of Code Section 9-3-51 for recovery of damages to a dwelling due to the manufacture of or the negligent design or installation of synthetic exterior siding shall accrue when the damage to the dwelling is discovered or, in the exercise of reasonable diligence, should have been discovered, whichever first occurs. In any event, such cause of action shall be brought within the time limits provided in Code Sections 51-1-11 and 9-3-51, respectively.

(2) This subsection shall apply to causes of action which had not expired under the former law before March 28, 2000. This subsection shall not revive any cause of action which was barred by former law before March 28, 2000.



§ 9-3-30.1. Actions against manufacturers or suppliers of asbestos or material containing asbestos

(a) Notwithstanding the provisions of Code Section 9-3-30 or any other law, every action against a manufacturer or supplier of asbestos or material containing asbestos brought by or on behalf of any person or entity, public or private; or brought by or on behalf of this state or any agency, department, political subdivision, authority, board, district, or commission of the state; or brought by or on behalf of any municipality, county, or any state or local school board or local school district to recover for:

(1) Removal of asbestos or materials containing asbestos from any building owned or used by such entity;

(2) Other measures taken to correct or ameliorate any problem related to asbestos in such building;

(3) Reimbursement for such removal, correction, or amelioration related to asbestos in such building; or

(4) Any other claim for damage to real property allowed by law relating to asbestos in such building

which might otherwise be barred prior to July 1, 1990, as a result of expiration of the applicable period of limitation, is revived or extended. Any action thereon shall be commenced no later than July 1, 1990.

(b) The enactment of this Code section shall not be construed to imply that any action against a manufacturer or supplier of asbestos or material containing asbestos is now barred by an existing limitations period.

(c) Nothing in this Code section shall be construed to revive, extend, change, or otherwise affect the applicable period of limitation for persons or entities not set forth and provided for in subsection (a) of this Code section.

(d) Nothing contained in this Code section shall be construed to have any effect on actions for personal injury or any other claim except as specifically provided in this Code section.



§ 9-3-30.2. Actions against persons engaged in land surveying

(a) As used in this Code section, the term "land surveying" shall have the same meaning as provided by paragraph (6) of Code Section 43-15-2.

(b) No action to recover damages for any deficiency, defect, omission, error, or miscalculation in a survey or plat shall be brought against registered surveyors or their employees engaged in the practice of land surveying who performed or furnished such survey or plat more than six years from the date of the survey or plat. The cause of action in such cases shall accrue when such services are rendered as shown from the date on the survey or plat. Any such action not instituted within the six-year period provided by this subsection shall be forever barred.



§ 9-3-31. Injuries to personalty

Actions for injuries to personalty shall be brought within four years after the right of action accrues.



§ 9-3-32. Accrual of actions for recovery of personal property or loss of timber; damages for conversion or destruction

Actions for the recovery of personal property, or for damages for the conversion or destruction of the same, shall be brought within four years after the right of action accrues, and actions involving the unauthorized cutting or cutting and carrying away of timber from the property of another shall be brought within four years after the cutting or cutting and carrying away of timber.



§ 9-3-33. Injuries to the person; injuries to reputation; loss of consortium; exception

Except as otherwise provided in this article, actions for injuries to the person shall be brought within two years after the right of action accrues, except for injuries to the reputation, which shall be brought within one year after the right of action accrues, and except for actions for injuries to the person involving loss of consortium, which shall be brought within four years after the right of action accrues.



§ 9-3-33.1. Actions for childhood sexual abuse

(a) (1) As used in this subsection, the term "childhood sexual abuse" means any act committed by the defendant against the plaintiff which occurred when the plaintiff was under 18 years of age and which would be in violation of:

(A) Rape, as prohibited in Code Section 16-6-1;

(B) Sodomy or aggravated sodomy, as prohibited in Code Section 16-6-2;

(C) Statutory rape, as prohibited in Code Section 16-6-3;

(D) Child molestation or aggravated child molestation, as prohibited in Code Section 16-6-4;

(E) Enticing a child for indecent purposes, as prohibited in Code Section 16-6-5;

(F) Pandering, as prohibited in Code Section 16-6-12;

(G) Pandering by compulsion, as prohibited in Code Section 16-6-14;

(H) Solicitation of sodomy, as prohibited in Code Section 16-6-15;

(I) Incest, as prohibited in Code Section 16-6-22;

(J) Sexual battery, as prohibited in Code Section 16-6-22.1; or

(K) Aggravated sexual battery, as prohibited in Code Section 16-6-22.2.

(2) Notwithstanding Code Section 9-3-33 and except as provided in subsection (d) of this Code section, any civil action for recovery of damages suffered as a result of childhood sexual abuse committed before July 1, 2015, shall be commenced on or before the date the plaintiff attains the age of 23 years.

(b) (1) As used in this subsection, the term "childhood sexual abuse" means any act committed by the defendant against the plaintiff which occurred when the plaintiff was under 18 years of age and which would be in violation of:

(A) Trafficking a person for sexual servitude, as prohibited in Code Section 16-5-46;

(B) Rape, as prohibited in Code Section 16-6-1;

(C) Statutory rape, as prohibited in Code Section 16-6-3, if the defendant was 21 years of age or older at the time of the act;

(D) Aggravated sodomy, as prohibited in Code Section 16-6-2;

(E) Child molestation or aggravated child molestation, as prohibited in Code Section 16-6-4, unless the violation would be subject to punishment as provided in paragraph (2) of subsection (b) of Code Section 16-6-4 or paragraph (2) of subsection (d) of Code Section 16-6-4;

(F) Enticing a child for indecent purposes, as prohibited in Code Section 16-6-5, unless the violation would be subject to punishment as provided in subsection (c) of Code Section 16-6-5;

(G) Incest, as prohibited in Code Section 16-6-22;

(H) Aggravated sexual battery, as prohibited in Code Section 16-6-22.2; or

(I) Part 2 of Article 3 of Chapter 12 of Title 16.

(2) (A) Notwithstanding Code Section 9-3-33, any civil action for recovery of damages suffered as a result of childhood sexual abuse committed on or after July 1, 2015, shall be commenced:

(i) On or before the date the plaintiff attains the age of 23 years; or

(ii) Within two years from the date that the plaintiff knew or had reason to know of such abuse and that such abuse resulted in injury to the plaintiff as established by competent medical or psychological evidence.

(B) When a plaintiff's civil action is filed after the plaintiff attains the age of 23 years but within two years from the date that the plaintiff knew or had reason to know of such abuse and that such abuse resulted in injury to the plaintiff, the court shall determine from admissible evidence in a pretrial finding when the discovery of the alleged childhood sexual abuse occurred. The pretrial finding required under this subparagraph shall be made within six months of the filing of the civil action.

(c) (1) As used in this subsection, the term:

(A) "Entity" means an institution, agency, firm, business, corporation, or other public or private legal entity.

(B) "Person" means the individual alleged to have committed the act of childhood sexual abuse.

(2) If a civil action for recovery of damages suffered as a result of childhood sexual abuse is commenced pursuant to division (b)(2)(A)(i) of this Code section and if the person was a volunteer or employee of an entity that owed a duty of care to the plaintiff, or the person and the plaintiff were engaged in some activity over which such entity had control, damages against such entity shall be awarded under this Code section only if by a preponderance of the evidence there is a finding of negligence on the part of such entity.

(3) If a civil action for recovery of damages suffered as a result of childhood sexual abuse is commenced pursuant to division (b)(2)(A)(ii) of this Code section and if the person was a volunteer or employee of an entity that owed a duty of care to the plaintiff, or the person and the plaintiff were engaged in some activity over which such entity had control, damages against such entity shall be awarded under this Code section only if by a preponderance of the evidence there is a finding that there was gross negligence on the part of such entity, that the entity knew or should have known of the alleged conduct giving rise to the civil action and such entity failed to take remedial action.

(d) (1) For a period of two years following July 1, 2015, plaintiffs of any age who were time barred from filing a civil action for injuries resulting from childhood sexual abuse due to the expiration of the statute of limitations in effect on June 30, 2015, shall be permitted to file such actions against the individual alleged to have committed such abuse before July 1, 2017, thereby reviving those civil actions which had lapsed or technically expired under the law in effect on June 30, 2015.

(2) The revival of a claim as provided in paragraph (1) of this subsection shall not apply to:

(A) Any claim that has been litigated to finality on the merits in a court of competent jurisdiction prior to July 1, 2015. Termination of a prior civil action on the basis of the expiration of the statute of limitations shall not constitute a claim that has been litigated to finality on the merits;

(B) Any written settlement agreement which has been entered into between a plaintiff and a defendant when the plaintiff was represented by an attorney who was admitted to practice law in this state at the time of the settlement, and the plaintiff signed such agreement; and

(C) Any claim against an entity, as such term is defined in subsection (c) of this Code section.

(3) This subsection shall be repealed effective July 1, 2017.



§ 9-3-34. Article not applicable to malpractice

This article shall not apply to actions for medical malpractice as defined in Code Section 9-3-70.



§ 9-3-35. Actions by creditor seeking relief under Uniform Voidable Transactions Act

An action by a creditor seeking relief under the provisions of Article 4 of Chapter 2 of Title 18, known as the "Uniform Voidable Transactions Act," shall be brought within the applicable period set out in Code Section 18-2-79.






Article 3 - Limitations on Recovery for Deficiencies Connected With Improvements to Realty and Resulting Injuries

§ 9-3-50. Definitions

As used in this article, the term:

(1) "Person" means an individual, corporation, partnership, business trust, unincorporated organization, association, or joint-stock company.

(2) "Substantial completion" means the date when construction was sufficiently completed, in accordance with the contract as modified by any change order agreed to by the parties, so that the owner could occupy the project for the use for which it was intended.



§ 9-3-51. Limitations on recovery for deficiency in planning, supervising, or constructing improvement to realty or for resulting injuries to property or person

(a) No action to recover damages:

(1) For any deficiency in the survey or plat, planning, design, specifications, supervision or observation of construction, or construction of an improvement to real property;

(2) For injury to property, real or personal, arising out of any such deficiency; or

(3) For injury to the person or for wrongful death arising out of any such deficiency

shall be brought against any person performing or furnishing the survey or plat, design, planning, supervision or observation of construction, or construction of such an improvement more than eight years after substantial completion of such an improvement.

(b) Notwithstanding subsection (a) of this Code section, in the case of such an injury to property or the person or such an injury causing wrongful death, which injury occurred during the seventh or eighth year after such substantial completion, an action in tort to recover damages for such an injury or wrongful death may be brought within two years after the date on which such injury occurred, irrespective of the date of death, but in no event may such an action be brought more than ten years after the substantial completion of construction of such an improvement.



§ 9-3-52. Limitation not available to owner or tenant

The limitation prescribed by this article shall not be asserted as a defense by any person who would otherwise be entitled to its benefits but who is in actual possession or control, as owner, tenant, or otherwise, of such an improvement at the time any deficiency of such an improvement constitutes the proximate cause of the injury or death for which it is proposed to bring an action.



§ 9-3-53. Period of limitations not extended

Nothing in this article shall extend the period of limitations prescribed by the law of this state for the bringing of any action or shall postpone the time as of which a cause of action accrues.






Article 4 - Limitations for Malpractice Actions

§ 9-3-70. "Action for medical malpractice" defined

As used in this article, the term "action for medical malpractice" means any claim for damages resulting from the death of or injury to any person arising out of:

(1) Health, medical, dental, or surgical service, diagnosis, prescription, treatment, or care rendered by a person authorized by law to perform such service or by any person acting under the supervision and control of the lawfully authorized person; or

(2) Care or service rendered by any public or private hospital, nursing home, clinic, hospital authority, facility, or institution, or by any officer, agent, or employee thereof acting within the scope of his employment.



§ 9-3-71. General limitation

(a) Except as otherwise provided in this article, an action for medical malpractice shall be brought within two years after the date on which an injury or death arising from a negligent or wrongful act or omission occurred.

(b) Notwithstanding subsection (a) of this Code section, in no event may an action for medical malpractice be brought more than five years after the date on which the negligent or wrongful act or omission occurred.

(c) Subsection (a) of this Code section is intended to create a two-year statute of limitations. Subsection (b) of this Code section is intended to create a five-year statute of ultimate repose and abrogation.

(d) Nothing contained in subsection (a) or (b) of this Code section shall be construed to repeal Code Section 9-3-73, which shall be deemed to apply either to the applicable statutes of limitation or repose.



§ 9-3-72. Foreign objects left in body

The limitations of Code Section 9-3-71 shall not apply where a foreign object has been left in a patient's body, but in such a case an action shall be brought within one year after the negligent or wrongful act or omission is discovered. For the purposes of this Code section, the term "foreign object" shall not include a chemical compound, fixation device, or prosthetic aid or device.



§ 9-3-73. Certain disabilities and exceptions applicable

(a) Except as provided in this Code section, the disabilities and exceptions prescribed in Article 5 of this chapter in limiting actions on contracts shall be allowed and held applicable to actions, whether in tort or contract, for medical malpractice.

(b) Notwithstanding Article 5 of this chapter, all persons who are legally incompetent because of intellectual disability or mental illness and all minors who have attained the age of five years shall be subject to the periods of limitation for actions for medical malpractice provided in this article. A minor who has not attained the age of five years shall have two years from the date of such minor's fifth birthday within which to bring a medical malpractice action if the cause of action arose before such minor attained the age of five years.

(c) Notwithstanding subsections (a) and (b) of this Code section, in no event may an action for medical malpractice be brought by or on behalf of:

(1) A person who is legally incompetent because of intellectual disability or mental illness more than five years after the date on which the negligent or wrongful act or omission occurred; or

(2) A minor:

(A) After the tenth birthday of the minor if such minor was under the age of five years on the date on which the negligent or wrongful act or omission occurred; or

(B) After five years from the date on which the negligent or wrongful act or omission occurred if such minor was age five or older on the date of such act or omission.

(d) Subsection (b) of this Code section is intended to create a statute of limitations and subsection (c) of this Code section is intended to create a statute of repose.

(e) The limitations of subsections (b) and (c) of this Code section shall not apply where a foreign object has been left in a patient's body. Such cases shall be governed by Code Section 9-3-72.

(f) The findings of the General Assembly under this Code section include, without limitation, that a reasonable relationship exists between the provisions, goals, and classifications of this Code section and the rational, legitimate state objectives of providing quality health care, assuring the availability of physicians, preventing the curtailment of medical services, stabilizing insurance and medical costs, preventing stale medical malpractice claims, and providing for the public safety, health, and welfare as a whole.

(g) No action which, prior to July 1, 1987, has been barred by provisions relating to limitations of actions shall be revived by this article, as amended. No action which would be barred before July 1, 1987, by the provisions of this article, as amended, but which would not be so barred by the provisions of this article and Article 5 of this chapter in force immediately prior to July 1, 1987, shall be barred until July 1, 1989.



§ 9-3-74. Barred actions not revived

No action for medical malpractice which, prior to July 1, 1976, has been barred by the provisions of this chapter relating to actions shall be revived by this article.






Article 5 - Tolling of Limitations

§ 9-3-90. Individuals under disability or imprisoned when cause of action accrues

(a) Individuals who are legally incompetent because of intellectual disability or mental illness, who are such when the cause of action accrues, shall be entitled to the same time after their disability is removed to bring an action as is prescribed for other persons.

(b) Except as otherwise provided in Code Section 9-3-33.1, individuals who are less than 18 years of age when a cause of action accrues shall be entitled to the same time after he or she reaches the age of 18 years to bring an action as is prescribed for other persons.

(c) No action accruing to an individual imprisoned at the time of its accrual which:

(1) Prior to July 1, 1984, has been barred by the provisions of this chapter shall be revived by this chapter, as amended; or

(2) Would be barred before July 1, 1984, by the provisions of this chapter, as amended, but which would not be so barred by the provisions of this chapter in force immediately prior to July 1, 1984, shall be barred until July 1, 1985.



§ 9-3-91. Disabilities suffered after accrual of cause

If any person suffers a disability specified in Code Section 9-3-90 after his right of action has accrued and the disability is not voluntarily caused or undertaken by the person claiming the benefit thereof, the limitation applicable to his cause of action shall cease to operate during the continuance of the disability.



§ 9-3-92. Five-year tolling for unrepresented estate -- In favor of estate

The time between the death of a person and the commencement of representation upon his estate or between the termination of one administration and the commencement of another shall not be counted against his estate in calculating any limitation applicable to the bringing of an action, provided that such time shall not exceed five years. At the expiration of the five years the limitation shall commence, even if the cause of action accrued after the person's death.



§ 9-3-93. Five-year tolling for unrepresented estate -- In favor of creditors

The time between the death of a person and the commencement of representation upon his estate or between the termination of one administration and the commencement of another shall not be counted against creditors of his estate, provided that such time does not exceed five years. At the expiration of the five years the limitation shall commence.



§ 9-3-94. Removal of defendant from state

Unless otherwise provided by law, if a defendant removes from this state, the time of his absence from the state until he returns to reside shall not be counted or estimated in his favor.



§ 9-3-95. Disability of one or more with joint right of action; effect of severability

Where there is a joint right of action and one or more of the persons having the right is under any of the disabilities specified in Code Section 9-3-90, the terms of limitation shall not be computed against the joint action until all the disabilities are removed. However, if the action is severable so that each person may bring an action for his own share, those free from disability shall be barred after the running of the applicable statute of limitations, and only the rights of those under disability shall be protected.



§ 9-3-96. Tolling of limitations for fraud of defendant

If the defendant or those under whom he claims are guilty of a fraud by which the plaintiff has been debarred or deterred from bringing an action, the period of limitation shall run only from the time of the plaintiff's discovery of the fraud.



§ 9-3-97. Limitations extended for counterclaims and cross-claims

The limitations of time within which various actions may be commenced and pursued within this state to enforce the rights of the parties are extended, only insofar as the enforcement of rights which may be instituted by way of counterclaim and cross-claim, so as to allow parties, up to and including the last day upon which the answer or other defensive pleadings should have been filed, to commence the prosecution and enforcement of rights by way of counterclaim and cross-claim, provided that the final date allowed by such limitations for the commencement of such actions shall not have expired prior to filing of the main action.



§ 9-3-97.1. Tolling of limitations for medical malpractice

(a) The periods of limitation for bringing an action for medical malpractice as provided in Code Sections 9-3-71 and 9-3-72 shall be tolled if:

(1) The injured person or his duly appointed attorney makes a request by certified or registered mail or statutory overnight delivery, return receipt requested, upon any physician, hospital, or other health care provider for medical records in their custody or control relating to such injured person's health or medical treatment which medical records the injured person is entitled by law to receive;

(2) The request, if made by an injured person's duly appointed attorney, has enclosed therewith a properly executed medical authorization authorizing release of the requested information to said attorney;

(3) Such request expressly requests that the medical records be mailed to the injured person or his attorney by certified or registered mail or statutory overnight delivery, return receipt requested and states therein that the requested records are needed by the injured person for possible use in a medical malpractice action;

(4) The injured person or his attorney has promptly paid all fees and costs charged by such physician, hospital, or other health care provider for compiling, copying, and mailing such medical records; and

(5) Such medical records or a letter of response stating that the provider does not have custody or control of the medical records has not been received by the injured person or his attorney within 21 days of the date of receiving such request.

Such periods of limitation shall cease to run on the twenty-second day following the day such request was received and shall resume on the day following the date such medical records, or response stating that the provider does not have custody or control of the medical records, are actually received by such injured person or his attorney; provided, however, that such periods of limitation shall be tolled only once for any cause of action.

(b) Any action filed in reliance upon a tolling of the statute of limitations as authorized by this Code section shall contain in the complaint as first filed allegations showing that the plaintiff is entitled to rely upon the provisions of this Code section, and said complaint as first filed shall have attached thereto as exhibits copies of the request, medical release, and evidence of mailing and receipt by certified or registered mail or statutory overnight delivery.

(c) Notwithstanding any other provision of this Code section, no period of limitation shall be tolled for a period exceeding 90 days except as provided in this subsection. In the event the procedure set forth in subsection (a) of this Code section has been followed by an injured person but the requested records or a letter of response stating that the provider does not have custody or control of the medical records have not been received within 85 days, the injured person shall have the right to petition the court for an order tolling the period of limitation beyond the 90 days and requiring the delivery of the medical records originally requested or a letter of response stating that the provider does not have custody or control of the medical records.

(d) It is intended that the provisions of this Code section tolling the statute of limitations for medical malpractice under certain circumstances be strictly complied with and strictly construed.



§ 9-3-98. Applicability of article

This article shall apply to tort actions as well as actions on contracts.



§ 9-3-99. Tolling of limitations for tort actions while criminal prosecution is pending

The running of the period of limitations with respect to any cause of action in tort that may be brought by the victim of an alleged crime which arises out of the facts and circumstances relating to the commission of such alleged crime committed in this state shall be tolled from the date of the commission of the alleged crime or the act giving rise to such action in tort until the prosecution of such crime or act has become final or otherwise terminated, provided that such time does not exceed six years, except as otherwise provided in Code Section 9-3-33.1.






Article 6 - Revival

§ 9-3-110. New promise to be in writing

A new promise, in order to renew a right of action already barred or to constitute a point from which the limitation shall commence running on a right of action not yet barred, shall be in writing, either in the party's own handwriting or subscribed by him or someone authorized by him.



§ 9-3-111. Written promise following discharge in bankruptcy

No promise made after discharge in bankruptcy to pay a debt provable in bankruptcy from the liability of which the debtor has been discharged shall be valid or binding upon the debtor or promisor unless the same is made in writing and signed by the party making the same or to be charged therewith, or by someone duly authorized by him.



§ 9-3-112. Payment or written acknowledgment equivalent to new promise

A payment entered upon a written evidence of debt by the debtor or upon any other written acknowledgment of the existing liability shall be equivalent to a new promise to pay.



§ 9-3-113. Effect of new promise

A new promise shall revive or extend the original liability; it shall not create a new one.



§ 9-3-114. Whom new promise by joint contractor binds

In cases of joint or joint and several contracts, a new promise by one of the contractors shall operate only against the promisor.



§ 9-3-115. Effect of new promise by partner

After the dissolution of a partnership, a new promise by one partner shall revive or extend a partnership debt only as to the promisor and not as to his copartner or copartners.









Chapter 4 - Declaratory Judgments

§ 9-4-1. Purpose and construction of chapter

The purpose of this chapter is to settle and afford relief from uncertainty and insecurity with respect to rights, status, and other legal relations; and this chapter is to be liberally construed and administered.



§ 9-4-2. Declaratory judgments authorized; force and effect

(a) In cases of actual controversy, the respective superior courts of this state shall have power, upon petition or other appropriate pleading, to declare rights and other legal relations of any interested party petitioning for such declaration, whether or not further relief is or could be prayed; and the declaration shall have the force and effect of a final judgment or decree and be reviewable as such.

(b) In addition to the cases specified in subsection (a) of this Code section, the respective superior courts of this state shall have power, upon petition or other appropriate pleading, to declare rights and other legal relations of any interested party petitioning for the declaration, whether or not further relief is or could be prayed, in any civil case in which it appears to the court that the ends of justice require that the declaration should be made; and the declaration shall have the force and effect of a final judgment or decree and be reviewable as such.

(c) Relief by declaratory judgment shall be available, notwithstanding the fact that the complaining party has any other adequate legal or equitable remedy or remedies.



§ 9-4-3. Further relief; interlocutory extraordinary relief to preserve status quo

(a) Further plenary relief, legal or equitable, including but not limited to damages, injunction, mandamus, or quo warranto, may be sought in a petition seeking declaratory judgment, and in such case, the action shall be governed as to process, service, and procedure by Code Section 9-4-5. In all such cases, the court shall award to the petitioning party such relief as the pleadings and evidence may show him to be entitled; and the failure of the petition to state a cause of action for declaratory relief shall not affect the right of the party to any other relief, legal or equitable, to which he may be entitled.

(b) The court, in order to maintain the status quo pending the adjudication of the questions or to preserve equitable rights, may grant injunction and other interlocutory extraordinary relief in substantially the manner and under the same rules applicable in equity cases.



§ 9-4-4. Declaratory judgments involving fiduciaries

(a) Without limiting the generality of Code Sections 9-4-2, 9-4-3, 9-4-5 through 9-4-7, and 9-4-9, any person interested as or through an executor, administrator, trustee, guardian, or other fiduciary, creditor, devisee, legatee, heir, ward, next of kin, or beneficiary in the administration of a trust or of the estate of a decedent, a minor, a person who is legally incompetent because of mental illness or intellectual disability, or an insolvent may have a declaration of rights or legal relations in respect thereto and a declaratory judgment:

(1) To ascertain any class of creditors, devisees, legatees, heirs, next of kin, or others;

(2) To direct the executor, administrator, or trustee to do or abstain from doing any particular act in his fiduciary capacity; or

(3) To determine any question arising in the administration of the estate or trust, including questions of construction of wills and other writings.

(b) The enumeration in subsection (a) of this Code section does not limit or restrict the exercise of general powers conferred in Code Section 9-4-2 in any proceeding covered thereby where declaratory relief is sought in which a judgment or decree will terminate the controversy or remove the uncertainty.



§ 9-4-5. Filing and service; time of trial; drawing of jury

A proceeding instituted under this chapter shall be filed and served as are other cases in the superior courts of this state and may be tried at any time designated by the court not earlier than 20 days after the service thereof, unless the parties consent in writing to an earlier trial. If there is an issue of fact which requires a submission to a jury, the jury may be drawn, summoned, and sworn either in regular term or specially for the pending case.



§ 9-4-6. Submission of fact issues to jury

When a declaration of right or the granting of further relief based thereon involves the determination of issues of fact triable by a jury and jury trial is not waived, the issues shall be submitted to a jury of 12 in the form of interrogatories, with proper instructions by the court, whether a general verdict is required or not. The instructions by the court shall in all respects be governed by the laws of this state relating to instructions or charges by a court to a jury.



§ 9-4-7. Only parties affected; when municipality made party; when Attorney General served and heard

(a) No declaration shall prejudice the rights of persons not parties to the proceeding.

(b) In any proceeding involving the validity of a municipal ordinance or franchise, the municipality shall be made a party and shall be entitled to be heard as a party.

(c) If a statute of the state, any order or regulation of any administrative body of the state, or any franchise granted by the state is alleged to be unconstitutional, the Attorney General of the state shall be served with a copy of the proceeding and shall be entitled to be heard.



§ 9-4-8. When court may refuse declaratory judgment

The court may refuse to render or enter a declaratory judgment or decree where the judgment or decree, if rendered or entered, would not terminate the uncertainty or controversy giving rise to the proceeding.



§ 9-4-9. Costs

In any proceeding under this chapter the court may make such award or division of costs as may seem equitable and just.



§ 9-4-10. Equity jurisdiction not impaired

Nothing in this chapter is intended to impair the equity jurisdiction of the superior courts of the state.






Chapter 5 - Injunctions

§ 9-5-1. For what purposes injunctions may be issued

Equity, by a writ of injunction, may restrain proceedings in another or the same court, a threatened or existing tort, or any other act of a private individual or corporation which is illegal or contrary to equity and good conscience and for which no adequate remedy is provided at law.



§ 9-5-2. No interference by equity in administration of criminal laws

Equity will take no part in the administration of the criminal law. It will neither aid criminal courts in the exercise of their jurisdiction, nor will it restrain or obstruct them.



§ 9-5-3. When court proceedings enjoined; injunctions against sheriffs' sales

(a) Equity will not enjoin the proceedings and processes of a court of law, absent some intervening equity or other proper defense of which a party, without fault on his part, cannot avail himself at law.

(b) Writs of injunction may be issued by judges of the superior courts to enjoin sales by sheriffs, at any time before a sale takes place, in any proper case made by application for injunction.



§ 9-5-4. Grounds for restraint of trespass

Equity will not interfere to restrain a trespass, unless the injury is irreparable in damages, or the trespasser is insolvent, or other circumstances exist which, in the discretion of the court, render the interposition of the writ necessary and proper, among which shall be the avoidance of circuity and multiplicity of actions.



§ 9-5-5. When waste enjoined

Equity will not interfere by injunction to restrain waste when the petitioner's title is not clear. Such relief shall be granted only when the title is free from dispute.



§ 9-5-6. Injunction against debtors not generally available to creditors

Creditors without liens may not, as a general rule, enjoin their debtors from disposing of property nor obtain injunctions or other extraordinary relief in equity.



§ 9-5-7. When breach of contract for personal services enjoined

Generally an injunction will not issue to restrain the breach of a contract for personal services unless the services are of a peculiar merit or character and cannot be performed by others.



§ 9-5-8. Grant of injunctions in discretion of court; power to be exercised cautiously

The granting and continuing of injunctions shall always rest in the sound discretion of the judge, according to the circumstances of each case. This power shall be prudently and cautiously exercised and, except in clear and urgent cases, should not be resorted to.



§ 9-5-9. Second injunction in court's discretion

A second injunction may be granted in the discretion of the judge.



§ 9-5-10. Perpetual injunction after hearing

A perpetual injunction shall be granted only after hearing and upon a final decree.



§ 9-5-11. Injunctions against certain transactions outside state

Equity may enjoin the defendant as to transactions involving fraud, trust, or contracts beyond the limits of this state.






Chapter 6 - Extraordinary Writs

Article 1 - General Provisions

§ 9-6-1. (For effective date, see note.) Final judgment prerequisite to appeal; grant of new trial subject to review

No appeal as to any ruling or decision in a mandamus or quo warranto proceeding or in a case involving a writ of prohibition may be taken until there has been a final judgment in the trial court. The grant of a new trial shall be treated as a final judgment in these cases and subject to review as in other cases.






Article 2 - Mandamus

§ 9-6-20. When mandamus may issue

All official duties should be faithfully performed, and whenever, from any cause, a defect of legal justice would ensue from a failure to perform or from improper performance, the writ of mandamus may issue to compel a due performance if there is no other specific legal remedy for the legal rights; provided, however, that no writ of mandamus to compel the removal of a judge shall issue where no motion to recuse has been filed, if such motion is available, or where a motion to recuse has been denied after assignment to a separate judge for hearing.



§ 9-6-21. Not a private remedy; enforcement of officer's discretionary acts

(a) Mandamus shall not lie as a private remedy between individuals to enforce private rights nor to a public officer who has an absolute discretion to act or not to act unless there is a gross abuse of such discretion. However, mandamus shall not be confined to the enforcement of mere ministerial duties.

(b) On the application of one or more citizens of any county against the county board of commissioners where by law supervision and jurisdiction is vested in such commissioners over the public roads of such counties and the overseers of the public roads complained of; or against the judge of the probate court where by law supervision, control, and jurisdiction over such public roads is vested in the judge and the overseers of the public roads that may be complained of; or against either, both, or all of the named parties, as the facts and methods of working the public roads in the respective counties may justify, which application or action for mandamus shall show that one or more of the public roads of the county of the plaintiff's residence are out of repair; do not measure up to the standards and do not conform to the legal requirements as prescribed by law; and are in such condition that ordinary loads, with ordinary ease, cannot be hauled over such public roads, the judges of the superior courts are authorized and given jurisdiction and it is made their duty, upon such showing being made, to issue the writ of mandamus against the parties having charge of and supervision over the public roads of the county; and to compel by such proceedings the building, repairing, and working of the public roads as are complained of, up to the standard required by law, so that ordinary loads, with ordinary ease and facility, can be continuously hauled over such public roads. The judges of the superior courts shall, by proper order, in the same proceedings compel the work done necessary to build, repair, and maintain such public roads up to the standard so prescribed.



§ 9-6-22. Enforcement of officer's duties under Title 5

If any sheriff, clerk, or other officer fails to discharge any duty required of him by any provision of Title 5, upon petition the appellate court or the superior, state, or city court, as the case may be, may compel the performance of such duty by mandamus. No party shall lose any right by reason of the failure of the officer to discharge his duties when the party has been guilty of no fault himself and has exercised ordinary diligence to secure the discharge of such duties.



§ 9-6-23. Enforcement of corporation's public duty

A private person may by mandamus enforce the performance by a corporation of a public duty as to matters in which he has a special interest.



§ 9-6-24. What interest required to enforce public right

Where the question is one of public right and the object is to procure the enforcement of a public duty, no legal or special interest need be shown, but it shall be sufficient that a plaintiff is interested in having the laws executed and the duty in question enforced.



§ 9-6-25. Loss prerequisite to enforcing private right

In order for a plaintiff to enforce a private right by mandamus he must show pecuniary loss for which he cannot be compensated in damages.



§ 9-6-26. Mandamus not granted where fruitless, nor on suspicion

Mandamus will not be granted when it is manifest that the writ would, for any cause, be nugatory or fruitless, nor will it be granted on a mere suspicion or fear, before a refusal to act or the doing of a wrongful act.



§ 9-6-27. Time of hearing; notice; how and when issues of fact determined

(a) Upon the presentation of an application for mandamus, if the mandamus nisi is granted the judge shall cause the same to be returned for trial not less than ten nor more than 30 days from such date. The defendant shall be served at least five days before the time fixed for the hearing.

(b) If no issue of fact is raised by the application and answer, the case shall be heard and determined by the court without the intervention of a jury.

(c) If an issue of fact is involved, it may be heard by the judge upon the consent of all parties. Otherwise, the case shall be set for trial upon the first day of the next term of the superior court as other jury cases are tried. However, if the court has a scheduled session for jury trials which will occur before the next term, the case shall stand for trial at the present term.



§ 9-6-28. (For effective date, see note.) Appeal

(a) Upon refusal of the court to grant the mandamus nisi, the applicant may appeal as in other cases. Either party dissatisfied with the judgment on the hearing of the answer to the mandamus nisi may likewise appeal.

(b) Mandamus cases shall be heard on appeal under the same laws and rules as apply to injunction cases.






Article 3 - Prohibition

§ 9-6-40. Prohibition counterpart of mandamus

The writ of prohibition is the counterpart of mandamus, to restrain subordinate courts and inferior judicial tribunals from exceeding their jurisdiction where no other legal remedy or relief is given. The granting or refusal thereof is governed by the same principles of right, necessity, and justice as apply to mandamus; provided, however, that no writ of prohibition to compel the removal of a judge shall issue where no motion to recuse has been filed, if such motion is available, or where a motion to recuse has been denied after assignment to a separate judge for hearing.



§ 9-6-41. When writ granted; time for return; trial of fact issues

The writ of prohibition may be granted at any time, on proper showing made. The return must be in term. Any issue of fact made thereon must be tried as in equity cases.



§ 9-6-42. Prohibition against executive and military officers; Governor exempt

The writ of prohibition will not lie to the duly inaugurated Governor, but it lies to all other executive or military officers when acting as a judicial or quasi-judicial tribunal.






Article 4 - Quo Warranto

§ 9-6-60. For what purpose quo warranto may issue; who may bring action

The writ of quo warranto may issue to inquire into the right of any person to any public office the duties of which he is in fact discharging. It may be granted only after the application by some person either claiming the office or interested therein.



§ 9-6-61. Writ lies against civil and military officers; Governor exempt

The question of who is the lawful Governor of this state may not be tried by quo warranto, but the writ of quo warranto will lie to all other civil or military officers.



§ 9-6-62. When granted; how issues of fact tried

The writ of quo warranto may be granted at any time, on proper showing made. Any issue of fact made thereon must be tried as in equity cases.



§ 9-6-63. Service of writ and process

(a) As used in this Code section, the term "personal service" means service by placing a copy of the writ and process in the quo warranto proceeding in the hands of the defendant.

(b) The writ and process in a quo warranto proceeding shall be served on the defendant personally.

(c) Service of the writ and process in such proceeding upon a resident of this state who is temporarily residing or sojourning outside this state may be perfected in the same manner as is provided for service of process by publication as set forth in paragraph (1) of subsection (f) of Code Section 9-11-4 or personal service outside the state as set forth in paragraph (2) of subsection (f) of Code Section 9-11-4. When service is perfected upon any such person as provided for in the aforesaid Code section, then the person shall be bound by the final decision of the proceedings as fully as though the person had been personally served within this state.



§ 9-6-64. How issues of law determined; time for final determination; appeal; application to issues of fact

(a) In all applications for writs of quo warranto, of informations in the nature of quo warranto, or of proceedings by such writs to determine the right to hold office, where the case presented by the applicant involves only questions of law, the same may be determined, as are equitable proceedings, by the judge of the superior court before whom the case was begun; and the judge shall so order all the proceedings connected with and usual in such cases that the final determination shall be had by him within ten days from the commencement of the action, application, or proceeding. If either party to the application or proceeding desires to except to the final decision of the judge of the superior court, he shall file an appeal as in other cases, and the duties of the clerk shall be the same as in other cases.

(b) All the provisions of subsection (a) of this Code section are extended to proceedings quo warranto, or writs of that nature, involving issues of fact to be tried by a jury, when the same can be applied; but nothing in the subsection shall be construed to affect any rights or remedies in this class of cases which are not covered thereby.



§ 9-6-65. Jury trial where facts at issue; time of trial; continuances

In cases where the facts alleged are denied by the defendant or defendants on oath, the judge shall forthwith, in the usual manner, draw a jury of 12 to try the issue of fact, and the judge shall have the power to fix a day for trial of the issue of fact with an order that the sheriff shall notify the parties of the time and place of trial. The date fixed for the trial shall not be less than ten nor more than 30 days from the date of the order. The judge shall have the discretion to continue the hearing from day to day, as provided for in other cases.



§ 9-6-66. Disposition of books and papers by judgment

Whenever the right to any office is decided, the judgment fixing the right shall further provide for the delivery to the person held to be entitled to the office of all the books and papers of every sort belonging to the office, which judgment shall be enforced as decrees in equity are enforced.









Chapter 7 - Auditors

§ 9-7-1. Duties of auditor

The duties heretofore performed by a master in the superior court shall be performed by an auditor.



§ 9-7-2. When facts referred to auditor; on application and notice; on court's own motion

Upon application of either party, after notice to the opposite party, the judge of the superior court, in equitable proceedings if the case shall require it, may refer any part of the facts to an auditor to investigate and report the result to the court. Furthermore, the judge may, upon his own motion, when in his judgment the facts and circumstances of any such case require it, refer the same to an auditor.



§ 9-7-3. Appointment of auditor in matters of account; on application and notice; on court's own motion

In all cases in the superior, state, or city courts involving matters of account, if the case shall require it, the judge may appoint an auditor to investigate the matters of account and report the result to the court upon the application of either party and after notice to the opposite party, or upon his own motion when in his judgment the facts and circumstances of any such case require it.



§ 9-7-4. Appointment of person agreed on

In all cases where the parties agree upon the person to be appointed as auditor, the court shall appoint such person.



§ 9-7-5. Where hearing held; notice of hearing; auditor's oath

Except by the written consent of all parties, the auditor shall not hear evidence or argument outside the county in which the case is proceeding. He shall give both parties or their counsel reasonable notice of the time and place of hearing and shall be sworn to render a true report according to the law and the evidence without favor or affection to either party.



§ 9-7-6. Powers of auditor generally

In all cases, unless modified by the order of appointment, in addition to the matter specially referred, the auditor shall have power to hear motions, allow amendments, and pass upon all questions of law and fact. He shall have power to subpoena and swear witnesses and compel the production of papers.



§ 9-7-7. Contempt referred to superior court

In cases of contempt by either party, a witness, or other persons, upon application to the court making the appointment, the judge thereof shall take such proceedings and impose such penalty as the facts authorize or require.



§ 9-7-8. Contents of report -- Rulings, findings, and conclusions

After hearing the evidence and argument, the auditor shall file the evidence and a report in which he shall clearly and separately state all rulings made by him, classify and state his findings, and report his conclusions upon the law and facts.



§ 9-7-9. Contents of report -- Motions and rulings; transcript; documentary evidence

The auditor shall make an accurate report of all motions made before him and of his rulings thereon, and either the auditor or a party shall have the evidence and proceedings recorded by a court reporter. Any original document introduced in evidence shall be properly identified and attached to the report.



§ 9-7-10. Contents of report -- Evidence deemed inadmissible

All evidence offered but deemed inadmissible by the auditor shall nevertheless be reported by the auditor; and if, upon exception filed to his ruling thereon, the evidence is adjudged to be admissible, the same may be considered upon the trial of exceptions of fact.



§ 9-7-11. Written notice of filing report

Upon filing his report, the auditor shall give both parties or their counsel written notice thereof.



§ 9-7-12. Report prima facie true

The report of the auditor shall be prima facie the truth, either party having the liberty to except thereto.



§ 9-7-13. When report recommitted

(a) For indefiniteness, omissions, errors of calculation, failure to report evidence, errors of law, or other proper cause, the judge may recommit the report for such further action as may be proper.

(b) In such cases, the evidence shall be confined to such issues as the judge, in the order of recommitment, may indicate. If ordered to be taken de novo, the parties may agree as to what portion of the original report shall be retained in lieu of reintroduction.



§ 9-7-14. Time for filing exceptions; classification; extension on application; what exceptions to specify

(a) Within 20 days after the report is filed and notice is given to the parties, either party may file exceptions to be classified separately as "exceptions of law" and "exceptions of fact."

(b) The trial judge may, in his discretion, on application of any party and without notice to the other party or parties, grant and issue an order extending the time for filing exceptions to an auditor's report. Extensions shall be freely granted in cases involving complicated facts or accounts, complicated issues of law, or lengthy records, so as to allow adequate time for preparation of exceptions thereto. All applications for extensions of time must be made before the expiration of the period of time for filing exceptions as originally prescribed or as extended by previous order of the court. The order granting any extension of time shall be promptly filed with the clerk of the trial court who shall promptly give notice thereof to all other parties involved in the case.

(c) Exceptions to auditors' reports need not set out therein portions of the record in the original case, nor of the auditor's report, nor of the evidence reported by the auditor. It shall not be necessary that the grounds of any exceptions be complete in themselves. It shall be sufficient, for purposes of this Code section, if the exceptions point out by title and paragraph number such part of the pleadings, and by page number such part of the auditor's report, and such parts of the evidence reported by the auditor as are necessary to an understanding of the errors complained of.



§ 9-7-15. Exceptions to matters outside record; certification by auditor or return with objections; application for mandamus; notice and hearing; effect of mandamus absolute

(a) Exceptions as to any matter not appearing on the face of the record, in the transcript of the evidence and proceedings, or in the report itself, shall be certified to be true by the auditor within 40 days after the report is filed. If the auditor determines that any such exception is not true or does not contain all of the necessary facts, he shall return the same within ten days to the party or his attorney with his objections in writing. If these objections are met and removed within ten days, he may then certify the same, specifying the cause of delay.

(b) If for any cause the exceptions are not certified by the auditor, without fault of the party or his attorney, the party or his attorney may apply to the judge of the superior court within 30 days from the tendering of the exceptions and on petition obtain a mandamus nisi directed to the auditor.

(c) The petition for a mandamus nisi shall set out a substantial copy of the exceptions, and shall be verified by the party or his counsel, or supported by other proof as to the truth of the facts stated therein. The mandamus nisi shall be served upon the auditor within ten days after the same is signed by the judge and shall be made returnable not more than 30 days after signing. The opposite party shall have notice of the time and place of hearing the mandamus nisi and may resist the application for a mandamus absolute. If there is a traverse filed to the answer, the same shall be determined by a jury. If the mandamus is made absolute, the order shall have the effect, to that extent, of amending the report of the auditor.



§ 9-7-16. Exceptions of law for judge

Exceptions of law shall be for the exclusive consideration of the judge.



§ 9-7-17. When exceptions of fact tried by jury; burden of proof; right to open and conclude

In all law cases where an auditor is appointed, exceptions of fact to his report shall be passed upon by the jury as in other issues of fact, and in equity cases by the jury when approved by the judge. The burden of proving error in the report of the auditor shall be upon the party making the exceptions, who shall have the right to open and conclude the argument. In all cases where both parties file exceptions of fact, the party against whom judgment would be rendered if the report were approved shall be entitled to open and conclude the argument.



§ 9-7-18. Trial on the record; what additional evidence introduced; what evidence excluded

In all cases where exceptions of fact are submitted to the jury, the same shall be determined upon the testimony reported by the auditor. Only so much of the evidence as is material and pertinent to the issue then on trial shall be read to the jury. Admissible material evidence introduced and not reported and evidence improperly excluded shall also be submitted to the jury and all inadmissible evidence shall be excluded from their consideration.



§ 9-7-19. When new testimony considered; application; notice; rights of opposite party

(a) No new testimony shall be considered, except in those cases where, according to the principles of law, a new trial would be granted for newly discovered evidence.

(b) Application to introduce such original and newly discovered evidence shall be made to the judge before the argument on the exceptions, if the same is then known, with a statement of the party and his attorney setting out the expected testimony and facts authorizing it to be admitted as newly discovered evidence.

(c) The opposite party shall be served with notice of the application. If the same is admitted, the opposite party shall be entitled to a continuance. On the trial he shall be entitled to introduce original testimony in rebuttal of the newly discovered evidence.



§ 9-7-20. Form of jury's verdict

In all cases the jury shall find for or against each exception submitted, seriatim.



§ 9-7-21. Court to frame judgment or decree

(a) If the auditor's report is not excepted to, the court shall frame a judgment or decree thereon as may be proper.

(b) If exceptions are filed, after the same have been considered and passed upon by the court or the jury, or both, as the case may be, the court shall order a judgment or a decree in accordance with the report and the changes made by the court or the jury, unless the same shall require a recommitment.



§ 9-7-22. Auditor's fees

(a) The fees of an auditor to whom a case, whether legal or equitable, has been referred shall be determined and fixed by the trial judge making the referral or by any other judge having jurisdiction of the case and serving in the place and stead of the trial judge. The fees so determined and fixed may be apportioned between and among the parties at the discretion of the judge.

(b) The court with consent of the parties may fix the fees of the auditor in advance and incorporate the same in the order making the appointment.

(c) The fees of an auditor, as determined and fixed by the judge, shall be included in and made a part of the judgment of the court. The fees of the auditor shall be assessed as court costs and shall be paid prior to the filing of any appeal from the judgment of the court; provided, however, that if such fees have not been determined and assessed at the time of filing any such appeal, the same shall be paid within 30 days from the date of assessment.



§ 9-7-23. Compensation of reporter; by whom paid

(a) The compensation of the court reporter for recording the evidence and proceedings in all cases before an auditor shall be as provided by law for civil cases.

(b) The court reporter shall be compensated as provided by law for furnishing transcripts of the evidence and proceedings. The compensation shall be paid by the parties to the case. The reporter, for additional transcripts of evidence and proceedings furnished by him, shall be paid by the party requesting the same as agreed between the parties and, in the event of a disagreement, shall be paid as provided by law.






Chapter 8 - Receivers

§ 9-8-1. Appointment of receiver -- Grounds generally

When any fund or property is in litigation and the rights of either or both parties cannot otherwise be fully protected or when there is a fund or property having no one to manage it, a receiver of the same may be appointed by the judge of the superior court having jurisdiction thereof.



§ 9-8-2. Appointment of receiver -- To protect trust or joint property

Equity may appoint receivers to take possession of and protect trust or joint property and funds whenever the danger of destruction and loss shall require such interference.



§ 9-8-3. Appointment of receiver -- To hold assets liable for debt; appointment without notice; terms

Equity may appoint a receiver to take possession of and hold, subject to the direction of the court, any assets charged with the payment of debts where there is manifest danger of loss, destruction, or material injury to those interested. Under extraordinary circumstances, a receiver may be appointed before and without notice to the trustee or other person having charge of the assets. The terms on which a receiver is appointed shall be in the discretion of the court.



§ 9-8-4. Caution to be exercised in appointing receiver

The power of appointing receivers should be prudently and cautiously exercised and except in clear and urgent cases should not be resorted to.



§ 9-8-5. Intervention of persons asserting equitable remedies

Where property has been placed in the hands of a receiver, all persons properly seeking to assert equitable remedies against such assets shall become parties to the case by intervention and shall prosecute their remedies therein.



§ 9-8-6. Lienholders made parties; divestment by receiver's sale

Persons holding liens on property in the hands of a receiver may be made parties to the case at any time. Unless otherwise provided in the order, liens upon the property held by any parties to the record, shall be dissolved by the receiver's sale and transferred to the funds arising from the sale of the property.



§ 9-8-7. Investment of funds in receivership

The presiding judge, in his discretion under the law, may order any funds, in the hands of a receiver or any other officer of court, while awaiting the termination of protracted litigation, to be invested as provided in the case of executors and administrators.



§ 9-8-8. Receiver an officer of court; subject to court's orders or removal

(a) The receiver is an officer and servant of the court appointing him, is responsible to no other tribunal than the court, and must in all things obey its direction.

(b) The receiver shall discharge his trust according to the orders or decrees of the court appointing him. He is at all times subject to its orders and may be brought to account and removed at its pleasure.



§ 9-8-9. To which court receivers of corporations amenable

Receivers of corporations shall be amenable to and shall make their returns to the superior court of the county where they reside at the time of the appointment.



§ 9-8-10. Receiver's bond

The judge of the superior court, in his discretion, may require a receiver to give bond conditioned for the faithful discharge of the trust reposed. If bond is so required, the judge shall fix the amount thereof and shall determine the sufficiency of the security. The judge shall also regulate the compensation paid to the receiver.



§ 9-8-11. Liability of receiver where bank fails

Where funds are in the hands of a receiver pending a final disposition, the receiver may deposit the funds into a bank or trust company which is insured by the Federal Deposit Insurance Corporation, Federal Savings and Loan Insurance Corporation, or successor entities. If the receiver fails to utilize such an insured bank or trust company, he shall be personally liable for any resulting loss.



§ 9-8-12. Garnishment not available against receiver

A receiver shall not be subject to the process of garnishment.



§ 9-8-13. Award of attorneys' and receivers' fees; how determined

(a) In all cases where a receiver is appointed under the laws of this state to take charge of the assets of any person, firm, or corporation and a fund is brought into court for distribution, the court having jurisdiction thereof shall award to counsel filing the petition and representing the moving creditor or creditors, out of the fund, no greater sum as fees for services rendered in filing the petition and bringing the fund into court than the services are actually worth, taking as a basis therefor the amount represented by the counsel in the original petition and the assets brought into the hands of the receiver by the services of counsel not including the assets turned over to the receiver by defendants under order of the court.

(b) In all cases where a receiver is appointed to take charge of the assets of any person, firm, or corporation, the court having jurisdiction thereof shall award to the receiver as full compensation for his services, out of the fund coming into his hands, not more than 8 percent of the first $1,000.00, 4 percent of the excess up to $5,000.00, 3 percent of the amount above $5,000.00 and not exceeding $10,000.00, and 2 percent of all sums over $10,000.00. Where the business of an insolvent person, firm, or corporation is continued and conducted by a receiver, the judge may allow such compensation as may be reasonable for such services in lieu of commissions, not exceeding the compensation paid by persons in the usual and regular conduct of such business.

(c) In all cases, the presiding judge or other competent tribunal shall allow such compensation to the attorney or attorneys filing the original petition and to the receiver or receivers appointed thereunder as their services are reasonably worth.



§ 9-8-14. Expenses of giving bond allowable as cost of administration

(a) Receivers who are required by law to give bond as such who have given as security on such bonds one or more guaranty companies, surety companies, fidelity insurance companies, or fidelity and deposit companies, as authorized by law, may include as part of their lawful expenses or costs of administration such reasonable sum or sums paid to the company or companies for the suretyship not exceeding 1 percent per annum on the amount of the bond as the court, judge, or other officer by whom they were appointed allows.

(b) Any court, judge, or other officer whose duty it is to pass upon the account of any person or corporation required to execute a bond with surety or sureties, whenever the person or corporation has given any such company or companies as security as provided in subsection (a) of this Code section, shall allow in the settlement of the account a reasonable sum for the expenses and premiums incurred in securing the surety, not exceeding the amounts specified in the subsection.






Chapter 9 - Arbitration

Article 1 - General Provisions

Part 1 - Arbitration Code

§ 9-9-1. Short title

This part shall be known and may be cited as the "Georgia Arbitration Code."



§ 9-9-2. Applicability; exclusive method

(a) Part 3 of Article 2 of this chapter, as it existed prior to July 1, 1988, applies to agreements specified in subsection (b) of this Code section made between July 1, 1978, and July 1, 1988. This part applies to agreements specified in subsection (b) of this Code section made on or after July 1, 1988, and to disputes arising on or after July 1, 1988, in agreements specified in subsection (c) of this Code section.

(b) Part 3 of Article 2 of this chapter, as it existed prior to July 1, 1988, shall apply to construction contracts, contracts of warranty on construction, and contracts involving the architectural or engineering design of any building or the design of alterations or additions thereto made between July 1, 1978, and July 1, 1988, and on and after July 1, 1988, this part shall apply as provided in subsection (a) of this Code section and shall provide the exclusive means by which agreements to arbitrate disputes arising under such contracts can be enforced.

(c) This part shall apply to all disputes in which the parties thereto have agreed in writing to arbitrate and shall provide the exclusive means by which agreements to arbitrate disputes can be enforced, except the following, to which this part shall not apply:

(1) Agreements coming within the purview of Article 2 of this chapter, relating to arbitration of medical malpractice claims;

(2) Any collective bargaining agreements between employers and labor unions representing employees of such employers;

(3) Any contract of insurance, as defined in paragraph (1) of Code Section 33-1-2; provided, however, that nothing in this paragraph shall impair or prohibit the enforcement of or in any way invalidate an arbitration clause or provision in a contract between insurance companies;

(4) Any other subject matters currently covered by an arbitration statute;

(5) Any loan agreement or consumer financing agreement in which the amount of indebtedness is $25,000.00 or less at the time of execution;

(6) Any contract for the purchase of consumer goods, as defined in Title 11, the "Uniform Commercial Code," under subsection (1) of Code Section 11-2-105 and subsection (a) of Code Section 11-9-102;

(7) Any contract involving consumer acts or practices or involving consumer transactions as such terms are defined in subsection (a) of Code Section 10-1-392, relating to definitions in the "Fair Business Practices Act of 1975";

(8) Any sales agreement or loan agreement for the purchase or financing of residential real estate unless the clause agreeing to arbitrate is initialed by all signatories at the time of the execution of the agreement. This exception shall not restrict agreements between or among real estate brokers or agents;

(9) Any contract relating to terms and conditions of employment unless the clause agreeing to arbitrate is initialed by all signatories at the time of the execution of the agreement; or

(10) Any agreement to arbitrate future claims arising out of personal bodily injury or wrongful death based on tort.



§ 9-9-3. Effect of arbitration agreement

A written agreement to submit any existing controversy to arbitration or a provision in a written contract to submit any controversy thereafter arising to arbitration is enforceable without regard to the justiciable character of the controversy and confers jurisdiction on the courts of the state to enforce it and to enter judgment on an award.



§ 9-9-4. Application to court; venue; service of papers; scope of court's consideration; application for order of attachment or preliminary injunction

(a)(1) Any application to the court under this part shall be made to the superior court of the county where venue lies, unless the application is made in a pending court action, in which case it shall be made to the court hearing that action. Subsequent applications shall be made to the court hearing the initial application unless the court otherwise directs.

(2) All applications shall be by motion and shall be heard in the manner provided by law and rule of court for the making or hearing of motions, provided that the motion shall be filed in the same manner as a complaint in a civil action.

(b) Venue for applications to the court shall lie:

(1) In the county where the agreement provides for the arbitration hearing to be held; or

(2) If the hearing has already been held, in the county where it was held; or

(3) In the county where any party resides or does business; or

(4) If there is no county as described in paragraph (1), (2), or (3) of this subsection, in any county.

(c)(1) A demand for arbitration shall be served on the other parties by registered or certified mail or statutory overnight delivery, return receipt requested.

(2) The initial application to the court shall be served on the other parties in the same manner as a complaint under Chapter 11 of this title.

(3) All other papers required to be served by this part shall be served in the same manner as pleadings subsequent to the original complaint and other papers are served under Chapter 11 of this title.

(d) In determining any matter arising under this part, the court shall not consider whether the claim with respect to which arbitration is sought is tenable nor otherwise pass upon the merits of the dispute.

(e) The superior court in the county in which an arbitration is pending, or, if not yet commenced, in a county specified in subsection (b) of this Code section, may entertain an application for an order of attachment or for a preliminary injunction in connection with an arbitrable controversy, but only upon the ground that the award to which the applicant may be entitled may be rendered ineffectual without such provisional relief.



§ 9-9-5. Limitation of time as bar to arbitration

(a) If a claim sought to be arbitrated would be barred by limitation of time had the claim sought to be arbitrated been asserted in court, a party may apply to the court to stay arbitration or to vacate the award, as provided in this part. The court has discretion in deciding whether to apply the bar. A party waives the right to raise limitation of time as a bar to arbitration in an application to stay arbitration by that party's participation in the arbitration.

(b) Failure to make this application to the court shall not preclude a party from asserting before the arbitrators limitation of time as a bar to the arbitration. The arbitrators, in their sole discretion, shall decide whether to apply the bar. This exercise of discretion shall not be subject to review of the court on an application to confirm, vacate, or modify the award except upon the grounds hereafter specified in this part for vacating or modifying an award.



§ 9-9-6. Application to compel or stay arbitration; demand for arbitration; consolidation of proceedings

(a) A party aggrieved by the failure of another to arbitrate may apply for an order compelling arbitration. If the court determines there is no substantial issue concerning the validity of the agreement to submit to arbitration or compliance therewith and the claim sought to be arbitrated is not barred by limitation of time, the court shall order the parties to arbitrate. If a substantial issue is raised or the claim is barred by limitation of time, the court shall summarily hear and determine that issue and, accordingly, grant or deny the application for an order to arbitrate. If an issue claimed to be arbitrable is involved in an action pending in a court having jurisdiction to hear a motion to compel arbitration, the application shall be made by motion in that action. If the application is granted, the order shall operate to stay a pending or subsequent action, or so much of it as is referable to arbitration.

(b) Subject to subsections (c) and (d) of this Code section, a party who has not participated in the arbitration and who has not made an application to compel arbitration may apply to stay arbitration on the grounds that:

(1) No valid agreement to submit to arbitration was made;

(2) The agreement to arbitrate was not complied with; or

(3) The arbitration is barred by limitation of time.

(c) A party may serve upon another party a demand for arbitration. This demand shall specify:

(1) The agreement pursuant to which arbitration is sought;

(2) The name and address of the party serving the demand;

(3) That the party served with the demand shall be precluded from denying the validity of the agreement or compliance therewith or from asserting limitation of time as a bar in court unless he makes application to the court within 30 days for an order to stay arbitration; and

(4) The nature of the dispute or controversy sought to be arbitrated; provided, however, that the demand for arbitration may be amended by either party to include disputes arising under the same agreement after the original demand is served.

(d) After service of the demand, or any amendment thereof, the party served must make application within 30 days to the court for a stay of arbitration or he will thereafter be precluded from denying the validity of the agreement or compliance therewith or from asserting limitation of time as a bar in court. Notice of this application shall be served on the other parties. The right to apply for a stay of arbitration may not be waived, except as provided in this Code section.

(e) Unless otherwise provided in the arbitration agreement, a party to an arbitration agreement may petition the court to consolidate separate arbitration proceedings, and the court may order consolidation of separate arbitration proceedings when:

(1) Separate arbitration agreements or proceedings exist between the same parties or one party is a party to a separate arbitration agreement or proceeding with a third party;

(2) The disputes arise from the same transactions or series of related transactions; and

(3) There is a common issue or issues of law or fact creating the possibility of conflicting rulings by more than one arbitrator or panel of arbitrators.

(f) If all the applicable arbitration agreements name the same arbitrator, arbitration panel, or arbitration tribunal, the court, if it orders consolidation under subsection (e) of this Code section, shall order all matters to be heard before the arbitrator, panel, or tribunal agreed to by the parties. If the applicable arbitration agreements name separate arbitrators, panels, or tribunals, the court, if it orders consolidation under subsection (e) of this Code section, shall, in the absence of an agreed method of selection by all parties to the consolidated arbitration, appoint an arbitrator.

(g) In the event that the arbitration agreements in proceedings consolidated under subsection (e) of this Code section contain inconsistent provisions, the court shall resolve such conflicts and determine the rights and duties of various parties.

(h) If the court orders consolidation under subsection (e) of this Code section, the court may exercise its discretion to deny consolidation of separate arbitration proceedings only as to certain issues, leaving other issues to be resolved in separate proceedings.



§ 9-9-7. Appointment of arbitrators

(a) If the arbitration agreement provides for a method of appointment of arbitrators, that method shall be followed. If there is only one arbitrator, the term "arbitrators" shall apply to him.

(b) The court shall appoint one or more arbitrators on application of a party if:

(1) The agreement does not provide for a method of appointment;

(2) The agreed method fails;

(3) The agreed method is not followed for any reason; or

(4) The arbitrators fail to act and no successors have been appointed.

(c) An arbitrator appointed pursuant to subsection (b) of this Code section shall have all the powers of one specifically named in the agreement.



§ 9-9-8. Time and place for hearing; notice; application for prompt hearing; conduct of hearing; right to counsel; record; waiver

(a) The arbitrators, in their discretion, shall appoint a time and place for the hearing notwithstanding the fact that the arbitration agreement designates the county in which the arbitration hearing is to be held and shall notify the parties in writing, personally or by registered or certified mail or statutory overnight delivery, not less than ten days before the hearing. The arbitrators may adjourn or postpone the hearing. The court, upon application of any party, may direct the arbitrators to proceed promptly with the hearing and determination of the controversy.

(b) The parties are entitled to be heard; to present pleadings, documents, testimony, and other matters; and to cross-examine witnesses. The arbitrators may hear and determine the controversy upon the pleadings, documents, testimony, and other matters produced notwithstanding the failure of a party duly notified to appear.

(c) A party has the right to be represented by an attorney and may claim such right at any time as to any part of the arbitration or hearings which have not taken place. This right may not be waived. If a party is represented by an attorney, papers to be served on the party may be served on the attorney.

(d) The hearing shall be conducted by all the arbitrators unless the parties otherwise agree; but a majority may determine any question and render and change an award, as provided in this part. If during the course of the hearing, an arbitrator for any reason ceases to act, the remaining arbitrator or arbitrators appointed to act as neutrals may continue with the hearing and determination of the controversy.

(e) The arbitrators shall maintain a record of all pleadings, documents, testimony, and other matters introduced at the hearing. The arbitrators or any party to the proceeding may have the proceedings transcribed by a court reporter.

(f) Except as provided in subsection (c) of this Code section, a requirement of this Code section may be waived by written consent of the parties or by continuing with the arbitration without objection.



§ 9-9-9. Power of subpoena; enforcement; use of discovery; opportunity to examine documents; compensation of witnesses

(a) The arbitrators may issue subpoenas for the attendance of witnesses and for the production of books, records, documents, and other evidence. These subpoenas shall be served and, upon application to the court by a party or the arbitrators, enforced in the same manner provided by law for the service and enforcement of subpoenas in a civil action.

(b) Notices to produce books, writings, and other documents or tangible things; depositions; and other discovery may be used in the arbitration according to procedures established by the arbitrators.

(c) A party shall have the opportunity to obtain a list of witnesses and to examine and copy documents relevant to the arbitration.

(d) Witnesses shall be compensated in the same amount and manner as witnesses in the superior courts.



§ 9-9-10. Award to be in writing; copies furnished; time of making award; waiver

(a) The award shall be in writing and signed by the arbitrators joining in the award. The arbitrators shall deliver a copy of the award to each party personally or by registered or certified mail or statutory overnight delivery, return receipt requested, or as provided in the agreement.

(b) An award shall be made within the time fixed therefor by the agreement or, if not so fixed, within 30 days following the close of the hearing or within such time as the court orders. The parties may extend in writing the time either before or after its expiration. A party waives the objection that an award was not made within the time required unless he notifies in writing the arbitrators of his objection prior to the delivery of the award to him.



§ 9-9-11. When award changed; application for change; objection thereto; time for disposition of application

(a) Pursuant to the procedure described in subsection (b) of this Code section, the arbitrators may change the award upon the following grounds:

(1) There was a miscalculation of figures or a mistake in the description of any person, thing, or property referred to in the award;

(2) The arbitrators have awarded upon a matter not submitted to them and the award may be corrected without affecting the merits of the decision upon the issues submitted; or

(3) The award is imperfect in a matter of form, not affecting the merits of the controversy.

(b)(1) An application to the arbitrators for a change in the award shall be made by a party within 20 days after delivery of the award to the applicant. Written notice of this application shall be served upon the other parties.

(2) Objection to a change in the award by the arbitrators must be made in writing to the arbitrators within ten days of service of the application to change. Written notice of this objection shall be served upon the other parties.

(3) The arbitrators shall dispose of any application made under this Code section in a written, signed order within 30 days after service upon them of objection to change or upon the expiration of the time for service of this objection. The parties may extend, in writing, the time for this disposition by the arbitrators either before or after its expiration.

(4) An award changed under this Code section shall be subject to the provisions of this part concerning the confirmation, vacation, and modification of awards by the court.



§ 9-9-12. Confirmation of award by court

The court shall confirm an award upon application of a party made within one year after its delivery to him, unless the award is vacated or modified by the court as provided in this part.



§ 9-9-13. Vacation of award by court; application; grounds; rehearing; appeal of order

(a) An application to vacate an award shall be made to the court within three months after delivery of a copy of the award to the applicant.

(b) The award shall be vacated on the application of a party who either participated in the arbitration or was served with a demand for arbitration if the court finds that the rights of that party were prejudiced by:

(1) Corruption, fraud, or misconduct in procuring the award;

(2) Partiality of an arbitrator appointed as a neutral;

(3) An overstepping by the arbitrators of their authority or such imperfect execution of it that a final and definite award upon the subject matter submitted was not made;

(4) A failure to follow the procedure of this part, unless the party applying to vacate the award continued with the arbitration with notice of this failure and without objection; or

(5) The arbitrator's manifest disregard of the law.

(c) The award shall be vacated on the application of a party who neither participated in the arbitration nor was served with a demand for arbitration or order to compel arbitration if the court finds that:

(1) The rights of the party were prejudiced by one of the grounds specified in subsection (b) of this Code section;

(2) A valid agreement to arbitrate was not made;

(3) The agreement to arbitrate has not been complied with; or

(4) The arbitrated claim was barred by limitation of time, as provided by this part.

(d) The fact that the relief was such that it could not or would not be granted by a court of law or equity is not ground for vacating or refusing to confirm the award.

(e) Upon vacating an award, the court may order a rehearing and determination of all or any of the issues either before the same arbitrators or before new arbitrators appointed as provided by this part. In any provision of an agreement limiting the time for a hearing or award, time shall be measured from the date of such order or rehearing, whichever is appropriate, or a time may be specified by the court. The court's ruling or order under this Code section shall constitute a final judgment and shall be subject to appeal in accordance with the appeal provisions of this part.



§ 9-9-14. Modification of award by court; application; grounds; subsequent confirmation of award

(a) An application to modify the award shall be made to the court within three months after delivery of a copy of the award to the applicant.

(b) The court shall modify the award if:

(1) There was a miscalculation of figures or a mistake in the description of any person, thing, or property referred to in the award;

(2) The arbitrators awarded on a matter not submitted to them and the award may be corrected without affecting the merits of the decision upon the issues submitted; or

(3) The award is imperfect in a manner of form, not affecting the merits of the controversy.

(c) If the court modifies the award, it shall confirm the award as modified. If the court denies modification, it shall confirm the award made by the arbitrators.



§ 9-9-15. Judgment on award

(a) Upon confirmation of the award by the court, judgment shall be entered in the same manner as provided by Chapter 11 of this title and be enforced as any other judgment or decree.

(b) The judgment roll shall consist of the following:

(1) The agreement and each written extension of time within which to make the award;

(2) The award;

(3) A copy of the order confirming, modifying, or correcting the award; and

(4) A copy of the judgment.



§ 9-9-16. Appeals authorized

Any judgment or any order considered a final judgment under this part may be appealed pursuant to Chapter 6 of Title 5.



§ 9-9-17. Arbitrators' fees and expenses

Unless otherwise provided in the agreement to arbitrate, the arbitrators' expenses and fees, together with other expenses, not including counsel fees, incurred in the conduct of the arbitration, shall be paid as provided in the award.



§ 9-9-18. Commencement or continuation of proceedings upon death or incompetency of party

Where a party dies or becomes incompetent after making a written agreement to arbitrate, the proceedings may be begun or continued upon the application of, or upon notice to, his executor or administrator or trustee or guardian or, where it relates to real property, his distributee or devisee who has succeeded to his interest in the real property. Upon the death or incompetency of a party, the court may extend the time within which an application to confirm, vacate, or modify the award or to stay arbitration must be made. Where a party has died since an award was delivered, the proceedings thereupon are the same as where a party dies after a verdict.






Part 2 - International Commercial Arbitration Code

§ 9-9-20. Short title; statement of purpose

(a) This part shall be known and may be cited as the "Georgia International Commercial Arbitration Code."

(b) The purpose of this part is to encourage international commercial arbitration in this state, to enforce arbitration agreements and arbitration awards, to facilitate prompt and efficient arbitration proceedings consistent with this part, and to provide a conducive environment for international business and trade.



§ 9-9-21. Applicability

(a) This part shall apply to international commercial arbitration, subject to any agreement in force between the United States and any other country.

(b) The provisions of this part, except for Code Sections 9-9-29 and 9-9-30, subsections (f) through (h) of Code Section 9-9-38, and Code Sections 9-9-39, 9-9-57, and 9-9-58, shall apply only if the place of arbitration is in this state.

(c) An arbitration shall be considered international if:

(1) The parties to an arbitration agreement have their places of business in different countries at the time of the conclusion of such arbitration agreement;

(2) One of the following places is situated outside the country in which the parties have their places of business:

(A) The place of arbitration, if determined in or pursuant to the arbitration agreement; or

(B) Any place where a substantial part of the obligations of the commercial relationship is to be performed or the place with which the subject matter of the dispute is most closely connected; or

(3) The parties have expressly agreed that the subject matter of the arbitration agreement relates to more than one country.

(d) For the purposes of subsection (c) of this Code section:

(1) If a party has more than one place of business, the place of business is that which has the closest relationship to the arbitration agreement; and

(2) If a party does not have a place of business, reference is to be made to such party's habitual residence.

(e) This part shall not affect any other law of this state by virtue of which certain disputes shall not be submitted to arbitration or may be submitted to arbitration only according to provisions other than those of this part.



§ 9-9-22. Definitions

(a) As used in this part, the term:

(1) "Arbitration" means any arbitration, whether or not administered by a permanent arbitral institution.

(2) "Arbitration agreement" means an agreement by the parties to submit to arbitration all or certain disputes that have arisen or may arise between them in respect of a defined legal relationship, whether contractual or not, and may be in the form of an arbitration clause in a contract or in the form of a separate agreement.

(3) "Arbitration award" means a decision of an arbitration tribunal on the substance of a dispute submitted to it and shall include an interim, interlocutory, or partial award.

(4) "Arbitration tribunal" means a sole arbitrator or a panel of arbitrators.

(b) (1) Where a provision of this part, except Code Section 9-9-50, leaves the parties free to determine a certain issue, such freedom shall include the right of the parties to authorize a third party, including an institution, to make that determination.

(2) Where a provision of this part refers to the fact that the parties have agreed or that they may agree or in any other way refers to an agreement of the parties, such agreement shall include any arbitration rule referred to in such agreement.

(3) Where a provision of this part, other than in paragraph (1) of Code Section 9-9-47 and paragraph (1) of subsection (b) of Code Section 9-9-54, refers to a claim, it shall also apply to a counterclaim, and where it refers to a defense, it shall also apply to a defense to such counterclaim.



§ 9-9-23. Interpretation

(a) In the interpretation of this part, regard shall be given to its international origin and to the need to promote uniformity in its application and the observance of good faith.

(b) Questions concerning matters governed by this part which are not expressly settled in it are to be settled in conformity with the general principles on which this part is based.



§ 9-9-24. Receipt of written communications

(a) Unless otherwise agreed by the parties:

(1) Any written communication shall be deemed to have been received if it is delivered to the addressee personally or if it is delivered at his or her place of business, habitual residence, or mailing address; if none of these can be found after making a reasonable inquiry, a written communication shall be deemed to have been received if it is sent to the addressee's last known place of business, habitual residence, or mailing address by registered mail or any other means which provides a record of the attempt to deliver it; and

(2) Communications shall be deemed to have been received on the day it is delivered.

(b) The provisions of this Code section shall not apply to communications in court proceedings.



§ 9-9-25. Waiver of right to object to violations of arbitration agreement

A party who knows that any provision of this part from which the parties may derogate or any requirement under the arbitration agreement has not been complied with and yet proceeds with the arbitration without objecting to such noncompliance without undue delay or, if a time limit is provided therefor, within such period of time, shall be deemed to have waived the right to object.



§ 9-9-26. Judicial intervention and enforcement

In matters governed by this part, no court shall intervene except where provided in this part. If the controversy is within the scope of this part, the arbitration agreement shall be enforced by the courts of this state in accordance with this part without regard to the justiciable character of the controversy.



§ 9-9-27. County where agreement to be enforced

The functions referred to in subsections (c) and (d) of Code Section 9-9-32, subsection (c) of Code Section 9-9-34, Code Section 9-9-35, paragraph (3) of Code Section 9-9-37, Code Section 9-9-49, and subsection (b) of Code Section 9-9-56 shall be performed by the superior court in the county agreed upon by the parties. Barring such agreement, these functions shall be performed by the superior court:

(1) In any county where any portion of the hearing has been conducted;

(2) If no portion of the hearing has been conducted in this state, in the county where any party resides or does business; or

(3) If there is no such county, in any county.



§ 9-9-28. Arbitration agreements to be in writing; definitions

(a) All arbitration agreements shall be in writing.

(b) A written arbitration agreement means that its contents are recorded in any form, whether or not the arbitration agreement or contract has been concluded orally, by conduct, or by other means.

(c) (1) As used in this subsection, the term:

(A) "Data message" means information generated, sent, received or stored by electronic, magnetic, optical, or similar means, including, but not limited to, electronic data interchange (EDI), e-mail, telegram, telex, or telecopy.

(B) "Electronic communication" means any communication that the parties make by means of data messages.

(2) The requirement that an arbitration agreement be in writing may be met by an electronic communication if the information contained therein is accessible so as to be useable for subsequent reference.

(d) An arbitration agreement shall be deemed to be in writing if it is contained in an exchange of statements of claim and defense in which the existence of an arbitration agreement is alleged by one party and not denied by the other.

(e) The reference in a contract to any document containing an arbitration clause shall constitute an arbitration agreement in writing, provided that the reference is such as to make that clause a part of the contract.



§ 9-9-29. Arbitration referrals

(a) A court before which a civil action is brought in a matter which is the subject of an arbitration agreement shall, if a party so requests not later than when submitting the party's first statement on the substance of the dispute, refer the parties to arbitration unless it finds that the arbitration agreement is null and void, inoperative, or incapable of being performed.

(b) Where an action referred to in subsection (a) of this Code section has been brought, arbitral proceedings may nevertheless be commenced or continued, and an arbitration award may be made, while the action is pending before the court.



§ 9-9-30. Interim measures of protection

Before or during arbitral proceedings, a party may request from a court an interim measure of protection, and a court may grant such measure, and such request shall not be deemed to be incompatible with an arbitration agreement.



§ 9-9-31. Number of arbitrators

The parties shall be free to determine the number of arbitrators, and if no determination is stated, the number of arbitrators shall be one.



§ 9-9-32. Appointment of arbitrators; immunity from liability

(a) No person shall be precluded by reason of nationality from acting as an arbitrator, unless otherwise agreed by the parties.

(b) The parties shall be free to agree on a procedure to appoint the arbitrator or arbitrators, subject to the provisions of subsections (d) and (e) of this Code section.

(c) If the parties do not agree on the procedure to appoint the arbitrator or arbitrators:

(1) In an arbitration with three arbitrators, each party shall appoint one arbitrator, and the two arbitrators thus appointed shall appoint the third arbitrator; if a party fails to appoint the arbitrator within 30 days of receipt of a request to do so from the other party, or if the two arbitrators fail to agree on the third arbitrator within 30 days of their appointment, the appointment shall be made, upon request of a party, by the court specified in Code Section 9-9-27; or

(2) In an arbitration with a sole arbitrator, if the parties are unable to agree on the arbitrator within 30 days, the arbitrator shall be appointed, upon request of a party, by the court specified in Code Section 9-9-27.

(d) Where, under an appointment procedure agreed upon by the parties:

(1) A party fails to act as required under such procedure;

(2) The parties, or two arbitrators, are unable to reach an agreement expected of them under such procedure; or

(3) A third party, including an institution, fails to perform any function entrusted to it under such procedure,

any party may request the court specified in Code Section 9-9-27 to take the necessary measure, unless the arbitration agreement on the appointment procedure provides other means for securing the appointment.

(e) A decision on a matter entrusted by subsections (c) or (d) of this Code section to the court specified in Code Section 9-9-27 shall not be subject to appeal. The court, in appointing an arbitrator, shall have due regard to any qualifications required of the arbitrator by the arbitration agreement and to such considerations as are likely to secure the appointment of an independent and impartial arbitrator and, in the case of a sole or third arbitrator, shall take into account as well the advisability of appointing an arbitrator of a nationality other than those of the parties.

(f) An arbitrator shall not be liable for:

(1) Anything done or omitted in the discharge or purported discharge of arbitral functions, unless the act or omission is shown to have been in bad faith; or

(2) Any mistake of law, fact, or procedure made in the course of arbitration proceedings or in the making of an arbitration award.

(g) Subsection (f) of this Code section shall apply to an employee or agent of an arbitrator and to an appointing authority, arbitral institution, or person designated or requested by the parties to appoint or nominate an arbitrator or provide other administrative services in support of the arbitration.



§ 9-9-33. Arbitrator disclosure requirements; challenge of arbitrator for doubts as to impartiality or independence

(a) When a person is approached in connection with the possible appointment of such person as an arbitrator, such person shall disclose any circumstances likely to give rise to justifiable doubts as to his or her impartiality or independence. An arbitrator, from the time of appointment and throughout the arbitral proceedings, shall without delay disclose any such circumstances to the parties unless they have already been informed of them by the arbitrator.

(b) An arbitrator may be challenged only if circumstances exist that give rise to justifiable doubts as to the arbitrator's impartiality or independence, or if the arbitrator does not possess qualifications agreed to by the parties. A party may challenge an arbitrator appointed by the party, or in whose appointment the party has participated, only for reasons of which the party becomes aware after the appointment has been made.



§ 9-9-34. Procedure for challenging arbitrator

(a) The parties shall be free to agree on a procedure for challenging an arbitrator, subject to the provisions of subsection (c) of this Code section.

(b) If the parties fail to agree on a procedure for challenging an arbitrator, a party who intends to challenge an arbitrator shall, within 15 days after becoming aware of the constitution of the arbitration tribunal or after becoming aware of any circumstance referred to in subsection (b) of Code Section 9-9-33, send a written statement of the reasons for the challenge to the arbitration tribunal. Unless the challenged arbitrator withdraws from office or the other party agrees to the challenge, the arbitration tribunal shall decide on the challenge.

(c) If a challenge under the procedure set forth in subsection (b) of this Code section is not successful, within 30 days after having received notice of the decision rejecting the challenge, the challenging party may request that the court specified in Code Section 9-9-27 decide on the challenge, which decision shall not be subject to appeal; while such a request is pending, the arbitration tribunal, including the challenged arbitrator, may continue the arbitral proceedings and make an arbitration award.



§ 9-9-35. Inability of arbitrator to carry out or perform functions; termination of mandate

(a) If an arbitrator becomes de jure or de facto unable to perform his or her functions or for other reasons fails to act without undue delay, the arbitrator's mandate terminates if he or she withdraws from office or if the parties agree on the termination. Otherwise, if a controversy remains concerning any of these grounds, any party may request that the court specified in Code Section 9-9-27 decide on the termination of the mandate, which decision shall not be subject to appeal.

(b) If, under this Code section or subsection (b) of Code Section 9-9-34, an arbitrator withdraws from office or a party agrees to the termination of the mandate of an arbitrator, this shall not imply acceptance of the validity of any ground referred to in this Code section or subsection (b) of Code Section 9-9-33.



§ 9-9-36. Appointment of substitute arbitrator

Where the mandate of an arbitrator terminates under Code Section 9-9-34 or 9-9-35 or because of withdrawal from office for any other reason or because of the revocation of the arbitrator's mandate by agreement of the parties or in any other case of termination of the arbitrator's mandate, a substitute arbitrator shall be appointed according to the rules that were applicable to the appointment of the arbitrator being replaced.



§ 9-9-37. Disputes as to jurisdiction

Unless otherwise agreed by the parties:

(1) The arbitration tribunal may rule on its own jurisdiction, including any objections with respect to the existence or validity of the arbitration agreement. For that purpose, an arbitration clause which forms part of a contract shall be treated as an agreement independent of the other terms of the contract. A decision by the arbitration tribunal that the contract is null and void shall not thereby invalidate the arbitration clause;

(2) A plea that the arbitration tribunal does not have jurisdiction shall be raised not later than the submission of the statement of defense. A party shall not be precluded from raising such a plea by the fact that the party has appointed, or participated in the appointment of, an arbitrator. A plea that the arbitration tribunal is exceeding the scope of its authority shall be raised as soon as the matter alleged to be beyond the scope of its authority is raised during the arbitral proceedings. The arbitration tribunal may, in either case, admit a later plea if it considers the delay justified; and

(3) The arbitration tribunal may rule on a plea referred to in paragraph (2) of this Code section either as a preliminary question or in an arbitration award on the merits. If the arbitration tribunal rules as a preliminary question that it has jurisdiction or only partial jurisdiction, within 30 days after having received notice of such ruling and subject to the permission of the arbitration tribunal, any party may request that the court specified in Code Section 9-9-27 decide the matter, which decision shall not be subject to appeal; while such a request is pending, the arbitration tribunal may continue the arbitral proceedings and make an arbitration award.



§ 9-9-38. Interim measures

(a) Unless otherwise agreed by the parties, the arbitration tribunal may, at the request of a party, grant interim measures as it deems appropriate.

(b) The arbitration tribunal may modify, suspend, or terminate an interim measure it has granted, upon application of any party or, in exceptional circumstances and upon prior notice to the parties, on the arbitration tribunal's own initiative.

(c) The arbitration tribunal may require the party requesting an interim measure to provide appropriate security in connection with the measure.

(d) The arbitration tribunal may require any party promptly to disclose any material change in the circumstances on the basis of which the measure was requested or granted.

(e) If a measure ordered under subsection (a) of this Code section proves to have been unjustified from the outset, the party which obtained its enforcement may be obliged to compensate the other party for damage resulting from the enforcement of such measure or from its providing security in order to avoid enforcement. This claim may be put forward in the pending arbitral proceedings.

(f) An interim measure issued by an arbitration tribunal shall be recognized as binding and, unless otherwise provided by the arbitration tribunal, enforced upon application to the competent court, irrespective of the country in which it was issued, subject to the provisions of Code Section 9-9-39.

(g) The party who is seeking or has obtained recognition or enforcement of an interim measure shall promptly inform the court of any termination, suspension, or modification of that interim measure.

(h) Where recognition or enforcement of an interim measure is sought in a court of this state, such court may order the requesting party to provide appropriate security if the arbitration tribunal has not already made a determination with respect to security or where such a decision is necessary to protect the rights of third parties.



§ 9-9-39. When recognition or enforcement of interim measure may be refused

(a) Recognition or enforcement of an interim measure may be refused only:

(1) At the request of the party against whom it is invoked if the court is satisfied that:

(A) Such refusal is warranted on the grounds set forth in subparagraphs (a)(1)(A) through (a)(1)(D) of Code Section 9-9-58;

(B) The arbitration tribunal's decision with respect to the provision of security in connection with the interim measure issued by the arbitration tribunal has not been complied with; or

(C) The interim measure has been terminated or suspended by the arbitration tribunal or, where so empowered, by the court of the state in which the arbitration takes place or under the law of which that interim measure was granted; or

(2) If the court finds that:

(A) The interim measure is incompatible with the powers conferred upon the court, unless the court decides to reformulate the interim measure to the extent necessary to adapt it to its own powers and procedures for the purposes of enforcing that interim measure and without modifying its substance; or

(B) Any of the grounds set forth in subparagraph (a)(2)(A) or (a)(2)(B) of Code Section 9-9-58 shall apply to the recognition and enforcement of the interim measure.

(b) Any determination made by the court on any ground in subsection (a) of this Code section shall be effective only for the purposes of the application to recognize and enforce the interim measure. Where recognition or enforcement is sought, the court shall not undertake a review of the substance of the interim measure in determining any ground specified in subsection (a) of this Code section.



§ 9-9-40. Treatment of parties

The parties shall be treated with equality, and each party shall be given a full opportunity of presenting its case.



§ 9-9-41. Procedure to be followed by arbitration tribunal

(a) Subject to the provisions of this part, the parties shall be free to agree on the procedure to be followed by the arbitration tribunal in conducting the proceedings.

(b) If the parties fail to agree on the procedure to be followed by the arbitration tribunal in conducting proceedings, the arbitration tribunal may, subject to the provisions of this part, conduct the arbitration in such manner as it considers appropriate. The power conferred upon the arbitration tribunal includes the power to determine the admissibility, relevance, materiality, and weight of any evidence.



§ 9-9-42. Place of arbitration

(a) The parties shall be free to agree on the place of arbitration; provided, however, that failing such agreement, the place of arbitration shall be determined by the arbitration tribunal having regard to the circumstances of the case, including the convenience of the parties.

(b) Notwithstanding the provisions of subsection (a) of this Code section, the arbitration tribunal may, unless otherwise agreed by the parties, meet at any place it considers appropriate for consultation among its members, for hearing witnesses, experts, or the parties, or for inspection of goods, other property, or documents.



§ 9-9-43. Date of commencement of arbitral proceedings

Unless otherwise agreed by the parties, the arbitral proceedings in respect of a particular dispute shall commence on the date on which a request for that dispute to be referred to arbitration is received by the respondent.



§ 9-9-44. Languages to be used in arbitral proceedings; translation of documentary evidence

(a) The parties shall be free to agree on the language or languages to be used in the arbitral proceedings; provided, however, that failing such agreement, the arbitration tribunal shall determine the language or languages to be used in the proceedings. Such agreement or determination, unless otherwise specified therein, shall apply to any written statement by a party, any hearing, and any arbitration award, decision, or other communication by the arbitration tribunal.

(b) The arbitration tribunal may order that any documentary evidence be accompanied by a translation into the language or languages agreed upon by the parties or determined by the arbitration tribunal.



§ 9-9-45. Facts supporting claim; amendment or supplementing of claim

(a) Within the period of time agreed by the parties or determined by the arbitration tribunal, the claimant shall state the facts supporting his or her claim, the points at issue, and the relief or remedy sought, and the respondent shall state his or her defense in respect of these particulars, unless the parties have otherwise agreed as to the required elements of such statements. The parties may submit with their statements all documents they consider to be relevant or may add a reference to the documents or other evidence they will submit.

(b) Unless otherwise agreed by the parties, either party may amend or supplement his or her claim or defense during the course of the arbitral proceedings, unless the arbitration tribunal considers it inappropriate to allow such amendment having regard to the delay in making it.



§ 9-9-46. How proceedings to be conducted; oral hearings; notice; consolidation of proceedings or hearings

(a) Subject to any contrary agreement by the parties, the arbitration tribunal shall decide whether to hold oral hearings for the presentation of evidence or for oral argument, or whether the proceedings shall be conducted on the basis of documents and other materials; provided, however, that unless the parties have agreed that no hearings shall be held, the arbitration tribunal shall hold hearings at an appropriate stage of the proceedings, if requested by a party.

(b) The parties shall be given sufficient advance notice of any hearing and of any meeting of the arbitration tribunal for the purposes of inspection of goods, other property, or documents.

(c) All statements, documents, or other information supplied to the arbitration tribunal by one party shall be communicated to the other party. Any expert report or evidentiary document on which the arbitration tribunal may rely in making its decision shall be communicated to the parties.

(d) Unless the parties agree to confer such power on the tribunal, the tribunal shall not have the power to order consolidation of proceedings or concurrent hearings; provided, however, that the parties shall be free to agree:

(1) That the arbitral proceedings shall be consolidated with other arbitral proceedings; or

(2) That concurrent hearings shall be held, on such terms as may be agreed.



§ 9-9-47. Effects of failure to state facts supporting claim, failure to put forward statement of defense, or failure to appear at hearing or to produce documentary evidence

Unless otherwise agreed by the parties, if, without showing sufficient cause:

(1) The claimant fails to communicate his or her statement of claim in accordance with subsection (a) of Code Section 9-9-45, the arbitration tribunal shall terminate the proceedings;

(2) The respondent fails to communicate his or her statement of defense in accordance with subsection (a) of Code Section 9-9-45, the arbitration tribunal shall continue the proceedings without treating such failure in itself as an admission of the claimant's allegations; and

(3) Any party fails to appear at a hearing or to produce documentary evidence, the arbitration tribunal may continue the proceedings and make the arbitration award on the evidence before it.



§ 9-9-48. Appointment of experts

(a) Unless otherwise agreed by the parties, the arbitration tribunal:

(1) May appoint one or more experts to report to it on specific issues to be determined by the arbitration tribunal; and

(2) May require a party to give the expert any relevant information or to produce, or to provide access to, any relevant documents, goods, or other property for the expert's inspection.

(b) Unless otherwise agreed by the parties, if a party requests or if the arbitration tribunal considers it necessary, the expert shall, after delivery of the expert's written or oral report, participate in a hearing where the parties have the opportunity to put questions to the expert and to present expert witnesses in order to testify on the points at issue.



§ 9-9-49. Subpoenas for witnesses and other evidence; compensation of witnesses

(a) The arbitrators may issue subpoenas for the attendance of witnesses and for the production of books, records, documents, and other evidence. Subpoenas shall be served and, upon application to the court specified in Code Section 9-9-27 by a party or the arbitrators, enforced in the same manner provided by law for the service and enforcement of subpoenas in a civil action.

(b) Notices to produce books, writings, and other documents or tangible things, depositions, and other discovery may be used in the arbitration according to procedures established by the arbitrators.

(c) A party shall have the opportunity to obtain a list of witnesses and to examine and copy documents relevant to the arbitration.

(d) Witnesses shall be compensated in the same amount and manner set forth in Title 24.



§ 9-9-50. Rules applicable to disputes

(a) The arbitration tribunal shall decide the dispute in accordance with such rules of law as are chosen by the parties as applicable to the substance of the dispute. Any designation of the law or legal system of a given state shall be construed, unless otherwise expressed, as directly referring to the substantive law of that state and not to its conflict of laws rules.

(b) Failing any designation by the parties, the arbitration tribunal shall apply the law determined by the conflict of laws rules which it considers applicable.

(c) The arbitration tribunal shall decide ex aequo et bono or as amiable compositeur only if the parties have expressly authorized it to do so.

(d) In all cases, the arbitration tribunal shall decide in accordance with the terms of the contract and shall take into account the usages of the trade applicable to the transaction.



§ 9-9-51. Decision-making when more than one arbitrator

In arbitral proceedings with more than one arbitrator, any decision of the arbitration tribunal shall be made, unless otherwise agreed by the parties, by a majority of all its members; provided, however, that questions of procedure may be decided by a presiding arbitrator, if authorized by the parties or all members of the arbitration tribunal.



§ 9-9-52. Settlement; arbitration award on agreed terms

(a) If, during arbitral proceedings, the parties settle the dispute, the arbitration tribunal shall terminate the proceedings and, if requested by the parties and not objected to by the arbitration tribunal, record the settlement in the form of an arbitration award on agreed terms.

(b) An arbitration award on agreed terms shall be made in accordance with the provisions of Code Section 9-9-53 and shall state that it is an arbitration award. Such an arbitration award shall have the same status and effect as any other arbitration award on the merits of the case.



§ 9-9-53. Arbitration award

(a) An arbitration award shall be made in writing and shall be signed by the arbitrator or arbitrators. In arbitral proceedings with more than one arbitrator, the signatures of the majority of all members of the arbitration tribunal shall suffice, provided that the reason for any omitted signature is stated.

(b) The arbitration award shall state the reasons upon which it is based, unless the parties have agreed that no reasons are to be given or the arbitration award is an arbitration award on agreed terms pursuant to Code Section 9-9-52.

(c) The arbitration award shall state its date and the place of arbitration as determined in accordance with subsection (a) of Code Section 9-9-42. The arbitration award shall be deemed to have been made at that place.

(d) After the arbitration award is made, a copy signed by the arbitrators in accordance with subsection (a) of this Code section shall be delivered to each party.

(e) The arbitrators may award reasonable fees and expenses actually incurred, including, without limitation, fees and expenses of legal counsel, to any party to the arbitration and shall allocate the costs of the arbitration among the parties as it determines appropriate.



§ 9-9-54. Termination of arbitral proceedings

(a) The arbitral proceedings shall be terminated by the final arbitration award or by an order of the arbitration tribunal in accordance with subsection (b) of this Code section.

(b) The arbitration tribunal shall issue an order for the termination of the arbitral proceedings when:

(1) The claimant withdraws his or her claim, unless the respondent objects thereto and the arbitration tribunal recognizes a legitimate interest by the respondent in obtaining a final settlement of the dispute;

(2) The parties agree on the termination of the proceedings; or

(3) The arbitration tribunal finds that the continuation of the proceedings has for any other reason become unnecessary or impossible.

(c) The mandate of the arbitration tribunal shall terminate with the termination of the arbitral proceedings, subject to the provisions of Code Section 9-9-55 and subsection (d) of Code Section 9-9-56.



§ 9-9-55. Correction or interpretation of arbitration award; additional arbitration awards; extension of time for correction, interpretation, or additional award

(a) (1) Within 30 days of receipt of the arbitration award, unless another period of time has been agreed upon by the parties:

(A) A party, with notice to the other party, may request the arbitration tribunal to correct in the arbitration award any errors in computation, any clerical or typographical errors, or any errors of similar nature; and

(B) If agreed by the parties, a party, with notice to the other party, may request the arbitration tribunal to give an interpretation of a specific point or part of the arbitration award.

(2) If the arbitration tribunal considers any request under paragraph (1) of this subsection to be justified, it shall make the correction or give the interpretation within 30 days of receipt of the request. The interpretation shall form part of the arbitration award.

(b) The arbitration tribunal may correct any error of the type referred to in subparagraph (a)(1)(A) of this Code section on its own initiative within 30 days of the date of the arbitration award.

(c) Unless otherwise agreed by the parties, a party, with notice to the other party, may request, within 30 days of receipt of the arbitration award, the arbitration tribunal to make an additional award as to claims presented in the arbitration proceedings but omitted from the arbitration award. If the arbitration tribunal considers such request to be justified, it shall make the additional award within 60 days of receipt of the request.

(d) The arbitration tribunal may extend, if necessary, the period of time within which it shall make a correction, interpretation, or an additional award under subsection (a) or (c) of this Code section.

(e) The provisions of Code Section 9-9-53 shall apply to a correction or interpretation of the arbitration award or to an additional award.



§ 9-9-56. Recourse against arbitration award; criteria for setting aside award; time for making application to set aside

(a) Recourse to a court against an arbitration award may be made only by an application for setting aside in accordance with subsections (b) and (c) of this Code section.

(b) An arbitration award may be set aside by the court specified in Code Section 9-9-27 only if:

(1) The party making the application furnishes proof that:

(A) A party to the arbitration agreement referred to in Code Section 9-9-28 was under some incapacity; or that said arbitration agreement is not valid under the law to which the parties have subjected it or, failing any indication thereon, under the law of this state;

(B) The party making the application was not given proper notice of the appointment of an arbitrator or of the arbitral proceedings or was otherwise unable to present his or her case;

(C) The arbitration award deals with a dispute not contemplated by or not falling within the terms of the submission to arbitration or contains decisions on matters beyond the scope of the submission to arbitration, provided that, if the decisions on matters submitted to arbitration can be separated from those not so submitted, only that part of the arbitration award which contains decisions on matters not submitted to arbitration may be set aside; or

(D) The composition of the arbitration tribunal or the arbitral procedure was not in accordance with the arbitration agreement of the parties, unless such arbitration agreement was in conflict with a provision of this part from which the parties cannot derogate, or, failing such agreement, was not in accordance with this part; or

(2) The court finds that:

(A) The subject matter of the dispute is not capable of settlement by arbitration under the law of the United States; or

(B) The arbitration award is in conflict with the public policy of the United States.

(c) An application for setting aside an arbitration award may not be made after three months have elapsed from the date on which the party making that application had received the arbitration award or, if a request had been made under Code Section 9-9-55, from the date on which that request had been disposed of by the arbitration tribunal.

(d) The court, when asked to set aside an arbitration award, may, where appropriate and requested by a party, suspend the setting aside proceedings for a period of time determined by it in order to give the arbitration tribunal an opportunity to resume the arbitral proceedings or to take such other action as in the arbitration tribunal's opinion will eliminate the grounds for setting aside.

(e) Where none of the parties is domiciled or has its place of business in this state, they may, by written agreement referencing this subsection, limit any of the grounds for recourse against the arbitration award under this Code section, with the exception of paragraph (2) of subsection (b) of this Code section.



§ 9-9-57. Arbitration award recognized as binding; enforcement

(a) An arbitration award, irrespective of the country in which it was made, shall be recognized as binding and, upon application in writing to the competent court, shall be enforced subject to the provisions of this Code section and of Code Section 9-9-58.

(b) The party relying on an arbitration award or applying for its enforcement shall supply the original arbitration award or a copy thereof. The court may request the party to supply a translation of the arbitration award.



§ 9-9-58. Grounds for refusing recognition or enforcement of arbitration award

(a) Recognition or enforcement of an arbitration award, irrespective of the country in which it was made, may be refused only:

(1) At the request of the party against whom it is invoked, if that party furnishes to the competent court where recognition or enforcement is sought proof that:

(A) A party to the arbitration agreement referred to in Code Section 9-9-28 was under some incapacity; or the arbitration agreement is not valid under the law to which the parties have subjected it or, failing any indication thereon, under the law of the country where the arbitration award was made;

(B) The party against whom the arbitration award is invoked was not given proper notice of the appointment of an arbitrator or of the arbitral proceedings or was otherwise unable to present his or her case;

(C) The arbitration award deals with a dispute not contemplated by or not falling within the terms of the submission to arbitration, or it contains decisions on matters beyond the scope of the submission to arbitration, provided that, if the decisions on matters submitted to arbitration can be separated from those not so submitted, that part of the arbitration award which contains decisions on matters submitted to arbitration may be recognized and enforced;

(D) The composition of the arbitration tribunal or the arbitral procedure was not in accordance with the arbitration agreement of the parties or, failing such agreement, was not in accordance with the law of the country where the arbitration took place; or

(E) The arbitration award has not yet become binding on the parties or has been set aside or suspended by a court of the country in which, or under the law of which, that arbitration award was made; or

(2) If the court finds that:

(A) The subject matter of the dispute is not capable of settlement by arbitration under the law of the United States; or

(B) The recognition or enforcement of the arbitration award would be contrary to the public policy of the United States.

(b) If an application for setting aside or suspension of an arbitration award has been made to a court referred to in subparagraph (a)(1)(E) of this Code section, the court where recognition or enforcement is sought may, if it considers it proper, adjourn its decision and may also, on the application of the party claiming recognition or enforcement of the arbitration award, order the other party to provide appropriate security.



§ 9-9-59. Appeal of final judgment

Any judgment considered a final judgment under this part may be appealed pursuant to Chapter 6 of Title 5.









Article 2 - Medical Malpractice

§ 9-9-60. "Medical malpractice claim" defined

For the purposes of this article, the term "medical malpractice claim" means any claim for damages resulting from the death of or injury to any person arising out of:

(1) Health, medical, dental, or surgical service, diagnosis, prescription, treatment, or care, rendered by a person authorized by law to perform such service or by any person acting under the supervision and control of a lawfully authorized person; or

(2) Care or service rendered by any public or private hospital, nursing home, clinic, hospital authority, facility, or institution, or by any officer, agent, or employee thereof acting within the scope of his employment.



§ 9-9-61. Medical malpractice arbitration authorized

In addition to any other legal procedure for the resolution of medical malpractice claims, the parties to a medical malpractice claim may submit the claim for arbitration in accordance with this article.



§ 9-9-62. Petition for arbitration; arbitration order and appointment of referee; conditions precedent to enforceability

If the parties to a medical malpractice claim agree in writing to arbitrate the claim pursuant to this article, they shall file a petition in the superior court of the county where any party resides for an order authorizing the arbitration of the claim in accordance with this article and for the appointment of a referee for the arbitration. If the judge determines that the claim is a medical malpractice claim subject to this article, within 30 days of the filing of the petition for such order he shall issue an order authorizing the arbitration and appointing a referee. However, no agreement to arbitrate shall be enforceable unless the agreement was made subsequent to the alleged malpractice and after a dispute or controversy has occurred and unless the claimant is represented by an attorney at law at the time the agreement is entered into.



§ 9-9-63. Tolling of statute of limitations; when action permitted after filing of petition for arbitration

(a) The filing of the petition for an order authorizing arbitration as provided in Code Section 9-9-62 shall toll any applicable statute of limitations, and the statute of limitations shall remain tolled until the earliest of:

(1) Thirty days after the filing of the petition, when the judge has failed within the 30 days to issue an order authorizing arbitration as provided in Code Section 9-9-62;

(2) Sixty days after the issuance of the judge's order authorizing arbitration, when the parties or their representatives have failed by such time to sign the arbitration submission as provided in Code Section 9-9-65; or

(3) The date the arbitration submission is revoked as provided in Code Section 9-9-65.

(b) If any of the contingencies listed in subsection (a) of this Code section occur and if the statute of limitations has not yet run, the medical malpractice claim may be brought in any court of this state having jurisdiction.



§ 9-9-64. Appointment of reporter; duties; compensation

The judge of the superior court of the county in which was issued the order authorizing arbitration shall appoint a reporter to attend the proceedings of the medical malpractice arbitration panel and to record exactly and truly the testimony and proceedings in the case being arbitrated, except the arguments of counsel. All provisions relating to court reporter fees, compensation, contingent expenses, and travel allowance, as well as those relating to the furnishing of transcripts and the style and form of transcripts, shall be the same for reporters appointed to attend the arbitration panel proceedings as those applicable to reporters of the superior court of the county in which the arbitration was authorized.



§ 9-9-65. Arbitration submission; irrevocability absent consent

(a) The referee shall meet with the parties or their representatives, or both, prior to the arbitration. The referee shall assist the parties in preparing an arbitration submission which shall contain the following:

(1) A clear and accurate statement of the matters in controversy;

(2) An agreement as to the payment of the costs of the arbitration;

(3) The procedure to be followed in the arbitration;

(4) A list of the witnesses whose testimony the parties desire to present to the arbitrators;

(5) The names of the arbitrators chosen by each party;

(6) The time and place of meeting of the arbitrators; and

(7) Any other matters that may be pertinent to the arbitration.

(b) The submission shall be in writing and shall be signed by the parties or their representatives. When signed, the submission shall be irrevocable except by consent of all the parties.



§ 9-9-66. Qualifications and status of referee

The referee shall be an attorney who is an active member of the State Bar of Georgia. The referee shall be a nonvoting member of the arbitration panel.



§ 9-9-67. Arbitrators -- How chosen

(a) Every arbitration pursuant to this article shall be conducted by three arbitrators, one of whom shall be chosen by each of the parties prior to the execution of the submission provided for in Code Section 9-9-65 and one of whom shall be chosen by the arbitrators named in the submission. The third arbitrator shall be chosen after the parties sign the submission provided in Code Section 9-9-65 and before arbitration begins.

(b) If the arbitrators chosen by the parties are unable to agree upon the third arbitrator as provided in subsection (a) of this Code section, the judge authorizing the arbitration and appointing the referee or the judge's successor shall appoint the third arbitrator.

(c) In cases involving a medical malpractice claim where there are multiple plaintiffs or defendants, there shall be only one arbitrator chosen by each side. The plaintiff parties shall have the right to choose one arbitrator and the defendant parties shall have the right to choose one arbitrator.



§ 9-9-68. Arbitrators -- How vacancy filled

If an arbitrator selected by one of the parties should cease to serve for any reason, the party who chose the arbitrator shall then choose another in his place. If the arbitrator chosen by the other arbitrators shall cease to serve for any reason, the arbitrators chosen by the parties shall choose another in his place. If the arbitrators chosen by the parties are unable to agree upon the third arbitrator, the third arbitrator shall be appointed as provided in subsection (b) of Code Section 9-9-67. An arbitrator chosen pursuant to this Code section shall have all the powers of the original arbitrator.



§ 9-9-69. Arbitrators -- Oath and affidavit

(a) Before the arbitrators begin the arbitration, they shall be sworn by the referee to determine impartially the matters submitted to them according to law and the justice and equity of the case without favor or affection to either party.

(b) Each arbitrator selected under this article shall sign the following affidavit before the selection is effective and before acting as an arbitrator:

State of Georgia

County

I, , first being duly sworn, make this affidavit:

I, , agree to serve as arbitrator in the case of

v. and will decide any issue put before me

without favor or affection to any party and without prejudice for or

against any party. I will follow and apply the law as given to me by the

referee and will accept and abide by all decisions of the referee. I

also agree not to discuss this case or any issue with any person except

when all other arbitrators and the referee are present.

, L. S.



§ 9-9-70. Postponement of arbitration

When, upon the meeting of the arbitrators, either party is not ready for trial, the referee may postpone the hearing of the case to a future day, which day shall be as early as may be consistent with the ends of justice, considering all the circumstances of the case. If one party is not ready for trial at the time appointed for the hearing of the case and the party has previously required two or more postponements of the trial, the referee shall determine whether the arbitration panel shall nonetheless hear the case or whether another postponement shall be granted, the determination to be consistent with the ends of justice, considering all the circumstances of the case.



§ 9-9-71. Adjournments by arbitrators; no meeting outside group

After the arbitrators have commenced their investigations, they may adjourn from day to day or for a longer time, if the ends of justice require it, until their investigations are completed and they have made up their award. The arbitrators shall not meet or discuss the case or any issue except as a group and with the referee present.



§ 9-9-72. Discovery

The parties to the arbitration may obtain discovery in the same manner as provided by law for discovery in civil cases in the superior courts.



§ 9-9-73. Subpoena power of referee; compensation of witnesses

The referee shall have all the powers of the superior courts to compel the attendance of witnesses before the arbitrators, to compel witnesses to testify, and to issue subpoenas requiring the attendance of witnesses at the time and place of the meeting of the arbitrators. Subpoenas shall be served in the manner provided by law for the service of subpoenas in cases pending in the superior courts. Witnesses shall be entitled to the same compensation as witnesses in the superior courts, and the compensation may be collected in the same manner.



§ 9-9-74. Powers of referee to compel production of documentary evidence

The referee shall have all the powers of the superior courts to compel parties to produce books and all other papers which may be deemed necessary and proper for the investigation of the matters submitted to arbitration, giving to the party, his agent, or his attorney, from whom the production is required, such notice as is required in the superior courts for the production of papers.



§ 9-9-75. Competency of witnesses

All persons who are competent as witnesses in the superior courts shall be competent in all cases before the arbitrators.



§ 9-9-76. Rules governing examination of witnesses and admission of evidence

The examination of witnesses and the admission of evidence shall be governed by the rules applicable to the superior courts.



§ 9-9-77. Administration of oaths by referee

The referee shall have power to administer oaths to witnesses and to administer all other oaths that may be necessary for carrying this article into full effect.



§ 9-9-78. Findings by arbitrators; concurrence of two sufficient

The arbitrators shall make a written finding on each of the matters in controversy contained in the submission. If the arbitrators shall fail to agree on any finding, then any two of them may make the finding, which shall have the same force and effect as if made by all.



§ 9-9-79. Copy of findings furnished parties; entry of original on court's minutes; effect and enforcement; clerk's fees

After the arbitrators have made their findings, the referee shall furnish each of the parties with a copy thereof. The original shall be entered on the minutes of the court authorizing the arbitration; it shall have all the force and effect of a judgment or decree of the court and may be enforced in the same manner at any time after the adjournment of the court. For the entering of the findings upon the minutes of the court, the clerk shall be entitled to the same fees allowed by law for the entering of judgments in other cases, to be paid by the parties as provided in the submission.



§ 9-9-80. Finality of findings absent appeal; appeals to superior courts; transmittal of record; when findings set aside; disposition of case; supersedeas

(a) All findings of the arbitrators with respect to which no application for a review thereof is filed in due time shall be final and conclusive between the parties as to all matters submitted to the arbitrators; but either party to the dispute may, within 30 days from the date the findings are entered upon the minutes of the court authorizing the arbitration, appeal from the findings to the superior court of the county in which the arbitration was authorized. When an appeal is made, all findings shall be final and conclusive between the parties as to all matters submitted to the arbitrators only upon the final disposition of the appeal as provided by this article.

(b) The party conceiving himself to be aggrieved may file an application in writing to the referee of the arbitration panel asking for an appeal from the findings, stating generally the grounds upon which the appeal is sought. In the event the appeal is filed as provided in this Code section, the referee shall, within 30 days from the filing of the same, cause a true copy of the submission, findings, and all other parts of the record, including a transcript of evidence and proceedings, to be transmitted to the clerk of the superior court to which the case is appealable. The case so appealed may thereupon be brought on for a hearing before the superior court upon such record by either party on ten days' written notice to the other; subject, however, to an assignment of the same for hearing by the court.

(c) The findings of fact made by the arbitrators shall, in the absence of fraud, be conclusive but, upon the hearing, the court shall set aside the findings if it is found that:

(1) The findings were procured by fraud;

(2) There is no evidence to support the findings of fact by the arbitrators; or

(3) The findings are contrary to law.

(d) No findings shall be set aside by the court upon any grounds other than one or more of the grounds above-stated. If not set aside upon one or more of the stated grounds, the court shall affirm the findings so appealed from. Upon the setting aside of any such findings, the court may recommit the controversy to the arbitration panel for further hearing or proceeding in conformity with the judgment and opinion of the court or the court may enter the proper judgment upon the findings, as the nature of the case may demand. The decree of the court shall have the same effect and all proceedings in relation thereto shall thereafter be the same as though rendered in an action heard and determined by the court.

(e) An appeal from the decision of the arbitration panel shall operate as a supersedeas and no defendant shall be required to make payment of the amount involved in the submission in the case so appealed until the question at issue therein has been fully determined in accordance with this article. The defendant may voluntarily make payment, however, prior to final disposition of the appeal.



§ 9-9-81. Costs; how taxed

The arbitrators shall return in their award the costs of the case, which they shall tax against the parties in accordance with the submission.



§ 9-9-82. Compensation of arbitrators and referee

The arbitrators and referee shall have such compensation for their services as may be agreed upon by the parties in the submission.



§ 9-9-83. Civil and criminal immunity of arbitrators

An arbitrator shall not be civilly or criminally liable for libel, slander, or defamation of any of the parties to the arbitration for any statement or action taken within the official capacity of the arbitrator during the arbitration.



§ 9-9-84. Governor's Commission on Obstetrics

Repealed by Ga. L. 1990, p. 573, § 1, effective December 1, 1990.









Chapter 10 - Civil Practice and Procedure Generally

Article 1 - General Provisions

§ 9-10-1. Preference given to cases in which state is plaintiff

Where civil cases are pending in the superior courts, the Court of Appeals, or the Supreme Court in which the state is a party plaintiff, preference shall be given to such cases over all other cases so pending; and the judges or Justices, as the case may be, shall use all the power vested in them by law to bring the cases to a speedy trial and, whenever required to do so by counsel for the state, shall take up the cases for trial and proceed to try the same, unless the defendant shows some good cause for continuance, when the case shall be continued to a future time in the same term, or to the next term, in the discretion of the court. Nothing in this Code section shall affect the right of the state to a continuance on a proper showing.



§ 9-10-2. Actions against state void absent notice or waiver

Any verdict, decision, judgment, decree, order, ruling, or other judicial action by any court in this state in any matter in which this state or an official of this state in his official capacity is a party defendant, intervenor, respondent, appellee, or plaintiff in fi. fa. shall be void unless it affirmatively appears as a matter of record either:

(1) That the Attorney General was given five days' advance written notice by the adverse party or his attorney of the time set for the particular trial, hearing, or other proceeding as a result of which the verdict, decision, judgment, decree, order, ruling, or other judicial action was entered;

(2) That the Attorney General or an assistant attorney general was present in person at the trial, hearing, or other proceeding; or

(3) That the Attorney General or an assistant attorney general has, in writing, waived the notice.



§ 9-10-3. Closed trials authorized in certain cases

During the trial in any court of any case in which the evidence is vulgar and obscene or relates to improper sexual acts and tends to debauch the morals of the young, the presiding judge shall have the right, in his discretion and on his own motion, or on motion of the plaintiff or the defendant or their attorneys, to hear and try the case after clearing the courtroom of all or any portion of the audience.



§ 9-10-4. Trial of collateral issues

All collateral issues in the superior, state, or city courts, unless otherwise directed by law, shall be tried by jury.



§ 9-10-5. Charges to be written out on request; exception; filing of written charges; copies

(a) The judges of the superior, state, and city courts, when counsel for either party requests it before argument begins, shall write out their charges and read them to the jury; and it shall be error to give any other or additional charge than that so written and read; provided, however, that this Code section shall not apply when there is an official court reporter in attendance thereon who records the full charge of the trial judge in the case upon the direction of the court.

(b) In any civil action, upon motion by a party, upon request by the jury, or sua sponte, a judge of a superior, state, or city court is authorized, but shall not be required, to reduce all of the charge to the jury to writing and send all of the charge so reduced to writing out with the jury during its deliberation.

(c) Any charge reduced to writing under subsection (a) or (b) of this Code section shall be filed with the clerk of the court in which it was given and shall be accessible to all persons interested in it. The clerk shall give certified copies of the charge to any person applying therefor, upon payment of the usual fee.



§ 9-10-6. Juror's private knowledge.

A juror shall not act on his or her private knowledge respecting the facts, witnesses, or parties.



§ 9-10-7. Expression by judge of opinion in case reversible error

It is error for any judge, during the progress of any case, or in his charge to the jury, to express or intimate his opinion as to what has or has not been proved. Should any judge violate this Code section, the violation shall be held by the Supreme Court or Court of Appeals to be error, the decision in the case shall be reversed, and a new trial shall be granted in the court below with such directions as the Supreme Court or the Court of Appeals may lawfully give.



§ 9-10-8. Approval or disapproval of verdict by judge forbidden; discharge or commendation of jury for verdict not permitted; judge expressing approval or disapproval disqualified from presiding at new trial

(a) No judge of any court shall either directly or indirectly express in open court his approval or disapproval of the verdict of any jury in any case tried before him, except as provided in this Code section; nor may the judge discharge any jury upon the ground that the verdict rendered in any case does not meet with his approval.

(b) No judge of any court may commend or compliment a jury during the term of any court for discharging its duty if the commendation or compliment has the effect of approving a verdict.

(c) If any judge of any court either directly or indirectly expresses in open court his approval or disapproval of the verdict of the jury in any case tried before him, he shall be disqualified from presiding in the case in the event a new trial is granted.

(d) Nothing in this Code section shall have the effect of prohibiting a judge of any court from approving or disapproving the verdict of a jury in any case tried before him in hearing a motion for a new trial that comes on before him; however, the approval or disapproval on the hearing of a motion for new trial shall be expressed in the formal order of the judge in granting or overruling the motion and not otherwise.



§ 9-10-9. Jurors' affidavits permitted to uphold but not impeach verdict

Reserved. Repealed by Ga. L. 2011, p. 99, § 10/HB 24, effective January 1, 2013.



§ 9-10-10. Cash bonds permitted; docketing

(a) Any party, litigant, or other person required or permitted by law to give or post bond or bail as surety or security for the happening of any event or act in all civil matters may discharge the requirement by depositing cash in the amount of the bond so required with the appropriate person, official, or other depository.

(b) Any official or other person receiving any such bond shall give a receipt therefor and shall cause the fact of the receipt to be entered and recorded on the docket of the case in which it was given. If bond is given in a matter not appearing as a separate court case on a docket, a docket shall be prepared, maintained, and kept of all such transactions. The name and address of the person giving or making the bond, the date of the receipt of the bond, the name of the person receiving the bond, the amount of the bond, and a description of the cause for giving the bond, together with any and all other desirable information concerning the bond, shall be a part of the record in that separate docket.



§ 9-10-11. When appearance bond not forfeited by failure to attend; setting aside forfeiture of appearance bond

(a) No judgment decreeing the forfeiture of any appearance bond shall be rendered:

(1) If it is shown to the satisfaction of the court by the sworn statement of a reputable physician that the principal in the bond was prevented from attending by some physical disability; or

(2) If it is shown to the satisfaction of the court that the principal in the bond was prevented from attending because he was detained in a penal institution in another jurisdiction. A sworn affidavit of the warden or other responsible officer of the penal institution in which the principal is being detained shall be considered adequate proof of the principal's detention.

(b) If adequate proof is furnished within 60 days of the forfeiture of an appearance bond that the principal failed to appear on the date of forfeiture for one of the reasons set forth in subsection (a) of this Code section, the forfeiture shall be set aside.



§ 9-10-12. Certified mail equivalent to registered mail; sufficient compliance for notice by statutory overnight delivery

(a) Whenever any law, statute, Code section, ordinance, rule, or regulation of this state or any officer, department, agency, municipality, or governmental subdivision thereof provides that a notice shall be given by "registered mail," the notice may be given by "certified mail."

(b) Whenever any law, statute, Code section, ordinance, rule, or regulation of this state or any officer, department, agency, municipality, or governmental subdivision thereof provides that a notice may be given by "statutory overnight delivery," it shall be sufficient compliance if:

(1) Such notice is delivered through the United States Postal Service or through a commercial firm which is regularly engaged in the business of document delivery or document and package delivery;

(2) The terms of the sender's engagement of the services of the United States Postal Service or commercial firm call for the document to be delivered not later than the next business day following the day on which it is received for delivery by the United States Postal Service or the commercial firm; and

(3) The sender receives from the United States Postal Service or the commercial firm a receipt acknowledging receipt of the document which receipt is signed by the addressee or an agent of the addressee.



§ 9-10-13. Effect of judgment on party vouched into court

Where a defendant may have a remedy over against another person and vouches him into court by giving notice of the pendency of the action, the judgment rendered therein shall be conclusive upon the person vouched, as to the amount and right of the plaintiff to recover.



§ 9-10-14. Promulgation of form for use by inmates in actions against government

(a) The Administrative Office of the Courts shall, with the approval of the Supreme Court, promulgate and from time to time amend as necessary a form or forms for use by inmates of state and local penal and correctional institutions in actions against the state and local governments and government agencies and officers. In addition to any other appropriate provisions, such form or forms shall clearly identify the nature of the action, the subject matter and disposition of all previous actions filed against any unit or officer of government by the inmate during his incarceration, the law and facts on which the action is based, the parties to be served, the parties against whom relief is requested, and the specific relief requested against each party. If an affidavit of indigency accompanies the pleading, it shall include a sworn financial statement which shall include but not be limited to any custodial account of the inmate with the institution wherein he is incarcerated.

(b) No clerk of any court shall accept for filing any action by an inmate of a state or local penal or correctional institution against the state or a local government or against any agency or officer of state or local government unless the complaint or other initial pleading is on a form or forms promulgated by the Administrative Office of the Courts and such form or forms are appropriately and legibly completed. Any inmate filing such an action may submit with the complaint or other initial pleading any additional matter in any form if the pleading includes the form or forms required by this Code section. If the pleading is accompanied by an affidavit of indigency, the clerk shall not accept the pleading for filing unless the pleading is also accompanied by a certification from the institution wherein the inmate is incarcerated that the financial statement correctly states the amount of funds in any and all custodial accounts of the inmate with the institution.

(c) Upon request of an inmate or the order of a court wherein an inmate has filed an action subject to this Code section, the officials in charge of a state or local institution may remit to the court amounts from an inmate's custodial account for payment of court costs, deposits, or filing fees. Such officials shall upon request of an inmate provide the certification required by subsection (b) of this Code section.

(d) The Administrative Office of the Courts shall cause to be printed such number of the forms provided for in this Code section as is necessary to furnish such forms to attorneys and to the Department of Corrections and local penal and correctional institutions for use by their inmates. Such forms shall be distributed to such institutions by the Administrative Office of the Courts without cost, and such forms shall be provided in reasonable numbers to inmates without cost. The cost of printing and distributing such forms shall be paid from funds appropriated to the judicial branch of government.






Article 2 - Venue

Part 1 - General Provisions

§ 9-10-30. Proceedings in equity generally; injunctions to stay pending litigation; divorce cases

All actions seeking equitable relief shall be filed in the county of the residence of one of the defendants against whom substantial relief is prayed, except in cases of injunctions to stay pending proceedings, when the action may be filed in the county where the proceedings are pending, provided no relief is prayed as to matters not included in such litigation, and except in divorce cases, venue in which is governed by Article VI, Section II, Paragraph I of the Constitution of this state.



§ 9-10-31. Actions against certain codefendants residing in different counties; pleading requirements; application

(a) The General Assembly finds that Paragraph IV of Section II of Article VI of the Georgia Constitution permits a trial and entry of judgment against a resident of Georgia in a county other than the county of the defendant's residence only if the Georgia resident defendant is a joint obligor, joint tort-feasor, joint promisor, copartner, or joint trespasser.

(b) Subject to the provisions of Code Section 9-10-31.1, joint tort-feasors, obligors, or promisors, or joint contractors or copartners, residing in different counties, may be subject to an action as such in the same action in any county in which one or more of the defendants reside.

(c) In any action involving a medical malpractice claim as defined in Code Section 9-9-60, a nonresident defendant may require that the case be transferred to the county of that defendant's residence if the tortious act upon which the medical malpractice claim is based occurred in the county of that defendant's residence.

(d) If all defendants who reside in the county in which an action is pending are discharged from liability before or upon the return of a verdict by the jury or the court hearing the case without a jury, a nonresident defendant may require that the case be transferred to a county and court in which venue would otherwise be proper. If venue would be proper in more than one county, the plaintiff may elect from among the counties in which venue is proper the county and the court in which the action shall proceed.

(e) Nothing in this Code section shall be deemed to alter or amend the pleading requirements of Chapter 11 of this title relating to the filing of complaints or answers.



§ 9-10-31.1. Forums outside this state; waiver of statute of limitations defense

(a) If a court of this state, on written motion of a party, finds that in the interest of justice and for the convenience of the parties and witnesses a claim or action would be more properly heard in a forum outside this state or in a different county of proper venue within this state, the court shall decline to adjudicate the matter under the doctrine of forum non conveniens. As to a claim or action that would be more properly heard in a forum outside this state, the court shall dismiss the claim or action. As to a claim or action that would be more properly heard in a different county of proper venue within this state, the venue shall be transferred to the appropriate county. In determining whether to grant a motion to dismiss an action or to transfer venue under the doctrine of forum non conveniens, the court shall give consideration to the following factors:

(1) Relative ease of access to sources of proof;

(2) Availability and cost of compulsory process for attendance of unwilling witnesses;

(3) Possibility of viewing of the premises, if viewing would be appropriate to the action;

(4) Unnecessary expense or trouble to the defendant not necessary to the plaintiff's own right to pursue his or her remedy;

(5) Administrative difficulties for the forum courts;

(6) Existence of local interests in deciding the case locally; and

(7) The traditional deference given to a plaintiff's choice of forum.

(b) A court may not dismiss a claim under this Code section until the defendant files with the court or with the clerk of the court a written stipulation that, with respect to a new action on the claim commenced by the plaintiff, all the defendants waive the right to assert a statute of limitations defense in all other states of the United States in which the claim was not barred by limitations at the time the claim was filed in this state as necessary to effect a tolling of the limitations periods in those states beginning on the date the claim was filed in this state and ending on the date the claim is dismissed.



§ 9-10-32. Action against maker and endorser residing in different counties

Where the maker and endorser of a promissory note who reside in different counties are subjected to an action in the county where the maker resides, as provided by Article VI, Section II, Paragraph V of the Constitution of this state, service of a copy of the original pleading and process on the endorser, as provided in the case of joint obligors and promisors, shall be deemed sufficient.



§ 9-10-33. Action against nonresident found in state

A person who is not a citizen of this state, passing through or sojourning temporarily in the state, may be subject to an action in any county thereof in which he may be found at the time when the action is brought.



§ 9-10-34. Action against third-party defendant

(a) As used in this Code section, the term:

(1) "Defending party" means a party to a civil action who is:

(A) A defendant who contends that a person or entity not a party to the action is or may be liable to the defendant for all or part of a plaintiff's claim against the defendant;

(B) A plaintiff who contends that a person or entity not a party to the action is or may be liable to the plaintiff for all or part of another party's claim against the plaintiff; or

(C) A third-party defendant who contends that a person or entity not a party to the action is or may be liable to the third-party defendant for all or part of a claim made in the action against the third-party defendant.

(2) "Third-party defendant" means any person or entity whom a defending party contends may be liable to the defending party for all or part of the claim made against the defending party in the action.

(b) The claim of a defending party against a third-party defendant may be tried in the county where the action in which the claim for which the third-party defendant may be wholly or partially liable to the defending party is pending; and such claim may be tried in such county even though the third-party defendant is not a resident of such county.

(c) The venue established under this Code section against a third-party defendant is dependent upon the venue over the defending party who brought the third-party defendant into the action, and if venue is lost over said defending party, whether through dismissal or otherwise, venue shall likewise be lost as to the third-party defendant.






Part 2 - Change of Venue

§ 9-10-50. When venue may be changed; how county for transfer to be selected; subsequent change of venue

(a) Whenever, by an examination voir dire of the persons whose names are on the jury list and who are compellable to serve on the jury, the presiding judge is satisfied that an impartial jury cannot be obtained in the county where any civil case is pending, the civil case may be transferred to any county that may be agreed upon by the parties or their counsel.

(b) In the event the parties or their counsel fail or refuse to agree upon any county in which to try the case pending, the judge may select the county in which the same shall be tried and have the case transferred accordingly.

(c) When any civil case has been once transferred, the judge may again change the venue from the county to which the transfer was first made to any other county, in the same manner as the venue was first changed from the county in which the civil case was originally commenced.



§ 9-10-51. Change of venue in action by county against county

In all actions brought by one county against another county in the defending county, the judge shall change the venue to a county adjoining the one in which the action is brought, on the motion of the plaintiff, supported by the oath of the chairman or presiding official of the county governing authority of the county bringing the action, that in his opinion a fair and impartial trial cannot be had in the county in which the action is brought.



§ 9-10-52. Transmittal of transcript of order and record to court of transfer

The clerk of the court from which a case has been transferred shall send a true transcript of the order for the change of venue, together with the original record in the case, including depositions and orders and all pleadings, to the court of the county to which the case has been transferred.



§ 9-10-53. Conduct of proceedings following transfer

After a case has been transferred, all further proceedings shall be conducted as if the case had been originally commenced in the court to which the same was transferred.



§ 9-10-54. Payment of costs accrued at time of transfer

All costs which have accrued at the time of the transfer of a case shall, at the termination of the case, be paid by the party or parties against whom the same are assessed to the proper officers of the county from which the case was transferred.









Article 3 - Service

§ 9-10-70. Service on resident minor over 14 temporarily outside state; return or refusal of receipt; time for filing defensive pleadings; appointment of guardian ad litem; effect of service on guardian or trustee

(a) Anything to the contrary notwithstanding, in all instances where a minor, 14 years of age or older, is a legal resident of the county wherein the legal proceeding concerning such service is sought to be made but is temporarily residing or sojourning outside this state or outside the United States, service may be perfected upon the minor by registered or certified United States mail with return receipt attached or by statutory overnight delivery.

(b) When service is to be perfected by registered or certified mail or statutory overnight delivery, as provided for in subsection (a) of this Code section, the clerk or the judge of the court in which the matter is proceeding shall enclose a copy of the petition, order, or other document sought to be served on the minor in an envelope addressed to the minor at his or her last known address and shall mail the same forthwith with postage prepaid, noting on the records of the court the date and hour of mailing, or shall send the same by statutory overnight delivery as provided in Code Section 9-10-12. When a receipt therefor is returned or if the sealed envelope in which the notice was mailed to the minor is returned to the sender by the appropriate postal authorities or commercial delivery company marked "Refused," giving the date of refusal, and the notation of refusal is signed or initialed by a postal employee or mail carrier or commercial delivery company employee to whom the refusal was made, then the clerk or judge shall attach the same to the original papers in the case or shall otherwise file it as a part of the records in the case and it shall be prima-facie evidence of service on the minor.

(c) When service upon a minor is perfected as set forth in subsections (a) and (b) of this Code section, the minor shall have 60 days from the date of receipt of the registered letter or statutory overnight delivery or the refusal thereof as shown on the receipt of refusal in which to file such defensive pleadings as may be necessary. No judgment or decree shall be rendered in the proceeding which shall adversely affect the interest of the minor until the 60 day period has elapsed unless the judgment or decree is expressly agreed or consented to by the duly appointed guardian ad litem of the minor as being in the best interest of the minor and unless the 60 day period provided for in this subsection has been expressly waived by the guardian ad litem. Each process issued in such cases shall be conformed to the 60 day provision set forth in this subsection.

(d) When the return of service provided for in this Code section is made to the proper court and an order is taken to appoint for the minor a guardian ad litem, and the guardian ad litem agrees to serve in writing, all of which shall be shown in the proceedings of the court, the minor shall be considered a party to the proceedings.

(e) In cases concerning minors 14 years of age or older who are temporarily sojourning or living outside this state or the United States, where the minor has a statutory or testamentary guardian or trustee representing the interest of the minor to be affected by a legal proceeding, service as usual on the guardian or trustee shall be sufficient to bind the minor's interest in his control to be affected by the proceedings.



§ 9-10-71. Service by publication on nonresidents or unknown persons with interest in property in state

(a) Where any nonresident or person unknown claims or owns title to or an interest, present or contingent, in any real or personal property in this state, service on the nonresident or unknown owner or claimant may be made by publication in cases affecting such property in proceedings brought:

(1) To remove a cloud therefrom or quiet title thereto;

(2) To cancel or set aside deeds, mortgages, liens, or encumbrances thereon;

(3) To establish, enforce, or foreclose liens thereon;

(4) To enforce, by decree for specific performance, any contract in reference thereto;

(5) To order the partition thereof by division or sale;

(6) To make any decree or order in which the subject of the action is real or personal property in this state in which a nonresident or unknown person has or may have or claims an interest, actual or contingent, and in which the relief demanded consists wholly or in part in excluding him from an interest therein;

(7) Where a nonresident or person unknown has or may have or may claim a present, future, or contingent interest in any property in this state; or

(8) Where a nonresident or person unknown may have or claim any interest in any trust estate in this state and it becomes necessary or proper or advantageous to order a sale of the whole or any part of the property.

(b) This Code section shall be supplemental to the other provisions in this Code providing for service by publication.



§ 9-10-72. Issuance of second original where defendants reside out of county

If the defendant or any of the defendants reside outside the county where the action is filed, the clerk shall issue a second original and copy for such other county or counties and forward the same to the sheriff, who shall serve the copy and return the second original, with his entry thereon, to the clerk of the court from which the same issued.



§ 9-10-73. Acknowledgment of service or waiver of process

The defendant may acknowledge service or waive process by a writing signed by the defendant or someone authorized by him.






Article 4 - Personal Jurisdiction Over Nonresidents

§ 9-10-90. "Nonresident" defined

As used in this article, the term "nonresident" includes an individual, or a partnership, association, or other legal or commercial entity (other than a corporation) not residing, domiciled, organized, or existing in this state at the time a claim or cause of action under Code Section 9-10-91 arises, or a corporation which is not organized or existing under the laws of this state and is not authorized to do or transact business in this state at the time a claim or cause of action under Code Section 9-10-91 arises. The term "nonresident" shall also include an individual, or a partnership, association, or other legal or commercial entity (other than a corporation) who, at the time a claim or cause of action arises under Code Section 9-10-91, was residing, domiciled, organized, or existing in this state and subsequently becomes a resident, domiciled, organized, or existing outside of this state as of the date of perfection of service of process as provided by Code Section 9-10-94.



§ 9-10-91. Grounds for exercise of personal jurisdiction over nonresident

A court of this state may exercise personal jurisdiction over any nonresident or his or her executor or administrator, as to a cause of action arising from any of the acts, omissions, ownership, use, or possession enumerated in this Code section, in the same manner as if he or she were a resident of this state, if in person or through an agent, he or she:

(1) Transacts any business within this state;

(2) Commits a tortious act or omission within this state, except as to a cause of action for defamation of character arising from the act;

(3) Commits a tortious injury in this state caused by an act or omission outside this state if the tort-feasor regularly does or solicits business, or engages in any other persistent course of conduct, or derives substantial revenue from goods used or consumed or services rendered in this state;

(4) Owns, uses, or possesses any real property situated within this state;

(5) With respect to proceedings for divorce, separate maintenance, annulment, or other domestic relations action or with respect to an independent action for support of dependents, maintains a matrimonial domicile in this state at the time of the commencement of this action or if the defendant resided in this state preceding the commencement of the action, whether cohabiting during that time or not. This paragraph shall not change the residency requirement for filing an action for divorce; or

(6) Has been subject to the exercise of jurisdiction of a court of this state which has resulted in an order of alimony, child custody, child support, equitable apportionment of debt, or equitable division of property if the action involves modification of such order and the moving party resides in this state or if the action involves enforcement of such order notwithstanding the domicile of the moving party.



§ 9-10-92. Effect of appearance

Where personal jurisdiction is based solely upon this article, an appearance does not confer such jurisdiction with respect to causes of action not arising from the conduct enumerated in Code Section 9-10-91.



§ 9-10-93. Venue

Venue in cases under this article shall lie in any county wherein a substantial part of the business was transacted, the tortious act, omission, or injury occurred, or the real property is located. Where an action is brought against a resident of this state, any nonresident of this state who is involved in the same transaction or occurrence and who is suable under the provisions of this article may be joined as a defendant in the county where a resident defendant is suable. Under such circumstances, jurisdiction and venue of the court of and over such nonresident defendant shall not be affected or lost if at trial a verdict or judgment is returned in favor of such resident defendant. If such resident defendant is dismissed from the action prior to commencement of the trial, the action against the nonresident defendant shall not abate but shall be transferred to a court in a county where venue is proper.



§ 9-10-94. Service

A person subject to the jurisdiction of the courts of the state under Code Section 9-10-91, or his executor or administrator, may be served with a summons outside the state in the same manner as service is made within the state by any person authorized to make service by the laws of the state, territory, possession, or country in which service is made or by any duly qualified attorney, solicitor, barrister, or the equivalent in such jurisdiction.






Article 5 - Verification

§ 9-10-110. Petitions for extraordinary equitable relief to be verified or supported by proof

Petitions for a restraining order, injunction, receiver, or other extraordinary equitable relief shall be verified positively by the petitioner or supported by other satisfactory proofs.



§ 9-10-111. When verified answer required; by whom made for corporate defendant

In all cases where the plaintiff files a pleading with an affidavit attached to the effect that the facts stated in the pleading are true to the best of his knowledge and belief, the defendant shall in like manner verify any answer. If the defendant is a corporation, the affidavit may be made by the president, vice-president, superintendent, or any officer or agent who knows, or whose official duty it is to know, about the matters set out in the answer.



§ 9-10-112. Verification of answer in action on open account

Whenever an action is brought on an open account and the same is verified by the plaintiff as provided by law, the answer either shall deny that the defendant is indebted in any sum or shall specify the amount in which the defendant admits he may be indebted and it shall be verified as required by law.



§ 9-10-113. When verification sufficient

All affidavits, petitions, answers, defenses, or other proceedings required to be verified or sworn to under oath shall be held to be sufficient when the same are sworn to before any notary public, magistrate, judge of any court, or any other officer of the state or county where the oath is made who is authorized by the laws thereof to administer oaths. The oath if made outside this state shall have the same force and effect as if it had been made before an officer of this state authorized to administer the same. The official attestation of the officer before whom the oath or affidavit is made shall be prima-facie evidence of the official character of the officer and that he was authorized by law to administer oaths. However, this Code section shall not apply to such affidavits as may be expressly required by statute to be made before some particular officer within the state.



§ 9-10-114. Use of verified answer as evidence; amendment of sworn answer

The defendant shall always have the privilege of filing an answer under oath for the purpose of using the same as evidence on any motion to dissolve an injunction or to set aside any extraordinary process or remedy granted. A sworn answer may be amended at any time, by leave of the court, as other pleadings; but an admission made in the answer shall always be evidence when offered by the other party.






Article 6 - Amendments

§ 9-10-130. When affidavits amendable

All affidavits for the foreclosure of liens, including mortgages, all affidavits that are the foundation of legal proceedings, and all counter affidavits shall be amendable to the same extent as ordinary pleadings and with only the restrictions, limitations, and consequences of ordinary pleadings.



§ 9-10-131. Bonds in judicial proceedings amendable

All bonds taken under requirement of law in the course of a judicial proceeding may be amended and new security given if necessary.



§ 9-10-132. Amendment of misnomers on motion

All misnomers, whether in the Christian name or surname, made in writs, pleadings, or other civil judicial proceedings, shall, on motion, be amended and corrected instanter without working unnecessary delay to the party making the same.



§ 9-10-133. Mistake by clerk or ministerial officer

The mistake or misprision of a clerk or other ministerial officer shall in no case work to the injury of a party where by amendment justice may be promoted.



§ 9-10-134. Amendment by negligent party; payment of costs; terms

If a party must apply for leave to amend his pleadings and has been negligent or dilatory in respect to the subject of the amendment, the court may order the party to pay to his adversary the cost of any proceedings which he proposes by amendment and, in the court's discretion, may order reasonable and equitable terms for amendment not affecting the merits of the case.



§ 9-10-135. Amendment of pleadings on court ruling not waiver of objection thereto

Either party who amends or attempts to amend his complaint or other pleadings in response to an order or other ruling of the court shall not be held to have waived his objection to the order or ruling but may thereafter take exception thereto as in other cases.






Article 7 - Continuances

§ 9-10-150. Grounds for continuance -- Attendance of party or attorney in General Assembly

A member of the General Assembly who is a party to or the attorney for a party to a case, or any member of the staff of the Lieutenant Governor, the Speaker of the House of Representatives, the President Pro Tempore of the Senate, the Speaker Pro Tempore of the House of Representatives, or the chairperson of the Judiciary Committee or Special Judiciary Committee of the Senate or of the Judiciary Committee or Judiciary, Non-civil Committee of the House of Representatives who is the lead counsel for a party to a case pending in any trial or appellate court or before any administrative agency of this state, shall be granted a continuance and stay of the case. The continuance and stay shall apply to all aspects of the case, including, but not limited to, the filing and serving of an answer to a complaint, the making of any discovery or motion, or of any response to any subpoena, discovery, or motion, and appearance at any hearing, trial, or argument. Unless a shorter length of time is requested by the member, the continuance and stay shall last the length of any regular or extraordinary session of the General Assembly and during the first three weeks following any recess or adjournment including an adjournment sine die of any regular or extraordinary session. A continuance and stay shall also be granted for such other times as the member of the General Assembly or staff member certifies to the court that his or her presence elsewhere is required by his or her duties with the General Assembly. Notwithstanding any other provision of law, rule of court, or administrative rule or regulation, the time for doing any act in the case which is delayed by the continuance provided by this Code section shall be automatically extended by the same length of time as the continuance or stay covered.



§ 9-10-151. Grounds for continuance -- Attendance at board of regents or education meeting

Should any member of the Board of Regents of the University System of Georgia or any member of the State Board of Education be engaged, at the time of any meeting of the board, as counsel or party in any case pending in the courts of this state and should the case be called for trial during the regular session of the board, the absence of the member to attend the session shall be good ground for a postponement or continuance of the case until the session of the board has come to an end.



§ 9-10-152. Grounds for continuance -- Attendance at meeting of Board of Human Services or Board of Behavioral Health and Developmental Disabilities

Should any member of the Board of Human Services or the Board of Behavioral Health and Developmental Disabilities be engaged, at the time of any meeting of the board, as counsel or party in any case pending in the courts of this state and should the case be called for trial during the regular session of the board, the absence of the member to attend the session shall be good ground for a postponement or a continuance of the case until the session of the board has come to an end.



§ 9-10-153. Grounds for continuance -- Service in National Guard; oath of party or statement of counsel

It shall be the duty of any judge of a court of this state, on or without motion, to continue any case in the court when the case is reached and any party thereto or his leading counsel is absent from the court by reason of his service in the armed forces when such service directly prevents his attendance in court or by reason of his attendance as a member of the National Guard upon any duty prescribed by the Governor or the adjutant general, unless the party, in the absence of his leading counsel, or the leading counsel, in the absence of the party, on the call of the case, announces ready for trial. If counsel is absent it shall be necessary for his client to make oath that he cannot safely go to trial without the absent counsel; and, if the party plaintiff or defendant is absent, his counsel shall state in his place that he cannot safely go to trial without the client.



§ 9-10-154. Grounds for continuance -- Party providentially prevented from attendance; statement of counsel

If either party is providentially prevented from attending the trial of a case, and the counsel of the absent party will state in his place that he cannot go safely to trial without the presence of the absent party, the case shall be continued, provided the continuances of the party have not been exhausted.



§ 9-10-155. Grounds for continuance -- Illness or absence of counsel; oath of party

The illness or absence, from providential cause, of counsel where there is but one, or of the leading counsel where there are more than one, shall be a sufficient ground for continuance, provided that the party making the application for a continuance will swear that he cannot go safely to trial without the services of the absent counsel, that he expects his services at the next term, and that the application is not made for delay only.



§ 9-10-156. Grounds for continuance -- Occupation of counsel as Attorney General in aid of General Assembly

When any case pending in the courts of this state in which the Attorney General is of counsel is scheduled to be called for any purpose during sessions of the General Assembly or during a period of 15 days preceding or following sessions of the General Assembly, on motion of the Attorney General or an assistant attorney general, it shall be a good ground for continuance that the Attorney General and his staff are occupied in aid of the business of the General Assembly.



§ 9-10-157. When amending party granted continuance

The party amending pleadings or other proceedings in any of the courts of this state shall not be entitled to delay or continuance on account of the amendment, except by leave of the court to enable him to make the amendment.



§ 9-10-158. Continuance to enable opposite party to meet amendment; when charged to amending party

When a pleading is amended, if the opposite party makes oath or his counsel states in his place that he is surprised and not fully prepared for trial because of the amendment, upon a showing of the manner of unpreparedness and that surprise is not claimed for the purpose of delay, the case may be continued and the continuance charged to the amending party.



§ 9-10-159. Legislator attending General Assembly excused as witness; deposition in civil case

Any person summoned as a witness in any case shall be excused by the judge from attending the court by reason of his attendance as a legislator in the General Assembly. In all civil cases it shall be the right of either party thereto to take the deposition, as provided by law, of any person desired to be used as a witness in the case who is a member of the General Assembly when the session of the General Assembly conflicts with the session of the court in which such case is to be tried.



§ 9-10-160. Continuance for absence of witness; what application to show

All applications for continuances upon the ground of the absence of a witness shall show to the court:

(1) That the witness is absent;

(2) That he has been subpoenaed;

(3) That he does not reside outside of the state;

(4) That his testimony is material;

(5) That the witness is not absent by the permission, directly or indirectly, of the applicant;

(6) That the applicant expects he will be able to procure the testimony of the witness at the next term of the court;

(7) That the application is not made for the purpose of delay but to enable the party to procure the testimony of the absent witness; and

(8) The facts expected to be proved by the absent witness.



§ 9-10-161. Denial of continuance for absence of witness or testimony where opposite party makes admission

No continuance shall be allowed in any court on account of the absence of a witness or for the purpose of procuring testimony when the opposite party is willing to admit and does not contest the truth of the facts expected to be proved by the testimony of the witness. The court shall order the admission to be reduced to writing.



§ 9-10-162. Continuance after case sent back by appellate court

When any case is sent back for trial by the Supreme Court or the Court of Appeals, the same shall be in order for trial; and, if the continuances of a party are exhausted, the trial court may grant one continuance to the party as the ends of justice may require.



§ 9-10-163. Continuance of appeals case

No appeal case shall be continued more than twice by the same party, except for providential cause, for which it may be continued as often as justice may require.



§ 9-10-164. Continuances for one term only

A continuance requested by a party in a pending case in any court shall not be granted for longer than one term.



§ 9-10-165. Case not reached continued

A case not reached at the trial term stands over as continued.



§ 9-10-166. Diligence to be shown by applicant for continuance

In all cases, the party making an application for a continuance must show that he has used due diligence.



§ 9-10-167. Continuance in discretion of court; countershowing to motion for continuance

(a) All applications for continuances are addressed to the sound legal discretion of the court and, if not expressly provided for, shall be granted or refused as the ends of justice may require.

(b) In all cases the presiding judge may, in his discretion, admit a countershowing to a motion for a continuance and, after a hearing, may decide whether the motion shall prevail.



§ 9-10-168. When postponement substituted for continuance

No continuance shall be granted in any of the courts in this state which have a continuous session for 30 days or more, over the objection of the adverse party, where the cause for the same can be obviated by a postponement to a later day during the term. It shall be the duty of the presiding judge, whenever a motion and a proper showing for a continuance are made by either party at any time, to set the case down for a later day during the same term if it is practicable thereby to avoid the continuance of the case.



§ 9-10-169. Announcement and docketing of continuance

Continuances of cases in the superior, state, county, and city courts and the dates thereof shall be entered on the docket. Upon the call of the calendar which includes such case, the judge shall announce the continuance.






Article 8 - Argument and Conduct of Counsel

§ 9-10-180. Time limit for arguments

Counsel shall be limited in their arguments to two hours on a side.



§ 9-10-181. Extension of time limit for argument after application therefor

If counsel on either side, before argument begins, applies to the court for extension of the time prescribed for argument and states in his place or on oath, in the discretion of the court, that he or they cannot do the case justice within the time prescribed and that it will require for that purpose additional time, stating how much additional time will be necessary, the court shall grant such extension of time as may seem reasonable and proper.



§ 9-10-182. Number of counsel who may argue case

Not more than two counsel for each side shall be permitted to argue any case, except by express leave of the court; and in no case shall more than one counsel be heard in conclusion.



§ 9-10-183. Use of blackboard, models, etc., in argument

In the trial of any civil action, counsel for either party shall be permitted to use a blackboard and models or similar devices in connection with his argument to the jury for the purpose of illustrating his contentions with respect to the issues which are to be decided by the jury, provided that counsel shall not in writing present any argument that could not properly be made orally.



§ 9-10-184. Value of pain and suffering may be argued

In the trial of a civil action for personal injuries, counsel shall be allowed to argue the worth or monetary value of pain and suffering to the jury; provided, however, that any such argument shall conform to the evidence or reasonable deductions from the evidence in the case.



§ 9-10-185. Prejudicial statements by counsel; prevention by court; rebuke of counsel and instruction to jury; mistrial

Where counsel in the hearing of the jury make statements of prejudicial matters which are not in evidence, it is the duty of the court to interpose and prevent the same. On objection made, the court shall also rebuke counsel and by all needful and proper instructions to the jury endeavor to remove the improper impression from their minds. In its discretion, the court may order a mistrial if the plaintiff's attorney is the offender.



§ 9-10-186. Opening and closing arguments

In civil actions, where the burden of proof rests with the plaintiff, the plaintiff is entitled to the opening and concluding arguments except that if the defendant introduces no evidence or admits a prima-facie case, the defendant shall be entitled to open and conclude. In civil actions for personal injuries, the defendant shall be deemed not to have admitted a prima-facie case if such defendant introduces any evidence as to the extent of damages, other than cross-examination of the plaintiff and witnesses called by the plaintiff.






Article 9 - General Civil Forms

§ 9-10-200. Action for recovery of realty and mesne profits

The form of an action for the recovery of real estate and mesne profits may be as follows:

IN THE COURT OF COUNTY

STATE OF GEORGIA

A.B., )

Plaintiff )

)

v. ) Civil action

) File no.

C.D., ) (Clerk will insert

Defendant ) number.)

COMPLAINT

The defendant herein named is a resident of (street),

(city), County, Georgia, and is subject to the jurisdiction of this

court.

1.

Defendant C.D. of said county is in possession of a certain tract of

land in said county (here describe the land) to which plaintiff claims

title.

2.

Defendant has received the profits of said land since the day of

, , of the yearly value of $ and refuses to deliver said land

to plaintiff or to pay him the profits thereof.

Wherefore, plaintiff demands judgment against defendant (here list the

relief prayed for).

Attorney for plaintiff

Address



§ 9-10-201. Action for recovery of personalty

The form of an action for the recovery of personal property may be as follows:

IN THE COURT OF COUNTY

STATE OF GEORGIA

A.B., )

Plaintiff )

)

v. ) Civil action

) File no.

C.D., ) (Clerk will insert

Defendant ) number.)

COMPLAINT

The defendant herein named is a resident of (street),

(city), County, Georgia, and is subject to the jurisdiction of this

court.

1.

Defendant C.D. is in possession of a certain (here describe the

property) of the value of $ , to which plaintiff claims title.

2.

Defendant refuses to deliver the said to plaintiff or to pay

plaintiff the profits thereof.

Wherefore, plaintiff demands judgment against defendant (here list the

relief prayed for).

Attorney for plaintiff

Address



§ 9-10-202. Action to recover money on a judgment

The form of an action to recover money on a judgment may be as follows:

IN THE COURT OF COUNTY

STATE OF GEORGIA

A.B., )

Plaintiff )

)

v. ) Civil action

) File no.

C.D., ) (Clerk will insert

Defendant ) number.)

COMPLAINT

The defendant herein named is a resident of (street),

(city), County, Georgia, and is subject to the jurisdiction of this

court.

1.

Defendant C.D. is indebted to plaintiff in the sum of $ , plus

interest, on a judgment obtained by plaintiff against defendant.

2.

Said judgment was obtained in the (name of court) held on the day

of , , in (county, city, or town and state), as fully appears in

the properly authenticated certified copies of the proceeding attached to

this complaint as Exhibit A.

3.

Said judgment has not been satisfied and defendant C.D. has not paid the

same.

Wherefore, plaintiff demands judgment against defendant (here list the

relief prayed for).

Attorney for plaintiff

Address



§ 9-10-203. Action for breach of warranty in deed

The form of an action for a breach of warranty in a deed may be as follows:

IN THE COURT OF COUNTY

STATE OF GEORGIA

A.B., )

Plaintiff )

)

v. ) Civil action

) File no.

C.D., ) (Clerk will insert

Defendant ) number.)

COMPLAINT

The defendant herein named is a resident of (street),

(city), County, Georgia, and is subject to the jurisdiction of this

court.

1.

On the day of , , defendant C.D. executed to plaintiff a

warranty deed to a certain tract of land (here describe the land), for the

sum of $ , paid by plaintiff to defendant C.D.

2.

Plaintiff has been evicted from said lot of land and defendant refuses

to indemnify plaintiff from his damages in that behalf.

3.

Because of said eviction, plaintiff has suffered damages in the amount

of $ , for which defendant is indebted to plaintiff.

Wherefore, plaintiff demands judgment against defendant (here list the

relief prayed for).

Attorney for plaintiff

Address



§ 9-10-204. Action for words

The form of an action for words may be as follows:

IN THE COURT OF COUNTY

STATE OF GEORGIA

A.B., )

Plaintiff )

)

v. ) Civil action

) File no.

C.D., ) (Clerk will insert

Defendant ) number.)

COMPLAINT

The defendant herein named is a resident of (street), (city),

County, Georgia, and is subject to the jurisdiction of this court.

Defendant C.D. has injured and damaged plaintiff in the sum of $ , by

falsely and maliciously saying of and concerning plaintiff, on the day

of , , the following false and malicious words to (name of

person): (here give the words).

Wherefore, plaintiff demands judgment against defendant (here list the

relief prayed for).

Attorney for plaintiff

Address









Chapter 11 - Civil Practice Act

Article 1 - Scope of Rules and Form of Action

§ 9-11-1. Scope of chapter; construction

This chapter governs the procedure in all courts of record of this state in all actions of a civil nature whether cognizable as cases at law or in equity, with the exceptions stated in Code Section 9-11-81. This chapter shall be construed to secure the just, speedy, and inexpensive determination of every action. This chapter shall also apply to courts which are not courts of record to the extent that no other rule governing a particular practice or procedure of such courts is prescribed by general or local law applicable to such courts.



§ 9-11-2. One form of action

There shall be one form of action, to be known as "civil action."






Article 2 - Commencement of Action and Service

§ 9-11-3. Commencement of action; filing of civil case filing form

(a) A civil action is commenced by filing a complaint with the court.

(b) At the time of filing the complaint for a civil action in superior court or state court, the plaintiff shall file the appropriate civil case filing form with the clerk of the court. The form shall contain complete information and shall be substantially in the form prescribed in Code Section 9-11-133. The filing of the complaint shall not be delayed for the filing of the case filing form. If, after a civil action has been filed, the court presiding over the civil action decides that the civil case filing form has not been filed or has been filed incorrectly, the court shall require the plaintiff to file the civil case filing form or an amended form. In no case shall the failure to accurately complete the civil case filing form required by this Code section provide a basis to dismiss a civil action.



§ 9-11-4. Process

(a) Summons -- Issuance. Upon the filing of the complaint, the clerk shall forthwith issue a summons and deliver it for service. Upon request of the plaintiff, separate or additional summons shall issue against any defendants.

(b) Summons -- Form. The summons shall be signed by the clerk; contain the name of the court and county and the names of the parties; be directed to the defendant; state the name and address of the plaintiff's attorney, if any, otherwise the plaintiff's address; and state the time within which this chapter requires the defendant to appear and file appropriate defensive pleadings with the clerk of the court, and shall notify the defendant that in case of the defendant's failure to do so judgment by default will be rendered against him or her for the relief demanded in the complaint.

(c) Summons -- By whom served. Process shall be served by:

(1) The sheriff of the county where the action is brought or where the defendant is found or by such sheriff's deputy;

(2) The marshal or sheriff of the court or by such official's deputy;

(3) Any citizen of the United States specially appointed by the court for that purpose;

(4) A person who is not a party, not younger than 18 years of age, and has been appointed by the court to serve process or as a permanent process server; or

(5) A certified process server as provided in Code Section 9-11-4.1.

Where the service of process is made outside of the United States, after an order of publication, it may be served either by any citizen of the United States or by any resident of the country, territory, colony, or province who is specially appointed by the court for that purpose. When service is to be made within this state, the person making such service shall make the service within five days from the time of receiving the summons and complaint; but failure to make service within the five-day period will not invalidate a later service.

(d) Waiver of service.

(1) A defendant who waives service of a summons does not thereby waive any objection to the venue or to the jurisdiction of the court over the person of the defendant.

(2) Upon receipt of notice of an action in the manner provided in this subsection, the following defendants have a duty to avoid unnecessary costs of serving the summons:

(A) A corporation or association that:

(i) Is subject to service under paragraph (1) or (2) of subsection (e) of this Code section; and

(ii) Receives notice of such action by an agent other than the Secretary of State; and

(B) A natural person who:

(i) Is not a minor; and

(ii) Has not been judicially declared to be of unsound mind or incapable of conducting his or her own affairs.

(3) To avoid costs, the plaintiff may notify such a defendant of the commencement of the action and request that the defendant waive service of a summons. The notice and request shall:

(A) Be in writing and shall be addressed directly to the defendant, if an individual, or else to an officer or managing or general agent or other agent authorized by appointment to receive service of process for a defendant subject to service under paragraph (1) or (2) of subsection (e) of this Code section;

(B) Be dispatched through first-class mail or other reliable means;

(C) Be accompanied by a copy of the complaint and shall identify the court in which it has been filed;

(D) Make reference to this Code section and shall inform the defendant, by means of the text prescribed in subsection (l) of this Code section, of the consequences of compliance and of failure to comply with the request;

(E) Set forth the date on which the request is sent;

(F) Allow the defendant a reasonable time to return the waiver, which shall be at least 30 days from the date on which the request is sent, or 60 days from that date if the defendant is addressed outside any judicial district of the United States; and

(G) Provide the defendant with an extra copy of the notice and request, as well as a prepaid means of compliance in writing.

(4) If a defendant located within the United States that is subject to service inside or outside the state under this Code section fails to comply with a request for a waiver made by a plaintiff located within the United States, the court shall impose the costs subsequently incurred in effecting service on the defendant unless good cause for the failure is shown.

(5) A defendant that, before being served with process, returns a waiver so requested in a timely manner is not required to serve an answer to the complaint until 60 days after the date on which the request for waiver of service was sent, or 90 days after that date if the defendant was addressed outside any judicial district of the United States.

(6) When the plaintiff files a waiver of service with the court, the action shall proceed, except as provided in paragraph (5) of this subsection, as if a summons and complaint had been served at the time of filing the waiver, and no proof of service shall be required.

(7) The costs to be imposed on a defendant under paragraph (4) of this subsection for failure to comply with a request to waive service of summons shall include the costs subsequently incurred in effecting service, together with the costs, including a reasonable attorney's fee, of any motion required to collect the costs of service.

(e) Summons -- Personal service. Except for cases in which the defendant has waived service, the summons and complaint shall be served together. The plaintiff shall furnish the clerk of the court with such copies as are necessary. Service shall be made by delivering a copy of the summons attached to a copy of the complaint as follows:

(1) (A) If the action is against a corporation incorporated or domesticated under the laws of this state or a foreign corporation authorized to transact business in this state, to the president or other officer of such corporation or foreign corporation, a managing agent thereof, or a registered agent thereof, provided that when for any reason service cannot be had in such manner, the Secretary of State shall be an agent of such corporation or foreign corporation upon whom any process, notice, or demand may be served. Service on the Secretary of State of any such process, notice, or demand shall be made by delivering to and leaving with him or her or with any other person or persons designated by the Secretary of State to receive such service a copy of such process, notice, or demand, along with a copy of the affidavit to be submitted to the court pursuant to this Code section. The plaintiff or the plaintiff's attorney shall certify in writing to the Secretary of State that he or she has forwarded by registered mail or statutory overnight delivery such process, service, or demand to the last registered office or registered agent listed on the records of the Secretary of State, that service cannot be effected at such office, and that it therefore appears that such corporation or foreign corporation has failed either to maintain a registered office or to appoint a registered agent in this state. Further, if it appears from such certification that there is a last known address of a known officer of such corporation or foreign corporation outside this state, the plaintiff shall, in addition to and after such service upon the Secretary of State, mail or cause to be mailed to the known officer at the address by registered or certified mail or statutory overnight delivery a copy of the summons and a copy of the complaint. Any such service by certification to the Secretary of State shall be answerable not more than 30 days from the date the Secretary of State receives such certification.

(B) As used in this paragraph, the term "managing agent" means a person employed by a corporation or a foreign corporation who is at an office or facility in this state and who has managerial or supervisory authority for such corporation or foreign corporation;

(2) (A) If the action is against a foreign corporation doing business in this state without authorization to transact business in this state that has a managing agent or against a nonresident individual, partnership, joint-stock company, or association doing business in this state that has a managing agent, to such agent, or to a registered agent designated for service of process.

(B) As used in this paragraph, the term "managing agent" means a person employed by a foreign corporation doing business in this state without authorization to transact business in this state or a nonresident individual, partnership, joint-stock company, or association doing business in this state who is at an office or facility in this state and who has managerial or supervisory authority for such foreign corporation, nonresident individual, partnership, joint-stock company, or association;

(3) If against a minor, to the minor, personally, and also to such minor's father, mother, guardian, or duly appointed guardian ad litem unless the minor is married, in which case service shall not be made on the minor's father, mother, or guardian;

(4) If against a person residing within this state who has been judicially declared to be of unsound mind or incapable of conducting his or her own affairs and for whom a guardian has been appointed, to the person and also to such person's guardian and, if there is no guardian appointed, then to his or her duly appointed guardian ad litem;

(5) If against a county, municipality, city, or town, to the chairman of the board of commissioners, president of the council of trustees, mayor or city manager of the city, or to an agent authorized by appointment to receive service of process. If against any other public body or organization subject to an action, to the chief executive officer or clerk thereof;

(6) If the principal sum involved is less than $200.00 and if reasonable efforts have been made to obtain personal service by attempting to find some person residing at the most notorious place of abode of the defendant, then by securely attaching the service copy of the complaint in a conspicuously marked and waterproof packet to the upper part of the door of the abode and on the same day mailing by certified or registered mail or statutory overnight delivery an additional copy to the defendant at his or her last known address, if any, and making an entry of this action on the return of service; or

(7) In all other cases to the defendant personally, or by leaving copies thereof at the defendant's dwelling house or usual place of abode with some person of suitable age and discretion then residing therein, or by delivering a copy of the summons and complaint to an agent authorized by appointment or by law to receive service of process.

(f) Summons -- Other service.

(1) Service by publication.

(A) General. When the person on whom service is to be made resides outside the state, or has departed from the state, or cannot, after due diligence, be found within the state, or conceals himself or herself to avoid the service of the summons, and the fact shall appear, by affidavit, to the satisfaction of the judge or clerk of the court, and it shall appear, either by affidavit or by a verified complaint on file, that a claim exists against the defendant in respect to whom the service is to be made, and that he or she is a necessary or proper party to the action, the judge or clerk may grant an order that the service be made by the publication of summons, provided that when the affidavit is based on the fact that the party on whom service is to be made resides outside the state, and the present address of the party is unknown, it shall be a sufficient showing of such fact if the affiant shall state generally in the affidavit that at a previous time such person resided outside this state in a certain place (naming the place and stating the latest date known to affiant when the party so resided there); that such place is the last place in which the party resided to the knowledge of affiant; that the party no longer resides at the place; that affiant does not know the present place of residence of the party or where the party can be found; and that affiant does not know and has never been informed and has no reason to believe that the party now resides in this state; and, in such case, it shall be presumed that the party still resides and remains outside the state, and the affidavit shall be deemed to be a sufficient showing of due diligence to find the defendant. This Code section shall apply to all manner of civil actions, including those for divorce.

(B) Property. In any action which relates to, or the subject of which is, real or personal property in this state in which any defendant, corporate or otherwise, has or claims a lien or interest, actual or contingent, or in which the relief demanded consists wholly or in part of excluding such defendant from any interest therein, where the defendant resides outside the state or has departed from the state, or cannot, after due diligence, be found within the state, or conceals himself or herself to avoid the service of summons, the judge or clerk may make an order that the service be made by publication of summons. The service by publication shall be made in the same manner as provided in all cases of service by publication.

(C) Publication. When the court orders service by publication, the clerk shall cause the publication to be made in the paper in which sheriff's advertisements are printed, four times within the ensuing 60 days, publications to be at least seven days apart. The party obtaining the order shall, at the time of filing, deposit the cost of publication. The published notice shall contain the name of the parties plaintiff and defendant, with a caption setting forth the court, the character of the action, the date the action was filed, the date of the order for service by publication, and a notice directed and addressed to the party to be thus served, commanding him or her to file with the clerk and serve upon the plaintiff's attorney an answer within 60 days of the date of the order for service by publication and shall bear teste in the name of the judge and shall be signed by the clerk of the court. Where the residence or abiding place of the absent or nonresident party is known, the party obtaining the order shall advise the clerk thereof; and it shall be the duty of the clerk, within 15 days after filing of the order for service by publication, to enclose, direct, stamp, and mail a copy of the notice, together with a copy of the order for service by publication and complaint, if any, to the party named in the order at his or her last known address, if any, and make an entry of this action on the complaint or other pleadings filed in the case. The copy of the notice to be mailed to the nonresident shall be a duplicate of the one published in the newspaper but need not necessarily be a copy of the newspaper itself. When service by publication is ordered, personal service of a copy of the summons, complaint, and order of publication outside the state in lieu of publication shall be equivalent to serving notice by publication and to mailing when proved to the satisfaction of the judge or otherwise. The defendant shall have 30 days from the date of such personal service outside the state in which to file defensive pleadings.

(2) Personal service outside the state. Personal service outside the state upon a natural person may be made: (A) in any action where the person served is a resident of this state, and (B) in any action affecting specific real property or status, or in any other proceeding in rem without regard to the residence of the person served. When such facts shall appear, by affidavit, to the satisfaction of the court and it shall appear, either by affidavit or by a verified complaint on file, that a claim is asserted against the person in respect to whom the service is to be made, and that he or she is a necessary or proper party to the action, the court may grant an order that the service be made by personal service outside the state. Such service shall be made by delivering a copy of the process together with a copy of the complaint in person to the persons served.

(3) Service upon persons in a foreign country. Unless otherwise provided by law, service upon a person from whom a waiver has not been obtained and filed, other than an infant or an incompetent person, may be effected in a place not within the United States:

(A) By any internationally agreed means reasonably calculated to give notice, such as those means authorized by the Hague Convention on the Service Abroad of Judicial and Extrajudicial Documents;

(B) If there is no internationally agreed means of service or the applicable international agreement allows other means of service, provided that service is reasonably calculated to give notice:

(i) In the manner prescribed by the law of the foreign country for service in that country in an action in any of its courts of general jurisdiction;

(ii) As directed by the foreign authority in response to a letter rogatory or letter of request; or

(iii) Unless prohibited by the law of the foreign country, by:

(I) Delivery to the person of a copy of the summons and the complaint; or

(II) Any form of mail requiring a signed receipt, to be addressed and dispatched by the clerk of the court to the party to be served; or

(C) By other means not prohibited by international agreement as may be directed by the court.

(4) Service upon persons residing in gated and secured communities.

(A) As used in this paragraph, the term "gated and secured communities" means multiple residential or commercial properties, such as houses, condominiums, offices, or apartments, where access to the multiple residential or commercial properties is restricted by a gate, security device, or security attendant that restricts public entrance onto the property; provided, however, that a single residence, farm, or commercial property with its own fence or gate shall not be included in this definition.

(B) Any person authorized to serve process shall be granted access to gated and secured communities for a reasonable period of time during reasonable hours for the purpose of performing lawful service of process upon:

(i) Identifying to the guard or managing agent the person, persons, entity, or entities to be served;

(ii) Displaying a current driver's license or other government issued identification which contains a photograph; and

(iii) Displaying evidence of current appointment as a process server pursuant to this Code section.

(C) Any person authorized to serve process shall promptly leave gated and secured communities upon perfecting service of process or upon a determination that process cannot be effected at that time.

(g) Territorial limits of effective service. All process may be served anywhere within the territorial limits of the state and, when a statute so provides, beyond the territorial limits of the state.

(h) Return. The person serving the process shall make proof of such service with the court in the county in which the action is pending within five business days of the service date. If the proof of service is not filed within five business days, the time for the party served to answer the process shall not begin to run until such proof of service is filed. Proof of service shall be as follows:

(1) If served by a sheriff or marshal, or such official's deputy, the affidavit or certificate of the sheriff, marshal, or deputy;

(2) If by any other proper person, such person's affidavit;

(3) In case of publication, the certificate of the clerk of court certifying to the publication and mailing; or

(4) The written admission or acknowledgment of service by the defendant.

In the case of service otherwise than by publication, the certificate or affidavit shall state the date, place, and manner of service. Failure to make proof of service shall not affect the validity of the service.

(i) Amendment. At any time in its discretion and upon such terms as it deems just, the court may allow any process or proof of service thereof to be amended, unless it clearly appears that material prejudice would result to the substantial rights of the party against whom the process issued.

(j) Alternative service. The methods of service provided in this Code section are cumulative and may be utilized with, after, or independently of other methods of service. Whenever a statute provides for another method of service, service may be made under the circumstances and in the manner prescribed by the statute or under any other methods prescribed in this Code section. The provisions for service by publication provided in this Code section shall apply in any action or proceeding in which service by publication may be authorized by law; and, where by law special provision is made for service by publication, the procedure for such service by publication provided in this Code section may be utilized in lieu thereof. In all cases or special proceedings where the requirements or procedure for service, or both, are not prescribed by law and in any situation where the provisions therefor are not clear or certain, the court may prescribe service according to the exigencies of each case, consistent with the Constitution.

(k) Service in probate courts and special statutory proceedings. The methods of service provided in this Code section may be used as alternative methods of service in proceedings in the probate courts and in any other special statutory proceedings and may be used with, after, or independently of the method of service specifically provided for in any such proceeding; and, in any such proceeding, service shall be sufficient when made in accordance with the statutes relating particularly to the proceeding or in accordance with this Code section.

(l) Forms.

NOTICE OF LAWSUIT AND REQUEST FOR

WAIVER OF SERVICE OF SUMMONS

TO: (Name of individual defendant or name of officer or agent of corporate

defendant) as (title, or other relationship of individual to corporate

defendant) of (name of corporate defendant to be served, if any)

A lawsuit has been commenced against you (or the entity on whose behalf you

are addressed). A copy of the complaint is attached to this notice. The

complaint has been filed in the (court named on the complaint) for the State

of Georgia in and for the County of (county) and has been assigned (case

number of action).

This is not a formal summons or notification from the court, but rather my

request pursuant to Code Section 9-11-4 of the Official Code of Georgia

Annotated that you sign and return the enclosed Waiver of Service in order to

save the cost of serving you with a judicial summons and an additional copy of

the complaint. The cost of service will be avoided if I receive a signed copy

of the waiver within 30 days (or 60 days if located outside any judicial

district of the United States) after the date designated below as the date on

which this Notice of Lawsuit and Request for Waiver of Service of Summons is

sent. I enclose a stamped and addressed envelope (or other means of cost-free

return) for your use. An extra copy of the Waiver of Service is also attached

for your records. YOU ARE ENTITLED TO CONSULT WITH YOUR ATTORNEY REGARDING

THIS MATTER.

If you comply with this request and return the signed Waiver of Service,

the waiver will be filed with the court and no summons will be served on you.

The action will then proceed as if you had been served on the date the waiver

is filed except that you will not be obligated to answer or otherwise respond

to the complaint within 60 days from the date designated below as the date on

which this notice is sent (or within 90 days from that date if your address is

not in any judicial district of the United States).

If you do not return the signed waiver within the time indicated, I will

take appropriate steps to effect formal service in a manner authorized by the

Georgia Rules of Civil Procedure and then, to the extent authorized by those

rules, I will ask the court to require you (or the party on whose behalf you

are addressed) to pay the full cost of such service. In that connection,

please read the statement concerning the duty of parties to avoid unnecessary

costs of service of summons, which is set forth on the Notice of Duty to Avoid

Unnecessary Costs of Service of Summons enclosed herein.

I affirm that this Notice of Lawsuit and Request for Waiver of Service of

Summons is being sent to you on behalf of the Plaintiff on this day of

.

Signature of plaintiff's attorney

or

Unrepresented plaintiff

WAIVER OF SERVICE OF SUMMONS

To: (Name of plaintiff's attorney or unrepresented plaintiff)

I acknowledge receipt of your request that I waive service of a summons in

the action of (caption of action), which is case number (docket number) in the

(name of court) of the State of Georgia in and for the County of (county). I

have also received a copy of the complaint in the action, two copies of this

instrument, and a means by which I can return the signed waiver to you without

cost to me. I understand that I am entitled to consult with my own attorney

regarding the consequences of my signing this waiver.

I agree to save the cost of service of a summons and an additional copy of

the complaint in this lawsuit by not requiring that I (or the entity on whose

behalf I am acting) be served with judicial process in the manner provided by

the Georgia Rules of Civil Procedure.

I (or the entity on whose behalf I am acting) will retain all defenses or

objections to the lawsuit or to the jurisdiction or venue of the court except

for objections based on a defect in the summons or in the service of the

summons.

I understand that a judgment may be entered against me (or the entity on

whose behalf I am acting) if an answer is not served upon you within 60 days

after the date this waiver was sent, or within 90 days after that date if the

request for the waiver was sent outside the United States.

This day of , .

(Signed)

(Printed or typed name of defendant)

as (title)

of (name of corporate defendant, if any)

NOTICE OF DUTY TO AVOID UNNECESSARY

COSTS OF SERVICE OF SUMMONS

Subsection (d) of Code Section 9-11-4 of the Official Code of Georgia Annotated requires certain parties to cooperate in saving unnecessary costs of service of the summons and the pleading. A defendant located in the United States who, after being notified of an action and asked by a plaintiff located in the United States to waive service of a summons, fails to do so will be required to bear the cost of such service unless good cause be shown for such defendant's failure to sign and return the waiver.

It is not good cause for a failure to waive service that a party believes that the complaint is unfounded, or that the action has been brought in an improper place or in a court that lacks jurisdiction over the subject matter of the action or over its person or property. A party who waives service of the summons retains all defenses and objections (except any relating to the summons or to the service of the summons), and may later object to the jurisdiction of the court or to the place where the action has been brought.

A defendant who waives service must, within the time specified on the waiver form, serve on the plaintiff's attorney (or unrepresented plaintiff) a response to the complaint and also must file a signed copy of the response with the court. If the answer is not served within this time, a default judgment may be taken against that defendant. By waiving service, a defendant is allowed more time to answer than if the summons had been actually served when the request for waiver of service was received.



§ 9-11-4.1. Certified process servers

(a) Certified process servers. A person at least 18 years of age who files with a sheriff of any county of this state an application stating that the movant complies with this Code section and any procedures and requirements set forth in any rules or regulations promulgated by the Judicial Council of Georgia regarding this Code section shall, absent good cause shown, be certified as a process server. Such certification shall be effective for a period of three years or until such approval is withdrawn by a superior court judge upon good cause shown, whichever shall first occur. Such certified process server shall be entitled to serve in such capacity for any court of the state, anywhere within the state, provided that the sheriff of the county for which process is to be served allows such servers to serve process in such county.

(b) Certification procedures.

(1) Any person seeking certification under this Code section shall upon applying for certification present evidence that he or she:

(A) Has undergone a criminal record check based on fingerprints and has never been convicted of a felony or of impersonating a peace officer or other public officer or employee under Code Section 16-10-23;

(B) Completed a 12 hour course of instruction relating to service of process which course has been approved by the Administrative Office of the Courts in consultation with the Georgia Sheriffs' Association;

(C) Passed a test approved by the Administrative Office of the Courts which will measure the applicant's knowledge of state law regarding serving of process and other papers on various entities and persons;

(D) Obtained a commercial surety bond or policy of commercial insurance conditioned to protect members of the public and persons employing the certified process server against any damage arising from any actionable misconduct, error, or omission on the part of the applicant while serving as a certified process server; and

(E) Is a citizen of the United States.

(2) A sheriff of any county of this state shall review the application, test score, criminal record check, and such other information or documentation as required by that sheriff and determine whether the applicant shall be approved for certification and authorized to act as a process server in this state.

(3) Upon approval the applicant shall complete a written oath as follows: "I do solemnly swear (or affirm) that I will conduct myself as a process server truly and honestly, justly and uprightly, and according to law; and that I will support the Constitution of the State of Georgia and the Constitution of the United States. I further swear (or affirm) that I will not serve any papers or process in any action where I have a financial or personal interest in the outcome of the matter or where any person to whom I am related by blood or marriage has such an interest."

(c) Renewal and revocation of certification. A certified process server shall be required to renew his or her certification every three years. Any certified process server failing to renew his or her certification shall no longer be approved to serve as a certified process server. At the time of renewal, the certified process server shall provide evidence that he or she has completed three annual five-hour courses of continuing education which courses have been approved by the Administrative Office of the Courts and has undergone an updated criminal record check. The certification of a process server may be revoked or suspended by a superior court judge for cause at any time. If a complaint has been filed by a sheriff alleging serious misconduct by the process server, such judge may suspend the certification for up to five business days while the matter is considered by the judge.

(d) Fees. The sheriff shall collect a fee of $80.00 for processing the application required by this Code section.

(e) Registry. The sheriff shall forward $30.00 of each fee received to the Georgia Sheriffs' Association. The Georgia Sheriffs' Association shall maintain a registry of certified process servers.

(f) Service by off-duty deputy sheriff. An off-duty deputy sheriff may serve process with the approval of the sheriff by whom he or she is employed and shall be exempt from certification under this Code section.

(g) Impersonation of public officer or employee. It shall be unlawful for a certified process server to falsely hold himself or herself out as a peace officer or public officer or employee and any violation shall be punished as provided in Code Section 16-10-23.

(h) Notice to sheriff.

(1) Prior to the first time that a certified process server serves process in any county he or she shall file with the sheriff of the county a written notice, in such form as shall be prescribed by the Georgia Sheriffs' Association, of his or her intent to serve process in that county. Such notice shall only be accepted by a sheriff who allows certified process servers to serve process in his or her county. Such notice shall be effective for a period of one year; and a new notice shall be filed before the certified process server again serves process in that county after expiration of the one-year period.

(2) The provisions of this subsection shall not apply to a certified process server who was appointed by the court to serve process or who was appointed as a permanent process server by a court.

(i) Credentials. A sheriff of any county of this state shall at the time of certification provide credentials in the form of an identification card to each certified process server. The identification card shall be designed to clearly distinguish it from any form of credentials issued to certified peace officers and will not be in the shape or form of a law enforcement badge. A certified process server shall display his or her credentials at all times while engaged in the service of process.

(j) False representation. It shall be unlawful for any person who is not a certified process server to hold himself or herself out as being a certified process server. Any person who violates this subsection shall upon conviction be guilty of a misdemeanor.



§ 9-11-5. Service and filing of pleadings subsequent to the original complaint and other papers

(a) Service -- When required. Except as otherwise provided in this chapter, every order required by its terms to be served, every pleading subsequent to the original complaint unless the court otherwise orders because of numerous defendants, every written motion other than one which may be heard ex parte, and every written notice, appearance, demand, offer of judgment, and similar paper shall be served upon each of the parties. However, the failure of a party to file pleadings in an action shall be deemed to be a waiver by him or her of all notices, including notices of time and place of trial and entry of judgment, and all service in the action, except service of pleadings asserting new or additional claims for relief, which shall be served as provided by subsection (b) of this Code section.

(b) Same -- How made. Whenever under this chapter service is required or permitted to be made upon a party represented by an attorney, the service shall be made upon the attorney unless service upon the party is ordered by the court. Service upon the attorney or upon a party shall be made by delivering a copy to the person to be served or by mailing it to the person to be served at the person's last known address or, if no address is known, by leaving it with the clerk of the court. As used in this Code section, the term "delivery of a copy" means handing it to the person to be served or leaving it at the person to be served's office with a person in charge thereof or, if such office is closed or the person to be served has no office, leaving it at the person to be served's dwelling house or usual place of abode with some person of suitable age and discretion residing therein. "Delivery of a copy" also means transmitting a copy via e-mail in portable document format (PDF) to the person to be served using all e-mail addresses provided pursuant to subsection (f) of this Code section and showing in the subject line of the e-mail message the words "STATUTORY ELECTRONIC SERVICE" in capital letters. Service by mail is complete upon mailing. Proof of service may be made by certificate of an attorney or of his or her employee, by written admission, by affidavit, or by other proof satisfactory to the court. Failure to make proof of service shall not affect the validity of service.

(c) Same -- Numerous defendants. In any action in which there are unusually large numbers of defendants, the court, upon motion or of its own initiative, may order that service of the pleadings of the defendants and replies thereto need not be made as between the defendants, and that any cross-claim, counterclaim, or matter constituting an avoidance or affirmative defense contained therein shall be deemed to be denied or avoided by all other parties, and that the filing of any such pleading and service thereof upon the plaintiff constitutes due notice of it to the parties. A copy of every such order shall be served upon the parties in such manner and form as the court directs.

(d) Filing. All papers after the complaint required to be served upon a party shall be filed with the court within the time allowed for service.

(e) "Filing with the court" defined. The filing of pleadings and other papers with the court as required by this chapter shall be made by filing them with the clerk of the court, except that the judge may permit the papers to be filed with him, in which event he shall note thereon the filing date and forthwith transmit them to the office of the clerk.

(f) Electronic service of pleadings.

(1) A person to be served may consent to being served with pleadings electronically by:

(A) Filing a notice of consent to electronic service and including the person to be served's e-mail address or addresses in such pleading; or

(B) Including the person to be served's e-mail address or addresses in or below the signature block of the complaint or answer, as applicable to the person to be served.

(2) A person to be served may rescind his or her election to be served with pleadings electronically by filing and serving a notice of such rescission.

(3) If a person to be served agrees to electronic service of pleadings, such person to be served bears the responsibility of providing notice of any change in his or her e-mail address or addresses.

(4) If electronic service of a pleading is made upon a person to be served, and such person certifies to the court under oath that he or she did not receive such pleading, it shall be presumed that such pleading was not received unless the serving party disputes the assertion of nonservice, in which case the court shall decide the issue of service of such pleading.



§ 9-11-6. Time

(a) Computation. In computing any period of time prescribed or allowed by this chapter, by the rules of any court, by order of court, or by an applicable statute, the computation rules prescribed in paragraph (3) of subsection (d) of Code Section 1-3-1 shall be used.

(b) Extension of time. When by this chapter or by a notice given thereunder or by order of court an act is required or allowed to be done at or within a specified time, the parties, by written stipulation of counsel filed in the action, may extend the period, or the court for cause shown may at any time in its discretion (1) with or without motion or notice, order the period extended if request therefor is made before the expiration of the period originally prescribed or as extended by a previous order, or (2) upon motion made after the expiration of the specified period, permit the act to be done where the failure to act was the result of excusable neglect; provided, however, that no extension of time shall be granted for the filing of motions for new trial or for judgment notwithstanding the verdict.

(c) Unaffected by expiration of term. The period of time provided for the doing of any act or the taking of any proceeding is not affected or limited by the continued existence or expiration of a term of court, except as otherwise specifically provided by law. The continued existence or expiration of a term of court in no way affects the power of a court to do any act or take any proceeding in any civil action which has been pending before it, except as otherwise specifically provided by law.

(d) For motions; for affidavits. A written motion, other than one which may be heard ex parte, and notice of the hearing thereof shall be served not later than five days before the time specified for the hearing, unless a different period is fixed by this chapter or by order of the court. Such an order may for cause shown be made on ex parte application. When a motion is supported by affidavit, the affidavit shall be served with the motion. Opposing affidavits may be served not later than one day before the hearing, unless the court permits them to be served at some other time.

(e) Additional time after service by mail or e-mail. Whenever a party has the right or is required to do some act or take some proceedings within a prescribed period after the service of a notice or other paper, other than process, upon him or her, and the notice or paper is served upon the party by mail or e-mail, three days shall be added to the prescribed period.






Article 3 - Pleadings and Motions

§ 9-11-7. Pleadings allowed; form of motions

(a) Pleadings. There shall be a complaint and an answer; a third-party complaint, if a person who is not an original party is summoned under Code Section 9-11-14; and a third-party answer, if a third-party complaint is served. There may be a reply to a counterclaim denominated as such and an answer to a cross-claim, if the answer contains a cross-claim. No other pleading shall be allowed, except that the court may order a reply to an answer or a third-party answer.

(b) Motions and other papers.

(1) An application to the court for an order shall be by motion which, unless made during a hearing or trial, shall be made in writing, shall state with particularity the grounds therefor, and shall set forth the relief or order sought. The requirement of writing is fulfilled if the motion is stated in a written notice of the hearing of the motion.

(2) The rules applicable to captions, signing, and other matters of form of pleadings apply to all motions and other papers provided for by this chapter.

(c) Demurrers, pleas, etc., abolished. Demurrers, pleas, and exceptions for insufficiency of a pleading shall not be used.



§ 9-11-7.1. Redacted information; exceptions and filings under seal; correction; protective orders; waivers

(a) Redacted filings. Except as provided in subsections (b) and (c) of this Code section or unless the court orders otherwise, a filing with the court that contains a social security number, taxpayer identification number, financial account number, or birth date shall include only:

(1) The last four digits of a social security number;

(2) The last four digits of a taxpayer identification number;

(3) The last four digits of a financial account number; and

(4) The year of an individual's birth.

(b) Garnishment. A summons of garnishment that is filed with a court shall only include the last four digits of the defendant's social security number, taxpayer identification number, or financial account number; provided, however, that the plaintiff shall provide the defendant's full social security number, taxpayer identification number, or financial account number, if reasonably available to the plaintiff, on the copies of the summons of garnishment served on the garnishee and defendant.

(c) Exemptions from redaction requirement. Subsection (a) of this Code section shall not apply to the following:

(1) A financial account number that identifies property allegedly subject to forfeiture in a civil forfeiture proceeding;

(2) The official record of an administrative or agency proceeding;

(3) The official record of a court or tribunal in another case or proceeding;

(4) A filing made in a probate court; and

(5) A filing made under seal as provided in subsection (d) of this Code section.

(d) Filings made under seal. The court may order that a filing be made under seal without redaction. The court may later unseal the filing or order the filer to file a redacted version for the public record. A filer may petition the court to file an unredacted filing under seal. The court shall retain all filings made under seal as part of the record.

(e) Correction of unredacted information. An inadvertent failure to redact information which is required to be redacted shall be a curable defect and shall not preclude a document from being filed with the court. The court may order an unredacted filing be sealed and may also order that a redacted version of the same filing be filed for the public record.

(f) Protective orders. For good cause, the court may:

(1) Order a filing which contains additional personal or confidential information, other than the information required to be redacted pursuant to this Code section, be sealed and may also order that a redacted version of the same filing be filed for the public record; and

(2) Limit or prohibit a nonparty's remote electronic access to a document filed with the court.

(g) Option for reference list. A filing that contains redacted information may be filed together with a reference list that identifies each item of redacted information and specifies an appropriate identifier that uniquely corresponds to each item listed. Such reference list shall be filed under seal and may be amended as of right. Any reference in a civil action to a listed identifier shall be construed to refer to the corresponding item of information.

(h) Waiver of protected identifiers. A filer waives the protections provided by subsection (a) of this Code section to the extent that he or she makes his or her own filing without redaction and not under seal.



§ 9-11-8. General rules of pleading

(a) Claims for relief.

(1) "Action for medical malpractice" defined. As used in this Code section, the term "action for medical malpractice" means any claim for damages resulting from the death of or injury to any person arising out of:

(A) Health, medical, dental, or surgical service, diagnosis, prescription, treatment, or care rendered by a person authorized by law to perform such services or by any person acting under the supervision and control of a lawfully authorized person; or

(B) Care or service rendered by any public or private hospital, nursing home, clinic, hospital authority, facility, or institution, or by any officer, agent, or employee thereof acting within the scope of his employment.

(2) Form of complaint, generally; action for malpractice. An original complaint shall contain facts upon which the court's venue depends; and any pleading which sets forth a claim for relief, whether an original claim, counterclaim, a cross-claim, or a third-party claim, shall contain:

(A) A short and plain statement of the claims showing that the pleader is entitled to relief; and

(B) A demand for judgment for the relief to which the pleader deems himself entitled; provided, however, that in actions for medical malpractice, as defined in this Code section, in which a claim for unliquidated damages is made for $10,000.00 or less, the pleadings shall contain a demand for judgment in a sum certain; and, in actions for medical malpractice in which a claim for unliquidated damages is made for a sum exceeding $10,000.00, the demand for judgment shall state that the pleader "demands judgment in excess of $10,000.00," and no further monetary amount shall be stated.

Relief in the alternative or of several different types may be demanded.

(3) Sanctions. If the provisions of subparagraph (B) of paragraph (2) of this subsection are violated, the court in which the action is pending shall, upon a proper motion, strike the improper portion of the demand for judgment and may impose such other sanctions, including disciplinary action against the attorney, found in Code Section 9-11-37 as are appropriate.

(b) Defenses; form of denials. A party shall state in short and plain terms his defenses to each claim asserted and shall admit or deny the averments upon which the adverse party relies. If he is without knowledge or information sufficient to form a belief as to the truth of an averment, he shall so state, and this has the effect of a denial. Denials shall fairly meet the substance of the averments denied. When a pleader intends in good faith to deny only a part or a qualification of an averment, he shall specify so much of it as is true and material and shall deny only the remainder. Unless the pleader intends in good faith to controvert all the averments of the preceding pleading, he may make his denials as specific denials of designated averments or paragraphs, or he may generally deny all the averments except such designated averments or paragraphs as he expressly admits; but, when he does so intend to controvert all its averments, he may do so by general denial subject to the obligations set forth in Code Section 9-11-11.

(c) Affirmative defenses. In pleading to a preceding pleading, a party shall set forth affirmatively accord and satisfaction, arbitration and award, discharge in bankruptcy, duress, estoppel, failure of consideration, fraud, illegality, injury by fellow servant, laches, license, payment, release, res judicata, statute of frauds, statute of limitations, and waiver. When a party has mistakenly designated a defense as a counterclaim or a counterclaim as a defense, the court on terms, if justice so requires, shall treat the pleadings as if there had been a proper designation.

(d) Effect of failure to deny. Averments in a pleading to which a responsive pleading is required, other than those as to the amount of damage, are admitted when not denied in the responsive pleading. Averments in a pleading to which no responsive pleading is required or permitted shall be taken as denied or avoided.

(e) Pleading to be concise and direct; alternative statements.

(1) Each averment of a pleading shall be simple, concise, and direct. No technical forms of pleading or motions are required.

(2) A party may set forth two or more statements of a claim or defense alternatively or hypothetically, either in one count or defense or in separate counts or defenses. When two or more statements are made in the alternative and one of them, if made independently, would be sufficient, the pleading is not made insufficient by the insufficiency of one or more of the alternative statements. A party may also state as many separate claims or defenses as he has, regardless of consistency and whether based on legal or on equitable grounds or on both. All statements shall be made subject to the obligations set forth in Code Section 9-11-11.

(f) Construction of pleadings. All pleadings shall be so construed as to do substantial justice.



§ 9-11-9. Pleading special matters

(a) Capacity. It is not necessary to aver the capacity of a party to bring or defend an action, the authority of a party to bring or defend an action in a representative capacity, or the legal existence of an organized association of persons that is made a party. When a party desires to raise an issue as to the legal existence of any party, the capacity of any party to bring or defend an action, or the authority of a party to bring or defend an action in a representative capacity, he shall do so by specific negative averment, which shall include such supporting particulars as are peculiarly within the pleader's knowledge.

(b) Fraud, mistake, condition of the mind. In all averments of fraud or mistake, the circumstance constituting fraud or mistake shall be stated with particularity. Malice, intent, knowledge, and other condition of mind of a person may be averred generally.

(c) Conditions precedent. In pleading the performance or occurrence of conditions precedent, it is sufficient to aver generally that all conditions precedent have been performed or have occurred. A denial of performance or occurrence shall be made specifically and with particularity.

(d) Official document or act. In pleading an official document or official act, it is sufficient to aver that the document was issued or the act done in compliance with law.

(e) Judgment. In pleading a judgment or decision of a domestic or foreign court, of a judicial or quasi-judicial tribunal, or of a board or officer, it is sufficient to aver the judgment or decision without setting forth matter showing jurisdiction to render it.

(f) Time and place. For the purpose of testing the sufficiency of a pleading, averments of time and place are material and shall be considered like all other averments of material matter.

(g) Special damage. When items of special damage are claimed, they shall be specifically stated.



§ 9-11-9.1. Affidavit to accompany charge of professional malpractice

(a) In any action for damages alleging professional malpractice against:

(1) A professional licensed by the State of Georgia and listed in subsection (g) of this Code section;

(2) A domestic or foreign partnership, corporation, professional corporation, business trust, general partnership, limited partnership, limited liability company, limited liability partnership, association, or any other legal entity alleged to be liable based upon the action or inaction of a professional licensed by the State of Georgia and listed in subsection (g) of this Code section; or

(3) Any licensed health care facility alleged to be liable based upon the action or inaction of a health care professional licensed by the State of Georgia and listed in subsection (g) of this Code section,

the plaintiff shall be required to file with the complaint an affidavit of an expert competent to testify, which affidavit shall set forth specifically at least one negligent act or omission claimed to exist and the factual basis for each such claim.

(b) The contemporaneous affidavit filing requirement pursuant to subsection (a) of this Code section shall not apply to any case in which the period of limitation will expire or there is a good faith basis to believe it will expire on any claim stated in the complaint within ten days of the date of filing the complaint and, because of time constraints, the plaintiff has alleged that an affidavit of an expert could not be prepared. In such cases, if the attorney for the plaintiff files with the complaint an affidavit in which the attorney swears or affirms that his or her law firm was not retained by the plaintiff more than 90 days prior to the expiration of the period of limitation on the plaintiff's claim or claims, the plaintiff shall have 45 days after the filing of the complaint to supplement the pleadings with the affidavit. The trial court shall not extend such time for any reason without consent of all parties. If either affidavit is not filed within the periods specified in this Code section, or it is determined that the law firm of the attorney who filed the affidavit permitted in lieu of the contemporaneous filing of an expert affidavit or any attorney who appears on the pleadings was retained by the plaintiff more than 90 days prior to the expiration of the period of limitation, the complaint shall be dismissed for failure to state a claim.

(c) This Code section shall not be construed to extend any applicable period of limitation, except that if the affidavits are filed within the periods specified in this Code section, the filing of the affidavit of an expert after the expiration of the period of limitations shall be considered timely and shall provide no basis for a statute of limitations defense.

(d) If a complaint alleging professional malpractice is filed without the contemporaneous filing of an affidavit as permitted by subsection (b) of this Code section, the defendant shall not be required to file an answer to the complaint until 30 days after the filing of the affidavit of an expert, and no discovery shall take place until after the filing of the answer.

(e) If a plaintiff files an affidavit which is allegedly defective, and the defendant to whom it pertains alleges, with specificity, by motion to dismiss filed on or before the close of discovery, that said affidavit is defective, the plaintiff's complaint shall be subject to dismissal for failure to state a claim, except that the plaintiff may cure the alleged defect by amendment pursuant to Code Section 9-11-15 within 30 days of service of the motion alleging that the affidavit is defective. The trial court may, in the exercise of its discretion, extend the time for filing said amendment or response to the motion, or both, as it shall determine justice requires.

(f) If a plaintiff fails to file an affidavit as required by this Code section and the defendant raises the failure to file such an affidavit by motion to dismiss filed contemporaneously with its initial responsive pleading, such complaint shall not be subject to the renewal provisions of Code Section 9-2-61 after the expiration of the applicable period of limitation, unless a court determines that the plaintiff had the requisite affidavit within the time required by this Code section and the failure to file the affidavit was the result of a mistake.

(g) The professions to which this Code section shall apply are:

(1) Architects;

(2) Attorneys at law;

(3) Audiologists;

(4) Certified public accountants;

(5) Chiropractors;

(6) Clinical social workers;

(7) Dentists;

(8) Dietitians;

(9) Land surveyors;

(10) Marriage and family therapists;

(11) Medical doctors;

(12) Nurses;

(13) Occupational therapists;

(14) Optometrists;

(15) Osteopathic physicians;

(16) Pharmacists;

(17) Physical therapists;

(18) Physicians' assistants;

(19) Podiatrists;

(20) Professional counselors;

(21) Professional engineers;

(22) Psychologists;

(23) Radiological technicians;

(24) Respiratory therapists;

(25) Speech-language pathologists; or

(26) Veterinarians.



§ 9-11-9.2. Medical authorization forms; review of protected health information

(a) In any action for damages alleging medical malpractice against a professional licensed by the State of Georgia and listed in subsection (g) of Code Section 9-11-9.1, against a professional corporation or other legal entity that provides health care services through a professional licensed by the State of Georgia and listed in subsection (g) of Code Section 9-11-9.1, or against any licensed health care facility alleged to be liable based upon the action or inaction of a health care professional licensed by the State of Georgia and listed in subsection (g) of Code Section 9-11-9.1, contemporaneously with the filing of the complaint, the plaintiff shall be required to file a medical authorization form. Failure to provide this authorization shall subject the complaint to dismissal.

(b) The authorization shall provide that the attorney representing the defendant is authorized to obtain and disclose protected health information contained in medical records to facilitate the investigation, evaluation, and defense of the claims and allegations set forth in the complaint which pertain to the plaintiff or, where applicable, the plaintiff's decedent whose treatment is at issue in the complaint. This authorization includes the defendant's attorney's right to discuss the care and treatment of the plaintiff or, where applicable, the plaintiff's decedent with all of the plaintiff's or decedent's treating physicians.

(c) The authorization shall provide for the release of all protected health information except information that is considered privileged and shall authorize the release of such information by any physician or health care facility by which health care records of the plaintiff or the plaintiff's decedent would be maintained.



§ 9-11-10. Form of pleadings

(a) Caption; names of parties. Every pleading shall contain a caption setting forth the name of the court and county, the title of the action, the file number, and a designation as in subsection (a) of Code Section 9-11-7. In the complaint the title of the action shall include the names of all the parties, but in other pleadings it is sufficient to state the name of the first party on each side with an appropriate indication of other parties. A party whose name is not known may be designated by any name; and, when his true name is discovered, the pleading may be amended accordingly.

(b) Paragraphs; separate statements. All averments of claim or defense shall be made in numbered paragraphs, the contents of each of which shall be limited as far as practicable to a statement of a single set of circumstances; and a paragraph may be referred to by number in all succeeding pleadings. Each claim founded upon a separate transaction or occurrence and each defense other than denials shall be stated in a separate count or defense whenever a separation facilitates the clear presentation of the matters set forth.

(c) Adoption by reference; exhibits. Statements in a pleading may be adopted by reference in a different part of the same pleading or in another pleading or in any motion. A copy of any written instrument which is an exhibit to a pleading is a part thereof for all purposes.



§ 9-11-11. Signing of pleadings; when verification required; rule abolished

(a) Every pleading of a party represented by an attorney shall be signed by at least one attorney of record in his individual name, whose address shall be stated. A party who is not represented by an attorney shall sign his pleading and state his address. The signature of an attorney constitutes a certificate by him that he has read the pleading and that it is not interposed for delay.

(b) Except when otherwise specifically provided by rule or statute, pleadings need not be verified or accompanied by affidavit.

(c) The rule in equity that the averments of an answer under oath must be overcome by the testimony of two witnesses or of one witness sustained by corroborating circumstances is abolished.



§ 9-11-11.1. Exercise of rights of freedom of speech and to petition government for redress of grievances; legislative findings; verification of claims; definitions; procedure on motions; exception; fees and expenses

(a) The General Assembly of Georgia finds and declares that it is in the public interest to encourage participation by the citizens of Georgia in matters of public significance and public interest through the exercise of their constitutional rights of petition and freedom of speech. The General Assembly of Georgia further finds and declares that the valid exercise of the constitutional rights of petition and freedom of speech should not be chilled through abuse of the judicial process. To accomplish the declarations provided for under this subsection, this Code section shall be construed broadly.

(b) (1) A claim for relief against a person or entity arising from any act of such person or entity which could reasonably be construed as an act in furtherance of the person's or entity's right of petition or free speech under the Constitution of the United States or the Constitution of the State of Georgia in connection with an issue of public interest or concern shall be subject to a motion to strike unless the court determines that the nonmoving party has established that there is a probability that the nonmoving party will prevail on the claim.

(2) In making the determination as provided for in paragraph (1) of this subsection, the court shall consider the pleadings and supporting and opposing affidavits stating the facts upon which the liability or defense is based; provided, however, that if there exists a claim that the nonmoving party is a public figure plaintiff, then the nonmoving party shall be entitled to discovery on the sole issue of actual malice whenever actual malice is relevant to the court's determination under paragraph (1) of this subsection.

(3) If the court determines that the nonmoving party under paragraph (1) of this subsection has established a probability that he or she would prevail on the claim, neither that determination nor the fact of such determination shall be admissible in evidence at any later stage of the case or in any subsequent action and no burden of proof or degree of proof otherwise applicable shall be affected by such determination in any later stage of the case or in any subsequent proceeding.

(b.1) In any action subject to subsection (b) of this Code section, a prevailing moving party on a motion to strike shall be granted the recovery of attorney's fees and expenses of litigation related to the action in an amount to be determined by the court based on the facts and circumstances of the case. If the court finds that a motion to strike is frivolous or is solely intended to cause unnecessary delay, the court shall award attorney's fees and expenses of litigation to the nonmoving party prevailing on the motion for the attorney's fees and expenses of litigation associated with the motion in an amount to be determined by the court based on the facts and circumstances of the case.

(c) As used in this Code section, the term "act in furtherance of the person's or entity's right of petition or free speech under the Constitution of the United States or the Constitution of the State of Georgia in connection with an issue of public interest or concern" shall include:

(1) Any written or oral statement or writing or petition made before a legislative, executive, or judicial proceeding, or any other official proceeding authorized by law;

(2) Any written or oral statement or writing or petition made in connection with an issue under consideration or review by a legislative, executive, or judicial body, or any other official proceeding authorized by law;

(3) Any written or oral statement or writing or petition made in a place open to the public or a public forum in connection with an issue of public interest or concern; or

(4) Any other conduct in furtherance of the exercise of the constitutional right of petition or free speech in connection with a public issue or an issue of public concern.

(d) All discovery and any pending hearings or motions in the action shall be stayed upon the filing of a motion to dismiss or a motion to strike made pursuant to subsection (b) of this Code section until a final decision on the motion. The motion shall be heard not more than 30 days after service unless the emergency matters before the court require a later hearing. The court, on noticed motion and for good cause shown, may order that specified discovery or other hearings or motions be conducted notwithstanding this subsection.

(e) An order granting or denying a motion to dismiss or a motion to strike shall be subject to direct appeal in accordance with subsection (a) of Code Section 5-6-34.

(f) Nothing in this Code section shall affect or preclude the right of any party to any recovery otherwise authorized by common law, statute, law, or rule.

(g) This Code section shall not apply to any action brought by the Attorney General or a prosecuting attorney, or a city attorney acting as a prosecutor, to enforce laws aimed at public protection.

(h) Attorney's fees and expenses of litigation under this Code section shall be requested by motion at any time during the course of the action but not later than 45 days after the final disposition, including but not limited to dismissal by the plaintiff, of the action.



§ 9-11-12. Answer, defenses, and objections; when and how presented and heard; when defenses waived; stay of discovery

(a) When answer presented. A defendant shall serve his answer within 30 days after the service of the summons and complaint upon him, unless otherwise provided by statute. A cross-claim or counterclaim shall not require an answer, unless one is required by order of the court, and shall automatically stand denied.

(b) How defenses and objections presented. Every defense, in law or fact, to a claim for relief in any pleading, whether a claim, counterclaim, cross-claim, or third-party claim, shall be asserted in the responsive pleading thereto if one is required, except that the following defenses may, at the option of the pleader, be made by motion in writing:

(1) Lack of jurisdiction over the subject matter;

(2) Lack of jurisdiction over the person;

(3) Improper venue;

(4) Insufficiency of process;

(5) Insufficiency of service of process;

(6) Failure to state a claim upon which relief can be granted;

(7) Failure to join a party under Code Section 9-11-19.

A motion making any of these defenses shall be made before or at the time of pleading if a further pleading is permitted. No defense or objection is waived by being joined with one or more other defenses or objections in a responsive pleading or motion. If a pleading sets forth a claim for relief to which the adverse party is not required to serve a responsive pleading, he may assert at the trial any defense in law or fact to that claim for relief. If, on a motion to dismiss for failure of the pleading to state a claim upon which relief can be granted, matters outside the pleading are presented to and not excluded by the court, the motion shall be treated as one for summary judgment and disposed of as provided in Code Section 9-11-56, and all parties shall be given reasonable opportunity to present all material made pertinent to such a motion by Code Section 9-11-56.

(c) Motion for judgment on the pleadings. After the pleadings are closed but within such time as not to delay the trial, any party may move for judgment on the pleadings. If, on a motion for judgment on the pleadings, matters outside the pleadings are presented to and not excluded by the court, the motion shall be treated as one for summary judgment and disposed of as provided in Code Section 9-11-56, and all parties shall be given reasonable opportunity to present all material made pertinent to such a motion by Code Section 9-11-56.

(d) Preliminary hearings. The defenses specifically enumerated in paragraphs (1) through (7) of subsection (b) of this Code section, whether made in a pleading or by motion, and the motion for judgment mentioned in subsection (c) of this Code section shall be heard and determined before trial on application of any party unless the court orders that the hearing and determination thereof be deferred until the trial.

(e) Motion for more definite statement. If a pleading to which a responsive pleading is permitted is so vague or ambiguous that a party cannot reasonably be required to frame a proper responsive pleading, he shall nevertheless answer or respond to the best of his ability, and he may move for a more definite statement. The motion shall point out the defects complained of and the details desired. If the motion is granted and the order of the court is not obeyed within 15 days after notice of the order, or within such other time as the court may fix, the court may strike the pleading to which the motion was directed or make such order as it deems just.

(f) Motion to strike. Upon motion made by a party within 30 days after the service of the pleading upon him, or upon the court's own initiative at any time, the court may order stricken from any pleading any insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.

(g) Consolidation of defenses in motion. A party who makes a motion under this Code section may join with it any other motions provided for in this Code section and then available to him. If a party makes a motion under this Code section but omits therefrom any defense or objection then available to him which this Code section permits to be raised by motion, he shall not thereafter make a motion based on the defense or objection so omitted, except a motion as provided in paragraph (2) of subsection (h) of this Code section on any of the grounds there stated.

(h) Waiver or preservation of certain defenses.

(1) A defense of lack of jurisdiction over the person, improper venue, insufficiency of process, or insufficiency of service of process is waived:

(A) If omitted from a motion in the circumstances described in subsection (g) of this Code section; or

(B) If it is neither made by motion under this Code section nor included in a responsive pleading, as originally filed.

(2) A defense of failure to state a claim upon which relief can be granted, a defense of failure to join a party indispensable under Code Section 9-11-19, and an objection of failure to state a legal defense to a claim may be made in any pleading permitted or ordered under subsection (a) of Code Section 9-11-7, or by motion for judgment on the pleadings, or at the trial on the merits.

(3) Whenever it appears, by suggestion of the parties or otherwise, that the court lacks jurisdiction of the subject matter, the court shall dismiss the action.

(i) Officer's defense of service. The officer making service of process and the principal officer in charge of service made by a deputy need not be made a party to any action or motion where the defense or defenses under paragraph (2), (4), or (5) of subsection (b) of this Code section are asserted by motion or by answer. Any party to the action may give notice of the objection to the service, made pursuant to such paragraphs, to the officer making the service and to the principal officer in case of service made by a deputy, and the court shall afford the officer or officers opportunity to defend the service, in which case the decision on the question of service shall be conclusive on the officer and on his principal in case of service by a deputy.

(j) Stay of discovery.

(1) If a party files a motion to dismiss before or at the time of filing an answer and pursuant to the provisions of this Code section, discovery shall be stayed for 90 days after the filing of such motion or until the ruling of the court on such motion, whichever is sooner. The court shall decide the motion to dismiss within the 90 days provided in this paragraph.

(2) The discovery period and all discovery deadlines shall be extended for a period equal to the duration of the stay imposed by this subsection.

(3) The court may upon its own motion or upon motion of a party terminate or modify the stay imposed by this subsection but shall not extend such stay.

(4) If a motion to dismiss raises defenses set forth in paragraph (2), (3), (5), or (7) of subsection (b) of this Code section or if any party needs discovery in order to identify persons who may be joined as parties, limited discovery needed to respond to such defenses or identify such persons shall be permitted until the court rules on such motion.

(5) The provisions of this subsection shall not modify or affect the provisions of paragraph (2) of subsection (f) of Code Section 9-11-23 or any other power of the court to stay discovery.



§ 9-11-13. Counterclaim and cross-claim

(a) Compulsory counterclaims. A pleading shall state as a counterclaim any claim which at the time of serving the pleading the pleader has against any opposing party, if it arises out of the transaction or occurrence that is the subject matter of the opposing party's claim and does not require for its adjudication the presence of third parties of whom the court cannot acquire jurisdiction. But the pleader need not state the claim if (1) at the time the action was commenced the claim was the subject of another pending action, or (2) the opposing party brought an action upon his claim by attachment or other process by which the court did not acquire jurisdiction to render a personal judgment on that claim, and the pleader is not stating any counterclaim under this Code section, or (3) the claim is not within the jurisdiction of the court.

(b) Permissive counterclaims. A pleading may state as a counterclaim any claim against an opposing party not arising out of the transaction or occurrence that is the subject matter of the opposing party's claim. But any such permissive counterclaim shall be separated for the purposes of trial, unless the parties otherwise agree.

(c) Counterclaim exceeding opposing claim. A counterclaim may or may not diminish or defeat the recovery sought by the opposing party. It may claim relief exceeding in amount or different in kind from that sought in the pleading of the opposing party.

(d) Counterclaim against the state. This Code section shall not be construed to enlarge beyond the limits fixed by law the right to assert counterclaims or to claim credits against the state or an officer or agency thereof.

(e) Counterclaim maturing or acquired after pleading. A claim which either matured or was acquired by the pleader after serving his pleading may, with the permission of the court, be presented as a counterclaim by supplemental pleading.

(f) Omitted counterclaim. When a pleader fails to set up a counterclaim through oversight, inadvertence, or excusable neglect, or when justice requires, he may by leave of court set up the counterclaim by amendment.

(g) Cross-claim against coparty. A pleading may state as a cross-claim any claim by one party against a coparty arising out of the transaction or occurrence that is the subject matter either of the original action or of a counterclaim therein or relating to any property that is the subject matter of the original action. The cross-claim may include a claim that the party against whom it is asserted is or may be liable to the cross-claimant for all or part of a claim asserted in the action against the cross-claimant.

(h) Additional parties may be brought in. When the presence of parties other than those to the original action is required for the granting of complete relief in the determination of a counterclaim or cross-claim, the court shall order them to be brought in as defendants as provided in this chapter, if jurisdiction of them can be obtained.

(i) Separate trials; separate judgments. If the court orders separate trials as provided in subsection (b) of Code Section 9-11-42, judgment on a counterclaim or cross-claim may be rendered in accordance with the terms of subsection (b) of Code Section 9-11-54 when the court has jurisdiction to do so, even if the claims of the opposing party have been dismissed or otherwise disposed of.



§ 9-11-14. Third-party practice

(a) When defendant may bring in third party. At any time after commencement of the action a defendant, as a third-party plaintiff, may cause a summons and complaint to be served upon a person not a party to the action who is or may be liable to him for all or part of the plaintiff's claim against him. The third-party plaintiff need not obtain leave to make the service if he files the third-party complaint not later than ten days after he serves his original answer. Otherwise he must obtain leave on motion upon notice to all parties to the action. The person served with the summons and third-party complaint, hereinafter called the third-party defendant, shall make his defenses to the third-party plaintiff's claim as provided in Code Section 9-11-12 and his counterclaims against the third-party plaintiff and cross-claims against other third-party defendants as provided in Code Section 9-11-13. The third-party defendant may assert against the plaintiff any defenses which the third-party plaintiff has to the plaintiff's claim. The third-party defendant may also assert any claim against the plaintiff arising out of the transaction or occurrence that is the subject matter of the plaintiff's claim against the third-party plaintiff. The plaintiff may assert any claim against the third-party defendant arising out of the transaction or occurrence that is the subject matter of the plaintiff's claim against the third-party plaintiff, and the third-party defendant thereupon shall assert his defenses as provided in Code Section 9-11-12 and his counterclaims and cross-claims as provided in Code Section 9-11-13. Any party may move to strike the third-party claim, or for its severance or separate trial. A third-party defendant may proceed under this Code section against any person not a party to the action who is or may be liable to him for all or part of the claim made in the action against the third-party defendant.

(b) When plaintiff may bring in third party. When a counterclaim is asserted against a plaintiff, he may cause a third party to be brought in under circumstances which under this Code section would entitle a defendant to do so.

(c) Exhibits attached to third-party complaint. Any third-party complaint filed shall have attached thereto, as exhibits, a true and correct copy of the original complaint in the action and all other pleadings which have been filed in the action prior to the filing of the third-party complaint.



§ 9-11-15. Amended and supplemental pleadings

(a) Amendments. A party may amend his pleading as a matter of course and without leave of court at any time before the entry of a pretrial order. Thereafter the party may amend his pleading only by leave of court or by written consent of the adverse party. Leave shall be freely given when justice so requires. A party may plead or move in response to an amended pleading and, when required by an order of the court, shall plead within 15 days after service of the amended pleading, unless the court otherwise orders.

(b) Amendments to conform to the evidence. When issues not raised by the pleadings are tried by express or implied consent of the parties, they shall be treated in all respects as if they had been raised in the pleadings. Such amendment of the pleadings as may be necessary to cause them to conform to the evidence and to raise these issues may be made upon motion of any party at any time, even after judgment; but failure so to amend does not affect the result of the trial of these issues. If evidence is objected to at the trial on the ground that it is not within the issues made by the pleadings, the court may allow the pleadings to be amended and shall do so freely when the presentation of the merits of the action will be subserved thereby and the objecting party fails to satisfy the court that the admission of the evidence would prejudice him in maintaining his action or defense upon the merits. The court may grant a continuance to enable the objecting party to meet the evidence.

(c) Relation back of amendments. Whenever the claim or defense asserted in the amended pleading arises out of the conduct, transaction, or occurrence set forth or attempted to be set forth in the original pleading, the amendment relates back to the date of the original pleading. An amendment changing the party against whom a claim is asserted relates back to the date of the original pleadings if the foregoing provisions are satisfied, and if within the period provided by law for commencing the action against him the party to be brought in by amendment (1) has received such notice of the institution of the action that he will not be prejudiced in maintaining his defense on the merits, and (2) knew or should have known that, but for a mistake concerning the identity of the proper party, the action would have been brought against him.

(d) Supplemental pleadings. Upon motion of a party the court may, upon reasonable notice and upon such terms as are just, permit him to serve a supplemental pleading setting forth transactions or occurrences or events which have happened since the date of the pleading sought to be supplemented. Permission may be granted even though the original pleading is defective in its statement of a claim for relief or defense. If the court deems it advisable that the adverse party plead to the supplemental pleading, it shall so order, specifying the time therefor.



§ 9-11-16. Pretrial procedure; formulating issues; order; calendar

(a) Upon the motion of any party, or upon its own motion, the court shall direct the attorneys for the parties to appear before it for a conference to consider:

(1) The simplification of the issues;

(2) The necessity or desirability of amendments to the pleadings;

(3) The possibility of obtaining admissions of fact and of documents which will avoid unnecessary proof;

(4) The limitation of the number of expert witnesses; and

(5) Such other matters as may aid in the disposition of the action.

(b) The court shall make an order which recites the action taken at the conference and the agreements made by the parties as to any of the matters considered and which limits the issues for trial to those not disposed of by admissions or agreements of counsel. The order, when entered, controls the subsequent course of the action unless modified at the trial to prevent manifest injustice. After entry of the pretrial order, it shall be within the discretion of the court to permit or disallow the presentation of testimony from any expert witness whose name is not contained in the pretrial order; provided, however, that if the additional expert witness is permitted to testify, any opposing party shall be permitted reasonable time to take the deposition of the additional expert witness. The court, in its discretion, may establish by rule a pretrial calendar on which actions may be placed for consideration as provided in subsection (a) of this Code section and may either confine the calendar to jury actions or to nonjury actions or extend it to all actions.






Article 4 - Parties

§ 9-11-17. Real party in interest; capacity

(a) Real party in interest. Every action shall be prosecuted in the name of the real party in interest. An executor, an administrator, a guardian, a bailee, a trustee of an express trust, a party with whom or in whose name a contract has been made for the benefit of another, or a party authorized by statute may bring an action in his own name without joining with him the party for whose benefit the action is brought; and, when a statute so provides, an action for the use or benefit of another shall be brought in the name of the state. No action shall be dismissed on the ground that it is not prosecuted in the name of the real party in interest until a reasonable time has been allowed after objection for ratification of commencement of the action by, or joinder or substitution of, the real party in interest; and such ratification, joinder, or substitution shall have the same effect as if the action had been commenced in the name of the real party in interest.

(b) Capacity to bring or defend an action. The capacity of an individual, including one acting in a representative capacity, to bring or defend an action shall be determined by the law of this state. The capacity of a corporation to bring or defend an action shall be determined by the law under which it was organized, unless a statute of this state provides to the contrary.

(c) Infants or incompetent persons. Whenever an infant or incompetent person has a representative, such as a general guardian, committee, conservator, or other like fiduciary, the representative may bring or defend an action on behalf of the infant or incompetent person. If an infant or incompetent person does not have a duly appointed representative, he may bring an action by his next friend or by a guardian ad litem. The court shall appoint a guardian ad litem for an infant or incompetent person not otherwise represented in an action or shall make such other order as it deems proper for the protection of the infant or incompetent person. No next friend shall be permitted to receive the proceeds of any personal action, in the name and on behalf of an infant, or incompetent person, until such next friend shall have entered into a sufficient bond to the Governor, for the use of the infant and the infant's representatives, conditioned well and fully to account for and concerning such trust, which bond may be sued on by order of the court in the name of the Governor and for the use of the infant. Such bond shall be approved by the court in which the action is commenced and such approval shall be filed in such clerk's office.



§ 9-11-18. Joinder of claims and remedies

(a) Joinder of claims. A party asserting a claim to relief as an original claim, counterclaim, cross-claim, or third-party claim may join, either as independent or as alternate claims, as many claims, legal or equitable, as he has against an opposing party.

(b) Joinder of remedies; fraudulent conveyances. Whenever a claim is one heretofore cognizable only after another claim has been prosecuted to a conclusion, the two claims may be joined in a single action; but the court shall grant relief in that action only in accordance with the relative substantive rights of the parties. In particular, a plaintiff may state a claim for money and a claim to have set aside a conveyance fraudulent as to him without first having obtained a judgment establishing the claim for money.



§ 9-11-19. Joinder of persons needed for just adjudication

(a) Persons to be joined if feasible. A person who is subject to service of process shall be joined as a party in the action if:

(1) In his absence complete relief cannot be afforded among those who are already parties; or

(2) He claims an interest relating to the subject of the action and is so situated that the disposition of the action in his absence may:

(A) As a practical matter impair or impede his ability to protect that interest; or

(B) Leave any of the persons who are already parties subject to a substantial risk of incurring double, multiple, or otherwise inconsistent obligations by reason of his claimed interest.

If he has not been so joined, the court shall order that he be made a party. If he should join as a plaintiff but refuses to do so, he may be made a defendant or, in a proper case, an involuntary plaintiff. If the joined party objects to venue and his joinder would render the venue of the action improper, he shall be dismissed from the action.

(b) Determination by court whenever joinder not feasible. If a person, as described in paragraphs (1) and (2) of subsection (a) of this Code section, cannot be made a party, the court shall determine whether in equity and good conscience the action should proceed among the parties before it or should be dismissed, the absent person being thus regarded as indispensable. The factors to be considered by the court include:

(1) To what extent a judgment rendered in the person's absence might be prejudicial to him or to those already parties;

(2) The extent to which, by protective provisions in the judgment, by the shaping of relief, or by other measures, the prejudice can be lessened or avoided;

(3) Whether a judgment rendered in the person's absence will be adequate;

(4) Whether the plaintiff will have an adequate remedy if the action is dismissed for nonjoinder; and

(5) Whether and by whom prejudice might have been avoided or may, in the future, be avoided.

(c) Pleading reasons for nonjoinder. A pleading asserting a claim for relief shall state the names, if known to the pleader, of any persons, as described in paragraphs (1) and (2) of subsection (a) of this Code section, who are not joined and the reasons why they are not joined.

(d) Exception of class actions. This Code section shall be subject to Code Section 9-11-23.



§ 9-11-20. Permissive joinder of parties

(a) Permissive joinder. All persons may join in one action as plaintiffs if they assert any right to relief jointly, severally, or in the alternative in respect of or arising out of the same transaction, occurrence, or series of transactions or occurrences and if any question of law or fact common to all of them will arise in the action. All persons may be joined in one action as defendants if there is asserted against them jointly, severally, or in the alternative any right to relief in respect of or arising out of the same transaction, occurrence, or series of transactions or occurrences and if any question of law or fact common to all of them will arise in the action. A plaintiff or defendant need not be interested in obtaining or defending against all the relief demanded. Judgment may be given for one or more of the plaintiffs according to their respective rights to relief and against one or more of the defendants according to their respective liabilities.

(b) Separate trials. The court may make such orders as will prevent a party from being embarrassed, delayed, or put to expense by the inclusion of a party against whom he asserts no claim and who asserts no claim against him and may order separate trials or make other orders to prevent delay or prejudice.



§ 9-11-21. Misjoinder and nonjoinder of parties

Misjoinder of parties is not ground for dismissal of an action. Parties may be dropped or added by order of the court on motion of any party or of its own initiative at any stage of the action and on such terms as are just. Any claim against a party may be severed and proceeded with separately.



§ 9-11-22. Interpleader

(a) Persons having claims against the plaintiff may be joined as defendants and required to interplead when their claims are such that the plaintiff is or may be exposed to double or multiple liability. It is not ground for objection to the joinder that the claims of the several claimants or the titles on which their claims depend do not have a common origin or are not identical but are adverse to and independent of one another or that the plaintiff avers that he is not liable in whole or in part to any or all of the claimants. A defendant exposed to similar liability may obtain such interpleader by way of cross-claim or counterclaim. This Code section supplements and does not in any way limit the joinder of parties permitted in Code Section 9-11-20.

(b) The remedy provided in this Code section is in addition to and in no way supersedes or limits the remedy of equitable interpleader provided for in Code Sections 23-3-90 through 23-3-92.



§ 9-11-23. Class actions

(a) One or more members of a class may sue or be sued as representative parties on behalf of all only if:

(1) The class is so numerous that joinder of all members is impracticable;

(2) There are questions of law or fact common to the class;

(3) The claims or defenses of the representative parties are typical of the claims or defenses of the class; and

(4) The representative parties will fairly and adequately protect the interests of the class.

(b) An action may be maintained as a class action if the prerequisites of subsection (a) of this Code section are satisfied, and, in addition:

(1) The prosecution of separate actions by or against individual members of the class would create a risk of:

(A) Inconsistent or varying adjudications with respect to individual members of the class which would establish incompatible standards of conduct for the party opposing the class; or

(B) Adjudications with respect to individual members of the class which would as a practical matter be dispositive of the interests of the other members not parties to the adjudications or substantially impair or impede their ability to protect their interests;

(2) The party opposing the class has acted or refused to act on grounds generally applicable to the class, thereby making appropriate final injunctive relief or corresponding declaratory relief with respect to the class as a whole; or

(3) The court finds that the questions of law or fact common to the members of the class predominate over any questions affecting only individual members, and that a class action is superior to other available methods for the fair and efficient adjudication of the controversy. The matters pertinent to the findings include:

(A) The interest of members of the class in individually controlling the prosecution or defense of separate actions;

(B) The extent and nature of any litigation concerning the controversy already commenced by or against members of the class;

(C) The desirability or undesirability of concentrating the litigation of the claims in the particular forum; and

(D) The difficulties likely to be encountered in the management of a class action.

(c)(1) As soon as practicable after the commencement of an action brought as a class action, the court shall determine by order whether it is to be so maintained. An order under this subsection may be conditional, and may be altered or amended before the decision on the merits.

(2) In any class action maintained under paragraph (3) of subsection (b) of this Code section, the court shall direct to the members of the class the best notice practicable under the circumstances, including individual notice to all members who can be identified through reasonable effort. The notice shall advise each member that:

(A) The court will exclude the member from the class if the member so requests by a specified date;

(B) The judgment, whether favorable or not, will include all members who do not request exclusion; and

(C) Any member who does not request exclusion may, if the member desires, enter an appearance through counsel.

(3) The judgment in an action maintained as a class action under paragraph (1) or (2) of subsection (b) of this Code section, whether or not favorable to the class, shall include and describe those whom the court finds to be members of the class. The judgment in an action maintained as a class action under paragraph (3) of subsection (b) of this Code section, whether or not favorable to the class, shall include and specify or describe those to whom the notice provided in paragraph (2) of subsection (b) of this Code section was directed, and who have not requested exclusion, and whom the court finds to be members of the class.

(4) When appropriate:

(A) An action may be brought or maintained as a class action with respect to particular issues; or

(B) A class may be divided into subclasses and each subclass treated as a class, and the provisions of this rule shall then be construed and applied accordingly.

(d) In the conduct of actions to which this rule applies, the court may make appropriate orders:

(1) Determining the course of proceedings or prescribing measures to prevent undue repetition or complication in the presentation of evidence or argument;

(2) Requiring, for the protection of the members of the class or otherwise for the fair conduct of the action, that notice be given in such manner as the court may direct to some or all of the members of any step in the action, or of the proposed extent of the judgment, or of the opportunity of members to signify whether they consider the representation fair and adequate, to intervene and present claims or defenses, or otherwise to come into the action;

(3) Imposing conditions on the representative parties or on intervenors; and

(4) Requiring that the pleadings be amended to eliminate therefrom allegations as to representation of absent persons, and that the action proceed accordingly.

The orders may be combined with other orders, and may be altered or amended by the court as may be desirable from time to time.

(e) A class action shall not be dismissed or compromised without the approval of the court, and notice of the proposed dismissal or compromise shall be given to all members of the class in such manner as the court directs.

(f) (1) After the commencement of an action in which claims or defenses are purported to be asserted on behalf of or against a class, the court shall hold a conference among all named parties to the action for the purpose of establishing a schedule for any discovery germane to the issue of whether the requested class should or should not be certified. At this conference, the court shall set a date for a hearing on the issue of class certification. Except for good cause shown, such hearing may not be set sooner than 90 days nor later than 180 days after the date on which the court issues its scheduling order pursuant to the conference. If evidence is presented by affidavit, the parties shall have an opportunity to cross-examine affiants as to such testimony offered by affidavit.

(2) Except for good cause shown, the court shall stay all discovery directed solely to the merits of the claims or defenses in the action until the court has issued its written decision regarding certification of the class.

(3) When deciding whether a requested class is to be certified, the court shall enter a written order addressing whether the factors required by this Code section for certification of a class have been met and specifying the findings of fact and conclusions of law on which the court has based its decision with regard to whether each such factor has been established. In so doing, the court may treat a factor as having been established if all parties to the action have so stipulated on the record.

(4) Nothing in this Code section shall affect, or be construed to affect, any provision of Code Section 9-11-12 or Code Section 9-11-56.

(g) A court's order certifying a class or refusing to certify a class shall be appealable in the same manner as a final order to the appellate court which would otherwise have jurisdiction over the appeal from a final order in the action. The appellate courts shall expedite resolution of any appeals taken under this Code section. Such appeal may only be filed within 30 days of the order certifying or refusing to certify the class. During the pendency of any such appeal, the action in the trial court shall be stayed in all respects.



§ 9-11-24. Intervention

(a) Intervention of right. Upon timely application anyone shall be permitted to intervene in an action:

(1) When a statute confers an unconditional right to intervene; or

(2) When the applicant claims an interest relating to the property or transaction which is the subject matter of the action and he is so situated that the disposition of the action may as a practical matter impair or impede his ability to protect that interest, unless the applicant's interest is adequately represented by existing parties.

(b) Permissive intervention. Upon timely application anyone may be permitted to intervene in an action:

(1) When a statute confers a conditional right to intervene; or

(2) When an applicant's claim or defense and the main action have a question of law or fact in common.

In exercising its discretion the court shall consider whether the intervention will unduly delay or prejudice the adjudication of the rights of the original parties.

(c) Procedure. A person desiring to intervene shall serve a motion to intervene upon the parties as provided in Code Section 9-11-5. The motion shall state the grounds therefor and shall be accompanied by a pleading setting forth the claim or defense for which intervention is sought. The same procedure shall be followed when a statute gives a right to intervene.



§ 9-11-25. Substitution of parties

(a) Death.

(1) If a party dies and the claim is not thereby extinguished, the court may order substitution of the proper parties. The motion for substitution may be made by any party or by the successors or representative of the deceased party and, together with the notice of the hearing, shall be served on the parties as provided in Code Section 9-11-5 and upon persons not parties in the manner provided in Code Section 9-11-4 for the service of a summons. Unless the motion for substitution is made not later than 180 days after the death is suggested upon the record by service of a statement of the fact of the death, the action shall be dismissed as to the deceased party.

(2) In the event of the death of one or more of the plaintiffs or of one or more of the defendants in an action in which the right sought to be enforced survives only to the surviving plaintiffs or only against the surviving defendants, the action does not abate. The death shall be suggested upon the record and the action shall proceed in favor of or against the surviving parties.

(b) Incompetency. If a party becomes incompetent, the court, upon motion served as provided in subsection (a) of this Code section, may allow the action to be continued by or against his representative.

(c) Transfer of interest. In case of any transfer of interest, the action may be continued by or against the original party unless the court, upon motion, directs the person to whom the interest is transferred to be substituted in the action or joined with the original party. Service of the motion shall be made as provided in subsection (a) of this Code section.

(d) Public officers; death or separation from office.

(1) When a public officer is a party to an action in his official capacity and during its pendency dies, resigns, or otherwise ceases to hold office, the action does not abate, and his successor is automatically substituted as a party. Proceedings following the substitution shall be in the name of the substituted party, but any misnomer not affecting the substantial rights of the parties shall be disregarded. An order of substitution may be entered at any time, but the omission to enter such an order shall not affect the substitution.

(2) When a public officer brings or defends an action in his official capacity, he may be described as a party by his official title rather than by name; but the court may require his name to be added.






Article 5 - Depositions and Discovery

§ 9-11-26. General provisions governing discovery

(a) Discovery methods. Parties may obtain discovery by one or more of the following methods: depositions upon oral examination or written questions; written interrogatories; production of documents or things or permission to enter upon land or other property for inspection and other purposes; physical and mental examinations; and requests for admission. Unless the court orders otherwise under subsection (c) of this Code section, the frequency of use of these methods is not limited.

(b) Scope of discovery. Unless otherwise limited by order of the court in accordance with this chapter, the scope of discovery is as follows:

(1) In general. Parties may obtain discovery regarding any matter, not privileged, which is relevant to the subject matter involved in the pending action, whether it relates to the claim or defense of the party seeking discovery or to the claim or defense of any other party, including the existence, description, nature, custody, condition, and location of any books, documents, or other tangible things and the identity and location of persons having knowledge of any discoverable matter. It is not ground for objection that the information sought will be inadmissible at the trial if the information sought appears reasonably calculated to lead to the discovery of admissible evidence;

(2) Insurance agreements. A party may obtain discovery of the existence and contents of any insurance agreement under which any person carrying on an insurance business may be liable to satisfy part or all of a judgment which may be entered in the action or to indemnify or reimburse for payments made to satisfy the judgment. Information concerning the insurance agreement is not by reason of disclosure admissible in evidence at trial. For purposes of this paragraph, an application for insurance shall not be treated as part of an insurance agreement;

(3) Trial preparation; materials. Subject to paragraph (4) of this subsection, a party may obtain discovery of documents and tangible things otherwise discoverable under paragraph (1) of this subsection and prepared in anticipation of litigation or for trial by or for another party or by or for that other party's representative (including his attorney, consultant, surety, indemnitor, insurer, or agent) only upon a showing that the party seeking discovery has substantial need of the materials in the preparation of his case and that he is unable without undue hardship to obtain the substantial equivalent of the materials by other means. In ordering discovery of such materials when the required showing has been made, the court shall protect against disclosure of the mental impressions, conclusions, opinions, or legal theories of an attorney or other representative of a party concerning the litigation. A party may obtain, without the required showing, a statement concerning the action or its subject matter previously made by that party. Upon request, a person not a party may obtain, without the required showing, a statement concerning the action or its subject matter previously made by that person. If the request is refused, the person may move for a court order. Paragraph (4) of subsection (a) of Code Section 9-11-37 applies to the award of expenses incurred in relation to the motion. For purposes of this paragraph, a "statement previously made" is (A) a written statement signed or otherwise adopted or approved by the person making it, or (B) a stenographic, mechanical, electrical, or other recording, or a transcription thereof, which is a substantially verbatim recital of an oral statement by the person making it and contemporaneously recorded; and

(4) Trial preparation; experts. Discovery of facts known and opinions held by experts, otherwise discoverable under paragraph (1) of this subsection and acquired or developed in anticipation of litigation or for trial, may be obtained only as follows:

(A) (i) A party may, through interrogatories, require any other party to identify each person whom the other party expects to call as an expert witness at trial, to state the subject matter on which the expert is expected to testify, and to state the substance of the facts and opinions to which the expert is expected to testify and a summary of the grounds for each opinion.

(ii) A party may obtain discovery under Code Section 9-11-30, 9-11-31, or 9-11-34 from any expert described in this paragraph, the same as any other witness, but the party obtaining discovery of an expert hereunder must pay a reasonable fee for the time spent in responding to discovery by that expert, subject to the right of the expert or any party to obtain a determination by the court as to the reasonableness of the fee so incurred;

(B) A party may discover facts known or opinions held by an expert who has been retained or specially employed by another party in anticipation of litigation or preparation for trial and who is not expected to be called as a witness at trial, only as provided in subsection (b) of Code Section 9-11-35 or upon a showing of exceptional circumstances under which it is impracticable for the party seeking discovery to obtain facts or opinions on the same subject by other means; and

(C) Unless manifest injustice would result:

(i) The court shall require the party seeking discovery to pay the expert a reasonable fee for time spent in responding to discovery under subparagraph (B) of this paragraph; and

(ii) With respect to discovery obtained under division (ii) of subparagraph (A) of this paragraph, the court may require, and with respect to discovery obtained under subparagraph (B) of this paragraph the court shall require, the party seeking discovery to pay the other party a fair portion of the fees and expenses reasonably incurred by the latter party in obtaining facts and opinions from the expert.

(c) Protective orders. Upon motion by a party or by the person from whom discovery is sought and for good cause shown, the court in which the action is pending or, alternatively, on matters relating to a deposition, the court in the county where the deposition is to be taken may make any order which justice requires to protect a party or person from annoyance, embarrassment, oppression, or undue burden or expense, including one or more of the following:

(1) That the discovery not be had;

(2) That the discovery may be had only on specified terms and conditions, including a designation of the time or place;

(3) That the discovery may be had only by a method of discovery other than that selected by the party seeking discovery;

(4) That certain matters not be inquired into or that the scope of the discovery be limited to certain matters;

(5) That discovery be conducted with no one present except persons designated by the court;

(6) That a deposition, after being sealed, be opened only by order of the court;

(7) That a trade secret or other confidential research, development, or commercial information not be disclosed or be disclosed only in a designated way; or

(8) That the parties simultaneously file specified documents or information enclosed in sealed envelopes to be opened as directed by the court.

If the motion for a protective order is denied in whole or in part, the court may, on such terms and conditions as are just, order that any party or person provide or permit discovery. Paragraph (4) of subsection (a) of Code Section 9-11-37 applies to the award of expenses incurred in relation to the motion.

(d) Sequence and timing of discovery. Unless the court, upon motion, for the convenience of parties and witnesses and in the interests of justice, orders otherwise, methods of discovery may be used in any sequence; and the fact that a party is conducting discovery, whether by deposition or otherwise, shall not operate to delay any other party's discovery.

(e) Supplementation of responses. A party who has responded to a request for discovery with a response that was complete when made is under no duty to supplement his response to include information thereafter acquired, except as follows:

(1) A party is under a duty seasonably to supplement his response with respect to any question directly addressed to:

(A) The identity and location of persons having knowledge of discoverable matters; and

(B) The identity of each person expected to be called as an expert witness at trial, the subject matter on which he is expected to testify, and the substance of his testimony.

(2) A party is under a duty seasonably to amend a prior response if he obtains information upon the basis of which:

(A) He knows that the response was incorrect when made; or

(B) He knows that the response, though correct when made, is no longer true and the circumstances are such that a failure to amend the response is, in substance, a knowing concealment.

(3) A duty to supplement responses may be imposed by order of the court, agreement of the parties, or at any time prior to trial through new requests for supplementation of prior responses.



§ 9-11-27. Depositions before action or pending appeal

(a) Before action.

(1) Petition. A person who desires to perpetuate such person's own testimony or that of another person regarding any matter that may be cognizable in any court may file a verified petition in the superior court of the county where the witness resides. The petition shall be entitled in the name of the petitioner and shall show that the petitioner expects to be a party to litigation but is presently unable to bring it or cause it to be brought, the subject matter of the expected action and the petitioner's interest therein, the facts which the petitioner desires to establish by the proposed testimony and the petitioner's reasons for desiring to perpetuate it, the names or a description of the persons the petitioner expects will be adverse parties and their addresses so far as known, and the names and addresses of the persons to be examined and the substance of the testimony which the petitioner expects to elicit from each, and shall ask for an order authorizing the petitioner to take the depositions of the persons to be examined named in the petition, for the purpose of perpetuating their testimony.

(2) Notice and service. The petitioner shall thereafter serve a notice upon each person named in the petition as an expected adverse party, together with a copy of the petition, stating that the petitioner will apply to the court at a time and place named therein for the order described in the petition. At least 20 days before the date of hearing the notice shall be served either within or outside the county in the manner provided for service of summons; but, if such service cannot with due diligence be made upon any expected adverse party named in the petition, the court may make such order as is just for service by publication or otherwise and shall appoint, for persons not served, an attorney who shall represent them and, in case they are not otherwise represented, shall cross-examine the deponent. The court may make such order as is just requiring the petitioner to pay a reasonable fee to an attorney so appointed. If any expected adverse party is a minor or an incompetent person and does not have a general guardian, the court shall appoint a guardian ad litem.

(3) Order and examination. If the court is satisfied that the perpetuation of the testimony may prevent a failure or delay of justice, it shall make an order designating or describing the persons whose depositions may be taken and specifying the subject matter of the examination and whether the depositions shall be taken upon oral examination or written interrogatories. The depositions may then be taken by a certified court reporter, or as otherwise provided by the rules of the Board of Court Reporting, in accordance with this chapter; and the court may make orders of the character provided for by Code Sections 9-11-34 and 9-11-35. For the purpose of applying this chapter to depositions for perpetuating testimony, each reference therein to the court in which the action is pending shall be deemed to refer to the court in which the petition for such deposition was filed.

(4) Use of deposition. If a deposition to perpetuate testimony is taken under this Code section or if, although not so taken, it would be otherwise admissible under the laws of this state, it may be used in any action involving the same parties and the same subject matter subsequently brought.

(b) Pending appeal. If an appeal has been taken from a judgment of a trial court or before the taking of an appeal if the time therefor has not expired, the court in which the judgment was rendered may allow the taking of the depositions of witnesses to perpetuate their testimony for use in the event of further proceedings in the trial court. In such case the party who desires to perpetuate the testimony may make a motion in the trial court for leave to take the depositions, upon the same notice and service thereof as if the action were pending in the court. The motion shall show the names and addresses of persons to be examined, the substance of the testimony which the movant expects to elicit from each, and the reasons for perpetuating their testimony. If the court finds that the perpetuation of the testimony is proper to avoid a failure or delay of justice, it may make an order allowing the depositions to be taken and may make orders of the character provided for by Code Sections 9-11-34 and 9-11-35; and thereupon the depositions may be taken before a certified court reporter, or as otherwise provided by the rules of the Board of Court Reporting, and used in the same manner and under the same conditions as are prescribed in this chapter for depositions taken in actions pending in court.

(c) Perpetuation by action. This Code section does not limit the power of a court to entertain an action to perpetuate testimony.



§ 9-11-28. Persons before whom depositions may be taken; disqualification for interest; consent of parties

(a) Within the United States and its possessions. Within the United States or within a territory or insular possession subject to the dominion of the United States, depositions shall be taken before an officer authorized to administer oaths by the laws of the United States or by the laws of the place where the examination is held or before a court reporter appointed by the court in which the action is pending or, if within this state, before a certified court reporter or as otherwise provided by the rules of the Board of Court Reporting. A person so appointed has power to administer oaths and take testimony.

(b) In foreign countries. In a foreign state or country depositions shall be taken on notice before a secretary of embassy or legation, consul general, consul, vice-consul, or consular agent of the United States, or before such person or officer as may be appointed by commission or under letters rogatory. A commission or letters rogatory shall be issued only when necessary or convenient, on application and notice, and on such terms and with such directions as are just and appropriate. Officers may be designated in notices or commissions either by name or by descriptive title and letters rogatory may be addressed "To the Appropriate Judicial Authority in (here name the country)."

(c) Disqualification for interest. No deposition shall be taken before a court reporter who is a relative, employee, attorney, or counsel of any of the parties, or who is a relative or employee of such attorney or counsel, or who is financially interested in the action, excepting that a deposition may be taken before a court reporter who is a relative of a party or of an attorney or counsel of a party if all parties represented at the deposition enter their explicit consent to the same upon the record of the deposition.



§ 9-11-29. Stipulations regarding discovery procedure

Unless the court orders otherwise, the parties may, by written stipulation:

(1) Provide that depositions may be taken before any person, at any time or place, upon any notice, and in any manner and, when so taken, may be used like other depositions; and

(2) Modify the procedures provided by this chapter for other methods of discovery.



§ 9-11-29.1. When depositions and other discovery material must be filed with court; custodian until filing; retention of depositions and other discovery materials

(a) Depositions and other discovery material otherwise required to be filed with the court under this chapter shall not be required to be so filed unless:

(1) Required by local rule of court;

(2) Ordered by the court;

(3) Requested by any party to the action;

(4) Relief relating to discovery material is sought under this chapter and said material has not previously been filed under some other provision of this chapter, in which event copies of the material in dispute shall be filed by the movant contemporaneously with the motion for relief; or

(5) Such material is to be used at trial or is necessary to a pretrial or posttrial motion and said material has not previously been filed under some other provision of this chapter, in which event the portions to be used shall be filed with the clerk of court at the outset of the trial or at the filing of the motion, insofar as their use can be reasonably anticipated by the parties having custody thereof, but a party attempting to file and use such material which was not filed with the clerk at the outset of the trial or at the filing of the motion shall show to the satisfaction of the court, before the court may authorize such filing and use, that sufficient reasons exist to justify that late filing and use and that the late filing and use will not constitute surprise or manifest injustice to any other party in the proceedings.

(b) Until such time as discovery material is filed under paragraphs (1) through (5) of subsection (a) of this Code section, the original of all depositions shall be retained by the party taking the deposition and the original of all other discovery material shall be retained by the party requesting such material, and the person thus retaining the deposition or other discovery material shall be the custodian thereof.

(c) When depositions and other discovery material are filed with the clerk of court as provided in subsection (a) of this Code section, the clerk of court shall retain such original documents and materials until final disposition, either by verdict or appeal, of the action in which such materials were filed. The clerk of court shall be authorized thereafter to destroy such materials upon microfilming or digitally imaging such materials and maintaining such materials in a manner that facilitates retrieval and reproduction, so long as the microfilm and digital images meet the standards established by the Division of Archives and History of the University System of Georgia; provided, however, that the clerk of court shall not be required to microfilm or digitally image depositions that are not used for evidentiary purposes during the trial of the issues of the case in which such depositions were filed.



§ 9-11-30. Depositions upon oral examination

(a) When depositions may be taken. After commencement of the action, any party may take the testimony of any person, including a party, by deposition upon oral examination. Leave of court, granted with or without notice, must be obtained only if the plaintiff seeks to take a deposition prior to the expiration of 30 days after service of the summons and complaint upon any defendant or service made under subsection (f) of Code Section 9-11-4, except that leave is not required if a defendant has served a notice of taking deposition or otherwise sought discovery or if special notice is given as provided in paragraph (2) of subsection (b) of this Code section. The attendance of witnesses may be compelled by subpoena as provided in Code Section 9-11-45. The deposition of a person confined in a penal institution may be taken only by leave of court on such terms as the court prescribes.

(b) Notice of examination.

(1) General requirements. A party desiring to take the deposition of any person upon oral examination shall give reasonable notice in writing to every other party to the action. The notice shall state the time and place for taking the deposition, the means by which the testimony shall be recorded, and the name and address of each person to be examined, if known, and, if the name is not known, a general description sufficient to identify the person to be examined or the particular class or group to which he or she belongs. If a subpoena for the production of documentary and tangible evidence is to be served on the person to be examined, the designation of the materials to be produced, as set forth in the subpoena, shall be attached to, or included in, the notice.

(2) Special notice. Leave of court is not required for the taking of a deposition by plaintiff if the notice:

(A) States that the person to be examined is about to go out of the county where the action is pending and more than 150 miles from the place of trial, or is about to go out of the United States, or is bound on a voyage to sea, and will be unavailable for examination unless the deposition is taken before expiration of the 30 day period; and

(B) Sets forth facts to support the statement.

The plaintiff's attorney shall sign the notice, and said attorney's signature constitutes a certification by him or her that, to the best of his or her knowledge, information, and belief, the statement and supporting facts are true. If a party shows that, when he or she was served with notice under this paragraph, he or she was unable through the exercise of diligence to obtain counsel to represent him or her at the taking of the deposition, the deposition may not be used against such party.

(3) Time requirements. The court may, for cause shown, enlarge or shorten the time for taking the deposition.

(4) Recording of deposition. Unless the court orders otherwise, the testimony at a deposition must be recorded by stenographic means, and may also be recorded by sound or sound and visual means in addition to stenographic means, and the party taking the deposition shall bear the costs of the recording. A deposition shall be conducted before an officer appointed or designated under Code Section 9-11-28. Upon motion of a party or upon its own motion, the court may issue an order designating the manner of recording, preserving, and filing of a deposition taken by nonstenographic means, which order may include other provisions to assure that the recorded testimony will be accurate and trustworthy. Any party may arrange for a transcription to be made from the recording of a deposition taken by nonstenographic means. With prior notice to the deponent and other parties, any party may designate another method to record the deponent's testimony in addition to the methods specified by the person taking the deposition. The additional record or transcript shall be made at that party's expense unless the court otherwise orders. The appearance or demeanor of deponents or attorneys shall not be distorted through camera or sound-recording techniques. Notwithstanding the foregoing provisions of this paragraph, a deposition may be taken by telephone or other remote electronic means only upon the stipulation of the parties or by order of the court. For purposes of the requirements of this chapter, a deposition taken by telephone or other remote electronic means is taken in the state and at the place where the deponent is to answer questions.

(5) Production of documents and things. The notice to a party deponent may be accompanied by a request made in compliance with Code Section 9-11-34 for the production of documents and tangible things at the taking of the deposition. The procedure of Code Section 9-11-34 shall apply to the request.

(6) Deposition of organization. A party may, in his or her notice, name as the deponent a public or private corporation or a partnership or association or a governmental agency and designate with reasonable particularity the matters on which examination is requested. The organization so named shall designate one or more officers, directors, or managing agents, or other persons who consent to testify on its behalf, and may set forth, for each person designated, the matters on which he or she will testify. The persons so designated shall testify as to matters known or reasonably available to the organization. This paragraph does not preclude taking a deposition by any other procedure authorized in this chapter.

(c) Examination and cross-examination; record of examination; oath; objections.

(1) Examination and cross-examination of witnesses may proceed as permitted at the trial under the rules of evidence. The authorized officer or court reporter before whom the deposition is to be taken shall put the witness on oath and shall personally, or by someone acting under the direction and in the presence of the authorized officer or court reporter, record the testimony of the witness.

(2) All objections made at the time of the examination to the qualifications of the officer taking the deposition, or to the manner of taking it, or to the evidence presented, or to the conduct of any party, and any other objection to the proceedings shall be noted by the officer upon the deposition. Evidence objected to shall be taken subject to the objections. In lieu of participating in the oral examination, parties may serve written questions in a sealed envelope on the party taking the deposition, and said party shall transmit them to the officer, who shall propound them to the witness and record the answers verbatim.

(3) Unless otherwise ordered by the court or agreed by the parties, the officer shall retain the record of each deposition until the later of (A) five years after the date on which the deposition was taken, or (B) two years after the date of final disposition of the action for which the deposition was taken and any appeals of such action. The officer may preserve the record through storage of the original paper, notes, or recordings or an electronic copy of the notes, recordings, or the transcript on computer disks, cassettes, backup tape systems, optical or laser disk systems, or other retrieval systems.

(d) Motion to terminate or limit examination. At any time during the taking of the deposition, on motion of a party or of the deponent and upon a showing that the examination is being conducted in bad faith or in such manner as unreasonably to annoy, embarrass, or oppress the deponent or party, the court in which the action is pending or the court in the county where the deposition is being taken may order the officer conducting the examination to cease forthwith from taking the deposition or may limit the scope and manner of the taking of the deposition as provided in subsection (c) of Code Section 9-11-26. If the order made terminates the examination, it shall be resumed thereafter only upon the order of the court in which the action is pending. Upon demand of the objecting party or deponent, the taking of the deposition shall be suspended for the time necessary to make a motion for an order. Paragraph (4) of subsection (a) of Code Section 9-11-37 applies to the award of expenses incurred in relation to the motion.

(e) Review by witness; changes; signing. If requested by the deponent or a party before completion of the deposition, the deponent shall have 30 days after being notified by the officer that the transcript or recording is available in which to review the transcript or recording and, if there are changes in form or substance, to sign a statement reciting such changes and the reasons given by the deponent for making them. The officer shall indicate in the certificate prescribed by paragraph (1) of subsection (f) of this Code section whether any review was requested and, if so, shall append any changes made by the deponent during the period allowed. If the deposition is not reviewed and signed by the witness within 30 days of its submission to him or her, the officer shall sign it and state on the record that the deposition was not reviewed and signed by the deponent within 30 days. The deposition may then be used as fully as though signed unless, on a motion to suppress under paragraph (4) of subsection (d) of Code Section 9-11-32, the court holds that the reasons given for the refusal to sign require rejection of the deposition in whole or in part.

(f) Certification and filing by officer; inspection and copying of exhibits; copy of deposition.

(1)(A) The officer shall certify that the witness was duly sworn by the officer and that the deposition is a true record of the testimony given by the witness. This certificate shall be in writing and accompany the record of the deposition. The officer shall then securely seal the deposition in an envelope marked with the title of the action, the court reporter certification number, and "Deposition of (here insert name of witness)" and shall promptly file it with the court in which the action is pending or deliver it to the party taking the deposition, as the case may be, in accordance with Code Section 9-11-29.1.

(B) Documents and things produced for inspection during the examination of the witness shall, upon the request of a party, be marked for identification and annexed to and returned with the deposition and may be inspected and copied by any party, except that the person producing the materials may substitute copies to be marked for identification, if he or she affords to all parties fair opportunity to verify the copies by comparison with the originals; and, if the person producing the materials requests their return, the officer shall mark them, give each party an opportunity to inspect and copy them, and return them to the person producing them, and the materials may then be used in the same manner as if annexed to and returned with the deposition. Any party may move for an order that the original be annexed to and returned with the deposition to the court, pending final disposition of the case.

(2) Upon payment of reasonable charges therefor, the officer shall furnish a copy of the deposition to any party or to the deponent.

(g) Failure to attend or to serve subpoena; expenses.

(1) If the party giving the notice of the taking of a deposition fails to attend and proceed therewith and another party attends in person or by attorney pursuant to the notice, the court may order the party giving the notice to pay to such other party the reasonable expenses incurred by him and his attorney in attending, including reasonable attorney's fees.

(2) If the party giving the notice of the taking of a deposition of a witness fails to serve a subpoena upon him and the witness, because of such failure, does not attend and if another party attends in person or by attorney because he expects the deposition of that witness to be taken, the court may order the party giving the notice to pay to such other party the reasonable expenses incurred by him and his attorney in attending, including reasonable attorney's fees.

(h) Form of presentation. Except as otherwise directed by the court, a party offering deposition testimony may offer it in stenographic or nonstenographic form, but if in nonstenographic form, the party shall also provide the court with a transcript of the portions so offered. On request of any party in a case tried before a jury, deposition testimony offered other than for impeachment purposes shall be presented in nonstenographic form, if available, unless the court for good cause orders otherwise.



§ 9-11-31. Depositions upon written questions

(a) Serving questions; notice.

(1) After commencement of the action, any party may take the testimony of any person, including a party, by deposition upon written questions. The attendance of witnesses may be compelled by the use of subpoena as provided in Code Section 9-11-45. The deposition of a person confined in a penal institution may be taken only by leave of court on such terms as the court prescribes.

(2) A party desiring to take a deposition upon written questions shall serve them upon every other party with a notice stating the name and address of the person who is to answer them, if known, and, if the name is not known, a general description sufficient to identify him or the particular class or group to which he belongs and the name or descriptive title and address of the officer before whom the deposition is to be taken. A deposition upon written questions may be taken of a public or private corporation or a partnership or association or governmental agency in accordance with paragraph (6) of subsection (b) of Code Section 9-11-30.

(3) Within 30 days after the notice and written questions are served, a party may serve cross-questions upon all other parties. Within ten days after being served with cross-questions, a party may serve redirect questions upon all other parties. Within ten days after being served with redirect questions, a party may serve recross-questions upon all other parties. The court may, for cause shown, enlarge or shorten the time.

(b) Officer to take responses and prepare record. A copy of the notice and copies of all questions served shall be delivered by the party taking the deposition to the officer designated in the notice, who shall proceed promptly, in the manner provided by subsections (c), (e), and (f) of Code Section 9-11-30, to take the testimony of the witness in response to the questions and to prepare, certify, and file or mail the deposition, attaching thereto the copy of the notice and the questions received by him.



§ 9-11-32. Use of depositions in court proceedings; effect of errors and irregularities in depositions

(a) Use of depositions. At the trial or upon the hearing of a motion or an interlocutory proceeding, any part or all of a deposition, so far as admissible under the rules of evidence applied as though the witness were then present and testifying, may be used against any party who was present or represented at the taking of the deposition or who had reasonable notice thereof, in accordance with any of the following provisions:

(1) Any deposition may be used by any party for the purpose of contradicting or impeaching the testimony of the deponent as a witness;

(2) The deposition of a party or of anyone who, at the time of taking the deposition, was an officer, director, or managing agent or a person designated under paragraph (6) of subsection (b) of Code Section 9-11-30 or subsection (a) of Code Section 9-11-31 to testify on behalf of a public or private corporation, a partnership or association, or a governmental agency which is a party may be used by an adverse party for any purpose;

(3) The deposition of a witness, whether or not a party, may be used by any party for any purpose if the court finds:

(A) That the witness is dead;

(B) That the witness is out of the county, unless it appears that the absence of the witness was procured by a party offering the deposition;

(C) That the witness is unable to attend or testify because of age, illness, infirmity, or imprisonment;

(D) That the party offering the deposition has been unable to procure the attendance of the witness by subpoena;

(E) That because of the nature of the business or occupation of the witness it is not possible to secure his personal attendance without manifest inconvenience to the public or third persons; or

(F) That the witness will be a member of the General Assembly and that the session of the General Assembly will conflict with the session of the court in which the case is to be tried;

(4) The deposition of a witness, whether or not a party, taken upon oral examination, may be used in the discretion of the trial judge, even though the witness is available to testify in person at the trial. The use of the deposition shall not be a ground for excluding the witness from testifying orally in open court; or

(5) If only part of a deposition is offered in evidence by a party, an adverse party may require him to introduce all of it which is relevant to the part introduced, and any party may introduce any other parts. Substitution of parties does not affect the right to use depositions previously taken; and, when an action in any court of the United States or of any state has been dismissed and another action involving the same subject matter is afterward brought between the same parties or their representatives or successors in interest, all depositions lawfully taken and duly filed in the former action may be used in the latter as if originally taken therefor.

(b) Objections to admissibility. Subject to paragraph (3) of subsection (d) of this Code section, objection may be made at the trial or hearing to receiving in evidence any deposition or part thereof for any reason which would require the exclusion of the evidence if the witness were then present and testifying.

(c) Effect of taking or using depositions. A party does not make a person his own witness for any purpose by taking his deposition. The introduction in evidence of the deposition or any part thereof for any purpose other than that of contradicting or impeaching the deponent makes the deponent the witness of the party introducing the deposition; but this shall not apply to the use by an adverse party of a deposition under paragraph (2) of subsection (a) of this Code section. At the trial or hearing any party may rebut any relevant evidence contained in a deposition whether introduced by him or by any other party.

(d) Effect of errors and irregularities in depositions.

(1) As to notice. All errors and irregularities in the notice for taking a deposition are waived unless written objection is promptly served upon the party giving the notice.

(2) As to disqualification of officer. Objection to taking a deposition because of disqualification of the officer before whom it is to be taken is waived unless made before the taking of the deposition begins or as soon thereafter as the disqualification becomes known or could be discovered with reasonable diligence.

(3) As to taking of deposition.

(A) Objections to the competency of a witness or to the competency, relevancy, or materiality of testimony are not waived by failure to make them before or during the taking of the deposition, unless the ground of the objection is one which might have been obviated or removed if presented at that time.

(B) Errors and irregularities occurring at the oral examination in the manner of taking the deposition, in the form of the questions or answers, in the oath or affirmation, or in the conduct of parties, and errors of any kind which might be obviated, removed, or cured if promptly presented are waived unless seasonable objection thereto is made at the taking of the deposition.

(C) Objections to the form of written questions submitted under Code Section 9-11-31 are waived unless served in writing upon the party propounding them within the time allowed for serving the succeeding cross or other questions and within five days after service of the last questions authorized.

(4) As to completion and return of deposition. Errors and irregularities in the manner in which the testimony is transcribed or the deposition is prepared, signed, certified, sealed, endorsed, transmitted, filed, or otherwise dealt with by the officer under Code Sections 9-11-30 and 9-11-31 are waived unless a motion to suppress the deposition or some part thereof is made with reasonable promptness after such defect is, or with due diligence might have been, ascertained.



§ 9-11-33. Interrogatories to parties

(a) Availability; procedures for use.

(1) Any party may serve upon any other party written interrogatories to be answered by the party served or, if the party served is a public or private corporation or a partnership or association or a governmental agency, by any officer or agent, who shall furnish such information as is available to the party. Interrogatories may, without leave of court, be served upon the plaintiff after commencement of the action and upon any other party with or after service of the summons and complaint upon that party; provided, however, that no party may serve interrogatories containing more than 50 interrogatories, including subparts, upon any other party without leave of court upon a showing of complex litigation or undue hardship incurred if such additional interrogatories are not permitted.

(2) Each interrogatory shall be answered separately and fully in writing under oath, unless it is objected to, in which event the reasons for objection shall be stated in lieu of an answer. The answers are to be signed by the person making them, and the objections signed by the attorney making them. The party upon whom the interrogatories have been served shall serve a copy of the answers, and objections if any, within 30 days after the service of the interrogatories, except that a defendant may serve answers or objections within 45 days after service of the summons and complaint upon that defendant. The court may allow a shorter or longer time. The party submitting the interrogatories may move for an order under subsection (a) of Code Section 9-11-37 with respect to any objection to or other failure to answer an interrogatory.

(b) Scope; use at trial.

(1) Interrogatories may relate to any matters which can be inquired into under subsection (b) of Code Section 9-11-26, and the answers may be used to the extent permitted by the rules of evidence.

(2) An interrogatory otherwise proper is not necessarily objectionable merely because an answer to the interrogatory involves an opinion or contention that relates to fact or to the application of law to fact; but the court may order that such an interrogatory need not be answered until after designated discovery has been completed or until a pretrial conference or other later time.

(c) Option to produce business records. Where the answer to an interrogatory may be derived or ascertained from the business records of the party upon whom the interrogatory has been served or from an examination, audit, or inspection of such business records, or from a compilation, abstract, or summary based thereon, and the burden of deriving or ascertaining the answer is substantially the same for the party serving the interrogatory as for the party served, it is a sufficient answer to the interrogatory to specify the records from which the answer may be derived or ascertained and to afford to the party serving the interrogatory reasonable opportunity to examine, audit, or inspect such records and to make copies, compilations, abstracts, or summaries.



§ 9-11-34. Production of documents and things and entry upon land for inspection and other purposes; applicability to nonparties; confidentiality

(a) Scope. Any party may serve on any other party a request:

(1) To produce and permit the party making the request, or someone acting on his behalf, to inspect and copy any designated documents (including writings, drawings, graphs, charts, photographs, phono-records, and other data compilations from which information can be obtained, translated, if necessary, by the respondent through detection devices into reasonably usable form), or to inspect and copy, test, or sample any tangible things which constitute or contain matters within the scope of subsection (b) of Code Section 9-11-26 and which are in the possession, custody, or control of the party upon whom the request is served; or

(2) To permit entry upon designated land or other property in the possession or control of the party upon whom the request is served for the purpose of inspection and measuring, surveying, photographing, testing, or sampling the property or any designated object or operation thereon, within the scope of subsection (b) of Code Section 9-11-26.

(b) Procedure.

(1) The request may, without leave of court, be served upon the plaintiff after commencement of the action and upon any other party with or after service of the summons and complaint upon that party. The request shall set forth the items to be inspected, either by individual item or by category, and describe each item and category with reasonable particularity. The request shall specify a reasonable time, place, and manner of making the inspection and performing the related acts.

(2) The party upon whom the request is served shall serve a written response within 30 days after the service of the request, except that a defendant may serve a response within 45 days after service of the summons and complaint upon that defendant. The court may allow a shorter or longer time. The response shall state, with respect to each item or category, that inspection and related activities will be permitted as requested, unless the request is objected to, in which event the reasons for objection shall be stated. If objection is made to part of an item or category, the part shall be specified. The party submitting the request may move for an order under subsection (a) of Code Section 9-11-37 with respect to any objection to or other failure to respond to the request or any part thereof, or any failure to permit inspection as requested.

(c) Applicability to nonparties.

(1) This Code section shall also be applicable with respect to discovery against persons, firms, or corporations who are not parties, in which event a copy of the request shall be served upon all parties of record; or, upon notice, the party desiring such discovery may proceed by taking the deposition of the person, firm, or corporation on oral examination or upon written questions under Code Section 9-11-30 or 9-11-31. The nonparty or any party may file an objection as provided in subsection (b) of this Code section. If the party desiring such discovery moves for an order under subsection (a) of Code Section 9-11-37 to compel discovery, he or she shall make a showing of good cause to support his or her motion. The party making a request under this Code section shall, upon request from any other party to the action, make all reasonable efforts to cause all information produced in response to the nonparty request to be made available to all parties. A reasonable document copying charge may be required.

(2) This Code section shall also be applicable with respect to discovery against a nonparty who is a practitioner of the healing arts or a hospital or health care facility, including those operated by an agency or bureau of the state or other governmental unit. Where such a request is directed to such a nonparty, a copy of the request shall be served upon the person whose records are sought by certified mail or statutory overnight delivery, return receipt requested, or, if known, that person's counsel, and upon all other parties of record in compliance with Code Section 9-11-5; where such a request to a nonparty seeks the records of a person who is not a party, a copy of the request shall be served upon the person whose records are sought by certified mail or statutory overnight delivery, return receipt requested, or, if known, that person's counsel by certified mail or statutory overnight delivery, return receipt requested, and upon all parties of record in compliance with Code Section 9-11-5; or, upon notice, the party desiring such discovery may proceed by taking the deposition of the person, firm, or corporation on oral examination or upon written questions under Code Section 9-11-30 or 9-11-31. The nonparty, any party, or the person whose records are sought may file an objection with the court in which the action is pending within 20 days of service of the request and shall serve a copy of such objection on the nonparty to whom the request is directed, who shall not furnish the requested materials until further order of the court, and on all other parties to the action. Upon the filing of such objection, the party desiring such discovery may move for an order under subsection (a) of Code Section 9-11-37 to compel discovery and, if he or she shall make a showing of good cause to support his or her motion, discovery shall be allowed. If no objection is filed within 20 days of service of the request, the nonparty to whom the request is directed shall promptly comply therewith.

(3) For any discovery requested from a nonparty pursuant to paragraph (2) of this subsection or a subpoena requesting records from a nonparty pursuant to Code Section 9-11-45, when the nonparty to whom the discovery request is made is not served with an objection and the nonparty produces the requested records, the nonparty shall be immune from regulatory, civil, or criminal liability or damages notwithstanding that the produced documents contained confidential or privileged information.

(d) Confidentiality. The provisions of this Code section shall not be deemed to repeal the confidentiality provided by Code Sections 37-3-166 concerning mental illness treatment records, 37-4-125 concerning developmental disability treatment records, 37-7-166 concerning alcohol and drug treatment records, 24-12-20 concerning the confidential nature of AIDS information, and 24-12-21 concerning the disclosure of AIDS information; provided, however, that a person's failure to object to the production of documents as set forth in paragraph (2) of subsection (c) of this Code section shall waive any right of recovery for damages as to the nonparty for disclosure of the requested documents.



§ 9-11-34.1. Civil actions for evidence seized in criminal proceedings

Notwithstanding the provisions of Code Section 9-11-34, in any civil action based upon evidence seized in a criminal proceeding involving any violation of Part 2 of Article 3 of Chapter 12 of Title 16, a party shall not be permitted to copy any books, papers, documents, photographs, tangible objects, audio and visual tapes, films and recordings, or copies or portions thereof.



§ 9-11-35. Physical and mental examination of persons

(a) Order for examination. When the mental or physical condition (including the blood group) of a party, or of a person in the custody or under the legal control of a party, is in controversy, the court in which the action is pending may order the party to submit to a physical examination by a physician or to submit to a mental examination by a physician or a licensed psychologist or to produce for examination the person in his custody or legal control. The order may be made only on motion for good cause shown and upon notice to the person to be examined and to all parties and shall specify the time, place, manner, conditions, and scope of the examination and the person or persons by whom it is to be made.

(b) Report of examining physician or psychologist.

(1) If requested by the party against whom an order is made under subsection (a) of this Code section or by the person examined, the party causing the examination to be made shall deliver to him a copy of a detailed written report of the examining physician or psychologist setting out his findings, including results of all tests made, diagnoses, and conclusions, together with like reports of all earlier examinations of the same condition.

(2) Any party shall be entitled, upon request, to receive from the party whose physical or mental condition is in issue, or who is in control of, or has legal custody of, a person whose physical or mental condition is in issue, a report of any and every examination, previously or thereafter made, of the condition in issue, unless, in the case of a report of examination of a person not a party, the party shows that he is unable to obtain it.

(3) The court, on motion, may make an order against a party requiring delivery of a report under paragraph (1) or (2) of this subsection on such terms as are just; and, if a physician or psychologist fails or refuses to make a report, the court may exclude his testimony if offered at the trial.

(4) By requesting and obtaining a report of the examination so ordered or by taking the deposition of the examiner, the party examined waives any privilege he may have in that action, or any other action involving the same controversy, regarding the testimony of every other person who has examined or may thereafter examine him in respect to the same mental or physical condition.

(5) Paragraphs (1) through (4) of this subsection apply to examinations made by agreement of the parties, unless the agreement expressly provides otherwise. Paragraphs (1) through (4) of this subsection do not preclude discovery of a report of an examining physician or psychologist or the taking of a deposition of the physician or psychologist in accordance with any other Code section of this chapter.



§ 9-11-36. Requests for admission

(a) Scope; service; answer or objection; motion to determine sufficiency.

(1) A party may serve upon any other party a written request for the admission, for purposes of the pending action only, of the truth of any matters within the scope of subsection (b) of Code Section 9-11-26 which are set forth in the request and that relate to statements or opinions of fact or of the application of law to fact, including the genuineness of any documents described in the request. Copies of documents shall be served with the request unless they have been or are otherwise furnished or made available for inspection and copying. The request may, without leave of court, be served upon the plaintiff after commencement of the action and upon any other party with or after service of the summons and complaint upon that party.

(2) Each matter of which an admission is requested shall be separately set forth. The matter is admitted unless, within 30 days after service of the request or within such shorter or longer time as the court may allow, the party to whom the request is directed serves upon the party requesting the admission a written answer or objection addressed to the matter, signed by the party or by his attorney; but unless the court shortens the time, a defendant shall not be required to serve answers or objections before the expiration of 45 days after service of the summons and complaint upon him. If objection is made, the reasons therefor shall be stated. The answer shall specifically deny the matter or set forth in detail the reasons why the answering party cannot truthfully admit or deny the matter. A denial shall fairly meet the substance of the requested admission; and, when good faith requires that a party qualify his answer or deny only a part of the matter of which an admission is requested, he shall specify so much of it as is true and qualify or deny the remainder. An answering party may not give lack of information or knowledge as a reason for failure to admit or deny unless he states that he has made reasonable inquiry and that the information known or readily obtainable by him is insufficient to enable him to admit or deny. A party who considers that a matter of which an admission has been requested presents a genuine issue for trial may not, on that ground alone, object to the request; he may, subject to subsection (c) of Code Section 9-11-37, deny the matter or set forth reasons why he cannot admit or deny it.

(3) The party who has requested the admissions may move to determine the sufficiency of the answers or objections. Unless the court determines that an objection is justified, it shall order that an answer be served. If the court determines that an answer does not comply with the requirements of this subsection, it may order either that the matter is admitted or that an amended answer be served. The court may, in lieu of these orders, determine that final disposition of the request be made at a pretrial conference or at a designated time prior to trial. Paragraph (4) of subsection (a) of Code Section 9-11-37 shall apply to the award of expenses incurred in relation to the motion.

(b) Effect of admission. Any matter admitted under this Code section is conclusively established unless the court, on motion, permits withdrawal or amendment of the admission. Subject to Code Section 9-11-16 governing amendment of a pretrial order, the court may permit withdrawal or amendment when the presentation of the merits of the action will be subserved thereby and the party who obtained the admission fails to satisfy the court that withdrawal or amendment will prejudice him in maintaining his action or defense on the merits. Any admission made by a party under this Code section is for the purpose of the pending action only and is not an admission by him for any other purpose, nor may it be used against him in any other proceeding.



§ 9-11-37. Failure to make discovery; motion to compel; sanctions; expenses

(a) Motion for order compelling discovery. A party, upon reasonable notice to other parties and all persons affected thereby, may apply for an order compelling discovery as follows:

(1) Appropriate court. An application for an order to a party may be made to the court in which the action is pending or, on matters relating to a deposition, to the court in the county where the deposition is being taken. An application for an order to a deponent who is not a party shall be made to the court in the county where the deposition is being taken;

(2) Motion; protective order. If a deponent fails to answer a question propounded or submitted under Code Section 9-11-30 or 9-11-31, or a corporation or other entity fails to make a designation under paragraph (6) of subsection (b) of Code Section 9-11-30 or subsection (a) of Code Section 9-11-31, or a party fails to answer an interrogatory submitted under Code Section 9-11-33, or if a party, in response to a request for inspection submitted under Code Section 9-11-34, fails to respond that inspection will be permitted as requested or fails to permit inspection as requested, the discovering party may move for an order compelling an answer, or a designation, or an order compelling inspection in accordance with the request. When taking a deposition on oral examination, the proponent of the question may complete or adjourn the examination before he applies for an order. If the court denies the motion in whole or in part, it may make such protective order as it would have been empowered to make on a motion made pursuant to subsection (c) of Code Section 9-11-26;

(3) Evasive or incomplete answer. For purposes of the provisions of this chapter which relate to depositions and discovery, an evasive or incomplete answer is to be treated as a failure to answer; and

(4) Award of expenses of motion.

(A) If the motion is granted, the court shall, after opportunity for hearing, require the party or deponent whose conduct necessitated the motion or the party or attorney advising such conduct or both of them to pay to the moving party the reasonable expenses incurred in obtaining the order, including attorney's fees, unless the court finds that the opposition to the motion was substantially justified or that other circumstances make an award of expenses unjust.

(B) If the motion is denied, the court shall, after opportunity for hearing, require the moving party or the attorney advising the motion or both of them to pay to the party or deponent who opposed the motion the reasonable expenses incurred in opposing the motion, including attorney's fees, unless the court finds that the making of the motion was substantially justified or that other circumstances make an award of expenses unjust.

(C) If the motion is granted in part and denied in part, the court may apportion the reasonable expenses incurred in relation to the motion among the parties and persons in a just manner.

(b) Failure to comply with order.

(1) Sanctions by court in county where deposition is taken. If a deponent fails to be sworn or to answer a question after being directed to do so by the court in the county in which the deposition is being taken, the failure may be considered a contempt of that court.

(2) Sanctions by court in which action is pending. If a party or an officer, director, or managing agent of a party or a person designated under paragraph (6) of subsection (b) of Code Section 9-11-30 or subsection (a) of Code Section 9-11-31 to testify on behalf of a party fails to obey an order to provide or permit discovery, including an order made under subsection (a) of this Code section or Code Section 9-11-35, the court in which the action is pending may make such orders in regard to the failure as are just and, among others, the following:

(A) An order that the matters regarding which the order was made or any other designated facts shall be taken to be established for the purposes of the action in accordance with the claim of the party obtaining the order;

(B) An order refusing to allow the disobedient party to support or oppose designated claims or defenses, or prohibiting him from introducing designated matters in evidence;

(C) An order striking out pleadings or parts thereof, or staying further proceedings until the order is obeyed, or dismissing the action or proceeding or any part thereof, or rendering a judgment by default against the disobedient party;

(D) In lieu of any of the foregoing orders, or in addition thereto, an order treating as a contempt of court the failure to obey any orders except an order to submit to a physical or mental examination; or

(E) Where a party has failed to comply with an order under subsection (a) of Code Section 9-11-35 requiring him to produce another for examination, such orders as are listed in subparagraphs (A), (B), and (C) of this paragraph, unless the party failing to comply shows that he is unable to produce such person for examination.

In lieu of any of the foregoing orders, or in addition thereto, the court shall require the party failing to obey the order or the attorney advising him, or both, to pay the reasonable expenses, including attorney's fees, caused by the failure, unless the court finds that the failure was substantially justified or that other circumstances make an award of expenses unjust.

(c) Expenses on failure to admit. If a party fails to admit the genuineness of any document or the truth of any matter as requested under Code Section 9-11-36 and if the party requesting the admissions thereafter proves the genuineness of the document or the truth of the matter, he may apply to the court for an order requiring the other party to pay him the reasonable expenses incurred in making that proof, including reasonable attorney's fees. The court shall make the order unless it finds that the request was held objectionable pursuant to subsection (a) of Code Section 9-11-36, or the admission sought was of no substantial importance, or the party failing to admit had reasonable ground to believe that he might prevail on the matter, or there was other good reason for the failure to admit.

(d) Failure of party to attend at own deposition or serve answers to interrogatories or respond to request for inspection.

(1) If a party or an officer, director, or managing agent of a party or a person designated under paragraph (6) of subsection (b) of Code Section 9-11-30 or subsection (a) of Code Section 9-11-31 to testify on behalf of a party fails to appear before the officer who is to take his deposition, after being served with a proper notice, or fails to serve answers or objections to interrogatories submitted under Code Section 9-11-33, after proper service of the interrogatories, or fails to serve a written response to a request for inspection submitted under Code Section 9-11-34, after proper service of the request, the court in which the action is pending on motion may make such orders in regard to the failure as are just; and, among others, it may take any action authorized under subparagraphs (b)(2)(A) through (b)(2)(C) of this Code section. In lieu of any order, or in addition thereto, the court shall require the party failing to act or the attorney advising him, or both, to pay the reasonable expenses, including attorney's fees, caused by the failure, unless the court finds that the failure was substantially justified or that other circumstances make an award of expenses unjust.

(2) The failure to act described in the provisions of this chapter which relate to depositions and discovery may not be excused on the ground that the discovery sought is objectionable unless the party failing to act has applied for a protective order as provided by subsection (c) of Code Section 9-11-26.






Article 6 - Trials

§ 9-11-38. Right to jury trial

The right of trial by jury as declared by the Constitution of the state or as given by a statute of the state shall be preserved to the parties inviolate.



§ 9-11-39. Consent to trial by court; jury trial on court order

(a) The parties or their attorneys of record, by written stipulation filed with the court or by an oral stipulation made in open court and entered in the record, may consent to trial by the court sitting without a jury.

(b) In all actions not triable of right by a jury, or where jury trial has been expressly waived, the court may nevertheless order a trial with a jury whose verdict will have the same effect as if trial by jury had been a matter of right or had not been waived.



§ 9-11-40. Time and place of trial

(a) Time of trial. All civil cases, including divorce and other domestic relations cases, shall be triable any time after the last day upon which defensive pleadings were required to be filed therein; provided, however, that the court shall in all cases afford to the parties reasonable time for discovery procedures, subsequent to the date that defensive pleadings were required to be filed; provided, further, that, in divorce cases involving service by publication, service shall occur on the date of the first publication of notice following the order for service of publication pursuant to subparagraph (f)(1)(C) of Code Section 9-11-4, and such divorce cases shall be triable any time after 60 days have elapsed since the date of the first publication of notice.

(b) Trial in chambers. The judges of any courts of record may, on reasonable notice to the parties, at any time and at chambers in any county in the circuit, hear and determine by interlocutory or final judgment any matter or issue where a jury trial is not required or has been waived. However, nothing in this subsection shall authorize the trial of any divorce case by consent or otherwise until after the last day upon which defensive pleadings were required by law to be filed therein.

(c) Assignment of cases for trial. The courts shall provide for the placing of actions upon the trial calendar:

(1) Without request of the parties but upon notice to the parties; or

(2) Upon request of a party and notice to the other parties.

Except for cause, cases shall be placed upon the calendar in chronological order in accordance with filing dates. Precedence shall be given to actions entitled thereto by any statute.



§ 9-11-41. Dismissal of actions; recommencement within six months

(a) Voluntary dismissal; effect

(1) By plaintiff; by stipulation. Subject to the provisions of subsection (e) of Code Section 9-11-23, Code Section 9-11-66, and any statute, an action may be dismissed by the plaintiff, without order or permission of court:

(A) By filing a written notice of dismissal at any time before the first witness is sworn; or

(B) By filing a stipulation of dismissal signed by all parties who have appeared in the action.

(2) By order of court. Except as provided in paragraph (1) of this subsection, an action shall not be dismissed upon the plaintiff's motion except upon order of the court and upon the terms and conditions as the court deems proper. If a counterclaim has been pleaded by a defendant prior to the service upon him or her of the plaintiff's motion to dismiss, the action shall not be dismissed against the defendant's objection unless the counterclaim can remain pending for independent adjudication by the court.

(3) Effect. A dismissal under this subsection is without prejudice, except that the filing of a second notice of dismissal operates as an adjudication upon the merits.

(b) Involuntary dismissal; effect thereof. For failure of the plaintiff to prosecute or to comply with this chapter or any order of court, a defendant may move for dismissal of an action or of any claim against him. After the plaintiff, in an action tried by the court without a jury, has completed the presentation of his evidence, the defendant, without waiving his right to offer evidence in the event the motion is not granted, may move for dismissal on the ground that upon the facts and the law the plaintiff has shown no right to relief. The court as trier of the facts may then determine the facts and render judgment against the plaintiff or may decline to render any judgment until the close of all the evidence. The effect of dismissals shall be as follows: (1) A dismissal for failure of the plaintiff to prosecute does not operate as an adjudication upon the merits; and (2) Any other dismissal under this subsection and any dismissal not provided for in this Code section, other than a dismissal for lack of jurisdiction or for improper venue or for lack of an indispensable party, does operate as an adjudication upon the merits unless the court in its order for dismissal specifies otherwise.

(c) Dismissal of counterclaim, cross-claim, or third-party claim. This Code section also applies to the dismissal of any counterclaim, cross-claim, or third-party claim.

(d) Cost of previously dismissed action. If a plaintiff who has dismissed an action in any court commences an action based upon or including the same claim against the same defendant, the plaintiff shall first pay the court costs of the action previously dismissed.

(e) Dismissal for want of prosecution; recommencement. Any action in which no written order is taken for a period of five years shall automatically stand dismissed, with costs to be taxed against the party plaintiff. For the purposes of this Code section, an order of continuance will be deemed an order. When an action is dismissed under this subsection, if the plaintiff recommences the action within six months following the dismissal then the renewed action shall stand upon the same footing, as to limitation, with the original action.



§ 9-11-42. Consolidation; severance

(a) Consolidation. When actions involving a common question of law or fact are pending before the court, if the parties consent, the court may order a joint hearing or trial of any or all the matters in issue in the actions; it may order all the actions consolidated; and it may make such orders concerning proceedings therein as may tend to avoid unnecessary costs or delay.

(b) Separate trials. The court, in furtherance of convenience or to avoid prejudice, may order a separate trial of any claim, cross-claim, counterclaim, or third-party claim, or of any separate issue, or of any number of claims, cross-claims, counterclaims, third-party claims, or issues.



§ 9-11-43. Evidence

(a) Evidence on trials. In all trials the testimony of witnesses shall be taken orally in open court unless otherwise provided by this chapter or by statute.

(b) Evidence on motions. When a motion is based on facts not appearing of record, the court may hear the matter on affidavits presented by the respective parties, but the court may direct that the matter be heard wholly or partly on oral testimony or depositions; provided, however, that this provision shall not limit the right of parties to use depositions where they would otherwise be entitled to do so.

(c) Determination of the law of other jurisdictions. A party who intends to raise an issue concerning the law of another state or of a foreign country shall give notice in his pleadings or other reasonable written notice. The court, in determining such law, may consider any relevant material or source, including testimony, whether or not submitted by a party or admissible under the rules of evidence. The court's determination shall be treated as a ruling on a question of law.



§ 9-11-44. Official records

Reserved. Repealed by Ga. L. 2011, p. 99, § 10/HB 24, effective January 1, 2013.



§ 9-11-45. Subpoena for taking depositions; objections; place of examination

(a)(1)(A) The clerk of the superior court of the county in which the action is pending or the clerk of any court of record in the county where the deposition is to be taken shall issue subpoenas for the persons sought to be deposed, upon request.

(B) Upon agreement of the parties, an attorney, as an officer of the court, may issue and sign a subpoena for the person sought to be deposed on behalf of a court in which the attorney is authorized to practice or a court for a venue in which a deposition is compelled by the subpoena, if the deposition pertains to an action pending in a court in which the attorney is authorized to practice.

(C) Subpoenas issued pursuant to this paragraph shall be issued and served in accordance with law governing issuance of subpoenas for attendance at court, except as to issuance by an attorney. The subpoena may command the person to whom it is directed to produce and permit inspection and copying of designated books, papers, documents, or tangible things which constitute or contain matters within the scope of the examination permitted by subsection (b) of Code Section 9-11-26, but in that event the subpoena will be subject to subsection (c) of Code Section 9-11-26; or the court, upon motion made promptly and in any event at or before the time specified in the subpoena for compliance therewith, may quash or modify the subpoena if it is unreasonable and oppressive, or condition denial of the motion upon the advancement by the person in whose behalf the subpoena is issued of the reasonable cost of producing the books, papers, documents, or tangible things.

(2) The person to whom the subpoena is directed may, within ten days after the service thereof or on or before the time specified in the subpoena for compliance, if such time is less than ten days after service, serve upon the attorney designated in the subpoena written objection to inspection or copying of any or all of the designated materials. If objection is made, the party serving the subpoena shall not be entitled to inspect and copy the materials except pursuant to an order of the court from which the subpoena was issued. The party serving the subpoena may, if objection has been made, move, upon notice to the deponent, for an order at any time before or during the taking of the deposition, provided that nothing in this Code section shall be construed as requiring the issuance of a subpoena to compel a party to attend and give his deposition or produce documents at the taking of his deposition where a notice of deposition under Code Section 9-11-30 has been given or a request under Code Section 9-11-34 has been served, such notice or request to a party being enforceable by motion under Code Section 9-11-37.

(b) A person who is to give a deposition may be required to attend an examination:

(1) In the county wherein he resides or is employed or transacts his business in person;

(2) In any county in which he is served with a subpoena while therein; or

(3) At any place which is not more than 30 miles from the county seat of the county wherein the witness resides, is employed, or transacts his business in person.



§ 9-11-46. Exceptions unnecessary; objections to rulings or orders

(a) Formal exceptions to rulings or orders of the court are unnecessary. For all purposes for which an exception has heretofore been necessary, it is sufficient that a party, at the time the ruling or order of the court is made or sought, makes known to the court the action which he desires the court to take or his objection to the action of the court and his grounds therefor; and, if a party has no opportunity to object to a ruling or order at the time it is made, the absence of an objection does not thereafter prejudice him.

(b) When motion for mistrial or other like relief is made, the question is thereby presented as to whether the moving party is entitled to the relief therein sought or to any lesser relief, and where such motion is denied in whole or in part, it shall not be necessary that the moving party thereafter renew his motion or otherwise seek further ruling by the court.



§ 9-11-47. Jurors

(a) The parties may by written stipulation, filed of record, stipulate that the jury shall consist of any number less than that fixed by statute.

(b) The court may direct that one or two jurors in addition to the regular panel be called and impaneled to sit as alternate jurors. Alternate jurors in the order in which they are called shall replace jurors who become or are found to be unable or disqualified to perform their duties. Alternate jurors shall be drawn in the same manner, shall have the same qualifications, shall be subject to the same examination and challenges, shall take the same oath, and shall have the same functions, powers, facilities, and privileges as the principal jurors. An alternate juror who does not replace a principal juror may be discharged. However, if the court deems it advisable, it may direct that one or more of the alternate jurors be kept in the custody of one or more court officers, separate and apart from the regular jurors, until the jury has agreed upon a verdict. If one or two alternate jurors are called, each party is entitled to one peremptory challenge in addition to those otherwise allowed by law. The additional peremptory challenge may be used only against an alternate juror, and the other peremptory challenges allowed by law shall not be used against the alternates.



§ 9-11-48. Reserved

Title Note

Chapter Note



§ 9-11-49. Special verdicts

(a) The court may require a jury to return only a special verdict in the form of a special written finding upon each issue of fact. In that event the court may submit to the jury written questions susceptible of categorical or other brief answer or may submit written forms of several special findings which might properly be made under the pleadings and evidence; or it may use such other method of submitting the issues and requiring the written findings thereon as it deems most appropriate. The court shall give to the jury such explanation and instruction concerning the matter thus submitted as may be necessary to enable the jury to make its findings upon each issue. If in so doing the court omits any issue of fact raised by the pleadings or by the evidence, each party waives his right to a trial by jury of the issues so omitted unless before the jury retires he demands its submission to the jury. As to an issue omitted without such demand, the court may make a finding; or, if it fails to do so, it shall be deemed to have made a finding in accordance with the judgment on the special verdict.

(b) Upon written request by any party made on or before the call of the case for trial, it shall be the duty of the court to require the jury to return only a special verdict, as provided in subsection (a) of this Code section, in any case involving equitable relief, mandamus, quo warranto, prohibition, a declaratory judgment, and in any other case or proceeding where special verdicts may be specifically required by law. The court shall prescribe the form of the questions for submission to the jury.



§ 9-11-50. Motions for directed verdict and for judgment notwithstanding the verdict

(a) Motion for directed verdict; when made; effect. A motion for a directed verdict may be made at the close of the evidence offered by an opponent or at the close of the case. A party who moves for a directed verdict at the close of the evidence offered by an opponent may offer evidence in the event that a motion is not granted without having reserved the right to do so and to the same extent as if the motion had not been made. A motion for a directed verdict which is not granted is not a waiver of trial by jury even though all parties to the action have moved for directed verdicts. A motion for a directed verdict shall state the specific grounds therefor. The order of the court granting a motion for a directed verdict is effective without any assent of the jury. If there is no conflict in the evidence as to any material issue and the evidence introduced, with all reasonable deductions therefrom, shall demand a particular verdict, such verdict shall be directed.

(b) Motion for judgment notwithstanding the verdict -- When made; new trial motion. Whenever a motion for a directed verdict made at the close of all the evidence is denied or for any reason is not granted, the court is deemed to have submitted the action to the jury subject to a later determination of the legal questions raised by the motion. Not later than 30 days after entry of judgment, a party who has moved for a directed verdict may move to have the verdict and any judgment entered thereon set aside and to have judgment entered in accordance with his motion for a directed verdict; or, if a verdict was not returned, such party, within 30 days after the jury has been discharged, may move for judgment in accordance with his motion for a directed verdict. A motion for a new trial may be joined with this motion, or a new trial may be prayed for in the alternative. If a verdict was returned, the court may allow the judgment to stand or may reopen the judgment and either order a new trial or direct the entry of judgment as if the requested verdict had been directed. If no verdict was returned, the court may direct the entry of judgment as if the requested verdict had been directed or may order a new trial.

(c) Same -- Conditional rulings on grant of motion; motion for new trial by losing party.

(1) If the motion for judgment notwithstanding the verdict provided for in subsection (b) of this Code section is granted, the court shall also rule on the motion for a new trial, if any, by determining whether it should be granted if the judgment is thereafter vacated or reversed and shall specify the grounds for granting or denying the motion for the new trial. If the motion for a new trial is thus conditionally granted, the order thereon does not affect the finality of the judgment. In case the motion for a new trial has been conditionally granted and the judgment is reversed on appeal, the new trial shall proceed unless the appellate court has otherwise ordered. In case the motion for a new trial has been conditionally denied, the appellee on appeal may assert error in that denial; and, if the judgment is reversed on appeal, subsequent proceedings shall be in accordance with the order of the appellate court.

(2) The party whose verdict has been set aside on motion for judgment notwithstanding the verdict may serve a motion for a new trial not later than 30 days after entry of the judgment notwithstanding the verdict.

(d) Same -- Denial of motion. If the motion for judgment notwithstanding the verdict is denied, the party who prevailed on that motion may, as appellee, assert grounds entitling him to a new trial in the event the appellate court concludes that the trial court erred in denying the motion for judgment notwithstanding the verdict. If the appellate court reverses the judgment, nothing in this Code section precludes it from determining that the appellee is entitled to a new trial or from directing the trial court to determine whether a new trial shall be granted.

(e) Erroneous denial of directed verdict. Where error is enumerated upon an order denying a motion for directed verdict and the appellate court determines that the motion was erroneously denied, it may direct that judgment be entered below in accordance with the motion or may order that a new trial be had, as the court may determine necessary to meet the ends of justice under the facts of the case.



§ 9-11-51. Reserved

Title Note

Chapter Note



§ 9-11-52. Findings by the court

(a) In ruling on interlocutory injunctions and in all nonjury trials in courts of record, the court shall upon request of any party made prior to such ruling, find the facts specially and shall state separately its conclusions of law. If an opinion or memorandum of decision is filed, it will be sufficient if the findings and conclusions appear therein. Findings shall not be set aside unless clearly erroneous, and due regard shall be given to the opportunity of the trial court to judge the credibility of the witnesses.

(b) This Code section shall not apply to actions involving uncontested divorce, alimony, and custody of minors, nor to motions except as provided in subsection (b) of Code Section 9-11-41. The requirements of subsection (a) of this Code section may be waived in writing or on the record by the parties.

(c) Upon motion made not later than 20 days after entry of judgment, the court may make or amend its findings or make additional findings and may amend the judgment accordingly. If the motion is made with a motion for new trial, both motions shall be made within 20 days after entry of judgment. The question of the sufficiency of the evidence to support the findings may be raised on appeal whether or not the party raising the question has made in the trial court an objection to findings or a motion for judgment. When findings or conclusions are not made prior to judgment to the extent necessary for review, failure of the losing party to move therefor after judgment shall constitute a waiver of any ground of appeal which requires consideration thereof.



§ 9-11-53. Reserved

Title Note

Chapter Note






Article 7 - Judgment

§ 9-11-54. Judgments

(a) Definition. The term "judgment," as used in this chapter, includes a decree and any order from which an appeal lies.

(b) Judgment upon multiple claims or involving multiple parties. When more than one claim for relief is presented in an action, whether as a claim, counterclaim, cross-claim, or third-party claim, or when multiple parties are involved, the court may direct the entry of a final judgment as to one or more but fewer than all of the claims or parties only upon an express determination that there is no just reason for delay and upon an express direction for the entry of judgment. In the absence of such determination and direction, any order or other form of decision, however designated, which adjudicates fewer than all the claims or the rights and liabilities of fewer than all the parties shall not terminate the action as to any of the claims or parties, and the order or other form of decision is subject to revision at any time before the entry of judgment adjudicating all the claims and the rights and liabilities of all the parties.

(c) Relief granted.

(1) A judgment by default shall not be different in kind from or exceed in amount that prayed for in the demand for judgment. Except as to a party against whom a judgment is entered by default, every final judgment shall grant the relief to which the party in whose favor it is rendered is entitled, even if the party has not demanded such relief in his pleadings; but the court shall not give the successful party relief, though he may be entitled to it, where the propriety of the relief was not litigated and the opposing party had no opportunity to assert defenses to such relief.

(2) As used in this subsection, the term "action for medical malpractice" means any claim for damages resulting from the death of or injury to any person arising out of:

(A) Health, medical, dental, or surgical service, diagnosis, prescription, treatment, or care rendered by a person authorized by law to perform such services or by any person acting under the supervision and control of a lawfully authorized person; or

(B) Care or service rendered by any public or private hospital, nursing home, clinic, hospital authority, facility, or institution, or by any officer, agent, or employee thereof acting within the scope of his employment.

(3) Notwithstanding paragraph (1) of this subsection, where a claim in an action for medical malpractice does not exceed $10,000.00, a judgment by default shall not be different in kind from or exceed in amount that prayed for in the demand for judgment. Where the claim exceeds $10,000.00, a judgment by default may be rendered for the amount determined upon a trial of the issue of damages, provided notice of the trial is served upon the defaulting party at least three days prior to that trial.

(d) Costs. Except where express provision therefor is made in a statute, costs shall be allowed as a matter of course to the prevailing party unless the court otherwise directs; but costs against this state and its officers, agencies, and political subdivisions shall be imposed only to the extent permitted by the law.



§ 9-11-55. Default judgment

(a) When case in default; opening as matter of right; judgment. If in any case an answer has not been filed within the time required by this chapter, the case shall automatically become in default unless the time for filing the answer has been extended as provided by law. The default may be opened as a matter of right by the filing of such defenses within 15 days of the day of default, upon the payment of costs. If the case is still in default after the expiration of the period of 15 days, the plaintiff at any time thereafter shall be entitled to verdict and judgment by default, in open court or in chambers, as if every item and paragraph of the complaint or other original pleading were supported by proper evidence, without the intervention of a jury, unless the action is one ex delicto or involves unliquidated damages, in which event the plaintiff shall be required to introduce evidence and establish the amount of damages before the court without a jury, with the right of the defendant to introduce evidence as to damages and the right of either to move for a new trial in respect of such damages; provided, however, in the event a defendant, though in default, has placed damages in issue by filing a pleading raising such issue, either party shall be entitled, upon demand, to a jury trial of the issue as to damages. An action based upon open account shall not be considered one for unliquidated damages within the meaning of this Code section.

(b) Opening default. At any time before final judgment, the court, in its discretion, upon payment of costs, may allow the default to be opened for providential cause preventing the filing of required pleadings or for excusable neglect or where the judge, from all the facts, shall determine that a proper case has been made for the default to be opened, on terms to be fixed by the court. In order to allow the default to be thus opened, the showing shall be made under oath, shall set up a meritorious defense, shall offer to plead instanter, and shall announce ready to proceed with the trial.



§ 9-11-56. Summary judgment

(a) For claimant. A party seeking to recover upon a claim, counterclaim, or cross-claim or to obtain a declaratory judgment may, at any time after the expiration of 30 days from the commencement of the action or after service of a motion for summary judgment by the adverse party, move with or without supporting affidavits for a summary judgment in his favor upon all or any part thereof.

(b) For defending party. A party against whom a claim, counterclaim, or cross-claim is asserted or a declaratory judgment is sought may, at any time, move with or without supporting affidavits for a summary judgment in his favor as to all or any part thereof.

(c) Motion and proceedings thereon. The motion shall be served at least 30 days before the time fixed for the hearing. The adverse party prior to the day of hearing may serve opposing affidavits. The judgment sought shall be rendered forthwith if the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter of law; but nothing in this Code section shall be construed as denying to any party the right to trial by jury where there are substantial issues of fact to be determined. A summary judgment may be rendered on the issue of liability alone although there is a genuine issue as to the amount of damage.

(d) Case not fully adjudicated on motion. If on motion under this Code section judgment is not rendered upon the whole case or for all the relief asked and a trial is necessary, the court at the hearing of the motion, by examining the pleadings and the evidence before it and by interrogating counsel shall, if practicable, ascertain what material facts exist without substantial controversy and what material facts are actually and in good faith controverted. It shall thereupon make an order specifying the facts that appear without substantial controversy, including the extent to which the amount of damages or other relief is not in controversy, and directing such proceedings in the action as are just. Upon the trial of the action the facts so specified shall be deemed established, and the trial shall be conducted accordingly.

(e) Form of affidavits; further testimony; defense required. Supporting and opposing affidavits shall be made on personal knowledge, shall set forth such facts as would be admissible in the evidence, and shall show affirmatively that the affiant is competent to testify to the matters stated therein. Sworn or certified copies of all papers or parts thereof referred to in an affidavit shall be attached thereto or served therewith. The court may permit affidavits to be supplemented or opposed by depositions, answers to interrogatories, or further affidavits. All affidavits shall be filed with the court and copies thereof shall be served on the opposing parties. When a motion for summary judgment is made and supported as provided in this Code section, an adverse party may not rest upon the mere allegations or denials of his pleading, but his response, by affidavits or as otherwise provided in this Code section, must set forth specific facts showing that there is a genuine issue for trial. If he does not so respond, summary judgment, if appropriate, shall be entered against him.

(f) When affidavits are unavailable. Should it appear from the affidavits of a party opposing the motion that he cannot, for reasons stated, present by affidavits facts essential to justify his opposition, the court may refuse the application for judgment, or may order a continuance to permit affidavits to be obtained or depositions to be taken or discovery to be had, or may make such other order as is just.

(g) Affidavits made in bad faith. Should it appear to the satisfaction of the court at any time that any of the affidavits presented pursuant to this Code section are presented in bad faith or solely for the purpose of delay, the court shall forthwith order the party employing them to pay to the other party the amount of the reasonable expenses which the filing of the affidavits caused him to incur, including reasonable attorney's fees, and any offending party may be adjudged guilty of contempt.

(h) Appeal. An order granting summary judgment on any issue or as to any party shall be subject to review by appeal. An order denying summary judgment shall be subject to review by direct appeal in accordance with subsection (b) of Code Section 5-6-34.



§ 9-11-57. Reserved

Title Note

Chapter Note



§ 9-11-58. Entry of judgment; judge's name to be typed, printed, or stamped after signature; filing of civil case disposition form

(a) Signing. Except when otherwise specifically provided by statute, all judgments shall be signed by the judge and filed with the clerk. The signature of the judge shall be followed by the spelling of the judge's name and title legibly typed, printed, or stamped. The failure of the judgment to have the typed, printed, or stamped name of the judge shall not invalidate the judgment.

(b) When judgment entered. The filing with the clerk of a judgment, signed by the judge, with the fully completed civil case disposition form constitutes the entry of the judgment, and, unless the court otherwise directs, no judgment shall be effective for any purpose until the entry of the same, as provided in this subsection. As part of the filing of the final judgment, a civil case disposition form shall be filed by the prevailing party or by the plaintiff if the case is settled, dismissed, or otherwise disposed of without a prevailing party; provided, however, that the amount of a sealed or otherwise confidential settlement agreement shall not be disclosed on the civil case disposition form. The form shall be substantially in the form prescribed in Code Section 9-11-133. If any of the information required by the form is sealed by the court, the form shall state that fact and the information under seal shall not be provided. The entry of the judgment shall not be made by the clerk of the court until the civil case disposition form is filed. The entry of the judgment shall not be delayed for the taxing of costs. This subsection shall not apply to actions brought pursuant to Code Sections 44-7-50 through 44-7-59.



§ 9-11-59. Reserved

Title Note

Chapter Note



§ 9-11-60. Relief from judgments

(a) Collateral attack. A judgment void on its face may be attacked in any court by any person. In all other instances, judgments shall be subject to attack only by a direct proceeding brought for that purpose in one of the methods prescribed in this Code section.

(b) Methods of direct attack. A judgment may be attacked by motion for a new trial or motion to set aside. Judgments may be attacked by motion only in the court of rendition.

(c) Motion for new trial. A motion for new trial must be predicated upon some intrinsic defect which does not appear upon the face of the record or pleadings.

(d) Motion to set aside. A motion to set aside may be brought to set aside a judgment based upon:

(1) Lack of jurisdiction over the person or the subject matter;

(2) Fraud, accident, or mistake or the acts of the adverse party unmixed with the negligence or fault of the movant; or

(3) A nonamendable defect which appears upon the face of the record or pleadings. Under this paragraph, it is not sufficient that the complaint or other pleading fails to state a claim upon which relief can be granted, but the pleadings must affirmatively show no claim in fact existed.

(e) Complaint in equity. The use of a complaint in equity to set aside a judgment is prohibited.

(f) Procedure; time of relief. Reasonable notice shall be afforded the parties on all motions. Motions to set aside judgments may be served by any means by which an original complaint may be legally served if it cannot be legally served as any other motion. A judgment void because of lack of jurisdiction of the person or subject matter may be attacked at any time. Motions for new trial must be brought within the time prescribed by law. In all other instances, all motions to set aside judgments shall be brought within three years from entry of the judgment complained of.

(g) Clerical mistakes. Clerical mistakes in judgments, orders, or other parts of the record and errors therein arising from oversight or omission may be corrected by the court at any time of its own initiative or on the motion of any party and after such notice, if any, as the court orders.

(h) Law of the case rule. The law of the case rule is abolished; but generally judgments and orders shall not be set aside or modified without just cause and, in setting aside or otherwise modifying judgments and orders, the court shall consider whether rights have vested thereunder and whether or not innocent parties would be injured thereby; provided, however, that any ruling by the Supreme Court or the Court of Appeals in a case shall be binding in all subsequent proceedings in that case in the lower court and in the Supreme Court or the Court of Appeals as the case may be.



§ 9-11-61. Harmless error

No error in either the admission or the exclusion of evidence and no error or defect in any ruling or order or in anything done or omitted by the court or by any of the parties is ground for granting a new trial or for setting aside a verdict or for vacating, modifying, or otherwise disturbing a judgment or order, unless refusal to take such action appears to the court inconsistent with substantial justice. The court at every stage of the proceeding must disregard any error or defect in the proceeding which does not affect the substantial rights of the parties.



§ 9-11-62. Stay of proceedings to enforce a judgment

(a) Stay upon entry of judgment. No execution shall issue upon a judgment nor shall proceedings be taken for its enforcement until the expiration of ten days after its entry, except that, in the case of a default judgment, execution may issue and enforcement proceedings may be taken at any time after entry of judgment and except that, in any case in which both the plaintiff or plaintiffs and the defendant or defendants agree, in writing, and file a copy of such agreement with the clerk of the court, execution may issue and enforcement proceedings may be taken at any time after entry of judgment. Unless otherwise ordered by the court, an interlocutory or final judgment in an action for an injunction or in a receivership action shall not be stayed during the period after its entry and until an appeal is taken or during the pendency of an appeal. Subsection (c) of this Code section governs the suspending, modifying, restoring, or granting of an injunction during the pendency of an appeal.

(b) Stay on motion for new trial or for judgment. The filing of a motion for a new trial or motion for judgment notwithstanding the verdict shall act as supersedeas unless otherwise ordered by the court; but the court may condition supersedeas upon the giving of bond with good security in such amounts as the court may order.

(c) Injunction pending appeal. When an appeal is taken from an interlocutory or final judgment granting, dissolving, or denying an injunction, the court in its discretion may suspend, modify, restore, or grant an injunction during the pendency of the appeal upon such terms as to bond or otherwise as it considers proper for the security of the rights of the adverse party.

(d) Stay in favor of the state or agency thereof. When an appeal is taken by the state or by any county, city, or town within the state, or an officer or agency thereof, and the operation or enforcement of the judgment is stayed, no bond, obligation, or other security shall be required from the appellant.

(e) Power of appellate court not limited. The provisions in this Code section do not limit any power of an appellate court or of a judge or justice thereof to stay proceedings during the pendency of an appeal or to suspend, modify, restore, or grant an injunction during the pendency of an appeal or to make any order appropriate to preserve that status quo or the effectiveness of the judgment subsequently to be entered.

(f) Stay of judgment as to multiple claims or multiple parties. When a court has ordered a final judgment under the conditions stated in subsection (b) of Code Section 9-11-54, the court may stay enforcement of that judgment until the entering of a subsequent judgment or judgments and may prescribe such conditions as are necessary to secure the benefit thereof to the party in whose favor the judgment is entered.






Article 8 - Provisional and Final Remedies and Special Proceedings

§ 9-11-63. Reserved

Title Note

Chapter Note



§ 9-11-64. Reserved

Title Note

Chapter Note



§ 9-11-65. Injunctions and restraining orders

(a) Interlocutory injunction.

(1) Notice. No interlocutory injunction shall be issued without notice to the adverse party.

(2) Consolidation of hearing with trial on merits. Before or after the commencement of the hearing of an application for an interlocutory injunction, the court may order the trial of the action on the merits to be advanced and consolidated with the hearing of the application. Even when this consolidation is not ordered, any evidence received upon an application for an interlocutory injunction which would be admissible upon the trial on the merits shall become a part of the record on the trial and need not be repeated upon the trial. This paragraph shall be construed and applied so as to save any rights of the parties which they may have to trial by jury.

(b) Temporary restraining order; when granted without notice; duration; hearing; application to dissolve or modify. A temporary restraining order may be granted without written or oral notice to the adverse party or his attorney only if:

(1) It clearly appears from specific facts shown by affidavit or by the verified complaint that immediate and irreparable injury, loss, or damage will result to the applicant before the adverse party or his attorney can be heard in opposition; and

(2) The applicant's attorney certifies to the court, in writing, the efforts, if any, which have been made to give the notice and the reasons supporting the party's claim that notice should not be required.

Every temporary restraining order granted without notice shall be endorsed with the date and hour of issuance, shall be filed forthwith in the clerk's office and entered of record, and shall expire by its terms within such time after entry, not to exceed 30 days, as the court fixes, unless the party against whom the order is directed consents that it may be extended for a longer period. In case a temporary restraining order is granted without notice, the motion for an interlocutory injunction shall be set down for hearing at the earliest possible time and shall take precedence over all matters except older matters of the same character; when the motion comes on for hearing, the party who obtained the temporary restraining order shall proceed with the application for an interlocutory injunction; and, if he does not do so, the court shall dissolve the temporary restraining order. On two days' notice to the party who obtained the temporary restraining order without notice or on such shorter notice to that party as the court may prescribe, the adverse party may appear and move its dissolution or modification; and in that event the court shall proceed to hear and determine the motion as expeditiously as the ends of justice require.

(c) Security. As a prerequisite to the issuance of a restraining order or an interlocutory injunction, the court may require the giving of security by the applicant, in such sum as the court deems proper, for the payment of such costs and damages as may be incurred or suffered by any party who is found to have been enjoined or restrained wrongfully. A surety upon a bond or undertaking under this Code section submits himself to the jurisdiction of the court and irrevocably appoints the clerk of the court as his agent upon whom any papers affecting his liability on the bond or undertaking may be served. His liability may be enforced on motion without the necessity of an independent action. The motion and such notice of the motion as the court prescribes may be served on the clerk of the court, who shall forthwith mail copies to the persons giving the security if their addresses are known.

(d) Form and scope of injunction or restraining order. Every order granting an injunction and every restraining order shall be specific in terms; shall describe in reasonable detail, and not by reference to the complaint or other document, the act or acts sought to be restrained; and is binding only upon the parties to the action, their officers, agents, servants, employees, and attorneys, and upon those persons in active concert or participation with them who receive notice of the order by personal service or otherwise.

(e) When inapplicable. This Code section is not applicable to actions for divorce, alimony, separate maintenance, or custody of children. In such actions, the court may make prohibitive or mandatory orders, with or without notice or bond, and upon such terms and conditions as the court may deem just.



§ 9-11-66. Receivers

An action wherein a receiver has been appointed shall not be dismissed except by order of the court.



§ 9-11-67. Deposit in court

In an action in which any part of the relief sought is a judgment for a sum of money or the disposition of any other thing capable of delivery, a party, upon notice to every other party, and by leave of court, may deposit with the court all or any part of such sum or thing to be held by the clerk of the court, subject to withdrawal, in whole or in part, at any time thereafter upon order of the court, upon posting of sufficient security. Where the thing deposited is money, interest thereupon shall abate.



§ 9-11-67.1. Settlement offers and agreements for personal injury, bodily injury, and death from motor vehicle; payment methods

(a) Prior to the filing of a civil action, any offer to settle a tort claim for personal injury, bodily injury, or death arising from the use of a motor vehicle and prepared by or with the assistance of an attorney on behalf of a claimant or claimants shall be in writing and contain the following material terms:

(1) The time period within which such offer must be accepted, which shall be not less than 30 days from receipt of the offer;

(2) Amount of monetary payment;

(3) The party or parties the claimant or claimants will release if such offer is accepted;

(4) The type of release, if any, the claimant or claimants will provide to each releasee; and

(5) The claims to be released.

(b) The recipients of an offer to settle made under this Code section may accept the same by providing written acceptance of the material terms outlined in subsection (a) of this Code section in their entirety.

(c) Nothing in this Code section is intended to prohibit parties from reaching a settlement agreement in a manner and under terms otherwise agreeable to the parties.

(d) Upon receipt of an offer to settle set forth in subsection (a) of this Code section, the recipients shall have the right to seek clarification regarding terms, liens, subrogation claims, standing to release claims, medical bills, medical records, and other relevant facts. An attempt to seek reasonable clarification shall not be deemed a counteroffer.

(e) An offer to settle made pursuant to this Code section shall be sent by certified mail or statutory overnight delivery, return receipt requested, and shall specifically reference this Code section.

(f) The person or entity providing payment to satisfy the material term set forth in paragraph (2) of subsection (a) of this Code section may elect to provide payment by any one or more of the following means:

(1) Cash;

(2) Money order;

(3) Wire transfer;

(4) A cashier's check issued by a bank or other financial institution;

(5) A draft or bank check issued by an insurance company; or

(6) Electronic funds transfer or other method of electronic payment.

(g) Nothing in this Code section shall prohibit a party making an offer to settle from requiring payment within a specified period; provided, however, that such period shall be not less than ten days after the written acceptance of the offer to settle.

(h) This Code section shall apply to causes of action for personal injury, bodily injury, and death arising from the use of a motor vehicle on or after July 1, 2013.



§ 9-11-68. Offers of settlement; damages for frivolous claims or defenses

(a) At any time more than 30 days after the service of a summons and complaint on a party but not less than 30 days (or 20 days if it is a counteroffer) before trial, either party may serve upon the other party, but shall not file with the court, a written offer, denominated as an offer under this Code section, to settle a tort claim for the money specified in the offer and to enter into an agreement dismissing the claim or to allow judgment to be entered accordingly. Any offer under this Code section must:

(1) Be in writing and state that it is being made pursuant to this Code section;

(2) Identify the party or parties making the proposal and the party or parties to whom the proposal is being made;

(3) Identify generally the claim or claims the proposal is attempting to resolve;

(4) State with particularity any relevant conditions;

(5) State the total amount of the proposal;

(6) State with particularity the amount proposed to settle a claim for punitive damages, if any;

(7) State whether the proposal includes attorney's fees or other expenses and whether attorney's fees or other expenses are part of the legal claim; and

(8) Include a certificate of service and be served by certified mail or statutory overnight delivery in the form required by Code Section 9-11-5.

(b) (1) If a defendant makes an offer of settlement which is rejected by the plaintiff, the defendant shall be entitled to recover reasonable attorney's fees and expenses of litigation incurred by the defendant or on the defendant's behalf from the date of the rejection of the offer of settlement through the entry of judgment if the final judgment is one of no liability or the final judgment obtained by the plaintiff is less than 75 percent of such offer of settlement.

(2) If a plaintiff makes an offer of settlement which is rejected by the defendant and the plaintiff recovers a final judgment in an amount greater than 125 percent of such offer of settlement, the plaintiff shall be entitled to recover reasonable attorney's fees and expenses of litigation incurred by the plaintiff or on the plaintiff's behalf from the date of the rejection of the offer of settlement through the entry of judgment.

(c) Any offer made under this Code section shall remain open for 30 days unless sooner withdrawn by a writing served on the offeree prior to acceptance by the offeree, but an offeror shall not be entitled to attorney's fees and costs under subsection (b) of this Code section to the extent an offer is not open for at least 30 days (unless it is rejected during that 30 day period). A counteroffer shall be deemed a rejection but may serve as an offer under this Code section if it is specifically denominated as an offer under this Code section. Acceptance or rejection of the offer by the offeree must be in writing and served upon the offeror. An offer that is neither withdrawn nor accepted within 30 days shall be deemed rejected. The fact that an offer is made but not accepted does not preclude a subsequent offer. Evidence of an offer is not admissible except in proceedings to enforce a settlement or to determine reasonable attorney's fees and costs under this Code section.

(d) (1) The court shall order the payment of attorney's fees and expenses of litigation upon receipt of proof that the judgment is one to which the provisions of either paragraph (1) or paragraph (2) of subsection (b) of this Code section apply; provided, however, that if an appeal is taken from such judgment, the court shall order payment of such attorney's fees and expenses of litigation only upon remittitur affirming such judgment.

(2) If a party is entitled to costs and fees pursuant to the provisions of this Code section, the court may determine that an offer was not made in good faith in an order setting forth the basis for such a determination. In such case, the court may disallow an award of attorney's fees and costs.

(e) Upon motion by the prevailing party at the time that the verdict or judgment is rendered, the moving party may request that the finder of fact determine whether the opposing party presented a frivolous claim or defense. In such event, the court shall hold a separate bifurcated hearing at which the finder of fact shall make a determination of whether such frivolous claims or defenses were asserted and to award damages, if any, against the party presenting such frivolous claims or defenses. Under this subsection:

(1) Frivolous claims shall include, but are not limited to, the following:

(A) A claim, defense, or other position that lacks substantial justification or that is not made in good faith or that is made with malice or a wrongful purpose, as those terms are defined in Code Section 51-7-80;

(B) A claim, defense, or other position with respect to which there existed such a complete absence of any justiciable issue of law or fact that it could not be reasonably believed that a court would accept the asserted claim, defense, or other position; and

(C) A claim, defense, or other position that was interposed for delay or harassment;

(2) Damages awarded may include reasonable and necessary attorney's fees and expenses of litigation; and

(3) A party may elect to pursue either the procedure specified in this subsection or the procedure specified in Code Section 9-15-14, but not both.



§ 9-11-69. Execution; discovery in aid thereof

Process to enforce a judgment for the payment of money shall be a writ of execution unless the court directs otherwise. In aid of the judgment or execution, the judgment creditor, or his successor in interest when that interest appears of record, may do any or all of the following:

(1) Examine any person, including the judgment debtor by taking depositions or propounding interrogatories;

(2) Compel the production of documents or things; and

(3) Upon a showing of reasonable necessity, obtain permission from a court of competent jurisdiction to enter upon that part of real property belonging to or lawfully occupied by the debtor which is not used as a residence and which property is not bona fide in the lawful possession of another;

in the manner provided in this chapter for such discovery measures prior to judgment.



§ 9-11-70. Judgment for specific acts; vesting title

A decree for specific performance shall operate as a deed to convey land or other property without any conveyance being executed by the vendor. The decree, certified by the clerk, shall be recorded in the registry of deeds in the county where the land lies and shall stand in the place of a deed. In all other cases where a judgment directs a party to perform other specific acts and the party fails to comply within the time specified, the court may direct the acts to be done at the cost of the disobedient party by some other person appointed by the court; and acts when so done have like effect as if done by the party. The court may also in proper cases adjudge the party in contempt. If real or personal property is within the state, the court in lieu of directing a conveyance thereof may enter a judgment divesting the title of any party and vesting it in others; and the judgment has the effect of a conveyance executed in due form of law. When any order or judgment is for the delivery of possession, the party in whose favor it is entered is entitled to a writ of execution upon oral or written application to the clerk.






Article 9 - General Provisions

§§ 9-11-71 through 9-11-77. Reserved.

Title Note

Chapter Note



§ 9-11-78. Motion days

Unless local conditions make it impracticable, each court shall establish regular times and places, at intervals sufficiently frequent for the prompt dispatch of business, at which motions requiring notice and hearing may be heard and disposed of; but the judge at any time or place and on such notice, if any, as is reasonable may make orders for the advancement, conduct, and hearing of actions.



§ 9-11-79. Reserved

Title Note

Chapter Note



§ 9-11-80. Reserved

Title Note

Chapter Note



§ 9-11-81. Applicability

This chapter shall apply to all special statutory proceedings except to the extent that specific rules of practice and procedure in conflict herewith are expressly prescribed by law; but, in any event, the provisions of this chapter governing the sufficiency of pleadings, defenses, amendments, counterclaims, cross-claims, third-party practice, joinder of parties and causes, making parties, discovery and depositions, interpleader, intervention, evidence, motions, summary judgment, relief from judgments, and the effect of judgments shall apply to all such proceedings.



§ 9-11-82. Jurisdiction and venue unaffected

This chapter shall not be construed to extend or limit the jurisdiction of the courts or the venue of actions therein.



§ 9-11-83. Local court rules

Each court by action of a majority of the judges thereof may from time to time make and amend rules governing its practice not inconsistent with this chapter or any other statute.



§ 9-11-84. Forms

The forms contained in Code Sections 9-11-101 through 9-11-132 are sufficient under this chapter and are intended to indicate the simplicity and brevity of statement which this chapter contemplates.



§ 9-11-85. Short title

This chapter may be known and cited as the "Georgia Civil Practice Act."






Article 10 - Forms

§ 9-11-100. Reserved

Title Note

Chapter Note

Article Note



§ 9-11-101. Form of summons

IN THE COURT OF COUNTY

STATE OF GEORGIA

A.B., )

Plaintiff )

)

v. ) Civil action

) File no.

C.D., ) (Clerk will insert

Defendant ) number.)

SUMMONS

To the above-named defendant:

You are hereby summoned and required to file with the clerk of said court

and serve upon , plaintiff's attorney, whose address is , an answer

to the complaint which is herewith served upon you, within 30 days after

service of this summons upon you, exclusive of the day of service. If you fail

to do so, judgment by default will be taken against you for the relief

demanded in the complaint.

Clerk of court



§ 9-11-102. Reserved

Title Note

Chapter Note

Article Note



§ 9-11-103. Form of complaint on a promissory note

IN THE COURT OF COUNTY

STATE OF GEORGIA

A.B., )

Plaintiff )

)

v. ) Civil action

) File no.

C.D., ) (Clerk will insert

Defendant ) number.)

COMPLAINT

The defendant C.D., herein named, is a resident of (street),

(city), County, Georgia, and is subject to the jurisdiction of this

court.

1.

Defendant on or about June 1, 1965, executed and delivered to plaintiff a

promissory note in the following words and figures: (here set out the note

verbatim); (a copy of which is hereto annexed as Exhibit A); whereby defendant

promised to pay to plaintiff or order on June 1, 1966, the sum of $10,000.00

with interest thereon at the rate of 6 percent per annum.

2.

Defendant owes to plaintiff the amount of said note and interest.

Wherefore, plaintiff demands judgment against defendant for the sum of

$10,000.00, interest, costs, and attorney fees (where applicable).

Attorney for plaintiff

Address



§ 9-11-104. Form of complaint on an account

IN THE COURT OF COUNTY

STATE OF GEORGIA

A.B., )

Plaintiff )

)

v. ) Civil action

) File no.

C.D., ) (Clerk will insert

Defendant ) number.)

COMPLAINT

The defendant C.D., herein named, is a resident of (street),

(city), County, Georgia, and is subject to the jurisdiction of this

court.

Defendant owes plaintiff $10,000.00 according to the account hereto annexed

as Exhibit A.

Wherefore, plaintiff demands judgment against defendant for the sum of

$10,000.00, interest, costs, and attorney fees (where applicable).

Attorney for plaintiff

Address



§ 9-11-105. Form of complaint for goods sold and delivered

IN THE COURT OF COUNTY

STATE OF GEORGIA

A.B., )

Plaintiff )

)

v. ) Civil action

) File no.

C.D., ) (Clerk will insert

Defendant ) number.)

COMPLAINT

The defendant C.D., herein named, is a resident of (street),

(city), County, Georgia, and is subject to the jurisdiction of this

court.

Defendant owes plaintiff $10,000.00 for goods sold and delivered by

plaintiff to defendant between June 1, 1966, and December 1, 1966.

Wherefore, plaintiff demands judgment against defendant for the sum of

$10,000.00, interest, costs, and attorney fees (where applicable).

Attorney for plaintiff

Address



§ 9-11-106. Form of complaint for money lent

IN THE COURT OF COUNTY

STATE OF GEORGIA

A.B., )

Plaintiff )

)

v. ) Civil action

) File no.

C.D., ) (Clerk will insert

Defendant ) number.)

COMPLAINT

The defendant C.D., herein named, is a resident of (street),

(city), County, Georgia, and is subject to the jurisdiction of this

court.

Defendant owes plaintiff $10,000.00 for money lent by plaintiff to

defendant on June 1, 1966.

Wherefore, plaintiff demands judgment against defendant for the sum of

$10,000.00, interest, costs, and attorney fees (where applicable).

Attorney for plaintiff

Address



§ 9-11-107. Form of complaint for money paid by mistake

IN THE COURT OF COUNTY

STATE OF GEORGIA

A.B., )

Plaintiff )

)

v. ) Civil action

) File no.

C.D., ) (Clerk will insert

Defendant ) number.)

COMPLAINT

The defendant C.D., herein named, is a resident of (street),

(city), County, Georgia, and is subject to the jurisdiction of this

court.

Defendant owes plaintiff $10,000.00 for money paid by plaintiff to

defendant by mistake on June 1, 1966, under the following circumstances: (Here

state the circumstances with particularity).

Wherefore, plaintiff demands judgment against defendant for the sum of

$10,000.00, interest, costs, and attorney fees (where applicable).

Attorney for plaintiff

Address



§ 9-11-108. Form of complaint for money had and received

IN THE COURT OF COUNTY

STATE OF GEORGIA

A.B., )

Plaintiff )

)

v. ) Civil action

) File no.

C.D., ) (Clerk will insert

Defendant ) number.)

COMPLAINT

The defendant C.D., herein named, is a resident of (street),

(city), County, Georgia, and is subject to the jurisdiction of this

court.

Defendant owes plaintiff $10,000.00 for money had and received from one

G.H. on June 1, 1966, to be paid by defendant to plaintiff.

Wherefore, plaintiff demands judgment against defendant for the sum of

$10,000.00, interest, costs, and attorney fees (where applicable).

Attorney for plaintiff

Address



§ 9-11-109. Form of complaint for negligence

IN THE COURT OF COUNTY

STATE OF GEORGIA

A.B., )

Plaintiff )

)

v. ) Civil action

) File no.

C.D., ) (Clerk will insert

Defendant ) number.)

COMPLAINT

The defendant C.D., herein named, is a resident of (street),

(city), County, Georgia, and is subject to the jurisdiction of this

court.

1.

On June 1, 1966, on a public highway called Broad Street in Athens,

Georgia, defendant negligently drove a motor vehicle against plaintiff who was

then crossing said highway.

2.

As a result plaintiff was thrown down and had his leg broken and was

otherwise injured, was prevented from transacting his business, suffered great

pain of body and mind, and incurred expenses for medical attention and

hospitalization in the sum of $1,000.00.

Wherefore, plaintiff demands judgment against defendant in the sum of

$10,000.00 and costs.

Attorney for plaintiff

Address



§ 9-11-110. Form of complaint for negligence when plaintiff is unable to determine responsible person

IN THE COURT OF COUNTY

STATE OF GEORGIA

A.B., )

Plaintiff )

)

v. ) Civil action

) File no.

C.D. and E.F., ) (Clerk will insert

Defendants ) number.)

COMPLAINT

The defendant C.D., herein named, is a resident of (street),

(city), County, Georgia, and is subject to the jurisdiction of this

court. (Add appropriate statement about domicile of defendant E.F.)

1.

On June 1, 1966, on a public highway called Broad Street in Athens,

Georgia, defendant C.D. or defendant E.F., or both defendants C.D. and E.F.,

willfully or recklessly or negligently drove or caused to be driven a motor

vehicle against plaintiff who was then crossing said highway.

2.

As a result plaintiff was thrown down and had his leg broken and was

otherwise injured, was prevented from transacting his business, suffered great

pain of body and mind, and incurred expenses for medical attention and

hospitalization in the sum of $1,000.00.

Wherefore, plaintiff demands judgment against C.D. or against E.F. or

against both in the sum of $10,000.00 and costs.

Attorney for plaintiff

Address



§ 9-11-111. Form of complaint for conversion

IN THE COURT OF COUNTY

STATE OF GEORGIA

A.B., )

Plaintiff )

)

v. ) Civil action

) File no.

C.D., ) (Clerk will insert

Defendant ) number.)

COMPLAINT

The defendant C.D., herein named, is a resident of (street),

(city), County, Georgia, and is subject to the jurisdiction of this court.

On or about December 1, 1966, defendant converted to his own use ten bonds

of the Company (here insert brief identification as by number and

issue) of the value of $10,000.00, the property of plaintiff.

Wherefore, plaintiff demands judgment against defendant in the sum of

$10,000.00, interest, and costs.

Attorney for plaintiff

Address



§ 9-11-112. Form of complaint for specific performance of contract to convey land

IN THE COURT OF COUNTY

STATE OF GEORGIA

A.B., )

Plaintiff )

)

v. ) Civil action

) File no.

C.D., ) (Clerk will insert

Defendant ) number.)

COMPLAINT

The defendant C.D., herein named, is a resident of (street),

(city), County, Georgia, and is subject to the jurisdiction of this

court.

1.

On or about December 1, 1966, plaintiff and defendant entered into an

agreement in writing, a copy of which is hereto annexed as Exhibit A.

2.

In accordance with said agreement, plaintiff tendered to defendant the

purchase price and requested a conveyance of the land, but defendant refused

to accept the tender and refused to make the conveyance.

3.

Plaintiff now offers to pay the purchase price.

Wherefore, plaintiff demands:

(1) That defendant be required specifically to perform said agreement,

(2) Damages in the sum of $1,000.00, and

(3) That, if specific performance is not granted, plaintiff have

judgment against defendant in the sum of $10,000.00.

Attorney for plaintiff

Address



§ 9-11-113. Form of complaint on claim for debt and to set aside fraudulent conveyance under Code Section 9-11-18

IN THE COURT OF COUNTY

STATE OF GEORGIA

A.B., )

Plaintiff )

)

v. ) Civil action

) File no.

C.D. and E.F., ) (Clerk will insert

Defendants ) number.)

COMPLAINT

The defendant C.D., herein named, is a resident of (street),

(city), County, Georgia, and is subject to the jurisdiction of this

court. (Add appropriate statement about domicile of defendant E.F.)

1.

Defendant C.D. on or about executed and delivered to plaintiff a

promissory note in the following words and figures: (here set out the note

verbatim); (a copy of which is hereto annexed as Exhibit A); whereby defendant

C.D. promised to pay to plaintiff or order on the sum of $5,000.00

with interest thereon at the rate of percent per annum.

2.

Defendant C.D. owes to plaintiff the amount of said note and interest.

3.

Defendant C.D. on or about conveyed all his property, real and

personal (or specify and describe), to defendant E.F. for the purpose of

defrauding plaintiff and hindering and delaying the collection of the

indebtedness evidenced by the note above-referred to.

Wherefore, plaintiff demands:

(1) That plaintiff have judgment against defendant C.D. for $10,000.00 and interest;

(2) That the aforesaid conveyance to defendant E.F. be declared void and the judgment herein be declared a lien on said property;

(3) That plaintiff have judgment against the defendants for costs.

Attorney for plaintiff

Address



§ 9-11-114. Form of complaint for negligence under Federal Employers' Liability Act

IN THE COURT OF COUNTY

STATE OF GEORGIA

A.B., )

Plaintiff )

)

v. ) Civil action

) File no.

C.D., ) (Clerk will insert

Defendant ) number.)

COMPLAINT

The defendant C.D., herein named, is a resident of (street),

(city), County, Georgia, and is subject to the jurisdiction of this

court.

1.

During all the times herein mentioned defendant owned and operated in

interstate commerce a railroad which passed through a tunnel located at

and known as Tunnel No. .

2.

On or about June 1, 1966, defendant was repairing and enlarging the tunnel

in order to protect interstate trains and passengers and freight from injury

and in order to make the tunnel more conveniently usable for interstate

commerce.

3.

In the course of thus repairing and enlarging the tunnel on said day,

defendant employed plaintiff as one of its workmen and negligently put

plaintiff to work in a portion of the tunnel which defendant had left

unprotected and unsupported.

4.

By reason of defendant's negligence in thus putting plaintiff to work in

that portion of the tunnel, plaintiff was, while so working pursuant to the

defendant's orders, struck and crushed by a rock which fell from the

unsupported portion of the tunnel and was (here describe plaintiff's injuries).

5.

Prior to these injuries, plaintiff was a strong, able-bodied man, capable

of earning $ per day. By these injuries he has been made incapable of

any gainful activity, has suffered great physical and mental pain, and has

incurred expense in the amount of $ for medicine, medical attendance, and

hospitalization.

Wherefore, plaintiff demands judgment against defendant in the sum of $

and costs.

Attorney for plaintiff

Address



§§ 9-11-115 through 9-11-117. Reserved.

Title Note

Chapter Note

Article Note



§ 9-11-118. Form of complaint for interpleader and declaratory relief

IN THE COURT OF COUNTY

STATE OF GEORGIA

A.B., )

Plaintiff )

)

v. ) Civil action

) File no.

C.D., E.F., and X.Y., ) (Clerk will insert

Defendants ) number.)

COMPLAINT

The defendant C.D., herein named, is a resident of (street),

(city), County, Georgia, and is subject to the jurisdiction of this

court. (Add appropriate statement about domicile of remaining defendants.)

1.

On or about June 1, 1965, plaintiff issued to G.H. a policy of life

insurance whereby plaintiff promised to pay to K.L. as beneficiary the sum of

$10,000.00 upon the death of G.H. The policy required the payment by G.H. of a

stipulated premium on June 1, 1966, and annually thereafter as a condition

precedent to its continuance in force.

2.

No part of the premium due June 1, 1966, was ever paid and the policy

ceased to have any force or effect after July 1, 1966.

3.

Thereafter, on September 1, 1966, G.H. and K.L. died as the result of a

collision between a locomotive and the automobile in which G.H. and K.L. were

riding.

4.

Defendant C.D. is the duly appointed and acting executor of the will of

G.H., defendant E.F. is the duly appointed and acting executor of the will of

K.L., and defendant X.Y. claims to have been duly designated as beneficiary of

said policy in place of K.L.

5.

Each of the defendants, C.D., E.F., and X.Y., is claiming that the

above-mentioned policy was in full force and effect at the time of the death

of G.H.; each of them is claiming to be the only person entitled to receive

payment of the amount of the policy and has made demand for payment thereof.

6.

By reason of these conflicting claims of the defendants, plaintiff is in

great doubt as to which defendant is entitled to be paid the amount of the

policy if it was in force at the time of death of G.H.

Wherefore, plaintiff demands that the court adjudge:

(1) That none of the defendants is entitled to recover from plaintiff

the amount of said policy or any part thereof.

(2) That each of the defendants be restrained from instituting any

action against plaintiff for the recovery of the amount of said policy or any

part thereof.

(3) That, if the court shall determine that said policy was in force at

the death of G.H., the defendants be required to interplead and settle between

themselves their rights to the money due under said policy and that plaintiff

be discharged from all liability in the premises except to the person whom the

court shall adjudge entitled to the amount of said policy.

(4) That plaintiff recover its costs.

Attorney for plaintiff

Address



§ 9-11-119. Form of motion to dismiss, presenting defense of failure to state a claim

IN THE COURT OF COUNTY

STATE OF GEORGIA

A.B., )

Plaintiff )

)

v. ) Civil action

) File no.

C.D., )

Defendant )

MOTION TO DISMISS

The defendant moves the court as follows:

1.

To dismiss the action because the complaint fails to state a claim against

defendant upon which relief can be granted.

2.

(Additional defenses under subsection (b) of Code Section 9-11-12.)

Attorney for defendant

Address

NOTICE OF MOTION

To:

Attorney for plaintiff

Please take notice that the undersigned will bring the above motion on for

hearing before this court at , on the day of , , at : .M.

or as soon thereafter as counsel can be heard.

Attorney for defendant

Address



§ 9-11-120. Form of answer presenting defenses under subsection (b) of Code Section 9-11-12

IN THE COURT OF COUNTY

STATE OF GEORGIA

A.B., )

Plaintiff )

)

v. ) Civil action

) File no.

C.D., )

Defendant )

ANSWER

First Defense

The complaint fails to state a claim against defendant upon which relief

can be granted.

Second Defense

If defendant is indebted to plaintiff for the goods mentioned in the

complaint, he is indebted to him jointly with G.H. G.H. is alive, is subject

to the jurisdiction of the court, and has not been made a party.

Third Defense

Defendant admits the allegations contained in paragraphs 1 and 4 of the

complaint, alleges that he is without knowledge or information sufficient to

form a belief as to the truth of the allegations contained in paragraph 2 of

the complaint, and denies each and every other allegation contained in the

complaint.

Fourth Defense

The right of action set forth in the complaint did not accrue within six

years next before the commencement of this action.

COUNTERCLAIM

(Here set forth any claim as a counterclaim in the manner in which a claim

is pleaded in a complaint.)

CROSS-CLAIM AGAINST DEFENDANT M.N.

(Here set forth the claim constituting a cross-claim against defendant M.N.

in the manner in which a claim is pleaded in a complaint.)

Attorney for defendant

Address



§ 9-11-121. Form of answer to complaint set forth in Code Section 9-11-108, with counterclaim for interpleader

IN THE COURT OF COUNTY

STATE OF GEORGIA

A.B., )

Plaintiff )

)

v. ) Civil action

) File no.

C.D., )

Defendant )

ANSWER

Defense

Defendant denies the allegations stated to the extent set forth in the

counterclaim herein.

COUNTERCLAIM FOR INTERPLEADER

1.

Defendant received the sum of $10,000.00 as a deposit from E.F.

2.

Plaintiff has demanded the payment of such deposit to him by virtue of an

assignment of it which he claims to have received from E.F.

3.

E.F. has notified the defendant that he claims such deposit, that the

purported assignment is not valid, and that he holds the defendant responsible

for the deposit.

Wherefore, defendant demands:

(1) That the court order E.F. to be made a party defendant to respond to

the complaint and to this counterclaim.

(2) That the court order the plaintiff and E.F. to interplead their

respective claims.

(3) That the court adjudge whether the plaintiff or E.F. is entitled to

the sum of money.

(4) That the court discharge defendant from all liability in the

premises except to the person it shall adjudge entitled to the sum of money.

(5) That the court award to the defendant its costs and attorney's fees.

Attorney for defendant

Address



§ 9-11-122. Form of summons and complaint against third-party defendant

IN THE COURT OF COUNTY

STATE OF GEORGIA

A.B., )

Plaintiff )

)

v. ) Civil action

) File no.

C.D., )

Defendant and Third- )

Party Plaintiff )

v. )

)

E.F., )

Third-Party Defendant )

SUMMONS

To the above-named third-party defendant:

You are hereby summoned and required to file with the clerk of said court

and serve upon , plaintiff's attorney whose address is , and upon

, who is attorney for C.D., defendant and third-party plaintiff, and whose

address is , an answer to the third-party complaint which is herewith

served upon you, within 30 days after the service of this summons upon you

exclusive of the day of service. If you fail to do so, judgment by default

will be taken against you for the relief demanded in the third-party

complaint. There is also served upon you herewith a copy of the complaint of

the plaintiff which you may but are not required to answer.

Clerk of court

IN THE COURT OF COUNTY

STATE OF GEORGIA

A.B., )

Plaintiff )

)

v. ) Civil action

) File no.

C.D., )

Defendant and Third- )

Party Plaintiff )

)

v. )

)

E.F., )

Third-Party Defendant )

THIRD-PARTY COMPLAINT

1.

Plaintiff, A.B., has filed against defendant, C.D., a complaint, a copy of

which is hereto attached as "Exhibit A." A copy of all other pleadings filed

prior to the filing of this third-party complaint is hereto attached as

"Exhibit B."

2.

(Here state the grounds upon which C.D. is entitled to recover from E.F.

all or part of what A.B. may recover from C.D. The statements should be framed

as in an original complaint.)

Wherefore, C.D. demands judgment against third-party defendant E.F. for all

sums that may be adjudged against defendant C.D. in favor of plaintiff A.B.

Attorney for C.D.,

third-party plaintiff

Address



§ 9-11-123. Form of motion to intervene as a defendant under Code Section 9-11-24

IN THE COURT OF COUNTY

STATE OF GEORGIA

A.B., )

Plaintiff )

v. ) Civil action

C.D., ) File no.

Defendant )

E.F., )

Applicant for Intervention)

MOTION TO INTERVENE AS A DEFENDANT

E.F. moves for leave to intervene as a defendant in this action, in order

to assert the defenses set forth in his proposed answer, of which a copy is

hereto attached, on the ground that .

Attorney for E.F., applicant

for intervention

Address

NOTICE OF MOTION

(Contents the same as in Code Section 9-11-119)

IN THE COURT OF COUNTY

STATE OF GEORGIA

A.B., )

Plaintiff )

v. ) Civil action

C.D., ) File no.

Defendant )

E.F., )

Intervenor )

INTERVENOR'S ANSWER

First Defense

Intervenor admits the allegations stated in paragraphs 1 and 4 of the

complaint, denies the allegations in paragraph 3, and denies the allegations

in paragraph 2 insofar as they assert the

.

Second Defense

(Set forth defenses)

Attorney

for E.F., intervenor

Address

(Like form if intervention is as plaintiff).



§ 9-11-124. Form of motion for production of documents under Code Section 9-11-34

IN THE COURT OF COUNTY

STATE OF GEORGIA

A.B., )

Plaintiff )

)

v. ) Civil action

) File no.

C.D., )

Defendant )

MOTION FOR PRODUCTION OF DOCUMENTS

Plaintiff A.B. moves the court for an order requiring defendant C.D.:

1.

To produce and to permit plaintiff to inspect and to copy each of the

following documents: (Here list the documents and describe each of them).

2.

To produce and to permit plaintiff to inspect and to photograph each of the

following objects: (Here list the objects and describe each of them).

3.

To permit plaintiff to enter (here describe property to be entered) and to

inspect and to photograph (here describe the portion of the real property and

the objects to be inspected and photographed).

Defendant C.D. has the possession, custody, or control of each of the

foregoing documents and objects and of the above-mentioned real estate. Each

of them constitutes or contains evidence relevant and material to a matter

involved in this action, as is more fully shown in Exhibit A hereto attached.

Attorney for plaintiff

Address

NOTICE OF MOTION

(Contents the same as in Code Section 9-11-119)

EXHIBIT A

AFFIDAVIT

State of ,

County of

A.B., being first duly sworn says:

1.

(Here set forth all that plaintiff knows which shows that defendant has the

papers or objects in his possession or control.)

2.

(Here set forth all that plaintiff knows which shows that each of the

above-mentioned items is relevant to some issue in the action.)

Sworn to and subscribed

before me this A.B.

day of , .

Address



§ 9-11-125. Form of request for admission under Code Section 9-11-36

IN THE COURT OF COUNTY

STATE OF GEORGIA

A.B., )

Plaintiff )

)

v. ) Civil action

) File no.

C.D., )

Defendant )

REQUEST FOR ADMISSION OF FACTS AND GENUINENESS OF DOCUMENTS

Plaintiff A.B. requests defendant C.D. within days after service of

this request to make the following admissions for the purpose of this action

only and subject to all pertinent objections to admissibility which may be

interposed at the trial:

1.

That each of the following documents exhibited with this request is

genuine: (Here list the documents and describe each document).

2.

That each of the following statements is true: (Here list the statements).

Attorney for plaintiff

Address



§§ 9-11-126 through 9-11-130. Reserved.

Title Note

Chapter Note

Article Note



§ 9-11-131. Form of judgment on jury verdict

IN THE COURT OF COUNTY

STATE OF GEORGIA

A.B., )

Plaintiff )

)

v. ) Civil action

) File no.

C.D., )

Defendant )

JUDGMENT

This action came on for trial before the court and a jury, Honorable John

Marshall, presiding, and the issue having been duly tried and the jury having

duly rendered its verdict,

It Is Ordered and Adjudged

(That the plaintiff A.B. recover of the defendant C.D. the sum of $ ,

with interest thereon at the rate of percent as provided by law, and his

costs of action.)

or

(That the plaintiff take nothing, that the action be dismissed on the

merits, and that the defendant C.D. recover of the plaintiff A.B. his costs of

action.)

Dated at , Georgia, this day of , .

Judge



§ 9-11-132. Form of judgment on decision by the court

IN THE COURT OF COUNTY

STATE OF GEORGIA

A.B., )

Plaintiff )

)

v. ) Civil action

) File no.

C.D., )

Defendant )

JUDGMENT

This action came on for (trial) (hearing) before the court, Honorable John

Marshall, presiding, and the issues having been duly (tried) (heard) and a

decision having been duly rendered,

It Is Ordered and Adjudged

(That the plaintiff A.B. recover of the defendant C.D. the sum of $ ,

with interest thereon at the rate of percent as provided by law, and his

costs of action.)

or

(That the plaintiff take nothing, that the action be dismissed on the

merits, and that the defendant C.D. recover of the plaintiff A.B. his costs of

action.)

Dated at , Georgia, this day of , .

Judge



§ 9-11-133. Forms meeting requirements for civil case filing and disposition

(a) The forms set out in subsections (b), (c), (d), and (e) of this Code section or forms substantially similar to such forms shall be sufficient to meet the requirements for civil case filing and disposition forms; provided, however, that the general civil case filing information form and domestic relations case filing information form shall be required to contain an acknowledgment by the filer that the complaint and any exhibits or other attachments satisfy the redaction requirements of Code Section 9-11-7.1. The civil case forms set out in Exhibit F of the "Report and Recommendations of the 1997-1998 Court Filings Committee" published by the State Bar of Georgia and dated May 15, 1998, are substantially similar to the forms set out in this Code section.

(b) General Civil Case Filing Information Form.

GENERAL CIVIL CASE FILING

INFORMATION FORM

(NONDOMESTIC)

Court

Superior County Date filed

State mm-dd-yyyy

Docket no.

Plaintiff(s) (last, suffix, Defendant(s) (last, suffix,

first, middle initial, first, middle initial,

maiden) maiden)

1. 1.

2. 2.

3. 3.

4. 4.

Plaintiff/petitioner's attorney

Pro Se

Bar #

No. of plaintiffs No. of defendants

CHECK PRIMARY CASE TYPE: IF TORT, IS CASE TYPE:

(Check only ONE) (Check no more than TWO)

Contract/Account Auto Accident

Wills/Estate Premises Liability

Real Property Medical Malpractice

Dispossessory/Distress Other Professional

Personal Property Negligence

Equity Product Liability

Habeas Corpus Other (specify)

Appeals, Reviews

Postjudgment Garnish- Are punitive damages pleaded?

ment, Attachment, or Yes No

Other Relief

Nondomestic Contempt

Tort (If tort, fill in

right column)

Other General Civil

(specify)

(c) Domestic Relations Case Filing Information Form. .

DOMESTIC RELATIONS CASE FILING

INFORMATION FORM

Court

Superior County

Date filed

mm-dd-yyyy

Docket no.

Plaintiff(s) Defendant(s)

(last, suffix, first, middle (last, suffix, first, middle

initial, maiden) initial, maiden)

1. 1.

2. 2.

Plaintiff/Petitioner's attorney

Pro Se

Bar #

CONTEMPT

Contempt -- Custody,

Visitation, or

CHECK CASE TYPE: Parenting Time

(one or more) Contempt -- Child

Divorce (includes Support and Alimony

annulment) Contempt -- Child Support

Contested? Yes No Contempt -- Alimony

Child Custody Other Domestic Contempt

issue? Yes No

Child Support

issue? Yes No FAMILY VIOLENCE

Separate Maintenance Additional information --

Adoption Ex Parte Relief

Paternity (includes

legitimation) Did the initial pleading

Interstate Support include a request for

Enforcement Action relief:

Domestication of 1. From alleged family

Foreign Custody Decree violence? Yes No

Family Violence Act 2. Was ex parte relief

Petition requested? Yes No

3. Was ex parte relief

granted? Yes No

MODIFICATION OTHER

Modification -- Custody, Have the parties agreed to

Visitation, or binding arbitration? Yes No

Parenting Time Have the parties reached

Does the modification a custodial agreement? Yes No

include a parent If yes, is custody:

selection by a child Joint custody

who is at least 14 Joint legal custody

years of age? Yes No Joint physical custody

Modification -- Child Sole custody to:

Support and Alimony Financial affidavit

Modification -- Child submitted? Yes No

Support Child support forms

Modification -- Alimony submitted? Yes

No

(d) General Civil Case Final Disposition Form.

GENERAL CIVIL CASE FINAL

DISPOSITION FORM

(NONDOMESTIC)

Court

Superior County Date

State disposed mm-dd-yyyy

Docket no.

Reporting party

(Name) (Title)

Name of plaintiff/petitioner(s)

Plaintiff/petitioner's attorney Pro Se

Bar #

Name of defendant/respondent(s)

Defendant/respondent's attorney Pro Se

Bar #

TYPE OF DISPOSITION AWARD

1. Pretrial Dismissal 1. If verdict for plaintiff,

(specify which type) how much was awarded?

A. Involuntary $ compensatory

B. Voluntary (without $ punitive

prejudice) 2. If verdict on cross or

C. Voluntary (with counter claims, how much

prejudice) was awarded?

2. Pretrial Settlement $ compensatory

3. Default Judgment $ punitive

4. Summary Judgment 3. Did the court modify the

5. Transferred/ award?

Consolidated Yes No

6. Bench Trial 4. Were attorneys fees

7. Jury Trial (specify awarded?

outcome further) Yes No

A. Dismissal after

jury selected ADR

B. Settlement during 1. Was ADR utilized?

trial Yes No

C. Judgment on Verdict 2. If yes, was it (check

D. Directed Verdict or if applicable):

JNOV court annexed?

court mandated?

1. Judgment on verdict. 3. Did the matter settle after

Was the verdict: trial for other than

A. For plaintiff(s) (all) judgment? (If known at

B. For defendant(s) (all) the time of this

C. Other: (explain) submission)

Yes No

(e) Domestic Relations Case Final Disposition Information form.

DOMESTIC RELATIONS CASE FINAL

DISPOSITION INFORMATION FORM

Court

Superior County

Date

disposed mm-dd-yyyy

Docket no.

Reporting party

(Name) (Title)

Name of plaintiff/petitioner(s)

Plaintiff/petitioner's attorney

Pro Se

Bar #

Name of defendant/respondent(s)

Defendant/respondent's attorney

Pro Se

Bar #

RELIEF GRANTED (Check all

that apply)

1. Ex Parte Relief

2. Temporary Relief

TYPE OF DISPOSITION 3. Final Relief

1. Dismissed Without A. Divorce/Annulment/

Final Order Separate Maintenance

A. Voluntary (by B. Child Custody

parties) (i) Parenting plan

B. Involuntary (by included? Yes No

court) (ii) Custodial arrangement:

2. Pretrial Settlement Joint custody

3. Judgment on the Joint legal custody

Pleadings Joint physical custody

4. Summary Judgment Sole custody

5. Trial to:

A. Bench Trial (iii) Fourteen year old

B. Jury Trial made parental

1. Dismissal after selection? Yes No

jury selected C. Visitation or parenting time

2. Settlement Approximate percentage

during trial of parenting time per

3. Judgment on year (or number of days)

Verdict for: Mother Father

4. Directed Parenting time was

Verdict or contested? Yes No

JNOV D. Child Support

(i) Forms

attached? Yes No

E. Legitimation/

Paternity

F. Alimony

ADR G. Contempt

1. Was mediation utilized? H. Equitable Division

Yes No I. Protective Order

2. If yes, was it (check if

applicable): Finding of family

court annexed? violence? Yes No

court mandated? J. Adoption

3. Was there an agreement to K. Attorney's fees?

binding arbitration? Yes No

amount: $

If yes, what matters were and

to whom:

subject to binding

arbitration? L. Other (specify)

Child custody

Visitation or Parenting Time

Parenting Plan 4. Dismissed prior to

granting of relief.









Chapter 12 - Verdict and Judgment

Article 1 - General Provisions

§ 9-12-1. What verdict to cover

The verdict shall cover the issues made by the pleadings and shall be for the plaintiff or for the defendant.



§ 9-12-2. Instructions on form of verdict

In the trial of all civil cases, the judge upon request of the jury shall furnish the jury with written instructions as to the form of their verdict.



§ 9-12-3. How verdict received

Verdicts shall be received only in open court in the absence of agreement of the parties.



§ 9-12-4. Construction of verdicts

Verdicts shall have a reasonable intendment and shall receive a reasonable construction. They shall not be avoided unless from necessity.



§ 9-12-5. Verdict may be molded

In a proper case, the superior court may mold the verdict so as to do full justice to the parties in the same manner as a decree in equity.



§ 9-12-6. Amendment of verdict -- To conform to pleadings

A verdict may be so amended as to make it conform to the pleadings if the error plainly appears upon the face of the record.



§ 9-12-7. Amendment of verdict -- After dispersal of jury

A verdict may be amended in mere matter of form after the jury has dispersed. However, after a verdict has been received and recorded and the jury has dispersed, it may not be amended in matter of substance either by what the jurors say they intended to find or otherwise.



§ 9-12-8. Amendment of verdict -- When part illegal

If a part of a verdict is legal and a part illegal, the court will construe the verdict and order it amended by entering a remittitur as to that part which is illegal and giving judgment for the balance.



§ 9-12-9. Judgment to conform to verdict

Judgment and execution shall conform to the verdict.



§ 9-12-10. Judgment for principal and interest

In all cases where judgment is obtained, the judgment shall be entered for the principal sum due, with interest, provided the claim upon which it was obtained draws interest. No part of the judgment shall bear interest except the principal which is due on the original debt.



§ 9-12-11. Sureties and endorsers to be identified in judgment

In all judgments against sureties or endorsers on any draft, promissory note, or other instrument in writing, the plaintiff or his attorney shall designate and identify the relation of the parties under the contract on which the judgment is rendered.



§ 9-12-12. Judgment for costs against fiduciary

When the verdict of a jury is against an executor, administrator, or other trustee in his representative character, a judgment for costs shall be entered against him in the same character.



§ 9-12-13. Amount of judgment on bond

All judgments entered against the obligors on any bond, whether official or voluntary, shall be for the amount of damages found by the verdict of the jury and not for the penalty thereof.



§ 9-12-14. Amendment of judgment to conform to verdict

A judgment may be amended by order of the court to conform to the verdict upon which it is predicated, even after an execution issues.



§ 9-12-15. Judgment aided by verdict or amendable not set aside

A judgment may not be set aside for any defect in the pleadings or the record that is aided by verdict or amendable as a matter of form.



§ 9-12-16. Validity of judgment when court does not have jurisdiction

The judgment of a court having no jurisdiction of the person or the subject matter or which is void for any other cause is a mere nullity and may be so held in any court when it becomes material to the interest of the parties to consider it.



§ 9-12-17. When creditors or purchasers may attack judgment

Creditors or bona fide purchasers may attack a judgment for any defect appearing on the face of the record or the pleadings or for fraud or collusion, whenever and wherever it interferes with their rights, either at law or in equity.



§ 9-12-18. Right to confess judgment and appeal; where and when entered

(a) Either party has a right to confess judgment without the consent of his adversary and to appeal from such confession without reserving the right to do so in cases where an appeal is allowed by law.

(b) No confession of judgment shall be entered except in the county where the defendant resided at the commencement of the action unless expressly provided for by law. The action must have been regularly filed and docketed as in other cases. However, a judge of a superior court or a magistrate may confess judgment in his own court.



§ 9-12-19. Judgment suspended by appeal

Where a judgment is entered and, within the time allowed for entering an appeal, an appeal is entered, the judgment shall be suspended.



§ 9-12-20. Judgment when security given on appeal

In all cases of appeal where security has been given, the plaintiff or his attorney may enter judgment against the principal and his surety jointly and severally.



§ 9-12-21. Judgments transferable; status of transferee

A person in whose favor a judgment has been entered or a person to whom a judgment has been transferred may bona fide and for a valuable consideration transfer any judgment to a third person. In all such cases the transferee of any judgment shall have the same rights and shall be subject to the same equities and to the same defenses as was the original holder of the judgment.



§ 9-12-22. Effect of transfer by attorney; ratification

The transfer of a judgment by the attorney of record of the person in whose favor the judgment was entered shall be good to pass the title thereto as against every person except the person in whose favor judgment was entered or his assignee without notice. Ratification by the plaintiff shall estop him also from denying the transfer. Receipt of the money from the transfer shall be such a ratification.



§ 9-12-23. Effect of consent judgment

The consent of the parties to a judgment has the effect of removing any issuable defenses previously filed. After such a consent the court may render judgment without the verdict of a jury.






Article 2 - Effect of Judgments

§ 9-12-40. Judgment conclusive between which persons and on what issues

A judgment of a court of competent jurisdiction shall be conclusive between the same parties and their privies as to all matters put in issue or which under the rules of law might have been put in issue in the cause wherein the judgment was rendered until the judgment is reversed or set aside.



§ 9-12-41. Effect of judgment in rem

A judgment in rem is conclusive upon everyone.



§ 9-12-42. Judgment no bar absent decision on merits

Where the merits were not and could not have been in question, a former recovery on purely technical grounds shall not be a bar to a subsequent action brought so as to avoid the objection fatal to the first. For a former judgment to be a bar to subsequent action, the merits of the case must have been adjudicated.



§ 9-12-43. Parol evidence admissible

Parol evidence shall be admissible to show that a matter apparently covered by a judgment was not really passed upon by the court.






Article 3 - Dormancy and Revival of Judgments

§ 9-12-60. When judgment becomes dormant; how dormancy prevented; docketing; applicability

(a) A judgment shall become dormant and shall not be enforced:

(1) When seven years shall elapse after the rendition of the judgment before execution is issued thereon and is entered on the general execution docket of the county in which the judgment was rendered;

(2) Unless entry is made on the execution by an officer authorized to levy and return the same and the entry and the date thereof are entered by the clerk on the general execution docket within seven years after issuance of the execution and its record; or

(3) Unless a bona fide public effort on the part of the plaintiff in execution to enforce the execution in the courts is made and due written notice of such effort specifying the time of the institution of the action or proceedings, the nature thereof, the names of the parties thereto, and the name of the court in which it is pending is filed by the plaintiff in execution or his attorney at law with the clerk and is entered by the clerk on the general execution docket, all at such times and periods that seven years will not elapse between such entries of such notices or between such an entry and a proper entry made as prescribed in paragraph (2) of this subsection.

(b) The record of the execution made as prescribed in paragraph (1) of subsection (a) of this Code section or of every entry as prescribed in paragraph (2) or (3) of subsection (a) of this Code section shall institute a new seven-year period within which the judgment shall not become dormant, provided that when an entry on the execution or a written notice of public effort is filed for record, the execution shall be recorded or rerecorded on the general execution docket with all entries thereon. It shall not be necessary in order to prevent dormancy that such execution be entered or such entry be recorded on any other docket.

(c) When an entry on an execution or a written notice of public effort is filed for record and the original execution is recorded in a general execution docket other than the current general execution docket, the original execution shall be rerecorded in the current general execution docket with all entries thereon. When an original execution is so rerecorded, a notation shall be made upon the original execution which states that it has been rerecorded and gives the book and page number where the execution has been rerecorded. When an original execution is so rerecorded in the current general execution docket, it shall be indexed in the current general execution docket in the same manner as if it were an original execution. Nothing in this subsection shall affect the priority of any judgment or lien; and no judgment or lien shall lose any priority because an execution is rerecorded.

(d) The provisions of subsection (a) of this Code section shall not apply to judgments or orders for child support or spousal support.



§ 9-12-61. Dormant judgments renewed by action or scire facias; time of renewal

When any judgment obtained in any court becomes dormant, the same may be renewed or revived by an action or by scire facias, at the option of the holder of the judgment, within three years from the time it becomes dormant.



§ 9-12-62. Nature of scire facias

Scire facias to revive a judgment is not an original action but is the continuation of the action in which the judgment was obtained.



§ 9-12-63. Issuance of scire facias; copies; service; return

A scire facias to revive a dormant judgment in the courts must issue from and be returnable to the court of the county in which the judgment was obtained. It shall be directed to all and singular the sheriffs of this state and shall be signed by the clerk of such court who shall make out copies thereof. An original and a copy shall issue for each county in which any party to be notified resides. A copy shall be served by the sheriff of the county in which the party to be notified resides 20 days before the sitting of the court to which the scire facias is made returnable and the original shall be returned to the clerk of the court from which it issued.



§ 9-12-64. Revival on motion after service of scire facias; when defendant entitled to jury trial

In all cases of scire facias to revive a judgment, when service has been perfected, the judgment may be revived on motion at the first term without the intervention of a jury unless the person against whom judgment was entered files an issuable defense under oath, in which case the defendant in judgment shall be entitled to a trial by jury as in other cases.



§ 9-12-65. Scire facias when judgment transferred

When a judgment has been transferred, the scire facias shall issue in the name of the original holder of the judgment for the use of the transferee.



§ 9-12-66. Venue of action to renew judgment

An action to renew a dormant judgment shall be brought in the county where the defendant in judgment resides at the commencement of the action.



§ 9-12-67. Revival of judgment against nonresident; service by publication

If the defendant in judgment or other party to be notified resides outside this state, a dormant judgment may be revived against such defendant or his representative by such process as is issued in cases in which the defendant resides in this state, provided that the defendant in judgment or other party to be notified shall be served with scire facias by publication in the newspaper in which the official advertisements of the county are published, twice a month for two months previous to the term of the court at which it is intended to revive the judgment, which service shall be as effectual in all cases as if the defendant or person to be notified had been personally served.



§ 9-12-68. Revival of dormant decrees for payment of money

Decrees for the payment of money shall become dormant like other judgments when not enforced and may be revived as provided by law for other judgments.






Article 4 - Judgment Liens

§ 9-12-80. Equal dignity and binding effect of judgments

All judgments obtained in the superior courts, magistrate courts, or other courts of this state shall be of equal dignity and shall bind all the property of the defendant in judgment, both real and personal, from the date of such judgments except as otherwise provided in this Code.



§ 9-12-81. General execution docket; when money judgment in county of defendant's residence creates lien against third parties without notice

(a) The clerk of superior court of each county shall be required to keep a general execution docket in paper or electronic data base form.

(b) As against the interest of third parties acting in good faith and without notice who have acquired a transfer or lien binding the property of the defendant in judgment, no money judgment obtained within the county of the defendant's residence in any court of this state or federal court in this state shall create a lien upon the property of the defendant unless the execution issuing thereon is entered upon the execution docket. When the execution has been entered upon the docket, the lien shall date from such entry.



§ 9-12-82. When money judgment outside county of defendant's residence creates lien against third parties without notice

As against bona fide purchasers for value without actual notice of a judgment or other third parties acting in good faith and without notice who have acquired a transfer or lien binding the defendant's property, no money judgment obtained in any court of this state or federal court in this state outside the county of the defendant's residence shall create a lien upon the property of the defendant located in any county other than that where obtained unless the execution issuing thereon is entered upon the general execution docket of the county of the defendant's residence within 30 days from the date of the judgment. When the execution is entered upon the docket after the 30 days, the lien shall date from such entry.



§ 9-12-83. When money judgment creates lien on land located outside county in which obtained against third parties without notice

No money judgment obtained in any court of this state or federal court in this state shall create any lien on land in any county other than that in which it was obtained as against the interests of third parties acting in good faith and without notice who have acquired a transfer or lien binding defendant's property unless at the time of the transfer or the acquisition of the lien the execution was recorded on the general execution docket in the county in which such land is located.



§ 9-12-84. When money judgment against nonresident creates lien on land within state against third parties without notice

(a) As against the interests of third parties acting in good faith and without notice who have acquired a transfer or lien binding any real estate situated in this state owned by a nonresident, no money judgment obtained in any court of this state or federal court in this state against the nonresident shall create a lien upon the real estate of the nonresident unless the execution issuing thereon is entered upon the general execution docket of the county in which the real estate is situated. When the execution is entered upon the docket, the lien shall date from such entry.

(b) Nothing in this Code section shall be construed to affect the validity or force of any judgment as between the parties thereto.



§ 9-12-85. Deeds, mortgages, judgments, or liens between parties not affected by money judgments

Nothing in Code Sections 9-12-81 and 9-12-82 shall be construed to affect the validity or force of any deed, mortgage, judgment, or other lien of any kind as between the parties thereto.



§ 9-12-86. Recordation in county where property located prerequisite to lien on land

(a) For purposes of this Code section, the term "applicable records" shall include deed books, lis pendens dockets, federal tax lien dockets, general execution dockets, and attachment dockets.

(b) No judgment, decree, or order or any writ of fieri facias issued pursuant to any judgment, decree, or order of any superior court, city court, magistrate court, municipal court, or any federal court shall in any way affect or become a lien upon the title to real property until the judgment, decree, order, or writ of fieri facias is recorded in the office of the clerk of the superior court of the county in which the real property is located and is entered in the indexes to the applicable records in the office of the clerk. Such entries and recordings must be requested and paid for by the plaintiff or the defendant, or his attorney at law.

(c) The recording and indexing required by this Code section shall be in addition to and supplemental to all other recording of judgments, decrees, and orders required by law.

(d) This Code section shall only apply to judgments, decrees, or orders rendered after March 25, 1958.



§ 9-12-87. Judgments from same term considered of equal date

(a) All judgments signed on verdicts rendered at the same term of court shall be considered, held, and taken to be of equal date.

(b) In the case of judgments signed on verdicts rendered at the same term of the court, no execution shall be entitled to any preference by reason of being first placed in the hands of the levying officer.



§ 9-12-88. Extent property affected by judgment pending appeal

In all cases in which a judgment is rendered and an appeal is entered from the judgment, the property of the defendant in judgment shall not be bound by the judgment except so far as to prevent the alienation by the defendant of his property between its signing and the signing of the judgment on the appeal, but the property shall be bound from the signing of the judgment on the appeal.



§ 9-12-89. Effect of appellate proceeding on lien

A judgment in the trial court which is taken to the Supreme Court or the Court of Appeals and is affirmed loses no lien or priority by the proceeding in the appellate court.



§ 9-12-90. Judgments relating to common disaster

(a) Liens of all judgments obtained in actions for damages growing out of a common disaster or occurrence shall be equal in rank or priority regardless of the date of the rendition of the verdict or the entering of the judgment. However, this Code section shall apply only to judgments obtained in actions which are filed within 12 months from the date of the happening of the disaster or occurrence giving rise to the cause of action.

(b) This Code section applies to all actions filed in the courts of this state in which damages are sought to be recovered on account of injuries sustained in or death resulting from a common disaster or occurrence.



§ 9-12-91. Effect of judgment on promissory notes

A judgment creates no lien upon promissory notes in the hands of the defendant.



§ 9-12-92. Effect of judgment lien on personalty removed to another state, sold, and returned

When a judgment lien has attached to personal property which is removed to another state and sold, the property shall be subject to the judgment lien if brought back to this state.



§ 9-12-93. When purchased property discharged from lien

When any person has bona fide and for a valuable consideration purchased real or personal property and has been in the possession of the real property for four years or of the personal property for two years, such property shall be discharged from the lien of any judgment against the person from whom it was purchased or against any predecessor in title of real or personal property. Nothing contained herein shall be construed to otherwise affect the validity or enforceability of such judgment, except to discharge such property from any such lien of judgment.



§ 9-12-94. Clerk's fees

For entering an execution upon the general execution docket, the clerk shall be entitled to the fees enumerated in Code Section 15-6-77.






Article 5 - Uniform Foreign-Country Money Judgments Recognition Act

§ 9-12-110. Short title

This article shall be known and may be cited as the "Uniform Foreign-Country Money Judgments Recognition Act."



§ 9-12-111. Definitions

As used in this article, the term:

(1) "Foreign country" means a government other than:

(A) The United States;

(B) Any state, district, commonwealth, territory, or insular possession of the United States; or

(C) Any other government with regard to which the decision in this state as to whether to recognize a judgment of such government's court is initially subject to determination under the Full Faith and Credit Clause of the United States Constitution.

(2) "Foreign-country judgment" means any judgment of a court of a foreign country.



§ 9-12-112. Applicability; burden of proof

(a) Except as otherwise provided in subsection (b) of this Code section, this article applies to any foreign-country judgment to the extent that such judgment:

(1) Grants or denies recovery of a sum of money; and

(2) Under the law of the foreign country where rendered, is final, conclusive, and enforceable.

(b) This article shall not apply to a foreign-country judgment, even if such judgment grants or denies recovery of a sum of money, to the extent that such judgment is:

(1) A judgment for taxes;

(2) A fine or other penalty; or

(3) A judgment for divorce, support, or maintenance, or any other judgment rendered in connection with domestic relations.

(c) A party seeking recognition of a foreign-country judgment has the burden of establishing that this article applies to such foreign-country judgment.



§ 9-12-113. Recognition and enforcement of foreign-country judgments

(a) Except as otherwise provided in subsection (b) of this Code section, a court of this state shall recognize a foreign-country judgment meeting the requirements of Code Section 9-12-112.

(b) A court of this state shall not recognize a foreign-country judgment if:

(1) The judgment was rendered under a judicial system that does not provide impartial tribunals or procedures compatible with the requirements of due process of law;

(2) The foreign court did not have personal jurisdiction over the defendant;

(3) The foreign court did not have jurisdiction over the subject matter;

(4) The defendant in the proceedings in the foreign court did not receive notice of the proceedings in sufficient time to enable the defendant to defend;

(5) The judgment was obtained by fraud that deprived the losing party of an adequate opportunity to present its case;

(6) The judgment or cause of action on which the judgment is based is repugnant to the public policy of this state or of the United States;

(7) The judgment conflicts with another final and conclusive judgment;

(8) The proceedings in the foreign court were contrary to an agreement between the parties under which the dispute in question was to be determined otherwise than by proceedings in such foreign court;

(9) In the case of jurisdiction based only on personal service, the foreign court was a seriously inconvenient forum for the trial of the action;

(10) The judgment was rendered in circumstances that raise substantial doubt about the integrity of the rendering court with respect to such judgment; or

(11) The specific proceeding in the foreign court leading to the judgment was not compatible with the requirements of due process of law.

(c) A party resisting recognition of a foreign-country judgment has the burden of establishing that a ground for nonrecognition stated in subsection (b) of this Code section exists.



§ 9-12-114. Recognition of personal jurisdiction

(a) A foreign-country judgment shall not be refused recognition for lack of personal jurisdiction if:

(1) The defendant was served personally in the foreign country;

(2) The defendant voluntarily appeared in the proceedings other than for the purpose of protecting property seized or threatened with seizure in the proceedings or of contesting the jurisdiction of the court over the defendant;

(3) Prior to the commencement of the proceedings, the defendant had agreed to submit to the jurisdiction of the foreign court, with respect to the subject matter involved;

(4) The defendant was domiciled in the foreign country when the proceedings were instituted or was a corporation or other form of business organization that had its principal place of business in or was organized under the laws of the foreign country;

(5) The defendant had a business office in the foreign country and the proceedings in the foreign court involved a cause of action arising out of business done by the defendant through that office in the foreign country; or

(6) The defendant operated a motor vehicle or airplane in the foreign country and the proceedings involved a cause of action arising out of such operation.

(b) The courts of this state may recognize other bases of personal jurisdiction other than those listed in subsection (a) of this Code section.



§ 9-12-115. Procedure for recognition

(a) If recognition of a foreign-country judgment is sought as an original matter, the issue of recognition shall be raised by filing an action seeking recognition of such foreign-country judgment.

(b) If recognition of a foreign-country judgment is sought in a pending action, the issue of recognition may be raised by counterclaim, cross-claim, or third-party claim.

(c) Chapter 11 of this title shall apply to any claim, counterclaim, cross-claim, or third-party claim for recognition of a foreign-country judgment.



§ 9-12-116. Effect of recognition of foreign-country judgments

If the court in a proceeding under Code Section 9-12-115 finds that the foreign-country judgment is entitled to recognition under this article then, to the extent that the foreign-country judgment grants or denies recovery of a sum of money, the foreign-country judgment is:

(1) Conclusive between the parties to the same extent as the judgment of a sister state entitled to full faith and credit in this state would be conclusive; and

(2) Enforceable in the same manner and to the same extent as a judgment rendered in this state.



§ 9-12-117. Stay pending appeal

If a party establishes that an appeal from a foreign-country judgment is pending or will be taken, the court may stay the proceedings with regard to the foreign-country judgment until the time for appeal expires or the appellant has had sufficient time to prosecute the appeal and has failed to do so.



§ 9-12-118. Uniform construction

In applying and construing this article, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact the "Uniform Foreign-Country Money Judgments Recognition Act."



§ 9-12-119. Situations not covered by article

This article does not prevent the recognition under principles of comity or otherwise of a foreign-country judgment not within the scope of this article.






Article 6 - Enforcement of Foreign Judgments

§ 9-12-130. Short title

This article may be cited as the "Uniform Enforcement of Foreign Judgments Law."



§ 9-12-131. "Foreign judgment" defined

As used in this article, the term "foreign judgment" means a judgment, decree, or order of a court of the United States or of any other court that is entitled to full faith and credit in this state.



§ 9-12-132. Filing of judgment; force and effect following filing

A copy of any foreign judgment authenticated in accordance with an act of Congress or statutes of this state may be filed in the office of the clerk of any court of competent jurisdiction of this state. The clerk shall treat the foreign judgment in the same manner as a judgment of the court in which the foreign judgment is filed. A filed foreign judgment has the same effect and is subject to the same procedures, defenses, and proceedings for reopening, vacating, staying, enforcing, or satisfying as a judgment of the court in which it is filed and may be enforced or satisfied in like manner.



§ 9-12-133. Filing of foreign judgment; notice to judgment debtor; Code Section 9-11-4 inapplicable to article

(a) At the time a foreign judgment is filed, the judgment creditor or the judgment creditor's attorney shall make and file with the clerk of the court an affidavit showing the name and last known post office address of the judgment debtor and the judgment creditor.

(b) The clerk shall promptly mail notice of the filing of the foreign judgment to the judgment debtor at the address given and shall note the mailing in the docket. The notice must include the name and post office address of the judgment creditor and, if the judgment creditor has an attorney in this state, the attorney's name and address. The judgment creditor may mail a notice of the filing of the judgment to the judgment debtor and may file proof of mailing with the clerk. Lack of mailing notice of filing by the clerk does not affect the enforcement proceedings if proof of mailing by the judgment creditor has been filed.

(c) The provisions of Code Section 9-11-4 shall not apply to this article.



§ 9-12-134. Appeal or stay of foreign judgment; security for satisfaction

(a) If the judgment debtor shows the court that an appeal from the foreign judgment is pending or will be taken or that a stay of execution has been granted and proves that the judgment debtor has furnished the security for the satisfaction of the judgment required by the state in which it was rendered, the court shall stay enforcement of the foreign judgment until the appeal is concluded, the time for appeal expires, or the stay of execution expires or is vacated.

(b) If the judgment debtor shows the court any ground on which enforcement of a judgment of the court of this state would be stayed, including the ground that an appeal from the foreign judgment is pending or will be taken or that the time for taking such an appeal has not yet expired, the court shall stay enforcement of the foreign judgment for an appropriate period until all available appeals are concluded or the time for taking all appeals has expired and require the same security for satisfaction of the judgment that is required in this state, subject to the provisions of subsections (b) and (f) of Code Section 5-6-46.



§ 9-12-135. Clerk's fees

A person filing a foreign judgment shall pay to the clerk of court the same sums as in civil cases in superior court as provided in Code Section 15-6-77. Fees for other enforcement proceedings shall be as otherwise provided by law.



§ 9-12-136. Actions to enforce judgments preserved

The judgment creditor retains the right to bring an action to enforce a judgment instead of proceeding under this article.



§ 9-12-137. Uniform construction

This article shall be interpreted and construed to achieve its general purposes to make the law of those states which enact it uniform.



§ 9-12-138. Judgments to which article applies

This article shall apply to foreign judgments of other states only if those states have adopted the "Uniform Enforcement of Foreign Judgments Act" in substantially the same form as this article.









Chapter 13 - Executions and Judicial Sales

Article 1 - General Provisions

§ 9-13-1. Entry and signing of judgment prerequisite to execution

No execution shall issue until judgment is entered and signed by the party in whose favor verdict was rendered or by his attorney, or by the presiding judge or justice.



§ 9-13-2. Execution suspended by appeal

If execution is issued before the expiration of the time allowed for entering an appeal, the execution will be suspended on the entering of an appeal by either party.



§ 9-13-3. Execution to follow judgment

Every execution shall follow the judgment upon which it issued and shall describe the parties thereto as described in the judgment.



§ 9-13-4. Judge may frame executions

The judge of any superior court may frame and cause to be issued by the clerk thereof any writ of execution to carry into effect any lawful judgment or decree rendered in his court.



§ 9-13-5. Amendment of execution -- To conform to judgment or time of return

A writ of fieri facias may be amended so as to conform to the judgment upon which it issued and to the time of its return; and such amendments shall in no manner affect the validity of the writ of fieri facias, nor shall the levy of the writ fall or be in any manner invalidated thereby.



§ 9-13-6. Amendment of execution -- To conform to amended judgment

Where a judgment has been amended by order of the court in conformity to the verdict upon which it is predicated and execution has previously issued thereon, the clerk of the court in which the judgment was rendered shall have power to amend the execution at any time so as to make it conform to the amended judgment; and such amendment shall not cause any levy on the execution to fall.



§ 9-13-7. Amendment of execution -- To correct mistake in issuance; alias execution

(a) When the clerk of any court has made any mistake in issuing an execution, the clerk or any of his successors in office may correct the mistake by amending the execution and shall note and certify on the execution the fact that the amendment was made by him.

(b) Alternatively, the clerk may issue an alias execution to be signed and dated by him at the time it is issued instead of the execution in which the mistake was made. The clerk shall note the fact of the issuing of the alias on the original, which original shall remain on file in his office, and shall likewise make a memorandum thereof on the execution docket; he shall also transcribe upon the alias all the entries and credits from the original. No order of court shall be necessary in the cases contemplated by this Code section.



§ 9-13-8. Issuance of alias execution to replace lost original

(a) When an execution which was regularly issued from a court is lost or destroyed, the judge or justice of the court from which the same was issued may at any time, upon proper application and proof of the facts by the affidavit of the applicant, his agent, or his attorney or by any other satisfactory proof, grant an order for the issuing of an alias execution in lieu of the lost original execution. The alias execution shall have all the legal force and effect of the lost or destroyed original execution.

(b) When an execution which was regularly issued by an officer of the state as authorized by law is lost or destroyed, the state officer or the successor to the state officer by whom the same was issued may at any time issue an alias execution in lieu of the lost original execution. The alias execution shall be dated the same date as the original execution and the officer shall endorse the word "alias" on the alias execution. The alias execution shall have all the legal force and effect of the lost or destroyed original execution.

(c) When an execution which was regularly issued by an officer of a county or local government as authorized by law is lost or destroyed, the judge of the probate court of the county in which the original execution was issued may issue an alias execution upon the filing by the party having the right to control the original execution of a statement under oath of the loss or destruction of such original execution. The judge shall endorse the word "alias" on the alias execution. The alias execution shall have all the legal force and effect of the lost or destroyed original execution.



§ 9-13-9. When execution returnable

All executions, except as otherwise provided by this Code, shall be made returnable to the next term of the court from which they issued.



§ 9-13-10. Issuance of execution; to whom directed; on what property levied

Except as otherwise provided by law, executions shall be issued by the clerk of the court in which judgment is obtained, shall bear teste in the name of the judge of such court, shall bear date from the time of their issuing, shall be directed "To all and singular the sheriffs of this state and their lawful deputies," and may be levied on all the estate of the defendant, both real and personal, which is subject to levy and sale.



§ 9-13-11. Direction, levy, service, and return of execution when sheriff a party

All executions, orders, decrees, attachments for contempt, and final process issued by the clerks of the courts in favor of or against any sheriff shall be directed to the coroner of the county in which the sheriff resides and to all and singular the sheriffs of the state, except the sheriff of the county in which the interested sheriff resides, and may be levied, served, and returned by the coroner, other sheriff, or constable of the county at the option of the plaintiff or the party seeking the remedy.



§ 9-13-12. Entry of levy on process

The officer making a levy shall enter the same on the process by virtue of which levy is made and in the entry shall plainly describe the property levied on and the amount of the interest of defendant therein.



§ 9-13-13. Written notice of levy on land

(a) In all cases of levying on land, written notice of the levy must be given personally or delivered by certified mail or statutory overnight delivery to the tenant in possession and to the defendant if not in possession.

(b) The officer levying on land under an execution, within five days thereafter, shall leave a written notice of the levy with the tenant in possession of the land, if any; and, if the defendant is not in possession, the officer shall also leave a written notice with the defendant if he is in the county or shall transmit the notice by mail to the defendant within the time aforesaid.



§ 9-13-14. Bonds taken by executing officers valid; rights of plaintiffs not affected

(a) All bonds taken by sheriffs or other executing officers from defendants in execution for the delivery of property, on the day of sale or any other time, which they may have levied on by virtue of any fi. fa. or other legal process from any court shall be good and valid in law and recoverable in any court having jurisdiction thereof.

(b) No bond taken in conformity with subsection (a) of this Code section shall in any case prejudice or affect the rights of the plaintiff in execution; the bond shall relate to and have effect solely between the officer to whom it is given and the defendant in execution. The officer shall in no case excuse himself for not having made the money on an execution by having taken the bond but shall be liable to be ruled as prescribed by law.



§ 9-13-15. Measure of damages on forthcoming bond

Whenever personal property is levied upon under any judicial process from the courts of this state and a forthcoming bond is given for the same, the measure of damages to be recovered upon the bond shall be the value of the property at the time of its delivery under the bond, with interest thereon; and, if the property deteriorates in value by reason of being used by the person giving the bond or otherwise and is then delivered to the officer making the seizure, the officer or the plaintiff in execution may recover on the bond the difference between the value at the time of the delivery of the property under the bond and its value when turned over to the officer making the levy, with interest thereon. The amount of damages shall in no case exceed the amount due on the execution levied.



§ 9-13-16. Penalty for fraudulent levy

Any person who fraudulently causes any process, attachment, distress, or execution to be levied on any estrayed animal, lot of land, or other property, knowing that the same is not subject to the process or writ, shall, for the first offense, be guilty of a misdemeanor. For any subsequent conviction, the person shall be sentenced to confinement for not less than two nor more than four years.






Article 2 - Parties in Execution

§ 9-13-30. Execution against sureties and endorsers

When, in a judgment against sureties or endorsers on a draft, promissory note, or other instrument in writing, the plaintiff or his attorney has designated and identified the relation of the parties under the contract on which the judgment was rendered, execution shall issue accordingly.



§ 9-13-31. Execution against principal and his surety on appeal

In all cases of appeal where security has been given and judgment has been entered against the principal and surety, jointly and severally, execution shall issue accordingly and shall proceed against either or both at the option of the plaintiff until his debt is satisfied.



§ 9-13-32. Execution following death of defendant

On the death of a defendant after final judgment when no execution has been issued prior to such death, execution may issue as though the death had not taken place.



§ 9-13-33. Executions using partnership name valid

Executions issued in favor of or against partners, where the partnership style is used therein instead of the individual names of the persons composing the firm, shall be valid.



§ 9-13-34. Right to transfer execution; status of transferee

Any plaintiff in judgment or transferee may in good faith and for a valuable consideration transfer any execution to a third person. In all cases the transferee of any execution shall have the same rights and shall be subject to the same equities and the same defenses as was the original plaintiff in judgment.



§ 9-13-35. Effect of transfer by attorney; ratification

The transfer of an execution by the attorney of record shall be good to pass the title thereto as against every person except the plaintiff in execution or his assignee without notice. Ratification by the plaintiff shall estop him also from denying the transfer. Receipt of the money from the transfer shall be such a ratification.



§ 9-13-36. Transfer of execution upon payment; status of transferee; recording necessary to preserve lien; exception for tax executions

(a) Except as otherwise provided for in subsection (b) of this Code section, whenever any person other than the person against whom the same has issued pays any execution, issued without the judgment of a court, under any law, the officer whose duty it is to enforce the execution, upon the request of the party paying the same, shall transfer the execution to the party. The transferee shall have the same rights as to enforcing the execution and priority of payment as might have been exercised or claimed before the transfer, provided that the transferee shall have the execution entered on the general execution docket of the superior court of the county in which the same was issued and, if the person against whom the same was issued resides in a different county, also in the county of such person's residence within 30 days from the transfer; in default thereof the execution shall lose its lien upon any property which has been transferred bona fide and for a valuable consideration before the recordation and without notice of the existence of the execution.

(b) This Code section shall not be applicable to tax executions. Tax executions shall be governed exclusively by Chapters 3 and 4 of Title 48.






Article 3 - Property Against Which Execution Levied

§ 9-13-50. Designation by defendant of property to be levied on; when sheriff bound thereby

(a) The defendant in execution shall be at liberty to point out what part of his property he may think proper to be levied on, which property the sheriff or other officer shall be bound to take and sell first if the same is, in the opinion of the levying officer, sufficient to satisfy the judgment and costs.

(b) When a defendant in execution shall point out property on which to levy the execution which is in the possession of a person not a party to the judgment from which the execution issued, the sheriff or other officer shall not levy thereon but shall proceed to levy on such property as may be found in the possession of the defendant.



§ 9-13-51. Sale of property subject to lien; order of application to payment

Where property is subject to a lien and part of it is sold by the debtor, the part remaining shall be first applied to the payment of the lien. If the property subject to the lien is sold in several parcels at different times, the parcels shall be charged in the inverse order of their alienation.



§ 9-13-52. When sheriff may levy on and sell land outside county

A sheriff or other levying officer shall not sell land outside the county in which he is sheriff or such officer except when the defendant in execution owns a tract or tracts of land divided by the line of the county of his residence, in which case the land may be sold in the county of his residence; if such tract of land is in a county other than that of the defendant's residence, it may be levied on and sold in either county.



§ 9-13-53. When constable may levy on land; sale by sheriff

No constable, except as provided by this Code, shall be authorized to levy on any real estate unless there is no personal property to be found sufficient to satisfy the debt or unless the real estate, being in the possession of the defendant, was pointed out by the defendant. In such event the constable is authorized to levy on such real estate, if in his county, and to deliver over the execution to the sheriff of the county a return of the property levied upon; and the sheriff shall proceed to advertise and sell the same as in case of levies made by himself.



§ 9-13-54. When growing crop levied on and sold

No sheriff or other officer shall levy on any growing crop of corn, wheat, oats, rye, rice, cotton, potatoes, or any other crop usually raised or cultivated by planters or farmers nor sell the same until the crop has matured and is fit to be gathered. However, this Code section shall not prevent any levying officer from levying on and selling crops in cases where the defendant in execution absconds or removes himself from the county or state, or from selling growing crops with the land.



§ 9-13-55. Seizure prerequisite to sale of personalty

To authorize a sale of personal property there shall be an actual or constructive seizure.



§ 9-13-56. Future interests in personalty

A future interest in personalty may not be seized and sold but the lien of judgments shall attach thereto so as to prevent alienation before the right to present possession accrues.



§ 9-13-57. Choses in action

Choses in action are not liable to be seized and sold under execution, unless made so specially by statute.



§ 9-13-58. Corporation's disclosure of worth of defendant's shares mandated; refusal treated as contempt

Upon demand by any sheriff, constable, or other levying officer having in his hands any execution against any person who is the owner of any shares of stock of a bank or corporation upon the president, superintendent, manager, or other officer having access to the books of the bank or corporation, the president, superintendent, manager, or other officer aforesaid shall disclose to the levying officer the number of shares and the par value thereof owned by the defendant in execution and, on refusal to do so, shall be considered in contempt of court and punished accordingly.



§ 9-13-59. What property liable to execution in action against joint contractors or partners when not all served

Where, in an action against two or more joint contractors, joint and several contractors, or partners, service is perfected on only part of the contractors or partners and the officer serving the writ returns that the others are not to be found, the judgment obtained shall bind, and execution may be levied on, the joint or partnership property as well as the individual property, real and personal, of the defendant or defendants who have been served with a copy of the process. However, the judgment shall not bind nor shall execution be levied on the individual property of the defendant or defendants not served with process.



§ 9-13-60. Taking up of debt to give defendant legal title to property; notice of levy and sale; application of proceeds

(a) Where any person other than the vendor or other than the holder or assignee of the purchase money or secured debt has a judgment against a defendant in execution who does not hold legal title to property but has an interest or equity therein, such plaintiff in execution may take up the debt necessary to be paid by the defendant in order to give the defendant legal title to the property by paying the debt with interest to date if due and interest to maturity if not due; and thereupon a conveyance to the defendant in execution or, if he is dead, to his executor or administrator shall be made by the vendor or holder of title given to secure the debt or, if dead, by the executor or administrator thereof. When the conveyance has been filed and recorded, the property may be levied on and sold as property of the defendant.

(b) In all cases provided for in subsection (a) of this Code section, notice of the levy and time of sale shall be given by the levying officer to the vendor or holder of the title given to secure the debt, if known, and also to the defendant in execution and, in case of death, to their legal representatives. Depositing a properly addressed and stamped letter into the United States mail shall be deemed sufficient notice under this subsection.

(c) The proceeds of the sale shall be applied first to the payment of liens superior to the claims taken up by the plaintiff in execution, next to the payment of principal advanced by the plaintiff in execution to put title in defendant, with interest to date of sale, and the balance to the execution under which the property was sold, and to other liens according to priority, to be determined as provided by law.






Article 4 - Satisfaction or Discharge of Judgment and Execution

§ 9-13-70. Suspension of execution for 60 days pending payment; bond

(a) In all cases in which a verdict or judgment is rendered, the party against whom the same is entered may, either in open court or in the clerk's office, within four days after the adjournment of court, enter into bond with good and sufficient security for the payment of the verdict or judgment and costs within 60 days.

(b) When bond and security have been given as provided in this Code section, the verdict and judgment, or the execution thereon, shall be suspended for the 60 days. If the party fails to pay the verdict or judgment within that time, execution shall issue against the party and his security without further proceedings thereon.



§ 9-13-71. Sufficient levy on personalty prima-facie satisfaction; effect of dismissal

A levy upon personal property sufficient to pay the debt, which levy is unaccounted for, shall be prima-facie evidence of satisfaction to the extent of the value of the property. The unexplained dismissal of the levy shall be an abandonment of the lien so far as third persons are concerned.



§ 9-13-72. Release of property subject to execution

If the plaintiff in execution, for a valuable consideration, releases property which is subject to execution, the release shall be a satisfaction of the execution to the extent of the value of the property so released insofar as purchasers and creditors are concerned. However, nothing in this Code section shall apply to any such release made by the transferee of any execution issued for taxes due the state or any county or municipality therein or of any execution issued by any municipality on account of assessments made against real estate for street or other improvements. In all such cases the execution shall be discharged or satisfied only to the extent of the amount of taxes or other assessments owing by the parcel released.



§ 9-13-73. Application of fund to younger lien with senior lienholder's consent

If an execution creditor having the older lien on a fund in the hands of the sheriff or other officer allows the fund by his consent to be applied to a younger writ of execution, it shall be considered an extinguishment pro tanto of the creditor's lien insofar as third persons may be concerned.



§ 9-13-74. Release by agreement

An agreement for a valuable consideration never to enforce a judgment or execution shall release the judgment or execution.



§ 9-13-75. Setoff of judgments; collection of balance

One judgment may be set off against another, on motion, whether in the hands of an original party or an assignee. The balance on the larger is collectable under execution. The rights of an assignee shall not be interfered with if bona fide and for value.



§ 9-13-76. Execution by defendant after setoff

In all cases of mutual debts and setoffs where the jury finds a balance for the defendant, the defendant may enter judgment for the amount and take out execution in the manner as plaintiffs may do by this Code, provided that the defendant at the time of filing his answer files therewith a true copy or copies of the subject matter of such setoffs.



§ 9-13-77. Control of execution after payment -- By security

The security paying off an execution shall have control thereof.



§ 9-13-78. Control of execution after payment -- By joint debtor

When judgments have been obtained against several persons and one of them has paid more than his just proportion of the same, he may have full power to control and use the execution as securities in execution control the same against principals or cosureties by having this payment entered on the execution issued to enforce the judgment, and he shall not be compelled to bring an action against the codebtors for the excess of payment on the judgment.



§ 9-13-79. Partial payments to be entered

When a payment on an execution is made which does not entirely satisfy the judgment upon which the execution has been issued, the plaintiff in execution or his attorney shall authorize the clerk to enter the amount of the payments upon the execution.



§ 9-13-80. Execution to be canceled when satisfied; private right of action; damages

(a) Upon the satisfaction of the entire debt upon which an execution has been issued, the plaintiff in execution or his or her attorney shall timely direct the clerk to cancel the execution and mark the judgment satisfied. Such direction shall be delivered to the clerk not later than 30 days following the date upon which the execution was fully satisfied.

(b)(1) A private right of action shall be granted to a judgment debtor upon the failure of such plaintiff or counsel to comply with the provisions of subsection (a) of this Code section.

(2) Failure to direct cancellation and satisfaction within 60 days after satisfaction of the entire debt shall be prima-facie evidence of untimeliness.

(3) Recovery may be had by way of motion in the action precipitating the judgment and execution or by separate action in any court of competent jurisdiction.

(4) Damages shall be presumed in the amount of $100.00 and the court may award reasonable attorney's fees. Actual damages may be recovered, but in no event shall recovery exceed $500.00; provided, however, the court may also award reasonable attorney's fees.

(c) In order to authorize the clerk of superior court to make an entry of satisfaction with respect to an execution on the general execution docket, there shall be presented for filing on the general execution docket:

(1) A satisfaction upon the original execution or alias execution itself;

(2) A satisfaction as provided in subsection (d) of this Code section; or

(3) A satisfaction as provided in subsection (e) of this Code section.

Any clerk of superior court who cancels of record any execution in the manner authorized in this subsection shall be immune from any civil liability, either in such clerk's official capacity or personally, for so canceling of record such security deed.

(d) Proof of satisfaction of an execution, the original of which has been lost, stolen, or otherwise mislaid, may be made based upon an affidavit executed by the plaintiff in execution or owner or holder of record of such execution and who so swears in such affidavit, which affidavit shall be recorded in the execution docket and shall be in the following form:

County, Georgia

Affidavit for Satisfaction of Execution

The original execution having been lost or destroyed and the indebtedness,

penalties, and interest referred to in that certain writ of fi. fa. styled

v. , dated , and of record in General Execution Docket Book

, Page , in the office of the clerk of the Superior Court of

County, Georgia, having been satisfied in full and the undersigned being the

present owner of such writ of fi. fa. by virtue of being the plaintiff in fi.

fa. or the heir, assign, transferee, or devisee of the original plaintiff in

fi. fa., the clerk of such superior court is authorized and directed to make

an entry of satisfaction with respect to such writ of fi. fa.

In witness whereof, the undersigned has set his or her hand and seal, this

day of , .

(SEAL)

Signature

Signed, sealed, and

delivered on the

date above shown

Notary Public

(SEAL)

My commission expires: .

(e) In the event that a plaintiff in execution or any person that owns or holds an execution has failed to properly transmit a legally sufficient satisfaction or cancellation to authorize and direct the clerk or clerks to cancel the execution of record within 60 days after a written notice mailed to such plaintiff in execution or owner or holder of record by registered or certified mail or statutory overnight delivery, return receipt requested, the clerk or clerks are authorized and directed to cancel the execution upon recording an affidavit by the attorney for the judgment debtor against whom the execution was issued or any attorney who has caused the indebtedness and other obligations under the execution to be paid in full or any attorney who has actual knowledge that the indebtedness has been paid in full. The notice shall be mailed to the plaintiff in execution or owner or holder of record, shall identify the execution, and shall include a recital or explanation of this subsection. The affidavit shall include a recital of actions taken to comply with this subsection. Such affidavit shall include as attachments the following items:

(1) A written verification which was given at the time of payment by the plaintiff in execution or owner or holder of record of the amount necessary to pay off such obligations; and

(2) Any one of the following:

(A) Copies of the front and back of a canceled check to the plaintiff in execution or owner or holder of record showing payment of such obligations;

(B) Confirmation of a wire transfer to the owner or holder of record showing payment of such obligations; or

(C) A bank receipt showing payment to the plaintiff in execution or owner or holder of record of such obligations.

(f) Any person who files an affidavit in accordance with subsection (d) or (e) of this Code section which affidavit is fraudulent shall be guilty of a felony and shall be punished by imprisonment for not less than one year nor more than three years or by a fine of not less than $1,000.00 nor more than $5,000.00, or both.






Article 5 - Claims

§ 9-13-90. Claims authorized; to be on oath

When any sheriff or other officer shall levy an execution or other process on property claimed by a third person not a party to the execution, the person, his agent, or his attorney may make oath claiming the property.



§ 9-13-91. Bond and security for damages; how damages determined

The person claiming the property levied on, or his agent or attorney, shall give bond to the sheriff or other levying officer, with good and sufficient security in a sum not larger than double the amount of the execution levied, made payable to the plaintiff in execution. Where the property levied on is of less value than the execution, the amount of the bond shall be double the value of the property levied upon, at a reasonable valuation to be judged by the levying officer, conditioned to pay the plaintiff in execution all damages which the jury on the trial of the claim may assess against the person claiming the property in case it appears that the claim was made for the purpose of delay only.



§ 9-13-92. Affidavit of indigence

In all claim cases where claimants are unable to give bond and security as required in this article, the claimants may file, in addition to the oath required in Code Section 9-13-90, an affidavit as follows:

"I, A.B., do swear that I do not interpose this claim for delay only; that I bona fide claim the right and title to the same; that I am advised and believe that the claim will be sustained; and that because of my indigence I am unable to give bond and security as required by law."

When the affidavit has been made and delivered to the levying officer, it shall suspend the sale in the same manner as if bond and security had been given.



§ 9-13-93. Postponement of sale

When affidavit and bond have been made and delivered as required in Code Sections 9-13-90 and 9-13-91, it shall be the duty of the sheriff or other levying officer to postpone the sale of the property until otherwise ordered.



§ 9-13-94. Forthcoming bond for possession of property; amount and condition; not authorized for realty; when and where recoverable

(a) In all cases where a levy is made upon property that is claimed by a third person and the person desires the possession thereof, it shall be the duty of the sheriff or other levying officer to take bond, made payable to the sheriff with good security for a sum equal to double the value of the property levied on to be estimated by the levying officer, for the delivery of the property at the time and place of sale, provided the property so levied upon shall be found subject to the execution. However, it shall not be lawful to require or take a forthcoming bond for real estate.

(b) When bond and security have been given as provided in this Code section, it shall be the duty of the sheriff or other levying officer to leave the property in the possession of the claimant. In the event that the claimant or his security fails to deliver the property after it has been found to be subject to execution, the bond shall be made recoverable in any court having cognizance of the same.



§ 9-13-95. Execution of affidavit and bond by partner or joint owner

One of several partners or persons jointly interested may make the affidavit and execute the bond in the name of the firm or persons jointly interested, who shall be bound thereby as though each individual had signed it himself.



§ 9-13-96. When plaintiff in execution may give forthcoming bond

If the claimant to personal property levied on is unable to give a forthcoming bond, it shall be the privilege of the plaintiff in execution to give the bond, to be approved by the levying officer, and, upon the bond being given and approved, it shall be the duty of the levying officer to deliver the property to the plaintiff. However, in no event shall the plaintiff be allowed any compensation for keeping the property.



§ 9-13-97. Sale of property on claimants' application; order; advertisement; disposition of proceeds

In the event the claimant is unable, and the plaintiff neglects or refuses, to give bond for the forthcoming of the property, the claimant may apply to the judge of the probate court and procure an order for the sale of the same; and, when the order has been granted, it shall be the duty of the levying officer to advertise the time and place of sale at not less than three public places, to be selected in different parts of the county in which the sale is to take place, for 15 days immediately preceding the time of sale. On the day of sale, between the hours of 10:00 A.M. and 4:00 P.M., the property shall be sold; and the money arising from the sale shall remain in the hands of the levying officer subject to the order of court upon the final hearing of the claim.



§ 9-13-98. When and where claim, levy, and execution to be returned

When an execution issued from a court is levied upon personal property and claimed by a person not a party to the execution, it shall be the duty of the levying officer to return the same, together with the execution, to the next term of the court from which the execution issued. Where an execution is levied upon real property and the same is claimed in the manner aforesaid, it shall be the duty of the officer making the levy to return the same, together with the execution and claim, to the next term of the superior court of the county in which the land so levied upon lies.



§ 9-13-99. Return of claim or illegality against execution from probate court

Whenever an execution issued from a probate court is levied upon personal property and a claim to the property or an affidavit of illegality is interposed, it shall be the duty of the sheriff or other levying officer to return the same, together with the execution and all the other papers, to the next term of the superior court of the county from which the execution was issued. If the levy has been made upon realty, the execution, with the claim or illegality papers, shall be returned by the levying officer to the next term of the superior court of the county where the land lies and the issue shall be tried as is provided for the trial of claim and illegality cases.



§ 9-13-100. Claim to be tried by jury

The court to which a claim is returned shall cause the right of property to be decided by a jury at the first term thereof, unless continued in the same manner as other cases.



§ 9-13-101. Additional oath of jurors; damages and costs when claim made for delay

Every juror on the trial of the claim of property either real or personal shall be sworn, in addition to the oath usually administered, to give such damages as may seem reasonable and just, in an amount not less than 10 percent of the amount due upon the execution when the value of the property in dispute exceeds the amount of the execution, or of the value of the property when the value of the property is less than the execution levied, to the plaintiff against the claimant in case it shall be shown that the claim was made for delay only. The jury may give a verdict in the manner aforesaid and judgment may be entered thereon against the claimant and his security for the damages so assessed and the costs of the trial.



§ 9-13-102. Burden of proof

Upon the trial of all claims provided for in this article, the burden of proof shall lie upon the plaintiff in execution in all cases where the property levied on is not in possession of the defendant in execution at the time of the levy.



§ 9-13-103. Withdrawal or discontinuance of claim limited

Whenever a claim of property is made in terms of this article and is returned to the proper court by the sheriff or other levying officer, the claimant shall not be permitted to withdraw or discontinue his claim more than once without the consent of the plaintiff in execution or some person duly authorized to represent the plaintiff; rather, the court shall proceed to the trial of the claim of the property and it shall be the duty of the jury to assess damages accordingly.



§ 9-13-104. Trial of damage issue where claim dismissed or withdrawn

Whenever a claim is dismissed for insufficiency or is withdrawn, the plaintiff in execution may have a case made up and submitted to the jury charging that the claim was filed for the purpose of delay. Upon proof of the same, defendant and claimant having the same power to resist the case as in claim cases where damages are claimed, the jury, under instructions from the court, may give damages as in cases where the claim is not withdrawn but is submitted for trial to the jury. The cases so submitted shall be tried at the time of the disposal of the claim if the parties are ready, but continuances shall be granted as in other cases.



§ 9-13-105. How damages assessed

Upon the trial of claims to property which may be pending in the court, when damages are found by the jury, the damages shall be assessed upon the whole amount then due upon the execution when the value of the property in dispute exceeds the amount of the execution and upon the value of the property when the value of the property is less than the execution levied.



§ 9-13-106. Withdrawal of original execution and filing of copy

The plaintiff in execution in all claim cases shall have the right to withdraw the original execution from the files of the court by making application therefor, in person or by attorney, to the clerk of the court if there is a clerk or to the court if there is no clerk. Upon application being made, the clerk or court shall make a true copy of the execution with all the entries thereon and shall certify the same to be true, which certified copy shall be filed with the claim papers in lieu of the original execution; and an entry of the filing shall be made thereon.






Article 6 - Illegality

§ 9-13-120. Affidavit of illegality -- When authorized; bond and security

When an execution against the property of any person issues illegally, or is proceeding illegally, and the execution is levied on such property, the person may make oath in writing, stating the cause of the illegality, and deliver the same to the sheriff or other executing officer together with bond and good security for the forthcoming of the property, as provided by this article.



§ 9-13-121. Affidavit of illegality -- To show lack of service; not available to go behind judgment

If the defendant was not served and did not appear, he may take advantage of the defect by affidavit of illegality. However, if he has had his day in court, he may not go behind the judgment by an affidavit of illegality.



§ 9-13-122. Affidavit of illegality -- Not available for excessive levy generally

An affidavit of illegality shall not be a remedy for an excessive levy except where authorized by statute.



§ 9-13-123. Affidavit of illegality -- By whom filed

An affidavit of illegality may be filed by an attorney in fact or by an executor, administrator, or other trustee.



§ 9-13-124. Affidavit of illegality -- When received

No affidavit of illegality shall be received by any sheriff or other executing officer until a levy has been made.



§ 9-13-125. Affidavit of illegality -- When and how amendable

Affidavits of illegality are, upon motion and leave of court, amendable instanter by the insertion of new and independent grounds, provided that the defendant shall swear that he did not know of such grounds when the original affidavit was filed.



§ 9-13-126. Amount and condition of forthcoming bond

When an execution is levied on personal property and an affidavit of illegality is filed thereto and the party filing the illegality desires to take or keep possession of the property, he shall deliver to the sheriff or other levying officer a bond payable to the levying officer, with good security in a sum equal to double the value of the property so levied upon, to be judged of by the levying officer, conditioned for the delivery of the property levied upon at the time and place of sale in the event that the illegality is dismissed by the court or withdrawn, which bond shall be recoverable in any court having cognizance thereof.



§ 9-13-127. Suspension of execution; return of execution, affidavit, and bond; determination by court; issue tried by jury

When levy has been made and affidavit and bond delivered to the levying officer, it shall be the duty of the officer to suspend further proceedings on the execution and to return the execution, affidavit, and bond to the next term of the court from which the execution issued. It shall be the duty of the court to make a determination thereon at the first term thereof unless the plaintiff or his attorney desires to controvert the facts contained in the affidavit, in which case an issue shall be joined and tried by a jury at the same term unless good cause is shown for a continuance.



§ 9-13-128. Damages for delay; procedure following dismissal or withdrawal of illegality

Upon the trial of an issue formed on an affidavit of illegality, the jury trying the case shall have power to assess such damages as may seem reasonable and just, not exceeding 25 percent of the principal debt, where it is made to appear that the illegality was interposed for delay only. Whenever an illegality is dismissed for insufficiency or informality or is withdrawn, plaintiff in execution may proceed as is provided in cases where claims are dismissed or withdrawn.



§ 9-13-129. Property subject to other executions; retention of sale proceeds to satisfy first execution; release of bond pro tanto

When an execution has been levied on property and an affidavit of illegality has been filed to stay proceedings thereon, the property so levied on shall be subject to levy and sale under other executions. The officer making the first levy shall claim, receive, hold, and retain the amount of the proceeds of the sale as the court deems sufficient to pay the execution first levied, including interest up to the time of the court at which the illegality shall be determined. Any bond given by the defendant on filing the affidavit shall be released and discharged so far as relates to the property sold.






Article 7 - Judicial Sales

Part 1 - Advertisement

§ 9-13-140. How judicial sales advertised; description of property; advertisement and sale of livestock

(a) The sheriff, coroner, or other officer shall publish weekly for four weeks in the legal organ for the county, or if there is no newspaper designated as such, then in the nearest newspaper having the largest general circulation in such county, notice of all sales of land and other property executed by the officer. In the advertisement the officer shall give a full and complete description of the property to be sold, making known the names of the plaintiff, the defendant, and any person who may be in the possession of the property. In the case of real property, such advertisement shall include the legal description of such real property and may include the street address of such real property, if available, but provided that no foreclosure shall be invalidated by the failure to include a street address or by the insertion of an erroneous street address.

(b) However, horses, hogs, and cattle may be sold at any time by the consent of the defendant, in which case it shall be the duty of the officer to give the plaintiff ten days' notice thereof and also to advertise the same at three or more public places in the county where the property may be at least ten days before the sale.



§ 9-13-141. Timing of advertisements

In all cases where the law requires citations, notices, or advertisements by probate court judges, clerks, sheriffs, county bailiffs, administrators, executors, guardians, trustees, or others to be published in a newspaper for 30 days or for four weeks or once a week for four weeks, it shall be sufficient and legal to publish the same once a week for four weeks, that is, one insertion each week for each of the four weeks, immediately preceding the term or day when the order is to be granted or the sale is to take place. The number of days between the date of the first publication and the term or day when the order is to be granted or the sale is to take place, whether more or less than 30 days, shall not in any manner invalidate or render irregular the notice, citation, advertisement, order, or sale.



§ 9-13-142. Requirements for official organ of publication; designation where no journal or newspaper qualifies; how official organ changed; notice to Secretary of State

(a) No journal or newspaper published in this state shall be declared, made, or maintained as the official organ of any county for the publication of sheriff's sales, citations of probate court judges, or any other advertising commonly known in terms of "official or legal advertising" and required by law to be published in such county official newspaper unless the newspaper shall meet and maintain the following qualifications:

(1) "Newspaper" as used in this Code section means a printed product of multiple pages containing not greater than 75 percent advertising content in no more than one-half of its issues during the previous 12 months, excluding separate advertising supplements inserted into but separately identifiable from any regular issue or issues of the newspaper;

(2) The newspaper shall be published within the county and continuously at least weekly for a period of two years or is the direct successor of such a newspaper. Failure to publish for not more than two weeks in any calendar year shall not disqualify a newspaper otherwise qualified;

(3) For a period of two years prior to designation and thereafter, the newspaper shall have and maintain at least 75 percent paid circulation as established by an independent audit. Paid circulation shall not include newspapers that are distributed free or in connection with a service or promotion at no additional charge to the ultimate recipient. For circulation to be considered paid, the recipient of the newspaper or such recipient's employer or household must pay reasonable and adequate consideration for the newspaper. No rules of circulation of audit companies, the United States Postal Service, or accounting principles may be considered in determining paid circulation if they are inconsistent with the provisions of this subsection;

(4) Based on the published results of the 1990 United States decennial census or any future such census, the newspaper shall have and maintain at least the following paid circulation within the county for which it is designated as the legal organ newspaper:

(A) Five hundred copies per issue in counties having a population of less than 20,000;

(B) Seven hundred fifty copies per issue in counties having a population of at least 20,000 but less than 100,000; or

(C) One thousand five hundred copies per issue in counties having a population of 100,000 or greater; and

(5) For purposes of this Code section, paid circulation shall include home or mail delivery subscription sales, counter, vendor and newsrack sales, and sales to independent newspaper contract carriers for resale. Paid circulation shall not include multiple copies purchased by one entity unless the multiple copies are purchased for and distributed to the purchaser's officers, employees, or agents, or within the purchaser's household.

(b) However, in counties where no journal or newspaper meets the qualifications set forth in subsection (a) of this Code section, the official organ may be designated by the judge of the probate court, the sheriff, and the clerk of the superior court, a majority of these officers governing from among newspapers otherwise qualified to be a legal organ that meet the minimum circulation in the preceding subsection for the county, or if there is no such newspaper, then the newspaper having the greatest general paid circulation in the county.

(c) Any selection or change in the official organ of any county shall be made upon the concurrent action of the judge of the probate court, the sheriff, and the clerk of the superior court of the county or a majority of the officers. No change in the official legal organ shall be effective without the publication for four weeks of notice of the decision to make a change in the newspaper in which legal advertisements have previously been published. All changes in the official legal organ shall be made effective on January 1 unless a change has to be made where there is no other qualified newspaper.

(d) Notwithstanding the other provisions of this Code section, an official organ of any county meeting the qualifications under the statute in force at the time of its appointment and which was appointed prior to July 1, 1999, may remain the official organ of that county until a majority of the judge of the probate court, the sheriff, and the clerk of the superior court determine to appoint a new official organ for the county.

(e) During the month of December in each year, the judge of the probate court of each county shall notify the Secretary of State, on a form supplied by the Secretary of State, of the name and mailing address of the journal or newspaper currently serving as the official organ of the county. The judge of the probate court shall also likewise notify the Secretary of State of any change in the official organ of the county at the time that such change is made. The Secretary of State shall maintain at all times a current listing of the names and addresses of all county organs and shall make such list available to any person upon request.



§ 9-13-143. Rates for legal advertisements

(a) The rates to be allowed to publishers for publishing legal advertisements shall be as follows:

(1) For each 100 words, not more than the sum of $10.00 for each insertion for the first four insertions; and

(2) For each subsequent insertion, not more than the sum of $9.00 per 100 words.

In all cases fractional parts shall be charged for at the same rates.

(b) For the purpose of the computation in subsection (a) of this Code section, a block of numbers or a block of letters and numbers shall be counted as one word. If the block of numbers or letters or any combination thereof contains a hyphen, a semicolon, a colon, or other similar character or punctuation mark, the block shall still be counted as one word, provided there are no intervening spaces. When an intervening space does occur, this space shall mark the start of a new word.

(c) No judge of the probate court, sheriff, coroner, clerk, marshal, or other officer shall receive or collect from the parties, plaintiff or defendant, other or greater rates than set forth in this Code section.



§ 9-13-144. Alternate advertising when rates not agreed on

(a) If the judge of the probate court, the sheriff, or other officer is unable to procure advertisements at the rate prescribed in Code Section 9-13-143 in a newspaper published at the county site of the county, he may have the advertisements published in any newspaper in this state having the largest general circulation in the county, provided that any paper published in the county shall be next entitled to the public advertisements and provided, further, that the rates shall be agreed upon.

(b) If contracts cannot be made with newspapers at the rates prescribed, then the sheriff and the judge of the probate court or other advertising officers shall post their advertisements at the courthouse and in a public place in each militia district in the county for the length of time required by law for advertising in newspapers.



§ 9-13-145. Advertising costs paid in advance; exception when affidavit of indigence filed

No sheriff or deputy sheriff shall be required to advertise the property of any defendant in execution for sale until the cost of the advertisement shall have been first paid by the plaintiff in execution, his agent, or his attorney, provided that when any such party plaintiff, or his agent or attorney for him, shall make and file an affidavit in writing that because of his indigence he is unable to pay such cost, it shall be the duty of the sheriff or his deputy to proceed as required by law.






Part 2 - Conduct and Effect

§ 9-13-160. Time of conducting public sale

(a) For the purposes of this Code section, the term "public sale" means any sale, the notice of which must by law in any manner be given to the public.

(b) All public sales conducted within this state shall be between the hours of 10:00 A.M. and 4:00 P.M. eastern standard time or eastern daylight time, whichever is applicable, on the date fixed for the sale.



§ 9-13-161. Where and when sales under execution held; change of place of public sales by court order

(a) Unless otherwise provided, sales of property taken under execution shall be made by the sheriffs or coroners only at the courthouse of the county where the levy was made on the first Tuesday in each month, between the hours of 10:00 A.M. and 4:00 P.M., and at public outcry; provided, however, that, should the first Tuesday of the month fall on New Year's Day or Independence Day, such sales shall take place on the immediately following Wednesday. A change in the time of such sales from the first Tuesday of the month to the first Wednesday of the month as provided in this subsection shall also apply to all public sales within the county required to be conducted at the time of the sheriff's sales.

(b) In all cases where any sheriff, coroner, or other levying officer shall levy any execution or other legal process upon any corn, lumber, timber of any kind, bricks, machinery, or other articles difficult and expensive to transport, the officer may sell the property without carrying and exposing the same at the courthouse door on the day of sale, but the levying officer shall give a full description of the property and the place where it is located in the advertisement of the sale.

(c) By general order of the presiding judge of the superior court of the county, published in the official newspaper of the county and entered on the minutes of the court, all sales of property under execution within a county may be held at a place other than at the courthouse when, in the opinion of the judge, the holding of such sales before the courthouse door would create an undue traffic hazard or unnecessarily endanger the person or property of persons using the public streets. However, no such property shall be sold at a place different from that shown in the advertisement of the sale. Any change in the place of such sales within any county, as provided in this Code section, shall also apply to all public sales within the county required to be conducted in the manner of sheriff's sales.



§ 9-13-161.1. Holding of sales of personal property at place other than courthouse; advertisement of general order as to sale location

(a) In any county of this state having a population of 600,000 or more according to the United States decennial census of 1990 or any future such census, the chief judge of the superior court shall be authorized and empowered to provide, by general order published in the official newspaper of the county and also in two other newspapers having general circulation in such county and entered upon the minutes of the court, that all sales of personal property by the sheriff of such county may be held at a place other than at the courthouse where, in the opinion of the chief judge, the holding of such sales before the courthouse door would create an undue traffic hazard or unnecessarily endanger the person or property of persons using the public streets.

(b) No such property shall be sold at a place different from that shown in the advertisement of the sale.

(c) After the issuance of the first general order as provided in subsection (a) of this Code section, the chief judge may from time to time change the place of holding such sales by another general order published as provided in subsection (a) of this Code section.

(d) This Code section shall be supplemental to other provisions of law, with a view towards efficient and orderly handling of sheriff's sales.

(e) Nothing in this Code section shall be construed to affect the time, manner, or place of any sale not made by the sheriff but required to be made at the same time, manner, or place as sheriff's sales.



§ 9-13-162. Continuance of sale from day to day

Any sheriff, coroner, constable, tax collector, guardian, trustee, or any other officer of this state, when selling property at public sale by virtue of any law of this state, may continue the sale from day to day until the sale is completed, provided that the trustee or other officer has given notice of the intended continuance in the advertisement of the sale.



§ 9-13-163. Sale of perishable property -- When and by whom ordered; where held

Whenever any personal property which is of a perishable nature or liable to deteriorate from keeping or the keeping of which is attended by expense is levied on by virtue of any fi. fa., attachment, or other process, and the defendant fails to recover possession of the same and it remains in the hands of the levying officer, upon the facts being made plainly to appear to the judge of the court from which the process has issued or to the judge of the superior court of the county or to the judge of the probate court of the county in which the levy has been made during the absence of the judge of the superior court, it shall be the duty of the judge to order a sale of the property. The sale shall be at the usual place of holding sheriff's sales for the county where the property is located.



§ 9-13-164. Sale of perishable property -- Advertisement; notice; disposition of proceeds

(a) The time and place of holding a sale under Code Section 9-13-163 shall be advertised at the courthouse and at two other public places at least ten days before the day of sale.

(b) The judge or judge of the probate court may order a sale of livestock, fruit, or other personal property in a perishable condition, after three days' notice.

(c) No judicial officer shall grant any order for the sale of personal property where the defendant in execution or other process or his attorney has not had at least two days' notice of applicant's intention to apply for such order, which notice shall specify the time and place of hearing. In cases of attachment for purchase money falling within this Code section, like notice shall be furnished the plaintiff or his attorney. In no case shall the notice be dispensed with, except where it is made to appear that it is impracticable to have the notice perfected or where the case is an urgent one, in which latter event the court may, in the exercise of a sound discretion, grant the order without notice.

(d) The money arising from the sale shall be held by the officer making the same, subject to the order of the court having jurisdiction of the same.



§ 9-13-165. Sale of perishable property -- Under tax executions

Whenever a tax fi. fa. is levied on property which is of a perishable nature or is liable to deteriorate in value from keeping or which is attended with expense in keeping, the same may be sold under Code Sections 9-13-163 and 9-13-164.



§ 9-13-166. Form of tender

Purchasers at judicial sales need not tender cash but, as an alternative, may tender a cashier's or certified check which is drawn for the amount of the purchase price and which is issued by or certified by any financial institution insured by the Federal Deposit Insurance Corporation or the Federal Savings and Loan Insurance Corporation.



§ 9-13-167. Purchaser to ascertain title and condition; under what conditions officer personally liable

(a) The purchaser shall look for himself as to the title and soundness of all property sold under judicial process.

(b) Actual fraud or misrepresentation by the officer or his agent may bind the officer personally. No covenant of warranty shall bind him individually unless made with that intention and for a valuable consideration.



§ 9-13-168. Obligations of purchaser

The purchaser at a judicial sale shall not be bound to look to the appropriation of the proceeds of the sale nor to the returns made by the officer, nor shall he be required to see that the officer has complied fully with all regulations prescribed in such cases. All such irregularities shall create questions and liabilities between the officer and the parties interested in the sale. An innocent purchaser shall be bound only to see that the officer has competent authority to sell and that he is apparently proceeding to sell under the prescribed forms.



§ 9-13-169. Note or memorandum unnecessary

No note or memorandum in writing shall be necessary to charge any person at a judicial sale.



§ 9-13-170. Liability for purchase money; officer's collection options

(a) Any person who becomes the purchaser of any real or personal property at any sale made at public outcry by any executor, administrator, or guardian or by any sheriff or other officer under and by virtue of any execution or other legal process, who fails or refuses to comply with the terms of the sale when requested to do so, shall be liable for the amount of the purchase money. It shall be at the option of the sheriff or other officer either to proceed against the purchaser for the full amount of the purchase money or to resell the real or personal property and then proceed against the first purchaser for any deficiency arising from the sale.

(b) The action provided for in subsection (a) of this Code section may be brought in the name of the sheriff or other officer making the sale for the use of the plaintiff or defendant in execution or any other person in interest, as the case may be.



§ 9-13-171. When defendant bound by sale under void process

Where property is sold under void process and the proceeds are applied to valid liens against the defendant or the defendant receives the benefit thereof, he shall be bound thereby if he is present and does not object to the sale.



§ 9-13-172. When execution sale set aside

Courts shall have full power over their officers making execution sales. Whenever the court is satisfied that a sale made under process is infected with fraud, irregularity, or error to the injury of either party, the court shall set aside the sale.



§ 9-13-172.1. "Eligible sale" defined; recision of sale; damages

(a) As used in this Code section, "eligible sale" means a judicial or nonjudicial sale that was conducted in the usual manner of a sheriff's sale and that was rescinded by the seller within 30 days after the sale but before the deed or deed under power has been delivered to the purchaser.

(b) Upon recision of an eligible sale, the seller shall return to the purchaser, within five days of the recision, all bid funds paid by the purchaser.

(c) Where the eligible sale was rescinded due to an automatic stay pursuant to the filing of bankruptcy by a person with an interest in the property, the damages that may be awarded to the purchaser in any civil action shall be limited to the amount of the bid funds tendered at the sale.

(d) Where the eligible sale was rescinded due to:

(1) The statutory requirements for the sale not being fulfilled;

(2) The default leading to the sale being cured prior to the sale; or

(3) The plaintiff in execution and the defendant in execution having agreed prior to the sale to cancel the sale based upon an enforceable promise by the defendant to cure the default,

the damages that may be awarded to the purchaser in any civil action shall be limited solely to the amount of the bid funds tendered at the sale plus interest on the funds at the rate of 18 percent annually, calculated daily. Notwithstanding any other provision of law, specific performance shall not be a remedy available under this Code section.



§ 9-13-173. Effect of judicial sale on title

A sale regularly made by virtue of judicial process issuing from a court of competent jurisdiction shall convey the title as effectually as if the sale were made by the person against whom the process was issued.



§ 9-13-174. When sheriff's successor empowered to make titles

If a sheriff fails to make titles to a purchaser, his successor in office may make them in the same manner as if he had sold the property.



§ 9-13-175. Duty of officer to place purchaser in possession; which persons officer may dispossess

When any sheriff or other officer sells any real estate or present interest in land by virtue of and under any execution or otherwise, it shall be his duty, upon application, to place the purchaser or his agent or attorney in possession of the real estate. To this end, the officer may dispossess the defendant, his heirs, his tenants, or his lessees, vendees, or assignees since the judgment. However, he may not dispossess other persons claiming under an independent title.



§ 9-13-176. How possession obtained after expiration of court term or replacement of officer

If the purchaser of real estate at sheriff's and other sales under execution fails to make application for possession thereof until the next term of the superior court after the sale has taken place or until the officer making the sale has gone out of office, the possession may be obtained only under an order of the superior court.



§ 9-13-177. Right to enforce covenants

The purchaser at a judicial sale may enforce any covenants of warranty running with the land which are incorporated in the previous title deeds.



§ 9-13-178. When title deeds prior to purchase must be proved

In all controversies in the courts of this state, the purchaser at a judicial sale shall not be required to show title deeds prior to his purchase unless it is necessary for his case to show good title in the person whose interest he purchased.












Chapter 14 - Habeas Corpus

Article 1 - General Provisions

§ 9-14-1. Who may seek writ

(a) Any person restrained of his liberty under any pretext whatsoever, except under sentence of a state court of record, may seek a writ of habeas corpus to inquire into the legality of the restraint.

(b) Any person alleging that another person in whom for any cause he is interested is kept illegally from the custody of the applicant may seek a writ of habeas corpus to inquire into the legality of the restraint.

(c) Any person restrained of his liberty as a result of a sentence imposed by any state court of record may seek a writ of habeas corpus to inquire into the legality of the restraint.



§ 9-14-2. Habeas corpus on account of detention of spouse or child

In all writs of habeas corpus sought on account of the detention of a spouse or child, the court on hearing all the facts may exercise its discretion as to whom the custody of the spouse or child shall be given and shall have the power to give the custody of a child to a third person.



§ 9-14-3. Petition for writ -- Contents

The application for the writ of habeas corpus shall be by petition in writing, signed by the applicant, his attorney or agent, or some other person in his behalf, and shall state:

(1) The name or description of the person whose liberty is restrained;

(2) The person restraining, the mode of restraint, and the place of detention as nearly as practicable;

(3) The cause or pretense of the restraint. If the restraint is under the pretext of legal process, a copy of the process must be annexed to the petition if this is within the power of the applicant;

(4) A distinct averment of the alleged illegality in the restraint or of any other reason why the writ of habeas corpus is sought; and

(5) A prayer for the writ of habeas corpus.



§ 9-14-4. Petition for writ -- Verification; to whom presented

The petition for the writ of habeas corpus must be verified by the oath of the applicant or some other person in his behalf. It may be presented to the judge of the superior court of the circuit in which the illegal detention exists who may order the party restrained of his liberty to be brought before him from any county in his circuit, or it may be presented to the judge of the probate court of the county, except in cases of capital felonies or in which a person is held for extradition under warrant of the Governor.



§ 9-14-5. When writ granted

When upon examination of the petition for a writ of habeas corpus it appears to the judge that the restraint of liberty is illegal, he shall grant the writ, requiring the person restraining the liberty of another or illegally detaining such person in his custody to bring the person before him at a time and place to be specified in the writ for the purpose of an examination into the cause of the detention.



§ 9-14-6. Form of writ

The writ of habeas corpus may be substantially as follows:

IN THE COURT OF COUNTY

STATE OF GEORGIA

A.B., )

Petitioner )

)

v. ) Civil action

)

C.D., ) File no.

Respondent )

WRIT OF HABEAS CORPUS

To C.D.:

You are hereby commanded to produce the body of , alleged to be

illegally detained by you, together with the cause of the detention, before

me on the day of , , at : .M., then and there to be

disposed of as the law directs.

Given under my hand and official signature, this day of , .

Judge



§ 9-14-7. Return day for writ

The return day of the writ of habeas corpus in civil cases shall always be within 20 days after the presentation of the petition therefor. The return day of the writ in criminal cases shall always be within eight days after the presentation of the petition therefor.



§ 9-14-8. Service of writ

The writ of habeas corpus shall be served by delivery of a copy thereof by any officer authorized to make a return of any process or by any other citizen. The entry of the officer or the affidavit of the citizen serving the writ shall be sufficient evidence of the service. The person serving the writ shall exhibit the original if required to do so. If personal service cannot be effected, the writ may be served by leaving a copy at the house, jail, or other place in which the party in whose behalf the writ issues is detained.



§ 9-14-9. When warrant for arrest of person detained to be issued along with writ

If the affidavit of the applicant to the effect that he has reason to apprehend that the party detaining or holding another in custody will remove him beyond the limits of the county or conceal him from the officers of the law is filed with the petition, the judge granting the writ shall at the same time issue his warrant directed to the sheriff, deputy sheriff, coroner, or any lawful constable of the county requiring the officers to search for and arrest the body of the person detained and to bring him before the judge to be disposed of as he may direct.



§ 9-14-10. Respondent's return to writ -- When and where made

The return of the party served with the writ shall be made at the time and place specified by the court. Two days from the time of service shall be allowed for every 20 miles which the party has to travel from the place of detention to the place appointed for the hearing. If service has not been made a sufficient time before the hearing to cover the time allowed in this Code section to reach the place of hearing, the return shall be made within the time so allowed immediately after the service.



§ 9-14-11. Respondent's return to writ -- Verification; production of person detained

Every return to a writ of habeas corpus shall be under oath. If the custody or detention of the party on whose behalf the writ issues is admitted, his body shall be produced unless prevented by providential cause or prohibited by law.



§ 9-14-12. Respondent's return to writ -- Statement of transfer of custody; procedure when transfer made to avoid writ

If the return denies the custody or detention of the person in question, it shall further state distinctly the latest date, if ever, at which custody was had and when and to whom custody was transferred. If it appears that a transfer of custody was made to avoid the writ of habeas corpus, the party making the return may be imprisoned, in the discretion of the judge hearing the case, until the body of the party kept or detained is produced.



§ 9-14-13. Production of legal process

In every case in which detention is justified under legal process, the legal process shall be produced and submitted to the judge at the hearing of the return.



§ 9-14-14. Hearing of issue

If the return denies any of the material facts stated in the petition or alleges other facts upon which issue is taken, the judge hearing the return may in a summary manner hear testimony as to the issue. To that end, he may compel the attendance of witnesses and the production of papers, may adjourn the examination of the question, or may exercise any other power of a court which the principles of justice may require.



§ 9-14-15. To whom notice of hearing given

If the person who is the subject of a petition for the writ of habeas corpus is detained upon a criminal charge and the district attorney is in the county, he shall be notified of the hearing. If he is not, the notice shall be given to the prosecutor of the criminal charge.



§ 9-14-16. When person not to be discharged

No person shall be discharged upon the hearing of a writ of habeas corpus in the following cases:

(1) When he is imprisoned under lawful process issued from a court of competent jurisdiction unless his case is one in which bail is allowed and proper bail is tendered;

(2) By reason of any irregularity in the warrant or commitment where the same substantially conforms to the requirements of law;

(3) For want of bond to prosecute;

(4) When the person is imprisoned under a bench warrant which is regular upon its face;

(5) By reason of any misnomer in the warrant or commitment when the court is satisfied that the person detained is the party charged with the offense;

(6) When the person is in custody for a contempt of court and the court has not exceeded its jurisdiction in the length of the imprisonment imposed; or

(7) In any other case in which it appears that the detention is authorized by law.



§ 9-14-17. Discharge for defect in affidavit, warrant, or commitment

If the person in question is detained upon a criminal charge and it appears to the court that there is probable cause for his detention, he shall not be discharged for any defect in the affidavit, warrant, or commitment until a reasonable time has been given to the prosecutor to remedy the defect by a new proceeding.



§ 9-14-18. Discharge after arrest for offense committed in another state

If a person is arrested on suspicion of the commission of an offense in another state and the suspicion is reasonable, the person shall not be discharged until a sufficient time has been given for a demand to be made on the Governor for his rendition.



§ 9-14-19. Powers of court in cases not covered by Code Sections 9-14-16 through 9-14-18

In cases other than those specified in Code Sections 9-14-16, 9-14-17, and 9-14-18, the judge hearing the return shall discharge, remand, or admit the person in question to bail or shall deliver him to the custody of the officer or person entitled thereto, as the principles of law and justice may require.



§ 9-14-20. Recordation of proceedings by clerk of court; fees

In all habeas corpus cases, the proceedings shall be returned to the clerk of the superior court of the county the judge of which heard the same or to the probate court if the case was heard by the judge of the probate court and shall be recorded by such officer as are other cases. For such services, the officer shall receive the fees provided by Code Section 15-6-77.



§ 9-14-21. Costs of proceedings

The judge hearing the return to a writ of habeas corpus may in his discretion award the costs of the proceeding against either party and may order execution to issue therefor by the clerk.



§ 9-14-22. Appeals; speedy hearing; transmittal of remittitur

(a) Appeals in habeas corpus cases shall be governed, in all respects where applicable, by the laws in reference to appeals in other cases regarding the practice in the lower courts and in the Supreme Court relating to the time and manner of signing, filing, serving, transmitting, and hearing.

(b) It shall be the duty of the Supreme Court to give a speedy hearing and determination in habeas corpus cases either under existing rules or under special rules to be formulated by the court for such purpose.

(c) If the judgment of the court below is affirmed by the Supreme Court, the clerk of the Supreme Court shall promptly transmit the remittitur to the clerk of the court from which the appeal was taken. Upon the receipt of the remittitur, the clerk shall notify the judge of the court who shall have full power to pass an order, sentence, or judgment necessary to carry into execution the judgment of the court.



§ 9-14-23. Attachment for contempt for disobedience of writ

Any person disregarding the writ of habeas corpus in any manner whatever shall be liable to attachment for contempt, issued by the judge granting the writ, under which attachment the person may be imprisoned until he complies with the legal requirements of the writ.






Article 2 - Procedure for Persons Under Sentence of State Court of Record

§ 9-14-40. Legislative intent

(a) The General Assembly finds that:

(1) Expansion of the scope of habeas corpus in federal court by decisions of the United States Supreme Court together with other decisions of the court substantially curtailing the doctrine of waiver of constitutional rights by an accused and limiting the requirement of exhaustion of state remedies to those currently available have resulted in an increasingly large number of convictions of the courts of this state being collaterally attacked by federal habeas corpus based upon issues and contentions not previously presented to or passed upon by courts of this state;

(2) The increased reliance upon federal courts tends to weaken state courts as instruments for the vindication of constitutional rights with a resultant deterioration of the federal system and federal-state relations; and

(3) To alleviate such problems, it is necessary that the scope of state habeas corpus be expanded and the state doctrine of waiver of rights be modified.

(b) The General Assembly further finds that expansion of state habeas corpus to include many sharply contested issues of a factual nature requires that only the superior courts have jurisdiction of such cases.



§ 9-14-41. Article as exclusive procedure

Notwithstanding the other provisions of this chapter, this article provides the exclusive procedure for seeking a writ of habeas corpus for persons whose liberty is being restrained by virtue of a sentence imposed against them by a state court of record.



§ 9-14-42. Grounds for writ; waiver of objection to jury composition

(a) Any person imprisoned by virtue of a sentence imposed by a state court of record who asserts that in the proceedings which resulted in his conviction there was a substantial denial of his rights under the Constitution of the United States or of this state may institute a proceeding under this article.

(b) The right to object to the composition of the grand or trial jury will be deemed waived under this Code section unless the person challenging the sentence shows in the petition and satisfies the court that cause exists for his being allowed to pursue the objection after the conviction and sentence have otherwise become final.

(c) Any action brought pursuant to this article shall be filed within one year in the case of a misdemeanor, except as otherwise provided in Code Section 40-13-33, or within four years in the case of a felony, other than one challenging a conviction for which a death sentence has been imposed or challenging a sentence of death, from:

(1) The judgment of conviction becoming final by the conclusion of direct review or the expiration of the time for seeking such review; provided, however, that any person whose conviction has become final as of July 1, 2004, regardless of the date of conviction, shall have until July 1, 2005, in the case of a misdemeanor or until July 1, 2008, in the case of a felony to bring an action pursuant to this Code section;

(2) The date on which an impediment to filing a petition which was created by state action in violation of the Constitution or laws of the United States or of this state is removed, if the petitioner was prevented from filing such state action;

(3) The date on which the right asserted was initially recognized by the Supreme Court of the United States or the Supreme Court of Georgia, if that right was newly recognized by said courts and made retroactively applicable to cases on collateral review; or

(4) The date on which the facts supporting the claims presented could have been discovered through the exercise of due diligence.

(d) At the time of sentencing, the court shall inform the defendant of the periods of limitation set forth in subsection (c) of this Code section.



§ 9-14-43. Jurisdiction and venue

A petition brought under this article must be filed in the superior court of the county in which the petitioner is being detained. The superior courts of such counties shall have exclusive jurisdiction of habeas corpus actions arising under this article. If the petitioner is not in custody or is being detained under the authority of the United States, any of the several states other than Georgia, or any foreign state, the petition must be filed in the superior court of the county in which the conviction and sentence which is being challenged was imposed.



§ 9-14-44. Petition -- Contents and verification

A petition brought under this article shall identify the proceeding in which the petitioner was convicted, give the date of rendition of the final judgment complained of, clearly set forth the respects in which the petitioner's rights were violated, and state with specificity which claims were raised at trial or on direct appeal, providing appropriate citations to the trial or appellate record. The petition shall have attached thereto affidavits, records, or other evidence supporting its allegations or shall state why the same are not attached. The petition shall identify any previous proceedings that the petitioner may have taken to secure relief from his or her conviction and, in the case of prior habeas corpus petitions, shall state which claims were previously raised. Argument and citations of authorities shall be omitted from the petition; however, a brief may be submitted in support of the petition setting forth any applicable argument. The petition must be verified by the oath of the applicant or of some other person in his or her behalf.



§ 9-14-45. Petition -- Service

Service of a petition brought under this article shall be made upon the person having custody of the petitioner. If the petitioner is being detained under the custody of the Department of Corrections, an additional copy of the petition shall be served on the Attorney General. If the petitioner is being detained under the custody of some authority other than the Department of Corrections, an additional copy of the petition shall be served upon the district attorney of the county in which the petition is filed. Service upon the Attorney General or the district attorney may be had by mailing a copy of the petition and a proper certificate of service.



§ 9-14-46. Custody and production of petitioner

Custody and control of the petitioner shall be retained by the Department of Corrections or other authority having custody of the petitioner. It shall be the duty of the department or authority to produce the petitioner at such times and places as the court may direct.



§ 9-14-47. Time for answer and hearing

Except as otherwise provided in Code Section 9-14-47.1 with respect to petitions challenging for the first time state court proceedings resulting in a sentence of death, within 20 days after the filing and docketing of a petition under this article or within such further time as the court may set, the respondent shall answer or move to dismiss the petition. The court shall set the case for a hearing on the issues within a reasonable time after the filing of defensive pleadings.



§ 9-14-47.1. Petitions challenging for the first time state court proceedings resulting in a death sentence

(a) In petitions filed under this article challenging for the first time state court proceedings resulting in a death sentence, the provisions of this article shall apply except as specifically provided otherwise in this Code section.

(b) Within ten days of the filing of a petition challenging for the first time state court proceedings resulting in a death sentence, the superior court clerk of the county where the petition is filed shall give written notice to The Council of Superior Court Judges of Georgia of the filing of the petition which shall serve as a request for judicial assistance under paragraph (3) of subsection (b) of Code Section 15-1-9.1. Within 30 days of receipt of such notice, the president of the council shall, under guidelines promulgated by the executive committee of the council, assign the case to a judge of a circuit other than the circuit in which the conviction and sentence were imposed.

(c) The Council of Superior Court Judges of Georgia shall establish, by uniform court rules, appropriate time periods and schedules applicable to petitions filed on or after January 1, 1996, challenging for the first time state court proceedings resulting in a sentence of death. Such rules shall be adopted by the Supreme Court of Georgia on or before December 31, 1995. Such new time periods and schedules shall include, but specifically not be limited to, the following:

(1) Respondent's filing of an answer or motion to dismiss the petition;

(2) Petitioner's filing of any amendments to the petition;

(3) Filing by either party of motions and responses to motions;

(4) Scheduling and conducting of evidentiary hearings; and

(5) Date of final order.

(d) In petitions filed under this article challenging for a second or subsequent time a state court proceeding resulting in a death sentence, the petitioner shall not be entitled to invoke any of the provisions set forth in this Code section to delay the proceedings. To the extent the court deems it necessary to have an evidentiary hearing on any such petition, the court shall expedite the proceedings and the time limits shall not exceed those set for initial petitions.



§ 9-14-48. Hearing; evidence; depositions; affidavits; determination of compliance with procedural rules; disposition

(a) The court may receive proof by depositions, oral testimony, sworn affidavits, or other evidence. No other forms of discovery shall be allowed except upon leave of court and a showing of exceptional circumstances.

(b) The taking of depositions or depositions upon written questions by either party shall be governed by Code Sections 9-11-26 through 9-11-32 and 9-11-37; provided, however, that the time allowed in Code Section 9-11-31 for service of cross-questions upon all other parties shall be ten days from the date the notice and written questions are served.

(c) If sworn affidavits are intended by either party to be introduced into evidence, the party intending to introduce such an affidavit shall cause it to be served upon the opposing party at least ten days in advance of the date set for a hearing in the case. The affidavit so served shall include the address and telephone number of the affiant, home or business, if known, to provide the opposing party a reasonable opportunity to contact the affiant; failure to include this information in any affidavit shall render the affidavit inadmissible. The affidavit shall also be accompanied by a notice of the party's intention to introduce it into evidence. The superior court judge considering the petition for writ of habeas corpus may resolve disputed issues of fact upon the basis of sworn affidavits standing by themselves.

(d) The court shall review the trial record and transcript of proceedings and consider whether the petitioner made timely motion or objection or otherwise complied with Georgia procedural rules at trial and on appeal and whether, in the event the petitioner had new counsel subsequent to trial, the petitioner raised any claim of ineffective assistance of trial counsel on appeal; and absent a showing of cause for noncompliance with such requirement, and of actual prejudice, habeas corpus relief shall not be granted. In all cases habeas corpus relief shall be granted to avoid a miscarriage of justice. If the court finds in favor of the petitioner, it shall enter an appropriate order with respect to the judgment or sentence challenged in the proceeding and such supplementary orders as to rearraignment, retrial, custody, or discharge as may be necessary and proper.

(e) A petition, other than one challenging a conviction for which a death sentence has been imposed or challenging a sentence of death, may be dismissed if there is a particularized showing that the respondent has been prejudiced in its ability to respond to the petition by delay in its filing unless the petitioner shows by a preponderance of the evidence that it is based on grounds of which he or she could not have had knowledge by the exercise of reasonable diligence before the circumstances prejudicial to the respondent occurred. This subsection shall apply only to convictions had before July 1, 2004.



§ 9-14-49. Findings of fact and conclusions of law

After reviewing the pleadings and evidence offered at the trial of the case, the judge of the superior court hearing the case shall make written findings of fact and conclusions of law upon which the judgment is based. The findings of fact and conclusions of law shall be recorded as part of the record of the case.



§ 9-14-50. Transcription of proceedings

All trials held under this article shall be transcribed by a court reporter designated by the superior court hearing the case.



§ 9-14-51. Effect of failure to raise grounds for relief in original or amended petition

All grounds for relief claimed by a petitioner for a writ of habeas corpus shall be raised by a petitioner in his original or amended petition. Any grounds not so raised are waived unless the Constitution of the United States or of this state otherwise requires or unless any judge to whom the petition is assigned, on considering a subsequent petition, finds grounds for relief asserted therein which could not reasonably have been raised in the original or amended petition.



§ 9-14-52. Appeal procedure; application to Supreme Court by petitioner for certificate of probable cause; effect of appeal by respondent

(a) Appeals in habeas corpus cases brought under this article shall be governed by Chapter 6 of Title 5 except that as to final orders of the court which are adverse to the petitioner no appeal shall be allowed unless the Supreme Court of this state issues a certificate of probable cause for the appeal.

(b) If an unsuccessful petitioner desires to appeal, he must file a written application for a certificate of probable cause to appeal with the clerk of the Supreme Court within 30 days from the entry of the order denying him relief. The petitioner shall also file within the same period a notice of appeal with the clerk of the concerned superior court. The Supreme Court shall either grant or deny the application within a reasonable time after filing. In order for the Supreme Court to consider fully the request for a certificate, the clerk of the concerned superior court shall forward, as in any other case, the record and transcript, if designated, to the clerk of the Supreme Court when a notice of appeal is filed. The clerk of the concerned superior court need not prepare and retain and the court reporter need not file a copy of the original record and a copy of the original transcript of proceedings. The clerk of the Supreme Court shall return the original record and transcript to the clerk of the concerned superior court upon completion of the appeal if the certificate is granted. If the Supreme Court denies the application for a certificate of probable cause, the clerk of the Supreme Court shall return the original record and transcript and shall notify the clerk of the concerned superior court and the parties to the proceedings below of the determination that probable cause does not exist for appeal.

(c) If the trial court finds in favor of the petitioner, no certificate of probable cause need be obtained by the respondent as a condition precedent to appeal. A notice of appeal filed by the respondent shall act as a supersedeas and shall stay the judgment of the superior court until there is a final adjudication by the Supreme Court; provided, however, that, while such case is on appeal, the petitioner may be released on bail as is provided in criminal cases except when the petitioner has been convicted of a crime which the Supreme Court has jurisdiction to consider on direct appeal. The right to bail and the amount of bond shall be within the discretion of the judge of the superior court in which the sentence successfully challenged under this article was originally imposed.



§ 9-14-53. Reimbursement to counties for habeas corpus costs

Each county of this state shall be reimbursed from state funds for court costs both at the trial level and in any appellate court for each writ of habeas corpus sought in the superior court of the county by indigent petitioners when the granting of the writ is denied or when the court costs are cast upon the respondent, but such reimbursement shall not exceed $10,000.00 per annum total for each county. By not later than September 1 of each calendar year, the clerk of the superior court of each county shall send a certified list to The Council of Superior Court Judges of Georgia of each writ of habeas corpus sought in the superior court of the county during the 12 month period immediately preceding July 1 of that calendar year by indigent petitioners for which the granting of the writ was denied or for which the court costs were cast upon the respondent; and such list shall include the court costs both at the trial level and in any appellate court for each such writ of habeas corpus. By not later than December 15 of each calendar year, the council shall pay to the county from funds appropriated or otherwise made available for the operation of the superior courts the reimbursement as set forth in the certified list, subject to the maximum reimbursement provided for in this Code section. The list sent to the council as provided in this Code section shall be certified as correct by the governing authority of the county and by the judge of the superior court of the county. The council is authorized to devise and make available to the counties such forms as may be reasonably necessary to carry out this Code section and to establish such procedures as may be reasonably necessary for such purposes. This Code section shall not be construed to amend or repeal the provisions of Code Section 15-6-28 or any other provision of law for funds for any judicial circuit.









Chapter 15 - Court and Litigation Costs

§ 9-15-1. Which party liable for costs

In all civil cases in any of the courts of this state, except as otherwise provided, the party who dismisses, loses, or is cast in the action shall be liable for the costs thereof.



§ 9-15-2. Affidavit of indigence; procedure when filing party not represented by counsel

(a) (1) When any party, plaintiff or defendant, in any action or proceeding held in any court in this state is unable to pay any deposit, fee, or other cost which is normally required in the court, if the party shall subscribe an affidavit to the effect that because of his indigence he is unable to pay the costs, the party shall be relieved from paying the costs and his rights shall be the same as if he had paid the costs.

(2) Any other party at interest or his agent or attorney may contest the truth of an affidavit of indigence by verifying affirmatively under oath that the same is untrue. The issue thereby formed shall be heard and determined by the court, under the rules of the court. The judgment of the court on all issues of fact concerning the ability of a party to pay costs or give bond shall be final.

(b) In the absence of a traverse affidavit contesting the truth of an affidavit of indigence, the court may inquire into the truth of the affidavit of indigence. After a hearing, the court may order the costs to be paid if it finds that the deposit, fee, or other costs can be paid and, if the costs are not paid within the time permitted in such order, may deny the relief sought.

(c) The adjudication of the issue of indigence shall not affect a decision on the merits of the pending action.

(d) When a civil action is presented for filing under this Code section by a party who is not represented by an attorney, the clerk of court shall not file the matter but shall present the complaint or other initial pleading to a judge of the court. The judge shall review the pleading and, if the judge determines that the pleading shows on its face such a complete absence of any justiciable issue of law or fact that it cannot be reasonably believed that the court could grant any relief against any party named in the pleading, then the judge shall enter an order denying filing of the pleading. If the judge does not so find, then the judge shall enter an order allowing filing and shall return the pleading to the clerk for filing as in other cases. An order denying filing shall be appealable in the same manner as an order dismissing an action.



§ 9-15-3. When costs may be demanded

The several officers of court are prohibited from demanding the costs in any civil case or any part thereof until after judgment in the same, except as otherwise provided by law.



§ 9-15-4. Deposit prior to filing by clerk; exception if affidavit of indigence filed; repayment of excess; exemptions

(a) A clerk of the superior court shall not be required to file any civil case or proceeding until the fee required by Code Section 15-6-77 and Code Section 15-6-77.2, relating to fees of clerks of the superior courts, has been paid to the clerk. The fee shall not be required if the party desiring to file the case or proceeding is unable because of his indigence to pay the fee and the party files with the clerk an affidavit to such effect.

(b) The deposit required to be filed by this Code section shall not affect any other law which requires a deposit in excess of or in addition to the deposit of cost required by this Code section.

(c) Nothing contained in this Code section shall be deemed to require a deposit of cost by the state, its agencies, or its political subdivisions; and, without limiting the generality of the foregoing, no clerk of any court shall be authorized to require any deposit of costs in any action or proceeding for the collection of criminal penalties as authorized under Code Section 42-8-34.2.



§ 9-15-5. Deposit by nonresident plaintiff; additional deposit; refund of excess

Reserved. Repealed by Ga. L. 1981, p. 1396, § 23, effective July 1, 1981.



§ 9-15-6. Liability of attorney of nonresident plaintiff for costs; prior payment of costs in action brought by nonresident attorney and plaintiff

(a) When any attorney institutes an action in any of the courts of this state for any person who resides outside this state, the attorney shall be liable to pay all costs of the officers of court in the event that the action is dismissed or the plaintiff is cast in the action.

(b) When the plaintiff and his attorney both reside outside the limits of this state, the proper officers may demand their full costs before they shall be bound to perform any service in any case commenced by the nonresident attorney or plaintiff.



§ 9-15-7. Liability of attorney guilty of willful neglect or misconduct for costs

If any plaintiff is involuntarily dismissed or cast in the action by reason of the willful neglect or misconduct of his attorney, his attorney shall be liable for the costs which may have accrued in the case. In like manner, if any defendant is cast in the action by reason of the willful neglect or misconduct of his attorney, his attorney shall be liable for the costs thereof.



§ 9-15-8. Liability for costs of witnesses of adverse party

No party plaintiff or defendant shall be liable for the costs of any witness of the adverse party unless the witness is subpoenaed, sworn, and examined on the trial of the case or unless the plaintiff voluntarily dismisses his case before trial. No party shall be liable for the costs of more than two witnesses to the same point unless the court certifies that the question at issue was of such a character as rendered a greater number of witnesses necessary.



§ 9-15-9. Costs when recovery on contract is less than $50.00

When any action ex contractu is brought in the superior or state court and the verdict of the jury, unreduced by setoff or payment pending the action, is for a sum under $50.00, the defendant shall not be charged with more costs than would have necessarily accrued if the case had been heard before a magistrate. The remainder of the court costs shall be paid by the plaintiff and may be retained out of the sum recovered by the plaintiff and, if that is insufficient, judgment shall be entered by the court against the plaintiff for the balance.



§ 9-15-10. Costs in personal actions when damages are less than $10.00

(a) In all actions for slanderous words, in any court having jurisdiction of the same, if the jury renders a verdict under $10.00, the plaintiff shall have and recover no more costs than damages.

(b) In actions of assault and battery and in all other personal actions wherein the jury upon the trial thereof finds the damages to be less than $10.00, the plaintiff shall recover no more costs than damages unless the judge, at the trial thereof, finds and certifies on the record that an aggravated assault and battery was proved.



§ 9-15-11. Inclusion of costs in judgment; itemization and endorsement on execution

When a case is disposed of, the costs, including fees of witnesses, shall be included in the judgment against the party voluntarily dismissing, being involuntarily dismissed, or cast in the action. It shall be the duty of the clerk of the court, of the magistrate, or of any other officer who may issue an execution to endorse on the execution at the time it is issued the date and amount of the judgment, the items of the bill of cost, written in words, and the amount of each item distinctly stated in figures. No costs or items of costs shall in any case be demanded by any officer unless they are itemized and endorsed as provided in this Code section.



§ 9-15-12. Liability of plaintiff and attorney for costs when execution returned unsatisfied

If execution issues on a judgment recovered by the plaintiff against the defendant and the executing officer returns the same marked "No property to be found," a fi. fa. may issue against the plaintiff for the purpose of recovering the costs from him; and, if the plaintiff resides outside the state, the fi. fa. shall issue against his attorney also.



§ 9-15-13. Judgment and execution against attorney for costs

In all cases in which it is made to appear that an attorney is liable for costs, the court shall, on motion, order a judgment and execution against him for the same.



§ 9-15-14. Litigation costs and attorney's fees assessed for frivolous actions and defenses

(a) In any civil action in any court of record of this state, reasonable and necessary attorney's fees and expenses of litigation shall be awarded to any party against whom another party has asserted a claim, defense, or other position with respect to which there existed such a complete absence of any justiciable issue of law or fact that it could not be reasonably believed that a court would accept the asserted claim, defense, or other position. Attorney's fees and expenses so awarded shall be assessed against the party asserting such claim, defense, or other position, or against that party's attorney, or against both in such manner as is just.

(b) The court may assess reasonable and necessary attorney's fees and expenses of litigation in any civil action in any court of record if, upon the motion of any party or the court itself, it finds that an attorney or party brought or defended an action, or any part thereof, that lacked substantial justification or that the action, or any part thereof, was interposed for delay or harassment, or if it finds that an attorney or party unnecessarily expanded the proceeding by other improper conduct, including, but not limited to, abuses of discovery procedures available under Chapter 11 of this title, the "Georgia Civil Practice Act." As used in this Code section, "lacked substantial justification" means substantially frivolous, substantially groundless, or substantially vexatious.

(c) No attorney or party shall be assessed attorney's fees as to any claim or defense which the court determines was asserted by said attorney or party in a good faith attempt to establish a new theory of law in Georgia if such new theory of law is based on some recognized precedential or persuasive authority.

(d) Attorney's fees and expenses of litigation awarded under this Code section shall not exceed amounts which are reasonable and necessary for defending or asserting the rights of a party. Attorney's fees and expenses of litigation incurred in obtaining an order of court pursuant to this Code section may also be assessed by the court and included in its order.

(e) Attorney's fees and expenses under this Code section may be requested by motion at any time during the course of the action but not later than 45 days after the final disposition of the action.

(f) An award of reasonable and necessary attorney's fees or expenses of litigation under this Code section shall be determined by the court without a jury and shall be made by an order of court which shall constitute and be enforceable as a money judgment.

(g) Attorney's fees and expenses of litigation awarded under this Code section in a prior action between the same parties shall be treated as court costs with regard to the filing of any subsequent action.

(h) This Code section shall not apply to proceedings in magistrate courts. However, when a case is appealed from the magistrate court, the appellee may seek litigation expenses incurred below if the appeal lacks substantial justification.



§ 9-15-15. Attorney's fees and expenses assessed in civil actions brought against judicial officers

(a) When any civil action is brought against a judicial officer, other than an action for quo warranto, mandamus, or an action brought under Title 42, Section 1983 of the United States Code, and such action arises out of the performance of the judicial officer's official duties, the plaintiff shall be liable for all attorney's fees and expenses incurred in the defense of the action if the action is concluded in favor of the judicial officer, and the court finds that an attorney or party brought an action that lacked substantial justification or that the action, or any part of the action, was interposed for delay or harassment. As used in this Code section, "lacked substantial justification" means substantially frivolous, substantially groundless, or substantially vexatious. For purposes of this Code section, judicial officers shall include justices and judges of the appellate courts of Georgia and judges of the superior, state, probate, juvenile, magistrate, and municipal courts.

(b) The provisions of subsection (a) of this Code section shall apply both with respect to actions brought against a judicial officer in his or her official capacity and with respect to actions brought against a judicial officer in his or her individual capacity where the action arises out of the performance of the judicial officer's official duties.

(c) Recovery may be had under subsection (a) of this Code section by the state or by a unit of local government with respect to attorney's fees and expenses incurred by the state or by the unit of local government. Where recovery by a governmental unit is so authorized, recovery shall be authorized for attorney's fees paid to outside counsel as well as for compensation paid to counsel employed by the governmental unit. Recovery may also be had under subsection (a) of this Code section with respect to attorney's fees and expenses personally incurred by a judicial officer. Recovery under subsection (a) of this Code section shall include any attorney's fees and expenses incurred in appellate proceedings arising out of an action subject to this Code section.

(d) When a civil action against a judicial officer, other than an action for quo warranto, mandamus, or an action brought under Title 42, Section 1983 of the United States Code, which action arises out of the performance of the judicial officer's official duties is presented for filing, the clerk of court shall file the matter but shall present the complaint or other initial pleading to the district court administrator for the judicial circuit where the action was filed, to assign to a superior court judge of that circuit. If the action is filed against a judge or justice of an appellate court, the chief judge or justice shall assign the matter to a member of that court. The judge shall review the pleading, and, if the judge determines that the pleading shows on its face such a complete absence of any justiciable issue of law or fact that it cannot be reasonably believed that the court could grant any relief against any party named in the pleading, then the judge shall enter an order dismissing the pleading. An order dismissing the pleading shall be appealable in the same manner as an order dismissing an action.

(e) Attorney's fees and expenses under this Code section may be requested by motion at any time during the course of the action but not later than 45 days after the final disposition of the action.

(f) An award of reasonable and necessary attorney's fees or expenses of litigation under this Code section shall be determined by the court without a jury and shall be made by an order of court which shall constitute and be enforceable as a money judgment.






Chapter 16 - Uniform Civil Forfeiture Procedure Act

§ 9-16-1. Short title

This chapter shall be known and may be cited as the "Georgia Uniform Civil Forfeiture Procedure Act."



§ 9-16-2. Definitions

As used in this chapter, the term:

(1) (A) "Beneficial interest" means either of the following:

(i) The interest of a person as a beneficiary under any written trust arrangement pursuant to which a trustee holds legal or record title to real property for the benefit of such person; or

(ii) The interest of a person under any other written form of express fiduciary arrangement pursuant to which any other person holds legal or record title to real property for the benefit of such person.

(B) Such term shall not include the interest of a stockholder in a corporation, the interest of a partner in either a general partnership or limited partnership, or an equitable interest.

(2) "Civil forfeiture proceeding" means a quasi-judicial forfeiture initiated pursuant to Code Section 9-16-11 or a complaint for forfeiture initiated pursuant to Code Section 9-16-12 or 9-16-13.

(3) "Costs" means, but shall not be limited to:

(A) All expenses associated with the seizure, towing, storage, maintenance, custody, preservation, operation, or sale of property; and

(B) Satisfaction of any security interest or lien not subject to forfeiture under this chapter.

(4) "Court costs" means, but shall not be limited to:

(A) Charges and fees taxed by the court, including filing, transcription, and court reporter fees, and advertisement costs; and

(B) Payment of receivers, conservators, appraisers, accountants, or trustees appointed by the court pursuant to Code Section 9-16-10 or 9-16-14.

(5) "Financial institution" means a bank, trust company, national banking association, industrial bank, savings institution, or credit union chartered and supervised under state or federal law.

(6) "Governmental agency" means any department, office, council, commission, committee, authority, board, bureau, or division of the executive, judicial, or legislative branch of a state, the United States, or any political subdivision thereof.

(7) "Interest holder" means a secured party within the meaning of Code Section 11-9-102, the claim of a beneficial interest, or a perfected encumbrance pertaining to an interest in property.

(8) "Owner" means a person, other than an interest holder, who has an interest in property and is in compliance with any statute requiring its recordation or reflection in public records in order to perfect the interest against a bona fide purchaser for value.

(9) "Proceeds" means property derived directly or indirectly from, maintained by, or realized through an act or omission relating to criminal conduct and includes any benefit, interest, or property of any kind without reduction for expenses incurred for acquisition, maintenance, or any other purpose.

(10) "Property" means anything of value and includes any interest in anything of value, including real property and any fixtures thereon, and tangible and intangible personal property, including but not limited to currency, instruments, securities, or any other kind of privilege, interest, claim, or right.

(11) "Real property" means any real property situated in this state or any interest in such real property, including, but not limited to, any lease of or mortgage upon such real property.

(12) "State attorney" means a district attorney of this state or his or her designee or, when specifically authorized by law, the Attorney General or his or her designee.

(13) (A) "Trustee" means either of the following:

(i) Any person who holds legal or record title to real property for which any other person has a beneficial interest; or

(ii) Any successor trustee or trustees to any of the foregoing persons.

(B) Such term shall not include the following:

(i) Any person appointed or acting as:

(I) A guardian, conservator, or personal representative under Title 29 or Chapters 1 through 11 of Title 53, the "Revised Probate Code of 1998"; or

(II) A personal representative under former Chapter 6 of Title 53 as such existed on December 31, 1997; or

(ii) Any person appointed or acting as a trustee of any testamentary trust or as trustee of any indenture of trust under which any bonds are issued.

(14) "United States" means the United States and its territories and possessions, the 50 states, and the District of Columbia.



§ 9-16-3. Jurisdiction

(a) A civil forfeiture proceeding shall be filed by a state attorney in the name of the State of Georgia in any superior court of this state and may be brought:

(1) In the case of an in rem action, in the judicial circuit where the property is located;

(2) In the case of an in personam action, in the judicial circuit in which the defendant resides; or

(3) By the state attorney having jurisdiction over any offense which arose out of the same conduct which made the property subject to forfeiture.

(b) If more than one state attorney has jurisdiction to file a civil forfeiture proceeding, the state attorney having primary jurisdiction over the conduct giving rise to the forfeiture shall, in the event of a conflict, have priority over any other state attorney.

(c) A civil forfeiture proceeding may be compromised or settled in the same manner as other civil actions.



§ 9-16-4. Venue

A complaint for forfeiture pursuant to Code Section 9-16-12 or 9-16-13 shall be tried:

(1) If the complaint for forfeiture is in rem against real property, in the county where the property is located, except where a single tract is divided by a county line, in which case the superior court of either county shall have jurisdiction;

(2) If the complaint for forfeiture is in rem against tangible or intangible personal property, in any county where the property is located or will be located during the pendency of the action; or

(3) If the complaint for forfeiture is in personam, as provided in Article VI, Section II of the Constitution.



§ 9-16-5. Notice to owner of seizure of vehicle

If a seized vehicle is registered to a person or entity that was not present at the scene of the seizure and whose conduct did not give rise to the seizure, the seizing officer or his or her designee shall make a reasonable effort to determine the name of the registered owner of the seized vehicle and, upon learning such registered owner's telephone number or address, inform such registered owner that the vehicle has been seized.



§ 9-16-6. Seizure of property

(a) Property subject to forfeiture may be seized by any law enforcement officer of this state or any political subdivision thereof who has power to make arrests or execute process or a search warrant issued by any court having jurisdiction over the property. A court issued warrant authorizing seizure of property subject to forfeiture may be issued on an affidavit demonstrating that probable cause exists for its forfeiture or that the property has been the subject of a previous final judgment of forfeiture in the courts of the United States. The court may order that the property be seized on such terms and conditions as are reasonable.

(b) Property subject to forfeiture may be seized without process if probable cause exists to believe that the property is subject to forfeiture or the seizure is incident to an arrest or search pursuant to a search warrant or to an inspection under an inspection warrant.

(c) The court's jurisdiction over any civil forfeiture proceeding shall not be affected by a seizure in violation of the Constitution of Georgia or the Constitution of the United States made with process or in a good faith belief of probable cause.



§ 9-16-7. Reporting of seizure; role of state attorney

(a) When property that is intended to be forfeited is taken by any law enforcement officer of this state, within 30 days thereof the seizing officer shall, in writing, report the fact of seizure and conduct an inventory and estimate the value of the property seized and provide such information to the district attorney of the judicial circuit having jurisdiction in the county where the seizure was made.

(b) Within 60 days from the date of seizure, the state attorney shall:

(1) Initiate a quasi-judicial forfeiture as provided for in Code Section 9-16-11; or

(2) File a complaint for forfeiture as provided for in Code Section 9-16-12 or 9-16-13.

(c) If the seizing officer fails to comply with subsection (a) of this Code section or the state attorney fails to comply with subsection (b) of this Code section, the property shall be released on the request of an owner or interest holder, pending a complaint for forfeiture pursuant to Code Section 9-16-12 or 9-16-13, unless the property is being held as evidence. When the court releases property pursuant to this subsection, upon application by the state attorney, it may impose conditions as specified in paragraph (1) of Code Section 9-16-14.



§ 9-16-8. Forfeiture lien

(a) A state attorney may file, without a filing fee, a forfeiture lien upon the initiation of any civil forfeiture proceeding or criminal proceeding or upon seizure for forfeiture. The forfeiture lien filing shall constitute notice to any person claiming an interest in the property owned by the named person. The forfeiture lien shall include the following information:

(1) The name of each person who has a known interest in the seized property and, in the discretion of the state attorney, any alias and any corporations, partnerships, trusts, or other entities, including nominees, that are either owned entirely or in part or controlled by such persons; and

(2) A description of the property, the value of the property claimed by the state attorney, the name of the court where the civil forfeiture proceeding or criminal proceeding has been brought, and the case number of the civil forfeiture proceeding or criminal proceeding if known at the time of filing the forfeiture lien.

(b) A forfeiture lien filed pursuant to this Code section shall apply to:

(1) The described property;

(2) Each named person and any aliases, fictitious names, or other names, including names of corporations, partnerships, trusts, or other entities that are either owned entirely or in part or controlled by each named person; and

(3) Any interest in real property owned or controlled by each named person.

(c) A forfeiture lien creates, upon filing, a lien in favor of the state as it relates to the seized property or to any named person or related entities with respect to such property. Such forfeiture lien secures the amount of potential liability for civil judgment and, if applicable, the fair market value of seized property relating to any civil forfeiture proceeding enforcing such lien. A forfeiture lien referred to in this Code section shall be filed in accordance with the provisions of the laws in this state pertaining to the type of property that is subject to the forfeiture lien. The state attorney may amend or release, in whole or in part, a forfeiture lien filed under this Code section at any time by filing, without a filing fee, an amended forfeiture lien in accordance with this Code section which identifies the forfeiture lien amended. The state attorney, as soon as practical after filing a forfeiture lien, shall furnish to any person named in the forfeiture lien a notice of the filing of the forfeiture lien. Failure to furnish such notice shall not invalidate or otherwise affect a forfeiture lien filed in accordance with this Code section.

(d) Upon entry of judgment in favor of the state, the state attorney may proceed to execute on the forfeiture lien as in the case of any other judgment.

(e) A trustee, constructive or otherwise, who has notice that a forfeiture lien, a notice of pending forfeiture, or a complaint for forfeiture has been filed against the property or against any person or entity for whom the person holds title or appears as the owner of record shall furnish, within ten days of receiving notice as provided by this subsection, to the state attorney the following information:

(1) The name and address of the person or entity for whom the property is held;

(2) The names and addresses of all beneficiaries for whose benefit legal title to the seized property, or property of the named person or related entity, is held; and

(3) A copy of the applicable trust agreement or other instrument, if any, under which the trustee or other person holds legal title or appears as the owner of record of the property.

(f) A trustee, constructive or otherwise, who fails to comply with subsection (e) of this Code section shall be guilty of a misdemeanor.



§ 9-16-9. Seized property not subject to replevin, conveyance, sequestration, or attachment; release of property; assignment of complaint for forfeiture; custodian of property

(a) Property attached or seized under this chapter shall not be subject to replevin, conveyance, sequestration, or attachment.

(b) The seizing law enforcement agency or the state attorney may authorize the release of the attached or seized property if the forfeiture or retention is unnecessary or may transfer the civil forfeiture proceeding to another agency or state attorney by discontinuing such proceeding in favor of a civil forfeiture proceeding initiated by another law enforcement agency or state attorney.

(c) A complaint for forfeiture pursuant to Code Section 9-16-12 or 9-16-13 may be assigned to the same judge hearing any other complaint for forfeiture or criminal proceeding involving substantially the same parties or same property in accordance with the Uniform Superior Court Rules.

(d) Property shall be deemed to be in the custody of the State of Georgia subject only to the orders and decrees of the superior court having jurisdiction over the civil forfeiture proceeding.



§ 9-16-10. Disposition of seized property

(a) If property is seized, the state attorney may:

(1) Remove the property to a place designated by the superior court having jurisdiction over a civil forfeiture proceeding;

(2) Place the property under constructive seizure by giving notice of pending forfeiture to its owners and interest holders and filing notice of seizure in any appropriate public record relating to the property. Notice of a pending forfeiture may be posted in a prominent location in the courthouse for the jurisdiction having venue for the forfeiture if the owners' and interest holders' names are not known;

(3) Remove the property to a storage area within the jurisdiction of the court for safekeeping;

(4) Provide for another governmental agency, a receiver appointed by the court pursuant to Chapter 8 of this title, an owner, or an interest holder to take custody of the property and remove it to an appropriate location within the county where the property was seized; or

(5) Require the sheriff or chief of police of the political subdivision where the property was seized to take custody of the property and remove it to an appropriate location for disposition in accordance with law.

(b) (1) The court, upon motion of the state attorney, a claimant, or the custodian of the property, may order property or any portion thereof to be sold upon such terms and conditions as may be prescribed by the court if the expense of keeping such property which has been attached or seized is excessive or disproportionate to the value of such property or such property:

(A) Is a depreciating asset;

(B) Is perishable or is liable to perish or waste; or

(C) May be greatly reduced in value by keeping it.

(2) The income from such sale shall be paid into the registry of the court pending final disposition of a civil forfeiture proceeding.

(c) (1) If the property is currency and is not needed for evidentiary purposes, within 60 days of the seizure the seizing agency, or the state attorney if he or she has possession of such currency, shall deposit the currency into an account:

(A) That is separate from other operating accounts;

(B) That bears interest, if such account is available; and

(C) At a financial institution that has a branch location within the county where the civil forfeiture proceeding is located, and if such financial institution is not available, at a financial institution approved by the chief superior court judge of the circuit in which such county is located.

(2) If the property is a negotiable instrument and is not needed for evidentiary purposes, within 60 days of the seizure the seizing agency, or the state attorney if he or she has possession of such item, shall secure the negotiable instrument in a financial institution that has a branch location within the county where the civil forfeiture proceeding is located, and if such financial institution is not available, at a financial institution approved by the chief superior court judge of the circuit in which such county is located. If such instrument is converted to currency, it shall be deposited in accordance with paragraph (1) of this subsection.

(3) The account holder shall annually pay any interest that accrues under this subsection into the County Drug Abuse Treatment and Education Fund established pursuant to Article 6 of Chapter 21 of Title 15 at the same time the account holder files its annual report in accordance with subsection (g) of Code Section 9-16-19.



§ 9-16-11. Quasi-judicial forfeiture for property valued at $25,000.00 or less; notice; procedure

(a) If the estimated value of personal property seized is $25,000.00 or less, the state attorney shall post a notice of the seizure of such property in a prominent location in the courthouse of the county in which the property was seized. Such notice shall include:

(1) A description of the property;

(2) The date and place of seizure;

(3) The conduct giving rise to forfeiture;

(4) The alleged violation of law; and

(5) A statement that the owner or interest holder of such property has 30 days within which a claim must be served on the state attorney by certified mail or statutory overnight delivery, return receipt requested, and that such claim shall be signed by the owner or interest holder and shall provide:

(A) The name of the claimant;

(B) The address at which the claimant resides;

(C) A description of the claimant's interest in the property;

(D) A description of the circumstances of the claimant's obtaining an interest in the property and, to the best of the claimant's knowledge, the date the claimant obtained the interest and the name of the person or entity that transferred the interest to the claimant;

(E) The nature of the relationship between the claimant and the person who possessed the property at the time of the seizure;

(F) A copy of any documentation in the claimant's possession supporting his or her claim; and

(G) Any additional facts supporting his or her claim.

(b) The state attorney shall serve a copy of the notice specified in subsection (a) of this Code section upon an owner, interest holder, and person in possession of the property at the time of seizure as follows:

(1) If the name and current address of the person in possession of the property at the time of the seizure, owner, or interest holder are known, provide notice by either personal service or mailing a copy of the notice by certified mail or statutory overnight delivery, return receipt requested, to that address;

(2) If the name and address of the person in possession of the property at the time of seizure, owner, or interest holder are required by law to be on public record with a governmental agency to perfect an interest in the property but the owner's or interest holder's current address is not known, mail a copy of the notice by certified mail or statutory overnight delivery, return receipt requested, to any address on the record; or

(3) If the current address of the person in possession of the property at the time of the seizure, owner, or interest holder is not known and is not on record as provided in paragraph (2) of this subsection or the name of the person in possession of the property at the time of the seizure, owner, or interest holder is not known, publish a copy of the notice of seizure once a week for two consecutive weeks in the legal organ for the county in which the seizure occurs.

(c) (1) The owner or interest holder may serve a claim to the seized property within 30 days after being served or within 30 days after the second publication of the notice of seizure, whichever occurs last, by sending the claim to the state attorney by certified mail or statutory overnight delivery, return receipt requested.

(2) The claim shall be signed by the owner or interest holder and shall provide:

(A) The name of the claimant;

(B) The address at which the claimant resides;

(C) A description of the claimant's interest in the property;

(D) A description of the circumstances of the claimant's obtaining an interest in the property and, to the best of the claimant's knowledge, the date the claimant obtained the interest and the name of the person or entity that transferred the interest to the claimant;

(E) The nature of the relationship between the claimant and the person who possessed the property at the time of the seizure;

(F) A copy of any documentation in the claimant's possession supporting his or her claim; and

(G) Any additional facts supporting his or her claim.

(3) If any claim is served, even when the state attorney determines that the information provided by the claimant pursuant to paragraph (2) of this subsection is insufficient, the state attorney shall file a complaint for forfeiture as provided in Code Section 9-16-12 or 9-16-13 within 30 days of the actual receipt of the claim. Such complaint shall be filed specifically as to the property claimed and the state attorney shall join as a party any person who serves the state attorney with a claim.

(4) As to any property to which no claim is received within 30 days after service of the notice of seizure or the second publication of the notice of seizure, whichever occurs last, all right, title, and interest in the property shall be forfeited to the state by operation of law and the state attorney shall dispose of the property as provided in Code Section 9-16-19. The state attorney shall serve a copy of the order forfeiting the property by first-class mail upon any person who was served with a notice of seizure.



§ 9-16-12. In rem forfeiture

(a) In actions in rem, the property which is the subject of the complaint for forfeiture shall be named as the defendant. The complaint shall be verified on oath or affirmation by a duly authorized agent of the state in a manner consistent with Article 5 of Chapter 10 of this title. Such complaint shall describe the property with reasonable particularity; state that it is located within the county or will be located within the county during the pendency of the action; state its present custodian; state the name of the owner or interest holder, if known; allege the essential elements of the criminal violation which is claimed to exist; state the place of seizure, if the property was seized; and conclude with a prayer of due process to enforce the forfeiture.

(b) (1) A copy of the complaint and summons shall be served on any person known to be an owner or interest holder and any person who is in possession of the property.

(2) Issuance of the summons, form of the summons, and service of the complaint and summons shall be as provided in subsections (a), (b), (c), and (e) of Code Section 9-11-4.

(3) If real property is the subject of the complaint for forfeiture or the owner or interest holder is unknown or resides out of this state or departs this state or cannot after due diligence be found within this state or conceals himself or herself so as to avoid service, a copy of the notice of the complaint for forfeiture shall be published once a week for two consecutive weeks in the legal organ of the county in which the complaint for forfeiture is pending. Such publication shall be deemed notice to any and all persons having an interest in or right affected by such complaint for forfeiture and from any sale of the property resulting therefrom, but shall not constitute notice to an interest holder unless that person is unknown or resides out of this state or departs this state or cannot after due diligence be found within this state or conceals himself or herself to avoid service.

(4) If tangible property which has not been seized is the subject of the complaint for forfeiture, the court may order the sheriff or another law enforcement officer to take possession of the property. If the character or situation of the property is such that the taking of actual possession is impracticable, the sheriff shall execute process by affixing a copy of the complaint and summons to the property in a conspicuous place and by leaving another copy of the complaint and summons with the person having possession or his or her agent. In cases involving a vessel or aircraft, the sheriff or other law enforcement officer shall be authorized to make a written request with the appropriate governmental agency not to permit the departure of such vessel or aircraft until notified by the sheriff or the sheriff's deputy that the vessel or aircraft has been released.

(c) (1) An owner of or interest holder in the property may file an answer asserting a claim against the property in the action in rem. Any such answer shall be filed within 30 days after the service of the summons and complaint. If service is made by publication and personal service has not been made, an owner or interest holder shall file an answer within 30 days of the date of final publication. An answer shall be verified by the owner or interest holder under penalty of perjury. In addition to complying with the general rules applicable to filing an answer in civil actions as set forth in Article 3 of Chapter 11 of this title, the answer shall set forth:

(A) The name of the claimant;

(B) The address at which the claimant resides;

(C) A description of the claimant's interest in the property;

(D) A description of the circumstances of the claimant's obtaining an interest in the property and, to the best of the claimant's knowledge, the date the claimant obtained the interest and the name of the person or entity that transferred the interest to the claimant;

(E) The nature of the relationship between the claimant and the person who possessed the property at the time of the seizure;

(F) A copy of any documentation in the claimant's possession supporting his or her answer; and

(G) Any additional facts supporting the claimant's answer.

(2) If the state attorney determines that an answer is deficient in some manner, he or she may file a motion for a more definite statement. The motion shall point out the defects complained of and the details desired. If the motion is granted and the order of the court is not obeyed within 15 days after notice of the order, or within such other time as the court may fix, the court may strike the pleading to which the motion was directed or make such order as it deems just. If a motion for a more definite statement is filed, the time requirements for a trial set forth in subsection (f) of this Code section shall not commence until a sufficient answer has been filed.

(d) In addition to any injured person's right of intervention pursuant to Code Section 9-16-16, any owner or interest holder or person in possession of the property who suffers a pecuniary loss or physical injury due to a violation of Code Section 16-5-46, Article 4 or 5 of Chapter 8 of Title 16, or Chapter 14 of Title 16 may be permitted to intervene in any civil action brought pursuant to this Code section or Code Section 9-16-13 as provided by Chapter 11 of this title.

(e) If at the expiration of the period set forth in subsection (c) of this Code section no answer has been filed, the state attorney may seek a default judgment as provided in Code Section 9-11-55 and, if granted, the court shall order the disposition of the seized property as provided for in Code Section 9-16-19.

(f) If an answer is filed, a bench trial shall be held within 60 days after the last claimant was served with the complaint; provided, however, that such trial may be continued by the court for good cause shown. Discovery as provided for in Article 5 of Chapter 11 of this title shall not be allowed; however, prior to trial, any party may apply to the court to allow for such discovery, and if discovery is allowed, the court may provide for the scope and duration of discovery and may continue the trial to a date not more than 60 days after the end of the discovery period unless continued by the court for good cause shown.

(g) An action in rem may be brought by the state attorney in addition to or in lieu of any other in rem or in personam action brought pursuant to this chapter.



§ 9-16-13. In personam forfeiture

(a) In actions in personam, the complaint shall be verified on oath or affirmation by a duly authorized agent of the state in a manner consistent with Article 5 of Chapter 10 of this title. The complaint shall:

(1) Describe with reasonable particularity the property which is sought to be forfeited;

(2) State the property's present custodian;

(3) State the name of the owner or interest holder, if known;

(4) Allege the essential elements of the criminal violation which is claimed to exist;

(5) State the place of seizure, if the property was seized; and

(6) Conclude with a prayer of due process to enforce the forfeiture.

(b) Service of the complaint and summons shall be as follows:

(1) Except as otherwise provided in this Code section, issuance of the summons, form of the summons, and service of the complaint and summons shall be as provided by subsections (a), (b), (c), and (d) of Code Section 9-11-4; and

(2) If the defendant is unknown or resides out of this state or departs this state or cannot after due diligence be found within this state or conceals himself or herself so as to avoid service, notice of the complaint for forfeiture shall be published once a week for two consecutive weeks in the legal organ of the county in which the complaint for forfeiture is pending. Such publication shall be deemed sufficient notice to any such defendant.

(c) A defendant shall file a verified answer within 30 days after the service of the summons and complaint. If service is made by publication and personal service has not been made, a defendant shall file such answer within 30 days of the date of final publication. In addition to complying with the general rules applicable to filing an answer in civil actions as set forth in Article 3 of Chapter 11 of this title, the answer shall contain all of the elements set forth in subsection (c) of Code Section 9-16-12. If the state attorney determines that an answer is deficient in some manner, he or she may file a motion for a more definite statement. The motion shall point out the defects complained of and the details desired. If the motion is granted and the order of the court is not obeyed within 15 days after notice of the order, or within such other time as the court may fix, the court may strike the pleading to which the motion was directed or make such order as it deems just. If a motion for a more definite statement is filed, the time requirements for a trial set forth in subsection (f) of this Code section shall not commence until a sufficient answer has been filed.

(d) In addition to any injured person's right of intervention pursuant to Code Section 9-16-16, any owner or interest holder or person in possession of the property who suffers a pecuniary loss or physical injury due to a violation of Code Section 16-5-46, Article 4 or 5 of Chapter 8 of Title 16, or Chapter 14 of Title 16 may be permitted to intervene in any civil action brought pursuant to this Code section or Code Section 9-16-12 as provided by Chapter 11 of this title.

(e) If at the expiration of the period set forth in subsection (c) of this Code section no answer has been filed, the state attorney may seek a default judgment as provided in Code Section 9-11-55 and, if granted, the court shall order the disposition of the seized property as provided for in Code Section 9-16-19.

(f) If an answer is filed, a bench trial shall be held within 60 days after the last claimant was served with the complaint; provided, however, that such trial may be continued by the court for good cause shown. Discovery as provided for in Article 5 of Chapter 11 of this title shall not be allowed; however, prior to trial any party may apply to the court to allow for such discovery, and if discovery is allowed, the court may provide for the scope and duration of discovery and may continue the trial to a date not more than 60 days after the end of the discovery period unless continued by the court for good cause shown.

(g) On a determination of liability of a person for conduct giving rise to forfeiture, the court shall enter a judgment of forfeiture of the property described in the complaint and shall also authorize the state attorney or his or her agent or any law enforcement officer or peace officer to seize all property ordered to be forfeited which was not previously seized or was not then under seizure. Following the entry of an order declaring the property forfeited, the court, on application of the state attorney, may enter any appropriate order to protect the interest of the state in the property ordered to be forfeited.



§ 9-16-14. Restraining order, injunction, and other measures to seize, maintain, or preserve property; hearing

In conjunction with any civil forfeiture proceeding or criminal proceeding involving forfeiture:

(1) The court, upon application of the state attorney, may enter any restraining order or injunction; require the execution of satisfactory performance bonds; appoint receivers, conservators, appraisers, accountants, or trustees; or take any action to seize, secure, maintain, or preserve the availability of property subject to forfeiture, including issuing a warrant for its seizure and writ of attachment, whether before or after the filing of a complaint for forfeiture;

(2) A temporary restraining order under this Code section may be entered on application of the state attorney, without notice or an opportunity for a hearing, if the state attorney demonstrates that:

(A) There is probable cause to believe that the property subject to the order, in the event of final judgment or conviction, would be subject to forfeiture; and

(B) Provision of notice would jeopardize the availability of the property for forfeiture;

(3) Notice of the entry of a restraining order and an opportunity for a hearing shall be afforded to persons known to have an interest in the property. The hearing shall be held at the earliest possible date consistent with subsection (b) of Code Section 9-11-65 and shall be limited to the issues of whether:

(A) There is a probability that the state will prevail on the issue of forfeiture and that failure to enter the order will result in the property's being destroyed, conveyed, encumbered, removed from the jurisdiction of the court, concealed, or otherwise made unavailable for forfeiture; and

(B) The need to preserve the availability of the property through the entry of the requested order outweighs the hardship on any owner or interest holder against whom the order is to be entered;

(4) If property is seized for forfeiture or a forfeiture lien is filed without a previous judicial determination of probable cause or order of forfeiture or a hearing under paragraph (2) of this Code section, the court, on an application filed by an owner of or interest holder in the property within 30 days after notice of its seizure or forfeiture lien or actual knowledge of such seizure or lien, whichever is earlier, and complying with the requirements for an answer to an in rem complaint, and after five days' notice to the district attorney of the judicial circuit where the property was seized or, in the case of a forfeiture lien, to the state attorney filing such lien, may issue an order to show cause to the state attorney and seizing law enforcement agency for a hearing on the sole issue of whether probable cause for forfeiture of the property then exists. The hearing shall be held within 30 days unless continued for good cause on motion of either party. If the court finds that there is no probable cause for forfeiture of the property, the property shall be released. In determining probable cause, the court shall apply the rules of evidence; provided, however, that hearsay shall be admissible; and

(5) The court may order property that has been seized for forfeiture to be sold to satisfy a specified interest of any interest holder, on motion of any party, and after notice and a hearing, on the conditions that:

(A) The interest holder has filed a proper claim and has an interest that the state attorney has stipulated is exempt from forfeiture, provided that if the interest holder is a financial institution, it is also authorized to do business in this state and is under the jurisdiction of a governmental agency which regulates financial institutions, securities, insurance, or real estate;

(B) The interest holder shall dispose of the property by commercially reasonable public sale and apply the income first to its interest and then to its reasonable expenses incurred in connection with the sale or disposal; and

(C) The balance of the income, if any, shall be returned to the actual or constructive custody of the court, in an interest bearing account, subject to further proceedings under this chapter.



§ 9-16-15. Stay of civil forfeiture proceedings during pendency of criminal proceedings; effect of criminal conviction

(a) For good cause shown by the state or the owner or interest holder of the property, the court may stay civil forfeiture proceedings during the pendency of criminal proceedings resulting from a related indictment or accusation until such time as the criminal proceedings result in a plea of guilty, a conviction after trial, or an acquittal after trial or are otherwise concluded before the trial court.

(b) An acquittal or dismissal in a criminal proceeding shall not preclude civil forfeiture proceedings.

(c) A defendant convicted in any criminal proceeding shall be precluded from later denying the essential allegations of the criminal offense of which the defendant was convicted in any civil forfeiture proceeding against such defendant pursuant to this chapter, regardless of the pendency of an appeal from that conviction; provided, however, that the evidence of the pendency of an appeal shall be admissible. For the purposes of this subsection, the term 'conviction' means the result from a verdict or plea of guilty, including a plea of nolo contendere.



§ 9-16-16. Recovery by an injured person

(a) As used in this Code section, the term 'injured person' means any person who suffers a pecuniary loss or physical injury due to a violation of Code Section 16-5-46, Article 4 or 5 of Chapter 8 of Title 16, or Chapter 14 of Title 16. In the event that such person is a child or deceased, the provisions of subparagraphs (B) and (C) of paragraph (11) of Code Section 17-17-3 shall apply.

(b) If an injured person has provided contact information pursuant to Chapter 17 of Title 17, a state attorney shall serve every known injured person, if he or she has not previously been served, with a copy of the complaint for forfeiture and a notice of such person's right of intervention at least 30 days prior to the entry of a final judgment.

(c) Notwithstanding the distribution of forfeiture proceeds as set forth in Code Section 9-16-19, any injured person shall have a right or claim to forfeited property or to the proceeds superior to any right or claim the state or local government has in the same property or proceeds other than for costs. To enforce such a claim, the injured person must intervene in the civil forfeiture proceeding prior to the entry of a final judgment.



§ 9-16-17. Burden of proof and presumptions

(a) (1) The state's burden of proof shall be to show by a preponderance of the evidence that seized property is subject to forfeiture.

(2) A property interest shall not be subject to forfeiture under this chapter if the owner of the interest or interest holder establishes that the owner or interest holder:

(A) Is not privy to criminal conduct giving rise to its forfeiture;

(B) Did not consent to the conduct giving rise to the forfeiture;

(C) Did not know of the conduct giving rise to the forfeiture;

(D) Did not know the conduct giving rise to the forfeiture was likely to occur;

(E) Should not have reasonably known the conduct giving rise to the forfeiture was likely to occur;

(F) Had not acquired and did not stand to acquire substantial proceeds from the conduct giving rise to its forfeiture other than as an interest holder in an arm's length commercial transaction;

(G) With respect to conveyances for transportation only, did not hold the property jointly, in common, or in community with a person whose conduct gave rise to the forfeiture;

(H) Does not hold the property for the benefit of or as nominee for any person whose conduct gave rise to its forfeiture, and, if the owner or interest holder acquired the interest through any such person, the owner or interest holder acquired it as a bona fide purchaser for value without knowingly taking part in an illegal transaction; and

(I) Acquired the interest:

(i) Before the completion of the conduct giving rise to its forfeiture and the person whose conduct gave rise to its forfeiture did not have the authority to convey the interest to a bona fide purchaser for value at the time of the conduct; or

(ii) After the completion of the conduct giving rise to its forfeiture:

(I) As a bona fide purchaser for value without knowingly taking part in an illegal transaction;

(II) Before the filing of a forfeiture lien on it and before the effective date of a notice of pending forfeiture relating to it and without notice of its seizure for forfeiture; and

(III) At the time the interest was acquired, was reasonably without cause to believe that the property was subject to forfeiture or likely to become subject to forfeiture.

(b) There shall be a rebuttable presumption that any property of a person is subject to forfeiture under this chapter if the state attorney establishes by a preponderance of the evidence that:

(1) The person has engaged in conduct giving rise to forfeiture;

(2) The property was acquired by the person during the period of the conduct giving rise to forfeiture or within a reasonable time after such period; and

(3) There was no likely source for the property other than the conduct giving rise to forfeiture.



§ 9-16-18. Forfeited property vests in state at time conduct giving rise to forfeiture committed; release of property upon entry of judgment in favor of owner

(a) All property declared to be forfeited vests in the state at the time of commission of the conduct giving rise to forfeiture together with the proceeds of the property after that time. Any property or proceeds transferred later to any person remain subject to forfeiture and thereafter shall be ordered to be forfeited unless the transferee claims and establishes in a hearing under this chapter that the transferee is a bona fide purchaser for value and the transferee's interest is exempt under paragraph (2) of subsection (a) of Code Section 9-16-17.

(b) On entry of judgment for a person claiming an interest in the property that is subject to a civil forfeiture proceeding, the court shall order that the property or interest in the property be released or delivered promptly to that person free of liens and encumbrances.



§ 9-16-19. Disposition of forfeited property; order of distribution; annual report

(a) As used in this Code section, the term:

(1) "Entity" means and includes, but shall not be limited to, a law enforcement agency, multijurisdictional task force, or office, agency, authority, department, commission, board, body, division, instrumentality, or institution of the state or any political subdivision.

(2) "Law enforcement agency" means a governmental unit of one or more persons employed full time or part time by the state, a state agency or department, or a political subdivision for the purposes of preventing and detecting crime and enforcing state laws or local ordinances, employees of which unit are authorized to make arrests for crimes or seize property while acting within the scope of their authority.

(3) "Multijurisdictional task force" means a cooperative law enforcement effort involving personnel from two or more law enforcement agencies who are employed by or acting under the authority of different governmental authorities.

(4) "Official law enforcement purpose" means expenditures associated with investigations; training; travel; the purchase, lease, maintenance, and improvement of equipment, law enforcement facilities, and detention facilities; capital improvements; victim assistance and witness assistance services; the costs of accounting, auditing, and tracking of expenditures for federally shared cash, proceeds, and tangible property; awards, museums, and memorials directly related to law enforcement; drug and gang education and awareness programs; the payment of matching funds for state or federal grant programs that enhance law enforcement services to the community or judicial circuit; and reimbursement to a governing authority for a pro rata share of the indirect costs incurred by the governing authority for a common or joint purpose benefiting the law enforcement agency and other local government agencies which are not readily assignable to any particular agency.

(5) "Official prosecutorial purpose" means expenditures associated with investigations; hearings; trials; appeals; forensic services; language interpreters or interpreters for the hearing impaired; travel expenses that conform to the provisions set forth in Code Sections 15-18-12 and 50-5B-5; training related to the official functions of the district attorney; the purchase, lease, maintenance, and improvement of equipment; victim assistance and witness assistance services; the payment of matching funds for state or federal grant programs that enhance prosecution, victim, or witness services to the community or judicial circuit; reimbursement to a governing authority for a pro rata share of the indirect costs incurred by the governing authority for a common or joint purpose benefiting the district attorney's office and other local government agencies which are not readily assignable to any particular agency; and the payment of salaries and benefits in conformity with subsection (e) of Code Section 15-18-19 and Code Section 15-18-20.1.

(6) "Prosecuting Attorneys' Council" means the Prosecuting Attorneys' Council of the State of Georgia.

(b) Whenever property is forfeited under this chapter, any property which is required by order of the court or by law to be destroyed or which is harmful to the public shall, when no longer needed for evidentiary purposes, be destroyed or forwarded to the Division of Forensic Sciences of the Georgia Bureau of Investigation or any other agency of state or local government for destruction or for any medical or scientific use not prohibited under the laws of this state or of the United States.

(c) When property, other than currency or real property, is forfeited under this chapter, the court may:

(1) Order the property to be sold, with the income from the sale to be distributed as provided in subsection (f) of this Code section; or

(2) Provide for the in-kind distribution of the property as provided for in subsection (f) of this Code section.

(d) When real property is forfeited, the court may appoint a person to act as the receiver of such property for the limited purpose of holding and transferring title and may order that:

(1) The title to the real property be placed in the name of the state;

(2) The title to the real property be placed in the name of the political subdivision which will be taking charge of such property. Such political subdivision shall then:

(A) Sell the property with such conditions as the court deems proper and distribute the income as provided in subsection (f) of this Code section; or

(B) Hold the property for use by one or more law enforcement agencies;

(3) The real property be turned over to an appropriate political subdivision without restrictions;

(4) The real property be deeded to a land bank authority as provided in Article 4 of Chapter 4 of Title 48; or

(5) The real property be disposed of in any commercially reasonable manner as the court deems proper.

(e) When property is to be sold pursuant to this Code section:

(1) The court may direct that such property be sold by:

(A) Judicial sale as provided in Article 7 of Chapter 13 of this title; provided, however, that the court may establish a minimum acceptable price for such property; or

(B) Any commercially feasible means, including, but not limited to, in the case of real property, listing such property with a licensed real estate broker, selected by a state attorney through competitive bids; and

(2) The income from such sale shall be paid into the registry of the court or deposited into an account as specified in paragraph (1) of subsection (c) of Code Section 9-16-10 as directed by the court.

(f) (1) The state attorney shall submit a proposed order of distribution to the court and the court shall issue an order of distribution. Such order shall specify the time frame for the transfer of forfeited property and the entity responsible for effectuating the transfer of such property. The state attorney shall provide a copy of the order of distribution to any entity responsible for effectuating such transfer. The state attorney shall provide a copy of the order of distribution to the chief executive officer of each political subdivision whose law enforcement agency will receive a distribution pursuant to such order.

(2) All property forfeited in the same civil forfeiture proceeding shall be pooled together and a fair market value shall be assigned to each item of property other than currency in such pool. A total value shall be established for the pool by adding together the fair market value of all such property in the pool, the amount of currency in the pool, and any accrued interest.

(3) (A) The first distribution from the pool shall be to pay costs and court costs to the entity incurring the costs or court costs.

(B) Except as provided in subparagraph (E) of this paragraph, the second distribution from the pool, upon the request of the district attorney, shall be 10 percent of such pool which shall be paid to the district attorney's office, in recognition of the district attorney's effort in completing the civil forfeiture proceeding, and shall be used by a district attorney for official prosecutorial purposes. Forfeited property and the sums held by a district attorney shall be in addition to the respective budgets of the state and the counties comprising the judicial circuit for a district attorney and shall not supplant such appropriations.

(C) Except as provided in subparagraph (E) of this paragraph, the third distribution from the pool shall be pro rata to law enforcement agencies and multijurisdictional task forces according to the role each law enforcement agency or multijurisdictional task force played in the seizure and forfeiture of the forfeited property up to the limits set forth in division (4)(A)(ii) of this subsection.

(D) If there remains currency in the pool after the distributions set forth in subparagraphs (A) through (C) of this paragraph, it may be distributed as further set forth in division (4)(A)(iii) or (4)(B)(ii) of this subsection, as applicable.

(E) If the civil forfeiture proceeding results from criminal conduct in violation of Article 11 of Chapter 1 of Title 7, Code Section 16-5-46, Article 5 of Chapter 8 of Title 16, or Chapter 14 of Title 16, after satisfaction of the interest of any innocent party, the court may make any division of the pool among the state, political subdivisions, or agencies or departments of the state or political subdivisions commensurate with the assistance each contributed to the underlying criminal prosecution or civil forfeiture proceeding, or both such actions.

(4) Property distribution shall be as follows:

(A) With respect to political subdivisions:

(i) Property distributed in kind to a political subdivision or multijurisdictional task force for use by an agency, department, or officer of a political subdivision for official law enforcement purposes shall be designated in the order of distribution and shall be titled accordingly; provided, however, that property may be distributed for other purposes to any other entity so long as such designation is made in the order of distribution and reported in accordance with subsection (g) of this Code section. If real property is distributed to a political subdivision, the political subdivision may transfer the real property to a land bank authority as provided in Article 4 of Chapter 4 of Title 48. When in-kind property is no longer needed by the recipient, it shall be disposed of in accordance with the political subdivision's policy and procedure;

(ii) Currency distributed to local law enforcement agencies or to multijurisdictional task forces shall be paid or credited to such agencies or task forces as provided in the order of distribution; provided, however, that such agency or task force shall not be eligible to receive more than 33 1/3 percent of the amount of local funds appropriated or otherwise made available to such agency or task force for the fiscal year in which such funds are distributed. Such currency may be used for any official law enforcement purpose at the discretion of the chief officer of the law enforcement agency receiving such distribution, provided that such distribution shall not be used to supplant any other local, state, or federal funds appropriated for staff or operations or to pay salaries or rewards to law enforcement personnel;

(iii) Currency not distributed pursuant to division (ii) of this subparagraph shall be expended for any official law enforcement purpose; for the representation of indigents in criminal cases; for drug treatment, mental health treatment, rehabilitation, prevention, or education or any other program which deters drug or substance abuse or responds to problems created by drug or substance abuse; for use as matching funds for grant programs related to drug treatment or prevention; to fund victim assistance; or for any combination of the foregoing; and

(iv) When a chief officer of a law enforcement agency does not qualify as a candidate for reelection or has been defeated in any election, he or she shall not transfer any currency or property received due to civil forfeiture proceedings to any other entity prior to leaving office; provided, however, that he or she may continue to expend such currency or make use of such property for any official law enforcement purpose within his or her law enforcement agency; and

(B) With respect to the state:

(i) Property distributed in kind to the state for use by a state agency, officer of the state, or district attorney shall be designated in the order of distribution; provided, however, that property may be distributed for other purposes to any other entity so long as such designation is made in the order of distribution and reported in accordance with subsection (g) of this Code section. When a state agency, officer of the state, or district attorney determines that in-kind property is no longer needed by the recipient, it shall be delivered over to the Department of Administrative Services for such use or disposition as may be determined by the commissioner of administrative services;

(ii) Currency distributed to the state for use by a state agency, officer of the state, district attorney, or as further set forth in this division shall be paid as provided in the order of distribution. It is the intent of the General Assembly that the currency otherwise distributed to the state be used, subject to appropriation from the general fund in the manner provided by law, for funding of Article 2 of Chapter 12 of Title 17, the "Georgia Indigent Defense Act of 2003,' for representation of indigents in criminal cases; for funding of the Georgia Crime Victims Emergency Fund; for law enforcement and prosecution agency programs and particularly for funding of advanced drug investigation and prosecution training for law enforcement officers and prosecuting attorneys; for drug treatment, mental health treatment, rehabilitation, prevention, or education or any other program which deters drug or substance abuse or responds to problems created by drug or substance abuse; for use as matching funds for grant programs related to drug treatment or prevention; or for financing the judicial system of the state; and

(iii) When a district attorney does not qualify as a candidate for reelection or has been defeated in any election, he or she shall not transfer any currency or property received due to civil forfeiture proceedings to any other entity prior to leaving office; provided, however, that he or she may continue to expend such currency or make use of such property for any official prosecutorial purpose within his or her office.

(g) (1) Property and proceeds forfeited pursuant to this chapter and any income resulting from the sale of forfeited property is government property. It is the intent of the General Assembly that there be accountability and transparency applicable to the distribution of forfeited property and income from the sale of forfeited property. The appropriate accounting and auditing standards shall be applicable to such distribution.

(2) Any law enforcement agency, multijurisdictional task force, district attorney, or state agency receiving property and proceeds forfeited pursuant to this chapter and any income resulting from the sale of forfeited property, including property distributed in kind, shall submit an annual report specifying the property and proceeds forfeited pursuant to this chapter and any income resulting from the sale of forfeited property received during its reporting year and shall clearly identify the use of such property, proceeds, and income, including the specifics of all monetary expenditures and funds on deposit with a financial institution. Such report shall not include any information that is likely to disclose the identity of a confidential source, disclose confidential investigative or prosecution material which could endanger the life or physical safety of any person, disclose the existence of a confidential surveillance or investigation, or disclose techniques and procedures for law enforcement investigations or prosecutions. Such annual report shall be appropriately completed and legible. Such report shall be:

(A) With respect to law enforcement agencies, multijurisdictional task forces, and state agencies:

(i) Submitted on a form promulgated by the Prosecuting Attorneys' Council, as provided in subparagraph (A) of paragraph (3) of this subsection;

(ii) Submitted by each local law enforcement agency to the political subdivision governing its jurisdiction;

(iii) Submitted by multijurisdictional task forces to each political subdivision governing the jurisdictions involved;

(iv) Submitted by state agencies to the state auditor;

(v) Submitted by January 31 each year for the previous calendar year; and

(vi) Copied and submitted to the Carl Vinson Institute of Government of the University of Georgia as provided in Code Section 36-80-21; and

(B) With respect to district attorneys:

(i) Submitted on a form promulgated by the Prosecuting Attorneys' Council, as provided in subparagraph (B) of paragraph (3) of this subsection;

(ii) Submitted by district attorneys to the Prosecuting Attorneys' Council according to the rules and regulations adopted by the Prosecuting Attorneys' Council;

(iii) Submitted to the state auditor;

(iv) Submitted by January 31 each year for the previous calendar year; and

(v) Copied and submitted to the Carl Vinson Institute of Government of the University of Georgia as provided in Code Section 36-80-21.

(3) (A) The Prosecuting Attorneys' Council shall promulgate and from time to time amend as necessary and post on its website an annual reporting form for use by law enforcement agencies, multijurisdictional task forces, and state agencies to report the information required by this subsection. In creating this form, the Prosecuting Attorneys' Council shall consider input from the Georgia Peace Officer Standards and Training Council, the Georgia Sheriffs' Association, and the Georgia Association of Chiefs of Police. Such form shall include, but shall not be limited to, the following information:

(i) As to property, other than currency, an itemization specifying:

(I) The date the property was received by the entity;

(II) The make, model, and serial number, when relevant; provided, however, that such details shall not be required when such details would disclose the identification of property being used in a confidential investigation or would compromise an ongoing investigation;

(III) The statutes upon which the property was subject to forfeiture;

(IV) The estimated value of the property received;

(V) If the property was sold, the date of the sale and the gross and net income received;

(VI) If the property was retained, the purpose for which it was used; provided, however, that such details shall not be required when such details would disclose the identification of property being used in a confidential investigation or would compromise an ongoing investigation; and

(VII) If the property was destroyed, the date of the destruction;

(ii) As to currency, an itemization specifying:

(I) The amount of currency forfeited and the date the currency was received; and

(II) The statutes upon which the currency was subject to forfeiture;

(iii) If property was returned to an owner or interest holder, by the seizing law enforcement agency or in the order of distribution, a description of such property and date of return of such property;

(iv) The total for the reporting year of the amount of currency forfeited and net income from the sale of forfeited property which the entity received;

(v) A description of the use and expenditure of forfeited funds for the reporting year, specifying for each expenditure the amount expended and the purpose for which each expenditure was made; and

(vi) The total amount of forfeited currency held in a financial institution at the end of the reporting year, including the net income from the sale of forfeited property and interest earned.

(B) The Prosecuting Attorneys' Council shall promulgate and from time to time amend as necessary and post on its website an annual reporting form for district attorneys to use to report the information required by this subsection. In creating this form, the Prosecuting Attorneys' Council shall consider input from the District Attorneys' Association of Georgia. Such form shall include, but shall not be limited to, the following information:

(i) As to in-kind property received, an itemization specifying:

(I) The date the property was received;

(II) The make, model, and serial number, when relevant; provided, however, that such details shall not be required when such details would disclose the identification of property being used in a confidential investigation or would compromise an ongoing investigation;

(III) The statutes upon which the property was subject to forfeiture; and

(IV) A description of the purpose to which the property was put;

(ii) As to currency received, an itemization specifying:

(I) The amount of currency and the date the currency was received; and

(II) A description of the use and expenditure of forfeited currency for the reporting year, specifying for each expenditure the amount expended and the purpose for which each expenditure was made; and

(iii) The total amount of currency received by the district attorney during the reporting year and the amount remaining that has not been expended, including any interest earned.

(4) The annual report required by this subsection may be submitted electronically, provided the submission complies with Chapter 12 of Title 10.

(5) (A) The district attorney having jurisdiction where the local law enforcement agency or multijurisdictional task force is located shall be authorized to conduct an investigation and bring any criminal prosecution or civil action he or she deems necessary to ensure compliance with this subsection. The district attorney shall provide an entity required to comply with the reporting requirements of this subsection and found to have committed a violation of this subsection 60 days to demonstrate to the district attorney that such entity has come into compliance with this subsection. If, after 60 days, the entity has failed to correct all deficiencies, such entity shall be prohibited from being eligible to receive property derived or resulting from civil forfeiture proceedings until such time as the entity demonstrates to the district attorney that such entity has corrected all deficiencies and is in compliance with this subsection; provided, however, that if the chief officer of the entity has resigned or has been removed from office, the prohibition shall not apply so long as his or her successor in office corrects all deficiencies within 180 days of taking office. At any time after the district attorney finds an entity to be in violation of this subsection, such entity may seek administrative relief through the Office of State Administrative Hearings. If an entity seeks administrative relief, the time for correcting deficiencies shall be tolled, and any action to exclude the entity from receiving property derived or resulting from civil forfeiture proceedings shall be suspended until such time as a final ruling upholding the findings of the district attorney is issued.

(B) If the district attorney is disqualified from conducting any investigation under this paragraph, the district attorney shall notify the Attorney General in accordance with Code Section 15-18-5.

(6) If an audit concludes that a district attorney has used property in violation of this Code section and the auditor notifies the district attorney of such violation, he or she shall take appropriate action to remedy the audit's findings and repay or redistribute property improperly used. If the district attorney fails to remedy the audit's findings within 60 days of such notification, the auditor shall notify the Attorney General for further legal action.

(7) Any person who knowingly and willfully makes a false, fictitious, or fraudulent annual report pursuant to this subsection shall be guilty of a violation of Code Section 16-10-20 and, upon conviction, shall be punished as provided in such Code section. Any entity that employed a person convicted of false statements based on a violation of this subsection shall be prohibited from being eligible to receive property derived or resulting from civil forfeiture proceedings for a period of two years commencing from the date of such conviction, unless such entity no longer employs such person.



§ 9-16-20. Court may order forfeiture of other property under certain circumstances; civil action; enforcement of judgments; persons having interest in property barred from collaterally attacking forfeiture proceedings; limitations

(a) The court shall order the forfeiture of any property of a claimant or defendant up to the value of property found by the court to be subject to forfeiture if any of the forfeited property:

(1) Cannot be located;

(2) Has been transferred or conveyed to, sold to, or deposited with a third party;

(3) Is beyond the jurisdiction of the court;

(4) Has been substantially diminished in value while not in the actual physical custody of the receiver or governmental agency directed to maintain custody of the property; or

(5) Has been commingled with other property that cannot be divided without difficulty.

(b) In addition to any other remedy provided for by law, a state attorney on behalf of the state may institute a civil action in any court of the United States against any person acting with knowledge or any person to whom notice of a forfeiture lien has been provided in accordance with Code Section 9-16-8; to whom notice of seizure has been provided in accordance with Code Section 9-16-11; or to whom notice of a civil forfeiture proceeding has been provided, if property subject to forfeiture is conveyed, alienated, disposed of, or otherwise rendered unavailable for forfeiture after the filing of a forfeiture lien, filing of a complaint for forfeiture pursuant to Code Section 9-16-12 or 9-16-13, or the service of a notice of seizure pursuant to Code Section 9-16-11, as the case may be. The state may recover judgment in an amount equal to the value of the forfeiture lien but not to exceed the fair market value of the property or, if there is no forfeiture lien, in an amount not to exceed the fair market value of the property, together with reasonable investigative expenses and attorney's fees.

(c) A state attorney may file and prosecute in any of the courts of the United States or as may be necessary to enforce any judgment rendered pursuant to this chapter.

(d) No person claiming an interest in property subject to forfeiture may commence or maintain any civil action concerning the validity of the alleged interest other than as provided in this chapter. No person claiming an interest in property subject to forfeiture may file any counterclaim or cross-claim to any action brought pursuant to this chapter. Except as specifically authorized by subsection (d) of Code Section 9-16-12, subsection (d) of Code Section 9-16-13, or Code Section 9-16-16, providing for intervention, no person claiming an interest in such property may intervene in any civil forfeiture proceeding.

(e) A civil forfeiture proceeding shall be commenced within four years after the last conduct giving rise to forfeiture or to the claim for relief became known or should have become known, excluding any time during which either the property or defendant is out of the state or in confinement or during which criminal proceedings relating to the same conduct are in progress.



§ 9-16-21. Effect of federal law forfeitures; annual report

(a) Property seized or forfeited pursuant to federal law, and such property or proceeds, authorized by such federal law to be transferred to a cooperating law enforcement agency of this state or any political subdivision thereof shall be utilized by the law enforcement agency or political subdivision to which the property or proceeds are so transferred as authorized by such federal law and regulations or guidelines promulgated thereunder. If federal law and regulations or guidelines promulgated thereunder are silent as to the utilization of such property or proceeds, the property and proceeds shall be disposed of and utilized as set forth in Code Section 9-16-19.

(b) Any law enforcement agency receiving property or proceeds pursuant to federal law shall also comply with subsection (g) of Code Section 9-16-19.



§ 9-16-22. Construction

This chapter shall be liberally construed to effectuate its remedial purposes.









Title 10 - Commerce and Trade

Chapter 1 - Selling and Other Trade Practices

Article 1 - Retail Installment and Home Solicitation Sales

§ 10-1-1. Short title

This article shall be known and may be cited as "The Retail Installment and Home Solicitation Sales Act."



§ 10-1-2. Definitions; construction

(a) As used in this article, the term:

(1) "Cash sale price" means the price for which the seller would have sold or furnished to the buyer and the buyer would have bought or obtained from the seller the goods or services which are the subject matter of the retail installment transaction if such sale had been a sale for cash. The cash sale price may include any applicable taxes and charges for delivery, installation, servicing, repairs, alterations, or improvements.

(2) "Goods" means all personalty when purchased primarily for personal, family, or household use, including certificates or coupons issued by a retail seller exchangeable for personalty or services, but not including motor vehicles. The term "goods" includes such personalty which is furnished or used at the time of sale or subsequently in the modernization, rehabilitation, repair, alteration, improvement, or construction of real property so as to become a part thereof, whether or not severable therefrom.

(3) "Holder" of a retail installment contract means the retail seller of the goods or services under the contract or, if the contract is purchased by a sales finance company or other assignee, the sales finance company or other assignee at the time of the determination.

(4) "Home solicitation sale" means a consumer credit sale in which the purchase price is payable in installments and the seller or his representative solicits the sale in person and the buyer's agreement or offer to purchase is made at a home other than that of the person soliciting the sale and the contract is signed at the time of such solicitation.

(5) "Motor vehicle" means any device or vehicle operated over the public highways and streets of this state and propelled by other than muscular power but does not include traction engines, road rollers, implements of husbandry and other agricultural equipment, and such vehicles as run only upon a track.

(6) "Official fees" means the fees prescribed by law for filing, recording, or otherwise perfecting or releasing or satisfying any title or lien retained or taken by a seller in connection with a retail installment transaction.

(7) "Person" means an individual, partnership, corporation, association, and any other group however organized.

(8) "Retail buyer" or "buyer" means a person who buys goods or obtains services from a retail seller in a retail installment transaction and not principally for the purpose of resale.

(9) "Retail installment contract" or "contract" means an instrument or instruments reflecting one or more retail installment transactions entered into in this state pursuant to which goods or services may be paid for in installments. The term includes a series of transactions made pursuant to an instrument or instruments providing for the addition of the amount financed plus the time price differential for the current sale to an existing balance. It does not include a revolving account or an instrument reflecting a sale pursuant thereto.

(10) "Retail installment transaction" or "transaction" means any transaction to sell or furnish or the sale of or the furnishing of goods or services evidenced by a retail installment contract or a revolving account.

(11) "Retail seller" or "seller" means a person regularly engaged in, and whose business consists to a substantial extent of, selling goods or services to a retail buyer. The term also includes a seller who regularly grants credit to retail buyers for the purpose of purchasing goods or services from any other person pursuant to a retail installment contract or a revolving charge account.

(12) "Revolving account" or "account" means an instrument or instruments prescribing the terms of retail installment transactions which may be made thereafter from time to time pursuant thereto, under which the buyer's total unpaid balance, whenever incurred, is payable in installments over a period of time and under the terms of which a time price differential or finance charge is to be computed in relation to the buyer's balance from time to time.

(13) "Sales finance company" means a person engaged in the business of purchasing retail installment contracts from one or more retail sellers. The term includes but is not limited to a bank, trust company, or industrial loan company, if so engaged. The term does not include the pledge of an aggregate number of such contracts to secure a bona fide loan thereon.

(14) "Services" means:

(A) Work, labor, or other personal services furnished for personal, family, or household use, whether or not furnished in connection with the delivery, installation, servicing, repair, or improvement of goods, and includes such work, labor, or personal services furnished in connection with the modernization, rehabilitation, repair, alteration, improvement, or construction upon or in connection with real property;

(B) Privileges with respect to transportation, hotel and restaurant accommodations, education, entertainment, recreation, and the like; and

(C) Insurance provided in connection with a retail installment transaction.

(15) "Time price differential" means the amount, however denominated or expressed, paid or payable for the privilege of purchasing goods or services to be paid for by the buyer in installments; it does not include the amounts, if any, charged for insurance premiums, delinquency charges, attorneys' fees, court costs, or official fees.

(b) The rules of statutory construction contained in Chapter 3 of Title 1 shall apply to this article.



§ 10-1-3. Requirements for retail installment contracts; time price differential; prepayment; inclusion of construction permit costs

(a) Every retail installment contract shall be in writing and shall be completed as to all essential provisions prior to the signing thereof by the buyer, except as provided in subsection (f) of this Code section. The printed portion of the contract, other than instructions for completion, shall be in at least six-point type. The contract shall contain substantially the following notice in clear and conspicuous type:

"Notice to the Buyer

Do not sign this before you read it or if it contains any blank spaces. You are entitled to an exact copy of the paper you sign. You have the right to pay in advance the full amount due and under certain conditions to obtain a partial refund of the time price differential."

The contract shall contain the names of the seller and the buyer, the place of business of the seller, and the residence or place of business of the buyer as specified by the buyer.

(b) The maximum number of payments and the amount and date of each payment need not be separately listed if the payments are stated in terms of a series of scheduled amounts and if the amount of the final payment does not exceed by more than 50 percent the scheduled amount of any of the preceding installments; in such cases, the amount of the scheduled final payment shall be stated as the remaining unpaid balance. The initial date for the payment of the first installment may be a calendar date or may refer to the time of delivery or installation.

(c) A retail installment contract need not be contained in a single document. If the contract is contained in more than one document, then one such document may be an original document applicable to purchases of goods or services to be made by the retail buyer from time to time.

(d) (1) Notwithstanding any other law, the seller under a retail installment contract may charge, receive, and collect a time price differential, which shall not exceed 13 cent(s) per $1.00 per year on the unpaid balance.

(2) The time price differential under this subsection shall be computed on the unpaid balance of each transaction on contracts payable in successive monthly payments substantially equal in amount for the period from the date of the contract to and including the date when the final installment thereunder is payable. When a retail installment contract is payable other than in successive monthly payments substantially equal in amount, the time price differential may be at the effective rate provided in this subsection, having due regard for the schedule of payments. The time price differential may be computed on the basis of a full month for any fractional month period in excess of ten days. Notwithstanding the other provisions of this subsection, a minimum time price differential not in excess of the following amounts may be charged on any retail installment contract: $12.00 on any retail installment contract involving an initial unpaid balance of $50.00 or more, $7.50 on a retail installment contract involving an initial unpaid balance of more than $25.00 and less than $50.00, and $5.00 on a retail installment contract involving an initial unpaid balance of $25.00 or less. As used in this subsection, "unpaid balance" shall be determined in accordance with Section 226.8(c) of Regulation Z promulgated by the Board of Governors of the Federal Reserve System pursuant to Title I (Truth in Lending Act) and Title V (General Provisions) of the Consumer Credit Protection Act (Public Law 90-321; 82 Stat. 146, et seq.) as the same existed upon its becoming effective on July 1, 1969.

(e) The seller shall present a completed copy of the retail installment contract to the buyer at the time it is signed by the buyer. Any acknowledgment by the buyer of receipt of a copy of the contract shall be in clear and conspicuous type and, if contained in the contract, shall appear directly above the buyer's signature.

(f) No retail installment contract shall be signed by the buyer when it contains blank spaces to be filled in after it has been signed, except that, if delivery of the goods or services is not made at the time of execution of the contract, the identification of the goods or services and the due date of the first installment may be left blank and later inserted by the seller in the seller's counterpart of the contract after it has been signed by the buyer. The buyer's written acknowledgment, conforming to the requirements of subsection (e) of this Code section, of delivery of a copy of a contract shall be presumptive proof in any action or proceeding of such delivery and that the contract, when signed, did not contain any blank spaces as provided in this subsection.

(g) The seller under any retail installment contract shall, within 30 days after execution of the contract, deliver or mail or cause to be delivered or mailed to the buyer at his aforesaid address any policy or policies of insurance the seller has agreed to purchase in connection therewith or in lieu thereof a certificate or certificates of such insurance. The amount, if any, included for insurance shall not exceed the applicable premiums chargeable in accordance with the rates filed with the Insurance Department; if any such insurance is canceled, unearned insurance premium refunds received by the holder shall be credited to the final maturing installment of the contract except to the extent applied toward the payment for similar insurance protecting the interests of the seller and the holder or either of them. Nothing in this article shall impair or abrogate the right of a buyer to procure insurance from an agent and company of his own selection, as provided by the insurance laws of this state; and nothing contained in this article shall modify, alter, or repeal any of the insurance laws of this state.

(h) If the buyer so requests, the holder shall give or forward to the buyer a receipt for any payment when made in cash.

(i) Notwithstanding the provisions of any retail installment contract to the contrary, any buyer may prepay in full at any time before maturity the unpaid balance of any retail installment contract and in so paying the unpaid balance shall receive a refund credit thereon for such anticipation of payments. The amount of the refund shall represent at least as great a proportion of the time price differential after first deducting therefrom an acquisition cost of $20.00 as the sum of the monthly time balances, beginning one month after prepayment is made, bears to the sum of all the monthly time balances under the schedule of payments in the contract. This method of refund upon prepayment is commonly referred to as the "Rule of 78" or the "Sum of the Digits" refund method. Where the amount of the refund credit is less than $1.00, no refund need be made.

(j) In a retail installment transaction involving the modernization, rehabilitation, repair, alteration, improvement, or construction of real property, the buyer may be charged for and there may be collected from him or there may be added to the cash sale price the reasonable fees and costs actually to be paid for construction authorizations and similar permits issued by public agencies.



§ 10-1-4. Requirements for revolving accounts; limitations on time price differential

(a) Every revolving account shall be in writing and shall be completed prior to the signing thereof by the retail buyer. The printed portion, other than instructions for completion, of any revolving account shall be in at least six-point type. Any such account shall contain the names of the seller and the buyer, the place of business of the seller, and the residence or place of business of the buyer as specified by the buyer, and substantially the following notice in clear and conspicuous type:

"Notice to the Buyer

Do not sign this before you read it or if it contains any blank spaces. You are entitled to an exact copy of the paper you sign. You have the right to pay in advance the full amount due."

A copy of any such account shall be delivered or mailed to the retail buyer by the retail seller prior to the date on which the first payment is due thereunder. Any acknowledgment by the buyer of delivery of a copy of the account shall be in clear and conspicuous type and, if contained in the account, shall appear directly above the buyer's signature. No account shall be signed by the buyer when it contains blank spaces to be filled in after it has been signed. The buyer's acknowledgment, conforming to the requirements of this subsection, of delivery of a copy of an account shall be presumptive proof in any action or proceeding of such delivery and that the account, when signed, did not contain any blank spaces as provided in this subsection. A revolving account shall be presumed to be signed or accepted by the buyer if, after a request for a revolving account, such revolving account or application for a revolving account is in fact signed by the buyer or if such revolving account is used by the buyer or if such revolving account is used by another person authorized by the buyer to use it. The revolving account is not effective until: the buyer has received the disclosures required pursuant to the federal Truth in Lending Act, 15 U.S.C. Section 1601, et seq., as amended; the buyer or a person authorized by the buyer uses the revolving account; and the seller or its assignee extends credit to the buyer for transactions on the revolving account.

(b) Notwithstanding any other law, the seller under a revolving account may charge, receive, and collect a time price differential which shall not exceed 17.5 cent(s) per $10.00 per month computed on all amounts unpaid thereunder from month to month (which need not be a calendar month) or other regular period. If the amount of time price differential so computed shall be less than $1.00 for any such month, a time price differential of $1.00 for any such month may be charged, received, and collected. If the regular period is other than such monthly period or if the unpaid amount is less than or greater than $10.00, the permitted time price differential shall be computed proportionately. Such time price differential may be computed for all unpaid balances within a range of not in excess of $10.00 on the basis of the median amount within such range if as so computed such time price differential is applied to all unpaid balances within such range.



§ 10-1-5. Mail order and telephone sales

Retail installment contracts negotiated and entered into by mail or telephone without personal solicitation by salesmen or other representatives of the seller, where a catalog of the seller or other printed solicitation of business which is distributed and made available generally to the public clearly sets forth the cash price and other terms of sales to be made through such medium, may be made as provided in this Code section. All of the provisions of this article relating to contracts shall apply to such sales, except that the seller shall not be required to deliver a copy of the contract to the buyer as provided in subsection (e) of Code Section 10-1-3; and, if the contract when received by the seller contains any blank spaces, the seller may insert in the appropriate blank space the amounts of money and other terms which are set forth in the seller's catalog or other printed solicitation which is then in effect. In lieu of presenting the buyer with a copy of the contract as provided in subsection (e) of Code Section 10-1-3, the seller shall furnish to the buyer a written statement of any items inserted in the blank spaces in the contract received from the buyer.



§ 10-1-6. Buyer's right to cancel home solicitation sale

(a) The buyer shall have a right to cancel a home solicitation sale agreement until 12:00 Midnight of the third business day after the day on which the buyer signs the agreement.

(b) Notice of cancellation under this Code section shall be given to the seller at the place of business as set forth in the agreement by certified mail or statutory overnight delivery, return receipt requested, which shall be posted not later than 12:00 Midnight on the third business day following execution of the agreement.

(c) In the event of cancellation pursuant to this Code section, the installment seller shall refund to the buyer within ten days after the cancellation all deposits, including any down payment made under the agreement, and redeliver any goods traded in to the seller on account or in contemplation of the home solicitation sale agreement.

(d) In the event of cancellation pursuant to this Code section, the seller shall have the right to charge the buyer 5 percent of the gross sales price of the merchandise purchased by the buyer or $25.00, whichever is less, as liquidated damages. The seller shall also be entitled to reclaim and the buyer shall return, whenever possible, the home solicitation sale agreement. The buyer shall incur no additional liability for cancellation pursuant to this Code section.

(e) If the buyer has received the merchandise sold, the buyer must return that merchandise unused, in the same condition as received by the buyer. The seller shall pick up the merchandise at the place sold within a reasonable time after notice of cancellation; and the seller shall receive from the buyer at that time the actual cost of picking up the merchandise or $5.00, whichever is less.

(f) Notice of cancellation given by the buyer need not take any particular form and, however expressed, is effective if it indicates the intention of the buyer not to be bound by the home solicitation sale.



§ 10-1-7. Providing for payment of delinquency charges, attorneys' fees, court costs, and check dishonor fees

(a) A retail installment contract or a revolving account may provide for payment by the buyer of a delinquency charge on any installment which is not paid within ten days from the date the payment is due. The charge may not exceed $25.00. A delinquent charge shall not be collected more than once for the same default. A retail installment contract or a revolving account may provide for the payment of reasonable attorneys' fees, if referred for collection to an attorney not a salaried employee of the retail seller, and for the payment of court costs.

(b) A retail installment contract or a revolving account may provide that if the buyer submits to the retail seller as payment for an unpaid balance, or portion thereof, in that account or pursuant to that contract, a check, draft, or order for the payment of money on any bank or other depository, which check, draft, or order is not honored by the drawee, then a delinquency charge as specified in subsection (a) of this Code section may be charged; and a bad instrument fee not to exceed the amount specified in subsection (j) of Code Section 16-9-20 and Code Section 13-6-15 may be charged to the buyer and added to the unpaid balance on the buyer's account if ten days have elapsed since the retail seller has mailed to the buyer at his or her last known address written notice of the failure to honor the check, draft, or order without the check, draft, or order having been made good. A fee authorized by this Code section shall not be deemed to be time price differential, interest, or any other type of finance charge and shall not be included in determining whether any limitations on time price differential, interest, or other finance charges have been exceeded.



§ 10-1-8. Security interest not taken on certain items; application of payments to revolving accounts; written agreements

(a) Any security interest taken pursuant to a retail installment contract or revolving account shall not be taken with respect to clothing, softwares, and other nondurable items. Each payment with respect to a revolving account shall be applied to goods and services as follows: first to unpaid time price differential or finance charge; then, as to goods purchased on different dates, the first purchased shall be deemed first paid for; as to goods purchased on the same date, the lowest priced shall be deemed first paid for.

(b) Nothing contained in subsection (a) of this Code section shall prevent the parties from agreeing in writing for the payments to be otherwise applied; provided, however, that this Code section shall be construed consistently with Part 2 of Article 15 of this chapter, the "Fair Business Practices Act of 1975." Nothing in this Code section shall be deemed to authorize any act or practice which would otherwise be deemed unfair and deceptive under Part 2 of Article 15 of this chapter, the "Fair Business Practices Act of 1975."



§ 10-1-9. Transfer of retail installment contracts or revolving accounts

(a) Any retail seller may assign, pledge, hypothecate, or otherwise transfer a retail installment contract or revolving account to any person, firm, or corporation on such terms and conditions and for such price as may be mutually agreed upon. Unless the buyer has notice of the assignment, payment thereunder made by the buyer to the last known owner of the contract or account shall be binding on all subsequent owners thereof.

(b) In no event will any such assignment bar any right of action against the seller arising as a result of this article, nor will any such assignment bar any defense against the sales finance company or other assignee arising as a result of subsection (b) of Code Section 10-1-15.



§ 10-1-10. Disposition of goods repossessed after default; right to recover deficiency

When any goods have been repossessed after default in accordance with Part 6 of Article 9 of Title 11, the seller or holder shall not be entitled to recover a deficiency against the buyer unless within ten days after said repossession he forwards by registered or certified mail or statutory overnight delivery to the address of the buyer shown on the contract or later designated by the buyer a notice of the seller's or holder's intention to pursue a deficiency claim against the buyer. The notice shall also advise the buyer of his rights of redemption, as well as his right to demand a public sale of the repossessed goods. In the event the buyer exercises his right to demand a public sale of the goods, he shall in writing so advise the seller or holder of his election by registered or certified mail or statutory overnight delivery addressed to the seller or holder at the address from which the seller's or holder's notice emanated, within ten days after the posting of the original seller's or holder's notice.

In the event of election of such public sale by the buyer, the seller or holder shall dispose of the repossessed goods at a public sale as provided by law, to be held in the state and county where the original sale took place or the state and county of the buyer's residence, at the seller's election.

This Code section is cumulative of Part 6 of Article 9 of Title 11 and provides cumulative additional rights and remedies which must be fulfilled before any deficiency claim will lie against a buyer, and nothing in this Code section shall be deemed to repeal said part.



§ 10-1-11. Second mortgage statute not affected; exemption from loan and interest statutes

Nothing contained in this article shall be construed so as to amend, modify, supersede, or repeal Article 2 of Chapter 4 of Title 7, relating to charges and interest on loans secured by secondary security deeds, as now or hereafter amended, nor shall any of the provisions of the loan or interest statutes of this state affect or apply to any retail installment and home solicitation sale.



§ 10-1-12. Prior contracts or accounts not affected

This article shall not make unlawful contracts or accounts in effect prior to October 1, 1967.



§ 10-1-13. Waiver of this article void

Any waiver of this article shall be unenforceable and void.



§ 10-1-14. Limitation of actions

(a) No action shall be brought under this article more than four years after the person bringing the action knew or should have known of the occurrence of the alleged violation.

(b) The period of time specified by this Code section shall only apply to violations of this article which occur after July 1, 1979.



§ 10-1-15. Criminal and civil penalties

(a) Any person who shall willfully and intentionally violate any provision of this article shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine not to exceed $500.00 for the first offense and shall be punished as for a misdemeanor for each subsequent offense.

(b) A violation of subsection (d) of Code Section 10-1-3 shall bar recovery of any finance charge, delinquency, or collection charge on the contract. A violation of subsection (b) of Code Section 10-1-4 shall bar recovery of any finance charge, delinquency, or collection charge stated on or collected in connection with the statement on which any such violation shall occur.

(c) In case of a willful violation of any provision of this article, with respect to any transaction, the retail buyer in such transaction may recover from the person committing the violation (or may set off or counterclaim in any action by such person) a minimum of $100.00 or double the time price differential and any delinquency charge and any attorneys' fees and court costs charged and paid with respect to such transaction; but the retail seller may recover from the retail buyer an amount equal to the cash price of the goods or services in such transaction and the cost of any insurance purchased by the retail seller for the retail buyer in connection therewith.

(d) Notwithstanding this Code section, any failure to comply with any provisions of subsection (d) of Code Section 10-1-3 may be corrected within ten days after the date of execution of the retail installment contract by the buyer; and, if so corrected, neither the seller nor the holder is subject to any penalty under this Code section.

(e) A seller or holder shall not be held liable in any action brought under this Code section for a violation of this article if the seller or holder shows by clear and convincing evidence that the violation was not intentional and resulted from a bona fide clerical or typographical error.

(f) The penalties under this Code section shall be the sole remedy for violations of this article and a claim of violation of this article may be asserted in an individual action only.



§ 10-1-16. Inapplicability of this article to educational entities and student loan transactions

This article shall not apply to the University System of Georgia or its educational units, to private colleges and universities in this state and associations thereof, or to student loan transactions of such educational entities, which educational entities and student loan transactions thereof are expressly exempted from the operation of its provisions.






Article 2 - Motor Vehicle Sales Financing

§ 10-1-30. Short title

This article shall be known and may be cited as the "Motor Vehicle Sales Finance Act."



§ 10-1-31. Definitions; construction

(a) As used in this article, the term:

(1) "Cash sale price" means the price stated in a retail installment contract for which the seller would have sold to the buyer and the buyer would have bought from the seller the motor vehicle which is the subject matter of the retail installment contract if such sale had been a sale for cash instead of a retail installment transaction. The cash sale price may include any taxes; registration, certificate of title, license, and other fees; and charges for accessories and their installation and for delivery, servicing, repairing, or improving the motor vehicle. The cash sale price may also include any amount paid to the buyer or to a third party on behalf of the buyer to satisfy a lease on or a lien on or a security interest in a motor vehicle used as a trade-in on the motor vehicle which is the subject of a retail installment transaction under this article.

(2) "Finance charge" means the amount agreed upon between the buyer and the seller, as limited in this article, to be added to the cash sale price, the amount, if any, included for insurance and other benefits, if a separate charge is made therefor, and official fees, in determining the time sale price.

(3) "Holder" of a retail installment contract means the retail seller of the motor vehicle under the contract or, if the contract is purchased by a sales finance company or another assignee, the sales finance company or other assignee at the time of the determination.

(4) "Motor vehicle" means any device or vehicle including automobiles, motorcycles, motor trucks, trailers, and all other vehicles operated over the public highways and streets of this state and propelled by power other than muscular power but does not include traction engines, road rollers, implements of husbandry and other agricultural equipment, and such vehicles as run only upon a track.

(5) "Official fees" means the fees prescribed by law for filing, recording, or otherwise perfecting and releasing or satisfying a retained title or a lien created by a retail installment contract.

(6) "Person" means an individual, partnership, corporation, association, or any other group however organized.

(7) "Purchase price" means the time balance shown in the contract plus the down payment.

(8) "Retail buyer" or "buyer" means a person who buys a motor vehicle from a retail seller not principally for the purpose of resale and who executes a retail installment contract in connection therewith or a person who succeeds to the rights and obligations of such person.

(9) "Retail installment contract" or "contract" means an instrument or instruments creating a purchase money security interest.

(10) "Retail installment seller" or "seller" means a person engaged in the business of selling motor vehicles to retail buyers in retail installment transactions.

(11) "Retail installment transaction" means any transaction evidenced by a retail installment contract.

(12) "Sales finance company" means a person engaged in the business of purchasing retail installment contracts from one or more retail sellers. The term includes but is not limited to a bank, trust company, or industrial loan company, if so engaged. The term does not include the pledge of an aggregate number of such contracts to secure a bona fide loan thereon.

(13) "Time sale price" means the cash sale price of a motor vehicle, the amount included for insurance and other benefits if a separate charge is made therefor, official fees, and finance charges. The time sale price may also include, if it has not been included in the cash sale price, any amount paid to the buyer or to a third party on behalf of the buyer to satisfy a lease on or a lien on or a security interest in a motor vehicle used as a trade-in on the motor vehicle which is the subject of a retail installment transaction under this article.

(b) The rules of statutory construction contained in Chapter 3 of Title 1 shall apply to this article.



§ 10-1-32. Requirements for retail installment contracts; insurance; delinquency charges, attorneys' fees, and costs; receipts

(a) A retail installment contract shall be in writing, shall be signed by both the buyer and the seller, and shall be completed as to all essential provisions prior to the signing of the contract by the buyer.

(b) The printed portion of the contract, other than instructions for completion, shall be in at least six-point type. The contract shall contain, in clear and conspicuous type, the following:

(1) A specific statement that liability insurance coverage for bodily injury and property damage caused to others is not included, if that is the case; and

(2) The following notice:

"Notice to the Buyer

Do not sign this contract before you read it or if it contains any blank spaces. You are entitled to an exact copy of the contract you sign."

(c) The seller shall present a completed copy of the contract to the buyer at the time it is signed by the buyer. Unless the seller does so, a buyer who has not accepted delivery of the motor vehicle shall have the right to rescind his agreement and to receive a refund of all payments made and return of all goods traded in to the seller on account of or in contemplation of the contract or, if such goods cannot be returned, the value thereof. Any acknowledgment by the buyer of receipt of a copy of the contract shall be in clear and conspicuous type and, if contained in the contract, shall appear directly above the buyer's signature. This subsection provides cumulative additional rights and is cumulative of Code Section 11-2-302.

(d) The contract shall contain the names of the seller and the buyer, the place of business of the seller, the residence or place of business of the buyer as specified by the buyer, and a description of the motor vehicle, including its make, year model, model, and identification number or marks.

(e) (1) If any insurance is purchased by the holder of the retail installment contract, the amount charged therefor shall not exceed the applicable premiums chargeable in accordance with the rates filed with the Insurance Department. If dual interest insurance on the motor vehicle is purchased by the holder, it shall, within 30 days after execution of the retail installment contract, send or cause to be sent to the buyer a policy or policies or certificate of insurance, written by an insurance company authorized to do business in this state, clearly setting forth the amount of the premium, the kind or kinds of insurance, the coverages, and all the terms, exceptions, limitations, restrictions, and conditions of the contract or contracts of insurance.

(2) Nothing in this article shall impair or abrogate the right of a buyer, as defined in Code Section 10-1-31, to procure insurance from an agent and company of his own selection as provided by the insurance laws of this state; and nothing contained in this article shall modify, amend, alter, or repeal any of the insurance laws of the state.

(f) If any insurance is canceled or the premium adjusted, unearned insurance premium refunds received by the holder shall be credited to the final maturing installment of the contract except to the extent applied toward payment for a similar insurance protecting the interests of the buyer and the holder or either of them.

(g) The holder may, if the contract or refinancing agreement so provides, collect a delinquency charge on any installment which is not paid within ten days from the date the payment is due. Such charge may not exceed 5 percent of the installment or $50.00, whichever is less; provided, however, that if the contract or refinancing agreement is related to a truck with a gross vehicle weight rating (GVWR) exceeding 6,000 pounds (size Class 3 and above), truck tractor, trailer, or semitrailer used primarily for business or commercial purposes, such delinquency charge may not exceed 5 percent of the installment. A delinquent charge shall not be collected more than once for the same default. In addition to the delinquency and collection charge, the contract may provide for the payment of reasonable attorneys' fees where the contract is referred for collection to an attorney not a salaried employee of the holder of the contract, plus the court costs.

(h) No retail installment contract shall be signed by any party thereto when it contains blank spaces to be filled in after it has been signed except that, if delivery of the motor vehicle is not made at the time of the execution of the contract, the identifying numbers or marks of the motor vehicle or similar information and the due date of the first installment may be left blank and later inserted by the seller in the seller's counterpart of the contract after it has been signed by the buyer. The buyer's written acknowledgment, conforming to the requirements of subsection (c) of this Code section, of delivery of a copy of a contract shall be presumptive proof of such delivery in any action or proceeding by or against the holder of the contract and that the contract, when signed, did not contain any blank spaces except as provided in this subsection.

(i) If the buyer so requests, the holder shall give or forward to the buyer a receipt for any payment when made in cash.



§ 10-1-33. Finance charge limitations; assignment of contract

(a) Notwithstanding any other law, the finance charge, exclusive of insurance and other benefits and official fees, shall not exceed the following rates:

Class 1. Any new motor vehicle designated by the manufacturer by a year model not earlier than the year in which the sale is made and all vehicles not previously titled -- $10.00 per $100.00 per year.

Class 2. Any new motor vehicle not in Class 1 and any used motor vehicle designated by the manufacturer by a year model of the same or not more than two years prior to the year in which the sale is made -- $13.00 per $100.00 per year.

Class 3. Any used motor vehicle not in Class 2 and designated by the manufacturer by a year model not more than four years prior to the year in which the sale is made -- $15.00 per $100.00 per year.

Class 4. Any used motor vehicle not in Class 2 or Class 3 and designated by the manufacturer by a year model more than four years prior to the year in which the sale is made -- $17.00 per $100.00 per year.

(b) Such finance charge shall be computed on the unpaid balance on contracts payable in successive monthly payments substantially equal in amount. Such finance charge may be computed on the basis of a full month for any fractional month period in excess of ten days. A minimum finance charge of $25.00 may be charged on any retail installment transaction. As used in this subsection, the term "unpaid balance" shall be determined in accordance with Section 226.8(c) of Regulation Z promulgated by the Board of Governors of the Federal Reserve System pursuant to Title I (Truth in Lending Act) and Title V (General Provisions) of the Consumer Credit Protection Act (Public Law 90-321, 82 Stat. 146, et seq.), as the same existed upon its becoming effective on July 1, 1969.

(c) When a retail installment contract provides for unequal or irregular installment payments, the finance charge may be at a rate which will provide the same yield as is permitted on monthly payment contracts under subsections (a) and (b) of this Code section, having due regard for the schedule of payments. Notwithstanding the foregoing, a seller who computes a finance charge on an actuarial basis may charge a finance charge, exclusive of insurance and other benefits and official fees, which, when calculated according to the actuarial method, does not exceed the yield which would have been permitted on monthly contracts under subsections (a) and (b) of this Code section, having due regard for the schedule of payments; provided, however, that when a seller computes the finance charge according to the actuarial method, then for purposes of computing the rate the entire term of the contract shall be considered to be the number of whole months within the scheduled payment period, disregarding any odd days.

(d) Notwithstanding the provisions of subsection (a) of this Code section, a buyer and a seller may establish any finance charge agreed upon in writing by the parties where the amount financed is more than $5,000.00.

(e) Any sales finance company may purchase or acquire or agree to purchase or acquire from any seller any contract on such terms and conditions as may be agreed upon between them. Unless the buyer has notice of the assignment of his contract, payment thereunder made by the buyer to the last known holder of such contract shall be binding upon all subsequent holders.

(f) In no event will any such assignment bar any right of action against the seller arising as a result of this article nor will any such assignment bar any defense against the sales finance company or other assignee arising as a result of subsection (b) of Code Section 10-1-38.



§ 10-1-33.1. Advancement of money for satisfaction of lease, lien, or security interest in motor vehicle

A retail installment seller may advance money to a buyer or pay money to a third party on behalf of the buyer to satisfy a lease on or a lien on or a security interest in a motor vehicle used as a trade-in on a motor vehicle which is the subject of a retail installment transaction under this article. Any amount so advanced or paid may be financed as part of a retail installment contract and shall not be considered a loan. The transaction and the seller making such advance or payment shall be exempt from the provisions of Chapter 3 of Title 7, relating to industrial loans, from the provisions of Chapter 4 of Title 7, relating to interest and usury, and from any other provision of Georgia law regulating loans.



§ 10-1-34. Right to prepay debt; credit upon anticipation of payments

Notwithstanding the provisions of any retail installment contract to the contrary, any buyer may pay in full at any time before maturity the debt of any retail installment contract and, in so paying the debt, shall receive a refund credit thereon for the anticipation of payments. The amount of the refund shall represent at least as great a proportion of the finance charge as the sum of the monthly time balance after the month in which prepayment is made bears to the sum of all the monthly time balances under the schedule of payments in the contract. This method of refund upon prepayment is commonly referred to as the "Rule of 78" or the "Sum of the Digits" refund method. Where the amount of credit is less than $1.00, no refund need be made. This Code section shall not apply to credit upon anticipation of payments or upon acceleration in those cases where the seller or holder of the contract has computed finance charges according to the actuarial method as set forth in Code Section 10-1-33.



§ 10-1-35. Refinancing retail installment contract

The holder of a contract, upon request by the buyer, may extend the scheduled due date of all or any part of any installment or installments or deferred payment or payments or renew or restate the unpaid time balance of such contract, the amount of the installments, and the time schedule therefor and may collect for such extension, deferment, renewal, or restatement a refinance charge computed as follows: In the event the unpaid time balance of the contract is extended, deferred, renewed, or restated, the holder may compute the refinance charge on such amount by adding to the unpaid time balance the cost for insurance and other benefits incidental to the refinancing plus any accrued delinquency and collection charges after deducting any refund which may be due the buyer at the time of the renewal or restatement by prepayment pursuant to Code Section 10-1-34, at the rate of the finance charge specified in subsection (a) of Code Section 10-1-33, and by reclassifying the motor vehicle by its then year model, for the term of the refinancing agreement, but otherwise subject to the provisions of this article governing computation of the original finance charge. The provisions of this article relating to minimum finance charges under subsection (b) of Code Section 10-1-33 and acquisition costs under the refund schedule in Code Section 10-1-34 shall not apply in calculating refinance charges on the contract extended, deferred, renewed, or restated. If all unpaid installments are deferred for not more than two months, the holder may, at his election, charge and collect for such deferment an amount equal to the difference between the refund required for prepayment in full under Code Section 10-1-34 as of the scheduled due date of the first deferred installment and the refund required for prepayment in full as of one month prior to said date times the number of months in which no scheduled payment is made.



§ 10-1-36. Disposition of motor vehicle repossessed after default; right to recover deficiency

(a) When any motor vehicle has been repossessed after default in accordance with Part 6 of Article 9 of Title 11, the seller or holder shall not be entitled to recover a deficiency against the buyer unless within ten days after the repossession he or she forwards by registered or certified mail or statutory overnight delivery to the address of the buyer shown on the contract or later designated by the buyer a notice of the seller's or holder's intention to pursue a deficiency claim against the buyer. The notice shall also advise the buyer of his or her rights of redemption, as well as his or her right to demand a public sale of the repossessed motor vehicle. In the event the buyer exercises his or her right to demand a public sale of the goods, he or she shall in writing so advise the seller or holder of his or her election by registered or certified mail or statutory overnight delivery addressed to the seller or holder at the address from which the seller's or holder's notice emanated within ten days after the posting of the original seller's or holder's notice.

(b) In the event of election of such public sale by the buyer, the seller or holder shall dispose of said repossessed motor vehicle at a public sale as provided by law, to be held in the state and county where the original sale took place, or the state and county where the motor vehicle was repossessed, or the state and county of the buyer's residence, at the seller's election.

(c) This Code section is cumulative of Part 6 of Article 9 of Title 11 and provides cumulative additional rights and remedies which must be fulfilled before any deficiency claim will lie against a buyer, and nothing herein shall be deemed to repeal said part.



§ 10-1-36.1. Assertion of violation on loan or contract secured by motor vehicle only in individual action

(a) A claim of violation on any loan or contract secured by an interest in a motor vehicle may be asserted in an individual action only and may not be the subject of a class action under Code Section 9-11-23 or any other provisions of law.

(b) Nothing contained in this Code section shall apply to class actions involving mobile homes or manufactured homes pending in any courts of this state, including any United States courts, on February 22, 1985, as to the parties to and subject matter then before such courts.



§ 10-1-37. Waiver of this article void

Any waiver of this article shall be unenforceable and void.



§ 10-1-38. Criminal and civil penalties

(a) Any person who shall willfully and intentionally violate this article shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine not to exceed $500.00 for the first offense and shall be punished as for a misdemeanor for each subsequent offense.

(b) A violation of Code Section 10-1-33 by the seller or holder shall bar recovery of any finance charge, delinquency, or collection charge on the contract.

(c) In case of a willful violation of this article with respect to any transaction, the buyer in such transaction may recover from the person committing the violation (or may set off or counterclaim in any action by such person) a minimum of $100.00 or double the time price differential and any delinquency charge and any attorneys' fees and court costs charged and paid with respect to such transaction, but the seller may recover from the buyer an amount equal to the cash price of the goods or services in such transaction and the cost of any insurance purchased by the seller for the buyer in connection therewith.

(d) Notwithstanding this Code section, any failure to comply with Code Section 10-1-33 may be corrected within ten days after the date of execution of the retail installment contract by the buyer; and, if so corrected, neither the seller nor the holder is subject to any penalty under this Code section.



§ 10-1-39. Additional definitions

In addition to the definitions provided for in Code Section 10-1-31, as used in Code Sections 10-1-40 through 10-1-42, the term:

(1) "Induce" means to cause a buyer of a motor vehicle under a retail installment contract or a lessee of a motor vehicle under a motor vehicle lease contract to sublease the subject motor vehicle or to arrange for or cause such a buyer or lessee to be so induced.

(2) "Lessee" means a person who obtains possession and use of a motor vehicle through a motor vehicle lease contract.

(3) "Lessor" means any person who in the regular course of business or as a part of regular business activity leases motor vehicles under motor vehicle lease contracts or purchases motor vehicle lease contracts or any sales finance company that purchases motor vehicle lease contracts.

(4) "Motor vehicle lease contract" means an agreement between a lessor and a lessee whereby the lessee obtains the possession and use of a motor vehicle for such period of time, for such purposes, and for such consideration as set forth in the agreement.

(5) "Subject motor vehicle" means the motor vehicle sold to a buyer under a retail installment contract or the motor vehicle obtained by a lessee under a motor vehicle lease contract.

(6) "Sublease" means:

(A) To transfer possession of a motor vehicle which is the subject of a retail installment contract to a person who is not a party to that contract or to transfer or assign any of the buyer's rights or interests under the retail installment contract to such a person, whether or not such transfer or assignment is effective; or

(B) To transfer possession of a motor vehicle which is the subject of a motor vehicle lease contract to a person who is not a party to that contract or to transfer or assign any of the lessee's or lessor's rights or interests under the motor vehicle lease contract to such a person, whether or not such transfer or assignment is effective.



§ 10-1-40. Unlawful inducement of motor vehicle buyer or lessee under contract to sublease vehicle; unlawful offering of vehicle for hire by sublessee

(a) It is unlawful for any person to induce the buyer of a motor vehicle under a retail installment contract to sublease the subject motor vehicle to that person or to any other sublessee without first obtaining written consent to the sublease from the holder of the retail installment contract.

(b) It is unlawful for any person to induce the lessee of a motor vehicle under a motor vehicle lease contract to sublease the subject motor vehicle to that person or to any other sublessee without first obtaining written consent to the sublease from the lessor under the motor vehicle lease contract.

(c) It is unlawful for any person who is the sublessee of a motor vehicle to offer the motor vehicle for hire or to offer it to another person to offer for hire if such person induced the sublease of the motor vehicle in violation of subsection (a) or (b) of this Code section or if such person knew or reasonably should have known that the sublease of the motor vehicle was induced in violation of subsection (a) or (b) of this Code section.

(d) Any person who violates any provision of subsection (a), (b), or (c) of this Code section shall be guilty of a misdemeanor of a high and aggravated nature.



§ 10-1-41. Actions brought by persons suffering damage against person inducing unlawful sublease of motor vehicle; remedies

(a) Any one or more of the following persons may suffer damage as a result of a violation of subsection (a) or (b) of Code Section 10-1-40:

(1) The holder of a retail installment contract;

(2) The lessor of a motor vehicle under a motor vehicle lease contract;

(3) The buyer of a motor vehicle under a retail installment contract or the lessee of a motor vehicle under a motor vehicle lease contract;

(4) The sublessee of the subject motor vehicle when such sublessee did not know and could not reasonably be expected to have known that the sublease of the motor vehicle was induced in violation of subsection (a) or (b) of Code Section 10-1-40.

(b) A person who suffers damage as described in subsection (a) of this Code section may bring an action against the person who induced the sublease of the subject motor vehicle in violation of subsection (a) or (b) of Code Section 10-1-40. The person who suffers damage may recover or obtain against the person who induced such sublease any of the following:

(1) Actual damages;

(2) Equitable relief, including, but not limited to, an injunction or restitution of money and property;

(3) Punitive damages;

(4) Reasonable attorney's fees and costs; and

(5) Any other relief which the court deems proper.

(c) The rights and remedies provided for in this Code section are in addition to any other rights and remedies provided by law.



§ 10-1-42. Advancement of money to satisfy lease, lien, or security interest in motor vehicle; inclusion in gross capitalized cost

A lessor or the entity which sells the motor vehicle to the lessor for lease to a lessee may advance money to a lessee or pay money to a third party on behalf of the lessee to satisfy a lease on or a lien on or a security interest in a motor vehicle used as a trade-in on a motor vehicle which is the subject of a motor vehicle lease contract. Any amount so advanced or paid may be included in the gross capitalized cost under the motor vehicle lease contract and shall not be considered a loan. Such advance and the seller or lessor making such advance or payment shall be exempt from the provisions of Chapter 3 of Title 7, relating to industrial loans, from the provisions of Chapter 4 of Title 7, relating to interest and usury, and from any other provision of Georgia law regulating loans.






Article 3 - Unsolicited Merchandise

§ 10-1-50. Unsolicited merchandise not to be sent; recipient may treat as gift; trial periods; remedies for violations

(a) As used in this Code section, the term "person" shall have the meaning as provided in Code Section 10-1-2.

(b) No person shall, in any manner or by any means, offer for sale goods, wares, or merchandise where the offer includes the voluntary and unsolicited sending of such goods, wares, or merchandise not actually ordered or requested by the recipient, either orally or in writing. The receipt of any such goods, wares, or merchandise shall for all purposes be deemed an unconditional gift to the recipient, who may use or dispose of such goods, wares, or merchandise, unless such goods, wares, or merchandise were delivered to the recipient as a result of a bona fide mistake, in any manner he or she sees fit without any obligation to the sender.

(c) No person shall require payment for the continued provision of any goods, wares, or merchandise following the expiration of a trial period during which similar goods, wares, or merchandise were provided free of charge unless the recipient of such goods, wares, or merchandise provides affirmative oral, written, or electronic assent to the continued receipt thereof on a paid basis. In the absence of any such assent, the receipt of any such goods, wares, or merchandise following such trial period shall for all purposes be deemed an unconditional gift to the recipient, who may use or dispose of such goods, wares, or merchandise, unless such goods, wares, or merchandise were delivered to the recipient as a result of a bona fide mistake, in any manner he or she sees fit without any obligation to the sender.

(d) Any violation of this Code section shall be considered a violation of Part 2 of Article 15 of this chapter, the "Fair Business Practices Act of 1975." Any remedy available under such part shall be available to any recipient under this Code section, and any action by the Attorney General authorized under such part for a violation thereof shall be authorized for a violation of this Code section.



§ 10-1-51. Unordered merchandise sent after membership terminated deemed gift; enjoining payment requests

If a person is a member of an organization which makes retail sales of any goods, wares, or merchandise to its members and the person notifies the organization of his termination of membership by certified mail or statutory overnight delivery, return receipt requested, any unordered goods, wares, or merchandise which are sent to the person after 30 days following execution of the return receipt for the certified letter by the organization shall for all purposes be deemed unconditional gifts to the person, who may use or dispose of the goods, wares, or merchandise in any manner he sees fit without any obligation on his part to the organization.

If the termination of a person's membership in such organization breaches any agreement with the organization, nothing in this Code section shall relieve the person from liability for damages to which he might be otherwise subjected to pursuant to law; but he shall not be subject to any damages with respect to any goods, wares, or merchandise which are deemed unconditional gifts to him under this Code section.

If, after any receipt deemed to be an unconditional gift under this Code section, the sender continues to send bill statements or requests for payment with respect thereto, an action may be brought by the recipient to enjoin such conduct, in which action there may also be awarded reasonable attorneys' fees and costs to the prevailing party.






Article 4 - Furnishing Names of Prospective Purchasers

§ 10-1-70. Sales contract must state consideration for furnishing names of prospective purchasers; penalty

(a) It shall be unlawful for any person, firm, or corporation engaged in the business of selling any type of merchandise in the State of Georgia to promise a consideration, either cash or otherwise, to a buyer of such merchandise for providing the names or other information relative to other prospective purchasers of such merchandise, unless the promise of such consideration is contained in the contract of sale between the seller and the buyer.

(b) Any person, firm, or corporation violating subsection (a) of this Code section shall be guilty of a misdemeanor.






Article 5 - Labeling Remanufactured or Rebuilt Items

§ 10-1-80. "Remanufactured" and "rebuilt" defined

As used in this article, the term:

(1) "Rebuilt" means the reconditioning of a motor, engine, well pump, or other mechanical item by the replacement of parts of the motor, engine, well pump, or other mechanical item without changing the original size, shape, or tolerance of the item except by the use of parts therefor.

(2) "Remanufactured" means the changing of the size, shape, or tolerance in any motor, engine, well pump, or other mechanical item by machinery grinding or cutting away of the original item.



§ 10-1-81. Label required for remanufactured item sold at retail

Any remanufactured item sold at retail in the State of Georgia shall be labeled "Remanufactured." Such label shall be placed adjacent to and shall be of the same size and type of marking as the old marking on the remanufactured item.



§ 10-1-82. Label required for rebuilt item sold at retail

Any rebuilt item sold at retail in the State of Georgia shall be labeled "Rebuilt." Such label shall be placed adjacent to and shall be of the same size and type of marking as the old marking on the rebuilt item.



§ 10-1-83. Penalty for violation of this article

Noncompliance with this article shall be a misdemeanor, and punishment shall be as provided by law.






Article 6 - Interstate Purchase of Rifles and Shotguns

§ 10-1-100. Out of state purchase of rifles and shotguns by residents

Residents of the State of Georgia may purchase rifles and shotguns in any state of the United States, provided such residents conform to applicable provisions of statutes and regulations of the United States, of the State of Georgia, and of the state in which the purchase is made.



§ 10-1-101. Nonresidents may purchase rifles and shotguns in Georgia

Residents of any state of the United States may purchase rifles and shotguns in the State of Georgia, provided such residents conform to applicable provisions of statutes and regulations of the United States, of the State of Georgia, and of the state in which such persons reside.






Article 7 - Sale of Paints and Flaxseed or Linseed Oil

§ 10-1-120. "Paint" defined

The term "paint," as used in this article, shall include white lead basic, carbonate, or sublimate, in any kind of oil, or any compound intended for the same use, paste or semipaste, and liquid or mixed paint ready for use.



§ 10-1-121. Enforcement of article; rules and regulations

The director of the Georgia Drugs and Narcotics Agency is charged with the proper enforcement of this article and is empowered to formulate and promulgate such rules and regulations as may be necessary in carrying out the purposes of this article.



§ 10-1-122. Labels on paint containers

The labels on containers of paints shall clearly and distinctly state the name and residence of the manufacturer of the paint or the distributor thereof or of the party for whom the same is manufactured. The label shall also clearly state the quantity contained in the package; the quantity, in the case of liquid or mixed paints, to be designated in United States standard gallons or fraction thereof and, in the case of paste or semipaste paints, such as are commonly sold by weight, to be shown by weight avoirdupois. Said labels shall be printed in the English language in plain, legible type.



§ 10-1-123. Purity of flaxseed or linseed oil; requirement for boiled linseed oil

No person, firm, corporation, or agent or employee of any person, firm, or corporation shall manufacture for sale or offer or expose for sale any flaxseed or linseed oil unless the same shall answer all the chemical tests for purity recognized in the United States Pharmacopoeia or offer or expose for sale any flaxseed or linseed oil as "boiled linseed oil" unless in its manufacture the same shall have been put to a temperature of 225 degrees Fahrenheit.



§ 10-1-124. Flaxseed or linseed oil to be sold under true name; labeling tank cars, tanks, barrels, or vessels of such oil

No person, firm, corporation, or agent or employee of any person, firm, or corporation shall sell or expose or offer for sale any flaxseed or linseed oil unless it shall be done under its true name; and each tank car, tank, barrel, keg, or any vessel of such oil shall have distinctly and durably printed, stamped, stenciled, or labeled thereon the true name of such oil and in ordinary boldface capital letters the words "PURE LINSEED OIL RAW" or "PURE LINSEED OIL BOILED" and the name and address of the manufacturer thereof or of the party for whom the same is manufactured and under whose brand the same is sold.



§ 10-1-125. Possession of improperly labeled article prima-facie evidence of violation

Possession by any person, firm, or corporation, or agent or employee of any person, firm, or corporation dealing in said articles, of any article described in Code Sections 10-1-120 through 10-1-124 and not properly labeled shall be considered prima-facie evidence that the same is kept by such person, firm, or corporation in violation of this article and punishable under it.



§ 10-1-126. Requirements for timber-marking paint; penalty for violation; enjoining violation

(a) It shall be unlawful for any person, firm, or corporation to distribute, sell, or offer for sale within this state any paint used specifically for marking timber if such paint will not remain effective for a period of at least 12 months if applied to timber in a nondiluted state. The label on the container of any such paint sold in this state shall have clearly printed thereon in bold type the following: "EFFECTIVE FOR A MINIMUM OF 12 MONTHS IF USED IN A NONDILUTED STATE."

(b) As used in this Code section, the term "paint" means any substance or mixture of substances, liquid, powder, or paste intended for use primarily for marking timber.

(c) Any person violating this Code section shall be guilty of a misdemeanor.

(d) In addition to the remedies provided in this Code section, the director and drug agents of the Georgia Drugs and Narcotics Agency may apply to an appropriate court for, and such court shall have jurisdiction upon hearing and for cause shown to grant, a temporary or permanent injunction restraining any person from violating this Code section irrespective of whether or not there exists an adequate remedy at law.



§ 10-1-127. Penalty for sale of deceptively labeled paint

Whoever shall sell or offer or expose for sale any paint which shall be labeled or marked in such manner as to tend to deceive the purchaser as to its nature or composition or which shall not be accurately labeled as required in this article shall be guilty of a misdemeanor and, upon conviction thereof, for each offense shall be punished by a fine of not less than $25.00 and not more than $100.00 or by imprisonment in the county jail not exceeding 60 days.






Article 8 - Sale of Petroleum Products, Brake Fluid, and Antifreeze

Part 1 - Petroleum Products

§ 10-1-140. Definitions

As used in this part, the term:

(1) "Gasoline" means gasoline, naphtha, benzol, and other products of petroleum, under whatever name designated, used for heating or power purposes.

(2) "Kerosene" means kerosene and other products of petroleum, under whatever name designated, used for illuminating, heating, or cooking purposes.

(3) "Lubricating oils" means rerefined, reprocessed, or reconditioned used oils as well as virgin petroleum oils or blends thereof.



§ 10-1-141. "Petroleum products" not to include liquefied petroleum gas

The term "petroleum products," as used in this part, shall in no way be construed to include liquefied petroleum gas as defined in Code Section 10-1-262.



§ 10-1-142. Appointment and duties of state oil chemist

The Commissioner of Agriculture is required to appoint, in accordance with Chapter 20 of Title 45, a chemist, who shall be an expert oil analyst, to be designated as the state oil chemist, whose duty it shall be to analyze all samples of gasoline and kerosene and all fluids purporting to be substitutes therefor or motor fuel improvements or other like products of petroleum, under whatever name they may be designated, and used for illuminating, heating, cooking, power, or lubricating purposes, submitted by the Commissioner of Agriculture or any duly authorized inspector or inspectors.



§ 10-1-143. Employment of oil inspectors; expenses of inspectors

The Commissioner of Agriculture is authorized to employ, in accordance with Chapter 20 of Title 45, oil inspectors as he deems necessary to enforce this part. Oil inspectors so appointed shall be allowed such expenses as shall be approved by the Commissioner of Agriculture.



§ 10-1-144. Additional expenses; Commissioner of Agriculture to be chief oil inspector

In addition to the expenses of inspectors as provided for in Code Section 10-1-143, there shall be allowed such further sums for the purchase of equipment, supplies, and clerical help and to pay any other expenses incident to and necessary for the enforcement of this part as may hereafter be appropriated. The Commissioner of Agriculture is constituted chief oil inspector for the purpose of the enforcement of this part.



§ 10-1-145. Payment of compensation and expenses

The compensation of the state oil chemist and state oil inspectors and the expenses of enforcing this part shall be paid in the same manner as compensation and expenses of other employees of the Department of Agriculture are paid.



§ 10-1-146. Bonds of state oil chemist and inspectors

The Commissioner of Agriculture is authorized to have the state oil chemist and state oil inspectors bonded for the faithful performance of their respective duties at the expense of the Department of Agriculture if and to the extent he deems it necessary for the proper protection of the state and the public.



§ 10-1-147. Filling vacancies in offices of state oil chemist and inspectors

The Commissioner of Agriculture is authorized to fill any vacancies which may occur in the offices of state oil chemist and oil inspector on account of death, resignation, or other cause.



§ 10-1-148. Right to inspect premises; search warrants; refusal of admission as evidence of violation

In the performance of their duties, the Commissioner of Agriculture or any of his duly authorized agents shall have free access at all reasonable hours to any store, warehouse, factory, storage house, or railway depot where petroleum products are kept or otherwise stored, for the purpose of examination or inspection and drawing samples. If such access shall be refused by the owner of such premises or his agent or other persons occupying and using the same, the Commissioner of Agriculture or his duly authorized inspectors or agents may apply for a search warrant, which shall be obtained in the same manner as provided for obtaining search warrants in other cases. Their refusal to admit an inspector to any of the above-mentioned premises during reasonable hours shall be construed as prima-facie evidence of a violation of this part.



§ 10-1-149. Gasoline and kerosene subject to inspection and analysis; manufacturers and wholesalers to file statements

For the purpose of this part, all gasoline and kerosene sold or offered or exposed for sale shall be subject to inspection and analysis as provided in this part. All manufacturers, refiners, wholesalers, and jobbers, before selling or offering for sale any gasoline or kerosene or like products, under whatever name designated, for power, lubricating, illuminating, heating, or cooking purposes, shall file with the Commissioner of Agriculture a declaration or statement that they desire to sell such products in this state and shall furnish the name, brand, or a trademark of the product which they desire to sell, together with the name and address of the manufacturer thereof, and that all such products are in conformity with the specifications established pursuant to this part by the state oil chemist and approved by the Commissioner of Agriculture.



§ 10-1-150. Approval of substitutes or improvers of fuels or other motor fuels

All materials, fluids, or substances offered or exposed for sale, purporting to be substitutes for or improvers of fuels or other motor fuels to be used for power, cooking, or heating purposes, shall, before being sold or exposed or offered for sale, be submitted to the Commissioner of Agriculture for examination and inspection and shall receive the approval of the state oil chemist and the Commissioner of Agriculture and shall be sold or offered for sale only when properly labeled with a label, the form and contents of which shall have been approved by the state oil chemist and the Commissioner of Agriculture.



§ 10-1-151. Sale of substandard gasoline and kerosene illegal; confiscation

It shall be illegal to sell or offer for sale any gasoline or kerosene which is described and designated in this part and which is used or intended to be used for power, lubricating, illuminating, cooking, or heating purposes, when sold under whatever name, and which falls below the standard provided in this part. Any such gasoline or kerosene shall be subject to confiscation and destruction by order of the Commissioner of Agriculture.



§ 10-1-151.1. Production and sale of biodiesel fuel

It shall be unlawful for any person to produce, offer for sale, or sell any biodiesel fuel to be used in blending such biodiesel fuel with petroleum diesel fuel to create a blended fuel for subsequent sale for use in diesel engines unless the biodiesel fuel meets the specifications of American Society for Testing and Materials Standard D 6751.



§ 10-1-152. Labeling gasoline and kerosene containers; cleaning kerosene containers of gasoline

Every person, firm, or corporation delivering at wholesale or retail any gasoline in this state shall deliver the same to the purchaser only in tanks, barrels, casks, cans, or other containers having the word "gasoline" plainly stenciled or labeled thereon in vermilion red, in English. Such dealers shall not deliver kerosene oil in any barrel, cask, can, or other container which shall have been so stenciled or labeled or that has ever contained gasoline unless such barrel, cask, can, or other container shall have been thoroughly cleaned and all traces of gasoline removed. Every purchaser of gasoline for use or sale shall procure and keep the same only in tanks, barrels, casks, cans, or other containers stenciled or labeled as provided in this Code section. Every person delivering at wholesale or retail any kerosene in this state shall deliver same to the purchaser only in tanks, barrels, casks, cans, or other containers having the word "kerosene" in English, plainly stenciled or labeled thereon in vermilion red; and every person purchasing same for use or sale shall procure and keep the same only in tanks, barrels, casks, cans, or other containers stenciled or labeled as provided in this Code section. Nothing in this Code section shall prohibit the delivery of gasoline by hose or pipe from a tank directly into the tank of any automobile or other motor. In cases where gasoline or kerosene is sold in bottles, cans, or other containers of not more than one gallon, for cleaning and other similar purposes, such bottles, cans, or other containers shall bear a label with the words "unsafe when exposed to heat or fire."



§ 10-1-153. Notice and sample of petroleum products shipped into state

When gasoline or kerosene or other petroleum products used for heating, cooking, illuminating, power, or lubricating purposes are shipped into this state in any manner whatsoever, the manufacturer, refiner, or jobber shall promptly give notice to the Commissioner of Agriculture of the date of shipment and shall furnish a sample of such size as designated by the Commissioner of Agriculture, but not in excess of 16 ounces, of the gasoline or kerosene and other petroleum products used for heating, cooking, illuminating, power, or lubricating purposes shipped and labeled, giving the tank car number, truck number, or other container number, with the name and address of the person, company, firm, or corporation to whom it is sent and the number of gallons contained in the shipment made. In each instance where gasoline or kerosene and other petroleum products used for heating, cooking, illuminating, power, or lubricating purposes are shipped in tank cars, the record of the capacity of each tank car furnished by the railroad company shall be accepted.



§ 10-1-154. How purchaser may obtain analysis of gasoline or illuminating or heating oils

Any person purchasing any gasoline or illuminating or heating oils from any manufacturer, refiner, jobber, or vendor for his own use may submit fair samples of said gasoline or illuminating or heating oils to the Commissioner of Agriculture to be tested or analyzed by the state oil chemist. In order to protect the manufacturer or vendor from the submission of spurious samples, the person selecting the same shall do so in the presence of two or more disinterested persons, which samples shall be not less than one pint in quantity and shall be bottled, corked, and sealed in the presence of said witnesses and the sample shall be placed in the hands of a disinterested person, who shall forward the same at the expense of the purchaser to the Commissioner of Agriculture. Upon the receipt by the Commissioner of any such sample he shall have the state oil chemist promptly test and analyze the sample. The Commissioner shall return to such purchaser or purchasers a certificate of analysis, which, when verified by the affidavit of the state oil chemist, shall be competent evidence in any court of law or equity.



§ 10-1-155. Rules and regulations; specifications for petroleum products; penalty for violations

(a) The Commissioner of Agriculture shall have authority to prescribe such rules and regulations, consistent with the terms, intent, and purposes of this part, as he finds necessary for the proper administration and enforcement thereof. He shall establish by regulation specifications for the various petroleum products used for heating, cooking, illuminating, power, or lubricating purposes in this state so as to provide quality control and suitability for the intended use of such products and the effective enforcement of the laws pertaining to the sale, distribution, or use of such products and shall have authority to change such specifications, but only after giving a 60 days' notice and a public hearing in regard to such changes to refiners and distributors doing business in this state.

(b) Any manufacturer, refiner, wholesaler, jobber, or vendor who shall violate this Code section or any regulation issued pursuant thereto prescribing specifications for the various petroleum products regulated by this part shall be guilty of a misdemeanor.



§ 10-1-156. Enjoining marketing in violation of part, specifications, or rules and regulations

Whenever the Commissioner of Agriculture shall find any person willfully marketing petroleum products in this state which are regulated by this part and which do not comply with the prescribed specifications therefor or otherwise willfully marketing petroleum products in violation of this part and rules and regulations promulgated pursuant to this part, the Commissioner shall be authorized to apply to the superior court having jurisdiction over the offender for an injunction against the continuance of any such violations. The appropriate superior court shall have jurisdiction, upon hearing and for cause shown, to grant such temporary or permanent injunction restraining further violations as the circumstances appear to require.



§ 10-1-157. Collecting and testing samples of petroleum products; rules and regulations

The Commissioner of Agriculture shall, from time to time, collect or cause to be collected samples of all petroleum products subject to regulation under this part which are sold, offered, or exposed for sale in this state and cause such samples to be tested or analyzed by the state oil chemist. The Department of Agriculture shall have the power to implement rules and regulations necessary to carry out inspection of gasoline samples as provided for by this Code section.



§ 10-1-158. Registration of gasoline dealers

Every dealer in gasoline, before selling or exposing or offering for sale any gasoline, and annually thereafter, shall be required to register and shall make known to the Commissioner of Agriculture his desire to sell gasoline giving the name and manner and kind of pump or pumps he will use and the location of same, and shall keep the certificate or certificates of registration issued by the Commissioner of Agriculture posted in a prominent and accessible place in his place of business where such gasoline is sold. The form of such certificate shall be designated by the Commissioner of Agriculture.



§ 10-1-159. Inspection of self-measuring pumps; sealing accurate pumps; condemnation of inaccurate pumps; rules and regulations

(a) It shall be the duty of the inspectors provided for in this part to familiarize themselves with the accuracy and adjusting devices on the various makes of self-measuring pumps in use; and they shall carefully inspect all of such pumps located in the territory assigned to them.

(b) All such pumps found to be giving accurate measure within the tolerance established by regulations of the Commissioner of Agriculture shall have the adjusting device sealed with an official lead and wire seal applied by an inspector duly authorized by the Commissioner of Agriculture in such a manner that the adjustment cannot be altered without breaking the seal.

(c) If any pump shall be found to be giving inaccurate measure in excess of the tolerance established by regulations of the Commissioner of Agriculture, the inspector shall then and there notify the operator of the pump, whether owner or lessee, to make the necessary adjustments, the inspector to lend his assistance with the standard measure provided for testing such pumps. After the adjustments have been made, the adjusting devices shall be sealed in the manner provided for those pumps found originally accurate. The inspector shall notify the operator, whether owner or lessee, of every pump that apparently has been altered for the purpose of giving short measure in excess of eight ounces on a measure of five gallons or that cannot be adjusted within a range of eight ounces, either over or under, on a measure of five gallons that it must immediately be adjusted, the inspector to lend his assistance with the standard measure for testing such pumps. Should the operator fail or refuse to then and there make such adjustments as shall be necessary to bring the measure within the allowed variation, the same shall be condemned and rendered inoperable immediately by the inspector examining the same; and such pump shall not again be operated without the written consent of the Commissioner of Agriculture. Inspectors shall be required to report to the Commissioner of Agriculture immediately the name and number of all pumps condemned and rendered inoperable.

(d) When any pump shall be condemned under this part by any inspector, it shall be the duty of the inspector immediately to make affidavit before the judge of the probate court of the county in which the pump is located that the pump is being operated by the person who shall be named in the affidavit, contrary to law. Thereupon the judge of the probate court shall issue an order to the person named in the affidavit to show cause before him on the day named in the order, not more than ten days nor less than three days from the issuance of the order, why the pump should not be confiscated and dismantled. On the day named in the order, it shall be the duty of the judge of the probate court to hear the respective parties and to determine whether or not the pump has been operated contrary to the provisions of this part. If the judge of the probate court shall find that the pump has been so operated, he shall forthwith issue an order adjudging the pump to be forfeited and confiscated to the state and direct the sheriff of the county to dismantle the pump and take it into his possession, and, after ten days' notice by posting or publication, as the court may direct, to sell the pump to the highest bidder for cash. The proceeds of sale, or as much thereof as may be necessary, shall be used by the sheriff, first, to pay the costs, which shall be the same as in cases of attachment, and the sheriff shall thereupon pay over and deliver the residue, if any, to the person from whose possession the pump has been taken.

(e) It shall be unlawful to install or operate any self-measuring pump which can be secretly manipulated in such manner as to give short measure. Such inaccurate self-measuring pump shall be condemned as provided in this Code section, and thereafter it shall be unlawful for any person to sell any kerosene or gasoline from such pump until such pump has been made or altered to comply with this part and has been inspected and approved for service by the inspector.

(f) It shall be unlawful for anyone to break a seal applied by an inspector to a pump without first securing consent of the Commissioner of Agriculture, which consent may be given through one of the duly authorized inspectors.

(g) The Department of Agriculture shall have the power to implement rules and regulations necessary to carry out inspections of self-measuring pumps provided for by this Code section.



§ 10-1-160. Calibration of tank trucks, meters, containers, and other measures; condemnation of inaccurate measures

The Commissioner of Agriculture is authorized to prescribe regulations governing the calibration of tank trucks, meters, containers, and other measures used in dispensing petroleum products subject to regulation under this part; and, when any such measure is found giving inaccurate measure and such condition cannot be or is not adjusted to the requirements of the regulations, then such measures shall be seized by the Commissioner or his agents and subject to condemnation in a manner similar to that prescribed in subsections (c) and (d) of Code Section 10-1-159 or destroyed if the court shall find that the measure cannot be properly adjusted.



§ 10-1-161. No fee for gasoline or kerosene inspection

Reserved. Repealed by Ga. L. 2010, p. 9, § 1-25, effective May 12, 2010.



§ 10-1-162. "Person" defined; substitution or misbranding of petroleum products; sale of used or reclaimed lubricants; injunctions; enforcement

(a) As used in this Code section and in Code Section 10-1-163, the term "person" means natural persons; partnerships, firms, associations, joint-stock companies, syndicates, and corporations; any receiver, trustee, conservator, or other officer appointed by any state or federal court; counties, municipalities, or other political subdivisions of this state, singular or plural; and the State of Georgia. The use of the singular number shall include the plural number.

(b) No person shall store, sell, expose, or offer for sale any liquid fuels, lubricating oils, greases, or other similar products:

(1) In or from any container, receptacle, tank, pump, or other distributing device other than those products manufactured or distributed by the manufacturer or distributor indicated by the trademark, trade name, name, symbol, sign, or other distinguishing mark or device displayed upon the container, receptacle, tank, pump, or other distributing device in or from which such products are stored, sold, exposed, or offered for sale or distributed; or

(2) Under any trademark, trade name, name, symbol, sign, or other distinguishing mark or device other than those products manufactured or distributed by the manufacturer or distributor marketing such products under such trademark, trade name, name, symbol, sign, or other distinguishing mark or device; or

(3) In any manner whatsoever which may deceive or have the effect of deceiving the purchaser of such products as to the nature, price, quality, or quantity of the products so stored, sold, exposed, or offered for sale.

(c) No person shall store, sell, expose, or offer for sale any previously used or previously used and reclaimed, recleaned, or reconditioned lubricating oils, lubricants, or mixtures of lubricants unless such person shall at all times have each and every container or item of equipment in or through which any of such products are sold, kept for sale, displayed, or dispensed plainly labeled "reprocessed or rerefined." No person shall cause to be published, displayed, or circulated any advertising matter offering for sale any previously used or previously used and reclaimed, used, recleaned, or reconditioned lubricating oils, lubricants, or mixtures of lubricants unless he shall state in such advertising the fact that such products have been previously used. Nothing in this Code section shall apply to the sale of unfiltered crankcase drainings, and nothing in this Code section shall apply to the sale of crankcase drainings for use on livestock.

(d) Any person dealing in previously used or previously used and reclaimed, recleaned, or reconditioned lubricating oils, lubricants, or mixtures of lubricants without having each and every container or item of equipment in or through which any of such products are sold, kept for sale, displayed, or dispensed plainly labeled as required in this Code section or advertising any of such products for sale without inserting in such advertising a statement as required in this Code section may upon proper hearing be enjoined from selling any of such products or offering, displaying, or advertising any of the same for sale. Action for such injunction may be brought in any court having jurisdiction to hear and decide equity cases in the county in which the defendant resides and may be brought either by the Attorney General of this state or by the district attorney in and for such county. The authority granted by this Code section shall be in addition to and not in lieu of authority to prosecute criminally any person for a violation of this Code section. The granting or enforcing of any injunction under this Code section is a preventive measure for the protection of the people of this state, not a punitive measure; and the fact that a person has been charged or convicted of a violation of this Code section shall not prevent the issuance of a writ of injunction to prevent further unlawful dealing in previously used or previously used and reclaimed, recleaned, or reconditioned lubricating oils, lubricants, or mixtures of lubricants, nor shall the fact that a writ of injunction has been granted under this Code section preclude the institution of criminal prosecution or punishment.

(e) No person shall disguise or camouflage his equipment by imitating the trademark, trade name, name, symbol, sign, or other distinguishing mark or device under which recognized brands of liquid fuels, lubricating oils, greases, or other similar products are generally marketed.

(f) No person shall mix, blend, or compound the liquid fuels, lubricating oils, greases, or similar products of a manufacturer or distributor with the products of any other manufacturer or distributor or adulterate the same or store, sell, expose, or offer for sale such mixed, blended, or compounded products under the trademark, trade name, name, symbol, sign, or other distinguishing mark or device of either of said manufacturer or distributor or as the adulterated products of such manufacturer or distributor.

(g) No person shall aid or assist any other person in violating any of the provisions of this Code section by depositing or delivering into any container, receptacle, tank, pump, or other distributing device any liquid fuels, lubricating oils, greases, or other similar products other than those intended to be stored therein as indicated by the name of the manufacturer or distributor or the trademark, trade name, name, symbol, sign, or other distinguishing mark or device of the product displayed on the container, receptacle, tank, pump, or other distributing device used in connection therewith or shall by any other means aid or assist another in the violation of any of the provisions of this Code section.

(h) Nothing in this Code section shall prevent the lawful owner thereof from applying his or its own trademark, trade name, name, symbol, sign, or other distinguishing mark or device to any product or material.

(i) The state oil chemist and all law enforcement officers in the State of Georgia are charged with the enforcement of this Code section.



§ 10-1-163. Penalty for violating Code Section 10-1-162; individual liability

(a) Any person who shall violate any of the provisions of Code Section 10-1-162 for preventing deception, substitution, and misbranding of liquid fuel, oil, grease, and similar products shall be guilty of a misdemeanor.

(b) If any partnership, firm, association, joint-stock company, syndicate, or corporation violates any of the provisions of Code Section 10-1-162, every director, officer, agent, employee, or member participating in, aiding, or authorizing the act or acts constituting the violation of Code Section 10-1-162 shall be guilty of a misdemeanor.



§ 10-1-164. Requirements for signs advertising retail motor fuel; advertising free gifts or services; enforcement; penalty

(a) Any sign or placard or other means used to advertise the price of motor fuel for sale at retail for use in motor vehicles may contain a separate listing of the price and a separate listing of each tax thereon, but must contain a total of such price and taxes which shall be at least as large as the listing of the price or any tax thereon. Numbers used to advertise the total price of such motor fuel shall be of uniform size; and, where fractions are used, the numerator and denominator thereof combined shall be of the same size as any whole numbers used. It shall not be necessary that a denominator be used to indicate fractions; but, if one is not used, the numerator must be at least half the size of the whole number used. If the price of motor fuel is advertised on any sign, billboard, placard, or other advertising medium, it shall be unlawful to place a higher price on any pump dispensing such motor fuel or to charge a higher price for such motor fuel. Any person dispensing motor fuel shall not be precluded from giving a discount from the posted or advertised price if the purchaser of the motor fuel buys additional merchandise.

(b) It shall be unlawful for any person dispensing motor fuel to advertise upon the purchase of motor fuel either free:

(1) Gifts or other products unless such person has sufficient number of gifts or products on hand to supply the reasonably expectable demand or the advertisement discloses a limitation of quantity; or

(2) Car washes or other services unless such person is prepared, in the absence of causes beyond the reasonable control of the offerer, to perform such car washes or the services advertised at the time of the purchase at such person's place of business or at a place of business affiliated by trademark or agreement with such person. If the free car washes or other services advertised are to be performed at a place of business affiliated by trademark or agreement but in a separate location, such fact shall be so stated on the sign, billboard, placard, or other advertising medium used.

(c) Nothing in this Code section shall preclude posting on any pumps dispensing motor fuel a separate statement of taxes included in the total purchase price for the purpose of complying with Chapter 8 of Title 48.

(d) The state oil chemist and any and all law enforcement officers in the State of Georgia are charged with enforcement of this Code section.

(e) Any person, firm, association, or corporation violating this Code section shall be guilty of a misdemeanor.



§ 10-1-164.1. Self-service gasoline price for drivers holding special disability permit

(a) Any owner or operator of a gasoline station which sells gasoline at one price when an employee of the station dispenses the gasoline into a motor vehicle and at a lower price when the customer dispenses the gasoline on a self-service basis shall comply with this Code section. Any such owner or operator shall conduct the operations of the station so that the holder of a special disability permit provided for in subsection (e) of Code Section 40-6-222 will, upon request, have gasoline dispensed by an employee of the station at the self-service pump and will be allowed to purchase such gasoline at the price otherwise charged for gasoline purchased on a self-service basis if:

(1) The holder of the permit is driving the motor vehicle into which the gasoline is to be dispensed; and

(2) The holder of the permit is not accompanied by another person 16 years of age or older who is not mobility impaired or blind. However, in such cases, the employee shall not be required to provide any other service.

(b) Any owner or operator who violates subsection (a) of this Code section shall be guilty of a misdemeanor.



§ 10-1-165. Civil penalty

Any person violating any provision of:

(1) This part relating to the inspection and sale of gasoline, kerosene, and other petroleum products; or

(2) Code Section 10-1-164 providing for the regulation of signs advertising the price of motor fuel which are displayed by retailers of motor fuel; or

(3) Any rule, regulation, or standard promulgated or adopted by the Commissioner of Agriculture or the Department of Agriculture under the provisions of any of the above

shall be liable to a civil penalty not to exceed $1,000.00 for such violation. The Commissioner, after a hearing, shall determine whether any person has violated this Code section and upon a proper finding may issue his order imposing a civil penalty as provided in this Code section. All hearings and proceedings under this Code section shall be held and taken under Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 10-1-166. Penalty for chemist or inspector having interest in sale or manufacture of gasoline

Any chemist or inspector who, while in office, shall be interested directly or indirectly in the manufacture or vending of any gasoline shall be guilty of a misdemeanor.



§ 10-1-167. Penalty for operating condemned self-measuring gasoline pumps

Any person, company, firm, or corporation who shall operate any pump, without the written consent of the Commissioner of Agriculture, which has been condemned by a duly authorized inspector as provided for in this part because of giving short measure in excess of the tolerance established by regulation of the Commissioner shall be guilty of a misdemeanor.



§ 10-1-168. Penalty for operating short-measure gasoline pump

Any person, company, firm, or corporation who shall install or operate a self-measuring pump which has a device or other mechanical means used for the purpose of giving short measure shall be guilty of a misdemeanor.



§ 10-1-169. Penalty for violation of this part or regulations

Any person or association of persons, firm, or corporation who shall violate any of the provisions of this part relating to inspection, labeling, sale, etc., of gasoline, kerosene, and other petroleum products or any rule or regulation promulgated by the Commissioner of Agriculture for the enforcement of this part shall be guilty of a misdemeanor.






Part 2 - Brake Fluid

§ 10-1-180. Definitions

As used in this part, the term:

(1) "Brake fluid" means the liquid medium through which force is transmitted in the hydraulic brake system of any motor vehicle operated in this state.

(2) "Chemist" means the state oil chemist.

(3) "Commissioner" means the Commissioner of Agriculture.



§ 10-1-181. When brake fluid deemed adulterated

Brake fluid shall be deemed to be adulterated unless it meets the minimum standard for brake fluid as provided in this part. Brake fluid shall also be deemed to be adulterated if it contains any substance which will render it injurious to the hydraulic brake system of any motor vehicle or that will impair the normal operation of the hydraulic brake system.



§ 10-1-182. When brake fluid deemed misbranded

A brake fluid shall be deemed to be misbranded:

(1) If its labeling is false or misleading in any particular;

(2) If in package form it does not bear a label containing the name and place of business of the manufacturer, packer, seller, or distributor; an accurate statement of quantity of the contents in terms of weight or measure; and the words "brake fluid" and "heavy duty"; and if such information is not plainly and clearly stated on the outside of the package or container.



§ 10-1-183. Sale of misbranded or adulterated brake fluid prohibited

No person shall sell, have for sale, offer for sale, give, donate, distribute, or add to the hydraulic brake system of a motor vehicle in this state any brake fluid which is misbranded or adulterated.



§ 10-1-184. Establishing minimum brake fluid standard and specifications

The Commissioner shall establish by rule or regulation the minimum standard and specifications for brake fluid. The Commissioner shall not adopt a minimum standard or specification that is below the minimum standard and specifications established by the Society of Automotive Engineers for heavy-duty type brake fluids No. 70R1.



§ 10-1-185. Inspection of brake fluid samples; annual license to sell

Before any brake fluid shall be sold, exposed for sale, or stored, packed, or held with intent to sell within this state, a sample thereof must be inspected or approved by the state oil chemist. Upon application of the manufacturer, packer, seller, or distributor and the payment of a license or inspection fee of $25.00 for each brand or type of brake fluid submitted, the state oil chemist shall subject to inspection or analysis the brake fluid so submitted. If the brake fluid is not adulterated or misbranded and meets the standards established and promulgated by the Commissioner and is not such a type or kind that is in violation of this part, the Commissioner may issue the applicant a written license or permit authorizing the sale of such brake fluid in this state for the calendar year in which the license or inspection fee is paid, which license or permit shall be subject to renewal annually upon payment of a $25.00 renewal fee. If, in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," the Commissioner shall find that any brake fluid has been materially altered or adulterated or a change has been made in the name, brand, or trademark under which the brake fluid is sold or that it violates this part, he shall notify the applicant; and the license or permit shall be canceled forthwith. No license or permit for the sale of brake fluid in this state shall be issued until application has been made as provided by this part and such samples of the brake fluid as may be necessary for the state oil chemist to inspect it have been submitted and until the state oil chemist notifies the Commissioner that said brake fluid meets the specifications adopted by the Commissioner.



§ 10-1-186. Enforcement; right of inspection; "stop-sale" orders; condemnation of adulterated or misbranded brake fluid

(a) The Commissioner shall administer and enforce this part by inspections, chemical analyses, or by any other appropriate methods. All quantities or samples of brake fluid submitted for inspection or analysis shall be taken from stocks in this state or intended for sale in this state; or the Commissioner, through his agents, may call upon the manufacturer or distributor applying for an inspection or analysis of brake fluid to supply such sample thereof for inspection or analysis. The Commissioner, through his agents or inspectors, shall have free access during business hours to all places of business, buildings, vehicles, cars, and vessels used in the manufacture, transportation, sale, or storage of any brake fluid; and the Commissioner, acting through his agents, may open any box, carton, parcel, package, or container holding, containing, or supposed to contain any brake fluid and may take therefrom samples for analysis.

(b) If it appears that any of the provisions of this part have been violated, the Commissioner, acting through his authorized agents, inspectors, or representatives, is authorized to issue a "stop-sale" order which shall prohibit further sale or gift of any brake fluid being sold, exposed for sale, or held with intent to sell within this state in violation of this part until this part has been complied with.

(c) Any brake fluid not in compliance with this part shall be subject to seizure upon complaint of the Commissioner or any of his agents, inspectors, or representatives to a superior court in the county in which said brake fluid is located. In the event the court finds that any brake fluid is adulterated or misbranded, it may order the condemnation of said brake fluid; and such brake fluid shall be disposed of in any manner consistent with the rules and regulations of the Commissioner and the laws of this state, provided that in no instance shall the disposition of said brake fluid be ordered by the court without first giving the claimant or owner of same an opportunity to apply to the court for the release of said brake fluid or for permission to process or label said brake fluid so as to bring it into compliance with this part.

(d) In case any "stop-sale" order shall be issued under this part, the agents, inspectors, or representatives of the Commissioner shall release the brake fluid so withdrawn from sale when the requirements of this part have been complied with and upon payment of all costs and expenses incurred in connection with the withdrawal.



§ 10-1-187. Rules and regulations; powers of Commissioner's agents; list of inspected and licensed brands; advertising of licensing

The Commissioner shall have authority to establish and promulgate such rules and regulations as are necessary promptly and efficiently to enforce this part. All authority vested in the Commissioner by virtue of this part may, with like force and effect, be executed by such employees, agents, inspectors, and representatives of the Commissioner as he may, from time to time, designate for such purpose. The Commissioner may publish in print or electronically or furnish, upon request, a list of the brands and classes or types of brake fluid inspected by the chemist which have been found to be in accord with this part and for which a license or permit for sale has been issued; and it shall be lawful for any manufacturer, packer, seller, or distributor of brake fluid to show, by advertising, in any manner, that his or its brand of brake fluid has been inspected, analyzed, and licensed for sale by the Commissioner, acting through the state oil chemist. It shall be unlawful for any manufacturer, packer, seller, or distributor of brake fluid to advertise, in any manner, that such brake fluid so advertised for sale has been approved by the Commissioner.



§ 10-1-188. Certified analyses as evidence

Reserved. Repealed by Ga. L. 2011, p. 99, § 13/HB 24, effective January 1, 2013.



§ 10-1-189. Penalty for violations; instituting prosecutions

Any person, firm, association, or corporation violating or failing to comply with this part or any rule, regulation, standard, or specification issued pursuant to this part shall be guilty of a misdemeanor; and each day that any violation of this part shall exist shall be deemed to be a separate offense. Whenever the Commissioner or his agents or representatives shall discover that any brake fluid is being sold or has been sold in violation of this part, the Commissioner or his agents or representatives may furnish the facts to the prosecuting attorney of the court having jurisdiction in the county in which such violation occurred; and it shall be the duty of such prosecuting attorney promptly to institute appropriate legal proceedings.






Part 3 - Antifreeze

§ 10-1-200. Definitions

As used in this part, the term:

(1) "Antifreeze" means all substances and preparations intended for use as the cooling medium or to be added to the cooling liquid in the cooling system of internal combustion engines to prevent freezing of the cooling liquid or to lower its freezing point.

(2) "Person" means individuals, partnerships, corporations, companies, and associations.



§ 10-1-201. When antifreeze deemed adulterated

An antifreeze shall be deemed to be adulterated:

(1) If it consists in whole or in part of any substance which will render it injurious to the cooling system of an internal combustion engine or will make the operation of the engine dangerous to the user;

(2) If its strength, quality, or purity falls below the standard of strength, quality, or purity under which it is sold; or

(3) If it consists of or is compounded with calcium chloride, magnesium chloride, petroleum distillates, or other chemicals or substances in quantities harmful to the cooling system of internal combustion engines.



§ 10-1-202. When antifreeze deemed misbranded

An antifreeze shall be deemed to be misbranded:

(1) If its labeling is false or misleading in any particular; or

(2) If in package form it does not bear a label containing the name and place of business of the manufacturer, packer, or distributor and an accurate statement of quantity of the contents in terms of weight or measure and they are not plainly and correctly stated on the outside of the package or container.



§ 10-1-202.1. Addition of denatonium benzoate to certain antifreeze; applicability; limitation on civil and criminal liability

(a) Antifreeze sold in this state that is manufactured after July 1, 2012, containing more than 10 percent ethylene glycol shall include denatonium benzoate at a minimum of 30 parts per million and a maximum of 50 parts per million as an aversive agent to render the antifreeze unpalatable.

(b) The requirements of subsection (a) of this Code section shall apply only to manufacturers, packagers, distributors, recyclers, or sellers of antifreeze and shall apply to recyclers notwithstanding the provisions of Code Section 10-1-208.1.

(c) The requirements of subsection (a) of this Code section shall not apply to the sale of a motor vehicle, as defined in Code Section 40-1-1, that contains antifreeze or to wholesale containers containing 55 gallons or more of antifreeze.

(d) A manufacturer, packager, distributor, recycler, or seller of antifreeze that is required to contain denatonium benzoate pursuant to this Code section shall not be liable to any person for personal injury, death, property damage, damage to the environment including without limitation natural resources, or economic loss that results solely from the inclusion of denatonium benzoate in the antifreeze; provided, however, that such limitation on liability shall only be applicable if denatonium benzoate is included in antifreeze in the concentrations mandated by subsection (a) of this Code section. Such limitation on liability shall not apply to a particular liability to the extent that the cause of that liability is unrelated to the inclusion of denatonium benzoate in antifreeze.

(e) In any criminal prosecution under this part or civil action for damages relating to the requirements of this part, a distributor or seller of antifreeze who is not the manufacturer, packager, or recycler of such antifreeze and who sells or distributes antifreeze that is labeled as containing denatonium benzoate shall not be criminally responsible for, and shall be immune from civil liability for, failure to include denatonium benzoate in such labeled package, bill of lading, receipt, or container of antifreeze; provided, however, that if such distributor or seller of antifreeze has actual knowledge that the labeled product does not contain denatonium benzoate in the concentrations mandated by subsection (a) of this Code section, such distributor or seller shall not receive the immunity provided by this subsection.



§ 10-1-203. Inspection of antifreeze samples; annual license to sell

Before any antifreeze shall be sold, exposed for sale, or stored, packed, or held with intent to sell within this state, a current certified test report thereof prepared by an independent laboratory recognized by the Department of Agriculture to do such testing must be submitted and evaluated under the supervision of the state oil chemist in the Department of Agriculture. Upon application of the manufacturer or packer or distributor, submission of container label, and the payment of a license fee of $50.00 for each brand or type of antifreeze submitted, the state oil chemist shall evaluate the test report so submitted. Any fees collected pursuant to this Code section shall be retained pursuant to the provisions of Code Section 45-12-92.1. If the antifreeze is not adulterated or misbranded, if it meets the standards established and promulgated by the Commissioner of Agriculture, and if the antifreeze is not a type or kind that is in violation of this part, the Commissioner shall issue the applicant a written license or permit authorizing the wholesale and retail sale by the applicant and by others of such antifreeze in this state for the fiscal year in which the license is issued, which license or permit shall be subject to renewal annually. If the Commissioner shall find at a later date that the antifreeze product or substance to be sold, exposed for sale, or held with intent to sell has been materially altered or adulterated or that a change has been made in the name, brand, or trademark under which the antifreeze is sold or that it violates this part, the Commissioner is authorized to revoke or suspend the license or permit issued under this part of the licensee found in violation of this part after notice and hearing before the Commissioner. No license or permit for the sale of antifreeze in this state shall be issued until the application, fee, and label submission have been made as provided by this part, the certified test report has been evaluated by the state oil chemist, and the state oil chemist notifies the Commissioner of Agriculture that said antifreeze meets the requirements of this part.



§ 10-1-204. Enforcement; right of inspection; "stop-sale" orders

It shall be the duty of the Commissioner of Agriculture to administer and enforce this part by inspections, chemical analysis, or any other appropriate methods and to utilize any employee of the Department of Agriculture in the performance of his duties under this part. All quantities or samples of antifreeze submitted for inspection or analysis shall be taken from stocks in this state or intended for sale in this state, or the Commissioner may require the manufacturer or distributor applying for an inspection of antifreeze to supply such sample thereof for analysis. The Commissioner and his inspectors shall have free access during business hours to all places of business, buildings, vehicles, cars, and vessels used in the manufacture, transportation, sale, or storage of any antifreeze and may open any box, carton, parcel, package, or container holding or containing or supposed to contain any antifreeze and may take therefrom samples for analysis. If it appears that any provisions of this part have been violated, the Commissioner and his inspectors or representatives are authorized to issue a "stop-sale" order which shall prohibit further sale of any antifreeze being sold, exposed for sale, or held with intent to sell within this state in violation of this part until this part has been complied with or said violation has otherwise been legally disposed of. In case any "stop-sale" order shall be issued under this part, the Commissioner shall release the antifreeze so withdrawn from sale when this part has been complied with and upon payment of all costs and expenses incurred in connection with the withdrawal.



§ 10-1-205. Seizure and condemnation of noncomplying antifreeze

Any antifreeze not in compliance with this part shall be subject to seizure upon complaint of the Commissioner of Agriculture or his inspectors or representatives to the superior court in the county in which said antifreeze is located. In the event the superior court finds said antifreeze to be in violation of this part, it may order the condemnation of said antifreeze; and the same shall be disposed of in any manner consistent with the rules and regulations of the Department of Agriculture and the laws of this state, provided that in no instance shall the disposition of the antifreeze be ordered by the court without first affording the claimant or owner of the antifreeze an opportunity to apply to the court for the release of the antifreeze or for permission to process or relabel the antifreeze so as to bring it into compliance with this part.



§ 10-1-206. List of inspected and licensed brands; advertising references to licensing

The Commissioner of Agriculture may publish in print or electronically or furnish upon request a list of the brands and classes or types of antifreeze inspected by the state oil chemist during the fiscal year which have been found to be in compliance with this part and for which a license or permit for sale has been issued. It shall be lawful for any manufacturer, packer, or distributor of antifreeze to show, by advertising, in any manner, that its brand of antifreeze has been inspected, analyzed, or licensed for sale by the Commissioner of Agriculture acting through the state oil chemist. It shall be unlawful for any manufacturer, packer, or distributor of antifreeze to advertise in any manner that such antifreeze so advertised for sale has been "approved" by the Commissioner of Agriculture.



§ 10-1-207. Requiring statement of formula or contents; confidentiality of information furnished

When any manufacturer, packer, or distributor applies to the Commissioner of Agriculture for a license or permit to sell antifreeze in this state, the Commissioner may require the manufacturer, packer, or distributor to furnish to the state oil chemist a statement of the formula or contents of the antifreeze, which statements shall conform to rules and regulations established by the Commissioner, provided that the statement of the formula or contents need not include the inhibitor ingredients if such inhibitor ingredients total less than 5 percent by weight of the antifreeze and if in lieu thereof the manufacturer, packer, or distributor furnishes to the state oil chemist satisfactory evidence, other than by disclosure of the inhibitor ingredients, that the antifreeze is not adulterated as defined in Code Section 10-1-201. All statements of contents, formula, or trade secrets furnished under this Code section shall be privileged and confidential and shall not be subject to subpoena nor shall the same be exhibited or disclosed before any administrative or judicial tribunal by virtue of any order or subpoena of such tribunal unless with the consent of the person, firm, association, or corporation owning or furnishing to the state oil chemist such statement of contents.



§ 10-1-208. Certified analyses as evidence

Reserved. Repealed by Ga. L. 2011, p. 99, § 14/HB 24, effective January 1, 2013.



§ 10-1-208.1. Recycled, reclaimed, or reprocessed antifreeze; exemption; regulations; violations

This part shall not apply to recycled, reclaimed, or reprocessed antifreeze processed in Georgia which meets standards of suitability for automobile or other vehicle engine cooling systems, which has conspicuous labeling or notice of its nature as "recycled," and which is dispensed in an approved manner in bulk or by replenishing during servicing. The department shall establish by regulation such standards, testing requirements, labeling and notice requirements, and manner of dispensing. Each sale or other dispersal of a product which fails to meet such standards, which does not have the proper labeling or on which adequate notice is not given, or which is dispensed in an unapproved manner shall constitute a separate violation of this Code section.



§ 10-1-209. Promulgation of rules and regulations

The Commissioner of Agriculture shall be authorized to promulgate rules and regulations to implement this part and to accomplish its purpose.



§ 10-1-210. Enjoining violations

In addition to the remedies provided in this part and notwithstanding the existence of any other remedy at law and notwithstanding the pendency of any criminal prosecution, the Commissioner of Agriculture is authorized to apply to the superior court in the appropriate county; and such court shall have jurisdiction, upon hearing and for cause shown, to grant a temporary or permanent injunction or ex parte restraining order enjoining or restraining any person from violating or continuing to violate any of this part or for the failure or refusal to comply with this part or any rule or regulation promulgated under this part.



§ 10-1-211. Penalty for violation of part or rules and regulations

Any person who violates any provision of this part or the rules and regulations promulgated hereunder shall be guilty of a misdemeanor.









Article 9 - Gasoline Marketing Practices

§ 10-1-230. Short title

This article shall be known and may be cited as the "Gasoline Marketing Practices Act."



§ 10-1-231. Legislative findings

The General Assembly finds and declares that the distribution and sales through marketing agreements of gasoline in the State of Georgia vitally affects the general economy of the state, the public interest, and public welfare and that it is necessary, therefore, in the public interest to define the relationships and responsibilities of the parties to such agreements.



§ 10-1-232. Definitions

As used in this article, the term:

(1) "Automotive gasoline" or "gasoline" means octane rated fuels made from petroleum products for use in the propulsion of motor vehicles.

(2) "Automotive gasoline dealer" or "gasoline dealer" means any person or firm engaged primarily in the retail sale of automotive gasoline and related products and services under a marketing agreement entered into with an automotive gasoline distributor.

(3) "Automotive gasoline distributor" or "gasoline distributor" means any person or firm engaged, whether as a jobber or supplier, in the sale, consignment, or distribution of gasoline to automotive gasoline dealers pursuant to marketing agreements.

(3.1) "Blended fuel" means a mixture composed of automotive gasoline and another liquid, other than a de minimis amount of a product such as carburetor detergent or oxidation inhibitor, that can be used as a fuel in a motor vehicle.

(3.2) "Blender" means a person or firm which produces blended fuel outside a terminal transfer system.

(3.3) "Fuel alcohol" means alcohol or fuel grade ethanol.

(3.4) "Gasohol" means a blended fuel composed of gasoline and fuel grade ethanol.

(3.5) "Jobber" means an automotive gasoline distributor which is not a supplier.

(4) "Marketing agreement" or "agreement" means a written agreement, including a franchise, and all related written agreements between an automotive gasoline distributor and an automotive gasoline dealer under which such dealer is supplied automotive gasoline for retail sale or an agreement between an automotive gasoline distributor and an automotive gasoline dealer under which the automotive gasoline dealer is granted the right to occupy premises owned, leased, or controlled by the automotive gasoline distributor for the purpose of engaging in the retail sale of gasoline of the automotive gasoline distributor.

(4.1) "Position holder" means a person or firm which holds the inventory position in automotive gasoline in a terminal, as reflected on the records of the terminal operator. A person or firm holds the inventory position in automotive gasoline when that person or firm has a contract with the terminal operator for the use of storage facilities and terminaling services for gasoline at the terminal. The term includes a terminal operator which owns gasoline in the terminal.

(4.2) "Rack" means a mechanism for delivering automotive gasoline from a refinery, a terminal, or a bulk plant into a transport truck, a railroad tank car, or another means of transfer that is outside the terminal transfer system.

(4.3) "Refiner" means a person or firm which owns, operates, or controls a refinery, wherever located.

(4.4) "Refinery" means a facility used to process crude oil, unfinished oils, natural gas liquids, or other hydrocarbons into automotive gasoline and from which automotive gasoline may be removed by pipeline or vessel or at a rack. The term does not include a facility that produces only blended fuel or gasohol.

(4.5) "Removal" means a physical transfer other than by evaporation, loss, or destruction. A physical transfer to a transport truck or another means of conveyance outside a terminal transfer system is complete upon delivery into the means of conveyance.

(5) "Retail sale of automotive gasoline" means the sale thereof for consumption, and not for resale, at a retail outlet serving the motoring public.

(6) "Supplier" means:

(A) A position holder or a person or firm which receives automotive gasoline pursuant to a two-party exchange; or

(B) A refiner.

(7) "Terminal" means an automotive gasoline storage and distribution facility that has been assigned a terminal control number by the United States Internal Revenue Service, is supplied by pipeline or marine vessel, and from which automotive gasoline may be removed at a rack.

(8) "Terminal operator" means a person or firm which owns, operates, or otherwise controls a terminal.

(9) "Terminal transfer system" means an automotive gasoline distribution system consisting of refineries, pipelines, marine vessels, and terminals. The term has the same meaning as "bulk transfer/terminal system" under 26 C.F.R. Section 48.4081-1.

(10) "Two-party exchange" means a transaction in which automotive gasoline is transferred from one licensed supplier to another licensed supplier pursuant to an exchange agreement under which the supplier that is the position holder agrees to deliver automotive gasoline to the other supplier or the other supplier's customer at the rack of the terminal at which the delivering supplier is the position holder.



§ 10-1-233. Acts of distributor violating article

It shall be a violation of this article for any gasoline distributor who has a marketing agreement with a gasoline dealer, directly or indirectly, through any officer, agent, or employee, to commit any of the following acts:

(1) To terminate or cancel such marketing agreement without good cause prior to the expiration date;

(2) To terminate or cancel an existing marketing agreement prior to this expiration date or to fail to enter into subsequent agreements without having first given written notice setting forth all the reasons for such action to the gasoline dealer at least 60 days in advance of such termination, cancellation, or expiration of the existing agreement; provided, however, that such notice shall not be required of a gasoline distributor acting with reasonable cause to believe the dealer is maliciously and willfully damaging the property rights of the gasoline distributor or if the dealer has voluntarily abandoned the marketing relationship or after five days' notice has failed to pay his just debts when due to the distributor;

(3) By the use of coercion, intimidation, or threats, to force or induce such gasoline dealer to deal exclusively in products manufactured, distributed, or sponsored by the gasoline distributor or to participate in promotions. Hours of operation which are set in any written agreement in effect prior to July 1, 1978, can only be changed by mutual consent. It shall also be the duty of the distributor to advise the dealer in writing prior to execution of the agreement the projected potential gallonage and the dealer shall acknowledge same in writing prior to execution of the marketing agreement that he is willing to accept same;

(4) To engage in any acts which have the purpose, intent, or effect of fixing or maintaining prices or of forcing or inducing adherence to prices at which such gasoline distributor's products are to be resold by such gasoline dealers, provided that nothing in this paragraph shall be deemed to prohibit recommendation, suggestion, urging, or discussion;

(5) To require a gasoline dealer, at the time of entering into a marketing agreement, to assent to a release, assignment, novation, waiver, or estoppel which would relieve any person from liability imposed by this article;

(6) To require or prohibit any change in management of any gasoline dealer unless such requirement or prohibition of change shall be for good cause, which cause shall be stated in writing by the gasoline distributor;

(7) To impose standards of performance upon the gasoline dealer other than those in the marketing agreement;

(8) To provide any term or condition in any marketing agreement, or other agreement ancillary or collateral thereto, which term or condition directly or indirectly violates this article;

(9) After July 1, 1978, to require operation in excess of a six-day week or in excess of a 12 hour day if the dealer can prove it results in substantially lessening the profits earned in his entire operation to the extent that it is not economically feasible to continue said operation; provided, however, that this paragraph shall in no way impair the obligation of contracts made prior to July 1, 1978; and provided, further, that this paragraph shall not impair the writing of a contract for hours in excess of the hours expressed in this paragraph or impair the right to enforce the hours contained in any contract until sufficient evidence is available to a dealer to exercise the rights provided in this article; and provided, further, that this paragraph shall not be applicable to dealers or distributors who operate a food or convenience store in conjunction with the retail sale of automotive gasoline and related products.



§ 10-1-234. Selling controlled product to another distributor for retail sale; selling to other dealers at distress prices

It shall be an unlawful predatory and unfair business practice for an automotive gasoline distributor who controls a product supply, controls the price of that product and has the power to require the purchase of that product by another automotive gasoline distributor or an automotive gasoline dealer doing business in this state to sell said product at prevailing automotive gasoline distributor prices at any time to another automotive gasoline distributor for resale to automotive gasoline dealers with the purpose or intent that said product will be sold at retail by said automotive gasoline distributor and fails to offer its automotive gasoline dealers an opportunity to purchase an equal volume of product upon the same terms and conditions, excepting expenses for advertising, credit cards and other expenses relative to its automotive gasoline dealers, when said automotive gasoline distributor is selling said product at distress prices to other automotive gasoline dealers in the dealer's marketing area. As used in this Code section, the term "distress prices" shall not be construed to include or embrace a price established for the purpose of meeting competition.



§ 10-1-234.1. Suppliers may not inhibit gasoline distributors from being blenders

Regardless of other products offered, any supplier which, pursuant to a marketing agreement, supplies gasoline from a terminal in this state to a gasoline distributor shall offer to supply such party with gasoline that has not been blended with, but is suitable for blending with, fuel alcohol. No supplier shall prevent or inhibit a gasoline distributor in this state from being a blender or from qualifying for any federal or state tax credit due to blenders. If a supplier supplies gasoline to a gasoline distributor pursuant to this Code section which is then blended, the gasoline distributor shall indemnify and hold harmless such supplier against any losses or damages arising out of claims, costs, judgments, and expenses, including reasonable attorney's fees, or suits relating to or arising out of such blending.



§ 10-1-235. Action by dealer against distributor for violation of article authorized; nature of relief; attorneys' fees

(a) Any automotive gasoline dealer may bring an action against its automotive gasoline distributor for violation of this article in the superior court of the county where such distributor resides or, if the distributor is a corporation, in accordance with Title 14, to recover damages sustained by reason of any violation of this article, provided that the dealer shall show as a prerequisite to recovery under this Code section that he has:

(1) Complied with the reasonable requirements of the marketing agreement; and

(2) Has acted in good faith in carrying out the terms of the marketing agreement.

(b) The court may grant such equitable relief as is proper, including declaratory judgment and injunctive relief.

(c) Attorneys' fees shall be controlled by Code Section 13-6-11.



§ 10-1-236. Action by dealer against distributor for violation of article -- Defense of termination of agreement

Reserved. Repealed by Ga. L. 1983, p. 3, § 8, effective January 25, 1983.



§ 10-1-237. Action by dealer against distributor for violation of article; notice of termination prior to expiration; when premises must be vacated

Upon receipt of notice to cancel or terminate an existing lease prior to expiration date, it shall be the duty of the dealer to notify the distributor within 30 days thereof of his intention to hold over and to set forth in writing to the distributor his reasons and justifications therefor and thereafter within ten days to file his complaint or application for injunction in the court of proper jurisdiction; and the judge of said court shall within 15 days conduct a hearing in said matter and thereafter within five days hand down a ruling based upon evidence presented as to the granting of a temporary injunction; and, upon the judge's failure to grant the injunction, the dealer shall vacate the premises all according to the lease agreement.



§ 10-1-238. Action by distributor against dealer for breach of agreement; attorneys' fees

Any gasoline distributor may bring action against the dealer for failing to fulfill the marketing agreement. Attorneys' fees shall be controlled by Code Section 13-6-11.



§ 10-1-239. Limitation of actions

No action shall be brought under Code Section 10-1-235 or Code Section 10-1-238 unless commenced within two years after the cause of action shall have accrued.



§ 10-1-240. Marketing agreements subject to article

This article shall apply to all marketing agreements as defined in paragraph (4) of Code Section 10-1-232 that are granted, renewed, or amended to extend the lease period on or after July 1, 2009.



§ 10-1-241. Sale of real property not affected

This article is not intended to alter or change the present law or regulations pertaining to the sale or transfer of title to real property, and the owner may at any time enter into a contract for the bona fide sale of his property.






Article 9A - Below Cost Sales

§ 10-1-250. Short title

This article may be cited as the "Below Cost Sales Act."



§ 10-1-251. Definitions

As used in this article, the term:

(1) "Person" means an individual, partnership, association, corporation, joint-stock company, or business trust.

(2) "Product" means octane or cetane rated fuels for use in the propulsion of motor vehicles.

(3) "Purchase" includes any acceptance or receipt of product by a person from a related entity.

(4) "Related entity" of a person means any person who, directly or through an affiliated person, holds more than 50 percent of the assets or voting securities of such person.

(5) "Sale" or "to sell" includes any transfer or delivery of product to a person from a related entity.



§ 10-1-252. Reasonable transfer price

For the purposes of this article, a transfer price from a related entity to a person is reasonable (1) if it is the same or greater than the price that such related entity contemporaneously charges unrelated persons at the same level of distribution and in the same geographic area as the person for a similar volume of product of like grade and quality or (2) if it is arrived at by including all uniform costs imposed upon purchasers in the operation of the retail business as determined pursuant to generally accepted accounting principles.



§ 10-1-253. Computation of cost

For the purposes of this article, "cost" shall be computed as follows:

(1) (A) When product is purchased by a person from an independent entity, the lowest invoice cost to the person from the independent entity for product of like grade and quality within 15 days prior to the date of resale of the product by the person; or

(B) When product is purchased by a person from a related entity, the lowest transfer price charged to the person for product of like grade and quality within 15 days prior to the date of resale of the product by the person, provided that the transfer price is reasonable; or

(C) If neither subparagraph (A) nor (B) of this paragraph applies, the lowest posted or published wholesale price of all sellers of product of like grade and quality normally serving the geographic area in which the person is located during the 15 days prior to the date of resale of the product by the person; plus

(2) A reasonable cost of doing business as determined pursuant to generally accepted accounting principles; plus

(3) Freight charges and any credit against federal or state motor fuel or sales tax not already included in the invoice cost, transfer price, or lowest posted or published wholesale price of the product; less

(4) All trade discounts, allowances, or rebates actually granted to the person on the product; provided, however, such trade discounts, allowances, or rebates are received on proportionally equal terms by all other customers competing in the distribution of such products.



§ 10-1-254. Prohibited acts in sale of octane or cetane fuels; burden of rebutting prima-facie case

(a) It shall be unlawful for any person engaged in the sale of octane or cetane fuels in this state, in the course of such sales, either directly or indirectly:

(1) To sell product below cost; or

(2) To discriminate in price between different purchasers of product of like grade and quality, where either or any of the purchases involved in such discrimination is in commerce in this state,

and where the effect of such below-cost sale or discrimination may be substantially to lessen competition or tend to create a monopoly, or to injure, destroy, or prevent competition with any person who either grants or knowingly receives the benefit of such below-cost sale or discrimination, or with customers of either of them. Nothing contained in this Code section shall prevent differentials which make only a due allowance for differences in the cost of refining, sale, or delivery resulting from the differing methods or quantities in which such product is sold or delivered to such purchasers. Nothing contained in this Code section shall prevent persons from selecting their own customers in bona fide transactions and not in restraint of trade. Nothing contained in this Code section shall prevent price changes, from time to time, which are in response to changing conditions affecting the market for or the marketability of product of the grade and quality concerned, such as, but not limited to, imperfect or damaged product, obsolescence of product, distress sales under court process, or sales in good faith in discontinuance of business at a particular location or with respect to the product itself.

(b) Upon proof being made in any action to enforce this article that there has been a below-cost sale or discrimination, the burden of rebutting the prima-facie case thus made by showing justification shall be upon the person charged with a violation of this article. Nothing contained in this article shall prevent a seller from rebutting the prima-facie case thus made by showing that such seller's below-cost sale or lower price or the furnishing of services or facilities to any purchaser or purchasers was made in good faith to meet an equally low price of a competitor.

(c) It shall be unlawful for any person engaged in the sale of octane or cetane fuels in this state, in the course of such sales, to pay, grant, receive, or accept any thing of value as a commission or other compensation, or any allowance or discount in lieu thereof, except for services rendered in connection with the sale or purchase of product, either to the other party to such transaction or to an agent, representative, or other intermediary therein where such intermediary is acting in fact for or in behalf of or is subject to the direct or indirect control of any party to such transaction other than the person by whom such compensation is granted or paid.

(d) It shall be unlawful for any person engaged in the sale of octane or cetane fuels in this state to pay or contract for the payment of any thing of value to or for the benefit of a customer of such person in the course of such sales as compensation or in consideration for any services or facilities furnished by or through such customer in connection with the processing, handling, sale, or offering for sale of product refined, sold, or offered for sale by such person, unless such payment or consideration is available on proportionally equal terms to all other customers competing in the distribution of such product.

(e) It shall be unlawful for any person engaged in the sale of octane or cetane fuels in this state, in the course of such sales, to discriminate in favor of one purchaser against another purchaser or purchasers of product bought for resale, with or without processing, by contracting to furnish, furnishing, or contributing to the furnishing of any services or facilities connected with the processing, handling, sale, or offering for sale of such product so purchased upon terms not accorded to all purchasers on proportionally equal terms.

(f) It shall be unlawful for any person engaged in the sale of octane or cetane fuels in this state, in the course of such sales, knowingly to induce or receive a below-cost or discriminatory price which is prohibited by this article.



§ 10-1-255. Civil actions; effect of written tender of settlement; limitation of actions

(a) Any person who sustains or is threatened with competitive injury by reason of a violation of this article may maintain an action in any superior court of this state having jurisdiction over the defendant to enjoin such violation. A successful petitioner shall be entitled to recover reasonable attorneys' fees and costs of litigation.

(b) In addition to the action provided in subsection (a) of this Code section, any person who sustains a competitive injury by reason of a violation of this article may maintain an action in any court of this state having jurisdiction over the defendant to recover the actual, or special, damages sustained thereby including, but not limited to, reasonable attorneys' fees and costs of litigation. A successful claimant under this subsection shall be awarded punitive damages not to exceed $1,000.00 for each day on which the defendant continued to commit the violation of this article resulting in competitive injury after having received from the plaintiff a written notice that the defendant was engaging in such violation. The maximum amount of such punitive damages which may be awarded to any one plaintiff from any one defendant, however, shall be $200,000.00.

(c) A claim for damages for violation of this article may be asserted in an individual action only and may not be the subject of a class action under Code Section 9-11-23 or any other provisions of law. It is the intention of the General Assembly that this prohibition against class actions is an integral substantive provision of this article, and that its unenforceability for any reason in any action shall preclude the recovery of damages in such action.

(d) At any time subsequent to the filing of an action for damages under this article, and prior to any award of such damages, the defendant may make a written tender of settlement to the complaining person. If the complaining person is awarded no damages or less damages than the amount of the written tender of settlement, the complaining person shall under no circumstances be entitled to recover any costs of the litigation, including attorneys' fees, that were incurred after the date of the written tender of settlement. All written tenders of settlement that are made pursuant to this subsection shall be presumed to be offered without prejudice in compromise of a disputed matter.

(e) Any action brought under this article must be brought within two years of the date of the alleged violation. All other actions are forever barred.



§ 10-1-256. Declaration of legislative intent in construing Code Section 10-1-254

It is the intent of the General Assembly that, in construing Code Section 10-1-254, due consideration and great weight be given to the interpretation of the federal courts relating to Section 2 of the Clayton Act, as amended by the Robinson-Patman Act, 15 U.S.C. Sections 13(a)-(f).






Article 10 - Sale and Storage of Liquefied Petroleum Gas

§ 10-1-260. Short title

This article may be cited and referred to as the "Liquefied Petroleum Safety Act of Georgia."



§ 10-1-261. Legislative finding

The General Assembly of Georgia finds, determines, and declares that this article is necessary for the immediate preservation of the public peace, health, and safety.



§ 10-1-262. "Liquefied petroleum gas" defined

As used in this article, the term "liquefied petroleum gas" means any material which is composed predominantly of any of the following hydrocarbons or mixtures of the same: propane, propylene, butanes (normal butane or isobutane), and butylenes.



§ 10-1-263. State fire marshal to enforce article

The state fire marshal, ex officio, shall be designated as the officer charged with the duty and authority of enforcing this article.



§ 10-1-264. Assistants and employees of state fire marshal

The state fire marshal is authorized to appoint and employ such assistants and employees, fix their salaries, and assign and delegate such duties and responsibilities as he may deem necessary to carry out this article in an efficient manner.



§ 10-1-265. Rules and regulations setting standards for liquefied petroleum gas equipment

(a) The state fire marshal shall make, promulgate, adopt, and enforce rules and regulations setting forth minimum general standards covering the design, construction, location, installation, and operation of equipment for storing, handling, transporting by tank truck or tank trailer, and utilizing liquefied petroleum gases and specifying the odorization of said gases and the degree thereof. Said rules and regulations shall be such as are reasonably necessary for the protection of the health, welfare, and safety of the public and persons using such materials and shall be based upon reasonable substantial conformity with the generally accepted standards of safety concerning the same subject matter.

(b) Rules and regulations promulgated by the state fire marshal based upon reasonable substantial conformity with the published standards of the National Board of Fire Underwriters for the design, installation, and construction of containers and pertinent equipment for the storage and handling of liquefied petroleum gases as recommended by the National Fire Protection Association shall be deemed to be in substantial conformity with the generally accepted standards of safety concerning the subject matter.



§ 10-1-266. Issuance of licenses or permits; annual fees

The state fire marshal is authorized and empowered to issue a license or permit to such person, firm, or corporation qualifying under the terms of this article and such rules and regulations as may be adopted by the state fire marshal. For such license or permit issued on or after July 1, 1990, a one-time fee of not less than $100.00 nor more than $500.00 shall be charged on a graduated capacity scale for each installation of such person, firm, or corporation doing business in Georgia. All fees, assessments, and collections made by the state fire marshal shall be paid into the general fund of the state treasury. The license or permit of any licensee or permittee who had paid an annual license or permit fee on or after January 1, 1990, but prior to July 1, 1990, shall be valid for the remainder of the period of time covered by such payment and, upon the expiration of such period of time, the licensee or permittee shall become subject to the one-time fee requirement provided in this Code section.



§ 10-1-267. Insurance or bond requirements for license or permit holders

The state fire marshal is authorized and empowered as a prerequisite to a license or permit to require the applicant for such license or permit to furnish insurance, surety bond, or a personal bond with security in such amounts and terms as the state fire marshal may deem advisable and expedient for the protection of the general public and to indemnify for losses and damages which proximately result from any act of negligence of the principal, his agents, or employees while he or they may be engaged in the performance of duties with reference to the liquefied petroleum business. The state fire marshal is also authorized to adopt and enforce reasonable rules and regulations governing such insurance and bonds. Such regulations shall be adopted by the state fire marshal only after a public hearing thereon.



§ 10-1-268. Minimum storage facilities required

(a) Every entity licensed to sell or distribute liquefied petroleum gas in this state shall have located within the State of Georgia storage capacity for a minimum of 30,000 water gallons of liquefied petroleum gas, except that entities initially licensed prior to July 1, 1990, may continue to operate with the previously approved 18,000 gallons minimum storage capacity. If the 30,000 gallons (water capacity) storage consists of more than one container, then no storage container used to meet this requirement shall be of a size less than 6,000 gallons (water capacity).

(b) The storage capacity required by subsection (a) of this Code section shall be within close proximity to the area serviced.

(c) The state fire marshal, in his discretion and in accordance with such rules and regulations as have been or may be duly promulgated and adopted under this article, may waive the minimum bulk storage facility requirement of subsection (a) of this Code section.

(d) If the storage capacity required by subsection (a) of this Code section is leased or rented, then such storage capacity must be dedicated to the exclusive use of the lessee and must include separate piping and loading/unloading facilities.



§ 10-1-269. Suspension or revocation of license or imposition of penalty by state fire marshal

The state fire marshal, upon ten days' written notice in the form of a show cause order to the licensee stating his contemplated action and in general the grounds therefor and after giving the licensee a reasonable opportunity to be heard, subject to the right to review provided in Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," may, by order in writing, suspend or revoke any license issued under this article or, in lieu thereof, may assess a penalty against said licensee in an amount not to exceed $1,000.00, if the state fire marshal shall find:

(1) That the licensee has failed to pay the license fee or any fee required under this article or any penalty imposed under the article; or

(2) That the licensee knowingly has violated any of the provisions of this article or any of the rules and regulations promulgated under this article; provided, however, that any such suspension or revocation or imposition of penalty shall not become final, pending and subject to the right of review provided in Chapter 13 of Title 50, but the court shall have and is granted power to enter such order as justice shall require pending hearing on the appeal; and provided, further, the court upon the appeal may tax the cost, including the cost of the hearing before the state fire marshal, against the losing party.



§ 10-1-270. Conflicting local ordinances or regulations prohibited

No municipality or other political subdivision of this state shall adopt or enforce any ordinance, rule, or regulation in conflict with this article or with the rules and regulations adopted and promulgated by the state fire marshal under the terms and authority of this article.



§ 10-1-271. Reciprocal agreements with other states

The state fire marshal is authorized to enter into reciprocal agreements with another state to effectuate the purposes of this article.



§ 10-1-272. Penalty for violating article or rules and regulations

Any person, firm, association, or corporation violating this article or any of the rules and regulations of the state fire marshal made under this article shall be guilty of a misdemeanor.






Article 11 - Bidding by Motion Picture Exhibitors

§ 10-1-290. Short title

This article shall be known as the "Georgia Motion Picture Fair Competition Act."



§ 10-1-291. Legislative intent

The intent of this article is to establish fair and open procedures for the bidding and negotiation for the right to exhibit motion pictures within the state in order to prevent unfair and deceptive acts or practices and unreasonable restraints of trade in the business of motion picture distribution within the state, to promote fair and effective competition in that business, and to ensure that exhibitors have the opportunity to view a motion picture and know its contents before committing themselves to exhibiting it in their municipalities or towns.



§ 10-1-292. Definitions

As used in this article, the term:

(1) "Bid" means a written offer or proposal by an exhibitor to a distributor in response to an invitation to bid for the right to exhibit a motion picture, stating the terms under which the exhibitor will agree to exhibit a motion picture.

(2) "Blind bidding" means the bidding for, negotiating for, or offering or agreeing to terms for the licensing or exhibition of a motion picture at any time before the motion picture has either been trade screened within the state or before the motion picture, at the option of the distributor, otherwise has been made available for viewing within the state by all exhibitors from whom the distributor is soliciting bids or with whom the distributor is negotiating for the right to exhibit the motion picture.

(3) "Distributor" means any person engaged in the business of distributing or supplying motion pictures to exhibitors by rental, sale, or licensing.

(4) "Exhibit" or "exhibition" means showing a motion picture to the public for a charge.

(5) "Exhibitor" means any person engaged in the business of operating one or more theaters.

(6) "Invitation to bid" means a written or oral solicitation or invitation by a distributor to one or more exhibitors to bid for the right to exhibit a motion picture.

(7) "License agreement" means any contract, agreement, understanding, or condition between a distributor and an exhibitor relating to the licensing or exhibition of a motion picture by the exhibitor.

(8) "Person" means one or more individuals, partnerships, associations, societies, trusts, organizations, or corporations.

(9) "Run" means the continuous exhibition of a motion picture in a defined geographic area for a specified period of time. A "first run" is the first exhibition of a picture in the designated area; a "second run" is the second exhibition; and "subsequent runs" are subsequent exhibitions after the second run. "Exclusive run" is any run limited to a single theater in a defined geographic area, and a "nonexclusive run" is any run in more than one theater in a defined geographic area.

(10) "Theater" means any establishment in which motion pictures are exhibited to the public regularly for a charge.

(11) "Trade screening" means the showing of a motion picture by a distributor at the location of the film exchange that distributes his picture in Georgia, which is open to any exhibitor from whom the distributor intends to solicit bids or with whom the distributor intends to negotiate for the right to exhibit the motion picture.



§ 10-1-293. Blind bidding prohibited; trade screening required; notice of screening; waivers void

(a) Blind bidding is prohibited within the state. No bids shall be returnable, no negotiations for the exhibition or licensing of a motion picture shall take place, and no license agreement or any of its terms shall be agreed to, for the exhibition of any motion picture before the motion picture has either been trade screened or before the motion picture, at the option of the distributor, otherwise has been made available for viewing within the state by all exhibitors from whom the distributor is soliciting bids or with whom the distributor is negotiating for the right to exhibit the motion picture.

(b) A distributor shall provide reasonable and uniform notice of the trade screening of any motion picture to those exhibitors within the state from whom he intends to solicit bids or with whom he intends to negotiate for the right to exhibit that motion picture.

(c) Any purported waiver of the prohibition against blind bidding in this article shall be void and unenforceable.



§ 10-1-294. Enforcement by civil action; damages; attorneys' fees; injunctions

In any civil action for damages against a person for violation of this article, the court may award damages to the prevailing party and reasonable attorneys' fees. This article may be enforced by injunction or any other available equitable or legal remedy.






Article 12 - Ticket Scalping



Article 13 - Book, Periodical, or Newspaper Tie-in Sales

§ 10-1-330. Refusal to sell books, periodicals, or magazines to dealers refusing others not ordered

It shall be unlawful for any distributor of any book, magazine, periodical, or newspaper to refuse to sell to any dealer for his subsequent sale at retail any book, magazine, periodical, or newspaper if the distributor predicates his refusal to sell the publications desired solely upon the dealer's refusal to purchase from the distributor other books, magazines, periodicals, or newspapers not originally requested by the dealer.



§ 10-1-331. Penalty

Any person, firm, or corporation violating this article shall be guilty of a misdemeanor.






Article 14 - Secondary Metals Recyclers

§ 10-1-350. Definitions

As used in this article, the term:

(1) "Aluminum property" means aluminum forms designed to shape concrete.

(2) "Burial object" means any product manufactured for or used for identifying or permanently decorating a grave site, including, without limitation, monuments, markers, benches, and vases and any base or foundation on which they rest or are mounted.

(3) "Business license" means a business license, an occupational tax certificate, and other document required by a county or municipal corporation and issued by the appropriate agency of such county or municipal corporation to engage in a profession or business.

(4) "Coil" means any copper, aluminum, or aluminum-copper condensing coil or evaporation coil including its tubing or rods. The term shall not include coil from a window air-conditioning system, if contained within the system itself, or coil from an automobile condenser.

(5) "Copper property" means any copper wire, copper tubing, copper pipe, or any item composed completely of copper.

(6) "Deliverer" means any individual who takes or transports the regulated metal property to the secondary metals recycler.

(7) "Ferrous metals" means any metals containing significant quantities of iron or steel.

(8) "Law enforcement officer" means any duly constituted peace officer of the State of Georgia or of any county, municipality, or political subdivision thereof.

(9) "Nonferrous metals" means stainless steel beer kegs and metals not containing significant quantities of iron or steel, including, without limitation, copper, brass, aluminum, bronze, lead, zinc, nickel, and alloys thereof.

(10) "Person" means an individual, partnership, corporation, joint venture, trust, association, or any other legal entity.

(11) "Personal identification card" means a current and unexpired driver's license or identification card issued by the Department of Driver Services or a similar card issued by another state, a military identification card, or a current work authorization issued by the federal government, which shall contain the individual's name, address, and photograph.

(12) "Purchase transaction" means a transaction in which the secondary metals recycler gives consideration in exchange for regulated metal property.

(13) "Regulated metal property" means any item composed primarily of any ferrous metals or nonferrous metals and includes aluminum property, copper property, and catalytic converters but shall not include aluminum beverage containers, used beverage containers, or similar beverage containers.

(14) "Secondary metals recycler" means any person who is engaged, from a fixed location or otherwise, in the business in this state of paying compensation for regulated metal property that has served its original economic purpose, whether or not engaged in the business of performing the manufacturing process by which regulated metal property is converted into raw material products consisting of prepared grades and having an existing or potential economic value.

(15) "Seller" means the rightful owner of the regulated metal property or the individual authorized by the rightful owner of the regulated metal property to conduct the purchase transaction.



§ 10-1-351. Verifiable documentation required

(a) No secondary metals recycler shall purchase any coil unless it is purchased from:

(1) A contractor licensed pursuant to Chapter 14 of Title 43 or by another state that provides a copy of such valid license at the time of the purchase transaction that is scanned or photocopied by the secondary metals recycler or whose scanned or photocopied license is on file with the secondary metals recycler;

(2) A seller with verifiable documentation, such as a receipt or work order, indicating that such coil is the result of a replacement of condenser coils or a heating or air-conditioning system performed by a contractor licensed pursuant to Chapter 14 of Title 43; or

(3) A secondary metals recycler who provides proof of registration pursuant to Code Section 10-1-359.1 and a signed statement stating that the required information concerning the purchase transaction involving such coil was provided by such secondary metals recycler to the Georgia Bureau of Investigation pursuant to Code Section 10-1-359.5.

(b) No secondary metals recycler shall purchase any copper wire which appears to have been exposed to heat, charred, or burned in an attempt to remove insulation surrounding it unless it is purchased from:

(1) A contractor licensed pursuant to Chapter 14 of Title 43 or by another state that provides a copy of such valid license at the time of the purchase transaction that is scanned or photocopied by the secondary metals recycler or whose scanned or photocopied license is on file with the secondary metals recycler;

(2) A seller with a copy of a police report showing that such seller's real property was involved in a fire; or

(3) A secondary metals recycler who provides proof of registration pursuant to Code Section 10-1-359.1 and a signed statement stating that the required information concerning the purchase transaction involving such copper wire was provided by such secondary metals recycler to the Georgia Bureau of Investigation pursuant to Code Section 10-1-359.5.

(c) No secondary metals recycler shall purchase a catalytic converter unless such catalytic converter is:

(1) Attached to a vehicle; or

(2) Purchased from:

(A) A used motor vehicle dealer or used motor vehicle parts dealer licensed pursuant to Chapter 47 of Title 43 or by another state that provides a copy of such valid license at the time of the purchase transaction that is scanned or photocopied by the secondary metals recycler or whose scanned or photocopied license is on file with the secondary metals recycler;

(B) A new motor vehicle dealer that provides a copy of a valid business license at the time of the purchase transaction that is scanned or photocopied by the secondary metals recycler or whose scanned or photocopied business license is on file with the secondary metals recycler;

(C) A motor vehicle repairer that provides a copy of a valid business license at the time of the purchase transaction that is scanned or photocopied by the secondary metals recycler or whose scanned or photocopied business license is on file with the secondary metals recycler;

(D) A manufacturer or distributor of catalytic converters that provides a copy of a valid business license at the time of the purchase transaction that is scanned or photocopied by the secondary metals recycler or whose scanned or photocopied business license is on file with the secondary metals recycler;

(E) A seller with:

(i) Verifiable documentation, such as a receipt or work order, indicating that the catalytic converter is the result of a replacement of a catalytic converter performed by a used motor vehicle dealer, new motor vehicle dealer, or motor vehicle repairer. Such documentation shall include a notation as to the make, model, and year of the vehicle in which such catalytic converter was replaced; and

(ii) A copy of a certificate of title or registration showing ownership of or interest in the vehicle in which the catalytic converter was replaced; or

(F) A secondary metals recycler who provides proof of registration pursuant to Code Section 10-1-359.1 and a signed statement stating that the required information concerning the purchase transaction involving such catalytic converter was provided by such secondary metals recycler to the Georgia Bureau of Investigation pursuant to Code Section 10-1-359.5.



§ 10-1-352. Requirements for purchase of burial objects

No secondary metals recycler shall purchase a burial object unless it is purchased from:

(1) A funeral director licensed pursuant to Chapter 18 of Title 43 or by another state who provides a copy of his or her valid license at the time of the purchase transaction that is scanned or photocopied by the secondary metals recycler or whose scanned or photocopied license is on file with the secondary metals recycler;

(2) A cemetery owner registered pursuant to Code Section 10-14-4 or with another state that provides a copy of such valid registration at the time of the purchase transaction that is scanned or photocopied by the secondary metals recycler or whose scanned or photocopied registration is on file with the secondary metals recycler;

(3) A manufacturer or distributor of burial objects that provides a copy of a valid business license at the time of the purchase transaction that is scanned or photocopied by the secondary metals recycler;

(4) A seller with verifiable documentation, such as a receipt from or contract with a licensed funeral director, registered cemetery owner, or manufacturer or distributor of burial objects, evidencing that such person is the rightful owner of the burial object; or

(5) A secondary metals recycler who provides proof of registration pursuant to Code Section 10-1-359.1 and a signed statement stating that the required information concerning the purchase transaction involving such burial object was provided by such secondary metals recycler to the Georgia Bureau of Investigation pursuant to Code Section 10-1-359.5.



§ 10-1-353. Record of transaction; false statements; penalty for making false statement

(a) Except as provided in subsection (c), a secondary metals recycler shall maintain a legible record of all purchase transactions. Such record shall include the following information:

(1) The name and address of the secondary metals recycler;

(2) The date of the transaction;

(3) The weight, quantity, or volume and a description of the type of regulated metal property purchased in a purchase transaction. For purposes of this paragraph, the term "type of regulated metal property" shall include a general physical description, such as wire, tubing, extrusions, or castings;

(4) A digital photograph or photographs or a digital video image or images of the regulated metal property which shows the regulated metal property in a reasonably clear manner;

(5) The amount of consideration given in a purchase transaction for the regulated metal property and a copy of the check or voucher or documentation evidencing the electronic funds transfer given as consideration for such purchase transaction;

(6) A signed statement from the seller stating that such person is the rightful owner of the regulated metal property or has been authorized to sell the regulated metal property being sold;

(7) A signed statement from the seller stating that he or she understands that: "A secondary metals recycler is any person who is engaged, from a fixed location or otherwise, in the business in this state of paying compensation for regulated metal property that has served its original economic purpose, whether or not engaged in the business of performing the manufacturing process by which regulated metal property is converted into raw material products consisting of prepared grades and having an existing or potential economic value. No ferrous metals, nonferrous metals, aluminum property, copper property, or catalytic converters (aluminum beverage containers, used beverage containers, or similar beverage containers are exempt) may be purchased by a secondary metals recycler unless such secondary metals recycler is registered pursuant to Article 14 of Chapter 1 of Title 10 of the Official Code of Georgia Annotated";

(8) A scanned or photocopied copy of a valid personal identification card of the seller and of the deliverer, if such person is different from the seller;

(9) The type of and distinctive number from the personal identification card of the seller and of the deliverer, if such person is different from the seller;

(10) The name and date of birth of the seller and of the deliverer, if such person is different from the seller;

(11) A photograph, videotape, or digital recording depicting a recognizable facial image of the seller and of the deliverer, if such person is different from the seller, employing technology allowing the image to be retained in electronic storage and in a transferable format;

(12) The vehicle license tag number or vehicle identification number, state of issue, and the make, model, and color of the vehicle used to deliver the regulated metal property to the secondary metals recycler; and

(13) A scanned or photocopied copy of the verifiable documentation, reports, licenses, certificates, and registrations required pursuant to Code Sections 10-1-351 and 10-1-352.

(b) A secondary metals recycler shall maintain or cause to be maintained the information required by subsection (a) of this Code section for not less than two years from the date of the purchase transaction.

(c) When the regulated metal property being purchased is a vehicle, the secondary metals recycler shall:

(1) If Code Section 40-3-36 is applicable, purchase such vehicle in compliance with such Code section and shall not be required to maintain a record of the purchase transaction as provided in subsection (a) of this Code section or to provide such record to the Georgia Bureau of Investigation pursuant to Code Section 10-1-359.5; or

(2) If Code Section 40-3-36 is not applicable, maintain a record of such purchase transaction as provided in subsection (a) of this Code section and provide such record to the Georgia Bureau of Investigation pursuant to Code Section 10-1-359.5.

(d) It shall be a violation of this article to sign the statement required by either paragraph (6) or (7) of subsection (a) of this Code section knowing it to be false, and such violation shall subject the seller to the civil and criminal liability provided in Code Section 10-1-359.2.



§ 10-1-354. Inspections by law enforcement officers

During the usual and customary business hours of a secondary metals recycler, a law enforcement officer shall, after properly identifying himself or herself as a law enforcement officer, have the right to inspect:

(1) Any and all regulated metal property in the possession of the secondary metals recycler; and

(2) Any and all records required to be maintained under Code Section 10-1-353.



§ 10-1-355. Conditions and limitations on payments for regulated metal property; exception for transaction between business entities

(a) A secondary metals recycler shall pay only by check, electronic funds transfer, or voucher for regulated metal property.

(b) Any check, electronic funds transfer, or voucher shall be payable only to the person recorded as the seller of the regulated metal property to the secondary metals recycler.

(c) Any voucher shall be provided to the seller at the time of the purchase transaction or mailed to the seller at the address indicated on the personal identification card of the seller presented at the time of such transaction. If the voucher is provided to the seller at the time of the purchase transaction and not mailed to the seller, the secondary metals recycler shall not redeem the voucher for three days from the date of the purchase transaction. The voucher shall include the date of purchase, name of the seller, the amount paid for the regulated metal property, a detailed description of the regulated metal property purchased, information as to whether the voucher was mailed or provided at the time of the purchase transaction, the first date on which the voucher may be redeemed, and the date on which the voucher expires. The voucher may only be redeemed for cash by the person whose name appears on the voucher as the seller or by such person's heirs or legal representative. If a voucher is not redeemed by the person whose name appears on the voucher as the seller or by such person's heirs or legal representative within six months of the date of the transaction, the voucher shall expire and the secondary metals recycler shall not be required to honor the voucher after the expiration date.

(d) A secondary metals recycler shall be prohibited from: (1) redeeming or cashing any check or electronic funds transfer paid to a seller for regulated metal property; and (2) providing or permitting any mechanism on the premises of the secondary metals recycler for the redemption or cashing of any check or electronic funds transfer.

(e) The provisions of this Code section shall not apply to any transaction between business entities.



§ 10-1-356. Hold on regulated metal property believed to be stolen; notice; release of hold

(a) Whenever a law enforcement officer has reasonable cause to believe that any item of regulated metal property in the possession of a secondary metals recycler has been stolen, the law enforcement officer may issue a hold notice to the secondary metals recycler. The hold notice shall be in writing, shall be delivered to the secondary metals recycler, shall specifically identify those items of regulated metal property that are believed to have been stolen and that are subject to the notice, and shall inform the secondary metals recycler of the information contained in this Code section. Upon receipt of the notice issued in accordance with this Code section, the secondary metals recycler receiving the notice shall not process or remove the items of regulated metal property identified in the notice, or any portion thereof, from the premises of or place of business of the secondary metals recycler for 15 calendar days after receipt of the notice by the secondary metals recycler, unless sooner released by a law enforcement officer.

(b) No later than the expiration of the 15 day period, a law enforcement officer may issue a second hold notice to the secondary metals recycler, which shall be an extended hold notice. The extended hold notice shall be in writing, shall be delivered to the secondary metals recycler, shall specifically identify those items of regulated metal property that are believed to have been stolen and that are subject to the extended hold notice, and shall inform the secondary metals recycler of the information contained in this Code section. Upon receipt of the extended hold notice issued in accordance with this Code section, the secondary metals recycler receiving the extended hold notice shall not process or remove the items of regulated metal property identified in the notice, or any portion thereof, from the premises of or place of business of the secondary metals recycler for 30 calendar days after receipt of the extended hold notice by the secondary metals recycler, unless sooner released by a law enforcement officer.

(c) At the expiration of the hold period or, if extended in accordance with this Code section, at the expiration of the extended hold period, the hold is automatically released and the secondary metals recycler may dispose of the regulated metal property unless other disposition has been ordered by a court of competent jurisdiction.



§ 10-1-357. Contesting identification or ownership of regulated metal property; action to recover property

(a) If the secondary metals recycler contests the identification or ownership of the regulated metal property, the party other than the secondary metals recycler claiming ownership of any regulated metal property in the possession of a secondary metals recycler may, provided that a timely report of the theft of the regulated metal property was made to the proper authorities, bring an action in the superior or state court of the county in which the secondary metals recycler is located. The petition for such action shall include a description of the means of identification of the regulated metal property utilized by the petitioner to determine ownership of the regulated metal property in the possession of the secondary metals recycler.

(b) When a lawful owner recovers stolen regulated metal property from a secondary metals recycler who has complied with the provisions of this article, and the seller or deliverer is convicted of theft by taking, theft by conversion, a violation of this article, theft by receiving stolen property, or criminal damage to property in the first degree, the court shall order the defendant to make full restitution, including, without limitation, attorneys' fees, court costs, and other expenses to the secondary metals recycler or lawful owner, as appropriate.



§ 10-1-358. Purchases of regulated metal property exempted from application of article

This article shall not apply to purchases of regulated metal property from:

(1) Organizations, corporations, or associations registered with the state as charitable, philanthropic, religious, fraternal, civic, patriotic, social, or school-sponsored organizations or associations or from any nonprofit corporations or associations;

(2) A law enforcement officer acting in an official capacity;

(3) A trustee in bankruptcy, executor, administrator, or receiver who has presented proof of such status to the secondary metals recycler;

(4) Any public official acting under judicial process or authority who has presented proof of such status to the secondary metals recycler;

(5) A sale on the execution, or by virtue, of any process issued by a court if proof thereof has been presented to the secondary metals recycler; or

(6) A manufacturing, industrial, or other commercial vendor that generates or sells regulated metal property in the ordinary course of its business, provided that such vendor is not a secondary metals recycler.



§ 10-1-358.1. Exclusions from article's applicability

The provisions of this article shall not apply to a vehicle purchased in compliance with Code Section 40-3-36 by a used motor vehicle dealer or used motor vehicle parts dealer licensed pursuant to Chapter 47 of Title 43.



§ 10-1-359. Prohibited acts

It shall be unlawful for:

(1) A secondary metals recycler to engage in the purchase or sale of regulated metal property between the hours of 7:00 P.M. and 7:00 A.M.; and

(2) Any person to give a false or altered personal identification card, vehicle license tag number, or vehicle identification number to a secondary metals recycler as part of a purchase transaction.



§ 10-1-359.1. Registration of secondary metals recycler; electronic data base; authority of sheriff; penalty for violation

(a) It shall be unlawful for any secondary metals recycler to purchase regulated metal property in any amount without being registered pursuant to this Code section. If the secondary metals recycler is a person other than an individual, such person shall register with the sheriff of each county in which the secondary metals recycler maintains a place of business. If the secondary metals recycler is an individual, he or she shall register with the sheriff of the county in which he or she resides or if such individual is a nonresident of this state, he or she shall register with the sheriff of the county in Georgia where he or she primarily engages or intends to primarily engage in business as a secondary metals recycler. The secondary metals recycler shall declare on a form promulgated by the Secretary of State and provided by the sheriff that such secondary metals recycler is informed of and will comply with the provisions of this article. The forms and information required for such registration shall be promulgated by the Secretary of State. The sheriff shall register the secondary metals recycler and shall keep a record of each registration. Each registration shall be valid for a 12 month period.

(b) The record of each registration shall be entered into an electronic data base accessible statewide. Such data base shall be established through coordination with the Secretary of State and shall be searchable by all law enforcement agencies in this state.

(c) The sheriff shall be authorized to:

(1) Assess and require payment of a reasonable registration fee prior to registering the secondary metals recycler, not to exceed $200.00;

(2) Delegate to personnel in the sheriff's office the registration of secondary metals recyclers and entering into the data base of the records of such registrations; and

(3) Enter into contracts with the governing authority of a county, municipality, or consolidated government for such governing authority to provide for the registration of secondary metals recyclers and the entering into the data base of the records of such registrations by other law enforcement agencies or by staff of the governing authority. Any such contract shall provide for reimbursement to such governing authority for the registrations or entry of the records of such registrations into the data base.

(d) Any secondary metals recycler convicted of violating this Code section shall be guilty of a misdemeanor of a high and aggravated nature.



§ 10-1-359.2. Penalties for violations

(a) Except as provided for in subsection (d) of Code Section 10-1-359.1, any person who buys or sells regulated metal property in violation of any provision of this article:

(1) For a first offense, shall be guilty of a misdemeanor;

(2) For a second offense, shall be guilty of a misdemeanor of a high and aggravated nature; and

(3) For a third or subsequent offense, shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one nor more than ten years.

(b) Any person who buys or sells regulated metal property in violation of any provision of this article shall be liable in a civil action to any person who was the victim of a crime involving such regulated metal property for the full value of the regulated metal property, any repairs and related expenses incurred as a result of such crime, litigation expenses, and reasonable attorneys' fees.



§ 10-1-359.3. Items declared contraband; forfeiture of contraband

(a) As used in this Code section, the term:

(1) "Crime" means:

(A) Theft by taking in violation of Code Section 16-8-2, theft by conversion in violation of Code Section 16-8-4, or theft by receiving stolen property in violation of Code Section 16-8-7 if the subject of the theft was regulated metal property;

(B) Criminal damage to property in the first degree in violation of paragraph (2) of subsection (a) of Code Section 16-7-22; or

(C) A criminal violation of this article.

(2) "Proceeds" shall have the same meaning as set forth in Code Section 16-13-49.

(3) "Property" shall have the same meaning as set forth in Code Section 16-13-49.

(b) The following are declared to be contraband, and no person shall have a property right in them:

(1) Any property which is, directly or indirectly, used or intended for use in any manner to facilitate a crime and any proceeds derived or realized therefrom; and

(2) Any weapon possessed, used, or available for use in any manner to facilitate a crime.

(c) Any property subject to forfeiture pursuant to subsection (b) of this Code section shall be forfeited in accordance with the procedures set forth in Code Section 16-13-49.



§ 10-1-359.4. Comprehensive nature of this article; authority of localities

(a) The General Assembly finds that this article is a matter of state-wide concern. This article supersedes and preempts all rules, regulations, codes, ordinances, and other laws adopted by any county, municipality, consolidated government, or other local governmental agency regarding the sale or purchase of regulated metal property except as allowed in this Code section.

(b) Political subdivisions of this state may enact rules, regulations, codes, ordinances, and other laws:

(1) Affecting the land use and zoning relating to secondary metals recyclers; and

(2) Issuing occupational tax certificates to secondary metals recyclers, imposing occupational taxes, imposing regulatory fees as allowed in Code Section 48-13-9, or revoking their occupational tax certificates.



§ 10-1-359.5. Required information from secondary metals recyclers; role of Georgia Bureau of Investigation

(a) Each secondary metals recycler shall provide to the Georgia Bureau of Investigation or its designee for each purchase transaction which takes place on or after July 1, 2015, all of the information required by subsection (a) of Code Section 10-1-353, except for the amount of consideration given in a purchase transaction for the regulated metal property specified in paragraph (5) of subsection (a) of such Code section. A secondary metals recycler who maintains on file with the Georgia Bureau of Investigation or its designee a copy of the statement forms such secondary metals recycler requires each seller to sign pursuant to paragraphs (6) and (7) of subsection (a) of Code Section 10-1-353 may satisfy the requirements of such paragraphs by providing to the Georgia Bureau of Investigation or its designee a copy of the individual seller's signature and shall not be required to provide the actual statement signed by each seller, provided the actual statements are maintained by the secondary metals recycler pursuant to subsection (b) of Code Section 10-1-353 and available for inspection pursuant to Code Section 10-1-354. The information required to be provided by the secondary metals recyclers to the Georgia Bureau of Investigation or its designee pursuant to this subsection shall be provided electronically.

(b) The Georgia Bureau of Investigation or its designee shall establish and maintain a data base of all information required to be provided pursuant to subsection (a) of this Code section. Such information shall be considered to be a trade secret and shall be exempt from disclosure under the provisions of Article 4 of Chapter 18 of Title 50; provided, however, that such exemption shall not relieve the secondary metals recycler of the obligation or requirement to provide such information to the Georgia Bureau of Investigation or its designee.

(c) The data base shall be accessible and searchable by:

(1) All law enforcement agencies in this state; and

(2) Employees of electric suppliers, as defined in Code Section 46-3-3, and employees of telecommunications companies, as defined in Code Section 46-5-162, provided that such employees have been certified by the Georgia Peace Officer Standards and Training Council as having successfully completed the course of training required by Chapter 8 of Title 35, the "Georgia Peace Officer Standards and Training Act."

(d) (1) It shall be unlawful to use the data base established pursuant to subsection (b) of this Code section for any purpose other than the investigation of an alleged crime.

(2) Any person who violates or conspires to violate paragraph (1) of this subsection shall be guilty of a felony and, upon conviction, shall receive the following punishment:

(A) Upon a first conviction, imprisonment for not less than one nor more than five years or a fine of not more than $5,000.00, or both; or

(B) Upon a second or subsequent conviction, imprisonment for not less than five nor more than ten years or a fine of not more than $40,000.00, or both.

(e) The Georgia Bureau of Investigation shall promulgate rules and regulations and establish procedures necessary to carry into effect, implement, and enforce the provisions of this Code section and ensure compliance with applicable federal and state laws. Such rules and regulations shall include, but shall not be limited to:

(1) The time, manner, and method of the transmittal of the information by the secondary metals recyclers to the Georgia Bureau of Investigation;

(2) The manner and method by which employees of electric suppliers and telecommunications companies may access and search the data base and any prerequisites thereto; and

(3) The specific information the employees of the electric suppliers and telecommunications companies may access and search within the data base.






Article 14A - Flea Market Vendors' Record Keeping

§ 10-1-360. Definitions; records; penalties; applicability

(a) As used in this Code section, the term:

(1) (A) "Flea market" means any event:

(i) At which two or more persons offer personal property for sale or exchange; and

(ii) At which a fee is charged for the privilege of offering or displaying personal property for sale or exchange; or

(iii) At which a fee is charged to prospective buyers for admission to the area where personal property is offered or displayed for sale or exchange; or

(iv) Regardless of the number of persons offering or displaying personal property or the absence of fees, at which used personal property is offered or displayed for sale or exchange if the event is held more than six times in any 12 month period.

(B) The term "flea market" is interchangeable with and applicable to "swap meet," "indoor swap meet," or other similar terms regardless of whether these events are held inside a building or outside in the open. The primary characteristic is that these activities involve a series of sales sufficient in number, scope, and character to constitute a regular course of business.

(C) The term "flea market" shall not mean and shall not apply to:

(i) An event which is organized for the exclusive benefit of any community chest, fund, foundation, association, or corporation organized and operated for religious, educational, or charitable purposes, provided that no part of any admission fee or parking fee charged vendors or prospective purchasers or the gross receipts or net earnings from the sale or exchange of personal property, whether in the form of a percentage of the receipts or earnings, as salary, or otherwise, inures to the benefit of any private shareholder or person participating in the organization or conduct of the event; or

(ii) Any event at which all of the personal property offered for sale or displayed is new, and all persons selling, exchanging, or offering or displaying personal property for sale or exchange are manufacturers or licensed retail or wholesale merchants.

(2) "Nonregistered vendor" means a person who, without a certificate of registration issued by the state revenue commissioner pursuant to Chapter 8 of Title 48, engages in the retail sale of personal property to the general public.

(3) "Used personal property" includes personal property which has previously been sold or delivered to a retailer prior to being acquired by a vendor when the vendor's cost exceeds $50.00 per item.

(4) "Vendor" means a person who engages in the retail sale of personal property at a flea market.

(b) Every nonregistered vendor and vendor shall maintain a permanent record book in which shall be entered in ink and in legible English at the time any property is acquired for the purpose of retail sale:

(1) The date of the transaction;

(2) The name, age, and address of the person, corporation, or entity from whom the property was acquired, a description of the general appearance of any such person, and the distinctive number from such person's driver's license or other similar identification card;

(3) An identification and description of the property acquired including, if reasonably available, the serial, model, or other number and all identifying marks inscribed thereon;

(4) The price paid for such property; and

(5) The signature of the seller.

All entries shall appear in ink and shall be in chronological order. No blank lines may be left between entries. No obliterations, alterations, or erasures may be made. Corrections shall be made by drawing a line of ink through the entry without destroying the legibility. Such record book shall be open to the inspection of any law enforcement officer during the ordinary hours of business or at any reasonable time.

(c) The record of each purchase transaction provided for in this Code section shall be maintained for a period of not less than two years and shall be kept by the nonregistered vendor or vendor and made available during any period at which such person is open for business or is offering property for sale.

(d) Any nonregistered vendor or vendor required to maintain a record book under the provisions of this Code section who shall:

(1) Fail to make an entry of any material matter in his or her permanent record book;

(2) Make any false entry therein;

(3) Falsify, obliterate, destroy, or remove such record book from his or her place of business during any time such record book is required to be present;

(4) Refuse to allow any law enforcement officer to inspect his or her permanent record book or any goods or property in his or her possession during the ordinary hours of business or at any reasonable time; or

(5) Fail to maintain the records required by this Code section for at least two years

shall be guilty of a misdemeanor.

(e) This Code section shall apply to property purchased or acquired on or after July 1, 1994.



§ 10-1-361. Exemptions from article

This article shall not apply to the following:

(1) The sale of a motor vehicle or trailer required to be registered or subject to a certificate of title law of this state;

(2) The sale of food products, agricultural products, or forestry products;

(3) Business conducted at any industry or association trade show;

(4) The sale of arts or crafts by the person who produced such arts or crafts.



§ 10-1-362. Local ordinances or regulations

Nothing in this article shall prohibit ordinances or resolutions by counties and municipal corporations which provide regulations that are as stringent or more stringent than the requirements of this article.






Article 15 - Deceptive or Unfair Practices

Part 1 - Uniform Deceptive Trade Practices Act

§ 10-1-370. Short title

This part may be cited as the "Uniform Deceptive Trade Practices Act."



§ 10-1-371. Definitions

As used in this part, the term:

(1) "Article" means a product as distinguished from its trademark, label, or distinctive dress in packaging.

(2) "Certification mark" means a mark used in connection with the goods or services of a person other than the certifier to indicate geographic origin, material, mode of manufacture, quality, accuracy, or other characteristics of the goods or services or to indicate that the work or labor on the goods or services was performed by members of a union or other organization.

(3) "Collective mark" means a mark used by members of a cooperative, association, or other collective group or organization to identify goods or services and distinguish them from those of others or to indicate membership in the collective group or organization.

(4) "Mark" means a word, name, symbol, device, or any combination of the foregoing in any form or arrangement.

(5) "Person" means an individual, corporation, government, or governmental subdivision or agency, business trust, estate, trust, partnership, unincorporated association, two or more of any of the foregoing having a joint or common interest, or any other legal or commercial entity.

(6) "Service mark" means a mark used by a person to identify services and to distinguish them from the services of others.

(7) "Trademark" means a mark used by a person to identify goods and to distinguish them from the goods of others.

(8) "Trade name" means a word, name, symbol, device, or any combination of the foregoing in any form or arrangement used by a person to identify his business, vocation, or occupation and distinguish it from the business, vocation, or occupation of others.



§ 10-1-372. When trade practices are deceptive; common-law and other remedies unaffected

(a) A person engages in a deceptive trade practice when, in the course of his business, vocation, or occupation, he:

(1) Passes off goods or services as those of another;

(2) Causes likelihood of confusion or of misunderstanding as to the source, sponsorship, approval, or certification of goods or services;

(3) Causes likelihood of confusion or of misunderstanding as to affiliation, connection, or association with or certification by another;

(4) Uses deceptive representations or designations of geographic origin in connection with goods or services;

(5) Represents that goods or services have sponsorship, approval, characteristics, ingredients, uses, benefits, or quantities that they do not have or that a person has a sponsorship, approval, status, affiliation, or connection that he does not have;

(6) Represents that goods are original or new if they are deteriorated, altered, reconditioned, reclaimed, used, or secondhand;

(7) Represents that goods or services are of a particular standard, quality, or grade or that goods are of a particular style or model, if they are of another;

(8) Disparages the goods, services, or business of another by false or misleading representation of fact;

(9) Advertises goods or services with intent not to sell them as advertised;

(10) Advertises goods or services with intent not to supply reasonably expectable public demand, unless the advertisement discloses a limitation of quantity;

(11) Makes false or misleading statements of fact concerning the reasons for, existence of, or amounts of price reductions; or

(12) Engages in any other conduct which similarly creates a likelihood of confusion or of misunderstanding.

(b) In order to prevail in an action under this part, a complainant need not prove competition between the parties or actual confusion or misunderstanding.

(c) This Code section does not affect unfair trade practices otherwise actionable at common law or under other statutes of this state.



§ 10-1-373. Enjoining deceptive trade practices; costs and attorney's fees; relief cumulative

(a) A person likely to be damaged by a deceptive trade practice of another may be granted an injunction against it under the principles of equity and on terms that the court considers reasonable. Proof of monetary damage, loss of profits, or intent to deceive is not required. Relief granted for the copying of an article shall be limited to the prevention of confusion or misunderstanding as to source.

(b) Costs shall be allowed to the prevailing party unless the court otherwise directs. The court, in its discretion, may award attorney's fees to the prevailing party if:

(1) The party complaining of a deceptive trade practice has brought an action which he knew to be groundless; or

(2) The party charged with a deceptive trade practice has willfully engaged in the trade practice knowing it to be deceptive.

(c) The relief provided in this Code section is in addition to remedies otherwise available against the same conduct under the common law or other statutes of this state.



§ 10-1-374. Exemptions from part

(a) This part does not apply to:

(1) Conduct in compliance with the orders or rules of or a statute administered by a federal, state, or local governmental agency;

(2) Publishers, broadcasters, printers, or other persons engaged in the dissemination of information or reproduction of printed or pictorial matters who publish, broadcast, or reproduce material without knowledge of its deceptive character; or

(3) Actions or appeals pending on March 19, 1968.

(b) Paragraphs (2) and (3) of subsection (a) of Code Section 10-1-372 do not apply to the use of a service mark, trademark, certification mark, collective mark, trade name, or other trade identification that was used and not abandoned before March 19, 1968, if the use was in good faith and is otherwise lawful except for this part.



§ 10-1-375. Uniform construction of part

This part shall be construed to effectuate its general purpose to make uniform the law of those states which enact it.






Part 1A - Administrative Resolution

§ 10-1-380. Attorney General defined

As used in this article, the term "Attorney General" means the Attorney General or his or her designee.



§ 10-1-381. Final order; collection of judgment; disbursement of funds, consumer preventive education plan

(a) The Attorney General may file in the superior court of the county in which a person under order resides, or in the county in which the violation occurred, or, if the person is a corporation, in the county in which the corporation maintains its principal place of business, a certified copy of a final order issued pursuant to this article by the Attorney General which is unappealed from or a final order of an administrative law judge issued pursuant to this article which is unappealed from or a final order of an administrative law judge issued pursuant to this article which is affirmed upon appeal, whereupon the court shall render judgment in accordance therewith and notify the parties. The judgment shall have the same effect, and all proceedings in relation thereto shall thereafter be the same as though the judgment had been rendered in an action duly heard and determined by the court.

(b) The Attorney General may file in the superior court of the county in which the person obligated to pay funds over to the Attorney General resides, or in the county in which the violation or alleged violation occurred, or, if the person is a corporation, in the county in which the corporation maintains its principal place of business, a certified copy of any document under which funds are due to the Attorney General based on obligations created in the administration of this article, whether obtained through official action, compromise, settlement, assurance of voluntary compliance, or otherwise, and are delinquent according to the terms of the document creating the obligation, whereupon the court shall render judgment in accordance therewith and notify the parties. The judgment shall have the same effect, and all proceedings in relation thereto shall thereafter be the same as though the judgment had been rendered in an action duly heard and determined by the court.

(c) The court shall specify that any funds to be collected under the judgment shall be disbursed by the Attorney General in accordance with the terms of the original order or in accordance with the terms of the original document creating the obligation, subject to the provisions of Code Section 10-1-382. Such funds may have been designated in the original order or in the original document to be applied to consumer restitution, to reimbursement of funds from which investigative expenses were paid, to civil penalties to be disbursed into the consumer preventive education plan, to civil penalties to be disbursed into the state general fund, or any combination thereof.

(d) In original orders or original documents the Attorney General may designate that civil penalties shall be applied to the consumer preventive education plan; in that event, such funds shall not be applied in an aggregate amount which is any greater than the amount of funds appropriated for the consumer preventive education plan. Any amount of civil penalties which exceeds the appropriation for the consumer preventive education plan shall be disbursed into the state general fund.

(e) All judgments obtained pursuant to this Code section shall be considered delinquent if unpaid 30 calendar days after the judgment is rendered.

(f) The Attorney General is authorized to establish a consumer preventive education plan.



§ 10-1-382. Collection fees

In addition to any amount owed under a judgment rendered under Code Section 10-1-381 or 10-1-397, a delinquent party shall be responsible by operation of law for a collection fee equal to 40 percent of the amount of the judgment as if such collection fee had been included as part of the judgment. The Attorney General may contract with collection attorneys to collect all or any remaining part of such amounts due under a judgment rendered under Code Section 10-1-381 or 10-1-397. All funds collected by any such collection attorneys shall be remitted to the Attorney General for disbursement.






Part 2 - Fair Business Practices Act

§ 10-1-390. Short title

This part shall be known and may be cited as the "Fair Business Practices Act of 1975."



§ 10-1-391. Purpose and construction of part

(a) The purpose of this part shall be to protect consumers and legitimate business enterprises from unfair or deceptive practices in the conduct of any trade or commerce in part or wholly in the state. It is the intent of the General Assembly that such practices be swiftly stopped, and this part shall be liberally construed and applied to promote its underlying purposes and policies.

(b) It is the intent of the General Assembly that this part be interpreted and construed consistently with interpretations given by the Federal Trade Commission in the federal courts pursuant to Section 5(a)(1) of the Federal Trade Commission Act (15 U.S.C. Section 45(a)(1)), as from time to time amended.



§ 10-1-392. Definitions; when intentional violation occurs

(a) As used in this part, the term:

(1) "Attorney General" means the Attorney General or his or her designee.

(2) "Campground membership" means any arrangement under which a purchaser has the right to use, occupy, or enjoy a campground membership facility.

(3) "Campground membership facility" means any campground facility at which the use, occupation, or enjoyment of the facility is primarily limited to those purchasers, along with their guests, who have purchased a right to make reservations at future times to use the facility or who have purchased the right periodically to use the facility at fixed times or intervals in the future, but shall not include any such arrangement which is regulated under Article 5 of Chapter 3 of Title 44.

(4) "Career consulting firm" means any person providing services to an individual in conjunction with a career search and consulting program for the individual, including, but not limited to, counseling as to the individual's career potential, counseling as to interview techniques, and the identification of prospective employers. A "career consulting firm" shall not guarantee actual job placement as one of its services. A "career consulting firm" shall not include any person who provides these services without charging a fee to applicants for those services or any employment agent or agency regulated under Chapter 10 of Title 34.

(5) "Child support enforcement" means the action, conduct, or practice of enforcing a child support order issued by a court or other tribunal.

(6) "Consumer" means a natural person.

(7) "Consumer acts or practices" means acts or practices intended to encourage consumer transactions.

(8) "Consumer report" means any written or other communication of any information by a consumer reporting agency bearing on a consumer's creditworthiness, credit standing, or credit capacity which is used or intended to be used or collected in whole or in part for the purpose of serving as a factor in establishing the consumer's eligibility for:

(A) Credit or insurance to be used primarily for personal, family, or household purposes; or

(B) Employment consideration.

(9) "Consumer reporting agency" or "agency" means any person which, for monetary fees, dues, or on a cooperative nonprofit basis, regularly engages in whole or in part in the practice of assembling or evaluating consumer credit information or other information on consumers for the purpose of furnishing consumer reports to third parties.

(10) "Consumer transactions" means the sale, purchase, lease, or rental of goods, services, or property, real or personal, primarily for personal, family, or household purposes.

(11) "Department" means the Department of Human Services.

(12) "Documentary material" means the original or a copy, whether printed, filmed, or otherwise preserved or reproduced, by whatever process, including electronic data storage and retrieval systems, of any book, record, report, memorandum, paper, communication, tabulation, map, chart, photograph, mechanical transcription, or other tangible document or record wherever situate.

(13) "Examination" of documentary material means inspection, study, or copying of any such material and the taking of testimony under oath or acknowledgment with respect to any such documentary material.

(14) "File" means, when used in connection with information on any consumer, all of the information on that consumer recorded or retained by a consumer reporting agency regardless of how the information is stored.

(14.1) "Food" means articles used for food or drink for human consumption, chewing gum, and articles used for components of any such article.

(15) "Going-out-of-business sale" means any offer to sell to the public or sale to the public of goods, wares, or merchandise on the implied or direct representation that such sale is in anticipation of the termination of a business at its present location or that the sale is being held other than in the ordinary course of business and includes, without being limited to, any sale advertised either specifically or in substance to be a sale because the person is going out of business, liquidating, selling his or her entire stock or 50 percent or more of his or her stock, selling out to the bare walls, selling because the person has lost his or her lease, selling out his or her interest in the business, or selling because everything in the business must be sold or that the sale is a trustee's sale, bankruptcy sale, save us from bankruptcy sale, insolvency sale, assignee's sale, must vacate sale, quitting business sale, receiver's sale, loss of lease sale, forced out of business sale, removal sale, liquidation sale, executor's sale, administrator's sale, warehouse removal sale, branch store discontinuance sale, creditor's sale, adjustment sale, or defunct business sale.

(16) "Health spa" means an establishment which provides, as one of its primary purposes, services or facilities which are purported to assist patrons to improve their physical condition or appearance through change in weight, weight control, treatment, dieting, or exercise. The term includes an establishment designated as a "reducing salon," "health spa," "spa," "exercise gym," "health studio," "health club," or by other terms of similar import. A health spa shall not include any of the following:

(A) Any nonprofit organization;

(B) Any facility wholly owned and operated by a licensed physician or physicians at which such physician or physicians are engaged in the actual practice of medicine; or

(C) Any such establishment operated by a health care facility, hospital, intermediate care facility, or skilled nursing care facility.

(16.1) "Kosher food disclosure statement" means a statement which:

(A) Discloses to consumers practices relating to the preparation, handling, and sale of any unpackaged food, or food packaged at the premises where it is sold to consumers, if the food is represented to be kosher, kosher for Passover, or prepared or maintained under rabbinical or other kosher supervision; and

(B) Complies with the provisions of subsections (b) through (e) of Code Section 10-1-393.11.

(17) "Marine membership" means any arrangement under which a purchaser has a right to use, occupy, or enjoy a marine membership facility.

(18) "Marine membership facility" means any boat, houseboat, yacht, ship, or other floating facility upon which the use, occupation, or enjoyment of the facility is primarily limited to those purchasers, along with their guests, who have purchased a right to make reservations at future times to use the facility or who have purchased a right to use periodically, occupy, or enjoy the facility at fixed times or intervals in the future, but shall not include any such arrangement which is regulated under Article 5 of Chapter 3 of Title 44.

(19) "Obligee" means a resident of this state who is identified in an order for child support issued by a court or other tribunal as the payee to whom an obligor owes child support.

(20) "Obligor" means a resident of this state who is identified in an order for child support issued by a court or other tribunal as required to make child support payments.

(21) "Office" means any place where business is transacted, where any service is supplied by any person, or where any farm is operated.

(22) "Office supplier" means any person who sells, rents, leases, or ships, or offers to sell, lease, rent, or ship, goods, services, or property to any person to be used in the operation of any office or of any farm.

(23) "Office supply transactions" means the sale, lease, rental, or shipment of, or offer to sell, lease, rent, or ship, goods, services, or property to any person to be used in the operation of any office or of any farm but shall not include transactions in which the goods, services, or property is purchased, leased, or rented by the office or farm for purposes of reselling them to other persons.

(24) "Person" means a natural person, corporation, trust, partnership, incorporated or unincorporated association, or any other legal entity.

(24.1) "Presealed kosher food package" means a food package which bears a kosher symbol insignia and is sealed by the manufacturer, processor, or wholesaler at premises other than the premises where the food is to be sold to the public.

(25) "Private child support collector" means an individual or nongovernmental entity that solicits and contracts directly with obligees to provide child support collection services for a fee or other compensation but shall not include attorneys licensed to practice law in this state unless such attorney is employed by a private child support collector.

(26) "Prize" means a gift, award, or other item intended to be distributed or actually distributed in a promotion.

(27) "Promotion" means any scheme or procedure for the promotion of consumer transactions whereby one or more prizes are distributed among persons who are required to be present at the place of business or are required to participate in a seminar, sales presentation, or any other presentation, by whatever name denominated, in order to receive the prize or to determine which, if any, prize they will receive. Promotions shall not include any procedure where the receipt of the prize is conditioned upon the purchase of the item which the seller is trying to promote if such condition is clearly and conspicuously disclosed in the promotional advertising and literature and the receipt of the prize does not involve an element of chance. Any procedure where the receipt of the prize is conditioned upon the purchase of the item which the seller is trying to promote or upon the payment of money and where the receipt of that prize involves an element of chance shall be deemed to be a lottery under Code Section 16-12-20; provided, however, that nothing in this definition shall be construed to include a lottery operated by the State of Georgia or the Georgia Lottery Corporation as authorized by law; provided, further, that any deposit made in connection with an activity described by subparagraph (b)(22)(B) of Code Section 10-1-393 shall not constitute the payment of money.

(27.1) "Representation regarding kosher food" means any direct or indirect statement, whether oral or written, including but not limited to an advertisement, sign, or menu and any letter, word, sign, emblem, insignia, or mark which could reasonably lead a consumer to believe that a representation is being made that the final food product sold to the consumer is kosher, kosher for Passover, or prepared or maintained under rabbinical or other kosher supervision.

(28) "Trade" and "commerce" mean the advertising, distribution, sale, lease, or offering for distribution, sale, or lease of any goods, services, or any property, tangible or intangible, real, personal, or mixed, or any other article, commodity, or thing of value wherever situate and shall include any trade or commerce directly or indirectly affecting the people of this state.

(b) An "intentional violation" occurs when the person committing the act or practice knew that his or her conduct was in violation of this part. Maintenance of an act or practice specifically designated as unlawful in subsection (b) of Code Section 10-1-393 after the Attorney General gives notice that the act or practice is in violation of the part shall be prima-facie evidence of intentional violation. For the purposes of this subsection, the Attorney General gives notice that an act or practice is in violation of this part by the adoption of specific rules promulgated pursuant to subsection (a) of Code Section 10-1-394 and by notice in writing to the alleged violator of a violation, if such written notice may be reasonably given without substantially or materially altering the purposes of this part; provided, however, that no presumption of intention shall arise in the case of an alleged violator who maintains a place of business within the jurisdiction of this state with sufficient assets to respond to a judgment under this part, unless such alleged violator has received written notice. The burden of showing no reasonable opportunity to give written notice shall be upon the Attorney General.



§ 10-1-393. Unfair or deceptive practices in consumer transactions unlawful; examples

(a) Unfair or deceptive acts or practices in the conduct of consumer transactions and consumer acts or practices in trade or commerce are declared unlawful.

(b) By way of illustration only and without limiting the scope of subsection (a) of this Code section, the following practices are declared unlawful:

(1) Passing off goods or services as those of another;

(2) Causing actual confusion or actual misunderstanding as to the source, sponsorship, approval, or certification of goods or services;

(3) Causing actual confusion or actual misunderstanding as to affiliation, connection, or association with or certification by another;

(4) (A) Using deceptive representations or designations of geographic origin in connection with goods or services. Without limiting the generality of the foregoing, it is specifically declared to be unlawful:

(i) For any nonlocal business to cause to be listed in any local telephone directory a local telephone number for the business if calls to the local telephone number are routinely forwarded or otherwise transferred to the nonlocal business location that is outside the calling area covered by such local telephone directory or to a toll-free number which does not have a local address and the listing fails to state clearly the principal place of business of the nonlocal business;

(ii) For any person operating a business to cause to be listed in any local telephone directory a toll-free number for the business if the listing fails to state clearly the principal place of business of such business; or

(iii) For any person to use an assumed or fictitious name in the conduct of such person's business, if the use of such name could reasonably be construed to be a misrepresentation of the geographic origin or location of such person's business.

(B) For purposes of this paragraph, the term:

(i) "Local" or "local area" means the area in which any particular telephone directory is distributed or otherwise provided free of charge to some or all telecommunications services subscribers.

(ii) "Local telephone directory" means any telecommunications services directory, directory assistance data base, or other directory listing which is distributed or otherwise provided free of charge to some or all telecommunications services subscribers in any area of this state and includes such directories distributed by telecommunications companies as well as such directories distributed by other parties.

(iii) "Local telephone number" means any telecommunications services number which is not clearly identifiable as a long-distance telecommunications services number and which has a three-number prefix typically used by the local telecommunications company for telecommunications services devices physically located within the local area.

(iv) "Nonlocal business" means any business which does not have within the local area a physical place of business providing the goods or services which are the subject of the advertisement or listing in question.

(v) "Telecommunications company" shall have the same meaning as provided in Code Section 46-5-162.

(vi) "Telecommunications services" shall have the same meaning as provided in Code Section 46-5-162.

(vii) "Telecommunications services subscriber" means a person or entity to whom telecommunications services, either residential or commercial, are provided;

(5) Representing that goods or services have sponsorship, approval, characteristics, ingredients, uses, benefits, or quantities that they do not have or that a person has a sponsorship, approval, status, affiliation, or connection that he or she does not have;

(6) Representing that goods are original or new if they are deteriorated, reconditioned, reclaimed, used, or secondhand;

(7) Representing that goods or services are of a particular standard, quality, or grade or that goods are of a particular style or model, if they are of another;

(8) Disparaging goods, services, or business of another by false or misleading representation;

(9) Advertising goods or services with intent not to sell them as advertised;

(10) Advertising goods or services with intent not to supply reasonably expectable public demand, unless the advertisement discloses a limitation of quantity;

(11) Making false or misleading statements concerning the reasons for, existence of, or amounts of price reductions;

(12) Failing to comply with the provisions of Code Section 10-1-393.2 concerning health spas;

(13) Failure to comply with the following provisions concerning career consulting firms:

(A) A written contract shall be employed which shall constitute the entire agreement between the parties, a fully completed copy of which shall be furnished to the consumer at the time of its execution which shows the date of the transaction and the name and address of the career consulting firm;

(B) The contract or an attachment thereto shall contain a statement in boldface type which complies substantially with the following:

"The provisions of this agreement have been fully explained to me and I understand that the services to be provided under this agreement by the seller do not include actual job placement."

The statement shall be signed by both the consumer and the authorized representative of the seller;

(C) Any advertising offering the services of a career consulting firm shall contain a statement which contains the following language: "A career consulting firm does not guarantee actual job placement as one of its services.";

(14) Failure of a hospital or long-term care facility to deliver to an inpatient who has been discharged or to his or her legal representative, not later than six business days after the date of such discharge, an itemized statement of all charges for which the patient or third-party payor is being billed;

(15) Any violation of 49 U.S.C. Sections 32702 through 32704 and any violation of regulations prescribed under 49 U.S.C. Section 32705. Notwithstanding anything in this part to the contrary, all such actions in violation of such federal statutes or regulations shall be consumer transactions and consumer acts or practices in trade or commerce;

(16) Failure to comply with the following provisions concerning promotions:

(A) For purposes of this paragraph, the term:

(i) "Conspicuously," when referring to type size, means either a larger or bolder type than the adjacent and surrounding material.

(ii) "In conjunction with and in immediate proximity to," when referring to a listing of verifiable retail value and odds for each prize, means that such value and odds must be adjacent to that particular prize with no other printed or pictorial matter between the value and odds and that listed prize.

(iii) "Notice" means a communication of the disclosures required by this paragraph to be given to a consumer that has been selected, or has purportedly been selected, to participate in a promotion. If the original notice is in writing, it shall include all of the disclosures required by this paragraph. If the original notice is oral, it shall include all of the disclosures required by this paragraph and shall be followed by a written notice to the consumer of the same disclosures. In all cases, written notice shall be received by the consumer before any agreement or other arrangement is entered into which obligates the consumer in any manner.

(iv) "Participant" means a person who is offered an opportunity to participate in a promotion.

(v) "Promoter" means the person conducting the promotion.

(vi) "Sponsor" means the person on whose behalf the promotion is conducted in order to promote or advertise the goods, services, or property of that person.

(vii) "Verifiable retail value," when referring to a prize, means:

(I) The price at which the promoter or sponsor can substantiate that a substantial number of those prizes have been sold at retail by someone other than the promoter or sponsor; or

(II) In the event that substantiation as described in subdivision (I) of this division is not readily available to the promoter or sponsor, no more than three times the amount which the promoter or sponsor has actually paid for the prize.

(A.1) Persons who are offered an opportunity to participate in a promotion must be given a notice as required by this paragraph. The written notice must be given to the participant either prior to the person's traveling to the place of business or, if no travel by the participant is necessary, prior to any seminar, sales presentation, or other presentation, by whatever name denominated. Written notices may be delivered by hand, by mail, by newspaper, by periodical, or by electronic mail or any other form of electronic, digital, or Internet based communication. Any offer to participate made through any other medium must be preceded by or followed by the required notice at the required time. It is the intent of this paragraph that full, clear, and meaningful disclosure shall be made to the participant in a manner such that the participant can fully study and understand the disclosure prior to deciding whether to travel to the place of participation or whether to allow a presentation to be made in the participant's home; and that this paragraph be liberally construed to effect this purpose. The notice requirements of this paragraph shall be applicable to any promotion offer made by any person in the State of Georgia or any promotion offer made to any person in the State of Georgia;

(B) The promotion must be an advertising and promotional undertaking, in good faith, solely for the purpose of advertising the goods, services, or property, real or personal, of the sponsor. The notice shall contain the name and address of the promoter and of the sponsor, as applicable. The promoter and the sponsor may be held liable for any failure to comply with the provisions of this paragraph;

(C) A promotion shall be a violation of this paragraph if a person is required to pay any money including, but not limited to, payments for service fees, mailing fees, or handling fees payable to the sponsor or seller or furnish any consideration for the prize, other than the consideration of traveling to the place of business or to the presentation or of allowing the presentation to be made in the participant's home, in order to receive any prize; provided, however, that the payment of any deposit made in connection with an activity described in subparagraph (B) of paragraph (22) of this subsection shall not constitute a requirement to pay any money under this subparagraph;

(D) Each notice must state the verifiable retail value of each prize which the participant has a chance of receiving. Each notice must state the odds of the participant's receiving each prize if there is an element of chance involved. The odds must be clearly identified as "odds." Odds must be stated as the total number of that particular prize which will be given and of the total number of notices. The total number of notices shall include all notices in which that prize may be given, regardless of whether it includes notices for other sponsors. If the odds of winning a particular prize would not be accurately stated on the basis of the number of notices, then the odds may be stated in another manner, but must be clearly stated in a manner which will not deceive or mislead the participant regarding the participant's chance of receiving the prize. The verifiable retail value and odds for each prize must be stated in conjunction and in immediate proximity with each listing of the prize in each place where it appears on the written notice and must be listed in the same size type and same boldness as the prize. Odds and verifiable retail values may not be listed in any manner which requires the participant to refer from one place in the written notice to another place in the written notice to determine the odds and verifiable retail value of the particular prize. Verifiable retail values shall be stated in Arabic numerals;

(E) Upon arriving at the place of business or upon allowing the sponsor to enter the participant's home, the participant must be immediately informed which, if any, prize the participant will receive prior to any seminar, sales presentation, or other presentation; and the prize, or any voucher, certificate, or other evidence of obligation in lieu of the prize, must be given to the participant at the time the participant is so informed;

(F) No participant shall be required or invited to view, hear, or attend any sales presentation, by whatever name denominated, unless such requirement or invitation has been conspicuously disclosed to the participant in the written notice in at least ten-point boldface type;

(G) Except in relation to an activity described in subparagraph (B) of paragraph (22) of this subsection, in no event shall any prize be offered or given which will require the participant to purchase additional goods or services, including shipping fees, handling fees, or any other charge by whatever name denominated, from any person in order to make the prize conform to what it reasonably appears to be in the mailing or delivery, unless such requirement and the additional cost to the participant is clearly disclosed in each place where the prize is listed in the written notice using a statement in the same size type and boldness as the prize listed;

(H) Any limitation on eligibility of participants must be clearly disclosed in the notice;

(I) Substitutes of prizes shall not be made. In the event the represented prize is unavailable, the participant shall be presented with a certificate which the sponsor shall honor within 30 days by shipping the prize, as represented in the notice, to the participant at no cost to the participant. In the event a certificate cannot be honored within 30 days, the sponsor shall mail to the participant a valid check or money order for the verifiable retail value which was represented in the notice;

(J) In the event the participant is presented with a voucher, certificate, or other evidence of obligation as the participant's prize, or in lieu of the participant's prize, it shall be the responsibility of the sponsor to honor the voucher, certificate, or other evidence of obligation, as represented in the notice, if the person who is named as being responsible for honoring the voucher, certificate, or other evidence of obligation fails to honor it as represented in the notice;

(K) The geographic area covered by the notice must be clearly stated. If any of the prizes may be awarded to persons outside of the listed geographical area or to participants in promotions for other sponsors, these facts must be clearly stated, with a corresponding explanation that every prize may not be given away by that particular sponsor. If prizes will not be awarded or given if the winning ticket, token, number, lot, or other device used to determine winners in that particular promotion is not presented to the promoter or sponsor, this fact must be clearly disclosed;

(L) Upon request of the Attorney General, the sponsor or promoter must within ten days furnish to the Attorney General the names, addresses, and telephone numbers of persons who have received any prize;

(M) A list of all winning tickets, tokens, numbers, lots, or other devices used to determine winners in promotions involving an element of chance must be prominently posted at the place of business or distributed to all participants if the seminar, sales presentation, or other presentation is made at a place other than the place of business. A copy of such list shall be furnished to each participant who so requests;

(N) Any promotion involving an element of chance which does not conform with the provisions of this paragraph shall be considered an unlawful lottery as defined in Code Section 16-12-20. Except as provided in Code Section 16-12-35 and Article 3 of Chapter 27 of Title 50, any promotion involving an element of chance which involves the playing of a game on a computer, mechanical device, or electronic device at a place of business in this state shall be considered an unlawful lottery as defined in Code Section 16-12-20 and shall not be permitted under this chapter. Any promotion involving the playing of a no-skill game on a computer, mechanical device, or electronic device at a place of business in this state shall be considered an unlawful lottery as defined in Code Section 16-12-20. The Attorney General may prosecute persons who promote and sponsor promotions which constitute an unlawful lottery or may seek and shall receive the assistance of the prosecuting attorneys of this state in the commencement and prosecution of such persons;

(N.1) All prizes offered and awarded shall be noncash prizes only and shall not be redeemable for cash;

(O) Any person who participates in a promotion and does not receive an item which conforms with what that person, exercising ordinary diligence, reasonably believed that person should have received based upon the representations made to that person may bring the private action provided for in Code Section 10-1-399 and, if that person prevails, shall be awarded, in addition to any other recovery provided under this part, a sum which will allow that person to purchase an item at retail which reasonably conforms to the prize which that person, exercising ordinary diligence, reasonably believed that person would receive; and

(P) In addition to any other remedy provided under this part, where a contract is entered into while participating in a promotion which does not conform with this paragraph, the contract shall be voidable by the participant for ten business days following the date of the participant's receipt of the prize. In order to void the contract, the participant must notify the sponsor in writing within ten business days following the participant's receipt of the prize;

(17) Failure to furnish to the buyer of any campground membership or marine membership at the time of purchase a notice to the buyer allowing the buyer seven days to cancel the purchase. The notice shall be on a separate sheet of paper with no other written or pictorial material, in at least ten-point boldface type, double spaced, and shall read as follows:

"Notice to the Buyer

Please read this form completely and carefully. It contains valuable cancellation rights.

The buyer or buyers may cancel this transaction at any time prior to 5:00 P.M. of the seventh day following receipt of this notice.

This cancellation right cannot be waived in any manner by the buyer or buyers.

Any money paid by the buyer or buyers must be returned by the seller within 30 days of cancellation.

To cancel, sign this form, and mail by certified mail or statutory overnight delivery, return receipt requested, by 5:00 P.M. of the seventh day following the transaction. Be sure to keep a photocopy of the signed form and your post office receipt.

Seller's Name

Address to which cancellation is to be mailed

I (we) hereby cancel this transaction.

Buyer's Signature

Buyer's Signature

Date

Printed Name(s) of Buyer(s)

Street Address

City, State, ZIP Code"

(18) Failure of the seller of a campground membership or marine membership to fill in the seller's name and the address to which cancellation notices should be mailed on the form specified in paragraph (17) of this subsection;

(19) Failure of the seller of a campground membership or marine membership to cancel according to the terms specified in the form described in paragraph (17) of this subsection;

(20) (A) Representing that moneys provided to or on behalf of a debtor, as defined in Code Section 44-14-162.1 in connection with property used as a dwelling place by said debtor, are a loan if in fact they are used to purchase said property and any such misrepresentation upon which is based the execution of a quitclaim deed or warranty deed by that debtor shall authorize that debtor to bring an action to reform such deed into a deed to secure debt in addition to any other right such debtor may have to cancel the deed pursuant to Code Section 23-2-2, 23-2-60, or any other applicable provision of law.

(B) Advertising to assist debtors whose loan for property the debtors use as a dwelling place is in default with intent not to assist them as advertised or making false or misleading representations to such a debtor about assisting the debtor in connection with said property.

(C) Failing to comply with the following provisions in connection with the purchase of property used as a dwelling place by a debtor whose loan for said property is in default and who remains in possession of this property after said purchase:

(i) A written contract shall be employed by the buyer which shall summarize and incorporate the entire agreement between the parties, a fully completed copy of which shall be furnished to the debtor at the time of its execution. Said contract shall show the date of the transaction and the name and address of the parties; shall state, in plain and bold language, that the subject transaction is a sale; and shall indicate the amount of cash proceeds and the amount of any other financial benefits that the debtor will receive;

(ii) This contract shall contain a statement in boldface type which complies substantially with the following:

"The provisions of this agreement have been fully explained to me. I understand that under this agreement I am selling my house to the other undersigned party."

This statement shall be signed by the debtor and the buyer;

(iii) If a lease or rental agreement is executed in connection with said sale, it shall set forth the amount of monthly rent and shall state, in plain and bold language, that the debtor may be evicted for failure to pay said rent. Should an option to purchase be included in this lease, it shall state, in plain and bold language, the conditions that must be fulfilled in order to exercise it; and

(iv) The buyer shall furnish to the seller at the time of closing a notice to the seller allowing the seller ten days to cancel the purchase. This right to cancel shall not limit or otherwise affect the seller's right to cancel pursuant to Code Section 23-2-2, 23-2-60, or any other applicable provision of law. The notice shall serve as the cover sheet to the closing documents. It shall be on a separate sheet of paper with no other written or pictorial material, in at least ten-point boldface type, double spaced, and shall read as follows:

"Notice to the Seller

Please read this form completely and carefully. It contains

valuable cancellation rights.

The seller or sellers may cancel this transaction at any time

prior to 5:00 P.M. of the tenth day following receipt of this notice.

This cancellation right cannot be waived in any manner by the

seller or sellers.

Any money paid to the seller or sellers must be returned by the

seller within 30 days of cancellation.

To cancel, sign this form, and return it to the buyer by 5:00 P.M.

of the tenth day following the transaction. It is best to mail it by

certified mail or statutory overnight delivery, return receipt

requested, and to keep a photocopy of the signed form and your post

office receipt.

Buyer's name

Address to which cancellation is to be returned.

I (we) hereby cancel this transaction.

Seller's signature

Seller's signature

Date

Printed name(s) of seller(s)

Street address

City, State, ZIP Code"

(D) The provisions of subparagraph (C) of this paragraph shall only apply where all three of the following conditions are present:

(i) A loan on the property used as a dwelling place is in default;

(ii) The debtor transfers the title to the property by quitclaim deed, limited warranty deed, or general warranty deed; and

(iii) The debtor remains in possession of the property under a lease or as a tenant at will;

(21) Advertising a telephone number the prefix of which is 976 and which when called automatically imposes a per-call charge or cost to the consumer, other than a regular charge imposed for long-distance telephone service, unless the advertisement contains the name, address, and telephone number of the person responsible for the advertisement and unless the person's telephone number and the per-call charge is printed in type of the same size as that of the number being advertised;

(22) Representing, in connection with a vacation, holiday, or an item described by terms of similar meaning, or implying that:

(A) A person is a winner, has been selected or approved, or is in any other manner involved in a select or special group for receipt of an opportunity or prize, or that a person is entering a contest, sweepstakes, drawing, or other competitive enterprise from which a winner or select group will receive an opportunity or prize, when in fact the enterprise is designed to make contact with prospective customers, or in which all or a substantial number of those entering such competitive enterprise receive the same prize or opportunity; or

(B) In connection with the types of representations referred to in subparagraph (A) of this paragraph, representing that a vacation, holiday, or an item described by other terms of similar meaning, is being offered, given, awarded, or otherwise distributed unless:

(i) The item represented includes all transportation, meals, and lodging;

(ii) The representation specifically describes any transportation, meals, or lodging which is not included; or

(iii) The representation discloses that a deposit is required to secure a reservation, if that is the case.

The provisions of this paragraph shall not apply where the party making the representations is in compliance with paragraph (16) of this subsection;

(23) Except in relation to an activity which is in compliance with paragraph (16) or (22) of this subsection, stating, in writing or by telephone, that a person has won, is the winner of, or will win or receive anything of value, unless the person will receive the prize without obligation;

(24) (A) Conducting a going-out-of-business sale for more than 90 days.

(B) After the 90 day time limit in subparagraph (A) of this paragraph has expired, continuing to do business in any manner contrary to any representations which were made regarding the nature of the going-out-of-business sale.

(C) The prohibitions of this paragraph shall not extend to any of the following:

(i) Sales for the estate of a decedent by the personal representative or the personal representative's agent, according to law or by the provisions of the will;

(ii) Sales of property conveyed by security deed, deed of trust, mortgage, or judgment or ordered to be sold according to the deed, mortgage, judgment, or order;

(iii) Sales of all agricultural produce and livestock arising from the labor of the seller or other labor under the seller's control on or belonging to the seller's real or personal estate and not purchased or sold for speculation;

(iv) All sales under legal process;

(v) Sales by a pawnbroker or loan company which is selling or offering for sale unredeemed pledges of chattels as provided by law; or

(vi) Sales of automobiles by an auctioneer licensed under the laws of the State of Georgia;

(25) The issuance of a check or draft by a lender in connection with a real estate transaction in violation of Code Section 44-14-13;

(26) With respect to any individual or facility providing personal care services or assisted living care:

(A) Any person or entity not duly licensed or registered as a personal care home or assisted living community formally or informally offering, advertising to, or soliciting the public for residents or referrals; or

(B) Any personal care home, as defined in subsection (a) of Code Section 31-7-12, or any assisted living community, as defined in Code Section 31-7-12.2, offering, advertising, or soliciting the public to provide services:

(i) Which are outside the scope of personal care services or assisted living care, respectively; and

(ii) For which it has not been specifically authorized.

Nothing in this subparagraph prohibits advertising by a personal care home or assisted living community for services authorized by the Department of Community Health under a waiver or variance pursuant to subsection (b) of Code Section 31-2-7.

For purposes of this paragraph, "personal care" means protective care and watchful oversight of a resident who needs a watchful environment but who does not have an illness, injury, or disability which requires chronic or convalescent care including medical and nursing services, and "assisted living care" includes services provided for in Code Section 31-7-12.2. The provisions of this paragraph shall be enforced following consultation with the Department of Community Health which shall retain primary responsibility for issues relating to licensure of any individual or facility providing personal care services;

(27) Mailing any notice, notification, or similar statement to any consumer regarding winning or receiving any prize in a promotion, and the envelope or other enclosure for the notice fails to conspicuously identify on its face that the contents of the envelope or other enclosure is a commercial solicitation and, if there is an element of chance in winning a prize, the odds of winning as "odds";

(28) Any violation of the rules and regulations promulgated by the Department of Driver Services pursuant to subsection (e) of Code Section 40-5-83 which relates to the consumer transactions and business practices of DUI Alcohol or Drug Use Risk Reduction Programs, except that the Department of Driver Services shall retain primary jurisdiction over such complaints;

(29) With respect to any consumer reporting agency:

(A) Any person who knowingly and willfully obtains information relative to a consumer from a consumer reporting agency under false pretenses shall be guilty of a misdemeanor;

(B) Any officer or employee of a consumer reporting agency who knowingly and willfully provides information concerning an individual from the agency's files to a person not authorized to receive that information shall be guilty of a misdemeanor; and

(C) Each consumer reporting agency which compiles and maintains files on consumers on a nation-wide basis shall furnish to any consumer who has provided appropriate verification of his or her identity two complete consumer reports per calendar year, upon request and without charge;

(29.1) With respect to any credit card issuer:

(A) A credit card issuer who mails an unsolicited offer or solicitation to apply for a credit card and who receives by mail a completed application in response to the solicitation which lists an address that is not substantially the same as the address on the solicitation may not issue a credit card based on that application until steps have been taken to verify the applicant's valid address to the same extent required by regulations prescribed pursuant to subsection (l) of 31 U.S.C. Section 5318. Any person who violates this paragraph commits an unlawful practice within the meaning of this Code section; and

(B) Notwithstanding subparagraph (A) of this paragraph, a credit card issuer, upon receiving an application, may issue a credit card to a consumer or commercial customer with whom it already has a business relationship provided the address to which the card is mailed is a valid address based upon information in the records of the credit card issuer or its affiliates;

(30) With respect to any individual or facility providing home health services:

(A) For any person or entity not duly licensed by the Department of Community Health as a home health agency to regularly hold itself out as a home health agency; or

(B) For any person or entity not duly licensed by the Department of Community Health as a home health agency to utilize the words "home health" or "home health services" in any manner including but not limited to advertisements, brochures, or letters. Unless otherwise prohibited by law, nothing in this subparagraph shall be construed to prohibit persons or entities from using the words "home health" or "home health services" in conjunction with the words "equipment," "durable medical equipment," "pharmacy," "pharmaceutical services," "prescription medications," "infusion therapy," or "supplies" in any manner including but not limited to advertisements, brochures, or letters. An unlicensed person or entity may advertise under the category "home health services" in any advertising publication which divides its advertisements into categories, provided that:

(i) The advertisement is not placed in the category with the intent to mislead or deceive;

(ii) The use of the advertisement in the category is not part of an unfair or deceptive practice; and

(iii) The advertisement is not otherwise unfair, deceptive, or misleading.

For purposes of this paragraph, the term "home health agency" shall have the same definition as contained in Code Section 31-7-150, as now or hereafter amended. The provisions of this paragraph shall be enforced by the Attorney General;

(30.1) Failing to comply with the following provisions in connection with a contract for health care services between a physician and an insurer which offers a health benefit plan under which such physician provides health care services to enrollees:

(A) As used in this paragraph, the term:

(i) "Enrollee" means an individual who has elected to contract for or participate in a health benefit plan for that individual or for that individual and that individual's eligible dependents and includes that enrollee's eligible dependents.

(ii) "Health benefit plan" means any hospital or medical insurance policy or certificate, health care plan contract or certificate, qualified higher deductible health plan, health maintenance organization subscriber contract, any health benefit plan established pursuant to Article 1 of Chapter 18 of Title 45, or any managed care plan.

(iii) "Insurer" means a corporation or other entity which is licensed or otherwise authorized to offer a health benefit plan in this state.

(iv) "Patient" means a person who seeks or receives health care services under a health benefit plan.

(v) "Physician" means a person licensed to practice medicine under Article 2 of Chapter 34 of Title 43.

(B) Every contract between a physician and an insurer which offers a health benefit plan under which that physician provides health care services shall be in writing and shall state the obligations of the parties with respect to charges and fees for services covered under that plan when provided by that physician to enrollees under that plan. Neither the insurer which provides that plan nor the enrollee under that plan shall be liable for any amount which exceeds the obligations so established for such covered services.

(C) Neither the physician nor a representative thereof shall intentionally collect or attempt to collect from an enrollee any obligations with respect to charges and fees for which the enrollee is not liable and neither such physician nor a representative thereof may maintain any action at law against such enrollee to collect any such obligations.

(D) The provisions of this paragraph shall not apply to the amount of any deductible or copayment which is not covered by the health benefit plan.

(E) This paragraph shall apply to only such health benefit plan contracts issued, delivered, issued for delivery, or renewed in this state on or after July 2, 2001;

(31) With respect to telemarketing sales:

(A) For any seller or telemarketer to use any part of an electronic record to attempt to induce payment or attempt collection of any payment that the seller or telemarketer claims is due and owing to it pursuant to a telephone conversation or series of telephone conversations with a residential subscriber. Nothing in this paragraph shall be construed to:

(i) Prohibit the seller or telemarketer from introducing, as evidence in any court proceeding to attempt collection of any payment that the seller or telemarketer claims is due and owing to it pursuant to a telephone conversation or series of telephone conversations with a residential subscriber, an electronic record of the entirety of such telephone conversation or series of telephone conversations; or

(ii) Expand the permissible use of an electronic record made pursuant to 16 C.F.R. Part 310.3(a)(3), the Federal Telemarketing Sales Rule.

(B) For purposes of this paragraph, the term:

(i) "Covered communication" shall have the same meaning as the term "telemarketing" in subsection (a) of Code Section 10-1-393.5.

(ii) "Electronic record" means any recording by electronic device of, in part or in its entirety, a telephone conversation or series of telephone conversations with a residential subscriber that is initiated by a seller or telemarketer in order to induce the purchase of goods, services, or property. This term shall include, without limitation, any subsequent telephone conversations in which the seller or telemarketer attempts to verify any alleged agreement in a previous conversation or previous conversations.

(iii) "Residential subscriber" means any person who has subscribed to residential phone service from a local exchange company or the other persons living or residing with such person.

(iv) "Seller or telemarketer" means any person or entity making a covered communication to a residential subscriber for the purpose of inducing the purchase of goods, services, or property by such subscriber. This term shall include, without limitation, any agent of the seller or telemarketer, whether for purposes of conducting calls to induce the purchase, for purposes of verifying any calls to induce the purchase, or for purposes of attempting to collect on any payment under the purchase;

(32) Selling, marketing, promoting, advertising, providing, or distributing any card or other purchasing mechanism or device that is not insurance or evidence of insurance coverage and that purports to offer or provide discounts or access to discounts on purchases of health care goods or services from providers of the same or making any representation or statement that purports to offer or provide discounts or access to discounts on purchases of health care goods or services from providers of the same, when:

(A) Such card or other purchasing mechanism or device does not contain a notice expressly and prominently providing in boldface type that such discounts are not insurance; or

(B) Such discounts or access to such discounts are not specifically authorized under a separate contract with a provider of health care goods or services to which such discounts are purported to be applicable;

(33) (A) For any person, firm, partnership, association, or corporation to issue a gift certificate, store gift card, or general use gift card without:

(i) Including the terms of the gift certificate, store gift card, or general use gift card in the packaging which accompanies the certificate or card at the time of purchase, as well as making such terms available upon request; and

(ii) Conspicuously printing the expiration date, if applicable, on the certificate or card and conspicuously printing the amount of any dormancy or nonuse fees on:

(I) The certificate or card; or

(II) A sticker affixed to the certificate or card.

A gift certificate, store gift card, or general use gift card shall be valid in accordance with its terms in exchange for merchandise or services.

(B) As used in this paragraph, the term:

(i) "General use gift card" means a plastic card or other electronic payment device which is usable at multiple, unaffiliated merchants or service providers; is issued in an amount which amount may or may not be, at the option of the issuer, increased in value or reloaded if requested by the holder; is purchased or loaded on a prepaid basis by a consumer; and is honored upon presentation by merchants for goods or services.

(ii) "Gift certificate" means a written promise that is usable at a single merchant or an affiliated group of merchants that share the same name, mark, or logo; is issued in a specified amount and cannot be increased in value on the face thereof; is purchased on a prepaid basis by a consumer in exchange for payment; and is honored upon presentation for goods or services by such single merchant or affiliated group of merchants that share the same name, mark, or logo.

(iii) "Store gift card" means a plastic card or other electronic payment device which is usable at a single merchant or an affiliated group of merchants that share the same name, mark, or logo; is issued in a specified amount and may or may not be increased in value or reloaded; is purchased on a prepaid basis by a consumer in exchange for payment; and is honored upon presentation for goods or services by such single merchant or affiliated group of merchants that share the same name, mark, or logo; and

(34) For any person, firm, partnership, business, association, or corporation to willfully and knowingly accept or use an individual taxpayer identification number issued by the Internal Revenue Service for fraudulent purposes and in violation of federal law.

(c) A seller may not by contract, agreement, or otherwise limit the operation of this part notwithstanding any other provision of law.

(d) (1) Notwithstanding any other provision of the law to the contrary, the names, addresses, telephone numbers, social security numbers, or any other information which could reasonably serve to identify any person making a complaint about unfair or deceptive acts or practices shall be confidential. However, the complaining party may consent to public release of his or her identity by giving such consent expressly, affirmatively, and directly to the Attorney General or the Attorney General's employees.

(2) Nothing contained in this subsection shall be construed:

(A) To prevent the Attorney General from disclosing the complainant's identity if the Attorney General believes that disclosure will aid in resolution of the complaint;

(B) To prohibit any valid discovery under the relevant discovery rules; or

(C) To prohibit the lawful subpoena of such information.



§ 10-1-393.1. Office supply transactions; solicitations for telephone directory listings

(a) Unfair or deceptive acts or practices by an office supplier in the conduct of office supply transactions in trade or commerce are declared unlawful.

(b) By way of illustration only and without limiting the scope of subsection (a) of this Code section, the following practices by office suppliers in the conduct of office supply transactions are declared unlawful:

(1) Passing off goods or services as those of another;

(2) Falsely representing to any person that the office supplier is the usual supplier of goods, services, or property purchased by that person;

(3) Falsely representing to any person that the goods, services, or property sold, leased, rented, or shipped by the office supplier are the same brand as that person usually uses;

(4) Misrepresenting in any manner, including the use of a confusingly similar name, the manufacturer, supplier, or seller of the goods, services, or property;

(5) Representing that the prices an office supplier charges are less than a person usually pays for goods, services, or property, unless the goods, services, or property compared are identical and the representation is true;

(6) Shipping or supplying an amount or quantity of goods, services, or property to a person which is substantially greater than the amount or quantity which the person actually orders;

(7) Misrepresenting in any manner, including but not limited to failure to disclose material facts regarding the value of, any gift, prize, or award which will be given by an office supplier in conjunction with any office supply transaction;

(8) Falsely representing that there is an imminent price increase;

(9) Substituting any brand or quality of goods, services, or property for that actually ordered without prior approval of such substitution from the person ordering; or

(10) (A) Solicitation for inclusion in the listing of a telephone classified advertising directory unless such solicitation form has prominently printed therein at least one inch apart from any other text on the form and in type size and boldness equal to or greater than any other type size and boldness on the form the words:

"THIS IS NOT A BILL. THIS IS A SOLICITATION."

(B) For the purposes of this paragraph, the term "telephone classified advertising directory" refers to any telephone classified advertising directory which is distributed to some or all telephone subscribers in any area of the state and includes such directories distributed by telephone service companies as well as such directories distributed by other parties.

(c) An office supplier may not by contract, agreement, or otherwise limit the operation of this part, notwithstanding any other provision of law.



§ 10-1-393.2. Requirements for health spas

(a) Health spas shall comply with the provisions of this Code section.

(b) A written contract shall be employed which shall constitute the entire agreement between the parties, a fully completed copy of which shall be furnished to the consumer at the time of its execution and which shall show the date of the transaction and the name and address of the seller; provided, however, that no contract shall be valid which has a term in excess of 36 months. Contracts may be renewable at the end of each 36 month period of time at the option of both parties to the contract.

(c) The contract or an attachment thereto shall state clearly any rules and regulations of the seller which are applicable to the consumer's use of the facilities or receipt of its services.

(d) The contract shall state clearly on its face the cancellation and refund policies of the seller.

(e) The health spa member shall have the right to cancel the contract within seven business days after the date of the signing of the contract by notifying the seller in writing of such intent and by either mailing the notice before 12:00 Midnight of the seventh business day after the date of the signing of the contract or by hand delivering the notice of cancellation to the health spa before 12:00 Midnight of the seventh business day following the date of the signing of the contract. The notice must be accompanied by the contract forms, membership cards, and any and all other documents and evidence of membership previously delivered to the buyer. If the health spa member so cancels, any payments made under the contract will be refunded and any evidence of indebtedness executed by the health spa member will be canceled by the seller, provided that the member shall be liable for the fair market value of services actually received, which in no event shall exceed $100.00. The preparation of any documents shall not be construed to be services; provided, however, that any documents prepared which are merely ancillary to services which are actually rendered shall not prevent the health spa from charging for such services actually rendered up to the limits specified in this subsection. Each health spa contract shall contain the following paragraphs separated from all other paragraphs:

"You (the buyer) have seven business days to cancel this contract. To

cancel, mail or hand deliver a letter to the following address:

Name of health spa

Street address

City, State, ZIP Code

Do not sign this contract if there are any blank spaces above. In the event

optional services are offered, be sure that any options you have not

selected are lined through or that it is otherwise indicated that you have

not selected these options. It is recommended that you send your

cancellation notice by registered or certified mail or statutory overnight

delivery, return receipt requested, in order to prove that you did cancel.

If you do hand deliver your cancellation, be sure to get a signed statement

from an official of the spa acknowledging your cancellation.

To be effective, your cancellation must be postmarked by midnight, or hand

delivered by midnight on (date) , , and must include all contract

forms, membership cards, and any and all other documents and evidence of

membership previously delivered to you."

The health spa shall fill in the blank spaces in the above paragraph before the consumer signs the contract. In the event a consumer fails to provide with the cancellation notice all contract forms, membership cards, and any and all other documents and evidence of membership previously delivered, the health spa shall either cancel the contract or provide written notice by certified mail or statutory overnight delivery to the consumer that such documents must be provided within 30 days in order for the cancellation to be effective. In the event that the consumer provides the documents within 30 days, the contract shall be canceled as of the date on which the cancellation notice was delivered; provided, however, that should the consumer continue to use the facilities or services during the 30 day period, the cancellation shall be effective on the first business day following the last day on which the consumer uses the facilities or services.

(f) In the event a health spa no longer offers a substantial service which was offered at the time of the initiation of the contract, or in the event a health spa which previously limited its membership to members of one sex should become coeducational or one which was previously coeducational should become limited to members of one sex, the member shall have 30 days from the time the member knew or should have known of the change to cancel the remainder of the membership and receive a refund. The refund shall be calculated by dividing the total cost of the membership by the total number of months under the membership and refunding the monthly cost for any months or fractions of months remaining under the membership. The contract shall contain a clause in at least ten-point boldface type which reads as follows:

"You (the buyer) may cancel this agreement within 30 days from the time you knew or should have known of any substantial change in the services or programs available at the time you joined. Substantial changes include, but are not limited to, changing from being coed to being exclusively for one sex and vice versa. To cancel, send written notice of your cancellation to the address provided in this contract for sending a notice of cancellation. The best way to cancel is by keeping a photocopy and sending the cancellation by registered or certified mail or statutory overnight delivery, return receipt requested."

The provisions of this subsection shall not apply in any instance where a court has ordered that a change be made in the sexual character of the health spa. The Attorney General is authorized upon petition to issue a declaratory ruling under Code Section 50-13-11 as to whether any planned change in a health spa is a substantial change or whether alternate locations are substantially similar under this Code section. Such declaratory rulings shall be subject to review as under Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(g) Every contract for health spa services shall contain a clause providing that if the member becomes totally and permanently disabled during the membership term, he may cancel his or her contract and that the health spa is entitled to a reasonable predetermined fee in such event in addition to an amount equal to the value of services made available for use. This amount shall be computed by dividing the total cost of the membership by the total number of months under the membership and multiplying the result by the number of months expired under the membership term. The health spa shall have the right to require and verify reasonable evidence of total and permanent disability. For purposes of this subsection, "total and permanent disability" means a condition which has existed or will exist for more than 45 days and which will prevent the member from using the facility to the same extent as the member used it before commencement of the condition.

(h) The health spa contract shall state that if a consumer has a history of heart disease, he should consult a physician before joining a spa.

(i) Every health spa contract shall comply with either paragraph (1) or paragraph (2) of this subsection:

(1) (A) The written contract used shall contain the following clause: "Under this contract, no further payments shall be due to anyone, including any purchaser of any note associated with or contained in this contract, in the event the health spa at which the contract is entered into ceases operation and fails to offer an alternate location, substantially similar, within ten miles."

(B) All payments due under the contract must be in equal monthly installments spread over the entire term of the contract.

(C) There can be no payments of any type, including, but not limited to, down payments, enrollment fees, membership fees, or any other direct payment to the health spa, other than the equal monthly installment payments.

(D) There can be no complimentary, compensatory, or other extensions of the term incident to the term of the contract, including but not limited to a promise of lifetime renewal for a minimal annual fee, provided that an agreement of both parties to extend the term of the contract to compensate for time during which the member could not fully utilize the spa due to a temporary physical or medical condition arising after the member joined shall not be considered to bring the spa into noncompliance under this paragraph; or

(2) (A) The written contract used shall contain the following clause: "Under this contract, no further payments shall be due to anyone, including any purchaser of any note associated with or contained in this contract, in the event the health spa at which the contract is entered into ceases operation and fails to offer an alternate location, substantially similar, within ten miles."

(B) The written contract shall contain the following statement in boldface type which is larger and bolder than any other type which is in the contract and in at least 14 point boldface, which statement must be separately signed by the consumer:

"NOTICE

State law requires that we inform you that should you (the buyer) choose to pay for any part of this agreement in advance, be aware that you are paying for future services and may be risking loss of your money in the event this health spa ceases to conduct business. Health spas do not post a bond, and there may be no other protections provided to you should you choose to pay in advance."

(j) An alternate location for a health spa shall not be considered substantially similar if:

(1) The original facility was limited to use by members of one sex and the alternate facility is used by members of both sexes;

(2) The original facility was for use by members of both sexes and the alternate facility's use is limited to members of one sex; or

(3) The size, facilities, equipment, or services available to the member at the alternate location are not substantially equal to or do not exceed the size, facilities, equipment, or services available to the member at the health spa location at which the contract was entered into.

(k) Every contract for health spa services shall contain a clause providing that if the member dies during the membership term or any renewal term, his or her estate may cancel the contract and that the health spa is entitled to a reasonable predetermined fee in such event in addition to an amount computed by dividing the total cost of the membership by the total number of months under the membership and multiplying the result by the number of months expired under the membership term. The contract may require the member's estate seeking relief under this subsection to provide reasonable proof of death.

(l) (1) A health spa shall not enter or offer to enter into a health spa agreement with a consumer unless the health spa is fully operational and available for use.

(2) For purposes of this subsection, "fully operational and available for use" means that all of the facilities, equipment, or services which are promised at the time of entering into the membership contract are operational and available for use at that time. Nothing contained in this subsection shall be construed to prohibit a health spa from selling a membership for existing services and facilities at a location under construction which can be converted at a later date to a membership for additional services and facilities, provided that:

(A) The additional services and facilities are fully operational and available for use at the time of the conversion;

(B) Additional consideration, other than just a nominal consideration, is required from the consumer under the terms of the conversion; and

(C) The member has until seven days following the date the additional consideration or a part of the additional consideration becomes due and owing to cancel the remainder of the contract and receive a refund computed by dividing the total cost of the membership by the total number of months under the membership and multiplying the result by the number of months remaining under the membership term.

(3) The provisions of this subsection shall not apply if all of the following conditions are met:

(A) The health spa has submitted forms prescribed by the Attorney General requiring, in addition to whatever other information the Attorney General may require, as much detail as to the size, facilities, equipment, or services to be provided as the Attorney General may require;

(B) The health spa has obtained the approval in writing of the Attorney General to sell memberships to a health spa before it is fully operational and available for use;

(C) The health spa has agreed in writing with the Attorney General, on forms prescribed by the Attorney General, to deposit all funds obtained by selling memberships before a health spa is fully operational and available for use in a single account in a bank or trust company domiciled in the State of Georgia. Such deposits are to be held in safekeeping for release only upon authorization of the Attorney General. The bank or trust company must be approved by the Attorney General. The Attorney General may consult with the commissioner of banking and finance or with any of the employees of the commissioner of banking and finance regarding whether the bank or trust company should be approved and may disapprove the bank or trust company if he or she has reason to believe any deposits into the account might not be secure;

(D) Each deposit to the single account established under this paragraph shall be identified by the name and address of the individual who purchased the membership. The bank or trust company and the health spa shall maintain a list of the deposits, their amount, and the name and address of the membership purchaser, which list shall be available to the Attorney General or for inspection or copying by the Attorney General;

(E) The condition of the account established under this paragraph shall be that no funds shall be released from the account to any person unless the Attorney General has certified in writing to the bank or trust company that either the health spa is fully operational and available for use or that the health spa has not complied and does not appear likely to comply with its obligation to make the health spa fully operational and available for use in accordance with the documents submitted to the Attorney General or in accordance with representations made to membership purchasers. No action may be maintained in any court against the Attorney General or any of his or her employees for any determination or as a consequence of any determination made by the Attorney General under this subparagraph. Nothing contained or implied in this subparagraph shall operate or be construed or applied to deprive the Attorney General or any employee of any immunity, indemnity, benefits of law, rights, or any defense otherwise available by law;

(F) If the Attorney General certifies to the bank or trust company that the health spa is fully operational and available for use, then the funds in the account shall be released to the health spa, along with any accrued interest. If the Attorney General certifies to the bank or trust company that the health spa has not complied and does not appear likely to comply with its obligation to make the health spa fully operational and available for use, then the funds in the account shall be released to the Attorney General on behalf of the individuals who purchased memberships prior to the health spa's being fully operational and available for use. Any accrued interest on the account shall be paid on a pro rata basis to the membership purchasers;

(G) Any costs imposed by the bank or trust company for administering the account shall be borne by the health spa; and

(H) The member shall have until seven business days following the date upon which the health spa becomes fully operational and available for use to cancel the contract and receive a full refund of any payments and the cancellation of any evidence of indebtedness, provided that the member shall be liable for the fair market value of any services actually received, which in no event shall exceed $50.00. The preparation of any documents shall not be construed to be services; provided, however, that all documents prepared which are merely ancillary to services which are actually rendered shall not prevent the health spa from charging for such services actually rendered up to the limits specified in this subparagraph.

(m) All moneys due the consumer under contracts canceled for the reasons contained in this Code section shall be refunded within 30 days of receipt of such notice of cancellation. The notice must be accompanied by the contract forms, membership cards, and any and all other documents and evidence of membership previously delivered to the buyer, except in the case of a deceased member. In the event a consumer fails to provide with the cancellation notice all contract forms, membership cards, and any and all other documents and evidence of membership previously delivered, the health spa shall either cancel the contract or provide written notice by certified mail or statutory overnight delivery to the consumer that such documents must be provided within 30 days in order for the cancellation to be effective. In the event that the consumer provides the documents within 30 days, the contract shall be canceled as of the date on which the cancellation notice was delivered; provided, however, that should the consumer continue to use the facilities or services during the 30 day period, the cancellation shall be effective on the first business day following the last day on which the consumer uses the facility or services.

(n) Any contract which does not comply with this Code section shall be void and unenforceable; no purchaser of any note associated with or contained in any health spa contract shall make any attempt to collect on the note or to report the buyer as delinquent to any consumer reporting or consumer credit reporting agency if there has been any violation by the health spa of subsections (b) through (m) or of subsection (o) of this Code section. Any attempt by any purchaser or by any agent of any purchaser to collect on the note or to report the buyer as delinquent as described in this subsection shall be considered an unfair and deceptive act or practice as provided in Code Section 10-1-393.

(o) After November 15, 1989, no health spa contract shall be valid or enforceable unless the health spa operator has on file a statement signed by the Attorney General certifying that a copy of the contract is on file with the Attorney General and is in compliance with this part. Health spas may begin submitting a copy of their contract for approval by the Attorney General on July 1, 1989, and shall submit all contract changes thereafter for approval prior to entering or offering to enter into that contract with a consumer. In addition to any action which may be taken by the Attorney General under this part, and in addition to any recovery of a consumer in the private action provided for under this part, any consumer who has entered into a contract which has not been approved by the Attorney General prior to the date of the contract shall be entitled to recover as an additional penalty an amount equal to any amount paid plus any amount claimed owing on the contract.

(p) In addition to any other penalties provided for in this part, any person who operates or aids or assists in the operation of a health spa in violation of any of the provisions of subsection (i) or (o) of this Code section shall be guilty of a misdemeanor. Each day of operation of a health spa in violation of subsection (i) or (o) shall be considered a separate and distinct violation. In addition to any other penalties provided in this part, any person who violates subsection (l) of this Code section shall be guilty of a felony. Each sale of a membership in violation of subsection (l) of this Code section shall be considered a separate and distinct violation. Each failure to place properly all of the funds generated from a particular membership agreement into a properly approved and established trust account shall be considered a separate and distinct violation.



§ 10-1-393.3. Prohibited use of purchaser's credit card information by merchant

(a) As used in this Code section, the term "merchant" means any person who offers goods, wares, merchandise, or services for sale to the public and shall include an employee of a merchant.

(b) A merchant shall be prohibited from requiring a purchaser to provide the purchaser's personal or business telephone number as a condition of purchase when payment for the transaction is made by credit card.

(c) A merchant shall be prohibited from using a purchaser's credit card to imprint the information contained on the credit card on the face or back of a check or draft from the purchaser as a condition of acceptance of such check or draft as payment for a purchase.

(d) A merchant shall be prohibited from recording in any manner the number of a purchaser's credit card as a condition of acceptance of a check or draft of the purchaser as payment for a purchase.

(e) Any merchant who violates the provisions of this Code section shall be subject to the penalties provided in this part.

(f) This Code section shall not prohibit a merchant from:

(1) Recording a credit card number and expiration date as a condition to cashing or accepting a check where the merchant has agreed with the credit card issuer to cash or accept such checks as a service to the issuer's cardholders and the issuer has agreed with the merchant to guarantee payment of all cardholder checks cashed or accepted by the merchant;

(2) Requesting a purchaser to display a credit or charge card as a means of identification or as an indication of credit worthiness or financial responsibility;

(3) Recording on the check or elsewhere the type of credit or charge card displayed for the purposes of paragraph (2) of this subsection and the credit or charge card expiration date; or

(4) Recording the address or telephone number of a credit cardholder if the information is necessary for the shipping, delivery, or installation of consumer goods or for special orders of consumer goods or services.

(g) This Code section shall not require acceptance of a check or draft because a credit card is presented.



§ 10-1-393.4. Pricing practices during state of emergency

(a) It shall be an unlawful, unfair, and deceptive trade practice for any person, firm, or corporation doing business in any area in which a state of emergency, as such term is defined in Code Section 38-3-3, has been declared, for so long as such state of emergency exists, to sell or offer for sale at retail any goods or services identified by the Governor in the declaration of the state of emergency necessary to preserve, protect, or sustain the life, health, or safety of persons or their property at a price higher than the price at which such goods were sold or offered for sale immediately prior to the declaration of a state of emergency; provided, however, that such price may be increased only in an amount which accurately reflects an increase in cost of the goods or services to the person selling the goods or services or an increase in the cost of transporting the goods or services into the area.

(b) Notwithstanding the provisions of subsection (a) of this Code section, a retailer may increase the price of goods or services during a state of emergency if the price charged for those goods or services is no greater than the cost to the retailer of those goods or services, plus the retailer's average markup percentage applied during the ten days immediately prior to the declaration of a state of emergency.



§ 10-1-393.5. Prohibited telemarketing, Internet activities, or home repair

(a) For purposes of this Code section, the term "telemarketing" shall have the same meaning which it has under 16 Code of Federal Regulations Part 310, the Telemarketing Sales Rule of the Federal Trade Commission, except that the term "telemarketing" shall also include those calls made in intrastate as well as interstate commerce.

(b) Without otherwise limiting the definition of unfair and deceptive acts or practices under this part, it shall be unlawful for any person who is engaged in telemarketing, any person who is engaged in any activity involving or using a computer or computer network, or any person who is engaged in home repair work or home improvement work to:

(1) Employ any device, scheme, or artifice to defraud a person, organization, or entity;

(2) Engage in any act, practice, or course of business that operates or would operate as a fraud or deceit upon a person, organization, or entity; or

(3) Commit any offense involving theft under Code Sections 16-8-2 through 16-8-9.

(b.1) (1) As used in this subsection, the term:

(A) "Photograph" means a photograph of a subject individual that was taken in this state by an arresting law enforcement agency.

(B) "Subject individual" means an individual who was arrested and had his or her photograph taken and:

(i) Access to his or her case or charges was restricted pursuant to Code Section 15-1-20, 35-3-37, or 42-8-62.1;

(ii) Prior to indictment, accusation, or other charging instrument, his or her case was never referred for further prosecution to the proper prosecuting attorney by the arresting law enforcement agency and the offense against such individual was closed by the arresting law enforcement agency;

(iii) Prior to indictment, accusation, or other charging instrument, the statute of limitations expired;

(iv) Prior to indictment, accusation, or other charging instrument, his or her case was referred to the prosecuting attorney but was later dismissed;

(v) Prior to indictment, accusation, or other charging instrument, the grand jury returned two no bills;

(vi) After indictment or accusation, all charges were dismissed or nolle prossed;

(vii) After indictment or accusation, the individual pleaded guilty to or was found guilty of possession of a narcotic drug, marijuana, or stimulant, depressant, or hallucinogenic drug and was sentenced in accordance with the provisions of Code Section 16-13-2, and the individual successfully completed the terms and conditions of his or her probation; or

(viii) The individual was acquitted of all of the charges by a judge or jury.

(2) Any person who is engaged in any activity involving or using a computer or computer network who publishes on such person's publicly available website a subject individual's arrest booking photograph for purposes of commerce shall be deemed to be transacting business in this state. Within 30 days of the sending of a written request by a subject individual, including his or her name, date of birth, date of arrest, and the name of the arresting law enforcement agency, such person shall, without fee or compensation, remove from such person's website the subject individual's arrest booking photograph. Such written request shall be transmitted via certified mail, return receipt requested, or statutory overnight delivery, to the registered agent, principal place of business, or primary residence of the person who published the website. Without otherwise limiting the definition of unfair and deceptive acts or practices under this part, a failure to comply with this paragraph shall be unlawful.

(c) In addition to any civil penalties under this part, any person who intentionally violates subsection (b) of this Code section shall be subject to a criminal penalty under paragraph (5) of subsection (a) of Code Section 16-8-12. In addition thereto, if the violator is a corporation, each of its officers and directors may be subjected to a like penalty; if the violator is a sole proprietorship, the owner thereof may be subjected to a like penalty; and, if the violator is a partnership, each of the partners may be subjected to a like penalty, provided that no person shall be subjected to a like penalty if the person did not have prior actual knowledge of the acts violating subsection (b) of this Code section.

(d) Any person who intentionally targets an elder or disabled person, as defined in Article 31 of this chapter, in a violation of subsection (b) of this Code section shall be subject to an additional civil penalty, as provided in Code Section 10-1-851.

(e) Persons employed full time or part time for the purpose of conducting potentially criminal investigations under this article shall be certified peace officers and shall have all the powers of a certified peace officer of this state when engaged in the enforcement of this article, including but not limited to the power to obtain, serve, and execute search warrants. Such Georgia certified peace officers shall be subject to the requirements of Chapter 8 of Title 35, the "Georgia Peace Officer Standards and Training Act," and are specifically required to complete the training required for peace officers by that chapter. Such certified peace officers shall be authorized, upon completion of the required training, with the written approval of the Attorney General, and notwithstanding Code Sections 16-11-126 and 16-11-129, to carry firearms of a standard police issue when engaged in detecting, investigating, or preventing crimes under this article.

(f) The Attorney General shall be authorized to promulgate procedural rules relating to his or her enforcement duties under this Code section.



§ 10-1-393.6. Unlawful telemarketing transactions; criminal penalty

(a) For purposes of this Code section, the term "telemarketing" shall have the same meaning which it has under Code Section 10-1-393.5.

(b) Without otherwise limiting the definition of unfair or deceptive acts or practices under this part and without limiting any other Code section under this part, it shall be unlawful for any person to:

(1) In connection with a telemarketing transaction, request a fee in advance to remove derogatory information from or improve a person's credit history or credit record;

(2) Request or receive payment in advance from a person to recover, or otherwise aid in the return of, money or any other item lost by the consumer in a prior telemarketing transaction; provided, however, that this paragraph shall not apply to goods or services provided to a person by a licensed attorney; or

(3) In connection with a telemarketing transaction, procure the services of any professional delivery, courier, or other pickup service to obtain immediate receipt or possession of a consumer's payment, unless the goods are delivered with the opportunity to inspect before any payment is collected.

(c) In addition to any civil penalties under this part, any person who intentionally violates subsection (b) of this Code section shall be subject to a criminal penalty under paragraph (5) of subsection (a) of Code Section 16-8-12. In addition thereto, if the violator is a corporation, each of its officers and directors may be subjected to a like penalty; if the violator is a sole proprietorship, the owner thereof may be subjected to a like penalty; and, if the violator is a partnership, each of the partners may be subjected to a like penalty, provided that no person shall be subjected to a like penalty if the person did not have prior actual knowledge of the acts violating subsection (b) of this Code section.



§ 10-1-393.7. Solicitation during final illness; penalty

(a) Without otherwise limiting the definition of unfair or deceptive acts or practices under this part, it shall be unlawful for any person to solicit another during such other's final illness or during the final illness of any other person for the purpose of persuading a person who is suffering from his or her final illness or a person acting on behalf of such person to seek refund of moneys paid for an existing preneed contract for burial services or merchandise or funeral services or merchandise.

(b) In addition to any other penalty imposed for the violation of this Code section, the administrative agency which issues a finding of violation shall order the violator to pay restitution in the amount of the refund to the person, corporation, partnership, or other legal entity which refunded moneys paid for an existing preneed contract for burial services or merchandise or funeral services or merchandise.



§ 10-1-393.8. Protection from disclosure of an individual's social security number

(a) Except as otherwise provided in this Code section, a person, firm, or corporation shall not:

(1) Publicly post or publicly display in any manner an individual's social security number. As used in this Code section, "publicly post" or "publicly display" means to intentionally communicate or otherwise make available to the general public;

(2) Require an individual to transmit his or her social security number over the Internet, unless the connection is secure or the social security number is encrypted; or

(3) Require an individual to use his or her social security number to access an Internet website, unless a password or unique personal identification number or other authentication device is also required to access the Internet website.

(b) This Code section shall not apply to:

(1) The collection, release, or use of an individual's social security number as required by state or federal law;

(2) The inclusion of an individual's social security number in an application, form, or document sent by mail, electronically transmitted, or transmitted by facsimile:

(A) As part of an application or enrollment process;

(B) To establish, amend, or terminate an account, contract, or policy; or

(C) To confirm the accuracy of the individual's social security number;

(3) The use of an individual's social security number for internal verification or administrative purposes; or

(4) An interactive computer service provider's or a telecommunications provider's transmission or routing of, or intermediate temporary storage or caching of, an individual's social security number.

(c) This Code section shall not impose a duty on an interactive computer service provider or a telecommunications provider actively to monitor its service or to affirmatively seek evidence of the transmission of social security numbers on its service.

(d) Notwithstanding the provisions of this Code section, the clerks of superior court of this state and the Georgia Superior Court Clerks' Cooperative Authority shall be held harmless for filing, publicly posting, or publicly displaying any document containing an individual's social security number that the clerk is otherwise required by law to file, publicly post, or publicly display for public inspection.



§ 10-1-393.9. Registration of private child support collectors; surety bond or alternative

(a) Private child support collectors shall register with the Secretary of State and shall provide information as requested by the Secretary of State, including, but not limited to, the name of the private child support collector, the office address and telephone number for such entity, and the registered agent in this state on whom service of process is to be made in a proceeding against such private child support collector.

(b) An application for registration shall be accompanied by a surety bond filed, held, and approved by the Secretary of State, and the surety bond shall be:

(1) Issued by a surety authorized to do business in this state;

(2) In the amount of $50,000.00;

(3) In favor of the state for the benefit of a person damaged by a violation of this Code section; and

(4) Conditioned on the private child support collector's compliance with this Code section and Code Section 10-1-393.10 and the faithful performance of the obligations under the private child support collector's agreements with its clients.

(c) In lieu of a surety bond, the Secretary of State may accept a deposit of money in the amount of $50,000.00. The Secretary of State shall deposit any amounts received under this subsection in an insured depository account designated for that purpose.



§ 10-1-393.10. Filing of contracts for collection; requirements for contracts; role of collector; cancellation of contract; forwarding of payments

(a) Any contract for the collection of child support between a private child support collector and an obligee shall be filed by the private child support collector with the office of the Attorney General.

(b) Any contract for the collection of child support between a private child support collector and an obligee shall be in writing, in at least ten-point type, and signed by such private child support collector and obligee. The contract shall include:

(1) An explanation of the nature of the services to be provided;

(2) An explanation of the amount to be collected from the obligor by the private child support collector and a statement of a sum certain of the total amount that is to be collected by the private child support collector that has been engaged by the obligee;

(3) An explanation in dollar figures of the maximum amount of fees which could be collected under the contract and an example of how fees are calculated and deducted;

(4) A statement that fees shall only be charged for collecting past due child support, although the contract may include provisions to collect current and past due child support;

(5) A statement that a private child support collector shall not retain fees from collections that are primarily attributable to the actions of the department and that a private child support collector shall be required by law to refund any fees improperly retained;

(6) An explanation of the opportunities available to the obligee or private child support collector to cancel the contract or other conditions under which the contract terminates;

(7) The mailing address, telephone numbers, facsimile numbers, and e-mail address of the private child support collector;

(8) A statement that the private child support collector shall only collect money owed to the obligee and not child support assigned to the State of Georgia;

(9) A statement that the private child support collector is not a governmental entity and that the department provides child support enforcement services at little or no cost to the obligee; and

(10) A statement that the obligee may continue to use or pursue services through the department to collect child support.

(c) A private child support collector shall not:

(1) Improperly retain fees from collections that are primarily attributable to the actions of the department. If the department or an obligee notifies a private child support collector of such improper fee retention, such private child support collector shall refund such fees to the obligee within seven business days of the notification of the improper retention of fees and shall not be liable for such improper fee retention. A private child support collector may require documentation that the collection was primarily attributable to the actions of the department prior to issuing any refund;

(2) Charge fees in excess of one-third of the total amount of child support payments collected;

(3) Solicit obligees using marketing materials, advertisements, or representations reasonably calculated to create a false impression or mislead an obligee into believing the private child support collector is affiliated with the department or any other governmental entity;

(4) Use or threaten to use violence or other criminal means to cause harm to an obligor or the property of the obligor;

(5) Falsely accuse or threaten to falsely accuse an obligor of a violation of state or federal laws;

(6) Take or threaten to take an enforcement action against an obligor that is not authorized by law;

(7) Represent to an obligor that the private child support collector is affiliated with the department or any other governmental entity authorized to enforce child support obligations or fail to include in any written correspondence to an obligor the statement that "This communication is from a private child support collector. The purpose of this communication is to collect a child support debt. Any information obtained will be used for that purpose.";

(8) Communicate to an obligor's employer, or his or her agent, any information relating to an obligor's indebtedness other than through proper legal action, process, or proceeding;

(9) Communicate with an obligor whenever it appears the obligor is represented by an attorney and the attorney's name and address are known, or could be easily ascertained, unless the attorney fails to answer correspondences, return telephone calls, or discuss the obligation in question, or unless the attorney and the obligor consent to direct communication;

(10) Contract with an obligee who is owed less than three months of child support arrearages; or

(11) Contract with an obligee for a sum certain to be collected which is greater than the total sum of arrearages and the statutory interest owed as of the date of execution of the contract.

(d) In addition to any other cancellation or termination provisions provided in the contract between a private child support collector and an obligee, the contract shall be cancelled or terminate if:

(1) The obligee requests cancellation in writing within 30 days of signing the contract;

(2) The obligee requests cancellation in writing after any 12 consecutive months in which the private child support collector fails to make a collection;

(3) The private child support collector breaches any term of the contract or violates any provision contained within this Code section; or

(4) The amount to be collected pursuant to the contract has been collected.

(e) When it reasonably appears to the Attorney General that a private child support collector has contracted with obligees on or after July 1, 2009, using a contract that is not in compliance with this Code section, the Attorney General may demand pursuant to Code Section 10-1-403 that such private child support collector produce a true and accurate copy of each such contract. If such private child support collector fails to comply or the contracts are determined by the Attorney General to not be compliant with the provisions of this Code section, the Attorney General may utilize any of the powers vested in this part to ensure compliance.

(f) Upon the request of an obligee, the Child Support Enforcement Agency of the department shall forward child support payments made payable to the obligee to any private child support collector that is in compliance with the provisions of this Code section and Code Section 10-1-393.9.

(g) The remedies provided in this part shall be cumulative and shall be in addition to any other procedures, rights, or remedies available under any other law.

(h) Any waiver of the rights, requirements, and remedies provided by this Code section that are contained in a contract between a private child support collector and an obligee violates public policy and shall be void.



§ 10-1-393.11. Display of disclosure statement concerning kosher foods; required information; exception

(a) A person who makes a representation regarding kosher food shall prominently and conspicuously display on the premises on which the food is sold, in a location readily visible to the consumer, a completed kosher food disclosure statement which shall be updated within 14 days of any changes in the information required by subsections (b) through (e) of this Code section.

(b) A kosher food disclosure statement shall set forth the name and address of the establishment to which it applies and the date on which it was completed.

(c) A kosher food disclosure statement shall state in the affirmative or negative whether the person:

(1) Operates under rabbinical or other kosher supervision;

(2) Sells or serves only food represented as kosher;

(3) Sells or serves food represented as kosher, as well as food not represented as kosher;

(4) Sells or serves meat, dairy, and pareve food;

(5) Sells or serves only meat and pareve food;

(6) Sells or serves only dairy and pareve food;

(7) Sells or serves meat and poultry represented as kosher only if it is slaughtered under rabbinical or other kosher supervision and identified at the slaughterhouse to be sold as kosher;

(8) Represents kosher meat sold as "Glatt kosher" or "Glatt";

(9) Sells or serves seafood only if it has or had fins and removable scales;

(10) Keeps separate meat represented as kosher, dairy represented as kosher, pareve food represented as kosher, and food not represented as kosher;

(11) Uses separate utensils for meat represented as kosher, dairy represented as kosher, pareve food represented as kosher, and food not represented as kosher;

(12) Uses separate work areas for meat and poultry represented as kosher, dairy represented as kosher, pareve food represented as kosher, and food not represented as kosher;

(13) Sells or serves wine represented as kosher only if it has rabbinical supervision;

(14) Sells or serves cheese represented as kosher only if it has rabbinical supervision;

(15) Sells or serves food represented as kosher for Passover;

(16) Uses separate utensils for food represented as kosher for Passover and food not represented as kosher for Passover;

(17) Uses separate work areas for food represented as kosher for Passover and food not represented as kosher for Passover;

(18) Keeps food represented as kosher for Passover free from and not in contact with food not represented as kosher for Passover; and

(19) Prepares food represented as kosher for Passover under rabbinical or other kosher supervision.

(d) If a kosher food disclosure statement has an affirmative response to the question contained in paragraph (15) of subsection (c) of this Code section, responses to the questions contained in paragraphs (16) through (19) shall be required; otherwise, such responses shall not be required.

(e) A person who represents to the public that any unpackaged food for sale or a place of business is under rabbinical or other kosher supervision shall also provide in the kosher food disclosure statement the following information about the rabbinical or other kosher supervision:

(1) The name of the supervising rabbi, agency, or other person;

(2) The address of the supervising rabbi, agency, or other person;

(3) The telephone number of the supervising rabbi, agency, or other person;

(4) The frequency with which the supervising rabbi, agency, or other person visits the establishment; and

(5) Any relevant affiliations of the supervising rabbi, agency, or other person that the person making the disclosure wishes to disclose.

(f) The Attorney General shall promulgate a form for the kosher food disclosure statement and any additional information that the Attorney General deems reasonable and necessary for full and complete disclosure. The completion and prominent and conspicuous display of such form shall constitute compliance with subsections (b) through (e) of this Code section.

(g) No person shall display a kosher food disclosure statement or other written document stating that a rabbi, agency, or other person certifies food or a place of business as kosher or kosher for Passover if no such certification is being provided. The person making the display shall remove the statement or document if the rabbi, agency, or other person sends a notice via certified mail or statutory overnight delivery directed to the person making the display that no such certification is being provided.

(h) It shall be unlawful for any person to:

(1) Fail to complete and prominently and conspicuously display a kosher food disclosure statement as required by this Code section;

(2) Otherwise fail to comply with this Code section; or

(3) Knowingly or intentionally, with intent to defraud, make a false affirmation or disclosure in a kosher food disclosure statement.

(i) This Code section shall not apply to:

(1) Food sold in a presealed kosher food package; or

(2) Food represented as "kosher-style" or "kosher-type."



§ 10-1-393.12. Definitions; contract with residential roofing contractor

(a) As used in this Code section, the term:

(1) "Residential real estate" means a new or existing building constructed for habitation by one to four families, including detached garages.

(2) "Residential roofing contractor" means a person or entity in the business of contracting or offering to contract with an owner or possessor of residential real estate to repair or replace roof systems.

(3) "Roof system" means a roof covering, roof sheathing, roof weatherproofing, roof framing, roof ventilation system, and insulation.

(b) A person who has entered into a written contract with a residential roofing contractor to provide goods or services to be paid from the proceeds of a property and casualty insurance policy may cancel the contract prior to midnight on the fifth business day after the insured has received written notice from the insurer that all or any part of the claim or contract is not a covered loss under such insurance policy. Cancellation shall be evidenced by the insured giving written notice of cancellation to the residential roofing contractor at the address stated in the contract. Notice of cancellation, if given by mail, shall be effective upon deposit into the United States mail, postage prepaid and properly addressed to the residential roofing contractor. Notice of cancellation need not take a particular form and shall be sufficient if it indicates, by any form of written expression, the intention of the insured not to be bound by the contract.

(c) Before entering a contract as provided in subsection (b) of this Code section, the residential roofing contractor shall:

(1) Furnish the insured a statement in boldface type of a minimum size of ten points, in substantially the following form:

"You may cancel this contract at any time before midnight on the fifth business day after you have received written notification from your insurer that all or any part of the claim or contract is not a covered loss under the insurance policy. This right to cancel is in addition to any other rights of cancellation which may be found in state or federal law or regulation. See attached notice of cancellation form for an explanation of this right"; and

(2) Furnish each insured a fully completed form in duplicate, captioned "NOTICE OF CANCELLATION," which shall be attached to the contract but easily detachable, and which shall contain in boldface type of a minimum size of ten points the following statement:

"NOTICE OF CANCELLATION"

If you are notified by your insurer that all or any part of the claim or contract is not a covered loss under the insurance policy, you may cancel the contract by mailing or delivering a signed and dated copy of this cancellation notice or any other written notice to (name of contractor) at (address of contractor's place of business) at any time prior to midnight on the fifth business day after you have received such notice from your insurer.

I HEREBY CANCEL THIS TRANSACTION

Date

Insured's signature

(d) In circumstances in which payment may be made from the proceeds of a property and casualty insurance policy, a residential roofing contractor shall not require any payments from an insured until the five-day cancellation period has expired. If, however, the residential roofing contractor has performed any emergency services, acknowledged by the insured in writing to be necessary to prevent damage to the premises, the residential roofing contractor shall be entitled to collect the amount due for the emergency services at the time they are rendered. Any provision in a contract as provided in subsection (b) of this Code section that requires the payment of any fee for anything except emergency services shall not be enforceable against any insured who has canceled a contract under this Code section.

(e) A residential roofing contractor shall not represent or negotiate, or offer or advertise to represent or negotiate, on behalf of an owner or possessor of residential real estate on any insurance claim in connection with the repair or replacement of roof systems. This subsection shall not apply to a public adjuster licensed under Chapter 23 of Title 33.



§ 10-1-393.13. Oversight by Attorney General of certain telemarketing practices; definitions; conduct by telephone solicitors; class actions

(a) As used in this Code section, the term:

(1) "ADAD equipment" means any device or system of devices which is used, whether alone or in conjunction with other equipment, for the purpose of automatically selecting or dialing telephone numbers and disseminating prerecorded messages to the numbers so selected or dialed.

(2) "Business" means any corporation, partnership, proprietorship, firm, enterprise, franchise, association, organization, self-employed individual, trust, or other legal entity.

(3) "Caller identification service" means a type of telephone service which permits subscribers to see the telephone number of incoming telephone calls.

(4) "In this state" means the call:

(A) Originates from this state; or

(B) Is directed by the caller to this state and received at the place to which it is directed.

(5) "Subscriber" means a person or business that has subscribed to telephone service from a local exchange company or mobile, wireless, or other telephone service provider or other persons living, residing, or working with such person or business.

(6) "Telephone solicitation" means any voice communication from a live operator, through the use of ADAD equipment or by other means, over a telephone line or computer network for the purpose of encouraging the purchase or rental of, or investment in, property, goods, or services or donation to any organization, but shall not include communications:

(A) To any subscriber with that subscriber's prior express invitation or permission;

(B) By or on behalf of any person or entity with whom a subscriber has a prior or current business or personal relationship; or

(C) Which convey a political message.

(b) Without otherwise limiting the definition of unfair or deceptive acts or practices under this part and without limiting any other Code section under this part, in connection with a telephone solicitation:

(1) At the beginning of such call, the person or entity making the call shall state clearly the identity of the person or entity initiating the call;

(2) No person or entity who makes a telephone solicitation to the telephone line of a subscriber in this state shall knowingly utilize any method to block or otherwise circumvent such subscriber's use of a caller identification service;

(3) The telephone number displayed on the caller identification service shall be a working telephone number capable of receiving incoming calls at the time the call is placed; and

(4) The identity of the caller displayed on the caller identification service shall accurately reflect the identity of the caller.

(c) Notwithstanding Code Section 10-1-399, a claim of a violation of this Code section may be brought in a representative capacity and may be the subject of a class action under Code Section 9-11-23. Damages for such violation shall be the greater of actual damages or $10.00 per violation.



§ 10-1-393.14. Consumer report for employment purposes

(a) As used in this Code section, the term:

(1) "Adverse effect" means:

(A) A denial of employment;

(B) Any other decision for employment purposes that negatively affects any current or prospective employee; or

(C) A denial or cancellation of, an increase in any charge for, or any other adverse or unfavorable change in the terms of any license.

(2) "Consumer report" means any written, oral, or other communication of any information bearing on a consumer's credit worthiness, credit standing, credit capacity, character, general reputation, personal characteristics, or mode of living which is used or expected to be used or collected in whole or in part for the purpose of serving as a factor in establishing the consumer's eligibility for purposes of credit, insurance, or employment.

(3) "Consumer reporting agency" means any person or entity which, for monetary fees or dues or on a cooperative nonprofit basis, regularly engages in whole or in part in the practice of assembling or evaluating consumer credit information or other information on consumers for the purpose of furnishing consumer reports to third parties.

(4) "Employment purposes" means used for the purpose of evaluating a consumer for employment, promotion, reassignment, retention as an employee, or licensing.

(b) A consumer reporting agency which furnishes a consumer report for employment purposes and which for that purpose compiles and reports items of information on consumers which are matters of public record and are likely to have an adverse effect upon a consumer's ability to obtain employment shall:

(1) At the time such public record information is reported to the user of such consumer report, notify the consumer of the fact that public record information is being reported by the consumer reporting agency, together with the name and address of the person to whom such information is being reported; or

(2) Maintain strict procedures designed to ensure that whenever public record information which is likely to have an adverse effect on a consumer's ability to obtain employment is reported it is complete and up to date. For purposes of this paragraph, items of public record relating to arrests, indictments, and convictions shall be considered up to date if the current public record status of the item at the time of the report is reported.

(c) A consumer reporting agency shall be considered to be conducting business in this state if it provides information to any individual, partnership, corporation, association, or any other group however organized that is domiciled within this state or whose principal place of business is within this state.

(d) A consumer reporting agency that provides a consumer report for employment purposes that is in compliance with the federal Fair Credit Reporting Act in existence on March 11, 2015, shall be deemed to have complied with this Code section.



§ 10-1-394. Adoption of rules, regulations, and standards prohibiting unfair or deceptive practices; application of Chapter 13 of Title 50

(a) The Attorney General is authorized to adopt reasonable rules, regulations, and standards appropriate to effectuate the purposes of this part and prohibit specific acts or practices that are deemed to be a violation of this part. The Attorney General is also authorized to adopt as substantive rules that prohibit specific acts or practices in violation of Code Section 10-1-393 those rules and regulations of the Federal Trade Commission interpreting Section 5(a)(1) of the Federal Trade Commission Act (15 U.S.C. Section 45(a)(1)), as from time to time amended.

(b) Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," shall apply to the promulgation of rules and regulations by the Attorney General pursuant to subsection (a) of this Code section and in taking testimony pursuant to Code Sections 10-1-403 and 10-1-404.



§ 10-1-395. Authority and duties of Attorney General; Consumer Advisory Board; relations with other regulatory agencies

(a) The Attorney General shall have the necessary powers and authority to carry out the duties vested in him or her pursuant to this title. Any authority, power, or duty vested in the Attorney General by any provision of this title and Code Section 46-5-27 may be exercised, discharged, or performed by any employee of the office of the Attorney General acting in the Attorney General's name and by his or her delegated authority. The Attorney General shall be responsible for the official acts of such persons who act in his or her name and by his or her authority.

(b) (1) A Consumer Advisory Board is created whose duty it shall be to advise and make recommendations to the Attorney General. The board shall consist of 15 members. Appointments of members of this board made after July 1, 2015, shall be made by the Attorney General; however, the Attorney General shall not be an appointee. One member shall be appointed from each congressional district and the remaining members shall be appointed from the state at large. At least four members shall be attorneys representing consumers' interests and two of these consumers' attorneys shall represent Georgia Indigent Legal Services or any other legal aid society. At least four members shall be representatives of the business community, two of which are recommended by the Georgia Retail Association and two recommended for appointment by the Business Council of Georgia, Inc.

(2) All members appointed to the board by the Attorney General shall be appointed for terms of three years and until their successors are appointed and qualified. In the event of a vacancy during the term of any member by reason of death, resignation, or otherwise, the appointment of a successor by the Attorney General shall be for the remainder of the unexpired term of such member.

(3) The board shall elect its chairman and shall meet not less than once every four calendar months at a time and place specified in writing by the Attorney General. The board may also meet from time to time upon its own motion as deemed necessary by a majority of the members thereof for the purpose of conducting routine or special business. Each member of the board shall serve without pay but shall receive standard state per diem for expenses and receive standard travel allowance while attending meetings and while in the discharge of his or her responsibilities.

(4) The board shall assist the Attorney General in an advisory capacity in carrying out the duties and functions of the office concerning:

(A) Policy matters relating to consumer interests; and

(B) The effectiveness of the state consumer programs and operations.

(5) The board shall make recommendations concerning:

(A) The improvement of state consumer programs and operations;

(B) The elimination of duplication of effort;

(C) The coordination of state consumer programs and operations with other local and private programs related to consumer interests;

(D) Legislation needed in the area of consumer protection; and

(E) Avoidance of unnecessary burdens on business, if any, resulting from the administration of this part.

(c) The Attorney General shall receive all complaints under this part and shall refer all complaints or inquiries concerning conduct specifically approved or prohibited by the Department of Agriculture, Commissioner of Insurance, Public Service Commission, Department of Natural Resources, Department of Banking and Finance, or other appropriate agency or official of this state to that agency or official for initial investigation and corrective action other than litigation.

(d) Any official of this state receiving a complaint or inquiry as provided in subsection (c) of this Code section shall advise the Attorney General of his or her action with respect to the complaint or inquiry.

(e) All officials and agencies of this state having responsibility under this part are authorized and directed to consult and assist one another in maintaining compliance with this part.

(f) In the event a person holding a professional license as defined in Chapter 4 of Title 26 or in Title 43 shall be determined by the Attorney General to be operating a business or profession intentionally, persistently, and notoriously in a manner contrary to this part, the Secretary of State, at the instruction of the Attorney General, shall begin proceedings to revoke such professional license.

(g) The Attorney General shall not be authorized to exercise any powers granted in this part against a person regulated by an agency or department listed in subsection (c), subsection (d), or subsection (e) of this Code section with regard to conduct specifically approved or prohibited by such agency or department if such agency or department certifies to the Attorney General that the exercise of such powers would not be in the public interest.

(h) Nothing contained in this part shall be construed as repealing, limiting, or otherwise affecting the existing powers of the various regulatory agencies of the State of Georgia except that all agencies of this state, in making determinations as to whether actions or proposed actions of persons subject to their jurisdiction and control are in the public interest, shall consider the situation in the light of the policies expressed by this part.



§ 10-1-396. Acts exempt from part

Nothing in this part shall apply to:

(1) Actions or transactions specifically authorized under laws administered by or rules and regulations promulgated by any regulatory agency of this state or the United States;

(2) Acts done by the publisher, owner, agent, or employee of a newspaper, periodical, radio station or network, or television station or network in the publication or dissemination in print or electronically of:

(A) News or commentary; or

(B) An advertisement of or for another person, when the publisher, owner, agent, or employee did not have actual knowledge of the false, misleading, or deceptive character of the advertisement, did not prepare the advertisement, or did not have a direct financial interest in the sale or distribution of the advertised product or service.



§ 10-1-397. Authority of Attorney General to issue cease and desist order or impose civil penalty; judicial relief; receivers

(a) As used in this Code section, the term:

(1) "Call" means any communication, message, signal, or transmission.

(2) "Telecommunications company" shall have the same meaning as provided in Code Section 46-5-162.

(3) "Telecommunications services" shall have the same meaning as provided in Code Section 46-5-162.

(b) Whenever it may appear to the Attorney General that any person is using, has used, or is about to use any method, act, or practice declared by this part or by regulations made under Code Section 10-1-394 to be unlawful and that proceedings would be in the public interest, whether or not any person has actually been misled, the Attorney General may:

(1) Subject to notice and opportunity for hearing in accordance with Code Section 10-1-398, unless the right to notice is waived by the person against whom the sanction is imposed, take any or all of the following actions:

(A) Issue a cease and desist order prohibiting any unfair or deceptive act or practice against any person;

(B) Issue an order against a person who willfully violates this part, imposing a civil penalty of up to a maximum of $2,000.00 per violation; or

(C) Issue an order requiring a person whose actions are in violation of this part to pay restitution to any person or persons adversely affected by such actions; or

(2) Without regard as to whether the Attorney General has issued any orders under this Code section, upon a showing by the Attorney General in any superior court of competent jurisdiction that a person has violated or is about to violate this part, a rule promulgated under this part, or an order of the Attorney General, the court may enter or grant any or all of the following relief:

(A) A temporary restraining order or temporary or permanent injunction;

(B) A civil penalty of up to a maximum of $5,000.00 per violation of this part;

(C) A declaratory judgment;

(D) Restitution to any person or persons adversely affected by a defendant's actions in violation of this part;

(E) The appointment of a receiver, auditor, or conservator for the defendant or the defendant's assets; or

(F) Other relief as the court deems just and equitable.

(c) Unless the Attorney General determines that a person subject to this part designs quickly to depart from this state or to remove his or her property therefrom or to conceal himself or herself or his or her property therein or that there is immediate danger of harm to citizens of this state or of another state, the Attorney General shall, unless he or she seeks a temporary restraining order to redress or prevent an injury resulting from a violation of paragraph (20) of subsection (b) of Code Section 10-1-393, before initiating any proceedings as provided in this Code section, give notice in writing that such proceedings are contemplated and allow such person a reasonable opportunity to appear before the Attorney General and execute an assurance of voluntary compliance as provided in this part. The determination of the Attorney General under this subsection shall be final and not subject to judicial review.

(d) With the exception of consent judgments entered before any testimony is taken, a final judgment under this Code section shall be admissible as prima-facie evidence of such specific findings of fact as may be made by the court which enters the judgment in subsequent proceedings by or against the same person or his or her successors or assigns.

(e) When a receiver is appointed by the court pursuant to this part, he or she shall have the power to sue for, collect, receive, and take into his or her possession all the goods and chattels, rights and credits, moneys and effects, lands and tenements, books, records, documents, papers, choses in action, bills, notes, and property of every description derived by means of any practice declared to be illegal and prohibited by this part, including property with which such property has been mingled if it cannot be identified in kind because of such commingling, and to sell, convey, and assign the same and hold and dispose of the proceeds thereof under the direction of the court. In the case of a partnership or business entity, the receiver may, in the discretion of the court, be authorized to dissolve the business and distribute the assets under the direction of the court. The court shall have jurisdiction of all questions arising in such proceedings and may make such orders and judgments therein as may be required.

(f) (1) Whenever the Attorney General issues a cease and desist order to any person regarding the use of a telephone number which when called automatically imposes a per-call charge or other costs to the consumer, other than a regular charge imposed for long distance service, including, but not limited to, a telephone number in which the local prefix is 976 or in which the long distance prefix is 900, the Attorney General may certify to the appropriate local or long distance telecommunications company responsible for billing consumers for the charges that billing for the charges or for certain of the charges should be suspended. The telecommunications company shall then suspend such billing with reasonable promptness to preserve the assets of consumers in accordance with the certification, without incurring any liability to any person for doing so. For the purposes of this Code section, "reasonable promptness to preserve the assets of consumers" shall mean to act as quickly as the telecommunications company would act to preserve its own assets, provided that the telecommunications company cannot be required to make any changes to its existing systems, technologies, or methods used for billing, other than any minimal procedural changes necessary to actually suspend the billing. The telecommunications company shall not be made a party to any proceedings under this part for complying with this requirement but shall have a right to be heard as a third party in any such proceedings.

(2) The suspension of billing under this subsection shall remain in effect until the Attorney General certifies to the telecommunications company that the matter has been resolved. The Attorney General shall certify to the telecommunications company with reasonable promptness when the matter has been resolved. In this certification, the Attorney General shall advise the telecommunications company to collect none of, all of, or any designated part of the billings in accordance with the documents or orders which resolved the matter. The telecommunications company shall collect or not collect the billings in the manner so designated and shall not incur any liability to any person for doing so.

(3) Nothing contained in this subsection shall limit or restrict the right of the telecommunications company to place its own restrictions, guidelines, or criteria, by whatever name denominated, upon the use of such telecommunications services, provided such restrictions, guidelines, or criteria do not conflict with the provisions of this subsection.



§ 10-1-397.1. Initiation or intervention by Attorney General

The Attorney General is authorized to initiate or intervene as a matter of right or otherwise appear in any federal court or administrative agency to implement the provisions of this article.



§ 10-1-398. Stay of cease and desist order; hearing

(a) Any person receiving a cease and desist order from the Attorney General, and who demonstrates in any superior court of competent jurisdiction, after petition to the court and notice to the Attorney General, that such order will unlawfully cause him irreparable harm, shall receive a temporary stay of the order pending the court's review of that order. Such temporary stay shall not exceed 30 days, during which time the court will review the order to determine if an interlocutory stay will be issued pending a final judicial determination of the issues.

(b) Where the Attorney General has issued any order prohibiting any unfair or deceptive act or practice, he shall promptly send by certified or registered mail or statutory overnight delivery or by personal service to the person or persons so prohibited a notice of opportunity for hearing. Hearings shall be conducted pursuant to this Code section by the Attorney General or his or her designated representative. Such notice shall state:

(1) The order which has issued and which is proposed to be issued;

(2) The ground for issuing such order and proposed order;

(3) That the person to whom such notice is sent will be afforded a hearing upon request if such request is made within ten days after receipt of the notice; and

(4) That the person to whom such notice is sent may obtain a temporary stay of the order upon a showing of irreparable harm in any superior court of competent jurisdiction.

(c) Whenever a person requests a hearing in accordance with this Code section, there shall promptly be set a date, time, and place for such hearing and the person requesting such hearing shall be notified thereof. The date set for such hearings shall be within 15 days, but not earlier than five days after the request for hearing has been made, unless otherwise agreed to by the Attorney General and the person requesting the hearing.

(d) In the case of any hearing conducted under this Code section, the Attorney General or his or her designated representative may conduct the hearing.

(e) The Attorney General shall have authority to do the following:

(1) Administer oaths and affirmations;

(2) Sign and issue subpoenas;

(3) Rule upon offers of proof;

(4) Regulate the course of the hearing, set the time and place for continued hearings, and fix the time for filing briefs;

(5) Dispose of motions to dismiss for lack of agency jurisdiction over the subject matter or parties or for any other ground;

(6) Dispose of motions to amend or to intervene;

(7) Provide for the taking of testimony by deposition or interrogatory; and

(8) Reprimand or exclude from the hearing any person for any indecorous or improper conduct committed in the presence of the agency.

(f) Subpoenas shall be issued without discrimination between public and private parties. When a subpoena is disobeyed, any party may apply to the superior court of the county where the hearing is being heard for an order requiring obedience. Failure to comply with such order shall be cause for punishment as for contempt of court. The costs of securing the attendance of witnesses, including fees and mileage, shall be computed and assessed in the same manner as prescribed by law in civil cases in the superior court.

(g) A record shall be kept in each contested case and shall include:

(1) All pleadings, motions, and intermediate rulings;

(2) A summary of the oral testimony plus all other evidence received or considered except that oral proceedings or any part thereof shall be transcribed or recorded upon request of any party. Upon written request therefor, a transcript of the oral proceedings or any part thereof shall be furnished to any party of the proceedings. The Attorney General shall set a uniform fee for such service;

(3) A statement of matters officially noticed;

(4) Questions and offers of proof and rulings thereon;

(5) Proposed findings and exceptions;

(6) Any decision, including any initial, recommended, or tentative decision, opinion, or report by the officer presiding at the hearing; and

(7) All staff memoranda or data submitted to the hearing officer or members of the agency in connection with their consideration of the case.

(h) Findings of fact shall be based exclusively on the evidence and on matters officially noticed.

(i) If the Attorney General does not receive a request for a hearing within the prescribed time where he has issued an order prohibiting any unfair or deceptive act or practices, he may permit an order previously entered to remain in effect or he may enter a proposed order. If a hearing is requested and conducted as provided in this Code section, the Attorney General shall issue a written order which shall:

(1) Set forth his or her findings with respect to the matters involved; and

(2) Enter an order in accordance with his or her findings.

(j) The Attorney General may promulgate such procedural rules and regulations as may be necessary for the effective administration of the authority granted to the Attorney General under this Code section.



§ 10-1-398.1. Judicial review

Any person who has exhausted all administrative remedies available and who is aggrieved by a final decision in a contested case is entitled to judicial review in accordance with the procedures, standards, and requirements set forth in Code Section 50-13-19.



§ 10-1-399. Civil or equitable remedies by individuals

(a) Any person who suffers injury or damages as a result of a violation of Chapter 5B of this title, as a result of consumer acts or practices in violation of this part, as a result of office supply transactions in violation of this part or whose business or property has been injured or damaged as a result of such violations may bring an action individually, but not in a representative capacity, against the person or persons engaged in such violations under the rules of civil procedure to seek equitable injunctive relief and to recover his or her general and exemplary damages sustained as a consequence thereof in any court having jurisdiction over the defendant; provided, however, exemplary damages shall be awarded only in cases of intentional violation. Notwithstanding any other provisions of law, a debtor seeking equitable relief to redress an injury resulting from a violation of paragraph (20) of subsection (b) of Code Section 10-1-393, upon facts alleged showing a likelihood of success on the merits, may not, within the discretion of the court, be required to make a tender. Nothing in this subsection or paragraph (20) of subsection (b) of Code Section 10-1-393 shall be construed to interfere with the obligation of the debtor to a lender who is not in violation of paragraph (20) of subsection (b) of Code Section 10-1-393. A claim under this Code section may also be asserted as a defense, setoff, cross-claim, or counterclaim or third-party claim against such person.

(b) At least 30 days prior to the filing of any such action, a written demand for relief, identifying the claimant and reasonably describing the unfair or deceptive act or practice relied upon and the injury suffered, shall be delivered to any prospective respondent. Any person receiving such a demand for relief who, within 30 days of the delivering of the demand for relief, makes a written tender of settlement which is rejected by the claimant may, in any subsequent action, file the written tender and an affidavit concerning this rejection and thereby limit any recovery to the relief tendered if the court finds that the relief tendered was reasonable in relation to the injury actually suffered by the petitioner. The demand requirements of this subsection shall not apply if the prospective respondent does not maintain a place of business or does not keep assets within the state. The 30 day requirement of this subsection shall not apply to a debtor seeking a temporary restraining order to redress or prevent an injury resulting from a violation of paragraph (20) of subsection (b) of Code Section 10-1-393, provided that said debtor gives, or attempts to give the written demand required by this subsection at least 24 hours in advance of the time set for the hearing of the application for the temporary restraining order. Such respondent may otherwise employ the provisions of this Code section by making a written offer of relief and paying the rejected tender into court as soon as practicable after receiving notice of an action commenced under this Code section. All written tenders of settlement such as described in this subsection shall be presumed to be offered without prejudice in compromise of a disputed matter.

(c) Subject to subsection (b) of this Code section, a court shall award three times actual damages for an intentional violation.

(d) If the court finds in any action that there has been a violation of this part, the person injured by such violation shall, in addition to other relief provided for in this Code section and irrespective of the amount in controversy, be awarded reasonable attorneys' fees and expenses of litigation incurred in connection with said action; provided, however, the court shall deny a recovery of attorneys' fees and expenses of litigation which are incurred after the rejection of a reasonable written offer of settlement made within 30 days of the mailing or delivery of the written demand for relief required by this Code section; provided, further, that, if the court finds the action continued past the rejection of such reasonable written offer of settlement in bad faith or for the purposes of harassment, the court shall award attorneys' fees and expenses of litigation to the adverse party. Any award of attorneys' fees and expenses of litigation shall become a part of the judgment and subject to execution as the laws of Georgia allow.

(e) Any manufacturer or supplier of merchandise whose act or omission, whether negligent or not, is the basis for action under this part shall be liable for the damages assessed against or suffered by retailers charged under this part. A claim of such liability may be asserted by cross-claim, third-party complaint, or by separate action.

(f) It shall not be a defense in any action under this part that others were, are, or will be engaged in like practices.

(g) In any action brought under this Code section the Attorney General shall be served by certified or registered mail or statutory overnight delivery with a copy of the initial complaint and any amended complaint within 20 days of the filing of such complaint. The Attorney General shall be entitled to be heard in any such action, and the court where such action is filed may enter an order requiring any of the parties to serve a copy of any other pleadings in an action upon the Attorney General.



§ 10-1-400. Limitation on recovery in case of bona fide error

In any action in which damages are demanded under Code Section 10-1-399, recovery will be limited to the amount, if any, by which the injured party suffered injury or damage caused by the violation if the adverse party proves that the violation resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adopted to avoid any such error and that such error was not the result of negligence in the maintenance of such procedures.



§ 10-1-401. Limitation of actions; right to set off damages or penalties not limited

(a) No private right of action shall be brought under this part:

(1) More than two years after the person bringing the action knew or should have known of the occurrence of the alleged violation; or

(2) More than two years after the termination of any proceeding or action by the State of Georgia, whichever is later.

(b) Damages or penalties to which a person is entitled pursuant to this part may be set off against the allegation of the person to the seller and may be raised as a defense to a suit on the obligation without regard to the time limitations prescribed by this Code section.



§ 10-1-402. Assurances of voluntary compliance

In the administration of this part the Attorney General may accept an assurance of voluntary compliance with respect to any act or practice deemed to be violative of this part from any person who has engaged or was about to engage in such act or practice. Any such assurance shall be in writing and be filed with the clerk of the superior court of the county in which the alleged violator resides or has his or her principal place of business or with the clerk of the Superior Court of Fulton County. Such assurance of voluntary compliance shall not be considered an admission of violation for any purpose. Matters thus processed may at any time be reopened by the Attorney General for further proceedings in the public interest, pursuant to Code Section 10-1-397. This Code section shall not bar any claim against any person who has engaged in any act or practice in violation of this part.



§ 10-1-403. Investigations; demands for evidence

(a) When it reasonably appears to the Attorney General that a person has engaged in, is engaging in, or is about to engage in any act or practice declared to be unlawful by this part or when he believes it to be in the public interest that an investigation should be made to ascertain whether a person in fact has engaged in, is engaging in, or is about to engage in any act or practice declared to be unlawful by this part, he may execute in writing and cause to be served upon any person who is believed to have information, documentary material, or physical evidence relevant to the alleged or suspected violation an investigative demand requiring such person to furnish, under oath or otherwise, a report in writing setting forth the relevant facts and circumstances of which he has knowledge or to appear and testify or to produce relevant documentary material or physical evidence for examination at such reasonable time and place as may be stated in the investigative demand, concerning the advertisement, sale, or offering for sale of any goods or services or the conduct of any trade or commerce that is the subject matter of the investigation.

(b) If a matter that the Attorney General makes the subject of an investigative demand is located outside the state, the person receiving the investigative demand may either make it available to the Attorney General at a convenient location within this state or pay the reasonable and necessary expenses for the Attorney General or his or her representative to examine the matter at the place where it is located. The Attorney General may designate representatives, including officials of the state in which the matter is located, to inspect the matter on his or her behalf, and may respond to similar requests from officials of other states.

(c) (1) Each such investigative demand shall state the nature of the conduct constituting the alleged violation of this part which is under investigation and the provision of law applicable thereto; describe the class or classes of documentary material to be produced thereunder with such definiteness and certainty as to permit such material to be fairly identified; describe the nature, scope, and purpose of the investigation with such definiteness and certainty as to permit any person whose testimony is sought to be fairly appraised of the subject matter of the inquiry; prescribe a return date which will provide a reasonable period of time within which the material so demanded may be assembled and made available for inspection and copying or reproduction and the person or persons whose testimony is sought may prepare for the same; and identify the person to whom such material shall be made available.

(2) No such investigative demand shall:

(A) Contain any requirement which would be held to be unreasonable as contained in a subpoena for the production of documentary evidence issued by a court of this state in aid of a grand jury investigation of such alleged violation; or

(B) Require the production of any documentary evidence or oral testimony which would be privileged from disclosure if demanded by a subpoena for the production of documentary evidence issued by a court of this state in aid of a grand jury investigation of such alleged violation;

provided, however, that the limitations on the scope of demand contained in this paragraph do not require as a condition to the issuance of an investigative demand that the alleged violation be of sufficient seriousness as to constitute a violation of the criminal laws of this state, as opposed to the civil provisions of this part.



§ 10-1-404. Attorney General's subpoena and hearing powers; procedural rules; court enforcement orders; self-incrimination; confidentiality

(a) To carry out the duties prescribed by Code Sections 10-1-394, 10-1-395, 10-1-397, 10-1-398, and 10-1-403, the Attorney General, in addition to other powers conferred upon him or her by this part, may issue subpoenas to any person, administer an oath or affirmation to any person, conduct hearings in aid of any investigation or inquiry, prescribe such forms, and promulgate such procedural rules and regulations as may be necessary, which procedural rules and regulations shall have the force of law.

(b) The recipient of an investigative demand or subpoena may file an objection with the Attorney General within the reasonable time allotted for responding on grounds that it fails to comply with this part or upon any constitutional or other legal right or privilege of such person. Upon failure of a person without lawful excuse to obey an investigative demand or subpoena, the Attorney General may apply to a superior court having jurisdiction for an order compelling compliance. The court may issue an order directing compliance with the original demand or subpoena or modifying or setting aside such demand or subpoena based on any objection that was raised before the Attorney General.

(c) The Attorney General may request that a natural person who refuses to testify or to produce relevant matter on the ground that the testimonial matter may incriminate him be ordered by the court to provide the testimonial matter. With the exception of a prosecution for perjury and an action under Code Section 10-1-397, 10-1-398, 10-1-399, or 10-1-405, a natural person who complies with the court order to provide a testimonial matter after asserting a privilege against self-incrimination to which he is entitled by law shall not be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which he may testify or produce evidence, documentary or otherwise.

(d) (1) Information obtained pursuant to investigative demands, subpoenas, oaths, affirmations, or hearings enforced by this part shall not be made public or, except as authorized in paragraph (2) of this subsection, disclosed by the Attorney General or his or her employees beyond the extent necessary for the enforcement of this part.

(2) The Attorney General or his or her employees shall be authorized to provide to any federal, state, or local law enforcement agency any information acquired under this part which is sought pursuant to an investigative demand or subpoena by such agency. State or local law enforcement agencies shall be authorized to provide any information to the Attorney General when the Attorney General issues an investigative demand or subpoena for such information.



§ 10-1-405. Civil penalties; individual liability

(a) Any person who violates the terms of an injunction issued under Code Section 10-1-397 shall forfeit and pay to the state a civil penalty of not more than $25,000.00 per violation. For purposes of this Code section, the superior court issuing an injunction shall retain jurisdiction and the cause shall be continued and in such cases the Attorney General, acting in the name of the state, may petition for recovery of civil penalties.

(b) In the case of a continuing violation under this part, each day shall be regarded as a separate violation.

(c) Any intentional violation by a corporation, partnership, or association shall be deemed to be also that of the individual directors, officers, partners, employees, or agents of the corporation, partnership, or association who knew or should have known of the acts constituting the violation and who directly authorized, supervised, ordered, or did any of the acts constituting in whole or in part the violation; provided, however, no such individual directors, officers, partners, employees, or agents shall have any individual liability under this subsection unless the corporation, partnership, or association, as the case may be, which has committed the intentional violation shall fail to pay into the court within 30 days after judgment sufficient moneys or assets to satisfy the judgment.

(d) The Attorney General shall have the authority to compromise or settle claims for penalty brought under this Code section.



§ 10-1-406. Duty of prosecuting attorneys

Whenever an investigation has been conducted under this article and such investigation reveals conduct which constitutes a criminal offense, the Attorney General shall have the authority to prosecute the case or forward the results of such investigation to a prosecuting attorney of this state who shall commence any criminal prosecution that such prosecuting attorney deems appropriate.



§ 10-1-407. Part not exclusive

This part is cumulative with other laws and is not exclusive. The rights or remedies provided for in this part shall be in addition to any other procedures, rights, remedies, or duties provided for in any other law or in decisions of the courts of this state dealing with the subject matter.



§ 10-1-408. Continuing validity of previously adopted rules, orders, actions, and regulations

Rules, orders, actions, and regulations previously adopted which relate to functions performed by the administrator appointed pursuant to the Fair Business Practices Act of 1975 which were transferred under this article to the Attorney General shall remain of full force and effect as rules, orders, actions, and regulations of the Attorney General until amended, repealed, or superseded by rules or regulations adopted by the Attorney General.






Part 3 - Multilevel Distribution Companies; Sale of Business Opportunities

§ 10-1-410. Definitions

As used in this part, the term:

(1) "Agreement" means any agreement relating to a business opportunity or multilevel distribution company, including, but not limited to, the contract.

(2) (A) "Business opportunity" means the sale or lease of, or offer to sell or lease, any products, equipment, supplies, or services for the purpose of enabling the purchaser to start a business and in which the seller or company represents:

(i) That the seller or company will provide locations or assist the purchaser in finding locations for the use or operation of vending machines, racks, display cases or other similar devices, or currency operated amusement machines or devices. For purposes of this subparagraph, "assist the purchaser in finding locations" includes but is not limited to supplying the purchaser with names of locator companies, contracting with the purchaser to provide assistance or supply names, or collecting a fee on behalf of or for a locator company;

(ii) That the seller or company will purchase any or all products made, produced, fabricated, grown, bred, or modified by the purchaser using, in whole or in part, the supplies, services, or chattels sold to the purchaser; or

(iii) That the company, in conjunction with any agreement which requires a total initial payment of an amount exceeding $500.00, will provide a sales program or marketing program; provided, however, that this subparagraph shall not apply to the sale of a sales program or a marketing program made in conjunction with the licensing of a registered trademark or service mark.

(B) The term "business opportunity" does not include:

(i) The sale of an ongoing business when the owner of that business sells and intends to sell only that one business opportunity;

(ii) Any relationship created solely by or involving:

(I) The relationship between an employer and an employee or among general business partners; or

(II) Membership in a bona fide cooperative association or transactions between bona fide cooperative associations and their members. As used in this subdivision, the term "cooperative association" means either (1) an association of producers of agricultural products organized pursuant to Article 3 of Chapter 10 of Title 2 or statutes similar thereto enacted by other states, or (2) an organization operated on a cooperative basis by and for independent retailers which wholesales goods or furnishes services primarily to its member-retailers;

(iii) Any agribusiness corporation;

(iv) Any insurance agency;

(v) Any offer or sale of a business opportunity where the seller has a net worth on a consolidated basis of not less than $15 million as determined on the basis of the seller's most recent audited financial statement; and where the seller satisfies all of the following conditions or is a wholly owned subsidiary of a company that satisfies all of the following conditions:

(I) Seller is a publicly traded company;

(II) Seller has a class of securities registered pursuant to Section 12(b) or 12(g) of the Securities Exchange Act of 1934 and has timely filed all reports required under Sections 13 and 14 of the Securities Exchange Act of 1934 for a period of 36 months;

(III) Seller has not failed to pay any dividend or defaulted on any loan payment in the last five fiscal years;

(IV) Seller has an annual trading volume of stock of 3,000,000 shares or more; and

(V) Seller has an aggregate market value of the voting stock held by nonaffiliates of $100 million or more; or

(vi) A landlord, property manager, or owner who licenses or leases pushcarts or kiosks within or adjacent to a retail center containing divided retail floor space and common areas which will be used by any such licensee or lessee to sell goods or services not supplied by the landlord, property manager, or owner or any entity affiliated or associated with the landlord, property manager, or owner. For the purposes of this division, the term "pushcart" means a mobile retail unit from which goods or services are sold in the common area of a retail center, and the term "kiosk" means a temporary retail unit from which goods or services are sold in the common area of a retail center.

(3) "Business opportunity seller or company" means any corporation, whether domestic or foreign, or any business, whether a partnership, limited partnership, sole proprietorship, joint venture, association, trust, unincorporated organization, or other entity, which shall solicit, advertise, offer, or contract for any business opportunity or cause to be solicited, advertised, offered, or contracted for any business opportunity in this state, or which has a principal place of business in this state, even if solicitations are of nonresidents of Georgia.

(4) "Company" means any multilevel distribution company or business opportunity company or seller.

(5) "Initial payment" means the total amount which a purchaser or participant is obligated or agrees to pay under the terms of an agreement before or at the time of delivery of the goods or services to the purchaser or participant and which a purchaser or participant is obligated to pay within six months of the date that the purchaser or participant commences operation of the business. If the agreement states a total price and provides that the total price is to be paid partially as an initial cash payment and the remainder in specific monthly payments, the term means the total price. The term does not include any amount required by the seller to be deposited as security for the performance by a purchaser or participant of the operation of the business or that secures an extension of credit. If purchasers or participants may enter a multilevel distribution company or business opportunity at different levels, "initial payment" means the total sum the purchaser or participant is obligated to pay to enter at the level chosen by the purchaser or participant.

(6) "Multilevel distribution company" means any person, firm, corporation, or other business entity which sells, distributes, or supplies for a valuable consideration goods or services through independent agents, contractors, or distributors at different levels wherein such participants may recruit other participants and wherein commissions, cross-commissions, bonuses, refunds, discounts, dividends, or other considerations in the program are or may be paid as a result of the sale of such goods or services or the recruitment, actions, or performances of additional participants. The term shall not include licensed insurance agents, insurance agencies, licensed real estate brokers, licensed real estate agents, licensed real estate agencies, licensed securities dealers, licensed limited securities dealers, licensed securities salesmen, or licensed limited securities salesmen. Any multilevel distribution company which operates in any of the forms precluded by paragraphs (1) through (4) of subsection (a) of Code Section 10-1-411 shall be considered an unlawful pyramid club under Code Section 16-12-38.

(7) "Participant" means anyone who participates at any level in a multilevel distribution company.

(8) "Person" means any individual, corporation, partnership, joint venture, association, trust, unincorporated organization, or other entity and shall include any other person that has a substantive interest in or effectively controls such person as well as the individual officers, directors, general partners, trustees, or other individuals in control of the activities of such person.

(9) "Purchaser" means any person who is solicited to become obligated, or does become obligated, under any agreement.

(10) "Seller" means any multilevel distribution company or it means any person who offers to sell to individuals any business opportunity, either directly or through any agent.



§ 10-1-411. Prohibited activities by multilevel distribution company or participant in marketing program; disclosure statement

(a) No multilevel distribution company or participant in its marketing program shall:

(1) Operate or, directly or indirectly, participate in the operation of any multilevel marketing program wherein the financial gains to the participants are primarily dependent upon the continued, successive recruitment of other participants and where sales to nonparticipants are not required as a condition precedent to realization of such financial gains;

(2) Offer to pay, pay, or authorize the payment of any finder's fee, bonus, refund, override, commission, cross-commission, dividend, or other consideration to any participant in a multilevel marketing program solely for the solicitation or recruitment of other participants therein;

(3) Offer to pay, pay, or authorize the payment of any finder's fee, bonus, refund, override, commission, cross-commission, dividend, or other consideration to any participant in a multilevel marketing program in connection with the sale of any product or service unless the participant performs a bona fide supervisory, distributive, selling, or soliciting function in the sale or delivery of such product or services to the ultimate consumer;

(4) Offer to pay, pay, or authorize the payment of any finder's fee, bonus, refund, override, commission, cross-commission, dividend, or other consideration to any participant:

(A) Where payment thereof is or would be dependent on the element of chance dominating over the skill or judgment of such participant;

(B) Where no amount of judgment or skill exercised by the participant has any appreciable effect upon any finder's fee, bonus, refund, override, commission, cross-commission, dividend, or other consideration which the participant may receive; or

(C) Where the participant is without that degree of control over the operation of such plan as to enable him substantially to affect the amount of finder's fee, bonus, refund, override, commission, cross-commission, dividend, or other consideration which he may receive or be entitled to receive; or

(5) Represent, directly or by implication, that participants in a multilevel marketing program will earn or receive any stated gross or net amount or represent in any manner the past earnings of participants except as may be permitted under this part; provided, however, that a written or verbal description of the manner in which the marketing plan operates shall not, standing alone, constitute a representation of earnings, past or future. Multilevel distribution companies shall not represent, directly or by implication, that it is relatively easy to secure or retain additional distributors or sales personnel or that most participants will succeed.

(b) At least 48 hours prior to the time the purchaser signs a business opportunity contract or at least 48 hours prior to the receipt of any consideration by the seller, whichever occurs first, the seller must provide the prospective purchaser a written document, the cover sheet of which is entitled in at least ten-point boldface capital letters: "DISCLOSURES REQUIRED BY GEORGIA LAW." Under this title shall appear the statement in at least ten-point type that:

"The State of Georgia has not reviewed and does not approve, recommend, endorse, or sponsor any business opportunity. The information contained in this disclosure has not been verified by the state. If you have any questions about this investment, see an attorney before you sign a contract or agreement."

Nothing except the title and required statement shall appear on the cover sheet. The disclosure document shall contain the following information:

(1) The name of the company; whether the company is doing business as a proprietorship, partnership, or corporation; the names under which the company has done, is doing, or intends to do business; and the name of any parent or affiliated company that will engage in business transactions with purchasers or which takes responsibility for statements made by the seller;

(2) The names, addresses, and titles of the company's officers, directors, trustees, general partners, general managers, principal executives, and any other persons charged with responsibility for the company's business activities relating to the sale of business opportunities;

(3) The length of time the company has:

(A) Sold business opportunities; and

(B) Sold business opportunities involving the products, equipment, supplies, or services currently offered to the purchaser;

(4) A full and detailed description of the actual services that the seller or company undertakes to perform for the purchaser;

(5) A copy of a current (not older than 13 months) financial statement of the company, updated to reflect any material changes in the company's financial condition;

(6) If training of any type is promised by the seller or company, a complete description of the training and the length of the training;

(7) If the seller or company promises services to be performed in connection with the placement of equipment, product, or supplies at various locations, the full nature of those services as well as the nature of the agreements to be made with the owners or managers of those locations where the purchaser's equipment, product, or supplies will be placed;

(8) If the company is required to secure a bond or establish a trust deposit pursuant to Code Section 10-1-412, either of the following statements:

(A) "As required by Georgia law, the company has secured a bond

issued by ,

(name and address of surety company)

a surety company authorized to do business in this state. Before signing

a contract to purchase this business opportunity, you should check with

the surety company to determine the bond's current status."; or

(B) "As required by Georgia law, the company has established a trust

account with

(number of account)

. Before signing

(name and address of bank or savings institution)

a contract to purchase this business opportunity, you should check with

the bank or savings institution to determine the current status of the

trust account.";

(9) The following statement:

"If the company fails to deliver the product, equipment, or supplies necessary to begin substantial operation of the business within 45 days of the delivery date stated in your contract, you may notify the company in writing and demand that the contract be canceled.";

(10) If the seller or company makes any statement concerning sales or earnings or range of sales or earnings that may be made through this business opportunity, the following disclosures:

(A) The total number of purchasers of business opportunities involving the product, equipment, supplies, or services being offered who, to the company's knowledge, have actually received earnings in the amount or range specified within three years prior to the date of the disclosure statement; and

(B) The total number of purchasers of business opportunities involving the product, equipment, supplies, or services being offered within three years prior to the date of the disclosure statement;

(11) The following statement:

"The company selling a business opportunity or the seller shall collect no more than 15 percent of the purchase price. The balance of the purchase price shall be paid into an escrow account, established with a bank or an attorney, which is agreed upon by both parties. The balance in escrow shall be paid to the company 60 days after the date the purchaser commences operation of the business or upon complete compliance with the terms of the contract, whichever happens first."; and

(12) The seller's principal business address and the name and address of its agent in this state authorized to receive service of process.

(c) In lieu of the disclosures required by paragraphs (1) through (7), (9), and (10) of subsection (b) of this Code section, a seller may utilize the documents prescribed by the Federal Trade Commission, pursuant to Title 16, Chapter 1, Subchapter D, Trade Regulation Rules, Part 436 -- Disclosure Requirements and Prohibitions Concerning Franchising and Business Opportunity Ventures, provided that the seller shall provide the prospective purchaser with a separate written cover sheet which is entitled in at least ten-point boldface capital letters: "DISCLOSURES REQUIRED BY GEORGIA LAW." Under this title shall appear the statement in at least ten-point type that:

"The State of Georgia has not reviewed and does not approve, recommend, endorse, or sponsor any business opportunity. The information contained in this disclosure has not been verified by the state. If you have any questions about this investment, see an attorney before you sign a contract or agreement."

Nothing except the title and required statement shall appear on the cover sheet.



§ 10-1-412. When bond or trust account required; escrow account required

(a) Any business opportunity seller or company which represents, in conjunction with any agreement which requires a total initial payment of an amount exceeding $500.00, that the seller or company will refund all or part of the price paid for the business opportunity or will repurchase any of the products, equipment, supplies, or chattels supplied by the seller or company if the purchaser is dissatisfied with the business opportunity and any multilevel distribution company must either have obtained a surety bond issued by a surety company authorized to do business in this state or have established a trust account with a licensed and insured bank or savings institution located in this state. For purposes of this subsection, deposits shall not be considered part of the price paid for the business opportunity. The amount of the bond or trust account shall be an amount not less than $75,000.00. The bond or trust account shall be in favor of the state for the benefit of any person who is damaged by any violation of this part or by the seller's or company's breach of the contract or agreement or of any obligation arising therefrom. Such person may bring an action against the bond or trust account to recover damages suffered; provided, however, that the aggregate liability of the surety or trustee shall be only for actual damages and in no event shall exceed the amount of the bond or trust account. A multilevel distribution company which requires an initial payment of less than $500.00 from each participant shall be exempt from the requirements of this Code section.

(b) In any sale of a business opportunity, the seller shall collect no more than 15 percent of the total purchase price, with the balance to be placed in an independent escrow account agreed upon by both parties. The balance in the escrow account shall be paid to the seller 60 days after the date the purchaser commences operation of the business or upon complete compliance with the terms of the contract, whichever happens first.



§ 10-1-413. Required disclosures; updating; form of notice

(a) Every multilevel distribution company intending to have participants in this state, with an agreement made in this state, or with its principal place of business in this state shall have readily available to any potential participants, prior to obtaining any participants in this state or elsewhere, a copy of the contract and of any material incorporated by reference into the contract to be used with participants. In every instance in which a multilevel distribution company solicits any initial payment in excess of $500.00, the multilevel distribution company shall also have readily available to the particular potential participant or participants, prior to signing the contract, a disclosure statement containing the following:

(1) The name and principal business address of the company; whether the company is doing business as a proprietorship, partnership, or corporation; the names under which the company has done, is doing, or intends to do business; and the name of any parent or affiliated company that will engage in business transactions with participants;

(2) The names, addresses, and titles of the company's officers, directors, and trustees;

(3) The length of time the company has:

(A) Been engaged in multilevel distribution; and

(B) Been engaged in multilevel distributions involving the types of products, equipment, supplies, or services currently offered to the purchaser; and

(4) A detailed description of the levels of distribution in the multilevel program, the manner in which participants will be compensated, and the extent or amount of any compensation.

(b) Every seller shall update the disclosures required by subsection (b) of Code Section 10-1-411 and by subsection (a) of Code Section 10-1-413 as often as any material change in the required information occurs, but not less than annually.

(c) Whenever a multilevel distribution company must provide the disclosure statement required by subsection (a) of this Code section, the multilevel distribution company, prior to obtaining any participant, shall provide that participant with an 8 1/2 inch by 11 inch document in at least ten-point type, which reads as follows:

"NOTICE REQUIRED BY STATE

LAW REGARDING DISCLOSURES

State law requires that a multilevel distribution company shall make

available certain disclosures regarding the company prior to obtaining

participants. This is your official notice that you have a right to

request to see these disclosures prior to entering into any agreement with

a multilevel distribution company. This will be the only notice you receive

regarding your rights to see these disclosures. If you waive these rights,

you are giving up an important consumer protection that the State of

Georgia has found you should be provided. If you wish to exercise these

rights, please indicate below that you want to see the disclosures before

agreeing to be a participant, then do not agree to become a participant

until the disclosures have been made available to you.

SIGN ONLY ONE OF THE FOLLOWING STATEMENTS:

I wish to see the disclosures required by law before I agree to become a

participant.

Date:

I do not wish to see the disclosures required by law; I understand that

I will not be seeing important information which might affect my decision

to participate in this multilevel distribution company.

Date: "

(d) Every multilevel distribution company shall maintain on file all of the statements as described in subsection (c) of this Code section for a period of two years from the date such statements are signed.

(e) Every seller shall include the following regarding each officer, director, principal, and owner in the disclosures required by subsection (b) of Code Section 10-1-411 and by subsection (a) of Code Section 10-1-413:

(1) Whether he or she has at any time during the previous seven fiscal years been convicted of a felony or pleaded nolo contendere to a felony charge if the felony involved fraud, including violation of any franchise law, unfair or deceptive acts or practices law, business opportunity law, multilevel distributing law, or pyramid law; embezzlement; fraudulent conversion; misappropriation of property; or restraint of trade;

(2) Whether he or she has at any time during the previous seven fiscal years been held liable in a civil action resulting in a final judgment or has settled out of court any civil action or is a party to any civil action involving fraud, including violation of any franchise law, unfair or deceptive acts or practices law, business opportunity law, multilevel distributing law, or pyramid law; embezzlement; fraudulent conversion; misappropriation of property; or restraint of trade;

(3) Whether he or she is currently subject to any state or federal agency or court injunctive or restrictive order or is a party to a proceeding currently pending in which such an order is sought relating to fraud, including violation of any franchise law, unfair or deceptive acts or practices law, business opportunity law, multilevel distributing law, or pyramid law; embezzlement; fraudulent conversion; misappropriation of property; or restraint of trade; and

(4) Whether he or she has at any time during the previous seven fiscal years filed in bankruptcy, been adjudged bankrupt, or been reorganized due to insolvency or has been a principal, director, executive officer, or partner of any other person that has so filed or was so adjudged or reorganized during or within one year after the period that such person held such position in such other person.

(f) The disclosures required under subsection (e) of this Code section shall include any of the following which are applicable:

(1) The identity and location of the court or agency;

(2) The date of conviction, judgment, or decision;

(3) The penalty imposed;

(4) The damages assessed;

(5) The terms of settlement or the terms of the order and the date, nature, and issuer of each such order or ruling; and

(6) The name and principal business address of any other person which filed, was adjudged, or was reorganized in bankruptcy.



§ 10-1-414. Prohibited acts by sellers

Sellers shall not:

(1) Represent that a business opportunity or multilevel program provides income or earning potential of any kind unless the seller has documented data to substantiate the claims of income or earning potential, which data shall be furnished to the Attorney General or his or her representatives upon request;

(2) Use the trademark, service mark, trade name, logotype, advertising, or other commercial symbol of any business which does not either control the ownership interest in the seller or accept responsibility for all representations made by the seller unless it is clear from the circumstances that the owner of the commercial symbol is not involved in the business opportunity or multilevel distribution company; or

(3) Make or authorize the making of any reference to its compliance with this part in any advertisement or other contract with purchasers or participants or in any manner represent, explicitly or implicitly, that the State of Georgia or any department, agency, officer, or employee has reviewed, approved, sanctioned, or endorsed a business opportunity or multilevel program.



§ 10-1-415. Contracts to be in writing; delivery of copy; required provisions; cancellation rights

(a) Every business opportunity or multilevel distribution contract shall be in writing, and a copy shall be given to the purchaser or participant at the time he or she signs the contract.

(b) Every contract or any material incorporated therein by reference shall include the following:

(1) The terms and conditions of payment, including but not limited to compensation paid to a participant by the company and any payments to be made by the participant to the company within the first six months of the agreement;

(2) A full and detailed description of the acts or services that the seller undertakes to perform for the purchaser or participant, including a specific description of the product or service being marketed;

(3) The seller's principal business address. For purposes of this paragraph, a post office box shall not be considered a principal place of business; and

(4) The approximate delivery date of any products, equipment, supplies, or services that the seller is to deliver to the purchaser or participant.

(c) In addition to the information required in subsection (b) of this Code section, every multilevel distribution contract, or an addendum thereto, shall contain the following:

(1) If training of any type is promised by the seller or company, a complete description of the training and the length of the training;

(2) If a bond is required under Code Section 10-1-412, the following statement, with all blanks properly filled:

"As required by Georgia law, the company has secured a bond or

established a trust account for your protection. This bond or trust

account can be identified as # in the name of ,

provided by the following bonding company or trust company: ,

which is located at the following address: in the City of

, State of .";

(3) A participant in a multilevel marketing plan has a right to cancel at any time, regardless of reason. If a participant will be under an obligation to make any payment after the agreement has been entered into, a statement in ten-point boldface type as follows must appear in the contract or an addendum thereto:

"A participant in this multilevel marketing plan has a right to cancel at any time, regardless of reason. Cancellation must be submitted in writing to the company at its principal business address."; and

(4) A description of any cancellation rights.

(d) Cancellation rights pursuant to paragraph (4) of subsection (c) of this Code section must, at a minimum, provide the following:

(1) If the participant has purchased products or paid for administrative services while the contract of participation was in effect, the seller shall repurchase all unencumbered products, sales aids, literature, and promotional items which are in a reasonably resalable or reusable condition and which were acquired by the participant from the seller; such repurchase shall be at a price not less than 90 percent of the original net cost to the participant of the goods being returned. For purposes of this paragraph, "original net cost" means the amount actually paid by the participant for the goods, less any consideration received by the participant for purchase of the goods which is attributable to the specific goods now being returned. Goods shall be deemed "resalable or reusable" if the goods are in an unused, commercially resalable condition at the time the goods are returned to the seller. Goods which are no longer marketed by a company shall be deemed "resalable or reusable" if the goods are in an unused, commercially resalable condition and are returned to the seller within one year from the date the company discontinued marketing the goods; provided, however, that goods which are no longer marketed by a multilevel distribution company shall not be deemed "resalable or reusable" if the goods are sold to participants as nonreturnable, discontinued, or seasonal items and the nonreturnable, discontinued, or seasonal nature of the goods was clearly disclosed to the participant seeking to return the goods prior to the purchase of the goods by the participant. Notwithstanding anything to the contrary contained in this paragraph, a multilevel distribution company may not assert that any more than 15 percent of its total yearly sales per calendar year to participants in dollars are from nonreturnable, discontinued, or seasonal items;

(2) The repayment of all administrative fees or consideration paid for other services shall be at not less than 90 percent of the costs to the participant of such fees or services and shall reflect all other administrative services that have not, at the time of termination, been provided to the participant; and

(3) The participant may be held responsible for all shipping expenses incurred in returning sales aids or products to the company but only if such responsibility of a canceling participant is disclosed in the written description of the cancellation rights.



§ 10-1-416. Appointment of Secretary of State as agent for service of process

(a) Each seller numbering among its participants or purchasers any resident of this state, which has agreements made in this state, or which has its principal place of business in this state, shall irrevocably appoint the Secretary of State of this state as its agent for service of process for any alleged violation of this part and shall pay a $10.00 filing fee. Compliance with this Code section shall not in and of itself subject any seller to the provisions or consequences of any other statute of this state.

(b) Any seller which numbers among its participants or purchasers any resident of this state, which has agreements made in this state, or which has its principal place of business in this state, and which fails to comply with subsection (a) of this Code section shall be deemed to have thereby irrevocably appointed the Secretary of State as its agent for service of process for any alleged violation of this part.

(c) Service shall be made by delivering to and leaving with the Secretary of State duplicate copies of such process, notice, or demand, together with an affidavit giving the last known post office address of such seller; and such service shall be sufficient if notice thereof and a copy of the process, notice, or demand are forwarded by registered mail or certified mail or statutory overnight delivery addressed to such seller at the address given in such affidavit.



§ 10-1-417. Purchaser and participant remedies; violations as unfair or deceptive acts; penalty

(a) If a business opportunity seller or multilevel distribution company uses any untrue or misleading statements; or fails to comply with Code Section 10-1-411; or fails to deliver the equipment, supplies, or products necessary to begin substantial operation within 45 days of the delivery date stated in the contract; or if the business opportunity seller or multilevel distribution company does not comply with the requirements of Code Sections 10-1-410 through 10-1-416, then, within one year of the date of the contract, upon written notice to the seller, the purchaser or participant may void the contract and shall be entitled to receive from the seller all sums paid to the seller. Upon receipt of such sums, the purchaser or participant shall make available to the seller at the purchaser's or participant's address or at the places at which they are located at the time notice is given, all products, equipment, or supplies received by the purchaser or participant. However, the purchaser or participant shall not be entitled to unjust enrichment by exercising the remedies provided for in this subsection.

(b) The violation of any provision of this part shall constitute an unfair or deceptive act or practice in the conduct of a consumer act or practice or consumer transactions under Part 2 of this article, the "Fair Business Practices Act of 1975," and shall authorize an affected participant or purchaser to seek the remedies provided for in Code Section 10-1-399 and in subsection (a) of Code Section 10-1-417.

(c) Nothing contained in this part shall be construed to limit, modify, or repeal any provisions of Chapter 5 of this title, the "Georgia Uniform Securities Act of 2008," including, but not limited to, the definition of the term "security" as contained in paragraph (31) of Code Section 10-5-2.

(d) Any person who fails to comply with this part shall be guilty of a misdemeanor of a high and aggravated nature. In addition thereto, if the violator is a corporation, each of its officers and directors may be subjected to a like penalty; and, if the violator is a sole proprietorship, the owner thereof may be subjected to a like penalty; and, if the violator is a partnership, each of the partners may be subjected to a like penalty, provided that no person shall be subjected to a like penalty if the person did not have actual knowledge of the acts violating this part.






Part 4 - False Advertising

§ 10-1-420. Advertising without intending to sell on stated terms; disclaimers as to availability

(a) No person, firm, or corporation shall offer for sale merchandise, commodities, or services by making, publishing, disseminating, circulating, or placing before the public within this state in a newspaper or other publication, or in the form of a book, notice, handbill, poster, sign, billboard, bill, circular, pamphlet, letter, photograph, motion picture, or by radio, loud-speaker, telephone, television, telegraph, or in any other way, or advertise merchandise, commodities, or services with intent, design, or purpose not to sell the merchandise, commodities, or services so advertised or offered for sale at the price or upon the terms stated therein or otherwise communicated, or with intent not to sell the merchandise, commodities, or services so advertised.

(b) Any disclaimer that merchandise, commodities, or services advertised for sale may not be available or that availability may be limited or any statement containing the conditions of a lease or rental agreement shall be in the same style as the advertisement and, if in written or printed form, such disclaimer and any asterisk or other symbol directing the attention of the reader to such disclaimer shall be not smaller than one-fifth of the type size used in the main body of the advertisement, provided that the minimum type size shall be not smaller than six-point type in Helvetica font.

(c) Any person, firm, or corporation violating this Code section shall be guilty of a misdemeanor.



§ 10-1-421. False or fraudulent statements in advertising prohibited; broadcaster or publisher acting in good faith excepted; penalties

(a) No person, firm, corporation, or association or any employee thereof, with intent directly or indirectly to dispose of real or personal property or to perform services, professional or otherwise, or to do anything of any nature whatsoever to induce the public to enter into any obligation relating thereto, shall make or disseminate or cause to be made or disseminated before the public in this state, in any newspaper or other publication, radio, television, or advertising device or by public outcry or proclamation or any other manner or means whatever, any statement concerning such real or personal property or services, professional or otherwise, or concerning any circumstances or matter of fact connected with the proposed performance or disposition thereof which is untrue or fraudulent and which is known or which by the exercise of reasonable care should be known to be untrue or fraudulent.

(b) Nothing in this Code section shall apply to any visual or sound broadcasting station or to any publisher or printer of a newspaper, magazine, or other form of printed advertising who broadcasts, telecasts, publishes, or prints such advertisement in good faith without knowledge of its false or fraudulent character.

(c) Whoever violates this Code section shall be fined not less than $200.00 nor more than $1,000.00 or imprisoned not more than 20 days, or both.



§ 10-1-422. Degree to be designated in advertisements using "Doctor" or "Dr."; penalty for violation

(a) (1) Each individual who uses the term "Doctor" or "Dr." in conjunction with his name in any letter, business card, advertisement, sign, public listing, display, or circular of any nature shall designate:

(A) The degree to which he is entitled by reason of his diploma of graduation from a school or other entity, professional or otherwise;

(B) The degree as honorary when an honorary acknowledgment has been made;

(C) "No degree" if he is not entitled to any such recognition.

(2) The designation required by this subsection shall not be necessary:

(A) If the term is a part of the person's legal name;

(B) In the case of the use in a corporate charter of the name of a professional association or professional corporation organized in this state as provided by law.

(b) Any person willfully violating, with intent to defraud, subsection (a) of this Code section shall be guilty of a misdemeanor.



§ 10-1-423. Enjoining prohibited advertising

Any person, firm, or corporation offering through advertising merchandise, commodities, or services for sale in violation of Code Section 10-1-420, 10-1-421, or 10-1-422 may be enjoined from such advertising by the superior court having jurisdiction, upon the suit of any person aggrieved or about to be aggrieved thereby.



§ 10-1-424. Misrepresenting nature of business

It shall be unlawful:

(1) For any person, firm, association, or corporation to misrepresent the true nature of its business by use of the words "manufacturer," "wholesaler," "retailer," or words of similar import; or

(2) For any person, firm, association, or corporation to represent itself as selling at wholesale or use the word "wholesale" in any form of sale or advertising,

unless such person, firm, association, or corporation is actually selling at wholesale those items advertised for the purpose of resale. For the purpose of this Code section the term "wholesale" means a sale made for the purpose of resale and not one made to the consuming purchaser.



§ 10-1-425. Misrepresenting ownership in advertising liquidation, auction, or going-out-of-business sale prohibited

It shall be unlawful for any person, firm, association, or corporation to misrepresent the true ownership of a business for the purpose of carrying on a liquidation sale, auction sale, or other sale which represents that the firm is going out of business; and any person, firm, association, or corporation which advertises in any manner whatever a liquidation sale, auction sale, or going-out-of-business sale shall clearly state the true name and permanent address of the actual owner or owners of such business in any and all such advertising.



§ 10-1-426. Penalty for violations of Code Sections 10-1-424 and 10-1-425; broadcasters and publishers acting in good faith excepted

Any person, firm, association, or corporation violating any of the provisions of Code Sections 10-1-424 and 10-1-425 shall be guilty of a misdemeanor. Nothing in Code Section 10-1-424 or 10-1-425 or this Code section shall apply to any visual or sound broadcasting station or to any publisher or printer of a newspaper, magazine, or other form of printed advertising who broadcasts, telecasts, publishes, or prints such advertisement in good faith without knowledge of its false or fraudulent character.



§ 10-1-427. False advertising of legal services; exemption for broadcasters or publishers acting in good faith; complaints; violation of cease and desist order.

(a) No person, firm, corporation, or association or any employee thereof, with intent directly or indirectly to perform legal services or to do anything of any nature whatsoever to induce the public to enter into any obligation relating thereto, shall make or disseminate or cause to be made or disseminated before the public in this state, in any newspaper or other publication, radio, television, or advertising device or by public outcry or proclamation or any other manner or means whatever, any statement concerning such legal services or concerning any circumstances or matter of fact connected with the proposed performance thereof which is untrue, fraudulent, deceptive, or misleading and which is known or which by the exercise of reasonable care should be known to be untrue, fraudulent, deceptive, or misleading.

(b) Nothing in this Code section shall apply to any visual or sound broadcasting station or to any publisher or printer of a newspaper, magazine, or other form of printed advertising who broadcasts, telecasts, publishes, or prints such advertisement in good faith without knowledge of its false, fraudulent, deceptive, or misleading character.

(c) The Attorney General is authorized and empowered, upon the receipt of a complaint or upon his or her own initiative, to investigate any advertising which might be in violation of subsection (a) of this Code section. If the Attorney General determines that any advertising is in violation of subsection (a) of this Code section, he or she is authorized and empowered, after providing the offender with reasonable notice and an opportunity for a hearing, to issue a public reprimand, to issue a cease and desist order against the offender, to report any such action to any board, agency, commission, association, or other entity governing or supervising the legal profession, and to publicize any such action in a medium or media likely to reach the recipients of the improper advertising. Any person against whom the Attorney General issues an adverse decision may, as his or her sole remedy in equity or at law, seek a restraining order against such adverse decision in the superior court.

(d) Any person who violates a cease and desist order issued pursuant to subsection (c) of this Code section shall be guilty of a misdemeanor in the county in which such person resides. Nothing in this subsection shall prohibit any board, agency, commission, association, or other entity governing or supervising the legal profession from taking any lawful action against such person as a result of such improper practices. Each publication of an advertisement in violation of any such cease and desist order shall constitute a separate offense.






Part 5 - Limited Edition Art Reproductions

§ 10-1-430. Definitions

As used in this part, the term:

(1) "Art dealer" means a person who is in the business of dealing exclusively or nonexclusively in fine art multiples, a person who by his occupation holds himself out as having knowledge or skill peculiar to fine art multiples or persons to whom that knowledge or skill may be attributed by his employment of an agent or other intermediary who by his occupation holds himself out as having that knowledge or skill, or an auctioneer who sells fine art multiples at public auction. The term shall not include consignors or principals of auctioneers unless such consignors or principals are otherwise specifically defined as art dealers by this paragraph.

(2) "Artist" means the person who created the image which is contained in or constitutes the master or who conceived of and approved the image which is contained in or constitutes the master.

(3) "Fine art multiple" or "multiple" means any print, positive or negative photograph, or similar art object produced in more than one copy. The term includes pages or sheets taken from books or magazines but shall not include books or magazines.

(4) "Limited edition" means fine art multiples produced from a master all of which are the same image and which bear numbers or other markings to denote the limited production thereof to a stated maximum number of multiples or which are otherwise held out as limited to a maximum number of multiples.

(5) "Master" means a printing plate, stone, block, screen, photographic negative, or other device which contains an image and is used to produce fine art objects in multiples.

(6) "Person" means an individual, partnership, corporation, association, or other entity.

(7) "Print" means a multiple produced by, but not limited to, engraving, etching, woodcutting, lithography, and serigraphy and a multiple produced or developed from photographic negatives.

(8) "Proofs" means multiples which are the same as and which are produced in a limited edition from the same master as the multiples but which, whether so designated or not, are set aside from and are in addition to the limited edition to which they relate.

(9) "Signed" means autographed by the artist's own hand, and not by mechanical means of reproduction, after the multiple is produced.

(10) "Written instrument" means a written or printed agreement, bill of sale, invoice, certificate of authenticity, catalogue, note, memorandum, or label describing a multiple which is to be sold, exchanged, or consigned by an art dealer.



§ 10-1-431. Advertising and sale of multiples

(a) An art dealer shall not sell or consign a multiple in, into, or out of this state unless a written instrument is furnished to the purchaser or consignee prior to the sale or consignment which sets forth as to each multiple the descriptive information required by Code Section 10-1-432. If a prospective purchaser so requests, the information shall be transmitted to him prior to the payment or placing of an order for a multiple. If payment is made by a purchaser prior to delivery of such a multiple, this information shall be supplied at the time of or prior to delivery. With respect to auctions, this information may be furnished in catalogues or other written materials which are made readily available for consultation and purchase prior to sale, provided that a bill of sale, receipt, or invoice describing the transaction is then provided which makes reference to the catalogue and lot number in which this information is supplied. Information supplied pursuant to this subsection shall be clearly, specifically, and distinctly addressed to each of the items listed in Code Section 10-1-432 unless the required data is not applicable. This Code section is applicable to transactions by and between art dealers and others considered to be art dealers for the purposes of this part.

(b) (1) An art dealer shall not cause a catalogue, prospectus, flyer, or other written material or advertisement to be distributed in, into, or from this state which solicits a direct sale, by inviting transmittal of payment for a specific multiple, unless it clearly sets forth, in close physical proximity to the place in such material where the multiple is described, the descriptive information required by Code Section 10-1-432. In lieu of this required information, the written material or advertising may set forth the material contained in the following quoted passage, or the passage itself, if the art dealer then supplies the required information prior to or with delivery of the multiple. The nonobservance of the terms within the following passage shall constitute a violation of this part:

"Georgia law provides for disclosure in writing of information concerning certain fine prints and photographs prior to effecting a sale of them. This law requires disclosure of such matters as the identity of the artist, the artist's signature, the medium, whether the multiple is a reproduction, the time when the multiple was produced, use of the plate which produced the multiple, and the number of multiples in a 'limited edition.' If a prospective purchaser so requests, the information shall be transmitted to him prior to payment or the placing of an order for a multiple. If payment is made by a purchaser prior to delivery of the multiple, this information will be supplied at the time of or prior to delivery, in which case the purchaser is entitled to a refund if, for reasons related to matter contained in such information, he returns the multiple in the condition in which received within 30 days of receiving it. In addition, if after payment and delivery, it is ascertained that the information provided is incorrect, the purchaser may be entitled to certain remedies, including refund upon return of the multiple in the condition in which received."

(2) This requirement is not applicable to general written material or advertising which does not constitute an offer to effect a specific sale.

(c) In each place of business in the state where an art dealer is regularly engaged in sales of multiples, the art dealer shall post in a conspicuous place, a sign which, in a legible format, contains the information included in the following passage:

"Georgia law provides for the disclosure in writing of certain information concerning prints and photographs. This information is available to you, and you may request to receive it prior to purchase."

(d) If an art dealer offering multiples by means of a catalogue, prospectus, flyer, or other written material or advertisement distributed in, into, or from this state disclaims knowledge as to any relevant detail referred to in Code Section 10-1-432, he shall so state specifically and categorically with regard to each such detail to the end that the purchaser shall be able to judge the degree of uniqueness or scarcity of each multiple contained in the edition so offered. Describing the edition as an edition of "reproductions" eliminates the need to furnish further informational details unless the edition was allegedly published in a signed, numbered, or limited edition, or any combination thereof, in which case all of the informational details are required to be furnished.

(e) Whenever an artist sells or consigns a multiple of his own creation or conception, the artist shall disclose the information required by Code Section 10-1-432, but an artist shall not otherwise be regarded as an art dealer.



§ 10-1-432. Descriptive information

(a) Except as provided in subsections (c), (d), and (e) of this Code section, the following information shall be provided as required by Code Section 10-1-431:

(1) The name of the artist;

(2) If the artist's name appears on the multiple, a statement whether the multiple was signed by the artist; or if the multiple was not signed by the artist, a statement of the source of the artist's name on the multiple, such as whether the artist placed his signature on the multiple or on the master, whether his name was stamped or estate stamped on the multiple or on the master, or was from some other source or in some other manner placed on the multiple or on the master;

(3) A description of the medium or process, and where pertinent to photographic processes, the material used in producing the multiple, such as whether the multiple was produced through the etching, engraving, lithographic, serigraphic, or a particular method or material used in photographic developing processes. If an established term, in accordance with the usage of the trade, cannot be employed accurately to describe the medium or process, a brief, clear description shall be made;

(4) If the multiple or the image on or in the master constitutes a photomechanical or photographic type of reproduction of an image produced in a different medium, for a purpose other than the creation of the multiple being described, a statement of this information and the respective mediums;

(5) If paragraph (4) of this subsection is applicable, and the multiple is not signed, a statement whether the artist authorized or approved in writing the multiple or the edition of which the multiple being described is one;

(6) If the purported artist was deceased at the time the master was made which produced the multiple, this shall be stated;

(7) If the multiple is a "posthumous" multiple, that is, if the master was created during the life of the artist but the multiple was produced after the artist's death, this shall be stated;

(8) If the multiple was made from a master which produced a prior limited edition, or from a master which constitutes or was made from a reproduction of a prior multiple or the master which produced the prior limited edition, this shall be stated as shall the total number of multiples, including proofs, of all other editions produced from that master;

(9) As to multiples produced after 1949, the year or approximate year the multiple was produced shall be stated. As to multiples produced prior to 1950, state the year, approximate year, or period when the master was made which produced the multiple and when the particular multiple being described was produced. The requirements of this paragraph shall be satisfied when the year stated is approximately accurate;

(10) Whether the edition is being offered as a limited edition, and if so the authorized maximum number of signed or numbered impressions, or both, in the edition; the authorized maximum number of unsigned or unnumbered impressions, or both, in the edition; the authorized maximum number of artist's, publisher's, or other proofs, if any, outside of the regular edition; and the total size of the edition; and

(11) Whether or not the master has been destroyed, effaced, altered, defaced, or canceled after the current edition.

(b) If the multiple is part of a limited edition and was printed after July 1, 1986, the statement of the size of the limited edition, as stated pursuant to paragraph (10) of subsection (a) of this Code section, shall also constitute an express warranty that no additional multiples of the same image, including proofs, have been produced in this or in any other limited edition.

(c) If the multiple was produced in the period from 1950 to July 1, 1986, the information required to be supplied need not include the information required by paragraphs (5) and (8) of subsection (a) of this Code section.

(d) If the multiple was produced in the period from 1900 to 1949, the information required to be supplied need only consist of the information required by paragraphs (1), (2), (3), and (9) of subsection (a) of this Code section.

(e) If the multiple was produced before the year 1900, the information to be supplied need only consist of the information required by paragraphs (1), (3), and (9) of subsection (a) of this Code section.



§ 10-1-433. Warranties

(a) (1) Except as provided in paragraph (2) of this subsection, whenever an art dealer furnishes information as required by Code Section 10-1-432, such information shall be a part of the basis of the bargain and shall create express warranties as to the information provided. Such warranties shall not be negated or limited because the art dealer in the written instrument did not use formal words such as "warrant" or "guarantee" or because the art dealer did not have a specific intention or authorization to make a warranty or because any required statement is or purports to be the art dealer's opinion. The existence of a basis in fact for information warranted by virtue of this subsection shall not be a defense in an action to enforce such warranty.

(2) With respect to photographic multiples produced prior to 1950 and other multiples produced prior to 1900, the information required by paragraph (3) of subsection (a) of Code Section 10-1-432 shall be deemed to be correct if a reasonable basis in fact exists for the information provided.

(b) When information is not supplied, this shall constitute the express warrant that such information is not required to be disclosed.

(c) Whenever an art dealer disclaims knowledge as to a particular item about which information is required, such disclaimer shall be ineffective unless clearly, specifically, and categorically stated as to the particular item and contained in the physical context of other language setting forth the required information as to a specific multiple.



§ 10-1-434. Remedies not exclusive

(a) The rights, liabilities, and remedies created by this part shall be construed to be in addition to and not in substitution, exclusion, or displacement of other rights, liabilities, and remedies provided by law.

(b) Whenever an artist sells or consigns a multiple of his own creation, the artist shall incur the obligations prescribed by this part for an art dealer.

(c) An artist or merchant who consigns a multiple to an art dealer for the purpose of effecting a sale of the multiple shall have no liability to a purchaser under this part if such consignor, as to the consignee, has complied with the provisions of this part.

(d) When an art dealer has agreed to sell a multiple on behalf of a consignor who is not an art dealer or when an artist has not consigned a multiple to an art dealer, but the art dealer has agreed to act as the agent for an artist for the purpose of supplying the information required by this part, such art dealer shall incur the liabilities of other art dealers prescribed by this part as to a purchaser.

(e) When an art dealer is liable to a purchaser pursuant to the provisions of this part, as a result of providing information in the situations referred to in this Code section, as well as when such an art dealer purchased such a multiple from another art dealer, if the art dealer can establish that his liability results from incorrect information which was provided by the consignor, artist, or art dealer to him in writing, and the art dealer who is liable in good faith relied on such information, the consignor, artist, or art dealer shall similarly incur such liabilities as to the purchaser and such art dealer.



§ 10-1-435. Civil remedies for violations

(a) An art dealer, including a dealer consignee, who offers or sells a multiple in, into, or from this state without providing the information required in Code Sections 10-1-431 and 10-1-432 or who provides information which is mistaken, erroneous, or untrue, except for harmless errors such as typographical errors, shall be liable to the purchaser of the multiple. The art dealer's liability shall consist of the consideration paid by the purchaser for the multiple, with interest at the legal rate thereon, upon the return of the multiple in the condition in which received by the purchaser.

(b) In any case in which an art dealer, including a dealer consignee, willfully offers or sells a multiple in violation of this part, the person purchasing such multiple may recover from the art dealer, including a dealer consignee, who offers or sells such multiple an amount equal to three times the amount required under subsection (a) of this Code section.

(c) No action shall be maintained to enforce any liability under this Code section unless brought within one year after discovery of the violation upon which it is based and in no event more than three years after the multiple was sold.

(d) In any action to enforce any provision of this part, the court may allow the prevailing purchaser the costs of the action together with reasonable attorneys' and expert witnesses' fees. In the event, however, the court determines that an action to enforce was brought in bad faith, it may allow such expenses to the seller as it deems appropriate.

(e) These remedies shall not bar or be deemed inconsistent with a claim for damages or with the exercise of additional remedies otherwise available to the purchaser.

(f) In any proceeding in which an art dealer relies upon a disclaimer of knowledge as to any relevant information set forth in Code Section 10-1-432 for any time period, such disclaimer shall be effective unless the claimant is able to establish that the art dealer failed to make reasonable inquiries, according to the custom and usage of the trade, to ascertain the relevant information or that such relevant information would have been ascertained as a result of such reasonable inquiries.



§ 10-1-436. Civil penalties; injunctions

(a) Whenever the Attorney General or any district attorney has reason to believe that any person is violating any provision of this part, he may bring an action against such person to restrain or enjoin continued violations. With the exception of consent judgments entered before any testimony is taken, a final judgment under this Code section is admissible as prima-facie evidence of such specific findings of fact as may be made by the court which enters the judgment in subsequent proceedings by or against the same person or his successors or assigns.

(b) Any person who violates any provision of this part may be liable for a civil penalty not to exceed $500.00 for each violation. Such penalty may be assessed and recovered in a civil action brought by the Attorney General or any district attorney.



§ 10-1-437. Exemptions

(a) This part shall not apply to any fine art multiple when offered for sale or sold at wholesale or retail for $100.00 or less, exclusive of any frame.

(b) Any charitable organization which conducts a sale or auction of fine art multiples shall be exempt from the disclosure requirements of this part if it posts in a conspicuous place, at the site of the sale or auction, a disclaimer of any knowledge of the information specified in Code Section 10-1-432 and includes such a disclaimer in a catalogue, if any, distributed by the organization with respect to the sale or auction of fine art multiples. If a charitable organization uses or employs an art dealer to conduct a sale or auction of fine art multiples, the art dealer shall be subject to all disclosure requirements otherwise required of an art dealer under this part.






Part 6 - Disaster Related Violations

§ 10-1-438. Definitions; disaster related violations of Part 1, 2, or 4 of this article; civil penalties; cause of action for damages and attorney's fees

(a) As used in this part, the term:

(1) "Attorney General" means the Attorney General or his or her designee.

(2) "Disaster related violation" means any violation of Part 1, 2, or 4 of this article, which violation involves:

(A) The sale or offer for sale of supplies for use in the salvage, repair, or rebuilding of a structure damaged as a result of a natural disaster; or

(B) The performance of or offer to perform services for the salvage, repair, or rebuilding of a structure damaged as a result of a natural disaster.

(3) "Natural disaster" means any natural disaster for which a state of emergency is proclaimed by the Governor.

(b) Whenever the Attorney General or any court is imposing a penalty for any violations of Part 1, 2, or 4 of this article and the violation is a disaster related violation, in addition to any other applicable penalty there may be imposed an additional civil penalty not to exceed $10,000.00 for each transaction.

(c) Any person who suffers damage or injury as a result of a disaster related violation shall have a cause of action to recover actual damages, punitive damages, if appropriate, and reasonable attorney's fees. Amounts recovered in such an action shall have priority over a civil penalty imposed under this Code section.









Article 16 - Trademarks, Service Marks, and Trade Names

Part 1 - Registration and Use of Trademarks and Service Marks

§ 10-1-440. Definitions; when trademark or service mark used in state

(a) As used in this part, the term:

(1) "Applicant" means the person filing an application for registration of a trademark or service mark under this part and the legal representatives, successors, or assigns of the person filing an application for registration of a trademark or service mark under this part.

(2) "Person" means any individual, firm, partnership, corporation, association, union, or other organization.

(3) "Registrant" means the person to whom the registration of a trademark or service mark under this part is issued and the legal representatives, successors, or assigns of the person to whom the registration of a trademark or service mark under this part is issued.

(4) "Service mark" means any word, name, symbol, or device or any combination thereof adopted and used by a person to identify the services of one person and to distinguish them from the services of others.

(5) "Trademark" means any word, name, symbol, or device or any combination thereof adopted and used by a person to identify goods made or sold by him and to distinguish them from goods made or sold by others.

(b) For the purposes of this part, a trademark shall be deemed to be "used" in this state when it is placed in any manner on the goods or their containers or on the tags or labels affixed thereto and such goods are sold or otherwise distributed in this state.

(c) For the purposes of this part, a service mark shall be deemed to be "used" in this state when it is used to identify the services of one person and to distinguish them from the services of others and such services are sold or otherwise rendered in this state.



§ 10-1-441. Registration of marks -- When marks ineligible

A trademark or service mark shall be entitled to registration unless it:

(1) Consists of or comprises immoral, deceptive, or scandalous matter; or

(2) Consists of or comprises matter which may disparage or falsely suggest a connection with persons, living or dead, institutions, beliefs, or national symbols or bring them into contempt or disrepute; or

(3) Consists of or comprises the flag or coat of arms or other insignia of the United States or of any state, county, or municipality or of any foreign nation or any simulation thereof, except that a county, municipality, or board of education shall be entitled to have registered its own service mark for use by that county, municipality, or board of education; or

(4) Consists of or comprises the name, signature, or portrait of any living individual, except with his or her written consent; or

(5) Consists of a mark which:

(A) When applied to the goods or services of the applicant, is merely descriptive or deceptively misdescriptive of them; or

(B) When applied to the goods or services of the applicant, is primarily geographically descriptive or deceptively misdescriptive of them; or

(C) Is primarily merely a surname; or

(6) Consists of or comprises a trademark or service mark which so resembles a trademark or service mark registered in this state or a trademark or service mark or trade name previously used in this state by another and not abandoned as to be likely, when applied to the goods or services of the applicant, to cause confusion or mistake or to deceive; or

(7) Consists of or comprises a trademark or service mark which so resembles a trademark or service mark registered in the United States Patent Office by another and not abandoned as to be likely, when applied to the goods or services of the applicant, to cause confusion or mistake or to deceive;

provided, however, that, should the applicant prove that the applicant is the owner of a concurrent registration in the United States Patent Office of a trademark or service mark covering an area including this state, the applicant may register such trademark or service mark under this part.



§ 10-1-442. Registration of marks -- Application; fee

(a) Subject to the limitations set forth in this part, any person who adopts and uses a trademark or service mark in this state may file in the office of the Secretary of State, on a form to be furnished by the Secretary of State, an application for registration of such trademark or service mark setting forth, but not limited to:

(1) The name and business address of the person applying for such registration and, if a corporation, the state of incorporation;

(2) A description of the goods or services in connection with which the mark is used and the mode or manner in which the mark is used in connection with such goods or services and the class in which such goods or services fall; and

(3) The date when the trademark or service mark was first used anywhere, as well as the date when it was first used in this state by the applicant or his predecessor in business.

(b) The application shall be signed and verified by the applicant and shall be accompanied by a specimen or facsimile of such trademark or service mark in triplicate and a filing fee of $15.00, payable to the Secretary of State.



§ 10-1-443. Registration of marks -- Classes of goods and services for purposes of registration; application limited to one class

(a) The following general classes of goods are established for convenience of administration of this part, but not to limit or extend the applicant's or registrant's rights; and a single application for registration of a trademark may include any or all goods upon which the trademark is actually being used comprised in a single class; but in no event shall a single application include goods upon which the trademark is being used which fall within different classes of goods. The classes are as follows:

(1) Raw or partly prepared materials;

(2) Receptacles;

(3) Baggage, animal equipments, portfolios, and pocketbooks;

(4) Abrasives and polishing materials;

(5) Adhesives;

(6) Chemicals and chemical compositions;

(7) Cordage;

(8) Smokers' articles, not including tobacco products;

(9) Explosives, firearms, equipments, and projectiles;

(10) Fertilizers;

(11) Inks and inking materials;

(12) Construction materials;

(13) Hardware and plumbing and steamfitting supplies;

(14) Metals and metal castings and forgings;

(15) Oils and greases;

(16) Paints and painters' materials;

(17) Tobacco products;

(18) Medicines and pharmaceutical preparations;

(19) Vehicles;

(20) Linoleum and oiled cloth;

(21) Electrical apparatus, machines, and supplies;

(22) Games, toys, and sporting goods;

(23) Cutlery, machinery, and tools, and parts thereof;

(24) Laundry appliances and machines;

(25) Locks and safes;

(26) Measuring and scientific appliances;

(27) Horological instruments;

(28) Jewelry and precious metal ware;

(29) Brooms, brushes, and dusters;

(30) Crockery, earthenware, and porcelain;

(31) Filters and refrigerators;

(32) Furniture and upholstery;

(33) Glassware;

(34) Heating, lighting, and ventilating apparatus;

(35) Belting, hose, machinery packing, and nonmetallic tires;

(36) Musical instruments and supplies;

(37) Paper and stationery;

(38) Prints and publications;

(39) Clothing;

(40) Fancy goods, furnishings, and notions;

(41) Canes, parasols, and umbrellas;

(42) Knitted, netted, and textile fabrics and substitutes therefor;

(43) Thread and yarn;

(44) Dental, medical, and surgical appliances;

(45) Soft drinks and carbonated waters;

(46) Foods and ingredients of foods;

(47) Wines;

(48) Malt beverages and liquors;

(49) Distilled alcoholic liquors;

(50) Merchandise not otherwise classified;

(51) Cosmetics and toilet preparations;

(52) Detergents and soaps.

(b) The following general classes of services are established for convenience of administration of this part, but not to limit or extend the applicant's or registrant's rights; and a single application for registration of a service mark may include any or all services in connection with which the service mark is actually being used comprised in a single class; but in no event shall a single application include services in connection with which the service mark is being used which fall within different classes of services. The classes are as follows:

(1) Miscellaneous;

(2) Advertising and business;

(3) Insurance and financial;

(4) Construction and repair;

(5) Communication;

(6) Transportation and storage;

(7) Material treatment;

(8) Education and entertainment.



§ 10-1-444. Registration of marks

Upon compliance by the applicant with the requirements of this part, the Secretary of State shall cause a certificate of registration to be issued and delivered to the applicant. The certificate of registration shall be issued under the signature of the Secretary of State and the seal of the state and it shall show the name and business address and, if a corporation, the state of incorporation, of the person claiming ownership of the trademark or service mark; the date claimed for the first use of the trademark or service mark anywhere and the date claimed for the first use of the trademark or service mark in this state; the class of goods or services and a description of the goods or services on which the trademark or service mark is used; a reproduction of the trademark or service mark; the registration date; and the term of the registration.



§ 10-1-445. Registration of marks -- Duration; renewal; fee

(a) Registration of a trademark or service mark under this part shall be effective for a term of ten years from the date of registration; and, upon application filed within six months prior to the expiration of such term on a form to be furnished by the Secretary of State, the registration may be renewed for a like term. A renewal fee of $15.00, payable to the Secretary of State, shall accompany the application for renewal of the registration.

(b) A trademark or service mark registration may be renewed for successive periods of ten years in like manner.

(c) The Secretary of State shall notify registrants of trademarks or service marks under this part of the necessity of renewal within the year next preceding the expiration of the ten years from the date of registration by writing to the last known address of the registrants.



§ 10-1-446. Assignment of mark and registration; recordation; fee; new certificate

Any trademark or service mark and its registration under this part shall be assignable with the good will of the business in which the trademark or service mark is used or with that part of the good will of the business connected with the use of and symbolized by the trademark or service mark. Assignment shall be by instruments in writing duly executed and may be recorded with the Secretary of State upon the payment of a fee of $15.00, payable to the Secretary of State, who, upon recording of the assignment, shall issue in the name of the assignee a new certificate for the remainder of the term of the registration or of the last renewal thereof. An assignment of any registration under this part shall be ineffective as against a subsequent purchaser for value without notice unless it is recorded with the Secretary of State prior to the subsequent purchase.



§ 10-1-447. Record of registrations and renewals to be kept by Secretary of State

The Secretary of State shall keep for public examination a record of all trademarks or service marks registered or renewed under this part.



§ 10-1-448. Cancellation of registrations

(a) The Secretary of State shall cancel from the register:

(1) Any registration concerning which the Secretary of State shall receive a voluntary request for cancellation thereof from the registrant or the assignee of record;

(2) All registrations granted under this part and not renewed in accordance with the provisions of this part;

(3) Any registration concerning which a court of competent jurisdiction shall find that:

(A) The registered trademark or service mark has been abandoned;

(B) The registrant is not the owner of the trademark or service mark;

(C) The registration was granted improperly;

(D) The registration was obtained fraudulently; or

(E) The registered trademark or service mark is so similar to a trademark or service mark registered by another person in the United States Patent Office prior to the date of the filing of the application for registration by the registrant under this part, and not abandoned, as to be likely to cause confusion or mistake or to deceive; provided, however, that, should the registrant prove he is the owner of a concurrent registration of his trademark or service mark in the United States Patent Office covering an area including this state, the registration under this part shall not be canceled; or

(4) Any registration which a court of competent jurisdiction shall order canceled.

(b) A fee of $15.00, payable to the Secretary of State, shall accompany any voluntary request for cancellation.



§ 10-1-449. Damages for fraud or false representation in registering mark

Any person who shall for himself or on behalf of any person procure the filing or registration of any trademark or service mark in the office of the Secretary of State under the provisions of this part, by knowingly making any false or fraudulent representation or declaration, verbally or in writing, or by any other fraudulent means, shall be liable to pay all damages sustained in consequence of such filing or registration, to be recovered by or on behalf of the party injured thereby in any court of competent jurisdiction.



§ 10-1-450. Civil action for infringement of registered mark

Subject to Code Section 10-1-452, any person who shall:

(1) Use, without the consent of the registrant, any reproduction, counterfeit, copy, or colorable imitation of a trademark or service mark registered under this part in connection with the sale, offering for sale, or advertising of any goods or services on or in connection with which such use is likely to cause confusion or mistake or to deceive as to the source of origin of such goods or services; or

(2) Reproduce, counterfeit, copy, or colorably imitate any such trademark or service mark and apply such reproduction, counterfeit, copy, or colorable imitation to labels, signs, prints, packages, wrappers, receptacles, or advertisements intended to be used upon or in connection with the sale or other distribution in this state of such goods or services;

shall be liable to a civil action by the owner of such registered trademark or service mark for liquidated damages in the amount of $10,000.00, if such act has been committed with knowledge that the trademark or service mark has been registered under this part and such act has been committed without previously obtaining the consent of the owner thereof, and for any or all of the remedies provided in subsection (a) of Code Section 10-1-451, except that actual damages shall not be recoverable when liquidated damages are sought, and except that under paragraph (2) of this Code section the registrant shall not be entitled to recover profits or damages unless the acts have been committed with knowledge that such trademark or service mark is intended to be used to cause confusion or mistake or to deceive.



§ 10-1-451. Injunctions against infringement; recovery of profits and damages; destruction or disposal of counterfeit trademarks; seizure

(a) Any owner of a trademark or service mark registered under this part may proceed by action to enjoin the manufacture, use, display, or sale of any counterfeits or imitations thereof; and any court of competent jurisdiction may grant injunctions to restrain such manufacture, use, display, or sale as may be by the court deemed just and reasonable and may require the defendants to pay to such owner all profits derived from such wrongful manufacture, use, display, or sale, and all damages suffered by reason of such wrongful manufacture, use, display, or sale, or both profits and damages. The enumeration of any right or remedy in this part shall not affect a registrant's right to prosecute under any penal law of this state.

(b) Every person, association, or union of working men adopting and using a trademark, trade name, label, or form of advertisement may proceed by action; and all courts having jurisdiction thereof shall grant injunctions to enjoin subsequent use by another of the same or any similar trademark, trade name, label, or form of advertisement if there exists a likelihood of injury to business reputation or of dilution of the distinctive quality of the trademark, trade name, label, or form of advertisement of the prior user, notwithstanding the absence of competition between the parties or of confusion as to the source of goods or services, except that this Code section shall not deprive any party of any vested lawful rights acquired prior to March 4, 1955.

(c) If, in any action brought under this Code section, the court determines that a trademark or service mark is counterfeit, the court may order the destruction of all such trademarks or service marks and all goods, articles, or other matter bearing the trademarks or service marks, which are in the possession or control of the court or any party to the action; or, after obliteration of the counterfeit trademark or service mark, the court may order the disposal of any of those materials to the State of Georgia, a civil claimant, an eleemosynary institution, or any appropriate private person other than the person from whom the materials were obtained.

(d) (1) The court, upon motion or upon ex parte application by a plaintiff in an action to enjoin the manufacture, use, display, or sale of counterfeits, may order seizure of the counterfeit goods from persons manufacturing, displaying for sale, or selling the goods, upon a showing of good cause and a probability of success on the merits and upon the posting of bond. The amount of the bond shall be set in accordance with the probable recovery of damages and costs under subsection (e) of this Code section if it were ultimately determined that the goods seized were not counterfeit. If it appears from an ex parte application that there is good reason for proceeding without notification to the defendant, the court may, for good cause shown, waive the requirement of notice for the ex parte proceeding. The order of seizure shall be served at the time of seizure upon any person from whom seizure is effected. The order shall specifically set forth:

(A) The date or dates on which the seizure is ordered to take place;

(B) A description of the counterfeit goods to be seized;

(C) The identity of the persons or class of persons to effect seizure;

(D) A description of the location or locations at which seizure is to occur; and

(E) A hearing date not more than ten court days after the last date on which seizure is ordered at which any person from whom goods are seized may appear and seek release of the seized goods.

(2) The order shall include a statement advising the person from whom the goods are seized that bond has been filed, informing the person of the right to object to the bond on the grounds that the surety or the amount of the bond is insufficient, and advising the person from whom the goods are seized that such objection to the bond shall be made within 30 days after the date of seizure.

(e) (1) Any person who causes seizure of goods which are not counterfeits shall be liable in an amount equal to the following:

(A) Any damages proximately caused to any person having a financial interest in the seized goods by the seizure of goods which are not counterfeit;

(B) Costs incurred in defending against seizure of noncounterfeit goods; and

(C) Upon a showing that the person causing the seizure to occur acted in bad faith, expenses, including reasonable attorneys' fees expended in defending against the seizure of any noncounterfeit or noninfringing goods.

(2) A person seeking a recovery pursuant to this subsection may join any surety on a bond posted pursuant to subsection (d) of this Code section, and any judgment of liability shall bind the person liable and the surety jointly and severally, but the liability of the surety shall be limited to the amount of the bond.

(3) Any person entitled to seek recovery under this subsection may, within 30 days after the date of seizure, object to the bond on the grounds that the surety or the amount of bond is insufficient.



§ 10-1-452. Common-law rights in marks not affected

Nothing in this part shall adversely affect the rights or the enforcement of rights in trademarks or service marks acquired in good faith at any time at common law.



§ 10-1-453. Unauthorized and deceitful use of name or seal a misdemeanor

Any firm, person, corporation, or association who shall use the name or seal of any other person, firm, corporation, or association, in and about the sale of goods or otherwise, not being authorized to use the same, knowing that such use is unauthorized, with intent to deceive the public in the sale of goods, shall be guilty of a misdemeanor.



§ 10-1-454. Forged or counterfeited trademarks, service marks, or copyrighted or registered designs; unauthorized reproductions

(a) As used in this Code section, the term "forged or counterfeited trademark, service mark, or copyrighted or registered design" means any mark or design which is identical to, substantially indistinguishable from, or an imitation of a trademark, service mark, or copyrighted or registered design which is registered for those types of goods or services with the Secretary of State pursuant to this part or registered on the Principal Register of the United States Patent and Trademark Office or registered under the laws of any other state or protected by the federal Amateur Sports Act of 1978, 36 U.S.C. Section 380, whether or not the offender knew such mark or design was so registered or protected, if the use of such trademark, service mark, or copyrighted or registered design has not been authorized by the owner thereof. The unregistered symbols, emblems, trademarks, insignias, and words covered by the federal Amateur Sports Act of 1978, 36 U.S.C. Section 380, shall be afforded protection under the trademark law in the same manner as registered trademarks, service marks, and copyrighted or registered designs.

(b) Any person who knowingly and willfully forges or counterfeits any trademark, service mark, or copyrighted or registered design, without the consent of the owner of such trademark, service mark, or copyrighted or registered design, or who knowingly possesses any tool, machine, device, or other reproduction instrument or material with the intent to reproduce any forged or counterfeited trademark, service mark, or copyrighted or registered design shall be guilty of the offense of trademark, service mark, or copyrighted or registered design counterfeiting and, upon conviction, shall be punished as follows:

(1) If the goods or services to which the forged or counterfeit trademarks, service marks, or copyrighted or registered designs are attached or affixed, or in connection with which they are used, or to which the offender intended they be attached or affixed, or in connection with which the offender intended they be used, have, in the aggregate, a retail sale value of $100,000.00 or more, such person shall be guilty of a felony and, upon conviction, shall be punished by imprisonment for not less than five nor more than 20 years and by a fine not to exceed $200,000.00 or twice the retail sale value of the goods or services, whichever is greater;

(2) If the goods or services to which the forged or counterfeit trademarks, service marks, or copyrighted or registered designs are attached or affixed, or in connection with which they are used, or to which the offender intended they be attached or affixed, or in connection with which the offender intended they be used, have, in the aggregate, a retail sale value of $10,000.00 or more but less than $100,000.00, such person shall be guilty of a felony and, upon conviction, shall be punished by imprisonment for not less than two nor more than ten years and by a fine not to exceed $20,000.00 or twice the retail sale value of the goods or services, whichever is greater;

(3) If the goods or services to which the forged or counterfeit trademarks, service marks, or copyrighted or registered designs are attached or affixed, or in connection with which they are used, or to which the offender intended they be attached or affixed, or in connection with which the offender intended they be used, have, in the aggregate, a retail sale value of less than $10,000.00, such person shall be guilty of a misdemeanor of a high and aggravated nature; or

(4) If a person who violates this subsection previously has been convicted of another violation of this subsection, such person shall be guilty of a felony and, upon conviction of the second or subsequent such violation, shall be punished by imprisonment for not less than ten nor more than 20 years and by a fine not to exceed $200,000.00 or twice the retail sale value of the goods or services, whichever is greater.

(c) Any person who sells or resells or offers for sale or resale or who purchases and keeps or has in his or her possession with the intent to sell or resell any goods he or she knows or should have known bear a forged or counterfeit trademark or copyrighted or registered design or who sells or offers for sale any service which is sold or offered for sale in conjunction with a forged or counterfeit service mark or copyrighted or registered design, knowing the same to be forged or counterfeited, shall be guilty of the offense of selling or offering for sale counterfeit goods or services and, upon conviction, shall be punished as follows:

(1) If the goods or services sold or offered for sale to which the forged or counterfeit trademarks, service marks, or copyrighted or registered designs are attached or affixed, or in connection with which they are used, have, in the aggregate, a retail sale value of $10,000.00 or more, such person shall be guilty of a felony and, upon conviction, shall be punished by imprisonment for not less than one nor more than five years and by a fine not to exceed $50,000.00 or twice the retail sale value of the goods or services, whichever is greater;

(2) If the goods or services to which the forged or counterfeit trademarks, service marks, or copyrighted or registered designs are attached or affixed, or in connection with which they are used, have, in the aggregate, a retail sale value of less than $10,000.00, such person shall be guilty of a misdemeanor of a high and aggravated nature; or

(3) If a person who violates this subsection previously has been convicted of another violation of paragraph (1) of this subsection, such person shall be guilty of a felony and, upon conviction of the second or subsequent such violation, shall be punished by imprisonment for not less than five nor more than ten years and by a fine not to exceed $100,000.00 or twice the retail sale value of the goods or services, whichever is greater.

(d) (1) The State of Georgia finds and declares that the citizens of this state have a right to receive those goods and services which they reasonably believe they are purchasing or for which they contract. The state further finds that the manufacture and sale of counterfeit goods or goods which are not what they purport to be and the offering of services through the use of counterfeit service marks constitutes a fraud on the public and results in economic disruption to the legitimate businesses of this state. In order to protect the citizens and businesses of this state it is necessary to take appropriate actions to remove counterfeit goods from the channels of commerce and prevent the manufacture, sale, and distribution of such goods or the offering of such services through the use of counterfeit service marks.

(2) As used in this subsection, the terms "proceeds" and "property" shall have the same meanings as set forth in Code Section 9-16-2.

(3) Any property which is, directly or indirectly, used or intended for use in any manner to facilitate a violation of this Code section and any proceeds are declared to be contraband and no person shall have a property right in them.

(4) Any property subject to forfeiture pursuant to paragraph (3) of this subsection shall be forfeited in accordance with the procedures set forth in Chapter 16 of Title 9.

(e) An owner, officer, employee, or agent who provides, rents, leases, licenses, or sells real property upon which a violation of this Code section occurs shall not be subject to a criminal penalty pursuant to this Code section unless he or she sells or possesses for sale articles such person knows bear a counterfeit trademark or copyrighted or registered design or offers services through the use of a counterfeit service mark or copyrighted or registered design in violation of this Code section. This subsection shall not be construed to abrogate or limit any civil rights or remedies for a trademark or service mark violation.






Part 2 - Names and Emblems of Fraternal, Charitable, and Other Organizations

§ 10-1-470. Imitation of name or emblem prohibited; priority of right to use name

No person or organization shall assume, use, adopt, become incorporated under, or continue to use the name and style or emblems of any benevolent, fraternal, social, humane, or charitable organization previously existing in this state, and which has been incorporated under the laws of this or any other state or of the United States, or a name and style or emblem so nearly resembling the name and style of such incorporated organization as to be a colorable imitation thereof. In all cases where two or more of such societies, associations, or corporations claim the right to the same name or to names substantially similar as above provided, the organization which was first organized and used the name and first became incorporated under the laws of the United States or of any state, whether incorporated in this state or not, shall be entitled in this state to the prior and exclusive use of such name; and the rights of such societies, associations, or corporations and of their individual members shall be fixed and determined accordingly.



§ 10-1-471. Injunction against infringement

Whenever there shall be an actual or threatened violation of Code Section 10-1-470, the organization entitled to the exclusive use of the name in question under the terms of said Code section shall have the right to apply to the proper court for an injunction to restrain the infringement of its name and the use of its emblems; and, if it shall be made to appear to the court that the defendants are in fact infringing or about to infringe on the name and style of a previously existing benevolent, fraternal, social, humane, or charitable organization in the manner prohibited in said Code section or that the defendant or the defendants are wearing or using the badge, insignia, or emblems of said organization without the authority thereof and in violation of said Code section, an injunction may be issued by the court under the principles of equity without requiring proof that any person has been in fact misled or deceived by the infringement of such name or the use of such emblem.



§ 10-1-472. Unauthorized use of emblem or name or false claim of membership a misdemeanor

Any person who shall wear a badge, button, or other emblem or shall use the name or claim to be a member of any benevolent, fraternal, social, humane, or charitable organization which is entitled to the exclusive use of such name and emblems under Code Section 10-1-470, either in the identical form or in such near resemblance thereto as to be a colorable imitation of such emblem or name, unless entitled to do so under the laws, rules, and regulations of such organization, shall be guilty of a misdemeanor.






Part 3 - Registration of Businesses Using Trade Names

§ 10-1-490. Business using trade, partnership, or other name not showing ownership to file registration statement; indexing; fee

(a) Every person, firm, or partnership carrying on in this state any trade or business under any trade name or partnership name or other name which does not disclose the individual ownership of the trade, business, or profession carried on under such name shall, within 30 days from March 29, 1937, or thereafter before commencing to do business, file in the office of the clerk of the superior court of the county in which the business is chiefly carried on or, in the case of a domestic corporation using any name other than its corporate name, in the county of its legal domicile, a registration statement, verified by affidavit, setting forth the name or names and addresses of the person, persons, firm, or partnership owning and carrying on said trade or business and stating the nature of the business being carried on and the trade, partnership, or other name used and shall, upon any change of ownership, likewise file a new and amended statement of registration. Notice of such filing giving the names and addresses of each person, firm, or partnership to engage in business under such trade name or partnership name shall be published in the paper in which the sheriff's advertisements are printed once a week for two weeks. No person, firm, or partnership already registered shall be required to reregister except in the event of a change of ownership.

(b) The clerk shall register the same by filing the verified statement in his office and shall keep an alphabetical index of all such registrations in a permanent record book to be kept in his office, the index to show the trade, partnership, or other name registered and in connection therewith the names of the owners. The applicant for registration shall accompany each registration statement with the fee prescribed by Code Section 15-6-77, relating to fees of clerks of the superior courts, as amended.



§ 10-1-491. Contracts of unregistered businesses valid; costs to be paid if name not registered

The effect of this part shall be that no contract or undertaking entered into by any person, firm, or corporation, whether heretofore or hereafter entered into, shall be invalidated or declared illegal on the ground that the same was entered into in a trade or partnership name not filed or registered in accordance with the laws in force at the time such contract or undertaking was entered into; but all such contracts and undertakings are expressly validated as against any such objection; and no action heretofore or hereafter instituted by any such person, firm, partnership, or corporation, whether sounding in contract or tort, shall be defeated because of any such failure to register. But the party who has failed to register his trade or partnership name at the time action is filed, as required by this part, shall be cast with court costs.



§ 10-1-492. Exemption of corporations, limited or professional partnerships, or limited liability companies

This part shall not apply to corporations doing business under their corporate names, to limited partnerships doing business under their limited partnership names, or to limited liability companies doing business under their limited liability company names which have been filed for record pursuant to Chapter 9, 9A, or 11 of Title 14, as amended, or to persons practicing any profession under a partnership name.



§ 10-1-493. Penalty for failing to register

Any person, firm, partnership, or corporation carrying on any trade or business subject to registration under Code Section 10-1-490 without filing such registration as required by Code Section 10-1-490 shall be guilty of a misdemeanor but shall suffer no other or further penalty or forfeiture on account of any such failure to register, except costs as provided in Code Section 10-1-491.









Article 17 - Rights in Works of Fine Art

§ 10-1-510. Conveyance of rights in works of fine art; statement of customer's right or license authorizing duplication; liability

(a) As used in this Code section, the term:

(1) "Artist" means the creator of a work of fine art.

(2) "Customer" means a person who contracts to have a printer duplicate a work of fine art.

(3) "Duplicate" means to print, copy, or otherwise reproduce.

(4) "Fine art" means a painting, sculpture, drawing, photograph, craft work, fiber art, or work of graphic art, except a work that a customer had specifically created as a work for hire pursuant to federal copyright laws.

(5) "Fine print" includes, but is not limited to, an engraving, etching, woodcut, lithograph, monoprint, or serigraph but does not include industrial designs.

(6) "Industrial design" means the aesthetic appearance of an article used in commerce.

(6.1) "Person" means an individual, partnership, corporation, association, entity, or other group, however organized.

(7) "Printer" means a person who contracts to duplicate a work of fine art for a customer.

(8) "Work of fine art" means any work of visual or graphic art of any media, including, but not limited to, fine art, fine print, or film.

(b) Whenever a work of fine art is sold or otherwise transferred by or on behalf of the artist who created it, or the heirs or personal representatives thereof, the right of reproduction thereof is reserved to the grantor until the right passes into the public domain pursuant to federal copyright laws unless the right is sooner expressly transferred by an instrument, note, or memorandum in writing signed by the owner of the rights conveyed or the duly authorized agent thereof. Nothing contained in this Code section is intended to prohibit the fair use, as defined in the federal copyright law (17 U.S.C. Section 107), of such work of fine art.

(c) Whenever an exclusive or nonexclusive conveyance of any right to reproduce, prepare derivative works based on, distribute copies of, or display publicly a work of fine art is made by or on behalf of the artist who created it or the owner at the time of the conveyance, ownership of the physical work of fine art shall remain with and be reserved to the artist or owner, as the case may be, unless such right of ownership is expressly transferred by an instrument, note, memorandum, or other writing signed by the artist, the owner, or the duly authorized agent thereof.

(d) Whenever an exclusive or nonexclusive conveyance of any right to reproduce, prepare derivative works based on, distribute copies of, or publicly display a work of fine art is made by or on behalf of the artist who created it or the owner at the time of the conveyance, any ambiguity with respect to the nature or extent of the rights conveyed shall be resolved in favor of the reservation of rights by the artist or owner unless in any given case the federal copyright law (17 U.S.C. Section 1, et seq.) provides the contrary.

(e) Whenever a customer shall present to a printer for duplication information or images that include a work of fine art stored or duplicated as electronic data or in any digital form or that is transmitted to the printer as electronic data or in any digital form, it shall be the sole responsibility of the customer to provide a signed statement in compliance with the provisions of subsection (h) of this Code section to the printer that the customer has the legal right or license authorizing such duplication or that those rights have passed into the public domain pursuant to federal copyright laws.

(f) Except as provided in subsection (e) of this Code section, no printer shall enter into any agreement with any customer to duplicate a work of fine art when that customer's aggregate paid and unpaid obligations to that printer for all such prior or current duplications of that work of fine art exceed $2,000.00 unless the printer obtains, at the time such aggregate obligation first exceeds $2,000.00, a signed statement from the customer that the customer has the legal right or license authorizing such duplication or that those rights have passed into the public domain pursuant to federal copyright laws.

(g) Any printer who duplicates a work of fine art in reliance upon a statement obtained pursuant to subsection (e) or (f) of this Code section will incur no liability for damages under subsection (j) of this Code section.

(h) The statement required by subsections (e) and (f) of this Code section:

(1) Does not have to be sworn;

(2) May be included on the invoice, purchase order, proposed form, or other document;

(3) May be signed one time and kept on file for all duplications for the same customer;

(4) May be signed by any employee or agent of the customer on the customer's behalf; and

(5) Shall be in substantially the following form:

"STATEMENT

The undersigned customer has obtained in writing the legal right or

license which authorizes the duplication of the work of fine art which

has been requested by the undersigned or those rights have passed into

the public domain pursuant to federal copyright law. A printer to whom

this statement is presented may rely upon it in performing the requested

duplication of the work of fine art.

(Customer's Signature)

(Date)"

(i) Except for subsection (e) of this Code section, this Code section applies to sales, transfers, and conveyances made on or after July 1, 1990, and applies to agreements to duplicate a work of fine art made on or after July 1, 1991. Subsection (e) of this Code section applies to agreements made on or after July 1, 1996, to duplicate fine art stored, transmitted, or duplicated as electronic data or in a digital form.

(j) Any person who violates subsection (e) or (f) of this Code section or who signs the statement provided for therein knowing it to be false shall be civilly liable therefor and the person damaged thereby may recover trebled actual damages, court costs, and attorney's fees.






Article 17A - Consignment of Art

§ 10-1-520. Short title

This article shall be known and may be cited as the "Georgia Consignment of Art Act."



§ 10-1-521. Definitions

As used in this article, the term:

(1) "Art dealer" means a person engaged in the business of selling works of art, other than a person exclusively engaged in the business of selling goods at public auction, and other than a nonprofit organization.

(2) "Artist" means the person who creates a work of art, or, if such person is deceased, such person's heir, legatee, or personal representative.

(3) "Consignment" means that no title to, estate in, or right to possession of the work of art superior to that of the consignor shall vest in the consignee, notwithstanding the consignee's power or authority to transfer and convey to a third person all of the right, title, and interest of the consignor in and to such work of art.

(4) "Cooperative" means an association or group of artists which:

(A) Engages in the business of selling only works of art which are produced or created by such artists;

(B) Jointly owns, operates, and markets such business; and

(C) Accepts such works of art from its members on consignment.

(5) "Person" means an individual, partnership, corporation, association, entity, or other group, however organized.

(6) "Value of the work of art" means an amount agreed upon by written contract as the monetary worth of a work of art which amount shall be used in determining damages in the instance of a violation of this article by an art dealer and shall not be used for any other purpose.

(7) "Work of art" means an original art work which is:

(A) A visual rendition, including a painting, drawing, sculpture, mosaic, or photograph;

(B) A work of calligraphy;

(C) A work of graphic art, including an etching, lithograph, offset print, or silk screen;

(D) A craft work in materials, including clay, textile, fiber, wood, metal, plastic, or glass; or

(E) A work in mixed media, including a collage or a work consisting of any combination of subparagraphs (A) through (D) of this paragraph.



§ 10-1-522. Delivery of artwork to dealer for exhibition or sale in exchange for compensation constituting consignment

Notwithstanding any custom, practice, or usage of the trade to the contrary, whenever an artist delivers or causes to be delivered a work of art of the artist's own creation to an art dealer in this state for the purpose of exhibition or sale, or both, on a commission, fee, or other basis of compensation, the delivery to and acceptance of such work of art by the art dealer shall constitute a consignment, unless the delivery to the art dealer is pursuant to an outright sale for which the artist receives or has received full compensation for the work of art upon delivery.



§ 10-1-523. Written contract required for consignment of work of art; violation by art dealer rendering artist's obligation voidable

(a) An art dealer may accept a work of art on a fee, commission, or other compensation basis on consignment from the artist who created the work of art only if prior to or at the time of acceptance the art dealer enters into a written contract with the artist establishing:

(1) The value of the work of art;

(2) The time within which the proceeds of the sale are to be paid to the artist if the work of art is sold; and

(3) The minimum price for the sale of the work of art.

(b) If an art dealer violates this Code section, a court may, at the request of the artist, void the obligation of the artist to that art dealer or to a person to whom the obligation is transferred other than a holder in due course.



§ 10-1-524. Effects of consignment

A consignment of a work of art shall result in all of the following:

(1) The art dealer, after delivery of the work of art, shall constitute an agent of the artist for the purpose of sale or exhibition of the consigned work of art within this state;

(2) The work of art shall constitute property held in trust by the consignee for the benefit of the consignor and shall not be subject to claim by a creditor of the consignee;

(3) The consignee shall be responsible for the loss of, or damage to, the work of art; and

(4) The proceeds from the sale of the work of art shall constitute funds held in trust by the consignee for the benefit of the consignor. Such proceeds shall first be applied to pay any balance due to the consignor, unless the consignor expressly agrees otherwise in writing.



§ 10-1-525. Art received as consignment to remain trust property; not subject or subordinate to claims, liens, or security interests

(a) A work of art received as a consignment shall remain trust property, notwithstanding the subsequent purchase thereof by the consignee directly or indirectly for the consignee's own account, until the price is paid in full to the consignor. If such work is thereafter resold to a bona fide purchaser before the consignor has been paid in full, the proceeds of the resale received by the consignee shall constitute funds held in trust for the benefit of the consignor to the extent necessary to pay any balance still due to the consignor and such trusteeship shall continue until the fiduciary obligation of the consignee with respect to such transaction is discharged in full.

(b) No such trust property or trust funds shall be or become subject or subordinate to any claims, liens, or security interests of any kind or nature whatsoever of the consignee's creditors, anything in Code Section 11-2-326 or any other provision of Title 11 to the contrary notwithstanding.



§ 10-1-526. Contractual waiver of liability for works of art consigned to cooperative

Any cooperative may contract with its members to waive liability for the loss of or damage to works of art consigned to such cooperative. Any other provision of a contract or an agreement whereby the consignor purports to waive any provision of this article is void.



§ 10-1-527. Use or display of work of art or photograph thereof

An art dealer who accepts a work of art on a fee, commission, or other compensation basis on consignment from the artist who created the work of art may use or display the work of art or a photograph of the work of art or permit the use or display of the work of art or a photograph of the work of art only if:

(1) Notice is given to users or viewers that the work of art is the work of the artist; and

(2) The artist gives prior written consent to the particular use or display.



§ 10-1-528. Applicability to contracts executed prior to July 1, 1995

This article shall not apply to a written contract executed prior to July 1, 1995, unless either the parties agree by mutual written consent that this article shall apply or such contract is extended or renewed after July 1, 1995.



§ 10-1-529. Liability for violations by art dealers

Any art dealer who violates this article is liable to the artist in an amount equal to:

(1) Fifty dollars; and

(2) The actual damages, if any, including the incidental and consequential damages sustained by the artist by reason of the violation and reasonable attorney's fees.






Article 17B - Georgia Museum Property

§ 10-1-529.1. Short title

This article shall be known and may be cited as the "Georgia Museum Property Act."



§ 10-1-529.2. Definitions

As used in this article, the term:

(1) "Archives repository" means a nonprofit organization or a public agency whose primary functions include selecting, preserving, and making available records of historical or enduring value and that is open to the public on a regular basis. Archives repository does not include a public library.

(2) "Loan" means the placement of property with a museum or archives repository that is not accompanied by a transfer of title of the property to the museum or archives repository and for which there is some record that the owner intended to retain title to the property. Loan does not include transfers between museums, between archives repositories, or between museums and archives repositories unless the transferring institution specifically provides in writing that the transfer is a loan under this article.

(3) "Museum" means a nonprofit organization or a public agency that is operated primarily for the purpose of collecting, cataloging, preserving, or exhibiting property of educational, scientific, historic, cultural, or aesthetic interest and that is open to the public on a regular basis. Museum does not include a public library.

(4) "Property" means personal property.



§ 10-1-529.3. Accuracy of museum or archive records

(a) Each museum or archives repository shall keep accurate records of all property on loan to the museum or archives repository, including the name and address of the owner, if known, and the beginning and ending date of the loan period. At the time that a person makes a loan to a museum or archives repository, the museum or archives repository shall give the owner of the property a copy of this article. If a museum or archives repository is notified of a change in the ownership of any property loaned to a museum or archives repository, the museum or archives repository shall inform the new owner of the provisions of the loan agreement and shall send the new owner a copy of this article. Not less than 90 days before a museum or archives repository changes its address or dissolves, the museum or archives repository shall notify all owners of that change of address or dissolution. If a museum or archives repository becomes the owner of property under Code Section 10-1-529.4 or 10-1-529.5, the museum or archives repository shall maintain any records that the museum or archives repository has regarding the property for not less than two years after the date on which the museum or archives repository becomes the owner of the property.

(b) The owner of property loaned to a museum or archives repository shall provide the museum or archives repository with written notice of any change of the owner's address, of the owner's designated agent, of the designated agent's address, and of the name and address of the new owner if there is a change in the ownership of the property loaned to the museum or archives repository.



§ 10-1-529.4. Abandonment of property loaned to a museum or archives repository; museum acquisition of abandoned property

(a) Property loaned to a museum or archives repository whose loan has an expiration date is abandoned when there has not been written contact between the owner and the museum or archives repository for at least seven years after that expiration date. If the loan has no expiration date, the property is abandoned when there has not been written contact between the owner and the museum or archives repository or their successors or assigns for at least seven years after the museum or archives repository took possession of the property.

(b) (1) If a museum or archives repository wishes to acquire title to abandoned property, the museum or archives repository shall, not less than 60 days after property is abandoned under subsection (a) of this Code section, send a notice by certified mail or statutory overnight delivery to the owner's last known address. A copy of such notice shall be simultaneously sent to any known lienholder at such lienholder's last known address. The notice shall contain all of the following:

(A) A statement that the loan is terminated and that the property is abandoned;

(B) A description of the property;

(C) A statement that the museum or archives repository will become the owner of the property if the present owner does not submit a written claim to the property to the museum or archives repository within 60 days after receipt of the notice; and

(D) A statement that the museum or archives repository will make arrangements with the owner to return the property to the owner or dispose of the property as the owner requests if the owner submits a written claim to the property to the museum or archives repository within 60 days after receipt of the notice.

(2) The notice provided for in subsection (a) of this Code section shall be substantially in the following form:

NOTICE OF ABANDONMENT OF PROPERTY

To: (name of owner)

(address of owner)

Please be advised that the loan agreement is terminated for the following

property (describe the property in sufficient detail to identify the property):

The above-described property that you loaned to (name and

address of museum or archives repository) will be considered abandoned by you

and will become the property of (name of museum or archives

repository) if you fail to submit to the museum or archives repository a

written claim to the property within 60 days after receipt of this notice. If

you do submit a written claim to the property within 60 days after receipt of

this notice, (name of museum or archives repository) will arrange

to return the property to you or dispose of the property as you request. The

cost of returning the property to you or disposing of the property is your

responsibility unless you have made other arrangements with the museum or

archives repository. (name of person to contact at museum or

archives repository and address of museum or archives repository).

(c) If the notice sent by the museum or archives repository under subsection (b) of this Code section is returned to the museum or archives repository undelivered, the museum or archives repository shall give notice of the abandoned property by publication once a week for two consecutive weeks in the official county organs of the county in which the museum or archives repository is situated and the county of the owner's last known address, and on the organization's website, if applicable, containing the following:

(1) The name and last known address of the present owner;

(2) A description of the property;

(3) A statement that the property is abandoned and that the museum or archives repository will become the owner of the property if no person can prove ownership of the property;

(4) A statement that a person claiming ownership of the property shall notify the museum or archives repository in writing of that claim within 60 days after publication of the last legal notice; and

(5) The name and mailing address of the person who may be contacted at the museum or archives repository if a person wants to submit a written claim to the property.

(d) If the museum or archives repository receives a timely written claim for the property from the owner or the owner's agent in response to the notice provided under subsection (b) or (c) of this Code section the museum or archives repository shall return the property to the owner or dispose of the property as the owner requests. The owner shall advise the museum or archives repository in writing as to how the property shall be disposed of or returned to the owner. Costs of returning the property or disposing of the property shall be the responsibility of the owner unless the owner and the museum or archives repository have made other arrangements.

(e) If the museum or archives repository receives a timely written claim for the property from a person other than the person who loaned the property to the museum or archives repository in response to the notice provided under subsection (b) or (c) of this Code section, the museum or archives repository shall, within 60 days after receipt of the written claim, determine if the claim is valid. A claimant shall submit proof of ownership with the claim. If more than one person submits a timely written claim, the museum or archives repository may delay its determination of ownership until the competing claims are resolved by agreement or legal action. If the museum or archives repository determines that the claim is valid or if the competing claims are resolved by agreement or judicial action, the museum or archives repository shall return the property to the claimant submitting the valid claim or dispose of the property as the valid claimant requests. Costs of returning the property or disposing of the property shall be the responsibility of the valid claimant.

(f) If the museum or archives repository does not receive a timely written claim to the property or if the museum or archives repository determines that no valid timely claim to the property was submitted, the museum or archives repository becomes the owner of the property. The museum or archives repository becomes the owner of the property on the day after the period for submitting a written claim ends or on the day after the museum or archives repository determines that no valid timely written claim was submitted. The museum or archives repository owns the property free from all claims.



§ 10-1-529.5. Acquisition of undocumented property

(a) Property in the possession of a museum or archives repository which the museum or archives repository has reason to believe may be on loan and for which the museum or archives repository does not know the owner or have any reasonable means of determining the owner becomes the property of the museum or archives repository if no person has claimed the property within seven years after the museum or archives repository or a predecessor or assignor of such museum or archives repository took possession of the property. The museum or archives repository becomes the owner of the property on the day after the seven-year period ends and after following the notification process outlined in subsection (b) of this Code section free from all claims.

(b) The museum or archives repository that wishes to acquire title to undocumented property described in subsection (a) of this Code section shall provide public notice in the manner described in Code Section 10-1-529.4.

(c) On or after July 1, 2006, property that:

(1) Is found in or on property controlled by the museum;

(2) Is from an unknown source; and

(3) Might reasonably be assumed to have been intended as a gift to the museum

is conclusively presumed to be a gift to the museum if ownership of the property is not claimed by a person within 90 days of its discovery.



§ 10-1-529.6. Application of conservation measures to property on loan to museum or archives

(a) Unless there is a written loan agreement to the contrary, a museum or archives repository may apply conservation measures to property on loan to the museum or archives repository without the lender's permission or formal notice if action is required to protect the property on loan or other property in the custody of the museum or archives repository or the property on loan is a hazard to the health and safety of the public or the museum or archives repository staff, and either:

(1) The museum or archives repository is unable to reach the lender at the lender's last known address within three days before the time the museum or archives repository determines action is necessary; or

(2) The lender does not respond or will not agree to the protective measures the museum or archives repository recommends and does not terminate the loan and retrieve the property within three days.

(b) If a museum or archives repository applies conservation measures to property under this article, or with the agreement of the lender, unless the agreement provides otherwise, the museum or archives repository acquires a lien on the property in the amount of the costs incurred by the museum or archives repository.

(c) The museum or archives repository is not liable for injury to or loss of the property if the museum or archives repository:

(1) Had a reasonable belief at the time the action was taken that the action was necessary to protect the property on loan or other property in the custody of the museum or archives repository or that the property on loan was a hazard to the health and safety of the public or the museum or archives repository staff; and

(2) Exercised reasonable care in the choice and application of conservation measures.



§ 10-1-529.7. American Indian human remains and burial objects excluded

This article shall not apply to objects held by museums pursuant to Part 1 of Article 7 of Chapter 12 of Title 44, relating to American Indian human remains and burial objects held by museums.






Article 18 - Auctioneers

§ 10-1-530. Liability for sale of stolen horse or mule

Any auctioneer who may sell or dispose of any horse or mule shall be held responsible to the purchaser for damages in the event it is shown and proved that the horse or mule so sold by him was stolen.






Article 19 - Sunday Motion Picture Shows and Athletic Events



Article 20 - Common Day of Rest

§ 10-1-570. Short title

This article shall be known and may be cited as "The Common Day of Rest Act of 1974."



§ 10-1-571. Definitions

As used in this article, the term:

(1) "Two consecutive days of Saturday and Sunday" means the time between 12:00 Midnight on Friday and 12:00 Midnight on Saturday and from 12:00 Midnight on Saturday to 12:00 Midnight on Sunday.

(2) "Two rest days" means the time between 12:00 Midnight on Friday and 12:00 Midnight on Saturday and from 12:00 Midnight on Saturday to 12:00 Midnight on Sunday.



§ 10-1-572. Legislative intent

The purpose of this article is to promote the health, recreation, welfare, repose, and religious liberty of each individual of this state. This article is not designed to be discriminatory in any way or to any group but rather to provide the public with necessary benefits and services at all times, while at the same time protecting the lawful humanitarian, social, and religious rights of each individual.



§ 10-1-573. Employees to be given benefit of day of rest

Any business or industry which operates on either of the two rest days (Saturday or Sunday) and employs those whose habitual day of worship has been chosen by the employer as a day of work shall make all reasonable accommodations to the religious, social, and physical needs of such employees so that those employees may enjoy the same benefits as employees in other occupations.



§ 10-1-574. General exemptions from article

This article is not applicable to and shall not prohibit:

(1) Casual transactions between persons, none of whom are thereby carrying on a business or business transactions;

(2) Agricultural operations such as farming, animal and poultry husbandry, forestry, and allied activity;

(3) The conduct of the businesses and activities referred to in Code Sections 10-1-575 and 10-1-576;

(4) The practice of the healing arts by persons licensed or otherwise authorized to practice the healing arts under the laws of Georgia.



§ 10-1-575. Charitable or religious activities exempt

The prohibitions of this article are not applicable to a person, nonprofit organization, or nonprofit corporation if its activity is conducted solely for charitable or religious purposes.



§ 10-1-576. Governmental departments, agencies, and employees exempt

The prohibitions of this article are not applicable to any federal, state, county, municipal, or other local government department or agency in the conduct of its official duties nor to the employees thereof in the discharge of their official employment.






Article 21 - Buying Services

§ 10-1-590. Short title

This article shall be known and may be cited as the "Buying Services Act of 1975."



§ 10-1-591. Definitions

As used in this article, the term:

(1) "Attorney General" means the Attorney General or his or her designee.

(2) "Business day" means any day other than a Saturday, Sunday, or legal holiday.

(3) "Buying service," "buying club," or "club" means any corporation, partnership, unincorporated association, or other business enterprise which is organized with the primary purpose of providing benefits to members from the cooperative purchase of service or merchandise and which desires to effect such purpose through direct solicitation or other business activity in this state.

(4) "Contract" means any contract or agreement by which a person becomes a member of a buying service or club.

(5) "Member" means any natural person who is entitled to any of the benefits of a buying service or buying club.



§ 10-1-592. Buying services and clubs to obtain licenses

No buying service or club nor any officer, official, employee, or agent thereof shall sell, advertise, or solicit the sale or purchase of memberships or contracts within this state without having first obtained a license to do business in this state from the Attorney General.



§ 10-1-593. Conditions of licensure; bonds

As a condition to the issuance or retention of a license required by this article, each buying service or club shall:

(1) Comply with such reasonable conditions for the issuance of a license as may be required by the Attorney General pursuant to this article;

(2) Maintain a bond in the amount of $25,000.00 with a surety company duly authorized to do business in this state or post a cash bond in such amount, payable to the Governor of this state; in either case, such bond shall be for the use and benefit of any person who has entered into a contract for membership in a buying service or club. Such bond shall be conditioned to pay all losses, damages, and expenses that may be sustained by such member by reason of any fraudulent misrepresentation or by reason of any breach of contract by the club; and

(3) Furnish, if the buying service or club operates buying service activities at more than one physical location in this state, a surety bond for each location of buying service activity, each bond to be in the amount and subject to the conditions stated in paragraph (2) of this Code section.



§ 10-1-594. Application for license; renewal; fee

(a) Application for a license as a buying service or club shall be made on forms prescribed by the Attorney General and shall contain such information and supporting documents as he may require.

(b) Licenses shall be issued for a period of one year and shall be renewable within 90 days preceding the expiration thereof.

(c) The fee for a license or for the renewal thereof shall be $50.00, payable to the Attorney General for deposit by the Office of the State Treasurer in the general fund of the state.



§ 10-1-595. Revocation, suspension, and nonrenewal of licenses; grounds; notice and hearing

(a) Licenses issued under this article may be revoked, suspended, or not renewed by the Attorney General for:

(1) Any violation of the substantive provisions of this article;

(2) A violation of any rule or regulation issued by the Attorney General pursuant to this article; or

(3) A violation of any law of this state.

(b) Licenses shall be revoked or suspended by the Attorney General only following notice and hearing pursuant to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 10-1-596. Contracts of membership; approval of form by Attorney General; effect of noncompliance

No contract of membership shall be used by any buying service or club unless such contract is first approved by the Attorney General as to form. Any contract or agreement used in violation of this Code section shall be null, void, and of no effect.



§ 10-1-597. Contracts of membership; right of cancellation; how exercised; entitlement to refund; right not waivable

(a) Any person who has elected to become a member of a club may cancel such membership by giving written notice of cancellation any time before 12:00 Midnight of the third business day following the date on which membership was attained.

(b) Notice of cancellation may be given personally or by mail. If given by mail, the notice is effective upon deposit in a mailbox, properly addressed and postage prepaid. Notice of cancellation need not take a particular form and is sufficient if it indicates, by any form of written expression, the intention of the member not to be bound by the contract.

(c) Cancellation shall be without liability on the part of the member. The member will be entitled to a total refund, within ten days after notice of cancellation is given, of the entire consideration paid for the contract.

(d) Rights of cancellation may not be waived or otherwise surrendered.



§ 10-1-598. Contracts of membership; requirements; notice; effect of noncompliance

(a) A copy of every contract shall be delivered to the member at the time the contract is signed.

(b) Every contract must be in writing, must be signed by the member, must designate the date on which the member signed the contract, and must state, clearly and conspicuously in boldface type of a minimum size of 14 points, the following:

"MEMBER'S RIGHT TO CANCEL

If you wish to cancel this contract, you may cancel by delivering or mailing a written notice to the club. To prove that you canceled, it is recommended that you send the notice by certified mail or statutory overnight delivery. The notice must say that you do not wish to be bound by the contract and must be delivered or mailed before 12:00 Midnight of the third business day after you sign this contract. The notice must be delivered or mailed to: (insert name and mailing address of club) . If you cancel, the club will return, within ten days of the date on which you give notice of cancellation, a total refund. It is recommended that you mail the notice of cancellation by certified mail or statutory overnight delivery, return receipt requested; check with your post office as to the time when you will be able to mail a certified letter. Be sure to keep a photocopy of the notice of cancellation which you mail."

(c) Every contract which does not contain the notice specified in subsection (b) of this Code section may be canceled by the member at any time, without liability, by giving notice of cancellation by any means. Nothing contained in this Code section shall be construed to require that a member's cancellation notice be sent by certified mail or statutory overnight delivery in order to effect a cancellation.



§ 10-1-599. Contracts of membership; authorized duration; notice thereof

No contract shall be valid for a term longer than 18 months from the date upon which the contract is signed. However, a club may allow a member to convert his or her contract into a contract for a period longer than 18 months after the member has been a member of the club for a period of at least six months. The duration of the contract shall be clearly and conspicuously disclosed in the contract in boldface type of a minimum size of 14 points.



§ 10-1-600. Records to be kept; inspection thereof

(a) Each buying service or club licensed in this state shall keep and maintain:

(1) Accurate accounts, books, and records of all transactions in this state;

(2) Copies of all agreements;

(3) Dates and amounts of payments made and accepted thereon; and

(4) The names and addresses of all members in this state.

(b) Such accounts, books, and records shall be open for inspection by the Attorney General during normal business hours on all normal business days.



§ 10-1-601. Rules, regulations, and orders

The Attorney General is authorized to promulgate, adopt, and issue rules, regulations, and orders necessary or convenient to carry out the provisions and purposes of this article. Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," shall apply to the promulgation of rules and regulations by the Attorney General pursuant to this Code section.



§ 10-1-602. Application of "Georgia Administrative Procedure Act" and "Fair Business Practices Act of 1975."

Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," shall apply to all actions and proceedings of an administrative nature taken by the Attorney General pursuant to this article, except where the Attorney General is acting under Part 2 of Article 15 of this chapter, the "Fair Business Practices Act of 1975." A violation of this article shall also be considered a violation of Part 2 of Article 15 of this chapter, the "Fair Business Practices Act of 1975."



§ 10-1-603. Injunctions

In addition to any other proceedings authorized by this article, the Attorney General may bring a civil action in the superior courts to enjoin any violation or threatened violation of any provision of this article or any rule, regulation, or order issued or enforced by the Attorney General pursuant to this article.



§ 10-1-604. Civil penalty for violation; administrative hearing and review; judicial review; judgment on final order; remedy concurrent, alternative, and cumulative

(a) In order to enforce this article or any orders, rules, and regulations promulgated pursuant thereto, the Attorney General may issue an administrative order imposing a penalty not to exceed $1,000.00 for each violation, whenever he or she determines, after a hearing, that any person has violated any provisions of this article or any rules, regulations, or orders promulgated under this article.

(b) The hearing and any administrative review thereof shall be conducted in accordance with the procedure for contested cases under Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." Any person who has exhausted all administrative remedies available and who is aggrieved or adversely affected by a final order or action of the Attorney General shall have the right of judicial review thereof in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." All penalties recovered as provided in this Code section shall be paid into the state treasury.

(c) The Attorney General may file, in the superior court of the county in which the person under an order resides, or if the person is a corporation, in the superior court of the county in which the corporation under an order maintains its principal place of business, or in the superior court of the county in which the violation occurred, a certified copy of the final order of the Attorney General unappealed from or of a final order of the Attorney General affirmed upon appeal. Thereupon, the court shall render judgment in accordance therewith and shall notify the parties. Such judgment shall have the same effect and proceedings in relation thereto shall thereafter be the same as though the judgment had been rendered in an action duly heard and determined by such court.

(d) The penalty prescribed in this Code section shall be concurrent, alternative, and cumulative with any and all other civil, criminal, or alternative rights, remedies, forfeitures, or penalties provided, allowed, or available to the Attorney General with respect to any violation of this article and any order, rules, or regulations promulgated pursuant thereto.



§ 10-1-605. Penalty

Any person, firm, corporation, organization, partnership, entity, buying club, or buying service violating any provision of this article shall be guilty of a misdemeanor.



§ 10-1-606. Continuing validity of previously adopted rules, orders, actions, and regulations

Rules, orders, actions, and regulations previously adopted which relate to functions performed by the administrator appointed pursuant to the Fair Business Practices Act of 1975 which were transferred under this article to the Attorney General shall remain of full force and effect as rules, orders, actions, and regulations of the Attorney General until amended, repealed, or superseded by rules or regulations adopted by the Attorney General.






Article 22 - Motor Vehicle Franchise Practices

Part 1 - General Consideration

§ 10-1-620. Short title

This article shall be known and may be cited as the "Georgia Motor Vehicle Franchise Practices Act."



§ 10-1-621. Legislative findings

The General Assembly finds and declares that:

(1) The distribution and sale of motor vehicles within this state are vital to the general economy of this state and to the public interest and public welfare;

(2) The provision for warranty service and the repair of predelivery transportation damages to motor vehicles is of substantial concern to the people of this state;

(3) The maintenance of full and fair competition among dealers and others is in the public interest; and

(4) The maintenance of strong and sound dealerships is essential to provide continuing and necessary reliable services to the consuming public in this state and to provide stable employment to the citizens of this state.



§ 10-1-622. Definitions

As used in this article, the term:

(1) "Dealer" means any person engaged in the business of selling, offering to sell, soliciting, or advertising the sale of new motor vehicles and who is licensed or otherwise authorized to utilize trademarks or service marks associated with one or more makes of motor vehicles in connection with such sales. The term "dealer" shall also include any person who engages exclusively in the repair of motor vehicles, except motor homes, if such repairs are performed pursuant to the terms of a franchise or other agreement with a franchisor or such repairs are performed as part of a manufacturer's or franchisor's warranty. The term "dealer" shall not mean any person engaged solely in the business of selling used motor vehicles.

(2) "Dealership" means:

(A) The dealer, if the dealer is a corporation, partnership, or other business organization; or

(B) All business assets used in connection with the dealer's business pursuant to the franchise including, but not limited to, the dealership facilities, the franchise, inventory, accounts receivable, and good will if the dealer is an individual.

(3) "Dealership facilities" means the location at which a dealer, pursuant to a franchise, maintains a permanent showroom for new motor vehicles.

(4) "Designated successor" means any person or child who, in the case of the owner's death, is entitled to inherit the ownership interest in the dealership under the owner's will or who, in the case of an incapacitated owner, has been appointed by a court as the legal representative of the owner's property or has been otherwise lawfully nominated or constituted to manage the dealership on behalf of the owner. A "designated successor" may also mean a person specifically named in the franchise agreement or any addendum to the franchise agreement.

(5) "Distributor" means any person, resident or nonresident, who directly or indirectly in the ordinary course of business and on a recurring basis sells such new motor vehicles to a dealer for resale if such person is the principal supplier of any make of motor vehicle for two or more dealers.

(6) "Franchise" means the written agreement or contract between any franchisor and any dealer which purports to fix the legal rights and liabilities of the parties to such agreement or contract and pursuant to which the dealer purchases and resells motor vehicles or leases or rents the dealership facilities. A franchisor is prohibited from effectuating through any letter, memo, or other document or electronic communication any action or terms that this article makes unlawful when included in a franchise agreement.

(7) "Franchisor" means:

(A) Any person, resident or nonresident, who directly or indirectly licenses or otherwise authorizes one or more dealers to use a trademark or service mark associated with a make of motor vehicle in connection with the retail sale of new motor vehicles bearing such trademark or service mark;

(B) Any person who in the ordinary course of business and on a recurring basis sells such new motor vehicles to a dealer for resale; and

(C) Any person, other than a person who finances the purchase or lease of motor vehicles, who is controlled by a franchisor or more than 10 percent owned by a franchisor, as that term is defined in subparagraphs (A) and (B) of this paragraph.

(8) "Good faith" means honesty in fact and the observation of reasonable commercial standards of fair dealing in the trade as defined in Code Section 11-1-201.

(8.1) "Line-make" is a collection of models, series, or groups of motor vehicles manufactured by or for a particular manufacturer, distributor, or importer that are offered for sale, lease, or distribution pursuandefft to a common brand name or mark; provided, however:

(A) Multiple brand names or marks may constitute a single line-make, but only when included in a common dealer agreement and the manufacturer, distributor, or importer offers such vehicles bearing the multiple names or marks together only, and not separately, to its authorized dealers; and

(B) Motor vehicles bearing a common brand name or mark may constitute separate line-makes when pertaining to motor vehicles subject to separate dealer agreements or when such vehicles are intended for different types of use.

(9) "Manufacturer" means any person who performs the major portion of the assembly of a new motor vehicle.

(10) "Motor vehicle" means every self-propelled vehicle intended primarily for use and operation on the public highways, except farm tractors and other machines and tools used in the production, harvesting, and care of farm products, construction equipment, and recreational vehicles as defined in paragraph (5) of subsection (a) of Code Section 10-1-679.

(11) "New motor vehicle" means a motor vehicle on which the original motor vehicle title has not been issued.

(12) "Owner" means any person holding an ownership interest in a dealership.

(13) "Person" means every natural person, partnership, corporation, association, trust, estate, or any other legal entity.

(13.1) "Relevant market area" means the area located within an eight-mile radius of an existing dealership.

(14) "Warrantor" means any person who gives a warranty in connection with a new motor vehicle.

(15) "Warranty" means a written document signed or authorized by the party on whose behalf it is given which is made or given incident to the sale or lease of a new motor vehicle which contains either statements or promises that said new motor vehicle meets or will meet certain standards or promises to perform certain repairs or other services in connection with said new motor vehicle if necessary. Such term does not include service contracts, mechanical or other insurance, or "extended warranties" sold for separate consideration by a dealer or other person not controlled by a manufacturer or distributor.



§ 10-1-623. Action for violation of article; punitive damages; equitable relief; standing; venue

(a) Notwithstanding the terms, provisions, or conditions of any agreement or franchise or other terms or provisions of any novation, waiver, or other written instrument, any person who is or may be injured by a violation of a provision of this article or any party to a franchise who is so injured in his or her business or property by a violation of a provision of this article relating to that franchise or any person so injured because he or she refuses to accede to a proposal for an arrangement which, if consummated, would be in violation of this article may file a petition with the Department of Revenue as provided in Code Section 10-1-667 or may bring an action in any court of competent jurisdiction for damages and equitable relief including injunctive relief. Said person may recover damages therefor in any amount equal to the greater of (1) the actual pecuniary loss or (2) three times the actual pecuniary loss, not to exceed $750,000.00. In addition, said person may recover costs and reasonable attorney's fees as damages. Upon a prima-facie showing by the person filing the petition or cause of action that a violation of this article has occurred, the burden of proof shall then be upon the opposing party to prove that such violation did not occur.

(b) If the franchisor engages in aggravated or continued multiple intentional violations of a provision or provisions of this article, the court may award punitive damages in addition to any other damages authorized under this part.

(c) A dealer, owner, or other party, if he has not suffered any loss of money, property, employment rights, or business opportunity, may obtain final equitable relief if it can be shown that the violation of a provision of this article by a franchisor may have the effect of causing such loss of money, property, employment rights, or business opportunity.

(d) This Code section shall not prevent a dealer from voluntarily entering into a valid release agreement to resolve a specific claim, dispute, or action between the franchisor and the dealer or when separate and adequate consideration is offered and accepted, provided that the renewal of a franchise shall not by itself constitute separate and adequate consideration.

(e) Any corporation or association which is primarily owned by or comprised of dealers and which primarily represents the interests of dealers shall have standing to file a petition or cause of action with the Department of Revenue or with any court of competent jurisdiction for itself or by, for, or on behalf of any dealer or group of dealers for an alleged violation of this article or for the determination of any rights created by this article.

(f) In addition to any county in which venue is proper in accordance with any provision of the Constitution of this state or any other provision of this Code, in any cause of action brought against a manufacturer, franchisor, or distributor which is a corporation by a dealer for any alleged breach of the franchise agreement or alleged violation of this article or for the determination of any rights created by the franchise agreement or this article, venue shall be proper in the county in which the dealer engaged in the business of selling the products or services of such manufacturer, franchisor, or distributor, and the manufacturer, franchisor, or distributor which is a corporation shall be deemed to reside in such county for venue purposes. Any provision of a franchise or other agreement, under which the parties determine, agree to, control, restrict, establish, limit, or direct the venue in which a cause of action under this article shall be brought, shall be void.



§ 10-1-624. Persons subject to article; written instruments violating article void; franchisor's use of subsidiary to accomplish illegal act

(a) Any person who engages directly or indirectly in purposeful contacts within this state in connection with the offering of advertising for sale or has business dealings with respect to a new motor vehicle sale within this state shall be subject to the provisions of this article and shall be subject to the jurisdiction of the courts of this state.

(b) The applicability of this article shall not be affected by a choice of law clause in any franchise, agreement, waiver, novation, or any other written instrument.

(c) Any provision of any franchise, agreement, waiver, novation, or any other written instrument executed, modified, extended, or renewed after July 1, 1983, which is in violation of any Code section of this article, and any amendments thereto, shall be deemed null and void and without force and effect.

(d) No franchisor shall use any subsidiary corporation, affiliated corporation, or any other controlled corporation, partnership, association, or person to accomplish what would otherwise be illegal conduct under this article on the part of the franchisor.



§ 10-1-625. Statute of limitations

Actions arising out of any provision of this article shall be commenced within a four-year period of the accrual of the cause of action; however, if a person liable under this article conceals the cause of action from the knowledge of the person entitled to bring the action, the period prior to the discovery of his cause of action by the person entitled to bring such action shall be excluded in determining the time limited for the commencement of the action.



§ 10-1-626. Remedies not exclusive

The rights, remedies, and duties contained in this article are not exclusive but are cumulative with the rights, remedies, and duties otherwise provided by law. The rights and duties contained in the various parts of this article are not exclusive but are cumulative with the rights and duties provided in other parts of this article.



§ 10-1-627. Waiver of article void; voluntary releases valid

No franchisor, nor any agent nor employee of a franchisor, shall use a written instrument, agreement, or waiver to attempt to nullify any of the provisions of this article and any such agreement, written instrument, or waiver shall be null and void. This Code section shall not prevent a dealer from voluntarily entering into a valid release agreement to resolve a specific claim, dispute, or action between the franchisor and the dealer or when separate and adequate consideration is offered and accepted, provided that the renewal of a franchise shall not by itself constitute separate and adequate consideration.



§ 10-1-628. Attorney's fees in action to enforce article

Whenever any person brings an action or complaint to enforce any provision of this article in any court of competent jurisdiction and prevails or substantially prevails in such action or complaint, the court may award the person bringing such action or complaint his reasonable attorney's fees. Such attorney's fees shall be taxed and collected as part of the costs and shall be in addition to any other costs or penalties imposed.






Part 2 - Motor Vehicle Dealer's Day in Court

§ 10-1-630. Short title

This part shall be known and may be cited as the "Georgia Motor Vehicle Dealer's Day in Court Act."



§ 10-1-631. Practices violative of existing law

(a) It is declared to be violative of the existing law of the State of Georgia for any franchisor:

(1) To fail to act in good faith with any dealer in connection with the sale, transfer, termination, or succession of a franchise or in connection with the operation of a dealer's business pursuant to a franchise or to fail to act in good faith in any of its business transactions with a dealer; or

(2) To utilize a boycott, refusal to deal, threat of refusal to deal, coercion, threat of punitive action, withholding of benefits, or other unconscionable business practices in any of its business transactions with a dealer.

(b) Without limitation as to other actions which may violate this Code section, it shall be evidence of a violation of this Code section if a franchisor commits any action which would be a violation of any part of Part 1 of this article, the "Georgia Motor Vehicle Franchise Practices Act."






Part 3 - Motor Vehicle Warranty Practices

§ 10-1-640. Short title

This part shall be known and may be cited as the "Motor Vehicle Warranty Practices Act."



§ 10-1-641. Dealer's predelivery preparation, warranty service, and recall work obligations to be provided in writing; recovery of costs

(a) (1) Each distributor, manufacturer, or warrantor:

(A) Shall specify in writing to each of its dealers in this state the dealer's obligations for predelivery preparation including the repair of damages incurred in the transportation of vehicles as set forth in Code Section 10-1-642, recall work, and warranty service on its products;

(B) Shall compensate the dealer for such work and service required of the dealer by the distributor, manufacturer, or warrantor;

(C) Shall provide the dealer with a schedule of compensation to be paid such dealer for parts, work, and service in connection therewith; and

(D) Shall provide the dealer with a schedule of the time allowance for the performance of such work and service. Any such schedule of compensation shall include reasonable compensation for diagnostic work, repair service, and labor. Time allowances for the diagnosis and performance of such work and service shall be reasonable and adequate for the work to be performed.

(2) In the determination of what constitutes reasonable compensation for parts reimbursement and labor rates under this Code section, the principal factors to be considered shall be the retail price paid to dealers for parts and the prevailing hourly labor rates paid to dealers doing the repair, work, or service and to other dealers in the community in which the dealer doing the repair, work, or service is doing business for the same or similar repair, work, or service. However, in no event shall parts reimbursement paid to the dealer be less than the retail price for such parts being paid to such dealer by nonwarranty customers for nonwarranty parts replacement, and in no event shall the hourly labor rate paid to a dealer for such warranty repair, work, or service be less than the rate charged by such dealer for like repair, work, or service to nonwarranty customers for nonwarranty repair, work, or service.

(b) Manufacturers and distributors shall include in written notices of factory recalls to new motor vehicle owners and dealers the expected date by which necessary parts and equipment will be available to dealers for the correction of such defects. Manufacturers and distributors shall compensate any dealers in this state for repairs affected by all recalls.

(c) All such claims shall be either approved or disapproved within 30 days after their receipt on forms and in the manner specified by the manufacturer, distributor, or warrantor, and any claim not specifically disapproved in writing within 30 days after the receipt shall be construed to be approved and payment must follow within 30 days.

(d) Subject to subsection (c) of Code Section 10-1-645, a manufacturer or distributor shall not otherwise recover its costs from dealers within this state, including an increase in the wholesale price of a vehicle or surcharge imposed on a dealer solely intended to recover the cost of reimbursing the dealer for parts and labor pursuant to this Code section, provided that a manufacturer or distributor shall not be prohibited from increasing prices for vehicles or parts in the normal course of business.



§ 10-1-642. Risk of loss for vehicle in transit

Notwithstanding the terms, provisions, or conditions of any agreement of franchise, a manufacturer or distributor selling motor vehicles to dealers is liable for all damages to such motor vehicles before delivery to a carrier or transporter. If a dealer selects the carrier, the risk of loss passes to the dealer upon delivery of the vehicle to the carrier. In every other instance, the risk of loss remains with the franchisor until such time as the dealer or his designee accepts the vehicle from the carrier.



§ 10-1-643. Payment of dealer's attorney's fees by manufacturer, distributor, or warrantor

All manufacturers, distributors, and warrantors shall reimburse their dealers for reasonable attorney's fees incurred by the dealer in defending any action in which the dealer is named as a defendant and in which the allegations set forth in the action are based solely upon claims of alleged defective or negligent manufacture, assembly, design of new motor vehicles, parts, or accessories, or other functions by the distributor, manufacturer, or warrantor which are beyond the control of the dealer. For this Code section to be applicable, the dealer must give notice to the manufacturer, distributor, and warrantor within 30 days of the receipt of the action if the manufacturer, distributor, or warrantor is not a named defendant in the action. In addition, this Code section only applies to actions in which a judgment or finding of fault is returned only against the manufacturer, distributor, or warrantor or in which the manufacturer, distributor, or warrantor enters into an agreement which settles or makes final disposition of the action.



§ 10-1-644. Exemptions from part

This part shall not be applicable with respect to vehicles shipped or contracted to be shipped prior to July 1, 1983, pursuant to contracts which contain provisions which are contrary to matters contained in this part.



§ 10-1-645. Uniform warranty reimbursement policy amongst dealers

(a) Any motor vehicle franchisor and at least a majority of its dealers of the same line make may agree in an express written contract, citing this Code section, upon a uniform warranty reimbursement policy used by contracting dealers to perform warranty repairs. The policy shall only involve either reimbursement for parts used in warranty repairs or the use of a uniform time standards manual, or both. Reimbursement for parts under the agreement shall be used instead of the dealers' prevailing retail price charged by that dealer for the same parts as defined in Code Section 10-1-644 to calculate compensation due from the franchisor for parts used in warranty repairs. This Code section does not authorize a franchisor and its dealers to establish a uniform hourly labor reimbursement.

(b) Each franchisor shall only have one such agreement with each line make. Any such agreement shall:

(1) Establish a uniform parts reimbursement rate. The uniform parts reimbursement rate shall be greater than the franchisor's nationally established parts reimbursement rate in effect at the time the first such agreement becomes effective; however, any subsequent agreement shall result in a uniform reimbursement rate that is greater or equal to the rate set forth in the immediately prior agreement;

(2) Apply to all warranty repair orders written during the period that the agreement is effective;

(3) Be available, during the period it is effective, to any motor vehicle dealer of the same line make at any time and on the same terms; and

(4) Be for a term not to exceed three years so long as any party to the agreement may terminate the agreement upon the annual anniversary of the agreement and with 30 days' prior written notice; however, the agreement shall remain in effect for the term of the agreement regardless of the number of dealers of the same line make that may terminate the agreement.

(c)(1) As used in this subsection, the term "costs" means the difference between the uniform reimbursement rate set forth in an agreement entered into pursuant to subsection (b) of this Code section and the prevailing retail price charged by that dealer received by those dealers of the same line make.

(2) A franchisor that enters into an agreement with its dealers may seek to recover its costs from only those dealers that are receiving their prevailing retail price charged by that dealer under Code Section 10-1-644 as follows:

(A) The costs shall be recovered only by increasing the invoice price on new vehicles received by those dealers not a party to an agreement under this Code section; and

(B) Price increases imposed for the purpose of recovering costs under this Code section may vary from time to time and from model to model but shall apply uniformly to all dealers of the same line make in the State of Georgia that have requested reimbursement for warranty repairs at their prevailing retail price charged by that dealer, except that a franchisor may make an exception for vehicles that are titled in the name of a consumer in another state.

(d) If a franchisor contracts with its dealers, the franchisor shall certify under oath to the Department of Revenue that a majority of the dealers of that line make did agree to such an agreement and file a sample copy of the agreement. On an annual basis, each dealer shall certify under oath to the department that the reimbursement costs it recovers under subparagraph (c)(2)(A) of this Code section do not exceed the amounts authorized by subparagraph (c)(2)(A) of this Code section. The franchisor shall maintain for a period of three years a file that contains the information upon which its certification is based.

(e) If a franchisor and its dealers do not enter into an agreement pursuant to this Code section, and for any matter that is not the subject of an agreement, this Code section shall have no effect whatsoever.

(f) For purposes of this Code section, a uniform time standard manual is a document created by a franchisor that establishes the time allowances for the diagnosis and performance of warranty work and service. The allowances shall be reasonable and adequate for the work and service to be performed. Each franchisor shall have a reasonable and fair process that allows a dealer to request a modification or adjustment of a standard or standards included in such a manual.






Part 4 - Motor Vehicle Franchise Continuation and Succession

§ 10-1-650. Short title

This part shall be known and may be cited as the "Motor Vehicle Franchise Continuation and Succession Act."



§ 10-1-651. Termination of franchise; grounds; notice; dealer costs reimbursed by franchisor; applicability to distributors

(a) Notwithstanding the terms, provisions, or conditions of any franchise and notwithstanding the terms or provisions of any waiver, no franchisor shall cancel, terminate, or fail to renew any franchise with a dealer unless the franchisor:

(1) Has satisfied the notice requirement of subsection (e) of this Code section; and

(2) Has good cause for cancellation, termination, or nonrenewal.

(b) Notwithstanding the terms, provisions, or conditions of any franchise or the terms or provisions of any waiver, good cause shall exist for the purposes of a termination, cancellation, or nonrenewal when there is a failure by the dealer to comply with a provision of the franchise which is both reasonable and of material significance to the franchise relationship, provided the dealer has been notified in writing of the failure within 180 days after the franchisor first acquired knowledge of such failure or after the dealer is given a reasonable opportunity to correct such failure for a period of not less than 180 days.

(c) If the failure by the dealer, as defined in subsection (b) of this Code section, relates to the performance of the dealer in sales or service, then good cause shall be defined as the failure of the dealer to comply with reasonable performance criteria established by the franchisor in light of existing circumstances, including but not limited to current and forecasted economic conditions, provided the following conditions are satisfied:

(1) The dealer was notified by the franchisor in writing of such failure;

(2) Said notification stated that notice was provided of failure of performance pursuant to this Code section; and

(3) The dealer was afforded a reasonable opportunity, for a period of not less than six months, to comply with such criteria.

(d) The franchisor shall have the burden of proof under this Code section.

(e) (1) Notwithstanding franchise terms to the contrary, prior to the termination, cancellation, or nonrenewal of any franchise, the franchisor shall furnish notification, as provided in paragraph (2) of this subsection, of such termination, cancellation, or nonrenewal to the dealer as follows:

(A) Not less than 90 days prior to the effective date of such termination, cancellation, or nonrenewal;

(B) Not less than 15 days prior to the effective date of such termination, cancellation, or nonrenewal with respect to any of the following:

(i) Insolvency of the dealer, or filing of any petition by or against the dealer under any bankruptcy or receivership law;

(ii) Failure of the dealer to conduct its customary sales and service operations during its customary business hours for seven consecutive business days, except for acts of God or circumstances beyond the direct control of the dealer;

(iii) Conviction of the dealer, general manager, or managing executive or any owner with a substantial interest therein of any crime which materially relates to the operation of the dealership or any felony which is punishable by imprisonment;

(iv) Suspension for a period of more than 14 days or revocation of any license which the dealer is required to have to operate a dealership; or

(v) Fraud or intentional misrepresentation by the dealer which materially affects the franchise, provided the franchisor gives notice within one year of the time when the fraud or misrepresentation occurred or was discovered, whichever is later; or

(C) Not less than 180 days prior to the effective date of such termination or cancellation where the franchisor is discontinuing the sale of the product line.

(2) Notification under this Code section shall be in writing and shall be by certified mail or statutory overnight delivery or personally delivered to the dealer and shall contain:

(A) A statement of intention to terminate, cancel, or not to renew the franchise;

(B) A statement of the reasons for the termination, cancellation, or nonrenewal; and

(C) The date on which such termination, cancellation, or nonrenewal is to take effect.

(f) (1) (A) Upon the termination, cancellation, or nonrenewal of any franchise by the franchisor, the franchisor shall repurchase from the dealer any new and undamaged motor vehicles of the current and one year prior model year and acquired by the dealer within 12 months of the date of termination, cancellation, or nonrenewal so long as such motor vehicles have been acquired from the franchisor or from another dealer of the same line-make in the ordinary course of business prior to receipt of the notice of termination, cancellation, or nonrenewal and so long as such motor vehicles have not been altered, damaged, or materially changed while in the dealer's possession. Any new motor vehicle repurchased by the franchisor shall be repurchased at the net cost to the dealer. For purposes of this subparagraph, a motor vehicle shall be considered new if it has less than 500 miles on the odometer and has not been issued a certificate of title.

(B) In addition to the motor vehicles repurchased under subparagraph (A) of this paragraph, the franchisor shall repurchase demonstration motor vehicles acquired by the dealer within 12 months of the date of termination, cancellation, or nonrenewal so long as such motor vehicles have been acquired from the franchisor or from another dealer of the franchisor prior to receipt of the notice of termination, cancellation, or nonrenewal and so long as such motor vehicles have not been altered, damaged, or materially changed and so long as such motor vehicles do not have more than 6,000 miles each on their odometers. Any such demonstration motor vehicle shall be repurchased at the net cost to the dealer less an allowance for use equal to the net cost to the dealer times the current mileage divided by 100,000. The franchisor shall repurchase a number of demonstration motor vehicles equal to 10 percent of the number of motor vehicles repurchased under subparagraph (A) of this paragraph; however, in no event shall the number of demonstration motor vehicles which the franchisor is required to repurchase ever be less than two or more than 15 motor vehicles.

(C) For purposes of this paragraph, a motor vehicle shall not be deemed to have been altered, damaged, or materially changed if it has been provided with original equipment or with nonoriginal equipment which does not alter, damage, or materially change the motor vehicle, such as undercoating, pinstriping, interior conditioning, or paint sealant.

(2) Upon the termination, cancellation, or nonrenewal of any franchise by the dealer, the franchisor shall repurchase from the dealer any new and undamaged motor vehicles, except motorcycles as defined in paragraph (29) of Code Section 40-1-1 and except motor homes as defined in paragraph (31) of Code Section 40-1-1 and except school buses as defined in paragraph (55) of Code Section 40-1-1, of the current and prior model year acquired by the dealer within 12 months prior to the effective date of the termination so long as such motor vehicles have been acquired from the franchisor or from another dealer of the franchisor of the same line-make and in the normal course of business and so long as such motor vehicles have not been altered, damaged, or materially changed while in the dealer's possession. Any new motor vehicle repurchased by the franchisor shall be repurchased at the net cost to the dealer. For purposes of this paragraph, a motor vehicle shall be considered new if it has less than 500 miles on the odometer and has not been issued a certificate of title. For purposes of this paragraph, a motor vehicle shall not be deemed to have been altered, damaged, or materially changed if it has been provided with original equipment or with nonoriginal equipment which does not alter, damage, or materially change the motor vehicle, such as undercoating, pinstriping, interior conditioning, or paint sealant.

(3) (A) Upon the termination, cancellation, or nonrenewal of any franchise by the franchisor or upon the termination, cancellation, or nonrenewal of any franchise by the franchisee, the franchisor shall repurchase, at fair and reasonable compensation, from the dealer the following:

(i) Any unused, undamaged, and unsold parts which have been acquired from the franchisor, provided such parts are currently offered for sale by the franchisor in its current parts catalog and are in salable condition. Such parts shall be repurchased by the franchisor at the current catalog price, less any applicable discount;

(ii) Any supplies, equipment, and furnishings, including manufacturer or line-make signs, purchased from the franchisor or its approved source within three years of the date of termination, cancellation, or nonrenewal; and

(iii) Any special tools purchased from the franchisor within three years of the date of termination, cancellation, or nonrenewal or any special tools or other equipment which the franchisor required the dealer to purchase regardless of the time purchased.

(B) Except as provided in division (i) of subparagraph (A) of this paragraph, fair and reasonable compensation shall be the net acquisition price if the item was acquired in the 12 months preceding the effective date of the termination, cancellation, or nonrenewal; 75 percent of the net acquisition price if the item was acquired between 13 and 24 months preceding the effective date of the termination, cancellation, or nonrenewal; 50 percent of the net acquisition price if the item was acquired between 25 and 36 months preceding the effective date of the termination, cancellation, or nonrenewal; 25 percent of the net acquisition price if the item was acquired between 37 and 60 months preceding the effective date of the termination, cancellation, or nonrenewal; or fair market value if the item was acquired more than 60 months preceding the effective date of the termination, cancellation, or nonrenewal.

(4) The repurchase of any item under this subsection shall be accomplished within 60 days of the effective date of the termination, cancellation, or nonrenewal or within 60 days of the receipt of the item by the franchisor, whichever is later in time, provided the dealer has clear title to the inventory and other items or is able to convey such title to the franchisor and does convey or transfer title and possession of the inventory and other items to the franchisor.

(5) In the event the franchisor does not pay the dealer the amounts due under this subsection or subsection (h) of this Code section within the time period set forth in this subsection, the franchisor shall, in addition to any amounts due, pay the dealer interest on such amount. This interest shall not begin to accrue until the time for payment has expired. The interest shall be computed monthly on any balance due and the monthly interest rate shall be one-twelfth of the sum of the then current Wall Street Journal Prime Interest Rate and 1 percentage point.

(g) If a termination or nonrenewal of a franchise is the result of a bankruptcy filing or reorganization of a franchisor or the sale or other change in the business operation of the franchisor, the franchisor shall be required to pay the fair market value of the franchise as of the date of the notice of termination or nonrenewal or 12 months prior to the date of notice of termination or nonrenewal, whichever is greater. Fair market value shall be the goodwill value of the dealer's franchise in the dealer's community or territory. In addition, if a termination or nonrenewal of a franchise is the result of a bankruptcy filing or reorganization of a franchise or the sale or other change in the business operation of the franchisor, the franchisor shall also be required to reimburse the dealer for the cost of facility upgrades and renovations required by the franchisor within two years prior to termination or nonrenewal. Termination assistance provided for in this subsection shall be in addition to repurchase obligations otherwise set forth in this Code section.

(h) Within 60 days of the termination, cancellation, or nonrenewal of any franchise by the franchisor, the franchisor shall commence to reimburse the dealer for one year of the dealer's reasonable cost to rent or lease the dealership's facility or location or for the unexpired term of the lease or rental period, whichever is less, or, if the dealer owns the facility or location, for the equivalent of one year of the reasonable rental value of the facilities or location. If more than one franchise is being terminated, canceled, or not renewed, the reimbursement shall be prorated equally among the different franchisors. However, if a franchise is terminated, canceled, or not renewed but the dealer continues in business at the same location under a different franchise agreement, the reimbursement required by this subsection shall not be required to be paid. The provisions of this subsection shall not apply if the dealer is convicted of any criminal offense which conviction is cause of the termination, cancellation, or nonrenewal. In addition, any reimbursement due under this subsection shall be reduced by any amount received by the dealer by virtue of the dealer leasing, subleasing, or selling the facilities or location during the year immediately following the termination, cancellation, or nonrenewal. If reimbursement is made under this subsection, the franchisor is entitled to possession and use of the facilities or location for the period covered by such reimbursement.

(i) If, in an action for damages under this Code section, the franchisor fails to prove that there was good cause for the franchise termination, cancellation, or nonrenewal, then the franchisor may pay the dealer an amount equal to the value of the dealership as an ongoing business, at which time the franchisor shall receive any title to the dealership facilities which the dealer may have and the franchisee shall surrender his franchise agreement to the franchisor. If the dealer receives an amount equal to the value as an ongoing business, the dealer shall have no other recovery from the franchisor absent a showing such as would warrant punitive damages under Code Section 10-1-623.

(j) Without limitation as to factors which may constitute or indicate a lack of good cause, no termination shall be considered to be for good cause:

(1) If such termination relates to the death or disability of an owner and the franchisor has not complied with Code Section 10-1-652; or

(2) If such termination relates to a change in ownership or management and the franchisor has not complied with Code Section 10-1-653.

(k) All procedures, protections, and remedies afforded to a motor vehicle dealer under this Code section shall be available to a motor vehicle distributor whose distributor agreement is terminated, canceled, not renewed, modified, or replaced by a manufacturer or an importer.



§ 10-1-652. Succession to franchise upon death of franchisee

(a) Unless there exists good cause for refusal to honor succession on the part of the franchisor, any designated successor of a deceased or incapacitated owner may succeed to the ownership interest of the owner under the existing franchise if:

(1) The designated successor gives the franchisor written notice of his or her intention to succeed to the ownership interest within 60 days of the owner's death or incapacity or within a longer period if so provided in the franchise agreement; and

(2) The designated successor agrees to be bound by all the terms and conditions of the franchise.

(b) The franchisor may request, and the designated successor shall provide promptly upon said request, personal and financial data that is customarily required by the franchisor to determine whether the succession should be honored.

(c) If a franchisor believes that good cause exists for refusing to honor the succession to the ownership interest of an owner by a designated successor of a deceased or incapacitated owner, the franchisor may, within 60 days following receipt of notice of the designated successor's intent to succeed to the ownership interest of the owner or any personal or financial data which the franchisor has requested, serve upon the designated successor notice of its refusal to honor the succession and of its intent to discontinue the existing franchise with the dealer; however, if the franchisor shall enter into one or more interim or trial agreements with the designated successor, which interim or trial agreements may not extend more than three years from the owner's death or disability, then and in such event such notice shall be deemed timely if sent within 60 days of the termination of such interim or trial agreement. The notice must state the specific grounds for the refusal to honor the succession and of its intent to discontinue the existing franchise with the dealer.

(d) If a franchisor refuses to honor the succession to the ownership interest of a deceased or incapacitated owner, then and in such event:

(1) The franchisor shall allow the designated successor a reasonable period of time which shall not be less than six months in which to negotiate a sale of the dealership. Any such sale shall be subject to Code Section 10-1-653; and

(2) Upon termination of the franchise pursuant to such refusal, the provisions of Code Section 10-1-651 shall apply.

(e) If notice of refusal and discontinuance is not timely served upon the designated successor, the franchise shall continue in effect subject to termination only as otherwise permitted by this part.

(f) In determining whether good cause for the refusal to honor the succession exists, the franchisor has the burden of proving that the designated successor is a person who is not of good moral character or does not meet the franchisor's existing and reasonable standards.

(g) No franchisor shall terminate, cancel, or fail to renew any franchise solely because of the death or incapacity of an owner who is not listed in the franchise as one on whose expertise and abilities the franchisor relied in the granting of the franchise.

(h) This Code section does not preclude a new motor vehicle dealer from time to time designating any person as his or her successor by written instrument filed with the manufacturer or distributor and, if such instrument is currently on file with such manufacturer or distributor, it alone shall determine the succession rights to the management and operation of the dealership.



§ 10-1-653. Sale of dealership franchise; notice to franchisor

If a new motor vehicle dealer desires to make a change in its executive management or ownership or to sell its principal assets, the new motor vehicle dealer will give the franchisor prior written notice of the proposed change or sale. The franchisor shall not arbitrarily refuse to agree to such proposed change or sale and may not disapprove or withhold approval of such change or sale unless the franchisor can prove that its decision is not arbitrary and that the new management, owner, or transferee is unfit or unqualified to be a dealer based on the franchisor's prior written, reasonable, objective, and uniformly applied, within reasonable classifications, standards or qualifications which directly relate to the prospective transferee's business experience, moral character, and financial qualifications. A franchisor may not disapprove or withhold approval of a change or sale if the new management, owner, or transferee is an owner of a dealership in the State of Georgia which sells the same line-make motor vehicle as the dealership being transferred unless such management, owner, or transferee is not in substantial compliance with its existing franchise agreement relating to performance in the areas of customer satisfaction or sales or unless such management, owner, or transferee does not meet the franchisor's prior written, reasonable, objective, and uniformly applied standards or qualifications relating to its financial qualifications or moral character. Where the franchisor rejects a proposed change or sale, the franchisor shall give written notice of his reasons to the new motor vehicle dealer within 60 days. If no such notice is given to the new motor vehicle dealer, the change or sale shall be deemed approved.



§ 10-1-654. Applicability of part

Reserved. Repealed by Ga. L. 1999, p. 1194, § 5, effective May 3, 1999.






Part 5 - Motor Vehicle Fair Practices

§ 10-1-660. Short title

This part shall be known and may be cited as the "Motor Vehicle Fair Practices Act."



§ 10-1-661. "Coerce" defined; delivery of motor vehicles; modification of facilities; transfer of sales contracts; warranties

(a) For purposes of this Code section, the term "coerce" means to compel or attempt to compel by threat or use of force or to fail to act in good faith in performing or complying with any term or provision of a franchise or dealer agreement.

(b) No franchisor shall require, attempt to require, coerce, or attempt to coerce any dealer in this state:

(1) To order or accept delivery of any new motor vehicle, part, or accessory thereof, equipment, or any other commodity not required by law which shall not have been voluntarily ordered by the dealer, except that this paragraph does not affect any terms or provisions of a franchise requiring dealers to market a representative line of those motor vehicles which the franchisor is publicly advertising;

(2) To order or accept delivery of any new motor vehicle with special features, accessories, or equipment not included in the list price of such new motor vehicle as publicly advertised by the franchisor;

(3) To refrain from participation in the management of, investment in, or the acquisition of any other line of new motor vehicle or related products. However, this paragraph does not apply unless the dealer maintains a reasonable line of credit for each make or line of new motor vehicle, the dealer remains in compliance with any reasonable facilities requirements of the franchisor, the dealer provides acceptable sales performance, and no change is made in the principal management of the dealer;

(4) To expand, construct, or significantly modify facilities without assurances that the franchisor will provide a reasonable supply of new motor vehicles within a reasonable time so as to justify such an expansion in light of the market and economic conditions;

(5) To sell, assign, or transfer any retail installment sales contract obtained by such dealer in connection with the sale by such dealer in this state of new motor vehicles to a specified finance company or class of such companies or to any other specified persons;

(6) To provide warranty or other services for the account of franchisor, except as provided in Part 3 of this article, the "Motor Vehicle Warranty Practices Act";

(7) To acquire any line-make of motor vehicle or to give up, sell, or transfer any line-make of motor vehicle which has been acquired in accordance with this article once such dealer has notified the franchisor that it does not desire to acquire, give up, sell, or transfer such line-make or to retaliate or take any adverse action against a dealer based on such desire; or

(8) To construct, renovate, or maintain exclusive facilities, personnel, or showroom area dedicated to a particular line-make if the imposition of such a requirement would be unreasonable in light of the existing circumstances, including the franchisor's reasonable business considerations, present economic and market conditions, and forecasts for future economic and market conditions in the dealer's retail territory. The franchisor shall have the burden of proof to demonstrate that its demand for exclusivity is justified by reasonable business considerations and reasonable in light of the dealer's circumstances, but this provision shall not apply to a voluntary agreement when separate and adequate consideration was offered and accepted, provided that the renewal of a franchise agreement shall not by itself constitute separate and adequate consideration. The franchisor shall have the burden of proof to show that the dealer has entered into a voluntary, noncoerced agreement regarding exclusivity.



§ 10-1-662. Unlawful activities by franchisors

(a) It shall be unlawful for any franchisor:

(1) To delay, refuse, or fail to deliver new motor vehicles or new motor vehicle parts or accessories in a reasonable time and in reasonable quantity if such vehicles, parts, or accessories are publicly advertised as being available for immediate delivery. This paragraph is not violated, however, if such failure is caused by acts or causes beyond the control of the franchisor;

(2) To obtain money, goods, services, or any other benefit from any other person with whom the dealer does business, on account of, or in relation to, the transaction between the dealer and such other person, other than as compensation for services rendered, unless such benefit is promptly accounted for and transmitted to the dealer;

(3) To release to any outside party, except under subpoena or as otherwise required by law or in an administrative, judicial, or arbitration proceeding involving the franchisor or dealer, any business, financial, or personal information which may be from time to time provided by the dealer to the franchisor, without the express written consent of the dealer;

(4) To resort to or to use any false or intentionally deceptive advertisement in the conduct of business as a franchisor in this state;

(5) To make any false or intentionally deceptive statement, either directly or through any agent or employee, in order to induce any dealer to enter into any agreement or franchise or to take any action which is prejudicial to that dealer or that dealer's business;

(6) To require any dealer to assent prospectively to a release, assignment, novation, waiver, or estoppel which would relieve any person from liability to be imposed by law or to require any controversy between a dealer and a franchisor to be referred to any person other than the duly constituted courts of the state or the United States if such referral would be binding upon the dealer, provided that this Code section shall not prevent any dealer from entering into a valid release agreement with the franchisor;

(7) To fail to observe good faith in any aspect of dealings between the franchisor and the dealer;

(8) To deny any dealer the right of free association with any other dealer for any lawful purposes;

(9) To engage in any predatory practice or discrimination against any dealer;

(10) To propose or make any material change in any franchise agreement without giving the dealer written notice by certified mail or statutory overnight delivery of such change at least 60 days prior to the effective date of such change;

(11) To cancel a franchise or to take any adverse action against a dealer based in whole or in part on the failure of the dealer to meet the reasonable performance criteria established by the franchisor in light of existing circumstances, including but not limited to current and forecasted economic conditions, or when that failure is due to the failure of the franchisor to supply, within a reasonable period of time, new motor vehicles ordered by or allocated to the dealer;

(12) To offer to sell or lease or to sell or lease any new motor vehicle or accessory to any dealer at a lower actual price therefor than the actual price offered to any other dealer for the same model vehicle similarly equipped or same accessory or to use any device, including but not limited to an incentive, sales promotion plan, or other similar program, which results in a lower actual price of a vehicle or accessory being offered to one dealer and which is not offered to other dealers of vehicles of the same line-make or the same accessory;

(13) To conduct an audit, investigation, or inquiry of any dealer or dealership as to any activity, transaction, conduct, or other occurrence which took place or as to any promotion or special event which ends more than one year prior to such audit, investigation, or inquiry or to base any decision adverse to the dealer or dealership on any activity, transaction, conduct, or other occurrence which took place or as to any promotion or special event which ends more than one year prior to such decision or which took place any time prior to the period of time covered by such audit, investigation, or inquiry or to apply the results of an audit, investigation, or inquiry to any activity, transaction, conduct, or other occurrence which took place any time prior to the time covered by such audit, investigation, or inquiry;

(14) To charge back to, deduct from, or reduce any account of a dealer or any amount of money owed to a dealer by a franchisor any amount of money the franchisor alleges is owed to such franchisor by such dealer as a result of an audit, investigation, or inquiry of such dealer or based upon information obtained by the franchisor through other resources which relates to any transaction that occurred more than 12 months prior to notice to the dealer of the charge back or deduction, but rather if a franchisor alleges that a dealer owes such franchisor any amount of money as a result of an audit, investigation, or inquiry, such franchisor shall send a notice to such dealer for such amount and the dealer shall have not less than 30 days to contest such amount or remit payment;

(15) To deny, delay payment for, restrict, or bill back a claim by a dealer for payment or reimbursement for warranty service or parts, incentives, hold-backs, special program money, or any other amount owed to such dealer unless such denial, delay, restriction, or bill back is the direct result of a material defect in the claim which affects the validity of the claim;

(16) To engage in business as a dealer or to manage, control, or operate, or own any interest in a dealership either directly or indirectly, if the primary business of such dealer or dealership is to perform repair services on motor vehicles, except motor homes, pursuant to a manufacturer's or franchisor's warranty;

(17) To refuse to allow, to limit, or to restrict a dealer from maintaining, acquiring, or adding a sales or service operation for another line-make of motor vehicles at the same or expanded facility at which the dealer currently operates a dealership unless the franchisor can prove by a preponderance of the evidence that such maintenance, acquisition, or addition will substantially impair the dealer's ability to adequately sell or service such franchisor's motor vehicles;

(18) To directly or indirectly condition a franchise agreement or renewal of a franchise agreement, addition of a line-make, approval of relocation, or approval of a sale or transfer on the dealer's or prospective dealer's willingness to enter into a site control agreement; provided, however, that this paragraph shall not apply to a voluntary agreement when separate and adequate consideration is paid to the dealer. The franchisor shall have the burden of proof to show the voluntary, noncoerced acceptance of the site control agreement by the dealer; or

(19) To charge back, withhold payment, deny vehicle allocation, or take other adverse action against a dealer when a new vehicle sold by the dealer has been exported to a foreign country unless the franchisor can demonstrate that the dealer knew or reasonably should have known that the customer intended to export or resell the new vehicle. There shall be a rebuttable presumption that the dealer had no such knowledge if the vehicle is titled or registered in any state in this country.

(b) No action shall in any way be based on this Code section with respect to acts occurring prior to July 1, 1983.



§ 10-1-663. Advertising campaigns; change in capital structure or ownership; manner of distribution; increased prices; discrimination; unreasonable restrictions or changes

(a) No franchisor shall require, attempt to require, coerce, or attempt to coerce any dealer in this state:

(1) To participate monetarily in an advertising campaign or contest or to purchase any promotional materials, training materials, showroom or other display decorations, or materials at the expense of the dealer; or

(2) To change or refrain from changing the capital structure or ownership of the dealer or the means by or through which the dealer finances the operation of the dealership, provided the dealer at all times meets any reasonable capital standards determined by the franchisor in accordance with uniformly applied criteria and provided no change in the capital structure shall cause a change in the principal management or have the effect of a sale of the franchise without the consent of the franchisor, which consent shall not unreasonably be withheld.

(b) No franchisor shall:

(1) Refuse to disclose to any dealer the manner and mode of distribution of the same line make as handled by the dealer within the dealer's market area;

(2) Increase prices of new motor vehicles which the dealer had ordered for consumers prior to the dealer's receipt of the written official price increase notification. A sales contract signed by a consumer shall constitute evidence of each such order, provided the vehicle is in fact delivered to that customer. Price differences applicable to new models or series shall not be considered a price increase. Price changes caused by the addition to a motor vehicle of required or optional equipment, revaluation of the United States dollar in the case of foreign-make vehicles or components, or an increase in transportation charges due to increased rates imposed by carriers shall not be subject to the provisions of this paragraph;

(3) Discriminate unfairly among its dealers with respect to any aspect of operating a motor vehicle dealership;

(4) Establish or create:

(A) By agreement or otherwise, unreasonable restrictions relative to noncompetition covenants or site control, whether by sublease, collateral pledge of lease, agreement, or other means;

(B) Reserved;

(C) By agreement or otherwise, an option to purchase the dealership or its assets from the dealer; or

(D) By agreement or otherwise, unreasonable requirements to comply with subjective standards or other matters incident to the operation of the dealership; or

(5) Unreasonably change the market area of a dealer as set forth in the dealer's franchise agreement.



§ 10-1-663.1. Right of first refusal

There shall be a right of first refusal to purchase in favor of the franchisor if the dealer has entered into an agreement to transfer the dealership or its assets, provided that all the following qualifications and requirements are met:

(1) The proposed transfer of the dealership or its assets is of more than 50 percent of the ownership or assets;

(2) The franchisor notifies the dealer in writing within 60 days of its receipt of the complete written proposal for the proposed sale or transfer on forms generally utilized by the franchisor for such purpose and containing the information required therein and all documents and agreements relating to the proposed sale or transfer;

(3) The exercise of the right of first refusal will result in the dealer and dealer's owners receiving the same or greater consideration as is provided in the documents and agreements submitted to the franchisor under paragraph (2) of this Code section;

(4) The proposed change of 50 percent or more of the ownership or of the dealership assets does not involve the transfer or sale of assets or the transfer or issuance of stock by the dealer or one or more dealer owners to a designated family member or members, including a spouse, child, grandchild, spouse of a child or grandchild, brother, sister, or parent of the dealer owner; to a manager who has been employed in the dealership for at least four years and is otherwise qualified as a dealer operator; or to a partnership or corporation owned and controlled by one or more of such persons;

(5) The franchisor agrees to pay the reasonable expenses, including reasonable attorney's fees, which do not exceed the usual customary, and reasonable fees charged for similar work done for other clients incurred by the proposed new owner and transferee before the franchisor's exercise of its right of first refusal in negotiating and implementing the contract for the proposed change of ownership or transfer of dealership assets. However, payment of such expenses and attorney's fees shall not be required if the dealer has not submitted or caused to be submitted an accounting of those expenses within 20 days after the dealer's receipt of the franchisor's written request for such an accounting. Such an accounting may be requested by the franchisor before exercising its right of first refusal; and

(6) The franchisor agrees to comply with and be subject to the requirements and restraints as set forth in paragraphs (1) and (2) of subsection (a) of Code Section 10-1-664.1 and in subsection (b) of Code Section 10-1-664.1.



§ 10-1-664. Establishing a new dealership or relocating an existing dealership in the market area of an existing dealership; notice; petitions to enjoin or prohibit

(a) Any franchisor which intends to establish a new dealership or to relocate a current dealership for a particular line-make motor vehicle within the relevant market area of an existing dealership of the same line-make motor vehicle shall give written notice of such intent by certified mail or statutory overnight delivery to such existing dealership. The notice shall include:

(1) The specific location of the additional or relocated dealership;

(2) The date on or after which the additional or relocated dealership will commence operation at the new location;

(3) The identity of all existing dealerships in whose relevant market area the new or relocated dealership is to be located; and

(4) The names and addresses of the dealer and principals in the new or relocated dealership.

(b) Any existing dealership in whose relevant market area a franchisor intends to establish a new dealership or to relocate a current dealership may within 60 days of the receipt of the notice petition a superior court to enjoin or prohibit the establishment of the new or relocated dealership within the relevant market area of the existing dealership. The court or other tribunal of competent jurisdiction shall enjoin or prohibit the establishment of the new or relocated dealership within the relevant market area of the existing dealerships unless the franchisor can prove by a preponderance of the evidence that the existing dealership is not providing adequate representation of the line-make motor vehicle in the existing dealership's relevant market area and that the new or relocated dealership is necessary to provide the public with reliable and convenient sales and service within the relevant market area. The burden of proof in establishing adequate representation shall be on the franchisor. In determining whether the existing dealership is providing adequate representation and whether the new or relocated dealership is necessary, the court or other tribunal may consider, but is not limited to considering, the following:

(1) The impact that the establishment of the new or relocated dealership will have on consumers, the public interest, and the existing dealership; provided, however, that financial impact may be considered only with respect to the existing dealership;

(2) The size and permanency of investment reasonably made and the reasonable obligations incurred by the existing dealership to perform its obligations under the dealership's franchise agreement;

(3) The reasonably expected market penetration of the line-make motor vehicle for the relevant market area involved, after consideration of all factors which may affect such penetration, including, but not limited to, demographic factors such as age, income, education, size class preference, product popularity, retail lease transactions, and other factors affecting sales to consumers in the relevant market area;

(4) Any actions by the franchisor in denying its existing dealership of the same line make the opportunity for reasonable growth, market expansion, or relocation, including the availability of line-make motor vehicles in keeping with the reasonable expectations of the franchisor in providing an adequate number of dealerships in the relevant market area;

(5) Any attempts by the franchisor to coerce the existing dealership into consenting to an additional or relocated dealership of the same line make in the relevant market area;

(6) Distance, travel time, traffic patterns, and accessibility between the existing dealership of the same line make and the location of the proposed new or relocated dealership;

(7) Whether benefits to consumers will likely occur from the establishment or relocation of the dealership which benefits cannot be obtained by other geographic or demographic changes or expected changes in the relevant market area;

(8) Whether the existing dealership is in substantial compliance with its franchise agreement;

(9) Whether there is adequate interbrand and intrabrand competition with respect to the line-make motor vehicles, including the adequacy of sales and service facilities;

(10) Whether the establishment or relocation of the proposed dealership appears to be warranted and justified based on economic and market conditions pertinent to dealerships competing in the relevant market area, including anticipated changes; and

(11) The volume of registrations and service business transacted by the existing dealership and in which would be the relevant market area of the proposed dealership.

(c) This Code section shall not apply:

(1) To the addition of a new dealership at a location which is within a three-mile radius of a former dealership of the same line make which has been closed for less than two years;

(2) To the relocation of an existing dealership to a new location which is further away from the protesting dealer's location than the relocated dealer's prior location; or

(3) To the relocation of an existing dealership to a new location which is within a three-mile radius of such dealership's current location and it has been at such current location at least ten years.



§ 10-1-664.1. Restrictions on the ownership, operation, or control of dealerships by manufacturers and franchisors; competing unfairly with new dealers

(a) It shall be unlawful for any manufacturer or franchisor or any parent, affiliate, wholly or partially owned subsidiary, officer, or representative of a manufacturer or franchisor to own, operate, or control or to participate in the ownership, operation, or control of any new motor vehicle dealer in this state within a 15 mile radius of an existing dealer of such manufacturer or franchisor; to own, operate, or control, directly or indirectly, more than a 45 percent interest in a dealer or dealership in this state; to establish in this state an additional dealer or dealership in which such person or entity has any interest; or to own, operate, or control, directly or indirectly, any interest in a dealer or dealership in this state unless such person or entity has acquired such interest from a dealer or dealership which has been in operation for at least five years prior to such acquisition; provided, however, that this subsection shall not be construed to prohibit:

(1) The ownership, operation, or control by a manufacturer or franchisor of a new motor vehicle dealer for a temporary period, not to exceed one year, during the transition from one owner or operator to another;

(2) The ownership, operation, or control of a new motor vehicle dealer by a manufacturer or franchisor during a period in which such new motor vehicle dealer is being sold under a bona fide contract, shareholder agreement, or purchase option to the operator of the dealership;

(3) The ownership, operation, or control of a new motor vehicle dealer by a manufacturer or franchisor at the same location at which such manufacturer or franchisor has been engaged in the retail sale of new motor vehicles as the owner, operator, or controller of such dealership for a continuous two-year period of time immediately prior to April 1, 1999, where there is no prospective new motor vehicle dealer available to own or operate the dealership in a manner consistent with the public interest;

(4) The ownership, operation, or control by a manufacturer which manufactures only motorcycles or motor homes of a retail sales operation engaged in the retail sale of motorcycles or motor homes;

(5) The ownership, operation, or control by a manufacturer which is selling motor vehicles directly to the public at an established place of business on January 1, 1999, and which has never sold its line make of new motor vehicles in this state through a franchised new motor vehicle dealer unless and until such manufacturer is wholly or partially acquired by another manufacturer or franchisor;

(6) The ownership, operation, or control by a manufacturer which manufactures trucks with a gross vehicle weight rating of 12,500 pounds or more of a new motor vehicle dealer which only sells trucks with a gross vehicle weight rating of 12,500 pounds or more at the same location at which such manufacturer has been engaged in the retail sale of such trucks as the owner, operator, or controller of such dealership for a continuous two-year period of time immediately prior to April 1, 1999, or at one additional location which is not located within the relevant market area of an existing dealer of the same line make of trucks; provided, however, this exemption shall apply to a manufacturer described in this paragraph only until such manufacturer is wholly or partially acquired by another manufacturer or distributor;

(7) A manufacturer from selling new motor vehicles to customers if such vehicles are manufactured or assembled in accordance with custom design specifications of the customer and such sales are limited to no more than 150 vehicles per year; or

(8) The ownership, operation, or control by a manufacturer of not more than five locations licensed as new motor vehicle dealerships for the sale of new motor vehicles and any number of locations that engage exclusively in the repair of such manufacturer's line make of motor vehicles, provided that such manufacturer was selling or otherwise distributing its motor vehicles at an established place of business in this state as of January 1, 2015, and:

(A) The manufacturer manufactures or assembles zero emissions motor vehicles exclusively and has never sold its line make of motor vehicles in this state through a franchised new motor vehicle dealer; and

(B) The manufacturer has not acquired a controlling interest in a franchisor or a subsidiary or other entity controlled by such franchisor, or sold or transferred a controlling interest in such manufacturer to a franchisor or subsidiary or other entity controlled by such franchisor.

(b) It shall be unlawful for a manufacturer or franchisor or any parent, affiliate, wholly or partially owned subsidiary, officer, or representative of a manufacturer or franchisor to compete unfairly with a new motor vehicle dealer of the same line make, operating under a franchise, in the State of Georgia, and, except as otherwise provided in this subsection, the mere ownership, operation, or control of a new motor vehicle dealer by a manufacturer or franchisor under the conditions set forth in paragraphs (1) through (8) of subsection (a) of this Code section shall not constitute a violation of this subsection. For purposes of this Code section, a manufacturer or franchisor or any parent, affiliate, wholly or partially owned subsidiary, officer, or representative of a manufacturer or franchisor shall be conclusively presumed to be competing unfairly if it gives any preferential treatment to a dealer or dealership of which any interest is directly or indirectly owned, operated, or controlled by such manufacturer or franchisor or any partner, affiliate, wholly or partially owned subsidiary, officer, or representative of such manufacturer or franchisor, expressly including, but not limited to, preferential treatment regarding the direct or indirect cost of vehicles or parts, the availability or allocation of vehicles or parts, the availability or allocation of special or program vehicles, the provision of service and service support, the availability of or participation in special programs, the administration of warranty policy, the availability and use of after warranty adjustments, advertising, floor planning, financing or financing programs, or factory rebates.

(c) Except as may otherwise be provided in subsection (a) and subsection (b) of this Code section, no manufacturer or franchisor shall offer to sell or sell, directly or indirectly, any new motor vehicle to a consumer in this state, except through a new motor vehicle dealer holding a franchise for the line make covering such new motor vehicle. This subsection shall not apply to manufacturer or franchisor sales of new motor vehicles to the federal government, charitable organizations, or employees of the manufacturer or franchisor.






Part 6 - Enforcement of Article by Commissioner of Motor Vehicle Safety

§ 10-1-665. "Commissioner" and "department" defined

As used in this part, the term:

(1) "Commissioner" means the state revenue commissioner.

(2) "Department" means the Department of Revenue.



§ 10-1-666. Enforcement of article by state revenue commissioner

As an alternative to and in addition to any civil or criminal enforcement of this article, the state revenue commissioner by and through the Department of Revenue is authorized to enforce the provisions of this article and any order issued pursuant to the enforcement of this article.



§ 10-1-667. Administrative review of alleged violation of this article by dealer, distributor, or manufacturer

Any dealer, distributor, or manufacturer who is aggrieved by a violation of any provision of this article may file a petition with the Department of Revenue setting forth the facts supporting the allegation of such violation. The commissioner shall issue an administrative order, whenever the commissioner, after notice to all parties and after a hearing, determines that a violation of this article or any order issued under this article has occurred. The notice and the hearing and any administrative review thereof shall be conducted in accordance with the procedure for contested cases under Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." Any party who has exhausted all administrative remedies available and who is aggrieved or adversely affected by a final order or action of the commissioner shall have the right of judicial review thereof in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." The commissioner or the prevailing party may file, in the superior court in the county wherein the party under order resides or, if such party is a corporation, in the county wherein the corporation maintains its established place of business or its agent for service of process is located, or in the county wherein the violation occurred, a certified copy of a final order of the commissioner, whether unappealed from or affirmed upon appeal, whereupon the court shall render judgment in accordance therewith and notify the parties. Such judgment shall have the same effect and proceedings in relation thereto shall thereafter be the same as though the judgment had been rendered in an action duly heard and determined by the court. The remedy prescribed in this Code section shall be concurrent, alternative, and cumulative with any and all other civil, criminal, or alternative rights, remedies, forfeitures, or penalties provided, allowed, or available under the laws of this state.



§ 10-1-668. Annual dealer registration and appropriation to department fund

(a) In addition to the licensing fee set forth in Code Section 40-2-38, each dealer shall register annually with the department and shall pay an annual registration fee of $25.00. The fee shall be paid on or before January 1 of the registration year and shall be paid with and accompanied by such forms as the commissioner shall prescribe.

(b) It is the intent of the General Assembly of Georgia that an amount equal to the amount collected by the registration fee provided for in this Code section be appropriated to the department to fund the provisions of this part. If the funds appropriated to the department to fund the provisions of this part exceed the actual cost to the department to enforce this part, then the excess funds so appropriated shall lapse. However, if the fees collected under subsection (a) of this Code section do not equal the actual cost to the department to enforce the provisions of this part, then the commissioner may raise the registration fee to an amount which will ensure that the cost to the state to enforce this part is received.






Part 7 - Impairment of Obligations

§ 10-1-670. Application to franchise agreements

Any provision of this article which would, in the absence of this Code section, impair an obligation of a franchise agreement or any other agreement between a manufacturer or franchisor and a franchisee shall only apply to any such agreement made, entered into, renewed, extended, modified, or continued after the effective date of such provision. Otherwise, each provision of this article shall apply to all franchise or other agreements.









Article 22A - Marine Manufacturers

§ 10-1-675. Legislative findings

The General Assembly finds and declares that the distribution of marine vessels and products in the State of Georgia vitally affects the general economy of the state and the public interest and public welfare and, in the exercise of its police power, it is necessary to regulate marine manufacturers, distributors, and dealers and their representatives doing business in Georgia in order to prevent unfair business practices, unfair methods of competition, impositions, and other abuses upon its citizens.



§ 10-1-676. Definitions

As used in this article, the term:

(1) "Distributor" or "wholesaler" means any person, company, or corporation who sells or distributes marine products to marine dealers and who maintains distributor representatives within the state.

(2) "Franchise" means an oral or written agreement for a definite or indefinite period of time in which a manufacturer grants to a marine dealer permission to use a trade name, service mark, or related characteristic and in which there is a community of interest in the marketing of marine products or services related thereto at wholesale or retail, whether by leasing, sale, or otherwise.

(3) "Manufacturer" means any person, firm, association, corporation, or trust, resident or nonresident, that fabricates, manufactures, or assembles new and unused marine products. It does not include a person, firm, association, corporation, or trust which converts, modifies, or otherwise alters a marine product manufactured by another person, firm, association, corporation, or trust.

(4) "Manufacturer sales representative" means any officer, agent, or employee employed by a person, firm, association, corporation, or trust that fabricates, manufactures, or assembles marine products or by a factory branch for the purpose of making or promoting the sale of marine products or supervising or contacting marine dealers or prospective dealers.

(5) "Marine dealer" means any person who holds a bona fide contract, agreement, or franchise with a manufacturer or distributor of marine products.

(6) "Marine product" means a new or used watercraft, boat, vessel, or motor primarily designed for recreational or commercial use on water. The term also includes an outboard motor or a boat outfitted with an inboard or outboard motor. The term shall not mean a watercraft designed primarily for commercial use.



§ 10-1-677. Termination of contractual relationship between dealer and manufacturer

(a)(1) Whenever any marine dealer enters into a franchise, selling, or other contractual agreement with a manufacturer, distributor, or wholesaler wherein the dealer agrees to maintain an inventory of marine products or repair parts, the manufacturer, distributor, or wholesaler shall not terminate such agreement in case of breach by the dealer unless and until 90 days after notice of such intention to terminate has been sent by certified mail or statutory overnight delivery, return receipt requested, to the dealer and the dealer has failed to correct the breach within such period.

(2) If the franchise, selling, or other contractual agreement is terminated as a result of any action by the manufacturer and the dealer is not in breach of such agreement, the manufacturer, distributor, or wholesaler shall repurchase the inventory as provided in this article. The dealer may keep the inventory if he or she desires. If the dealer has any outstanding debts to the manufacturer, distributor, or wholesaler, then the repurchase amount may be credited to the dealer's account.

(3) If the franchise, selling, or other contractual agreement is terminated as a result of any action by the dealer and the manufacturer is not in breach of such agreement, the manufacturer shall not be required to repurchase the inventory as provided in this article; provided, however, if the franchise, selling, or other contractual agreement is terminated as a result of any action by the dealer and the manufacturer is in breach of such agreement, the manufacturer shall be required to repurchase the inventory as provided in this article.

(4) It shall be unlawful for the manufacturer, wholesaler, distributor, or franchisor, without due cause and pursuant to its own initiating action, to fail to renew a franchise, selling, or other contractual agreement on terms then equally available to all its marine dealers, unless the manufacturer repurchases the inventory as provided for in this Code section. The tests for determining what constitutes due cause for a manufacturer or distributor to fail to renew a franchise, selling, or other contractual agreement shall include whether the dealer:

(A) Has made a material misrepresentation in applying for or acting under the franchise agreement;

(B) Has filed a voluntary petition in bankruptcy or has had an involuntary petition in bankruptcy filed against the dealer which has not been discharged within 30 days after the filing, is in default under the provisions of a security agreement in effect with the manufacturer or distributor, or is in receivership;

(C) Has engaged in an unfair business practice;

(D) Has engaged in conduct which is injurious or detrimental to the public welfare;

(E) Has failed to comply with an applicable licensing law;

(F) Has been convicted of a crime, the effect of which would be detrimental to the manufacturer, distributor, or dealership;

(G) Has failed to operate in the normal course of business for seven consecutive business days; or

(H) Has failed to comply with the terms of the dealership or franchise agreement.

(5) In the event that the manufacturer, wholesaler, distributor, or franchisor does not intend to renew a franchise, selling, or other contractual agreement, such manufacturer, wholesaler, distributor, or franchisor shall give the dealer 90 days' written notice prior to the effective date thereof by certified mail or statutory overnight delivery, return receipt requested.

(b) Within 30 days of the termination of the franchise, selling, or other contractual agreement, the manufacturer, distributor, or wholesaler shall repurchase that inventory previously purchased from him or her, including all new and unused marine products of the current or immediate prior model year and parts on hand and held by the dealer on the date of termination of the contract. The manufacturer, distributor, or wholesaler shall pay an amount equivalent to the cost actually paid by the dealer less discounts or rebates per unit for any new, unused, undamaged, unaltered from original invoice and delivery, and complete marine vessel. The manufacturer shall also pay an amount equal to the price paid by the dealer for any new, unused, and undamaged repair parts and accessories which are listed in the manufacturer's current parts price list and are not more than two model years old.

(c) Upon payment within a reasonable time of the repurchase amount to the dealer, the title, if any, and right of possession to the repurchased inventory shall transfer to the manufacturer, distributor, or wholesaler, as the case may be.

(d) The provisions of this article shall not require the repurchase from a dealer of:

(1) Any repair part which has a limited storage life or is otherwise subject to deterioration;

(2) Any single repair part which is priced as a set of two or more items;

(3) Any repair part which, because of its condition, is not resalable as a new part without repackaging or reconditioning;

(4) Any inventory for which the dealer is unable to furnish evidence that is reasonably satisfactory to the manufacturer, distributor, or wholesaler of good title, free and clear of all claims, liens, and encumbrances;

(5) Any inventory which the dealer desires to keep, provided that the dealer has a contractual right to do so;

(6) Any marine vessel or product which is not in new, unused, undamaged, and complete condition;

(7) Any repair parts which are not in new, unused, and undamaged condition;

(8) Any inventory which was ordered by the dealer on or after the date of receipt of the notification of termination of the franchise, selling, or other contractual agreement;

(9) Any inventory which was acquired by the dealer from any source other than the manufacturer, distributor, or wholesaler; or

(10) Any boat that has been altered substantially from original delivery.

(e) If any manufacturer, distributor, or wholesaler shall fail or refuse to repurchase any inventory as required by this article within 60 days after termination of a dealer's contract and submission by the dealer to the manufacturer, by certified mail or statutory overnight delivery, return receipt requested, of a final inventory of marine products and parts on hand, he or she shall be civilly liable not only for the amounts provided in subsection (b) of this Code section but also the dealer's reasonable attorney's fees, court costs, and interest on the amount due for such inventory computed at the legal interest rate from the sixty-first day after termination.

(f) In the event of the death or incapacity of the dealer or the majority stockholder of a corporation operating as a dealer, the manufacturer, distributor, or wholesaler shall, at the option of the heirs at law if the dealer died intestate or the devisees or transferees under the terms of the deceased dealer's last will and testament if said dealer died testate, repurchase the inventory from said heirs or devisees as if the manufacturer, distributor, or wholesaler had terminated the contract, and the inventory repurchase provisions of this Code section shall apply. The heirs or devisees shall have until the end of the contract term or one year from the date of the death of the retailer or majority stockholder, whichever comes first, to exercise their option under this article; provided, however, that nothing in this article shall require the repurchase of inventory if the heirs or devisees and the manufacturer, distributor, or wholesaler enter into a new franchise agreement to operate the retail dealership.



§ 10-1-678. Application

The provisions of this article shall apply to any contract now in effect which has no expiration date and is a continuing contract and any other contract entered into or renewed on or after July 1, 2002. Any contract in force and effect prior to July 1, 2002, which by its own terms will terminate on a date subsequent thereto shall be governed by the law as it existed prior to July 1, 2002.






Article 22B - Recreational Vehicle Dealers

§ 10-1-679. Definitions; considerations in determining "good cause"

(a) As used in this article, the term:

(1) "Community of interest" means a continuing financial interest between the grantor and the grantee in either the operation of the dealership business or the marketing of such goods or services.

(2) "Franchise" means an oral or written agreement for a definite or indefinite period of time in which a manufacturer grants to a recreational vehicle dealer permission to use a trade name, service mark, or related characteristic and in which there is a community of interest in the marketing of recreational vehicle products or services related thereto at wholesale or retail, whether by leasing, sale, or otherwise.

(3) "Grantor" means a person who grants a recreational vehicle dealership.

(4) "Person" means a natural person, partnership, joint venture, corporation, or other entity.

(5) "Recreational vehicle" means a vehicular type unit primarily designed as temporary living quarters for recreational, camping, or travel use which either has its own motive power or is mounted on or towed by another vehicle. The basic entities are as follows: travel trailer, camping trailer, truck camper, motor home, park trailer, and fifth wheel travel trailer.

(6) "Recreational vehicle dealer" or "dealer" means a person who is a grantee of a recreational vehicle dealership situated in Georgia.

(7) "Recreational vehicle dealership" means an established place of business engaged in the marketing of new recreational vehicle products or services related thereto at wholesale or retail, whether by leasing, sale, or otherwise, and which is marked by an appropriate permanent sign, a working telephone with a telephone number listed in the local phone directory, and which derives at least 75 percent of its revenue from the sale of new recreational vehicles and recreational vehicle related products and services.

(8) "Warrantor" means a person, firm, corporation, or business entity that gives a warranty in connection with a new recreational vehicle or parts, accessories, or components thereof. Such term does not include service contracts, mechanical or other insurance, or extended warranties sold for separate consideration by a dealer or other person not controlled by a manufacturer.

(b) For purposes of this article when determining whether there is "good cause" for a proposed action, the trier of fact shall consider:

(1) The volume of the affected dealer's business in the relevant market area;

(2) The nature and extent of the dealer's investment in its business;

(3) The adequacy of the dealer's service facilities, equipment, parts, supplies, and personnel;

(4) The effect of the proposed action on the community;

(5) The extent and quality of the dealer's service under recreational vehicle warranties; and

(6) The dealer's performance under the terms of its franchise agreement.



§ 10-1-679.1. Legislative purposes and policies

(a) This article shall be liberally construed and applied to promote its underlying remedial purposes and policies.

(b) The underlying purposes and policies of this article are:

(1) To promote the compelling interest of the public in fair business relations between recreational vehicle dealers and grantors and in the continuation of recreational vehicle dealerships on a fair basis;

(2) To protect recreational vehicle dealers against unfair treatment by grantors who inherently have superior economic power and superior bargaining power in the negotiations of recreational vehicle dealerships;

(3) To provide recreational vehicle dealers with rights and remedies in addition to those existing by contract or common law; and

(4) To govern all franchise agreements for recreational vehicle dealerships, including any renewals or amendments, to the full extent consistent with the Constitutions of Georgia and the United States.

(c) The effect of this article may not be varied by contract or agreement. Any contract or agreement purporting to do so is void and unenforceable to that extent only.



§ 10-1-679.2. Designation of area of sales responsibility assigned to a recreational vehicle dealer; change in assignment

The grantor shall designate in writing the area of sales responsibility assigned to a recreational vehicle dealer and shall not change such area nor establish another recreational vehicle dealer in the same area unless the grantor can show good cause for the addition of the new recreational vehicle dealer, including reasonable evidence that the market will support the establishment of a new dealership.



§ 10-1-679.3. Published prices, charges, and terms of sale

Sales of recreational vehicles by grantors or distributors shall be in accordance with published prices, charges, and terms of sale in effect at any given time.



§ 10-1-679.4. Termination or change of dealership agreements; burden of proving good cause

No grantor, directly or through any officer, agent, or employee, may terminate, cancel, fail to renew, or substantially change the competitive circumstances, including the area of sales responsibility, of a recreational vehicle dealership agreement without good cause. The burden of proving good cause shall be on the grantor.



§ 10-1-679.5. Notice required for termination of or substantial change to dealership agreements

(a) Except as provided in this Code section, a grantor shall provide a recreational vehicle dealer at least 120 days' prior written notice of termination, cancellation, nonrenewal, or substantial change in competitive circumstances and shall provide that the recreational vehicle dealer has 120 days in which to rectify any claimed deficiency. The notice shall state all the reasons for termination, cancellation, or nonrenewal and shall further state that if, within 30 days following the receipt of the grantor's notice, the recreational vehicle dealer provides to the grantor a written notice to cure all claimed deficiencies, the recreational vehicle dealer shall then have 120 days from the date of the notice to rectify such deficiencies. If the deficiency is rectified within 120 days, the notice shall be void. The notice provisions of this Code section shall not apply if the reason for termination, cancellation, or nonrenewal is insolvency, the occurrence of an assignment for the benefit of creditors, or bankruptcy.

(b) The 120 days' notice shall be reduced to 30 days' notice if the grounds for termination, cancellation, or nonrenewal is due to:

(1) Conviction or pleas of nolo contendere to a felony of a recreational vehicle dealer or one of its principal owners;

(2) The business operation of the recreational vehicle dealer has been abandoned or closed for ten consecutive days, unless the closing is due to an act of God, strike, or labor difficulty or other cause over which the dealer has no control;

(3) The suspension, revocation, or refusal to renew the recreational vehicle dealer's license; or

(4) A significant misrepresentation by the recreational vehicle dealer.



§ 10-1-679.6. Repurchase of inventory, equipment tools, accessories, and signage on termination of the dealership contract; reimbursement for accessories and parts returned

(a) If a recreational vehicle dealership franchise agreement is terminated, canceled, or not renewed by the grantor, the grantor, at the option of the recreational vehicle dealer, shall repurchase:

(1) All new, untitled recreational vehicle inventory acquired from the manufacturer within 12 months prior to the effective date of the termination, cancellation, or nonrenewal which has not been materially altered or substantially damaged. The grantor shall reimburse the dealer for 100 percent of the net invoice cost of such inventory, including transportation, less applicable rebates and discounts to the dealer.

(2) All functioning diagnostic equipment, special tools, other equipment and machinery, accessories and proprietary parts, and signage as were required to meet the dealer's service responsibilities in accordance with manufacturer's guides and applicable customer service bulletins and signs sold under the recreational vehicle dealership agreement.

(b) The manufacturer shall reimburse the dealer for 100 percent of the current net prices as published in the manufacturer's current price lists or catalogs on accessories and parts, including superseded parts, provided it was purchased by the dealer within five years before termination and can no longer be used in the normal course of the dealer's business, plus 5 percent of the current net price of all manufacturer's accessories and parts returned to compensate the dealer for handling, packing, and loading the parts, plus the cost of freight to return said parts. The grantor shall pay the dealer within 30 days of receipt of the returned items. This Code section shall apply only to merchandise with a name, trademark, label, or other mark on it which identifies the grantor or with proof of purchase from the grantor.



§ 10-1-679.7. Unlawful coercive practices

It shall be unlawful for any grantor, directly or through any officer, agent, or employee:

(1) To coerce, or attempt to coerce, any dealer to accept delivery of any parts or accessories or any other commodities which have not been ordered by such dealer; or

(2) To coerce, or attempt to coerce, any dealer to enter into an agreement with such grantor or do any other act unfair to such dealer by threatening to cancel any recreational vehicle dealership franchise agreement existing between such grantor and such dealer.



§ 10-1-679.8. Sale or transfer of ownership or change in management of dealerships; unlawful practices; required notices

It shall be unlawful for any grantor to prevent or refuse to approve the sale or transfer of the ownership of a recreational vehicle dealership by the sale of the business assets, stock transfer, or otherwise, or a change in executive management or principal operator of the dealership if the new owner, principal operator, or management is creditworthy, has not been convicted of a felony, and is properly licensed; the sale or transfer shall not result in a relocation of the business; and the sale or transfer is otherwise reasonable under the circumstances. The recreational vehicle dealer must give the manufacturer 30 days' written notice prior to the closing of such agreement. If the manufacturer rejects a proposed change or sale, the manufacturer shall give written notice of its reasons to the recreational vehicle dealer within 30 days after receipt of the dealer notification and complete documentation. If no such notice is given to the recreational vehicle dealer, the change or sale shall be deemed approved. The burden of proving that any sale or transfer is not reasonable shall be on the grantor.



§ 10-1-679.9. Requirement for dealers' opportunity to designate successors; requirement to honor succession; grounds for objection to succession

(a) It shall be unlawful for any grantor to fail to provide a recreational vehicle dealer with an opportunity, at the time of signing a recreational vehicle dealership franchise agreement or at a reasonable time thereafter, to designate a member of his or her family as a successor to the dealership in the event of the death, incapacity, or retirement of the dealer. A dealer may from time to time during the term of the franchise agreement change the beneficiary by providing a written notification to the manufacturer.

(b) It shall be unlawful to prevent or refuse to honor the succession to a dealership by a family member of the deceased, incapacitated, or retired dealer unless the grantor has provided to the family member so designated written notice of its objections. The burden of proving that such transfer is not reasonable shall be on the grantor.

(c) Grounds for objection shall be lack of creditworthiness, conviction of a felony, inability to obtain necessary and required licenses by the beneficiary, lack of required licenses, or other conditions which make such succession unreasonable under the circumstances, but the grantor shall bear the burden of proving the unreasonableness of such succession. No family member of the deceased, incapacitated, or retired dealer may succeed to a recreational vehicle dealership unless the succession to the recreational vehicle dealership will not involve, without the grantor's consent, a relocation of the business.



§ 10-1-679.10. Required specification of obligation for warranty service; compensation; time allowances; reimbursement for warranty parts; denial of claims; violations; damage to new recreational vehicles delivered to dealers

(a) Each grantor or warrantor, where applicable, shall specify in writing to each of its recreational vehicle dealers licensed in Georgia the dealer's obligation for preparation, delivery, and warranty service on its products; shall compensate the dealer for warranty service required of the dealer by the grantor or warrantor; and shall provide the dealer the schedule of compensation to be paid to such dealers for parts, work, and service in connection with warranty service and the time allowances for the performance of such work and service. In no event shall such schedule of compensation fail to include reasonable compensation for diagnostic work as well as repair service and labor.

(b) Time allowances for the diagnosis and performance of warranty work and service shall be reasonable and adequate for the work to be performed. In the determination of what constitutes reasonable compensation under this Code section, the principal factors to be considered shall be the actual wage rates being paid by the dealer and the actual retail labor rates being charged by the dealer in the community in which the dealer is doing business. In no event shall such compensation of a dealer for warranty labor be less than the retail rates charged by the dealer for like service to retail customers for nonwarranty labor and repairs as long as such rates are reasonable.

(c) A grantor or warrantor, where applicable, shall reimburse the dealer for warranty parts at actual wholesale costs plus a minimum 30 percent handling charge and the cost, if any, of freight to return warranty parts to the grantor or warrantor. Warranty audits of dealer records may be conducted by the grantor or warrantor, where applicable, on a reasonable basis. A grantor or warrantor, where applicable, must disapprove warranty claims in writing within 30 days of the date of submission by the dealer in the manner and form prescribed by the grantor or warrantor. Claims not specifically disapproved in writing within this 30 day period shall be construed to be approved and shall be paid within 45 days.

(d) Dealer claims for warranty compensation shall not be denied except for good cause, such as performance of nonwarranty repairs, lack of material documentation, fraud, or misrepresentation. Claims for dealer compensation must be submitted within 45 days of completing the work. The dealer must notify the warrantor verbally or in writing if the dealer is unable to promptly perform material or repetitive warranty repairs. All claims shall be paid within 30 days of dealer submission or rejected in writing for stated reasons.

(e) It shall be a violation of this article for any grantor or warrantor, where applicable, to:

(1) Fail to perform any of its warranty obligations with respect to a recreational vehicle and recreational vehicle components;

(2) Fail to assume all responsibility for any liability resulting from structural or production defects;

(3) Fail to include written notices of factory recalls to vehicle owners and dealers and the expected date by which necessary parts and equipment will be available to dealers for the correction of such defects. The grantor or warrantor, where applicable, may ship parts in quantity to the dealer to effect such campaign work, and if such parts are in excess of the dealer's requirements, the dealer may return unused parts to the grantor or warrantor for credit after completion of the campaign;

(4) Fail to compensate any of its recreational vehicle dealers licensed in Georgia for repairs effected by such dealer of merchandise damaged in manufacture or transit to the dealer where the carrier is designated by the grantor, factory branch, distributor, or distributor branch;

(5) Fail to compensate its recreational vehicle dealers licensed in this state for warranty parts, work, and service in accordance with the schedule of compensation provided the dealer pursuant to subsection (a) of this Code section if performed in a timely and competent manner, or for legal costs and expenses incurred by such dealers in connection with warranty obligations for which the grantor or warrantor, where applicable, is legally responsible or which the grantor or warrantor imposes upon the dealer;

(6) Misrepresent in any way purchases of recreational vehicles that contain warranties with respect to the manufacture, performance, or design of the vehicles which are made by the dealer, either as warrantor or co-warrantor; or

(7) Require the dealer to make warranties to customers in any manner related to the manufacture of a recreational vehicle.

(f) Notwithstanding the terms of any agreement, it shall be a violation of this article for any grantor or warrantor, where applicable, to fail to indemnify and hold harmless its recreational vehicle dealers against any losses or damages arising out of claims, costs, judgments, and expenses, including reasonable attorney's fees, or suits relating to the manufacture, assembly, or design of recreational vehicles, parts, or accessories, or other functions by the grantor or warrantor beyond the control of the dealer, including, without limitation, the selection by the grantor or warrantor, where applicable, of parts or components for the recreational vehicle or any damages to merchandise occurring in transit to the dealer where the carrier is designated by the grantor or warrantor. The dealer shall give notice to the grantor or warrantor of pending suits in which allegations are made which come within this subsection whenever reasonably practicable to do so. Any recreational vehicle dealer franchise agreement issued to, amended, or renewed for recreational vehicles in Georgia on or after July 1, 2005, shall be deemed to incorporate provisions consistent with the requirements of this subsection.

(g) On any new recreational vehicle, any uncorrected and significant damage, or any corrected damage exceeding 5 percent of the manufacturer's suggested retail price or $500.00 or more in paint damage, must be disclosed to the dealer in writing prior to delivery. Factory mechanical repair and damage to glass, tires, and bumpers is excluded from disclosure when properly replaced by identical manufacturer's or distributor's original equipment or parts.

(h) Whenever a new recreational vehicle is damaged in transit when the carrier or means of transportation is determined by the manufacturer or distributor or whenever a recreational vehicle is otherwise damaged prior to delivery to the recreational vehicle dealer or if a new recreational vehicle is found to have substantial box or chassis defects upon arrival at the recreational vehicle dealership, the dealer must notify the grantor or distributor of such damage or such defects within three business days from the date of delivery or within a reasonable amount of additional time or such time as specified in the recreational vehicle dealership franchise agreement and either:

(1) Request from the grantor, warrantor, or distributor authorization to replace the components, parts, and accessories damaged or otherwise correct the damage; or

(2) Reject the vehicle within the three day grace period.

If the dealer exercises the option to refuse delivery of the vehicle, the recreational vehicle grantor must immediately repurchase such vehicle.

(i) If the grantor, warrantor, or distributor refuses or fails to authorize repair of such damage within ten days after receipt of notification or if the dealer rejects a recreational vehicle because of damage, ownership of the new recreational vehicle shall revert to the grantor or distributor and the recreational vehicle dealer shall have no obligations, financial or otherwise, with respect to such recreational vehicle.

(j) It shall be a violation of this article for any recreational vehicle dealer to:

(1) Fail to perform predelivery inspection functions, if required, in a competent and timely manner;

(2) Fail to perform warranty service work, authorized by the vehicle warrantor, in a reasonably timely and competent manner on any transient customer's vehicle of the same line-make, whether sold by that dealer or not;

(3) Intentionally misrepresent the terms of any warranty.

(k) All grantors, warrantors, and distributors of recreational vehicle components shall be subject to the provisions of this article.



§ 10-1-679.11. Remedy for violations

If any grantor or warrantor violates this article, a recreational vehicle dealer may bring an action against such grantor or warrantor in a court of competent jurisdiction in the county of the recreational vehicle dealer for damages sustained as a consequence of the grantor's or warrantor's violation, together with the actual costs of the action including reasonable attorney's fees, and the dealer also may be granted injunctive relief against unlawful termination, cancellation, nonrenewal, or substantial change of competitive circumstances and refusal to permit transfer of ownership in accordance with Code Sections 10-1-679.2 and 10-1-679.3.



§ 10-1-679.12. Violations deemed irreparable injuries for the purpose of determining whether a temporary injunction should be issued

In any action brought by a recreational vehicle dealer against a grantor or warrantor under this article, any violation of this article by the grantor or warrantor shall be deemed an irreparable injury to the recreational vehicle dealer for determining if a temporary injunction should be issued.



§ 10-1-679.13. Requirements for new dealerships

It shall be unlawful for a grantor to establish a new recreational vehicle dealership unless the dealer meets the requirements and definitions provided in this article.



§ 10-1-679.14. Franchise agreement required for the sale or distribution of recreational vehicles; exceptions; enforcement

(a) It shall be unlawful for any dealer to sell or distribute any new recreational vehicle in Georgia unless the dealer has a franchise dealership agreement with a grantor with the express right to sell or distribute recreational vehicles in Georgia and meets the requirements and definitions provided in this article. Any dealer who does not meet the requirements of this article may participate in events where recreational vehicles are exhibited or demonstrated and seminars are provided but shall be prohibited from contracting to sell or distribute recreational vehicles to the public.

(b) Subsection (a) of this Code section shall not apply to:

(1) The sale of recreational vehicles at events sponsored by a Georgia based recreational vehicle grantor with manufacturing facilities located in this state, where recreational vehicles are sold or contracted for by its franchised out-of-state recreational vehicle dealers;

(2) Any convention or rally involving more than 2,500 recreational vehicles which are preregistered with the sponsor of said event, owned by individuals attending such convention or rally, and there for the personal use of their owners for the purpose of camping and not for sale or display; provided, however, that no dealers from outside of this state shall be invited to said event by a participating manufacturer unless all franchised Georgia dealers for such participating manufacturer shall be invited to said event, and there shall be no discrimination in terms of sales by a manufacturer to any franchised Georgia dealer for recreational vehicles to be sold at the convention or rally; nor shall any franchised Georgia dealer be required by a manufacturer to purchase inventory in addition to that required under a current franchise agreement between the manufacturer and such dealer in order for the dealer to participate in such convention or rally. Out-of-state dealers shall register with the Department of Revenue and purchase a permit 30 days prior to participating in any rally or convention in Georgia. The cost of such permit shall be $500.00 per dealer. Any manufacturer or dealer that violates this paragraph shall not be eligible to participate in any such events; or

(3) Any dealer at a convention or rally if:

(A) There are ten or more dealers from this state participating in such convention or rally; and

(B) Such convention or rally takes place at a location other than the principal place of business of any of the dealers participating in such convention or rally.

Nothing in this subsection shall be applied to impair an obligation of a contract existing on March 14, 2008.

(c) The state revenue commissioner and the Department of Revenue shall enforce this Code section in the same manner as provided by Code Sections 10-1-666 and 10-1-667 for violations of Article 22 of this chapter.



§ 10-1-679.15. Violations

Any person who violates the provisions of this article shall be guilty of a misdemeanor.






Article 23 - Lease-Purchase Agreements

§ 10-1-680. Short title

This article shall be known and may be cited as the "Lease-purchase Agreement Act."



§ 10-1-681. Definitions

As used in this article, the term:

(1) "Lease-purchase agreement" means an agreement for the use of personal property by a lessee primarily for personal, family, or household purposes for an initial period of four months or less that is renewable with each payment after the initial period and that permits the lessee to become the owner of the property. Lease-purchase agreements shall not include any of the following:

(A) A lease or agreement which constitutes a credit sale as defined in 12 C.F.R. 226.2(a)(16) and Section 1602(g) of the Truth-in-Lending Act, 15 U.S.C. Section 1601, et seq.;

(B) A lease which constitutes a consumer lease as defined in 12 C.F.R. 213.2(a)(6);

(C) Any lease for agricultural, business, or commercial purposes;

(D) Any lease made to an organization; or

(E) A lease or agreement which constitutes a retail installment transaction as defined in paragraph (10) of subsection (a) of Code Section 10-1-2.

(2) "Lessee" means a person who leases property pursuant to a lease-purchase agreement.

(3) "Lessor" means a person who, in the ordinary course of business, regularly leases, offers to lease, or arranges for the leasing of property under a lease-purchase agreement.

(4) "Period" means a day, week, month, or other subdivision of a year.



§ 10-1-682. Requirements for written statement of agreement

(a) A lease-purchase agreement shall be in the form of a written statement which shall include all of the following:

(1) A brief description of the leased property, sufficient to identify the property to the lessee and lessor including whether the property is new or previously rented or, if a lease is for multiple items, a description of each item may be provided in a separate statement which is incorporated by reference in the primary disclosure statement;

(2) The total amount of any initial payment, including any advance payment, delivery charge, or any trade-in allowance to be paid by the lessee at or before consummation of the lease-purchase agreement;

(3) The amount and timing of payments;

(4) The amount of all other charges, individually itemized, payable by the lessee to the lessor which are not included in the periodic payments;

(5) A statement of the party liable for loss, damage in excess of normal wear and tear, or destruction to the leased property;

(6) The lessee's right to reinstate and the amount, or method of determining the amount, of any penalty or other charge for reinstatement as established in Code Section 10-1-686;

(7) The party responsible for maintaining or servicing the leased property together with a brief description of this responsibility;

(8) A statement of the conditions under which the lessee or lessor may terminate the lease;

(9) A statement of the total cost of the lease expressed as the product of the number of payments necessary to acquire ownership of the leased property times the amount of each payment, using the term "cost of lease";

(10) A statement that the lessee has the option to purchase the leased property during the term of the lease-purchase agreement and, at what price, formula, or by what method the price is determined;

(11) A statement that if any part of a manufacturer's warranty continues to cover the leased property at the time the lessee assumes ownership of the property, if allowed by the terms of the warranty, it will be passed on to the lessee;

(12) The fair market value of the leased property at the time it is initially leased to the lessee, using the term "estimated fair market value of the leased property," provided that in the case of property that has been previously leased the lessor may establish a standard value that may be used in lieu of a specific valuation for an individual item; and

(13) The difference between the amount disclosed under paragraph (9) of this subsection and the amount disclosed under paragraph (12) of this subsection, using the term "cost of lease services."

(b) All information required by this Code section shall be stated in a clear and coherent manner, using words and phrases of common meaning. The information shall be appropriately divided and captioned by its sections. All numerical amounts and percentages shall be stated in figures. The information shall also be disclosed by the lessor prior to the signing of the lease by the lessee. All of the information required by this Code section shall be provided directly on the lease contract or instrument or on a separate form. The disclosures described in paragraphs (1), (2), (3), (4), (9), (12), and (13) of subsection (a) of this Code section shall be made clearly, conspicuously, and together in sequence and shall be prominently located on the same page of the contract or other instrument evidencing the lease.

(c) At the lessor's option, information in addition to that required by this Code section may be disclosed if the additional information is not stated, utilized, or placed in a manner which will contradict, obscure, or distract attention from the required information.



§ 10-1-683. Advertisements

(a) An advertisement for any lease-purchase agreement shall not state that a specific lease of any property at specific amounts or terms is available unless the lessor usually and customarily leases or will lease the property at those amounts or terms.

(b) An advertisement for any lease-purchase agreement shall not state that a payment or a periodic payment is due at the start of a lease of a specific item without disclosing both the payment due at the start of the lease, the periodic payment, the cost of lease services, and the total of all periodic payments necessary to obtain ownership.



§ 10-1-684. Prohibited agreement provisions

A lease-purchase agreement shall not contain a provision:

(1) Requiring a garnishment of wages or a power of attorney to confess a judgment;

(2) Granting authorization to the lessor or a person acting on the lessor's behalf to unlawfully enter upon the lessee's premises or to commit any breach of the peace in the repossession of goods;

(3) Requiring the lessee to waive any defense, counterclaim, or right of action against the lessor or a person acting on the lessor's behalf (as the lessee's agent on the lessor's behalf or as the lessee's agent) in collection of payments under the lease or in the repossession of goods;

(4) Requiring the lessee to agree not to assert against a lessor or against an assignee a claim or defense arising out of the lease;

(5) Requiring any collection or repossession charges in excess of those allowable under Code Section 10-1-7 and applicable court rules; or

(6) Providing that the lessee cannot return the leased property to the lessor at the end of any term.



§ 10-1-685. Purchase of insurance; early termination or return of items; fees

(a) A lessor shall not require the purchase of insurance by the lessee from the lessor of a leased item.

(b) A lessor shall not impose a penalty for early termination of a lease-purchase agreement or for the return of an item at any point.

(c) A lessor shall not impose a fee for in-home collection of a payment unless the lessee has expressly agreed to the fee and the amount of the fee is disclosed.

(d) A lessor shall not impose a fee for picking up rental property should the lessee choose to terminate the lease.

(e) A lessor shall not impose a fee for making a late payment except the charge for reinstatement as established in Code Section 10-1-686.



§ 10-1-686. Right to reinstatement of agreement by lessee failing to make timely payments; fees; substitute items

(a) A lessee who fails to make timely periodic payments shall have the right to reinstate the original lease-purchase agreement without losing any rights or options previously acquired under the lease-purchase agreement if both of the following apply:

(1) The lessee has not missed more than three periodic payments; and

(2) One periodic payment has been missed and the lessee has surrendered the item to the lessor, if requested by the lessor, during the time in which payments were missed.

(b) A lessee shall not be charged more than one reinstatement fee per missed periodic payment. A reinstatement fee shall equal the outstanding balance of any missed payments plus a charge which shall not exceed $5.00 per missed payment. A delivery fee not to exceed the original delivery fee may be charged if redelivery of an item is necessary.

(c) If reinstatement occurs pursuant to this Code section, the lessor shall provide the lessee with either the same item leased by the lessee prior to reinstatement or a substitute item of comparable quality and condition. If a substitute item is provided, the lessor shall provide the lessee with all of the information required in Code Section 10-1-682.



§ 10-1-687. Penalties; grace period for compliance

(a) Any person who shall willfully and intentionally violate any provision of this article shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine not to exceed $500.00 for the first offense and as for a misdemeanor for each subsequent offense.

(b) In case of a violation of any provision of this article, with respect to any transaction, the lessee in such transaction may recover from the person committing the violation, or may set off or counterclaim in any action by such person, actual damages with a minimum recovery of $300.00 or 25 percent of the cost of the lease to acquire ownership, whichever is greater, attorneys' fees, and court costs. However, the lessor shall not be liable for any error in estimating the fair market value required in paragraph (12) of subsection (a) of Code Section 10-1-682 unless said estimate shall be proved to have been made in bad faith.

(c) Notwithstanding this Code section, any failure to comply with any provisions in this article may be corrected within ten days after the date of execution of the lease-purchase agreement by the lessee, and, if so corrected, neither the lessor nor any holder is subject to any penalty under this Code section.



§ 10-1-688. Limitation of actions

No action shall be brought under this article more than four years after the person bringing this action knew or should have known of the occurrence of the alleged violation.



§ 10-1-689. Example of form

The following form is an example of the form which may be used to satisfy the disclosure requirements of subsection (b) of Code Section 10-1-682, requiring that the disclosures described in paragraphs (1), (2), (3), (4), (9), (12), and (13) of subsection (a) of Code Section 10-1-682 be made clearly, conspicuously, prominently, and together in sequence:

Display Image

Display Image






Article 24 - Wholesale Distribution by Out-of-State Principal

§ 10-1-700. Definitions

As used in this article, the term:

(1) "Commission" means compensation accruing to a sales representative for payment by a principal, the rate of which is expressed as a percentage of the dollar amount of orders or sales or as a specified amount per order or per sale.

(2) "Principal" means a person who does business in this state and who:

(A) Manufactures, produces, imports, or distributes a tangible product for wholesale;

(B) Contracts with a sales representative to solicit orders for the product; and

(C) Compensates the sales representative in whole or in part by commission.

(3) "Sales representative" means a person who contracts with a principal to solicit wholesale orders and who is compensated in whole or in part by a commission, but such term does not include one who places orders or purchases for his or her own account for resale.



§ 10-1-701. Contract for services in state

Reserved. Repealed by Ga. L. 1992, p. 1320, § 1, effective April 13, 1992.



§ 10-1-702. Rights of sales representative; frivolous actions

(a) When a contract between a principal and a sales representative is terminated, the principal shall within 30 days after the termination of the contract pay all commissions due to the sales representative.

(b) A principal who fails to make timely payment of commissions as required by subsection (a) of this Code section shall be liable to the sales representative in a civil action for:

(1) All amounts due to the sales representative according to the terms of the contract;

(2) Exemplary damages in an amount not to exceed double the amount not timely paid as required by subsection (a) of this Code section; and

(3) Reasonable attorney's fees actually and reasonably incurred by the sales representative in the action.

(c) A person who brings an action under this Code section shall, if the court determines that the action is frivolous, be liable to the defendant for attorney's fees actually and reasonably incurred by the defendant in defending against such action.



§ 10-1-703. Waiver of law prohibited

The provisions of this article may not be waived; and, in applying the provisions of this article, the courts of this state shall not recognize any purported waiver of the provisions of this article, whether by expressed waiver or by attempt to make a contract or agreement subject to the laws of another state.



§ 10-1-704. Jurisdiction of court

A principal who is not a resident of this state and who enters into a contract subject to this article is declared to be doing business in this state for purposes of the exercise of personal jurisdiction over nonresidents under Code Section 9-10-91.






Article 25 - Retail Petroleum Product Dealers

§ 10-1-720. Definitions

As used in this article, the term:

(1) "Adult" means any person who is not a minor.

(2) "Dealer" means any person, other than an agent or employee of a producer or redistributor, who is engaged in the retail sale of petroleum products under a franchise agreement as defined in paragraph (4) of this Code section.

(3) "Designated family member" means the adult spouse, the adult child of the dealer, or the spouse of an adult child of the dealer, who has experience in the service station business and who, in the case of the dealer's death or retirement, is designated in writing by notice from the dealer to the producer or redistributor as entitled to be offered a trial franchise as such term is defined in the federal Petroleum Marketing Practices Act (15 U.S.C. Section 2801, et seq.).

(4) "Franchise" or "franchise agreement" means an agreement between a producer and a dealer or a redistributor and a dealer under which the dealer is granted the right to:

(A) Use a trademark, trade name, service mark, or other identifying symbol or name owned by the producer or redistributor; or

(B) Occupy a service station owned, leased, or controlled by the producer or redistributor for the purpose of engaging in the retail sale of petroleum products of the producer or redistributor.

(5) "Producer" means every person who produces, refines, manufactures, processes, blends, or otherwise alters any motor fuel and other petroleum products for sale or use in this state and every person who distributes any motor fuel and other petroleum products for resale in this state.

(6) "Redistributor" means any person who sells petroleum products for resale at retail.

(7) "Service station" means any filling station, store, garage, or other place of business in this state engaging in the retail sale of motor fuel and other petroleum products.



§ 10-1-721. Successor to deceased retail dealer

(a) Effective January 1, 1988, no franchise agreement entered into between a producer and a dealer or a redistributor and a dealer shall deny a dealer the rights provided in this Code section.

(b) A dealer shall have the right, effective upon his death or retirement, to have the producer or redistributor offer a trial franchise to the designated family member who has been approved by the producer or redistributor in accordance with the producer's or redistributor's reasonable standard for personal and financial condition unless the producer or redistributor shows that the designated family member no longer meets the reasonable standards set at the time of designation of the previous approval. The foregoing shall not prohibit a producer or redistributor from requiring that the designated family member accept the trial franchise within 30 days of the dealer's death or retirement and that the designated family member attend a training program offered by the producer or redistributor. As used in this Code section, the term "trial franchise" shall have the same meaning as provided in the federal Petroleum Marketing Practices Act (15 U.S.C. Section 2801, et seq.).

(c) A dealer and a producer or a dealer and a redistributor may mutually agree to change the family member designated. The designated family member shall provide, upon the request of the producer or redistributor, personal and financial data that are reasonably necessary to determine whether he or she meets the producer's or redistributor's reasonable standards. The producer or redistributor shall not be obligated to accept a designated family member under this subsection who does not meet the producer's or redistributor's reasonable standards but any refusal to accept the designated family member shall be given by the producer or redistributor in writing to the dealer and shall fairly state the reason therefor.






Article 26 - Multiline Heavy Equipment Dealers

§ 10-1-730. Short title

This article shall be known and may be cited as the "Georgia Multiline Heavy Equipment Dealer Act."



§ 10-1-731. Definitions

As used in this article, the term:

(1) "Agreement" means a commercial relationship, either written or oral, between a supplier and a multiline dealer pursuant to which the multiline dealer has been authorized to distribute one or more of the supplier's heavy equipment products and attachments and repair parts therefor and in connection therewith to use a trade name, trademark, service mark, logo type, or advertising or other commercial symbol.

(2) "Heavy equipment" means self-propelled, self-powered, or pull-type equipment and machinery, including diesel engines, weighing 5,000 pounds or more and primarily employed for construction, industrial, maritime, mining, or forestry uses. The term "heavy equipment" shall not include:

(A) Motor vehicles requiring registration and certificates of title;

(B) Farm machinery, equipment, and implements; or

(C) Equipment that is "consumer goods" within the meaning of Code Section 11-9-102.

(3) "Multiline dealer" means a person in Georgia meeting all the following requirements:

(A) Who is engaged in the business of selling or leasing heavy equipment at retail;

(B) Who customarily maintains a total inventory valued at over $250,000.00 of new heavy equipment and attachments and repair parts therefor;

(C) Who provides repair services for the heavy equipment sold;

(D) Who has agreements with at least six different suppliers; and

(E) Whose retail sales volume of heavy equipment purchased from a single supplier, under all agreements with that supplier, is not greater than 75 percent of such person's total retail sales volume of heavy equipment during:

(i) The 12 month period immediately prior to July 1, 1989, if an agreement or agreements between the supplier and such person is or are in effect on July 1, 1989; or

(ii) The 12 month period immediately following the date the initial agreement between the supplier and such person is entered into, or portion thereof in the event of cancellation, termination, or transfer of the business prior to the end of such 12 month period, if such initial agreement is entered into subsequent to July 1, 1989.

(4) "Person" means a natural person, corporation, partnership, trust, agency, or other entity as well as the individual officers, directors, or other persons in active control of the activities of each such entity. The term "person" also includes heirs, assigns, personal representatives, and guardians.

(5) "Supplier" means every person, including any agent of such person or any authorized broker acting on behalf of that person, that enters into an agreement with a multiline dealer.



§ 10-1-732. Unilateral amendment, cancellation, termination, refusal to renew, or causing resignation from agreement for good cause

(a) Notwithstanding the terms, provisions, or conditions of any agreement, no supplier shall unilaterally amend, cancel, terminate, or refuse to continue to renew any agreement, or unilaterally cause a dealer to resign from an agreement, unless the supplier has first complied with the provisions of this article and good cause exists for amendment, termination, cancellation, nonrenewal, noncontinuance, or causing a resignation. The term "good cause" shall not include the sale or purchase of a supplier. The term "good cause" shall be limited to withdrawal by the supplier, its successors, and assigns of the sale of its products in Georgia or multiline dealer performance deficiencies including, but not limited to, the following:

(1) Bankruptcy or receivership of the multiline dealer;

(2) Assignment for the benefit of creditors or similar disposition of the assets of the dealer, other than the creation of a security interest in the assets of a multiline dealer for the purpose of securing financing in the ordinary course of business; or

(3) (A) Failure by the multiline dealer to comply substantially, without reasonable cause or justification, with any reasonable and material requirement imposed upon such dealer in writing by the supplier, including, but not limited to, a substantial failure by a multiline dealer to:

(i) Maintain a sales volume or trend of his supplier's product line or lines comparable to that of other similarly situated dealers of that product line; or

(ii) Render services comparable in quality, quantity, or volume to the services rendered by other dealers of the same product or product line similarly situated.

(B) In any determination as to whether a multiline dealer has failed to comply substantially, without reasonable excuse or justification, with any reasonable and material requirement imposed upon such dealer by the supplier, consideration shall be given to the relative size, population, geographical location, number of retail outlets, and demand for the products applicable to the market area of the multiline dealer in question and to comparable market area.

(b) No supplier shall be required to give notice or show good cause pursuant to subsection (a) of this Code section to amend unilaterally agreements with multiline dealers to comply with federal or state law or, where not inconsistent with this article, to amend uniformly agreements as to all multiline dealers of the supplier in question in all states in which the supplier is marketing its products.

(c) In any dispute as to whether a supplier has acted with good cause as required by this Code section, the supplier shall have the burden of proof to establish that good cause existed.



§ 10-1-733. Notice of intent to amend, terminate, cancel, or decline to renew agreement; time within which dealer may rectify condition; contract for transfer of business; immediate termination, amendment, cancellation or expiration

(a) Except as provided in subsection (d) of this Code section, a supplier shall provide a multiline dealer at least 120 days' prior written notice of any intention to amend, terminate, cancel, or decline to renew any agreement. The notice shall state all the reasons for the intended amendment, termination, cancellation, or nonrenewal.

(b) Where such reason or reasons relate to a condition or conditions which may be rectified by action of the multiline dealer, he shall have 75 days in which to take such action and, within such 75 day period, shall give written notice to the supplier if and when such action is taken. If such condition or conditions have been rectified by action of the multiline dealer, then the proposed amendment, termination, cancellation, or nonrenewal shall be void and without legal effect. However, where the supplier contends that action on the part of the multiline dealer has not rectified one or more of such conditions, such supplier must give written notice thereof to the multiline dealer within 15 days after the dealer gave notice to the supplier of the action taken.

(c) During the 120 day notice period provided for in subsection (a) of this Code section, the multiline dealer shall have the right to contract for a transfer of his or her business to another person who meets the material and reasonable qualifications and standards required by the supplier of its multiline dealers. The multiline dealer shall give notice of any such transfer to the supplier at least 45 days prior to the expiration of the 120 day notice period.

(d) An agreement may be immediately terminated, amended, canceled, or allowed to expire and no notice shall be required if the reason for the amendment, termination, cancellation, or nonrenewal is:

(1) The bankruptcy or receivership of the multiline dealer;

(2) An assignment for the benefit of the creditors or similar disposition of the assets of the business, other than the creation of a security interest in the assets of a multiline dealer for the purpose of securing financing in the ordinary course of business;

(3) Willful or intentional misrepresentation made by the multiline dealer with the express intent to defraud the supplier;

(4) Failure of the multiline dealer to conduct its customary sales and service operations during its customary business hours for seven consecutive business days, unless such failure has resulted from acts of God, casualties, strikes, or other similar circumstances beyond the multiline dealer's reasonable control;

(5) Failure to pay any undisputed amount due the supplier continuing for 30 days after written notice thereof; or

(6) A final conviction of the multiline dealer of a felony.



§ 10-1-734. Consent to transfer of dealer's business; notice of withholding of consent; assumption of transferor's obligations and rights; burden of proving justification for denying consent

(a) No supplier shall unreasonably withhold or delay consent to any transfer of the multiline dealer's business or transfer of the stock or other interest in the dealership whenever the transferee meets the material and reasonable qualifications and standards required in supplying its multiline dealers. Should a supplier determine that a proposed transferee does not meet its qualifications and standards, it shall give the multiline dealer written notice thereof, stating the specific reasons for withholding consent. No prospective transferee shall be disqualified to be a multiline dealer because it is a publicly held corporation. A supplier shall have 45 days to consider a multiline dealer's request to make a transfer under this subsection.

(b) Whenever a transfer of a multiline dealer's business occurs, the transferee shall assume all the obligations imposed on and succeed to all the rights held by the selling multiline dealer by virtue of any agreement consistent with this article between the selling multiline dealer and one or more suppliers entered into prior to the transfer.

(c) In any dispute as to whether a supplier has denied consent in violation of this Code section, the supplier shall have the burden of proving a substantial and reasonable justification for the denial of consent.



§ 10-1-735. Mailing of notice

Notices required by this article shall be sent by certified or registered mail or statutory overnight delivery, postage prepaid.



§ 10-1-736. When change in dealer's management or personnel may be required or prohibited

No supplier shall require or prohibit any change in management or personnel of any multiline dealer unless the current or potential management or personnel fails to meet reasonable qualifications and standards required by the supplier for its multiline dealers.



§ 10-1-737. Article deemed incorporated in agreements subject to it; waiver of compliance; good faith settlements of disputes

The provisions of this article shall be deemed to be incorporated into every agreement subject to this article and shall supersede and control all other provisions of any agreement inconsistent with this article. No supplier shall require any multiline dealer to waive compliance with any provision of this article. Any provision or agreement purporting to do so is void and unenforceable to the extent of the waiver or variance. Nothing in this article shall be construed to limit or prohibit good faith settlements of disputes voluntarily entered into between the parties.



§ 10-1-738. Good faith, fair dealing, and reasonableness requirements

(a) Every agreement entered into under the provisions of this article shall impose on the parties the obligation to act in good faith and deal fairly.

(b) This article shall impose on every term and provision of any agreement a requirement of reasonableness. Every term or provision of any agreement shall be interpreted so that the requirements or obligations imposed therein are reasonable.



§ 10-1-739. Venue; equitable relief; recovery of losses and damages for violation of Code Sections 10-1-732 and 10-1-734; when supplier may not cancel, terminate, or refuse to renew agreement

(a) Venue to hear and determine cases and controversies arising under the provisions of this article shall be in the superior court of the county wherein the multiline dealer has its principal place of business. The court may grant equitable relief as is necessary to remedy the effects of conduct which it finds to exist and which is prohibited under this article, including, but not limited to, declaratory judgment and injunctive relief.

(b) In addition to any other remedies available at law or in equity, if a supplier has attempted or accomplished an annulment, cancellation, or termination or has refused to continue or renew an agreement without good cause or has withheld or delayed consent in violation of Code Section 10-1-732 or Code Section 10-1-734, then the multiline dealer shall be entitled to recover losses and damages, both general and special, proximately resulting therefrom, together with the costs of the action and reasonable legal fees. Such damages shall include compensation for the value of the agreement and the loss of good will of the multiline dealer's business, if any, arising therefrom.

(c) No supplier may cancel, terminate, or refuse to continue to renew an agreement during the period set forth in this article or during the pendency of litigation or arbitration with respect thereto except under the conditions set forth in subsection (d) of Code Section 10-1-733.



§ 10-1-740. Applicability of article

The provisions of this article shall apply to any agreements entered into on or after July 1, 1989. The provisions of this article shall also apply to any agreement modified or amended on or after July 1, 1989. The provisions of this article are also applicable to any renewal or amendment of such agreements.






Article 27 - Trade Secrets

§ 10-1-760. Short title

This article shall be known as the "Georgia Trade Secrets Act of 1990."



§ 10-1-761. Definitions

As used in this article, the term:

(1) "Improper means" includes theft, bribery, misrepresentation, breach or inducement of a breach of a confidential relationship or other duty to maintain secrecy or limit use, or espionage through electronic or other means. Reverse engineering of a trade secret not acquired by misappropriation or independent development shall not be considered improper means.

(2) "Misappropriation" means:

(A) Acquisition of a trade secret of another by a person who knows or has reason to know that the trade secret was acquired by improper means; or

(B) Disclosure or use of a trade secret of another without express or implied consent by a person who:

(i) Used improper means to acquire knowledge of a trade secret;

(ii) At the time of disclosure or use, knew or had reason to know that knowledge of the trade secret was:

(I) Derived from or through a person who had utilized improper means to acquire it;

(II) Acquired under circumstances giving rise to a duty to maintain its secrecy or limit its use; or

(III) Derived from or through a person who owed a duty to the person seeking relief to maintain its secrecy or limit its use; or

(iii) Before a material change of position, knew or had reason to know that it was a trade secret and that knowledge of it had been acquired by accident or mistake.

(3) "Person" means a natural person, corporation, business trust, estate, trust, partnership, association, joint venture, government, governmental subdivision or agency, or any other for profit or not for profit legal or commercial entity.

(4) "Trade secret" means information, without regard to form, including, but not limited to, technical or nontechnical data, a formula, a pattern, a compilation, a program, a device, a method, a technique, a drawing, a process, financial data, financial plans, product plans, or a list of actual or potential customers or suppliers which is not commonly known by or available to the public and which information:

(A) Derives economic value, actual or potential, from not being generally known to, and not being readily ascertainable by proper means by, other persons who can obtain economic value from its disclosure or use; and

(B) Is the subject of efforts that are reasonable under the circumstances to maintain its secrecy.



§ 10-1-762. Injunctive relief

(a) Actual or threatened misappropriation may be enjoined. Upon application to the court, an injunction shall be terminated when the trade secret has ceased to exist, but the injunction may be continued for an additional reasonable period of time in appropriate circumstances for reasons including, but not limited to, an elimination of commercial advantage that otherwise would be derived from the misappropriation or where the trade secret ceases to exist due to the fault of the enjoined party or others by improper means.

(b) In exceptional circumstances, if the court determines that it would be unreasonable to prohibit future use, an injunction may condition future use upon payment of a reasonable royalty for no longer than the period of time for which use could have been prohibited. Exceptional circumstances include, but are not limited to, a material and prejudicial change of position prior to acquiring knowledge or reason to know of misappropriation that renders a prohibitive injunction inequitable.

(c) In appropriate circumstances, affirmative acts to protect a trade secret may be compelled by court order.

(d) In no event shall a contract be required in order to maintain an action or to obtain injunctive relief for misappropriation of a trade secret.



§ 10-1-763. Recovery of damages

(a) In addition to or in lieu of the relief provided by Code Section 10-1-762, a person is entitled to recover damages for misappropriation. Damages can include both the actual loss caused by misappropriation and the unjust enrichment caused by misappropriation that is not taken into account in computing actual loss. If neither damages nor unjust enrichment caused by the misappropriation are proved by a preponderance of the evidence, the court may award damages caused by misappropriation measured in terms of a reasonable royalty for a misappropriator's unauthorized disclosure or use of a trade secret for no longer than the period of time for which use could have been prohibited.

(b) If willful and malicious misappropriation exists, the court may award exemplary damages in an amount not exceeding twice any award made under subsection (a) of this Code section.

(c) In no event shall a contract be required in order to maintain an action or to recover damages for misappropriation of a trade secret.



§ 10-1-764. Award of attorneys' fees

If a claim of misappropriation is made in bad faith, a motion to terminate an injunction is made or resisted in bad faith, or willful and malicious misappropriation exists, the court may award reasonable attorneys' fees to the prevailing party.



§ 10-1-765. Protection of trade secret during action

In an action under this article, a court shall preserve the secrecy of an alleged trade secret by reasonable means, which may include granting protective orders in connection with discovery proceedings, holding in camera hearings, sealing the records of the action, and ordering any person involved in the litigation not to disclose an alleged trade secret without prior court approval.



§ 10-1-766. Limitation of action

An action for misappropriation must be brought within five years after the misappropriation is discovered or by the exercise of reasonable diligence should have been discovered. For the purposes of this Code section, a continuing misappropriation by any person constitutes a single claim against that person, but this Code section shall be applied separately to the claim against each person who receives a trade secret from another person who misappropriated that trade secret.



§ 10-1-767. Applicability of article

(a) Except as provided in subsection (b) of this Code section, this article shall supersede conflicting tort, restitutionary, and other laws of this state providing civil remedies for misappropriation of a trade secret.

(b) This article shall not affect:

(1) Contractual duties or remedies, whether or not based upon misappropriation of a trade secret; provided, however, that a contractual duty to maintain a trade secret or limit use of a trade secret shall not be deemed void or unenforceable solely for lack of a durational or geographical limitation on the duty;

(2) Other civil remedies that are not based upon misappropriation of a trade secret; or

(3) The definition of a trade secret contained in Code Section 16-8-13, pertaining to criminal offenses involving theft of a trade secret or criminal remedies, whether or not based upon misappropriation of a trade secret.






Article 27A - Bad Faith Assertions of Patent Infringement

§ 10-1-770. Definitions

As used in this article, the term:

(1) "Claims in the patent" means the extent of protection conferred by a patent.

(2) "Demand letter" means a letter, e-mail, or other written communication asserting or claiming that the target has engaged in patent infringement.

(3) "Target" means a person:

(A) Who has received a demand letter or against whom an assertion or allegation of patent infringement has been made;

(B) Who has been threatened with litigation or against whom a lawsuit has been filed alleging patent infringement; or

(C) Whose customers have received a demand letter asserting that use of such person's product, service, or technology infringes a patent.



§ 10-1-771. Factors for determining whether or not a bad faith assertion of patent infringement has been made

(a) A person shall not make a bad faith assertion of patent infringement.

(b) A court may consider the following factors as evidence that a person has made a bad faith assertion of patent infringement:

(1) The demand letter does not contain the following information:

(A) The patent number;

(B) The name and address of the patent owner or owners and assignee or assignees, if any; and

(C) Factual allegations concerning the specific areas in which the target's products, services, and technology infringe the patent or are covered by the claims in the patent;

(2) Prior to sending the demand letter, the person fails to conduct an analysis comparing the claims in the patent to the target's products, services, and technology, or such an analysis was done but does not identify specific areas in which the products, services, and technology are covered by the claims in the patent;

(3) The demand letter lacks the information described in paragraph (1) of this subsection, the target requests such information, and the author of the demand letter fails to provide such information within a reasonable period of time;

(4) The demand letter demands payment of a license fee or response within an unreasonably short period of time;

(5) The person offers to license the patent for an amount that is not based on a reasonable estimate of the value of the patent;

(6) The claim or assertion of patent infringement is meritless, and the person knew, or should have known, that the claim or assertion is meritless;

(7) The claim or assertion of patent infringement is deceptive;

(8) The person or its subsidiaries or affiliates have previously filed or threatened to file one or more lawsuits based on the same or similar claim of patent infringement and:

(A) Those threats or lawsuits lacked the information described in paragraph (1) of this subsection; or

(B) The person attempted to enforce the claim of patent infringement in litigation, and a court found the claim to be meritless; or

(9) Any other factor the court finds relevant.

(c) A court may consider the following factors as evidence that a person has not made a bad faith assertion of patent infringement:

(1) The demand letter contains the information described in paragraph (1) of subsection (b) of this Code section;

(2) Where the demand letter lacks the information described in paragraph (1) of subsection (b) of this Code section and the target requests the information, the author of the demand letter provides the information within a reasonable period of time;

(3) The author of the demand letter engages in a good faith effort to establish that the target has infringed the patent and to negotiate an appropriate remedy;

(4) The author of the demand letter makes a substantial investment in the use of the patent or in the production or sale of a product or item covered by the patent;

(5) The author of the demand letter is:

(A) The inventor or joint inventor of the patent or, in the case of a patent filed by and awarded to an assignee of the original inventor or joint inventor, is the original assignee; or

(B) An institution of higher education or a technology transfer organization owned or affiliated with an institution of higher education;

(6) The author of the demand letter has:

(A) Demonstrated good faith business practices in previous efforts to enforce the patent, or a substantially similar patent; or

(B) Successfully enforced the patent, or a substantially similar patent, through litigation; or

(7) Any other factor the court finds relevant.



§ 10-1-772. Protective order; posting; waiver of bond

If proceedings are initiated in a court of competent jurisdiction by the author of a demand letter or the author's agent, principal, client, or employee, a target may move that a bad faith assertion of patent infringement has been made in violation of this article and request that a protective order be issued as described in this Code section. Upon such motion and a finding by the court that a target has established a reasonable likelihood that an author of a demand letter has made a bad faith assertion of patent infringement, the court shall require the author of the demand letter to post a bond in an amount equal to a good faith estimate of the target's expenses of litigation, including an estimate of reasonable attorney's fees, conditioned upon payment of any amounts finally determined to be due to the target. A hearing shall be held if either party so requests. A bond ordered pursuant to this Code section shall not exceed $250,000.00. The court may waive the bond requirement if it finds the author of the demand letter has available assets equal to the amount of the proposed bond or for other good cause shown.



§ 10-1-773. Enforcement; relief from damages

(a) A violation of this article shall constitute an unfair and deceptive act or practice in the conduct of consumer transactions under Part 2 of Article 15 of this chapter, the "Fair Business Practices Act," and the enforcement against any such violation shall be by public enforcement by the Attorney General and shall be enforceable through private action.

(b) Whenever it may appear to the Attorney General that any person is using or has used any method, act, or practice declared by this article to be unlawful and that proceedings would be in the public interest, the Attorney General may bring action in a court of competent jurisdiction. Upon a showing by the Attorney General that a person has violated this article, the court may enter or grant any or all of the relief provided for in Code Section 10-1-397.

(c) Any person who suffers injury or damages as a result of a violation of this article may bring an action individually against the person or persons engaged in such violation under the rules of civil procedure to seek equitable injunctive relief and to recover his or her general and exemplary damages sustained as a consequence thereof in any court having jurisdiction over the defendant. Such relief may include:

(1) Restitution to any person or persons adversely affected by a defendant's actions in violation of this article;

(2) Punitive damages in an amount equal to $50,000.00 or three times the combined total of damages, costs, and fees, whichever is greater;

(3) Expenses of litigation, including reasonable attorney's fees; and

(4) Other relief as the court deems just and equitable.

(d) Except as otherwise provided, this article is cumulative with other laws and is not exclusive.



§ 10-1-774. Federal actions excluded

A demand letter or civil action that includes a claim for relief arising under 35 U.S.C. Section 271(e) (2) or 42 U.S.C. Section 262 shall not be subject to the provisions of this article.






Article 28 - Georgia Lemon Law

§ 10-1-780. Short title

This article shall be known and may be cited as the "Georgia Lemon Law."



§ 10-1-781. Legislative intent

The General Assembly recognizes that a new motor vehicle is a major consumer purchase and that a defectively manufactured new motor vehicle is likely to create hardship for, or may cause injury to, the consumer. It is the intent of the General Assembly to create a procedure for expeditious resolution of complaints and disputes concerning nonconforming new motor vehicles, to provide a method for notifying consumers of their rights under this article, and to ensure that consumers receive information, documents, and service necessary to enable them to exercise their rights under this article. In enacting these comprehensive measures, the General Assembly intends to encourage manufacturers to take all steps necessary to correct nonconformities in new motor vehicles and to create the proper blend of private and public remedies necessary to enforce this article.



§ 10-1-782. Definitions

Unless the context clearly requires otherwise, as used in this article, the term:

(1) "Adjusted capitalized cost" means the amount shown as the adjusted capitalized cost in the lease agreement.

(2) "Attorney General" means the Attorney General or his or her designee.

(3) "Authorized agent" means any person, including a franchised motor vehicle dealer, who is authorized by the manufacturer to service motor vehicles.

(4) "Collateral charges" means charges incurred by a consumer as a result of the purchase of a new motor vehicle including, but not limited to, charges attributable to factory or dealer installed options, sales tax and title charges, and earned finance charges.

(5) "Consumer" means each of the following:

(A) A person who purchases or leases a new motor vehicle for personal, family, or household use and not for the purpose of selling or leasing the new motor vehicle to another person; and

(B) A person who purchases or leases ten or fewer new motor vehicles a year for business purposes other than limousine rental services.

(6) "Days" means calendar days.

(7) "Express warranty" means a warranty which is given by the manufacturer in writing.

(8) "Incidental costs" means any reasonable expenses incurred by a consumer in connection with the repair of a new motor vehicle, including, but not limited to, payments to new motor vehicle dealers for the attempted repair of nonconformities, towing charges, and the costs of obtaining alternative transportation.

(9) "Informal dispute settlement mechanism" means any procedure established, employed, utilized, or sponsored by a manufacturer for the purpose of resolving disputes with consumers under this article.

(10) "Lemon law rights period" means the period ending two years after the date of the original delivery of a new motor vehicle to a consumer or the first 24,000 miles of operation after delivery of a new motor vehicle to the original consumer, whichever occurs first. The lemon law rights period shall be extended by one day for each day that repair services are not available to the consumer as a direct result of a strike, war, invasion, terrorist act, blackout, fire, flood, other disaster, or declared state of emergency.

(11) "Lessee" means any consumer who enters into a written lease agreement or contract to lease a new motor vehicle for a period of at least one year and is responsible for repairs to such vehicle.

(12) "Lessee cost" means the aggregate payment made by the lessee at the inception of the lease agreement or contract, inclusive of any allowance for a trade-in vehicle, and all other lease payments made by or on behalf of the lessee to the lessor.

(13) "Lessor" means a person who holds title to a new motor vehicle that is leased to a consumer under a written lease agreement or contract or who holds the lessor's rights under such agreement.

(14) "Manufacturer" means any person engaged in the business of constructing or assembling new motor vehicles or engaged in the business of importing or receiving imports of new motor vehicles into the United States for the purpose of selling or distributing them to new motor vehicle dealers.

(15) "New motor vehicle" means any self-propelled vehicle primarily designed for the transportation of persons or property over the public highways that was leased, purchased, or registered in this state by the consumer or lessor to whom the original motor vehicle title was issued without previously having been issued to any person other than a new motor vehicle dealer. The term "new motor vehicle" does not include any vehicle on which the title and other transfer documents show a used, rather than new, vehicle. The term "new motor vehicle" also does not include trucks with more than 12,000 pounds gross vehicle weight rating, motorcycles, or golf carts. If a new motor vehicle is a motor home, this article shall apply to the self-propelled vehicle and chassis, but does not include those portions of the vehicle designated, used, or maintained primarily as living quarters, office, or commercial space.

(16) "New motor vehicle dealer" means a person who holds a dealer agreement with a manufacturer for the sale of new motor vehicles, who is engaged in the business of purchasing, selling, servicing, exchanging, leasing, or dealing in new motor vehicles, or who is licensed or otherwise authorized to utilize trademarks or service marks associated with one or more makes of motor vehicles in connection with such sales.

(17) "Nonconformity" means a defect, a serious safety defect, or a condition, any of which substantially impairs the use, value, or safety of a new motor vehicle to the consumer or renders the new motor vehicle nonconforming to a warranty. A nonconformity does not include a defect, a serious safety defect, or a condition that is the result of abuse, neglect, or unauthorized modification or alteration of the new motor vehicle.

(18) "Panel" means the new motor vehicle arbitration panel as designated in this article.

(19) "Person" shall have the same meaning as provided in Code Section 10-1-392.

(20) "Purchase price" means, in the case of a sale of a new motor vehicle to a consumer, the cash price of the new motor vehicle appearing in the sales agreement or contract, inclusive of any reasonable allowance for a trade-in vehicle. In the case of a lease executed by a consumer, "purchase price" refers to the agreed upon value of the vehicle as shown in the lease agreement or contract.

(21) "Reacquired vehicle" means a new motor vehicle with an alleged nonconformity that has been replaced or repurchased by the manufacturer as the result of any court order or judgment, arbitration decision, voluntary settlement entered into between a manufacturer and the consumer, or voluntary settlement between a new motor vehicle dealer and a consumer in which the manufacturer directly or indirectly participated.

(22) "Reasonable number of attempts" under the lemon law rights period shall be as set forth in subsection (a) of Code Section 10-1-784.

(23) "Reasonable offset for use" means an amount calculated by multiplying the purchase price of a vehicle by the number of miles directly attributable to consumer use as of the date on which the consumer first delivered the vehicle to the manufacturer, its authorized agent, or the new motor vehicle dealer for repair of a nonconformity and dividing the product by 120,000, or in the case of a motor home 90,000.

(24) "Replacement motor vehicle" means a new motor vehicle that is identical or at least equivalent to the motor vehicle to be replaced as the motor vehicle to be replaced existed at the time of purchase or execution of the lease.

(25) "Serious safety defect" means a life-threatening defect or a malfunction that impedes the consumer's ability to control or operate the motor vehicle for ordinary use or reasonable intended purposes or creates a risk of fire or explosion.

(26) "Superior court" means the superior court in the county where the consumer resides, except if the consumer does not reside in this state, then the superior court in the county where an arbitration hearing was conducted pursuant to this article.

(27) "Warranty" means any manufacturer's express warranty or any affirmation of fact or promise made by the manufacturer in connection with the sale of a new motor vehicle to a consumer concerning the vehicle's materials, workmanship, operation, or performance which becomes part of the basis of the bargain. The term shall not include any extended coverage purchased by the consumer as a separate item or any statements made by the dealer in connection with the sale of a motor vehicle to a consumer which relate to the nature of the material or workmanship and affirm or promise that such material or workmanship is free of defects or will meet a specified level of performance.



§ 10-1-783. Provision of owner's manual and notice of rights; fully itemized and legible repair order; copies of reports

(a) The manufacturer shall publish an owner's manual and provide it to the new motor vehicle dealer. The owner's manual shall include a clear and conspicuous listing of addresses, e-mail addresses, facsimile numbers, and toll-free telephone numbers for the manufacturer's customer service personnel who are authorized to direct activities regarding repair of the consumer's vehicle. A manufacturer shall also provide all applicable manufacturer's written warranties to the new motor vehicle dealer, who shall transfer the owner's manual and all applicable manufacturer's written warranties to the consumer at the time of purchase or vehicle acquisition.

(b) At the time of purchase or vehicle acquisition, the new motor vehicle dealer shall provide the consumer with a written statement that explains the consumer's rights under this article. The statement shall be written by the Attorney General and shall contain information regarding the procedures and remedies under this article.

(c) By October 1 of each year, the manufacturer shall forward to the Attorney General one copy of the owner's manual and the express warranty for each make and model of current year new motor vehicles it sells in this state. To the extent the instructions, terms, and conditions in the owner's manuals and express warranties for other models of the same make are substantially the same, submission of the owner's manual and express warranty for one model and a list of all other models for that make will satisfy the requirements of this subsection.

(d) Each time the consumer's new motor vehicle is returned from being diagnosed or repaired, the manufacturer, its authorized agent, or the new motor vehicle dealer shall provide to the consumer a fully itemized and legible statement or repair order containing a general description of the problem reported by the consumer; the date and the odometer reading when the vehicle was submitted for repair; the date and odometer reading when the vehicle was made available to the consumer; the results of any diagnostic test, inspection, or test drive; a description of any diagnosis or problem identified by the manufacturer, its authorized agent, or the new motor vehicle dealer; and an itemization of all work performed on the vehicle, including, but not limited to, parts and labor.

(e) Upon request of the consumer, the manufacturer, its authorized agent, or the new motor vehicle dealer shall provide a copy of any report or computer reading compiled by the manufacturer's representative regarding inspection, diagnosis, or test drive of the consumer's new motor vehicle.



§ 10-1-784. Reasonable attempts to correct nonconformity; option to repurchase or replace vehicle

(a) (1) If a consumer reports a nonconformity during the lemon law rights period, the manufacturer, its authorized agent, or the new motor vehicle dealer shall be allowed a reasonable number of attempts to repair and correct the nonconformity. A reasonable number of attempts shall be deemed to have been undertaken by the manufacturer, its authorized agent, or the new motor vehicle dealer if, during the lemon law rights period:

(A) A serious safety defect has been subject to repair one time and the serious safety defect has not been corrected;

(B) The same nonconformity has been subject to repair three times, and the nonconformity has not been corrected; or

(C) The vehicle is out of service by reason of repair of one or more nonconformities for a cumulative total of 30 days.

If the vehicle is being repaired by the manufacturer through an authorized agent or a new motor vehicle dealer on the date that the lemon law rights period expires, the lemon law rights period shall be extended until that repair attempt has been completed.

(2) (A) If the manufacturer through an authorized agent or a new motor vehicle dealer is unable to repair and correct a nonconformity after a reasonable number of attempts, the consumer shall notify the manufacturer by statutory overnight delivery or certified mail, return receipt requested, of the need to repair and correct the nonconformity. The notice shall be sent to the address provided by the manufacturer in the owner's manual. The manufacturer shall have 28 days from its receipt of the notice to make a final attempt to repair and correct the nonconformity.

(B) By not later than the close of business on the seventh day following receipt of notice from the consumer, the manufacturer shall notify the consumer of the location of a repair facility that is reasonably accessible to the consumer. By not later than the close of business on the fourteenth day following the manufacturer's receipt of notice, the consumer shall deliver the nonconforming new motor vehicle to the designated repair facility.

(C) If the manufacturer fails to notify the consumer of the location of a reasonably accessible repair facility within seven days of its receipt of notice, or fails to complete the final attempt to repair and correct the nonconformity with the 28 day time period, the requirement that it be given a final attempt to repair and correct the nonconformity shall not apply. However, if the consumer delivers the nonconforming new motor vehicle to the designated repair facility more than 14 days from the date the manufacturer receives notice from the consumer, the 28 day time period shall be extended and the manufacturer shall have 14 days from the date the nonconforming new motor vehicle is delivered to the repair facility to complete the final attempt to repair and correct the nonconformity.

(3) No manufacturer, its authorized agent, or new motor vehicle dealer may refuse to diagnose or repair any alleged nonconformity for the purpose of avoiding liability under this article.

(b) (1) If the manufacturer, through an authorized agent or new motor vehicle dealer to whom the manufacturer directs the consumer to deliver the vehicle, is unable to correct a nonconformity during the final attempt, or if a vehicle has been out of service by reason of repair of one or more nonconformities for 30 days during the lemon law rights period, the manufacturer shall, at the option of the consumer, repurchase or replace the vehicle. The consumer shall notify the manufacturer, in writing by statutory overnight delivery or certified mail, return receipt requested, of which option the consumer elects. The manufacturer shall have 20 days from receipt of the notice to repurchase or replace the vehicle.

(2) (A) If a consumer who is a lessee elects to receive a replacement motor vehicle, in addition to providing the replacement motor vehicle, the manufacturer shall pay to the lessor an amount equal to all charges that the lessor will incur as a result of the replacement transaction and shall pay the lessee an amount equal to all incidental costs that have been incurred by the lessee plus all charges that the lessee will incur as a result of the replacement transaction. If a lessee elects to receive a replacement motor vehicle, all terms of the existing lease agreement or contract shall remain in force and effect, except that the vehicle identification information contained in the lease agreement or contract shall be changed to conform to the vehicle identification information of the replacement vehicle.

(B) If a consumer who is not a lessee elects to receive a replacement motor vehicle, in addition to providing the replacement motor vehicle, the manufacturer shall pay to the consumer an amount equal to all incidental costs incurred by the consumer plus all charges that the consumer will incur as a result of the replacement transaction.

(3) (A) If a consumer who is a lessee elects a repurchase, the manufacturer shall pay to the lessee an amount equal to all payments made by the lessee under the lease agreement or contract, including, but not limited to, the lessee cost, plus all incidental costs, less a reasonable offset for use of the nonconforming new motor vehicle. The manufacturer shall pay to the lessor an amount equal to 110 percent of the adjusted capitalized cost of the nonconforming new motor vehicle. After the lessor has received payment from the manufacturer as specified in this subparagraph and payment from the consumer of all past due charges, if any, the consumer shall have no further obligation to the lessor.

(B) If a consumer who is not a lessee elects a repurchase, the manufacturer shall pay to the consumer an amount equal to the purchase price of the nonconforming new motor vehicle plus all collateral charges and incidental costs, less a reasonable offset for use of the nonconforming new motor vehicle. Payment shall be made to the consumer and lienholder of record, if any, as their interests may appear on the records of ownership.



§ 10-1-785. Compelled replacement or repurchase through arbitration; manufacturer's informal dispute settlement mechanism; revocation of mechanism

(a) (1) If a manufacturer does not replace or repurchase a nonconforming new motor vehicle after being requested to do so under subsection (b) of Code Section 10-1-784, the consumer may move to compel replacement or repurchase by applying for arbitration pursuant to Code Section 10-1-786. However, if a manufacturer has established an informal dispute settlement mechanism which the Attorney General has certified as complying with the provisions and rules of this article, the consumer shall be eligible to apply for arbitration only after submitting a dispute under this article to the informal dispute settlement mechanism.

(2) A consumer must file a claim with the manufacturer's certified informal dispute settlement mechanism no later than one year after expiration of the lemon law rights period.

(3) After a decision has been rendered by the certified informal dispute settlement mechanism, the consumer is eligible to apply for arbitration pursuant to Code Section 10-1-786.

(4) If a decision is not rendered by the certified informal dispute settlement mechanism within 40 days of filing, the requirement that the consumer submit his or her dispute to the certified informal dispute settlement mechanism shall not apply and the consumer is eligible to apply for arbitration under Code Section 10-1-786.

(b) Certified informal dispute settlement mechanisms shall be required to take into account the principles contained in and any rules promulgated under this article and shall take into account all legal and equitable factors germane to a fair and just decision. A decision shall include any remedies appropriate under the circumstances, including repair, replacement, refund, and reimbursement for collateral charges and incidental costs. For purposes of this Code section, the phrase "take into account the principles contained in and any rules promulgated under this article" means to be aware of the provisions of this article, to understand how they might apply to the circumstances of the particular dispute, and to apply them if it is appropriate and fair to both parties to do so.

(c) A certified informal dispute settlement mechanism shall keep such records as prescribed by the Attorney General in rules promulgated under this article and shall allow the Attorney General, without notice, to inspect and obtain copies of the records. Copies of any records requested by the Attorney General shall be provided promptly to the Attorney General at no cost.

(d) A manufacturer may apply to the Attorney General for certification of its informal dispute settlement mechanism. The Attorney General may, in his or her discretion, impose requirements on an informal dispute settlement mechanism in order for it to be certified. Within a reasonable time following receipt of the application, the Attorney General shall certify the informal dispute settlement mechanism or notify the manufacturer of the reason or reasons for denial of the requested certification.

(e) At any time the Attorney General has reason to believe that a certified informal dispute settlement mechanism is no longer in compliance with this article, he or she may notify the manufacturer of intent to revoke the informal dispute settlement mechanism's certification. The notice shall contain a statement of the reason or reasons for the revocation.

(f) The manufacturer shall have ten days from its receipt of notice of denial of requested certification or notice of intent to revoke certification to submit a written request for a hearing to contest the denial or intended revocation. If a hearing is requested, it shall be held within 30 days of the Attorney General's receipt of the hearing request. The hearing shall be conducted by the Office of State Administrative Hearings following the procedures set forth in Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(g) No representation shall be made to a consumer that his or her dispute must be submitted to an informal dispute settlement mechanism that is not certified by the Attorney General pursuant to this Code section.



§ 10-1-786. Request for arbitration; determination of eligibility; notifications; timing; requirements for decision

(a) A consumer shall request arbitration by filing a written application for arbitration with the Attorney General. The application must be filed no later than one year from the date of expiration of the lemon law rights period or 60 days from the conclusion of the certified informal dispute settlement mechanism's proceeding, whichever occurs later.

(b) (1) After receiving an application for arbitration, the Attorney General shall determine whether the dispute is eligible for arbitration. Manufacturers shall be required to submit to arbitration under this article if the consumer's dispute is deemed eligible for arbitration by the Attorney General. Disputes deemed eligible for arbitration shall be assigned to an arbitrator or arbitrators appointed pursuant to Code Section 10-1-789.

(2) (A) A consumer whose dispute is determined to be ineligible for arbitration by the Attorney General may appeal the determination of ineligibility to an arbitrator or arbitrators appointed pursuant to Code Section 10-1-789.

(B) If the arbitrator or arbitrators determine that the consumer's dispute is eligible for arbitration, the arbitrator or arbitrators shall retain jurisdiction and the consumer's dispute shall proceed in accordance with this Code section.

(C) If the arbitrator or arbitrators determine that the consumer's dispute is not eligible for arbitration, a written decision shall be prepared and sent to the consumer and manufacturer by certified mail, return receipt requested.

(D) The decision of ineligibility may be appealed by the consumer under the provisions set forth in subsection (a) of Code Section 10-1-787. On appeal, the court shall consider only the issue of eligibility for arbitration.

(3) If the court finds that a consumer's appeal from a determination of ineligibility is frivolous or has been filed in bad faith or for the purpose of harassment, the court may require the consumer to pay to the Attorney General all costs incurred as a direct result of the appeals from the Attorney General's determination of ineligibility.

(c) A lessee shall notify the lessor of the pending arbitration, in writing, within ten days of the lessee's receipt of notice that a dispute has been deemed eligible for arbitration and shall provide to the arbitrator or arbitrators proof that notice was given to the lessor. Within ten days of its receipt of notice from the lessee, a lessor may petition the arbitrator or arbitrators to be a party to the arbitration proceeding.

(d) The arbitrator or arbitrators shall make every effort to conduct the arbitration hearing within 40 days from the date the dispute is deemed eligible for arbitration. The hearing shall be held at a location that is reasonably convenient to the Georgia consumer. Failure to hear the case within 40 days shall not divest authority of the arbitrator or arbitrators to hear the dispute or void any decision ultimately rendered.

(e) If the arbitrator or arbitrators determine:

(1) That a reasonable number of attempts has been undertaken to repair and correct the nonconformity and that the manufacturer was given the opportunity to make a final attempt to repair and correct the nonconformity and was unable to correct it; or

(2) That a new motor vehicle was out of service by reason of repair of one or more nonconformities for a cumulative total of 30 days within the lemon law rights period,

the consumer shall be awarded replacement or repurchase of the new motor vehicle as provided under Code Section 10-1-784. The arbitrator or arbitrators also may award attorney's fees and technical or expert witness fees to a consumer who prevails.

(f) The decision of the arbitrator or arbitrators shall be in writing, be signed, and contain findings of fact and conclusions of law. The original signed decision shall be filed with the Attorney General and copies shall be sent to all parties. The filing of the decision with the Attorney General constitutes entry of the decision.

(g) A decision of the arbitrator or arbitrators that has become final under the provisions of subsection (a) of Code Section 10-1-787 may be filed with the clerk of the superior court, shall have all the force and effect of a judgment or decree of the court, and may be enforced in the same manner as any other judgment or decree.

(h) No arbitrator may be required to testify concerning any arbitration and the arbitrator's notes or other records are not subject to discovery. This provision does not extend to testimony or documents sought in connection with legal claims brought against an arbitrator arising out of an arbitration proceeding.



§ 10-1-787. Finality of arbitrator's decision; appeals by manufacturers; time for compliance with arbitrator's decision

(a) The decision of the arbitrator or arbitrators is final unless a party to the arbitration, within 30 days of entry of the decision, appeals the decision to the superior court. A party who appeals a decision shall follow the procedures set forth in Article 2 of Chapter 3 of Title 5, and any appeal shall be de novo; however, the decision of the arbitrator or arbitrators shall be admissible in evidence.

(b) If the manufacturer appeals, the court may require the manufacturer to post security for the consumer's financial loss due to the passage of time for review.

(c) If the manufacturer appeals and the consumer prevails, recovery, in addition to the arbitrator's award, shall include all charges incurred by the consumer during the pendency of, or as a result of, the appeal, including, but not limited to, continuing collateral and incidental costs, technical or expert witness fees, attorney's fees, and court costs.

(d) A manufacturer which does not appeal a decision in favor of a consumer must fully comply with the decision within 40 days of entry thereof. If a manufacturer does not fully comply within the 40 day time period, the Attorney General may issue an order imposing a civil penalty of up to $1,000.00 per day for each day that the manufacturer remains out of compliance. The provisions of Code Sections 10-1-398 and 10-1-398.1 shall apply in connection with the imposition of a civil penalty under this subsection. It shall be an affirmative defense to the imposition of a civil penalty under this subsection that a delay or failure to comply was beyond the manufacturer's control or that a delay was acceptable to the consumer.



§ 10-1-788. Exhaustion of remedies under article required

The provisions of this article are not available to a consumer in a civil action unless the consumer has first exhausted all remedies provided for in this article.



§ 10-1-789. Establishment of motor vehicle arbitration panel; compensation; conduct; liability

(a) A motor vehicle arbitration panel shall resolve disputes between consumers and manufacturers arising under this article. The Attorney General, in his or her discretion, may operate the panel by contracting with public or private entities to conduct arbitrations under this article or by appointing individuals to serve as panel member arbitrators. An arbitrator shall be licensed to practice law in the State of Georgia and a member in good standing of the State Bar of Georgia or shall have at least two years' experience in professional arbitration or dispute resolution. No arbitrator shall be affiliated with or involved in the manufacture, distribution, sale, lease, or servicing of motor vehicles.

(b) Panel member arbitrators and entities that contract with the Attorney General to provide arbitration services shall be compensated for time and expenses at a rate to be determined by the Attorney General.

(c) Each arbitration proceeding shall be conducted by either one or three arbitrators, each of whom is to be assigned by the Attorney General or contracted entity.

(d) Neither the Attorney General, an entity with which the Attorney General has contracted, nor any arbitrator shall be civilly liable for any decision, action, statement, or omission made in connection with any proceeding under this article, except in circumstances where the decision, action, statement, or omission was made with malice or gross negligence.



§ 10-1-790. Requirements for transfer of reacquired vehicle

(a) No manufacturer, its authorized agent, new motor vehicle dealer, or other transferor shall knowingly resell, either at wholesale or retail, lease, transfer a title, or otherwise transfer a reacquired vehicle, including a vehicle reacquired under a similar statute of any other state, unless the vehicle is being sold for scrap and the manufacturer has notified the Attorney General of the proposed sale or:

(1) The fact of the reacquisition and nature of any alleged nonconformity are clearly and conspicuously disclosed in writing to the prospective transferee, lessee, or buyer; and

(2) The manufacturer warrants to correct such nonconformity for a term of one year or 12,000 miles, whichever occurs first.

A knowing violation of this subsection shall constitute an unfair or deceptive act or practice in the conduct of consumer transactions under Part 2 of Article 15 of Chapter 1 of Title 10 and will subject the violator to an action by a consumer under Code Section 10-1-399.

(b) The manufacturer shall have 30 days to notify the Attorney General that a vehicle has been reacquired in this state under the provisions of this article. The notice shall be legible and include, at a minimum, the vehicle year, make, model, and identification number; the date and mileage at the time the vehicle was reacquired; the nature of the alleged nonconformity; the reason for reacquisition; and the name and address of the original consumer. When the manufacturer resells, leases, transfers, or otherwise disposes of a reacquired vehicle, the manufacturer shall, within 30 days of the resale, lease, transfer, or disposition, notify the Attorney General of the vehicle year, make, model, and identification number; the date of the sale, lease, transfer, or disposition of the vehicle; and the name and address of the buyer, lessee, or transferee.

(c) If a manufacturer resells, leases, transfers, or otherwise disposes of a motor vehicle in this state that it reacquired under a similar statute of any other state, the manufacturer shall, within 30 days of the resale, lease, transfer, or disposition, notify the Attorney General of the transaction. The contents of the notice shall comply with the requirements of subsection (b) of this Code section.

(d) Manufacturers shall use forms approved by the Attorney General. The forms shall contain the information required under this Code section and any other information the Attorney General deems necessary for implementation of this Code section.



§ 10-1-791. Consumer fees to implement provisions of article; enforcement

(a) A fee of $3.00 shall be collected by the new motor vehicle dealer from the consumer at completion of a sale or execution of a lease of each new motor vehicle. The fee shall be forwarded quarterly to the Department of Law for deposit in the new motor vehicle arbitration account created in the state treasury. The payments are due and payable the first day of the month in each quarter for the previous quarter's collection and shall be mailed by the new motor vehicle dealer not later than the twentieth day of such month. The first day of the month in each quarter is July 1, October 1, January 1, and April 1 for each year. Consumer fees in the account shall be used for the purposes of this article. Funds in excess of the appropriated amount remaining in the new motor vehicle arbitration account at the end of each fiscal year shall be transferred to the general treasury. The new motor vehicle dealer shall retain $1.00 of each fee collected to cover administrative costs.

(b) The Attorney General shall have the power to enforce the provisions of this Code section. The Attorney General's enforcement power shall include:

(1) The authority to investigate alleged violations through use of all investigative powers available under Part 2 of Article 15 of this chapter, the "Fair Business Practices Act"; and

(2) The authority to initiate proceedings, pursuant to Code Section 10-1-397, in the event of a violation of this Code section. Such proceedings include, without limitation, issuance of a cease and desist order, a civil penalty order imposing a civil penalty up to a maximum of $2,000.00 for each violation, and proceedings to seek additional relief in any superior court of competent jurisdiction. The provisions of Code Sections 10-1-398, 10-1-398.1, 10-1-402, and 10-1-405 shall apply to proceedings initiated by the Attorney General under this Code section.



§ 10-1-792. Other rights and remedies

(a) Except as provided in subsection (a) of Code Section 10-1-790, this article shall not create or give rise to any cause of action by manufacturers or consumers against new motor vehicle dealers. No new motor vehicle dealer shall be held liable by a manufacturer or a consumer for any collateral charges, incidental charges, costs, purchase price refunds, or vehicle replacements. Manufacturers and consumers shall not make new motor vehicle dealers party to an arbitration proceeding or any other proceeding under this article. A new motor vehicle dealer that is named as a party in any proceeding brought by a consumer or a manufacturer under this article, except as provided in subsection (a) of Code Section 10-1-790, shall be entitled to an award of reasonable attorney's fees and expenses of litigation incurred in connection with such proceeding.

(b) The provisions of this article shall not impair any obligation under any manufacturer-dealer franchise agreement; provided, however, that any provision of any manufacturer-dealer franchise agreement which attempts to shift any duty, obligation, responsibility, or liability imposed upon a manufacturer by this article to a new motor vehicle dealer, either directly or indirectly, shall be void and unenforceable, except for any liability imposed upon a manufacturer by this article which is directly caused by the gross negligence of the dealer in attempting to repair the motor vehicle after such gross negligence has been determined by the hearing officer, as provided in Article 22 of this chapter, the "Georgia Motor Vehicle Franchise Practices Act."



§ 10-1-793. Violations constitute unfair and deceptive act or practice; cumulative effect

(a) A violation of this article shall constitute an unfair and deceptive act or practice in the conduct of consumer transactions under Part 2 of Article 15 of this chapter, the "Fair Business Practices Act"; provided, however, that enforcement against such violations shall be by public enforcement by the Attorney General and, except as provided in subsection (a) of Code Section 10-1-790, shall not be enforceable through private action under Code Section 10-1-399.

(b) Except as otherwise provided, this article is cumulative with other laws and is not exclusive. The rights and remedies provided for in this article shall be in addition to any other rights and remedies that are otherwise available to a consumer under any other law.



§ 10-1-794. Staff for administration

Reserved. Repealed by Ga. L. 2015, p. 1088, § 8/SB 48, effective July 1, 2015.



§ 10-1-795. Promulgation of rules and regulations

The Attorney General shall promulgate rules and regulations and establish procedures necessary to carry into effect, implement, and enforce the provisions of this article. The authority granted to the Attorney General pursuant to this Code section shall be exercised at all times in conformity with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 10-1-796. Severability

If any provision of this article or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this article which can be given effect without the invalid provision or application, and to this end the provisions of this article are severable.



§ 10-1-797. Consumer cannot waive rights

Any agreement entered into by a consumer that waives, limits, or disclaims the rights set forth in this article shall be unenforceable as contrary to public policy.



§ 10-1-798. Continuing validity of previously adopted rules, orders, actions, and regulations

Rules, orders, actions, and regulations previously adopted which relate to functions performed by the administrator appointed pursuant to Part 2 of Article 15 of this chapter, the "Fair Business Practices Act of 1975," which were transferred under this article to the Attorney General shall remain of full force and effect as rules, orders, actions, and regulations of the Attorney General until amended, repealed, or superseded by rules or regulations adopted by the Attorney General.






Article 29 - Farm Tractor Warranty Act

§ 10-1-810. Short title

This article shall be known and may be cited as the "Farm Tractor Warranty Act."



§ 10-1-811. Definitions

As used in this article, the term:

(1) "Consumer" means a purchaser, other than for purposes of resale, of a new farm tractor, a person to whom the new farm tractor is transferred for the same purposes during the duration of an express warranty applicable to the farm tractor, and any other person entitled by the terms of the warranty to enforce the terms of the warranty. In the case of an agricultural vehicle within the warranty period, the sale must be made through an authorized farm tractor dealer.

(2) "Farm tractor" means any self-propelled vehicle which is designed primarily for pulling or propelling agricultural machinery and implements and is used principally in the occupation or business of farming, including an implement of husbandry that is self-propelled, excluding forestry equipment and equipment designed primarily for construction purposes.

(3) "Manufacturer" means a person engaged in the business of manufacturing, assembling, or distributing farm tractors who, under normal business conditions during the year, manufactures, assembles, or distributes to dealers at least ten new farm tractors.

(4) "Manufacturer's express warranty" or "warranty" means the written warranty of the manufacturer of a new farm tractor of its condition and fitness for use, including any terms or conditions precedent to the enforcement of obligations under that warranty.

(5) "Nonconformity" means any condition of the farm tractor that makes it impossible to use for the purpose for which it was designed or manufactured.

(6) "Reasonable allowance for prior use" means the number of field hours performed by the farm equipment, divided by eight field hours per day, multiplied by 50 percent of the daily reasonable rental rate, referenced by model, in the most current North American Equipment Dealers Association Official Guide.



§ 10-1-812. Written notice of warranty supplied by manufacturer and presented by dealer to consumer at time of purchase

The manufacturer must supply to the dealer and the dealer must present directly to the consumer at the time of purchase a written notice stating, in ten-point all-capital type, in substantially the following form:

"This equipment is subject to Article 29 of Chapter 1 of Title 10 of the Official Code of Georgia Annotated, entitled the 'Farm Tractor Warranty Act.' To be entitled to a refund or replacement, you must first notify the manufacturer or its agent and the authorized dealer which was a party to the sale of the problem in writing and give them an opportunity to repair the equipment.

Manufacturer Agent Dealer

------------- ------ -------

Name Name Name

Address Address Address

Telephone Telephone Telephone

number number number"



§ 10-1-813. Opportunity to make repairs in order to conform to express written warranties

If the farm tractor does not conform to applicable express written warranties and the consumer reports the nonconformity to the manufacturer and its authorized dealer within 18 months of the date of the original delivery of the farm tractor to the consumer, the manufacturer or its authorized dealers shall make the repairs necessary to make the farm tractor conform to the express written warranties, notwithstanding that the repairs are made after the expiration of the warranty term or the 18 month period.



§ 10-1-814. Replacement of or refund for nonconforming farm tractor; limitation of liability

(a) If the manufacturer or its authorized dealers are unable to make the farm tractor conform to any applicable express written warranty by repairing or correcting any condition which substantially impairs the use or market value of the farm tractor to the consumer within the time periods and after the number of attempts specified in subsection (c) of this Code section, the manufacturer, through its authorized dealer who sold the farm tractor, shall, at the option of the consumer, replace the farm tractor with a comparable farm tractor, charging the consumer only a reasonable allowance for the consumer's use of the farm tractor, or accept the return of the farm tractor from the consumer and refund to the consumer the cash purchase price, including sales tax, license fees, registration fees, and any similar governmental charges, less a reasonable allowance for prior use. Refunds shall be made to the consumer and lienholder, if any, as their interests may appear in the county superior court clerk's office. If no replacement or refund is made, the consumer may bring a civil action against the manufacturer to enforce the obligation. No action may be brought unless the manufacturer has received prior direct written notification from or on behalf of the consumer and has been offered the opportunities, as set forth in subsection (c) of this Code section, to cure the condition alleged within a reasonable time that is not to exceed 30 business days.

(b) No dealer or distributor shall be held liable by the manufacturer or by the consumer for any collateral charges, damages, costs, purchase price refunds, or replacements, and manufacturers and consumers shall not have a cause of action against a dealer or distributor.

(c) The replacement or refund obligation specified in subsection (a) of this Code section shall arise if the manufacturer or its authorized dealers are unable to make the farm tractor conform to applicable express written warranties within 18 months of the original physical delivery of the farm tractor to the consumer and the same nonconformity has been subject to repair four or more times by the manufacturer or its authorized dealers, but such nonconformity continues to exist or the farm tractor is out of service by reason of repair of the same nonconformity for a cumulative total of 30 or more business days when the service department of the authorized dealer in possession of the farm tractor is open for purposes of repair, provided that days when the consumer has been provided by the manufacturer or its authorized dealers with the use of another farm tractor which performs the same function shall not be counted.



§ 10-1-815. Extension of period for reporting nonconformity and of 30 day repair period

The 18 month period and the 30 day repair period shall be extended by any period of time during which repair services or replacement parts are not available to the consumer because of a war, invasion, strike, fire, flood, or other natural disaster.



§ 10-1-816. Informal dispute settlement procedures; remedy for violation

(a) If a manufacturer has established, or participates in, an informal dispute settlement procedure which substantially complies with the provisions of the Code of Federal Regulations, Title 16, Part 703, as amended, and the requirements of this Code section, the provisions of Code Section 10-1-814 concerning refunds or replacement do not apply to a consumer who has not first used this procedure.

(b) The findings and decisions in an informal dispute settlement procedure shall address and state in writing whether the consumer would be entitled to a refund or replacement under the presumptions and criteria set out in Code Section 10-1-814, and are admissible as nonbinding evidence in any legal action and are not subject to further evidentiary foundation requirements.

(c) If, in an informal dispute settlement procedure, it is decided that a consumer is entitled to a replacement farm tractor under Code Section 10-1-814, then the consumer has the option of selecting and receiving either the replacement farm tractor or a full refund as authorized by Code Section 10-1-814. Any refund selected by a consumer shall include all amounts authorized by Code Section 10-1-814.

(d) (1) In any informal dispute settlement procedure provided for by this Code section:

(A) No documents shall be received by any informal dispute settlement panel unless those documents have been provided to each of the parties in the dispute prior to the panel's meeting, with an opportunity for the parties to comment on the documents in writing, or with oral presentation at the request of the panel;

(B) Nonvoting manufacturer or dealer representatives shall not attend or participate in the informal dispute settlement procedures unless the consumer is also present and given a chance to be heard or unless the consumer previously consents to the manufacturer or dealer participation without the consumer's presence and participation;

(C) Consumers shall be given an adequate opportunity to contest a manufacturer's assertion that a nonconformity falls within intended specifications for the farm tractor by having the basis of the manufacturer's claim appraised by a technical expert selected and paid for by the consumer prior to the informal dispute settlement hearing;

(D) No disputes shall be heard where there has been a recent attempt by the manufacturer to repair a consumer's farm tractor, but no response has yet been received by the informal dispute panel from the consumer as to whether the repairs were successfully completed. This provision shall not prejudice a consumer's rights under this Code section nor shall it extend the informal dispute panel's 40 day time limit for deciding disputes, as established by the Code of Federal Regulations, Title 16, Part 703; and

(E) The manufacturer shall provide and the informal dispute settlement panel shall consider all information relevant to resolving the dispute, such as the prior dispute records and information required by the Code of Federal Regulations, Title 16, Part 703.6, and any relevant technical service bulletins which may have been issued by the manufacturer or lessor regarding the farm tractor being disputed.

(2) A settlement reached under this Code section is binding on all participating parties.

(e) No consumer shall be required to participate in an informal dispute settlement procedure before filing an action in court if the informal dispute settlement procedure does not comply with the requirements of this Code section, notwithstanding the procedure's compliance with the Code of Federal Regulations, Title 16, Part 703.

(f) Any consumer injured by a violation of this Code section may bring a civil action to enforce this Code section and recover costs and disbursements, including reasonable attorney's fees.



§ 10-1-817. Affirmative defenses against claims

It shall be an affirmative defense to claims under this article that:

(1) An alleged nonconformity does not substantially impair such use and market value; or

(2) A nonconformity is the result of abuse or neglect or of modifications or alterations of the farm tractor not authorized by the manufacturer.



§ 10-1-818. Statute of limitations

Any action brought under this article shall be commenced within 12 months following the 18 month period.



§ 10-1-819. Other remedies and rights not limited by article

Nothing in this article limits the rights or remedies which are otherwise available to a consumer under any other provisions of law.






Article 30 - Beauty Pageants

§ 10-1-830. Definitions

As used in this article, the term:

(1) "Beauty pageant" means any contest or competition in which entrants are judged on the basis of physical beauty, skill, talent, poise, and personality and in which a winner or winners are selected as representing an ideal in one or more of these areas. "Beauty pageant" shall not include any such contest or competition in which no application fee or entrance charge is made for contestants, to which no admission charge is made for attendance, and in connection with which no tickets, chances, advertisements, or sponsorships are sold.

(2) "Entrant's fee" means any payment of money or other thing of value including, but not limited to, the selling of advertisements or tickets or the obtaining of sponsors, which activity is a precondition to participation in a beauty pageant.

(3) "Operator" means any person, franchisee, firm or corporation, civil group, or elementary or secondary educational institution which promotes, organizes, or otherwise operates a beauty pageant, participation in which is limited to persons paying an entrant's fee.



§ 10-1-831. Required information from operators

Before accepting any entrant's fee, all operators shall provide to each entrant a written document in at least ten-point type clearly containing only the following information:

(1) Name, address, and telephone number of the operator;

(2) Name, address, and telephone number of the individual or officer of the organization having full responsibility for the conducting of the pageant;

(3) Names of pageants customarily promoted by the operator;

(4) Name and address of individual authorized to accept service of process;

(5) Name, address, and telephone number of the financial institution in which the entrants' fees are held;

(6) Name, address, and telephone number of the surety company maintaining the bond required by Code Section 10-1-832; and

(7) A statement which reads as follows: "The State of Georgia requires bonding or escrow of pageants conducted for the profit of operators."



§ 10-1-832. Bond requirements

Except for operators who are exempt from the requirements of this Code section, in accordance with Code Section 10-1-833, each operator shall maintain a bond in the amount of $10,000.00 with a surety company duly authorized to do business in this state or post a cash bond in such amount, payable to the Governor of this state. Such bond shall be for the use and benefit of any person who has paid any entrant's fee for a beauty pageant. Such bond shall be conditioned to pay all losses, damages, and expenses that may be sustained by such person by reason of any violation of this title. Any person who complies with the requirements of Code Section 10-1-837 shall not be required to post the bond required by this Code section.



§ 10-1-833. Exemptions from bond requirements

No bond shall be required from nonprofit organizations, bona fide civic clubs in existence for at least one year, churches, religious organizations, and groups, fairs, or festivals affiliated with schools or political subdivisions, or from any other pageant which confers no benefit upon any participant other than any or all of the following: a beauty title, a crown, a trophy, a ribbon, or a sash. To be exempt from Code Section 10-1-832 under this Code section, pageants conducted by individuals or businesses to raise funds for nonprofit organizations shall award 100 percent of the moneys generated by the pageant to the nonprofit organization and the nonprofit organization may, if previously agreed, then pay the expenses incurred in producing the pageant.



§ 10-1-834. Cancellation or default; refund of entrants' fees

If a beauty pageant is canceled or fails to take place, all entrants' fees shall be promptly refunded by the operator. For pageants subject to Code Section 10-1-832, the surety shall be liable for any unrefunded entrants' fees in the case of a default by the operator.



§ 10-1-835. Civil violation; remedies

Any violation of this article shall be considered a violation of Part 2 of Article 15 of this chapter, the "Fair Business Practices Act of 1975," as administered by the Attorney General, and all public and private remedies available under such part shall be available regarding violations of this article.



§ 10-1-836. Criminal violation

Any person, firm, corporation, organization, partnership, entity, or operator violating any provision of this article shall be guilty of a misdemeanor.



§ 10-1-837. Escrow account

In lieu of obtaining the bond required by Code Section 10-1-832, any operator may place all entrants' fees in an escrow account from which the operator cannot and does not withdraw any funds until the pageant has been held and all awards have been made. If the operator elects this option, in lieu of the information required by paragraph (6) of Code Section 10-1-831 the operator shall provide in the written statement the name, address, and telephone number of the financial institution where the escrow account is maintained and the account number of the escrow account. The operator shall maintain a record of each escrow account established for a period of five years.



§ 10-1-838. Liability for failure to post bond or establish escrow account

Any individual who fails to comply with either Code Section 10-1-832 or 10-1-837 shall be individually liable for any damages or losses suffered by any participant in a pageant, without regard to whether the pageant operator is structured as a corporation, partnership, limited partnership, or any other form of business entity.






Article 31 - Unfair or Deceptive Practices Toward the Elderly

§ 10-1-850. Definitions

As used in this article, the term:

(1) "Disabled person" means a person who has a physical or mental impairment which substantially limits one or more of such person's major life activities. As used in this paragraph, "physical or mental impairment" means any of the following:

(A) Any physiological disorder or condition, cosmetic disfigurement, or anatomical loss substantially affecting one or more of the following body systems: neurological; musculoskeletal; special sense organs; respiratory, including speech organs; cardiovascular; reproductive; digestive; genitourinary; hemic and lymphatic; skin; or endocrine; and

(B) Any mental or psychological disorder, such as developmental disability, organic brain syndrome, emotional or mental illness, and specific learning disabilities. The term "physical or mental impairment" includes, but is not limited to, such diseases and conditions as orthopedic, visual, speech, and hearing impairment, cerebral palsy, epilepsy, muscular dystrophy, multiple sclerosis, cancer, heart disease, diabetes, developmental disability, and emotional illness.

(2) "Elder person" means a person who is 60 years of age or older.

(3) "Major life activities" includes functions such as caring for one's self, performing manual tasks, walking, seeing, hearing, speaking, breathing, learning, and working.

(4) "Substantially limits" means interferes with or affects over an extended period of time. Minor temporary ailments or injuries shall not be considered physical or mental impairments which substantially limit a person's major life activities. Examples of minor temporary ailments are colds, influenza, or sprains or minor injuries.



§ 10-1-851. Additional civil penalty for violation of Article 15, 17, or 21 of this chapter against elder or disabled persons

When any person who is found to have conducted business in violation of Article 15, 17, or 21 of this chapter is found to have committed said violation against elder or disabled persons, in addition to any civil penalty otherwise set forth or imposed, the court may impose an additional civil penalty not to exceed $10,000.00 for each violation.



§ 10-1-852. Determination to impose civil penalty and amount thereof

In determining whether to impose a civil penalty under Code Section 10-1-851 and the amount thereof, the court shall consider the extent to which one or more of the following factors are present:

(1) Whether the defendant's conduct was in disregard of the rights of the elder or disabled persons;

(2) Whether the defendant knew or should have known that the defendant's conduct was directed to an elder person or disabled person;

(3) Whether the elder or disabled person was more vulnerable to the defendant's conduct because of age, poor health, infirmity, impaired understanding, restricted mobility, or disability than other persons and whether the elder or disabled person actually suffered substantial physical, emotional, or economic damage resulting from the defendant's conduct;

(4) Whether the defendant's conduct caused an elder or disabled person to suffer any of the following:

(A) Mental or emotional anguish;

(B) Loss of or encumbrance upon a primary residence of the elder or disabled person;

(C) Loss of or encumbrance upon the elder or disabled person's principal employment or principal source of income;

(D) Loss of funds received under a pension or retirement plan or a government benefits program;

(E) Loss of property set aside for retirement or for personal or family care and maintenance; or

(F) Loss of assets essential to the health and welfare of the elder or disabled person; or

(5) Any other factors the court deems appropriate.



§ 10-1-853. Cause of action for damage or injury from offense or violation under this article

An elder or disabled person who suffers damage or injury as a result of an offense or violation described in this article has a cause of action to recover actual damages, punitive damages, if appropriate, and reasonable attorney's fees. Restitution ordered pursuant to this Code section has priority over a civil penalty imposed pursuant to this article.



§ 10-1-854. State-wide educational initiatives as to consumer crimes against elder and disabled persons, applicable laws, and remedies available

The Attorney General may develop and implement state-wide educational initiatives to inform elder persons and disabled persons, law enforcement agencies, the judicial system, social services professionals, and the general public as to the prevalence and prevention of consumer crimes against elder and disabled persons, the provisions of Part 1 of Article 15 of this chapter, the "Uniform Deceptive Trade Practices Act," and Articles 17 and 21 of this chapter, the penalties for violations of such articles, and the remedies available for victims of such violations.



§ 10-1-855. Referral procedures to provide intervention and assistance

The Attorney General may establish and maintain referral procedures with the Division of Aging Services within the Department of Human Services in order to provide any necessary intervention and assistance to elder or disabled persons who may have been victimized by violations of this article.



§ 10-1-856. Construction with Part 2 of Article 15 of this chapter; confidentiality

Nothing in this article shall serve to prevent the Attorney General from investigating and pursuing unfair and deceptive acts or practices committed under Part 2 of Article 15 of this chapter, the "Fair Business Practices Act of 1975." Notwithstanding any other provision of law to the contrary, the names, addresses, telephone numbers, social security numbers, or any other information which could reasonably serve to identify any person making a complaint about unfair or deceptive practices under Part 2 of Article 15 of this chapter, the "Fair Business Practices Act of 1975," shall be confidential. However, the complaining party may consent to public release of his or her identity by giving such consent expressly, affirmatively, and directly to the Attorney General. Nothing contained in this Code section shall be construed to prohibit any valid discovery under the relevant discovery rules, or to prohibit the lawful subpoena of such information.



§ 10-1-857. Complaints, inquiries, investigations, and corrective action

The Attorney General shall receive all complaints under this article. He or she shall refer all complaints or inquiries concerning conduct specifically approved or prohibited by the Secretary of State, Department of Agriculture, Commissioner of Insurance, Public Service Commission, Department of Natural Resources, Department of Banking and Finance, or other appropriate agency or official of this state to that agency or official for initial investigation and corrective action other than litigation.






Article 32 - Assistive Technology Warranties

§ 10-1-870. Short title

This article shall be known and may be cited as the "Assistive Technology Warranty Act."



§ 10-1-871. Definitions

As used in this article, the term:

(1) "Assistive technology device" means any device or equipment with a retail cost to a consumer of $1,000.00 or more, that assists a person with disabilities to perform specific tasks such as moving, walking, standing, speaking, breathing, hearing, seeing, learning, working, sleeping, reaching, grasping, or caring for himself or herself that would not be possible for such person without an assistive technology device.

(2) "Assistive technology device dealer" means a person who is in the business of selling assistive technology devices.

(3) "Assistive technology device lessor" means a person who leases an assistive technology device to a consumer, or who holds the lessor's rights under a written lease.

(4) "Collateral costs" means expenses incurred by a consumer in connection with the repair of a nonconformity, including the costs of obtaining an alternative assistive technology device or other device used for mobility assistance.

(5) "Consumer" means any of the following:

(A) The purchaser of an assistive technology device, if the assistive technology device was purchased from an assistive technology device dealer or manufacturer for purposes other than resale;

(B) A person to whom the assistive technology device is transferred for purposes other than resale, if the transfer occurs before the expiration of an express warranty applicable to the assistive technology device;

(C) A person who may enforce the warranty; or

(D) A person who leases an assistive technology device from an assistive technology device lessor under a written lease.

(6) "Demonstrator" means an assistive technology device used primarily for the purpose of demonstration to the public.

(7) "Early termination cost" means any expense or obligation that an assistive technology device lessor incurs as a result of both the termination of a written lease before the termination date set forth in that lease and the return of an assistive technology device to a manufacturer under paragraph (3) of subsection (b) of Code Section 10-1-873. "Early termination cost" includes a penalty for prepayment under a finance arrangement.

(8) "Early termination savings" means any expense or obligation that an assistive technology device lessor avoids as a result of both the termination of a written lease before the termination date set forth in that lease and the return of an assistive technology device to a manufacturer under paragraph (3) of subsection (b) of Code Section 10-1-873. "Early termination savings" includes an interest charge that the assistive technology device lessor would have paid to finance the assistive technology device or, if the assistive technology device lessor does not finance the assistive technology device, the difference between the total amount for which the lease obligates the consumer during the period of the lease term remaining after the early termination and the present value of that amount at the date of the early termination.

(9) "Manufacturer" means a person who manufactures or assembles assistive technology devices and agents of that person, including an importer, a distributor, factory branch, distributor branch, and any warrantors of the manufacturer's assistive technology devices but does not include an assistive technology device dealer.

(10) "Nonconformity" means a condition or defect that substantially impairs the use, value, or safety of an assistive technology device, and that is covered by an express warranty applicable to the assistive technology device or to a component of the assistive technology device, but does not include a condition or defect that is the result of abuse, neglect, or unauthorized modification or alteration of the assistive technology device by a consumer.

(11) "Reasonable attempt to repair" means any of the following occurring within the term of an express warranty applicable to a new assistive technology device or within one year after first delivery of the assistive technology device to a consumer, whichever is sooner:

(A) The same nonconformity with the warranty is subject to repair at least four times by the manufacturer, assistive technology device lessor, or any of the manufacturer's authorized assistive technology device dealers and the nonconformity continues; or

(B) The assistive technology device is out of service for an aggregate of at least 30 days because of warranty nonconformities.



§ 10-1-872. Express written warranties for assistive technology devices

A manufacturer who sells an assistive technology device to a consumer, either directly or through an assistive technology device dealer, shall furnish the consumer with an express written warranty for the assistive technology device. The warranty shall as a minimum warrant that there are no defects in parts or performance. The duration of the express written warranty shall be not less than one year after first delivery of the assistive technology device to the consumer. If a manufacturer fails to furnish an express written warranty as required by this Code section, the assistive technology device shall be covered by an express warranty as if the manufacturer had furnished an express written warranty to the consumer as required by this Code section.



§ 10-1-873. Repair of nonconforming assistive technology devices; refund or replacement of devices; sale or lease of returned device

(a) If a new assistive technology device does not conform to an applicable express warranty and the consumer reports the nonconformity to the manufacturer, the assistive technology device lessor, or any of the manufacturer's authorized assistive technology device dealers and makes the assistive technology device available for repair before one year after first delivery of the assistive technology device to a consumer, the nonconformity shall be repaired at the manufacturer's expense to correct the nonconformity regardless of whether the repairs are made after expiration of the warranty rights period. If in any subsequent proceeding it is determined that the consumer's repair did not qualify under this article, and the manufacturer was not otherwise obligated to repair the assistive technology device, the consumer shall be liable to the manufacturer for costs of repair.

(b) (1) If, after a reasonable attempt to repair, the nonconformity is not repaired, the manufacturer shall carry out the requirement under paragraph (2) or (3) of this subsection, whichever is appropriate.

(2) At the direction of a consumer as defined in subparagraph (A), (B), or (C) of paragraph (5) of Code Section 10-1-871, the manufacturer shall do one of the following:

(A) Accept return of the assistive technology device and replace the assistive technology device with a comparable new assistive technology device and refund any collateral costs; or

(B) Accept return of the assistive technology device and refund to the consumer and to any holder of a perfected security interest in the consumer's assistive technology device, as their interest may appear, the full purchase price plus any finance charge, amount paid by the consumer at the point of sale, and collateral costs, less a reasonable allowance for use. Under this subparagraph, a reasonable allowance for use may not exceed the amount obtained by multiplying the full purchase price of the assistive technology device by a fraction, the denominator of which is 1,825 and the numerator of which is the number of days that the assistive technology device was used before the consumer first reported the nonconformity to the assistive technology device dealer.

(3) (A) At the direction of a consumer as defined in subparagraph (D) of paragraph (5) of Code Section 10-1-871, the manufacturer shall:

(i) Accept return of the assistive technology device;

(ii) Refund to the assistive technology device lessor and to any holder of a perfected security interest in the assistive technology device, as their interest may appear, the current value of the written lease as defined in subparagraph (B) of this paragraph; and

(iii) Refund to the consumer the amount that the consumer paid under the written lease plus any collateral costs, less a reasonable allowance for use as defined in subparagraph (C) of this paragraph.

(B) The current value of the written lease equals the total amount for which that lease obligates the consumer during the period of the lease remaining after its early termination plus the assistive technology device dealer's early termination costs and the value of the assistive technology device at the lease expiration date if the lease sets forth that value, less the assistive technology device lessor's early termination savings.

(C) A reasonable allowance for use may not exceed the amount obtained by multiplying the total amount for which the written lease obligates the consumer by a fraction, the denominator of which is 1,825 and the numerator of which is the number of days that the consumer drove the assistive technology device before first reporting the nonconformity to the manufacturer, assistive technology device lessor, or assistive technology device dealer.

(c) To receive a comparable new assistive technology device or a refund due under paragraph (1) or (2) of subsection (b) of this Code section, a consumer, as defined under subparagraph (A), (B), or (C) of paragraph (5) of Code Section 10-1-871, shall offer to transfer possession of the assistive technology device having the nonconformity to the manufacturer of that assistive technology device. No later than 30 days after that offer, the manufacturer shall provide the consumer with a comparable new assistive technology device or a refund. When the manufacturer provides the new assistive technology device or refund, the consumer shall return the assistive technology device having the nonconformity to the manufacturer, along with any endorsements necessary to transfer legal possession to the manufacturer.

(d) (1) To receive a refund due under paragraph (3) of subsection (b) of this Code section, a consumer as defined under subparagraph (D) of paragraph (5) of Code Section 10-1-871, shall offer to return the assistive technology device having the nonconformity to the manufacturer of that assistive technology device. No later than 30 days after that offer, the manufacturer shall provide the refund to the consumer. When the manufacturer provides the refund, the consumer shall return the assistive technology device having the nonconformity to the manufacturer.

(2) To receive a refund due under paragraph (3) of subsection (b) of this Code section, an assistive technology device lessor shall offer to transfer possession of the assistive technology device having the nonconformity to the manufacturer of that assistive technology device. No later than 30 days after that offer, the manufacturer shall provide the refund to the assistive technology device lessor. When the manufacturer provides the refund, the assistive technology device lessor shall provide any endorsements necessary to transfer legal possession to the manufacturer.

(3) No person may enforce the lease against the consumer after the consumer receives a refund due under paragraph (3) of subsection (b) of this Code section.

(e) No assistive technology device returned by a consumer or assistive technology device lessor in this state under subsection (b) of this Code section or by a consumer or assistive technology device lessor in another state under a similar law of that state may be sold or leased again in this state unless full disclosure of the reasons for return is made to any prospective buyer or lessee.



§ 10-1-874. Thirty-day return privilege

A manufacturer or assistive technology device dealer who recommends and sells an assistive technology device to a consumer shall accept a return of the assistive technology device within 30 days after the purchase if the assistive technology device does not meet the needs of the person with the disability. The manufacturer or assistive technology dealer shall provide a refund in conformity with the provisions established within paragraph (2) of subsection (b) of Code Section 10-1-873.



§ 10-1-875. Rights and remedies under other laws or contracts; waivers void; actions for damages

(a) This article shall not be deemed to limit rights or remedies available to a consumer under any other law or contract.

(b) Any waiver by a consumer of rights under this article is void.

(c) In addition to pursuing any other remedy, a consumer may bring an action to recover for any damages caused by a violation of this article. The court shall award a consumer who prevails in such an action twice the amount of any pecuniary loss together with costs, disbursements, and reasonable attorney fees and any equitable relief that the court determines is appropriate.






Article 33 - Motorized Wheelchair Warranties

§ 10-1-890. Short title

This article shall be known and may be cited as the "Motorized Wheelchair Warranty Act."



§ 10-1-891. Definitions

As used in this article, the term:

(1) "Collateral costs" means expenses incurred by a consumer in connection with the repair of a nonconformity, including the costs of obtaining an alternative wheelchair or other device used for mobility assistance.

(2) "Consumer" means any of the following:

(A) The purchaser of a motorized wheelchair, if the motorized wheelchair was purchased from a motorized wheelchair dealer or manufacturer for purposes other than resale;

(B) A person to whom the motorized wheelchair is transferred for purposes other than resale, if the transfer occurs before the expiration of an express warranty applicable to the motorized wheelchair;

(C) A person who may enforce the warranty; or

(D) A person who leases a motorized wheelchair from a motorized wheelchair lessor under a written lease.

(3) "Demonstrator" means a motorized wheelchair used primarily for the purpose of demonstration to the public.

(4) "Early termination cost" means any expense or obligation that a motorized wheelchair lessor incurs as a result of both the termination of a written lease before the termination date set forth in that lease and the return of a motorized wheelchair to a manufacturer under paragraph (3) of subsection (b) of Code Section 10-1-893. "Early termination cost" includes a penalty for prepayment under a finance arrangement.

(5) "Early termination savings" means any expense or obligation that a motorized wheelchair lessor avoids as a result of both the termination of a written lease before the termination date set forth in that lease and the return of a motorized wheelchair to a manufacturer under paragraph (3) of subsection (b) of Code Section 10-1-893. "Early termination savings" includes an interest charge that the motorized wheelchair lessor would have paid to finance the motorized wheelchair or, if the motorized wheelchair lessor does not finance the motorized wheelchair, the difference between the total amount for which the lease obligates the consumer during the period of the lease term remaining after the early termination and the present value of that amount at the date of the early termination.

(6) "Manufacturer" means a person who manufactures or assembles motorized wheelchairs and agents of that person, including an importer, a distributor, factory branch, distributor branch, and any warrantors of the manufacturer's motorized wheelchairs but does not include a motorized wheelchair dealer.

(7) "Motorized wheelchair" means any motor driven wheelchair, including a demonstrator, that a consumer purchases or accepts transfer of in this state.

(8) "Motorized wheelchair dealer" means a person who is in the business of selling motorized wheelchairs.

(9) "Motorized wheelchair lessor" means a person who leases a motorized wheelchair to a consumer, or who holds the lessor's rights, under a written lease.

(10) "Nonconformity" means a condition or defect that substantially impairs the use, value, or safety of a motorized wheelchair, and that is covered by an express warranty applicable to the motorized wheelchair or to a component of the motorized wheelchair, but does not include a condition or defect that is the result of abuse, neglect, or unauthorized modification or alteration of the motorized wheelchair by a consumer.

(11) "Reasonable attempt to repair" means any of the following occurring within the term of an express warranty applicable to a new motorized wheelchair or within one year after first delivery of the motorized wheelchair to a consumer, whichever is sooner:

(A) The same nonconformity with the warranty is subject to repair at least four times by the manufacturer, motorized wheelchair lessor, or any of the manufacturer's authorized motorized wheelchair dealers and the nonconformity continues; or

(B) The motorized wheelchair is out of service for an aggregate of at least 30 days because of warranty nonconformities.



§ 10-1-892. Express written warranties for motorized wheelchairs; failure to furnish warranty

A manufacturer who sells a motorized wheelchair to a consumer, either directly or through a motorized wheelchair dealer, shall furnish the consumer with an express written warranty for the motorized wheelchair warranting parts and performance. The duration of the express written warranty shall be not less than one year after first delivery of the motorized wheelchair to the consumer. If a manufacturer fails to furnish an express written warranty as required by this Code section, the motorized wheelchair shall be covered by an express warranty as if the manufacturer had furnished an express written warranty to the consumer as required by this Code section.



§ 10-1-893. Repair of nonconforming motorized wheelchairs; refund or replacement after reasonable attempt to repair; resale or lease of returned motorized wheelchair

(a) If a new motorized wheelchair does not conform to an applicable express warranty and the consumer reports the nonconformity to the manufacturer, the motorized wheelchair lessor, or any of the manufacturer's authorized motorized wheelchair dealers and makes the motorized wheelchair available for repair before one year after first delivery of the motorized wheelchair to a consumer, the nonconformity shall be repaired at the manufacturer's expense to correct the nonconformity regardless of whether the repairs are made after expiration of the warranty rights period. If in any subsequent proceeding it is determined that the consumer's repair did not qualify under this article, and the manufacturer was not otherwise obligated to repair the motorized wheelchair, the consumer shall be liable to the manufacturer for costs of repair.

(b) (1) If, after a reasonable attempt to repair, the nonconformity is not repaired, the manufacturer shall carry out the requirement under paragraph (2) or (3) of this subsection, whichever is appropriate.

(2) At the direction of a consumer as defined in subparagraph (A), (B), or (C) of paragraph (2) of Code Section 10-1-891, the manufacturer shall do one of the following:

(A) Accept return of the motorized wheelchair and replace the motorized wheelchair with a comparable new motorized wheelchair and refund any collateral costs; or

(B) Accept return of the motorized wheelchair and refund to the consumer and to any holder of a perfected security interest in the consumer's motorized wheelchair, as their interest may appear, the full purchase price plus any finance charge, amount paid by the consumer at the point of sale, and collateral costs, less a reasonable allowance for use. Under this subparagraph, a reasonable allowance for use may not exceed the amount obtained by multiplying the full purchase price of the motorized wheelchair by a fraction, the denominator of which is 1,825 and the numerator of which is the number of days that the motorized wheelchair was driven before the consumer first reported the nonconformity to the motorized wheelchair dealer.

(3) (A) At the direction of a consumer as defined in subparagraph (D) of paragraph (2) of Code Section 10-1-891, the manufacturer shall:

(i) Accept return of the motorized wheelchair;

(ii) Refund to the motorized wheelchair lessor and to any holder of a perfected security interest in the motorized wheelchair, as their interest may appear, the current value of the written lease as defined in subparagraph (B) of this paragraph; and

(iii) Refund to the consumer the amount that the consumer paid under the written lease plus any collateral costs, less a reasonable allowance for use as defined in subparagraph (C) of this paragraph.

(B) The current value of the written lease equals the total amount for which that lease obligates the consumer during the period of the lease remaining after its early termination plus the motorized wheelchair dealer's early termination costs and the value of the motorized wheelchair at the lease expiration date if the lease sets forth that value, less the motorized wheelchair lessor's early termination savings.

(C) A reasonable allowance for use may not exceed the amount obtained by multiplying the total amount for which the written lease obligates the consumer by a fraction, the denominator of which is 1,825 and the numerator of which is the number of days that the consumer drove the motorized wheelchair before first reporting the nonconformity to the manufacturer, motorized wheelchair lessor, or motorized wheelchair dealer.

(c) To receive a comparable new motorized wheelchair or a refund due under paragraph (1) or (2) of subsection (b) of this Code section, a consumer, as defined under subparagraph (A), (B), or (C) of paragraph (2) of Code Section 10-1-891, shall offer to transfer possession of the motorized wheelchair having the nonconformity to the manufacturer of that motorized wheelchair. No later than 30 days after that offer, the manufacturer shall provide the consumer with a comparable new motorized wheelchair or a refund. When the manufacturer provides the new motorized wheelchair or refund, the consumer shall return the motorized wheelchair having the nonconformity to the manufacturer, along with any endorsements necessary to transfer legal possession to the manufacturer.

(d) (1) To receive a refund due under paragraph (3) of subsection (b) of this Code section, a consumer as defined under subparagraph (D) of paragraph (2) of Code Section 10-1-891, shall offer to return the motorized wheelchair having the nonconformity to the manufacturer of that motorized wheelchair. No later than 30 days after that offer, the manufacturer shall provide the refund to the consumer. When the manufacturer provides the refund, the consumer shall return the motorized wheelchair having the nonconformity to the manufacturer.

(2) To receive a refund due under paragraph (3) of subsection (b) of this Code section, a motorized wheelchair lessor shall offer to transfer possession of the motorized wheelchair having the nonconformity to the manufacturer of that motorized wheelchair. No later than 30 days after that offer, the manufacturer shall provide the refund to the motorized wheelchair lessor. When the manufacturer provides the refund, the motorized wheelchair lessor shall provide any endorsements necessary to transfer legal possession to the manufacturer.

(3) No person may enforce the lease against the consumer after the consumer receives a refund due under paragraph (3) of subsection (b) of this Code section.

(e) No motorized wheelchair returned by a consumer or motorized wheelchair lessor in this state under subsection (b) of this Code section or by a consumer or motorized wheelchair lessor in another state under a similar law of that state may be sold or leased again in this state unless full disclosure of the reasons for return is made to any prospective buyer or lessee.



§ 10-1-894. Other rights or remedies under other law or contract; waiver void; action for damages

(a) This article shall not be deemed to limit rights or remedies available to a consumer under any other law or contract.

(b) Any waiver by a consumer of rights under this article is void.

(c) In addition to pursuing any other remedy, a consumer may bring an action to recover for any damages caused by a violation of this article. The court shall award a consumer who prevails in such an action twice the amount of any pecuniary loss together with costs, disbursements, and reasonable attorney fees and any equitable relief that the court determines is appropriate.






Article 34 - Identity Theft

§ 10-1-910. Legislative findings

The General Assembly finds and declares as follows:

(1) The privacy and financial security of individuals is increasingly at risk due to the ever more widespread collection of personal information by both the private and public sectors;

(2) Credit card transactions, magazine subscriptions, real estate records, automobile registrations, consumer surveys, warranty registrations, credit reports, and Internet websites are all sources of personal information and form the source material for identity thieves;

(3) Identity theft is one of the fastest growing crimes committed in this state. Criminals who steal personal information such as social security numbers use the information to open credit card accounts, write bad checks, buy cars, purchase property, and commit other financial crimes with other people's identities;

(4) Implementation of technology security plans and security software as part of an information security policy may provide protection to consumers and the general public from identity thieves;

(5) Information brokers should clearly define the standards for authorized users of its data so that a breach by an unauthorized user is easily identifiable;

(6) Identity theft is costly to the marketplace and to consumers; and

(7) Victims of identity theft must act quickly to minimize the damage; therefore, expeditious notification of unauthorized acquisition and possible misuse of a person's personal information is imperative.



§ 10-1-911. Definitions

As used in this article, the term:

(1) "Breach of the security of the system" means unauthorized acquisition of an individual's electronic data that compromises the security, confidentiality, or integrity of personal information of such individual maintained by an information broker or data collector. Good faith acquisition or use of personal information by an employee or agent of an information broker or data collector for the purposes of such information broker or data collector is not a breach of the security of the system, provided that the personal information is not used or subject to further unauthorized disclosure.

(2) "Data collector" means any state or local agency or subdivision thereof including any department, bureau, authority, public university or college, academy, commission, or other government entity; provided, however, that the term "data collector" shall not include any governmental agency whose records are maintained primarily for traffic safety, law enforcement, or licensing purposes or for purposes of providing public access to court records or to real or personal property information.

(3) "Information broker" means any person or entity who, for monetary fees or dues, engages in whole or in part in the business of collecting, assembling, evaluating, compiling, reporting, transmitting, transferring, or communicating information concerning individuals for the primary purpose of furnishing personal information to nonaffiliated third parties, but does not include any governmental agency whose records are maintained primarily for traffic safety, law enforcement, or licensing purposes.

(4) "Notice" means:

(A) Written notice;

(B) Telephone notice;

(C) Electronic notice, if the notice provided is consistent with the provisions regarding electronic records and signatures set forth in Section 7001 of Title 15 of the United States Code; or

(D) Substitute notice, if the information broker or data collector demonstrates that the cost of providing notice would exceed $50,000.00, that the affected class of individuals to be notified exceeds 100,000, or that the information broker or data collector does not have sufficient contact information to provide written or electronic notice to such individuals. Substitute notice shall consist of all of the following:

(i) E-mail notice, if the information broker or data collector has an e-mail address for the individuals to be notified;

(ii) Conspicuous posting of the notice on the information broker's or data collector's website page, if the information broker or data collector maintains one; and

(iii) Notification to major state-wide media.

Notwithstanding any provision of this paragraph to the contrary, an information broker or data collector that maintains its own notification procedures as part of an information security policy for the treatment of personal information and is otherwise consistent with the timing requirements of this article shall be deemed to be in compliance with the notification requirements of this article if it notifies the individuals who are the subjects of the notice in accordance with its policies in the event of a breach of the security of the system.

(5) "Person" means any individual, partnership, corporation, limited liability company, trust, estate, cooperative, association, or other entity. The term "person" as used in this article shall not be construed to require duplicative reporting by any individual, corporation, trust, estate, cooperative, association, or other entity involved in the same transaction.

(6) "Personal information" means an individual's first name or first initial and last name in combination with any one or more of the following data elements, when either the name or the data elements are not encrypted or redacted:

(A) Social security number;

(B) Driver's license number or state identification card number;

(C) Account number, credit card number, or debit card number, if circumstances exist wherein such a number could be used without additional identifying information, access codes, or passwords;

(D) Account passwords or personal identification numbers or other access codes; or

(E) Any of the items contained in subparagraphs (A) through (D) of this paragraph when not in connection with the individual's first name or first initial and last name, if the information compromised would be sufficient to perform or attempt to perform identity theft against the person whose information was compromised.

The term "personal information" does not include publicly available information that is lawfully made available to the general public from federal, state, or local government records.



§ 10-1-912. Notification required upon breach of security regarding personal information

(a) Any information broker or data collector that maintains computerized data that includes personal information of individuals shall give notice of any breach of the security of the system following discovery or notification of the breach in the security of the data to any resident of this state whose unencrypted personal information was, or is reasonably believed to have been, acquired by an unauthorized person. The notice shall be made in the most expedient time possible and without unreasonable delay, consistent with the legitimate needs of law enforcement, as provided in subsection (c) of this Code section, or with any measures necessary to determine the scope of the breach and restore the reasonable integrity, security, and confidentiality of the data system.

(b) Any person or business that maintains computerized data on behalf of an information broker or data collector that includes personal information of individuals that the person or business does not own shall notify the information broker or data collector of any breach of the security of the system within 24 hours following discovery, if the personal information was, or is reasonably believed to have been, acquired by an unauthorized person.

(c) The notification required by this Code section may be delayed if a law enforcement agency determines that the notification will compromise a criminal investigation. The notification required by this Code section shall be made after the law enforcement agency determines that it will not compromise the investigation.

(d) In the event that an information broker or data collector discovers circumstances requiring notification pursuant to this Code section of more than 10,000 residents of this state at one time, the information broker or data collector shall also notify, without unreasonable delay, all consumer reporting agencies that compile and maintain files on consumers on a nation-wide basis, as defined by 15 U.S.C. Section 1681a, of the timing, distribution, and content of the notices.



§ 10-1-913. Definitions for this Code section and Code Sections 10-1-914 and 10-1-914.1

As used in this Code section, Code Section 10-1-914, and Code Section 10-1-914.1, the term:

(1) "Consumer" means a natural person residing in this state.

(2) "Consumer credit report" means a "consumer report" as defined in 15 U.S.C. Section 1681a(d) that a consumer reporting agency furnishes to a person which it has reason to believe intends to use the information as a factor in establishing the consumer's eligibility for credit to be used primarily for personal, family, or household purposes.

(3) "Consumer credit reporting agency" means any person who, for monetary fees, dues, or on a cooperative nonprofit basis, regularly engages in whole or in part in the practice of assembling or evaluating consumer credit information or other information on consumers for the purpose of furnishing consumer credit reports to third parties.

(4) "Normal business hours" means any day, between the hours of 8:00 A.M. and 9:30 P.M., eastern standard time.

(5) "Person" means any individual, partnership, corporation, trust, estate, cooperative, association, government, or governmental subdivision or agency, or other entity.

(6) "Proper identification" means information generally deemed sufficient to identify a person for consumer reporting agency purposes under 15 U.S.C. Section 1681 et seq.

(7) "Protected consumer" means an individual who is:

(A) Under the age of 16 years at the time a request for the placement of a security freeze is made under subsection (a) of Code Section 10-1-914.1; or

(B) An individual for whom a guardian or conservator has been appointed.

(8) "Record" means a compilation of information about a protected consumer that satisfies all of the following:

(A) The compilation identifies the protected consumer; and

(B) The compilation is created by a consumer credit reporting agency solely for the purpose of complying with Code Section 10-1-914.1.

(9) "Representative" means a person who provides to a consumer credit reporting agency sufficient proof of authority to act on behalf of a protected consumer.

(10) "Security freeze" means a restriction placed on a consumer credit report at the request of the consumer that prohibits a consumer credit reporting agency from releasing all or any part of the consumer's consumer credit report or any information derived from the consumer's consumer credit report for a purpose relating to the extension of credit without the express authorization of the consumer.

(11) "Security freeze for a protected consumer" means one of the following:

(A) If a consumer credit reporting agency does not have a file pertaining to a protected consumer, a restriction placed on the protected consumer's record that prohibits the consumer credit reporting agency from releasing the protected consumer's record; or

(B) If a consumer credit reporting agency has a file pertaining to the protected consumer, a restriction placed on the protected consumer's credit report that prohibits the consumer credit reporting agency from releasing the protected consumer's credit report or any information derived from the protected consumer's credit report.

(12) "Sufficient proof of authority" means documentation that shows a representative has authority to act on behalf of a protected consumer, including any of the following:

(A) An order issued by a court;

(B) A lawfully executed and valid power of attorney; or

(C) A written, notarized statement signed by a representative that expressly describes the authority of the representative to act on behalf of a protected consumer.

(13) "Sufficient proof of identification" means information or documentation that identifies a protected consumer or a representative of a protected consumer, including any of the following:

(A) A social security number or a copy of a social security card issued by the Social Security Administration; or

(B) A certified or official copy of a birth certificate issued by the entity authorized to issue the birth certificate.



§ 10-1-914. Consumer requested security freeze on credit report; timing; notifications; temporary lifting of freeze; application; fees

(a) A consumer may place a security freeze on the consumer's credit report by making a request in writing by certified mail to a consumer credit reporting agency. No later than August 1, 2008, a consumer credit reporting agency shall make available to consumers an Internet based method of requesting a security freeze and a toll-free telephone number for consumers to use to place a security freeze, temporarily lift a security freeze, or completely remove a security freeze. A security freeze shall prohibit, subject to exceptions in subsection (m) of this Code section, the consumer credit reporting agency from releasing the consumer's credit report or credit score without the prior express authorization of the consumer as provided in subsection (d) or (e) of this Code section. Nothing in this subsection prevents a consumer credit reporting agency from advising a third party that a security freeze is in effect with respect to the consumer's credit report.

(b) A consumer credit reporting agency shall place a security freeze on a consumer's credit report no later than three business days after receiving the consumer's written request sent by certified mail.

(c) The consumer credit reporting agency shall send a written confirmation of the security freeze to the consumer within ten business days of placing the security freeze and at the same time shall provide the consumer with a unique personal identification number or password, other than the consumer's social security number, to be used by the consumer when providing authorization for the release of the consumer's credit report for a specific period of time.

(d) If the consumer wishes to allow the consumer's credit report to be accessed for a specific period of time while a security freeze is in place, the consumer shall contact the consumer credit reporting agency through the contact method established by the consumer credit reporting agency, request that the security freeze be temporarily lifted, and provide all of the following:

(1) Proper identification;

(2) The unique personal identification number or password provided by the consumer credit reporting agency pursuant to subsection (c) of this Code section;

(3) The proper information regarding the time period for which the report shall be available to users of the consumer credit report; and

(4) The proper payment as may be required by the consumer credit reporting agency.

(e) A consumer credit reporting agency shall develop procedures involving the use of telephone, facsimile, the Internet, or other electronic media to receive and process a request from a consumer to temporarily lift a security freeze on a consumer credit report pursuant to subsection (d) of this Code section.

(f) A consumer credit reporting agency that receives a request from a consumer to temporarily lift a security freeze on a consumer credit report pursuant to subsection (d) or (e) of this Code section shall comply with the request:

(1) No later than three business days after receiving a written request; or

(2) Within 15 minutes after the request and payment are received by telephone or electronically by the contact method chosen by the consumer reporting agency during normal business hours and the request includes the consumer's proper identification, correct personal identification number or password, and the proper payment as may be required by the consumer credit reporting agency.

(g) A consumer reporting agency need not remove a security freeze within 15 minutes, as specified in paragraph (2) of subsection (f) of this Code section, if:

(1) The consumer fails to satisfy the requirements of subsection (d) of this Code section; or

(2) The consumer credit reporting agency's ability to remove the security freeze within 15 minutes is prevented by:

(A) An act of God, including fire, earthquakes, hurricanes, storms, or similar natural disaster or phenomenon;

(B) Unauthorized or illegal acts by a third party, including terrorism, sabotage, riot, vandalism, labor strikes or disputes disrupting operations, or similar occurrence;

(C) Operational interruption, including electrical failure, unanticipated delay in equipment or replacement part delivery, computer hardware or software failures inhibiting response time, or similar disruption;

(D) Governmental action, including emergency orders or regulations, judicial or law enforcement action, or similar directives;

(E) Regularly scheduled maintenance or updates, during other than normal business hours, to the consumer reporting agency's systems;

(F) Commercially reasonable maintenance of, or repair to, the consumer reporting agency's systems that is unexpected or unscheduled; or

(G) Receipt of a removal request outside of normal business hours.

(h) A consumer credit reporting agency shall only remove or temporarily lift a security freeze placed on a consumer's credit report:

(1) Upon the consumer's request, in compliance with the requirements of this Code section; or

(2) If the consumer's credit report was frozen due to a material misrepresentation of fact by the consumer. If a consumer credit reporting agency intends to remove a security freeze upon a consumer's credit report pursuant to this paragraph, the consumer credit reporting agency shall notify the consumer in writing prior to removing the security freeze on the consumer's credit report.

(i) If a third party requests access to a consumer credit report on which a security freeze is in effect and this request is in connection with an application for credit or any other use related to the extension of credit and the consumer does not allow the consumer's credit report to be accessed for that specific period of time, the third party may treat the application as incomplete.

(j) If a consumer requests a security freeze pursuant to this Code section, the consumer credit reporting agency shall disclose to the consumer the process of placing and temporarily lifting a security freeze and the process for allowing access to information from the consumer's credit report for a specific period of time while the security freeze is in place.

(k) A security freeze shall remain in place until the consumer requests that the security freeze be removed. A consumer credit reporting agency shall remove a security freeze within three business days of receiving a request for removal from the consumer. The consumer shall provide all of the following:

(1) Proper identification;

(2) The unique personal identification number or password provided by the consumer credit reporting agency pursuant to subsection (c) of this Code section; and

(3) The proper fee as may be required by the consumer credit reporting agency.

(l) A consumer credit reporting agency shall require proper identification of the person making a request to place, temporarily lift, or remove a security freeze.

(m) By way of example only, and not intending to be exclusive, the provisions of this Code section shall not apply to the use of a consumer credit report by any of the following:

(1) A person, or the person's subsidiary, affiliate, agent, subcontractor, or assignee with whom the consumer has, or prior to assignment had, an account, contract, or debtor-creditor relationship for the purposes of reviewing the active account or collecting the financial obligation owing for the account, contract, or debt;

(2) A subsidiary, affiliate, agent, assignee, or prospective assignee of a person to whom access has been granted under subsection (d) of this Code section for purposes of facilitating the extension of credit or other permissible use;

(3) Any person acting pursuant to a court order, warrant, or subpoena;

(4) A state or local agency, or its agents or assigns, which administers a program for establishing and enforcing child support obligations;

(5) A state or local agency, or its agents or assigns, acting to investigate fraud, including Medicaid fraud; acting to investigate or collect delinquent taxes or assessments, including interest, penalties, and unpaid court orders; or acting to fulfill any of its other statutory responsibilities;

(6) A federal, state, or local governmental entity, including a law enforcement agency, court, or its agents or assigns;

(7) Any person for the use of a credit report for purposes permitted under 15 U.S.C. Section 1681b(c);

(8) Any person for the sole purpose of providing a credit file monitoring subscription service to which the consumer has subscribed;

(9) Any person for the purpose of providing a consumer with a copy of the consumer's credit report or credit score upon the consumer's request;

(10) Any depository financial institution for checking, savings, and investment accounts; or

(11) Any person or entity for insurance purposes, including use in setting or adjusting a rate, adjusting a claim, or underwriting.

(n) If a security freeze is in place, a consumer credit reporting agency shall not change any of the following official information in a credit report without sending a written confirmation of the change to the consumer within 30 days of the change being posted to the consumer's file: name, date of birth, social security number, and address. Written confirmation is not required for technical modifications of a consumer's official information, including name and street abbreviations, complete spellings, or transposition of numbers or letters. In the case of an address change, the written confirmation shall be sent to both the new address and the former address.

(o) The following persons shall not be required to place a security freeze in a consumer credit report pursuant to this Code section; provided, however, that any person that shall not be required to place a security freeze on a consumer credit report under the provisions of paragraph (3) of this subsection shall be subject to any security freeze placed on a consumer credit report by another consumer credit reporting agency from which it obtains information:

(1) A check services or fraud prevention services company, including reports on incidents of fraud, or authorizations for the purpose of approving or processing negotiable instruments, electronic funds transfers, or similar methods of payment;

(2) A deposit account information service company, which issues reports regarding account closures due to fraud, substantial overdrafts, automated teller machine abuse, or other similar negative information regarding a consumer to inquiring banks or other financial institutions for use only in reviewing a consumer request for a deposit account at the inquiring bank or financial institution;

(3) Resellers of consumer credit report information that assemble and merge information contained in a data base of one or more consumer credit reporting agencies and do not maintain a permanent data base of consumer credit information from which new consumer credit reports are produced; or

(4) A consumer credit reporting agency's data base or file which consists of information concerning, and used for, one or more of the following: criminal record information, fraud prevention or detection, personal claim loss history information, and employment, tenant, or individual background screening.

(p) This Code section shall not prevent a consumer credit reporting agency from charging a fee of no more than $3.00 to a consumer for each security freeze placement, any permanent removal of the security freeze, or any temporary lifting of the security freeze for a period of time. A consumer credit reporting agency shall not charge a person age 65 or over for the placement of a security freeze. A consumer credit reporting agency shall not charge any fee to a victim of identity theft who has submitted a copy of a valid investigative or incident report or complaint with a law enforcement agency about the unlawful use of the victim's identifying information by another person that was filed with the law enforcement agency no more than 90 days prior to the consumer's request for a security freeze. A consumer credit reporting agency may charge a fee of no more than $5.00 to a consumer for each replacement of a unique personal identification number or password.

(q) A person that violates this Code section may be investigated and prosecuted under the provisions of the Fair Business Practices Act, Code Section 10-1-390, et seq., and may be fined not more than $100.00 for a violation concerning a specific consumer.



§ 10-1-914.1. Security freezes for protected consumers

(a) A consumer credit reporting agency shall place a security freeze for a protected consumer if the consumer credit reporting agency receives a request from the protected consumer's representative for the placement of the security freeze and the protected consumer's representative:

(1) Submits the request to the consumer credit reporting agency at the address or other point of contact and in the manner specified by the consumer credit reporting agency;

(2) Provides to the consumer credit reporting agency sufficient proof of identification of the protected consumer and the representative;

(3) Provides to the consumer credit reporting agency sufficient proof of authority to act on behalf of the protected consumer; and

(4) Pays to the consumer credit reporting agency a fee as provided in subsection (g) of this Code section.

(b) If a consumer credit reporting agency does not have a file pertaining to a protected consumer when the consumer reporting agency receives a request under subsection (a) of this Code section, the consumer credit reporting agency shall create a record for the protected consumer. Upon receiving the request, the consumer credit reporting agency shall verify that no file exists pertaining to the protected consumer or to the protected consumer's social security number. A record created under this subsection shall not be used to consider the protected consumer's creditworthiness, credit standing, credit capacity, character, general reputation, personal characteristics, or mode of living.

(c) Within 30 days after receiving a request that meets the requirements of subsection (a) of this Code section, a consumer credit reporting agency shall place a security freeze for the protected consumer.

(d) Unless a security freeze for a protected consumer is removed in accordance with subsection (f) or (i) of this Code section, a consumer credit reporting agency shall not release the protected consumer's credit report, any information derived from the protected consumer's credit report, or any record created for the protected consumer.

(e) A security freeze for a protected consumer placed under subsection (c) of this Code section shall remain in effect until:

(1) The protected consumer or the protected consumer's representative requests the consumer credit reporting agency to remove the security freeze in accordance with subsection (f) of this Code section; or

(2) The security freeze is removed in accordance with subsection (i) of this Code section.

(f) (1) If a protected consumer or a protected consumer's representative wishes to remove a security freeze for the protected consumer, the protected consumer or the protected consumer's representative shall:

(A) Submit a request for the removal of the security freeze to the consumer credit reporting agency at the address or other point of contact and in the manner specified by the consumer credit reporting agency;

(B) Provide to the consumer credit reporting agency sufficient proof of identification of the protected consumer and:

(i) For a request by the protected consumer, proof that the sufficient proof of authority for the protected consumer's representative to act on behalf of the protected consumer is no longer valid; or

(ii) For a request by the representative of the protected consumer, sufficient proof of identification of the representative and sufficient proof of authority to act on behalf of the protected consumer; and

(C) Pay to the consumer credit reporting agency a fee as provided in subsection (g) of this Code section.

(2) Within 30 days after receiving a request that meets the requirements of paragraph (1) of this subsection, the consumer credit reporting agency shall remove the security freeze for the protected consumer.

(g) (1) Except as otherwise provided in paragraph (2) of this subsection, a consumer credit reporting agency shall not charge a fee for any service performed under this Code section.

(2) A consumer credit reporting agency may charge a reasonable fee, not exceeding $10.00, for each placement or removal of a security freeze for a protected consumer; provided, however, that a consumer credit reporting agency shall not charge any fee under this Code section if:

(A) The protected consumer's representative has obtained a police report or affidavit of alleged identity fraud against the protected consumer and provides a copy of the report or affidavit to the consumer credit reporting agency; or

(B) A request for the placement or removal of a security freeze is for a protected consumer who is under the age of 16 years at the time of the request and the consumer credit reporting agency has a consumer credit report pertaining to the protected consumer.

(h) This Code section shall not apply to the use of a protected consumer's credit report or record by:

(1) A person administering a credit file monitoring subscription service to which the protected consumer has subscribed or the representative of the protected consumer has subscribed on behalf of the protected consumer;

(2) A person providing the protected consumer or the protected consumer's representative with a copy of the protected consumer's credit report on request of the protected consumer or the protected consumer's representative; or

(3) A person or entity listed in subsection (m) or (o) of Code Section 10-1-914.

(i) A consumer credit reporting agency may remove a security freeze for a protected consumer or delete a record of a protected consumer if such security freeze was placed or the record was created based on a material misrepresentation of fact by the protected consumer or the protected consumer's representative.

(j) (1) A person who violates this Code section may be investigated and prosecuted under the provisions of Part 2 of Article 15 of Chapter 1 of Title 10, the "Fair Business Practices Act of 1975," and may be fined not more than $100.00 for a violation concerning a specific protected consumer.

(2) The Attorney General may bring an action for temporary or permanent injunctive or other relief for any violation of this Code section or an action for the penalty authorized in paragraph (1) of this subsection.



§ 10-1-915. Notice of right to security freeze

At any time that a consumer is required to receive a summary of rights required by 15 U.S.C. Section 1681g(d) of the federal Fair Credit Reporting Act, the consumer shall also be provided with the following notice:

"Georgia Consumers Have the Right to Obtain a Security Freeze.

You have a right to place a 'security freeze' on your credit report, which will prohibit a consumer reporting agency from releasing information in your credit report without your express authorization. A security freeze must be requested in writing by certified mail or by electronic means as provided by a consumer reporting agency. The security freeze is designed to prevent credit, loans, and services from being approved in your name without your consent. If you are actively seeking a new credit, loan, utility, telephone, or insurance account, you should understand that the procedures involved in lifting a security freeze may slow your applications for credit. You should plan ahead and lift a freeze in advance of actually applying for new credit. When you place a security freeze on your credit report, you will be provided a personal identification number or password to use if you choose to remove the freeze on your credit report or authorize the release of your credit report for a period of time after the freeze is in place.

To provide that authorization you must contact the consumer reporting agency and provide all of the following:

(1) The personal identification number or password.

(2) Proper identification to verify your identity.

(3) The proper information regarding the period of time for which the report shall be available.

A consumer reporting agency must authorize the release of your credit report no later than fifteen (15) minutes after receiving the above information if the request is by electronic means or by telephone, or no later than three business days when a written request is submitted.

A security freeze does not apply to a person or entity, or its affiliates, or collection agencies acting on behalf of the person or entity, with which you have an existing account, that requests information in your credit report for the purposes of reviewing or collecting the account. Reviewing the account includes activities related to account maintenance. You have a right to bring civil action against anyone, including a consumer reporting agency, who improperly obtains access to a file, knowingly or willfully misuses file data, or fails to correct inaccurate file data. Unless you are a victim of identity theft with a police report or other official document acceptable to a consumer reporting agency to verify the crimes, or you are 65 or older, a consumer reporting agency has the right to charge you a fee of no more than $3.00 to place a freeze on your credit report."









Chapter 2 - Weights and Measures

Article 1 - General Provisions

§ 10-2-1. Definitions

As used in this chapter and any rules or regulations promulgated pursuant to this chapter, the term:

(1) "Commissioner" means the Commissioner of Agriculture, the primary constitutional officer of the Georgia Department of Agriculture, charged with the responsibility of enforcing weights and measures laws and regulations.

(2) "Correct," as used in connection with weights and measures, means conformance to all applicable requirements of this chapter.

(3) "Measure" means a volume of standard dry or liquid capacity.

(4) "Package" means any commodity put up or packaged in any manner, in advance of sale, in units suitable for either wholesale or retail sale.

(5) "Person" means and includes individuals, partnerships, firms, corporations, companies, societies, and associations.

(6) "Primary standards" means the physical standards of the State of Georgia which serve as the legal reference from which all other standards and weights and measures are derived.

(7) "Sale from bulk" or "bulk sale" means the sale of commodities when the quantity is determined at the time of the sale.

(8) "Secondary standards" means the physical standards which are traceable to the primary standards through comparisons, using acceptable laboratory procedures, and used in the enforcement of weights and measures laws and regulations.

(9) "Weight," as used in connection with any commodity, means net weight.

(10) "Weights and measures" means all weights and measures of every kind, instruments and devices for weighing and measuring, and any appliance and accessories associated with any or all such instruments and devices.



§ 10-2-2. Recognized systems of weights and measures

The system of weights and measures in customary use in the United States and the metric system of weights and measures are jointly recognized; and either one, or both, of these systems shall be used for all commercial purposes in the state. The definitions of basic units of weight and measure, the tables of weight and measure, and weights and measures equivalents as published by the National Institute of Standards and Technology are recognized and shall govern weighing and measuring equipment and transactions in the State of Georgia.



§ 10-2-3. Primary standards of weights and measures; prescribing and verifying secondary standards

Weights and measures that are traceable to the United States prototype standards supplied by the federal government, or approved as being satisfactory by the National Institute of Standards and Technology, shall be the State of Georgia's primary standards of weights and measures and shall be maintained in such calibration as prescribed by the National Institute of Standards and Technology. All secondary standards may be prescribed by the Commissioner and shall be verified upon their initial receipt, and as often thereafter as deemed necessary, by the Commissioner.



§ 10-2-4. Technical requirements for commercial weighing and measuring devices

The specifications, tolerances, and other technical requirements for commercial weighing and measuring devices as adopted by the National Conference on Weights and Measures and published in the National Institute of Standards and Technology Handbook 44, entitled "Specifications, Tolerances, and Other Technical Requirements for Commercial Weighing and Measuring Devices," and supplements thereto or revisions thereof, shall apply to commercial weighing and measuring devices in the State of Georgia, except insofar as modified or rejected by rules and regulations.



§ 10-2-5. Powers and duties of Commissioner generally

The Commissioner shall:

(1) Maintain traceability of the State of Georgia's standards to the National Institute of Standards and Technology;

(2) Enforce this chapter;

(3) Promulgate, adopt, and issue reasonable rules and regulations for the enforcement of this chapter. Such rules and regulations shall have the force and effect of law;

(4) Establish standards of weight, measure, or count and reasonable standards of fill. The Commissioner is authorized to establish standards for the presentation of cost-per-unit information for any packaged commodity;

(5) Grant any exemptions from this chapter or any rules or regulations promulgated pursuant thereto when appropriate to the maintenance of good commercial practices within the state;

(6) Conduct investigations to ensure compliance with this chapter;

(7) Delegate to appropriate personnel any of these responsibilities for the proper administration of his office;

(8) Test the standards of weight and measure used by any inspector of the State of Georgia, adjust where necessary, and approve the same when found to be, or made to be, correct;

(9) Inspect and test weights and measures kept, offered, or exposed for sale;

(10) Inspect and test, to ascertain if they are correct, weights and measures commercially used:

(A) In determining the weight, measure, or count of commodities or things sold, or offered or exposed for sale, on the basis of weight, measure, or count; or

(B) In computing the basic charge or payment for services rendered on the basis of weight, measure, or count;

(11) Test all weights and measures used in checking the receipt or disbursement of supplies in every institution for the maintenance of which funds are appropriated by the General Assembly;

(12) Approve for use such weights and measures as he finds to be correct. The Commissioner, in his sole discretion, is authorized to mark approved weights and measures. He shall reject and mark as rejected any weights and measures he finds to be incorrect. Weights and measures that have been rejected may be seized if not corrected within the time specified or if used or disposed of in a manner not specifically authorized. The Commissioner shall condemn and may seize weights and measures found to be incorrect that are not capable of being made correct;

(13) Employ, in carrying out this Code section, testing, inspection, and sampling procedures which are in accordance with this chapter, rules and regulations promulgated pursuant to this chapter, or procedures designated in Handbooks 130 and 133 of the National Institute of Standards and Technology;

(14) Prescribe, by regulation, the appropriate term or unit of weight or measure to be used whenever he determines in the case of a specific commodity that an existing practice of declaring the quantity by weight, measure, numerical count, or combination thereof does not facilitate value comparisons by consumers or offers an opportunity for consumer confusion;

(15) Establish, by regulation, a schedule of fees to cover the costs of the inspection and certification of weighing and measuring devices, the registration of scale mechanics, the certifying of weights, and scale registration; and

(16) Allow reasonable variations from the stated quantity of contents. Such variations shall include those caused by loss or gain of moisture during the course of good distribution practices or by unavoidable deviations in good manufacturing practices only after the commodity has entered intrastate commerce.



§ 10-2-6. Power of Commissioner to inspect commercial premises and vehicles; stop-use or stop-sale, hold, and removal orders; seizure

When necessary for the enforcement of this chapter or rules or regulations promulgated pursuant to this chapter, the Commissioner is:

(1) Authorized to enter any commercial premises when open for business, except that, in the event such premises are not open to the public, he shall first present his credentials and obtain consent before making entry thereto, unless a search warrant has previously been obtained;

(2) Empowered to issue stop-use, hold, and removal orders with respect to any commercially used weights and measures and stop-sale, hold, and removal orders with respect to any packaged commodities or bulk commodities kept, offered, or exposed for sale;

(3) Empowered to seize, for use as evidence, without formal warrant, any incorrect or unapproved weight, measure, package, or commodity found to be used, retained, offered, or exposed for sale or sold in violation of this chapter or rules or regulations promulgated pursuant thereto;

(4) Empowered to stop any commercial vehicle and, after presentment of his credentials, inspect the contents, require that the person in charge of the vehicle produce any documents in his possession concerning the contents of the vehicle, and require him to proceed with the vehicle to some specified place, which shall not be more than 25 miles distant from the location where the vehicle was stopped, for inspection;

(5) Authorized to investigate and prosecute any person violating this chapter.



§ 10-2-7. Misrepresentation of quantity in selling or buying prohibited

No person shall sell, offer, or expose for sale less than the quantity he represents nor take any more than the quantity he represents when, as buyer, he furnishes the weight or measure by means of which the quantity is determined.



§ 10-2-8. Misrepresentation or deception in pricing by weight, measure, or count prohibited

No person shall misrepresent the price of any commodity or service sold, offered, exposed, or advertised for sale by weight, measure, or count nor represent the price in any manner calculated to, or tending to, mislead or in any way deceive a person.



§ 10-2-9. Permissible methods of selling by quantity

Except as otherwise provided by rules or regulations promulgated by the Commissioner, commodities in a liquid form shall be sold by liquid measure or by weight; and commodities not in the liquid form shall be sold only by weight, measure, or count, so long as the method of sale provides accurate quantity information.



§ 10-2-10. Delivery tickets for bulk sales and bulk deliveries of heating fuel

Whenever the quantity is determined by the seller, bulk sales in excess of $20.00 and all bulk deliveries of heating fuel shall be accompanied by a delivery ticket containing the following information:

(1) The name and address of the vendor and purchaser;

(2) The date delivered;

(3) The quantity delivered and the quantity upon which the price is based, if this differs from the delivered quantity;

(4) The identity of the goods or commodities in the most descriptive terms commercially practicable, including any quantity representation made in connection with the sale;

(5) The count of individually wrapped packages, if more than one.



§ 10-2-11. Information required on packages

Except as otherwise provided in this chapter or by rules or regulations promulgated pursuant to this chapter, any package kept for the purpose of sale or offered or exposed for sale shall bear on the outside of the package a definite, plain, and conspicuous declaration of:

(1) The identity of the commodity in the package, unless the same can easily be identified through the wrapper or container;

(2) The quantity of contents in terms of weight, measure, or count;

(3) The name and place of business of the manufacturer, packer, or distributor in the case of any package kept, offered, exposed for sale, or sold in any place other than on the premises where packed.



§ 10-2-12. Unit price required on packages with random weights

In addition to the declarations required by Code Section 10-2-11, any package which is one of a lot containing random weights of the same commodity and bearing the total selling price of the package shall contain a plain and conspicuous declaration of the price per single unit of weight on the outside of the package.



§ 10-2-13. Advertisements of packaged commodities must state quantity with retail price

Whenever a packaged commodity is advertised in any manner with the retail price stated, a declaration of quantity as is required by this article or by rule or regulation of the Commissioner of Agriculture shall appear on the package and shall be closely and conspicuously associated with the retail price. Where a dual declaration is required, only the declaration that sets forth quantity in terms of the smaller unit of weight or measure need appear in the advertisement.



§ 10-2-14. Using or possessing incorrect weight or measure; removing tags, seals, or marks; obstructing enforcement

It shall be unlawful for any person to:

(1) Use or possess any incorrect weight or measure for use in commerce;

(2) Remove any tag, seal, or mark from any weight or measure without specific written authorization from the Commissioner;

(3) Hinder or obstruct the Commissioner or any deputy or other official designated by the Commissioner and charged with the enforcement of the laws of this state dealing with weights and measures in the performance of his duties.



§ 10-2-15. Grain moisture testing equipment -- Standards; inspections

It shall be the duty of the Commissioner to adopt standards for moisture testing equipment utilized in determining the moisture content of grain offered for sale in this state. Upon the establishment of such standards, it shall be unlawful for any person to utilize any such equipment which does not comply with the standards established pursuant to this Code section. It shall be the duty of the Commissioner to enforce this Code section and to make such inspections as shall be necessary to assure that all moisture testing equipment complies with the standards.



§ 10-2-16. Grain moisture testing equipment -- Operator to obtain permit

No person shall operate moisture testing equipment to determine the moisture content of grain offered for sale unless such person shall be trained in the operation thereof and shall have obtained a permit from the Commissioner after submitting proof to the Commissioner of his ability to such equipment. Any such permit shall be valid until suspended or revoked for cause after notice and hearing, in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." There shall be no fee for such permit.



§ 10-2-17. Inspection of scales used in intrastate shipments

The Commissioner is authorized to inspect scales used for the calculation and determination of fees or charges for the transportation of bulk materials, packages, goods, and commodities in intrastate shipments by rail, parcel services, motor vehicles, motor transport, buses, and airlines.



§ 10-2-18. When weight, measure, or weighing or measuring device presumed used in business

Whenever there shall exist a weight or measure or weighing or measuring device in or about any place in which or from which buying or selling is commonly carried on, there shall be a rebuttable presumption that such weight or measure or weighing or measuring device is regularly used in the business conducted at such place.



§ 10-2-19. Manner of display of measurement of compressed natural gas on dispensing devices

(a) As used in this Code section, the term "compressed natural gas" means a mixture of hydrocarbon gases and vapors, consisting principally of methane in gaseous form, that has been compressed for use as a motor fuel.

(b) Notwithstanding any provision contained in the National Institute of Standards and Technology Handbook or any other national standard that may be adopted in this state by law or regulation, any dispensing device used to dispense compressed natural gas for use as a motor vehicle fuel may display the measurement of compressed natural gas in gallon equivalent units or fractions thereof and may compute the sales price of compressed natural gas according to such units or fractions thereof; provided, however, that such gallon equivalent shall contain not less than 110,000 British thermal units.



§ 10-2-20. Enjoining violations

The Commissioner or his representative, at the discretion of the Commissioner, is authorized to apply to any court of competent jurisdiction for a temporary or permanent injunction restraining any person from violating this chapter.



§ 10-2-21. Administrative penalty for violations; judicial review; proceedings for collection

(a) As an alternative to criminal or other civil enforcement, the Commissioner, in order to enforce this article or any orders, rules, or regulations promulgated pursuant thereto, after a hearing, may issue an administrative order imposing a penalty not to exceed $1,000.00 for each violation whenever the Commissioner, after a hearing, determines that any person has violated this article or any rules, regulations, or orders promulgated pursuant to this article. The hearing and any administrative review thereof shall be conducted in accordance with the procedure for contested cases under Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(b) Any person who has exhausted all administrative remedies available and who is aggrieved or adversely affected by any final order or action of the Commissioner shall have the right of judicial review thereof in accordance with Chapter 13 of Title 50.

(c) All penalties recovered as provided in this Code section shall be paid into the state treasury.

(d) The Commissioner may file in the superior court wherein the person under order resides or, if said person is a corporation, in the county wherein the corporation maintains its principal place of business, or in the county wherein the violation occurred, a certified copy of a final order of the Commissioner unappealed from, or of a final order of the Commissioner affirmed upon appeal, whereupon the court shall render judgment in accordance therewith and notify the parties. The judgment shall have the same effect, and all proceedings in relation thereto shall thereafter be the same, as though the judgment had been rendered in an action duly heard and determined by the court.

(e) The penalty prescribed in this Code section shall be concurrent, alternative, and cumulative with any and all other civil, criminal, or alternative rights, remedies, forfeitures, or penalties provided, allowed, or available to the Commissioner with respect to any violation of this article and any orders, rules, or regulations promulgated pursuant thereto.



§ 10-2-22. Criminal penalty for violations

Any person, firm, partnership, corporation, society, or association who shall violate this article, relating to weights and measures in general, or any rule or regulation promulgated pursuant to this article, shall be guilty of a misdemeanor.



§ 10-2-23. Sale and measurement of pulpwood, sawtimber, poles, and other types of timber

All pulpwood, sawtimber, poles, and other types of timber sold or measured in this state by weight shall be sold on the basis of tonnage or pounds, with one ton equaling 2,000 pounds. Nothing in this Code section shall prohibit the sale or measurement of such products by measured volume, so long as such measurement is not calculated by weight.






Article 2 - Certified Public Weighers

§ 10-2-40. Persons who may be licensed and known as certified public weighers

Any person who shall weigh, measure, or record the indications or readings of weighing or measuring and declare the weight, measure, reading, or recording to be the true weight, measure, reading, or recording of any commodity, article, or product may be licensed under this article and shall be known as a certified public weigher of Georgia.



§ 10-2-41. License required; application; issuance

(a) Any person who desires to be a certified public weigher in this state shall apply for and obtain a license permit from the Commissioner by filing a formal application as follows:

I, , a citizen of the United States, residing at ,

County of , having familiarized myself with the law relative to

licensing of certified public weighers, do hereby make application for

license permit as a certified public weigher.

I certify that I am morally and physically fit to perform the duties

imposed upon a certified public weigher and that I will, if licensed,

faithfully and accurately make true recordings and will comply with the law

and rules and regulations relating to certified public weighers to the best

of my knowledge and ability.

Name Address

We, the undersigned, being citizens of Georgia, do certify that the

applicant herein is a person of good moral character and that the

statements made in the foregoing application are true to the best of our

knowledge and belief and that our endorsement is without fear of

embarrassment.

Name Address

Name Address

Name Address

(b) Upon his appointment as a certified public weigher, a license permit shall be issued to him authorizing the applicant to weigh, measure, and record any and all commodities.



§ 10-2-42. Duration of license; fees; cost of seals

Certified public weighers shall be licensed for a period of one year beginning on July 1 and ending on June 30, next. A fee of $15.00 shall be paid to the Commissioner by each person so licensed at the time application is filed. A fee of $15.00 shall be required for each renewal of a license as a certified public weigher. In addition thereto, the applicant shall pay the actual cost of seals required under this article. Any fees collected pursuant to this Code section shall be retained pursuant to the provisions of Code Section 45-12-92.1.



§ 10-2-43. Revocation of license permit for malfeasance or violation; notice and hearing

After reasonable notice and opportunity for a hearing before the Commissioner, in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," any license permit as a certified public weigher may be revoked by the Commissioner for malfeasance in office or for the violation of this article or for violation of any rule or regulation promulgated under the terms of this article.



§ 10-2-44. Surety bonds

Reserved. Repealed by Ga. L. 1991, p. 322, § 1, effective July 1, 1991.



§ 10-2-45. Certified public weigher's official seal

It shall be the duty of every certified public weigher licensed under this article to obtain through the Department of Agriculture an official seal which shall have inscribed thereon the following words: "Georgia Certified Public Weigher" or such other design or legend as the Commissioner may deem appropriate. The seal shall be stamped or impressed upon each and every weight, measure, count, reading, or recording certificate issued by such certified public weigher. When so applied, the certificate shall be recognized and accepted as a declaration of the official, true, and accurate weight, measure, count, reading, or recording of the commodity, product, or article weighed, measured, or counted with the tolerance allowed by Article 1 of this chapter.



§ 10-2-46. Issuance of official seals to licensed tobacco warehousemen

For the weighing of leaf tobacco sold or offered for sale at a licensed tobacco warehouse, an official seal for certification of all weights made at the warehouse may be issued directly to the licensed warehouseman and may be used for all weighings made at the warehouse, provided that all weighings shall be made by certified public weighers.



§ 10-2-47. Return of seal on termination of duties

In the interest of public welfare, the seal provided for a certified public weigher shall be the property of the State of Georgia and shall be returned to the Commissioner upon termination of the duties as a certified public weigher.



§ 10-2-48. Duties of certified public weighers

It shall be the duty of bonded certified public weighers licensed under this article to issue certificates of weight, measure, count, or recording on forms to be approved by the Commissioner and to comply with this article and the rules and regulations promulgated relating thereto.



§ 10-2-49. Use of untested weight, measure, or device prohibited

It shall be unlawful for any certified public weigher to use any weights, measures, reading, or recording device which has not been tested and approved by the Commissioner or his assistant, deputy, or inspector in accordance with Article 1 of this chapter.



§ 10-2-50. Weighing leaf tobacco and livestock

(a) On and after March 9, 1956, all leaf tobacco sold, or offered for sale, in a tobacco warehouse shall be weighed by a certified public weigher who has been licensed by the Commissioner.

(b) Livestock of any kind sold or offered for sale at any sales or auction barn shall be weighed by a certified public weigher who has been licensed by the Commissioner.



§ 10-2-51. Sale of coal or coke by itinerant dealer without having weight certified; penalty

Any itinerant dealer who shall sell or offer to sell coal or coke by a weight other than a weight certified by a person licensed under this article shall be guilty of a misdemeanor.



§ 10-2-52. Commissioner of Agriculture to administer article; rules and regulations; regulation of livestock auction barns

This article shall be administered by the Commissioner of Agriculture, and he is empowered to make and promulgate rules and regulations necessary for the enforcement of this article and may regulate sales order of livestock at auction sales barns.



§ 10-2-53. Administrative penalty for violation of article or order, rule, or regulation; judicial review; proceedings for collection

(a) As an alternative to criminal or other civil enforcement, the Commissioner, in order to enforce this article or any orders, rules, and regulations promulgated pursuant thereto, after a hearing, may issue an administrative order imposing a penalty not to exceed $1,000.00 for each violation whenever the Commissioner, after a hearing, determines that any person has violated this article or any rules, regulations, or orders promulgated under this article. The hearing and any administrative review thereof shall be conducted in accordance with the procedures for contested cases under Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(b) Any person who has exhausted all administrative remedies available and who is aggrieved or adversely affected by any final order or action of the Commissioner shall have the right of judicial review thereof in accordance with Chapter 13 of Title 50.

(c) All penalties recovered as provided in this Code section shall be paid into the state treasury.

(d) The Commissioner may file in the superior court wherein the person under order resides, or, if said person is a corporation, in the county wherein the corporation maintains its principal place of business, or in the county wherein the violation occurred, a certified copy of a final order of the Commissioner unappealed from, or of a final order of the Commissioner affirmed upon appeal, whereupon said court shall render judgment in accordance therewith and notify the parties. The judgment shall have the same effect, and all proceedings in relation thereto shall thereafter be the same, as though the judgment has been rendered in a suit duly heard and determined by the court.

(e) The penalty prescribed in this Code section shall be concurrent, alternative, and cumulative with any and all other civil, criminal, or alternative rights, remedies, forfeitures, or penalties provided, allowed, or available to the Commissioner with respect to any violation of this article and any orders, rules, or regulations promulgated pursuant thereto.



§ 10-2-54. Criminal penalties for violations by certified public weighers and others; revocation of licenses; forfeiture of seals

(a) Any certified public weigher who shall issue a certificate giving a false weight, measure, count, or reading, or who shall misrepresent the weight, measure, count, or reading of any commodity, produce, or article, or who shall otherwise violate this article or any of the rules promulgated by authority of this article shall be guilty of a misdemeanor; and, in addition thereto, his license as a certified public weigher shall be revoked and he shall forfeit his seal, which, when so forfeited, shall be turned over to the Commissioner.

(b) Any person, firm, or corporation who shall request a certified public weigher to weigh, measure, count, read, or record any commodity, product, or article falsely or incorrectly or who shall request a false or inaccurate certificate of weight, measure, count, reading, or recording; or any person issuing a certificate of weight, measure, count, or recording within the meaning of this article who is not licensed as a certified public weigher in accordance with this article; or any person who shall in any way impersonate by acting as, or for, a certified public weigher; or any person who shall erase, change, or alter any certificate issued by a certified public weigher, shall be guilty of a misdemeanor.

(c) Failure or refusal of a person licensed as a certified public weigher under this article to surrender the official seal to the Commissioner upon termination of his license or for malfeasance in office shall be a misdemeanor, and any person convicted thereof shall be punished by a fine of not less than $10.00 nor more than $200.00, or by imprisonment for not more than three months, in the discretion of the court.









Chapter 3 - Notes and Other Evidences of Debt

§ 10-3-1. Transfer of secured note carries security

The transfer of notes secured by a mortgage or otherwise conveys to the transferee the benefit of the security. If more than one note is secured and the mortgagee transfers some and retains others, the holder of the transferred notes has a preference over the mortgagee if the security is insufficient to pay all the notes.



§ 10-3-2. Endorser sued with maker, drawer, or acceptor

In all cases the endorser may be sued in the same action and in the same county with the maker or drawer or acceptor.



§ 10-3-3. Certain notes or contracts for patent rights, copyrights, or proprietary rights -- Consideration to be stated

All promissory notes, contracts, or other evidences of debt taken by any person, agent, company, or corporation for the purchase price of any patent right, copyright, or proprietary right or territory for the sale of any such right or for the sale of any patented article or thing or copyrighted article or thing or where there is a proprietary ownership or right and sold by such person, agent, company, or corporation through or by any peddler, agent, or traveling salesman traveling for the purpose of making such sales shall have expressed on the face of such note, contract, or other evidence of debt the consideration of the same, stating the thing or article for which the same was given, provided this Code section shall not apply to merchants or manufacturers selling and delivering such goods directly from their stores or warehouses in the regular course of business.



§ 10-3-4. Certain notes or contracts for patent rights, copyrights, or proprietary rights; purchaser takes subject to equities

Any person, firm, company, or corporation who may purchase any note, contract, or other evidence of debt given for any of the articles or things set forth in Code Section 10-3-3 when the consideration of said note is expressed on the face thereof as is provided in said Code section, whether before due and without notice or otherwise, where the consideration is so expressed, shall take the same with all the equities existing between the original parties; and the maker of such note, contract, or other evidence of debt shall have the right to make any defense to the payment of same as against such purchasers that could have been made against the original payee.



§ 10-3-5. Certain notes or contracts for patent rights, copyrights, or proprietary rights -- Penalty for violation of Code Section 10-3-3

If any person shall violate Code Section 10-3-3 by selling any of the articles mentioned in that Code section without expressing on the face of notes or contracts or other evidences of debt given for the purchase price the article or thing for which the same was given, he shall be guilty of a misdemeanor.






Chapter 4 - Warehousemen

Article 1 - State Licensed and Bonded Warehouses

§ 10-4-1. Short title

This article shall be cited as the "Georgia State Warehouse Act."



§ 10-4-2. Definitions

As used in this article, the term:

(1) "Agricultural product" means individually and collectively all grains, cotton, meat, fruits, vegetables, and other farm products offered or accepted for storage in their raw or natural state; provided, however, that products which have been processed only to the extent of shelling, cleaning, and grading shall be included; and, provided, further, that any warehouseman storing refrigerated or processed agricultural products may, at his option, come under the operation of this article.

(2) "Commissioner" means the Commissioner of Agriculture.

(3) "Grain" means all products commonly classed as grain, such as wheat, corn, oats, barley, rye, rice, field peas, soybeans, clover, grain sorghum, and other products ordinarily stored in grain warehouses.

(4) "Person" means any individual, partnership, firm, corporation, association, or other organized group having a joint or common interest.

(5) "Producer" means a farmer or grower of agricultural products.

(6) "Public warehouse" or "warehouse" means any building, structure, or other enclosure other than a refrigerated building or structure in this state at which any agricultural product is received from the public for storage for hire.

(7) "Receipt" means a warehouse receipt issued under this article.

(8) "Storer" means the depositor of agricultural products stored under a nonnegotiable receipt or the holder of a negotiable receipt for such products issued by a warehouseman licensed under this article.

(9) "Warehouseman" means a person engaged in the business of operating a warehouse or any person who uses or undertakes to use a warehouse for the purpose of storing agricultural products for compensation for more than one person; provided, however, any person operating a warehouse not covered by this article may elect to come under this article.



§ 10-4-3. State warehouse section established; supervisor of section

Within the police powers of the state and for the general welfare, there is established as provided in this article a warehouse system for the State of Georgia as a section of the Marketing Division of the Department of Agriculture under the supervision and control of the Commissioner of Agriculture. The Commissioner is authorized to appoint a supervisor of such section, subject to the provisions of Chapter 20 of Title 45. The supervisor shall give bond in such amount as the Commissioner shall determine for the faithful performance of his duties and the proper accounting of all funds coming into his hands.



§ 10-4-4. Exemptions from article; warehousemen electing to be covered

(a) The provisions of this article shall not be construed to apply to:

(1) Any warehouse licensed under the United States Warehouse Act, as amended, if the licensee has in effect a federal bond in an amount not less than the amount of the bond which would be required under subsections (a) and (b) of Code Section 10-4-12; or

(2) Any warehouse kept or maintained by any warehouseman on the premises of any other person under a contract between the warehouseman and the other person for the primary purpose of storage therein of agricultural products of the other person, provided that no agricultural products are stored therein for the account of any producer other than the other person; provided, however, that such warehouseman may come under this article at his option.

(b) Any person, firm, corporation, or association storing peanuts, cottonseed, or tobacco may be required only, at his or its option, by application, to qualify and come under this article.



§ 10-4-5. Powers and duties of Commissioner; annual reports; adoption of rules and regulations

(a) It shall be the duty of the Commissioner to foster and promote in every possible way good warehousing practices so as to afford proper storage of agricultural products; to enforce with vigilance this article; to promulgate such rules and regulations having the force and effect of law as will effectuate the purposes of this article.

(b) The Commissioner shall, on or before January 1, prepare and submit to the Governor and the General Assembly a report covering all the activities of the Commissioner for the preceding year which shall, among other things, show the number of licenses issued, the number of warehouse examinations made on application for license, and the number of examinations of warehouses to ascertain whether their operation, condition, and business are in compliance with this article and the rules and regulations promulgated under this article. The report shall account for all fees collected and money expended and shall indicate the fiscal needs for administration of this article for the succeeding year. The report may be printed by the Commissioner and distributed to any persons, organizations, and public officials as may be interested.

(c) The Commissioner is authorized to investigate the storage and weighing of agricultural products; at any time, to examine or cause to be examined all warehouses under this article and all agricultural products stored therein; to determine whether such warehouses are suitable for the proper storage of the agricultural product or products stored or proposed to be stored therein; and to classify such warehouses in accordance with their ownership, location, surroundings, capacity, conditions, and other qualities, and as to the kinds of licenses issued or that may be issued for them pursuant to this article.

(d) The Commissioner may make such rules and regulations as are necessary or appropriate governing the operation of warehouses under this article with respect to their receipt, care, and delivery of and responsibility for agricultural products received at such warehouses for storage; the issuance, cancellation, division, and consolidation of receipts and other matters relative to the management of the business of such warehouses; and such other rules and regulations as are necessary or appropriate to carry out this article, to the end that any farmer or producer or storer of agricultural commodities may be assured that agricultural products stored by him are maintained in as nearly the same status as practicable according to the grade, standard, and condition as when stored.



§ 10-4-6. Procedure for adopting or changing rules and regulations; administrative review of objections

(a) Prior to the adoption or change of any rule or regulation, the Commissioner shall promulgate the proposed rule or regulation or change and afford interested persons opportunity to be heard and submit data and views orally or in writing.

(b) Any person with a real and substantial interest who is affected by a rule or regulation of the Commissioner and who believes that the Commissioner, in the promulgation or enforcement of such rule or regulation, has exceeded authority vested in him by the General Assembly under the Constitution of Georgia or of the United States shall have the right to petition the Commissioner of Agriculture for the repeal or revision of such rule by pointing out in what respect and for what reasons he contends the rule to be unlawful or unconstitutional. The Commissioner is required to consider every such petition and afford the petitioner an opportunity to be heard within 30 days and, after argument, the Commissioner shall determine the merits of the petition. If the Commissioner decides in whole or in part in favor of the petitioner, the Commissioner shall take corrective measures within 30 days after the hearing to give the petitioner relief in every respect from any unlawful or unconstitutional rule or regulation. The foregoing is expressly made an administrative remedy; and every person affected by any rule or regulation or any act of the Commissioner is required to exhaust this remedy before taking any other steps, except as otherwise provided in Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(c) All hearings before the Commissioner shall be stenographically reported by a qualified court reporter and shall be available to any interested party upon payment of the stenographic costs.



§ 10-4-7. Uniform application of orders, fees, rules, and regulations

All rules and regulations, orders, schedules of charges, and fees approved or promulgated or issued by the Commissioner under the terms of this article shall be of uniform application to all warehouses of the same class throughout the state.



§ 10-4-8. Existing interstate commerce regulations not affected

Nothing contained in this article shall be interpreted so as to conflict with any existing regulations of the federal government, or of the federal and state governments jointly, governing inspection of goods in interstate commerce.



§ 10-4-9. Judicial review of administrative decision

Any person aggrieved by a final determination or decision of the Commissioner in any matter in which a hearing is required or authorized by this article or the state or federal constitutions is entitled to judicial review thereof in accordance with the provisions of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," for the judicial review of contested cases.



§ 10-4-10. Annual license required; issuance by Commissioner; application for license or renewal

(a) No person shall operate a warehouse as defined under this article in this state unless he or she has a valid, effective license issued by the Commissioner pursuant to this article for such warehouse. All such licenses shall expire on June 30 of each year. No license so issued shall describe more than one warehouse nor grant permission to operate any warehouse other than the one described therein, except that, if a warehouseman operates two or more warehouses in the same county or in adjoining counties or operates two or more grain warehouses in nonadjoining counties in conjunction with each other and if but one set of books and records is kept with respect to weight certificates, scale tickets, inspection certificates, and receipts issued for agricultural products stored in all such warehouses, only one license shall be required for the operation of all such warehouses.

(b) The Commissioner is authorized to issue to any warehouseman a license for the conduct of a warehouse or warehouses in accordance with this article and with such rules and regulations as may be made under this article, provided that each warehouse is found suitable for the proper storage of the particular agricultural product or products for which a license is to be issued and that such warehouseman agrees, as a condition to the granting of the license, to comply with all the terms of this article and the rules and regulations prescribed under this article. It shall be the duty of the Commissioner to issue a license to any responsible person applying therefor who can show that he is ready, willing, and able to meet the requirements of this article and the regulations under this article.

(c)(1) Each applicant for a license or renewal shall furnish with his application a current financial statement which shall include:

(A) A balance sheet;

(B) A profit and loss statement of income;

(C) A statement of retained earnings; and

(D) A statement of changes in financial position.

(2) The chief executive officer for the business shall certify under penalties of perjury that the statements as prepared accurately reflect the financial condition of the business as of the date named and fairly represent the results of operations for the period named.

(3) Except as otherwise provided in this paragraph, each applicant shall have the financial statements required in paragraph (1) of this subsection audited by an independent certified public accountant. Alternatively, financial statements audited or reviewed by an independent public accountant will be accepted with the understanding that the applicant will be subject to an additional on-site examination by the Commissioner and to an audit by the Commissioner. Audits and reviews by independent certified public accountants and independent public accountants specified in this Code section shall be made in accordance with standards established by the American Institute of Certified Public Accountants. The accountant's certification, assurances, opinion, comments, and notes on such statements, if any, shall be furnished along with the statements. Applicants who cannot immediately meet these requirements may apply to the Commissioner for a temporary waiver of this provision. The Commissioner may grant such waiver for a temporary period not to exceed 180 days if the applicants can furnish evidence of good and substantial reasons therefor. This paragraph shall not be applicable to any applicant who maintains a bond in the maximum amount required by subsection (a) of Code Section 10-4-12.



§ 10-4-11. License for person electing to comply with article and regulations

If not otherwise required by this article, any person operating a warehouse for the storage of agricultural products may elect to come within this article and, upon approval of the Commissioner, may be licensed under this article. As a condition to the granting of a license under this article, the applicant must agree to comply with this article and any and all regulations promulgated under this article, as well as any and all regulations issued by the Commissioner relating to the storage of agricultural products in the warehouse of the applicant.



§ 10-4-12. Bond required; additional bond

(a) Every person intending to engage in business as a warehouseman under this article shall, prior to commencing such business and periodically thereafter as the Commissioner shall require, execute and file with the Commissioner a good and sufficient bond to the state to secure the faithful performance of his or her obligation as a warehouseman under the terms of this article and the rules and regulations prescribed under this article, such bond to be computed in direct ratio to the licensed storage capacity of the warehouse bonded. The bond shall be executed by a surety corporation authorized to transact business in this state and approved by the Commissioner. Such bond shall be upon forms prescribed by the Commissioner. Any and all bond applications shall be accompanied by a certificate of "good standing" issued by the Commissioner of Insurance. If any company issuing a bond shall be removed from doing business in this state, it shall be the duty of the Commissioner of Insurance to notify the Commissioner of Agriculture within 30 days. The Commissioner shall have authority to fix the bond for any part of licensed storage capacity of the warehouse being used; but in no event shall the amount of the bond be required to exceed 15 percent of the value of the products stored and the bond shall be in such form and amount and shall have such surety or sureties, subject to service of process in actions on the bonds with this state, as the Commissioner may prescribe; provided, however, the minimum bond to be posted for each warehouse shall be $20,000.00 and the maximum bond to be required for each warehouse shall be $300,000.00.

(b) If a warehouseman is also a grain dealer, the amount of the required bond shall be the greater of the bond required by subsection (a) of this Code section or the bond required under Code Section 2-9-34 for grain dealers who are not licensed under this article.

(c) Whenever the Commissioner shall determine that a previously approved bond has for any cause become insufficient, the Commissioner may require an additional bond or bonds to be given by the warehouseman concerned, conforming with the requirements of this Code section. Unless the additional bond or bonds are given within the time fixed by a written demand therefor, or if the bond of the warehouseman is canceled, the license of such warehouseman shall be immediately revoked by operation of law without notice or hearing. Code Sections 10-4-6 and 10-4-7 shall apply to this as well as all other Code sections of this article.



§ 10-4-13. Bonded and licensed warehouse may be designated as state bonded

Upon the filing with and approval by the Commissioner of a bond, in compliance with this article, for the conduct of a warehouse under this article, such warehouse may be designated as state bonded under this article; but no warehouse shall be designated as a state bonded warehouse under this article and no name or description conveying the impression that it is so bonded shall be used unless a bond, as provided for in Code Section 10-4-12, has been filed with and approved by the Commissioner and unless a license issued under this article for the conduct of such warehouse is valid and effective.



§ 10-4-14. Actions on bonds

(a) Any person claiming that he or she has been damaged by a breach of the conditions of a bond given by a licensee as provided in Code Section 10-4-12 may enter a complaint to the Commissioner. Such complaint shall be a written statement of the facts constituting the complaint and must be made within 180 days of the alleged breach. If the Commissioner determines that the complaint is prima facie a breach of the bond, and the matter can not be amicably resolved within 15 days, the Commissioner shall publish a solicitation for additional complaints regarding breaches of the bond for a period of not less than five consecutive issues in a newspaper of general circulation and in such other publications as the Commissioner shall prescribe. Additional complaints must be filed within 60 days following initial public notification of a breach of the bond. Civil actions on the breach of such bond shall not be commenced less than 120 days nor more than 547 days from the initial date of public notification of such breach of the bond.

(b) Upon the filing of the complaint in the manner provided in this Code section, the Commissioner shall investigate the charges made and, at his discretion, order a hearing before him or his hearing officer giving all parties concerned notice of the filing of such complaint and the time and place of such hearing. At the conclusion of the hearing, the Commissioner shall report his findings and render his conclusion concerning the complaint to the complainant and respondent in the case, who shall have 15 days following such report in which to make effective and satisfy the Commissioner's conclusions.

(c) If such settlement is not effected within such time, the Commissioner or the claimant may institute appropriate legal proceedings to enforce the claim. If the claimant is not satisfied with the ruling of the Commissioner, he may commence and maintain an action against the principal and surety on the bond of the parties against whom the complaint is registered, as in any civil action.

(d) If the bond or collateral posted is insufficient to pay the valid claims of claimants in full, the Commissioner may direct that the proceeds of the bond shall be divided pro rata among the claimants.



§ 10-4-15. Inspections of warehouses

In addition to the general powers conferred by Code Section 10-4-5, the Commissioner and his or her duly authorized agents or employees shall have full power and authority to inspect public warehouses operated under this article, to inventory, and to check the agricultural products stored so as to ascertain the conditions of such products and to determine whether or not the business is conducted in such a manner as to protect the interest of persons who are storing or may store such products. The inspectors shall make sworn reports of their findings to the Commissioner, who shall hold and keep such reports in the records of his or her office. Such inspections shall be made as often as deemed necessary by the Commissioner, but not less than twice during any license period and, in addition, as often as requested by the warehouseman.



§ 10-4-16. Inspectors and examiners to be bonded

Each inspector and examiner employed by the Commissioner for the inspection and examination of warehouses licensed under this article shall be bonded in an amount not less than $5,000.00, or in such greater amount as the Commissioner deems necessary, for the faithful performance of his duties and for the proper accounting of all funds coming into his hands. The cost of the bond shall be paid by the Department of Agriculture.



§ 10-4-17. License fees

Warehousemen coming under this article shall pay an annual license fee which includes all inspections in an amount based on storage capacity in an amount fixed by rule or regulation of the Commissioner. These fees shall not exceed actual cost of inspections and are inclusive. The amount paid shall be based on storage capacity and shall be at least $600.00 and no more than $2,500.00 for grain or cotton warehouses and $600.00 to $2,500.00 for other agricultural products facilities desiring to come under this article. Each license so issued shall expire on June 30 of each year, and each application for license must be accompanied by the license fee. Any fees collected pursuant to this Code section shall be retained pursuant to the provisions of Code Section 45-12-92.1.



§ 10-4-18. Delivery to warehouse presumably for storage

Any agricultural product delivered to a warehouse under this article shall be presumed to be delivered for storage.



§ 10-4-19. Warehouse receipts required; obtaining printed forms; use of electronic receipts authorized

(a) Unless otherwise required by law or by rule or regulation, an original receipt shall be issued for cotton and, at the option of the warehouseman or depositor, for any other agricultural products owned or stored by the warehouseman under this article. No receipt shall be issued, however, unless such products are actually stored in the warehouse at the time of the issuance of the receipt. The receipted agricultural product will remain the property of the depositor until it is transferred or sold by him or her. Initial receipts for cotton shall be issued in the name of the producer. Transfers or sales from the cotton producer shall be endorsed by his or her signature on forms authorized by the Commissioner.

(b) To regulate receipts issued by warehousemen licensed under this article, receipts issued by such warehousemen shall be obtained by warehousemen from approved printers and delivered through the Department of Agriculture at the expense of the warehousemen. Orders of the warehousemen for receipts from printers approved by the Commissioner shall be forwarded to the Department of Agriculture for approval as to the form and source of supply of the receipts. To regulate further the receipts issued under this article, the printer shall transmit all receipts printed for a warehouseman to the Department of Agriculture, so as to enable the Commissioner to maintain an accurate record of the numbers of such receipts and the quantity delivered. It shall be a violation of this article for any warehouseman to issue any warehouse receipt except upon receipts obtained as provided in this Code section. It shall be unlawful for any printer to print any warehouse receipt for any warehouseman licensed under this article without the approval of the Commissioner.

(c) The Commissioner is authorized to permit the use of warehouse receipts obtained prior to March 17, 1959, upon receipt by the Commissioner of proof satisfactory to the Commissioner of the quantities and sources of such receipts held by the warehouseman.

(d) The Commissioner is authorized to accept as full compliance with this Code section the submission of a sample of the receipts to be printed and a copy of the invoice covering the shipment of such receipts that shows the quantity and quality of the receipts printed for the warehousemen.

(e) The Commissioner is authorized to permit the use of electronic warehouse receipts and to accept as full compliance with this Code section electronic warehouse receipts obtained by warehousemen from insured electronic warehouse receipt providers approved by and under an operational agreement with the Department of Agriculture. A computer printout issued on behalf of a state licensed warehouse by an approved electronic warehouse receipt provider shall be sufficient to comply with this article if such printout is sufficient to meet existing requirements of the electronic warehouse receipt program administered by the United States Department of Agriculture.



§ 10-4-20. Essential terms of warehouse receipts; liability for omission

(a) Warehouse receipts need not be in any particular form, but every such receipt must embody within its written or printed terms:

(1) The location of the warehouse where the goods are stored;

(2) The date of issue of the receipt;

(3) The consecutive number of the receipt;

(4) A statement whether the goods received will be delivered to the bearer, to a specified person, or to a specified person or his order;

(5) The rate of storage charges;

(6) A description of the goods or of the packages containing them;

(7) The signature of the warehouseman, which may be made by his authorized agent;

(8) If the receipt is issued for goods of which the warehouseman is owner, either solely or jointly or in common with others, the fact of such ownership;

(9) A statement of the amount of advances made and of liabilities incurred for which the warehouseman claims a lien. If the precise amount of such advances made or of such liabilities incurred is, at the time of the issue of the receipt, unknown to the warehouseman or to his agent who issues it, a statement of the fact that advances have been made or liabilities incurred and the purpose thereof is sufficient; and

(10) The amount and rate of insurance on the goods, provided that, if there is no insurance thereon by reason of an agreement with the depositor, the receipt shall be so stamped.

(b) A warehouseman shall be liable to any person injured thereby for all damage caused by the omission from a negotiable receipt of any of the terms required by this Code section.



§ 10-4-21. Obligation of warehouseman to deliver; effect of loss or damage

Every warehouseman conducting a warehouse under this article shall, without unnecessary delay, deliver the agricultural product as described on each warehouse receipt issued by him upon a demand made by the holder of a receipt for such agricultural product if the demand be accompanied by:

(1) An offer to satisfy the warehouseman's lien;

(2) An offer to surrender the receipt and, if negotiable, with such endorsements as would be necessary for the negotiation of the receipt; and

(3) An offer to sign, when the product is delivered, an acknowledgment that it has been delivered if such signature is requested by the warehouseman;

provided, however, that where an agricultural product is stored identity preserved, the actual agricultural product shall be delivered; provided, further, that no warehouseman shall be deemed to have violated this Code section by failure to deliver any agricultural product in accordance with its provisions, if such failure is due to loss or damage of the product from a hazard against which insurance is not required under Code Section 10-4-25 and the regulations issued by the Commissioner pursuant thereto and where such loss or damage does not result from a failure of such warehouseman to exercise that degree of care which an ordinarily prudent person would exercise in the care and protection of his own property; and, provided, further, that in case of an insured loss such demand may be satisfied by payment of the market value of the product lost or damaged.



§ 10-4-22. Surrender and cancellation of warehouse receipts on delivery

Except as provided in Code Section 11-7-601, no warehouseman conducting a warehouse under this article shall deliver any agricultural product for which a warehouse receipt has been issued by him unless the receipt has been first surrendered to him. Immediately upon delivery by him of the agricultural product, he shall cancel upon the face thereof such receipt surrendered to him.



§ 10-4-23. Records of warehousemen

Every warehouseman conducting a warehouse under this article shall keep for inspection for such period as the Commissioner may prescribe, in a place of safety, complete and correct records of all agricultural products received at the warehouse for storage or delivered therefrom, including a separate account of all such agricultural products owned by the warehouseman, of all warehouse receipts issued by him, and of the receipts returned to and canceled by him.



§ 10-4-24. Inspection of records; preservation of records when license terminated

The Commissioner is authorized through officials, employees, or agents designated by him to inspect all receipt records and inventory records of warehouses under this article. In the event of suspension, revocation, or other termination of a license issued under this article, the former licensee or his successor in interest, if any, shall preserve, for such period of time as may be prescribed by the Commissioner, all such books, papers, accounts, and other records relating to the operation of the warehouse during the effective period of the license; and such books, papers, accounts, and other records shall be subject to inspection by the Commissioner or his agents, during such period of time as the Commissioner may prescribe.



§ 10-4-25. When insurance on stored products required

All agricultural products stored for the producer in their raw or natural state, and cotton in any form stored for the producer, in storage in a warehouse under this article or deposited temporarily in such a warehouse pending storage shall be kept insured at full market value by the warehouseman against loss or damage by fire, lightning, and extended coverage, except that cotton shall be insured against loss or damage by fire and lightning only. Such insurance shall be carried in an insurance company or companies of the warehouseman's choice authorized to do business in this state, and evidence of such insurance coverage in form to be approved by the Commissioner of Insurance shall be filed with the Commissioner of Agriculture. Such insurance shall be provided by, and carried in the name of, the warehouseman; provided, however, that a producer depositing or storing agricultural products who does not wish to have his products insured by the warehouseman may relieve the warehouseman of that duty by notifying the warehouseman in writing that he does not wish his agricultural products insured.



§ 10-4-26. Schedules of charges to be filed; changes in charges; special rates for United States; duplication of charges prohibited

(a) Prior to transaction of any warehouse business at any warehouse under this article and annually thereafter, the warehouseman shall file with the Commissioner a schedule of charges to be made by the warehouse. All charges and regulations affecting such charges made by any warehouse licensed under this article for the storage of agricultural products shall be just, fair, and reasonable. No additional charge shall be made by any such warehouse other than as specified in its filed schedule. No change shall be made in a filed schedule of charges during a current year unless the Commissioner consents thereto. Any upward revision of charges of any such warehouse during any current year shall be applicable only to products received at such warehouse or services performed pursuant to instructions received from the storer after the Commissioner's approval of the upward revisions.

(b) Notwithstanding the provisions of subsection (a) of this Code section, any warehouseman under this article may establish and charge special rates as required by contract with the United States, or any agency of or corporation controlled by the United States, and none of the restrictions or requirements of subsection (a) of this Code section shall apply to such rates.

(c) No warehouseman shall make any charge for any service unless he has then on file a schedule of charges to be made by the warehouse for that service.

(d) No warehouseman shall make a duplicate collection of tariff charges for the first month's service of the warehouseman. It is the intent and purpose of this Code section to prevent a duplication of the collection of such charges in any manner or fashion.



§ 10-4-27. Certified public weighers to be provided

All warehouses licensed under this article shall provide not less than one certified public weigher for each warehouse in accordance with Code Sections 10-2-40 through 10-2-54.



§ 10-4-28. Scales to be provided; examination; disapproved scales not to be used

Each warehouse under this article must be equipped with suitable scales in good order and so arranged that all agricultural products for storage can be weighed by the warehouseman. The scales in any such warehouse shall be subject to examination by representatives of the Commissioner and to disapproval by the Commissioner. If the Commissioner disapproves any weighing apparatus, it shall not thereafter be used in ascertaining the weight of agricultural products for the purposes of this article until such disapproval shall be withdrawn.



§ 10-4-29. Suspension of license pending investigation or correction of violation; impoundment of records and commodities

At such time as the Commissioner or supervisor deems there has been a violation of the law and the rules and regulations, he shall have the power and authority, in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," to suspend the license of the warehouseman pending the investigation of the violation or until at such time the violation has been corrected to the satisfaction of the Commissioner or supervisor, and during the period of time of any investigation of a violation the Commissioner or supervisor shall have the power and authority to impound all books and records and withhold all commodities from moving until the investigation is completed.



§ 10-4-30. Suspension or revocation of license for violation; liquidation proceedings; impoundment of unused receipts

(a) The Commissioner, in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," may suspend or revoke any license issued to any warehouseman to conduct a public warehouse under this article for any violation of or failure to comply with any provisions of this article or the rules and regulations made under this article.

(b) In the event the Commissioner after a hearing finds and determines that a public warehouse is being operated in violation of the laws and regulations and in jeopardy of the public interest, he, in addition to revoking the license to operate such public warehouse, may, in his discretion, file a petition for receivership and liquidation in the superior court of the county in which the warehouse is located.

(c) When any license has been suspended or revoked, the Commissioner or his authorized agents shall have the power and authority to take possession of all unused state bonded receipts and impound them until such time that said license has been reinstated.



§ 10-4-31. Publishing lists of licensed and bonded warehouses, license terminations, and findings as to violations

The Commissioner may publish in print or electronically the names and locations of warehouses licensed and bonded, the names and addresses of persons licensed under this article, and lists of all licenses terminated under this article and the causes therefor. Whenever it is found, under this article, that such warehouseman is not performing the duties imposed on him by this article and the rules and regulations made under this article, the Commissioner may publish in print or electronically his findings.



§ 10-4-32. Criminal penalties for violations; immunity of sureties

(a) Every person who, without lawful authority, shall convert to his own use, or use for purposes of securing a loan, or remove from a warehouse under this article, contrary to this article or the regulations promulgated under this article, any agricultural product received at such warehouse for storage; or who shall forge, alter, counterfeit, simulate, or falsely misrepresent, or without proper authority use any license issued by the Commissioner under this article; or who shall issue or utter a false or fraudulent receipt or certificate of weight or grade or other class for any agricultural product under this article; or change with fraudulent intent in any manner an original receipt or such a certificate subsequent to issuance, shall be guilty of a felony and shall be fined not less than $2,000.00 nor more than $20,000.00 or double the value of the products involved if such double value exceeds $20,000.00, or imprisoned for not less than two years nor more than ten years, or both.

(b) Every person who shall fraudulently alter or falsely represent a sample drawn under this article; or who shall fraudulently grade, otherwise classify, or weigh, or draw with intent to deceive a false sample of any agricultural product received at any warehouse under this article for storage; or who otherwise shall violate any provision of this article or of the regulations promulgated under this article, shall be guilty of a misdemeanor.

(c) For the purposes of this Code section the bondsman bonding such person or warehouseman shall not be liable for the criminal penalties provided in this Code section.



§ 10-4-33. Duty of persons accepting warehouse receipts to take adequate measures regarding goods

This article shall not relieve any person, including, but not limited to, any bank, savings and loan, or other financial lending institution, that requires, solicits, or otherwise accepts warehouse receipts issued in accordance with this article as collateral or security for a debt, account, promissory note, or any type of loan from any duty otherwise imposed to take necessary and reasonable adequate measures to ensure that the goods represented by the warehouse receipts are present and accounted for and are in suitable condition.






Article 2 - State Warehouse Commissioner; Cotton Warehousing

Part 1 - State Warehouse Commissioner

§ 10-4-50. Designation of commissioner

The Commissioner of Agriculture shall be the state warehouse commissioner.



§ 10-4-51. Bond of commissioner

The state warehouse commissioner shall give bond payable to the Governor and his successors in office for the faithful performance of his duties, in the sum of $25,000.00, such bond to be approved as other bonds of state officers.



§ 10-4-52. Appointment and bonding of necessary employees; promulgation of rules and regulations

(a) The commissioner shall have the power to appoint graders, officers, clerks, and all necessary employees to carry out this article and fix the salaries of same. He shall also have the power, and is directed, to safeguard the interests of the state by requiring bonds from such officers, clerks, and employees for the performance of their duties.

(b) The commissioner shall also prescribe rules and regulations not inconsistent with the intent and spirit of this article to carry the same into effect.



§ 10-4-53. Actions by and against commissioner; limitations on liability; "linters" not to be stored

(a) The commissioner shall have power to sue and be sued, plead and be impleaded, upon the same terms as an individual or corporation, the action to be against or by the commissioner, and not as an individual, except in case of tort or neglect of duty, when the action may be upon the bond of the commissioner. Actions may be brought in Fulton County or in the county in which the cause of action shall arise.

(b) The weights, classes, and grades of cotton on storage are, under this article, only guaranteed by the commissioner in favor of those who lend money or buy cotton through the commissioner, provided the commissioner shall not be responsible for such fluctuation in weight as represents ordinary climatic conditions.

(c) Cotton designated as "linters" shall not be received for storage under this article.



§ 10-4-54. Duties of commissioner generally

It shall be the duty of the commissioner to study the condition under which cotton is grown, harvested, ginned, baled, covered, stored, and marketed and as a result of such investigation to organize a system that will bring about needed reforms and provide for the most economical and scientific handling of this crop from the fields to the mill and, when he shall have determined upon the best system of ginning, baling, and covering, to recommend its adoption by all ginners as fast as practicable, without undue expense.



§ 10-4-55. Acquisition of property; encouraging erection of warehouses

The commissioner shall have power to acquire property. It shall be his duty to foster and encourage the erection of warehouses in the various counties, upon plans and specifications adopted by him.



§ 10-4-56. Purchase or lease of, or contracting for, compress plant by commissioner

The commissioner shall have the right to erect, buy, lease, or otherwise contract for a compress plant, or make contract or contracts with existing compress owners for the compression of cotton, as may be necessary in the conduct of the business under this article.



§ 10-4-57. Fire insurance on property owned by or in possession of commissioner

The commissioner shall insure against fire all buildings, machinery, or other property owned by the commissioner in the name of the state. The commissioner shall have insured all buildings or machinery leased, owned, or in his possession other than the state's property when requested to do so by the owners thereof. Further, he shall effect fire insurance on cotton that may be insured in such warehouses when so requested by the owner or owners thereof in the name of the owner. All insurance obtained by the commissioner under this Code section shall be placed in fire insurance companies authorized by law to do business in this state, provided that the commissioner shall not act in any capacity for any insurance company or receive any compensation from any insurance company, insurance agent, broker, or any person representing any insurance company as aforesaid, by division of commission or otherwise, in connection with the placing of any insurance.



§ 10-4-58. Annual report

(a) The state warehouse commissioner shall make an annual report to the General Assembly, setting forth:

(1) Number and location of each warehouse where cotton has been received for storage by the state;

(2) Cotton on storage and that delivered on presentation of receipts; and

(3) Such further information as the commissioner may think would be of benefit to the public.

(b) The state warehouse commissioner shall not be required to distribute copies of the annual report to the members of the General Assembly but shall notify the members of the availability of the annual report in the manner which he or she deems to be most effective and efficient.



§ 10-4-59. Cooperation with other states

The commissioner shall cooperate with other states where a state warehouse system is in operation and promote the formation of an interstate board so that there may be uniformity in handling and marketing the crop in all the states; and the commissioner is authorized to spend such sums as may be necessary for this purpose.



§ 10-4-60. State debt not to be created

No debt shall be created against the state by reason or operation of this article.






Part 2 - Storage of Cotton

§ 10-4-70. Standards and classifications of cotton

The state warehouse commissioner shall accept as authoritative the standards and classifications of cotton established by the federal government.



§ 10-4-71. Storing lint cotton; inspection tags; issuance, contents, transfer, and cancellation of receipts

(a) The state warehouse commissioner may receive for storage lint cotton, properly baled, with an inspection tag showing that it has been legally weighed and that a federal or state grader has graded such cotton.

(b) There shall be receipts issued for such cotton under the seal in the name of the commissioner, stating location of warehouse, identification mark on each bale, its weight and grade, and whether long or short staple, so as to be able to deliver on surrender of receipts the identical cotton for which each was given. The receipt for cotton so stored is transferable only by written assignment and actual delivery. The cotton which the receipt represents shall be delivered only upon physical presentation of the receipt or satisfactory proof of loss of the receipt. The receipt shall be marked "canceled" when the cotton is taken from the warehouse.

(c) The grades, weights, and identification marks provided for by this article shall be evidenced by tags affixed to the bale of cotton; and the receipts issued must be a duplicate of the identification upon the tags.



§ 10-4-72. Fixing terms and rate of storage

The state warehouse commissioner shall settle the terms upon which cotton may be stored in the local warehouses coming under this article and fix the rate of storage thereon in such manner that these warehouses shall pay expenses, it being the declared purpose of this article that the system shall be self-sustaining and without cost to the state.



§ 10-4-73. Commissioner may negotiate loans on receipts and sale of stored cotton

The state warehouse commissioner may, upon the request of the owner of warehouse receipts, negotiate loans upon the same, or make sale of the cotton on storage, and shall notify the holders of cotton of the steps which will be necessary to avail themselves of aid in obtaining loans upon cotton or making sale thereof.



§ 10-4-74. Commissioner's charges and commissions

The state warehouse commissioner shall provide for the cost of maintaining this system by assessing a charge upon each bale of cotton offered for storage, and for negotiation of loans or selling cotton, a commission, all of which charges shall be uniform, and due notice thereof given, it being the declared purpose of this article to operate at cost, without profit to the state.



§ 10-4-75. Warehouse receipt books; execution and sealing of receipts

The warehouse receipt books shall be designed by the state warehouse commissioner and furnished the manager of each warehouse. Receipts shall be numbered, and the warehouse receiving such books shall be accountable for each receipt. The receipts in such books may have the lithographed or engraved signature of the state warehouse commissioner, but the name of the manager of the local warehouse shall be signed by the manager with pen and ink. The state warehouse commissioner shall have a seal, which shall be affixed to each receipt.



§ 10-4-76. Investigation of liens and titles by warehouseman; priority of claim of receipt holder

(a) If the warehouseman to whom cotton is offered for storage shall have cause to believe there is an adverse lien, title, or claim to the cotton, he shall make reasonable investigation; and to that end he may require the party so offering the cotton for storage to make affidavit in writing as to such liens, adverse title, or claims.

(b) Any transferee or holder for value of any receipt issued under this article, without notice of any adverse lien, title, or claim to the cotton represented by such receipt, shall have a superior claim to the cotton as against such adverse lien, title, or claim, unless the holder of the adverse lien, title, or claim within seven days after the date on which the cotton was so stored in such warehouse shall begin action on such lien, title, or adverse claim in a court of competent jurisdiction, and give to the warehouse where the cotton is stored written notice of such action.



§ 10-4-77. Penalty for failure to give notice of lien on cotton

Any person who shall deposit, or attempt to deposit, cotton upon which a lien, mortgage, or adverse claim exists, without notifying the manager of the warehouse thereof and having this fact so entered on the warehouse receipt, shall be guilty of a misdemeanor.



§ 10-4-78. Penalty for false affidavit as to lien on cotton

Should any party required by Code Section 10-4-76 to make an affidavit as to an adverse lien, title, or claim to cotton offered to a warehouseman for storage make a false affidavit, he shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment and labor in the penitentiary for not less than three years nor more than ten years.



§ 10-4-79. Penalties for delivering cotton without production of receipt or failing to cancel receipt

Any manager, employee, agent, officer, or other person who shall deliver cotton from a warehouse under this article, except upon the production of the receipt therefor, or who shall fail to mark such receipt "canceled" on the delivery of the cotton shall be guilty of a felony and, upon conviction thereof, shall be punished by a fine of not more than $5,000.00, or imprisonment for not more than five years in the state penitentiary, or both, in the discretion of the court.



§ 10-4-80. Penalties for issuing receipt for cotton not in warehouse

The manager of any warehouse, or agent, employee, or servant, who issues or aids in issuing a receipt for cotton, knowing that such cotton has not been actually placed in the warehouse under the control of the manager thereof, shall be guilty of a felony and, upon conviction thereof, shall be punished for each offense by imprisonment in the state penitentiary for a period of not less than one nor more than five years, or by a fine not exceeding $5,000.00.



§ 10-4-81. Penalty for issuing duplicate or additional receipt; lost or destroyed receipts

Any manager, employee, servant, or other person who shall issue or aid in issuing a duplicate or additional receipt for cotton, knowing that the former receipt or any part thereof is outstanding, commits the offense of forgery in the first degree, provided that the party applying for a duplicate, upon the representation that the original has been lost or destroyed, may receive the same upon giving an indemnifying bond to the state warehouse commissioner to protect the commissioner against any loss that might occur thereby.









Article 3 - Tobacco Warehousing

Part 1 - Leaf Tobacco Sales and Storage

§ 10-4-100. Legislative intent and findings

It is the intent and purpose of this part to enable producers to have sufficient time to cure, prepare, and market their flue-cured leaf tobacco in a proper and orderly manner. It is found by the General Assembly that the provisions of this part are necessary to the proper marketing of flue-cured leaf tobacco.

It is further found that external disruptive forces and influences upon buyers and sales opportunity have operated to effect discrimination and disadvantage upon flue-cured leaf tobacco producers in this state in the free entry and sale of their tobacco in interstate commerce. It is the intent and purpose of this part to eliminate discrimination in the entry and sale of tobacco in commerce by providing for equitable allocation of sales opportunity and by providing for licensing of flue-cured leaf tobacco auction sales which will optimize the movement and sale in commerce of tobacco produced in this state and eliminate discrimination against such movement and sale.



§ 10-4-101. Licenses for flue-cured leaf tobacco auction sales; "clean-up" sale licenses

No person, real or corporate, shall operate, hold, or conduct an auction sale for the sale of flue-cured leaf tobacco within this state without first having obtained a license for the regular selling season in which the sale is made from the Commissioner of Agriculture. Each license so issued shall automatically expire at the end of the regular selling season. The regular selling season shall be deemed to have ended at the close of business on the marketing day any regulatory group or committee shall cause any of the sets of buyers normally assigned to the Georgia flue-cured leaf tobacco auction markets to be withdrawn for the purpose of reassigning them to auction markets in other tobacco belts. The Commissioner, in his or her discretion, may issue additional licenses to warehousemen at the end of the regular selling season as he or she deems necessary and desirable for "clean-up" sales or special sales, such licenses to terminate at the conclusion of the "clean-up" or special sale. The license fee shall be $150.00 for each regular selling season with no additional fee for licenses issued for "clean-up" or special sales. Licenses shall be subject to renewal from one regular selling season to another under such rules and regulations as the Commissioner shall prescribe. Any fees collected pursuant to this Code section shall be retained pursuant to the provisions of Code Section 45-12-92.1.



§ 10-4-102. Physical standards for leaf tobacco warehouses; compliance as prerequisite for license

In addition to other authority granted him by this part, the Commissioner of Agriculture shall be authorized to promulgate regulations prescribing physical standards for buildings used as warehouses for the storage or sale of leaf tobacco. Such standards shall be reasonably designed to ensure the protection of producers and others from loss or damage to tobacco while held or stored in such warehouses and to provide for the safety and welfare of such persons while upon the warehouse premises. It shall be a prerequisite to the issuance of a license under this part that the applicant has complied with all standards promulgated pursuant to this Code section.



§ 10-4-103. Insurance as prerequisite for license

As a prerequisite to the issuance of a license under this part, each applicant shall furnish evidence to the Commissioner of Agriculture that he has in force a standard fire and extended coverage insurance policy for the full market value of the tobacco in his sales warehouse for the marketing season for which the license is sought. The insurance policy shall be written by an insurance company, of the warehouseman's choice, authorized to transact business in this state, and such insurance coverage shall be approved in form by the Commissioner of Insurance, and a copy of the insurance policy shall be filed with the Commissioner of Agriculture. The policy shall cover both first-hand and resale tobacco. The insurance policy shall contain an endorsement requiring notification to the Commissioner of Agriculture by the insurance company of its intention to cancel the policy at least ten days prior to cancellation.



§ 10-4-104. Allocating sales opportunities among licensed warehouses

In the event sales opportunity shall be designated or allocated to this state by any regulatory group or committee, the Commissioner of Agriculture shall be authorized to allocate such sales opportunity among the warehouses operating under license issued under this part in such manner as to effectuate the expressed intent and purpose of this part. The Commissioner may consider, among other factors, the history factor used by the regulatory group or committee for assigning sales opportunity for cross-belt tobacco, the previous five-year sales history of such licensees, and the previous five-year sales history of such licensees of selling Georgia grown tobacco in order to effectuate an allocation which will eliminate or reduce discrimination against producers in this state in the entry and sale of their tobacco in commerce. In recognition of the unique characteristics of the marketing of tobacco by auction, and the necessity of immediate response to marketing conditions, such allocation of sales time need not be effected by the promulgation of regulations but may be issued and published in such manner as the Commissioner deems necessary and expedient, provided that no such allocation shall be effective upon less than 24 hours' actual notice to the affected licensee.



§ 10-4-105. Denial of issuance or suspension or revocation of license

In addition to other authority granted him by this part, the Commissioner of Agriculture shall be authorized to deny issuance of, or to suspend or revoke, any license provided in this part for any violation of this part, or upon a finding that the applicant or licensee has engaged in conduct contrary to the expressed intent and purpose of this part with respect to discrimination in the sale of tobacco. In the determination of discrimination in the sale of tobacco, the Commissioner is authorized to consider, among other factors, the solicitation of tobacco for auction by an applicant or licensee in such manner as to deplete unreasonably sales opportunity required for the equitable movement and sale of tobacco produced in this state.



§ 10-4-106. Georgia Tobacco Marketing Act of 1995

(a) This Code section shall be known and may be cited as "The Georgia Tobacco Marketing Act of 1995."

(b) The maximum charges and expenses of handling and selling leaf tobacco by warehousemen licensed under this part shall not exceed the following schedule, to wit:

(1) Reserved;

(2) Reserved;

(3) For commissions on the gross sales of leaf tobacco in said warehouses, not to exceed 3.5 percent of said gross sales.



§ 10-4-107. Warehousemen to render itemized statements

The licensee of each and every warehouse shall render to each seller of tobacco of his warehouse an itemized statement plainly stating the amount charged for weighing and handling, the amounts charged for auction fees, and the amounts charged for commission on each sale.



§ 10-4-107.1. Tobacco contract

(a) As used in this Code section, the term "tobacco contract" means any contract between a tobacco company and a tobacco grower under which the tobacco company contracts to purchase tobacco to be grown by the tobacco grower other than at a tobacco auction.

(b) No tobacco contract for the purchase of tobacco grown in this state shall be valid or binding unless:

(1) The tobacco grower is given the opportunity to have the proposed tobacco contract reviewed outside the business premises of the tobacco company or its agents by an attorney or adviser of the tobacco grower's choosing prior to execution;

(2) The tobacco contract is written in plain English; and

(3) The tobacco contract quotes the provisions of subsection (c) of this Code section.

(c)(1) The tobacco grower shall have a right to cancel a tobacco contract until 12:00 Midnight of the third business day after the day on which the tobacco grower signs the contract.

(2) Notice of cancellation under this subsection shall be given to the tobacco company at the place of business as set forth in the tobacco contract by certified mail or statutory overnight delivery, return receipt requested, which shall be posted not later than 12:00 Midnight on the third business day following execution of the tobacco contract.

(3) In the event of cancellation pursuant to this subsection, the tobacco grower shall refund to the tobacco company within ten days after the cancellation any consideration received by the tobacco grower from the tobacco company under the tobacco contract.

(4) Notice of cancellation given by the tobacco grower need not take any particular form and, however expressed, is effective if it indicates the intention of the tobacco grower not to be bound by the tobacco contract.



§ 10-4-108. Records and reports by warehousemen

Each licensee shall keep a correct daily account of the number of pounds of leaf tobacco sold upon the floor of his warehouse. On or before Monday of each week, the licensee shall make a statement under oath of all of the tobacco sold upon the floor of his warehouse during the preceding week and shall transmit each report to the Commissioner of Agriculture. The report shall be so arranged and classified as to show the number of pounds of tobacco sold for producers, the number of pounds sold for dealers, and the number of pounds resold by the licensee for his own account or for the account of some other warehouse or licensee. In addition thereto, each licensee shall indicate the number of pounds of Type 14 flue-cured leaf tobacco sold upon the floor of his warehouse for producers thereof and the number of pounds of Type 14 flue-cured leaf tobacco sold by persons other than producers upon the floor of his warehouse. The licensee shall report the total number of pounds of other than Type 14 flue-cured leaf tobacco sold for producers and persons other than producers. In addition thereto, each licensee shall make such additional reports as shall be prescribed by the Commissioner.



§ 10-4-109. Commissioner of Agriculture to keep sales records; publication

The Commissioner of Agriculture shall cause to be kept and compiled the information submitted to him as to the sales of tobacco in this state. He shall cause such records to be kept in a manner so as to show the number of pounds of Type 14 tobacco sold by each warehouse as well as the number of pounds of other than Type 14 tobacco sold by each warehouse. He shall cause such records to be kept in a manner so as to show separately the number of pounds of Type 14 tobacco and other types sold by producers and the number of pounds of each type of tobacco resold. The Commissioner is authorized to cause such information to be published in a manner that he deems most beneficial.



§ 10-4-110. Advisory board; creation; membership; compensation; expenses

Reserved. Repealed by Ga. L. 2008, p. 1015, § 2, effective May 14, 2008.



§ 10-4-111. Meetings of advisory board; duties; fixing opening date of marketing season; revocation of license for early sale

(a) The board shall meet in June of each year, or upon the call of the chairman, to survey the condition of the tobacco crop and recommend an opening date of the marketing season. The chairman shall determine the time and place of the meeting.

(b) The board shall recommend to the Commissioner of Agriculture a date for the opening of the tobacco marketing season. The Georgia Commissioner of Agriculture shall invite the Florida Commissioner of Agriculture and one member of the Florida Tobacco Advisory Board to attend meetings of the Georgia Tobacco Advisory Board to submit evidence as to the opening date best suited to meet the needs of the Florida flue-cured leaf tobacco producers. The Commissioner shall cause two members of the Tobacco Advisory Board to attend the meeting of the board of governors of the Bright Belt Warehouse Association to make known the recommendations as to the opening of the marketing season in Georgia. One of these members shall be a legislative member and the other member a tobacco farmer member of the board.

(c) The Commissioner shall determine and announce the opening date of the tobacco marketing season in this state. If any licensee shall hold a sale prior to the date determined by the Commissioner, the license of the licensee shall be revoked in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," and shall not be reinstated or reissued in the calendar year of the revocation. The revocation provided in this subsection shall be in addition to the other penalties provided for the violation of this part. It is the intent and purpose of this Code section to provide a procedure for the fixing of the opening date of the tobacco marketing season and to place the final authority to fix said date in the Commissioner of Agriculture.



§ 10-4-112. Limitations on sales hours and days of warehouses

(a) The operating day of each flue-cured leaf tobacco warehouse shall not exceed the number of hours required to handle and sell adequately and efficiently the number of pounds or piles of tobacco allowed to be sold each day.

(b) The operating week of such warehouse shall be limited to five actual selling days, provided that no sale shall be held on Saturday or Sunday.

(c) All tobacco warehouses shall be closed on Sunday for the purpose of receiving, unloading, weighing, or placing tobacco on a warehouse floor between the hours of 12:01 A.M., Sunday and 12:01 A.M., Monday.



§ 10-4-113. Maximum rate of sales

The maximum rate of sales at any flue-cured leaf tobacco warehouse shall not exceed 500 baskets during any one hour, nor shall the rate of sales during any one day or week exceed 500 baskets per hour.



§ 10-4-114. Auction tobacco dealers; licenses; regulations as to reports and records; refusal, suspension, or revocation of license

(a) Any person, firm, or corporation purchasing tobacco at auction at any flue-cured leaf tobacco auction sales establishment licensed under this Code section shall be deemed to be a tobacco dealer. It shall be unlawful for any person, firm, or corporation to engage in the business of a tobacco dealer without first having secured a license therefor from the Commissioner of Agriculture. There shall be no charge for such license, which shall be issued on an annual basis. Employees of a licensed tobacco dealer need not be individually licensed.

(b) The Commissioner is authorized to provide by rule or regulation for the filing of reports and records by licensed tobacco dealers containing such information as the Commissioner shall deem necessary for the proper enforcement of this part.

(c) The Commissioner may refuse, suspend, or revoke any such license upon a showing of violation of this part or any rule or regulation promulgated and adopted pursuant to this part.



§ 10-4-114.1. Grading by the Agriculture Marketing Service; alternatives if graders unavailable

Repealed by Ga. L. 2005, p. 622, § 1, effective July 1, 2005.



§ 10-4-115. Nonauction tobacco dealers licensed; bond or trust fund agreement; records and reports; certified public weighers provided; penalty

(a) Any person, firm, or corporation purchasing flue-cured leaf tobacco from producers other than at auction sales shall be required to apply to and obtain from the Commissioner of Agriculture a nonauction tobacco dealer's license prior to engaging in such purchase operations. Such license shall be renewable on an annual basis. There shall be an annual fee for each such license issued by the Commissioner. The amount of such fee shall be established by the Commissioner in an amount not to exceed $150.00 per annum. Any fees collected pursuant to this Code section shall be retained pursuant to the provisions of Code Section 45-12-92.1. Each applicant for a nonauction tobacco dealer's license shall indicate in writing to the Commissioner each year before the first auction sale of the tobacco-selling season an intent to buy flue-cured leaf tobaccos from producers other than at auction in order to be eligible for a nonauction tobacco dealer's license for that selling season.

(b) Prior to the issuance or renewal of a nonauction tobacco dealer's license to an applicant or a licensee, the applicant or licensee shall post with the Commissioner a surety bond or trust fund agreement in the amount of 20 percent of the total purchases made by the applicant or licensee of flue-cured leaf tobacco from producers other than at auction during the preceding tobacco-selling season. The bond or trust fund agreement shall guarantee the purchases made by the applicant or licensee from producers other than at auction sales and shall in no instance be less than $20,000.00 nor more than $200,000.00.

(c) Each nonauction tobacco dealer shall compile and maintain such records and periodic reports pertaining to the purchase of tobacco from producers other than at auction sales as the Commissioner may require and shall make such records and reports available for inspection by the Commissioner or his representative during any business hours.

(d) It shall be the duty of each licensed nonauction tobacco dealer to provide or have access to a certified public weigher for the weighing of tobacco purchased by a nonauction dealer from producers other than at auction sales.

(e) It shall be unlawful for any person, firm, or corporation to purchase flue-cured leaf tobacco from producers other than at auction sales without complying with this Code section. Any person violating this Code section shall be guilty of a misdemeanor.



§ 10-4-116. Inspection of premises and records

The Commissioner of Agriculture, himself or through his agent, is authorized to inspect the premises of each licensee as often as he shall deem necessary. It shall be the duty of each licensee to cause to be kept records that shall be open to inspection by the Commissioner in such manner as to show accurately the origin and disposition of each type of flue-cured leaf tobacco.



§ 10-4-117. Certified public weighers to be provided by licensees

It shall be the duty of each licensee to provide a certified public weigher for the weighing of tobacco upon his premises; and it shall be unlawful for any person to weigh tobacco for sale who is not a certified public weigher.



§ 10-4-117.1. Detention of tobacco; notice; condemnation; cost of testing

(a) Whenever a duly authorized agent of the Commissioner finds or has probable cause to believe that any tobacco has been treated with any pesticide not currently registered by the United States Environmental Protection Agency or the Commissioner, or both, for use on tobacco or contains a residue of any pesticide or other substance at a level which exceeds the current residue standard established for that pesticide or other substance by the United States Agricultural Stabilization and Conservation Service to protect and ensure the orderly marketing of Georgia grown tobacco, the agent shall affix to such tobacco or otherwise give to the owner or custodian of such tobacco a notice advising that such tobacco is being detained by the Commissioner. Such notice of detention shall apply to all tobacco produced by that grower during that season, including tobacco already harvested or tobacco to be harvested. It shall be unlawful for any person to remove any such notice affixed to tobacco or to remove or dispose of such tobacco by sale or otherwise without written permission from the Commissioner's agent or a court of competent jurisdiction.

(b) If the Commissioner finds that no residue of pesticides or other substances in the detained tobacco exceeds any residue standard as specified in subsection (a) of this Code section, the Commissioner shall promptly remove all markings from such tobacco and release it from detention, in writing.

(c) When any tobacco detained under subsection (a) of this Code section has been found by the Commissioner to contain any residue in excess of those specified in subsection (a) of this Code section, the Commissioner shall bring an action for condemnation of such tobacco in the superior court of the county where the tobacco is being detained. After the Commissioner has made an initial finding of any residue in the detained tobacco in excess of any residue standard established by the United States Agricultural Stabilization and Conservation Service as provided for in subsection (a) of this Code section, the costs of all subsequent testing which the Commissioner shall require to confirm that residues in such detained tobacco do not exceed any residue standard established by the United States Agricultural Stabilization and Conservation Service shall be borne by the producers and such tests shall be performed only by a laboratory approved by the Commissioner.



§ 10-4-118. Enforcement of part; notice and hearing in revocation or suspension proceedings

It shall be the duty of the Commissioner of Agriculture to enforce this part and to utilize any employee of the Department of Agriculture in the performance of his duties under this part. The Commissioner is authorized to revoke or suspend any license or registration issued under this part to any person violating this part or any rule or regulation adopted pursuant to this part, after notice and hearing before the Commissioner in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 10-4-119. Suspension or revocation of license or registration pending investigation and correction of violation

At such time as the Commissioner of Agriculture deems there has been a violation of this part and the rules and regulations promulgated under this part, he shall have the power and authority, in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," to suspend the license or registration pending investigation of the violation and until such time as the violation has been corrected to the satisfaction of the Commissioner. During the period of time of any investigation of a violation, the Commissioner shall have the power and authority to impound all books and records and to preserve and maintain evidence until the investigation is completed; provided, however, that the investigation shall be completed at the earliest practicable time.



§ 10-4-120. Enjoining violations

In addition to the remedies provided in this part and notwithstanding the existence of any other remedy of law and notwithstanding the pendency of any criminal prosecution, the Commissioner of Agriculture is authorized to apply to the superior court; and such court shall have jurisdiction, upon hearing and for cause shown, to grant a temporary or permanent injunction or an ex parte restraining order restraining or enjoining any person from violating or continuing to violate this part or for the failure or refusal to comply with this part or any rule or regulation promulgated under this part. Such injunction shall be issued without bond.



§ 10-4-121. Procedure for adopting or changing rules and regulations; administrative review of objections

(a) Prior to adoption or change of any rules and regulations, the Commissioner of Agriculture shall promulgate the proposed rule or regulation or change and afford interested persons an opportunity to be heard and submit data and views orally or in writing.

(b) Any person with a real and substantial interest who is affected by a rule or regulation of the Commissioner and who believes that the Commissioner, in the promulgation or enforcement of such rule or regulation, has exceeded the authority vested in him by the General Assembly under the Constitution of Georgia or the United States shall have the right to petition the Commissioner for the repeal or rejection of such rule or regulation by pointing out in what respect and for what reasons he contends the rule to be unlawful or unconstitutional. The Commissioner is required to consider every such petition and afford the petitioner an opportunity to be heard within 30 days; and, after argument, the Commissioner shall determine the merits of the petition. If the Commissioner decides in whole or in part in favor of the petitioner, the Commissioner shall take corrective measures within 30 days after the hearing to give the petitioner relief in every respect from any unlawful or unconstitutional rule or regulation. The foregoing is expressly made an administrative remedy; and every person affected by any rule or regulation or any act of the Commissioner is required to exhaust this remedy before taking any other steps, except as otherwise provided in Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(c) All hearings before the Commissioner shall be stenographically reported and shall be available to any interested party upon payment of the stenographic cost.



§ 10-4-122. Judicial review of administrative decision

Any person aggrieved by a final decision or determination in any matter in which a hearing is required or authorized by this part or by the state or federal Constitution is entitled to judicial review thereof in accordance with the provisions of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," for the judicial review of contested cases.



§ 10-4-123. General penalty for violation of part

Any person who shall violate any provision of this part for which no specific punishment is provided in this part shall be guilty of a misdemeanor.






Part 2 - Carry-Over Leaf Tobacco Storage and Sale

§ 10-4-140. Legislative intent and findings

It is the intent and purpose of this part to enable producers of flue-cured leaf tobacco to avail themselves of an adequate and safe method of storing flue-cured leaf tobacco unsold in the year of production until the subsequent selling season for purposes of marketing at that time. It is found by the General Assembly that the provisions specified in this part are necessary to the proper marketing of carry-over flue-cured leaf tobacco.



§ 10-4-141. Definitions

As used in this part, the term:

(1) "Carry-over tobacco" means any tobacco unsold in the year of its production and held, for whatever reason, in storage until the subsequent selling season for sale in that season.

(2) "Operator" means any person, firm, partnership, or corporation engaged in the receipt for storage or storage, or both, of tobacco unsold in the year of production until the subsequent selling season for sale in that season.

(3) "Producer" means any flue-cured leaf tobacco grower who has tobacco in excess of his current marketing quota which will be eligible for sale during the subsequent selling season.



§ 10-4-142. Licenses for carry-over tobacco services

No person, real or corporate, shall operate a service for receiving within this state flue-cured leaf tobacco for the purpose of weighing, redrying, and storing said tobacco from the year of production until the subsequent selling season for sale at that time without first having obtained a license from the Commissioner of Agriculture. Each license so issued shall automatically expire at the termination of the storage period and be subject to renewal annually under such rules and regulations as the Commissioner shall prescribe. The license fee shall be $40.00 for each year. Any fees collected pursuant to this Code section shall be retained pursuant to the provisions of Code Section 45-12-92.1. Licensed operators of flue-cured leaf tobacco auction warehouses may be licensed without cost under this part upon application to the Commissioner. This part shall not require licensing of any federal agency, its agents, or contractors who receive carry-over tobacco.



§ 10-4-143. Fire and extended coverage insurance on stored tobacco

As a prerequisite to the issuance of a license under this part, each applicant shall furnish evidence to the Commissioner of Agriculture that there is in force an insurance policy against loss or damage by fire and such other perils as are commonly insured against under extended coverage provisions, for its full value, upon the best terms obtainable by individual or reporting form blanket policies on the carry-over tobacco to be received for storage or stored, or both, by him in the year for which the license is sought, either provided by the applicant or the actual storer of the tobacco. The insurance policy shall be written by an insurance company, of the applicant's choice, authorized to transact business in this state or in the state where the tobacco is stored. Such insurance policy shall be effective for the entire storage period and shall be approved in form by the Commissioner of Insurance. A copy of the insurance policy shall be filed with the Commissioner of Agriculture.



§ 10-4-144. Each licensee to be bonded

As a prerequisite to the issuance of a license under this part, each applicant shall also furnish evidence to the Commissioner of Agriculture that he has in force for the year for which the license is sought a bond issued by a corporate entity authorized to do business in this state in the penal sum of $10,000.00. The bond shall be conditioned upon the licensee performing all the duties imposed upon him by law and the accounting for the proceeds of all carry-over flue-cured leaf tobacco received by him for storage and for sale.



§ 10-4-145. Maximum charges and expenses

The maximum charges and expenses to be maintained by operators under this part receiving tobacco unsold in the year of production to be stored until sold in the subsequent selling season shall not exceed 5 cent(s) per pound for services rendered, if sold on a green-weight basis. If sold on a dry-weight basis, the charges may also include the actual cost of redrying as leaves or strips and shipping charges.



§ 10-4-146. Licensees to render statements upon receipt of tobacco

Each licensee shall render to each producer submitting carry-over tobacco for storage until the next selling season at the time of receipt of the tobacco a statement of the amount of tobacco tendered and the amount to be charged for servicing that tobacco other than actual cost of redrying as leaves or strips and shipping charges.



§ 10-4-147. Division of money received above contract sales price plus charges and expenses

The contract between the operator and producer shall state the percentage division of money received above the contract sales price plus a service charge and processing cost. The producer shall in no event receive less than 50 percent of this sum.



§ 10-4-148. Licensees' records and reports

Each licensee shall keep a record of the number of pounds of carry-over tobacco received by him for storage until the next selling season, identifying the amount received from each producer. The records shall also show the final disposition of the tobacco, whether redeemed by the producer or sold by operator for the producer at the subsequent selling season. It shall be the duty of each licensee to cause to be kept records that shall be open to inspection by the Commissioner of Agriculture in such manner as to show accurately the origin and disposition of the carry-over tobacco. Each licensee shall transmit this information to the Commissioner in such reports as prescribed by him. The licensee shall submit to the Commissioner a copy of all reports he is required by law or regulation to submit to the United States Department of Agriculture -- Agricultural Soil Conservation Service.



§ 10-4-149. Commissioner of Agriculture to keep storage and sale records; publication

The Commissioner of Agriculture shall cause to be kept and compiled the information submitted to him as to the storage and sale of carry-over tobacco and is authorized to cause the information to be published in a manner that he deems most beneficial.



§ 10-4-150. Tender for storage not deemed sale; sale not consummated before next season

The tendering of carry-over tobacco by producers to operators to be stored until the next selling season shall not be deemed a sale as of the time of the tender. The sale of carry-over tobacco may not be consummated until after the beginning of the subsequent selling season.



§ 10-4-151. Certified public weighers to be provided by licensees

It shall be the duty of each licensee to provide a certified public weigher for the weighing of carry-over tobacco at the time and place of receipt of the tobacco by operators for storage until the subsequent selling season, and it shall be unlawful for any person who is not a certified public weigher to weigh such tobacco.



§ 10-4-152. Regulations and physical standards for premises; inspection of premises

The Commissioner of Agriculture shall be authorized to promulgate regulations to implement this part, to accomplish its purposes, and to prescribe physical standards for buildings and premises used for the receipt or storage, or both, of carry-over tobacco. Such standards shall be reasonably designed to ensure the protection of producers and others from loss or damage to carry-over tobacco when received or held for storage, or both, until the subsequent selling season. It shall be a prerequisite to the issuance of a license under this part that the applicant has complied with all standards promulgated pursuant to this Code section. The Commissioner, or his agent, is authorized to inspect the premises of each licensee as often as he shall deem necessary.



§ 10-4-153. Enforcement of part; revocation or suspension of licenses

It shall be the duty of the Commissioner of Agriculture to enforce this part and to utilize any employee of the Department of Agriculture in the performance of his duties under this part. The Commissioner is authorized to revoke or suspend, for violation of this part, any license issued under this part after notice and hearing before the Commissioner, in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 10-4-154. Enjoining violations

In addition to the remedies provided in this part and notwithstanding the existence of any other remedy at law and notwithstanding the pendency of any criminal prosecution, the Commissioner of Agriculture is authorized to apply to the superior court and the court shall have jurisdiction upon hearing and for cause shown to grant a temporary or permanent injunction or an ex parte restraining order restraining or enjoining any person from violating or continuing to violate this part or for the failure or refusal to comply with this part or any rule or regulation promulgated under this part. Such injunction shall be issued without bond.



§ 10-4-155. Penalty for violating part or rules or regulations

Any person who violates any provision of this part or the rules and regulations issued under this part shall be guilty of a misdemeanor.






Part 3 - Tobacco Warehousemen's Associations

§ 10-4-170. Local boards of trade and state-wide organization of warehousemen authorized

(a) Tobacco warehousemen licensed and bonded under the laws of this state to operate warehouses for the sale of leaf tobacco at auction are authorized to organize, either as nonstock corporations or as voluntary associations, tobacco boards of trade in the several municipalities of this state in which leaf tobacco is sold on warehouse floors at auction.

(b) Said tobacco warehousemen may also, by majority vote, authorize any nonstock corporation or voluntary association of tobacco warehousemen, in which a majority of such warehousemen in this state are members, to exercise on a state-wide basis the powers and duties provided in this part. In the event there shall be more than one such nonstock corporation or voluntary association in which a majority of such warehousemen are members, that organization possessing the largest number of such members shall be the organization which may be vested with such authority.



§ 10-4-171. Arbitrating organization of board of trade

In the event there are two such warehousemen in a municipality and in the event the two cannot agree as to the organization of any such board, or cannot agree as to any matter authorized under this part, it shall be the duty of each, upon notice or request by the other, to appoint one disinterested person; and the two persons so appointed shall appoint a third disinterested person; and the three persons so appointed, with the two warehousemen, shall determine the questions involved in the controversy, on failure to agree, by a majority vote.



§ 10-4-172. Rules and regulations of boards of trade and state-wide organization

(a) Each such tobacco board of trade is authorized to make reasonable rules and regulations not in conflict with the laws of this state and the rules and regulations promulgated under the laws of this state for the economical and efficient handling and sale of leaf tobacco at auction on the warehouse floors in the municipality in which the tobacco board of trade is organized under this part.

(b) A state-wide corporation or association, as provided in this part, is authorized to make such reasonable rules and regulations as provided in this part for the economical and efficient handling and sale of leaf tobacco at auction in the several tobacco markets in this state.



§ 10-4-173. Local and state-wide membership fees

(a) The tobacco boards of trade in the several municipalities in Georgia are authorized to require as a condition to membership therein the payment of a reasonable fee which shall not exceed:

(1) $50.00 in those municipalities in which less than 3 million pounds of tobacco was sold at auction during the year 1960;

(2) $100.00 in those municipalities in which not less than 3 million pounds but less than 10 million pounds of tobacco was sold at auction during the year 1960;

(3) $150.00 in those municipalities in which not less than 10 million pounds but less than 25 million pounds of tobacco was sold at auction during the year 1960;

(4) $300.00 in those municipalities in which 25 million pounds or more of tobacco was sold at auction during the year 1960.

(b) A state-wide corporation or association, as provided in this part, may require as a condition to membership therein the payment of a reasonable fee which shall not exceed $100.00 per 1 million pounds of producers' tobacco sold at auction during the year preceding the year in which the fee is assessed.



§ 10-4-174. Membership in board of trade and state-wide organization as conditions for operating warehouse

In addition to complying with the laws of this state relative to the operation of tobacco warehouses, local boards of trade may require membership in good standing in the local board of trade as a condition to participate in the business of operating a tobacco warehouse in such municipality; and, in addition thereto, a state-wide corporation or association, as provided in this part, may require membership in such state-wide organization as a condition to participate in the business of operating a tobacco warehouse in this state; and such requirements shall be deemed reasonable requirements by the board of trade or state-wide organization.



§ 10-4-175. Categories of membership; participation in allocating sale time; liability for board's acts

Membership in the several boards of trade may be divided into categories as the board may provide in its bylaws and may include, in addition to warehousemen, members other than warehousemen. The holder of a membership other than a warehouseman shall not participate in the allocation of sale time among the warehousemen. The board of trade may provide for the participation of membership other than warehousemen in matters other than the allocation of sales time. Members in any of the several boards of trade authorized by this part shall not be responsible or liable for any of the acts, omissions, or commissions of the several tobacco boards of trade except as to the extent of their participation therein. Membership in a state-wide corporation or association, as provided in this part, shall be limited to warehousemen. The holder of a membership in such state-wide organization who is not the operator of a warehouse in this state shall not participate in the allocation of sales time among the tobacco markets in this state.



§ 10-4-176. Appealing suspension or expulsion from board of trade or state-wide organization

Any person suspended or expelled from a tobacco board of trade may appeal from such suspension or expulsion to the superior court of the county in which the board of trade is located. Any person suspended or expelled from the state-wide organization provided for in this part may appeal from such suspension or expulsion to the superior court of the county in which the person's warehouse is located. The appeal shall be a de novo investigation by the court, and the court in considering the appeal may make such findings in relation thereto as the circumstances may warrant.



§ 10-4-177. Price fixing or restraint of trade not authorized; regulation of leaf tobacco selling unaffected

Nothing in this part shall authorize the organization of any association or corporation having for its purpose the control of prices or the making of rules and regulations in restraint of trade or in conflict with the laws of this state or rules and regulations promulgated under such laws. Nothing contained in this part shall supersede, alter, amend, or repeal the authority of the Commissioner of Agriculture to regulate the sale of leaf tobacco as provided by law.









Article 4 - Convenience Warehousing

§ 10-4-190. Short title

This article shall be known and may be cited as the "Convenience Warehouse Act of 1975."



§ 10-4-191. Definitions; exemption of state licensed or bonded warehouses

(a) As used in this article, the term:

(1) "Convenience warehouse" means a series of storage spaces contained in one building or in a series of buildings which are designed and used for the purpose of renting or leasing individual storage spaces to persons in order that any person renting or leasing one or more of such individual storage spaces shall have access for the purpose of storing property therein.

(2) "Person" means an individual, corporation, association, partnership, or other organization.

(b) Nothing in this article shall be construed to apply to a public warehouse licensed pursuant to Article 1 of this chapter, as now or hereafter amended, nor to any person engaged in business as a bonded public warehouseman pursuant to law providing for such bonded public warehouseman.



§ 10-4-192. Convenience warehouseman to obtain and retain certain information; property ownership statement

(a) Any person engaged in the business of operating a convenience warehouse shall obtain from each person renting or leasing a storage space the following information:

(1) His name, age, home address, and home telephone number, if any;

(2) His social security number, if any;

(3) His driver's license number, if any; and

(4) The name and address of his employer.

(b) In addition to the requirements of subsection (a) of this Code section, any person renting or leasing a storage space from a convenience warehouse shall sign a written document, under oath, that he is the owner of or has legal possession of any property which he intends to store in the storage space rented or leased by him. A copy of the signed document shall be given to the person executing it, and the original thereof shall be retained in the records of the person engaged in the business of operating the convenience warehouse.

(c) The information required by subsections (a) and (b) of this Code section shall be retained by the person engaged in the business of operating the convenience warehouse for a period of at least one year following the last date on which the storage space was rented or leased to the person covered by such information.



§ 10-4-193. Penalties

(a) Any person engaged in the business of operating a convenience warehouse who fails to obtain the information required by subsection (a) of Code Section 10-4-192 or who rents or leases a storage space without first obtaining the written document required by subsection (b) of Code Section 10-4-192 or who knowingly and willfully fails to comply with subsection (c) of Code Section 10-4-192 shall be guilty of a misdemeanor.

(b) Any person who intentionally provides any false information pursuant to subsection (a) of Code Section 10-4-192 shall be guilty of a misdemeanor.

(c) Any person who knowingly provides false information in executing the document required by subsection (b) of Code Section 10-4-192 commits the offense of false swearing within the meaning of Code Section 16-10-71.






Article 5 - Self-Service Storage Facilities

§ 10-4-210. Short title

This article shall be known and may be cited as the "Georgia Self-service Storage Facility Act of 2013."



§ 10-4-211. Definitions

For purposes of this article, the term:

(1) "E-mail" means an electronic message or an executable program or computer file that contains an image of a message that is transmitted between two or more computers or electronic terminals. The term includes electronic messages that are transmitted within or between computer networks.

(2) "Last known address" means the street address, post office box address, or e-mail address provided by the occupant in the latest rental agreement or the address provided by the occupant in a subsequent written notice of a change of address by hand delivery, verified mail, or e-mail.

(3) "Occupant" means a person, his or her sublessee, successor, or assign entitled to the use of the storage space at a self-service storage facility under a rental agreement, to the exclusion of others.

(4) "Owner" means the owner, operator, lessor, or sublessor of a self-service storage facility, his or her agent, or any other person authorized to manage the facility or to receive rent from an occupant under a rental agreement.

(5) "Personal property" means movable property not affixed to land and includes, but is not limited to, goods, wares, merchandise, motor vehicles, trailers, watercraft, and household items and furnishings.

(6) "Rental agreement" means any agreement or lease, written or oral, that establishes or modifies the terms, conditions, rules, or any other provisions concerning the use and occupancy of a self-service storage facility.

(7) "Self-service storage facility" means any real property designed and used for the purpose of renting or leasing individual storage space to occupants who are to have access to such for the purpose of storing and removing personal property. No occupant shall use a self-service storage facility for residential purposes. A self-service storage facility is not a warehouse within the meaning of Article 1 of this chapter, known as the "Georgia State Warehouse Act," and the provisions of law relative to bonded public warehousemen shall not apply to the owner of a self-service storage facility. A self-service storage facility is not a safe-deposit box or vault maintained by banks, trust companies, or other financial entities.

(8) "Verified mail" means certified mail, registered mail, statutory overnight delivery, or other method of mailing or delivery in which the post office or delivery service furnishes proof that the parcel was sent.



§ 10-4-212. Lien of owner of self-service storage facility upon property located at facility; priority; attachment

The owner of a self-service storage facility and his or her heirs, executors, administrators, successors, and assigns have a lien upon all personal property located at a self-service storage facility for rent, labor, or other charges, present or future, in relation to the personal property and for expenses necessary for its preservation or expenses reasonably incurred in its sale or other disposition pursuant to this article. The lien provided for in this Code section is superior to any other lien or security interest except those which are perfected and recorded prior to the date of the rental agreement in Georgia in the name of the occupant, either in the county of the occupant's last known address or in the county where the self-service storage facility is located, except any tax lien as otherwise provided by law and except any lienholder with an interest in the property of whom the owner has knowledge either through the disclosure provision of the rental agreement or through other written notice. The lien attaches as of the date the personal property is brought to the self-service storage facility.



§ 10-4-213. Enforcement of lien without judicial intervention

Provided that it complies with the requirements of this Code section, an owner may enforce the lien without judicial intervention. The owner shall obtain from the occupant a written rental agreement which includes the following language:

This agreement, made and entered into this day of , ,

by and between , hereinafter called Owner, and ,

hereinafter called Occupant, whose last known address is

. For the consideration hereinafter stated, Owner

agrees to let Occupant use and occupy a space in the self-service storage

facility, known as , situated in the City of ,

County of , State of Georgia, and more particularly described

as follows: Building # , Space # , Size . Said space is to be

occupied and used for the purposes specified herein and subject to the

conditions set forth for a period of , beginning on the day of

, , and continuing month to month until terminated.

"Space," as used in this agreement, will be that part of the

self-service storage facility as described above. Occupant agrees to pay

Owner, as payment for the use of the space and improvements thereon, the

monthly sum of $ . Monthly installments are payable in advance on or

before the first of each month, in the amount of $ , and a like amount

for each month thereafter, until the termination of this agreement.

If any monthly installment is not paid by the seventh calendar day of the month due, or if any check given in payment is dishonored by the financial institution on which it is drawn, Occupant shall be deemed to be in default.

Occupant further agrees to pay the sum of one month's fees, which shall be used as a clean-up and maintenance fund, and is to be used, if required, for the repair of any damage done to the space and to clean up the space at the termination of the agreement. In the event that the space is left in a good state of repair, and in a broom-swept condition, then this amount shall be refunded to Occupant. However, it is agreed to between the parties that Owner may set off any claims it may have against Occupant from this fund.

The space named herein is to be used by Occupant solely for the purpose of storing any personal property belonging to Occupant. Occupant agrees not to store any explosives or any highly inflammable goods or any other goods in the space which would cause danger to the space. Occupant agrees that the property will not be used for any unlawful purposes and Occupant agrees not to commit waste, nor alter, nor affix signs on the space, and to keep the space in good condition during the term of this agreement.

OWNER HAS A LIEN ON ALL PERSONAL PROPERTY STORED IN OCCUPANT'S SPACE FOR RENT, LABOR, OR OTHER CHARGES, PRESENT OR FUTURE, IN RELATION TO THE PERSONAL PROPERTY, AND FOR ITS PRESERVATION OR EXPENSES REASONABLY INCURRED IN ITS SALE OR OTHER DISPOSITION PURSUANT TO THIS AGREEMENT. PERSONAL PROPERTY STORED IN OCCUPANT'S SPACE WILL BE SOLD OR OTHERWISE DISPOSED OF IF NO PAYMENT HAS BEEN RECEIVED FOR A CONTINUOUS THIRTY-DAY PERIOD AFTER DEFAULT. IN ADDITION, UPON OCCUPANT'S DEFAULT, OWNER MAY WITHOUT NOTICE DENY OCCUPANT ACCESS TO THE PERSONAL PROPERTY STORED IN OCCUPANT'S SPACE UNTIL SUCH TIME AS PAYMENT IS RECEIVED. IF ANY MONTHLY INSTALLMENT IS NOT MADE BY THE SEVENTH CALENDAR DAY OF THE MONTH DUE, OR IF ANY CHECK GIVEN IN PAYMENT IS DISHONORED BY THE FINANCIAL INSTITUTION ON WHICH IT IS DRAWN, OCCUPANT IS IN DEFAULT FROM DATE PAYMENT WAS DUE.

I hereby agree that all notices other than bills and invoices shall be given by hand delivery, verified mail, or e-mail at the following addresses:

(hand delivery)

(verified mail)

(e-mail).

and I further understand that I may designate to owner an agent to receive such notice by providing:

(hand delivery)

(verified mail)

(e-mail).

For purposes of Owner's lien: "personal property" means movable property, not affixed to land, and includes, but is not limited to, goods, wares, merchandise, motor vehicles, trailers, watercraft, household items, and furnishings; "last known address" means the street address or post office box address provided by Occupant in the latest rental agreement or the address provided by Occupant in a subsequent written notice of a change of address by hand delivery, verified mail, or e-mail.

Owner's lien is superior to any other lien or security interest, except those which are evidenced by a certificate of title or perfected and recorded prior to the date of this rental agreement in Georgia, in the name of Occupant, either in the county of Occupant's "last known address" or in the county where the self-service storage facility is located, except any tax lien as provided by law and except those liens or security interests of whom Owner has knowledge through Occupant's disclosure in this rental agreement or through other written notice. Occupant attests that the personal property in Occupant's space(s) is free and clear of all liens and secured interests except for . Owner's lien attaches as of the date the personal property is brought to the self-service storage facility.

Except as otherwise specifically provided in this rental agreement, the exclusive care, custody, and control of any and all personal property stored in the leased space shall remain vested in Occupant. Owner does not become a bailee of Occupant's personal property by the enforcement of Owner's lien.

If Occupant has been in default continuously for thirty (30) days, Owner may enforce its lien, provided Owner shall comply with the following procedure:

Occupant shall be notified of Owner's intent to enforce Owner's lien by written notice delivered in person, by verified mail, or by e-mail. Owner also shall notify other parties with superior liens or security interests as defined in this rental agreement. A notice given pursuant to this rental agreement shall be presumed sent when it is deposited with the United States Postal Service or the statutory overnight delivery service properly addressed with postage or delivery fees prepaid or sent by e-mail. If Owner sends notice of a pending sale of property to Occupant's last known e-mail address and does not receive a nonautomated response or a receipt of delivery to the e-mail address, Owner shall send notice of the sale to Occupant by verified mail to Occupant's last known address or to the last known address of the designated agent of the Occupant before proceeding with the sale.

Owner's notice to Occupant shall include an itemized statement of Owner's claim showing the sum due at the time of the notice and the date when the sum became due. Owner's notice shall notify Occupant of denial of access to the personal property and provide the name, street address, e-mail address, and telephone number of Owner or its designated agent, whom Occupant may contact to respond to this notice. Owner's notice shall demand payment within a specified time, not less than fourteen (14) days after delivery of the notice. It shall state that, unless the claim is paid, within the time stated in the notice, the personal property will be advertised for public sale to the highest bidder, and will be sold at a public sale to the highest bidder, at a specified time and place.

After the expiration of the time given in Owner's notice, Owner shall publish an advertisement of the public sale to the highest bidder, once a week, for two consecutive weeks, in the legal organ for the county where the self-service storage facility is located. The sale shall be deemed commercially reasonable if at least three (3) independent bidders attend the sale at the time and place advertised. "Independent bidder" means a bidder who is not related to and who has no controlling interest in, or common pecuniary interest with, Owner or any other bidder. The advertisement shall include: a brief and general description of the personal property, reasonably adequate to permit its identification; the address of the self-service storage facility, and the number, if any, of the space where the personal property is located, and the name of Occupant; and the time, place, and manner of the public sale. The public sale to the highest bidder shall take place not sooner than fifteen (15) days after the first publication. Regardless of whether a sale involves the property of more than one Occupant, a single advertisement may be used to advertise the disposal of property at the sale. A public sale includes offering the property on a publicly accessible website that regularly conducts online auctions of personal property. Such sale shall be considered incidental to the self-storage business and no license shall be required.

If no one purchases the property at the public sale and if Owner has complied with the foregoing procedures, Owner may otherwise dispose of the property and shall notify Occupant of the action taken. Any sale or disposition of the personal property shall be held at the self-service storage facility or at the nearest suitable place to where the personal property is held or stored.

Before any sale or other disposition of personal property pursuant to this agreement, Occupant may pay the amount necessary to satisfy the lien and the reasonable expenses incurred and thereby redeem the personal property and thereafter Owner shall have no liability to any person with respect to such personal property.

A Purchaser in good faith of the personal property sold to satisfy Owner's lien takes the property free of any rights of persons against whom the lien was valid, despite noncompliance by Owner with the requirements of this agreement.

In the event of a sale, Owner may satisfy his or her lien from the proceeds of the sale. Owner shall hold the balance of the proceeds, if any, for Occupant or any notified secured interest holder. If not claimed within two years of the date of sale, the balance of the proceeds shall be disposed of in accordance with Article 5 of Chapter 12 of Title 44, the "Disposition of Unclaimed Property Act." In no event shall Owner's liability exceed the proceeds of the sale.

If the rental agreement contains a limit on the value of property stored in Occupant's storage space, the limit shall be deemed to be the maximum value of the property stored in that space.

If the property upon which the lien is claimed is a motor vehicle, trailer, or watercraft and rent and other charges related to the property remain unpaid or unsatisfied for 60 days following the maturity of the obligation to pay rent, Owner may have the property towed in lieu of foreclosing on the lien. If a motor vehicle, trailer, or watercraft is towed as authorized in this section, Owner shall not be liable for the motor vehicle, trailer, or watercraft or any damages to the motor vehicle, trailer, or watercraft once the tower takes possession of the property.



§ 10-4-214. Compliance with Servicemembers Civil Relief Act; right of parties to create additional rights, duties, and obligations not impaired; rights under article additional

If the rental agreement is with a service member, the owner shall comply with all terms of the Servicemembers Civil Relief Act, 50 U.S.C. Section 501 et seq. Nothing in this article shall be construed as in any manner impairing or affecting the right of the parties to create additional rights, duties, and obligations in and by virtue of the rental agreement. The rights provided by this article shall be in addition to all other rights allowed by law to a creditor against his or her debtor.



§ 10-4-215. Rental agreements entered into before July 1, 2013, not affected

All rental agreements entered into before July 1, 2013, and not extended or renewed after that date and the rights and duties and interests flowing from them shall remain valid and may be enforced or terminated in accordance with their terms or as permitted by any other statute or law of this state.









Chapter 5 - Georgia Uniform Securities

Article 1 - General Provisions

§ 10-5-1. Short title

This chapter shall be known as and may be cited as the "Georgia Uniform Securities Act of 2008."



§ 10-5-2. Definitions

As used in this chapter, the term:

(1) "Agent" means an individual, other than a broker-dealer, who represents a broker-dealer in effecting or attempting to effect purchases or sales of securities or who represents an issuer in effecting or attempting to effect purchases or sales of the issuer's securities. A partner, officer, or director of a broker-dealer or issuer or an individual having a similar status or performing similar functions may be an agent if the individual performs the duties of an agent. This term does not include an individual excluded by rule adopted or order issued under this chapter.

(2) "Bank" means:

(A) A banking institution organized under the laws of the United States;

(B) A member bank of the Federal Reserve System;

(C) Any other banking institution, whether incorporated or not, doing business under the laws of a state or of the United States, a substantial portion of the business of which consists of receiving deposits or exercising fiduciary powers similar to those permitted to be exercised by national banks under the authority of the Comptroller of the Currency pursuant to Section 1 of P. L. 87-722, 12 U.S.C. Section 92a, and which is supervised and examined by a state or federal agency having supervision over banks and which is not operated for the purpose of evading this chapter; or

(D) A receiver, conservator, or other liquidating agent of any institution or firm included in subparagraph (A), (B), or (C) of this paragraph.

(3) "Broker-dealer" means a person engaged in the business of effecting transactions in securities for the account of others or for the person's own account. The term does not include:

(A) An agent;

(B) An issuer;

(C) A bank, trust company, credit union, or savings institution if its activities as a broker-dealer are limited to those specified in subsections 3(a)(4)(B)(i) through (vi) and (viii) through (x) of the Securities Exchange Act of 1934, 15 U.S.C. Section 78c(a)(4); subsection 3(a)(4)(B)(xi) of the Securities Exchange Act of 1934, 15 U.S.C. Section 78c(a)(4) if limited to unsolicited transactions; or subsections 3(a)(5)(B) and 3(a)(5)(C) of the Securities Exchange Act of 1934, 15 U.S.C. Section 78c(a)(5), or a bank that satisfies the conditions described in subsection 3(a)(4)(E) of the Securities Exchange Act of 1934, 15 U.S.C. Section 78c(a)(4);

(D) An international banking institution; or

(E) A person excluded by rule adopted or order issued under this chapter.

(4) "Central Registration Depository" means a computerized data base that contains information about most brokers, their representatives, and the firms they work for. It can be used to find out if brokers are properly licensed and if they have had previous disputes with regulators or received serious complaints from investors.

(5) "Credit union" means any credit union incorporated under the laws of this state, the United States, or any state or territory of the United States or the District of Columbia.

(6) "Commissioner" means the Secretary of State of Georgia.

(7) (A) "Depository institution" means:

(i) A bank; or

(ii) A savings institution, trust company, credit union, or similar institution that is organized or chartered under the laws of a state or of the United States, authorized to receive deposits, and supervised and examined by an official or agency of a state or the United States if its deposits or share accounts are insured to the maximum amount authorized by statute by the Federal Deposit Insurance Corporation or the National Credit Union Share Insurance Fund or a successor authorized by federal law.

(B) The term does not include:

(i) An insurance company or other organization primarily engaged in the business of insurance;

(ii) A Morris Plan bank; or

(iii) An industrial loan company that is not an "insured depository institution" as defined in subsection 3(c)(2) of the Federal Deposit Insurance Act, 12 U.S.C. Section 1813(c)(2), or any successor federal statute.

(8) "Federal covered investment adviser" means a person registered under the Investment Advisers Act of 1940, 15 U.S.C. Section 80b-1, et seq.

(9) "Federal covered security" means a security that is, or upon completion of a transaction will be, a covered security under Section 18(b) of the Securities Act of 1933, 15 U.S.C. Section 77r(b), or rules or regulations adopted pursuant to that provision.

(10) "Filing" means the receipt under this chapter of a record by the Commissioner or a designee of the Commissioner.

(11) "Fraud," "deceit," or "defraud" is not limited to common law deceit.

(12) "Guaranteed" means guaranteed as to payment of all principal and all interest.

(13) "Institutional investor" means any of the following, whether acting for itself or for others in a fiduciary capacity:

(A) A depository institution or international banking institution;

(B) An insurance company;

(C) A separate account of an insurance company;

(D) An investment company as defined in the Investment Company Act of 1940, 15 U.S.C. Section 80a-1, et seq.;

(E) A broker-dealer registered under the Securities Exchange Act of 1934, 15 U.S.C. Section 78a, et seq.;

(F) An employee pension, profit-sharing, or benefit plan if the plan has total assets in excess of $10 million or its investment decisions are made by a named fiduciary, as defined in the Employee Retirement Income Security Act of 1974, 29 U.S.C. Section 1001, et seq., that is a broker-dealer registered under the Securities Exchange Act of 1934, 15 U.S.C. Section 78a, et seq., an investment adviser registered or exempt from registration under the Investment Advisers Act of 1940, 15 U.S.C. Section 80b-1, et seq., an investment adviser registered under this chapter, a depository institution, or an insurance company;

(G) A plan established and maintained by a state, a political subdivision of a state, or an agency or instrumentality of a state or a political subdivision of a state for the benefit of its employees if the plan has total assets in excess of $10 million or its investment decisions are made by a duly designated public official or by a named fiduciary, as defined in the Employee Retirement Income Security Act of 1974, 29 U.S.C. Section 1001, et seq., that is a broker-dealer registered under the Securities Exchange Act of 1934, 15 U.S.C. Section 78a, et seq., an investment adviser registered or exempt from registration under the Investment Advisers Act of 1940, 15 U.S.C. Section 80b-1, et seq., an investment adviser registered under this chapter, a depository institution, or an insurance company;

(H) A trust if it has total assets in excess of $10 million, its trustee is a depository institution, and its participants are exclusively plans of the types identified in subparagraph (F) or (G) of this paragraph, regardless of the size of their assets, except a trust that includes as participants self-directed individual retirement accounts or similar self-directed plans;

(I) An organization that is not formed for the specific purpose of acquiring the securities offered, with total assets in excess of $10 million, including an organization described in subsection 501(c)(3) of the Internal Revenue Code, 26 U.S.C. Section 501(c)(3), a corporation, a Massachusetts trust or similar business trust, a limited liability company, or a partnership;

(J) A small business investment company licensed by the Small Business Administration under Section 301(c) of the Small Business Investment Act of 1958, 15 U.S.C. Section 681(c), with total assets in excess of $10 million;

(K) A private business development company as defined in Section 202(a)(22) of the Investment Advisers Act of 1940, 15 U.S.C. Section 80b-2(a)(22), with total assets in excess of $10 million;

(L) A federal covered investment adviser acting for its own account;

(M) A qualified institutional buyer as defined in Rule 144A(a)(1), other than Rule 144A(a)(1)(H),17 C.F.R. 230.144A, adopted under the Securities Act of 1933,15 U.S.C. Section 77a, et seq.;

(N) A major United States institutional investor as defined in Rule 15a-6(b)(4)(I), 17 C.F.R. 240.15a-6, adopted under the Securities Exchange Act of 1934, 15 U.S.C. Section 78a, et seq.;

(O) Any other person, other than an individual, of institutional character with total assets in excess of $10 million not organized for the specific purpose of evading this chapter; or

(P) Any other person specified by rule adopted or order issued under this chapter.

(14) "Insurance company" means a company organized as an insurance company whose primary business is writing insurance or reinsuring risks underwritten by insurance companies and which is subject to supervision by the insurance commissioner or a similar official or agency of a state.

(15) "Insured" means insured as to payment of all principal and all interest.

(16) "International banking institution" means an international financial institution of which the United States is a member and whose securities are exempt from registration under the Securities Act of 1933, 15 U.S.C. Section 77a, et seq.

(17) "Investment adviser" means a person that, for compensation, engages in the business of advising others, either directly or through publications or writings, as to the value of securities or the advisability of investing in, purchasing, or selling securities or that, for compensation and as a part of a regular business, issues or promulgates analysis or reports concerning securities. The term includes a financial planner or other person that, as an integral component of other financially related services, provides investment advice to others for compensation as part of a business or that holds itself out as providing investment advice to others for compensation. The term does not include:

(A) An investment adviser representative;

(B) A lawyer, accountant, engineer, or teacher whose performance of investment advice is solely incidental to the practice of the person's profession;

(C) A broker-dealer or its agents whose performance of investment advice is solely incidental to the conduct of business as a broker-dealer and that does not receive special compensation for the investment advice;

(D) A publisher of a bona fide newspaper, news magazine, or business or financial publication of general and regular circulation;

(E) A federal covered investment adviser;

(F) A bank or savings institution;

(G) A credit union;

(H) Any other person that is excluded by the Investment Advisers Act of 1940, 15 U.S.C. Section 80b-1, et seq., from the definition of investment adviser; or

(I) Any other person excluded by rule adopted or order issued under this chapter.

(18) "Investment Adviser Registration Depository" means an electronic filing system that facilitates investment adviser registration, regulatory review, and the public disclosure information of investment adviser firms.

(19) "Investment adviser representative" means an individual employed by or associated with an investment adviser or federal covered investment adviser who makes any recommendations or otherwise gives investment advice regarding securities, manages accounts or portfolios of clients, determines which recommendation or advice regarding securities should be given, provides investment advice or holds herself or himself out as providing investment advice, receives compensation to solicit, offer, or negotiate for the sale of or for selling investment advice, or supervises employees who perform any of the foregoing. The term does not include an individual who:

(A) Performs only clerical or ministerial acts;

(B) Is an agent whose performance of investment advice is solely incidental to the individual acting as an agent and who does not receive special compensation for investment advisory services;

(C) Is employed by or associated with a federal covered investment adviser, unless the individual has a place of business in this state as that term is defined by rule adopted under Section 203A of the Investment Advisers Act of 1940, 15 U.S.C. Section 80b-3a, and is:

(i) An investment adviser representative as that term is defined by rule adopted under Section 203A of the Investment Advisers Act of 1940, 15 U.S.C. Section 80b-3a; or

(ii) Not a supervised person as that term is defined in Section 202(a)(25) of the Investment Advisers Act of 1940, 15 U.S.C. Section 80b-2(a)(25); or

(D) Is excluded by rule adopted or order issued under this chapter.

(20) "Issuer" means a person that issues or proposes to issue a security, subject to the following:

(A) The issuer of a voting trust certificate, collateral trust certificate, certificate of deposit for a security, or share in an investment company without a board of directors or individuals performing similar functions is the person performing the acts and assuming the duties of depositor or manager pursuant to the trust or other agreement or instrument under which the security is issued;

(B) The issuer of an equipment trust certificate or similar security serving the same purpose is the person by which the property is or will be used or to which the property or equipment is or will be leased or conditionally sold or that is otherwise contractually responsible for assuring payment of the certificate; or

(C) The issuer of a fractional undivided interest in an oil, gas, or other mineral lease or in payments out of production under a lease, right, or royalty is the owner of an interest in the lease or in payments out of production under a lease, right, or royalty, whether whole or fractional, that creates fractional interests for the purpose of sale.

(21) "Nonissuer transaction" or "nonissuer distribution" means a transaction or distribution not directly or indirectly for the benefit of the issuer.

(22) "Offer to purchase" includes an attempt or offer to obtain or solicitation of an offer to sell a security or interest in a security for value. The term does not include a tender offer that is subject to Section 14(d) of the Securities Exchange Act of 1934, 15 U.S.C. Section 78n(d).

(23) "Person" means an individual; corporation; business trust; estate; trust; partnership; limited liability company; association; joint venture; government; governmental subdivision, agency, or instrumentality; public corporation; or any other legal or commercial entity.

(24) "Place of business" of a broker-dealer, an investment adviser, or a federal covered investment adviser means:

(A) An office at which the broker-dealer, investment adviser, or federal covered investment adviser regularly provides brokerage or investment advice or solicits, meets with, or otherwise communicates with customers or clients; or

(B) Any other location that is held out to the general public as a location at which the broker-dealer, investment adviser, or federal covered investment adviser provides brokerage or investment advice or solicits, meets with, or otherwise communicates with customers or clients.

(25) "Predecessor Act" means Chapter 5 of this title, the "Georgia Securities Act of 1973", as it existed immediately prior to July 1, 2009.

(26) "Price amendment" means the amendment to a registration statement filed under the Securities Act of 1933, 15 U.S.C. Section 77a, et seq., or, if an amendment is not filed, the prospectus or prospectus supplement filed under the Securities Act of 1933, 15 U.S.C. Section 77a, et seq., that includes a statement of the offering price, underwriting and selling discounts or commissions, amount of proceeds, conversion rates, call prices, and other matters dependent upon the offering price.

(27) "Principal place of business" of a broker-dealer or an investment adviser means the executive office of the broker-dealer or investment adviser from which the officers, partners, or managers of the broker-dealer or investment adviser direct, control, and coordinate the activities of the broker-dealer or investment adviser.

(28) "Record," except in the phrases "of record," "official record," and "public record," means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(29) "Sale" includes every contract of sale, contract to sell, or disposition of a security or interest in a security for value. Offer to sell includes every attempt or offer to dispose of or solicitation of an offer to purchase a security or interest in a security for value. Both terms include:

(A) A security given or delivered with or as a bonus on account of a purchase of securities or any other thing constituting part of the subject of the purchase and having been offered and sold for value;

(B) A gift of assessable stock involving an offer and sale; and

(C) A sale or offer of a warrant or right to purchase or subscribe to another security of the same or another issuer and a sale or offer of a security that gives the holder a present or future right or privilege to convert the security into another security of the same or another issuer, including an offer of the other security.

(30) "Securities and Exchange Commission" means the United States Securities and Exchange Commission.

(31) "Security" means a note; stock; treasury stock; security future; bond; debenture; evidence of indebtedness; certificate of interest or participation in a profit-sharing agreement; collateral trust certificate; preorganization certificate or subscription; transferable share; investment contract; voting trust certificate; certificate of deposit for a security; fractional undivided interest in oil, gas, or other mineral rights; put, call, straddle, option, or privilege on a security, certificate of deposit, or group or index of securities, including an interest therein or based on the value thereof; put, call, straddle, option, or privilege entered into on a national securities exchange relating to foreign currency; or, in general, an interest or instrument commonly known as a "security"; or a certificate of interest or participation in, temporary or interim certificate for, receipt for, guarantee of, or warrant or right to subscribe to or purchase any of the foregoing. The term:

(A) Includes both a certificated and an uncertificated security;

(B) Does not include an insurance or endowment policy or annuity contract under which an insurance company promises to pay a fixed or variable sum of money either in a lump sum or periodically for life or other specified period;

(C) Does not include an interest in a contributory or noncontributory pension or welfare plan subject to the Employee Retirement Income Security Act of 1974, 29 U.S.C. Section 1001, et seq.;

(D) Includes as an investment contract an investment in a common enterprise with the expectation of profits to be derived primarily from the efforts of a person other than the investor where common enterprise means an enterprise in which the fortunes of the investor are interwoven with those of either the person offering the investment, a third party, or other investors; and

(E) Includes as an investment contract, among other contracts, an interest in a limited partnership or a limited liability company and an investment in a viatical settlement or similar agreement.

(32) "Self-regulatory organization" means a national securities exchange registered under the Securities Exchange Act of 1934, 15 U.S.C. Section 78a, et seq., a national securities association of broker-dealers registered under the Securities Exchange Act of 1934, 15 U.S.C. Section 78a, et seq., a clearing agency registered under the Securities Exchange Act of 1934, 15 U.S.C. Section 78a, et seq., or the Municipal Securities Rulemaking Board established under the Securities Exchange Act of 1934, 15 U.S.C. Section 78a, et seq.

(33) "Sign" means, with present intent to authenticate or adopt a record:

(A) To execute or adopt a tangible symbol; or

(B) To attach or logically associate with the record an electronic symbol, sound, or process.

(34) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.



§ 10-5-3. Citations to United States Code

Any citation in this chapter to a section of the United States Code includes those statutes and the rules and regulations adopted under those statutes as in effect on July 1, 2009, or as later amended.



§ 10-5-4. Reference to agency or department of United States

A reference in this chapter to an agency or department of the United States is also a reference to a successor agency or department.



§ 10-5-5. Electronic records and signatures

This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001, et seq., but does not modify, limit, or supersede Section 101(c) of that act, 15 U.S.C. Section 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of that act, 15 U.S.C. Section 7003(b). This chapter authorizes the filing of records and signatures, when specified by provisions of this chapter or by a rule adopted or order issued under this chapter, in a manner consistent with Section 104(a) of that act, 15 U.S.C. Section 7004(a).






Article 2 - Exemptions

§ 10-5-10. Exemptions from registration of securities

The following securities are exempt from the requirements of Article 3 of this chapter and Code Section 10-5-53:

(1) A security, including a revenue obligation or a separate security as defined in Rule 131, 17 C.F.R. 230.131, adopted under the Securities Act of 1933, 15 U.S.C. Section 77a, et seq., issued, insured, or guaranteed by the United States; by a state; by a political subdivision of a state; by a public authority, agency, or instrumentality of one or more states; by a political subdivision of one or more states; or by a person controlled or supervised by and acting as an instrumentality of the United States under authority granted by the Congress or a certificate of deposit for any of the foregoing;

(2) A security issued, insured, or guaranteed by a foreign government with which the United States maintains diplomatic relations, or any of its political subdivisions, if the security is recognized as a valid obligation by the issuer, insurer, or guarantor;

(3) A security issued by and representing or that will represent an interest in or a direct obligation of or be guaranteed by:

(A) An international banking institution;

(B) A banking institution organized under the laws of the United States; a member bank of the Federal Reserve System; or a depository institution a substantial portion of the business of which consists or will consist of receiving deposits or share accounts that are insured to the maximum amount authorized by statute by the Federal Deposit Insurance Corporation or the National Credit Union Share Insurance Fund or a successor authorized by federal law or exercising fiduciary powers that are similar to those permitted for national banks under the authority of the Comptroller of Currency pursuant to Section 1 of P. L. 87-722, 12 U.S.C. Section 92a; or

(C) Any other depository institution, unless by rule or order the Commissioner proceeds under Code Section 10-5-13;

(4) A security issued by and representing an interest in, or a debt of, or insured or guaranteed by, an insurance company authorized to do business in this state;

(5) A security issued or guaranteed by a railroad, other common carrier, public utility, or public utility holding company that is:

(A) Regulated in respect to its rates and charges by the United States or a state;

(B) Regulated in respect to the issuance or guarantee of the security by the United States, a state, Canada, or a Canadian province or territory; or

(C) A public utility holding company registered under the Public Utility Holding Company Act of 1935 or a subsidiary of such a registered holding company within the meaning of that act;

(6) A federal covered security specified in Section 18(b)(1) of the Securities Act of 1933, 15 U.S.C. Section 77r(b)(1), or by rule adopted under that provision or a security listed or approved for listing on another securities market specified by rule under this chapter; a put or a call option contract; a warrant; a subscription right on or with respect to such securities; or an option or similar derivative security on a security or an index of securities or foreign currencies issued by a clearing agency registered under the Securities Exchange Act of 1934, 15 U.S.C. Section 77a, et seq., and listed or designated for trading on a national securities exchange, a facility of a national securities exchange, or a facility of a national securities association registered under the Securities Exchange Act of 1934, 15 U.S.C. Section 77a, et seq., or an offer or sale of the underlying security in connection with the offer, sale, or exercise of an option or other security that was exempt when the option or other security was written or issued; or an option or a derivative security designated by the Securities and Exchange Commission under Section 9(b) of the Securities Exchange Act of 1934, 15 U.S.C. Section 78i(b);

(7) A security issued by a person organized and operated exclusively for religious, educational, benevolent, fraternal, charitable, social, athletic, or reformatory purposes or as a chamber of commerce and not for pecuniary profit, no part of the net earnings of which inures to the benefit of a private stockholder or other person; or a security of a company that is excluded from the definition of an investment company under Section 3(c)(10)(B) of the Investment Company Act of 1940, 15 U.S.C. Section 80b-3(c)(10)(B); except that with respect to the offer or sale of a note, bond, debenture, or other evidence of indebtedness issued by such a person, a rule may be adopted under this chapter limiting the availability of this exemption by classifying securities, persons, and transactions, imposing different requirements for different classes, specifying with respect to Section 3(c)(10)(B) of the Investment Company Act of 1940, 15 U.S.C. Section 80b-3(c)(10)(B), the scope of the exemption and the grounds for denial or suspension, and requiring an issuer:

(A) To file a notice specifying the material terms of the proposed offer or sale and copies of any proposed sales and advertising literature to be used and provide that the exemption becomes effective if the Commissioner does not disallow the exemption within the period established by the rule;

(B) To file a request for exemption authorization for which a rule under this chapter may specify the scope of the exemption, the requirement of an offering statement, the filing of sales and advertising literature, the filing of consent to service of process complying with Code Section 10-5-80, and grounds for denial or suspension of the exemption; or

(C) To register under Code Section 10-5-23;

(8) A member's or owner's interest in, retention certificate, or like security given in lieu of a cash patronage dividend issued by, a cooperative organized and operated as a nonprofit membership cooperative under the cooperative laws of a state, but not a member's or owner's interest, retention certificate, or like security sold to persons other than bona fide members of the cooperative; and

(9) An equipment trust certificate with respect to equipment leased or conditionally sold to a person if any security issued by the person would be exempt under this Code section or would be a federal covered security under Section 18(b)(1) of the Securities Act of 1933, 15 U.S.C. Section 77r(b)(1).



§ 10-5-11. Exempt transactions

The following transactions are exempt from the requirements of Article 3 of this chapter and Code Section 10-5-53:

(1) An isolated nonissuer transaction, whether effected by or through a broker-dealer or not;

(2) A nonissuer transaction by or through a broker-dealer registered, or exempt from registration under this chapter, and a resale transaction by a sponsor of a unit investment trust registered under the Investment Company Act of 1940, 15 U.S.C. Section 80a-1, et seq., in a security of a class that has been outstanding in the hands of the public for at least 90 days, if, at the date of the transaction:

(A) The issuer of the security is engaged in business, the issuer is not in the organizational stage or in bankruptcy or receivership, and the issuer is not a blank check, blind pool, or shell company that has no specific business plan or purpose or has indicated that its primary business plan is to engage in a merger or combination of the business with, or an acquisition of, an unidentified person;

(B) The security is sold at a price reasonably related to its current market price;

(C) The security does not constitute the whole or part of an unsold allotment to or a subscription or participation by the broker-dealer as an underwriter of the security or a redistribution;

(D) A nationally recognized securities manual or its electronic equivalent designated by rule adopted or order issued under this chapter or a record filed with the Securities and Exchange Commission that is publicly available contains:

(i) A description of the business and operations of the issuer;

(ii) The names of the issuer's executive officers and the names of the issuer's directors, if any;

(iii) An audited balance sheet of the issuer as of a date within 18 months before the date of the transaction or, in the case of a reorganization or merger when the parties to the reorganization or merger each had an audited balance sheet, a pro forma balance sheet for the combined organization; and

(iv) An audited income statement for each of the issuer's two immediately previous fiscal years or for the period of existence of the issuer, whichever is shorter, or, in the case of a reorganization or merger when each party to the reorganization or merger had an audited income statement, a pro forma income statement; and

(E) The issuer of the security has a class of equity securities listed on a national securities exchange registered under the Securities Exchange Act of 1934, 15 U.S.C. Section 78a, et seq., or designated for trading on the National Association of Securities Dealers Automated Quotation System, unless the issuer of the security is a unit investment trust registered under the Investment Company Act of 1940, 15 U.S.C. Section 80a-1, et seq.; or the issuer of the security, including its predecessors, has been engaged in continuous business for at least three years; or the issuer of the security has total assets of at least $2 million based on an audited balance sheet as of a date within 18 months before the date of the transaction or, in the case of a reorganization or merger when the parties to the reorganization or merger each had an audited balance sheet, a pro forma balance sheet for the combined organization;

(3) A nonissuer transaction by or through a broker-dealer registered or exempt from registration under this chapter in a security of a foreign issuer that is a margin security defined in regulations or rules adopted by the Board of Governors of the Federal Reserve System;

(4) A nonissuer transaction by or through a broker-dealer registered or exempt from registration under this chapter in an outstanding security if the guarantor of the security files reports with the Securities and Exchange Commission under the reporting requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, 15 U.S.C. Section 78m or 78o(d);

(5) A nonissuer transaction by or through a broker-dealer registered or exempt from registration under this chapter in a security that:

(A) Is rated at the time of the transaction by a nationally recognized statistical rating organization in one of its four highest rating categories; or

(B) Has a fixed maturity or a fixed interest or dividend if:

(i) A default has not occurred during the current fiscal year or within the three previous fiscal years or during the existence of the issuer and any predecessor, if less than three fiscal years, in the payment of principal, interest, or dividends on the security; and

(ii) The issuer is engaged in business, is not in the organizational stage or in bankruptcy or receivership, and is not and has not been within the previous 12 months a blank check, blind pool, or shell company that has no specific business plan or purpose or has indicated that its primary business plan is to engage in a merger or combination of the business with or an acquisition of an unidentified person;

(6) A nonissuer transaction by or through a broker-dealer registered or exempt from registration under this chapter effecting an unsolicited order or offer to purchase;

(7) A nonissuer transaction executed by a bona fide pledgee without the purpose of evading this chapter;

(8) A nonissuer transaction by a federal covered investment adviser with investments under management in excess of $100 million acting in the exercise of discretionary authority in a signed record for the account of others;

(9) A transaction in a security, whether or not the security or transaction is otherwise exempt, in exchange for one or more bona fide outstanding securities, claims, or property interests, or partly in such exchange and partly for cash, if the terms and conditions of the issuance and exchange or the delivery and exchange and the fairness of the terms and conditions have been approved by the Commissioner after a hearing;

(10) A transaction between the issuer or other person on whose behalf the offering is made and an underwriter or among underwriters;

(11) A transaction in a note, bond, debenture, or other evidence of indebtedness secured by a mortgage or other security agreement if:

(A) The note, bond, debenture, or other evidence of indebtedness is offered and sold with the mortgage or other security agreement as a unit;

(B) A general solicitation or general advertisement of the transaction is not made; and

(C) A commission or other remuneration is not paid or given, directly or indirectly, to a person not registered under this chapter as a broker-dealer or as an agent;

(12) A transaction by an executor, commissioner of an estate, sheriff, marshal, receiver, trustee in bankruptcy, guardian, or conservator;

(13) A sale or offer to sell to:

(A) An institutional investor;

(B) A federal covered investment adviser; or

(C) Any other person exempted by rule adopted or order issued under this chapter;

(14) A sale or an offer to sell securities of an issuer if part of a single issue in which:

(A) Not more than 15 purchasers are present in this state during any 12 consecutive months, other than those designated in paragraph (13) of this Code section;

(B) A general solicitation or general advertising is not made in connection with the offer to sell or sale of the securities;

(C) A commission or other remuneration is not paid or given, directly or indirectly, to any person for soliciting a prospective purchaser in this state; and

(D) The issuer reasonably believes that all the purchasers in this state, other than those designated in paragraph (13) of this Code section, are purchasing for investment;

(15) A transaction under an offer to existing security holders of the issuer, including persons that at the date of the transaction are holders of convertible securities, options, or warrants if a commission or other remuneration, other than a standby commission, is not paid or given, directly or indirectly, for soliciting a security holder in this state;

(16) An offer to sell, but not a sale, of a security not exempt from registration under the Securities Act of 1933, 15 U.S.C. Section 77a, et seq., if:

(A) A registration or offering statement or similar record as required under the Securities Act of 1933, 15 U.S.C. Section 77a, et seq., has been filed but is not effective, or the offer is made in compliance with Rule 165, 17 C.F.R. 230.165, adopted under the Securities Act of 1933, 15 U.S.C. Section 77a, et seq.; and

(B) A stop order of which the offeror is aware has not been issued against the offeror by the Commissioner or the Securities and Exchange Commission, and an audit, inspection, or proceeding that is public and that may culminate in a stop order is not known by the offeror to be pending;

(17) An offer to sell, but not a sale, of a security exempt from registration under the Securities Act of 1933, 15 U.S.C. Section 77a, et seq., if:

(A) A registration statement has been filed under this chapter but is not effective;

(B) A solicitation of interest is provided in a record to offerees in compliance with a rule adopted by the Commissioner under this chapter; and

(C) A stop order of which the offeror is aware has not been issued by the Commissioner under this chapter, and an audit, inspection, or proceeding that may culminate in a stop order is not known by the offeror to be pending;

(18) A transaction involving the distribution of the securities of an issuer to the security holders of another person in connection with a merger, consolidation, exchange of securities, sale of assets, or other reorganization to which the issuer, or its parent or subsidiary, and the other person, or its parent or subsidiary, are parties;

(19) A rescission offer, sale, or purchase under Code Section 10-5-59;

(20) An offer or sale of a security to a person not a resident of this state and not present in this state if the offer or sale does not constitute a violation of the laws of the state or foreign jurisdiction in which the offeree or purchaser is present and is not part of an unlawful plan or scheme to evade this chapter;

(21) Employees' stock purchase, savings, option, profit-sharing, pension, or similar employees' benefit plan, including any securities, plan interests, and guarantees issued under a compensatory benefit plan or compensation contract, contained in a record, and established by the issuer, its parents, its majority-owned subsidiaries, or the majority-owned subsidiaries of the issuer's parent for the participation of their employees including offers or sales of such securities to:

(A) Directors; general partners; trustees, if the issuer is a business trust; officers; consultants; and advisers;

(B) Family members who acquire such securities from those persons through gifts or domestic relations orders;

(C) Former employees, directors, general partners, trustees, officers, consultants, and advisers if those individuals were employed by or providing services to the issuer when the securities were offered; and

(D) Insurance agents who are exclusive insurance agents of the issuer or the issuer's subsidiaries or parents or who derive more than 50 percent of their annual income from those organizations;

(22) A transaction involving:

(A) A stock dividend or equivalent equity distribution, whether the corporation or other business organization distributing the dividend or equivalent equity distribution is the issuer or not, if nothing of value is given by stockholders or other equity holders for the dividend or equivalent equity distribution other than the surrender of a right to a cash or property dividend if each stockholder or other equity holder may elect to take the dividend or equivalent equity distribution in cash, property, or stock;

(B) An act incident to a judicially approved reorganization in which a security is issued in exchange for one or more outstanding securities, claims, or property interests or partly in such exchange and partly for cash; or

(C) The solicitation of tenders of securities by an offeror in a tender offer in compliance with Rule 162, 17 C.F.R. 230.162, adopted under the Securities Act of 1933, 15 U.S.C. Section 77a, et seq.; and

(23) A nonissuer transaction in an outstanding security by or through a broker-dealer registered or exempt from registration under this chapter if the issuer is a reporting issuer in a foreign jurisdiction designated by this paragraph or by rule adopted or order issued under this chapter; has been subject to continuous reporting requirements in the foreign jurisdiction for not less than 180 days before the transaction; and the security is listed on the foreign jurisdiction's securities exchange that has been designated by this paragraph or by rule adopted or order issued under this chapter or is a security of the same issuer that is of senior or substantially equal rank to the listed security or is a warrant or right to purchase or subscribe to any of the foregoing. For purposes of this paragraph, Canada, together with its provinces and territories, is a designated foreign jurisdiction and The Toronto Stock Exchange, Inc., is a designated securities exchange. After an administrative hearing in compliance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," the Commissioner, by rule adopted or order issued under this chapter, may revoke the designation of a securities exchange under this paragraph, if the Commissioner finds that revocation is necessary or appropriate in the public interest and for the protection of investors.



§ 10-5-12. Exemption of securities, transactions, or offers by adoption of rule or issuance of order

A rule adopted or order issued under this chapter may exempt a security, transaction, or offer; a rule adopted under this chapter may exempt a class of securities, transactions, or offers from any or all of the requirements of Article 3 of this chapter and Code Section 10-5-53; and an order issued under this chapter may waive, in whole or in part, any or all of the conditions for an exemption or offer under Code Sections 10-5-10 and 10-5-11.



§ 10-5-13. Denial, suspension, or revocation of exemption

(a) Except with respect to a federal covered security or a transaction involving a federal covered security, an order issued under this chapter may deny, suspend application of, condition, limit, or revoke an exemption created under subparagraph (C) of paragraph (3) or paragraph (7) or (8) of Code Section 10-5-10 or under Code Section 10-5-11 or an exemption or waiver created under Code Section 10-5-12 with respect to a specific security, transaction, or offer. An order issued under this Code section may be issued only pursuant to the procedures in subsection (d) of Code Section 10-5-25 or 10-5-73 and only prospectively.

(b) A person does not violate Code Section 10-5-20, 10-5-22 through 10-5-25, 10-5-53, or 10-5-59 by an offer to sell, offer to purchase, sale, or purchase effected after the entry of an order issued under this Code section if the person did not know, and in the exercise of reasonable care could not have known, of the order.






Article 3 - Registration of Securities

§ 10-5-20. Restrictions on sales of securities

It is unlawful for a person to offer or sell a security in this state unless:

(1) The security is a federal covered security;

(2) The security, transaction, or offer is exempted from registration under Code Sections 10-5-10 through 10-5-12; or

(3) The security is registered under this chapter.



§ 10-5-21. Filing of records

(a) With respect to a federal covered security, as defined in Section 18(b)(2) of the Securities Act of 1933, 15 U.S.C. Section 77r(b)(2), that is not otherwise exempt under Code Sections 10-5-10 through 10-5-12, a rule adopted or order issued under this chapter may require the filing of any or all of the following records:

(1) Before the initial offer of a federal covered security in this state, all records that are part of a federal registration statement filed with the Securities and Exchange Commission under the Securities Act of 1933, 15 U.S.C. Section 77a, et seq., and a consent to service of process complying with Code Section 10-5-80 signed by the issuer and the payment of a fee of $250.00;

(2) After the initial offer of the federal covered security in this state, all records that are part of an amendment to a federal registration statement filed with the Securities and Exchange Commission under the Securities Act of 1933, 15 U.S.C. Section 77a, et seq.; and

(3) To the extent necessary or appropriate to compute fees, a report of the value of the federal covered securities sold or offered to persons present in this state, if the sales data are not included in records filed with the Securities and Exchange Commission and payment of a fee of $250.00.

(b) A notice filing under subsection (a) of this Code section is effective for one year commencing on the later of the notice filing or the effectiveness of the offering filed with the Securities and Exchange Commission. On or before expiration, the issuer may renew a notice filing by filing a copy of those records filed by the issuer with the Securities and Exchange Commission that are required by rule adopted or order issued under this chapter to be filed and by paying a renewal fee of $100.00. A previously filed consent to service of process complying with Code Section 10-5-80 may be incorporated by reference in a renewal. A renewed notice filing becomes effective upon the expiration of the filing being renewed.

(c) With respect to a security that is a federal covered security under Section 18(b)(4)(D) of the Securities Act of 1933, 15 U.S.C. Section 77r(b)(4)(D), a rule adopted under this chapter may require a notice filing by or on behalf of an issuer to include a copy of Form D, including the Appendix, as promulgated by the Securities and Exchange Commission, and a consent to service of process complying with Code Section 10-5-80 signed by the issuer not later than 15 days after the first sale of the federal covered security in this state and the payment of a fee of $250.00.

(d) Except with respect to a federal security under Section 181(b)(1) of the Securities Act of 1933, 15 U.S.C. Section 77r(b)(1), if the Commissioner finds that there is a failure to comply with a notice or fee requirement of this Code section, the Commissioner may issue a stop order suspending the offer and sale of a federal covered security in this state. If the deficiency is corrected, the stop order is void as of the time of its issuance and no penalty may be imposed by the Commissioner.



§ 10-5-22. Registration by coordination; additional records; effective date of federal registration statement

(a) A security for which a registration statement has been filed under the Securities Act of 1933, 15 U.S.C. Section 77a, et seq., in connection with the same offering may be registered by coordination under this Code section.

(b) A registration statement and accompanying records under this Code section must contain or be accompanied by the following records in addition to the information specified in Code Section 10-5-24 and a consent to service of process complying with Code Section 10-5-80:

(1) A copy of the latest form of prospectus filed under the Securities Act of 1933, 15 U.S.C. Section 77a, et seq.;

(2) A copy of the articles of incorporation and bylaws or their substantial equivalents currently in effect; a copy of any agreement with or among underwriters; a copy of any indenture or other instrument governing the issuance of the security to be registered; and a specimen, copy, or description of the security that is required by rule adopted or order issued under this chapter;

(3) Copies of any other information or any other records filed by the issuer under the Securities Act of 1933, 15 U.S.C. Section 77a, et seq., requested by the Commissioner; and

(4) An undertaking to forward each amendment to the federal prospectus, other than an amendment that delays the effective date of the registration statement, promptly after it is filed with the Securities and Exchange Commission.

(c) A registration statement under this Code section becomes effective simultaneously with or subsequent to the federal registration statement when all the following conditions are satisfied:

(1) A stop order issued under subsection (d) of this Code section or Code Section 10-5-25 or issued by the Securities and Exchange Commission is not in effect and a proceeding is not pending against the issuer under Code Section 10-5-41; and

(2) The registration statement has been on file for at least 20 days or a shorter period provided by rule adopted or order issued under this chapter.

(d) The registrant shall promptly notify the Commissioner in a record of the date when the federal registration statement becomes effective and the content of any price amendment and shall promptly file a record containing the price amendment. If the notice is not timely received, the Commissioner may issue a stop order, without prior notice or hearing, retroactively denying effectiveness to the registration statement or suspending its effectiveness until compliance with this Code section. The Commissioner shall promptly notify the registrant of an order by telephone or electronic means and promptly confirm this notice by a record. If the registrant subsequently complies with the notice requirements of this Code section, the stop order is void as of the date of its issuance.

(e) If the federal registration statement becomes effective before each of the conditions in this Code section is satisfied or is waived by the Commissioner, the registration statement is automatically effective under this chapter when all the conditions are satisfied or waived. If the registrant notifies the Commissioner of the date when the federal registration statement is expected to become effective, the Commissioner shall promptly notify the registrant by telephone or electronic means and promptly confirm this notice by a record, indicating whether all the conditions are satisfied or waived and whether the Commissioner intends the institution of a proceeding under Code Section 10-5-25. The notice by the Commissioner does not preclude the institution of such a proceeding.



§ 10-5-23. Registration by qualification; additional information and records required; effective date

(a) A security may be registered by qualification under this Code section.

(b) A registration statement under this Code section must contain the information or records specified in Code Section 10-5-24, a consent to service of process complying with Code Section 10-5-80, and, if required by rule adopted under this chapter, the following information or records:

(1) With respect to the issuer and any significant subsidiary, its name, address, and form of organization; the state or foreign jurisdiction and date of its organization; the general character and location of its business; a description of its physical properties and equipment; and a statement of the general competitive conditions in the industry or business in which it is or will be engaged;

(2) With respect to each director and officer of the issuer and other person having a similar status or performing similar functions, the person's name, address, and principal occupation for the previous five years; the amount of securities of the issuer held by the person as of the thirtieth day before the filing of the registration statement; the amount of the securities covered by the registration statement to which the person has indicated an intention to subscribe; and a description of any material interest of the person in any material transaction with the issuer or a significant subsidiary effected within the previous three years or proposed to be effected;

(3) With respect to persons covered by paragraph (2) of this subsection, the aggregate sum of the remuneration paid to those persons during the previous 12 months and estimated to be paid during the next 12 months, directly or indirectly, by the issuer and all predecessors, parents, subsidiaries, and affiliates of the issuer;

(4) With respect to a person owning of record or owning beneficially, if known, 10 percent or more of the outstanding shares of any class of equity security of the issuer, the information specified in paragraph (2) of this subsection other than the person's occupation;

(5) With respect to a promoter, if the issuer was organized within the previous three years, the information or records specified in paragraph (2) of this subsection, any amount paid to the promoter within that period or intended to be paid to the promoter and the consideration for the payment;

(6) With respect to a person on whose behalf any part of the offering is to be made in a nonissuer distribution, the person's name and address; the amount of securities of the issuer held by the person as of the date of the filing of the registration statement; a description of any material interest of the person in any material transaction with the issuer or any significant subsidiary effected within the previous three years or proposed to be effected; and a statement of the reasons for making the offering;

(7) The capitalization and long term debt, on both a current and pro forma basis, of the issuer and any significant subsidiary, including a description of each security outstanding or being registered or otherwise offered, and a statement of the amount and kind of consideration, whether in the form of cash, physical assets, services, patents, good will, or anything else of value, for which the issuer or any subsidiary has issued its securities within the previous two years or is obligated to issue its securities;

(8) The kind and amount of securities to be offered; the proposed offering price or the method by which it is to be computed; any variation at which a proportion of the offering is to be made to a person or class of persons other than the underwriters, with a specification of the person or class; the basis on which the offering is to be made if otherwise than for cash; the estimated aggregate underwriting and selling discounts or commissions and finders' fees, including separately cash, securities, contracts, or anything else of value to accrue to the underwriters or finders in connection with the offering or, if the selling discounts or commissions are variable, the basis of determining them and their maximum and minimum amounts; the estimated amounts of other selling expenses, including legal, engineering, and accounting charges; the name and address of each underwriter and each recipient of a finder's fee; a copy of any underwriting or selling group agreement under which the distribution is to be made or the proposed form of any such agreement whose terms have not yet been determined; and a description of the plan of distribution of any securities that are to be offered otherwise than through an underwriter;

(9) The estimated monetary proceeds to be received by the issuer from the offering; the purposes for which the proceeds are to be used by the issuer; the estimated amount to be used for each purpose; the order or priority in which the proceeds will be used for the purposes stated; the amounts of any funds to be raised from other sources to achieve the purposes stated; the sources of the funds; and, if a part of the proceeds is to be used to acquire property, including good will, otherwise than in the ordinary course of business, the names and addresses of the vendors, the purchase price, the names of any persons that have received commissions in connection with the acquisition, and the amounts of the commissions and other expenses in connection with the acquisition, including the cost of borrowing money to finance the acquisition;

(10) A description of any stock options or other security options outstanding or to be created in connection with the offering and the amount of those options held or to be held by each person required to be named in paragraph (2), (4), (5), (6), or (8) of this subsection and by any person that holds or will hold 10 percent or more in the aggregate of those options;

(11) The dates of, parties to, and general effect concisely stated of each managerial or other material contract made or to be made otherwise than in the ordinary course of business to be performed in whole or in part at or after the filing of the registration statement or that was made within the previous two years and a copy of the contract;

(12) A description of any pending litigation, action, or proceeding to which the issuer is a party and that materially affects its business or assets and any litigation, action, or proceeding known to be contemplated by governmental authorities;

(13) A copy of any prospectus, pamphlet, circular, form letter, advertisement, or other sales literature intended as of the effective date to be used in connection with the offering and any solicitation of interest used in compliance with subparagraph (B) of paragraph (17) of Code Section 10-5-11;

(14) A specimen or copy of the security being registered, unless the security is uncertificated; a copy of the issuer's articles of incorporation and bylaws or their substantial equivalents, in effect; and a copy of any indenture or other instrument covering the security to be registered;

(15) A signed or conformed copy of an opinion of counsel concerning the legality of the security being registered, with an English translation if it is in a language other than English, which states whether the security when sold will be validly issued, fully paid, and nonassessable and, if a debt security, a binding obligation of the issuer;

(16) A signed or conformed copy of a consent of any accountant, engineer, appraiser, or other person whose profession gives authority for a statement made by the person if the person is named as having prepared or certified a public report or valuation, other than an official record, which is used in connection with the registration statement;

(17) A balance sheet of the issuer as of a date within four months before the filing of the registration statement; a statement of income and changes in financial position for each of the three fiscal years preceding the date of the balance sheet and for any period between the close of the immediately previous fiscal year and the date of the balance sheet or for the period of the issuer's and any predecessor's existence if less than three years; and, if any part of the proceeds of the offering is to be applied to the purchase of a business, the financial statements that would be required if that business were the registrant; and

(18) Any additional information or records required by rule adopted or order issued under this chapter.

(c) A registration statement under this Code section becomes effective 30 days after the date the registration statement or the last amendment other than a price amendment is filed, unless any shorter period is provided by a rule adopted or order issued under this chapter, if:

(1) A stop order is not in effect and a proceeding is not pending under Code Section 10-5-25;

(2) The Commissioner has not issued an order under Code Section 10-5-25 delaying effectiveness; and

(3) The applicant or registrant has not requested that effectiveness be delayed.

(d) The Commissioner may delay effectiveness once for not more than 90 days if the Commissioner determines the registration statement is not complete in all material respects and promptly notifies the applicant or registrant of that determination. The Commissioner may also delay effectiveness for a further period of not more than 30 days if the Commissioner determines that the delay is necessary or appropriate.

(e) A rule adopted or order issued under this chapter may require as a condition of registration under this Code section that a prospectus containing a specified part of the information or record specified in subsection (b) of this Code section be sent or given to each person to which an offer is made before or concurrently with the earliest of:

(1) The first offer made in a record to the person, otherwise than by means of a public advertisement, by or for the account of the issuer or another person on whose behalf the offering is being made or by an underwriter or broker-dealer that is offering part of an unsold allotment or subscription taken by the person as a participant in the distribution;

(2) The confirmation of a sale made by or for the account of the person;

(3) Payment pursuant to such a sale; or

(4) Delivery of the security pursuant to such a sale.



§ 10-5-24. Who may file registration statement; conditions of registration; amendment

(a) A registration statement may be filed by the issuer, a person on whose behalf the offering is to be made, or a broker-dealer registered under this chapter.

(b) If a registration statement is withdrawn before the effective date or a pre-effective stop order is issued under Code Section 10-5-25, the Commissioner shall retain the fee.

(c) A registration statement filed under Code Section 10-5-22 or 10-5-23 must specify:

(1) The amount of securities to be offered in this state;

(2) The states in which a registration statement or similar record in connection with the offering has been or is to be filed; and

(3) Any adverse order, judgment, or decree issued in connection with the offering by a state securities administrator, the Securities and Exchange Commission, or a court.

(d) A record filed under this chapter or the predecessor Act within five years preceding the filing of a registration statement may be incorporated by reference in the registration statement to the extent that the record is currently accurate.

(e) In the case of a nonissuer distribution, information or a record shall not be required under subsection (i) of this Code section or under Code Section 10-5-23, unless it is known to the person filing the registration statement or to the person on whose behalf the distribution is to be made or unless it can be furnished by those persons without unreasonable effort or expense.

(f) A rule adopted or order issued under this chapter may require as a condition of registration that a security issued within the previous five years or to be issued to a promoter for a consideration substantially less than the public offering price or to a person for a consideration other than cash be deposited in escrow; and that the proceeds from the sale of the registered security in this state be impounded until the issuer receives a specified amount from the sale of the security either in this state or elsewhere. The conditions of any escrow or impoundment required under this subsection may be established by rule adopted or order issued under this chapter, but the Commissioner may not reject a depository institution solely because of its location in another state.

(g) A rule adopted or order issued under this chapter may require as a condition of registration that a security registered under this chapter be sold only on a specified form of subscription or sale contract and that a signed or conformed copy of each contract be filed under this chapter or preserved for a period specified by the rule or order, which may not be longer than five years.

(h) Except while a stop order is in effect under Code Section 10-5-25, a registration statement is effective for one year after its effective date or for any longer period designated in an order under this chapter during which the security is being offered or distributed in a nonexempted transaction by or for the account of the issuer or other person on whose behalf the offering is being made or by an underwriter or broker-dealer that is still offering part of an unsold allotment or subscription taken as a participant in the distribution. For the purposes of a nonissuer transaction, all outstanding securities of the same class identified in the registration statement as a security registered under this chapter are considered to be registered while the registration statement is effective. If any securities of the same class are outstanding, a registration statement may not be withdrawn until one year after its effective date. A registration statement may be withdrawn only with the approval of the Commissioner.

(i) While a registration statement is effective, a rule adopted or order issued under this chapter may require the person that filed the registration statement to file reports, not more often than quarterly, to keep the information or other record in the registration statement reasonably current, and to disclose the progress of the offering.

(j) A registration statement may be amended after its effective date. The post-effective amendment becomes effective when the Commissioner so orders. A post-effective amendment relates back to the date of the offering of the additional securities being registered if, within one year after the date of the sale, the amendment is filed and the additional registration fee is paid.



§ 10-5-25. Denying, suspending, or revoking the effectiveness of registration statement; publication of standards providing notice of conduct constituting violations; notice and hearing

(a) The Commissioner may issue a stop order denying effectiveness to, or suspending or revoking the effectiveness of, a registration statement if the Commissioner finds that the order is in the public interest and that:

(1) The registration statement as of its effective date or before the effective date in the case of an order denying effectiveness, an amendment under subsection (j) of Code Section 10-5-24 as of its effective date, or a report under subsection (i) of Code Section 10-5-24 is incomplete in a material respect or contains a statement that, in the light of the circumstances under which it was made, was false or misleading with respect to a material fact;

(2) This chapter or a rule adopted or order issued under this chapter or a condition imposed under this chapter has been willfully violated, in connection with the offering, by the person filing the registration statement; by the issuer, a partner, officer, or director of the issuer or a person having a similar status or performing a similar function; by a promoter of the issuer; or by a person directly or indirectly controlling or controlled by the issuer but only if the person filing the registration statement is directly or indirectly controlled by or acting for the issuer; or by an underwriter;

(3) The security registered or sought to be registered is the subject of a permanent or temporary injunction of a court of competent jurisdiction or an administrative stop order or similar order issued under any federal, foreign, or state law other than this chapter applicable to the offering, but the Commissioner may not institute a proceeding against an effective registration statement under this paragraph more than one year after the date of the order or injunction on which it is based, and the Commissioner may not issue an order under this paragraph on the basis of an order or injunction issued under the securities act of another state unless the order or injunction was based on conduct that would constitute, as of the date of the order, a ground for a stop order under this Code section;

(4) The issuer's enterprise or method of business includes or would include activities that are unlawful where performed;

(5) With respect to a security sought to be registered under Code Section 10-5-22, there has been a failure to comply with the undertaking required by paragraph (4) of subsection (b) of said Code section;

(6) The applicant or registrant has not paid the filing fee, but the Commissioner shall void the order if the deficiency is corrected; or

(7) The offering:

(A) Will work or tend to work a fraud upon purchasers or would so operate; or

(B) Has been or would be made with unreasonable amounts of underwriters' and sellers' discounts, commissions, or other compensation or promoters' profits or participations or unreasonable amounts or kinds of options; or

(C) Is being made on terms that are unfair, unjust, or inequitable.

(b) To the extent practicable, the Commissioner by rule adopted or order issued under this chapter shall publish in print or electronically standards that provide notice of conduct that violates paragraph (7) of subsection (a) of this Code section.

(c) The Commissioner may not institute a stop order proceeding against an effective registration statement on the basis of conduct or a transaction known to the Commissioner when the registration statement became effective unless the proceeding is instituted within 30 days after the registration statement became effective.

(d) The Commissioner may summarily revoke, deny, postpone, or suspend the effectiveness of a registration statement pending final determination of an administrative proceeding. Upon the issuance of the order, the Commissioner shall promptly notify each person specified in subsection (e) of this Code section that the order has been issued, the reasons for the revocation, denial, postponement, or suspension, and that within 30 days after the receipt of a request in a record from the person the matter will be scheduled for a hearing. If a hearing is not requested and none is ordered by the Commissioner within 30 days after the date of service of the order, the order becomes final. If a hearing is requested or ordered, the Commissioner, after notice of and opportunity for hearing for each person subject to the order, may modify or vacate the order or extend the order until final determination.

(e) A stop order may not be issued under this Code section without:

(1) Appropriate notice to the applicant or registrant, the issuer, and the person on whose behalf the securities are to be or have been offered;

(2) An opportunity for hearing; and

(3) Findings of fact and conclusions of law in a record in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(f) The Commissioner may modify or vacate a stop order issued under this Code section if the Commissioner finds that the conditions that caused its issuance have changed or that it is necessary or appropriate in the public interest or for the protection of investors.



§ 10-5-26. Waiver or modification of requirements by Commissioner

The Commissioner may waive or modify, in whole or in part, any or all of the requirements of Code Sections 10-5-21, 10-5-22, and subsection (b) of Code Section 10-5-23 or the requirement of any information or record in a registration statement or in a periodic report filed pursuant to subsection (i) of Code Section 10-5-24.






Article 4 - Registration of Broker-Dealers, Agents, and Investment Advisors

§ 10-5-30. Registration requirements for broker-dealers; exemptions

(a) It is unlawful for a person to transact business in this state as a broker-dealer unless the person is registered under this chapter as a broker-dealer or is exempt from registration as a broker-dealer under subsection (b) or (d) of this Code section.

(b) The following persons are exempt from the registration requirement of subsection (a) of this Code section:

(1) A broker-dealer without a place of business in this state if its only transactions effected in this state are with:

(A) The issuer of the securities involved in the transactions;

(B) A person registered as a broker-dealer under this chapter or not required to be registered as a broker-dealer under this chapter;

(C) An institutional investor;

(D) A nonaffiliated federal covered investment adviser with investments under management in excess of $100 million acting for the account of others pursuant to discretionary authority in a signed record;

(E) A bona fide preexisting customer whose principal place of residence is not in this state and the person is registered as a broker-dealer under the Securities Exchange Act of 1934, 15 U.S.C. Section 78a, et seq., or not required to be registered under the Securities Exchange Act of 1934, 15 U.S.C. Section 78a, et seq., and is registered under the securities act of the state in which the customer maintains a principal place of residence;

(F) A bona fide preexisting customer whose principal place of residence is in this state but was not present in this state when the customer relationship was established, if:

(i) The broker-dealer is registered under the Securities Exchange Act of 1934, 15 U.S.C. Section 78a, et seq., or not required to be registered under the Securities Exchange Act of 1934, 15 U.S.C. Section 78a, et seq., and is registered under the securities laws of the state in which the customer relationship was established and where the customer had maintained a principal place of residence; and

(ii) Within 45 days after the customer's first transaction in this state, the person files an application for registration as a broker-dealer in this state and a further transaction is not effected more than 75 days after the date on which the application is filed, or, if earlier, the date on which the Commissioner notifies the person that the Commissioner has denied the application for registration or has stayed the pendency of the application for good cause;

(G) Not more than three customers in this state during the previous 12 months, in addition to those customers specified in subparagraphs (A) through (F) and subparagraph (H) of this paragraph, if the broker-dealer is registered under the Securities Exchange Act of 1934, 15 U.S.C. Section 78a, et seq., or not required to be registered under the Securities Exchange Act of 1934, 15 U.S.C. Section 78a, et seq., and is registered under the securities act of the state in which the broker-dealer has its principal place of business; and

(H) Any other person exempted by rule adopted or order issued under this chapter; and

(2) A person that deals solely in United States government securities and is supervised as a dealer in government securities by the Board of Governors of the Federal Reserve System, the Comptroller of the Currency, or the Federal Deposit Insurance Corporation.

(c) It is unlawful for a broker-dealer or for an issuer engaged in offering, offering to purchase, purchasing, or selling securities in this state, directly or indirectly, to employ or associate with an individual to engage in an activity related to securities transactions in this state if the registration of the individual is suspended or revoked or the individual is barred from employment or association with a broker-dealer, an issuer, an investment adviser, or a federal covered investment adviser by an order of the Commissioner under this chapter, the Securities and Exchange Commission, or a self-regulatory organization. A broker-dealer or issuer does not violate this subsection if the broker-dealer or issuer did not know and in the exercise of reasonable care could not have known of the suspension, revocation, or bar. Upon request from a broker-dealer or issuer and for good cause, an order under this chapter may modify or waive, in whole or in part, the application of the prohibitions of this subsection to the broker-dealer.

(d) A rule adopted or order issued under this chapter may permit:

(1) A broker-dealer that is registered in Canada or other foreign jurisdiction and that does not have a place of business in this state to effect transactions in securities with or for or attempt to effect the purchase or sale of any securities by:

(A) An individual from Canada or other foreign jurisdiction who is temporarily present in this state and with whom the broker-dealer had a bona fide customer relationship before the individual entered the United States;

(B) An individual from Canada or other foreign jurisdiction who is present in this state and whose transactions are in a self-directed tax advantaged retirement plan of which the individual is the holder or contributor in that foreign jurisdiction; or

(C) An individual who is present in this state, with whom the broker-dealer customer relationship arose while the individual was temporarily or permanently resident in Canada or the other foreign jurisdiction; and

(2) An agent who represents a broker-dealer that is exempt under this subsection to effect transactions in securities or attempt to effect the purchase or sale of securities in this state as permitted for a broker-dealer described in paragraph (1) of this subsection.



§ 10-5-31. Registration requirements for agents; exemptions

(a) It is unlawful for an individual to transact business in this state as an agent unless the individual is registered under this chapter as an agent or is exempt from registration as an agent under subsection (b) of this Code section.

(b) The following individuals are exempt from the registration requirement of subsection (a) of this Code section:

(1) An individual who represents a broker-dealer in effecting transactions in this state limited to those described in Section 15(h)(2) of the Securities Exchange Act of 1934, 15 U.S.C. Section 78(h)(2);

(2) An individual who represents a broker-dealer that is exempt under subsection (b) or (d) of Code Section 10-5-30;

(3) An individual who represents an issuer with respect to an offer or sale of the issuer's own securities or those of the issuer's parent or any of the issuer's subsidiaries and who is not compensated in connection with the individual's participation by the payment of commissions or other remuneration based, directly or indirectly, on transactions in those securities;

(4) An individual who represents an issuer and who effects transactions in the issuer's securities exempted by Code Section 10-5-11, with the exception of paragraphs (11) and (14) of that Code section;

(5) An individual who represents an issuer that effects transactions solely in federal covered securities of the issuer, but an individual who effects transactions in a federal covered security under Section 18(b)(3) or 18(b)(4)(D) of the Securities Act of 1933, 15 U.S.C. Section 77r(b)(3) or 77r(b)(4)(D), is not exempt if the individual is compensated in connection with the agent's participation by the payment of commissions or other remuneration based, directly or indirectly, on transactions in those securities;

(6) An individual who represents a broker-dealer registered in this state under subsection (a) of Code Section 10-5-30 or exempt from registration under subsection (b) of Code Section 10-5-30 in the offer and sale of securities for an account of a nonaffiliated federal covered investment adviser with investments under management in excess of $100 million acting for the account of others pursuant to discretionary authority in a signed record;

(7) An individual who represents an issuer in connection with the purchase of the issuer's own securities;

(8) An individual who represents an issuer and who restricts participation to performing clerical or ministerial acts; or

(9) Any other individual exempted by rule adopted or order issued under this chapter.

(c) The registration of an agent is effective only while the agent is employed by or associated with a broker-dealer registered under this chapter or an issuer that is offering, selling, or purchasing its securities in this state.

(d) It is unlawful for a broker-dealer or an issuer engaged in offering, selling, or purchasing securities in this state to employ or associate with an agent who transacts business in this state on behalf of broker-dealers or issuers unless the agent is registered under subsection (a) of this Code section or exempt from registration under subsection (b) of this Code section.

(e) An individual may not act as an agent for more than one broker-dealer or one issuer at a time, unless the broker-dealers and the issuers for which the agent acts are affiliated by direct or indirect common control or are authorized by rule adopted or order issued under this chapter.



§ 10-5-32. Registration requirements for investment advisors; exemptions

(a) It is unlawful for a person to transact business in this state as an investment adviser unless the person is registered under this chapter as an investment adviser or is exempt from registration as an investment adviser under subsection (b) of this Code section.

(b) The following persons are exempt from the registration requirement of subsection (a) of this Code section:

(1) A person without a place of business in this state that is registered under the securities act of the state in which the person has its principal place of business if its only clients in this state are:

(A) Federal covered investment advisers, investment advisers registered under this chapter, or broker-dealers registered under this chapter;

(B) Institutional investors;

(C) Bona fide preexisting clients whose principal places of residence are not in this state if the investment adviser is registered under the securities act of the state in which the clients maintain principal places of residence; or

(D) Any other client exempted by rule adopted or order issued under this chapter;

(2) A person without a place of business in this state if the person has had, during the preceding 12 months, not more than five clients that are resident in this state in addition to those specified under paragraph (1) of this subsection; or

(3) Any other person exempted by rule adopted or order issued under this chapter.

(c) It is unlawful for an investment adviser, directly or indirectly, to employ or associate with an individual to engage in an activity related to investment advice in this state if the registration of the individual is suspended or revoked or the individual is barred from employment or association with an investment adviser, federal covered investment adviser, or broker-dealer by an order issued under this chapter, the Securities and Exchange Commission, or a self-regulatory organization unless the investment adviser did not know, and in the exercise of reasonable care could not have known, of the suspension, revocation, or bar. Upon request from the investment adviser and for good cause, the Commissioner, by order, may waive, in whole or in part, the application of the prohibitions of this subsection to the investment adviser.

(d) It is unlawful for an investment adviser to employ or associate with an individual required to be registered under this chapter as an investment adviser representative who transacts business in this state on behalf of the investment adviser unless the individual is registered under subsection (a) of Code Section 10-5-33 or is exempt from registration under subsection (b) of Code Section 10-5-33.



§ 10-5-33. Registration requirement for investment adviser representatives; exemptions

(a) It is unlawful for an individual to transact business in this state as an investment adviser representative unless the individual is registered under this chapter as an investment adviser representative or is exempt from registration as an investment adviser under subsection (b) of this Code section.

(b) The following individuals are exempt from the registration requirement of subsection (a) of this Code section:

(1) An individual who is employed by or associated with an investment adviser that is exempt from registration under subsection (b) of Code Section 10-5-32 or a federal covered investment adviser that is excluded from the notice filing requirements of Code Section 10-5-34; and

(2) Any other individual exempted by rule adopted or order issued under this chapter.

(c) The registration of an investment adviser representative is not effective while the investment adviser representative is not employed by or associated with an investment adviser registered under this chapter or a federal covered investment adviser that has made or is required to make a notice filing under Code Section 10-5-34.

(d) An individual may transact business as an investment adviser representative for more than one investment adviser or federal covered investment adviser unless a rule adopted or order issued under this chapter prohibits or limits an individual from acting as an investment adviser representative for more than one investment adviser or federal covered investment adviser.

(e) It is unlawful for an individual acting as an investment adviser representative, directly or indirectly, to conduct business in this state on behalf of an investment adviser or a federal covered investment adviser if the registration of the individual as an investment adviser representative is suspended or revoked or the individual is barred from employment or association with an investment adviser or a federal covered investment adviser by an order issued under this chapter, the Securities and Exchange Commission, or a self-regulatory organization. Upon request from a federal covered investment adviser and for good cause, the Commissioner, by order, may waive, in whole or in part, the application of the requirements of this subsection to the federal covered investment adviser.

(f) An investment adviser registered under this chapter, a federal covered investment adviser that has filed a notice under Code Section 10-5-34, or a broker-dealer registered under this chapter is not required to employ or associate with an individual as an investment adviser representative if the only compensation paid to the individual for a referral of investment advisory clients is paid to an investment adviser registered under this chapter, a federal covered investment adviser who has filed a notice under Code Section 10-5-34, or a broker-dealer registered under this chapter with which the individual is employed or associated as an investment adviser representative.



§ 10-5-34. Registration requirements for federal covered investment advisers

(a) Except with respect to a federal covered investment adviser described in subsection (b) of this Code section, it is unlawful for a federal covered investment adviser to transact business in this state as a federal covered investment adviser unless the federal covered investment adviser complies with subsection (c) of this Code section.

(b) The following federal covered investment advisers are not required to comply with subsection (c) of this Code section:

(1) A federal covered investment adviser without a place of business in this state if its only clients in this state are:

(A) Federal covered investment advisers, investment advisers registered under this chapter, and broker-dealers registered under this chapter;

(B) Institutional investors;

(C) Bona fide preexisting clients whose principal places of residence are not in this state; or

(D) Other clients specified by rule adopted or order issued under this chapter;

(2) A federal covered investment adviser without a place of business in this state if the person has had, during the preceding 12 months, not more than five clients that are resident in this state in addition to those specified under paragraph (1) of this subsection; and

(3) Any other person excluded by rule adopted or order issued under this chapter.

(c) A person acting as a federal covered investment adviser, not excluded under subsection (b) of this Code section, shall file a notice, a consent to service of process complying with Code Section 10-5-80 and such records as have been filed with the Securities and Exchange Commission under the Investment Advisers Act of 1940, 15 U.S.C. Section 80b-1, et seq., required by rule adopted or order issued under this chapter and pay the fees specified in subsection (e) of Code Section 10-5-39.

(d) The notice under subsection (c) of this Code section becomes effective upon its filing.



§ 10-5-35. Application; consent to service of process

(a) A person shall register as a broker-dealer, agent, investment adviser, or investment adviser representative by filing an application and a consent to service of process complying with Code Section 10-5-80, and paying the fee specified in Code Section 10-5-39 and any reasonable fees charged by the Commissioner for processing the filing. The application must contain:

(1) The information or records required for the filing of a uniform application as required for applicants registering through the Central Registration Depository and the Investment Adviser Registration Depository, as applicable; and

(2) Upon request by the Commissioner, any other financial or other information or record that the Commissioner determines is appropriate;

(b) (1) Each individual filing an application to become a salesperson, limited salesperson, designated salesperson, investment adviser, federal covered adviser, or investment adviser representative shall be fingerprinted and have a criminal record check as required by this subsection.

(2) Fingerprints shall be in such form and quality as shall be acceptable for submission to the National Crime Information Center under standards adopted by the Federal Bureau of Investigation or the United States Department of Justice. It shall be the duty of each law enforcement agency in this state to fingerprint those persons required to be fingerprinted by this subsection.

(3) At the discretion of the Commissioner, fees required for a criminal record check by the Georgia Crime Information Center, the National Crime Information Center, the Federal Bureau of Investigation, or the United States Department of Justice shall be paid by the applicant.

(4) The Commissioner shall transmit two sets of fingerprints to the Georgia Crime Information Center, which shall submit one set of fingerprints to the Federal Bureau of Investigation for a search of bureau records and an appropriate report and shall retain one set of fingerprints and promptly conduct a search of state records. After receiving a report from the Georgia Crime Information Center and the Federal Bureau of Investigation, the Commissioner shall determine whether the applicant shall be licensed. If the applicant's fingerprints had been previously submitted for review to the Central Registration Depository in connection with federal or state licensing, the Commissioner may review and rely upon the criminal history reported pursuant thereto.

(5) The Commissioner shall notify the applicant of his or her rights to challenge the accuracy and completeness of any information provided by the Georgia Crime Information Center or the National Crime Information Center.

(6) Information provided by the Georgia Crime Information Center or the National Crime Information Center shall be used only for those purposes allowed by Code Section 35-3-35 or by applicable federal laws, rules, or regulations.

(7) Neither the Georgia Crime Information Center, the Commissioner, any law enforcement agency, nor the employees of any such entities shall be responsible for the accuracy of the information contained in the criminal background check nor incur any liability for defamation, invasion of privacy, negligence, or any other claim in connection with any dissemination of information or determination based thereon pursuant to this subsection.

(8) The Commissioner shall be authorized to adopt rules and regulations necessary to implement the provisions of this subsection.

(c) If the information or record contained in an application filed under subsection (a) of this Code section is or becomes inaccurate or incomplete in a material respect, the registrant shall promptly file a correcting amendment.

(d) If an order is not in effect and a proceeding is not pending under Code Section 10-5-41, registration becomes effective at noon on the forty-fifth day after a completed application is filed unless the registration is denied. A rule adopted or order issued under this chapter may set an earlier effective date or may defer the effective date until noon on the forty-fifth day after the filing of any amendment completing the application.

(e) A registration is effective until midnight on December 31 of the year for which the application for registration is filed. Unless an order is in effect under Code Section 10-5-41, a registration may be automatically renewed each year by filing such records as are required by rule adopted or order issued under this chapter, by paying the fee specified in Code Section 10-5-39, and by paying costs charged by the Commissioner for processing the filings.

(f) A rule adopted or order issued under this chapter may impose such other conditions, not inconsistent with the National Securities Markets Improvement Act of 1996, 15 U.S.C. Section 80b-1, et seq. An order issued under this chapter may waive, in whole or in part, such requirements in connection with registration as are in the public interest and for the protection of investors.



§ 10-5-36. Change of name; change of control

(a) A broker-dealer or investment adviser may succeed to the current registration of another broker-dealer or investment adviser or a notice filing of a federal covered investment adviser and a federal covered investment adviser may succeed to the current registration of an investment adviser or notice filing of another federal covered investment adviser by filing as a successor an application for registration pursuant to Code Section 10-5-30 or 10-5-32 or a notice pursuant to Code Section 10-5-34 for the unexpired portion of the current registration or notice filing.

(b) A broker-dealer or investment adviser that changes its form of organization or state of incorporation or organization may continue its registration by filing an amendment to its registration if the change does not involve a material change in its financial condition or management. The amendment becomes effective when filed or on a date designated by the registrant in its filing. The new organization is a successor to the original registrant for the purposes of this chapter. If there is a material change in financial condition or management, the broker-dealer or investment adviser shall file a new application for registration. A predecessor registered under this chapter shall stop conducting its securities business other than winding down transactions and shall file for withdrawal of broker-dealer or investment adviser registration within 45 days after filing its amendment to effect succession.

(c) A broker-dealer or investment adviser that changes its name may continue its registration by filing an amendment to its registration. The amendment becomes effective when filed or on a date designated by the registrant.

(d) A change of control of a broker-dealer or investment adviser may be made in accordance with a rule adopted or order issued under this chapter.



§ 10-5-37. Notice of termination

(a) If an agent registered under this chapter terminates employment by or association with a broker-dealer or issuer or if an investment adviser representative registered under this chapter terminates employment by or association with an investment adviser or federal covered investment adviser or if either registrant terminates activities that require registration as an agent or investment adviser representative, the broker-dealer, issuer, investment adviser or federal covered investment adviser shall promptly file a notice of termination. If the registrant learns that the broker-dealer, issuer, investment adviser, or federal covered investment adviser has not filed the notice, the registrant may do so.

(b) If an agent registered under this chapter terminates employment by or association with a broker-dealer registered under this chapter and begins employment by or association with another broker-dealer registered under this chapter or if an investment adviser representative registered under this chapter terminates employment by or association with an investment adviser registered under this chapter or a federal covered investment adviser that has filed a notice under Code Section 10-5-34 and begins employment by or association with another investment adviser registered under this chapter or a federal covered investment adviser that has filed a notice under Code Section 10-5-34, then upon the filing by or on behalf of the registrant, within 30 days after the termination, of an application for registration that complies with the requirement of subsection (a) of Code Section 10-5-35 and payment of the filing fee required under Code Section 10-5-39, the registration of the agent or investment adviser representative is:

(1) Immediately effective as of the date of the completed filing if the agent's Central Registration Depository record or successor record or the investment adviser representative's Investment Adviser Registration Depository record or successor record does not contain a new or amended disciplinary disclosure within the previous 12 months; or

(2) Temporarily effective as of the date of the completed filing if the agent's Central Registration Depository record or successor record or the investment adviser representative's Investment Adviser Registration Depository record or successor record contains a new or amended disciplinary disclosure within the preceding 12 months.

(c) The Commissioner may withdraw a temporary registration if there are or were grounds for discipline as specified in Code Section 10-5-41 and the Commissioner does so within 30 days after the filing of the application. If the Commissioner does not withdraw the temporary registration within the 30 day period, registration becomes automatically effective on the thirty-first day after filing.

(d) The Commissioner may prevent the effectiveness of a transfer of an agent or investment adviser representative under subsection (b) of this Code section based on the public interest and the protection of investors.

(e) If the Commissioner determines that a registrant or applicant for registration is no longer in existence or has ceased to act as a broker-dealer, agent, investment adviser, or investment adviser representative or is the subject of an adjudication of incapacity or is subject to the control of a committee, conservator, or guardian or cannot reasonably be located, a rule adopted or order issued under this chapter may require the registration be canceled or terminated or the application denied. The Commissioner may reinstate a canceled or terminated registration, with or without hearing, and may make the registration retroactive.



§ 10-5-38. Withdrawal of registration

Withdrawal of registration by a broker-dealer, agent, investment adviser, or investment adviser representative becomes effective 60 days after the filing of the application to withdraw or within any shorter period as provided by rule adopted or order issued under this chapter unless a revocation or suspension proceeding is pending when the application is filed. If a proceeding is pending, withdrawal becomes effective when and upon such conditions as required by rule adopted or order issued under this chapter. The Commissioner may institute a revocation or suspension proceeding under Code Section 10-5-41 within one year after the withdrawal became effective automatically and issue a revocation or suspension order as of the last date on which registration was effective if a proceeding is not pending.



§ 10-5-39. Fees

(a) A person shall pay a fee of $250.00 when initially filing an application for registration as a broker-dealer and a fee of $100.00 when filing a renewal of registration as a broker-dealer. If the filing results in a denial or withdrawal, the Commissioner shall retain the fee.

(b) The fee for an individual is $50.00 when filing an application for registration as an agent, $40.00 when filing a renewal of registration as an agent, and $30.00 when filing for a change of registration as an agent. If the filing results in a denial or withdrawal, the Commissioner shall retain the fee.

(c) A person shall pay a fee of $250.00 when filing an application for registration as an investment adviser and a fee of $100.00 when filing a renewal of registration as an investment adviser. If the filing results in a denial or withdrawal, the Commissioner shall retain the fee.

(d) The fee for an individual is $250.00 when filing an application for registration as an investment adviser representative, a fee of $100.00 when filing a renewal of registration as an investment adviser representative, and a fee of $50.00 when filing a change of registration as an investment adviser representative. If the filing results in a denial or withdrawal, the Commissioner shall retain the fee.

(e) A federal covered investment adviser required to file a notice under Code Section 10-5-34 shall pay an initial fee of $250.00 and an annual notice fee of $100.00.

(f) A person required to pay a filing or notice fee under this Code section may transmit the fee through or to a designee as a rule adopted or order issued provides under this chapter.

(g) An investment adviser representative who is registered as an agent under Code Section 10-5-31 and who represents a person that is both registered as a broker-dealer under Code Section 10-5-30 and registered as an investment adviser under Code Section 10-5-32 or required as a federal covered investment adviser to make a notice filing under Code Section 10-5-34 is not required to pay an initial or annual registration fee for registration as an investment adviser representative.



§ 10-5-40. Financial requirements

(a) Subject to Section 15(h) of the Securities Exchange Act of 1934, 15 U.S.C. Section 78o(h), or Section 222 of the Investment Advisers Act of 1940, 15 U.S.C. Section 80b-22, a rule adopted or order issued under this chapter may establish minimum financial requirements for broker-dealers registered or required to be registered under this chapter and investment advisers registered or required to be registered under this chapter.

(b) Subject to Section 15(h) of the Securities Exchange Act of 1934, 15 U.S.C. Section 78o(h), or Section 222(b) of the Investment Advisers Act of 1940, 15 U.S.C. Section 80b-22, a broker-dealer registered or required to be registered under this chapter and an investment adviser registered or required to be registered under this chapter shall file such financial reports, if any, as are required by a rule adopted or order issued under this chapter. If the information contained in a record filed under this subsection is or becomes inaccurate or incomplete in a material respect, the registrant shall promptly file a correcting amendment.

(c) Subject to Section 15(h) of the Securities Exchange Act of 1934, 15 U.S.C. Section 78o(h), or Section 222 of the Investment Advisers Act of 1940, 15 U.S.C. Section 80b-22:

(1) A broker-dealer registered or required to be registered under this chapter and an investment adviser registered or required to be registered under this chapter shall make and maintain the accounts, correspondence, memoranda, papers, books, and other records required by rule adopted or order issued under this chapter;

(2) Broker-dealer records required to be maintained under paragraph (1) of this subsection may be maintained in any form of data storage acceptable under Section 17(a) of the Securities Exchange Act of 1934, 15 U.S.C. Section 78q(a), if they are readily accessible to the Commissioner; and

(3) Investment adviser records required to be maintained under paragraph (1) of this subsection may be maintained in any form of data storage required by rule adopted or order issued under this chapter.

(d) The records of a broker-dealer registered or required to be registered under this chapter and of an investment adviser registered or required to be registered under this chapter are subject to such reasonable, periodic, special, or other audits or inspections by a representative of the Commissioner, inside or outside this state, as the Commissioner considers necessary or appropriate in the public interest and for the protection of investors. An audit or inspection may be made at any time and without prior notice. The Commissioner may copy, and remove for audit or inspection copies of, all records the Commissioner reasonably considers necessary or appropriate to conduct the audit or inspection. The Commissioner may assess a reasonable charge for conducting an audit or inspection under this subsection.

(e) Subject to Section 15(h) of the Securities Exchange Act of 1934, 15 U.S.C. Section 78o(h), or Section 222 of the Investment Advisers Act of 1940, 15 U.S.C. Section 80b-22, a rule adopted or order issued under this chapter may require a broker-dealer or investment adviser that has custody of or discretionary authority over funds or securities of a customer or client to obtain insurance or post a bond or other satisfactory form of security in an amount not to exceed $25,000.00. The Commissioner may determine the requirements of the insurance, bond, or other satisfactory form of security. Insurance or a bond or other satisfactory form of security may not be required of a broker-dealer registered under this chapter whose net capital exceeds or of an investment adviser registered under this chapter whose minimum financial requirements exceed the amounts required by rule adopted or order issued under this chapter. The insurance, bond, or other satisfactory form of security must permit an action by a person to enforce any liability on the insurance, bond, or other satisfactory form of security if instituted within the time limitations in paragraph (2) of subsection (j) of Code Section 10-5-58.

(f) Subject to Section 15(h) of the Securities Exchange Act of 1934, 15 U.S.C. Section 78o(h), or Section 222 of the Investment Advisers Act of 1940, 15 U.S.C. Section 80b-22, an agent may not have custody of funds or securities of a customer except under the supervision of a broker-dealer and an investment adviser representative may not have custody of funds or securities of a client except under the supervision of an investment adviser or a federal covered investment adviser. A rule adopted or order issued under this chapter may prohibit, limit, or impose conditions on a broker-dealer regarding custody of funds or securities of a customer and on an investment adviser regarding custody of securities or funds of a client.

(g) With respect to an investment adviser registered or required to be registered under this chapter, a rule adopted or order issued under this chapter may require that information or other record be furnished or disseminated to clients or prospective clients in this state as necessary or appropriate in the public interest and for the protection of investors and advisory clients.

(h) A rule adopted or order issued under this chapter may require an individual registered under Code Section 10-5-31 or 10-5-33 to participate in a continuing education program approved by the Securities and Exchange Commission and administered by a self-regulatory organization or, in the absence of such a program, a rule adopted or order issued under this chapter may require continuing education for an individual registered under Code Section 10-5-33.



§ 10-5-41. Denial of or placement of conditions or limitations on registration

(a) If the Commissioner finds that the order is in the public interest and subsection (d) of this Code section authorizes the action, an order issued under this chapter may deny an application or may condition or limit registration:

(1) Of an applicant to be a broker-dealer, agent, investment adviser, or investment adviser representative; and

(2) If the applicant is a broker-dealer or investment adviser, of any partner, officer, director, person having a similar status or performing similar functions, or person directly or indirectly controlling the broker-dealer or investment adviser.

(b) If the Commissioner finds that the order is in the public interest and subsection (d) of this Code section authorizes the action, an order issued under this chapter may revoke, suspend, condition, or limit the registration of a registrant and if the registrant is a broker-dealer or investment adviser, any partner, officer, or director, any person having a similar status or performing similar functions, or any person directly or indirectly controlling the broker-dealer or investment adviser. However, the Commissioner:

(1) May not institute a revocation or suspension proceeding under this subsection based on an order issued by another state that is reported to the Commissioner later than one year after the date of the order on which it is based; and

(2) Under subparagraphs (d)(5)(A) and (d)(5)(B) of this Code section may not issue an order on the basis of an order under the state securities act of another state unless the other order was based on conduct for which subsection (d) of this Code section would authorize the action had the conduct occurred in this state.

(c) If the Commissioner finds that the order is in the public interest and paragraphs (1) through (6) and (8) through (13) of subsection (d) of this Code section authorize the action, an order under this chapter may censure, impose a bar, or impose a civil penalty in an amount not to exceed a maximum of $50,000.00 for a single violation or $500,000.00 for several violations on a registrant and if the registrant is a broker-dealer or investment adviser, any partner, officer, or director, any person having similar functions or any person directly or indirectly controlling the broker-dealer or investment adviser.

(d) A person may be disciplined under subsections (a) through (c) of this Code section if the person:

(1) Has filed an application for registration in this state under this chapter or the predecessor Act within the previous ten years, which, as of the effective date of registration or as of any date after filing in the case of an order denying effectiveness, was incomplete in any material respect or contained a statement that, in light of the circumstances under which it was made, was false or misleading with respect to a material fact;

(2) Willfully violated or willfully failed to comply with this chapter or the predecessor Act or a rule adopted or order issued under this chapter or the predecessor Act within the previous ten years;

(3) Has been convicted of a felony or within the previous ten years has been convicted of a misdemeanor involving a security, a commodity future or option contract, or an aspect of a business involving securities, commodities, investments, franchises, insurance, banking, or finance;

(4) Is enjoined or restrained by a court of competent jurisdiction in an action instituted by the Commissioner under this chapter or the predecessor Act, a state, the Securities and Exchange Commission, or the United States from engaging in or continuing an act, practice, or course of business involving an aspect of a business involving securities, commodities, investments, franchises, insurance, banking, or finance;

(5) Is the subject of an order, issued after notice and opportunity for hearing by:

(A) The securities, depository institution, insurance, or other financial services administrator of a state or by the Securities and Exchange Commission or other federal agency denying, revoking, barring, or suspending registration as a broker-dealer, agent, investment adviser, federal covered investment adviser, or investment adviser representative;

(B) The securities administrator of a state or by the Securities and Exchange Commission against a broker-dealer, agent, investment adviser, investment adviser representative, or federal covered investment adviser;

(C) The Securities and Exchange Commission or by a self-regulatory organization suspending or expelling the registrant from membership in the self-regulatory organization;

(D) A court adjudicating a United States Postal Service fraud order;

(E) The insurance regulator of a state denying, suspending, or revoking the registration of an insurance agent; or

(F) A depository institution regulator suspending or barring a person from the depository institution business;

(6) Is the subject of an adjudication or determination, after notice and opportunity for hearing, by the Securities and Exchange Commission, the Commodity Futures Trading Commission, the Federal Trade Commission, a federal depository institution regulator, or a depository institution, insurance, or other financial services administrator of a state that the person willfully violated the Securities Act of 1933, 15 U.S.C. Section 77a, et seq., the Securities Exchange Act of 1934, 15 U.S.C. Section 78a, et seq., the Investment Advisers Act of 1940, 15 U.S.C. Section 80b-1, et seq., the Investment Company Act of 1940, 15 U.S.C. Section 80a-1, et seq., or the Commodity Exchange Act, 7 U.S.C. Section 1, et seq., the securities or commodities law of a state, or a federal or state law under which a business involving investments, franchises, insurance, banking, or finance is regulated;

(7) Is insolvent, either because the person's liabilities exceed the person's assets or because the person cannot meet the person's obligations as they mature, but the Commissioner may not enter an order against an applicant or registrant under this paragraph without a finding of insolvency as to the applicant or registrant;

(8) Refuses to allow or otherwise impedes the Commissioner from conducting an audit or inspection under subsection (d) of Code Section 10-5-40 or refuses access to a registrant's office to conduct an audit or inspection under subsection (d) of Code Section 10-5-40;

(9) Has failed to reasonably supervise an agent, investment adviser representative, or other individual, if the agent, investment adviser representative, or other individual was subject to the person's supervision and committed a violation of this chapter or the predecessor Act or a rule adopted or order issued under this chapter or the predecessor Act within the previous ten years;

(10) Has not paid the proper filing fee within 30 days after having been notified by the Commissioner of a deficiency, but the Commissioner shall vacate an order under this paragraph when the deficiency is corrected;

(11) After notice and opportunity for a hearing, has been found within the previous ten years:

(A) By a court of competent jurisdiction to have willfully violated the laws of a foreign jurisdiction under which the business of securities, commodities, investment, franchises, insurance, banking, or finance is regulated;

(B) To have been the subject of an order of a securities administrator of a foreign jurisdiction denying, revoking, or suspending the right to engage in the business of securities as a broker-dealer, agent, investment adviser, investment adviser representative, or similar person; or

(C) To have been suspended or expelled from membership by or participation in a securities exchange or securities association operating under the securities laws of a foreign jurisdiction;

(12) Is the subject of a cease and desist order issued by the Securities and Exchange Commission or issued under the securities, commodities, investment, franchise, banking, finance, or insurance laws of a state;

(13) Has engaged in dishonest or unethical practices in the securities, commodities, investment, franchise, banking, finance, or insurance business within the previous ten years; or

(14) Is not qualified on the basis of factors such as training, experience, and knowledge of the securities business. However, in the case of an application by an agent for a broker-dealer that is a member of a self-regulatory organization or by an individual for registration as an investment adviser representative, a denial order may not be based on this paragraph if the individual has successfully completed all examinations required by subsection (e) of this Code section. The Commissioner may require an applicant for registration under Code Section 10-5-31 or 10-5-33 who has not been registered in a state within the two years preceding the filing of an application in this state to successfully complete an examination.

(e) A rule adopted or order issued under this chapter may require that an examination, including an examination developed or approved by an organization of securities regulators, be successfully completed by a class of individuals or all individuals. An order issued under this chapter may waive, in whole or in part, an examination as to an individual and a rule adopted under this chapter may waive, in whole or in part, an examination as to a class of individuals if the Commissioner determines that the examination is not necessary or appropriate in the public interest and for the protection of investors.

(f) The Commissioner may suspend or deny an application summarily; restrict, condition, limit, or suspend a registration; or censure, bar, or impose a civil penalty on a registrant before final determination of an administrative proceeding. Upon the issuance of an order, the Commissioner shall promptly notify each person subject to the order that the order has been issued, the reasons for the action, and that within 30 days after the receipt of a request in a record from the person the matter will be scheduled for a hearing. If a hearing is not requested and none is ordered by the Commissioner within 30 days after the date of service of the order, the order becomes final by operation of law. If a hearing is requested or ordered, the Commissioner, after notice of and opportunity for hearing to each person subject to the order, may modify or vacate the order or extend the order until final determination.

(g) Except under subsection (f) of this Code section, an order may not be issued under this Code section without:

(1) Appropriate notice to the applicant or registrant;

(2) Opportunity for hearing; and

(3) Findings of fact and conclusions of law in a record in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(h) A person that controls, directly or indirectly, a person not in compliance with this Code section may be disciplined by order of the Commissioner under subsections (a) through (c) of this Code section to the same extent as the noncomplying person, unless the controlling person did not know, and in the exercise of reasonable care could not have known, of the existence of conduct that is a ground for discipline under this Code section.

(i) The Commissioner may not institute a proceeding under subsection (a), (b), or (c) of this Code section based solely on material facts actually known by the Commissioner unless an investigation or the proceeding is instituted within one year after the Commissioner actually acquires knowledge of the material facts.






Article 5 - Violations, Penalties, and Civil Liability

§ 10-5-50. Unlawful practices with offer, sale, or purchase of security

It is unlawful for a person, in connection with the offer, sale, or purchase of a security, directly or indirectly:

(1) To employ a device, scheme, or artifice to defraud;

(2) To make an untrue statement of a material fact or to omit to state a material fact necessary in order to make the statement made, in the light of the circumstances under which it is made, not misleading; or

(3) To engage in an act, practice, or course of business that operates or would operate as a fraud or deceit upon another person.



§ 10-5-51. Fraud or deceit unlawful; adoption of rule

(a) It is unlawful for a person that advises others for compensation, either directly or indirectly, or through publications or writings, as to the value of securities or the advisability of investing in, purchasing, or selling securities or that, for compensation and as part of a regular business, issues or promulgates analyses or reports relating to securities:

(1) To employ a device, scheme, or artifice to defraud another person; or

(2) To engage in an act, practice, or course of business that operates or would operate as a fraud or deceit upon another person.

(b) A rule adopted under this chapter may define an act, practice, or course of business of an investment adviser or an investment adviser representative, other than a supervised person of a federal covered investment adviser, as fraudulent, deceptive, or manipulative and prescribe means reasonably designed to prevent investment advisers and investment adviser representatives, other than supervised persons of a federal covered investment adviser, from engaging in acts, practices, and courses of business defined as fraudulent, deceptive, or manipulative.

(c) A rule adopted under this chapter may specify the contents of an investment advisory contract entered into, extended, or renewed by an investment adviser.



§ 10-5-52. Civil and criminal proceedings

(a) In a civil action or administrative proceeding under this chapter, a person claiming an exemption, exception, preemption, or exclusion has the burden to prove the applicability of the claim.

(b) In a criminal proceeding under this chapter, a person claiming an exemption, exception, preemption, or exclusion has the burden of going forward with evidence of the claim.



§ 10-5-53. Order or rule may require filing of prospectus and additional information

(a) Except as otherwise provided in subsection (b) of this Code section, a rule adopted or order issued under this chapter may require the filing of a prospectus, pamphlet, circular, form letter, advertisement, sales literature, or other advertising record relating to a security or investment advice, addressed or intended for distribution to prospective investors, including clients or prospective clients of a person registered or required to be registered as an investment adviser under this chapter.

(b) This Code section does not apply to sales and advertising literature specified in subsection (a) of this Code section which relates to a federal covered security, a federal covered investment adviser, or a security or transaction exempted by Code Sections 10-5-10 through 10-5-12, except as required pursuant to paragraph (7) of Code Section 10-5-10.



§ 10-5-54. Unlawful to make false or misleading statements

It is unlawful for a person to make or cause to be made, in a record that is used in an action or proceeding or filed under this chapter, a statement that, at the time and in the light of the circumstances under which it is made, is false or misleading in a material respect, or, in connection with the statement, to omit to state a material fact necessary to make the statement made, in the light of the circumstances under which it was made, not false or misleading.



§ 10-5-55. Filing under this chapter does not constitute a finding by Commissioner that records are accurate or upon the merits or qualifications of any person

The filing of an application for registration, a registration statement, a notice filing under this chapter, the registration of a person, the notice filing by a person, or the registration of a security under this chapter does not constitute a finding by the Commissioner that a record filed under this chapter is true, complete, and not misleading. The filing or registration or the availability of an exemption, exception, preemption, or exclusion for a security or a transaction does not mean that the Commissioner has passed upon the merits or qualifications of, or recommended or given approval to, a person, security, or transaction. It is unlawful to make, or cause to be made, to a purchaser, customer, client, or prospective customer or client a representation inconsistent with this Code section.



§ 10-5-56. Liability for defamation related to information contained in record

A broker-dealer, agent, investment adviser, federal covered investment adviser, or investment adviser representative is not liable to another broker-dealer, agent, investment adviser, federal covered investment adviser, or investment adviser representative for defamation relating to a statement that is contained in a record required by the Commissioner, or a designee of the Commissioner, the Securities and Exchange Commission, or a self-regulatory organization, unless the person knew that it was false in a material respect or the person acted in reckless disregard of the statement's truth or falsity.



§ 10-5-57. Penalties for violations

(a) A person that willfully violates this chapter, or a rule adopted or order issued under this chapter, except Code Section 10-5-53 or the notice filing requirements of Code Section 10-5-21 or 10-5-34, or that willfully violates Code Section 10-5-54 knowing the statement made to be false or misleading in a material respect, upon conviction, shall be fined not more than $500,000.00 or imprisoned not more than five years, or both. An individual convicted of violating a rule adopted or order issued under this chapter may be fined but may not be imprisoned if the individual did not have knowledge of the rule or order.

(b) The Attorney General or the proper prosecuting attorney with or without a reference from the Commissioner may institute criminal proceedings under this chapter.

(c) This chapter does not limit the power of this state to punish a person for conduct that constitutes a crime under other laws of this state.



§ 10-5-58. Enforcement of civil liability; damages

(a) Enforcement of civil liability under this Code section is subject to the Securities Litigation Uniform Standards Act of 1998, 112 Stat. 3227.

(b) A person is liable to the purchaser if the person sells a security in violation of Code Section 10-5-20, or, by means of an untrue statement of a material fact or an omission to state a material fact necessary in order to make the statement made, in light of the circumstances under which it is made, not misleading, the purchaser not knowing the untruth or omission and the seller not sustaining the burden of proof that the seller did not know and, in the exercise of reasonable care, could not have known of the untruth or omission. An action under this subsection is governed by the following:

(1) The purchaser may maintain an action to recover the consideration paid for the security, less the amount of any income received on the security, and interest at the legal rate of interest from the date of the purchase, costs, and reasonable attorney fees determined by the court upon the tender of the security or for actual damages as provided in paragraph (3) of this subsection;

(2) The tender referred to in paragraph (1) of this subsection may be made any time before entry of judgment. Tender requires only notice in a record of ownership of the security and willingness to exchange the security for the amount specified. A purchaser that no longer owns the security may recover actual damages as provided in paragraph (3) of this subsection; and

(3) Actual damages in an action arising under this subsection are the amount that would be recoverable upon a tender less the value of the security when the purchaser disposed of it and interest at the legal rate of interest from the date of the purchase, costs, and reasonable attorney fees determined by the court.

(c) A person is liable to the seller if the person buys a security by means of an untrue statement of a material fact or omission to state a material fact necessary in order to make the statement made, in light of the circumstances under which it is made, not misleading, the seller not knowing of the untruth or omission, and the purchaser not sustaining the burden of proof that the purchaser did not know, and in the exercise of reasonable care, could not have known of the untruth or omission. An action under this subsection is governed by the following:

(1) The seller may maintain an action to recover the security and any income received on the security, costs, and reasonable attorney fees determined by the court upon the tender of the purchase price or for actual damages as provided in paragraph (3) of this subsection;

(2) The tender referred to in paragraph (1) of this subsection may be made any time before entry of judgment. Tender requires only notice in a record of the present ability to pay the amount tendered and willingness to take delivery of the security for the amount specified. If the purchaser no longer owns the security, the seller may recover actual damages as provided in paragraph (3) of this subsection; and

(3) Actual damages in an action arising under this subsection are the difference between the price at which the security was sold and the value the security would have had at the time of the sale in the absence of the purchaser's conduct causing liability and interest at the legal rate of interest from the date of the sale of the security, costs, and reasonable attorney fees determined by the court.

(d) A person acting as a broker-dealer or agent that sells or buys a security in violation of subsection (a) of Code Section 10-5-30, subsection (a) of Code Section 10-5-31, or Code Section 10-5-55 is liable to the customer. The customer, if a purchaser, may maintain an action for recovery of actual damages as specified in subsection (b) of this Code section, or, if a seller, for a remedy as specified in subsection (c) of this Code section.

(e) A person acting as an investment adviser or investment adviser representative that provides investment advice for compensation in violation of subsection (a) of Code Section 10-5-32, subsection (a) of Code Section 10-5-33, or Code Section 10-5-55 is liable to the client. The client may maintain an action to recover the consideration paid for the advice, interest from the date of payment, costs, and reasonable attorney fees determined by the court.

(f) A person that receives directly or indirectly any consideration for providing investment advice to another person and that employs a device, scheme, or artifice to defraud the other person or engages in an act, practice, or course of business that operates or would operate as a fraud or deceit on the other person is liable to the other person. An action under this subsection is governed by the following:

(1) The person defrauded may maintain an action to recover the consideration paid for the advice and the amount of any actual damages caused by the fraudulent conduct, interest from the date of the fraudulent conduct, costs, and reasonable attorney fees determined by the court, less the amount of any income received as a result of the fraudulent conduct; and

(2) This subsection does not apply to a broker-dealer or its agents if the investment advice provided is solely incidental to transacting business as a broker-dealer and no special compensation is received for the investment advice.

(g) The following persons are liable jointly and severally with and to the same extent as persons liable under subsections (b) through (f) of this Code section:

(1) A person that directly or indirectly controls a person liable under subsections (b) through (f) of this Code section, unless the controlling person sustains the burden of proof that the person did not know, and in the exercise of reasonable care could not have known, of the existence of conduct by reason of which the liability is alleged to exist;

(2) An individual who is a managing partner, executive officer, or director of a person liable under subsections (b) through (f) of this Code section, including an individual having a similar status or performing similar functions, unless the individual sustains the burden of proof that the individual did not know and, in the exercise of reasonable care could not have known, of the existence of conduct by reason of which the liability is alleged to exist;

(3) An individual who is an employee of or associated with a person liable under subsections (b) through (f) of this Code section and who materially aids the conduct giving rise to the liability, unless the individual sustains the burden of proof that the individual did not know and, in the exercise of reasonable care could not have known, of the existence of conduct by reason of which the liability is alleged to exist; and

(4) A person that is a broker-dealer, agent, investment adviser, or investment adviser representative that materially aids the conduct giving rise to the liability under subsections (b) through (f) of this Code section, unless the person sustains the burden of proof that the person did not know and, in the exercise of reasonable care could not have known, of the existence of conduct by reason of which liability is alleged to exist.

(h) A person liable under this Code section has a right of contribution as in cases of contract against any other person liable under this Code section for the same conduct.

(i) A cause of action under this Code section survives the death of an individual who might have been a plaintiff or defendant.

(j) A person may not obtain relief under subsection (b) of this Code section:

(1) For a violation of Code Section 10-5-20 or for a violation of subsection (d) or (e) of this Code section, unless the action is instituted within two years after the violation occurred; or

(2) Other than for a violation of Code Section 10-5-20 or for a violation of subsection (c) or (f) of this Code section, unless the action is instituted within the earlier of two years after discovery of the facts constituting the violation or five years after the violation occurred.

(k) A person that has made or has engaged in the performance of a contract in violation of this chapter or a rule adopted or order issued under this chapter or that has acquired a purported right under the contract with knowledge of conduct by reason of which its making or performance was in violation of this chapter may not base an action on the contract.

(l) A condition, stipulation, or provision binding a person purchasing or selling a security or receiving investment advice to waive compliance with this chapter or a rule adopted or order issued under this chapter is void.

(m) The rights and remedies provided by this chapter are in addition to any other rights or remedies that may exist, but this chapter does not create a cause of action not specified in this Code section or subsection (e) of Code Section 10-5-40.



§ 10-5-59. Exemptions to liability

A purchaser, seller, or recipient of investment advice may not maintain an action under Code Section 10-5-58 if:

(1) The purchaser, seller, or recipient of investment advice receives in a record, before the action is instituted:

(A) An offer stating the respect in which liability under Code Section 10-5-58 may have arisen and fairly advising the purchaser, seller, or recipient of investment advice of that person's rights in connection with the offer and any financial or other information necessary to correct all material misrepresentations or omissions in the information that was required by this chapter to be furnished to that person at the time of the purchase, sale, or investment advice;

(B) If the basis for relief may have been a violation of subsection (b) of Code Section 10-5-58, an offer to repurchase the security for cash, payable on delivery of the security, equal to the consideration paid and interest from the date of the purchase, less the amount of any income received on the security; or, if the purchaser no longer owns the security, an offer to pay the purchaser upon acceptance of the offer damages in an amount that would be recoverable upon a tender, less the value of the security when the purchaser disposed of it and interest from the date of the purchase in cash equal to the damages computed in the manner provided in this subparagraph;

(C) If the basis for relief may have been a violation of subsection (c) of Code Section 10-5-58, an offer to tender the security on payment by the seller of an amount equal to the purchase price paid, less income received on the security by the purchaser, and interest from the date of the sale; or, if the purchaser no longer owns the security, an offer to pay the seller upon acceptance of the offer, in cash, damages in the amount of the difference between the price at which the security was purchased and the value the security would have had at the time of the purchase in the absence of the purchaser's conduct that may have caused liability and interest from the date of the sale;

(D) If the basis for relief may have been a violation of subsection (d) of Code Section 10-5-58 and if the customer is a purchaser, an offer to pay as specified in subparagraph (B) of this paragraph; or, if the customer is a seller, an offer to tender or to pay as specified in subparagraph (C) of this paragraph;

(E) If the basis for relief may have been a violation of subsection (e) of Code Section 10-5-58, an offer to reimburse in cash the consideration paid for the advice and interest from the date of payment; or

(F) If the basis for relief may have been a violation of subsection (f) of Code Section 10-5-58, an offer to reimburse in cash the consideration paid for the advice, the amount of any actual damages that may have been caused by the conduct, and interest from the date of the violation causing the loss;

(2) The offer under paragraph (1) of this Code section states that it must be accepted by the purchaser, seller, or recipient of investment advice within 30 days after the date of its receipt by the purchaser, seller, or recipient of investment advice or any shorter period, of not less than three days, that the Commissioner, by order, specifies;

(3) The offeror has the present ability to pay the amount offered or to tender the security under paragraph (1) of this Code section;

(4) The offer under paragraph (1) of this Code section is delivered to the purchaser, seller, or recipient of investment advice or sent in a manner that ensures receipt by the purchaser, seller, or recipient of investment advice; and

(5) The purchaser, seller, or recipient of investment advice that accepts the offer under paragraph (1) of this Code section in a record within the period specified under paragraph (2) of this Code section is paid in accordance with the terms of the offer.






Article 6 - Administration

§ 10-5-70. Administration of chapter; Commissioner of Securities; authority

(a) The administration of this chapter shall be vested in the Secretary of State, who is designated as the Commissioner of Securities.

(b) The Commissioner shall have the authority to administer oaths in and to prescribe forms for all matters arising under this chapter. The Commissioner shall cooperate with the administrators of the securities laws of other states and of the United States with a view to assisting those administrators in the enforcement of their securities and investment adviser laws and to achieving maximum uniformity in the interpretation of like provisions of the laws administered by them and in the forms which are required to be filed under such laws.

(c) The Commissioner shall have authority to employ examiners, clerks and stenographers, and other employees as the administration of this chapter may require. The Commissioner shall also have authority to appoint and employ investigators who shall have, in any case that there is reason to believe a violation of this chapter has occurred or is about to occur, the right and power to serve subpoenas and to swear out and execute search warrants and arrest warrants.

(d) The Commissioner shall have the power to make such rules and regulations from time to time as he or she may deem necessary and proper for the enforcement of this chapter. Such rules and regulations shall be adopted, promulgated, and contested as provided in Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(e) The Commissioner or any persons employed by the Commissioner shall be paid, in addition to their regular compensation, the transportation fare, board, lodging, and other traveling expenses necessary and actually incurred by each of them in the performance of their duties under this chapter.

(f) The Commissioner shall appoint, with the approval of the Governor, a person as assistant Commissioner and delegate such powers and duties under this chapter to such assistant Commissioner as he or she desires.

(g) To encourage uniform interpretation and administration of this chapter and effective securities regulation and enforcement, the Commissioner may cooperate with the securities agencies or administrators of one or more states, Canadian provinces or territories, another country, the Securities and Exchange Commission, the Commodity Futures Trading Commission, the Securities Investor Protection Corporation, any self-regulatory organization, any national or international organization, securities officials or agencies, or any governmental law enforcement or regulatory agency. The cooperation authorized may include, but is not limited to, participation in a central registration depository under this chapter for documents or records required or allowed to be maintained under this chapter and the designation of any such system as an agent for registration or receipt.

(h) Neither the Commissioner, the assistant Commissioner, nor any employee of the Commissioner may use for personal gain or benefit information filed with or obtained by the Commissioner which is not public information nor may the Commissioner, assistant Commissioner, or any employee of the Commissioner conduct securities dealings based upon information filed with or obtained by the Commissioner, even though such information is known to the public, if there has not been a sufficient period for the securities markets to assimilate the information.

(i) This chapter does not create or diminish a privilege or exemption that exists at common law, by statute or rule, or otherwise.

(j) The Commissioner may develop and implement investor education initiatives to inform the public about investing in securities, with particular emphasis on the prevention and detection of securities fraud. In developing and implementing these initiatives, the Commissioner may collaborate with public and nonprofit organizations with an interest in investor education. This subsection does not authorize the Commissioner to require participation or monetary contributions of a registrant in an investor education program.



§ 10-5-71. Powers of Commissioner

(a) The Commissioner may:

(1) Conduct public or private investigations inside or outside this state which the Commissioner considers necessary or appropriate to determine whether a person has violated, is violating, or is about to violate this chapter or a rule adopted or order issued under this chapter or to aid in the enforcement of this chapter or in the adoption of rules and forms under this chapter;

(2) Require or permit a person to testify, file a statement, or produce a record, under oath or otherwise as the Commissioner determines, as to all the facts and circumstances concerning a matter to be investigated or about which an action or proceeding is to be instituted; and

(3) Publish in print or electronically a record concerning an action, proceeding, or an investigation under or a violation of this chapter or a rule adopted or order issued under this chapter if the Commissioner determines it is necessary or appropriate in the public interest and for the protection of investors.

(b) For the purpose of an investigation under this chapter, the Commissioner or his or her designated officer may administer oaths and affirmations, subpoena witnesses, seek compulsion of attendance, take evidence, require the filing of statements, and require the production of any records that the Commissioner considers relevant or material to the investigation.

(c) If a person does not appear or refuses to testify, file a statement, produce records, or otherwise does not obey a subpoena as required by the Commissioner under this chapter, the Commissioner may refer the matter to the Attorney General or the proper district attorney, who may apply to the superior court or a court of another state to enforce compliance. The court may:

(1) Hold the person in contempt;

(2) Order the person to appear before the Commissioner;

(3) Order the person to testify about the matter under investigation or in question;

(4) Order the production of records;

(5) Grant injunctive relief, including restricting or prohibiting the offer or sale of securities or the providing of investment advice;

(6) Impose a civil penalty of not less than $5,000.00 and not greater than $50,000.00 for each violation; and

(7) Grant any other necessary or appropriate relief.

(d) This Code section does not preclude a person from applying to superior court or a court of another state for relief from a request to appear, testify, file a statement, produce records, or obey a subpoena.

(e) An individual is not excused from attending, testifying, filing a statement, producing a record or other evidence, or obeying a subpoena of the Commissioner under this chapter or in an action or proceeding instituted by the Commissioner under this chapter on the ground that the required testimony, statement, record, or other evidence, directly or indirectly, may tend to incriminate the individual or subject the individual to a criminal fine, penalty, or forfeiture. If the individual refuses to testify, file a statement, or produce a record or other evidence on the basis of the individual's privilege against self-incrimination, the Commissioner may apply to superior court to compel the testimony, the filing of the statement, the production of the record, or the giving of other evidence. The testimony, record, or other evidence compelled under such an order may not be used, directly or indirectly, against the individual in a criminal case, except in a prosecution for perjury or contempt or otherwise failing to comply with the order.

(f) At the request of the securities administrator of another state or a foreign jurisdiction, the Commissioner may provide assistance if the requesting administrator states that it is conducting an investigation to determine whether a person has violated, is violating, or is about to violate a law or rule of the other state or foreign jurisdiction relating to securities matters that the requesting administrator regulates or enforces. The Commissioner may provide the assistance by using the authority to investigate and the powers conferred by this Code section as the Commissioner determines is necessary or appropriate. The assistance may be provided without regard to whether the conduct described in the request would also constitute a violation of this chapter or other law of this state if occurring in this state. In deciding whether to provide the assistance, the Commissioner may consider whether the requesting administrator is permitted and has agreed to provide assistance reciprocally within its state or foreign jurisdiction to the Commissioner on securities matters when requested; whether compliance with the request would violate or prejudice the public policy of this state; and the availability of resources and employees of the Commissioner to carry out the request for assistance.

(g) In the case of any investigation conducted under this Code section, the Commissioner may appoint an investigative agent who shall have the same investigative powers and authority as the Commissioner. The agent shall possess such qualifications as the Commissioner may require.



§ 10-5-72. Violations; remedies and penalties

(a) If the Commissioner believes that a person has engaged, is engaging, or is about to engage in an act, practice, or course of business constituting a violation of this chapter or a rule adopted or order issued under this chapter or that a person has, is, or is about to engage in an act, practice, or course of business that materially aids a violation of this chapter or a rule adopted or order issued under this chapter, the Commissioner may maintain an action in the superior court to enjoin the act, practice, or course of business and to enforce compliance with this chapter or a rule adopted or order issued under this chapter.

(b) In an action under this Code section and on a proper showing, the court may:

(1) Issue a permanent or temporary injunction, restraining order, or declaratory judgment;

(2) Order other appropriate or ancillary relief, which may include:

(A) An asset freeze, accounting, writ of attachment, writ of general or specific execution, and appointment of a receiver or conservator, that may be the Commissioner, for the defendant or the defendant's assets;

(B) Ordering the Commissioner to take charge and control of a defendant's property, including investment accounts and accounts in a depository institution, rents, and profits; to collect debts; and to acquire and dispose of property;

(C) Imposing a civil penalty up to $50,000.00 for a single violation or up to $500,000.00 for more than one violation; an order of rescission, restitution, or disgorgement directed to a person that has engaged in an act, practice, or course of business constituting a violation of this chapter or the predecessor Act or a rule adopted or order issued under this chapter or the predecessor Act; and

(D) Ordering the payment of prejudgment and postjudgment interest; or

(3) Order such other relief as the court considers appropriate.

(c) The Commissioner may not be required to post a bond in an action or proceeding under this chapter.



§ 10-5-73. Cease and desist orders; denying, revoking, or conditioning exemptions for broker-dealers

(a) If the Commissioner determines that a person has engaged, is engaging, or is about to engage in an act, practice, or course of business constituting a violation of this chapter or a rule adopted or order issued under this chapter or that a person has materially aided, is materially aiding, or is about to materially aid an act, practice, or course of business constituting a violation of this chapter or a rule adopted or order issued under this chapter, the Commissioner may:

(1) Issue an order directing the person to cease and desist from engaging in the act, practice, or course of business or to take other action necessary or appropriate to comply with this chapter;

(2) Issue an order denying, suspending, revoking, or conditioning the exemptions for a broker-dealer under subparagraph (b)(1)(D) or (b)(1)(F) of Code Section 10-5-30 or an investment adviser under subparagraph (b)(1)(C) of Code Section 10-5-32; or

(3) Issue an order under Code Section 10-5-13.

(b) An order under subsection (a) of this Code section is effective on the date of issuance. Upon issuance of the order, the Commissioner shall promptly serve each person subject to the order with a copy of the order and a notice that the order has been entered. The order must include a statement whether the Commissioner will seek a civil penalty or costs of the investigation, a statement of the reasons for the order, and notice that, within 30 days after receipt of a request in a record from the person, the matter will be scheduled for a hearing. If a person subject to the order does not request a hearing and none is ordered by the Commissioner within 30 days after the date of service of the order, the order becomes final as to that person by operation of law. If a hearing is requested or ordered, the Commissioner, after notice of and opportunity for hearing to each person subject to the order, may modify or vacate the order or extend it until final determination.

(c) If a hearing is requested or ordered pursuant to subsection (b) of this Code section, a hearing must be held pursuant to the provisions of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act" and this chapter. A final order may not be issued unless the Commissioner makes findings of fact and conclusions of law in a record. The final order may make final, vacate, or modify the order issued under subsection (a) of this Code section.

(d) In a final order under subsection (c) of this Code section, the Commissioner may impose a civil penalty up to $50,000.00 for a single violation or up to $500,000.00 for more than one violation.

(e) In a final order under subsection (c) of this Code section, the Commissioner may charge the actual cost of an investigation or proceeding for a violation of this chapter or a rule adopted or order issued under this chapter.

(f) If a petition for judicial review of a final order is not filed in accordance with Code Section 10-5-78, the Commissioner may file a certified copy of the final order with the clerk of a court of competent jurisdiction. The order so filed has the same effect as a judgment of the court and may be recorded, enforced, or satisfied in the same manner as a judgment of the court.

(g) If a person does not comply with an order under this Code section, the Commissioner may petition a court of competent jurisdiction to enforce the order. The court may not require the Commissioner to post a bond in an action or proceeding under this Code section. If the court finds, after service and opportunity for hearing, that the person was not in compliance with the order, the court may adjudge the person in civil contempt of the order. The court may impose a further civil penalty against the person for contempt in an amount not less than $5,000.00 but not greater than $50,000.00 for each violation and may grant any other relief the court determines is just and proper in the circumstances.



§ 10-5-74. Issuance of forms and orders; adoption and amendment of rules

(a) The Commissioner may:

(1) Issue forms and orders and, after notice and comment, may adopt and amend rules necessary or appropriate to carry out this chapter and may repeal rules, including rules and forms governing registration statements, applications, notice filings, reports, and other records;

(2) By rule, define terms, whether or not used in this chapter, but those definitions may not be inconsistent with this chapter; and

(3) By rule, classify securities, persons, and transactions and adopt different requirements for different classes.

(b) Under this chapter, a rule or form may not be adopted or amended or an order issued or amended unless the Commissioner finds that the rule, form, order, or amendment is necessary or appropriate in the public interest or for the protection of investors and is consistent with the purposes intended by this chapter. In adopting, amending, and repealing rules and forms, Code Section 10-5-77 applies in order to achieve uniformity among the states and coordination with federal laws in the form and content of registration statements, applications, reports, and other records, including the adoption of uniform rules, forms, and procedures.

(c) Subject to Section 15(h) of the Securities Exchange Act of 1934, 15 U.S.C. Section 78a, et seq., and Section 222 of the Investment Advisers Act of 1940, 15 U.S.C. Section 80b-1, et seq., the Commissioner may require that a financial statement filed under this chapter be prepared in accordance with generally accepted accounting principles in the United States and comply with other requirements specified by rule adopted or order issued under this chapter. A rule adopted or order issued under this chapter may establish:

(1) Subject to Section 15(h) of the Securities Exchange Act of 1934, 15 U.S.C. Section 78a, et seq., and Section 222 of the Investment Advisors Act of 1940, 15 U.S.C. Section 80b-1, et seq., the form and content of financial statements required under this chapter;

(2) Whether unconsolidated financial statements must be filed; and

(3) Whether required financial statements must be audited by an independent certified public accountant.

(d) The Commissioner may provide interpretative opinions or issue determinations that the Commissioner will not institute a proceeding or an action under this chapter against a specified person for engaging in a specified act, practice, or course of business if the determination is consistent with this chapter. A rule adopted or order issued under this chapter may establish a reasonable charge for interpretative opinions or determinations that the Commissioner will not institute an action or a proceeding under this chapter.

(e) A hearing in an administrative proceeding under this chapter shall be conducted in public unless the Commissioner for good cause consistent with this chapter determines that the hearing shall not be so conducted.



§ 10-5-75. Register of applications for registration of securities; registration statements; notice filings; notices of claims; furnishing of rules, forms, orders, and records to the public

(a) The Commissioner shall maintain, or designate a person to maintain, a register of applications for registration of securities; registration statements; notice filings; applications for registration of broker-dealers, agents, investment advisers, and investment adviser representatives; notice filings by federal covered investment advisers that are or have been effective under this chapter or the predecessor Act; notices of claims of exemption from registration or notice filing requirements contained in a record; orders issued under this chapter or the predecessor Act; and interpretative opinions or no action determinations issued under this chapter.

(b) The Commissioner shall make all rules, forms, interpretative opinions, and orders available to the public.

(c) The Commissioner shall furnish a copy of a record that is a public record or a certification that the public record does not exist to a person that so requests. A rule adopted under this chapter may establish a reasonable charge for furnishing the record or certification. A copy of the record certified or a certificate by the Commissioner of a record's nonexistence is prima-facie evidence of a record or its nonexistence.



§ 10-5-76. Public records; exceptions

(a) Except as otherwise provided in subsection (b) of this Code section, records obtained by the Commissioner or filed under this chapter, including a record contained in or filed with a registration statement, application, notice filing, or report, are public records and are available for public examination.

(b) The following information and documents do not constitute public information under subsection (a) of this Code section and shall be confidential:

(1) Information or documents obtained by the Commissioner in connection with an investigation under Code Section 10-5-71;

(2) Information or documents filed with the Commissioner in connection with a registration statement or exemption filing under this chapter which constitute trade secrets or commercial or financial information of a person for which that person is entitled to and has asserted a claim of confidentiality or privilege authorized by law;

(3) Any document or record specifically designated as confidential in accordance with this chapter; and

(4) Any document, record, or information designated as confidential by federal statute, rule, or regulation.



§ 10-5-77. Intergovernmental cooperation, coordination, and consultation; sharing of records and information

(a) The Commissioner shall, in his or her discretion, cooperate, coordinate, consult, and, subject to Code Section 10-5-76, share records and information with the securities administrator of another state, Canada, a Canadian province or territory, a foreign jurisdiction, the Securities and Exchange Commission, the United States Department of Justice, the Commodity Futures Trading Commission, the Federal Trade Commission, the Securities Investor Protection Corporation, a self-regulatory organization, a national or international organization of securities administrators, a federal or state banking or insurance regulator, or a governmental law enforcement agency to effectuate greater uniformity in securities matters among the federal government, self-regulatory organizations, states, and foreign governments.

(b) In cooperating, coordinating, consulting, and sharing records and information under this Code section and in acting by rule, order, or waiver under this chapter, the Commissioner shall, in his or her discretion, take into consideration in carrying out the public interest the following general policies:

(1) Maximizing effectiveness of regulation for the protection of investors;

(2) Maximizing uniformity in federal and state regulatory standards; and

(3) Minimizing burdens on the business of capital formation, without adversely affecting essentials of investor protection.

(c) The cooperation, coordination, consultation, and sharing of records and information authorized by this Code section includes:

(1) Establishing or employing one or more designees as a central depository for registration and notice filings under this chapter and for records required or allowed to be maintained under this chapter;

(2) Developing and maintaining uniform forms;

(3) Conducting a joint examination or investigation;

(4) Holding a joint administrative hearing;

(5) Instituting and prosecuting a joint civil or administrative proceeding;

(6) Sharing and exchanging personnel;

(7) Coordinating registrations under Code Sections 10-5-20 and Code Section 10-5-30 through 10-5-33 and exemptions under Code Section 10-5-12;

(8) Sharing and exchanging records, subject to Code Section 10-5-76;

(9) Formulating rules, statements of policy, guidelines, forms, and interpretative opinions and releases;

(10) Formulating common systems and procedures;

(11) Notifying the public of proposed rules, forms, statements of policy, and guidelines;

(12) Attending conferences and other meetings among securities administrators, which may include representatives of governmental and private sector organizations involved in capital formation, deemed necessary or appropriate to promote or achieve uniformity; and

(13) Developing and maintaining a uniform exemption from registration for small issuers and taking other steps to reduce the burden of raising investment capital by small businesses.



§ 10-5-78. Rules and orders issued under this chapter subject to judicial review

(a) A final order issued by the Commissioner under this chapter is subject to judicial review in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(b) A rule adopted under this chapter is subject to judicial review in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 10-5-79. Applicability of chapter to certain offers to purchase or sell

(a) Code Sections 10-5-20 and 10-5-21, subsection (a) of Code Section 10-5-30, subsection (a) of Code Section 10-5-31, subsection (a) of Code Section 10-5-32, subsection (a) of Code Section 10-5-33, and Code Sections 10-5-42, 10-5-55, 10-5-58, and 10-5-59 do not apply to a person that sells or offers to sell a security unless the offer to sell or the sale is made in this state or the offer to purchase or the purchase is made and accepted in this state.

(b) Subsection (a) of Code Section 10-5-30, subsection (a) of Code Section 10-5-31, subsection (a) of Code Section 10-5-32, subsection (a) of Code Section 10-5-33, and Code Sections 10-5-42, 10-5-55, 10-5-58, and 10-5-59 do not apply to a person that purchases or offers to purchase a security unless the offer to purchase or the purchase is made in this state or the offer to sell or the sale is made and accepted in this state.

(c) For the purpose of this Code section, an offer to sell or to purchase a security is made in this state, whether or not either party is then present in this state, if the offer:

(1) Originates from within this state; or

(2) Is directed by the offeror to a place in this state and received at the place to which it is directed.

(d) For the purpose of this Code section, an offer to purchase or to sell is accepted in this state, whether or not either party is then present in this state, if the acceptance:

(1) Is communicated to the offeror in this state and the offeree reasonably believes the offeror to be present in this state and the acceptance is received at the place in this state to which it is directed; and

(2) Has not previously been communicated to the offeror, orally or in a record, outside this state.

(e) An offer to sell or to purchase is not made in this state when a publisher circulates or there is circulated on the publisher's behalf in this state a bona fide newspaper or other publication of general, regular, and paid circulation that is not published in this state or that is published in this state but has had more than two-thirds of its circulation outside this state during the previous 12 months or when a radio or television program or other electronic communication originating outside this state is received in this state. A radio or television program or other electronic communication is considered as having originated in this state if either the broadcast studio or the originating source of transmission is located in this state, unless:

(1) The program or communication is syndicated and distributed from outside this state for redistribution to the general public in this state;

(2) The program or communication is supplied by a radio, television, or other electronic network with the electronic signal originating from outside this state for redistribution to the general public in this state;

(3) The program or communication is an electronic communication that originates outside this state and is captured for redistribution to the general public in this state by a community antenna or cable, radio, cable television, or other electronic system; or

(4) The program or communication consists of an electronic communication that originates in this state but is not intended for distribution to the general public in this state.

(f) Subsection (a) of Code Section 10-5-32, subsection (a) of Code Section 10-5-33, subsection (a) of Code Section 10-5-34, and Code Sections 10-5-51, 10-5-54, and 10-5-55 apply to a person if the person engages in an act, practice, or course of business instrumental in effecting prohibited or actionable conduct in this state, whether or not either party is then present in this state.



§ 10-5-80. Consent to service of process

(a) A consent to service of process complying with this Code section and required by this chapter must be signed and filed in the form required by a rule or order under this chapter. A consent appointing the Commissioner the person's agent for service of process in a noncriminal action or proceeding against the person or the person's successor or personal representative under this chapter or a rule adopted or order issued under this chapter after the consent is filed has the same force and validity as if the service were made personally on the person filing the consent. A person that has filed a consent complying with this subsection in connection with a previous application for registration or notice filing need not file an additional consent.

(b) If a person, including a nonresident of this state, engages in an act, practice, or course of business prohibited or made actionable by this chapter or a rule adopted or order issued under this chapter and the person has not filed a consent to service of process under subsection (a) of this Code section, the act, practice, or course of business constitutes the appointment of the Commissioner as the person's agent for service of process in a noncriminal action or proceeding against the person or the person's successor or personal representative.

(c) Service under subsection (a) or (b) of this Code section may be made by providing a copy of the process to the office of the Commissioner, but it is not effective unless:

(1) The plaintiff, which may be the Commissioner, promptly sends notice of the service and a copy of the process, return receipt requested, to the defendant or respondent at the address set forth in the consent to service of process or, if a consent to service of process has not been filed, at the last known address or takes other reasonable steps to give notice; and

(2) The plaintiff files an affidavit of compliance with this subsection in the action or proceeding on or before the return day of the process, if any, or within the time that the court, or the Commissioner in a proceeding before the Commissioner, allows.

(d) Service pursuant to subsection (c) of this Code section may be used in a proceeding before the Commissioner or by the Commissioner in a civil action in which the Commissioner is the moving party.

(e) If process is served under subsection (c) of this Code section, the court, or the Commissioner in a proceeding before the Commissioner, shall order continuances as are necessary or appropriate to afford the defendant or respondent reasonable opportunity to defend.






Article 7 - Applicability of Predecessor Provisions

§ 10-5-90. Predecessor Act governs actions pending and registrations, orders, and rules in effect on July 1, 2009

(a) The predecessor Act exclusively governs all actions or proceedings that are pending on July 1, 2009, or may be instituted on the basis of conduct occurring before July 1, 2009, but a civil action may not be maintained to enforce any liability under the predecessor Act unless instituted within any period of limitation that applied when the cause of action accrued or within five years after July 1, 2009, whichever is earlier.

(b) All effective registrations under the predecessor Act, all administrative orders relating to the registrations, rules, statements of policy, interpretative opinions, declaratory rulings, no action determinations, and conditions imposed on the registrations under the predecessor Act remain in effect while they would have remained in effect if this chapter had not been enacted. They are considered to have been filed, issued, or imposed under this chapter but are exclusively governed by the predecessor Act.

(c) The predecessor Act exclusively applies to an offer or sale made within one year after July 1, 2009, pursuant to an offering made in good faith before July 1, 2009, on the basis of an exemption available under the predecessor Act.









Chapter 5A - Commodities and Commodity Contracts and Options

Article 1 - General Provisions

§ 10-5A-1. Definitions

As used in this chapter, the term:

(1) "Board of trade" means any person or group of persons engaged in buying or selling any commodity or receiving the same for sale on consignment, whether such person or group of persons is characterized as a board of trade, exchange, or other form of marketplace.

(2) "Commissioner" means the Commissioner of Securities.

(3) "Commodity" means, except as otherwise specified by the Commissioner by rule, regulation, or order, any agricultural, grain, or livestock product or by-product, any metal or mineral (including a precious metal set forth in paragraph (12) of this Code section), any gem or gemstone (whether characterized as precious, semiprecious, or otherwise), any fuel (whether liquid, gaseous, or otherwise), any foreign currency, all other goods, articles, products, or items of any kind or any other "commodity" as defined in the Commodity Exchange Act or Commodity Futures Trading Commission rule, provided that the term commodity shall not include (A) a numismatic coin whose fair market value is at least 15 percent higher than the value of the metal it contains, (B) real property or any timber, agricultural, or livestock product grown or raised on real property and offered or sold by the owner or lessee of such real property, or (C) any work of art offered or sold by art dealers, at public auction, or through a private sale by the owner thereof.

(4) "Commodity contract" means any account, agreement, or contract for the purchase or sale, primarily for speculation or investment purposes and not for use or consumption by the offeree or purchaser, of one or more commodities, whether for immediate or subsequent delivery or whether or not delivery is intended by the parties, and whether characterized as a cash contract, deferred shipment or deferred delivery contract, forward contract, futures contract, installment or margin contract, leverage contract, or otherwise. Any commodity contract offered or sold, in the absence of evidence to the contrary, shall be presumed to be offered or sold for speculation or investment purposes. A commodity contract shall not include any contract or agreement which requires, and under which the purchaser receives, physical delivery of the total amount of each commodity to be purchased under the contract or agreement within 29 calendar days from the date of payment in good funds of any portion of the purchase price.

(5) "Commodity Exchange Act" means the act of Congress codified at 7 U.S.C. Section 1, et seq., known as the Commodity Exchange Act, as amended to July 1, 1988, and all subsequent amendments, additions, or other revisions thereto.

(6) "Commodity Futures Trading Commission" means the independent regulatory agency designated by Congress to administer the Commodity Exchange Act.

(7) "Commodity Futures Trading Commission rule" means any rule, regulation, or order of the Commodity Futures Trading Commission in effect on July 1, 1988, and all subsequent amendments, additions, or other revisions thereto.

(8) "Commodity merchant" means any of the following, as defined or described in the Commodity Exchange Act or by Commodity Futures Trading Commission rule:

(A) Futures commission merchant;

(B) Commodity pool operator;

(C) Commodity trading adviser;

(D) Introducing broker;

(E) Leverage transaction merchant;

(F) An associated person of any of the foregoing;

(G) Floor broker; and

(H) Any other person (other than a futures association) required to register with the Commodity Futures Trading Commission.

(9) "Commodity option" means any account, agreement, or contract giving a party thereto the right but not the obligation to purchase or sell one or more commodities or one or more commodity contracts, or both, whether characterized as an option, privilege, indemnity, bid, offer, put, call, advance guaranty, decline guaranty, or otherwise, but shall not include an option traded on a national securities exchange registered with the United States Securities and Exchange Commission.

(10) "Financial institution" means a bank, savings institution, or trust company organized under, or supervised pursuant to, the laws of the United States or of any state.

(11) "Person" means an individual, a corporation, a partnership, an association, a joint-stock company, a trust where the interests of the beneficiaries are evidenced by a security, an unincorporated organization, a government, or a political subdivision of a government, but shall not include a contract market designated by the Commodity Futures Trading Commission or any clearing-house thereof or a national securities exchange registered with the Securities and Exchange Commission (or any employee, officer, or director of such contract market, clearing-house, or exchange acting solely in that capacity).

(12) "Precious metal" means the following in either coin, bullion, or other form:

(A) Silver;

(B) Gold;

(C) Platinum;

(D) Palladium;

(E) Copper; and

(F) Such other items as the Commissioner may specify by rule, regulation, or order.



§ 10-5A-2. Prohibited activities concerning purchase or sale of commodities

Except as otherwise provided in Code Section 10-5A-3 or 10-5A-4, no person shall solicit the purchase or sale of or offer to sell or purchase any commodity under any commodity contract or under any commodity option or offer to enter into as seller or purchaser any commodity contract or any commodity option.



§ 10-5A-3. Exempt purchasers and sellers

The prohibitions in Code Section 10-5A-2 shall not apply to any transaction offered by and in which any of the following persons or any employee, officer, or director thereof acting solely in that capacity is the purchaser or seller:

(1) A person registered with the Commodity Futures Trading Commission as a futures commission merchant or as a leverage transaction merchant whose activities require such registration;

(2) A person registered with the Securities and Exchange Commission as a broker-dealer whose activities require such registration;

(3) A person affiliated with, and whose obligations and liabilities under the transaction are guaranteed by, a person referred to in paragraph (1) or (2) of this Code section;

(4) A person who is a member of a contract market designated by the Commodity Futures Trading Commission or any clearing-house thereof;

(5) A financial institution;

(6) A person registered under the laws of this state as a securities broker-dealer whose activities require such registration; or

(7) A person engaged in business as a bullion or precious metals dealer having and maintaining a net worth of at least $500,000.00, provided that such person has filed with the Commissioner a sworn statement, in form and substance satisfactory to the Commissioner, that such person meets the minimum net worth requirement and that such person will notify the Commissioner immediately in the event its net worth falls below $500,000.00.

The exemption provided by this Code section shall not apply to any transaction or activity which is prohibited by the Commodity Exchange Act or Commodity Futures Trading Commission rule.



§ 10-5A-4. Exempt transactions and contracts; rules and regulations

(a) The prohibitions in Code Section 10-5A-2 shall not apply to the following:

(1) An account, agreement, or transaction within the exclusive jurisdiction of the Commodity Futures Trading Commission as granted under the Commodity Exchange Act;

(2) A commodity contract or the purchase of one or more precious metals which requires, and under which the purchaser receives within seven calendar days from the date of payment in good funds of any portion of the purchase price, physical delivery of the quantity of the precious metals purchased by such payment, provided that, for purposes of this paragraph, physical delivery shall be deemed to have occurred if, within such seven-day period, such quantity of precious metals purchased by such payment is delivered (whether in specifically segregated or fungible bulk form) into the possession of a depository (other than the seller) which is either (A) a financial institution, (B) a depository the warehouse receipts of which are recognized for delivery purposes for any commodity on a contract market designated by the Commodity Futures Trading Commission, (C) a storage facility licensed or regulated by the United States or any agency thereof, or (D) a depository designated by the Commissioner, and such depository (or other person which itself qualifies as a depository) issues and the purchaser receives a certificate, document of title, confirmation, or other instrument evidencing that such quantity of precious metals has been delivered to the depository and is being and will continue to be held by the depository on the purchaser's behalf, free and clear of all liens and encumbrances, other than liens of the purchaser, tax liens, liens agreed to by the purchaser, or liens of the depository for fees and expenses, which have previously been disclosed to the purchaser;

(3) A commodity contract solely between persons engaged in producing, processing, using commercially, or handling as merchants each commodity subject thereto or any by-product thereof; or

(4) A commodity contract under which the offeree or the purchaser is a person referred to in Code Section 10-5A-3, an insurance company, or an investment company as defined in the Investment Company Act of 1940.

(b) The Commissioner may issue rules, regulations, or orders prescribing the terms and conditions of all transactions and contracts covered by the provisions of this chapter which are not within the exclusive jurisdiction of the Commodity Futures Trading Commission as granted by the Commodity Exchange Act, exempting any person or transaction from any provision of this chapter conditionally or unconditionally, and otherwise implementing the provisions of this chapter for the protection of purchasers and sellers of commodities.



§ 10-5A-5. Conditions for acting as commodity merchant; designation of board of trade

(a) No person shall engage in a trade or business or otherwise act as a commodity merchant unless such person:

(1) Is registered or temporarily licensed with the Commodity Futures Trading Commission for each activity constituting such person as a commodity merchant and such registration or temporary license shall not have expired or been suspended or revoked; or

(2) Is exempt from such registration by virtue of the Commodity Exchange Act or of a Commodity Futures Trading Commission rule.

(b) No board of trade shall trade or provide a place for the trading of any commodity contract or commodity option required to be traded on or subject to the rules of a contract market designated by the Commodity Futures Trading Commission unless such board of trade has been so designated for such commodity contract or commodity option and such designation shall not have been vacated, suspended, or revoked.



§ 10-5A-6. Fraudulent or deceitful acts or willful misappropriation prohibited

No person shall directly or indirectly:

(1) Cheat or defraud, or attempt to cheat or defraud, any other person or employ any device, scheme, or artifice to defraud any other person;

(2) Willfully make any false report, enter any false record, or make any untrue statement of a material fact or fail to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they were made, not misleading;

(3) Engage in any transaction, act, practice, or course of business, including, without limitation, any form of advertising or solicitation, which operates or would operate as a fraud or deceit upon any person; or

(4) Willfully misappropriate or convert the funds, security, or property of any other person in connection with the solicitation of a purchase or sale of, the offer to sell, the offer to purchase, the offer to enter into, or the entry into of any commodity contract or commodity option subject to the provisions of Code Section 10-5A-2, Code Section 10-5A-3, or paragraph (2) or (4) of subsection (a) of Code Section 10-5A-4.



§ 10-5A-7. Liability for acts or omissions of employees, officers, or agents

(a) The act, omission, or failure of any official, agent, or other person acting for any individual, association, partnership, corporation, or trust within the scope of his employment or office shall be deemed the act, omission, or failure of such individual, association, partnership, corporation, or trust, as well as of such official, agent, or other person.

(b) Every person who directly or indirectly controls another person liable under any provision of this chapter, every partner, officer, or director of such other person, every person occupying a similar status or performing similar functions, and every employee of such other person who materially aids in the violation is also liable jointly and severally with and to the same extent as such other person, unless the person who is also liable by virtue of this subsection sustains the burden of proof that he did not know, and in the exercise of reasonable care could not have known, of the existence of the facts by reason of which the liability is alleged to exist.



§ 10-5A-8. Applicability of securities law

Nothing in this chapter shall impair, derogate, or otherwise affect the authority or powers of the Commissioner under Chapter 5 of this title, known as the "Georgia Uniform Securities Act of 2008," or the application of any provision of such chapter to any person or transaction subject to such chapter.



§ 10-5A-9. Construction of chapter

This chapter may be construed and implemented to effectuate its general purpose to protect investors, to prevent and prosecute illegal and fraudulent schemes involving commodity contracts, and to maximize coordination with federal laws and the laws of other states and the administration and enforcement thereof. This chapter is not intended to create any rights or remedies upon which actions may be brought by private persons against persons who violate the provisions of this chapter.






Article 2 - Enforcement

§ 10-5A-20. Investigations

(a) The Commissioner at his discretion:

(1) May make such public or private investigations within or outside of this state as he deems necessary to determine whether any person has violated or is about to violate this chapter or any rule, regulation, or order under this chapter or to aid in the enforcement of this chapter or in the prescribing of rules and regulations under this chapter;

(2) May require or permit any person to file a statement in writing, under oath or otherwise as the Commissioner determines, as to all the facts and circumstances concerning the matter to be investigated; and

(3) May publish in print or electronically information concerning any violation of this chapter or any rule, regulation, or order under this chapter.

(b) (1) For the purpose of conducting any investigation as provided in this Code section, the Commissioner shall have the power to administer oaths, to call any party to testify under oath at such investigations, to require the attendance of witnesses, to require the production of books, records, and papers, and to take the depositions of witnesses; and for such purposes the Commissioner is authorized to issue a subpoena for any witness or a subpoena for the production of documentary evidence. Such subpoenas may be served by registered or certified mail or statutory overnight delivery, return receipt requested, to the addressee's business mailing address or by investigators appointed by the Commissioner or shall be directed for service to the sheriff of the county where such witness resides or is found or where the person in custody of any books, records, or papers resides or is found. The fees and mileage of the sheriff, witness, or person shall be paid from the funds in the state treasury for the use of the Commissioner in the same manner that other expenses of the Commissioner are paid.

(2) The Commissioner may issue and apply to enforce subpoenas in this state at the request of a securities agency or commissioner of another state if the activities constituting an alleged violation for which the information is sought would be a violation of this chapter if the activities had occurred in this state.

(c) In case of refusal to obey a subpoena issued under any Code section of this chapter to any person, a superior court of appropriate jurisdiction, upon application by the Commissioner, may issue to the person any order requiring him to appear before the court to show cause why he should not be held in contempt for refusal to obey the subpoena. Failure to obey a subpoena may be punished by the court as contempt of court.

(d) In the case of any investigation conducted under this Code section, the Commissioner may hold hearings or he may appoint an investigative agent to conduct the hearings who shall have the same powers and authority in conducting the hearings as are granted to the Commissioner in this Code section. The agent shall possess such qualifications as the Commissioner may require. A transcript of the testimony and evidence and objections resulting from such hearings shall be taken unless waived in writing by all parties present at the hearings. Copies of the transcript shall be available to all parties present at the hearing upon payment of the reasonable expense of reproducing the transcript. All recommendations of the investigative agent shall be advisory only and shall not have the effect of an order of the Commissioner.

(e) In any case where a hearing is conducted by an investigative agent, he shall submit to the Commissioner a written report, including the transcript of the testimony in evidence if requested by the Commissioner, the findings of the hearing, and a recommendation of the action to be taken by the Commissioner. The recommendation of the agent shall be approved, modified, or disapproved by the Commissioner. The Commissioner may direct an investigative agent to take additional testimony or permit introduction of further documentary evidence.

(f) In addition to any other hearings and investigations which the Commissioner is authorized or required to hold by this chapter, the Commissioner is also authorized to hold general investigative hearings on his own motion with respect to any matter under this chapter. A general investigative hearing as provided for in this subsection may be conducted by any person designated by the Commissioner for that purpose and may, but need not, be transcribed by the Commissioner or by any other interested party. No formal action may be taken as a result of such investigative hearing; but the Commissioner may take such action as he deems appropriate, based on the information developed in the hearing and on any other information which he may have.

(g) The Commissioner may disclose information obtained in connection with an investigation under this Code section to the extent provided in this Code section and if disclosure is for the purpose of a civil, administrative, or criminal investigation or proceeding by a securities agency or law enforcement agency and the receiving agency represents that, under the applicable law, protections exist to preserve the integrity, confidentiality, and security of the information.



§ 10-5A-21. Actions by Commissioner if chapter, rule, or order violated

(a) If the Commissioner believes, whether or not based upon an investigation conducted under Code Section 10-5A-20, that any person has engaged or is about to engage in any act or practice constituting a violation of any provision of this chapter or any rule or order issued under this chapter, the Commissioner may:

(1) Issue a cease and desist order;

(2) Issue an order imposing a civil penalty in an amount which may not exceed $10,000.00 for any single violation or $100,000.00 for multiple violations in a single proceeding or a series of related proceedings; or

(3) Initiate any of the actions specified in subsection (b) of this Code section.

(b) The Commissioner may institute any of the following actions in the appropriate courts of this state or in the appropriate courts of another state, in addition to any legal or equitable remedies otherwise available:

(1) A declaratory judgment;

(2) An action for a prohibitory or mandatory injunction to enjoin the violation of and to ensure compliance with this chapter or any rule or order of the Commissioner;

(3) An action for disgorgement; or

(4) An action for appointment of a receiver or conservator for the defendant or the defendant's assets.



§ 10-5A-22. Legal or equitable remedies; special remedies

(a) (1) Upon a proper showing by the Commissioner that a person has violated, or is about to violate, any provision of this chapter or any rule or order of the Commissioner, a superior court of appropriate jurisdiction may grant appropriate legal or equitable remedies.

(2) Upon a showing of a violation of this chapter or a rule or order of the Commissioner, the court, in addition to traditional legal and equitable remedies, including temporary restraining orders, permanent or temporary prohibitory or mandatory injunctions, and writs of prohibition or mandamus, may grant the following special remedies:

(A) Imposition of a civil penalty in an amount which may not exceed $10,000.00 for any single violation or $100,000.00 for multiple violations in a single proceeding or a series of related proceedings;

(B) Disgorgement;

(C) Declaratory judgment;

(D) Restitution to investors wishing restitution; and

(E) Appointment of a receiver or conservator for the defendant or the defendant's assets.

(3) Appropriate remedies when the defendant is shown only about to violate this chapter or a rule or order of the Commissioner shall be limited to:

(A) A temporary restraining order;

(B) A temporary or permanent injunction;

(C) A writ of prohibition or mandamus; or

(D) An order appointing a receiver or conservator for the defendant or the defendant's assets.

(b) The court shall not require the Commissioner to post a bond in any official action under this chapter.

(c) (1) Upon a proper showing by the commissioner or securities or commodity agency of another state that a person other than a government or governmental agency or instrumentality has violated, or is about to violate, any provision of the commodity act of that state or any rule or order of the commissioner or securities or commodity agency of that state, a superior court of appropriate jurisdiction may grant appropriate legal and equitable remedies.

(2) Upon a showing of a violation of the securities or commodity act of a foreign state or a rule or order of the commissioner or securities or commodity agency of the foreign state, the court, in addition to traditional legal or equitable remedies including temporary restraining orders, permanent or temporary prohibitory or mandatory injunctions, and writs of prohibition or mandamus, may grant the following special remedies:

(A) Disgorgement; and

(B) Appointment of a receiver, conservator, or ancillary receiver or conservator for the defendant or the defendant's assets located in this state.

(3) Appropriate remedies when the defendant is shown only about to violate the securities or commodity act of the foreign state or a rule or order of the commissioner or securities or commodity agency of the foreign state shall be limited to:

(A) A temporary restraining order;

(B) A temporary or permanent injunction;

(C) A writ of prohibition or mandamus; or

(D) An order appointing a receiver, conservator, or ancillary receiver or conservator for the defendant or the defendant's assets located in this state.



§ 10-5A-23. Venue for civil and criminal actions

For the purposes of venue for any civil or criminal action under this chapter, any violation of this chapter or of any rule, regulation, or order promulgated under this chapter shall be considered to have been committed in any county in which any act was performed in furtherance of the transaction which violated this chapter, in the county of any violator's principal place of business in this state, in the county of the issuer's principal place of business in this state, and in any county in which any violator had control or possession of any proceeds of the violation or of any books, records, documents, or other material or objects which were used in furtherance of the violation.



§ 10-5A-24. Commissioner of Securities; employees; compensation and expenses; assistant commissioner; prohibited use of information; confidential information

(a) This chapter shall be administered by the office of the Secretary of State who is designated Commissioner of Securities.

(b) The Commissioner shall have authority to employ examiners, clerks, stenographers, and other employees as the administration of that portion of this chapter vested in him may require. The Commissioner shall also have authority to appoint and employ investigators who shall have, in any case that there is reason to believe a violation of this chapter has occurred or is about to occur, the right and power to serve subpoenas and to swear out and execute search warrants and arrest warrants.

(c) The Commissioner and any persons employed by him shall be paid, in addition to their regular compensation, the transportation, board, lodging, and other travel expenses necessary and actually incurred by each of them in the performance of their duties under this chapter.

(d) The Commissioner shall appoint, with the approval of the Governor, a person as assistant commissioner and delegate such of his powers and duties under this chapter to such assistant commissioner as he desires.

(e) Neither the Commissioner nor any employees of the Commissioner shall use any information which is filed with or obtained by the Commissioner which is not public information for personal gain or benefit, nor shall the Commissioner or any employees of the Commissioner conduct any securities or commodity dealings whatsoever based upon any such information, even though public, if there has not been a sufficient period of time for the securities or commodity markets to assimilate such information.

(f) (1) Except as provided in paragraph (2) of this subsection, all information collected, assembled, or maintained by the Commissioner is public information and is available for examination by the public.

(2) The following are exceptions to paragraph (1) of this subsection and are deemed to be confidential:

(A) Information obtained in private investigations pursuant to Code Section 10-5A-20;

(B) Information designated as confidential by any rule, regulation, or order of the Commissioner; and

(C) Information obtained from federal agencies which may not be disclosed under federal law.

(3) The Commissioner in his discretion may disclose any information made confidential under subparagraph (A) of paragraph (2) of this subsection to persons identified in subsection (a) of Code Section 10-5A-25.

(4) No provision of this chapter either creates or derogates any privilege which exists at common law, by statute, or otherwise when any documentary or other evidence is sought under a subpoena directed to the Commissioner or any employee of the Commissioner.



§ 10-5A-25. Cooperation with agencies, administrators, and organizations

(a) To encourage uniform application and interpretation of this chapter and securities regulation and enforcement in general, the Commissioner and the employees of the Commissioner may cooperate, including bearing the expense of the cooperation, with the securities agencies or administrator of another jurisdiction, Canadian province or territory, or such other agencies administering laws similar to this chapter, the Commodity Futures Trading Commission, the Securities and Exchange Commission, any self-regulatory organization established under the Commodity Exchange Act or the Securities Exchange Act of 1934, any national or international organization of commodities or securities officials or agencies, and any governmental law enforcement agency.

(b) The cooperation authorized by subsection (a) of this Code section shall include, but need not be limited to, the following:

(1) Making joint examinations or investigations;

(2) Holding joint administrative hearings;

(3) Filing and prosecuting joint litigation;

(4) Sharing and exchanging personnel;

(5) Sharing and exchanging information and documents;

(6) Formulating and adopting mutual regulations, statements of policy, guidelines, proposed statutory changes, and releases; and

(7) Issuing and enforcing subpoenas at the request of the agency administering laws similar to this chapter in another jurisdiction, the securities agency of another jurisdiction, the Commodity Futures Trading Commission, or the Securities and Exchange Commission if the information sought would also be subject to lawful subpoena for conduct occurring in this state.



§ 10-5A-26. Rules and regulations

The Commissioner shall have the power to make such rules and regulations from time to time as he may deem necessary and proper for the enforcement of this chapter. Such rules and regulations shall be adopted, promulgated, and contested as provided in Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 10-5A-27. Applicability of Code Sections 10-5A-2, 10-5A-5, and 10-5A-6

(a) Code Sections 10-5A-2, 10-5A-5, and 10-5A-6 apply to persons who offer to sell or solicit a purchase when:

(1) An offer to sell or solicitation of a purchase is made in this state; or

(2) An offer to sell or solicitation of a purchase is made and accepted in this state.

(b) Code Sections 10-5A-2, 10-5A-5, and 10-5A-6 apply to persons who offer to buy or solicit a sale when:

(1) An offer to buy or solicitation of a sale is made in this state; or

(2) An offer to buy or solicitation of a sale is made and accepted in this state.

(c) For the purpose of this Code section, an offer to sell or to buy or a solicitation of a purchase or sale is made in this state, whether or not either party is then present in this state, when the offer or solicitation:

(1) Originates from this state; or

(2) Is directed by the offeror or solicitor to this state and received at the place to which it is directed or at any post office in this state in the case of a mailed offer or solicitation.

(d) For the purpose of this Code section, an offer to buy or to sell or solicitation of a sale or purchase is accepted in this state when acceptance:

(1) Is communicated to the offeror or solicitor in this state; and

(2) Has not previously been communicated to the offeror or solicitor, orally or in writing, outside this state; and acceptance is communicated to the offeror in this state, whether or not either party is then present in this state, when the offeree directs it to the offeror or solicitor in this state, reasonably believing the offeror or solicitor to be in this state and it is received at the place to which it is directed or at any post office in this state in the case of a mailed acceptance.

(e) An offer to sell or to buy or solicitation of a purchase or sale is not made in this state when:

(1) The publisher circulates or there is circulated on his behalf in this state any bona fide newspaper or other publication of general, regular, and paid circulation which is not published in this state, or which is published in this state but has had more than two-thirds of its circulation outside this state during the past 12 months; or

(2) A radio or television program originating outside this state is received in this state.



§ 10-5A-28. Administrative proceedings

(a) The Commissioner shall commence an administrative proceeding under this chapter by entering either a notice of intent to do a contemplated act or a summary order. The notice of intent or summary order may be entered without notice, without opportunity for hearing, and need not be supported by findings of fact or conclusions of law, but must be in writing.

(b) Upon entry of a notice of intent or summary order, the Commissioner shall promptly notify all interested parties that the notice or summary order has been entered and the reasons therefor. If the proceeding is pursuant to a notice of intent, the Commissioner shall inform all interested parties of the date, time, and place set for the hearing on the notice. If the proceeding is pursuant to a summary order, the Commissioner shall inform all interested parties that they have 30 business days from the entry of the order to file a written request for a hearing on the matter with the Commissioner and that the hearing will be scheduled to commence within 30 business days after the receipt of the written request.

(c) If the proceeding is pursuant to a summary order, the Commissioner, whether or not a written request for a hearing is received from any interested party, may set the matter down for hearing on the Commissioner's own motion.

(d) If no hearing is requested and none is ordered by the Commissioner, the summary order will automatically become a final order after 30 business days.

(e) If a hearing is requested or ordered, the Commissioner, after notice of, and opportunity for, hearing to all interested persons, may modify or vacate the order or extend it until final determination.

(f) No final order or order after hearing may be returned without:

(1) Appropriate notice to all interested persons;

(2) Opportunity for hearing by all interested persons; and

(3) Entry of written findings of fact and conclusions of law.

Every hearing in an administrative proceeding under this chapter shall be public unless the Commissioner grants a request joined in by all the respondents that the hearing be conducted privately.



§ 10-5A-29. Judicial review of Commissioner's orders

(a) Any person aggrieved by a final order of the Commissioner may obtain a review of the order in a superior court of appropriate jurisdiction by filing in court, within 60 days after the entry of the order, a written petition praying that the order be modified or set aside in whole or in part. A copy of the petition for review shall be served upon the Commissioner.

(b) Upon the filing of a petition for review, except where the taking of additional evidence is ordered by the court pursuant to subsection (e) or (f) of this Code section, the court shall have exclusive jurisdiction of the matter, and the Commissioner may not modify or set aside the order, in whole or in part.

(c) The filing of a petition for review under subsection (a) of this Code section does not, unless specifically ordered by the court, operate as a stay of the Commissioner's order, and the Commissioner may enforce or ask the court to enforce the order pending the outcome of the review proceedings.

(d) Upon receipt of the petition for review, the Commissioner shall certify and file in the court a copy of the order and the transcript or record of the evidence upon which it was based. If the order became final by operation of law under subsection (d) of Code Section 10-5A-28, the Commissioner shall certify and file in court the summary order and evidence of its service upon the parties to it and an affidavit certifying that no hearing has been held and that the order became final pursuant to subsection (d) of Code Section 10-5A-28.

(e) If either the aggrieved party or the Commissioner applies to the court for leave to adduce additional evidence and shows to the satisfaction of the court that there were reasonable grounds for failure to adduce the evidence in the hearing before the Commissioner or other good cause, the court may order the additional evidence to be taken by the Commissioner under such conditions as the court considers proper.

(f) If new evidence is ordered taken by the court, the Commissioner may modify the findings and order by reason of the additional evidence and shall file in the court the additional evidence together with any modified or new findings or order.

(g) The court shall review the petition based upon the original record before the Commissioner as amended under subsections (e) and (f) of this Code section. The findings of the Commissioner as to the facts, if supported by competent, material, and substantive evidence, are conclusive. Based upon this review, the court may affirm, modify, enforce, or set aside the order, in whole or in part.



§ 10-5A-30. Burden of proving exemptions

It shall not be necessary to prove the negative as to any of the exemptions of this chapter in any complaint, information, indictment, writ, or proceeding brought under this chapter; and the burden of proof of any such exemption shall be upon the party claiming the same.



§ 10-5A-31. Criminal penalties for violating chapter; institution of criminal proceedings

(a) Any person who willfully violates any provision of this chapter shall be guilty of a felony and, upon conviction, shall be fined not more than $50,000.00 or imprisoned for not more than ten years, or both, for each violation.

(b) The Commissioner may refer such evidence as is available concerning violations of this chapter or any rule or order of the Commissioner to the Attorney General or the proper district attorney, who may, with or without such a reference from the Commissioner, institute the appropriate criminal proceedings under this chapter.









Chapter 5B - Deceptive, Fraudulent, or Abusive Telemarketing

§ 10-5B-1. Legislative findings and intent

(a) The General Assembly finds that a problem is posed in this state by the increasing use of the telephone in a fraudulent or abusive manner as a means of solicitation in certain currently regulated commercial businesses and professions and that the power and reach of the telephone as a medium for such conduct increases the risk to the legitimate economy of the state.

(b) The General Assembly declares that the intent of this chapter is to impose sanctions against the fraudulent use of the telephone in certain currently regulated commercial businesses and professions. This chapter shall be construed to further that intent.



§ 10-5B-2. Definitions

(a) As used in this chapter, the term:

(1) "Charitable contribution" means the promise or grant of any money or property of any kind or value to be used for any charitable purpose, as that term is defined in Code Section 43-17-2.

(2) "Control," "controlling," "controlled by," or "under common control with" means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract, or otherwise.

(3) "Executive officer" means the chief executive officer, the president, the principal financial officer, the principal operating officer, each vice president with responsibility involving policy-making functions for a significant aspect of a person's business, the secretary, the treasurer, or any other person performing similar functions with respect to any organization, whether incorporated or unincorporated.

(4) "Person" means an individual, a corporation, a partnership, a limited liability company, an association, a joint-stock company, a trust, or any unincorporated organization.

(5) "Secretary of State" means the Secretary of State of the State of Georgia.

(6) "Telephone soliciting business" means a sole proprietorship, partnership, limited liability company, corporation, or other association of individuals engaged in a common effort to solicit sales regulated under this chapter.

(7) "Telephone solicitor" or "solicitor" means a person, partnership, limited liability company, corporation, or other entity that makes or places telephone calls for the purpose of selling or solicitation of sales as defined in paragraph (8) of this subsection over the telephone, whether the call originates in the State of Georgia or is received in the State of Georgia.

(8) "Telephonic sale," "sell telephonically," "telephonic selling," "telephonic offer for sale," or "telephonic solicitation of sale," and "telemarketing" means a sale or solicitation of goods or services, a sale or offer to sell a security as defined in paragraph (31) of Code Section 10-5-2, or a solicitation of a charitable contribution, in which:

(A) The seller solicits the sale or charitable sale or contribution over the telephone;

(B) The purchaser's agreement to purchase or contribute is made over the telephone; and

(C) In the case of a sale of goods or services only, the purchaser, over the telephone, pays for or agrees to commit to payment for goods or services prior to or upon receipt by the purchaser of the goods and services.

(b) The rules of statutory construction contained in Chapter 3 of Title 1 shall apply to the interpretation of this chapter.



§ 10-5B-3. Rules to prohibit deceptive, fraudulent, or abusive telemarketing activities authorized

(a) The Secretary of State shall be authorized to promulgate rules to prohibit deceptive or fraudulent telemarketing activities and other abusive telemarketing activities by persons subject to the provisions of Chapter 5 of this title, the "Georgia Uniform Securities Act of 2008"; the provisions of Chapter 5A of this title, relating to commodities and commodity contracts and options; the provisions of Chapter 14 of Title 43, relating to electrical contractors, plumbers, conditioned air contractors, low-voltage contractors, and utility contractors; or the provisions of Chapter 17 of Title 43, the "Georgia Charitable Solicitations Act of 1988."

(b) Any rules promulgated by the Secretary of State pursuant to subsection (a) of this Code section may include but not be limited to:

(1) A definition of deceptive telemarketing activities;

(2) A list of criteria that are symptomatic of deceptive telemarketing as distinguished from ordinary telemarketing business practices;

(3) A requirement that telemarketers may not undertake a pattern of unsolicited telephone calls which the reasonable consumer would consider coercive or abusive of such consumer's right to privacy;

(4) A requirement that goods or services offered by telemarketing be shipped or provided within a specified period and that, if the goods or services are not shipped or provided within such period, a refund shall be required; and

(5) Authority for a person who orders any goods or services through telemarketing to cancel the order within a specified period.

(c) No rules promulgated pursuant to this Code section shall in any way limit the scope or application of Part 2 of Article 15 of Chapter 1 of this title, the "Fair Business Practices Act of 1975."



§ 10-5B-4. Required and prohibited telephone conduct and activities; liability

(a) It shall be unlawful for any person who is jurisdictionally subject to the provisions of Chapter 5 of this title, the "Georgia Uniform Securities Act of 2008"; the provisions of Chapter 5A of this title, relating to commodities and commodity contracts and options; the provisions of Chapter 14 of Title 43, relating to electrical contractors, plumbers, conditioned air contractors, low-voltage contractors, and utility contractors; or the provisions of Chapter 17 of Title 43, the "Georgia Charitable Solicitations Act of 1988," and who makes any telephonic offer to sell or telephonic sale in this state:

(1) To fail to promptly state clearly the name of the business on whose behalf the call is being made before any sales solicitation can begin and provide a telephone number or address at which the business can be contacted and shall not by electronics block their name and phone number from being identified by caller ID;

(2) To violate any rule, regulation, or order promulgated or issued by the Secretary of State under this chapter;

(3) In connection with a telephonic sale, selling telephonically, or telephonic solicitation of sale in or from this state, to employ a device, scheme, or artifice to defraud;

(4) In connection with a telephonic sale, selling telephonically, or telephonic solicitation of sale in or from this state, to engage in an act, practice, or course of business that operates or would operate as a fraud or deceit upon a person;

(5) Knowingly to cause to be made, in any document filed with the Secretary of State or in any proceeding under this chapter, any statement which is, at the time it is made and in light of the circumstances under which it is made, false or misleading in any material respect; or

(6) In connection with a telephonic solicitation of a monetary charitable contribution, to use the services of any person as a courier or otherwise to obtain personally receipt or possession of a monetary contribution from a residence.

(b) Every person who directly or indirectly controls a person culpable under subsection (a) of this Code section, every general partner, executive officer, or director of such person culpable under subsection (a) of this Code section, every person occupying a similar status or performing similar functions, and every telephone soliciting business or telephone solicitor who participates in any material way in the sale or solicitation of sale is culpable to the same extent as the person whose culpability arises under subsection (a) of this Code section unless the person whose culpability arises under this subsection sustains the burden of proof that he or she did not know and, in the exercise of reasonable care, could not have known of the existence of the facts by reason of which culpability is alleged to exist.



§ 10-5B-5. Applicability to persons subject to other provisions of the Code

(a) With respect to any person who is jurisdictionally subject to the provisions of Chapter 5 of this title, the "Georgia Uniform Securities Act of 2008," the Secretary of State shall prevent any person from violating a rule promulgated under Code Section 10-5B-3 in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of Chapter 5 of this title were incorporated into and made a part of this chapter. Except as otherwise provided in this chapter, any person so jurisdictionally subject to the provisions of Chapter 5 of this title who violates such rule shall be subject to the penalties and entitled to the privileges and immunities provided in Chapter 5 of this title in the same manner, by the same means, and with the same jurisdiction, power, and duties as though all applicable terms and provisions of Chapter 5 of this title were incorporated into and made a part of this chapter.

(b) With respect to any person who is jurisdictionally subject to the provisions of Chapter 5A of this title, relating to commodities and commodity contracts and options, the Secretary of State shall prevent any person from violating a rule promulgated under Code Section 10-5B-3 in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of Chapter 5A of this title were incorporated into and made a part of this chapter. Except as otherwise provided in this chapter, any person so jurisdictionally subject to the provisions of Chapter 5A of this title who violates such rule shall be subject to the penalties and entitled to the privileges and immunities provided in Chapter 5A of this title in the same manner, by the same means, and with the same jurisdiction, power, and duties as though all applicable terms and provisions of Chapter 5A of this title were incorporated into and made a part of this chapter.

(c) With respect to any person who is jurisdictionally subject to the provisions of Chapter 14 of Title 43, relating to electrical contractors, plumbers, conditioned air contractors, low-voltage contractors, and utility contractors, the Secretary of State shall prevent any person from violating a rule promulgated under Code Section 10-5B-3 in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of Chapter 14 of Title 43 were incorporated into and made a part of this chapter. Except as otherwise provided in this chapter, any person so jurisdictionally subject to the provisions of Chapter 14 of Title 43 who violates such rule shall be subject to the penalties and entitled to the privileges and immunities provided in Chapter 14 of Title 43 in the same manner, by the same means, and with the same jurisdiction, power, and duties as though all applicable terms and provisions of Chapter 14 of Title 43 were incorporated into and made a part of this chapter.

(d) With respect to any person who is jurisdictionally subject to the provisions of Chapter 17 of Title 43, known as the "Georgia Charitable Solicitations Act of 1988," the Secretary of State shall prevent any person from violating a rule promulgated under Code Section 10-5B-3 in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of Chapter 17 of Title 43 were incorporated into and made a part of this chapter. Except as otherwise provided in this chapter, any person so jurisdictionally subject to the provisions of Chapter 17 of Title 43 who violates such rule shall be subject to the penalties and entitled to the privileges and immunities provided in Chapter 17 of Title 43 in the same manner, by the same means, and with the same jurisdiction, power, and duties as though all applicable terms and provisions of Chapter 17 of Title 43 were incorporated into and made a part of this chapter.



§ 10-5B-6. Criminal and civil penalties; right to punish under other laws not limited.

(a) Any person who shall willfully violate any provision of this chapter shall be guilty of a felony and, upon conviction thereof, shall be punished as described under subparagraph (a)(5)(A) of Code Section 16-8-12.

(b) Any person who suffers injury or damages as a result of a violation of this chapter may bring an action and may recover under Code Section 10-1-399, relating to private rights of action.

(c) Any person who intentionally targets an elder or disabled person, as defined in Article 31 of Chapter 1 of this title, in a violation of this chapter shall be subject to double the applicable civil and criminal penalties for such violation or offense.

(d) Nothing in this chapter shall limit any statutory or common-law right of the state to punish any person for violation of any law.



§ 10-5B-7. Remedies, duties, prohibitions, and penalties not exclusive; construction with other provisions of the Code

(a) The remedies, duties, prohibitions, and penalties of this chapter are not exclusive and are in addition to all other causes of action, remedies, and penalties provided by law.

(b) Nothing in this chapter shall amend, alter, or repeal any of the provisions of Chapter 5 of this title, the "Georgia Uniform Securities Act of 2008"; the provisions of Chapter 5A of this title, relating to commodities and commodity contracts and options; the provisions of Chapter 14 of Title 43, relating to electrical contractors, plumbers, conditioned air contractors, low-voltage contractors, and utility contractors; or the provisions of Chapter 17 of Title 43, the "Georgia Charitable Solicitations Act of 1988."



§ 10-5B-8. When offer to sell or buy is made in state

For purposes of this chapter, an offer to sell or to buy is made in this state, whether or not either party is then present in this state, when the offer:

(1) Originates from this state; or

(2) Is directed by the offeror to this state and received at the place to which it is directed.






Chapter 6 - Agency

Article 1 - Creation and Nature of Relationship

§ 10-6-1. When agency relationship arises

The relation of principal and agent arises wherever one person, expressly or by implication, authorizes another to act for him or subsequently ratifies the acts of another in his behalf.



§ 10-6-2. Formality necessary to create agency

Where the exercise or performance of an agency is by written instrument, the agency shall also be created by written instrument; provided, however, unless a contrary intent is expressly set forth therein, any written instrument creating an agency regardless of the formality of its execution shall conclusively be deemed to authorize the execution of instruments with the formalities necessary or appropriate to accomplish the purposes for which the agency was granted. A corporation may create an agent in its usual mode of transacting business and without its corporate seal. Any deed or other instrument executed under seal pursuant to an agency created by an act not under seal, if not otherwise required to be under seal for its validity, shall be binding upon the principal and valid as if an unsealed instrument.



§ 10-6-3. Who may be agent

Any person who is of sound mind may be appointed an agent; so a principal shall be bound by the acts of his infant agent.



§ 10-6-4. Fiduciaries may convey by attorneys in fact

Executors, administrators, guardians, conservators, and trustees are authorized to sell and convey property by attorneys in fact in all cases where they may lawfully sell and convey in person.



§ 10-6-5. What may be done by agent; delegation of agent's authority

Whatever one may do himself may be done by an agent, except such personal trusts in which special confidence is placed on the skill, discretion, or judgment of the person called in to act; so an agent may not delegate his authority to another unless specially empowered to do so.



§ 10-6-6. Conditional power of attorney.

(a) As used in this Code section, the term "conditional power of attorney" means a written power of attorney stating that it becomes effective at a specified future time or on the occurrence of a specified event or contingency, including, but not limited to, the subsequent incapacity of the principal.

(b) In a conditional power of attorney, the principal may designate one or more persons who, by a written declaration under penalty of false swearing, have the power to determine conclusively that the specified event or contingency has occurred. The principal may designate the attorney in fact or another person to perform this function, either alone or jointly with other persons.

(c) A power of attorney containing the designation described in subsection (b) of this Code section becomes effective when the person or persons designated in the power of attorney execute a written declaration under penalty of false swearing that the specified event or contingency has occurred; and any person may act in reliance on the written declaration without liability to the principal or to any other person, regardless of whether the specified event or contingency has actually occurred.

(d) This Code section shall apply to a power of attorney whether executed before, on, or after July 1, 1993, if the power of attorney contains the designation described in subsection (b) of this Code section.

(e) Subsections (b) and (c) of this Code section do not provide the exclusive method by which a power of attorney may be limited to take effect upon the occurrence of a specified event or contingency.






Article 2 - Relations Between Principal and Agent

§ 10-6-20. Rights under agency for illegal purpose

No rights shall arise to either party out of an agency created for an illegal purpose.



§ 10-6-21. Extent of agent's authority; liability for exceeding, violating, or disregarding instructions

The agent shall act within the authority granted to him, reasonably interpreted; if he shall exceed or violate his instructions, he does it at his own risk, the principal having the privilege of affirming or dissenting, as his interest may dictate. In cases where the power is coupled with an interest in the agent, unreasonable instructions, detrimental to the agent's interest, may be disregarded.



§ 10-6-22. Diligence required of agent

An agent for hire shall be bound to exercise, about the business of his principal, that ordinary care, skill, and diligence required of a bailee for hire. A voluntary agent, without hire or reward, shall be liable only for gross neglect.



§ 10-6-23. Agent may follow instructions from one of several principals

Where several persons shall appoint an agent to do an act for their joint benefit, the instructions of one, not inconsistent with the general directions, shall protect the agent in his act.



§ 10-6-24. Agent not to buy or sell for himself

Without the express consent of the principal after a full knowledge of all the facts, an agent employed to sell may not himself be the purchaser; and an agent to buy may not himself be the seller.



§ 10-6-25. Agent must account for profit from principal's property

The agent shall not make a personal profit from his principal's property; for all such he is bound to account.



§ 10-6-26. Estoppel of agent to dispute principal's title

An agent may not dispute his principal's title, except in such cases where legal proceedings, at the instance of others, shall have been commenced against him.



§ 10-6-27. Right of principal to follow money deposited by agent

A principal may follow his money deposited by an agent in the latter's name and recover the same wherever found, unless the rights of innocent third persons shall have intervened.



§ 10-6-28. When agent depositing principal's money not liable for bank failure

If the money of a principal shall be deposited by a private agent in the name of the principal in the hands of a bank of good credit and the deposit is according to the common usage of the place, the agent shall not be responsible for any loss arising from the failure of the bank.



§ 10-6-29. Mingling goods of principal and agent

An agent, by willfully mingling his own goods with those of his principal, shall not create a tenancy in common; but, if incapable of separation, the whole shall belong to the principal.



§ 10-6-30. Agents and fiduciaries to keep accounts; effect of neglect

It shall be the duty of agents, trustees, administrators, guardians, conservators, receivers, and all other fiduciaries to keep their accounts in a regular manner and to be always ready with them supported by proper vouchers; neglect of this duty shall be ground for charging them with interest on balances on hand and with costs.



§ 10-6-31. When agent entitled to commission and expenses

An agent who shall have discharged his duty shall be entitled to his commission and all necessary expenses incurred about the business of his principal. If he shall have violated his engagement, he shall be entitled to no commission.



§ 10-6-32. Owner's right to sell property placed with broker; broker's right to commissions

The fact that property is placed in the hands of a broker to sell shall not prevent the owner from selling, unless otherwise agreed. The broker's commissions are earned when, during the agency, he finds a purchaser who is ready, able, and willing to buy and who actually offers to buy on the terms stipulated by the owner.



§ 10-6-33. Revocation of agency -- When and how done; damages for unreasonable revocation

Generally, an agency is revocable at the will of the principal. The appointment of a new agent for the performance of the same act or the death of either principal or agent revokes the power. If, however, the power is coupled with an interest in the agent himself, it is not revocable at will. In all cases the agent may recover from the principal, for an unreasonable revocation, any damages he may have suffered by reason thereof.



§ 10-6-34. Revocation of agency -- Effect of death or disability on pledge of stock with power of attorney

Every creditor or other person advancing money upon the pledge of a certificate of stock or other scrip representing an ownership or interest in corporations in Georgia shall have such an irrevocable interest in such certificate of stock or other scrip as not to be affected by the death, insanity, or legal disability thereafter of the person in whose name such stock or other scrip stands upon the books of any corporation in Georgia; but such pledgee or holder of such stock or scrip assigned in blank, coupled with the power of attorney, shall have the same right after the death, insanity, or legal disability of the person in whose name the stock stands upon the books of the corporation as before the death, insanity, or legal disability of such person.



§ 10-6-35. Revocation of agency -- Effect of death on power of attorney by member of armed forces, seaman, or person on war service

(a) No agency created by a power of attorney in writing given by a principal who is at the time of execution or who, after executing the power of attorney, becomes either:

(1) A member of the armed forces of the United States; or

(2) A person serving as a merchant seaman outside the limits of the United States; or

(3) A person outside the limits of the United States by permission, assignment, or direction of any department or official of the United States government in connection with any activity pertaining to or connected with the prosecution of any war in which the United States is then engaged

shall be revoked or terminated by the death of the principal as to the agent or other person who, without actual knowledge or actual notice of the death of the principal, shall have acted or shall act, in good faith, under or in reliance upon such power of attorney or agency; and any action so taken, unless otherwise invalid or unenforceable, shall be binding on the heirs, devisees, legatees, or personal representatives of the principal, provided that it shall be made to appear by proof that the person or persons, firm, or corporation receiving any property by reason of the exercise of the power shall have paid value for the property and the attorney in fact or agent shall make bond for title to purchaser of the property without notice of the death of the principal.

(b) An affidavit, executed by the attorney in fact or agent setting forth that he has not or had not, at the time of doing any act pursuant to the power of attorney, received actual knowledge or actual notice of the revocation or termination of the power of attorney, by death or otherwise, or notice of any facts indicating the same, shall, in the absence of fraud, be conclusive proof of the nonrevocation or nontermination of the power at such time. If the exercise of the power requires execution and delivery of any instrument which is recordable under the laws of this state, such affidavit, when authenticated for record in the manner prescribed by law, shall likewise be recordable.

(c) No report or listing, either official or otherwise, of "missing" or "missing in action," as such words are used in military parlance, shall constitute or be interpreted as constituting actual knowledge or actual notice of the death of such principal or notice of any facts indicating the same or shall operate to revoke the agency.

(d) This Code section shall not be construed so as to alter or affect any provisions for revocation or termination contained in such power of attorney.

(e) This Code section shall apply to such powers of attorney executed prior to March 9, 1945.

(f) This Code section shall not apply to any last will and testament of the principal unless the power of disposal is in compliance with the last will of the principal.



§ 10-6-36. Revocation of agency -- Effect of incompetency or incapacity of principal on power of attorney

A written power of attorney, unless expressly providing otherwise, shall not be terminated by the incompetency or incapacity of the principal. The power to act as an attorney in fact for a principal who subsequently becomes incompetent or incapacitated shall remain in force until such time as a conservator or receiver shall be appointed for the principal or until some other judicial proceeding shall terminate the power.



§ 10-6-37. Revocation of agency -- Action for wrongful discharge of agent before termination of contract

When the contract is for a year, and the principal wrongfully discharges the agent before the end of the year, the agent may either sue immediately for any special injury from the breach of the contract, or, treating the contract as rescinded, may sue for the value of the services rendered, or he may wait until the expiration of the year and sue for and recover his entire wages.



§ 10-6-38. Revocation of agency -- Subsequent earnings in mitigation of damages on improper dismissal of agent

When an agent has been improperly dismissed before the expiration of his time, earnings which were realized or might have been realized by him up to the end of the term shall go in mitigation of damages.



§ 10-6-39. Liability of principal for injuries by other agents

Except as otherwise expressly provided, the principal shall not be liable to one agent for injuries arising from the negligence or misconduct of other agents about the same business.






Article 3 - Rights and Liabilities of Principal to Third Persons

§ 10-6-50. Scope of agent's authority; effect of private instructions; dealing with special agent

The agent's authority shall be construed to include all necessary and usual means for effectually executing it. Private instructions or limitations not known to persons dealing with a general agent shall not affect them. In special agencies for a particular purpose, persons dealing with the agent should examine his authority.



§ 10-6-51. Principal bound by acts within scope of authority; no right to ratify in part

The principal shall be bound by all the acts of his agent within the scope of his authority; if the agent shall exceed his authority, the principal may not ratify in part and repudiate in part; he shall adopt either the whole or none.



§ 10-6-52. Ratification relates back to agent's act; how act ratified; no revocation of ratification

A ratification by the principal shall relate back to the act ratified and shall take effect as if originally authorized. A ratification may be express or implied from the acts or silence of the principal. A ratification once made may not be revoked.



§ 10-6-53. Form in which agent acts immaterial

The form in which the agent acts is immaterial; if the principal's name is disclosed and the agent professes to act for him, it will be held to be the act of the principal.



§ 10-6-54. When undisclosed principal liable on contract

If an agent shall fail to disclose his principal, when discovered, the person dealing with the agent may go directly upon the principal under the contract, unless the principal shall have previously accounted and settled with the agent.



§ 10-6-55. Effect of seller giving credit to agent

If the credit shall be given to the agent by the choice of the seller, he may not afterward demand payment of the principal.



§ 10-6-56. When principal bound by agent's representations or concealment

The principal shall be bound by all representations made by his agent in the business of his agency and also by his willful concealment of material facts, although they are unknown to the principal and known only by the agent.



§ 10-6-57. Payment to agent not producing obligation made at debtor's risk; proving agent's authority

Where money is due on a written evidence of debt, payment to an agent of the creditor who fails to produce the obligation shall be at the risk of the debtor. Nonproduction of the security shall rebut the implication of authority arising from the agent's employment, and it must be otherwise established.



§ 10-6-58. Notice to agent

Notice to the agent of any matter connected with his agency shall be notice to the principal.



§ 10-6-59. Principal not bound by agent conspiring with third person

Where an agent shall conspire with the other party, his principal shall not be bound thereby nor charged with knowledge of facts thus acquired by his agent.



§ 10-6-60. Principal bound for neglect and fraud of agent

The principal shall be bound for the care, diligence, and fidelity of his agent in his business, and hence he shall be bound for the neglect and fraud of his agent in the transaction of such business.



§ 10-6-61. When principal liable for agent's willful trespass

The principal shall not be liable for the willful trespass of his agent unless done by his command or assented to by him.



§ 10-6-62. When principal to benefit from agent's contract; defenses against undisclosed principal

The principal shall have advantage of his agent's contracts in the same manner as he shall be bound by them, so far as they come within the scope of his agency. If, however, the agency shall have been concealed, the party dealing with him may set up any defense against the principal which he has against the agent.



§ 10-6-63. When principal may recover money or goods illegally or mistakenly paid or wrongfully transferred by agent

The principal may recover back money paid illegally or by mistake of his agent or goods wrongfully transferred by the agent, the party receiving the goods having notice of the agent's want of authority or willful misconduct.



§ 10-6-64. Agent may be witness; credibility; admissibility of agent's declarations

Reserved. Repealed by Ga. L. 2011, p. 99, § 17/HB 24, effective January 1, 2013.






Article 4 - Rights and Liabilities of Agent as to Third Persons

§ 10-6-80. Agent may prosecute legal remedies for principal; parol authority; liability if act repudiated

Any act authorized or required to be done under this Code by any person in the prosecution of his legal remedies may be done by his agent; and for this purpose he is authorized to make an affidavit and execute any bond required, though his agency shall be created by parol. In all such cases, if the principal shall repudiate the act of the agent, the agent, together with his sureties, shall be personally bound.



§ 10-6-81. Recovery of money paid to or by agent by mistake

If money shall be paid to an agent by mistake and he in good faith shall pay it over to his principal, he shall not thereafter be personally liable therefor. In all other cases he shall be liable for its repayment. If money shall be paid by an agent by mistake, he may recover it in his own name.



§ 10-6-82. Agent's right of action on principal's contracts

Generally, an agent shall have no right of action on contracts made for his principal. The following are exceptions:

(1) A factor contracting on his own credit;

(2) Where promissory notes or other evidences of debt are made payable to an agent of a corporation;

(3) In all cases where the contract is made with the agent in his individual name, though his agency be known;

(4) Auctioneers may sue in their own names for goods sold by them;

(5) In cases of agency coupled with an interest in the agent, known to the party contracting with him.

In all these cases, payment to the principal before notice of the agent's claim is a good defense.



§ 10-6-83. Right of action by agent for interference with his possession

An agent having possession, actual or constructive, of the property of his principal shall have a right of action for any interference with that possession by third persons.



§ 10-6-84. When agent exceeding authority may enforce contract

When the agent shall exceed his authority so that the principal is not bound, the agent may not enforce the contract in his own name against the person with whom he deals unless the contract shall have been fully executed upon the part of the agent or the credit was originally given to the agent.



§ 10-6-85. Individual liability of agent by undertaking, when exceeding authority, and for tort; negligence of underservant

All agents, by an express undertaking to that effect, may render themselves individually liable. Every agent exceeding the scope of his authority shall be individually liable to the person with whom he deals; so, also, for his own tortious act, whether acting by command of his principal or not, he shall be responsible; for the negligence of his underservant, employed by him in behalf of his principal, he shall not be responsible.



§ 10-6-86. Liability of person signing instrument as agent or fiduciary

An instrument signed by one as agent, trustee, guardian, administrator, executor, or the like, without more, shall be the individual undertaking of the maker, except as otherwise provided with regard to negotiable instruments by Code Section 11-3-402, such words being generally words of description.



§ 10-6-87. When agent responsible for credit given; question for jury

Where the agency is known and the credit is not expressly given to the agent, he shall not be personally responsible upon the contract. The question to whom the credit is given is a question of fact to be decided by the jury under the circumstances in each case.



§ 10-6-88. When public agents not liable on public contract

Public agents contracting in behalf of the public shall not be individually liable on such contracts.



§ 10-6-89. Contract for nonexisting principal void; right of action against purported agent

The contract of any person or corporation who purports as agent of a nonexisting principal to bind such nonexisting principal only shall be void. Any other party to such contract who is misled thereby to his injury shall have a right of action for damages against such purported agent individually.






Article 5 - Agents Receiving Moneys for Third Persons

§ 10-6-100. Bond to be posted by agent in business of receiving cash for payment to third persons; exceptions

Any person, corporation, partnership, association, or any other entity which engages in the business of receiving cash from patrons as payment of obligations owed by such patrons to third parties, with the understanding that such person, corporation, partnership, association, or other entity will act as agent of the patron in making payment directly to the third party must, as a condition to engaging in such a business, post a bond as security in the amount of $50,000.00 with the clerk of the superior court in the county in which its principal place of business is located; provided, however, that no such bonding requirement need be met by any person, corporation, partnership, association, or other entity who or which handles or administers fewer than 20 payments per month; provided, further, that no such bonding requirement need be met by any person, corporation, partnership, association, or other entity who or which has received written authorization from a third party to act as agent for the third party. Written authorization to the agent from one or more third parties does not relieve the agent from posting the security bond as required by this Code section if the agent is receiving 20 or more cash payments owed to one or more other third parties from whom no written authorization has been received.



§ 10-6-101. Right to restitution from bond; agent's civil or criminal liability to patron not affected

Failure of any such agent to pay over moneys in accordance with lawful instructions or agreement shall entitle the third party to whom payment should have been made to restitution of moneys entrusted and not so paid over from such posted bond to the extent of the amount thereof; provided, however, that no payment on bond made in accordance with this article shall relieve any agent of any civil liability to the patron for sums misappropriated or not properly paid over or of any criminal liability for fraud, theft, conversion, breach of fiduciary duty, or other offense.



§ 10-6-102. Penalties for failure to post bond

Any person who fails to post a bond as required under this article shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than $300.00 nor more than $3,000.00, or by imprisonment for not more than six months, or both.






Article 6 - Overseers

§ 10-6-120. Overseer's duties and powers

In the absence of the employer, the overseer stands in his place. It shall be his duty to see to the sustenance and protection of his employer's property; and to discharge the duty, he shall be justified in repelling aggressors and trespassers to the same extent as the employer.



§ 10-6-121. Parol contract between employer and overseer

Contracts between employers and overseers may be by parol, though they may extend beyond a year from the time of the contract.






Article 7 - Financial Power of Attorney

§ 10-6-140. Statutory form not exclusive method of creating financial power of attorney

The Georgia Statutory Form for Financial Power of Attorney set out in Code Section 10-6-142 may be used to create a financial power of attorney, but is not the exclusive method for creating such an agency.



§ 10-6-141. Explanation for principals

The following explanation for principals may be used with the Georgia Statutory Form for Financial Power of Attorney:

EXPLANATION FOR PRINCIPALS

WHAT IS A FINANCIAL POWER OF ATTORNEY?

This document is called a "Financial Power of Attorney." It allows you to name one or more persons to help you handle your financial affairs. Depending on your individual circumstances, you can give this person or persons complete or limited power to act on your behalf. This document does not give someone the power to make medical decisions or personal decisions for you.

WHAT CAN MY AGENT DO?

The "Agent" is the person you give power to handle your financial affairs.

The "Principal" is you.

Your decision to use this document is a very important one and you should think carefully about what financial decisions you want your Agent to make for you. With this document, you can give your Agent the right to make all financial decisions or only certain, limited decisions.

For example, you can allow your Agent to handle all your financial affairs, including the power to sell, rent, or mortgage your home, pay your bills, cash or deposit checks, buy and sell your stock, investments, or personal items, or you can allow your Agent to handle only certain or specific financial affairs such as to pay your monthly bills.

DO I GIVE ALL MY POWERS AWAY?

No. Even with this document, you can still handle your own financial affairs as long as you choose to or are able to.

You need to talk to your Agent often about what you want and what he or she is doing for you using the document. If your Agent is not following your instructions or doing what you want, you may cancel or revoke the document and end your Agent's power to act for you.

HOW DO I REVOKE MY FINANCIAL POWER OF ATTORNEY?

You may revoke your financial power of attorney by writing a signed and dated revocation of power of attorney and giving it to your Agent. You should also give it to anyone who has been relying upon the financial power of attorney and dealing with your Agent, such as your bank and investment institutions.

Unless you notify all parties dealing with your Agent of your revocation, they may continue to deal with your Agent. You should contact a lawyer if your Agent continues to act after you have revoked the power of attorney.

WHEN DOES MY AGENT'S AUTHORITY END?

As long as you are living, the financial power of attorney will remain in effect even if you become incapacitated or unable to communicate your wishes unless:

(1) A guardian is appointed for your property; or

(2) You include a date or specific occurrence when you want your document to be canceled.

However, upon your death or the death of your Agent or successor Agents, the document will be canceled and the Agent's power to act for you will end.

You can also include a date or a specific occurrence like your incapacity or illness as the time when you want your document to be canceled and your Agent's power to act for you to end.

WHEN DO THE POWERS TAKE EFFECT?

Depending on your circumstances, you may wish to specify an occurrence or a future date for the document to become effective. Unless you do so, it becomes effective immediately.

MUST MY AGENT DO THOSE THINGS I AUTHORIZE?

No. But if your Agent accepts this responsibility and agrees to act for you, he or she is required to sign and date the "Acceptance of Appointment" contained in the financial power of attorney form.

HOW DO I COMPLETE THIS DOCUMENT?

Both the Principal and the Agent should read the full document carefully before initialing or signing. The Principal and the Agent should fully understand what powers are being granted to the Agent and what restrictions, if any, exist.

Read each paragraph carefully. If you decide to give your Agent the power described in the paragraph, initial your name at the end of the paragraph.

If you do not wish to give your Agent the power described in a paragraph, strike through and initial the paragraph or any line within a paragraph.

HOW DO I EXECUTE THE DOCUMENT?

Two adult witnesses must watch you sign your name on the document. At least one witness cannot be the Principal's spouse or blood relative. After they witness you signing your name, the witnesses must sign their names.

This document does not need to be notarized unless real property transactions such as leasing, selling, or mortgaging of property are authorized.

THIS DOCUMENT REFLECTS THE WISHES OF THE PRINCIPAL.

Do not let anyone pressure you into making a financial power of attorney, naming an Agent, or granting a power unless it is your choice.

If you do not understand any portion of this document, you should ask a lawyer to explain it to you.



§ 10-6-142. Statutory form for financial power of attorney

The Georgia Statutory Form for Financial Power of Attorney shall be substantially as follows:

FINANCIAL POWER OF ATTORNEY

County of

State of Georgia

I, , (hereinafter "Principal"), a resident of

County, Georgia, do hereby constitute and appoint

my true and lawful attorney-in-fact (hereinafter "Agent")

for me and give such person the power(s) specified below to act in my name,

place, and stead in any way which I, myself, could do if I were personally

present with respect to the following matters:

(Directions: To give the Agent the powers described in paragraphs 1

through 13, place your initials on the blank line at the end of each

paragraph. If you DO NOT want to give a power to the Agent, strike through

the paragraph or a line within the paragraph and place your initials beside

the stricken paragraph or stricken line. The powers described in any

paragraph not initialed or which has been struck through will not be

conveyed to the Agent. Both the Principal and the Agent must sign their

full names at the end of the last paragraph.)

1. Bank and Credit Union Transactions: To make, receive, sign, endorse,

execute, acknowledge, deliver, and possess checks, drafts, bills of

exchange, letters of credit, notes, stock certificates, withdrawal receipts

and deposit instruments relating to accounts or deposits in, or

certificates of deposit of banks, savings and loans, credit unions, or

other institutions or associations.

2. Payment Transactions: To pay all sums of money, at any time or times,

that may hereafter be owing by me upon any account, bill or exchange,

check, draft, purchase, contract, note, or trade acceptance made, executed,

endorsed, accepted, and delivered by me or for me in my name, by my Agent.

Note: If you initial paragraph 3 or paragraph 4 which follow, a notarized

signature will be required on behalf of the Principal.

3. Real Property Transactions: To lease, sell, mortgage, purchase,

exchange, and acquire, and to agree, bargain, and contract for the lease,

sale, purchase, exchange, and acquisition of, and to accept, take, receive,

and possess any interest in real property whatsoever, on such terms and

conditions, and under such covenants, as my Agent shall deem proper; and to

maintain, repair, tear down, alter, rebuild, improve, manage, insure, move,

rent, lease, sell, convey, subject to liens, mortgages, and security deeds,

and in any way or manner deal with all or any part of any interest in real

property whatsoever, including specifically, but without limitation, real

property lying and being situate in the State of Georgia, under such terms

and conditions, and under such covenants, as my Agent shall deem proper and

may for all deferred payments accept purchase money notes payable to me and

secured by mortgages or deeds to secure debt, and may from time to time

collect and cancel any of said notes, mortgages, security interests, or

deeds to secure debt.

4. Personal Property Transactions: To lease, sell, mortgage, purchase,

exchange, and acquire, and to agree, bargain, and contract for the lease,

sale, purchase, exchange, and acquisition of, and to accept, take, receive,

and possess any personal property whatsoever, tangible or intangible, or

interest thereto, on such terms and conditions, and under such covenants,

as my Agent shall deem proper; and to maintain, repair, improve, manage,

insure, rent, lease, sell, convey, subject to liens or mortgages, or to

take any other security interests in said property which are recognized

under the Uniform Commercial Code as adopted at that time under the laws of

Georgia or any applicable state, or otherwise hypothecate, and in any way

or manner deal with all or any part of any real or personal property

whatsoever, tangible or intangible, or any interest therein, that I own at

the time of execution or may thereafter acquire, under such terms and

conditions, and under such covenants, as my Agent shall deem proper.

5. Stock and Bond Transactions: To purchase, sell, exchange, surrender,

assign, redeem, vote at any meeting, or otherwise transfer any and all

shares of stock, bonds, or other securities in any business, association,

corporation, partnership, or other legal entity, whether private or public,

now or hereafter belonging to me.

6. Safe Deposits: To have free access at any time or times to any

safe-deposit box or vault to which I might have access.

7. Borrowing: To borrow from time to time such sums of money as my Agent

may deem proper and execute promissory notes, security deeds or agreements,

financing statements, or other security instruments in such form as the

lender may request and renew said notes and security instruments from time

to time in whole or in part.

8. Business Operating Transactions: To conduct, engage in, and otherwise

transact the affairs of any and all lawful business ventures of whatever

nature or kind that I may now or hereafter be involved in.

9. Insurance Transactions: To exercise or perform any act, power, duty,

right, or obligation, in regard to any contract of life, accident, health,

disability, liability, or other type of insurance or any combination of

insurance; and to procure new or additional contracts of insurance for me

and to designate the beneficiary of same; provided, however, that my Agent

cannot designate himself or herself as beneficiary of any such insurance

contracts.

10. Disputes and Proceedings: To commence, prosecute, discontinue, or

defend all actions or other legal proceedings touching my property, real or

personal, or any part thereof, or touching any matter in which I or my

property, real or personal, may be in any way concerned. To defend, settle,

adjust, make allowances, compound, submit to arbitration, and compromise

all accounts, reckonings, claims, and demands whatsoever that now are, or

hereafter shall be, pending between me and any person, firm, corporation,

or other legal entity, in such manner and in all respects as my Agent shall

deem proper.

11. Hiring Representatives: To hire accountants, attorneys at law,

consultants, clerks, physicians, nurses, agents, servants, workmen, and

others and to remove them, and to appoint others in their place, and to pay

and allow the persons so employed such salaries, wages, or other

remunerations, as my Agent shall deem proper.

12. Tax, Social Security, and Unemployment: To prepare, to make elections,

to execute and to file all tax, social security, unemployment insurance,

and informational returns required by the laws of the United States, or of

any state or subdivision thereof, or of any foreign government; to prepare,

to execute, and to file all other papers and instruments which the Agent

shall think to be desirable or necessary for safeguarding of me against

excess or illegal taxation or against penalties imposed for claimed

violation of any law or other governmental regulation; and to pay, to

compromise, or to contest or to apply for refunds in connection with any

taxes or assessments for which I am or may be liable.

13. Broad Powers: Without, in any way, limiting the foregoing, generally to

do, execute, and perform any other act, deed, matter, or thing whatsoever

that should be done, executed, or performed, including, but not limited to,

powers conferred by Code Section 53-12-261 of the Official Code of Georgia

Annotated, or that in the opinion of my Agent should be done, executed, or

performed, for my benefit or the benefit of my property, real or personal,

and in my name of every nature and kind whatsoever, as fully and

effectually as I could do if personally present.

14. Effective Date: This document will become effective upon the date of

the Principal's signature unless the Principal indicates that it should

become effective at a later date by completing the following, which is

optional.

The powers conveyed in this document shall not become effective until the

following time or upon the occurrence of the following event or contingency:

Note: The Principal may choose to designate one or more persons to

determine conclusively that the above-specified event or contingency has

occurred. Such person or persons must make a written declaration under

penalty of false swearing that such event or contingency has occurred in

order to make this document effective. Completion of this provision is

optional.

The following person or persons are designated to determine conclusively

that the above-specified event or contingency has occurred:

Signed:

Principal

Agent

It is my desire and intention that this power of attorney shall not be

affected by my subsequent disability, incapacity, or mental incompetence.

However, I understand that it shall be revoked and the Agent's power

canceled in the event a guardian is appointed for my property. As long as

no such guardian is appointed, any and all acts done by the Agent pursuant

to the powers conveyed herein during any period of my disability,

incapacity, or mental incompetence shall have the same force and effect as

if I were not disabled, incapacitated, or mentally incompetent.

I may, at any time, revoke this power of attorney, and it shall be canceled

by my death. Otherwise, unless a guardian is appointed for my property,

this power of attorney shall be deemed to be in full force and effect as to

all persons, institutions, and organizations which shall act in reliance

thereon prior to the receipt of written revocation thereof signed by me and

prior to my death.

I do hereby ratify and confirm all acts whatsoever which my Agent shall do,

or cause to be done, in or about the premises, by virtue of this power of

attorney.

All parties dealing in good faith with my Agent may fully rely upon the

power of and authority of my Agent to act for me on my behalf and in my

name, and may accept and rely on agreements and other instruments entered

into or executed by the agent pursuant to this power of attorney.

This instrument shall not be effective as a grant of powers to my Agent

until my Agent has executed the Acceptance of Appointment appearing at the

end of this instrument. This instrument shall remain effective until

revocation by me or my death, whichever occurs first.

Compensation of Agent. (Directions: Initial the line following your choice.)

1. My Agent shall receive no compensation for services rendered.

2. My Agent shall receive reasonable compensation for services rendered.

3. My Agent shall receive $ for services rendered.

IN WITNESS WHEREOF, I have hereunto set my hand and seal on this day

of , .

Principal

WITNESSES

Signature and Address

Signature and Address

Note: A notarized signature is not required unless you have initialed

paragraph 3 or 4 regarding property transactions.

I, , a Notary Public, do hereby certify that

personally appeared before me this date and

acknowledged the due execution of the foregoing Power of Attorney.

Notary Public

State of Georgia

County of

ACCEPTANCE OF APPOINTMENT

I, (print name), have read the foregoing Power of

Attorney and am the person identified therein as Agent for

(name of grantor of power of attorney), the Principal

named therein. I hereby acknowledge the following:

I owe a duty of loyalty and good faith to the Principal, and must use

the powers granted to me only for the benefit of the Principal.

I must keep the Principal's funds and other assets separate and apart

from my funds and other assets and titled in the name of the Principal.

I must not transfer title to any of the Principal's funds or other

assets into my name alone. My name must not be added to the title of any

funds or other assets of the Principal, unless I am specifically

designated as Agent for the Principal in the title.

I must protect, conserve, and exercise prudence and caution in my

dealings with the Principal's funds and other assets.

I must keep a full and accurate record of my acts, receipts, and

disbursements on behalf of the Principal, and be ready to account to the

Principal for such acts, receipts, and disbursements at all times. I

must provide an annual accounting to the Principal of my acts, receipts,

and disbursements, and must furnish an accounting of such acts,

receipts, and disbursements to the personal representative of the

Principal's estate within 90 days after the date of death of the

Principal.

I have read the Compensation of Agent paragraph in the Power of Attorney

and agree to abide by it.

I acknowledge my authority to act on behalf of the Principal ceases at

the death of the Principal.

I hereby accept the foregoing appointment as Agent for the Principal with

full knowledge of the responsibilities imposed on me, and I will faithfully

carry out my duties to the best of my ability.

Dated: , .

(Signature)

(Address)

Note: A notarized signature is not required unless the Principal initialed

paragraph 3 or paragraph 4 regarding property transactions.

I, , a Notary Public, do hereby certify that

personally appeared before me this date and

acknowledge the due execution of the foregoing Acceptance of Appointment.

Notary Public









Chapter 6A - Brokerage Relationships in Real Estate Transactions

§ 10-6A-1. Short title

This chapter shall be known as and may be cited as the "Brokerage Relationships in Real Estate Transactions Act."



§ 10-6A-2. Legislative findings, determinations, and declarations; chapter as basis for private rights of actions and defenses

(a) The General Assembly finds, determines, and declares that application of the common law of agency to the relationships between real estate brokers and persons who are sellers, buyers, landlords and tenants of rights and interests in real property has resulted in misunderstandings and consequences that have been contrary to the best interests of the public; the General Assembly further finds, determines, and declares that the real estate brokerage industry has a significant impact upon the economy of the State of Georgia and that it is in the best interests of the public to provide codification of the relationships between real estate brokers and consumers of brokerage services in order to prevent detrimental misunderstandings and misinterpretations of such relationships by both consumers and real estate brokers and thus promote and provide stability in the real estate market. The provisions of this chapter are enacted to govern the relationships between sellers, landlords, buyers, tenants, and real estate brokers and their affiliated licensees to the extent not governed by specific written agreements between and among the parties.

(b) The General Assembly further finds, determines, and declares that the provisions of this chapter are not intended to prescribe or affect the contractual relationships as between real estate brokers and the broker's affiliated licensees.

(c) The provisions of this chapter may serve as a basis for private rights of action and defenses by sellers, buyers, landlords, tenants, and real estate brokers.



§ 10-6A-3. Definitions

As used in this chapter, the term:

(1) "Agency" means every relationship in which a real estate broker acts for or represents another as a client by the latter's written authority in a real property transaction.

(2) "Broker" means any individual or entity issued a broker's real estate license by the Georgia Real Estate Commission pursuant to Chapter 40 of Title 43. The term "broker" includes the broker's affiliated licensees except where the context would otherwise indicate.

(3) "Brokerage" means the business or occupation of a real estate broker.

(4) "Brokerage engagement" means a written contract wherein the seller, buyer, landlord, or tenant becomes the client of the broker and promises to pay the broker a valuable consideration or agrees that the broker may receive a valuable consideration from another in consideration of the broker producing a seller, buyer, tenant, or landlord ready, able, and willing to sell, buy, or rent the property or performing other brokerage services.

(5) "Brokerage relationship" means the agency and nonagency relationships which may be formed between the broker and the broker's clients and customers, as described in this chapter.

(6) "Client" means a person who is being represented by a real estate broker in an agency capacity pursuant to a brokerage engagement.

(7) "Common source information companies" means any person, firm, or corporation that is a source, compiler, or supplier of information regarding real estate for sale or lease and other data and includes but is not limited to multiple listing services.

(8) "Customer" means a person who is not being represented by a real estate broker in an agency capacity pursuant to a brokerage engagement but for whom a broker may perform ministerial acts in a real estate transaction pursuant to either a verbal or written agreement.

(9) "Designated agent" means one or more licensees affiliated with a broker who are assigned by the broker to represent solely one client to the exclusion of all other clients in the same transaction and to the exclusion of all other licensees affiliated with the broker.

(10) "Dual agent" means a broker who simultaneously has a client relationship with both seller and buyer or both landlord and tenant in the same real estate transaction.

(11) "Material facts" means those facts that a party does not know, could not reasonably discover, and would reasonably want to know.

(12) "Ministerial acts" means those acts described in Code Section 10-6A-14 and such other acts which do not require the exercise of the broker's or the broker's affiliated licensee's professional judgment or skill.

(13) "Timely" means a reasonable time under the particular circumstances.

(14) "Transaction broker" means a broker who has not entered into a client relationship with any of the parties to a particular real estate transaction and who performs only ministerial acts on behalf of one or more of the parties, but who is paid valuable consideration by one or more parties to the transaction pursuant to a verbal or written agreement for performing brokerage services.



§ 10-6A-4. Broker's legal relationship to customers or clients

(a) A broker who performs brokerage services for a client or customer shall owe the client or customer only the duties and obligations set forth in this chapter, unless the parties expressly agree otherwise in a writing signed by the parties. A broker shall not be deemed to have a fiduciary relationship with any party or fiduciary obligations to any party but shall only be responsible for exercising reasonable care in the discharge of its specified duties as provided in this chapter and, in the case of a client, as specified in the brokerage engagement.

(b) Whenever a broker with an existing brokerage relationship with either a customer or a client enters into a new brokerage relationship with the customer or client, the broker shall timely disclose that fact and the new brokerage relationship to all brokers, customers, or clients involved in the contemplated real estate transaction.



§ 10-6A-5. Duties and responsibilities of broker engaged by seller

(a) A broker engaged by a seller shall:

(1) Perform the terms of the brokerage engagement made with the seller;

(2) Promote the interests of the seller by:

(A) Seeking a sale at the price and terms stated in the brokerage engagement or at a price and terms acceptable to the seller; provided, however, the broker shall not be obligated to seek additional offers to purchase the property while the property is subject to a contract of sale, unless the brokerage engagement so provides;

(B) Timely presenting all offers to and from the seller, even when the property is subject to a contract of sale;

(C) Disclosing to the seller material facts which the broker has actual knowledge concerning the transaction;

(D) Advising the seller to obtain expert advice as to material matters which are beyond the expertise of the broker; and

(E) Timely accounting for all money and property received in which the seller has or may have an interest;

(3) Exercise reasonable skill and care in performing the duties set forth in this subsection and such other duties, if any, as may be agreed to by the parties in the brokerage engagement;

(4) Comply with all requirements of this chapter and all applicable statutes and regulations, including but not limited to fair housing and civil rights statutes; and

(5) Keep confidential all information received by the broker during the course of the engagement which is made confidential by an express request or instruction from the seller unless the seller permits such disclosure by subsequent word or conduct, or such disclosure is required by law; provided, however, that disclosures between a broker and any of the broker's affiliated licensees assisting the broker in representing the seller shall not be deemed to breach the duty of confidentiality described above.

(b) A broker engaged by a seller shall timely disclose the following to all parties with whom the broker is working:

(1) All adverse material facts pertaining to the physical condition of the property and improvements located on such property including but not limited to material defects in the property, environmental contamination, and facts required by statute or regulation to be disclosed which are actually known by the broker which could not be discovered by a reasonably diligent inspection of the property by the buyer; and

(2) All material facts pertaining to existing adverse physical conditions in the immediate neighborhood within one mile of the property which are actually known to the broker and which could not be discovered by the buyer upon a diligent inspection of the neighborhood or through the review of reasonably available governmental regulations, documents, records, maps, and statistics. Examples of reasonably available governmental regulations, documents, records, maps, and statistics shall include without limitation: land use maps and plans; zoning ordinances; recorded plats and surveys; transportation maps and plans; maps of flood plains; tax maps; school district boundary maps; and maps showing the boundary lines of governmental jurisdictions. Nothing in this subsection shall be deemed to create any duty on the part of a broker to discover or seek to discover either adverse material facts pertaining to the physical condition of the property or existing adverse conditions in the immediate neighborhood. Brokers shall not knowingly give prospective buyers false information; provided, however, that a broker shall not be liable to a buyer for providing false information to the buyer if the broker did not have actual knowledge that the information was false and discloses to the buyer the source of the information. Nothing in this subsection shall limit any obligation of a seller under any applicable law to disclose to prospective buyers all adverse material facts actually known by the seller pertaining to the physical condition of the property nor shall it limit the obligation of prospective buyers to inspect and to familiarize themselves with potentially adverse conditions related to the physical condition of the property, any improvements located on the property, and the neighborhood in which the property is located. No cause of action shall arise on behalf of any person against a broker for revealing information in compliance with this subsection. No broker shall be liable for failure to disclose any matter other than those matters enumerated in this subsection. Violations of this subsection shall not create liability on the part of the broker absent a finding of fraud on the part of the broker.

(c) A broker engaged by a seller in a real estate transaction may provide assistance to the buyer by performing ministerial acts of the type described in Code Section 10-6A-14; and performing such ministerial acts shall not be construed to violate the broker's brokerage engagement with the seller nor shall performing such ministerial acts for the buyer be construed to form a brokerage engagement with the buyer.

(d) A broker engaged by a seller does not breach any duty or obligation by showing alternative properties to prospective buyers.



§ 10-6A-6. Duties of broker engaged by landlord

(a) A broker engaged by a landlord shall:

(1) Perform the terms of the brokerage engagement made with the landlord;

(2) Promote the interests of the landlord by:

(A) Seeking a tenant at the price and terms stated in the brokerage engagement or at a price and terms acceptable to the landlord; provided, however, the broker shall not be obligated to seek additional offers to lease the property while the property is subject to a lease, or letter of intent to lease, unless the brokerage engagement so provides;

(B) Timely presenting all offers to and from the landlord, even when the property is subject to a lease or a letter of intent to lease;

(C) Disclosing to the landlord adverse material facts of which the broker has actual knowledge concerning the transaction;

(D) Advising the landlord to obtain expert advice as to material matters which are beyond the expertise of the broker; and

(E) Timely accounting for all money and property received in which the landlord has or may have an interest;

(3) Exercise ordinary skill and care in performing the duties set forth in this subsection and such other duties as may be agreed to by the parties in the brokerage agreement;

(4) Comply with all requirements of this chapter and all applicable statutes and regulations, including but not limited to fair housing and civil rights statutes; and

(5) Keep confidential all information received by the broker during the course of the engagement which is made confidential by an express request or instruction from the landlord unless the landlord permits such disclosure by subsequent word or conduct, or such disclosure is required by law; provided, however, that disclosures between a broker and any of the broker's affiliated licensees assisting the broker in representing the seller shall not be deemed to breach the duty of confidentiality described above.

(b) A broker engaged by a landlord shall timely disclose to prospective tenants with whom the broker is working:

(1) All adverse material facts pertaining to the physical condition of the property and improvements located on the property including, but not limited to, material defects in the property, environmental contamination, and facts required by statute or regulation to be disclosed which are actually known by the broker which could not be discovered by a reasonably diligent inspection of the property by the tenant; and

(2) All material facts pertaining to existing adverse physical conditions in the immediate neighborhood within one mile of the property which are actually known to the broker and which could not be discovered by the tenant upon a diligent inspection of the neighborhood or through the review of reasonably available governmental regulations, documents, records, maps, and statistics. Examples of reasonably available governmental regulations, documents, records, maps, and statistics shall include without limitation: land use maps and plans; zoning ordinances; recorded plats and surveys; transportation maps and plans; maps of flood plains; tax maps; school district boundary maps; and maps showing the boundary lines of governmental jurisdictions. Nothing in this subsection shall be deemed to create any duty on the part of a broker to discover or seek to discover either adverse material facts pertaining to the physical condition of the property or existing adverse conditions in the immediate neighborhood. Brokers shall not knowingly give prospective tenants false information; provided, however, that a broker shall not be liable to a tenant for providing false information to the tenant if the broker did not have actual knowledge that the information was false and discloses to the tenant the source of the information. Nothing in this subsection shall limit any obligation of the landlord under any applicable law to disclose to prospective tenants all adverse material facts actually known by the landlord pertaining to the physical condition of the property nor shall it limit the obligation of prospective tenants to inspect and to familiarize themselves with potentially adverse conditions in the physical condition of the property, any improvements located on the property, and the surrounding neighborhood. No cause of action shall arise on behalf of any person against a broker for revealing information in compliance with this subsection. No broker shall be liable for failure to disclose any matter other than those matters enumerated in this subsection. Violations of this subsection shall not create liability on the part of the broker absent a finding of fraud on the part of the broker.

(c) A broker engaged by a landlord in a real estate transaction may provide assistance to the tenant by performing such ministerial acts of the type described in Code Section 10-6A-14; and performing such ministerial acts shall not be construed to violate the broker's brokerage engagement with the landlord nor shall performing such ministerial acts for the tenant be construed to form a brokerage engagement with the tenant.

(d) A broker engaged by a landlord does not breach any duty or obligation by showing alternative properties to prospective tenants.



§ 10-6A-7. Duties of broker engaged by buyer

(a) A broker engaged by a buyer shall:

(1) Perform the terms of the brokerage engagement made with the buyer;

(2) Promote the interests of the buyer by:

(A) Seeking a property at a price and terms acceptable to the buyer; provided, however, the broker shall not be obligated to seek other properties for the buyer while the buyer is a party to a contract to purchase property, unless the brokerage engagement so provides;

(B) Timely presenting all offers to and from the buyer, even when the buyer is a party to a contract to purchase property;

(C) Disclosing to the buyer adverse material facts of which the broker has actual knowledge concerning the transaction;

(D) Advising the buyer to obtain expert advice as to material matters which are beyond the expertise of the broker; and

(E) Timely accounting for all money and property received in which the buyer has or may have an interest;

(3) Exercise ordinary skill and care in performing the duties set forth in this subsection and such other duties as may be agreed to by the parties;

(4) Comply with all requirements of this chapter and all applicable statutes and regulations, including but not limited to fair housing and civil rights statutes; and

(5) Keep confidential all information received by the broker during the course of the engagement which is made confidential by an express request or instruction from the buyer unless the buyer permits such disclosure by subsequent word or conduct, or such disclosure is required by law; provided, however, that disclosures between a broker and any of the broker's affiliated licensees assisting the broker in representing the buyer shall not be deemed to breach the duty of confidentiality described above.

(b) A broker engaged by a buyer shall timely disclose to a prospective seller with whom the broker is working as a customer and who is selling property which will be financed either by a loan assumption or by the seller's providing a part or all of the financing all material adverse facts actually known by the broker concerning the buyer's financial ability to perform the terms of the sale and, in the case of a residential transaction, the buyer's intent to occupy the property as a principal residence. Brokers shall not knowingly give prospective sellers false information; provided, however, that a broker shall not be liable to a seller for providing false information to the seller if the broker did not have actual knowledge that the information was false and discloses to the seller the source of the information. Nothing in this subsection shall limit the obligation of the prospective buyer under any applicable law to disclose to the prospective seller all adverse material facts actually known by the buyer concerning the buyer's financial ability to perform the terms of the sale and, in the case of a residential transaction, the buyer's intent to occupy the property as a principal residence. No cause of action shall arise on behalf of any person against a broker for revealing information in compliance with this subsection. Violations of this subsection shall not create liability on the part of the broker absent a finding of fraud on the part of the broker.

(c) A broker engaged by a buyer in a real estate transaction may provide assistance to the seller by performing ministerial acts of the type described in Code Section 10-6A-14; and performing such ministerial acts shall not be construed to violate the broker's brokerage engagement with the buyer nor shall performing such ministerial acts for the seller be construed to form a brokerage engagement with the seller.

(d) A broker engaged by a buyer does not breach any duty or obligation by showing properties in which the buyer is interested to other prospective buyers.



§ 10-6A-8. Duties of broker engaged by tenant

(a) A broker engaged by a tenant shall:

(1) Perform the terms of the brokerage engagement made with the tenant;

(2) Promote the interests of the tenant by:

(A) Seeking a property to lease at a price and terms acceptable to the tenant; provided, however, the broker shall not be obligated to seek other properties for the tenant while the tenant is a party to a lease or a letter of intent to lease unless the brokerage engagement so provides;

(B) Timely presenting all offers to and from the tenant, even when the tenant is a party to a lease or a letter of intent to lease;

(C) Disclosing to the tenant adverse material facts of which the broker has actual knowledge concerning the transaction;

(D) Advising the tenant to obtain expert advice as to material matters which are beyond the expertise of the broker; and

(E) Timely accounting for all money and property received in which the tenant has or may have an interest;

(3) Exercise ordinary skill and care in performing the duties set forth in this subsection and such other duties as may be agreed to by the parties;

(4) Comply with all requirements of this chapter and all applicable statutes and regulations, including but not limited to fair housing and civil rights statutes; and

(5) Keep confidential all information received by the broker during the course of the engagement which is made confidential by an express request or instruction from the tenant unless the tenant permits such disclosure by subsequent word or conduct, or such disclosure is required by law; provided, however, that disclosures between a broker and any of the broker's affiliated licensees assisting the broker in representing the seller shall not be deemed to breach the duty of confidentiality described above.

(b) A broker engaged by a tenant shall timely disclose to a prospective landlord with whom the broker is working all adverse material facts actually known by the broker concerning the tenant's financial ability to perform the terms of the lease or letter of intent to lease or intent to occupy the property. Brokers shall not knowingly give prospective landlords false information; provided, however, that a broker shall not be liable to a landlord for providing false information to the landlord if the broker did not have actual knowledge that the information was false and the broker discloses to the landlord the source of the information. Nothing in this subsection shall limit any obligation of the prospective tenant under any applicable law to disclose to a prospective landlord all adverse material facts actually known by the tenant concerning the tenant's financial ability to perform the terms of the lease or letter of intent to lease or intent to occupy the property. No cause of action shall arise on behalf of any person against a broker for revealing information in compliance with this subsection. No broker shall be liable for failure to disclose any matter other than those matters enumerated in this subsection. Violations of this subsection shall not create liability on the part of the broker absent a finding of fraud on the part of the broker.

(c) A broker engaged by a tenant in a real estate transaction may provide assistance to the landlord by performing such ministerial acts of the type described in Code Section 10-6A-14; and performing such ministerial acts shall not be construed to violate the broker's brokerage engagement with the tenant nor shall performing such ministerial acts for the landlord be construed to form a brokerage engagement with the landlord.

(d) A broker engaged by a tenant does not breach any duty or obligation by showing properties in which the tenant is interested to other prospective tenants.



§ 10-6A-9. Duration of relationships between brokers and clients

(a) The relationships set forth in Code Sections 10-6A-4 through 10-6A-8 and Code Sections 10-6A-12 and 10-6A-13 shall commence at the time that the client engages the broker, and shall continue until:

(1) Completion of performance of the engagement; or

(2) If paragraph (1) of this subsection is not applicable, then the earlier of:

(A) Any date of expiration agreed upon by the parties in the brokerage engagement or in any amendments thereto;

(B) Any authorized termination of the relationship; or

(C) If no expiration is provided and no termination has occurred, then one year after initiation of the engagement.

(b) Except as otherwise agreed in writing and as provided in subsection (a) of this Code section, a broker owes no further duties to the client after termination, withdrawal, expiration, or completion of performance of the engagement, except:

(1) To account for all moneys and property relating to the engagement; and

(2) To keep confidential all information received during the course of the engagement which was made confidential by request or instructions from the client, unless:

(A) The client permits the disclosure by subsequent word or conduct;

(B) Such disclosure is required by law; or

(C) The information becomes public from a source other than the broker.

(c) Notwithstanding any other provision to the contrary contained in this chapter, in the event a conflict arises between a broker's duty to keep the confidence of a client and the duty not to give customers false information, the broker's duty not to give false information to customers shall prevail and shall govern the broker's actions. No cause of action shall arise on behalf of any person against a broker or the broker's affiliated licensees for revealing information in compliance with this subsection.



§ 10-6A-10. Duties of brokers prior to entering into brokerage engagement relationships

All brokerage engagements must:

(1) Advise the prospective client of the types of agency relationships available through the broker;

(2) Advise such prospective client of any brokerage relationships held by such broker with other parties which would conflict with any interests of the prospective client actually known to the broker but excluding the fact that the broker may be representing other sellers and landlords in selling or leasing property or that the broker may be representing other buyers and tenants in buying or leasing other property;

(3) Advise such prospective client as to the broker's compensation and whether the broker will share such compensation with other brokers who may represent other parties to the transaction in an agency capacity; and

(4) Advise the prospective client of the broker's obligations to keep information confidential under this chapter.



§ 10-6A-11. Creation of relationship not determined by payment or promise of compensation

The payment or promise of payment of compensation to a broker by a seller, landlord, buyer, or tenant shall not determine whether a brokerage relationship has been created between any broker and a seller, landlord, buyer, or tenant.



§ 10-6A-12. Broker acting as dual agent

(a) A broker may act as a dual agent only with the written consent of all clients. Such written consent shall contain the following:

(1) A description of the transactions or types of transactions in which the broker will serve as a dual agent;

(2) A statement that, in serving as a dual agent, the broker represents two clients whose interests are or at times could be different or even adverse;

(3) A statement that a dual agent will disclose all adverse material facts relevant to the transaction and actually known to the dual agent to all parties in the transaction except for information made confidential by request or instructions from another client which is not allowed to be disclosed by this Code section or required to be disclosed by this Code section;

(4) A statement that the broker or the broker's affiliated licensees will timely disclose to each client in a real estate transaction the nature of any material relationship the broker and the broker's affiliated licensees have with the other clients in the transaction other than that incidental to the transaction. For the purposes of this Code section, a material relationship shall mean any actually known personal, familial, or business relationship between the broker or the broker's affiliated licensees and a client which would impair the ability of the broker or affiliated licensees to exercise fair and independent judgment relative to another client;

(5) A statement that the client does not have to consent to the dual agency; and

(6) A statement that the consent of the client has been given voluntarily and that the engagement has been read and understood.

(b) Upon the client signing a written consent meeting the requirements of this Code section, the consent of the client to dual agency shall conclusively be deemed to have been given and informed.

(c) No cause of action shall arise on behalf of any person against a dual agent for making disclosures allowed or required by this chapter and the dual agent does not terminate any agency by making such allowed or required disclosures.

(d) In the case of dual agency, each client and broker and their respective licensees possess only actual knowledge and information. There shall be no imputation of knowledge or information among or between the clients, brokers, or their affiliated licensees.

(e) In any transaction, a broker may without liability withdraw from representing a client who has not consented to a disclosed dual agency at any time prior to the existence of the dual agency. Such withdrawal shall not prejudice the ability of the broker to continue to represent the other client in the transaction, nor limit the broker from representing the client in other transactions not involving a dual agency. When such withdrawal as contemplated in this subsection occurs, the broker may receive a referral fee for referring a client to a broker employed by a different real estate brokerage firm.

(f) Every broker shall develop and enforce an office brokerage relationship policy among affiliated licensees which either specifically permits or rejects the practice of disclosed dual agency, which office brokerage relationship policy shall be disclosed pursuant to Code Section 10-6A-10 and paragraph (1) of subsection (a) of this Code section.



§ 10-6A-13. Exclusive representation; company policies; actual knowledge; confidentiality

(a) A broker may assign directly or through the adoption of a company policy different licensees affiliated with the broker as designated agents to exclusively represent different clients in the same transaction. In addition, the broker may delegate such assignment responsibility to other management level personnel acting under a company policy. Any company policy adopted to fulfill the requirements of this subsection shall contain provisions reasonably calculated to ensure each client is represented in accordance with the requirements of this chapter. A designated agent of a seller, landlord, buyer, or tenant shall owe his or her client the duties set forth in Code Section 10-6A-5, 10-6A-6, 10-6A-7, or 10-6A-8 of this chapter, respectively.

(b) If a broker appoints different designated agents in accordance with subsection (a) of this Code section, neither the broker, the broker's licensees, nor the real estate brokerage firm shall be deemed to be dual agents.

(c) When designated agents are appointed in accordance with subsection (a) of this Code section, the broker, the clients, and the designated agents shall be considered to possess only actual knowledge and information; there shall be no imputation of knowledge or information between and among the broker, the designated agents, and the clients. Designated agents shall not disclose, except to the designated agent's broker, information made confidential by request or instruction of the client whom the designated agent is representing, except information allowed to be disclosed by this Code section or required to be disclosed by this chapter. Unless required to be disclosed by law, the broker of a designated agent shall not reveal confidential information it receives from either the designated agent or the client with whom the designated agent is working. For the purposes of this Code section, confidential information shall be deemed to be any information the disclosure of which has not been consented to by the client that could harm the negotiating position of the client.

(d) The designation of one or more of a broker's affiliated licensees as designated agents shall not permit the disclosure by the broker or any of the broker's affiliated licensees of any information made confidential by an express request or instruction by a party prior to the creation of the designated agency. The broker and the broker's affiliated licensees shall continue to maintain such confidential information unless the party from whom the confidential information was obtained permits such disclosure by subsequent word or conduct, or such disclosure is required by law. No liability shall be created as a result of a broker and the broker's affiliated licensee's compliance with this subsection.



§ 10-6A-14. Ministerial acts explained; required actions of transaction brokers; false information

(a) A broker acting as a transaction broker may provide assistance to buyers, sellers, tenants, and landlords by performing ministerial acts. Examples of ministerial acts which can be performed by the transaction broker on behalf of any of the parties in a real estate transaction include without limitation the following:

(1) Identifying property for sale, lease, or exchange;

(2) Providing real estate statistics and information on property;

(3) Providing pre-printed real estate form contracts, leases, and related exhibits and addenda;

(4) Acting as a scribe in the preparation of real estate form contracts, leases, and related exhibits and addenda;

(5) Locating architects, engineers, surveyors, inspectors, lenders, insurance agents, attorneys, and other professionals; and

(6) Identifying schools, shopping facilities, places of worship, and other similar facilities on behalf of any of the parties in a real estate transaction.

(b) A broker acting as a transaction broker shall do the following:

(1) Timely present all offers to and from the parties involving the sale, lease, and exchange of property;

(2) Timely account for all money and property received by the broker on behalf of a party in a real estate transaction;

(3) Timely disclose the following to all buyers and tenants with whom the broker is working:

(A) All adverse material facts pertaining to the physical condition of the property and improvements located thereon including but not limited to material defects in the property, environmental contamination, and facts required by statute or regulation to be disclosed which are actually known by the broker which could not be discovered by a reasonably diligent inspection of the property by the buyer; and

(B) All material facts pertaining to existing adverse physical conditions in the immediate neighborhood within one mile of the property which are actually known to the broker and which could not be discovered by the buyer upon a diligent inspection of the neighborhood or through the review of reasonably available governmental regulations, documents, records, maps, and statistics. Examples of reasonably available governmental regulations, documents, records, maps, and statistics shall include without limitation: land use maps and plans; zoning ordinances; recorded plats and surveys; transportation maps and plans; maps of flood plains; crime statistics; tax maps; school district boundary maps; and maps showing the boundary lines of governmental jurisdictions.

(c) Transaction brokers shall not knowingly give any party in a real estate transaction false information; provided, however, that a broker shall not be liable to a party for providing false information to the party if broker did not have actual knowledge that the information was false and discloses to the party the source of the information. Nothing in this subsection shall limit any obligation of a seller under any applicable law to disclose to prospective buyers all adverse material facts actually known by the seller pertaining to the physical condition of the property nor shall it limit the obligation of prospective buyers to inspect and to familiarize themselves with potentially adverse conditions related to the physical condition of the property, any improvements located thereon, and the neighborhood in which the property is located. No cause of action shall arise on behalf of any person against a broker for revealing information in compliance with this subsection. No broker shall be liable for failure to disclose any matter other than those matters enumerated in this subsection. Violations of this subsection shall not create liability on the part of the broker absent a finding of fraud on the part of the broker.



§ 10-6A-15. Affiliation with common source information company

Except as may be provided in a written agreement between the parties, a broker shall not be deemed to have an agency relationship with a common source information company. No broker shall be deemed to be a subagent of any client of another broker solely by reason of membership or other affiliation by such brokers in a common source information company, including but not limited to multiple listing services.



§ 10-6A-16. Regulation

Nothing contained in this chapter shall limit the Georgia Real Estate Commission in its regulation of brokers and the broker's affiliated licensees pursuant to Chapter 40 of Title 43 and the substantive rules and regulations adopted by the commission pursuant thereto.






Chapter 7 - Suretyship

Article 1 - Contract of Suretyship

§ 10-7-1. Contract of suretyship or guaranty defined; liability of surety generally

The contract of suretyship or guaranty is one whereby a person obligates himself to pay the debt of another in consideration of a benefit flowing to the surety or in consideration of credit or indulgence or other benefit given to his principal, the principal in either instance remaining bound therefor. Sureties, including those formerly called guarantors, are jointly and severally liable with their principal unless the contract provides otherwise. There shall be no distinction between contracts of suretyship and guaranty.



§ 10-7-2. Nature of obligation of surety

The obligation of the surety is accessory to that of his principal; and, if the latter from any cause becomes extinct, the former shall cease of course, even though it is in judgment. If, however, the original contract of the principal was invalid from a disability to contract and this disability was known to the surety, he shall still be bound.



§ 10-7-3. Suretyship not extended by implication

The contract of suretyship is one of strict law; and the surety's liability will not be extended by implication or interpretation.



§ 10-7-4. Form of contract immaterial

The form of the contract is immaterial, provided the fact of suretyship exists.






Article 2 - Relative Rights of Creditor and Surety

§ 10-7-20. Effect of release of or compounding with surety

The creditor may release or compound with the surety without releasing the principal, but the release of or compounding with one surety shall discharge a cosurety.



§ 10-7-21. "Novation" defined; effect on surety's liability

Any change in the nature or terms of a contract is called a "novation"; such novation, without the consent of the surety, discharges him.



§ 10-7-22. Discharge of surety by increase of risk

Any act of the creditor, either before or after judgment against the principal, which injures the surety or increases his risk or exposes him to greater liability shall discharge him; a mere failure by the creditor to sue as soon as the law allows or neglect to prosecute with vigor his legal remedies, unless for a consideration, shall not release the surety.



§ 10-7-23. Refusal to deliver evidence of debt and securities on tender of amount of debt as discharging surety

The surety may tender to the creditor the amount of his debt and demand that the evidence of and the securities for the same be delivered up to him to be enforced against his principal or cosureties; and a failure of the creditor to comply, when within his power, shall operate to discharge the surety.



§ 10-7-24. Refusal to sue principal after notice by surety as discharge

Any surety, guarantor, or endorser, at any time after the debt on which he or she is liable becomes due, may give notice in writing to the creditor, his or her agent, or any person having possession or control of the obligation, to proceed to collect the debt from the principal or any one of the several principals liable therefor; and, if the creditor or holder refuses or fails to commence an action for the space of three months after such notice (the principal being within the jurisdiction of this state), the endorser, guarantor, or surety giving the notice, as well as all subsequent endorsers and all cosureties, shall be discharged. To comply with the requirements of this Code section, the notice must specifically state that the creditor loses his or her rights to pursue the surety, guarantor, or endorser, as well as any cosureties, coguarantors, or endorsers, if the creditor does not commence legal action within three months after receiving the notice. Further, any notice which does not state the county in which the principal resides shall not be considered to be in compliance with the requirements of this Code section.



§ 10-7-25. Extending liability

The creditor shall pursue his remedy against the surety within the time prescribed by law; and no payment or promise by the principal or by a cosurety shall extend the obligation of the surety or the remedy of the creditor against him.



§ 10-7-26. Promise to pay in ignorance of discharge

If by an act of the creditor the surety is discharged and in ignorance of the fact of the discharge the surety promises to pay, the promise shall not be binding.



§ 10-7-27. Provisions of Uniform Commercial Code to control

Code Sections 10-7-20 through 10-7-26 shall be superseded to the extent of any conflict by the provisions of Article 3 of Title 11, the "Uniform Commercial Code -- Negotiable Instruments," relating to the discharge of any party to a negotiable instrument.



§ 10-7-28. Process sued out and judgment entered against surety as such

When the fact of suretyship appears on the face of the contract, the creditor shall sue out process against the surety and enter up judgment against him as such.



§ 10-7-29. Judgment against principal and surety at same time

It shall be lawful to enter judgment against principal and sureties at the same time, as in cases of appeal, in all cases in law or equitable proceedings when a bond has been given by the losing party conditioned to pay the eventual condemnation money in the action; and it shall not be necessary to bring an action upon the bond.



§ 10-7-30. Bad faith refusal of corporate surety to perform suretyship contract

(a) For the purposes of this Code section, the term "obligee" shall include any obligee or beneficiary pursuant to the terms of the contract of suretyship.

(b) In the event of the refusal of a corporate surety to commence the remedy of a default covered by, to make payment to an obligee under, or otherwise to commence performance in accordance with the terms of a contract of suretyship within 60 days after receipt from the obligee of a notice of default or demand for payment, and upon a finding that such refusal was in bad faith, the surety shall be liable to pay such obligee, in addition to the loss, not more than 25 percent of the liability of the surety for the loss and all reasonable attorney's fees for the prosecution of the case against the surety. The amount of such reasonable attorney's fees shall be determined by the trial jury and shall be included in any judgment rendered in such action; provided, however, that such attorney's fees shall be fixed on the basis of competent expert evidence as to the reasonable value of such services, based on the time spent and legal and factual issues involved, in accordance with prevailing fees in the locality where the action is pending; provided, further, that the trial court shall have the discretion, if it finds such jury verdict fixing attorney's fees to be greatly excessive or inadequate, to review and amend such portion of the verdict fixing attorney's fees without the necessity of disapproving the entire verdict. The limitations contained in this Code section in reference to the amount of attorney's fees are not controlling as to the fees which may be agreed upon by the plaintiff and his attorney for the services of such attorney in the action against the surety.



§ 10-7-31. Rights of certain parties claiming protection under a payment bond or security deposit; notice of commencement of work

(a) Where a payment bond or security deposit is provided pursuant to a contract for the construction of an improvement to property other than a public work, every person entitled to claim the protection of the payment bond or security deposit who has not been paid in full for labor or material furnished in the prosecution of the work referred to in such bond or security deposit after the last of the labor was done or performed by him or her or the material or equipment or machinery was furnished or supplied by him or her for which such claim is made, or when he or she has completed his or her subcontract for which such claim is made, shall have the right to bring an action on such payment bond or security deposit in accordance with the terms thereof for the amount, or the balance thereof, unpaid at the time of the commencement of such action and to prosecute such action to final execution and judgment for the sum or sums due him or her; provided, however, that any person having no contractual relationship express or implied with the contractor furnishing such payment bond or security deposit on a project where the contractor has complied with the Notice of Commencement requirements in accordance with subsection (b) of this Code section shall not have the right to bring an action on such payment bond or security deposit in accordance with the terms thereof unless such person gave to the contractor within 30 days from the filing of the Notice of Commencement or 30 days following the first delivery of labor, material, machinery, or equipment, whichever is later, a written Notice to Contractor setting forth:

(1) The name, address, and telephone number of the person providing labor, material, machinery, or equipment;

(2) The name and address of each person at whose instance the labor, material, machinery, or equipment are being furnished;

(3) The name and location of the project set forth in the Notice of Commencement; and

(4) A description of the labor, material, machinery, or equipment being provided and, if known, the contract price or anticipated value of the labor, material, machinery, or equipment to be provided or the amount claimed to be due, if any.

(b) Where a payment bond or security deposit is provided pursuant to a contract for the construction of an improvement to property other than a public work, the contractor furnishing the payment bond or security deposit shall post on the project site and file with the clerk of the superior court of the county in which the project is located a Notice of Commencement no later than 15 days after the contractor physically commences work on the project and give a copy of the Notice of Commencement to any subcontractor, materialman, or person who makes a written request of the contractor. Failure to give a copy of the Notice of Commencement within ten calendar days of receipt of the written request from the subcontractor, materialman, or person shall render the notice to contractor requirement of subsection (a) of this Code section inapplicable to the subcontractor, materialman, or person making the request. The Notice of Commencement shall include:

(1) The name, address, and telephone number of the contractor;

(2) The name and location of the project being constructed and the legal description of the property upon which the improvements are being made;

(3) The name and address of the true owner of the property;

(4) The name and address of the person other than the owner at whose instance the improvements are being made, if not the true owner of the property;

(5) The name and the address of the surety for the performance and payment bonds, if any;

(6) The name and address of the construction lender, if any; and

(7) The name and address of the holder of the security deposit provided, if any.

(c) The failure to file a Notice of Commencement under subsection (b) of this Code section shall render the Notice to Contractor requirements of subsection (a) of this Code section inapplicable.

(d) The clerk of the superior court shall file the Notice of Commencement provided for in this Code section within the records of that office and maintain an index separate from other real estate records or an index with the preliminary notices of lien specified in subsection (a) of Code Section 44-14-361.3. Each such Notice of Commencement shall be indexed under the name of the true owner and the contractor as contained in the Notice of Commencement.






Article 3 - Rights of Surety Against Principal, Cosureties, and Third Persons

§ 10-7-40. Attachment against principal

A surety or endorser is entitled to the process of attachment against his principal before payment of the debt under the same circumstances as any other creditor.



§ 10-7-41. Action for money paid, interest, and costs -- Right of surety or endorser

Payment by a surety or endorser of a debt past due shall entitle him to proceed immediately against his principal for the sum paid, with interest thereon, and all legal costs to which he may have been subjected by the default of his principal.



§ 10-7-42. Action for money paid, interest, and costs -- Effect of judgment against surety

If the payment was made after judgment and the principal had notice of the pendency of the action against the surety, the amount of such judgment shall be conclusive against the principal as to the amount for which the surety was bound. If the payment was not made after judgment, the principal may dispute the validity of the payment as to the amount or as to the authority of the person to whom it was paid.



§ 10-7-43. Action for money paid, interest, and costs -- Recovery of usury paid by surety

If the contract was originally usurious and the surety in making payment includes the usury, he shall recover the same from the principal unless previous to the payment he had notice of the intention of the principal to resist usury.



§ 10-7-44. Foreclosure of mortgage or enforcement of security given by principal

If the principal executes any mortgage or gives other security to the surety or endorser to indemnify him against loss by reason of his suretyship, the surety or endorser may proceed to foreclose such mortgage or enforce such other lien or security as soon as judgment shall be rendered against him on his contract.



§ 10-7-45. Proof of suretyship -- By parol

If the fact of suretyship does not appear on the face of the contract, it may be proved by parol, either before or after judgment (the creditor not being delayed in his remedy by such collateral issue between the principal and his surety), if before judgment the surety shall give notice to the principal of his intention to make such proof.



§ 10-7-46. Proof of suretyship -- After judgment

If judgment has been rendered without such proof of suretyship, the surety shall give at least ten days' notice to his principal of his intention to apply at the next term of the court where the judgment was entered to make such proof and to have the fact of his suretyship entered of record, together with an order for the control of such judgment and execution thereon against the principal, on payment of the same by him.



§ 10-7-47. Control of execution and judgment by surety -- Subrogation to plaintiff's rights

Any surety on the original contract, or on stay of execution, or on appeal, or in any other way, or the representative of a deceased surety, who shall have paid off or discharged the judgment or execution in whole or in part and shall have the fact of such payment by him entered on such execution by the plaintiff or his attorney or the collecting officer, shall have the control of such execution and the judgment upon which it is founded, to the same extent as if he were the original plaintiff therein, and be subrogated to all the rights of such plaintiff, for the purpose of reimbursing himself from his principal.



§ 10-7-48. Control of execution and judgment by surety -- When sued separately

If the surety is sued separately from his principal, on payment by him of the judgment against him, he shall be entitled to control the judgment and execution against his principal in the same manner as if the judgment and execution were joint; and, if he does not appear as surety in the judgment against him, he may give notice and make the proof and obtain the control in the same manner as provided in cases of joint judgments.



§ 10-7-49. Payment pending action; judgment for plaintiff for use of surety

If the surety pays off the debt pending the action against the principal and himself or against the principal alone, such payment shall operate only to cause the action to proceed for the benefit of such surety; and the judgment may be entered in the name of the original plaintiff for the use of such surety.



§ 10-7-50. Compelling contribution -- After paying more than equal share; effect of surety's insolvency

Where several are sureties for the same principal for the same sum of money, either by one or by distinct instruments, and one pays more than an equal share of the sum, he may compel contribution from his cosureties. If one of the cosureties is insolvent, the deficiency in his share must be borne equally by the solvent sureties.



§ 10-7-51. Compelling contribution -- Interest on sum recovered as contribution

The sum recovered as contribution shall bear interest from the time the original obligation was paid by the surety and shall be deemed and held a liquidated demand.



§ 10-7-52. Compelling contribution -- Duty to account for indemnification from principal; compelling transfer of security from principal

A surety suing for contribution must first account for all money or other things received from the principal to indemnify him against loss; and, if he has paid the entire debt, he may compel his cosurety to transfer to him any mortgage or other security taken from the principal for the protection of such cosurety, by relieving him of all liability for contribution.



§ 10-7-53. Compelling contribution -- Controlling action on debt and judgments therein

Code Sections 10-7-40 through 10-7-49 shall apply to cases where there is more than one surety, so as to enable a surety discharging a joint debt, in whole or in part, either pending the action or after joint or several judgments, to control the same against his cosureties for the purpose of compelling them to contribute their respective shares of the amount so paid by him.



§ 10-7-54. Endorser's right to control judgment on debt and execution thereon

Every endorser who shall pay off and discharge the debt on which he is endorser, either pending the action or after judgment, whether the judgment against the principal and the endorsers is joint or several, shall be entitled to control the judgment and execution founded thereon against the principal and all prior endorsers, in the same manner, upon the same proof, and under the same circumstances as provided in this article in the case of sureties; and, if such endorser shall collect the same from a prior endorser, the latter shall have the same control of the judgment or judgments against the principal or any endorser prior to him.



§ 10-7-55. Protection of bona fide purchasers when surety controls judgment

When the surety does not appear to be such in the judgment and execution, the lien of such judgment, when controlled by the surety, shall not interfere with bona fide purchasers without notice from the principal, whose rights were vested before the order giving control to the surety was granted.



§ 10-7-56. Subrogation to rights of creditor -- Priority of claim

A surety who has paid the debt of his principal shall be subrogated, both at law and in equity, to all the rights of the creditor and, in a controversy with other creditors, shall rank in dignity the same as the creditor whose claim he paid.



§ 10-7-57. Subrogation to rights of creditor -- As to securities held by creditor

A surety who has paid the debt of his principal shall also be entitled to be substituted in place of the creditor as to all securities held by him for the payment of the debt.









Chapter 8 - Economic Development Council



Chapter 9 - Geo. L. Smith Ii Georgia World Congress Center

Article 1 - General Provisions

§ 10-9-1. Short title

This chapter may be known and cited as the "Geo. L. Smith II Georgia World Congress Center Act."



§ 10-9-2. Re-creation of "Geo. L. Smith II Georgia World Congress Center Authority."

There is re-created the "Geo. L. Smith II Georgia World Congress Center Authority" as a body corporate and politic, which shall be an instrumentality of the State of Georgia and a public corporation.



§ 10-9-3. Definitions

As used in this chapter, the term:

(1) "Authority" means the Geo. L. Smith II Georgia World Congress Center Authority.

(2) "Cost" with respect to the terms "cost of the project" or "cost of the facilities" includes but is not limited to the following:

(A) All costs of the purchase, lease, or any other form of acquisition by agreement, eminent domain, or otherwise or improvement, construction, reconstruction, repair, or maintenance of the project or any facility or component of either;

(B) All costs of real or personal property required for the purposes of such project and of all facilities related thereto, including land and any rights or undivided interest therein, easements, franchises, water rights, fees, permits, approvals, licenses, and certificates and the security of such franchises, permits, approvals, licenses, and certificates and the preparation of any application therefor;

(C) All machinery, equipment, furnishings, and fixtures required for such project or facilities;

(D) Financing charges and interest prior to and during construction and during such additional period as the authority may reasonably determine to be necessary for the placing of such project or facilities in operation;

(E) Costs of engineering, architectural, and legal services;

(F) Fees paid to fiscal agents for financial and other advice or supervision;

(G) Cost of plans and specifications and all expenses necessary or incidental to the construction, purchase, or acquisition of the completed project or facilities or to determine the feasibility or practicability of the project or facilities;

(H) Fees paid pursuant to the "Georgia Allocation System" established by Article 8 of Chapter 82 of Title 36;

(I) Fees for letters of credit, bond insurance, debt service or debt service reserve insurance, surety bonds, or similar credit enhancement instruments;

(J) Costs of the payment or performance of any obligation of the authority with respect to any lease to or by the authority of or with respect to the project or any facilities or any component thereof;

(K) Administrative expenses and such other expenses as may be necessary or incidental to the financing authorized in this chapter;

(L) The repayment of any loans made for the advance payment of any part of such cost, including the interest thereon; and

(M) A fund or funds for the creation of a debt service reserve, a renewal and replacement reserve, and such other reserves as may be reasonably required by the authority with respect to the financing and operation of its projects or facilities and as may be authorized by any bond resolution or trust agreement or indenture pursuant to the provisions of which the issuance of any such bonds may be authorized.

Any obligation or expense incurred for any of the purposes set forth in subparagraphs (A) through (M) of this paragraph shall be regarded as part of the cost of the project and may be paid or reimbursed as such out of the proceeds of revenue bonds or notes issued under this chapter.

(3) "Project" means a comprehensive international trade and convention center consisting of a complex of facilities suitable for multipurpose use for housing trade shows, conventions, and cultural, political, musical, educational, entertainment, athletic, or other events; for displaying exhibits of Georgia's counties, municipalities, industries, and attractions; and for promoting the agricultural, historical, natural, and recreational resources of the State of Georgia, including all facilities necessary or convenient to such purposes, regardless of whether such facilities are contiguous, including, by way of illustration and not limitation, the following facilities: exhibit halls; auditoriums; theaters and amphitheaters; stadiums or coliseums and related athletic fields, courts or other surfaces, and clubhouses and gymnasiums; restaurants and other facilities for the purveying of foods, beverages, publications, souvenirs, novelties, and goods and services of all kinds, whether operated or purveyed directly or indirectly through concessionaires, licensees or lessees, or otherwise; parking facilities and parking areas in connection therewith; facilities deemed necessary or convenient within the structure of any facility, including any stadium or coliseum facility; meeting room facilities, including meeting rooms providing for simultaneous translation capabilities for several languages; museum facilities; facilities used for plazas, parks, pavilions, and pedestrian ways; related lands, buildings, structures, fixtures, equipment, and personalty appurtenant or convenient to the foregoing; and extension, addition, and improvement of such facilities. The project shall be located in the City of Atlanta and shall be known as the "Geo. L. Smith II Georgia World Congress Center," except that any facility included within the project may be otherwise designated by the authority. As used in this chapter, the project described by the term "Geo. L. Smith II Georgia World Congress Center" shall include the same project formerly known as and referred to as the "Georgia World Congress Center" and the authority may be referred to as the "Georgia World Congress Center Authority."



§ 10-9-4. Purpose of authority; powers generally

(a) Without limiting the generality of any provision of this chapter, the general purpose of the authority is declared to be that of acquiring, constructing, equipping, maintaining, and operating the project, in whole or in part, directly or under contract with the Department of Economic Development or others, and engaging in such other activities as it deems appropriate to promote trade shows, conventions, and political, musical, educational, entertainment, recreational, athletic, or other events and related tourism within the state so as to promote the use of the project and the use of the industrial, agricultural, educational, historical, cultural, recreational, commercial, and natural resources of the State of Georgia by those using the project or visiting the state or who may use the project or visit the state.

(b) The authority shall have the following powers:

(1) To bring actions, complain, and implead in any judicial, administrative, arbitration, or other action or proceeding and, to the extent permitted by law, to have actions brought against it, to be impleaded, and to defend in such proceedings;

(2) To have a seal and alter the same at its pleasure;

(3) To make and alter bylaws, rules, and regulations, not inconsistent with law, for the administration and regulation of its business and affairs;

(4) To elect, appoint, or hire officers, employees, and other agents of the authority, including experts and fiscal agents, define their duties, fix their compensation, and establish a flexible employee benefit plan for authority employees which may include those flexible employee benefits described in Code Section 45-18-52;

(5) To acquire, by purchase, gift, lease, or otherwise and to own, hold, improve, and use and to sell, convey, exchange, transfer, lease, sublease, and dispose of real and personal property of every kind and character, or any interest therein, for its corporate purposes;

(6) To make all contracts and to execute all instruments necessary or convenient to its purposes;

(7) To accept loans or grants of money or materials or property of any kind from the United States of America or any agency or instrumentality thereof; the State of Georgia, its departments, agencies, or authorities; or any county or municipality of this state, upon the terms and conditions as may be imposed thereon to the extent the terms and conditions are not inconsistent with the limitation and laws of this state and are otherwise within the power of the authority;

(8) To exercise the power of eminent domain and acquire by condemnation, in accordance with the provisions of any and all existing laws applicable to the condemnation of property for public use, real property or rights of easement therein or franchises necessary or convenient for its corporate purposes;

(9) To borrow money for any of its corporate purposes and to provide for the payment of same, as may be permitted under the Constitution and the laws of the State of Georgia;

(10) To issue revenue bonds as is more fully provided for in this chapter;

(11) To contract with the state and its departments or any county, municipal corporation, political subdivision, public corporation, or public authority with respect to activities, services, or facilities the contracting parties are authorized by law to undertake or provide;

(12) To exercise any power usually possessed by private corporations performing similar functions which is not in conflict with the Constitution and the laws of the State of Georgia; and

(13) To do all things necessary or convenient to carry out the powers expressly given in this chapter.

(c) Said authority shall comply with all applicable state budgetary processes and procedures as relate to compensation of employees of the authority.

(d) The authority shall have the power to borrow money and to issue revenue bonds regardless of whether the interest payable by the authority incident to such loans or revenue bonds or income derived by the holders of the evidence of such indebtedness or revenue bonds is, for purposes of federal or state taxation, includable in the taxable income of the recipients of such payments or is otherwise not exempt from the imposition of such taxation on the recipient.

(e) The authority shall have the power to sell or dispense, upon obtaining a license from the Department of Revenue, or to permit others to sell or dispense, upon obtaining a license from the Department of Revenue, alcoholic beverages for consumption on the premises but only upon and within the territorial limits of property of or under the management and control of the authority. The authority shall not have the power to sell or dispense alcoholic beverages in unbroken packages for the purpose of permitting such unbroken packages to be carried off the premises. The authority shall determine and regulate by resolution, as it may amend from time to time, the conditions under which such sales or dispensing of alcoholic beverages for consumption on the premises shall be made or shall be permitted, including the hours and days during which the sale or dispensing of alcoholic beverages shall be made or shall be permitted.



§ 10-9-4.1. Adoption and enforcement of ordinances relating to property, affairs, and administration of authority; penalties

(a) In addition to and not in derogation of its other powers under this chapter, the authority is empowered to exercise such of the police powers of the state as may be necessary to maintain peace and order.

(b) The authority shall have legislative power to adopt reasonable ordinances relating to the property, affairs, and administration of the authority for which no provision has been made by general law and which are not inconsistent with the general laws and Constitution of the State of Georgia and the laws and Constitution of the United States. The officers of the Georgia World Congress Center Police, including the Security Guard Division thereof, and law enforcement officers acting within the jurisdiction of the authority under paragraph (3) of subsection (d) of Code Section 10-9-15, and subject to the requirements of Chapter 8 of Title 35, the "Georgia Peace Officer Standards and Training Act," shall be authorized to serve and execute warrants and to make arrests for violation of ordinances adopted by the authority. For the purposes of exercising the powers and responsibilities of such officers as peace officers under paragraph (8) of Code Section 35-8-2, including their duties and responsibilities with respect to matters occurring within the limits of the facilities of the authority or requests by another law enforcement agency to provide aid and assistance, such officers shall have the same authority, powers, privileges, and immunities regarding enforcement of laws as law enforcement officers employed by the state. Prosecutions for violations of the ordinances of the authority shall be in the magistrate court sitting in the county in which such violation occurs as provided in Article 4 of Chapter 10 of Title 15. The authority may provide that ordinance violations may be tried upon citations with or without a prosecuting attorney as well as upon accusations in the manner prescribed in Code Section 15-10-63.

(c) The maximum punishment for violation of such an ordinance shall be stated in the ordinance and shall not exceed a fine of $500.00 or imprisonment for 60 days, or both.

(d) Nothing in this Code section shall prevent prosecution of any act which is a violation of an ordinance of the authority under any law applicable to such act.



§ 10-9-5. Transfer of duties of Department of Economic Development; actions to be performed by authority under contract with and on behalf of department; costs; ratification of past actions

The authority is authorized and directed to contract with the Department of Economic Development to exercise on behalf of the department such future responsibility in connection with the acquisition, construction, operation, management, and maintenance of the project as is now or may be vested in the department; and the Department of Economic Development is authorized by such contract to delegate to the authority all of its responsibilities and powers with respect to the project and to transfer to the authority any and all contracts, plans, documents, or other papers of said department relating to the project, together with any and all funds heretofore or hereafter appropriated to it for the acquisition, construction, operation, management, or maintenance of the project or for all other purposes related to the project, other than appropriations made specifically for debt service purposes, as compensation to the authority under such contract. Under contract with the Department of Economic Development, as herein authorized, the authority on behalf of the Department of Economic Development shall plan, construct, erect, acquire, own, repair, remodel, maintain, add to, extend, improve, equip, operate, and manage the project, as hereinabove defined, on property owned by or leased by the State of Georgia in the City of Atlanta, Georgia, the cost of any such project to be paid in full or in part from the proceeds of general obligation bonds issued by the State of Georgia as the General Assembly may authorize or from such proceeds and other funds as may be available for such purposes, including any grant from the United States of America or any agency or instrumentality thereof. All actions of the authority and the Department of Economic Development, or their predecessors, heretofore taken in connection with such contractual relationship, are ratified and confirmed and shall not be affected by any provision of this chapter. Nothing herein shall affect the powers or duties of the Georgia State Financing and Investment Commission or of the State Properties Commission. Nothing in this Code section nor anything in any contract between the authority and the Department of Economic Development shall prevent the Department of Economic Development from contracting with the Georgia Building Authority for the provision of a parking facility or for any other exercise of its powers necessary or convenient to the department.



§ 10-9-6. Appointment and terms of members of board of governors of authority; vacancies; travel expenses and per diem; status of members in office on November 1, 1982

(a) The board of governors of the authority shall consist of 15 members. Each member shall serve for a term of four years, with the beginning and ending dates of terms to be specified by the Governor except that the four additional positions added in 1999 shall be appointed for initial terms ending July 1, 2002, but their successors shall be appointed for four-year terms. All members of the board shall be appointed by the Governor of the State of Georgia and shall serve until the appointment and qualification of a successor. Said members shall be appointed from the general public; and no person holding any other office of profit or trust under the state shall be appointed to membership.

(b) All successors shall be appointed in the same manner as original appointments. Vacancies in office shall be filled in the same manner as original appointments. An appointment to fill a vacancy shall be for the unexpired term. No vacancy on the board shall impair the right of the quorum of the remaining members then in office to exercise all rights and perform all duties of the board.

(c) The members of the board of governors shall be entitled to and shall be reimbursed for their actual travel expenses necessarily incurred in the performance of their duties and, for each day actually spent in performance of their duties, shall receive the same per diem as do members of the General Assembly.

(d) The members of the authority in office on November 1, 1982, shall continue in office as members of the board of governors for the remainder of the terms for which they were appointed and until their successors are appointed and qualified pursuant to this Code section.



§ 10-9-7. Management of business and affairs of authority; bylaws, rules, and regulations; quorum; delegation of authority to committees

(a) The management of the business and affairs of the authority shall be vested in the board of governors, subject to the provisions of this chapter and to the provisions of bylaws adopted by the board of governors as authorized by this chapter.

(b) The board of governors shall have the power to make the bylaws, rules, and regulations for the government of the authority and the operation, management, and maintenance of the project as it may determine appropriate.

(c) A majority of the number of members of the board then in office shall constitute a quorum for the transaction of business. The vote of a majority of the members of the board present at the time of the vote, if a quorum is present at such time, shall be the act of the board unless the vote of a greater number is required by law or by the bylaws of the board of governors.

(d) If the bylaws of the authority so provide, the board of governors, by resolution adopted by a majority of the full board of governors, may designate from among its members an executive committee and one or more other committees, each consisting of two or more members of the board and each of which, to the extent provided in such resolution or the bylaws of the authority, shall have and may exercise such authority as the board of governors may delegate to it. Unless otherwise provided in the bylaws of the authority, any such committee shall act by a majority of its members. The designation of any such committee and the delegation thereto of authority shall not operate to relieve the board of governors or any member thereof of any responsibility imposed by law.



§ 10-9-8. Meetings of board; notice; removal of members from board

(a) Meetings of the board of governors, regular or special, shall be held at the time and place fixed by or under the bylaws or, if not so fixed, by the board. Regular meetings of the board may be held with or without notice as prescribed in the bylaws. Special meetings of the board shall be held upon such notice as is prescribed in the bylaws. Unless otherwise prescribed in the bylaws, written notice of the time and place of special meetings of the board shall be given to each member either by personal delivery or by mail, telegram, or cablegram at least two days before the meeting. Neither the business to be transacted at, nor the purpose of, any regular or special meeting of the board need be specified in the notice or waiver of notice of such meeting unless required by the bylaws. Meetings of the board may be called by the chairman of the board or by any other person or persons authorized by the bylaws.

(b) Upon receipt of a resolution by a majority of the number of members of the board authorized by this chapter which so certifies and requests, adopted after notice to the defaulting member, the Governor of the state may by executive order remove from membership a member of the board who has failed to attend three consecutive meetings of the board. The action of the Governor shall be final and nonreviewable.



§ 10-9-9. Officers of board; terms of officers; authority of officers; compensation

(a) The board of governors shall elect or appoint such officers as may be provided in the bylaws and may delegate to such officers, who need not be members of the board, such authority and responsibility as the board may determine appropriate.

(b) Each officer and employee of the authority shall serve at the pleasure of the authority and shall hold office for the term for which he is elected or appointed and until his successor has been elected or appointed and has qualified or until his earlier resignation, removal from office, or death.

(c) All officers and agents of the authority shall have such authority and perform such duties in the management of the authority as may be provided in the bylaws or as may be determined by action of the board not inconsistent with law or with the bylaws.

(d) The board of governors shall have authority to fix the compensation of its officers and employees, except that officers or employees who are also members of the board shall serve without additional compensation for such service.

(e) The authority shall be authorized to obtain conviction data with respect to its officers and employees or prospective officers and employees. For such purpose, the authority may submit to the Georgia Crime Information Center two complete sets of fingerprints of the officer or employee or the applicant for appointment or employment, the required records search fees, and such other information as may be required. Upon receipt thereof, the Georgia Crime Information Center shall promptly transmit one set of fingerprints to the Federal Bureau of Investigation for a search of bureau records and an appropriate report and shall retain the other set and promptly conduct a search of its own records and records to which it has access. The Georgia Crime Information Center shall notify the authority in writing of any derogatory finding, including, but not limited to, any conviction data regarding the fingerprint records check or if there is no such finding. All conviction data received by the authority shall be used by it for the exclusive purpose of making employment decisions, shall not be a public record, shall be privileged, and shall not be disclosed to any other person or agency except to any person or agency which otherwise has a legal right to inspect the employment file. All such records shall be maintained by the authority pursuant to laws regarding such records and the rules and regulations of the Federal Bureau of Investigation and the Georgia Crime Information Center, as applicable. As used in this subsection, "conviction data" means a record of a finding or verdict of guilty or plea of guilty or plea of nolo contendere with regard to any crime, regardless of whether an appeal of the conviction has been sought.



§ 10-9-10. Exemption of authority from taxation

It is found, determined, and declared that the creation of the authority and the carrying out of its corporate purposes are in all respects for the benefit of the people of this state and are public purposes and that the authority will be performing an essential governmental function in the exercise of the powers conferred upon it by this chapter. The authority shall be required to pay no taxes or assessments upon any property acquired or under its jurisdiction, control, possession, or supervision or upon its activities in the development, construction, operation, or maintenance of any of the projects or facilities erected, maintained, or acquired by it or any fees, rentals, or other charges for the use of such facilities or other income received by the authority and shall not be subject to regulation of its activities in the acquisition, development, construction, operation, or maintenance of any of the projects or facilities acquired, developed, constructed, operated, or maintained by it by any county or municipal corporation of this state. The exemption from taxation provided for in this Code section shall include an exemption from sales and use tax on tangible personal property purchased by the authority for use exclusively by the authority. The revenue bonds or other evidence of indebtedness issued by the authority, their transfer, and the income therefrom shall at all times be exempt from taxation within this state by the state or its municipalities or political subdivisions.



§ 10-9-11. Venue and jurisdiction of actions under chapter

Any action against the authority to protect or enforce any rights under the provisions of this chapter shall be brought in the Superior Court of Fulton County, Georgia, and such court shall have exclusive, original jurisdiction of such actions.



§ 10-9-12. Acceptance of grants, contributions, and gifts of money, property, or services

The authority, in addition to the moneys received from the collection of revenues, rents, and earnings derived under the provisions of this chapter or from the Department of Economic Development, shall have authority to accept from any entity or agency of the United States, of this state, or of any county, municipality, political subdivision, or public authority and from any private individual or entity, grants, contributions, or gifts of either money or property, real or personal, tangible or intangible, or services or other things of value, in the furtherance of the purposes and powers of the authority. Incident to the acceptance of any such grant, contribution, or gift, the authority may accept and bind itself to express terms and conditions imposed incident to the grant, contribution, or gift governing the use and application of the money or property or the use of disposition of any property acquired therewith, provided that such term or condition is expressly accepted by the authority, is consistent with the purposes and powers of the authority under this chapter, and is not inconsistent with the Constitution or laws of this state. Any such term or condition may require the authority to hold any money or property in trust separate from other money or property of the authority and any such money or property so held shall not be subject to any claims against or liability of the authority not arising from the use or application of the money or property so held or the operation of the property so held or acquired therewith.



§ 10-9-13. Moneys received considered trust funds; exception

All moneys received pursuant to the authority of this chapter, whether as grants, contributions, or gifts or as revenues, rents, and earnings, shall be deemed to be trust funds to be held and applied solely as provided in this chapter, except that grants, contributions, or gifts, the terms or conditions of which require that the proceeds thereof be held separately in trust, shall be held in the manner and applied solely for the purposes specified.



§ 10-9-14. Authority to fix charges for use; use of earnings; terms and conditions for use of project; contract required; penalty for violation of commercial activity prohibition

(a) The board of governors of the authority is authorized to fix rentals, fees, prices, and other charges which any tenant, lessee, licensee, user, exhibitor, concessionaire, franchisee, or vendor shall pay to the authority for the use of the project or the facilities or part thereof or combination thereof, and for the goods and services provided by the authority in connection with such use, as the authority may deem necessary or appropriate to provide in connection with such use, and to charge and collect the same, and to establish and to perform and pay any obligations established under such other terms, conditions, and considerations as the authority and any such tenant, lessee, licensee, user, exhibitor, concessionaire, franchisee, or vendor shall determine necessary or appropriate. Such rentals, fees, prices, and other charges shall be so fixed and adjusted in respect to the aggregate thereof from the project or facilities or any part thereof so as to be reasonably expected to provide a fund sufficient with other revenues of such project and funds available to the authority, if any, to pay the cost of acquiring, constructing, equipping, maintaining, repairing, and operating the project or facilities, including the payment of debt service with respect to any revenue bonds issued under Article 3 of this chapter or other indebtedness and the payment or performance of contractual obligations incurred or undertaken by the authority and the establishment of reserves for debt service for such revenue bonds or for extraordinary repairs and insurance, unless such cost shall be otherwise provided for, which costs shall be deemed to include the expenses incurred by the authority on account of the project for water, light, sewer, and other services furnished by other facilities at such project.

(b) The authority may establish the terms and conditions upon which any lessee, sublessee, licensee, user, exhibitor, concessionaire, franchisee, or vendor shall be authorized to use the project as the authority may determine necessary or appropriate. The authority may by contract require any such person or entity to indemnify and hold harmless the authority and its officers, agents, or employees from the claims for personal injury or property damage or loss of such person or others employed by or admitted to the project or any of its facilities by such person arising out of or in connection with such use of the project from any cause, including negligence of the authority, its officers, agents, or employees, notwithstanding any other provision of law, including but not limited to subsection (b) of Code Section 13-8-2.

(c) A contract between the authority and any tenant, lessee, licensee, user, exhibitor, concessionaire, franchisee, or vendor and any consent otherwise granted by the authority for the use of or conduct of any activity within any project of or under the control and management of the authority shall not be exercisable or enforceable against the authority without the consent of the authority by any person except the person named in such contract. No such contract or consent shall be assignable or transferable to any other person without the consent of the authority.

(d) The authority shall have the power to adopt reasonable rules and regulations governing the use during an event period of sidewalks and public streets immediately adjacent to any project of or under the control and management of the authority so as to ensure the safe and orderly operation of the project and such areas, to prevent disruption of and interference with the conduct of such event, and to prevent public solicitation or public distribution of literature which is competitive with the activities of the person to whom the authority has granted the right to conduct such event.

(e) No person shall be authorized to engage publicly in any commercial activity or sale of goods or services, the public solicitation of commercial activity or the sale of goods or services, or begging, panhandling, or other public solicitation of funds for any purpose or the public distribution of literature within the boundaries of any project of or under the control and management of the authority without the prior express written consent of the authority and then only in accordance with the consent so given.

(f) No person shall be authorized to engage during any event period in any public commercial activity or the sale of goods or services, the public solicitation of commercial activity or sale of goods or services, or begging, panhandling, or other public solicitation of funds for any purpose, or the public distribution of literature upon or within sidewalks or public streets adjacent to any project of or under the control and management of the authority without the prior written consent of the authority and then only in accordance with the consent so given.

(g) Any person who shall violate the provisions of subsection (e) or (f) of this Code section shall be guilty of a misdemeanor.

(h) As used in this Code section, "event period" means the period on any day on which an event has been scheduled by or under contract with the authority within any project of or under the management and control of the authority beginning two hours prior to the scheduled start of such event on that day and ending one hour after the closing of such event on that day.

(i) The provisions of this Code section are cumulative and shall not be in derogation of the rights and powers of the authority to control access to and use of any project of or under the control and management of the authority or applicable civil or criminal remedies or penalties otherwise provided by law.



§ 10-9-14.1. Bylaws, resolutions, regulations, or ordinances governing use of facilities; exclusion of persons; grants for particular uses

(a) Notwithstanding any designation or name of a facility of the authority, the facilities of the authority owned by it or under its control and management, including without limitation facilities named as or used for plazas, parks, pavilions, and vehicular and pedestrian ways, shall not be open or accessible to the public or be generally available for public or other use except (1) as may be determined or designated by the authority by bylaw, resolution, regulation, or ordinance as may be adopted by and amended from time to time by the authority either governing all facilities of the authority or governing a specific facility and then only for the purposes, at the times, and in the manner provided in such bylaw, resolution, regulation, or ordinance governing such facilities or facility and (2) as may be permitted by the authority to lessees, sublessees, licensees, sublicensees, exhibitors, concessionaires, franchisees, or vendors operating under a grant from the authority authorized by or entered into in accordance with bylaw, resolution, regulation, or ordinance of the authority and then only in accordance with the terms of that grant.

(b) The authority may exclude from the facilities of the authority any person whose access to or use of the facility is not authorized or permitted in accordance with such grant, bylaw, resolution, regulation, or ordinance and remove any person present on such facilities whose presence or activities during such presence are not in accordance with such grant, bylaw, resolution, regulation, or ordinance. In addition, the authority may exclude or remove any person from a facility of the authority or conditionally limit access of a person to a facility of the authority where the authority in good faith determines that the person's activities pose an actual or imminent threat of harm, that the person's activities do or are intended to disrupt or interfere with the activities or functions authorized or permitted within such facility, that the person's activities do or are likely to violate the security of persons authorized or permitted to use the facility, or that the person's activities constitute a hazard to the safe or orderly operation of the facilities of the authority or to the safety of the authority's facilities or the occupants thereof.

(c) Any bylaw, resolution, regulation, or ordinance adopted by the authority authorizing or permitting public or other use and access to any facility by the public or by persons other than the authority shall permit the authority from time to time directly to conduct activities within such facility or for other purposes which may be exclusive of access to and use of the facility by the public or by others otherwise authorized or permitted. Any bylaw, resolution, regulation, or ordinance adopted by the authority authorizing or permitting public or other use and access to any facility by persons other than the authority shall also permit the authority by lease, license, concession, franchise, or vending rights agreement, as the authority determines appropriate, to grant to others the right to use designated facilities of the authority to conduct activities thereon or for other purposes which shall be exclusive of the rights of others, including the public, to the extent set forth in the grant. During the period of such direct use or of the term of such grant and at such times preceding or following such period as the authority determines appropriate, notwithstanding any bylaw, resolution, regulation, or ordinance permitting public or other use and access to a facility, the authority may close the facility for which direct use or grant is made to access by the public or others and exclude and remove from the facility of the authority for which such direct use or grant is made any person not authorized by the authority or by the authority's grantee to obtain access thereto. To the extent necessary to effectuate the purposes of such direct use or grant, the authority may temporarily close to vehicular and pedestrian access public streets and sidewalks within such facilities or limit vehicular and pedestrian traffic thereon and, after agreement with municipalities having jurisdiction, temporarily close to vehicular and pedestrian traffic public streets and sidewalks adjacent to such facilities or limit vehicular and pedestrian traffic thereon.

(d) The provisions of this Code section are in addition to and not in derogation of the other provisions of this chapter, including Code Section 10-9-14.



§ 10-9-15. Power of authority with regard to ensuring maximum use of project; rules and regulations for operation and use; security guards

(a) The authority shall operate the project so as to ensure maximum use of the project. In connection with and incident to its operation of the project, the authority may engage in such activities as it deems appropriate to promote trade shows, conventions, and tourism within the state so as to promote the use of the project and the use of the industrial, agricultural, educational, historical, cultural, recreational, and natural resources of the State of Georgia by those using or visiting the project.

(b) The authority shall have the power to lease and make contracts with political subdivisions and agencies of this state with respect to the use of the project and the goods and services of the authority provided in connection with such use or the activities which the authority is otherwise authorized to undertake.

(c) It shall be the duty of the board of governors of the authority to prescribe rules and regulations for the operation and governing the use of the project constructed under the provisions of this chapter, including rules and regulations to ensure maximum use of the project.

(d) (1) The authority shall be authorized to establish the Georgia World Congress Center Police to keep watch over and protect the Geo. L. Smith II Georgia World Congress Center and such other properties or projects of the authority or as may be under the management and control of the authority. The police officers of the Georgia World Congress Center Police shall be subject to Chapter 8 of Title 35. Subject to rules and regulations of the authority, any person employed as a police officer of the Georgia World Congress Center Police who is accepted as a candidate for or who has obtained certification under Chapter 8 of Title 35 shall have powers to possess and carry firearms and to exercise such other powers and duties as are possessed by a police officer or other peace officer employed by the county or the municipality in which the properties of or under the control and management of the authority are located, and without limitation of the foregoing, shall have the powers of protecting and preserving the properties or projects of or under the management and control of the authority and, within such properties and projects and within the boundaries of any public street or sidewalk adjacent to any such property or projects or which area is otherwise subject to regulation by the authority, have the powers of protecting persons, of enforcing law and order, of controlling pedestrian and vehicular traffic, and of prevention, detection, and investigation of offenses committed thereon.

(2) The authority shall be authorized to establish the Security Guard Division of the Georgia World Congress Center Police and to employ and assign security guards to the division. Security guards so assigned shall not be subject to Chapter 8 of Title 35. Subject to rules and regulations of the authority, security guards shall have the powers of protecting and preserving the properties in projects of or under the management and control of the authority and within such properties or projects and within the boundaries of any public street or sidewalk adjacent to any such property or projects, or which is otherwise subject to regulation by the authority, have the powers of protecting persons, enforcing law and order, controlling pedestrian and vehicular traffic, and of the prevention, detection, and investigation of offenses committed thereon and for those purposes shall be authorized to exercise such powers as are authorized by law for security guards employed by the Georgia Building Authority and subsection (f) of Code Section 50-9-9.

(3) The authority may contract for the provision of security services to the property or areas subject to control of the authority:

(A) With any state, county, or municipal government, agency, or authority police or security force;

(B) Subject to regulations of such police or security force, with the members of such force; and

(C) With any private person authorized and licensed to provide such services.

(4) Under such terms and conditions as may be established by agreement with such agencies, the Board of Public Safety through the Georgia Police Academy or the Georgia Peace Officer Standards and Training Council may provide such limited or specialized training to police officers or security guards employed by the authority as may be appropriate to the responsibilities and powers vested in such police officers or security guards. Nothing in this Code section shall limit the duty of the Georgia Peace Officer Standards and Training Council or the Georgia Police Academy to provide training necessary for certification under Chapter 8 of Title 35.

(5) Law enforcement officers employed by the state or the county or municipality in which properties, projects, or facilities of or under the control or management of the authority are located may with respect to the police officers and security guards provided for under this subsection, exercise:

(A) Concurrent law enforcement jurisdiction over protecting and preserving such properties, projects, or facilities; and

(B) The power to enforce law and order and in the event of conflict shall have jurisdiction over such authority police officers and security guards on law enforcement matters and investigation of offenses committed on such properties, projects, or facilities.



§ 10-9-16. Duties of Attorney General

The Attorney General shall provide legal services for the authority and in connection therewith the provisions of Chapter 15 of Title 45, relating to the Attorney General, shall apply.



§ 10-9-16.1. Authority to contract with local entities to act on its behalf with regard to local trade and convention center; provision of goods and services; reimbursement for costs, liabilities, and expenses; liability

(a) The authority is authorized to contract with any county, municipality, public corporation, or public authority, or combination of the foregoing (any such county, municipality, corporation, authority, or combination being hereinafter referred to as the "local entity"), to exercise on behalf of the local entity such responsibility in connection with the planning, design, acquisition, construction, operation, management, and maintenance of a local trade and convention center of such local entity, as is now or may be hereafter vested in the local entity, and to provide to the local entity goods or services of the authority in connection with the planning, design, acquisition, construction, operation, management, and maintenance of any local trade and convention center of the local entity, all as the parties may by contract determine appropriate. Any such local entity is authorized by such contract to delegate to the authority all or any of its responsibilities and powers with respect to the planning, design, acquisition, construction, operation, management, and maintenance of a local trade and convention center and to obtain from the authority such goods or services of the authority in connection with the planning, design, acquisition, construction, operation, management, and maintenance of a local trade and convention center as the parties may by contract determine appropriate.

(b) Any such contract shall provide that the local entity shall reimburse the authority for all of the costs, liabilities, and expenses of the authority incurred by the authority in exercising such powers or providing such goods or services. The authority shall not directly or indirectly be liable for any liability, cost, or expense incurred by such local entity in the acquisition, construction, operation, management, or maintenance of a local trade and convention center. No funds derived by the authority from or in connection with the operation of the Geo. L. Smith II Georgia World Congress Center shall be used to pay any liability, cost, or expense incurred in connection with such contract, except pursuant to contract providing for reimbursement of the authority by the local entity therefor.

(c) As used in this Code section, "local trade and convention center" means a trade and convention center owned or operated by a local entity for the purpose of housing trade shows, conventions, cultural, political, musical, educational, entertainment, recreational, athletic, and other events, for displaying exhibits of counties, municipalities, industries, and attractions, or for promoting agricultural, historic, natural, and recreational resources of the state, which includes one or more facilities suitable for such purposes, including, but not limited to, exhibition halls, meeting halls, auditoriums, theaters, stadiums, facilities for purveying of foods, beverages, and other goods and services, parking facilities and parking areas in connection therewith, and related buildings or facilities usual and convenient to such purposes and activities.



§ 10-9-16.2. Disposition of real property not required by authority; excepted property

(a) This Code section does not apply to any real property:

(1) Held by the authority for management under Code Section 10-9-5 or contract with the Department of Economic Development pursuant to such Code section;

(2) Held by the authority as lessee under lease from the Department of Economic Development;

(3) Acquired by the authority with the proceeds of revenue bonds issued under Article 3 of this chapter; or

(4) Acquired with the proceeds of appropriations or bonds issued by the state assigned to the authority for management.

(b) If the authority determines, in its sole discretion, that any real property held by it is no longer required for the purposes for which it was originally acquired or that the furtherance of the purposes of the authority would be served thereby, the authority may sell, lease, or otherwise convey, on such terms and conditions and with or without consideration as the authority determines appropriate, such real property to any county or municipality in which such property is located or to an authority created by such county or municipality, for the authorized public purposes of such entity, including, by way of illustration and not limitation, the public purposes set forth in Chapter 42, 44, 61, or 64 of Title 36, relating to local government.



§ 10-9-17. Powers declared supplemental and additional

The foregoing Code sections of this chapter shall be deemed to provide an additional and alternative method for the doing of things authorized thereby and shall be regarded as supplemental and additional to powers conferred by the Constitution and laws of the State of Georgia and shall not be regarded as in derogation of any powers now existing.



§ 10-9-18. Liberal construction of chapter

This chapter, being for the welfare of the state and its inhabitants, shall be liberally construed to effect the purposes hereof.



§ 10-9-19. Accounts and audits

The accounts of the authority created in this chapter shall be kept as separate and distinct accounts and shall be audited by the Department of Audits and Accounts of the state.






Article 2 - Overview Committee

§ 10-9-20. Geo. L. Smith II Georgia World Congress Center Authority Overview Committee created; composition; officers; duties

There is created as a joint committee of the General Assembly the Geo. L. Smith II Georgia World Congress Center Authority Overview Committee to be composed of five members of the House of Representatives appointed by the Speaker of the House, one of whom shall be a member of the minority party, five members of the Senate appointed by the Senate Committee on Assignments, one of whom shall be a member of the minority party, the chairperson of the House Committee on Economic Development and Tourism or his or her designee, and the chairperson of the Senate Economic Development Committee or his or her designee. The members of the committee shall serve two-year terms concurrent with their terms as members of the General Assembly. The chairperson of the committee shall be appointed by the Senate Committee on Assignments from the membership of the committee, and the vice chairperson of the committee shall be appointed by the Speaker of the House from the membership of the committee. The chairperson and vice chairperson shall serve terms of two years concurrent with their terms as members of the General Assembly. Vacancies in an appointed member's position or in the offices of chairperson or vice chairperson of the committee shall be filled for the unexpired term in the same manner as the original appointment. The committee shall periodically inquire into and review the operations of the Geo. L. Smith II Georgia World Congress Center Authority, as well as periodically review and evaluate the success with which the authority is accomplishing its statutory duties and functions as provided in this chapter.



§ 10-9-21. Cooperation of other state agencies; staff members and independent consultants

The state auditor, the Attorney General, and all other agencies of state government, upon request by the committee, shall assist the committee in the discharge of its duties set forth in this article. The committee may employ not more than two staff members and may secure the services of independent accountants, engineers, and consultants.



§ 10-9-22. Authority to cooperate with committee; enforcement actions; annual committee reports

The Geo. L. Smith II Georgia World Congress Center Authority shall cooperate with the committee, its authorized personnel, the Attorney General, the state auditor, the state accounting officer, and other state agencies in order that the charges of the committee, set forth in this article, may be timely and efficiently discharged. The authority shall submit to the committee such reports and data as the committee shall reasonably require of the authority in order that the committee may adequately perform its functions. The Attorney General is authorized to bring appropriate legal actions to enforce any laws specifically or generally relating to the Geo. L. Smith II Georgia World Congress Center Authority. The committee shall, on or before the first day of January of each year, and at such other times as it deems necessary, submit to the General Assembly a report of its findings and recommendations based upon the review of the Geo. L. Smith II Georgia World Congress Center Authority, as set forth in this chapter.



§ 10-9-23. Criteria for evaluating authority

In the discharge of its duties, the committee shall evaluate the performance of the Geo. L. Smith II Georgia World Congress Center Authority consistent with the following criteria:

(1) Prudent, legal, and accountable expenditure of public funds;

(2) Efficient operation; and

(3) Performance of its statutory responsibilities.



§ 10-9-24. Expenditure of funds; expenses of committee members

(a) The committee is authorized to expend state funds available to the committee for the discharge of its duties. Said funds may be used for the purposes of compensating staff personnel, paying for services of independent accountants, engineers, and consultants, and paying all other necessary expenses incurred by the committee in performing its duties.

(b) The members of the committee shall receive the same compensation, per diem, expenses, and allowances for their service on the committee as is authorized by law for members of interim legislative study committees.

(c) The funds necessary for the purposes of the committee shall come from the funds appropriated to and available to the legislative branch of government.



§§ 10-9-30 through 10-9-35.

Repealed by Ga. L. 1982, p. 1122, § 1, effective November 1, 1982.






Article 3 - Revenue Bonds

§ 10-9-40. Issuance of bonds authorized; purpose

The authority shall have the power and is authorized at one time or from time to time to provide by one or more authorizing resolutions for the issuance of revenue bonds, but the authority shall not have the power to incur indebtedness under this article in excess of the cumulative principal sum of $200 million but excluding from such limit bonds issued for the purpose of refunding bonds which have been previously issued. The authority shall have the power to issue such revenue bonds and to use the proceeds thereof for the purpose of paying all or part of the costs of the project to the extent but only to the extent the costs are incurred for the following facilities: multipurpose stadiums or coliseums and related athletic fields, courts, or surfaces, and clubhouses and gymnasiums; facilities for the purveying of goods and services within such stadiums or coliseums; parking facilities and parking areas in connection therewith; facilities deemed necessary or convenient within the structure of such stadiums or coliseums; and related lands, buildings, structures, fixtures, equipment, and personalty appurtenant or convenient to such facilities and the extension, addition, or improvement of such facilities, which facilities are to be operated as part of the project, as such facilities shall be designated in the resolution of the board of governors of the authority authorizing the issuance of such bonds.



§ 10-9-41. Terms and conditions of bonds; form

(a) The revenue bonds of each issue shall be dated, shall bear interest, shall be payable in such medium of payment as to both principal and interest as may be determined by the authority, and may be made redeemable before maturity, at the option of the authority, at such price or prices and under such terms and conditions as may be fixed by the authority in the resolution providing for the issuance of revenue bonds.

(b) The authority shall determine the form of the revenue bonds, including any interest coupons to be attached thereto, and shall fix the denomination or denominations of the revenue bonds and the place or places of payment of principal and interest thereof, which may be at any bank or trust company within or outside the state.



§ 10-9-42. Signatures; seal

In case any officer whose signature or facsimile signature appears on any revenue bonds ceases to be an officer before the delivery of the revenue bonds, the signature or facsimile signature shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until the delivery. All such revenue bonds shall be signed by or bear the facsimile signature of the chairman or vice chairman of the board of governors of the authority, and the official seal of the authority shall be affixed thereto and attested by or bear the facsimile signature of the secretary or assistant secretary of the authority; and any bond may be signed, sealed, and attested on behalf of the authority by any such persons as at the actual time of the execution of the revenue bonds shall be duly authorized or hold the proper office, although at the date of the issuance of the revenue bonds such person may not have been so authorized or shall not have held such office. The facsimile signature of any officer of the authority may be imprinted in lieu of manual signature if the authority so directs.



§ 10-9-43. Tax exemption

The revenue bonds and the interest payable thereon shall be exempt from all taxation within the state imposed by the state or any county, municipal corporation, or other political subdivision of the state.



§ 10-9-44. Sale of bonds; interest rate

The authority may sell the revenue bonds in such manner at public or private sale and for such price, rate of interest, and other terms as it may determine to be in the best interest of the authority. The rate of interest may be a fixed or variable rate, but if the rate is a variable rate, a maximum per annum rate of interest shall be specified in the authorizing resolution and in the validation proceeding.



§ 10-9-45. Use of proceeds; issuance of additional bonds in case of deficit; use of surplus

The proceeds of the revenue bonds shall be used solely for the payment of the costs of the project incurred with respect to the facilities designated by the resolution authorizing the issuance of such revenue bonds. The resolution authorizing the issuance of revenue bonds may provide that the proceeds thereof shall be disbursed upon requisition or order of the chairman of the authority or other designated officer of the authority or by the Georgia State Financing and Investment Commission acting on behalf of the authority under contract with the authority under such restrictions, if any, as the resolution authorizing the issuance of the revenue bonds or the trust indenture may provide. If the proceeds of the revenue bonds, by error of calculation or otherwise, shall be less than the cost of the facility or combined facilities, unless otherwise provided in the resolution authorizing the issuance of the revenue bonds or in the trust indenture, additional revenue bonds may in like manner be issued to provide the amount of the deficit which, unless otherwise provided in the resolution authorizing the issuance of the revenue bonds or in the trust indenture, shall be deemed to be of the same issue and shall be entitled to payment from the same fund without preference or priority of the revenue bonds first issued for the same purpose. If the proceeds of the revenue bonds of any issue shall exceed the amount required for the purpose for which such revenue bonds are issued, the surplus shall be used for one or more of the following purposes:

(1) Payment into the fund provided in Code Section 10-9-51 for the payment of principal and interest of such revenue bonds; or

(2) For the purchase of such revenue bonds in the open market.



§ 10-9-46. Interim revenue receipts, certificates, or bonds

Prior to the preparation of definitive revenue bonds, the authority may, under like restrictions, issue interim revenue receipts, interim revenue certificates, or temporary revenue bonds exchangeable for definitive revenue bonds upon the issuance of the latter.



§ 10-9-47. Replacement of mutilated, destroyed, or lost bonds

The authority may also provide for the replacement of any revenue bond which becomes mutilated or is destroyed or lost upon receipt of such indemnification as it may deem appropriate.



§ 10-9-48. Proceedings and conditions for issuance; resolution

The revenue bonds may be issued without any other proceedings or the happening of any other conditions or things than those proceedings, conditions, and things which are specified or required by this article and Article 1 of this chapter. In the discretion of the authority, revenue bonds of a single issue may be issued for the purpose of paying the cost of any one or more, including a combination of, facilities described in Code Section 10-9-40 and in the resolution authorizing the issuance of such bonds. Any resolution providing for the issuance of revenue bonds under this article shall become effective immediately upon its passage and need not be published or posted, and any such resolution may be passed at any regular, special, or adjourned meeting of the board of governors of the authority.



§ 10-9-49. Lease of facilities; terms and conditions; contracts with public entities

(a) (1) Subject to the requirements of paragraph (2) of this subsection, the authority shall operate and manage the facilities financed by the issuance of revenue bonds as authorized by this article. The authority may, incident to such operation and management, lease the facilities to persons, firms, private corporations, authorities, counties, municipal corporations, public corporations, public authorities, or other political subdivisions of this state under leases covering all or such separately identified portions of the facilities as the authority may determine appropriate and upon and for such terms, conditions, and considerations and for such rentals, fees, prices, and other charges as the authority shall determine appropriate. The authority shall fix the rentals, fees, prices, and other charges payable to the authority under such leases so that the aggregate amount of such rentals, fees, prices, or other charges derived by the authority thereunder, together with other revenues and earnings of the authority from the facilities designated by the resolution authorizing the issuance of the revenue bonds, and together with revenues, earnings, and funds otherwise available to the authority for such purposes, are at least sufficient to pay the principal, interest, premiums, discounts, fees, costs, or expenses payable by the authority on or with respect to all of the revenue bonds and other obligations issued by the authority for the purpose of financing such facilities as such principal, interest, premiums, discounts, fees, costs, or expenses shall become due, together with the costs of the maintenance, repair, and operation of the facilities, including reserves established for such purposes, and the payment and performance of contractual obligations of the authority. The obligation of any lessee to the authority under any such lease may be secured in such manner as the authority shall determine appropriate. Any such lease may provide that the authority may be subrogated to and may at its election upon such terms as may be set forth in such lease enforce all contracts or rights of action of such lessee relating to or arising out of the operation of the facilities covered by such lease. Any such lease shall contain such other terms, conditions, and considerations as the authority may determine appropriate.

(2) Any lease provided for in paragraph (1) of this subsection which lease is for a term in excess of ten years must, as a condition precedent to its effectiveness, be approved by the Fiscal Affairs Subcommittees of the Senate and House of Representatives meeting jointly as one committee; and such approval shall require the affirmative votes of at least 11 members of such subcommittees sitting jointly.

(b) As used in this article, "lease" includes a lease or sublease and may, in the discretion of the authority, be in form and substance an estate for years, usufruct, license, concession, or any other right or privilege to use or occupy or conduct any activity within the facilities. The term "lessee" includes lessee or sublessee, tenant, licensee, concessionaire, or other person contracting for such estate, interest, right, or privilege.

(c) In the exercise of its powers under this chapter, including the powers under this article, the authority may contract with any public entity which shall include the state or with any other public agency, public corporation, or public authority, for joint services, for the provision of services, or for the joint or separate use of facilities which the contracting parties are authorized by law to undertake or provide.

(d) Pursuant to any such contract, in connection with any facility authorized under this article or any project authorized under this chapter, the authority may undertake such facility or provide such services or facilities or projects of the authority, in whole or in part, to or for the benefit of the public entity contracting with the authority with respect to those activities, services, or facilities or projects which the contracting public entity is authorized by the Constitution or laws of this state to provide, including, but not limited to, those set forth in Article IX, Section III, Paragraph I of the Constitution and Chapters 42, 44, 61, and 64 of Title 36 and Article 3 of Chapter 13 of Title 48, and any such contracting public entity is authorized to undertake to pay the authority for such activities, services, or facilities or projects such amounts and on such terms as the parties may determine.

(e) The state and each institution, department, or other agency thereof or each county, municipality, school district, or other political subdivision of this state and each public agency, public corporation, or public authority is authorized to contract with the authority in connection with any activity, service, or facility which such public entity is otherwise authorized to provide to obtain the performance of such activity or provision of such services or facilities through the authority.

(f) In connection with its operations, the authority may similarly obtain from, and each public entity may provide, such activities, services, or facilities which the authority is authorized to provide.

(g) Except as provided by Article VII, Section IV, Paragraph IV of the Constitution, any such contract authorized by this Code section or the revenues derived therefrom may be designated as security for revenue bonds issued under this article.



§ 10-9-50. Enforceability against authority; limitation on state liability

(a) (1) Revenue bonds issued under the authority of this article shall not be deemed to constitute a debt of the state or a pledge of the faith and credit of the state. The bonds shall be enforceable against the authority only to the extent of, and only against funds derived from, the rents, revenues, earnings, and funds derived from the facilities designated by the resolution authorizing the issuance of such revenue bonds or which are otherwise available to the authority for such purposes which are so designated, including but not limited to, rents, revenues, earnings, and funds which are:

(A) Payable to the authority by the lessee or lessees and received by the authority from the lessee or lessees under the lease or leases by the authority of the facilities acquired or improved by the proceeds of such revenue bonds described in the resolutions authorizing the issuance of such revenue bonds;

(B) Payable to the authority under such contracts as may be entered into in accordance with Code Section 10-9-49, relating to the facilities acquired or improved by the proceeds of the revenue bonds or the use thereof or services provided through such facilities, which are designated as security for the revenue bonds;

(C) Payable to the authority under such other contracts or agreements relating to the facilities acquired or improved by the proceeds of the revenue bonds as may be designated as security for such bonds; and

(D) As may otherwise be designated as security for such bonds either: (i) which are derived from or in connection with the facilities acquired or improved by the proceeds of the revenue bonds or the use or operation thereof or the services provided through such facilities; or (ii) which are otherwise available to the authority for such purposes.

The bonds shall be payable solely from the rents, revenues, earnings, and funds described in this paragraph, except that the bonds may, in addition and in the discretion of the authority, be paid in part by the authority from any other source of funds lawfully available to the authority for that purpose. The authority shall not be obligated in any way, however, to make any payments from any such other source of funds.

(2) The issuance of the revenue bonds shall not directly or indirectly or contingently obligate the state to continue or to levy or pledge any form of taxation whatsoever therefor or to continue or make any appropriation for the payment thereof. Revenue bonds issued under the authority of this article shall not be payable from or a charge upon any funds other than those pledged to the payment thereof nor shall the authority be otherwise directly or indirectly subject to any pecuniary liability thereon. Except as provided in this article, a holder or holders of any such revenue bonds, directly or through any trustee or receiver, shall not have the right to enforce payment thereof against the authority or any property of or any right of action of or against the authority nor shall any such revenue bonds constitute a charge, lien, or encumbrance, legal or equitable, upon any property of or any right of action of or against the authority.

(b) Notice of the limitations of this Code section shall be set forth on the face of the revenue bonds which shall further provide that the obligations of the authority thereunder are limited by the provisions of this article.



§ 10-9-51. Security; provisions in resolution or trust indenture for protection of bondholder rights and remedies; sinking fund

(a) Subject to the limitations set forth in this chapter, the authority shall be authorized to provide, directly or through lessees of the project, such security for revenue bonds issued by it as it may determine appropriate.

(b) (1) Without limitation of the provisions of subsection (a) of this Code section, in the discretion of the authority, any issue of revenue bonds may be secured by a trust indenture by and between the authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or outside the state. The trust indenture may pledge or assign rents, revenues, earnings, and funds derived from the facilities designated by the resolution authorizing the issuance of such revenue bonds or which may be otherwise available to the authority for such purposes, including but not limited to rents, revenues, earnings, and funds which are:

(A) Payable to the authority by the lessee or lessees and received by the authority from the lessee or lessees under the lease or leases by the authority of the facilities acquired or improved by the proceeds of such revenue bonds described in the resolutions authorizing the issuance of such revenue bonds;

(B) Payable to the authority under such contracts as may be entered into in accordance with Code Section 10-9-49, relating to the facilities acquired or improved by the proceeds of the revenue bonds or the use thereof or services provided through such facilities, which are designated as security for the revenue bonds;

(C) Payable to the authority under such other contracts or agreements relating to the facilities acquired or improved by the proceeds of the revenue bonds as may be designated as security for such bonds; and

(D) As may otherwise be designated as security for such bonds either: (i) which are derived from or in connection with the facilities acquired or improved by the proceeds of the revenue bonds or the use or operation thereof or the services provided through such facilities; or (ii) which are otherwise available to the authority for such purposes.

(2) Either the resolution providing for the issuance of the revenue bonds or the trust indenture may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the authority in relation to the acquisition of property; the construction of the project; the maintenance, operation, repair, and insurance of the project; and the custody, safeguarding, manner of disbursements, and application of all moneys and may also provide that any facility shall be constructed and paid for under the supervision and approval of consulting engineers or architects employed or designated by the authority. The resolution or the trust indenture may also require that the security given by contractors and by any depository of the proceeds of the bonds or revenues or other moneys be satisfactory to such purchasers and may also contain provisions concerning the conditions, if any, upon which additional revenue bonds may be issued. The indenture may set forth the rights and remedies of the bondholders and of the trustee and may restrict the individual right of action of bondholders as is customary in trust indentures securing revenue bonds and debentures of corporations.

(c) The resolution or trust indenture may provide that the rents, revenues, earnings, and funds which are designated as security for the revenue bonds shall be set aside into a sinking fund, which sinking fund shall be pledged to and charged with the payment of:

(1) The interest upon the revenue bonds as the interest falls due;

(2) The principal of the bonds as the same falls due;

(3) The necessary charges of paying agents for paying principal and interest;

(4) Any premium upon bonds retired by call or purchase as provided in this article; and

(5) Any fees, costs, or expenses payable under the revenue bonds or trust indentures.

(d) The use and disposition of the sinking fund shall be subject to such regulations as may be provided in the resolution authorizing the issuance of the revenue bonds or in the trust indenture, but, except as may otherwise be provided in the resolution or trust indenture, such sinking fund shall be a fund for the benefit of all revenue bonds without distinction or priority of one over another. Subject to the resolution authorizing the issuance of the revenue bonds or in the trust indenture, surplus moneys in the sinking fund may be applied to the purchase or redemption of such revenue bonds; and any such bonds so purchased or redeemed shall immediately be canceled and shall not again be issued.



§ 10-9-52. Enforcement of rights by bondholder, receiver, or indenture trustee

Any holder of revenue bonds or interest coupons thereon issued under this article, any receiver for such holders, or any indenture trustee, if there is any, except to the extent the rights given in this article may be restricted by resolution passed before the issuance of the revenue bonds or by the trust indenture, may either at law or in equity, by action, mandamus, or other proceedings, protect and enforce any and all rights under the laws of the state or granted under this article or under such resolution or trust indenture and may enforce and compel performance of all duties required by this article or by such resolution or trust indenture to be performed by the authority or any officer thereof. In the event of default upon the principal and interest or other obligations of any revenue bond issue, any such holder, receiver, or indenture trustee shall be subrogated to each and every right of collecting rentals, revenues, earnings, or funds by the authority which the authority may possess under contracts designated as security therefor, and, in the pursuit of its remedies as subrogee, may proceed either at law or in equity by action, mandamus, or other proceedings to collect any sums by such proceeding due and owing to the authority and pledged or partially pledged to the benefit of the revenue bond issue. No individual, receiver, or indenture trustee thereof shall have the right to compel any exercise of the taxing power of the state to pay any such revenue bond or the interest thereon or otherwise to enforce the payment thereof against the state or the authority or any property of the state or authority, nor shall any such bond constitute a charge, lien, or encumbrance, legal or equitable, upon the property of the state or authority except the rents, revenues, earnings, and funds designated as security for the revenue bonds. In addition to the foregoing, the resolution or trust indenture may contain such other provisions as the authority may deem reasonable and proper for the security of the bondholders subject to the limitations otherwise stated in this article. All expenses incurred in carrying out the trust indenture may be treated as a part of the cost of the project affected by the indenture.



§ 10-9-53. Payment of sale proceeds to trustee

The authority may, in the resolution providing for the issuance of revenue bonds or in the trust indenture, provide for the payment of the proceeds of the sale of the bonds to any officer or person who shall act as trustee or any agency, bank, or trust company or to the Georgia State Financing and Investment Commission acting under contract with the authority which officer, person, bank, trust company, or agency shall act as trustee of such funds and shall hold and apply the same to the purposes set forth in or through this article, subject to such regulations as this article and Article 1 of this chapter, or as the resolution or trust indenture, may provide.



§ 10-9-54. Use of services of Georgia State Financing and Investment Commission; professional services for projects

The authority shall be authorized to utilize the financial advisory and construction related services of the Georgia State Financing and Investment Commission with respect to the issuance of revenue bonds and the investment and disposition of the proceeds thereof and the acquisition, design, planning, and construction of the facilities designated in the resolution authorizing the issuance of the revenue bonds. The reimbursement by the authority of the commission for services provided by the commission shall be considered as part of the costs of the project. Chapter 22 of Title 50 shall be applicable to the selection of persons to provide professional services for any project or any portion thereof constructed in whole or in part with any proceeds from the sale of revenue bonds authorized by this article.



§ 10-9-55. Refunding bonds

The authority is authorized to provide by resolution for the issuance of revenue refunding bonds of the authority for the purpose of refunding any revenue bonds issued under this article and then outstanding, together with accrued interest thereon. The issuance of such revenue refunding bonds, and maturities and all other details thereof, the rights of the holders thereof, and the duties of the authority in respect to the same shall be governed by this article insofar as the same may be applicable.



§ 10-9-56. Bonds made securities for investment and deposit purposes

The revenue bonds authorized by this article are made securities in which all public officers and bodies of this state and all municipalities and all political subdivisions of this state; all insurance companies and associations and other persons carrying on an insurance business; all banks, bankers, trust companies, savings banks, and savings associations, including savings and loan associations, building and loan associations, investment companies, financial institutions, and other persons carrying on a banking business; all administrators, guardians, executors, trustees, and other fiduciaries; and all other persons who are authorized to invest in bonds or other obligations of the state may properly and legally invest funds including capital in their control or belonging to them. The revenue bonds are also made securities which may be deposited with and shall be received by all public officers and bodies of this state and all municipalities and political subdivisions of this state for any purpose for which the deposit of the bonds or other obligations of this state may be authorized.



§ 10-9-57. Validation of bonds; applicability of "Revenue Bond Law."

(a) Revenue bonds of the authority shall be confirmed and validated in accordance with the procedures of Article 3 of Chapter 82 of Title 36, the "Revenue Bond Law." The revenue bonds and any security therefor when validated and the judgment of validation shall be final and conclusive with respect to such revenue bonds and any security therefor and against the authority issuing the same and any person, firm, corporation, county, municipality, authority, subdivision, instrumentality, or other agency contracting with the authority and any and all other persons who were or could have become parties to the proceedings.

(b) Revenue bonds issued by the authority shall not be subject to the limitations of term or interest set forth in the "Revenue Bond Law" or any other law.

(c) Notwithstanding the provisions of the "Revenue Bond Law," in its resolution authorizing the issuance of revenue bonds, the authority, in its discretion, in lieu of specifying the rate or rates of interest which the revenue bonds are to bear, may state that the bonds when issued will bear interest at a rate or rates which may be fixed or variable, not exceeding a maximum per annum rate of interest specified in the resolution. The petition, complaint, notice to the district attorney, and notice to the public required to be filed or published under the "Revenue Bond Law" shall conform to the resolution authorizing the issuance of the revenue bonds.



§ 10-9-58. Legislative findings; state covenants

It is found, determined, and declared that the carrying out of the purposes of the authority as defined in this article is in all respects for the benefit of the people of this state and that the purposes are public purposes; that the authority will be performing an essential governmental function in the exercise of the powers conferred upon it by this article; and that the activities authorized in this article will develop and promote trade, commerce, industry, and employment opportunities to the public good and the general welfare and promote the general welfare of the state. The state covenants with the holders of the revenue bonds that the authority shall be required to pay no taxes or assessments of the state or its municipalities or political subdivisions upon any of the property acquired or leased by it, or under its jurisdiction, control, possession, or supervision or upon its activities in the acquisition, construction, operation, or maintenance of the facilities erected or acquired by it, including the purchase of tangible personal property for such purposes, or any fees, rentals, or other charges, for the use of such facilities, or any other income received by the authority. Further, the state covenants that the revenue bonds of the authority, their transfer, and the income therefrom shall at all times be exempt from taxation within this state by the state or its municipalities or political subdivisions. Any exemption from taxation provided by this Code section shall not include exemption from sales and use taxes on sales made by the authority in transactions or to persons not otherwise exempt therefrom.



§ 10-9-59. Inapplicability of "Georgia Uniform Securities Act of 2008."

Revenue bonds issued under the authority of this article shall not be a security within the meaning of, and shall not otherwise be subject to any of the provisions of, Chapter 5 of this title, the "Georgia Uniform Securities Act of 2008."



§ 10-9-60. Jurisdiction over actions

Any action to protect or enforce any rights under this article shall be brought in the Superior Court of Fulton County, Georgia, and any action pertaining to validation of any revenue bonds issued under this article shall likewise be brought in such court which shall have exclusive, original jurisdiction of such actions.



§ 10-9-61. Cumulative nature of authority powers; power to pledge or assign rents, revenues, earnings, and funds as security for indebtedness

(a) The powers granted to the authority under this article are cumulative and not in derogation of the powers otherwise granted to the authority under this chapter.

(b) Without limitation of the foregoing, the authority shall have the power to pledge or assign as security for the payment of, and to apply in the payment of, any indebtedness incurred by the authority under paragraph (9) of subsection (b) of Code Section 10-9-4 any rents, revenues, earnings, and funds derived from or in connection with the facilities undertaken under this article or any project under this chapter or otherwise available to the authority for such purposes, as the authority may determine necessary or appropriate, subject to such limitations or priorities as may be established incident to the issuance of revenue bonds under this article.









Chapter 10 - Seed-Capital Fund

Article 1 - General Provisions

§ 10-10-1. Definitions

As used in this article, the term:

(1) "Board" means the Board of Regents of the University System of Georgia.

(2) "Center" means the Advanced Technology Development Center created by the board and acknowledged and empowered to administer the fund by Article III, Section IX, Paragraph VI(g) of the Constitution of Georgia.

(3) "Enterprise" means a corporation, partnership, limited liability company, or other legal entity that has its principal place of business in this state and that is engaged in an entrepreneurial business, including, but not limited to, tenants of incubators. For the purposes of this article, an enterprise shall not be considered to be engaged in an entrepreneurial business unless it is engaged in innovative work in the areas of technology, bioscience, manufacturing, marketing, agriculture, or information related ventures that will increase the state's share of domestic or international markets. An enterprise engaged primarily in business of a mercantile nature shall not be considered engaged in an entrepreneurial business. An enterprise shall be required to be young, as determined by the center.

(4) "Equity contribution" means:

(A) Moneys from the fund used to make direct investments by the state in qualified securities of enterprises; and

(B) The capital of an investment entity contributed by the fund, as created in Code Section 10-10-3, and contributed by other investors, which capital shall be used by the investment entity to make investments in qualified securities of one or more enterprises as provided by this article and to pay the expenses of the investment entity but shall not include any current or accumulated income of the investment entity.

(5) "Fund" means the Seed-Capital Fund created in Code Section 10-10-3.

(6) "Incubator" means a facility that leases small units of space to tenants and which maintains or provides access to business development services for use by the tenants or member firms.

(7) "Investment entity" means a limited partnership, a limited liability company, or other legal entity, including, without limitation, any such entity as to which the state is the sole limited liability owner, providing limited liability to its owners that is formed to receive, in part, an investment by the fund or an equity return of investment from a fund loan and for which a general partner or manager manages the equity contributions by making investments in qualified securities of one or more enterprises or, in the case of an investment entity as to which the state is the sole limited liability owner, in another investment entity, as permitted by this article and by paying the expenses of the investment entity.

(8) "Loan" means an advance of money from the fund to an enterprise or an investment entity on such terms as the center shall set, including, but not limited to, an absolute promise to repay the principal amount of the loan made by the recipient enterprise, and any return on investment that the center may require as a term or condition of the loan, which may include, but not be limited to, simple or compound interest or any form of equity participation.

(9) "Qualified security" means any note, stock, treasury stock bond, debenture, evidence of indebtedness, certificate of interest or participation in any profit-sharing agreement, preorganization certificate or subscription, transferable share, investment contract, certificate of deposit for a security, certificate of interest or participation in a patent or application therefor or in royalty or other payments under such a patent or application, or, in general, any interest or instrument commonly known as a security or any certificate for, receipt for, guarantee of, or option, warrant, or right to subscribe to or purchase any of the foregoing of an enterprise.

(10) "State" means the State of Georgia.



§ 10-10-2. Creation of Seed-Capital Fund

There is created the Seed-Capital Fund to be managed by the center under the authority of the board.



§ 10-10-3. Moneys in the fund to be handled in accordance with policies authorized by the board

(a) The fund is created as a separate fund maintained by the board or a body designated by the board and shall be expended only as provided in this article. Pending their use as equity contributions or as loans, the moneys in the fund may be invested and reinvested in accordance with the investment policies authorized by the board or its designee. The entire cost of administration of the fund, including expenses of the center incurred in connection with the creation, operation, management, liquidation, and investment of fund moneys in enterprises, directly or through investment entities, may be paid from the assets of the fund. All moneys appropriated to or otherwise paid into the fund shall be presumptively concluded to have been committed to the purpose for which they have been appropriated or paid and shall not lapse.

(b) The fund shall consist of all moneys authorized by law for deposit in the fund, including, but not limited to, gifts, grants, private donations, and funds by government entities authorized to provide funding for the purposes authorized for use of the fund and any payments or returns on investments made by the center.

(c) In return for equity contributions by the fund, at the discretion of the center, the state shall receive either direct ownership of qualified securities of an enterprise or a limited liability ownership in an investment entity either directly or indirectly through an investment entity as to which the state is the sole limited liability owner as permitted in subsection (c) of Code Section 10-10-4 with rights accruing from investments in qualified securities by the investment entity. With respect to loans made from the fund, the state shall receive repayment of the loan in accordance with its terms, with cash proceeds or other assets from such repayments being deposited in or held through the fund. Additional returns to the state shall be secured through the establishment and growth of innovative enterprises that create new, value added products, processes, and services and encourage growth and diversification in the economy of the state.

(d) Disbursements from the fund shall be made upon the instruction of the center director in accordance with the policies of the board.

(e) The center, subject to the approval of the board or its designee, shall be authorized to contract and have contracts and other legal documents prepared to carry out the provisions of this article.

(f) The board shall have the authority to issue policies governing the management and operation of the fund as needed.



§ 10-10-4. Investing of funds with investment entities

(a) The center, subject to the approval of the board or its designee, may authorize transfers from the fund to make equity contributions through the direct purchase of qualified securities of enterprises, subject to the center assuring itself that the following conditions will be satisfied:

(1) At least $3.00 of equity contributions has been committed in writing to the enterprise by persons other than the state for every $1.00 of equity contributions committed by the state from the fund to the enterprise;

(2) The center shall manage the investments of equity contributions in the qualified securities of enterprises so that the state shall not hold voting control of an enterprise;

(3) The total amount of equity contributions by the state made to an enterprise that originate from the fund, either directly or indirectly through an investment entity as permitted by subsections (b) and (c) of this Code section, and that are invested in qualified securities of an enterprise should ordinarily be no more than $1 million. Total equity contributions from the fund to an enterprise, directly or indirectly through an investment entity, may be greater than $1 million if, in the judgment of the center, the enterprise is in severe financial difficulty and an investment of a greater amount is necessary to preserve the initial investment in qualified securities;

(4) The amount of investment, directly or indirectly through an investment entity, by the fund in qualified securities issued by an enterprise should ordinarily not represent more than 49 percent of the enterprise's total qualified securities outstanding at the time such qualified securities are purchased by the fund, after giving effect to the conversion of all outstanding convertible qualified securities of the enterprise. An investment of an equity contribution from the fund may exceed 49 percent of the enterprise's total qualified securities outstanding if:

(A) In the case of direct investment, in the center's judgment, such greater investment is prudent; or

(B) In the case of indirect investment in the investment entity's judgment exercised in accordance with paragraph (5) of subsection (b) of this Code section, such greater investment is prudent;

(5) The center shall invest equity contributions in qualified securities of enterprises engaged in an entrepreneurial business only after receipt of an application from the enterprise that contains:

(A) A business plan including pro forma financial statements and a description of the enterprise and its management, product, and market;

(B) A statement of the amount, timing, and projected use of the capital required;

(C) A statement of the potential economic impact of the enterprise, including the number, location, and types of jobs expected to be created; and

(D) Such other information as the center shall request; and

(6) Approval of an equity contribution may be made after the center finds, based upon the application submitted by the enterprise and such additional investigation as the staff of the center shall make and incorporate in its records, that:

(A) The proceeds of the investment or financial assistance will be used only to cover the seed-capital needs of the enterprise except as authorized by paragraph (2) of this subsection;

(B) The enterprise has a reasonable chance of success;

(C) The fund's participation is instrumental to the success of the enterprise and its retention within the state;

(D) The enterprise has the reasonable potential to enhance employment opportunities within the state;

(E) The entrepreneur and other founders of the enterprise have already made or are contractually committed to make a substantial financial or time commitment to the enterprise;

(F) Any securities to be purchased are qualified securities;

(G) There is a reasonable possibility that the fund will recoup at least its initial investment or financial commitment; and

(H) Binding commitments have been made to the state by the enterprise for adequate reporting of financial data to the center, which shall include a requirement for an annual report or, if required by the center, an annual audit of the financial and operational records of the enterprise, and for such control on the part of the investment entity as considered prudent, over the management of the enterprise so as to protect the investment or financial commitment of the investment entity, including in the discretion of the entity and without limitation, right of access to financial and other records of the enterprise and membership or representation on the board of directors of the enterprise.

(b) The center, subject to the approval of the board or its designee, may authorize transfers directly from the fund or indirectly, as described in subsection (c) of this Code section, from an investment entity as to which the state is the sole limited liability owner, to make equity contributions to one or more investment entities whose structures, purposes, and operations are consistent with the criteria specified in this chapter. Investment entities to which the state, directly or indirectly, makes an equity contribution shall not expend any of the funds invested by the state unless and until the center has assured itself that the following conditions will be satisfied by such investment entity:

(1) Either:

(A) At least $3.00 of equity contributions has been committed in writing to the investment entity by persons other than the state for every $1.00 of equity contributions committed by the state from the fund or from an investment entity which the state is the sole limited liability owner of; or

(B) At least $1.00 of equity contributions has been committed in writing to the investment entity by persons other than the state for every $1.00 of equity contributions committed by the state from the fund or from an investment entity which the state is the sole limited liability owner of; provided, however, that no investment is to be made from such investment entity in qualified securities unless, in total, at least $3.00 of investment from sources other than the state, which may include funds from sources other than the investment entity and funds invested by the investment entity in the enterprise that are other than from equity contributions made by the state from the fund or from an investment entity which the state is the sole limited liability owner of, has been committed to such enterprise for every $1.00 of the state's portion of the amount invested in the qualified securities of such enterprise;

(2) The total amount of equity contributions by the state made to an investment entity that originate from the fund and that are ultimately invested by an investment entity in qualified securities of an enterprise, when added to any amounts invested by the fund directly in the enterprise's qualified securities, should ordinarily be no more than $1 million. In addition, the amount of investment by an investment entity in qualified securities issued by an enterprise should ordinarily not represent more than 49 percent of the total qualified securities at the time such qualified securities are purchased by the investment entity, after giving effect to the conversion of all outstanding convertible qualified securities of the enterprise; provided, however, that the investment in qualified securities of the enterprise by the investment entity can exceed 49 percent if, in the investment entity's judgment exercised in accordance with paragraph (5) of this subsection, such greater investment is prudent; and provided, further, that an amount greater than $1 million of funds attributable to equity contributions by the state from the fund may be invested by the investment entity in qualified securities of an enterprise if the enterprise is in severe financial difficulty and, in the judgment of the investment entity, an investment of such greater amount is necessary to preserve the initial investment in qualified securities;

(3) The investment entity shall make authorized investments in enterprises engaged in an entrepreneurial business only after receipt of an application from the enterprise that contains:

(A) A business plan including pro forma financial statements and a description of the enterprise and its management, product, and market;

(B) A statement of the amount, timing, and projected use of the capital required;

(C) A statement of the potential economic impact of the enterprise, including the number, location, and types of jobs expected to be created; and

(D) Such other information as the investment entity shall request;

(4) Approval of an investment may be made after the investment entity finds, based upon the application submitted by the enterprise and such additional investigation as the staff of the investment entity shall make and incorporate in its records, that:

(A) The proceeds of the investment or financial assistance will be used only to cover the seed-capital needs of the enterprise except as authorized by paragraph (2) of this subsection;

(B) The enterprise has a reasonable chance of success;

(C) The investment entity's participation is instrumental to the success of the enterprise and its retention within the state;

(D) The enterprise has the reasonable potential to enhance employment opportunities within the state;

(E) The entrepreneur and other founders of the enterprise have already made or are contractually committed to make a substantial financial or time commitment to the enterprise;

(F) Any securities to be purchased are qualified securities;

(G) There is a reasonable possibility that the investment entity will recoup at least its initial investment or financial commitment; and

(H) Binding commitments have been made to the investment entity by the enterprise for adequate reporting of financial data to the investment entity, which shall include a requirement for an annual report or, if required by the investment entity, an annual audit of the financial and operational records of the enterprise and, for such control on the part of the investment entity as considered prudent, over the management of the enterprise so as to protect the investment or financial commitment of the investment entity, including in the discretion of the entity and without limitation, right of access to financial and other records of the enterprise and membership or representation on the board of directors of the enterprise;

(5) The governing agreement of the investment entity provides that the care and judgment that management of the investment entity must exercise in the performance of its obligations shall be the judgment and care under the circumstances then prevailing and that persons of ordinary prudence, discretion, and intelligence exercise in the management of risk capital intended for investment at the early stages of organization and growth of a business that is:

(A) Expected to create, retain, or extend employment opportunities and economic growth in Georgia; and

(B) All other material matters being equal, developing technological advances that could be expected to result in the greatest increase in employment opportunity and economic growth in Georgia; and

(6) The governing agreement of the investment entity provides for distributions made by the investment entity to its partners or members that are proportionate to the capital committed or otherwise reflective of the ownership interests purchased by the partners or members.

(c) The center, subject to the approval of the board or its designee, may authorize transfers from the fund to make equity contributions to one or more investment entities as to which the state is the sole limited liability owner. Any such investment entities as to which the state is the sole limited liability owner shall be assigned for administrative purposes to the center within the meaning of Code Section 50-4-3. Such investment entities may make investments in other investment entities, which make equity contributions pursuant to subsection (b) of this Code section. Such investment entities may also make equity contributions through direct purchases of qualified securities of enterprises, subject to the center and the investment entity assuring themselves that the following conditions will be satisfied:

(1) At least $3.00 of equity contributions has been committed in writing to the enterprise by persons other than the state for every $1.00 of equity contributions committed by the state directly or indirectly from the fund to the enterprise;

(2) The center shall manage the investments of equity contributions in the qualified securities of enterprises so that the state shall not hold voting control of an enterprise;

(3) The total amount of equity contributions by the state made to an enterprise that originates from the fund, either directly or indirectly through an investment entity as permitted by subsection (b) of this Code section and this subsection, and that are invested in qualified securities of an enterprise should ordinarily be no more than $1 million. Total equity contributions from the fund to an enterprise, directly or indirectly through an investment entity, may be greater than $1 million if, in the judgment of the center, the enterprise is in severe financial difficulty and an investment of a greater amount is necessary to preserve the initial investment in qualified securities;

(4) The amount of investment, directly or indirectly through an investment entity, by the fund in qualified securities issued by an enterprise should ordinarily not represent more than 49 percent of the enterprise's total qualified securities outstanding at the time such qualified securities are purchased by the fund after giving effect to the conversion of all outstanding convertible qualified securities of the enterprise. An investment of an equity contribution from the fund may exceed 49 percent of the enterprise's total qualified securities outstanding if:

(A) In the case of direct investment, in the center's judgment, such greater investment is prudent; or

(B) In the case of indirect investment, in the investment entity's judgment exercised in accordance with paragraph (5) of subsection (b) of this Code section, such greater investment is prudent;

(5) The investment entity shall be authorized to make equity contributions in qualified securities of enterprises engaged in an entrepreneurial business only after receipt of an application from the enterprise that contains:

(A) A business plan including pro forma financial statements and a description of the enterprise and its management, product, and market;

(B) A statement of the amount, timing, and projected use of the capital required;

(C) A statement of the potential economic impact of the enterprise, including the number, location, and types of jobs expected to be created; and

(D) Such other information as the center shall request; and

(6) Approval of an equity contribution may be made after the investment entity finds, based upon the application submitted by the enterprise and such additional investigation as the staff of the center shall make and incorporate in its records, that:

(A) The proceeds of the investment or financial assistance will be used only to cover the seed-capital needs of the enterprise except as authorized by paragraph (2) of this subsection;

(B) The enterprise has a reasonable chance of success;

(C) The fund's participation is instrumental to the success of the enterprise and its retention within the state;

(D) The enterprise has the reasonable potential to enhance employment opportunities within the state;

(E) The entrepreneur and other founders of the enterprise have already made or are contractually committed to make a substantial financial or time commitment to the enterprise;

(F) Any securities to be purchased are qualified securities;

(G) There is a reasonable possibility that the fund will recoup at least its initial investment or financial commitment; and

(H) Binding commitments have been made to the state by the enterprise for adequate reporting of financial data to the center, which shall include a requirement for an annual report or, if required by the center, an annual audit of the financial and operational records of the enterprise, and for such control on the part of the investment entity as considered prudent, over the management of the enterprise so as to protect the investment or financial commitment of the investment entity, including in the discretion of the entity and, without limitation, right of access to financial and other records of the enterprise and membership or representation on the board of directors of the enterprise.



§ 10-10-5. Transfer of funds for making loans

The center, subject to the approval of the board or its designee, may authorize transfers from the fund to make unsecured or secured loans. With respect to such loans, the center, acting on behalf of the state and the fund, shall have the authority to sell loans, mortgages, security interests, and other obligations held by the state through the fund at public or private sale; to negotiate modifications or alterations in loans, mortgages, security interests, and other obligations held by the fund; to foreclose on any security interest in default or commence any action to protect or enforce any right conferred upon it by any law, mortgage, security agreement, deed of trust, deed to secure debt, contract, or other agreement; to bid for and purchase property which was the subject of such loan, mortgage, security interest, or other obligation held by the fund at any foreclosure or at any other sale; to acquire or take possession of such property; and to exercise any and all rights as provided by law or contract for the benefit or protection of the fund.



§ 10-10-6. Distribution to be deposited in the fund

All distributions made by an investment entity allocable to the state's limited partner interest or membership interest therein; all cash proceeds with respect to any loan, whether interest, the repayment of principal, or other amounts; or proceeds of the sale or transfer of qualified securities held directly by the fund shall be deposited in the fund for future investment in other investment entities, in other qualified securities of enterprises, for making loans as provided in this article, or to pay the cost of administration of the fund as provided in this article.



§ 10-10-7. Publishing of annual report by center

The center, on behalf of the board, shall publish in print or electronically an annual report which shall be made available to the Governor, the General Assembly, the Department of Economic Development or any successor agency, the chairperson of the House Committee on Economic Development and Tourism, the chairperson of the Senate Economic Development Committee, and the board setting forth in detail the operations and transactions conducted by it pursuant to this chapter. The annual report shall specifically account for the ways in which the needs, mission, and programs of the center described in this chapter have been carried out. The center shall distribute its annual report by such means that will make it widely available to those innovative enterprises of special importance to the Georgia economy. The center shall not be required to distribute copies of the annual report to the members of the General Assembly but shall notify the members of the availability of the annual report in the manner which it deems to be most effective and efficient.






Article 2 - Invest Georgia Fund

§ 10-10-10. Creation; purpose

Pursuant to the authority granted in Article III, Section IX, Paragraph VI(g) of the Constitution, there is hereby created the Invest Georgia Fund as a distinct component of the Seed-Capital Fund. The General Assembly declares that its purpose in creating the Invest Georgia Fund and enacting this legislation is to increase the amount of private investment capital available in this state for Georgia based business enterprises in the seed, early, or growth stages of business development and which require funding, as well as for established Georgia based business enterprises developing new methods or technologies, including the promotion of research and development purposes, thereby increasing employment, creating additional wealth, and otherwise benefitting the economic welfare of the people of this state. Accordingly, it is the intention of the General Assembly that the Invest Georgia Fund make investments in support of Georgia based business enterprises in accordance with the investment policy authorized and required under this article and focus its investment policy principally on venture capital funds and private equity organizations that invest in Georgia based business enterprises.



§ 10-10-11. Definitions

As used in this article, the term:

(1) "Affiliate" means:

(A) A person who, directly or indirectly, beneficially owns, controls, or holds power to vote any outstanding voting securities or other voting ownership interests of a venture capital firm; or

(B) A person whose outstanding voting securities or other voting ownership interests are directly or indirectly beneficially owned, controlled, or held with power to vote by a venture capital firm.

(2) "Board" means the Invest Georgia Board created under Code Section 10-10-12.

(3) "Center" means the Advanced Technology Development Center.

(4) "Contributed capital" means the amount of money contributed to the Invest Georgia Fund by any authorized method.

(5) "Designated capital" means the amount of money committed and invested by the Invest Georgia Fund into individual early stage venture capital funds or growth stage venture capital funds.

(6) "Early stage venture capital fund" means:

(A) A fund that has at least one principal employed to direct the investment of the designated capital;

(B) A fund whose principals have at least five years of experience in the venture capital, angel capital, or private equity sector by investing primarily in Georgia domiciled companies or a fund whose managers have been based, as defined by having an office, in the State of Georgia;

(C) At the discretion of the fund administrator and the board, one or more early stage venture capital funds that are first-time Georgia based funds, so long as the fund managers have at least five years of experience in venture capital or angel capital investing in Georgia based business enterprises; and

(D) A fund which has as its primary investment strategy the achievement of transformational economic development outcomes through focused investments of capital in seed or early stage businesses with high growth potential. The fund principals must have demonstrated the ability to lead investment rounds, advise and mentor entrepreneurs, and facilitate follow-on investments. A minimum of 10 percent of the committed capital of the fund must be committed by the institutional investors, fund principals, or other accredited investors.

(7) "Fund administrator" means a state appointed investment advisory firm consisting of experienced investment professionals that will actively pursue investment opportunities for the State of Georgia. The investment advisory firm will evaluate and select Georgia based venture capital funds, in conjunction with the Invest Georgia Board, through a rigorous due diligence process.

(8) "Growth stage venture capital fund" means:

(A) A fund having its principal office and a majority of its employees in Georgia that has at least two principals employed to direct the investment of the designated capital;

(B) A fund whose principals have at least five years of experience in the venture capital, angel capital, or private equity sector by investing primarily in Georgia domiciled companies or a fund whose principals have been based, as defined by having an office in the State of Georgia; and

(C) A fund which has as its primary investment strategy the achievement of transformational economic development outcomes through focused investments of capital in growth stage businesses with high return potential. The fund principals must have demonstrated the ability to lead investment rounds, advise and mentor entrepreneurs, and facilitate follow-on investments. A minimum of 50 percent of the committed capital of the fund must be committed by the institutional investors, fund principals, or other accredited investors.

(9) "Invest Georgia Fund" means the fund created under the provisions of Code Section 10-10-15 to hold the money collected for the purposes of this article.

(10) "Qualified distribution" means any distribution or payment by the Invest Georgia Fund in connection with any of the following:

(A) Costs and expenses of forming, syndicating, and organizing the Invest Georgia Fund, including fees paid for professional services, and the costs of financing and insuring the obligations of the Invest Georgia Fund, provided such payments are not made to a participating investor;

(B) An annual management fee in accordance with a fund's partnership agreement, and consistent with such fund's other private investors, to offset the costs and expenses of managing and operating the Invest Georgia Fund; or

(C) Reasonable and necessary fees in accordance with industry custom for ongoing professional services, including, but not limited to, legal and accounting services related to the operation of the Invest Georgia Fund, but not including any lobbying or governmental relations.

(11) "Qualified early stage business" or "seed" business means a business that, at the time of the first investment in the business by a venture capital firm:

(A) Has its headquarters located in the State of Georgia;

(B) Has its principal business operations located in the State of Georgia and intends to maintain its principal business operations in this state after receiving an investment from the venture capital firm. In order to discourage the business from relocating outside Georgia within three years from the date of an initial investment, the investment in the business shall be subject to redemption by the venture capital firm within one year from the time the business relocates its principal business operations outside this state, unless the business maintains a significant presence in Georgia as determined by relative number of employees or relative assets remaining in Georgia following the relocation;

(C) Has 20 or fewer employees;

(D) Has a current gross annual revenue run rate of less than $1 million;

(E) Has not obtained during its existence more than $2 million in aggregate cash proceeds from the issuance of its equity or debt investments, not including commercial loans from chartered banks or savings and loan institutions; and

(F) Does not engage substantially in:

(i) Retail sales;

(ii) Real estate development or construction;

(iii) Entertainment, amusement, recreation, or athletic or fitness activity for which an admission is charged;

(iv) The business of insurance, banking, lending, financial, brokerage, or investment activities;

(v) Natural resource extraction, including, but not limited to, oil, gas, or biomass; or

(vi) The provision of professional services by accountants, attorneys, or physicians.

A business classified as a qualified early stage business at the time of the first qualified investment in such business shall remain classified as a qualified early stage business and may receive continuing qualified investments from venture capital firms participating in the Invest Georgia Fund. Continuing investments shall constitute qualified investments even though the business may not meet the definition of a qualified early stage business at the time of such continuing investments.

(12) "Qualified growth stage business" means a business that, at the time of the first investment in the business by a venture capital firm:

(A) Has its headquarters located in the State of Georgia;

(B) Is a corporation, limited liability company, or a general or limited partnership located in this state;

(C) Has its principal business operations located in the State of Georgia and intends to maintain its principal business operations in this state after receiving an investment from the venture capital firm. In order to discourage the business from relocating outside Georgia within three years from the date of initial investment, the investment in the business shall be subject to redemption by the venture capital firm within one year from the time the business relocates its principal business operations outside this state, unless the business maintains a significant presence in Georgia as determined by relative number of employees or relative assets remaining in Georgia following the relocation;

(D) Has 100 or fewer employees;

(E) Has a current gross annual revenue run rate of more than $1 million; and

(F) Does not engage substantially in:

(i) Retail sales;

(ii) Real estate development or construction;

(iii) Entertainment, amusement, recreation, or athletic or fitness activity for which an admission is charged;

(iv) The business of insurance, banking, lending, financial, brokerage, or investment activities;

(v) Natural resource extraction, including, but not limited to, oil, gas, or biomass; or

(vi) The provision of professional services by accountants, attorneys, or physicians.

A business classified as a qualified growth stage business at the time of the first qualified investment in such business shall remain classified as a qualified growth stage business and may receive continuing qualified investments from venture capital firms participating in the Invest Georgia Fund. Continuing investments shall constitute qualified investments even though the business may not meet the definition of a qualified growth stage business at the time of such continuing investments.

(13) "Qualified investment" means the investment of money by the Invest Georgia Fund in each early stage venture capital fund or growth stage venture capital fund selected by the fund administrator.



§ 10-10-12. Invest Georgia Board; creation; membership; powers

(a) There is hereby created the Invest Georgia Board, which shall exercise the powers and perform the duties prescribed by this article. The exercise by the board of its powers and duties is hereby declared to be an essential state governmental function. The board shall be subject to all laws generally applicable to state agencies and public officials, to the extent those laws do not conflict with the provisions of this article.

(b) The board shall consist of three members appointed by the Governor, one member appointed by the Lieutenant Governor, and one member appointed by the Speaker of the House of Representatives. Each appointed member shall be a resident of Georgia and shall have experience in at least one of the following areas:

(1) Early stage, angel, or venture capital investing;

(2) Growth stage venture capital investing;

(3) Fund of funds management; or

(4) Entrepreneurship.

No member of the board shall be an affiliate of any venture capital fund that is selected to perform services for the board or of an insurance company.

(c) The commissioner of economic development and a member of the One Georgia Authority or their designees shall serve as nonvoting members of the board.

(d) Initial appointees to the board shall serve staggered terms, with all of the initial terms beginning within 30 days of April 29, 2013. The terms of one member appointed by the Governor and the members appointed by the Lieutenant Governor and the Speaker of the House of Representatives shall expire on December 31, 2016. The terms of the other two initial appointments by the Governor shall expire on December 31, 2018. Thereafter, terms of office for all appointees shall be for four years, with each term ending on the same day of the same month as did the term that it succeeds. A vacancy on the board shall be filled in the same manner as the original appointment, except that a person appointed to fill a vacancy shall be appointed to the remainder of the unexpired term. Any appointed member of the board shall be eligible for reappointment.

(e) A member of the board may be removed by such member's appointing official for misfeasance, willful neglect of duty, or other cause, after notice and a public hearing, unless the notice and hearing are waived in writing by such member.

(f) Members of the board shall serve without compensation. The Governor shall designate a member of the board to serve as chairperson. A majority of the voting members of the board shall constitute a quorum, and the affirmative vote of a majority of the voting members present shall be necessary for any action taken by the board. A vacancy in the membership of the board shall not impair the right of a quorum to exercise all rights and perform all duties of the board.

(g) The board shall have the power:

(1) To have a seal and alter the same at its pleasure;

(2) To acquire by purchase, lease, or otherwise, including acquisition of land from the state government, and to hold, lease, and dispose of real and personal property of every kind and character for its corporate purpose and to enter into any contracts, leases, or other charges for the use of property or services of the board and collect and use the same as necessary to operate the board; and to accomplish any of the purposes of this article and make any purchases or sales necessary for such purposes;

(3) To acquire in its own name by purchase, on such terms and conditions and in such manner as it may deem proper, real property, or rights or easements therein, or franchises necessary or convenient for its corporate purpose, and to use the same so long as its corporate existence shall continue, and to lease or make contracts with respect to the use of such property, or dispose of the same in any manner it deems to be to the best advantage of the board;

(4) To appoint, select, and employ officers, agents, and employees, including real estate, environmental, engineering, architectural, and construction experts, fiscal agents, and attorneys, and to fix their respective compensations;

(5) To make contracts and leases and to execute all instruments necessary or convenient. Any and all persons, firms, and corporations and any and all political subdivisions, departments, institutions, authorities, or agencies of the state and federal government are authorized to enter into contracts, leases, or agreements with the board upon such terms and for such purposes as they deem advisable; and, without limiting the generality of the foregoing, authority is specifically granted to municipal corporations, counties, political subdivisions, and to the board relative to entering into contracts, lease agreements, or other undertakings authorized between the board and private corporations, both inside and outside this state, and between the board and public bodies, including counties and cities outside this state and the federal government;

(6) To accept loans and grants of money or materials or property of any kind from the United States of America or any agency or instrumentality thereof upon such terms and conditions as the United States of America or such agency or instrumentality may require;

(7) To accept loans and grants of money or materials or property of any kind from the State of Georgia or any authority, agency, or instrumentality or political subdivision thereof upon such terms and conditions as the State of Georgia or such authority, agency, or instrumentality or political subdivision may require;

(8) To exercise any power usually possessed by private corporations performing similar functions, provided that no such power is in conflict with the Constitution or general laws of this state; and

(9) To do all things necessary or convenient to carry out the powers expressly given in this article.

(h) The center shall provide the board with office space and such technical assistance as the board requires, and the board shall be attached to the center for administrative purposes. The center shall also consult with the board in connection with the administration of the Invest Georgia Fund created under this article.



§ 10-10-13. Responsibilities of board

The board's primary responsibilities shall include:

(1) Establishing an investment policy for the selection of a fund administrator;

(2) Selecting a fund administrator to administer the provisions of this article;

(3) Giving final approval to allocations of designated capital to the venture capital funds selected by the fund administrator;

(4) Executing and overseeing the contracts of the fund administrator in order to assure compliance with this article; and

(5) Establishing a policy with respect to use of capital and profits returned to the state pursuant to the provisions of Code Section 10-10-19.



§ 10-10-14. Fund administrator; investments

(a) The fund administrator shall be selected by the board through a transparent open bid process and shall be responsible for administering the Invest Georgia Fund and for making all venture capital fund selections in accordance with the investment policies developed by the board or contained in this article.

(b) The fund administrator shall be responsible for selecting a group of Georgia based venture capital funds in two categories, seed or early stage venture capital funds and growth stage venture capital funds.

(c) The early stage venture capital funds shall invest primarily in early or seed stage businesses and shall be selected using a transparent open bid process pursuant to guidelines developed by the board. The fund administrator shall ensure that a diverse cross section of industry sectors is represented by the selected funds, including technology, health care, life sciences, agribusiness, logistics, energy, and advanced manufacturing.

(d) The growth stage venture capital funds shall be selected using a transparent open bid process pursuant to guidelines developed by the board. The fund administrator shall ensure that a diverse cross section of industry sectors is represented by the selected funds, including technology, health care, life sciences, agribusiness, logistics, energy, and advanced manufacturing.

(e) In the selection of the early stage venture capital funds and the growth stage venture capital funds, the fund administrator shall consider the following factors:

(1) The management structure of the venture capital fund, including:

(A) The investment experience of the principals;

(B) The applicant's reputation in the venture capital firm industry and the applicant's ability to attract coinvestment capital and syndicate investments in qualified businesses in Georgia;

(C) The knowledge, experience, and capabilities of the applicant in subject areas relevant to venture stage businesses in Georgia; and

(D) The tenure and turnover history of principals and senior investment professionals of the venture capital fund;

(2) The venture capital fund's investment strategy, including:

(A) The applicant's record of performance in investing in early and growth stage businesses;

(B) The applicant's history of attracting coinvestment capital and syndicate investments;

(C) The soundness of the applicant's investment strategy and the compatibility of that strategy with business opportunities in Georgia; and

(D) The applicant's history of job creation through investment;

(3) The venture capital fund's commitment to making investments that, to the fullest extent possible:

(A) Create employment opportunities in Georgia;

(B) Lead to the growth of the Georgia economy and qualified businesses in Georgia;

(C) Complement the research and development projects of Georgia academic institutions; and

(D) Foster the development of technologies and industries that present opportunities for the growth of qualified businesses in Georgia; and

(4) The venture capital fund's commitment to Georgia, including:

(A) The applicant's presence in Georgia through permanent local offices or affiliation with local investment firms;

(B) The local presence of senior investment professionals;

(C) The applicant's history of investing in early and growth stage businesses in Georgia;

(D) The applicant's ability to identify investment opportunities through working relationships with Georgia research and development institutions and Georgia based businesses; and

(E) The applicant's commitment to investing an amount that matches or exceeds the amount of the applicant's designated capital received under this article in Georgia based qualified early stage businesses and qualified growth stage businesses.

(f) A venture capital fund shall file an application with the board in the form required by the fund administrator. The board shall begin accepting applications no later than 60 days after the initial appointments.



§ 10-10-15. Expenditure of funds; capitalization; cost of administration

(a) The Invest Georgia Fund is created as a separate fund maintained by the board, and moneys shall be expended only as provided in this article.

(b) The Invest Georgia Fund shall be capitalized through grants from the Seed-Capital Fund, designated appropriations to the center, and private contributions to the board.

(c) The capital raised shall be periodically distributed to the venture capital funds selected by the fund administrator pursuant to Code Section 10-10-14.

(d) All moneys appropriated to or otherwise paid into the Invest Georgia Fund shall be presumptively concluded to have been committed to the purpose for which they have been appropriated or paid and shall not lapse.

(e) The entire cost of administration of the Invest Georgia Fund, including expenses of the center incurred in connection with the creation, operation, management, liquidation, and investment of fund moneys may be paid from the assets of the Invest Georgia Fund.



§ 10-10-16. Five-year funding period

The Invest Georgia Fund may be funded over a five-year period through guidelines developed by the board. In the first year of the Invest Georgia Fund, the state may provide $10 million to the Invest Georgia Fund; in the second year, $15 million; in the third year, $15 million; in the fourth year, $25 million; and in the fifth year, $35 million.



§ 10-10-17. Allocation of designated capital

(a) As soon as practicable after the board receives contributed capital, the board and each selected venture capital fund that has been allocated designated capital shall enter into a contract under which the allocated amount of designated capital shall be committed by the board to the selected venture capital funds for investment pursuant to this article.

(b) The board shall allocate designated capital as follows:

(1) Early stage venture capital funds: 40 percent of the total contributed capital in the Invest Georgia Fund shall be allocated among the early stage venture capital funds, in accordance with the following eligibility conditions and requirements:

(A) Each early stage venture capital fund shall be eligible for a minimum of $10 million, up to a maximum of $15 million allocation over a five-year period or in accordance with the early stage venture capital fund's partnership agreement and concurrent with the contributions of the early stage venture capital fund's other investors;

(B) Each early stage venture capital fund shall be required to obtain other independent investors. A minimum of 10 percent of the committed capital of the early stage venture capital fund shall be committed by independent institutional investors, early stage venture capital fund principals, or other accredited investors; and

(C) Each early stage venture capital fund shall be required to commit, via a side letter or otherwise, to invest in Georgia based qualified early stage businesses and qualified growth stage businesses an amount that matches or exceeds the amount of the early stage venture capital fund's designated capital received under this article;

(2) Growth stage venture capital funds: 60 percent of the total contributed capital in the Invest Georgia Fund shall be allocated among the growth stage venture capital funds, in accordance with the following eligibility conditions and requirements:

(A) Each growth stage venture capital fund shall be eligible for an allocation of a minimum of $10 million designated capital over a five-year period or in accordance with the growth stage venture capital fund's partnership agreement and concurrent with the contributions of the growth stage venture capital fund's other investors;

(B) Each growth stage venture capital fund shall be required to obtain other independent investors. A minimum of 50 percent of the committed capital of the growth stage venture capital fund shall be committed by independent institutional investors, growth stage venture capital fund principals, or other accredited investors; and

(C) Each growth stage venture capital fund shall be required to commit, via a side letter or otherwise, to invest in Georgia based qualified early stage businesses and qualified growth stage businesses an amount that matches or exceeds the amount of the growth stage venture capital fund's designated capital received under this article.



§ 10-10-18. Reports

(a) Not later than December 31 of each year, each venture capital fund shall report to the board:

(1) The amount of designated capital remaining uninvested at the end of the preceding calendar year;

(2) All qualified investments made during the preceding calendar year, including the number of employees of each business at the time the qualified investment was made and as of December 31 of that year;

(3) For any qualified investment in which the venture capital fund no longer has a position as of the end of the calendar year, the number of employees of the business as of the date the investment was terminated; and

(4) Any other information the board requires to ascertain the impact of this article on the economy of Georgia.

(b) Not later than 180 days after the end of its fiscal year, each venture capital fund shall provide to the board an audited financial statement that includes the opinion of an independent certified public accountant.

(c) Not later than 60 days after the sale or other disposition of a qualified investment, the selling venture capital fund shall provide to the board a report on the amount of the interest sold or disposed of and the consideration received for the sale or disposition.



§ 10-10-19. Retention of designated capital and investment returns

Designated capital and investment returns resulting from the qualified investments made under this article shall be retained and used to make additional qualified investments in venture capital funds selected by the fund administrator; provided, however, that the Invest Georgia Fund shall receive any and all returns representing the principal portion of designated capital and shall receive 80 percent of investment returns in excess of designated capital from each respective venture capital fund with the remaining 20 percent of investment returns in excess of designated capital retained by each respective venture capital fund in accordance with such venture capital fund's partnership agreement.



§ 10-10-20. Report on implementation of article

(a) (1) On or before January 1, 2015, and January 1 of each subsequent year, the fund administrator, through the board, shall submit a report on the implementation of this article to the Governor, the Lieutenant Governor, the Speaker of the House of Representatives, and the chairpersons of the Senate Finance Committee and the House Committee on Ways and Means.

(2) The center shall also publish the report on the center's website in a publicly available format.

(3) The report published on the website shall not include any proprietary or confidential information.

(b) The report shall include:

(1) With respect to each venture capital fund or private equity organization that has received an allocation of designated capital:

(A) The name and address of the venture capital fund or private equity organization;

(B) The names of the individuals making qualified investments under this article;

(C) The amount of designated capital received during the previous year;

(D) The cumulative amount of designated capital received;

(E) The amount of designated capital remaining uninvested at the end of the preceding calendar year;

(F) The names and locations of qualified businesses receiving designated capital and the amount of each qualified investment;

(G) The annual performance of each qualified investment, including the qualified investment's fair market value as calculated according to generally accepted accounting principles; and

(H) The amount of any qualified distribution or nonqualified distribution taken during the prior year, including any management fee;

(2) With respect to the Invest Georgia Fund:

(A) The amount of designated capital received during the previous year;

(B) The cumulative amount of designated capital received;

(C) The amount of designated capital remaining uninvested at the end of the preceding calendar year;

(D) The names and locations of qualified businesses receiving designated capital and the amount of each qualified investment; and

(E) The annual performance of each qualified investment, including the qualified investment's fair market value as calculated according to generally accepted accounting principles; and

(3) With respect to the qualified businesses in which venture capital funds have invested:

(A) The classification of the qualified businesses according to the industrial sector and the size of the business;

(B) The total number of jobs created in Georgia by the investment and the average wages paid for the jobs; and

(C) The total number of jobs retained in Georgia as a result of the investment and the average wages paid for the jobs.









Chapter 11 - Business Records

§ 10-11-1. Definitions

As used in this chapter, the term:

(1) "Business record" means letters, words, sounds, or numbers, or the equivalent of letters, words, sounds, or numbers, recorded in the operation of a business by handwriting, typewriting, printing, photostat, photograph, magnetic impulse, mechanical or electronic recording, or another form of data compilation.

(2) "Reproduction" means a counterpart of an original business record created by production from the same impression on the same matrix as the original; photograph, including an enlargement or miniature; mechanical or electronic rerecording; chemical reproduction; or another technique that accurately reproduces the original.



§ 10-11-2. Time period for retention of business records

Unless a specific period is designated by law for their preservation, business records which persons pursuant to the laws of this state are required to keep or preserve may be destroyed after the expiration of three years from the making of such records without constituting an offense under such laws. This Code section does not apply to minute books of corporations or to records of sales or other transactions involving weapons or poisons capable of use in the commission of crimes.



§ 10-11-3. Retention of reproductions of original business records

If, in the regular course of business, a person makes reproductions of original business records, the preservation of such reproductions constitutes compliance with any laws of this state requiring that business records be kept or preserved.






Chapter 12 - Electronic Transactions

§ 10-12-1. Short title

This chapter shall be known and may be cited as the "Uniform Electronic Transactions Act."



§ 10-12-2. Definitions

As used in this chapter, the term:

(1) "Agreement" means the bargain of the parties in fact, as found in their language or inferred from other circumstances and from rules, regulations, and procedures, given the effect of agreements under laws otherwise applicable to a particular transaction.

(2) "Automated transaction" means a transaction conducted or performed, in whole or in part, by electronic means or electronic records in which the acts or records of one or both parties are not reviewed by an individual in the ordinary course in forming a contract, performing under an existing contract, or fulfilling an obligation required by the transaction.

(3) "Computer program" means a set of statements or instructions to be used directly or indirectly in an information processing system in order to bring about a certain result.

(4) "Contract" means the total legal obligation resulting from the parties' agreement as affected by this chapter and other applicable law.

(5) "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

(6) "Electronic agent" means a computer program or an electronic or other automated means used independently to initiate an action or respond to electronic records or performances, in whole or in part, without review or action by an individual.

(7) "Electronic record" means a record created, generated, sent, communicated, received, or stored by electronic means.

(8) "Electronic signature" means an electronic sound, symbol, or process attached to or logically associated with a record and executed or adopted by a person with the intent to sign the record.

(9) "Governmental agency" means an executive, legislative, or judicial agency, department, board, commission, authority, institution, or instrumentality of the federal government or of a state or of a county, municipality, or other political subdivision of a state.

(10) "Information" means data, text, images, sounds, codes, computer programs, software, data bases, or the like.

(11) "Information processing system" means an electronic system for creating, generating, sending, receiving, storing, displaying, or processing information.

(12) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, governmental agency, public corporation, or any other legal or commercial entity.

(13) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(14) "Security procedure" means a procedure employed for the purpose of verifying that an electronic signature, record, or performance is that of a specific person or for detecting changes or errors in the information in an electronic record. The term includes a procedure that requires the use of algorithms or other codes, identifying words or numbers, encryption, or callback or other acknowledgment procedures.

(15) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. The term includes an Indian tribe or band, or Alaskan native village, which is recognized by federal law or formally acknowledged by a state.

(16) "Transaction" means an action or set of actions occurring between two or more persons relating to the conduct of business, commercial, or governmental affairs.



§ 10-12-3. Applicability to electronic records and signatures relating to a transaction

(a) Except as otherwise provided in subsection (b) of this Code section, this chapter shall apply to electronic records and electronic signatures relating to a transaction.

(b) This chapter shall not apply to a transaction to the extent it is governed by:

(1) A law governing the creation and execution of wills, codicils, or testamentary trusts;

(2) Title 11 other than Code Section 11-1-306, Article 2, and Article 2A; or

(3) The Uniform Computer Information Transactions Act.

(c) This chapter shall apply to an electronic record or electronic signature otherwise excluded from the application of this chapter under subsection (b) of this Code section to the extent it is governed by a law other than those specified in subsection (b) of this Code section.

(d) A transaction subject to this chapter shall also be subject to other applicable substantive law.

(e) A governmental agency which is a party to a transaction subject to this chapter shall also be further subject to the records retention requirements for state and local government records established by state law.



§ 10-12-4. Applicability to electronic records and signatures created on or after July 1, 2009

This chapter shall apply to any electronic record or electronic signature created, generated, sent, communicated, received, or stored on or after July 1, 2009.



§ 10-12-5. Chapter does not create requirement for electronic transactions; determination as to whether parties intend to conduct electronic transactions

(a) This chapter shall not require a record or signature to be created, generated, sent, communicated, received, stored, or otherwise processed or used by electronic means or in electronic form.

(b) This chapter shall apply only to transactions between parties each of which has agreed to conduct transactions by electronic means. Whether the parties agree to conduct a transaction by electronic means is determined from the context and surrounding circumstances, including the parties' conduct.

(c) A party that agrees to conduct a transaction by electronic means may refuse to conduct other transactions by electronic means. The right granted by this subsection shall not be waived by agreement.

(d) Except as otherwise provided in this chapter, the effect of any of this chapter's provisions may be varied by agreement. The presence in certain provisions of this chapter of the words "unless otherwise agreed," or words of similar import, shall not imply that the effect of other provisions may not be varied by agreement.

(e) Whether an electronic record or electronic signature has legal consequences shall be determined by this chapter and other applicable laws.



§ 10-12-6. Construction and applicability

This chapter shall be construed and applied:

(1) To facilitate electronic transactions consistent with other applicable laws;

(2) To be consistent with reasonable practices concerning electronic transactions and with the continued expansion of those practices; and

(3) To effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.



§ 10-12-7. Legal effect of electronic records or signatures

(a) A record or signature shall not be denied legal effect or enforceability solely because it is in electronic form.

(b) A contract shall not be denied legal effect or enforceability solely because an electronic record was used in its formation.

(c) If a law requires a record to be in writing, an electronic record shall satisfy the law.

(d) If a law requires a signature, an electronic signature shall satisfy the law.



§ 10-12-8. Ability to retain, store, and print electronic records; requirements for posting and display of records; variation by agreement

(a) If parties have agreed to conduct a transaction by electronic means and a law requires a person to provide, send, or deliver information in writing to another person, the requirement shall be satisfied if the information is provided, sent, or delivered, as the case may be, in an electronic record capable of retention by the recipient at the time of receipt. An electronic record is not capable of retention by the recipient if the sender or its information processing system inhibits the ability of the recipient to print or store the electronic record.

(b) If a law other than this chapter requires a record to be posted or displayed in a certain manner; to be sent, communicated, or transmitted by a specified method; or to contain information that is formatted in a certain manner, the following rules shall apply:

(1) The record shall be posted or displayed in the manner specified in the other law;

(2) Except as otherwise provided in paragraph (2) of subsection (d) of this Code section, the record shall be sent, communicated, or transmitted by the method specified in the other law; and

(3) The record shall contain the information formatted in the manner specified in the other law.

(c) If a sender inhibits the ability of a recipient to store or print an electronic record, the electronic record shall not be enforceable against the recipient.

(d) The requirements of this Code section shall not be varied by agreement, but:

(1) To the extent a law other than this chapter requires information to be provided, sent, or delivered in writing but permits that requirement to be varied by agreement, the requirement under subsection (a) of this Code section that the information be in the form of an electronic record capable of retention may also be varied by agreement; and

(2) A requirement under a law other than this chapter to send, communicate, or transmit a record by first-class mail, postage prepaid, or by regular United States mail may be varied by agreement to the extent permitted by the other law.



§ 10-12-9. Attributing electronic record or signature to particular person; effect of attributing electronic record or signature to a person

(a) An electronic record or electronic signature shall be attributable to a person if such record or signature was the act of the person. The act of the person may be shown in any manner, including a showing of the efficacy of any security procedure applied to determine the person to whom the electronic record or electronic signature was attributable.

(b) The effect of an electronic record or electronic signature attributed to a person under subsection (a) of this Code section shall be determined from the context and surrounding circumstances at the time of its creation, execution, or adoption, including the parties' agreement, if any, and otherwise as provided by law.



§ 10-12-10. Rules applicable when change or error in electronic record occurs

If a change or error in an electronic record occurs in a transmission between parties to a transaction, the following rules shall apply:

(1) If the parties have agreed to use a security procedure to detect changes or errors and one party has conformed to the procedure but the other party has not, and the nonconforming party would have detected the change or error had that party also conformed, the conforming party may avoid the effect of the changed or erroneous electronic record;

(2) In an automated transaction involving an individual, the individual may avoid the effect of an electronic record that resulted from an error made by the individual in dealing with the electronic agent of another person if the electronic agent did not provide an opportunity for the prevention or correction of the error and, at the time the individual learns of the error, the individual:

(A) Promptly notifies the other person of the error and that the individual did not intend to be bound by the electronic record received by the other person;

(B) Takes reasonable steps, including steps that conform to the other person's reasonable instructions, to return to the other person or, if instructed by the other person, to destroy the consideration received, if any, as a result of the erroneous electronic record; and

(C) Has not used or received any benefit or value from the consideration, if any, received from the other person;

(3) If neither paragraph (1) nor paragraph (2) of this Code section applies, the change or error shall have the effect provided by other law, including the law of mistake, and the parties' contract, if any; and

(4) Paragraphs (2) and (3) of this Code section shall not be varied by agreement.



§ 10-12-11. Satisfaction of notarization, acknowledgement, verification or oath requirement

If a law requires a signature or record to be notarized, acknowledged, verified, or made under oath, such requirement shall be satisfied if the electronic signature of the person authorized to perform those acts, together with all other information required to be included by other applicable law, is attached to or logically associated with the signature or record.



§ 10-12-12. Retention of electronic records

(a) If a law requires that a record be retained, such requirement shall be satisfied by retaining an electronic record of the information in the record which:

(1) Accurately reflects the information set forth in the record after it was first generated in its final form as an electronic record or otherwise; and

(2) Remains accessible for the retention period required by law.

(b) A requirement to retain a record in accordance with subsection (a) of this Code section shall not apply to any information the sole purpose of which is to enable the record to be sent, communicated, or received.

(c) A person may satisfy subsection (a) of this Code section by using the services of another person if the requirements of that subsection are satisfied.

(d) If a law requires a record to be presented or retained in its original form, or provides consequences if the record is not presented or retained in its original form, that law is satisfied by an electronic record retained in accordance with subsection (a) of this Code section.

(e) If a law requires retention of a check, that requirement is satisfied by retention of an electronic record of the information on the front and back of the check in accordance with subsection (a) of this Code section.

(f) A record retained as an electronic record in accordance with subsection (a) of this Code section shall satisfy a law requiring a person to retain a record for evidentiary, audit, or like purposes unless a law enacted after July 1, 2009, specifically prohibits the use of an electronic record for the specified purpose.

(g) This Code section shall not preclude a governmental agency of this state from specifying additional requirements for the retention of a record subject to the agency's jurisdiction.

(h) This Code section shall not preclude the Georgia Technology Authority from specifying additional technology requirements in accordance with Code Section 50-25-4.



§ 10-12-13. Record or signature evidence not to be excluded solely on the basis of electronic format

In a proceeding, evidence of a record or signature shall not be excluded solely because it is in electronic form.



§ 10-12-14. Rules for automated transactions

In an automated transaction, the following rules shall apply:

(1) A contract may be formed by the interaction of electronic agents of the parties, even if no individual was aware of or reviewed the electronic agents' actions or the resulting terms and agreements;

(2) A contract may be formed by the interaction of an electronic agent and an individual, acting on the individual's own behalf or for another person, including by an interaction in which the individual performs actions that the individual is free to refuse to perform and which the individual knows or has reason to know will cause the electronic agent to complete the transaction or performance; and

(3) The terms of the contract are determined by the substantive law applicable to the contract.



§ 10-12-15. Sending and receipt of electronic records

(a) Unless otherwise agreed between the sender and the recipient, an electronic record is sent when:

(1) It is addressed properly or otherwise directed properly to an information processing system that the recipient has designated or uses for receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record;

(2) It is in a form capable of being processed by that system; and

(3) It enters an information processing system outside the control of the sender or of a person that sent the electronic record on behalf of the sender or enters a region of the information processing system designated or used by the recipient which is under the control of the recipient.

(b) Unless otherwise agreed between a sender and the recipient, an electronic record is received when:

(1) It enters an information processing system that the recipient has designated or uses for receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record; and

(2) It is in a form capable of being processed by that system.

(c) Subsection (b) of this Code section shall apply even if the information processing system is located in a different place than the electronic record is deemed to be received under subsection (d) of this Code section.

(d) Unless otherwise expressly provided in the electronic record or agreed between the sender and the recipient, an electronic record is deemed to be sent from the sender's place of business and to be received at the recipient's place of business. For purposes of this subsection, the following rules shall apply:

(1) If the sender or recipient has more than one place of business, the place of business of that person is the place having the closest relationship to the underlying transaction; and

(2) If the sender or the recipient does not have a place of business, the place of business is the sender's or recipient's residence, as the case may be.

(e) An electronic record is received under subsection (b) of this Code section even if no individual is aware of its receipt.

(f) Receipt of an electronic acknowledgment from an information processing system described in subsection (b) of this Code section shall establish that a record was received but, by itself, does not establish that the content sent corresponds to the content received.

(g) If a person is aware that an electronic record purportedly sent under subsection (a) of this Code section, or purportedly received under subsection (b) of this Code section, was not actually sent or received, the legal effect of the sending or receipt shall be determined by other applicable law. Except to the extent permitted by the other law, the requirements of this subsection shall not be varied by agreement.



§ 10-12-16. Transferable records

(a) As used in this Code section, "transferable record" means an electronic record that:

(1) Would be a note under Article 3 of Title 11 or a document under Article 7 of Title 11 if the electronic record were in writing; and

(2) The issuer of the electronic record expressly has agreed is a transferable record.

(b) A person has control of a transferable record if a system employed for evidencing the transfer of interests in the transferable record reliably establishes that person as the person to which the transferable record was issued or transferred.

(c) A system satisfies subsection (b) of this Code section, and a person is deemed to have control of a transferable record, if the transferable record is created, stored, and assigned in such a manner that:

(1) A single authoritative copy of the transferable record exists which is unique, identifiable, and, except as otherwise provided in paragraphs (4), (5), and (6) of this subsection, unalterable;

(2) The authoritative copy identifies the person asserting control as:

(A) The person to which the transferable record was issued; or

(B) If the authoritative copy indicates that the transferable record has been transferred, the person to which the transferable record was most recently transferred;

(3) The authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;

(4) Copies or revisions that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

(5) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) Any revision of the authoritative copy is readily identifiable as authorized or unauthorized.

(d) Except as otherwise agreed, a person having control of a transferable record is the holder, as defined in Code Section 11-1-201, of the transferable record and has the same rights and defenses as a holder of an equivalent record or writing under Title 11, including, if the applicable statutory requirements under subsection (a) of Code Section 11-3-302 or Code Section 11-7-501 or 11-9-308 are satisfied, the rights and defenses of a holder in due course, a holder to which a negotiable document of title has been duly negotiated, or a purchaser, respectively. Delivery, possession, and indorsement are not required to obtain or exercise any of the rights under this subsection.

(e) Except as otherwise agreed, an obligor under a transferable record shall have the same rights and defenses as an equivalent obligor under equivalent records or writings under Title 11.

(f) If requested by a person against which enforcement is sought, the person seeking to enforce the transferable record shall provide reasonable proof that the person is in control of the transferable record. Proof may include access to the authoritative copy of the transferable record and related business records sufficient to review the terms of the transferable record and to establish the identity of the person having control of the transferable record.



§ 10-12-17. Agency creation and retention of electronic records; conversion of written records to electronic records

Each governmental agency of this state shall determine whether, and the extent to which, it will create and retain electronic records and convert written records to electronic records.



§ 10-12-18. Each government agency to determine extent of electronic record utilization; specifications for use

(a) Except as otherwise provided in subsection (f) of Code Section 10-12-12, each governmental agency of this state shall determine whether, and the extent to which, it will send and accept electronic records and electronic signatures to and from other persons and otherwise create, generate, communicate, store, process, use, and rely upon electronic records and electronic signatures.

(b) To the extent that a governmental agency uses electronic records and electronic signatures under subsection (a) of this Code section, the governmental agency, giving due consideration to security, may specify:

(1) The manner and format in which the electronic records shall be created, generated, sent, communicated, received, and stored and the systems established for those purposes;

(2) If electronic records must be signed by electronic means, the type of electronic signature required, the manner and format in which the electronic signature shall be affixed to the electronic record, and the identity of, or criteria that shall be met by, any third party used by a person filing a document to facilitate the process;

(3) Control processes and procedures as appropriate to ensure adequate preservation, disposition, integrity, security, confidentiality, and auditability of electronic records; and

(4) Any other required attributes for electronic records which are specified for corresponding nonelectronic records or reasonably necessary under the circumstances.

(c) Except as otherwise provided in subsection (f) of Code Section 10-12-12, this chapter shall not require a governmental agency of this state to use or permit the use of electronic records or electronic signatures.



§ 10-12-19. Standards

Any governmental agency of this state which adopts standards pursuant to Code Section 10-12-18 may encourage and promote consistency and interoperability with similar requirements adopted by other governmental agencies of this and other states and the federal government and nongovernmental persons interacting with governmental agencies of this state. If appropriate, those standards may specify differing levels of standards from which governmental agencies of this state may choose in implementing the most appropriate standard for a particular application.



§ 10-12-20. Chapter modifies, limits, and supersedes Electronic Signatures in Global and National Commerce Act

This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001, et seq., but does not modify, limit, or supersede Section 101(c) of that act, 15 U.S.C. Section 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of that act, 15 U.S.C. Section 7003(b).






Chapter 13 - Tobacco Product Manufacturers

§ 10-13-1. Legislative findings; Master Settlement Agreement

(a) Cigarette smoking presents serious public health concerns to the state and to the citizens of the state. The Surgeon General has determined that smoking causes lung cancer, heart disease, and other serious diseases, and that there are hundreds of thousands of tobacco-related deaths in the United States each year. These diseases most often do not appear until many years after the person in question begins smoking.

(b) Cigarette smoking also presents serious financial concerns for the state. Under certain health-care programs, the state may have a legal obligation to provide medical assistance to eligible persons for health conditions associated with cigarette smoking, and those persons may have a legal entitlement to receive such medical assistance.

(c) Under these programs, the state pays millions of dollars each year to provide medical assistance for these persons for health conditions associated with cigarette smoking.

(d) It is the policy of the state that financial burdens imposed on the state by cigarette smoking be borne by tobacco product manufacturers rather than by the state to the extent that such manufacturers either determine to enter into a settlement with the state or are found culpable by the courts.

(e) On November 23, 1998, leading United States tobacco product manufacturers entered into a settlement agreement, entitled the "Master Settlement Agreement," with the state. The Master Settlement Agreement obligates these manufacturers, in return for a release of past, present, and certain future claims against them as described therein, to pay substantial sums to the state (tied in part to their volume of sales); to fund a national foundation devoted to the interests of public health; and to make substantial changes in their advertising and marketing practices and corporate culture, with the intention of reducing underage smoking.

(f) It would be contrary to the policy of the state if tobacco product manufacturers who determine not to enter into such a settlement could use a resulting cost advantage to derive large, short-term profits in the years before liability may arise without ensuring that the state will have an eventual source of recovery from them if they are proven to have acted culpably. It is thus in the interest of the state to require that such manufacturers establish a reserve fund to guarantee a source of compensation and to prevent such manufacturers from deriving large, short-term profits and then becoming judgment-proof before liability may arise.



§ 10-13-2. Definitions

As used in this chapter, the term:

(1) "Adjusted for inflation" means increased in accordance with the formula for inflation adjustment set forth in Exhibit C to the Master Settlement Agreement.

(2) "Affiliate" means a person who directly or indirectly owns or controls, is owned or controlled by, or is under common ownership or control with, another person. Solely for purposes of this definition, the terms "owns," "is owned," and "ownership" mean ownership of an equity interest, or the equivalent thereof of 10 percent or more, and the term "person" means an individual, partnership, committee, association, corporation, or any other organization or group of persons.

(3) "Allocable share" means Allocable Share as that term is defined in the Master Settlement Agreement.

(4) "Cigarette" means any product that contains nicotine, is intended to be burned or heated under ordinary conditions of use, and consists of or contains (A) any roll of tobacco wrapped in paper or in any substance not containing tobacco; or (B) tobacco, in any form, that is functional in the product, which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette; or (C) any roll of tobacco wrapped in any substance containing tobacco which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette described in clause (A) of this definition. The term "cigarette" includes "roll-your-own" (i.e., any tobacco which, because of its appearance, type, packaging, or labeling is suitable for use and likely to be offered to, or purchased by, consumers as tobacco for making cigarettes). For purposes of this definition of "cigarette," 0.09 ounces of "roll-your-own" tobacco shall constitute one individual "cigarette."

(5) "Importer" means any person in the United States to whom nonfederal excise tax-paid cigarettes manufactured in a foreign country are shipped or consigned, any person who removes cigarettes for sale or consumption in the United States from a customs bonded manufacturing warehouse, or any person who smuggles or otherwise unlawfully brings cigarettes into the United States.

(6) "Master Settlement Agreement" means the settlement agreement (and related documents) entered into on November 23, 1998, by the state and leading United States tobacco product manufacturers.

(7) "Qualified escrow fund" means an escrow arrangement with a federally or state chartered financial institution having no affiliation with any tobacco product manufacturer and having assets of at least $1 billion where such arrangement requires that such financial institution hold the escrowed funds' principal for the benefit of releasing parties and prohibits the tobacco product manufacturer placing the funds into escrow from using, accessing, or directing the use of the funds' principal except as consistent with subparagraph (B) of paragraph (2) of Code Section 10-13-3. The principal balance in the qualified escrow fund must always be maintained so that both the face value and the cost basis of the account are each equal to or greater than the accumulated principal deposits.

(8) "Released claims" means Released Claims as that term is defined in the Master Settlement Agreement.

(9) "Releasing parties" means Releasing Parties as that term is defined in the Master Settlement Agreement.

(10) "Tobacco product manufacturer" means an entity that after the date of enactment of this chapter directly (and not exclusively through any affiliate):

(A) Manufactures cigarettes anywhere that such manufacturer intends to be sold in the United States, including cigarettes intended to be sold in the United States through an importer (except where such importer is an original participating manufacturer (as that term is defined in the Master Settlement Agreement) that will be responsible for the payments under the Master Settlement Agreement with respect to such cigarettes as a result of the provisions of subsection II(mm) of the Master Settlement Agreement and that pays the taxes specified in subsection II(z) of the Master Settlement Agreement, and provided that the manufacturer of such cigarettes does not market or advertise such cigarettes in the United States);

(B) Is the first purchaser anywhere for resale in the United States of cigarettes manufactured anywhere that the manufacturer does not intend to be sold in the United States; or

(C) Becomes a successor of an entity described in subparagraph (A) or (B) of this paragraph.

The term "tobacco product manufacturer" shall not include an affiliate of a tobacco product manufacturer unless such affiliate itself falls within subparagraphs (A) through (C) of this paragraph.

(11) "Units sold" means the number of individual cigarettes sold in the state by the applicable tobacco product manufacturer (whether directly or through a distributor, retailer, or similar intermediary or intermediaries) during the year in question, on packs required to bear a tax stamp pursuant to Code Section 48-11-3 and on "roll-your-own" tobacco on which excise tax is due either by tax stamp or pursuant to an alternate method of taxation. "Units sold" does not include cigarettes the purchase or use of which the state is prohibited from taxing under the Constitution or statutes of the United States. The state revenue commissioner and the Attorney General may promulgate such regulations as are necessary to ascertain the amount of state excise tax paid on the cigarettes of such tobacco product manufacturer for each year.



§ 10-13-3. Deposits into escrow accounts; violations

Any tobacco product manufacturer selling cigarettes to consumers within the state (whether directly or through a distributor, retailer, or similar intermediary or intermediaries) after the date of enactment of this chapter shall do one of the following:

(1) Become a participating manufacturer (as that term is defined in section II(jj) of the Master Settlement Agreement) and generally perform its financial obligations under the Master Settlement Agreement; or

(2) (A) Place into a qualified escrow fund on a quarterly basis, no later than 30 days after the end of each calendar quarter in which sales are made, the following amounts (as such amounts are adjusted for inflation):

(i) 1999: $0.0094241 per unit sold after the date of enactment of this chapter;

(ii) 2000: $0.0104712 per unit sold;

(iii) For each of 2001 and 2002: $0.0136125 per unit sold;

(iv) For each of 2003 through 2006: $0.0167539 per unit sold; and

(v) For each of 2007 and each year thereafter: $0.0188482 per unit sold.

(B) A tobacco product manufacturer that places funds into escrow pursuant to subparagraph (A) of this paragraph shall receive the interest or other appreciation on such funds as earned. Such funds themselves shall be released from escrow only under the following circumstances:

(i) To pay a judgment or settlement on any released claim brought against such tobacco product manufacturer by the state or any releasing party located or residing in the state. Funds shall be released from escrow under this division: (I) in the order in which they were placed into escrow; and (II) only to the extent and at the time necessary to make payments required under such judgment or settlement;

(ii) To the extent that a tobacco product manufacturer establishes that the amount it was required to place into escrow on account of units sold in the state in a particular year was greater than the Master Settlement Agreement payments, as determined pursuant to section IX(i) of that Agreement including, after final determination of all adjustments, that such manufacturer would have been required to make on account of such units sold had it been a participating manufacturer, the excess shall be released from escrow and revert back to such tobacco product manufacturer; or

(iii) To the extent not released from escrow under division (i) or (ii) of this subparagraph, funds shall be released from escrow and revert back to such tobacco product manufacturer 25 years after the date on which they were placed into escrow.

(C) Each tobacco product manufacturer that elects to place funds into escrow pursuant to this paragraph shall quarterly and annually certify to the Attorney General that it is in compliance with this paragraph. The Attorney General may bring a civil action on behalf of the state against any tobacco product manufacturer that fails to place into escrow the funds required under this paragraph. Any tobacco product manufacturer that fails in any calendar quarter or year to place into escrow the funds required under this paragraph shall:

(i) Be required within 15 days to place such funds into escrow as shall bring it into compliance with this paragraph. The court, upon a finding of a violation of this paragraph, may impose a civil penalty (to be paid to the general fund of the state) in an amount not to exceed 5 percent of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed 100 percent of the original amount improperly withheld from escrow;

(ii) In the case of a knowing violation, be required within 15 days to place such funds into escrow as shall bring it into compliance with this Code section. The court, upon a finding of a knowing violation of this paragraph, may impose a civil penalty (to be paid to the general fund of the state) in an amount not to exceed 15 percent of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed 300 percent of the original amount improperly withheld from escrow; and

(iii) In the case of a second knowing violation, be prohibited from selling cigarettes to consumers within the state (whether directly or through a distributor, retailer, or similar intermediary) for a period not to exceed two years.

(D) An importer shall be jointly and severally liable for escrow deposits due from a nonparticipating manufacturer with respect to any nonparticipating manufacturer cigarettes that it imported and which were then sold in this state.

Each failure to make a quarterly or annual deposit required under this Code section shall constitute a separate violation.



§ 10-13-4. Copies of Master Settlement Agreement available to the public

The "Master Settlement Agreement" referred to in subsection (e) of Code Section 10-13-1 and other provisions of this chapter has been transmitted by the Attorney General to the Secretary of State and shall be maintained as a permanent record in the office of the Secretary of State, together with the enrolled Act by which this chapter is enacted. The Master Settlement Agreement shall not be published with the Act, but the Secretary of State shall, upon request and payment of copying costs, make a copy or certified copy of such document available to any member of the public.






Chapter 13A - Master Settlement Agreement Enhancements

§ 10-13A-1. Legislative findings

The General Assembly finds that violations of Chapter 13 of this title threaten the integrity of the tobacco Master Settlement Agreement, the fiscal soundness of the state, and the public health. The General Assembly finds that enacting procedural enhancements will aid the enforcement of such chapter and thereby safeguard the Master Settlement Agreement, the fiscal soundness of the state, and the public health.



§ 10-13A-2. Definitions

As used in this chapter, the term:

(1) "Brand family" means all styles of cigarettes sold under the same trademark and differentiated from one another by means of additional modifiers or descriptors, including, but not limited to, "menthol," "lights," "kings," and "100s," and includes any brand name, alone or in conjunction with any other word, trademark, logo, symbol, motto, selling message, recognizable pattern of colors, or any other indicia of product identification identical or similar to or identifiable with a previously known brand of cigarettes.

(2) "Cigarette" means any product that contains nicotine, is intended to be burned or heated under ordinary conditions of use, and consists of or contains (A) any roll of tobacco wrapped in paper or in any substance not containing tobacco; or (B) tobacco, in any form, that is functional in the product, which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette; or (C) any roll of tobacco wrapped in any substance containing tobacco which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette described in clause (A) of this definition. The term "cigarette" includes "roll-your-own" (i.e., any tobacco which, because of its appearance, type, packaging, or labeling is suitable for use and likely to be offered to, or purchased by, consumers as tobacco for making cigarettes). For purposes of this definition of "cigarette," 0.09 ounces of "roll-your-own" tobacco shall constitute one individual "cigarette."

(3) "Commissioner" means the state revenue commissioner.

(4) "Dealer" means cigarette and loose and smokeless dealers as defined in paragraphs (7) and (17) of Code Section 48-11-1.

(5) "Directory" means the directory listing all tobacco product manufacturers that have provided current and accurate certifications conforming to the requirements of Code Section 10-13A-3 and all brand families that are listed in such certifications developed by the Attorney General pursuant to Code Section 10-13A-4, or in the case of reference to another state's directory, the directory compiled under the similar law of the other state.

(6) "Distributor" means any person who:

(A) Maintains a warehouse, warehouse personnel, and salespersons who regularly contact and call on dealers; and

(B) Is engaged in the business of:

(i) Manufacturing cigarettes in this state, importing cigarettes into this state, or purchasing cigarettes from other manufacturers or distributors; and

(ii) Selling the cigarettes to dealers in this state for resale but is not in the business of selling the cigarettes directly to the ultimate consumer of the cigarettes.

(7) "Importer" means any person in the United States to whom nonfederal excise tax-paid cigarettes manufactured in a foreign country are shipped or consigned, any person who removes cigarettes for sale or consumption in the United States from a customs bonded manufacturing warehouse, or any person who smuggles or otherwise unlawfully brings cigarettes into the United States.

(8) "Master Settlement Agreement" means the settlement agreement (and related documents) entered into on November 23, 1998, by the state and leading United States tobacco product manufacturers.

(9) "Nonparticipating manufacturer" means any tobacco product manufacturer that is not a participating manufacturer.

(10) "Package" means any pack or other container on which a state stamp could be applied consistent with and as required by Code Section 48-11-3 that contains one or more individual cigarettes for sale. Nothing in this paragraph shall alter any other applicable requirements with respect to the minimum number of cigarettes that may be contained in a pack or other container of cigarettes. References to package do not include a container of multiple packages.

(11) "Participating manufacturer" has the meaning given that term in subsection II(jj) of the Master Settlement Agreement and all amendments thereto.

(12) "Person" means any natural person, trustee, company, partnership, corporation, or other legal entity.

(13) "Purchase" means any acquisition in any manner or by any means for any consideration. The term includes transporting or receiving product in connection with a purchase.

(14) "Qualified escrow fund" means an escrow arrangement with a federally or state chartered financial institution having no affiliation with any tobacco product manufacturer and having assets of at least $1 billion where such arrangement requires that such financial institution hold the escrowed funds' principal for the benefit of releasing parties and prohibits the tobacco product manufacturer placing the funds into escrow from using, accessing, or directing the use of the funds' principal except as consistent with subparagraph (B) of paragraph (2) of Code Section 10-13-3. The principal balance in the qualified escrow fund must always be maintained so that both the face value and the cost basis of the account are each equal to or greater than the accumulated principal deposits.

(15) "Sale or sell" means any transfer, exchange, or barter in any manner or by any means for any consideration. Sale or sell includes distributing or shipping product in connection with a sale. References to sale "in" or "into" a state refers to the state of the destination point of the product in the sale, without regard to where title was transferred. References to sale "from" the state refers to the sale of cigarettes that are located in the state to the destination in question without regard to where title was transferred.

(16) "Stamping agent" means any person that is authorized to affix stamps to packages or other containers of cigarettes under Code Section 48-11-3 or any person that is required to pay the excise tax under the alternate method of taxation, if so prescribed pursuant to Code Section 48-11-3 on "roll-your-own" tobacco.

(17) "Tobacco product manufacturer" means an entity that after April 28, 1999:

(A) Manufactures cigarettes anywhere that such manufacturer intends to be sold in the United States, including cigarettes intended to be sold in the United States through an importer (except where such importer is an original participating manufacturer (as that term is defined in the Master Settlement Agreement) that will be responsible for the payments under the Master Settlement Agreement with respect to such cigarettes as a result of the provisions of subsection II(mm) of the Master Settlement Agreement and that pays the taxes specified in subsection II(z) of the Master Settlement Agreement, and provided that the manufacturer of such cigarettes does not market or advertise such cigarettes in the United States);

(B) Is the first purchaser anywhere for resale in the United States of cigarettes manufactured anywhere that the manufacturer does not intend to be sold in the United States; or

(C) Becomes a successor of an entity described in subparagraph (A) or (B) of this paragraph.

The term tobacco product manufacturer shall not include an affiliate of a tobacco product manufacturer unless such affiliate itself falls within subparagraphs (A) through (C) of this paragraph.

(18) "Units sold" means the number of individual cigarettes sold in the state by the applicable tobacco product manufacturer (whether directly or through a distributor, retailer, or similar intermediary or intermediaries) during the year in question on cigarette packs required to bear a tax stamp pursuant to Code Section 48-11-3 and on "roll-your-own" tobacco on which excise tax is due either by tax stamp or pursuant to an alternate method of taxation. "Units sold" does not include cigarettes the purchase or use of which the state is prohibited from taxing under the Constitution or statutes of the United States. The state revenue commissioner and the Attorney General may promulgate such regulations as are necessary to ascertain the amount of state excise tax paid on cigarettes of such tobacco product manufacturer for each year.



§ 10-13A-3. Certification of compliance with Master Settlement Agreement; requirements; retention of documentation of sales

(a) Every tobacco product manufacturer whose cigarettes are sold in this state, whether directly or through a distributor, retailer, or similar intermediary or intermediaries, shall execute and deliver in the manner prescribed by the Attorney General a certification to the commissioner and Attorney General, no later than the thirtieth day of April each year, certifying that, as of the date of such certification, such tobacco product manufacturer either is a participating manufacturer or is in full compliance with Chapter 13 of this title, including all annual deposits required by paragraph (2) of Code Section 10-13-3.

(b) Every tobacco product manufacturer shall also certify that:

(1) Such manufacturer or its importer holds a valid permit under 26 U.S.C. Section 5713; and

(2) Such manufacturer is in compliance with all reporting and registration requirements of 15 U.S.C. Sections 376 and 376a.

(c) In addition, participating manufacturer shall include in its certification a list of its brand families. A participating manufacturer shall update such list 30 calendar days prior to any addition to or modification of its brand families by executing and delivering a supplemental certification to the Attorney General and commissioner. A participating manufacturer may not include a brand family in its certification unless the participating manufacturer affirms that the brand family is to be deemed to be its cigarettes for purposes of calculating its payments under the Master Settlement Agreement for the relevant year, in the volume and shares determined pursuant to the Master Settlement Agreement.

(d) A nonparticipating manufacturer shall include in its certification a list of all of its brand families and the number of units sold for each brand family that were sold in this state during the preceding calendar year and a list of all of its brand families that have been sold in this state at any time during the current calendar year. Such lists must indicate any brand family sold in this state during the preceding calendar year that is no longer being sold in this state as of the date of such certification, and identification by name and address of any other manufacturer of such brand families in the preceding or current calendar year. The nonparticipating manufacturer shall update such list 30 calendar days prior to any addition to or modification of its brand families by executing and delivering a supplemental certification to the Attorney General and commissioner. A nonparticipating manufacturer may not include a brand family in its certification unless such nonparticipating manufacturer affirms that the brand family is to be deemed to be its cigarettes for purposes of Chapter 13 of this title. Such certification must also certify:

(1) That such nonparticipating manufacturer is registered to do business in this state and has appointed a resident agent for service of process and provided notice thereof as required by Code Section 10-13A-6;

(2) That such nonparticipating manufacturer has established and continues to maintain a qualified escrow fund as required by Code Section 10-13-3 and has executed a qualified escrow agreement that has been reviewed and approved by the Attorney General and that governs the qualified escrow fund;

(3) That such nonparticipating manufacturer is in full compliance with Chapter 13 of this title, this chapter, Chapter 11 of Title 48, and any regulations promulgated pursuant to such chapters;

(4) The name, address, and telephone number of the financial institution where the nonparticipating manufacturer has established such qualified escrow fund required pursuant to Chapter 13 of this title and all regulations promulgated pursuant to such chapter; the account number of such qualified escrow fund and any subaccount number for this state; the amount such nonparticipating manufacturer placed in such fund for cigarettes sold in this state during the preceding calendar year, the date and amount of each such deposit, and such evidence or verification as may be deemed necessary by the Attorney General to confirm the foregoing; and the amount and date of any withdrawal or transfer of funds the nonparticipating manufacturer made at any time from such fund or from any other qualified escrow fund into which it ever made escrow payments pursuant to Chapter 13 of this title and all regulations promulgated pursuant to such chapter;

(5) That such nonparticipating manufacturer consents to be sued in the courts of the State of Georgia for purposes of the state:

(A) Enforcing this chapter, Chapter 13 of this title, Title 48, and any regulations promulgated pursuant to these provisions; or

(B) Bringing a released claim as defined in paragraph (8) of Code Section 10-13-2;

(6) That such nonparticipating manufacturer has posted the appropriate bond required under Code Section 10-13A-7 and the information needed to establish the existence of such bond; and

(7) In the case of a nonparticipating manufacturer located outside of the United States, the nonparticipating manufacturer shall provide a declaration from each of its importers into the United States of any of its brand families to be sold in this state. The declaration shall be on a form prescribed by the Attorney General and shall state the following:

(A) The importer accepts joint and several liability with the nonparticipating manufacturer for all obligations to place funds into a qualified escrow fund and for payment of all civil penalties and all reasonable costs and expenses of investigation and prosecution, including attorney's fees;

(B) The importer consents to personal jurisdiction in Georgia for the purposes of claims by the state for any obligation to place funds into a qualified escrow fund and for payment of all civil penalties and all reasonable costs and expenses of investigation and prosecution, including attorney's fees; and

(C) The importer has appointed a registered agent for service of process in Georgia according to the same requirements as established in Code Section 10-13A-6 for any nonresident or foreign nonparticipating manufacturer.

Certification in accordance with this subsection shall be deemed to be in compliance with subparagraph (C) of paragraph (2) of Code Section 10-13-3.

(e) Nothing in this Code section shall be construed as limiting or otherwise affecting the state's right to maintain that a brand family constitutes cigarettes of a different tobacco product manufacturer for purposes of calculating payments under the Master Settlement Agreement or for purposes of Chapter 13 of this title.

(f) Tobacco product manufacturers shall maintain all invoices and documentation of sales and other such information relied upon for such certification for a period of five years, unless otherwise required by law to maintain them for a greater period of time.



§ 10-13A-4. Directory available via Internet; requirements for inclusion and maintenance; e-mail requirement for distributor

(a) The Attorney General shall develop and make available for public inspection on its website a directory, as defined in paragraph (5) of Code Section 10-13A-2.

(b) The Attorney General shall not include or retain in such directory the name or brand families of any nonparticipating manufacturer that has failed to provide the required certification or whose certification the Attorney General determines is not in compliance with Code Section 10-13A-3, unless the Attorney General has determined that such violation has been cured to the satisfaction of the Attorney General.

(c) Neither a tobacco product manufacturer nor brand family shall be included or retained in the directory if the Attorney General concludes, in the case of a nonparticipating manufacturer, that:

(1) Any escrow payment required pursuant to Chapter 13 of this title for any period for any brand family, whether or not listed by such nonparticipating manufacturer, has not been fully paid into a qualified escrow fund governed by a qualified escrow agreement that has been approved by the Attorney General; or

(2) Any outstanding final judgment, including interest thereon, for a violation of Chapter 13 of this title has not been fully satisfied for such brand family or such manufacturer.

(d) The Attorney General shall update the directory as necessary in order to correct mistakes and to add or remove tobacco product manufacturers or brand families to keep the directory in conformity with the requirements of this chapter.

(e) Every distributor shall provide and update as necessary an e-mail address to the Attorney General for the purpose of receiving any notifications as may be required by this chapter.



§ 10-13A-5. Prohibition against affixing tax stamp to manufacturer or brand not included in directory

It shall be unlawful for any person to affix a tax stamp to a package or other container of cigarettes of a tobacco product manufacturer or brand family not included in the directory or to sell, offer for sale, or possess with intent to sell, or import for personal use, in this state, cigarettes of a tobacco product manufacturer or brand family not included in the directory.



§ 10-13A-6. Agents of nonresident or foreign nonparticipating manufacturer or importer; directory updating; refunds upon removal from directory

(a) Any nonresident or foreign nonparticipating manufacturer or importer that has not registered to do business in this state as a foreign corporation or business entity shall, as a condition precedent to having its brand families included or retained in the directory, appoint and continually engage without interruption the services of an agent in this state as required by Code Section 48-11-5 to act as agent for the service of process on whom all process and any action or proceeding against it concerning or arising out of the enforcement of Chapter 13 of this title or this chapter may be served in any manner authorized by law. Such service shall constitute legal and valid service of process on the nonparticipating manufacturer. The nonparticipating manufacturer shall provide the name, address, phone number, and proof of the appointment and availability of such agent to the satisfaction of the commissioner and Attorney General.

(b) The nonparticipating manufacturer or importer shall provide notice to the commissioner and Attorney General 30 calendar days prior to termination of the authority of an agent and shall further provide proof to the satisfaction of the Attorney General of the appointment of a new agent no less than five calendar days prior to the termination of an existing agent appointment. In the event an agent terminates an agency appointment, the agent and the nonparticipating manufacturer or importer shall notify the commissioner and Attorney General of said termination within five calendar days and shall include proof to the satisfaction of the Attorney General of the appointment of a new agent.

(c) Any nonparticipating manufacturer or importer whose cigarettes are sold in this state who has not appointed and engaged an agent as required in this Code section shall be deemed to have appointed the Secretary of State as such agent and may be proceeded against in courts of this state by service of process upon the Secretary of State; provided, however, that the appointment of the Secretary of State as such agent shall not satisfy the condition precedent for having the brand families of the nonparticipating manufacturer or importer included or retained in the directory.

(d) The Attorney General shall update the directory as necessary in order to correct mistakes and to add or remove a tobacco product manufacturer or brand family to keep the directory in conformity with the requirements of this chapter. The Attorney General shall post in the directory and transmit by e-mail or other practicable means to each notice of any removal from the directory of a tobacco product manufacturer or brand family at least 30 days prior to removal from the directory of such tobacco product manufacturer or brand family. Unless otherwise provided by agreement between the wholesaler and a tobacco product manufacturer, the wholesaler shall be entitled to a refund from a tobacco product manufacturer for any money paid by the wholesaler to the tobacco product manufacturer for any cigarettes of the tobacco product manufacturer in the possession of the wholesaler on the effective date of removal from the directory, or as subsequently received from a retail dealer as provided in this chapter, of products of that tobacco product manufacturer or brand family of cigarettes. Unless otherwise provided by agreement between a retail dealer and the wholesaler or a tobacco product manufacturer, a retail dealer shall be entitled to a refund from the wholesaler or a tobacco product manufacturer for any money paid by the retail dealer to the wholesaler or such tobacco product manufacturer for any cigarettes of the tobacco product manufacturer still in the possession of the retail dealer on the effective date of removal from the directory of that tobacco product manufacturer or brand family.



§ 10-13A-7. Bond from nonparticipating manufacturers; escrow

(a) All nonparticipating manufacturers shall post a bond for the benefit of the state which is subject to execution under subsection (c) of this Code section. The bond shall be posted by a corporate surety located within the United States. The bond shall be posted and evidence of such posting shall be provided to the Attorney General with the nonparticipating manufacturer's quarterly and annual certifications as a condition of the nonparticipating manufacturer and its brand families being included or remaining in the directory for the following quarter or year.

(b) The amount of the bond shall be the greater of:

(1) Fifty thousand dollars; or

(2) The highest amount of escrow owed in Georgia by the nonparticipating manufacturer or its predecessor in the last 12 quarters.

(c) If a nonparticipating manufacturer that posted a bond has failed to make, or have made on its behalf by an entity with joint and several liability, escrow deposits equal to the full amount owed for a quarter within 15 days following the due date for the quarter under Code Section 10-13-3, the state may execute upon the bond, first to recover delinquent escrow, which amount shall be deposited into a qualified escrow account under Code Section 10-13-3, and then to recover civil penalties and costs authorized under such Code section. Escrow obligations above the amount collected on the bond remain due from that nonparticipating manufacturer and from the importers that sold its cigarettes during that calendar quarter and at any time prior to the removal of the nonparticipating manufacturer and brand from the directory.



§ 10-13A-8. Documentation to be supplied by distributor; cooperation between commissioner and Attorney General; promulgation of regulations

(a) Not later than 10 calendar days after the end of each calendar month, and more frequently if so directed by the Attorney General, each distributor shall submit such information as the Attorney General requires to facilitate compliance with this chapter, including, but not limited to, a list by brand family of the total number of cigarettes, or, in the case of 'roll-your-own,' the equivalent count, for which the distributor affixed tax stamps during the previous calendar month or otherwise paid the tax due for such cigarettes. The distributor shall also certify that the information provided to the Attorney General is complete and accurate. The distributor shall maintain and make available to the Attorney General all invoices and documentation of sales of all nonparticipating manufacturer cigarettes and any other information relied upon in reporting to the Attorney General for a period of five years.

(b) Notwithstanding any law to the contrary, the commissioner and the Attorney General are authorized to disclose to each other any information received under this chapter, Chapter 13 of this title, and Title 48 for the purposes of determining compliance with and enforcing the provisions of this chapter, Chapter 13 of this title, and Title 48. The commissioner and Attorney General may also share such information with other federal, state, or local courts or agencies for purposes of enforcing the provisions of this chapter, Chapter 13 of this title, or the corresponding laws of other states. The commissioner and Attorney General may also disclose information provided under this Code section, Chapter 13 of this title, and Title 48 that may otherwise be confidential:

(1) In discharge of the duty to enforce or defend the provisions of this part or Chapter 13 of this title;

(2) In the course of any litigation, arbitration, or proceeding related to this part, Chapter 13 of this title, the Master Settlement Agreement, or the NPM Adjustment Settlement Agreement; or

(3) In complying with provisions in the NPM Adjustment Settlement Agreement.

Despite this disclosure, the information shall maintain its confidential status.

(c) Any tobacco sales data provided by another state, a tobacco product manufacturer, or other person or entity to a data clearing-house pursuant to the NPM Adjustment Settlement Agreement that is also provided to the Attorney General or commissioner pursuant to that agreement shall be treated as confidential tax information as defined in Title 48. This subsection only applies to information received by the Attorney General or commissioner solely as a result of the NPM Adjustment Settlement Agreement.

(d) The Attorney General may require at any time from the nonparticipating manufacturer proof from the financial institution in which such manufacturer has established a qualified escrow fund for the purpose of compliance with Chapter 13 of this title of the amount of money in such fund, exclusive of interest, the amount and date of each deposit to such fund, and the amount and date of each withdrawal from such fund.

(e) In addition to the information required to be submitted pursuant to this chapter, the Attorney General may require a distributor, stamping agent, or tobacco product manufacturer to submit any additional information or documentation, including, but not limited to, samples of the packaging or labeling of each brand family, as is necessary to enable the Attorney General to determine whether a tobacco product manufacturer is in compliance with this chapter.

(f) To promote compliance with this chapter, the Attorney General may promulgate regulations. The Attorney General may also require production of information sufficient to enable the Attorney General to determine the adequacy of the amount of the quarterly or annual escrow deposit.



§ 10-13A-9. Suspension of dealer's or distributor's license; other available remedies; falsification of information

(a) In addition to or in lieu of any other civil or criminal remedy provided by law, upon a determination that a stamping agent has violated Code Section 10-13A-5 or any regulation adopted pursuant to this chapter, the commissioner may revoke or suspend the dealer or distributor's license of the stamping agent in the manner provided by Code Section 48-11-6. Each tax stamp affixed and each sale or offer to sell cigarettes in violation of Code Section 10-13A-5 or the rules and regulations adopted pursuant to this chapter shall constitute a separate violation. For each violation, the commissioner may also impose a civil penalty in an amount not to exceed the greater of 500 percent of the retail value of the cigarettes or $5,000.00 upon a determination of a violation of Code Section 10-13A-5 or any regulations adopted pursuant thereto. Such penalty shall be imposed in the manner provided in subsection (c) of Code Section 48-11-24.

(b) A license may also be subject to termination, suspension, or other available remedy found in Code Section 48-11-14, if:

(1) A distributor fails to provide a report required under Code Section 10-13A-8; or

(2) A distributor files an incomplete or inaccurate report required under Code Section 10-13A-8.

(c) Any cigarettes that have been sold, offered for sale, or possessed for sale in this state in violation of Code Section 10-13A-5 or other provisions of this chapter or Chapter 13 of this title shall be deemed contraband under Code Section 48-11-9 and such cigarettes shall be subject to seizure and forfeiture as provided in such Code section.

(d) The Attorney General, on behalf of the commissioner, may seek an injunction to restrain a threatened or actual violation of Code Section 10-13A-5 or of subsection (a) or (e) of Code Section 10-13A-8 by a distributor or stamping agent and to compel the distributor to comply with said Code section or either such subsection. In any action brought pursuant to this Code section, the state shall be entitled to recover the costs of investigation, costs of the action, and reasonable attorney fees.

(e) It shall be unlawful for a person to sell or distribute cigarettes or to acquire, hold, own, possess, transport, import, or cause to be imported cigarettes that the person knows or should know are intended for distribution or sale in this state in violation of Code Section 10-13A-5. Any person who violates this subsection shall be guilty of a misdemeanor.

(f) A violation of Code Section 10-13A-5 shall constitute an unfair and deceptive act or practice under Part 2 of Article 15 of Chapter 1 of this title, the "Fair Business Practices Act of 1975."

(g) It is unlawful for any person to knowingly submit any false information required pursuant to Chapter 13 of this title or this chapter. A violation of this subsection is a felony. Knowing submission of false information shall also be grounds for removal of a tobacco product manufacturer or brand from the directory.



§ 10-13A-10. Review of Attorney General's decision on removal from directory; certification of full compliance required; recovery of costs; conflicts with the Master Settlement Agreement

(a) A determination of the Attorney General to not include or to remove from the directory a brand family or tobacco product manufacturer shall be subject to review in the manner prescribed by Article 1 of Chapter 13 of Title 50, known as the "Georgia Administrative Procedure Act."

(b) No person shall be issued a license or granted a renewal of a license under Chapter 11 of Title 48 to act as a distributor unless such person has certified in writing that such person will comply fully with this chapter.

(c) The Attorney General may promulgate rules and regulations necessary to effect the purposes of this chapter.

(d) In any action brought by the state to enforce this chapter, the state shall be entitled to recover the costs of investigation, expert witness fees, costs of the action, and reasonable attorney fees.

(e) If a court of competent jurisdiction finds that the provisions of this chapter and of Chapter 13 of this title conflict and cannot be harmonized, then such provisions of Chapter 13 of this title shall control. If any section, subsection, subdivision, paragraph, sentence, clause, or phrase of this chapter causes Chapter 13 of this title to no longer constitute a qualifying or model statute, as those terms are defined in the Master Settlement Agreement, then that portion of this chapter shall not be valid. If any section, subsection, subdivision, paragraph, sentence, clause or phrase of this chapter is for any reason held to be invalid, unlawful, or unconstitutional, such decision shall not affect the validity of the remaining portions of this chapter or any part thereof.






Chapter 14 - Cemetery and Funeral Services

§ 10-14-1. Short title

This chapter shall be known as and may be cited as the "Georgia Cemetery and Funeral Services Act of 2000."



§ 10-14-2. Regulation of preneed dealers, registrants, and cemetery companies; licenses

(a) The legislature recognizes that purchasers of preneed burial rights, funeral or burial merchandise, or funeral services or burial services may suffer serious economic harm if purchase money is not set aside for future use as intended by the purchaser and that the failure to maintain cemetery grounds properly may cause significant emotional distress. Therefore, it is necessary in the interest of the public welfare to regulate preneed dealers, licensees, registrants, and cemetery companies in this state. However, restrictions shall be imposed only to the extent necessary to protect the public from significant or discernible harm or damage and not in a manner which will unreasonably affect the competitive market.

(b) Subject to certain interests of society, the legislature finds that every competent adult has the right to control the decisions relating to his or her own funeral arrangements. Accordingly, unless otherwise stated in this chapter, it is the legislature's express intent that nothing contained in this chapter should be construed or interpreted in any manner as to subject preneed contract purchasers to federal income taxation under the grantor trust rules contained in Sections 671 et seq. of the Internal Revenue Code of 1986, as amended.

(c) Nothing herein is intended to prohibit or restrict the sale or purchase of life insurance as a funding vehicle for preneed contracts under this chapter, nor to change the state of the law prior to July 1, 2000, with respect to prohibiting or restricting the sale or purchase of life insurance as a funding vehicle for preneed contracts under this chapter.



§ 10-14-3. Definitions

As used in this chapter, the term:

(1) "Affiliate" means a person who directly or indirectly owns or controls, is owned or controlled by, or is under common ownership or control with another person. Solely for purposes of this definition, the terms "owns," "is owned," and "ownership" mean ownership of an equity interest, or the equivalent thereof, of 10 percent or more, and the term "person" means an individual, partnership, committee, association, corporation, or any other organization or group of persons.

(2) "Boards" mean the State Board of Cemeterians as described and authorized in Chapter 8B of Title 43 and the State Board of Funeral Service as described and authorized in Chapter 18 of Title 43.

(3) "Burial merchandise," "funeral merchandise," or "merchandise" means any personal property offered or sold by any person for use in connection with the final disposition, memorialization, interment, entombment, or inurnment of human remains.

(4) "Burial right" means the right to use a grave space, mausoleum, or columbarium for the interment, entombment, or inurnment of human remains.

(5) "Burial service" means any service other than a funeral service offered or provided by any person in connection with the final disposition, memorialization, interment, entombment, or inurnment of human remains.

(6) "Care and maintenance" means the perpetual process of keeping a cemetery and its lots, graves, grounds, landscaping, roads, paths, parking lots, fences, mausoleums, columbaria, vaults, crypts, utilities, and other improvements, structures, and embellishments in a well cared for and dignified condition, so that the cemetery does not become a nuisance or place of reproach and desolation in the community. As specified in the rules of the Secretary of State, care and maintenance may include, but is not limited to, any or all of the following activities: mowing the grass at reasonable intervals; raking and cleaning the grave spaces and adjacent areas; pruning of shrubs and trees; suppression of weeds and exotic flora; and maintenance, upkeep, and repair of drains, water lines, roads, buildings, and other improvements. Care and maintenance may include, but is not limited to, reasonable overhead expenses necessary for such purposes, including maintenance of machinery, tools, and equipment used for such purposes. Care and maintenance may also include repair or restoration of improvements necessary or desirable as a result of wear, deterioration, accident, damage, or destruction. Care and maintenance does not include expenses for the construction and development of new grave spaces or interment structures to be sold to the public.

(7) "Casket" means a container which is designed for the encasement and viewing of a dead human body.

(8) "Cemetery" means a place dedicated to and used, or intended to be used, for permanent interment of human remains. A cemetery may contain land or earth interments; mausoleum, a vault, crypt interments; a columbarium or other structure or place used or intended to be used for the inurnment of cremated human remains; or any combination of one or more of such structures or places. Such term shall not include governmentally owned cemeteries, fraternal cemeteries, cemeteries owned and operated by churches, synagogues, or communities or family burial plots.

(9) "Cemetery company" means any entity that owns or controls cemetery lands or property.

(10) "Columbarium" means a structure or building which is substantially exposed above the ground and which is intended to be used for the inurnment of cremated human remains.

(11) "Common business enterprise" means a group of two or more business entities that share common ownership in excess of 50 percent.

(12) "Cremation" includes any mechanical, chemical, thermal, or other professionally accepted process whereby a deceased human being is reduced to ashes. Cremation also includes any other mechanical, chemical, thermal, or other professionally accepted process whereby human remains are pulverized, burned, recremated, or otherwise further reduced in size or quantity.

(13) "Crypt" means a chamber of sufficient size to inter the remains of a deceased human being.

(14) "Entombment" means the disposition of a dead human body in a mausoleum, including without limitation a crypt, private mausoleum, or any other permanent above-ground structure not used for inurnment, but shall not include the opening and closing of a grave space, crypt, or niche or the installation of a vault.

(15) "Final disposition" means the final disposal of a deceased human being whether by interment, entombment, inurnment, burial at sea, cremation, or any other means and includes, but is not limited to, any other disposition of remains for which a segregated charge is imposed.

(16) "Funeral director" means any person licensed in this state to practice funeral directing pursuant to the provisions of Chapter 18 of Title 43.

(16.1) "Funeral director in full and continuous charge" means a funeral director who is approved by the State Board of Funeral Service to assume full responsibility for the operations of a particular funeral establishment and who shall ensure that said establishment complies with this chapter and with all rules promulgated pursuant thereto as provided in Chapter 18 of Title 43.

(17) "Funeral service" means any service relating to the transportation, embalming, cremation, and interment of a deceased human being, as further described in Code Section 43-18-1.

(18) "Grave space" or "lot" means a space of ground in a cemetery intended to be used for the interment in the ground of human remains.

(19) "Human remains" means the bodies of deceased human beings and includes the bodies in any stage of decomposition and the cremated remains.

(20) "Interment" means the burial of human remains but shall not include the opening and closing of a grave space, crypt, or niche or the installation of a vault.

(21) "Inurnment" means the disposition of the cremated remains of a deceased human being in any fashion, including without limitation in a columbarium niche, cremorial, cremation bench, cremation rock, urn, or other container but shall not include the opening and closing of a grave space, crypt, or niche or the installation of a vault.

(22) "Mausoleum" means a structure or building which is substantially exposed above the ground and which is used, or intended to be used, for the entombment of human remains.

(23) "Mausoleum section" means any construction unit of a mausoleum which is acceptable to the Secretary of State and which a cemetery uses to initiate its mausoleum program or to add to its existing mausoleum structures.

(24) "Monument" means any product used for identifying or permanently decorating a grave site, including, without limitation, monuments, markers, benches, and vases and any base or foundation on which they rest or are mounted.

(25) "Niche" means a space used, or intended to be used, for the interment of the cremated remains of one or more deceased human beings.

(26) "Nonperpetual care" means any cemetery which does not offer perpetual care as defined in this Code section.

(27) "Outer burial container" or "vault" means an enclosure into which a casket is placed and includes, but is not limited to, containers made of concrete, steel, fiberglass, copper or other metals, polypropylene, sectional concrete enclosures, and crypts.

(28) "Perpetual care" means the care and maintenance and the reasonable administration of the cemetery grounds and buildings at the present time and in the future.

(29) "Person" or "entity" means an individual, a corporation, a limited liability company, a general or limited partnership, an association, a joint-stock company, a trust, or any type of incorporated or unincorporated organization.

(30) "Preneed contract" means any arrangement or method, of which the provider of burial or funeral merchandise or services has actual knowledge, whereby any person agrees to furnish burial or funeral merchandise or services in the future.

(31) "Preneed dealer" means every person, other than a salesperson registered under this chapter, who engages, either for all or part of his or her time, directly or indirectly, as agent, broker, or principal in the retail business of offering, selling, or otherwise dealing in funeral services or burial services or funeral or burial merchandise which is not attached to realty or delivered to the purchaser at the time of sale.

(32) "Preneed interment service" or "preneed service" means any service which is not performed at the time of sale and which is offered or provided by any person in connection with the interment of human remains, except those services offered regarding mausoleums and the normal and customary installation charges on burial or funeral merchandise.

(32.1) "Principal" means a sum set aside or escrowed exclusive of income or interest or other return thereon.

(33) "Sale" or "sell" means and shall include every contract of sale or disposition of burial rights, grave spaces, burial services, funeral services, or burial or funeral merchandise for value. The term "offer to sell," "offer for sale," or "offer" shall include any attempt or offer to dispose of, or solicitation of an offer to buy, grave spaces, burial rights, burial or funeral services, or burial or funeral merchandise for value. This definition shall not include wholesalers of burial or funeral merchandise.

(34) "Salesperson" or "sales agent" means an individual employed or appointed or authorized by a cemetery, cemetery company, or preneed dealer to sell grave spaces, burial rights, burial or funeral merchandise, burial or funeral services, or any other right or thing of value in connection with the final disposition of human remains. The owner of a cemetery, the executive officers, and general partners of a cemetery company shall not be deemed to be salespersons within the meaning of this definition unless they are paid a commission for the sale of said property, lots, rights, burial or funeral merchandise, or burial or funeral services.

(35) "Secretary of State" means the Secretary of State of the State of Georgia.

(36) "Solicitation" means any communication in the context of an offer or sale of grave spaces, burial or funeral merchandise, or burial or funeral services which directly or implicitly requests a response from the recipient.



§ 10-14-3.1. Authority of boards

The boards shall have all administrative powers and other powers necessary to carry out the provisions of this chapter, including the authority to promulgate rules and regulations, and the Secretary of State shall delegate to the boards all such duties otherwise entrusted to the Secretary of State; provided, however, that the Secretary of State shall have sole authority over matters relating to the regulation of funds, trust funds, and escrow accounts and accounting and investigations concerning such matters but may delegate authority to the appropriate board for the review of such investigations and the determination as to disciplinary matters, necessary sanctions, and the enforcement of such decisions and sanctions. The State Board of Funeral Service shall have authority to promulgate rules and regulations and make disciplinary and sanctioning decisions relating to funeral services or funeral merchandise. The State Board of Cemeterians shall have authority to promulgate rules and regulations and make disciplinary and sanctioning decisions relating to burial services or burial merchandise. The Secretary of State may delegate to each board according to such duties and responsibilities of the boards.



§ 10-14-4. Registration of dealers and cemeteries; perpetual care cemeteries trust funds; nonperpetual care cemeteries; preneed escrow accounts

(a) (1) Unless exempt under this chapter, it shall be unlawful for any person to offer for sale or to sell any cemetery burial rights, mausoleum interment rights, columbarium inurnment rights, grave spaces, or other physical locations for the final disposition of human remains in this state unless such person is registered as or employed by and acting on behalf of and under the direction of a person registered as a cemetery owner pursuant to this Code section.

(2) Unless exempt under this chapter, it shall be unlawful for any person to offer for sale or sell burial or funeral merchandise or burial services in this state unless such person is registered as or employed by and acting on behalf of and under the direction of a person registered as a cemetery owner under this Code section, a funeral director under Chapter 18 of Title 43, or a burial or funeral merchandise dealer under this Code section.

(3) Unless exempt under this chapter, it shall be unlawful for any person to offer for sale or to sell any preneed burial or funeral merchandise or preneed burial services in this state unless such person is registered as a preneed dealer or preneed sales agent pursuant to this Code section.

(4) It shall be unlawful for any person to offer for sale or to sell any funeral services in this state unless such person is licensed as a funeral director under the provisions of Chapter 18 of Title 43.

(b) (1) Every person desiring to be a registered cemetery owner shall file with the Secretary of State a separate registration application for each cemetery owned in a form prescribed by the Secretary of State, executed and duly verified under oath by the applicant, if the applicant is an individual, or by an executive officer or general partner, if the applicant is a corporation or partnership, or by an individual of similar authority, if the applicant is some other entity, and containing the following information:

(A) The name, mailing address, and telephone number of the applicant, which for the purposes of this Code section shall be the legal owner of the land upon which the cemetery is located;

(B) The location and, if different from the information submitted for subparagraph (A) of this paragraph, the mailing address and telephone number of the cemetery;

(C) The location of all records of the applicant which relate to the cemetery;

(D) If the applicant is not a natural person, the names of the president, secretary, and registered agent if the applicant is a corporation, of each general partner if the applicant is a partnership, or of individuals of similar authority if the applicant is some other entity and their respective addresses and telephone numbers; the name and address of each person who owns 10 percent or more of any class of ownership interest in the applicant and the percentage of such interest; and the date of formation and the jurisdiction of organization of the applicant;

(E) A copy of cemetery rules and regulations, a certified copy of a certificate of existence or certificate of authority issued in accordance with Code Section 14-2-128 if the applicant is a corporation, and any amendments to such documents or any substantially equivalent documents. Any such document once filed with the Secretary of State pursuant to this chapter shall be deemed to be on file and incorporated into any subsequent renewal or filing of such cemetery registration; provided, however, that each applicant and registrant is under a continuing duty to update such filing and to notify the Secretary of State regarding any changes or amendments to the articles of incorporation, bylaws, cemetery rules and regulations, or substantially equivalent documents, and provided, further, that any applicant or registrant shall furnish to the Secretary of State additional copies of any such document upon request;

(F) A description of any judgment or pending litigation to which the applicant or any affiliate of the applicant is a party and which involves the operation of the cemetery or could materially affect the business or assets of the applicant;

(G) Whether the applicant or any affiliate of the applicant owns any other entities in Georgia regulated by this chapter and, if so, the location, mailing address, telephone number, and type of registration of such other entities;

(H) A consent to service of process meeting the requirements of Code Section 10-14-24 for actions brought by the State of Georgia;

(I) The name and business address of each individual employed, appointed, or authorized by the applicant to offer for sale or to sell any grave lots, burial rights, burial or funeral merchandise, or burial services on behalf of the cemetery;

(J) A balance sheet of the applicant dated as of the end of the most recent fiscal year and in no event dated more than 15 months prior to the date of filing, which the Secretary of State shall treat as confidential and not open to public inspection;

(K) Evidence satisfactory to the Secretary of State that the applicant owns for the cemetery unencumbered fee simple title to contiguous land in the minimum acreage required by this chapter or by rules issued by the Secretary of State in accordance with this chapter, properly zoned for use as a cemetery, and dedicated for such use, and a copy of a plat of survey thereto, provided that nothing herein shall prohibit the encumbrance of the undeveloped portion of cemetery property for the purpose of securing debt incurred for the purpose of developing or improving such property;

(L) Evidence satisfactory to the Secretary of State that the applicant has recorded, in the public land records of the county in which the land described in subparagraph (K) of this paragraph is located, a notice that contains the following language:

NOTICE

The property described herein shall not be sold, conveyed, leased, mortgaged, or encumbered except as provided by the prior written approval of the Secretary of State, as provided in the Georgia Cemetery and Funeral Services Act of 2000.

Such notice shall have been clearly printed in boldface type of not less than ten points and may be included on the face of the deed of conveyance to the applicant or may be contained in a separate recorded instrument that contains a legal description of the property.

(M) The name, address, location, and telephone number of the perpetual care trust account depository or depositories, the names of the accounts, and the account numbers;

(N) The name, address, and telephone number of each trustee;

(O) A copy of a perpetual care trust fund agreement executed by the applicant and accepted by the trustee, and evidence satisfactory to the Secretary of State of the deposit into such account of the amount of the initial required deposit, the trust agreement being conditioned only upon issuance of a certificate of registration;

(P) Such other information and documents as the Secretary of State may require by rule; and

(Q) A filing fee of $100.00.

(2) Every person desiring to be a registered preneed dealer, other than a person already licensed by the Board of Funeral Service as a funeral services director in full and continuous charge or an owner of a cemetery licensed by the State Board of Cemeterians as a cemeterian, shall file with the Secretary of State a registration application in a form prescribed by the Secretary of State, executed and duly verified under oath by the applicant, if the applicant is an individual, or by an executive officer or general partner, if the applicant is a corporation or partnership, or by an individual of similar authority, if the applicant is some other entity, and containing the following information:

(A) The name of the applicant;

(B) The location, mailing address, and telephone number of the applicant's principal business location in Georgia and the same information for other locations where business is conducted, together with any trade names associated with each location;

(C) All locations of the records of the applicant which relate to preneed sales in Georgia;

(D) If the applicant is not a natural person, the names of the president, secretary, and registered agent if the applicant is a corporation, of each general partner if the applicant is a partnership, or of individuals of similar authority, if the applicant is some other entity and their respective addresses and telephone numbers; the name and address of each person who owns 10 percent or more of any class of ownership interest in the applicant and the percentage of such interest; and the date of formation and the jurisdiction of organization of the applicant;

(E) A certified copy of a certificate of existence or certificate of authority issued in accordance with Code Section 14-2-128 if the applicant is a corporation;

(F) A description of any judgment or pending litigation to which the applicant or any affiliate of the applicant is a party and which involves the operation of the applicant's preneed business in Georgia or which could materially affect the business or assets of the applicant;

(G) Whether the applicant or any affiliate of the applicant owns any other entities in Georgia regulated by this chapter and, if so, the location, mailing address, telephone number, and type of registration of such other entities;

(H) A consent to service of process meeting the requirements of Code Section 10-14-24 for actions brought by the State of Georgia;

(I) A list of each individual employed, appointed, or authorized by the applicant to offer for sale or to sell any grave lots, burial rights, burial or funeral merchandise, or burial services on behalf of the applicant;

(J) A balance sheet of the applicant dated as of the end of the most recent fiscal year and in no event dated more than 15 months prior to the date of filing, which the Secretary of State shall treat as confidential and not open to public inspection;

(K) The name, address, location, and telephone number of the preneed trust or escrow account depository or depositories, the names of the accounts, and the account numbers;

(L) An executed copy of the trust or escrow agreement required by Code Section 10-14-7 or 10-14-7.1;

(M) The name, address, and telephone number of the trust or escrow agent;

(N) Such other information and documents as the Secretary of State may require by rule; and

(O) A filing fee of $250.00.

The provisions of this paragraph notwithstanding, a person licensed by the Board of Funeral Service as a funeral services director in full and continuous charge or an owner of a cemetery licensed by the State Board of Cemeterians as a cemeterian shall not be required to separately register as a preneed dealer provided that the requirements of subparagraphs (A) through (N) of this paragraph are satisfied.

(3) Every person desiring to be a registered burial or funeral merchandise dealer shall file with the Secretary of State a registration application in a form prescribed by the Secretary of State, executed and duly verified under oath by the applicant, if an individual, or by an executive officer or general partner, if the applicant is a corporation or partnership, or by an individual of similar authority, if the applicant is some other entity, and containing the following information:

(A) The name of the applicant;

(B) The location, mailing address, and telephone number of the applicant's principal business location in Georgia and the same information for other locations where business is conducted, together with any trade names associated with each location;

(C) All locations of the records of the applicant which relate to funeral or burial merchandise sales in Georgia;

(D) If the applicant is not a natural person, the names of the president, secretary, and registered agent if the applicant is a corporation, of each general partner if the applicant is a partnership, or of individuals of similar authority if the applicant is some other entity and their respective addresses and telephone numbers; the name and address of each person who owns 10 percent or more of any class of ownership interest in the applicant and the percentage of such interest; and the date of formation and the jurisdiction of organization of the applicant;

(E) A certified copy of a certificate of existence or certificate of authority issued in accordance with Code Section 14-2-128 if the applicant is a corporation;

(F) A description of any judgment or pending litigation to which the applicant or any affiliate of the applicant is a party and which involves the operation of the applicant's funeral or burial merchandise business in Georgia or which could materially affect the business or assets of the applicant;

(G) Whether the applicant or any affiliate of the applicant owns any other entities in Georgia regulated by this chapter and, if so, the location, mailing address, telephone number, and type of registration of such other entities;

(H) A consent to service of process meeting the requirements of Code Section 10-14-24 for actions brought by the State of Georgia;

(I) The name and business address of each individual employed, appointed, or authorized by the applicant to offer for sale or to sell any burial or funeral merchandise on behalf of the applicant;

(J) A balance sheet of the applicant dated as of the end of the most recent fiscal year and in no event dated more than 15 months prior to the date of filing, which the Secretary of State shall treat as confidential and not open to public inspection;

(K) Such other information and documents as the Secretary of State may require by rule;

(L) A filing fee of $100.00; and

(M) A bond, if required by the rules and regulations of the Secretary of State.

(c) The Secretary of State may approve an application only after he or she has conducted an investigation of the applicant and determined that such applicant is qualified by character, experience, and financial responsibility to conduct the business for which the applicant is seeking registration in a legal and proper manner. A registration application filed under this Code section shall become effective upon the issuing of a certificate of registration by the Secretary of State or at such earlier time as the Secretary of State determines.

(d) Every registration under this subsection shall expire on the first day of August of each year. The registration must be renewed with the Secretary of State each year by the submission of a renewal application containing the information required in an application for initial registration to the extent that such information had not been included in an application or renewal application previously filed together with a sworn statement that all information not provided remains accurate. The filing fee for renewal of registration shall be $50.00 for each cemetery of cemetery owners, $100.00 for preneed dealers, and $50.00 for burial or funeral merchandise dealers.

(e) The Secretary of State, by rule, may provide for exceptions from registration for cemeteries when the Secretary of State determines that the public interest does not require registration, provided that such cemeteries are in existence on or before July 1, 2000, consist of less than 25 acres, and are operated by nonprofit entities.

(f) Notwithstanding any provision to the contrary contained in this Code section, the following shall be exempt from registration as a burial or funeral merchandise dealer:

(1) Any registered cemetery owner;

(2) The owner of any cemetery exempt from registration with respect to sales of burial or funeral merchandise sold for use at such cemetery;

(3) Any licensed funeral director;

(4) Any person providing interment and disinterment services exclusively at cemeteries exempt from registration;

(5) Any monument manufacturer or dealer which does not install monuments in cemeteries required to be registered by this Code section;

(6) Any person who does not offer for sale or sell burial or funeral services or merchandise to the general public; and

(7) Any registered preneed dealer.

In addition, the Secretary of State, by rule, may provide for other exceptions from registration.

(g) (1) Any cemetery in operation on August 1, 1986 which offers perpetual care for some designated sections of its property but does not offer perpetual care to other designated sections shall be considered a perpetual care cemetery for purposes of this chapter. No cemetery formed or created on or after July 1, 2000, may fail to offer perpetual care for any part of such cemetery.

(2) Any nonperpetual care cemetery which was registered with the Secretary of State prior to August 1, 1986, may continue to be operated as such after that date and a renewal of such registration shall not be required.

(3) Any nonperpetual care cemetery which is shown to be of historical significance and is operated solely for historical nonprofit purposes shall be exempt from registration.

(4) Except as specifically authorized under paragraphs (2) and (3) of this subsection, from and after August 1, 1986, it shall be unlawful for any person to operate or establish a nonperpetual care cemetery.



§ 10-14-5. Preneed sales agents; contracts; retention of employee data

(a) All individuals who offer preneed contracts to the public, or who execute preneed contracts on behalf of any entity required to be registered as a preneed dealer, and all individuals who offer, sell, or sign contracts for the preneed sale of burial rights shall be registered with the Secretary of State as preneed sales agents, pursuant to this Code section, unless such individuals are exempted under this chapter or individually own a controlling interest in a preneed dealer registered under this chapter. For purposes of this chapter, any person licensed by or registered with the Board of Funeral Service as a funeral services director in full and continuous charge or an owner of a cemetery licensed by the State Board of Cemeterians as a cemeterian shall be deemed a registered preneed dealer, and regulated pursuant to the rules governing same, by virtue thereof.

(b) All preneed sales agents must be employed by a registered preneed dealer.

(c) A preneed dealer shall be liable for the activities of all preneed sales agents who are employed by the preneed dealer or who perform any type of preneed related activity on behalf of the preneed dealer. If a preneed sales agent violates any provision of this chapter, such preneed sales agent and each preneed dealer who employs such preneed sales agent shall be subject to the penalties and remedies set out in Code Sections 10-14-11, 10-14-19, 10-14-20, and 10-14-21.

(d) A preneed sales agent may be authorized to sell, offer, and execute preneed contracts on behalf of all entities owned or operated by the agent's sponsoring preneed dealer.

(e) If the application for his or her registration is sent by certified mail, return receipt requested, or statutory overnight delivery, an individual may begin functioning as a preneed sales agent as soon as a completed application for registration, as set forth in subsection (g) of this Code section, is submitted to the Secretary of State, provided that, if any such sales agent fails to meet the qualifications set forth in this chapter, the preneed dealer shall immediately upon notification by the Secretary of State cause such agent to cease any sales activity on its behalf.

(f) The qualifications for a preneed sales agent are as follows:

(1) The applicant must be at least 18 years of age;

(2) The applicant must not be subject to any order of the Secretary of State that restricts his or her ability to be registered as a preneed sales agent; and

(3) The applicant must not have been adjudicated, civilly or criminally, to have committed fraud or to have violated any law of any state involving fair trade or business practices, have been convicted of a misdemeanor of which fraud is an essential element or which involves any aspect of the funeral or cemetery business, or have been convicted of a felony.

(g) An application for registration as a preneed sales agent shall be submitted to the Secretary of State with an application fee of $100.00 by the preneed dealer on a form that has been designated by the Secretary of State and shall contain, at a minimum, the following:

(1) The name, address, social security number, and date of birth of the applicant and such other information as the Secretary of State may reasonably require of the applicant;

(2) The name, address, and license number of the sponsoring preneed dealer;

(3) A representation, signed by the applicant, that the applicant meets the requirements set forth in subsection (f) of this Code section;

(4) A representation, signed by the preneed dealer, that the applicant is authorized to offer, sell, and sign preneed contracts on behalf of the preneed dealer and that the preneed dealer has informed the applicant of the requirements and prohibitions of this chapter relating to preneed sales, the provisions of the preneed dealer's preneed contract, and the nature of the merchandise, services, or burial rights sold by the preneed dealer;

(5) A statement indicating whether the applicant has any type of working relationship with any other preneed dealer or insurance company; and

(6) A signed agreement by the applicant consenting to an investigation of his or her background with regard to the matters set forth in this Code section, including, without limitation, his or her criminal history.

(h) An individual may be registered as a preneed sales agent on behalf of more than one preneed dealer, provided that the individual has received the written consent of all such preneed dealers.

(i) A preneed dealer who has registered a preneed sales agent shall notify the Secretary of State within three business days of a change in such individual's status as a preneed sales agent with such preneed dealer or upon the occurrence of any other event which would disqualify the individual as a preneed sales agent.

(j) Upon receipt and review of an application that complies with all of the requirements of this Code section, the Secretary of State shall register the applicant. The Secretary of State shall by rule provide for annual renewal of registration and a renewal fee of $50.00.

(k) Each cemetery registered under this chapter shall maintain in its files for a period of five years a properly completed and executed application for employment in a form prescribed by the Secretary of State for each employee, officer, independent contractor, or other agent directly or indirectly involved in cemetery or preneed sales or any person occupying a similar status or performing similar functions. If a request is made, said forms shall be made available for inspection by authorized representatives of the Secretary of State.



§ 10-14-5.1. Relationship between life insurance and funeral establishment

Any individual engaged in the sale of life insurance shall not use the name of any funeral establishment or any price list which identifies the funeral establishment or any reference to a funeral establishment or crematory in connection with the sale of life insurance without the express written authorization of the funeral establishment. When a preneed funeral contract is funded by a life insurance policy, the funeral establishment shall be designated as the assignee of the death benefit payable under the policy in accordance with the terms of the preneed contract.



§ 10-14-6. Irrevocable trust fund

(a) (1) Each cemetery or cemetery company required to be registered by this chapter shall establish and maintain an irrevocable trust fund for each cemetery owned.

(2) For trust funds established on or after July 1, 2000, the initial deposit to said irrevocable trust fund shall be the sum of $10,000.00 and the deposit of said sum shall be made before selling or contracting to sell any burial right. No such initial deposit shall be required with respect to any cemetery for which there is an existing perpetual care account on July 1, 2000. The trust fund shall apply to sales or contracts for sale of lots, grave spaces, niches, mausoleums, columbaria, urns, or crypts in which perpetual care has been promised or guaranteed.

(3) The initial corpus of the trust fund and all subsequent required deposits shall be deposited in a state bank, state savings and loan institution, savings bank, national bank, or federal savings and loan institution, whose deposits are insured by the Federal Deposit Insurance Corporation or other governmental agency, or a state or federally chartered credit union insured under 12 U.S.C. Section 1781 of the Federal Credit Union Act, or other depository or trustee which is approved by the Secretary of State or which meets the standards contained in the rules and regulations promulgated by the Secretary of State.

(4) Each perpetual care trust fund established on or after July 1, 2000,

shall be named "The Cemetery Perpetual Care Trust Fund" with

the first blank being filled by the name of the cemetery and the second blank

being filled by the month and year of the establishment of such trust fund. If

a cemetery has a perpetual care trust fund existing on July 1, 2000, and the

perpetual care trust fund agreement permits, the cemetery may make additional

deposits to such a trust fund on the condition that the entire corpus of the

trust fund, any income earned by the trust fund, and any subsequent deposits

to the trust fund are thereafter governed by the provisions of this chapter,

the "Georgia Cemetery and Funeral Services Act of 2000," as it existed on July

1, 2000, except for the amount of the initial deposit to the trust fund. If a

cemetery owner or company elects to establish a new perpetual care trust fund

subject to the provisions of this chapter, the "Georgia Cemetery and Funeral

Services Act of 2000," as it existed on July 1, 2000, any perpetual care trust

fund which existed on July 1, 2000, is subject to the provisions of law in

effect on the date of its establishment, and deposits for sales transacted on

or after July 1, 2000, shall be deposited in the trust fund established on or

after July 1, 2000. If a cemetery existing on July 1, 2000, has an existing

perpetual care trust fund which complies with provisions of law in effect on

the date of its establishment, a new trust fund created in compliance with

this chapter shall not require an initial deposit.

(b) Whenever any burial right, cemetery lot, grave space, niche, mausoleum, columbarium, urn, or crypt wherein perpetual care or endowment care is promised or contracted for or guaranteed is sold by any cemetery, the cemetery shall make deposits to the trust fund that equal 15 percent of the sales price of the burial right or 7.5 percent of the total sales price of any mausoleums, niches, columbaria, urns, or crypts, provided that the minimum deposit for each burial right shall be $50.00; provided, further, that on July 1, 2003, and every three years thereafter, the amount of said minimum deposit shall be adjusted by the rate of change in the Consumer Price Index as reported by the Bureau of Labor Statistics of the United States Department of Labor. The Secretary of State shall adopt such adjustment to the amount of said minimum deposit by rule. Deposits to the trust fund shall be made not later than 30 days following the last day of the month in which payment therefor is made, or, in the case of a free space, the month in which the space is given. In the event any sale is made on an installment basis, not less than a pro rata share of the principal portion of each payment made and allocated to the lot, grave, space, niche, mausoleum, columbarium, urn, or crypt shall be allocated to the required trust fund deposit, provided that all deposits to the trust fund shall be completed within six years from the date of the signing of the perpetual care contract. The manner of any such allocation shall be clearly reflected on the books of the registrant.

(c) The initial $10,000.00 corpus of the perpetual care trust fund shall not be counted as part of the required periodic deposits and shall be considered to be corpus or principal.

(d) The income earned by the trust fund shall be retained by the trust fund. At such time as either:

(1) The cemetery owner is not licensed and has not been licensed for 90 or more consecutive days to sell burial rights;

(2) The cemetery is under the management of a receiver; or

(3) Less than 50 percent of available lots are unsold,

95 percent of the income from the trust fund shall be paid to the owner or receiver exclusively for covering the costs of care and maintenance of the cemetery, including reasonable administrative expenses incurred in connection therewith. The income of the trust fund shall be paid to the owner or receiver at intervals agreed upon by the recipient and the trustee, but in no case shall the income be paid more often than monthly.

(e) There shall be no withdrawals from the trust fund except pursuant to the provisions of this chapter or by court order.

(f) (1) The assets of a trust fund shall be invested and reinvested subject to all the terms, conditions, limitations, and restrictions imposed by the laws of the State of Georgia upon executors and trustees regarding the making and depositing of investments with trust moneys pursuant to former Code Sections 53-8-1 through 53-8-4 as such existed on December 31, 1997, if applicable; Code Section 53-8-1; or Code Section 53-12-340. Subject to said terms, conditions, limitations, and restrictions, the trustee of the perpetual care trust fund shall have full power to hold, purchase, sell, assign, transfer, reinvest, and dispose of any of the securities and investments in which any of the assets of said fund are invested, including proceeds of investments.

(2) Any state bank, national bank, or other financial institution authorized to act in a fiduciary capacity in this state, which presently or in the future serves as a fiduciary or cofiduciary of the trust fund of a perpetual care cemetery, may invest part or all of such trust fund held by it for investment in interests or participation in one or more common trust funds established by that state bank, national bank, or other financial institution for collective investment, if such investment is not expressly prohibited by the instrument, judgment, decree, or order creating the fiduciary relationship and if, in the case of cofiduciaries the trust institution procures the consent of its cofiduciary or cofiduciaries to such investment, and notwithstanding the fact that such common trust funds are not invested and reinvested subject to all the terms, conditions, limitations, and restrictions imposed by the laws of the State of Georgia upon executors and trustees in the making and disposing of their investments.

(3) Notwithstanding any other provision of this subsection, the Secretary of State shall establish rules and regulations for investments of a trust fund established on or after July 1, 2000, or otherwise governed by this chapter, the "Georgia Cemetery and Funeral Services Act of 2000," as it existed on July 1, 2000, as necessary to preserve the corpus and income of such a fund and for determining what restrictions are necessary for such purpose.

(4) At any time, in the event that the perpetual care trust fund contains an amount less than the amount required by this Code section, the cemetery owner shall, within 15 days after the earlier of becoming aware of such fact or having been so notified by the Secretary of State, deposit into the perpetual care trust fund an amount equal to such shortfall. In the event that the Secretary of State and the cemetery owner disagree regarding the amount of such shortfall, no penalty shall be imposed upon the cemetery owner for any failure to comply with this paragraph unless such failure occurs after notice and opportunity for a hearing as provided in Code Section 10-14-23.

(g) Moneys of the perpetual care trust fund shall not be invested in or loaned to any business venture controlled by the cemetery owner, a person who owns a controlling interest of a cemetery owner that is not a natural person, or an affiliate of any of these persons or entities.

(h) The trustee shall furnish yearly to the Secretary of State a financial report in a form designated by the Secretary of State with respect to the perpetual care trust fund.

(i) Upon a finding by a court of competent jurisdiction of failure to deposit or maintain funds in the trust account as required by this chapter or of fraud, theft, or misconduct by the owners of the cemetery or the officers or directors of a cemetery company which has wasted or depleted such funds, the cemetery owners or the officers or directors of a cemetery company may be held jointly and severally liable for any deficiencies in the trust account as required in this chapter.



§ 10-14-7. Preneed escrow accounts or trust funds

(a) (1) Each preneed dealer which sells burial or funeral merchandise on a preneed basis or preneed burial or funeral services, other than preneed funeral services described in Code Section 10-14-7.1, shall establish and maintain a trust fund or a preneed escrow account.

(2) With respect to each monument and outer burial container, bench, coping, and other burial and funeral merchandise items except for caskets, and except as otherwise provided in paragraph (3) of this subsection, the amount to be deposited to said trust or escrow account shall be not less than 35 percent of the sales price of such monument or outer burial container; in no event shall the amount deposited be less than 120 percent of the wholesale price of such items. For caskets, the amount to be deposited to said trust or escrow account shall be not less than 100 percent of the sales price of such merchandise; in no event shall the amount deposited be less than 110 percent of the wholesale price of such merchandise. If the contract of sale shall include grave spaces or items not deemed to be burial or funeral merchandise, the portion of the sales price attributable to the sale of the burial or funeral merchandise shall be determined, and it shall only be as to such portion of the total contract as constitutes burial or funeral merchandise that the deposit described in this paragraph shall be required. In the event that the sale of burial or funeral merchandise is under an installment contract, the required trust deposit shall be a pro rata part of the principal portion of each installment payment, such deposit only being required as payments are made by the purchaser for such burial or funeral merchandise. In the event the installment contract is discounted or sold to a third party, the seller shall be required to deposit an amount equal to the undeposited portion of the required deposit of the sales price of such burial or funeral merchandise at such time as if the contract were paid in full.

(3) With respect to a monument, outer burial container, bench, coping, and other burial and funeral merchandise items except for caskets, the itemized sales price of which does not include the installation of such item, 100 percent of the installation cost shall be deposited in the trust or escrow account.

(4) With respect to cash advance items and the sale of preneed funeral services, the amount to be deposited to said trust or escrow account shall be 100 percent of the sales price of such funeral services or the full amount of a cash advance item. The time and manner of deposit shall be the same as that specified for deposit of burial or funeral merchandise sale funds to the escrow account.

(5) With respect to preneed burial services, the amount to be deposited to said trust or escrow account shall be not less than 35 percent of the sales price of such burial services; in no event shall the amount deposited be less than 120 percent of the wholesale price of such burial services. The time and manner of deposit shall be the same as that specified for deposit of burial or funeral merchandise sale funds to the escrow account.

(b) The deposit specified in paragraphs (2), (3), (4), and (5) of subsection (a) of this Code section shall be made not later than 30 days following the last day of the month in which any payment is received.

(c) A preneed escrow account governed by the provisions of this Code section shall be established and maintained in a state bank, state savings and loan institution, savings bank, national bank, federal savings and loan association, whose deposits are insured by the Federal Deposit Insurance Corporation or other governmental agency, or a state or federally chartered credit union insured under 12 U.S.C. Section 1781 of the Federal Credit Union Act, or other organization approved by the Secretary of State which is located and doing business in this state.

(d) (1) If the account is maintained with a trustee, the assets of the trust fund shall be invested and reinvested by the trustee subject to all the terms, conditions, limitations, and restrictions imposed by Georgia law upon executors and trustees regarding the making and depositing of investments with trust moneys pursuant to Code Sections 53-8-1 through 53-8-4 of the "Pre 1998 Probate Code," if applicable, or Code Sections 53-8-1 and 53-12-340 of the "Revised Probate Code of 1998," if applicable, or Chapter 12 of Title 53, "The Revised Georgia Trust Code of 2010." Subject to said terms, conditions, limitations, and restrictions, the trustee of the preneed accounts shall have full power to hold, purchase, sell, assign, transfer, reinvest, and dispose of any of the securities and investments in which any of the assets of said account are invested, including proceeds of investments.

(2) Any state bank, national bank, or other financial institution authorized to act in a fiduciary capacity in this state, which presently or in the future serves as a fiduciary or cofiduciary of the trust fund of a preneed dealer, may invest part or all of such trust fund held by it for investment in interests or participation in one or more common trust funds established by that state bank, national bank, or other financial institution for collective investment, if such investment is not expressly prohibited by the instrument, judgment, decree, or order creating the fiduciary relationship and if, in the case of cofiduciaries, the trust institution procures the consent of its cofiduciary or cofiduciaries to such investment, and notwithstanding the fact that such common trust funds are not invested and reinvested subject to all the terms, conditions, limitations, and restrictions imposed by the laws of the State of Georgia upon executors and trustees in the making and disposing of their investments.

(e) (1) For burial or funeral merchandise, funds shall be released from the trust or escrow account when the burial or funeral merchandise is delivered or, if the burial or funeral merchandise is not yet delivered, within the time required by law after a purchaser requests a refund. The preneed dealer is considered to have delivered burial or funeral merchandise when the burial or funeral merchandise is:

(A) Actually delivered to the purchaser at the time of need;

(B) Actually delivered to the purchaser at the purchaser's request;

(C) In the case of a monument, when the monument is attached to realty;

(D) In the case of a monument, when the preneed dealer has the monument manufactured for the purchaser and placed into storage with a responsible third party bonded and insured for the wholesale value thereof and evidenced by a receipt specifically identifying the monument, the specific preneed contract, the location of the monument, and identify and address of the bonding and insuring parties; or

(E) At such other times as prescribed by the rule or order of the Secretary of State.

Notwithstanding the foregoing, outer burial containers may not be delivered prior to need.

(2) Deposits made from funds received in payment of preneed services shall remain in the trust or escrow account until such services are performed, at which time said funds may be released to the preneed dealer. The trustee may require certification by the preneed dealer of delivery of merchandise or performance of services before release of funds.

(3) The funds on deposit under the terms of this subsection regarded as escrow funds may not be pledged, hypothecated, transferred, or in any manner encumbered by the escrow agent nor may said funds be offset or taken for the debts of the preneed dealer until such time as the merchandise has been delivered or the services performed, but after delivery of the burial or funeral merchandise concerned.

(f) At any time, in the event that the preneed trust or escrow account contains an amount less than the amount required by this Code section, the preneed dealer shall, within 15 days after the earlier of becoming aware of such fact or having been so notified by the Secretary of State, deposit into the preneed account an amount equal to such shortfall. In the event that the Secretary of State and the preneed dealer disagree regarding the amount of such shortfall, no penalty shall be imposed upon the preneed dealer for any failure to comply with this provision unless such failure occurs after notice and opportunity for a hearing as provided in Code Section 10-14-23.

(g) In the case of release of trusted or escrowed funds to a purchaser at the purchaser's request pursuant to subsection (e) of this Code section, a sum not less than the lesser of 10 percent of the trusted or escrowed amount or one-half of the interest earned or return upon such funds as of the date of release, as provided by the Secretary of State by rule or regulation, may be retained by the preneed dealer as an administrative fee for reimbursement of the preneed dealer for costs.

(h) The trustee shall furnish yearly to the Secretary of State a financial report in a form designated by the Secretary of State with respect to the preneed trust or escrow account.

(i) Trust funds shall not be invested in or loaned to any business venture controlled by the preneed dealer, a person who owns a controlling interest of a cemetery owner that is not a natural person, or an affiliate of any of these persons or entities.

(j) Upon a finding by a court of competent jurisdiction of failure to deposit or maintain funds in the preneed trust or escrow account as required by this chapter or of fraud, theft, or other misconduct by the preneed dealer or the officers or directors of the preneed dealer which has wasted or depleted such funds, the preneed dealer or the officers or directors of the preneed dealer may be held jointly and severally liable for any deficiencies in the preneed trust or escrow account.



§ 10-14-7.1. Trust accounts for preneed funds

(a) Notwithstanding any provision to the contrary contained in Chapter 1 of Title 7, the "Financial Institutions Code of Georgia," or in any other provision of law, a preneed dealer registered or deemed registered pursuant to Code Section 10-14-5 who provides funeral services shall provide for funds to be deposited in an escrow account pursuant to Code Section 10-14-7 or with a depository institution in accordance with this Code section and placed in an individual trust fund account that is:

(1) Titled in the name of a funeral establishment;

(2) Established for the purpose of providing preneed funeral services;

(3) Payable upon the death of the purchaser in favor of a funeral establishment for purposes of providing funeral services; and

(4) Refundable to the purchaser's designee or the estate of the deceased, such that 100 percent of the trust funds following a deduction of any amounts paid or owing as taxes and a 3 percent charge for administrative costs shall be returned to the designee or estate where funeral services are not provided by the funeral establishment.

(b) (1) One hundred percent of funds to be held in trust shall be deposited in the trust account. The deposit of such funds shall be made not later than 30 days following the last day of the month in which any payment is received. Trust fund accounts shall be established and maintained in a state bank, state savings and loan institution, savings bank, national bank, federal savings and loan association, whose deposits are insured by the Federal Deposit Insurance Corporation or other governmental agency, or a state or federally chartered credit union insured under 12 U.S.C. Section 1781 of the Federal Credit Union Act, or other organization approved by the Secretary of State which is located and doing business in this state.

(2) (A) If the account is maintained with a trustee, the assets of the trust account shall be invested and reinvested by the trustee subject to all the terms, conditions, limitations, and restrictions imposed by Georgia law upon executors and trustees regarding the making and depositing of investments with trust moneys and subject to the limitations and restrictions imposed pursuant to this Code section.

(B) Subject to said terms, conditions, limitations, and restrictions, the trustee of a preneed account shall have full power to hold, purchase, sell, assign, transfer, reinvest, and dispose of any of the securities and investments in which any of the assets of said account are invested, including proceeds of investments. A personal representative shall be authorized to invest funds in:

(i) Interest-bearing deposits in any chartered state or national bank or trust company or savings and loan association located in this state to the extent the deposits are insured by the Federal Deposit Insurance Corporation or comparable insurance; and

(ii) Direct and general obligations of the United States government, obligations unconditionally guaranteed by the United States government, and obligations of the agencies of the United States government enumerated in Code Section 53-8-3.

(C) In making investments pursuant to subparagraph (b)(2)(B) of this Code section and in acquiring and retaining those investments and managing the property of the estate, the personal representative shall exercise the judgment and care, under the circumstances then prevailing, which persons of prudence, discretion, and intelligence exercise in the management of their own affairs, not in regard to speculation but in regard to the permanent disposition of their funds, considering the probable income as well as the probable safety of their capital.

(3) In the event that the sale of burial or funeral merchandise is under an installment contract, the required trust deposit shall be a pro rata part of the principal portion of each installment payment, such deposit only being required as payments are made by the purchaser for such burial or funeral merchandise.

(c) The trustee shall furnish yearly to the Secretary of State a financial report in a form designated by the Secretary of State with respect to the preneed trust or escrow account.

(d) Upon a finding by a court of competent jurisdiction of failure to deposit or maintain funds in the trust account as required by this Code section or of fraud, theft, or misconduct by a funeral establishment or a funeral director or his or her employee, representative, or agent which has wasted or depleted such funds, the funeral establishment owners, funeral director, or employee, representative, or agent of a funeral director or establishment may be held jointly and severally liable for any deficiencies in the trust account.

(e) Any other provision of law notwithstanding, a trust fund account established and maintained under this Code section and the moneys contained therein shall not be deemed an asset or income for purposes of recapture of income or funds owed or for any other purpose.

(f) Nothing contained herein shall preclude a licensed funeral director in full and continuous charge from maintaining an escrow account with aggregate escrow funds for 100 percent of any preneed contract amount for purposes of passing through funds within 60 days to a trust fund account or payment of a policy of insurance for preneed services.



§ 10-14-8. Prohibition of certain persons from employment; notice and hearing; emergency orders

(a) The Secretary of State, by order, may prohibit a person who is an employee, officer, independent contractor, or other agent directly involved in the sale of burial rights, burial or funeral merchandise, or burial or funeral services from employment or other association with a registrant under this chapter if the Secretary of State finds that such is in the public interest and that said person:

(1) Has willfully made or caused to be made, in any documents filed with the Secretary of State under this chapter, or in any hearings conducted by the Secretary of State, any statement which, at the time and in the light of the circumstances under which it was made, was false or misleading with respect to any material fact, or has willfully omitted to state in any application any material fact which is required to be stated therein or necessary in order to make the statements made, in light of the circumstances under which they were made, not misleading;

(2) Has willfully violated or willfully failed to comply with any provision of this chapter or a predecessor law or any regulation or order promulgated or issued under this chapter or any predecessor law;

(3) Has been adjudicated, civilly or criminally, to have committed fraud or to have violated any law of any state involving fair trade or business practices, has been convicted of a misdemeanor of which fraud is an essential element or which involves any aspect of the funeral or cemetery business, or has been convicted of a felony;

(4) Has engaged in any unethical or dishonest practices in the funeral or cemetery business; or

(5) Is permanently or temporarily enjoined, suspended, or barred by any court of competent jurisdiction or by any state or other jurisdiction from engaging in or continuing any conduct or practice involving any aspect of the funeral or cemetery business.

(b) Where the Secretary of State finds that there are grounds for the prohibition from employment provided in this Code section, he or she may issue an order prohibiting an employee, officer, independent contractor, or other agent directly or indirectly involved in cemetery or preneed sales or any person occupying a similar status or performing similar functions from employment with a registered cemetery or preneed dealer. Such an order shall not be effective until notice and opportunity for hearing are provided in accordance with Code Section 10-14-23 and until the Secretary of State shall issue a written order in accordance with Code Section 10-14-23; but the Secretary of State may, if he or she finds that the public safety or welfare requires emergency action, immediately issue an order prohibiting such person from such employment. Such an order of immediate prohibition will expire automatically if the Secretary of State fails to afford notice and opportunity for hearing pursuant to Code Section 10-14-23.



§ 10-14-9. Amendment of registration application; state audit of records; change of ownership

(a) A registration application may be amended by filing with the Secretary of State an amended application signed by the persons required to sign the original application under Code Section 10-14-4 or 10-14-5.

(b) Every applicant registered pursuant to Code Section 10-14-4 or 10-14-5 shall agree to deliver in Georgia, on demand of the Secretary of State, all records and documents concerning funds, accounts, transactions, and activities of said applicant or said applicant shall agree to pay the expenses incurred in sending an auditor approved by the Secretary of State to wherever such records and documents are located for the purpose of conducting an audit pursuant to the provisions of this chapter.

(c) When any cemetery or preneed dealer registered under Code Section 10-14-4 is sold or the ownership is otherwise transferred, or a controlling interest is sold or transferred, the vendor or the transferor of such cemetery, preneed dealer, or interest shall remain liable for any funds that should have been deposited prior to the date of such sale or transfer in the perpetual care trust fund or the preneed escrow account, or both.

(1) Prior to such sale or transfer, the vendor or transferor shall notify the Secretary of State of the proposed transfer and submit to the Secretary of State any document or record the Secretary of State may require in order to demonstrate that said vendor or transferor is not indebted to the perpetual care trust fund or the preneed escrow account, or both. After the transfer of ownership or control and the presentation of proof of currency of the perpetual care trust fund or the preneed escrow account, or both, by the vendor or transferor, the Secretary of State may require the presentation of proof of the continued current status of the perpetual care trust fund or the preneed escrow account, or both, by the vendee or transferee. The Secretary of State is authorized to recover from such vendor, transferor, vendee, or transferee, for the benefit of the perpetual care trust fund or the preneed escrow account, or both, all sums which the vendor, transferor, vendee, or transferee has not properly accounted for and paid into the trust fund.

(2) When the vendee or transferee has complied with the provisions of this subsection, he or she shall submit to the Secretary of State an application for registration and appropriate fees pursuant to Code Section 10-14-4. The Secretary of State shall then issue a certificate of registration to said vendee or transferee.



§ 10-14-10. Minimum acreage for cemeteries; exceptions

(a) Except as otherwise provided in subsections (b) and (c) of this Code section, every cemetery initially registered according to the provisions of this chapter on or after July 1, 1998, shall consist of not less than ten acres of land.

(b) The following cemeteries shall not be subject to the requirement of subsection (a) of this Code section:

(1) All cemeteries registered according to this chapter prior to August 1, 1986; or

(2) Cemeteries initially registered on or after August 1, 1986, but before July 1, 1998, which shall consist of not less than 25 acres of land, except for cemeteries subject to a provision of previous law, which allowed cemeteries consisting of not less than ten acres of land dedicated solely for burial purposes and located in counties having a population of less than 10,000 according to the United States decennial census of 1990 or any future such census.

(c) The Secretary of State may provide by rule or regulation for a smaller minimum size for a cemetery which consists solely of one or more columbaria.



§ 10-14-11. Stop order suspending or revoking a registration; denial or refusal of application for registration; penalties

(a) The Secretary of State may issue a stop order denying effectiveness to, or suspending or revoking the effectiveness of, any registration and shall give notice of such issuance pursuant to Code Section 10-14-23 if he or she finds that the order is in the public interest and that:

(1) The registration as of its effective date, or as of any earlier date in the case of an order denying effectiveness, contains an untrue statement of a material fact or omits to state a material fact required to be stated therein or necessary to make the statements therein not misleading;

(2) The applicant has failed to file financial reports required by subsection (h) of Code Section 10-14-12;

(3) The applicant has failed to pay the filing fees required by Code Section 10-4-4;

(4) The person or entity registered or sought to be registered or the individual owner, corporate owner, or person who owns a controlling interest of the corporate owner has been adjudicated, civilly or criminally, to have committed fraud or to have violated any law of any state involving fair trade or business practices, has been convicted of a misdemeanor of which fraud is an essential element or which involves any aspect of the funeral or cemetery business, or has been convicted of a felony;

(5) The trustee for the perpetual care trust fund or the escrow agent for the preneed escrow account has failed to file financial reports required by subsection (h) of Code Section 10-14-6 or subsection (g) of Code Section 10-14-29;

(6) The person or entity registered or seeking to be registered has become insolvent or has filed a voluntary petition for protection from creditors; or

(7) Any provision of this chapter or any rule, order, or condition lawfully imposed under this chapter has been willfully violated by:

(A) The person filing the registration application;

(B) The registrant's individual owner, corporate owner, or person who owns a controlling interest of the corporate owner; or

(C) The trustee or escrow agent of a trust fund or escrow account established and maintained pursuant to the provisions of this chapter.

(b) The Secretary of State may deny registration or refuse to grant renewal of registration if he or she finds that such refusal or denial is in the public interest and that:

(1) The registration application does not contain a current list of preneed sales agents and accompanying information as required by Code Section 10-14-4;

(2) The applicant has not paid filing fees or renewal fees as required by Code Section 10-14-4; or

(3) The applicant has not filed the financial reports required by Code Section 10-14-4 or subsection (h) of Code Section 10-14-12.

(c) In addition to the actions authorized in subsections (a) and (b) of this Code section, the Secretary of State shall be authorized to impose a penalty fee not to exceed $500.00 for the late filing of an application for a renewal registration or late filing of financial reports required by this chapter, or both. However, the penalty fee or fees imposed for the late filing of an application for renewal of registration or financial reports may be waived by the Secretary of State upon a showing to the Secretary of the State that such late filing was due to circumstances beyond the control of the applicant or registrant despite the exercise by the applicant or registrant of due diligence in the timely filing of the application or report.

(d) The Secretary of State may by order summarily postpone or suspend the effectiveness of the registration or refuse to register any applicant pending final determination of any proceeding under this Code section. Upon the entry of the order, the Secretary of State shall promptly notify the applicant or registrant of the order and the reasons for the order and that, within 15 days after the receipt of a written request, the matter will be heard. If no hearing is requested and none is ordered by the Secretary of State, the order will remain in effect until it is modified or vacated by the Secretary of State. If a hearing is requested or ordered, the Secretary of State, after notice of an opportunity for hearing to the persons affected, may modify or vacate the order or extend it until final determination.

(e) The Secretary of State may vacate or modify a stop order if he or she finds that the conditions which prompted its entry have changed or that it is otherwise in the public interest to do so.

(f) No stop order issued under any part of this Code section, except the first sentence of subsection (d) of this Code section, shall become effective until and unless the Secretary of State has complied with the provisions of Code Section 10-14-23.



§ 10-14-12. Separate accounts and records; agreement form approval; owner acting as trustee; bond; removal of trustee or escrow agent; allocation of funds; financial reports

(a) Each registrant under paragraph (1) or (2) of subsection (b), or both, of Code Section 10-14-4 shall establish and maintain a separate and distinct account for the perpetual care trust fund for each cemetery and for the preneed escrow account. There shall be no commingling, codeposits, or transfers of funds between the accounts, except pursuant to court order and with the knowledge and consent of the Secretary of State.

(b) Each registrant shall keep and maintain separate books, records, accounts, and documents regarding the transaction of its business. The books, records, accounts, and documents related to the keeping of funds pursuant to the provisions of this chapter and the rules and regulations promulgated under this chapter shall be kept and maintained by the registrant separately from the other books, records, accounts, and documents related to the transaction of business.

(c) A cemetery owner or an officer or director of a cemetery company may be a trustee of the perpetual care trust fund of a cemetery which the individual or cemetery company owns upon approval of the Secretary of State.

(d) The Secretary of State shall have the authority to prescribe or approve the form of the perpetual care trust agreement and shall have the authority to approve or disapprove any amendments to said trust agreement as of July 1, 1983.

(e) The Secretary of State shall have the authority to prescribe or approve the form of the preneed escrow account agreement and shall have the authority to approve or disapprove any amendments to said escrow account agreement as of July 1, 1983.

(f) A trustee or escrow agent of a registrant may be removed pursuant to the provisions of Code Section 10-14-19 or by other means provided by the laws of this state.

(g) Each perpetual care cemetery and preneed dealer shall file a report concerning the perpetual care trust and the preneed escrow account annually with the Secretary of State, provided that, after notice and a hearing, the Secretary of State may order more frequent reports in the event any such report is not filed in a timely manner or if the report filed contains errors and deficiencies. The report shall be on a form prescribed by the Secretary of State.



§ 10-14-13. Venue for civil or criminal actions

For the purposes of venue for any civil or criminal action under this chapter, any violation of this chapter or of any rule, regulation, or order promulgated under this chapter shall be considered to have been committed in any county in which any act was performed in furtherance of the transaction which violated this chapter, in the county of any violator's principal place of business in this state, in the county of the cemetery's or preneed dealer's or burial or funeral merchandise dealer's location or residence in this state, and in any county in which any violator had control or possession of any proceeds of said violation or of any books, records, documents, or other material or objects which were used in furtherance of said violation.



§ 10-14-14. Administration of chapter; rules and regulations

(a) The administration of the provisions of this chapter shall be vested in the Secretary of State.

(b) The Secretary of State shall keep a record of all proceedings related to his or her duties under this chapter and shall keep records in which shall be entered the names of all cemeteries, preneed dealers, preneed sales agents, and burial or funeral merchandise dealers to whom certificates of registration are issued, which records shall be open at all times for public inspection.

(c) The Secretary of State shall have the authority to administer oaths in, and to prescribe forms for, all matters arising under this chapter.

(d) The Secretary of State shall have authority to employ examiners, clerks and stenographers, and other employees as the administration of this law may require. The Secretary of State shall also have authority to appoint and employ investigators who shall have, in any case in which there is a reason to believe a violation of this chapter has occurred or is about to occur, the right and power to serve subpoenas and to swear out and execute search warrants and arrest warrants.

(e) The Secretary of State shall have the power to make such rules and regulations from time to time as he or she may deem necessary and proper for the enforcement of this chapter including, without limitation, rules regarding the solicitation of burial or funeral rights, merchandise, or services. The Secretary of State shall regulate such solicitation to protect the public from solicitation which is intimidating, overreaching, vexatious, fraudulent, or misleading; which utilizes undue influence; or which takes undue advantage of a person's ignorance or emotional vulnerability. Such rules and regulations shall be adopted, promulgated, and contested as provided in Chapter 13 of Title 50.



§ 10-14-15. Investigations by Secretary of State; subpoenas; hearings

(a) The Secretary of State, at his or her discretion:

(1) May make such public or private investigations or examinations inside or outside this state as he or she deems necessary to determine whether any person has violated or is about to violate any provision of this chapter or any rule, regulation, or order under this chapter or to aid in the enforcement of this chapter or in the prescribing of rules and regulations under this chapter; and

(2) May require or permit any person to file a statement in writing, under oath or otherwise as the Secretary of State determines, as to all the facts and circumstances concerning the matter to be investigated.

(b) For the purpose of conducting any investigation as provided in this Code section, the Secretary of State shall have the power to administer oaths, to call any party to testify under oath at such investigations, to require the attendance of witnesses and the production of books, records, and papers, and to take the depositions of witnesses; and, for such purposes, the Secretary of State is authorized to issue a subpoena for any witness or a subpoena for the production of documentary evidence to compel the production of any books, records, or papers. Said subpoenas may be served by certified mail or statutory overnight delivery, return receipt requested, to the addressee's business mailing address or by investigators appointed by the Secretary of State or shall be directed for service to the sheriff of the county where such witness resides or is found or where such person in custody of any books, records, or papers resides or is found. The fees and mileage of the sheriff, witness, or person shall be paid from the funds in the state treasury for the use of the Secretary of State in the same manner that other expenses of the Secretary of State are paid.

(c) In case of refusal to obey a subpoena issued under any Code section of this chapter to any person, a superior court of appropriate jurisdiction, upon application by the Secretary of State, may issue to the person an order requiring him or her to appear before the court to show cause why he or she should not be held in contempt for refusal to obey the subpoena. Failure to obey a subpoena may be punished by the court as contempt of court.

(d) The Secretary of State is authorized to hold investigative hearings with respect to any matter under this chapter. A hearing as provided for in this Code section may be conducted by any person designated by the Secretary of State for that purpose. A transcript of the testimony and evidence resulting from such hearing may, but need not, be transcribed by the Secretary of State. A report of the investigative hearing shall be included in the investigative report prepared for the Secretary of State. Any recommendations of the designated representative of the Secretary of State shall be advisory only and shall not have the effect of an order of the Secretary of State.

(e) The Secretary of State shall have the authority to inspect and review or cause to be reviewed the books of each registrant under this chapter. Said inspection or review may be conducted by the Secretary of State as frequently as the Secretary of State may deem appropriate.



§ 10-14-16. Cemetery rules and regulations; service charges

(a) The owner of every cemetery may make, adopt, and enforce rules and regulations for the use, care, control, management, restriction, and protection of such cemetery and of all parts and subdivisions thereof; for restricting, limiting, and regulating the use of all property within such cemetery; for regulating and preventing the introduction and care of plants or shrubs within such grounds; for regulating the conduct of persons and preventing improper assemblages therein; and for all other purposes deemed necessary by the owner of the cemetery for the proper conduct of the business of the cemetery and the protection of safeguarding the premises and the principles, plans, and ideas on which the cemetery was organized. From time to time, the owner may amend, add to, revise, change, modify, or abolish such rules and regulations. Such rules and regulations shall be plainly printed or typewritten, posted conspicuously, and maintained, subject to inspection and copy, at the usual place for transacting the regular business of the cemetery; provided, however, that no cemetery to which the provisions of this chapter are applicable shall have the power to adopt any rule or regulation in conflict with any of the provisions of this chapter or in derogation of the contract rights of lot owners or owners of burial rights. Upon request, the registrant shall provide a copy of said rules and regulations to any person who requests it.

(b) The owner of every cemetery shall have the further right to establish reasonable rules and regulations regarding the type material, design, composition, finish, and specifications of any and all merchandise to be used or installed in the cemetery. Subject to the provisions of this Code section and rules of the Secretary of State, reasonable rules may further be adopted regarding the installing by the cemetery or others of all merchandise to be installed in the cemetery. Such rules and regulations shall be posted conspicuously and maintained, subject to inspection and copy, at the usual place for transacting the regular business of the cemetery. Upon request, the registrant shall provide a copy of said rules and regulations to any person requesting it. No cemetery owner shall have the right to prevent the use of any merchandise purchased by a lot owner or owner of a burial right, his or her representative, his or her agent, or his or her heirs or assigns from any source, provided the merchandise meets all rules and regulations.

(c) All registrants shall have a full and complete schedule of all charges for grave lots, burial rights, burial or funeral merchandise, and burial or funeral services provided by the registrant plainly printed or typewritten, posted conspicuously, and maintained, subject to inspection and copy, at the usual place for transacting the regular business of the cemetery. Upon request, the registrant shall provide a copy of said schedule of charges to any person requesting it.



§ 10-14-17. Prohibited acts; fees

(a) It shall be unlawful for any person:

(1) To sell or offer to sell any burial rights, burial or funeral services, or burial or funeral merchandise by means of any oral or written untrue statement of a material fact or any omission to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they are made, not misleading, the buyer not knowing of the untruth or omission, if such person shall not sustain the burden of proof that he did not know, and in the exercise of reasonable care could not have known, of the untruth or omission;

(2) To sell or offer to sell any, burial rights, burial or funeral services, or burial or funeral merchandise in violation of any provision of this chapter or rule, regulation, or order promulgated or issued by the Secretary of State under any provision of this chapter;

(3) Except as otherwise provided in paragraph (4) of this subsection, in connection with the sale of preneed merchandise or services requiring funds to be deposited into a preneed escrow account, to fail to refund, within three business days of the request of the purchaser or the purchaser's heirs or assigns, the sales prices plus applicable interest as determined according to rules promulgated by the Secretary of State, provided that such request is made prior to the earlier of:

(A) The delivery of the merchandise or services; or

(B) The death of the person for whose interment or inurnment the merchandise or services are intended to be used.

Certain solicitations during a person's last illness relating to refunds shall be a violation of Part 2 of Article 15 of Chapter 1 of this title, the "Fair Business Practices Act of 1975," as set out in Code Section 10-1-393.7;

(4) In connection with the sale of monuments or vaults, to fail to refund within three business days of the request of the purchaser or the purchaser's heirs or assigns the full sales price, without interest, provided that such request is made prior to the earlier of:

(A) The delivery of the merchandise or services; or

(B) The death of the person for whose interment or inurnment the monument or vault is intended to be used.

Certain solicitations during a person's last illness relating to refunds shall be a violation of Part 2 of Article 15 of Chapter 1 of this title, the "Fair Business Practices Act of 1975," as set out in Code Section 10-1-393.7;

(5) To misappropriate, convert, illegally withhold, or fail to account for any trust funds, escrow funds, or other funds established or maintained pursuant to this chapter;

(6) Knowingly to cause to be made, in any document filed with the Secretary of State or in any proceeding under this chapter, any statement which is, at the time it is made and in the light of the circumstances under which it is made, false or misleading in any material respect;

(7) To sell, offer to sell, solicit offers to buy, or otherwise engage in the sale of funeral services if such person is not a licensed funeral director;

(7.1) To sell, offer to sell, solicit offers to buy, or otherwise engage in the sale of burial rights or burial merchandise if such person is not registered pursuant to the provisions of this chapter; or

(8) To sell any grave space which has not been platted and pinned.

(b) It shall be unlawful for any person in connection with the ownership, offer, sale, or purchase of any burial rights, burial or funeral services, or burial or funeral merchandise, directly or indirectly:

(1) To employ any device, scheme, or artifice to defraud; or

(2) To engage in any transaction, act, practice, or course of business which operates or would operate as a fraud or deceit upon the purchaser or seller.

(c) In connection with the sale or installation of merchandise, it shall be unlawful for a cemetery company to:

(1) Impose any condition upon the installation of merchandise obtained from a third party, other than to require installation by a registrant under this chapter or as may be otherwise permitted by the rules and regulations of the Secretary of State;

(2) Charge a fee for the installation of merchandise purchased or obtained from and to be installed by a person or firm other than the cemetery company or its agents, provided that the cemetery owner may charge a fee not to exceed $125.00 to reimburse the cemetery owner for its reasonable costs incurred in assisting in the siting of a monument on the lot on which it is to be installed, supervision and inspection of the installation to ensure compliance with the rules and regulations of the cemetery, and any administrative functions associated with the installation; provided, further, any such fee is properly disclosed and published as required by this chapter and charged regardless of whether the installer is or is not the cemetery owner or affiliated therewith;

(3) Refuse to mark the place on the grave where the merchandise is to be installed and inspect the installation when completed to ensure compliance with cemetery rules and regulations;

(4) Require any person or firm that installs, places, or sets merchandise to pay any fee other than any fee charged pursuant to paragraph (2) of this subsection;

(5) Tie the purchase of any grave space or burial right to the purchase of merchandise from or through the seller or any other designated person or corporation;

(6) Refuse to provide care or maintenance for any portion of a grave site on which a monument has been placed, provided that installation has been in accordance with lawful rules and regulations of the cemetery;

(7) Attempt to waive liability with respect to damage caused by cemetery employees or agents to merchandise after installation, where merchandise or installation service is not purchased from the cemetery company providing grave space or from or through any other person or corporation designated by the person authorized to sell grave space or the cemetery company providing grave space; provided, however, that no cemetery company may be held liable for the improper installation of merchandise where merchandise is not installed by the cemetery company or its agents;

(8) After the promulgation of rules and regulations relating to the subject matter of this subsection by the Secretary of State, to require any person who installs, places, or sets merchandise to obtain any form of insurance, bond, or surety or make any form of pledge, deposit, or monetary guarantee as a condition of entry or access to cemetery property or the installation of merchandise thereon, other than as may be in accordance with said rules and regulations.

(d) Other than fees for the processing and for the sale of burial rights, burial or funeral merchandise, and burial or funeral services, no other fee may be directly or indirectly charged, contracted for, or received by a cemetery company as a condition for a customer to use any burial right, burial or funeral merchandise, or burial or funeral service, except for:

(1) Charges paid for opening and closing a grave and vault installation;

(2) Charges paid for transferring burial rights from one purchaser to another; however, no such fee may exceed $75.00 and such fee must have been disclosed in writing to the owner at the time of the initial purchase of the burial right from the cemetery;

(3) Charges for sales, documentary, excise, and other taxes actually and necessarily paid to a public official, which charges must be supported in fact;

(4) Charges for credit life and credit disability insurance, but only as requested by the purchaser, and the premiums for which do not exceed the applicable premium chargeable in accordance with the rates filed with the Insurance Commissioner; or

(5) Charges for interest on unpaid balances in accordance with applicable law.

Nothing herein shall prohibit a cemetery company from charging a reasonable fee for services it provides in connection with a lawful disinterment, provided such charges do not exceed the greater of the cemetery company's normal and customary charges for interment or the actual costs incurred by the cemetery directly attributable to such disinterment. Nothing herein shall prohibit a cemetery from charging a reasonable fee for actual costs it incurs due to the commencement of a funeral service at a time other than previously agreed by the cemetery company, the funeral establishment, and the owner of the burial rights, or his or her heirs and assigns, provided such charges are calculated in a manner which is disclosed and published as required by this chapter and that such charges are directly attributable to extra costs incurred by the cemetery company due to such late commencement.

(e) In connection with the sale of burial rights, burial or funeral merchandise, or burial or funeral services, it shall be unlawful for any person to fail to comply with the provisions of Article 1 of Chapter 1 of this title, "The Georgia Retail Installment and Home Solicitation Sales Act" or Part 2 of Article 15 of Chapter 1 of this title, the "Fair Business Practices Act of 1975." For the purposes of this subsection, burial rights, burial or funeral services, and burial or funeral merchandise shall constitute goods as that term is used in said article and said part.

(f) In connection with the installation of a monument:

(1) It shall be unlawful for any person installing said monument to fail to comply with the lawful rules and regulations of the cemetery regarding monument installation, provided that said rules and regulations are provided in writing to the installer prior to the installation. In the event such installation is not in conformity with said rules and regulations, the installer shall be liable to the cemetery for the actual cost of correcting such installation so it will be in conformity, provided that:

(A) The cemetery has notified the installer by certified mail, return receipt requested, of the reasons for the nonconformity not later than one year after the date of the installation; and

(B) The installer, provided it is registered under this chapter, shall have had not less than 30 days from its receipt of such notice to correct such nonconformity; and

(2) An installer of a monument shall be liable to the cemetery, to its customers, and to third persons for damages to their respective property and for other damages arising due to the negligence or intentional act of such installer, which liability may not be waived by contract.

(g) No program offering free burial rights may be conditioned on any requirement to purchase additional burial rights, burial or funeral merchandise, or burial or funeral services.

(h) The contract rights of any purchaser of preneed merchandise shall be freely transferable without fee except as provided in this chapter.

(i) It shall be unlawful for any owner or operator of a perpetual care cemetery to fail to provide care and maintenance for the cemetery.

(j) The fees set forth in this Code section shall be annually adjusted to the rate of change in the Consumer Price Index as reported by the Bureau of Labor Statistics of the United States Department of Labor. The Secretary of State shall adopt such adjustments to the amount of said fees by rule.



§ 10-14-18. Duties of registrant; written contract

(a) A registrant offering to provide burial rights, burial or funeral merchandise, or burial or funeral services to the public shall:

(1) Provide by telephone, upon request, accurate information regarding the retail prices of burial or funeral merchandise and services offered for sale by the registrant;

(2) Fully disclose all regularly offered services and merchandise prior to the selection of burial rights, burial or funeral services, or burial or funeral merchandise. The full disclosure required shall identify the prices of all burial or rights, burial or funeral services, and burial or funeral merchandise provided by the registrant;

(3) Not make any false or misleading statements of the legal requirement as to the necessity of a casket or outer burial container;

(4) Provide a good faith estimate of all fees and costs the customer will incur to use any burial rights, merchandise, or services purchased;

(5) Provide to the customer a current copy of the rules and regulations of the registrant;

(6) Provide the registrant's policy on cancellation and refunds to each customer;

(7) Provide refunds if burial or funeral merchandise is not delivered as represented; and

(8) Provide the customer, upon the purchase of any burial right or burial or funeral merchandise or service, a written contract, the form of which has been filed with the Secretary of State.

(b) In a manner established by rule of the Secretary of State, the written contract shall provide on the signature page of the contract, clearly and conspicuously in boldface ten-point type or larger, the following:

(1) The words "purchase price" together with the sum of all items set out in the contract in accordance with subsection (d) of this Code section;

(2) The amount to be placed in trust;

(3) Either:

(A) A statement that no further expenses will be incurred at the time of need; or

(B) A statement that additional expenses will be incurred at the time of need, the registrant's current price for each such expense, and a statement that such prices may be expected to increase in the future; and

(4) The telephone number designated by the Secretary of State for questions and complaints.

(c) The written contract shall be completed prior to the signing of the contract by the customer and a copy of the contract shall be provided to the customer. As used in this subsection, the term "signing" includes any manual, facsimile, conformed, or electronic signature, and the term "electronic signature" means an electronic symbol or process attached to or logically associated with a document and executed or adopted by a person with the intent to sign the document.

(d) The written contract shall provide an itemization of the amounts charged for all burial rights, burial or funeral services, burial or funeral merchandise, cash advances, and fees and other charges, which itemization shall be clearly and conspicuously segregated from everything else on the written contract.

(e) The written contract shall contain a description of the burial or funeral merchandise covered by the contract to include, when applicable, size, materials from which the burial or funeral merchandise is made, and other relevant specifications as may be required by the Secretary of State.

(f) The written contract shall disclose the location at which funeral services are to be provided and the space number of each lot or grave space.



§ 10-14-19. Enforcement of article; civil penalties

(a) Whenever it may appear to the Secretary of State that any person has engaged in, or is engaging in, or is about to engage in any act or practice or transaction which is prohibited by this chapter or by any rule, regulation, or order of the Secretary of State promulgated or issued pursuant to any Code section of this chapter or which is declared to be unlawful under this chapter, the Secretary of State may, at his or her discretion, act under any or all of the following paragraphs:

(1) Issue an order, if he or she deems it to be appropriate in the public interest or for the protection of consumers, prohibiting such person from continuing such act, practice, or transaction, subject to the right of such person to a hearing as provided in Code Section 10-14-23;

(2) Apply to any superior court of competent jurisdiction in this state for an injunction restraining such person and such person's agents, employees, partners, officers, and directors from continuing such act, practice, or transaction or engaging therein or doing any acts in furtherance thereof, and for appointment of a receiver or an auditor and such other and further relief as the facts may warrant; or

(3) Transmit such evidence as may be available concerning such act, practice, or transaction to any district attorney or to the Attorney General, who may, at his or her individual discretion, institute the necessary criminal proceedings.

(b) In any proceedings for an injunction, the Secretary of State may apply for and be entitled to have issued the court's subpoena requiring the appearance forthwith of any defendant and its agents, employees, partners, officers, or directors, and the production of such documents, books, and records as may appear necessary for the hearing upon the petition for an injunction. Upon proof of any of the offenses described in this Code section, the court may grant such injunction and appoint a receiver or an auditor and issue such other orders for the protection of the public as the facts may warrant.

(c) In any criminal proceeding, either the district attorney or the Attorney General, or both, may apply for and be entitled to have issued the court's subpoena requiring the appearance forthwith of any defendant or its agents, employees, partners, officers, or directors and the production of such documents, books, and records as may appear necessary for the prosecution of such criminal proceedings.

(d) In any civil proceeding brought under this Code section, if the Secretary of State shall establish that a perpetual care trust fund or preneed escrow account has not been established and maintained as required, the assets of the cemetery, cemetery company, or preneed dealer may be seized and sold by the state under orders of the court to the extent necessary to provide said perpetual care trust fund or preneed escrow account and set up the same. In addition, where the registration has been revoked, the whole company property may be ordered sold after the perpetual care trust fund and preneed escrow account have been established so that the purchaser of the cemetery may continue to operate the same and maintain it under the terms of this chapter.

(e) The Secretary of State shall have the authority to petition a court of competent jurisdiction to remove a trustee or escrow agent for violation of the provisions of this chapter, the rules and regulations promulgated under this chapter, or for other unlawful acts and practices.

(f) In addition to any other penalties that may be imposed, any person willfully violating any provisions of Code Section 10-14-17 or 10-14-18 or of Code Section 10-14-11 or any rule, regulation, or order of the Secretary of State made pursuant to Code Section 10-14-17, 10-14-18, or 10-14-11 shall be subject to a civil penalty not to exceed $10,000.00 for a single violation and not exceeding $100,000.00 for multiple violations in a single proceeding or a series of related proceedings. The Secretary of State shall be authorized in his or her discretion to decline to impose a penalty or to impose any lesser penalty that he or she may deem to be sufficient and appropriate in any particular case. The amount of such penalty may be collected by the Secretary of State in the same manner that money judgments are now enforced in the superior courts of this state, except that the order or finding of the Secretary of State as to such penalty may be appealed according to the provisions of Code Section 10-14-22.



§ 10-14-20. Criminal penalties

(a) Except as otherwise provided in subsection (b) of this Code section, any person who shall willfully violate any provision of this chapter shall be guilty of a misdemeanor and, upon conviction thereof, shall be subject to a fine of not more than $1,000.00 or imprisonment not to exceed 12 months, or both.

(b) Any person who shall willfully violate Code Section 10-14-17, Code Section 10-14-18, or any provision of this chapter regarding the establishment, maintenance, or reporting of any trust, reserve, or escrow funds mandated by this chapter shall be guilty of a felony and, upon conviction thereof, shall be punished by a fine of not more than $10,000.00 or imprisonment for not less than one and not more than five years, or both.

(c) Nothing in this chapter shall limit any statutory or common-law right of the state to punish any person for violation of any provision of any law.



§ 10-14-21. Purchaser's remedy for violations

(a) Any person who violates any provision of subsection (a) of Code Section 10-14-17 shall be liable to the person buying such burial lot, burial right, burial merchandise, or burial service; and such buyer may bring action in any court of competent jurisdiction to recover the consideration paid in cash for the burial lot, burial right, burial merchandise, or burial service together with interest at the legal rate from the date of such payment, and reasonable attorney's fees and costs.

(b) In addition to the remedy set forth in subsection (a) of this Code section, a purchaser may apply to a court of competent jurisdiction in this state for an order authorizing the recovery of the preneed escrow deposit if a registrant fails to deliver burial merchandise or perform preneed burial services in accordance with the terms of the preneed sales contract.

(c) No person may bring action under this Code section more than two years from the date of the scheduled completion of the contract for sale or from the date of the sale if there is no contract for sale.

(d) Every cause of action under this chapter survives the death of any person who might have been a plaintiff or defendant.

(e) Nothing in this chapter shall limit any statutory or common-law right of any person in any court for any act involving the sale of a burial lot, burial right, burial merchandise, or burial services.



§ 10-14-22. Judicial appeal of order of Secretary of State

(a) An appeal may be taken from any order of the Secretary of State resulting from a hearing held in accordance with the provisions of Code Section 10-14-23 by any person adversely affected thereby to the Superior Court of Fulton County, Georgia, by serving on the Secretary of State, within 20 days after the date of entry of such order, a written notice of appeal, signed by the appellant, stating:

(1) The order from which the appeal is taken;

(2) The ground upon which a reversal or modification of such order is sought; and

(3) A demand for a certified transcript of the record of such order.

(b) Upon receipt of such notice of appeal, the Secretary of State shall, within ten days thereafter, make, certify, and deliver to the appellant a transcript of the record of the order from which the appeal is taken, provided that the appellant shall pay the reasonable costs of such transcript. The appellant shall, within five days after receipt of such transcript, file such transcript and a copy of the notice of appeal with the clerk of the court. Said notice of appeal and transcript of the record shall constitute appellant's complaint. Said complaint shall thereupon be entered on the trial calendar of the court in accordance with the court's normal procedures.

(c) If the order of the Secretary of State shall be reversed, the court shall by its mandate specifically direct the Secretary of State as to his or her further action in the matter, including the making and entering of any order or orders in connection therewith and the conditions, limitations, or restrictions to be contained therein.



§ 10-14-23. Administrative appeal of order of Secretary of State

(a) Where the Secretary of State has issued any order forbidding the sale of burial lots, burial rights, burial merchandise, or burial services under any provision of this chapter, he or she shall promptly send to the cemetery owner, cemetery company, burial or funeral merchandise dealer, or preneed dealer and to the persons who have filed such application for registration a notice of opportunity for hearing. Before entering an order refusing to register any person or entity and after the entering of any order for revocation or suspension, the Secretary of State shall promptly send to such person or entity a notice of opportunity for hearing. Hearings shall be conducted by the Secretary of State pursuant to this Code section.

(b) Notices of opportunity for hearing shall be served by investigators appointed by the Secretary of State or sent by certified mail or statutory overnight delivery, return receipt requested, to the addressee's business mailing address, and such notice shall state:

(1) The order which has issued or which is proposed to be issued;

(2) The ground for issuing such order or proposed order; and

(3) That the person to whom such notice is sent will be afforded a hearing upon request if such request is made within ten days after receipt of the notice.

(c) Whenever a person requests a hearing in accordance with the provisions of this Code section, there shall immediately be set a date, time, and place for such hearing, and the person requesting such hearing shall forthwith be notified thereof. The date set for such hearing shall be within 15 days, but not earlier than five days after the request for hearing has been made, unless otherwise agreed to by the issuer of the notice and the person requesting such hearing.

(d) For the purpose of conducting any hearing as provided in this Code section, the Secretary of State shall have the power to administer oaths, to call any party to testify under oath at such hearings, to require the attendance of witnesses and the production of books, records, and papers, and to take the depositions of witnesses; and for such purposes the Secretary of State is authorized, at the request of the person requesting such hearing or upon the official's own initiative, to issue a subpoena for any witnesses or a subpoena for the production of documentary evidence to compel the production of any books, records, or papers. Said subpoenas may be served by certified mail or statutory overnight delivery, return receipt requested, to the addressee's business mailing address or by investigators appointed by the Secretary of State or shall be directed for service to the sheriff of the county where such witness resides or is found or where such person in custody of any books, records, or papers resides or is found. The fees and mileage of the sheriff, witness, or person shall be paid from the funds in the state treasury for the use of the Secretary of State in the same manner that other expenses of the Secretary of State are paid.

(e) At any hearing conducted under this Code section, a party or an affected person may appear in his or her own behalf or may be represented by an attorney. A stenographic record of the testimony and other evidence submitted shall be taken unless the Secretary of State and the person requesting such hearing shall agree that such a stenographic record of the testimony shall not be taken. A transcript of the proceeding shall be made available to a party upon the payment of reasonable costs. The Secretary of State shall pass upon the admissibility of such evidence, but a party may at any time make objections to such rulings thereon; and, if the Secretary of State refuses to admit evidence, the party offering the same shall make a proffer thereof and such proffer shall be made a part of the record of such hearing.

(f) If the Secretary of State does not receive a request for a hearing within the prescribed time, he or she may permit an order previously entered to remain in effect or he or she may enter a proposed order. If a hearing is requested and conducted as provided in this Code section, the Secretary of State shall issue a written order which shall set forth his or her findings with respect to the matters involved and enter an order in accordance with the Secretary's findings.



§ 10-14-24. Effect of consent to service of process

When consent to service of process is required under this chapter, such consent to service of process shall be in the form prescribed by the Secretary of State, shall be irrevocable, and shall provide that actions brought by the State of Georgia arising out of or founded upon the sale of burial lots, burial rights, burial services, or burial merchandise in violation of this chapter may be commenced in any court of competent jurisdiction with proper venue within this state by the service of process or pleadings upon the Secretary of State against the person executing such consent. Notwithstanding any provision in any other law to the contrary, service of any such process or pleadings in any such action against a person who has filed a consent to service with the Secretary of State shall, if made on the Secretary of State, be by duplicate copies, one of which shall be filed in the office of the Secretary of State and the other shall immediately be forwarded by the Secretary of State by certified mail or statutory overnight delivery to the person against whom such process or pleadings are directed at such person's latest address on file in the office of the Secretary of State.



§ 10-14-25. Waiver of rights or defenses in cemetery purchase agreements void

Any condition, stipulation, or provision binding any person acquiring any burial lot, burial right, burial merchandise, or burial services to waive:

(1) Compliance with any provision of this chapter or of the rules and regulations promulgated under this chapter;

(2) Any rights provided by this chapter or by the rules and regulations promulgated under this chapter; or

(3) Any defenses arising under this chapter or under the rules and regulations promulgated under this chapter

shall be void.



§ 10-14-26. Secretary of State immune from liability

For any action taken or any proceeding had under the provisions of this chapter or under color of the law, the Secretary of State shall be immune from liability and action to the same extent that any judge of any court of general jurisdiction in this state would be immune.



§ 10-14-27. Evidence in civil or criminal actions under article

Reserved. Repealed by Ga. L. 2011, p. 99, § 18/HB 24, effective January 1, 2013.



§ 10-14-28. Actions pending under prior law

(a) Prior law exclusively governs all actions, prosecutions, or proceedings which are pending or may be initiated on the basis of facts or circumstances occurring before July 1, 2000, except that no civil action may be maintained to enforce any liability under prior law unless brought within any period of limitation which applied when the cause of action accrued and, in any event, no later than July 1, 2000.

(b) All effective registrations under prior law, all administrative orders relating to such registrations, and all conditions imposed upon such registrations remain in effect. They shall be deemed to have been filed, entered, or imposed under this chapter but are governed by prior law.

(c) Judicial review of all administrative orders as to which review proceedings have not been instituted by July 1, 2000, are governed by Code Section 10-14-22, except that no review proceeding may be instituted unless the petition is filed within any period of limitation which applied to a review proceeding when the order was entered and, in any event, no later than August 1, 2000.



§ 10-14-29. Construction regulations; preconstruction trust funds

(a) A cemetery company shall start construction of that section of a mausoleum or columbarium in which sales, contracts for sales, reservations for sales, or agreements for sales are being made within four years after the date of the first such sale or 50 percent of the mausoleum or columbarium has been sold and the purchase price has been received, whichever occurs first. The construction shall be completed within five years after the date of the first sale made. If the units have not been completely constructed at the earlier of time of need or the time specified in this subsection, all moneys paid shall be refunded upon request, plus interest earned thereon for that portion of the moneys deposited in the preneed escrow account and an amount equal to the interest that would have been earned on that portion of the moneys that were not so deposited.

(b) A cemetery company that plans to offer for sale space in a section of a mausoleum or columbarium prior to construction shall establish a preconstruction trust fund by written instrument. The preconstruction trust fund shall be administered by a corporate trustee approved by the Secretary of State and not affiliated with the cemetery company and operated in conformity with applicable provisions of Code Section 10-14-7. The preconstruction trust fund shall be separate from any other trust funds that may be required by this chapter.

(c) Before a sale, contract for sale, reservation for sale, or agreement for sale in a mausoleum section or columbarium may be made, the cemetery company shall compute the amount to be deposited to the preconstruction trust fund. The total amount to be deposited in the fund for each unit of the project shall be computed by dividing the cost of the project plus 10 percent of the cost, as computed by a licensed contractor, engineer, or architect, by the number of crypts or niches in the mausoleum or columbarium. When payments are received in installments, the percentage of the installment payment placed in trust must be identical to the percentage which the payment received bears to the total cost of the contract, including other burial or funeral merchandise and services purchased. Preconstruction trust fund payments shall be made within 30 days after the end of the month in which payment is received.

(d) When the cemetery company delivers a completed crypt, mausoleum, columbarium, or niche acceptable to the purchaser in lieu of the crypt or niche purchased prior to construction, all sums deposited to the preconstruction trust fund for that purchaser shall be paid to the cemetery company.

(e) Upon completion of the mausoleum section or columbarium, the cemetery company shall certify completion to the trustee and shall be entitled to withdraw all funds deposited to the account of such mausoleum section or columbarium.

(f) If the mausoleum section or columbarium is not completed within the time limits set out in this Code section, the trustee shall contract for and cause the project to be completed and pay therefor from the trust funds deposited to the project's account, paying any balance, less cost and expenses, to the cemetery company. The cemetery company shall be liable for any difference between the amount necessary to complete construction and the amount of trust funds.

(g) On or before January 31 of each year, the trustee shall file with the Secretary of State in the form prescribed by the Secretary of State, a full and true statement as to the activities of any trust established pursuant to this Code section for the preceding calendar year.



§ 10-14-30. Adoption of minimum standards by Secretary of State

The Secretary of State, by rule, may adopt minimum standards for interment of human remains, including, without limitation, standards for depth of burial, composition of vaults, caskets, and other containers, siting and marking of burial lots, and minimum standards for construction of mausoleums and columbaria. In addition, the Secretary of State may, by rule, provide for the minimum standards for or prohibition of aboveground burial containers.






Chapter 15 - Business Administration

§ 10-15-1. Definitions

As used in this chapter, the term:

(1) "Attorney General" means the Attorney General or his or her designee.

(2) "Business" means a sole proprietorship, partnership, corporation, association, or other group, however organized and whether or not organized to operate at a profit. The term includes a financial institution organized, chartered, or holding a license or authorization certificate under the laws of this state, any other state, the United States, or any other country, or the parent or the subsidiary of any such financial institution. The term also includes an entity that destroys records. However, for purposes of this chapter, the term shall not include any bank or financial institution that is subject to the privacy and security provisions of the Gramm-Leach-Bliley Act, 15 U.S.C. 6801, et seq., as amended, and as it existed on January 31, 2002, nor shall it include any hospital or health care institution licensed under Title 31 which is subject to the privacy and security provisions of the federal Health Insurance Portability and Accountability Act of 1996, P.L. 104-191, nor any other entity which is governed by federal law, provided that the federal law governing the business requires the business to discard a record containing personal information in the same manner as Code Section 10-15-2.

(3) "Cardholder" means any person or organization named on the face of a payment card to whom or for whose benefit the payment card is issued.

(4) "Customer" means an individual who provides personal information to a business for the purpose of purchasing or leasing a product or obtaining a service from the business.

(5) "Discard" means to throw away, get rid of, or eliminate.

(6) "Dispose" means the sale or transfer of a record for value to a company or business engaged in the business of record destruction.

(7) "Merchant" means any person or governmental entity which receives from a cardholder a payment card or information from a payment card as the instrument for obtaining, purchasing, or receiving goods, services, money, or anything else of value from a person or governmental entity.

(8) "Payment card" means a credit card, charge card, debit card, or any other card that is issued to a cardholder and that allows the cardholder to obtain, purchase, or receive goods, services, money, or anything else of value from a merchant.

(9) "Personal information" means:

(A) Personally identifiable data about a customer's medical condition, if the data are not generally considered to be public knowledge;

(B) Personally identifiable data which contain a customer's account or identification number, account balance, balance owing, credit balance, or credit limit, if the data relate to a customer's account or transaction with a business;

(C) Personally identifiable data provided by a customer to a business upon opening an account or applying for a loan or credit; or

(D) Personally identifiable data about a customer's federal, state, or local income tax return.

(10) (A) "Personally identifiable" means capable of being associated with a particular customer through one or more identifiers, including, but not limited to, a customer's fingerprint, photograph, or computerized image, social security number, passport number, driver identification number, personal identification card number, date of birth, medical information, or disability information.

(B) A customer's name, address, and telephone number shall not be considered personally identifiable data unless one or more of them are used in conjunction with one or more of the identifiers listed in subparagraph (A) of this paragraph.

(11) "Record" means any material on which written, drawn, printed, spoken, visual, or electromagnetic information is recorded or preserved, regardless of physical form or characteristics.

(12) "Reencoder" means an electronic device that places encoded information from the magnetic strip or stripe of a payment card onto the magnetic strip or stripe of a different payment card.

(13) "Scanning device" means a scanner, reader, or any other electronic device that is used to access, read, scan, obtain, memorize, or store, temporarily or permanently, information encoded on the magnetic strip or stripe of a payment card.



§ 10-15-2. Disposal of business records containing personal information

A business may not discard a record containing personal information unless it:

(1) Shreds the customer's record before discarding the record;

(2) Erases the personal information contained in the customer's record before discarding the record;

(3) Modifies the customer's record to make the personal information unreadable before discarding the record; or

(4) Takes actions that it reasonably believes will ensure that no unauthorized person will have access to the personal information contained in the customer's record for the period between the record's disposal and the record's destruction.



§ 10-15-3. Handling of receipts for credit card transactions

(a) A merchant who accepts a payment card for the transaction of business shall not print more than five digits of the payment card's account number or print the payment card's expiration date on a receipt provided to the cardholder. This subsection applies only to receipts described in subsection (b) of this Code section and does not apply to a transaction in which the sole means of recording the payment card's account number or expiration date is by handwriting or by an imprint or copy of the payment card.

(b) (1) Effective July 1, 2004, subsection (a) of this Code section applies to receipts that are electronically transferred by a payment card processor and printed using a cash register or other machine or device that is first used on or after July 1, 2004.

(2) Effective July 1, 2006, subsection (a) of this Code section applies to all receipts that are electronically transferred by a payment card processor and printed, including those printed using a cash register or other machine or device that is first used before July 1, 2004.



§ 10-15-4. Prohibited activities involving magnetic strip or stripe on payment card

(a) No person shall use a scanning device to access, read, obtain, memorize, or store, temporarily or permanently, information encoded on the magnetic strip or stripe of a payment card with the intent to defraud the authorized user, the issuer of the authorized user's payment card, or a merchant.

(b) No person shall use a reencoder to place information encoded on the magnetic strip or stripe of a payment card onto the magnetic strip or stripe of a different card with the intent to defraud the authorized user, the issuer of the authorized user's payment card, or a merchant.



§ 10-15-5. Enforcement; investigation of violations

(a) The Attorney General shall be authorized to enforce the provisions of this chapter.

(b) The Attorney General shall have the authority to investigate alleged violations of this chapter, including all investigative powers available under the "Fair Business Practices Act of 1975," Code Section 10-1-390, et seq., including, but not limited to, the power to issue investigative demands and subpoenas as provided in Code Sections 10-1-403 and 10-1-404.

(c) Nothing contained in this Code section precludes law enforcement or prosecutorial agencies from investigating violations of Code Section 10-15-4.



§ 10-15-6. Penalty; hearing; effect of judgment

(a) If the Attorney General determines, after notice and hearing, that a business has violated Code Section 10-15-2, the Attorney General may issue an administrative order imposing a penalty of not more than $500.00 for each customer's record that contains personal information that is wrongfully disposed of or discarded; provided, however, in no event shall the total fine levied by the Attorney General exceed $10,000.00. It shall be an affirmative defense to the wrongful disposing of or discarding of a customer's record that contains personal information if the business can show that it used due diligence in its attempt to properly dispose of or discard such records.

(b) If the Attorney General determines, after notice and hearing, that a business has violated Code Section 10-15-3, the Attorney General may issue an administrative order imposing a penalty of not more than $250.00 for the first violation of Code Section 10-15-3, and a penalty of $1,000.00 for a second or subsequent violation of Code Section 10-15-3.

(c) The hearing and any administrative review in connection with alleged violations of Code Section 10-15-2 or 10-15-3 shall be conducted in accordance with the procedure for contested cases pursuant to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." Any person who has exhausted all administrative remedies available and who is aggrieved or adversely affected by a final order or action of the Attorney General shall have the right of judicial review in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(d) The Attorney General may file in the superior court of the county in which the person under an order resides, or if the person is a corporation, in the superior court of the county in which the corporation under an order maintains its principal place of business, a certified copy of or the final order of the Attorney General, whether or not the order was appealed. Thereafter the court shall render a judgment in accordance with the order and notify the parties. The judgment shall have the same effect as a judgment rendered by the court.



§ 10-15-7. Penalty; authority to prosecute

(a) A violation of Code Section 10-15-4 shall be punishable by imprisonment for not less than one nor more than three years or a fine not to exceed $10,000.00, or both. Any person who commits a violation for the second or any subsequent offense shall be punished by imprisonment for not less than three nor more than ten years or a fine not to exceed $50,000.00, or both.

(b) Any person found guilty of a violation of this chapter may be ordered by the court to make restitution to any consumer victim or any business victim of the fraud.

(c) Each violation of this chapter shall constitute a separate offense.

(d) The Attorney General and prosecuting attorneys shall have the authority to conduct the prosecution for a violation of Code Section 10-15-4.

(e) Upon a violation of this chapter, the court may issue any order necessary to correct a public record that contains false information resulting from the actions which resulted in the violation.









Title 11 - Commercial Code

Article 1 - General Provisions

Part 1 - General Provisions

§ 11-1-101. Short titles

(a) This Title 11 shall be known as and may be cited as the "Uniform Commercial Code."

(b) This article shall be known as and may be cited as the "Uniform Commercial Code -- General Provisions."



§ 11-1-102. Scope of article

This article shall apply to a transaction to the extent that it is governed by another article of this title.



§ 11-1-103. Rules of construction to promote purposes and policies; applicability of supplemental principles of law

(a) This title shall be liberally construed and applied to promote its underlying purposes and policies which are:

(1) To simplify, clarify, and modernize the law governing commercial transactions;

(2) To permit the continued expansion of commercial practices through custom, usage, and agreement of the parties; and

(3) To make uniform the law among the various jurisdictions.

(b) Unless displaced by the particular provisions of this title, the principles of law and equity, including the law merchant and the law relative to capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy, and other validating or invalidating cause shall supplement its provisions.



§ 11-1-104. Construction against implicit repeal.

This title being a general act intended as a unified coverage of its subject matter, no part of it shall be deemed to be impliedly repealed by subsequent legislation if such construction can reasonably be avoided.



§ 11-1-105. Severability

If any provision or clause of this title or application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of this title which can be given effect without the invalid provision or application, and to this end the provisions of this title are declared to be severable.



§ 11-1-106. Use of singular and plural; gender.

In this title unless the statutory context otherwise requires:

(1) Words in the singular number include the plural, and words in the plural include the singular; and

(2) Words of any gender also refer to any other gender.



§ 11-1-107. Section captions.

Section captions are parts of this title.



§ 11-1-108. Relation to Electronic Signatures in Global and National Commerce Act.

This article modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001, et seq., but shall not modify, limit, or supersede Section 101(c) of that act, 15 U.S.C. Section 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of that act, 15 U.S.C. Section 7003(b).






Part 2 - General Definitions and Principles of Interpretation

§ 11-1-201. General definitions.

(a) Unless the context otherwise requires, words or phrases defined in this Code section, or in the additional definitions contained in other articles of this title that apply to particular articles or parts thereof, have the meanings stated.

(b) Subject to additional definitions contained in the other articles of this title that are applicable to specific articles or parts thereof, in this title:

(1) "Action" in the sense of a judicial proceeding includes recoupment, counterclaim, setoff, suit in equity, and any other proceedings in which rights are determined.

(2) "Aggrieved party" means a party entitled to pursue a remedy.

(3) "Agreement," as distinguished from "contract," means the bargain of the parties in fact as found in their language or inferred from other circumstances including course of performance, course of dealing, or usage of trade as provided in Code Section 11-1-303.

(4) "Bank" means a person engaged in the business of banking and includes a savings bank, savings and loan association, credit union, or trust company.

(5) "Bearer" means a person in control of a negotiable instrument, document of title, or certificated security payable to bearer or indorsed in blank.

(6) "Bill of lading" means a document evidencing the receipt of goods for shipment issued by a person engaged in the business of transporting or forwarding goods.

(7) "Branch" includes a separately incorporated foreign branch of a bank.

(8) "Burden of establishing" a fact means the burden of persuading the trier of fact that the existence of the fact is more probable than its nonexistence.

(9) "Buyer in ordinary course of business" means a person that buys goods in good faith without knowledge that the sale violates the rights of another person in the goods, and in the ordinary course from a person, other than a pawnbroker, in the business of selling goods of that kind. A person buys goods in the ordinary course if the sale to the person comports with the usual or customary practices in the kind of business in which the seller is engaged or with the seller's own usual or customary practices. A person that sells oil, gas, or other minerals at the wellhead or minehead is a person in the business of selling goods of that kind. A buyer in the ordinary course of business may buy for cash, by exchange of other property, or on secured or unsecured credit, and may acquire goods or documents of title under a preexisting contract for sale. Only a buyer that takes possession of the goods or has a right to recover the goods from the seller under Article 2 of this title may be a buyer in ordinary course of business. A person that acquires goods in a transfer in bulk or as security for or in total or partial satisfaction of a money debt is not a buyer in ordinary course of business.

(10) "Conspicuous," with reference to a term, means so written, displayed, or presented that a reasonable person against which it is to operate ought to have noticed it. Whether a term is "conspicuous" or not is a decision for the court. Conspicuous terms include the following:

(A) A heading in capitals equal to or greater in size than the surrounding text, or in contrasting type, font, or color to the surrounding text of the same or lesser size; and

(B) Language in the body of a record or display in larger type than the surrounding text, or in contrasting type, font, or color to the surrounding text of the same size, or set off from the surrounding text of the same size by symbols or other marks that call attention to the language.

(11) "Consumer" means an individual who enters into a transaction primarily for personal, family, or household purposes.

(12) "Contract," as distinguished from "agreement," means the total legal obligation that results from the parties' agreement as determined by this title and any other applicable law.

(13) "Creditor" includes a general creditor, a secured creditor, a lien creditor and any representative of creditors, including an assignee for the benefit of creditors, a trustee in bankruptcy, a receiver in equity, and an executor or administrator of an insolvent debtor's or assignor's estate.

(14) "Defendant" includes a person in the position of defendant in a counterclaim, cross-claim, or third-party claim.

(15) "Delivery" with respect to an instrument, document of title, or chattel paper means voluntary transfer of possession.

(16) "Document of title" includes a bill of lading, dock warrant, dock receipt, warehouse receipt, or order for delivery of goods and any other document which in the regular course of business or financing is treated as adequately evidencing that the person in possession of it is entitled to receive, hold, and dispose of the document and the goods it covers. To be a document of title, a document must purport to be issued by or addressed to a bailee and purport to cover goods in the bailee's possession which are either identified or are fungible portions of an identified mass.

(17) "Fault" means a default, breach, or wrongful act or omission.

(18) "Fungible goods" means:

(A) Goods of which any unit is, by nature or usage of trade, the equivalent of any other like unit; or

(B) Goods that by agreement are treated as equivalent.

(19) "Genuine" means free of forgery or counterfeiting.

(20) "Good faith," except as otherwise provided in Article 5 of this title, means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(21) "Holder" means:

(A) The person in possession of a negotiable instrument that is payable either to bearer or to an identified person that is the person in possession; or

(B) The person in possession of a document of title if the goods are deliverable either to bearer or to the order of the person in possession.

(22) "Insolvency proceeding" includes any assignment for the benefit of creditors or other proceeding intended to liquidate or rehabilitate the estate of the person involved.

(23) "Insolvent" means:

(A) Having generally ceased to pay debts in the ordinary course of business other than as a result of bona fide dispute;

(B) Being unable to pay debts as they become due; or

(C) Being insolvent within the meaning of the federal bankruptcy law.

(24) "Money" means a medium of exchange authorized or adopted by a domestic or foreign government and includes a monetary unit of account established by an intergovernmental organization or by agreement between two or more countries.

(25) "Organization" means a person other than an individual.

(26) "Party," as distinct from "third party," means a person who has engaged in a transaction or made an agreement subject to this title.

(27) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency, or instrumentality, public corporation, or any other legal or commercial entity.

(28) "Present value" means the amount as of a date certain of one or more sums payable in the future, discounted to the date certain by use of either an interest rate specified by the parties if that rate is not manifestly unreasonable at the time the transaction is entered into or, if an interest rate is not so specified, a commercially reasonable rate that takes into account the facts and circumstances at the time the transaction is entered into.

(29) "Purchase" means taking by sale, discount, negotiation, mortgage, pledge, lien, security interest, issue or reissue, gift, or any other voluntary transaction creating an interest in property.

(30) "Purchaser" means a person who takes by purchase.

(31) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(32) "Remedy" means any remedial right to which an aggrieved party is entitled with or without resort to a tribunal.

(33) "Representative" means a person empowered to act for another, including an agent, an officer of a corporation or association, and a trustee, executor or administrator of an estate.

(34) "Rights" includes remedies.

(35) "Security interest" means an interest in personal property or fixtures which secures payment or performance of an obligation. The term also includes any interest of a consignor and a buyer of accounts, chattel paper, a payment intangible, or a promissory note in a transaction that is subject to Article 9 of this title. The term does not include the special property interest of a buyer of goods on identification of those goods to a contract for sale under Code Section 11-2-401, but a buyer may also acquire a "security interest" by complying with Article 9 of this title. Except as otherwise provided in Code Section 11-2-505, the right of a seller or lessor of goods under Article 2 or 2A of this title to retain or acquire possession of the goods is not a "security interest," but a seller or lessor may also acquire a "security interest" by complying with Article 9 of this title. The retention or reservation of title by a seller of goods notwithstanding shipment or delivery to the buyer under Code Section 11-2-401 is limited in effect to a reservation of a "security interest."

Whether a transaction in the form of a lease creates a "security interest" shall be determined pursuant to Code Section 11-1-203.

(36) "Send" in connection with a writing, record, or notice means:

(A) To deposit in the mail or deliver for transmission by any other usual means of communication with postage or cost of transmission provided for and properly addressed and, in the case of an instrument, to an address specified thereon or otherwise agreed, or if there be none to any address reasonable under the circumstances; or

(B) In any other way to cause to be received any record or notice within the time it would have arrived if properly sent.

(37) "Signed" includes using any symbol executed or adopted with present intention to adopt or accept a writing.

(38) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(39) "Surety" includes a guarantor or other secondary obligor.

(40) "Term" means that portion of an agreement that relates to a particular matter.

(41) "Unauthorized signature" means a signature made without actual, implied, or apparent authority. The term includes a forgery.

(42) "Warehouse receipt" means a receipt issued by a person engaged in the business of storing goods for hire.

(43) "Written" or "writing" includes printing, typewriting, or any other intentional reduction to tangible form.



§ 11-1-202. Notice; knowledge.

(a) Subject to subsection (f) of this Code section, a person has "notice" of a fact if the person:

(1) Has actual knowledge of it;

(2) Has received a notice or notification of it; or

(3) From all the facts and circumstances known to the person at the time in question, has reason to know that it exists.

(b) "Knows" or "knowledge" means actual knowledge.

(c) "Discover," "learn," or words of similar import refer to knowledge rather than to reason to know.

(d) A person "notifies" or "gives" a notice or notification to another person by taking such steps as may be reasonably required to inform the other person in the ordinary course, whether or not the other person actually comes to know of it.

(e) Subject to subsection (f) of this Code section, a person "receives" a notice or notification when:

(1) It comes to that person's attention; or

(2) It is duly delivered in a form reasonable under the circumstances at the place of business through which the contract was made or at another location held out by that person as the place for receipt of such communications.

(f) Notice, knowledge, or a notice or notification received by an organization shall be effective for a particular transaction from the time it is brought to the attention of the individual conducting that transaction and, in any event, from the time it would have been brought to the individual's attention if the organization had exercised due diligence. An organization exercises due diligence if it maintains reasonable routines for communicating significant information to the person conducting the transaction and there is reasonable compliance with the routines. Due diligence does not require an individual acting for the organization to communicate information unless the communication is part of the individual's regular duties or the individual has reason to know of the transaction and that the transaction would be materially affected by the information.



§ 11-1-203. Lease distinguished from security interest.

(a) Whether a transaction in the form of a lease creates a security interest is determined by the facts of each case.

(b) A transaction in the form of a lease creates a security interest if the consideration that the lessee is to pay to the lessor for the right to possession and use of the goods is an obligation for the term of the lease and is not subject to termination by the lessee, and:

(1) The original term of the lease is equal to or greater than the remaining economic life of the goods;

(2) The lessee is bound to renew the lease for the remaining economic life of the goods or is bound to become the owner of the goods;

(3) The lessee has an option to renew the lease for the remaining economic life of the goods for no additional consideration or nominal additional consideration upon compliance with the lease agreement; or

(4) The lessee has an option to become the owner of the goods for no additional consideration or nominal additional consideration upon compliance with the lease agreement.

(c) A transaction in the form of a lease does not create a security interest merely because:

(1) The present value of the consideration the lessee is obligated to pay the lessor for the right to possession and use of the goods is substantially equal to or is greater than the fair market value of the goods at the time the lease is entered into;

(2) The lessee assumes risk of loss of the goods;

(3) The lessee agrees to pay, with respect to the goods, taxes, insurance, filing, recording, or registration fees, or service or maintenance costs;

(4) The lessee has an option to renew the lease or to become the owner of the goods;

(5) The lessee has an option to renew the lease for a fixed rent that is equal to or greater than the reasonably predictable fair market rent for the use of the goods for the term of the renewal at the time the option is to be performed; or

(6) The lessee has an option to become the owner of the goods for a fixed price that is equal to or greater than the reasonably predictable fair market value of the goods at the time the option is to be performed.

(d) Additional consideration is nominal if it is less than the lessee's reasonably predictable cost of performing under the lease agreement if the option is not exercised. Additional consideration is not nominal if:

(1) When the option to renew the lease is granted to the lessee, the rent is stated to be the fair market rent for the use of the goods for the term of the renewal determined at the time the option is to be performed; or

(2) When the option to become the owner of the goods is granted to the lessee, the price is stated to be the fair market value of the goods determined at the time the option is to be performed.

(e) The "remaining economic life of the goods" and "reasonably predictable" fair market rent, fair market value, or cost of performing under the lease agreement must be determined with reference to the facts and circumstances at the time the transaction is entered into.



§ 11-1-204. Value.

Except as otherwise provided in Articles 3, 4, 5, and 6 of this title, a person gives value for rights if the person acquires them:

(1) In return for a binding commitment to extend credit or for the extension of immediately available credit, whether or not drawn upon and whether or not a charge-back is provided for in the event of difficulties in collection;

(2) As security for, or in total or partial satisfaction of, a preexisting claim;

(3) By accepting delivery under a preexisting contract for purchase; or

(4) In return for any consideration sufficient to support a simple contract.



§ 11-1-205. Reasonable time; seasonableness.

(a) Whether a time for taking any action required by this title is reasonable depends on the nature, purpose, and circumstances of such action.

(b) An action is taken "seasonably" if it is taken at or within the time agreed, or if no time is agreed, at or within a reasonable time.



§ 11-1-206. Presumptions.

Whenever this title creates a "presumption" with respect to a fact, or provides that a fact is "presumed," the trier of fact must find the existence of the fact presumed unless and until evidence is introduced that supports a finding of its nonexistence.






Article 3 - Territorial Applicability and General Rules

§ 11-1-301. Territorial applicability; parties' power to choose applicable law

(a) Except as otherwise provided in this Code section, when a transaction bears a reasonable relation to this state and also to another state or nation the parties may agree that the law either of this state or of such other state or nation shall govern their rights and duties.

(b) In the absence of an agreement under subsection (a) of this Code section, and except as provided in subsection (c) of this Code section, this title applies to transactions bearing an appropriate relation to this state.

(c) If one of the following provisions of this title specifies the applicable law, that provision governs and a contrary agreement is effective only to the extent permitted by the law so specified:

(1) Code Section 11-2-402;

(2) Code Sections 11-2A-105 and 11-2A-106;

(3) Code Section 11-4-102;

(4) Code Section 11-4A-507;

(5) Code Section 11-5-116;

(6) Code Section 11-6-103;

(7) Code Section 11-8-110; or

(8) Code Sections 11-9-301 through 11-9-307.



§ 11-1-302. Variation by agreement

(a) Except as otherwise provided in subsection (b) of this Code section or elsewhere in this title, the effect of provisions of this title may be varied by agreement.

(b) The obligations of good faith, diligence, reasonableness, and care prescribed by this title may not be disclaimed by agreement. The parties may by agreement determine the standards by which the performance of such obligations is to be measured if such standards are not manifestly unreasonable. Whenever this title requires an action to be taken within a reasonable time, a time that is not manifestly unreasonable may be fixed by agreement.

(c) The presence in certain provisions of this title of the phrase "unless otherwise agreed" or words of similar import does not imply that the effect of other provisions may not be varied by agreement under this Code section.



§ 11-1-303. Course of performance, course of dealing, and usage of trade

(a) A "course of performance" is a sequence of conduct between the parties to a particular transaction that exists if:

(1) The agreement of the parties with respect to the transaction involves repeated occasions for performance by a party; and

(2) The other party, with knowledge of the nature of the performance and opportunity for objection to it, accepts the performance or acquiesces in it without objection.

(b) A "course of dealing" is a sequence of conduct concerning previous transactions between the parties to a particular transaction that is fairly to be regarded as establishing a common basis of understanding for interpreting their expressions and other conduct.

(c) A "usage of trade" is any practice or method of dealing having such regularity of observance in a place, vocation, or trade as to justify an expectation that it will be observed with respect to the transaction in question. The existence and scope of such a usage must be proved as facts. If it is established that such a usage is embodied in a trade code or similar record, the interpretation of the record is a question of law.

(d) A course of performance or course of dealing between the parties or usage of trade in the vocation or trade in which they are engaged or of which they are or should be aware is relevant in ascertaining the meaning of the parties' agreement, may give particular meaning to specific terms of the agreement, and may supplement or qualify the terms of the agreement. A usage of trade applicable in the place in which part of the performance under the agreement is to occur may be so utilized as to that part of the performance.

(e) Except as otherwise provided in subsection (f) of this Code section, the express terms of an agreement and any applicable course of performance, course of dealing, or usage of trade shall be construed whenever reasonable as consistent with each other. If such a construction is unreasonable:

(1) Express terms prevail over course of performance, course of dealing, and usage of trade;

(2) Course of performance prevails over course of dealing and usage of trade; and

(3) Course of dealing prevails over usage of trade.

(f) Subject to Code Section 11-2-209, a course of performance is relevant to show a waiver or modification of any term inconsistent with the course of performance.

(g) Evidence of a relevant usage of trade offered by one party shall not be admissible unless that party has given the other party notice that the court finds sufficient to prevent unfair surprise to the other party.



§ 11-1-304. Obligation of good faith

Every contract or duty within this title imposes an obligation of good faith in its performance and enforcement.



§ 11-1-305. Remedies to be liberally administered

(a) The remedies provided by this title shall be liberally administered to the end that the aggrieved party may be put in as good a position as if the other party had fully performed but neither consequential or special damages nor penal damages may be had except as specifically provided in this title or by other rule of law.

(b) Any right or obligation declared by this title shall be enforceable by action unless the provision declaring it specifies a different and limited effect.



§ 11-1-306. Waiver or renunciation of claim or right after breach

A claim or right arising out of an alleged breach may be discharged in whole or in part without consideration by agreement of the aggrieved party in an authenticated record.



§ 11-1-307. Prima-facie evidence by third party documents

A document in due form purporting to be a bill of lading, policy or certificate of insurance, official weigher's or inspector's certificate, consular invoice, or any other document authorized or required by the contract to be issued by a third party shall be prima-facie evidence of its own authenticity and genuineness and of the facts stated in the document by the third party.



§ 11-1-308. Performance or acceptance under reservation of rights

(a) A party who, with explicit reservation of rights, performs or promises performance or assents to performance in a manner demanded or offered by the other party does not thereby prejudice the rights reserved. Such words as "without prejudice," "under protest," or the like are sufficient.

(b) Subsection (a) of this Code section shall not apply to an accord and satisfaction.



§ 11-1-309. Option to accelerate at will

A term providing that one party or that party's successor in interest may accelerate payment or performance or require collateral or additional collateral "at will" or when the party "deems itself insecure" or words of similar import shall be construed to mean that the party shall have power to do so only if that party in good faith believes that the prospect of payment or performance is impaired. The burden of establishing lack of good faith is on the party against whom the power has been exercised.



§ 11-1-310. Subordinated obligations.

An obligation may be issued as subordinated to performance of another obligation of the person obligated, or a creditor may subordinate its right to performance of an obligation by agreement with either the person obligated or another creditor of the person obligated. Such a subordination does not create a security interest as against either the common debtor or a subordinated creditor.









Article 2 - Sales

Part 1 - Short Title, General Construction, and Subject Matter

§ 11-2-101. Short title

This article shall be known and may be cited as "Uniform Commercial Code -- Sales."



§ 11-2-102. Scope; certain security and other transactions excluded from this article

Unless the context otherwise requires, this article applies to transactions in goods; it does not apply to any transaction which although in the form of an unconditional contract to sell or present sale is intended to operate only as a security transaction nor does this article impair or repeal any statute regulating sales to consumers, farmers, or other specified classes of buyers.



§ 11-2-103. Definitions and index of definitions

(1) In this article unless the context otherwise requires:

(a) "Buyer" means a person who buys or contracts to buy goods.

(b) Reserved.

(c) "Receipt" of goods means taking physical possession of them.

(d) "Seller" means a person who sells or contracts to sell goods.

(2) Other definitions applying to this article or to specified parts thereof, and the Code sections in which they appear are:

"Acceptance." Code Section 11-2-606.

"Banker's credit." Code Section 11-2-325.

"Between merchants." Code Section 11-2-104.

"Cancellation." Code Section 11-2-106(4).

"Commercial unit." Code Section 11-2-105.

"Confirmed credit." Code Section 11-2-325.

"Conforming to contract." Code Section 11-2-106.

"Contract for sale." Code Section 11-2-106.

"Cover." Code Section 11-2-712.

"Entrusting." Code Section 11-2-403.

"Financing agency." Code Section 11-2-104.

"Future goods." Code Section 11-2-105.

"Goods." Code Section 11-2-105.

"Identification." Code Section 11-2-501.

"Installment contract." Code Section 11-2-612.

"Letter of credit." Code Section 11-2-325.

"Lot." Code Section 11-2-105.

"Merchant." Code Section 11-2-104.

"Overseas." Code Section 11-2-323.

"Person in position of seller." Code Section 11-2-707.

"Present sale." Code Section 11-2-106.

"Sale." Code Section 11-2-106.

"Sale on approval." Code Section 11-2-326.

"Sale or return." Code Section 11-2-326.

"Termination." Code Section 11-2-106.

(3) "Control" as provided in Code Section 11-7-106 and the following definitions in other articles of this title apply to this article:

"Check." Code Section 11-3-104.

"Consignee." Code Section 11-7-102.

"Consignor." Code Section 11-7-102.

"Consumer goods." Code Section 11-9-102.

"Dishonor." Code Section 11-3-502.

"Draft." Code Section 11-3-104.

(4) In addition Article 1 of this title contains general definitions and principles of construction and interpretation applicable throughout this article.



§ 11-2-104. Definitions: "merchant"; "between merchants"; "financing agency."

(1) "Merchant" means a person who deals in goods of the kind or otherwise by his occupation holds himself out as having knowledge or skill peculiar to the practices or goods involved in the transaction or to whom such knowledge or skill may be attributed by his employment of an agent or broker or other intermediary who by his occupation holds himself out as having such knowledge or skill.

(2) "Financing agency" means a bank, finance company, or other person who in the ordinary course of business makes advances against goods or documents of title or who by arrangement with either the seller or the buyer intervenes in ordinary course to make or collect payment due or claimed under the contract for sale, as by purchasing or paying the seller's draft or making advances against it or by merely taking it for collection whether or not documents of title accompany or are associated with the draft. "Financing agency" includes also a bank or other person who similarly intervenes between persons who are in the position of seller and buyer in respect to the goods (Code Section 11-2-707).

(3) "Between merchants" means in any transaction with respect to which both parties are chargeable with the knowledge or skill of merchants.



§ 11-2-105. Definitions: transferability; "goods"; "future" goods; "lot"; "commercial unit."

(1) "Goods" means all things (including specially manufactured goods) which are movable at the time of identification to the contract for sale other than the money in which the price is to be paid, investment securities (Article 8 of this title), and things in action. "Goods" also includes the unborn young of animals and growing crops and other identified things attached to realty as described in the Code section on goods to be severed from realty (Code Section 11-2-107).

(2) Goods must be both existing and identified before any interest in them can pass. Goods which are not both existing and identified are "future" goods. A purported present sale of future goods or of any interest therein operates as a contract to sell.

(3) There may be a sale of a part interest in existing identified goods.

(4) An undivided share in an identified bulk of fungible goods is sufficiently identified to be sold although the quantity of the bulk is not determined. Any agreed proportion of such a bulk or any quantity thereof agreed upon by number, weight, or other measure may to the extent of the seller's interest in the bulk be sold to the buyer who then becomes an owner in common.

(5) "Lot" means a parcel or a single article which is the subject matter of a separate sale or delivery, whether or not it is sufficient to perform the contract.

(6) "Commercial unit" means such a unit of goods as by commercial usage is a single whole for purposes of sale and division of which materially impairs its character or value on the market or in use. A commercial unit may be a single article (as a machine) or a set of articles (as a suite of furniture or an assortment of sizes) or a quantity (as a bale, gross, or carload) or any other unit treated in use or in the relevant market as a single whole.



§ 11-2-106. Definitions: "contract"; "agreement"; "contract for sale"; "sale"; "present sale"; "conforming" to contract; "termination"; "cancellation."

(1) In this article unless the context otherwise requires "contract" and "agreement" are limited to those relating to the present or future sale of goods. "Contract for sale" includes both a present sale of goods and a contract to sell goods at a future time. A "sale" consists in the passing of title from the seller to the buyer for a price (Code Section 11-2-401). A "present sale" means a sale which is accomplished by the making of the contract.

(2) Goods or conduct including any part of a performance are "conforming" or conform to the contract when they are in accordance with the obligations under the contract.

(3) "Termination" occurs when either party pursuant to a power created by agreement or law puts an end to the contract otherwise than for its breach. On "termination" all obligations which are still executory on both sides are discharged but any right based on prior breach or performance survives.

(4) "Cancellation" occurs when either party puts an end to the contract for breach by the other and its effect is the same as that of "termination" except that the canceling party also retains any remedy for breach of the whole contract or any unperformed balance.



§ 11-2-107. Goods to be severed from realty; recording

(1) A contract for the sale of timber, minerals, or the like (including oil and gas) or a structure or its materials to be removed from realty is a contract for the sale of goods within this article if they are to be severed by the seller but until severance a purported present sale thereof which is not effective as a transfer of an interest in land is effective only as a contract to sell.

(2) A contract for the sale apart from the land of growing crops or other things attached to realty and capable of severance without material harm thereto but not described in subsection (1) of this Code section is a contract for the sale of goods within this article whether the subject matter is to be severed by the buyer or by the seller even though it forms part of the realty at the time of contracting, and the parties can by identification effect a present sale before severance.

(3) The provisions of this Code section are subject to any third party rights provided by the law relating to realty records, and the contract for sale may be executed and recorded as a document transferring an interest in land and shall then constitute notice to third parties of the buyer's rights under the contract for sale.






Part 2 - Form, Formation, and Readjustment of Contract

§ 11-2-201. Formal requirements; statute of frauds

(1) Except as otherwise provided in this Code section a contract for the sale of goods for the price of $500.00 or more is not enforceable by way of action or defense unless there is some writing sufficient to indicate that a contract for sale has been made between the parties and signed by the party against whom enforcement is sought or by his authorized agent or broker. A writing is not insufficient because it omits or incorrectly states a term agreed upon but the contract is not enforceable under this paragraph beyond the quantity of goods shown in such writing.

(2) Between merchants if within a reasonable time a writing in confirmation of the contract and sufficient against the sender is received and the party receiving it has reason to know its contents, it satisfies the requirements of subsection (1) of this Code section against such party unless written notice of objection to its contents is given within ten days after it is received.

(3) A contract which does not satisfy the requirements of subsection (1) of this Code section but which is valid in other respects is enforceable:

(a) If the goods are to be specially manufactured for the buyer and are not suitable for sale to others in the ordinary course of the seller's business and the seller, before notice of repudiation is received and under circumstances which reasonably indicate that the goods are for the buyer, has made either a substantial beginning of their manufacture or commitments for their procurement; or

(b) If the party against whom enforcement is sought admits in his pleading, testimony, or otherwise in court that a contract for sale was made, but the contract is not enforceable under this provision beyond the quantity of goods admitted; or

(c) With respect to goods for which payment has been made and accepted or which have been received and accepted (Code Section 11-2-606).



§ 11-2-202. Final written expression; parol or extrinsic evidence

Terms with respect to which the confirmatory memoranda of the parties agree or which are otherwise set forth in a writing intended by the parties as a final expression of their agreement with respect to such terms as are included therein may not be contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may be explained or supplemented:

(a) By course of performance, course of dealing, or usage of trade (Code Section 11-1-303); and

(b) By evidence of consistent additional terms unless the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement.



§ 11-2-203. Seals inoperative

The affixing of a seal to a writing evidencing a contract for sale or an offer to buy or sell goods does not constitute the writing a sealed instrument and the law with respect to sealed instruments does not apply to such a contract or offer.



§ 11-2-204. Formation in general

(1) A contract for sale of goods may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of such a contract.

(2) An agreement sufficient to constitute a contract for sale may be found even though the moment of its making is undetermined.

(3) Even though one or more terms are left open a contract for sale does not fail for indefiniteness if the parties have intended to make a contract and there is a reasonably certain basis for giving an appropriate remedy.



§ 11-2-205. Firm offers

An offer by a merchant to buy or sell goods in a signed writing which by its terms gives assurance that it will be held open is not revocable, for lack of consideration, during the time stated or if no time is stated for a reasonable time, but in no event may such period of irrevocability exceed three months; but any such term of assurance on a form supplied by the offeree must be separately signed by the offeror.



§ 11-2-206. Offer and acceptance in formation of contract

(1) Unless otherwise unambiguously indicated by the language or circumstances:

(a) An offer to make a contract shall be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances;

(b) An order or other offer to buy goods for prompt or current shipment shall be construed as inviting acceptance either by a prompt promise to ship or by the prompt or current shipment of conforming or nonconforming goods, but such a shipment of nonconforming goods does not constitute an acceptance if the seller seasonably notifies the buyer that the shipment is offered only as an accommodation to the buyer.

(2) Where the beginning of a requested performance is a reasonable mode of acceptance an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.



§ 11-2-207. Additional terms in acceptance or confirmation

(1) A definite and seasonable expression of acceptance or a written confirmation which is sent within a reasonable time operates as an acceptance even though it states terms additional to or different from those offered or agreed upon, unless acceptance is expressly made conditional on assent to the additional or different terms.

(2) The additional terms are to be construed as proposals for addition to the contract. Between merchants such terms become part of the contract unless:

(a) The offer expressly limits acceptance to the terms of the offer;

(b) They materially alter it; or

(c) Notification of objection to them has already been given or is given within a reasonable time after notice of them is received.

(3) Conduct by both parties which recognizes the existence of a contract is sufficient to establish a contract for sale although the writings of the parties do not otherwise establish a contract. In such case the terms of the particular contract consist of those terms on which the writings of the parties agree, together with any supplementary terms incorporated under any other provisions of this title.



§ 11-2-209. Modification, rescission, and waiver

(1) An agreement modifying a contract within this article needs no consideration to be binding.

(2) A signed agreement which excludes modification or rescission except by a signed writing cannot be otherwise modified or rescinded, but except as between merchants such a requirement on a form supplied by the merchant must be separately signed by the other party.

(3) The requirements of the statute of frauds section of this article (Code Section 11-2-201) must be satisfied if the contract as modified is within its provisions.

(4) Although an attempt at modification or rescission does not satisfy the requirements of subsection (2) or (3) of this Code section it can operate as a waiver.

(5) A party who has made a waiver affecting an executory portion of the contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.



§ 11-2-210. Delegation of performance; assignment of rights

(1) A party may perform his duty through a delegate unless otherwise agreed or unless the other party has a substantial interest in having his original promisor perform or control the acts required by the contract. No delegation of performance relieves the party delegating of any duty to perform or any liability for breach.

(2) Except as otherwise provided in Code Section 11-9-406, unless otherwise agreed all rights of either seller or buyer can be assigned except where the assignment would materially change the duty of the other party, or increase materially the burden or risk imposed on the other party by the contract, or impair materially the other party's chance of obtaining return performance. A right to damages for breach of the whole contract or a right arising out of the assignor's due performance of the assignor's entire obligation can be assigned despite agreement otherwise.

(3) The creation, attachment, perfection, or enforcement of a security interest in the seller's interest under a contract is not a transfer that materially changes the duty of or increases materially the burden or risk imposed on the buyer or impairs materially the buyer's chance of obtaining return performance within the purview of subsection (2) of this Code section unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the seller. Even in that event, the creation, attachment, perfection, and enforcement of the security interest remain effective, but (i) the seller is liable to the buyer for damages caused by the delegation to the extent that the damages could not reasonably be prevented by the buyer, and (ii) a court having jurisdiction may grant other appropriate relief, including cancellation of the contract for sale or an injunction against enforcement of the security interest or consummation of the enforcement.

(4) Unless the circumstances indicate the contrary a prohibition of assignment of "the contract" is to be construed as barring only the delegation to the assignee of the assignor's performance.

(5) An assignment of "the contract" or of "all my rights under the contract" or an assignment in similar general terms is an assignment of rights and unless the language or the circumstances (as in an assignment for security) indicate the contrary, it is a delegation of performance of the duties of the assignor and its acceptance by the assignee constitutes a promise by the assignee to perform those duties. This promise is enforceable by either the assignor or the other party to the original contract.

(6) The other party may treat any assignment which delegates performance as creating reasonable grounds for insecurity and may without prejudice to his or her rights against the assignor demand assurances from the assignee (Code Section 11-2-609).






Part 3 - General Obligation and Construction of Contract

§ 11-2-301. General obligations of parties

The obligation of the seller is to transfer and deliver and that of the buyer is to accept and pay in accordance with the contract.



§ 11-2-302. Unconscionable contract or clause

(1) If the court as a matter of law finds the contract or any clause of the contract to have been unconscionable at the time it was made the court may refuse to enforce the contract, or it may enforce the remainder of the contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

(2) When it is claimed or appears to the court that the contract or any clause thereof may be unconscionable the parties shall be afforded a reasonable opportunity to present evidence as to its commercial setting, purpose, and effect to aid the court in making the determination.



§ 11-2-303. Allocation or division of risks

Where this article allocates a risk or a burden as between the parties "unless otherwise agreed," the agreement may not only shift the allocation but may also divide the risk or burden.



§ 11-2-304. Price payable in money, goods, realty, or otherwise

(1) The price can be made payable in money or otherwise. If it is payable in whole or in part in goods each party is a seller of the goods which he is to transfer.

(2) Even though all or part of the price is payable in an interest in realty the transfer of the goods and the seller's obligations with reference to them are subject to this article, but not the transfer of the interest in realty or the transferor's obligations in connection therewith.



§ 11-2-305. Open price term

(1) The parties if they so intend can conclude a contract for sale even though the price is not settled. In such a case the price is a reasonable price at the time for delivery if:

(a) Nothing is said as to price; or

(b) The price is left to be agreed by the parties and they fail to agree; or

(c) The price is to be fixed in terms of some agreed market or other standard as set or recorded by a third person or agency and it is not so set or recorded.

(2) A price to be fixed by the seller or by the buyer means a price for him to fix in good faith.

(3) When a price left to be fixed otherwise than by agreement of the parties fails to be fixed through fault of one party the other may at his option treat the contract as canceled or himself fix a reasonable price.

(4) Where, however, the parties intend not to be bound unless the price be fixed or agreed and it is not fixed or agreed there is no contract. In such a case the buyer must return any goods already received or if unable so to do must pay their reasonable value at the time of delivery and the seller must return any portion of the price paid on account.



§ 11-2-306. Output, requirements, and exclusive dealings

(1) A term which measures the quantity by the output of the seller or the requirements of the buyer means such actual output or requirements as may occur in good faith, except that no quantity unreasonably disproportionate to any stated estimate or in the absence of a stated estimate to any normal or otherwise comparable prior output or requirements may be tendered or demanded.

(2) A lawful agreement by either the seller or the buyer for exclusive dealing in the kind of goods concerned imposes unless otherwise agreed an obligation by the seller to use best efforts to supply the goods and by the buyer to use best efforts to promote their sale.



§ 11-2-307. Delivery in single lot or several lots

Unless otherwise agreed all goods called for by a contract for sale must be tendered in a single delivery and payment is due only on such tender but where the circumstances give either party the right to make or demand delivery in lots the price if it can be apportioned may be demanded for each lot.



§ 11-2-308. Absence of specified place for delivery

Unless otherwise agreed:

(a) The place for delivery of goods is the seller's place of business or if he has none his residence; but

(b) In a contract for sale of identified goods which to the knowledge of the parties at the time of contracting are in some other place, that place is the place for their delivery; and

(c) Documents of title may be delivered through customary banking channels.



§ 11-2-309. Absence of specific time provisions; notice of termination

(1) The time for shipment or delivery or any other action under a contract if not provided in this article or agreed upon shall be a reasonable time.

(2) Where the contract provides for successive performances but is indefinite in duration it is valid for a reasonable time but unless otherwise agreed may be terminated at any time by either party.

(3) Termination of a contract by one party except on the happening of an agreed event requires that reasonable notification be received by the other party and an agreement dispensing with notification is invalid if its operation would be unconscionable.



§ 11-2-310. Open time for payment or running of credit; authority to ship under reservation

Unless otherwise agreed:

(a) Payment is due at the time and place at which the buyer is to receive the goods even though the place of shipment is the place of delivery; and

(b) If the seller is authorized to send the goods he or she may ship them under reservation, and may tender the documents of title, but the buyer may inspect the goods after their arrival before payment is due unless such inspection is inconsistent with the terms of the contract (Code Section 11-2-513); and

(c) If delivery is authorized and made by way of documents of title otherwise than by subsection (b) of this Code section then payment is due regardless of where the goods are to be received (i) at the time and place at which the buyer is to receive delivery of the tangible documents or (ii) at the time the buyer is to receive delivery of the electronic documents and at the seller's place of business or if none, the seller's residence; and

(d) Where the seller is required or authorized to ship the goods on credit the credit period runs from the time of shipment but post-dating the invoice or delaying its dispatch will correspondingly delay the starting of the credit period.



§ 11-2-311. Options and cooperation respecting performance

(1) An agreement for sale which is otherwise sufficiently definite (subsection (3) of Code Section 11-2-204) to be a contract is not made invalid by the fact that it leaves particulars of performance to be specified by one of the parties. Any such specification must be made in good faith and within limits set by commercial reasonableness.

(2) Unless otherwise agreed specifications relating to assortment of goods are at the buyer's option and except as otherwise provided in subsections (1)(c) and (3) of Code Section 11-2-319 specifications or arrangements relating to shipment are at the seller's option.

(3) Where such specification would materially affect the other party's performance but is not seasonably made or where one party's cooperation is necessary to the agreed performance of the other but is not seasonably forthcoming, the other party in addition to all other remedies:

(a) Is excused for any resulting delay in his own performance; and

(b) May also either proceed to perform in any reasonable manner or after the time for a material part of his own performance treat the failure to specify or to cooperate as a breach by failure to deliver or accept the goods.



§ 11-2-312. Warranty of title and against infringement; buyer's obligation against infringement

(1) Subject to subsection (2) of this Code section there is in a contract for sale a warranty by the seller that:

(a) The title conveyed shall be good, and its transfer rightful; and

(b) The goods shall be delivered free from any security interest or other lien or encumbrance of which the buyer at the time of contracting has no knowledge.

(2) A warranty under subsection (1) of this Code section will be excluded or modified only by specific language or by circumstances which give the buyer reason to know that the person selling does not claim title in himself or that he is purporting to sell only such right or title as he or a third person may have.

(3) Unless otherwise agreed a seller who is a merchant regularly dealing in goods of the kind warrants that the goods shall be delivered free of the rightful claim of any third person by way of infringement or the like but a buyer who furnishes specifications to the seller must hold the seller harmless against any such claim which arises out of compliance with the specifications.



§ 11-2-313. Express warranties by affirmation, promise, description, sample

(1) Express warranties by the seller are created as follows:

(a) Any affirmation of fact or promise made by the seller to the buyer which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods shall conform to the affirmation or promise.

(b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods shall conform to the description.

(c) Any sample or model which is made part of the basis of the bargain creates an express warranty that the whole of the goods shall conform to the sample or model.

(2) It is not necessary to the creation of an express warranty that the seller use formal words such as "warrant" or "guarantee" or that he have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the seller's opinion or commendation of the goods does not create a warranty.



§ 11-2-314. Implied warranty: merchantability; usage of trade

(1) Unless excluded or modified (Code Section 11-2-316), a warranty that the goods shall be merchantable is implied in a contract for their sale if the seller is a merchant with respect to goods of that kind. Under this Code section the serving for value of food or drink to be consumed either on the premises or elsewhere is a sale.

(2) Goods to be merchantable must be at least such as:

(a) Pass without objection in the trade under the contract description; and

(b) In the case of fungible goods, are of fair average quality within the description; and

(c) Are fit for the ordinary purposes for which such goods are used; and

(d) Run, within the variations permitted by the agreement, of even kind, quality, and quantity within each unit and among all units involved; and

(e) Are adequately contained, packaged, and labeled as the agreement may require; and

(f) Conform to the promises or affirmations of fact made on the container or label if any.

(3) Unless excluded or modified (Code Section 11-2-316) other implied warranties may arise from course of dealing or usage of trade.



§ 11-2-315. Implied warranty: fitness for particular purpose

Where the seller at the time of contracting has reason to know any particular purpose for which the goods are required and that the buyer is relying on the seller's skill or judgment to select or furnish suitable goods, there is unless excluded or modified under Code Section 11-2-316 an implied warranty that the goods shall be fit for such purpose.



§ 11-2-316. Exclusion or modification of warranties

(1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit warranty shall be construed wherever reasonable as consistent with each other; but subject to the provisions of this article on parol or extrinsic evidence (Code Section 11-2-202) negation or limitation is inoperative to the extent that such construction is unreasonable.

(2) Subject to subsection (3) of this Code section, to exclude or modify the implied warranty of merchantability or any part of it the language must mention merchantability and in case of a writing must be conspicuous, and to exclude or modify any implied warranty of fitness the exclusion must be by a writing and conspicuous. Language to exclude all implied warranties of fitness is sufficient if it states, for example, that "There are no warranties which extend beyond the description on the face hereof."

(3) Notwithstanding subsection (2) of this Code section:

(a) Unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is," "with all faults," or other language which in common understanding calls the buyer's attention to the exclusion of warranties and makes plain that there is no implied warranty; and

(b) When the buyer before entering into the contract has examined the goods or the sample or model as fully as he desired or has refused to examine the goods there is no implied warranty with regard to defects which an examination ought in the circumstances to have revealed to him; and

(c) An implied warranty can also be excluded or modified by course of dealing or course of performance or usage of trade; and

(d) With respect to the sale of cattle, hogs, and sheep by a licensed auction company or by an agent, there shall be no implied warranty by said auction company or agent that the cattle, hogs, and sheep are free from disease; provided, however, that the provisions of this paragraph shall not be applicable to brucellosis reactor cattle detected at an official state laboratory within 30 days following the date of sale.

(4) Remedies for breach of warranty can be limited in accordance with the provisions of this article on liquidation or limitation of damages and on contractual modification of remedy (Code Sections 11-2-718 and 11-2-719).

(5) The implied warranty of merchantability under Code Section 11-2-314 and the implied warranty of fitness for a particular purpose under Code Section 11-2-315 shall not be applicable to the procurement, processing, storage, distribution, or use of whole human blood, blood plasma, blood products, blood derivatives, or other human tissue or organs for the purpose of injecting, transfusing, incorporating, or transplanting any of them into the human body. The injection, transfusion, or other transfer of blood, blood plasma, blood products, or blood derivatives and the transplanting or other transfer of any tissue, bones, or organs into or unto the human body shall not be considered, for the purpose of this article, commodities subject to sale or barter, but shall be considered as medical services.



§ 11-2-317. Cumulation and conflict of warranties express or implied

Warranties whether express or implied shall be construed as consistent with each other and as cumulative, but if such construction is unreasonable the intention of the parties shall determine which warranty is dominant. In ascertaining that intention the following rules apply:

(a) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(b) A sample from an existing bulk displaces inconsistent general language of description.

(c) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.



§ 11-2-318. Third party beneficiaries of warranties express or implied

A seller's warranty whether express or implied extends to any natural person who is in the family or household of his buyer or who is a guest in his home if it is reasonable to expect that such person may use, consume, or be affected by the goods and who is injured in person by breach of the warranty. A seller may not exclude or limit the operation of this Code section.



§ 11-2-319. F.O.B. and F.A.S. terms

(1) Unless otherwise agreed the term F.O.B. (which means "free on board") at a named place, even though used only in connection with the stated price, is a delivery term under which:

(a) When the term is F.O.B. the place of shipment, the seller must at that place ship the goods in the manner provided in this article (Code Section 11-2-504) and bear the expense and risk of putting them into the possession of the carrier; or

(b) When the term is F.O.B. the place of destination, the seller must at his own expense and risk transport the goods to that place and there tender delivery of them in the manner provided in this article (Code Section 11-2-503);

(c) When under either paragraph (a) or (b) of this subsection the term is also F.O.B. vessel, car, or other vehicle, the seller must in addition at his own expense and risk load the goods on board. If the term is F.O.B. vessel the buyer must name the vessel and in an appropriate case the seller must comply with the provisions of this article on the form of bill of lading (Code Section 11-2-323).

(2) Unless otherwise agreed the term F.A.S. vessel (which means "free alongside") at a named port, even though used only in connection with the stated price, is a delivery term under which the seller must:

(a) At his own expense and risk deliver the goods alongside the vessel in the manner usual in that port or on a dock designated and provided by the buyer; and

(b) Obtain and tender a receipt for the goods in exchange for which the carrier is under a duty to issue a bill of lading.

(3) Unless otherwise agreed in any case falling within subsection (1)(a) or (c) or subsection (2) of this Code section the buyer must seasonably give any needed instructions for making delivery, including when the term is F.A.S. or F.O.B. the loading berth of the vessel and in an appropriate case its name and sailing date. The seller may treat the failure of needed instructions as a failure of cooperation under this article (Code Section 11-2-311). He may also at his option move the goods in any reasonable manner preparatory to delivery or shipment.

(4) Under the term F.O.B. vessel or F.A.S. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.



§ 11-2-320. C.I.F. and C. & F. terms

(1) The term C.I.F. means that the price includes in a lump sum the cost of the goods and the insurance and freight to the named destination. The term C. & F. or C.F. means that the price so includes cost and freight to the named destination.

(2) Unless otherwise agreed and even though used only in connection with the stated price and destination, the term C.I.F. destination or its equivalent requires the seller at his own expense and risk to:

(a) Put the goods into the possession of a carrier at the port for shipment and obtain a negotiable bill or bills of lading covering the entire transportation to the named destination; and

(b) Load the goods and obtain a receipt from the carrier (which may be contained in the bill of lading) showing that the freight has been paid or provided for; and

(c) Obtain a policy or certificate of insurance, including any war risk insurance, of a kind and on terms then current at the port of shipment in the usual amount, in the currency of the contract, shown to cover the same goods covered by the bill of lading and providing for payment of loss to the order of the buyer or for the account of whom it may concern; but the seller may add to the price the amount of the premium for any such war risk insurance; and

(d) Prepare an invoice of the goods and procure any other documents required to effect shipment or to comply with the contract; and

(e) Forward and tender with commercial promptness all the documents in due form and with any indorsement necessary to perfect the buyer's rights.

(3) Unless otherwise agreed the term C. & F. or its equivalent has the same effect and imposes upon the seller the same obligations and risks as a C.I.F. term except the obligation as to insurance.

(4) Under the term C.I.F. or C. & F. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.



§ 11-2-321. C.I.F. or C. & F.: "net landed weights"; "payment on arrival"; warranty of condition on arrival

Under a contract containing a term C.I.F. or C. & F.:

(1) Where the price is based on or is to be adjusted according to "net landed weights," "delivered weights," "out turn" quantity or quality, or the like, unless otherwise agreed the seller must reasonably estimate the price. The payment due on tender of the documents called for by the contract is the amount so estimated, but after final adjustment of the price a settlement must be made with commercial promptness.

(2) An agreement described in subsection (1) of this Code section or any warranty of quality or condition of the goods on arrival places upon the seller the risk of ordinary deterioration, shrinkage, and the like in transportation but has no effect on the place or time of identification to the contract for sale or delivery or on the passing of the risk of loss.

(3) Unless otherwise agreed where the contract provides for payment on or after arrival of the goods the seller must before payment allow such preliminary inspection as is feasible; but if the goods are lost delivery of the documents and payment are due when the goods should have arrived.



§ 11-2-322. Delivery "ex-ship."

(1) Unless otherwise agreed a term for delivery of goods "ex-ship" (which means from the carrying vessel) or in equivalent language is not restricted to a particular ship and requires delivery from a ship which has reached a place at the named port of destination where goods of the kind are usually discharged.

(2) Under such a term unless otherwise agreed:

(a) The seller must discharge all liens arising out of the carriage and furnish the buyer with a direction which puts the carrier under a duty to deliver the goods; and

(b) The risk of loss does not pass to the buyer until the goods leave the ship's tackle or are otherwise properly unloaded.



§ 11-2-323. Form of bill of lading required in overseas shipment; "overseas."

(1) Where the contract contemplates overseas shipment and contains a term C.I.F. or C. & F. or F.O.B. vessel, the seller unless otherwise agreed shall obtain a negotiable bill of lading stating that the goods have been loaded in board or, in the case of a term C.I.F. or C. & F., received for shipment.

(2) Where in a case within subsection (1) of this Code section a tangible bill of lading has been issued in a set of parts, unless otherwise agreed if the documents are not to be sent from abroad the buyer may demand tender of the full set; otherwise only one part of the bill of lading need be tendered. Even if the agreement expressly requires a full set:

(a) Due tender of a single part is acceptable within the provisions of this article on cure of improper delivery (subsection (1) of Code Section 11-2-508); and

(b) Even though the full set is demanded, if the documents are sent from abroad the person tendering an incomplete set may nevertheless require payment upon furnishing an indemnity which the buyer in good faith deems adequate.

(3) A shipment by water or by air or a contract contemplating such shipment is "overseas" insofar as by usage of trade or agreement it is subject to the commercial, financing, or shipping practices characteristic of international deep water commerce.



§ 11-2-324. "No arrival, no sale" term

Under a term "no arrival, no sale" or terms of like meaning, unless otherwise agreed:

(a) The seller must properly ship conforming goods and if they arrive by any means he must tender them on arrival but he assumes no obligation that the goods will arrive unless he has caused the nonarrival; and

(b) Where without fault of the seller the goods are in part lost or have so deteriorated as no longer to conform to the contract or arrive after the contract time, the buyer may proceed as if there had been casualty to identified goods (Code Section 11-2-613).



§ 11-2-325. "Letter of credit" term; "confirmed credit."

(1) Failure of the buyer seasonably to furnish an agreed letter of credit is a breach of the contract for sale.

(2) The delivery to seller of a proper letter of credit suspends the buyer's obligation to pay. If the letter of credit is dishonored, the seller may on seasonable notification to the buyer require payment directly from him.

(3) Unless otherwise agreed the term "letter of credit" or "banker's credit" in a contract for sale means an irrevocable credit issued by a financing agency of good repute and, where the shipment is overseas, of good international repute. The term "confirmed credit" means that the credit must also carry the direct obligation of such an agency which does business in the seller's financial market.



§ 11-2-326. Sale on approval and sale or return; rights of creditors.

(1) Unless otherwise agreed, if delivered goods may be returned by the buyer even though they conform to the contract, the transaction is:

(a) A "sale on approval" if the goods are delivered primarily for use; and

(b) A "sale or return" if the goods are delivered primarily for resale.

(2) Goods held on approval are not subject to the claims of the buyer's creditors until acceptance; goods held on sale or return are subject to such claims while in the buyer's possession.

(3) Any "or return" term of a contract for sale is to be treated as a separate contract for sale within the statute of frauds section of this article (Code Section 11-2-201) and as contradicting the sale aspect of the contract within the provisions of this article on parol or extrinsic evidence (Code Section 11-2-202).



§ 11-2-327. Special incidents of sale on approval and sale or return

(1) Under a sale on approval unless otherwise agreed:

(a) Although the goods are identified to the contract the risk of loss and the title do not pass to the buyer until acceptance; and

(b) Use of the goods consistent with the purpose of trial is not acceptance but failure seasonably to notify the seller of election to return the goods is acceptance, and if the goods conform to the contract acceptance of any part is acceptance of the whole; and

(c) After due notification of election to return, the return is at the seller's risk and expense but a merchant buyer must follow any reasonable instructions.

(2) Under a sale or return unless otherwise agreed:

(a) The option to return extends to the whole or any commercial unit of the goods while in substantially their original condition, but must be exercised seasonably; and

(b) The return is at the buyer's risk and expense.



§ 11-2-328. Sale by auction

(1) In a sale by auction if goods are put up in lots each lot is the subject of a separate sale.

(2) A sale by auction is complete when the auctioneer so announces by the fall of the hammer or in other customary manner. Where a bid is made while the hammer is falling in acceptance of a prior bid the auctioneer may in his discretion reopen the bidding or declare the goods sold under the bid on which the hammer was falling. In sales by auction the auctioneer shall be considered agent of both parties so far as to dispense with any further memorandum in writing than his own entries.

(3) Such a sale is with reserve unless the goods are in explicit terms put up without reserve. In an auction with reserve the auctioneer may withdraw the goods at any time until he announces completion of the sale. In an auction without reserve, after the auctioneer calls for bids on an article or lot, that article or lot cannot be withdrawn unless no bid is made within a reasonable time. In either case a bidder may retract his bid until the auctioneer's announcement of completion of the sale, but a bidder's retraction does not revive any previous bid.

(4) If the auctioneer knowingly receives a bid on the seller's behalf or the seller makes or procures such a bid, and notice has not been given that liberty for such bidding is reserved, the buyer may at his option avoid the sale or take the goods at the price of the last good faith bid prior to the completion of the sale. This subsection shall not apply to any bid at a forced sale.






Part 4 - Title, Creditors, and Good Faith Purchasers

§ 11-2-401. Passing of title; reservation for security; limited application of this Code section

Each provision of this article with regard to the rights, obligations, and remedies of the seller, the buyer, purchasers, or other third parties applies irrespective of title to the goods except where the provision refers to such title. Insofar as situations are not covered by the other provisions of this article and matters concerning title become material the following rules apply:

(1) Title to goods cannot pass under a contract for sale prior to their identification to the contract (Code Section 11-2-501), and unless otherwise explicitly agreed the buyer acquires by their identification a special property as limited by this title. Any retention or reservation by the seller of the title (property) in goods shipped or delivered to the buyer is limited in effect to a reservation of a security interest. Subject to these provisions and to the provisions of the article on secured transactions (Article 9 of this title), title to goods passes from the seller to the buyer in any manner and on any conditions explicitly agreed on by the parties.

(2) Unless otherwise explicitly agreed title passes to the buyer at the time and place at which the seller completes his or her performance with reference to the physical delivery of the goods, despite any reservation of a security interest and even though a document of title is to be delivered at a different time or place; and in particular and despite any reservation of a security interest by the bill of lading:

(a) If the contract requires or authorizes the seller to send the goods to the buyer but does not require him or her to deliver them at destination, title passes to the buyer at the time and place of shipment; but

(b) If the contract requires delivery at destination, title passes on tender there.

(3) Unless otherwise explicitly agreed where delivery is to be made without moving the goods:

(a) If the seller is to deliver a tangible document of title, title passes at the time when and the place where he or she delivers such documents and if the seller is to deliver an electronic document of title, title passes when the seller delivers the document; or

(b) If the goods are at the time of contracting already identified and no documents of title are to be delivered, title passes at the time and place of contracting.

(4) A rejection or other refusal by the buyer to receive or retain the goods, whether or not justified, or a justified revocation of acceptance revests title to the goods in the seller. Such revesting occurs by operation of law and is not a "sale."



§ 11-2-402. Rights of seller's creditors against sold goods

(1) Except as provided in subsections (2) and (3) of this Code section, rights of unsecured creditors of the seller with respect to goods which have been identified to a contract for sale are subject to the buyer's rights to recover the goods under this article (Code Sections 11-2-502 and 11-2-716).

(2) A creditor of the seller may treat a sale or an identification of goods to a contract for sale as void if as against him a retention of possession by the seller is fraudulent under any rule of law of the state where the goods are situated, except that retention of possession in good faith and current course of trade by a merchant-seller for a commercially reasonable time after a sale or identification is not fraudulent.

(3) Nothing in this article shall be deemed to impair the rights of creditors of the seller:

(a) Under the provisions of the article on secured transactions (Article 9 of this title); or

(b) Where identification to the contract or delivery is made not in current course of trade but in satisfaction of or as security for a preexisting claim for money, security, or the like and is made under circumstances which under any rule of law of the state where the goods are situated would apart from this article constitute the transaction a fraudulent transfer or voidable preference.



§ 11-2-403. Power to transfer; good faith purchase of goods; "entrusting."

(1) A purchaser of goods acquires all title which his transferor had or had power to transfer except that a purchaser of a limited interest acquires rights only to the extent of the interest purchased. A person with voidable title has power to transfer a good title to a good faith purchaser for value. When goods have been delivered under a transaction of purchase the purchaser has such power even though:

(a) The transferor was deceived as to the identity of the purchaser; or

(b) The delivery was in exchange for a check which is later dishonored; or

(c) It was agreed that the transaction was to be a "cash sale"; or

(d) The delivery was procured through fraud punishable as larcenous under the criminal law.

(2) Any entrusting of possession of goods to a merchant who deals in goods of that kind gives him power to transfer all rights of the entruster to a buyer in ordinary course of business.

(3) "Entrusting" includes any delivery and any acquiescence in retention of possession regardless of any condition expressed between the parties to the delivery or acquiescence and regardless of whether the procurement of the entrusting or the possessor's disposition of the goods have been such as to be larcenous under the criminal law.

(4) The rights of other purchasers of goods and of lien creditors are governed by the articles on secured transactions (Article 9 of this title), bulk transfers (Article 6 of this title), and documents of title (Article 7 of this title).






Part 5 - Performance

§ 11-2-501. Insurable interest in goods; manner of identification of goods

(1) The buyer obtains a special property and an insurable interest in goods by identification of existing goods as goods to which the contract refers even though the goods so identified are nonconforming and he has an option to return or reject them. Such identification can be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement identification occurs:

(a) When the contract is made if it is for the sale of goods already existing and identified;

(b) If the contract is for the sale of future goods other than those described in paragraph (c) of this subsection, when goods are shipped, marked, or otherwise designated by the seller as goods to which the contract refers;

(c) When the crops are planted or otherwise become growing crops or the young are conceived if the contract is for the sale of unborn young to be born within 12 months after contracting or for the sale of crops to be harvested within 12 months or the next normal harvest season after contracting whichever is longer.

(2) The seller retains an insurable interest in goods so long as title to or any security interest in the goods remains in him and where the identification is by the seller alone he may until default or insolvency or notification to the buyer that the identification is final substitute other goods for those identified.

(3) Nothing in this Code section impairs any insurable interest recognized under any other statute or rule of law.



§ 11-2-502. Buyer's right to goods on seller's insolvency

(1) Subject to subsections (2) and (3) of this Code section and even though the goods have not been shipped a buyer who has paid a part or all of the price of goods in which the buyer has a special property under the provisions of Code Section 11-2-501 may on making and keeping good a tender of any unpaid portion of their price recover them from the seller if:

(a) In the case of goods bought for personal, family, or household purposes, the seller repudiates or fails to deliver as required by the contract; or

(b) In all cases, the seller becomes insolvent within ten days after receipt of the first installment on their price.

(2) The buyer's right to recover the goods under paragraph (a) of subsection (1) of this Code section vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.

(3) If the identification creating the buyer's special property has been made by the buyer he or she acquires the right to recover the goods only if they conform to the contract for sale.



§ 11-2-503. Manner of seller's tender of delivery

(1) Tender of delivery requires that the seller put and hold conforming goods at the buyer's disposition and give the buyer any notification reasonably necessary to enable him to take delivery. The manner, time, and place for tender are determined by the agreement and this article, and in particular:

(a) Tender must be at a reasonable hour, and if it is of goods they must be kept available for the period reasonably necessary to enable the buyer to take possession; but

(b) Unless otherwise agreed the buyer must furnish facilities reasonably suited to the receipt of the goods.

(2) Where the case is within Code Section 11-2-504 respecting shipment tender requires that the seller comply with its provisions.

(3) Where the seller is required to deliver at a particular destination tender requires that he comply with subsection (1) of this Code section and also in any appropriate case tender documents as described in subsections (4) and (5) of this Code section.

(4) Where goods are in the possession of a bailee and are to be delivered without being moved:

(a) Tender requires that the seller either tender a negotiable document of title covering such goods or procure acknowledgment by the bailee of the buyer's right to possession of the goods; but

(b) Tender to the buyer of a nonnegotiable document of title or of a record directing the bailee to deliver is sufficient tender unless the buyer seasonably objects, and except as otherwise provided in Article 9 of this title receipt by the bailee of notification of the buyer's rights fixes those rights as against the bailee and all third persons; but risk of loss of the goods and of any failure by the bailee to honor the nonnegotiable document of title or to obey the direction remains on the seller until the buyer has had a reasonable time to present the document or direction, and a refusal by the bailee to honor the document or to obey the direction defeats the tender.

(5) Where the contract requires the seller to deliver documents:

(a) He or she shall tender all such documents in correct form, except as provided in this article with respect to bills of lading in a set (subsection (2) of Code Section 11-2-323); and

(b) Tender through customary banking channels is sufficient and dishonor of a draft accompanying or associated with the documents constitutes nonacceptance or rejection.



§ 11-2-504. Shipment by seller

Where the seller is required or authorized to send the goods to the buyer and the contract does not require him to deliver them at a particular destination, then unless otherwise agreed he must:

(a) Put the goods in the possession of such a carrier and make such a contract for their transportation as may be reasonable having regard to the nature of the goods and other circumstances of the case; and

(b) Obtain and promptly deliver or tender in due form any document necessary to enable the buyer to obtain possession of the goods or otherwise required by the agreement or by usage of trade; and

(c) Promptly notify the buyer of the shipment.

Failure to notify the buyer under paragraph (c) of this Code section or to make a proper contract under paragraph (a) of this Code section is a ground for rejection only if material delay or loss ensues.



§ 11-2-505. Seller's shipment under reservation

(1) Where the seller has identified goods to the contract by or before shipment:

(a) His or her procurement of a negotiable bill of lading to his or her own order or otherwise reserves in him or her a security interest in the goods. His or her procurement of the bill to the order of a financing agency or of the buyer indicates in addition only the seller's expectation of transferring that interest to the person named.

(b) A nonnegotiable bill of lading to himself or herself or his or her nominee reserves possession of the goods as security but except in a case of conditional delivery (subsection (2) of Code Section 11-2-507) a nonnegotiable bill of lading naming the buyer as consignee reserves no security interest even though the seller retains possession or control of the bill of lading.

(2) When shipment by the seller with reservation of a security interest is in violation of the contract for sale it constitutes an improper contract for transportation within Code Section 11-2-504 but impairs neither the rights given to the buyer by shipment and identification of the goods to the contract nor the seller's powers as a holder of a negotiable document of title.



§ 11-2-506. Rights of financing agency

(1) A financing agency by paying or purchasing for value a draft which relates to a shipment of goods acquires to the extent of the payment or purchase and in addition to its own rights under the draft and any document of title securing it any rights of the shipper in the goods including the right to stop delivery and the shipper's right to have the draft honored by the buyer.

(2) The right to reimbursement of a financing agency which has in good faith honored or purchased the draft under commitment to or authority from the buyer is not impaired by subsequent discovery of defects with reference to any relevant document which was apparently regular.



§ 11-2-507. Effect of seller's tender; delivery on condition

(1) Tender of delivery is a condition to the buyer's duty to accept the goods and, unless otherwise agreed, to his duty to pay for them. Tender entitles the seller to acceptance of the goods and to payment according to the contract.

(2) Where payment is due and demanded on the delivery to the buyer of goods or documents of title, his right as against the seller to retain or dispose of them is conditional upon his making the payment due.



§ 11-2-508. Cure by seller of improper tender or delivery; replacement

(1) Where any tender or delivery by the seller is rejected because nonconforming and the time for performance has not yet expired, the seller may seasonably notify the buyer of his intention to cure and may then within the contract time make a conforming delivery.

(2) Where the buyer rejects a nonconforming tender which the seller had reasonable grounds to believe would be acceptable with or without money allowance the seller may if he seasonably notifies the buyer have a further reasonable time to substitute a conforming tender.



§ 11-2-509. Risk of loss in the absence of breach

(1) Where the contract requires or authorizes the seller to ship the goods by carrier:

(a) If it does not require him to deliver them at a particular destination, the risk of loss passes to the buyer when the goods are duly delivered to the carrier even though the shipment is under reservation (Code Section 11-2-505); but

(b) If it does require him to deliver them at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the buyer when the goods are there duly so tendered as to enable the buyer to take delivery.

(2) Where the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the buyer:

(a) On his or her receipt of possession or control of a negotiable document of title covering the goods; or

(b) On acknowledgment by the bailee of the buyer's right to possession of the goods; or

(c) After his or her receipt of possession or control of a nonnegotiable document of title or other direction to deliver in a record, as provided in subsection (4)(b) of Code Section 11-2-503.

(3) In any case not within subsection (1) or (2) of this Code section, the risk of loss passes to the buyer on his receipt of the goods if the seller is a merchant; otherwise the risk passes to the buyer on tender of delivery.

(4) The provisions of this Code section are subject to contrary agreement of the parties and to the provisions of this article on sale on approval (Code Section 11-2-327) and on effect of breach on risk of loss (Code Section 11-2-510).



§ 11-2-510. Effect of breach on risk of loss

(1) Where a tender or delivery of goods so fails to conform to the contract as to give a right of rejection the risk of their loss remains on the seller until cure or acceptance.

(2) Where the buyer rightfully revokes acceptance he may to the extent of any deficiency in his effective insurance coverage treat the risk of loss as having rested on the seller from the beginning.

(3) Where the buyer as to conforming goods already identified to the contract for sale repudiates or is otherwise in breach before risk of their loss has passed to him, the seller may to the extent of any deficiency in his effective insurance coverage treat the risk of loss as resting on the buyer for a commercially reasonable time.



§ 11-2-511. Tender of payment by buyer; payment by check

(1) Unless otherwise agreed tender of payment is a condition to the seller's duty to tender and complete any delivery.

(2) Tender of payment is sufficient when made by any means or in any manner current in the ordinary course of business unless the seller demands payment in legal tender and gives any extension of time reasonably necessary to procure it.

(3) Subject to the provisions of this title on the effect of an instrument on an obligation, payment by check is conditional and is defeated as between the parties by dishonor of the check on due presentment.



§ 11-2-512. Payment by buyer before inspection

(1) Where the contract requires payment before inspection nonconformity of the goods does not excuse the buyer from so making payment unless:

(a) The nonconformity appears without inspection; or

(b) Despite tender of the required documents the circumstances would justify injunction against honor under the provisions of this title (Code Section 11-5-109).

(2) Payment pursuant to subsection (1) of this Code section does not constitute an acceptance of goods or impair the buyer's right to inspect or any of his remedies.



§ 11-2-513. Buyer's right to inspection of goods

(1) Unless otherwise agreed and subject to subsection (3) of this Code section, where goods are tendered or delivered or identified to the contract for sale, the buyer has a right before payment or acceptance to inspect them at any reasonable place and time and in any reasonable manner. When the seller is required or authorized to send the goods to the buyer, the inspection may be after their arrival.

(2) Expenses of inspection must be borne by the buyer but may be recovered from the seller if the goods do not conform and are rejected.

(3) Unless otherwise agreed and subject to the provisions of this article on C.I.F. contracts (subsection (3) of Code Section 11-2-321), the buyer is not entitled to inspect the goods before payment of the price when the contract provides:

(a) For delivery "C.O.D." or on other like terms; or

(b) For payment against documents of title, except where such payment is due only after the goods are to become available for inspection.

(4) A place or method of inspection fixed by the parties is presumed to be exclusive but unless otherwise expressly agreed it does not postpone identification or shift the place for delivery or for passing the risk of loss. If compliance becomes impossible, inspection shall be as provided in this Code section unless the place or method fixed was clearly intended as an indispensable condition failure of which avoids the contract.



§ 11-2-514. When documents deliverable on acceptance; when on payment

Unless otherwise agreed documents against which a draft is drawn are to be delivered to the drawee on acceptance of the draft if it is payable more than three days after presentment; otherwise, only on payment.



§ 11-2-515. Preserving evidence of goods in dispute

In furtherance of the adjustment of any claim or dispute:

(a) Either party on reasonable notification to the other and for the purpose of ascertaining the facts and preserving evidence has the right to inspect, test, and sample the goods including such of them as may be in the possession or control of the other; and

(b) The parties may agree to a third party inspection or survey to determine the conformity or condition of the goods and may agree that the findings shall be binding upon them in any subsequent litigation or adjustment.






Part 6 - Breach, Repudiation, and Excuse

§ 11-2-601. Buyer's rights on improper delivery

Subject to the provisions of this article on breach in installment contracts (Code Section 11-2-612) and unless otherwise agreed under the Code sections on contractual limitations of remedy (Code Sections 11-2-718 and 11-2-719), if the goods or the tender of delivery fail in any respect to conform to the contract, the buyer may:

(a) Reject the whole; or

(b) Accept the whole; or

(c) Accept any commercial unit or units and reject the rest.



§ 11-2-602. Manner and effect of rightful rejection

(1) Rejection of goods must be within a reasonable time after their delivery or tender. It is ineffective unless the buyer seasonably notifies the seller.

(2) Subject to the provisions of Code Sections 11-2-603 and 11-2-604 on rejected goods:

(a) After rejection any exercise of ownership by the buyer with respect to any commercial unit is wrongful as against the seller; and

(b) If the buyer has before rejection taken physical possession of goods in which he does not have a security interest under the provisions of this article (subsection (3) of Code Section 11-2-711), he is under a duty after rejection to hold them with reasonable care at the seller's disposition for a time sufficient to permit the seller to remove them; but

(c) The buyer has no further obligations with regard to goods rightfully rejected.

(3) The seller's rights with respect to goods wrongfully rejected are governed by the provisions of this article on seller's remedies in general (Code Section 11-2-703).



§ 11-2-603. Merchant buyer's duties as to rightfully rejected goods

(1) Subject to any security interest in the buyer (subsection (3) of Code Section 11-2-711), when the seller has no agent or place of business at the market of rejection a merchant buyer is under a duty after rejection of goods in his possession or control to follow any reasonable instructions received from the seller with respect to the goods and in the absence of such instructions to make reasonable efforts to sell them for the seller's account if they are perishable or threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

(2) When the buyer sells goods under subsection (1) of this Code section, he is entitled to reimbursement from the seller or out of the proceeds for reasonable expenses of caring for and selling them, and if the expenses include no selling commission then to such commission as is usual in the trade or if there is none to a reasonable sum not exceeding 10 percent on the gross proceeds.

(3) In complying with this Code section the buyer is held only to good faith and good faith conduct hereunder is neither acceptance nor conversion nor the basis of an action for damages.



§ 11-2-604. Buyer's options as to salvage of rightfully rejected goods

Subject to the provisions of Code Section 11-2-603 on perishables if the seller gives no instructions within a reasonable time after notification of rejection the buyer may store the rejected goods for the seller's account or reship them to him or resell them for the seller's account with reimbursement as provided in Code Section 11-2-603. Such action is not acceptance or conversion.



§ 11-2-605. Waiver of buyer's objections by failure to particularize

(1) The buyer's failure to state in connection with rejection a particular defect which is ascertainable by reasonable inspection precludes him from relying on the unstated defect to justify rejection or to establish breach:

(a) Where the seller could have cured it if stated seasonably; or

(b) Between merchants when the seller has after rejection made a request in writing for a full and final written statement of all defects on which the buyer proposes to rely.

(2) Payment against documents made without reservation of rights precludes recovery of the payment for defects apparent in the documents.



§ 11-2-606. What constitutes acceptance of goods

(1) Acceptance of goods occurs when the buyer:

(a) After a reasonable opportunity to inspect the goods signifies to the seller that the goods are conforming or that he will take or retain them in spite of their nonconformity; or

(b) Fails to make an effective rejection (subsection (1) of Code Section 11-2-602), but such acceptance does not occur until the buyer has had a reasonable opportunity to inspect them; or

(c) Does any act inconsistent with the seller's ownership; but if such act is wrongful as against the seller it is an acceptance only if ratified by him.

(2) Acceptance of a part of any commercial unit is acceptance of that entire unit.



§ 11-2-607. Effect of acceptance; notice of breach; burden of establishing breach after acceptance; notice of claim or litigation to person answerable over

(1) The buyer must pay at the contract rate for any goods accepted.

(2) Acceptance of goods by the buyer precludes rejection of the goods accepted and if made with knowledge of a nonconformity cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured but acceptance does not of itself impair any other remedy provided by this article for nonconformity.

(3) Where a tender has been accepted:

(a) The buyer must within a reasonable time after he discovers or should have discovered any breach notify the seller of breach or be barred from any remedy; and

(b) If the claim is one for infringement or the like (subsection (3) of Code Section 11-2-312) and the buyer is sued as a result of such a breach he must so notify the seller within a reasonable time after he receives notice of the litigation or be barred from any remedy over for liability established by the litigation.

(4) The burden is on the buyer to establish any breach with respect to the goods accepted.

(5) Where the buyer is sued for breach of a warranty or other obligation for which his seller is answerable over:

(a) He may give his seller written notice of the litigation. If the notice states that the seller may come in and defend and that if the seller does not do so he will be bound in any action against him by his buyer by any determination of fact common to the two litigations, then unless the seller after seasonable receipt of the notice does come in and defend he is so bound.

(b) If the claim is one for infringement or the like (subsection (3) of Code Section 11-2-312) the original seller may demand in writing that his buyer turn over to him control of the litigation including settlement or else be barred from any remedy over and if he also agrees to bear all expense and to satisfy any adverse judgment, then unless the buyer after seasonable receipt of the demand does turn over control the buyer is so barred.

(6) The provisions of subsections (3), (4), and (5) of this Code section apply to any obligation of a buyer to hold the seller harmless against infringement or the like (subsection (3) of Code Section 11-2-312).



§ 11-2-608. Revocation of acceptance in whole or in part

(1) The buyer may revoke his acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to him if he has accepted it:

(a) On the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

(b) Without discovery of such nonconformity if his acceptance was reasonably induced either by the difficulty of discovery before acceptance or by the seller's assurances.

(2) Revocation of acceptance must occur within a reasonable time after the buyer discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by their own defects. It is not effective until the buyer notifies the seller of it.

(3) A buyer who so revokes has the same rights and duties with regard to the goods involved as if he had rejected them.



§ 11-2-609. Right to adequate assurance of performance

(1) A contract for sale imposes an obligation on each party that the other's expectation of receiving due performance will not be impaired. When reasonable grounds for insecurity arise with respect to the performance of either party the other may in writing demand adequate assurance of due performance and until he receives such assurance may if commercially reasonable suspend any performance for which he has not already received the agreed return.

(2) Between merchants the reasonableness of grounds for insecurity and the adequacy of any assurance offered shall be determined according to commercial standards.

(3) Acceptance of any improper delivery or payment does not prejudice the aggrieved party's right to demand adequate assurance of future performance.

(4) After receipt of a justified demand failure to provide within a reasonable time not exceeding 30 days such assurance of due performance as is adequate under the circumstances of the particular case is a repudiation of the contract.



§ 11-2-610. Anticipatory repudiation

When either party repudiates the contract with respect to a performance not yet due the loss of which will substantially impair the value of the contract to the other, the aggrieved party may:

(a) For a commercially reasonable time await performance by the repudiating party; or

(b) Resort to any remedy for breach (Code Section 11-2-703 or Code Section 11-2-711), even though he has notified the repudiating party that he would await the latter's performance and has urged retraction; and

(c) In either case suspend his own performance or proceed in accordance with the provisions of this article on the seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods (Code Section 11-2-704).



§ 11-2-611. Retraction of anticipatory repudiation

(1) Until the repudiating party's next performance is due he can retract his repudiation unless the aggrieved party has since the repudiation canceled or materially changed his position or otherwise indicated that he considers the repudiation final.

(2) Retraction may be by any method which clearly indicates to the aggrieved party that the repudiating party intends to perform, but must include any assurance justifiably demanded under the provisions of this article (Code Section 11-2-609).

(3) Retraction reinstates the repudiating party's rights under the contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.



§ 11-2-612. "Installment contract"; breach

(1) An "installment contract" is one which requires or authorizes the delivery of goods in separate lots to be separately accepted, even though the contract contains a clause "each delivery is a separate contract" or its equivalent.

(2) The buyer may reject any installment which is nonconforming if the nonconformity substantially impairs the value of that installment and cannot be cured or if the nonconformity is a defect in the required documents; but if the nonconformity does not fall within subsection (3) of this Code section and the seller gives adequate assurance of its cure the buyer must accept that installment.

(3) Whenever nonconformity or default with respect to one or more installments substantially impairs the value of the whole contract there is a breach of the whole. But the aggrieved party reinstates the contract if he accepts a nonconforming installment without seasonably notifying of cancellation or if he brings an action with respect only to past installments or demands performance as to future installments.



§ 11-2-613. Casualty to identified goods

Where the contract requires for its performance goods identified when the contract is made, and the goods suffer casualty without fault of either party before the risk of loss passes to the buyer, or in a proper case under a "no arrival, no sale" term (Code Section 11-2-324) then:

(a) If the loss is total the contract is avoided; and

(b) If the loss is partial or the goods have so deteriorated as no longer to conform to the contract the buyer may nevertheless demand inspection and at his option either treat the contract as avoided or accept the goods with due allowance from the contract price for the deterioration or the deficiency in quantity but without further right against the seller.



§ 11-2-614. Substituted performance

(1) Where without fault of either party the agreed berthing, loading, or unloading facilities fail or an agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable but a commercially reasonable substitute is available, such substitute performance must be tendered and accepted.

(2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation, the seller may withhold or stop delivery unless the buyer provides a means or manner of payment which is commercially a substantial equivalent. If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the buyer's obligation unless the regulation is discriminatory, oppressive, or predatory.



§ 11-2-615. Excuse by failure of presupposed conditions

Except so far as a seller may have assumed a greater obligation and subject to Code Section 11-2-614 on substituted performance:

(a) Delay in delivery or nondelivery in whole or in part by a seller who complies with paragraphs (b) and (c) of this Code section is not a breach of his duty under a contract for sale if performance as agreed has been made impracticable by the occurrence of a contingency the nonoccurrence of which was a basic assumption on which the contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order whether or not it later proves to be invalid.

(b) Where the clauses mentioned in paragraph (a) of this Code section affect only a part of the seller's capacity to perform, he must allocate production and deliveries among his customers but may at his option include regular customers not then under contract as well as his own requirements for further manufacture. He may so allocate in any manner which is fair and reasonable.

(c) The seller must notify the buyer seasonably that there will be delay or nondelivery and, when allocation is required under paragraph (b) of this Code section, of the estimated quota thus made available for the buyer.



§ 11-2-616. Procedure on notice claiming excuse

(1) Where the buyer receives notification of a material or indefinite delay or an allocation justified under Code Section 11-2-615 he may by written notification to the seller as to any delivery concerned, and where the prospective deficiency substantially impairs the value of the whole contract under the provisions of this article relating to breach of installment contracts (Code Section 11-2-612), then also as to the whole:

(a) Terminate and thereby discharge any unexecuted portion of the contract; or

(b) Modify the contract by agreeing to take his available quota in substitution.

(2) If after receipt of such notification from the seller the buyer fails so to modify the contract within a reasonable time not exceeding 30 days the contract lapses with respect to any deliveries affected.

(3) The provisions of this Code section may not be negated by agreement except insofar as the seller has assumed a greater obligation under Code Section 11-2-615.






Part 7 - Remedies

§ 11-2-701. Remedies for breach of collateral contracts not impaired

Remedies for breach of any obligation or promise collateral or ancillary to a contract for sale are not impaired by the provisions of this article.



§ 11-2-702. Seller's remedies on discovery of buyer's insolvency

(1) Where the seller discovers the buyer to be insolvent he may refuse delivery except for cash including payment for all goods theretofore delivered under the contract, and stop delivery under this article (Code Section 11-2-705).

(2) Where the seller discovers that the buyer has received goods on credit while insolvent he may reclaim the goods upon demand made within ten days after the receipt, but if misrepresentation of solvency has been made to the particular seller in writing within three months before delivery the ten-day limitation does not apply. Except as provided in this subsection the seller may not base a right to reclaim goods on the buyer's fraudulent or innocent misrepresentation of solvency or of intent to pay.

(3) The seller's right to reclaim under subsection (2) of this Code section is subject to the rights of a buyer in ordinary course or other good faith purchaser or lien creditor under this article (Code Section 11-2-403). Successful reclamation of goods excludes all other remedies with respect to them.



§ 11-2-703. Seller's remedies in general

Where the buyer wrongfully rejects or revokes acceptance of goods or fails to make a payment due on or before delivery or repudiates with respect to a part or the whole, then with respect to any goods directly affected and, if the breach is of the whole contract (Code Section 11-2-612), then also with respect to the whole undelivered balance, the aggrieved seller may:

(a) Withhold delivery of such goods;

(b) Stop delivery by any bailee as hereafter provided (Code Section 11-2-705);

(c) Proceed under Code Section 11-2-704 respecting goods still unidentified to the contract;

(d) Resell and recover damages as hereafter provided (Code Section 11-2-706);

(e) Recover damages for nonacceptance (Code Section 11-2-708) or in a proper case the price (Code Section 11-2-709);

(f) Cancel.



§ 11-2-704. Seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods

(1) An aggrieved seller under Code Section 11-2-703 may:

(a) Identify to the contract conforming goods not already identified if at the time he learned of the breach they are in his possession or control;

(b) Treat as the subject of resale goods which have demonstrably been intended for the particular contract even though those goods are unfinished.

(2) Where the goods are unfinished an aggrieved seller may in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization either complete the manufacture and wholly identify the goods to the contract or cease manufacture and resell for scrap or salvage value or proceed in any other reasonable manner.



§ 11-2-705. Seller's stoppage of delivery in transit or otherwise

(1) The seller may stop delivery of goods in the possession of a carrier or other bailee when he discovers the buyer to be insolvent (Code Section 11-2-702) and may stop delivery of carload, truckload, planeload, or larger shipments of express or freight when the buyer repudiates or fails to make a payment due before delivery or if for any other reason the seller has a right to withhold or reclaim the goods.

(2) As against such buyer the seller may stop delivery until:

(a) Receipt of the goods by the buyer; or

(b) Acknowledgment to the buyer by any bailee of the goods except a carrier that the bailee holds the goods for the buyer; or

(c) Such acknowledgment to the buyer by a carrier by reshipment or as a warehouse; or

(d) Negotiation to the buyer of any negotiable document of title covering the goods.

(3) (a) To stop delivery the seller shall so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b) After such notification the bailee shall hold and deliver the goods according to the directions of the seller but the seller is liable to the bailee for any ensuing charges or damages.

(c) If a negotiable document of title has been issued for goods the bailee is not obliged to obey a notification to stop until surrender of possession or control of the document.

(d) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.



§ 11-2-706. Seller's resale including contract for resale

(1) Under the conditions stated in Code Section 11-2-703 on seller's remedies, the seller may resell the goods concerned or the undelivered balance thereof. Where the resale is made in good faith and in a commercially reasonable manner the seller may recover the difference between the resale price and the contract price together with any incidental damages allowed under the provisions of this article (Code Section 11-2-710), but less expenses saved in consequence of the buyer's breach.

(2) Except as otherwise provided in subsection (3) of this Code section or unless otherwise agreed resale may be at public or private sale including sale by way of one or more contracts to sell or of identification to an existing contract of the seller. Sale may be as a unit or in parcels and at any time and place and on any terms but every aspect of the sale including the method, manner, time, place, and terms must be commercially reasonable. The resale must be reasonably identified as referring to the broken contract, but it is not necessary that the goods be in existence or that any or all of them have been identified to the contract before the breach.

(3) Where the resale is at private sale the seller must give the buyer reasonable notification of his intention to resell.

(4) Where the resale is at public sale:

(a) Only identified goods can be sold except where there is a recognized market for a public sale of futures in goods of the kind; and

(b) It must be made at a usual place or market for public sale if one is reasonably available and except in the case of goods which are perishable or threaten to decline in value speedily the seller must give the buyer reasonable notice of the time and place of the resale; and

(c) If the goods are not to be within the view of those attending the sale the notification of sale must state the place where the goods are located and provide for their reasonable inspection by prospective bidders; and

(d) The seller may buy.

(5) A purchaser who buys in good faith at a resale takes the goods free of any rights of the original buyer even though the seller fails to comply with one or more of the requirements of this Code section.

(6) The seller is not accountable to the buyer for any profit made on any resale. A person in the position of a seller (Code Section 11-2-707) or a buyer who has rightfully rejected or justifiably revoked acceptance must account for any excess over the amount of his security interest, as hereinafter defined (subsection (3) of Code Section 11-2-711).



§ 11-2-707. "Person in the position of a seller."

(1) A "person in the position of a seller" includes as against a principal an agent who has paid or become responsible for the price of goods on behalf of his principal or anyone who otherwise holds a security interest or other right in goods similar to that of a seller.

(2) A person in the position of a seller may as provided in this article withhold or stop delivery (Code Section 11-2-705) and resell (Code Section 11-2-706) and recover incidental damages (Code Section 11-2-710).



§ 11-2-708. Seller's damages for nonacceptance or repudiation

(1) Subject to subsection (2) of this Code section and to the provisions of this article with respect to proof of market price (Code Section 11-2-723), the measure of damages for nonacceptance or repudiation by the buyer is the difference between the market price at the time and place for tender and the unpaid contract price together with any incidental damages provided in this article (Code Section 11-2-710), but less expenses saved in consequence of the buyer's breach.

(2) If the measure of damages provided in subsection (1) of this Code section is inadequate to put the seller in as good a position as performance would have done then the measure of damages is the profit (including reasonable overhead) which the seller would have made from full performance by the buyer, together with any incidental damages provided in this article (Code Section 11-2-710), due allowance for costs reasonably incurred and due credit for payments or proceeds of resale.



§ 11-2-709. Action for the price

(1) When the buyer fails to pay the price as it becomes due the seller may recover, together with any incidental damages under Code Section 11-2-710, the price:

(a) Of goods accepted or of conforming goods lost or damaged within a commercially reasonable time after risk of their loss has passed to the buyer; and

(b) Of goods identified to the contract if the seller is unable after reasonable effort to resell them at a reasonable price or the circumstances reasonably indicate that such effort will be unavailing.

(2) Where the seller sues for the price he must hold for the buyer any goods which have been identified to the contract and are still in his control except that if resale becomes possible he may resell them at any time prior to the collection of the judgment. The net proceeds of any such resale must be credited to the buyer and payment of the judgment entitles him to any goods not resold.

(3) After the buyer has wrongfully rejected or revoked acceptance of the goods or has failed to make a payment due or has repudiated (Code Section 11-2-610), a seller who is held not entitled to the price under this Code section shall nevertheless be awarded damages for nonacceptance under Code Section 11-2-708.



§ 11-2-710. Seller's incidental damages

Incidental damages to an aggrieved seller include any commercially reasonable charges, expenses, or commissions incurred in stopping delivery, in the transportation, care, and custody of goods after the buyer's breach, in connection with return or resale of the goods or otherwise resulting from the breach.



§ 11-2-711. Buyer's remedies in general; buyer's security interest in rejected goods

(1) Where the seller fails to make delivery or repudiates or the buyer rightfully rejects or justifiably revokes acceptance then with respect to any goods involved, and with respect to the whole if the breach goes to the whole contract (Code Section 11-2-612), the buyer may cancel and whether or not he has done so may in addition to recovering so much of the price as has been paid:

(a) "Cover" and have damages under Code Section 11-2-712 as to all the goods affected whether or not they have been identified to the contract; or

(b) Recover damages for nondelivery as provided in this article (Code Section 11-2-713).

(2) Where the seller fails to deliver or repudiates the buyer may also:

(a) If the goods have been identified recover them as provided in this article (Code Section 11-2-502); or

(b) In a proper case obtain specific performance or replevy the goods as provided in this article (Code Section 11-2-716).

(3) On rightful rejection or justifiable revocation of acceptance a buyer has a security interest in goods in his possession or control for any payments made on their price and any expenses reasonably incurred in their inspection, receipt, transportation, care, and custody and may hold such goods and resell them in like manner as an aggrieved seller (Code Section 11-2-706).



§ 11-2-712. "Cover"; buyer's procurement of substitute goods

(1) After a breach within Code Section 11-2-711 the buyer may "cover" by making in good faith and without unreasonable delay any reasonable purchase of or contract to purchase goods in substitution for those due from the seller.

(2) The buyer may recover from the seller as damages the difference between the cost of cover and the contract price together with any incidental or consequential damages as hereinafter defined (Code Section 11-2-715), but less expenses saved in consequence of the seller's breach.

(3) Failure of the buyer to effect cover within this Code section does not bar him from any other remedy.



§ 11-2-713. Buyer's damages for nondelivery or repudiation

(1) Subject to the provisions of this article with respect to proof of market price (Code Section 11-2-723), the measure of damages for nondelivery or repudiation by the seller is the difference between the market price at the time when the buyer learned of the breach and the contract price together with any incidental and consequential damages provided in this article (Code Section 11-2-715), but less expenses saved in consequence of the seller's breach.

(2) Market price is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.



§ 11-2-714. Buyer's damages for breach in regard to accepted goods

(1) Where the buyer has accepted goods and given notification (subsection (3) of Code Section 11-2-607) he may recover as damages for any nonconformity of tender the loss resulting in the ordinary course of events from the seller's breach as determined in any manner which is reasonable.

(2) The measure of damages for breach of warranty is the difference at the time and place of acceptance between the value of the goods accepted and the value they would have had if they had been as warranted, unless special circumstances show proximate damages of a different amount.

(3) In a proper case any incidental and consequential damages under Code Section 11-2-715 may also be recovered.



§ 11-2-715. Buyer's incidental and consequential damages

(1) Incidental damages resulting from the seller's breach include expenses reasonably incurred in inspection, receipt, transportation, and care and custody of goods rightfully rejected, any commercially reasonable charges, expenses, or commissions in connection with effecting cover, and any other reasonable expense incident to the delay or other breach.

(2) Consequential damages resulting from the seller's breach include:

(a) Any loss resulting from general or particular requirements and needs of which the seller at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) Injury to person or property proximately resulting from any breach of warranty.



§ 11-2-716. Buyer's right to specific performance or replevin

(1) Specific performance may be decreed where the goods are unique or in other proper circumstances.

(2) The decree for specific performance may include such terms and conditions as to payment of the price, damages, or other relief as the court may deem just.

(3) The buyer has a right of replevin for goods identified to the contract if after reasonable effort the buyer is unable to effect cover for such goods or the circumstances reasonably indicate that such effort will be unavailing or if the goods have been shipped under reservation and satisfaction of the security interest in them has been made or tendered. In the case of goods bought for personal, family, or household purposes, the buyer's right of replevin vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.



§ 11-2-717. Deduction of damages from the price

The buyer on notifying the seller of his intention to do so may deduct all or any part of the damages resulting from any breach of the contract from any part of the price still due under the same contract.



§ 11-2-718. Liquidation or limitation of damages; deposits

(1) Damages for breach by either party may be liquidated in the agreement but only at an amount which is reasonable in the light of the anticipated or actual harm caused by the breach, the difficulties of proof of loss, and the inconvenience or nonfeasibility of otherwise obtaining an adequate remedy. A term fixing unreasonably large liquidated damages is void as a penalty.

(2) Where the seller justifiably withholds delivery of goods because of the buyer's breach, the buyer is entitled to restitution of any amount by which the sum of his payments exceeds:

(a) The amount to which the seller is entitled by virtue of terms liquidating the seller's damages in accordance with subsection (1) of this Code section; or

(b) In the absence of such terms, 20 percent of the value of the total performance for which the buyer is obligated under the contract or $500.00, whichever is smaller.

(3) The buyer's right to restitution under subsection (2) of this Code section is subject to offset to the extent that the seller establishes:

(a) A right to recover damages under the provisions of this article other than subsection (1) of this Code section; and

(b) The amount or value of any benefits received by the buyer directly or indirectly by reason of the contract.

(4) Where a seller has received payment in goods their reasonable value or the proceeds of their resale shall be treated as payments for the purposes of subsection (2) of this Code section; but if the seller has notice of the buyer's breach before reselling goods received in part performance, his resale is subject to the conditions laid down in this article on resale by an aggrieved seller (Code Section 11-2-706).



§ 11-2-719. Contractual modification or limitation of remedy

(1) Subject to the provisions of subsections (2) and (3) of this Code section and of Code Section 11-2-718 on liquidation and limitation of damages:

(a) The agreement may provide for remedies in addition to or in substitution for those provided in this article and may limit or alter the measure of damages recoverable under this article, as by limiting the buyer's remedies to return of the goods and repayment of the price or to repair and replacement of nonconforming goods or parts; and

(b) Resort to a remedy as provided is optional unless the remedy is expressly agreed to be exclusive, in which case it is the sole remedy.

(2) Where circumstances cause an exclusive or limited remedy to fail of its essential purpose, remedy may be had as provided in this title.

(3) Consequential damages may be limited or excluded unless the limitation or exclusion is unconscionable. Limitation of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation of damages where the loss is commercial is not.



§ 11-2-720. Effect of "cancellation" or "rescission" on claims for antecedent breach

Unless the contrary intention clearly appears, expressions of "cancellation" or "rescission" of the contract or the like shall not be construed as a renunciation or discharge of any claim in damages for an antecedent breach.



§ 11-2-721. Remedies for fraud

Remedies for material misrepresentation or fraud include all remedies available under this article for nonfraudulent breach. Neither rescission or a claim for rescission of the contract for sale nor rejection or return of the goods shall bar or be deemed inconsistent with a claim for damages or other remedy.



§ 11-2-722. Who can sue third parties for injury to goods

Where a third party so deals with goods which have been identified to a contract for sale as to cause actionable injury to a party to that contract:

(a) A right of action against the third party is in either party to the contract for sale who has title to or a security interest or a special property or an insurable interest in the goods; and if the goods have been destroyed or converted a right of action is also in the party who either bore the risk of loss under the contract for sale or has since the injury assumed that risk as against the other;

(b) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the contract for sale and there is no arrangement between them for disposition of the recovery, his suit or settlement is, subject to his own interest, as a fiduciary for the other party to the contract;

(c) Either party may with the consent of the other sue for the benefit of whom it may concern.



§ 11-2-723. Proof of market price: time and place

(1) If an action based on anticipatory repudiation comes to trial before the time for performance with respect to some or all of the goods, any damages based on market price (Code Section 11-2-708 or Code Section 11-2-713) shall be determined according to the price of such goods prevailing at the time when the aggrieved party learned of the repudiation.

(2) If evidence of a price prevailing at the times or places described in this article is not readily available the price prevailing within any reasonable time before or after the time described or at any other place which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the cost of transporting the goods to or from such other place.

(3) Evidence of a relevant price prevailing at a time or place other than the one described in this article offered by one party is not admissible unless and until he has given the other party such notice as the court finds sufficient to prevent unfair surprise.



§ 11-2-724. Admissibility of market quotations

Whenever the prevailing price or value of any goods regularly bought and sold in any established commodity market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of such market shall be admissible in evidence. The circumstances of the preparation of such a report may be shown to affect its weight but not its admissibility.



§ 11-2-725. Statute of limitations in contracts for sale

(1) An action for breach of any contract for sale must be commenced within four years after the cause of action has accrued. By the original agreement the parties may reduce the period of limitation to not less than one year but may not extend it.

(2) A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach. A breach of warranty occurs when tender of delivery is made, except that where a warranty explicitly extends to future performance of the goods and discovery of the breach must await the time of such performance the cause of action accrues when the breach is or should have been discovered.

(3) Where an action commenced within the time limited by subsection (1) of this Code section is so terminated as to leave available a remedy by another action for the same breach such other action may be commenced after the expiration of the time limited and within six months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4) This Code section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action which have accrued before January 1, 1964.









Article 2A - Leases

Part 1 - General Provisions

§ 11-2A-101. Short title.

This article shall be known and may be cited as "Uniform Commercial Code -- Leases."



§ 11-2A-102. Scope.

This article applies to any transaction, regardless of form, that creates a lease.



§ 11-2A-103. Definitions and index of definitions

(1) In this article unless the context otherwise requires:

(a) "Buyer in ordinary course of business" means a person who, in good faith and without knowledge that the sale to him or her is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods, buys in ordinary course from a person in the business of selling goods of that kind, but does not include a pawnbroker. "Buying" may be for cash or by exchange of other property or on secured or unsecured credit and includes acquiring goods or documents of title under a preexisting contract for sale, but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(b) "Cancellation" occurs when either party puts an end to the lease contract for default by the other party.

(c) "Commercial unit" means such a unit of goods as by commercial usage is a single whole for purposes of lease and division of which materially impairs its character or value on the market or in use. A commercial unit may be a single article, as a machine, or a set of articles, as a suite of furniture or a line of machinery, or a quantity, as a gross or carload, or any other unit treated in use or in the relevant market as a single whole.

(d) "Conforming" goods or performance under a lease contract means goods or performance that are in accordance with the obligations under the lease contract.

(e) "Consumer lease" means a lease that a lessor regularly engaged in the business of leasing or selling makes to a lessee who is an individual and who takes under the lease primarily for a personal, family, or household purpose.

(f) "Fault" means wrongful act, omission, breach, or default.

(g) "Finance lease" means a lease with respect to which:

(i) The lessor does not select, manufacture, or supply the goods;

(ii) The lessor acquires the goods or the right to possession and use of the goods in connection with the lease; and

(iii) One of the following occurs:

(A) The lessee receives a copy of the contract by which the lessor acquired the goods or the right to possession and use of the goods before signing the lease contract;

(B) The lessee's approval of the contract by which the lessor acquired the goods or the right to possession and use of the goods is a condition to effectiveness of the lease contract;

(C) The lessee, before signing the lease contract, receives an accurate and complete statement designating the promises and warranties, and any disclaimers of warranties, limitations or modifications of remedies, or liquidated damages, including those of a third party, such as the manufacturer of the goods, provided to the lessor by the person supplying the goods in connection with or as part of the contract by which the lessor acquired the goods or the right to possession and use of the goods; or

(D) If the lease is not a consumer lease, the lessor, before the lessee signs the lease contract, informs the lessee in writing (a) of the identity of the person supplying the goods to the lessor, unless the lessee has selected that person and directed the lessor to acquire the goods or the right to possession and use of the goods from that person, (b) that the lessee is entitled under this article to the promises and warranties, including those of any third party, provided to the lessor by the person supplying the goods in connection with or as part of the contract by which the lessor acquired the goods or the right to possession and use of the goods, and (c) that the lessee may communicate with the person supplying the goods to the lessor and receive an accurate and complete statement of those promises and warranties, including any disclaimers and limitations of them or of remedies.

(h) "Goods" means all things that are movable at the time of identification to the lease contract, or are fixtures (Code Section 11-2A-309), but the term does not include money, documents, instruments, accounts, chattel paper, general intangibles, or minerals or the like, including oil and gas, before extraction. The term also includes the unborn young of animals.

(i) "Installment lease contract" means a lease contract that authorizes or requires the delivery of goods in separate lots to be separately accepted, even though the lease contract contains a clause "each delivery is a separate lease" or its equivalent.

(j) "Lease" means a transfer of the right to possession and use of goods for a term in return for consideration, but a sale, including a sale on approval or a sale or return, or retention or creation of a security interest is not a lease. Unless the context clearly indicates otherwise, the term includes a sublease.

(k) "Lease agreement" means the bargain, with respect to the lease, of the lessor and the lessee in fact as found in their language or by implication from other circumstances including course of dealing or usage of trade or course of performance as provided in this article. Unless the context clearly indicates otherwise, the term includes a sublease agreement.

(l) "Lease contract" means the total legal obligation that results from the lease agreement as affected by this article and any other applicable rules of law. Unless the context clearly indicates otherwise, the term includes a sublease contract.

(m) "Leasehold interest" means the interest of the lessor or the lessee under a lease contract.

(n) "Lessee" means a person who acquires the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, the term includes a sublessee.

(o) "Lessee in ordinary course of business" means a person who, in good faith and without knowledge that the lease to him or her is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods, leases in ordinary course from a person in the business of selling or leasing goods of that kind, but does not include a pawnbroker. "Leasing" may be for cash or by exchange of other property or on secured or unsecured credit and includes acquiring goods or documents of title under a preexisting lease contract, but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(p) "Lessor" means a person who transfers the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, the term includes a sublessor.

(q) "Lessor's residual interest" means the lessor's interest in the goods after expiration, termination, or cancellation of the lease contract.

(r) "Lien" means a charge against or interest in goods to secure payment of a debt or performance of an obligation, but the term does not include a security interest.

(s) "Lot" means a parcel or a single article that is the subject matter of a separate lease or delivery, whether or not it is sufficient to perform the lease contract.

(t) "Merchant lessee" means a lessee that is a merchant with respect to goods of the kind subject to the lease.

(u) "Present value" means the amount as of a date certain of one or more sums payable in the future, discounted to the date certain. The discount is determined by the interest rate specified by the parties if the rate was not manifestly unreasonable at the time the transaction was entered into; otherwise, the discount is determined by a commercially reasonable rate that takes into account the facts and circumstances of each case at the time the transaction was entered into.

(v) "Purchase" includes taking by sale, lease, mortgage, security interest, pledge, gift, or any other voluntary transaction creating an interest in goods.

(w) "Sublease" means a lease of goods the right to possession and use of which was acquired by the lessor as a lessee under an existing lease.

(x) "Supplier" means a person from whom a lessor buys or leases goods to be leased under a finance lease.

(y) "Supply contract" means a contract under which a lessor buys or leases goods to be leased.

(z) "Termination" occurs when either party pursuant to a power created by agreement or law puts an end to the lease contract otherwise than for default.

(2) Other definitions applying to this article and the sections in which they appear are:

"Accessions." Code Section 11-2A-310(1).

"Construction mortgage." Code Section 11-2A-309(1)(d).

"Encumbrance." Code Section 11-2A-309(1)(e).

"Fixtures." Code Section 11-2A-309(1)(a).

"Fixture filing." Code Section 11-2A-309(1)(b).

"Purchase money lease." Code Section 11-2A-309(1)(c).

(3) The following definitions in other articles of this title apply to this article:

"Account." Code Section 11-9-102(a).

"Between merchants." Code Section 11-2-104(3).

"Buyer." Code Section 11-2-103(1)(a).

"Chattel paper." Code Section 11-9-102(a).

"Consumer goods." Code Section 11-9-102(a).

"Document." Code Section 11-9-102(a).

"Entrusting." Code Section 11-2-403(3).

"General intangible." Code Section 11-9-102(a).

"Instrument." Code Section 11-9-102(a).

"Merchant." Code Section 11-2-104(1).

"Mortgage." Code Section 11-9-102(a).

"Pursuant to commitment." Code Section 11-9-102(a).

"Receipt." Code Section 11-2-103(1)(c).

"Sale." Code Section 11-2-106(1).

"Sale on approval." Code Section 11-2-326.

"Sale or return." Code Section 11-2-326.

"Seller." Code Section 11-2-103(1)(d).

(4) In addition, Article 1 of this title contains general definitions and principles of construction and interpretation applicable throughout this article.



§ 11-2A-104. Leases subject to other law.

(1) A lease, although subject to this article, is also subject to any applicable:

(a) Certificate of title statute of this State:

(b) Certificate of title statute of another jurisdiction (Code Section 11-2A-105); or

(c) Consumer protection statute of this State, or final consumer protection decision of a court of this State existing on July 1, 1993.

(2) In case of conflict between this article, other than Code Sections 11-2A-105, 11-2A-304(3), and 11-2A-305(3), and a statute or decision referred to in subsection (1), the statute or decision controls.

(3) Failure to comply with an applicable law has only the effect specified therein.



§ 11-2A-105. Territorial application of article to goods covered by certificate of title.

Subject to the provisions of Code Sections 11-2A-304(3) and 11-2A-305(3), with respect to goods covered by a certificate of title issued under a statute of this State or of another jurisdiction, compliance and the effect of compliance or noncompliance with a certificate of title statute are governed by the law (including the conflict of laws rules) of the jurisdiction issuing the certificate until the earlier of (a) surrender of the certificate, or (b) four months after the goods are removed from that jurisdiction and thereafter until a new certificate of title is issued by another jurisdiction.



§ 11-2A-106. Limitation on power of parties to consumer lease to choose applicable law and judicial forum.

(1) If the law chosen by the parties to a consumer lease is that of a jurisdiction other than a jurisdiction in which the lessee resides at the time the lease agreement becomes enforceable or within 30 days thereafter or in which the goods are to be used, the choice is not enforceable.

(2) If the judicial forum chosen by the parties to a consumer lease is a forum that would not otherwise have jurisdiction over the lessee, the choice is not enforceable.



§ 11-2A-107. Waiver or renunciation of claim or right after default.

Any claim or right arising out of an alleged default or breach of warranty may be discharged in whole or in part without consideration by a written waiver or renunciation signed and delivered by the aggrieved party.



§ 11-2A-108. Unconscionability.

(1) If the court as a matter of law finds a lease contract or any clause of a lease contract to have been unconscionable at the time it was made the court may refuse to enforce the lease contract, or it may enforce the remainder of the lease contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

(2) With respect to a consumer lease, if the court as a matter of law finds that a lease contract or any clause of a lease contract has been induced by unconscionable conduct or that unconscionable conduct has occurred in the collection of a claim arising from a lease contract, the court may grant appropriate relief.

(3) Before making a finding of unconscionability under subsection (1) or (2), the court, on its own motion or that of a party, shall afford the parties a reasonable opportunity to present evidence as to the setting, purpose, and effect of the lease contract or clause thereof, or of the conduct.

(4) In an action in which the lessee claims unconscionability with respect to a consumer lease:

(a) If the court finds unconscionability under subsection (1) or (2), the court shall award reasonable attorney's fees to the lessee.

(b) If the court does not find unconscionability and the lessee claiming unconscionability has brought or maintained an action he knew to be groundless, the court shall award reasonable attorney's fees to the party against whom the claim is made.

(c) In determining attorney's fees, the amount of the recovery on behalf of the claimant under subsections (1) and (2) is not controlling.



§ 11-2A-109. Option to accelerate at will.

(1) A term providing that one party or his successor in interest may accelerate payment or performance or require collateral or additional collateral "at will" or "when he deems himself insecure" or in words of similar import must be construed to mean that he has power to do so only if he in good faith believes that the prospect of payment or performance is impaired.

(2) With respect to a consumer lease, the burden of establishing good faith under subsection (1) is on the party who exercised the power; otherwise the burden of establishing lack of good faith is on the party against whom the power has been exercised.






Part 2 - Formation and Construction of Lease Contract

§ 11-2A-201. Statute of frauds.

(1) A lease contract is not enforceable by way of action or defense unless:

(a) The total payments to be made under the lease contract, excluding payments for options to renew or buy, are less than $1,000; or

(b) There is a writing, signed by the party against whom enforcement is sought or by that party's authorized agent, sufficient to indicate that a lease contract has been made between the parties and to describe the goods leased and the lease term.

(2) Any description of leased goods or of the lease term is sufficient and satisfies subsection (1)(b), whether or not it is specific, if it reasonably identifies what is described.

(3) A writing is not insufficient because it omits or incorrectly states a term agreed upon, but the lease contract is not enforceable under subsection (1)(b) beyond the lease term and the quantity of goods shown in the writing.

(4) A lease contract that does not satisfy the requirements of subsection (1), but which is valid in other respects, is enforceable:

(a) If the goods are to be specially manufactured or obtained for the lessee and are not suitable for lease or sale to others in the ordinary course of the lessor's business, and the lessor, before notice of repudiation is received and under circumstances that reasonably indicate that the goods are for the lessee, has made either a substantial beginning of their manufacture or commitments for their procurement;

(b) If the party against whom enforcement is sought admits in that party's pleading, testimony or otherwise in court that a lease contract was made, but the lease contract is not enforceable under this provision beyond the quantity of goods admitted; or

(c) With respect to goods that have been received and accepted by the lessee.

(5) The lease term under a lease contract referred to in subsection (4) is:

(a) If there is a writing signed by the party against whom enforcement is sought or by that party's authorized agent specifying the lease term, the term so specified;

(b) If the party against whom enforcement is sought admits in that party's pleading, testimony, or otherwise in court a lease term, the term so admitted; or

(c) A reasonable lease term.



§ 11-2A-202. Final written expression: Parole or extrinsic evidence.

Terms with respect to which the confirmatory memoranda of the parties agree or which are otherwise set forth in a writing intended by the parties as a final expression of their agreement with respect to such terms as are included therein may not be contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may be explained or supplemented:

(a) By course of dealing or usage of trade or by course of performance; and

(b) By evidence of consistent additional terms unless the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement.



§ 11-2A-203. Seals inoperative.

The affixing of a seal to a writing evidencing a lease contract or an offer to enter into a lease contract does not render the writing a sealed instrument and the law with respect to sealed instruments does not apply to the lease contract or offer.



§ 11-2A-204. Formation in general.

(1) A lease contract may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of a lease contract.

(2) An agreement sufficient to constitute a lease contract may be found although the moment of its making is undetermined.

(3) Although one or more terms are left open, a lease contract does not fail for indefiniteness if the parties have intended to make a lease contract and there is a reasonably certain basis for giving an appropriate remedy.



§ 11-2A-205. Firm offers.

An offer by a merchant to lease goods to or from another person in a signed writing that by its terms gives assurance it will be held open is not revocable, for lack of consideration, during the time stated or, if no time is stated, for a reasonable time, but in no event may the period of irrevocability exceed 3 months. Any such term of assurance on a form supplied by the offeree must be separately signed by the offeror.



§ 11-2A-206. Offer and acceptance in formation of lease contract.

(1) Unless otherwise unambiguously indicated by the language or circumstances, an offer to make a lease contract must be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances.

(2) If the beginning of a requested performance is a reasonable mode of acceptance, an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.



§ 11-2A-207. Course of performance or practical construction

Reserved. Repealed by Ga. L. 2015, p. 996, § 3B-5/SB 65, effective January 1, 2016.



§ 11-2A-208. Modification, rescission and waiver.

(1) An agreement modifying a lease contract needs no consideration to be binding.

(2) A signed lease agreement that excludes modification or rescission except by a signed writing may not be otherwise modified or rescinded, but, except as between merchants, such a requirement on a form supplied by a merchant must be separately signed by the other party.

(3) The requirements of the statute of frauds section of this article (Code Section 11-2A-201) must be satisfied if the contract as modified is within its provisions.

(4) Although an attempt at modification or rescission does not satisfy the requirements of subsection (2), it may operate as a waiver.

(5) A party who has made a waiver affecting an executory portion of a lease contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.



§ 11-2A-209. Lessee under finance lease as beneficiary of supply contract.

(1) The benefit of a supplier's promises to the lessor under the supply contract and of all warranties, whether express or implied, including those of any third party provided in connection with or as part of the supply contract, extends to the lessee to the extent of the lessee's leasehold interest under a finance lease related to the supply contract, but is subject to the terms of the warranty and of the supply contract and all defenses or claims arising therefrom.

(2) The extension of the benefit of a supplier's promises and of warranties to the lessee (Code Section 11-2A-209(1)) does not: (i) modify the rights and obligations of the parties to the supply contract, whether arising therefrom or otherwise, or (ii) impose any duty or liability under the supply contract on the lessee.

(3) Any modification or rescission of the supply contract by the supplier and the lessor is effective between the supplier and the lessee unless, before the modification or rescission, the supplier has received notice that the lessee has entered into a finance lease related to the supply contract. If the modification or rescission is effective between the supplier and the lessee, the lessor is deemed to have assumed, in addition to the obligations of the lessor to the lessee under the lease contract, promises of the supplier to the lessor and warranties that were so modified or rescinded as they existed and were available to the lessee before modification or rescission.

(4) In addition to the extension of the benefit of the supplier's promises and of warranties to the lessee under subsection (1), the lessee retains all rights that the lessee may have against the supplier which arise from an agreement between the lessee and the supplier or under other law.



§ 11-2A-210. Express warranties.

(1) Express warranties by the lessor are created as follows:

(a) Any affirmation of fact or promise made by the lessor to the lessee which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods will conform to the affirmation or promise.

(b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods will conform to the description.

(c) Any sample or model that is made part of the basis of the bargain creates an express warranty that the whole of the goods will conform to the sample or model.

(2) It is not necessary to the creation of an express warranty that the lessor use formal words, such as "warrant" or "guarantee," or that the lessor have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the lessor's opinion or commendation of the goods does not create a warranty.



§ 11-2A-211. Warranties against interference and against infringement; lessee's obligation against infringement.

(1) There is in a lease contract a warranty that for the lease term no person holds a claim to or interest in the goods that arose from an act or omission of the lessor, other than a claim by way of infringement or the like, which will interfere with the lessee's enjoyment of its leasehold interest.

(2) Except in a finance lease there is in a lease contract by a lessor who is a merchant regularly dealing in goods of the kind a warranty that the goods are delivered free of the rightful claim of any person by way of infringement or the like.

(3) A lessee who furnishes specifications to a lessor or a supplier shall hold the lessor and the supplier harmless against any claim by way of infringement or the like that arises out of compliance with the specifications.



§ 11-2A-212. Implied warranty of merchantability.

(1) Except in a finance lease, a warranty that the goods will be merchantable is implied in a lease contract if the lessor is a merchant with respect to goods of that kind.

(2) Goods to be merchantable must be at least such as:

(a) Pass without objection in the trade under the description in the lease agreement;

(b) In the case of fungible goods, are of fair average quality within the description;

(c) Are fit for the ordinary purposes for which goods of that type are used;

(d) Run, within the variation permitted by the lease agreement, of even kind, quality, and quantity within each unit and among all units involved;

(e) Are adequately contained, packaged, and labeled as the lease agreement may require; and

(f) Conform to any promises or affirmations of fact made on the container or label.

(3) Other implied warranties may arise from course of dealing or usage of trade.



§ 11-2A-213. Implied warranty of fitness for particular purpose.

Except in a finance lease, if the lessor at the time the lease contract is made has reason to know of any particular purpose for which the goods are required and that the lessee is relying on the lessor's skill or judgment to select or furnish suitable goods, there is in the lease contract an implied warranty that the goods will be fit for that purpose.



§ 11-2A-214. Exclusion or modification of warranties.

(1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit a warranty must be construed wherever reasonable as consistent with each other; but, subject to the provisions of Code Section 11-2A-202 on parol or extrinsic evidence, negation or limitation is inoperative to the extent that the construction is unreasonable.

(2) Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it the language must mention "merchantability," be by a writing, and be conspicuous. Subject to subsection (3), to exclude or modify any implied warranty of fitness the exclusion must be by a writing and be conspicuous. Language to exclude all implied warranties of fitness is sufficient if it is in writing, is conspicuous and states, for example, "There is no warranty that the goods will be fit for a particular purpose."

(3) Notwithstanding subsection (2), but subject to subsection (4),

(a) Unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is," or "with all faults," or by other language that in common understanding calls the lessee's attention to the exclusion of warranties and makes plain that there is no implied warranty, if in writing and conspicuous;

(b) If the lessee before entering into the lease contract has examined the goods or the sample or model as fully as desired or has refused to examine the goods, there is no implied warranty with regard to defects that an examination ought in the circumstances to have revealed; and

(c) An implied warranty may also be excluded or modified by course of dealing, course of performance, or usage of trade.

(4) To exclude or modify a warranty against interference or against infringement (Code Section 11-2A-211) or any part of it, the language must be specific, be by a writing, and be conspicuous, unless the circumstances, including course of performance, course of dealing, or usage of trade, give the lessee reason to know that the goods are being leased subject to a claim or interest of any person.



§ 11-2A-215. Cumulation and conflict of warranties express or implied.

Warranties, whether express or implied, must be construed as consistent with each other and as cumulative, but if that construction is unreasonable, the intention of the parties determines which warranty is dominant. In ascertaining that intention the following rules apply:

(a) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(b) A sample from an existing bulk displaces inconsistent general language of description.

(c) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.



§ 11-2A-216. Third-party beneficiaries of express and implied warranties.

A warranty to or for the benefit of a lessee under this article, whether express or implied, extends to any natural person who is in the family or household of the lessee or who is a guest in the lessee's home if it is reasonable to expect that such person may use, consume, or be affected by the goods and who is injured in person by breach of the warranty. This Code section does not displace principles of law and equity that extend a warranty to or for the benefit of a lessee to other persons. The operation of this Code section may not be excluded, modified, or limited, but an exclusion, modification, or limitation of the warranty, including any with respect to rights and remedies, effective against the lessee is also effective against any beneficiary designated under this Code section.



§ 11-2A-217. Identification.

Identification of goods as goods to which a lease contract refers may be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement, identification occurs:

(a) When the lease contract is made if the lease contract is for a lease of goods that are existing and identified;

(b) When the goods are shipped, marked, or otherwise designated by the lessor as goods to which the lease contract refers, if the lease contract is for a lease of goods that are not existing and identified; or

(c) When the young are conceived, if the lease contract is for a lease of unborn young of animals.



§ 11-2A-218. Insurance and proceeds.

(1) A lessee obtains an insurable interest when existing goods are identified to the lease contract even though the goods identified are nonconforming and the lessee has an option to reject them.

(2) If a lessee has an insurable interest only by reason of the lessor's identification of the goods, the lessor, until default or insolvency or notification to the lessee that identification is final, may substitute other goods for those identified.

(3) Notwithstanding a lessee's insurable interest under subsections (1) and (2), the lessor retains an insurable interest until an option to buy has been exercised by the lessee and risk of loss has passed to the lessee.

(4) Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.

(5) The parties by agreement may determine that one or more parties have an obligation to obtain and pay for insurance covering the goods and by agreement may determine the beneficiary of the proceeds of the insurance.



§ 11-2A-219. Risk of loss.

(1) Except in the case of a finance lease, risk of loss is retained by the lessor and does not pass to the lessee. In the case of a finance lease, risk of loss passes to the lessee.

(2) Subject to the provisions of this article on the effect of default on risk of loss (Code Section 11-2A-220), if risk of loss is to pass to the lessee and the time of passage is not stated, the following rules apply:

(a) If the lease contract requires or authorizes the goods to be shipped by carrier

(i) And it does not require delivery at a particular destination, the risk of loss passes to the lessee when the goods are duly delivered to the carrier; but

(ii) If it does require delivery at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the lessee when the goods are there duly so tendered as to enable the lessee to take delivery.

(b) If the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the lessee on acknowledgment by the bailee of the lessee's right to possession of the goods.

(c) In any case not within subsection (a) or (b), the risk of loss passes to the lessee on the lessee's receipt of the goods if the lessor, or, in the case of a finance lease, the supplier, is a merchant; otherwise the risk passes to the lessee on tender of delivery.



§ 11-2A-220. Effect of default on risk of loss.

(1) Where risk of loss is to pass to the lessee and the time of passage is not stated:

(a) If a tender or delivery of goods so fails to conform to the lease contract as to give a right of rejection, the risk of their loss remains with the lessor, or, in the case of a finance lease, the supplier, until cure or acceptance.

(b) If the lessee rightfully revokes acceptance, he, to the extent of any deficiency in his effective insurance coverage, may treat the risk of loss as having remained with the lessor from the beginning.

(2) Whether or not risk of loss is to pass to the lessee, if the lessee as to conforming goods already identified to a lease contract repudiates or is otherwise in default under the lease contract, the lessor, or, in the case of a finance lease, the supplier, to the extent of any deficiency in his effective insurance coverage may treat the risk of loss as resting on the lessee for a commercially reasonable time.



§ 11-2A-221. Casualty to identified goods.

If a lease contract requires goods identified when the lease contract is made, and the goods suffer casualty without fault of the lessee, the lessor or the supplier before delivery, or the goods suffer casualty before risk of loss passes to the lessee pursuant to the lease agreement or Code Section 11-2A-219, then:

(a) If the loss is total, the lease contract is avoided; and

(b) If the loss is partial or the goods have so deteriorated as to no longer conform to the lease contract, the lessee may nevertheless demand inspection and at his option either treat the lease contract as avoided or, except in a finance lease that is not a consumer lease, accept the goods with due allowance from the rent payable for the balance of the lease term for the deterioration or the deficiency in quantity but without further right against the lessor.






Part 3 - Effect of Lease Contract

§ 11-2A-301. Enforceability of lease contract.

Except as otherwise provided in this article, a lease contract is effective and enforceable according to its terms between the parties, against purchasers of the goods and against creditors of the parties.



§ 11-2A-302. Title to and possession of goods.

Except as otherwise provided in this article, each provision of this article applies whether the lessor or a third party has title to the goods, and whether the lessor, the lessee, or a third party has possession of the goods, notwithstanding any statute or rule of law that possession or the absence of possession is fraudulent.



§ 11-2A-303. Alienability of party's interest under lease contract or of lessor's residual interest in goods; delegation of performance; transfer of rights

(1) As used in this Code section, "creation of a security interest" includes the sale of a lease contract that is subject to Article 9 of this title, Secured Transactions, by reason of paragraph (3) of subsection (a) of Code Section 11-9-109.

(2) Except as provided in subsection (3) of this Code section and in Code Section 11-9-407, a provision in a lease agreement which (i) prohibits the voluntary or involuntary transfer, including a transfer by sale, sublease, creation or enforcement of a security interest, or attachment, levy, or other judicial process, of an interest of a party under the lease contract or of the lessor's residual interest in the goods, or (ii) makes such a transfer an event of default, gives rise to the rights and remedies provided in subsection (4) of this Code section, but a transfer that is prohibited or is an event of default under the lease agreement is otherwise effective.

(3) A provision in a lease agreement which (i) prohibits a transfer of a right to damages for default with respect to the whole lease contract or of a right to payment arising out of the transferor's due performance of the transferor's entire obligation, or (ii) makes such a transfer an event of default, is not enforceable, and such a transfer is not a transfer that materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden or risk imposed on, the other party to the lease contract within the purview of subsection (4) of this Code section.

(4) Subject to subsection (3) of this Code section and to Code Section 11-9-407:

(a) If a transfer is made which is made an event of default under a lease agreement, the party to the lease contract not making the transfer, unless that party waives the default or otherwise agrees, has the rights and remedies described in subsection (2) of Code Section 11-2A-501;

(b) If paragraph (a) of this subsection is not applicable and if a transfer is made that (i) is prohibited under a lease agreement or (ii) materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden or risk imposed on, the other party to the lease contract, unless the party not making the transfer agrees at any time to the transfer in the lease contract or otherwise, then, except as limited by contract, (x) the transferor is liable to the party not making the transfer for damages caused by the transfer to the extent that the damages could not reasonably be prevented by the party not making the transfer and (y) a court having jurisdiction may grant other appropriate relief, including cancellation of the lease contract or an injunction against the transfer. For purposes of determining the extent of liability for damages under this paragraph, the transferor has the burden of proving that any of the damages caused by the transfer could reasonably be or have been prevented by the party not making the transfer, and of proving the extent that they could reasonably be or have been so prevented.

(5) A transfer of "the lease" or of "all my rights under the lease", or a transfer in similar general terms, is a transfer of rights, and, unless the language or the circumstances, as in a transfer for security, indicate the contrary, the transfer is a delegation of duties by the transferor to the transferee. Acceptance by the transferee constitutes a promise by the transferee to perform those duties. The promise is enforceable by either the transferor or the other party to the lease contract.

(6) Unless otherwise agreed by the lessor and the lessee, a delegation of performance does not relieve the transferor as against the other party of any duty to perform or of any liability for default.

(7) In a consumer lease, to prohibit the transfer of an interest of a party under the lease contract or to make a transfer an event of default, the language must be specific, by a writing, and conspicuous.



§ 11-2A-304. Subsequent lease of goods by lessor.

(1) Subject to Section 11-2A-303, a subsequent lessee from a lessor of goods under an existing lease contract obtains, to the extent of the leasehold interest transferred, the leasehold interest in the goods that the lessor had or had power to transfer, and except as provided in subsection (2) and Code Section 11-2A-527(4), takes subject to the existing lease contract. A lessor with voidable title has power to transfer a good leasehold interest to a good faith subsequent lessee for value, but only to the extent set forth in the preceding sentence. If goods have been delivered under a transaction of purchase, the lessor has that power even though:

(a) The lessor's transferor was deceived as to the identity of the lessor;

(b) The delivery was in exchange for a check which is later dishonored;

(c) It was agreed that the transaction was to be a "cash sale"; or

(d) The delivery was procured through fraud punishable as larcenous under the criminal law.

(2) A subsequent lessee in the ordinary course of business from a lessor who is a merchant dealing in goods of that kind to whom the goods were entrusted by the existing lessee of that lessor before the interest of the subsequent lessee became enforceable against that lessor obtains, to the extent of the leasehold interest transferred, all of that lessor's and the existing lessee's rights to the goods, and takes free of the existing lease contract.

(3) A subsequent lessee from the lessor of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this State or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title statute.



§ 11-2A-305. Sale or sublease of goods by lessee.

(1) Subject to the provisions of Code Section 11-2A-303, a buyer or sublessee from the lessee of goods under an existing lease contract obtains, to the extent of the interest transferred, the leasehold interest in the goods that the lessee had or had power to transfer, and except as provided in subsection (2) and Code Section 11-2A-511(4), takes subject to the existing lease contract. A lessee with a voidable leasehold interest has power to transfer a good leasehold interest to a good faith buyer for value or a good faith sublessee for value, but only to the extent set forth in the preceding sentence. When goods have been delivered under a transaction of lease the lessee has that power even though:

(a) The lessor was deceived as to the identity of the lessee;

(b) The delivery was in exchange for a check which is later dishonored; or

(c) The delivery was procured through fraud punishable as larcenous under the criminal law.

(2) A buyer in the ordinary course of business or a sublessee in the ordinary course of business from a lessee who is a merchant dealing in goods of that kind to whom the goods were entrusted by the lessor obtains, to the extent of the interest transferred, all of the lessor's and lessee's rights to the goods, and takes free of the existing lease contract.

(3) A buyer or sublessee from the lessee of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this State or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title statute.



§ 11-2A-306. Priority of certain liens arising by operation of law.

If a person in the ordinary course of his business furnishes services or materials with respect to goods subject to a lease contract, a lien upon those goods in the possession of that person given by statute or rule of law for those materials or services takes priority over any interest of the lessor or lessee under the lease contract or this article unless (i) the lien is created by statute and the statute provides otherwise; (ii) the lien is created by rule of law and the rule of law provides otherwise; or (iii) with regard to the rights of a creditor of the lessor or lessee, a different priority would result by application of Code Section 11-9-310.



§ 11-2A-307. Priority of liens arising by attachment or levy on, security interests in, and other claims to goods

(1) Except as otherwise provided in Code Section 11-2A-306, a creditor of a lessee takes subject to the lease contract.

(2) Except as otherwise provided in subsection (3) of this Code section and in Code Sections 11-2A-306 and 11-2A-308, a creditor of a lessor takes subject to the lease contract unless the creditor holds a lien that attached to the goods before the lease contract became enforceable.

(3) Except as otherwise provided in Code Sections 11-9-317, 11-9-321, and 11-9-323, a lessee takes a leasehold interest subject to a security interest held by a creditor of the lessor.



§ 11-2A-308. Special rights of creditors.

(1) A creditor of a lessor in possession of goods subject to a lease contract may treat the lease contract as void if as against the creditor retention of possession by the lessor is fraudulent under any statute or rule of law, but retention of possession in good faith and current course of trade by the lessor for a commercially reasonable time after the lease contract becomes enforceable is not fraudulent.

(2) Nothing in this article impairs the rights of creditors of a lessor if the lease contract (a) becomes enforceable, not in current course of trade but in satisfaction of or as security for a pre-existing claim for money, security, or the like, and (b) is made under circumstances which under any statute or rule of law apart from this article would constitute the transaction a fraudulent transfer or voidable preference.

(3) A creditor of a seller may treat a sale or an identification of goods to a contract for sale as void if as against the creditor retention of possession by the seller is fraudulent under any statute or rule of law, but retention of possession of the goods pursuant to a lease contract entered into by the seller as lessee and the buyer as lessor in connection with the sale or identification of the goods is not fraudulent if the buyer bought for value and in good faith.



§ 11-2A-309. Lessor's and lessee's rights when goods become fixtures.

(1) In this section:

(a) Goods are "fixtures" when they become so related to particular real estate that an interest in them arises under real estate law;

(b) A "fixture filing" is the filing, in the office where a record of a mortgage on the real estate would be filed or recorded, of a financing statement covering goods that are or are to become fixtures and conforming to the requirements of subsections (a) and (b) of Code Section 11-9-502;

(c) A lease is a "purchase money lease" unless the lessee has possession or use of the goods or the right to possession or use of the goods before the lease agreement is enforceable;

(d) A mortgage is a "construction mortgage" to the extent it secures an obligation incurred for the construction of an improvement on land including the acquisition cost of the land, if the recorded writing so indicates; and

(e) "Encumbrance" includes real estate mortgages and other liens on real estate and all other rights in real estate that are not ownership interests.

(2) Under this article a lease may be of goods that are fixtures or may continue in goods that become fixtures, but no lease exists under this article of ordinary building materials incorporated into an improvement on land.

(3) This article does not prevent creation of a lease of fixtures pursuant to real estate law.

(4) The perfected interest of a lessor of fixtures has priority over a conflicting interest of an encumbrancer or owner of the real estate if:

(a) The lease is a purchase money lease, the conflicting interest of the encumbrancer or owner arises before the goods become fixtures, the interest of the lessor is perfected by a fixture filing before the goods become fixtures or within ten days thereafter, and the lessee has an interest of record in the real estate or is in possession of the real estate; or

(b) The interest of the lessor is perfected by a fixture filing before the interest of the encumbrancer or owner is of record, the lessor's interest has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner, and the lessee has an interest of record in the real estate or is in possession of the real estate.

(5) The interest of a lessor of fixtures, whether or not perfected, has priority over the conflicting interest of an encumbrancer or owner of the real estate if:

(a) The fixtures are readily removable factory or office machines, readily removable equipment that is not primarily used or leased for use in the operation of the real estate, or readily removable replacements of domestic appliances that are goods subject to a consumer lease, and before the goods become fixtures the lease contract is enforceable; or

(b) The conflicting interest is a lien on the real estate obtained by legal or equitable proceedings after the lease contract is enforceable; or

(c) The encumbrancer or owner has consented in writing to the lease or has disclaimed an interest in the goods as fixtures; or

(d) The lessee has a right to remove the goods as against the encumbrancer or owner. If the lessee's right to remove terminates, the priority of the interest of the lessor continues for a reasonable time.

(6) Notwithstanding subsection (4)(a) but otherwise subject to subsections (4) and (5), the interest of a lessor of fixtures, including the lessor's residual interest, is subordinate to the conflicting interest of an encumbrancer of the real estate under a construction mortgage recorded before the goods become fixtures if the goods become fixtures before the completion of the construction. To the extent given to refinance a construction mortgage, the conflicting interest of an encumbrancer of the real estate under a mortgage has this priority to the same extent as the encumbrancer of the real estate under the construction mortgage.

(7) In cases not within the preceding subsections, priority between the interest of a lessor of fixtures, including the lessor's residual interest, and the conflicting interest of an encumbrancer or owner of the real estate who is not the lessee is determined by the priority rules governing conflicting interests in real estate.

(8) If the interest of a lessor of fixtures, including the lessor's residual interest, has priority over all conflicting interests of all owners and encumbrancers of the real estate, the lessor or the lessee may (i) on default, expiration, termination, or cancellation of the lease agreement but subject to the agreement and this article, or (ii) if necessary to enforce other rights and remedies of the lessor or lessee under this article, remove the goods from the real estate, free and clear of all conflicting interests of all owners and encumbrancers of the real estate, but the lessor or lessee must reimburse any encumbrancer or owner of the real estate who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury, but not for any diminution in value of the real estate caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

(9) Even though the lease agreement does not create a security interest, the interest of a lessor of fixtures, including the lessor's residual interest, is perfected by filing a financing statement as a fixture filing for leased goods that are or are to become fixtures in accordance with the relevant provisions of the article on secured transactions (Article 9 of this title).



§ 11-2A-310. Lessor's and lessee's rights when goods become accessions.

(1) Goods are "accessions" when they are installed in or affixed to other goods.

(2) The interest of a lessor or a lessee under a lease contract entered into before the goods became accessions is superior to all interests in the whole except as stated in subsection (4).

(3) The interest of a lessor or a lessee under a lease contract entered into at the time or after the goods became accessions is superior to all subsequently acquired interests in the whole except as stated in subsection (4) but is subordinate to interests in the whole existing at the time the lease contract was made unless the holders of such interests in the whole have in writing consented to the lease or disclaimed an interest in the goods as part of the whole.

(4) The interest of a lessor or a lessee under a lease contract described in subsection (2) or (3) is subordinate to the interest of

(a) A buyer in the ordinary course of business or a lessee in the ordinary course of business of any interest in the whole acquired after the goods became accessions; or

(b) A creditor with a security interest in the whole perfected before the lease contract was made to the extent that the creditor makes subsequent advances without knowledge of the lease contract.

(5) When under subsections (2) or (3) and (4) a lessor or a lessee of accessions holds an interest that is superior to all interests in the whole, the lessor or the lessee may (a) on default, expiration, termination, or cancellation of the lease contract by the other party but subject to the provisions of the lease contract and this article, or (b) if necessary to enforce his other rights and remedies under this article, remove the goods from the whole, free and clear of all interests in the whole, but he must reimburse any holder of an interest in the whole who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury but not for any diminution in value of the whole caused by the absence of the goods removed or by any necessity for replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.



§ 11-2A-311. Priority subject to subordination.

Nothing in this article prevents subordination by agreement by any person entitled to priority.






Part 4 - Performance of Lease Contract: Repudiated, Substituted and Excused

§ 11-2A-401. Insecurity: Adequate assurance of performance.

(1) A lease contract imposes an obligation on each party that the other's expectation of receiving due performance will not be impaired.

(2) If reasonable grounds for insecurity arise with respect to the performance of either party, the insecure party may demand in writing adequate assurance of due performance. Until the insecure party receives that assurance, if commercially reasonable the insecure party may suspend any performance for which he has not already received the agreed return.

(3) A repudiation of the lease contract occurs if assurance of due performance adequate under the circumstances of the particular case is not provided to the insecure party within a reasonable time, not to exceed 30 days after receipt of a demand by the other party.

(4) Between merchants, the reasonableness of grounds for insecurity and the adequacy of any assurance offered must be determined according to commercial standards.

(5) Acceptance of any nonconforming delivery or payment does not prejudice the aggrieved party's right to demand adequate assurance of future performance.



§ 11-2A-402. Anticipatory repudiation.

If either party repudiates a lease contract with respect to a performance not yet due under the lease contract, the loss of which performance will substantially impair the value of the lease contract to the other, the aggrieved party may:

(a) For a commercially reasonable time, await retraction of repudiation and performance by the repudiating party;

(b) Make demand pursuant to Code Section 11-2A-401 and await assurance of future performance adequate under the circumstances of the particular case; or

(c) Resort to any right or remedy upon default under the lease contract or this article, even though the aggrieved party has notified the repudiating party that the aggrieved party would await the repudiating party's performance and assurance and has urged retraction. In addition, whether or not the aggrieved party is pursuing one of the foregoing remedies, the aggrieved party may suspend performance or, if the aggrieved party is the lessor, proceed in accordance with the provisions of this article on the lessor's right to identify goods to the lease contract notwithstanding default or to salvage unfinished goods (Code Section 11-2A-524).



§ 11-2A-403. Retraction of anticipatory repudiation.

(1) Until the repudiating party's next performance is due, the repudiating party can retract the repudiation unless, since the repudiation, the aggrieved party has canceled the lease contract or materially changed the aggrieved party's position or otherwise indicated that the aggrieved party considers the repudiation final.

(2) Retraction may be by any method that clearly indicates to the aggrieved party that the repudiating party intends to perform under the lease contract and includes any assurance demanded under Code Section 11-2A-401.

(3) Retraction reinstates a repudiating party's rights under a lease contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.



§ 11-2A-404. Substituted performance.

(1) If without fault of the lessee, the lessor and the supplier, the agreed berthing, loading, or unloading facilities fail or the agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable, but a commercially reasonable substitute is available, the substitute performance must be tendered and accepted.

(2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation:

(a) The lessor may withhold or stop delivery or cause the supplier to withhold or stop delivery unless the lessee provides a means or manner of payment that is commercially a substantial equivalent; and

(b) If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the lessee's obligation unless the regulation is discriminatory, oppressive, or predatory.



§ 11-2A-405. Excused performance.

Subject to Code Section 11-2A-404 on substituted performance, the following rules apply:

(a) Delay in delivery or nondelivery in whole or in part by a lessor or a supplier who complies with paragraphs (b) and (c) is not a default under the lease contract if performance as agreed has been made impracticable by the occurrence of a contingency the nonoccurrence of which was a basic assumption on which the lease contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order, whether or not the regulation or order later proves to be invalid.

(b) If the causes mentioned in paragraph (a) affect only part of the lessor's or the supplier's capacity to perform, he shall allocate production and deliveries among his customers but at his option may include regular customers not then under contract for sale or lease as well as his own requirements for further manufacture. He may so allocate in any manner that is fair and reasonable.

(c) The lessor seasonably shall notify the lessee and in the case of a finance lease the supplier seasonably shall notify the lessor and the lessee, if known, that there will be delay or nondelivery and, if allocation is required under paragraph (b), of the estimated quota thus made available for the lessee.



§ 11-2A-406. Procedure on excused performance.

(1) If the lessee receives notification of a material or indefinite delay or an allocation justified under Code Section 11-2A-405, the lessee may by written notification to the lessor as to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (Code Section 11-2A-510):

(a) Terminate the lease contract (Code Section 11-2A-505(2)); or

(b) Except in a finance lease that is not a consumer lease, modify the lease contract by accepting the available quota in substitution, with due allowance from the rent payable for the balance of the lease term for the deficiency but without further right against the lessor.

(2) If, after receipt of a notification from the lessor under Code Section 11-2A-405, the lessee fails so to modify the lease agreement within a reasonable time not exceeding 30 days, the lease contract lapses with respect to any deliveries affected.



§ 11-2A-407. Irrevocable promises: Finance leases.

(1) In the case of a finance lease that is not a consumer lease the lessee's promises under the lease contract become irrevocable and independent upon the lessee's acceptance of the goods.

(2) A promise that has become irrevocable and independent under subsection (1):

(a) Is effective and enforceable between the parties, and by or against third parties including assignees of the parties; and

(b) Is not subject to cancellation, termination, modification, repudiation, excuse, or substitution without the consent of the party to whom the promise runs.

(3) This section does not affect the validity under any other law of a covenant in any lease contract making the lessee's promises irrevocable and independent upon the lessee's acceptance of the goods.






Part 5 - Default

Part A. in General

§ 11-2A-501. Default: Procedure.

(1) Whether the lessor or the lessee is in default under a lease contract is determined by the lease agreement and this article.

(2) If the lessor or the lessee is in default under the lease contract, the party seeking enforcement has rights and remedies as provided in this article and, except as limited by this article, as provided in the lease agreement.

(3) If the lessor or the lessee is in default under the lease contract, the party seeking enforcement may reduce the party's claim to judgment, or otherwise enforce the lease contract by self-help or any available judicial procedure or nonjudicial procedure, including administrative proceeding, arbitration, or the like, in accordance with this article.

(4) Except as otherwise provided in Code Section 11-1-305(a) or this article or the lease agreement, the rights and remedies referred to in subsections (2) and (3) are cumulative.

(5) If the lease agreement covers both real property and goods, the party seeking enforcement may proceed under this Part as to the goods, or under other applicable law as to both the real property and the goods in accordance with that party's rights and remedies in respect of the real property, in which case this Part does not apply.



§ 11-2A-502. Notice after default.

Except as otherwise provided in this article, applicable statutes, or the lease agreement, the lessor or lessee in default under the lease contract is not entitled to notice of default or notice of enforcement from the other party to the lease agreement.



§ 11-2A-503. Modification or impairment of rights and remedies.

(1) Except as otherwise provided in this article, the lease agreement may include rights and remedies for default in addition to or in substitution for those provided in this article and may limit or alter the measure of damages recoverable under this article.

(2) Resort to a remedy provided under this article or in the lease agreement is optional unless the remedy is expressly agreed to be exclusive. If circumstances cause an exclusive or limited remedy to fail of its essential purpose, or provision for an exclusive remedy is unconscionable, remedy may be had as provided in this article.

(3) Consequential damages may be liquidated under Code Section 11-2A-504, or may otherwise be limited, altered, or excluded unless the limitation, alteration, or exclusion is unconscionable. Limitation, alteration, or exclusion of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation, alteration, or exclusion of damages where the loss is commercial is not prima facie unconscionable.

(4) Rights and remedies on default by the lessor or the lessee with respect to any obligation or promise collateral or ancillary to the lease contract are not impaired by this article.



§ 11-2A-504. Liquidation of damages.

(1) Damages payable by either party for default, or any other act or omission, including indemnity for loss or diminution of anticipated tax benefits or loss or damage to lessor's residual interest, may be liquidated in the lease agreement but only at an amount or by a formula that is reasonable in light of the then anticipated harm caused by the default or other act or omission.

(2) If the lease agreement provides for liquidation of damages, and such provision does not comply with subsection (1), or such provision is an exclusive or limited remedy that circumstances cause to fail of its essential purpose, remedy may be had as provided in this article.

(3) If the lessor justifiably withholds or stops delivery of goods because of the lessee's default or insolvency (Code Section 11-2A-525 or 11-2A-526), the lessee is entitled to restitution of any amount by which the sum of his payments exceeds:

(a) The amount to which the lessor is entitled by virtue of terms liquidating the lessor's damages in accordance with subsection (1); or

(b) In the absence of those terms, 20 percent of the then present value of the total rent the lessee was obligated to pay for the balance of the lease term, or, in the case of a consumer lease, the lesser of such amount or $500.

(4) A lessee's right to restitution under subsection (3) is subject to offset to the extent the lessor establishes:

(a) a right to recover damages under the provisions of this article other than subsection (1); and

(b) the amount or value of any benefits received by the lessee directly or indirectly by reason of the lease contract.



§ 11-2A-505. Cancellation and termination and effect of cancellation, termination, rescission, or fraud on rights and remedies.

(1) On cancellation of the lease contract, all obligations that are still executory on both sides are discharged, but any right based on prior default or performance survives, and the canceling party also retains any remedy for default of the whole lease contract or any unperformed balance.

(2) On termination of the lease contract, all obligations that are still executory on both sides are discharged but any right based on prior default or performance survives.

(3) Unless the contrary intention clearly appears, expressions of "cancellation," "rescission," or the like of the lease contract may not be construed as a renunciation or discharge of any claim in damages for an antecedent default.

(4) Rights and remedies for material misrepresentation or fraud include all rights and remedies available under this article for default.

(5) Neither rescission nor a claim for rescission of the lease contract nor rejection or return of the goods may bar or be deemed inconsistent with a claim for damages or other right or remedy.



§ 11-2A-506. Statute of limitations.

(1) An action for default under a lease contract, including breach of warranty or indemnity, must be commenced within 4 years after the cause of action accrued. By the original lease contract the parties may reduce the period of limitation to not less than one year.

(2) A cause of action accrues when the default occurs, regardless of the aggrieved party's lack of knowledge of the default. A breach of warranty occurs when tender of delivery is made, except that where a warranty explicitly extends to future performance of the goods and discovery of the breach must await the time of such performance the cause of action accrues when the breach is or should have been discovered.

(3) If an action commenced within the time limited by subsection (1) is so terminated as to leave available a remedy by another action for the same default or breach of warranty or indemnity, the other action may be commenced after the expiration of the time limited and within 6 months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action that have accrued before July 1, 1993.



§ 11-2A-507. Proof of market rent: Time and place.

(1) Damages based on market rent (Code Section 11-2A-519 or 11-2A-528) are determined according to the rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times specified in Code Sections 11-2A-519 and 11-2A-528.

(2) If evidence of rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times or places described in this article is not readily available, the rent prevailing within any reasonable time before or after the time described or at any other place or for a different lease term which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the difference, including the cost of transporting the goods to or from the other place.

(3) Evidence of a relevant rent prevailing at a time or place or for a lease term other than the one described in this article offered by one party is not admissible unless and until he has given the other party notice the court finds sufficient to prevent unfair surprise.

(4) If the prevailing rent or value of any goods regularly leased in any established market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of that market are admissible in evidence. The circumstances of the preparation of the report may be shown to affect its weight but not its admissibility.






Part B. Default by Lessor

§ 11-2A-508. Lessee's remedies.

(1) If a lessor fails to deliver the goods in conformity to the lease contract (Code Section 11-2A-509) or repudiates the lease contract (Code Section 11-2A-402), or a lessee rightfully rejects the goods (Code Section 11-2A-509) or justifiably revokes acceptance of the goods (Code Section 11-2A-517), then with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (Code Section 11-2A-510), the lessor is in default under the lease contract and the lessee may:

(a) Cancel the lease contract (Code Section 11-2A-505(1));

(b) Recover so much of the rent and security as has been paid and is just under the circumstances;

(c) Cover and recover damages as to all goods affected whether or not they have been identified to the lease contract (Code Sections 11-2A-518 and 11-2A-520), or recover damages for nondelivery (Code Sections 11-2A-519 and 11-2A-520);

(d) Exercise any other rights or pursue any other remedies provided in the lease contract.

(2) If a lessor fails to deliver the goods in conformity to the lease contract or repudiates the lease contract, the lessee may also:

(a) If the goods have been identified, recover them (Code Section 11-2A-522); or

(b) In a proper case, pursue those rights contained in Code Section 11-2A-521.

(3) If a lessor is otherwise in default under a lease contract, the lessee may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease, and in Code Section 11-2A-519(3).

(4) If a lessor has breached a warranty, whether express or implied, the lessee may recover damages (Code Section 11-2A-519(4)).

(5) On rightful rejection or justifiable revocation of acceptance, a lessee has a security interest in goods in the lessee's possession or control for any rent and security that has been paid and any expenses reasonably incurred in their inspection, receipt, transportation, and care and custody and may hold those goods and dispose of them in good faith and in a commercially reasonable manner, subject to Code Section 11-2A-527(5).

(6) Subject to the provisions of Code Section 11-2A-407, a lessee, on notifying the lessor of the lessee's intention to do so, may deduct all or any part of the damages resulting from any default under the lease contract from any part of the rent still due under the same lease contract.



§ 11-2A-509. Lessee's rights on improper delivery; rightful rejection.

(1) Subject to the provisions of Code Section 11-2A-510 on default in installment lease contracts, if the goods or the tender or delivery fail in any respect to conform to the lease contract, the lessee may reject or accept the goods or accept any commercial unit or units and reject the rest of the goods.

(2) Rejection of goods is ineffective unless it is within a reasonable time after tender or delivery of the goods and the lessee seasonably notifies the lessor.



§ 11-2A-510. Installment lease contracts: Rejection and default.

(1) Under an installment lease contract a lessee may reject any delivery that is nonconforming if the nonconformity substantially impairs the value of that delivery and cannot be cured or the nonconformity is a defect in the required documents; but if the nonconformity does not fall within subsection (2) and the lessor or the supplier gives adequate assurance of its cure, the lessee must accept that delivery.

(2) Whenever nonconformity or default with respect to one or more deliveries substantially impairs the value of the installment lease contract as a whole there is a default with respect to the whole. But, the aggrieved party reinstates the installment lease contract as a whole if the aggrieved party accepts a nonconforming delivery without seasonably notifying of cancellation or brings an action with respect only to past deliveries or demands performance as to future deliveries.



§ 11-2A-511. Merchant lessee's duties as to rightfully rejected goods.

(1) Subject to any security interest of a lessee (Code Section 11-2A-508(5)), if a lessor or a supplier has no agent or place of business at the market of rejection, a merchant lessee, after rejection of goods in his possession or control, shall follow any reasonable instructions received from the lessor or the supplier with respect to the goods. In the absence of those instructions, a merchant lessee shall make reasonable efforts to sell, lease, or otherwise dispose of the goods for the lessor's account if they threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

(2) If a merchant lessee (subsection (1)) or any other lessee (Code Section 11-2A-512) disposes of goods, he is entitled to reimbursement either from the lessor or the supplier or out of the proceeds for reasonable expenses of caring for and disposing of the goods and, if the expenses include no disposition commission, to such commission as is usual in the trade, or if there is none, to a reasonable sum not exceeding 10 percent of the gross proceeds.

(3) In complying with this section or Code Section 11-2A-512, the lessee is held only to good faith. Good faith conduct hereunder is neither acceptance or conversion nor the basis of an action for damages.

(4) A purchaser who purchases in good faith from a lessee pursuant to this section or Code Section 11-2A-512 takes the goods free of any rights of the lessor and the supplier even though the lessee fails to comply with one or more of the requirements of this article.



§ 11-2A-512. Lessee's duties as to rightfully rejected goods.

(1) Except as otherwise provided with respect to goods that threaten to decline in value speedily (Code Section 11-2A-511) and subject to any security interest of a lessee (Code Section 11-2A-508(5)):

(a) The lessee, after rejection of goods in the lessee's possession, shall hold them with reasonable care at the lessor's or the supplier's disposition for a reasonable time after the lessee's seasonable notification of rejection;

(b) If the lessor or the supplier gives no instructions within a reasonable time after notification of rejection, the lessee may store the rejected goods for the lessor's or the supplier's account or ship them to the lessor or the supplier or dispose of them for the lessor's or the supplier's account with reimbursement in the manner provided in Code Section 11-2A-511; but

(c) The lessee has no further obligations with regard to goods rightfully rejected.

(2) Action by the lessee pursuant to subsection (1) is not acceptance or conversion.



§ 11-2A-513. Cure by lessor of improper tender or delivery; replacement.

(1) If any tender or delivery by the lessor or the supplier is rejected because nonconforming and the time for performance has not yet expired, the lessor or the supplier may seasonably notify the lessee of the lessor's or the supplier's intention to cure and may then make a conforming delivery within the time provided in the lease contract.

(2) If the lessee rejects a nonconforming tender that the lessor or the supplier had reasonable grounds to believe would be acceptable with or without money allowance, the lessor or the supplier may have a further reasonable time to substitute a conforming tender if he seasonably notifies the lessee.



§ 11-2A-514. Waiver of lessee's objections.

(1) In rejecting goods, a lessee's failure to state a particular defect that is ascertainable by reasonable inspection precludes the lessee from relying on the defect to justify rejection or to establish default:

(a) If, stated seasonably, the lessor or the supplier could have cured it (Code Section 11-2A-513); or

(b) Between merchants if the lessor or the supplier after rejection has made a request in writing for a full and final written statement of all defects on which the lessee proposes to rely.

(2) A lessee's failure to reserve rights when paying rent or other consideration against documents precludes recovery of the payment for defects apparent in the documents.



§ 11-2A-515. Acceptance of goods.

(1) Acceptance of goods occurs after the lessee has had a reasonable opportunity to inspect the goods and

(a) The lessee signifies or acts with respect to the goods in a manner that signifies to the lessor or the supplier that the goods are conforming or that the lessee will take or retain them in spite of their nonconformity; or

(b) The lessee fails to make an effective rejection of the goods (Code Section 11-2A-509(2)).

(2) Acceptance of a part of any commercial unit is acceptance of that entire unit.



§ 11-2A-516. Effect of acceptance of goods; notice of default; burden of establishing default after acceptance; notice of claim or litigation to person answerable over.

(1) A lessee must pay rent for any goods accepted in accordance with the lease contract, with due allowance for goods rightfully rejected or not delivered.

(2) A lessee's acceptance of goods precludes rejection of the goods accepted. In the case of a finance lease, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it. In any other case, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured. Acceptance does not of itself impair any other remedy provided by this article or the lease agreement for nonconformity.

(3) If a tender has been accepted:

(a) Within a reasonable time after the lessee discovers or should have discovered any default, the lessee shall notify the lessor and the supplier, if any, or be barred from any remedy against the party not notified;

(b) Except in the case of a consumer lease, within a reasonable time after the lessee receives notice of litigation for infringement or the like (Code Section 11-2A-211) the lessee shall notify the lessor or be barred from any remedy over for liability established by the litigation; and

(c) The burden is on the lessee to establish any default.

(4) If a lessee is sued for breach of a warranty or other obligation for which a lessor or a supplier is answerable over the following apply:

(a) The lessee may give the lessor or the supplier, or both, written notice of the litigation. If the notice states that the person notified may come in and defend and that if the person notified does not do so that person will be bound in any action against that person by the lessee by any determination of fact common to the two litigations, then unless the person notified after seasonable receipt of the notice does come in and defend that person is so bound.

(b) The lessor or the supplier may demand in writing that the lessee turn over control of the litigation including settlement if the claim is one for infringement or the like (Code Section 11-2A-211) or else be barred from any remedy over. If the demand states that the lessor or the supplier agrees to bear all expense and to satisfy any adverse judgment, then unless the lessee after seasonable receipt of the demand does turn over control the lessee is so barred.

(5) Subsections (3) and (4) apply to any obligation of a lessee to hold the lessor or the supplier harmless against infringement or the like (Code Section 11-2A-211).



§ 11-2A-517. Revocation of acceptance of goods.

(1) A lessee may revoke acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to the lessee if the lessee has accepted it:

(a) Except in the case of a finance lease, on the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

(b) Without discovery of the nonconformity if the lessee's acceptance was reasonably induced either by the lessor's assurances or, except in the case of a finance lease, by the difficulty of discovery before acceptance.

(2) Except in the case of a finance lease that is not a consumer lease, a lessee may revoke acceptance of a lot or commercial unit if the lessor defaults under the lease contract and the default substantially impairs the value of that lot or commercial unit to the lessee.

(3) If the lease agreement so provides, the lessee may revoke acceptance of a lot or commercial unit because of other defaults by the lessor.

(4) Revocation of acceptance must occur within a reasonable time after the lessee discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by the nonconformity. Revocation is not effective until the lessee notifies the lessor.

(5) A lessee who so revokes has the same rights and duties with regard to the goods involved as if the lessee had rejected them.



§ 11-2A-518. Cover; substitute goods.

(1) After a default by a lessor under the lease contract of the type described in Code Section 11-2A-508(1) or, if agreed, after other default by the lessor, the lessee may cover by making any purchase or lease of or contract to purchase or lease goods in substitution for those due from the lessor.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (Code Section 11-2A-504) or otherwise determined pursuant to agreement of the parties (Code Sections 11-1-302 and 11-2A-503), if a lessee's cover is by a lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessee may recover from the lessor as damages (i) the present value, as of the date of the commencement of the term of the new lease agreement, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement minus the present value as of the same date of the total rent for the then remaining lease term of the original lease agreement, and (ii) any incidental or consequential damages, less expenses saved in consequence of the lessor's default.

(3) If a lessee's cover is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by purchase or otherwise, the lessee may recover from the lessor as if the lessee had elected not to cover and Code Section 11-2A-519 governs.



§ 11-2A-519. Lessee's damages for nondelivery, repudiation, default, and breach of warranty in regard to accepted goods.

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (Code Section 11-2A-504) or otherwise determined pursuant to agreement of the parties (Code Sections 11-1-302 and 11-2A-503), if a lessee elects not to cover or a lessee elects to cover and the cover is by lease agreement that for any reason does not qualify for treatment under Code Section 11-2A-518(2), or is by purchase or otherwise, the measure of damages for non-delivery or repudiation by the lessor or for rejection or revocation of acceptance by the lessee is the present value, as of the date of the default, of the then market rent minus the present value as of the same date of the original rent, computed for the remaining lease term of the original lease agreement, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(2) Market rent is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

(3) Except as otherwise agreed, if the lessee has accepted goods and given notification (Code Section 11-2A-516(3)), the measure of damages for nonconforming tender or delivery or other default by a lessor is the loss resulting in the ordinary course of events from the lessor's default as determined in any manner that is reasonable together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(4) Except as otherwise agreed, the measure of damages for breach of warranty is the present value at the time and place of acceptance of the difference between the value of the use of the goods accepted and the value if they had been as warranted for the lease term, unless special circumstances show proximate damages of a different amount, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default or breach of warranty.



§ 11-2A-520. Lessee's incidental and consequential damages.

(1) Incidental damages resulting from a lessor's default include expenses reasonably incurred in inspection, receipt, transportation, and care and custody of goods rightfully rejected or goods the acceptance of which is justifiably revoked, any commercially reasonable charges, expenses or commissions in connection with effecting cover, and any other reasonable expense incident to the default.

(2) Consequential damages resulting from a lessor's default include:

(a) Any loss resulting from general or particular requirements and needs of which the lessor at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) Injury to person or property proximately resulting from any breach of warranty.



§ 11-2A-521. Lessee's right to specific performance or replevin.

(1) Specific performance may be decreed if the goods are unique or in other proper circumstances.

(2) A decree for specific performance may include any terms and conditions as to payment of the rent, damages, or other relief that the court deems just.

(3) A lessee has a right of replevin, detinue, sequestration, claim and delivery, or the like for goods identified to the lease contract if after reasonable effort the lessee is unable to effect cover for those goods or the circumstances reasonably indicate that the effort will be unavailing.



§ 11-2A-522. Lessee's right to goods on lessor's insolvency.

(1) Subject to subsection (2) and even though the goods have not been shipped, a lessee who has paid a part or all of the rent and security for goods identified to a lease contract (Code Section 11-2A-217) on making and keeping good a tender of any unpaid portion of the rent and security due under the lease contract may recover the goods identified from the lessor if the lessor becomes insolvent within 10 days after receipt of the first installment of rent and security.

(2) A lessee acquires the right to recover goods identified to a lease contract only if they conform to the lease contract.






Part C - Default by Lessee

§ 11-2A-523. Lessor's remedies.

(1) If a lessee wrongfully rejects or revokes acceptance of goods or fails to make a payment when due or repudiates with respect to a part or the whole, then, with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (Code Section 11-2A-510), the lessee is in default under the lease contract and the lessor may:

(a) Cancel the lease contract (Code Section 11-2A-505(1));

(b) Proceed respecting goods not identified to the lease contract (Code Section 11-2A-524);

(c) Withhold delivery of the goods and take possession of goods previously delivered (Code Section 11-2A-525);

(d) Stop delivery of the goods by any bailee (Code Section 11-2A-526);

(e) Dispose of the goods and recover damages (Code Section 11-2A-527), or retain the goods and recover damages (Code Section 11-2A-528), or in a proper case recover rent (Code Section 11-2A-529);

(f) Exercise any other rights or pursue any other remedies provided in the lease contract.

(2) If a lessor does not fully exercise a right or obtain a remedy to which the lessor is entitled under subsection (1), the lessor may recover the loss resulting in the ordinary course of events from the lessee's default as determined in any reasonable manner, together with incidental damages, less expenses saved in consequence of the lessee's default.

(3) If a lessee is otherwise in default under a lease contract, the lessor may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease. In addition, unless otherwise provided in the lease contract:

(a) If the default substantially impairs the value of the lease contract to the lessor, the lessor may exercise the rights and pursue the remedies provided in subsections (1) or (2); or

(b) If the default does not substantially impair the value of the lease contract to the lessor, the lessor may recover as provided in subsection (2).



§ 11-2A-524. Lessor's right to identify goods to lease contract.

(1) After default by the lessee under the lease contract of the type described in Code Section 11-2A-523(1) or Code Section 11-2A-523(3)(a) or, if agreed, after other default by the lessee, the lessor may:

(a) Identify to the lease contract conforming goods not already identified if at the time the lessor learned of the default they were in the lessor's or the supplier's possession or control; and

(b) Dispose of goods (Code Section 11-2A-527(1)) that demonstrably have been intended for the particular lease contract even though those goods are unfinished.

(2) If the goods are unfinished, in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization, an aggrieved lessor or the supplier may either complete manufacture and wholly identify the goods to the lease contract or cease manufacture and lease, sell, or otherwise dispose of the goods for scrap or salvage value or proceed in any other reasonable manner.



§ 11-2A-525. Lessor's right to possession of goods.

(1) If a lessor discovers the lessee to be insolvent, the lessor may refuse to deliver the goods.

(2) After a default by the lessee under the lease contract of the type described in Code Section 11-2A-523(1) or 11-2A-523(3)(a) or, if agreed, after other default by the lessee, the lessor has the right to take possession of the goods. If the lease contract so provides, the lessor may require the lessee to assemble the goods and make them available to the lessor at a place to be designated by the lessor which is reasonably convenient to both parties. Without removal, the lessor may render unusable any goods employed in trade or business, and may dispose of goods on the lessee's premises (Code Section 11-2A-527).

(3) The lessor may proceed under subsection (2) without judicial process if it can be done without breach of the peace or the lessor may proceed by action.



§ 11-2A-526. Lessor's stoppage of delivery in transit or otherwise.

(1) A lessor may stop delivery of goods in the possession of a carrier or other bailee if the lessor discovers the lessee to be insolvent and may stop delivery of carload, truckload, planeload, or larger shipments of express or freight if the lessee repudiates or fails to make a payment due before delivery, whether for rent, security or otherwise under the lease contract, or for any other reason the lessor has a right to withhold or take possession of the goods.

(2) In pursuing its remedies under subsection (1) of this Code section, the lessor may stop delivery until:

(a) Receipt of the goods by the lessee;

(b) Acknowledgment to the lessee by any bailee of the goods, except a carrier, that the bailee holds the goods for the lessee; or

(c) Such an acknowledgment to the lessee by a carrier via reshipment or as a warehouse.

(3) (a) To stop delivery, a lessor shall so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b) After notification, the bailee shall hold and deliver the goods according to the directions of the lessor, but the lessor is liable to the bailee for any ensuing charges or damages.

(c) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.



§ 11-2A-527. Lessor's rights to dispose of goods.

(1) After a default by a lessee under the lease contract of the type described in Code Section 11-2A-523(1) or 11-2A-523(3)(a) or after the lessor refuses to deliver or takes possession of goods (Code Section 11-2A-525 or 11-2A-526), or, if agreed, after other default by a lessee, the lessor may dispose of the goods concerned or the undelivered balance thereof by lease, sale, or otherwise.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (Code Section 11-2A-504) or otherwise determined pursuant to agreement of the parties (Code Sections 11-1-302 and 11-2A-503), if the disposition is by lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessor may recover from the lessee as damages (i) accrued and unpaid rent as of the date of the commencement of the term of the new lease agreement, (ii) the present value, as of the same date, of the total rent for the then remaining lease term of the original lease agreement minus the present value, as of the same date, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement, and (iii) any incidental damages allowed under Code Section 11-2A-530, less expenses saved in consequence of the lessee's default.

(3) If the lessor's disposition is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by sale or otherwise, the lessor may recover from the lessee as if the lessor had elected not to dispose of the goods and Code Section 11-2A-528 governs.

(4) A subsequent buyer or lessee who buys or leases from the lessor in good faith for value as a result of a disposition under this section takes the goods free of the original lease contract and any rights of the original lessee even though the lessor fails to comply with one or more of the requirements of this article.

(5) The lessor is not accountable to the lessee for any profit made on any disposition. A lessee who has rightfully rejected or justifiably revoked acceptance shall account to the lessor for any excess over the amount of the lessee's security interest (Code Section 11-2A-508(5)).



§ 11-2A-528. Lessor's damages for nonacceptance, failure to pay, repudiation, or other default.

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (Code Section 11-2A-504) or otherwise determined pursuant to agreement of the parties (Code Sections 11-1-302 and 11-2A-503), if a lessor elects to retain the goods or a lessor elects to dispose of the goods and the disposition is by lease agreement that for any reason does not qualify for treatment under Code Section 11-2A-527(2), or is by sale or otherwise, the lessor may recover from the lessee as damages for a default of the type described in Code Section 11-2A-523(1) or 11-2A-523(3)(a), or, if agreed, for other default of the lessee, (i) accrued and unpaid rent as of the date of default if the lessee has never taken possession of the goods, or, if the lessee has taken possession of the goods, as of the date the lessor repossesses the goods or an earlier date on which the lessee makes a tender of the goods to the lessor, (ii) the present value as of the date determined under clause (i) of the total rent for the then remaining lease term of the original lease agreement minus the present value as of the same date of the market rent at the place where the goods are located computed for the same lease term, and (iii) any incidental damages allowed under Code Section 11-2A-530, less expenses saved in consequence of the lessee's default.

(2) If the measure of damages provided in subsection (1) is inadequate to put a lessor in as good a position as performance would have, the measure of damages is the present value of the profit, including reasonable overhead, the lessor would have made from full performance by the lessee, together with any incidental damages allowed under Code Section 11-2A-530, due allowance for costs reasonably incurred and due credit for payments or proceeds of disposition.



§ 11-2A-529. Lessor's action for the rent.

(1) After default by the lessee under the lease contract of the type described in Code Section 11-2A-523(1) or 11-2A-523(3)(a) or, if agreed, after other default by the lessee, if the lessor complies with subsection (2), the lessor may recover from the lessee as damages:

(a) For goods accepted by the lessee and not repossessed by or tendered to the lessor, and for conforming goods lost or damaged within a commercially reasonable time after risk of loss passes to the lessee (Code Section 11-2A-219), (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Code Section 11-2A-530, less expenses saved in consequence of the lessee's default; and

(b) For goods identified to the lease contract if the lessor is unable after reasonable effort to dispose of them at a reasonable price or the circumstances reasonably indicate that effort will be unavailing, (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Code Section 11-2A-530, less expenses saved in consequence of the lessee's default.

(2) Except as provided in subsection (3), the lessor shall hold for the lessee for the remaining lease term of the lease agreement any goods that have been identified to the lease contract and are in the lessor's control.

(3) The lessor may dispose of the goods at any time before collection of the judgment for damages obtained pursuant to subsection (1). If the disposition is before the end of the remaining lease term of the lease agreement, the lessor's recovery against the lessee for damages is governed by Code Section 11-2A-527 or Code Section 11-2A-528, and the lessor will cause an appropriate credit to be provided against a judgment for damages to the extent that the amount of the judgment exceeds the recovery available pursuant to Code Section 11-2A-527 or 11-2A-528.

(4) Payment of the judgment for damages obtained pursuant to subsection (1) entitles the lessee to the use and possession of the goods not then disposed of for the remaining lease term of and in accordance with the lease agreement.

(5) After default by the lessee under the lease contract of the type described in Code Section 11-2A-523(1) or Code Section 11-2A-523(3)(a) or, if agreed, after other default by the lessee, a lessor who is held not entitled to rent under this section must nevertheless be awarded damages for non-acceptance under Code Section 11-2A-527 or Code Section 11-2A-528.



§ 11-2A-530. Lessor's incidental damages.

Incidental damages to an aggrieved lessor include any commercially reasonable charges, expenses, or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the lessee's default, in connection with return or disposition of the goods, or otherwise resulting from the default.



§ 11-2A-531. Standing to sue third parties for injury to goods.

(1) If a third party so deals with goods that have been identified to a lease contract as to cause actionable injury to a party to the lease contract (a) the lessor has a right of action against the third party, and (b) the lessee also has a right of action against the third party if the lessee:

(i) Has a security interest in the goods;

(ii) Has an insurable interest in the goods; or

(iii) Bears the risk of loss under the lease contract or has since the injury assumed that risk as against the lessor and the goods have been converted or destroyed.

(2) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, his suit or settlement, subject to his own interest, is as a fiduciary for the other party to the lease contract.

(3) Either party with the consent of the other may sue for the benefit of whom it may concern.



§ 11-2A-532. Lessor's rights to residual interest.

In addition to any other recovery permitted by this article or other law, the lessor may recover from the lessee an amount that will fully compensate the lessor for any loss of or damage to the lessor's residual interest in the goods caused by the default of the lessee.












Article 3 - Negotiable Instruments

Part 1 - General Provisions and Definitions

§ 11-3-101. Short title

This article may be cited as "Uniform Commercial Code -- Negotiable Instruments."



§ 11-3-102. Subject matter

(a) This article applies to negotiable instruments. It does not apply to money, to payment orders governed by Article 4A of this title, or to securities governed by Article 8 of this title.

(b) If there is conflict between this article and Article 4 or 9 of this title, Articles 4 and 9 of this title govern.

(c) Regulations of the Board of Governors of the Federal Reserve System and operating circulars of the federal reserve banks supersede any inconsistent provision of this article to the extent of the inconsistency.



§ 11-3-103. Definitions

(a) In this article:

(1) "Acceptor" means a drawee who has accepted a draft.

(2) "Drawee" means a person ordered in a draft to make payment.

(3) "Drawer" means a person who signs or is identified in a draft as a person ordering payment.

(4) Reserved.

(5) "Maker" means a person who signs or is identified in a note as a person undertaking to pay.

(6) "Order" means a written instruction to pay money signed by the person giving the instruction. The instruction may be addressed to any person, including the person giving the instruction, or to one or more persons jointly or in the alternative but not in succession. An authorization to pay is not an order unless the person authorized to pay is also instructed to pay.

(7) "Ordinary care" in the case of a person engaged in business means observance of reasonable commercial standards, prevailing in the area in which the person is located, with respect to the business in which the person is engaged. In the case of a bank that takes an instrument for processing for collection or payment by automated means, reasonable commercial standards do not require the bank to examine the instrument if the failure to examine does not violate the bank's prescribed procedures and the bank's procedures do not vary unreasonably from general banking usage not disapproved by this article or Article 4 of this title.

(8) "Party" means a party to an instrument.

(9) "Promise" means a written undertaking to pay money signed by the person undertaking to pay. An acknowledgment of an obligation by the obligor is not a promise unless the obligor also undertakes to pay the obligation.

(10) "Prove" with respect to a fact means to meet the burden of establishing the fact within the meaning of Code Section 11-1-201(b)(8).

(11) "Remitter" means a person who purchases an instrument from its issuer if the instrument is payable to an identified person other than the purchaser.

(b) Other definitions applying to this article and the Code sections in which they appear are:

"Acceptance." Code Section 11-3-409.

"Accommodated party." Code Section 11-3-419.

"Accommodation party." Code Section 11-3-419.

"Alteration." Code Section 11-3-407.

"Anomalous indorsement." Code Section 11-3-205.

"Blank indorsement." Code Section 11-3-205.

"Cashier's check." Code Section 11-3-104.

"Certificate of deposit." Code Section 11-3-104.

"Certified check." Code Section 11-3-409.

"Check." Code Section 11-3-104.

"Consideration." Code Section 11-3-303.

"Draft." Code Section 11-3-104.

"Holder in due course." Code Section 11-3-302.

"Incomplete instrument." Code Section 11-3-115.

"Indorsement." Code Section 11-3-204.

"Indorser." Code Section 11-3-204.

"Instrument." Code Section 11-3-104.

"Issue." Code Section 11-3-105.

"Issuer." Code Section 11-3-105.

"Negotiable instrument." Code Section 11-3-104.

"Negotiation." Code Section 11-3-201.

"Note." Code Section 11-3-104.

"Payable at a definite time." Code Section 11-3-108.

"Payable on demand." Code Section 11-3-108.

"Payable to bearer." Code Section 11-3-109.

"Payable to order." Code Section 11-3-109.

"Payment." Code Section 11-3-602.

"Person entitled to enforce." Code Section 11-3-301.

"Presentment." Code Section 11-3-501.

"Reacquisition." Code Section 11-3-207.

"Special indorsement." Code Section 11-3-205.

"Teller's check." Code Section 11-3-104.

"Transfer of instrument." Code Section 11-3-203.

"Traveler's check." Code Section 11-3-104.

"Value." Code Section 11-3-303.

(c) The following definitions in other articles apply to this article:

"Bank." Code Section 11-4-105.

"Banking day." Code Section 11-4-104.

"Clearing house." Code Section 11-4-104.

"Collecting bank." Code Section 11-4-105.

"Depositary bank." Code Section 11-4-105.

"Documentary draft." Code Section 11-4-104.

"Intermediary bank." Code Section 11-4-105.

"Item." Code Section 11-4-104.

"Payor bank." Code Section 11-4-105.

"Suspends payments." Code Section 11-4-104.

(d) In addition, Article 1 of this title contains general definitions and principles of construction and interpretation applicable throughout this article.



§ 11-3-104. Negotiable instrument

(a) Except as provided in subsections (c) and (d) of this Code section, "negotiable instrument" means an unconditional promise or order to pay a fixed amount of money, with or without interest or other charges described in the promise or order, if it:

(1) Is payable to bearer or to order at the time it is issued or first comes into possession of a holder;

(2) Is payable on demand or at a definite time; and

(3) Does not state any other undertaking or instruction by the person promising or ordering payment to do any act in addition to the payment of money, but the promise or order may contain:

(i) An undertaking or power to give, maintain, or protect collateral to secure payment;

(ii) An authorization or power to the holder to confess judgment or realize on or dispose of collateral; or

(iii) A waiver of the benefit of any law intended for the advantage or protection of an obligor.

(b) "Instrument" means a negotiable instrument.

(c) An order that meets all of the requirements of subsection (a) of this Code section, except paragraph (1) of subsection (a) of this Code section, and otherwise falls within the definition of "check" in subsection (f) of this Code section is a negotiable instrument and a check.

(d) A promise or order other than a check is not an instrument if, at the time it is issued or first comes into possession of a holder, it contains a conspicuous statement, however expressed, to the effect that the promise or order is not negotiable or is not an instrument governed by this article.

(e) An instrument is a "note" if it is a promise and is a "draft" if it is an order. If an instrument falls within the definition of both "note" and "draft," a person entitled to enforce the instrument may treat it as either.

(f) "Check" means (i) a draft, other than a documentary draft, payable on demand and drawn on a bank; or (ii) a cashier's check or teller's check. An instrument may be a check even though it is described on its face by another term, such as "money order."

(g) "Cashier's check" means a draft with respect to which the drawer and drawee are the same bank or branches of the same bank.

(h) "Teller's check" means a draft drawn by a bank (i) on another bank; or (ii) payable at or through a bank.

(i) "Traveler's check" means an instrument that (i) is payable on demand; (ii) is drawn on or payable at or through a bank; (iii) is designated by the term "traveler's check" or by a substantially similar term; and (iv) requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the instrument.

(j) "Certificate of deposit" means an instrument containing an acknowledgment by a bank that a sum of money has been received by the bank and a promise by the bank to repay the sum of money. A certificate of deposit is a note of the bank.



§ 11-3-105. Issue of instrument

(a) "Issue" means the first delivery of an instrument by the maker or drawer, whether to a holder or nonholder, for the purpose of giving rights on the instrument to any person.

(b) An unissued instrument, or an unissued incomplete instrument that is completed, is binding on the maker or drawer, but nonissuance is a defense. An instrument that is conditionally issued or is issued for a special purpose is binding on the maker or drawer, but failure of the condition or special purpose to be fulfilled is a defense.

(c) "Issuer" applies to issued and unissued instruments and means a maker or drawer of an instrument.



§ 11-3-106. Unconditional promise or order

(a) Except as provided in this Code section, for the purposes of subsection (a) of Code Section 11-3-104, a promise or order is unconditional unless it states (i) an express condition to payment; (ii) that the promise or order is subject to or governed by another writing; or (iii) that rights or obligations with respect to the promise or order are stated in another writing. A reference to another writing does not of itself make the promise or order conditional.

(b) A promise or order is not made conditional (i) by a reference to another writing for a statement of rights with respect to collateral, prepayment, or acceleration; or (ii) because payment is limited to resort to a particular fund or source.

(c) If a promise or order requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the promise or order, the condition does not make the promise or order conditional for the purposes of subsection (a) of Code Section 11-3-104. If the person whose specimen signature appears on an instrument fails to countersign the instrument, the failure to countersign is a defense to the obligation of the issuer, but the failure does not prevent a transferee of the instrument from becoming a holder of the instrument.

(d) If a promise or order at the time it is issued or first comes into possession of a holder contains a statement, required by applicable statutory or administrative law, to the effect that the rights of a holder or transferee are subject to claims or defenses that the issuer could assert against the original payee, the promise or order is not thereby made conditional for the purposes of subsection (a) of Code Section 11-3-104; but, if the promise or order is an instrument, there cannot be a holder in due course of the instrument.



§ 11-3-107. Instrument payable in foreign money

Unless the instrument otherwise provides, an instrument that states the amount payable in foreign money may be paid in the foreign money or in an equivalent amount in dollars calculated by using the current bank offered spot rate at the place of payment for the purchase of dollars on the day on which the instrument is paid.



§ 11-3-108. Payable on demand or at definite time

(a) A promise or order is "payable on demand" if it (i) states that it is payable on demand or at sight, or otherwise indicates that it is payable at the will of the holder; or (ii) does not state any time of payment.

(b) A promise or order is "payable at a definite time" if it is payable upon the elapse of a definite period of time after sight or acceptance or at a fixed date or dates or at a time or times readily ascertainable at the time the promise or order is issued, subject to rights of (i) prepayment; (ii) acceleration; (iii) extension at the option of the holder; or (iv) extension to a further definite time at the option of the maker or acceptor or automatically upon or after a specified act or event.

(c) If an instrument payable, at a fixed date, is also payable upon demand made before the fixed date, the instrument is payable on demand until the fixed date and, if demand for payment is not made before that date, becomes payable at a definite time on the fixed date.



§ 11-3-109. Payable to bearer or to order

(a) A promise or order is payable to bearer if it:

(1) States that it is payable to bearer or to the order of bearer or otherwise indicates that the person in possession of the promise or order is entitled to payment;

(2) Does not state a payee; or

(3) States that it is payable to or to the order of cash or otherwise indicates that it is not payable to an identified person.

(b) A promise or order that is not payable to bearer is payable to order if it is payable to (i) the order of an identified person; or (ii) an identified person or order. A promise or order that is payable to order is payable to the identified person.

(c) An instrument payable to bearer may become payable to an identified person if it is specially indorsed pursuant to subsection (a) of Code Section 11-3-205. An instrument payable to an identified person may become payable to bearer if it is indorsed in blank pursuant to subsection (b) of Code Section 11-3-205.



§ 11-3-110. Identification of person to whom instrument is payable

(a) The person to whom an instrument is initially payable is determined by the intent of the person, whether or not authorized, signing as, or in the name or behalf of, the issuer of the instrument. The instrument is payable to the person intended by the signer even if that person is identified in the instrument by a name or other identification that is not that of the intended person. If more than one person signs in the name or behalf of the issuer of an instrument and all the signers do not intend the same person as payee, the instrument is payable to any person intended by one or more of the signers.

(b) If the signature of the issuer of an instrument is made by automated means, such as a check-writing machine, the payee of the instrument is determined by the intent of the person who supplied the name or identification of the payee, whether or not authorized to do so.

(c) A person to whom an instrument is payable may be identified in any way, including by name, identifying number, office, or account number. For the purpose of determining the holder of an instrument, the following rules apply:

(1) If an instrument is payable to an account and the account is identified only by number, the instrument is payable to the person to whom the account is payable. If an instrument is payable to an account identified by number and by the name of a person, the instrument is payable to the named person, whether or not that person is the owner of the account identified by number.

(2) If an instrument is payable to:

(i) A trust, an estate, or a person described as trustee or representative of a trust or estate, the instrument is payable to the trustee, the representative, or a successor of either, whether or not the beneficiary or estate is also named;

(ii) A person described as agent or similar representative of a named or identified person, the instrument is payable to the represented person, the representative, or a successor of the representative;

(iii) A fund or organization that is not a legal entity, the instrument is payable to a representative of the members of the fund or organization; or

(iv) An office or to a person described as holding an office, the instrument is payable to the named person, the incumbent of the office, or a successor to the incumbent.

(d) If an instrument is payable to two or more persons alternatively, it is payable to any of them and may be negotiated, discharged, or enforced by any or all of them in possession of the instrument. If an instrument is payable to two or more persons not alternatively, it is payable to all of them and may be negotiated, discharged, or enforced only by all of them. If an instrument payable to two or more persons is ambiguous as to whether it is payable to the persons alternatively, the instrument is payable to the persons alternatively.



§ 11-3-111. Place of payment

Except as otherwise provided for items in Article 4 of this title, an instrument is payable at the place of payment stated in the instrument. If no place of payment is stated, an instrument is payable at the address of the drawee or maker stated in the instrument. If no address is stated, the place of payment is the place of business of the drawee or maker. If a drawee or maker has more than one place of business, the place of payment is any place of business of the drawee or maker chosen by the person entitled to enforce the instrument. If the drawee or maker has no place of business, the place of payment is the residence of the drawee or maker.



§ 11-3-112. Interest

(a) Unless otherwise provided in the instrument (i) an instrument is not payable with interest; and (ii) interest on an interest-bearing instrument is payable from the date of the instrument.

(b) Interest may be stated in an instrument as a fixed or variable amount of money or it may be expressed as a fixed or variable rate or rates. The amount or rate of interest may be stated or described in the instrument in any manner and may require reference to information not contained in the instrument. If an instrument provides for interest, but the amount of interest payable cannot be ascertained from the description, interest is payable at the judgment rate in effect at the place of payment of the instrument and at the time interest first accrues.



§ 11-3-113. Date of instrument

(a) An instrument may be antedated or postdated. The date stated determines the time of payment if the instrument is payable at a fixed period after date. Except as provided in subsection (c) of Code Section 11-4-401, an instrument payable on demand is not payable before the date of the instrument.

(b) If an instrument is undated, its date is the date of its issue or, in the case of an unissued instrument, the date it first comes into possession of a holder.



§ 11-3-114. Contradictory terms of instrument

If an instrument contains contradictory terms, typewritten terms prevail over printed terms, handwritten terms prevail over both, and words prevail over numbers.



§ 11-3-115. Incomplete instrument

(a) "Incomplete instrument" means a signed writing, whether or not issued by the signer, the contents of which show at the time of signing that it is incomplete but that the signer intended it to be completed by the addition of words or numbers.

(b) Subject to subsection (c) of this Code section, if an incomplete instrument is an instrument under Code Section 11-3-104, it may be enforced according to its terms if it is not completed, or according to its terms as augmented by completion. If an incomplete instrument is not an instrument under Code Section 11-3-104, but, after completion, the requirements of Code Section 11-3-104 are met, the instrument may be enforced according to its terms as augmented by completion.

(c) If words or numbers are added to an incomplete instrument without authority of the signer, there is an alteration of the incomplete instrument under Code Section 11-3-407.

(d) The burden of establishing that words or numbers were added to an incomplete instrument without authority of the signer is on the person asserting the lack of authority.



§ 11-3-116. Joint and several liability; contribution

(a) Except as otherwise provided in the instrument, two or more persons who have the same liability on an instrument as makers, drawers, acceptors, indorsers who indorse as joint payees, or anomalous indorsers are jointly and severally liable in the capacity in which they sign.

(b) Except as provided in subsection (e) of Code Section 11-3-419 or by agreement of the affected parties, a party having joint and several liability who pays the instrument is entitled to receive from any party having the same joint and several liability contribution in accordance with applicable law.

(c) Discharge of one party having joint and several liability by a person entitled to enforce the instrument does not affect the right under subsection (b) of this Code section of a party having the same joint and several liability to receive contribution from the party discharged.



§ 11-3-117. Other agreements affecting instrument

Subject to applicable law regarding exclusion of proof of contemporaneous or previous agreements, the obligation of a party to an instrument to pay the instrument may be modified, supplemented, or nullified by a separate agreement of the obligor and a person entitled to enforce the instrument, if the instrument is issued or the obligation is incurred in reliance on the agreement or as part of the same transaction giving rise to the agreement. To the extent an obligation is modified, supplemented, or nullified by an agreement under this Code section, the agreement is a defense to the obligation.



§ 11-3-118. Statute of limitations

(a) Except as provided in subsection (e) of this Code section, an action to enforce the obligation of a party to pay a note payable at a definite time must be commenced within six years after the due date or dates stated in the note or, if a due date is accelerated, within six years after the accelerated due date.

(b) Except as provided in subsection (d) or (e) of this Code section, if demand for payment is made to the maker of a note payable on demand, an action to enforce the obligation of a party to pay the note must be commenced within six years after the demand. If no demand for payment is made to the maker, an action to enforce the note is barred if neither principal nor interest on the note has been paid for a continuous period of ten years.

(c) Except as provided in subsection (d) of this Code section, an action to enforce the obligation of a party to an unaccepted draft to pay the draft must be commenced within three years after dishonor of the draft or ten years after the date of the draft, whichever period expires first.

(d) An action to enforce the obligation of the acceptor of a certified check or the issuer of a teller's check, cashier's check, or traveler's check must be commenced within three years after demand for payment is made to the acceptor or issuer, as the case may be.

(e) An action to enforce the obligation of a party to a certificate of deposit to pay the instrument must be commenced within six years after demand for payment is made to the maker, but if the instrument states a due date and the maker is not required to pay before that date, the six-year period begins when a demand for payment is in effect and the due date has passed.

(f) An action to enforce the obligation of a party to pay an accepted draft, other than a certified check, must be commenced within (i) six years after the due date or dates stated in the draft or acceptance if the obligation of the acceptor is payable at a definite time; or (ii) six years after the date of the acceptance if the obligation of the acceptor is payable on demand.

(g) Unless governed by other law regarding claims for indemnity or contribution, an action (i) for conversion of an instrument, for money had and received, or like action based on conversion; (ii) for breach of warranty; or (iii) to enforce an obligation, duty, or right arising under this article and not governed by this Code section, must be commenced within three years after the cause of action accrues.

(h) This Code section does not apply to sealed instruments, which are governed by the provisions of Code Section 9-3-23.



§ 11-3-119. Notice of right to defend action

In an action for breach of an obligation for which a third person is answerable over pursuant to this article or Article 4 of this title, the defendant may give the third person written notice of the litigation, and the person notified may then give similar notice to any other person who is answerable over. If the notice states that (i) the person notified may come in and defend; and (ii) failure to do so will bind the person notified in an action later brought by the person giving the notice as to any determination of fact common to the two litigations, the person notified is so bound unless after seasonable receipt of the notice the person notified does come in and defend.






Part 2 - Negotiation, Transfer, and Indorsement

§ 11-3-201. Negotiation.

(a) "Negotiation" means a transfer of possession, whether voluntary or involuntary, of an instrument by a person other than the issuer to a person who thereby becomes its holder.

(b) Except for negotiation by a remitter, if an instrument is payable to an identified person, negotiation requires transfer of possession of the instrument and its indorsement by the holder. If an instrument is payable to bearer, it may be negotiated by transfer of possession alone.



§ 11-3-202. Negotiation subject to rescission

(a) Negotiation is effective even if obtained (i) from an infant, a corporation exceeding its powers, or a person without capacity; (ii) by fraud, duress, or mistake; or (iii) in breach of duty or as part of an illegal transaction.

(b) To the extent permitted by other law, negotiation may be rescinded or may be subject to other remedies, but those remedies may not be asserted against a subsequent holder in due course or a person paying the instrument in good faith and without knowledge of facts that are a basis for rescission or other remedy.



§ 11-3-203. Transfer of instrument; rights acquired by transfer

(a) An instrument is transferred when it is delivered by a person other than its issuer for the purpose of giving to the person receiving delivery the right to enforce the instrument.

(b) Transfer of an instrument, whether or not the transfer is a negotiation, vests in the transferee any right of the transferor to enforce the instrument, including any right as a holder in due course, but the transferee cannot acquire the rights of a holder in due course by a transfer, directly or indirectly, from a holder in due course if the transferee engaged in fraud or illegality affecting the instrument.

(c) Unless otherwise agreed, if an instrument is transferred for value and the transferee does not become a holder because of lack of indorsement by the transferor, the transferee has a specifically enforceable right to the unqualified indorsement of the transferor, but negotiation of the instrument does not occur until the indorsement is made.

(d) If a transferor purports to transfer less than the entire instrument, negotiation of the instrument does not occur. The transferee obtains no rights under this article and has only the rights of a partial assignee.



§ 11-3-204. Indorsement

(a) "Indorsement" means a signature, other than that of a signer as maker, drawer, or acceptor, that alone or accompanied by other words is made on an instrument for the purpose of (i) negotiating the instrument; (ii) restricting payment of the instrument; or (iii) incurring indorser's liability on the instrument; but regardless of the intent of the signer, a signature and its accompanying words is an indorsement unless the accompanying words, terms of the instrument, place of the signature, or other circumstances unambiguously indicate that the signature was made for a purpose other than indorsement. For the purpose of determining whether a signature is made on an instrument, a paper affixed to the instrument is a part of the instrument.

(b) "Indorser" means a person who makes an indorsement.

(c) For the purpose of determining whether the transferee of an instrument is a holder, an indorsement that transfers a security interest in the instrument is effective as an unqualified indorsement of the instrument.

(d) If an instrument is payable to a holder under a name that is not the name of the holder, indorsement may be made by the holder in the name stated in the instrument or in the holder's name or both, but signature in both names may be required by a person paying or taking the instrument for value or collection.



§ 11-3-205. Special indorsement; blank indorsement; anomalous indorsement

(a) If an indorsement is made by the holder of an instrument, whether payable to an identified person or payable to bearer, and the indorsement identifies a person to whom it makes the instrument payable, it is a "special indorsement." When specially indorsed, an instrument becomes payable to the identified person and may be negotiated only by the indorsement of that person. The principles stated in Code Section 11-3-110 apply to special indorsements.

(b) If an indorsement is made by the holder of an instrument and it is not a special indorsement, it is a "blank indorsement." When indorsed in blank, an instrument becomes payable to bearer and may be negotiated by transfer of possession alone until specially indorsed.

(c) The holder may convert a blank indorsement that consists only of a signature into a special indorsement by writing, above the signature of the indorser, words identifying the person to whom the instrument is made payable.

(d) "Anomalous indorsement" means an indorsement made by a person who is not the holder of the instrument. An anomalous indorsement does not affect the manner in which the instrument may be negotiated.



§ 11-3-206. Restrictive indorsement

(a) An indorsement limiting payment to a particular person or otherwise prohibiting further transfer or negotiation of the instrument is not effective to prevent further transfer or negotiation of the instrument.

(b) An indorsement stating a condition to the right of the indorsee to receive payment does not affect the right of the indorsee to enforce the instrument. A person paying the instrument or taking it for value or collection may disregard the condition, and the rights and liabilities of that person are not affected by whether the condition has been fulfilled.

(c) If an instrument bears an indorsement which is described in subsection (b) of Code Section 11-4-201, an indorsement in blank, or an indorsement to a particular bank using the words "for deposit," "for collection," or other words indicating a purpose of having the instrument collected by a bank for the indorser or for a particular account, the following rules apply:

(1) A person, other than a bank, who purchases the instrument when so indorsed converts the instrument unless the amount paid for the instrument is received by the indorser or applied consistently with the indorsement;

(2) A depositary bank that purchases the instrument or takes it for collection when so indorsed converts the instrument unless the amount paid by the bank with respect to the instrument is received by the indorser or applied consistently with the indorsement;

(3) A payor bank that is also the depositary bank or that takes the instrument for immediate payment over the counter from a person other than a collecting bank converts the instrument unless the proceeds of the instrument are received by the indorser or applied consistently with the indorsement; and

(4) Except as otherwise provided in paragraph (3) of this subsection, a payor bank or intermediary bank may disregard the indorsement and is not liable if the proceeds of the instrument are not received by the indorser or applied consistently with the indorsement.

(d) Except for an indorsement covered by subsection (c) of this Code section, if an instrument bears an indorsement using words to the effect that payment is to be made to the indorsee as agent, trustee, or other fiduciary for the benefit of the indorser or another person, the following rules apply:

(1) Unless there is notice of breach of fiduciary duty as provided in Code Section 11-3-307, a person who purchases the instrument from the indorsee or takes the instrument from the indorsee for collection or payment may pay the proceeds of payment or the value given for the instrument to the indorsee without regard to whether the indorsee violates a fiduciary duty to the indorser; and

(2) A subsequent transferee of the instrument or person who pays the instrument is neither given notice nor otherwise affected by the restriction in the indorsement unless the transferee or payor knows that the fiduciary dealt with the instrument or its proceeds in breach of fiduciary duty.

(e) The presence on an instrument of an indorsement to which this Code section applies does not prevent a purchaser of the instrument from becoming a holder in due course of the instrument unless the purchaser is a converter under subsection (c) of this Code section or has notice or knowledge of breach of fiduciary duty as stated in subsection (d) of this Code section.

(f) In an action to enforce the obligation of a party to pay the instrument, the obligor has a defense if payment would violate an indorsement to which this Code section applies and the payment is not permitted by this Code section.



§ 11-3-207. Reacquisition

Reacquisition of an instrument occurs if it is transferred to a former holder, by negotiation or otherwise. A former holder who reacquires the instrument may cancel indorsements made after the reacquirer first became a holder of the instrument. If the cancellation causes the instrument to be payable to the reacquirer or to bearer, the reacquirer may negotiate the instrument. An indorser whose indorsement is canceled is discharged, and the discharge is effective against any subsequent holder.






Part 3 - Enforcement of Instruments

§ 11-3-301. Person entitled to enforce instrument

"Person entitled to enforce" an instrument means (i) the holder of the instrument; (ii) a nonholder in possession of the instrument who has the rights of a holder; or (iii) a person not in possession of the instrument who is entitled to enforce the instrument pursuant to Code Section 11-3-309 or subsection (d) of Code Section 11-3-418. A person may be a person entitled to enforce the instrument even though the person is not the owner of the instrument or is in wrongful possession of the instrument.



§ 11-3-302. Holder in due course

(a) Subject to subsection (c) of this Code section and subsection (d) of Code Section 11-3-106, "holder in due course" means the holder of an instrument if:

(1) The instrument when issued or negotiated to the holder does not bear such apparent evidence of forgery or alteration or is not otherwise so irregular or incomplete as to call into question its authenticity; and

(2) The holder took the instrument:

(i) For value;

(ii) In good faith;

(iii) Without notice that the instrument is overdue or has been dishonored or that there is an uncured default with respect to payment of another instrument issued as part of the same series;

(iv) Without notice that the instrument contains an unauthorized signature or has been altered;

(v) Without notice of any claim to the instrument described in Code Section 11-3-306; and

(vi) Without notice that any party has a defense or claim in recoupment described in subsection (a) of Code Section 11-3-305.

(b) Notice of discharge of a party, other than discharge in an insolvency proceeding, is not notice of a defense under subsection (a) of this Code section, but discharge is effective against a person who became a holder in due course with notice of the discharge. Public filing or recording of a document does not of itself constitute notice of a defense, claim in recoupment, or claim to the instrument.

(c) Except to the extent a transferor or predecessor in interest has rights as a holder in due course, a person does not acquire rights of a holder in due course of an instrument taken (i) by legal process or by purchase in an execution, bankruptcy, or creditor's sale or similar proceeding; (ii) by purchase as part of a bulk transaction not in ordinary course of business of the transferor; or (iii) as the successor in interest to an estate or other organization.

(d) If, under paragraph (1) of subsection (a) of Code Section 11-3-303, the promise of performance that is the consideration for an instrument has been partially performed, the holder may assert rights as a holder in due course of the instrument only to the fraction of the amount payable under the instrument equal to the value of the partial performance divided by the value of the promised performance.

(e) If the person entitled to enforce an instrument has only a security interest in the instrument and the person obliged to pay the instrument has a defense, claim in recoupment, or claim to the instrument that may be asserted against the person who granted the security interest, the person entitled to enforce the instrument may assert rights as a holder in due course only to an amount payable under the instrument which, at the time of enforcement of the instrument, does not exceed the amount of the unpaid obligation secured.

(f) To be effective, notice must be received at a time and in a manner that gives a reasonable opportunity to act on it.

(g) This Code section is subject to any law limiting status as a holder in due course in particular classes of transactions.



§ 11-3-303. Value and consideration

(a) An instrument is issued or transferred for value if:

(1) The instrument is issued or transferred for a promise of performance, to the extent the promise has been performed;

(2) The transferee acquires a security interest or other lien in the instrument other than a lien obtained by judicial proceeding;

(3) The instrument is issued or transferred as payment of, or as security for, an antecedent claim against any person, whether or not the claim is due;

(4) The instrument is issued or transferred in exchange for a negotiable instrument; or

(5) The instrument is issued or transferred in exchange for the incurring of an irrevocable obligation to a third party by the person taking the instrument.

(b) "Consideration" means any consideration sufficient to support a simple contract. The drawer or maker of an instrument has a defense if the instrument is issued without consideration. If an instrument is issued for a promise of performance, the issuer has a defense to the extent performance of the promise is due and the promise has not been performed. If an instrument is issued for value as stated in subsection (a) of this Code section, the instrument is also issued for consideration.



§ 11-3-304. Overdue instrument

(a) An instrument payable on demand becomes overdue at the earliest of the following times:

(1) On the day after the day demand for payment is duly made;

(2) If the instrument is a check, 90 days after its date; or

(3) If the instrument is not a check, when the instrument has been outstanding for a period of time after its date which is unreasonably long under the circumstances of the particular case in light of the nature of the instrument and usage of the trade.

(b) With respect to an instrument payable at a definite time the following rules apply:

(1) If the principal is payable in installments and a due date has not been accelerated, the instrument becomes overdue upon default under the instrument for nonpayment of an installment, and the instrument remains overdue until the default is cured;

(2) If the principal is not payable in installments and the due date has not been accelerated, the instrument becomes overdue on the day after the due date; or

(3) If a due date with respect to principal has been accelerated, the instrument becomes overdue on the day after the accelerated due date.

(c) Unless the due date of principal has been accelerated, an instrument does not become overdue if there is default in payment of interest but no default in payment of principal.



§ 11-3-305. Defenses and claims in recoupment

(a) Except as stated in subsection (b) of this Code section, the right to enforce the obligation of a party to pay an instrument is subject to the following:

(1) A defense of the obligor based on:

(i) Infancy of the obligor to the extent it is a defense to a simple contract;

(ii) Duress, lack of legal capacity, or illegality of the transaction which, under other law, nullifies the obligation of the obligor;

(iii) Fraud that induced the obligor to sign the instrument with neither knowledge nor reasonable opportunity to learn of its character or its essential terms; or

(iv) Discharge of the obligor in insolvency proceedings;

(2) A defense of the obligor stated in another section of this article or a defense of the obligor that would be available if the person entitled to enforce the instrument were enforcing a right to payment under a simple contract; and

(3) A claim in recoupment of the obligor against the original payee of the instrument if the claim arose from the transaction that gave rise to the instrument; but the claim of the obligor may be asserted against a transferee of the instrument only to reduce the amount owing on the instrument at the time the action is brought.

(b) The right of a holder in due course to enforce the obligation of a party to pay the instrument is subject to defenses of the obligor stated in paragraph (1) of subsection (a) of this Code section, but is not subject to defenses of the obligor stated in paragraph (2) of subsection (a) of this Code section or claims in recoupment stated in paragraph (3) of subsection (a) of this Code section against a person other than the holder.

(c) Except as stated in subsection (d) of this Code section, in an action to enforce the obligation of a party to pay the instrument, the obligor may not assert against the person entitled to enforce the instrument a defense, claim in recoupment, or claim to the instrument of another person pursuant to Code Section 11-3-306, but the other person's claim to the instrument may be asserted by the obligor if the other person is joined in the action and personally asserts the claim against the person entitled to enforce the instrument. An obligor is not obliged to pay the instrument if the person seeking enforcement of the instrument does not have rights of a holder in due course and the obligor proves that the instrument is a lost or stolen instrument.

(d) In an action to enforce the obligation of an accommodation party to pay an instrument, the accommodation party may assert against the person entitled to enforce the instrument any defense or claim in recoupment under subsection (a) of this Code section that the accommodated party could assert against the person entitled to enforce the instrument, except the defenses of discharge in insolvency proceedings, infancy, and lack of legal capacity.



§ 11-3-306. Claims to an instrument

A person taking an instrument, other than a person having rights of a holder in due course, is subject to a claim of a property or possessory right in the instrument or its proceeds, including a claim to rescind a negotiation and to recover the instrument or its proceeds. A person having rights of a holder in due course takes free of the claim to the instrument.



§ 11-3-307. Notice of breach of fiduciary duty

(a) In this Code section:

(1) "Fiduciary" means an agent, trustee, partner, corporate officer or director, or other representative owing a fiduciary duty with respect to an instrument; and

(2) "Represented person" means the principal, beneficiary, partnership, corporation, or other person to whom the duty stated in paragraph (1) of subsection (a) of this Code section is owed.

(b) If an instrument is taken from a fiduciary for payment or collection or for value, the taker has knowledge of the fiduciary status of the fiduciary, and the represented person makes a claim to the instrument or its proceeds on the basis that the transaction of the fiduciary is a breach of fiduciary duty, the following rules apply:

(1) Notice of breach of fiduciary duty by the fiduciary is notice of the claim of the represented person; and

(2) In the case of an instrument payable to the represented person or the fiduciary as such, the taker has notice of the breach of fiduciary duty if the instrument is:

(i) Taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary;

(ii) Taken in a transaction known by the taker to be for the personal benefit of the fiduciary; or

(iii) Deposited to an account other than an account of the fiduciary, as such, or an account of the represented person;

(3) If an instrument is issued by the represented person or the fiduciary as such, and made payable to the fiduciary personally, the taker does not have notice of the breach of fiduciary duty unless the taker knows of the breach of fiduciary duty; and

(4) If an instrument is issued by the represented person or the fiduciary as such, to the taker as payee, the taker has notice of the breach of fiduciary duty if the instrument is:

(i) Taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary;

(ii) Taken in a transaction known by the taker to be for the personal benefit of the fiduciary; or

(iii) Deposited to an account other than an account of the fiduciary, as such, or an account of the represented person.



§ 11-3-308. Proof of signatures and status as holder in due course

(a) In an action with respect to an instrument, the authenticity of and authority to make each signature on the instrument is admitted unless specifically denied in the pleadings. If the validity of a signature is denied in the pleadings, the burden of establishing validity is on the person claiming validity, but the signature is presumed to be authentic and authorized unless the action is to enforce the liability of the purported signer and the signer is dead or incompetent at the time of trial of the issue of validity of the signature. If an action to enforce the instrument is brought against a person as the undisclosed principal of a person who signed the instrument as a party to the instrument, the plaintiff has the burden of establishing that the defendant is liable on the instrument as a represented person under subsection (a) of Code Section 11-3-402.

(b) If the validity of signatures is admitted or proved and there is compliance with subsection (a) of this Code section, a plaintiff producing the instrument is entitled to payment if the plaintiff proves entitlement to enforce the instrument under Code Section 11-3-301, unless the defendant proves a defense or claim in recoupment. If a defense or claim in recoupment is proved, the right to payment of the plaintiff is subject to the defense or claim, except to the extent the plaintiff proves that the plaintiff has rights of a holder in due course which are not subject to the defense or claim.



§ 11-3-309. Enforcement of lost, destroyed, or stolen instrument.

(a) A person not in possession of an instrument is entitled to enforce the instrument if (i) the person was in possession of the instrument and entitled to enforce it when loss of possession occurred; (ii) the loss of possession was not the result of a transfer by the person or a lawful seizure; and (iii) the person cannot reasonably obtain possession of the instrument because the instrument was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(b) A person seeking enforcement of an instrument under subsection (a) of this Code section must prove the terms of the instrument and the person's right to enforce the instrument. If that proof is made, Code Section 11-3-308 applies to the case as if the person seeking enforcement had produced the instrument. The court may not enter judgment in favor of the person seeking enforcement unless it finds that the person required to pay the instrument is adequately protected against loss that might occur by reason of a claim by another person to enforce the instrument. Adequate protection may be provided by any reasonable means.



§ 11-3-310. Effect of instrument on obligation for which taken

(a) Unless otherwise agreed, if a certified check, cashier's check, or teller's check is taken for an obligation, the obligation is discharged to the same extent discharge would result if an amount of money equal to the amount of the instrument were taken in payment of the obligation. Discharge of the obligation does not affect any liability that the obligor may have as an indorser of the instrument.

(b) Unless otherwise agreed and except as provided in subsection (a) of this Code section, if a note or an uncertified check is taken for an obligation, the obligation is suspended to the same extent the obligation would be discharged if an amount of money equal to the amount of the instrument were taken, and the following rules apply:

(1) In the case of an uncertified check, suspension of the obligation continues until dishonor of the check or until it is paid or certified. Payment or certification of the check results in discharge of the obligation to the extent of the amount of the check;

(2) In the case of a note, suspension of the obligation continues until dishonor of the note or until it is paid. Payment of the note results in discharge of the obligation to the extent of the payment;

(3) Except as provided in paragraph (4) of this subsection, if the check or note is dishonored and the obligee of the obligation for which the instrument was taken is the person entitled to enforce the instrument, the obligee may enforce either the instrument or the obligation. In the case of an instrument of a third person which is negotiated to the obligee by the obligor, discharge of the obligor on the instrument also discharges the obligation; and

(4) If the person entitled to enforce the instrument taken for an obligation is a person other than the obligee, the obligee may not enforce the obligation to the extent the obligation is suspended. If the obligee is the person entitled to enforce the instrument but no longer has possession of it because it was lost, stolen, or destroyed, the obligation may not be enforced to the extent of the amount payable on the instrument, and to that extent the obligee's rights against the obligor are limited to enforcement of the instrument.

(c) If an instrument other than one described in subsection (a) or (b) of this Code section is taken for an obligation, the effect is (i) that stated in subsection (a) of this Code section if the instrument is one on which a bank is liable as maker or acceptor; or (ii) that stated in subsection (b) of this Code section in any other case.



§ 11-3-311. Accord and satisfaction by use of instrument

(a) If a person against whom a claim is asserted proves that (i) such person in good faith tendered an instrument to the claimant as full satisfaction of the claim; (ii) the amount of the claim was unliquidated or subject to a bona fide dispute; and (iii) the claimant obtained payment of the instrument, then subsections (b), (c), and (d) of this Code section shall apply.

(b) Unless subsection (c) of this Code section applies, the claim is discharged if the person against whom the claim is asserted proves that the instrument or an accompanying written communication contained a conspicuous statement to the effect that the instrument was tendered as full satisfaction of the claim.

(c) Subject to subsection (d) of this Code section, a claim is not discharged under subsection (b) of this Code section if either of the following applies:

(1) The claimant, if an organization, proves that:

(i) Within a reasonable time before the tender, the claimant sent a conspicuous statement to the person against whom the claim is asserted that communications concerning disputed debts, including an instrument tendered as full satisfaction of a debt, are to be sent to a designated person, office, or place; and

(ii) The instrument or accompanying communication was not received by that designated person, office, or place; or

(2) The claimant, whether or not an organization, proves that within 90 days after payment of the instrument, the claimant tendered repayment of the amount of the instrument to the person against whom the claim is asserted. This paragraph does not apply if the claimant is an organization that sent a statement complying with subparagraph (i) of paragraph (1) of this subsection.

(d) A claim is discharged if the person against whom the claim is asserted proves that within a reasonable time before collection of the instrument was initiated, the claimant or an agent of the claimant having direct responsibility with respect to the disputed obligation knew that the instrument was tendered in full satisfaction of the claim.



§ 11-3-312. Lost, destroyed, or stolen cashier's check, teller's check, or certified check

(a) In this Code section:

(1) "Check" means a cashier's check, teller's check, or certified check;

(2) "Claimant" means a person who claims the right to receive the amount of a cashier's check, teller's check, or certified check that was lost, destroyed, or stolen;

(3) "Declaration of loss" means a written statement, made under penalty of perjury, to the effect that:

(i) The declarer lost possession of a check;

(ii) The declarer is the drawer or payee of the check, in the case of a certified check, or the remitter or payee of the check, in the case of a cashier's check or teller's check;

(iii) The loss of possession was not the result of a transfer by the declarer or a lawful seizure; and

(iv) The declarer cannot reasonably obtain possession of the check because the check was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process; and

(4) "Obligated bank" means the issuer of a cashier's check or teller's check or the acceptor of a certified check.

(b) A claimant may assert a claim to the amount of a check by a communication to the obligated bank describing the check with reasonable certainty and requesting payment of the amount of the check, if the claimant is the drawer or payee of a certified check or the remitter or payee of a cashier's check or teller's check, the communication contains or is accompanied by a declaration of loss of the claimant with respect to the check, the communication is received at a time and in a manner affording the bank a reasonable time to act on it before the check is paid, and the claimant provides reasonable identification if requested by the obligated bank. Delivery of a declaration of loss is a warranty of the truth of the statements made in the declaration. If a claim is asserted in compliance with this subsection, the following rules apply:

(1) The claim becomes enforceable at the later of:

(i) The time the claim is asserted;

(ii) The ninetieth day following the date of the check in the case of a cashier's check or teller's check; or

(iii) The ninetieth day following the date of the acceptance in the case of a certified check;

(2) Until the claim becomes enforceable, it has no legal effect and the obligated bank may pay the check or, in the case of a teller's check, may permit the drawee to pay the check. Payment to a person entitled to enforce the check discharges all liability of the obligated bank with respect to the check;

(3) If the claim becomes enforceable before the check is presented for payment, the obligated bank is not obliged to pay the check; and

(4) When the claim becomes enforceable, the obligated bank becomes obliged to pay the amount of the check to the claimant if payment of the check has not been made to a person entitled to enforce the check. Subject to paragraph (1) of subsection (a) of Code Section 11-4-302, payment to the claimant discharges all liability of the obligated bank with respect to the check.

(c) If the obligated bank pays the amount of a check to a claimant under paragraph (4) of subsection (b) of this Code section and the check is presented for payment by a person having rights of a holder in due course, the claimant is obliged to (i) refund the payment to the obligated bank if the check is paid; or (ii) pay the amount of the check to the person having rights of a holder in due course if the check is dishonored.

(d) If a claimant has the right to assert a claim under subsection (b) of this Code section and is also a person entitled to enforce a cashier's check, teller's check, or certified check which is lost, destroyed, or stolen, the claimant may assert rights with respect to the check either under this Code section or Code Section 11-3-309.






Part 4 - Liability of Parties

§ 11-3-401. Signature

(a) A person is not liable on an instrument unless (i) the person signed the instrument; or (ii) the person is represented by an agent or representative who signed the instrument and the signature is binding on the represented person under Code Section 11-3-402.

(b) A signature may be made (i) manually or by means of a device or machine; and (ii) by the use of any name, including a trade or assumed name or by a word, mark, or symbol executed or adopted by a person with present intention to authenticate a writing.



§ 11-3-402. Signature by representative

(a) If a person acting or purporting to act as a representative signs an instrument by signing either the name of the represented person or the name of the signer, the represented person is bound by the signature to the same extent the represented person would be bound if the signature were on a simple contract. If the represented person is bound, the signature of the representative is the "authorized signature of the represented person" and the represented person is liable on the instrument, whether or not identified in the instrument.

(b) If a representative signs the name of the representative to an instrument and the signature is an authorized signature of the represented person, the following rules apply:

(1) If the form of the signature shows unambiguously that the signature is made on behalf of the represented person who is identified in the instrument, the representative is not liable on the instrument; and

(2) Subject to subsection (c) of this Code section, if the form of the signature does not show unambiguously that the signature is made in a representative capacity or the represented person is not identified in the instrument, the representative is liable on the instrument to a holder in due course that took the instrument without notice that the representative was not intended to be liable on the instrument. With respect to any other person, the representative is liable on the instrument unless the representative proves that the original parties did not intend the representative to be liable on the instrument.

(c) If a representative signs the name of the representative as drawer of a check without indication of the representative status and the check is payable from an account of the represented person who is identified on the check, the signer is not liable on the check if the signature is an authorized signature of the represented person.



§ 11-3-403. Unauthorized signature

(a) Unless otherwise provided in this article or Article 4 of this title, an unauthorized signature is ineffective except as the signature of the unauthorized signer in favor of a person who in good faith pays the instrument or takes it for value. An unauthorized signature may be ratified for all purposes of this article.

(b) If the signature of more than one person is required to constitute the authorized signature of an organization, the signature of the organization is unauthorized if one of the required signatures is lacking.

(c) The civil or criminal liability of a person who makes an unauthorized signature is not affected by any provision of this article which makes the unauthorized signature effective for the purposes of this article.



§ 11-3-404. Impostors; fictitious payees

(a) If an impostor, by use of the mails or otherwise, induces the issuer of an instrument to issue the instrument to the impostor, or to a person acting in concert with the impostor, by impersonating the payee of the instrument or a person authorized to act for the payee, an indorsement of the instrument by any person in the name of the payee is effective as the indorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

(b) If a person whose intent determines to whom an instrument is payable in accordance with subsection (a) or (b) of Code Section 11-3-110 does not intend the person identified as payee to have any interest in the instrument or the person identified as payee of an instrument is a fictitious person, the following rules apply until the instrument is negotiated by special indorsement:

(1) Any person in possession of the instrument is its holder; and

(2) An indorsement by any person in the name of the payee stated in the instrument is effective as the indorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

(c) Under subsection (a) or (b) of this Code section, an indorsement is made in the name of a payee if (i) it is made in a name substantially similar to that of the payee; or (ii) the instrument, whether or not indorsed, is deposited in a depositary bank to an account in a name substantially similar to that of the payee.

(d) With respect to an instrument to which subsection (a) or (b) of this Code section applies, if a person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from payment of the instrument, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.



§ 11-3-405. Employer's responsibility for fraudulent indorsement by employee

(a) In this Code section:

(1) "Employee" includes an independent contractor and an employee of an independent contractor retained by the employer;

(2) "Fraudulent indorsement" means:

(i) In the case of an instrument payable to the employer, a forged indorsement purporting to be that of the employer; or

(ii) In the case of an instrument with respect to which the employer is the issuer, a forged indorsement purporting to be that of the person identified as payee; and

(3) "Responsibility" with respect to instruments means authority to:

(i) Sign or indorse instruments on behalf of the employer;

(ii) Process instruments received by the employer for bookkeeping purposes, for deposit to an account, or for other disposition;

(iii) Prepare or process instruments for issue in the name of the employer;

(iv) Supply information determining the names or addresses of payees of instruments to be issued in the name of the employer;

(v) Control the disposition of instruments to be issued in the name of the employer; or

(vi) Act otherwise with respect to instruments in a responsible capacity.

"Responsibility" does not include authority that merely allows an employee to have access to instruments or blank or incomplete instrument forms that are being stored or transported or are part of incoming or outgoing mail or similar access.

(b) For the purpose of determining the rights and liabilities of a person who, in good faith, pays an instrument or takes it for value or for collection, if an employer entrusted an employee with responsibility with respect to the instrument and the employee or a person acting in concert with the employee makes a fraudulent indorsement of the instrument, the indorsement is effective as the indorsement of the person to whom the instrument is payable if it is made in the name of that person. If the person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from the fraud, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.

(c) Under subsection (b) of this Code section, an indorsement is made in the name of the person to whom an instrument is payable if (i) it is made in a name substantially similar to the name of that person; or (ii) the instrument, whether or not indorsed, is deposited in a depositary bank to an account in a name substantially similar to the name of that person.



§ 11-3-406. Negligence contributing to forged signature or alteration of instrument

(a) A person whose failure to exercise ordinary care substantially contributes to an alteration of an instrument or to the making of a forged signature on an instrument is precluded from asserting the alteration or the forgery against a person who, in good faith, pays the instrument or takes it for value or for collection.

(b) Under subsection (a) of this Code section, if the person asserting the preclusion fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss, the loss is allocated between the person precluded and the person asserting the preclusion according to the extent to which the failure of each to exercise ordinary care contributed to the loss.

(c) Under subsection (a) of this Code section, the burden of proving failure to exercise ordinary care is on the person asserting the preclusion. Under subsection (b) of this Code section, the burden of proving failure to exercise ordinary care is on the person precluded.



§ 11-3-407. Alteration

(a) "Alteration" means (i) an unauthorized change in an instrument that purports to modify in any respect the obligation of a party; or (ii) an unauthorized addition of words or numbers or other change to an incomplete instrument relating to the obligation of a party.

(b) Except as provided in subsection (c) of this Code section, an alteration fraudulently made discharges a party whose obligation is affected by the alteration unless that party assents or is precluded from asserting the alteration. No other alteration discharges a party, and the instrument may be enforced according to its original terms.

(c) A payor bank or drawee paying a fraudulently altered instrument or a person taking it for value, in good faith and without notice of the alteration, may enforce rights with respect to the instrument (i) according to its original terms; or (ii) in the case of an incomplete instrument altered by unauthorized completion, according to its terms as completed.



§ 11-3-408. Drawee not liable on unaccepted draft

A check or other draft does not of itself operate as an assignment of funds in the hands of the drawee available for its payment, and the drawee is not liable on the instrument until the drawee accepts it.



§ 11-3-409. Acceptance of draft; certified check

(a) "Acceptance" means the drawee's signed agreement to pay a draft as presented. It must be written on the draft and may consist of the drawee's signature alone. Acceptance may be made at any time and becomes effective when notification pursuant to instructions is given or the accepted draft is delivered for the purpose of giving rights on the acceptance to any person.

(b) A draft may be accepted although it has not been signed by the drawer, is otherwise incomplete, is overdue, or has been dishonored.

(c) If a draft is payable at a fixed period after sight and the acceptor fails to date the acceptance, the holder may complete the acceptance by supplying a date in good faith.

(d) "Certified check" means a check accepted by the bank on which it is drawn. Acceptance may be made as stated in subsection (a) of this Code section or by a writing on the check which indicates that the check is certified. The drawee of a check has no obligation to certify the check, and refusal to certify is not dishonor of the check.



§ 11-3-410. Acceptance varying draft

(a) If the terms of a drawee's acceptance vary from the terms of the draft as presented, the holder may refuse the acceptance and treat the draft as dishonored. In that case, the drawee may cancel the acceptance.

(b) The terms of a draft are not varied by an acceptance to pay at a particular bank or place in the United States, unless the acceptance states that the draft is to be paid only at that bank or place.

(c) If the holder assents to an acceptance varying the terms of a draft, the obligation of each drawer and indorser that does not expressly assent to the acceptance is discharged.



§ 11-3-411. Refusal to pay cashier's checks, teller's checks, and certified checks

(a) In this Code section, "obligated bank" means the acceptor of a certified check or the issuer of a cashier's check or teller's check bought from the issuer.

(b) If the obligated bank wrongfully (i) refuses to pay a cashier's check or certified check; (ii) stops payment of a teller's check; or (iii) refuses to pay a dishonored teller's check, the person asserting the right to enforce the check is entitled to compensation for expenses and loss of interest resulting from the nonpayment and may recover consequential damages if the obligated bank refuses to pay after receiving notice of particular circumstances giving rise to the damages.

(c) Expenses or consequential damages under subsection (b) of this Code section are not recoverable if the refusal of the obligated bank to pay occurs because (i) the bank suspends payments; (ii) the obligated bank asserts a claim or defense of the bank that it has reasonable grounds to believe is available against the person entitled to enforce the instrument; (iii) the obligated bank has a reasonable doubt whether the person demanding payment is the person entitled to enforce the instrument; or (iv) payment is prohibited by law.



§ 11-3-412. Obligation of issuer of note or cashier's check

The issuer of a note or cashier's check or other draft drawn on the drawer is obliged to pay the instrument (i) according to its terms at the time it was issued or, if the instrument was not issued, at the time it first came into the possession of a holder; or (ii) if the issuer signed an incomplete instrument, according to the instrument's terms when completed, to the extent stated in Code Sections 11-3-115 and 11-3-407. The obligation is owed to a person entitled to enforce the instrument or to an indorser who paid the instrument under Code Section 11-3-415.



§ 11-3-413. Obligation of acceptor

(a) The acceptor of a draft is obliged to pay the draft (i) according to its terms at the time it was accepted, even though the acceptance states that the draft is payable "as originally drawn" or equivalent terms; (ii) if the acceptance varies the terms of the draft, according to the terms of the draft as varied; or (iii) if the acceptance is of a draft that is an incomplete instrument, according to its terms when completed, to the extent stated in Code Sections 11-3-115 and 11-3-407. The obligation is owed to a person entitled to enforce the draft or to the drawer or an indorser who paid the draft under Code Section 11-3-414 or 11-3-415.

(b) If the certification of a check or other acceptance of a draft states the amount certified or accepted, the obligation of the acceptor is that amount. If the certification or acceptance does not state an amount, the amount of the instrument is subsequently raised, and the instrument is then negotiated to a holder in due course, the obligation of the acceptor is the amount of the instrument at the time it was taken by the holder in due course.



§ 11-3-414. Obligation of drawer

(a) This Code section does not apply to cashier's checks or other drafts drawn on the drawer.

(b) If an unaccepted draft is dishonored, the drawer is obliged to pay the draft (i) according to its terms at the time it was issued or, if the instrument was not issued, at the time it first came into possession of a holder; or (ii) if the drawer signed an incomplete instrument, according to the instrument's terms when completed, to the extent stated in Code Sections 11-3-115 and 11-3-407. The obligation is owed to a person entitled to enforce the draft or to an indorser who paid the draft under Code Section 11-3-415.

(c) If a draft is accepted by a bank, the drawer is discharged, regardless of when or by whom acceptance was obtained.

(d) If a draft is accepted and the acceptor is not a bank, the obligation of the drawer to pay the draft if the draft is dishonored by the acceptor is the same as the obligation of an indorser under subsections (a) and (c) of Code Section 11-3-415.

(e) If a draft states that it is drawn "without recourse" or otherwise disclaims liability of the drawer to pay the draft, the drawer is not liable under subsection (b) of this Code section to pay the draft if the draft is not a check. A disclaimer of the liability stated in subsection (b) of this Code section is not effective if the draft is a check.

(f) If a check is not presented for payment or given to a depositary bank for collection within 30 days after its date, the drawee suspends payments after expiration of the 30 day period without paying the check, and because of the suspension of payments, the drawer is deprived of funds maintained with the drawee to cover payment of the check, the drawer, to the extent deprived of funds, may discharge its obligation to pay the check by assigning to the person entitled to enforce the check the rights of the drawer against the drawee with respect to the funds.



§ 11-3-415. Obligation of indorser

(a) Subject to subsections (b), (c), (d), and (e) of this Code section and to subsection (d) of Code Section 11-3-419, if an instrument is dishonored, an indorser is obliged to pay the amount due on the instrument (i) according to the terms of the instrument at the time it was indorsed; or (ii) if the indorser indorsed an incomplete instrument, according to the instrument's terms when completed to the extent stated in Code Sections 11-3-115 and 11-3-407. The obligation of the indorser is owed to a person entitled to enforce the instrument or to a subsequent indorser who paid the instrument under this Code section.

(b) If an indorsement states that it is made "without recourse" or otherwise disclaims liability of the indorser, the indorser is not liable under subsection (a) of this Code section to pay the instrument.

(c) If notice of dishonor of an instrument is required by Code Section 11-3-503 and notice of dishonor complying with that Code section is not given to an indorser, the liability of the indorser under subsection (a) of this Code section is discharged.

(d) If a draft is accepted by a bank after an indorsement is made, the liability of the indorser under subsection (a) of this Code section is discharged.

(e) If an indorser of a check is liable under subsection (a) of this Code section and the check is not presented for payment, or given to a depositary bank for collection within 30 days after the day the indorsement was made, the liability of the indorser under subsection (a) of this Code section is discharged.



§ 11-3-416. Transfer warranties

(a) A person who transfers an instrument for consideration warrants to the transferee and, if the transfer is by indorsement, to any subsequent transferee that:

(1) The warrantor is a person entitled to enforce the instrument;

(2) All signatures on the instrument are authentic and authorized;

(3) The instrument has not been altered;

(4) The instrument is not subject to a defense or claim in recoupment of any party which can be asserted against the warrantor; and

(5) The warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer.

(b) A person to whom the warranties under subsection (a) of this Code section are made and who took the instrument in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the instrument plus expenses and loss of interest incurred as a result of the breach.

(c) The warranties stated in subsection (a) of this Code section cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) of this Code section is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(d) A cause of action for breach of warranty under this Code section accrues when the claimant has reason to know of the breach.



§ 11-3-417. Presentment warranties

(a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, the person obtaining payment or acceptance, at the time of presentment, and a previous transferor of the draft, at the time of transfer, warrant to the drawee making payment or accepting the draft in good faith that:

(1) The warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2) The draft has not been altered; and

(3) The warrantor has no knowledge that the signature of the drawer of the draft is unauthorized.

(b) A drawee making payment may recover from any warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft, breach of warranty is a defense to the obligation of the acceptor. If the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from any warrantor for breach of warranty the amounts stated in this subsection.

(c) If a drawee asserts a claim for breach of warranty under subsection (a) of this Code section based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under Code Section 11-3-404 or 11-3-405 or the drawer is precluded under Code Section 11-3-406 or 11-4-406 from asserting against the drawee the unauthorized indorsement or alteration.

(d) If a dishonored draft is presented for payment to the drawer or an indorser or any other instrument is presented for payment to a party obliged to pay the instrument and payment is received, the following rules apply:

(1) The person obtaining payment and a prior transferor of the instrument warrant to the person making payment in good faith that the warrantor is, or was at the time the warrantor transferred the instrument, a person entitled to enforce the instrument or authorized to obtain payment on behalf of a person entitled to enforce the instrument; and

(2) The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e) The warranties stated in subsections (a) and (d) of this Code section cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) or (d) of this Code section is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f) A cause of action for breach of warranty under this Code section accrues when the claimant has reason to know of the breach.



§ 11-3-418. Payment or acceptance by mistake

(a) Except as provided in subsection (c) of this Code section, if the drawee of a draft pays or accepts the draft and the drawee acted on the mistaken belief that (i) payment of the draft had not been stopped pursuant to Code Section 11-4-403; or (ii) the signature of the drawer of the draft was authorized, the drawee may recover the amount of the draft from the person to whom or for whose benefit payment was made or, in the case of acceptance, may revoke the acceptance. Rights of the drawee under this subsection are not affected by failure of the drawee to exercise ordinary care in paying or accepting the draft.

(b) Except as provided in subsection (c) of this Code section, if an instrument has been paid or accepted by mistake and the case is not covered by subsection (a) of this Code section, the person paying or accepting may, to the extent permitted by the law governing mistake and restitution, (i) recover the payment from the person to whom or for whose benefit payment was made; or (ii) in the case of acceptance, may revoke the acceptance.

(c) The remedies provided by subsection (a) or (b) of this Code section may not be asserted against a person who took the instrument in good faith and for value or who in good faith changed position in reliance on the payment or acceptance. This subsection does not limit remedies provided by Code Section 11-3-417 or 11-4-407.

(d) Notwithstanding Code Section 11-4-215, if an instrument is paid or accepted by mistake and the payor or acceptor recovers payment or revokes acceptance under subsection (a) or (b) of this Code section, the instrument is deemed not to have been paid or accepted and is treated as dishonored, and the person from whom payment is recovered has rights as a person entitled to enforce the dishonored instrument.



§ 11-3-419. Instruments signed for accommodation

(a) If an instrument is issued for value given for the benefit of a party to the instrument known as the "accommodated party," and another party to the instrument known as the "accommodation party" signs the instrument for the purpose of incurring liability on the instrument without being a direct beneficiary of the value given for the instrument, the instrument is signed by the accommodation party "for accommodation."

(b) An accommodation party may sign the instrument as maker, drawer, acceptor, or indorser and, subject to subsection (d) of this Code section, is obliged to pay the instrument in the capacity in which the accommodation party signs. The obligation of an accommodation party may be enforced notwithstanding any statute of frauds and whether or not the accommodation party receives consideration for the accommodation.

(c) A person signing an instrument is presumed to be an accommodation party and there is notice that the instrument is signed for accommodation if the signature is an anomalous indorsement or is accompanied by words indicating that the signer is acting as surety or guarantor with respect to the obligation of another party to the instrument. Except as provided in Code Section 11-3-605, the obligation of an accommodation party to pay the instrument is not affected by the fact that the person enforcing the obligation had notice when the instrument was taken by that person that the accommodation party signed the instrument for accommodation.

(d) If the signature of a party to an instrument is accompanied by words indicating unambiguously that the party is guaranteeing collection rather than payment of the obligation of another party to the instrument, the signer is obliged to pay the amount due on the instrument to a person entitled to enforce the instrument only if (i) execution of judgment against the other party has been returned unsatisfied; (ii) the other party is insolvent or in an insolvency proceeding; (iii) the other party cannot be served with process; or (iv) it is otherwise apparent that payment cannot be obtained from the other party.

(e) An accommodation party who pays the instrument is entitled to reimbursement from the accommodated party and is entitled to enforce the instrument against the accommodated party. An accommodated party who pays the instrument has no right of recourse against, and is not entitled to contribution from, an accommodation party.



§ 11-3-420. Conversion of instrument

(a) The law applicable to conversion of personal property applies to instruments. An instrument is also converted if it is taken by transfer, other than a negotiation, from a person not entitled to enforce the instrument or a bank makes or obtains payment with respect to the instrument for a person not entitled to enforce the instrument or receive payment. An action for conversion of an instrument may not be brought by (i) the issuer or acceptor of the instrument; or (ii) a payee or indorsee who did not receive delivery of the instrument either directly or through delivery to an agent or a co-payee.

(b) In an action under subsection (a) of this Code section, the measure of liability is presumed to be the amount payable on the instrument, but recovery may not exceed the amount of the plaintiff's interest in the instrument.

(c) A representative, other than a depositary bank, who has in good faith dealt with an instrument or its proceeds on behalf of one who was not the person entitled to enforce the instrument is not liable in conversion to that person beyond the amount of any proceeds that it has not paid out.






Part 5 - Dishonor

§ 11-3-501. Presentment

(a) "Presentment" means a demand made by or on behalf of a person entitled to enforce an instrument to (i) pay the instrument made to the drawee or a party obliged to pay the instrument or, in the case of a note or accepted draft payable at a bank, to the bank; or (ii) accept a draft made to the drawee.

(b) The following rules are subject to Article 4 of this title, agreement of the parties, and clearing-house rules and the like:

(1) Presentment may be made at the place of payment of the instrument and must be made at the place of payment if the instrument is payable at a bank in the United States. Presentment may be made by any commercially reasonable means, including an oral, written, or electronic communication. Presentment is effective when the demand for payment or acceptance is received by the person to whom presentment is made and is effective if made to any one of two or more makers, acceptors, drawees, or other payors.

(2) Upon demand of the person to whom presentment is made, the person making presentment must:

(i) Exhibit the instrument;

(ii) Give reasonable identification and, if presentment is made on behalf of another person, reasonable evidence of authority to do so; and

(iii) Sign a receipt on the instrument for any payment made or surrender the instrument if full payment is made.

(3) Without dishonoring the instrument, the party to whom presentment is made may:

(i) Return the instrument for lack of a necessary indorsement; or

(ii) Refuse payment or acceptance for failure of the presentment to comply with the terms of the instrument, an agreement of the parties, or other applicable law or rule.

(4) The party to whom presentment is made may treat presentment as occurring on the next business day after the day of presentment if the party to whom presentment is made has established a cut-off hour not earlier than 2:00 P.M. for the receipt and processing of instruments presented for payment or acceptance and presentment is made after the cut-off hour.



§ 11-3-502. Dishonor

(a) Dishonor of a note is governed by the following rules:

(1) If the note is payable on demand, the note is dishonored if presentment is duly made to the maker and the note is not paid on the day of presentment.

(2) If the note is not payable on demand and is payable at or through a bank or the terms of the note require presentment, the note is dishonored if presentment is duly made and the note is not paid on the day it becomes payable or the day of presentment, whichever is later.

(3) If the note is not payable on demand and paragraph (2) of this subsection does not apply, the note is dishonored if it is not paid on the day it becomes payable.

(b) Dishonor of an unaccepted draft other than a documentary draft is governed by the following rules:

(1) If a check is duly presented for payment to the payor bank otherwise than for immediate payment over the counter, the check is dishonored if the payor bank makes timely return of the check or sends timely notice of dishonor or nonpayment under Code Section 11-4-301 or 11-4-302, or becomes accountable for the amount of the check under Code Section 11-4-302.

(2) If a draft is payable on demand and paragraph (1) of this subsection does not apply, the draft is dishonored if presentment for payment is duly made to the drawee and the draft is not paid on the day of presentment.

(3) If a draft is payable on a date stated in the draft, the draft is dishonored if:

(i) Presentment for payment is duly made to the drawee and payment is not made on the day the draft becomes payable or the day of presentment, whichever is later; or

(ii) Presentment for acceptance is duly made before the day the draft becomes payable and the draft is not accepted on the day of presentment.

(4) If a draft is payable on elapse of a period of time after sight or acceptance, the draft is dishonored if presentment for acceptance is duly made and the draft is not accepted on the day of presentment.

(c) Dishonor of an unaccepted documentary draft occurs according to the rules stated in paragraphs (2), (3), and (4) of subsection (b) of this Code section, except that payment or acceptance may be delayed without dishonor until no later than the close of the third business day of the drawee following the day on which payment or acceptance is required by those paragraphs.

(d) Dishonor of an accepted draft is governed by the following rules:

(1) If the draft is payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and the draft is not paid on the day of presentment; or

(2) If the draft is not payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and payment is not made on the day it becomes payable or the day of presentment, whichever is later.

(e) In any case in which presentment is otherwise required for dishonor under this Code section and presentment is excused under Code Section 11-3-504, dishonor occurs without presentment if the instrument is not duly accepted or paid.

(f) If a draft is dishonored because timely acceptance of the draft was not made and the person entitled to demand acceptance consents to a late acceptance, from the time of acceptance the draft is treated as never having been dishonored.



§ 11-3-503. Notice of dishonor

(a) The obligation of an indorser stated in subsection (a) of Code Section 11-3-415 and the obligation of a drawer stated in subsection (d) of Code Section 11-3-414 may not be enforced unless (i) the indorser or drawer is given notice of dishonor of the instrument complying with this Code section; or (ii) notice of dishonor is excused under subsection (b) of Code Section 11-3-504.

(b) Notice of dishonor may be given by any person. Notice of dishonor may be given by any commercially reasonable means, including an oral, written, or electronic communication. Notice of dishonor is sufficient if it reasonably identifies the instrument and indicates that the instrument has been dishonored or has not been paid or accepted. Return of an instrument given to a bank for collection is sufficient notice of dishonor. Upon request of any party to the instrument, the drawee shall provide a statement to the requesting party giving the specific reason for dishonor, and the drawee shall have no additional liability to the drawer as a result of such statement.

(c) Subject to subsection (c) of Code Section 11-3-504, with respect to an instrument taken for collection by a collecting bank, notice of dishonor must be given (i) by the bank before midnight of the next banking day following the banking day on which the bank receives notice of dishonor of the instrument; or (ii) by any other person within 30 days following the day on which the person receives notice of dishonor. With respect to any other instrument, notice of dishonor must be given within 30 days following the day on which dishonor occurs.



§ 11-3-504. Excused presentment and notice of dishonor

(a) Presentment for payment or acceptance of an instrument is excused if (i) the person entitled to present the instrument cannot with reasonable diligence make presentment; (ii) the maker or acceptor has repudiated an obligation to pay the instrument, is dead, or is in insolvency proceedings; (iii) by the terms of the instrument, presentment is not necessary to enforce the obligation of indorsers or the drawer; (iv) the drawer or indorser whose obligation is being enforced has waived presentment or otherwise has no reason to expect or right to require that the instrument be paid or accepted; or (v) the drawer instructed the drawee not to pay or accept the draft or the drawee was not obligated to the drawer to pay the draft.

(b) Notice of dishonor is excused if (i) by the terms of the instrument, notice of dishonor is not necessary to enforce the obligation of a party to pay the instrument; or (ii) the party whose obligation is being enforced waived notice of dishonor. A waiver of presentment is also a waiver of notice of dishonor.

(c) Delay in giving notice of dishonor is excused if the delay was caused by circumstances beyond the control of the person giving the notice and the person giving the notice exercised reasonable diligence after the cause of the delay ceased to operate.



§ 11-3-505. Evidence of dishonor

(a) The following are admissible as evidence and create a presumption of dishonor and of any notice of dishonor stated:

(1) A document regular in form as provided in subsection (b) of this Code section which purports to be a protest;

(2) A purported stamp or writing of the drawee, payor bank, or presenting bank on or accompanying the instrument stating that acceptance or payment has been refused unless reasons for the refusal are stated and the reasons are not consistent with dishonor; and

(3) A book or record of the drawee, payor bank, or collecting bank kept in the usual course of business which shows dishonor, even if there is no evidence of who made the entry.

(b) A protest is a certificate of dishonor made by a United States consul or vice consul or by a notary public or other person authorized to administer oaths by the law of the place where dishonor occurs. It may be made upon information satisfactory to that person. The protest must identify the instrument and certify either that presentment has been made or, if not made, the reason why it was not made, and that the instrument has been dishonored by nonacceptance or nonpayment. The protest may also certify that notice of dishonor has been given to some or all parties.






Part 6 - Discharge and Payment

§ 11-3-601. Discharge and effect of discharge

(a) The obligation of a party to pay the instrument is discharged as stated in this article or by an act or agreement with the party which would discharge an obligation to pay money under a simple contract.

(b) Discharge of the obligation of a party is not effective against a person acquiring rights of a holder in due course of the instrument without notice of the discharge.



§ 11-3-602. Payment

(a) Subject to subsection (b) of this Code section, an instrument is paid to the extent payment is made (i) by or on behalf of a party obliged to pay the instrument; and (ii) to a person entitled to enforce the instrument. To the extent of the payment, the obligation of the party obliged to pay the instrument is discharged even though payment is made with knowledge of a claim to the instrument under Code Section 11-3-306 by another person.

(b) The obligation of a party to pay the instrument is not discharged under subsection (a) of this Code section if:

(1) A claim to the instrument under Code Section 11-3-306 is enforceable against the party receiving payment, and either:

(i) Payment is made with knowledge by the payor that payment is prohibited by injunction or similar process of a court of competent jurisdiction; or

(ii) In the case of an instrument other than a cashier's check, teller's check, or certified check, the party making payment accepted, from the person having a claim to the instrument, indemnity against loss resulting from refusal to pay the person entitled to enforce the instrument; or

(2) The person making payment knows that the instrument is a stolen instrument and pays a person the payor knows is in wrongful possession of the instrument.

(c) Notwithstanding any other provision of this article, with respect to a note which is a negotiable instrument within the meaning of this article and which is to be paid off in installment payments or in more than one payment, the maker or drawer is authorized to pay the assignor until the assignee or its authorized agent sends a registered or certified letter to the maker or drawer at the maker's or drawer's last known address notifying the maker or drawer that the amount due or to become due has been assigned and that payment is to be made to the assignee. A notification that does not reasonably identify the rights assigned is ineffective. If requested by the drawer or maker, the assignee must furnish reasonable proof that the assignment has been made and, unless the assignee does so, the maker or drawer may pay the assignor.



§ 11-3-603. Tender of payment

(a) If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument, the effect of tender is governed by principles of law applicable to tender of payment under a simple contract.

(b) If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument and the tender is refused, there is discharge, to the extent of the amount of the tender, of the obligation of an indorser or accommodation party having a right of recourse with respect to the obligation to which the tender relates.

(c) If tender of payment of an amount due on an instrument is made to a person entitled to enforce the instrument, the obligation of the obligor to pay interest after the due date on the amount tendered is discharged. If presentment is required with respect to an instrument and the obligor is able and ready to pay on the due date at every place of payment stated in the instrument, the obligor is deemed to have made tender of payment on the due date to the person entitled to enforce the instrument.



§ 11-3-604. Discharge by cancellation or renunciation

(a) A person entitled to enforce an instrument, with or without consideration, may discharge the obligation of a party to pay the instrument by (i) an intentional voluntary act such as surrender of the instrument to the party, destruction, mutilation, or cancellation of the instrument, cancellation or striking out of the party's signature, or the addition of words to the instrument indicating discharge; or (ii) agreeing not to sue or otherwise renouncing rights against the party by a signed writing.

(b) Cancellation or striking out of an indorsement pursuant to subsection (a) of this Code section does not affect the status and rights of a party derived from the indorsement.



§ 11-3-605. Discharge of indorsers and accommodation parties

(a) In this Code section, the term "indorser" includes a drawer having the obligation described in subsection (d) of Code Section 11-3-414.

(b) Discharge, under Code Section 11-3-604, of the obligation of a party to pay an instrument does not discharge the obligation of an indorser or accommodation party having a right of recourse against the discharged party.

(c) If a person entitled to enforce an instrument agrees, with or without consideration, to an extension of the due date of the obligation of a party to pay the instrument, the extension discharges an indorser or accommodation party having a right of recourse against the party whose obligation is extended to the extent the indorser or accommodation party proves that the extension caused loss to the indorser or accommodation party with respect to the right of recourse.

(d) If a person entitled to enforce an instrument agrees, with or without consideration, to a material modification of the obligation of a party other than an extension of the due date, the modification discharges the obligation of an indorser or accommodation party having a right of recourse against the person whose obligation is modified to the extent the modification causes loss to the indorser or accommodation party with respect to the right of recourse. The loss suffered by the indorser or accommodation party as a result of the modification is equal to the amount of the right of recourse unless the person enforcing the instrument proves that no loss was caused by the modification or that the loss caused by the modification was an amount less than the amount of the right of recourse.

(e) If the obligation of a party to pay an instrument is secured by an interest in collateral and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of an indorser or accommodation party having a right of recourse against the obligor is discharged to the extent of the impairment. The burden of proving impairment is on the party asserting discharge. The value of an interest in collateral is impaired to the extent (i) the value of the interest is reduced to an amount less than the amount of the right of recourse of the party asserting discharge; or (ii) the reduction in value of the interest causes an increase in the amount by which the amount of the right of recourse exceeds the value of the interest.

(f) If the obligation of a party is secured by an interest in collateral not provided by an accommodation party and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of any party who is jointly and severally liable with respect to the secured obligation is discharged to the extent the impairment causes the party asserting discharge to pay more than that party would have been obliged to pay, taking into account rights of contribution, if impairment had not occurred. If the party asserting discharge is an accommodation party not entitled to discharge under subsection (e) of this Code section, the party is deemed to have a right to contribution based on joint and several liability rather than a right to reimbursement. The burden of proving impairment is on the party asserting discharge.

(g) Under subsection (e) or (f) of this Code section, impairing value of an interest in collateral includes (i) failure to obtain or maintain perfection or recordation of the interest in collateral; (ii) release of collateral without substitution of collateral of equal value; (iii) failure to perform a duty to preserve the value of collateral owed, under Article 9 of this title or other law, to a debtor or surety or other person secondarily liable; or (iv) failure to comply with applicable law in disposing of collateral.

(h) An accommodation party is not discharged under subsection (c), (d), or (e) of this Code section unless the person entitled to enforce the instrument knows of the accommodation or has notice under subsection (c) of Code Section 11-3-419 that the instrument was signed for accommodation.

(i) A party is not discharged under this Code section if (i) the party asserting discharge consents to the event or conduct that is the basis of the discharge; or (ii) the instrument or a separate agreement of the party provides for waiver of discharge under this Code section either specifically or by general language indicating that parties waive defenses based on suretyship or impairment of collateral.









Article 4 - Bank Deposits and Collections

Part 1 - General Provisions and Definitions

§ 11-4-101. Short title

This article may be cited as "Uniform Commercial Code -- Bank Deposits and Collections."



§ 11-4-102. Applicability

(a) To the extent that items within this article are also within Articles 3 and 8 of this title, they are subject to those articles. If there is conflict, this article governs Article 3 of this title, but Article 8 of this title governs this article.

(b) The liability of a bank for action or nonaction with respect to an item handled by it for purposes of presentment, payment, or collection is governed by the law of the place where the bank is located. In the case of action or nonaction by or at a branch or separate office of a bank, its liability is governed by the law of the place where the branch or separate office is located.



§ 11-4-103. Variation by agreement; measure of damages; action constituting ordinary care

(a) The effect of the provisions of this article may be varied by agreement, but the parties to the agreement cannot disclaim a bank's responsibility for its lack of good faith or failure to exercise ordinary care or limit the measure of damages for the lack or failure. However, the parties may determine by agreement the standards by which the bank's responsibility is to be measured if those standards are not manifestly unreasonable.

(b) Federal reserve regulations and operating circulars, clearing-house rules, and the like, have the effect of agreements under subsection (a) of this Code section, whether or not specifically assented to by all parties interested in items handled.

(c) Action or nonaction approved by this article or pursuant to federal reserve regulations or operating circulars is the exercise of ordinary care and, in the absence of special instructions, action or nonaction consistent with clearing-house rules and the like or with a general banking usage not disapproved by this article, is prima facie the exercise of ordinary care.

(d) The specification or approval of certain procedures by this article is not disapproval of other procedures that may be reasonable under the circumstances.

(e) The measure of damages for failure to exercise ordinary care in handling an item is the amount of the item reduced by an amount that could not have been realized by the exercise of ordinary care. If there is also bad faith, it includes any other damages the party suffered as a proximate consequence.



§ 11-4-104. Definitions and index of definitions

(a) In this article, unless the context otherwise requires:

(1) "Account" means any deposit or credit account with a bank, including a demand, time, savings, passbook, share draft, or like account, other than an account evidenced by a certificate of deposit;

(2) "Afternoon" means the period of a day between noon and midnight;

(3) "Banking day" means the part of a day on which a bank is open to the public for carrying on substantially all of its banking functions;

(4) "Clearing-house" means an association of banks or other payors regularly clearing items;

(5) "Customer" means a person having an account with a bank or for whom a bank has agreed to collect items, including a bank that maintains an account at another bank;

(6) "Documentary draft" means a draft to be presented for acceptance or payment if specified documents, certificated securities (Code Section 11-8-102) or instructions for uncertificated securities (Code Section 11-8-102), or other certificates, statements, or the like are to be received by the drawee or other payor before acceptance or payment of the draft;

(7) "Draft" means a draft as defined in Code Section 11-3-104 or an item, other than an instrument, that is an order;

(8) "Drawee" means a person ordered in a draft to make payment;

(9) "Item" means an instrument or a promise or order to pay money handled by a bank for collection or payment. The term does not include a payment order governed by Article 4A of this title or a credit or debit card slip;

(10) "Midnight deadline" with respect to a bank is midnight on its next banking day following the banking day on which it receives the relevant item or notice or from which the time for taking action commences to run, whichever is later;

(11) "Settle" means to pay in cash, by clearing-house settlement, in a charge or credit, or by remittance, or otherwise as agreed. A settlement may be either provisional or final; and

(12) "Suspends payments" with respect to a bank means that it has been closed by order of the supervisory authorities, that a public officer has been appointed to take it over, or that it ceases or refuses to make payments in the ordinary course of business.

(b) Other definitions applying to this article and the Code sections in which they appear are:

"Agreement for electronic presentment." Code Section 11-4-110.

"Bank." Code Section 11-4-105.

"Collecting bank." Code Section 11-4-105.

"Depositary bank." Code Section 11-4-105.

"Intermediary bank." Code Section 11-4-105.

"Payor bank." Code Section 11-4-105.

"Presenting bank." Code Section 11-4-105.

"Presentment notice." Code Section 11-4-110.

(c) "Control" as provided in Code Section 11-7-106 and the following definitions in other articles of this title apply to this article:

"Acceptance." Code Section 11-3-409.

"Alteration." Code Section 11-3-407.

"Cashier's check." Code Section 11-3-104.

"Certificate of deposit." Code Section 11-3-104.

"Certified check." Code Section 11-3-409.

"Check." Code Section 11-3-104.

"Holder in due course." Code Section 11-3-302.

"Instrument." Code Section 11-3-104.

"Notice of dishonor." Code Section 11-3-503.

"Order." Code Section 11-3-103.

"Ordinary care." Code Section 11-3-103.

"Person entitled to enforce." Code Section 11-3-301.

"Presentment." Code Section 11-3-501.

"Promise." Code Section 11-3-103.

"Prove." Code Section 11-3-103.

"Teller's check." Code Section 11-3-104.

"Unauthorized signature." Code Section 11-3-403.

(d) In addition Article 1 of this title contains general definitions and principles of construction and interpretation applicable throughout this article.



§ 11-4-105. "Bank"; "depositary bank"; "payor bank"; "intermediary bank"; "collecting bank"; "presenting bank."

In this article:

(1) "Bank" means a person engaged in the business of banking, including a savings bank, savings and loan association, credit union, or trust company;

(2) "Depositary bank" means the first bank to take an item even though it is also the payor bank, unless the item is presented for immediate payment over the counter;

(3) "Payor bank" means a bank that is the drawee of a draft;

(4) "Intermediary bank" means a bank to which an item is transferred in course of collection except the depositary or payor bank;

(5) "Collecting bank" means a bank handling an item for collection except the payor bank; and

(6) "Presenting bank" means a bank presenting an item except a payor bank.



§ 11-4-106. Payable through or payable at bank; collecting bank

(a) If an item states that it is "payable through" a bank identified in the item, the item (i) designates the bank as a collecting bank and does not by itself authorize the bank to pay the item; and (ii) may be presented for payment only by or through the bank.

(b) If an item states that it is "payable at" a bank identified in the item, the item (i) designates the bank as a collecting bank and does not by itself authorize the bank to pay the item; and (ii) may be presented for payment only by or through the bank.

(c) If a draft names a nonbank drawee and it is unclear whether a bank named in the draft is a co-drawee or a collecting bank, the bank is a collecting bank.



§ 11-4-107. Separate office of a bank

A branch or separate office of a bank, including the location of any agent of a bank receiving items for data processing purposes, is a separate bank for the purpose of computing the time within which and determining the place at or to which action may be taken or notice or orders must be given under this article and under Article 3 of this title.



§ 11-4-108. Time of receipt of items

(a) For the purpose of allowing time to process items, prove balances, and make the necessary entries on its books to determine its position for the day, a bank may fix an afternoon hour of 2:00 P.M. or later as a cutoff hour for the handling of money and items and the making of entries on its books.

(b) An item or deposit of money received on any day after a cutoff hour so fixed or after the close of the banking day may be treated as being received at the opening of the next banking day.



§ 11-4-109. Delays

(a) Unless otherwise instructed, a collecting bank in a good faith effort to secure payment of a specific item drawn on a payor other than a bank, and with or without the approval of any person involved, may waive, modify, or extend time limits imposed or permitted by this title for a period not exceeding two additional banking days without discharge of drawers or indorsers or liability to its transferor or a prior party.

(b) Delay by a collecting bank or payor bank beyond time limits prescribed or permitted by this title or by instructions is excused if (i) the delay is caused by interruption of communication or computer facilities, suspension of payments by another bank, war, emergency conditions, failure of equipment, or other circumstances beyond the control of the bank; and (ii) the bank exercises such diligence as the circumstances require.



§ 11-4-110. Electronic presentment

(a) "Agreement for electronic presentment" means an agreement, clearing-house rule, or federal reserve regulation or operating circular, providing that presentment of an item may be made by transmission of an image of an item or information describing the item ("presentment notice") rather than delivery of the item itself. The agreement may provide for procedures governing retention, presentment, payment, dishonor, and other matters concerning items subject to the agreement.

(b) Presentment of an item pursuant to an agreement for presentment is made when the presentment notice is received.

(c) If presentment is made by presentment notice, a reference to "item" or "check" in this article means the presentment notice unless the context otherwise indicates.



§ 11-4-111. Statute of limitations

An action to enforce an obligation, duty, or right arising under this article must be commenced within three years after the cause of action accrues.






Part 2 - Collection of Items: Depositary and Collecting Banks

§ 11-4-201. Status of collecting bank as agent and provisional status of credits; applicability of article; item indorsed "pay any bank."

(a) Unless a contrary intent clearly appears and before the time that a settlement given by a collecting bank for an item is or becomes final, the bank, with respect to the item, is an agent or subagent of the owner of the item and any settlement given for the item is provisional. This provision applies regardless of the form of indorsement or lack of indorsement and even though credit given for the item is subject to immediate withdrawal as of right or is in fact withdrawn; but the continuance of ownership of an item by its owner and any rights of the owner to proceeds of the item are subject to rights of a collecting bank, such as those resulting from outstanding advances on the item and rights of recoupment or setoff. If an item is handled by banks for purposes of presentment, payment, collection, or return, the relevant provisions of this article apply even though action of the parties clearly establishes that a particular bank has purchased the item and is the owner of it.

(b) After an item has been indorsed with the words "pay any bank" or the like, only a bank may acquire the rights of a holder until the item has been:

(1) Returned to the customer initiating collection; or

(2) Specially indorsed by a bank to a person who is not a bank.



§ 11-4-202. Responsibility for collection or return; when action timely

(a) A collecting bank must exercise ordinary care in:

(1) Presenting an item or sending it for presentment;

(2) Sending notice of dishonor or nonpayment or returning an item other than a documentary draft to the bank's transferor after learning that the item has not been paid or accepted, as the case may be;

(3) Settling for an item when the bank receives final settlement; and

(4) Notifying its transferor of any loss or delay in transit within a reasonable time after discovery thereof.

(b) A collecting bank exercises ordinary care under subsection (a) of this Code section by taking proper action before its midnight deadline following receipt of an item, notice, or settlement. Taking proper action within a reasonably longer time may constitute the exercise of ordinary care, but the bank has the burden of establishing timeliness.

(c) Subject to paragraph (1) of subsection (a) of this Code section, a bank is not liable for the insolvency, neglect, misconduct, mistake, or default of another bank or person or for loss or destruction of an item in the possession of others or in transit.



§ 11-4-203. Effect of instructions

Subject to Article 3 of this title concerning conversion of instruments (Code Section 11-3-420) and restrictive indorsements (Code Section 11-3-206), only a collecting bank's transferor can give instructions that affect the bank or constitute notice to it and a collecting bank is not liable to prior parties for any action taken pursuant to the instructions or in accordance with any agreement with its transferor.



§ 11-4-204. Methods of sending and presenting; sending directly to payor bank

(a) A collecting bank shall send items by a reasonably prompt method, taking into consideration relevant instructions, the nature of the item, the number of those items on hand, the cost of collection involved, and the method generally used by it or others to present those items.

(b) A collecting bank may send:

(1) An item directly to the payor bank;

(2) An item to a nonbank payor if authorized by its transferor; and

(3) An item other than documentary drafts to a nonbank payor, if authorized by federal reserve regulation or operating circular, clearing-house rule, or the like.

(c) Presentment may be made by a presenting bank at a place where the payor bank or other payor has requested that presentment be made.



§ 11-4-205. Depositary bank holder of unindorsed item

If a customer delivers an item to a depositary bank for collection:

(1) The depositary bank becomes a holder of the item at the time it receives the item for collection if the customer at the time of delivery was a holder of the item, whether or not the customer indorses the item, and, if the bank satisfies the other requirements of Code Section 11-3-302, it is a holder in due course; and

(2) The depositary bank warrants to collecting banks, the payor bank or other payor, and the drawer that the amount of the item was paid to the customer or deposited to the customer's account.



§ 11-4-206. Transfer between banks

Any agreed method that identifies the transferor bank is sufficient for the item's further transfer to another bank.



§ 11-4-207. Transfer warranties

(a) A customer or collecting bank that transfers an item and receives a settlement or other consideration warrants to the transferee and to any subsequent collecting bank that:

(1) The warrantor is a person entitled to enforce the item;

(2) All signatures on the item are authentic and authorized;

(3) The item has not been altered;

(4) The item is not subject to a defense or claim in recoupment (subsection (a) of Code Section 11-3-305) of any party that can be asserted against the warrantor; and

(5) The warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer.

(b) If an item is dishonored, a customer or collecting bank transferring the item and receiving settlement or other consideration is obliged to pay the amount due on the item according to the terms of the item at the time it was transferred, or, if the transfer was of an incomplete item, according to its terms when completed as stated in Code Sections 11-3-115 and 11-3-407. The obligation of a transferor is owed to the transferee and to any subsequent collecting bank that takes the item in good faith. A transferor cannot disclaim its obligation under this subsection by an indorsement stating that it is made "without recourse" or otherwise disclaiming liability.

(c) A person to whom the warranties under subsection (a) of this Code section are made and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the item plus expenses and loss of interest incurred as a result of the breach.

(d) The warranties stated in subsection (a) of this Code section cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(e) A cause of action for breach of warranty under this Code section accrues when the claimant has reason to know of the breach.



§ 11-4-208. Presentment warranties

(a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, the person obtaining payment or acceptance at the time of presentment and a previous transferor of the draft at the time of transfer warrant to the drawee that pays or accepts the draft in good faith that:

(1) The warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2) The draft has not been altered; and

(3) The warrantor has no knowledge that the signature of the purported drawer of the draft is unauthorized.

(b) A drawee making payment may recover from a warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft, breach of warranty is a defense to the obligation of the acceptor. If the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from a warrantor for breach of warranty the amounts stated in this subsection.

(c) If a drawee asserts a claim for breach of warranty under subsection (a) of this Code section based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under Code Section 11-3-404 or 11-3-405 or the drawer is precluded under Code Section 11-3-406 or 11-4-406 from asserting against the drawee the unauthorized indorsement or alteration.

(d) If a dishonored draft is presented for payment to the drawer or an indorser or any other item is presented for payment to a party obliged to pay the item and the item is paid, the person obtaining payment and a prior transferor of the item warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the item, a person entitled to enforce the item or authorized to obtain payment on behalf of a person entitled to enforce the item. The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e) The warranties stated in subsections (a) and (b) of this Code section cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f) A cause of action for breach of warranty under this Code section accrues when the claimant has reason to know of the breach.



§ 11-4-209. Encoding and retention warranties

(a) A person who encodes information on or with respect to an item after issue warrants to any subsequent collecting bank and to the payor bank or other payor that the information is correctly encoded. If the customer of a depositary bank encodes, that bank also makes the warranty.

(b) A person who undertakes to retain an item pursuant to an agreement for electronic presentment warrants to any subsequent collecting bank and to the payor bank or other payor that retention and presentment of the item comply with the agreement. If a customer of a depositary bank undertakes to retain an item, that bank also makes this warranty.

(c) A person to whom warranties are made under this Code section and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, plus expenses and loss of interest incurred as a result of the breach.



§ 11-4-210. Security interest of collecting bank in items, accompanying documents, and proceeds

(a) A collecting bank has a security interest in an item and any accompanying documents or the proceeds of either:

(1) In case of an item deposited in an account, to the extent to which credit given for the item has been withdrawn or applied;

(2) In case of an item for which it has given credit available for withdrawal as of right, to the extent of the credit given, whether or not the credit is drawn upon or there is a right of charge-back; or

(3) If it makes an advance on or against the item.

(b) If credit given for several items received at one time or pursuant to a single agreement is withdrawn or applied in part, the security interest remains upon all the items, any accompanying documents, or the proceeds of either. For the purpose of this Code section, credits first given are first withdrawn.

(c) Receipt by a collecting bank of a final settlement for an item is a realization on its security interest in the item, accompanying documents, and proceeds. So long as the bank does not receive final settlement for the item or give up possession of the item or possession or control of the accompanying documents for purposes other than collection, the security interest continues to that extent and is subject to Article 9 of this title, but:

(1) No security agreement is necessary to make the security interest enforceable (subparagraph (b)(3)(A) of Code Section 11-9-203);

(2) No filing is required to perfect the security interest; and

(3) The security interest has priority over conflicting perfected security interests in the item, accompanying documents, or proceeds.



§ 11-4-211. When bank gives value for purposes of holder in due course

For purposes of determining its status as a holder in due course, a bank has given value to the extent it has a security interest in an item, if the bank otherwise complies with the requirements of Code Section 11-3-302 on what constitutes a holder in due course.



§ 11-4-212. Presentment by notice of item not payable by, through, or at a bank; liability of drawer or indorser

(a) Unless otherwise instructed, a collecting bank may present an item not payable by, through, or at a bank by sending to the party to accept or pay a written notice that the bank holds the item for acceptance or payment. The notice must be sent in time to be received on or before the day when presentment is due and the bank must meet any requirement of the party to accept or pay under Code Section 11-3-501 by the close of the bank's next banking day after it knows of the requirement.

(b) If presentment is made by notice and payment, acceptance, or request for compliance with a requirement under Code Section 11-3-501 is not received by the close of business on the day after maturity or, in the case of demand items by the close of business on the third banking day after notice was sent, the presenting bank may treat the item as dishonored and charge any drawer or indorser by sending it notice of the facts.



§ 11-4-213. Medium and time of settlement by bank

(a) With respect to settlement by a bank, the medium and time of settlement may be prescribed by federal reserve regulations or circulars, clearing-house rules, and the like, or agreement. In the absence of such prescription:

(1) The medium of settlement is cash or credit to an account in a federal reserve bank of or specified by the person to receive settlement; and

(2) The time of settlement is:

(i) With respect to tender of settlement by cash, a cashier's check, or a teller's check, when the cash or check is sent or delivered;

(ii) With respect to tender of settlement by credit in an account in a federal reserve bank, when the credit is made;

(iii) With respect to tender of settlement by a credit or debit to an account in a bank, when the credit or debit is made or, in the case of tender of settlement by authority to charge an account, when the authority is sent or delivered; or

(iv) With respect to tender of settlement by a funds transfer, when payment is made pursuant to subsection (a) of Code Section 11-4A-406 to the person receiving settlement.

(b) If the tender of settlement is not by a medium authorized by subsection (a) of this Code section or the time of settlement is not fixed by subsection (a) of this Code section, no settlement occurs until the tender of settlement is accepted by the person receiving settlement.

(c) If settlement for an item is made by cashier's check or teller's check and the person receiving settlement, before its midnight deadline:

(1) Presents or forwards the check for collection, settlement is final when the check is finally paid; or

(2) Fails to present or forward the check for collection, settlement is final at the midnight deadline of the person receiving settlement.

(d) If settlement for an item is made by giving authority to charge the account of the bank giving settlement in the bank receiving settlement, settlement is final when the charge is made by the bank receiving settlement if there are funds available in the account for the amount of the item.



§ 11-4-214. Right of charge-back or refund; liability of collecting bank; return of item

(a) If a collecting bank has made provisional settlement with its customer for an item and fails by reason of dishonor, suspension of payments by a bank, or otherwise to receive settlement for the item which is or becomes final, the bank may revoke the settlement given by it, charge back the amount of any credit given for the item to its customer's account, or obtain refund from its customer, whether or not it is able to return the item, if by its midnight deadline or within a longer reasonable time after it learns the facts it returns the item or sends notification of the facts. If the return or notice is delayed beyond the bank's midnight deadline or a longer reasonable time after it learns the facts, the bank may revoke the settlement, charge back the credit, or obtain refund from its customer, but it is liable for any loss resulting from the delay. These rights to revoke, charge back, and obtain refund terminate if and when a settlement for the item received by the bank is or becomes final.

(b) A collecting bank returns an item when it is sent or delivered to the bank's customer or transferor or pursuant to its instructions.

(c) A depositary bank that is also the payor may charge back the amount of an item to its customer's account or obtain refund in accordance with the Code section governing return of an item received by a payor bank for credit on its books (Code Section 11-4-301).

(d) The right to charge back is not affected by:

(1) Previous use of a credit given for the item; or

(2) Failure by any bank to exercise ordinary care with respect to the item, but a bank so failing remains liable.

(e) A failure to charge back or claim refund does not affect other rights of the bank against the customer or any other party.

(f) If credit is given in dollars as the equivalent of the value of an item payable in foreign money, the dollar amount of any charge-back or refund must be calculated on the basis of the bank-offered spot rate for the foreign money prevailing on the day when the person entitled to the charge-back or refund learns that it will not receive payment in ordinary course.



§ 11-4-215. Final payment of item by payor bank; when provisional debits and credits become final; when certain credits become available for withdrawal

(a) An item is finally paid by a payor bank when the bank has first done any of the following:

(1) Paid the item in cash;

(2) Settled for the item without having a right to revoke the settlement under statute, clearing-house rule, or agreement; or

(3) Made a provisional settlement for the item and failed to revoke the settlement in the time and manner permitted by statute, clearing-house rule, or agreement.

(b) If provisional settlement for an item does not become final, the item is not finally paid.

(c) If provisional settlement for an item between the presenting and payor banks is made through a clearing-house or by debits or credits in an account between them, then to the extent that provisional debits or credits for the item are entered in accounts between the presenting and payor banks or between the presenting and successive prior collecting banks seriatim, they become final upon final payment of the item by the payor bank.

(d) If a collecting bank receives a settlement for an item which is or becomes final, the bank is accountable to its customer for the amount of the item and any provisional credit given for the item in an account with its customer becomes final.

(e) Subject to applicable law stating a time for availability of funds and any right of the bank to apply the credit to an obligation of the customer, credit given by a bank for an item in a customer's account becomes available for withdrawal as of right:

(1) If the bank has received a provisional settlement for the item, -- when the settlement becomes final and the bank has had a reasonable time to receive return of the item and the item has not been received within that time;

(2) If the bank is both the depositary bank and the payor bank, and the item is finally paid, -- at the opening of the bank's second banking day following receipt of the item.

(f) Subject to applicable law stating a time for availability of funds and any right of a bank to apply a deposit to an obligation of the depositor, a deposit of money becomes available for withdrawal as of right at the opening of the bank's next banking day after receipt of the deposit.



§ 11-4-216. Insolvency and preference

(a) If an item is in or comes into the possession of a payor or collecting bank that suspends payment and the item has not been finally paid, the item must be returned by the receiver, trustee, or agent in charge of the closed bank to the presenting bank or the closed bank's customer.

(b) If a payor bank finally pays an item and suspends payments without making a settlement for the item with its customer or the presenting bank which settlement is or becomes final, the owner of the item has a preferred claim against the payor bank.

(c) If a payor bank gives or a collecting bank gives or receives a provisional settlement for an item and thereafter suspends payments, the suspension does not prevent or interfere with the settlement's becoming final if the finality occurs automatically upon the lapse of certain time or the happening of certain events.

(d) If a collecting bank receives from subsequent parties settlement for an item, which settlement is or becomes final and the bank suspends payments without making a settlement for the item with its customer which settlement is or becomes final, the owner of the item has a preferred claim against the collecting bank.






Part 3 - Collection of Items: Payor Banks

§ 11-4-301. Deferred posting; recovery of payment by return of items; time of dishonor; return of items by payor bank

(a) If a payor bank settles for a demand item other than a documentary draft presented otherwise than for immediate payment over the counter before midnight of the banking day of receipt, the payor bank may revoke the settlement and recover the settlement if, before it has made final payment and before its midnight deadline, it:

(1) Returns the item; or

(2) Sends written notice of dishonor or nonpayment if the item is unavailable for return.

(b) If a demand item is received by a payor bank for credit on its books, it may return the item or send notice of dishonor and may revoke any credit given or recover the amount thereof withdrawn by its customer, if it acts within the time limit and in the manner specified in subsection (a) of this Code section.

(c) Unless previous notice of dishonor has been sent, an item is dishonored at the time when for purposes of dishonor it is returned or notice sent in accordance with this Code section.

(d) An item is returned:

(1) As to an item presented through a clearing-house, when it is delivered to the presenting or last collecting bank or to the clearing-house or is sent or delivered in accordance with clearing-house rules; or

(2) In all other cases, when it is sent or delivered to the bank's customer or transferor or pursuant to instructions.



§ 11-4-302. Payor bank's responsibility for late return of item

(a) If an item is presented to and received by a payor bank, the bank is accountable for the amount of:

(1) A demand item, other than a documentary draft, whether properly payable or not, if the bank, in any case in which it is not also the depositary bank, retains the item beyond midnight of the banking day of receipt without settling for it or, whether or not it is also the depositary bank, does not pay or return the item or send notice of dishonor until after its midnight deadline; or

(2) Any other properly payable item unless, within the time allowed for acceptance or payment of that item, the bank either accepts or pays the item or returns it and accompanying documents.

(b) The liability of a payor bank to pay an item pursuant to subsection (a) of this Code section is subject to defenses based on breach of a presentment warranty (Code Section 11-4-208) or proof that the person seeking enforcement of the liability presented or transferred the item for the purpose of defrauding the payor bank.



§ 11-4-303. When items subject to notice, stop-payment order, legal process, or setoff; order in which items may be charged or certified

(a) Any knowledge, notice, or stop-payment order received by, legal process served upon, or setoff exercised by a payor bank comes too late to terminate, suspend, or modify the bank's right or duty to pay an item or to charge its customer's account for the item, if the knowledge, notice, stop-payment order, or legal process is received or served and a reasonable time for the bank to act thereon expires or the setoff is exercised after the earliest of the following:

(1) The bank accepts or certifies the item;

(2) The bank pays the item in cash;

(3) The bank settles for the item without having a right to revoke the settlement under statute, clearing-house rule, or agreement;

(4) The bank becomes accountable for the amount of the item under Code Section 11-4-302 dealing with the payor bank's responsibility for late return of items; or

(5) With respect to checks, a cutoff hour no earlier than one hour after the opening of the next banking day after the banking day on which the bank received the check and no later than the close of that next banking day or, if no cutoff hour is fixed, the close of the next banking day after the banking day on which the bank received the check.

(b) Subject to subsection (a) of this Code section, items may be accepted, paid, certified, or charged to the indicated account of its customer in any order.






Part 4 - Relationship Between Payor Bank and Its Customer

§ 11-4-401. When bank may charge customer's account

(a) A bank may charge against the account of a customer an item that is properly payable from that account even though the charge creates an overdraft. An item is properly payable if it is authorized by the customer and is in accordance with any agreement between the customer and bank.

(b) A customer is not liable for the amount of an overdraft if the customer neither signed the item nor benefited from the proceeds of the item.

(c) A bank may charge against the account of a customer a check that is otherwise properly payable from the account, even though payment was made before the date of the check, unless the customer has given notice to the bank of the postdating describing the check with reasonable certainty. The notice is effective for the period stated in subsection (b) of Code Section 11-4-403 for stop-payment orders, and must be received at such time and in such manner as to afford the bank a reasonable opportunity to act on it before the bank takes any action with respect to the check described in Code Section 11-4-303. If a bank charges against the account of a customer a check before the date stated in the notice of postdating, the bank is liable for damages for the loss resulting from its act. The loss may include damages for dishonor of subsequent items under Code Section 11-4-402.

(d) A bank that in good faith makes payment to a holder may charge the indicated account of its customer according to:

(1) The original terms of the altered item; or

(2) The terms of the completed item, even though the bank knows the item has been completed unless the bank has notice that the completion was improper.



§ 11-4-402. Bank's liability to customer for wrongful dishonor; time of determining insufficiency of account

(a) Except as otherwise provided in this article, a payor bank wrongfully dishonors an item if it dishonors an item that is properly payable, but a bank may dishonor an item that would create an overdraft unless it has agreed to pay the overdraft.

(b) A payor bank is liable to its customer for damages proximately caused by the wrongful dishonor of an item. Liability is limited to actual damages proved and may include damages for an arrest or prosecution of the customer or other consequential damages. Whether any consequential damages are proximately caused by the wrongful dishonor is a question of fact to be determined in each case.

(c) A payor bank's determination of the customer's account balance on which a decision to dishonor for insufficiency of available funds is based may be made at any time between the time the item is received by the payor bank and the time that the payor bank returns the item or gives notice in lieu of return, and no more than one determination need be made. If, at the election of the payor bank, a subsequent balance determination is made for the purpose of reevaluating the bank's decision to dishonor the item, the account balance at that time is determinative of whether a dishonor for insufficiency of available funds is wrongful.



§ 11-4-403. Customer's right to stop payment; burden of proof of loss

(a) A customer or any person authorized to draw on the account if there is more than one person may stop payment of any item drawn on the customer's account or close the account by an order to the bank describing the item or account with reasonable certainty received at a time and in a manner that affords the bank a reasonable opportunity to act on it before any action by the bank with respect to the item described in Code Section 11-4-303. If the signature of more than one person is required to draw on an account, any of these persons may stop payment or close the account.

(b) A stop-payment order is effective for six months, but it lapses after 14 calendar days if the original order was oral and was not confirmed in writing within that period. A stop-payment order may be renewed for additional six-month periods by a writing given to the bank within a period during which the stop-payment order is effective.

(c) The burden of establishing the fact and amount of loss resulting from the payment of an item contrary to a stop-payment order or order to close an account is on the customer. The loss from payment of an item contrary to a stop-payment order may include damages for dishonor of subsequent items under Code Section 11-4-402.



§ 11-4-404. Bank not obliged to pay check more than six months old.

A bank is under no obligation to a customer having a checking account to pay a check, other than a certified check, which is presented more than six months after its date, but it may charge its customer's account for a payment made thereafter in good faith.



§ 11-4-405. Death or incompetence of customer

(a) A payor or collecting bank's authority to accept, pay, or collect an item or to account for proceeds of its collection, if otherwise effective, is not rendered ineffective by incompetence of a customer of either bank existing at the time the item is issued or its collection is undertaken if the bank does not know of an adjudication of incompetence. Neither death nor incompetence of a customer revokes the authority to accept, pay, collect, or account until the bank knows of the fact of death or of an adjudication of incompetence and has reasonable opportunity to act on it.

(b) Even with knowledge, a bank may for ten days after the date of death pay or certify checks drawn on or before that date unless ordered to stop payment by a person claiming an interest in the account.



§ 11-4-406. Customer's duty to discover and report unauthorized signature or alteration

(a) A bank that sends or makes available to a customer a statement of account showing payment of items for the account shall either return or make available to the customer the items paid or provide information in the statement of account sufficient to allow the customer reasonably to identify the items paid. The statement of account provides sufficient information if the item is described by item number, amount, and date of payment.

(b) If the items are not returned to the customer, the person retaining the items shall either retain the items or, if the items are destroyed, maintain the capacity to furnish legible copies of the items until the expiration of seven years after receipt of the items. A customer may request an item from the bank that paid the item, and that bank must provide in a reasonable time either the item or, if the item has been destroyed or is not otherwise obtainable, a legible copy of the item.

(c) If a bank sends or makes available a statement of account or items pursuant to subsection (a) of this Code section, the customer must exercise reasonable promptness in examining the statement or the items to determine whether any payment was not authorized because of an alteration of an item or because a purported signature by or on behalf of the customer was not authorized. If, based on the statement or items provided, the customer should reasonably have discovered the unauthorized payment, the customer must promptly notify the bank of the relevant facts.

(d) If the bank proves that the customer failed, with respect to an item, to comply with the duties imposed on the customer by subsection (c) of this Code section, the customer is precluded from asserting against the bank:

(1) The customer's unauthorized signature or any alteration on the item, if the bank also proves that it suffered a loss by reason of the failure; and

(2) The customer's unauthorized signature or alteration by the same wrongdoer on any other item paid in good faith by the bank if the payment was made before the bank received notice from the customer of the unauthorized signature or alteration and after the customer had been afforded a reasonable period of time, not exceeding 30 days, in which to examine the item or statement of account and notify the bank.

(e) If subsection (d) of this Code section applies and the customer proves that the bank failed to exercise ordinary care in paying the item and that the failure substantially contributed to loss, the loss is allocated between the customer precluded and the bank asserting the preclusion according to the extent to which the failure of the customer to comply with subsection (c) of this Code section and the failure of the bank to exercise ordinary care contributed to the loss. If the customer proves that the bank did not pay the item in good faith, the preclusion under subsection (d) of this Code section does not apply.

(f) Without regard to care or lack of care of either the customer or the bank, a customer who does not within 60 days after the statement or items are made available to the customer (subsection (a) of this Code section) discover and report the customer's unauthorized signature on or any alteration on the face of the item or who does not within one year from that time discover and report any unauthorized indorsement or alteration on the back of the item is precluded from asserting against the bank the unauthorized signature, indorsement, or alteration.

If there is a preclusion under this subsection, the payor bank may not recover for breach of warranty under Code Section 11-4-208 with respect to the unauthorized signature or alteration to which the preclusion applies.



§ 11-4-407. Payor bank's right to subrogation on improper payment

If a payor bank has paid an item over the order of the drawer or maker to stop payment, or after an account has been closed, or otherwise under circumstances giving a basis for objection by the drawer or maker, to prevent unjust enrichment and only to the extent necessary to prevent loss to the bank by reason of its payment of the item, the payor bank is subrogated to the rights:

(1) Of any holder in due course on the item against the drawer or maker;

(2) Of the payee or any other holder of the item against the drawer or maker either on the item or under the transaction out of which the item arose; and

(3) Of the drawer or maker against the payee or any other holder of the item with respect to the transaction out of which the item arose.






Part 5 - Collection of Documentary Drafts

§ 11-4-501. Handling of documentary drafts; duty to send for presentment and to notify customer of dishonor

A bank that takes a documentary draft for collection shall present or send the draft and accompanying documents for presentment and, upon learning that the draft has not been paid or accepted in due course, shall seasonably notify its customer of the fact even though it may have discounted or bought the draft or extended credit available for withdrawal as of right.



§ 11-4-502. Presentment of "on arrival" drafts

If a draft or the relevant instructions require presentment "on arrival," "when goods arrive," or the like, the collecting bank need not present until in its judgment a reasonable time for arrival of the goods has expired. Refusal to pay or accept because the goods have not arrived is not dishonor; the bank must notify its transferor of the refusal but need not present the draft again until it is instructed to do so or learns of the arrival of the goods.



§ 11-4-503. Responsibility of presenting bank for documents and goods; report of reasons for dishonor; referee in case of need

Unless otherwise instructed and except as provided in Article 5 of this title, a bank presenting a documentary draft:

(1) Must deliver the documents to the drawee on acceptance of the draft if it is payable more than three days after presentment; otherwise, only on payment; and

(2) Upon dishonor, either in the case of presentment for acceptance or presentment for payment, may seek and follow instructions from any referee in case of need designated in the draft or, if the presenting bank does not choose to utilize the referee's services, it must use diligence and good faith to ascertain the reason for dishonor, must notify its transferor of the dishonor and of the results of its effort to ascertain the reasons therefor, and must request instructions.

However, the presenting bank is under no obligation with respect to goods represented by the documents except to follow any reasonable instructions seasonably received; it has a right to reimbursement for any expense incurred in following instructions and to prepayment of or indemnity for those expenses.



§ 11-4-504. Privilege of presenting bank to deal with goods; security interest for expenses

(a) A presenting bank that, following the dishonor of a documentary draft, has seasonably requested instructions but does not receive them within a reasonable time may store, sell, or otherwise deal with the goods in any reasonable manner.

(b) For its reasonable expenses incurred by action under subsection (a) of this Code section, the presenting bank has a lien upon the goods or their proceeds, which may be foreclosed in the same manner as an unpaid seller's lien.









Article 4A - Funds Transfers

Part 1 - Subject Matter and Definitions

§ 11-4A-101. Short title

This article shall be known and may be cited as the "Uniform Commercial Code--Funds Transfers."



§ 11-4A-102. Subject matter

Except as otherwise provided in Code Section 11-4A-108, this article applies to funds transfers defined in Code Section 11-4A-104.



§ 11-4A-103. Payment order -- Definitions

(a) In this article:

(1) "Payment order" means an instruction of a sender to a receiving bank, transmitted orally, electronically, or in writing, to pay, or to cause another bank to pay, a fixed or determinable amount of money to a beneficiary if:

(i) The instruction does not state a condition to payment to the beneficiary other than time of payment,

(ii) The receiving bank is to be reimbursed by debiting an account of, or otherwise receiving payment from, the sender, and

(iii) The instruction is transmitted by the sender directly to the receiving bank or to an agent, funds-transfer system, or communication system for transmittal to the receiving bank.

(2) "Beneficiary" means the person to be paid by the beneficiary's bank.

(3) "Beneficiary's bank" means the bank identified in a payment order in which an account of the beneficiary is to be credited pursuant to the order or which otherwise is to make payment to the beneficiary if the order does not provide for payment to an account.

(4) "Receiving bank" means the bank to which the sender's instruction is addressed.

(5) "Sender" means the person giving the instruction to the receiving bank.

(b) If an instruction complying with subsection (a)(1) is to make more than one payment to a beneficiary, the instruction is a separate payment order with respect to each payment.

(c) A payment order is issued when it is sent to the receiving bank.



§ 11-4A-104. Funds transfer -- Definitions

In this article:

(a) "Funds transfer" means the series of transactions, beginning with the originator's payment order, made for the purpose of making payment to the beneficiary of the order. The term includes any payment order issued by the originator's bank or an intermediary bank intended to carry out the originator's payment order. A funds transfer is completed by acceptance by the beneficiary's bank of a payment order for the benefit of the beneficiary of the originator's payment order.

(b) "Intermediary bank" means a receiving bank other than the originator's bank or the beneficiary's bank.

(c) "Originator" means the sender of the first payment order in a funds transfer.

(d) "Originator's bank" means (i) the receiving bank to which the payment order of the originator is issued if the originator is not a bank, or (ii) the originator if the originator is a bank.



§ 11-4A-105. Other definitions

(a) In this article:

(1) "Authorized account" means a deposit account of a customer in a bank designated by the customer as a source of payment of payment orders issued by the customer to the bank. If a customer does not so designate an account, any account of the customer is an authorized account if payment of a payment order from that account is not inconsistent with a restriction on the use of that account.

(2) "Bank" means a person engaged in the business of banking and includes a savings bank, savings and loan association, credit union, and trust company. A branch or separate office of a bank is a separate bank for purposes of this article.

(3) "Customer" means a person, including a bank, having an account with a bank or from whom a bank has agreed to receive payment orders.

(4) "Funds-transfer business day" of a receiving bank means the part of a day during which the receiving bank is open for the receipt, processing, and transmittal of payment orders and cancellations and amendments of payment orders.

(5) "Funds-transfer system" means a wire transfer network, automated clearing house, or other communication system of a clearing house or other association of banks through which a payment order by a bank may be transmitted to the bank to which the order is addressed.

(6) Reserved.

(7) "Prove" with respect to a fact means to meet the burden of establishing the fact (Code Section 11-1-201(b)(8)).

(b) Other definitions applying to this article and the Code sections in which they appear are:

"Acceptance." Code Section 11-4A-209.

"Beneficiary." Code Section 11-4A-103.

"Beneficiary's bank." Code Section 11-4A-103.

"Executed." Code Section 11-4A-301.

"Execution date." Code Section 11-4A-301.

"Funds transfer." Code Section 11-4A-104.

"Funds-transfer system rule." Code Section 11-4A-501.

"Intermediary bank." Code Section 11-4A-104.

"Originator." Code Section 11-4A-104.

"Originator's bank." Code Section 11-4A-104.

"Payment by beneficiary's bank to beneficiary." Code Section 11-4A-405.

"Payment by originator to beneficiary." Code Section 11-4A-406.

"Payment by sender to receiving bank." Code Section 11-4A-403.

"Payment date." Code Section 11-4A-401.

"Payment order." Code Section 11-4A-103.

"Receiving bank." Code Section 11-4A-103.

"Security procedure." Code Section 11-4A-201.

"Sender." Code Section 11-4A-103.

(c) The following definitions in Article 4 of this title apply to this article:

"Clearing house." Code Section 11-4-104.

"Item." Code Section 11-4-104.

"Suspends payments." Code Section 11-4-104.

(d) In addition Article 1 of this title contains general definitions and principles of construction and interpretation applicable throughout this article.



§ 11-4A-106. Time payment order is received

(a) The time of receipt of a payment order or communication canceling or amending a payment order is determined by the rules applicable to receipt of a notice stated in Code Section 11-1-202. A receiving bank may fix a cut-off time or times on a funds-transfer business day for the receipt and processing of payment orders and communications canceling or amending payment orders. Different cut-off times may apply to payment orders, cancellations, or amendments, or to different categories of payment orders, cancellations, or amendments. A cut-off time may apply to senders generally or different cut-off times may apply to different senders or categories of payment orders. If a payment order or communication canceling or amending a payment order is received after the close of a funds-transfer business day or after the appropriate cut-off time on a funds-transfer business day, the receiving bank may treat the payment order or communication as received at the opening of the next funds-transfer business day.

(b) If this article refers to an execution date or payment date or states a day on which a receiving bank is required to take action, and the date or day does not fall on a funds-transfer business day, the next day that is a funds-transfer business day is treated as the date or day stated, unless the contrary is stated in this article.



§ 11-4A-107. Federal Reserve regulations and operating circulars

Regulations of the Board of Governors of the Federal Reserve System and operating circulars of the federal reserve banks supersede any inconsistent provision of this article to the extent of the inconsistency.



§ 11-4A-108. Relationship to federal Electronic Fund Transfer Act

(a) Except as provided in subsection (b) of this Code section, this article does not apply to a funds transfer any part of which is governed by the federal Electronic Fund Transfer Act of 1978, 15 U.S.C. Section 1693, et seq.

(b) This article shall apply to a funds transfer that is a remittance transfer as defined in the federal Electronic Fund Transfer Act, 15 U.S.C. Section 1693o-1(g), unless the remittance transfer is an electronic fund transfer as defined in such act, 15 U.S.C. Section 1693(a).

(c) In the event of any conflict or inconsistency between the provisions of this article and the provisions of the federal Electronic Fund Transfer Act of 1978, 15 U.S.C. Section 1693, et seq., such act shall govern and control.






Part 2 - Issue and Acceptance of Payment Order

§ 11-4A-201. Security procedure

"Security procedure" means a procedure established by agreement of a customer and a receiving bank for the purpose of (i) verifying that a payment order or communication amending or canceling a payment order is that of the customer, or (ii) detecting error in the transmission or the content of the payment order or communication. A security procedure may require the use of algorithms or other codes, identifying words or numbers, encryption, callback procedures, or similar security devices. Comparison of a signature on a payment order or communication with an authorized specimen signature of the customer is not by itself a security procedure.



§ 11-4A-202. Authorized and verified payment orders

(a) A payment order received by the receiving bank is the authorized order of the person identified as sender if that person authorized the order or is otherwise bound by it under the law of agency.

(b) If a bank and its customer have agreed that the authenticity of payment orders issued to the bank in the name of the customer as sender will be verified pursuant to a security procedure, a payment order received by the receiving bank is effective as the order of the customer, whether or not authorized, if (i) the security procedure is a commercially reasonable method of providing security against unauthorized payment orders, and (ii) the bank proves that it accepted the payment order in good faith and in compliance with the security procedure and any written agreement or instruction of the customer restricting acceptance of payment orders issued in the name of the customer. The bank is not required to follow an instruction that violates a written agreement with the customer or notice of which is not received at a time and in a manner affording the bank a reasonable opportunity to act on it before the payment order is accepted.

(c) Commercial reasonableness of a security procedure is a question of law to be determined by considering the wishes of the customer expressed to the bank, the circumstances of the customer known to the bank, including the size, type, and frequency of payment orders normally issued by the customer to the bank, alternative security procedures offered to the customer, and security procedures in general use by customers and receiving banks similarly situated. A security procedure is deemed to be commercially reasonable if (i) the security procedure was chosen by the customer after the bank offered, and the customer refused, a security procedure that was commercially reasonable for that customer, and (ii) the customer expressly agreed in writing to be bound by any payment order, whether or not authorized, issued in its name and accepted by the bank in compliance with the security procedure chosen by the customer.

(d) The term "sender" in this article includes the customer in whose name a payment order is issued if the order is the authorized order of the customer under subsection (a), or it is effective as the order of the customer under subsection (b).

(e) This Code section applies to amendments and cancellations of payment orders to the same extent it applies to payment orders.

(f) Except as provided in this Code section and in Code Section 11-4A-203(a)(1), rights and obligations arising under this Code section or Code Section 11-4A-203 may not be varied by agreement.



§ 11-4A-203. Unenforceability of certain verified payment orders

(a) If an accepted payment order is not, under Code Section 11-4A-202(a), an authorized order of a customer identified as sender, but is effective as an order of the customer pursuant to Code Section 11-4A-202(b), the following rules apply:

(1) By express written agreement, the receiving bank may limit the extent to which it is entitled to enforce or retain payment of the payment order.

(2) The receiving bank is not entitled to enforce or retain payment of the payment order if the customer proves that the order was not caused, directly or indirectly, by a person (i) entrusted at any time with duties to act for the customer with respect to payment orders or the security procedure, or (ii) who obtained access to transmitting facilities of the customer or who obtained, from a source controlled by the customer and without authority of the receiving bank, information facilitating breach of the security procedure, regardless of how the information was obtained or whether the customer was at fault. Information includes any access device, computer software, or the like.

(b) This Code section applies to amendments of payment orders to the same extent it applies to payment orders.



§ 11-4A-204. Refund of payment and duty of customer to report with respect to unauthorized payment order

(a) If a receiving bank accepts a payment order issued in the name of its customer as sender which is (i) not authorized and not effective as the order of the customer under Code Section 11-4A-202, or (ii) not enforceable, in whole or in part, against the customer under Code Section 11-4A-203, the bank shall refund any payment of the payment order received from the customer to the extent the bank is not entitled to enforce payment and shall pay interest on the refundable amount calculated from the date the bank received payment to the date of the refund. However, the customer is not entitled to interest from the bank on the amount to be refunded if the customer fails to exercise ordinary care to determine that the order was not authorized by the customer and to notify the bank of the relevant facts within a reasonable time not exceeding 90 days after the date the customer received notification from the bank that the order was accepted or that the customer's account was debited with respect to the order. The bank is not entitled to any recovery from the customer on account of a failure by the customer to give notification as stated in this section.

(b) Reasonable time under subsection (a) of this Code section may be fixed by agreement as stated in subsection (b) of Code Section 11-1-302, but the obligation of a receiving bank to refund payment as stated in subsection (a) of this Code section may not otherwise be varied by agreement.



§ 11-4A-205. Erroneous payment orders

(a) If an accepted payment order was transmitted pursuant to a security procedure for the detection of error and the payment order (i) erroneously instructed payment to a beneficiary not intended by the sender, (ii) erroneously instructed payment in an amount greater than the amount intended by the sender, or (iii) was an erroneously transmitted duplicate of a payment order previously sent by the sender, the following rules apply:

(1) If the sender proves that the sender or a person acting on behalf of the sender pursuant to Code Section 11-4A-206 complied with the security procedure and that the error would have been detected if the receiving bank had also complied, the sender is not obliged to pay the order to the extent stated in paragraphs (2) and (3).

(2) If the funds transfer is completed on the basis of an erroneous payment order described in clause (i) or (iii) of subsection (a), the sender is not obliged to pay the order and the receiving bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(3) If the funds transfer is completed on the basis of a payment order described in clause (ii) of subsection (a), the sender is not obliged to pay the order to the extent the amount received by the beneficiary is greater than the amount intended by the sender. In that case, the receiving bank is entitled to recover from the beneficiary the excess amount received to the extent allowed by the law governing mistake and restitution.

(b) If (i) the sender of an erroneous payment order described in subsection (a) is not obliged to pay all or part of the order, and (ii) the sender receives notification from the receiving bank that the order was accepted by the bank or that the sender's account was debited with respect to the order, the sender has a duty to exercise ordinary care, on the basis of information available to the sender, to discover the error with respect to the order and to advise the bank of the relevant facts within a reasonable time, not exceeding 90 days, after the bank's notification was received by the sender. If the bank proves that the sender failed to perform that duty, the sender is liable to the bank for the loss the bank proves it incurred as a result of the failure, but the liability of the sender may not exceed the amount of the sender's order.

(c) This Code section applies to amendments to payment orders to the same extent it applies to payment orders.



§ 11-4A-206. Transmission of payment order through funds-transfer or other communication system

(a) If a payment order addressed to a receiving bank is transmitted to a funds-transfer system or other third-party communication system for transmittal to the bank, the system is deemed to be an agent of the sender for the purpose of transmitting the payment order to the bank. If there is a discrepancy between the terms of the payment order transmitted to the system and the terms of the payment order transmitted by the system to the bank, the terms of the payment order of the sender are those transmitted by the system. This Code section does not apply to a funds-transfer system of the federal reserve banks.

(b) This Code section applies to cancellations and amendments of payment orders to the same extent it applies to payment orders.



§ 11-4A-207. Misdescription of beneficiary

(a) Subject to subsection (b), if, in a payment order received by the beneficiary's bank, the name, bank account number, or other identification of the beneficiary refers to a nonexistent or unidentifiable person or account, no person has rights as a beneficiary of the order and acceptance of the order cannot occur.

(b) If a payment order received by the beneficiary's bank identifies the beneficiary both by name and by an identifying or bank account number and the name and number identify different persons, the following rules apply:

(1) Except as otherwise provided in subsection (c), if the beneficiary's bank does not know that the name and number refer to different persons, it may rely on the number as the proper identification of the beneficiary of the order. The beneficiary's bank need not determine whether the name and number refer to the same person.

(2) If the beneficiary's bank pays the person identified by name or knows that the name and number identify different persons, no person has rights as beneficiary except the person paid by the beneficiary's bank if that person was entitled to receive payment from the originator of the funds transfer. If no person has rights as beneficiary, acceptance of the order cannot occur.

(c) If (i) a payment order described in subsection (b) is accepted, (ii) the originator's payment order described the beneficiary inconsistently by name and number, and (iii) the beneficiary's bank pays the person identified by number as permitted by subsection (b)(1), the following rules apply:

(1) If the originator is a bank, the originator is obliged to pay its order.

(2) If the originator is not a bank and proves that the person identified by number was not entitled to receive payment from the originator, the originator is not obliged to pay its order unless the originator's bank proves that the originator, before acceptance of the originator's order, had notice that payment of a payment order issued by the originator might be made by the beneficiary's bank on the basis of an identifying or bank account number even if it identifies a person different from the named beneficiary. Proof of notice may be made by any admissible evidence. The originator's bank satisfies the burden of proof if it proves that the originator, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(d) In a case governed by subsection (b)(1), if the beneficiary's bank rightfully pays the person identified by number and that person was not entitled to receive payment from the originator, the amount paid may be recovered from that person to the extent allowed by the law governing mistake and restitution as follows:

(1) If the originator is obliged to pay its payment order as stated in subsection (c), the originator has the right to recover.

(2) If the originator is not a bank and is not obliged to pay its payment order, the originator's bank has the right to recover.



§ 11-4A-208. Misdescription of intermediary bank or beneficiary's bank

(a) This subsection applies to a payment order identifying an intermediary bank or the beneficiary's bank only by an identifying number.

(1) The receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank and need not determine whether the number identifies a bank.

(2) The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(b) This subsection applies to a payment order identifying an intermediary bank or the beneficiary's bank both by name and an identifying number if the name and number identify different persons.

(1) If the sender is a bank, the receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank if the receiving bank, when it executes the sender's order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person or whether the number refers to a bank. The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(2) If the sender is not a bank and the receiving bank proves that the sender, before the payment order was accepted, had notice that the receiving bank might rely on the number as the proper identification of the intermediary or beneficiary's bank even if it identifies a person different from the bank identified by name, the rights and obligations of the sender and the receiving bank are governed by subsection (b)(1), as though the sender were a bank. Proof of notice may be made by any admissible evidence. The receiving bank satisfies the burden of proof if it proves that the sender, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(3) Regardless of whether the sender is a bank, the receiving bank may rely on the name as the proper identification of the intermediary or beneficiary's bank if the receiving bank, at the time it executes the sender's order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person.

(4) If the receiving bank knows that the name and number identify different persons, reliance on either the name or the number in executing the sender's payment order is a breach of the obligation stated in Code Section 11-4A-302(a)(1).



§ 11-4A-209. Acceptance of payment order

(a) Subject to subsection (d), a receiving bank other than the beneficiary's bank accepts a payment order when it executes the order.

(b) Subject to subsections (c) and (d), a beneficiary's bank accepts a payment order at the earliest of the following times:

(1) When the bank (i) pays the beneficiary as stated in Code Section 11-4A-405(a) or 11-4A-405(b), or (ii) notifies the beneficiary of receipt of the order or that the account of the beneficiary has been credited with respect to the order unless the notice indicates that the bank is rejecting the order or that funds with respect to the order may not be withdrawn or used until receipt of payment from the sender of the order;

(2) When the bank receives payment of the entire amount of the sender's order pursuant to Code Section 11-4A-403(a)(1) or 11-4A-403(a)(2); or

(3) The opening of the next funds-transfer business day of the bank following the payment date of the order if, at that time, the amount of the sender's order is fully covered by a withdrawable credit balance in an authorized account of the sender or the bank has otherwise received full payment from the sender, unless the order was rejected before that time or is rejected within (i) one hour after that time, or (ii) one hour after the opening of the next business day of the sender following the payment date if that time is later. If notice of rejection is received by the sender after the payment date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the payment date to the day the sender receives notice or learns that the order was not accepted, counting that day as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest payable is reduced accordingly.

(c) Acceptance of a payment order cannot occur before the order is received by the receiving bank. Acceptance does not occur under subsection (b)(2) or (b)(3) if the beneficiary of the payment order does not have an account with the receiving bank, the account has been closed, or the receiving bank is not permitted by law to receive credits for the beneficiary's account.

(d) A payment order issued to the originator's bank cannot be accepted until the payment date if the bank is the beneficiary's bank, or the execution date if the bank is not the beneficiary's bank. If the originator's bank executes the originator's payment order before the execution date or pays the beneficiary of the originator's payment order before the payment date and the payment order is subsequently canceled pursuant to Code Section 11-4A-211(b), the bank may recover from the beneficiary any payment received to the extent allowed by the law governing mistake and restitution.



§ 11-4A-210. Rejection of payment order

(a) A payment order is rejected by the receiving bank by a notice of rejection transmitted to the sender orally, electronically, or in writing. A notice of rejection need not use any particular words and is sufficient if it indicates that the receiving bank is rejecting the order or will not execute or pay the order. Rejection is effective when the notice is given if transmission is by a means that is reasonable in the circumstances. If notice of rejection is given by a means that is not reasonable, rejection is effective when the notice is received. If an agreement of the sender and receiving bank establishes the means to be used to reject a payment order, (i) any means complying with the agreement is reasonable and (ii) any means not complying is not reasonable unless no significant delay in receipt of the notice resulted from the use of the noncomplying means.

(b) This subsection applies if a receiving bank other than the beneficiary's bank fails to execute a payment order despite the existence on the execution date of a withdrawable credit balance in an authorized account of the sender sufficient to cover the order. If the sender does not receive notice of rejection of the order on the execution date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the execution date to the earlier of the day the order is canceled pursuant to Code Section 11-4A-211(d) or the day the sender receives notice or learns that the order was not executed, counting the final day of the period as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest is reduced accordingly.

(c) If a receiving bank suspends payments, all unaccepted payment orders issued to it are deemed rejected at the time the bank suspends payments.

(d) Acceptance of a payment order precludes a later rejection of the order. Rejection of a payment order precludes a later acceptance of the order.



§ 11-4A-211. Cancellation and amendment of payment order

(a) A communication of the sender of a payment order canceling or amending the order may be transmitted to the receiving bank orally, electronically, or in writing. If a security procedure is in effect between the sender and the receiving bank, the communication is not effective to cancel or amend the order unless the communication is verified pursuant to the security procedure or the bank agrees to the cancellation or amendment.

(b) Subject to subsection (a), a communication by the sender canceling or amending a payment order is effective to cancel or amend the order if notice of the communication is received at a time and in a manner affording the receiving bank a reasonable opportunity to act on the communication before the bank accepts the payment order.

(c) After a payment order has been accepted, cancellation or amendment of the order is not effective unless the receiving bank agrees or a funds-transfer system rule allows cancellation or amendment without agreement of the bank.

(1) With respect to a payment order accepted by a receiving bank other than the beneficiary's bank, cancellation or amendment is not effective unless a conforming cancellation or amendment of the payment order issued by the receiving bank is also made.

(2) With respect to a payment order accepted by the beneficiary's bank, cancellation or amendment is not effective unless the order was issued in execution of an unauthorized payment order, or because of a mistake by a sender in the funds transfer which resulted in the issuance of a payment order (i) that is a duplicate of a payment order previously issued by the sender, (ii) that orders payment to a beneficiary not entitled to receive payment from the originator, or (iii) that orders payment in an amount greater than the amount the beneficiary was entitled to receive from the originator. If the payment order is canceled or amended, the beneficiary's bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(d) An unaccepted payment order is canceled by operation of law at the close of the fifth funds-transfer business day of the receiving bank after the execution date or payment date of the order.

(e) A canceled payment order cannot be accepted. If an accepted payment order is canceled, the acceptance is nullified and no person has any right or obligation based on the acceptance. Amendment of a payment order is deemed to be cancellation of the original order at the time of amendment and issue of a new payment order in the amended form at the same time.

(f) Unless otherwise provided in an agreement of the parties or in a funds-transfer system rule, if the receiving bank, after accepting a payment order, agrees to cancellation or amendment of the order by the sender or is bound by a funds-transfer system rule allowing cancellation or amendment without the bank's agreement, the sender, whether or not cancellation or amendment is effective, is liable to the bank for any loss and expenses, including reasonable attorney's fees, incurred by the bank as a result of the cancellation or amendment or attempted cancellation or amendment.

(g) A payment order is not revoked by the death or legal incapacity of the sender unless the receiving bank knows of the death or of an adjudication of incapacity by a court of competent jurisdiction and has reasonable opportunity to act before acceptance of the order.

(h) A funds-transfer system rule is not effective to the extent it conflicts with subsection (c)(2).



§ 11-4A-212. Liability and duty of receiving bank regarding unaccepted payment order

If a receiving bank fails to accept a payment order that it is obliged by express agreement to accept, the bank is liable for breach of the agreement to the extent provided in the agreement or in this article, but does not otherwise have any duty to accept a payment order or, before acceptance, to take any action, or refrain from taking action, with respect to the order except as provided in this article or by express agreement. Liability based on acceptance arises only when acceptance occurs as stated in Code Section 11-4A-209, and liability is limited to that provided in this article. A receiving bank is not the agent of the sender or beneficiary of the payment order it accepts, or of any other party to the funds transfer, and the bank owes no duty to any party to the funds transfer except as provided in this article or by express agreement.






Part 3 - Execution of Sender's Payment Order by Receiving Bank

§ 11-4A-301. Execution and execution date

(a) A payment order is "executed" by the receiving bank when it issues a payment order intended to carry out the payment order received by the bank. A payment order received by the beneficiary's bank can be accepted but cannot be executed.

(b) "Execution date" of a payment order means the day on which the receiving bank may properly issue a payment order in execution of the sender's order. The execution date may be determined by instruction of the sender but cannot be earlier than the day the order is received and, unless otherwise determined, is the day the order is received. If the sender's instruction states a payment date, the execution date is the payment date or an earlier date on which execution is reasonably necessary to allow payment to the beneficiary on the payment date.



§ 11-4A-302. Obligations of receiving bank in execution of payment order

(a) Except as provided in subsections (b) through (d), if the receiving bank accepts a payment order pursuant to Code Section 11-4A-209(a), the bank has the following obligations in executing the order:

(1) The receiving bank is obliged to issue, on the execution date, a payment order complying with the sender's order and to follow the sender's instructions concerning (i) any intermediary bank or funds-transfer system to be used in carrying out the funds transfer, or (ii) the means by which payment orders are to be transmitted in the funds transfer. If the originator's bank issues a payment order to an intermediary bank, the originator's bank is obliged to instruct the intermediary bank according to the instruction of the originator. An intermediary bank in the funds transfer is similarly bound by an instruction given to it by the sender of the payment order it accepts.

(2) If the sender's instruction states that the funds transfer is to be carried out telephonically or by wire transfer or otherwise indicates that the funds transfer is to be carried out by the most expeditious means, the receiving bank is obliged to transmit its payment order by the most expeditious available means, and to instruct any intermediary bank accordingly. If a sender's instruction states a payment date, the receiving bank is obliged to transmit its payment order at a time and by means reasonably necessary to allow payment to the beneficiary on the payment date or as soon thereafter as is feasible.

(b) Unless otherwise instructed, a receiving bank executing a payment order may (i) use any funds-transfer system if use of that system is reasonable in the circumstances, and (ii) issue a payment order to the beneficiary's bank or to an intermediary bank through which a payment order conforming to the sender's order can expeditiously be issued to the beneficiary's bank if the receiving bank exercises ordinary care in the selection of the intermediary bank. A receiving bank is not required to follow an instruction of the sender designating a funds-transfer system to be used in carrying out the funds transfer if the receiving bank, in good faith, determines that it is not feasible to follow the instruction or that following the instruction would unduly delay completion of the funds transfer.

(c) Unless subsection (a)(2) applies or the receiving bank is otherwise instructed, the bank may execute a payment order by transmitting its payment order by first-class mail or by any means reasonable in the circumstances. If the receiving bank is instructed to execute the sender's order by transmitting its payment order by a particular means, the receiving bank may issue its payment order by the means stated or by any means as expeditious as the means stated.

(d) Unless instructed by the sender, the receiving bank (i) may not obtain payment of its charges for services and expenses in connection with the execution of the sender's order by issuing a payment order in an amount equal to the amount of the sender's order less the amount of the charges, and (ii) may not instruct a subsequent receiving bank to obtain payment of its charges in the same manner.



§ 11-4A-303. Erroneous execution of payment order

(a) A receiving bank that (i) executes the payment order of the sender by issuing a payment order in an amount greater than the amount of the sender's order, or (ii) issues a payment order in execution of the sender's order and then issues a duplicate order, is entitled to payment of the amount of the sender's order under Code Section 11-4A-402(c) if that subsection is otherwise satisfied. The bank is entitled to recover from the beneficiary of the erroneous order the excess payment received to the extent allowed by the law governing mistake and restitution.

(b) A receiving bank that executes the payment order of the sender by issuing a payment order in an amount less than the amount of the sender's order is entitled to payment of the amount of the sender's order under Code Section 11-4A-402(c) if (i) that subsection is otherwise satisfied and (ii) the bank corrects its mistake by issuing an additional payment order for the benefit of the beneficiary of the sender's order. If the error is not corrected, the issuer of the erroneous order is entitled to receive or retain payment from the sender of the order it accepted only to the extent of the amount of the erroneous order. This subsection does not apply if the receiving bank executes the sender's payment order by issuing a payment order in an amount less than the amount of the sender's order for the purpose of obtaining payment of its charges for services and expenses pursuant to instruction of the sender.

(c) If a receiving bank executes the payment order of the sender by issuing a payment order to a beneficiary different from the beneficiary of the sender's order and the funds transfer is completed on the basis of that error, the sender of the payment order that was erroneously executed and all previous senders in the funds transfer are not obliged to pay the payment orders they issued. The issuer of the erroneous order is entitled to recover from the beneficiary of the order the payment received to the extent allowed by the law governing mistake and restitution.



§ 11-4A-304. Duty of sender to report erroneously executed payment order

If the sender of a payment order that is erroneously executed as stated in Code Section 11-4A-303 receives notification from the receiving bank that the order was executed or that the sender's account was debited with respect to the order, the sender has a duty to exercise ordinary care to determine, on the basis of information available to the sender, that the order was erroneously executed and to notify the bank of the relevant facts within a reasonable time not exceeding 90 days after the notification from the bank was received by the sender. If the sender fails to perform that duty, the bank is not obliged to pay interest on any amount refundable to the sender under Code Section 11-4A-402(d) for the period before the bank learns of the execution error. The bank is not entitled to any recovery from the sender on account of a failure by the sender to perform the duty stated in this section.



§ 11-4A-305. Liability for late or improper execution or failure to execute payment order

(a) If a funds transfer is completed but execution of a payment order by the receiving bank in breach of Code Section 11-4A-302 results in delay in payment to the beneficiary, the bank is obliged to pay interest to either the originator or the beneficiary of the funds transfer for the period of delay caused by the improper execution. Except as provided in subsection (c), additional damages are not recoverable.

(b) If execution of a payment order by a receiving bank in breach of Code Section 11-4A-302 results in (i) noncompletion of the funds transfer, (ii) failure to use an intermediary bank designated by the originator, or (iii) issuance of a payment order that does not comply with the terms of the payment order of the originator, the bank is liable to the originator for its expenses in the funds transfer and for incidental expenses and interest losses, to the extent not covered by subsection (a), resulting from the improper execution. Except as provided in subsection (c), additional damages are not recoverable.

(c) In addition to the amounts payable under subsections (a) and (b), damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank.

(d) If a receiving bank fails to execute a payment order it was obliged by express agreement to execute, the receiving bank is liable to the sender for its expenses in the transaction and for incidental expenses and interest losses resulting from the failure to execute. Additional damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank, but are not otherwise recoverable.

(e) Reasonable attorney's fees are recoverable if demand for compensation under subsection (a) or (b) is made and refused before an action is brought on the claim. If a claim is made for breach of an agreement under subsection (d) and the agreement does not provide for damages, reasonable attorney's fees are recoverable if demand for compensation under subsection (d) is made and refused before an action is brought on the claim.

(f) Except as stated in this Code section, the liability of a receiving bank under subsections (a) and (b) may not be varied by agreement.






Part 4 - Payment

§ 11-4A-401. Payment date

"Payment date" of a payment order means the day on which the amount of the order is payable to the beneficiary by the beneficiary's bank. The payment date may be determined by instruction of the sender but cannot be earlier than the day the order is received by the beneficiary's bank and, unless otherwise determined, is the day the order is received by the beneficiary's bank.



§ 11-4A-402. Obligation of sender to pay receiving bank

(a) This section is subject to Code Sections 11-4A-205 and 11-4A-207.

(b) With respect to a payment order issued to the beneficiary's bank, acceptance of the order by the bank obliges the sender to pay the bank the amount of the order, but payment is not due until the payment date of the order.

(c) This subsection is subject to subsection (e) and to Code Section 11-4A-303. With respect to a payment order issued to a receiving bank other than the beneficiary's bank, acceptance of the order by the receiving bank obliges the sender to pay the bank the amount of the sender's order. Payment by the sender is not due until the execution date of the sender's order. The obligation of that sender to pay its payment order is excused if the funds transfer is not completed by acceptance by the beneficiary's bank of a payment order instructing payment to the beneficiary of that sender's payment order.

(d) If the sender of a payment order pays the order and was not obliged to pay all or part of the amount paid, the bank receiving payment is obliged to refund payment to the extent the sender was not obliged to pay. Except as provided in Code Sections 11-4A-204 and 11-4A-304, interest is payable on the refundable amount from the date of payment.

(e) If a funds transfer is not completed as stated in subsection (c) and an intermediary bank is obliged to refund payment as stated in subsection (d) but is unable to do so because not permitted by applicable law or because the bank suspends payments, a sender in the funds transfer that executed a payment order in compliance with an instruction, as stated in Code Section 11-4A-302(a)(1), to route the funds transfer through that intermediary bank is entitled to receive or retain payment from the sender of the payment order that it accepted. The first sender in the funds transfer that issued an instruction requiring routing through that intermediary bank is subrogated to the right of the bank that paid the intermediary bank to refund as stated in subsection (d).

(f) The right of the sender of a payment order to be excused from the obligation to pay the order as stated in subsection (c) or to receive refund under subsection (d) may not be varied by agreement.



§ 11-4A-403. Payment by sender to receiving bank

(a) Payment of the sender's obligation under Code Section 11-4A-402 to pay the receiving bank occurs as follows:

(1) If the sender is a bank, payment occurs when the receiving bank receives final settlement of the obligation through a federal reserve bank or through a funds-transfer system.

(2) If the sender is a bank and the sender (i) credited an account of the receiving bank with the sender, or (ii) caused an account of the receiving bank in another bank to be credited, payment occurs when the credit is withdrawn or, if not withdrawn, at midnight of the day on which the credit is withdrawable and the receiving bank learns of that fact.

(3) If the receiving bank debits an account of the sender with the receiving bank, payment occurs when the debit is made to the extent the debit is covered by a withdrawable credit balance in the account.

(b) If the sender and receiving bank are members of a funds-transfer system that nets obligations multilaterally among participants, the receiving bank receives final settlement when settlement is complete in accordance with the rules of the system. The obligation of the sender to pay the amount of a payment order transmitted through the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against the sender's obligation the right of the sender to receive payment from the receiving bank of the amount of any other payment order transmitted to the sender by the receiving bank through the funds-transfer system. The aggregate balance of obligations owed by each sender to each receiving bank in the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against that balance the aggregate balance of obligations owed to the sender by other members of the system. The aggregate balance is determined after the right of setoff stated in the second sentence of this subsection has been exercised.

(c) If two banks transmit payment orders to each other under an agreement that settlement of the obligations of each bank to the other under Code Section 11-4A-402 will be made at the end of the day or other period, the total amount owed with respect to all orders transmitted by one bank shall be set off against the total amount owed with respect to all orders transmitted by the other bank. To the extent of the setoff, each bank has made payment to the other.

(d) In a case not covered by subsection (a), the time when payment of the sender's obligation under Code Section 11-4A-402(b) or 11-4A-402(c) occurs is governed by applicable principles of law that determine when an obligation is satisfied.



§ 11-4A-404. Obligation of beneficiary's bank to pay and give notice to beneficiary

(a) Subject to Code Sections 11-4A-211(e), 11-4A-405(d), and 11-4A-405(e), if a beneficiary's bank accepts a payment order, the bank is obliged to pay the amount of the order to the beneficiary of the order. Payment is due on the payment date of the order, but if acceptance occurs on the payment date after the close of the funds-transfer business day of the bank, payment is due on the next funds-transfer business day. If the bank refuses to pay after demand by the beneficiary and receipt of notice of particular circumstances that will give rise to consequential damages as a result of nonpayment, the beneficiary may recover damages resulting from the refusal to pay to the extent the bank had notice of the damages, unless the bank proves that it did not pay because of a reasonable doubt concerning the right of the beneficiary to payment.

(b) If a payment order accepted by the beneficiary's bank instructs payment to an account of the beneficiary, the bank is obliged to notify the beneficiary of receipt of the order before midnight of the next funds-transfer business day following the payment date. If the payment order does not instruct payment to an account of the beneficiary, the bank is required to notify the beneficiary only if notice is required by the order. Notice may be given by first-class mail or any other means reasonable in the circumstances. If the bank fails to give the required notice, the bank is obliged to pay interest to the beneficiary on the amount of the payment order from the day notice should have been given until the day the beneficiary learned of receipt of the payment order by the bank. No other damages are recoverable. Reasonable attorney's fees are also recoverable if demand for interest is made and refused before an action is brought on the claim.

(c) The right of a beneficiary to receive payment and damages as stated in subsection (a) may not be varied by agreement or a funds-transfer system rule. The right of a beneficiary to be notified as stated in subsection (b) may be varied by agreement of the beneficiary or by a funds-transfer system rule if the beneficiary is notified of the rule before initiation of the funds transfer.



§ 11-4A-405. Payment by beneficiary's bank to beneficiary

(a) If the beneficiary's bank credits an account of the beneficiary of a payment order, payment of the bank's obligation under Code Section 11-4A-404(a) occurs when and to the extent (i) the beneficiary is notified of the right to withdraw the credit, (ii) the bank lawfully applies the credit to a debt of the beneficiary, or (iii) funds with respect to the order are otherwise made available to the beneficiary by the bank.

(b) If the beneficiary's bank does not credit an account of the beneficiary of a payment order, the time when payment of the bank's obligation under Code Section 11-4A-404(a) occurs is governed by principles of law that determine when an obligation is satisfied.

(c) Except as stated in subsections (d) and (e), if the beneficiary's bank pays the beneficiary of a payment order under a condition to payment or agreement of the beneficiary giving the bank the right to recover payment from the beneficiary if the bank does not receive payment of the order, the condition to payment or agreement is not enforceable.

(d) A funds-transfer system rule may provide that payments made to beneficiaries of funds transfers made through the system are provisional until receipt of payment by the beneficiary's bank of the payment order it accepted. A beneficiary's bank that makes a payment that is provisional under the rule is entitled to refund from the beneficiary if (i) the rule requires that both the beneficiary and the originator be given notice of the provisional nature of the payment before the funds transfer is initiated, (ii) the beneficiary, the beneficiary's bank, and the originator's bank agreed to be bound by the rule, and (iii) the beneficiary's bank did not receive payment of the payment order that it accepted. If the beneficiary is obliged to refund payment to the beneficiary's bank, acceptance of the payment order by the beneficiary's bank is nullified and no payment by the originator of the funds transfer to the beneficiary occurs under Code Section 11-4A-406.

(e) This subsection applies to a funds transfer that includes a payment order transmitted over a funds-transfer system that (i) nets obligations multilaterally among participants, and (ii) has in effect a loss-sharing agreement among participants for the purpose of providing funds necessary to complete settlement of the obligations of one or more participants that do not meet their settlement obligations. If the beneficiary's bank in the funds transfer accepts a payment order and the system fails to complete settlement pursuant to its rules with respect to any payment order in the funds transfer, (i) the acceptance by the beneficiary's bank is nullified and no person has any right or obligation based on the acceptance, (ii) the beneficiary's bank is entitled to recover payment from the beneficiary, (iii) no payment by the originator to the beneficiary occurs under Code Section 11-4A-406, and (iv) subject to Code Section 11-4A-402(e), each sender in the funds transfer is excused from its obligation to pay its payment order under Code Section 11-4A-402(c) because the funds transfer has not been completed.



§ 11-4A-406. Payment by originator to beneficiary; discharge of underlying obligation

(a) Subject to Code Sections 11-4A-211(e), 11-4A-405(d), and 11-4A-405(e), the originator of a funds transfer pays the beneficiary of the originator's payment order (i) at the time a payment order for the benefit of the beneficiary is accepted by the beneficiary's bank in the funds transfer and (ii) in an amount equal to the amount of the order accepted by the beneficiary's bank, but not more than the amount of the originator's order.

(b) If payment under subsection (a) is made to satisfy an obligation, the obligation is discharged to the same extent discharge would result from payment to the beneficiary of the same amount in money, unless (i) the payment under subsection (a) was made by a means prohibited by the contract of the beneficiary with respect to the obligation, (ii) the beneficiary, within a reasonable time after receiving notice of receipt of the order by the beneficiary's bank, notified the originator of the beneficiary's refusal of the payment, (iii) funds with respect to the order were not withdrawn by the beneficiary or applied to a debt of the beneficiary, and (iv) the beneficiary would suffer a loss that could reasonably have been avoided if payment had been made by a means complying with the contract. If payment by the originator does not result in discharge under this section, the originator is subrogated to the rights of the beneficiary to receive payment from the beneficiary's bank under Code Section 11-4A-404(a).

(c) For the purpose of determining whether discharge of an obligation occurs under subsection (b), if the beneficiary's bank accepts a payment order in an amount equal to the amount of the originator's payment order less charges of one or more receiving banks in the funds transfer, payment to the beneficiary is deemed to be in the amount of the originator's order unless upon demand by the beneficiary the originator does not pay the beneficiary the amount of the deducted charges.

(d) Rights of the originator or of the beneficiary of a funds transfer under this Code section may be varied only by agreement of the originator and the beneficiary.






Part 5 - Miscellaneous Provisions

§ 11-4A-501. Variation by agreement and effect of funds-transfer system rule

(a) Except as otherwise provided in this article, the rights and obligations of a party to a funds transfer may be varied by agreement of the affected party.

(b) "Funds-transfer system rule" means a rule of an association of banks (i) governing transmission of payment orders by means of a funds-transfer system of the association or rights and obligations with respect to those orders, or (ii) to the extent the rule governs rights and obligations between banks that are parties to a funds transfer in which a federal reserve bank, acting as an intermediary bank, sends a payment order to the beneficiary's bank. Except as otherwise provided in this article, a funds-transfer system rule governing rights and obligations between participating banks using the system may be effective even if the rule conflicts with this Article and indirectly affects another party to the funds transfer who does not consent to the rule. A funds-transfer system rule may also govern rights and obligations of parties other than participating banks using the system to the extent stated in Code Sections 11-4A-404(c), 11-4A-405(d), and 11-4A-507(c).



§ 11-4A-502. Creditor process served on receiving bank; setoff by beneficiary's bank

(a) As used in this section, "creditor process" means levy, attachment, garnishment, notice of lien, sequestration, or similar process issued by or on behalf of a creditor or other claimant with respect to an account.

(b) This subsection applies to creditor process with respect to an authorized account of the sender of a payment order if the creditor process is served on the receiving bank. For the purpose of determining rights with respect to the creditor process, if the receiving bank accepts the payment order the balance in the authorized account is deemed to be reduced by the amount of the payment order to the extent the bank did not otherwise receive payment of the order, unless the creditor process is served at a time and in a manner affording the bank a reasonable opportunity to act on it before the bank accepts the payment order.

(c) If a beneficiary's bank has received a payment order for payment to the beneficiary's account in the bank, the following rules apply:

(1) The bank may credit the beneficiary's account. The amount credited may be set off against an obligation owed by the beneficiary to the bank or may be applied to satisfy creditor process served on the bank with respect to the account.

(2) The bank may credit the beneficiary's account and allow withdrawal of the amount credited unless creditor process with respect to the account is served at a time and in a manner affording the bank a reasonable opportunity to act to prevent withdrawal.

(3) If creditor process with respect to the beneficiary's account has been served and the bank has had a reasonable opportunity to act on it, the bank may not reject the payment order except for a reason unrelated to the service of process.

(d) Creditor process with respect to a payment by the originator to the beneficiary pursuant to a funds transfer may be served only on the beneficiary's bank with respect to the debt owed by that bank to the beneficiary. Any other bank served with the creditor process is not obliged to act with respect to the process.



§ 11-4A-503. Injunction or restraining order with respect to funds transfer

For proper cause and in compliance with applicable law, a court may restrain (i) a person from issuing a payment order to initiate a funds transfer, (ii) an originator's bank from executing the payment order of the originator, or (iii) the beneficiary's bank from releasing funds to the beneficiary or the beneficiary from withdrawing the funds. A court may not otherwise restrain a person from issuing a payment order, paying or receiving payment of a payment order, or otherwise acting with respect to a funds transfer.



§ 11-4A-504. Order in which items and payment orders may be charged to account; order of withdrawals from account

(a) If a receiving bank has received more than one payment order of the sender or one or more payment orders and other items that are payable from the sender's account, the bank may charge the sender's account with respect to the various orders and items in any sequence.

(b) In determining whether a credit to an account has been withdrawn by the holder of the account or applied to a debt of the holder of the account, credits first made to the account are first withdrawn or applied.



§ 11-4A-505. Preclusion of objection to debit of customer's account

If a receiving bank has received payment from its customer with respect to a payment order issued in the name of the customer as sender and accepted by the bank, and the customer received notification reasonably identifying the order, the customer is precluded from asserting that the bank is not entitled to retain the payment unless the customer notifies the bank of the customer's objection to the payment within one year after the notification was received by the customer.



§ 11-4A-506. Rate of interest

(a) If, under this article, a receiving bank is obliged to pay interest with respect to a payment order issued to the bank, the amount payable may be determined (i) by agreement of the sender and receiving bank, or (ii) by a funds-transfer system rule if the payment order is transmitted through a funds-transfer system.

(b) If the amount of interest is not determined by an agreement or rule as stated in subsection (a), the amount is calculated by multiplying the applicable Federal Funds rate by the amount on which interest is payable, and then multiplying the product by the number of days for which interest is payable. The applicable Federal Funds rate is the average of the Federal Funds rates published by the Federal Reserve Bank of New York for each of the days for which interest is payable divided by 360. The Federal Funds rate for any day on which a published rate is not available is the same as the published rate for the next preceding day for which there is a published rate. If a receiving bank that accepted a payment order is required to refund payment to the sender of the order because the funds transfer was not completed, but the failure to complete was not due to any fault by the bank, the interest payable is reduced by a percentage equal to the reserve requirement on deposits of the receiving bank.



§ 11-4A-507. Choice of law

(a) The following rules apply unless the affected parties otherwise agree or subsection (c) applies:

(1) The rights and obligations between the sender of a payment order and the receiving bank are governed by the law of the jurisdiction in which the receiving bank is located.

(2) The rights and obligations between the beneficiary's bank and the beneficiary are governed by the law of the jurisdiction in which the beneficiary's bank is located.

(3) The issue of when payment is made pursuant to a funds transfer by the originator to the beneficiary is governed by the law of the jurisdiction in which the beneficiary's bank is located.

(b) If the parties described in each paragraph of subsection (a) have made an agreement selecting the law of a particular jurisdiction to govern rights and obligations between each other, the law of that jurisdiction governs those rights and obligations, whether or not the payment order or the funds transfer bears a reasonable relation to that jurisdiction.

(c) A funds-transfer system rule may select the law of a particular jurisdiction to govern (i) rights and obligations between participating banks with respect to payment orders transmitted or processed through the system, or (ii) the rights and obligations of some or all parties to a funds transfer any part of which is carried out by means of the system. A choice of law made pursuant to clause (i) is binding on participating banks. A choice of law made pursuant to clause (ii) is binding on the originator, other sender, or a receiving bank having notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system when the originator, other sender, or receiving bank issued or accepted a payment order. The beneficiary of a funds transfer is bound by the choice of law if, when the funds transfer is initiated, the beneficiary has notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system. The law of a jurisdiction selected pursuant to this subsection may govern, whether or not that law bears a reasonable relation to the matter in issue.

(d) In the event of inconsistency between an agreement under subsection (b) and a choice-of-law rule under subsection (c), the agreement under subsection (b) prevails.

(e) If a funds transfer is made by use of more than one funds-transfer system and there is inconsistency between choice-of-law rules of the systems, the matter in issue is governed by the law of the selected jurisdiction that has the most significant relationship to the matter in issue.









Article 5 - Letters of Credit

§ 11-5-101. Short title

This article may be cited as "Uniform Commercial Code -- Letters of Credit."



§ 11-5-102. Definitions

(a) As used in this article, the term:

(1) "Adviser" means a person who at the request of the issuer, a confirmer, or another adviser, notifies or requests another adviser to notify the beneficiary that a letter of credit has been issued, confirmed, or amended.

(2) "Applicant" means a person at whose request or for whose account a letter of credit is issued. The term includes a person who requests an issuer to issue a letter of credit on behalf of another if the person making the request undertakes an obligation to reimburse the issuer.

(3) "Beneficiary" means a person who under the terms of a letter of credit is entitled to have its complying presentation honored. The term includes a person to whom drawing rights have been transferred under a transferable letter of credit.

(4) "Confirmer" means a nominated person who undertakes, at the request or with the consent of the issuer, to honor a presentation under a letter of credit issued by another.

(5) "Dishonor" of a letter of credit means failure timely to honor or to take an interim action such as acceptance of a draft that may be required by the letter of credit.

(6) "Document" means a draft or other demand, document of title, investment security, certificate, invoice, or other record, statement or representation of fact, law, right, or opinion:

(A) Which is presented in a written or other medium permitted by the letter of credit or, unless prohibited by the letter of credit, by the standard practice referred to in subsection (e) of Code Section 11-5-108; and

(B) Which is capable of being examined for compliance with the terms and conditions of the letter of credit. A document may not be oral.

(7) "Good faith" means honesty in fact in the conduct or transaction.

(8) "Honor" of a letter of credit means performance of the issuer's undertaking in the letter of credit to pay or deliver an item of value. Unless the letter of credit provides otherwise, "honor" occurs:

(A) Upon payment;

(B) If the letter of credit provides for acceptance, upon acceptance of a draft and at maturity, its payment; or

(C) If the letter of credit provides for incurring a deferred obligation, upon incurring the obligation and, at maturity, its performance.

(9) "Issuer" means a bank, entity, or other person that issues a letter of credit but does not include an individual who makes an engagement for personal, family, or household purposes.

(10) "Letter of credit" means a definite undertaking that satisfies the requirements of Code Section 11-5-104 by an issuer to a beneficiary at the request of or for the account of an applicant or, in the case of a financial institution, to itself or for its own account, to honor a documentary presentation by payment or delivery of an item of value.

(11) "Nominated person" means a person whom the issuer:

(A) Designates or authorizes to pay, accept, negotiate, or otherwise give value under a letter of credit; and

(B) Undertakes by agreement or custom and practice to reimburse.

(12) "Presentation" means delivery of a document to an issuer or nominated person for honor or giving of value under a letter of credit.

(13) "Presenter" means a person making a presentation as or on behalf of a beneficiary or nominated person.

(14) "Record" means information that is inscribed on a tangible medium or which is stored in an electronic or other medium and is retrievable in perceivable form.

(15) "Successor of a beneficiary" means a person who succeeds to substantially all of the rights of a beneficiary by operation of law, including a corporation with or into which a beneficiary has merged or consolidated, an administrator, executor, personal representative, trustee in bankruptcy, debtor in possession, liquidator, and receiver.

(b) Other definitions applying to this article and the Code sections in which they appear are:

"Accept" or "acceptance." Code Section 11-3-409.

"Value." Code Section 11-3-303 and 11-4-211.

(c) Article 1 of this title contains general definitions and principles of construction and interpretation applicable throughout this article.



§ 11-5-103. Scope

(a) This article applies to letters of credit and to certain rights and obligations arising out of transactions involving letters of credit.

(b) The statement of a rule in this article does not by itself require, imply, or negate application of the same or a different rule to a situation not provided for or to a person not specified in this article.

(c) With the exception of subsections (a), (b), and (d) of this Code section, paragraphs (9) and (10) of subsection (a) of Code Section 11-5-102, subsection (d) of Code Section 11-5-106, and subsection (d) of Code Section 11-5-114 and except to the extent prohibited in Code Section 11-1-302 and subsection (d) of Code Section 11-5-117, the effect of this article may be varied by agreement or by a provision stated or incorporated by reference in an undertaking. A term in an agreement or undertaking generally excusing liability or generally limiting remedies for failure to perform obligations is not sufficient to vary obligations prescribed by this article.

(d) Rights and obligations of an issuer to a beneficiary or a nominated person under a letter of credit are independent of the existence, performance, or nonperformance of a contract or arrangement out of which the letter of credit arises or which underlies it including contracts or arrangements between the issuer and the applicant and between the applicant and the beneficiary.



§ 11-5-104. Formal requirements

A letter of credit, confirmation, advice, transfer, amendment, or cancellation may be issued in any form that is a record and is authenticated:

(1) By a signature; or

(2) In accordance with the agreement of the parties or the standard practice referred to in subsection (e) of Code Section 11-5-108.



§ 11-5-105. Consideration

Consideration is not required to issue, amend, transfer, or cancel a letter of credit, advice, or confirmation.



§ 11-5-106. Issuance, amendment, cancellation, and duration

(a) A letter of credit is issued and becomes enforceable according to its terms against the issuer when the issuer sends or otherwise transmits it to the person requested to advise or to the beneficiary. A letter of credit is revocable only if it provides that it is revocable.

(b) After a letter of credit is issued, rights and obligations of a beneficiary, applicant, confirmer, and issuer are not affected by an amendment or cancellation to which that person has not consented except to the extent the letter of credit provides that it is revocable or that the issuer may amend or cancel the letter of credit without that consent.

(c) If there is no stated expiration date or other provision that determines its duration, a letter of credit expires one year after its stated date of issuance or, if none is stated, one year after the date on which it is issued.

(d) A letter of credit that states that it is perpetual expires five years after its stated date of issuance or, if none is stated, five years after the date on which it is issued.



§ 11-5-107. Confirmer, nominated person, and adviser

(a) A confirmer is directly obligated on a letter of credit and has the rights and obligations of an issuer to the extent of its confirmation. The confirmer also has rights against and obligations to the issuer as if the issuer were an applicant and the confirmer had issued the letter of credit at the request of and for the account of the issuer.

(b) A nominated person who is not a confirmer is not obligated to honor or otherwise give value for a presentation.

(c) A person required to advise may decline to act as an adviser. An adviser that is not a confirmer is not obligated to honor or give value for a presentation. An adviser undertakes to the issuer and to the beneficiary accurately to advise the terms of the letter of credit, confirmation, amendment, or advice received by that person and undertakes to the beneficiary to check the apparent authenticity of the requirement to advise. Even if the advice is inaccurate, the letter of credit, confirmation, or amendment is enforceable as issued.

(d) A person who notifies a transferee beneficiary of the terms of a letter of credit, confirmation, amendment, or advice has the rights and obligations of an adviser under subsection (c) of this Code section. The terms in the notice to the transferee beneficiary may differ from the terms in any notice to the transferor beneficiary to the extent permitted by the letter of credit, confirmation, amendment, or advice received by the person who so notifies.



§ 11-5-108. Issuer's rights and obligations

(a) Except as otherwise provided in Code Section 11-5-109, an issuer shall honor a presentation that, as determined by the standard practice referred to in subsection (e) of this Code section, appears on its face strictly to comply with the terms and conditions of the letter of credit. Except as otherwise provided in Code Section 11-5-113 and unless otherwise agreed with the applicant, an issuer shall dishonor a presentation that does not appear to comply.

(b) An issuer has a reasonable time after presentation, but not beyond the end of the seventh business day of the issuer after the day of its receipt of documents:

(1) To honor;

(2) If the letter of credit provides for honor to be completed more than seven business days after presentation, to accept a draft or incur a deferred obligation; or

(3) To give notice to the presenter of discrepancies in the presentation.

(c) Except as otherwise provided in subsection (d) of this Code section, an issuer is precluded from asserting as a basis for dishonor any discrepancy if timely notice is not given or from asserting as a basis for dishonor any discrepancy not stated in the notice if timely notice is given.

(d) Failure to give the notice specified in subsection (b) of this Code section or to mention fraud, forgery, or expiration in the notice does not preclude the issuer from asserting as a basis for dishonor, fraud, or forgery as described in subsection (a) of Code Section 11-5-109 or expiration of the letter of credit before presentation.

(e) An issuer shall observe the standard practice of financial institutions that regularly issue letters of credit. Determination of the issuer's observance of the standard practice is a matter of interpretation for the court. The court shall offer the parties a reasonable opportunity to present evidence of the standard practice.

(f) An issuer is not responsible for:

(1) The performance or nonperformance of the underlying contract, arrangement, or transaction;

(2) An act or omission of others; or

(3) Observance of knowledge of the usage of a particular trade other than the standard practice referred to in subsection (e) of this Code section.

(g) If an undertaking constituting a letter of credit under paragraph (10) of subsection (a) of Code Section 11-5-102 contains nondocumentary conditions, an issuer shall disregard the nondocumentary conditions and treat them as if they were not stated.

(h) An issuer that has dishonored a presentation shall return the documents to the presenter or hold the documents at the disposal of the presenter and send advice to that effect to the presenter.

(i) An issuer that has honored a presentation as permitted or required by this article:

(1) Is entitled to be reimbursed by the applicant in immediately available funds not later than the date of its payment of funds;

(2) Takes the documents free of claims of the beneficiary or presenter;

(3) Is precluded from asserting a right of recourse on a draft under Code Sections 11-3-414 and 11-3-415;

(4) Except as otherwise provided in Code Sections 11-5-110 and 11-5-117, is precluded from restitution of money paid or other value given by mistake to the extent the mistake concerns discrepancies in the documents or tender which are apparent on the face of the presentation; and

(5) Is discharged to the extent of its performance under the letter of credit unless the issuer honored a presentation in which a required signature of a beneficiary was forged.



§ 11-5-109. Fraud and forgery

(a) If a presentation is made that appears on its face strictly to comply with the terms and conditions of the letter of credit, but a required document is forged or materially fraudulent, or honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant:

(1) The issuer shall honor the presentation, if honor is demanded by:

(A) A nominated person who has given value in good faith and without notice of forgery or material fraud;

(B) A confirmer who has honored its confirmation in good faith;

(C) A holder in due course of a draft drawn under the letter of credit which was taken after acceptance by the issuer or nominated person; or

(D) An assignee of the issuer's or nominated person's deferred obligation that was taken for value and without notice of forgery or material fraud after the obligation was incurred by the issuer or nominated persons; and

(2) The issuer, acting in good faith, may honor or dishonor the presentation in any other case.

(b) If an applicant claims that a required document is forged or materially fraudulent or that honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant, a court of competent jurisdiction may temporarily or permanently enjoin the issuer from honoring a presentation or grant similar relief against the issuer or other persons only if the court finds that:

(1) The relief is not prohibited under the law applicable to an accepted draft or deferred obligation incurred by the issuer;

(2) A beneficiary, issuer, or nominated person who may be adversely affected is adequately protected against loss that it may suffer because the relief is granted;

(3) All of the conditions to entitle a person to the relief under the law of this state have been met; and

(4) On the basis of the information submitted to the court, the applicant is more likely than not to succeed under its claim of forgery or material fraud and the person demanding honor does not qualify for protection under paragraph (1) of subsection (a) of this Code section.



§ 11-5-110. Warranties

(a) If its presentation is honored, the beneficiary warrants:

(1) To the issuer, any other person to whom presentation is made, and the applicant that there is no fraud or forgery of the kind described in subsection (a) of Code Section 11-5-109; and

(2) To the applicant that the drawing does not violate any agreement between the applicant and beneficiary or any other agreement intended by them to be augmented by the letter of credit.

(b) The warranties in subsection (a) of this Code section are in addition to warranties arising under Articles 3, 4, 7, and 8 of this title because of the presentation or transfer of documents covered by any of those articles.



§ 11-5-111. Remedies

(a) If an issuer wrongfully dishonors or repudiates its obligation to pay money under a letter of credit before presentation, the beneficiary, successor, or nominated person presenting on its own behalf may recover from the issuer the amount that is the subject of the dishonor or repudiation. If the issuer's obligation under the letter of credit is not for the payment of money the claimant may obtain specific performance or at the claimant's election recover an amount equal to the value of performance from the issuer. In either case the claimant may also recover incidental damages but not consequential damages. The claimant is not obligated to take action to avoid damages that might be due from the issuer under this subsection. If, although not obligated to do so, the claimant avoids damages, the claimant's recovery from the issuer must be reduced by the amount of damages avoided. The issuer has the burden of proving the amount of damages avoided. In the case of repudiation the claimant need not present any document.

(b) If an issuer wrongfully dishonors a draft or demand presented under a letter of credit or honors a draft or demand in breach of its obligation to the applicant, the applicant may recover damages resulting from the breach, including incidental damages but not consequential damages, less any amount saved as a result of the breach.

(c) If an adviser or nominated person other than a confirmer breaches an obligation under this article or an issuer breaches an obligation not covered in subsection (a) or (b) of this Code section, a person to whom the obligation is owed may recover damages resulting from the breach, including incidental damages but not consequential damages, less any amount saved as a result of the breach. To the extent of the confirmation, a confirmer has the liability of an issuer specified in this subsection and in subsections (a) and (b) of this Code section.

(d) An issuer, nominated person, or adviser who is found liable under subsection (a), (b), or (c) of this Code section shall pay interest on the amount owed thereunder from the date of wrongful dishonor or other appropriate date.

(e) Reasonable attorney's fees and other expenses of litigation shall be awarded to the prevailing party in an action in which a remedy is sought under this article.

(f) Damages that would otherwise be payable by a party for breach of an obligation under this article may be liquidated by agreement or undertaking but only in an amount or by a formula that is reasonable in light of the harm anticipated.



§ 11-5-112. Transfer of letter of credit

(a) Except as otherwise provided in Code Section 11-5-113, unless a letter of credit provides that it is transferable the right of a beneficiary to draw or otherwise demand performance under a letter of credit may not be transferred.

(b) Even if a letter of credit provides that it is transferable, the issuer may refuse to recognize or carry out a transfer if:

(1) The transfer would violate applicable law; or

(2) The transferor or transferee has failed to comply with any requirement stated in the letter of credit or any other requirement relating to transfer imposed by the issuer which is within the standard practice referred to in subsection (e) of Code Section 11-5-108 or is otherwise reasonable under the circumstances.



§ 11-5-113. Transfer by operation of law

(a) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in the name of the beneficiary without disclosing its status as a successor.

(b) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in its own name as the disclosed successor of the beneficiary. Except as otherwise provided in subsection (e) of this Code section, an issuer shall recognize a disclosed successor of a beneficiary as beneficiary in full substitution for its predecessor upon compliance with the requirements for recognition by the issuer of a transfer of drawing rights by operation of law under the standard practice referred to in subsection (e) of Code Section 11-5-108 or, in the absence of such a practice, compliance with other reasonable procedures sufficient to protect the issuer.

(c) An issuer is not obliged to determine whether a purported successor is a successor of a beneficiary or whether the signature of a purported successor is genuine or authorized.

(d) Honor of a purported successor's apparently complying presentation under subsection (a) or (b) of this Code section has the consequences specified in subsection (i) of Code Section 11-5-108 even if the purported successor is not the successor of a beneficiary. Documents signed in the name of the beneficiary or of a disclosed successor by a person who is neither the beneficiary nor the successor of the beneficiary are forged documents for the purposes of Code Section 11-5-109.

(e) An issuer whose rights of reimbursement are not covered by subsection (d) of this Code section or substantially similar law and any confirmer or nominated person may decline to recognize a presentation under subsection (b) of this Code section.

(f) A beneficiary whose name is changed after the issuance of a letter of credit has the same rights and obligations as a successor of a beneficiary under this Code section.



§ 11-5-114. Assignment of proceeds

(a) As used in this Code section, the term "proceeds of a letter of credit" means the cash, check, accepted draft, or other item of value paid or delivered upon honor or giving of value by the issuer or any nominated person under the letter of credit. The term does not include a beneficiary's drawing rights or documents presented by the beneficiary.

(b) A beneficiary may assign its right to part or all of the proceeds of a letter of credit. The beneficiary may do so before presentation as a present assignment of its right to receive proceeds contingent upon its compliance with the terms and conditions of the letter of credit.

(c) An issuer or nominated person need not recognize an assignment of proceeds of a letter of credit until it consents to the assignment.

(d) An issuer or nominated person has no obligation to give or withhold its consent to an assignment of proceeds of a letter of credit, but consent may not be unreasonably withheld if the assignee possesses and exhibits the letter of credit and presentation of the letter of credit is a condition to honor.

(e) Rights of a transferee beneficiary or nominated person are independent of the beneficiary's assignment of the proceeds of a letter of credit and are superior to the assignee's right to the proceeds.

(f) Neither the rights recognized by this Code section between an assignee and an issuer, transferee beneficiary, or nominated person nor the issuer's or nominated person's payment of proceeds to an assignee or a third person affect the rights between the assignee and any person other than the issuer, transferee beneficiary, or nominated person. The mode of creating and perfecting a security interest in or granting an assignment of a beneficiary's rights to proceeds is governed by Article 9 of this title or other law. Against persons other than the issuer, transferee beneficiary, or nominated person, the rights and obligations arising upon the creation of a security interest or other assignment of a beneficiary's right to proceeds and its perfection are governed by Article 9 of this title or other law.



§ 11-5-115. Statute of limitations

An action to enforce a right or obligation arising under this article must be commenced within one year after the expiration date of the relevant letter of credit or one year after the cause of action accrues, whichever occurs later. A cause of action accrues when the breach occurs regardless of the aggrieved party's lack of knowledge of the breach.



§ 11-5-116. Choice of law and forum

(a) The liability of an issuer, nominated person, or adviser for any action or omission is governed by the law of the jurisdiction chosen by an agreement in the form of a record signed or otherwise authenticated by the affected parties in the manner provided in Code Section 11-5-104 or by a provision in the person's letter of credit, confirmation, or other undertaking. The jurisdiction whose law is chosen need not bear any relation to the transaction.

(b) Unless subsection (a) of this Code section applies, the liability of an issuer, nominated person, or adviser for any action or omission is governed by the law of the jurisdiction in which the person is located. The person is considered to be located at the address indicated in the person's undertaking. If more than one address is indicated, the person is considered to be located at the address from which the person's undertaking was issued. For the purpose of jurisdiction, choice of law, and recognition of interbranch letters of credit, but not enforcement of a judgment, all branches of a bank are considered separate juridical entities and a bank is considered to be located at the place where its relevant branch is considered to be located under this subsection.

(c) Except as otherwise provided in this subsection, the liability of an issuer, nominated person, or adviser is governed by any rules of custom or practice, such as the Uniform Customs and Practice for Documentary Credits, to which the letter of credit, confirmation, or other undertaking, is expressly made subject. If:

(1) This article would govern the liability of an issuer, nominated person, or adviser under subsection (a) or (b) of this Code section;

(2) The relevant undertaking incorporates rules of custom or practice; and

(3) There is conflict between this article and the incorporated rules as applied to that undertaking,

the incorporated rules govern except to the extent of any conflict with the nonvariable provisions specified in subsection (c) of Code Section 11-5-103.

(d) If there is conflict between this article and Article 3, 4, 4A, or 9 of this title, this article governs.

(e) The forum for settling disputes arising out of an undertaking within this article may be chosen in the manner and with the binding effect that governing law may be chosen in accordance with subsection (a) of this Code section.



§ 11-5-117. Subrogation of issuer, applicant, and nominated person

(a) An issuer that honors a beneficiary's presentation is subrogated to the rights of the beneficiary to the same extent as if the issuer were a secondary obligor of the underlying obligation owed to the beneficiary and of the applicant to the same extent as if the issuer were the secondary obligor of the underlying obligation owed to the applicant.

(b) An applicant that reimburses an issuer is subrogated to the rights of the issuer against any beneficiary, presenter, or nominated person to the same extent as if the applicant were the secondary obligor of the obligations owed to the issuer and has the rights of subrogation of the issuer to the rights of the beneficiary stated in subsection (a) of this Code section.

(c) A nominated person who pays or gives value against a draft or demand presented under a letter of credit is subrogated to the rights of:

(1) The issuer against the applicant to the same extent as if the nominated person were a secondary obligor of the obligation owed to the issuer by the applicant;

(2) The beneficiary to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the beneficiary; and

(3) The applicant to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the applicant.

(d) Notwithstanding any agreement or term to the contrary, the rights of subrogation stated in subsections (a) and (b) of this Code section do not arise until the issuer honors the letter of credit or otherwise pays and the rights in subsection (c) of this Code section do not arise until the nominated person pays or otherwise gives value. Until then the issuer, nominated person, and the applicant do not derive under this Code section present or prospective rights forming the basis of a claim, defense, or excuse.



§ 11-5-118. Security interest of issuer or nominated person

(a) An issuer or nominated person has a security interest in a document presented under a letter of credit to the extent that the issuer or nominated person honors or gives value for the presentation.

(b) So long as and to the extent that an issuer or nominated person has not been reimbursed or has not otherwise recovered the value given with respect to a security interest in a document under subsection (a) of this Code section, the security interest continues and is subject to Article 9 of this title, but:

(1) A security agreement is not necessary to make the security interest enforceable under paragraph (3) of subsection (b) of Code Section 11-9-203;

(2) If the document is presented in a medium other than a written or other tangible medium, the security interest is perfected; and

(3) If the document is presented in a written or other tangible medium and is not a certificated security, chattel paper, a document of title, an instrument, or a letter of credit, the security interest is perfected and has priority over a conflicting security interest in the document so long as the debtor does not have possession of the document.






Article 6 - Bulk Transfers



Article 7 - Warehouse Receipts, Bills of Lading, and Other Documents of Title

Part 1 - General

§ 11-7-101. Short title

This article shall be known and may be cited as "Uniform Commercial Code -- Documents of Title."



§ 11-7-102. Definitions and index of definitions

(a) In this article, unless the context otherwise requires:

(1) "Bailee" means a person that by a warehouse receipt, bill of lading, or other document of title acknowledges possession of goods and contracts to deliver them.

(2) "Carrier" means a person that issues a bill of lading.

(3) "Consignee" means a person named in a bill of lading to which or to whose order the bill promises delivery.

(4) "Consignor" means a person named in a bill of lading as the person from which the goods have been received for shipment.

(5) "Delivery order" means a record that contains an order to deliver goods directed to a warehouse, carrier, or other person that in the ordinary course of business issues warehouse receipts or bills of lading.

(6) "Good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(7) "Goods" means all things that are treated as movable for the purposes of a contract of storage or transportation.

(8) "Issuer" means a bailee who issues a document of title or, in the case of an unaccepted delivery order, the person who orders the possessor of goods to deliver. The term includes a person for which an agent or employee purports to act in issuing a document if the agent or employee has real or apparent authority to issue documents, even if the issuer did not receive any goods, the goods were misdescribed, or in any other respect the agent or employee violated the issuer's instructions.

(9) "Person entitled under the document" means the holder, in the case of a negotiable document of title, or the person to which delivery of the goods is to be made by the terms of, or pursuant to instructions in a record under, a nonnegotiable document of title.

(10) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(11) "Sign" means, with present intent to authenticate or adopt a record:

(A) To execute or adopt a tangible symbol; or

(B) To attach to or logically associate with the record an electronic sound, symbol, or process.

(12) "Shipper" means a person that enters into a contract of transportation with a carrier.

(13) "Warehouse" means a person engaged in the business of storing goods for hire.

(b) Definitions in other articles of this title applying to this article and the Code sections in which they appear are:

(1) "Contract for sale." Code Section 11-2-106.

(2) "Lessee in the ordinary course of business." Code Section 11-2A-103.

(3) "Receipt" of goods. Code Section 11-2-103.

(c) In addition, Article 1 of this title contains general definitions and principles of construction and interpretation applicable throughout this article.



§ 11-7-103. Relation of article to treaty or statute

(a) Except as otherwise provided in this article, this article is subject to any treaty or statute of the United States to the extent the treaty or statute is applicable.

(b) This article does not modify or repeal any law prescribing the form or content of a document of title or the services or facilities to be afforded by a bailee, or otherwise regulating a bailee's business in respects not specifically treated in this article. However, a violation of such a law does not affect the status of a document of title that otherwise is within the definition of a document of title.

(c) This article modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001, et seq., but does not modify, limit, or supersede Section 101(c) of that act, 15 U.S.C. Section 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of that act, 15 U.S.C. Section 7003(b).

(d) To the extent that there is a conflict between any provisions of the laws of this state regarding electronic transactions and this article, this article governs.



§ 11-7-104. Negotiable and nonnegotiable document of title

(a) Except as otherwise provided in subsection (c) of this Code section, a document of title is negotiable if by its terms the goods are to be delivered to bearer or to the order of a named person.

(b) A document of title other than one described in subsection (a) of this Code section is nonnegotiable. A bill of lading that states that the goods are consigned to a named person is not made negotiable by a provision that the goods are to be delivered only against an order in a record signed by the same or another named person.

(c) A document of title is nonnegotiable if, at the time it is issued, the document has a conspicuous legend, however expressed, that it is nonnegotiable.



§ 11-7-105. Reissuance in alternative medium

(a) Upon request of a person entitled under an electronic document of title, the issuer of the electronic document may issue a tangible document of title as a substitute for the electronic document if:

(1) The person entitled under the electronic document surrenders control of the document to the issuer; and

(2) The tangible document when issued contains a statement that it is issued in substitution for the electronic document.

(b) Upon issuance of a tangible document of title in substitution for an electronic document of title in accordance with subsection (a) of this Code section:

(1) The electronic document ceases to have any effect or validity; and

(2) The person that procured issuance of the tangible document warrants to all subsequent persons entitled under the tangible document that the warrantor was a person entitled under the electronic document when the warrantor surrendered control of the electronic document to the issuer.

(c) Upon request of a person entitled under a tangible document of title, the issuer of the tangible document may issue an electronic document of title as a substitute for the tangible document if:

(1) The person entitled under the tangible document surrenders possession of the document to the issuer; and

(2) The electronic document when issued contains a statement that it is issued in substitution for the tangible document.

(d) Upon issuance of an electronic document of title in substitution for a tangible document of title in accordance with subsection (c) of this Code section:

(1) The tangible document ceases to have any effect or validity; and

(2) The person that procured issuance of the electronic document warrants to all subsequent persons entitled under the electronic document that the warrantor was a person entitled under the tangible document when the warrantor surrendered possession of the tangible document to the issuer.



§ 11-7-106. Control of electronic document of title

(a) A person has control of an electronic document of title if a system employed for evidencing the transfer of interests in the electronic document reliably establishes that person as the person to which the electronic document was issued or transferred.

(b) A system satisfies subsection (a) of this Code section, and a person is deemed to have control of an electronic document of title, if the document is created, stored, and assigned in a manner that:

(1) A single authoritative copy of the document exists which is unique, identifiable, and, except as otherwise provided in paragraphs (4), (5), and (6) of this subsection, unalterable;

(2) The authoritative copy identifies the person asserting control as:

(A) The person to which the document was issued; or

(B) If the authoritative copy indicates that the document has been transferred, the person to which the document was most recently transferred;

(3) The authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;

(4) Copies or amendments that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

(5) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) Any amendment of the authoritative copy is readily identifiable as authorized or unauthorized.






Part 2 - Warehouse Receipts: Special Provisions

§ 11-7-201. Person that may issue a warehouse receipt; storage under bond

(a) A warehouse receipt may be issued by any warehouse.

(b) If goods, including distilled spirits and agricultural commodities, are stored under a statute requiring a bond against withdrawal or a license for the issuance of receipts in the nature of warehouse receipts, a receipt issued for the goods is deemed to be a warehouse receipt even if issued by a person that is the owner of the goods and is not a warehouse.



§ 11-7-202. Form of warehouse receipt; effect of omission

(a) A warehouse receipt need not be in any particular form.

(b) Unless a warehouse receipt provides for each of the following, the warehouse is liable for damages caused to a person injured by its omission:

(1) A statement of the location of the warehouse facility where the goods are stored;

(2) The date of issue of the receipt;

(3) The unique identification code of the receipt;

(4) A statement whether the goods received will be delivered to the bearer, to a named person, or to a named person or its order;

(5) The rate of storage and handling charges, unless goods are stored under a field warehousing arrangement, in which case a statement of that fact is sufficient on a nonnegotiable receipt;

(6) A description of the goods or the packages containing them;

(7) The signature of the warehouse or its agent;

(8) If the receipt is issued for goods that the warehouse owns, either solely, jointly, or in common with others, a statement of the fact of that ownership; and

(9) A statement of the amount of advances made and of liabilities incurred for which the warehouse claims a lien or security interest, unless the precise amount of advances made or liabilities incurred, at the time of the issue of the receipt, is unknown to the warehouse or to its agent that issued the receipt, in which case a statement of the fact that advances have been made or liabilities incurred and the purpose of the advances or liabilities is sufficient.

(c) A warehouse may insert in its receipt any terms that are not contrary to the provisions of this title and do not impair its obligation of delivery under Code Section 11-7-403 or its duty of care under Code Section 11-7-204. Any contrary provision is ineffective.



§ 11-7-203. Liability for nonreceipt or misdescription

A party to or purchaser for value in good faith of a document of title, other than a bill of lading, that relies upon the description of the goods in the document may recover from the issuer damages caused by the nonreceipt or misdescription of the goods, except to the extent that:

(1) The document conspicuously indicates that the issuer does not know whether all or part of the goods in fact were received or conform to the description, such as a case in which the description is in terms of marks or labels or kind, quantity, or condition, or the receipt or description is qualified by "contents, condition, and quality unknown," "said to contain," or words of similar import, if such indication is true; or

(2) The party or purchaser otherwise has notice of the nonreceipt or misdescription.



§ 11-7-204. Duty of care; contractual limitation of warehouse's liability

(a) A warehouse is liable for damages for loss of or injury to the goods caused by its failure to exercise care with regard to the goods that a reasonably careful person would exercise under similar circumstances. Unless otherwise agreed, the warehouse is not liable for damages that could not have been avoided by the exercise of that care.

(b) Damages may be limited by a term in the warehouse receipt or storage agreement limiting the amount of liability in case of loss or damage beyond which the warehouse is not liable. Such a limitation is not effective with respect to the warehouse's liability for conversion to its own use. On request of the bailor in a record at the time of signing the storage agreement or within a reasonable time after receipt of the warehouse receipt, the warehouse's liability may be increased on part or all of the goods covered by the storage agreement or the warehouse receipt. In this event, increased rates may be charged based on an increased valuation of the goods.

(c) Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the bailment may be included in the warehouse receipt or storage agreement.



§ 11-7-205. Title under warehouse receipt defeated in certain cases

A buyer in ordinary course of business of fungible goods sold and delivered by a warehouse that is also in the business of buying and selling such goods takes the goods free of any claim under a warehouse receipt even if the receipt is negotiable and has been duly negotiated.



§ 11-7-206. Termination of storage at warehouse's option

(a) A warehouse, by giving notice to the person on whose account the goods are held and any other person known to claim an interest in the goods, may require payment of any charges and removal of the goods from the warehouse at the termination of the period of storage fixed by the document of title or, if a period is not fixed, within a stated period not less than 30 days after the warehouse gives notice. If the goods are not removed before the date specified in the notice, the warehouse may sell them pursuant to Code Section 11-7-210.

(b) If a warehouse in good faith believes that goods are about to deteriorate or decline in value to less than the amount of its lien within the time provided in subsection (a) of this Code section and Code Section 11-7-210, the warehouse may specify in the notice given under subsection (a) of this Code section any reasonable shorter time for removal of the goods and, if the goods are not removed, may sell them at public sale held not less than one week after a single advertisement or posting.

(c) If, as a result of a quality or condition of the goods of which the warehouse did not have notice at the time of deposit, the goods are a hazard to other property, the warehouse facilities, or other persons, the warehouse may sell the goods at public or private sale without advertisement or posting on reasonable notification to all persons known to claim an interest in the goods. If the warehouse, after a reasonable effort, is unable to sell the goods, it may dispose of them in any lawful manner and does not incur liability by reason of that disposition.

(d) A warehouse shall deliver the goods to any person entitled to them under this article upon due demand made at any time before sale or other disposition under this Code section.

(e) A warehouse may satisfy its lien from the proceeds of any sale or disposition under this Code section but shall hold the balance for delivery on the demand of any person to which the warehouse would have been bound to deliver the goods.



§ 11-7-207. Goods shall be kept separate; fungible goods

(a) Unless the warehouse receipt provides otherwise, a warehouse shall keep separate the goods covered by each receipt so as to permit at all times identification and delivery of those goods. However, different lots of fungible goods may be commingled.

(b) If different lots of fungible goods are commingled, the goods are owned in common by the persons entitled thereto and the warehouse is severally liable to each owner for that owner's share. If, because of overissue, a mass of fungible goods is insufficient to meet all the receipts the warehouse has issued against it, the persons entitled include all holders to whom overissued receipts have been duly negotiated.



§ 11-7-208. Altered warehouse receipts

If a blank in a negotiable warehouse receipt has been filled in without authority, a good-faith purchaser for value and without notice of the lack of authority may treat the insertion as authorized. Any other unauthorized alteration leaves any tangible or electronic warehouse receipt enforceable against the issuer according to its original tenor.



§ 11-7-209. Lien of warehouse

(a) A warehouse has a lien against the bailor on the goods covered by a warehouse receipt or storage agreement or on the proceeds thereof in its possession for charges for storage or transportation, including demurrage and terminal charges, insurance, labor, or other charges, present or future, in relation to the goods, and for expenses necessary for preservation of the goods or reasonably incurred in their sale pursuant to law. If the person on whose account the goods are held is liable for similar charges or expenses in relation to other goods whenever deposited and it is stated in the warehouse receipt or storage agreement that a lien is claimed for charges and expenses in relation to other goods, the warehouse also has a lien against the goods covered by the warehouse receipt or storage agreement or on the proceeds thereof in its possession for those charges and expenses, whether or not the other goods have been delivered by the warehouse. However, as against a person to which a negotiable warehouse receipt is duly negotiated, a warehouse's lien is limited to charges in an amount or at a rate specified in the warehouse receipt or, if no charges are so specified, to a reasonable charge for storage of the specific goods covered by the receipt subsequent to the date of the receipt.

(b) A warehouse may also reserve a security interest against the bailor for the maximum amount specified on the receipt for charges other than those specified in subsection (a) of this Code section, such as for money advanced and interest. The security interest is governed by Article 9 of this title.

(c) A warehouse's lien for charges and expenses under subsection (a) of this Code section or a security interest under subsection (b) of this Code section is also effective against any person that so entrusted the bailor with possession of the goods that a pledge of them by the bailor to a good-faith purchaser for value would have been valid. However, the lien or security interest is not effective against a person that before issuance of a document of title had a legal interest or a perfected security interest in the goods and that did not:

(1) Deliver or entrust the goods or any document of title covering the goods to the bailor or the bailor's nominee with:

(A) Actual or apparent authority to ship, store, or sell;

(B) Power to obtain delivery under Code Section 11-7-403; or

(C) Power of disposition under Code Section 11-2-403, subsection (2) of Code Section 11-2A-304, subsection (2) of Code Section 11-2A-305, Code Section 11-9-320, or subsection (c) of Code Section 11-9-321 or other statute or rule of law; or

(2) Acquiesce in the procurement by the bailor or its nominee of any document.

(d) A warehouse's lien on household goods for charges and expenses in relation to the goods under subsection (a) of this Code section is also effective against all persons if the depositor was the legal possessor of the goods at the time of deposit. In this subsection, "household goods" means furniture, furnishings, or personal effects used by the depositor in a dwelling.

(e) A warehouse loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.



§ 11-7-210. Enforcement of warehouse's lien

(a) Except as provided in subsection (b) of this Code section, a warehouse's lien may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods. The notification shall include a statement of the amount due, the nature of the proposed sale, and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a different method from that selected by the warehouse is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The warehouse sells in a commercially reasonable manner if the warehouse sells the goods in the usual manner in any recognized market therefor, sells at the price current in that market at the time of the sale, or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to insure satisfaction of the obligation is not commercially reasonable except in cases covered by the preceding sentence.

(b) A warehouse may enforce its lien on goods, other than goods stored by a merchant in the course of its business, only if the following requirements are satisfied:

(1) All persons known to claim an interest in the goods shall be notified.

(2) The notification shall include an itemized statement of the claim, a description of the goods subject to the lien, a demand for payment within a specified time not less than ten days after receipt of the notification, and a conspicuous statement that unless the claim is paid within that time the goods will be advertised for sale and sold by auction at a specified time and place.

(3) The sale shall conform to the terms of the notification.

(4) The sale shall be held at the nearest suitable place to where the goods are held or stored.

(5) After the expiration of the time given in the notification, an advertisement of the sale shall be published once a week for two weeks consecutively in a newspaper of general circulation where the sale is to be held. The advertisement shall include a description of the goods, the name of the person on whose account they are being held, and the time and place of the sale. The sale shall take place at least 15 days after the first publication. If there is no newspaper of general circulation where the sale is to be held, the advertisement shall be posted at least ten days before the sale in not fewer than six conspicuous places in the neighborhood of the proposed sale.

(c) Before any sale pursuant to this Code section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this Code section. In that event, the goods may not be sold but shall be retained by the warehouse subject to the terms of the receipt and this article.

(d) A warehouse may buy at any public sale held pursuant to this Code section.

(e) A purchaser in good faith of goods sold to enforce a warehouse's lien takes the goods free of any rights of persons against which the lien was valid, despite the warehouse's noncompliance with this Code section.

(f) A warehouse may satisfy its lien from the proceeds of any sale pursuant to this Code section but shall hold the balance, if any, for delivery on demand to any person to which the warehouse would have been bound to deliver the goods.

(g) The rights provided by this Code section shall be in addition to all other rights allowed by law to a creditor against a debtor.

(h) If a lien is on goods stored by a merchant in the course of its business, the lien may be enforced in accordance with subsection (a) or (b) of this Code section.

(i) A warehouse is liable for damages caused by failure to comply with the requirements for sale under this Code section and, in case of willful violation, is liable for conversion.






Part 3 - Bills of Lading: Special Provisions

§ 11-7-301. Liability for nonreceipt or misdescription; "said to contain"; "shipper's weight, load, and count"; improper handling

(a) A consignee of a nonnegotiable bill of lading which has given value in good faith, or a holder to which a negotiable bill has been duly negotiated, relying upon the description of the goods in the bill or upon the date shown in the bill, may recover from the issuer damages caused by the misdating of the bill or the nonreceipt or misdescription of the goods, except to the extent that the bill indicates that the issuer does not know whether any part or all of the goods in fact were received or conform to the description, such as in a case in which the description is in terms of marks or labels or kind, quantity, or condition or the receipt or description is qualified by "contents or condition of contents of packages unknown," "said to contain," "shipper's weight, load, and count," or words of similar import, if that indication is true.

(b) If goods are loaded by the issuer of a bill of lading:

(1) The issuer shall count the packages of goods if shipped in packages and ascertain the kind and quantity if shipped in bulk; and

(2) Words such as "shipper's weight, load, and count" or words of similar import indicating that the description was made by the shipper are ineffective except as to goods concealed in packages.

(c) If bulk goods are loaded by a shipper that makes available to the issuer of a bill of lading adequate facilities for weighing those goods, the issuer shall ascertain the kind and quantity within a reasonable time after receiving the shipper's request to do so. In that case "shipper's weight" or words of similar import are ineffective.

(d) The issuer of a bill of lading, by including in the bill the words "shipper's weight, load, and count" or words of similar import, may indicate that the goods were loaded by the shipper, and, if that statement is true, the issuer is not liable for damages caused by the improper loading. However, omission of such words does not imply liability for damages caused by improper loading.

(e) A shipper guarantees to an issuer the accuracy at the time of shipment of the description, marks, labels, number, kind, quantity, condition, and weight, as furnished by the shipper, and the shipper shall indemnify the issuer against damage caused by inaccuracies in those particulars. This right of indemnity does not limit the issuer's responsibility or liability under the contract of carriage to any person other than the shipper.



§ 11-7-302. Through bills of lading and similar documents of title

(a) The issuer of a through bill of lading, or other document of title embodying an undertaking to be performed in part by a person acting as its agent or by a performing carrier, is liable to any person entitled to recover on the bill or other document for any breach by the other person or the performing carrier of its obligation under the bill or other document. However, to the extent that the bill or other document covers an undertaking to be performed overseas or in territory not contiguous to the continental United States or an undertaking including matters other than transportation, this liability for breach by the other person or the performing carrier may be varied by agreement of the parties.

(b) If goods covered by a through bill of lading or other document of title embodying an undertaking to be performed in part by a person other than the issuer are received by that person, the person is subject, with respect to its own performance while the goods are in its possession, to the obligation of the issuer. The person's obligation is discharged by delivery of the goods to another person pursuant to the bill or other document and does not include liability for breach by any other person or by the issuer.

(c) The issuer of a through bill of lading or other document of title described in subsection (a) of this Code section is entitled to recover from the performing carrier, or other person in possession of the goods when the breach of the obligation under the bill or other document occurred:

(1) The amount it may be required to pay to any person entitled to recover on the bill or other document for the breach, as may be evidenced by any receipt, judgment, or transcript of judgment; and

(2) The amount of any expense reasonably incurred by the issuer in defending any action commenced by any person entitled to recover on the bill or other document for the breach.



§ 11-7-303. Diversion; reconsignment; change of instructions

(a) Unless the bill of lading otherwise provides, a carrier may deliver the goods to a person or destination other than that stated in the bill or may otherwise dispose of the goods, without liability for misdelivery, on instructions from:

(1) The holder of a negotiable bill;

(2) The consignor on a nonnegotiable bill, even if the consignee has given contrary instructions;

(3) The consignee on a nonnegotiable bill in the absence of contrary instructions from the consignor, if the goods have arrived at the billed destination or if the consignee is in possession of the tangible bill or in control of the electronic bill; or

(4) The consignee on a nonnegotiable bill, if the consignee is entitled as against the consignor to dispose of the goods.

(b) Unless instructions described in subsection (a) of this Code section are included in a negotiable bill of lading, a person to which the bill is duly negotiated may hold the bailee according to the original terms.



§ 11-7-304. Tangible bills of lading in a set

(a) Except as customary in international transportation, a tangible bill of lading may not be issued in a set of parts. The issuer is liable for damages caused by violation of this subsection.

(b) If a tangible bill of lading is lawfully issued in a set of parts, each of which contains an identification code and is expressed to be valid only if the goods have not been delivered against any other part, the whole of the parts constitutes one bill.

(c) If a tangible negotiable bill of lading is lawfully issued in a set of parts and different parts are negotiated to different persons, the title of the holder to which the first due negotiation is made prevails as to both the document of title and the goods even if any later holder may have received the goods from the carrier in good faith and discharged the carrier's obligation by surrendering its part.

(d) A person that negotiates or transfers a single part of a tangible bill of lading issued in a set is liable to holders of that part as if it were the whole set.

(e) The bailee shall deliver in accordance with Part 4 of this article against the first presented part of a tangible bill of lading lawfully drawn in a set. Delivery in this manner discharges the bailee's obligation on the whole bill.



§ 11-7-305. Destination bills

(a) Instead of issuing a bill of lading to the consignor at the place of shipment, a carrier, at the request of the consignor, may procure the bill to be issued at destination or at any other place designated in the request.

(b) Upon request of any person entitled as against the carrier to control the goods while in transit and on surrender of possession or control of any outstanding bill of lading or other receipt covering such goods, the issuer, subject to Code Section 11-7-105, may procure a substitute bill to be issued at any place designated in the request.



§ 11-7-306. Altered bills of lading

An unauthorized alteration or filling in of a blank in a bill of lading leaves the bill enforceable according to its original tenor.



§ 11-7-307. Lien of carrier

(a) A carrier has a lien on the goods covered by a bill of lading or on the proceeds thereof in its possession for charges after the date of the carrier's receipt of the goods for storage or transportation, including demurrage and terminal charges, and for expenses necessary for preservation of the goods incident to their transportation or reasonably incurred in their sale pursuant to law. However, against a purchaser for value of a negotiable bill of lading, a carrier's lien is limited to charges stated in the bill or the applicable tariffs or, if no charges are stated, a reasonable charge.

(b) A lien for charges and expenses under subsection (a) of this Code section on goods that the carrier was required by law to receive for transportation is effective against the consignor or any person entitled to the goods unless the carrier had notice that the consignor lacked authority to subject the goods to those charges and expenses. Any other lien under subsection (a) of this Code section is effective against the consignor and any person that permitted the bailor to have control or possession of the goods unless the carrier had notice that the bailor lacked authority.

(c) A carrier loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.



§ 11-7-308. Enforcement of carrier's lien

(a) A carrier's lien on goods may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods. The notification shall include a statement of the amount due, the nature of the proposed sale, and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a method different from that selected by the carrier is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The carrier sells goods in a commercially reasonable manner if the carrier sells the goods in the usual manner in any recognized market therefor, sells at the price current in that market at the time of the sale, or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence.

(b) Before any sale pursuant to this Code section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this Code section. In that event, the goods may not be sold but shall be retained by the carrier, subject to the terms of the bill of lading and this article.

(c) The carrier may buy at any public sale pursuant to this Code section.

(d) A purchaser in good faith of goods sold to enforce a carrier's lien takes the goods free of any rights of persons against which the lien was valid, despite the carrier's noncompliance with this Code section.

(e) A carrier may satisfy its lien from the proceeds of any sale pursuant to this Code section but shall hold the balance, if any, for delivery on demand to any person to which the carrier would have been bound to deliver the goods.

(f) The rights provided by this Code section are in addition to all other rights allowed by law to a creditor against a debtor.

(g) A carrier's lien may be enforced pursuant to either subsection (a) of this Code section or the procedure set forth in subsection (b) of Code Section 11-7-210.

(h) A carrier is liable for damages caused by failure to comply with the requirements for sale under this Code section and, in case of willful violation, is liable for conversion.



§ 11-7-309. Duty of care; contractual limitation of carrier's liability

(a) A carrier that issues a bill of lading, whether negotiable or nonnegotiable, shall exercise the degree of care in relation to the goods which a reasonably careful person would exercise under similar circumstances. This subsection does not affect any statute, regulation, or rule of law that imposes liability upon a common carrier for damages not caused by its negligence.

(b) Damages may be limited by a term in the bill of lading or in a transportation agreement that the carrier's liability may not exceed a value stated in the bill or transportation agreement if the carrier's rates are dependent upon value and the consignor is afforded an opportunity to declare a higher value and the consignor is advised of the opportunity. However, such a limitation is not effective with respect to the carrier's liability for conversion to its own use.

(c) Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the shipment may be included in a bill of lading or a transportation agreement.






Part 4 - Warehouse Receipts and Bills of Lading: General Obligations

§ 11-7-401. Irregularities in issue of receipt or bill or conduct of issuer

The obligations imposed by this article on an issuer apply to a document of title even if:

(1) The document does not comply with the requirements of this article or of any other statute, rule, or regulation regarding its issuance, form, or content;

(2) The issuer violated laws regulating the conduct of its business;

(3) The goods covered by the document were owned by the bailee when the document was issued; or

(4) The person issuing the document is not a warehouse but the document purports to be a warehouse receipt.



§ 11-7-402. Duplicate document of title; overissue

A duplicate or any other document of title purporting to cover goods already represented by an outstanding document of the same issuer does not confer any right in the goods, except as provided in the case of tangible bills of lading in a set of parts, overissue of documents for fungible goods, substitutes for lost, stolen, or destroyed documents, or substitute documents issued pursuant to Code Section 11-7-105. The issuer is liable for damages caused by its overissue or failure to identify a duplicate document by a conspicuous notation.



§ 11-7-403. Obligation of bailee to deliver; excuse

(a) A bailee shall deliver the goods to a person entitled under a document of title if the person complies with subsections (b) and (c) of this Code section, unless and to the extent that the bailee establishes any of the following:

(1) Delivery of the goods to a person whose receipt was rightful as against the claimant;

(2) Damage to or delay, loss, or destruction of the goods for which the bailee is not liable;

(3) Previous sale or other disposition of the goods in lawful enforcement of a lien or on a warehouse's lawful termination of storage;

(4) The exercise by a seller of its right to stop delivery pursuant to Code Section 11-2-705 or by a lessor of its right to stop delivery pursuant to Code Section 11-2A-526;

(5) A diversion, reconsignment, or other disposition pursuant to Code Section 11-7-303;

(6) Release, satisfaction, or any other personal defense against the claimant; or

(7) Any other lawful excuse.

(b) A person claiming goods covered by a document of title shall satisfy the bailee's lien if the bailee so requests or if the bailee is prohibited by law from delivering the goods until the charges are paid.

(c) Unless a person claiming the goods is a person against which the document of title does not confer a right under subsection (a) of Code Section 11-7-503:

(1) The person claiming under a document shall surrender possession or control of any outstanding negotiable document covering the goods for cancellation or indication of partial deliveries; and

(2) The bailee shall cancel the document or conspicuously indicate in the document the partial delivery or the bailee is liable to any person to which the document is duly negotiated.



§ 11-7-404. No liability for good-faith delivery pursuant to document of title

A bailee that in good faith has received goods and delivered or otherwise disposed of the goods according to the terms of the document of title or pursuant to this article is not liable for the goods even if:

(1) The person from which the bailee received the goods did not have authority to procure the document or to dispose of the goods; or

(2) The person to which the bailee delivered the goods did not have authority to receive the goods.






Part 5 - Warehouse Receipts and Bills of Lading: Negotiation and Transfer

§ 11-7-501. Form of negotiation and requirements of due negotiation

(a) The following rules apply to a negotiable tangible document of title:

(1) If the document's original terms run to the order of a named person, the document is negotiated by the named person's indorsement and delivery. After the named person's indorsement in blank or to bearer, any person may negotiate the document by delivery alone;

(2) If the document's original terms run to bearer, it is negotiated by delivery alone;

(3) If the document's original terms run to the order of a named person and it is delivered to the named person, the effect is the same as if the document had been negotiated;

(4) Negotiation of the document after it has been indorsed to a named person requires indorsement by the named person and delivery; and

(5) A document is duly negotiated if it is negotiated in the manner stated in this subsection to a holder that purchases it in good faith, without notice of any defense against or claim to it on the part of any person, and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves receiving the document in settlement or payment of a money obligation.

(b) The following rules apply to a negotiable electronic document of title:

(1) If the document's original terms run to the order of a named person or to bearer, the document is negotiated by delivery of the document to another person. Indorsement by the named person is not required to negotiate the document;

(2) If the document's original terms run to the order of a named person and the named person has control of the document, the effect is the same as if the document had been negotiated; and

(3) A document is duly negotiated if it is negotiated in the manner stated in this subsection to a holder that purchases it in good faith, without notice of any defense against or claim to it on the part of any person, and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves taking delivery of the document in settlement or payment of a monetary obligation.

(c) Indorsement of a nonnegotiable document of title neither makes it negotiable nor adds to the transferee's rights.

(d) The naming in a negotiable bill of lading of a person to be notified of the arrival of the goods does not limit the negotiability of the bill or constitute notice to a purchaser of the bill of any interest of that person in the goods.



§ 11-7-502. Rights acquired by due negotiation

(a) Subject to Code Sections 11-7-205 and 11-7-503, a holder to which a negotiable document of title has been duly negotiated acquires thereby:

(1) Title to the document;

(2) Title to the goods;

(3) All rights accruing under the law of agency or estoppel, including rights to goods delivered to the bailee after the document was issued; and

(4) The direct obligation of the issuer to hold or deliver the goods according to the terms of the document free of any defense or claim by the issuer except those arising under the terms of the document or under this article, but in the case of a delivery order, the bailee's obligation accrues only upon the bailee's acceptance of the delivery order and the obligation acquired by the holder is that the issuer and any indorser will procure the acceptance of the bailee.

(b) Subject to Code Section 11-7-503, title and rights so acquired by due negotiation are not defeated by any stoppage of the goods represented by the document of title or by surrender of the goods by the bailee and are not impaired even if:

(1) The due negotiation or any prior due negotiation constituted a breach of duty;

(2) Any person has been deprived of possession of a negotiable tangible document or control of a negotiable electronic document by misrepresentation, fraud, accident, mistake, duress, loss, theft, or conversion; or

(3) A previous sale or other transfer of the goods or document has been made to a third person.



§ 11-7-503. Document of title to goods defeated in certain cases

(a) A document of title confers no right in goods against a person that before issuance of the document had a legal interest or a perfected security interest in the goods and that did not:

(1) Deliver or entrust the goods or any document of title covering the goods to the bailor or the bailor's nominee with:

(A) Actual or apparent authority to ship, store, or sell;

(B) Power to obtain delivery under Code Section 11-7-403; or

(C) Power of disposition under Code Section 11-2-403, subsection (2) of Code Section 11-2A-304, subsection (2) of Code Section 11-2A-305, Code Section 11-9-320, or subsection (c) of Code Section 11-9-321 or other statute or rule of law; or

(2) Acquiesce in the procurement by the bailor or its nominee of any document.

(b) Title to goods based upon an unaccepted delivery order is subject to the rights of any person to which a negotiable warehouse receipt or bill of lading covering the goods has been duly negotiated. That title may be defeated under Code Section 11-7-504 to the same extent as the rights of the issuer or a transferee from the issuer.

(c) Title to goods based upon a bill of lading issued to a freight forwarder is subject to the rights of any person to which a bill issued by the freight forwarder is duly negotiated. However, delivery by the carrier in accordance with Part 4 of this article pursuant to its own bill of lading discharges the carrier's obligation to deliver.



§ 11-7-504. Rights acquired in the absence of due negotiation; effect of diversion; stoppage of delivery

(a) A transferee of a document of title, whether negotiable or nonnegotiable, to which the document has been delivered but not duly negotiated, acquires the title and rights that its transferor had or had actual authority to convey.

(b) In the case of a transfer of a nonnegotiable document of title, until but not after the bailee receives notice of the transfer, the rights of the transferee may be defeated:

(1) By those creditors of the transferor which could treat the transfer as void under Code Section 11-2-402 or 11-2A-308;

(2) By a buyer from the transferor in ordinary course of business if the bailee has delivered the goods to the buyer or received notification of the buyer's rights;

(3) By a lessee from the transferor in ordinary course of business if the bailee has delivered the goods to the lessee or received notification of the lessee's rights; or

(4) As against the bailee, by good-faith dealings of the bailee with the transferor.

(c) A diversion or other change of shipping instructions by the consignor in a nonnegotiable bill of lading which causes the bailee not to deliver the goods to the consignee defeats the consignee's title to the goods if the goods have been delivered to a buyer in ordinary course of business or a lessee in ordinary course of business and, in any event, defeats the consignee's rights against the bailee.

(d) Delivery of the goods pursuant to a nonnegotiable document of title may be stopped by a seller under Code Section 11-2-705 or a lessor under Code Section 11-2A-526, subject to the requirements of due notification in those Code sections. A bailee that honors the seller's or lessor's instructions is entitled to be indemnified by the seller or lessor against any resulting loss or expense.



§ 11-7-505. Indorser not guarantor for other parties

The indorsement of a tangible document of title issued by a bailee does not make the indorser liable for any default by the bailee or previous indorsers.



§ 11-7-506. Delivery without indorsement; right to compel indorsement

The transferee of a negotiable tangible document of title has a specifically enforceable right to have its transferor supply any necessary indorsement, but the transfer becomes a negotiation only as of the time the indorsement is supplied.



§ 11-7-507. Warranties on negotiation or delivery of document of title

If a person negotiates or delivers a document of title for value, otherwise than as a mere intermediary under Code Section 11-7-508, unless otherwise agreed, the transferor, in addition to any warranty made in selling or leasing the goods, warrants to its immediate purchaser only that:

(1) The document is genuine;

(2) The transferor does not have knowledge of any fact that would impair the document's validity or worth; and

(3) The negotiation or delivery is rightful and fully effective with respect to the title to the document and the goods it represents.



§ 11-7-508. Warranties of collecting bank as to documents of title

A collecting bank or other intermediary known to be entrusted with documents of title on behalf of another or with collection of a draft or other claim against delivery of documents warrants by the delivery of the documents only its own good faith and authority even if the collecting bank or other intermediary has purchased or made advances against the claim or draft to be collected.



§ 11-7-509. Adequate compliance with commercial contract

Whether a document of title is adequate to fulfill the obligations of a contract for sale, a contract for lease, or the conditions of a letter of credit is determined by Article 2, 2A, or 5 of this title.






Part 6 - Warehouse Receipts and Bills of Lading: Miscellaneous Provisions

§ 11-7-601. Lost, stolen, or destroyed documents of title

(a) If a document of title is lost, stolen, or destroyed, a court may order delivery of the goods or issuance of a substitute document and the bailee may without liability to any person comply with the order. If the document was negotiable, a court may not order delivery of the goods or the issuance of a substitute document without the claimant's posting security unless it finds that any person that may suffer loss as a result of nonsurrender of possession or control of the document is adequately protected against the loss. If the document was nonnegotiable, the court may require security. The court may also order payment of the bailee's reasonable costs and attorney's fees in any action under this subsection.

(b) A bailee that, without a court order, delivers goods to a person claiming under a missing negotiable document of title is liable to any person injured thereby. If the delivery is not in good faith, the bailee is liable for conversion. Delivery in good faith is not conversion if the claimant posts security with the bailee in an amount at least double the value of the goods at the time of posting to indemnify any person injured by the delivery which files a notice of claim within one year after the delivery.



§ 11-7-602. Judicial process against goods covered by negotiable document of title

Unless a document of title was originally issued upon delivery of the goods by a person that did not have power to dispose of them, a lien does not attach by virtue of any judicial process to goods in the possession of a bailee for which a negotiable document of title is outstanding unless possession or control of the document is first surrendered to the bailee or the document's negotiation is enjoined. The bailee may not be compelled to deliver the goods pursuant to process until possession or control of the document is surrendered to the bailee or to the court. A purchaser of the document for value without notice of the process or injunction takes free of the lien imposed by judicial process.



§ 11-7-603. Conflicting claims; interpleader

If more than one person claims title to or possession of the goods, the bailee is excused from delivery until the bailee has a reasonable time to ascertain the validity of the adverse claims or to commence an action for interpleader. The bailee may assert an interpleader either in defending an action for nondelivery of the goods or by original action.









Article 8 - Investment Securities

Part 1 - Short Title and General Matters

§ 11-8-101. Short title

This article shall be known and may be cited as the "Uniform Commercial Code -- Investment Securities."



§ 11-8-102. Definitions

(a) In this article:

(1) "Adverse claim" means a claim that a claimant has a property interest in a financial asset and that it is a violation of the rights of the claimant for another person to hold, transfer, or deal with the financial asset.

(2) "Bearer form," as applied to a certificated security, means a form in which the security is payable to the bearer of the security certificate according to its terms but not by reason of an indorsement.

(3) "Broker" means a person defined as a broker or dealer under the federal securities laws, but without excluding a bank acting in that capacity.

(4) "Certificated security" means a security that is represented by a certificate.

(5) "Clearing corporation" means:

(i) A person that is registered as a "clearing agency" under the federal securities laws;

(ii) A federal reserve bank; or

(iii) Any other person that provides clearance or settlement services with respect to financial assets that would require it to register as a clearing agency under the federal securities laws but for an exclusion or exemption from the registration requirement, if its activities as a clearing corporation, including promulgation of rules, are subject to regulation by a federal or state governmental authority.

(6) "Communicate" means to:

(i) Send a signed writing; or

(ii) Transmit information by any mechanism agreed upon by the persons transmitting and receiving the information.

(7) "Entitlement holder" means a person identified in the records of a securities intermediary as the person having a security entitlement against the securities intermediary. If a person acquires a security entitlement by virtue of paragraph (2) or (3) of subsection (b) of Code Section 11-8-501, that person is the entitlement holder.

(8) "Entitlement order" means a notification communicated to a securities intermediary directing transfer or redemption of a financial asset to which the entitlement holder has a security entitlement.

(9) "Financial asset," except as otherwise provided in Code Section 11-8-103, means:

(i) A security;

(ii) An obligation of a person or a share, participation, or other interest in a person or in property or an enterprise of a person, which is, or is of a type, dealt in or traded on financial markets, or which is recognized in any area in which it is issued or dealt in as a medium for investment; or

(iii) Any property that is held by a securities intermediary for another person in a securities account if the securities intermediary has expressly agreed with the other person that the property is to be treated as a financial asset under this article.

As context requires, the term means either the interest itself or the means by which a person's claim to it is evidenced, including a certificated or uncertificated security, a security certificate, or a security entitlement.

(10) Reserved.

(11) "Indorsement" means a signature that alone or accompanied by other words is made on a security certificate in registered form or on a separate document for the purpose of assigning, transferring, or redeeming the security or granting a power to assign, transfer, or redeem it.

(12) "Instruction" means a notification communicated to the issuer of an uncertificated security which directs that the transfer of the security be registered or that the security be redeemed.

(13) "Registered form," as applied to a certificated security, means a form in which:

(i) The security certificate specifies a person entitled to the security; and

(ii) A transfer of the security may be registered upon books maintained for that purpose by or on behalf of the issuer, or the security certificate so states.

(14) "Securities intermediary" means:

(i) A clearing corporation; or

(ii) A person, including a bank or broker, that in the ordinary course of its business maintains securities accounts for others and is acting in that capacity.

(15) "Security," except as otherwise provided in Code Section 11-8-103, means an obligation of an issuer or a share, participation, or other interest in an issuer or in property or an enterprise of an issuer:

(i) Which is represented by a security certificate in bearer or registered form, or the transfer of which may be registered upon books maintained for that purpose by or on behalf of the issuer;

(ii) Which is one of a class or series or by its terms is divisible into a class or series of shares, participations, interests, or obligations; and

(iii) Which:

(A) Is, or is of a type, dealt in or traded on securities exchanges or securities markets; or

(B) Is a medium for investment and by its terms expressly provides that it is a security governed by this article.

(16) "Security certificate" means a certificate representing a security.

(17) "Security entitlement" means the rights and property interest of an entitlement holder with respect to a financial asset specified in Part 5 of this article.

(18) "Uncertificated security" means a security that is not represented by a certificate.

(b) Other definitions applying to this article and the Code sections in which they appear are:

"Appropriate person." Code Section 11-8-107.

"Control." Code Section 11-8-106.

"Delivery." Code Section 11-8-301.

"Investment company security." Code Section 11-8-103.

"Issuer." Code Section 11-8-201.

"Overissue." Code Section 11-8-210.

"Protected purchaser." Code Section 11-8-303.

"Securities account." Code Section 11-8-501.

(c) In addition, Article 1 of this title contains general definitions and principles of construction and interpretation applicable throughout this article.

(d) The characterization of a person, business, or transaction for purposes of this article does not determine the characterization of the person, business, or transaction for purposes of any other law, regulation, or rule.



§ 11-8-103. Rules for determining whether certain obligations and interests are securities or financial assets

(a) A share or similar equity interest issued by a corporation, business trust, joint stock company, or similar entity is a security.

(b) An "investment company security" is a security. "Investment company security" means a share or similar equity interest issued by an entity that is registered as an investment company under the federal investment company laws, an interest in a unit investment trust that is so registered, or a face-amount certificate issued by a face-amount certificate company that is so registered. Investment company security does not include an insurance policy or endowment policy or annuity contract issued by an insurance company.

(c) An interest in a partnership or limited liability company is not a security unless it is dealt in or traded on securities exchanges or in securities markets, its terms expressly provide that it is a security governed by this article, or it is an investment company security. However, an interest in a partnership or limited liability company is a financial asset if it is held in a securities account.

(d) A writing that is a security certificate is governed by this article and not by Article 3 of this title, even though it also meets the requirements of that article. However, a negotiable instrument governed by Article 3 of this title is a financial asset if it is held in a securities account.

(e) An option or similar obligation issued by a clearing corporation to its participants is not a security, but is a financial asset.

(f) A commodity contract, as defined in subsection (a) of Code Section 11-9-102, is not a security or a financial asset.

(g) A document of title is not a financial asset unless subparagraph (a)(9)(iii) of Code Section 11-8-102 applies.



§ 11-8-104. Acquisition of security or financial asset or interest therein

(a) A person acquires a security or an interest therein, under this article, if:

(1) The person is a purchaser to whom a security is delivered pursuant to Code Section 11-8-301; or

(2) The person acquires a security entitlement to the security pursuant to Code Section 11-8-501.

(b) A person acquires a financial asset, other than a security, or an interest therein, under this article, if the person acquires a security entitlement to the financial asset.

(c) A person who acquires a security entitlement to a security or other financial asset has the rights specified in Part 5 of this article, but is a purchaser of any security, security entitlement, or other financial asset held by the securities intermediary only to the extent provided in Code Section 11-8-503.

(d) Unless the context shows that a different meaning is intended, a person who is required by other law, regulation, rule, or agreement to transfer, deliver, present, surrender, exchange, or otherwise put in the possession of another person a security or financial asset satisfies that requirement by causing the other person to acquire an interest in the security or financial asset pursuant to subsection (a) or (b) of this Code section.



§ 11-8-105. Notice of adverse claim

(a) A person has notice of an adverse claim if:

(1) The person knows of the adverse claim;

(2) The person is aware of facts sufficient to indicate that there is a significant probability that the adverse claim exists and deliberately avoids information that would establish the existence of the adverse claim; or

(3) The person has a duty, imposed by statute or regulation, to investigate whether an adverse claim exists, and the investigation so required would establish the existence of the adverse claim.

(b) Having knowledge that a financial asset or interest therein is or has been transferred by a representative imposes no duty of inquiry into the rightfulness of a transaction and is not notice of an adverse claim. However, a person who knows that a representative has transferred a financial asset or interest therein in a transaction that is, or whose proceeds are being used, for the individual benefit of the representative or otherwise in breach of duty has notice of an adverse claim.

(c) An act or event that creates a right to immediate performance of the principal obligation represented by a security certificate or sets a date on or after which the certificate is to be presented or surrendered for redemption or exchange does not itself constitute notice of an adverse claim except in the case of a transfer more than:

(1) One year after a date set for presentment or surrender for redemption or exchange; or

(2) Six months after a date set for payment of money against presentation or surrender of the certificate, if money was available for payment on that date.

(d) A purchaser of a certificated security has notice of an adverse claim if the security certificate:

(1) Whether in bearer or registered form, has been indorsed "for collection" or "for surrender" or for some other purpose not involving transfer; or

(2) Is in bearer form and has on it an unambiguous statement that it is the property of a person other than the transferor, but the mere writing of a name on the certificate is not such a statement.

(e) Filing of a financing statement under Article 9 of this title is not notice of an adverse claim to a financial asset.



§ 11-8-106. Control

(a) A purchaser has "control" of a certificated security in bearer form if the certificated security is delivered to the purchaser.

(b) A purchaser has "control" of a certificated security in registered form if the certificated security is delivered to the purchaser, and:

(1) The certificate is indorsed to the purchaser or in blank by an effective indorsement; or

(2) The certificate is registered in the name of the purchaser, upon original issue or registration of transfer by the issuer.

(c) A purchaser has "control" of an uncertificated security if:

(1) The uncertificated security is delivered to the purchaser; or

(2) The issuer has agreed that it will comply with instructions originated by the purchaser without further consent by the registered owner.

(d) A purchaser has "control" of a security entitlement if:

(1) The purchaser becomes the entitlement holder;

(2) The securities intermediary has agreed that it will comply with entitlement orders originated by the purchaser without further consent by the entitlement holder; or

(3) Another person has control of the security entitlement on behalf of the purchaser or, having previously acquired control of the security entitlement, acknowledges that it has control on behalf of the purchaser.

(e) If an interest in a security entitlement is granted by the entitlement holder to the entitlement holder's own securities intermediary, the securities intermediary has control.

(f) A purchaser who has satisfied the requirements of subsection (c) or (d) of this Code section has control, even if the registered owner in the case of subsection (c) of this Code section or the entitlement holder in the case of subsection (d) of this Code section retains the right to make substitutions for the uncertificated security or security entitlement, to originate instructions or entitlement orders to the issuer or securities intermediary, or otherwise to deal with the uncertificated security or security entitlement.

(g) An issuer or a securities intermediary may not enter into an agreement of the kind described in paragraph (2) of subsection (c) of this Code section or paragraph (2) of subsection (d) of this Code section without the consent of the registered owner or entitlement holder, but an issuer or a securities intermediary is not required to enter into such an agreement even though the registered owner or entitlement holder so directs. An issuer or securities intermediary that has entered into such an agreement is not required to confirm the existence of the agreement to another party unless requested to do so by the registered owner or entitlement holder.



§ 11-8-107. Whether indorsement, instruction, or entitlement order is effective

(a) "Appropriate person" means:

(1) With respect to an indorsement, the person specified by a security certificate or by an effective special indorsement to be entitled to the security;

(2) With respect to an instruction, the registered owner of an uncertificated security;

(3) With respect to an entitlement order, the entitlement holder;

(4) If the person designated in paragraph (1), (2), or (3) of this subsection is deceased, the designated person's successor taking under other law or the designated person's personal representative acting for the estate of the decedent; or

(5) If the person designated in paragraph (1), (2), or (3) of this subsection lacks capacity, the designated person's guardian, conservator, or other similar representative who has power under other law to transfer the security or financial asset.

(b) An indorsement, instruction, or entitlement order is effective if:

(1) It is made by the appropriate person;

(2) It is made by a person who has power under the law of agency to transfer the security or financial asset on behalf of the appropriate person, including, in the case of an instruction or entitlement order, a person who has control under paragraph (2) of subsection (c) of Code Section 11-8-106 or paragraph (2) of subsection (d) of Code Section 11-8-106; or

(3) The appropriate person has ratified it or is otherwise precluded from asserting its ineffectiveness.

(c) An indorsement, instruction, or entitlement order made by a representative is effective even if:

(1) The representative has failed to comply with a controlling instrument or with the law of the state having jurisdiction of the representative relationship, including any law requiring the representative to obtain court approval of the transaction; or

(2) The representative's action in making the indorsement, instruction, or entitlement order or using the proceeds of the transaction is otherwise a breach of duty.

(d) If a security is registered in the name of or specially indorsed to a person described as a representative, or if a securities account is maintained in the name of a person described as a representative, an indorsement, instruction, or entitlement order made by the person is effective even though the person is no longer serving in the described capacity.

(e) Effectiveness of an indorsement, instruction, or entitlement order is determined as of the date the indorsement, instruction, or entitlement order is made, and an indorsement, instruction, or entitlement order does not become ineffective by reason of any later change of circumstances.



§ 11-8-108. Warranties in direct holding

(a) A person who transfers a certificated security to a purchaser for value warrants to the purchaser, and an indorser, if the transfer is by indorsement, warrants to any subsequent purchaser, that:

(1) The certificate is genuine and has not been materially altered;

(2) The transferor or indorser does not know of any fact that might impair the validity of the security;

(3) There is no adverse claim to the security;

(4) The transfer does not violate any restriction on transfer;

(5) If the transfer is by indorsement, the indorsement is made by an appropriate person, or if the indorsement is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(6) The transfer is otherwise effective and rightful.

(b) A person who originates an instruction for registration of transfer of an uncertificated security to a purchaser for value warrants to the purchaser that:

(1) The instruction is made by an appropriate person, or if the instruction is by an agent, the agent has actual authority to act on behalf of the appropriate person;

(2) The security is valid;

(3) There is no adverse claim to the security; and

(4) At the time the instruction is presented to the issuer:

(i) The purchaser will be entitled to the registration of transfer;

(ii) The transfer will be registered by the issuer free from all liens, security interests, restrictions, and claims other than those specified in the instruction;

(iii) The transfer will not violate any restriction on transfer; and

(iv) The requested transfer will otherwise be effective and rightful.

(c) A person who transfers an uncertificated security to a purchaser for value and does not originate an instruction in connection with the transfer warrants that:

(1) The uncertificated security is valid;

(2) There is no adverse claim to the security;

(3) The transfer does not violate any restriction on transfer; and

(4) The transfer is otherwise effective and rightful.

(d) A person who indorses a security certificate warrants to the issuer that:

(1) There is no adverse claim to the security; and

(2) The indorsement is effective.

(e) A person who originates an instruction for registration of transfer of an uncertificated security warrants to the issuer that:

(1) The instruction is effective; and

(2) At the time the instruction is presented to the issuer the purchaser will be entitled to the registration of transfer.

(f) A person who presents a certificated security for registration of transfer or for payment or exchange warrants to the issuer that the person is entitled to the registration, payment, or exchange, but a purchaser for value and without notice of adverse claims to whom transfer is registered warrants only that the person has no knowledge of any unauthorized signature in a necessary indorsement.

(g) If a person acts as agent of another in delivering a certificated security to a purchaser, the identity of the principal was known to the person to whom the certificate was delivered, and the certificate delivered by the agent was received by the agent from the principal or received by the agent from another person at the direction of the principal, the person delivering the security certificate warrants only that the delivering person has authority to act for the principal and does not know of any adverse claim to the certificated security.

(h) A secured party who redelivers a security certificate received, or after payment and on order of the debtor delivers the security certificate to another person, makes only the warranties of an agent under subsection (g) of this Code section.

(i) Except as otherwise provided in subsection (g) of this Code section, a broker acting for a customer makes to the issuer and a purchaser the warranties provided in subsections (a) through (f) of this Code section. A broker that delivers a security certificate to its customer, or causes its customer to be registered as the owner of an uncertificated security, makes to the customer the warranties provided in subsection (a) or (b) of this Code section, and has the rights and privileges of a purchaser under this Code section. The warranties of and in favor of the broker acting as an agent are in addition to applicable warranties given by and in favor of the customer.



§ 11-8-109. Warranties in indirect holding

(a) A person who originates an entitlement order to a securities intermediary warrants to the securities intermediary that:

(1) The entitlement order is made by an appropriate person, or if the entitlement order is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(2) There is no adverse claim to the security entitlement.

(b) A person who delivers a security certificate to a securities intermediary for credit to a securities account or originates an instruction with respect to an uncertificated security directing that the uncertificated security be credited to a securities account makes to the securities intermediary the warranties specified in subsection (a) or (b) of Code Section 11-8-108.

(c) If a securities intermediary delivers a security certificate to its entitlement holder or causes its entitlement holder to be registered as the owner of an uncertificated security, the securities intermediary makes to the entitlement holder the warranties specified in subsection (a) or (b) of Code Section 11-8-108.



§ 11-8-110. Applicability; choice of law

(a) The local law of the issuer's jurisdiction, as specified in subsection (d) of this Code section, governs:

(1) The validity of a security;

(2) The rights and duties of the issuer with respect to registration of transfer;

(3) The effectiveness of registration of transfer by the issuer;

(4) Whether the issuer owes any duties to an adverse claimant to a security; and

(5) Whether an adverse claim can be asserted against a person to whom transfer of a certificated or uncertificated security is registered or a person who obtains control of an uncertificated security.

(b) The local law of the securities intermediary's jurisdiction, as specified in subsection (e) of this Code section, governs:

(1) Acquisition of a security entitlement from the securities intermediary;

(2) The rights and duties of the securities intermediary and entitlement holder arising out of a security entitlement;

(3) Whether the securities intermediary owes any duties to an adverse claimant to a security entitlement; and

(4) Whether an adverse claim can be asserted against a person who acquires a security entitlement from the securities intermediary or a person who purchases a security entitlement or interest therein from an entitlement holder.

(c) The local law of the jurisdiction in which a security certificate is located at the time of delivery governs whether an adverse claim can be asserted against a person to whom the security certificate is delivered.

(d) "Issuer's jurisdiction" means the jurisdiction under which the issuer of the security is organized or, if permitted by the law of that jurisdiction, the law of another jurisdiction specified by the issuer. An issuer organized under the law of this state may specify the law of another jurisdiction as the law governing the matters specified in paragraphs (2) through (5) of subsection (a) of this Code section.

(e) The following rules determine a "securities intermediary's jurisdiction" for purposes of this Code section:

(1) If an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that a particular jurisdiction is the securities intermediary's jurisdiction for purposes of this part, this article, or Article 9 of this title, that jurisdiction is the securities intermediary's jurisdiction;

(2) If paragraph (1) of this subsection does not apply and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction;

(3) If neither paragraph (1) nor paragraph (2) of this subsection applies and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the securities account is maintained at an office in a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction;

(4) If none of the preceding paragraphs of this subsection applies, the securities intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the entitlement holder's account is located; and

(5) If none of the preceding paragraphs of this subsection applies, the securities intermediary's jurisdiction is the jurisdiction in which the chief executive office of the securities intermediary is located.

(f) A securities intermediary's jurisdiction is not determined by the physical location of certificates representing financial assets, or by the jurisdiction in which is organized the issuer of the financial asset with respect to which an entitlement holder has a security entitlement, or by the location of facilities for data processing or other record keeping concerning the account.



§ 11-8-111. Clearing corporation rules

A rule adopted by a clearing corporation governing rights and obligations among the clearing corporation and its participants in the clearing corporation is effective even if the rule conflicts with this Act and affects another party who does not consent to the rule.



§ 11-8-112. Creditor's legal process

(a) The interest of a debtor in a certificated security may be reached by a creditor only by actual seizure of the security certificate by the officer making the attachment or levy, except as otherwise provided in subsection (d) of this Code section. However, a certificated security for which the certificate has been surrendered to the issuer may be reached by a creditor by legal process upon the issuer.

(b) The interest of a debtor in an uncertificated security may be reached by a creditor only by legal process upon the issuer at its chief executive office in the United States, except as otherwise provided in subsection (d) of this Code section.

(c) The interest of a debtor in a security entitlement may be reached by a creditor only by legal process upon the securities intermediary with whom the debtor's securities account is maintained, except as otherwise provided in subsection (d) of this Code section.

(d) The interest of a debtor in a certificated security for which the certificate is in the possession of a secured party, or in an uncertificated security registered in the name of a secured party, or a security entitlement maintained in the name of a secured party, may be reached by a creditor by legal process upon the secured party.

(e) A creditor whose debtor is the owner of a certificated security, uncertificated security, or security entitlement is entitled to aid from a court of competent jurisdiction, by injunction or otherwise, in reaching the certificated security, uncertificated security, or security entitlement or in satisfying the claim by means allowed at law or in equity in regard to property that cannot readily be reached by other legal process.



§ 11-8-113. Statute of frauds inapplicable

A contract or modification of a contract for the sale or purchase of a security is enforceable whether or not there is a writing signed or record authenticated by a party against whom enforcement is sought, even if the contract or modification is not capable of performance within one year of its making.



§ 11-8-114. Evidentiary rules concerning certificated securities

The following rules apply in an action on a certificated security against the issuer:

(1) Unless specifically denied in the pleadings, each signature on a security certificate or in a necessary indorsement is admitted.

(2) If the effectiveness of a signature is put in issue, the burden of establishing effectiveness is on the party claiming under the signature, but the signature is presumed to be genuine or authorized.

(3) If signatures on a security certificate are admitted or established, production of the certificate entitles a holder to recover on it unless the defendant establishes a defense or a defect going to the validity of the security.

(4) If it is shown that a defense or defect exists, the plaintiff has the burden of establishing that the plaintiff or some person under whom the plaintiff claims is a person against whom the defense or defect cannot be asserted.



§ 11-8-115. Securities intermediary and others not liable to adverse claimant

A securities intermediary that has transferred a financial asset pursuant to an effective entitlement order, or a broker or other agent or bailee that has dealt with a financial asset at the direction of its customer or principal, is not liable to a person having an adverse claim to the financial asset, unless the securities intermediary, or broker or other agent or bailee:

(1) Took the action after it had been served with an injunction, restraining order, or other legal process enjoining it from doing so, issued by a court of competent jurisdiction, and had a reasonable opportunity to act on the injunction, restraining order, or other legal process; or

(2) Acted in collusion with the wrongdoer in violating the rights of the adverse claimant; or

(3) In the case of a security certificate that has been stolen, acted with notice of the adverse claim.



§ 11-8-116. Securities intermediary as purchaser for value

A securities intermediary that receives a financial asset and establishes a security entitlement to the financial asset in favor of an entitlement holder is a purchaser for value of the financial asset. A securities intermediary that acquires a security entitlement to a financial asset from another securities intermediary acquires the security entitlement for value if the securities intermediary acquiring the security entitlement establishes a security entitlement to the financial asset in favor of an entitlement holder.






Part 2 - Issue and Issuer

§ 11-8-201. Issuer

(a) With respect to an obligation on or a defense to a security, an "issuer" includes a person that:

(1) Places or authorizes the placing of its name on a security certificate, other than as authenticating trustee, registrar, transfer agent, or the like, to evidence a share, participation, or other interest in its property or in an enterprise, or to evidence its duty to perform an obligation represented by the certificate;

(2) Creates a share, participation, or other interest in its property or in an enterprise, or undertakes an obligation, that is an uncertificated security;

(3) Directly or indirectly creates a fractional interest in its rights or property, if the fractional interest is represented by a security certificate; or

(4) Becomes responsible for, or in place of, another person described as an issuer in this section.

(b) With respect to an obligation on or defense to a security, a guarantor is an issuer to the extent of its guaranty, whether or not its obligation is noted on a security certificate.

(c) With respect to a registration of a transfer, issuer means a person on whose behalf transfer books are maintained.



§ 11-8-202. Issuer's responsibility and defenses; notice of defect or defense

(a) Even against a purchaser for value and without notice, the terms of a certificated security include terms stated on the certificate and terms made part of the security by reference on the certificate to another instrument, indenture, or document or to a constitution, statute, ordinance, rule, regulation, order, or the like, to the extent the terms referred to do not conflict with terms stated on the certificate. A reference under this subsection does not of itself charge a purchaser for value with notice of a defect going to the validity of the security, even if the certificate expressly states that a person accepting it admits notice. The terms of an uncertificated security include those stated in any instrument, indenture, or document or in a constitution, statute, ordinance, rule, regulation, order, or the like, pursuant to which the security is issued.

(b) The following rules apply if an issuer asserts that a security is not valid:

(1) A security other than one issued by a government or governmental subdivision, agency, or instrumentality, even though issued with a defect going to its validity, is valid in the hands of a purchaser for value and without notice of the particular defect unless the defect involves a violation of a constitutional provision. In that case, the security is valid in the hands of a purchaser for value and without notice of the defect, other than one who takes by original issue.

(2) Paragraph (1) of this subsection applies to an issuer that is a government or governmental subdivision, agency, or instrumentality only if there has been substantial compliance with the legal requirements governing the issue or the issuer has received a substantial consideration for the issue as a whole or for the particular security and a stated purpose of the issue is one for which the issuer has power to borrow money or issue the security.

(c) Except as otherwise provided in Code Section 11-8-205, lack of genuineness of a certificated security is a complete defense, even against a purchaser for value and without notice.

(d) All other defenses of the issuer of a security, including nondelivery and conditional delivery of a certificated security, are ineffective against a purchaser for value who has taken the certificated security without notice of the particular defense.

(e) This Code section does not affect the right of a party to cancel a contract for a security "when, as and if issued" or "when distributed" in the event of a material change in the character of the security that is the subject of the contract or in the plan or arrangement pursuant to which the security is to be issued or distributed.

(f) If a security is held by a securities intermediary against whom an entitlement holder has a security entitlement with respect to the security, the issuer may not assert any defense that the issuer could not assert if the entitlement holder held the security directly.



§ 11-8-203. Staleness as notice of defect or defense

After an act or event, other than a call that has been revoked, creating a right to immediate performance of the principal obligation represented by a certificated security or setting a date on or after which the security is to be presented or surrendered for redemption or exchange, a purchaser is charged with notice of any defect in its issue or defense of the issuer, if the act or event:

(1) Requires the payment of money, the delivery of a certificated security, the registration of transfer of an uncertificated security, or any of them on presentation or surrender of the security certificate, the money or security is available on the date set for payment or exchange, and the purchaser takes the security more than one year after that date; or

(2) Is not covered by paragraph (1) of this Code section and the purchaser takes the security more than two years after the date set for surrender or presentation or the date on which performance became due.



§ 11-8-204. Effect of issuer's restriction on transfer

A restriction on transfer of a security imposed by the issuer, even if otherwise lawful, is ineffective against a person without knowledge of the restriction unless:

(1) The security is certificated and the restriction is noted conspicuously on the security certificate; or

(2) The security is uncertificated and the registered owner has been notified of the restriction.



§ 11-8-205. Effect of unauthorized signature on security certificate

An unauthorized signature placed on a security certificate before or in the course of issue is ineffective, but the signature is effective in favor of a purchaser for value of the certificated security if the purchaser is without notice of the lack of authority and the signing has been done by:

(1) An authenticating trustee, registrar, transfer agent, or other person entrusted by the issuer with the signing of the security certificate or of similar security certificates, or the immediate preparation for signing of any of them; or

(2) An employee of the issuer, or of any of the persons listed in paragraph (1) of this Code section, entrusted with responsible handling of the security certificate.



§ 11-8-206. Completion or alteration of security certificate

(a) If a security certificate contains the signatures necessary to its issue or transfer but is incomplete in any other respect:

(1) Any person may complete it by filling in the blanks as authorized; and

(2) Even if the blanks are incorrectly filled in, the security certificate as completed is enforceable by a purchaser who took it for value and without notice of the incorrectness.

(b) A complete security certificate that has been improperly altered, even if fraudulently, remains enforceable, but only according to its original terms.



§ 11-8-207. Rights and duties of issuer with respect to registered owners

(a) Before due presentment for registration of transfer of a certificated security in registered form or of an instruction requesting registration of transfer of an uncertificated security, the issuer or indenture trustee may treat the registered owner as the person exclusively entitled to vote, receive notifications, and otherwise exercise all the rights and powers of an owner.

(b) This article does not affect the liability of the registered owner of a security for a call, assessment, or the like.



§ 11-8-208. Effect of signature of authenticating trustee, registrar, or transfer agent

(a) A person signing a security certificate as authenticating trustee, registrar, transfer agent, or the like, warrants to a purchaser for value of the certificated security, if the purchaser is without notice of a particular defect, that:

(1) The certificate is genuine;

(2) The person's own participation in the issue of the security is within the person's capacity and within the scope of the authority received by the person from the issuer; and

(3) The person has reasonable grounds to believe that the certificated security is in the form and within the amount the issuer is authorized to issue.

(b) Unless otherwise agreed, a person signing under subsection (a) of this Code section does not assume responsibility for the validity of the security in other respects.



§ 11-8-209. Issuer's lien

A lien in favor of an issuer upon a certificated security is valid against a purchaser only if the right of the issuer to the lien is noted conspicuously on the security certificate.



§ 11-8-210. Overissue

(a) In this Code section, "overissue" means the issue of securities in excess of the amount the issuer has corporate power to issue, but an overissue does not occur if appropriate action has cured the overissue.

(b) Except as otherwise provided in subsections (c) and (d) of this Code section, the provisions of this article which validate a security or compel its issue or reissue do not apply to the extent that validation, issue, or reissue would result in overissue.

(c) If an identical security not constituting an overissue is reasonably available for purchase, a person entitled to issue or validation may compel the issuer to purchase the security and deliver it if certificated or register its transfer if uncertificated, against surrender of any security certificate the person holds.

(d) If a security is not reasonably available for purchase, a person entitled to issue or validation may recover from the issuer the price the person or the last purchaser for value paid for it with interest from the date of the person's demand.






Part 3 - Transfer of Certificated and Uncertificated Securities

§ 11-8-301. Delivery

(a) Delivery of a certificated security to a purchaser occurs when:

(1) The purchaser acquires possession of the security certificate;

(2) Another person, other than a securities intermediary, either acquires possession of the security certificate on behalf of the purchaser or, having previously acquired possession of the certificate, acknowledges that it holds for the purchaser; or

(3) A securities intermediary acting on behalf of the purchaser acquires possession of the security certificate, only if the certificate is in registered form and (i) registered in the name of the purchaser, (ii) payable to the order of the purchaser, or (iii) specially indorsed to the purchaser by an effective indorsement and has not been indorsed to the securities intermediary or in blank.

(b) Delivery of an uncertificated security to a purchaser occurs when:

(1) The issuer registers the purchaser as the registered owner, upon original issue or registration of transfer; or

(2) Another person, other than a securities intermediary, either becomes the registered owner of the uncertificated security on behalf of the purchaser or, having previously become the registered owner, acknowledges that it holds for the purchaser.



§ 11-8-302. Rights of purchaser

(a) Except as otherwise provided in subsections (b) and (c) of this Code section, a purchaser of a certificated or uncertificated security acquires all rights in the security that the transferor had or had power to transfer.

(b) A purchaser of a limited interest acquires rights only to the extent of the interest purchased.

(c) A purchaser of a certificated security who as a previous holder had notice of an adverse claim does not improve its position by taking from a protected purchaser.



§ 11-8-303. Protected purchaser

(a) "Protected purchaser" means a purchaser of a certificated or uncertificated security, or of an interest therein, who:

(1) Gives value;

(2) Does not have notice of any adverse claim to the security; and

(3) Obtains control of the certificated or uncertificated security.

(b) In addition to acquiring the rights of a purchaser, a protected purchaser also acquires its interest in the security free of any adverse claim.



§ 11-8-304. Indorsement

(a) An indorsement may be in blank or special. An indorsement in blank includes an indorsement to bearer. A special indorsement specifies to whom a security is to be transferred or who has power to transfer it. A holder may convert a blank indorsement to a special indorsement.

(b) An indorsement purporting to be only of part of a security certificate representing units intended by the issuer to be separately transferable is effective to the extent of the indorsement.

(c) An indorsement, whether special or in blank, does not constitute a transfer until delivery of the certificate on which it appears or, if the indorsement is on a separate document, until delivery of both the document and the certificate.

(d) If a security certificate in registered form has been delivered to a purchaser without a necessary indorsement, the purchaser may become a protected purchaser only when the indorsement is supplied. However, against a transferor, a transfer is complete upon delivery and the purchaser has a specifically enforceable right to have any necessary indorsement supplied.

(e) An indorsement of a security certificate in bearer form may give notice of an adverse claim to the certificate, but it does not otherwise affect a right to registration that the holder possesses.

(f) Unless otherwise agreed, a person making an indorsement assumes only the obligations provided in Code Section 11-8-108 and not an obligation that the security will be honored by the issuer.



§ 11-8-305. Instruction

(a) If an instruction has been originated by an appropriate person but is incomplete in any other respect, any person may complete it as authorized and the issuer may rely on it as completed, even though it has been completed incorrectly.

(b) Unless otherwise agreed, a person initiating an instruction assumes only the obligations imposed by Code Section 11-8-108 and not an obligation that the security will be honored by the issuer.



§ 11-8-306. Effect of guaranteeing signature, indorsement, or instruction

(a) A person who guarantees a signature of an indorser of a security certificate warrants that at the time of signing:

(1) The signature was genuine;

(2) The signer was an appropriate person to indorse, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person; and

(3) The signer had legal capacity to sign.

(b) A person who guarantees a signature of the originator of an instruction warrants that at the time of signing:

(1) The signature was genuine;

(2) The signer was an appropriate person to originate the instruction, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person, if the person specified in the instruction as the registered owner was, in fact, the registered owner, as to which fact the signature guarantor does not make a warranty; and

(3) The signer had legal capacity to sign.

(c) A person who specially guarantees the signature of an originator of an instruction makes the warranties of a signature guarantor under subsection (b) of this Code section and also warrants that at the time the instruction is presented to the issuer:

(1) The person specified in the instruction as the registered owner of the uncertificated security will be the registered owner; and

(2) The transfer of the uncertificated security requested in the instruction will be registered by the issuer free from all liens, security interests, restrictions, and claims other than those specified in the instruction.

(d) A guarantor under subsections (a) and (b) of this Code section or a special guarantor under subsection (c) of this Code section does not otherwise warrant the rightfulness of the transfer.

(e) A person who guarantees an indorsement of a security certificate makes the warranties of a signature guarantor under subsection (a) of this Code section and also warrants the rightfulness of the transfer in all respects.

(f) A person who guarantees an instruction requesting the transfer of an uncertificated security makes the warranties of a special signature guarantor under subsection (c) of this Code section and also warrants the rightfulness of the transfer in all respects.

(g) An issuer may not require a special guaranty of signature, a guaranty of indorsement, or a guaranty of instruction as a condition to registration of transfer.

(h) The warranties under this Code section are made to a person taking or dealing with the security in reliance on the guaranty, and the guarantor is liable to the person for loss resulting from their breach. An indorser or originator of an instruction whose signature, indorsement, or instruction has been guaranteed is liable to a guarantor for any loss suffered by the guarantor as a result of breach of the warranties of the guarantor.



§ 11-8-307. Purchaser's right to requisites for registration of transfer

Unless otherwise agreed, the transferor of a security on due demand shall supply the purchaser with proof of authority to transfer or with any other requisite necessary to obtain registration of the transfer of the security, but if the transfer is not for value, a transferor need not comply unless the purchaser pays the necessary expenses. If the transferor fails within a reasonable time to comply with the demand, the purchaser may reject or rescind the transfer.






Part 4 - Registration

§ 11-8-401. Duty of issuer to register transfer

(a) If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security, the issuer shall register the transfer as requested if:

(1) Under the terms of the security the person seeking registration of transfer is eligible to have the security registered in its name;

(2) The indorsement or instruction is made by the appropriate person or by an agent who has actual authority to act on behalf of the appropriate person;

(3) Reasonable assurance is given that the indorsement or instruction is genuine and authorized (Code Section 11-8-402);

(4) Any applicable law relating to the collection of taxes has been complied with;

(5) The transfer does not violate any restriction on transfer imposed by the issuer in accordance with Code Section 11-8-204;

(6) A demand that the issuer not register transfer has not become effective under Code Section 11-8-403, or the issuer has complied with subsection (b) of Code Section 11-8-403 but no legal process or indemnity bond is obtained as provided in subsection (d) of Code Section 11-8-403; and

(7) The transfer is in fact rightful or is to a protected purchaser.

(b) If an issuer is under a duty to register a transfer of a security, the issuer is liable to a person presenting a certificated security or an instruction for registration or to the person's principal for loss resulting from unreasonable delay in registration or failure or refusal to register the transfer.



§ 11-8-402. Assurance that indorsement or instruction is effective

(a) An issuer may require the following assurance that each necessary indorsement or each instruction is genuine and authorized:

(1) In all cases, a guaranty of the signature of the person making an indorsement or originating an instruction including, in the case of an instruction, reasonable assurance of identity;

(2) If the indorsement is made or the instruction is originated by an agent, appropriate assurance of actual authority to sign;

(3) If the indorsement is made or the instruction is originated by a fiduciary pursuant to paragraph (4) or (5) of subsection (a) of Code Section 11-8-107, appropriate evidence of appointment or incumbency;

(4) If there is more than one fiduciary, reasonable assurance that all who are required to sign have done so; and

(5) If the indorsement is made or the instruction is originated by a person not covered by another provision of this subsection, assurance appropriate to the case corresponding as nearly as may be to the provisions of this subsection.

(b) An issuer may elect to require reasonable assurance beyond that specified in this Code section.

(c) In this Code section:

(1) "Guaranty of the signature" means a guaranty signed by or on behalf of a person reasonably believed by the issuer to be responsible. An issuer may adopt standards with respect to responsibility if they are not manifestly unreasonable.

(2) "Appropriate evidence of appointment or incumbency" means:

(i) In the case of a fiduciary appointed or qualified by a court, a certificate issued by or under the direction or supervision of the court or an officer thereof and dated within 60 days before the date of presentation for transfer; or

(ii) In any other case, a copy of a document showing the appointment or a certificate issued by or on behalf of a person reasonably believed by an issuer to be responsible or, in the absence of that document or certificate, other evidence the issuer reasonably considers appropriate.



§ 11-8-403. Demand that issuer not register transfer

(a) A person who is an appropriate person to make an indorsement or originate an instruction may demand that the issuer not register transfer of a security by communicating to the issuer a notification that identifies the registered owner and the issue of which the security is a part and provides an address for communications directed to the person making the demand. The demand is effective only if it is received by the issuer at a time and in a manner affording the issuer reasonable opportunity to act on it.

(b) If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security after a demand that the issuer not register transfer has become effective, the issuer shall promptly communicate to (i) the person who initiated the demand at the address provided in the demand and (ii) the person who presented the security for registration of transfer or initiated the instruction requesting registration of transfer a notification stating that:

(1) The certificated security has been presented for registration of transfer or the instruction for registration of transfer of the uncertificated security has been received;

(2) A demand that the issuer not register transfer had previously been received; and

(3) The issuer will withhold registration of transfer for a period of time stated in the notification in order to provide the person who initiated the demand an opportunity to obtain legal process or an indemnity bond.

(c) The period described in paragraph (3) of subsection (b) of this Code section may not exceed 30 days after the date of communication of the notification. A shorter period may be specified by the issuer if it is not manifestly unreasonable.

(d) An issuer is not liable to a person who initiated a demand that the issuer not register transfer for any loss the person suffers as a result of registration of a transfer pursuant to an effective indorsement or instruction if the person who initiated the demand does not, within the time stated in the issuer's communication, either:

(1) Obtain an appropriate restraining order, injunction, or other process from a court of competent jurisdiction enjoining the issuer from registering the transfer; or

(2) File with the issuer an indemnity bond, sufficient in the issuer's judgment to protect the issuer and any transfer agent, registrar, or other agent of the issuer involved from any loss it or they may suffer by refusing to register the transfer.

(e) This Code section does not relieve an issuer from liability for registering transfer pursuant to an indorsement or instruction that was not effective.



§ 11-8-404. Wrongful registration

(a) Except as otherwise provided in Code Section 11-8-406, an issuer is liable for wrongful registration of transfer if the issuer has registered a transfer of a security to a person not entitled to it, and the transfer was registered:

(1) Pursuant to an ineffective indorsement or instruction;

(2) After a demand that the issuer not register transfer became effective under subsection (a) of Code Section 11-8-403 and the issuer did not comply with subsection (b) of Code Section 11-8-403;

(3) After the issuer had been served with an injunction, restraining order, or other legal process enjoining it from registering the transfer, issued by a court of competent jurisdiction, and the issuer had a reasonable opportunity to act on the injunction, restraining order, or other legal process; or

(4) By an issuer acting in collusion with the wrongdoer.

(b) An issuer that is liable for wrongful registration of transfer under subsection (a) of this Code section on demand shall provide the person entitled to the security with a like certificated or uncertificated security, and any payments or distributions that the person did not receive as a result of the wrongful registration. If an overissue would result, the issuer's liability to provide the person with a like security is governed by Code Section 11-8-210.

(c) Except as otherwise provided in subsection (a) of this Code section or in a law relating to the collection of taxes, an issuer is not liable to an owner or other person suffering loss as a result of the registration of a transfer of a security if registration was made pursuant to an effective indorsement or instruction.



§ 11-8-405. Replacement of lost, destroyed, or wrongfully taken security certificate

(a) If an owner of a certificated security, whether in registered or bearer form, claims that the certificate has been lost, destroyed, or wrongfully taken, the issuer shall issue a new certificate if the owner:

(1) So requests before the issuer has notice that the certificate has been acquired by a protected purchaser;

(2) Files with the issuer a sufficient indemnity bond; and

(3) Satisfies other reasonable requirements imposed by the issuer.

(b) If, after the issue of a new security certificate, a protected purchaser of the original certificate presents it for registration of transfer, the issuer shall register the transfer unless an overissue would result. In that case, the issuer's liability is governed by Code Section 11-8-210. In addition to any rights on the indemnity bond, an issuer may recover the new certificate from a person to whom it was issued or any person taking under that person, except a protected purchaser.



§ 11-8-406. Obligation to notify issuer of lost, destroyed, or wrongfully taken security certificate

If a security certificate has been lost, apparently destroyed, or wrongfully taken, and the owner fails to notify the issuer of that fact within a reasonable time after the owner has notice of it and the issuer registers a transfer of the security before receiving notification, the owner may not assert against the issuer a claim for registering the transfer under Code Section 11-8-404 or a claim to a new security certificate under Code Section 11-8-405.



§ 11-8-407. Authenticating trustee, transfer agent, and registrar

A person acting as authenticating trustee, transfer agent, registrar, or other agent for an issuer in the registration of a transfer of its securities, in the issue of new security certificates or uncertificated securities, or in the cancellation of surrendered security certificates has the same obligation to the holder or owner of a certificated or uncertificated security with regard to the particular functions performed as the issuer has in regard to those functions.






Part 5 - Security Entitlements

§ 11-8-501. Securities account; acquisition of security entitlement from securities intermediary

(a) "Securities account" means an account to which a financial asset is or may be credited in accordance with an agreement under which the person maintaining the account undertakes to treat the person for whom the account is maintained as entitled to exercise the rights that comprise the financial asset.

(b) Except as otherwise provided in subsections (d) and (e) of this Code section, a person acquires a security entitlement if a securities intermediary:

(1) Indicates by book entry that a financial asset has been credited to the person's securities account;

(2) Receives a financial asset from the person or acquires a financial asset for the person and, in either case, accepts it for credit to the person's securities account; or

(3) Becomes obligated under other law, regulation, or rule to credit a financial asset to the person's securities account.

(c) If a condition of subsection (b) of this Code section has been met, a person has a security entitlement even though the securities intermediary does not itself hold the financial asset.

(d) If a securities intermediary holds a financial asset for another person, and the financial asset is registered in the name of, payable to the order of, or specially indorsed to the other person, and has not been indorsed to the securities intermediary or in blank, the other person is treated as holding the financial asset directly rather than as having a security entitlement with respect to the financial asset.

(e) Issuance of a security is not establishment of a security entitlement.



§ 11-8-502. Assertion of adverse claim against entitlement holder

An action based on an adverse claim to a financial asset, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against a person who acquires a security entitlement under Code Section 11-8-501 for value and without notice of the adverse claim.



§ 11-8-503. Property interest of entitlement holder in financial asset held by securities intermediary

(a) To the extent necessary for a securities intermediary to satisfy all security entitlements with respect to a particular financial asset, all interests in that financial asset held by the securities intermediary are held by the securities intermediary for the entitlement holders, are not property of the securities intermediary, and are not subject to claims of creditors of the securities intermediary, except as otherwise provided in Code Section 11-8-511.

(b) An entitlement holder's property interest with respect to a particular financial asset under subsection (a) of this Code section is a pro rata property interest in all interests in that financial asset held by the securities intermediary, without regard to the time the entitlement holder acquired the security entitlement or the time the securities intermediary acquired the interest in that financial asset.

(c) An entitlement holder's property interest with respect to a particular financial asset under subsection (a) of this Code section may be enforced against the securities intermediary only by exercise of the entitlement holder's rights under Code Sections 11-8-505 through 11-8-508.

(d) An entitlement holder's property interest with respect to a particular financial asset under subsection (a) of this Code section may be enforced against a purchaser of the financial asset or interest therein only if:

(1) Insolvency proceedings have been initiated by or against the securities intermediary;

(2) The securities intermediary does not have sufficient interests in the financial asset to satisfy the security entitlements of all of its entitlement holders to that financial asset;

(3) The securities intermediary violated its obligations under Code Section 11-8-504 by transferring the financial asset or interest therein to the purchaser; and

(4) The purchaser is not protected under subsection (e) of this Code section. The trustee or other liquidator, acting on behalf of all entitlement holders having security entitlements with respect to a particular financial asset, may recover the financial asset, or interest therein, from the purchaser. If the trustee or other liquidator elects not to pursue that right, an entitlement holder whose security entitlement remains unsatisfied has the right to recover its interest in the financial asset from the purchaser.

(e) An action based on the entitlement holder's property interest with respect to a particular financial asset under subsection (a) of this Code section, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against any purchaser of a financial asset or interest therein who gives value, obtains control, and does not act in collusion with the securities intermediary in violating the securities intermediary's obligations under Code Section 11-8-504.



§ 11-8-504. Duty of securities intermediary to maintain financial asset

(a) A securities intermediary shall promptly obtain and thereafter maintain a financial asset in a quantity corresponding to the aggregate of all security entitlements it has established in favor of its entitlement holders with respect to that financial asset. The securities intermediary may maintain those financial assets directly or through one or more other securities intermediaries.

(b) Except to the extent otherwise agreed by its entitlement holder, a securities intermediary may not grant any security interests in a financial asset it is obligated to maintain pursuant to subsection (a) of this Code section.

(c) A securities intermediary satisfies the duty in subsection (a) of this Code section if:

(1) The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to obtain and maintain the financial asset.

(d) This Code section does not apply to a clearing corporation that is itself the obligor of an option or similar obligation to which its entitlement holders have security entitlements.



§ 11-8-505. Duty of securities intermediary with respect to payments and distributions

(a) A securities intermediary shall take action to obtain a payment or distribution made by the issuer of a financial asset. A securities intermediary satisfies the duty if:

(1) The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to attempt to obtain the payment or distribution.

(b) A securities intermediary is obligated to its entitlement holder for a payment or distribution made by the issuer of a financial asset if the payment or distribution is received by the securities intermediary.



§ 11-8-506. Duty of securities intermediary to exercise rights as directed by entitlement holder

A securities intermediary shall exercise rights with respect to a financial asset if directed to do so by an entitlement holder. A securities intermediary satisfies the duty if:

(1) The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) In the absence of agreement, the securities intermediary either places the entitlement holder in a position to exercise the rights directly or exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.



§ 11-8-507. Duty of securities intermediary to comply with entitlement order

(a) A securities intermediary shall comply with an entitlement order if the entitlement order is originated by the appropriate person, the securities intermediary has had reasonable opportunity to assure itself that the entitlement order is genuine and authorized, and the securities intermediary has had reasonable opportunity to comply with the entitlement order. A securities intermediary satisfies the duty if:

(1) The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to comply with the entitlement order.

(b) If a securities intermediary transfers a financial asset pursuant to an ineffective entitlement order, the securities intermediary shall reestablish a security entitlement in favor of the person entitled to it, and pay or credit any payments or distributions that the person did not receive as a result of the wrongful transfer. If the securities intermediary does not reestablish a security entitlement, the securities intermediary is liable to the entitlement holder for damages.



§ 11-8-508. Duty of securities intermediary to change entitlement holder's position to other form of security holding

A securities intermediary shall act at the direction of an entitlement holder to change a security entitlement into another available form of holding for which the entitlement holder is eligible, or to cause the financial asset to be transferred to a securities account of the entitlement holder with another securities intermediary. A securities intermediary satisfies the duty if:

(1) The securities intermediary acts as agreed upon by the entitlement holder and the securities intermediary; or

(2) In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.



§ 11-8-509. Specification of duties of securities intermediary by other statute or regulation; manner of performance of duties of securities intermediary and exercise of rights of entitlement holder

(a) If the substance of a duty imposed upon a securities intermediary by Code Sections 11-8-504 through 11-8-508 is the subject of other statute, regulation, or rule, compliance with that statute, regulation, or rule satisfies the duty.

(b) To the extent that specific standards for the performance of the duties of a securities intermediary or the exercise of the rights of an entitlement holder are not specified by other statute, regulation, or rule or by agreement between the securities intermediary and entitlement holder, the securities intermediary shall perform its duties and the entitlement holder shall exercise its rights in a commercially reasonable manner.

(c) The obligation of a securities intermediary to perform the duties imposed by Code Sections 11-8-504 through 11-8-508 is subject to:

(1) Rights of the securities intermediary arising out of a security interest under a security agreement with the entitlement holder or otherwise; and

(2) Rights of the securities intermediary under other law, regulation, rule, or agreement to withhold performance of its duties as a result of unfulfilled obligations of the entitlement holder to the securities intermediary.

(d) Code Sections 11-8-504 through 11-8-508 do not require a securities intermediary to take any action that is prohibited by other statute, regulation, or rule.



§ 11-8-510. Rights of purchaser of security entitlement from entitlement holder

(a) In a case not covered by the priority rules in Article 9 of this title or the rules stated in subsection (c) of this Code section, an action based on an adverse claim to a financial asset or security entitlement, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against a person who purchases a security entitlement, or an interest therein, from an entitlement holder if the purchaser gives value, does not have notice of the adverse claim, and obtains control.

(b) If an adverse claim could not have been asserted against an entitlement holder under Code Section 11-8-502, the adverse claim cannot be asserted against a person who purchases a security entitlement, or an interest therein, from the entitlement holder.

(c) In a case not covered by the priority rules in Article 9 of this title, a purchaser for value of a security entitlement, or an interest therein, who obtains control has priority over a purchaser of a security entitlement, or an interest therein, who does not obtain control. Except as otherwise provided in subsection (d) of this Code section, purchasers who have control rank according to priority in time of:

(1) The purchaser's becoming the person for whom the securities account, in which the security entitlement is carried, is maintained, if the purchaser obtained control under paragraph (1) of subsection (d) of Code Section 11-8-106;

(2) The securities intermediary's agreement to comply with the purchaser's entitlement orders with respect to security entitlements carried or to be carried in the securities account in which the security entitlement is carried, if the purchaser obtained control under paragraph (2) of subsection (d) of Code Section 11-8-106; or

(3) If the purchaser obtained control through another person under paragraph (3) of subsection (d) of Code Section 11-8-106, the time on which priority would be based under this subsection if the other person were the secured party.

(d) A securities intermediary as purchaser has priority over a conflicting purchaser who has control unless otherwise agreed by the securities intermediary.



§ 11-8-511. Priority among security interests and entitlement holders

(a) Except as otherwise provided in subsections (b) and (c) of this Code section, if a securities intermediary does not have sufficient interests in a particular financial asset to satisfy both its obligations to entitlement holders who have security entitlements to that financial asset and its obligation to a creditor of the securities intermediary who has a security interest in that financial asset, the claims of entitlement holders, other than the creditor, have priority over the claim of the creditor.

(b) A claim of a creditor of a securities intermediary who has a security interest in a financial asset held by a securities intermediary has priority over claims of the securities intermediary's entitlement holders who have security entitlements with respect to that financial asset if the creditor has control over the financial asset.

(c) If a clearing corporation does not have sufficient financial assets to satisfy both its obligations to entitlement holders who have security entitlements with respect to a financial asset and its obligation to a creditor of the clearing corporation who has a security interest in that financial asset, the claim of the creditor has priority over the claims of entitlement holders.






Part 6 - Transition Provisions for Revised Article 8 and Conforming Amendments to Articles 1, 3, 4, 5, 9, and 10

§ 11-8-601. Effective date

This Act takes effect July 1, 1998.



§ 11-8-602. Repeals

Reserved. Repealed by Ga. L. 2010, p. 579, § 5, effective July 1, 2010.



§ 11-8-603. Savings clause

(a) This Act does not affect an action or proceeding commenced before this Act takes effect.

(b) If a security interest in a security is perfected at the date this Act takes effect, and the action by which the security interest was perfected would suffice to perfect a security interest under this Act, no further action is required to continue perfection. If a security interest in a security is perfected at the date this Act takes effect but the action by which the security interest was perfected would not suffice to perfect a security interest under this Act, the security interest remains perfected for a period of four months after the effective date and continues perfected thereafter if appropriate action to perfect under this Act is taken within that period. If a security interest is perfected at the date this Act takes effect and the security interest can be perfected by filing under this Act, a financing statement signed by the secured party instead of the debtor may be filed within that period to continue perfection or thereafter to perfect.









Article 9 - Secured Transactions

Part 1 - General Provisions

Part 1 - Short Title, Definitions, and General Concepts

§ 11-9-101. Short title.

This article may be cited as "Uniform Commercial Code -- Secured Transactions."



§ 11-9-102. Definitions and index of definitions.

(a) Article 9 definitions. As used in this article, the term:

(1) "Accession" means goods that are physically united with other goods in such a manner that the identity of the original goods is not lost.

(2) "Account," except as used in "account for," means a right to payment of a monetary obligation, whether or not earned by performance, (i) for property that has been or is to be sold, leased, licensed, assigned, or otherwise disposed of, (ii) for services rendered or to be rendered, (iii) for a policy of insurance issued or to be issued, (iv) for a secondary obligation incurred or to be incurred, (v) for energy provided or to be provided, (vi) for the use or hire of a vessel under a charter or other contract, (vii) arising out of the use of a credit or charge card or information contained on or for use with the card, or (viii) as winnings in a lottery or other game of chance operated or sponsored by a state, governmental unit of a state, or person licensed or authorized to operate the game by a state or governmental unit of a state. The term includes health care insurance receivables. The term does not include (i) rights to payment evidenced by chattel paper or an instrument, (ii) commercial tort claims, (iii) deposit accounts, (iv) investment property, (v) letter of credit rights or letters of credit, or (vi) rights to payment for money or funds advanced or sold, other than rights arising out of the use of a credit or charge card or information contained on or for use with the card.

(3) "Account debtor" means a person obligated on an account, chattel paper, or general intangible. The term does not include persons obligated to pay a negotiable instrument, even if the instrument constitutes part of chattel paper.

(4) "Accounting," except as used in "accounting for," means a record:

(A) Authenticated by a secured party;

(B) Indicating the aggregate unpaid secured obligations as of a date not more than 35 days earlier or 35 days later than the date of the record; and

(C) Identifying the components of the obligations in reasonable detail.

(5) "Agricultural lien" means an interest in farm products:

(A) Which secures payment or performance of an obligation for:

(i) Goods or services furnished in connection with a debtor's farming operation; or

(ii) Rent on real property leased by a debtor in connection with its farming operation;

(B) Which is created by statute in favor of a person that:

(i) In the ordinary course of its business furnished goods or services to a debtor in connection with a debtor's farming operation; or

(ii) Leased real property to a debtor in connection with the debtor's farming operation; and

(C) Whose effectiveness does not depend on the person's possession of the personal property.

(6) "As-extracted collateral" means:

(A) Oil, gas, or other minerals that are subject to a security interest that:

(i) Is created by a debtor having an interest in the minerals before extraction; and

(ii) Attaches to the minerals as extracted; or

(B) Accounts arising out of the sale at the wellhead or minehead of oil, gas, or other minerals in which the debtor had an interest before extraction.

(7) "Authenticate" means:

(A) To sign; or

(B) With present intent to adopt or accept a record, to attach to or logically associate with such record an electronic sound, symbol, or process.

(8) "Authority" means the Georgia Superior Court Clerks' Cooperative Authority.

(9) "Bank" means an organization that is engaged in the business of banking. The term includes savings banks, savings and loan associations, credit unions, and trust companies.

(10) "Cash proceeds" means proceeds that are money, checks, deposit accounts, or the like.

(11) "Certificate of title" means a certificate of title with respect to which a statute provides for the security interest in question to be indicated on the certificate as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral. The term shall include another record maintained as an alternative to a certificate of title by the governmental unit that issues certificates of title if a statute permits the security interest in question to be indicated on the record as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral.

(12) "Chattel paper" means a record or records that evidence both a monetary obligation and a security interest in specific goods, a security interest in specific goods and software used in the goods, a lease of specific goods, or a lease of specific goods and license of software used in the goods. As used in this paragraph, "monetary obligation" means a monetary obligation secured by the goods or owed under a lease of the goods and includes a monetary obligation with respect to software used in the goods. The term does not include:

(A) Charters or other contracts involving the use or hire of a vessel; or

(B) Records that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card.

If a transaction is evidenced by records that include an instrument or series of instruments, the group of records taken together constitutes chattel paper.

(13) "Collateral" means the property subject to a security interest or agricultural lien. The term includes:

(A) Proceeds to which a security interest attaches;

(B) Accounts, chattel paper, payment intangibles, and promissory notes that have been sold; and

(C) Goods that are the subject of a consignment.

(14) "Commercial tort claim" means a claim arising in tort with respect to which:

(A) The claimant is an organization; or

(B) The claimant is an individual and the claim:

(i) Arose in the course of the claimant's business or profession; and

(ii) Does not include damages arising out of personal injury to or the death of an individual.

(15) "Commodity account" means an account maintained by a commodity intermediary in which a commodity contract is carried for a commodity customer.

(16) "Commodity contract" means a commodity futures contract, an option on a commodity futures contract, a commodity option, or another contract if the contract or option is:

(A) Traded on or subject to the rules of a board of trade that has been designated as a contract market for such a contract pursuant to federal commodities laws; or

(B) Traded on a foreign commodity board of trade, exchange, or market and is carried on the books of a commodity intermediary for a commodity customer.

(17) "Commodity customer" means a person for which a commodity intermediary carries a commodity contract on its books.

(18) "Commodity intermediary" means a person that:

(A) Is registered as a futures commission merchant under federal commodities law; or

(B) In the ordinary course of its business provides clearance or settlement services for a board of trade that has been designated as a contract market pursuant to federal commodities law.

(19) "Communicate" means:

(A) To send a written or other tangible record;

(B) To transmit a record by any means agreed upon by the persons sending and receiving the record; or

(C) In the case of transmission of a record to or by a filing office or the authority, to transmit a record by any means prescribed by filing office rule.

(20) "Consignee" means a merchant to which goods are delivered in a consignment.

(21) "Consignment" means a transaction, regardless of its form, in which a person delivers goods to a merchant for the purpose of sale and:

(A) The merchant:

(i) Deals in goods of that kind under a name other than the name of the person making delivery;

(ii) Is not an auctioneer; and

(iii) Is not generally known by its creditors to be substantially engaged in selling the goods of others;

(B) With respect to each delivery, the aggregate value of the goods is $1,000.00 or more at the time of delivery;

(C) The goods are not consumer goods immediately before delivery; and

(D) The transaction does not create a security interest that secures an obligation.

(22) "Consignor" means a person that delivers goods to a consignee in a consignment.

(23) "Consumer debtor" means a debtor in a consumer transaction.

(24) "Consumer goods" means goods that are used or bought for use primarily for personal, family, or household purposes.

(25) "Consumer goods transaction" means a consumer transaction in which:

(A) An individual incurs an obligation primarily for personal, family, or household purposes; and

(B) A security interest in consumer goods secures the obligation.

(26) "Consumer obligor" means an obligor who is an individual and who incurred the obligation as part of a transaction entered into primarily for personal, family, or household purposes.

(27) "Consumer transaction" means a transaction in which (i) an individual incurs an obligation primarily for personal, family, or household purposes, (ii) a security interest secures the obligation, and (iii) the collateral is held or acquired primarily for personal, family, or household purposes. The term includes consumer goods transactions.

(28) "Continuation statement" means an amendment of a financing statement which:

(A) Identifies, by its file number, the initial financing statement to which it relates; and

(B) Indicates that it is a continuation statement for, or that it is filed to continue the effectiveness of, the identified financing statement.

(29) "Debtor" means:

(A) A person having an interest, other than a security interest or other lien, in the collateral, whether or not the person is an obligor;

(B) A seller of accounts, chattel paper, payment intangibles, or promissory notes; or

(C) A consignee.

(30) "Deposit account" means a demand, time, savings, passbook, or similar account maintained with a bank. The term does not include investment property or accounts evidenced by an instrument.

(31) "Document" means a document of title or a receipt of the type described in subsection (2) of Code Section 11-7-201.

(32) "Electronic chattel paper" means chattel paper evidenced by a record or records consisting of information stored in an electronic medium.

(33) "Encumbrance" means a right, other than an ownership interest, in real property. The term includes mortgages and other liens on real property.

(34) "Equipment" means goods other than inventory, farm products, or consumer goods.

(35) "Farm products" means goods, other than standing timber, with respect to which the debtor is engaged in a farming operation and which are:

(A) Crops grown, growing, or to be grown, including:

(i) Crops produced on trees, vines, and bushes; and

(ii) Aquatic goods produced in aquacultural operations;

(B) Livestock, born or unborn, including aquatic goods produced in aquacultural operations;

(C) Supplies used or produced in a farming operation; or

(D) Products of crops or livestock in their unmanufactured states.

(36) "Farming operation" means raising, cultivating, propagating, fattening, grazing, or any other farming, livestock, or aquacultural operation.

(37) "File number" means the number assigned to an initial financing statement pursuant to subsection (a) of Code Section 11-9-519.

(38) "Filing office" means an office designated in Code Section 11-9-501 as the place to file a financing statement.

(39) "Filing office rule" means a rule adopted pursuant to Code Section 11-9-526.

(40) "Financing statement" means a record or records composed of an initial financing statement and any filed record relating to the initial financing statement.

(41) "Fixture filing" means the filing of a financing statement covering goods that are or are to become fixtures and satisfying subsections (a) and (b) of Code Section 11-9-502. The term includes the filing of a financing statement covering goods of a transmitting utility which are or are to become fixtures.

(42) "Fixtures" means goods that have become so related to particular real property that an interest in them arises under real property law.

(43) "General intangible" means any personal property, including things in action, other than accounts, chattel paper, commercial tort claims, deposit accounts, documents, goods, instruments, investment property, letter of credit rights, letters of credit, money, and oil, gas, or other minerals before extraction. The term includes payment intangibles and software.

(44) Reserved.

(45) "Goods" means all things that are movable when a security interest attaches. The term includes (i) fixtures, (ii) standing timber that is to be cut and removed under a conveyance or contract for sale, (iii) the unborn young of animals, and (iv) crops grown, growing, or to be grown, even if the crops are produced on trees, vines, or bushes. The term also includes a computer program embedded in goods and any supporting information provided in connection with a transaction relating to the program if (i) the program is associated with the goods in such a manner that it customarily is considered part of the goods, or (ii) by becoming the owner of the goods, a person acquires a right to use the program in connection with the goods. The term does not include a computer program embedded in goods that consist solely of the medium in which the program is embedded. The term also does not include accounts, chattel paper, commercial tort claims, deposit accounts, documents, general intangibles, instruments, investment property, letter of credit rights, letters of credit, money, or oil, gas, or other minerals before extraction.

(46) "Governmental unit" means a subdivision, agency, department, county, parish, municipality, or other unit of the government of the United States, a state, or a foreign country. The term includes an organization having a separate corporate existence if the organization is eligible to issue debt on which interest is exempt from income taxation under the laws of the United States.

(47) "Health care insurance receivable" means an interest in or claim under a policy of insurance which is a right to payment of a monetary obligation for health care goods or services provided or to be provided.

(48) "Instrument" means a negotiable instrument or any other writing that evidences a right to the payment of a monetary obligation, is not itself a security agreement or lease, and is of a type that in ordinary course of business is transferred by delivery with any necessary indorsement or assignment. The term does not include (i) investment property, (ii) letters of credit, or (iii) writings that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card.

(49) "Inventory" means goods, other than farm products, which:

(A) Are leased by a person as lessor;

(B) Are held by a person for sale or lease or to be furnished under a contract of service;

(C) Are furnished by a person under a contract of service; or

(D) Consist of raw materials, work in process, or materials used or consumed in a business.

(50) "Investment property" means a security, whether certificated or uncertificated, security entitlement, securities account, commodity contract, or commodity account.

(51) "Jurisdiction of organization," with respect to a registered organization, means the jurisdiction under whose law the organization is formed or organized.

(52) "Letter of credit right" means a right to payment or performance under a letter of credit, whether or not the beneficiary has demanded or is at the time entitled to demand payment or performance. The term does not include the right of a beneficiary to demand payment or performance under a letter of credit.

(53) "Lien creditor" means:

(A) A creditor that has acquired a lien on the property involved by attachment, levy, or the like;

(B) An assignee for benefit of creditors from the time of assignment;

(C) A trustee in bankruptcy from the date of the filing of the petition; or

(D) A receiver in equity from the time of appointment.

(54) "Mortgage" means a consensual interest in real property, including fixtures, which secures payment or performance of an obligation. The term includes a deed to secure debt.

(55) "New debtor" means a person that becomes bound as debtor under subsection (d) of Code Section 11-9-203 by a security agreement previously entered into by another person.

(56) "New value" means (i) money, (ii) money's worth in property, services, or new credit, or (iii) release by a transferee of an interest in property previously transferred to the transferee. The term does not include an obligation substituted for another obligation.

(57) "Noncash proceeds" means proceeds other than cash proceeds.

(58) "Obligor" means a person that, with respect to an obligation secured by a security interest in or an agricultural lien on the collateral, (i) owes payment or other performance of the obligation, (ii) has provided property other than the collateral to secure payment or other performance of the obligation, or (iii) is otherwise accountable in whole or in part for payment or other performance of the obligation. The term does not include issuers or nominated persons under a letter of credit.

(59) "Original debtor," except as used in subsection (c) of Code Section 11-9-310, means a person that, as debtor, entered into a security agreement to which a new debtor has become bound under subsection (d) of Code Section 11-9-203.

(60) "Payment intangible" means a general intangible under which the account debtor's principal obligation is a monetary obligation.

(61) "Person related to," with respect to an individual, means:

(A) The spouse of the individual;

(B) A brother, brother-in-law, sister, or sister-in-law of the individual;

(C) An ancestor or lineal descendant of the individual or the individual's spouse; or

(D) Any other relative, by blood or marriage, of the individual or the individual's spouse who shares the same home with the individual.

(62) "Person related to," with respect to an organization, means:

(A) A person directly or indirectly controlling, controlled by, or under common control with the organization;

(B) An officer or director of, or a person performing similar functions with respect to, the organization;

(C) An officer or director of, or a person performing similar functions with respect to, a person described in subparagraph (A) of this paragraph;

(D) The spouse of an individual described in subparagraph (A), (B), or (C) of this paragraph; or

(E) An individual who is related by blood or marriage to an individual described in subparagraph (A), (B), (C), or (D) of this paragraph and shares the same home with the individual.

(63) "Proceeds," except as used in subsection (d) of Code Section 11-9-609, means the following property:

(A) Whatever is acquired upon the sale, lease, license, exchange, or other disposition of collateral;

(B) Whatever is collected on, or distributed on account of, collateral;

(C) Rights arising out of collateral;

(D) To the extent of the value of collateral, claims arising out of the loss, nonconformity, or interference with the use of, defects or infringement of rights in, or damage to the collateral; or

(E) To the extent of the value of collateral and to the extent payable to the debtor or the secured party, insurance payable by reason of the loss or nonconformity of, defects or infringement of rights in, or damage to the collateral.

(64) "Promissory note" means an instrument that evidences a promise to pay a monetary obligation, does not evidence an order to pay, and does not contain an acknowledgment by a bank that the bank has received for deposit a sum of money or funds.

(65) "Proposal" means a record authenticated by a secured party which includes the terms on which the secured party is willing to accept collateral in full or partial satisfaction of the obligation it secures pursuant to Code Sections 11-9-620, 11-9-621, and 11-9-622.

(66) "Public finance transaction" means a secured transaction in connection with which:

(A) Debt securities are issued;

(B) All or a portion of the securities issued have an initial stated maturity of at least five years; and

(C) The debtor, obligor, secured party, account debtor or other person obligated on collateral, assignor or assignee of a secured obligation, or assignor or assignee of a security interest is a state or a governmental unit of a state.

(67) "Public organic record" means a record that is available to the public for inspection and is:

(A) A record consisting of the record initially filed with or issued by a state or the United States to form or organize an organization and any record filed with or issued by such state or the United States which amends or restates the initial record;

(B) An organic record of a business trust consisting of the record initially filed with a state and any record filed with such state which amends or restates the initial record, if a statute of such state governing business trusts requires that the record be filed with such state; or

(C) A record consisting of legislation enacted by the legislature of a state or the Congress of the United States which forms or organizes an organization, any record amending the legislation, and any record filed with or issued by such state or the United States which amends or restates the name of the organization.

(68) "Pursuant to commitment," with respect to an advance made or other value given by a secured party, means pursuant to the secured party's obligation, whether or not a subsequent event of default or other event not within the secured party's control has relieved or may relieve the secured party from its obligation.

(69) "Record," except as used in "for record," "of record," "record or legal title," and "record owner," means information that is inscribed on a tangible medium or which is stored in an electronic or other medium and is retrievable in perceivable form.

(70) "Registered organization" means an organization formed or organized solely under the law of a single state or the United States by the filing of a public organic record with, the issuance of a public organic record by, or the enactment of legislation by a state or the United States. The term shall include a business trust that is formed or organized under the law of a single state if a statute of such state governing business trusts requires that the business trust's organic record be filed with such state.

(71) "Secondary obligor" means an obligor to the extent that:

(A) The obligor's obligation is secondary; or

(B) The obligor has a right of recourse with respect to an obligation secured by collateral against the debtor, another obligor, or property of either.

(72) "Secured party" means:

(A) A person in whose favor a security interest is created or provided for under a security agreement, whether or not any obligation to be secured is outstanding;

(B) A person that holds an agricultural lien;

(C) A consignor;

(D) A person to which accounts, chattel paper, payment intangibles, or promissory notes have been sold;

(E) A trustee, indenture trustee, agent, collateral agent, or other representative in whose favor a security interest or agricultural lien is created or provided for; or

(F) A person that holds a security interest arising under Code Section 11-2-401, 11-2-505, or subsection (3) of Code Section 11-2-711, subsection (5) of Code Section 11-2A-508, Code Section 11-4-210, or Code Section 11-5-118.

(73) "Security agreement" means an agreement that creates or provides for a security interest.

(74) "Send," in connection with a record or notification, means:

(A) To deposit in the mail, deliver for transmission, or transmit by any other usual means of communication, with postage or cost of transmission provided for, addressed to any address reasonable under the circumstances; or

(B) To cause the record or notification to be received within the time that it would have been received if properly sent under subparagraph (A) of this paragraph.

(75) "Software" means a computer program and any supporting information provided in connection with a transaction relating to the program. The term does not include a computer program that is included in the definition of goods.

(76) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(77) "Supporting obligation" means a letter of credit right or secondary obligation that supports the payment or performance of an account, chattel paper, a document, a general intangible, an instrument, or investment property.

(78) "Tangible chattel paper" means chattel paper evidenced by a record or records consisting of information that is inscribed on a tangible medium.

(79) "Termination statement" means an amendment of a financing statement which:

(A) Identifies, by its file number, the initial financing statement to which it relates; and

(B) Indicates either that it is a termination statement or that the identified financing statement is no longer effective.

(80) "Transmitting utility" means a person primarily engaged in the business of:

(A) Operating a railroad, subway, street railway, or trolley bus;

(B) Transmitting communications electrically, electromagnetically, or by light;

(C) Transmitting goods by pipeline or sewer; or

(D) Transmitting or producing and transmitting electricity, steam, gas, or water.

(b) Definitions in other articles. "Control" as provided in Code Section 11-7-106 and the following definitions in other articles apply to this article:

"Applicant." Code Section 11-5-102.

"Beneficiary." Code Section 11-5-102.

"Broker." Code Section 11-8-102.

"Certificated security." Code Section 11-8-102.

"Check." Code Section 11-3-104.

"Clearing corporation." Code Section 11-8-102.

"Contract for sale." Code Section 11-2-106.

"Customer." Code Section 11-4-104.

"Entitlement holder." Code Section 11-8-102.

"Financial asset." Code Section 11-8-102.

"Holder in due course." Code Section 11-3-302.

"Issuer" (with respect to a letter of credit or letter of credit right). Code Section 11-5-102.

"Issuer" (with respect to a security). Code Section 11-8-201.

"Issuer" (with respect to documents of title). Code Section 11-7-102.

"Lease." Code Section 11-2A-103.

"Lease agreement." Code Section 11-2A-103.

"Lease contract." Code Section 11-2A-103.

"Leasehold interest." Code Section 11-2A-103.

"Lessee." Code Section 11-2A-103.

"Lessee in ordinary course of business." Code Section 11-2A-103.

"Lessor." Code Section 11-2A-103.

"Lessor's residual interest." Code Section 11-2A-103.

"Letter of credit." Code Section 11-5-102.

"Merchant." Code Section 11-2-104.

"Negotiable instrument." Code Section 11-3-104.

"Nominated person." Code Section 11-5-102.

"Note." Code Section 11-3-104.

"Proceeds of a letter of credit." Code Section 11-5-114.

"Prove." Code Section 11-3-103.

"Sale." Code Section 11-2-106.

"Securities account." Code Section 11-8-501.

"Securities intermediary." Code Section 11-8-102.

"Security." Code Section 11-8-102.

"Security certificate." Code Section 11-8-102.

"Security entitlement." Code Section 11-8-102.

"Uncertificated security." Code Section 11-8-102.

(c) Article 1 definitions and principles. Article 1 of this title contains general definitions and principles of construction and interpretation applicable throughout this article.



§ 11-9-103. Purchase money security interest; application of payments; burden of establishing.

(a) Definitions. As used in this Code section, the term:

(1) "Purchase money collateral" means goods or software that secures a purchase money obligation incurred with respect to that collateral.

(2) "Purchase money obligation" means an obligation of an obligor incurred as all or part of the price of the collateral or for value given to enable the debtor to acquire rights in or the use of the collateral if the value is in fact so used.

(b) Purchase money security interest in goods. A security interest in goods is a purchase money security interest:

(1) To the extent that the goods are purchase money collateral with respect to that security interest;

(2) If the security interest is in inventory that is or was purchase money collateral, also to the extent that the security interest secures a purchase money obligation incurred with respect to other inventory in which the secured party holds or held a purchase money security interest; and

(3) Also to the extent that the security interest secures a purchase money obligation incurred with respect to software in which the secured party holds or held a purchase money security interest.

(c) Purchase money security interest in software. A security interest in software is a purchase money security interest to the extent that the security interest also secures a purchase money obligation incurred with respect to goods in which the secured party holds or held a purchase money security interest if:

(1) The debtor acquired its interest in the software in an integrated transaction in which it acquired an interest in the goods; and

(2) The debtor acquired its interest in the software for the principal purpose of using the software in the goods.

(d) Consignor's inventory purchase money security interest. The security interest of a consignor in goods that are the subject of a consignment is a purchase money security interest in inventory.

(e) Application of payment in nonconsumer goods transaction. In a transaction other than a consumer goods transaction, if the extent to which a security interest is a purchase money security interest depends on the application of a payment to a particular obligation, the payment must be applied:

(1) In accordance with any reasonable method of application to which the parties agree;

(2) In the absence of the parties' agreement to a reasonable method, in accordance with any intention of the obligor manifested at or before the time of payment; or

(3) In the absence of an agreement to a reasonable method and a timely manifestation of the obligor's intention, in the following order:

(A) To obligations that are not secured; and

(B) If more than one obligation is secured, to obligations secured by purchase money security interests in the order in which those obligations were incurred.

(f) No loss of status of purchase money security interest in nonconsumer goods transaction. In a transaction other than a consumer goods transaction, a purchase money security interest does not lose its status as such, even if:

(1) The purchase money collateral also secures an obligation that is not a purchase money obligation;

(2) Collateral that is not purchase money collateral also secures the purchase money obligation; or

(3) The purchase money obligation has been renewed, refinanced, consolidated, or restructured.

(g) Burden of proof in nonconsumer goods transaction. In a transaction other than a consumer goods transaction, a secured party claiming a purchase money security interest has the burden of establishing the extent to which the security interest is a purchase money security interest.

(h) Nonconsumer goods transactions; no inference. The limitation of the rules in subsections (e), (f), and (g) of this Code section to transactions other than consumer goods transactions is intended to leave to the court the determination of the applicable rules in consumer goods transactions. The court may not infer from that limitation the nature of the applicable rule in consumer goods transactions and may continue to apply established approaches.



§ 11-9-104. Control of deposit account.

(a) Requirements for control. A secured party has control of a deposit account if:

(1) The secured party is the bank with which the deposit account is maintained;

(2) The debtor, secured party, and bank have agreed in an authenticated record that the bank will comply with instructions originated by the secured party directing disposition of the funds in the deposit account without further consent by the debtor; or

(3) The secured party becomes the bank's customer with respect to the deposit account.

(b) Debtor's right to direct disposition. A secured party that has satisfied subsection (a) of this Code section has control, even if the debtor retains the right to direct the disposition of funds from the deposit account.



§ 11-9-105. Control of electronic chattel paper.

(a) General rule; control of electronic chattel paper. A secured party has control of electronic chattel paper if a system employed for evidencing the transfer of interests in the chattel paper reliably establishes the secured party as the person to which the chattel paper was assigned.

(b) Specific facts giving control. A system satisfies the provisions of subsection (a) of this Code section if the record or records comprising the chattel paper are created, stored, and assigned in such a manner that:

(1) A single authoritative copy of the record or records exists which is unique, identifiable, and, except as otherwise provided in paragraphs (4), (5), and (6) of this subsection, unalterable;

(2) The authoritative copy identifies the secured party as the assignee of the record or records;

(3) The authoritative copy is communicated to and maintained by the secured party or its designated custodian;

(4) Copies or amendments that add or change an identified assignee of the authoritative copy can be made only with the consent of the secured party;

(5) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) Any amendment of the authoritative copy is readily identifiable as authorized or unauthorized.



§ 11-9-106. Control of investment property.

(a) Control under Code Section 11-8-106. A person has control of a certificated security, uncertificated security, or security entitlement as provided in Code Section 11-8-106.

(b) Control of commodity contract. A secured party has control of a commodity contract if:

(1) The secured party is the commodity intermediary with which the commodity contract is carried; or

(2) The commodity customer, secured party, and commodity intermediary have agreed that the commodity intermediary will apply any value distributed on account of the commodity contract as directed by the secured party without further consent by the commodity customer.

(c) Effect of control of securities account or commodity account. A secured party having control of all security entitlements or commodity contracts carried in a securities account or commodity account has control over the securities account or commodity account.



§ 11-9-107. Control of letter of credit right.

A secured party has control of a letter of credit right to the extent of any right to payment or performance by the issuer or any nominated person if the issuer or nominated person has consented to an assignment of proceeds of the letter of credit under subsection (c) of Code Section 11-5-114 or otherwise applicable law or practice.



§ 11-9-108. Sufficiency of description.

(a) Sufficiency of description. Except as otherwise provided in subsections (c), (d), and (e) of this Code section, a description of personal or real property is sufficient, whether or not it is specific, if it reasonably identifies what is described.

(b) Examples of reasonable identification. Except as otherwise provided in subsection (d) of this Code section, a description of collateral reasonably identifies the collateral if it identifies the collateral by:

(1) Specific listing;

(2) Category;

(3) Except as otherwise provided in subsection (e) of this Code section, a type of collateral defined in this title;

(4) Quantity;

(5) Computational or allocational formula or procedure; or

(6) Except as otherwise provided in subsection (c) of this Code section, any other method, if the identity of the collateral is objectively determinable.

(c) Supergeneric description not sufficient. A description of collateral as "all the debtor's assets" or "all the debtor's personal property" or using words of similar import does not reasonably identify the collateral.

(d) Investment property. Except as otherwise provided in subsection (e) of this Code section, a description of a security entitlement, securities account, or commodity account is sufficient if it describes:

(1) The collateral by those terms or as investment property; or

(2) The underlying financial asset or commodity contract.

(e) When description by type insufficient. A description only by type of collateral defined in this title is an insufficient description of:

(1) A commercial tort claim; or

(2) In a consumer transaction, consumer goods, a security entitlement, a securities account, or a commodity account.






Part 2 - Applicability of Article

§ 11-9-109. Scope

(a) General scope of article. Except as otherwise provided in subsections (c) and (d) of this Code section, this article applies to:

(1) A transaction, regardless of its form, that creates a security interest in personal property or fixtures by contract;

(2) An agricultural lien;

(3) A sale of accounts, chattel paper, payment intangibles, or promissory notes;

(4) A consignment;

(5) A security interest arising under Code Section 11-2-401, Code Section 11-2-505, subsection (3) of Code Section 11-2-711, or subsection (5) of Code Section 11-2A-508, as provided in Code Section 11-9-110; and

(6) A security interest arising under Code Section 11-4-210 or 11-5-118.

(b) Security interest in secured obligation. The application of this article to a security interest in a secured obligation is not affected by the fact that the obligation is itself secured by a transaction or interest to which this article does not apply.

(c) Extent to which article does not apply. This article does not apply to the extent that:

(1) A statute, regulation, or treaty of the United States preempts this article;

(2) Another statute of this state expressly governs the creation, perfection, or priority;

(3) A statute of another state, a foreign country, or a governmental unit of another state or a foreign country, other than a statute generally applicable to security interests, expressly governs creation, perfection, priority, or enforcement of a security interest created by the state, country, or governmental unit; or

(4) The rights of a transferee beneficiary or nominated person under a letter of credit are independent and superior under Code Section 11-5-114.

(d) Inapplicability of article. This article does not apply to:

(1) A landlord's lien, other than an agricultural lien;

(2) A lien, other than an agricultural lien, given by statute or other rule of law for services or materials, but Code Section 11-9-333 applies with respect to priority of the lien;

(3) An assignment of a claim for wages, salary, or other compensation of an employee;

(4) A sale of accounts, chattel paper, payment intangibles, or promissory notes as part of a sale of the business out of which they arose;

(5) An assignment of accounts, chattel paper, payment intangibles, or promissory notes which is for the purpose of collection only;

(6) An assignment of a right to payment under a contract to an assignee that is also obligated to perform under the contract;

(7) An assignment of a single account, payment intangible, or promissory note to an assignee in full or partial satisfaction of a preexisting indebtedness;

(8) A transfer of an interest in or an assignment of a claim under a policy of insurance, other than an assignment by or to a health care provider of a health care insurance receivable and any subsequent assignment of the right to payment, but Code Sections 11-9-315 and 11-9-322 apply with respect to proceeds and priorities in proceeds;

(9) An assignment of a right represented by a judgment, other than a judgment taken on a right to payment that was collateral;

(10) A right of recoupment or setoff, but:

(A) Code Section 11-9-340 applies with respect to the effectiveness of rights of recoupment or setoff against deposit accounts; and

(B) Code Section 11-9-404 applies with respect to defenses or claims of an account debtor;

(11) The creation or transfer of an interest in or lien on real property, including a lease or usufruct or rents thereunder, except to the extent that provision is made for:

(A) Liens on real property in Code Sections 11-9-203 and 11-9-308;

(B) Fixtures in Code Section 11-9-334;

(C) Fixture filings in Code Sections 11-9-501, 11-9-502, 11-9-512, 11-9-516, and 11-9-519; and

(D) Security agreements covering personal and real property in Code Section 11-9-604;

(12) An assignment of a claim arising in tort, other than a commercial tort claim, but Code Sections 11-9-315 and 11-9-322 apply with respect to proceeds and priorities in proceeds;

(13) An assignment of a deposit account in a consumer transaction, but Code Sections 11-9-315 and 11-9-322 apply with respect to proceeds and priorities in proceeds;

(14) An assignment of a lottery prize payable by this state or any instrumentality of this state;

(15) An assignment of a claim or right to receive payment as described in and to the extent limited by the provisions of Code Section 34-9-84 or by Article 4 of Chapter 12 of Title 51; or

(16) A security interest created by or affecting property of this state or any governmental unit of this state in any public finance transaction, other than a security interest created by:

(A) An authority activated under Chapter 62 of Title 36, the "Development Authorities Law"; or

(B) A local authority having as its principal function the stimulation of industrial growth and the reduction of unemployment.



§ 11-9-110. Security interests arising under Article 2 or 2A of this title.

A security interest arising under Code Section 11-2-401 or 11-2-505, subsection (3) of Code Section 11-2-711, or subsection (5) of Code Section 11-2A-508 is subject to this article. However, until the debtor obtains possession of the goods:

(1) The security interest is enforceable, even if paragraph (3) of subsection (b) of Code Section 11-9-203 has not been satisfied;

(2) Filing is not required to perfect the security interest;

(3) The rights of the secured party after default by the debtor are governed by Article 2 or 2A of this title; and

(4) The security interest has priority over a conflicting security interest created by the debtor.



§ 11-9-111. Applicability of bulk transfer laws

Repealed by Ga. L. 2015, p. 996, § 3D-2/SB 65, effective July 1, 2015.









Part 2 - Effectiveness of Security Agreement; Attachment of Security Interest; Rights of Parties to Security Agreement

Part 1 - Effectiveness and Attachment

§ 11-9-201. General effectiveness of security agreement.

(a) General effectiveness. Except as otherwise provided in this title, a security agreement is effective according to its terms between the parties, against purchasers of the collateral, and against creditors.

(b) Applicable consumer laws and other law. A transaction subject to this article is subject to any applicable rule of law which establishes a different rule for consumers and is subject to Chapter 3 of Title 7; Chapter 4 of Title 7; and Article 1 of Chapter 1 of Title 10.

(c) Other applicable law controls. In case of conflict between this article and a rule of law, statute, or regulation described in subsection (b) of this Code section, the rule of law, statute, or regulation controls. Failure to comply with a statute or regulation described in subsection (b) of this Code section has only the effect the statute or regulation specifies.

(d) Further deference to other applicable law. This article does not:

(1) Validate any rate, charge, agreement, or practice that violates a rule of law, statute, or regulation described in subsection (b) of this Code section; or

(2) Extend the application of the rule of law, statute, or regulation to a transaction not otherwise subject to it.



§ 11-9-202. Title to collateral immaterial.

Except as otherwise provided with respect to consignments or sales of accounts, chattel paper, payment intangibles, or promissory notes, the provisions of this article with regard to rights and obligations apply whether title to collateral is in the secured party or the debtor.



§ 11-9-203. Attachment and enforceability of security interest; proceeds; supporting obligations; formal requisites.

(a) Attachment. A security interest attaches to collateral when it becomes enforceable against the debtor with respect to the collateral, unless an agreement expressly postpones the time of attachment.

(b) Enforceability. Except as otherwise provided in subsections (c) through (i) of this Code section, a security interest is enforceable against the debtor and third parties with respect to the collateral only if:

(1) Value has been given;

(2) The debtor has rights in the collateral or the power to transfer rights in the collateral to a secured party; and

(3) One of the following conditions is met:

(A) The debtor has authenticated a security agreement that provides a description of the collateral and, if the security interest covers timber to be cut, a description of the land concerned;

(B) The collateral is not a certificated security and is in the possession of the secured party under Code Section 11-9-313 pursuant to the debtor's security agreement;

(C) The collateral is a certificated security in registered form and the security certificate has been delivered to the secured party under Code Section 11-8-301 pursuant to the debtor's security agreement; or

(D) The collateral is deposit accounts, electronic chattel paper, investment property, letter of credit rights, or electronic documents, and the secured party has control under Code Section 11-7-106, 11-9-104, 11-9-105, 11-9-106, or 11-9-107 pursuant to the debtor's security agreement.

(c) Other provisions of this title. Subsection (b) of this Code section is subject to Code Section 11-4-210 on the security interest of a collecting bank, Code Section 11-5-118 on the security interest of a letter of credit issuer or nominated person, Code Section 11-9-110 on a security interest arising under Article 2 or 2A of this title, and Code Section 11-9-206 on security interests in investment property.

(d) When person becomes bound by another person's security agreement. A person becomes bound as debtor by a security agreement entered into by another person if, by operation of law other than this article or by contract:

(1) The security agreement becomes effective to create a security interest in the person's property; or

(2) The person becomes generally obligated for the obligations of the other person, including the obligation secured under the security agreement, and acquires or succeeds to all or substantially all of the assets of the other person.

(e) Effect of new debtor becoming bound. If a new debtor becomes bound as debtor by a security agreement entered into by another person:

(1) The agreement satisfies paragraph (3) of subsection (b) of this Code section with respect to existing or after acquired property of the new debtor to the extent the property is described in the agreement; and

(2) Another agreement is not necessary to make a security interest in the property enforceable.

(f) Proceeds and supporting obligations. The attachment of a security interest in collateral gives the secured party the rights to proceeds provided by Code Section 11-9-315 and is also attachment of a security interest in a supporting obligation for the collateral.

(g) Lien securing right to payment. The attachment of a security interest in a right to payment or performance secured by a security interest or other lien on personal or real property is also attachment of a security interest in the security interest, mortgage, or other lien.

(h) Security entitlement carried in securities account. The attachment of a security interest in a securities account is also attachment of a security interest in the security entitlements carried in the securities account.

(i) Commodity contracts carried in commodity account. The attachment of a security interest in a commodity account is also attachment of a security interest in the commodity contract carried in the commodity account.



§ 11-9-204. After acquired property; future advances.

(a) After acquired collateral. Except as otherwise provided in subsection (b) of this Code section, a security agreement may create or provide for a security interest in after acquired collateral.

(b) When after acquired property clause not effective. A security interest does not attach under a term constituting an after acquired property clause to:

(1) Consumer goods, other than an accession when given as additional security, unless the debtor acquires rights in them within ten days after the secured party gives value; or

(2) A commercial tort claim.

(c) Future advances and other value. A security agreement may provide that collateral secures, or that accounts, chattel paper, payment intangibles, or promissory notes are sold in connection with, future advances or other value, whether or not the advances or value are given pursuant to commitment.



§ 11-9-205. Use or disposition of collateral permissible.

(a) When security interest not invalid or fraudulent. A security interest is not invalid or fraudulent against creditors solely because:

(1) The debtor has the right or ability to:

(A) Use, commingle, or dispose of all or part of the collateral, including returned or repossessed goods;

(B) Collect, compromise, enforce, or otherwise deal with collateral;

(C) Accept the return of collateral or make repossessions; or

(D) Use, commingle, or dispose of proceeds; or

(2) The secured party fails to require the debtor to account for proceeds or replace collateral.

(b) Requirements of possession not relaxed. This Code section does not relax the requirements of possession if attachment, perfection, or enforcement of a security interest depends upon possession of the collateral by the secured party.



§ 11-9-206. Security interest arising in purchase or delivery of financial asset.

(a) Security interest when person buys through securities intermediary. A security interest in favor of a securities intermediary attaches to a person's security entitlement if:

(1) The person buys a financial asset through the securities intermediary in a transaction in which the person is obligated to pay the purchase price to the securities intermediary at the time of the purchase; and

(2) The securities intermediary credits the financial asset to the buyer's securities account before the buyer pays the securities intermediary.

(b) Security interest secures obligation to pay for financial asset. The security interest described in subsection (a) of this Code section secures the person's obligation to pay for the financial asset.

(c) Security interest in payment against delivery transaction. A security interest in favor of a person that delivers a certificated security or other financial asset represented by a writing attaches to the security or other financial asset if:

(1) The security or other financial asset:

(A) In the ordinary course of business is transferred by delivery with any necessary indorsement or assignment; and

(B) Is delivered under an agreement between persons in the business of dealing with such securities or financial assets; and

(2) The agreement calls for delivery against payment.

(d) Security interest secures obligation to pay for delivery. The security interest described in subsection (c) of this Code section secures the obligation to make payment for the delivery.






Part 2 - Rights and Duties

§ 11-9-207. Rights and duties of secured party having possession or control of collateral.

(a) Duty of care when secured party in possession. Except as otherwise provided in subsection (d) of this Code section, a secured party shall use reasonable care in the custody and preservation of collateral in the secured party's possession. In the case of chattel paper or an instrument, reasonable care includes taking necessary steps to preserve rights against prior parties unless otherwise agreed.

(b) Expenses, risks, duties, and rights when secured party in possession. Except as otherwise provided in subsection (d) of this Code section, if a secured party has possession of collateral:

(1) Reasonable expenses, including the cost of insurance and payment of taxes or other charges, incurred in the custody, preservation, use, or operation of the collateral are chargeable to the debtor and are secured by the collateral;

(2) The risk of accidental loss or damage is on the debtor to the extent of a deficiency in any effective insurance coverage;

(3) The secured party shall keep the collateral identifiable, but fungible collateral may be commingled; and

(4) The secured party may use or operate the collateral:

(A) For the purpose of preserving the collateral or its value;

(B) As permitted by an order of a court having competent jurisdiction; or

(C) Except in the case of consumer goods, in the manner and to the extent agreed by the debtor.

(c) Duties and rights when secured party in possession or control. Except as otherwise provided in subsection (d) of this Code section, a secured party having possession of collateral or control of collateral under Code Section 11-7-106, 11-9-104, 11-9-105, 11-9-106, or 11-9-107:

(1) May hold as additional security any proceeds, except money or funds, received from the collateral;

(2) Shall apply money or funds received from the collateral to reduce the secured obligation, unless remitted to the debtor; and

(3) May create a security interest in the collateral.

(d) Buyer of certain rights to payment. If the secured party is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor:

(1) Subsection (a) of this Code section does not apply unless the secured party is entitled under an agreement:

(A) To charge back uncollected collateral; or

(B) Otherwise to full or limited recourse against the debtor or a secondary obligor based on the nonpayment or other default of an account debtor or other obligor on the collateral; and

(2) Subsections (b) and (c) of this Code section do not apply.



§ 11-9-208. Additional duties of secured party having control of collateral.

(a) Applicability of Code section. This Code section applies to cases in which there is no outstanding secured obligation and the secured party is not committed to make advances, incur obligations, or otherwise give value.

(b) Duties of secured party after receiving demand from debtor. Within ten days after receiving an authenticated demand by the debtor:

(1) A secured party having control of a deposit account under paragraph (2) of subsection (a) of Code Section 11-9-104 shall send to the bank with which the deposit account is maintained an authenticated statement that releases the bank from any further obligation to comply with instructions originated by the secured party;

(2) A secured party having control of a deposit account under paragraph (3) of subsection (a) of Code Section 11-9-104 shall:

(A) Pay the debtor the balance on deposit in the deposit account; or

(B) Transfer the balance on deposit into a deposit account in the debtor's name;

(3) A secured party, other than a buyer, having control of electronic chattel paper under Code Section 11-9-105 shall:

(A) Communicate the authoritative copy of the electronic chattel paper to the debtor or its designated custodian;

(B) If the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic chattel paper is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(C) Take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party;

(4) A secured party having control of investment property under paragraph (2) of subsection (d) of Code Section 11-8-106 or subsection (b) of Code Section 11-9-106 shall send to the securities intermediary or commodity intermediary with which the security entitlement or commodity contract is maintained an authenticated record that releases the securities intermediary or commodity intermediary from any further obligation to comply with entitlement orders or directions originated by the secured party;

(5) A secured party having control of a letter of credit right under Code Section 11-9-107 shall send to each person having an unfulfilled obligation to pay or deliver proceeds of the letter of credit to the secured party an authenticated release from any further obligation to pay or deliver proceeds of the letter of credit to the secured party; and

(6) A secured party having control of an electronic document shall:

(A) Give control of the electronic document to the debtor or its designated custodian;

(B) If the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic document is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(C) Take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authenticated copy which add or change an identified assignee of the authoritative copy without the consent of the secured party.



§ 11-9-209. Duties of secured party if account debtor has been notified of assignment.

(a) Applicability of Code section. Except as otherwise provided in subsection (c) of this Code section, this Code section applies if:

(1) There is no outstanding secured obligation; and

(2) The secured party is not committed to make advances, incur obligations, or otherwise give value.

(b) Duties of secured party after receiving demand from debtor. Within ten days after receiving an authenticated demand by the debtor, a secured party shall send to an account debtor that has received notification of an assignment to the secured party as assignee under subsection (a) of Code Section 11-9-406 an authenticated record that releases the account debtor from any further obligation to the secured party.

(c) Inapplicability to sales. This Code section does not apply to an assignment constituting the sale of an account, chattel paper, or payment intangible.



§ 11-9-210. Request for accounting; request regarding list of collateral or statement of account.

(a) Definitions. As used in this Code section, the term:

(1) "Request" means a record of a type described in paragraph (2), (3), or (4) of this subsection.

(2) "Request for an accounting" means a record authenticated by a debtor requesting that the recipient provide an accounting of the unpaid obligations secured by collateral and reasonably identifying the transaction or relationship that is the subject of the request.

(3) "Request regarding a list of collateral" means a record authenticated by a debtor requesting that the recipient approve or correct a list of what the debtor believes to be the collateral securing an obligation and reasonably identifying the transaction or relationship that is the subject of the request.

(4) "Request regarding a statement of account" means a record authenticated by a debtor requesting that the recipient approve or correct a statement indicating what the debtor believes to be the aggregate amount of unpaid obligations secured by collateral as of a specified date and reasonably identifying the transaction or relationship that is the subject of the request.

(b) Duty to respond to requests. Subject to subsections (c), (d), (e), and (f) of this Code section, a secured party, other than a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor, shall comply with a request within 14 days after receipt:

(1) In the case of a request for an accounting, by authenticating and sending to the debtor an accounting; and

(2) In the case of a request regarding a list of collateral or a request regarding a statement of account, by authenticating and sending to the debtor an approval or correction.

(c) Request regarding list of collateral; statement concerning type of collateral. A secured party that claims a security interest in all of a particular type of collateral owned by the debtor may comply with a request regarding a list of collateral by sending to the debtor an authenticated record including a statement to that effect within 14 days after receipt.

(d) Request regarding list of collateral; no interest claimed. A person that receives a request regarding a list of collateral, claims no interest in the collateral when it receives the request, and claimed an interest in the collateral at an earlier time shall comply with the request within 14 days after receipt by sending to the debtor an authenticated record:

(1) Disclaiming any interest in the collateral; and

(2) If known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the collateral.

(e) Request for accounting or regarding a statement of account; no interest in obligation claimed. A person that receives a request for an accounting or a request regarding a statement of account, claims no interest in the obligations when it receives the request, and claimed an interest in the obligations at an earlier time shall comply with the request within 14 days after receipt by sending to the debtor an authenticated record:

(1) Disclaiming any interest in the obligations; and

(2) If known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the obligations.

(f) Charges for responses. A debtor is entitled without charge to one response to a request under this Code section during any six-month period. The secured party may require payment of a charge not exceeding $10.00 for each additional response.









Part 3 - Perfection and Priority

Part 1 - Law Governing Perfection and Priority

§ 11-9-301. Law governing perfection and priority of security interests.

Except as otherwise provided in Code Sections 11-9-303 through 11-9-306, the following rules determine the law governing perfection, the effect of perfection or nonperfection, and the priority of a security interest in collateral:

(1) Except as otherwise provided in this Code section, while a debtor is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in collateral;

(2) While collateral is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a possessory security interest in that collateral;

(3) Except as otherwise provided in paragraph (4) of this Code section, while tangible negotiable documents, goods, instruments, money, or tangible chattel paper is located in a jurisdiction, the local law of that jurisdiction governs:

(A) Perfection of a security interest in the goods by filing a fixture filing;

(B) Perfection of a security interest in timber to be cut;

(C) Perfection of a security interest in crops; and

(D) The effect of perfection or nonperfection and the priority of a nonpossessory security interest in the collateral; and

(4) The local law of the jurisdiction in which the wellhead or minehead is located governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in as-extracted collateral.



§ 11-9-302. Law governing perfection and priority of agricultural liens.

While farm products are located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of an agricultural lien on the farm products.



§ 11-9-303. Law governing perfection and priority of security interests in goods covered by a certificate of title.

(a) Applicability of Code section. This Code section applies to goods covered by a certificate of title, even if there is no other relationship between the jurisdiction under whose certificate of title the goods are covered and the goods or the debtor.

(b) When goods covered by certificate of title. Goods become covered by a certificate of title when a valid application for the certificate of title and the applicable fee are delivered to the appropriate authority. Goods cease to be covered by a certificate of title at the earlier of the time the certificate of title ceases to be effective under the law of the issuing jurisdiction or the time the goods become covered subsequently by a certificate of title issued by another jurisdiction.

(c) Applicable law. The local law of the jurisdiction under whose certificate of title the goods are covered governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in goods covered by a certificate of title from the time the goods become covered by the certificate of title until the goods cease to be covered by the certificate of title.



§ 11-9-304. Law governing perfection and priority of security interests in deposit accounts.

(a) Law of bank's jurisdiction governs. The local law of a bank's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a deposit account maintained with that bank.

(b) Bank's jurisdiction. The following rules determine a bank's jurisdiction for purposes of this part:

(1) If an agreement between the bank and its customer governing the deposit account expressly provides that a particular jurisdiction is the bank's jurisdiction for purposes of this part, this article, or this title, that jurisdiction is the bank's jurisdiction;

(2) If paragraph (1) of this subsection does not apply and an agreement between the bank and its customer governing the deposit account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the bank's jurisdiction;

(3) If neither paragraph (1) nor (2) of this subsection applies and an agreement between the bank and its customer governing the deposit account expressly provides that the deposit account is maintained at an office in a particular jurisdiction, that jurisdiction is the bank's jurisdiction;

(4) If none of the preceding paragraphs of this subsection applies, the bank's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the customer's account is located; and

(5) If none of the preceding paragraphs of this subsection applies, the bank's jurisdiction is the jurisdiction in which the chief executive office of the bank is located.



§ 11-9-305. Law governing perfection and priority of security interests in investment property.

(a) Governing law; general rules. Except as otherwise provided in subsection (c) of this Code section, the following rules apply:

(1) While a security certificate is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in the certificated security represented thereby;

(2) The local law of the issuer's jurisdiction as specified in subsection (d) of Code Section 11-8-110 governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in an uncertificated security;

(3) The local law of the securities intermediary's jurisdiction as specified in subsection (e) of Code Section 11-8-110 governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a security entitlement or securities account; and

(4) The local law of the commodity intermediary's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a commodity contract or commodity account.

(b) Commodity intermediary's jurisdiction. The following rules determine a commodity intermediary's jurisdiction for purposes of this part:

(1) If an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that a particular jurisdiction is the commodity intermediary's jurisdiction for purposes of this part, this article, or this title, that jurisdiction is the commodity intermediary's jurisdiction;

(2) If paragraph (1) of this subsection does not apply and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction;

(3) If neither paragraph (1) nor (2) of this subsection applies and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the commodity account is maintained at an office in a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction;

(4) If none of the preceding paragraphs of this subsection applies, the commodity intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the commodity customer's account is located; and

(5) If none of the preceding paragraphs of this subsection applies, the commodity intermediary's jurisdiction is the jurisdiction in which the chief executive office of the commodity intermediary is located.

(c) When perfection governed by law of jurisdiction where debtor located. The local law of the jurisdiction in which the debtor is located governs:

(1) Perfection of a security interest in investment property by filing;

(2) Automatic perfection of a security interest in investment property created by a broker or securities intermediary; and

(3) Automatic perfection of a security interest in a commodity contract or commodity account created by a commodity intermediary.



§ 11-9-306. Law governing perfection and priority of security interests in letter of credit rights.

(a) Governing law; issuer's or nominated person's jurisdiction. Subject to subsection (c) of this Code section, the local law of the issuer's jurisdiction or a nominated person's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a letter of credit right if the issuer's jurisdiction or nominated person's jurisdiction is a state.

(b) Issuer's or nominated person's jurisdiction. For purposes of this part, an issuer's jurisdiction or nominated person's jurisdiction is the jurisdiction whose law governs the liability of the issuer or nominated person with respect to the letter of credit right as provided in Code Section 11-5-116.

(c) When Code section not applicable. This Code section does not apply to a security interest that is perfected only under subsection (d) of Code Section 11-9-308.



§ 11-9-307. Location of debtor.

(a) "Place of business." As used in this Code section, the term "place of business" means a place where a debtor conducts its affairs.

(b) Debtor's location; general rules. Except as otherwise provided in this Code section, the following rules determine a debtor's location:

(1) A debtor who is an individual is located at the individual's principal residence;

(2) A debtor that is an organization and has only one place of business is located at its place of business; and

(3) A debtor that is an organization and has more than one place of business is located at its chief executive office.

(c) Limitation of applicability of subsection (b) of this Code section. Subsection (b) of this Code section applies only if a debtor's residence, place of business, or chief executive office, as applicable, is located in a jurisdiction whose law generally requires information concerning the existence of a nonpossessory security interest to be made generally available in a filing, recording, or registration system as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral. If subsection (b) of this Code section does not apply, the debtor is located in the District of Columbia.

(d) Continuation of location; cessation of existence, etc. A person that ceases to exist, have a residence, or have a place of business continues to be located in the jurisdiction specified by subsections (b) and (c) of this Code section.

(e) Location of registered organization organized under state law. A registered organization that is organized under the law of a state is located in that state.

(f) Location of registered organization organized under federal law; bank branches and agencies. Except as otherwise provided in subsection (i) of this Code section, a registered organization that is organized under the law of the United States and a branch or agency of a bank that is not organized under the law of the United States or a state are located:

(1) In the state that the law of the United States designates, if the law designates a state of location;

(2) In the state that the registered organization, branch, or agency designates, if the law of the United States authorizes the registered organization, branch, or agency to designate its state of location, including by designating its main office, home office, or other comparable office; or

(3) In the District of Columbia, if neither paragraph (1) nor (2) of this subsection applies.

(g) Continuation of location; change in status of registered organization. A registered organization continues to be located in the jurisdiction specified by subsection (e) or (f) of this Code section notwithstanding:

(1) The suspension, revocation, forfeiture, or lapse of the registered organization's status as such in its jurisdiction of organization; or

(2) The dissolution, winding up, or cancellation of the existence of the registered organization.

(h) Location of United States. The United States is located in the District of Columbia.

(i) Location of foreign bank branch or agency if licensed in only one state. A branch or agency of a bank that is not organized under the law of the United States or a state is located in the state in which the branch or agency is licensed, if all branches and agencies of the bank are licensed in only one state.

(j) Location of foreign air carrier. A foreign air carrier under the Federal Aviation Act of 1958, as amended, is located at the designated office of the agent upon which service of process may be made on behalf of the carrier.

(k) Code section applies only to this part. This Code section applies only for purposes of this part.






Part 2 - Perfection

§ 11-9-308. When security interest or agricultural lien is perfected; continuity of perfection.

(a) Perfection of security interest. Except as otherwise provided in this Code section and Code Section 11-9-309, a security interest is perfected if it has attached and all of the applicable requirements for perfection in Code Sections 11-9-310 through 11-9-316 have been satisfied. A security interest is perfected when it attaches if the applicable requirements are satisfied before the security interest attaches.

(b) Perfection of agricultural lien. An agricultural lien is perfected if it has become effective and all of the applicable requirements for perfection in Code Section 11-9-310 have been satisfied. An agricultural lien is perfected when it becomes effective if the applicable requirements are satisfied before the agricultural lien becomes effective.

(c) Continuous perfection; perfection by different methods. A security interest or agricultural lien is perfected continuously if it is originally perfected by one method under this article and is later perfected by another method under this article, without an intermediate period when it was unperfected.

(d) Supporting obligation. Perfection of a security interest in collateral also perfects a security interest in a supporting obligation for the collateral.

(e) Lien securing right to payment. Perfection of a security interest in a right to payment or performance also perfects a security interest in a security interest, mortgage, or other lien on personal or real property securing the right.

(f) Security entitlement carried in securities account. Perfection of a security interest in a securities account also perfects a security interest in the security entitlements carried in the securities account.

(g) Commodity contract carried in commodity account. Perfection of a security interest in a commodity account also perfects a security interest in the commodity contracts carried in the commodity account.



§ 11-9-309. Security interest perfected upon attachment.

The following security interests are perfected when they attach:

(1) A purchase money security interest in consumer goods, except as otherwise provided in subsection (b) of Code Section 11-9-311 with respect to consumer goods that are subject to a statute or treaty described in subsection (a) of Code Section 11-9-311;

(2) An assignment of accounts or payment intangibles which does not by itself or in conjunction with other assignments to the same assignee transfer a significant part of the assignor's outstanding accounts or payment intangibles;

(3) A sale of a payment intangible;

(4) A sale of a promissory note;

(5) A security interest created by the assignment of a health care insurance receivable to the provider of the health care goods or services;

(6) A security interest arising under Code Section 11-2-401 or 11-2-505, subsection (3) of Code Section 11-2-711, or subsection (5) of Code Section 11-2A-508, until the debtor obtains possession of the collateral;

(7) A security interest of a collecting bank arising under Code Section 11-4-210;

(8) A security interest of an issuer or nominated person arising under Code Section 11-5-118;

(9) A security interest arising in the delivery of a financial asset under subsection (c) of Code Section 11-9-206;

(10) A security interest in investment property created by a broker or securities intermediary;

(11) A security interest in a commodity contract or a commodity account created by a commodity intermediary;

(12) An assignment for the benefit of all creditors of the transferor and subsequent transfers by the assignee thereunder; and

(13) A security interest created by an assignment of a beneficial interest in a decedent's estate.



§ 11-9-310. When filing required to perfect security interest or agricultural lien; security interests and agricultural liens to which filing provisions do not apply.

(a) General rule; perfection by filing. Except as otherwise provided in subsection (b) of this Code section and subsection (b) of Code Section 11-9-312, a financing statement must be filed to perfect all security interests and agricultural liens.

(b) Exceptions; filing not necessary. The filing of a financing statement is not necessary to perfect a security interest:

(1) That is perfected under subsection (d), (e), (f), or (g) of Code Section 11-9-308;

(2) That is perfected under Code Section 11-9-309 when it attaches;

(3) In property subject to a statute, regulation, or treaty described in subsection (a) of Code Section 11-9-311;

(4) In goods in possession of a bailee which is perfected under paragraph (1) or (2) of subsection (d) of Code Section 11-9-312;

(5) In certificated securities, documents, goods, or instruments which is perfected without filing, control, or possession under subsection (e), (f), or (g) of Code Section 11-9-312;

(6) In collateral in the secured party's possession under Code Section 11-9-313;

(7) In a certificated security which is perfected by delivery of the security certificate to the secured party under Code Section 11-9-313;

(8) In deposit accounts, electronic chattel paper, electronic documents, investment property, or letter of credit rights which is perfected by control under Code Section 11-9-314;

(9) In proceeds which is perfected under Code Section 11-9-315; or

(10) That is perfected under Code Section 11-9-316.

(c) Assignment of perfected security interest. If a secured party assigns a perfected security interest or agricultural lien, a filing under this article is not required to continue the perfected status of the security interest against creditors of and transferees from the original debtor.



§ 11-9-311. Perfection of security interests in property subject to certain statutes, regulations, and treaties.

(a) Security interest subject to other law. Except as otherwise provided in subsection (d) of this Code section, the filing of a financing statement is not necessary or effective to perfect a security interest in property subject to:

(1) A statute, regulation, or treaty of the United States whose requirements for a security interest's obtaining priority over the rights of a lien creditor with respect to the property preempt subsection (a) of Code Section 11-9-310;

(2) Chapter 3 of Title 40; or

(3) A statute of another jurisdiction which provides for a security interest to be indicated on a certificate of title as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the property.

(b) Compliance with other law. Compliance with the requirements of a statute, regulation, or treaty described in subsection (a) of this Code section for obtaining priority over the rights of a lien creditor is equivalent to the filing of a financing statement under this article. Except as otherwise provided in subsection (d) of this Code section, in Code Section 11-9-313, and in subsections (d) and (e) of Code Section 11-9-316 for goods covered by a certificate of title, a security interest in property subject to a statute, regulation, or treaty described in subsection (a) of this Code section may be perfected only by compliance with those requirements, and a security interest so perfected remains perfected notwithstanding a change in the use or transfer of possession of the collateral.

(c) Duration and renewal of perfection. Except as otherwise provided in subsection (d) of this Code section and subsections (d) and (e) of Code Section 11-9-316, duration and renewal of perfection of a security interest perfected by compliance with the requirements prescribed by a statute, regulation, or treaty described in subsection (a) of this Code section are governed by the statute, regulation, or treaty. In other respects, the security interest is subject to this article.

(d) Inapplicability to certain inventory. During any period in which collateral subject to a statute specified in paragraph (2) of subsection (a) of this Code section is inventory held for sale or lease by a person or leased by that person as lessor and that person is in the business of selling goods of that kind, this Code section does not apply to a security interest in that collateral created by that person.



§ 11-9-312. Perfection of security interests in chattel paper, deposit accounts, documents, goods covered by documents, instruments, investment property, letter of credit rights, and money; perfection by permissive filing; temporary perfection without filing or transfer of possession.

(a) Perfection by filing permitted. A security interest in chattel paper, negotiable documents, instruments, or investment property may be perfected by filing.

(b) Control or possession of certain collateral. Except as otherwise provided in subsections (c) and (d) of Code Section 11-9-315 for proceeds:

(1) A security interest in a deposit account may be perfected only by control under Code Section 11-9-314;

(2) Except as otherwise provided in subsection (d) of Code Section 11-9-308, a security interest in a letter of credit right may be perfected only by control under Code Section 11-9-314; and

(3) A security interest in money may be perfected only by the secured party's taking possession under Code Section 11-9-313.

(c) Goods covered by negotiable document. While goods are in the possession of a bailee that has issued a negotiable document covering the goods:

(1) A security interest in the goods may be perfected by perfecting a security interest in the document; and

(2) A security interest perfected in the document has priority over any security interest that becomes perfected in the goods by another method during that time.

(d) Goods covered by nonnegotiable document. While goods are in the possession of a bailee that has issued a nonnegotiable document covering the goods, a security interest in the goods may be perfected by:

(1) Issuance of a document in the name of the secured party;

(2) The bailee's receipt of notification of the secured party's interest; or

(3) Filing as to the goods.

(e) Temporary perfection; new value. A security interest in certificated securities, negotiable documents, or instruments is perfected without filing or the taking of possession or control for a period of 20 days from the time it attaches to the extent that it arises for new value given under an authenticated security agreement.

(f) Temporary perfection; goods or documents made available to debtor. A perfected security interest in a negotiable document or goods in possession of a bailee, other than one that has issued a negotiable document for the goods, remains perfected for 20 days without filing if the secured party makes available to the debtor the goods or documents representing the goods for the purpose of:

(1) Ultimate sale or exchange; or

(2) Loading, unloading, storing, shipping, transshipping, manufacturing, processing, or otherwise dealing with them in a manner preliminary to their sale or exchange.

(g) Temporary perfection; delivery of security certificate or instrument to debtor. A perfected security interest in a certificated security or instrument remains perfected for 20 days without filing if the secured party delivers the security certificate or instrument to the debtor for the purpose of:

(1) Ultimate sale or exchange; or

(2) Presentation, collection, enforcement, renewal, or registration of transfer.

(h) Expiration of temporary perfection. After the 20 day period specified in subsection (e), (f), or (g) of this Code section expires, perfection depends upon compliance with this article.



§ 11-9-313. When possession by or delivery to secured party perfects security interest without filing.

(a) Perfection by possession or delivery. Except as otherwise provided in subsection (b) of this Code section, a secured party may perfect a security interest in tangible negotiable documents, goods, instruments, money, or tangible chattel paper by taking possession of the collateral. A secured party may perfect a security interest in certificated securities by taking delivery of the certificated securities under Code Section 11-8-301.

(b) Goods covered by certificate of title. With respect to goods covered by a certificate of title issued by this state, a secured party may perfect a security interest in the goods by taking possession of the goods only in the circumstances described in subsection (d) of Code Section 11-9-316.

(c) Collateral in possession of person other than debtor. With respect to collateral other than certificated securities and goods covered by a document, a secured party takes possession of collateral in the possession of a person other than the debtor, the secured party, or a lessee of the collateral from the debtor in the ordinary course of the debtor's business, when:

(1) The person in possession authenticates a record acknowledging that it holds possession of the collateral for the secured party's benefit; or

(2) The person takes possession of the collateral after having authenticated a record acknowledging that it will hold possession of collateral for the secured party's benefit.

(d) Time of perfection by possession; continuation of perfection. If perfection of a security interest depends upon possession of the collateral by a secured party, perfection occurs no earlier than the time the secured party takes possession and continues only while the secured party retains possession.

(e) Time of perfection by delivery; continuation of perfection. A security interest in a certificated security in registered form is perfected by delivery when delivery of the certificated security occurs under Code Section 11-8-301 and remains perfected by delivery until the debtor obtains possession of the security certificate.

(f) Acknowledgment not required. A person in possession of collateral is not required to acknowledge that it holds possession for a secured party's benefit.

(g) Effectiveness of acknowledgment; no duties or confirmation. If a person acknowledges that it holds possession for the secured party's benefit:

(1) The acknowledgment is effective under subsection (c) of this Code section or subsection (a) of Code Section 11-8-301, even if the acknowledgment violates the rights of a debtor; and

(2) Unless the person otherwise agrees or law other than this article otherwise provides, the person does not owe any duty to the secured party and is not required to confirm the acknowledgment to another person.

(h) Secured party's delivery to person other than debtor. A secured party having possession of collateral does not relinquish possession by delivering the collateral to a person other than the debtor or a lessee of the collateral from the debtor in the ordinary course of the debtor's business if the person was instructed before the delivery or is instructed contemporaneously with the delivery:

(1) To hold possession of the collateral for the secured party's benefit; or

(2) To redeliver the collateral to the secured party.

(i) Effect of delivery under subsection (h) of this Code section; no duties or confirmation. A secured party does not relinquish possession, even if a delivery under subsection (h) of this Code section violates the rights of a debtor. A person to which collateral is delivered under subsection (h) of this Code section does not owe any duty to the secured party and is not required to confirm the delivery to another person unless the person otherwise agrees or law other than this article otherwise provides.



§ 11-9-314. Perfection by control.

(a) Perfection by control. A security interest in investment property, deposit accounts, letter of credit rights, electronic chattel paper, or electronic documents may be perfected by control of the collateral under Code Section 11-7-106, 11-9-104, 11-9-105, 11-9-106, or 11-9-107.

(b) Specified collateral; time of perfection by control; continuation of perfection. A security interest in deposit accounts, electronic chattel paper, letter of credit rights, or electronic documents is perfected by control under Code Section 11-7-106, 11-9-104, 11-9-105, or 11-9-107 when the secured party obtains control and remains perfected by control only while the secured party retains control.

(c) Investment property; time of perfection by control; continuation of perfection. A security interest in investment property is perfected by control under Code Section 11-9-106 from the time the secured party obtains control and remains perfected by control until:

(1) The secured party does not have control; and

(2) One of the following occurs:

(A) If the collateral is a certificated security, the debtor has or acquires possession of the security certificate;

(B) If the collateral is an uncertificated security, the issuer has registered or registers the debtor as the registered owner; or

(C) If the collateral is a security entitlement, the debtor is or becomes the entitlement holder.



§ 11-9-315. Secured party's rights on disposition of collateral and in proceeds.

(a) Disposition of collateral; continuation of security interest or agricultural lien; proceeds. Except as otherwise provided in this article and in subsection (2) of Code Section 11-2-403:

(1) A security interest or agricultural lien continues in collateral notwithstanding sale, lease, license, exchange, or other disposition thereof unless the secured party authorized the disposition free of the security interest or agricultural lien; and

(2) A security interest attaches to any identifiable proceeds of collateral.

(b) When commingled proceeds identifiable. Proceeds that are commingled with other property are identifiable proceeds:

(1) If the proceeds are goods, to the extent provided by Code Section 11-9-336; and

(2) If the proceeds are not goods, to the extent that the secured party identifies the proceeds by a method of tracing, including application of equitable principles, that is permitted under law other than this article with respect to commingled property of the type involved.

(c) Perfection of security interest in proceeds. A security interest in proceeds is a perfected security interest if the security interest in the original collateral was perfected.

(d) Continuation of perfection. A perfected security interest in proceeds becomes unperfected on the twenty-first day after the security interest attaches to the proceeds unless:

(1) The following conditions are satisfied:

(A) A filed financing statement covers the original collateral;

(B) The proceeds are collateral in which a security interest may be perfected by filing in the office in which the financing statement has been filed; and

(C) The proceeds are not acquired with cash proceeds;

(2) The proceeds are identifiable cash proceeds; or

(3) The security interest in the proceeds is perfected other than under subsection (c) of this Code section when the security interest attaches to the proceeds or within 20 days thereafter.

(e) When perfected security interest in proceeds becomes unperfected. If a filed financing statement covers the original collateral, a security interest in proceeds which remains perfected under paragraph (1) of subsection (d) of this Code section becomes unperfected at the later of:

(1) When the effectiveness of the filed financing statement lapses under Code Section 11-9-515 or is terminated under Code Section 11-9-513; or

(2) The twenty-first day after the security interest attaches to the proceeds.



§ 11-9-316. Effect of change in governing law

(a) General rule; effect on perfection of change in governing law. A security interest perfected pursuant to the law of the jurisdiction designated in paragraph (1) of Code Section 11-9-301 or subsection (c) of Code Section 11-9-305 remains perfected until the earliest of:

(1) The time perfection would have ceased under the law of that jurisdiction;

(2) The expiration of four months after a change of the debtor's location to another jurisdiction; or

(3) The expiration of one year after a transfer of collateral to a person that thereby becomes a debtor and is located in another jurisdiction.

(b) Security interest perfected or unperfected under law of new jurisdiction. If a security interest described in subsection (a) of this Code section becomes perfected under the law of the other jurisdiction before the earliest time or event described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earliest time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(c) Possessory security interest in collateral moved to new jurisdiction. A possessory security interest in collateral, other than goods covered by a certificate of title and as-extracted collateral consisting of goods, remains continuously perfected if:

(1) The collateral is located in one jurisdiction and subject to a security interest perfected under the law of that jurisdiction;

(2) Thereafter the collateral is brought into another jurisdiction; and

(3) Upon entry into the other jurisdiction, the security interest is perfected under the law of the other jurisdiction.

(d) Goods covered by certificate of title from this state. Except as otherwise provided in subsection (e) of this Code section, a security interest in goods covered by a certificate of title which is perfected by any method under the law of another jurisdiction when the goods become covered by a certificate of title from this state remains perfected until the security interest would have become unperfected under the law of the other jurisdiction had the goods not become so covered.

(e) When subsection (d) of this Code section security interest becomes unperfected against purchasers. A security interest described in subsection (d) of this Code section becomes unperfected as against a purchaser of the goods for value and is deemed never to have been perfected as against a purchaser of the goods for value if the applicable requirements for perfection under subsection (b) of Code Section 11-9-311 or Code Section 11-9-313 are not satisfied before the earlier of:

(1) The time the security interest would have become unperfected under the law of the other jurisdiction had the goods not become covered by a certificate of title from this state; or

(2) The expiration of four months after the goods had become so covered.

(f) Change in jurisdiction of bank, issuer, nominated person, securities intermediary, or commodity intermediary. A security interest in deposit accounts, letter of credit rights, or investment property which is perfected under the law of the bank's jurisdiction, the issuer's jurisdiction, a nominated person's jurisdiction, the securities intermediary's jurisdiction, or the commodity intermediary's jurisdiction, as applicable, remains perfected until the earlier of:

(1) The time the security interest would have become unperfected under the law of that jurisdiction; or

(2) The expiration of four months after a change of the applicable jurisdiction to another jurisdiction.

(g) Subsection (f) of this Code section security interest perfected or unperfected under law of new jurisdiction. If a security interest described in subsection (f) of this Code section becomes perfected under the law of the other jurisdiction before the earlier of the time or the end of the period described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier of that time or the end of that period, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(h) Effect on filed financing statement of change in governing law. The following rules apply to collateral to which a security interest attaches within four months after the debtor changes its location to another jurisdiction:

(1) A financing statement filed before the change pursuant to the law of the jurisdiction designated in paragraph (1) of Code Section 11-9-301 or subsection (c) of Code Section 11-9-305 is effective to perfect a security interest in the collateral if the financing statement would have been effective to perfect a security interest in the collateral had the debtor not changed its location; and

(2) If a security interest perfected by a financing statement that is effective under paragraph (1) of this subsection becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in paragraph (1) of Code Section 11-9-301 or subsection (c) of Code Section 11-9-305 or the expiration of the four-month period, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(i) Effect of change in governing law on financing statement filed against original debtor. If a financing statement naming an original debtor is filed pursuant to the law of the jurisdiction designated in paragraph (1) of Code Section 11-9-301 or subsection (c) of Code Section 11-9-305 and the new debtor is located in another jurisdiction, the following rules apply:

(1) The financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under subsection (d) of Code Section 11-9-203 if the financing statement would have been effective to perfect a security interest in the collateral had the collateral been acquired by the original debtor; and

(2) A security interest perfected by the financing statement and which becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in paragraph (1) of Code Section 11-9-301 or subsection (c) of Code Section 11-9-305 or the expiration of the four-month period remains perfected thereafter. A security interest that is perfected by the financing statement but which does not become perfected under the law of the other jurisdiction before the earlier time or event becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.






Part 3 - Priority

§ 11-9-317. Interests that take priority over or take free of security interest or agricultural lien.

(a) Conflicting security interests and rights of lien creditors. A security interest or agricultural lien is subordinate to the rights of:

(1) A person entitled to priority under Code Section 11-9-322; and

(2) Except as otherwise provided in subsection (e) of this Code section, a person that becomes a lien creditor before the earlier of the time:

(A) The security interest or agricultural lien is perfected; or

(B) A financing statement covering the collateral is filed.

(b) Buyers that receive delivery. Except as otherwise provided in subsection (e) of this Code section, a buyer, other than a secured party, of tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest or agricultural lien if the buyer gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(c) Lessees that receive delivery. Except as otherwise provided in subsection (e) of this Code section, a lessee of goods takes free of a security interest or agricultural lien if the lessee gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(d) Licensees and buyers of certain collateral. A licensee of a general intangible or a buyer, other than a secured party, of collateral other than tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest if the licensee or buyer gives value without knowledge of the security interest and before it is perfected.

(e) Purchase money security interest. Except as otherwise provided in Code Sections 11-9-320 and 11-9-321, if a person files a financing statement with respect to a purchase money security interest before or within 20 days after the debtor receives delivery of the collateral, the security interest takes priority over the rights of a buyer, lessee, or lien creditor which arise between the time the security interest attaches and the time of filing.



§ 11-9-318. No interest retained in right to payment that is sold; rights and title of seller of account or chattel paper with respect to creditors and purchasers.

(a) Seller retains no interest. A debtor that has sold an account, chattel paper, payment intangible, or promissory note does not retain a legal or equitable interest in the collateral sold.

(b) Deemed rights of debtor if buyer's security interest unperfected. For purposes of determining the rights of creditors of, and purchasers for value of an account or chattel paper from, a debtor that has sold an account or chattel paper, while the buyer's security interest is unperfected, the debtor is deemed to have rights and title to the account or chattel paper identical to those the debtor sold.



§ 11-9-319. Rights and title of consignee with respect to creditors and purchasers.

(a) Consignee has consignor's rights. Except as otherwise provided in subsection (b) of this Code section, for purposes of determining the rights of creditors of, and purchasers for value of goods from, a consignee, while the goods are in the possession of the consignee, the consignee is deemed to have rights and title to the goods identical to those the consignor had or had power to transfer.

(b) Applicability of other law. For purposes of determining the rights of a creditor of a consignee, law other than this article determines the rights and title of a consignee while goods are in the consignee's possession if, under this part, a perfected security interest held by the consignor would have priority over the rights of the creditor.



§ 11-9-320. Buyer of goods.

(a) Buyer in ordinary course of business. Except as otherwise provided in subsection (e) of this Code section, a buyer in ordinary course of business, other than a person buying farm products from a person engaged in farming operations, takes free of a security interest created by the buyer's seller, even if the security interest is perfected and the buyer knows of its existence.

(b) Buyer of consumer goods. Except as otherwise provided in subsection (e) of this Code section, a buyer of goods from a person who used or bought the goods for use primarily for personal, family, or household purposes takes free of a security interest, even if perfected, if the buyer buys:

(1) Without knowledge of the security interest;

(2) For value;

(3) Primarily for the buyer's personal, family, or household purposes; and

(4) Before the filing of a financing statement covering the goods.

(c) Effectiveness of filing for subsection (b) of this Code section. To the extent that it affects the priority of a security interest over a buyer of goods under subsection (b) of this Code section, the period of effectiveness of a filing made in the jurisdiction in which the seller is located is governed by subsections (a) and (b) of Code Section 11-9-316.

(d) Buyer in ordinary course of business at wellhead or minehead. A buyer in ordinary course of business buying oil, gas, or other minerals at the wellhead or minehead or after extraction takes free of an interest arising out of an encumbrance.

(e) Possessory security interest not affected. Subsections (a) and (b) of this Code section do not affect a security interest in goods in the possession of the secured party under Code Section 11-9-313.



§ 11-9-321. Licensee of general intangible and lessee of goods in ordinary course of business.

(a) "Licensee in ordinary course of business." As used in this Code section, the term "licensee in ordinary course of business" means a person that becomes a licensee of a general intangible in good faith, without knowledge that the license violates the rights of another person in the general intangible, and in the ordinary course from a person in the business of licensing general intangibles of that kind. A person becomes a licensee in the ordinary course if the license to the person comports with the usual or customary practices in the kind of business in which the licensor is engaged or with the licensor's own usual or customary practices.

(b) Rights of licensee in ordinary course of business. A licensee in ordinary course of business takes its rights under a nonexclusive license free of a security interest in the general intangible created by the licensor, even if the security interest is perfected and the licensee knows of its existence.

(c) Rights of lessee in ordinary course of business. A lessee in ordinary course of business takes its leasehold interest free of a security interest in the goods created by the lessor, even if the security interest is perfected and the lessee knows of its existence.



§ 11-9-322. Priorities among conflicting security interests in and agricultural liens on same collateral.

(a) General priority rules. Except as otherwise provided in this Code section, priority among conflicting security interests and agricultural liens in the same collateral is determined according to the following rules:

(1) Conflicting perfected security interests and agricultural liens rank according to priority in time of filing or perfection. Priority dates from the earlier of the time a filing covering the collateral is first made or the security interest or agricultural lien is first perfected, if there is no period thereafter when there is neither filing nor perfection;

(2) A perfected security interest or agricultural lien has priority over a conflicting unperfected security interest or agricultural lien; and

(3) The first security interest or agricultural lien to attach or become effective has priority if conflicting security interests and agricultural liens are unperfected.

(b) Time of perfection: proceeds and supporting obligations. For the purposes paragraph (1) of subsection (a) of this Code section:

(1) The time of filing or perfection as to a security interest in collateral is also the time of filing or perfection as to a security interest in proceeds; and

(2) The time of filing or perfection as to a security interest in collateral supported by a supporting obligation is also the time of filing or perfection as to a security interest in the supporting obligation.

(c) Special priority rules: proceeds and supporting obligations. Except as otherwise provided in subsection (f) of this Code section, a security interest in collateral which qualifies for priority over a conflicting security interest under Code Section 11-9-327, 11-9-328, 11-9-329, 11-9-330, or 11-9-331 also has priority over a conflicting security interest in:

(1) Any supporting obligation for the collateral; and

(2) Proceeds of the collateral if:

(A) The security interest in proceeds is perfected;

(B) The proceeds are cash proceeds or of the same type as the collateral; and

(C) In the case of proceeds that are proceeds of proceeds, all intervening proceeds are cash proceeds, proceeds of the same type as the collateral, or an account relating to the collateral.

(d) First to file priority rule for certain collateral. Subject to subsection (e) of this Code section and except as otherwise provided in subsection (f) of this Code section, if a security interest in chattel paper, deposit accounts, negotiable documents, instruments, investment property, or letter of credit rights is perfected by a method other than filing, conflicting perfected security interests in proceeds of the collateral rank according to priority in time of filing.

(e) Applicability of subsection (d) of this Code section. Subsection (d) of this Code section applies only if the proceeds of the collateral are not cash proceeds, chattel paper, negotiable documents, instruments, investment property, or letter of credit rights.

(f) Limitations on subsections (a) through (e) of this Code section. Subsections (a) through (e) of this Code section are subject to:

(1) Subsection (g) of this Code section and the other provisions of this part;

(2) Code Section 11-4-210 with respect to a security interest of a collecting bank;

(3) Code Section 11-5-118 with respect to a security interest of an issuer or nominated person; and

(4) Code Section 11-9-110 with respect to a security interest arising under Article 2 or 2A of this title.

(g) Priority under agricultural lien statute. A perfected agricultural lien on collateral has priority over a conflicting security interest in or agricultural lien on the same collateral if the statute creating the agricultural lien so provides.



§ 11-9-322.1. Crops produced with new value

A perfected security interest in growing crops for new value given to enable the debtor to produce the crops during the production season and given not more than three months before the crops become growing crops by planting or otherwise takes priority over an earlier perfected security interest or agricultural lien to the extent that such earlier interest or lien secures obligations incurred more than six months before the crops become growing crops by planting or otherwise, even though the person giving new value had knowledge of the earlier security interest or agricultural lien.



§ 11-9-323. Future advances.

(a) When priority based on time of advance. Except as otherwise provided in subsection (b) of this Code section, for purposes of determining the priority of a perfected security interest under paragraph (1) of subsection (a) of Code Section 11-9-322, perfection of the security interest dates from the time an advance is made to the extent that the security interest secures an advance that:

(1) Is made while the security interest is perfected only:

(A) Under Code Section 11-9-309 when it attaches; or

(B) Temporarily under subsection (e), (f), or (g) of Code Section 11-9-312; and

(2) Is not made pursuant to a commitment entered into before or while the security interest is perfected by a method other than under Code Section 11-9-309 or subsection (e), (f), or (g) of Code Section 11-9-312.

(b) Buyer of receivables. Subsection (a) of this Code section does not apply to a security interest held by a secured party that is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor.

(c) Buyer of goods. Except as otherwise provided in subsection (d) of this Code section, a buyer of goods other than a buyer in ordinary course of business takes free of a security interest to the extent that it secures advances made after the earlier of:

(1) The time the secured party acquires knowledge of the buyer's purchase; or

(2) Forty-five days after the purchase.

(d) Advances made pursuant to commitment; priority of buyer of goods. Subsection (c) of this Code section does not apply if the advance is made pursuant to a commitment entered into without knowledge of the buyer's purchase and before the expiration of the 45 day period.

(e) Lessee of goods. Except as otherwise provided in subsection (f) of this Code section, a lessee of goods, other than a lessee in ordinary course of business, takes the leasehold interest free of a security interest to the extent that it secures advances made after the earlier of:

(1) The time the secured party acquires knowledge of the lease; or

(2) Forty-five days after the lease contract becomes enforceable.

(f) Advances made pursuant to commitment; priority of lessee of goods. Subsection (e) of this Code section does not apply if the advance is made pursuant to a commitment entered into without knowledge of the lease and before the expiration of the 45 day period.



§ 11-9-324. Priority of purchase money security interests.

(a) General rule; purchase money priority. Except as otherwise provided in subsection (g) of this Code section, a perfected purchase money security interest in goods other than inventory or livestock has priority over a conflicting security interest in the same goods, and, except as otherwise provided in Code Section 11-9-327, a perfected security interest in its identifiable proceeds also has priority if the purchase money security interest is perfected when the debtor receives possession of the collateral or within 20 days thereafter.

(b) Inventory purchase money priority. Subject to subsection (c) of this Code section and except as otherwise provided in subsection (g) of this Code section, a perfected purchase money security interest in inventory has priority over a conflicting security interest in the same inventory, has priority over a conflicting security interest in chattel paper or an instrument constituting proceeds of the inventory and in proceeds of the chattel paper, if so provided in Code Section 11-9-330, and, except as otherwise provided in Code Section 11-9-327, also has priority in identifiable cash proceeds of the inventory to the extent the identifiable cash proceeds are received on or before the delivery of the inventory to a buyer, if:

(1) The purchase money security interest is perfected when the debtor receives possession of the inventory;

(2) The purchase money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) The holder of the conflicting security interest receives the notification within five years before the debtor receives possession of the inventory; and

(4) The notification states that the person sending the notification has or expects to acquire a purchase money security interest in inventory of the debtor and describes the inventory.

(c) Holders of conflicting inventory security interests to be notified. Paragraphs (2) through (4) of subsection (b) of this Code section apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of inventory:

(1) If the purchase money security interest is perfected by filing, before the date of the filing; or

(2) If the purchase money security interest is temporarily perfected without filing or possession under subsection (f) of Code Section 11-9-312, before the beginning of the 20 day period thereunder.

(d) Livestock purchase money priority. Subject to subsection (e) of this Code section and except as otherwise provided in subsection (g) of this Code section, a perfected purchase money security interest in livestock that are farm products has priority over a conflicting security interest in the same livestock, and, except as otherwise provided in Code Section 11-9-327, a perfected security interest in their identifiable proceeds and identifiable products in their unmanufactured states also has priority, if:

(1) The purchase money security interest is perfected when the debtor receives possession of the livestock;

(2) The purchase money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) The holder of the conflicting security interest receives the notification within six months before the debtor receives possession of the livestock; and

(4) The notification states that the person sending the notification has or expects to acquire a purchase money security interest in livestock of the debtor and describes the livestock.

(e) Holders of conflicting livestock security interests to be notified. Paragraphs (2) through (4) of subsection (d) of this Code section apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of livestock:

(1) If the purchase money security interest is perfected by filing, before the date of the filing; or

(2) If the purchase money security interest is temporarily perfected without filing or possession under subsection (f) of Code Section 11-9-312, before the beginning of the 20 day period thereunder.

(f) Software purchase money priority. Except as otherwise provided in subsection (g) of this Code section, a perfected purchase money security interest in software has priority over a conflicting security interest in the same collateral, and, except as otherwise provided in Code Section 11-9-327, a perfected security interest in its identifiable proceeds also has priority, to the extent that the purchase money security interest in the goods in which the software was acquired for use has priority in the goods and proceeds of the goods under this Code section.

(g) Conflicting purchase money security interests. If more than one security interest qualifies for priority in the same collateral under subsection (a), (b), (d), or (f) of this Code section:

(1) A security interest securing an obligation incurred as all or part of the price of the collateral has priority over a security interest securing an obligation incurred for value given to enable the debtor to acquire rights in or the use of collateral; and

(2) In all other cases, subsection (a) of Code Section 11-9-322 applies to the qualifying security interests.



§ 11-9-325. Priority of security interests in transferred collateral.

(a) Subordination of security interest in transferred collateral. Except as otherwise provided in subsection (b) of this Code section, a security interest created by a debtor is subordinate to a security interest in the same collateral created by another person if:

(1) The debtor acquired the collateral subject to the security interest created by the other person;

(2) The security interest created by the other person was perfected when the debtor acquired the collateral; and

(3) There is no period thereafter when the security interest is unperfected.

(b) Limitation of subsection (a) of this Code section subordination. Subsection (a) of this Code section subordinates a security interest only if the security interest:

(1) Otherwise would have priority solely under subsection (a) of Code Section 11-9-322 or Code Section 11-9-324; or

(2) Arose solely under subsection (3) of Code Section 11-2-711 or subsection (5) of Code Section 11-2A-508.



§ 11-9-326. Priority of security interests created by new debtor.

(a) Subordination of security interest created by new debtor. Subject to subsection (b) of this Code section, a security interest that is created by a new debtor in collateral in which the new debtor has or acquires rights and is perfected solely by a filed financing statement that would be ineffective to perfect the security interest but for the application of paragraph (1) of subsection (i) of Code Section 11-9-316 or Code Section 11-9-508 is subordinate to a security interest in the same collateral which is perfected other than by such a filed financing statement.

(b) Priority under other provisions; multiple original debtors. The other provisions of this part determine the priority among conflicting security interests in the same collateral perfected by filed financing statements described in subsection (a) of this Code section. However, if the security agreements to which a new debtor became bound as debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor's having become bound.



§ 11-9-327. Priority of security interests in deposit account.

The following rules govern priority among conflicting security interests in the same deposit account:

(1) A security interest held by a secured party having control of the deposit account under Code Section 11-9-104 has priority over a conflicting security interest held by a secured party that does not have control;

(2) Except as otherwise provided in paragraphs (3) and (4) of this Code section, security interests perfected by control under Code Section 11-9-314 rank according to priority in time of obtaining control;

(3) Except as otherwise provided in paragraph (4) of this Code section, a security interest held by the bank with which the deposit account is maintained has priority over a conflicting security interest held by another secured party; and

(4) A security interest perfected by control under paragraph (3) of subsection (a) of Code Section 11-9-104 has priority over a security interest held by the bank with which the deposit account is maintained.



§ 11-9-328. Priority of security interests in investment property.

The following rules govern priority among conflicting security interests in the same investment property:

(1) A security interest held by a secured party having control of investment property under Code Section 11-9-106 has priority over a security interest held by a secured party that does not have control of the investment property;

(2) Except as otherwise provided in paragraphs (3) and (4) of this Code section, conflicting security interests held by secured parties each of which has control under Code Section 11-9-106 rank according to priority in time of:

(A) If the collateral is a security, obtaining control;

(B) If the collateral is a security entitlement carried in a securities account and:

(i) If the secured party obtained control under paragraph (1) of subsection (d) of Code Section 11-8-106, the secured party's becoming the person for which the securities account is maintained;

(ii) If the secured party obtained control under paragraph (2) of subsection (d) of Code Section 11-8-106, the securities intermediary's agreement to comply with the secured party's entitlement orders with respect to security entitlements carried or to be carried in the securities account; or

(iii) If the secured party obtained control through another person under paragraph (3) of subsection (d) of Code Section 11-8-106, the time on which priority would be based under this paragraph if the other person were the secured party; or

(C) If the collateral is a commodity contract carried with a commodity intermediary, the satisfaction of the requirement for control specified in paragraph (2) of subsection (b) of Code Section 11-9-106 with respect to commodity contracts carried or to be carried with the commodity intermediary;

(3) A security interest held by a securities intermediary in a security entitlement or a securities account maintained with the securities intermediary has priority over a conflicting security interest held by another secured party;

(4) A security interest held by a commodity intermediary in a commodity contract or a commodity account maintained with the commodity intermediary has priority over a conflicting security interest held by another secured party;

(5) A security interest in a certificated security in registered form which is perfected by taking delivery under subsection (a) of Code Section 11-9-313 and not by control under Code Section 11-9-314 has priority over a conflicting security interest perfected by a method other than control;

(6) Conflicting security interests created by a broker, securities intermediary, or commodity intermediary which are perfected without control under Code Section 11-9-106 rank equally; and

(7) In all other cases, priority among conflicting security interests in investment property is governed by Code Sections 11-9-322 and 11-9-323.



§ 11-9-329. Priority of security interests in letter of credit right.

The following rules govern priority among conflicting security interests in the same letter of credit right:

(1) A security interest held by a secured party having control of the letter of credit right under Code Section 11-9-107 has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control; and

(2) Security interests perfected by control under Code Section 11-9-314 rank according to priority in time of obtaining control.



§ 11-9-330. Priority of purchaser of chattel paper or instrument.

(a) Purchaser's priority; security interest claimed merely as proceeds. A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed merely as proceeds of inventory subject to a security interest if:

(1) In good faith and in the ordinary course of the purchaser's business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Code Section 11-9-105; and

(2) The chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser.

(b) Purchaser's priority; other security interests. A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Code Section 11-9-105 in good faith, in the ordinary course of the purchaser's business, and without knowledge that the purchase violates the rights of the secured party.

(c) Chattel paper purchaser's priority in proceeds. Except as otherwise provided in Code Section 11-9-327, a purchaser having priority in chattel paper under subsection (a) or (b) of this Code section also has priority in proceeds of the chattel paper to the extent that:

(1) Code Section 11-9-322 provides for priority in the proceeds; or

(2) The proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods, even if the purchaser's security interest in the proceeds is unperfected.

(d) Instrument purchaser's priority. Except as otherwise provided in subsection (a) of Code Section 11-9-331, a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.

(e) Holder of purchase money security interest gives new value. For purposes of subsections (a) and (b) of this Code section, the holder of a purchase money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.

(f) Indication of assignment gives knowledge. For purposes of subsections (b) and (d) of this Code section, if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party.



§ 11-9-331. Priority of rights of purchasers of instruments, documents, and securities under other articles; priority of interests in financial assets and security entitlements under Article 8 of this title.

(a) Rights under Articles 3, 7, and 8 of this title not limited. This article does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated, or a protected purchaser of a security. These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in Articles 3, 7, and 8 of this title.

(b) Protection under Article 8 of this title. This article does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of a claim under Article 8 of this title.

(c) Filing not notice. Filing under this article does not constitute notice of a claim or defense to the holders or purchasers or persons described in subsections (a) and (b) of this Code section.



§ 11-9-332. Transfer of money; transfer of funds from deposit account.

(a) Transferee of money. A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

(b) Transferee of funds from deposit account. A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party.



§ 11-9-333. Priority of certain liens.

(a) Year's support; property taxes; other state taxes; other taxes or judgments. Except as is expressly provided to the contrary elsewhere in this article and in subsection (b) of this Code section, a perfected security interest in collateral takes priority over each and all of the liens, claims, and rights described in Code Section 44-14-320, relating to the establishment of certain liens, as now or hereafter amended; former Code Section 53-7-91 as such existed on December 31, 1997, if applicable; and Code Section 53-7-40, relating to the priority of debts against the estate of a decedent, as now or hereafter amended; provided, nevertheless, that:

(1) Year's support to the family, duly set apart in the collateral prior to the perfection of the subject security interest, takes priority over such security interest;

(2) A lien for property taxes duly assessed upon the subject collateral, either prior or subsequent to the perfection of the subject security interest, takes priority over security interest;

(3) A lien for all other state taxes takes priority over such security interest, except where such security interest is perfected by filing a financing statement relative thereto prior to such time as the execution for such state taxes shall be entered on the execution docket in the place and in the manner provided by law; provided, nevertheless, that, with respect to priority rights between such tax liens and security interests where under this article the same are perfected other than by filing a financing statement, the same shall be determined as provided by law prior to January 1, 1964; and

(4) A lien for other unpaid taxes or a duly rendered judgment of a court having jurisdiction shall have the same priority with regard to a security interest as it would have if the tax lien or judgment were a conflicting security interest within the meaning of Code Section 11-9-322 or an encumbrance within the meaning of Code Section 11-9-334, which conflicting security interest was perfected by filing or which encumbrance arose at the time the tax lien or judgment was duly recorded in the place designated by statute applicable thereto.

(b) Mechanics' liens on farm machinery. A mechanics' lien on farm machinery or equipment arising on or after July 1, 1985, shall have priority over any perfected security interest in such farm machinery or equipment unless a financing statement has been filed as provided in Code Section 11-9-501 and unless the financing statement describes the particular piece of farm machinery or equipment to which the perfected security interest applies. Such description may include the make, model, and serial number of the piece of farm machinery or equipment. However, such description shall be sufficient whether or not it is specific if it reasonably identifies what is described and a mistake in such description shall not invalidate the description if it provides a key to identifying the farm machinery or equipment.



§ 11-9-334. Priority of security interests in fixtures and crops.

(a) Security interest in fixtures under this article. A security interest under this article may be created in goods that are fixtures or may continue in goods that become fixtures. A security interest does not exist under this article in ordinary building materials incorporated into an improvement on land.

(b) Security interest in fixtures under real property law. This article does not prevent creation of an encumbrance upon fixtures under real property law.

(c) General rule; subordination of security interest in fixtures. In cases not governed by subsections (d) through (h) of this Code section, a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

(d) Fixtures purchase money priority. Except as otherwise provided in subsection (h) of this Code section, a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:

(1) The security interest is a purchase money security interest;

(2) The interest of the encumbrancer or owner arises before the goods become fixtures; and

(3) The security interest is perfected by a fixture filing before the goods become fixtures or within 20 days thereafter.

(e) Priority of security interest in fixtures over interests in real property. A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) The debtor has an interest of record in the real property or is in possession of the real property and the security interest:

(A) Is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and

(B) Has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner;

(2) Before the goods become fixtures, the security interest is perfected by any method permitted by this article and the fixtures are readily removable:

(A) Factory or office machines;

(B) Equipment that is not primarily used or leased for use in the operation of the real property; or

(C) Replacements of domestic appliances that are consumer goods; or

(3) The conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by this article.

(f) Priority based on consent, disclaimer, or right to remove. A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) The encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or

(2) The debtor has a right to remove the goods as against the encumbrancer or owner.

(g) Continuation of subsection (f) of this Code section priority. The priority of the security interest under paragraph (2) of subsection (f) of this Code section continues for a reasonable time if the debtor's right to remove the goods as against the encumbrancer or owner terminates.

(h) Priority of construction mortgage. A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates. Except as otherwise provided in subsections (e) and (f) of this Code section, a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

(i) Priority of security interest in crops. A perfected security interest in or agricultural lien upon crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property.



§ 11-9-335. Accessions.

(a) Creation of security interest in accession. A security interest may be created in an accession and continues in collateral that becomes an accession.

(b) Perfection of security interest. If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

(c) Priority of security interest. Except as otherwise provided in subsection (d) of this Code section, the other provisions of this part determine the priority of a security interest in an accession.

(d) Compliance with certificate of title statute. A security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate of title statute under subsection (b) of Code Section 11-9-311.

(e) Removal of accession after default. After default, subject to Part 6 of this article, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

(f) Reimbursement following removal. A secured party that removes an accession from other goods under subsection (e) of this Code section shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.



§ 11-9-336. Commingled goods.

(a) "Commingled goods." As used in this Code section, the term "commingled goods" means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

(b) No security interest in commingled goods as such. A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

(c) Attachment of security interest to product or mass. If collateral becomes commingled goods, a security interest attaches to the product or mass.

(d) Perfection of security interest. If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subsection (c) of this Code section is perfected.

(e) Priority of security interest. Except as otherwise provided in subsection (f) of this Code section, the other provisions of this part determine the priority of a security interest that attaches to the product or mass under subsection (c) of this Code section.

(f) Conflicting security interests in product or mass. If more than one security interest attaches to the product or mass under subsection (c) of this Code section, the following rules determine priority:

(1) A security interest that is perfected under subsection (d) of this Code section has priority over a security interest that is unperfected at the time the collateral becomes commingled goods; and

(2) If more than one security interest is perfected under subsection (d) of this Code section, the security interests rank equally in proportion to the value of the collateral at the time it became commingled goods.



§ 11-9-337. Priority of security interests in goods covered by certificate of title.

If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this state issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:

(1) A buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

(2) The security interest is subordinate to a conflicting security interest in the goods that attaches and is perfected under subsection (b) of Code Section 11-9-311, after issuance of the certificate and without the conflicting secured party's knowledge of the security interest.



§ 11-9-338. Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information.

If a security interest or agricultural lien is perfected by a filed financing statement providing information described in paragraph (5) of subsection (b) of Code Section 11-9-516 which is incorrect at the time the financing statement is filed:

(1) The security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(2) A purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments, or a security certificate, receives delivery of the collateral.



§ 11-9-339. Priority subject to subordination.

This article does not preclude subordination by agreement by a person entitled to priority.






Part 4 - Rights of Bank

§ 11-9-340. Effectiveness of right of recoupment or set-off against deposit account.

(a) Exercise of recoupment or set-off. Except as otherwise provided in subsection (c) of this Code section, a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against a secured party that holds a security interest in the deposit account.

(b) Recoupment or set-off not affected by security interest. Except as otherwise provided in subsection (c) of this Code section, the application of this article to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.

(c) When set-off ineffective. The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under paragraph (3) of subsection (a) of Code Section 11-9-104, if the set-off is based on a claim against the debtor.



§ 11-9-341. Bank's rights and duties with respect to deposit account.

Except as otherwise provided in subsection (c) of Code Section 11-9-340, and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

(1) The creation, attachment, or perfection of a security interest in the deposit account;

(2) The bank's knowledge of the security interest; or

(3) The bank's receipt of instructions from the secured party.



§ 11-9-342. Bank's right to refuse to enter into or disclose existence of control agreement.

This article does not require a bank to enter into an agreement of the kind described in paragraph (2) of subsection (a) of Code Section 11-9-104, even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.









Part 4 - Rights of Third Parties

§ 11-9-401. Alienability of debtor's rights.

(a) Other law governs alienability; exceptions. Except as otherwise provided in subsection (b) of this Code section and Code Sections 11-9-406, 11-9-407, 11-9-408, and 11-9-409, whether a debtor's rights in collateral may be voluntarily or involuntarily transferred is governed by law other than this article.

(b) Agreement does not prevent transfer. An agreement between the debtor and secured party which prohibits a transfer of the debtor's rights in collateral or makes the transfer a default does not prevent the transfer from taking effect.



§ 11-9-402. Secured party not obligated on contract of debtor or in tort.

The existence of a security interest, agricultural lien, or authority given to a debtor to dispose of or use collateral, without more, does not subject a secured party to liability in contract or tort for the debtor's acts or omissions.



§ 11-9-403. Agreement not to assert defenses against assignee.

(a) "Value." As used in this Code section, the term "value" has the meaning provided in subsection (a) of Code Section 11-3-303.

(b) Agreement not to assert claim or defense. Except as otherwise provided in this Code section, an agreement between an account debtor and an assignor not to assert against an assignee any claim or defense that the account debtor may have against the assignor is enforceable by an assignee that takes an assignment:

(1) For value;

(2) In good faith;

(3) Without notice of a claim of a property or possessory right to the property assigned; and

(4) Without notice of a defense or claim in recoupment of the type that may be asserted against a person entitled to enforce a negotiable instrument under subsection (a) of Code Section 11-3-305.

(c) When subsection (b) of this Code section not applicable. Subsection (b) of this Code section does not apply to defenses of a type that may be asserted against a holder in due course of a negotiable instrument under subsection (b) of Code Section 11-3-305.

(d) Omission of required statement in consumer transaction. In a consumer transaction, if a record evidences the account debtor's obligation, law other than this article requires that the record include a statement to the effect that the rights of an assignee are subject to claims or defenses that the account debtor could assert against the original obligee, and the record does not include such a statement:

(1) The record has the same effect as if the record included such a statement; and

(2) The account debtor may assert against an assignee those claims and defenses that would have been available if the record included such a statement.

(e) Rule for individual under other law. This Code section is subject to law other than this article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(f) Other law not displaced. Except as otherwise provided in subsection (d) of this Code section, this Code section does not displace law other than this article which gives effect to an agreement by an account debtor not to assert a claim or defense against an assignee.



§ 11-9-404. Rights acquired by assignee; claims and defenses against assignee.

(a) Assignee's rights subject to terms, claims, and defenses; exceptions. Unless an account debtor has made an enforceable agreement not to assert defenses or claims and subject to subsections (b) through (e) of this Code section, the rights of an assignee are subject to:

(1) All terms of the agreement between the account debtor and assignor and any defense or claim in recoupment arising from the transaction that gave rise to the contract; and

(2) Any other defense or claim of the account debtor against the assignor which accrues before the account debtor receives a notification of the assignment authenticated by the assignor or the assignee.

(b) Account debtor's claim reduces amount owed to assignee. Subject to subsection (c) of this Code section and except as otherwise provided in subsection (d) of this Code section, the claim of an account debtor against an assignor may be asserted against an assignee under subsection (a) of this Code section only to reduce the amount the account debtor owes.

(c) Rule for individual under other law. This Code section is subject to law other than this article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(d) Omission of required statement in consumer transaction. In a consumer transaction, if a record evidences the account debtor's obligation, law other than this article requires that the record include a statement to the effect that the account debtor's recovery against an assignee with respect to claims and defenses against the assignor may not exceed amounts paid by the account debtor under the record, and the record does not include such a statement, the extent to which a claim of an account debtor against the assignor may be asserted against an assignee is determined as if the record included such a statement.

(e) Inapplicability to health care insurance receivable. This Code section does not apply to an assignment of a health care insurance receivable.



§ 11-9-405. Modification of assigned contract.

(a) Effect of modification on assignee. A modification of or substitution for an assigned contract is effective against an assignee if made in good faith. The assignee acquires corresponding rights under the modified or substituted contract. The assignment may provide that the modification or substitution is a breach of contract by the assignor. This subsection is subject to subsections (b) through (d) of this Code section.

(b) Applicability of subsection (a) of this Code section. Subsection (a) of this Code section applies to the extent that:

(1) The right to payment or a part thereof under an assigned contract has not been fully earned by performance; or

(2) The right to payment or a part thereof has been fully earned by performance and the account debtor has not received notification of the assignment under subsection (a) of Code Section 11-9-406.

(c) Rule for individual under other law. This Code section is subject to law other than this article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(d) Inapplicability to health care insurance receivable. This Code section does not apply to an assignment of a health care insurance receivable.



§ 11-9-406. Discharge of account debtor; notification of assignment; identification and proof of assignment; restrictions on assignment of accounts, chattel paper, payment intangibles, and promissory notes ineffective.

(a) Discharge of account debtor; effect of notification. Subject to subsections (b) through (i) of this Code section, an account debtor on an account, chattel paper, or a payment intangible may discharge its obligation by paying the assignor until, but not after, the account debtor receives a notification, authenticated by the assignor or the assignee, that the amount due or to become due has been assigned and that payment is to be made to the assignee. After receipt of the notification, the account debtor may discharge its obligation by paying the assignee and may not discharge the obligation by paying the assignor.

(b) When notification ineffective. Subject to subsection (h) of this Code section, notification is ineffective under subsection (a) of this Code section:

(1) If it does not reasonably identify the rights assigned;

(2) To the extent that an agreement between an account debtor and a seller of a payment intangible limits the account debtor's duty to pay a person other than the seller and the limitation is effective under law other than this article; or

(3) At the option of an account debtor, if the notification notifies the account debtor to make less than the full amount of any installment or other periodic payment to the assignee, even if:

(A) Only a portion of the account, chattel paper, or payment intangible has been assigned to that assignee;

(B) A portion has been assigned to another assignee; or

(C) The account debtor knows that the assignment to that assignee is limited.

(c) Proof of assignment. Subject to subsection (h) of this Code section, if requested by the account debtor, an assignee shall seasonably furnish reasonable proof that the assignment has been made. Unless the assignee complies, the account debtor may discharge its obligation by paying the assignor, even if the account debtor has received a notification under subsection (a) of this Code section.

(d) Term restricting assignment generally ineffective. Except as otherwise provided in subsection (e) of this Code section and Code Sections 11-2A-303, 11-9-407, and 53-12-80 through 53-12-83 and subject to subsection (h) of this Code section, a term in an agreement between an account debtor and an assignor or in a promissory note shall be ineffective to the extent that it:

(1) Prohibits, restricts, or requires the consent of the account debtor or person obligated on the promissory note to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, the account, chattel paper, payment intangible, or promissory note; or

(2) Provides that the assignment, transfer, creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account, chattel paper, payment intangible, or promissory note.

(e) Inapplicability of subsection (d) of this Code section to certain sales. Subsection (d) of this Code section does not apply to the sale of a payment intangible or promissory note, other than a sale pursuant to a disposition under Code Section 11-9-610 or an acceptance of collateral under Code Section 11-9-620.

(f) Legal restrictions on assignment generally ineffective. Except as otherwise provided in Code Sections 11-2A-303 and 11-9-407 and subject to subsections (h) and (i) of this Code section, a rule of law, statute, or regulation that prohibits, restricts, or requires the consent of a government, governmental body or official, or account debtor to the assignment or transfer of, or creation of a security interest in, an account or chattel paper is ineffective to the extent that the rule of law, statute, or regulation:

(1) Prohibits, restricts, or requires the consent of the government, governmental body or official, or account debtor to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest, in the account or chattel paper; or

(2) Provides that the assignment, transfer, creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account or chattel paper.

(g) Paragraph (3) of subsection (b) not waivable. Subject to subsection (h) of this Code section, an account debtor may not waive or vary its option under paragraph (3) of subsection (b) of this Code section.

(h) Rule for individual under other law. This Code section is subject to law other than this article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(i) Inapplicability to health care insurance receivable. This Code section does not apply to an assignment of a health care insurance receivable.



§ 11-9-407. Restrictions on creation or enforcement of security interest in leasehold interest or in lessor's residual interest.

(a) Term restricting assignment generally ineffective. Except as otherwise provided in subsection (b) of this Code section, a term in a lease agreement is ineffective to the extent that it:

(1) Prohibits, restricts, or requires the consent of a party to the lease to the assignment, transfer, creation, attachment, perfection, or enforcement of a security interest in an interest of a party under the lease contract or in the lessor's residual interest in the goods; or

(2) Provides that the assignment, transfer, creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the lease.

(b) Effectiveness of certain terms. Except as otherwise provided in subsection (7) of Code Section 11-2A-303, a term described in paragraph (2) of subsection (a) of this Code section is effective to the extent that there is:

(1) A transfer by the lessee of the lessee's right of possession or use of the goods in violation of the term; or

(2) A delegation of a material performance of either party to the lease contract in violation of the term.

(c) Security interest not material impairment. The creation, attachment, perfection, or enforcement of a security interest in the lessor's interest under the lease contract or the lessor's residual interest in the goods is not a transfer that materially impairs the lessee's prospect of obtaining return performance or materially changes the duty of or materially increases the burden or risk imposed on the lessee within the purview of subsection (4) of Code Section 11-2A-303 unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the lessor.



§ 11-9-408. Restrictions on assignment of promissory notes, health care insurance receivables, and certain general intangibles ineffective.

(a) Term restricting assignment generally ineffective. Except as otherwise provided in subsection (b) of this Code section or in Code Section 53-12-80, a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health care insurance receivable or a general intangible, including a contract, permit, license, or franchise, and which term prohibits, restricts, or requires the consent of the person obligated on the promissory note or the account debtor to the assignment or transfer of, or creation, attachment, or perfection of a security interest in, the promissory note, health care insurance receivable, or general intangible, shall be ineffective to the extent that the term:

(1) Would impair the creation, attachment, or perfection of a security interest; or

(2) Provides that the assignment, transfer, creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health care insurance receivable, or general intangible.

(b) Applicability of subsection (a) of this Code section to sales of certain rights to payment. Subsection (a) of this Code section applies to a security interest in a payment intangible or promissory note only if the security interest arises out of a sale of the payment intangible or promissory note, other than a sale pursuant to a disposition under Code Section 11-9-610 or an acceptance of collateral under Code Section 11-9-620.

(c) Legal restrictions on assignment generally ineffective. Except as otherwise provided in Code Section 53-12-80, a rule of law, statute, or regulation that prohibits, restricts, or requires the consent of a government, governmental body or official, person obligated on a promissory note, or account debtor to the assignment or transfer of, or creation of a security interest in, a promissory note, health care insurance receivable, or general intangible, including a contract, permit, license, or franchise between an account debtor and a debtor, shall be ineffective to the extent that the rule of law, statute, or regulation:

(1) Would impair the creation, attachment, or perfection of a security interest; or

(2) Provides that the assignment, transfer, creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health care insurance receivable, or general intangible.

(d) Limitation on ineffectiveness under subsections (a) and (c) of this Code section. To the extent that a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health care insurance receivable or general intangible or a rule of law, statute, or regulation described in subsection (c) of this Code section would be effective under law other than this article but is ineffective under subsection (a) or (c) of this Code section, the creation, attachment, or perfection of a security interest in the promissory note, health care insurance receivable, or general intangible:

(1) Is not enforceable against the person obligated on the promissory note or the account debtor;

(2) Does not impose a duty or obligation on the person obligated on the promissory note or the account debtor;

(3) Does not require the person obligated on the promissory note or the account debtor to recognize the security interest, pay or render performance to the secured party, or accept payment or performance from the secured party;

(4) Does not entitle the secured party to use or assign the debtor's rights under the promissory note, health care insurance receivable, or general intangible, including any related information or materials furnished to the debtor in the transaction giving rise to the promissory note, health care insurance receivable, or general intangible;

(5) Does not entitle the secured party to use, assign, possess, or have access to any trade secrets or confidential information of the person obligated on the promissory note or the account debtor; and

(6) Does not entitle the secured party to enforce the security interest in the promissory note, health care insurance receivable, or general intangible.



§ 11-9-409. Restrictions on assignment of letter of credit rights ineffective.

(a) Term or law restricting assignment generally ineffective. A term in a letter of credit or a rule of law, statute, regulation, custom, or practice applicable to the letter of credit which prohibits, restricts, or requires the consent of an applicant, issuer, or nominated person to a beneficiary's assignment of or creation of a security interest in a letter of credit right is ineffective to the extent that the term or rule of law, statute, regulation, custom, or practice:

(1) Would impair the creation, attachment, or perfection of a security interest in the letter of credit right; or

(2) Provides that the assignment, transfer, creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the letter of credit right.

(b) Limitation on ineffectiveness under subsection (a) of this Code section. To the extent that a term in a letter of credit is ineffective under subsection (a) of this Code section but would be effective under law other than this article or a custom or practice applicable to the letter of credit, to the transfer of a right to draw or otherwise demand performance under the letter of credit, or to the assignment of a right to proceeds of the letter of credit, the creation, attachment, or perfection of a security interest in the letter of credit right:

(1) Is not enforceable against the applicant, issuer, nominated person, or transferee beneficiary;

(2) Imposes no duties or obligations on the applicant, issuer, nominated person, or transferee beneficiary; and

(3) Does not require the applicant, issuer, nominated person, or transferee beneficiary to recognize the security interest, pay or render performance to the secured party, or accept payment or other performance from the secured party.






Part 5 - Filing

Part 1 - Filing Office; Contents and Effectiveness of Financing Statement

§ 11-9-501. Filing office.

(a) Filing offices. Except as otherwise provided in subsection (b) of this Code section, if the law of this state governs perfection of a security interest or agricultural lien, the office in which to file a financing statement to perfect the security interest or agricultural lien is:

(1) The office designated for the filing or recording of a record of a mortgage on the related real property, if:

(A) The collateral is as-extracted collateral, growing crops, or timber to be cut; or

(B) The financing statement is filed as a fixture filing and the collateral is goods that are or are to become fixtures; or

(2) The office of the clerk of the superior court of any county of this state, in all other cases, including a case in which the collateral is goods that are or are to become fixtures and the financing statement is not filed as a fixture filing.

(b) Filing office for transmitting utilities. The office in which to file a financing statement to perfect a security interest in collateral, including fixtures, of a transmitting utility is the office of the clerk of the superior court of any county of this state. The financing statement also constitutes a fixture filing as to the collateral indicated in the financing statement which is or is to become fixtures.



§ 11-9-502. Contents of financing statement; record of mortgage as fixture filing or financing statement; time of filing financing statement.

(a) Sufficiency of financing statement. Subject to subsection (b) of this Code section, a financing statement is sufficient only if it:

(1) Provides the name of the debtor;

(2) Provides the name of the secured party or a representative of the secured party;

(3) Indicates the collateral covered by the financing statement; and

(4) Where both (A) the collateral described consists only of consumer goods as defined in paragraph (24) of subsection (a) of Code Section 11-9-102 and (B) the secured obligation is originally $5,000.00 or less, gives the maturity date of the secured obligation or specifies that such obligation is not subject to a maturity date.

(b) Real property related financing statements. Except as otherwise provided in subsection (b) of Code Section 11-9-501, to be sufficient, a financing statement that covers as-extracted collateral, growing crops, or timber to be cut, or which is filed as a fixture filing and covers goods that are or are to become fixtures, must satisfy subsection (a) of this Code section and also:

(1) Indicate that it covers this type of collateral;

(2) Indicate that it is to be filed for record in the real property records;

(3) Provide a description of the real property to which the collateral is related sufficient to give constructive notice of a mortgage under the law of this state if the description were contained in a record of the mortgage of the real property; and

(4) If the debtor does not have an interest of record in the real property, provide the name of a record owner.

(c) Record of mortgage as fixture filing or financing statement. A record of a mortgage filed prior to January 1, 1995, which was effective as a fixture filing when recorded remains effective as a fixture filing, and a record of a mortgage recorded on or after July 1, 2013, is effective, from the date of recording, as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut only if:

(1) The record indicates the goods or accounts that it covers;

(2) The goods are or are to become fixtures related to the real property described in the record or the collateral is related to the real property described in the record and is as-extracted collateral or timber to be cut;

(3) The record satisfies the requirements for a financing statement in this Code section, but:

(A) The record need not indicate that it is to be filed in the real property records; and

(B) The record sufficiently provides the name of a debtor who is an individual if it provides the individual name of the debtor or the surname and first personal name of the debtor, even if the debtor is an individual to whom paragraph (4) of subsection (a) of Code Section 11-9-503 applies; and

(4) The record is duly recorded.

(d) Filing before security agreement or attachment. A financing statement may be filed before a security agreement is made or a security interest otherwise attaches.



§ 11-9-503. Name of debtor and secured party.

(a) Sufficiency of debtor's name. A financing statement sufficiently provides the name of the debtor:

(1) Except as otherwise provided in paragraph (3) of this subsection, if the debtor is a registered organization or the collateral is held in a trust that is a registered organization, only if the financing statement provides the name that is stated to be the registered organization's name on the public organic record most recently filed with or issued or enacted by the registered organization's jurisdiction of organization which purports to state, amend, or restate the registered organization's name;

(2) Subject to subsection (f) of this Code section, if the collateral is being administered by the personal representative of a decedent, only if the financing statement provides, as the name of the debtor, the name of the decedent and, in a separate part of the financing statement, indicates that the collateral is being administered by a personal representative;

(3) If the collateral is held in a trust that is not a registered organization, only if the financing statement:

(A) Provides, as the name of the debtor:

(i) If the organic record of the trust specifies a name for the trust, the name specified; or

(ii) If the organic record of the trust does not specify a name for the trust, the name of the settlor or testator; and

(B) In a separate part of the financing statement:

(i) If the name is provided in accordance with division (3)(A)(i) of this subsection, indicates that the collateral is held in a trust; or

(ii) If the name is provided in accordance with division (3)(A)(ii) of this subsection, provides additional information sufficient to distinguish the trust from other trusts having one or more of the same settlors or the same testator and indicates that the collateral is held in a trust, unless the additional information so indicates;

(4) Subject to subsection (g) of this Code section, if the debtor is an individual to whom this state has issued a driver's license that has not expired, only if the financing statement provides the name of the individual which is indicated on the driver's license;

(5) If the debtor is an individual to whom paragraph (4) of this subsection does not apply, only if the financing statement provides the individual name of the debtor or the surname and first personal name of the debtor; and

(6) In other cases:

(A) If the debtor has a name, only if the financing statement provides the organizational name of the debtor; and

(B) If the debtor does not have a name, only if it provides the names of the partners, members, associates, or other persons comprising the debtor, in a manner that each name provided would be sufficient if the person named were the debtor.

(b) Additional debtor related information. A financing statement that provides the name of the debtor in accordance with subsection (a) of this Code section is not rendered ineffective by the absence of:

(1) A trade name or other name of the debtor; or

(2) Unless required under subparagraph (a)(6)(B) of this Code section, names of partners, members, associates, or other persons comprising the debtor.

(c) Debtor's trade name insufficient. A financing statement that provides only the debtor's trade name does not sufficiently provide the name of the debtor.

(d) Representative capacity. Failure to indicate the representative capacity of a secured party or representative of a secured party does not affect the sufficiency of a financing statement.

(e) Multiple debtors and secured parties. A financing statement may provide the name of more than one debtor and the name of more than one secured party.

(f) Name of decedent. The name of the decedent indicated on the order appointing the personal representative of the decedent issued by the court having jurisdiction over the collateral is sufficient as the "name of the decedent" under paragraph (2) of subsection (a) of this Code section.

(g) Multiple driver's licenses. If this state has issued to an individual more than one driver's license of a kind described in paragraph (4) of subsection (a) of this Code section, the one that was issued most recently is the one to which such paragraph refers.

(h) Definition. As used in this Code section, the term "name of the settlor or testator" means:

(1) If the settlor is a registered organization, the name that is stated to be the settlor's name on the public organic record most recently filed with or issued or enacted by the settlor's jurisdiction of organization which purports to state, amend, or restate the settlor's name; or

(2) In other cases, the name of the settlor or testator indicated in the trust's organic record.



§ 11-9-504. Indication of collateral.

A financing statement sufficiently indicates the collateral that it covers if the financing statement provides:

(1) A description of the collateral pursuant to Code Section 11-9-108; or

(2) An indication that the financing statement covers all assets or all personal property.



§ 11-9-505. Filing and compliance with other statutes and treaties for consignments, leases, other bailments, and other transactions.

(a) Use of terms other than "debtor" and "secured party." A consignor, lessor, or other bailor of goods, a licensor, or a buyer of a payment intangible or promissory note may file a financing statement, or may comply with a statute or treaty described in subsection (a) of Code Section 11-9-311, using the terms "consignor," "consignee," "lessor," "lessee," "bailor," "bailee," "licensor," "licensee," "owner," "registered owner," "buyer," "seller," or words of similar import, instead of the terms "secured party" and "debtor".

(b) Effect of financing statement under subsection (a) of this Code section. This part applies to the filing of a financing statement under subsection (a) of this Code section and, as appropriate, to compliance that is equivalent to filing a financing statement under subsection (b) of Code Section 11-9-311, but the filing or compliance is not of itself a factor in determining whether the collateral secures an obligation. If it is determined for another reason that the collateral secures an obligation, a security interest held by the consignor, lessor, bailor, licensor, owner, or buyer which attaches to the collateral is perfected by the filing or compliance.



§ 11-9-506. Effect of errors or omissions.

(a) Minor errors and omissions. A financing statement substantially satisfying the requirements of this part is effective, even if it has minor errors or omissions, unless the errors or omissions make the financing statement seriously misleading.

(b) Financing statement seriously misleading. Except as otherwise provided in subsection (c) of this Code section, a financing statement that fails sufficiently to provide the name of the debtor in accordance with subsection (a) of Code Section 11-9-503 is seriously misleading.

(c) Financing statement not seriously misleading. If a search of the records of the filing office under the debtor's correct name, using the filing office's standard search logic, if any, would disclose a financing statement that fails sufficiently to provide the name of the debtor in accordance with subsection (a) of Code Section 11-9-503, the name provided does not make the financing statement seriously misleading.

(d) "Debtor's correct name." For purposes of subsection (b) of Code Section 11-9-508, the "debtor's correct name" as used in subsection (c) of this Code section means the correct name of the new debtor.



§ 11-9-507. Effect of certain events on effectiveness of financing statement.

(a) Disposition. A filed financing statement remains effective with respect to collateral that is sold, exchanged, leased, licensed, or otherwise disposed of and in which a security interest or agricultural lien continues, even if the secured party knows of or consents to the disposition.

(b) Information becoming seriously misleading. Except as otherwise provided in subsection (c) of this Code section and Code Section 11-9-508, a financing statement is not rendered ineffective if, after the financing statement is filed, the information provided in the financing statement becomes seriously misleading under Code Section 11-9-506.

(c) Change in debtor's name. If the name that a filed financing statement provides for a debtor becomes insufficient as the name of the debtor under subsection (a) of Code Section 11-9-503 so that the financing statement becomes seriously misleading under Code Section 11-9-506:

(1) The financing statement is effective to perfect a security interest in collateral acquired by the debtor before, or within four months after, the filed financing statement becomes seriously misleading; and

(2) The financing statement is not effective to perfect a security interest in collateral acquired by the debtor more than four months after the filed financing statement becomes seriously misleading, unless an amendment to the financing statement which renders the financing statement not seriously misleading is filed within four months after the financing statement became seriously misleading.



§ 11-9-508. Effectiveness of financing statement if new debtor becomes bound by security agreement.

(a) Financing statement naming original debtor. Except as otherwise provided in this Code section, a filed financing statement naming an original debtor is effective to perfect a security interest in collateral in which a new debtor has or acquires rights to the extent that the financing statement would have been effective had the original debtor acquired rights in the collateral.

(b) Financing statement becoming seriously misleading. If the difference between the name of the original debtor and that of the new debtor causes a filed financing statement that is effective under subsection (a) of this Code section to be seriously misleading under Code Section 11-9-506:

(1) The financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under subsection (d) of Code Section 11-9-203; and

(2) The financing statement is not effective to perfect a security interest in collateral acquired by the new debtor more than four months after the new debtor becomes bound under subsection (d) of Code Section 11-9-203 unless an initial financing statement providing the name of the new debtor is filed before the expiration of that time.

(c) When Code section not applicable. This Code section does not apply to collateral as to which a filed financing statement remains effective against the new debtor under subsection (a) of Code Section 11-9-507.



§ 11-9-509. Persons entitled to file a record.

(a) Person entitled to file record. A person may file an initial financing statement, amendment that adds collateral covered by a financing statement, or amendment that adds a debtor to a financing statement only if:

(1) The debtor authorizes the filing in an authenticated record or pursuant to subsection (b) or (c) of this Code section; or

(2) The person holds an agricultural lien that has become effective at the time of filing and the financing statement covers only collateral in which the person holds an agricultural lien.

(b) Security agreement as authorization. By authenticating or becoming bound as debtor by a security agreement, a debtor or new debtor authorizes the filing of an initial financing statement, and an amendment, covering:

(1) The collateral described in the security agreement; and

(2) Property that becomes collateral under paragraph (2) of subsection (a) of Code Section 11-9-315, whether or not the security agreement expressly covers proceeds.

(c) Acquisition of collateral as authorization. By acquiring collateral in which a security interest or agricultural lien continues under paragraph (1) of subsection (a) of Code Section 11-9-315, a debtor authorizes the filing of an initial financing statement, and an amendment, covering the collateral and property that becomes collateral under paragraph (2) of subsection (a) of Code Section 11-9-315.

(d) Person entitled to file certain amendments. A person may file an amendment other than an amendment that adds collateral covered by a financing statement or an amendment that adds a debtor to a financing statement only if:

(1) The secured party of record authorizes the filing; or

(2) The amendment is a termination statement for a financing statement as to which the secured party of record has failed to file or send a termination statement as required by subsection (a) or (c) of Code Section 11-9-513, the debtor authorizes the filing, and the termination statement indicates that the debtor authorized it to be filed.

(e) Multiple secured parties of record. If there is more than one secured party of record for a financing statement, each secured party of record may authorize the filing of an amendment under subsection (d) of this Code section.



§ 11-9-510. Effectiveness of filed record.

(a) Filed record effective if authorized. A filed record is effective only to the extent that it was filed by a person that may file it under Code Section 11-9-509.

(b) Authorization by one secured party of record. A record authorized by one secured party of record does not affect the financing statement with respect to another secured party of record.

(c) Continuation statement not timely filed. A continuation statement that is not filed within the six-month period prescribed by subsection (c) of Code Section 11-9-515 is ineffective.



§ 11-9-511. Secured party of record.

(a) Secured party of record. A secured party of record with respect to a financing statement is a person whose name is provided as the name of the secured party or a representative of the secured party in an initial financing statement that has been filed. If an initial financing statement is filed under subsection (a) of Code Section 11-9-514, the assignee named in the initial financing statement is the secured party of record with respect to the financing statement.

(b) Amendment naming secured party of record. If an amendment of a financing statement which provides the name of a person as a secured party or a representative of a secured party is filed, the person named in the amendment is a secured party of record. If an amendment is filed under subsection (b) of Code Section 11-9-514, the assignee named in the amendment is a secured party of record.

(c) Amendment deleting secured party of record. A person remains a secured party of record until the filing of an amendment of the financing statement which deletes the person.



§ 11-9-512. Amendment of financing statement.

(a) Amendment of information in financing statement. Subject to Code Section 11-9-509, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or, subject to subsection (e) of this Code section, otherwise amend the information provided in a financing statement by filing an amendment that:

(1) Identifies, by its file number, the initial financing statement to which the amendment relates; and

(2) If the amendment relates to an initial financing statement filed or recorded in a filing office described in paragraph (1) of subsection (a) of Code Section 11-9-501, provides the information specified in subsection (b) of Code Section 11-9-502.

(b) Period of effectiveness not affected. Except as otherwise provided in Code Section 11-9-515, the filing of an amendment does not extend the period of effectiveness of the financing statement.

(c) Effectiveness of amendment adding collateral. A financing statement that is amended by an amendment that adds collateral is effective as to the added collateral only from the date of the filing of the amendment.

(d) Effectiveness of amendment adding debtor. A financing statement that is amended by an amendment that adds a debtor is effective as to the added debtor only from the date of the filing of the amendment.

(e) Certain amendments ineffective. An amendment is ineffective to the extent it:

(1) Purports to delete all debtors and fails to provide the name of a debtor to be covered by the financing statement; or

(2) Purports to delete all secured parties of record and fails to provide the name of a new secured party of record.



§ 11-9-513. Termination statement.

(a) Consumer goods. A secured party shall cause the secured party of record for a financing statement to file a termination statement for the financing statement if the financing statement covers consumer goods and:

(1) There is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2) The debtor did not authorize the filing of the initial financing statement.

(b) Time for compliance with subsection (a) of this Code section. To comply with subsection (a) of this Code section, a secured party shall cause the secured party of record to file the termination statement:

(1) Within one month after there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2) If earlier, within 20 days after the secured party receives an authenticated demand from a debtor.

(c) Other collateral. In cases not governed by subsection (a) of this Code section, within 90 days after there is no obligation secured by the collateral covered by or described in the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value or, if earlier, within 20 days after a secured party receives an authenticated demand from a debtor, the secured party shall cause the secured party of record for a financing statement to send to the debtor a termination statement for the financing statement or file the termination statement in the filing office if:

(1) Except in the case of a financing statement covering accounts or chattel paper that has been sold or goods that are the subject of a consignment, there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value;

(2) The financing statement covers accounts or chattel paper that has been sold but as to which the account debtor or other person obligated has discharged its obligation;

(3) The financing statement covers goods that were the subject of a consignment to the debtor but are not in the debtor's possession; or

(4) The debtor did not authorize the filing of the initial financing statement.

(d) Effect of filing termination statement. Except as otherwise provided in Code Section 11-9-510, upon the filing of a termination statement with the filing office, the financing statement to which the termination statement relates ceases to be effective.



§ 11-9-514. Assignment of powers of secured party of record.

(a) Assignment reflected on initial financing statement. An initial financing statement may reflect an assignment of all of the secured party's power to authorize an amendment to the financing statement by providing the name and mailing address of the assignee as the name and address of the secured party.

(b) Assignment of filed financing statement. A secured party of record may assign of record all or part of its power to authorize an amendment to a financing statement by filing in the filing office an amendment of the financing statement which:

(1) Identifies, by its file number, the initial financing statement to which it relates;

(2) Provides the name of the assignor; and

(3) Provides the name and mailing address of the assignee.



§ 11-9-515. Duration and effectiveness of financing statement; effect of lapsed financing statement; record of mortgage as financing statement.

(a) Five-year effectiveness. Except as otherwise provided in subsection (d) of this Code section, a filed financing statement is effective for a period of five years after the date of filing or until the twentieth day after any earlier maturity date required to be specified on the filed financing statement.

(b) Lapse and continuation of financing statement. The effectiveness of a filed financing statement lapses on the expiration of the period of its effectiveness unless before the lapse a continuation statement is filed pursuant to subsection (c) of this Code section. Upon lapse, a financing statement ceases to be effective and any security interest or agricultural lien that was perfected by the financing statement becomes unperfected, unless the security interest is perfected otherwise. If the security interest or agricultural lien becomes unperfected upon lapse, it is deemed never to have been perfected as against a purchaser of the collateral for value.

(c) When continuation statement may be filed. A continuation statement may be filed only within six months before the expiration of the five-year period specified in subsection (a) of this Code section or the occurrence of any earlier maturity date required to be specified on a filed financing statement.

(d) Effect of filing continuation statement. Except as otherwise provided in Code Section 11-9-510, upon timely filing of a continuation statement, the effectiveness of the initial financing statement continues for a period of five years commencing on the day on which the financing statement would have become ineffective in the absence of the filing or, where both (1) the collateral described consists only of consumer goods as defined in paragraph (24) of subsection (a) of Code Section 11-9-102 and (2) the secured obligation is originally $5,000.00 or less, any earlier maturity date of the secured obligation specified on such continuation statement. Upon the expiration of the five-year period or the earlier occurrence of a required specified maturity date, the financing statement lapses in the same manner as provided in subsection (b) of this Code section, unless, before the lapse, another continuation statement is filed pursuant to subsection (c) of this Code section. Succeeding continuation statements may be filed in the same manner to continue the effectiveness of the initial financing statement.

(e) Record of mortgage as financing statement. A record of a mortgage that is effective as a financing statement filed as a fixture filing under subsection (c) of Code Section 11-9-502 remains effective as a financing statement filed as a fixture filing until the mortgage is released or satisfied of record or its effectiveness otherwise terminates as to the real property.



§ 11-9-516. What constitutes filing; effectiveness of filing.

(a) What constitutes filing. Except as otherwise provided in subsection (b) of this Code section, communication of a record to a filing office and tender of the filing fee or acceptance of the record by the filing office constitutes filing.

(b) Refusal to accept record; filing does not occur. Filing does not occur with respect to a record that a filing office refuses to accept because:

(1) The record is not communicated by a method or medium of communication authorized by the filing office;

(2) An amount equal to or greater than the applicable filing fee is not tendered;

(3) The authority is unable to index the record because:

(A) In the case of an initial financing statement, the record does not provide a name for the debtor;

(B) In the case of an amendment or information statement, the record:

(i) Does not identify the initial financing statement as required by Code Section 11-9-512 or 11-9-518, as applicable;

(ii) Identifies an initial financing statement whose effectiveness has lapsed under Code Section 11-9-515;

(iii) Identifies more than one initial financing statement; or

(iv) Indicates that it is presented to accomplish more than one action, such as amendment and continuation;

(C) In the case of an initial financing statement that provides the name of a debtor identified as an individual or an amendment that provides a name of a debtor identified as an individual which was not previously provided in the financing statement to which the record relates, the record does not identify the debtor's surname; or

(D) In the case of a record filed or recorded in the filing office described in paragraph (1) of subsection (a) of Code Section 11-9-501, the record does not provide a sufficient description of the real property to which it relates;

(4) In the case of an initial financing statement or an amendment that adds a secured party of record, the record does not provide a name and mailing address for the secured party of record;

(5) In the case of an initial financing statement or an amendment that provides a name of a debtor which was not previously provided in the financing statement to which the amendment relates, the record does not:

(A) Provide a mailing address for the debtor; or

(B) Indicate whether the name provided as the name of the debtor is the name of an individual or an organization; or

(6) In the case of an assignment reflected in an initial financing statement under subsection (a) of Code Section 11-9-514 or an amendment filed under subsection (b) of Code Section 11-9-514, the record does not provide a name and mailing address for the assignee.

(c) Rules applicable to subsection (b) of this Code section. For purposes of subsection (b) of this Code section:

(1) A record does not provide information if the filing office is unable to read or decipher the information; and

(2) A record that does not indicate that it is an amendment or accurately identify an initial financing statement to which it relates, as required by Code Section 11-9-512, 11-9-514, or 11-9-518, is an initial financing statement.

(d) Refusal to accept record; record effective as filed record. A record that is communicated to the filing office with tender of the filing fee, but which the filing office refuses to accept for a reason other than one set forth in subsection (b) of this Code section, is effective as a filed record except as against a purchaser of the collateral which gives value in reasonable reliance upon the absence of the record from the files.



§ 11-9-517. Effect of indexing errors.

The failure of the filing office or authority to index a record correctly does not affect the effectiveness of the filed record.



§ 11-9-518. Inaccurate or wrongfully filed record.

(a) Statement with respect to record indexed under person's name. A person may file in the filing office an information statement with respect to a record indexed under the person's name if the person believes that the record is inaccurate or was wrongfully filed. The information statement shall be filed in the filing office of the county where the record was filed.

(b) Contents of statement under subsection (a) of this Code section. An information statement under subsection (a) of this Code section must:

(1) Identify the record to which it relates by the file number assigned to the initial financing statement to which the record relates;

(2) Indicate that it is an information statement; and

(3) Provide the basis for the person's belief that the record is inaccurate and indicate the manner in which the person believes the record should be amended to cure any inaccuracy or provide the basis for the person's belief that the record was wrongfully filed.

(c) Statement by secured party of record. A person may file in the filing office an information statement with respect to a record filed there if such person is a secured party of record with respect to the financing statement to which the record relates and believes that the person that filed the record was not entitled to do so under subsection (d) of Code Section 11-9-509.

(d) Contents of statement under subsection (c) of this Code section. An information statement under subsection (c) of this Code section must:

(1) Identify the record to which it relates by the file number assigned to the initial financing statement to which the record relates;

(2) Indicate that it is an information statement; and

(3) Provide the basis for the person's belief that the person that filed the record was not entitled to do so under subsection (d) of Code Section 11-9-509.

(e) Record not affected by information statement. The filing of an information statement does not affect the effectiveness of an initial financing statement or other filed record.






Part 2 - Duties and Operation of Filing Office and Central Indexing System

§ 11-9-519. Numbering, maintaining, and indexing records; communicating information provided in records.

(a) Filing office duties. For each record filed in a filing office, the filing office shall:

(1) Assign a unique number to the filed record;

(2) Create a record that bears the number assigned to the filed record and the date and time of filing;

(3) Maintain the filed record or a microfilm or other photostatic, microphotographic, photographic copy, or optical image of the filed record for public inspection;

(4) Transmit each record to the authority in such form and manner as may be required by the authority within 24 hours of filing. Weekends and holidays shall not be included in the calculation of the 24 hour period; and

(5) Promptly upon discovering any discrepancy between a filed record and the information as it appears in the central indexing system, retransmit such record to the authority with a notation as to the discrepancy and a request for correction of the central indexing system information.

(b) Central indexing system.

(1) The authority shall administer, maintain, and modify a central indexing system which shall contain the records transmitted to it by filing offices pursuant to paragraph (4) of subsection (a) of this Code section. The authority shall, within 24 hours after receipt of each record, include the record in the central filing system and make such information available to the public through the central index. Weekends and holidays shall not be included in the calculation of the 24 hour period.

(2) The authority may designate one or more agents who will be responsible for any or all of the duties and functions of the authority set out in this Code section.

(c) Indexing; general. The authority shall:

(1) Index an initial financing statement according to the name of the debtor and index all filed records relating to the initial financing statement in a manner that associates with one another an initial financing statement and all filed records relating to the initial financing statement; and

(2) Index a record that provides a name of a debtor which was not previously provided in the financing statement to which the record relates also according to the name that was not previously provided.

(d) Indexing; real property related financing statement. If a financing statement is filed as a fixture filing or covers as-extracted collateral, crops, or timber to be cut, it must be filed for record and the filing office shall index it:

(1) Under the names of the debtor and of each owner of record shown on the financing statement as if they were the mortgagors under a mortgage of the real property described; and

(2) To the extent that the law of this state provides for indexing of records of mortgages under the name of the mortgagee, under the name of the secured party as if the secured party were the mortgagee thereunder, or, if indexing is by description, as if the financing statement were a record of a mortgage of the real property described.

(e) Indexing; real property related assignment. If a financing statement is filed as a fixture filing or covers as-extracted collateral, crops, or timber to be cut, the filing office shall index an assignment filed under subsection (a) of Code Section 11-9-514 or an amendment filed under subsection (b) of Code Section 11-9-514:

(1) Under the name of the assignor as grantor; and

(2) To the extent that the law of this state provides for indexing a record of the assignment of a mortgage, under the name of the assignee.

(f) Retrieval and association capability. The authority and each filing office shall maintain a capability with respect to the records they are required to index:

(1) To retrieve a record by the name of the debtor and by the file number assigned to the initial financing statement to which the record relates; and

(2) To associate and retrieve with one another an initial financing statement and each filed record relating to the initial financing statement.

(g) Removal of debtor's name. The authority may not remove a debtor's name from the central index until one year after the effectiveness of a financing statement naming the debtor lapses under Code Section 11-9-515 with respect to all secured parties of record.



§ 11-9-520. Acceptance and refusal to accept record.

(a) Refusal to accept record. A filing office may refuse to accept a record for filing only for a reason set forth in subsection (b) of Code Section 11-9-516.

(b) Communication concerning refusal. If a filing office refuses to accept a record for filing, it shall communicate to the person that presented the record the fact of and reason for the refusal and the date and time the record would have been filed had the filing office accepted it. The communication must be made at the time and in the manner prescribed by filing office rule but in no event more than two business days after the filing office receives the record.

(c) When filed financing statement effective. A filed financing statement satisfying subsections (a) and (b) of Code Section 11-9-502 is effective, even if the filing office refuses to accept it for filing under subsection (a) of this Code section. However, Code Section 11-9-338 applies to a filed financing statement providing information described in paragraph (5) of subsection (b) of Code Section 11-9-516 which is incorrect at the time the financing statement is filed.

(d) Separate application to multiple debtors. If a record communicated to a filing office provides information that relates to more than one debtor, this part applies as to each debtor separately.



§ 11-9-521. Uniform form of written financing statement and amendment; authority may prescribe forms.

(a) Initial financing statement form. Except for a reason set forth in subsection (b) of Code Section 11-9-516, a filing office that accepts written records may not refuse to accept a written initial financing statement in the form and format set forth in the final official text of the 2010 amendments to Article 9 of the Uniform Commercial Code promulgated by the American Law Institute and the National Conference of Commissioners on Uniform State Laws, and such form and format are incorporated into this subsection by reference.

(b) Amendment form. Except for a reason set forth in subsection (b) of Code Section 11-9-516, a filing office that accepts written records may not refuse to accept a written record amending an initial financing statement if such record is in the form and format set forth in the final official text of the 2010 amendments to Article 9 of the Uniform Commercial Code promulgated by the American Law Institute and the National Conference of Commissioners on Uniform State Laws, and such form and format are incorporated into this subsection by reference.

(c) Authority's forms. The authority may prescribe forms for initial financing statements and amendments. Subject to the provisions of subsections (a) and (b) of this Code section, all written financing statements and amendments must be presented for filing on forms prescribed by the authority.



§ 11-9-522. Maintenance and destruction of records.

(a) Postlapse maintenance and retrieval of information. The authority shall maintain a record of the information provided in a filed record for at least one year after the effectiveness of such record or the initial financing statement to which such record relates has lapsed under Code Section 11-9-515 with respect to all secured parties of record. The record must be retrievable by using the name of the debtor and by using the file number assigned to the initial financing statement to which the record relates.

(b) Destruction of written records. Except to the extent that an applicable statute governing disposition of public records provides otherwise, the filing office or the authority immediately may destroy any written record evidencing a financing statement. However, if the filing office or the authority destroys a written record, it shall maintain another record of the financing statement which complies with subsection (a) of this Code section.



§ 11-9-523. Information from filing office and central indexing system; sale or license of records.

(a) Acknowledgment of filing written record. If a person that files a written record requests an acknowledgment of the filing, the filing office shall send to the person an image of the record showing the number assigned to the record pursuant to paragraph (1) of subsection (a) of Code Section 11-9-519 and the date and time of the filing of the record. However, if the person furnishes a copy of the record to the filing office, the filing office may instead:

(1) Note upon the copy the number assigned to the record pursuant to paragraph (1) of subsection (a) of Code Section 11-9-519 and the date and time of the filing of the record; and

(2) Send the copy to the person.

(b) Acknowledgment of filing other record. If a person files a record other than a written record, the filing office shall communicate to the person an acknowledgment that provides:

(1) The information in the record;

(2) The number assigned to the record pursuant to paragraph (1) of subsection (a) of Code Section 11-9-519; and

(3) The date and time of the filing of the record.

(c) Communication of requested information. Upon payment of a fee therefor established from time to time by the authority, the authority shall communicate or otherwise make available in a record the following information to any person that requests it:

(1) Whether there is on file on a date and time specified by the authority, but not a date earlier than three business days before the authority receives the request, any financing statement that:

(A) Designates a particular debtor (or, if the request so states, designates a particular debtor at the address specified in the request);

(B) Has not lapsed under Code Section 11-9-515 with respect to all secured parties of record; and

(C) If the request so states, has lapsed under Code Section 11-9-515 and a record of which is maintained by the authority under subsection (a) of Code Section 11-9-522;

(2) The date and time of filing of each financing statement; and

(3) The information provided in each financing statement.

(d) Medium for communicating information. In complying with its duty under subsection (c) of this Code section, the authority may communicate information in any medium. However, if requested, the authority shall communicate information by issuing a record that can be admitted into evidence in the courts of this state without extrinsic evidence of its authenticity.

(e) Timeliness of performance. The filing office shall perform the acts required by subsections (a) and (b) of this Code section and the authority shall perform the acts required by subsections (c) and (d) of this Code section at the time and in the manner prescribed by filing office rule but not later than two business days after the filing office or the authority, as the case may be, receives the request.

(f) Public availability of records. At least weekly, the authority shall offer to sell or license to the public on a nonexclusive basis, upon payment of the fee therefor established from time to time by the authority, in bulk, copies of all records transmitted to it under this part, in every medium from time to time available to the authority.



§ 11-9-524. Delay by filing office or authority.

Delay by the filing office or authority beyond a time limit prescribed by this part is excused if:

(1) The delay is caused by interruption of communication or computer facilities, war, emergency conditions, failure of equipment, or other circumstances beyond control of the filing office or authority; and

(2) The filing office or authority exercises reasonable diligence under the circumstances.



§ 11-9-525. Fees.

(a) Initial financing statement; general. Except as otherwise provided in subsection (b) of this Code section, the fees for filing a record under this part are the amounts specified in Article 2 of Chapter 6 of Title 15.

(b) Fees of the Georgia Superior Court Clerks' Cooperative Authority. The Georgia Superior Court Clerks' Cooperative Authority is authorized to set and collect fees for incidental services and information provided by the authority or its designated agent with respect to the central indexing system if such fees are not otherwise prescribed by law.



§ 11-9-526. Rules.

(a) Adoption of filing office rules. The authority shall adopt and publish in print or electronically rules to implement this article, including rules to administer, maintain, and modify the central indexing system. The filing office rules must be consistent with this article.

(b) Harmonization of rules. To keep the filing office rules, practices of the filing offices, and practices of the authority in harmony with the rules and practices in other jurisdictions that enact substantially this part, and to keep the technology used by the filing offices and the authority compatible with the technology used in other jurisdictions that enact substantially this part, the authority, so far as is consistent with the purposes, policies, and provisions of this article, in adopting, amending, and repealing filing office rules, shall:

(1) Consult with filing offices in other jurisdictions that enact substantially this part; and

(2) Consult the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators or any successor organization; and

(3) Take into consideration the rules and practices of, and the technology used by, filing offices in other jurisdictions that enact substantially this part.

(c) Notification system for farm products. The authority shall not be authorized to adopt rules to implement a notification system for farm products in conformity with the requirements of Section 1324 of the federal Food Security Act of 1985, P.L. 99-198, as now in effect or as hereafter amended, and shall not be authorized to request certification of such notification system by the secretary of the United States Department of Agriculture.









Part 6 - Default

Part 1 - Default and Enforcement of Security Interest

§ 11-9-601. Rights after default; judicial enforcement; consignor or buyer of accounts, chattel paper, payment intangibles, or promissory notes.

(a) Rights of secured party after default. After default, a secured party has the rights provided in this part and, except as otherwise provided in Code Section 11-9-602, those provided by agreement of the parties. A secured party:

(1) May reduce a claim to judgment, foreclose, or otherwise enforce the claim, security interest, or agricultural lien by any available judicial procedure; and

(2) If the collateral is documents, may proceed either as to the documents or as to the goods they cover.

(b) Rights and duties of secured party in possession or control. A secured party in possession of collateral or control of collateral under Code Section 11-9-104, 11-9-105, 11-9-106, or 11-9-107 has the rights and duties provided in Code Section 11-9-207.

(c) Rights cumulative; simultaneous exercise. The rights under subsections (a) and (b) of this Code section are cumulative and may be exercised simultaneously.

(d) Rights of debtor and obligor. Except as otherwise provided in subsection (g) of this Code section and Code Section 11-9-605, after default, a debtor and an obligor have the rights provided in this part and by agreement of the parties.

(e) Lien of levy after judgment. If a secured party has reduced its claim to judgment, the lien of any levy that may be made upon the collateral by virtue of an execution based upon the judgment relates back to the earliest of:

(1) The date of perfection of the security interest or agricultural lien in the collateral;

(2) The date of filing a financing statement covering the collateral; or

(3) Any date specified in a statute under which the agricultural lien was created.

(f) Execution sale. A sale pursuant to an execution is a foreclosure of the security interest or agricultural lien by judicial procedure within the meaning of this Code section. A secured party may purchase at the sale and thereafter hold the collateral free of any other requirements of this article.

(g) Consignor or buyer of certain rights to payment. Except as otherwise provided in subsection (c) of Code Section 11-9-607, this part imposes no duties upon a secured party that is a consignor or is a buyer of accounts, chattel paper, payment intangibles, or promissory notes.



§ 11-9-602. Waiver and variance of rights and duties.

Except as otherwise provided in Code Section 11-9-624, to the extent that they give rights to a debtor or obligor and impose duties on a secured party, the debtor or obligor may not waive or vary the rules stated in the following listed sections:

(1) Subparagraph (b)(4)(C) of Code Section 11-9-207, which deals with use and operation of the collateral by the secured party;

(2) Code Section 11-9-210, which deals with requests for an accounting and requests concerning a list of collateral and statement of account;

(3) Subsection (c) of Code Section 11-9-607, which deals with collection and enforcement of collateral;

(4) Subsection (a) of Code Section 11-9-608 and subsection (c) of Code Section 11-9-615 to the extent that they deal with application or payment of noncash proceeds of collection, enforcement, or disposition;

(5) Subsection (a) of Code Section 11-9-608 and subsection (d) of Code Section 11-9-615 to the extent that they require accounting for or payment of surplus proceeds of collateral;

(6) Code Section 11-9-609 to the extent that it imposes upon a secured party that takes possession of collateral without judicial process the duty to do so without breach of the peace;

(7) Subsection (b) of Code Section 11-9-610 and Code Sections 11-9-611, 11-9-613, and 11-9-614, which deal with disposition of collateral;

(8) Subsection (f) of Code Section 11-9-615, which deals with calculation of a deficiency or surplus when a disposition is made to the secured party, a person related to the secured party, or a secondary obligor;

(9) Code Section 11-9-616, which deals with explanation of the calculation of a surplus or deficiency;

(10) Code Sections 11-9-620, 11-9-621, and 11-9-622, which deal with acceptance of collateral in satisfaction of obligation;

(11) Code Section 11-9-623, which deals with redemption of collateral;

(12) Code Section 11-9-624, which deals with permissible waivers; and

(13) Code Sections 11-9-625 and 11-9-626, which deal with the secured party's liability for failure to comply with this article.



§ 11-9-603. Agreement on standards concerning rights and duties.

(a) Agreed standards. The parties may determine by agreement the standards measuring the fulfillment of the rights of a debtor or obligor and the duties of a secured party under a rule stated in Code Section 11-9-602 if the standards are not manifestly unreasonable.

(b) Agreed standards inapplicable to breach of peace. Subsection (a) of this Code section does not apply to the duty under Code Section 11-9-609 to refrain from breaching the peace.



§ 11-9-604. Procedure if security agreement covers real property or fixtures.

(a) Enforcement; personal and real property. If a security agreement covers both personal and real property, a secured party may proceed:

(1) Under this part as to the personal property without prejudicing any rights with respect to the real property; or

(2) As to both the personal property and the real property in accordance with the rights with respect to the real property, in which case the other provisions of this part do not apply.

(b) Enforcement; fixtures. Subject to subsection (c) of this Code section, if a security agreement covers goods that are or become fixtures, a secured party may proceed:

(1) Under this part; or

(2) In accordance with the rights with respect to real property, in which case the other provisions of this part do not apply.

(c) Removal of fixtures. Subject to the other provisions of this part, if a secured party holding a security interest in fixtures has priority over all owners and encumbrancers of the real property, the secured party, after default, may remove the collateral from the real property.

(d) Injury caused by removal. A secured party that removes collateral shall promptly reimburse any encumbrancer or owner of the real property, other than the debtor, for the cost of repair of any physical injury caused by the removal. The secured party need not reimburse the encumbrancer or owner for any diminution in value of the real property caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.



§ 11-9-605. Unknown debtor or secondary obligor.

A secured party does not owe a duty based on its status as secured party:

(1) To a person that is a debtor or obligor, unless the secured party knows:

(A) That the person is a debtor or obligor;

(B) The identity of the person; and

(C) How to communicate with the person; or

(2) To a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) That the person is a debtor; and

(B) The identity of the person.



§ 11-9-606. Time of default for agricultural lien.

For purposes of this part, a default occurs in connection with an agricultural lien at the time the secured party becomes entitled to enforce the lien in accordance with the statute under which it was created.



§ 11-9-607. Collection and enforcement by secured party.

(a) Collection and enforcement generally. If so agreed, and in any event after default, a secured party:

(1) May notify an account debtor or other person obligated on collateral to make payment or otherwise render performance to or for the benefit of the secured party;

(2) May take any proceeds to which the secured party is entitled under Code Section 11-9-315;

(3) May enforce the obligations of an account debtor or other person obligated on collateral and exercise the rights of the debtor with respect to the obligation of the account debtor or other person obligated on collateral to make payment or otherwise render performance to the debtor and with respect to any property that secures the obligations of the account debtor or other person obligated on the collateral;

(4) If it holds a security interest in a deposit account perfected by control under paragraph (1) of subsection (a) of Code Section 11-9-104, may apply the balance of the deposit account to the obligation secured by the deposit account; and

(5) If it holds a security interest in a deposit account perfected by control under paragraph (2) or (3) of subsection (a) of Code Section 11-9-104, may instruct the bank to pay the balance of the deposit account to or for the benefit of the secured party.

(b) Nonjudicial enforcement of mortgage. If necessary to enable a secured party to exercise under paragraph (3) of subsection (a) of this Code section the right of a debtor to enforce a mortgage nonjudicially, the secured party may record in the office in which a record of the mortgage is recorded:

(1) A copy of the security agreement that creates or provides for a security interest in the obligation secured by the mortgage; and

(2) The secured party's sworn affidavit in recordable form stating that:

(A) A default has occurred with respect to the obligation secured by the mortgage; and

(B) The secured party is entitled to enforce the mortgage nonjudicially.

(c) Commercially reasonable collection and enforcement. A secured party shall proceed in a commercially reasonable manner if the secured party:

(1) Undertakes to collect from or enforce an obligation of an account debtor or other person obligated on collateral; and

(2) Is entitled to charge back uncollected collateral or otherwise to full or limited recourse against the debtor or a secondary obligor.

(d) Expenses of collection and enforcement. A secured party may deduct from the collections made pursuant to subsection (c) of this Code section reasonable expenses of collection and enforcement, including reasonable attorney's fees and legal expenses incurred by the secured party.

(e) Duties to secured party not affected. This Code section does not determine whether an account debtor, bank, or other person obligated on collateral owes a duty to a secured party.



§ 11-9-608. Application of proceeds of collection or enforcement; liability for deficiency and right to surplus.

(a) Application of proceeds, surplus, and deficiency if obligation secured. If a security interest or agricultural lien secures payment or performance of an obligation, the following rules apply:

(1) A secured party shall apply or pay over for application the cash proceeds of collection or enforcement under Code Section 11-9-607 in the following order to:

(A) The reasonable expenses of collection and enforcement and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party;

(B) The satisfaction of obligations secured by the security interest or agricultural lien under which the collection or enforcement is made; and

(C) The satisfaction of obligations secured by any subordinate security interest in or other lien on the collateral subject to the security interest or agricultural lien under which the collection or enforcement is made if the secured party receives an authenticated demand for proceeds before distribution of the proceeds is completed;

(2) If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder complies, the secured party need not comply with the holder's demand under subparagraph (C) of paragraph (1) of this subsection;

(3) A secured party need not apply or pay over for application noncash proceeds of collection and enforcement under Code Section 11-9-607 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner; and

(4) A secured party shall account to and pay a debtor for any surplus, and the obligor is liable for any deficiency.

(b) No surplus or deficiency in sales of certain rights to payment. If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes, the debtor is not entitled to any surplus, and the obligor is not liable for any deficiency.



§ 11-9-609. Secured party's right to take possession after default.

(a) Possession; rendering equipment unusable; disposition on debtor's premises. After default, a secured party:

(1) May take possession of the collateral; and

(2) Without removal, may render equipment unusable and dispose of collateral on a debtor's premises under Code Section 11-9-610.

(b) Judicial and nonjudicial process. A secured party may proceed under subsection (a) of this Code section:

(1) Pursuant to judicial process; or

(2) Without judicial process, if it proceeds without breach of the peace.

(c) Assembly of collateral. If so agreed, and in any event after default, a secured party may require the debtor to assemble the collateral and make it available to the secured party at a place to be designated by the secured party which is reasonably convenient to both parties.



§ 11-9-610. Disposition of collateral after default.

(a) Disposition after default. After default, a secured party may sell, lease, license, or otherwise dispose of any or all of the collateral in its present condition or following any commercially reasonable preparation or processing.

(b) Commercially reasonable disposition. Every aspect of a disposition of collateral, including the method, manner, time, place, and other terms, must be commercially reasonable. If commercially reasonable, a secured party may dispose of collateral by public or private proceedings, by one or more contracts, as a unit or in parcels, and at any time and place and on any terms.

(c) Purchase by secured party. A secured party may purchase collateral:

(1) At a public disposition; or

(2) At a private disposition only if the collateral is of a kind that is customarily sold on a recognized market or the subject of widely distributed standard price quotations.

(d) Warranties on disposition. A contract for sale, lease, license, or other disposition includes the warranties relating to title, possession, quiet enjoyment, and the like which by operation of law accompany a voluntary disposition of property of the kind subject to the contract.

(e) Disclaimer of warranties. A secured party may disclaim or modify warranties under subsection (d) of this Code section:

(1) In a manner that would be effective to disclaim or modify the warranties in a voluntary disposition of property of the kind subject to the contract of disposition; or

(2) By communicating to the purchaser a record evidencing the contract for disposition and including an express disclaimer or modification of the warranties.

(f) Record sufficient to disclaim warranties. A record is sufficient to disclaim warranties under subsection (e) of this Code section if it indicates "There is no warranty relating to title, possession, quiet enjoyment, or the like in this disposition" or uses words of similar import.



§ 11-9-611. Notification before disposition of collateral.

(a) "Notification date." As used in this Code section, the term "notification date" means the earlier of the date on which:

(1) A secured party sends to the debtor and any secondary obligor an authenticated notification of disposition; or

(2) The debtor and any secondary obligor waive the right to notification.

(b) Notification of disposition required. Except as otherwise provided in subsection (d) of this Code section, a secured party that disposes of collateral under Code Section 11-9-610 shall send to the persons specified in subsection (c) of this Code section a reasonable authenticated notification of disposition.

(c) Persons to be notified. To comply with subsection (b) of this Code section, the secured party shall send an authenticated notification of disposition to:

(1) The debtor;

(2) Any secondary obligor; and

(3) If the collateral is other than consumer goods:

(A) Any other person from which the secured party has received, before the notification date, an authenticated notification of a claim of an interest in the collateral;

(B) Any other secured party or lienholder that, ten days before the notification date, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(i) Identified the collateral;

(ii) Was indexed under the debtor's name as of that date; and

(iii) Was filed in the office in which to file a financing statement against the debtor covering the collateral as of that date; and

(C) Any other secured party that, ten days before the notification date, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in subsection (a) of Code Section 11-9-311.

(d) Subsection (b) of this Code section inapplicable; perishable collateral; recognized market. Subsection (b) of this Code section does not apply if the collateral is perishable or threatens to decline speedily in value or is of a type customarily sold on a recognized market.

(e) Compliance with subparagraph (c)(3)(B) of this Code section. A secured party complies with the requirement for notification prescribed by subparagraph (c)(3)(B) of this Code section if:

(1) Not later than 20 days or earlier than 30 days before the notification date, the secured party requests, in a commercially reasonable manner, information concerning financing statements indexed under the debtor's name in the office indicated in subparagraph (c)(3)(B) of this Code section; and

(2) Before the notification date, the secured party:

(A) Did not receive a response to the request for information; or

(B) Received a response to the request for information and sent an authenticated notification of disposition to each secured party or other lienholder named in that response whose financing statement covered the collateral.



§ 11-9-612. Timeliness of notification before disposition of collateral.

(a) Reasonable time is question of fact. Except as otherwise provided in subsection (b) of this Code section, whether a notification is sent within a reasonable time is a question of fact.

(b) Ten-day period sufficient in nonconsumer transaction. In a transaction other than a consumer transaction, a notification of disposition sent after default and ten days or more before the earliest time of disposition set forth in the notification is sent within a reasonable time before the disposition.



§ 11-9-613. Contents and form of notification before disposition of collateral; general.

Except in a consumer goods transaction, the following rules apply:

(1) The contents of a notification of disposition are sufficient if the notification:

(A) Describes the debtor and the secured party;

(B) Describes the collateral that is the subject of the intended disposition;

(C) States the method of intended disposition;

(D) States that the debtor is entitled to an accounting of the unpaid indebtedness and states the charge, if any, for an accounting; and

(E) States the time and place of a public disposition or the time after which any other disposition is to be made;

(2) Whether the contents of a notification that lacks any of the information specified in paragraph (1) of this Code section are nevertheless sufficient is a question of fact;

(3) The contents of a notification providing substantially the information specified in paragraph (1) of this Code section are sufficient, even if the notification includes:

(A) Information not specified by that paragraph; or

(B) Minor errors that are not seriously misleading;

(4) A particular phrasing of the notification is not required; and

(5) The following form of notification and the form appearing in paragraph (3) of Code Section 11-9-614, when completed, each provides sufficient information:

NOTIFICATION OF DISPOSITION OF COLLATERAL

To: (Name of debtor, obligor, or other person to which the notification

is sent)

From: (Name, address, and telephone number of secured party)

Name of Debtor(s): (Include only if debtor(s) is (are) not an addressee)

(For a public disposition:)

We will sell (or lease or license, as applicable) the (describe

collateral) to the highest qualified bidder in public as follows:

Day and date:

Time:

Place:

(For a private disposition:)

We will sell (or lease or license, as applicable) the (describe

collateral) privately sometime after (day and date) .

You are entitled to an accounting of the unpaid indebtedness secured by

the property that we intend to sell (or lease or license, as applicable)

(for a charge of $ ). You may request an accounting by calling us

at (telephone number) .



§ 11-9-614. Contents and form of notification before disposition of collateral; consumer goods transaction.

In a consumer goods transaction, the following rules apply:

(1) A notification of disposition must provide the following information:

(A) The information specified in paragraph (1) of Code Section 11-9-613;

(B) A description of any liability for a deficiency of the person to which the notification is sent;

(C) A telephone number from which the amount that must be paid to the secured party to redeem the collateral under Code Section 11-9-623 is available; and

(D) A telephone number or mailing address from which additional information concerning the disposition and the obligation secured is available;

(2) A particular phrasing of the notification is not required;

(3) The following form of notification, when completed, provides sufficient information:

(Name and address of secured party)

(Date)

NOTICE OF OUR PLAN TO SELL PROPERTY

(Name and address of any obligor who is also a debtor)

Subject: (Identification of transaction)

We have your (describe collateral) , because you broke promises in our

agreement.

(For a public disposition:)

We will sell (describe collateral) at public sale. A sale could include

a lease or license. The sale will be held as follows:

Date:

Time:

Place:

You may attend the sale and bring bidders if you want.

(For a private disposition:)

We will sell (describe collateral) at private sale sometime after

(date) . A sale could include a lease or license.

The money that we get from the sale (after paying our costs) will reduce

the amount you owe. If we get less money than you owe, you (will or will

not, as applicable) still owe us the difference. If we get more money

than you owe, you will get the extra money, unless we must pay it to

someone else.

You can get the property back at any time before we sell it by paying us

the full amount you owe (not just the past due payments), including our

expenses. To learn the exact amount you must pay, call us at (telephone

number) .

If you want us to explain to you in writing how we have figured the

amount that you owe us, you may call us at (telephone number) or write

us at (secured party's address) and request a written explanation. (We

will charge you $ for the explanation if we sent you another

written explanation of the amount you owe us within the last six months.)

If you need more information about the sale call us at (telephone

number) or write us at (secured party's address) .

We are sending this notice to the following other people who have an

interest in (describe collateral) or who owe money under your

agreement:

(Names of all other debtors and obligors, if any) ;

(4) A notification in the form of paragraph (3) of this Code section is sufficient, even if additional information appears at the end of the form;

(5) A notification in the form of paragraph (3) of this Code section is sufficient, even if it includes errors in information not required by paragraph (1) of this Code section, unless the error is misleading with respect to rights arising under this article; and

(6) If a notification under this Code section is not in the form of paragraph (3) of this Code section, law other than this article determines the effect of including information not required by paragraph (1) of this Code section.



§ 11-9-615. Application of proceeds of disposition; liability for deficiency and right to surplus.

(a) Application of proceeds. A secured party shall apply or pay over for application the cash proceeds of a disposition under Code Section 11-9-610 in the following order to:

(1) The reasonable expenses of retaking, holding, preparing for disposition, processing, and disposing, and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party;

(2) The satisfaction of obligations secured by the security interest or agricultural lien under which the disposition is made;

(3) The satisfaction of obligations secured by any subordinate security interest in or other subordinate lien on the collateral if:

(A) The secured party receives from the holder of the subordinate security interest or other lien an authenticated demand for proceeds before distribution of the proceeds is completed; and

(B) In a case in which a consignor has an interest in the collateral, the subordinate security interest or other lien is senior to the interest of the consignor; and

(4) A secured party that is a consignor of the collateral if the secured party receives from the consignor an authenticated demand for proceeds before distribution of the proceeds is completed.

(b) Proof of subordinate interest. If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder does so, the secured party need not comply with the holder's demand under paragraph (3) of subsection (a) of this Code section.

(c) Application of noncash proceeds. A secured party need not apply or pay over for application noncash proceeds of a disposition under Code Section 11-9-610 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(d) Surplus or deficiency if obligation secured. If the security interest under which a disposition is made secures payment or performance of an obligation, after making the payments and applications required by subsection (a) of this Code section and permitted by subsection (c) of this Code section:

(1) Unless paragraph (4) of subsection (a) of this Code section requires the secured party to apply or pay over cash proceeds to a consignor, the secured party shall account to and pay a debtor for any surplus; and

(2) The obligor is liable for any deficiency.

(e) No surplus or deficiency in sales of certain rights to payment. If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes:

(1) The debtor is not entitled to any surplus; and

(2) The obligor is not liable for any deficiency.

(f) Calculation of surplus or deficiency in disposition to person related to secured party. The surplus or deficiency following a disposition is calculated based on the amount of proceeds that would have been realized in a disposition complying with this part to a transferee other than the secured party, a person related to the secured party, or a secondary obligor if:

(1) The transferee in the disposition is the secured party, a person related to the secured party, or a secondary obligor; and

(2) The amount of proceeds of the disposition is significantly below the range of proceeds that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(g) Cash proceeds received by junior secured party. A secured party that receives cash proceeds of a disposition in good faith and without knowledge that the receipt violates the rights of the holder of a security interest or other lien that is not subordinate to the security interest or agricultural lien under which the disposition is made:

(1) Takes the cash proceeds free of the security interest or other lien;

(2) Is not obligated to apply the proceeds of the disposition to the satisfaction of obligations secured by the security interest or other lien; and

(3) Is not obligated to account to or pay the holder of the security interest or other lien for any surplus.



§ 11-9-616. Explanation of calculation of surplus or deficiency.

(a) Definitions. As used in this Code section, the term:

(1) "Explanation" means a writing that:

(A) States the amount of the surplus or deficiency;

(B) Provides an explanation in accordance with subsection (c) of this Code section of how the secured party calculated the surplus or deficiency;

(C) States, if applicable, that future debits, credits, charges, including additional credit service charges or interest, rebates, and expenses may affect the amount of the surplus or deficiency; and

(D) Provides a telephone number or mailing address from which additional information concerning the transaction is available.

(2) "Request" means a record:

(A) Authenticated by a debtor or consumer obligor;

(B) Requesting that the recipient provide an explanation; and

(C) Sent after disposition of the collateral under Code Section 11-9-610.

(b) Explanation of calculation. In a consumer goods transaction in which the debtor is entitled to a surplus or a consumer obligor is liable for a deficiency under Code Section 11-9-615, the secured party shall:

(1) Send an explanation to the debtor or consumer obligor, as applicable, after the disposition and:

(A) Before or when the secured party accounts to the debtor and pays any surplus or first makes written demand on the consumer obligor after the disposition for payment of the deficiency; and

(B) Within 14 days after receipt of a request; or

(2) In the case of a consumer obligor who is liable for a deficiency, within 14 days after receipt of a request, send to the consumer obligor a record waiving the secured party's right to a deficiency.

(c) Required information. To comply with subparagraph (a)(1)(B) of this Code section, a writing must provide the following information in the following order:

(1) The aggregate amount of obligations secured by the security interest under which the disposition was made, and, if the amount reflects a rebate of unearned interest or credit service charge, an indication of that fact, calculated as of a specified date:

(A) If the secured party takes or receives possession of the collateral after default, not more than 35 days before the secured party takes or receives possession; or

(B) If the secured party takes or receives possession of the collateral before default or does not take possession of the collateral, not more than 35 days before the disposition;

(2) The amount of proceeds of the disposition;

(3) The aggregate amount of the obligations after deducting the amount of proceeds;

(4) The amount, in the aggregate or by type, and types of expenses, including expenses of retaking, holding, preparing for disposition, processing, and disposing of the collateral, and attorney's fees secured by the collateral which are known to the secured party and relate to the current disposition;

(5) The amount, in the aggregate or by type, and types of credits, including rebates of interest or credit service charges, to which the obligor is known to be entitled and which are not reflected in the amount in paragraph (1) of this subsection; and

(6) The amount of the surplus or deficiency.

(d) Substantial compliance. A particular phrasing of the explanation is not required. An explanation complying substantially with the requirements of subsection (a) of this Code section is sufficient, even if it includes minor errors that are not seriously misleading.

(e) Charges for responses. A debtor or consumer obligor is entitled without charge to one response to a request under this Code section during any six-month period in which the secured party did not send to the debtor or consumer obligor an explanation pursuant to paragraph (1) of subsection (b) of this Code section. The secured party may require payment of a charge not exceeding $10.00 for each additional response.



§ 11-9-617. Rights of transferee of collateral.

(a) Effects of disposition. A secured party's disposition of collateral after default:

(1) Transfers to a transferee for value all of the debtor's rights in the collateral;

(2) Discharges the security interest under which the disposition is made; and

(3) Discharges any subordinate security interest or other subordinate lien.

(b) Rights of good faith transferee. A transferee that acts in good faith takes free of the rights and interests described in subsection (a) of this Code section, even if the secured party fails to comply with this article or the requirements of any judicial proceeding.

(c) Rights of other transferee. If a transferee does not take free of the rights and interests described in subsection (a) of this Code section, the transferee takes the collateral subject to:

(1) The debtor's rights in the collateral;

(2) The security interest or agricultural lien under which the disposition is made; and

(3) Any other security interest or other lien.



§ 11-9-618. Rights and duties of certain secondary obligors.

(a) Rights and duties of secondary obligor. A secondary obligor acquires the rights and becomes obligated to perform the duties of the secured party after the secondary obligor:

(1) Receives an assignment of a secured obligation from the secured party;

(2) Receives a transfer of collateral from the secured party and agrees to accept the rights and assume the duties of the secured party; or

(3) Is subrogated to the rights of a secured party with respect to collateral.

(b) Effect of assignment, transfer, or subrogation. An assignment, transfer, or subrogation described in subsection (a) of this Code section:

(1) Is not a disposition of collateral under Code Section 11-9-610; and

(2) Relieves the secured party of further duties under this article.



§ 11-9-619. Transfer of record or legal title.

(a) "Transfer statement." As used in this Code section, the term "transfer statement" means a record authenticated by a secured party stating:

(1) That the debtor has defaulted in connection with an obligation secured by specified collateral;

(2) That the secured party has exercised its postdefault remedies with respect to the collateral;

(3) That, by reason of the exercise, a transferee has acquired the rights of the debtor in the collateral; and

(4) The name and mailing address of the secured party, debtor, and transferee.

(b) Effect of transfer statement. A transfer statement entitles the transferee to the transfer of record of all rights of the debtor in the collateral specified in the statement in any official filing, recording, registration, or certificate of title system covering the collateral. If a transfer statement is presented with the applicable fee and request form to the official or office responsible for maintaining the system, the official or office shall:

(1) Accept the transfer statement;

(2) Promptly amend its records to reflect the transfer; and

(3) If applicable, issue a new appropriate certificate of title in the name of the transferee.

(c) Transfer not a disposition; no relief of secured party's duties. A transfer of the record or legal title to collateral to a secured party under subsection (b) of this Code section or otherwise is not of itself a disposition of collateral under this article and does not of itself relieve the secured party of its duties under this article.



§ 11-9-620. Acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral.

(a) Conditions to acceptance in satisfaction. Except as otherwise provided in subsection (g) of this Code section, a secured party may accept collateral in full or partial satisfaction of the obligation it secures only if:

(1) The debtor consents to the acceptance under subsection (c) of this Code section;

(2) The secured party does not receive, within the time set forth in subsection (d) of this Code section, a notification of objection to the proposal authenticated by:

(A) A person to which the secured party was required to send a proposal under Code Section 11-9-621; or

(B) Any other person, other than the debtor, holding an interest in the collateral subordinate to the security interest that is the subject of the proposal;

(3) If the collateral is consumer goods, the collateral is not in the possession of the debtor when the debtor consents to the acceptance; and

(4) Subsection (e) of this Code section does not require the secured party to dispose of the collateral or the debtor waives the requirement pursuant to Code Section 11-9-624.

(b) Purported acceptance ineffective. A purported or apparent acceptance of collateral under this Code section is ineffective unless:

(1) The secured party consents to the acceptance in an authenticated record or sends a proposal to the debtor; and

(2) The conditions of subsection (a) of this Code section are met.

(c) Debtor's consent. For purposes of this Code section:

(1) A debtor consents to an acceptance of collateral in partial satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default; and

(2) A debtor consents to an acceptance of collateral in full satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default or the secured party:

(A) Sends to the debtor after default a proposal that is unconditional or subject only to a condition that collateral not in the possession of the secured party be preserved or maintained;

(B) In the proposal, proposes to accept collateral in full satisfaction of the obligation it secures; and

(C) Does not receive a notification of objection authenticated by the debtor within 20 days after the proposal is sent.

(d) Effectiveness of notification. To be effective under paragraph (2) of subsection (a) of this Code section, a notification of objection must be received by the secured party:

(1) In the case of a person to which the proposal was sent pursuant to Code Section 11-9-621, within 20 days after notification was sent to that person; and

(2) In other cases:

(A) Within 20 days after the last notification was sent pursuant to Code Section 11-9-621; or

(B) If a notification was not sent, before the debtor consents to the acceptance under subsection (c) of this Code section.

(e) Mandatory disposition of consumer goods. A secured party that has taken possession of collateral shall dispose of the collateral pursuant to Code Section 11-9-610 within the time specified in subsection (f) of this Code section if:

(1) Sixty percent of the cash price has been paid in the case of a purchase money security interest in consumer goods; or

(2) Sixty percent of the principal amount of the obligation secured has been paid in the case of a nonpurchase money security interest in consumer goods.

(f) Compliance with mandatory disposition requirement. To comply with subsection (e) of this Code section, the secured party shall dispose of the collateral:

(1) Within 90 days after taking possession; or

(2) Within any longer period to which the debtor and all secondary obligors have agreed in an agreement to that effect entered into and authenticated after default.

(g) No partial satisfaction in consumer transaction. In a consumer transaction, a secured party may not accept collateral in partial satisfaction of the obligation it secures.



§ 11-9-621. Notification of proposal to accept collateral.

(a) Persons to which proposal to be sent. A secured party that desires to accept collateral in full or partial satisfaction of the obligation it secures shall send its proposal to:

(1) Any person from which the secured party has received, before the debtor consented to the acceptance, an authenticated notification of a claim of an interest in the collateral;

(2) Any other secured party or lienholder that, ten days before the debtor consented to the acceptance, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(A) Identified the collateral;

(B) Was indexed under the debtor's name as of that date; and

(C) Was filed in the office or offices in which to file a financing statement against the debtor covering the collateral as of that date; and

(3) Any other secured party that, ten days before the debtor consented to the acceptance, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in subsection (a) of Code Section 11-9-311.

(b) Proposal to be sent to secondary obligor in partial satisfaction. A secured party that desires to accept collateral in partial satisfaction of the obligation it secures shall send its proposal to any secondary obligor in addition to the persons described in subsection (a) of this Code section.



§ 11-9-622. Effect of acceptance of collateral.

(a) Effect of acceptance. A secured party's acceptance of collateral in full or partial satisfaction of the obligation it secures:

(1) Discharges the obligation to the extent consented to by the debtor;

(2) Transfers to the secured party all of a debtor's rights in the collateral;

(3) Discharges the security interest or agricultural lien that is the subject of the debtor's consent and any subordinate security interest or other subordinate lien; and

(4) Terminates any other subordinate interest.

(b) Discharge of subordinate interest notwithstanding noncompliance. A subordinate interest is discharged or terminated under subsection (a) of this Code section, even if the secured party fails to comply with this article.



§ 11-9-623. Right to redeem collateral.

(a) Persons that may redeem. A debtor, any secondary obligor, or any other secured party or lienholder may redeem collateral.

(b) Requirements for redemption. To redeem collateral, a person shall tender:

(1) Fulfillment of all obligations secured by the collateral; and

(2) The reasonable expenses and attorney's fees described in paragraph (1) of subsection (a) of Code Section 11-9-615.

(c) When redemption may occur. A redemption may occur at any time before a secured party:

(1) Has collected collateral under Code Section 11-9-607;

(2) Has disposed of collateral or entered into a contract for its disposition under Code Section 11-9-610; or

(3) Has accepted collateral in full or partial satisfaction of the obligation it secures under Code Section 11-9-622.



§ 11-9-624. Waiver.

(a) Waiver of disposition notification. A debtor or secondary obligor may waive the right to notification of disposition of collateral under Code Section 11-9-611 only by an agreement to that effect entered into and authenticated after default.

(b) Waiver of mandatory disposition. A debtor may waive the right to require disposition of collateral under subsection (e) of Code Section 11-9-620 only by an agreement to that effect entered into and authenticated after default.

(c) Waiver of redemption right. Except in a consumer goods transaction, a debtor or secondary obligor may waive the right to redeem collateral under Code Section 11-9-623 only by an agreement to that effect entered into and authenticated after default.






Part 2 - Noncompliance With Article

§ 11-9-625. Remedies for secured party's failure to comply with article.

(a) Judicial orders concerning noncompliance. If it is established that a secured party is not proceeding in accordance with this article, a court may order or restrain collection, enforcement, or disposition of collateral on appropriate terms and conditions.

(b) Damages for noncompliance. Subject to subsections (c), (d), and (f) of this Code section, a person is liable for damages in the amount of any loss caused by a failure to comply with this article. Loss caused by a failure to comply may include loss resulting from the debtor's inability to obtain, or increased costs of, alternative financing.

(c) Persons entitled to recover damages; statutory damages if collateral is consumer goods. Except as otherwise provided in Code Section 11-9-628:

(1) A person that, at the time of the failure, was a debtor, was an obligor, or held a security interest in or other lien on the collateral may recover damages under subsection (b) of this Code section for its loss; and

(2) If the collateral is consumer goods, a person that was a debtor or a secondary obligor at the time a secured party failed to comply with this part may recover for that failure in any event an amount not less than the credit service charge plus 10 percent of the principal amount of the obligation or the time price differential plus 10 percent of the cash price.

(d) Recovery when deficiency eliminated or reduced. A debtor whose deficiency is eliminated under Code Section 11-9-626 may recover damages for the loss of any surplus. However, a debtor or secondary obligor whose deficiency is eliminated or reduced under Code Section 11-9-626 may not otherwise recover under subsection (b) of this Code section for noncompliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(e) Statutory damages; noncompliance with specified provisions. In addition to any damages recoverable under subsection (b) of this Code section, the debtor, consumer obligor, or person named as a debtor in a filed record, as applicable, may recover $250.00 in each case from a person that:

(1) Fails to comply with Code Section 11-9-208;

(2) Fails to comply with Code Section 11-9-209;

(3) Files a record that the person is not entitled to file under subsection (a) of Code Section 11-9-509;

(4) Fails to cause the secured party of record to file or send a termination statement as required by subsection (a) or (c) of Code Section 11-9-513;

(5) Fails to comply with paragraph (1) of subsection (b) of Code Section 11-9-616 and whose failure is part of a pattern, or consistent with a practice, of noncompliance; or

(6) Fails to comply with paragraph (2) of subsection (b) of Code Section 11-9-616.

(f) Statutory damages; noncompliance with Code Section 11-9-210. A debtor or consumer obligor may recover damages under subsection (b) of this Code section and, in addition, $250.00 in each case from a person that, without reasonable cause, fails to comply with a request under Code Section 11-9-210. A recipient of a request under Code Section 11-9-210 which never claimed an interest in the collateral or obligations that are the subject of a request under that Code section has a reasonable excuse for failure to comply with the request within the meaning of this subsection.

(g) Limitation of security interest; noncompliance with Code Section 11-9-210. If a secured party fails to comply with a request regarding a list of collateral or a statement of account under Code Section 11-9-210, the secured party may claim a security interest only as shown in the list or statement included in the request as against a person that is reasonably misled by the failure.



§ 11-9-626. Action in which deficiency or surplus is in issue.

(a) Applicable rules if amount of deficiency or surplus in issue. In an action arising from a transaction, other than a consumer transaction, in which the amount of a deficiency or surplus is in issue, the following rules apply:

(1) A secured party need not prove compliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance unless the debtor or a secondary obligor places the secured party's compliance in issue;

(2) If the secured party's compliance is placed in issue, the secured party has the burden of establishing that the collection, enforcement, disposition, or acceptance was conducted in accordance with this part;

(3) Except as otherwise provided in Code Section 11-9-628, if a secured party fails to prove that the collection, enforcement, disposition, or acceptance was conducted in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance, the liability of a debtor or a secondary obligor for a deficiency is limited to an amount by which the sum of the secured obligation, expenses, and attorney's fees exceeds the greater of:

(A) The proceeds of the collection, enforcement, disposition, or acceptance; or

(B) The amount of proceeds that would have been realized had the noncomplying secured party proceeded in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance;

(4) For purposes of subparagraph (B) of paragraph (3) of this subsection, the amount of proceeds that would have been realized is equal to the sum of the secured obligation, expenses, and attorney's fees unless the secured party proves that the amount is less than that sum;

(5) If a deficiency or surplus is calculated under subsection (f) of Code Section 11-9-615, the debtor or obligor has the burden of establishing that the amount of proceeds of the disposition is significantly below the range of prices that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(b) Nonconsumer transactions; no inference. The limitation of the rules in subsection (a) of this Code section to transactions other than consumer transactions is intended to leave to the court the determination of the proper rules in consumer transactions. The court may not infer from that limitation the nature of the proper rule in consumer transactions and may continue to apply established approaches.



§ 11-9-627. Determination of whether conduct was commercially reasonable.

(a) Greater amount obtainable under other circumstances; no preclusion of commercial reasonableness. The fact that a greater amount could have been obtained by a collection, enforcement, disposition, or acceptance at a different time or in a different method from that selected by the secured party is not of itself sufficient to preclude the secured party from establishing that the collection, enforcement, disposition, or acceptance was made in a commercially reasonable manner.

(b) Dispositions that are commercially reasonable. A disposition of collateral is made in a commercially reasonable manner if the disposition is made:

(1) In the usual manner on any recognized market;

(2) At the price current in any recognized market at the time of the disposition; or

(3) Otherwise in conformity with reasonable commercial practices among dealers in the type of property that was the subject of the disposition.

(c) Approval by court or on behalf of creditors. A collection, enforcement, disposition, or acceptance is commercially reasonable if it has been approved:

(1) In a judicial proceeding;

(2) By a bona fide creditors' committee;

(3) By a representative of creditors; or

(4) By an assignee for the benefit of creditors.

(d) Approval under subsection (c) of this Code section not necessary; absence of approval has no effect. Approval under subsection (c) of this Code section need not be obtained, and lack of approval does not mean that the collection, enforcement, disposition, or acceptance is not commercially reasonable.



§ 11-9-628. Nonliability and limitation on liability of secured party; liability of secondary obligor.

(a) Limitation of liability of secured party for noncompliance with article. Unless a secured party knows that a person is a debtor or obligor, knows the identity of the person, and knows how to communicate with the person:

(1) The secured party is not liable to the person, or to a secured party or lienholder that has filed a financing statement against the person, for failure to comply with this article; and

(2) The secured party's failure to comply with this article does not affect the liability of the person for a deficiency.

(b) Limitation of liability based on status as secured party. A secured party is not liable because of its status as secured party:

(1) To a person that is a debtor or obligor, unless the secured party knows:

(A) That the person is a debtor or obligor;

(B) The identity of the person; and

(C) How to communicate with the person; or

(2) To a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) That the person is a debtor; and

(B) The identity of the person.

(c) Limitation of liability if reasonable belief that transaction not a consumer goods transaction or consumer transaction. A secured party is not liable to any person, and a person's liability for a deficiency is not affected, because of any act or omission arising out of the secured party's reasonable belief that a transaction is not a consumer goods transaction or a consumer transaction or that goods are not consumer goods, if the secured party's belief is based on its reasonable reliance on:

(1) A debtor's representation concerning the purpose for which collateral was to be used, acquired, or held; or

(2) An obligor's representation concerning the purpose for which a secured obligation was incurred.

(d) Limitation of liability for statutory damages. A secured party is not liable to any person under paragraph (2) of subsection (c) of Code Section 11-9-625 for its failure to comply with Code Section 11-9-616.

(e) Limitation of multiple liability for statutory damages. A secured party is not liable under paragraph (2) of subsection (c) of Code Section 11-9-625 more than once with respect to any one secured obligation.









Part 7 - 2001 Transition

§ 11-9-701. Effective date.

This article takes effect on July 1, 2001.



§ 11-9-702. Savings clause.

(a) Pre-effective date transactions or liens. Except as otherwise provided in this part, this article applies to a transaction or lien within its scope, even if the transaction or lien was entered into or created before July 1, 2001.

(b) Continuing validity. Except as otherwise provided in subsection (c) of this Code section and Code Sections 11-9-703 through 11-9-709:

(1) Transactions and liens that were not governed by former Article 9 of this title, were validly entered into or created before July 1, 2001, and would be subject to this article if they had been entered into or created on or after July 1, 2001, and the rights, duties, and interests flowing from those transactions and liens remain valid on or after July 1, 2001; and

(2) The transactions and liens may be terminated, completed, consummated, and enforced as required or permitted by this article or by the law, as amended and in effect from time to time, that otherwise would apply before July 1, 2001.

(c) Pre-effective date proceedings. This article and amendments to other Code sections which amendments were enacted in conjunction with this article do not affect an action, case, or proceeding commenced before July 1, 2001.



§ 11-9-703. Security interest perfected before effective date.

(a) Continuing priority over lien creditor; perfection requirements satisfied. A security interest that is enforceable immediately before July 1, 2001, and would have priority over the rights of a person that becomes a lien creditor at that time is a perfected security interest under this article if, on July 1, 2001, the applicable requirements for enforceability and perfection under this article are satisfied without further action.

(b) Continuing priority over lien creditor; perfection requirements not satisfied. Except as otherwise provided in Code Section 11-9-705, if, immediately before July 1, 2001, a security interest is enforceable and would have priority over the rights of a person that becomes a lien creditor at that time, but the applicable requirements for enforceability or perfection under this article are not satisfied on July 1, 2001, the security interest:

(1) Is a perfected security interest on and for one year after July 1, 2001;

(2) Remains enforceable thereafter only if the security interest becomes enforceable under Code Section 11-9-203 before the year expires; and

(3) Remains perfected thereafter only if the applicable requirements for perfection under this article are satisfied before the year expires.



§ 11-9-704. Security interest unperfected before effective date.

A security interest that is enforceable immediately before July 1, 2001, but which would be subordinate to the rights of a person that becomes a lien creditor at that time:

(1) Remains an enforceable security interest on and for one year after July 1, 2001;

(2) Remains enforceable thereafter if the security interest becomes enforceable under Code Section 11-9-203 on July 1, 2001, or within one year thereafter; and

(3) Becomes perfected:

(A) Without further action, on July 1, 2001, if the applicable requirements for perfection under this article are satisfied before or at that time; or

(B) When the applicable requirements for perfection are satisfied if the requirements are satisfied after that time.



§ 11-9-705. Effectiveness of action taken before effective date.

(a) Pre-effective date action; one-year perfection period unless reperfected. If action, other than the filing of a financing statement, is taken before July 1, 2001, and the action would have resulted in priority of a security interest over the rights of a person that becomes a lien creditor had the security interest become enforceable before July 1, 2001, the action is effective to perfect a security interest that attaches under this article within one year after July 1, 2001. An attached security interest becomes unperfected one year after July 1, 2001, unless the security interest becomes a perfected security interest under this article before the expiration of that period.

(b) Pre-effective date filing. The filing of a financing statement before July 1, 2001, is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under this article.

(c) Pre-effective date filing in jurisdiction formerly governing perfection. This article and amendments to other Code sections which amendments were enacted in conjunction with this article do not render ineffective an effective financing statement that, before July 1, 2001, is filed and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in former Code Section 11-9-103. However, except as otherwise provided in subsections (d) and (e) of this Code section and Code Section 11-9-706, the financing statement ceases to be effective at the earlier of:

(1) The time the financing statement would have ceased to be effective under the law of the jurisdiction in which it is filed; or

(2) June 30, 2006.

(d) Continuation statement. The filing of a continuation statement on or after July 1, 2001, does not continue the effectiveness of the financing statement filed before July 1, 2001. However, upon the timely filing of a continuation statement on or after July 1, 2001, and in accordance with the law of the jurisdiction governing perfection as provided in Part 3 of this article, the effectiveness of a financing statement filed in the same office in that jurisdiction before July 1, 2001, continues for the period provided by the law of that jurisdiction.

(e) Application of paragraph (2) of subsection (c) of this Code section to transmitting utility financing statement. Paragraph (2) of subsection (c) of this Code section applies to a financing statement that, before July 1, 2001, is filed against a transmitting utility and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in former Code Section 11-9-103 only to the extent that Part 3 of this article provides that the law of a jurisdiction other than jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.

(f) Application of Part 5 of this article. A financing statement that includes a financing statement filed before July 1, 2001, and a continuation statement filed on or after July 1, 2001, is effective only to the extent that it satisfies the requirements of Part 5 of this article for an initial financing statement.



§ 11-9-706. When initial financing statement suffices to continue effectiveness of financing statement.

(a) Initial financing statement in lieu of continuation statement. The filing of an initial financing statement in the office specified in Code Section 11-9-501 continues the effectiveness of a financing statement filed before July 1, 2001, if:

(1) The filing of an initial financing statement in that office would be effective to perfect a security interest under this article;

(2) The pre-effective date financing statement was filed in an office in another state or another office in this state; and

(3) The initial financing statement satisfies subsection (c) of this Code section.

(b) Period of continued effectiveness. The filing of an initial financing statement under subsection (a) of this Code section continues the effectiveness of the pre-effective date financing statement:

(1) If the initial financing statement is filed before July 1, 2001, for the period provided in former Code Section 11-9-403 with respect to a financing statement; and

(2) If the initial financing statement is filed on or after July 1, 2001, for the period provided in Code Section 11-9-515 with respect to an initial financing statement.

(c) Requirements for initial financing statement under subsection (a) of this Code section. To be effective for purposes of subsection (a), an initial financing statement must:

(1) Satisfy the requirements of Part 5 of this article for an initial financing statement;

(2) Identify the pre-effective date financing statement by indicating the office in which the financing statement was filed and providing the dates of filing and file numbers, if any, of the financing statement and of the most recent continuation statement filed with respect to the financing statement; and

(3) Indicate that the pre-effective date financing statement remains effective.



§ 11-9-707. Amendment of pre-effective date financing statement.

(a) "Pre-effective date financing statement." In this Code section, "pre-effective date financing statement" means a financing statement filed before July 1, 2001.

(b) Applicable law. On or after July 1, 2001, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in a pre-effective date financing statement only in accordance with the law of the jurisdiction governing perfection as provided in Part 3 of this article. However, the effectiveness of a pre-effective date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

(c) Method of amending: general rule. Except as otherwise provided in subsection (d) of this Code section, if the law of this state governs perfection of a security interest, the information in a pre-effective date financing statement may be amended on or after July 1, 2001, only if:

(1) The pre-effective date financing statement and an amendment are filed in the office specified in Code Section 11-9-501;

(2) An amendment is filed in the office specified in Code Section 11-9-501 concurrently with, or after the filing in that office of, an initial financing statement that satisfies subsection (c) of Code Section 11-9-706; or

(3) An initial financing statement that provides the information as amended and satisfies subsection (c) of Code Section 11-9-706 is filed in the office specified in Code Section 11-9-501.

(d) Method of amending: continuation. If the law of this state governs perfection of a security interest, the effectiveness of a pre-effective date financing statement may be continued only under subsections (d) and (f) of Code Section 11-9-705 or Code Section 11-9-706.

(e) Method of amending: additional termination rule. Whether or not the law of this state governs perfection of a security interest, the effectiveness of a pre-effective date financing statement filed in this state may be terminated on and after July 1, 2001, by filing a termination statement in the office in which the pre-effective date financing statement is filed, unless an initial financing statement that satisfies subsection (c) of Code Section 11-9-706 has been filed in the office specified by the law of the jurisdiction governing perfection as provided in Part 3 of this article as the office in which to file a financing statement.



§ 11-9-708. Persons entitled to file initial financing statement or continuation statement.

A person may file an initial financing statement or a continuation statement under this part if:

(1) The secured party of record authorizes the filing; and

(2) The filing is necessary under this part:

(A) To continue the effectiveness of a financing statement filed before July 1, 2001; or

(B) To perfect or continue the perfection of a security interest.



§ 11-9-709. Priority.

(a) Law governing priority. This article determines the priority of conflicting claims to collateral. However, if the relative priorities of the claims were established before July 1, 2001, former Article 9 of this title determines priority.

(b) Priority if security interest becomes enforceable under Code Section 11-9-203. For purposes of subsection (a) of Code Section 11-9-322, the priority of a security interest that becomes enforceable under Code Section 11-9-203 dates from July 1, 2001, if the security interest is perfected under this article by the filing of a financing statement before July 1, 2001, which would not have been effective to perfect the security interest under former Article 9 of this title. This subsection does not apply to conflicting security interests each of which is perfected by the filing of such a financing statement.



§ 11-9-710. Exculpation.

From July 1, 2001, until July 1, 2006, any search company shall not be liable to its customer as a result of failing to disclose the existence of a filed financing statement in any filing office or index maintained by the authority searched in good faith by such search company to the extent such failure is attributable either to the failure of such filing office or the authority, as the case may be, to have properly indexed such filed financing statement or to the failure of the search logic used by such filing office or the authority, as the case may be, to disclose such filed financing statement in response to a search in the appropriate records of such filing office or of such index in the name provided to such search company by its customer. As used in this Code section, "search company" shall mean any person engaged in the business of conducting or arranging searches of public records of filed financing statements. On and after July 1, 2006, the liability of a search company shall be determined by law other than this article.






Part 8 - 2013 Transition

§ 11-9-801. Reserved.

Reserved. (Code 1981, § 11-9-801, enacted by Ga. L. 2013, p. 690, § 20/SB 185.)

Title Note

Chapter Note

Article Note



§ 11-9-802. Savings clause.

(a) Pre-effective date transactions or liens. Except as otherwise provided in this part, this article, as in effect on July 1, 2013, applies to a transaction or lien within its scope, even if the transaction or lien was entered into or created before July 1, 2013.

(b) Pre-effective date proceedings. This article, as in effect on July 1, 2013, does not affect an action, case, or proceeding commenced before July 1, 2013.



§ 11-9-803. Security interest perfected before effective date.

(a) Continuing perfection; perfection requirements satisfied. A security interest that is a perfected security interest immediately before July 1, 2013, is a perfected security interest under this article, as in effect on July 1, 2013, if, on July 1, 2013, the applicable requirements for attachment and perfection under this article, as in effect on July 1, 2013, are satisfied without further action.

(b) Continuing perfection; perfection requirements not satisfied. Except as otherwise provided in Code Section 11-9-805, if, immediately before July 1, 2013, a security interest is a perfected security interest, but the applicable requirements for perfection under this article, as in effect on July 1, 2013, are not satisfied on July 1, 2013, the security interest remains perfected thereafter only if the applicable requirements for perfection under this article, as in effect on July 1, 2013, are satisfied before July 1, 2014.



§ 11-9-804. Security interest unperfected before effective date.

A security interest that is an unperfected security interest immediately before July 1, 2013, becomes a perfected security interest:

(1) Without further action, on July 1, 2013, if the applicable requirements for perfection under this article, as in effect on July 1, 2013, are satisfied before or at that time; or

(2) When the applicable requirements for perfection are satisfied if the requirements are satisfied after that time.



§ 11-9-805. Effectiveness of action taken before effective date.

(a) Pre-effective date filing effective. The filing of a financing statement before July 1, 2013, is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under this article, as in effect on July 1, 2013.

(b) When pre-effective date filing becomes ineffective. Changes made to this article effective July 1, 2013, do not render ineffective an effective financing statement that, before July 1, 2013, is filed and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided under the former provisions of this article in effect prior to July 1, 2013. However, except as otherwise provided in subsections (c) and (d) of this Code section and Code Section 11-9-806, the financing statement ceases to be effective:

(1) If the financing statement is filed in this state, at the time the financing statement would have ceased to be effective under the former provisions of this article in effect prior to July 1, 2013; or

(2) If the financing statement is filed in another jurisdiction, at the earlier of:

(A) The time the financing statement would have ceased to be effective under the law of that jurisdiction; or

(B) June 30, 2018.

(c) Continuation statement. The filing of a continuation statement on or after July 1, 2013, does not continue the effectiveness of a financing statement filed before July 1, 2013. However, upon the timely filing of a continuation statement on or after July 1, 2013, and in accordance with the law of the jurisdiction governing perfection as provided in this article, as in effect on July 1, 2013, the effectiveness of a financing statement filed in the same office in that jurisdiction before July 1, 2013, continues for the period provided by the law of that jurisdiction.

(d) Application of subparagraph (b)(2)(B) of this Code section to transmitting utility financing statement. Subparagraph (b)(2)(B) of this Code section shall apply to a financing statement that, before July 1, 2013, is filed against a transmitting utility and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in the former provisions of this article, as in effect prior to July 1, 2013, only to the extent that the provisions of this article, as in effect on July 1, 2013, provide that the law of a jurisdiction other than the jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.

(e) Application of Part 5 of this article. A financing statement that includes a financing statement filed before July 1, 2013, and a continuation statement filed on or after July 1, 2013, is effective only to the extent that it satisfies the requirements of Part 5 of this article, as in effect on July 1, 2013, for an initial financing statement. A financing statement that indicates that the debtor is a decedent's estate indicates that the collateral is being administered by a personal representative within the meaning of paragraph (2) of subsection (a) of Code Section 11-9-503, as in effect on July 1, 2013. A financing statement that indicates that the debtor is a trust or is a trustee acting with respect to property held in trust indicates that the collateral is held in a trust within the meaning of paragraph (3) of subsection (a) of Code Section 11-9-503, as in effect on July 1, 2013.



§ 11-9-806. When initial financing statement suffices to continue effectiveness of financing statement.

(a) Initial financing statement in lieu of continuation statement. The filing of an initial financing statement in the office specified in Code Section 11-9-501 continues the effectiveness of a financing statement filed before July 1, 2013, if:

(1) The filing of an initial financing statement in that office would be effective to perfect a security interest under this article, as in effect on July 1, 2013;

(2) The pre-effective date financing statement was filed in an office in another state; and

(3) The initial financing statement satisfies subsection (c) of this Code section.

(b) Period of continued effectiveness. The filing of an initial financing statement under subsection (a) of this Code section continues the effectiveness of the pre-effective date financing statement:

(1) If the initial financing statement is filed before July 1, 2013, for the period provided in former Code Section 11-9-515, as in effect prior to July 1, 2013, with respect to an initial financing statement; and

(2) If the initial financing statement is filed on or after July 1, 2013, for the period provided in Code Section 11-9-515, as in effect on July 1, 2013, with respect to an initial financing statement.

(c) Requirements for initial financing statement under subsection (a) of this Code section. To be effective for purposes of subsection (a) of this Code section, an initial financing statement must:

(1) Satisfy the requirements of Part 5 of this article, as in effect on July 1, 2013, for an initial financing statement;

(2) Identify the pre-effective date financing statement by indicating the office in which the financing statement was filed and providing the dates of filing and file numbers, if any, of the financing statement and of the most recent continuation statement filed with respect to the financing statement; and

(3) Indicate that the pre-effective date financing statement remains effective.



§ 11-9-807. Amendment of pre-effective date financing statement.

(a) "Pre-effective date financing statement." As used in this Code section, the term "pre-effective date financing statement" means a financing statement filed before July 1, 2013.

(b) Applicable law. On or after July 1, 2013, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in, a pre-effective date financing statement only in accordance with the law of the jurisdiction governing perfection as provided in Part 3 of this article, as in effect on July 1, 2013. However, the effectiveness of a pre-effective date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

(c) Method of amending: general rule. Except as otherwise provided in subsection (d) of this Code section, if the law of this state governs perfection of a security interest, the information in a pre-effective date financing statement may be amended on or after July 1, 2013, only if:

(1) The pre-effective date financing statement and an amendment are filed in the office specified in Code Section 11-9-501;

(2) An amendment is filed in the office specified in Code Section 11-9-501 concurrently with, or after the filing in that office of, an initial financing statement that satisfies subsection (c) of Code Section 11-9-806; or

(3) An initial financing statement that provides the information as amended and satisfies subsection (c) of Code Section 11-9-806 is filed in the office specified in Code Section 11-9-501.

(d) Method of amending: continuation. If the law of this state governs perfection of a security interest, the effectiveness of a pre-effective date financing statement may be continued only under subsections (c) and (e) of Code Section 11-9-805 or Code Section 11-9-806.

(e) Method of amending: additional termination rule. Whether or not the law of this state governs perfection of a security interest, the effectiveness of a pre-effective date financing statement filed in this state may be terminated on or after July 1, 2013, by filing a termination statement in the office in which the pre-effective date financing statement is filed, unless an initial financing statement that satisfies subsection (c) of Code Section 11-9-806 has been filed in the office specified by the law of the jurisdiction governing perfection as provided in Part 3 of this article, as in effect on July 1, 2013, as the office in which to file a financing statement.



§ 11-9-808. Person entitled to file initial financing statement or continuation statement.

A person may file an initial financing statement or a continuation statement under this part if:

(1) The secured party of record authorizes the filing; and

(2) The filing is necessary under this part:

(A) To continue the effectiveness of a financing statement filed before July 1, 2013; or

(B) To perfect or continue the perfection of a security interest.



§ 11-9-809. Priority.

This article, as in effect on July 1, 2013, determines the priority of conflicting claims to collateral. However, if the relative priorities of the claims were established before July 1, 2013, the former provisions of this article, as in effect prior to July 1, 2013, determine priority.









Article 10 - Effective Date and Repealer

§ 11-10-101. Effective date

This title shall become effective at 12:01 A.M. on January 1, 1964. It applies to transactions entered into and events occurring on and after that time and date.



§ 11-10-102. Provision for transition

Transactions validly entered into before the effective date specified in Code Section 11-10-101 and the rights, duties, and interests flowing from them remain valid thereafter and may be terminated, completed, consummated, or enforced as required or permitted by any statute or other law amended or repealed by this title as though such repeal or amendment had not occurred.



§ 11-10-103. Certain Code sections superseded in part

The provisions of the following chapters of the Official Code of Georgia Annotated, as amended, shall yield to and be superseded by any provisions of this title which conflict therewith:

Article 2 of Chapter 14 of Title 44, relating to mortgages.

Article 4 of Chapter 14 of Title 44, relating to mortgages and bills of sale for crops.

Article 3 of Chapter 14 of Title 44, relating to conveyances to secure debt.



§ 11-10-104. Certain statutory remedies retained

Notwithstanding anything to the contrary stated in any of the following chapters of the Official Code of Georgia Annotated, as amended, the remedies provided by such chapters shall not restrict the remedies otherwise available to a secured party under this title, but all such remedies shall be cumulatively available in accordance with the respective terms to a secured party under this title:

Code Section 44-14-49, relating to foreclosures in equity.

Subparts 1 and 2 of Part 4 of Article 7 of Chapter 14 of Title 44, relating to applications to foreclose.

Subpart 4 of Part 4 of Article 7 of Chapter 14 of Title 44, relating to the procedure for foreclosure of mortgages on personalty in justices' courts.

Code Sections 44-14-238 through 44-14-241, relating to the foreclosure of mortgages on personalty before debts become due.

Subpart 3 of Part 4 of Article 7 of Chapter 14 of Title 44, relating to foreclosure of bills of sale to secure debt and conditional sales contracts.



§ 11-10-105. Laws not repealed

The article on documents of title (Article 7 of this title) does not repeal or modify any laws prescribing the form or contents of documents of title or the services or facilities to be afforded by bailees, or otherwise regulating bailees' businesses in respects not specifically dealt with herein; but the fact that such laws are violated does not affect the status of a document of title which otherwise complies with the definition of a document of title (Code Section 11-1-201).






Article 11 - Revised Article 9 and Conforming Amendments to Other Articles

§ 11-11-101. Effective date.

This Act shall become effective at 12:01 A.M. on July 1, 1978.



§ 11-11-102. Preservation of old transition provisions

The provisions of Article 10 of this title shall continue to apply to the revised Article 9 of this title.



§ 11-11-103. Transition to revised article

(1) Transactions validly entered into before July 1, 1978, and the rights, duties, and interests flowing from them remain valid thereafter; and, except as provided in subsection (2) of this Code section, may be terminated, completed, consummated, or enforced as required or permitted by old Article 9 of this title and other statute or other law amended or repealed by this Act as though such repeal or amendment had not occurred.

(2) Continuation statements with respect to security interests perfected under the old Article 9 of this title shall, after December 31, 1977, be filed in the manner and place specified in the revised Article 9 of this title.



§ 11-11-104. Presumption that rule of law continues unchanged

Unless a change in law has clearly been made, the provisions of the revised Article 9 of this title shall be deemed declaratory of the meaning of the old Article 9 of this title.






Article 12 - Revisions to Article 9 Filing

§ 11-12-101. Effective date

This article shall become effective at 12:01 A.M. on January 1, 1995.



§ 11-12-102. Transition provisions

(1) A financing statement or continuation statement filed prior to January 1, 1995, which has not lapsed prior to January 1, 1995, shall remain effective for the period provided in Code Section 11-9-403 as in effect immediately prior to January 1, 1995.

(2) The effectiveness of any financing statement or continuation statement filed prior to January 1, 1995, may be continued only by the filing of a continuation statement, in the form prescribed by the Georgia Superior Court Clerks' Cooperative Authority, signed by either the debtor or the secured party with the filing officer of the county where the original financing statement was filed or, if the financing statement has previously been continued, where the currently effective continuation statement was filed. If the original financing statement or currently effective continuation statement was filed in multiple counties, then such continuation statement may be filed in any of such multiple counties, except where the original financing statement or currently effective continuation statement covers crops growing or to be grown, or minerals or the like, including oil and gas, or accounts subject to subsection (5) of Code Section 11-9-103, or was filed as a fixture filing (Code Section 11-9-313), then such continuation statement must be filed in each of such counties where any of the related real estate is located. This continuation statement must contain the information required by the first sentence of subsection (1) of Code Section 11-9-402, other than a statement indicating the types, or describing the items, of collateral and the social security number or Internal Revenue Service taxpayer identification number of the debtor, and must further identify the original financing statement or currently effective continuation statement, the office where such financing statement or continuation statement was filed, and the filing number and date of filing or other recording information, and further state that the original financing statement is still effective. Except as specified in this subsection, the provisions of subsection (3) of Code Section 11-9-403 for continuation statements apply to such a statement.

(3) Statements of amendment, assignment, release, or termination affecting original financing statements filed prior to January 1, 1995, ("transitional filings") shall be filed on the forms prescribed by the Georgia Superior Court Clerks' Cooperative Authority with the filing officer of the county where the original financing statement was filed, or if the original financing statement has previously been continued, where the currently effective continuation statement was filed. If the original financing statement or currently effective continuation statement was filed in multiple counties, then such statement of amendment, assignment, release, or termination may be filed in any one of such multiple counties, except where the original financing statement or currently effective continuation statement covers crops growing or to be grown, or minerals or the like, including oil and gas, or accounts subject to subsection (5) of Code Section 11-9-103, or was filed as a fixture filing (Code Section 11-9-313), in which event such statement of amendment, assignment, release, or termination must be filed in each of such counties where any of the related real estate is located. Each transitional filing shall identify the original financing statement or currently effective continuation statement, the office where such financing statement or continuation statement was filed, the filing number or other recording information, and identify each named debtor and secured party. Notwithstanding the requirements of subsection (2) of Code Section 11-9-405 or Code Section 11-9-406, no social security number or Internal Revenue Service taxpayer identification number of the debtor shall be required to be included in any such transitional filings. The Georgia Superior Court Clerks' Cooperative Authority shall prescribe rules and regulations, as appropriate, to govern the presentation of such transitional filings.

(4) A filing which was made in good faith in an improper place or not in all of the places required by Code Section 11-9-401 as in effect prior to January 1, 1995, is nevertheless effective with regard to any collateral as to which the filing complied with the requirements of this article and is also effective with regard to collateral covered by the financing statement against any person who has knowledge of the contents of such financing statement.

(5) A filing which was made in the proper place in this state pursuant to Code Section 11-9-401 as in effect prior to January 1, 1995, continues effective even though the debtor's residence or place of business or the location of the collateral or its use, whichever controlled the original filing, is thereafter changed.

(6) A continuation statement that was timely filed pursuant to subsection (8) of Code Section 11-9-403 as in effect prior to January 1, 1995, and that remains in effect as of January 1, 1995, shall continue the effectiveness of the original financing statement for the period specified in subsection (8) of Code Section 11-9-403 as in effect on January 1, 1995, provided that such continuation statement may thereafter be further continued by the filing of a subsequent continuation statement within six months prior to the expiration of the five-year period specified in subsection (8) of Code Section 11-9-403 as in effect prior to January 1, 1995, or, if such five-year period is determined to have a different duration, within six months prior to the expiration of the five-year period specified in subsection (8) of Code Section 11-9-403 as in effect on January 1, 1995.









Title 12 - Conservation and Natural Resources

Chapter 1 - General Provisions

§ 12-1-1. "Department" defined

As used in this title, the term "department" means the Department of Natural Resources.



§ 12-1-2. References to administrative law judge or hearing officer; references to final decision of Board of Natural Resources; filing request for administrative review

(a) Any reference in this title to an administrative law judge or hearing officer shall mean an administrative law judge appointed by the chief state administrative law judge. The decision of an administrative law judge shall constitute the final administrative decision in any matter, and any party to the matter, including without limitation the department, the director of the Environmental Protection Division, the Asbestos Licensing Board, and the Shore Protection and Coastal Marshlands Protection Committees, shall have the right of judicial review in accordance with Chapter 13 of Title 50.

(b) Any reference in this title to a final decision of the Board of Natural Resources shall mean a final administrative decision by an administrative law judge.

(c) Any request for administrative review by an administrative law judge shall be filed with the decision maker or entity within the department whose decision is to be reviewed.






Chapter 2 - Department of Natural Resources

Article 1 - General Provisions

§ 12-2-1. Department created; commissioner of natural resources; affirmation of board decision by operation of law; appellate review

(a) There is created a Department of Natural Resources.

(b) (1) There is created the position of commissioner of natural resources. The commissioner shall be both appointed and removed by the Board of Natural Resources subject to approval of the Governor. Subject to the general policy established by the Board of Natural Resources, the commissioner shall supervise, direct, account for, organize, plan, administer, and execute the functions vested in the Department of Natural Resources by this article.

(2) The commissioner may delegate to any person in the Department of Natural Resources the power to be present and participate, including the power to vote as his or her representative or substitute, at any meeting, hearing, or other proceeding of any association, authority, committee, board, or other body upon which the commissioner serves pursuant to this title.

(c) Notwithstanding any other law to the contrary, when a petition for judicial review of a final decision of the Board of Natural Resources in any matter arising under this title is filed pursuant to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," if the superior court in which the petition for review is filed does not hear the case within 90 days from the date the petition for review is filed with the court, the final decision of the board shall be considered affirmed by operation of law unless a hearing originally scheduled to be heard within the 90 days has been continued to a date certain by order of the court. In the event a hearing is held later than 90 days after the date the petition for review is filed with the superior court because a hearing originally scheduled to be heard within the 90 days has been continued to a date certain by order of the court, the final decision of the board shall be considered affirmed by operation of law if no order of the court disposing of the issues presented for review has been entered within 30 days after the date of the continued hearing. If a case is heard within 90 days from the date the petition for review is filed, the final decision of the board shall be considered affirmed by operation of law if no order of the court dispositive of the issues presented for review has been entered within 30 days of the date of the hearing.

(d) A decision of the board affirmed by operation of law under subsection (c) of this Code section shall be subject to appellate review in the same manner as a decision of the superior court. The date of entry of judgment for purposes of appeal pursuant to Code Section 5-6-35 of a decision affirmed by operation of law without action of the superior court shall be the last date on which the superior court could have taken action under subsection (c) of this Code section. Upon the setting aside of any such decision of the board, the court may recommit the controversy to the board for further hearing or proceedings in conformity with the judgment and opinion of the court; or such court may enter the proper judgment upon the findings, as the nature of the case may demand. Such decree of the court shall have the same effect and all proceedings in relation thereto shall, subject to the other provisions of this chapter, thereafter be the same as though rendered in an action heard and determined by the court.



§ 12-2-2. Environmental Protection Division; Environmental Advisory Council; duties of council and its members and director; appeal procedures generally; permit applications; inspections

(a) There is created within the Department of Natural Resources an Environmental Protection Division.

(b) (1) The division shall have a director who shall be both appointed and removed by the Board of Natural Resources with the approval of the Governor. The director shall appoint an assistant director of the division. The director and the assistant director shall be qualified professionals, competent in the field of environmental protection. The director and the assistant director shall be in the unclassified service. In the event of a vacancy in the office of the director or in his absence or if he is disabled, the assistant director shall perform all the duties of the director. The director shall be responsible for enforcing the environmental protection laws of Georgia. The director shall hire the personnel for the division and shall supervise, direct, account for, organize, plan, and execute the functions vested in the division.

(2) (A) The Governor shall appoint an Environmental Advisory Council. The council shall consist of 15 members who shall be representative of professional and lay individuals, organizations, and governmental agencies associated or involved with environmental matters. The term of each member of the council shall be for two years, provided that of the members first appointed, seven shall be appointed for terms of one year and eight for terms of two years. Vacancies shall be filled by similar appointment for unexpired terms.

(B) The council shall advise the Governor, the board, and the director as to the efficacy of the state's environmental protection programs, the need for legislation relating to the environment, the need for expansion or reduction of specific environmental programs, and the need for specific changes in the state's environmental protection programs. The council may review and prepare written comments on proposed state plans and on standards, rules, and regulations proposed by the division. Such comments may be submitted to the director, the board, and any other individual or agency deemed appropriate.

(C) Members of the council shall serve without compensation but shall receive the same expense allowance as that received by members of the General Assembly and the same mileage allowance for the use of a personal car or a travel allowance of actual transportation cost if traveling by public carrier as that received by all other state officials and employees.

(c) (1) (A) The director shall issue all orders and shall grant, deny, revoke, or amend all permits or variances provided for in the laws to be enforced by the division. The director shall also issue any certification which is required by any law of this state or the United States to be issued by the director, the Department of Natural Resources, or the State of Georgia relating to pollution control facilities or matters. The director shall develop and implement procedures for timely processing of applications made to the division for issuance or renewal of permits or variances, including but not limited to procedures for expedited review and granting of applications upon payment of a fee in an amount established by the director to offset the cost of expediting, all subject to compliance with requirements of law regarding such applications. Such procedures shall also provide any applicant who has applied to the division for issuance or renewal of a permit or variance with the ability to securely track the status of his or her application, with real time updates, via the division's Internet website. The director shall notify all permit or variance applicants within ten days of receipt of the application as to the completeness of the application and, if the director finds the same to be incomplete, what specific additional materials the applicant need submit to make the application complete. The director shall notify applicants within ten days of receipt of a completed application as to the name and address of the person assigned to perform the review and the date, time, and location of the application review. The director shall grant or deny any permit or variance within 90 days after receipt of all required application materials by the division, provided that the director may for any application order not more than one extension of time of not more than 60 days within which to grant or deny the permit or variance.

(B) (i) The director may identify professionals qualified to review certain permit applications in accordance with rules and regulations adopted by the board of the Department of Natural Resources.

(ii) A permit applicant may retain a qualified professional to review an application prior to submittal to the division. If the qualified professional certifies an application as complete, the division shall act expeditiously on the application.

(iii) A qualified professional certifying an application shall be independent of any professional preparing the application.

(iv) The applicant shall directly pay the fees of the qualified professional.

(v) The director may remove the qualified status of a professional if the professional provides a certification for an inaccurate application.

(2) (A) Any person who is aggrieved or adversely affected by any order or action of the director shall, upon petition to the director within 30 days after the issuance of such order or the taking of such action, have a right to a hearing before an administrative law judge of the Office of State Administrative Hearings assigned under Code Section 50-13-40 and acting in place of the Board of Natural Resources. The hearing before the administrative law judge shall be conducted in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," and the rules and regulations adopted by the board pursuant thereto. Any administrative law judge so assigned shall fully meet and qualify as to all applicable conflict of interest requirements provided for in Section 304(h)(2)(D) of the Federal Water Pollution Control Act of 1972, as amended, and the rules, regulations, and guidelines promulgated thereunder.

(B) In any case involving the grant of a permit, permit amendment, or variance by the director, the filing of such a petition by a person to whom such order or action is not directed shall stay such order or action until such time as the hearing has been held and for ten days after the administrative law judge renders his or her decision on the matter. The petition shall be transmitted to the administrative law judge not more than seven days after the date of filing. The provisions of subsection (c) of Code Section 50-13-41 notwithstanding, the hearing shall be held and the decision of the administrative law judge shall be rendered not later than 90 days after the date of the filing of the petition by such a person unless such period is extended for a time certain by order of the administrative law judge upon consent of all parties; in addition, the administrative law judge may extend the 90 day period for good cause shown for a period not to exceed an additional 60 days.

(C) The provisions of subparagraph (B) of this paragraph notwithstanding, in any case involving the grant of a permit, permit amendment, or variance by the director regarding water withdrawal for farm uses under Code Section 12-5-31 or Code Section 12-5-105, the filing of a petition under subparagraph (A) of this paragraph by any person to whom such order or action is not directed shall not stay such order or action.

(D) The decision of the administrative law judge shall constitute the final decision of the board and any party to the hearing, including the director, shall have the right of judicial review thereof in accordance with Chapter 13 of Title 50.

(3) (A) Persons are "aggrieved or adversely affected," except as set forth in subparagraph (B) of this paragraph, where the challenged action has caused or will cause them injury in fact and where the injury is to an interest within the zone of interests to be protected or regulated by the statutes that the director is empowered to administer and enforce. In the event the director asserts in response to the petition before the administrative law judge that the petitioner is not aggrieved or adversely affected, the administrative law judge shall take evidence and hear arguments on this issue and thereafter make a ruling on this issue before continuing with the hearing. The burden of going forward with evidence on this issue shall rest with the petitioner.

(B) Persons are not aggrieved or adversely affected by the listing of property in the hazardous site inventory in accordance with Code Section 12-8-97 if such property was so listed prior to July 1, 2014, nor are persons aggrieved or adversely affected by an order of the director issued pursuant to Part 2 of Article 3 of Chapter 8 of this title, the "Georgia Hazardous Site Response Act," unless or until the director seeks to recover response costs, enforce the order, or recover a penalty for violation of such order; provided, however, that persons are aggrieved or adversely affected if the director designates property as needing corrective action pursuant to paragraph (8) of subsection (a) of Code Section 12-8-97. Any person aggrieved or adversely affected by any such listing occurring after July 1, 2014, or any such designation shall be entitled to a hearing as provided in Code Section 12-8-73.

(4) Notwithstanding any other law to the contrary, in seeking civil penalties for the violation of those laws to be enforced by the division and where the imposition of such penalties is provided for therein, the director upon written request may cause a hearing to be conducted before an administrative law judge appointed by the Board of Natural Resources for the purpose of determining whether such civil penalties should be imposed in accordance with the law there involved. The hearing before the administrative law judge shall be conducted in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," and the rules and regulations adopted by the board pursuant thereto. The decision of the administrative law judge shall constitute the final decision of the board and any party to the hearing, including the director, shall have the right of judicial review thereof in accordance with Chapter 13 of Title 50.

(5) Notwithstanding any other law to the contrary, for purposes of establishing criminal violations of the standards, rules, and regulations promulgated by the Board of Natural Resources as provided in this title, the term "standards, rules, and regulations" shall mean those standards, rules, and regulations of the Board of Natural Resources in force and effect on January 1, 2016.

(6) Notwithstanding any other law to the contrary, whenever the division determines that a violation of any provision of this title or any rule or regulation promulgated pursuant to this title relating to those laws to be enforced by the division has occurred, the division shall be required to attempt by conference, conciliation, or persuasion to convince the violator to cease such violation. If the director finds that the public health, safety, or welfare requires emergency action and incorporates a finding to that effect in his or her order, such order may summarily provide for the immediate cessation of any activity constituting such violation. Whether negotiated or directed, such order shall specify the alleged violation and shall prescribe a reasonable time for corrective action to be accomplished. Any order issued pursuant to this subsection shall become final unless the person aggrieved requests a hearing in writing before the director not later than 30 days after such order is served.

(d) Whenever the Constitution and laws of the United States or the State of Georgia require the issuance of a warrant to make an inspection under any law administered by the director, the procedure set forth in paragraphs (1) through (7) of this subsection shall be employed.

(1) The director or any person authorized to make inspections for the division shall make application for an inspection warrant to a person who is a judicial officer within the meaning of Code Section 17-5-21.

(2) An inspection warrant shall be issued only upon cause and when supported by an affidavit particularly describing the place, dwelling, structure, premises, or vehicle to be inspected and the purpose for which the inspection is to be made. In addition, the affidavit shall contain either a statement that consent to inspect has been sought and refused or facts or circumstances reasonably justifying the failure to seek such consent. Cause shall be deemed to exist if either reasonable legislative or administrative standards for conducting a routine or area inspection are satisfied with respect to the particular place, dwelling, structure, premises, or vehicle, or there is reason to believe that a condition of nonconformity exists with respect to the particular place, dwelling, structure, premises, or vehicle.

(3) An inspection warrant shall be effective for the time specified therein, but not for a period of more than 14 days, unless extended or renewed by the judicial officer who signed and issued the original warrant, upon satisfying himself that such extension or renewal is in the public interest. Such inspection warrant must be executed and returned to the judicial officer by whom it was issued within the time specified in the warrant or within the extended or renewed time. After the expiration of such time, the warrant, unless executed, is void.

(4) An inspection pursuant to an inspection warrant shall be made between 8:00 A.M. and 6:00 P.M. of any day or at any time during operating or regular business hours. An inspection should not be performed in the absence of an owner or occupant of the particular place, dwelling, structure, premises, or vehicle unless specifically authorized by the judicial officer upon a showing that such authority is reasonably necessary to effectuate the purpose of the regulation being enforced. An inspection pursuant to a warrant shall not be made by means of forcible entry, except that the judicial officer may expressly authorize a forcible entry where facts are shown which are sufficient to create a reasonable suspicion of a violation of this title, which, if such violation existed, would be an immediate threat to health or safety, or where facts are shown establishing that reasonable attempts to serve a previous warrant have been unsuccessful. Where prior consent has been sought and refused and a warrant has been issued, the warrant may be executed without further notice to the owner or occupant of the particular place, dwelling, structure, premises, or vehicle to be inspected.

(5) It shall be unlawful for any person to refuse to allow an inspection pursuant to an inspection warrant issued as provided in this subsection. Any person violating this paragraph shall be guilty of a misdemeanor.

(6) Under this subsection, an inspection warrant is an order, in writing, signed by a judicial officer, directed to the director or any person authorized to make inspections for the division, and commanding him or her to conduct any inspection required or authorized by this title or regulations promulgated pursuant to this title.

(7) Nothing in this subsection shall be construed to require an inspection warrant when a warrantless inspection is authorized by law or a permit issued under this title.

(e) Where this title does not otherwise specify the disposition of moneys collected by the division pursuant to an order issued by the director or the disposition of civil penalties collected by the division, such moneys and civil penalties shall be deposited in the state treasury to the credit of the general fund but shall be available for appropriation by the General Assembly to the department for inclusion in the hazardous waste trust fund continued in existence by subsection (a) of Code Section 12-8-95 in keeping with the legislative intent expressed in subsection (b) of Code Section 12-8-91.



§ 12-2-3. Departmental purposes

It shall be the objectives of the department:

(1) To have the powers, duties, and authority formerly vested in the Division of Conservation and the commissioner of conservation;

(2) By means of investigation, recommendation, and print or electronic publication, to aid:

(A) In the promotion of the conservation and development of the natural resources of the state;

(B) In promoting a more profitable use of lands and waters;

(C) In promoting the development of commerce and industry; and

(D) In coordinating existing scientific investigations with any related work of other agencies for the purpose of formulating and promoting sound policies of conservation and development;

(3) To collect and classify the facts derived from such investigations and from the work of other agencies of the state as a source of information accessible to the citizens of the state and to the public generally, which facts set forth the natural, economic, industrial, and commercial advantages of the state; and

(4) To establish and maintain perfect cooperation with any and every agency of the federal government interested in or dealing with the subject matter of the department.



§ 12-2-4. Powers and duties of department

(a) The department shall make investigations of the natural mining industry and commercial resources of the state and shall take such measures as it may deem best suited to promote the conservation and development of such resources.

(b) The department shall have the care of the state parks and other recreational areas now owned or to be acquired by the state.

(c) Reserved.

(d) The department shall make such examination, survey, and mapping of the geology, mineralogy, and topography of the state, including their industrial and economic utilization, as it may consider necessary.

(e) The department shall make an investigation of the water supply and water power of the state with recommendations and plans for promoting their more profitable use and shall take such measures as it may consider necessary to promote their development.

(f) The department shall make investigations of existing conditions of trade, commerce, and industry in the state, paying particular attention to the causes which may hinder or encourage their growth, and may devise and recommend such plans as may be considered best suited to promote the development of their interests.

(g) The department may take such other measures as it may deem advisable to obtain and make public a more complete knowledge of the state and its resources, and it is authorized to cooperate with other departments and agencies of the state in obtaining and making public such information. It shall be the duty of the department to arrange and classify the facts derived from its investigations so as to provide a general source of information in regard to the state, its advantages, and its resources.

(h) The department shall prepare a report to be submitted by the Governor to each General Assembly, showing the nature and progress of the department.

(i) The department shall from time to time prepare for print or electronic publication reports and statements, with illustrations, maps, and other descriptions which adequately set forth the natural and material resources of the state and its industrial and commercial development, with a view toward furnishing information to educate the people regarding the material advantages of the state, to encourage and foster the existing industries, and to present inducements for investments in new enterprises. Such reports and information shall be published and distributed as the department may direct, at the expense of the state, as other public documents.

(j) It is the intent and purpose, in creating the Department of Natural Resources, that the department shall confer with, cooperate with, and work in harmony with the Department of Economic Development on all new activities of the Department of Natural Resources.

(k) The department shall without any fee therefor accept applications for certification of environmentally sensitive conservation use property or constructed storm water wetland conservation use property as provided for in Code Section 48-5-7.4 and shall certify property to local boards of tax assessors and to the applicable local governing authority as meeting or not meeting the criteria of such Code section.



§ 12-2-5. Essential services for inhabitants of coastal islands authorized

On the coastal islands of the State of Georgia, where there is no causeway or other means of land transportation and where essential services are not otherwise provided, the department is authorized to contract for or to provide essential services and water transportation for the employees of the department and their families, other state employees and their families, and any permanent residents of the islands. This authorization is applicable only to those islands owned or controlled by the State of Georgia and upon which the department has facilities located, or on other islands where an emergency condition is found to exist.



§ 12-2-6. Authority to arrange for and accept federal aid and cooperation; volunteer services; cooperation with other government entities and civic organizations; creation of nonprofit corporation

(a) In carrying out its objectives, the department is authorized to arrange for and accept such aid and cooperation from the several United States governmental bureaus and departments and from such other sources as may lend assistance.

(b) (1) The commissioner is authorized to accept the services of individuals without compensation as volunteers for or in aid of environmental protection, coastal resources, historic preservation, interpretive functions, hunter safety and boating safety instruction, hunter safety and boating safety programs, wildlife management, recreation, visitor services, conservation measures and development, public education on conservation, and any other activities in and related to the objectives, powers, duties, and responsibilities of the department.

(2) The commissioner is authorized to provide for reimbursement of volunteers for incidental expenses such as transportation, uniforms, lodging, and subsistence. The commissioner is also authorized to provide general liability coverage and fidelity bond coverage for such volunteers while they are rendering service to or on behalf of the department.

(3) Except as otherwise provided in this Code section, a volunteer shall not be deemed to be a state employee and shall not be subject to the provisions of law relating to state employment, including, without limitation, those relating to hours of work, rates of compensation, leave, unemployment compensation, and state employee benefits.

(4) Volunteers performing work under the terms of this Code section may be authorized by the department to operate state owned vehicles. They may also be treated as employees of the state for the purposes of inclusion in any automobile liability insurance or self-insurance, general liability insurance or self-insurance, or fidelity bond coverage provided by the department for its employees while operating state owned vehicles.

(5) No volunteer shall be authorized or allowed to enter privately owned or operated lands, facilities, or properties without the express prior written permission of the owner or operator of such privately owned or operated lands, facilities, or properties; provided, however, that such prohibition shall not apply to lands, facilities, or properties leased to the State of Georgia.

(c) The department shall have the power and authority to create, establish, and operate a program or programs to facilitate, amplify, or supplement the objectives and functions of the department through the use of volunteer services, including, but not limited to, the recruitment, training, and use of volunteers.

(d) The department is directed to cooperate with and coordinate its work with the work of each department of the federal government dealing with the same subject matters dealt with by the Department of Natural Resources. The department is authorized to cooperate with the counties of the state in any surveys to ascertain the natural resources of the counties. The department is also authorized to cooperate with the governing bodies of municipalities and boards of trade and other local civic organizations in examining and locating water supplies and in giving advice concerning and in recommending plans for other municipal improvements and enterprises. Such cooperation is to be conducted upon such terms as the department may direct.

(e) The department shall have the authority to participate with public and private groups, organizations, and businesses in joint advertising and promotional projects that promote environmental protection, coastal resource conservation, historic preservation, interpretive functions, hunter safety and boating safety instruction and programs, outdoor recreation, wildlife management, recreation, visitor services, conservation measures and development, public education on conservation, and any other activities in and related to the objectives, powers, duties, and responsibilities of the department and that make efficient use of funds appropriated for advertising and promotions; provided, however, that nothing in this subsection shall be construed so as to authorize the department to grant any donation or gratuity.

(f) (1) The department shall have the power and authority to incorporate one nonprofit corporation that could qualify as a public foundation under Section 501(c)(3) of the Internal Revenue Code to aid the department in carrying out any of its powers and in accomplishing any of its purposes. Any nonprofit corporation created pursuant to this power shall be created pursuant to Chapter 3 of Title 14, the "Georgia Nonprofit Corporation Code," and the Secretary of State shall be authorized to accept such filing.

(2) Any nonprofit corporation created pursuant to this subsection shall be subject to the following provisions:

(A) In accordance with the Constitution of Georgia, no governmental functions or regulatory powers shall be conducted by any such nonprofit corporation;

(B) Upon dissolution of any such nonprofit corporation incorporated by the department, any assets shall revert to the department or to any successor to the department or, failing such succession, to the State of Georgia;

(C) The board of directors of any such nonprofit corporation shall always include three members of the Board of Natural Resources who shall serve as nonvoting members. Service by a member of the Board of Natural Resources as a nonvoting member of the board of directors of any such nonprofit corporation shall not constitute a conflict of interest. No member of the Board of Natural Resources shall be a voting member of the board of directors of any such nonprofit corporation;

(D) As used in this subparagraph, the term "direct employee costs" means salary, benefits, and travel expenses. To avoid the appearance of undue influence on regulatory functions by donors, no donations to any such nonprofit corporation from private sources shall be used for direct employee costs of the department;

(E) Any such nonprofit corporation shall be subject to all laws relating to open meetings and the inspection of public records;

(F) The department shall not be liable for the action or omission to act of any such nonprofit corporation;

(G) No debts, bonds, notes, or other obligations incurred by any such nonprofit corporation shall constitute an indebtedness or obligation of the State of Georgia nor shall any act of any such nonprofit corporation constitute or result in the creation of an indebtedness of the state. No holder or holders of any such bonds, notes, or other obligations shall ever have the right to compel any exercise of the taxing power of the state nor to enforce the payment thereof against the state; and

(H) Any nonprofit corporation created pursuant to this Code section shall not acquire or hold a fee simple interest in real property by any method, including but not limited to gift, purchase, condemnation, devise, court order, and exchange.

(3) Any nonprofit corporation created pursuant to this subsection shall make public and provide an annual report showing the identity of all donors and the amount each person or entity donated as well as all expenditures or other disposal of money or property donated. Such report shall be provided to the Governor, the Lieutenant Governor, the Speaker of the House of Representatives, and the chairpersons of the House Committee on Natural Resources and Environment, the House Committee on Game, Fish, and Parks, and the Senate Natural Resources and the Environment Committee. Any such nonprofit corporation shall also provide such persons with a copy of all corporate filings with the federal Internal Revenue Service.



§ 12-2-7. Duty to advise Governor on environmental matters

(a) The department shall have the duty of providing special counsel to the Governor concerning environmental matters affecting the state.

(b) In providing counsel to the Governor on environmental matters, the department shall:

(1) Advise the Governor on comprehensive environmental policy for the state;

(2) Develop guidelines for balancing environmental quality with economic development;

(3) Study and from time to time report to the Governor on environmental conditions and trends in the state;

(4) Make or recommend such special environmental studies as it deems appropriate or desirable; and

(5) Recommend environmental policies for improvement and maintenance of the quality of environmental conditions within the state.



§ 12-2-8. Promulgation of minimum standards and procedures for protection of natural resources, environment, and vital areas of state; stream and reservoir buffers

(a) The local governments of the State of Georgia are of vital importance to the state and its citizens. The state has an essential public interest in promoting, developing, sustaining, and assisting local governments. The natural resources, environment, and vital areas of the state are also of vital importance to the state and its citizens. The state has an essential public interest in establishing minimum standards for land use in order to protect and preserve its natural resources, environment, and vital areas. The purpose of this Code section is to provide for the department to serve these essential public interests of the state. This Code section shall be liberally construed to achieve its purpose. This Code section is enacted pursuant to the authority granted the General Assembly in the Constitution of the State of Georgia, including, but not limited to, the authority provided in Article III, Section VI, Paragraphs I and II(a)(1) and Article IX, Section II, Paragraphs III and IV.

(b) The department is therefore authorized to develop minimum standards and procedures, in accordance with paragraph (2) of subsection (b) of Code Section 50-8-7.1 and in accordance with the procedures provided in Code Section 50-8-7.2 for the promulgation of minimum standards and procedures, for the protection of the natural resources, environment, and vital areas of the state, including, but not limited to, the protection of mountains, the protection of river corridors, the protection of watersheds of streams and reservoirs which are to be used for public water supply, for the protection of the purity of ground water, and for the protection of wetlands, which minimum standards and procedures shall be used by local governments in developing, preparing, and implementing their comprehensive plans as that term is defined in paragraph (3) of subsection (a) of Code Section 50-8-2.

(c) As used in this Code section, the term:

(1) "Land-disturbing activity" means any grading, scraping, excavating, or filling of land; clearing of vegetation; and any construction, rebuilding, or alteration of a structure. Land-disturbing activity shall not include activities such as ordinary maintenance and landscaping operations, individual home gardens, yard and grounds upkeep, repairs, additions or minor modifications to a single-family residence, and the cutting of firewood for personal use.

(2) "Mountain" or "protected mountain" means all land area 2,200 feet or more above mean sea level that has a percentage slope of 25 percent or greater for at least 500 feet horizontally and shall include the crests, summits, and ridge tops which lie at elevations higher than any such area.

(3) "River corridor" means all land not regulated under Code Sections 12-5-440 through 12-5-457, and Part 4 of Article 4 of Chapter 5 of this title, the "Coastal Marshlands Protection Act of 1970," in the areas of a perennial stream or watercourse with an average annual flow of at least 400 cubic feet per second as defined by the United States Geologic Survey and being within 100 feet on both sides of the river as measured from the river banks at mean high water.

(d) The minimum standards and procedures for watershed protection referred to in subsection (b) of this Code section shall specifically include, but shall not be limited to, buffer areas along streams and reservoirs, land development densities, and land use activities. Local governments shall submit for approval by the department a watershed protection plan which shall include watershed protection standards and procedures. The department may adopt differing minimum standards and procedures of watershed protection based on the size of the watershed, the size or flow volume of the stream or reservoir, and whether or not the actual use of the municipal water supply is existing or proposed. Standards and procedures for buffer areas along streams and reservoirs shall comply with subsection (b) of this Code section and Code Section 12-7-6.

(e) The minimum standards and procedures for protection of ground water referred to in subsection (b) of this Code section shall also specifically include, but shall not be limited to, land use activities and development densities for the protection of ground water. The department may adopt differing minimum standards and procedures for ground-water purity protection based on the relative sizes, depths, and water volumes of various aquifers and based on the relative susceptibility of ground water to contamination by various land use activities and development densities.

(f) The minimum standards and procedures for protection of wetlands referred to in subsection (b) of this Code section shall include, but shall not be limited to, land use activities, land development densities, and activities which involve alteration of wetlands. The department may adopt differing minimum standards and procedures for wetlands protection based on the size or type of wetlands, the need to protect endangered or protected species or other unusual resources, and the need for a particular land use activity which will affect a wetland.

(g) The department shall, by January 1, 1992, promulgate the minimum standards and procedures for protection of river corridors referred to in subsection (b) of this Code section including, but not limited to, regulated activities within river corridor areas. In promulgating such standards, the department may classify river corridor areas and activities by type, size, and other factors relevant to the advancement of the policies and purposes of this Code section. Such standards shall include, but are not limited to, the following:

(1) Perennial river corridors shall be protected by the following criteria:

(A) A natural vegetative buffer area shall be maintained for a distance of 100 feet on both sides of the stream as measured from the stream banks; provided, however, that nothing in such standards shall prohibit or be construed to prohibit the building of a single-family dwelling, including the usual appurtenances thereto, within said area subject to the following conditions: (i) such dwelling must be in compliance with all other local zoning regulations; (ii) a septic tank or tanks serving such dwelling may be located in said area but the drainfield for any such tank or tanks must be outside said area; and (iii) any such dwelling must be located on a tract containing at least two acres of land and there shall be only one such dwelling on each such two-acre or larger tract;

(B) Except as expressly provided otherwise in subparagraph (A) of this paragraph, septic tanks and septic tank drainfields are prohibited within such set-back area; and

(C) Such criteria shall provide for encroachments into the buffer area as needed for the construction of public roads and public utility crossings of river corridors and must meet all applicable requirements of Chapter 7 of this title, the "Erosion and Sedimentation Act of 1975," and of any applicable local ordinances on soil erosion and sedimentation control.

(2) Local governments shall identify existing river corridors and shall adopt river corridor protection plans as part of their planning process. Local governments may exempt from the planning process:

(A) Land uses existing prior to the promulgation of a river corridor protection plan from the criteria of the river corridor protection plan;

(B) Mining activities permitted by the Department of Natural Resources pursuant to Part 3 of Article 2 of Chapter 4 of this title, the "Georgia Surface Mining Act of 1968," from the criteria of the river corridor protection plan;

(C) Utilities from the buffer and set-back area criteria of the river corridor protection plan if such utilities cannot feasibly be located outside of such areas, provided:

(i) The utilities shall be located as far from the stream bank as reasonably possible;

(ii) The installation and maintenance of the utilities shall be such as to protect the integrity of the buffer and set-back areas as well as is reasonably possible; and

(iii) The utilities shall not impair the drinking quality of the stream water; and

(D) Specific forestry and agricultural activities from buffer and set-back criteria in accordance with the following conditions:

(i) The activity shall be consistent with the best management practices established by the State Forestry Commission or the State Soil and Water Conservation Commission; and

(ii) The activity shall not impair the drinking quality of the stream water as defined by the federal Clean Water Act of 1977 (P.L. 95-217);

(3) River corridors shall be appropriately identified and mapped in the land use plans developed by local and regional governments. Such land use plans shall address, at a minimum, the following considerations with regard to river corridors:

(A) Whether the impact the land use plan has on an area would adversely affect the public health, safety, welfare, or the property of others;

(B) Whether the area is unique or significant in the conservation and movement of flora and fauna including threatened, rare, or endangered species;

(C) Whether alteration or the effects of alteration to river corridors will adversely affect the function, including the flow or quality of water, cause erosion or shoaling, or have an adverse impact on navigation;

(D) Whether modification or the effects of modification by a project would adversely affect fishing or recreational use of river corridors;

(E) Whether an alteration or the effects of alteration would be temporary in nature;

(F) Whether the project contains significant state historical and archeological resources, defined as "Properties on or Eligible for the National Register of Historic Places"; and

(G) Whether alteration of river corridors would have a measurably adverse impact on adjacent sensitive natural areas;

(4) (A) Land use plans shall provide the following acceptable uses of river corridors without long-term impairment of functions:

(i) Timber production and harvesting;

(ii) Wildlife and fisheries management;

(iii) Waste-water treatment;

(iv) Recreation;

(v) Natural water quality treatment or purification;

(vi) Agriculture production and management; and

(vii) Other uses including those permitted by the Department of Natural Resources or under Section 404 of the Federal Water Pollution Control Act as amended by the federal Clean Water Act of 1977 (P.L. 95-217).

(B) The following uses shall not be acceptable:

(i) Receiving areas for toxic or hazardous waste or other contaminants;

(ii) Hazardous or sanitary waste landfills; and

(iii) Other uses unapproved by local governments;

(5) The provisions of this subsection shall apply to each local government which contains within its boundaries any river corridor.

(h) The department shall, by January 1, 1992, promulgate the minimum standards and procedures for protection of mountains referred to in subsection (b) of this Code section including, but not limited to, land-disturbing activities within protected mountain areas. Such standards shall include, but are not limited to:

(1) The proposed land-disturbing activity must meet all applicable requirements of Chapter 7 of this title, the "Erosion and Sedimentation Act of 1975," and of any applicable local ordinances on soil erosion and sedimentation control;

(2) Where one or more septic tanks are to be used for individual sewage disposal, the proposed land-disturbing activity must meet all applicable requirements imposed by the local governing authority;

(3) Where one or more wells are to be used for individual water supply, the proposed land-disturbing activity must meet all applicable requirements of Part 3 of Article 3 of Chapter 5 of this title, the "Water Well Standards Act of 1985," the requirements of the rules and regulations of the Department of Public Health regarding individual or nonpublic wells, and any more stringent requirements imposed by the local governing authority;

(4) If sewage treatment is to be provided by any means other than one or more individual septic tanks, the sewage treatment must meet all applicable requirements of Article 2 of Chapter 5 of this title, the "Georgia Water Quality Control Act";

(5) If a public water supply system is to be provided, the water supply system must meet all applicable requirements of Part 5 of Article 3 of Chapter 5 of this title, the "Georgia Safe Drinking Water Act of 1977";

(6) No single-family residences may be constructed at a density of more than one per acre, but no such acre shall be less than 100 feet wide at the building site, except that this density restriction shall not apply to:

(A) Any lot of less than one acre if such lot was as of July 1, 1991, owned and described as a discrete parcel of real property according to the instrument of title of the person or persons owning the lot on July 1, 1991; or such lot was as of July 1, 1991, shown as a discrete parcel of real property on a plat of survey properly recorded in the real property records of the clerk of superior court by the person or persons owning the lot on July 1, 1991; or

(B) Any land or part of any land which was contained in or subject to any master plan, planned unit development, special approved development plan, or any other development plan if such plan was filed with and approved by the local governing authority prior to July 1, 1991, pursuant to a duly enacted planning and zoning ordinance; provided, further, that any such planning and zoning ordinance must have provided for rules and procedures and governed lot sizes, density, types of buildings, and other limitations usually associated with the implementation of local zoning ordinances;

(7) No multifamily residences may be constructed at a density of more than four dwelling units per acre, except where there is a public water supply and sewerage system available to this property then the density may be increased to no more than six dwelling units per acre, but no such acre shall be less than 100 feet wide at the building site;

(8) Any application for a building permit to construct a commercial structure shall contain a detailed landscaping plan. Such landscaping plan shall identify all trees which are to be removed that exceed eight inches in diameter as measured at a point on such tree four and one-half feet above the surface of the ground and shall contain a plan for replacement of any such trees that are removed. Such application shall also include a topographical survey of the project site and an assessment of the impact that the project will have on the environment of the protected mountain after it has been completed and is in operation. Nothing in this paragraph shall be construed to require commercial structures to comply with the density provision of paragraphs (6) and (7) of this subsection;

(9) No structure may extend more than 40 feet, as measured from the highest point at which the foundation of such structure intersects the ground, above the uppermost point of the crest, summit, or ridge top of the protected mountain on which the structure is constructed; provided, however, that this height restriction shall not apply to water, radio, or television towers or any equipment for the transmission of electricity or to minor vertical projections of a parent building, including chimneys, flagpoles, flues, spires, steeples, belfries, cupolas, antennas, poles, wires, or windmills; and

(10) No person engaging in land-disturbing activity shall remove more than 50 percent of the existing trees which exceed eight inches in diameter as measured at a point on such tree four and one-half feet above the surface of the ground unless such person has filed with the application a plan of reforestation developed by a registered forester.



§ 12-2-9. Accreditation of commercial analytical laboratories submitting regulatory data

All commercial analytical laboratories submitting data for regulatory purposes shall be accredited or approved as specified in the Environmental Protection Division's rules and regulations. Such regulations shall provide for procedures, identification of accrediting organizations, reciprocity, and an effective date which allows a phase-in period; provided, however, that the effective date of such rules and regulations shall be on or after July 1, 2001. This Code section shall not apply to turbidity data submitted pursuant to individual or general permits for storm-water discharges from construction activities authorized in subparagraphs (a)(1)(N) and (a)(1)(O) of Code Section 12-5-23.



§ 12-2-10. Qualifications to practice public soil science

(a) As used in this Code section, the term:

(1) "Public practice of soil science" means any service or work, the adequate performance of which requires education in the physical, chemical, and biological sciences, as well as soil science; training and experience in the application of special knowledge of these sciences to the use and management of soils by accepted principles and methods; investigation, evaluation, and consultation in the use and management of soils; and in which the performance is related to the public welfare by safeguarding life, health, property, and the environment. The term includes, but is not limited to, investigating and evaluating the interaction between water, soil, nutrients, plants, and other living organisms that are used to prepare soil scientists' reports for subsurface ground absorption systems, including infiltration galleries; land application of residuals such as sludge, septage, and other wastes; spray irrigation of waste water; soil remediation at conventional rates; land application of agricultural products and processing residues; bioremediation and volatilization; soil erodibility and sedimentation; and identification of hydric soil and redoximorphic features.

(2) "Soil science" means the science dealing with soils as an environmental resource. Soil science includes soil characterization, classification, and mapping; the physical, chemical, hydrologic, mineralogical, biological, and microbiological analysis of soil; and the assessment, analysis, modeling, testing, evaluation, and use of soil for the benefit of mankind. Soil science does not include design or creative works, the adequate performance of which requires extensive geological, engineering, land surveying, forestry, or landscape architecture education, training, and experience or requires registration as a geologist under Chapter 19 of Title 43, professional engineer or land surveyor under Chapter 15 of Title 43, or forester under Part 2 of Article 1 of Chapter 6 of this title or licensing as a landscape architect under Chapter 23 of Title 43.

(3) "Soil scientist" means a person who engages in the public practice of soil science.

(b) Any person who:

(1) Holds at least a bachelor's degree in science from an accredited college or university with a major in soil science or a related field of science, which degree includes a minimum of 30 semester hours or equivalent quarter credit hours in agricultural, biological, chemical, physical, or earth sciences, with a minimum of 15 semester credit hours or equivalent quarter credit hours in soil science courses; and

(2) Has at least four years of work experience as a soil scientist under the supervision of a person who meets the qualifications of paragraph (1) of this subsection and who provides satisfactory evidence of such qualifications to the department

shall be authorized and qualified, for purposes of assisting persons in meeting the requirements of this title, to engage in the public practice of soil science on behalf of such persons and submit soil science evaluations and reports to the department when such are required for purposes of satisfying requirements of this title, and such reports by a soil scientist shall be accepted by the department for such purposes.

(c) This Code section shall not be construed to prevent or affect:

(1) The practice of registered professional engineers from lawfully practicing soil mechanics, foundation engineering, and other professional engineering as provided in Chapter 15 of Title 43; or

(2) Persons registered as professional engineers or professional geologists from practicing soil science within their areas of engineering or geologic competency.

(d) It shall be unlawful for a soil scientist to engage in the design of engineering works and systems unless the soil scientist is also a registered professional engineer under Chapter 15 of Title 43.



§ 12-2-11. Control of aviation; power of department

(a) (1) The department shall be authorized to acquire, operate, maintain, house, and dispose of all state aviation assets assigned to the department, to provide aviation services and oversight of such state aircraft and aviation operations for the mission of the department and legitimate state business purposes, to achieve policy objectives through aviation missions, and to provide for the efficient operation of such state aircraft.

(2) All aircraft under the custody and control of the Georgia Aviation Authority as of June 30, 2012, which were previously transferred to the authority by the department and associated parts and equipment and any budgeted operating funds associated with such aircraft shall be transferred on July 1, 2012, back to the custody and control of the department.

(3) Any persons who as of June 30, 2012, were employed by the Georgia Aviation Authority pursuant to previous transfer from the department to the authority shall be transferred back to the department on July 1, 2012, and shall no longer be under the administration or direction of the authority.

(4) All airfields and appurtenances, including hangars, previously transferred to the Georgia Aviation Authority by the department and all accounts receivable, budgeted operating funds, other funds, contracts, liabilities, and obligations associated with the aircraft being transferred back to the department as of July 1, 2012, shall become the property, accounts receivable, budgeted operating funds, other funds, contracts, liabilities, and obligations of the department on such date.

(5) The department shall be responsible for providing aviation services in support of the mission of the department. The department shall be authorized to dispose of any state aircraft assigned to the department and apply the proceeds derived therefrom to the purchase of replacement aviation assets.

(b) The department shall have the power to:

(1) Hire, organize, and train personnel to operate, maintain, house, purchase, and dispose of aviation assets;

(2) Purchase, lease, maintain, develop, and modify facilities to support aviation assets and operations;

(3) Develop operating, maintenance, safety, security, training, education, and scheduling standards for department aviation operations and conduct inspections, audits, and other similar oversight to determine practices and compliance with such standards;

(4) Develop an accountability system for department aviation operations and activities;

(5) Identify the costs associated with training, education, and the purchase, operation, maintenance, and administration of state aircraft assigned to the department and aviation operations and related facilities;

(6) In conjunction with the Georgia Aviation Authority, develop an appropriate joint billing structure for passenger transportation where the aircraft is designated and operated as a "civil aircraft" under Part 91 of the Federal Aviation Regulations and charge agencies and other state entities for the full variable hourly costs for the operation of each type of aircraft, evaluated annually and adjusted as necessary based upon the price of fuel, maintenance, and other fees that are a direct result of flying the aircraft on that specific trip; provided, however, that any billing to an agency by the department shall be suspended whenever the Governor declares a state of emergency on any cost associated with aircraft used during and in response to such state of emergency;

(7) Retain appropriate external consulting and auditing expertise;

(8) Engage aviation industry representatives to ensure best practices for department aviation assets;

(9) Delegate certain powers pursuant to this article to other state entities;

(10) Otherwise implement appropriate and efficient management practices for department aviation operations; and

(11) Enter into agreements with the Georgia Aviation Authority for mutual use of state airfields and appurtenances, including aircraft hangars.






Article 2 - Board of Natural Resources

§ 12-2-20. Short title

This article shall be known and may be cited as the "Natural Resources Act of 1973."



§ 12-2-21. Composition of Board of Natural Resources; appointment and confirmation of members; terms of members; vacancies

The Board of Natural Resources shall consist of one member from each congressional district in this state; one additional member from one of the following named counties: Chatham, Bryan, Liberty, McIntosh, Glynn, or Camden; and four members from the state at large. The members shall be appointed by the Governor and confirmed by the Senate. Except as otherwise specifically provided in this Code section, members shall be appointed for a term of seven years from the expiration of the previous term. The four members from the state at large shall be appointed initially for terms of one, three, five, and seven years, respectively, to be designated by the Governor; all succeeding appointments of at-large members shall be for a term of seven years. In as far as it is practical, the members of the Board of Natural Resources shall be representative of all areas and functions encompassed within the Department of Natural Resources. All members of the Board of Natural Resources shall hold office until their successors are appointed and qualified. Vacancies in office shall be filled by appointment by the Governor and submitted to the Senate for confirmation at the next session of the General Assembly after the making of the appointment. Any member so appointed shall serve until the expiration of the vacated term. No more than two members shall come from the same congressional district.



§ 12-2-22. Oath of office; bond

Persons appointed to the Board of Natural Resources shall take oath of office and give bond in the sum of $1,000.00 in the usual form required of state officers.



§ 12-2-23. Officers; meetings; quorum; compensation of members; reimbursement of members for expenses

(a) The members of the Board of Natural Resources shall elect a chairman, a vice-chairman, and a secretary. These officers shall be elected for a period of one year and shall be elected annually at the January meeting.

(b) The board shall hold regular meetings at least once every 60 days and may not hold more than six special or called meetings in any one calendar year. A special or called meeting may be called by the chairman or a majority of the members of the board. The board shall meet at such times and at such designated places in this state as it may determine.

(c) Eight members of the board shall constitute a quorum.

(d) The members, including the chairperson, shall each receive the per diem prescribed in Code Section 45-7-21 for each day of actual attendance at meetings of the board, or any committee thereof, and shall be reimbursed for travel expenses, lodging, meals, and transportation at the same rates established in the travel regulations for state employees. The members, including the chairperson, while on committee assignment approved in advance by the chairperson, shall receive the same per diem and reimbursement of travel expenses as those authorized for attendance at meetings. Notwithstanding any other provision of this Code section, the total per diem compensation paid in any year to any member of the board shall not exceed $3,000.00. Such per diem and actual expense shall be paid from funds of the department.



§ 12-2-24. Powers and duties of Board of Natural Resources; rules and regulations; fee refunds; policies

(a) (1) The Board of Natural Resources may make such rules and regulations as it may deem advisable to govern the work of the department and the duties of its employees under this title.

(2) Without limiting paragraph (1) of this subsection, the board may establish, by rule or regulation, a procedure to refund fees collected in error or overpayment or to which the department or state is not otherwise entitled.

(b) The Board of Natural Resources shall have the power to establish the general policies to be followed by the department.

(c) The commissioner of natural resources shall have the power to administer the department pursuant to the general policies established by the Board of Natural Resources.









Chapter 3 - Parks, Historic Areas, Memorials, and Recreation

Article 1 - General Provisions

Part 1 - General Provisions

§ 12-3-1. Duties and powers of department as to recreational policies and programs

(a) It shall be the duty of the Department of Natural Resources:

(1) To formulate in cooperation with other state agencies, interested organizations, and citizens a comprehensive recreation policy for the State of Georgia;

(2) To study and appraise recreational needs of the state and to assemble and disseminate information relative to recreation;

(3) To cooperate in the promotion and organization of local recreational systems or programs for municipalities, counties, school districts, and other areas of the state and upon request to advise them in the planning of recreation areas and facilities and to consult with them in the planning and financing of recreational programs;

(4) To aid in recruiting, educating, and placing recreation workers and in promoting recreational institutes and conferences;

(5) To help establish and promote recreation standards;

(6) To cooperate with state and federal agencies, commercial and industrial recreational interests, voluntary agencies, and other agencies interested in the promotion of recreational opportunities;

(7) To submit an annual report of activities and recommendations to the Governor and to notify the General Assembly of the availability of the annual report in the manner which it deems to be most effective and efficient;

(8) To do such other things as are necessary and proper to effectuate the purposes of this Code section.

(b) The department shall have the following powers:

(1) To assist upon request any department, commission, board, agency, or officer of the state in rendering recreational services in conformity with their respective authorized powers and duties and to encourage and assist in the coordination of federal, state, and local recreation activities;

(2) To request from the various state departments and other agencies and authorities of the state and its political subdivisions and their agencies and authorities such available information as it may require in its work with regard to recreation; all of these agencies and authorities shall within a reasonable time furnish such requested available information to the department;

(3) To make recommendations as to the operation of recreation facilities.



§ 12-3-2. Disposition of miscellaneous funds by department

Notwithstanding any other provision of law, the department is authorized to retain all miscellaneous funds generated by the operation of its park, historic, and recreational sites and facilities for use in the operation and maintenance of those sites and facilities. Any such funds not expended for this purpose in the fiscal year in which they are generated shall be deposited in the state treasury, provided that nothing in this Code section shall be construed so as to allow the department to retain any funds required by the Constitution of Georgia to be paid into the state treasury; provided, further, that the department shall comply with all provisions of Part 1 of Article 4 of Chapter 12 of Title 45, the "Budget Act," except Code Section 45-12-92, prior to expending any such miscellaneous funds.



§ 12-3-3. Powers of department as to projects generally

(a) As used in this Code section, the term:

(1) "Governing authority of a county" means the county commissioner, board of county commissioners, judge of the probate court, or other person or body of persons at the time entrusted by law with the administration of the fiscal affairs of any county.

(2) "Governing authority of a municipality" means the council, board of aldermen, or other person or body of persons at the time entrusted by law with the administration of the fiscal affairs of any municipal corporation.

(3) "Project" means the acquiring, constructing, equipping, maintaining, operating, managing, and promoting of recreation and accommodation and tourist facilities and services, including, but not limited to, recreation centers, outdoor recreation experiment stations, playgrounds, parks, marinas, swimming and wading pools, lakes, golf courses, tennis courts, athletic fields and courts, club houses, gymnasiums, museums, convention halls, pageants, auditoriums, stables, restaurants, hotels, motels, hunting and fishing preserves, historic sites and attractions, and any other facilities or services that the department may desire to undertake, including the related buildings and the usual and convenient facilities appertaining to any undertakings and any extensions or improvements of any facilities, and the acquisition of necessary property therefor, all as may be related to the development of recreational and tourist accommodations and facilities as the department may deem necessary, convenient, or desirable.

(b) The department shall have power:

(1) To acquire by purchase, lease, or otherwise and to hold, lease, use, and operate any personal property of every kind and character for its purposes under this Code section. Upon request of the department, the State Properties Commission is authorized, subject to the provisions of Article 2 of Chapter 16 of Title 50, to acquire by purchase, acceptance, or condemnation, for and on behalf of the State of Georgia, any and all lands to be used in a project as defined by this Code section. When a project is proposed for construction on any lands owned by any county or by any municipality, the governing authority or body of the county or of the municipality is authorized to convey title to such lands to the department through the State Properties Commission if the property is unserviceable or cannot be advantageously or beneficially used by the county or municipality so conveying; provided, however, payment shall be to the credit of the general funds of the county or municipality and shall be equal to the reasonable value of the lands as may be determined by three appraisers to be agreed upon by the governing authority or body of such county or municipality and the chairman of the State Properties Commission;

(2) To execute contracts, deeds, leases, subleases, and all other necessary or convenient instruments, including contracts for construction of projects and leases of projects or contracts with respect to the use of projects which the department causes to be erected or acquired, provided that no deed, lease, sublease, or similar instrument by which the department conveys an interest in land shall be valid unless approved in writing by the Governor, the Attorney General, and the state auditor;

(3) To accept grants of money or materials or property of any kind from the United States of America or any agency or instrumentality thereof for the purposes of the department under this Code section, provided that any grant shall be upon such terms and conditions as the United States of America, or any agency or instrumentality thereof, may impose;

(4) To act as agent for the United States of America, or any agency, department, corporation, or instrumentality thereof, in any manner within the purposes or powers of the department under this Code section;

(5) To receive gifts, donations, or contributions from any person, firm, or corporation for the purposes of the department under this Code section;

(6) To hold, use, administer, and expend such sum or sums as may hereafter be received as income or as gifts, or as may be appropriated by authority of the General Assembly for any of the purposes of the department under this Code section;

(7) To prescribe, fix, collect, and revise from time to time rates, fees, tolls, and charges for the services, facilities, or commodities furnished, including leases, concessions, or subleases of the department's lands or facilities;

(8) To contract with institutions of higher learning for the purpose of securing qualified specialists to aid in any of its projects;

(9) To do all things necessary, convenient, or incidental to carry out the intent of, and the purpose and powers expressed and given in, this Code section; and

(10) Notwithstanding the provisions of any other law, including the provisions of paragraph (2) of this subsection and the provisions of Article 2 of Chapter 16 of Title 50, the "State Properties Code," the commissioner of natural resources is authorized to sublease the Park Marina property on Lake Allatoona at Red Top Mountain State Park, Bartow County, Georgia, and the Beaverdam Marina property on Richard B. Russell Lake, Elbert County, Georgia, for terms which coincide with the primary leases between the State of Georgia and the United States Army Corps of Engineers; provided, however, that said subleases are approved by the primary lessor, the United States Army Corps of Engineers.



§ 12-3-4. Powers of department and Board of Natural Resources as to Lake Lanier Islands Development

(a) As used in this Code section, the term:

(1) "Lake Lanier Islands" means such islands and adjacent land located in Lake Lanier, Hall County, Georgia, which are at present or in the future may be licensed to the State of Georgia by the United States through its agency, the United States Army Corps of Engineers, or which are otherwise acquired for use by the department.

(2) "Project" means the acquiring, constructing, equipping, maintaining, operating, managing, and promoting of recreation and accommodation and tourist facilities and services, including, but not limited to, camping sites, recreation centers, playgrounds, parks, swimming and wading pools, lakes, airports, golf courses, tennis courts, athletic fields and courts, club houses, gymnasiums, museums, concession buildings, convention halls, pageants, auditoriums, stables, marinas, piers, docks, restaurants, hotels, motels, hunting and fishing preserves, and any other facilities or services that the department may desire to undertake, including the related buildings and the usual and convenient facilities appertaining to any such facilities or services and the acquisition of necessary property therefor, all as may be related to the development of recreational and tourist accommodations and facilities on the islands as the department may deem necessary, convenient, or desirable.

(b) The department shall have power:

(1) To acquire by purchase, lease, or otherwise and to hold, lease, use, and operate real and personal property of every kind and character necessary or incidental to the project or the purposes of the department under this Code section;

(2) To enter into and execute contracts, deeds, leases, subleases, concession agreements, easements, and any and all instruments necessary or convenient to the project or the purposes of the department under this Code section, including contracts for construction of projects and leases of projects or contracts with respect to the use of projects which the department causes to be erected or acquired and to sell, lease, sublease, transfer, or dispose of any property, real or personal, tangible or intangible, or any interest therein in furtherance of the project;

(3) To accept grants of money or materials or property of any kind from the United States of America or any agency or instrumentality thereof upon such terms and conditions as the United States of America or such agency or instrumentality thereof may impose;

(4) To act as agent for the United States of America, or any agency, department, corporation, or instrumentality thereof, in any manner within the purposes or powers of the department under this Code section;

(5) To receive gifts, donations, or contributions from any person, firm, or corporation in furtherance of the purposes of the department under this Code section;

(6) To hold, use, administer, and expend such sum or sums as may hereafter be received as income, as gifts, or appropriated by authority of the General Assembly for any of the purposes of the department under this Code section;

(7) To accept and receive land adjacent to or rights of way to the Lake Lanier Islands from the State of Georgia or from any county or municipality therein, or from the United States of America, or from any agency, department, corporation, or instrumentality thereof;

(8) To prescribe, fix, revise, and collect rates, fees, tolls, and charges for the services, facilities, or commodities furnished, including leases, concessions, or subleases of the department's lands or facilities;

(9) To do any other things necessary or proper to beautify, improve, and render self-supporting the development of Lake Lanier Islands as provided for in this Code section, to make the facilities available to people of average income, and to advertise the attractions to the world;

(10) To do all things necessary, convenient, or incidental to carry out the intent, purpose, and powers expressed and given in this Code section;

(11) To grant, on an exclusive or nonexclusive basis, the right to use and occupy streets, roads, sidewalks, and other public places for the purpose of rendering utility services, upon such conditions and for such time as the department may deem wise.

(c) The Board of Natural Resources shall have power to promulgate all rules and regulations reasonably designed to accomplish the purposes of this Code section or to carry out the provisions of this Code section.



§ 12-3-5. Authority of state to make grants, leases, contracts, and cooperative agreements in regard to public-use areas; powers of department

(a) The State of Georgia is authorized to make grants, as funds are available, to any county, municipality, or other local government, or any combination thereof, or to any public authority, agency, commission, or institution, for the purpose of acquiring, establishing, developing, improving, maintaining, protecting, restoring, preserving, constructing, reconstructing, or renovating any public boat ramps, fishing piers, fishing lakes or areas, hunting areas, stream access areas, fisherman catwalks, parks, recreational or natural areas, historic, archeologic or scientific sites, or other similar property for public use. In addition, these grants may be made to further, or assist in furthering, any of the services, purposes, duties, responsibilities, or functions vested in the department.

(b) The State of Georgia is authorized to enter into leases of real and personal property belonging to the State of Georgia with any county, municipality, or other local government, or any combination thereof, or with any public authority, agency, commission, or institution, for the development, improvement, maintenance, establishment, or operation of any public parks, recreational or natural areas, historic, archeologic or scientific sites, or any other similar property for public use; provided, however, that such leases shall have the prior approval of the State Properties Commission.

(c) The State of Georgia is authorized to contract and make cooperative agreements, leases, and rental agreements with the United States government; any county, municipality, or local government, or any combination thereof; any public or private corporation or firm; any persons whatsoever; or any public authority, agency, commission, or institution, or to arrange for contracts, agreements, or leases between state agencies, for any of the services, purposes, duties, responsibilities, or functions vested in the department.

(d) The department shall administer all grants made under the authority of this Code section and is authorized to specify the terms and conditions under which any grants of funds are made. The use of any granted funds by the grantee shall be under and subject to such terms and conditions as shall be prescribed by the department.

(e) The leases, contracts, cooperative agreements, and rental agreements executed under the authority of this Code section shall be entered into and made by the department acting for the State of Georgia. The department may place such terms, limitations, restrictions, and conditions in such leases, cooperative agreements, contracts, and rental agreements as are deemed necessary to ensure that the utilization of the property is in the public interest.



§ 12-3-6. Federal Land and Water Conservation Fund Act of 1965 -- Creation of office for administration of federal funds

The commissioner of natural resources, with the approval of the Governor, is authorized to implement the federal Land and Water Conservation Fund Act of 1965, by creating within the Department of Natural Resources or within any other department of the executive branch an office to administer the federal funds available to the state and its departments, agencies, boards, bureaus, and political subdivisions.



§ 12-3-7. Federal Land and Water Conservation Fund Act of 1965 -- Designation of office as state agency to deal with secretary of interior; powers of head of office

The office created by the commissioner of natural resources under Code Section 12-3-6 shall be considered as the state agency authorized to deal with the secretary of the interior pursuant to the requirements of the federal Land and Water Conservation Fund Act of 1965, and in this respect the head of the agency thus designated is authorized, with the approval of the Governor and the commissioner of natural resources, to appoint personnel for such office, establish the compensation for such personnel, and set out the powers, duties, and authority of such office and personnel therein.



§ 12-3-8. Federal Land and Water Conservation Fund Act of 1965 -- Establishment of state assistance fund to provide matching funds for local recreational projects; limitations on use of fund; approval of projects by federal government

The commissioner of natural resources, with the approval of the Governor, is authorized to establish a fund to be known as the state assistance fund which may be used to match federal, municipal, and county funds to acquire lands for recreational purposes and to improve, expand, develop, or construct outdoor recreation facilities. Such fund cannot be used to finance more than 25 percent of the total cost of each local project for such purpose, and each local authority improving, expanding, developing, or constructing such local outdoor recreation facilities shall be required to finance at least 25 percent of the total cost of each such project before any state funds can be utilized. No state funds shall be available to such local units unless such projects shall be approved by the federal government.



§ 12-3-9. Adoption and promulgation by Board of Natural Resources of rules and regulations regarding parks, historic sites, and recreational areas

(a) The Board of Natural Resources is authorized to adopt and promulgate rules and regulations relating to:

(1) The use or occupancy of state parks, historic sites, and recreational areas; and

(2) The protection of the health, safety, and welfare of persons using state parks, historic sites, and recreational areas, and the protection of state property thereon, provided that nothing in this Code section shall be construed to repeal, diminish, or supersede the authority of the Department of Public Health to promulgate rules and regulations for the protection of the public health.

(b) Nothing in this Code section shall be construed to give additional authority to the Board of Natural Resources to adopt and promulgate rules and regulations relating to the game and fish laws of this state.



§ 12-3-9.1. Discount for certified disabled veterans

(a) As used in this Code section, the term:

(1) "Disabled veteran" means a veteran discharged under honorable conditions from any branch of the armed forces of the United States who has a physical disability which was incurred during the period of service in the armed forces and who is a resident of the State of Georgia.

(2) "Fee" means the charge or fee established by the Board of Natural Resources for the use or occupancy of any state park, historic site, or recreational area and specifically includes, but is not limited to, entrance or admittance fees, rental fees for cabins or other overnight lodgings, rental fees for campsites, and fees for the use of golf courses or other recreational facilities.

(b) Any disabled veteran may apply to the commissioner of veterans service for certification as a disabled veteran as defined by paragraph (1) of subsection (a) of this Code section. The commissioner of veterans service is authorized and directed to certify such applicants as disabled veterans and to issue to such applicants such proof of certification as the commissioner finds appropriate. The commissioner of veterans service may by rule or regulation require such documentation as may be necessary to certify disabled veterans as provided in this subsection.

(c) Any disabled veteran who is certified as such by the commissioner of veterans service as provided in subsection (b) of this Code section shall be granted a discount of 25 percent of the fee otherwise applicable at any state park, historic site, or recreational area operated by or pursuant to the authority of the Department of Natural Resources or any division or other agency of said department.

(d) The discount provided for in subsection (c) of this Code section:

(1) Shall apply to rental fees for cabins, campsites, or other overnight accommodations for the disabled veteran and members of the disabled veteran's immediate family who occupy the overnight accommodations with the disabled veteran; and

(2) Shall not apply to rental or use fees for any group facilities or accommodations.



§ 12-3-10. Directing persons to leave parks, historic sites, or recreational areas upon their refusal to observe rules and regulations; prohibited acts generally

(a) As used in this Code section, the term "park, historic site, or recreational area" means a park, historic site, or recreational area which is operated by or for and is under the custody and control of the department.

(b) It shall be unlawful for any person to enter upon any park, historic site, or lands managed by the Department of Natural Resources except when in compliance with all applicable laws and all rules, regulations, and permits adopted pursuant to paragraph (1) of subsection (a) of Code Section 12-3-9.

(c) It shall be unlawful for any person, in any manner, to mark on, deface, injure, displace, dig, excavate, remove, or construct on any real or personal property on any park, historic site, or recreational area, except when done with special written permission granted by the commissioner of natural resources or his authorized representative.

(d) It shall be unlawful for any person to drive a vehicle on any roads in a park, historic site, or recreational area in excess of 35 miles per hour. It shall also be unlawful for any person to drive a vehicle in excess of 15 miles per hour within 200 feet of an intensive-use area in a park, historic site, or recreational area. As used in this subsection, the term "vehicle" means any wheeled conveyance for the transportation of persons or materials. As used in this subsection, the term "intensive-use area" means a picnic area, a beach or pool area, a check-in station, or a camping or cabin area.

(e) With the exceptions of law enforcement and official use by the department, it shall be unlawful for any person to have or use a boat on the waters of any park, historic site, or recreational area in violation of any prohibition or restriction posted therein by the department. The posting of signs at entrances of a park, historic site, or recreational area designating any prohibitions of, or restrictions on the use of, boats on the waters of that park, historic area, or recreational area shall constitute sufficient notice for the entire park, historic area, or recreational area.

(f) Reserved.

(g) Reserved.

(h) Reserved.

(i) It shall be unlawful for any person to fish in waters of any park, historic site, or recreational area, except for boat fishing between the hours of 7:00 A.M. and sunset and bank or wade fishing between the hours of 7:00 A.M. and 10:00 P.M., unless otherwise prohibited. It shall also be unlawful to fish in waters of any park, historic site, or recreational area which have been closed and posted by the department.

(j) It shall be unlawful to fish commercially or to buy or sell fish caught in the waters of any park, historic site, or recreational area.

(k) It shall be unlawful to fish with any device other than a pole and line or rod and reel in the waters of any park, historic site, or recreational area, except with the written permission of the commissioner of natural resources or his authorized representative.

(l) It shall be unlawful to hunt, trap, or otherwise pursue or catch any wildlife in any park, historic site, or recreational area, unless such activity involves the use of bows and arrows, primitive weapons, rifles, or shotguns and has been approved by prior written permission of the commissioner of natural resources or the commissioner's authorized representative. It shall also be unlawful to shoot into a park, historic site, or recreational area from beyond the boundaries of such park, historic site, or recreational area.

(m) It shall be unlawful for any intoxicated person to enter or remain on any park, historic site, or recreational area. It shall also be unlawful for any person to consume or use alcoholic beverages or intoxicants in any public use area of a park, historic site, or recreational area. As used in this subsection, the term "public use area" shall not include cabins, rooms, trailers, tents, and conference facilities which facilities are rented for exclusive use by one individual or group.

(n) It shall be unlawful for any person to use in any park, historic site, or recreational area any electronic device for the detection of metals, minerals, artifacts, or lost articles or for treasure hunting.

(o) (1) It shall be unlawful for any person to use or possess in any park, historic site, or recreational area any fireworks, explosives, or firecrackers, unless stored so as not to be readily accessible or unless such use has been approved by prior written permission of the commissioner of natural resources or his or her authorized representative.

(2) It shall be unlawful for any person to use or possess in any park, historic site, or recreational area any firearms other than a handgun, as such term is defined in Code Section 16-11-125.1.

(3) It shall be unlawful for any person to use or possess in any park, historic site, or recreational area any handgun without a valid weapons carry license issued pursuant to Code Section 16-11-129.

(4) It shall be unlawful for any person to use or possess in any park, historic site, or recreational area any bows and arrows, spring guns, air rifles, slingshots, or any other device which discharges projectiles by any means, unless the device is unloaded and stored so as not to be readily accessible or unless such use has been approved within restricted areas by prior written permission of the commissioner of natural resources or his or her authorized representative.

(p) It shall be unlawful to refuse to leave a park, historic site, or recreational area after violating any law or regulation of the Board of Natural Resources promulgated pursuant to Code Section 12-3-9 and after being directed to leave by an authorized representative of the department.

(q) It shall be unlawful for any person to park a vehicle at any place within any park, historic site, or recreational area, including upon the right of way of any county, state, or federal highway which traverses the park, historic site, or recreational area, where signs placed at the direction of the commissioner of natural resources or his official designee prohibit parking or condition the privilege of parking upon the purchase and display of a parking permit. The posting of signs at the entrances of a park, historic site, or recreational area designating the places for which a parking permit is required shall constitute sufficient notice for the entire park, historic site, or recreational area.

(r) Any person who violates any of the provisions of this Code section commits the offense of criminal trespass.

(s) (1) The jurisdiction of the probate courts of the several counties of this state is enlarged and extended so that probate courts, acting by and through the judge or presiding officer, shall have the right and power to receive pleas of guilty and impose sentence upon defendants violating the provisions of this Code section.

(2) When a person is arrested for any violation of the provisions of this Code section, the arresting officer may, at his discretion, choose to issue to the offender a summons to appear before a court of jurisdiction. Every such summons shall show:

(A) That it is issued by authority of the department;

(B) The name of the person summoned or, if the person to be summoned refuses to give his name or the officer serving the summons believes the name given is false or if the officer is for other cause unable to ascertain the correct name of the person to be summoned, a fictitious name plainly identified as such;

(C) The offense with which the person being summoned is charged and the date and location of the alleged offense;

(D) The location of the court and the day and hour at which he is summoned to appear;

(E) That failure to so appear is a violation of Georgia laws and subject to prosecution;

(F) The date the summons is served; and

(G) The name and official designation of the officer serving it.

(3) Personal delivery of the summons to the person charged or, if the violation is for a vehicle parking violation and the vehicle illegally parked is unattended, the placement of the summons on the windshield of the driver's side of the illegally parked vehicle shall constitute due and proper service of the summons.

(4) Every person so summoned shall appear at the place and on the date ordered except in cases where a bond has been posted in lieu of the summons or where the court has granted a continuance.

(5) The officer serving a summons pursuant to this subsection shall, on or before the return date of the summons, deliver a copy thereof to the court before which it is returnable, or to the clerk of such court, and shall file any information and such affidavits as may be required with respect to the alleged offense.

(6) If the person charged shall fail to appear as specified in the summons, the judge having jurisdiction of the offense may issue a warrant ordering the apprehension of the person commanding that he be brought before the court to answer the charge contained within the summons and the charge of his failure to appear as required. The person shall then be allowed to make a reasonable bond to appear on a given date before the court.



§ 12-3-10.1. Directing persons to leave parks, historic sites, or recreation areas; penalty

(a) Any person who violates any rules and regulations adopted pursuant to paragraph (1) of subsection (a) of Code Section 12-3-9 and who refuses to cease such violation after notice may be directed to leave the park, historic site, or recreational area on which the violation occurs. A person shall have no legal authority, right, or privilege to remain upon a state park, historic site, or recreational area after receiving such a direction.

(b) Any person violating the provisions of this Code section shall be guilty of a misdemeanor.



§ 12-3-11. Civil penalty; reports to department by clerk of court regarding disposition of actions; compensation of clerk for reports

Any person who violates any provision of Code Section 12-3-9 or 12-3-10 or the provisions of any law administered by the department concerning parks, historic sites, and recreational areas, or any regulations or orders promulgated and administered thereunder, shall be liable civilly for a penalty in a maximum amount of $1,000.00 for each and every violation thereof, such civil penalty to be recoverable by a civil action brought in the name of the commissioner of natural resources by the prosecuting attorney of the county in which the alleged violator resides. The commissioner on his motion may, or, upon complaint of any interested party charging a violation, shall refer the matter directly to the prosecuting attorney of the county in which the violator resides. The proceeds from all civil penalties arising from enforcement of such laws, regulations, and orders shall, except as otherwise provided in this Code section, be applied initially toward payment of the proper officers of the trial court as prescribed by law. The money remaining after such officers have been compensated shall be remitted promptly by the clerk of the court in which the case is disposed of to the treasurer of the county in which the civil penalty is assessed, or other officer having charge of the fiscal affairs of the county, who shall deposit the funds in the general fund of the county, such funds to be allocated to the county board of education for school purposes. The clerk of the court in which each case is disposed shall promptly make a written report to the department showing the disposition of each case. For making each report, he shall be entitled to an additional fee of $1.00 in each case, unless otherwise prohibited by law, to be added to the costs allowed by law against the defendant, to be retained by the clerk as his special compensation for making the report. The civil penalty prescribed in this Code section shall be concurrent with, alternative to, and cumulative of any and all other civil, criminal, or alternative rights, remedies, forfeitures, or penalties provided, allowed, or available to the department with respect to any violation of the laws administered by the department and any regulations or orders promulgated and administered thereunder.



§ 12-3-12. Notification of local governing authorities prior to certain significant changes in services at state parks, historic sites, or recreational areas

(a) As used in this Code section, the term "change in services" means the:

(1) Permanent change of a primary existing operational function;

(2) Reduction by 50 percent or more of the hours of operation or services; or

(3) Closure

of any state park, historic site, or recreational area operated by or pursuant to the authority of the department.

(b) Prior to making a change in services, the department shall provide 60 days' notice to the governing authority of each municipality and county in which any part of the state park, historic site, or recreational area is located regarding the specific proposed change in services. The notice required by this Code section shall be made in writing and sent to the applicable chairperson of the county commissioners and the mayor of the municipality.






Part 2 - Recreational Authorities Overview Committee

§ 12-3-20. Creation of committee; members and organization; duty to review operations of Stone Mountain Memorial Association, Jekyll Island -- State Park Authority, North Georgia Mountains Authority, and Lake Lanier Islands Development Authority

There is created as a joint committee of the General Assembly the Recreational Authorities Overview Committee to be composed of three members of the House of Representatives appointed by the Speaker of the House of Representatives and three members of the Senate appointed by the President of the Senate. The members of the committee shall serve two-year terms concurrent with their terms as members of the General Assembly. The chairperson of the committee shall be appointed by the Speaker of the House of Representatives from the membership of the committee, and the vice chairperson of the committee shall be appointed by the President of the Senate from the membership of the committee. The chairperson and vice chairperson shall serve terms of two years concurrent with their terms as members of the General Assembly. Vacancies in an appointed member's position or in the offices of chairperson or vice chairperson of the committee shall be filled for the unexpired term in the same manner as the original appointment. The committee shall periodically inquire into and review the operations of the Stone Mountain Memorial Association, the North Georgia Mountains Authority, and the Lake Lanier Islands Development Authority and shall periodically review and evaluate the success with which each of the said authorities is accomplishing its statutory duties and functions as provided in this chapter.



§ 12-3-21. Assistance by state officers and agencies

The state auditor, the Attorney General, and all other agencies of state government, upon request by the committee, shall assist the committee in the discharge of its duties as set forth in this part.



§ 12-3-22. Reporting requirements; enforcement

The Stone Mountain Memorial Association, the Jekyll Island--State Park Authority, the North Georgia Mountains Authority, and the Lake Lanier Islands Development Authority shall cooperate with the committee, its agents, the Attorney General, the state auditor, the state accounting officer, and other state agencies in order that the duties of the committee set forth in this part may be timely and efficiently discharged. Each of the named authorities shall submit to the committee such reports and data as the committee shall reasonably require of the authority in order that the committee may adequately perform its functions. At least annually the commissioner of natural resources and the department's director of state parks and historic sites shall make a report to the committee of any legislative changes or revisions that may be needed to assist the named authorities in accomplishing their statutory duties and functions as provided in this chapter, either individually or as a group. The Attorney General is authorized to bring appropriate legal actions to enforce any laws specifically or generally relating to the authorities named in this part. The committee shall, on or before the first day of January of each year, and at such other times as it deems necessary, submit to the chairpersons of the appropriate standing committees of each house of the General Assembly a report of its findings and recommendations based upon the review of each of the named authorities, as set forth in this part.



§ 12-3-23. Evaluation criteria

In the discharge of its duties, the committee shall evaluate the performance of the Stone Mountain Memorial Association, the Jekyll Island--State Park Authority, the North Georgia Mountains Authority, and the Lake Lanier Islands Development Authority consistent with the following criteria:

(1) Prudent, legal, and accountable expenditure of public funds;

(2) Efficient operation; and

(3) Performance of its statutory responsibilities.



§ 12-3-24. Authorized expenditures; compensation of members; funding

(a) The committee is authorized to expend state funds available to the committee for the discharge of its duties. Said funds may be used for the purposes of compensating staff personnel; paying for services of independent accountants, engineers, and consultants; and paying all other necessary expenses incurred by the committee in performing its duties.

(b) The members of the committee shall receive the same compensation, per diem, expenses, and allowances for their service on the committee as is authorized by law for members of interim legislative study committees.

(c) The funds necessary for the purposes of the committee shall come from the funds appropriated to and available to the legislative branch of government.



§ 12-3-25. Information required in annual reports

The committee shall report in each of its annual reports to the chairperson of the standing committees of each house of the General Assembly whether or not any of the authorities named in this part have undertaken activities having a projected cost of over $1 million without having first evaluated the feasibility of involving private persons or entities in the development, construction, operation, and management of the authority's existing projects and such proposed activities or has failed to file a copy of such evaluation with the Office of Planning and Budget.









Article 2 - State Parks and Recreational Areas Generally

§ 12-3-30. Definitions

As used in this article, the term:

(1) "Land" means upland; land under water; the water of any lake, pond, or stream; any and all incorporeal hereditaments; and all rights, estates, interests, privileges, easements, encumbrances, and franchises, legal and equitable, in land or water, including terms for years, and by way of judgment, mortgage or otherwise, and all claims for damages thereto.

(2) "Park" or "recreational area" means any land which, by reason of natural features or scenic beauty, with or without historical, archeological, or scientific buildings or other objects thereon, possesses distinctive, innate or potential physical, intellectual, creative, social, or other recreational or educational value or interest.



§ 12-3-31. Parks and recreational areas acquired by state as constituting state park system; control and management of system by department

All parks and recreational areas acquired by the state, whether before or after November 1, 1982, shall constitute the state park system and shall be under the immediate control and management of the department.



§ 12-3-32. Powers and duties of department as to parks and recreational areas and facilities

(a) The Department of Natural Resources is empowered and directed:

(1) In cooperation with other state and local agencies and any agency of the United States government, to study and ascertain the state's present park, parkway, and recreational resources and facilities, the need for such resources and facilities, and the extent to which such needs are being currently met. The department shall also conduct a survey to identify land suitable and desirable for acquisition by the state as a part of the state park system, due consideration being given to scenic, recreational, historical, archeological, and other special features. The results of such study and survey shall be reported to the Governor and the next succeeding session of the General Assembly and shall be accompanied by such recommendations as the department shall deem advisable;

(2) To acquire in the name of the state, by purchase, lease, agreement, or condemnation, such land within the state as it may deem necessary or proper for the extension of the state park system. The right of eminent domain shall be exercised in accordance with the provisions of law now or hereafter existing for the condemnation of property for public purposes, provided that no land or other property shall be taken or contracted to be taken unless or until the General Assembly has appropriated money therefor or funds have otherwise become available for such purpose;

(3) To accept in its discretion, in fee or otherwise, land entrusted, donated, or devised to the state by the United States government, by a political subdivision of the state, or by any person, firm, association, or corporation, with the intent that the land shall become a part of the state park system. The department shall also in its discretion accept gifts, bequests, or contributions of money or other property to be used in extending, improving, or maintaining the state park system;

(4) To make expenditures from available funds for the care, supervision, improvement, and development of the state park system;

(5) To cooperate with other state agencies, with counties, municipalities, and other political subdivisions of the state, with other states, and with the United States government in matters relating to the acquiring, planning, establishing, developing, improving, or maintaining of any park, parkway, or recreational area;

(6) To contract and make cooperative agreements with the United States government, with political subdivisions of the state, or with corporations, associations, or individuals, with proper bond where deemed advisable, to protect, restore, preserve, mark, maintain, or operate any historic, archeologic, or scientific site, ground, reservations, structure, building, object, or other property for public use, provided that no contract or cooperative agreement shall be made or entered into unless or until the General Assembly has appropriated money therefor or funds have otherwise become available for such purposes;

(7) To enter into contracts and agreements for the construction, renovation, and repair of any improvements on any park or other property under its control for the purpose of providing suitable public service privileges, conveniences, and facilities and for improvements necessary for the operation and maintenance of such property; provided, however, that all such contracts shall be conducted and negotiated by the Department of Administrative Services in accordance with Code Section 50-5-72;

(8) To provide and maintain adequate recreational facilities and to initiate, conduct, and supervise suitable programs and activities in connection therewith;

(9) To grant concessions for the operation of public service privileges, conveniences, and facilities when the department determines in its discretion that such private concessions are in the best interest of the general public and the department. Such concessions may be granted to any responsible person, partnership, firm, association, or corporation for a period not to exceed five years and upon such terms as the department may deem advisable and consistent with other laws of this state;

(10) To establish and, from time to time, to alter rules and regulations governing the use, occupancy, and protection of the land and property under its control and to preserve the peace therein. The department is empowered to confer on such employees as it may designate the full authority of peace officers for all land and property under its control;

(11) To plan and conduct a program of information and publicity as to the scenic, recreational, historical, archeological, and scientific points and places within the state designed to attract tourists and visitors to this state;

(12) To cooperate with the Department of Transportation in the establishment and maintenance of roadside parks and developments for the convenience and enjoyment of the traveling public; and

(13) To purchase and provide uniforms to such of its officers, assistants, and employees as it deems advisable.

(b) All of the functions of the former Department of State Parks are transferred to the Department of Natural Resources.



§ 12-3-33. County and municipal aid to state park system

Any county, and any municipality therein, may use any available funds to aid in the purchase of any land or other property within the county which is to become the property of the state for incorporation into the state park system, provided that the department shall have first agreed in writing to the acceptance of the same. Any county, and any municipality therein, may contribute any available funds to or perform services for the department in furtherance of the improvement, maintenance, and operation of any state owned park or other property which is as of November 1, 1982, or may thereafter become a part of the state park system.



§ 12-3-34. Permits for construction, maintenance, and use of boat docks and boat shelters on High Falls Lake

(a) The Department of Natural Resources is authorized to issue revocable permits for the construction, maintenance, and use of boat docks and boat shelters on High Falls Lake by the owners or lessees of private property abutting the high-water mark of such lake. Such permits shall constitute limited revocable licenses. Such permits shall be issued for periods of three years from the date of issuance and shall be transferable; provided, however, that in order to stagger the renewal periods, the department is authorized to issue permits of one- or two-year duration with the fee prorated appropriately. The fee for such permit for each three-year period shall be fixed by rule or regulation of the Board of Natural Resources in a reasonable amount not to exceed $75.00 for boat docks and $75.00 for boat shelters. The fees collected for such permits shall be miscellaneous funds for purposes of use by the Department of Natural Resources pursuant to Code Section 12-3-2.

(b) No person shall construct or maintain a boat dock or boat shelter below the high-water mark of High Falls Lake without a valid permit from the Department of Natural Resources. It shall be the duty of the owner of any boat dock or boat shelter on High Falls Lake to keep such dock or shelter in good repair. All such boat docks and boat shelters shall conform to standards for construction, design, maintenance, and repair specified in rules and regulations of the department and restrictions or conditions in the permit. It shall be the duty of the owner of such boat dock or boat shelter to remove any such dock or shelter which is not in compliance with such rules and regulations or permit.

(c) It shall be the duty of the owner of any boat dock or boat shelter or the holder of any permit issued under this Code section to notify the department when he or she sells or otherwise transfers the property for which the boat dock or boat shelter is permitted.

(d) The department and any official or employee thereof is authorized to inspect any boat dock or boat shelter on High Falls Lake and to remove or cause to be removed any such dock or shelter for which a permit is not in effect or which violates the standards for construction, design, maintenance, and repair or the permit conditions imposed by the department.

(e) The Board of Natural Resources is authorized to adopt rules and regulations necessary or convenient to carry out this Code section and is authorized to impose reasonable terms and conditions on the granting of permits and the construction of boat docks and boat shelters on High Falls Lake by the owners or lessees of private property abutting the high-water mark of such lake.

(f) Any permit may be revoked by the department for any violation of this Code section, any rule or regulation of the Board of Natural Resources, or any condition contained in such permit.






Article 3 - Historic Areas

Part 1 - General Provisions

§ 12-3-50. Powers and duties of department as to historic preservation and promotion

(a) The Department of Natural Resources shall have the following powers and duties:

(1) To promote and increase knowledge and understanding of the history of this state from the earliest times to the present, including the archeological, Indian, Spanish, colonial, and American eras, by adopting and executing general plans, methods, and policies for permanently preserving and marking objects, sites, areas, structures, and ruins of historic or legendary significance, such as trails, post roads, highways, or railroads; inns or taverns; rivers, inlets, millponds, bridges, plantations, harbors, or wharves; mountains, valleys, coves, swamps, forests, or everglades; churches, missions, campgrounds, and places of worship; schools, colleges, and universities; courthouses and seats of government; places of treaties, councils, assemblies, and conventions; factories, foundries, industries, mills, stores, and banks; cemeteries and burial mounds; and battlefields, fortifications, and arsenals. Such preservation and marking may include the construction of signs, pointers, markers, monuments, temples, and museums, which structures may be accompanied by tablets, inscriptions, pictures, paintings, sculptures, maps, diagrams, leaflets, and publications explaining the significance of the historic or legendary objects, sites, areas, structures, or ruins;

(2) To promote and assist in the publicizing of the historical resources of the state by preparing and furnishing the necessary historical material to agencies charged with such publicity; to promote and assist in making accessible and attractive to travelers, visitors, and tourists the historical features of the state by advising and cooperating with state, federal, and local agencies charged with the construction of roads, highways, and bridges leading to such historical points;

(3) To coordinate any of its objectives, efforts, or functions with those of any agency or agencies of the federal government, this state, other states, and local governments having duties, powers, or objectives similar or related to those of the department, and to cooperate with, counsel, and advise them;

(4) To cooperate with, counsel, and advise local societies, organizations, or groups staging celebrations, festivals, or pageants commemorating historical events;

(5) To enter into contracts with both public and private parties in connection with the exercise of the powers and duties of the department under this Code section; and

(6) To send its employees onto property, the title to which is not in the department or the State of Georgia, for the purpose of research and exploration, provided that the express written consent of the owner of such property is first obtained; provided, further, that the findings of such research and exploration shall, by prior agreement, be available to the department in the exercise of its functions under this Code section.

(b) Nothing in this Code section shall prohibit a person from restoring and utilizing an agricultural structure, including but not limited to barns, erected prior to 1965 that previously promoted Georgia tourist destinations to the traveling public for the purpose of advertising or promoting Georgia products or tourist destinations. The department shall approve applications for such structures so long as no public funds from the State of Georgia are used in connection with such restoration or utilization.



§ 12-3-50.1. Grants for preservation of "historic properties"; additional powers and duties of department

(a) It is declared to be the public policy of the State of Georgia, in furtherance of its responsibility to promote and preserve the health, prosperity, and general welfare of the people, to encourage the preservation of historic properties which have historical, cultural, and archeological significance to the state.

(b) The State of Georgia is authorized to make grants, as funds are available, to any private or public organization or corporation for the preservation of "historic properties," as that term is defined by Section 301 of the National Historic Preservation Act, 16 U.S.C. 470w.

(c) The Department of Natural Resources, through its Division of Historic Preservation, shall have the additional powers and duties:

(1) To cooperate with agencies of the federal government, other agencies of the state and political subdivisions thereof, and private organizations and individuals, to direct and conduct a comprehensive state-wide survey of historic properties;

(2) To maintain an inventory and register of historic properties;

(3) To document, research, record, and evaluate the significance of historic properties;

(4) To prepare comprehensive state-wide and regional historic preservation plans;

(5) To provide technical assistance to and cooperate with agencies of the federal government, other agencies of the state and political subdivisions thereof, and private organizations and individuals in the development of historic preservation plans, programs, and projects;

(6) To cooperate with agencies of the federal government, other agencies of the state and political subdivisions thereof, and private organizations and individuals, in order that historic properties are taken into consideration at all levels of planning and development;

(7) To propose programs and activities to protect, preserve, and encourage the preservation of historic properties in this state;

(8) To administer programs of financial and technical assistance for historic preservation projects, including all grants made under authority of this Code section, and to specify the terms and conditions under which any grants of funds are made or used;

(9) To make recommendations on the certification and eligibility of historic properties for tax incentives and other programs of public benefit or assistance;

(10) To perform those duties and responsibilities assigned to the department under Article 3 of Chapter 2 of Title 8, under Article 1 of Chapter 10 of Title 44, and under Article 2 of Chapter 10 of Title 44;

(11) To provide public information and education, technical assistance, and training relating to historic preservation;

(12) To encourage public interest and participation in historic preservation;

(13) To advise and assist the state historic preservation officer, who shall be appointed to serve at the pleasure of the Governor; and

(14) To advise the Governor and the General Assembly on matters relating to historic preservation.



§ 12-3-50.2. Georgia Register of Historic Places

(a) (1) The Division of Historic Preservation of the department shall establish, maintain, and expand an inventory and register of historic places in this state, which register shall be known as the Georgia Register of Historic Places. Such register shall include:

(A) Historic property which is listed in the National Register of Historic Places pursuant to the National Historic Preservation Act (16 U.S.C. Section 470, et seq.); and

(B) Historic property which is defined as districts, sites, buildings, structures, or objects which possess integrity of location, design, setting, materials, workmanship, feeling, and association and which is determined to meet the criteria for listing in the Georgia Register of Historic Places according to the criteria outlined in regulations promulgated by the Board of Natural Resources.

(b) The Division of Historic Preservation of the Department of Natural Resources shall be authorized to remove from the Georgia Register of Historic Places any property which no longer qualifies or meets the criteria for listing in such register.

(c) The Department of Natural Resources shall provide an adequate and qualified state historic preservation review board designated by the state historic preservation officer.

(d) Any person or entity may apply to the Division of Historic Preservation of the department to have property included in the Georgia Register of Historic Places. The Division of Historic Preservation of the department shall receive evidence, make investigations of such property, consult with other historic preservation experts, and obtain the recommendations of the state historic preservation review board to determine if such property should be included in the Georgia Register of Historic Places.

(e) Any person who is aggrieved or adversely affected by any order or action of the department pursuant to this Code section shall, upon petition within 30 days after the issuance of such order or taking of such action, have a right to a hearing before an administrative law judge appointed by the Board of Natural Resources. The hearing before the administrative law judge shall be conducted in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." The decision of the administrative law judge shall constitute the final decision of the board and any party to the hearing, including the department, shall have the right of judicial review thereof in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 12-3-51. Grants and gifts to department

For carrying out any of the objectives stated in Code Section 12-3-50, the department may accept grants and gifts from the federal government; the state government; any county, municipal, or local government; any board, bureau, commission, agency, or establishment of any such government; any other organization, public or private; and any individual or groups of individuals. Such grants or gifts shall be held and administered subject to Code Section 12-3-50, this Code section, and Code Sections 12-3-52 through 12-3-54.



§ 12-3-52. Archeological exploration, excavation, or surveying; administrative appeal of department orders

(a) The State of Georgia, acting through the department and its authorized officers and employees, reserves to itself the exclusive right and privilege of exploring, excavating, or surveying all prehistoric and historic sites, ruins, artifacts, treasure, and treasure-trove, and other similar sites and objects found on all lands owned or controlled by the state, provided that this reservation shall not apply to property under the jurisdiction of the Board of Regents of the University System of Georgia.

(b) All findings of such ruins, artifacts, treasure, treasure-trove, and other similar sites and objects shall be reported to the department within two days, Saturdays, Sundays, and legal holidays excluded, after being found.

(c) The department is authorized to grant permits to or enter into contractual agreements with recognized scientific institutions or qualified individuals to conduct field archeological research or salvage archeology through data recovery on such state properties if, in the opinion of the department, conditions or situations warrant such arrangements or agreements. All such permits and agreements that affect burial sites or burial objects shall be issued by the department in accordance with the procedures outlined in subsection (d) of this Code section. All such information and archeologically significant objects derived from archeological research conducted on state lands shall be utilized solely for scientific or public educational purposes and shall remain the property of the state with the exception of those items required to be repatriated by Public Law 101-601 or by Code Section 44-12-262. In addition, the State of Georgia urges that all archeological research conducted on privately owned land within the boundaries of the state be likewise undertaken solely by recognized scientific institutions or qualified individuals.

(d) (1) The department shall issue permits and enter into contractual agreements with recognized scientific institutions or qualified individuals for the purposes enumerated in subsection (c) of this Code section on all state owned or state controlled lands.

(2) Applicants or contractors shall submit a detailed research plan for conducting such field archeological research or salvage archeology which outlines the location, objectives, scope, methods, and expected results.

(3) If burial sites are involved, the research plan or design must include a plan for identifying and notifying lineal descendants, for skeletal analysis, and for curation and disposition as prescribed by Public Law 101-601 or by Part 1 of Article 7 of Chapter 12 of Title 44.

(4) The department, as custodian of all prehistoric and historic sites, ruins, artifacts, treasure, and treasure-trove, and other similar sites and objects found on state owned or state controlled lands, is empowered to promulgate such rules and regulations as may be necessary to preserve, survey, protect, recover, and repatriate such findings.

(5) Permits may be renewed upon or prior to expiration upon such terms and conditions as the department deems appropriate.

(6) A permit may be revoked by the department upon a determination by the department that the permit holder has violated this chapter or any term or condition of its permit. Any determination to revoke or deny a permit may be administratively and judicially reviewed in the manner provided in subsection (e) of this Code section.

(7) Upon issuing a permit or entering into a contract that involves aboriginal, prehistoric, or American Indian burial sites, the department shall send written notice to the Council on American Indian Concerns created by Code Section 44-12-280.

(e) Any person who is aggrieved or adversely affected by any order or action of the department shall, upon petition within 30 days after the issuance of such order or taking of such action, have a right to a hearing before an administrative law judge appointed by the Board of Natural Resources. The hearing before the administrative law judge shall be conducted in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." The decision of the administrative law judge shall constitute the final decision of the board and any party to the hearing, including the department, shall have the right of judicial review thereof in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." Persons are "aggrieved or adversely affected" where the challenged action has caused or will cause them injury in fact and where the injury is to an interest within the zone of interests to be protected or regulated by the statutes that the department is empowered to administer and enforce. In the event the department asserts in response to the petition before the administrative law judge that the petitioner is not aggrieved or adversely affected, the administrative law judge shall take evidence and hear arguments on this issue and thereafter make a ruling on same before continuing on with the hearing. The burden of going forward with evidence on this issue shall rest with the petitioner.



§ 12-3-53. State archeologist

In order to implement the protective and research policies as outlined in Code Section 12-3-52, the department will appoint a state archeologist whose duties will be:

(1) To direct, coordinate, and otherwise engage in fundamental archeological research on state lands containing sites or objects of archeological significance and to advise the commissioner of natural resources in permitting or entering into contractual agreements with recognized scientific institutions or qualified individuals to do the same;

(2) To cooperate with other agencies of the state which have authority in areas where sites are located;

(3) To conduct a survey of important archeological sites located on state land and, upon request, to survey and officially to recognize significant archeological sites on privately owned land, thereby encouraging the owner to cooperate with the state to preserve the site;

(4) To conduct salvage archeology through data recovery on state sites threatened with destruction;

(5) To protect, preserve, display, or store objects of archeological significance discovered by field archeology at state sites or discovered during the course of any construction or demolition work;

(6) To establish training programs, either independently or in conjunction with institutions of higher learning, in order to disseminate knowledge concerning archeology and its related disciplines; and

(7) To encourage the dissemination of archeological facts through the print or electronic publication of reports of archeological research conducted by the department.



§ 12-3-54. Penalty

Any person who intentionally violates Code Section 12-3-52 or who intentionally defaces, injures, destroys, displaces, or removes an object or site of archeological or historical value located on areas as designated in Code Section 12-3-52 shall be guilty of a misdemeanor.



§ 12-3-55. General provisions; preservation of state owned historic properties

(a) As used in this Code section, the term:

(1) "Director" means the director of the Division of Historic Preservation of the department.

(2) "Division" means the Division of Historic Preservation of the department.

(b) The heads of all state agencies shall assume responsibility for the preservation of historic properties which are owned by such agency. Prior to acquiring, constructing, or leasing buildings for purposes of carrying out agency responsibilities, each state agency shall use, to the maximum extent, and as operationally appropriate and economically feasible, historic properties available to the agency.

(c) The provisions of this Code section shall be implemented as follows:

(1) Each agency shall commence by not later than December 31, 1998, consistent with the preservation of such properties and the mission of the agency and professional preservation standards established by the division and in consultation with the division and with the 1998 Joint Study Committee on Historic Preservation, a study of planning processes which may be required for any preservation as may be necessary to effectuate this Code section;

(2) Not later than February 15, 1999, each state agency to which this Code section will become applicable shall prepare cost estimates for the implementation of this Code section which shall include, but not be limited to, agency implementation costs and personnel utilizations. An annually updated report of such cost estimates shall be presented to the Appropriations Committee of the House of Representatives and the Appropriations Committee of the Senate during the 1999 and 2000 regular sessions of the General Assembly;

(3) Not later than May 1, 1999, each state agency shall formally adopt a process for developing a preservation program;

(4) Not later than July 1, 1999, each state agency shall commence formulation of a preservation program; and

(5) Not later than July 1, 2000, each state agency shall establish and implement, in consultation with the division, a preservation program for the identification, evaluation, and nomination of historic properties to the Georgia Register of Historic Places to further the protection of such historic properties.

(d) Each agency preservation program shall ensure that:

(1) Historic properties under the jurisdiction of the agency are identified, evaluated, and nominated to the Georgia Register of Historic Places;

(2) Historic properties under the jurisdiction of the agency, as they are listed in or may be eligible for the Georgia Register of Historic Places, are managed and maintained in a way that considers the preservation of their historic, archeological, architectural, and cultural values in compliance with historic preservation provisions of this part and gives special consideration to the preservation of such values in the case of properties designated as having historic significance to this state;

(3) The agency's preservation related activities are carried out in consultation with other federal, state, and local agencies, Native American tribes, and the private sector; and

(4) The agency's procedures for compliance with historic preservation provisions of this part:

(A) Are consistent with procedures issued by the Environmental Protection Division of the department pursuant to Chapter 16 of this title, the "Environmental Policy Act," as amended;

(B) Provide a process for the identification and evaluation of historic properties for listing in the Georgia Register of Historic Places and the development and implementation of agreements in consultation with the director, local governments, Native American tribes, and the interested public, as appropriate, regarding the means by such adverse effects on such properties will be considered; and

(C) Provide for the disposition of Native American cultural items from state or tribal land in a manner consistent with Section 3(c) of the Native American Graves Protection and Repatriation Act, 25 U.S.C. Section 3002(c), as amended.

(e) Each state agency shall initiate measures to assure that where, as a result of state action or assistance carried out by a state agency, a historic property is to be substantially altered or demolished, timely steps are taken to make or have made appropriate records, and that such records are then deposited with the division for future use and reference.

(f) The head of each state agency shall designate a qualified official to be known as the agency's "preservation officer" who shall be responsible for coordinating that agency's activities under this Code section. Each preservation officer may, in order to be considered qualified, satisfactorily complete training programs established by the division.

(g) Consistent with the agency's mission and mandates, all state agencies shall carry out agency programs and projects in accordance with the purposes of this Code section and give consideration to programs and projects which will further the purposes of this Code section.

(h) The director shall review and comment on plans of transferees of surplus state owned historic properties not later than 90 days after such director's receipt of such plans to ensure that the prehistorical, historical, architectural, or culturally significant values will be preserved or enhanced.

(i) Prior to the approval of any state undertaking which may directly and adversely affect any national historic landmark, the head of the responsible state agency shall, to the maximum extent possible, undertake such planning and actions as may be necessary to minimize harm to such landmark and shall afford the director an opportunity to comment on the undertaking.

(j) The director shall establish an annual preservation awards program and provide citations for special achievement to officers and employees of state agencies in recognition of their outstanding contributions to the preservation of historic resources. Such program may include the issuance of annual awards by the Governor to any citizen of the state recommended for such an award by the director.

(k) The director shall promulgate regulations under which the requirements of this Code section may be waived in whole or in part in the event of a major natural disaster or an imminent threat to the national security.

(l) Each state agency shall ensure that the agency will not grant a loan, loan guarantee, permit, license, or other assistance to an applicant who, with intent to avoid the requirements of this part, has intentionally and significantly adversely affected a historic property to which the grant would relate or, having legal power to prevent it, allowed such significant adverse effect to occur unless the agency determines that circumstances justify granting such assistance despite the adverse effect created or permitted by the applicant. Each agency shall consult with the director and shall allow comment on the proposed action.

(m) With respect to any undertaking subject to review under this part which adversely affects any property included or eligible for inclusion in the Georgia Register of Historic Places, the head of such agency shall document any decision made pursuant to this part. The head of such agency may not delegate his or her responsibilities pursuant to this part. Where a memorandum of agreement under this part has been executed with respect to an undertaking, such memorandum shall govern the undertaking and all of its parts.

(n) In actions where the Georgia Department of Transportation is complying with and working under the provisions of Chapter 16 of this title, the "Environmental Policy Act," as amended, for state-aid actions and the National Environmental Policy Act of 1969, 16 U.S.C. Sections 4321-4347, as amended, and Section 106 of the National Historic Preservation Act of 1966, 16 U.S.C. Section 470, as amended, for federal-aid actions, the Georgia Department of Transportation shall be exempt from the requirements of this Code section.



§ 12-3-56. Revitalization of central business districts; government presence in historic districts

(a) As used in this Code section, the term "division" means the Division of Historic Preservation of the department.

(b) The General Assembly recognizes that the State of Georgia has undertaken various efforts to revitalize the central business districts and in-town areas of municipalities in this state which have historically served as the centers for growth, commerce, and government in our metropolitan areas. Accordingly, the General Assembly reaffirms the commitment to strengthen those municipalities by encouraging the location of state facilities in central business districts. The General Assembly also reaffirms the commitment to provide leadership in the preservation of historic resources and to acquire and utilize space in suitable buildings of historic, architectural, or cultural significance. To this end, the state agencies shall utilize and maintain, wherever operationally appropriate and economically prudent, historic properties and districts, especially those located in central business areas. When implementing these policies, state agencies shall institute practices and procedures that are sensible, understandable, and compatible with current authority and that impose the least burden on, and provide the maximum benefit to, society.

(c) Whenever operationally appropriate and economically prudent, when locating state facilities, state agencies shall give first consideration to historic properties within historic districts. If no such property is suitable, then state agencies shall consider other developed or undeveloped sites within historic districts. State agencies shall then consider historic properties outside of historic districts, if no suitable site within a district exists. Any rehabilitation or construction that is undertaken pursuant to this order must be architecturally compatible with the character of the surrounding historic district or properties. County, city, and other local governmental agencies are also encouraged to conform to this subsection.

(d) State agencies with responsibilities for leasing, acquiring, locating, maintaining, or managing state facilities or with responsibilities for the planning for, or managing of, historic resources shall take steps to reform, streamline, and otherwise minimize regulation, policies, and procedures that impede the state government's ability to establish or maintain a presence in historic districts or to acquire historic properties to satisfy state space needs, unless such regulations, policies, and procedures are designed to protect human health and safety or the environment. State agencies are encouraged to seek the assistance of the division when taking these steps.

(e) In implementation of this part, the division and each state agency shall seek appropriate partnerships with local governments, Indian tribes, and appropriate private organizations with the goal of enhancing participation of these parties in the state historic preservation program. Such partnerships should embody the principles of administrative flexibility, reduced paperwork, and increased service to the public.

(f) This Code section is not intended to create, nor does it create, any right or benefit, substantive or procedural, enforceable at law by a party against the State of Georgia, its agencies or instrumentalities, its officers or employees, or any other person.



§ 12-3-57. Legislative findings; historical and cultural museum assistance program; responsibilities

(a) As used in this Code section, the term:

(1) "Director" means the director of the Division of Historic Preservation of the department.

(2) "Division" means the Division of Historic Preservation of the department.

(3) "Local jurisdiction" means any county or municipality in this state and any duly authorized agency or instrumentality of a county or municipality.

(4) "Museum" means a facility in this state which is organized on a nonprofit basis for essentially educational or preservation purposes and which:

(A) Owns or utilizes tangible inanimate objects of historical or cultural significance;

(B) Is organized for the care of those objects and exhibits them to the public on a regular schedule; and

(C) Interprets the state's cultural heritage or the state's history, natural history, or history of science and technology.

(5) "Nonprofit organization" means a corporation, foundation, local jurisdiction, or other legal entity, no part of the net earnings of which inures to the benefit of any private shareholder or individual holding an interest in such entity.

(6) "Program" means the historical and cultural museum assistance program established under subsection (e) of this Code section.

(b) (1) It is found and declared by the General Assembly that:

(A) Historical and cultural heritage museums present, interpret, and preserve unusual and significant objects of this state's heritage for the benefit, enjoyment, and education of the citizens from every community in the state;

(B) Historical and cultural heritage museums are unique and beneficial resources which supplement the state's educational system;

(C) These museums are the repositories and caretakers of irreplaceable cultural items for the benefit not only of today's generation, but of those yet to come;

(D) Museums, many of which are located in small communities, play an important and cost-effective role in the leisure time and tourism industry of this state; and

(E) It is desirable that the entire history and heritage of the state be displayed and interpreted to the public where this happened, creating centers of community pride and dispersing tourist activity throughout the state.

(2) The General Assembly declares that the public interest is served by the establishment of a program of financial and technical assistance to help historical and cultural heritage museums become more accessible to the citizens and visitors of this state and to assist the citizenry in better understanding its diverse cultural heritage by supporting the upgrade, care, research, interpretation, documentation, and display of the state's irreplaceable historical and cultural museum collections.

(c) Pending appropriation of funding to conduct such, there is established a historical and cultural museum assistance program in the division to provide assistance to local jurisdictions and private nonprofit organizations for museums.

(d) The department shall:

(1) Manage, supervise, and administer the program; and

(2) Coordinate the program with federal, state, or private programs that complement or facilitate carrying out the program.

(e) (1) The purpose of the program is to make grants to local jurisdictions and nonprofit organizations for use by museums for:

(A) Research related to collections, exhibits, or other educational activities;

(B) The care, conservation, interpretation, and documentation of collections;

(C) The planning, design, and construction of exhibits;

(D) Educational programs and projects;

(E) The development of master plans for museums, including activities required to achieve accreditation by the American Association of Museums or other pertinent entity that provides museum accreditation;

(F) The construction of minor structural modifications to existing museum facilities; and

(G) The development of plans and specifications and the provision of architectural, engineering, or other special services directly related to the construction or rehabilitation of museum facilities.

(2) Grants may not be made:

(A) For routine administrative overhead expenses; or

(B) To museums operated, in whole or in part, by this state.

(3) In any fiscal year, the commissioner may allocate up to 20 percent of the total moneys appropriated for the program to be held in reserve for unanticipated projects that are eligible for assistance in accordance with paragraph (2) of subsection (d) of this Code section.

(4) The department shall make grants to museums giving due consideration to equal geographic distribution throughout the state.

(5) A grant may not exceed $10,000.00 to any single museum in any one year.

(6) The department may not make a grant to a museum under this program unless the museum has been in existence as a nonprofit institution for at least five years prior to the date of application for the grant.

(f) The department shall:

(1) Conduct a survey to identify the locations, resources, and needs of museums in this state;

(2) Provide technical and general advisory assistance to museums that qualify or seek to qualify for grants under the program; and

(3) Encourage the development of long-range planning and accreditation by the American Association of Museums or other pertinent entity that provides museum accreditation and assists museums in meeting professional standards.

(g) (1) The department shall carry out the purposes of the program under provisions of Article 5 of Chapter 5 of Title 28, the "Fair and Open Grants Act of 1993," as amended.

(2) The filing by the department with the Secretary of State under the provisions of Article 5 of Chapter 5 of Title 28, the "Fair and Open Grants Act of 1993," as amended, shall include:

(A) Application procedures and review processes;

(B) Procedures for adequate public notice of available assistance under the program; and

(C) A set of selection criteria which the division shall consider in recommending approval of applications for grants and which must include:

(i) The relative merits of the project or activities within identified state-wide needs;

(ii) The extent to which there is any contribution by the appropriate local jurisdiction to support the project being financed by the grant;

(iii) The potential for the project to stimulate increased tourism, attendance, or museum self-sufficiency; and

(iv) Other factors that may be relevant, such as the geographic distribution of grant assistance under the program.



§ 12-3-58. Powers, duties, and authority of the Department of Natural Resources and the Division of Historic Preservation of the Department of Natural Resources; historic preservation grant program

(a) As used in this Code section, the term:

(1) "Director" means the director of the Division of Historic Preservation of the department.

(2) "Division" means the Division of Historic Preservation of the department.

(3) "Grant fund" means the historic preservation grant fund created under subsection (b) of this Code section.

(4) "Grant program" means the historic preservation grant program created under subsection (b) of this Code section.

(5) "Historic property" means a district, site, building, structure, monument, or object significant in prehistory, history, upland and underwater archeology, architecture, engineering, or culture of this state, including artifacts, records, and remains related to a district, site, structure, or object. For purposes of this paragraph, sites significant in the history of this state shall be deemed to include without limitation combat veterans' gravesites in this state.

(6) "Local jurisdiction" means any county or municipality in this state and any duly authorized agency or instrumentality of a county or municipality.

(7) "Nonprofit organization" means a corporation, foundation, governmental entity, or other legal entity, no part of the net earnings of which inures to the benefit of any private shareholder or individual holding an interest in such entity.

(8) "Preservation" means the identification, evaluation, recordation, documentation, curation, acquisition, protection, management, rehabilitation, restoration, stabilization, maintenance, and reconstruction of a historic property.

(b) Pending appropriation of funding for such, there is created a historic preservation grant program to be administered by the division. The purpose of the grant program is to implement and encourage the preservation of historic properties as well as to promote interest in and study of such matters.

(c) The division shall:

(1) Manage, supervise, and administer the grant program; and

(2) Coordinate the grant program with federal or state programs that complement or facilitate carrying out the grant program.

(d) The grant program may be used to:

(1) Make grants to nonprofit organizations and local jurisdictions for the purpose of acquiring, rehabilitating, or restoring historic properties;

(2) Make grants to nonprofit organizations and local jurisdictions for the purpose of financing costs directly related to the rehabilitation or restoration project, which may include the costs of studies, surveys, plans and specifications, and architectural, engineering, or other special services;

(3) Make grants to nonprofit organizations and local jurisdictions for the purpose of funding historic preservation education and promotion, including the research, survey, and evaluation of historic properties and the preparation of historic preservation planning and educational materials;

(4) Fund the costs of state and local preservation revolving funds for the restoration or rehabilitation of historic properties for resale or lease subject to appropriate preservation covenants which may include costs directly related to restoration or rehabilitation, such as the costs of studies, surveys, plans, and specifications and architectural, engineering, or other special services;

(5) Fund historic preservation education and promotion by the division, including the research, survey, and evaluation of historic properties and the preparation of historic preservation planning documents and educational materials; and

(6) Fund the routine administration of the grant program.

(e) (1) The director shall review and make recommendations to the commissioner, who shall approve each grant or expenditure of moneys from the grant fund.

(2) Except for the emergency reserve allocation referred to in paragraph (3) of this subsection, the director's recommendations to the commissioner on the granting of moneys from the grant fund to nonprofit organizations and local jurisdictions shall be based on a competitive selection process.

(3) In any given fiscal year, the commissioner may allocate up to 20 percent of the total moneys available in the grant fund to be held in reserve for unanticipated emergency use in accordance with subsection (d) of this Code section.

(4) In any given year, expenditures for routine administration of the grant program may not exceed 10 percent of the total moneys available in the grant fund.

(f) The division shall:

(1) Ensure that funding under the grant program for the acquisition, restoration, or rehabilitation of historic properties is used only if the property has been listed in or is eligible for the Georgia Register of Historic Places or is a combat veteran's gravesite in this state; and

(2) Require recipients of grants made under the grant program to enter into an agreement to preserve, maintain, and allow limited public access to the historic property. This agreement shall be a recordable conservation easement for the purpose of preserving the historical aspects of the property if the property is real property, unless the commissioner has determined that such an agreement or easement is impracticable or infeasible under the circumstances in accordance with the regulations.

(g) (1) The department shall carry out the purposes of the grant program under provisions of Article 5 of Chapter 5 of Title 28, the "Fair and Open Grants Act of 1993," as amended.

(2) In addition to provisions otherwise required by this Code section, the filing by the department with the Secretary of State under the provisions of Article 5 of Chapter 5 of Title 28, the "Fair and Open Grants Act of 1993," as amended, shall include the following:

(A) Application procedures;

(B) Procedures for adequate public notice of available assistance under the grant program;

(C) Provisions for the review of plans and specifications and the inspection of projects during construction; and

(D) A set of selection criteria which the division must consider in recommending approval of applications for grants and which must include:

(i) The relative historical or cultural significance of, and urgency of need for, the project being financed with the grant;

(ii) The extent to which there is any proposed contribution by the appropriate local jurisdiction to support the project being financed with the grant; and

(iii) Other factors which may be relevant, such as the geographic distribution of grant assistance from the grant fund.

(h) On or before December 31 of each year, the division shall report to the Governor and the General Assembly the financial status of the grant program and a summary of its operations for the preceding year.






Part 2 - Heritage Trust Program

§ 12-3-70. Short title

This part shall be known and may be cited as the "Heritage Trust Act of 1975."



§ 12-3-71. Legislative purpose

The General Assembly finds that certain real property in Georgia, because it exhibits unique natural characteristics, special historical significance, or particular recreational value, constitutes a valuable heritage which should be available to all Georgians, now and in the future. The General Assembly further finds that much of this real property, because of Georgia's rapid progress over the past decade, has been altered, that its value as part of our heritage has been lost, and that such property which remains is in danger of being irreparably altered. The General Assembly declares, therefore, that there is an urgent public need to preserve important and endangered elements of Georgia's heritage, so as to allow present and future citizens to gain an understanding of their origins in nature and their roots in the culture of the past and to ensure a future sufficiency of recreational resources. The General Assembly asserts the public interest in the state's heritage by creating the Heritage Trust Program which shall be the responsibility of the Governor and the Department of Natural Resources and which shall seek to protect this heritage through the acquisition of fee simple title or lesser interests in valuable properties and by utilization of other available methods.



§ 12-3-72. Definitions

As used in this part, the term:

(1) "Board" means the Board of Natural Resources.

(2) "Heritage area" means an area of land, marsh, or water which has been identified by the board as having significant historical, natural, or cultural value.

(3) "Heritage preserve" means a heritage area to which the state holds fee simple title or some lesser estate and which has been dedicated under this part.



§ 12-3-73. Creation of Heritage Trust Commission; appointment and criteria for selection of members; terms of office; reimbursement of members for expenses; duties

(a) There is created the Heritage Trust Commission. The commission shall be composed of 15 members, to be appointed by the Governor by July 31, 1975. The appointed members should represent a variety of interests and expertise, including, but not limited to, recreation, historic preservation, and the natural sciences, and should be selected so as to represent the broad geographic regions of the state. Five of the initial members were appointed for a term of office of one year and until their respective successors were duly appointed and qualified. Five of the initial members were appointed for a term of office of two years and until their respective successors were duly appointed and qualified. Five of the initial members were appointed for a term of office of three years and until their respective successors were duly appointed and qualified. Following the terms of the initial members, all successors shall be appointed for a term of three years and until their respective successors are duly appointed and qualified.

(b) The members of the commission shall receive no compensation for their services on the commission but shall be reimbursed for actual expenses incurred while discharging the duties imposed on them by this part.

(c) The commission shall serve as an advisory body to the Governor and to the board on all matters concerning the Heritage Trust Program and shall make recommendations to the board concerning the identification, designation, and acquisition of heritage areas; the dedication of heritage preserves; and the annual budget for the Heritage Trust Program. The board shall consider such recommendations before making its decision on these matters.

(d) The Heritage Trust Commission shall cease to exist on July 1, 1988, unless the General Assembly extends the life thereof. After July 1, 1988, or any later date set by the General Assembly for the expiration of the life of the Heritage Trust Commission, the functions thereof, as set forth in this part, shall be assumed and carried on by the board.



§ 12-3-74. Powers and duties of board as to Heritage Trust Program

(a) The board shall have the following powers and duties with regard to the Heritage Trust Program:

(1) To adopt and promulgate all policies, rules, and regulations necessary for the identification and acquisition of heritage areas and for the selection, dedication, management, and use of heritage preserves;

(2) To acquire heritage areas in the name of the State of Georgia as otherwise provided by law;

(3) To advocate and approve the dedication of heritage preserves; and

(4) To provide general supervision and direction in the protection, management, operation, and use of heritage preserves.

(b) Notwithstanding any other provision of this Code section, the board shall not have any power of purchase, condemnation, lease, agreement, gift, or devise which would have the effect of preventing, blocking, or in any manner hindering the construction of the Spewrell Bluff Dam Project authorized by P. L. 88-253, approved December 30, 1963.



§ 12-3-75. Dedication of property as a heritage preserve

A heritage area which has been acquired by the Department of Natural Resources for the Heritage Trust Program may become dedicated as a heritage preserve after written recommendation of the board and approval by the Governor. Any other real property owned by the State of Georgia and under the custody of the department may be similarly dedicated. The written recommendation shall contain a provision which designates the best and most important use or uses to which the land is to be put. The dedication as a heritage preserve shall become effective when the written recommendation and the approval of the Governor are filed with the office of the Secretary of State. The written recommendation and the approval of the Governor shall be filed in the office of the clerk of the superior court of the county or counties in which the heritage preserve is located.



§ 12-3-76. Use of heritage preserves; state authorized to transfer interest in heritage preserve property to county or local government upon certain conditions

(a) Heritage preserves shall be held by the state in trust for the benefit of the present and future generations of the people of the State of Georgia. Each heritage preserve shall be put to the designated use or uses which confer the best and most important benefit to the public. Heritage preserves shall not be put to any use other than the dedicated use or uses except pursuant to the following procedure:

(1) A state agency, department, or authority with a direct interest in the use of a heritage preserve must submit in writing a petition to the board that an imperative and unavoidable necessity for such other use exists;

(2) Upon receipt of such petition, the board shall give public hearing thereon in the county or counties in which the heritage preserve is located;

(3) The board shall consider fully all testimony relative to the proposed use and submit a recommendation to the General Assembly; and

(4) The General Assembly may then determine if such use is in the public interest and may by statute approve such other use of the heritage preserve.

(b) The State of Georgia and the Department of Natural Resources may convey fee simple title in a property dedicated as a heritage preserve under Code Section 12-3-75 for good and valuable consideration as determined by the State Properties Commission to a willing county or local government pursuant to the following procedures:

(1) The department shall submit a request in writing to the board to remove the heritage preserve dedication from the property and to convey the property to the county or local government, subject to the grant of a perpetual conservation easement to the State of Georgia and the department that is consistent with the best and most important uses established in the written recommendation and approval of the Governor dedicating the property as a heritage preserve and the conservation values identified by the department, as well as any other restrictions applicable to the property;

(2) The board shall make a determination, after a public hearing, that the removal of the heritage preserve dedication from the property and its conveyance to the county or local government subject to a conservation easement is in the best interest of the State of Georgia;

(3) The conveyance is approved by the General Assembly and the State Properties Commission; and

(4) The department shall file with the Secretary of State and the office of the clerk of the superior court of the county or counties in which the property is located a notice of the removal of the heritage preserve dedication simultaneously with the recordation of the conservation easement in the real property records of the county or counties in which the property is located.

(c) Nothing in this Code section shall be construed so as to give county or local governments the authority to assign their interests in property conveyed pursuant to subsection (b) of this Code section to a private individual or entity.

(d) Nothing in this Code section shall be construed so as to compel a county or local government to accept conveyance of a heritage preserve, and no conveyance shall take place without the approval of the local governing authority.

(e) In the event that a county or local government that is in receipt of property pursuant to this Code section determines that it is in the best interest of the county or local government, fee simple title to the property may, if approved by the department and the State Properties Commission, revert to the State of Georgia.



§ 12-3-77. Effect on protected status of property of dedication or other action taken by board

Neither the dedication of a piece of property as a heritage preserve nor any action taken by the board pursuant to this part shall operate to void, preempt, or dilute any protected status which that property had or would have had but for its dedication as a heritage preserve.






Part 3 - Submerged Cultural Resources

§ 12-3-80. "Submerged cultural resources" defined; title and exclusive right to regulate investigation, survey, and recovery; exceptions

As used in this part, the term "submerged cultural resources" means all prehistoric and historic sites, ruins, artifacts, treasure, treasure-trove, and shipwrecks or vessels and their cargo or tackle which have remained on the bottom for more than 50 years, and similar sites and objects found in the Atlantic Ocean within the three-mile territorial limit of the state or within its navigable waters. Title to, and the exclusive right to regulate the investigating, surveying, and recovery of, all such submerged cultural resources is declared to be in the State of Georgia; provided, however, that the Board of Natural Resources may determine and provide by rule that certain submerged cultural resources are of no cultural or economic value to the State of Georgia such that items or areas so designated are not subject to the provisions of this part, including any permit requirements of Code Section 12-3-82.



§ 12-3-81. Department named custodian of submerged cultural resources; rules and regulations; reporting findings; duties of state archeologist

(a) The custodian of all submerged cultural resources shall be the Department of Natural Resources. The Board of Natural Resources is empowered to promulgate such rules and regulations as may be necessary to preserve, survey, protect, and recover such underwater properties and are necessary for the effective administration of this part.

(b) All findings of submerged cultural resources shall be reported to the department within two days, Saturdays, Sundays, and legal holidays excluded, after being found.

(c) The state archeologist shall have such duties in conducting and supervising the surveillance, protection, preservation, survey, and recovery of submerged cultural resources as he is given by Code Section 12-3-53 for similar land resources.



§ 12-3-82. Permits and authorization to contract for investigation, survey, or recovery operations; renewal and revocation of permits

(a) Any person desiring to conduct investigation, survey, or recovery operations, in the course of which any part of a submerged cultural resource may be endangered, removed, displaced, or destroyed, shall first make application to the department for a permit to conduct such operations. The applicant shall submit a detailed plan outlining the location, objectives, scope, methods, plans for the preservation and storage of any submerged cultural resources to be recovered, and such other information about its proposed operation as the department may require. The applicant shall also submit the name of the professional archeologist who will supervise or conduct the operation.

(b) If the department determines that the public interest and the preservation and protection of the submerged cultural resource will be served by allowing the operation for which a permit is sought, the department shall grant a permit subject to such terms and conditions as the department deems appropriate for the protection of the public interest and the preservation and protection of the submerged cultural resource. No permits shall be issued allowing the permittee to retain any recovered submerged cultural resources, or portion thereof, unless the department determines the resources to be retained are of no significant historical, archeological, or monetary value or are of such limited historical, archeological, or monetary value as to be reasonable compensation for the efforts of the permittee in furthering the public interest through the investigation, survey, protection, preservation, or recovery of other related underwater cultural resources.

(c) Permits may be renewed upon or prior to expiration upon such terms and conditions as the department deems appropriate.

(d) A permit may be revoked by the department upon a determination by the department that the permit holder has violated this part or any term or condition of its permit. Any determination to revoke or deny a permit may be administratively and judicially reviewed in the manner provided in subsection (d) of Code Section 12-3-52.

(e) The department is authorized to contract with any person for the investigation, survey, protection, preservation, or recovery of underwater cultural resources on such terms and conditions as the department deems appropriate.



§ 12-3-82.1. Permits for investigation, survey, or recovery of deadhead logs

Repealed by Ga. L. 2005, p. 632, § 2/SB 283, effective January 1, 2008.



§ 12-3-83. Prohibited acts constituting misdemeanor

Any person who violates this part by failing to obtain a required permit or who intentionally defaces, injures, destroys, displaces, or removes any underwater cultural resource or portion thereof in any manner not in accordance with a permit issued by the department shall be guilty of a misdemeanor.









Article 4 - Natural Areas

§ 12-3-90. Short title

This article shall be known and may be cited as the "Georgia Natural Areas Act."



§ 12-3-91. Legislative findings and declaration of purpose

The General Assembly finds that there is an increasing nation-wide concern over the deterioration of man's natural environment in rural as well as urban areas; that there is a serious need to study the long-term effects of our civilization on our natural environment; that while the State of Georgia is still richly endowed with relatively undisturbed natural areas, these areas are rapidly being drastically modified and even destroyed by human activities; that it is of the utmost importance to preserve examples of such areas in their natural state, not only for scientific and educational purposes but for the general well-being of our society and its people. Therefore, it shall be the purpose and function of the Department of Natural Resources to:

(1) Identify natural areas in the State of Georgia which are of unusual ecological significance;

(2) Use its influence and take any steps within its power to secure the preservation of such areas in an undisturbed natural state in order that such areas may:

(A) Be studied scientifically;

(B) Be used for educational purposes;

(C) Serve as examples of nature to the general public; and

(D) Enrich the quality of our environment for present and future generations; and

(3) Recommend areas or parts of areas for recreational use.



§ 12-3-92. "Natural areas" defined

As used in this article, the term "natural areas" means a tract of land in its natural state which may be set aside and permanently protected or managed for the purpose of the preservation of native plant or animal communities, rare or valuable individual members of such communities, or any other natural features of significant scientific, educational, geological, ecological, or scenic value.



§ 12-3-93. Powers and duties of department as to natural areas

It shall be the duty of the Department of Natural Resources under this article, and it shall have the power and authority, to:

(1) Determine the acceptance or rejection of areas of special scientific interest that may be offered as a donation by individuals or organizations for preservation;

(2) Make recommendations to appropriate federal agencies or national scientific organizations of areas in the state that are considered worthy to be listed as natural areas of national importance;

(3) Prepare and publish in print or electronically an official state list of natural areas available for research and the teachings of conservation and natural history and recommend publication of studies made in connection with these areas;

(4) Cooperate with federal agencies, other states, counties, or organizations concerned with purposes similar to those to be carried out by the department under this article; and

(5) Take such other action as may be deemed advisable to facilitate the administration, development, maintenance, or protection of the natural area system or any part or parts thereof.



§ 12-3-94. Appropriation of funds to department

Any funds necessary to carry out this article shall come from funds appropriated or otherwise made available to the department for the purposes expressed in this article.






Article 5 - Scenic Trails

§ 12-3-110. Short title

This article shall be known and may be cited as the "Georgia Scenic Trails Act."



§ 12-3-111. Legislative purpose

In order to provide for the increasing outdoor recreation needs of an expanding population with an increasing amount of leisure time, in order to promote the enjoyment and appreciation of the outdoor areas of Georgia, and in order to provide for a healthful alternative to motorized travel, trails should be established in urban, suburban, rural, and wilderness areas of Georgia. Therefore, the purpose of this article is to provide for a Georgia Scenic Trails System.



§ 12-3-112. "System" defined

As used in this article, the term "system" means the Georgia Scenic Trails System provided for in this article.



§ 12-3-113. Duties and powers of department as to system; requirements as to title to land traversed by system

The Department of Natural Resources shall have the responsibility of creating a Georgia Scenic Trails System. In carrying out such responsibilities, it shall be the duty of the department to identify and plan the system, to acquire or otherwise gain control over or rights to the use of the necessary land for the system, and to construct, manage, and maintain the system. For the purpose of carrying out its primary duties as provided in this article, the department shall be authorized to exercise any powers heretofore provided by law for the department, except for the powers of eminent domain. Notwithstanding the provisions of any other statute concerning the improvement of land held in fee simple by the State of Georgia, the department shall be authorized to expend state funds for construction, maintenance, and management of trails on lands acquired through purchase, easement, lease, or donation; provided, however, that no buildings shall be constructed on any real estate to which the State of Georgia does not hold title in fee simple, unless it is held under a quitclaim deed with a reversionary interest in the federal government or under a long-term federal license agreement with a reversionary interest in the federal government.



§ 12-3-114. Policies to guide department in creating and administering system

The department shall be guided by the following policies in creating and administering the Georgia Scenic Trails System:

(1) A balanced system of trails throughout the state should be sought, including, but not limited to, the following types of trails:

(A) Urban trails. These would be located within or close to urban centers and would accommodate intensive use from urban residents. Activities would include jogging, walking, and touring historic sites and other points of interest;

(B) Bicycle trails. These would be located in urban, suburban, or rural areas and should be easily accessible to population centers. Bicycle trails in urban areas should provide an acceptable alternative to motorized transportation, and the cyclist should be protected from motorized traffic;

(C) Horse trails. These may extend through urban, suburban, rural, or wilderness areas and should be accessible to population centers. Supporting facilities may include stables, corrals, drinking water, primitive campsites, and shelter;

(D) Rural hiking trails. These would be accessible to, but not within, population centers and may traverse areas of historic or scenic interest, pastureland, and woodland. Activities would include hiking, walking, jogging, touring, camping, and fishing. Support facilities may include simple toilet facilities, drinking water, primitive campsites, and picnic tables and benches;

(E) Primitive hiking trails. These would be primarily to provide the beauty and inspiration of the wilderness experience to an increasingly urban society. They may traverse small areas of pastoral land or roadway but would be largely in undisturbed wilderness areas. Any facilities should be primitive in nature and widely separated;

(F) Historical trails. These would emphasize important events in the history of Georgia and would be appropriately marked to allow the user to become familiar with such history;

(G) Bikeways. These would be publicly owned and maintained paved paths, ways, or trails designated and signed as bicycle routes and located in urban, suburban, or rural areas. Notwithstanding any other provisions of this article, the routes of such bikeways shall be determined by the local governing authority wherein such bikeways would be located and shall be approved by the Department of Transportation;

(H) Combination trails. These would be trails consisting of combinations of any of the types of trails described in subparagraphs (A) through (G) of this paragraph;

(2) The use of the trails should be limited to those activities for which intended, and appropriate steps should be taken to enforce this policy;

(3) The physical facilities provided for the trails, such as trail markers, signs, toilet facilities, shelters, drinking water, campsites, picnic tables, and parking areas, should be in keeping with the intended use of the trails and with health, sanitation, and safety requirements but should make minimum changes in the natural environment consistent with those objectives;

(4) Assistance and encouragement should be provided for local governments in the development of trails, and a procedure should be adopted whereby such trails could be regulated and maintained as a part of the system;

(5) The advice, cooperation, and assistance of other state agencies, local governments and agencies thereof, and private associations and organizations should be sought in developing and maintaining the system;

(6) Planning and developing the system should be coordinated with the regional commissions and the Department of Community Affairs;

(7) Trails should be planned, constructed, and maintained on a long-term basis, and in connection therewith long-term control of the land making up the trails should be established by the acquisition in fee simple of rights of way to such land or by leases, easements, or other appropriate long-term agreements; and where feasible, rights of way should be of sufficient width to preserve the recreational, scenic, or historical uniqueness of the trail; and

(8) A program for the education of the public on the effective use and care of trails should be established.



§ 12-3-115. Construction of bicycle trails and bikeways by Department of Transportation

(a) The Department of Transportation is authorized and directed to construct bicycle trails and bikeways in this state after the routes of such trails and bikeways have been determined by the Department of Natural Resources or by local governing authorities and approved by the Department of Transportation pursuant to this article.

(b) Nothing contained in this Code section shall be deemed or construed to prevent local governing authorities or private associations and organizations from constructing bicycle trails in this state, provided that the power of eminent domain shall not be exercised for the acquisition or construction of such trails.



§ 12-3-116. Responsibility and liability of owners of premises traversed by system

(a) Any person who goes upon or through the premises, including, but not limited to, lands, waters, and private ways, of another with or without permission to hunt, fish, swim, trap, camp, hike, sightsee, or for any other purpose, without the payment of monetary consideration, or with the payment of monetary consideration directly or indirectly on his behalf by an agency of the state or federal government, is not thereby entitled to any assurance that the premises are safe for such purpose. The owner of such premises does not assume responsibility for or incur liability for any injury to person or property caused by an act or failure to act of other persons using such premises.

(b) Nothing in this Code section shall be construed as affecting the existing case law of Georgia regarding liability of owners or possessors of premises with respect to business invitees in commercial establishments or to invited guests, nor shall this Code section be construed so as to affect the attractive nuisance doctrine. In addition, nothing in this Code section shall excuse the owner or occupant of premises from liability for injury to persons or property caused by the malicious or illegal acts of the owner or occupant.



§ 12-3-117. Adoption and promulgation of rules and regulations by Board of Natural Resources

The Board of Natural Resources is authorized to adopt and promulgate such rules and regulations as may be necessary to carry out this article.






Article 6 - Memorials

Part 1 - Franklin D. Roosevelt Warm Springs Pools and Springs Site Commission

§§ 12-3-130 through 12-3-133.

Reserved. Repealed by Ga. L. 2001, p. 873, § 1, effective July 1, 2001.






Part 2 - Franklin D. Roosevelt Warm Springs Memorial

§ 12-3-150. Duty of department to administer and maintain memorial

It shall be the duty of the Department of Natural Resources to proceed with the making and developing of plans for, administering, and maintaining a memorial in the vicinity of Warm Springs, Georgia, to perpetuate the memory of the late Franklin D. Roosevelt.



§ 12-3-151. Powers of department

The department shall have the following powers:

(1) To acquire, hold, and dispose of personal property for accomplishing the purposes of the department under this part;

(2) To accept donations, grants, and subsidies from any source and use them in purchasing and improving such property as the department may deem necessary to effectuate its aims and purposes under this part;

(3) To employ special talent, advertise, and provide such recreational facilities as it may deem necessary and advisable;

(4) To acquire in the name of the state by donation or by purchase any real property or interest in real property in compliance with Article 2 of Chapter 16 of Title 50, the "State Properties Code."

(5) To make contracts and to execute all instruments necessary or convenient for the purposes expressed in this part, including contracts for construction of such memorial and improvements thereto;

(6) To construct, erect, acquire, own, repair, remodel, maintain, add to, extend, improve, equip, operate, and manage self-liquidating projects or concessions to be located on property owned by the department;

(7) To accept loans or grants of money, materials, or property of any kind from the United States of America or any agency or instrumentality thereof, including the Department of Housing and Urban Development or any similar agency, or from any state or any political subdivision, agency, or instrumentality thereof, and such loan or grant shall be upon such terms and conditions as the lending or granting body may impose;

(8) To fix and recommend from time to time fees, rentals, and other charges for the use of the facilities and services furnished by the department; to charge and collect them; and to lease and to make contracts with any person with respect to the use of any facility or part thereof;

(9) To do all things necessary or convenient to carry out the powers expressed in this part.



§ 12-3-152. Franklin D. Roosevelt Warm Springs Memorial Advisory Committee created; composition; duties of committee; officers; quorum; reimbursement for expenses; appointment of successors; terms of members

(a) There is created the Franklin D. Roosevelt Warm Springs Memorial Advisory Committee. The members of the committee shall consist of the members of the heretofore existing Franklin D. Roosevelt Warm Springs Memorial Commission in office on May 1, 1981, each of whom shall serve for the unexpired portion of his respective office on the commission.

(b) The committee shall consult with and advise the Governor, the Board of Natural Resources, and the department concerning the execution of the functions conferred on the department by this part.

(c) The committee shall elect one of its members as chairman and another as vice-chairman and shall also elect a secretary and treasurer, who need not be members of the committee.

(d) A majority of the committee shall constitute a quorum.

(e) No member of the committee shall be entitled to compensation, but each member shall be reimbursed from state funds for actual transportation costs while traveling by public carrier, at the legal mileage rate for use of a personal automobile, and the actual cost of lodging and meals while away from his office on official state business.

(f) As the terms of office of members expire, successors shall be appointed by the Governor for terms of seven years and until their successors are appointed and qualified.



§ 12-3-153. Construction of part

This part shall be liberally construed to effect the purposes hereof.






Part 3 - Ty Cobb Memorial

§ 12-3-170. Making and developing plans for administration and maintenance of memorial or shrine

It shall be the duty of the Department of Natural Resources to proceed with the making and developing of the plans for administering and maintaining a memorial or shrine at or in the vicinity of Royston, Franklin County, Georgia, to perpetuate the memory of the late Ty Cobb.



§ 12-3-171. Powers of department as to memorial or shrine

The department shall have the following powers and authority under this part:

(1) To acquire, hold, and dispose of personal property for accomplishing the purposes of the department under this part;

(2) To accept donations, grants, and subsidies from any source and use them in purchasing and improving such property as the department may deem necessary to effectuate its aims and purposes under this part;

(3) To employ special talent, advertise, and provide such recreational facilities as it may deem necessary and advisable;

(4) To provide for public admission to such memorial or shrine and to provide for revenue for maintenance and improvements by charging admissions or in other ways as may be desired, provided that all such income shall be used for the advancement of the purposes of the department under this part;

(5) To acquire in its own name, by donation or by purchase, on such terms and conditions and in such manner as it may deem proper, in accordance with and subject to the provisions of law, real property or rights or easements therein or franchises necessary or convenient for the purposes specified in this part; and to lease, make contracts with respect to the use of, or dispose of the same in any manner as it deems best;

(6) To make contracts and to execute all instruments necessary or convenient for the purposes expressed in this part, including contracts for construction of such memorial or shrine and improvements thereto;

(7) To construct, erect, acquire, own, repair, remodel, maintain, add to, extend, improve, equip, operate, and manage self-liquidating projects or concessions to be located on property owned, leased, or otherwise used by the department;

(8) To accept loans or grants of money, materials, or property of any kind from the United States of America or any agency or instrumentality thereof, including the Department of Housing and Urban Development or any similar agency, or from any state or any political subdivision, agency, or instrumentality thereof, upon such terms and conditions as the lending or granting body may impose;

(9) To fix and recommend from time to time fees, rentals, and other charges for the use of the facilities and services furnished by the department; to charge and collect the same; and to lease and to make contracts with any person with respect to the use of any facility or part thereof;

(10) To provide for honorary committees of representative citizens in every section of the United States who are interested in perpetuating the name of Ty Cobb;

(11) To do all things necessary or convenient to carry out the powers expressed in this part.



§ 12-3-172. Construction of part

This part shall be liberally construed to effect the purposes hereof.






Part 4 - Stone Mountain Memorial Association

§ 12-3-190. Short title

This part may be cited as the "Stone Mountain Memorial Association Act."



§ 12-3-191. Definitions

As used in this part, the term:

(1) "Association" means the Stone Mountain Memorial Association created by this part or any authority or body in which the duties and liabilities of the association created hereby may hereafter become vested.

(2) "Bonds" or "revenue bonds" means any bonds issued by the association under this part, including refunding bonds.

(3) "Cost of project" means the cost of acquiring, constructing, developing, improving, equipping, adding to, extending, remodeling, managing, and operating the project or any part thereof, including, without being limited to, the cost of all lands, properties, franchises, easements, and rights in property; the cost of all machinery and equipment necessary for constructing, improving, developing, adding to, remodeling, managing, maintaining, and operating the project; financing charges and interest accruing on any bonds issued by the association prior to and during the period estimated as necessary to complete the construction, development, and improvement of the project, and for one year thereafter; the cost of plans and specifications; the cost of engineering, engineers, and architects; legal fees; other expenses necessary or incident to determining the feasibility or practicality of the project or any part thereof; administrative expenses; and such other expenses as may be necessary or incidental to the financing authorized by this part, including fiscal agents' fees and the estimated cost of operating the project for a period not exceeding 12 months, and the expense of construction, development, improvement, management, maintenance, operation, or any other action permitted by this part with respect to the project and the placing of the same in operation, and including any other expense authorized by this part to be incurred by the association which is incurred with respect to any action as regards the project. Any obligation or expense incurred for any of the foregoing purposes shall be regarded as a cost of the project and may be paid or reimbursed as such out of the proceeds of bonds issued under this part for such project.

(4) "Governing authority of a county" means the commissioner, board of commissioners, commission, or other person or body of persons at the time entrusted by law with the administration of the fiscal affairs of any county.

(5) "Governing authority of a municipality" means the council, board of aldermen, or other person or body of persons at the time entrusted by law with the administration of the fiscal affairs of any municipal corporation.

(6) "Master plan" means that document created by Robert and Company and adopted by the association in December, 1992, consisting of districts and plans for various construction projects as amended prior to January 1, 1995, and as it may be amended from time to time pursuant to Code Section 12-3-194.2.

(7) "Project" means Stone Mountain and property adjacent thereto acquired by the association and all accommodations, utilities, facilities, services, and equipment necessary or convenient, and all property, real, personal, or mixed, used or useful, including franchises and easements, in constructing, erecting, improving, remodeling, developing, equipping, adding to, extending, maintaining, managing, and operating Stone Mountain, located in DeKalb County, Georgia, and property adjacent thereto, as a Confederate memorial and public recreational area, and the construction, improvement, development, maintenance, management, operation, and extension of any part thereof, as to which the association has undertaken or agreed to undertake any action permitted by this part.



§ 12-3-192. Creation of association

(a) There is created a body corporate and politic and instrumentality and public corporation of this state to be known as the Stone Mountain Memorial Association. It shall have perpetual existence. In such name it may contract and be contracted with, sue and be sued, implead and be impleaded, and complain and defend in all courts.

(b) The association is assigned to the Department of Natural Resources for administrative purposes only.



§ 12-3-192.1. Purposes of association

The purposes of the Stone Mountain Memorial Association shall include:

(1) To preserve the natural areas situated within the Stone Mountain Park area;

(2) To provide access to Stone Mountain for Georgia's citizens; and

(3) To maintain an appropriate and suitable memorial for the Confederacy.



§ 12-3-193. Members of association; terms; vacancies; officers; bylaws; quorum; reimbursement for expenses; compensation of employees; books and records

(a) The association shall be composed of the commissioner of natural resources or his or her designee and eight members to be appointed by the Governor, one of whom shall be a resident of the metropolitan Atlanta area. The members appointed by the Governor shall be appointed for terms of four years, with the beginning and ending dates of terms to be specified by the Governor, and until the appointment and qualification of their successors, except that the fourth member to be appointed by the Governor as provided for in this part shall be appointed for an initial term of three years and until the appointment and qualification of his or her successor, and except that the members of the association appointed by the Governor and in office on July 1, 1978, shall continue in office until the expiration of the terms for which they were appointed and until the appointment and qualification of their successors, and except that the fifth member to be appointed by the Governor shall be appointed for an initial term beginning July 1, 1985, and ending December 31, 1987, and until the appointment and qualification of a successor. Appointments by the Governor to fill vacancies on the association shall be made for the unexpired term.

(b) The Governor shall appoint the chairperson of the association for a term of one year from among the members of the association which the Governor appoints. A member may serve no more than two consecutive terms as chairperson nor more than two terms as chairperson in any one four-year term as a member of the association. The association shall also elect a secretary and a treasurer who need not be members. The office of secretary and treasurer may be combined in one person.

(c) The association may make such bylaws for its government as is deemed necessary but is under no duty to do so.

(d) Any five members of the association shall constitute a quorum necessary for the transaction of business, and a majority vote of those present at any meeting at which there is a quorum shall be sufficient to do and perform any action permitted to the association by this part. No vacancy on the association shall impair the right of a quorum to transact any and all business as aforesaid.

(e) The members shall receive no compensation for their services, but all members shall be entitled to be reimbursed for actual expenses, including travel and any other expenses, incurred while in the performance of their duties. Employees of the association shall receive reasonable compensation, to be determined by the members of the association, for their services.

(f) Members of the association shall be accountable as trustees. They shall cause to be kept adequate books and records of all transactions of the association, including records of income and disbursements of every nature. The books and records shall be inspected and audited by the state auditor at least once in each year.



§ 12-3-194. Powers of association generally

The association shall have, in addition to any other powers conferred in this part, the following powers:

(1) To have a seal and alter it at its pleasure;

(2) To acquire Stone Mountain and such surrounding area as the association may deem necessary for the proper development, management, preservation, and protection of Stone Mountain, by purchase from the owner or owners thereof, and to pay therefor such price as may be agreed upon;

(3) To acquire, by purchase, lease, or otherwise, and to hold, lease, and dispose of, in any manner, real and personal property of every kind and character for its corporate purposes; provided, however, that as provided in subsection (b) of Code Section 50-16-3.1, no real property may be sold unless necessary for a public road right of way;

(4) To appoint such additional officers, who need not be members of the association, as the association deems advisable, and to employ such experts, agents, and employees as may be in its judgment necessary to carry on properly the business of the association; to fix the compensation for such officers, experts, agents, and employees and to promote and discharge same; provided, however, that all legal services for the association except legal services in validating and approving bonds authorized by this part shall be rendered by the Attorney General and his staff and no fee shall be paid to any attorney or law firm for legal services within or outside the State of Georgia, except for validating and approving such bonds. The association shall have authority to pay such federal fees, stamps, and all licenses, together with any court costs that may be incurred by virtue of the powers granted by this part;

(5) To make such contracts and agreements as the legitimate and necessary purposes of this part shall require and to make all other contracts and agreements as may be necessary or convenient in the management of the affairs of the association or in the operation of the project, including, but not limited to, any lease of the project or any part thereof, and any contract with respect to the use of the property or any part thereof for concessions, services, or accommodations to be offered to the public within the project area. Any and all persons, firms, and corporations, including any public officer or agency, are authorized to enter into contracts, leases, or agreements with the association upon such terms and for such purposes as may be deemed advisable;

(6) To construct, reconstruct, lay out, repair, develop, improve, maintain, equip, manage, and operate the project as defined in Code Section 12-3-191, the cost of any such action to be paid in whole or in part from the proceeds of revenue bonds of the association; provided, however, that:

(A) The association shall not undertake any such activity having a projected cost of over $1 million unless it has first evaluated the feasibility of involving private persons or entities in the development, construction, operation, and management of the project, including the proposed activities, and has filed a copy of such evaluation with the Office of Planning and Budget and with the Recreational Authorities Overview Committee; and

(B) Except as contained in the master plan as it existed on January 1, 1995, no development shall occur within the bounds of the natural district. The venues for the 1996 Summer Olympic Games for archery and for the velodrome shall be removed at the completion of the Olympic Games and the grounds returned to an undeveloped state. After the removal of such construction, only construction contained in the master plan as it existed on January 1, 1995, may take place in the natural district except as the master plan may be amended in accordance with Code Section 12-3-194.2;

(7) To borrow money for any of its corporate purposes and to issue bonds and other evidence of indebtedness for such purposes as provided in this part;

(8) To pledge to the payment of its bonds any property or revenues derived therefrom;

(9) To establish rates, tolls, fees, and charges for its facilities and services, including fees or charges for access to the memorial, and to alter such rates and charges, and to collect and enforce collection of the same; provided, however, that the association shall be a nonprofit organization, and such rates, tolls, fees, and charges shall be only sufficient to produce funds necessary to construct, reconstruct, develop, improve, equip, manage, and operate the project and to pay the principal of and the interest on obligations of the association and expenses in connection therewith and to create reserves therefrom for the purpose of adding to, extending, improving, and equipping the project;

(10) To exercise any power which may be granted or authorized to be granted to private corporations, not in conflict with the Constitution and laws of this state nor with the other provisions of this part;

(11) To prescribe rules and regulations for the operation of the project, should the association deem such rules and regulations necessary;

(12) To do and perform all things necessary or convenient to carry out the powers conferred upon the association;

(13) To make reasonable regulations for the installation, construction, maintenance, repair, renewal, removal, and relocation of pipes, mains, conduits, cables, wires, poles, towers, tracts, and other equipment and appliances of any public utility in, on, along, over, or under the project or any part thereof; and

(14) To sell, upon obtaining a license from the Department of Revenue, alcoholic beverages, as defined in Title 3, at any motel, hotel, restaurant, coliseum area, or convention center of the association and at any group or meeting function closed to the general public and for which services are provided by contract with the association within or upon property or facilities owned, operated, used, or controlled by the Stone Mountain Memorial Association, but no licenses for the sale of alcoholic beverages in unbroken packages for carry-out purposes shall be issued.



§ 12-3-194.1. Police and legislative powers of association; appointment of peace officers; jurisdiction and venue of park offenses; sale of confederate memorabilia

(a) (1) The association is empowered to exercise such of the police powers of the state as may be necessary to maintain peace and order and to enforce any and all user and personal conduct restrictions upon the properties and facilities and the persons under its jurisdiction to the extent that such is lawful under the laws of the nation and the state.

(2) In addition to the powers provided in paragraph (1) of this subsection, the association is empowered to exercise the police powers of the state in an area extending not more than 500 yards from the park boundaries adjacent to the entrances and exits, other than entrances or exits adjacent to the corporate limits of a municipality, which are used regularly by patrons attending functions at Stone Mountain Park and in an area extending not more than 500 yards from the tennis center.

(b) The association shall have legislative power to adopt reasonable ordinances relating to the property, affairs, and administration of Stone Mountain Park for which no provision has been made by general law and which are not inconsistent with the general laws or the Constitution of this state. The association is further authorized to adopt ordinances adopting by reference any or all of the provisions of Chapter 6 of Title 40 in accordance with Code Section 40-6-372. Within the limits of Stone Mountain Park and within the area described in paragraph (2) of subsection (a) of this Code section, the association is authorized to appoint peace officers, who are authorized and empowered to serve and execute warrants and to make arrests for violation of ordinances adopted by the association. Within the limits of Stone Mountain Park and within the area described in paragraph (2) of subsection (a) of this Code section, such peace officers shall have the same authority, powers, and privileges regarding enforcement of laws as peace officers employed by county and municipal police departments of this state. Prosecutions for violations of the ordinances of the association shall be upon citation or upon accusation as provided in Code Sections 15-10-62 and 15-10-63. The association may provide that ordinance violations may be tried upon citations with or without a prosecuting attorney as well as upon accusations in the manner prescribed in Code Section 15-10-63.

(c) For purposes of this Code section, the Magistrate Court of DeKalb County shall have jurisdiction and authority to hear and try those offenses occurring within the limits of Stone Mountain Park which violate the ordinances of the association and to punish violations of such ordinances, all in the manner and to the extent prescribed in Article 4 of Chapter 10 of Title 15. The State Court of DeKalb County shall have jurisdiction and authority to hear and try all cases removed from the Magistrate Court of DeKalb County for jury trial by any defendant charged with one or more violations of the ordinances of the association. The Superior Court of DeKalb County shall have jurisdiction to review all convictions by certiorari to the superior court. The jurisdiction and authority of the courts of DeKalb County provided for in this Code section shall be in addition to and not in limitation of the jurisdiction and authority of such courts as may be now or hereafter provided.

(d) The Stone Mountain Memorial Association shall continue the practice of stocking, restocking, and sales of confederate memorabilia.



§ 12-3-194.2. Adherence to master plan; survey required; amendment of plan; uses to which natural district may be put

(a) The association, in the exercise of its authority to develop, manage, preserve, and protect Stone Mountain, shall be guided by and shall adhere to the master plan. That area shown on the master plan as the "natural district" shall be surveyed on or before December 1, 1995, by a Georgia registered engineer or surveyor and that survey, as approved by the association members at a regularly scheduled public meeting of the association, shall become a part of the master plan.

(b) Except as otherwise provided in subsection (c) of this Code section, the association may, from time to time, amend the master plan but only in compliance with the following procedure:

(1) Any proposed amendment to the master plan shall be described in written form and, if capable of such description, in visual form and presented publicly at a regular meeting of the association;

(2) A brief summary of the proposed change shall be advertised in the legal organs of DeKalb and Gwinnett counties along with the date on which a meeting of the association shall be held to consider the proposed change. Directions as to the manner of receiving comments from the public, including the time and place of the public hearing on the proposed change required by paragraph (6) of this subsection, shall be provided. Information describing the proposed change and the public hearing also shall be distributed to the media by news release and published in appropriate publications of the association;

(3) The association shall transmit three copies of the summary provided for in paragraph (2) of this subsection to the legislative counsel. The copies shall be transmitted at least 30 days prior to the date of the association's intended action. Within three days after receipt of the copies, if possible, the legislative counsel shall furnish the presiding officers of each house with a copy of the summary, and the presiding officers shall assign the summary to the chairperson of the appropriate standing committee in each house for review and provide a copy to any member of that house who makes a standing written request. In the event a presiding officer is unavailable for the purpose of making the assignment within the time limitations, the legislative counsel shall assign the summary to the chairperson of the appropriate standing committee and provide the copies to members of each house who have made standing written requests. The legislative counsel shall also transmit within the time limitations provided in this paragraph a notice of the assignment to the chairperson of the appropriate standing committee;

(4) In the event a standing committee to which a summary is assigned as provided in paragraph (3) of this subsection files an objection to a proposed amendment to the master plan with the chairperson of the association prior to its adoption and the association adopts the proposed amendment over the objection, the amendment may be considered by the branch of the General Assembly whose committee objected to its adoption by the introduction of a resolution for the purpose of overriding the amendment at any time within the first 30 days of the next regular session of the General Assembly. It shall be the duty of the association if it adopts a proposed amendment to the master plan over such objection to notify the presiding officers of the Senate and the House of Representatives, the chairpersons of the Senate and House committees to which the summary was referred, and the legislative counsel within ten days after the adoption of the amendment to the master plan. In the event the resolution is adopted by such branch of the General Assembly, it shall be immediately transmitted to the other branch of the General Assembly. It shall be the duty of the presiding officer of the other branch of the General Assembly to have such branch, within five days after the receipt of the resolution, to consider the resolution for the purpose of overriding the amendment to the master plan. In the event the resolution is adopted by two-thirds of the votes of each branch of the General Assembly, the amendment shall be void on the day after the adoption of the resolution by the second branch of the General Assembly. In the event the resolution is ratified by less than two-thirds of the votes of either branch, the resolution shall be submitted to the Governor for his or her approval or veto. In the event of the Governor's veto, the amendment to the master plan shall remain in effect. In the event of the Governor's approval, the amendment to the master plan shall be void on the day after the date of his or her approval;

(5) Any proposed changes to the boundaries of that area delineated on the master plan as the natural district shall be surveyed and marked at least seven days prior to the public hearing required by paragraph (6) of this subsection in such a fashion as to be readily discernible on the ground by members of the public;

(6) A public hearing shall be held no earlier than 15 days after the most recent publication of the notice required by paragraph (2) of this subsection in either the legal organ of DeKalb or Gwinnett County; and

(7) No sooner than 30 days after the meeting of the association at which the proposed change was announced pursuant to paragraph (1) of this subsection, the association shall meet and consider in an open and public meeting the proposed change which, if approved, shall become a part of the master plan, subject, however, to the provisions of paragraph (4) of this subsection.

(c) (1) The properties designated as the natural district on the master plan, as it exists on April 14, 1997, shall be held by the association in trust for the benefit of the present and future generations of the people of the State of Georgia. The natural district shall be put to the designated use or uses which are shown within the master plan as it exists on April 14, 1997, which use or uses are found to confer the best and most important benefit to the public. The natural district shall not be put to any uses other than those shown on the master plan except pursuant to the following procedures:

(A) If the association determines that there may exist an imperative and unavoidable necessity for a use of the natural district other than those uses identified in the master plan, the association shall hold a public hearing thereon in either DeKalb County or Gwinnett County;

(B) The association shall consider fully all testimony relative to the proposed use of the natural district and submit a recommendation to the General Assembly; and

(C) The General Assembly may then determine if such use is in the public interest and may by statute or joint resolution approve such other use of the natural district.

(2) Neither the designation of a piece of property as a part of the natural district nor any action taken by the association pursuant to this Code section shall operate to void, preempt, or dilute any protected status which that property had or would have had but for its inclusion within the natural district.

(3) Notwithstanding any other provision of this Code section to the contrary, the association shall:

(A) Consider in all of its decisions regarding changes to, and implementation of, the master plan the effect of such change or implementation upon the rare plant known as the rock aster, Aster Avitus, growing within Stone Mountain Park; and

(B) Maintain the services of a qualified naturalist to assure that rare and endangered plants within Stone Mountain Park, whether growing inside or outside of the natural areas, are protected.



§ 12-3-195. Obligations of state under lease contracts with association; failure or refusal of lessee to perform; assignment of rentals due

(a) The rentals contracted to be paid by the state or any department, agency, or institution of the state to the association under leases entered upon pursuant to this part shall constitute obligations of the state for the payment of which the good faith of the state is pledged. Such rentals shall be paid as provided in the lease contracts from funds appropriated for such purposes by the terms of the Constitution of Georgia. It shall be the duty of the state or any department, agency, or institution of the state to see to the punctual payment of all such rentals.

(b) In the event of any failure or refusal on the part of lessees punctually to perform any covenant or obligation contained in any lease entered upon pursuant to this part, the association may enforce performance by any legal or equitable process against lessees, and consent is given for the institution of any such action.

(c) The association shall be permitted to assign any rental due it by the lessees to a trustee or paying agent as may be required by the terms of any trust indenture entered into by the association.



§ 12-3-196. Condemnation of property for developing Stone Mountain; conveyance of property and rights of way to association; facilities, equipment, and services

(a) In the event any portion of Stone Mountain proper or of the area surrounding the mountain, which portion or area may be necessary in the opinion of the Governor for use in developing the property, cannot be acquired by purchase, it shall be the duty of the Governor, the state auditor, and the Attorney General to acquire the same by condemnation proceedings, such condemnation proceedings to be subject to the applicable provisions of law relating to the condemnation of property by the State of Georgia. The Governor, the state auditor, and the Attorney General are authorized and directed to proceed to acquire by condemnation, as authorized by such law, and in the way and manner provided by such law, any such portion of the property deemed by the Governor to be necessary for the proper development of Stone Mountain which cannot be acquired by the association by gift or purchase.

(b) The Governor is authorized to convey to the association, on behalf of the state, Stone Mountain and the property adjacent thereto or any interest therein and any rights of way now or hereafter owned by the state. The consideration for such conveyance shall be determined by the Governor and expressed in a deed of conveyance; provided, however, that such consideration shall be nominal, the benefits flowing to the state and its citizens constituting full and adequate actual consideration. Upon such conveyance being executed and delivered, all right, power, and authority of any instrumentality, agency, department, or office of the state to possess or improve or otherwise deal with the Stone Mountain property, except as provided by this part, shall terminate.

(c) The governing authority of any county or municipality of this state is authorized and empowered on behalf of such county or municipality to convey to the association any interest of such county or municipality in Stone Mountain and any property adjacent thereto and any rights of way for roads or highways, including such roads and highways traversing any such property, now or hereafter owned by such county or municipality. The consideration for any such conveyance shall be determined by the governing authority of such county or municipality and expressed in a deed of conveyance; provided, however, that such consideration shall be nominal, the benefits flowing to the county or municipality and its citizens constituting full and adequate actual consideration.

(d) The state, any department, board, or agency of the state, and any county or municipality of the state are authorized to furnish to the association any available facilities, machinery, equipment, services, or labor needful or necessary in the improvement of the property of the association, without cost to the association. The expense of any such facilities or services shall be deemed proper and legitimate expenses of the state or of such department, board, agency, county, or municipality.



§ 12-3-197. Transfer of funds to association

The Governor is authorized and directed to transfer to the association, for use in acquiring Stone Mountain and the surrounding area, any available funds of the state not otherwise appropriated.



§ 12-3-198. Location, construction, improvement, and maintenance of highways, roads, streets, and rights of way

(a) The State Transportation Board is authorized to make such studies and estimates in connection with the location and relocation of highways, roads, streets, and rights of way in connection with the project, whether within or without the project area, as may be necessary to the relocation of any roads, streets, or highways within the property of the association. The board shall, at the expense of the Department of Transportation, relocate such roads, streets, and highways so as to conform to the plan of the association for the development and improvement of the project.

(b) The association may grant rights of way and easements for highways and roads within the project area to the Department of Transportation. The Department of Transportation is authorized to lay out, construct, improve, and maintain any such roads and rights of way. The cost of any such undertaking shall be deemed to be a proper and legitimate expense of the Department of Transportation.

(c) The State Transportation Board or its successors and the Department of Transportation are empowered to acquire, in any manner permitted by law, real property, any interest therein, or rights of way for the location and relocation of highways and roads located in proximity to the project. The board and the department are authorized to expend any available funds for the purpose of such locating and relocating and for constructing, improving, and maintaining any such highways and roads; and the cost of any such undertaking shall be deemed a proper and legitimate expense of such board or department.



§ 12-3-199. Association fund

(a) All revenues in excess of all obligations of the association of every nature which are not otherwise pledged or restricted as to disposition and use by the terms of any trust indenture entered into by the association for the security of bonds issued under this part, together with all receipts and gifts of every kind and nature whatsoever, shall be and become the association fund.

(b) The association, in its discretion, shall pledge or utilize the association fund for any one or more of the following purposes:

(1) Pledges to the payment of any bond issue requirements, or to sinking or reserve funds, as may be provided for under the terms of this part;

(2) Payment of any outstanding unpaid bond obligations or administrative expenses;

(3) The most advantageous obtainable purchase, redemption, and retirement of the association's bonds pursuant to privileges accorded to the association in the various issues of bonds outstanding;

(4) Investment or reinvestment in any of the following obligations:

(A) Obligations of this state or other states;

(B) Obligations issued by the United States;

(C) Obligations fully insured or guaranteed by a United States government agency;

(D) Obligations of any corporation of the United States;

(E) Prime bankers' acceptances;

(F) The local government investment pool established by Chapter 83 of Title 36, the "Local Government Investment Pool Act";

(G) Repurchase agreements;

(H) Obligations of other political subdivisions of this state; and

(I) Certificates of deposit;

provided, however, that funds so invested and income from such investments shall always be available to and ultimately expended for other purposes authorized by this chapter.

(c) After all outstanding bonds or obligations of the association issued to pay the cost of the project or any part thereof have been paid or satisfied by payment redemption and retirement, or otherwise, all revenues from the project in excess of those necessary to maintain, operate, and manage such project (including extensions, renewals, and additions thereto), unless otherwise allocated or pledged as provided in this Code section, shall be paid to the state treasury and become a part of the general funds of the state.



§ 12-3-200. Revenue bonds -- Power of association to adopt resolutions providing for and to issue bonds

The association, or any association, authority, or body which has succeeded or which may in the future succeed to the powers, duties, and liabilities vested in the association, shall have power and is authorized at one time, or from time to time, to issue negotiable bonds in a sum not to exceed $15 million in principal amount outstanding at any one time, for the purpose of paying all or any part of the cost of the project, including the acquisition of the property authorized by paragraph (2) of Code Section 12-3-194 to be acquired by the association, in the event funds for such acquisition do not become available under Code Section 12-3-197. The association shall also have the power to adopt all necessary and appropriate resolutions to provide for the issuance of such negotiable bonds.



§ 12-3-201. Revenue bonds -- Sale by public competitive bidding; determination of price and rate of interest; dating of bonds; payment of principal and interest; time of maturity

(a) All bonds of the association shall be sold at public competitive bidding at a price of not less than par plus accrued interest to date of delivery, provided that the association may obligate itself to deliver any given issue of bonds to the purchasers thereof within any reasonable period of time after the sale and may pay as a penalty for delay in such delivery such reasonable sums as may be agreed upon in advance in writing with the purchasers. All bonds of the association shall be advertised and offered prior to the fixing of the interest rates thereon; and bids thereon shall be competitive as to the interest rate offered by each bidder, provided that as to any issue of bonds the association may make rules limiting the number of divisions into which the bonds of various maturity dates may be divided and the number and percentage spreads of the different interest rates which may be bid to apply to such divisions of bonds. The association may require reasonable security for the performance of the contract of purchase of any successful bidder at any public competitive bidding.

(b) Bonds shall be dated, shall bear interest determined as provided in subsection (a) of this Code section, and shall be payable as to both principal and interest in such manner as may be determined by the association. The principal of and interest on such bonds shall be payable solely from the special fund provided in Code Section 12-3-212 for such payment.

(c) Bonds shall mature not more than 25 years from the date of such bonds and may be made redeemable before maturity at the option of the association at such price or prices and under such terms and conditions as may be fixed by the association in the resolution providing for the issuance of bonds.



§ 12-3-202. Revenue bonds -- Form; denominations; place of payment of principal and interest; issuance in coupon or registered form

The association shall determine the form of the bonds, including any interest coupons to be attached thereto, and shall fix the denomination or denominations of the bonds and the place or places of payment of the principal and interest thereon, which may be at any bank or trust company within or without the state. The bonds may be issued in coupon or registered form, or both, as the association may determine, and provision may be made for the registration of any coupon bond as to principal alone or as to both principal and interest.



§ 12-3-203. Revenue bonds -- Signatures; seal

All bonds shall be signed by the chairman of the association, shall be attested by the secretary thereof, and shall bear the official seal of the association. Any coupons attached thereto shall bear the signature of the chairman of the association and may, if the resolution authorizing the issuance of the bonds so provides, be attested by the secretary of the association. Any coupon may bear the facsimile signature of such persons, and any bond may be signed, sealed, and attested on behalf of the association by such persons as at the actual time of the execution of such bonds shall be duly authorized to hold the proper office, although at the date of such bonds such persons may not have been so authorized or shall not have held such office. In case any officer whose signature shall appear on any bonds or whose facsimile signature shall appear on any coupon shall cease to be such officer before the delivery of such bonds, such signature shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until such delivery.



§ 12-3-204. Revenue bonds -- Status as negotiable instruments; tax exemption for bonds and income therefrom

All bonds issued under this part shall have and are declared to have all the qualities and incidents of negotiable instruments under the negotiable instruments laws of this state. Such bonds and the income thereof shall be exempt from all taxation within the state.



§ 12-3-205. Revenue bonds -- Use and manner of disbursement of proceeds; procedure where proceeds are less than or greater than cost of projects

The proceeds of bonds shall be used solely for the payment of the cost of the project and shall be disbursed upon requisition or order of the chairman of the association or its duly bonded agents under such restrictions, if any, as the resolution authorizing the issuance of the bonds or the trust indentures may provide. If the proceeds of such bonds, by error of calculation or otherwise, shall be less than the cost of the project, then unless otherwise provided in the resolution authorizing the issuance of the bonds or in the trust indenture, additional bonds may in like manner be issued to provide the amount of such deficit. These additional bonds, unless otherwise provided in the resolution authorizing the issuance of the bonds or in the trust indenture, shall be deemed to be of the same issue and shall be entitled to payment from the same fund without preference or priority of the bonds first issued for the same purpose. If the proceeds of the bonds of any issue shall exceed the amount required for the purpose for which such bonds were issued, all surplus shall be paid into the sinking fund provided in Code Section 12-3-212 for the payment of principal and interest of such bonds.



§ 12-3-206. Revenue bonds -- Issuance of interim receipts, interim certificates, and temporary bonds

Prior to the preparation of definitive bonds, the association may, under like restrictions, issue interim receipts, interim certificates, or temporary bonds, with or without coupons, exchangeable for definitive bonds upon the issuance of the latter.



§ 12-3-207. Revenue bonds -- Replacement of mutilated, destroyed, or lost bonds

The association may provide for the replacement of any bond which becomes mutilated or is destroyed or lost.



§ 12-3-208. Revenue bonds -- Immediate effectiveness of resolutions providing for issuance of bonds; time and manner of passage of resolutions

Resolutions for the issuance of bonds may be adopted without any other proceedings or the happening of any other conditions or things than those proceedings, conditions, and things which are specified or required by this part. Any resolution providing for the issuance of bonds under this part shall become effective immediately upon its passage and need not be published or posted. Any such resolution may be passed at any regular, special, or adjourned meeting of the association by a majority of its members.



§ 12-3-209. Revenue bonds -- Status as constituting debt or pledge of credit of state; effect of issuance of bonds on obligation of state to tax or make appropriations; recitals on face of bonds

Bonds issued under this part shall not be deemed to constitute a debt of the State of Georgia or a pledge of the credit of the state. Such bonds shall be payable solely from the fund provided for in Code Section 12-3-212; and the issuance of such bonds shall not directly, indirectly, or contingently obligate the state to levy or to pledge any form of taxation whatsoever therefor or to make any appropriation for their payment. All such bonds shall contain recitals on their face covering substantially the foregoing provisions of this Code section.



§ 12-3-210. Revenue bonds -- Securing bonds by trust indenture

(a) In the discretion of the association, any issue of bonds may be secured by a trust indenture by and between the association and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or outside of the state.

(b) Resolutions providing for the issuance of bonds and trust indentures may contain such provisions for protecting and enforcing the rights and remedies of the bondholders, including the right to the appointment of a receiver for the project upon the default of any principal or interest payment upon the bonds thereof, and including the right of any receiver or indenture trustee to enforce collections of rents, revenues, or other charges for the use of the project necessary to pay all costs of operation, the principal and interest on the issue, the cost of collection, and all things reasonably necessary to accomplish the collection of such sums, in the event of any default of the association.

(c) Such resolutions or trust indentures may include covenants setting forth the duties of the association in relation to the acquisition of the property, the construction of the project, the maintenance, operation, repair, and insurance of the project, and the custody, safeguarding, and application of all moneys and may also contain provisions concerning the conditions, if any, upon which additional bonds may be issued. An indenture may also set forth the rights and remedies of the bondholders and of the trustee and may restrict the individual right of action of bondholders as is customary in trust indentures securing bonds and debentures of corporations. In addition, an indenture may contain such other provisions as the association may deem advisable, reasonable, and proper for the security of the bondholders.

(d) It shall be lawful for any bank or trust company incorporated under the laws of this state to act as such depository and to furnish such indemnifying bonds or pledge such securities as may be required by the association.

(e) All expenses incurred in carrying out such trust indenture may be treated either as a part of the cost of maintenance, operation, and repair of the project affected by such indenture or as an administrative expense of the association.



§ 12-3-211. Revenue bonds -- Designation of recipient of bond proceeds

The association shall, in the resolution providing for issuance of bonds or in the trust indenture, provide for the payment of the proceeds of the sale of the bonds to any officer or person who, or any agency, bank, or trust company which, shall act as trustee of such funds and shall hold and apply the same to the purposes expressed in this part, subject to such regulations as this part and such resolution or trust indenture may provide.



§ 12-3-212. Revenue bonds -- Establishment of sinking funds for payment of principal, interest, and other costs

(a) The revenues, rents, and earnings derived from the project may be pledged by the association to the payment of principal and interest on bonds of the association as any resolution authorizing the issuance of the bonds or any trust instrument may provide. Such funds so pledged, from whatever source received, may include funds received from one or more or all sources and may be set aside into sinking funds at regular intervals which may be provided in any resolution or trust indenture.

(b) All such sinking funds shall be pledged to and charged with the payment of:

(1) The interest upon such bonds as such interest shall fall due;

(2) The principal of the bonds as the same shall fall due;

(3) The necessary charges of paying agents for paying principal and interest; and

(4) Any premium upon bonds retired by call or purchase as provided in Code Section 12-3-199.

(c) The use and disposition of such sinking fund shall be subject to such regulations as may be provided for in the resolution authorizing the issuance of the bonds or in the trust indenture; but, except as may otherwise be provided in such resolutions or trust indentures, such sinking funds, individually, shall be funds for the benefit of all revenue bonds without distinction or priority of one over another.

(d) Subject to the provisions of the resolution authorizing the issuance of the bonds or the provisions of the trust indenture of any given bond issue, any moneys in all sinking funds, after all bonds and interest thereon for which such sinking funds were pledged have been paid, may be paid into the association fund provided for in Code Section 12-3-199.



§ 12-3-213. Revenue bonds -- Revenue refunding bonds

The association is authorized, subject to the provisions of any prior resolution or trust indenture, to provide by resolution for the issuance of refunding bonds of the association for the purpose of refunding any bonds issued under this part and then outstanding, together with accrued interest thereon. The issuance of such refunding bonds, the maturities and all other details thereof, the rights of the holders thereof, and the duties of the association in respect to the same shall be governed by this part insofar as the same may be applicable.



§ 12-3-214. Revenue bonds -- Remedies of bondholders, coupon holders, and trustee

Except to the extent the rights given in this Code section may be restricted by resolution passed before the issuance of bonds or by a trust indenture, any holder of revenue bonds or interest coupons issued under this part, any receiver for such holders, or any indenture trustee, if there are any, may either at law or in equity, by action, mandamus, or other proceedings, protect and enforce any and all rights under the laws of the State of Georgia or granted by this part or under such resolution or trust indenture. Such holder, receiver, or trustee may enforce and compel performance of all duties required by this part, or by resolution or trust indenture, to be performed by the association or any officer thereof, including the fixing, charging, and collecting of revenues, rents, and other charges for the use of the project or projects. In the event of default of the association upon the principal and interest obligations of any revenue bond issue, such holder, receiver, or trustee shall be subrogated to each and every right, specifically including the contract rights of collecting rental, which the association may possess against the state or any department, agency, or institution of the state and, in the pursuit of his or its remedies as subrogee, may proceed either at law or in equity, by action, mandamus, or other proceedings, to collect any sums by such proceedings due and owing to the association and pledged or partially pledged directly or indirectly to the benefit of the revenue bond issue of which such holder, receiver, or trustee is representative. No holder, receiver, or trustee shall have the right to compel any exercise of the taxing power of the state to pay any such bond or the interest thereon or the right to enforce the payment thereof against any property of the state; nor shall any such bond constitute a charge, lien, or encumbrance, legal or equitable, upon the property of the state, provided that any provision of this part or any other law to the contrary notwithstanding, any such holder, receiver, or trustee shall have the right by appropriate legal or equitable proceedings (including, without being limited to, mandamus) to enforce compliance by the appropriate public officials with the provisions of Article VII, Section IV of the Constitution of Georgia, and permission is given for the institution of any such proceedings to compel the payment of lease obligations.



§ 12-3-215. Revenue bonds -- Status as legal investment and as securities for deposits

The bonds authorized by this part shall be securities in which all public officers and bodies of the state; all municipalities and all municipal subdivisions; all insurance companies and associations and other persons carrying on an insurance business; all banks, bankers, trust companies, saving banks, and saving associations, including savings and loan associations, building and loan associations, investment companies, and other persons carrying on a banking business; all administrators, guardians, executors, trustees, and other fiduciaries; and all other persons whatsoever who are now or may hereafter be authorized to invest in bonds or other obligations of the state may properly and legally invest funds, including capital in their control or belonging to them. The bonds are also made securities which may be deposited with and shall be received by all public officers and bodies of this state and all municipalities and municipal subdivisions for any purpose for which the deposit of the bonds or other obligations of this state is now or may hereafter be authorized.



§ 12-3-216. Revenue bonds -- Protection of bondholders; part as constituting a contract with bondholders

While any of the bonds issued by the association remain outstanding, the powers, duties, or existence of the association or of its officers, employees, or agents shall not be diminished or impaired in any manner that will affect adversely the interests and rights of the holders of such bonds; nor will the state itself in any way obstruct, prevent, impair, or render impossible the due and faithful performance of all project rental or lease contracts and all the covenants thereof entered into under this part. This part shall be for the benefit of the state, the association, and each and every holder of the association's bonds and, upon and after the issuance of bonds under this part, shall constitute an irrevocable contract with the holders of such bonds.



§ 12-3-217. Revenue bonds -- Validation

Bonds of the association shall be confirmed and validated in accordance with the procedure of Article 3 of Chapter 82 of Title 36.



§ 12-3-218. Moneys received by association as constituting trust funds; bondholders' lien on funds

All moneys received pursuant to the authority of this part, whether as proceeds from the sale of bonds or as revenues, tolls, and earnings, shall be deemed trust funds to be held and applied solely as provided in this part. The bondholders paying or entitled to receive the benefit of such funds shall have a lien on all such funds until applied as provided for in any resolution or trust indenture of the association.



§ 12-3-219. Association property, activities, income, and bonds exempt from taxation and assessment; facilities, services, and charges subject to certain taxes

(a) It is found, determined, and declared that the creation of the association and the carrying out of its corporate purposes are in all respects for the benefit of the people of this state and that the association is an institution of purely public charity and will be performing an essential governmental function in the exercise of the power conferred upon it by this part. Except as otherwise provided in subsection (b) of this Code section, this state covenants with the holders of the bonds that the association shall be required to pay no taxes or assessment upon any of the property acquired or leased by it under its jurisdiction, control, possession, or supervision, or upon its activities in the operation or maintenance of the project erected by it, or upon any fees, rental, or other charges for the use of the facilities or services of the project, or upon other income received by the association. Further, this state covenants that the bonds of the association, their transfer, and the income therefrom shall at all times be exempt from taxation from within the state.

(b) (1) Facilities, services, and charges for the use of facilities and services of any project owned or operated by the association shall not be exempt from and shall be subject to taxes under Article 3 of Chapter 13 of Title 48, notwithstanding any provision to the contrary in paragraph (1) of subsection (a) of Code Section 48-13-51, and shall not be exempt from and shall be subject to any taxes on alcoholic beverages under Title 3, the "Georgia Alcoholic Beverage Code," to the extent that either or both such taxes are levied.

(2) Notwithstanding any provision of paragraph (3) of subsection (a) of Code Section 48-13-51 to the contrary:

(A) The association shall retain and not remit to the county or municipality levying such tax, in each fiscal year during which a tax is collected under paragraph (3) of subsection (a) of Code Section 48-13-51, an amount equal to the amount by which the total taxes collected under Code Section 48-13-51 exceed the taxes which would be collected at the rate of 3 percent;

(B) The association shall expend the funds retained for the purposes of promotion and advertising of the project operated under the jurisdiction of the association from which the money was collected or for similar purposes of promoting, advertising, stimulating, and developing conventions and tourism in the county or municipality in which the project is operated as long as said promotion or advertising prominently features the project operated under the jurisdiction of the association; and

(C) The association shall submit a report to the governing authority of the county or municipality levying such tax for each fiscal year during which a tax is collected under paragraph (3) of subsection (a) of Code Section 48-13-51 which report shall include the total funds retained by the association under this paragraph and the manner in which such funds were expended.



§ 12-3-220. Venue and jurisdiction for actions under part

Any action to declare, protect, or enforce any rights or duties under this part, brought in the courts of the state, shall be brought in the Superior Court of DeKalb County, Georgia; and any action pertaining to validation of any bonds issued under this part shall likewise be brought in such court, which shall have exclusive original jurisdiction of such actions.









Article 7 - Public Authorities

Part 1 - Jekyll Island--State Park Authority

§ 12-3-230. Short title

This part may be cited as the "Jekyll Island--State Park Authority Act."



§ 12-3-231. Definitions

As used in this part, the term:

(1) "Authority" means the Jekyll Island--State Park Authority created by this part.

(2) "Bonds" or "revenue bonds" means any bonds issued by the authority under this part, including refunding bonds.

(3) "Cost of the project" means the cost of construction; the cost of all lands, properties, rights, easements, and franchises acquired; the cost of all machinery and equipment; financing charges; interest prior to and during construction and for one year after completion of construction; cost of engineering; architectural and legal expenses, cost of plans and specifications, and other expenses necessary or incident to determining the feasibility or practicability of the project; administrative expense; and such other expenses as may be necessary or incident to the financing authorized by this part, the construction of any project, the placing of the same in operation, and the condemnation of property necessary for such construction and operation. Any obligation or expense incurred for any of the foregoing purposes shall be regarded as a part of the cost of the project and may be paid or reimbursed as such out of the proceeds of revenue bonds issued under this part for such project.

(4) "Developed land" means land that is built upon or paved or land that has been disturbed and no longer retains original, natural functions. Specific examples include, but are not limited to:

(A) Roads and bike paths in active use, whether by the authority or the general public;

(B) Multiuse trails and pathways, whether paved or of pervious surface material;

(C) Utility easements;

(D) Firebreaks intended to protect residential areas;

(E) Man-made ponds and borrow pits; and

(F) Golf courses.

(5) "Master plan" means that document created under the auspices of and adopted by the authority of Jekyll Island and as it may be amended from time to time pursuant to Code Section 12-3-243.1.

(6) "Park" means present and future parks, parkways, park and recreational resources and facilities of the state or any department, agency, or institution of the state, and any such facility constituting part of the State Parks System and shall specifically include Jekyll Island State Park.

(7) "Project" means any subdivision, hotel, cottage, apartment house, public building, school, utility, dock, facility, watercourse, airport, bridge, golf course, tennis court, or other resort recreational facility. This term also means one or a combination of two or more of the following: buildings and facilities, and all other structures, electric, gas, steam, water, and sewerage utilities and facilities of every kind and character deemed by the authority to be necessary or convenient for the efficient operation of any department, board, commission, authority, or agency of the State of Georgia.

(8) "Undeveloped area" means any area that remains free from the built environment. The term shall include, but not be limited to:

(A) Marsh and forest where the canopy and understory remain intact;

(B) Wooded areas that are altered only by installation of firebreaks;

(C) Dirt roads no longer in use and serving no practical function;

(D) Dirt footpaths fewer than six feet in width;

(E) Sand dunes and beach, including associated crossovers; and

(F) Fresh water wetlands.



§ 12-3-232. Creation of authority as instrumentality of state and public corporation; delegation of powers and duties; duration of existence

(a) There is created a body corporate and politic to be known as the Jekyll Island--State Park Authority, which shall be deemed to be an instrumentality of the state and a public corporation, and by that name, style, and title such body may contract and be contracted with, sue and be sued, implead and be impleaded, and complain and defend in all courts. The authority may delegate to one or more of its members, or to its officers, agents, and employees, such powers and duties as it may deem proper. The authority shall exist for 99 years and, upon the expiration thereof, shall exist for an additional 40 years.

(b) The authority is assigned to the Department of Natural Resources for administrative purposes only.



§ 12-3-233. Appointment of members; terms; vacancies; officers; quorum; reimbursement for expenses; members as constituting policy-making body of authority; executive director

(a) The authority shall be composed of the commissioner of natural resources or his or her designee and eight residents of this state, two of whom shall be from Chatham, Bryan, Liberty, McIntosh, Glynn, or Camden counties, to be appointed by the Governor. The eight members appointed by the Governor shall be selected from the state at large but shall be representative of the geographical areas of the state. Except as provided in this Code section, the members appointed by the Governor shall serve for a term of four years and until the appointment and qualification of their successors. The first four appointments made by the Governor shall be as follows: one member shall be appointed for a term of one year beginning July 1, 1978; one member shall be appointed for a term of two years beginning July 1, 1978; one member shall be appointed for a term of three years beginning July 1, 1978; and one member shall be appointed for a term of four years beginning July 1, 1978. The fifth member appointed by the Governor shall serve for a term of four years beginning July 1, 1984. The sixth member appointed by the Governor shall serve for an initial term beginning upon appointment and ending on June 30, 1997. The seventh member appointed by the Governor shall serve for an initial term beginning upon appointment and ending on June 30, 1998. The eighth member appointed by the Governor shall serve for an initial term beginning upon appointment and ending on June 30, 1999. Subsequent terms for those members appointed as the sixth, seventh, and eighth members, or their successors, shall be for four years. An appointment by the Governor to fill a vacancy shall be made for the unexpired term.

(b) The Governor shall appoint the chairperson of the authority for a term of one year. A member may serve no more than two consecutive terms as chairperson nor more than two terms as chairperson in any one four-year term as a member of the authority. The authority shall elect one of its members as vice chairperson and shall elect a secretary and treasurer who may not necessarily be a member of the authority. The chairperson shall be selected from among the members appointed by the Governor.

(c) Five members of the authority shall constitute a quorum. No vacancy in the authority shall impair the right of a quorum to exercise all the rights and perform all the duties of the authority.

(d) Reserved.

(e) Membership on the authority does not constitute public office and no member shall be disqualified from holding public office by reason of his or her membership.

(f) The members of the authority shall not be entitled to compensation for their services but shall be reimbursed for their actual expenses necessarily incurred in the performance of their duties.

(g) The members of the authority shall constitute the policy-making body of the authority. The authority shall employ a full-time executive director to execute the policy decisions of the authority and to provide continuing professional management of the day-to-day activities of the authority.



§ 12-3-233.1. Jekyll Island Citizens Resource Council; purpose; members; meetings; reimbursement for expenses

(a) The Governor shall appoint a body to be known as the Jekyll Island Citizens Resource Council. The purpose of the Citizens Resource Council shall be to improve, foster, and encourage communication and the exchange of thoughts and ideas between the authority and the community of persons interested in Jekyll Island including, but not limited to, residents of Jekyll Island; owners, operators, and employees of businesses located on or providing services to Jekyll Island; and environmental organizations.

(b) The Citizens Resource Council shall consist of seven members. Three members shall be representative of the Jekyll Island residential and business community with two of these members being residents of Jekyll Island and one being an owner, manager, or employee of a business or commercial facility located on Jekyll Island. Four members shall be appointed at large. The term of each member shall be for two years, provided that of the members first appointed, three shall be appointed for terms of one year, and four for terms of two years. Vacancies shall be filled by similar appointment for unexpired terms.

(c) The Citizens Resource Council shall meet once a month. The meetings shall be attended by the authority's executive director and at least one member of the authority. Once in every calendar quarter, the meeting of the Citizens Resource Council shall be held as a town meeting at which comments and sentiments from the Jekyll Island community at large may be received.

(d) The Citizens Resource Council shall be available to consult with the authority, if requested by the authority to do so, as to the authority's programs, projects, and actions concerning Jekyll Island. The Citizens Resource Council may also, upon request of the authority, review and prepare written comments on proposed authority plans and projects. Such written comments may be submitted to the authority's executive director, the authority, and the Governor.

(e) Members of the Citizens Resource Council shall serve without compensation, but its members who are not employees or officials of state or local governmental entities shall receive reimbursement from funds available to the authority for their actual expenses necessarily incurred in the performance of their duties.



§ 12-3-234. Accountability of authority members as trustees; maintenance of financial records and books; creation of Jekyll Island--State Park Authority Oversight Committee

(a) The members of the authority shall be accountable in all respects as trustees. The authority shall keep suitable and proper books and records of all receipts, income, and expenditures of every kind and shall submit for inspection all of the books, together with a proper statement of the authority's financial position, once a year on or about December 31 to the state auditor and to the Jekyll Island--State Park Authority Oversight Committee. The books and records shall be inspected and audited by the state auditor at least once in each year. The authority shall also submit a quarterly summary of each lease and contract agreement involving an amount in excess of $50,000.00 to the legislative oversight committee. Upon request, a copy of the lease or contract agreement or other documents so requested shall be provided to the members of the oversight committee.

(b) There is created as a joint committee of the General Assembly the Jekyll Island--State Park Authority Oversight Committee to be composed of three members of the House of Representatives appointed by the Speaker of the House, one of whom shall be from the House Committee on State Properties, and three members of the Senate appointed by the President of the Senate, one of whom shall be from the Senate Committee on State Institutions and Property. The members of the committee shall serve two-year terms concurrent with their terms as members of the General Assembly. The chairperson of the committee shall be appointed by the President of the Senate from the membership of the committee, and the vice chairperson of the committee shall be appointed by the Speaker of the House from the membership of the committee during odd-numbered years. The chairperson of the committee shall be appointed by the Speaker of the House from the membership of the committee, and the vice chairperson of the committee shall be appointed by the President of the Senate from the membership of the committee during even-numbered years. The chairperson and vice chairperson shall serve terms of one year beginning January 1, 2007. Vacancies in an appointed member's position or in the offices of chairperson or vice chairperson of the committee shall be filled for the unexpired term in the same manner as the original appointment. The committee shall advise the General Assembly regarding the authority's compliance with the provisions required by this part. The committee shall meet upon the call of the chairperson.



§ 12-3-235. Powers of authority generally

The authority shall have power:

(1) To have a seal and alter it at pleasure;

(2) To acquire, hold, and dispose of personal property for its corporate purposes;

(3) To sell, by competitive bids, and dispose of all junk, salvage, and surplus materials, together with all obsolete, unused, or surplus machinery or equipment now or in the future upon or affixed to its leasehold property; and to apply the proceeds therefrom to permanent improvements on the island;

(4) To appoint and select officers, agents, and employees, including engineering, architectural, and construction experts and attorneys, and to fix their compensation;

(5) To make contracts, and to execute all instruments necessary or convenient, including contracts for construction of projects or contracts with respect to the leasing or use of projects which it causes to be subdivided, erected, or acquired;

(6) To plan, survey, subdivide, improve, administer, construct, erect, acquire, own, repair, remodel, maintain, add to, extend, improve, equip, operate, and manage projects as defined in Code Section 12-3-231, to be located on property owned or leased by the authority, the cost of any such project to be paid from its income, from the proceeds of revenue anticipation certificates of the authority, or from such proceeds and any grant from the United States or any agency or instrumentality thereof, or from the State of Georgia; provided, however, that the authority shall not undertake any such activity having a projected cost of over $1 million unless it has first evaluated the feasibility of involving private persons or entities in the development, construction, operation, and management of the authority's existing projects and such proposed activities and has filed a copy of such evaluation with the Office of Planning and Budget and with the Recreational Authorities Overview Committee;

(7) To accept loans and grants, either or both, of money or materials or property of any kind from the United States or any agency or instrumentality thereof, including the Department of Housing and Urban Development, upon such terms and conditions as the United States or such agency or instrumentality, including the Department of Housing and Urban Development, may impose;

(8) To borrow money for any of its corporate purposes, to issue negotiable revenue anticipation certificates from earnings of such projects, and to provide for the payment of the same and for the rights of the holders thereof;

(9) To exercise any power usually possessed by private corporations performing similar functions, which power is not in conflict with the Constitution and laws of this state;

(10) To act as agent for the United States or any agency, department, corporation, or instrumentality thereof, in any manner coming within the purposes or powers of the authority;

(11) To adopt, alter, or repeal its own bylaws, rules, and regulations governing the manner in which its business may be transacted and in which the power granted to it may be enjoyed, as the authority may deem necessary or expedient in facilitating its business;

(12) To receive gifts, donations, or contributions from any person, firm, or corporation;

(13) To hold, use, administer, and expend, for any of the purposes of the authority, such sum or sums as may hereafter be received as income or as gifts or as may be appropriated by authority of the General Assembly;

(14) To do any other things necessary or proper to beautify, improve, and render self-supporting the island park, to make its facilities available to people of average income, and to advertise its beauties to the world;

(15) To acquire in its own name, by purchase, on such terms and conditions and in such manner as it may deem proper, or by condemnation in accordance with any and all existing laws applicable to the condemnation of property for public use, real property or rights of easement therein or franchises necessary or convenient for its corporate purposes, and to use the same so long as its corporate existence shall continue, and to lease or make contracts with respect to the use of or dispose of the same in any manner it deems to be the best advantage of the authority, the authority being under no obligation to accept and pay for any property condemned under this part except from the funds provided under the authority of this part; and in any proceedings to condemn, such orders may be made by the court having jurisdiction of the suit, action, or proceeding as may be just to the authority and to the owners of the property to be condemned; and no property shall be acquired under this part upon which any lien or other encumbrance exists, unless at the time such property is so acquired a sufficient sum of money is deposited in trust to pay and redeem the fair value of such lien or encumbrance; and if the authority shall deem it expedient to construct any project on lands which are a part of the real estate holdings of the State of Georgia, the Governor is authorized to execute, for and on behalf of the state, a lease upon such lands to the authority for such parcel or parcels as shall be needed for a period not to exceed 50 years; and if the authority shall deem it expedient to construct any project on any other lands, the title to which shall then be in the State of Georgia, the Governor is authorized to convey, for and in behalf of the state, title to such lands to the authority;

(16) To acquire by purchase, lease, or otherwise, and to hold, lease, and dispose of, real and personal property of every kind and character for its corporate purposes;

(17) To make contracts and leases, and to execute all instruments necessary or convenient, including contracts for construction of projects and leases of projects or contracts with respect to the use of projects which it causes to be erected or acquired; and any and all political subdivisions, departments, institutions, or agencies of the state are authorized to enter into contracts, leases, or agreements with the authority, upon such terms and for such purposes as they deem advisable; and without limiting the generality of the above, authority is specifically granted to any department, board, commission, or agency of the State of Georgia to enter into contracts and lease agreements for the use of any structure, building, or facility, or a combination of any two or more structures, buildings, or facilities, of the authority for a term not exceeding 50 years; and any department, board, commission, or agency of the State of Georgia may obligate itself to pay an agreed sum for the use of such property so leased and also to obligate itself as part of the lease contract to pay the cost of maintaining, repairing, and operating the property so leased from the authority;

(18) To construct, erect, acquire, own, repair, remodel, maintain, add to, extend, improve, equip, operate, and manage projects as defined in Code Section 12-3-231, to be located on property owned by or leased by the authority, the cost of any such project to be paid in whole or in part from the proceeds of revenue bonds of the authority or from such proceeds and any grant from the United States, the State of Georgia, or any agency or instrumentality thereof;

(19) To borrow money for any of its corporate purposes, to issue negotiable revenue bonds payable solely from funds pledged for that purpose, and to provide for the payment of the same and for the rights of the holders thereof;

(20) To grant franchises to and make contracts with utility companies, both public and private, providing electric light or power, gas, steam heat, telephone, telegraph, cable, television, water, or sewerage services, for the use and occupancy of Jekyll Island or any part thereof, on an exclusive or nonexclusive basis; to permit the rendering of such utility services upon such conditions and for such time as the authority may deem appropriate or convenient;

(21) To do all things necessary or convenient to carry out the powers expressly given in this part; and to do any and all other acts and things which this part authorizes or requires to be done, whether or not included in the general powers mentioned in this Code section;

(22) To provide and operate, at the discretion of the authority, a fire department which shall have the powers of a fire department of a county, municipality, or other political subdivision set forth in Chapter 3 of Title 25 and to exercise the powers of a county, municipality, or other political subdivision set forth in Code Section 25-3-4; and Code Section 25-2-38.1 shall be applicable to the authority and any fire department of the authority in the provision of fire protection and suppression services provided;

(22.1) To sell, upon obtaining a license from the Department of Revenue, alcoholic beverages for consumption on the premises only upon property operated and controlled by the authority and located within the territorial limits of Jekyll Island, Georgia; and

(23) To charge fees to all persons, natural and artificial, using or relying upon fire protection and suppression services or public safety services provided by the authority or the Uniform Division of the Department of Public Safety, which fees and each installment thereof and the interest thereon shall be liens against each tract of land benefited by the fire protection and suppression services or public safety services so provided from the date each such fee is charged until fully paid; and such liens shall be superior to all other liens, except liens for state and county taxes and taxes levied for any and all school purposes, and shall be collected by officers designated by the authority in the same manner as state and county taxes are collected. The annual amount of any fee charged to any person, natural or artificial, or upon any property owned or leased by any such person under this paragraph shall not exceed the annual amount which would be levied for such services by the County of Glynn in the form of ad valorem taxes if such services had been provided by the County of Glynn.



§ 12-3-236. Exercise of police power of authority; delegation of power to state or county

The authority is empowered to exercise such of the police powers of the state as may be necessary to maintain peace and order and to enforce any and all zoning, user, and personal conduct restrictions upon the properties and facilities and the persons under its jurisdiction to the extent that such is lawful under the laws of the nation and the state. The authority may delegate all or any part of performance of this function temporarily or permanently to the state or the county in which the park is located, or both.



§ 12-3-236.1. Adoption and enforcement of ordinances and resolutions

(a) The authority shall have legislative power to adopt reasonable ordinances and resolutions relating to the property, affairs, and government of Jekyll Island, including, without limitation, ordinances and resolutions adopting by reference any or all of the provisions of Chapter 6 of Title 40 in accordance with Code Section 40-6-372, for which no provision has been made by general law and which are not inconsistent with the general laws and Constitution of Georgia. Such ordinances and resolutions shall be enforced by the authority and members of the Uniform Division of the Department of Public Safety. Members of the Uniform Division of the Department of Public Safety are authorized to serve and execute warrants and to make arrests for violation of such ordinances and resolutions and shall, upon and within the limits of Jekyll Island, have the same authority, powers, and privileges regarding enforcement of law as the several sheriffs of this state, which authority, powers, and privileges shall be in addition to and not in limitation of all other powers of members of the Uniform Division of the Department of Public Safety as provided by law. Prosecutions for violations of the ordinances of the authority shall be upon citation or upon accusation as provided in Code Sections 15-10-62 and 15-10-63. The authority may provide that ordinance violations may be tried upon citations with or without a prosecuting attorney as well as upon accusations in the manner prescribed in Code Section 15-10-63.

(b) For purposes of this Code section, the Magistrate Court of Glynn County shall have jurisdiction and authority to hear and try those cases occurring within the limits of Jekyll Island in which a person is charged with violating an ordinance of the authority and to punish violations of such ordinances, all in the manner and to the extent prescribed in Article 4 of Chapter 10 of Title 15. The State Court of Glynn County shall have jurisdiction and authority to hear and try all cases removed from the Magistrate Court of Glynn County for jury trial by any defendant charged with one or more violations of the ordinances of the authority. The Superior Court of Glynn County shall have jurisdiction to review all convictions by certiorari to the superior court. The jurisdiction and authority of the courts of Glynn County provided for in this Code section shall be in addition to and not in limitation of the jurisdiction and authority of such courts as may be now or hereafter provided.



§ 12-3-236.2. Continuation of ordinances and resolutions of authority in force as of April 13, 1981

All of the provisions of any ordinances and resolutions adopted by the authority and which, as of April 13, 1981, are in force and effect and which are not inconsistent with nor repugnant to Code Section 12-3-236.1 and not in conflict with the Constitution or the general laws of Georgia or the Constitution of the United States shall remain in full force and effect, provided that the authority may at any time repeal, alter, or amend any of such ordinances and resolutions.



§ 12-3-237. Rules and regulations for operation of projects authorized

It shall be the duty of the authority to prescribe rules and regulations for the operation of each project or combination of projects constructed under this part, including rules and regulations to ensure maximum use or occupancy of each such project.



§ 12-3-238. Easements and rights of way for intracoastal waterway

The authority shall be authorized to execute to the United States of America such spoilage easements and rights of way in the property leased to the authority by this part as shall be necessary in the construction and maintenance of the intracoastal waterway. Such easements and rights of way shall not exceed in length such period of time as the authority is to exist under this part.



§ 12-3-239. Establishment of museum

The authority shall retain all books, china, furnishings, materials, and other personal property which are intrinsically associated with the history of Jekyll Island and its previous owners, so that an appropriate museum thereof may be later established.



§ 12-3-240. Transfer of funds to authority; cooperation between authority and department

The Office of Planning and Budget is authorized to transfer sufficient funds in the manner provided in Code Section 45-12-72 to provide for the development and operation of the facilities on Jekyll Island, which development and operation shall be carried on by the authority under agreement with the department.



§ 12-3-241. Lease to authority of Jekyll Island, adjacent marshes and marsh islands, rights of way, and rights and privileges of every kind

(a) To the authority is granted, for and on the part of the State of Georgia, a lease for a term of 99 years, beginning on February 13, 1950, which term shall be automatically extended an additional 40 years upon the ending of the initial term. The lease shall be for all of that island of the State of Georgia, County of Glynn, being known as Jekyll Island and the marshes and marsh islands adjacent and adjoining the same owned by the State of Georgia; being that island of 11,000 acres, more or less, lying east of the mainland coast of Georgia, County of Glynn, bounded on its easterly shore by the Atlantic Ocean; bounded upon its northerly shore by Brunswick River, bounded on its westerly shore by Brunswick River, Jekyll Creek, Jekyll River, and Jekyll Sound; and bounded on its southerly shore by Jekyll Sound, together with the adjacent and adjoining marshes and marsh islands; which properties may also be described as all of the lands acquired by the State of Georgia in a certain condemnation proceeding, State of Georgia vs. Jekyll Island Club, Inc., et al., filed June 6, 1947, in Glynn County Superior Court; which properties may also be described in all conveyances, conveying any and all parts of Jekyll Island and the adjacent and adjoining marshes and marsh islands to the State of Georgia, recorded upon the official deed books of Glynn County as of February 13, 1950, all and each one of said conveyances being, by reference, expressly incorporated into this Code section and made in their entireties a part hereof.

(b) Also included in the lease granted by this Code section are all rights, rights of ways, water rights, immunities, easements, profits, appurtenances, and privileges thereof or relating thereto of every kind; all improvements, permanent or temporary, located thereon or dedicated to the use or service thereof; and in addition all personal property or property of any kind of the State of Georgia located thereon or dedicated to the use or service thereof.

(c) This lease shall be for and in consideration of $1.00 annually for each calendar year or fraction thereof paid in hand to and receipted for by the Office of the State Treasurer, and in consideration of the reasonable compliance of the authority with this part; provided, that the grant and conveyance made by this Code section shall include the right of the authority to dispose of that portion of the personal property conveyed by this Code section as is defined in paragraphs (2) and (3) of Code Section 12-3-235.



§ 12-3-242. Lease payments by authority as constituting good, valuable, and sufficient consideration

It is found, determined, and declared that the consideration paid and given and to be paid and given to the State of Georgia by the authority for its leasehold and privileges thereunder is good and valuable and sufficient consideration therefor and that this action on the part of the authority and the state is in the interest of the public welfare of the State of Georgia and its citizens.



§ 12-3-243. Subdivision, improvement, lease, or sale of island by authority -- Limitations on developed area; beaches to remain free and open; protected areas; disposition of proceeds of sale; creation of reserve fund; signing conveyances

(a) (1) (A) The authority is empowered to convert no more than 1,675 acres of the total land area of Jekyll Island into developed land. All residual acreage shall forever be retained as undeveloped area. For purposes of this subparagraph, the 1,597 acres of Jekyll Island that, as of January 1, 2014, have been subdivided, leased, or improved according to the 2013 master plan shall be deemed as already converted to developed land.

(B) After July 1, 2014, undeveloped area shall be converted to developed land only as follows:

(i) Twelve acres to be used solely for the expansion of the existing campground;

(ii) Forty-six acres to be used solely for public health, public safety, or public recreation. As used in this division, the term "public recreation" specifically excludes residential and commercial development; and

(iii) Twenty acres to be available for unrestricted uses.

(C) After July 1, 2014, the proposed conversion of any undeveloped area to developed land shall be subject to the amendment procedure outlined in subsection (c) of Code Section 12-3-243.1.

(2) (A) The authority may survey, subdivide, and lease any acreage which may be converted to developed land in accordance with paragraph (1) of this subsection, provided that the authority shall in no way sell or otherwise dispose of any riparian rights; and provided, further, that the beach areas of Jekyll Island shall never be leased but shall be kept free and open for the use of the people of this state.

(B) That portion of Jekyll Island lying south of 31 degrees, 1 minute, 34 seconds north latitude as such latitude is depicted on the 1993 USGS topographic survey 7.5 minute series quadrangle map shall always be retained as undeveloped area, and the authority shall not enter into, renew, or extend any agreement or otherwise take any action regarding such southern portion of the island on or after May 30, 2007, except as otherwise provided in this subparagraph. The removal of any improvement on such southern portion of the island which was completed prior to May 30, 2007, shall not be required. Upon the expiration or termination of any lease of a lot for a single-family residence on such southern portion of the island, the authority may again lease such lot to the same or another lessee for a single-family residence or noncommercial purpose or the authority may set aside the lot for public use; but the lot shall not be further subdivided, and the authority shall not lease such lot for any multifamily residence or commercial purpose. Those properties used for the Jekyll Island 4-H center and soccer complex may continue to be used and improved for the same or similar purposes under an extension or renewal of an existing lease or under a new lease. This subparagraph shall not prohibit the construction and use of any public bicycle trails, public nature trails, or public picnic areas on such southern portion of the island by the authority. This subparagraph shall not be applied to impair the obligation of any valid contract entered into prior to May 30, 2007.

(b) The authority shall deduct and retain as income from the amounts received for any sales of lots the value of its leasehold estate in such property, which shall be determined by agreement between the authority and the Governor. The remainder of such amounts shall be paid into the state treasury to the credit of the general fund. Ninety percent of the income received by the authority from the sale of lots shall be paid into a reserve fund to be set up by the authority to be used for general improvements or capital improvements, or both, on Jekyll Island.

(c) All conveyances for the sale of lots shall be signed by the authority on its own behalf and by the Governor on behalf of the state.



§ 12-3-243.1. Master plan as to Jekyll Island; maintenance; contents; adherence to plan; amendments

(a) The authority shall maintain a master plan for the management, preservation, protection, and development of Jekyll Island. The master plan shall delineate, based upon aerial survey, the present and permitted future uses of the land area of Jekyll Island and shall designate areas to be managed as environmentally sensitive, historically sensitive, and active use areas.

(b) The authority, in the exercise of its authority to develop, manage, preserve, and protect Jekyll Island, shall be guided by and shall adhere to the master plan as the same may from time to time be amended as provided in subsection (c) of this Code section.

(c) The authority may, from time to time, amend the master plan but only in compliance with the following procedure:

(1) Any proposed amendment to the master plan shall be described in written form and, if capable of such description, in visual form and presented publicly at a regular meeting of the authority;

(2) After the proposed amendment is presented publicly at a regular meeting of the authority, a brief summary of the proposed amendment shall be advertised in the legal organs of Glynn and Fulton counties, distributed to the media by news release, and published in appropriate publications of the authority. Each such advertisement, news release, and publication shall also contain:

(A) The time and place of the public hearing on the proposed amendment, which public hearing shall be held no earlier than 15 days after the latest publication of the advertisement in the legal organ of Glynn or Fulton County as required by this paragraph;

(B) Directions as to the manner of receiving comments from the public regarding the proposed amendment; and

(C) The date on which the meeting of the authority at which the proposed amendment will be considered for approval or rejection, which meeting shall not be held any sooner than 30 days after the meeting of the authority at which the proposed amendment was announced pursuant to paragraph (1) of this subsection;

(3) The authority shall transmit by certified mail or personal service copies of the information required by paragraph (2) of this subsection and a complete copy of the proposed amendment to the Speaker of the House, President of the Senate, members of the Jekyll Island--State Park Authority Oversight Committee, and Office of Legislative Counsel at least 60 days prior to the date of the meeting at which the proposed amendment will be considered. The presiding officers of each house, or the Office of Legislative Counsel if a presiding officer is unavailable, shall then provide copies to any member of the General Assembly who makes, or has made, a standing written request;

(4) In the event the Jekyll Island--State Park Authority Oversight Committee files an objection to a proposed amendment to the master plan with the chairperson of the authority prior to the authority's taking action on the proposed amendment, then the same shall be stayed. Thereafter, by introduction of a resolution to consider the committee's objection within the first 30 days of the next regular session of the General Assembly, the objection may be considered for ratification by the General Assembly. In the event the resolution is adopted by a vote of two-thirds of the members of each branch, the amendment to the master plan shall not be adopted by the authority. In the event the resolution is ratified by a vote of less than two-thirds of the members of either house, the resolution shall be submitted to the Governor for approval or veto. In the event the resolution fails to pass both houses or is vetoed by the Governor, the amendment to the master plan may be adopted by the authority and the stay of the committee shall be lifted. In the event of the Governor's approval of the resolution, the amendment to the master plan shall be prohibited;

(5) Any proposed development of the 78 acres available for development under subparagraph (a)(1)(B) of Code Section 12-3-243 shall be surveyed and marked at least seven days prior to the public hearing required by paragraph (2) of this subsection in such a fashion as to be readily discernible on the ground by members of the public; and

(6) At the meeting of the authority which has been identified in the advertisement required by paragraph (2) of this subsection as the meeting to consider the approval or rejection of the proposed amendment, the authority shall consider in an open and public meeting the proposed amendment to the master plan which, if approved, shall become a part of the master plan, subject, however, to the provisions of paragraph (4) of this subsection.



§ 12-3-244. Subdivision, improvement, lease, or sale of island by authority -- Sale and lease restrictions

The leasing and sale of subdivided lots shall be under restrictive limitations as to the use, style, and character of the structures allowable thereon and such other limitations as the authority may deem wise. Any and all such restrictions may be incorporated in the leases and deeds as covenants and warranties and may, at the discretion of the authority, provide for termination and forfeiture upon breach. In the event of a breach of any such covenants and warranties, the authority is empowered to take such action as shall further and preserve its own best interest and the best interest of the state.



§ 12-3-245. Subdivision, improvement, lease, or sale of island by authority -- Term of leases; assignment; preservation, continuance, and survival of rights and privileges

The leasing of the subdivided lots shall be for not more than 99 years. Such leases as the authority shall designate may be made freely assignable, subject to all the liabilities, obligations, and duties imposed upon the lessee by the authority in its original lease. In its leasehold conveyance or rental contracts, the authority may create and provide for the preservation of such rights and privileges in the present or future security grantees, mortgagees, or other lenders upon the security of the lessee's or tenant's rights, as the authority may deem wise. Such rights and privileges, when created, may also provide for their continuance or survival after termination or forfeiture of the original leasehold or rental contract.



§ 12-3-246. Subdivision, improvement, lease, or sale of island by authority -- Limitation as to number of lots to be leased or sold to one party

(a) Subject to the exceptions provided in subsections (b), (c), (d), and (e) of this Code section, no person, partnership, or corporation except the authority may, during the life of the authority, hold under lease or by deed or any combination of leases and deeds a total of more than three lots in the residential subdivisions made on Jekyll Island by the authority.

(b) No violation of the limitation provided in subsection (a) of this Code section by any party shall in any wise affect the good and sufficient title of any bona fide assignee or transferee or any subsequent assignee or transferee thereof.

(c) The limitation provided in subsection (a) of this Code section shall not apply to any bank, insurance company, building and loan association, mortgage loan company, or federal or state lending agency which may be holding lots under lease or by deed or under any combination of leases and deeds by virtue of foreclosure of loans made upon the security or improvements erected or existing on such lots.

(d) The authority may waive the limitation provided in subsection (a) of this Code section as regards groups of not more than 25 lots if the lessee or owner thereof is a person or a corporation or other business enterprise engaged in the construction and sale of houses, and such entity covenants to erect houses upon the lots so leased or owned and to sell and assign all lots so leased or owned as improved within a reasonable period of time as determined by the authority.

(e) The authority may waive the limitation provided in subsection (a) of this Code section as regards groups of not more than 25 lots when the lessee or owner thereof covenants to erect or causes to be erected a shopping center or business block or housing project thereon which, when completed, shall be offered for rental or sale, unit by unit, upon such terms and conditions as may be agreed to by the authority.



§ 12-3-247. Subdivision, improvement, lease, or sale of island by authority -- Conditions on sale of residential lots; sale of commercial property; sale price; payment of state's share into state treasury

(a) The authority shall not sell any residential lot unless obligated to do so under the terms of a valid lease agreement entered into prior to May 30, 2007, and such a sale shall be made only to the person who shall hold such lease, his or her assignee, or assigns. No conveyance of the fee simple title to any residential lot shall be made until the lessee of such lot has performed all the obligations regarding the improvement and erection of structures on the lot as are imposed by the lease.

(b) The authority shall not sell any commercial property on which improvements were erected prior to March 1, 1957; and the authority shall not sell any other commercial property unless obligated to do so under the terms of a valid lease agreement entered into prior to May 30, 2007, in which event the commercial property may be sold in the same manner as provided by this part for the sale of leased residential lots.

(c) All sales of residential lots and commercial property shall be made at the conversion price set by the authority in accordance with Code Section 12-3-250, provided that any person who purchases any residential lot sold by the authority shall be entitled to credit on the purchase price to the extent of all payments made by him or his assignors or predecessors in interest on such lease, provided that such credit shall not exceed the purchase price of such lot. If such credit shall equal the purchase price for such lot, the lessee shall be entitled to a conveyance of the fee simple title to such lot, and the authority shall thereupon pay into the state treasury an amount equal to the value of the state's interest in such property as determined as provided in Code Section 12-3-249. The authority shall establish proper reserves to ensure that funds will be available for such purpose.

(c.1) On and after May 30, 2007, the authority shall not enter into, extend, or renew any agreement providing for the sale of any residential or commercial lot on Jekyll Island, and Code Section 12-3-250 shall not apply to any new, extended, or renewed agreement.

(d) No credit shall be allowed to purchasers of commercial property for any prior rental payments.



§ 12-3-248. Subdivision, improvement, lease, or sale of island by authority -- Sales of property for which approval by General Assembly is required

Notwithstanding any other provision of this part, the authority shall under no circumstances sell any real property on Jekyll Island on which a building or buildings were standing at the time the island was leased to the authority, without the express prior approval of the General Assembly to such sale or sales.



§ 12-3-249. Subdivision, improvement, lease, or sale of island by authority -- Publication of schedule of lease rentals; applications exceeding available lots; leasing by negotiation; leases as constituting contracts

(a) The lots in the various subdivisions created on Jekyll Island by the authority may be leased either singly or in groups deemed appropriate by the authority, only after publication of a complete schedule of the lease rentals applicable to the lots in the official organs of Glynn and Fulton counties.

(b) If at any time the number of acceptable applications for lots received by the authority shall exceed the number of lots available in any one of the property subdivisions created by the authority, a drawing shall be held to determine which of the acceptable applications shall be accepted by the authority for leases upon the available lots, and to determine the sequence in which they will be accepted.

(c) The authority may lease by negotiation any number or all of the existing buildings together with appropriate grounds, provided that the authority may lease by negotiation for commercial purposes any one or a number of the lots it shall set aside for commercial purposes; provided, further, that when in the exercise of its discretion the authority shall offer for lease groups of lots as provided for in Code Section 12-3-246, such blocks may be leased by negotiation.

(d) All such leases granted by the authority shall, upon execution, become a contract between the individual lessee, his approved assigns, the authority, and the State of Georgia.



§ 12-3-250. Subdivision, improvement, lease, or sale of island by authority -- Conversion prices of lots

Immediately upon the approval of this part, or as soon thereafter as practicable, the authority shall prepare and publish a conversion price for each residential lot then under lease, stating the price at which the lot may be purchased from the authority. Thereafter the authority shall publish at the same time and in the same manner as schedules of lease rentals are published, as required by Code Section 12-3-249, a conversion price for each residential lot that is available for lease. The conversion price for residential lots shall not be less than the appraised value of such lots, taking into consideration the market value of comparable resort property in Glynn County, as determined by an appraisal or appraisals made or to be made by the Glynn County Real Estate Board. Every lease which the authority may grant for a residential lot shall contain therein the conversion price at which the lot may be purchased.



§ 12-3-251. Subdivision, improvement, lease, or sale of island by authority -- Leases to counties for charitable purposes

(a) The authority is directed, as soon as it deems it feasible to do so, to set aside sufficient land on Jekyll Island to provide a suitable plot for each county in the state for use for charitable purposes.

(b) The authorities having charge of the fiscal affairs of any county desiring to use such plot shall file with the authority a proposal setting forth the use to which such plot is to be placed, the person or persons to have charge and control of the same, and the nature of improvements to be placed thereon. Such proposal shall also disclose how funds are to be secured for the improvement and operation of the facilities.

(c) If the authority deems such proposal to be in the public interest and to the advantage of the state park, it may lease such plot for a period not exceeding 20 years to the fiscal authority of such county or to properly appointed trustees. Such lease shall provide such restrictions, covenants, and conditions as the authority deems proper and shall provide for the termination of the lease upon violation of the provisions of the lease.

(d) Should the authorities having charge of the fiscal affairs of any county fail to claim and present a plan to improve on or before March 1, 1960, the plot of land set aside for such county under this Code section, the authority shall be under no further obligation to furnish any such plot of land on Jekyll Island.



§ 12-3-252. Revenue bonds -- Issuance by authority; payment of principal and interest from special fund; dating of bonds; determination of rate of interest; medium of payment; redemption before maturity

The authority, or any authority or body which has succeeded or which may succeed to the powers, duties, and liabilities vested in the authority created by this part, shall have power and is authorized at one time, or from time to time, to provide by resolution for the issuance of negotiable revenue bonds for the purpose of paying all or any part of the cost, as defined in Code Section 12-3-231, of any one or combination of projects. The principal and interest of such revenue bonds shall be payable solely from the special fund provided in Code Section 12-3-264 for such payment. The bonds of each issue shall be dated; shall bear interest at the lowest obtainable rate, payable in such medium of payment as to both principal and interest as may be determined by the authority, and may be made redeemable before maturity, at the option of the authority, at such price or prices and under such terms and conditions as may be fixed by the authority in the resolution providing for the issuance of the bonds.



§ 12-3-253. Revenue bonds -- Form of bonds; denominations; place of payment of principal and interest; issuance in coupon or registered form; registration of coupon bonds

The authority shall determine the form of the bonds, including any interest coupons to be attached thereto, and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest thereof, which may be at any bank or trust company within or without the state. The bonds may be issued in coupon or registered form, or both, as the authority may determine, and provision may be made for the registration of any coupon bond as to principal alone and also as to both principal and interest.



§ 12-3-254. Revenue bonds -- Signatures; seal

In case any officer whose signature shall appear on any bonds or whose facsimile signature shall appear on any coupon shall cease to be such officer before the delivery of such bonds, such signature shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until such delivery. All such bonds shall be signed by the chairman of the authority, and the official seal of the authority shall be affixed thereto and attested by the secretary of the authority; and any coupons attached thereto shall bear the signature or facsimile signature of the chairman of the authority. Any coupon may bear the facsimile signature of such person, and any bond may be signed, sealed, and attested on behalf of the authority by such persons, as at the actual time of the execution of such bonds shall be duly authorized to so sign, seal, or attest or shall hold the proper office, although at the date of such bonds such persons may not have been so authorized or shall not have held such office.



§ 12-3-255. Revenue bonds -- Status as negotiable instruments

All revenue bonds issued under this part shall have and are declared to have all the qualities and incidents of negotiable instruments under the negotiable instruments law of the state.



§ 12-3-256. Revenue bonds -- Manner of sale; determination of price

The authority may sell such bonds in such manner and for such price as it may determine to be for the best interests of the authority.



§ 12-3-257. Revenue bonds -- Use and manner of disbursement of proceeds; procedure where proceeds are less than or greater than cost of projects

The proceeds of such bonds shall be used solely for the payment of the cost of the project or combined project and shall be disbursed upon requisition or order of the chairman of the authority under such restrictions, if any, as the resolution authorizing the issuance of the bonds or the trust indenture mentioned in Code Section 12-3-262 may provide. If the proceeds of such bonds, by error of calculation or otherwise, shall be less than the cost of the project or combined project, then unless otherwise provided in the resolution authorizing the issuance of the bonds or in the trust indenture, additional bonds may in like manner be issued to provide the amount of such deficit, which bonds, unless otherwise provided in the resolution authorizing the issuance of the bonds or in the trust indenture, shall be deemed to be of the same issue and shall be entitled to payment from the same fund without preference or priority of the bonds first issued for the same purpose. If the proceeds of the bonds of any issue shall exceed the amount required for the purpose for which such are issued, the surplus shall be paid into the fund provided for in Code Section 12-3-264 for the payment of principal and interest of such bonds.



§ 12-3-258. Revenue bonds -- Issuance of interim receipts, interim certificates, and temporary bonds

Prior to the preparation of definitive bonds, the authority may, under the restrictions expressed in Code Section 12-3-257, issue interim receipts, interim certificates, or temporary bonds, with or without coupons, which receipts, certificates, or temporary bonds shall be exchangeable for definitive bonds upon the issuance of the latter.



§ 12-3-259. Revenue bonds -- Replacement of mutilated, destroyed, or lost bonds

The authority may provide for the replacement of any bond which becomes mutilated or is destroyed or lost.



§ 12-3-260. Revenue bonds -- Bonds of a single issue as payment for one or more projects; immediate effectiveness of resolutions providing for issuance of bonds; time and manner of passage of resolutions

Revenue bonds may be issued without the conducting of any proceedings, or the satisfaction of any conditions, or the happening of any events other than those proceedings, conditions, and events which are specified or required by this part. In the discretion of the authority, revenue bonds of a single issue may be issued for the purpose of paying the cost of any one or more, including a combination of, projects at any one institution or any number of institutions. Any resolution providing for the issuance of revenue bonds under this part shall become effective immediately upon its passage and need not be published or posted; and any such resolution may be passed at any regular or special or adjourned meeting of the authority by a majority of its members.



§ 12-3-261. Revenue bonds -- Status as constituting debt or pledge of faith and credit of state; effect of issuance on obligation of state to tax or make appropriation; recitals on face of bonds

Revenue bonds issued under this part shall not be deemed to constitute a debt of the State of Georgia or a pledge of the faith and credit of the state, but such bonds shall be payable solely from the fund provided for in Code Section 12-3-264, and the issuance of such revenue bonds shall not directly, indirectly, or contingently obligate the state to levy or to pledge any form of taxation whatever therefor or to make any appropriation for their payment. All such bonds shall contain recitals on their face covering substantially the foregoing provisions of this Code section. Notwithstanding any other provision of this Code section, such funds as may be received from state appropriations or from any other source are declared to be available and may be used by any department, board, commission, or agency of the State of Georgia for the performance of any lease contract entered into by the department, board, commission, or agency.



§ 12-3-262. Revenue bonds -- Securing by trust indenture

(a) In the discretion of the authority, any issue of such revenue bonds may be secured by a trust indenture by and between the authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or outside of the state. Such trust indenture may pledge or assign rents, revenues, and earnings to be received by the authority.

(b) Either the resolution providing for the issuance of revenue bonds or the trust indenture may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the authority in relation to the acquisition of property; the construction of the project; the maintenance, operation, repair, and insurance of the project; and the custody, safeguarding, and application of all moneys and may also provide that any project shall be constructed and paid for under the supervision and approval of consulting engineers or architects employed or designated by the authority and satisfactory to the original purchasers of the bonds issued therefor. The resolution or the trust indenture may also require that the security given by contractors and by any depository of the proceeds of the bonds or revenues or other moneys be satisfactory to such original purchasers and may also contain provisions concerning the conditions, if any, upon which additional revenue bonds may be issued.

(c) It shall be lawful for any bank or trust company incorporated under the laws of this state to act as such depository and to furnish such indemnifying bonds or pledge such securities as may be required by the authority.

(d) The trust indenture may set forth the rights and remedies of the bondholders and of the trustee and may restrict the individual right of action of bondholders as is customary in trust indentures securing bonds and debentures of corporations.

(e) In addition to the foregoing, the trust indenture may contain such other provisions as the authority may deem reasonable and proper for the security of the bondholders.

(f) All expenses incurred in carrying out the trust indenture may be treated as a part of the cost of maintenance, operation, and repair of the project affected by the indenture.



§ 12-3-263. Revenue bonds -- Payment of proceeds to trustee

The authority shall, in the resolution providing for issuance of revenue bonds or in the trust indenture, provide for the payment of the proceeds of the sale of the bonds to any officer, person, agency, bank, or trust company. The recipient so designated by the authority shall act as trustee of such funds and shall hold and apply the same to the purposes enumerated in this part, subject to such regulations as this part and such resolution or trust indenture may provide.



§ 12-3-264. Revenue bonds -- Pledging and allocating funds to payment of bonds; establishment of sinking fund for payment of principal, interest, and other costs

(a) The revenues, rents, and earnings derived from any particular project or combined projects; any and all funds from any source received by any department, board, commission, or agency of the State of Georgia and pledged and allocated by it to the authority as security for the performance of any lease or leases; or any and all revenues, rents, and earnings received by the authority, regardless of whether or not such rents, earnings, and revenues were produced by a particular project for which bonds have been issued, may, unless otherwise pledged and allocated, be pledged and allocated by the authority to the payment of the principal and interest on revenue bonds of the authority as the resolution authorizing the issuance of the bonds or the trust instrument may provide.

(b) Such funds so pledged from whatever source received, which pledge may include funds received from one or more or all sources, shall be set aside at regular intervals as may be provided in the resolution or trust indenture into a sinking fund, which sinking fund shall be pledged to and charged with the payment of:

(1) The interest upon such revenue bonds as such interest shall fall due;

(2) The principal of the bonds as the same shall fall due;

(3) The necessary charges of paying agents for paying principal and interest; and

(4) Any premium upon bonds retired by call or purchase.

(c) The use and disposition of such sinking fund shall be subject to such regulations as may be provided in the resolution authorizing the issuance of the revenue bonds or in the trust indenture, but, except as may otherwise be provided in such resolution or trust indenture, such sinking fund shall be a fund for the benefit of all revenue bonds without distinction or priority of one over another.

(d) Subject to the provisions of the resolution authorizing the issuance of the bonds or in the trust indenture, surplus moneys in the sinking fund may be applied to the purchasing or redemption of bonds, and any such bonds so purchased or redeemed shall forthwith be canceled and shall not again be issued.



§ 12-3-265. Revenue bonds -- Remedies of bondholders, coupon holders, and trustees

(a) Any holder of revenue bonds or interest coupons issued under this part, any receiver for such holders, or any indenture trustee, if there are any, except to the extent the rights given in this Code section may be restricted by resolution passed before the issuance of the bonds or by the trust indenture, may either at law or in equity, by action, mandamus, or other proceedings, protect and enforce any and all rights under the laws of the State of Georgia or granted by this Code section or under such resolution or trust indenture and may enforce and compel performance of all duties required by this part or by resolution or trust indenture to be performed by the authority, or any officer thereof, including the fixing, charging, and collecting of revenues, rents, and other charges for the use of the project or projects.

(b) In the event of default of the authority upon the principal and interest obligations of any revenue bond issue, any such bondholder, receiver, or trustee shall be subrogated to each and every right, specifically including the contract rights of collecting rental, which the authority may possess against the state or any department, agency, or institution of the state; and in the pursuit of its remedies as subrogee, any such bondholder, receiver, or trustee may proceed either at law or in equity by action, mandamus, or other proceedings to collect any sums by such proceedings due and owing to the authority and pledged or partially pledged directly or indirectly to the benefit of the revenue bond issue of which the individual, receiver, or trustee is representative.

(c) No bondholder, receiver, or trustee shall have the right to compel any exercise of the taxing power of the state to pay any such bond or the interest thereon, or to enforce the payment thereof against any property of the state, nor shall any such bond constitute a charge, lien, or encumbrance, legal or equitable, upon the property of the state.

(d) Any provision of this part or any other Code section to the contrary notwithstanding, any such bondholder or receiver or indenture trustee shall have the right by appropriate legal or equitable proceedings, including, without being limited to, mandamus, to enforce compliance by the appropriate public officials of the provisions of Article VII, Section IV of the Constitution of Georgia, and permission is given for the institution of any such proceedings to compel the payment of lease obligations.



§ 12-3-266. Revenue bonds -- Revenue refunding bonds

The authority is authorized to provide by resolution for the issuance of revenue refunding bonds of the authority for the purpose of refunding any revenue bonds issued under this part and then outstanding, together with accrued interest thereon. The issuance of such revenue refunding bonds, the maturities and all other details thereof, the rights of the holders thereof, and the duties of the authority in respect to the same shall be governed by the foregoing provisions of this part insofar as the same may be applicable.



§ 12-3-267. Revenue bonds -- Status as legal investment and as securities for deposits

The bonds authorized by this part are made securities in which all public officers and bodies of this state; all municipalities and all municipal subdivisions; all insurance companies and associations and other persons carrying on an insurance business; all banks, bankers, trust companies, savings banks, and savings associations, including savings and loan associations, building and loan associations, investment companies, and other persons carrying on a banking business; all administrators, guardians, executors, trustees, and other fiduciaries; and all other persons whatsoever who are now or may hereafter be authorized to invest in bonds or other obligations of the state may properly and legally invest funds, including capital in their control or belonging to them. The bonds are also made securities which may be deposited with and shall be received by all public officers and bodies of this state and all municipalities and municipal subdivisions for any purpose for which the deposit of the bonds or other obligations of this state is now or may hereafter be authorized.



§ 12-3-268. Revenue bonds -- Protection of bondholders; part as constituting a contract with bondholders

While any of the bonds issued by the authority remain outstanding, the powers, duties, or existence of the authority, or of its officers, employees, or agents, or of any department, board, commission, or agency of the state, shall not be diminished or impaired in any manner that will affect adversely the interests and rights of the holders of such bonds. No other entity, department, agency, or authority will be created which will compete with the authority to such an extent as to affect adversely the interests and rights of the holders of such bonds, nor will the state itself so compete with the authority. This part shall be for the benefit of the state, the authority, and the holders of any such bonds and, upon the issuance of bonds under the provisions of this part, shall constitute a contract with the holders of such bonds.



§ 12-3-269. Revenue bonds -- Validation

Bonds of the authority shall be confirmed and validated in accordance with the procedure provided by Article 3 of Chapter 82 of Title 36. The petition for validation shall also make party defendant to such action any authority, subdivision, instrumentality, or agency of the State of Georgia which has contracted with the Jekyll Island--State Park Authority for the use of any building, structure, or facilities for which bonds have been issued and sought to be validated. Such authority, subdivision, instrumentality, or agency shall be required to show cause, if any, why such contract or contracts and the terms and conditions thereof should not be inquired into by the court, the validity of the terms thereof determined, and the contract adjudicated as security for the payment of any such bonds of the authority. The bonds when validated and the judgment of validation shall be final and conclusive with respect to such bonds and against the authority issuing the same and any authority, subdivision, instrumentality, department, or agency contracting with the authority.



§ 12-3-270. Use of rentals and other charges collected from leases and contracts for projects; obligations under lease contracts with authority; failure or refusal of lessee to perform; assignment of rentals due

(a) The authority is authorized to fix rentals and other charges which any department, board, commission, authority, or agency of the State of Georgia shall pay to the authority for the use of each project, or part thereof, or combination of projects. The authority is also authorized to charge and collect rentals and other charges and to lease and make contracts with any department, board, commission, authority, or agency of the State of Georgia with respect to the use by any institution or unit under its control of any project or part thereof. Such rentals and other charges shall be so fixed and adjusted in respect to the aggregate thereof from the project or projects for which a single issue of revenue bonds is issued as to provide a fund sufficient with other revenues of such project or projects, if any, to pay:

(1) The cost of maintaining, repairing, and operating the project or projects, including reserves for extraordinary repairs and insurance and other reserves required by the resolution of trust indentures, unless such cost shall be otherwise provided for, which cost shall be deemed to include the expenses incurred by the authority on account of the project or projects for water, light, sewerage, and other services furnished by other facilities at such institution; and

(2) The principal of the revenue bonds and the interest thereon as the same shall become due.

(b) The rentals contracted to be paid by the state or any department, agency, or institution of the state to the authority under leases entered upon pursuant to this part shall constitute obligations of the state for the payment of which the good faith of the state is pledged. Such rentals shall be paid as provided in the lease contracts from funds appropriated for such purposes by the terms of the Constitution of Georgia. It shall be the duty of the state or any department, agency, or institution of the state to see to the punctual payment of all such rentals.

(c) In the event of any failure or refusal on the part of the lessees punctually to perform any covenant or obligation contained in any lease entered upon pursuant to this part, the authority may enforce performance by any legal or equitable process against lessees, and consent is given for the institution of any such action.

(d) The authority shall be permitted to assign any rental due it by the lessees to a trustee or paying agent as may be required by the terms of any trust indenture entered into by the authority.



§ 12-3-271. Utilization of income and revenues

All income and revenues arising out of the operation of Jekyll Island State Park, and all gifts, grants, appropriations, or bond or loan proceeds made specifically for Jekyll Island State Park, shall be used by the authority for the sole purpose of beautifying, improving, developing, enlarging, maintaining, administering, managing, and promoting Jekyll Island State Park at the lowest rates reasonable and possible for the benefit of the people of the State of Georgia.



§ 12-3-272. Acceptance by authority of grants and contributions

The authority, in addition to the moneys which may be received from the sale of revenue bonds and from the collection of revenues, rents, and earnings derived under this part, is authorized to accept from any federal agency grants for or in aid of the construction of any project or for the payment of bonds and to receive and accept contributions from any source of either money or property or other things of value to be held, used, and applied only for the purposes for which such grants or contributions may be made.



§ 12-3-273. Moneys received by authority as constituting trust funds

All moneys received pursuant to the authority of this part, whether as proceeds from the sale of revenue bonds, as grants or other contributions, or as revenues, rents, and earnings, shall be deemed to be trust funds to be held and applied solely as provided in this part.



§ 12-3-274. Authority property, activities, income, and bonds exempt from taxation and assessment

It is found, determined, and declared that the creation of the authority and the carrying out of its corporate purpose are in all respects for the benefit of the people of this state and constitute a public purpose and that the authority will be performing an essential governmental function in the exercise of the power conferred upon it by this part. This state covenants with the holders of the bonds that the authority shall be required to pay no taxes or assessments upon any of the property acquired or leased by it, or under its jurisdiction, control, possession, or supervision, or upon its activities in the operation or maintenance of the buildings erected or acquired by it, or upon any fees, rentals, or other charges received by the authority for the use of such buildings, or upon other income received by the authority and that the authority shall be exempt from all sales and use taxes. Further, this state covenants that the bonds of the authority, their transfer, and the income therefrom shall at all times be exempt from all taxation within the state.



§ 12-3-275. Venue and jurisdiction for actions under part

Any action to protect or enforce any rights under this part shall be brought in the Superior Court of Fulton County, Georgia, and any action pertaining to validation of any bonds issued under this part shall likewise be brought in such court, which shall have exclusive, original jurisdiction of such actions.



§ 12-3-276. Supplemental nature of part

This part shall be deemed to provide an additional and alternative method for the doing of the things authorized thereby and shall be regarded as supplemental and additional to powers conferred by other laws and shall not be regarded as in derogation of any powers now existing.



§ 12-3-277. Construction of part

This part, being necessary for the welfare of the state and its inhabitants, shall be liberally construed to effect the purposes hereof.






Part 2 - North Georgia Mountains Authority

§ 12-3-290. Creation of authority as constituting instrumentality of state and public corporation; delegation of powers and duties; duration of authority's existence

(a) There is created a body corporate and politic to be known as the North Georgia Mountains Authority, which shall be deemed an instrumentality of the State of Georgia and a public corporation, and by that name, style, and title such body may contract and be contracted with, sue and be sued, implead and be impleaded, and complain and defend in all courts.

(b) The authority may delegate to one or more of its members, or to its agents and employees, such powers and duties as it may deem proper.

(c) The authority shall exist for 99 years.

(d) The authority is assigned to the Department of Natural Resources for administrative purposes only.



§ 12-3-291. Definitions

As used in this part, the term:

(1) "Authority" means the North Georgia Mountains Authority created by this part.

(2) "Cost of project" means the cost of acquisition of properties or the use thereof, both real and personal, and the cost of construction, remodeling, erection, establishment, maintenance, repair, and equipping of classrooms, laboratories, housing, accommodations, tourist and recreational facilities, experimental facilities, and other facilities necessary to the operation and maintenance of the Georgia Recreation Experiment Station, and the cost of financing charges, interest incurred on construction and one year after completion of construction, as well as the cost of engineering, architectural, administrative, fiscal, and legal expenses and services as well as the cost of plans and specifications, as well as expenses incurred for feasibility or practicability studies.

(2.1) "Master plan" means that document to be created under the auspices of and adopted by the authority of one of its projects and as that master plan may be amended from time to time pursuant to Code Section 12-3-294.1.

(3) "Project" means the acquisition, construction, equipping, maintaining, operating, managing, and promotion of recreation and accommodation and tourist facilities and services, including, but not limited to, recreation centers, outdoor recreation experiment stations, playgrounds, parks, swimming and wading pools, lakes, golf courses, tennis courts, athletic fields and courts, club houses, gymnasiums, museums, convention halls, pageants, auditoriums, stables, restaurants, hotels, motels, hunting and fishing preserves, historic sites and attractions, and any other facilities or services that the authority may desire to undertake, including the related buildings and the usual and convenient facilities appertaining to any undertakings and any extensions or improvements of any facilities, and the acquisition of necessary property therefor, all as may be related to the development of recreational and tourist accommodations and facilities as the authority may deem necessary, convenient, or desirable. The term also means the acquisition, construction, equipping, and maintenance of housing accommodations, classrooms, laboratories, experimental facilities, and other facilities to be utilized in the establishment, operation, and maintenance of the Georgia Recreation Experiment Station, which shall be located in White County, Georgia, and which shall have as its principal purposes experimentation and research in the recreational uses and the preservation of the natural resources of the state, and which shall also develop and implement programs of instruction as to such uses and preservation for the public, for persons employed in the management of public parks or recreation areas and for persons employed in or seeking employment in the outdoor recreation-tourist industry.



§ 12-3-292. Membership of authority; officers; bylaws; quorum; action by majority vote; vacancies; reimbursement for expenses; compensation of employees

(a) The authority shall consist of nine members who shall serve terms of four years from the date of their appointment and shall be appointed by the Governor from the same persons who comprise the Board of Natural Resources.

(b) The Governor shall appoint the chairperson of the authority for a term of one year from among the members of the authority. A member may serve no more than two consecutive terms as chairperson nor more than two terms as chairperson in any one four-year term as a member of the authority. The authority shall elect one of its members as vice chairperson. It shall also elect a secretary and a treasurer who need not be members. The office of secretary and treasurer may be combined in one person.

(c) The authority may make such bylaws for its government as is deemed necessary but is under no duty to do so.

(d) Any five members of the authority shall constitute a quorum necessary for the transaction of business; and a majority vote of those present at any meeting at which there is a quorum shall be sufficient to do and perform any action permitted by this part. No vacancy on the authority shall impair the right of a quorum to transact any and all business as aforesaid.

(e) The unexpired term of any member who ceases to serve from any cause shall be filled in the same manner that such member was originally appointed to the authority.

(f) The members shall receive no compensation for their services, but all members shall be entitled to be reimbursed for actual expenses, including travel and any other expenses, incurred while in the performance of their duties. Employees of the authority shall receive reasonable compensation, to be determined by the members of the authority, for their services.



§ 12-3-293. Accountability of members as trustees; maintenance of financial records and books; submitting records, books, and statement of financial position to state auditor

The members of the authority shall be accountable in all respects as trustees. The authority shall keep suitable and proper books and records of all receipts, income, and expenditures of every kind and shall submit for inspection all of the books together with the proper statement of the authority's financial position at the close of its fiscal year each year to the state auditor. The books and records shall be inspected and audited by the state auditor at least once in each year.



§ 12-3-294. Powers of authority generally

The authority shall have power:

(1) To have a seal and alter it at pleasure;

(2) To acquire real and personal property of every kind and character by purchase or otherwise and to hold such property; to mortgage, hypothecate, or otherwise encumber its real and personal property for its corporate purposes; to grant a security interest by deed, financing statement, or bill of sale; and to construct a project on lands held by the state;

(3) To exercise the power of eminent domain;

(4) To appoint and select officers, agents, and employees, including engineering, architectural, and construction experts, and to fix their compensation;

(5) To make contracts, and to execute all instruments necessary or convenient, including contracts to borrow money; contracts for mortgages, security deeds, or other security interests; contracts for the construction of projects; and contracts with respect to the leasing or use of projects which it caused to be subdivided, erected, or acquired or which it constructs or manages pursuant to an agreement with the state;

(6) To plan, survey, subdivide, improve, administer, construct, erect, acquire, own, repair, remodel, maintain, add to, extend, improve, equip, operate, and manage projects as defined in Code Section 12-3-291, to be located on property owned or leased by the authority or the state. The cost of any such project may be paid in whole or in part from funds of or available to the authority including but not limited to borrowed money, income, the proceeds of revenue bonds of the authority, and any grant from the United States or any agency or instrumentality thereof or from the State of Georgia; provided, however, that the authority shall not undertake any such activity having a projected cost of over $1 million unless it has first evaluated the feasibility of involving private persons or entities in the development, construction, operation, and management of the authority's existing projects and such proposed activities and has filed a copy of such evaluation with the Office of Planning and Budget and the Recreational Authorities Overview Committee;

(7) To accept loans and grants, either or both, of money or materials or property of any kind from the United States or any agency or instrumentality thereof, upon such terms and conditions as the United States or such agency or instrumentality may impose;

(8) To borrow money for any of its corporate purposes, to issue negotiable revenue bonds from earnings of projects, and to provide for the payment of the same and for the rights of the holders thereof;

(9) To exercise any power usually possessed by private corporations performing similar functions, which is not in conflict with the Constitution and laws of this state;

(10) To act as agent for the United States, or any agency, department, corporation, or instrumentality thereof, in any manner within the purposes or powers of the authority;

(11) To adopt, alter, or repeal its own bylaws, rules, and regulations governing the manner in which its business may be transacted and in which the power granted to it may be enjoyed as the authority may deem necessary or expedient in facilitating its business;

(12) To do any and all other acts and things in this part authorized or required to be done, whether or not included in the general powers mentioned in this Code section;

(13) To receive gifts, donations, or contributions from any person, firm, or corporation;

(14) To hold, use, administer, and expend such sum or sums as may hereafter be received from any source, including income or gifts, for any of the purposes of this authority;

(14.1) To do any other things necessary or proper to foster and promote the involvement of private persons, firms, corporations, and partnerships in the development, construction, operation, and management of the authority's projects or projects which it manages pursuant to an agreement with the state, including but not limited to the entering into of contracts with such private entities for the development, construction, operation, and management of said projects for and on behalf of the authority;

(15) To do any other things necessary or proper to beautify, improve, and render projects self-supporting, including the establishment and modification of all reasonable fees, rentals, and other charges of whatever kind it deems necessary;

(16) To construct, maintain, and operate a project in White County, Georgia, to be known and designated as the "Georgia Recreation Experiment Station." In connection with such project, the Governor is authorized to execute for and on behalf of the state a lease upon any and all lands owned and held by the state in such county to the authority for a period not to exceed 50 years, such land so leased to be used by the authority only in connection with such project;

(17) To do all things necessary or convenient to carry out the powers expressly given in this part; and

(18) Upon obtaining a license from the Department of Revenue, to sell or dispense or to permit others to sell or dispense alcoholic beverages within or upon property or facilities owned, operated, managed, used, or controlled by the authority for consumption on the premises; provided, however, that the authority shall not sell or dispense alcoholic beverages in unbroken containers to be carried off of the premises. The sales authorized by this paragraph shall be limited to hotels, motels, lodges, and convention halls and those auditoriums, club houses, meeting rooms, and restaurants related thereto. The authority shall determine and regulate by resolution, as it may amend from time to time, the conditions under which such sales or dispensing of alcoholic beverages for consumption on the premises shall be made or shall be permitted. The authority shall give at least 30 days' public notice by publication in the county organ of the county in which the property or facility is located of its intent to adopt such a resolution or to amend a previously adopted resolution. The authority shall hold a public hearing at a convenient time and location in such county at least 15 days prior to adopting such a resolution to hear public comments. Any such resolution or amendment to a previously adopted resolution shall be adopted only at an open and public meeting of the authority after the required public notice has been given and the required public hearing has been held.



§ 12-3-294.1. Master plan; creations; contents; notice and hearing on preliminary plan; adherence to plan; amendment

(a) The authority shall, on or before July 1, 1996, cause to be created a master plan for the management, preservation, protection, and development of each of its projects as defined in Code Section 12-3-291. The master plans for adjacent or contiguous projects may be combined into one document. The master plan for a project shall delineate, based upon aerial or other appropriate means of survey, the present and presently anticipated future uses of the land area of each project and shall also designate areas to be managed as environmentally sensitive, historically sensitive, and active use areas.

(b) In the creation of a master plan for a project, the authority shall, after preparation of a preliminary plan, give notice of the existence of the preliminary plan in the legal organ of the county in which the project is located and in at least two newspapers of state-wide general circulation not less than 60 days prior to the meeting of the authority at which the preliminary plan is to be considered for final adoption. After giving this notice, the authority shall hold a public hearing at a convenient location and receive and consider such oral and written comments on the preliminary plan as may be presented.

(c) The authority, in the exercise of its authority to develop, manage, preserve, and protect its projects, shall be guided by and shall adhere to the master plan for a project, as the same may from time to time be amended as provided in subsection (d) of this Code section.

(d) The authority may from time to time amend the master plan for a project, but only in compliance with the following procedure:

(1) Any proposed amendment to a master plan shall be described in written form and, if capable of such description, in visual form and presented publicly at a regular meeting of the authority;

(2) After the proposed amendment is presented publicly at a regular meeting of the authority, a brief summary of the proposed amendment shall be advertised in the legal organ of the county where the project is located, distributed to the media by news release, and published in appropriate publications of the authority. Each such advertisement, news release, and publication shall also contain:

(A) The time and place of the public hearing on the proposed amendment, which public hearing shall be held no earlier than 15 days after the latest publication of the advertisement in the legal organ as required by this paragraph;

(B) Directions as to the manner of receiving comments from the public regarding the proposed amendment; and

(C) The date on which the meeting of the authority at which the proposed amendment will be considered for approval or rejection, which meeting shall not be held any sooner than 30 days after the meeting of the authority at which the proposed change was announced pursuant to paragraph (1) of this subsection;

(3) The authority shall transmit three copies of the information required by paragraph (2) of this subsection to the Office of Legislative Counsel at least 30 days prior to the date of the meeting at which the proposed amendment will be considered. The Office of Legislative Counsel shall immediately furnish the presiding officers of each house of the General Assembly with a copy of the information received. The presiding officers, or the Office of Legislative Counsel if a presiding officer is unavailable, shall then assign the information to the chairperson of the appropriate standing committee in each house for review and provide copies to any member of that house who makes, or has made, a written request;

(4) In the event a standing committee to which the information has been assigned as provided in paragraph (3) of this subsection files an objection to a proposed amendment to the master plan with the chairperson of the authority prior to the authority's taking action on the proposed amendment and the authority adopts the proposed amendment over the objection, the authority shall notify the presiding officers of the Senate and House of Representatives, the chairpersons of the standing committees to which the information was referred, and the Office of Legislative Counsel within ten days after the adoption of the amendment to the master plan. Thereafter, by introduction of a resolution to override the amendment within the first 30 days of the next regular session of the General Assembly, the amendment may be considered by the branch of the General Assembly whose committee objected to its adoption. In the event the resolution is adopted by the members of the branch of the General Assembly in which it is introduced, it shall be immediately transferred to the other branch of the General Assembly, which branch shall consider the resolution within five days of its being received. In the event the resolution to override the amendment to the master plan is adopted by a vote of two-thirds of the members of each branch, the amendment to the master plan shall be void on the day after the adoption of the resolution by the second branch of the General Assembly. In the event the resolution is ratified by a vote of less than two-thirds of the members of either house, the resolution shall be submitted to the Governor for approval or veto. In the event the resolution fails to pass both houses or is vetoed by the Governor, the amendment to the master plan shall remain in effect. In the event of the Governor's approval of the resolution, the amendment to the master plan shall be void on the day after the date of the Governor's approval of the resolution;

(5) Any proposed changes to the boundaries of any area or areas delineated on a master plan as a part of an area designated to be managed as environmentally or historically sensitive shall, at least seven days prior to the public hearing required by paragraph (2) of this subsection, be surveyed and marked in such a fashion as to be readily discernible on the ground by members of the public; and

(6) At the meeting of the authority which has been identified in the advertisement required by paragraph (2) of this subsection as the meeting to consider the approval or rejection of the proposed amendment, the authority shall consider in an open and public meeting the proposed amendment to the master plan, which, if approved, shall become a part of the master plan for that project, subject, however, to the provisions of paragraph (4) of this subsection.



§ 12-3-295. Security officers

The North Georgia Mountains Authority is authorized to appoint security officers to safeguard the property of the authority and the safety of the general public. The duly appointed security officers of the authority are authorized, while on the premises over which the authority exercises dominion and control, to carry weapons, to make arrests, and to exercise such of the police power of the state as may be necessary to maintain peace and order and to enforce any and all lawful zoning, user, and personal conduct regulations.



§ 12-3-296. Provision of legal services by Attorney General

The Attorney General shall provide legal services for the authority, and in connection therewith Code Sections 45-15-13 through 45-15-16 shall be fully applicable.



§ 12-3-297. Lease of state lands to authority

The Governor is authorized to execute for and on behalf of the state a lease of lands owned by the state, or any part or parcel thereof, to the authority for a period not to exceed 50 years.



§ 12-3-298. Revenue bonds -- Issuance for purpose of paying for cost of projects

(a) The authority shall have the power and is authorized to provide by resolution for the issuance of negotiable revenue bonds for the purpose of paying all or any part of the cost, as defined in Code Section 12-3-291, of any one project or a combination of projects. The principal and interest of such revenue bonds shall be payable solely from a special fund provided for in this Code section. The bonds of each issue shall be dated, shall bear interest at the lowest attainable rate, payable in such medium of payment as to both principal and interest as may be determined by the authority, and may be made redeemable before maturity, at the option of the authority, at such price or prices and under such terms and conditions as may be fixed by the authority in the resolution in providing for the issuance of the bonds.

(b) The authority shall determine the form of the bonds, including any interest coupons to be attached thereto, and shall fix the denomination or the denominations of the bonds and the place or places of payment of principal and interest thereof, which may be at any bank or trust company within or outside the state. The bonds may be issued in coupon or registered form, or both, as the authority may determine, and provision may be made for the registration of any coupon bond as to principal alone and also as to both principal and interest.

(c) All bonds shall be signed by the chairman of the authority, and the official seal of the authority shall be affixed thereto and attested by the secretary of the authority, and any coupons attached thereto shall bear the signature or facsimile signature of the chairman of the authority. In case any officer whose signature shall appear on any bonds or whose facsimile signature shall appear on any coupon shall cease to be an officer before delivery of such bonds, such signature shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until such delivery.

(d) Such bonds and the income thereof shall be exempt from taxation in the State of Georgia.

(e) The authority may sell such bonds in such manner and for such price as it may determine to be for the best interest of the authority.

(f) Any resolution providing for the issuance of revenue bonds under this part shall become effective immediately upon its passage and need not be published or posted, and any such resolution may be passed at any regular or special or adjourned meeting of the authority by a majority of its members.

(g) Revenue bonds issued under this part shall not be deemed to constitute a debt of the State of Georgia or a pledge of the faith and credit of the state, but such bonds shall be payable solely from the fund provided for in this Code section. The issuance of such revenue bonds shall not directly, indirectly, or contingently obligate the state to levy or to pledge any form of taxation whatever therefor or to make any appropriation for the payment thereof. All such bonds shall contain recitals on their faces covering substantially the foregoing provisions of this subsection.

(h) In the discretion of the authority, any issue of revenue bonds may be secured by a trust indenture by and between the authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or outside the state. Such trust indenture may pledge or assign rents, revenues, and earnings to be received by the authority. Either the resolution providing for the issuance of revenue bonds or the trust indenture itself may contain such provisions for perfecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the authority in relation to the acquisition of property; the construction of the project; the maintenance, operation, repair, and insurance of the project or projects; and the custody, safeguarding, and application of all moneys and revenues. The resolution or trust indenture may also provide that any project shall be constructed and paid for under the supervision and approval of consulting engineers or architects employed or designated by the authority and satisfactory to the original purchasers of the bonds issued therefor. Such indenture may set forth the rights and remedies of the bondholders and of the trustee and may restrict the individual right of action of bondholders as is customary in trust indentures securing bonds and debentures of corporations. In addition to the foregoing, such trust indenture may contain such other provisions as the authority may deem reasonable and proper for the security of the bondholders.

(i) All revenues, rents, and earnings derived from any project or projects and all funds from any source whatsoever received by the authority may be pledged and allocated by the authority to the payment of principal and interest on revenue bonds of the authority as the resolution authorizing the issuance of the bonds or the trust instrument may provide; and such funds so pledged from whatever source received shall be set aside at regular intervals as may be provided in the resolution or trust indenture into a sinking fund which shall be pledged to and charged with the payment of:

(1) Interest upon such revenue bonds as such interest shall fall due;

(2) The principal of the bonds as the same shall fall due;

(3) The necessary charges of paying agents for paying principal and interest; and

(4) Any premium upon bonds retired by call or purchase.

(j) The use and disposition of such sinking fund shall be subject to such regulations as may be provided in the resolution authorizing the issuance of the revenue bonds or in the trust indenture, but, except as may otherwise be provided in such resolution or trust indenture, such sinking fund shall be affirmed for the benefit of all revenue bonds without distinction or priority of one over the other.

(k) Any holder of revenue bonds issued under this part or any of the coupons appertaining thereto, and the trustee under the trust indenture, if any, except to the extent the rights given by this Code section may be restricted by resolution passed before the issuance of the bonds or by the trust indenture, may, either at law or in equity, by action, mandamus, or other proceedings, protect and enforce any and all rights under the laws of the State of Georgia which are granted by this part or by such resolution or trust indenture and may enforce and compel performance of all duties required by this part or by such resolution or trust indenture, to be performed by the authority, or any officer thereof, including the fixing, charging, and collection of revenues, rents, and other charges for the use of the project or projects. No holder of such bonds shall have the right to compel any exercise of the taxing power of the state to pay any such bond or the interest thereon, or to enforce the payment thereof against the property of the state, nor shall any such bond constitute a charge, lien, or encumbrance, legal or equitable, upon any property of the state.

(l) It is found, determined, and declared that the creation of the authority and the carrying out of its purposes as defined in this part are in all respects for the benefit of the people of this state and are public purposes, and that the authority will be performing an essential governmental function in the exercise of the powers conferred upon it by this part. The state covenants with the holders of the bonds that the authority shall be required to pay no taxes or assessments upon any of the property acquired or leased by it, or under its jurisdiction, control, possession, or supervision, or upon its activities in the operation or maintenance of the buildings and facilities erected or acquired by it, or any fees, rentals, or other charges, for the use of such buildings, or any other income received by the authority. Further, the state covenants that the bonds of the authority, their transfer, and the income therefrom shall at all times be exempt from taxation within this state. Any exemption from taxation provided by this subsection shall not include exemption from sales and use taxes.

(m) Any action to protect or enforce any rights under this part shall be brought in the Superior Court of Fulton County, Georgia, and any action pertaining to validation of any bonds issued under this part shall likewise be brought in such court, which shall have exclusive, original jurisdiction of such actions.

(n) Bonds of the authority shall be confirmed and validated in accordance with the procedure of Article 3 of Chapter 82 of Title 36. The petition for validation shall also make party defendant to such action any authority, subdivision, instrumentality, or agency of the State of Georgia which has contracted with the authority for the use of any building or facility for which bonds have been issued and sought to be validated; and such authority, subdivision, instrumentality, or agency shall be required to show cause, if any, why such contract or contracts and the terms and conditions thereof should not be inquired into by the court, the validity of the terms thereof determined, and the contract adjudicated as security for the payment of any such bonds of the authority. The bonds, when validated, and the judgment of validation shall be final and conclusive with respect to such bonds and against the authority issuing the same and against any authority, subdivision, instrumentality, department, or agency contracting with the authority.

(o) The authority shall prescribe the rules and regulations for the operation of all projects, and it shall be the duty of the authority to fix rentals and other charges for the use of such projects so as to provide a fund sufficient with other revenues, if any, to pay the cost of maintaining, repairing, and operating the projects and to pay the principal of the revenue bonds and the interest thereon as the same shall become due.

(p) The offer, sale, or issuance of bonds, notes, or obligations by the authority shall not be subject to the provisions of Chapter 5 of Title 10, the "Georgia Uniform Securities Act of 2008."



§ 12-3-299. Jurisdiction of authority

The North Georgia Mountains Authority shall exercise all of its powers and engage in the business of its projects within the territorial boundaries and jurisdiction of Banks, Catoosa, Chattooga, Cherokee, Dade, Dawson, Fannin, Forsyth, Franklin, Gilmer, Gwinnett, Habersham, Hall, Lumpkin, Murray, Pickens, Rabun, Stephens, Towns, Union, Walker, White, and Whitfield counties and such other counties as may from time to time be admitted by resolution of the authority.



§ 12-3-300. Approval of indebtedness by Georgia State Financing and Investment Commission

Any other provision of this part to the contrary notwithstanding, the authority shall not incur any debt of any kind, whether through contract, mortgage, or otherwise, or encumber any real or personal property in any manner unless such action has been approved in advance, in writing, by the Georgia State Financing and Investment Commission as defined by Article VII, Section IV, Paragraph VII of the Constitution and Article 2 of Chapter 17 of Title 50, the "Georgia State Financing and Investment Commission Act."






Part 3 - Lake Lanier Islands Development Authority

§ 12-3-310. Definitions

As used in this part, the term:

(1) "Authority" means the Lake Lanier Islands Development Authority.

(2) "Cost of project" means the cost of construction; the cost of all lands, properties, rights, easements, and franchises acquired; the cost of all machinery and equipment; financing charges; interest prior to and during construction, and for one year after completion of construction; cost of engineering; architectural and legal expenses, cost of plans and specifications, and other expenses necessary or incident to determining the feasibility or practicability of the project; administrative expense; and such other expenses as may be necessary or incident to the financing authorized by this part. The term also means the construction of any project, the placing of the same in operation, and the condemnation of property necessary for such construction and operation. Any obligation or expense incurred for any of the foregoing purposes shall be regarded as a part of the cost of the project and may be paid or reimbursed as such out of the proceeds of revenue bonds issued under this part for such project.

(3) "Islands" means such islands in Lake Lanier as were held by the state under a license from the U.S. Army Corps of Engineers on March 9, 1962.

(3.1) "Master plan" means that document to be created under the auspices of and adopted by the authority of one of its projects and as that master plan may be amended from time to time pursuant to Code Section 12-3-314.1.

(4) "Project" means and includes one or a combination of two or more of the following: buildings, facilities, and all structures; electric, gas, steam, water, and sewerage utilities; and improvements of every kind and character deemed by the authority necessary or convenient for its purposes.



§ 12-3-311. Creation of authority; delegation of powers and duties; duration of authority's existence

(a) There is created a body corporate and politic to be known as the Lake Lanier Islands Development Authority, which shall be deemed an instrumentality of the State of Georgia and a public corporation and by that name, style, and title such body may contract and be contracted with, sue and be sued, implead and be impleaded, and complain and defend in all courts.

(b) The authority may delegate to one or more of its members, or to its agents and employees, such powers and duties as it may deem proper.

(c) The authority shall exist for 99 years.

(d) The authority is assigned to the Department of Natural Resources for administrative purposes only.



§ 12-3-312. Membership of authority; election of officers; bylaws; quorum; action by majority vote; voting by proxy; effect of vacancy; reimbursement for expenses; compensation of employees

(a) The authority shall consist of nine members as follows: the commissioner of natural resources or his or her designee and eight additional members appointed by the Governor as follows:

(1) Five members from the state at large;

(2) One member from Forsyth County;

(3) One member from Hall County; and

(4) One member from Gwinnett County.

Each member appointed by the Governor under this Code section shall serve for a term of four years, with the beginning and ending dates of terms to be specified by the Governor, and until his or her successor is appointed and has qualified.

(b) The Governor shall appoint the chairperson of the authority for a term of one year from among the members of the authority. A member may serve no more than two consecutive terms as chairperson nor more than two terms as chairperson in any one four-year term as a member of the authority. The members of the authority shall elect one of their members as vice chairperson. They shall also elect a secretary and a treasurer who need not be members. The office of secretary and treasurer may be combined in one person.

(c) The authority may make such bylaws for its government as is deemed necessary, but it is under no obligation to do so.

(d) Any five members of the authority shall constitute a quorum necessary for the transaction of business; and a majority vote of those present at any meeting at which there is a quorum shall be sufficient to do and perform any action permitted to the authority by this part. However, no person shall be entitled to exercise or cast a proxy vote for any member. No vacancy on the authority shall impair the right of a quorum to transact any and all business as aforesaid.

(e) The members shall receive no compensation for their services, but all members shall be entitled to be reimbursed for actual expenses, including travel and any other expenses, incurred while in the performance of their duties. Employees of the authority shall receive reasonable compensation, to be determined by the members of the authority, for their services.

(f) All members of the authority shall immediately enter upon their duties without further act or formality.



§ 12-3-313. Accountability of members as trustees; maintenance of financial records and books; submitting records, books, and statement of financial position to state auditor

The members of the authority shall be accountable in all respects as trustees. The authority shall keep suitable and proper books and records of all receipts, income, and expenditures of every kind and shall submit for inspection all the books together with the proper statement of the authority's financial position once a year on or about December 31 to the state auditor. The books and records shall be inspected and audited by the state auditor at least once in each year.



§ 12-3-314. Powers of authority generally

The authority shall have power:

(1) To have a seal and alter it at pleasure;

(2) To acquire, hold, and dispose of personal property for its corporate purposes;

(3) To appoint, select, and employ officers, agents, and employees, including engineering, architectural, and construction experts, fiscal agents, and attorneys; to contract for the services of individuals or organizations not employed full time by the authority who or which are engaged primarily in the rendition of personal services rather than the sale of goods or merchandise, such as, but not limited to, the services of attorneys, accountants, engineers, architects, consultants, and advisers, and to allow suitable compensation for such services; and to make provisions for group insurance, retirement, or other employee benefit arrangements, provided that no part-time or contract employees shall participate in group insurance or retirement benefits;

(4) To make contracts and to execute all instruments necessary or convenient, including contracts for construction of projects or contracts with respect to the leasing or use of projects which the authority causes to be subdivided, erected, or acquired;

(5) To plan, survey, subdivide, administer, construct, erect, acquire, own, repair, remodel, maintain, add to, extend, improve, equip, operate, and manage projects as defined in this part, such projects to be located on property owned or leased by the authority. The cost of any such project shall be paid from its income, from the proceeds of revenue anticipation certificates of the authority, or from such proceeds and any loan, gift, or grant from the United States or any agency or instrumentality thereof, or the State of Georgia, any county, municipal, or local government or governing body; provided, however, that the authority shall not undertake any such activity having a projected cost of over $1 million unless it has first evaluated the feasibility of involving private persons or entities in the development, construction, operation, and management of the authority's existing projects and such proposed activities and has filed a copy of such evaluation with the Office of Planning and Budget and the Recreational Authorities Overview Committee;

(6) To accept loans or grants, or both, of money, materials, or property of any kind from the United States or any agency or instrumentality thereof, including the Department of Housing and Urban Development, upon such terms and conditions as the United States or such agency or instrumentality, including the Department of Housing and Urban Development, may impose;

(7) To borrow money for any of its corporate purposes, to issue negotiable revenue anticipation certificates from earnings of such projects, and to provide for the payment of the same and for the rights of the holders thereof;

(8) To exercise any power which is usually possessed by private corporations performing similar functions and which is not in conflict with the Constitution and laws of this state;

(9) To act as agent for the United States, or any agency, department, corporation, or instrumentality thereof, in any manner within the purposes or powers of the authority;

(10) To adopt, alter, or repeal its own bylaws, rules, and regulations governing the manner in which its business may be transacted and in which the power granted to it may be enjoyed, as the authority may deem necessary or expedient in facilitating its business;

(11) To receive and accept loans, gifts, grants, donations, or contributions of property, facilities, or services, with or without consideration, from any person, firm, or corporation or from the State of Georgia, or any agency or instrumentality thereof, or from any county, municipal, or local government or governing body;

(12) To hold, use, administer, and expend such sum or sums as may hereafter be received as income, gifts, or appropriations by authority of the General Assembly for any of the purposes of this authority;

(13) To do any other things necessary or proper to beautify, improve, and render self-supporting the island park, to make its facilities available to people of average income, and to advertise its beauties to the world;

(14) To acquire, lease (as lessee), purchase, hold, own, and use any franchise or any property, real or personal, tangible or intangible, or any interest therein; and to sell, lease (as lessor), transfer, or dispose thereof whenever the same is no longer required for purposes of the authority, or exchange the same for other property or rights which are useful for the purposes of the authority;

(15) To fix, alter, charge, and collect fares, rates, rentals, and other charges for its facilities and for admission to the islands at reasonable rates to be determined exclusively by the authority;

(16) To operate for hire boats, taxicabs, trains, trolleys, and other vehicles, systems, and facilities and other activities designed for the transportation of persons and property on the islands; to provide concessions, off-street parking, and other facilities for the comfort, safety, and convenience of visitors and other persons on the islands;

(17) To invest and reinvest any or all idle funds or moneys, including, but not limited to, funds held in reserve or debt retirement or received through the issuance of revenue certificates or from contributions, gifts, or grants, which cannot be immediately used for the purpose for which received, such investment to be made in any security or securities which are legal investments for executors or trustees; provided, however, that investments in such securities will at all times be held for and, when sold, used for the purposes for which the money was originally received;

(18) To grant, on an exclusive or nonexclusive basis, the right to use and occupy streets, roads, sidewalks, and other public places for the purpose of rendering utility services, upon such conditions and for such time as the authority may deem wise;

(19) To do all things necessary or convenient to carry out the powers expressly given in this part; and to do any and all other acts and things which this part authorizes or requires to be done, whether or not included in the general powers mentioned in this Code section; or

(20) To sell or authorize others to sell, upon obtaining a license from the Department of Revenue, alcoholic beverages for consumption on the premises only:

(A) Upon property owned or controlled by the authority and located within the territorial limits of property controlled by the authority; and

(B) Upon watercraft owned or controlled by the authority operating on Lake Sidney Lanier from such property.

The authority shall determine by resolution, as it may amend from time to time, the conditions, including hours and days of sale, under which such sales shall be permitted.



§ 12-3-314.1. Master plan; creation; contents; notice and hearing on preliminary plan; adherence to plan; amendment

(a) The authority shall, on or before July 1, 1996, cause to be created a master plan for the management, preservation, protection, and development of each of its projects as defined in Code Section 12-3-310. The master plans for adjacent or contiguous projects may be combined into one document. The master plan for a project shall delineate, based upon aerial or other appropriate means of survey, the present and presently anticipated future uses of the land area of each project and shall also designate areas to be managed as environmentally sensitive and active use areas.

(b) In the creation of a master plan for a project, the authority shall, after preparation of a preliminary plan, give notice of the existence of the preliminary plan in the legal organ of the county in which the project is located and in at least two newspapers of state-wide general circulation not less than 60 days prior to the meeting of the authority at which the preliminary plan is to be considered for final adoption. After giving this notice, the authority shall hold a public hearing at a convenient location and receive and consider such oral and written comments on the preliminary plan as may be presented.

(c) The authority, in the exercise of its authority to develop, manage, preserve, and protect its projects, shall be guided by and shall adhere to the master plan for a project, as the same may from time to time be amended as provided in subsection (d) of this Code section.

(d) The authority may from time to time amend the master plan for a project, but only in compliance with the following procedure:

(1) Any proposed amendment to a master plan shall be described in written form and, if capable of such description, in visual form and presented publicly at a regular meeting of the authority;

(2) After the proposed amendment is presented publicly at a regular meeting of the authority, a brief summary of the proposed amendment shall be advertised in the legal organ of the county where the project is located, distributed to the media by news release, and published in appropriate publications of the authority. Each such advertisement, news release, and publication shall also contain:

(A) The time and place of the public hearing on the proposed amendment, which public hearing shall be held no earlier than 15 days after the latest publication of the advertisement in the legal organ as required by this paragraph;

(B) Directions as to the manner of receiving comments from the public regarding the proposed amendment; and

(C) The date on which the meeting of the authority at which the proposed amendment will be considered for approval or rejection, which meeting shall not be held any sooner than 30 days after the meeting of the authority at which the proposed change was announced pursuant to paragraph (1) of this subsection;

(3) The authority shall transmit three copies of the information required by paragraph (2) of this subsection to the Office of Legislative Counsel at least 30 days prior to the date of the meeting at which the proposed amendment will be considered. The Office of Legislative Counsel shall immediately furnish the presiding officers of each house of the General Assembly with a copy of the information received. The presiding officers, or the Office of Legislative Counsel if a presiding officer is unavailable, shall then assign the information to the chairperson of the appropriate standing committee in each house for review and provide copies to any member of that house who makes or has made a written request;

(4) In the event a standing committee to which the information has been assigned as provided in paragraph (3) of this subsection files an objection to a proposed amendment to the master plan with the chairperson of the authority prior to the authority's taking action on the proposed amendment and the authority adopts the proposed amendment over the objection, the authority shall notify the presiding officers of the Senate and House of Representatives, the chairpersons of the standing committees to which the information was referred, and the Office of Legislative Counsel within ten days after the adoption of the amendment to the master plan. Thereafter, by introduction of a resolution to override the amendment within the first 30 days of the next regular session of the General Assembly, the amendment may be considered by the branch of the General Assembly whose committee objected to its adoption. In the event the resolution is adopted by the members of the branch of the General Assembly in which it is introduced, it shall be immediately transferred to the other branch of the General Assembly, which branch shall consider the resolution within five days of its being received. In the event the resolution to override the amendment to the master plan is adopted by a vote of two-thirds of the members of each branch, the amendment to the master plan shall be void on the day after the adoption of the resolution by the second branch of the General Assembly. In the event the resolution is ratified by a vote of less than two-thirds of the members of either house, the resolution shall be submitted to the Governor for approval or veto. In the event the resolution fails to pass both houses or is vetoed by the Governor, the amendment to the master plan shall remain in effect. In the event of the Governor's approval of the resolution, the amendment to the master plan shall be void on the day after the date of the Governor's approval of the resolution;

(5) Any proposed changes to the boundaries of any area or areas delineated on a master plan as a part of an area designated to be managed as environmentally sensitive shall, at least seven days prior to the public hearing required by paragraph (2) of this subsection, be surveyed and marked in such a fashion as to be readily discernible on the ground by members of the public; and

(6) At the meeting of the authority which has been identified in the advertisement required by paragraph (2) of this subsection as the meeting to consider the approval or rejection of the proposed amendment, the authority shall consider in an open and public meeting the proposed amendment to the master plan, which, if approved, shall become a part of the master plan for that project, subject, however, to the provisions of paragraph (4) of this subsection.



§ 12-3-315. Exercise of police powers by authority; delegation of powers

(a) The authority is empowered to exercise such of the police powers of the state as may be necessary to maintain peace and order and to enforce any and all zoning, use, and personal conduct restrictions upon the properties, facilities, and persons under its jurisdiction to the extent that such is lawful under the laws of the nation and the state. In addition, and upon the adoption by the authority of a resolution so stating, the authority is empowered to exercise the police powers of the state in areas up to within 300 yards of the shoreline of the islands, as such areas are specified in the resolution. The authority may delegate all or any part of the performance of these functions temporarily or permanently to the state or to the county in which the park is located.

(b) The authority shall have legislative power to adopt reasonable ordinances relating to the property, affairs, and administration of Lake Lanier Islands for which no provision has been made by general law and which are not inconsistent with the general laws and Constitution of the State of Georgia. The authority is further authorized to adopt ordinances adopting by reference any or all of the provisions of Chapter 6 of Title 40 in the same manner as a local authority under Code Section 40-6-372. Within the limits of the Lake Lanier Islands, the authority is authorized to appoint security officers who are authorized and empowered to serve and execute warrants and to make arrests for violation of ordinances adopted by the authority. Within the limits of Lake Lanier Islands, such security officers shall have the same authority, powers, and privileges regarding enforcement of laws as sheriffs of this state. Prosecutions for violations of the ordinances of the authority shall be in the magistrate court as provided in Article 4 of Chapter 10 of Title 15. The authority may provide that ordinance violations may be tried upon citations with or without a prosecuting attorney as well as upon accusations in the manner prescribed in Code Section 15-10-63.

(c) The maximum punishment for violation of such an ordinance shall be stated in the ordinance and shall not exceed a fine of $500.00 or imprisonment for 60 days, or both, except that an ordinance adopting the provisions of Code Section 40-6-391 shall provide the same punishment as provided by Code Section 40-6-391 for violations of that Code section.

(d) All of the provisions of any ordinances and resolutions adopted by the authority which are in force and effect as of April 2, 1987, and which are not inconsistent with nor repugnant to this Code section and not in conflict with the Constitution or the general laws of the State of Georgia or the Constitution of the United States shall remain in full force and effect, provided that the authority may at any time repeal, alter, or amend any of the provisions of said ordinances and resolutions.



§ 12-3-316. Security force

The authority shall have the power to contract for or to provide for and maintain a security force with respect to the facilities and property owned, leased, operated, or under the control of the authority, and within the territory thereof. The security force shall have the duty to protect persons and property, dispense unlawful or dangerous assemblages, control pedestrian and vehicular traffic, and otherwise preserve and protect the public peace, health, and safety. For these purposes, a member of such force shall be a peace officer and, as such, shall have authority equivalent to the authority of a policeman or law enforcement officer of the county in which he is discharging his duties.



§ 12-3-317. Lease payments by authority as constituting good, valuable, and sufficient consideration

It is found, determined, and declared that the consideration paid and given and to be paid and given to the State of Georgia by the authority for its leasehold, and privileges thereunder, is good and valuable and sufficient consideration therefor and that this action on the part of the authority and the state is in the interest of the public welfare of the State of Georgia and its citizens.



§ 12-3-318. Purposes for which income, gifts, grants, appropriations, bonds, or loans may be used; consultation with others; projects for Lake Lanier Watershed area

(a) All income, revenues, gifts, grants, appropriations, bond or loan proceeds, and rights and privileges of value of every nature accruing to the authority shall be used:

(1) Primarily for the purpose of beautifying, improving, developing, maintaining, administering, managing, and promoting the islands in Lake Lanier; and

(2) Secondarily for the purpose of beautifying, improving, developing, maintaining, administering, managing, and promoting any other real property which is:

(A) Under the management and control of the department or the North Georgia Mountains Authority whether held in fee simple or under or through a contract, license, lease, or other similar agreement with an agency of the federal government; and

(B) Adjacent to any lake or reservoir in this state that is under the management and control of the United States Army Corps of Engineers.

(b) The authority shall accomplish the purposes provided in subsection (a) of this Code section at the lowest rates reasonable and possible for the benefit of the people of the State of Georgia for recreational purposes.

(c) Prior to authorizing the expenditure of funds for any of the secondary purposes set forth in subsection (a) of this Code section, the authority shall consult with the Senate Economic Development Committee, the House Committee on Game, Fish, and Parks, and the Governor for the purpose of assistance in establishing the priority of needs among the real properties eligible to receive the benefit of such expenditure.

(d) Notwithstanding any provision of law to the contrary, with regard to revenues received by the authority from property management contracts or agreements or leases of real property by the authority, 75 percent of all such revenues shall be retained by the authority for use in projects in the Lake Lanier Watershed area.



§ 12-3-319. Location, construction, improvement, and maintenance of highways, streets, roads, and rights of way

(a) The State Transportation Board, or its successors, and the Department of Transportation are authorized to make such studies and estimates in connection with the location and relocation of highways, roads, streets, and rights of way in connection with the islands, whether within or without the islands, as may be necessary to the location or relocation of any roads, streets, or highways within or without the islands. The board and the department may, at the expense of the department, locate or relocate such roads, streets, and highways so as to conform to the plan of the authority for the development and improvement of the islands.

(b) The authority may grant rights of way and easements for highways and roads within the islands to the Department of Transportation, and the department is authorized and empowered to lay out, construct, improve, and maintain any such roads and rights of way. The cost of any such undertaking shall be deemed to be a proper and legitimate expense of the department.

(c) The State Transportation Board, or its successors, and the Department of Transportation are empowered to acquire, in any manner now permitted by law, real property, any interest therein, or rights of way for the location and relocation of highways and roads located in proximity to the islands and are authorized and empowered to expend any funds available to such board or such department for the purpose of such locating and relocating, and for constructing, improving, and maintaining any such highways and roads. The cost of any such undertaking shall be deemed a proper and legitimate expense of such board or such department.



§ 12-3-320. Power of authority to survey, subdivide, improve, and lease island property

The authority is empowered to survey, subdivide, improve, and lease as subdivided any of the property of the islands in Lake Lanier.



§ 12-3-321. Restrictions under lease; restrictions on subleasing

The leasing of the property shall be for not more than 50 years under stringent restrictive limitations as to use, the style and character of the structures allowable thereon, and such other limitations as the authority may deem wise; and all such restrictions shall be incorporated in the leases as covenants providing for forfeiture upon breach. No sublease by any tenant of the authority shall be legal without the approval of the authority.



§ 12-3-322. Leasing of property by competitive bidding

Only after notice is published once a week for four weeks in the official organs of all the counties bordering Lake Lanier and in the official organ of Fulton County, the property described in this part shall be leased as deemed appropriate by the authority at public auction or by sealed competitive bids. The authority shall have the privilege of setting minimum prices below which no bid for lease shall be accepted. When in the opinion of the authority the public welfare demands it, the authority may conclude any authorized lease by private negotiation after first giving notice to the Attorney General of the particulars.



§ 12-3-323. Revenue bonds -- Power of authority to issue bonds; payment of principal and interest; dating of bonds; determination of maturity dates, interest rates, and medium of payments; redemption before maturity

The authority, or any authority or body which has succeeded or which may in the future succeed to the powers, duties, and liabilities vested in the authority, shall have power and is authorized at one time, or from time to time, to provide by resolution for the issuance of negotiable revenue bonds for the purpose of paying all or any part of the cost, as defined in this part, of any one project or a combination of projects. The principal and interest of such revenue bonds shall be payable solely from the special fund provided in Code Section 12-3-334 for such payment. The bonds of each issue shall be dated and shall mature at such times and bear interest at such rates as may be determined by the authority, payable in such medium of payment as to both principal and interest as may be determined by the authority, and may be made redeemable before maturity, at the option of the authority, at such price or prices and under such terms and conditions as may be fixed by the authority in the resolution providing for the issuance of the bonds.



§ 12-3-324. Revenue bonds -- Form of bonds; interest coupons; denominations; place of payment; issuance in coupon or registered form; registration of coupon bonds

The authority shall determine the form of the bonds, including any interest coupons to be attached thereto, and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest thereof, which may be at any bank or trust company within or without the state. The bonds may be issued in coupon or registered form, or both, as the authority may determine, and provision may be made for the registration of any coupon bond as to principal alone and also as to both principal and interest.



§ 12-3-325. Revenue bonds -- Signatures; seal

In case any officer whose signature appears on any bonds or whose facsimile signature appears on any coupon ceases to be such officer before the delivery of such bonds, such signature shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until such delivery. All such bonds shall be signed by the chairman or vice-chairman of the authority, and the official seal of the authority shall be affixed thereto and attested by the secretary or assistant secretary of the authority; and any coupons attached thereto shall bear the signature or facsimile signature of the chairman or vice-chairman of the authority. Any coupon may bear the facsimile signature of such person, and any bond may be signed, sealed, and attested on behalf of the authority by such persons as at the actual time of the execution of such bonds shall be duly authorized or hold the proper office, although at the date of such bonds such persons may not have been so authorized or shall not have held such office.



§ 12-3-326. Revenue bonds -- Status as negotiable instruments; tax exemption for bonds and income therefrom

All revenue bonds issued under this part shall have and are declared to have all the qualities and incidents of negotiable instruments. Such bonds and the income therefrom shall be exempt from all taxation within the state.



§ 12-3-327. Revenue bonds -- Manner of sale; determination of price; use and manner of disbursement of proceeds

(a) The authority may sell bonds in such manner and for such price as it may determine to be for the best interests of the authority.

(b) The proceeds of bonds shall be used solely for the payment of the cost of project and shall be disbursed upon requisition or order of the chairman or vice-chairman of the authority under such restrictions, if any, as provided by the resolution authorizing the issuance of the bonds or by the trust indenture mentioned in Code Section 12-3-332.



§ 12-3-328. Revenue bonds -- Issuance of interim receipts, interim certificates, and temporary bonds

Prior to the preparation of definitive bonds, the authority may, under like restrictions, issue interim receipts, interim certificates, or temporary bonds, with or without coupons, exchangeable for definitive bonds upon the issuance of the latter.



§ 12-3-329. Revenue bonds -- Replacement of mutilated, destroyed, or lost bonds

The authority may provide for the replacement of any bond which becomes mutilated or is destroyed or lost.



§ 12-3-330. Revenue bonds -- Bonds; application of bonds of a single issue as payment for one or more projects; immediate effectiveness of resolutions providing for issuance of bonds; time and manner of passage of resolutions

Revenue bonds may be issued without the conducting of any proceedings, the existence of any conditions, or the happening of any events other than those proceedings, conditions, and events which are specified or required by this part. In the discretion of the authority, revenue bonds of a single issue may be issued for the purpose of paying the cost of any one or more, including a combination of, projects at any one institution or any number of institutions. Any resolution providing for the issuance of revenue bonds under this part shall become effective immediately upon its passage and need not be published or posted. Any such resolution may be passed at any regular, special, or adjourned meeting of the authority by a majority of its members.



§ 12-3-331. Revenue bonds -- Status as constituting debt or pledge of faith or credit of state; effect of issuance on obligation of state to tax or make appropriations; recitals on face of bonds

Revenue bonds issued under this part shall not be deemed to constitute a debt of the State of Georgia or a pledge of the faith and credit of the state. Such bonds shall be payable solely from the fund provided for in Code Section 12-3-334, and the issuance of such revenue bonds shall not directly, indirectly, or contingently obligate the state to levy or to pledge any form of taxation whatever therefor or to make any appropriation for their payment. All such bonds shall contain recitals on their faces covering substantially the foregoing provisions of this Code section. Anything in this Code section to the contrary notwithstanding, such funds as may be received from state appropriations or from any other source are declared to be available and may be used by any department, board, commission, or agency of the State of Georgia for the performance of any lease contract entered into by such department, board, commission, or agency.



§ 12-3-332. Revenue bonds -- Securing by trust indenture

(a) In the discretion of the authority, any issue of revenue bonds may be secured by a trust indenture by and between the authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or outside of the state. Such trust indenture may pledge or assign rents, revenues, and earnings to be received by the authority.

(b) Either the resolution providing for the issuance of revenue bonds or the trust indenture may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the authority in relation to the acquisition of property, the construction of the project, the maintenance, operation, repair, and insurance of the project, and the custody, safeguarding, and application of all moneys. The resolution or indenture may also provide that any project shall be constructed and paid for under the supervision and approval of consulting engineers or architects employed or designated by the authority and satisfactory to the original purchasers of the bonds issued therefor. The resolution or indenture may also require that the security given by contractors and by any depository of the proceeds of the bonds or revenues or other moneys be satisfactory to such purchasers and may also contain provisions concerning the conditions, if any, upon which additional revenue bonds may be issued.

(c) The indenture may set forth the rights and remedies of the bondholders and of the trustee and may restrict the individual right of action of bondholders as is customary in trust indentures securing bonds and debentures of corporations. In addition to the foregoing provisions of this Code section, the trust indenture may contain such other provisions as the authority may deem reasonable and proper for the security of the bondholders.

(d) It shall be lawful for any bank or trust company incorporated under the laws of this state to act as such depository and to furnish such indemnifying bonds or pledge such securities as may be required by the authority.

(e) All expenses incurred in carrying out the trust indenture may be treated as a part of the cost of maintenance, operation, and repair of the project and of the cost of project affected by such indenture.



§ 12-3-333. Revenue bonds -- Designation of recipient of bond proceeds

The authority shall, in the resolution providing for issuance of revenue bonds or in the trust indenture, provide for the payment of the proceeds of the sale of the bonds to any officer or person who, or any agency, bank, or trust company which, shall act as trustee of such funds and shall hold and apply the same to the purposes expressed in this part, subject to such regulations as this part and such resolution or trust indenture may provide.



§ 12-3-334. Revenue bonds -- Establishment of sinking fund for payment of principal, interest, and other costs

(a) The revenues, rents, and earnings derived from any particular project or combined project; any and all funds from any source received by any department, board, commission, or agency of the State of Georgia, and pledged and allocated by it to the authority as security for the performance of any lease or leases; or, unless otherwise pledged and allocated, any and all revenues, rents, and earnings received by the authority, regardless of whether or not such rents, earnings, and revenues were produced by a particular project for which bonds have been issued, may be pledged and allocated by the authority to the payment of the principal and interest on revenue bonds of the authority as the trust indenture or the resolution authorizing the issuance of the bonds may provide.

(b) Such funds so pledged from whatever source received, which pledge may include funds received from one or more or all sources, shall be set aside at regular intervals, as may be provided in the resolution or trust indenture, into a sinking fund which shall be pledged to and charged with the payment of:

(1) The interest upon such revenue bonds as such interest shall fall due;

(2) The principal of the bonds as the same shall fall due;

(3) The necessary charges of paying agents for paying principal and interest; and

(4) Any premium upon bonds retired by call or purchase.

(c) The use and disposition of such sinking fund shall be subject to such regulations as may be provided in the resolution authorizing the issuance of the revenue bonds or in the trust indenture, but, except as may otherwise be provided in such resolution or trust indenture, such sinking fund shall be a fund for the benefit of all revenue bonds without distinction or priority of one over another.

(d) Subject to the provisions of the resolution authorizing the issuance of the bonds, or subject to the trust indenture, surplus moneys in the sinking fund may be applied to the purchasing or redemption of bonds, and any such bonds so purchased or redeemed shall forthwith be canceled and shall not again be issued.



§ 12-3-335. Revenue bonds -- Remedies of bondholders, coupon holders, and trustees

Except to the extent the rights given in this Code section may be restricted by resolution passed before the issuance of bonds or by a trust indenture, any holder of revenue bonds or interest coupons issued under this part, any receiver for such holders, or any indenture trustee, if any, may either at law or in equity, by action, mandamus, or other proceedings, protect and enforce any and all rights under the laws of the State of Georgia or granted by this part or under such resolution or trust indenture. Such holder, receiver, or trustee may enforce and compel performance of all duties required by this part, or by resolution or trust indenture, to be performed by the authority or any officer thereof, including the fixing, charging, and collecting of revenues, rents, and other charges for the use of the project or projects. In the event of default of the authority upon the principal and interest obligations of any revenue bond issue, such holder, receiver, or trustee shall be subrogated to each and every right, specifically including the contract rights of collecting rental, which the authority may possess against the state or any department, agency, or institution of the state and, in the pursuit of his or its remedies as subrogee, may proceed either at law or in equity, by action, mandamus, or other proceedings, to collect any sums by such proceedings due and owing to the authority and pledged or partially pledged directly or indirectly to the benefit of the revenue bond issue of which such holder, receiver, or trustee is representative. No holder, receiver, or trustee shall have the right to compel any exercise of the taxing power of the state to pay any such bond or the interest thereon, or to enforce the payment thereof against any property of the state, nor shall any such bond constitute a charge, lien, or encumbrance, legal or equitable, upon the property of the state.



§ 12-3-336. Revenue bonds -- Revenue refunding bonds

The authority is authorized to provide by resolution for the issuance of revenue refunding bonds of the authority for the purpose of refunding any revenue bonds issued under this part and then outstanding, together with accrued interest thereon. The issuance of such revenue refunding bonds, the maturities, and all other details thereof, the rights of the holders thereof, and the duties of the authority in respect to the same shall be governed by the foregoing provisions of this part insofar as the same may be applicable.



§ 12-3-337. Revenue bonds -- Protection of bondholders; part as constituting a contract with bondholders

While any of the bonds issued by the authority remain outstanding, the powers, duties, or existence of the authority, or of its officers, employees, or agents, or of any department, board, commission, or agency of the state, shall not be diminished or impaired in any manner that will affect adversely the interests and rights of the holders of such bonds, and no other entity, department, division, agency, or authority will be created which will compete with the authority to such an extent as to affect adversely the interests and rights of the holders of such bonds, nor will the state itself so compete with the authority. This part shall be for the benefit of the state, the authority, and the holders of any such bonds and, upon the issuance of bonds under this part, shall constitute a contract with the holders of such bonds.



§ 12-3-338. Revenue bonds -- Validation

Bonds of the authority shall be confirmed and validated in accordance with the procedure of Article 3 of Chapter 82 of Title 36. The petition for validation shall also make party defendant to such action any authority, division, subdivision, instrumentality, or agency of the State of Georgia which, or any person who, has contracted with the Lake Lanier Islands Development Authority for the use of any building, structure, or facilities for which bonds have been issued and sought to be validated. Such authority, division, subdivision, instrumentality, agency, or person shall be required to show cause, if any, why such contract or contracts and the terms and conditions thereof should not be inquired into by the court, the validity of the terms thereof determined, and the contract adjudicated as security for the payment of any such bonds of the authority. The bonds when validated and the judgment of validation shall be final and conclusive with respect to such bonds and against the authority issuing the same and against any authority, division, subdivision, instrumentality, department, agency, or person contracting with the authority.



§ 12-3-339. Authority property, activities, income, and bonds exempt from taxation and assessment

It is found, determined, and declared that the creation of the authority and the carrying out of its corporate purposes are in all respects for the benefit of the people of this state and constitute a public purpose and that the authority will be performing an essential governmental function in the exercise of the power conferred upon it by this part. This state covenants with the holders of the bonds that the authority shall be required to pay no taxes or assessments upon any of the property acquired or leased by it or under its jurisdiction, control, possession, or supervision, or upon its activities in the operation or maintenance of the buildings erected or acquired by it, or upon any fees, rentals, or other charges for the use of such buildings, or upon other income received by the authority. Further, this state covenants that the bonds of the authority, their transfer, and the income therefrom shall at all times be exempt from taxation within the state. The exemption provided in this Code section shall include an exemption from state and local sales and use tax on property purchased by the authority for use exclusively by the authority.



§ 12-3-340. Conflicts of interest; applicability of other laws regulating conduct; contracts voidable by authority

(a) Every member of the authority and every employee of the authority who knowingly has any interest, direct or indirect, in any contract to which the authority is or is about to become a party, or in any other business of the authority, or in any firm or corporation doing business with the authority, shall make full disclosure of such interest to the authority. Failure to disclose such an interest shall constitute cause for which an authority member may be removed or an employee discharged or otherwise disciplined at the discretion of the authority.

(b) Provisions of Article 1 of Chapter 10 of Title 16, Code Sections 16-10-21, 16-10-22, and Code Sections 16-10-92 and 16-10-93, regulating the conduct of officers, employees, and agents of political subdivisions, municipal and other public corporations, and other public organizations, shall be applicable to the conduct of members, officers, employees, and agents of the authority.

(c) Any contract or transaction of the authority involving a conflict of interest not disclosed under subsection (a) of this Code section, or involving a violation of Article 1 of Chapter 10 of Title 16, Code Sections 16-10-21, 16-10-22, and Code Sections 16-10-92 and 16-10-93, or involving a violation of any other provision of law regulating conflicts of interest which is applicable to the authority or its members, officers, or employees shall be voidable by the authority.



§ 12-3-341. Venue and jurisdiction of actions under part

Any action to protect or enforce any rights under this part shall be brought in the Superior Court of Hall County, Georgia, and any action pertaining to validation of any bonds issued under this part shall likewise be brought in such court, which shall have exclusive original jurisdiction of such actions.






Part 4 - Kinchafoonee Lake Authority



Part 5 - The Great Park Authority

§§ 12-3-390 through 12-3-397.

Reserved. Repealed by Ga. L. 1980, p. 328, § 8, effective July 1, 1983.






Part 6 - Oconee River Greenway Authority

§ 12-3-400. Short title

This part shall be known and may be cited as the "Oconee River Greenway Authority Act."



§ 12-3-401. Definitions

As used in this part, the term:

(1) "Authority" means the Oconee River Greenway Authority.

(2) "Cost of the project" means the cost of construction; the cost of all lands, properties, rights, easements, and franchises acquired; the cost of all machinery and equipment; financing charges; interest prior to and during construction and for one year after completion of construction; the cost of engineering, architectural, and legal expenses and of plans and specifications and other expenses necessary or incident to determining the feasibility or practicability of the project; administrative expenses; and such other expenses as may be necessary or incident to the financing authorized in this part, the construction of any project, and the placing of the same in operation. Any obligation or expense incurred for any of the foregoing purposes shall be regarded as a part of the cost of the project and may be paid or reimbursed as such out of such bonds or obligations as may be issued by any authority, department, commission, or agency of the State of Georgia.

(3) "Geographic jurisdiction of the authority" means Baldwin County and, subject to approval and upon such terms as agreed to by the authority and the governing authority of any county to be added, any other county bordered by or through which flows the Oconee River or any impounded waters thereof.

(4) "Project" means real property which borders, or is contiguous to real property which borders, the Oconee River or any impounded waters thereof in any county or counties within the geographic jurisdiction of the authority and improvements thereto of every kind and character deemed by the authority necessary or convenient for its corporate purpose.



§ 12-3-402. Creation; membership; compensation; qualifications; accountabilities; assignment

(a) There is created a body corporate and politic to be known as the Oconee River Greenway Authority which shall be deemed to be an instrumentality of the State of Georgia and a public corporation; and by that name, style, and title such body may contract and be contracted with, sue and be sued, implead and be impleaded, and complain and defend in all courts of this state.

(b) The authority shall consist of the commissioner of natural resources or the designee thereof, the director of the State Forestry Commission or the designee thereof, the mayor of Milledgeville, the president of Georgia Military College, the chairperson of the governing authority of each county which is in the geographic jurisdiction of the authority or the designee thereof, and no more than four residents of each county which is in the geographic jurisdiction of the authority who have training or experience in biology, botany, or environmental science and who shall be appointed by the chairperson of the governing authority of such county.

(c) The authority shall elect its own officers. No vacancy on the authority shall impair the right of the quorum to exercise all rights and perform all duties of the authority.

(d) The members of the authority shall receive no compensation for their services on the authority but shall be reimbursed for actual expenses incurred while discharging the duties imposed upon them by this part.

(e) The authority shall have perpetual existence. Any change in name or composition of the authority shall in no way affect the vested rights of any person under this part or impair the obligations of any contracts existing under this part.

(f) The members of the authority shall be accountable in all respects as trustees. The authority shall keep suitable and proper books and records of all receipts, income, and expenditures of every kind and shall submit for inspection all the books, together with the proper statement of the authority's financial position, to the state auditor.

(g) The authority is assigned to the Department of Natural Resources for administrative purposes only in accordance with Code Section 50-4-3.



§ 12-3-403. Purpose and nature of authority

The corporate purpose and the general nature of the business of the authority shall be the acquisition or establishment of projects consistent with but not limited to one or more of the goals specified in paragraph (5) of Code Section 12-6A-2; their maintenance and protection; and their development or restoration. The authority's purpose also shall be to engage in such other activities as it deems appropriate to promote use of any project by means of promoting tourism and educational, entertainment, recreational, athletic, or other events within the state and to promote the use of the educational, historical, cultural, recreational, and natural resources of the state by persons using or visiting any project.



§ 12-3-404. General powers

The authority is authorized:

(1) To have a seal and alter it at pleasure;

(2) To acquire, hold, and dispose of real and personal property for its corporate purposes;

(3) To appoint, select, and employ officers, agents, and employees, including but not limited to conservation, management, engineering, architectural, and construction experts and fiscal agents; to contract for the services of individuals or organizations not employed full time by the authority who or which are engaged primarily in the rendition of personal services rather than the sale of goods or merchandise, such as, but not limited to, the services of conservationists, managers, accountants, engineers, architects, consultants, and advisors, and to allow suitable compensation for such services; and to make provisions for group insurance, retirement, or other employee benefit arrangements, provided that no part-time or contract employees shall participate in group insurance or retirement benefits;

(4) To make contracts and to execute all instruments necessary or convenient, including contracts for construction of projects or contracts with respect to the leasing or use of projects which the authority causes to be subdivided, erected, or acquired;

(5) To plan, survey, subdivide, administer, construct, erect, acquire, own, repair, remodel, maintain, add to, extend, improve, equip, operate to ensure maximum use of, and manage projects as defined in this part, such projects to be located on property owned or leased by the authority or the State of Georgia or under the control and management of the authority and to engage in such other activities as it deems appropriate to promote use of any project by means of promoting tourism and educational, entertainment, recreational, athletic, or other events within the state and to promote the use of the educational, historical, cultural, recreational, and natural resources of the state by persons using or visiting any project. The cost of any such project shall be paid from its income, from the proceeds of revenue anticipation certificates of the authority, or from such proceeds and any loan, gift, or grant from the United States of America or any agency or instrumentality thereof, or the State of Georgia, or any county, municipal corporation, authority, or local government or governing body;

(6) To accept loans or grants, or both, of money, materials, or property of any kind from the United States of America or any agency or instrumentality thereof upon such terms and conditions as the United States of America or such agency or instrumentality may impose;

(7) To borrow money for any of its corporate purposes, to issue negotiable revenue anticipation certificates from earnings of such projects, and to provide for the payment of the same and for the rights of the holders thereof;

(8) To exercise any power which is usually possessed by private corporations performing similar functions and which is not in conflict with the Constitution and laws of this state;

(8.1) To organize a nonprofit corporation the purpose of which is to benefit and assist the authority in fulfilling the corporate purpose of the authority, pursuant to the provisions of Chapter 3 of Title 14, the "Georgia Nonprofit Corporation Code";

(9) To act as agent for the United States of America or any agency, department, corporation, or instrumentality thereof, in any manner within the purposes or powers of the authority;

(10) To adopt, alter, or repeal its own bylaws, rules, and regulations governing the manner in which its business may be transacted and in which the power granted to it may be enjoyed as the authority may deem necessary or expedient in facilitating its business;

(11) To receive and accept loans, gifts, grants, donations, or contributions of property, facilities, or services, with or without consideration, from any person, firm, or corporation or from the State of Georgia, or any agency or instrumentality thereof, or from any county, municipal corporation, or local government or governing body;

(12) To hold, use, administer, and expend such sum or sums as may hereafter be received as income or gifts for any of the purposes of this authority;

(13) To do all things necessary or convenient to carry out the powers and purposes of the authority;

(14) To acquire, lease (as lessee), purchase, hold, own, and use any franchise or any property, real or personal, tangible or intangible, or any interest therein; and to sell, lease (as lessor), transfer, or dispose thereof whenever the same is no longer required for purposes of the authority or exchange the same for other property or rights which are useful for the purposes of the authority;

(15) To fix, alter, charge, and collect fares, rates, rentals, and other charges for its facilities and for admission to its grounds at reasonable rates to be determined by the authority;

(16) To contract with other authorities, departments, or agencies of the State of Georgia for the corporate purpose of the authority;

(17) To invest and reinvest any or all idle funds or moneys, including, but not limited to, funds held in reserve or debt retirement or received through the issuance of revenue certificates or from contributions, gifts, or grants, which cannot be immediately used for the purpose for which received, such investment to be made in any security or securities which are legal investments for executors or trustees; provided, however, that investments in such securities will at all times be held for and, when sold, used for the purposes for which the money was originally received;

(18) To grant, on an exclusive or nonexclusive basis, the right to use and occupy streets, roads, sidewalks, and other public places for the purpose of rendering utility services, upon such conditions and for such time as the authority may deem wise; and

(19) To appoint special advisory committees and panels of citizens to advise the authority of certain issues and to reimburse the individuals appointed for actual expenses incurred in performing their tasks.



§ 12-3-405. Exemption from taxation

It is found, determined, and declared that the creation of the authority and the carrying out of its corporate purposes are in all respects for the benefit of the people of this state and constitute a public purpose and that the authority will be performing an essential governmental function in the exercise of the powers conferred upon it by this part. The State of Georgia covenants that the authority shall be required to pay no taxes or assessments upon any of the property acquired by it or under its jurisdiction, control, possession, or supervision or upon its activities in the operation or maintenance of the facilities erected, maintained, or acquired by it or any fees, rentals, or other charges for the use of such facilities or other income received by the authority; provided, however, that in no event shall the exemptions granted in this Code section extend to any lessee or other private person or entity.



§ 12-3-406. Police powers

The authority is authorized to exercise such of the police powers of the state as may be necessary to maintain peace and order and to enforce any and all zoning, use, and personal conduct restrictions upon the properties, facilities, and persons under its jurisdiction to the extent that such is lawful under the laws of the United States and this state. The authority may delegate all or any part of the performance of these functions temporarily or permanently to the state or to any county within the geographic jurisdiction of the authority.



§ 12-3-407. Security force

The authority is authorized to contract for or to provide for and maintain a security force with respect to the facilities and property owned, leased, operated, or under the control of the authority and within the territory thereof. The security force shall have the duty to protect persons and property, disperse unlawful or dangerous assemblages, control pedestrian and vehicular traffic, and otherwise preserve and protect the public peace, health, and safety. For these purposes, a member of such force shall be a peace officer and, as such, shall have authority equivalent to the authority of a police officer or law enforcement officer of the county in which he or she is discharging his or her duties.



§ 12-3-408. Receipt of moneys deemed to be trust funds

All moneys received pursuant to the authority of this part, whether as grants or other contributions or as revenues, rents, and earnings, shall be deemed to be trust funds to be held and applied solely as provided in this part.



§ 12-3-409. Authority to fix rentals and other charges for use of project

The authority is authorized to fix rentals and other charges which any user, exhibitor, concessionaire, franchisee, or vendor shall pay to the authority for the use of the project or part thereof or combination thereof, and to charge and collect the same, and to lease and make contracts with political subdivisions and agencies with respect to use of any part of the project. The rentals and other charges shall be so fixed and adjusted in respect to the aggregate thereof from the project or any part thereof so as to provide a fund sufficient with other revenues of such project, if any, to pay the cost of maintaining, repairing, and operating the project, including the reserves for extraordinary repairs and insurance, unless such cost shall be otherwise provided for, which cost shall be deemed to include the expenses incurred by the authority on account of the project for water, light, sewer, and other services furnished by other facilities at the site of the project.



§ 12-3-410. Attorney General providing legal services

The Attorney General shall provide legal services for the authority, and in connection therewith the provisions of Code Sections 45-15-13 through 45-15-16 shall be fully applicable the same as if the authority were identified therein as a state authority.



§ 12-3-411. Jurisdiction of actions under this part

Any action to protect or enforce any rights under this part or pertaining to validation of any bonds issued under this part shall be brought in the Superior Court of Baldwin County, Georgia; and such court shall have exclusive, original jurisdiction of such actions. Nothing contained in this part shall be construed to impair any rights afforded the state under the Constitution of the United States.



§ 12-3-412. Applicability of Chapter 10 of Title 45

Members and employees of the authority shall be subject to the applicable provisions of Chapter 10 of Title 45.



§ 12-3-413. Issuance of bonds

(a) The authority or any authority or body which may succeed to the powers, duties, and liabilities vested in the authority is authorized at one time, or from time to time, to provide by resolution for the issuance of revenue bonds for the purpose of paying all or any part of the cost, as defined in this part, of any one project or a combination of projects. The principal and interest of such revenue bonds shall be payable solely from the special fund provided in subsection (n) of this Code section for such payment. The bonds of each issue shall be dated and shall mature at such times and bear interest at such rates as may be determined by the authority, payable in such medium of payment as to both principal and interest as may be determined by the authority, and may be made redeemable before maturity, at the option of the authority, at such price or prices and under such terms and conditions as may be fixed by the authority in the resolution providing for the issuance of the bonds.

(b) The authority shall determine the form of the bonds, including any interest coupons to be attached thereto, and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest thereof, which may be at any bank or trust company inside or outside the state. The bonds may be issued in coupon or registered form, or both, as the authority may determine, and provision may be made for the registration of any coupon bond as to principal alone and also as to both principal and interest.

(c) In case any officer whose signature appears on any bonds or whose facsimile signature appears on any coupon ceases to be such officer before the delivery of such bonds, such signature shall nevertheless be valid and sufficient for all purposes the same as if such person had remained in office until such delivery. All such bonds shall be signed by the chairperson or vice chairperson of the authority, and the official seal of the authority shall be affixed thereto and attested by the secretary or assistant secretary of the authority; and any coupons attached thereto shall bear the signature or facsimile signature of the chairperson or vice chairperson of the authority. Any coupon may bear the facsimile signature of such person, and any bond may be signed, sealed, and attested on behalf of the authority by such persons as at the actual time of the execution of such bonds shall be duly authorized or hold the proper office, although at the date of such bonds such persons may not have been so authorized or shall not have held such office.

(d) All revenue bonds issued under this part shall have and are declared to have all the qualities and incidents of negotiable instruments. Such bonds and the income therefrom shall be exempt from all taxation within the state.

(e) The authority may sell bonds in such manner and for such price as it may determine to be for the best interests of the authority.

(f) The proceeds of bonds shall be used solely for the payment of the cost of the project and shall be disbursed upon requisition or order of the chairperson or vice chairperson of the authority under such restrictions, if any, as provided by the resolution authorizing the issuance of the bonds or by the trust indenture mentioned in subsection (k) of this Code section.

(g) Prior to the preparation of definitive bonds, the authority may, under like restrictions, issue interim receipts, interim certificates, or temporary bonds, with or without coupons, exchangeable for definitive bonds upon the issuance of the latter.

(h) The authority may provide for the replacement of any bond which becomes mutilated or is destroyed or lost.

(i) Revenue bonds may be issued without the conducting of any proceedings, the existence of any conditions, or the happening of any events other than those proceedings, conditions, and events which are specified or required by this part. In the discretion of the authority, revenue bonds of a single issue may be issued for the purpose of paying the cost of any one or more, including a combination of, projects at any one institution or any number of institutions. Any resolution providing for the issuance of revenue bonds under this part shall become effective immediately upon its passage and need not be published or posted. Any such resolution may be passed at any regular, special, or adjourned meeting of the authority by a majority of its members.

(j) Revenue bonds issued under this part shall not be deemed to constitute a debt of the State of Georgia or a pledge of the faith and credit of the state. Such bonds shall be payable solely from the fund provided for in subsections (m) through (p) of this Code section, and the issuance of such revenue bonds shall not directly, indirectly, or contingently obligate the state to levy or to pledge any form of taxation whatever therefor or to make any appropriation for their payment. All such bonds shall contain recitals on their faces covering substantially the foregoing provisions of this Code section. Anything in this Code section to the contrary notwithstanding, such funds as may be received from state appropriations or from any other source are declared to be available and may be used by any department, board, commission, or agency of the State of Georgia for the performance of any lease contract entered into by such department, board, commission, or agency with the authority.

(k) (1) In the discretion of the authority, any issue of revenue bonds may be secured by a trust indenture by and between the authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company inside or outside of the state. Such trust indenture may pledge or assign rents, revenues, and earnings to be received by the authority.

(2) Either the resolution providing for the issuance of revenue bonds or the trust indenture may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the authority in relation to the acquisition of property, the construction of the project, the maintenance, operation, repair, and insurance of the project, and the custody, safeguarding, and application of all moneys. The resolution or indenture may also provide that any project shall be constructed and paid for under the supervision and approval of consulting engineers or architects employed or designated by the authority and satisfactory to the original purchasers of the bonds issued therefor. The resolution or indenture may also require that the security given by contractors and by any depository of the proceeds of the bonds or revenues or other moneys be satisfactory to such purchasers and may also contain provisions concerning the conditions, if any, upon which additional revenue bonds may be issued.

(3) The indenture may set forth the rights and remedies of the bondholders and of the trustee and may restrict the individual right of action of bondholders as is customary in trust indentures securing bonds and debentures of corporations. In addition to the foregoing provisions of this Code section, the trust indenture may contain such other provisions as the authority may deem reasonable and proper for the security of the bondholders.

(4) It shall be lawful for any bank or trust company incorporated under the laws of this state to act as such depository and to furnish such indemnifying bonds or pledge such securities as may be required by the authority.

(5) All expenses incurred in carrying out the trust indenture may be treated as a part of the cost of maintenance, operation, and repair of the project and of the cost of the project affected by such indenture.

(l) The authority shall, in the resolution providing for issuance of revenue bonds or in the trust indenture, provide for the payment of the proceeds of the sale of the bonds to any officer or person who, or any agency, bank, or trust company which, shall act as trustee of such funds and shall hold and apply the same to the purposes expressed in this part, subject to such regulations as this part and such resolution or trust indenture may provide.

(m) Unless otherwise pledged and allocated, any and all revenues, rents, and earnings received by the authority, regardless of whether or not such revenues, rents, and earnings were produced by a particular project for which bonds have been issued, may be pledged and allocated by the authority to the payment of the principal and interest on revenue bonds of the authority as the trust indenture or the resolution authorizing the issuance of the bonds may provide.

(n) Such funds so pledged from whatever source received, which pledge may include funds received from one or more or all sources, shall be set aside at regular intervals, as may be provided in the resolution or trust indenture, into a sinking fund which shall be pledged to and charged with the payment of:

(1) The interest upon such revenue bonds as such interest shall fall due;

(2) The principal of the bonds as the same shall fall due;

(3) The necessary charges of paying agents for paying principal and interest; and

(4) Any premium upon bonds retired by call or purchase.

(o) The use and disposition of such sinking fund shall be subject to such regulations as may be provided in the resolution authorizing the issuance of the revenue bonds or in the trust indenture, but, except as may otherwise be provided in such resolution or trust indenture, such sinking fund shall be a fund for the benefit of all revenue bonds without distinction or priority of one over another.

(p) Subject to the provisions of the resolution authorizing the issuance of the bonds, or subject to the trust indenture, surplus moneys in the sinking fund may be applied to the purchasing or redemption of bonds, and any such bonds so purchased or redeemed shall forthwith be canceled and shall not again be issued.

(q) Except to the extent the rights given in this Code section may be restricted by resolution passed before the issuance of bonds or by a trust indenture, any holder of revenue bonds or interest coupons issued under this part, any receiver for such holders, or any indenture trustee, if any, may either at law or in equity, by action, mandamus, or other proceedings, protect and enforce any and all rights under the laws of the State of Georgia or granted by this part or under such resolution or trust indenture. Such holder, receiver, or trustee may enforce and compel performance of all duties required by this part, or by resolution or trust indenture, to be performed by the authority or any officer thereof, including the fixing, charging, and collecting of revenues, rents, and other charges for the use of the project or projects. In the event of default of the authority upon the principal and interest obligations of any revenue bond issue, such holder, receiver, or trustee shall be subrogated to each and every right which the authority may possess and, in the pursuit of remedies as subrogee, may proceed either at law or in equity, by action, mandamus, or other proceedings to collect any sums by such proceedings due and owing to the authority and pledged or partially pledged directly or indirectly to the benefit of the revenue bond issue of which such holder, receiver, or trustee is representative. No holder, receiver, or trustee shall have the right to compel any exercise of the taxing power of the state to pay any such bond or the interest thereon, or to enforce the payment thereof against any property of the state, nor shall any such bond constitute a charge, lien, or encumbrance, legal or equitable, upon the property of the state.

(r) The authority is authorized to provide by resolution for the issuance of revenue refunding bonds of the authority for the purpose of refunding any revenue bonds issued under this part and then outstanding, together with accrued interest thereon. The issuance of such revenue refunding bonds, the maturities, and all other details thereof, the rights of the holders thereof, and the duties of the authority in respect to the same shall be governed by the foregoing provisions of this part insofar as the same may be applicable.

(s) While any of the bonds issued by the authority remain outstanding, the powers, duties, or existence of the authority, or of its officers, employees, or agents, or of any department, board, commission, or agency of the state shall not be diminished or impaired in any manner that will affect adversely the interests and rights of the holders of such bonds. This part shall be for the benefit of the state, the authority, and the holders of any such bonds and, upon the issuance of bonds under this part, shall constitute a contract with the holders of such bonds.

(t) Bonds of the authority shall be confirmed and validated in accordance with the procedure of Article 3 of Chapter 82 of Title 36. The petition for validation shall also make party defendant to such action any authority, division, subdivision, instrumentality, or agency of the State of Georgia which, or any person who, has contracted with the Oconee River Greenway Authority for the use of any building, structure, or facilities for which bonds have been issued and sought to be validated. Such authority, division, subdivision, instrumentality, agency, or person shall be required to show cause, if any, why such contract or contracts and the terms and conditions thereof should not be inquired into by the court, the validity of the terms thereof determined, and the contract adjudicated as security for the payment of any such bonds of the authority. The bonds when validated and the judgment of validation shall be final and conclusive with respect to such bonds and against the authority issuing the same and against any authority, division, subdivision, instrumentality, department, agency, or person contracting with the authority.

(u) No bonds shall be issued by the authority under this part unless the issuance of such bonds has been reviewed and approved by the Georgia State Financing and Investment Commission.

(v) The bonds authorized by this part are made securities in which all public officers and bodies of this state; all municipalities and all municipal subdivisions; all insurance companies and associations and other persons carrying on an insurance business; all banks, bankers, trust companies, savings banks, and savings associations, including savings and loan associations, building and loan associations, investment companies, and other persons carrying on a banking business; all administrators, guardians, executors, trustees, and other fiduciaries; and all other persons whatsoever who are now or may hereafter be authorized to invest in bonds or other obligations of the state may properly and legally invest funds, including capital in their control or belonging to them. The bonds are also made securities which may be deposited with and shall be received by all public officers and bodies of this state and all municipalities and municipal subdivisions for any purpose for which the deposit of the bonds or other obligations of this state is now or may hereafter be authorized.



§ 12-3-414. Authorization of Governor

The Governor is authorized to convey to the authority on behalf of the state any real or personal property or interest therein owned by the state in furtherance of this part. The consideration for such conveyance shall be determined by the Governor and expressed in the conveyance, provided that such consideration shall be nominal, the benefits going to the state and its citizens constituting full and adequate consideration.






Part 7 - Sapelo Island Heritage Authority

§ 12-3-440. Short title

This part shall be known and may be cited as the "Sapelo Island Heritage Authority Act."



§ 12-3-441. Legislative findings

(a) It is found, determined, and declared that:

(1) There is an urgent public need to preserve important and endangered historical areas in Georgia for the benefit of present and future generations;

(2) Many historical areas, because of Georgia's rapid progress over the past decade, have been altered and their value as a part of our heritage lost, and the few such remaining areas are in danger of being irreparably altered;

(3) Black culture is an important component of the history of Georgia;

(4) The State of Georgia possesses a rich heritage of black culture in its architectural, historical, and archeological resources associated with the life and culture of black Georgians;

(5) There exists on Greater Sapelo Island in McIntosh County, Georgia, a black community known as Hog Hammock which is composed primarily of the direct descendants of the slaves of Thomas Spalding, a prior landowner on Greater Sapelo Island, and the community rests on the grounds of the former Spalding Plantation;

(6) This community is the last community of its kind in the State of Georgia;

(7) The Hog Hammock community and many of the buildings and structures located therein date back to the mid-nineteenth century;

(8) It is important to the citizens of the State of Georgia that this community, which reflects the past culture of this state, be preserved for the benefit of present and future generations;

(9) The best and most important use of this area of Greater Sapelo Island is for said community to remain, as it currently exists, a historic community, occupied by the direct descendants of the slaves of Thomas Spalding; and

(10) In order to further the preservation of the cultural and historic values of the said community, the establishment and performance of the Sapelo Island Heritage Authority under this part is in the best interest of all Georgians.

(b) In accordance with the findings, determinations, and declarations of subsection (a) of this Code section, it is declared that the creation of the Sapelo Island Heritage Authority and the carrying out of its corporate purposes are in all respects valid charitable and public purposes within the provisions of the Constitution of Georgia in that the preservation of the culture in this endangered historical area, as it currently exists, is important to present and future generations of Georgians.



§ 12-3-442. Definitions

As used in this part, the term:

(1) "Agency" means any agency, board, commission, or department within the executive branch of the state government of Georgia.

(2) "Authority" means the Sapelo Island Heritage Authority.



§ 12-3-443. Creation; power to contract and sue; assignment to Department of Natural Resources

(a) There is created a body corporate and politic to be known as the Sapelo Island Heritage Authority, which shall be deemed to be an instrumentality of the state, a public corporation, and a public authority, and by that name, style, and title may contract and be contracted with, sue in all courts and be sued in the Superior Court of Fulton County, Georgia, as provided in Code Section 12-3-451 of this part. The authority shall have all the rights afforded the state by virtue of the Constitution of the United States and nothing in this part shall constitute a waiver of any such rights. The authority shall have perpetual existence.

(b) The authority shall not be deemed to be the State of Georgia or an agency thereof.

(c) The authority is assigned to the Department of Natural Resources for administrative purposes only.



§ 12-3-444. Membership; officers; compensation; quorum; meetings

(a) The authority shall be composed of five members as follows:

(1) The Governor;

(2) The commissioner of natural resources;

(3) The executive director of the State Properties Commission;

(4) A resident of the community of Hog Hammock described in paragraph (5) of subsection (a) of Code Section 12-3-441 to be appointed by the Governor for a term of four years; and

(5) The Commissioner of Human Relations in the office of the Governor; provided, however, that if a vacancy exists in such office for longer than 60 consecutive days, the Governor shall appoint instead a second resident of the community of Hog Hammock for a term of four years, after which the Commissioner of Human Relations, if such office is then occupied, shall become a member.

Vacancies in the appointed positions shall be filled for the remainder of the term by appointment of the Governor.

(b) The Governor shall be the chairperson of the authority, the commissioner of natural resources shall be its vice chairperson, and the executive director of the State Properties Commission shall be its secretary-treasurer.

(c) The members of the authority who are officers of the state shall not be entitled to any additional compensation for the rendering of their services to the authority. The members of the authority who are not public officers shall be entitled to reimbursement for their actual travel expenses necessarily incurred in the performance of their duties and, for each day actually spent in performance of their duties, shall receive the same per diem as do members of the General Assembly.

(d) Three members shall constitute a quorum of the membership of the authority. The powers and duties of the authority shall be transacted, exercised, and performed only pursuant to an affirmative vote of a majority of those members of the authority present at a meeting at which a quorum is present. An abstention in voting shall be considered as that member voting in the negative on the matter before the authority.

(e) Meetings of the authority shall be held on the written notice of the chairperson. The notice of a meeting shall set forth therein the date, time, and place of the meeting. Minutes shall be kept of all meetings of the authority, and in the minutes there shall be kept a record of the vote of each member of the authority on all questions, acquisitions, transactions, and all other matters coming before the authority.



§ 12-3-445. Powers and duties

The authority shall have the following powers and duties, in addition to other powers and duties set forth in this part:

(1) To have a seal and alter the same at its pleasure;

(2) To acquire, hold, and dispose of in its own name by purchase, gift, lease, or exchange, on such terms and conditions and in such manner and by such instrument as it may deem proper, real and personal property of every kind, character, and description, including tenancies in common, located both inside the Hog Hammock community and elsewhere on Greater Sapelo Island, McIntosh County, Georgia. Upon such acquisition by the authority, the said real and personal property shall become public property and shall be entitled to all the rights, privileges, and protection afforded like situated state owned or claimed property. The Governor is empowered and authorized, for and on behalf of the state, to convey to the authority, by deed, title to any real property owned or claimed by the state on Greater Sapelo Island. The authority may not acquire real or personal property by condemnation, eminent domain, but any real or personal property owned or claimed by the authority may be condemned, through the exercise of the power of eminent domain, by the State of Georgia, acting by and through its State Properties Commission;

(3) To procure insurance against any loss in connection with its property and other assets;

(4) To make contracts and to execute all instruments necessary or convenient, including leases and rental agreements, and other contracts with respect to the use of such real or personal property;

(5) To adopt, alter, or repeal its own bylaws, rules, and regulations governing the manner in which its business may be transacted and in which the power granted to it may be enjoyed, as the authority may deem necessary or expedient in facilitating its business;

(6) To receive, accept, and utilize gifts, grants, donations, or contributions of money, property, facilities, or services, with or without consideration, from any person, firm, corporation, foundation, or other entity, or from the State of Georgia or any agency, instrumentality, or political subdivision thereof, or from the United States, or any agency or instrumentality thereof;

(7) To act as agent for the United States, or any agency or instrumentality thereof, in any matter coming within the purposes or powers of the authority; and

(8) To do all things necessary or convenient to carry out the powers expressly given in this part.



§ 12-3-446. Authority's property subject to inventory requirements; conveyances not subject to filing requirements

The definition of real property in paragraph (1) of Code Section 50-16-120 shall include the real property of the authority. However, the definition of real property in paragraph (1) of subsection (a) of Code Section 50-16-122 shall exclude the real property of the authority.



§ 12-3-447. Authority's property not subject to adverse possession or prescription

In that the real and personal property of the authority is public property, title by adverse possession or prescription shall not run against the authority or the real and personal property of the authority, and there shall be no application of or ripening or perfection of title by the doctrine of adverse possession or prescription against the authority or against the real and personal property of the authority.



§ 12-3-448. Authority members accountable as trustees; financial records required

The members of the authority shall be accountable in all respects as trustees. The authority shall keep suitable and proper books and records of all receipts, income, and expenditures of every kind and shall submit each year to the state auditor for inspection all the authority's books, together with the proper statement of the authority's financial position, at the close of its fiscal year, which shall be the same as the fiscal year of the State of Georgia.



§ 12-3-449. Authority and property exempt from taxation, levy and sale, garnishment, and attachment

As the authority will be performing valuable charitable and public functions and purposes in the exercise of the powers conferred upon it, the authority shall be required to pay no taxes or assessments by the state or by any county, municipality, authority, or political subdivision of this state upon any of the real or personal property acquired by it, or upon its activities in the operation or maintenance of any facility maintained or acquired by it, or upon any fees, rentals, or other charges for the use of such property or facilities, or upon any other income received by the authority. The said property, facilities, fees, rentals, charges, and income of the authority is exempt from levy and sale, garnishment, and attachment.



§ 12-3-450. Attorney General to provide legal services

The Attorney General shall provide legal services to the authority, and in connection therewith the provisions of Code Sections 45-15-13 through 45-15-16 and 45-15-36 shall be fully applicable.



§ 12-3-451. Jurisdiction of actions against authority

Any action brought against the authority shall be brought in the Superior Court of Fulton County, Georgia, and such court shall have exclusive, original jurisdiction of such actions.



§ 12-3-452. Liberal construction

This part, being for the welfare of the state and its inhabitants, shall be liberally construed to effect the purposes of this part.






Part 8 - Georgia Agricultural Exposition Authority



Part 9 - Georgia Agricultural Exposition Authority Overview Committee

§ 12-3-500. Creation of committee; membership; vacancies; review of Georgia Agricultural Exposition Authority

There is created as a joint committee of the General Assembly the Georgia Agricultural Exposition Authority Overview Committee to be composed of five members of the House of Representatives appointed by the Speaker of the House and five members of the Senate appointed by the President of the Senate. The members of the committee shall serve two-year terms concurrent with their terms as members of the General Assembly. The chairman of the committee shall be appointed by the Speaker of the House of Representatives from the membership of the committee, and the vice chairman of the committee shall be appointed by the President of the Senate from the membership of the committee. The chairman and vice chairman shall serve terms of two years concurrent with their terms as members of the General Assembly. Vacancies in an appointed member's position or in the offices of chairman or vice chairman of the committee shall be filled for the unexpired term in the same manner as the original appointment. The committee shall periodically inquire into and review the operations of the Georgia Agricultural Exposition Authority, as well as periodically review and evaluate the success with which the authority is accomplishing its statutory duties and functions as provided in this article.



§ 12-3-501. Assistance to committee in discharging duties; employees; securing professional services

The state auditor, the Attorney General, and all other agencies of state government, upon request by the committee, shall assist the committee in the discharge of its duties as set forth in this part. The committee may employ not more than two staff members and may secure the services of independent accountants, engineers, and consultants.



§ 12-3-502. Cooperation of Georgia Agricultural Exposition Authority

The Georgia Agricultural Exposition Authority shall cooperate with the committee, its authorized personnel, the Attorney General, the state auditor, the state accounting officer, and other state agencies in order that the charges of the committee, set forth in this part, may be timely and efficiently discharged. The authority shall submit to the committee such reports and data as the committee shall reasonably require of the authority in order that the committee may adequately perform its functions. The Attorney General is authorized to bring appropriate legal actions to enforce any laws specifically or generally relating to the Georgia Agricultural Exposition Authority. The committee shall, on or before the first day of January of each year, and at such other times as it deems necessary, submit to the General Assembly a report of its findings and recommendations based upon the review of the Georgia Agricultural Exposition Authority, as set forth in this part.



§ 12-3-503. Committee to evaluate performance of authority

In the discharge of its duties, the committee shall evaluate the performance of the Georgia Agricultural Exposition Authority consistent with the following criteria:

(1) Prudent, legal, and accountable expenditure of public funds;

(2) Efficient operation; and

(3) Performance of its statutory responsibilities.



§ 12-3-504. Expenditure of state funds by committee; compensation, expenses, and allowances for members

(a) The committee is authorized to expend state funds available to the committee for the discharge of its duties. Said funds may be used for the purposes of compensating staff personnel, paying for services of independent accountants, engineers, and consultants, and paying all other necessary expenses incurred by the committee in performing its duties.

(b) The members of the committee shall receive the same compensation, per diem, expenses, and allowances for their service on the committee as is authorized by law for members of interim legislative study committees.

(c) The funds necessary for the purposes of the committee shall come from the funds appropriated to and available to the legislative branch of government.






Part 10 - Georgia Music Hall of Fame Authority

§ 12-3-520. Short title

This part shall be known and may be cited as the "Georgia Music Hall of Fame Authority Act."



§ 12-3-521. Definitions

As used in this part, the term:

(1) "Authority" means the Georgia Music Hall of Fame Authority.

(2) "Cost of the project" means the cost of construction; the cost of all lands, properties, rights, easements, and franchises acquired; the cost of all machinery and equipment; financing charges; interest prior to and during construction and for one year after completion of construction; the cost of engineering, architectural, and legal expenses and of plans and specifications and other expenses necessary or incident to determining the feasibility or practicability of the project; administrative expenses; and such other expenses as may be necessary or incident to the financing authorized in this part, the construction of any project, the placing of the same in operation, and the condemnation of property necessary for such construction and operation. Any obligation or expense incurred for any of the foregoing purposes shall be regarded as a part of the cost of the project and may be paid or reimbursed as such out of such bonds or obligations as may be issued by any authority, department, commission, or agency of the State of Georgia.

(3) "Project" means and includes one or a combination of two or more of the following: buildings, facilities, and all structures; electric, gas, steam, water, and sewerage utilities; and improvements of every kind and character deemed by the authority necessary or convenient for its purposes.



§ 12-3-522. Creation; membership; meetings; expense allowance; perpetual existence; records

(a) There is created a body corporate and politic to be known as the Georgia Music Hall of Fame Authority which shall be deemed to be an instrumentality of the State of Georgia and a public corporation; and by that name, style, and title such body may contract and be contracted with, bring and defend actions, implead and be impleaded, and complain and defend in all courts of this state.

(b) The authority shall consist of nine members. Initially, members shall serve staggered terms of office as follows: two members for one year, two members for two years, two members for three years, and three members for four years. Thereafter, each member shall serve for a term of four years. All members shall be appointed by the Governor and confirmed by the Senate and shall serve until the appointment and qualification of their successors. The members appointed by the Governor shall be selected from the state at large but shall be representative of all of the geographic areas of the state. Such members also shall represent the state's music industry. The Governor is authorized to appoint any elected or appointed state, county, municipal, or school board official or employee, except officials and employees of the legislative or judicial branches of state government, as members of the authority, and any person so appointed is authorized to serve as a member of the authority. All successors shall be appointed in the same manner as original appointments. Vacancies in office shall be filled in the same manner as original appointments. An appointment to fill a vacancy shall be for the unexpired term.

(c) (1) The authority shall hold a meeting each year in July, and, at each July meeting, the authority shall elect its own officers. Officers shall serve for terms of one year each beginning with their election and qualification and ending with the election and qualification of their respective successors. No person shall hold the same office for more than one consecutive term, and no member of the authority shall hold more than any one office of the authority. No vacancy on the authority shall impair the right of the quorum to exercise all rights and perform all duties of the authority.

(2) The authority is assigned to the Department of Economic Development for administrative purposes only, as specified in Code Section 50-4-3.

(d) Each member of the authority who is not otherwise a state officer or employee shall receive for each day that such member is in attendance at a meeting of the authority a daily expense allowance and reimbursement for transportation costs as provided for in Code Section 45-7-21. Each member of the authority who is otherwise an officer or employee of a state agency or authority may be reimbursed by that agency or authority for meals, transportation, and lodging in the usual manner authorized by law for such officers and employees. The members of the authority shall not receive any duplicate or other compensation for their services as such.

(e) The authority shall have perpetual existence. Any change in name or composition of the authority shall in no way affect the vested rights of any person under this part or impair the obligations of any contracts existing under this part.

(f) The members of the authority shall be accountable in all respects as trustees. The authority shall keep suitable and proper books and records of all receipts, income, and expenditures of every kind and shall submit for inspection all the books, together with the proper statement of the authority's financial position, to the state auditor.

(g) Except for the authorization of the issuance of bonds, the authority may delegate to the executive director such powers and duties as it may deem proper.

(h) The commissioner of economic development shall be the executive director of the authority. The executive director shall appoint such directors, deputies, assistants, and other staff members as may be necessary to manage the operations of the authority and may organize the authority into such divisions, sections, or offices as may be deemed necessary or convenient.



§ 12-3-522.1. Joint operation between Georgia Music Hall of Fame and Georgia Sports Hall of Fame; proposals for accomplishing objectives

The Georgia Music Hall of Fame Authority and the Georgia Sports Hall of Fame Authority shall to the maximum extent possible work jointly to realize efficiencies and economies in the operation of their adjacent facilities. The two authorities shall make all possible efforts to consolidate and coordinate marketing, operational, maintenance, property management, and other activities so as to achieve such efficiencies and economies. Not later than September 30, 2010, each such hall of fame authority shall issue a request for proposals for a new location or alternative ownership, management, and operation at the same location for the respective hall of fame facility. Such requests for proposals shall be disseminated to each county and municipal governing authority in the state and shall require that any proposal be submitted not later than December 31, 2010. Any county or municipality wherein such a hall of fame authority is located shall be eligible to submit a proposal; and it is the intention of the General Assembly that such a proposal shall be required as a condition for continued state funding support in a current location. Upon receipt of one or more proposals, the hall of fame authority shall conduct a staff review of each proposal received. A primary consideration in the review of the proposals shall be the effect of each proposal on the current and future operating budgets of the authority and self-sustainability of the authority, including a determination of whether cost savings and operational efficiencies can be effected through moving to a new location or alternative ownership, management, and operation at the same location as proposed. Upon completion of the staff review, the findings shall be submitted to the governing body of the hall of fame authority. Each hall of fame authority shall not later than April 30, 2011, submit to the Governor, the Lieutenant Governor, the Speaker of the House of Representatives, and the chairpersons of the Senate and House appropriations committees a report detailing the activities of the authority with respect to issuance of the request for proposals, receipt and evaluation of proposals, and the decision of the authority with respect to acceptance of proposals.



§ 12-3-523. Corporate purpose and general nature of business

The corporate purpose and general nature of the business of the authority shall be:

(1) Constructing and maintaining a facility to house the Georgia Music Hall of Fame;

(2) Operating, advertising, and promoting the Georgia Music Hall of Fame; and

(3) Promoting music events at the facility and throughout the state.



§ 12-3-524. General powers

The authority is authorized:

(1) To have a seal and alter it at pleasure;

(2) To acquire, hold, and dispose of personal property for its corporate purposes;

(3) To appoint, select, and employ officers, agents, and employees, including engineering, architectural, and construction experts and fiscal agents; to contract for the services of individuals or organizations not employed full time by the authority who or which are engaged primarily in the rendition of personal services rather than the sale of goods or merchandise, such as, but not limited to, the services of accountants, engineers, architects, consultants, and advisers, and to allow suitable compensation for such services; including the power to contract with the Department of Economic Development or any other department for professional, technical, clerical, and administrative support as may be required and to make provisions for group insurance, retirement, or other employee benefit arrangements, provided that no part-time or contract employees shall participate in group insurance or retirement benefits;

(4) To make contracts and to execute all instruments necessary or convenient, including contracts for construction of projects or contracts with respect to the leasing or use of projects which the authority causes to be subdivided, erected, or acquired;

(5) To plan, survey, subdivide, administer, construct, erect, acquire, own, repair, remodel, maintain, add to, extend, improve, equip, operate, and manage projects as defined in this part, such projects to be located on property owned or leased by the authority or the State of Georgia or under the control and management of the authority. The cost of any such project shall be paid from its income, from the proceeds of revenue anticipation certificates of the authority, or from such proceeds and any loan, gift, or grant from the United States of America or any agency or instrumentality thereof, or the State of Georgia, or any county, municipal corporation, authority, or local government or governing body;

(6) To accept loans or grants, or both, of money, materials, or property of any kind from the United States of America or any agency or instrumentality thereof upon such terms and conditions as the United States of America or such agency or instrumentality may impose;

(7) To borrow money for any of its corporate purposes, to issue negotiable revenue anticipation certificates from earnings of such projects, and to provide for the payment of the same and for the rights of the holders thereof;

(8) To exercise any power which is usually possessed by private corporations performing similar functions and which is not in conflict with the Constitution and laws of this state;

(9) To act as agent for the United States of America or any agency, department, corporation, or instrumentality thereof in any manner within the purposes or powers of the authority;

(10) To adopt, alter, or repeal its own bylaws, rules, and regulations governing the manner in which its business may be transacted and in which the power granted to it may be enjoyed as the authority may deem necessary or expedient in facilitating its business;

(11) To receive and accept loans, gifts, grants, donations, or contributions of property, facilities, or services, with or without consideration, from any person, firm, or corporation or from the State of Georgia or any agency or instrumentality thereof or from any county, municipal corporation, or local government or governing body;

(12) To hold, use, administer, and expend such sum or sums as may hereafter be received as income, as gifts, or as appropriations by authority of the General Assembly for any of the purposes of this authority;

(13) To do all things necessary or convenient to carry out the powers and purposes of the authority;

(14) To acquire, lease (as lessee), purchase, hold, own, and use any franchise or any property, real or personal, tangible or intangible, or any interest therein; and to sell, lease (as lessor), transfer, or dispose thereof whenever the same is no longer required for purposes of the authority or exchange the same for other property or rights which are useful for the purposes of the authority;

(15) To fix, alter, charge, and collect fares, rates, rentals, and other charges for its facilities and for admission to its grounds at reasonable rates to be determined by the authority;

(16) To contract with the Georgia State Financing and Investment Commission for the construction of the project as provided for in Article 2 of Chapter 17 of Title 50; or to contract with other authorities, departments, or agencies of the State of Georgia for the construction of the project;

(17) To invest and reinvest any or all idle funds or moneys, including, but not limited to, funds held in reserve or debt retirement or received through the issuance of revenue certificates or from contributions, gifts, or grants, which cannot be immediately used for the purpose for which received, such investment to be made in any security or securities which are legal investments for executors or trustees; provided, however, that investments in such securities will at all times be held for and, when sold, used for the purposes for which the money was originally received;

(18) To grant, on an exclusive or nonexclusive basis, the right to use and occupy streets, roads, sidewalks, and other public places for the purpose of rendering utility services, upon such conditions and for such time as the authority may deem wise;

(19) To appoint special advisory committees and panels of citizens to advise the authority of certain issues and to reimburse the individuals appointed for actual expenses incurred in performing their tasks;

(20) To select a site for the building of a state music hall of fame;

(21) To sell, upon obtaining a license from the Department of Revenue, alcoholic beverages for consumption on the premises only upon property operated and controlled by the authority;

(22) To incorporate one or more nonprofit corporations as subsidiary corporations of the authority for the purpose of carrying out any of the powers of the authority and to accomplish any of the purposes of the authority. Any subsidiary corporations created pursuant to this power shall be created pursuant to Chapter 3 of Title 14, the "Georgia Nonprofit Corporation Code," and the Secretary of State shall be authorized to accept such filings. Upon dissolution of any subsidiary corporation of the authority, any assets shall revert to the authority or to any successor to the authority or, failing such succession, to the State of Georgia. The authority shall not be liable for the debts or obligations or bonds of any subsidiary corporation or for the actions or omissions to act of any subsidiary corporation unless the authority expressly so consents; and

(23) The authority shall have the power to contract with the Department of Economic Development or any other department for any purpose necessary or incidental to carrying out or performing the duties, responsibilities, or functions of the authority in exercising the power and management of the authority; provided, however, that such contracts shall not delegate the authorization of the issuance of any bonds or other indebtedness of the authority. No part of the funds or assets of the authority shall be distributed to the Department of Economic Development or any other department, authority, or agency of the state unless otherwise provided by law, except that the authority shall be authorized and empowered to pay reasonable compensation for services rendered and to reimburse expenses incurred and except as may be deemed necessary or desirable by the authority to fulfill the purposes of the authority as set forth in this part. Nothing in this paragraph shall be construed as precluding the provision, by the Department of Economic Development, any other department, authority, or agency of the state, or the authority, of joint or complementary services or programs within the scope of their respective powers.



§ 12-3-524.1. Expenditure of funds to aid in securing gifts, grants, donations, and contributions

The authority, in order to make the Georgia Music Hall of Fame competitive with other nonprofit cultural institutions in securing gifts, grants, donations, and contributions and in the promotion and marketing of the Georgia Music Hall of Fame, is authorized to expend available funds for the meals, entertainment, and incidental expenses of bona fide prospects, contributors, and other persons who attend any function at the request of the authority or its staff to discuss the securing of, to provide services in the securing of, or to make gifts, grants, donations, and contributions to the Georgia Music Hall of Fame or to promote and market Georgia Music Hall of Fame programs and facilities. All such expenditures shall be verified by vouchers showing the date, place, purpose, and persons for whom such expenditures were made. The authority shall make available to the state auditor such vouchers or other collateral materials requested for the purposes of conducting an audit of the authority's books, accounts, and records as required by state law.



§ 12-3-525. Exemption from taxation

It is found, determined, and declared that the creation of the authority and the carrying out of its corporate purposes are in all respects for the benefit of the people of this state and constitute a public purpose and that the authority will be performing an essential governmental function in the exercise of the powers conferred upon it by this part. The State of Georgia covenants that the authority shall be required to pay no taxes or assessments upon any of the property acquired by it or under its jurisdiction, control, possession, or supervision or upon its activities in the operation or maintenance of the facilities erected, maintained, or acquired by it or any fees, rentals, or other charges for the use of such facilities or other income received by the authority; provided, however, in no event shall the exemptions granted in this Code section extend to any lessee or other private person or entity.



§ 12-3-526. Police powers

The authority is authorized to exercise such of the police powers of the state as may be necessary to maintain peace and order and to enforce any and all zoning, use, and personal conduct restrictions upon the properties, facilities, and persons under its jurisdiction to the extent that such is lawful under the laws of the United States and this state. The authority may delegate all or any part of the performance of these functions temporarily or permanently to the state or to the county in which its facilities are located.



§ 12-3-527. Security force

The authority is authorized to contract for or to provide for and maintain a security force with respect to the facilities and property owned, leased, operated, or under the control of the authority and within the territory thereof. The security force shall have the duty to protect persons and property, disperse unlawful or dangerous assemblages, control pedestrian and vehicular traffic, and otherwise preserve and protect the public peace, health, and safety. For these purposes, a member of such force shall be a peace officer and, as such, shall have authority equivalent to the authority of a policeman or law enforcement officer of the county in which he is discharging his duties.



§ 12-3-528. Moneys received by authority deemed to be trust funds

All moneys received pursuant to the authority of this part, whether as grants or other contributions or as revenues, rents, and earnings, shall be deemed to be trust funds to be held and applied solely as provided in this part.



§ 12-3-529. Authority to fix rentals and other charges for users and exhibitors

The authority is authorized to fix rentals and other charges which any user, exhibitor, concessionaire, franchisee, or vendor shall pay to the authority for the use of the project or part thereof or combination thereof, and to charge and collect the same, and to lease and make contracts with political subdivisions and agencies with respect to use of any part of the project. The rentals and other charges shall be so fixed and adjusted in respect to the aggregate thereof from the project or any part thereof so as to provide a fund sufficient with other revenues of such project, if any, to pay the cost of maintaining, repairing, and operating the project, including the reserves for extraordinary repairs and insurance, unless such cost shall be otherwise provided for, which cost shall be deemed to include the expenses incurred by the authority on account of the project for water, light, sewer, and other services furnished by other facilities at the project.



§ 12-3-530. Attorney General to provide legal services for authority

The Attorney General shall provide legal services for the authority and in connection therewith the provisions of Code Sections 45-15-13 through 45-15-16 shall be fully applicable.



§ 12-3-531. Jurisdiction of actions brought under this part

Any action to protect or enforce any rights under this part shall be brought in the Superior Court of Fulton County, Georgia; and such court shall have exclusive, original jurisdiction of such actions. Nothing contained in this part shall be construed to impair any rights afforded the state under the Constitution of the United States.



§ 12-3-532. Contracts or transactions of authority involving conflict of interest

(a) Every member of the authority and every employee of the authority who knowingly has any interest, direct or indirect, in any contract to which the authority is or is about to become a party, or in any other business of the authority, or in any firm or corporation doing business with the authority shall make full disclosure of such interest to the authority. Failure to disclose such an interest shall constitute cause for which a member of the authority may be removed or an employee discharged or otherwise disciplined at the discretion of the authority.

(b) The provisions of Article 1 of Chapter 10 of Title 16 and Code Sections 16-10-21, 16-10-22, 16-10-92, and 16-10-93, regulating the conduct of officers, employees, and agents of political subdivisions, municipal and other public corporations, and other public organizations, shall be applicable to the conduct of members, officers, employees, and agents of the authority.

(c) Any contract or transaction of the authority involving a conflict of interest which is not disclosed under subsection (a) of this Code section, or involving a violation of Article 1 of Chapter 10 of Title 16 or Code Section 16-10-21, 16-10-22, 16-10-92, or 16-10-93, or involving a violation of any other provision of law regulating conflicts of interest which is applicable to the authority or its members, officers, or employees shall be voidable by the authority.



§ 12-3-533. Issuance of bonds by authority

(a) The authority or any authority or body which may succeed to the powers, duties, and liabilities vested in the authority is authorized at one time, or from time to time, to provide by resolution for the issuance of revenue bonds for the purpose of paying all or any part of the cost, as defined in this part, of any one project or a combination of projects. The principal and interest of such revenue bonds shall be payable solely from the special fund provided in subsection (n) of this Code section for such payment. The bonds of each issue shall be dated and shall mature at such times and bear interest at such rates as may be determined by the authority, payable in such medium of payment as to both principal and interest as may be determined by the authority, and may be made redeemable before maturity, at the option of the authority, at such price or prices and under such terms and conditions as may be fixed by the authority in the resolution providing for the issuance of the bonds.

(b) The authority shall determine the form of the bonds, including any interest coupons to be attached thereto, and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest thereof, which may be at any bank or trust company within or without the state. The bonds may be issued in coupon or registered form, or both, as the authority may determine, and provision may be made for the registration of any coupon bond as to principal alone and also as to both principal and interest.

(c) In case any officer whose signature appears on any bonds or whose facsimile signature appears on any coupon ceases to be such officer before the delivery of such bonds, such signature shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until such delivery. All such bonds shall be signed by the chairman or vice chairman of the authority, and the official seal of the authority shall be affixed thereto and attested by the secretary or assistant secretary of the authority; and any coupons attached thereto shall bear the signature or facsimile signature of the chairman or vice chairman of the authority. Any coupon may bear the facsimile signature of such person, and any bond may be signed, sealed, and attested on behalf of the authority by such persons as at the actual time of the execution of such bonds shall be duly authorized or hold the proper office, although at the date of such bonds such persons may not have been so authorized or shall not have held such office.

(d) All revenue bonds issued under this part shall have and are declared to have all the qualities and incidents of negotiable instruments. Such bonds and the income therefrom shall be exempt from all taxation within the state.

(e) The authority may sell bonds in such manner and for such price as it may determine to be for the best interests of the authority.

(f) The proceeds of bonds shall be used solely for the payment of the cost of the project and shall be disbursed upon requisition or order of the chairman or vice chairman of the authority under such restrictions, if any, as provided by the resolution authorizing the issuance of the bonds or by the trust indenture mentioned in subsection (k) of this Code section.

(g) Prior to the preparation of definitive bonds, the authority may, under like restrictions, issue interim receipts, interim certificates, or temporary bonds, with or without coupons, exchangeable for definitive bonds upon the issuance of the latter.

(h) The authority may provide for the replacement of any bond which becomes mutilated or is destroyed or lost.

(i) Revenue bonds may be issued without the conducting of any proceedings, the existence of any conditions, or the happening of any events other than those proceedings, conditions, and events which are specified or required by this part. In the discretion of the authority, revenue bonds of a single issue may be issued for the purpose of paying the cost of any one or more, including a combination of, projects at any one institution or any number of institutions. Any resolution providing for the issuance of revenue bonds under this part shall become effective immediately upon its passage and need not be published or posted. Any such resolution may be passed at any regular, special, or adjourned meeting of the authority by a majority of its members.

(j) Revenue bonds issued under this part shall not be deemed to constitute a debt of the State of Georgia or a pledge of the faith and credit of the state. Such bonds shall be payable solely from the fund provided for in subsections (m) through (p) of this Code section, and the issuance of such revenue bonds shall not directly, indirectly, or contingently obligate the state to levy or to pledge any form of taxation whatever therefor or to make any appropriation for their payment. All such bonds shall contain recitals on their faces covering substantially the foregoing provisions of this Code section. Anything in this Code section to the contrary notwithstanding, such funds as may be received from state appropriations or from any other source are declared to be available and may be used by any department, board, commission, or agency of the State of Georgia for the performance of any lease contract entered into by such department, board, commission, or agency with the authority.

(k) (1) In the discretion of the authority, any issue of revenue bonds may be secured by a trust indenture by and between the authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company inside or outside of the state. Such trust indenture may pledge or assign rents, revenues, and earnings to be received by the authority.

(2) Either the resolution providing for the issuance of revenue bonds or the trust indenture may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the authority in relation to the acquisition of property; the construction of the project; the maintenance, operation, repair, and insurance of the project; and the custody, safeguarding, and application of all moneys. The resolution or indenture may also provide that any project shall be constructed and paid for under the supervision and approval of consulting engineers or architects employed or designated by the authority and satisfactory to the original purchasers of the bonds issued therefor. The resolution or indenture may also require that the security given by contractors and by any depository of the proceeds of the bonds or revenues or other moneys be satisfactory to such purchasers and may also contain provisions concerning the conditions, if any, upon which additional revenue bonds may be issued.

(3) The indenture may set forth the rights and remedies of the bondholders and of the trustee and may restrict the individual right of action of bondholders as is customary in trust indentures securing bonds and debentures of corporations. In addition to the foregoing provisions of this Code section, the trust indenture may contain such other provisions as the authority may deem reasonable and proper for the security of the bondholders.

(4) It shall be lawful for any bank or trust company incorporated under the laws of this state to act as such depository and to furnish such indemnifying bonds or pledge such securities as may be required by the authority.

(5) All expenses incurred in carrying out the trust indenture may be treated as a part of the cost of maintenance, operation, and repair of the project and of the cost of the project affected by such indenture.

(l) The authority shall, in the resolution providing for issuance of revenue bonds or in the trust indenture, provide for the payment of the proceeds of the sale of the bonds to any officer or person who, or any agency, bank, or trust company which, shall act as trustee of such funds and shall hold and apply the same to the purposes expressed in this part, subject to such regulations as this part and such resolution or trust indenture may provide.

(m) Unless otherwise pledged and allocated, any and all revenues, rents, and earnings received by the authority, regardless of whether or not such revenues, rents, and earnings were produced by a particular project for which bonds have been issued, may be pledged and allocated by the authority to the payment of the principal and interest on revenue bonds of the authority as the trust indenture or the resolution authorizing the issuance of the bonds may provide.

(n) Such funds so pledged from whatever source received, which pledge may include funds received from one or more or all sources, shall be set aside at regular intervals, as may be provided in the resolution or trust indenture, into a sinking fund which shall be pledged to and charged with the payment of:

(1) The interest upon such revenue bonds as such interest shall fall due;

(2) The principal of the bonds as the same shall fall due;

(3) The necessary charges of paying agents for paying principal and interest; and

(4) Any premium upon bonds retired by call or purchase.

(o) The use and disposition of such sinking fund shall be subject to such regulations as may be provided in the resolution authorizing the issuance of the revenue bonds or in the trust indenture, but, except as may otherwise be provided in such resolution or trust indenture, such sinking fund shall be a fund for the benefit of all revenue bonds without distinction or priority of one over another.

(p) Subject to the provisions of the resolution authorizing the issuance of the bonds or to the trust indenture, surplus moneys in the sinking fund may be applied to the purchasing or redemption of bonds, and any such bonds so purchased or redeemed shall forthwith be canceled and shall not again be issued.

(q) Except to the extent the rights given in this Code section may be restricted by resolution passed before the issuance of bonds or by a trust indenture, any holder of revenue bonds or interest coupons issued under this part, any receiver for such holders, or any indenture trustee, if any, may either at law or in equity, by action, mandamus, or other proceedings, protect and enforce any and all rights under the laws of the State of Georgia or granted by this part or under such resolution or trust indenture. Such holder, receiver, or trustee may enforce and compel performance of all duties required by this part, or by resolution or trust indenture, to be performed by the authority or any officer thereof, including the fixing, charging, and collecting of revenues, rents, and other charges for the use of the project or projects. In the event of default of the authority upon the principal and interest obligations of any revenue bond issue, such holder, receiver, or trustee shall be subrogated to each and every right which the authority may possess and, in the pursuit of his or its remedies as subrogee, may proceed either at law or in equity, by action, mandamus, or other proceedings, to collect any sums by such proceedings due and owing to the authority and pledged or partially pledged directly or indirectly to the benefit of the revenue bond issue of which such holder, receiver, or trustee is representative. No holder, receiver, or trustee shall have the right to compel any exercise of the taxing power of the state to pay any such bond or the interest thereon, or to enforce the payment thereof against any property of the state, nor shall any such bond constitute a charge, lien, or encumbrance, legal or equitable, upon the property of the state.

(r) The authority is authorized to provide by resolution for the issuance of revenue refunding bonds of the authority for the purpose of refunding any revenue bonds issued under this part and then outstanding, together with accrued interest thereon. The issuance of such revenue refunding bonds, the maturities, and all other details thereof; the rights of the holders thereof; and the duties of the authority in respect to the same shall be governed by the foregoing provisions of this part insofar as the same may be applicable.

(s) While any of the bonds issued by the authority remain outstanding, the powers, duties, or existence of the authority, or of its officers, employees, or agents, or of any department, board, commission, or agency of the state shall not be diminished or impaired in any manner that will affect adversely the interests and rights of the holders of such bonds. This part shall be for the benefit of the state, the authority, and the holders of any such bonds and, upon the issuance of bonds under this part, shall constitute a contract with the holders of such bonds.

(t) Bonds of the authority shall be confirmed and validated in accordance with the procedure of Article 3 of Chapter 82 of Title 36. The petition for validation shall also make party defendant to such action any authority, division, subdivision, instrumentality, or agency of the State of Georgia which, or any person who, has contracted with the Georgia Music Hall of Fame Authority for the use of any building, structure, or facilities for which bonds have been issued and sought to be validated. Such authority, division, subdivision, instrumentality, agency, or person shall be required to show cause, if any, why such contract or contracts and the terms and conditions thereof should not be inquired into by the court, the validity of the terms thereof determined, and the contract adjudicated as security for the payment of any such bonds of the authority. The bonds when validated and the judgment of validation shall be final and conclusive with respect to such bonds and against the authority issuing the same and against any authority, division, subdivision, instrumentality, department, agency, or person contracting with the authority.

(u) No bonds shall be issued by the authority under this part unless the issuance of such bonds has been reviewed and approved by the Georgia State Financing and Investment Commission.

(v) The bonds authorized by this part are made securities in which all public officers and bodies of this state; all municipalities and all municipal subdivisions; all insurance companies and associations and other persons carrying on an insurance business; all banks, bankers, trust companies, savings banks, and savings associations, including savings and loan associations, building and loan associations, investment companies, and other persons carrying on a banking business; all administrators, guardians, executors, trustees, and other fiduciaries; and all other persons whatsoever who are now or may hereafter be authorized to invest in bonds or other obligations of the state may properly and legally invest funds, including capital in their control or belonging to them. The bonds are also made securities which may be deposited with and shall be received by all public officers and bodies of this state and all municipalities and municipal subdivisions for any purpose for which the deposit of the bonds or other obligations of this state is now or may hereafter be authorized.



§ 12-3-534. Department of Economic Development authorized to construct, erect, acquire, and exercise custodial responsibility over projects

The Department of Economic Development is authorized to construct, erect, acquire, and exercise custodial responsibility over the project, as defined in this part, the ownership of which shall be in the state. The costs of any such project may be paid from the proceeds of state general obligation or guaranteed revenue debt. The department is authorized to contract with the authority, the State Properties Commission, the Georgia State Financing and Investment Commission, or with any other department, agency, commission, board, official, or person for the construction, operation, maintenance, funding, design, or use of such project.



§ 12-3-535. Creation of Georgia Music Hall of Fame Advisory Committee

(a) There is created the Georgia Music Hall of Fame Advisory Committee.

(b) The number and identity of the advisory committee members shall be recommended by the executive director and confirmed by the Georgia Music Hall of Fame Authority. Members of the advisory committee shall consist of individuals who have an interest or expertise in the music industry. At its initial meeting, the advisory committee shall elect a chairperson, a vice chairperson, and such officers as it deems necessary to enable it to carry out its duties and functions. Officers shall serve for terms of one year each. No person shall hold the same office on the advisory committee for more than one term consecutively. Advisory committee members shall receive no compensation for their services but shall receive for each day that such members are in attendance at a meeting of the advisory committee a daily expense allowance and reimbursement for transportation costs as provided for in Code Section 45-7-21. The advisory committee shall meet at such time as the advisory committee deems necessary. A majority of the members shall constitute a quorum for the transaction of business.



§ 12-3-536. Transferring powers of authority to the Department of Economic Development

(a) Effective July 1, 1998, without diminishing the powers of the authority pursuant to Code Section 12-3-524, all personnel positions authorized by the authority in fiscal year 1998 shall be transferred to the Department of Community Affairs. All employees of the authority on June 30, 1998, whose positions are transferred by the authority to the Department of Community Affairs shall become employees of the Department of Community Affairs and shall become employees in the unclassified service as defined in Code Section 45-20-2.

(b) On April 26, 2005, the functions of the Board of Community Affairs, Department of Community Affairs, and commissioner of community affairs respecting the Music Hall of Fame Authority are transferred to the Department of Economic Development. The commissioner of economic development and the commissioner of community affairs shall arrange administratively for the transfer of records, equipment, and facilities for such transferred functions. The personnel positions authorized by the Department of Community Affairs shall be transferred to the Department of Economic Development, and all employees of the Department of Community Affairs whose positions are transferred shall become employees of the Department of Economic Development with no break in service and in the classified or unclassified service as they were at the Department of Community Affairs.






Part 11 - Georgia Halls of Fame Authority Overview Committee

§ 12-3-550. Establishment of Georgia Halls of Fame Authority Overview Committee; membership

There is created as a joint committee of the General Assembly the Georgia Halls of Fame Authority Overview Committee to be composed of five members of the House of Representatives appointed by the Speaker of the House and five members of the Senate appointed by the President of the Senate. The members of the committee shall serve two-year terms concurrent with their terms as members of the General Assembly. The chairman of the committee shall be appointed by the President of the Senate from the membership of the committee, and the vice chairman of the committee shall be appointed by the Speaker of the House of Representatives from the membership of the committee. The chairman and vice chairman shall serve terms of two years concurrent with their terms as members of the General Assembly. Vacancies in an appointed member's position or in the offices of chairman or vice chairman of the committee shall be filled for the unexpired term in the same manner as the original appointment. The committee shall periodically inquire into and review the operations of the Georgia Music Hall of Fame Authority and the Georgia Sports Hall of Fame Authority, as well as periodically review and evaluate the success with which each authority is accomplishing its statutory duties and functions as provided in this article.



§ 12-3-551. Assistance to committee by other state agencies

The state auditor, the Attorney General, and all other agencies of state government, upon request by the committee, shall assist the committee in the discharge of its duties as set forth in this part. The committee may employ not more than two staff members and may secure the services of independent accountants, engineers, and consultants.



§ 12-3-552. Georgia Music Hall of Fame Authority and Georgia Sports Hall of Fame Authority to cooperate with state agencies

The Georgia Music Hall of Fame Authority and the Georgia Sports Hall of Fame Authority shall cooperate with the committee, its authorized personnel, the Attorney General, the state auditor, the state accounting officer, and other state agencies in order that the charges of the committee, set forth in this part, may be timely and efficiently discharged. Each authority shall submit to the committee such reports and data as the committee shall reasonably require of each authority in order that the committee may adequately perform its functions. The Attorney General is authorized to bring appropriate legal actions to enforce any laws specifically or generally relating to the two authorities. The committee shall, on or before the first day of January of each year, and at such other times as it deems necessary, submit to the General Assembly a report of its findings and recommendations based upon the review of the two authorities, as set forth in this part.



§ 12-3-553. Standards for evaluation of performance of authority

In the discharge of its duties, the committee shall evaluate the performance of the Georgia Music Hall of Fame Authority and the Georgia Sports Hall of Fame Authority consistent with the following criteria:

(1) Prudent, legal, and accountable expenditure of public funds;

(2) Efficient operation; and

(3) Performance of its statutory responsibilities.



§ 12-3-554. Expenditure of state funds; per diem and expenses; appropriations

(a) The committee is authorized to expend state funds available to the committee for the discharge of its duties. Said funds may be used for the purposes of compensating staff personnel, paying for services of independent accountants, engineers, and consultants, and paying all other necessary expenses incurred by the committee in performing its duties.

(b) The members of the committee shall receive the same compensation, per diem, expenses, and allowances for their service on the committee as is authorized by law for members of interim legislative study committees.

(c) The funds necessary for the purposes of the committee shall come from the funds appropriated to and available to the legislative branch of government.






Part 12 - Georgia Sports Hall of Fame Authority

§ 12-3-560. Short title

This part shall be known and may be cited as the "Georgia Sports Hall of Fame Authority Act."



§ 12-3-561. Definitions

As used in this part, the term:

(1) "Authority" means the Georgia Sports Hall of Fame Authority.

(2) "Cost of the project" means the cost of construction; the cost of all lands, properties, rights, easements, and franchises acquired; the cost of all machinery and equipment; financing charges; interest prior to and during construction and for one year after completion of construction; the cost of engineering, architectural, and legal expenses and of plans and specifications and other expenses necessary or incident to determining the feasibility or practicability of the project; administrative expenses; and such other expenses as may be necessary or incident to the financing authorized in this part, the construction of any project, the placing of the same in operation, and the condemnation of property necessary for such construction and operation. Any obligation or expense incurred for any of the foregoing purposes shall be regarded as a part of the cost of the project and may be paid or reimbursed as such out of such bonds or obligations as may be issued by any authority, department, commission, or agency of the State of Georgia.

(3) "Project" means and includes one or a combination of two or more of the following: buildings, facilities, and all structures; electric, gas, steam, water, and sewerage utilities; and improvements of every kind and character deemed by the authority necessary or convenient for its purposes.



§ 12-3-562. Creation; membership; terms; vacancies; expense allowance; perpetual existence; books and records; assignment to Department of Economic Development; staffing; cooperative agreements

(a) There is created a body corporate and politic to be known as the Georgia Sports Hall of Fame Authority which shall be deemed to be an instrumentality of the State of Georgia and a public corporation; and by that name, style, and title such body may contract and be contracted with, bring and defend actions, implead and be impleaded, and complain and defend in all courts of this state.

(b) (1) The terms of all members of the authority who are in office on April 30, 2010, shall terminate on such date. Effective July 1, 2010, the authority shall be under the governance of new members appointed as provided in paragraph (2) of this subsection.

(2) Members shall be appointed as follows:

(A) Five members shall be appointed by the Governor;

(B) Two members shall be appointed by the President of the Senate; and

(C) Two members shall be appointed by the Speaker of the House of Representatives.

(3) The members appointed to take office on July 1, 2010, shall serve until December 31, 2011, and until their respective successors are appointed and qualified. Successors to such members shall be appointed to serve four-year terms of office and until their respective successors are appointed and qualified. A member may be appointed to succeed himself or herself.

(4) Any elected or appointed state, county, municipal, or school board official or employee, except officials and employees of the legislative or judicial branches of state government, may be appointed and serve as a member of the authority.

(c) Vacancies in office shall be filled in the same manner as original appointments. An appointment to fill a vacancy shall be for the unexpired term. The authority shall elect its own officers. No vacancy on the authority shall impair the right of the quorum to exercise all rights and perform all duties of the authority.

(d) The members of the authority shall receive for each day that such members are in attendance at a meeting of the authority the same daily expense allowance and reimbursement for transportation costs as provided for members of the General Assembly, as provided for in Code Section 45-7-21; and the members of the authority may be reimbursed from funds of the authority for reasonable mileage expenses incurred in furtherance of official business of the authority. Otherwise, they shall not receive any other compensation for their services as such.

(e) The authority shall have perpetual existence. Any change in name or composition of the authority shall in no way affect the vested rights of any person under this part or impair the obligations of any contracts existing under this part.

(f) The members of the authority shall be accountable in all respects as trustees. The authority shall keep suitable and proper books and records of all receipts, income, and expenditures of every kind and shall submit for inspection all the books, together with the proper statement of the authority's financial position, to the state auditor.

(g) The authority is assigned to the Department of Economic Development for administrative purposes only.

(h) The authority shall appoint, with the prior consent of the commissioner of economic development, appropriate staff as needed who shall be experienced and competent in such areas as management, fund raising, and marketing. The staff shall serve at the pleasure of the authority and shall be compensated from funds of the authority in such amount as shall be fixed by the authority.

(i) The authority may create and may enter into cooperative agreements with a nonprofit corporation to serve as a foundation to assist with the raising of funds and the generation of revenues for the purposes of the authority.



§ 12-3-562.1. Joint operation between Georgia Sports Hall of Fame and Georgia Music Hall of Fame; proposals for accomplishing objectives

The Georgia Sports Hall of Fame Authority and the Georgia Music Hall of Fame Authority shall to the maximum extent possible work jointly to realize efficiencies and economies in the operation of their adjacent facilities. The two authorities shall make all possible efforts to consolidate and coordinate marketing, operational, maintenance, property management, and other activities so as to achieve such efficiencies and economies. Not later than September 30, 2010, each such hall of fame authority shall issue a request for proposals for a new location or alternative ownership, management, and operation at the same location for the respective hall of fame facility. Such requests for proposals shall be disseminated to each county and municipal governing authority in the state and shall require that any proposal be submitted not later than December 31, 2010. Any county or municipality wherein such a hall of fame authority is located shall be eligible to submit a proposal; and it is the intention of the General Assembly that such a proposal shall be required as a condition for continued state funding support in a current location. Upon receipt of one or more proposals, the hall of fame authority shall conduct a staff review of each proposal received. A primary consideration in the review of the proposals shall be the effect of each proposal on the current and future operating budgets of the authority and self-sustainability of the authority, including a determination of whether cost savings and operational efficiencies can be effected through moving to a new location or alternative ownership, management, and operation at the same location as proposed. Upon completion of the staff review, the findings shall be submitted to the governing body of the hall of fame authority. Each hall of fame authority shall not later than April 30, 2011, submit to the Governor, the Lieutenant Governor, the Speaker of the House of Representatives, and the chairpersons of the Senate and House appropriations committees a report detailing the activities of the authority with respect to issuance of the request for proposals, receipt and evaluation of proposals, and the decision of the authority with respect to acceptance of proposals.



§ 12-3-563. Purpose

The corporate purpose and general nature of the business of the authority shall be:

(1) Constructing and maintaining a facility to house the Georgia Sports Hall of Fame to honor those, living or dead, who by achievement or service have made outstanding and lasting contributions to sports and athletics in this state or elsewhere; honoring those previously selected and inducted by the Georgia Sports Hall of Fame Board; and selecting, appropriately honoring, and inducting future members of the Georgia Sports Hall of Fame. The authority shall establish and include in its bylaws criteria for eligibility for selection and induction into the Georgia Sports Hall of Fame; and

(2) Operating, advertising, and promoting the Georgia Sports Hall of Fame.



§ 12-3-564. Powers and duties

The authority is authorized:

(1) To have a seal and alter it at pleasure;

(2) To acquire, hold, and dispose of personal property for its corporate purposes;

(3) To appoint, select, and employ officers, agents, and employees, including engineering, architectural, and construction experts and fiscal agents; to contract for the services of individuals or organizations not employed full time by the authority who or which are engaged primarily in the rendition of personal services rather than the sale of goods or merchandise, such as, but not limited to, the services of accountants, engineers, architects, consultants, and advisers, and to allow suitable compensation for such services; and to make provisions for group insurance, retirement, or other employee benefit arrangements, provided that no part-time or contract employees shall participate in group insurance or retirement benefits;

(4) To make contracts and to execute all instruments necessary or convenient, including contracts for construction of projects or contracts with respect to the leasing or use of projects which the authority causes to be subdivided, erected, or acquired;

(5) To plan, survey, subdivide, administer, construct, erect, acquire, own, repair, remodel, maintain, add to, extend, improve, equip, operate, and manage projects as defined in this part, such projects to be located on property owned or leased by the authority or the State of Georgia or under the control and management of the authority. The cost of any such project shall be paid from its income, from the proceeds of revenue anticipation certificates of the authority, or from such proceeds and any loan, gift, or grant from the United States of America or any agency or instrumentality thereof, or the State of Georgia, or any county, municipal corporation, authority, or local government or governing body;

(6) To accept loans or grants, or both, of money, materials, or property of any kind from the United States of America or any agency or instrumentality thereof upon such terms and conditions as the United States of America or such agency or instrumentality may impose;

(7) To borrow money for any of its corporate purposes, to issue negotiable revenue anticipation certificates from earnings of such projects, and to provide for the payment of the same and for the rights of the holders thereof;

(8) To exercise any power which is usually possessed by private corporations performing similar functions and which is not in conflict with the Constitution and laws of this state;

(9) To act as agent for the United States of America or any agency, department, corporation, or instrumentality thereof in any manner within the purposes or powers of the authority;

(10) To adopt, alter, or repeal its own bylaws, rules, and regulations governing the manner in which its business may be transacted and in which the power granted to it may be enjoyed as the authority may deem necessary or expedient in facilitating its business;

(11) To solicit, receive, and accept loans, gifts, grants, donations, or contributions of property, facilities, or services, with or without consideration, from any person, firm, or corporation or from the State of Georgia or any agency or instrumentality thereof or from any county, municipal corporation, or local government or governing body;

(11.1) To receive from the Georgia Sports Hall of Fame Board all of its property and assets required to be transferred to the authority and to pay therefrom any obligations incurred by said board prior to the transfer;

(12) To hold, use, administer, and expend such sum or sums as may hereafter be received as income, as gifts, or as appropriations by authority of the General Assembly for any of the purposes of this authority;

(13) To do all things necessary or convenient to carry out the powers and purposes of the authority;

(14) To acquire, lease (as lessee), purchase, hold, own, and use any franchise or any property, real or personal, tangible or intangible, or any interest therein; and to sell, lease (as lessor), transfer, or dispose thereof whenever the same is no longer required for purposes of the authority or exchange the same for other property or rights which are useful for the purposes of the authority;

(15) To fix, alter, charge, and collect fares, rates, rentals, and other charges for its facilities and for admission to its grounds at reasonable rates to be determined by the authority;

(16) To contract with the Georgia State Financing and Investment Commission for the construction of the project as provided for in Article 2 of Chapter 17 of Title 50; or to contract with other authorities, departments, or agencies of the State of Georgia for the construction of the project;

(17) To invest and reinvest any or all idle funds or moneys, including, but not limited to, funds held in reserve or debt retirement or received through the issuance of revenue certificates or from contributions, gifts, or grants, which cannot be immediately used for the purpose for which received, such investment to be made in any security or securities which are legal investments for executors or trustees; provided, however, that investments in such securities will at all times be held for and, when sold, used for the purposes for which the money was originally received;

(18) To grant, on an exclusive or nonexclusive basis, the right to use and occupy streets, roads, sidewalks, and other public places for the purpose of rendering utility services, upon such conditions and for such time as the authority may deem wise;

(19) To appoint special advisory committees and panels of citizens to advise the authority of certain issues and to reimburse the individuals appointed for actual expenses incurred in performing their tasks;

(20) To select a site for the building of a state sports hall of fame; provided, however, that the initial site of such facility shall be located in Macon, Georgia, if the City of Macon, prior to January 1, 1995, donates land therefor in the general area of the location of the Georgia Music Hall of Fame; and

(21) To sell, upon obtaining a license from the Department of Revenue, alcoholic beverages for consumption on the premises only upon property operated and controlled by the authority.



§ 12-3-565. Tax exemption

It is found, determined, and declared that the creation of the authority and the carrying out of its corporate purposes are in all respects for the benefit of the people of this state and constitute a public purpose and that the authority will be performing an essential governmental function in the exercise of the powers conferred upon it by this part. The State of Georgia covenants that the authority shall be required to pay no taxes or assessments upon any of the property acquired by it or under its jurisdiction, control, possession, or supervision or upon its activities in the operation or maintenance of the facilities erected, maintained, or acquired by it or any fees, rentals, or other charges for the use of such facilities or other income received by the authority; provided, however, in no event shall the exemptions granted in this Code section extend to any lessee or other private person or entity.



§ 12-3-566. Police powers

The authority is authorized to exercise such of the police powers of the state as may be necessary to maintain peace and order and to enforce any and all zoning, use, and personal conduct restrictions upon the properties, facilities, and persons under its jurisdiction to the extent that such is lawful under the laws of the United States and this state. The authority may delegate all or any part of the performance of these functions temporarily or permanently to the state or to the county in which its facilities are located.



§ 12-3-567. Security force

The authority is authorized to contract for or to provide for and maintain a security force with respect to the facilities and property owned, leased, operated, or under the control of the authority and within the territory thereof. The security force shall have the duty to protect persons and property, disperse unlawful or dangerous assemblages, control pedestrian and vehicular traffic, and otherwise preserve and protect the public peace, health, and safety. For these purposes, a member of such force shall be a peace officer and, as such, shall have authority equivalent to the authority of a law enforcement officer of the county in which he or she is discharging his or her duties.



§ 12-3-568. Trust fund

All moneys received pursuant to the authority of this part, whether as grants or other contributions or as revenues, rents, and earnings, shall be deemed to be trust funds to be held and applied solely as provided in this part.



§ 12-3-569. Rentals and other charges

The authority is authorized to fix rentals and other charges which any user, exhibitor, concessionaire, franchisee, or vendor shall pay to the authority for the use of the project or part thereof or combination thereof, and to charge and collect the same, and to lease and make contracts with political subdivisions and agencies with respect to use of any part of the project. The rentals and other charges shall be so fixed and adjusted in respect to the aggregate thereof from the project or any part thereof so as to provide a fund sufficient with other revenues of such project, if any, to pay the cost of maintaining, repairing, and operating the project, including the reserves for extraordinary repairs and insurance, unless such cost shall be otherwise provided for, which cost shall be deemed to include the expenses incurred by the authority on account of the project for water, light, sewer, and other services furnished by other facilities at the project.



§ 12-3-570. Legal services

The Attorney General shall provide legal services for the authority and in connection therewith the provisions of Code Sections 45-15-13 through 45-15-16 shall be fully applicable.



§ 12-3-571. Venue and jurisdiction of actions

Any action to protect or enforce any rights under this part shall be brought in the Superior Court of Bibb County, Georgia; and such court shall have exclusive, original jurisdiction of such actions. Nothing contained in this part shall be construed to impair any rights afforded the state under the Constitution of the United States.



§ 12-3-572. Conflicts of interest

(a) Every member of the authority and every employee of the authority who knowingly has any interest, direct or indirect, in any contract to which the authority is or is about to become a party, or in any other business of the authority, or in any firm or corporation doing business with the authority shall make full disclosure of such interest to the authority. Failure to disclose such an interest shall constitute cause for which a member of the authority may be removed or an employee discharged or otherwise disciplined at the discretion of the authority.

(b) The provisions of Article 1 of Chapter 10 of Title 16 and Code Sections 16-10-21, 16-10-22, 16-10-92, and 16-10-93, regulating the conduct of officers, employees, and agents of political subdivisions, municipal and other public corporations, and other public organizations, shall be applicable to the conduct of members, officers, employees, and agents of the authority.

(c) Any contract or transaction of the authority involving a conflict of interest which is not disclosed under subsection (a) of this Code section, or involving a violation of Article 1 of Chapter 10 of Title 16 or Code Section 16-10-21, 16-10-22, 16-10-92, or 16-10-93, or involving a violation of any other provision of law regulating conflicts of interest which is applicable to the authority or its members, officers, or employees shall be voidable by the authority.



§ 12-3-573. Revenue bonds

(a) The authority or any authority or body which may succeed to the powers, duties, and liabilities vested in the authority is authorized at one time, or from time to time, to provide by resolution for the issuance of revenue bonds for the purpose of paying all or any part of the cost, as defined in this part, of any one project or a combination of projects. The principal and interest of such revenue bonds shall be payable solely from the special fund provided in subsection (n) of this Code section for such payment. The bonds of each issue shall be dated and shall mature at such times and bear interest at such rates as may be determined by the authority, payable in such medium of payment as to both principal and interest as may be determined by the authority, and may be made redeemable before maturity, at the option of the authority, at such price or prices and under such terms and conditions as may be fixed by the authority in the resolution providing for the issuance of the bonds.

(b) The authority shall determine the form of the bonds, including any interest coupons to be attached thereto, and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest thereof, which may be at any bank or trust company within or outside the state. The bonds may be issued in coupon or registered form, or both, as the authority may determine, and provision may be made for the registration of any coupon bond as to principal alone and also as to both principal and interest.

(c) In case any officer whose signature appears on any bonds or whose facsimile signature appears on any coupon ceases to be such officer before the delivery of such bonds, such signature shall nevertheless be valid and sufficient for all purposes the same as if he or she had remained in office until such delivery. All such bonds shall be signed by the chairperson or vice chairperson of the authority, and the official seal of the authority shall be affixed thereto and attested by the secretary or assistant secretary of the authority; and any coupons attached thereto shall bear the signature or facsimile signature of the chairperson or vice chairperson of the authority. Any coupon may bear the facsimile signature of such person, and any bond may be signed, sealed, and attested on behalf of the authority by such persons as at the actual time of the execution of such bonds shall be duly authorized or hold the proper office, although at the date of such bonds such persons may not have been so authorized or shall not have held such office.

(d) All revenue bonds issued under this part shall have and are declared to have all the qualities and incidents of negotiable instruments. Such bonds and the income therefrom shall be exempt from all taxation within the state.

(e) The authority may sell bonds in such manner and for such price as it may determine to be for the best interests of the authority.

(f) The proceeds of bonds shall be used solely for the payment of the cost of the project and shall be disbursed upon requisition or order of the chairperson or vice chairperson of the authority under such restrictions, if any, as provided by the resolution authorizing the issuance of the bonds or by the trust indenture mentioned in subsection (k) of this Code section.

(g) Prior to the preparation of definitive bonds, the authority may, under like restrictions, issue interim receipts, interim certificates, or temporary bonds, with or without coupons, exchangeable for definitive bonds upon the issuance of the latter.

(h) The authority may provide for the replacement of any bond which becomes mutilated or is destroyed or lost.

(i) Revenue bonds may be issued without the conducting of any proceedings, the existence of any conditions, or the happening of any events other than those proceedings, conditions, and events which are specified or required by this part. In the discretion of the authority, revenue bonds of a single issue may be issued for the purpose of paying the cost of any one or more, including a combination of, projects at any one institution or any number of institutions. Any resolution providing for the issuance of revenue bonds under this part shall become effective immediately upon its passage and need not be published or posted. Any such resolution may be passed at any regular, special, or adjourned meeting of the authority by a majority of its members.

(j) Revenue bonds issued under this part shall not be deemed to constitute a debt of the State of Georgia or a pledge of the faith and credit of the state. Such bonds shall be payable solely from the fund provided for in subsections (m) through (p) of this Code section, and the issuance of such revenue bonds shall not directly, indirectly, or contingently obligate the state to levy or to pledge any form of taxation whatever therefor or to make any appropriation for their payment. All such bonds shall contain recitals on their faces covering substantially the foregoing provisions of this Code section. Anything in this Code section to the contrary notwithstanding, such funds as may be received from state appropriations or from any other source are declared to be available and may be used by any department, board, commission, or agency of the State of Georgia for the performance of any lease contract entered into by such department, board, commission, or agency with the authority.

(k) (1) In the discretion of the authority, any issue of revenue bonds may be secured by a trust indenture by and between the authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company inside or outside of the state. Such trust indenture may pledge or assign rents, revenues, and earnings to be received by the authority.

(2) Either the resolution providing for the issuance of revenue bonds or the trust indenture may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the authority in relation to the acquisition of property; the construction of the project; the maintenance, operation, repair, and insurance of the project; and the custody, safeguarding, and application of all moneys. The resolution or indenture may also provide that any project shall be constructed and paid for under the supervision and approval of consulting engineers or architects employed or designated by the authority and satisfactory to the original purchasers of the bonds issued therefor. The resolution or indenture may also require that the security given by contractors and by any depository of the proceeds of the bonds or revenues or other moneys be satisfactory to such purchasers and may also contain provisions concerning the conditions, if any, upon which additional revenue bonds may be issued.

(3) The indenture may set forth the rights and remedies of the bondholders and of the trustee and may restrict the individual right of action of bondholders as is customary in trust indentures securing bonds and debentures of corporations. In addition to the foregoing provisions of this Code section, the trust indenture may contain such other provisions as the authority may deem reasonable and proper for the security of the bondholders.

(4) It shall be lawful for any bank or trust company incorporated under the laws of this state to act as such depository and to furnish such indemnifying bonds or pledge such securities as may be required by the authority.

(5) All expenses incurred in carrying out the trust indenture may be treated as a part of the cost of maintenance, operation, and repair of the project and of the cost of the project affected by such indenture.

(l) The authority shall, in the resolution providing for issuance of revenue bonds or in the trust indenture, provide for the payment of the proceeds of the sale of the bonds to any officer or person who, or any agency, bank, or trust company which, shall act as trustee of such funds and shall hold and apply the same to the purposes expressed in this part, subject to such regulations as this part and such resolution or trust indenture may provide.

(m) Unless otherwise pledged and allocated, any and all revenues, rents, and earnings received by the authority, regardless of whether or not such revenues, rents, and earnings were produced by a particular project for which bonds have been issued, may be pledged and allocated by the authority to the payment of the principal and interest on revenue bonds of the authority as the trust indenture or the resolution authorizing the issuance of the bonds may provide.

(n) Such funds so pledged from whatever source received, which pledge may include funds received from one or more or all sources, shall be set aside at regular intervals, as may be provided in the resolution or trust indenture, into a sinking fund which shall be pledged to and charged with the payment of:

(1) The interest upon such revenue bonds as such interest shall fall due;

(2) The principal of the bonds as the same shall fall due;

(3) The necessary charges of paying agents for paying principal and interest; and

(4) Any premium upon bonds retired by call or purchase.

(o) The use and disposition of such sinking fund shall be subject to such regulations as may be provided in the resolution authorizing the issuance of the revenue bonds or in the trust indenture, but, except as may otherwise be provided in such resolution or trust indenture, such sinking fund shall be a fund for the benefit of all revenue bonds without distinction or priority of one over another.

(p) Subject to the provisions of the resolution authorizing the issuance of the bonds or to the trust indenture, surplus moneys in the sinking fund may be applied to the purchasing or redemption of bonds, and any such bonds so purchased or redeemed shall forthwith be canceled and shall not again be issued.

(q) Except to the extent the rights given in this Code section may be restricted by resolution passed before the issuance of bonds or by a trust indenture, any holder of revenue bonds or interest coupons issued under this part, any receiver for such holders, or any indenture trustee, if any, may either at law or in equity, by action, mandamus, or other proceedings, protect and enforce any and all rights under the laws of the State of Georgia or granted by this part or under such resolution or trust indenture. Such holder, receiver, or trustee may enforce and compel performance of all duties required by this part, or by resolution or trust indenture, to be performed by the authority or any officer thereof, including the fixing, charging, and collecting of revenues, rents, and other charges for the use of the project or projects. In the event of default of the authority upon the principal and interest obligations of any revenue bond issue, such holder, receiver, or trustee shall be subrogated to each and every right which the authority may possess and, in the pursuit of his or her or its remedies as subrogee, may proceed either at law or in equity, by action, mandamus, or other proceedings, to collect any sums by such proceedings due and owing to the authority and pledged or partially pledged directly or indirectly to the benefit of the revenue bond issue of which such holder, receiver, or trustee is representative. No holder, receiver, or trustee shall have the right to compel any exercise of the taxing power of the state to pay any such bond or the interest thereon, or to enforce the payment thereof against any property of the state, nor shall any such bond constitute a charge, lien, or encumbrance, legal or equitable, upon the property of the state.

(r) The authority is authorized to provide by resolution for the issuance of revenue refunding bonds of the authority for the purpose of refunding any revenue bonds issued under this part and then outstanding, together with accrued interest thereon. The issuance of such revenue refunding bonds, the maturities, and all other details thereof; the rights of the holders thereof; and the duties of the authority in respect to the same shall be governed by the foregoing provisions of this part insofar as the same may be applicable.

(s) While any of the bonds issued by the authority remain outstanding, the powers, duties, or existence of the authority, or of its officers, employees, or agents, or of any department, board, commission, or agency of the state shall not be diminished or impaired in any manner that will affect adversely the interests and rights of the holders of such bonds. This part shall be for the benefit of the state, the authority, and the holders of any such bonds and, upon the issuance of bonds under this part, shall constitute a contract with the holders of such bonds.

(t) Bonds of the authority shall be confirmed and validated in accordance with the procedure of Article 3 of Chapter 82 of Title 36. The petition for validation shall also make party defendant to such action any authority, division, subdivision, instrumentality, or agency of the State of Georgia which, or any person who, has contracted with the Georgia Sports Hall of Fame Authority for the use of any building, structure, or facilities for which bonds have been issued and sought to be validated. Such authority, division, subdivision, instrumentality, agency, or person shall be required to show cause, if any, why such contract or contracts and the terms and conditions thereof should not be inquired into by the court, the validity of the terms thereof determined, and the contract adjudicated as security for the payment of any such bonds of the authority. The bonds when validated and the judgment of validation shall be final and conclusive with respect to such bonds and against the authority issuing the same and against any authority, division, subdivision, instrumentality, department, agency, or person contracting with the authority.

(u) No bonds shall be issued by the authority under this part unless the issuance of such bonds has been reviewed and approved by the Georgia State Financing and Investment Commission.

(v) The bonds authorized by this part are made securities in which all public officers and bodies of this state; all municipalities and all municipal subdivisions; all insurance companies and associations and other persons carrying on an insurance business; all banks, bankers, trust companies, savings banks, and savings associations, including savings and loan associations, building and loan associations, investment companies, and other persons carrying on a banking business; all administrators, guardians, executors, trustees, and other fiduciaries; and all other persons whatsoever who are now or may hereafter be authorized to invest in bonds or other obligations of the state may properly and legally invest funds, including capital in their control or belonging to them. The bonds are also made securities which may be deposited with and shall be received by all public officers and bodies of this state and all municipalities and municipal subdivisions for any purpose for which the deposit of the bonds or other obligations of this state is now or may hereafter be authorized.



§ 12-3-574. Construction and responsibility over project by Department of Economic Development

The Department of Economic Development is authorized to construct, erect, acquire, and exercise custodial responsibility over the project, as defined in this part, the ownership of which shall be in the state. The costs of any such project may be paid from the proceeds of state general obligation or guaranteed revenue debt. The department is authorized to contract with the authority, the State Properties Commission, the Georgia State Financing and Investment Commission, or with any other department, agency, commission, board, official, or person for the construction, operation, maintenance, funding, design, or use of such project.






Part 13 - Georgia Golf Hall of Fame Authority






Article 8 - Nongame Wildlife Conservation and Wildlife Habitat Acquisition Programs

§ 12-3-600. Legislative findings; policy of state

The General Assembly finds that it is in the best interest of the state to provide for the conservation of nongame species of wildlife for the benefit and nonconsumptive use of the citizens of Georgia. Historically, wildlife conservation programs have been focused on the more recreationally and commercially important game species. As a consequence, such programs have been largely financed by hunting and fishing license revenues and by federal assistance based on excise taxes on certain hunting and fishing equipment. These traditional financing mechanisms are neither adequate nor fully appropriate to meet the needs of nongame wildlife conservation programs and wildlife habitat acquisition programs which enhance the protection of nongame species. It is the policy of this state to enable and encourage citizens voluntarily to support nongame wildlife conservation programs and wildlife habitat acquisition programs.



§ 12-3-601. Definitions

As used in this article, the term:

(1) "Department" means the Department of Natural Resources.

(2) "Nongame wildlife" means all species of flora and fauna indigenous to Georgia which are not legally taken through hunting, fishing, trapping, or otherwise.

(3) "Wildlife" means all species of flora and fauna indigenous to Georgia.



§ 12-3-602. Establishment of programs and activities; Nongame Wildlife Conservation and Wildlife Habitat Acquisitions Fund; income tax return form contribution option; administrative costs of voluntary contribution program

(a) The department shall establish nongame wildlife conservation programs and wildlife habitat acquisition programs and educational and promotional activities in support thereof to enhance the protection of nongame wildlife and the nonconsumptive use thereof by the citizens of Georgia. To support such programs, the department may, without limitation, promote and solicit voluntary contributions through the income tax return contribution mechanism established in subsection (c) of this Code section, through offers to match contributions by any person with moneys appropriated or contributed to the department for such programs, or through any fund raising or other promotional techniques deemed appropriate by the department.

(b) There is established a special fund to be known as the "Nongame Wildlife Conservation and Wildlife Habitat Acquisition Fund." This fund shall consist of all moneys contributed under subsection (a) of this Code section, all moneys transferred to the department under subsection (c) of this Code section, and any other moneys contributed to this fund or to the nongame wildlife conservation and wildlife habitat acquisition programs of the department and all interest thereon. All balances in the fund shall be deposited in an interest-bearing account identifying the fund and shall be carried forward each year so that no part thereof may be deposited in the general treasury. The department shall administer the fund and may expend moneys held in the fund in furtherance of its nongame wildlife conservation programs and its wildlife habitat acquisition programs and related educational and promotional projects. Contributions to the fund shall be deemed supplemental to and shall in no way supplant funding that would otherwise be appropriated for these purposes. The department shall prepare, by February 1 of each year, an accounting of the funds received and expended from the fund. The report shall be made available to the members of the Board of Natural Resources and to members of the public on request.

(c) (1) Unless an earlier date is deemed feasible and established by the Governor, each Georgia income tax return form for taxable years beginning on or after January 1, 1989, shall contain appropriate language, to be determined by the state revenue commissioner, offering the taxpayer the opportunity to contribute to the Nongame Wildlife Conservation and Wildlife Habitat Acquisition Fund established in subsection (b) of this Code section by either donating all or any part of any tax refund due, by authorizing a reduction in the refund check otherwise payable, or by contributing any amount over and above any amount of tax owed by adding that amount to the taxpayer's payment. The instructions accompanying the income tax return form shall contain a description of the purposes for which this fund was established and the intended use of moneys received from the contributions. Each taxpayer required to file a state income tax return who desires to contribute to the Nongame Wildlife Conservation and Wildlife Habitat Acquisition Fund may designate such contribution as provided in this Code section on the appropriate income tax return form.

(2) The Department of Revenue shall determine annually the total amount so contributed, shall withhold therefrom a reasonable amount for administering this voluntary contribution program, and shall transmit the balance to the department for deposit in the Nongame Wildlife Conservation and Wildlife Habitat Acquisition Fund established in subsection (b) of this Code section; provided, however, the amount retained for administrative costs shall not exceed $50,000.00 per year. If, in any tax year, the administrative costs of the Department of Revenue for collecting contributions pursuant to this Code section exceed the sum of such contributions, the administrative costs which the Department of Revenue is authorized to withhold from such contributions shall not exceed the sum of such contributions.






Article 9 - Protection of Archeological, Aboriginal, Prehistoric, and Historic Sites

§ 12-3-620. Definitions

As used in this article, the term:

(1) "American Indian" means an individual who is a member of a nation, tribe, band, group, or community that was indigenous to Georgia; is a descendant of persons named as American Indians in the Georgia Senate Bill 89, enacted during the legislative session of 1839 (Ga. L. 1839, p. 374); or is a descendant of persons included in the United States Indian Claims Commission, Docket 21, 1962, and those sequel dockets pertaining to the Creek Nation east of the Mississippi.

(2) "Burial object" means an object that, as a part of the death rite or ceremony of a culture, is reasonably believed to have been placed with individual human remains either at the time of death or later. Such term includes any item defined in paragraph (4) of Code Section 36-72-2 and may also include but not be limited to urns; whole or broken ceramic, metal, or glass vessels; chipped stone tools; ground stone tools; worked bone and shell items; clothing; medals; buttons; jewelry; firearms; edged weapons; and the caskets or containers for the human remains.

(3) "Council" means the Council on American Indian Concerns established by Code Section 44-12-280.

(4) "Human remains" means the bodies of deceased human beings in any stage of decomposition, including cremated remains.

(5) "Object of cultural patrimony" means an object having ongoing historical, traditional, or cultural importance central to a group or culture itself, rather than property owned by an individual, and which, therefore, cannot be alienated, appropriated, or conveyed by any individual regardless of whether or not the individual is a member of a tribe or an organization.

(6) "Sacred object" means a specific ceremonial object which is used by a religious leader for the practice of a religion by the present day adherents of such religion.



§ 12-3-621. Prohibited acts as to archeological, aboriginal, prehistoric, or historic sites; notification of state archeologist before beginning investigation or disturbance of site; penalty

(a) It shall be unlawful for any person or entity not operating under the provisions of Section 106 of the National Historic Preservation Act, as amended, or the express written permission of the owner willfully or knowingly to:

(1) Dig, probe, break, crack, carve upon, write upon, burn, or otherwise mark upon, remove, or in any manner destroy, disturb, deface, mar, or harm the structures, features, surfaces, or contents of archeological, aboriginal, prehistoric, or historic sites; provided, however, that except for human remains and burial objects, this paragraph shall not apply to the collecting of artifacts exposed on the surface of dry land;

(2) Disturb or alter in any manner the prevailing condition of any archeological, aboriginal, prehistoric, or historic site; provided, however, that except for human remains and burial objects, this paragraph shall not apply to the collecting of artifacts exposed on the surface of dry land;

(3) Break, force, tamper with, or otherwise disturb a lock, gate, door, or other obstruction designed to control or prevent access to any area containing an archeological, aboriginal, prehistoric, or historic site or artifacts, even though entrance thereto may not be gained; or

(4) Enter an archeological, aboriginal, prehistoric, or historic site posted against trespassing or a site with a lock, gate, door, or other obstruction designed to control or prevent access to the site.

(b) When the surface of any archeological, aboriginal, prehistoric, or historic site is disturbed by a person not documented as operating under the provisions of Section 106 of the National Historic Preservation Act, as amended, for the purpose of investigating the site or discovering artifacts with the written permission of the landowner, such person shall notify the state archeologist before beginning any such investigation or disturbance. The state archeologist shall maintain a web site and telephone hot line, available at all times, for the purpose of receiving notice in such form as shall be specified by policy of the department. The state archeologist shall immediately notify the Council on American Indian Concerns created by Code Section 44-12-280 of any such investigation that might involve American Indian human remains or burial objects. The state archeologist shall make available to the council any information pertaining to investigations conducted pursuant to Section 106 of the National Historic Preservation Act, as amended.

(c) Possession of any archeological artifact collected on or after July 1, 2001, without the written permission of the owner of the land from which the artifact was removed shall be prima-facie evidence that the archeological artifact was taken in violation of this chapter. As to archeological artifacts unlawfully in the possession of any person or entity, same shall be confiscated and held by the appropriate law enforcement official(s) and shall be returned by said official(s) to the property owner from whose property the artifacts were improperly removed.

(d) Any person who violates any provision of subsection (a) or (b) of this Code section shall be guilty of a misdemeanor.



§ 12-3-622. Buying, selling, trading, importing, or exporting American Indian burial, sacred, or cultural objects

(a) After December 1, 1992, it shall be unlawful for any person to buy, sell, trade, import, or export for purposes of buying, selling, or trading for profit any American Indian burial object, sacred object, or object of cultural patrimony, with knowledge that the object is an American Indian burial or sacred object or an object of cultural patrimony.

(b) Any person who violates the provisions of subsection (a) of this Code section is guilty of a misdemeanor and, upon conviction thereof, may be punished by a fine not to exceed $500.00 for each burial object, sacred object, or object of cultural patrimony involved in such violation.






Article 10 - Official Gardens and Nature Centers

§ 12-3-640. Designation

In recognition of the many beautiful and outstanding gardens and nature centers of the State of Georgia, the following gardens and nature centers and such others as may hereafter be designated by resolution of the General Assembly are designated as the official gardens and nature centers of Georgia: Atlanta Botanical Gardens in Fulton County, Barnsley Garden in Bartow County, Bullock Hall in Fulton County, Brumby Hall and Gardens in Cobb County, Callaway Gardens in Harris County, Chateau Elan in Barrow County, Chattahoochee Nature Center in Fulton County, Fernbank Forest in DeKalb County, Governor's Mansion in Fulton County, Lanier Museum of Natural History in Gwinnett County, Massee Lane Gardens of the American Camellia Society in Peach County, Rock City Gardens in Walker County, Rosalyn Carter Rose Garden at the Carter Center in Fulton County, Stone Mountain Park in Gwinnett and DeKalb counties, Vines Botanical Gardens in Gwinnett County, William H. Reynolds Memorial Nature Reserve in Clayton County, Thomasville Rose Garden in Thomasville, Birdsong Nature Center in Thomasville, Providence Canyon State Conservation Park in Lumpkin, Florence Marina State Park in Omaha, Oxbow Meadows Environmental Learning Center in Columbus, Columbus Riverwalk in Columbus, Founder's Park in Columbus, Columbus Museum Gardens in Columbus, LaGrange Square in LaGrange, Oak Grove Plantation and Gardens in Newnan, Pine Mountain Trail and FDR State Park nature trail in Pine Mountain, Grandmother's Garden and Pathways of Gold Park in Sharpsburg, Sprewell Bluff State Park in Thomaston, Georgia Veterans Memorial State Park in Cordele, Chatham County Garden Center and Botanical Gardens in Savannah, Bamboo Farm & Coastal Gardens in Savannah, LeConte Woodmanston National Historic Place in Midway, Athens-Area Gardens in Athens, Athens Welcome Center Garden in Athens, Founder's Memorial Garden in Athens, State Botanical Garden of Georgia in Athens, Fred Hamilton Rhododendron Garden in Hiawassee, Cecil B. Day Butterfly Center in Harris County, and Elachee Nature Science Center in Gainesville. The Department of Economic Development and other public agencies and leaders in this state are encouraged to work together to maximize advertising and other programs which will permit the citizens of this state and other states and nations to learn of the beautiful gardens and nature centers of Georgia.






Article 11 - Georgia Agrirama Development Authority

§ 12-3-650. Definitions

Repealed by Ga. L. 2011, p. 99, § 12/HB 142, effective May 13, 2011.






Article 12 - Power Alley Development Authority






Chapter 4 - Mineral Resources and Caves

Article 1 - General Provisions

§ 12-4-1. Powers and duties of Environmental Protection Division as to mineral and geological resources

(a) The Environmental Protection Division of the Department of Natural Resources shall:

(1) Conduct studies in the field for the purposes expressed in this subsection;

(2) Map and prepare reports of the geological and mineral resources of the state;

(3) Prepare, or cooperate in preparing, topography maps for use as base maps in the geological field study and in mining development, and for use in planning power developments, agriculture and reclamation work, and highways;

(4) Make hydrographic surveys which are deemed by the division to be advantageous to the mining and milling of mineral deposits, to the utilization of waterpower, or to reclamation, or which are deemed to constitute proper cooperative investigations with other departments of the state or federal governments in aid of laboratory research relating to mining and to metallurgical problems of the state's mining and mineral industry; and

(5) Publish in print or electronically bulletins embodying reports provided by the division.

(b) It shall be the duty of the division to conduct cooperative work relating to mines, mining, and geology with the departments and bureaus of the United States government, provided that the federal expenditure for such work shall at least equal that of the state.

(c) The director of the Environmental Protection Division of the Department of Natural Resources may appoint technical assistants who shall be in the classified service as defined by Code Section 45-20-2.

(d) The functions, duties, and powers of the former Department of Mines, Mining, and Geology are transferred to and vested in the Environmental Protection Division of the Department of Natural Resources.

(e) The Environmental Protection Division of the Department of Natural Resources shall have charge of the work of mines, mining, and geology.






Article 2 - Mining and Drilling

Part 1 - Oil Well Reward

§ 12-4-20. Amount of reward; eligibility for reward

There shall be paid the sum of $250,000.00 to the first person, firm, or corporation, or combination thereof, which puts down and brings in the first commercial oil well in this state, provided that such well must produce at least 100 barrels of oil per day. The determination as to whether such well is producing this amount is vested in the commissioner of natural resources.



§ 12-4-21. Manner of distribution of reward

Such amount shall be distributed as follows:

(1) The sum of $50,000.00 to the owner or owners of the minerals or the property, or both, where the well is drilled, to be divided, where there are multiple owners of the minerals, among them in the proportion of their respective interest therein; provided, however, that the owner or owners of any mineral interest which does not include oil shall not share in such payment;

(2) The sum of $100,000.00 to the company or individual, or combination of persons, firms, and corporations, which drills or causes to be drilled such oil well, being those persons, firms, or corporations which own the working interest in the well as "working interest" is known and defined in the oil industry;

(3) The sum of $87,500.00 to the contractor who furnishes the equipment for the drilling of such well, and who performs the job of drilling and completion of the well, provided that if there is more than one contractor, such sum shall be divided only between or among those who engage in drilling the well and in completing same for production and who carry out and complete their contracts;

(4) The sum of $12,500.00 to be equally divided among the workmen and employees actually engaged in the job of drilling and completing the well, being those persons certified to the Governor by the contractor or contractors, or owners of the working interest, or both, as being his or their bona fide employees who were working on the job when the drilling, or completion of the well for production, or the contractor's contract, was completed, or who otherwise carried out and completed their employment.



§ 12-4-22. Authorization for Governor to make payments from surplus or contingent funds

The Governor is authorized to make the payments provided for in this part from the surplus or the contingent funds, or both, of the state.






Part 2 - Deep Drilling for Oil, Gas, and Other Minerals

§ 12-4-40. Short title

This part shall be known and may be cited as the "Oil and Gas and Deep Drilling Act of 1975."



§ 12-4-41. Legislative findings and declaration of policy

The General Assembly finds and declares that its duty to protect the health, safety, and welfare of the citizens of this state requires that adequate protection of underground fresh water supplies be assured in any drilling operation which may penetrate through any stratum which contains fresh water. This duty further requires that adequate protection be assured in any drilling or the use of such drilled wells in certain other environmentally sensitive areas or in other circumstances where the result of such drilling and use may endanger the health, safety, and welfare of the citizens of this state. It is not the policy of the General Assembly to regulate the drilling of shallow exploration or engineering holes except in such environmentally sensitive areas as defined in this part. The General Assembly further finds and declares that, with the current energy shortage which this state and nation face, it must encourage oil and gas exploration to identify new sources of energy, but not at the expense of our important natural resources such as residential, municipal, and industrial supplies of fresh water. The General Assembly further finds and declares that with an increase in oil exploration, it must provide assurances to persons engaging in such exploration that adequate safeguards regarding results of exploration will remain privileged information for a specified time. The General Assembly further finds and declares that it is in the public interest to obtain, protect, and disseminate all possible geologic information associated with drilling operations in order to further the purposes of future energy related research.



§ 12-4-42. Definitions

As used in this part, the term:

(1) "Board" means the Board of Natural Resources.

(1.1) "Director" means the director of the Environmental Protection Division of the Department of Natural Resources.

(2) "Drilling" means the boring of a hole in the earth by remote mechanical means and all associated activities, including but not limited to casing, perforating, plugging, cementing, and capping.

(3) "Environmentally sensitive area of the coastal zone" means that area of the coastal zone where salt-water-bearing strata overlie the fresh-water aquifer system.

(4) "Field" means the general area which is underlaid or appears to be underlaid by at least one pool. This term shall include the underground reservoir or reservoirs containing crude petroleum oil or natural gas, or both. The words "field" and "pool" mean the same thing when only one underground reservoir is involved; however, "field," unlike "pool," may relate to two or more pools.

(5) "Gas" means all natural gas, including casing-head gas, and all other hydrocarbons not defined as oil in paragraph (10) of this Code section.

(6) "Illegal mineral" means any mineral, including oil or gas, which has been produced within the State of Georgia in violation of this part, any rule or regulation adopted and promulgated pursuant to this part, or any order issued under this part.

(7) "Illegal product" means any product of oil, gas, or other mineral, any part of which was processed or derived, in whole or in part, from an illegal mineral.

(8) "Mineral" means any naturally occurring substance found in the earth which has commercial value. This term shall include oil and gas, as defined in this Code section, but shall not include fresh water.

(9) "Mineral product" means any commodity made from any mineral.

(10) "Oil" means crude petroleum oil and other hydrocarbons, regardless of gravity, which are produced at the well in liquid form by ordinary production methods and which are not the result of condensation of gas after it leaves the reservoir.

(11) "Owner" means the person who has the right to drill into and produce from any pool and to appropriate the production either for himself and another, or himself and others.

(12) "Person" means any natural person, corporation, joint venture, association, partnership, receiver, trustee, guardian, executor, administrator, fiduciary or representative of any kind, all agencies or instrumentalities of the state, and all county or municipal governments or any authority.

(13) "Pool" means an underground reservoir containing a common accumulation of crude petroleum oil or natural gas, or both. Each zone of a general structure which is completely separated from any other zone in the structure is covered by the term "pool" as used in this part.

(14) "Producer" means the owner of a well or wells capable of producing oil or gas, or both.

(15) "Tender" means a permit or certificate of clearance for the transportation of minerals, including oil and gas, or mineral products produced under this part, approved and issued or registered under the authority of the board.

(16) "Unitization agreement" means a voluntary agreement between operators to create operation units.

(17) "Waste," in addition to its ordinary meaning, means "physical waste" as that term is generally understood in the oil and gas industry. The term shall also include, but not be limited to:

(A) The inefficient, excessive, or improper use or dissipation of reservoir energy and the locating, spacing, drilling, equipping, operating, or producing of any oil or gas well or wells in a manner which results, or tends to result, in a reduction in the quantity of oil or gas ultimately to be recovered from any pool in this state;

(B) The inefficient storing of oil and the locating, spacing, drilling, equipping, operating, or producing of any oil or gas well or wells in a manner causing, or tending to cause, unnecessary or excessive surface loss or destruction of oil or gas;

(C) Abuse of the correlative rights and opportunities of each owner of gas or oil in a common reservoir due to nonuniform, disproportionate, and unratable withdrawals causing undue drainage between tracts of lands;

(D) The production of oil or gas in such a manner as to cause unnecessary water channeling or zoning;

(E) The operation of any oil well or wells with an inefficient gas-oil ratio;

(F) The drowning with water of any stratum or part thereof capable of producing gas or oil, except where approval for such a project has been granted by the department;

(G) Underground waste, however caused and whether or not defined, as the same relates to any activity regulated by this part;

(H) The creation of unnecessary fire hazards as the same relates to any activity regulated by this part;

(I) The escape into the open air, from a well producing both oil and gas, of gas in excess of the amount which is necessary in the efficient drilling or operation of the well;

(J) Permitting gas produced from a gas well to escape into the air, except for testing purposes.

(18) "Well" means any boring drilled in the search for or the production of oil, gas, or other minerals or water.



§ 12-4-43. Powers of board as to deep drilling

For the purpose of this part:

(1) The board shall have the authority to make such inquiries as it may deem necessary into any matter over which it has jurisdiction;

(2) The board shall have the jurisdiction of and authority over the drilling of and subsequent use of any well for the exploration or production of oil and gas; any well for the exploration or production of any other mineral drilled to a depth greater than 1,800 feet; any well for the exploration or production of any mineral located in the environmentally sensitive area of the coastal zone and which is drilled to a depth sufficient to penetrate the fresh-water aquifer system; any underground storage well with the exception of those wells covered by Article 3 of Chapter 4 of Title 46; any well for the underground disposal of waste materials; any well for the production of fresh water drilled to a depth greater than 1,800 feet; and any well for the exploration or production of brine or salt water;

(3) The board shall have the authority to regulate the spacing of wells and the production of all oil and gas and the production of any other minerals produced through a well or bore hole in liquid or slurry form to a depth greater than 1,800 feet or located in the environmentally sensitive area; provided, however, that this authority does not extend to the drilling of wells for the production of fresh water used for drinking, residential, industrial, or agricultural purposes, except as provided for in paragraph (2) of this Code section;

(4) The board shall have the power to adopt and promulgate rules and regulations necessary to effectuate the purposes of this part;

(5) The board may delegate to the director the administrative duties and powers, including, without limitation, the power to consider and issue permits to drill wells and to establish drilling and operation units, created under the authority of this part.



§ 12-4-44. Authority to adopt and promulgate rules and regulations

The board shall have the authority to adopt and promulgate rules and regulations dealing with the control of matters over which it has jurisdiction under this part. Such rules and regulations shall include, but shall not be limited to, rules and regulations for the following purposes:

(1) To require the drilling, casing, and plugging of wells regulated under this part to be done in such a manner as to prevent the escape of oil or gas out of one stratum into another stratum; to prevent the pollution of fresh water supplies by oil, gas, salt water, or other contaminants; and to require reasonable bonds;

(2) To require the making of reports showing the location of all wells regulated under this part, including the filing of drill cutting samples, cores, and copies of all logs, and to further require that the operator submit the name classification used for each of the subsurface formations penetrated and the depth at which each such formation was penetrated;

(3) To prevent the drowning by water of any stratum or part thereof capable of producing oil or gas in paying quantities and to prevent the premature and irregular encroachment of water which reduces the total ultimate recovery of oil or gas from any pool;

(4) To require the operation of wells regulated under this part with efficient gas-oil ratios and to fix such ratios;

(5) To prevent "blowouts," "caving," and "seepage" in the sense that conditions indicated by such terms are generally understood in the oil and gas business;

(6) To prevent fires, waste, and spillage as same relates to any activity regulated by the provisions of this part;

(7) To identify the ownership of all oil or gas wells, producing leases, refineries, tanks, plants, structures, and all storage and transportation equipment and facilities;

(8) To regulate the "shooting," perforating, fracturing, and chemical treatment of wells;

(9) To regulate secondary recovery methods, including, but not limited to, the introduction of gas, oil, water, or other substances into producing formations;

(10) To limit and prorate the production of oil or gas, or both, from any pool or field for the prevention of waste as defined in Code Section 12-4-42;

(11) To require, either generally or in or from particular areas, certificates of clearance or tenders in connection with the transportation of oil or gas produced in Georgia;

(12) To regulate the spacing of wells and to establish drilling units;

(13) To prevent, insofar as is practical, avoidable drainage from each developed unit which is not equalized by counterdrainage;

(14) To establish procedures for the plugging and abandonment of wells regulated under this part;

(15) To require that accurate records be kept on forms to be prescribed by the director, which records shall be reported to the director within the time specified in such rules and regulations; reports shall include such information as the director may prescribe, including, but not limited to, information concerning cuttings, subsurface samples, and lithologic and geophysical logs;

(16) To require that geologic and testing information obtained from a well regulated under this part be held in confidence by the director for a period of at least six months from the time of drilling to total depth, or, if the director approves, a longer period, if the operator makes a written request for the same stating the length of the extension desired and the reasons therefor; provided, however, that the guarantee of confidentiality provided for in this paragraph shall in no way impair the ability of the board or the director to enforce this part;

(17) To regulate the issuance, denial, and revocation of permits and to regulate bonds required under this part, except as to persons provided for in paragraph (18) of this Code section;

(18) To regulate the issuance of permits to persons who have been found to have violated any provision of this part, any rule or regulation adopted and promulgated pursuant to this part, or any order or permit issued under this part, and to establish the amount of bond for such persons;

(19) To regulate the cooperative development or operation of all or part of an oil or gas pool as a unit;

(20) To require that certain geophysical logging and other tests be conducted to ensure that the requirements of paragraphs (1), (8), and (14) of this Code section are met;

(21) To regulate the underground storage or disposal of substances other than those substances covered by the provisions of Article 3 of Chapter 4 of Title 46.



§ 12-4-45. Powers of board as to establishment of drilling and operation units; applicability of state antitrust laws to private agreements approved by board

(a) In regard to the establishment of drilling units and operation units, the allocation of production, the integration of separately owned tracts of land, and agreements in the interest of conservation, the board, in addition to the jurisdiction, authority, or powers granted elsewhere in this part, shall have the specific powers with respect to the exploration or production of oil or gas enumerated below.

(1) Drilling units. For the prevention of waste and to avoid the augmenting and accumulation of risk arising from the drilling of an excessive number of wells, the board shall, after due investigation and a hearing, have full power and authority to establish such drilling unit or units as may, in its discretion, seem most reasonable and practicable. The board shall have control of the allocation of production over such units and shall, after investigation and hearing, set up, establish, and allocate to each unit its just and equitable share of production, and shall make such orders, rules, and regulations as will give to each producer the opportunity to use his just and equitable share of the reservoir energy of any pool. The board shall have power after notice and hearing to review and approve, or disapprove, agreements made among owners or operators, or among owners and operators in the interest of conservation of oil or gas or both or for the prevention of waste. When two or more separately owned tracts of land are embraced within an established drilling unit, the owners thereof may validly agree to integrate their interests and to develop their lands as a drilling unit. Where, however, such owners have not agreed to integrate their interests, the board may, for the prevention of waste or to avoid the drilling of unnecessary wells, after notice and hearing, require such owners to do so and to develop their lands as a drilling unit. Should the owners of separate tracts embraced within a drilling unit fail to agree upon the integration of the tracts and the drilling of a well on the unit, and should it be established that the board is without authority to require integration as provided for above, then subject to all other applicable provisions of this part, the owner of each tract embraced within the drilling unit may drill on his tract, but the allowable production from said tract shall be such proportion of the allowable production for the full drilling unit as the area of such separately owned tracts bears to the full drilling unit.

(2) Operation units.

(A) For the prevention of waste and to assure the ultimate recovery of gas or oil, the board may hold a hearing to consider the need for the operation as a unit of an entire field, or of any pool or any portion thereof, or combination of pools, within a field, for the production of oil or gas or both and other minerals which may be associated and produced therewith by additional recovery methods.

(B) At the conclusion of the hearing the board shall issue an order requiring unit operation if it finds that:

(i) Unit operation of the field, or of any pool or of any portion or combinations thereof within the field, is reasonably necessary to prevent waste as defined in Code Section 12-4-42 or to increase the ultimate recovery of oil or gas by additional recovery methods; and

(ii) The estimated additional cost incident to the conduct of such operation will not exceed the value of the estimated additional recovery of oil or gas; provided, however, that the board shall be authorized to prohibit the production of gas or oil by any recovery method if it has determined that such recovery method will result in waste or reduce the ultimate recovery of gas or oil from any field or pool or portion or combination thereof.

(C) The phrase "additional recovery methods" as used in this Code section shall include, but shall not be limited to, the maintenance or partial maintenance of reservoir pressures by any method recognized by the industry and approved by the board; recycling; flooding a pool or pools, or parts thereof, with air, gas, water, liquid hydrocarbons or any other substance, or any combination or combinations thereof; or any other secondary method of producing hydrocarbons recognized by the industry and approved by the board.

(D) The order provided for in subparagraph (B) of this paragraph shall be fair and reasonable under all the circumstances, shall protect the rights of interested parties, and shall include:

(i) A description of the area embraced, termed the unit area; and a description of the affected pool or pools, or portions thereof, which lie within the unit area;

(ii) A statement of the nature of the operations contemplated;

(iii) A method of allocation among the separately owned tracts in the unit area of all the oil or gas or both produced from the unit pool within the unit area and not required in the conduct of such operation or unavoidably lost, such method of allocation to be on a formula that is fair and equitable and will protect the correlative rights of all interested parties;

(iv) A provision for adjustment among the owners of the unit area (not including royalty owners) of their respective investments in wells, tanks, pumps, machinery, materials, equipment, and other things and services of value attributable to the unit operations. The amount to be charged unit operations for any such item shall be determined by the owners of the unit area (not including royalty owners); provided, however, if such owners of the unit area are unable to agree upon the amount of such charges, or to agree upon the correctness thereof, the board shall determine the amount after due notice and hearing thereon. The net amount charged against the owners of a separately owned tract shall be considered expense of unit operation chargeable against such tract. The adjustment provided for in this division may be treated separately and handled by agreements separate from the unitization agreement;

(v) A provision that the costs and expenses of unit operations, including investment, past and prospective, be charged to the separately owned tracts in the same proportions that such tracts share in unit productions. The expenses chargeable to a tract shall be paid by the person or persons not entitled to share in production free of operating costs, and who, in the absence of unit operation, would be responsible for the expense of developing and operating such tracts, and such person's or persons' interest in the separately owned tract shall be primarily responsible therefor. The obligation or liability of such persons in the several, separately owned tracts for the payment of unit expense shall at all times be several and not joint or collective. The unit operator shall have a first and prior lien upon the leasehold estate exclusive of the royalty interest provided thereby and unleased oil and gas rights, exclusive of one-eighth interest therein, in and to each separately owned tract, and the interest of the owners thereof in and to the unit production and all equipment in possession of the unit, to secure the payment of the amount of the unit expense charged to and assessed against such separately owned tract;

(vi) The designation of, or a provision for the selection of, a unit operator. The conduct of all unit operations by the unit operator and the selection of a successor to the unit operator shall be governed by the terms and provisions of the unitization agreements;

(vii) A provision that when the full amount of any charge made against any interest in a separately owned tract is not paid when due by the person or persons primarily responsible therefor, then all of the oil and gas production allocated to the interest in default in such separately owned tract, upon which production the unit operator has a lien, may be appropriated by the unit operator and marketed and sold for the payment of such charge, together with interest at a fair and equitable rate as determined by the board thereon. The remaining portion of the unit production or the proceeds derived therefrom allocated to each separately owned tract shall in all events be regarded as royalty to be paid to the owners, free and clear of all unit expense and free and clear of any lien therefor. The owner of any overriding royalty, oil and gas payment, or other interest, who is not primarily responsible for the unpaid obligation, shall, to the extent of any payment or deduction from his share, be subrogated to all the rights of the unit operator with respect to the interest or interests primarily responsible for such payment. Any surplus received by the operator from any such sale of production shall be credited to the person or persons from whom it was deducted in the proportion of their respective interest;

(viii) The time the unit operation shall become effective, and the manner in which, and the circumstances under which, the unit operation shall terminate.

(E) An order requiring unit operation shall not become effective unless and until a contract incorporating the unitization agreement has been signed or in writing ratified or approved by the owners of at least 75 percent in interest as costs are shared under the terms of the order and by 75 percent in interest, as production is to be allocated, of the royalty owners in the unit area, and unless and until a contract incorporating the required arrangements for operations has been signed or in writing ratified or approved by the owners of at least 75 percent in interest as costs are shared, and unless and until the board has made a finding, either in the order or in a supplemental order, that those contracts have been signed, ratified, or approved. Both contracts may be encompassed in a single document. In the event the required percentage interests have not signed, ratified, or approved such agreements within six months from and after the date of such order, or within such extended period as the board may prescribe, the order shall be automatically revoked.

(F) (i) The board, by entry of new or amending orders, may from time to time add to unit operations portions of pools not theretofore included, and may add to unit operations new pools or portions thereof, and may extend the unit area as required. Any such order, in providing for allocation of production from a unitized zone of the unit area, shall first allocate to such pool or pools, or portion thereof so added, a portion of the total production of oil or gas, or both, from all pools affected within the unit area, as enlarged and not required in the conduct of unit operations or unavoidably lost. Such allocation shall be based on a formula for sharing that is considered to treat each tract and each owner fairly and equitably during the remaining course of unit operations. The production so allocated to such added pool or pools or portions thereof shall be allocated to the separately owned tracts which participate in such production on a fair and equitable basis. The remaining portion of unit production shall be allocated among the separately owned tracts within the previously established unit area in the same proportions as those specified prior to the enlargement unless such proportions are shown to be erroneous by data developed subsequent to the former determination, in which event the errors shall be corrected. Orders promulgated under this Code section shall become operative at 7:00 A.M. on the first day of the month next following the day on which the order becomes effective.

(ii) An order promulgated by the board under this subparagraph shall not become effective unless and until:

(I) All of the terms and provisions of the unitization agreement relating to the extension or enlargement of the unit area or to the addition of pools or portions thereof to unit operations have been fulfilled and satisfied, and evidence thereof has been submitted to the board; and

(II) The extension or addition effected by such order has been agreed to in writing by the owners of at least 75 percent in interest as costs are shared in the area or pools or portions thereof to be added to the unit operation by such order and by 75 percent in interest, as production is to be allocated, of the royalty owners in the area or pools or portions thereof to be added to the unit operations by such order, and evidence thereof has been submitted to the board.

(iii) In the event both of the requirements specified in subdivisions (I) and (II) of division (ii) of this subparagraph are not fulfilled within six months from and after the date of such order or within such extended period as the board may prescribe, the order shall be automatically revoked.

(G) When the contribution of a separately owned tract with respect to any unit pool has been established, such contribution shall not be subsequently altered except to correct a mathematical or clerical error that caused the tract contribution to be erroneous, unless an enlargement of the unit is effected. No change or correction of the contribution of any separately owned tract shall be given retroactive effect, but appropriate adjustment shall be made for the investment charges as provided in this Code section.

(H) The portion of unit production allocated to a separately owned tract within the unit area shall be deemed, for all purposes, to have been actually produced from such tract, and operations with respect to any unit pool within the unit area shall be deemed, for all purposes, to be the conduct of operations for the production of oil or gas, or both, from each separately owned tract in the unit area.

(b) Owners, operators, and royalty owners who have separate holdings in the same oil or gas pool or in any area that appears from geological or other data to be underlaid by a common accumulation of oil or gas or both are authorized to make agreements among themselves for establishing and carrying out a plan for the cooperative development and operation of the pool or area, provided that such agreements must be approved by the board; provided, further, that such agreements must be for the purpose of conserving gas or oil or both, or for the prevention of waste, or to assure the ultimate recovery of gas or oil or both. Such agreements shall not be held or construed to violate any of the laws of this state relating to trusts, monopolies, or contracts and combinations in restraint of trade.



§ 12-4-46. Drilling permits

(a) Before any well covered by this part may be drilled, the person desiring to drill the well shall apply to the director for a drilling permit, using such forms as the director may prescribe, and shall pay a fee of $25.00 for each permit.

(b) The director shall, within 30 days after the receipt of a properly completed application from any person desiring to drill a well covered by this part, either issue or deny a permit for the well.

(c) In issuing or denying a permit for the drilling of a well covered by this part, the director shall consider the extent to which the proposed well complies with this part, all rules and regulations adopted and promulgated pursuant to this part, or any order under this part.

(d) In issuing a permit for the drilling of any well covered by this part, the director shall specify therein such terms and conditions as he deems necessary to receive the permit and to lawfully operate thereunder. Any permit issued under this Code section shall become final unless the person or persons named therein request in writing a hearing before an administrative law judge appointed by the board no later than 30 days after the issuance of such permit.

(e) The director shall have the power and the authority to revoke a permit for noncompliance with any of the provisions of this part, any rules and regulations promulgated under this part, or the special conditions contained in any permit.

(f) The issuance of a permit under this part in no way indicates a determination by the director as to property or contractual rights of the applicant to drill such a well at the designated location.



§ 12-4-47. Bonds or undertaking by persons conducting drilling operations

(a) Prior to the issuance of a permit to drill any well covered by this part, the owner, operator, contractor, driller, or other person responsible for the conduct of the drilling operation shall furnish the state a bond or undertaking in the form prescribed by the board and in an amount set by the board, executed by a bonding, surety, or insurance company authorized to do business in this state in the favor of the state. Alternatively, the board in its discretion may require a similar undertaking executed only by such person to ensure a faithful performance of the requirements of this part, of any rules or regulations adopted pursuant thereto, or of any condition of a permit. Such bond or undertaking is intended to protect the state or any citizen thereof from any injury which may result from improper drilling.

(b) Any bond required under this part shall be released two years from the date of receipt by the director of all geological information required under this part or any rule or regulation adopted pursuant to this part; provided, however, that the director shall have examined and approved the abandoned well for which the bond was furnished.

(c) No bond required under this part shall exceed $50,000.00.



§ 12-4-48. Actions by director to enforce part; civil penalties; effect of Code section on cause of action by royalty owners, lienholders, or other claimants

(a) Whenever the director has reason to believe that any person is violating the provisions of this part or any rule or regulation adopted pursuant to this part, the director may issue an administrative order to that person. The order shall specify the provisions of this part alleged to have been violated and shall order that corrective action be taken within a reasonable period of time prescribed in the order. Any such order shall become final and enforceable unless the person or persons named therein request in writing a hearing before an administrative law judge appointed by the board no later than 30 days after the issuance of the order.

(b) Whenever the director finds that an emergency exists requiring immediate action to protect the public interest, the director may issue a provisional order reciting the existence of such an emergency and requiring that such action be taken as is reasonably necessary to meet the emergency under the circumstances, provided that such an emergency order shall be issued only after an affidavit has been filed with the director showing specific facts of such an emergency condition. Such order shall be effective immediately. Any person against whom such order is directed shall upon appropriate notice comply therewith immediately but on application to the director shall be afforded a hearing before an administrative law judge appointed by the board within ten days of receipt of such application by the director or, if the party applying so requests, within 48 hours of receipt of such application by the director. Prior to such hearing, the director shall be authorized to modify or revoke such order. After the hearing, the administrative law judge shall be authorized to make such order as is just and reasonable, including an order continuing, revoking, or modifying such provisional order.

(c) Whenever the director has reason to believe that any person is violating any provision of this part or any rule or regulation adopted pursuant to this part, the director may bring an action against such person in the proper superior court to restrain such person or persons from continuing such violations. In such action, the director may seek injunctions, including temporary restraining orders and temporary injunctions, without the necessity for showing lack of an adequate remedy at law.

(d) Any person who willfully or negligently violates any provision of this part, any rule or regulation adopted under this part, or any permit or final or emergency order of the director shall be subject to a civil penalty of not less than $50.00, but in any event not to exceed $10,000.00 for each act of violation. Each day of continued violation shall subject such person to a separate civil penalty. An administrative law judge appointed by the board, after a hearing shall determine whether or not any person has violated any provision of this part or any rule or regulation adopted under this part or any permit or final or emergency order of the director, and shall upon proper finding issue an order imposing such civil penalties as provided in this Code section. Any person so penalized under this Code section is entitled to judicial review. In this connection, all hearings and proceedings for judicial review under this Code section shall be in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." All civil penalties recovered by the director as provided by this chapter shall be paid into the state treasury to the credit of the general fund.

(e) In addition to any other enforcement remedy available to the director under this part, all illegal minerals and illegal products are declared to be contraband and forfeited to the state in accordance with the procedures set forth in Chapter 16 of Title 9, except that:

(1) Any seizure of contraband shall be delivered to the director or his or her duly authorized agent;

(2) Illegal minerals shall only be forfeited as provided for in Code Section 9-16-12; and

(3) Property seized pursuant to this subsection shall not be required to be stored in an area within the jurisdiction of the court if such storage is not possible.

(f) Nothing in this Code section shall deny or abridge any cause of action a royalty owner, lienholder, or other claimant may have against any persons whose acts result in the forfeiture of the illegal oil, illegal gas, or illegal product.



§ 12-4-49. Applicability of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

In the administration and enforcement of this part, all hearings before an administrative law judge shall be subject to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." Any party to said hearings (including the director) shall have the right of judicial review in accordance with Chapter 13 of Title 50.



§ 12-4-50. Obedience to subpoena required; self-incrimination not a defense; use of evidence in criminal prosecutions

In any contested administrative hearing under this part, no person shall be excused from attending and testifying, or from producing books, papers, and records before the administrative law judge, or from obedience to the subpoena of the administrative law judge, on the ground or for the reason that the testimony or evidence, documentary or otherwise, required by him may tend to incriminate him or subject him to a penalty or forfeiture, provided that nothing contained in this Code section shall be construed as requiring any person to produce any books, papers, or records, or to testify in response to any inquiry, not pertinent to a question lawfully before the administrative law judge for determination. No evidence given by or required of any natural person shall be used or admitted against such a person in any criminal prosecution for any transaction, matter, or thing concerning which he may be required to testify or produce evidence, documentary or otherwise, before the administrative law judge in obedience to its subpoena; provided, however, that no person testifying shall be exempt from prosecution and punishment for perjury committed in so testifying.



§ 12-4-51. Effect of part on other laws

Any provision of Part 2 of Article 3 of Chapter 5 of this title which is inconsistent with this part shall not be repealed by this part and shall govern over this part.



§ 12-4-52. Effect of part on authority and functions of other state officers and agencies

This part shall not be construed as limiting the authority or functions of any officer or agency of this state under any other law or regulation not inconsistent with this part.



§ 12-4-53. Prohibited acts

The following activities are prohibited:

(1) The waste of oil or gas as defined in this part;

(2) The sale, purchase, or acquisition or the transportation, refining, processing, or handling of illegal minerals or illegal products;

(3) The sale, purchase, or acquisition or the transportation, refining, processing, or handling in any other way of any mineral, including oil and gas, or any mineral product without complying with this part or any rule or regulation of the board promulgated pursuant to this part;

(4) Intentionally or negligently permitting any gas or oil well to get out of control;

(5) The drilling of any well covered by the provisions of this part by any person without a permit for such drilling; and

(6) Any other violation of any provision of this part or any rule or regulation promulgated under this part.






Part 3 - Surface Mining

§ 12-4-70. Short title

This part shall be known and may be cited as the "Georgia Surface Mining Act of 1968."



§ 12-4-71. Legislative purpose; duty of Environmental Protection Division to administer part

(a) The purposes of this part are:

(1) To assist in achieving and maintaining an efficient and productive mining industry and to assist in increasing economic and other benefits attributable to mining;

(2) To advance the protection of fish and wildlife and the protection and restoration of land, water, and other resources affected by mining;

(3) To assist in the reduction, elimination, or counteracting of pollution or deterioration of land, water, and air attributable to mining;

(4) To encourage programs which will achieve comparable results in protecting, conserving, and improving the usefulness of natural resources to the end that the most desirable conduct of mining and related operations may be universally facilitated;

(5) To assist in efforts to facilitate the use of land and other resources affected by mining so that such use may be consistent with sound land use, public health, and public safety, and to this end to study and recommend, wherever desirable, techniques for the improvement, restoration, or protection of such land and other resources.

(b) The Environmental Protection Division of the department shall administer this part consistent with the above-stated purposes.



§ 12-4-72. Definitions

As used in this part, the term:

(1) "Affected land" means the area of land which has been subjected to surface mining, or upon which overburden has been deposited, or both; provided, however, "affected land" shall not be construed to include land upon which overburden is deposited if, in the opinion of the division, the disposition of such overburden amounts to reclamation of a previously mined area.

(1.1) "Borrow pit" means an excavated area where naturally occurring earthen materials are to be removed for use as ordinary fill at another location. Such term shall not include excavated areas of fewer than five acres which are incidental to forestry land management and from which no earthen material is removed for sale.

(2) "Division" means the Environmental Protection Division of the Department of Natural Resources.

(3) "Government securities" means obligations of the United States or of the State of Georgia, or any bureau, agency, or authority thereof, which are fully guaranteed as to the principal and interest by the United States or the State of Georgia.

(4) "Inspector" means any authorized employee of the Environmental Protection Division who is responsible for the administration or enforcement of this part.

(5) "Mineral" means clay, stone, gravel, sand, phosphate, rock, metallic ore, and any other solid material or substance of commercial value found in natural deposits on or in the earth.

(6) "Mining land use plan" means an operator's written proposal for accomplishing land use objectives on the affected land. The term shall include, but not be limited to, an operator's plans prior to, during, and following active mining for erosion and sedimentation control, protection of properties on the National Register of Historic Places, grading, disposal of refuse, reclamation and revegetation, and the time of completion of the plan.

(7) "Mining operator" means any person, firm, partnership, joint venture, association, corporation, municipality, or county engaged in or controlling one or more surface mining operations.

(8) "Overburden" means all of the earth and other materials which lie above natural deposits of ores or minerals, and includes all earth and other materials disturbed from their natural state in the process of surface mining.

(9) "Peak" means a projecting point of overburden removed from its natural position and deposited elsewhere in the process of surface mining.

(10) "Pit" means a tract of land from which overburden has been or is being removed for the purpose of surface mining.

(11) "Reclamation" means the reconditioning or rehabilitation of affected land under an approved mining land use plan.

(12) "Refuse" means all waste material exclusive of overburden directly connected with the mining, cleaning, and preparation of substances mined by surface mining.

(13) "Ridge" means a lengthened elevation of overburden removed from its natural position and deposited elsewhere in the process of surface mining.

(14) "Spoil bank" means overburden removed from its natural position and deposited elsewhere in the process of surface mining.

(15) "Surface mining" means any activity constituting all or part of a process for the removal of minerals, ores, and other solid matter for sale or for processing or for consumption in the regular operation of a business. Tunnels, shafts, borrow pits of less than 1.1 disturbed acres, and dimension stone quarries shall not be considered to be surface mining.



§ 12-4-73. Powers and duties of division as to surface mining generally; division may decline to assert jurisdiction

(a) The division shall have the following powers and duties:

(1) To administer and enforce this part and all reasonable rules and regulations promulgated under this part to issue such orders as may be necessary to enforce compliance therewith;

(2) To examine and pass upon permit applications of operators;

(3) To examine and pass upon surface mining land use plans submitted by operators;

(4) To make investigations and inspections;

(5) To revoke permits, deny renewals, and forfeit bonds or cash of mine operators who refuse to carry out their plans of mining land use;

(6) To collect information on surface mining and mining land use plans;

(7) To collect, publish in print or electronically, and distribute information on mining land uses;

(8) To accept moneys that are available from government units and private organizations;

(9) To conduct research studies of mining land uses;

(10) To carry out land use projects on land where bonds or cash have been forfeited, using funds available for such purposes;

(11) To institute and prosecute all such court actions as may be necessary to obtain the enforcement of any order issued by the division in carrying out this part; and

(12) To exercise all incidental powers necessary to carry out the purposes of this part.

(b) The powers and duties described in this Code section may be exercised and performed by the division through such duly authorized agents and employees as it deems necessary and proper.

(c) The division may decline to assert jurisdiction under this part over any class or category of mines where, in the opinion of the division, the effect of the operations of such mines is not sufficiently substantial to warrant the exercise of jurisdiction under this part.



§ 12-4-74. Promulgation of rules and regulations by Board of Natural Resources

The Board of Natural Resources shall promulgate such rules and regulations as may be necessary to effectuate this part in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 12-4-75. Permits for surface mining operations; submission of mining land use plan and amendment to plan; bonding of applicants

Operators of surface mining firms shall be required:

(1) To obtain from the director of the division a permit to conduct surface mining operations in the specified area to be mined prior to commencing the operation of same, provided that where a change in ownership of a mining operation occurs, the new owners may continue such operation on condition that a valid application, mining land use plan, and bond sufficient as to form and content for final approval are placed on file with the director within 60 days from date of consummation of the ownership change. In the event the new owners fail to place on file with the director the necessary documents for permitting within said 60 day period, all activities associated with removal of minerals or ores from the premises shall cease. It is further provided that a mining operator who continues to conduct a surface mining operation under a previous owner's permit in accordance with this paragraph shall be subject to having said permit revoked in the same manner and under the same conditions as a mining operator conducting a surface mining operation under his own permit. The application for a permit shall be made on a form provided by the director. The permit shall be issued on evidence satisfactory to the director of compliance with this part and the rules and regulations promulgated pursuant to this part, and the permit shall be conditioned upon the permittee's compliance with the approved mining land use plan;

(2) To submit, with the application for a permit, a mining land use plan which shall be consistent with the land use in the area of the mine and shall provide for reclamation of the affected land. Once approved, the operator will be responsible for completion of the plan. However, any change affecting a new area or any other change in an approved plan must be submitted to the division for approval as an amendment to an operator's mining land use plan;

(3) To file a bond with the director within 60 days after the date of being furnished approved surety bond forms by the division; provided, however, that any mining operator who desires to be exempted from the bonding requirement shall request an exemption from such bonding requirement from the director, whereupon a mining operator may be exempted from such bonding requirement at the discretion of the director. Any mining operator who has been granted an exemption from the bonding requirement and who subsequently violates any of the provisions of this part or the rules and regulations promulgated under this part, or who defaults on his obligations under any mining land use plan, may be required by the director to post a bond in accordance with this paragraph. Any bond filed with the director shall be written by a surety approved by the director and authorized to transact business in this state. Such bond shall be fixed by the director in an amount not more than $2,500.00 per acre, or fraction thereof, of the area of affected land. Such bond shall further be payable to the Governor and conditioned upon the faithful performance of the requirements set forth in this part and the rules and regulations promulgated pursuant to this part. Mining operators shall have the option of posting bond, government securities, cash, or any combination thereof on each mined area. In determining the amount of bond, government securities, or cash within the above limits, the director shall take into consideration the character and nature of the land reclamation requirements as approved in the operator's mining land use plan. For each permit, the director shall review and reevaluate at least every five years the site operation, objectives of the land use plan, and estimated cost factors for completion of the plan and shall require adjustments to bonding amounts as may be necessary to ensure adequate funding for site reclamation. The bond, government securities, or cash shall be held by the division until the affected land or any portion thereof is satisfactorily reclaimed, in the opinion of the director, at which time the bond, government securities, or cash or portion thereof shall be terminated or returned to the mining operator, provided that where a mining operator fails or refuses to complete any of his responsibilities under a mining land use plan and the bond, government securities, or cash are consequently recovered upon or forfeited, the director may expend as he deems appropriate that portion of such recovered or forfeited funds as is necessary to complete such mining operator's responsibilities under the mining land use plan. A mining operator, upon approval of an amended mining land use plan, shall file with the director the appropriate bond, government securities, or cash to cover the plan as amended, unless otherwise exempted from the bonding requirement.



§ 12-4-76. Substitution of mined areas

An operator shall have the right to substitute an area mined in the past for an area presently being mined on an acre-for-acre basis with the approval of the division.



§ 12-4-77. Renewal or replacement of revoked permit; mining on unauthorized site

An operator whose permit has been revoked pursuant to this part shall be denied a new permit or a renewal of the old permit to engage in surface mining until he gives assurance satisfactory to the director of the division of his ability and intent to comply fully with this part with respect to the affected land under the revoked permit and the new or renewed permit. Mining by a permitted operator on an unauthorized site while holding other valid surface mining permits shall constitute prima-facie evidence of violation of approved mining land use plans, and any and all surface mining permits which an operator may hold may be suspended or revoked by the director or his authorized representative.



§ 12-4-78. Appeal to superior court

Any person who is a party to a proceeding and who is aggrieved or adversely affected by any final order or action of the division shall have the right to appeal to the superior court of the county of the residence of such party. Such appeal shall be by petition which shall be filed in the office of the clerk of such court within 30 days after the final order or action of the division. The enforcement of the order or action appealed from shall not be stayed unless so ordered and directed by the reviewing court. No bond or cash shall be forfeited during an appeal. Upon the filing of such petition, the petitioner shall serve a copy thereof on the director of the division in the manner prescribed by law for the service of process.



§ 12-4-79. Injunctive relief

Whenever it shall appear to the division that any person, firm, or corporation or any agent, officer, or director of any person, firm, or corporation has violated any of the provisions of this part, the division, on its own motion or on the verified complaint in writing of any person, may file an equitable petition in its own name in the superior court of any county in this state having jurisdiction of the parties, alleging the facts and praying for a temporary restraining order and temporary injunction or permanent injunction against such person, firm, or corporation, or their agents, officers, and directors, restraining them from violating the provisions of this part. Upon proof of a violation, the court shall issue such restraining order, temporary injunction, or permanent injunction without requiring allegation or proof that the petitioner has no adequate remedy at law.



§ 12-4-80. Removal of minerals, ores, and other solid matter as prima-facie evidence of surface mining

In any contested case under this part, whether administrative, civil, or criminal in nature, a showing of the removal of minerals, ores, and other solid matter from the premises in question shall constitute prima-facie evidence of surface mining.



§ 12-4-81. Judgment pursuant to order

The director of the division may file in the superior court of the county wherein the mining operator under order resides, or if such mining operator is a corporation, in the county wherein the corporation maintains its principal place of business, or in the county wherein the violation occurred or in which jurisdiction is appropriate, a certified copy of a final order issued pursuant to this part which is unappealed from, or of a final order issued pursuant to this part which is affirmed upon appeal, whereupon such court shall render judgment in accordance therewith and notify the parties. Such judgment shall have the same effect, and all proceedings in relation thereto shall thereafter be the same, as though such judgment had been rendered in an action duly heard and determined by such court.



§ 12-4-82. Applicability of part

This part shall not apply to surface mining activities of the Department of Transportation incident to its activities in constructing, repairing, and maintaining the public road system in Georgia. The provisions of this Code section shall also extend to any person, firm, or corporation contracting with the Department of Transportation to construct, repair, or maintain public roads, provided that such contracts contain standards for the reclamation of the affected surface mining area; provided, further, that such standards have been approved by the division.



§ 12-4-83. Civil penalty; procedure for imposing penalties; hearing; judicial review; disposition of recovered penalties

(a) Except as provided in subsection (c) of this Code section, any mining operator violating any provision of this part or any of the rules and regulations promulgated pursuant to this part, or who negligently or intentionally fails or refuses to comply with any final order of the director of the division, shall be liable for a civil penalty not to exceed $1,000.00 for such violation and an additional civil penalty not to exceed $500.00 for each day during which such violation continues.

(b) Except as provided in subsection (c) of this Code section, whenever the director of the division has reason to believe that any mining operator has violated any provision of this part or any of the rules and regulations promulgated pursuant to this part, or has negligently or intentionally failed or refused to comply with any final order of the director, the director may request and shall receive a hearing before a hearing officer appointed by the Board of Natural Resources. Upon a finding that such mining operator has violated any provision of this part or any of the rules and regulations promulgated pursuant to this part, or has negligently or intentionally failed or refused to comply with a final order of the director, the hearing officer shall issue his initial decision imposing such civil penalties as are provided in this Code section. Such hearing and any judicial review thereof shall be conducted in accordance with subsection (c) of Code Section 12-2-2. All civil penalties recovered by the director shall be paid into the state treasury to the credit of the general fund; provided, however, that where civil penalties are recovered by the director from a mining operator for his failing or refusing to obtain a permit in accordance with Code Section 12-4-75 or for his failing or refusing to complete any of his responsibilities under a mining land use plan after having been issued a permit, the director may expend as he deems appropriate that portion of such recovered civil penalties as is necessary to provide for reclamation, reconditioning, or rehabilitation of the affected land not otherwise reclaimed, reconditioned, or rehabilitated by such mining operator.

(c) This Code section shall not apply to a mining operator who has a valid permit and who is bonded in accordance with this part.



§ 12-4-84. Criminal penalty

Any person who engages in surface mining in violation of this part or who willfully misrepresents any fact in any matter required by this part or willfully gives false information in any application or report required by this part shall be guilty of a misdemeanor and, upon conviction thereof, shall be fined not less than $100.00 nor more than $1,000.00 for each offense. Each day of noncompliance after notification shall be considered a separate offense.









Article 3 - Phosphates and Gold

Part 1 - Phosphates

§ 12-4-100. Licenses to dig, mine, and remove phosphate deposits; restrictions on license holders

Whenever any person discovers phosphate rock or phosphatic deposits in the navigable streams or waters of this state or in any public land on their banks or margins and files with the Secretary of State notice of such discovery and a description of the location thereof, he shall be entitled to receive from the Secretary of State a license giving him or his assigns the exclusive right, for ten years from the date of the license, of digging, mining, and removing from such location and from an area for a distance of five miles in any or all directions therefrom the phosphate rock and phosphatic deposits that may be found therein, provided that persons receiving or holding such licenses shall in no way interfere with the free navigation of the streams and waters or the private rights of any citizen residing on or owning the lands upon the banks of such navigable rivers and waters; provided, further, that as long as the license remains in effect, no person, natural or artificial, shall have the privilege of locating a claim within 20 miles of any other claim for which he has received a license.



§ 12-4-101. Annual mining fee; license fee; affidavit and bond

(a) Licenses shall be granted upon the express condition that the grantees shall pay to the Office of the State Treasurer the sum of $1.00 per ton for every ton of phosphate rock and phosphatic deposit mined and removed from the navigable rivers and waters of this state and the banks and margins thereof. This sum shall be paid on October 1 of every year and shall cover the amount of phosphate rock and phosphatic deposit mined and removed during the preceding year.

(b) An applicant shall pay to the Office of the State Treasurer the sum of $100.00 as a license fee before commencing business.

(c) Before commencing operations, a license holder shall file or cause to be filed with the Office of the State Treasurer an affidavit and bond in the penal sum of $20,000.00. The affidavit and bond shall be approved by the Attorney General and shall be conditioned on the holder's making true and faithful reports to the Office of the State Treasurer annually on or before October 1, or more frequently if required by the Office of the State Treasurer, of the number of tons of phosphate rock and phosphatic deposits mined and removed by the holder from the beds of the navigable streams and waters and the banks or margins thereof and also conditioned on the holder's punctually paying to the Office of the State Treasurer the sum required by subsection (a) of this Code section.



§ 12-4-102. Lapse of license

Any license granted under this part shall lapse and become void unless within three years from the date of the granting of the license the privileges granted shall be utilized and work in good faith shall be commenced.



§ 12-4-103. Penalty

Any person who is not engaged in the prosecution of lawfully authorized searches and who digs, mines, removes, or cleanses phosphate rock or phosphatic deposits from the beds of the navigable streams of this state or from any public lands on the banks and margins thereof without having first obtained a license as required by Code Section 12-4-100 shall be guilty of a misdemeanor.






Part 2 - Gold

§ 12-4-120. Duties of purchasers of gold bullion, dust, nuggets, or amalgam

Every person purchasing within this state native gold, gold bullion, gold dust, gold nuggets, or gold amalgam shall keep in a book a register of the date of purchase, amount purchased, name of seller, and lands from which the gold was obtained. On or by the first day of January, April, July, and October of each year, every such purchaser shall file with the judge of the probate court of the county of his residence a copy of the register kept for the previous quarter.



§ 12-4-121. Annual reports by judges of probate court

No later than January 15 of each year, each judge of the probate court with whom a register has been filed pursuant to Code Section 12-4-120 shall, by certified copy, make a report to the state geologist of the registers received by that judge during the preceding year. The state geologist shall keep a record of the report open for public inspection.



§ 12-4-122. Penalty

Any person who purchases native gold, gold bullion, gold dust, gold nuggets, or gold amalgam and who fails to comply with Code Section 12-4-120 relating to such purchases shall be guilty of a misdemeanor.









Article 4 - Cave Protection

§ 12-4-140. Short title

This article shall be known and may be cited as the "Cave Protection Act of 1977."



§ 12-4-141. Legislative purpose

The State of Georgia finds that caves are uncommon geologic phenomena and that the minerals deposited therein may be rare and occur in unique forms of great beauty which are irreplaceable if destroyed. It is also found that the wildlife which have evolved to live in caves are unusual and of limited numbers, and many are rare and endangered species, and that caves are a natural conduit for ground-water flow and are highly subject to water pollution, which has far-reaching effects transcending man's property boundaries. It is therefore declared to be the policy of this state and the intent of this article to protect these unique natural resources.



§ 12-4-142. Definitions

As used in this article, the term:

(1) "Cave" means any naturally occurring subterranean cavity, including, but not restricted to, a cavern, pit, pothole, natural well, sinkhole, and grotto.

(2) "Commercial cave" means any cave with improved trails and lighting utilized by the owner for the purpose of exhibition to the general public as a profit or nonprofit enterprise, wherein a fee is collected for entry.

(3) "Gate" means any structure or device located so as to limit or prohibit access or entry to a cave.

(4) "Owner" means a person who owns title to land where a cave is located, including a person who owns title to a leasehold estate in such land, and specifically includes the state and any of its agencies, departments, boards, bureaus, commissions, or authorities, as well as counties, municipalities, and other political subdivisions of the state.

(5) "Sinkhole" means a closed topographic depression or basin, generally draining underground, including, but not restricted to, a doline, limesink, or sink.

(6) "Speleothem" means a natural mineral formation or deposit occurring in a cave, including, but not restricted to, stalagmites, stalactites, helectites, anthodites, gypsum flowers, gypsum needles, angel's hair, soda straws, draperies, bacon, cave pearls, popcorn (coral), rimstone dams, columns, palettes, and flowstone. Speleothems are commonly composed of calcite, epsomite, gypsum, aragonite, celestite, and other similar minerals.

(7) "Wildlife" means any vertebrate or invertebrate animal life indigenous to this state or any species introduced or specified by the Board of Natural Resources and includes, but is not restricted to, quadrupeds, mammals, birds, fish, amphibians, reptiles, crustaceans, and mollusks, or any part thereof.



§ 12-4-143. Defacing or disturbing natural condition of cave; breaking or tampering with gates, doors, or other device controlling or preventing access to caves; trespass

(a) It shall be unlawful for any person, without the express written permission of the owner, willfully or knowingly to:

(1) Break, break off, crack, carve upon, write upon, burn, or otherwise mark upon, remove, or in any manner destroy, disturb, deface, mar, or harm the surfaces of any cave or any natural or archeological material therein, including speleothems;

(2) Disturb or alter in any manner the natural condition of any cave;

(3) Break, force, tamper with, or otherwise disturb a lock, gate, door, or other obstruction designed to control or prevent access to any cave, even though entrance thereto may not be gained; or

(4) Enter a cave posted against trespassing or a cave with a lock, gate, door, or other obstruction designed to control or prevent access to the cave.

(b) Any person who violates any provision of subsection (a) of this Code section shall be guilty of a misdemeanor.



§ 12-4-144. Sale or offer to sell speleothems

(a) It shall be unlawful to sell or offer for sale any speleothems in this state or to export them for sale outside this state without the express written permission of the owner of the cave from which such speleothems were obtained.

(b) Any person violating this Code section shall be guilty of a misdemeanor.



§ 12-4-145. Storing hazardous or detrimental chemicals or materials in caves or sinkholes; dumping or disposing of garbage, dead animals, or similar materials in caves or sinkholes

(a) It shall be unlawful to store in caves or sinkholes any chemicals or other materials which may be detrimental or hazardous to caves or sinkholes, to the mineral deposits therein, to the wildlife inhabiting caves, to the waters of the state, or to the persons using such phenomena for any purposes.

(b) It shall be unlawful to dump, litter, dispose of, or otherwise place any refuse, garbage, dead animals, sewage, trash, or other such similar waste materials in any quantity in any cave or sinkhole.

(c) Any person who violates any provision of this Code section shall be guilty of a misdemeanor.



§ 12-4-146. Killing, harming, removing, or disturbing wildlife found in a cave

(a) It shall be unlawful to remove, kill, harm, or disturb any wildlife found within any cave, provided that nothing contained in this Code section shall be construed to repeal Code Section 27-2-12, relating to scientific collectors' permits, or any rules or regulations promulgated pursuant thereto, or any federal or state laws relating to the protection of certain plants or animals.

(b) Any person who violates any provision of this Code section shall be guilty of a misdemeanor.



§ 12-4-147. Liability of owners of caves for injuries

(a) Neither the owner of a cave nor his authorized agents, officers, employees, or designated representatives acting within the scope of their authority shall be liable for injuries sustained by any person using such cave for recreational or scientific purposes if the prior consent of the owner has been obtained and if no charge has been made for the use of such features and notwithstanding that an inquiry as to the experience or expertise of the individual seeking consent may have been made.

(b) Neither the owner of a commercial cave nor his authorized agents, officers, employees, or designated representatives acting within the scope of their authority shall be liable for an injury sustained by a spectator who has paid to view the cave, unless such injury is sustained as a result of such owner's negligence in connection with the providing and maintaining of trails, stairs, electrical wires, or other modifications, and such negligence shall be the proximate cause of the injury.

(c) Nothing in this Code section shall be construed to constitute a waiver of the sovereign immunity of the state or any of its boards, departments, bureaus, or agencies.









Chapter 5 - Water Resources

Article 1 - General Provisions

§ 12-5-1. Water Resources Center -- Establishment and operation by Georgia Institute of Technology; purposes

The Georgia Institute of Technology shall establish and operate a center to be known as the Water Resources Center or such other name as may be approved by the Board of Regents of the University System of Georgia. Such center will be for the purpose of conducting research, investigations, experiments, and training in relation to water and resources which affect water. The center shall publish in print or electronically and otherwise make available its findings, conclusions, and recommendations arising from the research and projects conducted by such center.



§ 12-5-2. Water Resources Center -- Receipt of funds and grants

The center is authorized to make application for and receive from the federal government such funds and grants as shall be made available under the Water Research and Development Act of 1978, 42 U.S.C. Section 7801, et seq., and to utilize and disburse such funds for such purposes and projects as will carry out the purposes of the center. The center is also authorized to utilize such moneys as may be made available to it for this purpose as matching funds to federal moneys for necessary expenses of specific water resources research projects which could not be otherwise undertaken under normal grants from the federal government.



§ 12-5-3. Water Resources Center -- Power to enter into contracts, agreements, and participation arrangements

The center is authorized to enter into contracts, agreements, and arrangements with other colleges and universities for participation in the work of the center. The center shall also be authorized to enter into contracts and agreements with the federal government, with political subdivisions of this state, with private firms, foundations, or institutions, or with individuals for specific research into any aspects of water problems as may be related to the purposes of this article.



§ 12-5-4. Programs for voluntary water conservation and enhancing water supply

(a) As used in this Code section, the term "agency" or "agencies" means the Department of Natural Resources, including its Environmental Protection Division, the Georgia Environmental Finance Authority, the Department of Community Affairs, the State Forestry Commission, the Department of Community Health, the Department of Public Health, the Department of Agriculture, and the State Soil and Water Conservation Commission individually or collectively as the text requires.

(b) On or before August 1, 2010, the agencies shall examine their practices, programs, policies, rules, and regulations to identify opportunities to provide enhanced programming and incentives for voluntary water conservation. The agencies shall, without limitation, identify and provide for rules, regulations, incentives, or opportunities to:

(1) Include water conservation measures in the comprehensive plans submitted to the Department of Community Affairs by local governments;

(2) Provide technical assistance to local governments and public water systems for water loss abatement activities;

(3) Support state-wide water campaigns and public outreach programs, such as Conserve Georgia and WaterFirst programs;

(4) Encourage residential and commercial retrofits for water efficient fixtures and equipment;

(5) Encourage residential and commercial retrofits for water efficient landscaping irrigation systems;

(6) Encourage the installation of landscapes in commercial and residential settings utilizing landscape best management practices that include soil preparation, plant selection, and water use efficiency;

(7) Encourage the use of rain water and gray water, where appropriate, in lieu of potable water;

(8) Encourage the installation of submeters on existing nonsubmetered multifamily complexes and multiunit commercial and industrial complexes;

(9) Encourage public water systems to develop and improve water loss abatement programs;

(10) Encourage public water systems to implement the industry's best management practices for controlling water loss and achieve the recommended standards;

(11) Provide incentives for residential and commercial water conservation pricing by public water systems;

(12) Provide incentives for public water systems to use full cost accounting;

(13) Encourage voluntary inclusion of water conservation guidelines in applications for new ground-water withdrawal permits and surface-water withdrawal permits; and

(14) Examine the effect that water conservation has on water rates and consider policies to mitigate the financial impact that rate increases or reductions in water use have on water utilities and water users.

(c) On or before August 1, 2010, the agencies shall examine their practices, programs, policies, rules, and regulations to identify opportunities to enhance the state's water supply. The agencies shall, without limitation, identify opportunities to:

(1) Obtain funding; and

(2) Conduct feasibility studies on reservoir dredging and water management measures that could enhance water supply when funding is available.

(d) Each agency shall coordinate with the Department of Natural Resources to:

(1) Establish administrative programs and procedures to encourage water conservation and to enhance the state's water supply consistent with the results of the reviews required under subsections (b) and (c) of this Code section;

(2) Submit an interim report of the reviews required under subsections (b) and (c) of this Code section to the Governor, Lieutenant Governor, and Speaker of the House on or before July 1, 2010, which shall include, at a minimum, the programmatic changes and proposed changes being implemented to encourage water conservation and to enhance the state's water supply;

(3) Submit a final report of the review required under subsections (b) and (c) of this Code section to the General Assembly by August 1, 2010, which report shall include at a minimum an outline and narrative summary of the rules, regulations, and policies that have been adopted to encourage water conservation and to enhance the state's water supply; and

(4) Submit a report to the General Assembly on or before January 1 of 2011, 2012, 2013, 2014, and 2015 including an outline and narrative summary of the programmatic changes encouraging water conservation and to enhance the state's water supply that were implemented during the immediately preceding calendar year, outlining the agency's goals for the next calendar year, and identifying the rules, regulations, and policies that were adopted to support those programmatic changes.



§ 12-5-4.1. Adoption of minimum standards and best practices for improving efficiency and effectiveness of water use; requirements

(a) As used in this Code section, the term:

(1) "Division" means the Environmental Protection Division of the Department of Natural Resources.

(2) "Public water system" means a system for the provision to the public of piped water for human consumption, if such system regularly serves at least 3,300 individuals. Such term includes but is not limited to any collection, treatment, storage, and distribution facilities under the control of the operator of such system and used primarily in connection with such system and any collection or pretreatment storage facilities not under such control which are used primarily in connection with such system.

(b) The Board of Natural Resources shall by January 1, 2011, adopt rules for the minimum standards and best practices for monitoring and improving the efficiency and effectiveness of water use by public water systems to improve water conservation. The best practices program shall include without limitation:

(1) The establishment of an infrastructure leakage index;

(2) The establishment of categories of public water systems based on geographical size and service population;

(3) A phased-in approach requiring public water systems to conduct standardized annual water loss audits according to the International Water Association water audit method/standard and to submit those audits to the division;

(4) A phased-in approach requiring public water systems to implement water loss detection programs; and

(5) The development of a technical assistance program to provide guidance to public water systems for water loss detection programs, to include without limitation metering techniques, utilization of portable and permanent water loss detection devices, and funding when available.

By January 1, 2012, public water systems serving at least 10,000 individuals shall have conducted a water loss audit pursuant to the minimum standards and best practices adopted by the Board of Natural Resources. By January 1, 2013, all other public water systems shall have conducted a water loss audit pursuant to the minimum standards and best practices adopted by the Board of Natural Resources. Audit results shall be submitted to the division within 60 days of completion and shall be posted on the division's website in a timely manner after receipt by the division.



§ 12-5-5. Local water authorities allowed to establish program for voluntary contributions to conservation and environmental projects.

Any local water authority created pursuant to an Act of the General Assembly shall have the authority to solicit and receive from its customers voluntary donations to be used for such programs and projects as the authority may designate designed to protect and improve the quality of the waters of the state. Each such authority shall have the authority to establish and operate one or more such programs or projects.



§ 12-5-6. Installation and definition of "rain sensor shut-off switch"; penalty for violations

(a) As used in this Code section, the term "rain sensor shut-off switch" means an electric device that detects and measures rainfall amounts and overrides the cycle of an irrigation system so as to turn off such system when a predetermined amount of rain has fallen.

(b) (1) On and after January 1, 2005, no person shall install within the Metropolitan North Georgia Water Planning District area created under Article 10 of this chapter any landscape irrigation system equipped with an electronic controller that does not have a rain sensor shut-off switch.

(2) Paragraph (1) of this subsection shall not apply to either landscape irrigation systems installed on golf courses or any system dependent upon a nonpublic water source.

(c) (1) Any person who installs a landscape irrigation system equipped with an electronic controller in violation of this Code section shall be liable for a civil penalty not exceeding $100.00 per violation.

(2) The magistrate and municipal courts shall have jurisdiction in such cases.



§ 12-5-7. Local variances from state restrictions on outdoor watering; limitations on outdoor irrigation; exceptions

(a) (1) Any political subdivision of this state or local government authority may, upon application to and approval by the director of the Environmental Protection Division of the department for good cause shown, impose more stringent restrictions on outdoor water use during nondrought periods or state declared periods of drought than those applicable restrictions, if any, imposed by the state during such periods. For purposes of this subsection, "good cause" means evidence sufficient to support a reasonable conclusion, considering available relevant information, that such additional restrictions are necessary and appropriate to avoid or relieve a local water shortage. A variance granted pursuant to this subsection shall be valid for such period as determined by the director.

(2) Paragraph (1) of this subsection shall not prohibit a political subdivision or local government authority from imposing more stringent restrictions on outdoor water use in case of an emergency which immediately threatens the public health, safety, or welfare; provided, however, that such emergency restrictions shall be valid for a period not exceeding seven days unless a variance is granted by the director pursuant to paragraph (1) of this subsection. If the director determines that a political subdivision or local government authority is exercising emergency powers granted by this paragraph in a manner to circumvent the necessity of obtaining such a variance, he or she may suspend the emergency powers granted by this paragraph to such political subdivision or local government authority.

(3) In the event that a political subdivision of this state or local government authority is unable to satisfy reduced water consumption or other permit requirements under its water withdrawal or operating permit due to its inability under this subsection to impose more stringent restrictions on outdoor water use during periods of drought than those applicable restrictions, if any, imposed by the state, such political subdivision or local government authority shall be exempt from fines, sanctions, or other penalties applicable for such failure upon the approval of the director of the Environmental Protection Division of the department. The director shall consider all measures implemented by such political subdivision or local government authority prior to issuing fines, sanctions, or other penalties applicable, if any, for such failure. The political subdivision or local government authority shall notify the director of the Environmental Protection Division of the department within ten business days following the discovery of such failure. The director may request additional information at any time to substantiate such a claim.

(4) The director of the Environmental Protection Division may revoke, suspend, or modify, upon not less than three days' written notice, a political subdivision's or local government authority's water withdrawal or waste treatment permit issued pursuant to this chapter consistent with the health, safety, and welfare of the citizens of this state for violation of paragraph (1) or (2) of this subsection or any variance granted pursuant thereto.

(a.1) (1) Persons may irrigate outdoors daily for purposes of planting, growing, managing, or maintaining ground cover, trees, shrubs, or other plants only between the hours of 4:00 P.M. and 10:00 A.M.

(2) Paragraph (1) of this subsection shall not create any limitation upon the following outdoor water uses:

(A) Commercial agricultural operations as defined in Code Section 1-3-3;

(B) Capture and reuse of cooling system condensate or storm water in compliance with applicable local ordinances and state guidelines;

(C) Reuse of gray water in compliance with Code Section 31-3-5.2 and applicable local board of health regulations adopted pursuant thereto;

(D) Use of reclaimed waste water by a designated user from a system permitted by the Environmental Protection Division of the department to provide reclaimed waste water;

(E) Irrigation of personal food gardens;

(F) Irrigation of new and replanted plant, seed, or turf in landscapes, golf courses, or sports turf fields during installation and for a period of 30 days immediately following the date of installation;

(G) Drip irrigation or irrigation using soaker hoses;

(H) Handwatering with a hose with automatic cutoff or handheld container;

(I) Use of water withdrawn from private water wells or surface water by an owner or operator of property if such well or surface water is on said property;

(J) Irrigation of horticultural crops held for sale, resale, or installation;

(K) Irrigation of athletic fields, golf courses, or public turf grass recreational areas;

(L) Installation, maintenance, or calibration of irrigation systems; or

(M) Hydroseeding.

(3) Governing authorities of counties and municipalities shall adopt the provisions of paragraphs (1) and (2) of this subsection by ordinance, to become effective not later than January 1, 2011, and violations of such adopted provisions shall be punished as ordinance violations.

(b) Any political subdivision of this state or local government authority may apply for and, upon approval by the director of the Environmental Protection Division of the department for good cause shown, shall be granted an exemption from nonstatutory outdoor watering restrictions or water use reductions imposed by the state. For purposes of this subsection, "good cause" means evidence sufficient to support a reasonable conclusion, considering available relevant information, that such restrictions, reductions, or both are not necessary and appropriate to avoid or relieve a local water shortage. A variance granted pursuant to this subsection shall be valid for such period as determined by the director.

(c) The director shall render a decision on an application made by a political subdivision or local government authority under subsection (a) or (b) of this Code section within five business days after receipt thereof.

(d) (1) Any permittee who is aggrieved or adversely affected by any order or action of the director of the Environmental Protection Division pursuant to this Code section shall have a right to a hearing pursuant to the provisions of Code Section 12-2-2.

(2) Notwithstanding the stay provisions of subparagraph (c)(2)(B) of Code Section 12-2-2, the filing of a petition for a hearing before an administrative law judge from an action taken pursuant to this Code section stays the order of the director of the Environmental Protection Division for not more than five days and such stay shall automatically be lifted without further action by the director if the petition has not been ruled upon by the end of the fifth day following filing of the petition; provided, however, that the petitioner's right to a hearing remains in full force and effect.



§ 12-5-8. Rules and regulations relating to drought management

Not later than June 30, 2009, the board shall adopt new rules and regulations relating to drought management consistent with this chapter and any state-wide water management plan under Article 8 of this chapter. Such rules and regulations shall include but not be limited to provisions for a drought response committee; drought indicators and triggers; a drought declaration process; and state and local predrought mitigation strategies and drought response strategies. Such predrought mitigation strategies shall be designed to minimize the potential effects of drought. Such drought response strategies shall be measures or actions to be implemented during various stages of drought. Such rules and regulations shall replace any previous drought management plan adopted by the board and shall be revised from time to time as the board deems appropriate.



§ 12-5-9. (Repealed effective June 30, 2017) Georgia Geospatial Advisory Council

(a) As used in this Code section, the term:

(1) "Director" means the director of the division.

(2) "Division" means the Environmental Protection Division of the department.

(b) It is the intent of the General Assembly to provide the general public with access to reliable geospatial data, including but not limited to flood map modernization. Currently, Georgia lacks many of the components which would provide for reliable data such as geospatial coordination and collaboration, policies, standards, state-wide geospatial datasets, current inventory, state-wide license agreements, business and strategic plans, trained work force, data life cycle support, and contract and program management support.

(c) (1) In order to provide reliable geospatial data to the public, there shall be created the Georgia Geospatial Advisory Council. The division shall coordinate the creation of such council. The division shall coordinate with state executive branch departments and agencies to appoint members of the council, which may consist of representatives from state departments and agencies, local governments, universities, regional commissions, or any other entity the division determines to be a stakeholder active in the development or consumption of reliable geospatial resources.

(2) The council shall meet initially upon the call of the director and shall elect a chairperson at the initial meeting. Subsequent meetings shall be called by the chairperson. The members of the council shall serve at the pleasure of the director. Councilmembers shall receive no compensation for their services as members of the council, but their travel expenses, if any, related to the performance of their official duties may be covered by the departments, agencies, or organizations they represent.

(3) The council shall audit Georgia's geospatial capabilities at county, regional, and state levels. The audit shall contain a complete status update and recommendations for utilizing the geospatial capabilities in Georgia to meet Federal Emergency Management Agency notification requirements, recommendations for moving forward to achieve governmental data interoperability and enhanced delivery of services to Georgia citizens through the geospatial approach, and any other information determined by the council to be necessary for the advancement of geospatial technology.

(4) The council shall closely coordinate its efforts with the Georgia Technology Authority to ensure compliance with all state and federal standards, contracts, and procedures.

(5) The reports generated by the council shall be made available on an annual basis by the department to the members of the General Assembly, all departments and agencies of state government, and all county and municipal governments and shall be posted on the Internet website of the department.

(d) The Board of Natural Resources shall promulgate such rules and regulations as may be reasonable and necessary for the administration of this Code section.

(e) This Code section shall stand repealed on June 30, 2017.






Article 2 - Control of Water Pollution and Surface-Water Use

§ 12-5-20. Short title

This article shall be known and may be cited as the "Georgia Water Quality Control Act."



§ 12-5-21. Declaration of policy; legislative intent

(a) The people of the State of Georgia are dependent upon the rivers, streams, lakes, and subsurface waters of the state for public and private water supply and for agricultural, industrial, and recreational uses. It is therefore declared to be the policy of the State of Georgia that the water resources of the state shall be utilized prudently for the maximum benefit of the people, in order to restore and maintain a reasonable degree of purity in the waters of the state and an adequate supply of such waters, and to require where necessary reasonable usage of the waters of the state and reasonable treatment of sewage, industrial wastes, and other wastes prior to their discharge into such waters. To achieve this end, the government of the state shall assume responsibility for the quality and quantity of such water resources and the establishment and maintenance of a water quality and water quantity control program adequate for present needs and designed to care for the future needs of the state, provided that nothing contained in this article shall be construed to waive the immunity of the state for any purpose.

(b) The achievement of the purposes described in subsection (a) of this Code section requires that the Environmental Protection Division of the Department of Natural Resources be charged with the duty described in that subsection, and that it have the authority to regulate the withdrawal, diversion, or impoundment of the surface waters of the state, and to require the use of reasonable methods after having considered the technical means available for the reduction of pollution and economic factors involved to prevent and control the pollution of the waters of the state.

(c) Further, it is the intent of this article to establish within the executive branch of the government administrative facilities and procedures for determining improper usage of the surface waters of the state and pollution of the waters of the state, and to confer discretionary administrative authority upon the Environmental Protection Division to take these and related circumstances into consideration in its decisions and actions in determining, under the conditions and specific cases, those procedures which will best protect the public interest.



§ 12-5-22. Definitions

As used in this article, the term:

(1) "Director" means the director of the Environmental Protection Division of the Department of Natural Resources.

(2) "Division" means the Environmental Protection Division of the Department of Natural Resources.

(3) "Effluent limitation" means any restriction or prohibition established under this article on quantities, rates, or concentrations, or a combination thereof, of chemical, physical, biological, or other constituents which are discharged from point sources into the water of the state, including, but not limited to, schedules of compliance.

(4) "Industrial wastes" means any liquid, solid, or gaseous substance, or combination thereof, resulting from a process of industry, manufacture, or business or from the development of any natural resources.

(5) "Nonpoint source" means any source which discharges pollutants into the waters of the state other than a point source.

(6) "Other wastes" means liquid, gaseous, or solid substances, except industrial wastes and sewage, which may cause or tend to cause pollution of any waters of the state.

(7) "Person" means any individual, corporation, partnership, or other unincorporated association. This term may extend and be applied to bodies politic and corporate.

(8) "Point source" means any discernible, confined, or discrete conveyance, including, but not limited to, any pipe, ditch, channel, tunnel, conduit, well, discrete fissure, container, rolling stock, concentrated animal feeding operation, or vessel or other floating craft, from which pollutants are or may be discharged.

(9) "Pollutant" means dredged spoil, solid waste, incinerator residue, sewage, garbage, sewage sludge, munitions, chemical wastes, biological materials, radioactive materials, heat, wrecked or discarded equipment, rock, sand, cellar dirt, industrial wastes, municipal waste, and agricultural waste discharged into the waters of the state. It does not mean (A) sewage from vessels or (B) water, gas, or other material which is injected into a well to facilitate production of oil or gas, or water derived in association with oil or gas production and disposed of in a well, if the well, used either to facilitate production or for disposal purposes, is approved by the appropriate authorities of this state, and if such authorities determine that such injection or disposal will not result in degradation of ground-water or surface-water resources.

(10) "Pollution" means the manmade or man-induced alteration of the chemical, physical, biological, and radiological integrity of water.

(11) "Sewage" means the water carried waste products or discharges from human beings or from the rendering of animal products, or chemicals or other wastes from residences, public or private buildings, or industrial establishments, together with such ground, surface, or storm water as may be present.

(12) "Sewage system" means sewage treatment works, pipelines or conduits, pumping stations, and force mains, and all other constructions, devices, and appliances appurtenant thereto, used for conducting sewage or industrial wastes or other wastes to the point of ultimate disposal.

(13) "Waters" or "waters of the state" means any and all rivers, streams, creeks, branches, lakes, reservoirs, ponds, drainage systems, springs, wells, and all other bodies of surface or subsurface water, natural or artificial, lying within or forming a part of the boundaries of the state which are not entirely confined and retained completely upon the property of a single individual, partnership, or corporation.



§ 12-5-23. Powers and duties of board and director as to control of water pollution and surface-water use generally

(a) In the performance of its duties, the board shall have and may exercise the power to:

(1) Adopt, promulgate, modify, amend, and repeal rules and regulations to implement and enforce the provisions of this article as the board may deem necessary to provide for the control and management of water pollution and surface water use to protect the environment and the health of humans. Such rules and regulations may be applicable to this state as a whole, may vary from area to area, or may vary according to the characteristics of the water pollutants, as may be appropriate, to facilitate the accomplishment of the provisions, purposes, and policies of this article. The rules and regulations may include, but shall not be limited to, the following:

(A) Prescribing the procedure to be followed in applying for permits and requiring the submission of such plans, specifications, verifications, and other pertinent information deemed relevant in connection with the issuance of such permits;

(B) Establishing or revising standards of water purity for any of the waters of the state, specifying the maximum degree of pollution permissible in accordance with the public interest in water supply; the conservation of fish, game, and aquatic life; and agricultural, industrial, and recreational uses;

(C) Governing water use classifications and water quality standards;

(D) Governing any marine toilet, marine sanitation device, or other disposal unit located on or within a boat operated on waters of the state;

(E) Establishing procedures for dealing with emergency situations and spills which endanger the waters of the state;

(F) Providing minimum standards for treatment of discharges; providing uniform procedures and practices to be followed relating to the application for issuance, modification, revocation and reissuance, and termination of permits for the discharge of any pollutant into the waters of the state;

(G) Providing for permissible limits of surface water usage for both consumptive and nonconsumptive purposes and providing permits to withdraw, divert, or impound surface waters;

(H) Providing minimum standards for waste-water pretreatment required and the uniform procedures and practices to be followed relating to the application for and the issuance or revocation of pretreatment permits for the discharge of any pollutant into a publicly owned treatment works and then into the waters of the state, and providing requirements for approval and implementation of publicly owned treatment works pretreatment programs and for administration of pretreatment programs;

(I) Providing for uniform procedures and practices to be followed for the determination of categorization of industrial users and requests for variances for fundamentally different factors;

(J) Providing minimum standards of pollutant treatment required and uniform procedures and practices to be followed relating to the application for and the issuance, modification, amendment, or revocation of permits for the discharge of pollutants into land disposal or land treatment systems and then into the waters of the state;

(K) Establishing classifications for waste-water treatment plants;

(L) Providing uniform practices and procedures to be followed relating to the application for and the issuance, modification, amendment, or revocation of permits for the discharge of pollutants into underground injection wells;

(M) Providing for the administration and operation of the State Revolving Loan Fund;

(N) Providing standards for treatment of discharges; providing uniform procedures and practices to be followed relating to the application for issuance, modification, revocation and reissuance, and termination of general permits for the discharge of any pollutant to the waters of the state;

(O) Providing for the uniform procedures and practices to be followed relating to the application for issuance, modification, revocation and reissuance, and termination of permits for the discharge of any storm water into the waters of the state;

(P) Establishing requirements for the beneficial use of sewage sludge through land application, including pollutant limits, pathogen and vector attraction reduction requirements, operational standards, management practices, monitoring, recordkeeping, reporting, and permitting requirements;

(Q) Providing for rules and regulations for land disposal;

(R) Providing for matters necessary to carry out the purposes and requirements of this article and relating to the state's participation in the National Pollutant Discharge Elimination System established under the federal Water Pollution Control Act; and

(S) Establishing requirements for units of local government which have waste-water discharge permits that allow a discharge of at least one million gallons per day to submit to the director for approval watershed assessments and watershed protection plans for areas within their political boundaries and for implementation of such plans;

(2) Within one year from April 1, 1996, the board shall by rule establish water quality standards for turbidity applicable to all waters of the state, taking into account the recommendations of the academic panel established under the Interim Report of the Senate Storm-water Study Committee created by Senate Resolution 252 (1993) and interested parties;

(3) Take all necessary steps to ensure the effective enforcement of this article;

(4) By July 1, 2002, the board shall promulgate rules and regulations which:

(A) Establish acceptable sampling methods and analytical standards for water quality samples collected and reported by any person to the division for its use in listing or delisting impaired waters pursuant to the state's responsibilities under Sections 303(d) and 305(b) of the federal Water Pollution Control Act, 33 U.S.C. Sections 1313(d) and 1315(b), respectively, as now or hereafter amended; and

(B) Establish acceptable sampling methods and analytical standards for measuring salinity in coastal waters and defining the zones where salt, fresh, and brackish waters mix; and

(5) (A) By December 31, 2003, the board shall promulgate rules and regulations which establish a fee system designed to offset the costs of the state-wide implementation of the National Pollution Discharge Elimination System general permit or permits for storm-water runoff from construction activities as is now in effect or as may be amended or reissued in the future pursuant to the state's authority to implement the same through federal delegation under the Federal Water Pollution Control Act, as amended, 33 U.S.C. Section 1251, et seq., and subsection (f) of Code Section 12-5-30.

(B) Fees established by the board under this paragraph shall be no less than that which is required to properly administer Chapter 7 of this title, provided that such fees shall not exceed $80.00 per acre of land-disturbing activity as defined in Code Section 12-7-3.

(b) In the performance of his or her duties, the director may:

(1) Conduct or cooperate in research for the purpose of developing economical and practicable methods of preventing and controlling pollution;

(2) Cooperate with agencies of the federal government and with other agencies of the state and political subdivisions thereof;

(3) Enter into agreements and compacts with other states, and with the United States, relative to the prevention and control of pollution in any state waters and on water quality matters, in accordance with the Constitution and statutes of Georgia;

(4) Receive, accept, hold, and use on behalf of the state, and for purposes provided for in this article, gifts, grants, donations, devises, and bequests of real, personal, and mixed property of every kind and description; and

(5) At the discretion of the director, give instruction and training to waste-water treatment plant operators and waste-water laboratory analysts; provide technical assistance for such instruction and training by others; collect fees for such training and assistance in accordance with Code Section 45-12-92; purchase the services of any person to render such instruction and training; and make available to any such person suitable space and facilities for the rendering of such instruction and training. The division may collect from the participants in any such instructional or training program a pro rata share of any actual out-of-pocket expenses incurred by the division in producing such program including, without limitation, the rental of nonagency facilities and the payment of nonagency instructors.

(c) In the performance of his or her duties, the director shall:

(1) Exercise general supervision over the administration and enforcement of this article and all rules, regulations, and orders promulgated hereunder;

(2) Act in the interest of the people of the state to restore and maintain a reasonable degree of purity in the waters of the state;

(3) Encourage voluntary cooperation by all persons in the state in restoring and maintaining a reasonable degree of purity in the waters of the state;

(4) Survey the waters of the state to determine the extent, character, and effects of existing conditions of pollution;

(5) Prepare and develop a general comprehensive plan for the prevention of any further pollution and reduction of existing pollution after a thorough study of existing practices and available research;

(6) Administer and enforce the laws of the state relating to the prevention and control of pollution;

(7) Hold hearings to determine whether or not an alleged pollution is contrary to the public interest;

(8) Adopt rules and procedures for the conduct of meetings and hearings. In all hearings relative to violations, or for other procedures under this article, the rules of evidence shall be followed;

(9) Establish or revise standards of water purity for any of the waters of this state, which specify the maximum degree of pollution permissible in accordance with the public interest in water supply; the conservation of fish, game, and aquatic life; and agricultural, industrial, and recreational uses. Prior to establishing or revising the standards of water purity, the division shall consider the technical means available for the reduction of pollution and the economic factors involved;

(10) Require any marine toilet or other disposal unit located on or within any boat operated on waters of this state to have securely affixed to the interior discharge toilet or unit a suitable treatment device in operating condition, constructed and fastened in accordance with regulations of the division, or some other treatment or facility or method authorized by regulation of the division. All sewage passing into or through the marine toilet or units shall pass solely through such device. All boats located upon the waters of this state are subject to inspection by the division or its duly authorized agents at any time for the purpose of determining compliance with this paragraph, provided that this paragraph does not apply to ocean-going vessels of 20 tons displacement or more;

(11) Make investigations and inspections to ensure compliance with this article, the rules and regulations issued pursuant hereto, and any orders that the division may adopt or issue;

(12) Issue an order or orders directing any particular person or persons to secure within the time specified therein such operating results as are reasonable and practicable of attainment toward the control, abatement, and prevention of pollution of the waters of the state and the preservation of the necessary quality for the reasonable use thereof;

(13) Establish or revise through rules and regulations of the Board of Natural Resources or permit conditions, or both, effluent limitations based upon an assessment of technology and processes unrelated to the quality of the receiving waters of this state;

(14) Establish or revise through rules and regulations of the Board of Natural Resources or permit conditions, or both, permissible limits of surface-water usage for both consumptive and nonconsumptive purposes;

(15) Perform any and all acts and exercise all incidental powers necessary to carry out the purposes and requirements of this article and of the Federal Water Pollution Control Act, as amended, 33 U.S.C. Section 1251, et seq., relating to this state's participation in the National Pollutant Discharge Elimination System established under that act and shall administer the fee program established by the board pursuant to paragraph (5) of subsection (a) of this Code section;

(16) Establish the standards for water plans prepared by the Metropolitan North Georgia Planning District and certify such plans as consistent or inconsistent with such standards. Such standards shall include but shall not be limited to the following objectives: maintaining water quality in all streams and public lakes that meet state water quality standards; improving water quality in all streams and public lakes that do not meet state water quality standards; and maintaining appropriate levels of stream flow downstream of new or expanding surface-water withdrawal facilities; and

(17) Provide an annual accounting for all transfers of water exceeding an annualized one million gallons per day from one major river drainage basin or subsurface supply aquifer to another. To the extent possible, the director shall use information derived from permits issued by the director pursuant to Code Sections 12-5-30 and 12-5-31, together with any supporting documentation, to fulfill the requirements of this paragraph.

(d) If the director has reasonable cause to believe that an applicant for a permit under this article to discharge pollutants who has less than three years of compliance history in this state is not in compliance with laws or permits, then, the director is authorized to require the applicant to submit, at the time of application, a compliance history disclosure form prepared by the department. The form shall include a statement to the effect that neither the applicant nor, in the case of a corporation or partnership, an officer, director, manager, partner, or shareholder of 5 percent or more of the stock or financial interest in such corporation or partnership has been convicted of a felony or been adjudicated in contempt of court as described in this subsection. Such form shall also require a listing of the names, social security numbers, taxpayer identification numbers, and business addresses of the applicant or, in the case of a corporation or partnership, its officers, directors, managers, partners, or shareholders of 5 percent or more of the stock or financial interest in such corporation or partnership, along with a description of any offenses identified by this subsection. The director may refuse to issue permits under this article for the discharge of pollutants to persons with less than three years of compliance history in this state if the director finds by clear and convincing evidence that the applicant for such a permit or, in the case of a corporation or partnership, an officer, director, manager, partner, or shareholder of 5 percent or more of the stock or financial interest in such corporation or partnership:

(1) Has intentionally misrepresented or concealed any material fact in the application submitted to the director;

(2) Has obtained or attempted to obtain another permit from the director by misrepresentation or concealment;

(3) Has pleaded guilty or been convicted by final judgment, and all appeals have been exhausted, in this state or any other state or federal court of any felony involving moral turpitude within the three years preceding the date of the application for such a permit;

(4) Has pleaded guilty or been convicted by final judgment and all appeals have been exhausted to a third or subsequent material violation of any federal environmental law or any environmental law of this state or of any other state that presented a substantial endangerment to human health or the environment within three years preceding the date of the application for such a permit;

(5) Has been adjudicated in contempt of any court order enforcing any federal environmental laws or any environmental laws of this state or of any other state within three years preceding the date of the application for such a permit;

(6) Was the holder of any permit required for the discharge of pollutants, as defined by this article, under the laws of this state, any other state, or the Federal Water Pollution Control Act Amendments of 1972, as amended, which permit has been revoked for reasons of noncompliance within three years preceding the date of the application for a permit under this article; or

(7) Was denied for reasons of noncompliance the issuance of any permit required for the discharge of pollutants, as defined by this article, under the laws of this state, any other state, or the Federal Water Pollution Control Act Amendments of 1972, as amended, within three years preceding the date of the application for a permit under this article.

(e) The director is authorized to refuse to issue permits under this article for the discharge of pollutants to persons with three or more years of compliance history in this state if the director finds by clear and convincing evidence that the applicant for such a permit or, in the case of a corporation or partnership, an officer, director, manager, partner, or shareholder of 5 percent or more of the stock or financial interest in such corporation or partnership:

(1) Has intentionally misrepresented or concealed any material fact in the application submitted to the director;

(2) Has obtained or attempted to obtain another permit from the director by misrepresentation or concealment;

(3) Has pleaded guilty or been convicted by final judgment, and all appeals have been exhausted, in this state of any felony involving moral turpitude within three years preceding the date of the application for such a permit;

(4) Has pleaded guilty or been convicted by final judgment, and all appeals have been exhausted, to a third or subsequent material violation of any environmental law of this state that presented a substantial endangerment to human health or the environment within three years preceding the date of the application for such a permit;

(5) Has been adjudicated in contempt of any court order enforcing any environmental laws of this state within the three years preceding the date of the application for such a permit;

(6) Was the holder of any permit required for the discharge of pollutants under this article and such permit has been revoked for reasons of noncompliance within three years preceding the date of application for a permit under this article; or

(7) Was denied for reasons of noncompliance the issuance of any permit required for the discharge of pollutants, as defined by this article, under the laws of this state within three years preceding the date of the application for a permit under this article.

(f) The director shall not refuse to issue a permit based upon the information required under subsections (d) and (e) of this Code section if the director finds that affirmative actions taken by the applicant mitigate the impact of any such material misrepresentations, concealment, convictions, or adjudication. Such affirmative actions to be considered by the director as mitigating factors shall include, but not be limited to, information or documentation related to the following:

(1) Implementation by the applicant of formal policies, training programs, or other management controls to minimize the occurrence of future unlawful activities;

(2) Installation by the applicant of environmental auditing or compliance programs; or

(3) The discharge from employment of any individual who was convicted of a crime as described in subsections (d) and (e) of this Code section.

(g) The director shall make separately stated findings of fact to support a written determination made under subsections (d), (e), and (f) of this Code section. The findings of ultimate fact contained in such written determination must be accompanied by a concise statement of the underlying basic facts of record to support the findings.



§ 12-5-23.1. Water quality standards for lakes; monitoring; studies and reports; development, approval, and publication of water quality standards

(a) As used in this Code section, the word "lake" means any publicly owned lake or reservoir located wholly or partially within this state which has a normal pool level surface average of 1,000 or more acres.

(b) The director shall establish water quality standards for each lake which require the lake to be safe and suitable for fishing and swimming and for use as a public water supply, unless a use attainability analysis conducted within requirements of this article demonstrates such standards are unattainable.

(c) For purposes of this subsection, a multiple parameter approach for lake water quality standards shall be adopted. Numerical criteria including, but not limited to, those listed below shall be adopted for each lake:

(1) pH (maximum and minimum);

(2) Fecal coliform bacteria;

(3) Chlorophyll a for designated areas determined as necessary to protect a specific use;

(4) Total nitrogen;

(5) Total phosphorus loading for the lake in pounds per acre feet per year; and

(6) Dissolved oxygen in the epilimnion during periods of thermal stratification.

(d) The standards for water quality of each lake shall take into account the geographic location of the lake within the state and the location of the lake within its watershed as well as horizontal and vertical variations of hydrological conditions within each lake. The director shall also establish nutrient limits for each of the lakes' major tributary streams, including streams with permitted discharges. Such limits shall be consistent with the requirements of subsection (b) of this Code section and shall be established on the basis of accepted limnological techniques and as necessary in accordance with the legal and technical principles for total maximum daily loads. The nutrient limits for tributary streams shall be established at the same time that the lake water quality standards are established.

(e) After water quality standards are established for each lake and its tributary streams, the division shall monitor each lake on a regular basis to ensure that the lake reaches and maintains such standards.

(f) The data from such monitoring shall be public information. The director shall have the authority to close a swimming area if data from samplings indicates, in the opinion of the director, that such action is necessary for public safety.

(g) Provided funds are available from any source, there shall be a comprehensive study of each lake prior to adopting lake water quality standards for the lake. Study components and procedures will be established after consultation with local officials and affected organizations. The comprehensive study for Lake Sidney Lanier, Lake Walter F. George, and West Point Lake shall be initiated during 1990. At least three comprehensive studies for remaining lakes shall be initiated in each subsequent year. The duration of each study shall not exceed two years. A scientific report on each comprehensive study shall be published within 180 days after the completion of the study. Draft recommendations for numerical criteria for each of the water quality parameters will be simultaneously published, taking into account the scientific findings. A public notice of the draft recommendations, including a copy of the recommendations, will be made available to the public. Public notice in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," shall be provided for such recommendations. The notice shall be made available at least 30 days prior to board action in a regional public library or county courthouse. The recommendation will be provided to persons submitting a written request. A comment period of not less than 45 days nor more than 60 days will be provided.

(h) The director or the director's designee shall conduct a public hearing within the above-referenced comment period in the vicinity of the lake before the final adoption of lake water quality standards for the lake. The director shall announce the date, time, place, and purpose of the public hearing at least 30 days prior to the hearing. A ten-day period subsequent to the hearing will be allowed for additional public comment.

(i) The Department of Natural Resources will evaluate the comments received during the comment period and during the public hearing and will then develop recommended final standards and criteria for submission to the Board of Natural Resources for consideration and approval.

(j) The final recommendations of the director for lake water quality standards shall be made to the Board of Natural Resources within 60 days after the close of the comment period subsequent to the public hearing provided for in subsection (h) of this Code section. The standards, with such modifications as the board may determine, shall be considered for adoption by the Board of Natural Resources within 60 days after receiving the recommendations from the director. Such standards shall be published by the department and made available to all interested local government officials and citizens of the area served by the lake.

(k) At the discretion of the director, comment periods and deadlines set forth above may be extended, but in no circumstance shall more than one year elapse between the completion of the lake study and the adoption of the final recommendations.



§ 12-5-23.2. Waste-water discharge limitations; schedule of construction milestones; penalties

(a) Notwithstanding the provisions of Code Section 12-5-23 or any rule, regulation, or order adopted or issued pursuant to this article, no person who has been issued a National Pollutant Discharge Elimination System permit which allows the discharge of 1,000,000 gallons or more per day from a water pollution control plant operated by such person which discharges waste water into the Chattahoochee River between Buford Dam and West Point Reservoir shall discharge waste water from such person's water pollution control plants which contains more than 0.75 milligrams of phosphorus per liter of waste water on a monthly average basis or which fails to comply with any stricter standard adopted pursuant to Code Section 12-5-23.

(b) Notwithstanding the provisions of subsection (a) of this Code section, any person who has been issued a National Pollutant Discharge Elimination System permit and who has entered into a finalized consent order shall conform to the schedule adopted in such order as such order appeared on April 25, 1996. Except as provided in subsection (c) of this Code section, compliance with the discharge limitation provided by this Code section shall not be extended beyond July 4, 1996, and the order shall require that person to make his or her best efforts to achieve compliance with the discharge limitation by December 31, 1993.

(c) (1) Notwithstanding the provisions of subsection (b) of this Code section, any person who entered into a consent order as provided in subsection (b) of this Code section but fails to complete the required phosphorus reduction improvements by July 4, 1996, shall not later than such date submit to the division a schedule stipulating annual construction milestones for the completion of all improvements required to achieve a discharge level of 0.64 milligrams of phosphorus per liter of water at each of such person's individual waste-water plants by not later than January 1, 2001; provided, however, that such person shall not discharge waste water from such person's water pollution control plants after February 1, 1997, which exceeds 0.64 milligrams of phosphorus per liter of water.

(2) If the director approves the schedule submitted pursuant to paragraph (1) of this subsection, such person shall be bound by that schedule. If the director does not approve said schedule by August 1, 1996, the director shall not later than September 1, 1996, establish an alternative schedule with a final completion date not later than January 1, 2001, and such person shall be bound by the alternative schedule.

(3) Any monetary penalties stipulated in any consent order regarding phosphorus effluent limitations executed by the director and another person prior to April 25, 1996, shall be the only monetary penalties required to be paid by such person as long as such person is in compliance with the construction milestones in the schedule approved or established by the director in paragraph (2) of this subsection; provided, however, that if such order is declared invalid by the courts, then the penalties for noncompliance with subsection (a) or (b) of this Code section shall be as provided for in Code Sections 12-5-51 through 12-5-53.

(4) If such person fails to meet a construction milestone, he or she shall pay a penalty in the amount of $25,000.00 per day until that construction milestone is met. If a particular construction milestone is not met for six months after the date specified, the penalty shall be increased to $100,000.00 per day until that construction milestone has been met. Failure to meet a construction milestone shall not affect the date of any succeeding construction milestones.

(5) If the person fails to complete all required construction by January 1, 2001, he or she shall pay a civil penalty in the amount of $100,000.00 per day until construction is completed. After construction is completed, the suspension of the liabilities and penalties provided for in Code Sections 12-5-51 through 12-5-53 for noncompliance with the provisions of subsection (a) of this Code section shall be ended.

(6) If in any month after July 1, 1996, and before December 31, 1998, a person discharges waste water from such person's water pollution control plants containing more than 0.75 milligrams of phosphorous per liter of water on a monthly average basis; or if in any month after January 1, 1999, and before December 31, 2000, a person discharges waste water from such person's water pollution control plants containing more than 0.64 milligrams of phosphorous per liter of water on a monthly average basis; or if in any month after January 1, 2001, a person discharges waste water from any individual water pollution control plant containing more than 0.64 milligrams of phosphorous per liter of water on a monthly average basis, such person shall not permit any additional sewer connections within such person's corporate limits until he or she has been in compliance with such provisions for three consecutive months. The provisions of this subsection shall apply without regard to the provisions of paragraphs (1) through (5) of this subsection and shall not be suspended or terminated; provided, however, that nothing in this paragraph shall prohibit additional sewer connections required for any project constructed by or in partnership with a public housing authority, as long as the additional connections for such project do not cause the total quantity of sewage generated to exceed the total quantity of sewage generated by that public housing authority's housing units in existence on January 1, 1995.



§ 12-5-23.3. Privatization of waste-water treatment facilities

(a) For purposes of this Code section only, the term:

(1) "LAS permit" means Land Application System permit.

(2) "NPDES permit" means National Pollutant Discharge Elimination System permit.

(3) "Waste-water treatment facilities" means all publicly owned facilities with average monthly flow limits of 20 million gallons per day or more that have been issued NPDES permits or LAS permits.

(b) The director shall provide written notice to owners of all waste-water treatment facilities that the privatization requirements specified in subsection (c) of this Code section are in effect if the owner of such facility has violated its NPDES or LAS permit, or any interim conditions established by a federal court order, as follows:

(1) A violation of the facility's monthly effluent limitation specified in the NPDES permit or conditions of a federal court order for biochemical oxygen demand, total suspended solids, ammonia, or phosphorus for any eight months during any continuous 12 month period starting on or after January 1, 1999;

(2) A violation of the facility's monthly effluent limitation specified in the NPDES permit or conditions of a federal court order for biochemical oxygen demand, total suspended solids, ammonia, or phosphorus by a factor of 1.4 or greater for any four months during any continuous 12 month period, starting on or after January 1, 1999; or

(3) Three major treatment facility bypasses during any continuous 12 month period starting on or after January 1, 1999. For purposes of this paragraph, the term "major treatment facility bypass" shall mean any diversion of waste water from or bypassing of waste water around the treatment facility, excluding sewer system overflows; provided, however, that this shall not include any bypass which is authorized by any NPDES or LAS permit or any bypass which is necessary to prevent loss of life, bodily injury, or severe property damage.

(c) Within 12 months of receipt of written notification from the director in accordance with subsection (b) of this Code section, the owner shall enter into a binding contract with a private contractor for the operation and maintenance of the waste-water facility as follows:

(1) The contractor shall be selected, and the contract shall be awarded, through competitive bidding, in accordance with the public procurement processes and procedures then in effect for the public owner or, at the option of the owner, through competitive bidding by the Department of Administrative Services in accordance with and as permitted by Part 2 of Article 3 of Chapter 5 of Title 50;

(2) The scope of the contract shall include the operation and maintenance of the entire facility and sewer collection system, including combined sewer overflow treatment facilities, by the selected contractor;

(3) Notwithstanding any provisions of law to the contrary, the term of the contract shall be not less than ten years nor more than 50 years; and

(4) The contract shall meet all applicable state and local laws, rules, and regulations pertinent to the awarding, drafting, enforcement, and administration of such contract and shall contain such other contractual provisions as may be reasonably necessary for the effective enforcement and administration of the contract.



§ 12-5-24. Power of director to enter into contracts and compacts regarding surface-water management

The director is authorized to enter into contracts or compacts on behalf of the State of Georgia with the federal government, sister states, political subdivisions of this state, and public utilities of this state for purposes of proper management of the state's surface-water resources, provided that any such contract shall be subject to approval by the Board of Natural Resources; provided, further, that any such contract shall not grant to any person any right to use surface waters except to the extent such person would qualify for such use under the permitting system established pursuant to Code Section 12-5-31.



§ 12-5-25. Investigations by division; institution of proceedings by division

The division shall have authority to investigate any apparent violation of any provision of this article and to take any action authorized by this article which it deems necessary and may, after a public hearing has been provided, institute proceedings of mandamus or other proper legal proceedings to enforce this article.



§ 12-5-26. Entry on premises to investigate and inspect conditions and operating records; protection of trade secrets and confidential information

Any duly appointed agent of the division may enter private or public property at reasonable times to inspect or investigate conditions relating to pollution and to inspect the operating records of any sewage system, waste treatment work, or sewage disposal plant, provided that no person shall be required to disclose any secret formula, process, or methods used in any manufacturing operations carried on by him or under his direction or any confidential information concerning business activities carried on by him or under his supervision.



§ 12-5-27. Authority to require owner or operator of facility to cooperate with division

Whenever required to carry out the objectives of this article, including but not limited to developing or assisting in the development of any effluent limitation, or other limitation, prohibition, or standard under this article, or any rule or regulation promulgated and adopted pursuant to this article; determining whether any person is in violation of any effluent limitation, or other limitation, prohibition, or standard under this article, or any rule or regulation promulgated and adopted pursuant to this article; or encouraging or ensuring compliance with any effluent limitation or other prohibition or standard under this article or any rule or regulation promulgated and adopted pursuant to this article, the director may, by order, permit, or otherwise in writing, require the owner or operator of a facility of any type which results in the discharge of pollutants into the waters of the state to:

(1) Establish and maintain records;

(2) Make reports;

(3) Install, use, and maintain monitoring equipment or methods, including, where appropriate, biological monitoring methods;

(4) Sample such discharge, in accordance with such methods, at such locations, at such intervals, and in such manner as the director shall prescribe; and

(5) Provide such other information as he may reasonably require.



§ 12-5-27.1. Sale or use of cleaning agents containing phosphorus

(a) The General Assembly seeks, through the enactment of this Code section, to set standards limiting the amount of nutrients in various cleaning agents. The General Assembly realizes that the nutrients contained in many of these products serve a valuable purpose in increasing their overall effectiveness, but the General Assembly is also aware that they overstimulate the growth of aquatic life and are causing, and will eventually lead to, an acceleration of the natural eutrophication process of our state's water resources which can result in a lower quality of life and thereby create an undesirable environment in which the citizens of the state would not want to live and do business. Limitations imposed under this Code section should, however, be made taking the following factors into consideration:

(1) The availability of safe, nonpolluting substitutes; and

(2) The differing needs of industrial, commercial, and household users of cleaning agents.

(b) As used in this Code section, the term:

(1) "Cleaning agent" means a laundry detergent, dishwashing compound, household cleaner, metal cleaner or polish, industrial cleaner, or other substance that is used or intended for use for cleaning purposes.

(2) "Nutrient" means a substance or combination of substances which, if added to waters in sufficient quantities, provides nourishment that promotes growth of aquatic vegetation in densities which:

(A) Interfere with use of the waters by humans or by any animal, fish, or plant useful to humans; or

(B) Contribute to degradation or alteration of the quality of the waters to an extent detrimental to their use by humans or by any animal, fish, or plant that is useful to humans.

(c) On or after January 1, 1991, it shall be unlawful to sell at retail or use in this state any cleaning agent containing phosphorus, except as otherwise provided in this Code section.

(d) This Code section shall not apply to cleaning agents which are used:

(1) In agricultural or dairy production;

(2) To clean commercial food or beverage processing equipment or containers;

(3) As industrial sanitizers, metal brighteners, or acid cleaners, including those containing phosphoric acid or trisodium phosphate;

(4) In industrial processes for metal, fabric, or fiber cleaning and conditioning;

(5) In hospitals, clinics, nursing homes, other health care facilities, or veterinary hospitals or clinics;

(6) By a commercial laundry or textile rental service company or any other commercial entity:

(A) To provide laundry service to hospitals, clinics, nursing homes, other health care facilities, or veterinary hospitals or clinics;

(B) To clean textile products supplied to industrial or commercial users of the products on a rental basis; or

(C) To clean professional, industrial, or commercial work uniforms;

(7) In the manufacture of health care or veterinary supplies;

(8) In any medical, biological, chemical, engineering, or other such laboratory, including those associated with any academic or research facility;

(9) As water softeners, antiscale agents, or corrosion inhibitors, where such use is in a closed system such as a boiler, air conditioner, cooling tower, or hot water heating system; or

(10) To clean hard surfaces including windows, sinks, counters, floors, ovens, food preparation surfaces, and plumbing fixtures.

(e) This Code section shall not apply to cleaning agents which:

(1) Are manufactured, stored, sold, or distributed for uses other than household laundry detergents or household or commercial dishwashing agents;

(2) Contain phosphorus in an amount not exceeding 0.5 percent by weight which is incidental to manufacturing; or

(3) Contain phosphorus in an amount not exceeding 8.7 percent by weight and which are intended for use in a commercial or household dishwashing machine.

(f) This Code section shall not apply to any natural or commercial fertilizers.

(g) Local governments shall be responsible for enforcement of the provisions of this Code section within their jurisdictions.

(h) Any person violating the provisions of this Code section shall be guilty of a misdemeanor.



§ 12-5-28. Annual reports by division

Annual reports shall be made and filed by the division with the Governor and members of the General Assembly.



§ 12-5-29. Sewage and waste disposal; withdrawal, diversion, or impoundment of surface waters; certificates required for vessels with marine toilets; conditions for transfer of surface water from one river basin to another

(a) It shall be unlawful to use any waters of the state for the disposal of sewage, industrial wastes, or other wastes, or to withdraw, divert, or impound any surface waters of the state, except in such a manner as to conform to and comply with this article and all rules, regulations, orders, and permits established under this article and applicable to the waters involved.

(b) No person, without first securing from the division a permit, shall:

(1) Construct, install, or modify any system for disposal of sewage, industrial wastes, or other wastes, or any extension or addition thereto, when the disposal of the sewage, industrial wastes, or other wastes constitutes pollution as defined in this article;

(2) Increase the volume or strength of any sewage, industrial wastes, or other wastes in excess of permissive discharges specified under any existing permit; or

(3) Construct or use any new outlet for the discharge of any sewage, industrial wastes, or other wastes into the waters of the state when such discharge constitutes pollution as defined in this article.

(c) As applied to the waters of Allatoona Lake, Lake Blackshear, Lake Blue Ridge, Clarks Hill Lake, Hartwell Lake, Lake Sidney Lanier, Lake Oconee, Lake Seminole, Lake Sinclair, Richard B. Russell Lake, Walter F. George Reservoir, and West Point Lake, except as otherwise provided in the federal Clean Water Act of 1977, P.L. 95-217, as now or hereafter amended, it shall be unlawful for any person to operate or float a vessel having a marine toilet as the term is defined in Code Section 52-7-3 unless such marine toilet only discharges into a holding tank as the term is defined in Code Section 52-7-3; and it shall further be unlawful to operate or float such a vessel, whether moored or not, unless it has a certificate for such holding tank issued by the department affixed thereto.

(d) (1) The director shall not authorize any new water pollution control discharge permit which if granted would permit water drawn from one river basin to be deposited into another river basin in the discharge of sewerage, industrial waste, treated waste water, or other wastes unless for both the basin of origin and receiving river basin unless:

(A) The director has assessed all waters in order to identify those waters for which applicable effluent limitations are not sufficiently stringent to allow such waters to meet applicable water quality standards and has established total limitations for the pollutants which cause the waters to fail to achieve such water quality standards;

(B) The director has established water quality standards for the nearest downstream lake as provided in Code Section 12-5-23.1; and

(C) All applicable provisions of this article and all rules and regulations promulgated pursuant to this article are met.

(2) All new permits issued after January 1, 2001, discharging in excess of 3 million gallons per day shall be required to meet a minimum standard of 0.30 milligrams of phosphorus per liter of waste water.

(3) The provisions of this subsection shall not apply to the reissuance of existing permits, permits for the expansion of existing facilities, permits for the withdrawal of water for agricultural use, or permits for mining activities which use water for the transportation of materials.

(e) If any treatment plant is not in compliance with permit requirements at any time between July 1, 1996, and July 1, 1997, the division shall be authorized to decrease the permitted capacity of such treatment plant in an amount up to 10 percent of the permitted capacity and may issue a new permit based upon such amount of decrease.



§ 12-5-29.1. Combined sewer overflow; plans for elimination or treatment of sewage overflow; penalties

(a) As used in this Code section, the term:

(1) "Combined sewer overflow" or "CSO" means a sewage system so designed or constructed as to allow surface-water runoff to enter the conduit carrying sewage, industrial waste, or other waste and, when such conduit exceeds its maximum capacity, allows a discharge which bypasses the normal treatment works integral to such sewage system and allows untreated or incompletely treated sewage, industrial waste, or other waste to flow, directly or indirectly, into the waters of this state.

(2) "Sewage overflow" means that untreated sewage, industrial waste, or other waste which is discharged when a CSO exceeds its maximum capacity so that such material bypasses the normal treatment works integral to such sewage system and flows untreated or incompletely treated into the waters of this state.

(b) Any person who owns or operates a CSO in this state on July 1, 1990, shall devise and submit to the director for approval a detailed plan to eliminate sewage overflow or to treat or control sewage overflow so that discharges flowing from such CSO shall not cause a violation of water quality standards in the receiving stream or permit limits for publicly owned waste-water treatment facilities with combined sewer overflows established by the division or by the federal Environmental Protection Agency under the provisions of the Federal Water Pollution Control Act amendments of 1972, 33 U.S.C. Section 1251 and following, as amended by the Clean Water Act of 1977 (P.L. 95-217). Compliance with such standards and permit limits shall be required for all CSO discharges under design conditions, including without limitation storm event frequency, intensity, and duration and treatment technology, as determined by the director based on a site-specific determination of water quality impacts resulting from said discharges.

(c) (1) The plan required by subsection (b) of this Code section shall include, as a minimum, provision for realistic implementation of means to eliminate sewage overflow or effectuate treatment of overflow to meet or exceed such water quality standards in accordance with the following schedules:

(A) Any person who submitted a plan pursuant to subsection (b) of this Code section prior to August 1, 1990, shall implement such plan so that construction is substantially complete and operational to meet the water quality standards in the receiving stream or permit limits as defined by the director not later than December 31, 1993; and

(B) Any person who did not submit a plan pursuant to subsection (b) of this Code section prior to August 1, 1990, shall comply with the following schedule:

(i) The director shall define the design conditions of subsection (b) of this Code section by December 31, 1991, using information provided by CSO owners and information collected by the director;

(ii) The CSO owners shall prepare approvable plans and specifications by October 1, 1992, and, based on the director's approval of plans and specifications by December 31, 1992, the owners shall commence construction of the approved CSO facilities by April 1, 1993; and

(iii) The construction shall be substantially complete and operational to meet the water quality standards in the receiving stream or permit limits as defined by the director by December 31, 1995.

(2) The owner of any combined sewer overflow system which discharges into the Chattahoochee River or its tributaries who failed to implement an approved plan by December 31, 1995, shall, in lieu of the liability and penalties provided in Code Sections 12-5-51 through 12-5-53, pay a civil penalty in the amount of $10,000.00 per day until the construction is completed but not later than October 1, 1997, after which date the penalty shall be increased to $100,000.00 per day until construction is completed; provided, however, that if such person owns or operates two separate combined sewer overflow systems, he or she shall pay a separate penalty on the second such system in the amount of $10,000.00 per day until construction is completed, but not later than July 1, 1998, after which date the penalty shall be increased to $100,000.00 per day for such system. On and after the dates the penalties for each such system increase to $100,000.00 per day, the owner or operator shall be subject to the liabilities and penalties provided in Code Sections 12-5-51 through 12-5-53 with regard to the respective system.

(3) In addition to the penalties provided in paragraph (2) of this subsection, the owner or operator of a combined sewer overflow system shall not permit any additional sewer connections to such system until construction has been completed.



§ 12-5-30. Permits for construction, modification, or operation of facilities which discharge pollutants into waters; permits for discharge of dredged or fill material into waters and wetlands; participation in National Pollution Discharge Elimination System

(a) Any person who owns or operates a facility of any type or who desires to erect, modify, alter, or commence operation of a facility of any type which results or will result in the discharge of pollutants from a point source into the waters of the state shall obtain from the director a permit to make such discharge. Any person desiring to erect, modify, alter, or commence operation of a facility which will result in such discharge but which is not discharging such pollutants as of July 1, 1974, must obtain such permit prior to the discharge of same. Any person who is operating a facility which results in such discharge as of July 1, 1974, may continue to make such discharge pending final action by the director on the application for such discharge permit, provided that such application has been filed with the director by September 29, 1974; and provided, further, that such discharge does not present an immediate health hazard to the public. The director, under the conditions he prescribes, may require the submission of such plans, specifications, and other information as he deems relevant in connection with the issuance of such permits. The director may, after public notice and opportunity for public hearing, issue a permit which authorizes the person to make such discharge, upon condition that such discharge meets or will meet, pursuant to any schedule of compliance included in such permit, all water quality standards, effluent limitations, and all other requirements established pursuant to this article.

(b) Any person desiring to erect or modify facilities or commence or alter an operation of any type which will result in the discharge of pollutants from a nonpoint source into the waters of the state, which will render or is likely to render such waters harmful to the public health, safety, or welfare, or harmful or substantially less useful for domestic, municipal, industrial, agricultural, recreational, or other lawful uses, or for animals, birds, or aquatic life, shall obtain a permit from the director to make such discharge. Any person desiring to erect, modify, alter, or commence operation of a facility which will result in such discharge but which is not discharging such pollutants as of July 1, 1974, must obtain such permit prior to the discharge of same. The director, under the conditions he prescribes, may require the submission of such plans, specifications, and other information as he deems relevant in connection with the issuance of such permits. The director may, after public notice and opportunity for public hearing, issue a permit which authorizes the person to make such discharge upon condition that such discharge meets or will meet, pursuant to any schedule of compliance included in such permit, all water quality standards, effluent limitations, and all other requirements established pursuant to this article.

(c) The director is authorized to require as conditions in permits issued under subsections (a) and (b) of this Code section the achievement of effluent limitations established pursuant to this article. In imposing effluent limitations as conditions in such permits, the director shall base his determination upon the assessment of technology and processes unrelated to the quality of the receiving waters of this state. Effluent limitations required as conditions of such permits shall be achieved in the shortest reasonable period of time consistent with state law and the Federal Water Pollution Control Act, as amended. The director is further authorized to set schedules of compliance and include such schedules within the terms and conditions of such permits for the discharge of such pollutants into the waters of the state and to prescribe terms and conditions for such permits to assure compliance with applicable effluent limitations and water quality criteria established pursuant to this article, including, but not limited to, requirements concerning recording, reporting, monitoring, entry, and inspection to the extent permissible under this article, and such other requirements as are consistent with the purposes of this article.

(d) Each permit issued under subsections (a) and (b) of this Code section shall have a fixed term set by the director consistent with the federal Clean Water Act of 1977, P.L. 95-217, as now or hereafter amended but not to exceed ten years. Upon expiration of such permit, a new permit may be issued by the director after review by him in accordance with such guidelines as he shall prescribe; after notice and opportunity for public hearing; and upon condition that the discharge meets or will meet, pursuant to any schedule of compliance included in such permit, all applicable water quality standards, effluent limitations, and all other requirements established pursuant to this article. The director is authorized to include in permits issued under this subsection such terms and conditions as are authorized under subsections (a) and (c) of this Code section. The director may revoke, suspend, or modify any permit issued under this subsection or subsection (a) or (b) of this Code section, for cause, including but not limited to the following:

(1) Violation of any condition of the permit;

(2) Obtaining a permit by misrepresentation or failure to disclose fully all relevant facts;

(3) Change in any condition that requires either a temporary or permanent reduction or elimination of the permitted discharge.

In the event of modification, suspension, or revocation of a permit, the director shall serve written notice of such action on the permit holder and shall set forth in such notice the reason for such action.

(e) Notwithstanding any other provision in this Code section, the director may issue permits, after notice and opportunity for public hearings, for the discharge of dredged or fill material into the waters and wetlands of the state, in accordance with the standards and criteria set forth in Section 404 of the Federal Water Pollution Control Act Amendments of 1972, 33 U.S.C. Section 1344, as amended by the Clean Water Act of 1977 (P.L. 95-217), upon receiving delegation of such authority, except that this subsection shall not authorize the director to issue permits with respect to projects under review by the United States Army Corps of Engineers as to which a public hearing has been held before July 1, 1974. In administering such a program, the director is empowered with the authority to take such action as is set forth in Section 404(h)(1)(A) through (H) of the Federal Water Pollution Control Act Amendments of 1972, 33 U.S.C. Section 1344, as amended by the Clean Water Act of 1977 (P.L. 95-217). No person covered by this subsection shall discharge dredged or fill material into the waters and wetlands of this state except in a manner which complies with this article and Section 404 of the Federal Water Pollution Control Act Amendments of 1972, 33 U.S.C. Section 1344, as amended by the Clean Water Act of 1977 (P.L. 95-217).

(f) The director may issue general permits for discharges of pollutants from categories of point sources which are subject to the same permit limitations and conditions. Such general permits may be issued without individual applications. At the discretion of the director, numeric effluent limitations and effluent monitoring provisions may be included in general permits or best management practices may be substituted for numeric effluent limitations without a showing that it would be infeasible to include effluent limitations; provided, however, that the director shall incorporate the provisions related thereto as provided in paragraphs (1), (2), and (3) of subsection (a) of Code Section 12-7-6 into any general permit issued for the discharge of storm water from construction activity.

(g) It is declared to be the public policy of this state, in furtherance of its responsibility to protect the public health, safety, and well-being of its citizens and to protect and enhance the quality of its environment, to prevent or mitigate where possible discharges of sediment into the waters of the state. The General Assembly declares its intent to partially fund the execution of the public policy set forth in this subsection and Chapter 7 of this title by and through the division with permit fees for the National Pollution Discharge Elimination System general permit or permits for storm-water runoff from construction activities as is now in effect or as may be amended or reissued in the future pursuant to the state's authority to implement the same through federal delegation under the Federal Water Pollution Control Act, as amended, 33 U.S.C. Section 1251, et seq., and subsection (f) of this Code section. Such fees shall be administered by the division pursuant to rules and regulations established by the board pursuant to paragraph (5) of subsection (a) of Code Section 12-5-23. The General Assembly further declares its intent that the amount of funds provided by such permit fees will not be utilized for any purposes other than the administration of Chapter 7 of this title by the division or a local issuing authority and the administration of the state general permit defined in Code Section 12-7-3 by the division, which purposes shall specifically include without limitation the study and report required by Code Section 12-7-21; provided, however, that nothing in this subsection shall be construed so as to allow the department to retain any funds required by the Constitution of Georgia to be paid into the state treasury; provided, further, that the department shall comply with all provisions of Part 1 of Article 4 of Chapter 12 of Title 45, the "Budget Act," except Code Section 45-12-92, prior to expending any funds derived from such permit fees.



§ 12-5-30.1. Major spills by publicly owned treatment works

(a) As used in this Code section, the term:

(1) "Board" means the Board of Natural Resources.

(2) "Consistently exceeding an effluent limitation" means a POTW's exceeding the POTW's assigned effluent limitation for at least five days out of each seven-day period during a total period of 180 consecutive days.

(3) "Major spill" means the discharge of pollutants into the waters of this state by a POTW at a rate substantially exceeding the effluent limitation of the POTW, and such term shall be more specifically defined by regulations of the board.

(4) "Monitoring" means the systematic measurement of chemical and biological pollutants present in waters of this state which are affected by a major spill or by consistently exceeding an effluent limitation.

(5) "Publicly Owned Treatment Works" or "POTW" means the city, town, county, district, association, or other public body created by or pursuant to state law or federal law that owns and operates a treatment works and, where appropriate, shall include the treatment works and any sewers or other appurtenances that convey waste water to the treatment works.

(b) By not later than January 1, 1990, the board shall provide by rules or regulations for the following:

(1) For immediate notification to the division of a major spill by a POTW;

(2) For the POTW responsible for the major spill to cause to be published in the legal organ of the county where the spill occurred a notice of such spill, such notice to be published within not more than seven days after the date of the spill;

(3) For the division to provide notice of the major spill within 24 hours thereafter to every county, municipality, or other public agency whose public water supply is within a distance of 20 miles downstream and to any others which could potentially be affected by the spill.

(4) For independent monitoring of waters affected by a major spill or by consistently exceeding an effluent limitation, with such monitoring being at the expense of the POTW, for a period of at least one year and for the results of such monitoring to be regularly provided to all counties, municipalities, and other public agencies using the affected waters as a source of public water supply.



§ 12-5-30.2. Combined sewer overflow systems

(a) As used in this Code section, the term "combined sewer overflow" or "CSO" means a sewage system so designed or constructed as to allow surface-water runoff to enter the conduit carrying sewage, industrial waste, or other waste and, when such conduit exceeds its maximum capacity, allows a discharge which bypasses the normal treatment works integral to such sewage system and allows untreated or incompletely treated sewage, industrial waste, or other waste to flow, directly or indirectly, into the waters of the state.

(b) After March 31, 1992, no person shall operate a CSO in this state unless he has obtained a permit to do so from the director. The director, under the conditions he prescribes, shall require the submission of such plans, specifications, and other information as he deems relevant in connection with the issuance of such permits. Compliance with permit limits shall be required for all CSO discharges under design conditions as determined by the director.

(c) The director is authorized to require as conditions in permits issued under this Code section the achievement of effluent limitations established pursuant to this article. In imposing effluent limitations as conditions in such permits, the director shall base his determination upon the assessment of technology and processes unrelated to the quality of receiving waters of this state. Effluent limitations required as conditions of such permits shall be achieved in the shortest reasonable period of time consistent with state law and the Federal Water Pollution Control Act, as amended. The director is further authorized to set schedules of compliance and include such schedules within the terms and conditions of such permits for the operation of a CSO and to prescribe terms and conditions for such permits to assure compliance with applicable effluent limitations and water quality criteria established pursuant to this article, including, but not limited to, requirements concerning recording, reporting, monitoring, and inspection to the extent permissible under this article and such other requirements as are consistent with the purposes of this article.

(d) Each permit issued pursuant to this Code section shall have a fixed term of five years and may be renewed by the director in accordance with such guidelines as he shall prescribe but only after the director has issued a written finding, based upon actual investigation, that the applicant has substantially followed any schedules of compliance established pursuant to subsection (c) of this Code section.



§ 12-5-30.3. Sludge land application systems

(a) As used in this Code section, the term:

(1) "Sludge" means the solid or semisolid residue generated at a waste-water treatment or pretreatment plant. Such term specifically excludes treated effluent, septage, and sludge that has been treated to further reduce pathogens by such processes as composting, heat drying, or heat treating.

(2) "Sludge land application" means the placement of sludge on or under the ground surface for the purpose of sludge disposal, soil conditioning, or agricultural enhancement. Such term specifically excludes the disposal of sludge in a permitted landfill.

(b) (1) No person shall operate a sludge land application system without first securing the approval of the director. The director may include this approval and approval requirements in a permit issued under Code Section 12-5-30.

(2) Prior to the issuance of any permit for a sludge land application system, the director shall require written verification to be furnished by the applicant that the proposed facility complies with applicable local zoning or land use ordinances, if any.

(c) The Board of Natural Resources shall adopt technical regulations governing sludge land application and procedural regulations for approval of sludge land application systems, including public notice and public hearing requirements. All public hearings shall be conducted by the division and the applicant for the permit within the jurisdiction of the local governing authority where the proposed sludge land application site is located.

(d) The local governing authority in which a sludge land application site is located may assess upon the generator of the sludge and the owner of the sludge land application site reasonable fees for environmental monitoring of the site and may hire persons to monitor the site. Payment of the assessed fee shall be made prior to the application of sludge. Failure to pay such fees, if assessed, shall be grounds for the local governing authority to seek an injunction to stop the land application of sludge. The provisions of this section shall not apply to the land application of sludge which is generated by the treatment of industrial process waste water only.

(e) Any person who violates this Code section, regulations adopted by the Board of Natural Resources pursuant to this Code section, or any permit or approval requirements of the director issued pursuant to this Code section shall be subject to the civil penalties and the criminal penalties contained in Code Sections 12-5-52 and 12-5-53.



§ 12-5-30.4. Establishment of water emergency response procedures

(a) Whenever any substance which would endanger the health or property of downstream users of the waters of this state is discharged into such waters, it shall be the duty of any person in charge of such substance to immediately notify the division of the location and nature of the discharge and to immediately take all reasonable steps to prevent injury to the health or property of such downstream users.

(b) The division shall immediately conduct an initial investigation upon receiving any notification made pursuant to this Code section or subsection (a) of Code Section 12-14-3 or by a member of the public who observes an emergency situation or discharge to determine if such notification satisfies the criteria described in subsection (a) of this Code section.

(c) If the division determines that there is a threat to the health or property of downstream users of the waters of this state, the division shall as soon as possible, but not more than 24 hours after such determination, notify and consult with the Georgia Emergency Management and Homeland Security Agency, the appropriate local emergency management agency, the appropriate local county health department, and other appropriate divisions within the department as necessary to determine if it is necessary to prepare and distribute a public notice concerning such threat. Upon notification by the division, the local emergency management agency or the local county health department shall prepare and post such public notice through electronic media and print. Such public notice shall be located at places where the public regularly uses the waters of this state or seeks information about such waters.

(d) The division shall ensure that immediate corrective action is initiated to the maximum extent practicable and as otherwise authorized by this title in order to prevent further danger to the health or property of downstream users.

(e) The division shall establish a protocol, to be reviewed every five years, for coordinated responses to discharges that create emergency situations and shall coordinate with the appropriate emergency response agencies to provide for continual emergency response so as to most efficiently and effectively meet the needs of affected communities. The division may provide training to state and local emergency response agencies to further the purposes of this Code section.

(f) Nothing in this Code section shall prevent any local governmental entity from taking any actions within its authority to protect public health.

(g) The department shall promulgate any rules and regulations necessary to implement and administer this Code section on or before December 1, 2014.



§ 12-5-31. Regulated riparian rights to surface waters for general or farm use; permits for withdrawal, diversion, or impoundment; coordination with water plans; metering of farm use; interbasin transfers; appeal procedures

(a) For purposes of this Code section, the term:

(1) "Director" means the director of the Environmental Protection Division of the Department of Natural Resources, or his designee.

(2) "Diversion" means a turning aside or altering of the natural course of surface waters.

(3) "Farm uses" means irrigation of any land used for general farming, forage, aquaculture, pasture, turf production, orchards, or tree and ornamental nurseries; provisions of water supply for farm animals, poultry farming, or any other activity conducted in the course of a farming operation. Farm uses shall also include the processing of perishable agricultural products and the irrigation of recreational turf, except in the Chattahoochee River watershed upstream from Peachtree Creek, where irrigation of recreational turf shall not be considered a farm use.

(4) "Impoundment" means the storing or retaining of surface water by whatever method or means.

(5) "Surface water(s) of the state" or "surface water(s)" means any and all rivers, streams, creeks, branches, lakes, reservoirs, ponds, drainage systems, springs producing in excess of 100,000 gallons per day, and all other bodies of surface water, natural or artificial, lying within or forming a part of the boundaries of the state which are not entirely confined and retained completely upon the property of a single individual, partnership, or corporation.

(6) "Withdrawal" means the taking away of surface water from its natural course.

(b) (1) No person shall make any withdrawal, diversion, or impoundment of any of the surface waters of the state for whatever use without obtaining a permit from the director; provided, however, that no permit shall be required for:

(A) Any such withdrawal which does not involve more than 100,000 gallons per day on a monthly average;

(B) Any such diversion which does not reduce the flow of the surface waters at the point where the watercourse, prior to diversion, leaves the person's or persons' property or properties on which the diversion occurred, by more than 100,000 gallons per day on a monthly average;

(C) Any such diversion accomplished as part of construction for transportation purposes which does not reduce the flow of surface waters in the diverted watercourse by more than 150,000 gallons per day on a monthly average; or

(D) Any such impoundment which does not reduce the flow of the surface waters immediately downstream of the impoundment by more than 100,000 gallons per day on a monthly average.

(2) No permit shall be required for a reduction of flow of surface waters during the period of construction of an impoundment, including the initial filling of the impoundment, or for farm ponds or farm impoundments constructed and managed for the sole purpose of fish, wildlife, recreation, or other farm uses.

(3) Notwithstanding any other provision of this Code section to the contrary, a permit for the withdrawal or diversion of surface waters for farm uses shall be issued by the director to any person when the applicant submits an application which provides reasonable proof that the applicant's farm use of surface waters occurred prior to July 1, 1988, and when any such application is submitted prior to July 1, 1991. If submitted prior to July 1, 1991, an application for a permit to be issued based upon farm uses of surface waters occurring prior to July 1, 1988, shall be granted for the withdrawal or diversion of surface waters at a rate of withdrawal or diversion equal to the greater of the operating capacity in place for withdrawal or diversion on July 1, 1988, or, when measured in gallons per day on a monthly average for a calendar year, the greatest withdrawal or diversion capacity during the five-year period immediately preceding July 1, 1988. If submitted after July 1, 1991, or, regardless of when submitted, if it is based upon a withdrawal or diversion of surface waters for farm uses occurring or proposed to occur on or after July 1, 1988, an application shall be subject to evaluation and classification pursuant to subsections (e), (f), and (g) of this Code section, but a permit based upon such evaluation and classification shall be issued to ensure the applicant's right to a reasonable use of such surface waters. Any permit issued pursuant to this paragraph shall be conditioned upon the requirement that the permittee shall provide, on forms prescribed by the director, information relating to a general description of the lands and number of acres subject to irrigation and the permit; a description of the general type of irrigation system used; the source of withdrawal water such as river, stream, or impoundment; and pump information, including rated capacity, pump location, and power information. Applications under this paragraph submitted on or after April 20, 2006, for farm use within the Flint River basin shall be assessed a nonrefundable application fee in the amount of $250.00 per application. Permits applied for under this paragraph on or after April 20, 2006, for farm use in the Flint River basin shall have a term of 25 years and shall be renewed at the original permitted capacity unless an evaluation of the water supply by the division indicates that renewal at the original capacity would have unreasonable adverse effects upon other water uses. The division may renew the original permit at a lower capacity, but such capacity shall be based on the reasonable use of the permittee and evaluation of the resource. All permits issued under this paragraph may be transferred or assigned to subsequent owners of the lands which are the subject of such permit; provided, however, that the division shall receive written notice of any such transfer or assignment. Any modification in the use or capacity conditions contained in the permit or in the lands which are the subject of such permit shall require the permittee to submit an application for review and approval by the director consistent with this Code section. Nothing in this paragraph shall be construed as a repeal or modification of Code Section 12-5-46.

(c) To obtain a permit pursuant to this Code section, the applicant must establish that the proposed withdrawal, diversion, or impoundment of surface waters is consistent with this article.

(d) All permit applications filed with the director under this Code section shall contain the name and address of the applicant or, in the case of a corporation, the address of its principal business office in this state; the date of filing; the source of the water supply; the quantity of water applied for; the use to be made of the water and any limitation thereon; the place of use; the location of the withdrawal, diversion, or impoundment; for those permits which indicate an increase in water usage, except for permits solely for agricultural use, a water conservation plan approved by the director and prepared based on guidelines issued by the director; and such other information as the director may deem necessary; provided, however, that any required information already provided the director by the applicant in the context of prior dealings with the division, which information is still correct, may be incorporated into the application by adequate reference to same. The director shall collect and disseminate such technical information as the director deems appropriate to assist applicants in the preparation of water conservation plans.

(e) Subject to subsection (g) of this Code section, the Board of Natural Resources shall by rule or regulation establish a reasonable system of classification for application in situations involving competing uses, existing or proposed, for a supply of available surface waters. Such classifications shall be based upon but not necessarily limited to the following factors:

(1) The number of persons using the particular water source and the object, extent, and necessity of their respective withdrawals, diversions, or impoundments;

(2) The nature and size of the water source;

(3) The physical and chemical nature of any impairment of the water source adversely affecting its availability or fitness for other water uses;

(4) The probable severity and duration of such impairment under foreseeable conditions;

(5) The injury to public health, safety, or welfare which would result if such impairment were not prevented or abated;

(6) The kinds of businesses or activities to which the various uses are related and the economic consequences;

(7) The importance and necessity of the uses, including farm uses, claimed by permit applicants and the extent of any injury or detriment caused or expected to be caused to other water uses;

(8) Diversion from or reduction of flows in other watercourses in accordance with Article 8 of this chapter or any state-wide water plan provided pursuant thereto;

(9) The prior investments of any person in lands, and plans for the usage of water in connection with such lands which plans have been submitted to the director within a reasonable time after July 1, 1977, or, if for farm uses, after July 1, 1988; provided, however, that the granting of such permit shall not have unreasonably adverse effects upon other water uses in the area, including potential as well as present use; and

(10) The varying circumstances of each case.

(f) In the event two or more competing applicants or users qualify equally under subsection (e) of this Code section, the director is authorized to grant permits to applicants or modify the existing permits of users for use of specified quantities of surface waters on a prorated or other reasonable basis in those situations where such action is feasible; provided, however, the director shall give preference to an existing use over an initial application.

(g) The division shall take into consideration the extent to which any withdrawals, diversions, or impoundments are reasonably necessary, in the judgment of the director, to meet the applicant's needs and shall grant a permit which shall meet those reasonable needs; provided, however, that the granting of such permit shall not have unreasonably adverse effects upon other water uses in the area, including but not limited to public use, farm use, and potential as well as present use; and provided, further, that the director shall grant a permit to any permit applicant who on July 1, 1977, has outstanding indebtedness in the form of revenue certificates or general obligation bonds which are being amortized through the sale of surface water, the permitted quantity of which shall be at least in an amount consistent with that quantity for which the revenue certificates or general obligation bonds were issued.

(h) Except for applications filed pursuant to paragraph (3) of subsection (b) of this Code section, permits may be granted for any period of time not less than ten years, unless the applicant requests a shorter period of time, nor more than 50 years. The director may base the duration of such permits on any reasonable system of classification based upon but not necessarily limited to such factors as source of supply and type of use. In evaluating any application for a permit for the use of water, the director shall evaluate the condition of the water supply to assure that the supply is adequate to meet the multiple needs of the citizens of the state as can reasonably be projected for the term of the permit and ensure that the issuance of such permit is based upon water development and conservation plans for the applicant and for the region in accordance with Article 8 of this chapter. Such water development and conservation plans for the applicant and for the region shall promote the conservation and reuse of water within the state, guard against a shortage of water within the state, promote the efficient use of the water resource, and be consistent with the public welfare of the state, in accordance with Article 8 of this chapter. The board shall promulgate regulations for implementation of this subsection, including provisions for review of such permits periodically or upon a substantial reduction in average annual volume of the water resource which adversely affects water supplies to determine that the permittee continues in compliance with the conditions of the permit and that the plan continues to meet the overall supply requirements for the term of the permit. Regional water plans shall be developed in accordance with Article 8 of this chapter. Such regional plans shall include water development, conservation, and sustainable use and shall be based upon detailed scientific analysis of the water source, the projected future condition of the resource, current demand, and estimated future demands on the resource, in accordance with Article 8 of this chapter.

(i) A permittee may seek modification of any of the terms of an issued permit. The director may approve the proposed modification if the permittee establishes that a change in conditions has resulted in a need by the permittee of more water than is allowed under the existing permit, or that the proposed modification would result in a more efficient utilization of water than is possible under the existing permit, or that a proposed change in conditions would result in a need by the permittee of more water than is allowed under the existing permit. Any such modification shall be consistent with the health and safety of the citizens of this state and with this article. In any administrative review proceeding resulting from an action of the director under this subsection, the burden of proof in establishing that the requisite criteria have been met shall be upon the person seeking such modification.

(j) A permittee may seek renewal of a permit issued pursuant to this Code section from the director at any time within six months prior to the date of expiration of the permit. Except as otherwise specified in this Code section, all permit renewal applications shall be treated in the same manner as the initial permit application.

(k) The director may revoke, suspend, or modify a permit issued pursuant to this Code section as follows:

(1) For any material false statement in an application for a permit to initiate, modify, or continue a use of surface waters, or for any material false statement in any report or statement of fact required of the permittee pursuant to this Code section or pursuant to the conditions contained in a permit granted under this Code section, the director may revoke the user's permit, in whole or in part, permanently or temporarily;

(2) For any willful violation of the conditions of a permit granted pursuant to this Code section, the director may revoke the user's permit, in whole or in part, permanently or temporarily;

(3) For violation of any provision of this Code section, the director may revoke the permit, in whole or in part, for a period not to exceed one year;

(4) For nonuse of the water supply (or a significant portion thereof) allowed by the permit for a period of two consecutive years or more, the director may revoke the permit permanently, in whole or in part, unless the permittee can reasonably demonstrate that his nonuse was due to extreme hardship caused by factors beyond his control, except that this paragraph shall not apply to farm use permits issued pursuant to paragraph (3) of subsection (b) of this Code section after initial use has commenced;

(5) The director may revoke a permit permanently, in whole or in part, with the written consent of the permittee;

(6) The director may suspend or modify a permit, except farm use permits, if he should determine through inspection, investigation, or otherwise that the quantity of water allowed under the permit is greater than that needed by the permittee for the particular use upon which the application for permit was based or would prevent other applicants from reasonable use of surface waters, including farm uses;

(6.1) The director may permanently revoke any permit under this Code section for farm use within the Flint River Basin applied for on or after April 20, 2006, if initial use for the purpose indicated on the permit application, as measured by a flow meter approved by the State Soil and Water Conservation Commission, has not commenced within two years of the date of issuance of the permit unless the permittee can reasonably demonstrate that his or her nonuse was due to financial hardship or circumstances beyond his or her control;

(7) The director may suspend or modify a farm use permit if he should determine through inspection, investigation, or otherwise that the quantity of water allowed under the permit would prevent other applicants from reasonable use of surface waters for farm use; and

(8) Consistent with the considerations set forth in subsection (g) of this Code section, the director may revoke, suspend, or modify a permit for any other good cause consistent with the health and safety of the citizens of this state and with this article.

In the event of modification, suspension, or revocation of a permit, the director shall serve written notice of such action on the permit holder and shall set forth in such notice the reason for such action.

(l) Emergency period of water shortage:

(1) Whenever it clearly appears to the director from specific facts shown by affidavits of residents of the affected area of this state that an emergency period of water shortage exists within such area, so as to place in jeopardy the health or safety of the citizens of such area or to threaten serious harm to the water resources of the area, he may by emergency order impose such restrictions on one or more permits previously issued pursuant to this Code section as may be necessary to protect adequately such citizens or water resources; provided, however, such order shall not be issued until an effort has been made to give written notice of the proposed action by certified mail or statutory overnight delivery to the permittee or permittees to be affected. Such written notice shall allow such permittee or permittees five days from the date of mailing of the notice to appear before the director in opposition to the proposed action. The director may impose such restrictions based upon any reasonable system of classification established by the Board of Natural Resources through rule or regulation. Such system of classification shall be based upon but not necessarily limited to those factors set forth in subsection (e) of this Code section;

(2) The director shall specify in such order any change in the conditions of the permit, any suspension of the permit, or any other restriction on withdrawal, diversion, or impoundment of surface waters for the duration of the emergency water shortage and shall serve same on the person by hand delivery or certified mail or statutory overnight delivery. Except as to farm uses, any such change, suspension, or other restriction shall be effective immediately upon receipt of such order by the permittee, his agent for service of process, or any agent or employee of the permittee who receives the notification at the permittee's principal place of business in the state. Any permittee, other than a farm use permittee, to whom such order is directed shall comply therewith immediately. Upon application to a hearing officer appointed by the Board of Natural Resources of this state, a permittee, including a farm use permittee, shall be afforded a hearing within 20 days of receipt of such notice by the hearing examiner in accordance with subsection (c) of Code Section 12-2-2. Farm use permittees may continue to make use of water to their permitted capacity during the appeal process, but failure to timely request a hearing in accordance with subsection (c) of Code Section 12-2-2 shall waive such right;

(3) During emergency periods of water shortage, the director shall give first priority to providing water for human consumption and second priority to farm use;

(4) The importance and necessity of water for industrial purposes are in no way modified or diminished by this Code section;

(4.1) The use of surface water by any permanent facility car wash shall be deemed not to be outdoor water use for purposes of any outdoor watering restrictions if the facility:

(A) Is connected to a sanitary sewer system of a political subdivision or local government authority or recycles used wash water; and

(B) Is certified by the division as meeting or exceeding applicable best management practices for car washing facilities, which the Board of Natural Resources shall provide by rules and regulations not later than October 1, 2008. Such certification shall expire annually and may be issued or renewed upon compliance with such best management practices and payment of a $50.00 fee to the division. The provisions of this subparagraph shall apply on and after the effective date of such board rules and regulations;

(4.2) The use of surface water for any swimming pool shall be deemed not to be outdoor water use for purposes of any outdoor watering restrictions if failure to maintain the swimming pool would create unsafe, unsanitary, or unhealthy conditions affecting the public health or welfare; and

(5) Upon expiration of the emergency period of water shortage, as determined by the director, the director shall immediately notify each affected permittee, in writing, of such expiration, and the permittees shall thereafter be authorized to operate under the permit as issued prior to the emergency period of water shortage.

(m) For all permits, including without limitation farm use permits, issued under this Code section, whenever required to carry out the objectives of this Code section, including but not limited to determining whether or not any person is in violation of any provision of this Code section or any rule or regulation promulgated pursuant to this Code section; encouraging or ensuring compliance with any provision of this Code section or any rule or regulation promulgated pursuant to this Code section; determining whether or not any person is in violation of any permit condition; or establishing a data bank on the usage of surface waters in a particular area or areas of this state, the director may by order, permit, or otherwise, in writing, require any person holding a permit under this Code section, or any other person who the director reasonably believes is withdrawing, diverting, or impounding surface waters in violation of the permitting requirements of this Code section, to:

(1) Establish and maintain records;

(2) Make reports;

(3) Install, use, and maintain monitoring equipment or methods; and

(4) Provide such other information as the director may reasonably require.

Notwithstanding the foregoing provisions of this subsection, any demand for such information by the director, which information has already been provided to the director by such person in the context of prior dealings with the division, and which is still correct, may be satisfied by adequate reference to same.

(m.1) (1) The State Soil and Water Conservation Commission shall have the duty of implementing a program of measuring farm uses of water in order to obtain clear and accurate information on the patterns and amounts of such use, which information is essential to proper management of water resources by the state and useful to farmers for improving the efficiency and effectiveness of their use of water, meeting the requirements of subsection (m) of this Code section, and improving water conservation. Accordingly, the State Soil and Water Conservation Commission shall on behalf of the state purchase, install, operate, and maintain water-measuring devices for farm uses that are required by this Code section to have permits. As used in this paragraph, the term "operate" shall include reading the water-measuring device, compiling data, and reporting findings.

(2) For purposes of this subsection, the State Soil and Water Conservation Commission:

(A) May conduct its duties with commission staff and may contract with other persons to conduct any of its duties;

(B) May receive and use state appropriations, gifts, grants, or other sources of funding to carry out its duties;

(C) In consultation with the director, shall develop a priority system for installation of water-measuring devices for farm uses that have permits as of July 1, 2003. The commission shall, provided that adequate funding is received, install and commence operation and maintenance of water-measuring devices for all such farm uses by July 1, 2009; provided, however, that the commission shall not install a water-measuring device on any irrigation system for such a farm use if such irrigation system is equipped with a meter as of July 1, 2003, and such meter is determined by the commission to be properly installed and operable, but any subsequent replacement or maintenance of such an irrigation system that necessitates replacement of such meter shall necessitate installation of a water-measuring device by the commission;

(D) May charge any permittee the commission's reasonable costs for purchase and installation of a water-measuring device for any farm use permit issued by the director after July 1, 2003; however, for permit applications submitted to the division prior to December 31, 2002, no charge shall be made for such costs; and

(E) Shall issue an annual progress report on the status of water-measuring device installation.

(3) Any person who desires to commence a farm use for which a permit is issued after July 1, 2003, shall not commence such use prior to the installation of a water-measuring device by the commission.

(4) Subject to the provisions of subparagraph (C) of paragraph (2) of this subsection, after July 1, 2009, no one shall use water for a farm use required to have a permit under this Code section without having a water-measuring device in operation that has been installed by the commission.

(5) Employees or agents of the commission are authorized to enter upon private property at reasonable times to conduct the duties of the commission under this subsection.

(6) Any reports of amounts of use for recreational purposes under this Code section shall be compiled separately from amounts reported for all other farm uses.

(n) In the consideration of applications for permits which if granted would authorize the withdrawal and transfer of surface waters across natural basins, the director shall be bound by any factors related thereto under Article 8 of this chapter or any state-wide water plan provided pursuant thereto and the following requirements:

(1) The director shall give due consideration to competing existing uses and applications for permits which would not involve interbasin transfers of surface water and, subject to subsection (e) of this Code section, shall endeavor to allocate a reasonable supply of surface waters to such users and applicants; and

(2) The director shall provide a press release regarding the proposed issuance of all permits authorizing such interbasin transfer of surface waters to newspapers of general circulation in all areas of the state which would be affected by such issuance. The press release shall be provided at least seven days before the issuance of these permits. If the director should determine that sufficient public interest warrants a public hearing on the issuance of these permits, he or she shall cause such a hearing to be held somewhere in the area affected prior to the issuance of these permits.

(o) (1) Except as otherwise provided in subsection (l) of this Code section for emergency orders, any person who is aggrieved or adversely affected by any order or action of the director pursuant to this Code section shall, upon petition within 30 days after the issuance of such order or the taking of such action, have a right to a hearing before an administrative law judge appointed by the Board of Natural Resources. The hearing before the administrative law judge shall be conducted in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," and the rules and regulations adopted by the board pursuant thereto. Any administrative law judge so appointed by the board shall fully meet and qualify as to all applicable conflict of interest requirements provided for in Section 304(h)(2)(D) of the Federal Water Pollution Control Act of 1972, as amended, and the rules, regulations, and guidelines promulgated thereunder. The decision of the administrative law judge shall constitute the final decision of the board. Any party to the hearing, including the director, shall have the right of judicial review thereof in accordance with Chapter 13 of Title 50, including the right to seek judicial review in the superior court of the county of the applicant's or permittee's residence.

(2) Persons are "aggrieved or adversely affected" where the challenged action has caused or will cause them injury in fact and where the injury is to an interest within the zone of interests to be protected or regulated by the statutes that the director is empowered to administer and enforce. In the event the director asserts in response to the petition before the administrative law judge that the petitioner is not aggrieved or adversely affected, the administrative law judge shall take evidence and hear arguments on this issue and thereafter make a ruling on this issue before continuing with the hearing. The burden of going forward with evidence on this issue shall rest with the petitioner.

(p) In addition to the other provisions of this Code section, there shall be established three categories of farm use surface water withdrawal permits: active, inactive, and unused. The rules and regulations implementing this subsection shall provide without limitation for the following:

(1) An active farm use surface water withdrawal permit means one that has been acted upon and used for allowable purposes;

(2) An inactive farm use surface water withdrawal permit means one where the permit holder has requested inactive status in order to retain ownership of the permit for possible future use or reuse. Inactive permits shall be retained by the permit holder without modification;

(3) An unused farm use surface water withdrawal permit means one that has never been used for allowable purposes. Unused permits expire after two years unless changed to active or inactive status by notification to the director. Unused permits shall not be transferred or assigned to subsequent owners of the lands as provided in paragraph (3) of subsection (b) of this Code section;

(4) An inactive farm use surface water withdrawal permit shall be reclassified to an active permit when the permit holder has given the director 60 days' written notice and paid any applicable fees in accordance with paragraph (3) of subsection (b) of this Code section; and

(5) The director shall, via certified mail, return receipt requested, contact, or cause to be contacted, any person who holds a permit that the director has determined is unused. The notification shall include the permit identification and information regarding the classifications and procedures for changing classifications. The permit holder shall have 120 days to respond after which the director shall issue a second notice via certified mail, return receipt requested. Two years after the date on which the director first notified the permit holder via certified mail, return receipt requested, of the unused status determination of the permit, the director shall revoke the permit if the permit holder has not requested that the unused permit be reclassified as inactive or active.



§ 12-5-31.1. Applications, permits, and variances for public water supply reservoirs

(a) Upon request of any local government entity that desires to construct a new public water supply reservoir for which permits and certifications under Code Section 12-5-31 and Sections 401 and 404 of the federal Clean Water Act, 33 U.S.C. Sections 1341 and 1344, are required, the division shall make available in a single collection copies of all forms necessary for the purposes of making applications for such permits.

(b) The period for granting or denying a permit application provided by subparagraph (c)(1)(A) of Code Section 12-2-2 shall likewise apply to decisions to issue certifications for purposes of Section 401 of the federal Clean Water Act, 33 U.S.C. Section 1341, justifications of need, and minimum instream flow certifications for construction of a new public water supply reservoir by a local government entity; and such shall be issued simultaneously to a local government entity that is a qualified applicant.

(c) The division shall issue an affirmative variance from the requirements of Chapter 7 of this title, consistent with the exemption granted by paragraph (11) of Code Section 12-7-17, to a permittee within seven days after granting the permit and issuing the certifications and documents specified under subsection (b) of this Code section.



§ 12-5-32. Aid to pollution control and surface-water management -- Powers of division with respect to federal acts; receipt and expenditure of federal and state appropriations

The division shall be the water pollution control and surface-water resource management agency of the state for all purposes of any federal water pollution control act or any other federal act within the purview of this article and may:

(1) Take all necessary or appropriate action to obtain for the state the benefits of any federal act within the purview of this article;

(2) Apply for, receive, and use federal funds made available under any federal act within the purview of this article;

(3) Approve projects for which loans or grants under any federal act are made to any municipality, county, or agency of state government or to any private person or entity;

(4) Participate through its authorized representatives in proceedings under any federal act within the purview of this article and recommend measures for the reduction of water pollution originating within the state or proper management of the state's surface-water resources; and

(5) Receive and expend on behalf of the state all funds which are now or which may hereafter become available or allotted to the State of Georgia by virtue of any appropriation or act of Congress or regulation of the federal government, its agencies and instrumentalities, or by virtue of any appropriation by the General Assembly, for water quality control, management, and allocation of the state's surface-water resources within the purview of this article, or for any other purpose defined in this article to be administered by the division as provided in this article. The division is authorized to use so much of funds as may be appropriated by the General Assembly for the purpose of matching federal grants as may be necessary to secure such grants and derive full advantage to the state of benefits contemplated under the terms of such grants, and to comply with the terms of such grants.

This Code section shall not prohibit the State Soil and Water Conservation Commission from exercising its powers under paragraph (9) of Code Section 2-6-27.



§ 12-5-33. Aid to pollution control and surface-water management -- Grants to counties, municipalities, or other public authority for water pollution control projects

(a) The division is authorized to make grants, as funds are available, to any county, municipality, or any combination thereof, or to any public authority, agency, commission, or institution, to assist them in the construction of those portions of water pollution control projects which qualify for federal aid and assistance under the provisions of Title II of the Federal Water Pollution Control Act Amendments of 1972 (P.L. 92-500), 33 U.S.C. Section 1281, et seq., as amended by the Clean Water Act of 1977 (P.L. 95-217) or as may hereafter be amended.

(b) The State of Georgia is further authorized to make grants as funds are available to any county, municipality, or any combination of the same, or to any public authority, agency, commission, or institution, by appropriate action of the General Assembly, with or without qualification for federal aid and assistance as set forth in subsection (a) of this Code section, where the need of such county, municipality, or combination thereof, or such public authority, agency, commission, or institution, is shown.



§ 12-5-34. Aid to pollution control and surface-water management -- Amount of state grant

(a) The state's contribution toward the construction of water pollution control projects shall not be limited by percentage contribution, and the State of Georgia may make grants to counties, municipalities, or combinations thereof in any amount up to the full cost of the construction of such projects where local need is shown and where such funds are available.

(b) State funds may be provided for such projects or portions of projects wherever the need may exist in conjunction with or in addition to federal grants as might be received under Title II of the Federal Water Pollution Control Act Amendments of 1972 (P.L. 92-500), 33 U.S.C. Section 1281, et seq., as amended by the Clean Water Act of 1977 (P.L. 95-217), or as such acts may hereafter be amended.



§ 12-5-35. Aid to pollution control and surface-water management -- Administration of grants by division

The division shall be the agency for the administration of the funds granted by the state. The administration of such granted funds shall be done in direct conjunction with the administration of federal funds granted for water pollution control projects.



§ 12-5-36. Aid to pollution control and surface-water management -- Consistency with federal acts

The determination of the relative need for, the priority of, and the standards of construction for federally assisted water pollution control projects shall be consistent with the provisions of Title II of the Federal Water Pollution Control Act Amendments of 1972 (P.L. 92-500), 33 U.S.C. Section 1281, et seq., as amended by the Clean Water Act of 1977 (P.L. 95-217), or as may hereafter be amended.



§ 12-5-37. Aid to pollution control and surface-water management -- Intent of article with regard to state contributions

It is the intent of this article that full advantage be taken of all funds available under the Federal Water Pollution Control Act, but the State of Georgia shall not be limited in its contribution, and where no funds are available under the Federal Water Pollution Control Act, the State of Georgia shall be authorized to appropriate funds for the alleviation of pollution problems and for the construction of water pollution control projects throughout the State of Georgia as the need may be shown by counties, municipalities, or combinations thereof, or any public authority, agency, commission, or institution. Such grants by the state may be made for specific communities or for water pollution control projects to be determined by the division and administered by it.



§ 12-5-38. Aid to pollution control and surface-water management -- Management by division of federal construction grants program

The division is authorized to manage the construction grants program as set forth in Title II of the Federal Water Pollution Control Act Amendments of 1972 (P.L. 92-500), 33 U.S.C. Section 1281, et seq., as amended by the Clean Water Act of 1977 (P.L. 95-217), or as may hereafter be amended, upon receiving delegation of such program from the administrator of the federal Environmental Protection Agency. The division shall manage such program in accordance with the requirements and conditions set forth in Title II of the Federal Water Pollution Control Act Amendments of 1972, as amended.



§ 12-5-38.1. Administration of funds; water pollution control and drinking water revolving funds

(a) The director is authorized to administer funds granted to the state by the administrator of the federal Environmental Protection Agency pursuant to Title VI of the Federal Water Pollution Control Act, as now or hereafter amended, for the purpose of providing assistance to municipalities or counties or any combination thereof or to any public authority, agency, commission, or institution for construction of treatment works as that term is defined in Section 212 of the federal Clean Water Act of 1977, P.L. 95-217, which are publicly owned. The director is further authorized to administer funds granted to the state by the administrator of the federal Environmental Protection Agency pursuant to Title XIV of the federal Safe Drinking Water Act, as now or hereafter amended, for the purpose of providing assistance to municipalities or counties or any combination thereof or any public or, if authorized by law, any private authority, agency, commission, or institution for the construction of public drinking water works as such term is defined in Section 1401 of the federal Safe Drinking Water Act Amendments of 1986, P.L. 99-339. The director shall administer all funds as provided in this Code section granted to the division prior to federal fiscal year 1994 until such grants are final and complete. All such grants made in or after federal fiscal year 1994 shall be administered by the Georgia Environmental Finance Authority. At the end of federal fiscal year 1994, the administration of the water pollution control revolving fund provided for in subsection (b) of this Code section, and the fund balance, assets, liabilities, and retained earnings shall be transferred to the Georgia Environmental Finance Authority.

(b) Any such funds received from the administrator of the federal Environmental Protection Agency shall be deposited in one or more water pollution control and drinking water revolving funds established by the director. In addition to such federal funds, other nonfederal funds may be deposited in such revolving funds as they become available to the authority. The forms of revolving fund assistance and the manner of administering such funds shall be determined in accordance with rules and regulations promulgated by the Board of Natural Resources. Such funds shall be transferred to the Georgia Environmental Finance Authority as provided in subsection (a) of this Code section.

(c) The director is authorized to contract with any other state agency, authority, board, or commission for the purpose of providing for the management, investment, and disbursement of all funds deposited in the water pollution control and drinking water revolving funds.



§ 12-5-39. Aid to pollution control and surface-water management -- Area-wide waste treatment management

The division is authorized to develop and operate a continuing area-wide waste treatment management planning process pursuant to its powers contained in this article for all portions of the state for which the state is required to act as the planning agency in accordance with Section 208 of the Federal Water Pollution Control Act Amendments of 1972, 33 U.S.C. Section 1288, as amended by the Clean Water Act of 1977 (P.L. 95-217). With regard to any program submitted by the Governor pursuant to subsection 208(b)(4)(A) of the Federal Water Pollution Control Act Amendments of 1972, 33 U.S.C. Section 1288, as amended by the Clean Water Act of 1977 (P.L. 95-217), the director is empowered with the authority to take such action to comply with the requirements of subsections 208(b)(4)(B)(i) through (v) of such act.



§ 12-5-40. Aid to pollution control and surface-water management -- Adoption of rules and regulations regarding application for state grants

The Board of Natural Resources is empowered to adopt such rules, regulations, and procedures to be followed in applying for state grants authorized in this article as shall be necessary for the effective administration thereof.



§ 12-5-41. Aid to pollution control and surface-water management -- Water and sewage treatment facilities or systems for eligible planned communities

Reserved. Repealed by Ga. L. 2015, p. 385, § 2-1/HB 252, effective July 1, 2015.



§ 12-5-42. Cooperative efforts for abatement of pollution; order by director; request for hearing; allowance of reasonable time for abatement

(a) Whenever the division determines that any person is discharging sewage, industrial waste, or other wastes into any waters of the state in a degree which prevents the water from meeting the established standards of water purity, the division shall act to secure the person's cooperation in the reduction or elimination of the detrimental effects of the discharge.

(b) The division shall supply to the person causing the pollution such technical and scientific information as may be helpful in reducing or eliminating the polluting effects of the discharge, but the responsibility for development and application of means of preventing pollution rests with the person causing the pollution.

(c) Whenever any person refuses to cooperate with the efforts of the director to reduce pollution, the director may issue an order to bring about the reduction or elimination of the pollution. Any order issued by the director under this article shall become final unless the person aggrieved requests in writing a hearing before the director no later than 30 days after such order is served. However, before issuing or enforcing such an order, the director shall allow any person a reasonable time to make the necessary financial arrangements or make other necessary preparations for the elimination of the pollution.

(d) Whenever the division determines that a violation of any provision of this article or any rule or regulation promulgated pursuant to this article relating to the withdrawal, diversion, or impoundment of surface water has occurred, the division shall by conference, conciliation, or persuasion attempt to convince the violator to cease such violation. If in the opinion of the director such efforts fail, the director may issue an order to bring about the cessation of such violation. Such order shall specify the alleged violation and shall prescribe a reasonable time for corrective action to be accomplished. Any order issued pursuant to this subsection shall become final unless the person aggrieved requests a hearing in writing before the director not later than 30 days after such order is served.



§ 12-5-43. Administrative hearings

(a) Whenever a person is aggrieved or adversely affected by any action or by any order or orders of the director, or by any action or by any order or orders pursuant to authority delegated by the director, such person may request and obtain a hearing by filing a petition with the director no later than 30 days after such order or notice of action is served upon such person. Code Section 50-13-13 shall apply insofar as it is applicable to the administrative procedure necessary under this article.

(b) Code Sections 50-13-15 through 50-13-17 shall apply to all hearings held under this article.



§ 12-5-44. Judicial review

(a) Any person who has exhausted all administrative remedies available within the department and who is aggrieved by a final decision in a contested case is entitled to judicial review under this article. A preliminary, procedural, or intermediate action or ruling is immediately reviewable if review of the final decision would not provide an adequate remedy. In this connection, all proceedings for judicial review shall be in accordance with Code Section 50-13-19.

(b) The division or any other party to the proceeding may secure a review of the final judgment of the superior court to the appellate courts of this state.



§ 12-5-45. Judgment in accordance with division's order

The division may file in the superior court in the county in which the person under order resides, or in the county in which the violation occurred or, if the person is a corporation, in the county in which the corporation maintains its principal place of business, a certified copy of a final order of the director or the administrative law judge unappealed from or of a final order of the administrative law judge affirmed upon appeal, whereupon the court shall render judgment in accordance therewith and notify the parties. The judgment shall have the same effect, and all proceedings in relation thereto shall thereafter be the same, as though the judgment had been rendered in an action duly heard and determined by the court.



§ 12-5-46. Effect of article on rights of action

Nothing in this article shall be construed to alter or abridge any right of action existing in law or equity, civil or criminal, nor shall any provision of this article be construed to prevent any person, as a riparian owner or otherwise, from exercising his rights to suppress nuisances or to abate any pollution.



§ 12-5-47. Emergency orders; hearing

Whenever the division finds that an emergency exists requiring that such action be taken as it deems necessary to meet the emergency, notwithstanding any other provisions of this article, such order shall be effective immediately. Any person to whom such order is directed shall comply therewith immediately but, on application to the division, shall be afforded a hearing as soon as possible. On the basis of such hearing, the division shall continue such order in effect, revoke it, or modify it.



§ 12-5-48. Injunctive relief

Whenever in the judgment of the division any person has engaged in or is about to engage in any act or practice which constitutes or will constitute any violation of this article, the division may make application to the superior court of the county where such person resides, or if nonresident of this state, then to the superior court of the county where such person is engaged in or is about to engage in such act or practice, for an order enjoining and restraining such act or practice. Upon a showing by the division that such person has engaged in or is about to engage in any such act or practice, a permanent or temporary injunction, restraining order, or other order shall be granted without the necessity of showing a lack of adequate remedy at law.



§ 12-5-49. Representation of division and its agents by Attorney General and his staff

It shall be the duty of the Attorney General to represent the division and its agents or designate some member of his staff to represent them in all actions in connection with this article.



§ 12-5-50. Intent of article as to conflicts with federal laws and as to eligibility of division or departments of state government for federal funds; remedial action

Nothing in this article is intended to conflict with any provision of federal law or result in loss of eligibility for any federal funds on the part of the division or any department of state government. In case such a conflict or loss of federal funds should occur by virtue of enactment of any portion of this article, then the division is authorized and empowered to take such action as may be necessary and to effect such changes within the division as may be necessary to prevent loss of such funds to the division or any department of state government affected and to secure to the same the full benefit of the federal laws.



§ 12-5-51. Civil liability

(a) Any person who intentionally or negligently causes or permits any sewage, industrial wastes, or other wastes, oil, scum, floating debris, or other substance or substances to be spilled, discharged, or deposited in the waters of the state, resulting in a condition of pollution as defined by this article, shall be liable in damages to the state and any political subdivision thereof for any and all costs, expenses, and injuries occasioned by such spills, discharges, or deposits. The amount of the damages assessed pursuant to this Code section shall include, but shall not be limited to, any costs and expenses reasonably incurred by the state or any political subdivision thereof, as the case may be, in cleaning up and abating such spills, discharges, or deposits, and any costs and expenses reasonably incurred in replacing aquatic life destroyed by such spills, discharges, or deposits. Damages to the state shall be recoverable in a civil action instituted in the name of the Environmental Protection Division of the Department of Natural Resources and shall be paid into the state treasury to the credit of the general fund. Damages to a political subdivision shall be recoverable in a civil action instituted by such subdivision.

(b) Any person who intentionally, negligently, or accidentally causes or permits any toxic, corrosive, acidic, caustic, or bacterial substance or substances to be spilled, discharged, or deposited in the waters of the state, except by providential cause, in amounts, concentrations, or combinations which are harmful to the public health, safety, or welfare, or to animals, birds, or aquatic life, shall be strictly liable in damages to the state and any political subdivision thereof for any and all costs, expenses, and injuries occasioned by such spills, discharges, or deposits. Damages to the state shall be recoverable in a civil action instituted in the name of the Environmental Protection Division of the Department of Natural Resources and shall be paid into the state treasury to the credit of the general fund. Damages to a political subdivision shall be recoverable in a civil action instituted by such subdivision.



§ 12-5-52. Civil penalty

(a) Any person violating any provision of this article or any permit condition or limitation established pursuant to this article or, negligently or intentionally, failing or refusing to comply with any final or emergency order of the director issued as provided in this article, shall be liable to a civil penalty not to exceed $50,000.00 per day for each day during which such violation continues; provided, however, that a separate and later incident creating a violation within a 12 month period shall be liable for a civil penalty not to exceed $100,000.00 per day for each day during which such violation continues.

(b) The director, after a hearing, shall determine whether or not any person has violated any provision of this article or has, negligently or intentionally, failed or refused to comply with any final or emergency order of the director and may, upon a proper finding, issue his order imposing such civil penalties as provided in this Code section. Any person so penalized under this Code section is entitled to judicial review. In this connection, all hearings and proceedings for judicial review under this Code section shall be in accordance with Code Section 12-5-44. All penalties recovered by the director as provided by this article shall be paid into the state treasury to the credit of the general fund.



§ 12-5-53. Criminal penalty

(a) Any person who violates any provision of this article or any permit condition or limitation established pursuant to this article or who fails, neglects, or refuses to comply with any final order of a court lawfully issued as provided in this article or who violates any requirement imposed in a pretreatment program approved by the director or who introduces into a sewer system or into a publicly owned treatment works any pollutant or hazardous substance which causes or may reasonably be anticipated to cause personal injury or property damage or which causes such treatment works to violate any effluent limitation or condition in any permit issued to the treatment works pursuant to this article, shall be guilty of a misdemeanor and, upon conviction thereof, shall be fined not less than $2,500.00 per day nor more than $25,000.00 per day of violation, or imprisoned no more than one year, or both. If the conviction is for a violation committed after a first conviction of such person under this subsection, punishment shall be by a fine of not more than $50,000.00 per day of violation, by imprisonment for not more than two years, or both.

(b) Any person who knowingly makes any false statement, representation, or certification in any application, record, report, plan, or other document filed or required to be maintained by this article or by any permit, rule, regulation, or order issued under this article, or who falsifies, tampers with, or knowingly renders inaccurate any monitoring device or method required to be maintained by this article or by any permit, rule, regulation, or order issued under this article, shall be guilty of a felony and, upon conviction thereof, shall be fined not more than $10,000.00, imprisoned not more than two years, or both. If the conviction is for a violation committed after a first conviction of such person under this subsection, punishment shall be by a fine of not more than $20,000.00 per day of violation, or by imprisonment for not more than four years, or both.

(c) Any person who knowingly violates any provision of this article or any permit condition or limitation established pursuant to this article or who knowingly fails, neglects, or refuses to comply with any final order of a court lawfully issued as provided in this article or who knowingly violates any requirement imposed in a pretreatment program approved by the director or who knowingly introduces into a sewer system or into a publicly owned treatment works any pollutant or hazardous substance which causes or may reasonably be anticipated to cause personal injury or property damage or which causes such treatment works to violate any effluent limitation or condition in any permit issued to the treatment works pursuant to this article shall be guilty of a felony and, upon conviction thereof, shall be punished by a fine of not less than $5,000.00 per day nor more than $50,000.00 per day of violation or by imprisonment for not more than two years, or both. If the conviction is for a violation committed after the first conviction of such person under this subsection, punishment shall be by a fine of not more than $100,000.00 per day of violation or by imprisonment for not more than four years, or both.

(d) Any person who knowingly violates any provision of this article or any permit condition or limitation established pursuant to this article or who knowingly fails, neglects, or refuses to comply with any final order of a court lawfully issued as provided in this article and who knows at that time that he thereby places another person in imminent danger of death or serious bodily injury shall be guilty of a felony and, upon conviction thereof, shall be punished by a fine of not more than $250,000.00 or imprisonment of not more than 15 years, or both. A defendant that is an organization shall, upon conviction of violating this subsection, be subject to a fine of not more than $1 million. The following provisions apply for the purpose of this subsection:

(1) In determining whether a defendant who is an individual knew that his conduct placed another person in imminent danger of death or serious bodily injury, the person is responsible only for actual awareness or actual belief that he possessed, and knowledge possessed by a person other than the defendant but not by the defendant himself may not be attributed to the defendant; except that in proving the defendant's possession of actual knowledge, circumstantial evidence may be used, including evidence that the defendant took affirmative steps to shield himself from relevant information;

(2) It is an affirmative defense to prosecution that the conduct charged was consented to by the person endangered and that the danger and conduct charged were reasonably foreseeable hazards of an occupation, a business, a profession, medical treatment, or medical or scientific experimentation conducted by professionally approved methods and that the person endangered had been made aware of the risks involved prior to giving consent. Such defense must be established by the preponderance of the evidence;

(3) The term "organization" means a legal entity, other than a government, established or organized for any purpose, and such term includes a corporation, company, association, firm, partnership, joint stock company, foundation, institution, trust, society, union, or any other association of persons; and

(4) The term "serious bodily injury" means bodily injury which involves a substantial risk of death, unconsciousness, extreme physical pain, protracted and obvious disfigurement, or protracted loss or impairment of the function of a bodily member, organ, or mental faculty.

(e) It shall be an affirmative defense under subsections (a) and (c) of this Code section that the introduction of any pollutant or hazardous substance into a sewer system or a publicly owned treatment works was in compliance with all applicable federal, state, and local requirements which govern the introduction of a pollutant or hazardous substance into a sewer or publicly owned treatment works.






Article 3 - Wells and Drinking Water

Part 1 - General Provisions

§ 12-5-70. Prospecting for underground water supplies -- Powers of department

The department may, whenever directed so to do by the Governor, prospect for underground water supplies at such places in the state as the Governor may direct. In so doing, the department may drill wells, make borings and soundings, and do and perform such other acts as may be necessary in determining the location and existence of underground water supplies for public or industrial uses, including the acquisition of sites for drilling operations.



§ 12-5-71. Prospecting for underground water supplies -- Records of findings; acceptance of federal grants

The department shall keep full records of all its findings, including full information as to geological formations encountered in drilling operations, and shall, in addition to keeping such records, file copies of the same with the Secretary of State. The department may also file copies of such records with the proper bureau or department of the United States and may accept any available federal grant for use in carrying on the work authorized by Code Section 12-5-70.



§ 12-5-72. Prospecting for underground water supplies -- Contracts with counties or municipalities for use of water

If the department, in carrying out Code Section 12-5-70, shall encounter water in sufficient quantities to be useful to any municipality or county in furnishing water to its inhabitants, the department may contract with such municipality for the use of such water, and, in so doing, may sell or lease any such well or water supply, provided that no such lease shall be for longer than 30 years. Such contract, whether in the form of a lease contract or a sales contract, shall be subject to approval as to form by the Attorney General.



§ 12-5-73. Prospecting for underground water supplies -- Appropriation or allocation of funds to department

The department may use, for the purposes authorized by Code Sections 12-5-70 through 12-5-72, such funds as may be from time to time appropriated or allocated therefor.






Part 2 - Ground-Water Use Generally

§ 12-5-90. Short title

This part shall be known and may be cited as the "Ground-water Use Act of 1972."



§ 12-5-91. Declaration of policy

The general welfare and public interest require that the water resources of the state be put to beneficial use to the fullest extent to which they are capable, subject to reasonable regulation in order to conserve these resources and to provide and maintain conditions which are conducive to the development and use of water resources.



§ 12-5-92. Definitions

As used in this part, the term:

(1) "Aquifer" means a geologic formation, group of such formations, or a part of such a formation that is water-bearing.

(2) "Area of the state" means any municipality or county or portion thereof or other substantial geographical area of the state as may be designated by the division.

(3) "Consumptive use" means any use of water withdrawn from the ground other than a "nonconsumptive use," as defined in this part.

(4) "Director" means the director, or his designee, of the Environmental Protection Division of the Department of Natural Resources.

(5) "Division" means the Environmental Protection Division of the Department of Natural Resources.

(5.1) "Farm uses" means irrigation of any land used for general farming, forage, aquaculture, pasture, turf production, orchards, or tree and ornamental nurseries; provisions of water supply for farm animals, poultry farming, or any other activity conducted in the course of a farming operation. Farm uses shall also include the processing of perishable agricultural products and the irrigation of recreational turf, except in Chatham, Effingham, Bryan, and Glynn counties, where irrigation of recreational turf shall not be considered a farm use.

(6) "Ground water" means water of underground streams, channels, artesian basins, reservoirs, lakes, and other water under the surface of the earth, whether public or private, natural or artificial, which is contained within, flows through, or borders upon this state or any portion thereof, including those portions of the Atlantic Ocean over which this state has jurisdiction.

(7) "Nonconsumptive use" means the use of water withdrawn from a ground-water system or aquifer in such a manner that it is returned to the ground-water system or aquifer from which it was withdrawn without substantial diminution in quantity or substantial impairment in quality at or near the point from which it was withdrawn, provided that in determining whether a use of ground water is nonconsumptive, the division may take into consideration whether any material injury or detriment to other water users of the area, by reason of reduction of water pressure in the aquifer or system, has not been adequately compensated by the permit applicant who caused or substantially contributed to such injury or detriment.

(8) "Person" means any and all persons, including individuals, firms, partnerships, associations, public or private institutions, municipalities or political subdivisions, governmental agencies, or private or public corporations organized under the laws of this state or any other state or country.

(9) "Well" means any excavation that is cored, bored, drilled, jetted, dug, or otherwise constructed for the purpose of locating, testing, or withdrawing ground water, or for the purpose of evaluating, testing, developing, draining, or recharging any ground-water reservoirs or aquifer, or any excavation that may control, divert, or otherwise cause the movement of water from or into any aquifer, provided that this shall not include a well constructed by an individual on land which is owned or leased by him, appurtenant to a single-family dwelling, and intended for domestic use, including household purposes, farm livestock, or gardens.



§ 12-5-93. Power of director to employ personnel

The director is authorized to employ, on a full-time or part-time basis, such professional personnel and clerical or other employees as may be necessary to discharge the additional duties delegated to the division by this part.



§ 12-5-94. Adoption of rules and regulations by Board of Natural Resources

The Board of Natural Resources may adopt and modify from time to time rules and regulations to implement this part.



§ 12-5-95. Proposed regulations regarding ground-water use; hearings; adoption and modification of regulations; contesting validity of regulations

(a) The Board of Natural Resources shall prepare proposed regulations to be applied, containing such of the following provisions as the board finds appropriate concerning the use of ground waters:

(1) Provisions requiring water users within the area to submit reports not more frequently than at 30 day intervals concerning quantity of water used or withdrawn, sources of water, and the nature of the use thereof;

(2) With respect to ground waters, provisions concerning the timing of withdrawals, provisions to protect against or abate salt-water encroachment, and provisions to protect against or abate unreasonable adverse effects on other water users within the area, including but not limited to adverse effects on public use;

(3) With respect to ground waters, provisions concerning well depth and spacing controls, and provisions establishing a range of prescribed pumping levels (elevations below which water may not be pumped) or maximum pumping rates, or both, in wells or for the aquifer or for any part thereof based on the capacities and characteristics of the aquifer;

(4) Such other provisions not inconsistent with this part as the Board of Natural Resources finds necessary to implement the purposes of this part.

(b) The Board of Natural Resources shall conduct one or more hearings upon the proposed regulations, in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." Upon completion of the hearings and consideration of submitted evidence and arguments with respect to any proposed regulation, the board shall adopt its final action with respect thereto, and shall publish such final action as part of its official regulations. The board is empowered to modify or revoke from time to time any final action previously taken by it pursuant to this Code section, any such modifications or revocations, however, to be subject to the procedural requirements of this part, including notice and hearing.

(c) Any person wishing to contest the validity of a regulation may file for a declaratory judgment as provided for by Code Section 50-13-10.



§ 12-5-96. Regulated reasonable use of ground water for general use; permits to withdraw, obtain, or utilize; coordination with water plans; appeal procedures

(a) (1) No person shall withdraw, obtain, or utilize ground waters in excess of 100,000 gallons per day for any purpose unless such person shall first obtain a permit therefor from the division.

(2) Any person applying for a permit or a permit modification under this part which indicates an increase in water usage, except for permits for solely agricultural usage, shall also submit with such application a water conservation plan approved by the director and based on guidelines issued by the director. The director shall collect and disseminate such technical information as the director deems appropriate to assist in the preparation of water conservation plans.

(b) When sufficient evidence is provided by the applicant that the water withdrawn or used from the ground is not consumptively used, a permit therefor shall be issued by the division without a hearing and without the conditions provided in subsection (c) of this Code section. Applications for such permits shall set forth such facts as the division shall deem necessary to enable it to establish and maintain adequate records of all water uses.

(c) In all cases in which sufficient evidence of a nonconsumptive use is not presented by the applicant, the division shall notify the applicant of the division's proposed action concerning such permit and shall transmit with such notice a copy of any permit it proposes to issue to the applicant, which permit will become final unless a request for a hearing is made within 30 days from the date of service of such notice. The division shall have the power:

(1) To grant such permit with such conditions as the division deems necessary to implement the regulations adopted pursuant to Code Section 12-5-95;

(2) To grant any temporary permit for such period of time as the division shall specify where conditions make such temporary permit essential, even though the action allowed by such permit may not be consistent with the regulations of the Board of Natural Resources;

(3) To modify or revoke any permit upon not less than 60 days' written notice to any person affected;

(4) To deny such permit if the application therefor or the effect of the water use proposed or described therein upon the water resources of the area is found to be contrary to public interest. Any water user wishing to contest the proposed action shall be entitled to a hearing upon request therefor.

(d) In adopting any regulations pursuant to Code Section 12-5-95 and in considering permit applications, revocations, or modifications under this Code section, the Board of Natural Resources or the division shall consider:

(1) The number of persons using an aquifer and the object, extent, and necessity of their respective withdrawals or uses;

(2) The nature and size of the aquifer;

(3) The physical and chemical nature of any impairment of the aquifer adversely affecting its availability or fitness for other water uses, including public use;

(4) The probable severity and duration of such impairment under foreseeable conditions;

(5) The injury to public health, safety, or welfare which would result if such impairment were not prevented or abated;

(6) The kinds of businesses or activities to which the various uses are related;

(7) The importance and necessity of the uses, including farm uses, claimed by permit applicants under this Code section, or of the water uses of the area under Code Section 12-5-95, and the extent of any injury or detriment caused or expected to be caused to other water uses, including public use;

(8) Diversion from or reduction of flows in other watercourses or aquifers in accordance with Article 8 of this chapter or any state-wide water plan provided pursuant thereto; and

(9) Any other relevant factors.

(e) Regional water development and conservation plans for the state's major aquifers or any portion thereof shall be developed in accordance with Article 8 of this chapter. Such plans shall include water development, conservation, and sustainable use and shall be based on detailed scientific analysis of the aquifer, the projected future condition of the aquifer, and current demand and estimated future demands on the aquifer, in accordance with Article 8 of this chapter. Such plans shall serve to promote the conservation and reuse of water within the state, guard against a shortage of water within the state and each region, and promote the efficient use of the water resource and shall be consistent with the general welfare and public interest of the state as provided in Code Section 12-5-91, in accordance with Article 8 of this chapter. Upon adoption of a regional plan, all permits issued by the division shall be consistent with such plan. The term of any permit and all provisions of any permit for which an application for renewal is made prior to the completion of any regional plan shall be extended at least until the completion of such plan. Applications for new permits shall be subject to review by the division, and the division may issue such permits as appropriate pending completion of a regional plan.

(f) The division shall give notice of all its official acts which have or are intended to have general application and effect to all persons on its mailing list on the date when such action is taken. It shall be the duty of the division to keep such a mailing list on which it shall record the name and address of each person who requests a listing thereon, together with the date of receipt of such request. Any person may, by written request to the division, ask to be permanently recorded on such a mailing list.

(g) Any hearing pursuant to this Code section shall be held in accordance with subsection (c) of Code Section 12-2-2 and also, for the purposes of this part, shall be specifically subject to subsection (a) of Code Section 50-13-19.

(h) (1) Except as otherwise provided in Code Section 12-5-102 for emergency orders, any person who is aggrieved or adversely affected by any order or action of the director pursuant to this Code section shall, upon petition within 30 days after the issuance of such order or the taking of such action, have a right to a hearing before an administrative law judge appointed by the Board of Natural Resources. The hearing before the administrative law judge shall be conducted in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," and the rules and regulations adopted by the board pursuant thereto. Any administrative law judge so appointed by the board shall fully meet and qualify as to all applicable conflict of interest requirements provided for in Section 304(h)(2)(D) of the Federal Water Pollution Control Act Amendments of 1972, as amended, and the rules, regulations, and guidelines promulgated thereunder. The decision of the administrative law judge shall constitute the final decision of the board. Any party to the hearing, including the director, shall have a right of judicial review thereof in accordance with Chapter 13 of Title 50, including the right to seek judicial review in the superior court in the county of the applicant's or permittee's residence. For the purposes of this part, such review is also specifically subject to subsection (a) of Code Section 50-13-19.

(2) Persons are "aggrieved or adversely affected" where the challenged action has caused or will cause them injury in fact and where the injury is to an interest within the zone of interests to be protected or regulated by the statutes that the director is empowered to administer and enforce. In the event the director asserts in response to the petition before the administrative law judge that the petitioner is not aggrieved or adversely affected, the administrative law judge shall take evidence and hear arguments on this issue and thereafter make a ruling on this issue before continuing with the hearing. The burden of going forward with evidence on this issue shall rest with the petitioner.



§ 12-5-97. Duration of permits; renewal; transfer; certified statements by holders; monitoring water use; granting permit to person withdrawing ground water prior to July 1, 1973; prior investments in land and nature of plans for water use; continued withdrawal pending decision on permit

(a) Except for applications filed pursuant to subsection (a) of Code Section 12-5-105, permits under Code Section 12-5-96 may be granted for any period of time not less than ten years, unless the applicant requests a shorter period of time, nor more than 50 years. The director may base the duration of such permits on any reasonable system of classification based upon but not necessarily limited to such factors as source of supply and type of use. In evaluating any application for a permit for the use of water for a period of 25 years or more, the director shall evaluate the condition of the water supply to assure that the supply is adequate to meet the multiple needs of the citizens of the state as can reasonably be projected for the term of the permit and ensure that the issuance of such permit is based upon a water development and conservation plan for the applicant or for the region. Such regional plan shall promote the conservation and reuse of water within the state, guard against a shortage of water within the state, promote the efficient use of the water resource, and be consistent with the public welfare of the state. The board shall promulgate regulations for implementation of this subsection, including provisions for review of such permits periodically or upon a substantial reduction in average annual volume of the water resource which adversely affects water supplies to determine that the permittee continues in compliance with the conditions of the permit. In the event the director determines that a regional plan is required in connection with any application for a permit for the use of water for a period of 25 years or more, the division or a person or entity designated by the division shall develop a plan as provided in subsection (e) of Code Section 12-5-96.

(b) Permits may be renewed at any time within six months prior to the date of their expiration upon compliance with Code Section 12-5-96.

(c) Except as provided in paragraph (1) of subsection (b) of Code Section 12-5-105, permits shall not be transferred except with the approval of the division.

(d) Except as provided in paragraph (1) of subsection (b) of Code Section 12-5-105, every person who is required by this part to secure a permit shall file with the division, in the manner prescribed by the division, a certified statement of quantities of water used and withdrawn, sources of water, and the nature of the use thereof not more frequently than at 30 day intervals. Such statements shall be filed on forms furnished by the division within 90 days after the issuance of regulations. Water users not required to secure a permit shall comply with procedures established to protect and manage the water resources of the state. Such procedures shall be within the provisions of this part and shall be adopted after public hearing. The requirements embodied in the two preceding sentences shall not apply to individual domestic water use.

(e) If any person who is required to secure a permit under this part is unable to furnish accurate information concerning amounts of water being withdrawn or used, or if there is evidence that his certified statement is false or inaccurate or that he is withdrawing or using a larger quantity of water or under different conditions than has been authorized by the division, the division shall have the authority to require such person to install water meters or some other more economical means for measuring water use acceptable to the division. In determining the amount of water being withdrawn or used by a permit holder or applicant, the division may use the rated capacity of his pumps, the rated capacity of his cooling system, data furnished by the applicant, or the standards or methods employed by the United States Geological Survey in determining such quantities or by any other accepted method.

(f) In any case where a permit applicant can prove to the division's satisfaction that the applicant was withdrawing or using water prior to July 1, 1973, the division shall take into consideration the extent to which any uses or withdrawals were reasonably necessary, in the judgment of the division, to meet his needs and shall grant a permit which shall meet those reasonable needs; provided, however, that the granting of such permit shall not have unreasonably adverse effects upon other water uses in the area, including public use, and including potential as well as present use.

(g) The division shall also take into consideration in the granting of any permit the prior investments of any person in lands and the nature of any plans for the usage of water in connection with such lands, which plans have been submitted to the division within a reasonable time after July 1, 1973, or, if for farm uses, after July 1, 1988; provided, however, that the granting of such permit shall not have unreasonably adverse effects upon other water uses in the area, including public use, and including potential as well as present use.

(h) Pending the issuance or denial of a permit pursuant to subsection (f) or (g) of this Code section, the applicant may continue the same withdrawal or use which existed prior to July 1, 1973.



§ 12-5-98. Investigations; entry; protection of confidential information or trade secrets; refusing entry or access to and interference with authorized representatives of division

(a) The division shall have the right to conduct such investigations as may reasonably be necessary to carry out its duties prescribed in this part and for this purpose to enter at reasonable times any property, public or private, for the purpose of investigating the condition, withdrawal, or use of any waters, investigating water sources, or investigating the installation or operation of any well, and to require written statements or the filing of reports under oath, with respect to pertinent questions relating to the installation or operation of any well, provided that no person shall be required to disclose any secret formula, processes, or methods used in any manufacturing operation or any confidential information concerning business activities carried on by him or under his supervision.

(b) No person shall refuse entry or access to any authorized representative of the division who requests entry for the purposes of a lawful inspection and who presents appropriate credentials, nor shall any person obstruct, hamper, or interfere with any such representative while in the process of carrying out his official duties consistent with the provisions of this part.



§ 12-5-99. Order by director after failure of conference, conciliation, or persuasion; hearings; appeal

(a) Whenever the director has reason to believe that a violation of any provision of this part or any rule or regulation of the Board of Natural Resources adopted pursuant to this part has occurred, he shall attempt to obtain a remedy with the violator or violators by conference, conciliation, or persuasion.

(b) In the case of failure of such conference, conciliation, or persuasion to effect a remedy to such violation, the director may issue an order directed to such violator or violators. The order shall specify the provisions of the part or rule or regulation alleged to have been violated and shall order that necessary corrective action be taken within a reasonable time to be prescribed in such order. Any order issued by the director under this part shall be signed by the director. Any such order shall become final unless the person or persons named therein request in writing a hearing before the director no later than 30 days after such order is served on such person or persons.

(c) Appeals from this order shall be in compliance with subsection (c) of Code Section 12-2-2, and also, for the purposes of this part, shall be specifically subject to subsection (a) of Code Section 50-13-19.



§ 12-5-100. Judgment in accordance with director's order

The director may file in the superior court of the county wherein the person under order resides, or if the person is a corporation, in the county wherein the corporation maintains its principal place of business, or if the person is a nonresident of this state, in the superior court of the county wherein the violation occurred, a certified copy of a final order of the director unappealed from, or of a final order of the director affirmed upon appeal, whereupon the court shall render judgment in accordance therewith and notify the parties. Such judgment shall have the same effect, and all proceedings in relation thereto shall thereafter be the same, as though the judgment had been rendered in an action duly heard and determined by such court.



§ 12-5-101. Injunctive relief

Whenever, in the judgment of the director, any person has engaged in or is about to engage in any act or practice which constitutes or will constitute any violation of this part, the director may make application to the superior court of the county where such person resides, or if the person is a nonresident of this state, then to the superior court of the county where such person is engaged in or is about to engage in any such act or practice, for an order enjoining and restraining such act or practice, and, upon a showing by the director that such person has engaged in or is about to engage in any such act or practice, a permanent or temporary injunction, restraining order, or other order shall be granted without the necessity of showing a lack of adequate remedy at law.



§ 12-5-102. Emergency orders; restrictions; hearing; appeal; use by certain entities

(a) After receipt of affidavits or other sworn statements from persons setting forth an emergency situation requiring immediate action to protect the public health or welfare, and after the division finds that such an emergency exists requiring immediate action to protect the public health or welfare, the division may, without notice or hearing, issue an order reciting the existence of such an emergency and requiring that such action be taken as the division deems necessary to meet the emergency. Such order shall, except as to farm uses, be effective immediately, and any person to whom such order is directed shall comply therewith immediately but, on application to the division, shall be afforded a hearing within five days from the day on which the order is issued. On the basis of such hearing, the division shall continue such order in effect, revoke it, or modify it.

(b) Any appeal from such order shall be in accordance with subsection (c) of Code Section 12-2-2, and, for the purposes of this part, shall be specifically subject to subsection (a) of Code Section 50-13-19, except that the initial hearing shall be within five days from the date on which the order was issued. Farm use permittees may continue to make use of water to their permitted capacity during the appeal process, but failure to timely request a hearing shall waive such right.

(c) During emergency periods of water shortage, the director shall give first priority to providing water for human consumption and second priority to farm use.

(d) The importance and necessity of water for industrial purposes are in no way modified or diminished by this Code section.

(e) The use of ground water by any permanent facility car wash shall be deemed not to be outdoor water use for purposes of any outdoor watering restrictions if the facility:

(1) Is connected to a sanitary sewer system of a political subdivision or local government authority or recycles used wash water; and

(2) Is certified by the division as meeting or exceeding applicable best management practices for car washing facilities, which the Board of Natural Resources shall provide by rules and regulations not later than October 1, 2008. Such certification shall expire annually and may be issued or renewed upon compliance with such best management practices and payment of a $50.00 fee to the division. The provisions of this paragraph shall apply on and after the effective date of such board rules and regulations.

(f) The use of ground water for any swimming pool shall be deemed not to be outdoor water use for purposes of any outdoor watering restrictions if failure to maintain the swimming pool would create unsafe, unsanitary, or unhealthy conditions affecting the public health or welfare.



§ 12-5-103. Representation of department by Attorney General

It shall be the duty of the Attorney General to represent the department and its agents or designate some member of his staff to represent them in all actions in connection with this part.



§ 12-5-104. Effect of part on other laws

Nothing contained in this part shall change or modify existing common or statutory law with respect to the rights of the use of surface water in this state.



§ 12-5-105. Regulated reasonable use of ground water for farm use; permits to withdraw, obtain, or utilize; metering; related procedures

(a) Notwithstanding any provisions of Code Section 12-5-95, 12-5-96, or 12-5-97 to the contrary, a permit to withdraw, obtain, or utilize ground waters for farm uses, as that term is defined by paragraph (5.1) of Code Section 12-5-92, shall be issued by the director to any person when the applicant submits an application which provides reasonable proof that the applicant's farm use of ground water occurred prior to July 1, 1988, and when such application is submitted prior to July 1, 1991. If submitted prior to July 1, 1991, an application for a permit to be issued based upon farm uses of ground water occurring prior to July 1, 1988, shall be granted for the withdrawal of ground water at a rate of withdrawal equal to the greater of the operating capacity in place for withdrawal on July 1, 1988, or, when measured in gallons per day on a monthly average for a calendar year, the greatest withdrawal capacity during the five-year period immediately preceding July 1, 1988. If submitted after July 1, 1991, or, regardless of when submitted, if it is based upon a withdrawal of ground water for farm uses occurring or proposed to occur on or after July 1, 1988, an application shall be subject to evaluation and classification pursuant to Code Sections 12-5-96 and 12-5-97, but a permit based upon such evaluation and classification shall be issued to ensure the applicant's right to a reasonable use of such ground water. Applications under this Code section submitted on or after April 20, 2006, for farm use within the Flint River basin shall be assessed a nonrefundable application fee in the amount of $250.00 per application. Any permit issued pursuant to this Code section shall be further conditioned upon the requirement that the permittee shall provide, on forms prescribed by the director, information relating to a general description of the lands and number of acres subject to irrigation and the permit; the name and address of the permittee; a description of the general type of irrigation system used; well construction; and pump information, including rated capacity, pump setting depth, and power information.

(b) Notwithstanding any provisions of Code Section 12-5-95, 12-5-96, or 12-5-97 to the contrary, permits to withdraw, obtain, or utilize ground waters for farm uses, as that term is defined in paragraph (5.1) of Code Section 12-5-92, whether for new withdrawals or under subsection (a) of this Code section, shall be governed as follows:

(1) A permit issued, modified, or amended after July 1, 2003, for farm uses shall have annual reporting requirements. Permits applied for under this Code section on or after April 20, 2006, for farm use within the Flint River basin shall have a term of 25 years and shall be renewed at the original permitted capacity unless an evaluation of the water supply by the division indicates that renewal at the original capacity would have unreasonable adverse effects upon other water uses. The division may renew the original permit at a lower capacity, but such capacity shall be based on the reasonable use of the permittee and evaluation of the resource. All permits issued under this Code section may be transferred or assigned to subsequent owners of the lands which are the subject of such permit; provided, however, that the division shall receive written notice of any such transfer or assignment, and any modification in the use or capacity conditions contained in the permit or in the lands which are the subject of such permit shall require the permittee to submit an application for review and approval by the director consistent with the requirements of this part;

(2) Permits for farm use, after initial use has commenced, shall not be revoked, in whole or in part, for nonuse; except that the director may permanently revoke any permit under this Code section for farm use within the Flint River Basin applied for on or after April 20, 2006, if initial use for the purpose indicated on the permit application, as measured by a flow meter approved by the State Soil and Water Conservation Commission, has not commenced within two years of the date of issuance of the permit unless the permittee can reasonably demonstrate that his or her nonuse was due to financial hardship or circumstances beyond his or her control;

(3) The director may suspend or modify a permit for farm use if he or she should determine through inspection, investigations, or otherwise that the quantity of water allowed would prevent other applicants from reasonable use of ground water beneath their property for farm use;

(4) During emergency periods of water shortage, the director shall give first priority to providing water for human consumption and second priority to farm use; and

(5) The importance and necessity of water for industrial purposes are in no way modified or diminished by this Code section.

(b.1) (1) The State Soil and Water Conservation Commission shall have the duty of implementing a program of measuring farm uses of water in order to obtain clear and accurate information on the patterns and amounts of such use, which information is essential to proper management of water resources by the state and useful to farmers for improving the efficiency and effectiveness of their use of water, meeting the requirements of paragraph (1) of subsection (b) of this Code section, and improving water conservation. Accordingly, the State Soil and Water Conservation Commission shall on behalf of the state purchase, install, operate, and maintain water-measuring devices for farm uses that are required by this Code section to have permits. As used in this paragraph, the term "operate" shall include reading the water-measuring device, compiling data, and reporting findings.

(2) For purposes of this subsection, the State Soil and Water Conservation Commission:

(A) May conduct its duties with commission staff and may contract with other persons to conduct any of its duties;

(B) May receive and use state appropriations, gifts, grants, or other sources of funding to carry out its duties;

(C) In consultation with the director, shall develop a priority system for installation of water-measuring devices for farm uses that have permits as of July 1, 2003. The commission shall, provided that adequate funding is received, install and commence operation and maintenance of water-measuring devices for all such farm uses by July 1, 2009; provided, however, that the commission shall not install a water-measuring device on any irrigation system for such a farm use if such irrigation system is equipped with a meter as of July 1, 2003, and such meter is determined by the commission to be properly installed and operable, but any subsequent replacement or maintenance of such an irrigation system that necessitates replacement of such meter shall necessitate installation of a water-measuring device by the commission;

(D) May charge any permittee the commission's reasonable costs for purchase and installation of a water-measuring device for any farm use permit issued by the director after July 1, 2003; however, for permit applications submitted to the division prior to December 31, 2002, no charge shall be made for such costs; and

(E) Shall issue an annual progress report on the status of water-measuring device installation.

(3) Any person who desires to commence a farm use for which a permit is issued after July 1, 2003, shall not commence such use prior to the installation of a water-measuring device by the commission.

(4) Subject to the provisions of subparagraph (C) of paragraph (2) of this subsection, after July 1, 2009, no one shall use water for a farm use required to have a permit under this Code section without having a water-measuring device in operation that has been installed by the commission.

(5) Employees or agents of the commission are authorized to enter upon private property at reasonable times to conduct the duties of the commission under this subsection.

(6) Any reports of amounts of use for recreational purposes under this part shall be compiled separately from amounts reported for all other farm uses.

(c) Nothing in this Code section shall be construed as a repeal or modification of Code Section 12-5-104.

(d) In addition to the other provisions of this Code section, there shall be established three categories of farm use ground-water withdrawal permits: active, inactive, and unused. The rules and regulations implementing this subsection shall provide without limitation for the following:

(1) An active farm use ground-water withdrawal permit means one that has been acted upon and used for allowable purposes;

(2) An inactive farm use ground-water withdrawal permit means one where the permit holder has requested inactive status in order to retain ownership of the permit for possible future use or reuse. Inactive permits shall be retained by the permit holder without modification;

(3) An unused farm use ground-water withdrawal permit means one that has never been used for allowable purposes. Unused permits expire after two years unless changed to active or inactive status by notification to the director. Unused permits shall not be transferred or assigned to subsequent owners of the lands as provided in paragraph (1) of subsection (b) of this Code section;

(4) An inactive farm use ground-water withdrawal permit shall be reclassified to active when the permit holder has given the director 60 days' written notice and paid any applicable fees in accordance with subsection (a) of this Code section; and

(5) The director shall, via certified mail, return receipt requested, contact, or cause to be contacted, any person who holds a permit that the director has determined is unused. The notification shall include the permit identification and information regarding the classifications and procedures for changing classifications. The permit holder shall have 120 days to respond after which the director shall issue a second notice via certified mail, return receipt requested. Two years after the date on which the director first notified the permit holder via certified mail, return receipt requested, of the unused status determination of the permit, the director shall revoke the permit if the permit holder has not requested that the unused permit be reclassified as inactive or active.



§ 12-5-106. Civil penalties; procedure for imposing penalties; hearing; judicial review

(a) Any person violating this part or intentionally or negligently failing or refusing to comply with any final order of the director issued as provided in this part shall be liable for a civil penalty not to exceed $1,000.00 for such violation and an additional civil penalty not to exceed $500.00 for each day during which such violation continues.

(b) Whenever the director has reason to believe that any person has violated this part or has negligently or intentionally failed or refused to comply with any final order of the director, the director may request a hearing before a hearing officer appointed by the Board of Natural Resources. Upon a finding that the person has violated this part or has negligently or intentionally failed or refused to comply with a final order of the director, the hearing officer shall issue his initial decision imposing such civil penalties as are provided in this Code section. Such hearing and any judicial review thereof shall be conducted in accordance with subsection (c) of Code Section 12-2-2, and also, for the purposes of this part, shall be specifically subject to subsection (a) of Code Section 50-13-19.



§ 12-5-107. Criminal penalty

Any person violating any of the provisions of this part shall be guilty of a misdemeanor.






Part 3 - Water Well Standards

§ 12-5-120. Short title

This part shall be known and may be cited as the "Water Well Standards Act of 1985."



§ 12-5-121. Legislative intent

It is the intent of the General Assembly to provide in this part for the application of standards for the siting, construction, operation, maintenance, and abandonment of wells and boreholes so as to protect the public health and the water resources of this state.



§ 12-5-122. Definitions

As used in this part, the term:

(1) "Abandoned well" means a well or borehole, the use of which has been permanently discontinued, which is in such a state of disrepair that continued use for obtaining ground water or for other useful purposes is impracticable, or from which ground water for useful purposes is not obtainable.

(2) "Aquifer" means a geologic formation, group of formations, or a part of a formation that is capable of yielding water to a well.

(3) "Borehole" means a hole made into the earth's surface and extending at least 50 feet into the earth or at least ten feet below the water table, whichever is greater, with a drill, auger, or other tool for the purpose of: exploring subsurface strata in search of minerals, engineering or geologic data, water for water supply, blasting purposes, or monitoring.

(4) "Capping" or "cap" means the temporary placing of a watertight seal on the upper terminal of a completed well so that no surface pollutants can enter the well.

(5) "Casing" means an impervious durable pipe placed in a well to prevent the walls from caving and to seal off surface drainage or undesirable water, gas, or other fluids to prevent them from entering the well and includes specifically, but is not limited to, the following:

(A) "Liner pipe" which shall mean a well casing installed without driving within a protective casing or open drillhole;

(B) "Protective casing" which shall mean the permanent casing of the well; and

(C) "Temporary casing" which shall mean a temporary casing placed in soft, sandy, or caving subsurface formations to prevent the hole from caving during drilling.

(6) "Construction" means all acts necessary to construct a well or borehole for any intended purpose or use, including locating and drilling and the installation of pumps and pumping equipment.

(7) "Contaminant" means any physical, chemical, biological, or radiological substance or matter in water, in excess of naturally occurring levels.

(8) "Corehole" means a borehole made into the earth's surface and extending at least 50 feet into the earth or at least ten feet below the water table, whichever is greater, with a hollow drill to sample a cylindrical section of the earth's strata beneath the surface of the land or water.

(9) "Council" means the State Water Well Standards Advisory Council.

(10) "Dewatering well" means any well withdrawing 100,000 gallons of ground water or less on any one day in order to remove ground water from the vicinity of an excavation and which extends at least 50 feet into the earth or at least ten feet below the water table, whichever is greater.

(11) "Director" means the Director of the Environmental Protection Division of the Department of Natural Resources, State of Georgia, or his designee.

(12) "Division" means the Environmental Protection Division of the Department of Natural Resources, State of Georgia.

(13) "Driller" means any person who engages in drilling or drilling operations and the installation of pumps and pumping equipment. Driller shall not include a person who only installs, services, and repairs pumps and pumping equipment.

(14) "Drilling" or "drilling operation" means creating an excavation, well, borehole, or corehole by coring, boring, jetting, digging, driving, or otherwise constructing for any intended purpose or use, including locating, testing, or withdrawing ground water which is intended or usable as a source of water supply.

(15) "Engineering borehole" means a borehole for which the primary purpose is to collect data for engineering design.

(16) "Filled, sealed, and plugged" means the placing of impervious material when appropriate in the well or borehole to prevent pollutants from entering the subsurface strata or water-bearing formations from the surface, to conserve the aquifer yield or artesian head, or to eliminate physical hazards.

(17) "Geologic borehole" means any borehole not regulated under the authority of Part 2 of Article 2 of Chapter 4 of this title for which the primary purpose is to collect data for geologic, geophysical, or mineral resource evaluations.

(17.1) "Geothermal borehole" means any hole in the earth which is drilled for the purpose of installing piping for heating and air conditioning systems through which water, antifreeze, water mixtures, freon, or other media are circulated to exchange heat with the earth for the purpose of heating or cooling, or both.

(18) "Ground water" means water of underground streams, channels, artesian basins, reservoirs, lakes, and other water under the surface of the earth, whether public or private, natural or artificial, which is contained within, flows through, or borders upon this state or any portion thereof, including those portions of the Atlantic Ocean over which the state has jurisdiction.

(19) "Individual water well" means any well constructed for the purpose of obtaining ground water to supply water appurtenant to a single-family dwelling and intended for domestic use, including, but not limited to, household purposes, farm livestock, or gardens.

(20) "Industrial well" means any well constructed for the purpose of withdrawing 100,000 gallons of ground water or less on any one day for processing or cooling water or for purposes other than drinking water.

(21) "Irrigation well" means any well constructed for the purpose of obtaining ground water to supply irrigation water for agriculture, silviculture, golf courses, fish farms, and land beautification, but excluding single-family irrigation of lawns or gardens.

(22) "Monitoring well" means any well for which the primary purpose is to collect data for hydrologic, geohydrologic, or ground water quality or quantity evaluations.

(23) "Nonpublic water well" means any well constructed as a source of water supply for a water system which provides piped water to the public for human consumption, if such system has less than 15 service connections or regularly serves less than 25 individuals, excluding individual water wells.

(24) "Person" means any individual, partnership, association, trust, firm, corporation, county, municipality, or other entity, including the state and the federal government.

(25) "Pollutant" means dredged spoil, solid waste, incinerator residue, sewage, garbage, sewage sludge, munitions, chemical wastes, biological materials, radioactive materials, heat, wrecked or discarded equipment, rock, sand, cellar dirt, industrial wastes, municipal wastes, agricultural wastes, or any other wastes or substances that do not naturally occur in the aquifer.

(26) "Professional engineer" means a person registered to practice professional engineering in the State of Georgia in accordance with Chapter 15 of Title 43.

(27) "Professional geologist" means a person registered to practice as a geologist in the State of Georgia in accordance with Chapter 19 of Title 43.

(27.1) "Pump contractor" means any person who engages in the business of installing, servicing, or repairing pumps and pumping equipment for water wells but who is not a driller or water well contractor.

(28) "Seismic shot hole" means any borehole in which explosives are detonated for the purpose of seismic investigations.

(29) "Under the direction of a professional geologist or professional engineer" means that a professional geologist or professional engineer has reviewed well or borehole drilling, construction, and abandonment plans or criteria and has provided instructions to the driller as to how the well or borehole is to be drilled, constructed, or abandoned.

(30) "Water table" means, exclusive of perched conditions, the shallowest permanent occurrence of ground water.

(31) "Water well" means any excavation which is cored, bored, drilled, jetted, dug, or otherwise constructed for the purpose of locating, testing, or withdrawing ground water and which is intended or usable as a source of water supply for individual homes, farms, irrigation, industrial processes, public water systems, or nonpublic water systems.

(32) "Water well contractor" means any person engaging in the business of constructing water wells and installing pumps and pumping equipment. Water well contractor shall not include a person who only installs, services, and repairs pumps and pumping equipment.

(33) "Well" means any excavation in which the vertical dimension exceeds the horizontal dimension that is bored, cored, drilled, dug, jetted, or otherwise constructed for the purpose of locating, testing, or withdrawing ground water; or for evaluating, testing, developing, draining, or recharging ground water reservoirs or aquifers; or for the exploration, evaluating, testing, or developing of minerals; or which causes the movement of water from or into any aquifer or subsurface strata; and shall include engineering and geologic boreholes.



§ 12-5-123. Creation of council; membership; chairperson; meetings; majority vote; quorum; director as secretary; self-governance; reimbursement for expenses; Attorney General to provide legal services

(a) The State Water Well Standards Advisory Council is created. The council shall be composed of the following:

(1) A member appointed by the Governor from the public at large, who shall not be in any way connected with the well drilling industry. The member representing the public on July 1, 2001, shall continue to serve in this position from July 1, 2001, to June 30, 2002;

(2) A member appointed by the commissioner of natural resources. The member appointed by the commissioner of natural resources serving on July 1, 2001, shall continue to serve in this position until June 30, 2002;

(3) A member appointed by the Governor representing the farming industry. The member representing the farming industry on July 1, 2001, shall continue to serve in this position until June 30, 2003;

(4) Four members representing the water well drilling industry appointed by the Governor who shall be licensed and practicing drillers. The members who are water well drillers serving on July 1, 2001, shall continue to serve in these positions until June 30, 2002, at which time the Governor shall appoint two members to terms ending June 30, 2003; one member to a term ending June 30, 2004; and one member to a term of office ending June 30, 2005. The members serving on such date shall be eligible for reappointment; and

(5) A member appointed by the Governor who is a registered professional geologist or registered professional engineer. The member who is a registered professional geologist or registered professional engineer serving on July 1, 2001, shall continue to serve in such position until June 30, 2004.

(b) The successor to each member appointed pursuant to the provisions of subsection (a) of this Code section shall be appointed for a term of three years, and the Governor shall fill any vacancy in the council, except for the member appointed by the commissioner of natural resources, with each successor appointed in the same manner as his predecessor.

(c) At the first meeting of the council held in each calendar year, the council shall elect a chairperson who shall serve for one year, adopt rules of procedure, and develop a work plan. The chairperson may be reelected in subsequent years by the council. A vacancy in the position of chairperson shall be filled by vote of the council.

(d) The council shall meet at such times and at such designated places as it may determine but shall hold at least three regular meetings each year. An affirmative vote of a majority of the members present shall be necessary to transact business. Four members shall constitute a quorum.

(e) The director or his designee shall be the secretary of the council and, in addition to his duties as prescribed by law, shall perform such other administrative duties as may be prescribed by the council. Except as provided in this part, the council shall provide by rule and regulation for its own government. Members of the council shall serve without compensation but shall receive the same expense allowance as that received by members of the General Assembly and the same mileage allowance for the use of a personal car as that received by all other state officials and employees or a travel allowance of actual transportation cost if traveling by public carrier within the state. Any councilmember shall also be reimbursed for any conference or meeting registration fee incurred in the performance of his duties as a councilmember. For each day's service outside of the state as a councilmember, such member shall receive actual expenses as an expense allowance as well as the same mileage allowance for the use of a personal car as that received by other state officials and employees or a travel allowance of actual transportation cost if traveling by public carrier or by rental motor vehicle. Expense vouchers submitted by members of the council are subject to approval of the director or his designee.

(f) The Attorney General shall provide legal services for the council.



§ 12-5-124. Powers and duties of council generally

In carrying out this part, the council shall have the following powers and duties:

(1) To adopt and amend rules and regulations which may be reasonably necessary to govern the licensing of water well contractors and the regulation of proceedings before the council and to carry out such other powers and duties assigned to the council under this part. The council and all of its rules, regulations, and procedures are subject to and shall comply with the provisions of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act";

(2) To pay into the state treasury all fees and moneys received by it;

(3) To adopt and have an official seal;

(4) To set the amount of all fees required by this part;

(5) To license water well contractors and certify pump contractors;

(6) To review the effect and practicality of standards set up in this part and recommend to the General Assembly adjustments and changes to achieve the purposes of this part;

(7) To review and recommend to the General Assembly any legislation which would improve the quality of relations between the water well drilling industry and the public; and

(8) To conduct hearings and institute and prosecute court actions as may be necessary to enforce compliance with any provisions of this part and any rules and regulations promulgated pursuant to this part that relate to water wells.



§ 12-5-125. License requirement; drilling under direction of professional geologist or engineer

Except as provided in subsection (f) of Code Section 12-5-127, no person shall drill a water well or geothermal borehole without first having a water well contractor's license issued by the council. No person, including licensed water well contractors, shall drill any kind of well, borehole, or corehole, other than a water well or geothermal borehole, unless such person is acting under the direction of a professional geologist or a professional engineer.



§ 12-5-126. Director as administrative agent; administrative duties of division; orders, notices, and processes

(a) The director or his designee shall act as the administrative agent for the council.

(b) The division shall have the duty to bring together and keep all records of the council; to receive all applications for licenses; to schedule a time and place for examinations, with the consent of the council; to schedule a time and place for all hearings; to issue certificates upon authority of the council; and to collect all fees and to remit them to the state treasury.

(c) All orders and processes of the council shall be signed and attested by the director or his designee, and any notice or legal process necessary to be served upon the council may be served upon the director.



§ 12-5-127. Licensing of water well contractors generally; applications for trainee licenses; violation of Code section

(a) Any person desiring to engage in the business of water well construction in this state shall apply to the council for a license as a water well contractor. All such applications shall be made on forms provided by the division and shall be accompanied by a fee to be prescribed by the council but not exceeding $400.00 per license period.

(b) An applicant for a license as a water well contractor shall be required to have two years' experience working in the water well construction business under a licensed water well contractor and shall be required to pass an examination administered by the council. The examination may be written, oral, or practical work, or any combination of the three. The examination shall relate to the applicant's knowledge of basic ground water, basic well construction, and the general contents of this part.

(c) Satisfactory proof of two years' experience in the water well construction business shall be made by presenting certified affidavits from one or more licensed water well contractors that the applicant has had at least two years of full-time water well construction experience. If the required experience was obtained under two or more licensed water well contractors, then a certified affidavit specifying exact dates of such experience shall be required from each licensed contractor. In lieu of the method described above, an applicant may present other proof satisfactory to the council of two years' experience constructing water wells. The council may require the applicant and the water well contractors who swear to such affidavits to appear before the council to discuss the applicant's qualifications.

(d) (1) Any person wishing to engage in the water well construction business shall designate himself or herself or at least one partner, officer, or full-time employee to fulfill the above requirements. If the requirements are satisfactorily fulfilled, the person shall be granted a license under this part, and such license shall cover water well construction activities for which the person is responsible and so licensed. The partners, officers, and employees of the person shall be allowed to engage in the activities covered by the license if the individual who fulfilled the licensing requirements has performed or approved such activities and such approval is posted at the site of the activity on forms to be provided by the council for that purpose. Any such license shall be valid so long as the designated partner, officer, or full-time employee is associated with the licensee or until it otherwise expires.

(2) The provisions of paragraph (1) of this subsection notwithstanding, the water well construction activities of the partners, officers, and employees of the individual who fulfilled the licensing requirements shall continue to be authorized under a license which was valid at the time of the licensee's death for a period of 180 days following the date of such death.

(e) The council, upon application, may issue an appropriate license to any person who holds a similar license in any state, territory, or possession of the United States, if the requirements for the license do not conflict with this part and are of a standard not less than that specified by this part and by rules and regulations promulgated under this part; provided, however, that such other state, territory, or possession grants similar reciprocity to license holders in this state.

(f) Nothing in this Code section shall be construed to require the registration of a person who constructs a well on his or her own or leased property intended for use only in a single-family house which is his or her permanent residence or intended for use only for farming purposes on his or her farm, which well produces less than 25,000 gallons per day, so long as the waters to be produced are not intended for use by the public or in any residence other than his or her own.

(g) The State of Georgia preempts the field of licensing water well contractors. Licenses issued by the council shall authorize bona fide holders thereof to engage in the business authorized by such licenses anywhere within the territorial limits of the state. No provision of this part shall be construed as prohibiting or preventing a municipality or county from fixing, charging, assessing, or collecting any business license fee, registration fee, tax, or gross receipt tax on any profession covered by this part or upon any related profession or anyone engaged in any related profession governed by this part.

(h) (1) The council shall be authorized to require persons seeking renewal of licenses under this Code section to complete continuing education of not more than four hours annually. The council may provide courses and shall approve such courses offered by the division, institutions of higher learning, technical colleges, and trade, technical, or professional organizations; provided, however, that continuing education courses or programs related to water well construction or standards provided or conducted by public utilities, equipment manufacturers, or institutions under the State Board of the Technical College System of Georgia shall constitute acceptable continuing professional education programs for the purposes of this subsection. Continuing education courses or programs shall be in the areas of safety, environmental protection, ground-water geology, technological advances, business management, or government regulation. Continuing education courses shall be designed for water well contractors having variable educational backgrounds. Courses or programs conducted by manufacturers specifically to promote their products shall not be approved.

(2) All provisions of this subsection relating to continuing professional education shall be administered by the council.

(3) The council shall be authorized to waive the continuing education requirements in cases of hardship, disability, or illness or under such other circumstances as the council deems appropriate.

(i) No license shall be granted unless the council specifically authorizes the granting of such license. Staff members of the council may not issue licenses without the specific authorization of the council.

(j) Any person who violates the provisions of this Code section with regard to licensing shall not be eligible to apply for or receive a license under this Code section for a period of two years after being convicted of such violation.



§ 12-5-128. Contents of license; display

(a) The licenses granted under Code Section 12-5-127 shall contain the name of the contractor, date of issuance, expiration date, license number, and the official designation or symbol of the council, together with the signatures of the council chairman and the chief administrative officer of the council. This license shall be displayed in a conspicuous place at the operator's principal place of business.

(b) All rigs and commercial vehicles used by water well contractors in well construction operations shall prominently display on each rig or vehicle the name of the contractor and shall likewise display the appropriate water well contractor's license number.



§ 12-5-129. Suspension and revocation of licenses; hearings; reissuance of revoked licenses; injunction; cessation of well operation; seizure of equipment

(a) The council may suspend or revoke a license upon a finding of one or more of the following grounds:

(1) Material misstatement in the application for license;

(2) Willful disregard or violation of Code Section 12-5-133 or any law of the State of Georgia relating to wells, including any violation of standards or rules adopted pursuant to this part;

(3) Willfully aiding or abetting another in the violation of Code Section 12-5-133 or any law of the State of Georgia relating to wells;

(4) Incompetency in the performance of the work of a water well contractor;

(5) Making substantial misrepresentations or false promises in connection with the occupation of a water well contractor;

(6) Failure to provide and maintain on file at all times with the director a performance bond or irrevocable letter of credit as required by Code Section 12-5-135; and

(7) Allowing an unlicensed driller to use or to work under such licensee's license in any way. However, this paragraph shall not apply to any employee of a licensed driller who receives only a salary or hourly wage or a bona fide business partner.

(b) The council shall have power and authority to hear and determine all complaints of violations of this part and the regulations pursuant thereto, filed with the council by any interested party, after first giving the person against whom the complaint is filed at least ten days' written notice of the time and place of hearing, together with a copy of the complaint filed against such person. Hearings will be conducted according to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." If, upon the hearing, the council deems such complaint meritorious, the council may, in its discretion, suspend or revoke the license of the person against whom the complaint is filed or may allow the person a reasonable time in which to meet and correct the complaint of the objecting party. Suspensions or revocations of licenses shall be conducted according to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(c) The council, by majority vote of the quorum, may reissue a license to any person whose license has been revoked upon written application to the council by the applicant, showing good cause to justify the reissuance.

(d) Whenever it shall appear to the council that any person is or has been violating any provisions of this part or any of the lawful rules, regulations, or orders of the council, the council or the appropriate district attorney may file a petition for injunction in the appropriate superior court of this state against such person, for the purpose of enjoining any such violation. It shall not be necessary to allege or prove that there is no adequate remedy at law. The right of injunction provided for in this Code section shall be in addition to any other legal remedy which the council has and shall be in addition to any right of criminal prosecution provided by law.

(e) The director shall be authorized to order the cessation of operation of any well operated in violation of this part and the seizure of all drilling equipment used in such drilling operation; provided, however, that the operator of any such drilling operation shall be afforded a hearing before the administrative law judge of the Department of Natural Resources on such order of the director within 48 hours.



§ 12-5-130. Expiration and renewal of licenses; replacement of lost, destroyed, or mutilated licenses

All licenses expire biennially. All applications for renewal shall be filed with the division prior to the expiration date, accompanied by a renewal fee not exceeding $400.00 per renewal period as prescribed by the division. A license which has expired for failure to renew may be restored only after application and payment of the prescribed restoration fee. A new license to replace any license lost, destroyed, or mutilated may be issued, subject to the rules of the council and payment of a fee set by the council.



§ 12-5-131. Notifying contractors of changes in rules and regulations

The council may from time to time amend its rules and regulations governing water well contractors. The council will notify each water well contractor on the official list of licensed water well contractors of any changes in the rules and regulations prior to the effective date of the changes. This notification or lack thereof will in no way affect the effective date of the changes in the rules and regulations.



§ 12-5-131.1. Licensing requirements for drilling well on own property; water well contractors completing electrical or plumbing work incidental to drilling and construction of well

(a) Nothing in this part shall prohibit a person from drilling a well on his or her own property if such property is his or her primary residence. A person is prohibited from drilling a well or wells on property he or she owns and is developing for resale unless such person has a license as a water well contractor.

(b) Notwithstanding any other provisions of law, a person licensed as a water well contractor pursuant to Code Section 12-5-127 is not required to be licensed under Chapter 14 of Title 43, when in the course of constructing a water well, he or she makes certain electrical or plumbing connections or performs other electrical or plumbing work incidental to the drilling and construction of the well; provided, however, that any such electrical and plumbing work meets or exceeds all applicable local, state, or federal codes, whichever is most stringent.



§ 12-5-132. Effect of part

(a) Nothing in this part shall affect oil and gas drilling operations covered by Part 2 of Article 2 of Chapter 4 of this title.

(b) Nothing in this part shall affect the regulation of ground-water use by the division pursuant to Part 2 of this article.



§ 12-5-133. Penalty; evidence of violation of part

(a) Any person who engages in or follows the business or occupation of, or advertises, holds himself or herself out, or acts, temporarily or otherwise, as a water well contractor without having first secured the required license or renewal thereof or any person who otherwise violates any provisions of this part shall be guilty of a misdemeanor and, upon conviction thereof, shall be fined not less than $100.00 and not more than $1,000.00. Each day during which such violation exists or continues shall constitute a separate offense.

(b) In order to prove a violation of this part, it shall not be necessary for a state or local enforcement official to actually observe a well being drilled by a person who does not possess a valid license as required by this part. Other evidence of a violation of this part, including, but not limited to, bills, invoices, photographs, proposals, or any form of advertising, may be sufficient for a conviction.



§ 12-5-133.1. Civil penalties; hearing

(a) In addition to the provisions of Code Section 12-5-133, any person violating any provision of this part or the rules or regulations effective under this part shall be liable for a civil penalty not to exceed $5,000.00 per day. Each day during which the violation or failure or refusal to comply continues shall be a separate violation.

(b) Whenever the director has reason to believe that any person has violated any provision of this part or any rule or regulation effective under this part, he or she may upon written request cause a hearing to be conducted before a hearing officer appointed by the board. Upon finding that such person has violated any provision of this part or any rule or regulation effective under this part, the hearing officer shall issue his or her decision imposing civil penalties as provided in this Code section. Such hearing and any administrative or judicial review thereof shall be conducted in accordance with subsection (c) of Code Section 12-2-2.

(c) In rendering a decision under this Code section imposing civil penalties, the hearing officer shall consider all factors which are relevant, including, but not limited to, the following:

(1) The amount of civil penalty necessary to ensure immediate and continued compliance and the extent to which the violator may have profited by failing or delaying to comply;

(2) The character and degree of impact of the violation or failure on the natural resources of the state, especially any rare or unique natural phenomena;

(3) The conduct of the person incurring the civil penalty in promptly taking all feasible steps or procedures necessary or appropriate to comply with this part or to correct the violation or failure;

(4) Any prior violations of or failures by such person to comply with statutes, rules, regulations, or orders administered, adopted, or issued by the director or the council;

(5) The character and degree of injury to or interference with public health or safety which is caused or threatened to be caused by such violation or failure; and

(6) The character and degree of injury to or interference with reasonable use of property which is caused or threatened to be caused by such violation or failure.



§ 12-5-134. Standards for wells and boreholes

The following standards shall apply to all wells and boreholes:

(1) In the case of individual and nonpublic water wells:

(A) (i) The well should be located as far removed, and in a direction opposite to the ground-water flow, from known or potential sources of pollutants as the general layout of the premises and surroundings permits; however, prior to actual construction, the water well contractor shall notify the county health department of the intent to drill a water well, providing such information as is required on forms prepared by the council. The well shall not be located in areas subject to flooding unless the well casing extends at least two feet above the level of the highest known flood of record. Except as otherwise provided in division (ii) of this subparagraph, all new wells must be located at least the following horizontal distances from the following structures:

(I) Not less than ten feet from a sewer line;

(II) Not less than 50 feet from a septic tank;

(III) Not less than 100 feet from a septic tank absorption field;

(IV) Not less than 150 feet from a cesspool or seepage pit; and

(V) Not less than 100 feet from an animal or fowl enclosure.

(ii) Any property owner may apply to the health department for a variance of the distances cited in this subparagraph due to extenuating circumstances. The owner shall provide for the health department written information explaining the need for a variance. The health department, upon considering the information provided and any other information it deems necessary, may issue a variance;

(B) Every well shall be protected against surface runoff;

(C) Every well shall be located so it will be accessible for cleaning, treatment, repair, testing, inspection, and such other maintenance as may be necessary;

(D) Water-bearing formations that are or are likely to be polluted shall be sealed off;

(E) No material shall be used in the well that will result in the delivered water being hazardous, toxic, or having objectionable taste or odor;

(F) Materials that are to be a part of the permanent well shall be durable and sufficient to protect the well against structural deficiencies during and after the construction and against the entrance of pollutants during the expected life of the well;

(G) The casing and liner pipe joints shall be watertight to the point of maximum drawdown in bored or driven wells and the entire length of the casing in drilled wells;

(H) The alignment in a drilled well shall be such that the installation and operation of the pump will not be impaired;

(I) All drill cuttings and other materials shall be removed from the entire depth of the well and the well shall be disinfected;

(J) The upper terminal of the well shall be protected by a sanitary seal or cover to prevent entrance of pollutants to the well;

(K) Any existing abandoned well or borehole shall be filled, sealed, and plugged by the present owner;

(L) The drilling contractor shall maintain in his or her office and shall furnish the owner a copy of the well construction data within 30 days of the well completion. The data shall include: name of the owner of the well, location of the well, size of pump installed if pump is installed by the drilling contractor, total depth of well, borehole diameter, casing depth, size and type of casing material, grouting information, static water level, pumping water level and yield if test pumped, confirmation of well disinfection and description of method used for disinfection, dates of well construction, name and address and state certificate number of pump installer if the contractor does not install the pump, name and address of contractor, and water well contractor's license number. Any estimate of gallons per minute of water that the well is expected to produce shall not be considered under any circumstances to be a guarantee of the quantity of the water produced by the well. The failure of any water well contractor to provide any of such written information shall subject such contractor to any applicable penalty by the council;

(M) A well having an open annular space between the casing and borehole shall be grouted and shall be filled with neat or sand-cement grout or other impervious material to prevent the entrance of pollutants or contaminants to the well. The following shall be considered minimum depths of seal below ground surface:

(i) Individual wells -- ten feet;

(ii) Nonpublic wells -- 25 feet in igneous or metamorphic rock; and

(iii) Nonpublic wells -- 50 feet in sedimentary rock.

For large diameter water wells cased with concrete pipe or other acceptable casing material, if the casing joints are not sealed, the annular space shall be grouted as specified above, and the annular space below the grout shall be filled with sand or gravel;

(N) All permanent casing, liners, and other manufactured material used in the well installation shall be new, unless otherwise approved in writing by the owner, and adequate to protect the well against entrance of pollutants or contaminants during the expected life of the well. The casing material shall be of steel, plastic, or concrete and meet nationally accepted standards for well casing. Sewer pipe shall not be used for individual or nonpublic water supply wells;

(O) The well screen, when used, shall be of a standard design and manufactured specifically for the purpose of the well construction, shall be of a strength to satisfactorily withstand chemical and physical forces applied to it during and after installation, shall be designed to permit optimum development of the aquifer with minimum head loss consistent with the intended use of the well, shall have openings designed to prevent clogging or jamming, and multiscreened wells shall not connect aquifers or zones which have differences in water quality that would result in deterioration of the water quality in any aquifer or zone;

(P) All gravel placed in a well to be used as a source of drinking water shall be clean, washed, free of organic matter, disinfected prior to emplacement, or provisions made for disinfection in place. The gravel pack material should consist mainly of silicious, well-rounded, smooth, uniform grain particles and of such size to prevent the formation material from entering the well;

(Q) All individual and nonpublic wells producing water for drinking or food processing shall be disinfected following construction, repair, or when work is done on the pump, before the well is placed in service. The well and pumping equipment shall be disinfected with chlorine applied so that a concentration of at least 50 parts per million of chlorine shall be obtained in all parts of the well with a minimum contact period of two hours before pumping the well; and

(R) All individual and nonpublic wells shall be curbed at the surface by the owner with a watertight curbing of concrete at least four inches thick and extending at least two feet in all directions from the well casing and sloping away from the casing;

(2) All water wells constructed as sources of public water supply for a public water system as defined in Part 5 of this article, the "Georgia Safe Drinking Water Act of 1977," shall be constructed in accordance with the standards and rules and regulations established pursuant to said part;

(3) Irrigation wells shall be constructed in accordance with the standards established for individual and nonpublic wells except that the well does not require disinfection. The minimum depth of the grout seal shall be at least 20 feet below ground surface. Irrigation wells having casing of internal diameter of more than four inches and capable of producing 100,000 gallons of water per day or more shall be constructed only after the division has issued a letter of concurrence or a permit to the landowner;

(4) Industrial wells shall be constructed in accordance with the standards established for individual and nonpublic wells. The minimum depth of the grout seal shall be the same as for nonpublic wells;

(5) (A) Wells and boreholes other than water wells shall be constructed:

(i) So that no toxic or hazardous material is used in or introduced to the borehole;

(ii) So that water-bearing formations that are, or are likely to be, polluted shall be sealed off; and

(iii) To prevent water of different qualities from migrating between zones or aquifers.

(B) Engineering boreholes shall be constructed under the direction of a professional engineer.

(C) Geologic boreholes shall be constructed under the direction of a professional engineer or a professional geologist.

(D) Monitoring wells shall be constructed under the direction of a professional engineer or a professional geologist and shall be constructed in accordance with the following minimum requirements:

(i) Well casing and well screens that are part of the monitoring well shall be durable and sufficient to protect the well against structural deficiencies during the construction and during the expected life of the well;

(ii) The upper terminal of the monitoring well shall be protected by a sanitary seal or cover to prevent entrance of pollutants to the well;

(iii) All casing and liner pipe joints shall be watertight for the entire length of the casing;

(iv) The annular space around the well casing shall be grouted with impervious materials to prevent the entrance of interformational pollutants after due consideration of the local soil conditions, local geology, and the intended use of the well;

(v) The alignment of the well is such that the well may be pumped or sampled;

(vi) All drilling equipment and tools shall be washed and steam cleaned immediately upon completion of any monitoring well located within 1,000 feet of any operating or abandoned sanitary landfill or hazardous materials facility or within 1,000 feet of any area where hazardous materials are known or believed to have been deposited, spilled, or discharged; and

(vii) At least once every five years, the owner of the property on which a monitoring well is constructed shall have the monitoring well inspected by a professional engineer or professional geologist, who shall direct appropriate remedial corrective work to be performed if the well does not conform to standards.

(E) Dewatering wells to be constructed for the purpose of withdrawing 100,000 gallons or less of ground water on any one day shall be constructed under the direction of a professional engineer or a professional geologist and shall be constructed in accordance with the following minimum requirements:

(i) Well casing and well screens that are a part of the dewatering well shall be durable and sufficient to protect the well against structural deficiencies during the construction and against entrance of pollutants during the expected life of the well;

(ii) The upper terminal of the dewatering well shall be protected by a sanitary seal or cover to prevent entrance of pollutants to the well;

(iii) All casing and liner pipe joints shall be watertight for the entire length of the casing;

(iv) The annular space around the well casing shall be grouted with impervious materials to prevent the entrance of interformational pollutants after due consideration of the local soil conditions and local geology; provided, however, that such grouting shall not be required if dewatering is to be accomplished by well points or a well point field;

(v) The alignment of the well shall be such that the installation and operation of the pump will not be impaired; and

(vi) The dewatering well shall be pumped in a manner and rate to prevent significant loss of strength of nearby soil and rock.

(F) Seismic shot holes shall be constructed under the direction of a professional engineer or a professional geologist and shall be constructed in accordance with the following minimum requirements:

(i) Exclusive of explosives, no toxic or hazardous materials shall be used in or introduced to the shot hole;

(ii) Materials that are to be a part of the seismic shot hole shall be durable and sufficient to protect the seismic shot hole against structural deficiencies during the construction and against entrance of pollutants during the expected life of the seismic shot hole;

(iii) Prior to being charged with explosives, seismic shot holes shall contain temporary seals adequate to prevent the entrance of pollutants to any aquifer;

(iv) Seismic shot holes shall not be charged with explosives more than 24 hours prior to detonation; and

(v) In the event explosives are not detonated within one year after reaching total depth, the seismic shot hole shall have all temporary seals removed and be completely plugged with impervious materials to prevent the entrance of pollutants to any aquifer.

(G) Geothermal boreholes that penetrate into ground water shall be grouted from bottom to top by forced injection using impervious grouting material designed for such purpose. Geothermal boreholes shall be constructed or located at a safe distance from any potential source of contamination. The minimum safe distance from the following sources of contamination shall be:

(i) Ten feet from sewer lines;

(ii) Twenty-five feet from septic tanks;

(iii) Fifty feet from septic drain fields;

(iv) Ten feet from a connection between a house and a septic tank; and

(v) Ten feet from a connection between a house and a sewer line;

(6) (A) A water well shall be considered as temporarily abandoned when its use has been interrupted for a period of more than one year and not more than three years. Such a well shall be sealed and the well maintained whereby it is not a source or a channel of contamination or pollution when not in service.

(B) A water well shall be considered as permanently abandoned when its service has been interrupted for a period of more than three years or it meets the definition of abandoned well as defined in this part. Such a well shall be filled, sealed, and plugged.

(C) Whenever a well or borehole is excavated for the exploration, testing, or use as a source of water supply but is no longer used for that purpose, it shall be the owner's responsibility to have the borehole filled, sealed, and plugged within 30 days of the excavation or disuse to protect against the entrance of pollutants into the subsurface.

(D) No abandoned water well or borehole shall be used for the purpose of disposing of any wastes or pollutants that may contaminate the ground water.

(E) All engineering boreholes, regardless of the depth limitations defined in paragraphs (3) and (8) of Code Section 12-5-122, which are located on property which is being used or is proposed to be used for the storage, manufacture, or processing of petroleum products, hazardous materials, hazardous wastes, industrial or municipal waste water, brines, or any other chemical substances, must be completely filled, sealed, and plugged within 30 days after the total depth is reached. Engineering boreholes which are in locations scheduled to be excavated, covered with pavement, or covered by the concrete foundation or basement of a building within two years after drilling need not be filled, sealed, and plugged. All other engineering boreholes must be filled, sealed, and plugged within 90 days after the total depth is reached. It shall be the responsibility of the person in charge of the borehole construction to ensure proper abandonment.

(F) Geologic boreholes which are in locations scheduled to be mined within two years after drilling need not be filled, sealed, and plugged. Other geologic boreholes shall be filled, sealed, and plugged within 30 days after drilling. It shall be the responsibility of the person in charge of borehole construction to ensure proper abandonment.

(G) Monitoring wells shall meet the requirements of abandonment as defined by this part unless they are declared temporarily abandoned. A monitoring well that is temporarily abandoned shall have a cap placed on it within 15 days of its temporary abandonment. It shall be the responsibility of the owner of the property on which the monitoring well is constructed to ensure proper abandonment of the well.

(H) Seismic shot holes shall be filled, sealed, and plugged within 60 days after the explosives have been detonated. It shall be the responsibility of the person in charge of the shot hole construction to ensure proper abandonment.

(I) Abandoned individual, nonpublic, public, irrigation, and industrial wells shall be filled, sealed, and plugged by a water well contractor licensed by the council.

(J) Abandoned engineering boreholes, geologic boreholes, dewatering wells, monitoring wells, and seismic shot holes shall be filled, sealed, and plugged under the direction of a registered professional geologist or registered professional engineer; and

(7) No well or borehole shall be drilled or used for the purpose of injecting any surface water into the Floridan aquifer in any county governed by the Georgia coastal zone management program provided by Code Section 12-5-327 before July 1, 2014.



§ 12-5-135. Requirement of bond or letter of credit

(a) A performance bond or letter of credit shall be provided to the director by any water well contractor or driller for the conduct of drilling operations to ensure compliance with the procedures and standards contained in this part.

(b) The bond or letter of credit required in subsection (a) of this Code section shall be:

(1) Conditioned upon faithful compliance with the conditions and terms of this part; and

(2) In such amount as determined by the director to ensure compliance with the procedures and standards contained in this part, but in any event not to exceed $75,000.00.

(c) Such performance bond or letter of credit shall be placed on file with the director in one of the following forms:

(1) A performance bond, payable to the director and issued by an insurance company authorized to issue such bonds in this state; or

(2) An irrevocable letter of credit issued in favor of and payable to the director from a commercial bank or other financial institution approved by the director.

(d) The council shall not issue any new license or renew any old license unless the license application is accompanied by a letter from the director or his designee stating that the applicant's bond or letter of credit is acceptable. Failure to provide an acceptable bond or irrevocable letter of credit shall constitute grounds for denial of the issuance or renewal of a license.

(e) Upon a determination by the director that a water well contractor, driller, or other person responsible for the conduct of the drilling operation has failed to meet the standards as set out in this part, the director may, after written notice of the failure to the contractor, driller, or other person responsible for the conduct of the drilling operation in accordance with subsections (e) and (f) of Code Section 12-5-136:

(1) Forfeit or draw that amount of such bond or letter of credit that the director determines necessary to correct the violations;

(2) Expend such amount for such purposes;

(3) Enter into contracts for such purposes; and

(4) Require the replacement of that amount of such bond or letter of credit forfeited or drawn upon.

(f) If a business has more than one water well contractor, that business, in lieu of obtaining bonds or irrevocable letters of credit for each individual licensee, may substitute a blanket bond or blanket irrevocable letter of credit for all water well contractors within that business. The blanket bond or blanket irrevocable letter of credit shall be payable to the director in an amount not to exceed $75,000.00.

(g) The bond or irrevocable letter of credit provided for in this Code section shall have state-wide application.

(h) Upon delivery of the prescribed bond or irrevocable letter of credit to the director, no other bond or irrevocable letter of credit shall be required of any water well contractor or driller for the purposes of protecting the state or any political subdivision of the state or the citizens thereof from water well contractors or drillers who fail to meet the standards as set out in this part or for any other like purpose required by any department, agency, or instrumentality of the state or a political subdivision thereof.

(i) No bond or irrevocable letter of credit provided for in this Code section shall be accepted by the director from any water well contractor or driller who shall drill any well or borehole for the purpose of injecting any surface water into the Floridan aquifer in any county governed by the Georgia coastal zone management program provided by Code Section 12-5-327 after July 1, 2003, and before July 1, 2014.



§ 12-5-136. Compliance with standards and licensing requirements; inspections; action by director if well not up to standard

(a) All water well contractors or other persons drilling boreholes or coreholes are required to conduct their work in a manner that complies with the well construction standards established in this part and are required to be licensed or acting under the direction of a professional engineer or professional geologist as set forth in Code Section 12-5-125.

(b) The director or designated representatives of the division shall conduct inspections of wells and boreholes of all types to determine compliance with construction standards established in this part. Such inspections may be made in response to requests from the council or from any person who has reason to believe a well or borehole does not comply with the standards. The director may also select wells and boreholes to inspect at random.

(c) The director or designated representatives of the division shall be permitted access in or upon any private or public property at all reasonable times for the purpose of inspecting and investigating conditions of wells, methods of drilling, and records relating to the drilling and abandonment of wells and boreholes.

(d) The director shall report the results of all inspections to the respective driller, contractor, or person responsible for the drilling and to the council.

(e) The director shall notify the driller, contractor, or person responsible for the drilling and the council that a portion of bondedness or line of credit in such amount as necessary to provide corrective action may be assessed if that person does not bring the well or borehole up to the standards described in this part within 30 days.

(f) If a well or borehole is not brought up to the standards described in this part within this 30 day notification period, the director may, upon expiration of the notification period, expend whatever portion of the bond or letter of credit is necessary to hire another contractor to bring the well or borehole up to standards or to construct a new well.



§ 12-5-137. Forfeiture of contraband equipment

All drilling rigs or commercial vehicles used to drill any well and other equipment used to drill any well by a person who is not a licensed water well contractor or driller or who is not acting under the direction of a professional engineer or professional geologist as required by this part are declared to be contraband subject to forfeiture in accordance with Chapter 16 of Title 9.



§ 12-5-138. Council authorized to establish rules and regulations for pump installation; certification requirements; civil penalties for violations

(a) (1) (A) The council is authorized and directed to establish rules and regulations to provide for the certification of pump contractors who install, service, and repair pumps on or in water wells regulated under the provisions of this part and to provide standards for installation of such pumps in order to protect public health and safety. The council shall provide for classes of certificates which distinguish the levels of competencies of certificants to perform various tasks associated with such services. The council is authorized to establish fees and the director is authorized to charge such fees for such certification and the annual renewal thereof; provided, however, that the fee for the pump contractor shall not exceed the fee for the licensed water well contractor. The director may require any person to meet certain qualifications in order to be eligible for certification as a pump contractor. The director may provide that persons who can document that they have been in the business of installing, servicing, and repairing pumps and pumping equipment prior to December 31, 2003, may be granted a certification by paying the appropriate fees but without any requirement to pass any type of test.

(B) Any person wishing to engage in the business of a pump contractor shall designate himself or herself or at least one partner, officer, or full-time employee to fulfill the above certification requirements. If the requirements are satisfactorily fulfilled, the person shall be granted a certification under this Code section, and such certification shall cover pump contracting activities for which the person is responsible and so certified. The partners, officers, and employees of the person shall be allowed to engage in the activities covered by the certification if the individual who fulfilled the certification requirements has performed or approved such activities and such approval is posted at the site of the activity on forms to be provided by the council for that purpose. Any such certification shall be valid so long as the designated partner, officer, or full-time employee is associated with the certificant or until the certificate otherwise expires.

(2) The provisions of paragraph (1) of this subsection notwithstanding, the pump contracting activities of the partners, officers, and employees of the individual who fulfilled the certification requirements shall continue to be authorized under a certificate which was valid at the time of the certificant's death for a period of 180 days following the date of such death.

(3) The provisions of this subsection shall not prohibit a person licensed as an electrical contractor, master plumber, or journeyman plumber under Chapter 14 of Title 43 from engaging in any business activities or practices within the scope of such license without being certified as a pump contractor.

(b) Any person who installs any pump on or in a water well in violation of any installation standards adopted by the council pursuant to subparagraph (a)(1)(A) of this Code section which violation causes or has the potential for causing contamination of ground water shall be subject to civil penalties as provided in Code Section 12-5-133.1.






Part 4 - Artesian Wells

§ 12-5-150. Conditions under which artesian wells must be tapped

The owner of any real property in this state on which any free-flowing artesian well is located or any person having immediate supervision over any real property in this state on which any free-flowing artesian well is located shall have any such artesian well tapped or shall otherwise stop the flow of any such well, except when in use, when the following conditions exist:

(1) When the flow of any such artesian well is greater than one inch in diameter; and

(2) When any such artesian well is located within a one-half-mile radius of any other free-flowing well.



§ 12-5-151. Wells on government property

In the event the State of Georgia or any agency thereof or any political subdivision of this state owns any real property affected by the provisions of Code Section 12-5-150, it shall be the duty of the person or persons having immediate supervision of such real property to comply with the requirements of Code Section 12-5-150 but the expenses involved in so complying shall be borne by the state agency or the political subdivision owning such real property, as the case may be.



§ 12-5-152. Applicability of part

This part shall not apply to any free-flowing artesian well which is in constant use for the purpose of watering and cooling livestock or for the purpose of supplying water to any public swimming pool.



§ 12-5-153. Penalty

It shall be the duty of any person owning or having supervision of any real property affected by this part to comply with the requirements of this part by not later than January 1, 1970. Any such person failing to comply with such requirements by such date shall be guilty of a misdemeanor. After such date, each day of continuing failure to comply with such requirements shall constitute a separate offense.






Part 5 - Public Water Systems

§ 12-5-170. Short title

This part shall be known and may be cited as the "Georgia Safe Drinking Water Act of 1977."



§ 12-5-171. Declaration of policy; legislative intent; Environmental Protection Division to administer part

As a guide to the interpretation and application of this part, it is declared to be the policy of the State of Georgia that the drinking waters of the state shall be utilized prudently to the maximum benefit of the people and that the quality of such waters shall be considered a major factor in the health and welfare of all people in the State of Georgia. To achieve this end, the government of the state shall assume responsibility for the quality of such waters and the establishment and maintenance of a water-supply program adequate for present needs and designed to care for the future needs of the state.

This requires that an agency of the state be charged with this duty and that it have the authority to require the use of reasonable methods, that is, those methods which are economically and technologically feasible, to ensure adequate water of the highest quality for water-supply systems. Because of substantial and scientifically significant variations in the characteristics, usage, and effect upon public interest of the various surface and underground waters of the state, uniform requirements will not necessarily apply to all waters or segments thereof. It is the intent of this part to confer discretionary administrative authority upon such agency to take the above and related circumstances into consideration in its decisions and actions in determining, under the conditions prevailing in specific cases, those procedures to best protect the public interests.

The Environmental Protection Division of the Department of Natural Resources shall be the state agency to administer the provisions of this part consistent with the above-stated policy.



§ 12-5-172. Definitions

As used in this part, the term:

(1) "Administrator" means the administrator of the U.S. Environmental Protection Agency.

(2) "Contaminant" means any physical, chemical, biological, or radiological substance or matter in water.

(3) "Cross-connection" means any physical arrangement whereby a public water supply is or may be connected directly or indirectly with a nonpotable water supply or unapproved water-supply system, sewer, drain, conduit, pool, storage reservoir, plumbing fixture, or other device which contains or may contain contaminated water, liquid, gases, sewerage, or other waste of unknown or unsafe quality, which may be capable of imparting contamination to the public water supply as the results of backflow, bypass arrangements, jumper connections, removable sections, swivel or changeover devices, and other temporary, permanent, or potential connections through which or because of which backflow or backsiphonage could or would occur.

(4) "Director" means the director of the Environmental Protection Division, or his designee.

(5) "Division" means the Environmental Protection Division of the Department of Natural Resources.

(6) "Federal act" means the Safe Drinking Water Act, P.L. 93-523.

(7) "Georgia primary drinking water regulation" means a regulation which:

(A) Applies to public water systems;

(B) Specifies contaminants which, in the judgment of the director, may have any adverse effect on the health of persons;

(C) Specifies for each contaminant either a maximum contaminant level in public water systems if, in the judgment of the director, it is economically and technologically feasible to ascertain the level of such contaminant in such systems, or if, in the judgment of the director, it is not economically or technologically feasible to ascertain the level of such contaminant, each treatment technique known to the director which leads to a reduction in the level of such contaminant sufficient to satisfy the requirements of 42 U.S.C. Section 300g-1;

(D) Contains criteria and procedures to assure a supply of drinking water which dependably complies with such maximum contaminant levels, including quality control and testing procedures to ensure compliance with such levels and to ensure proper operation and maintenance of the system, and requirements as to the minimum quality of water which may be taken into the system and siting for new facilities for public water systems.

(8) "Municipality" means a city, town, or other public body created by or pursuant to state law.

(9) "National primary drinking water regulations" means primary drinking water regulations promulgated by the administrator pursuant to the federal act.

(10) "Person" or "persons" means any individual, corporation, company, association, partnership, county, municipality, state agency, or other entity.

(11) "Public water system" means a system for the provision to the public of piped water for human consumption, if such system has at least 15 service connections or regularly serves at least 25 individuals. Such term includes but is not limited to any collection, treatment, storage, and distribution facilities under the control of the operator of such system and used primarily in connection with such system, and any collection or pretreatment storage facilities not under such control which are used primarily in connection with such system.

(12) "Secondary drinking water regulation" means a regulation which applies to public water systems and which specifies the maximum contaminant levels which, in the judgment of the director or administrator, are requisite to protect the public welfare. Such regulations may apply to any contaminant in drinking water which may adversely affect the odor or appearance of such water and consequently may cause a substantial number of the persons served by the public water system providing such water to discontinue its use, or which may otherwise adversely affect the public welfare.

(13) "Waters of the state" means and includes any and all rivers, streams, creeks, branches, lakes, reservoirs, ponds, drainage systems, springs, wells, and all other bodies of surface or underground water, natural or artificial, of this state.



§ 12-5-173. Designation of division as state agency to receive financial aid from federal government and other sources

The division shall be designated as the state agency to receive and administer financial aid from the federal government or other public or nonprofit sources for purposes of water-supply quality control, administration of the state's water-supply program, administration of any federal or state water-supply grant program, or any purposes relating to the furnishing of water by public water systems.



§ 12-5-174. Powers and duties of Board of Natural Resources as to public water systems

(a) In the performance of its duties, the Board of Natural Resources shall:

(1) Establish by rule or regulation standards of quality for water that will be distributed in public water systems;

(2) Establish by rule or regulation such policies, requirements, or standards governing the source, collection, distribution, purification, treatment, and storage of water for public water systems as it deems necessary for the reasonable and proper use thereof in conformity with the intent of this part;

(3) Adopt, modify, repeal, and promulgate such rules and regulations, including but not limited to the Georgia primary drinking water regulations, as are necessary for the proper administration of this part, which rules and regulations shall be applicable throughout the state and shall govern the installation, use, and operation of systems; cross-connection control; quality control; laboratory certification; and methods and means for treating and furnishing water to the public by way of public water systems;

(4) Adopt, modify, repeal, and promulgate Georgia secondary drinking water regulations at such time as, in the judgment of the director or the administrator, they are necessary to protect the public welfare.

(b) The powers and duties enumerated in subsection (a) of this Code section may be exercised and performed by the Board of Natural Resources through such duly authorized agents and employees as it deems fit and proper.



§ 12-5-175. Fluoridation of public water systems; state funds for cost of fluoridation equipment, chemicals, and materials; tax deduction for fluoride-removing devices

(a) The Board of Natural Resources shall have the power to require, by regulation, fluoridation of potable public water supplies in incorporated communities lying wholly within this state, provided that in no case should such fluoridation be required at a level greater than one part per million parts of water; provided, further, that any municipality or county and its water system can remove themselves from the terms of this part by referendum called by petition of 10 percent of the registered voters in such political subdivision who voted in the last general election. This applies to a referendum for or against fluoridation.

(b) No incorporated municipality, county, or public or private water authority shall be required to comply with subsection (a) of this Code section unless the state has made available funds for the cost of the fluoridation equipment, the installation of such equipment, and the materials and chemicals required for six months of fluoridation of such potable public water supplies.

(c) Any person who is deemed allergic to fluoridated water and who finds it necessary, upon the advice of a physician or upon approval by the Department of Public Health, to purchase a device to remove the fluoride from the water may treat the cost of the device as a tax-deductible medical expense.



§ 12-5-176. Powers and duties of director as to public water systems generally

(a) The director shall have and may exercise the following powers and duties:

(1) To exercise general supervision over the administration and enforcement of this part and all rules and regulations and orders promulgated hereunder;

(2) To encourage, participate in, or conduct studies, investigations, research, and demonstrations relating to the quality and purity of waters for public water systems of the state as he deems advisable and necessary;

(3) To issue permits covering the operation of public water systems, stipulating in each permit the conditions under which such permit was issued, and to deny, revoke, modify, or amend permits for good cause. In the event of denial, modification, or revocation of a permit, the director shall serve written notice of such action on the permit holder and shall set forth in such notice the reason for such action;

(4) To make investigations, laboratory analyses, and inspections to ensure compliance with this part, rules and regulations issued pursuant hereto, and any orders which the director may issue;

(5) To advise, consult, cooperate, and contract with other agencies of the state and political subdivisions thereof and, with the approval of the Governor, to negotiate and enter into agreements with the governments of other states and the United States and their several agencies on water quality matters, insofar as such agreements relate to the operation of public water systems;

(6) To conduct such public hearings as he deems necessary for the proper administration of this part;

(7) To collect and disseminate information relating to the quality of the water being furnished by the public water systems of the state;

(8) To issue orders as may be necessary to enforce compliance with this part and all rules and regulations promulgated hereunder;

(9) To investigate any apparent violation of this part and to take any action authorized hereunder as he deems necessary to enforce this part;

(10) To institute, in the name of the division, proceedings of mandamus or other proper legal proceedings to enforce this part;

(11) To exercise all incidental powers necessary to carry out the purposes of this part; and

(12) At the discretion of the director, to give instruction and training to public water system operators and public water system laboratory analysts; to provide technical assistance for such instruction and training by others; to collect fees for such training and assistance in accordance with Code Section 45-12-92; to purchase the services of any person to render such instruction and training; and to make available to any such person suitable space and facilities for the rendering of such instruction and training. The director may collect from the participants in any such instructional or training program a pro rata share of any actual out-of-pocket expenses incurred by the division in producing such program including, without limitation, the rental of nonagency facilities and the payment of nonagency instructors.

(b) The above and foregoing powers and duties may be exercised and performed by the director through such duly authorized agents and employees as he deems necessary and proper.



§ 12-5-177. Enforcement of rules and regulations; minimum requirements for and applicability of Georgia primary drinking water regulations; records and reports

(a) The director shall enforce all rules and regulations promulgated and adopted pursuant to this part.

(b) The Georgia primary drinking water regulations shall be no less stringent than the complete interim or revised national primary drinking water regulations adopted pursuant to the federal act.

(c) The Georgia primary drinking water regulations shall apply to each public water system in the state, except that such regulations shall not apply to a public water system which:

(1) Consists only of distribution and storage facilities and which does not have any collection and treatment facilities;

(2) Obtains all of its water from, but is not owned or operated by, the owner or operator of a public water system to which such regulations apply;

(3) Does not sell water to any persons; and

(4) Is not a carrier which conveys passengers in intrastate commerce.

(d) The director shall initiate procedures for the enforcement of the rules and regulations promulgated and adopted pursuant to this part, including, but not necessarily limited to, monitoring and inspection procedures.

(e) The director shall keep such records and make such reports with respect to his activities under subsections (a) and (d) of this Code section as may be required by regulations established by the administrator pursuant to the federal act.



§ 12-5-178. Variances and exemptions

The director may authorize variances or exemptions from the regulations promulgated pursuant to this part under such conditions and in such manner as he deems necessary and desirable; provided, however, that such variances or exemptions shall not be permitted under conditions which are less stringent than the conditions under which variances and exemptions may be granted under the federal act.



§ 12-5-179. Permits for operation of public water systems; performance bonds

(a) It shall be unlawful for any person to own or operate a public water system, except in such a manner as to conform and comply with all rules, regulations, orders, and permits established under this part and applicable to the waters involved.

(b) Except as to those owners or operators of public water systems excepted from Georgia primary drinking water regulations under Code Section 12-5-177, any person who owns or operates a public water system or who desires to commence operation of a public water system shall obtain a permit from the director to operate same. Any person who desires to own or operate a public water system but who was not operating such a system as of July 1, 1977, must obtain such permit prior to the operation of same. The director, under the conditions he prescribes, may require the submission of such plans, specifications, and other information as he deems relevant in connection with the issuance of such permits. The director may issue a permit which authorizes the person to operate a public water system, upon condition that the owner or operator of such system meets or will meet, pursuant to any schedule of compliance included in such permit, all rules and regulations promulgated pursuant to this part, including, but not limited to, drinking water regulations established pursuant to this part.

(c) The director is authorized to require as conditions in permits issued under subsection (b) of this Code section the compliance with maximum contaminant levels established pursuant to this part. Maximum contaminant levels shall be complied with in the shortest reasonable period of time consistent with this part and the federal act. The director is further authorized, in conformity with this part and the federal act, to set schedules of compliance and include such schedules within the terms and conditions of such permits and to prescribe terms and conditions for such permits to assure compliance with applicable maximum contaminant levels and drinking water criteria established pursuant to this part, including, but not limited to, requirements concerning recording, reporting, monitoring, entry, inspection, and laboratory analyses, to the extent permissible under this part, and such other requirements as are consistent with the purposes of this part.

(d) Each permit issued under subsection (b) of this Code section shall have a fixed term not to exceed ten years. Upon expiration of such permit, a new permit may be issued by the director and upon condition that the continued operation of such public water system meets or will meet all applicable drinking water standards, maximum contaminant levels, and all other requirements established pursuant to this part. The director is authorized to include in permits issued under this subsection such terms and conditions as are authorized under this subsection and subsections (b) and (c) of this Code section.

(e) The director may revoke, suspend, or modify any permit issued under subsection (b), (c), or (d) of this Code section for cause, including, but not limited to, the following:

(1) Violation of any condition of the permit;

(2) Obtaining a permit by misrepresentation, or failure to disclose fully all relevant facts;

(3) Change in any condition that requires either a temporary or permanent decrease in the maximum contaminant levels or elimination of the permitted operation.

(f) In the event of modification, suspension, or revocation of a permit, the director shall serve written notice of such action on the permit holder and shall set forth in such notice the reason for the action.

(g) (1) A performance bond or letter of credit may be required by the director to further assist in the assurance that a public water system serving year-round residents maintains compliance with the established contaminant levels and the provision of an adequate supply of water at or above the required minimum pressure. Such a performance bond or letter of credit shall be required of the owner or operator of any public water system serving year-round residents if:

(A) After the first violation of contaminant or water supply standards or requirements, the owner or operator of the public water system fails to make the necessary corrections after receiving a notice from the director specifying:

(i) The corrections which must be made; and

(ii) A reasonable period of time for the completion of necessary corrective action; or

(B) After a second violation of contaminant or water supply standards or requirements, the director makes a determination, based on factors such as past performance, frequency and severity of violations, and timeliness of corrective action, that a performance bond or letter of credit is required.

(2) Any owner or operator of a public water system serving year-round residents who is required to obtain a performance bond or letter of credit pursuant to paragraph (1) of this subsection shall file with the director the following:

(A) A performance bond, payable to the director and issued by an insurance company authorized to issue such bonds in this state; or

(B) An irrevocable letter of credit, issued in favor of and payable to the director, from a commercial bank or other financial institution approved by the director.

(3) The bond or letter of credit required in paragraph (2) of this subsection shall be:

(A) Conditioned upon faithful compliance with this part, the regulations promulgated pursuant to this part, and the conditions and terms of the permit issued for the operation of the public water system;

(B) In such amount as determined by the director as necessary to ensure the continued lawful operation of the public water system for a period up to ten years in the event the owner or operator fails to do so; provided, however, the range shall be as follows:

(i) Systems with 25 service connections or less -- an amount not to exceed $30,000.00;

(ii) Systems with 26 to 50 service connections -- an amount not to exceed $40,000.00; or

(iii) Systems with more than 50 service connections -- an amount not to exceed $50,000.00;

(C) Subject to termination or expiration only upon 120 days' written notice to the director; and

(D) Conditioned upon coverage for any violation occurring during the term of the bond or letter of credit of which written notice has been given to the owner or operator prior to 120 days after said term even though the initial or final determination of the violation occurs after the term of the bond or letter of credit.

(4) If an existing bond or letter of credit is to expire or terminate, the owner or operator of the public water system shall file a replacement bond or letter of credit meeting the requirements of this subsection at least 60 days prior to the termination or expiration of the existing bond or letter of credit.

(5) Upon a determination by the director that an owner or operator has violated this part, the regulations promulgated under this part, or the terms or conditions of a permit, the director may, after written notice of the violation to the owner or operator:

(A) Forfeit or draw that amount of such bond or letter of credit that the director determines necessary to correct the violations determined and continue the lawful operation of the public water system; and

(B) Expend such amount for such purposes.

(6) No action taken by the director pursuant to this subsection, including the forfeiture of a bond or the drawing of funds from a letter of credit, shall relieve the owner or operator of a public water system from compliance with all provisions of this part, including the requirement to maintain in full force and effect a bond or letter of credit meeting the requirements of this subsection.

(7) Every permit issued under this part shall be conditioned upon compliance with this subsection.

(8) The provisions of this subsection shall not apply to:

(A) Any public water system of the state, an agency of the state, a county, a municipality, or of any other political subdivision or governmental entity;

(B) Any water system owned by a church or other religious institution;

(C) Any water system owned or provided by an employer and used primarily to serve employees; and

(D) Any water system which is jointly owned by private individuals who are the users of the water supplied by the system.

(h) (1) Any privately owned public water supplier within this state supplying water to customers who, incidental to the purchase of such water, utilize a waste-water sewer system owned or operated by a county, municipality, or local authority to dispose of or discharge the water purchased shall furnish to such political subdivision the amount of water consumed by each individually metered customer account during each billing period.

(2) Upon receiving notice from a county, municipality, or local authority described in paragraph (1) of this subsection that a customer has failed to timely pay any charges for the use of the waste-water sewer system, the private water supplier shall, within five business days of such notice, suspend water supply to that customer. The water supply to such customer shall remain suspended until such political subdivision notifies the water supplier to resume water service. The private water supplier shall be authorized to charge a reasonable fee to the customer for the cost of suspension or resumption of water service.

(3) Nothing in this subsection shall abrogate the provisions of Code Section 36-60-17.

(4) The requirements of this subsection shall not apply to submetered multifamily, multi-industrial, or multicommercial properties.



§ 12-5-180. Duty of permit applicants and holders to supply information as required by director

(a) Any applicant for a permit whose application is pending final consideration shall upon request of the director provide such additional information as may be necessary to complete final disposition of the application.

(b) Any permit holder shall on request of the director furnish such information as is reasonably necessary and pertinent to enable the director to discharge his duties under this part.



§ 12-5-180.1. Allocating water and waste-water usage among tenants; charging tenants for usage; measuring water usage

(a) Except as otherwise provided in subsections (c) and (d) of this Code section, the owner or operator of a building containing residential units may install equipment or use an economic allocation methodology to determine the quantity of water that is provided to the tenants and used in the common areas of such a building; and the owner of such a building may charge tenants separately for water and waste-water service based on usage as determined through the use of such equipment or allocation methodology.

(b) Except as otherwise provided in subsections (c) and (d) of this Code section, the owner or operator of a building containing residential units may charge tenants separately for water and waste-water service, provided that the total amount of the charges to the tenants of such a building shall not exceed the total charges paid by the owner or operator for water and waste-water service for such building plus a reasonable fee for establishing, servicing, and billing for water and waste-water service and provided, further, that the terms of the charges are disclosed to the tenants prior to any contractual agreement.

(c) All new multiunit residential buildings permitted on or after July 1, 2012, shall be constructed in a manner which will permit the measurement by a county, municipal, or other public water system or by the owner or operator of water use by each unit. This subsection shall not apply to any building constructed or permitted prior to July 1, 2012, which is thereafter: (1) renovated; or (2) following a casualty or condemnation, renovated or rebuilt.

(d) All new multiunit retail and light industrial buildings permitted or with a pending permit application on or after July 1, 2012, shall be constructed in a manner which will permit the measurement by the owner or operator of water use by each unit. This subsection shall not apply to any building constructed or permitted prior to July 1, 2012, which is thereafter: (1) renovated; or (2) following a casualty or condemnation, renovated or rebuilt. This subsection is not intended to apply to newly constructed multiunit office buildings or office components of mixed use developments. Multiunit office buildings and the office component of mixed use developments may seek reimbursement from office tenants for water and waste-water use through an economic allocation which approximates the water use of each tenant based on square footage. The retail component of a mixed use development shall be constructed in a manner which will permit the measurement by the owner or operator of water use by each retail unit.

(e) (1) A county, municipal, or other public water system, if applicable, or the owner or operator of a building which is subject to subsection (c) or (d) of this Code section shall seek reimbursement for water and waste-water usage by the units through an economic allocation methodology which is based on the measured quantity of water used by each unit.

(2) The owner or operator of such a building which includes common areas for the benefit of the units may also seek reimbursement for common area water and waste-water use through an economic allocation which approximates the portion of the common area water and waste-water services allocable to each unit.

(3) The total amount of charges to the units under paragraphs (1) and (2) of this subsection shall not exceed the total charges paid by the owner or operator for water and waste-water service for the building, plus a reasonable fee for establishing, servicing, and billing water and waste-water consumption.

(4) The director shall be empowered to issue a temporary waiver of this subsection upon a showing by an owner or operator of a building subject to this subsection that compliance with this subsection has temporarily become impracticable due to circumstances beyond the control of the owner or operator. Such waiver shall be limited in duration to the period during which such circumstances remain in effect and beyond the control of the owner or operator to change.

(5) The owner or operator who seeks reimbursement for water and waste-water usage as required by this chapter shall be relieved of liability for actions or inactions that occur as a result of billing or meter-reading errors by an unaffiliated third-party billing or meter-reading company.

(f) A county, municipal, or other public water system shall be prohibited from charging any fee or levy for the installation or use of privately owned meters or other devices which measure or assist in the measurement of water use under subsection (c) of this Code section; provided, however, that a county, municipal, or other public water system shall be permitted to charge a fee or levy for the installation or use of publicly owned meters or other devices which measure or assist in the measurement of water use.

(g) Subsections (c), (d), and (e) of this Code section shall not apply to any construction of a building the permit for which was granted prior to July 1, 2012.



§ 12-5-181. Inspections and investigations by division

The director or any agents or employees of the division shall be permitted access in or upon any private or public property at all reasonable times for the purpose of inspecting and investigating conditions, processes, methods of treatment, and records relating to the operation of any public water system, or in order to test any feature of a public water system, including its raw water source.



§ 12-5-182. Powers of director as to protection of public from contaminants presenting imminent and substantial danger

The director, upon receipt of information that a contaminant is present in or is likely to enter a public water system and that such contaminant may present imminent and substantial danger to the public health, may take such authorized action as he may deem necessary in order to protect the public health. The actions which the director may take include, but shall not be limited to, issuing such orders as may be necessary to protect the health of persons who are or may be users of such system, including travelers; commencing actions under Code Section 12-5-187; and commencing a civil action for appropriate relief, including, but not limited to, an action to obtain a restraining order or temporary or permanent injunction.



§ 12-5-183. Plan for emergency provision of water

The director shall develop an adequate plan for the provision of safe drinking water under emergency circumstances. When, in the judgment of the director, emergency circumstances exist in the state with respect to a need for safe drinking water, he may take such actions as he may deem necessary in order to provide such water where it otherwise would not be available.



§ 12-5-184. Notice of violations, variances, and exemptions involving public water systems

Whenever a public water system:

(1) Is not in compliance with the Georgia primary drinking water regulations, including, but not limited to, failure to comply with a maximum contaminant level;

(2) Fails to perform monitoring required by regulations adopted pursuant to this part;

(3) Is subject to a variance granted for an inability to meet a maximum contaminant level requirement;

(4) Is subject to an exemption from a maximum contaminant level; or

(5) Fails to comply with the requirements prescribed by a variance or exemption,

the owner or operator of such system shall as soon as practicable notify the local public health department, the director, and communications media serving the area served by the system, of the nature, extent, and possible adverse health effects of such situation. Such notice shall also be given by the owner or operator of such system in a form and manner and to the extent reasonably prescribed by the director, which shall, at a minimum, include publication in a newspaper of general circulation within the area served by such water system at least once every three months so long as the violation, variance, exemption, or other such situation continues. Such notice shall also be included with the water bills of the system so long as such situation continues, as follows: If the water bills of a public water system are issued more often than once every three months, such notice shall be included in at least one water bill of the system for each customer every three months; if the system issues its water bills less often than once every three months, such notice shall be included in each of the water bills issued by the system for each customer; provided, however, that the director may prescribe in regulations alternative notice requirements.



§ 12-5-185. Order by director after failure of conference, conciliation, or persuasion; hearing on order or permit issued by director

(a) Whenever the director has reason to believe that a violation of any provision of this part or any rule or regulation adopted pursuant to this part has occurred, he shall attempt to obtain compliance therewith by conference, conciliation, or persuasion, if the making of such an attempt is appropriate under the circumstances. If he fails to obtain compliance in this manner, the director may order the violator to take whatever corrective action the director deems necessary in order to obtain such compliance within a period of time to be prescribed in such order.

(b) Any order issued by the director under this part shall be signed by the director.

(c) Any order or permit issued by the director shall become final unless the person or persons named therein files with the director a written request for a hearing within 30 days after such order or permit is served on such person or persons.



§ 12-5-186. Hearings; judicial review

Hearings on contested matters and judicial review of final orders, permits, or other enforcement actions under this part shall be provided and conducted in accordance with subsection (c) of Code Section 12-2-2.



§ 12-5-187. Emergency orders; hearing; review

Whenever the director finds that an emergency exists requiring immediate action to protect the public health, he may, without notice or hearing, issue an order reciting the existence of such an emergency and requiring that such action be taken as he deems necessary to meet the emergency. Notwithstanding the provisions of Code Sections 12-5-185 and 12-5-186, such order shall be effective immediately. Any person to whom such order is directed shall comply therewith immediately but shall be afforded a hearing within 20 days of the issuance of same. Notice of the time and place of such hearing shall be specified in such order. The hearing shall be conducted by a hearing officer appointed by the Board of Natural Resources. Based upon findings adduced at such hearing, the order shall be modified, revoked, or continued by the hearing officer as he deems appropriate. Review of the hearing officer's decision shall be conducted in accordance with subsection (c) of Code Section 12-2-2.



§ 12-5-188. Injunctive relief

Whenever in the judgment of the director any person has engaged in or is about to engage in any act or practice which constitutes or will constitute an unlawful action under this part, he may make application to the superior court of the county in which the unlawful act or practice has been or is about to be engaged in or in which jurisdiction is appropriate for an order enjoining such act or practice, or for an order requiring compliance with the part; and upon a showing by the director that such person has engaged in or is about to engage in any such act or practice, a permanent or temporary injunction, restraining order, or other order shall be granted without the necessity of showing lack of an adequate remedy at law.



§ 12-5-189. Judgment in accordance with director's order

The director may file in the superior court of the county wherein the person under order resides, or if the person is a corporation, in the county wherein the corporation maintains its principal place of business, or in the county wherein the violation occurred or in which jurisdiction is appropriate, a certified copy of a final order of the director unappealed from or a final order of the director affirmed upon appeal, whereupon the court shall render judgment in accordance therewith and notify the parties. Such judgment shall have the same effect, and all proceedings in relation thereto shall thereafter be the same, as though the judgment had been rendered in an action duly heard and determined by such court.



§ 12-5-190. Legal assistance by Attorney General

It shall be the duty of the Attorney General to represent the director or the Board of Natural Resources or designate some member of his staff to represent either or both in all actions in connection with this part.



§ 12-5-191. Prohibited acts

(a) Subject to subsection (b) of Code Section 12-5-179 it shall be unlawful for any person to own or operate a public water system without first having secured a permit for such operation from the director.

(b) It shall be unlawful for an owner or operator of a public water system to commit or cause the commission of the following acts:

(1) Failure to comply with the requirements of Code Section 12-5-184 or dissemination of any false or misleading information with respect to notices required pursuant to Code Section 12-5-184 or with respect to remedial actions being undertaken to achieve compliance with the Georgia primary drinking water regulations;

(2) Failure to comply with regulations promulgated pursuant to this part or with conditions for variances or exemptions authorized under Code Section 12-5-178.



§ 12-5-192. Civil penalties; procedures for imposing penalty; hearing; review

(a) (1) For any public water system serving 10,000 or more individuals, any person violating any provision of this part or any permit condition or limitation established pursuant to this part or negligently or intentionally failing or refusing to comply with any final order of the director issued as provided in this part shall be liable for a civil penalty not to exceed $1,000.00 per day per violation.

(2) For any public water system serving fewer than 10,000 individuals, any person violating any provision of this part or any permit condition or limitation established pursuant to this part or negligently or intentionally failing or refusing to comply with any final order of the director issued as provided in this part shall be liable for a civil penalty not to exceed $1,000.00 for the first day of each violation and a subsequent additional civil penalty not to exceed $500.00 per violation for each additional day during which the violation continues.

(3) Any person willfully violating any provision of this part or any permit condition or limitation established pursuant to this part or willfully failing or refusing to comply with any final order of the director issued as provided in this part shall be liable for a civil penalty not to exceed $5,000.00 per day per violation.

(b) Whenever the director has reason to believe that any person has violated any provision of this part or has negligently or willfully failed or refused to comply with any final order of the director, he or she may, upon written request, cause a hearing to be conducted before a hearing officer appointed by the Board of Natural Resources. Upon a finding that such person has violated any provision of this part or has negligently or willfully failed or refused to comply with a final order of the director, the hearing officer shall issue his or her initial decision imposing such civil penalties as are provided in this Code section. Such hearing and any administrative or judicial review thereof shall be conducted in accordance with subsection (c) of Code Section 12-2-2.



§ 12-5-193. Criminal penalty

Any person who engages in any action made unlawful by this part shall be guilty of a misdemeanor. Each day of continued violation after conviction shall constitute a separate offense.






Part 6 - Water System Interconnection, Redundancy, and Reliability

§ 12-5-200. Legislative findings

The General Assembly finds that:

(1) Water is an essential resource, the continued provision of which is necessary for the health, safety, and welfare of the State of Georgia; and

(2) It is in the best interests of the State of Georgia for public water systems in the Metropolitan North Georgia Water Planning District to evaluate their withdrawal, treatment, and distribution systems and to take proactive measures to reduce the risk of catastrophic interruptions of water service during emergencies.



§ 12-5-201. Definitions

As used in this part, the term:

(1) "Authority" means the Georgia Environmental Finance Authority created by Code Section 50-23-3.

(2) "District" means the Metropolitan North Georgia Water Planning District created by Code Section 12-5-572.

(3) "Emergency plan" means the written emergency water supply plan developed as provided in Code Section 12-5-202.

(4) "Essential water needs" means the minimum amount of water needed for residential and commercial means for food processing, drinking, toilet flushing, fire fighting, hospital use, and critical asset use and a portion of the system's unaccounted for water.

(5) "Qualified system" means any public water system owned and operated by a city, county, or water authority in the district.



§ 12-5-202. District-wide emergency plan

(a) Subject to authorization as provided in subsection (c) of Code Section 12-5-203, not later than September 1, 2010, the authority shall issue a request for proposal for a thorough and detailed engineering study developing a district-wide emergency plan covering every qualified system. Such plan shall identify sufficient emergency water supply sources and detailed steps required to modify a qualified system's operations to accept or share water with adjacent water providers within the Metropolitan North Georgia Water Planning District during emergencies to supply essential water needs.

(b) The emergency plan shall evaluate risks and, where feasible, plan for a district-wide interconnection reliability target for immediate implementation of approximately 35 percent of the annual average daily demand and a long-range district-wide interconnection reliability planning goal of approximately 65 percent of the annual average daily demand.

(c) Such plan shall be based initially on the 2035 water demand forecasted by the district in 2009 and updated by a revised forecast every five years thereafter and shall include or be based upon:

(1) An evaluation of factors affecting water system reliability, including raw and finished water storage, infrastructure conditions, equipment redundancy, and existing interconnection capability;

(2) Detailed hydraulic studies to determine overall distribution system improvements required to meet projected demands;

(3) A consideration of various emergency situations, including, without limitation:

(A) The failure of the largest water treatment facility of a qualified system;

(B) The full unavailability of major raw water sources due to federal or state government actions;

(C) The limited or reduced availability of major raw water sources due to federal or state government actions;

(D) The short-term catastrophic failure of a water distribution system;

(E) The short-term contamination of a water supply system; and

(F) The short-term contamination of a raw water source making it unsuitable for use;

provided, however, that the results of poor planning or inadequate infrastructure investments by a qualified system shall not constitute an emergency situation.

(4) An evaluation of the feasibility and cost effectiveness of providing multidirectional flows at existing and future interconnections with a pipe diameter equal to or greater than 12 inches;

(5) A continuously updated inventory of distribution system components, including good system maps;

(6) Steps that need to be taken to receive water from an adjacent utility within the Metropolitan North Georgia Water Planning District or to provide water to another utility within the district, including required new infrastructure and the location of such infrastructure for both the interconnection reliability target for immediate implementation and the long-range interconnection planning goal;

(7) Consideration of chemical compatibility, treatment requirements, water quality, operating pressure, and impact on water withdrawal permits;

(8) A detailed estimate of the costs of implementation for both the interconnection reliability target for immediate implementation and the long-range interconnection planning goal;

(9) A model intergovernmental agreement for sharing and pricing of water during emergency situations; and

(10) Creative financing options for implementation of recommended interconnection projects.

(d) Each qualified system shall coordinate with and assist the authority in the development of the emergency plan.

(e) The authority and its consultant shall meet at least once every three months with the district water supply technical coordinating committee to review the progress of the plan. The authority and its consultants shall receive and may incorporate the comments of the committee into the plan.



§ 12-5-203. Technical panel; members; preliminary scope of work statement; modifications

(a) There shall be a technical panel as provided in this subsection. The Governor, the President of the Senate, and the Speaker of the House of Representatives shall each appoint one member of the technical panel, each of whom shall be the director of a public water system located within the district. The Governor, the President of the Senate, and the Speaker of the House of Representatives or such officers' designees shall also serve on the technical panel.

(b) The authority and the technical panel shall use the provisions of Code Section 12-5-202 as a basis fully to define the water shortage scenarios to be evaluated in the emergency plan. The authority and the technical panel shall also prepare a preliminary scope of work statement for the plan consistent with the defined scenarios and Code Section 12-5-202.

(c) The authority shall submit by July 15, 2010, the preliminary scope of work statement to the Governor, the President of the Senate, and the Speaker of the House of Representatives to receive authorization to issue a request for proposals based on such preliminary scope of work statement not later than September 1, 2010.

(d) The authority shall modify the preliminary scope of work statement or the preparation of the emergency plan if specific water allocations are provided by final federal courts rulings, state compacts, or other mechanisms. The plan shall be based on such allocations.



§ 12-5-204. Completion and submission of emergency plan; costs

(a) The authority shall ensure the completion of the emergency plan not later than September 1, 2011, and shall submit the emergency plan to the director of the Environmental Protection Division of the Department of Natural Resources, the director of the Georgia Emergency Management and Homeland Security Agency, the Governor, Lieutenant Governor, Speaker of the House of Representatives, and chairpersons of the Senate and House Committees on Natural Resources and Environment and of the Senate and House Committees on Appropriations not later than September 15, 2011.

(b) The authority shall update the emergency plan on the same schedule as updates for the district's water supply and water conservation management plans.

(c) The costs of producing the emergency plan shall be borne by the authority.









Article 4 - Coastal Waters, Beaches, and Sand Dunes

Part 1 - General Provisions

§ 12-5-210. Development and utilization of coastal and offshore waters, lands, and resources; delegation of powers and duties; power to make contracts

(a) The department shall study and develop plans, proposals, reports, and recommendations for the development and utilization of the coastal and offshore lands, waters, and resources of this state.

(b) The department may delegate to its officers, agents, and employees such powers and duties as it may deem proper to carry out the purposes of this part.

(c) The department may contract with any department, board, or agency of the state, local, or federal government; the University System of Georgia or any of its component units; other public or private colleges and universities; nonprofit organizations; foundations; corporations; private business firms; and individuals, as shall be consonant with all the purposes of this part.



§ 12-5-211. Receipt of financial and other assistance; plans and proposals for development and utilization of coastal and offshore resources; coordination between state agencies; reporting

The department shall have the power:

(1) To receive, for the purposes expressed in this part, funds, facilities, land, or other support, in any form, such as grants, allocations, gifts, exchanges, or rentals, from local, state, and federal governments; from nonprofit organizations and foundations; and from business firms and individuals;

(2) To study and develop plans, proposals, reports, and recommendations for the development and utilization of the coastal and offshore lands and waters and other coastal and offshore resources of this state for the purpose of determining those uses which will produce the most beneficial economic, industrial, recreational, and aesthetic results; and to publish in print or electronically and make available reports or information in connection with such studies;

(3) To coordinate plans between state agencies when such agencies have a common interest in matters affecting utilization or development of coastal or offshore lands, waters, and other resources; and

(4) To prepare and furnish studies, reports, plans, and recommendations to any state agency, department, or commission requesting them in connection with development or utilization of coastal or offshore lands, waters, and other resources.



§ 12-5-212. Annual report

The department shall make an annual report to the General Assembly which shall include a report on all funds and properties received or disbursed under this part. The department shall not be required to distribute copies of the annual report to the members of the General Assembly but shall notify the members of the availability of the annual report in the manner which it deems to be most effective and efficient.



§ 12-5-213. Liberal construction of part

This part, being for the welfare of the state and its inhabitants, shall be liberally construed to effect the purposes hereof.






Part 2 - Shore Protection

§ 12-5-230. Short title

This part shall be known and may be cited as the "Shore Protection Act."



§ 12-5-231. Legislative findings and declarations

The General Assembly finds and declares that coastal sand dunes, beaches, sandbars, and shoals comprise a vital natural resource system, known as the sand-sharing system, which acts as a buffer to protect real and personal property and natural resources from the damaging effects of floods, winds, tides, and erosion. It is recognized that the coastal sand dunes are the most inland portion of the sand-sharing system and that because the dunes are the fragile product of shoreline evolution, they are easily disturbed by actions harming their vegetation or inhibiting their natural development. The General Assembly further finds that offshore sandbars and shoals are the system's first line of defense against the potentially destructive energy generated by winds, tides, and storms, and help to protect the onshore segment of the system by acting as reservoirs of sand for the beaches. Removal of sand from these bars and shoals can interrupt natural sand flows and can have unintended, undesirable, and irreparable effects on the entire sand-sharing system, particularly when the historical patterns of sand and water flows are not considered and accommodated. Also, it is found that ocean beaches provide an unparalleled natural recreation resource which has become vitally linked to the economy of Georgia's coastal zone and to that of the entire state. The General Assembly further finds that this natural resource system is costly, if not impossible, to reconstruct or rehabilitate once adversely affected by man related activities and is important to conserve for the present and future use and enjoyment of all citizens and visitors to this state and that the sand-sharing system is an integral part of Georgia's barrier islands, providing great protection to the state's marshlands and estuaries. The General Assembly further finds that this sand-sharing system is a vital area of the state and is essential to maintain the health, safety, and welfare of all the citizens of the state. Therefore, the General Assembly declares that the management of the sand-sharing system has more than local significance, is of equal importance to all citizens of the state, is of state-wide concern, and consequently is properly a matter for regulation under the police power of the state. The General Assembly further finds and declares that activities and structures on offshore sandbars and shoals, for all purposes except federal navigational activities, must be regulated to ensure that the values and functions of the sand-sharing system are not impaired. It is declared to be a policy of this state and the intent of this part to protect this vital natural resource system by allowing only activities and alterations of the sand dunes and beaches which are considered to be in the best interest of the state and which do not substantially impair the values and functions of the sand-sharing system and by authorizing the local units of government of the State of Georgia to regulate activities and alterations of the ocean sand dunes and beaches and recognizing that, if the local units of government fail to carry out the policies expressed in this part, it is essential that the department undertake such regulation.



§ 12-5-232. Definitions

As used in this part, the term:

(1) "Applicant" means any person who files an application for a permit under this part.

(2) "Bare sand surface" means an area of nearly level unconsolidated sand landward of the ordinary high-water mark which does not contain sufficient indigenous vegetation to maintain its stability.

(3) "Barrier islands" means the following islands: Daufuskie, Tybee, Little Tybee, Petit Chou, Williamson, Wassaw, Ossabaw, St. Catherines, Blackbeard, Sapelo, Cabretta, Wolf, Egg, Little St. Simons, Sea, St. Simons, Jekyll, Little Cumberland, Cumberland, Amelia, and any ocean-facing island which is formed in the future and which has multiple ridges of sand, gravel, or mud built on the seashore by waves and currents; ridges generally parallel to the shore; and areas of vegetation.

(4) "Beach" means a zone of unconsolidated material that extends landward from the ordinary low-water mark to the line of permanent vegetation.

(5) "Board" means the Board of Natural Resources.

(6) "Boardwalk" or "crosswalk" means a nonhabitable structure, usually made of wood and without a paved or poured surface of any kind, whose primary purpose is to provide access to or use of the beach, while maintaining the stability of any sand dunes it traverses.

(6.1) "Commissioner" means the commissioner of natural resources.

(7) "Committee" means the Shore Protection Committee.

(8) "Dynamic dune field" means the dynamic area of beach and sand dunes, varying in height and width, the ocean boundary of which extends to the ordinary high-water mark and the landward boundary of which is the first occurrence either of live native trees 20 feet in height or greater or of a structure existing on July 1, 1979. The landward boundary of the dynamic dune field shall be the seaward most line connecting any such tree or structure as set forth in this part to any other such tree or structure if the distance between the two is a reasonable distance not to exceed 250 feet. In determining what is a reasonable distance for purposes of this paragraph, topography, dune stability, vegetation, lot configuration, existing structures, distance from the ordinary high-water mark, and other relevant information shall be taken into consideration in order to conserve the vital functions of the sand-sharing system. If a real estate appraiser certified pursuant to Chapter 39A of Title 43 determines that an existing structure, shoreline engineering activity, or other alteration which forms part of the landward boundary of the dynamic dune field has been more than 80 percent destroyed by storm driven water or erosion, the landward boundary of the dynamic dune field shall be determined as though such structure had not been in existence on July 1, 1979.

(9) "Erosion" means the wearing away of land whereby materials are removed from the sand dunes, beaches, and shore face by natural processes, including, but not limited to, wave action, tidal currents, littoral currents, and wind.

(9.1) "Letter of permission" means written authorization from the department to conduct a proposed activity in an area subject to the jurisdiction of this part, provided such activity is either within the physical perimeter of an existing serviceable project or involves the construction and removal of a project or other temporary activity that concludes within six months, inclusive of the time needed to return all affected areas to a condition approximate to, or better than, that which existed before commencement of the activity.

(10) "Local unit of government" means a county, as defined by Code Section 36-1-1, or an incorporated municipality, as defined by Code Section 36-40-21, or any combination thereof which has been authorized by an Act of the General Assembly, any of which has within its jurisdiction any sand dune or beach.

(11) "Ordinary high-water mark" means the position along the shore of the mean monthly spring high tide reached during the most recent tidal epoch. This term is not synonymous with "mean" high-water mark.

(12) "Ordinary low-water mark" means the position along the shore of the mean monthly spring low tide reached during the most recent tidal epoch. This term is not synonymous with "mean" low-water mark.

(13) "Permit-issuing authority" means the Shore Protection Committee or a local unit of government which has adopted a program of shore protection which meets the standards of this part and which has been certified by the board as an approved program.

(14) "Person" means any association, individual, partnership, corporation, public or private authority, or local unit of government, and shall include the State of Georgia and all its departments, boards, bureaus, commissions, authorities, any other government agencies or instrumentalities, and any other legal entity.

(15) "Sand dunes" means mounds of sand deposited along a coastline by wind action, which mounds are often covered with sparse, pioneer vegetation and are located landward of the ordinary high-water mark and may extend into the tree line.

(16) "Sand-sharing system" means an interdependent sediment system composed of sand dunes, beaches, and offshore bars and shoals.

(16.1) "Serviceable" means usable as is or with only minor maintenance, but not so degraded as to essentially require reconstruction, as determined by the department.

(17) "Shoreline engineering activity" means an activity which encompasses any artificial method of altering the natural topography or vegetation of the sand dunes, beaches, bars, submerged shoreline lands, and other components of the sand-sharing system. This includes, but is not limited to, such activities as:

(A) Grading, clearing vegetation, excavating earth, or landscaping, where such activities are for purposes other than erection of a structure;

(B) Artificial dune construction;

(C) Beach restoration or renourishment;

(D) Erosion control activities, including, but not limited to, the construction and maintenance of groins and jetties;

(E) Shoreline stabilization activities, including, but not limited to, the construction and maintenance of seawalls and riprap protection; and

(F) The construction and maintenance of pipelines and piers.

(18) "Stable sand dune" means a sand dune that is maintained in a steady state of neither erosion nor accretion by indigenous vegetative cover.

(19) "Structure" means an institutional, residential, commercial, or industrial building.

(20) "Submerged shoreline lands" means the intertidal and submerged lands from the ordinary high-water mark seaward to the limit of the state's jurisdiction in the Atlantic Ocean.

(21) "Tidal epoch" means the variations in the major tide-producing forces that result from changes in the moon's phase, declination of the earth, distance of the moon from the earth, and regression of the moon's modes, and which go through one complete cycle in approximately 19 years.



§ 12-5-233. Area of operation of part

The area of operation of this part shall be:

(1) The dynamic dune fields on the barrier islands of this state as determined by reference to Code Section 12-5-232. Such determination shall be made by the permit-issuing authority on the basis of site inspection and evaluation of other pertinent information as provided for in subsection (d) of Code Section 12-5-239;

(2) The submerged shoreline lands of this state from the seaward limit of this state's jurisdiction landward to the dynamic dune fields or to a line projected from the westernmost point of the dynamic dune field on the southern end of a barrier island, to the westernmost point of the dynamic dune field on the northern end of the adjacent barrier island to the south; and

(3) If an area has dynamic dune fields as defined by Code Section 12-5-232, and marshlands as defined by Code Section 12-5-282, it is subject to the jurisdiction of this part and Part 4 of this article. In the event of a conflict between this part and Part 4 of this article, the commissioner shall determine which part shall apply so as to best protect the public interest.



§ 12-5-234. Powers and duties of department

(a) The department shall have the following authority:

(1) To administer and enforce this part and all rules, regulations, and orders issued pursuant to this part;

(2) To accept moneys from persons, government units, and private organizations;

(3) To conduct public hearings and to institute and to prosecute court actions as may be necessary to enforce compliance with this part and any rules and regulations promulgated pursuant to this part; provided, however, that all such actions shall be in the name of the department;

(4) To make reasonable inspections of the lands within jurisdiction of this part to ascertain whether the requirements of this part and the rules, regulations, and permits promulgated or issued pursuant to this part are faithfully complied with;

(5) To issue letters of permission and impose a reasonable fee for processing such letters of permission; and

(6) To exercise all incidental powers necessary to carry out the purposes of this part.

(b) The foregoing powers and duties may be exercised and performed by the department through such duly authorized agents and employees as it deems necessary and proper.



§ 12-5-235. Shore Protection Committee

(a) There is created the Shore Protection Committee within the department. The committee shall be composed of five members, including the commissioner of natural resources and four people selected by the board. Each of three persons selected by the board shall be a resident of Camden, Glynn, McIntosh, Liberty, Bryan, or Chatham County. Three members of the committee shall constitute a quorum. The members of the committee shall be entitled to and shall be reimbursed from moneys appropriated to the department for their expenses, such as mileage and per diem, as set by the board.

(b) The committee shall have the authority to issue orders and to grant, suspend, revoke, modify, extend, condition, or deny permits as provided in this part. Permits may, at the committee's discretion, be revoked, suspended, or modified upon a finding that the permittee is not in compliance with permit conditions or that the permittee is in violation of any rule or regulation promulgated pursuant to this part.

(c) The chairman of the committee, upon application by the permittee, may issue renewal of a permit previously granted by the committee. Such action must be based upon recommendations of staff, past committee actions, and the results of public comments. The chairman may refer the request for renewal to the committee to decide on renewals that, in his judgment, should receive broader consideration. A committee member may choose to have the full committee decide on renewals that the member feels should receive broader consideration.



§ 12-5-236. Rules and regulations

The board shall have the power to promulgate rules and regulations for the implementation and enforcement of this part consistent with the purpose of this part.



§ 12-5-237. Permit required; exceptions

(a) No person shall construct or erect any structure or construct, erect, conduct, or engage in any shoreline engineering activity or engage in any land alteration which alters the natural topography or vegetation of any area within the jurisdiction of this part, except in accordance with the terms and conditions of a permit therefor issued in accordance with this part. A permit may authorize the construction or maintenance of the project proposed in an application. After construction of a project pursuant to a permit, the project may be maintained without an additional permit so long as it does not further alter the natural topography or vegetation of the site or increase the size or scope of the project, and remains in serviceable condition.

(b) (1) No permit shall be required for a structure, shoreline engineering activity, or land alteration which exists as of July 1, 1979, provided that a permit must be obtained for any modification which will have a greater adverse effect on the sand-sharing system or for any addition to or extension of such shoreline engineering activity, structure, or land alteration; provided, further, that, if any structure, shoreline engineering activity, or land alteration is more than 80 percent destroyed by wind, water, or erosion as determined by an appraisal of the fair market value by a real estate appraiser certified pursuant to Chapter 39A of Title 43, a permit is required for reconstruction.

(2) No permit shall be required for any activity conducted pursuant to a letter of permission. At least 15 days prior to the commencement of any activity authorized pursuant to a letter of permission, the department shall provide public notice describing such activity and the location thereof; provided, however, that public notice shall not be required for any such activity that is necessary for public safety or the delivery of public services.



§ 12-5-238. Form and contents of application for permit

All applications for permits required by this part must be on forms prescribed by the permit-issuing authority, must be properly executed, and must include the following:

(1) The name and address of the applicant;

(2) A brief description of the proposed project;

(3) Construction documents showing the applicant's proposed project and the manner or method by which the project shall be accomplished. Such document shall identify the dynamic dune field affected;

(4) A copy of the deed or other instrument under which the applicant claims title to the property or, if the applicant is not the owner, a copy of the deed or other instrument under which the owner claims the title together with written permission from the owner to carry out the project on his land. In lieu of a deed or other instrument referred to in this paragraph, the permit-issuing authority may accept some other reasonable evidence of ownership of the property in question or other lawful authority to make use of the property. If all or any part of the proposed construction or alteration shall take place on property which is owned by the State of Georgia, the applicant shall present an easement, revocable license, or other written permission from the state to use the property for the proposed project; in the alternative, the permit-issuing authority may condition the issuance of the permit on the requirement to obtain written permission from the state. The permit-issuing authority will not adjudicate title disputes concerning the property which is the subject of the application; provided, however, that the permit-issuing authority may decline to process an application when submitted documents show conflicting deeds;

(5) A plat showing the boundaries of the proposed project site;

(6) The names and addresses of all landowners of property adjoining or abutting the parcel of land on which the proposed project is to be located. If the property to be altered is bordered on any side by other property of the applicant, the applicant shall supply the names and addresses of the nearest landowners, other than the applicant, of property adjoining the applicant's property. If the applicant cannot determine the identity of adjoining landowners or their addresses, the applicant shall file in lieu thereof an affidavit stating that a diligent search, including a search of the records of the county tax assessor's office, has been made but that the applicant was not able to ascertain the names or addresses of adjoining landowners;

(7) An application fee in such reasonable amount as is designated by the permit-issuing authority or, if the committee is the permit-issuing authority, a nonrefundable application fee as set by the board which reflects the cost to the department to evaluate the application. Fees for the renewal of a permit shall be equal to the application fee. Application fees shall not exceed $1,000.00 for any one proposal. If the committee is the permit-issuing authority, such fees shall be paid to the department;

(8) Site plans for the proposed project site showing existing and proposed streets, utilities, buildings, and any other physical structures;

(9) A certification by a registered architect or engineer licensed by this state certifying that all proposed structures, if any, for which the permit is applied are designed to meet suitable hurricane-resistant standards;

(10) Any and all other relevant data required by the permit-issuing authority for the purposes of ascertaining that the proposed improvements, activities, and uses will meet the standards of this part;

(11) A certificate or letter from the local governing authority or authorities of the political subdivision in which the property is located stating that the applicant's proposal is not violative of any zoning law; and

(12) A statement from the applicant that he has made inquiry to the appropriate authorities that the proposed project is not over a landfill or hazardous waste site and that the site is otherwise suitable for the proposed project.



§ 12-5-239. Completion of permit; notice of proposed activity; requirements and restrictions regarding issuance of permit

(a) The permit-issuing authority shall take action on each permit application within 90 days after the application is completed; provided, however, that this provision may be waived upon the written request of the applicant. An application is complete when it contains substantially all of the written information, documents, forms, fees, and materials required by this part. An application must be completed sufficiently in advance of the permit-issuing authority meeting at which the project will be considered to allow for public notice and evaluation by the permit-issuing authority.

(b) After receipt of a completed application and at least 30 days prior to acting on the application, the permit-issuing authority shall notify all persons identified by the applicant as owning land adjacent to the location of the proposed project and to all persons who have filed a written request with such permit-issuing authority that their names be placed on a mailing list for receipt of such notice. Any person desiring to be placed on such mailing list must so request in writing and renew such request in December of each year. The name of any person who has not renewed such request shall be removed from the list. The landowners who have not requested to be placed on a mailing list shall be notified in writing if their addresses are known. Such notice shall be in writing and shall include a general description of the proposed project and its location. The applicant shall post such notice in a conspicuous place on the subject property at or prior to the time the permit-issuing authority issues public notice of the application. If the applicant has filed an affidavit that the names or addresses of the adjoining landowners were not ascertained after a diligent search, the permit-issuing authority shall cause a notice of the proposed activity and a brief description of the land to be affected to be published in the legal organ or a newspaper of general circulation in the county in which such land lies. Cost of such public notices shall be paid by the applicant. Whenever there appears to be sufficient public interest, the permit-issuing authority may call a public hearing.

(c) No permit shall be issued except in accordance with the following provisions:

(1) A permit for a structure or land alteration, including, but not limited to, private residences, motels, hotels, condominiums, and other commercial structures, in the dynamic dune field may be issued only when:

(A) The proposed project shall occupy the landward area of the subject parcel and, if feasible, the area landward of the sand dunes;

(B) At least a reasonable percentage, not less than one-third, of the subject parcel shall be retained in its naturally vegetated and topographical condition;

(C) The proposed project is designed according to applicable hurricane-resistant standards;

(D) The activities associated with the construction of the proposed project are kept to a minimum, are temporary in nature, and, upon project completion, restore the natural topography and vegetation to at least its former condition, using the best available technology; and

(E) The proposed project will maintain the normal functions of the sand-sharing mechanisms in minimizing storm-wave damage and erosion, both to the unaltered section of the subject parcel and at other shoreline locations;

(2) No permits shall be issued for a structure on beaches, eroding sand dune areas, and submerged lands; provided, however, that a permit for a pier, boardwalk, or crosswalk in such an area may be issued, provided that:

(A) The activities associated with the construction of the proposed land alterations are kept to a minimum, are temporary in nature, and, upon project completion, the natural topography and vegetation shall be restored to at least their former condition, using the best available technology; and

(B) The proposed project maintains the normal functions of the sand-sharing mechanisms in minimizing storm-wave damage and erosion, both to the unaltered section of the subject parcel and at other shoreline locations;

(3) A permit for shoreline engineering activity or for a land alteration on beaches, sand dunes, and submerged lands may be issued only when:

(A) The activities associated with the construction of the proposed project are to be temporary in nature, and the completed project will result in complete restoration of any beaches, dunes, or shoreline areas altered as a result of that activity;

(B) The proposed project will insofar as possible minimize effects to the sand-sharing mechanisms from storm-wave damage and erosion both to the subject parcel and at other shoreline locations;

(C) In the event that shoreline stabilization is necessary, either low-sloping porous rock structures or other techniques which maximize the dissipation of wave energy and minimize shoreline erosion shall be used. Permits may be granted for shoreline stabilization activities when the applicant has demonstrated that no reasonable or viable alternative exists; provided, however, that beach restoration and renourishment techniques are preferable to the construction of shoreline stabilization activities; and

(D) A copy of the permit application has been transmitted to the local unit of government wherein the project site lies, if such local unit of government has been certified by the board, requesting comments on such application.

(d) In evaluating a permit application in order to determine compliance with the provisions set forth in subsection (c) of this Code section, the permit-issuing authority may use the following assessment tools and techniques, as appropriate and as available:

(1) Historic photographs and topographic data of the project site, which can be used in determining the impact of a proposed project on the stability of the shoreline;

(2) On-site inspections to determine the impact of a proposed project on topographic and vegetative conditions, erosion or accretion rates, and other factors influencing the life cycles of dune plants;

(3) Any recognized or accepted scientific investigations necessary to determine the proposed project's impacts on the surrounding biological and geological systems, and the historic and archeological resources;

(4) When present, the potential effects of shoreline engineering structures (seawalls, groins, jetties, etc.), their condition, and their apparent influence on the sand-sharing system as it relates to the proposed project;

(5) Historic, climatological, tidal data, and meteorological records of the vicinity of the project and possible potential effects of a proposed project upon erosion and accretion rates; and

(6) New scientific information which, through recent advances, would effect a more competent decision relative to wise use and management of Georgia's sand-sharing system.

(e) Every permit shall require that the proposed project be completed within five years after the date of issuance of the permit and shall expire five years after the date of issuance. Such time may be extended five additional years upon a showing that all due efforts and diligence toward the completion of the project have been made. If a permit holder sells, leases, rents, or otherwise conveys the land or any portion of the land for which the permit was issued, such permit shall be continued in force in favor of the new owner, lessee, tenant, or other assignee so long as there is no change in the use of the land as set forth in the original application. The permittee must notify the permit-issuing authority within 30 days after change of ownership of property.

(f) All plans, documents, and materials contained in any application for any permit required by this part shall be made a part of the permit, if granted, and conformance to such plans, documents, and materials shall be a condition of the permit. No change or deviation from any such plans, documents, or materials shall be permitted without the prior notification and approval of the permit-issuing authority.

(g) Compliance with all other federal, state, and local statutes, ordinances, and regulations shall also be a condition of every permit issued pursuant to this part. If, prior to completion of review of an application under this part the committee receives notice of the denial of a permit or authorization necessary for the project, review of the project shall be suspended and, if the denial becomes final, the application shall stand denied.

(h) All permit-issuing authorities may place such conditions on any permit issued under this Code section as are necessary to carry out this part.

(i) In passing upon the application for a permit, the permit-issuing authority shall consider the public interest which for purposes of this part shall be deemed to be the following considerations:

(1) Whether or not unreasonably harmful, increased alteration of the dynamic dune field or submerged lands, or function of the sand-sharing system will be created;

(2) Whether or not the granting of a permit and the completion of the applicant's proposal will unreasonably interfere with the conservation of marine life, wildlife, or other resources; and

(3) Whether or not the granting of a permit and the completion of the applicant's proposal will unreasonably interfere with reasonable access by and recreational use and enjoyment of public properties impacted by the project.

(j) Issuance of a permit under this part and construction of the permitted project shall not remove the designated property from the jurisdiction of this part. All changes in permitted uses which increase impacts to any land subject to the provisions of this part must be ruled upon by the permit-issuing authority to determine if the proposed change is consistent with this part and the permit. Each permitted alteration within the area of operation of this part shall be reviewed by the permit-issuing authority on a five-year basis or when noncompliance with the purpose for which the permit was issued is evident to determine if the use within the area of operation of this part is consistent with the intent of this part. If the permit holder is found not to be in compliance with this part, the permit-issuing authority shall take action as authorized under Code Section 12-5-247.

(k) (1) A permit granted by the permit-issuing authority becomes final immediately upon issuance, but no construction or alteration may commence until the expiration of 30 days following the date of the permit-issuing authority meeting at which the application is approved, except as otherwise provided in paragraph (2) of this subsection; provided, however, that if a timely appeal is filed, no construction or alteration may commence until all administrative proceedings are terminated except as otherwise provided in paragraph (2) of this subsection.

(2) If the permit-issuing authority, either at the request of the applicant or on its own motion, finds that an emergency exists in any particular geographic area or in regard to any particular permit issued by the permit-issuing authority, the permit-issuing authority is authorized to allow a permittee to commence immediately or to continue the construction or alteration authorized by the permit. The permit-issuing authority in determining an emergency shall base its determination on imminent peril to the public health, safety, or welfare or a grave danger to life, real property, structures, or shoreline engineering activities. If the permit-issuing authority makes such a finding of an emergency, the permittee may commence immediately or continue the construction or alteration authorized by the permit, but such construction or alteration is undertaken at the risk to the permittee of an administrative or judicial order requiring the sand dunes, beaches, and submerged lands to be returned to their condition prior to such construction or alteration.

(l) When work has been completed in accordance with provisions of a permit, the permittee shall so notify the permit-issuing authority in writing within 30 days of such completion.



§ 12-5-240. Posting of permit

A copy of every permit issued to an applicant shall be prominently displayed within the area of proposed activity. If the permit-issuing authority deems it advisable, the applicant may be required to cause a sign to be erected bearing the permit number, date of issuance, name of applicant, and such other information as the permit-issuing authority may reasonably require. The permit-issuing authority may specify the type of and, within reasonable dimensions, the size of the sign.



§ 12-5-241. Local shore assistance programs

Reserved. Repealed by Ga. L. 2015, p. 385, § 2-3/HB 252, effective July 1, 2015.



§ 12-5-242. Technical assistance to local governments; model ordinance

The department shall provide technical assistance to any local unit of government which requests such assistance in order to develop an ordinance meeting the requirements of this part. The department shall also develop a model ordinance which may be used by such local units of government.



§ 12-5-243. Local governments not prohibited from adopting more restrictive ordinances

Nothing in this part shall be construed as prohibiting a local unit of government from adopting ordinances more restrictive in regard to activity on sand dunes and beaches than the standards set forth in this part.



§ 12-5-244. Administrative and judicial review

(a) Any person who is aggrieved or adversely affected by any order or action of the committee shall, upon petition within 30 days after the issuance of such order or taking of such action, have a right to a hearing before an administrative law judge appointed by the board. The hearing before the administrative law judge shall be conducted in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," and the rules and regulations adopted by the board pursuant thereto. The decision of the administrative law judge shall constitute the final decision of the board and any party to the hearing, including the committee, shall have the right of judicial review thereof in accordance with Chapter 13 of Title 50.

(b) Where a local unit of government has, pursuant to this part, granted, suspended, modified, extended, conditioned, or denied a permit, any person aggrieved or adversely affected by such action shall be afforded a right to administrative and judicial review of such action.

(c) Persons are "aggrieved or adversely affected" where the challenged action has caused or will cause them injury in fact and where the injury is to an interest within the zone of interests to be protected or regulated by this part. In the event the committee or local unit of government, as appropriate, asserts in response to the petition before the administrative law judge that the petitioner is not aggrieved or adversely affected, the administrative law judge shall take evidence and hear arguments on this issue and thereafter make a ruling on this issue before continuing with the hearing. The burden of going forward with evidence on this issue shall rest with the petitioner.



§ 12-5-245. Injunctive relief

Any activity in violation of this part or of any ordinance or regulation adopted pursuant to this part shall be a public nuisance; and such activity may be enjoined or abated by an action filed in the appropriate superior court by the Attorney General on behalf of the department, by any local unit of government affected, or by any person. Upon showing of any activity in violation of this part or of any ordinance or regulation adopted pursuant to this part, a temporary restraining order, a permanent or temporary injunction, or other order shall be granted without the necessity of showing lack of an adequate remedy at law and irreparable injury. The relief granted by the court in an action filed pursuant to this Code section may include, but shall not be limited to, an order requiring the sand dunes, beaches, and submerged lands to be returned to their condition prior to such violation.



§ 12-5-246. Jurisdiction of superior court

The superior court of the county in which the land or any part thereof is located or in which jurisdiction is otherwise proper shall have jurisdiction to restrain a violation of this part at the action of any person.



§ 12-5-247. Enforcement of part; civil penalty

(a) If the department determines that any person is violating any provision of this part or any rule or regulation adopted pursuant to this part or the terms and conditions of any permit issued under this part, and such violation is in an area where the committee is the permit-issuing authority, the department may employ any one, or any combination of any or all, of the enforcement methods specified in paragraphs (1) through (4) of this subsection:

(1) The department may issue an administrative order specifying the provision of this part or the rule, or both, alleged to have been violated and require the person so ordered to cease and desist from such activity and to take corrective action within a reasonable period of time as prescribed in the order; provided, however, that the issuance of such order shall not affect the availability of relief under Code Section 12-5-244. Such corrective action may include, but shall not be limited to, requiring that the sand dunes, beaches, and submerged lands be returned to their condition prior to the violation of this part or a rule adopted pursuant to this part. Any such order shall become final unless the person named therein requests in writing a hearing before a hearing officer appointed by the board no later than ten days after the issuance of such order. Review of such order shall be available as provided in subsection (a) of Code Section 12-5-244;

(2) Whenever the committee finds that an emergency exists requiring immediate action to protect the public or private interest where the public interest is served, it may issue an order reciting the existence of such an emergency and requiring or allowing that such action be taken as it deems necessary to meet the emergency. Notwithstanding any other provision of this part, such order shall be effective immediately. If an order requiring a person to take action is issued pursuant to this paragraph, such person shall be entitled to a hearing within ten days of the date of issuance of the order. Any person who is aggrieved or adversely affected by an emergency order of the committee, upon petition within ten days after issuance of such order, shall have a right to a hearing before an administrative law judge appointed by the board. The committee shall hold a meeting no sooner than 30 days after the issuance of an emergency order to review such order to determine whether the order has been complied with, whether the order should continue in force, and any possible effects of such order on the sand-sharing system;

(3) The committee may file in the appropriate superior court a certified copy of an unappealed final order of the administrative law judge or of a final order of the administrative law judge affirmed upon appeal or other orders of the committee, whereupon the court shall render judgment in accordance therewith and notify the parties. Such judgment shall have the same effect, and all proceedings in relation thereof shall thereafter be the same, as though such judgment has been rendered in an action duly heard and determined by the court; and

(4) The department may seek injunctive relief pursuant to Code Section 12-5-245.

(b) Any person who violates any provision of this part or any rule or regulation adopted under this part, any permit issued under this part, or final or emergency order of the department shall be subject to a civil penalty not to exceed $10,000.00 for each act of violation. Each day of continued violation shall subject said person to a separate civil penalty. An administrative law judge appointed by the board after a hearing conducted in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," shall determine whether or not any person has violated any provision of this part, any rule or regulation adopted under this part, any permit, or any final or emergency order of the department or permit-issuing authority and shall upon proper finding issue an order imposing such civil penalties as provided in this subsection. Review of such order shall be available as provided in subsection (a) of Code Section 12-5-244. All civil penalties recovered by the department as provided in this subsection shall be paid into the state treasury to the credit of the general fund.

(c) Any person who causes or permits any removal, filling, or other alteration of the dynamic dune field or submerged lands in this state without first obtaining a permit from the permit-issuing authority shall be liable in damages to the state and any political subdivision of the state for any and all actual or projected costs and expenses and injuries occasioned by such alteration of the dynamic dune field or submerged lands. The amount of damages assessed pursuant to this Code section shall include, but shall not be limited to, any actual or projected costs and expenses incurred or to be incurred by the state or any political subdivision thereof in restoring as nearly as possible the natural topography of the sand-sharing system and replacing the vegetation destroyed by any alteration of the dynamic dune field or submerged lands. Damages to the state shall be recoverable in a civil action instituted by the department and shall be paid to the department to cover cost of restoration. Damages to a political subdivision shall be recoverable in a civil action instituted by said subdivision.

(d) Owners of property with knowledge of unauthorized activities occurring thereon are responsible under this part.



§ 12-5-248. Criminal violations

(a) It shall be unlawful for any person to:

(1) Operate any motorized vehicle or other motorized machine on, over, or across sand dunes or beaches except as authorized by the permit-issuing authority, except that individual disability vehicles, emergency vehicles, and governmental vehicles utilized for beach maintenance or research may operate within sand dunes and beaches without authorization from the permit-issuing authority as long as those vehicles operate across existing cross-overs, paths, or drives; or

(2) Store or park sailboats, catamarans, or other commercial or recreational marine craft on any sand dune.

(b) All such lawful activities conducted under this part shall provide protection to nesting sea turtles and their hatchlings and habitats and to nesting shore birds and their hatchlings and habitats.

(c) Any person violating the provisions of subsection (a) of this Code section shall be guilty of a misdemeanor.






Part 3 - Preservation and Management of Coastal Zone



Part 4 - Coastal Marshlands

§ 12-5-280. Short title

This part shall be known and may be cited as the "Coastal Marshlands Protection Act of 1970."



§ 12-5-281. Legislative findings and declarations

The General Assembly finds and declares that the coastal marshlands of Georgia comprise a vital natural resource system. It is recognized that the estuarine area of Georgia is the habitat of many species of marine life and wildlife and, without the food supplied by the marshlands, such marine life and wildlife cannot survive. The General Assembly further finds that intensive marine research has revealed that the estuarine marshlands of coastal Georgia are among the richest providers of nutrients in the world. Such marshlands provide a nursery for commercially and recreationally important species of shellfish and other wildlife, provide a great buffer against flooding and erosion, and help control and disseminate pollutants. Also, it is found that the coastal marshlands provide a natural recreation resource which has become vitally linked to the economy of Georgia's coastal zone and to that of the entire state. The General Assembly further finds that this coastal marshlands resource system is costly, if not impossible, to reconstruct or rehabilitate once adversely affected by man related activities and is important to conserve for the present and future use and enjoyment of all citizens and visitors to this state. The General Assembly further finds that the coastal marshlands are a vital area of the state and are essential to maintain the health, safety, and welfare of all the citizens of the state. Therefore, the General Assembly declares that the management of the coastal marshlands has more than local significance, is of equal importance to all citizens of the state, is of state-wide concern, and consequently is properly a matter for regulation under the police power of the state. The General Assembly further finds and declares that activities and structures in the coastal marshlands must be regulated to ensure that the values and functions of the coastal marshlands are not impaired and to fulfill the responsibilities of each generation as public trustees of the coastal marshlands for succeeding generations.



§ 12-5-282. Definitions

As used in this part, the term:

(1) "Applicant" means any person who files an application under this part.

(2) "Board" means the Board of Natural Resources.

(3) "Coastal marshlands" or "marshlands" means any marshland intertidal area, mud flat, tidal water bottom, or salt marsh in the State of Georgia within the estuarine area of the state, whether or not the tidewaters reach the littoral areas through natural or artificial watercourses. "Vegetated marshlands" shall include those areas upon which grow one, but not necessarily all, of the following: salt marsh grass (Spartina alterniflora), black needlerush (Juncus roemerianus), saltmeadow cordgrass (Spartina patens), big cordgrass (Spartina cynosuroides), saltgrass (Distichlis spicata), coast dropseed (Sporobolus virginicus), bigelow glasswort (Salicornia bigelovii), woody glasswort (Salicornia virginica), saltwort (Batis maritima), sea lavender (Limonium nashii), sea oxeye (Borrichia frutescens), silverling (Baccharis halimifolia), false willow (Baccharis angustifolia), and high-tide bush (Iva frutescens). The occurrence and extent of salt marsh peat at the undisturbed surface shall be deemed to be conclusive evidence of the extent of a salt marsh or a part thereof.

(4) "Commissioner" means the commissioner of natural resources.

(5) "Committee" means the Coastal Marshlands Protection Committee created by this part.

(6) "Eligible person" means any person who is the owner of high land adjoining the state owned marshland or water bottoms, or combination thereof, sought to be leased by said person such that at least 100 percent of the landward boundary of the state owned marshland or water bottom, or combination thereof, sought to be leased is bordered by said adjoining high land.

(7) "Estuarine area" means all tidally influenced waters, marshes, and marshlands lying within a tide-elevation range from 5.6 feet above mean tide level and below.

(7.1) "Letter of permission" means written authorization from the department to conduct a proposed activity in an area subject to the jurisdiction of this part, provided such activity is either within the physical perimeter of an existing serviceable project or involves the construction and removal of a project or other temporary activity that concludes within six months, inclusive of the time needed to return all affected areas to a condition approximate to, or better than, that which existed prior to the commencement of such activity.

(8) "Live-aboard" means a floating vessel or other watercraft capable of safe, mechanically propelled navigation under average Georgia coastal wind and current conditions which is utilized as a human or animal abode and is located at a marina or a mooring area established by the department.

(9) "Minor alteration" means any change in the marshlands which, taken singularly or in combination with other changes, involve less than 0.10 acres. Minor alteration also includes renewal of permits previously issued by the committee.

(10) "Person" means any individual, partnership, corporation, municipal corporation, county, association, or public or private authority, and shall include the State of Georgia, its political subdivisions, and all its departments, boards, bureaus, commissions, or other agencies, unless specifically exempted by this part.

(11) "Political subdivision" means the governing authority of a county or a municipality in which the marshlands to be affected or any part thereof are located.

(12) "Private dock" means a structure built onto or over the marsh and submerged lands which is used for recreational fishing and other recreational activities, is not available to the public, does not have enclosures, and does not create a navigation hazard; provided, however, that a private dock may be covered and screened with wainscotting not higher than three feet and may be equipped with a hoist.

(13) "Serviceable" means usable as is or with only minor maintenance but not so degraded as to essentially require reconstruction, as determined by the department.



§ 12-5-283. Coastal Marshlands Protection Committee created; members; powers; per diem and expenses; administrative hearings and review; permits for minor alterations

(a) There is created the Coastal Marshlands Protection Committee to be composed of five members. The commissioner of natural resources and four persons selected by the board shall be the members of this committee. Each of three persons selected by the board shall be a resident of Camden, Glynn, McIntosh, Liberty, Bryan, or Chatham County. Three members of the committee shall constitute a quorum. The committee shall issue all orders and shall grant, deny, revoke, and amend all permits and leases provided for by this part. The members of the committee shall be entitled to reimbursement of actual expenses and mileage together with a per diem as set by the board to be paid out of funds appropriated for use by the department.

(b) Any person who is aggrieved or adversely affected by any order or action of the committee shall, upon petition within 30 days after the issuance of such order or the taking of such action, have a right to a hearing before an administrative law judge appointed by the board. The hearing before the administrative law judge shall be conducted in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," and the rules and regulations adopted by the board pursuant thereto. The decision of the administrative law judge shall constitute the final decision of the board and any party to the hearing, including the committee, shall have the right of judicial review thereof in accordance with Chapter 13 of Title 50.

(c) Persons are "aggrieved or adversely affected" where the challenged action has caused or will cause them injury in fact and where the injury is to an interest within the zone of interests to be protected or regulated by this part. In the event the committee asserts in response to the petition before the administrative law judge that the petitioner is not aggrieved or adversely affected, the administrative law judge shall take evidence and hear arguments on this issue and thereafter make a ruling on this issue before continuing with the hearing. The burden of going forward with evidence on this issue shall rest with the petitioner.

(d) Any permit for minor alteration of the marshlands may be issued by the commissioner based on the recommendations of staff, past committee actions, and the results of public comments. The commissioner may refer the application to the committee to decide on permits for minor alterations that, in his judgment, should receive broader consideration. A committee member may choose to have the full committee decide on permit applications for minor alterations that the member feels should receive broader consideration.



§ 12-5-284. Authority of department as to coastal marshlands generally

(a) The department shall have the following authority:

(1) To administer and enforce this part and all rules, regulations, and orders promulgated under this part and to determine jurisdiction under this part;

(2) To accept moneys that are available from persons, government units, and private organizations;

(3) To conduct public hearings and institute and prosecute court actions as may be necessary to enforce compliance with this part and any rules and regulations promulgated hereunder, provided that all such actions shall be in the name of the department;

(4) To issue letters of permission and impose a reasonable fee for processing such letters of permission; and

(5) To exercise all incidental powers necessary to carry out the purposes of this part.

(b) The foregoing powers and duties may be exercised and performed by the department through such duly authorized agents and employees as it deems necessary and proper.



§ 12-5-285. Power of board to promulgate rules and regulations

The board shall have power to promulgate rules and regulations for the implementation and enforcement of this part.



§ 12-5-286. Permit required; application; notice; public hearing; issuance; denial; dynamic dune fields

(a) (1) No person shall remove, fill, dredge, drain, or otherwise alter any marshlands or construct or locate any structure on or over marshlands in this state within the estuarine area thereof without first obtaining a permit from the committee or, in the case of minor alteration of marshlands, the commissioner. A permit may authorize the construction or maintenance of the project proposed in an application. After construction pursuant to a permit, a project may be maintained without an additional permit so long as it does not further alter the natural topography or vegetation at the project site and remains in serviceable condition.

(2) No permit shall be required for any activity conducted pursuant to a letter of permission. At least 15 days prior to the commencement of any activity authorized pursuant to a letter of permission, the department shall provide public notice describing such activity and the location thereof; provided, however, that public notice shall not be required for any such activity that is necessary for public safety or the delivery of public services.

(b) Each application for such permit shall be properly executed and filed with the department on forms prescribed by the department and shall include:

(1) The name and address of the applicant;

(2) A plan or drawing showing the applicant's proposal and the manner or method by which such proposal shall be accomplished. Such plan shall identify the coastal marshlands affected;

(3) A plat of the area in which the proposed work will take place;

(4) A copy of the deed or other instrument under which the applicant claims title to the property or, if the applicant is not the owner, then a copy of the deed or other instrument under which the owner claims title together with written permission from the owner to carry out the project on his land. In lieu of a deed or other instrument referred to in this paragraph, the committee may accept some other reasonable evidence of ownership of the property in question or other lawful authority to make use of the property. The committee will not adjudicate title disputes concerning the property which is the subject of the application; provided, however, that the committee may decline to process an application when submitted documents show conflicting deeds;

(5) A list of all adjoining landowners together with such owners' addresses, provided that if the names or addresses of adjoining landowners cannot be determined, the applicant shall file in lieu thereof a sworn affidavit that a diligent search, including, without limitation, a search of the records of the county tax assessor's office, has been made but that the applicant was not able to ascertain the names or addresses, as the case may be, of adjoining landowners;

(6) A letter from the local governing authority of the political subdivision in which the property is located, stating that the applicant's proposal is not violative of any zoning law;

(7) A nonrefundable application fee to be set by the board in an amount necessary to defray the administrative cost of issuing such permit. Renewal fees shall be equal to application fees, which shall not exceed $1,000.00 for any one proposal and shall be paid to the department;

(8) A description from the applicant of alternative sites and why they are not feasible and a discussion of why the permit should be granted;

(9) A statement from the applicant that he has made inquiry to the appropriate authorities that the proposed project is not over a landfill or hazardous waste site and that the site is otherwise suitable for the proposed project;

(10) A copy of the water quality certification issued by the department if required for the proposed project;

(11) Certification by the applicant of adherence to soil and erosion control responsibilities if required for the proposed project; and

(12) Such additional information as is required by the committee to properly evaluate the application.

(c) A copy of each application for a permit shall be delivered to each member of the committee at least seven days prior to any meeting of the committee.

(d) The department, after receipt of an application, shall notify in writing all adjoining landowners that the application has been received. Such notice shall indicate the use the applicant proposes to make of the property. Should the applicant indicate that any adjoining landowner is unknown or that the address of such landowner is unknown, then the department shall, after receipt of a completed application, cause a notice of the proposed activity and a brief description of the affected land to be published in the legal organ of or a newspaper of general circulation in the county or counties in which such land lies. Cost of such publication shall be paid by the applicant. Should the property to be affected by the applicant be bordered on any side or on more than one side by other property of the applicant, the applicant shall supply the names and addresses of the nearest landowners whose land borders on his land. If the names or addresses, or both, of the nearest landowners cannot be ascertained, the applicant shall supply a sworn statement of diligent search as provided in this Code section. The landowners named by the applicant shall be notified either directly or by advertisement as provided in this Code section. The department may also make inquiry to adjoining landowners to ascertain whether or not there is objection to issuance of a permit.

(e) The committee shall provide notice of applications by either public notice distributed jointly with the United States Army Corps of Engineers or public notice distributed by the committee. In no instance shall a public notice be issued for less than seven days prior to the meeting at which the committee reviews the subject of the public notice. Public notices shall be distributed to all persons who have requested to be placed on the mailing list. Such request shall be made in writing and shall be renewed in December of each year. Failure to renew the request shall result in the removal of such name from the mailing list.

(f) Whenever there appears to be sufficient public interest, the committee may call a public hearing.

(g) In passing upon the application for permit, the committee shall consider the public interest, which, for purposes of this part, shall be deemed to be the following considerations:

(1) Whether or not unreasonably harmful obstruction to or alteration of the natural flow of navigational water within the affected area will arise as a result of the proposal;

(2) Whether or not unreasonably harmful or increased erosion, shoaling of channels, or stagnant areas of water will be created; and

(3) Whether or not the granting of a permit and the completion of the applicant's proposal will unreasonably interfere with the conservation of fish, shrimp, oysters, crabs, clams, or other marine life, wildlife, or other resources, including but not limited to water and oxygen supply.

(h) It is the responsibility of the applicant to demonstrate to the committee that the proposed alteration is not contrary to the public interest and that no feasible alternative sites exist. If the committee finds that the application is not contrary to the public interest and no feasible alternative sites exist, as specified in this subsection, it shall issue to the applicant a permit. Such permit may be conditioned upon the applicant's amending the proposal to take whatever measures are necessary to protect the public interest.

(i) The committee shall act upon an application for a permit within 90 days after the application is complete; provided, however, that this provision may be waived upon the written request of the applicant. An application must be complete sufficiently in advance of the committee meeting at which the project will be considered to allow for public notice and evaluation by the department. An application is complete when it contains substantially all of the written information, documents, forms, fees, and materials required by this part.

(j) In the event a majority of the members of the committee determine that a permit should be denied, the application for permit shall be denied. Any applicant who is aggrieved or adversely affected thereby shall have the right to appeal as provided in Code Section 12-5-283.

(k) Should a majority of the members of the committee agree that a permit should be conditional, the permit shall be issued on such conditions as a majority of the committee directs. Any applicant who is aggrieved or adversely affected thereby shall have the right to appeal as provided in Code Section 12-5-283.

(l) Every permit shall require that the proposed project be completed within five years after the date of the issuance of the permit and such permit shall expire five years after the date of issuance. Such time may be extended an additional five years upon showing that all due efforts and diligence toward the completion of the work have been made. Any permit may be revoked by the committee for noncompliance with or for violation of its terms after written notice of intention to do so has been furnished to the holder thereof.

(m) A permit to alter marshlands that has been granted by the committee becomes final immediately upon issuance, but no construction or alteration may commence until the expiration of 30 days following the date of the committee meeting at which the application is approved; provided, however, that if a timely appeal is filed, no construction or alteration may commence until all administrative and judicial proceedings are terminated.

(n) Issuance of a permit under this part and construction of the permitted project shall not remove the designated property from the jurisdiction of this part. All changes in permitted uses which increase impacts to any land subject to the provisions of this part must be assessed by the committee to determine if the proposed change is consistent with this part and the permit. Each permitted alteration of marshlands shall be reviewed by the department on a five-year basis, or when noncompliance with the purpose for which the permit was issued is evident, to determine if the use of the marshland is consistent with the intent of this part. If the permit holder is found not to be in compliance with this part, the committee shall take action as authorized under Code Section 12-5-291.

(o) All plans, documents, and materials contained in any application for any permit required by this part shall be made a part of the permit, if granted, and conformance to such plans, documents, and materials shall be a condition of the permit. No change or deviation from any such plans, documents, or materials shall be permitted without the prior notification and approval of the committee.

(p) The permittee shall notify the department of completion of a project within 30 days of completion.

(q) If, prior to completion of review of an application under this part, the committee receives notice of the denial of a permit or authorization necessary for the project, review of the project shall be suspended and, if the denial becomes final, the application shall stand denied.

(r) If an area has both marshlands as defined in Code Section 12-5-282 and dynamic dune fields as defined in Code Section 12-5-232, it shall be subject to the jurisdiction of both such parts. In the event of a conflict between this part and Part 2 of this article, the commissioner shall determine which part shall apply so as to best protect the public interest.



§ 12-5-287. Leasing of state owned marshland or water bottoms

(a) The committee, acting for and on behalf of and in the name of the state, is further authorized and empowered to grant and convey to any eligible person a lease of state owned marshland or water bottoms, or a combination thereof, upon such terms and conditions as the committee deems advisable for the purpose of constructing, operating, and maintaining thereupon a marina or marinas or dock providing more than 500 linear feet of dock space, including the installing, maintaining, repairing, removing, and replacing of buildings, structures, piers, docks, floating docks, marine railways, dolphins, pilings, appurtenances thereto, and all facilities and improvements that shall be reasonably used for or in connection therewith, subject always to the initial and continuing compliance by the lessee with all applicable laws pertaining to the use of the leased property and subject always to the use and enjoyment of the public of any navigable waters upon or over the leased property. The applicant for any such lease shall inform the committee of the total linear footage of dock space proposed, but the final decision as to the total dock space available to moor boats shall be in the sound discretion of the committee.

(b) Upon application by any interested person for a lease pursuant to this Code section, the committee shall determine whether or not the applicant is an eligible person. The committee must also determine whether or not the applicant has sufficient lands properly to service the area to be leased. If the committee determines that the applicant is an eligible person and that sufficient lands exist to service the marina or dock, then the committee is authorized to grant and convey to the applicant a lease of the state owned marshland or water bottoms, or a combination thereof, described in the application without the necessity of public bid.

(c) The application for the lease shall be in writing and shall contain a request for a lease of the state owned property described therein. Such application shall include all of the information required for a permit under this part. The entire application must be in a form acceptable to the committee.

(d) Each lease granted under this Code section shall be upon such provisions, requirements, and conditions as the committee shall make and shall, except as provided in subsection (h) of this Code section, provide for a primary term of not more than ten years. Each lease, except as provided in subsection (h) of this Code section, shall require the payment of an annual rental fee which, as of May 5, 2009, shall be $1,000.00 per acre, which acreage shall consist of the covered area of dock structures and a ten-foot buffer surrounding such dock structures; and the committee shall in each calendar year thereafter adjust the amount of the annual rental fee per acre to reflect the effect of annual inflation or deflation for the immediately preceding calendar year in accordance with rules and regulations adopted by the board, which rules and regulations may use for this purpose the Consumer Price Index as reported by the Bureau of Labor Statistics of the United States Department of Labor or any other similar index established by the federal government, if the board determines that such federal index reflects the effect of inflation and deflation on the lessees. Except as provided in subsection (h) of this Code section, an initial lease shall be for the annual fee in effect and established by the committee at the time such lease is entered into. Such lease shall be adjusted annually thereafter as provided in this subsection. Each lease may provide for two renewal terms, each of which shall not be for a term of more than equal duration to the primary term. Rental fees shall be paid in one installment to the department not later than July 15 of each year. A penalty of 10 percent of the annual rental shall be assessed for late payment. Failure to pay rental by August 1 of the year due shall result in the cancellation of the lease.

(e) Each lease granted under this Code section shall protect the interest of owners of marshland and high land adjoining the high land of the lessee upon which the lessee's eligibility for lease was based to a right of access to the state owned marshland or water bottoms adjoining the state owned marshland or water bottoms leased to the applicant; provided, however, said owners of adjoining high land may assign their rights in writing in favor of the applicant and such written assignment may be used to determine the percentage of landward boundary required for eligibility to lease the state owned marshland and water bottoms described in the application.

(f) If the eligible person desires the ability to transfer or convey ownership interests in the leasehold to individuals purchasing or leasing on a long-term basis the slips of the marina or marinas, each lease granted under this Code section shall require the formation of a condominium pursuant to Code Section 44-3-72.

(g) Reserved.

(h) Upon application of any eligible person who is either a nonprofit corporation, a nonprofit organization, or a public entity, the committee may grant a lease of state owned marshland or water bottoms for the construction and operation of a marina as a community or public dock. Each lease granted under this subsection shall be for a term of ten years from the date of its execution with a nominal rental of $1.00 for the entire term.

(i) The department shall make an annual report of its activities each calendar year to the General Assembly. The report shall include a summary of all applications received and leases granted, including length of terms, rentals, and locations. Copies of the annual report shall be provided to the director of the State Properties Commission, the chairperson of the House Natural Resources and Environment Committee, the chairperson of the House Committee on State Properties, the chairperson of the Senate Natural Resources and the Environment Committee, and the chairperson of the Senate Committee on State and Local Governmental Operations. The department shall not be required to distribute copies of the annual report to the members of the General Assembly but shall notify the members of the availability of the annual report in the manner which it deems to be most effective and efficient.

(j) The committee may place such terms, limitations, restrictions, and conditions in such leases as are deemed necessary to ensure that the utilization of the property is in the public interest. Leased areas shall be deemed to be areas where resources are managed by the state and lessee for the protection of wildlife and other natural resources.

(k) The committee may designate staff of the department to act on its behalf to evaluate, enforce, and execute leases issued under this part.

(l) A lease granted under this part shall be issued only to applicants who agree not to discriminate against any person on the basis of race, gender, color, national origin, religion, or disability. Discrimination by lessee may be punished by termination of the lease, by injunction, or by any other legal remedy available to the committee.



§ 12-5-288. Restriction on granting of permits; size restriction; activities and structures considered contrary to public interest

(a) If the project is not water related or dependent on waterfront access or can be satisfied by the use of an alternative nonmarshland site or by use of existing public facilities, a permit usually should not be granted pursuant to Code Section 12-5-286.

(b) The amount of marshlands to be altered must be minimum in size. The following activities and structures are normally considered to be contrary to the public interest when located in coastal marshlands but the final decision as to whether any activity or structure is considered to be in the public interest shall be in the sound discretion of the committee:

(1) Filling of marshlands for residential, commercial, and industrial uses;

(2) Filling of marshlands for private parking lots and private roadways;

(3) Construction of dump sites and depositing of any waste materials or dredge spoil;

(4) Dredging of canals or ditches for the purpose of draining coastal marshlands;

(5) Mining;

(6) Construction of lagoons or impoundments for waste treatment, cooling, agriculture, or aquaculture which would occupy or damage coastal marshlands or life forms therein;

(7) Construction of structures which constitute an obstruction of view to adjoining riparian landowners, including signs and enclosures; and

(8) Occupying a live-aboard for more than 90 days during any calendar year; provided, however, that the commissioner may grant extensions of time beyond 90 days to persons making a request in writing stating the reasons for such extension. Owners of docks where live-aboards are moored as well as owners and occupants of live-aboards are responsible under this part.



§ 12-5-289. Inspection of marshlands

The department, through its officers, staff, and conservation rangers, shall, in addition to its other duties prescribed by law, make reasonable inspections of the marshlands to ascertain whether the requirements of this part and the rules, regulations, and permits promulgated or issued under this part are being faithfully complied with.



§ 12-5-290. Jurisdiction to restrain violation of part

The superior court of the county in which land or any part thereof lies or in which jurisdiction is appropriate shall have jurisdiction to restrain a violation of this part at the action of any person.



§ 12-5-291. Enforcement of part

(a) In order to enforce this part or any orders issued under this part or any rules and regulations promulgated under this part, any one or any combination of any or all of the following methods may be employed:

(1) Whenever any person not exempted from this part by Code Section 12-5-295 is altering the marshlands without a permit, altering the marshlands in violation of the terms and conditions of a permit, or violating this part in any other manner, the committee may, prior to any hearing, issue a cease and desist order or other appropriate order to such person; provided, however, that the issuance of such order shall not affect the availability of relief under paragraph (4) of this subsection. Any such order becomes final unless the person named therein requests in writing a hearing before a hearing officer appointed by the board no later than ten days after the issuance of such order. Review of such order shall be available as provided in subsection (b) of Code Section 12-5-283;

(2) Whenever, after a hearing is held in accordance with Code Section 12-5-283 and Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," at the request of the committee, for the imposition of civil penalties, the administrative law judge determines that any person has failed, neglected, or refused to comply with any provision of this part or any order of the committee or administrative law judge, the administrative law judge may issue an order imposing a civil penalty not to exceed $10,000.00 for such violation and an additional civil penalty not to exceed $10,000.00 for each day during which such violation continues. All penalties and interest recovered as provided in this Code section, together with the cost thereof, shall be paid into the state treasury to the credit of the general fund;

(3) The committee may file in the superior court in the county in which the person under order resides or in the county in which the violation occurred or, if the person is a corporation, in the county in which the corporation maintains its principal place of business a certified copy of the final order of the committee or administrative law judge, unappealed from, or of a final order of the administrative law judge affirmed upon appeal; whereupon the court shall render judgment in accordance therewith and notify the parties. Such judgment shall have the same effect, and all proceedings in relation thereof shall thereafter be the same, as though such judgment has been rendered in an action duly heard and determined by the court;

(4) Whenever the committee, either before or after a hearing, determines that any person is or has been violating any of the provisions of this part or any orders issued under this part or any rules and regulations promulgated under this part, the committee may file a petition for injunction in the proper superior court of this state against such person for the purpose of enjoining such actions or, if appropriate, may make application for a writ of mandamus in the proper superior court of this state against such person for the purpose of compelling the proper performance of his official duty. It shall not be necessary for the committee to allege or prove that it has no adequate remedy at law; and

(5) The superior court, upon finding that any person is or has been violating any of the provisions of this part or any orders issued under this part or any rules and regulations promulgated under this part, may order the person to restore, as nearly as possible, all marshland to the condition existing prior to the alteration of the marshland.

(b) Owners of property with knowledge of unauthorized activities occurring thereon are responsible under this part.



§ 12-5-292. Posting of permit

A copy of every permit issued to an applicant shall be prominently displayed within the area of proposed activity. If the committee deems it advisable, the applicant may be required to cause a sign to be erected bearing the permit number, date of issuance, name of applicant, and such other information as the committee may reasonably require. The committee may specify the type of sign to be erected and may designate, within reasonable dimensions, the size of the sign.



§ 12-5-293. Effect on permit of sale, lease, or other conveyance of land

If a permit holder sells, leases, rents, or otherwise conveys the land or any portion thereof for which the permit was issued, and if the permittee has notified the department within 30 days of such transfer or conveyance, such permit shall be continued in force in favor of the new owner, lessee, tenant, or other assignee so long as there is no change in the use of the land as set forth in the original application.



§ 12-5-294. Existence of an emergency; order; right to hearing

In the event of an emergency, whether created by act of God or by actions of domestic or foreign enemies, or in circumstances where grave peril to human life or welfare exists, the committee shall issue an order reciting the existence of such an emergency and requiring or allowing that such action be taken as it deems necessary to meet the emergency. Notwithstanding any other provisions of this part to the contrary, such order shall be effective immediately. If an order requiring a person to take action is issued pursuant to this Code section, such person shall be entitled to a hearing within ten days of the date of issuance of the order.



§ 12-5-295. Applicability of part

This part shall not apply to the following:

(1) Activities of the Department of Transportation incident to constructing, repairing, and maintaining a public road system in Georgia;

(2) Activities of the Department of Transportation and political subdivisions in maintaining existing drainage systems and ditches as long as such activities do not impact additional marshlands;

(3) Agencies of the United States charged by law with the responsibility of keeping the rivers and harbors of this state open for navigation, and agencies of this state charged by existing law with the responsibility of keeping the rivers and harbors of this state open for navigation including areas for utilization for spoilage designated by such agencies;

(4) Activities of public utility companies regulated by the Public Service Commission, electric membership corporations, public authorities operating electric systems, or municipal electric systems incident to constructing, erecting, repairing, and maintaining utility lines for the transmission of gas, electricity, or telephone messages;

(5) Activities of companies regulated by the Public Service Commission incident to constructing, erecting, repairing, and maintaining railroad lines and bridges;

(6) Activities of political subdivisions incident to constructing, repairing, and maintaining pipelines that have been approved by the department or appropriate authority for the transport of drinking water and sewage;

(7) The building of a private dock exclusively for the noncommercial use of the owner or his or her invitees and constructed on pilings, the walkways of which are above the marsh grass not obstructing tidal flow, by:

(A) The owner of a lot on which a detached single-family residence is located on high land adjoining such dock; or

(B) The owner of a lot having at least 50 front feet of land abutting the marshlands which contains high land suitable for the construction of a detached single-family residence and where the construction of such a residence is not prohibited.

The lot owner shall and is authorized to maintain the structure in good condition and repair the same as necessary, and the use of repair or replacement materials comparable in quality to the original authorized materials shall be sufficient for such purposes;

(7.1) The building of a single private dock by the owners of up to four adjoining lots, each of which is riparian and would qualify for an exemption as provided in paragraph (7) of this Code section, for the exclusive noncommercial use of such owners or their invitees and constructed as a single walkway on pilings above the marsh grass not obstructing tidal flow and in a size to be determined by the department taking into consideration the number of adjoining lots utilizing the dock; provided, however, that the exemption provided by this paragraph shall apply only if each of the owners of such adjoining lots has entered into a binding covenant that runs with the land, in favor of the state, which covenant prohibits the building of any future private dock on his or her lot unless the dock exempted pursuant to this paragraph is removed or converted to a single-family private dock which would qualify for an exemption as provided in paragraph (7) of this Code section. The granting of the exemption provided by this paragraph shall be the state's consideration for the covenant of each such lot owner. The lot owners shall and are authorized to maintain the structure in good condition and repair the same as necessary, and the use of repair or replacement materials comparable in quality to the original authorized materials shall be sufficient for such purposes; or

(8) The reclamation of manmade boat slips as a part of any publicly funded construction project and ancillary development projects including, without limitation, hotels, restaurants, retail facilities, and recreational facilities, whether public or private, within any industrial areas continued in existence pursuant to Article XI, Section I, Paragraph IV, subparagraph (d) of the Constitution which are wholly contained on an island.



§ 12-5-296. Criminal violation

Any person violating any of the provisions of this part shall be guilty of a misdemeanor.



§ 12-5-297. Liability for damages

Any person who causes or permits any removal, filling, dredging, or draining or other alteration of marshlands in this state within the estuarine area thereof without first obtaining a permit from the committee shall be liable in damages to the state and any political subdivision thereof for any and all actual or projected costs, expenses, and injuries occasioned by such alteration of the marshlands. The amount of damages assessed pursuant to this Code section shall include, but shall not be limited to, any actual or projected costs and expenses incurred by the state or any political subdivision thereof in restoring as nearly as possible the natural movement of the waters in the marshlands and replacing the vegetation and aquatic life destroyed by any alteration of marshlands. Damages to the state shall be recoverable in a civil action instituted by the department and shall be paid to the department to cover the cost of restoration. Damages to a political subdivision shall be recoverable in a civil action instituted by said subdivision.






Part 5 - Sea Oats

§ 12-5-310. Legislative purpose

It is the purpose of this part to protect the beaches and shores of the state from erosion by preserving natural vegetative cover to bind the sand of such beaches and shores.



§ 12-5-311. Cutting, harvesting, removing, or eradicating sea oats

It is unlawful for any person to cut, harvest, remove, or eradicate any of the grass commonly known as sea oats (Uniola paniculata L.) from any public land of this state or from any private land without the consent of the owner of such land or the persons having lawful possession thereof.



§ 12-5-312. Penalty

Any person violating any provision of this part shall be guilty of a misdemeanor.






Part 6 - Coastal Management

§ 12-5-320. Short title

This part shall be known and may be cited as the "Georgia Coastal Management Act."



§ 12-5-321. Legislative findings

The General Assembly finds and declares that the coastal area of Georgia comprises a vital natural resource system. The General Assembly recognizes that the coastal area of Georgia is the habitat of many species of marine life and wildlife which must have clean waters and suitable habitat to survive. The General Assembly further finds that intensive research has revealed that activities affecting the coastal area may degrade water quality or damage coastal resources if not properly planned and managed. The General Assembly further finds that the coastal area provides a natural recreation resource which has become vitally linked to the economy of Georgia's coast and to that of the entire state. The General Assembly further finds that resources within this coastal area are costly, if not impossible, to reconstruct or rehabilitate once adversely affected by human related activities and it is important to conserve these resources for the present and future use and enjoyment of all citizens and visitors to this state. The General Assembly further finds that the coastal area is a vital area of the state and that it is essential to maintain the health, safety, and welfare of all the citizens of the state. Therefore, the General Assembly declares that the management of the coastal area has more than local significance, is of equal importance to all citizens of the state, is of state-wide concern, and consequently is properly a matter for coordinated regulation under the police power of the state. The General Assembly further finds and declares that activities and structures in the coastal area must be regulated to ensure that the values and functions of coastal waters and natural habitats are not impaired and to fulfill the responsibilities of each generation as public trustees of the coastal waters and habitats for succeeding generations.



§ 12-5-322. Definitions

As used in this part, the term:

(1) "Activity" or "activities" means an action or actions which will have reasonably foreseeable effects upon land use, water use, or natural resources of the coastal area.

(2) "Board" means the Board of Natural Resources.

(3) "Certification of consistency" means a certification made by a person in connection with an application for a federally administered permit to conduct an activity or activities as defined in this Code section. Such certification of consistency shall be based on determination of the activity's compliance with the policies of the Georgia coastal management program. Only those activities requiring a federally administered permit will require such certification of consistency.

(4) "Coastal area" or "coastal zone" means all tidally influenced waters and submerged land seaward to the state's jurisdictional limits and all lands, submerged lands, waters, and other resources within the Counties of Brantley, Bryan, Camden, Charlton, Chatham, Effingham, Glynn, Long, Liberty, McIntosh, and Wayne.

(5) "Department" means the Department of Natural Resources.

(6) "Determination of consistency" means a determination made by a federal agency proposing an activity or activities as defined in this Code section. Such determination of consistency shall be based on a determination of the activity's effects upon the coastal area. Only those activities proposed to be undertaken by a federal agency will be subject to a determination of consistency.

(7) "Federal agency" means the United States government and all its departments, boards, bureaus, commissions, and wholly owned corporations owned by the federal government.

(8) "Federally administered permit" means only those permits, licenses, or approvals required by federal law or regulation and issued by an agency of the federal government.

(9) "Georgia coastal management program" means a compilation of policies to guide the public and private uses of land and waters within the coastal area administered by the department in consultation with the state agencies and local governments of the coastal area and approved by the secretary of commerce in accordance with the requirements of the federal Coastal Zone Management Act of 1972, as amended, 16 U.S.C. Sections 1451 and following.

(10) "Local government" means a county, as defined by Code Section 36-1-1, or an incorporated municipality, as defined by Code Section 36-40-21, or any combination thereof, which has been authorized by an Act of the General Assembly, any of which has within its jurisdiction any coastal area.

(11) "Person" means any individual, partnership, corporation, municipal corporation, local government, association, state agency, or public or private authority.

(12) "Policy" or "policies" of the Georgia coastal management program means the enforceable provisions of present or future applicable statutes of this state or regulations duly promulgated thereunder.

(13) "State agency" means this state and all its departments, boards, authorities, bureaus, and commissions.

(14) "State permit" means all those permits, licenses, or approvals, whether required by a federal or state law, which are administered by a state agency.

(15) "Submerged land" means all lands lying or being under tidally influenced waters of the state.

(16) "Tidally influenced waters" means any water where the tide ebbs and floods on a daily basis.



§ 12-5-323. Powers and duties of department

The department shall have the following authority, which shall not be delegated to any other state agency:

(1) To prepare and administer a Georgia coastal management program and to monitor and inform appropriate local, state, and federal agencies concerning enforcement of this part and all rules, regulations, and orders upon which the Georgia coastal management program is based;

(2) To accept, expend, grant, and administer moneys that are available from persons or federal agencies to carry out the provisions of this part;

(3) To conduct public hearings on the Georgia coastal management program or any actions taken under this part;

(4) To concur or object to a certification of consistency filed by a person only in connection with an application for a federally administered permit and to concur or object to a determination of consistency filed by a federal agency in connection with a federal activity based on the policies of the Georgia coastal management program established pursuant to this part; provided, however, that if, prior to completion of review of a federally administered permit or federal activity under this part, the department receives notice of the denial of a state permit necessary for the activity, the department shall object to all certifications of consistency or determinations of consistency relating to the proposed activity filed by such person or federal agency; provided, further, that nothing in this part shall be construed to prevent the department from withdrawing such objection; and

(5) To exercise all incidental powers necessary to carry out the purposes of this part.



§ 12-5-324. Power of board to promulgate rules and regulations

The board shall have the authority to promulgate rules and regulations for the implementation of the Georgia coastal management program in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 12-5-325. Additional duties of department

The department shall, in addition to its other duties prescribed by law, coordinate and cooperate with other state agencies, as necessary, as provided in paragraph (1) of Code Section 12-5-323, and to make reasonable inspections within the coastal area where activities have been proposed to determine whether the proposed activities are consistent with this part and the policies of the Georgia coastal management program as provided in paragraph (4) of Code Section 12-5-323.



§ 12-5-326. Duties of other state agencies in relation to this part

All state agencies shall coordinate and cooperate with the department in the administration of this part. All state agencies exercising regulatory authority or management or planning authority in the coastal area shall administer such authority in conformity with the provisions of this part and shall apply such regulatory authority in a manner consistent with the policies of the Georgia coastal management program. All state agencies and local governments exercising statutory authority in the coastal area are authorized to enter into agreements regarding implementation of the Georgia coastal management program within their legal authority.



§ 12-5-327. Duty of department to prepare document for submission to Governor; duty to prepare report every three years

(a) The department shall prepare a document reflecting the Georgia coastal management program for submission to the Governor. The Governor shall have the authority to review and approve such document. Once approved, the Governor shall have the authority to submit the document reflecting the Georgia coastal management program to the secretary of commerce for approval as outlined in the federal Coastal Zone Management Act of 1972, as amended. At any time, the Governor, with the concurrence of the General Assembly, may withdraw the state from participation in the federal Coastal Zone Management Act of 1972 if it is determined that continued participation is not in the best interest of the state.

(b) The department shall make a report every three years of its activities under this part to the Governor and General Assembly. The report shall include a summary of the effectiveness of the program, a survey of user groups, and the department's opinion of the value of Georgia's continued participation in the program. Copies of the report shall be provided to the Governor, the Lieutenant Governor, the Speaker of the House of Representatives, the chairperson of the House Natural Resources and Environment Committee, the chairperson of the Senate Natural Resources and the Environment Committee, and the Board of Natural Resources.



§ 12-5-328. Nothing in part to be construed as waiver of federal immunity or consent for other state to exercise jurisdiction

Nothing contained in this part shall be construed as a consent to waiver of immunity under the Eleventh Amendment of the United States Constitution or consent for any other state to exercise regulatory jurisdiction within the boundaries of this state.



§ 12-5-329. Repeal of part on July 1, 2009

Reserved. Repealed by Ga. L. 2008, p. 117, § 2/HB 68, effective July 1, 2008.









Article 5 - Rivers and River Basins

Part 1 - General Provisions

§ 12-5-330. Resources Advisory Board, Southeast River Basins

Reserved. Repealed by Ga. L. 2001, p. 873, § 3, effective July 1, 2001.



§ 12-5-331. Duties and powers of department as to development of state's rivers

(a) The Department of Natural Resources shall negotiate with the proper authorities of the United States from time to time concerning the development of the rivers of Georgia with particular reference to flood control. The department shall be privileged to appear before committees of Congress concerning appropriations for river development, to gather and disseminate information, and to cooperate with the federal and state authorities toward the development of Georgia's rivers.

(b) Such information pertinent to the development of Georgia's rivers as may be obtained by the Department of Natural Resources may be filed from time to time with the Department of Economic Development and, subject to approval of the Governor and the Secretary of State, with the Division of Archives and History.






Part 2 - Georgia Scenic River System

§ 12-5-350. Short title

This part shall be known and may be cited as the "Georgia Scenic Rivers Act of 1969."



§ 12-5-351. Definitions

As used in this part, the term:

(1) "Free-flowing," as applied to any river or section of a river, means existing or flowing in natural condition without impoundment, diversion, straightening, rip-rapping, or other modification of the waterway.

(2) "River" means a flowing body of water, or a section, portion, or tributary thereof, and includes streams, creeks, branches, and small lakes.

(3) "Scenic easement" means an interest in land which limits the use of land along the shoreline of a scenic river for the purpose of protecting the scenic, recreational, or natural characteristics of the area.

(4) "Scenic river" means certain rivers or sections of rivers of the State of Georgia which have valuable scenic, recreational, or natural characteristics which should be preserved for the benefit and enjoyment of present and future generations.



§ 12-5-352. Rivers comprising the Georgia Scenic River System

(a) The Georgia Scenic River System shall be comprised of the following:

(1) That portion of the Jacks River contained within the Cohutta National Wilderness Area and located in Fannin and Murray counties, Georgia, which portion extends a length of approximately 16 miles;

(2) That portion of the Conasauga River located within the Cohutta National Wilderness Area and located in Fannin, Gilmer, and Murray counties, Georgia, which portion extends a length of approximately 17 miles;

(3) That portion of the Chattooga River and its West Fork which are now designated as part of the Chattooga National Wild and Scenic River and located in Rabun County, Georgia, which portion extends a length of approximately 34 miles; and

(4) That portion of Ebenezer Creek from Long Bridge on County Road S 393 to the Savannah River and located in Effingham County, Georgia, which portion extends a length of approximately seven miles.

(b) The Georgia Scenic River System shall also be comprised of any river or section of a river designated as a scenic river by Act or resolution of the General Assembly.



§ 12-5-353. Duties of department as to scenic rivers

(a) The Department of Natural Resources shall study and from time to time recommend to the Governor and General Assembly rivers or sections of rivers to be considered for designation as scenic rivers. Each recommendation shall be accompanied by a report showing the proposed area and its classification, the characteristics which qualify the river or section of river for designation as a scenic river, ownership and use of land in the area, the state agency which should administer the area, and the estimated costs of acquiring fee title and scenic easements and of administering the area as a scenic river. The department may conduct such studies in cooperation with appropriate agencies of the State of Georgia and the United States and may apply for and receive funds therefor from the Land and Water Conservation Fund and other federal sources, provided that such studies must be first approved by the person or persons appointed by the Governor to serve as a liaison with certain federal agencies under the terms of Public Law 90-542 (82 Stat. 906), approved October 2, 1968, such law having been designated the "Wild and Scenic Rivers Act."

(b) The department shall proceed to make a study of each of the following rivers and make a report of its findings and recommendations to the Governor and the General Assembly:

(1) The Suwanee River from its source in the Okefenokee Swamp to the point where it flows out of the State of Georgia; and

(2) That section of the Chattooga River within the State of Georgia.

(c) Each scenic river, together with the land lying within its authorized boundary, as established by the General Assembly, shall be classified as one of the following:

(1) Natural river area. This is a free-flowing river or section of river generally inaccessible except by trail, with the shoreline undeveloped and unused;

(2) Pastoral river area. This is a free-flowing river or section of river accessible by roads, with the shoreline mostly undeveloped and unused; or

(3) Recreational river area. This is a free-flowing river or section of river accessible by roads, with limited development along the shoreline.



§ 12-5-354. Construction, operation, or maintenance of dams, reservoirs, or other structures on scenic rivers; acquisition of land within boundaries of scenic rivers

After designation of any river or section of a river as a scenic river by the General Assembly pursuant to Code Section 12-5-352:

(1) No dam, reservoir, or other structure impeding the natural flow of the waterway shall be constructed, operated, or maintained in such river or section of river so designated as a scenic river, unless specifically authorized by an Act of the General Assembly;

(2) The department may acquire by purchase, gift, grant, bequest, devise, lease, or otherwise fee title or any lesser interest in the land lying within the authorized boundary of such river or section of river designated as a scenic river. Any interest in land acquired by the department pursuant to this Code section shall be transferred to such governmental agency as the General Assembly may by Act direct.






Part 3 - Dam Safety

§ 12-5-370. Short title

This part shall be known and may be cited as the "Georgia Safe Dams Act of 1978."



§ 12-5-371. Declaration of purpose

It is the purpose of this part to provide for the inspection and permitting of certain dams in order to protect the health, safety, and welfare of all the citizens of the state by reducing the risk of failure of such dams. The General Assembly finds and declares that the inspection and permitting of certain dams is properly a matter for regulation under the police powers of the state.



§ 12-5-372. Definitions

As used in this part, the term:

(1) "Board" means the Board of Natural Resources.

(2) "Commission" means the State Soil and Water Conservation Commission.

(3) "Construct" or "construction" means the building of any artificial barrier, together with appurtenant works, for the impoundment or diversion of water or liquid substances and shall include any activity which, other than routinely as part of an approved maintenance program, repairs or restores such artificial barrier, or alters its design, shape, or structural characteristics, and shall also include any enlargement of such artificial barrier.

(4) (A) Except as otherwise provided in subparagraph (B) of this paragraph, "dam" means any artificial barrier, including appurtenant works, which impounds or diverts water and which:

(i) Is 25 feet or more in height from the natural bed of the stream or watercourse measured at the downstream toe of the barrier, or from the lowest elevation of the outside limit of the barrier, if the barrier is not across a stream channel or watercourse, to the maximum water storage elevation; or

(ii) Has an impounding capacity at maximum water storage elevation of 100 acre-feet or more.

(B) The word "dam" shall not include:

(i) Any dam owned and operated by any department or agency of the United States government;

(ii) Any dam constructed or financially assisted by the United States Soil Conservation Service or any other department or agency of the United States government when such department or agency designed or approved plans and supervised construction and maintains a regular program of inspection of the dam; provided, however, that this exemption shall cease on November 1, 2000, only if funds are specifically appropriated on or before November 1, 1995, for purposes of inspection, reconstruction, and financial assistance with respect to such dams in an appropriations Act making specific reference to this division; otherwise this exemption shall cease on November 1, 1995, for all such dams over which the supervising federal agency has relinquished authority for the operation and maintenance of such a dam to a person unless the supervising federal agency certifies by said date and at least biannually thereafter to the director that such dams are in compliance with requirements of this part, including minimum spillway design, and with the maintenance standards of the supervising federal agency;

(iii) Any dam licensed by the Federal Energy Regulatory Commission, or for which a license application is pending with the Federal Energy Regulatory Commission;

(iv) Any dam classified by the director as a category II dam pursuant to Code Section 12-5-375, except that such category II dams shall be subject to the provisions of this part for the purposes of said Code Section 12-5-375 and for the purposes of subsection (b) of Code Section 12-5-376; or

(v) Any artificial barrier which is not in excess of six feet in height regardless of storage capacity, or which has a storage capacity at maximum water storage elevation not in excess of 15 acre-feet regardless of height.

(5) "Director" means the director of the Environmental Protection Division of the Department of Natural Resources, or his designee.

(6) "Division" means the Environmental Protection Division of the Department of Natural Resources.

(7) "Enlargement" means any change in or addition to an existing dam or impoundment, which change or addition raises or may raise the water storage elevation of the water impounded by the dam or reservoir.

(8) "Impoundment" means the water or liquid substance that is or will be stored by a dam and which may be commonly referred to as the reservoir.

(9) "Local unit of government" means a municipal corporation or county, or any legal consolidation thereof.

(10) "Operate" or "operation" means the impoundment or diversion of water or liquid substance by a dam.

(11) "Person" means any municipal corporation or county, or legal consolidation thereof; individual; partnership; corporation; or public or private authority and shall include the State of Georgia and all its departments, boards, bureaus, commissions, authorities, and any other agencies or instrumentalities.



§ 12-5-373. Powers and duties of director generally

In addition to any other powers and duties provided for in this part, the director shall have and may exercise the following powers and duties:

(1) To exercise general supervision over the administration and enforcement of this part and all rules and regulations and orders promulgated hereunder;

(2) To require progress reports from the supervising engineer of a dam construction project, as deemed necessary;

(3) To supervise investigations necessary to carry out the duties prescribed in this part;

(4) To advise, consult, cooperate, contract, and enter into cooperative agreements with private persons, local units of government, and other governmental agencies or committees, including, but not limited to, the Department of Transportation, the State Soil and Water Conservation Commission, and the United States Army Corps of Engineers for the purposes of carrying out this part;

(5) To take such other actions as may be necessary to carry out this part.



§ 12-5-374. Powers and duties of board as to dams and artificial barriers

In the performance of its duties, the board shall:

(1) Establish by rule or regulation such policies, requirements, or standards governing the construction, operation, and maintenance of dams or artificial barriers permitted or required to be permitted under this part, including, but not limited to, the following:

(A) Requiring that the engineer who provides engineering design services for a dam constructed after July 1, 1978, certify to the director that he is registered by the State of Georgia and that he has the necessary training and experience to design such dam, and requiring that the engineer attach such certification to the application for permit;

(B) Requiring that, if the engineer determines that a geological investigation of the dam site is advisable, such investigation shall be conducted by a professional geologist registered to practice in the State of Georgia;

(C) Requiring that the engineer who undertakes the design of a dam constructed after July 1, 1978, submit to the director all documentation of the analysis and calculations for such design and the as-built drawings for such dam;

(D) Requiring that an approved plan for inspection and maintenance be put into effect by the owner or operator for any permitted dam;

(E) Requiring that the owner of a dam immediately notify the division of the occurrence of symptoms of failure, including, but not limited to, erosion, surface cracks, seepage, settlement, or movement;

(F) Requiring that prior to construction of a dam the owner shall provide the board of commissioners or other governing authority of the county in which the dam is to be constructed with the name and address of the person owning such dam and the person having direct responsibility for the operation of such dam. In addition, the owner shall have recorded on the official land plat for the county the location of such dam;

(2) Establish by rule or regulation such criteria to be included in dam construction and operation application forms;

(3) Establish by rule or regulation such standards necessary to govern the inspection of permitted dams; and

(4) Adopt, modify, repeal, and promulgate such other rules and regulations relating to dam safety as are necessary and proper to carry out the purposes of this part, including Code Section 12-5-375.



§ 12-5-375. Inventory and classification of dams; investigations; technical assistance to local government; artificial barriers; notice requirements; provision of information regarding dams to clerks of superior courts

(a) It shall be the duty of the director to inventory the dams in this state and to classify each dam into one of the following categories:

(1) Category I -- Dams where improper operation or dam failure would result in probable loss of human life. Situations constituting "probable loss of human life" are those situations involving frequently occupied structures or facilities, including, but not limited to, residences, commercial and manufacturing facilities, schools, and churches.

(2) Category II -- Dams where improper operation or dam failure would not be expected to result in probable loss of human life.

(b) The first inventory shall be completed by July 1, 1983. The director shall reinventory the dams in this state at least once every five years after the completion of the first inventory. The director is authorized to contract with other state or federal agencies or private entities to accomplish the purposes of this Code section.

(c) The director is authorized to use information furnished to the director by the United States Army Corps of Engineers to accomplish the purposes of this Code section, including, but not limited to, the classification of dams as set forth in subsection (a) of this Code section.

(d) The director shall have the right to direct and conduct investigations as the director may reasonably deem necessary to carry out the director's duties as prescribed in this Code section. For this purpose, the employees of the division or any authorized representatives shall have the right to enter at reasonable times on any property, public or private, for the purpose of inventorying, classifying, and investigating any dam and to require written reports from the owner or operator of any dam for the purpose of accomplishing its duties under this Code section. It is specifically provided, however, that if the owner of the dam is a resident of the county wherein the dam is located, the director shall notify the owner before the division employees or representatives shall enter the property of the dam for the purposes of this Code section.

(e) Upon request of the governing authority of a local unit of government, the director is authorized in the director's discretion to provide technical assistance to such local unit of government relative to those dams within its jurisdiction for which a permit is not required by this part. Such assistance may include, but shall not necessarily be limited to, the inventorying of dams of any size or holding capacity for which a permit is not required by this part, visual inspections, written reports on any structural inadequacies discovered during such inspections, written descriptions of the potential dam failure flood plain, technical advice on procedures to correct such structural inadequacies, and assistance in the development of model dam safety ordinances.

(f) Any person who desires to construct an artificial barrier for the purpose of impounding or diverting water may request of the director, and the director is authorized to furnish such person with, a determination as to whether such artificial barrier, if constructed, would be a category I or category II dam for the purposes of this part.

(g) Before a permit to construct a structure or facility is issued by the governing authority of a local unit of government which would result in changing a category II dam to a category I dam, the local unit of government shall notify the owner of said dam by certified mail or statutory overnight delivery of the proposed permit. The owner of the dam may within ten days of the notice request the director to inspect said dam and determine whether or not said dam is in compliance. If the director determines the dam is not in compliance with category I, both the owner and the local unit of government shall be notified in writing.

(h) Not later than December 31, 2005, and annually thereafter, the director shall provide the clerk of the superior court of each county with information relating to each category I and category II dam in the county. Such information shall include, without limitation, the exact location of the dam and the name and address of the owner of the dam. The clerk shall maintain the information in an easily accessible location near the county's land records for information purposes only.



§ 12-5-376. Permits to construct and operate dams

(a) Any person who desires to construct a dam but has not commenced such construction as of July 1, 1978, shall obtain a permit from the director to construct a dam prior to commencement of construction. Any person who is operating a dam or who is in the physical process of constructing a dam as of July 1, 1978, shall obtain a permit from the director for such operation or construction, provided that the person may continue to operate or construct such dam pending final action by the director on the application for a permit; provided, further, that such application has been filed with the director within 180 days after the director serves upon the person a written notice that such dam has been classified as a category I dam in accordance with Code Section 12-5-375. Service of notice upon the person shall be made by delivering the notice to the person or by mailing it to the person by certified mail or statutory overnight delivery at the person's home or business address. Service by mail is complete upon mailing unless the notice is returned to the director by the U.S. Postal Service for any reason other than a refusal by the person to accept the mailing. Permits issued for the construction of dams pursuant to this part shall also authorize the operation of such dams in accordance with the conditions contained in such permits.

(b) If the director reclassifies a dam formerly classified as a category II dam as a category I dam because of modification in the dam or because of changing circumstances, the director shall serve upon the owner or operator of the dam a written notice of the director's determination regarding the dam. Within 180 days after such service of notice, the owner or operator shall apply to the director for a permit to operate the dam. Notice shall be served in accordance with subsection (a) of this Code section. Such owner or operator may continue to operate the dam pending final action by the director on the application for a permit. A permit to operate such dam shall be issued in accordance with the requirements of subsection (g) of this Code section, notwithstanding the date specified in said subsection (g).

(c) Notwithstanding subsection (a) of this Code section, no permit shall be required to be obtained by any person who constructs a dam, if the dam is constructed in connection with or incidental to "surface mining" as defined in Part 3 of Article 2 of Chapter 4 of this title, but if the dam so constructed is classified by the director as a category I dam, the owner or operator shall, upon the completion of the mining activity in connection with which such dam was constructed, either drain and reclaim the impoundment formed by such dam pursuant to such person's mining land use plan approved by the director under Part 3 of Article 2 of Chapter 4 of this title, the "Georgia Surface Mining Act of 1968," or stabilize such impoundment as a lake pursuant to such mining land use plan. If the impoundment is reclaimed as a lake and the dam which created the impoundment remains in place as a category I dam, then, before such lake is deemed acceptable reclamation and the miner is released from his obligations under Part 3 of Article 2 of Chapter 4 of this title the miner must obtain a permit for such dam as provided by this part.

(d) Consistent with the provisions of Code Section 12-5-376.1, the director is authorized to establish such conditions in permits issued pursuant to this part as are necessary to assure compliance with this part and all rules and regulations promulgated under this part. The director, under the conditions he prescribes, may require the submission of such plans, specifications, and other information as he deems relevant in connection with the issuance of such permits and subsequent construction and operation of such dams.

(e) Permit applications for the construction of dams shall be accompanied by a certificate from a professional engineer registered to practice in Georgia stating that he is responsible for the design of the dam and that the design meets the standards of this part and the rules and regulations promulgated under this part. As an alternative to a certificate from a professional engineer, the director may accept a permit application accompanied by a certificate from the United States Soil Conservation Service stating that the design of the dam meets the standards of this part and the rules and regulations promulgated under this part.

(f) If the director disapproves an application for construction of a dam, a copy of the application shall be returned to the applicant with a statement of the reasons for such disapproval. Such applicant may reapply incorporating the improvements indicated by the director.

(g) Permits authorizing the operation of dams in existence or being physically constructed as of July 1, 1978, shall be issued only when one of the following conditions precedent is met:

(1) Approval by the director of the applicant's submission of a detailed engineering study of the dam, prepared by a professional engineer registered by the State of Georgia or prepared by the United States Soil Conservation Service;

(2) Approval by the director of a written report prepared by the division or other authorized agency under contract with the director entered into upon behalf of the division after a visual inspection has been performed by such agency under the supervision of a professional engineer registered by the State of Georgia; or

(3) Approval by the director of the applicant's submission of a written report prepared by a professional engineer registered by the State of Georgia after a visual inspection has been performed under the supervision of such engineer.

(h) Subsection (g) of this Code section shall not be construed as exempting any existing dam from compliance with the design standards established pursuant to this part and the rules and regulations promulgated under this part prior to the issuance of a permit authorizing the operation of such dam. Further, in the event a visual inspection provided for in paragraph (2) or paragraph (3) of subsection (g) of this Code section reveals that distress of the dam is indicated by various conditions including, but not limited to, lack of adequate maintenance, seepage, surface cracks, settlement, movement, or erosion, or when such inspection indicates that the dam was not designed or constructed in accordance with the requirements of this part and the rules and regulations promulgated under this part, a permit may be issued only after the director has received a detailed engineering study as provided for in paragraph (1) of subsection (g) of this Code section. Based upon a review of such study, the director shall deny the permit or issue it subject to conditions necessary to bring the dam into compliance with this part and the rules and regulations promulgated under this part.

(i) The visual inspection performed pursuant to paragraph (2) of subsection (g) of this Code section shall be made by the division or under the provisions of a contract between the director entered into upon behalf of the division and the United States Army Corps of Engineers, the United States Soil Conservation Service, the Georgia Department of Transportation, or some other governmental agency.

(j) The director may revoke, suspend, or modify any permit issued pursuant to this part or deny the issuance of a permit for cause, including, but not limited to, the following:

(1) Violation of any condition of the permit;

(2) Obtaining a permit by misrepresentation or by failure to disclose fully all relevant facts;

(3) Violation of any provision of this part or any rule or regulation promulgated under this part;

(4) Failure to comply with dam safety standards provided for in this part or any rules and regulations promulgated under this part;

(5) Change in any condition that requires revocation, suspension, or modification of a permit in order to ensure compliance with this part or any rules and regulations promulgated under this part.

(k) Earthen embankments serving as dams shall be protected from surface erosion by appropriate vegetation or some other type protective surface such as riprap or paving and shall be maintained in a safe condition. Examples of appropriate vegetation include, but are not limited to, Bermuda grass, Tall Fescue, and Lespedeza sericea. Inappropriate vegetation such as trees shall be removed from dams only after consultation with the division on the proper procedures for removal. Hedges and small shrubs may be allowed if they do not obscure inspection or interfere with the operation and maintenance of the dam.



§ 12-5-376.1. Subclassification of category I dams by director; minimum spillway design requirements

(a) For the purposes of this Code section:

(1) "Acre-feet" means the measurement of the impounding capacity of a dam as described in paragraph (4) of Code Section 12-5-372.

(2) "Height" means the height of a dam determined in the manner described in paragraph (4) of Code Section 12-5-372.

(3) "PMP" means probable maximum precipitation as determined by the United States Weather Service to be the greatest amount of rainfall of a six-hour duration which would be expected for a given location.

(b) All category I dams identified by the commission pursuant to Code Section 12-5-375 shall be subclassified by the director as follows:

(1) Small dams -- Those with a storage capacity not exceeding 500 acre-feet and a height not exceeding 25 feet.

(2) Medium dams -- Those with a storage capacity exceeding 500 acre-feet but not exceeding 1,000 acre-feet or a height exceeding 25 feet but not exceeding 35 feet.

(3) Large dams -- Those with a storage capacity exceeding 1,000 acre-feet but not exceeding 50,000 acre-feet or a height exceeding 35 feet but not exceeding 100 feet.

(4) Very large dams -- Those with a storage capacity exceeding 50,000 acre-feet or a height exceeding 100 feet.

(c) Permits issued pursuant to this part shall require minimum spillway design as follows:

(1) Small dams.............................................25 percent PMP

(2) Medium dams..........................................33.3 percent PMP

(3) Large dams.............................................50 percent PMP

(4) Very large dams.......................................100 percent PMP

Based on visual inspection and detailed hydrologic and hydraulic evaluation, including documentation of competent original design and construction procedures, up to a 10 percent lower requirement (22.5, 30, 45, 90) can be accepted, at the discretion of the director, provided the project is in an acceptable state of maintenance. The design storm may also be reduced if the applicant's engineer can successfully demonstrate to the director by engineering analysis that the dam is sufficient to protect against probable loss of human life downstream at a lesser design storm.



§ 12-5-377. Dam removal

(a) It shall be unlawful for the owner or operator of any dam for which a permit is required by this part to remove the dam without the approval of the director.

(b) Prior to the commencement of removing any such dam, such owner or operator shall apply to the director on forms supplied by the division for permission to remove the dam.

(c) Within 60 days after the receipt of a completed application for removal, the director shall approve, or approve subject to appropriate conditions, the applicant's request for removal.

(d) Upon receipt of approval for removal, the removal shall be commenced as soon as practicable; and the impoundment shall be drained and the structure permanently breached.

(e) Nothing in this part shall be construed to prevent the owner or operator of any impoundment from draining such impoundment without authorization from the director.



§ 12-5-378. Inspection of dams and other barriers; administrative orders to enforce compliance; emergency action by director

(a) The director or any authorized agency with which the director has entered into a contract on behalf of the division is authorized to make a visual inspection of any dam or other artificial barrier for which a permit is or may be required by this part and to enter on any property, public or private, at reasonable times without notice for the purpose of accomplishing such inspection. After any such visual inspection, and upon a finding by the director that a dam is not in compliance with any provision of this part or any rule or regulation promulgated hereunder, the director may issue an administrative order to the owner of such dam requiring such owner to undertake, at the owner's expense, such maintenance, alterations, repairs, reconstruction, change in construction or location, or removal as may be deemed necessary by the director, or the draining or lowering of the water level of the dam, within the time period specified in such administrative order.

(b) Based upon a visual inspection of a dam, if the director determines that the dam is not in compliance with this part or any rule and regulation promulgated hereunder, and there is not sufficient time to issue an administrative order, the director may immediately take such measures as may be necessary to provide emergency protection to life or property, including lowering the reservoir level or destroying in whole or in part the barrier and impoundment. The costs of such emergency measures may be recovered by the state in an action brought in the superior court of the county in which the dam is located or the county of residence of the dam owner.



§ 12-5-379. Investigations; right of access by division; right to require statements and reports regarding construction and operation of dams; refusal of access or interference

(a) The division shall have the right to direct and conduct such investigations as it may reasonably deem necessary to carry out its duties as prescribed in this part. For this purpose, the employees of the division or any authorized representatives shall have the right to enter at reasonable times on any property, public or private, for the purpose of investigating the condition, construction, or operation of any dam or other artificial barrier dealt with in this part. Such employees or representatives shall also have the right to require written statements or the filing of reports with respect to pertinent questions relating to the construction or operation of any dam; provided, however, that no person shall be required to disclose any secret formula, processes, or methods used in any manufacturing operation or any confidential information concerning business activities carried on by him or under his supervision.

(b) It shall be unlawful for any person to refuse entry or access to any authorized representative of the division who requests entry for purposes of inspection and who presents appropriate credentials. It shall also be unlawful to obstruct, hamper, or interfere with any such representative while in the process of carrying out his official duties.



§ 12-5-380. Administrative and judicial review

Any person who is aggrieved or adversely affected by an order or action of the director shall be entitled to administrative and judicial review in accordance with subsection (c) of Code Section 12-2-2.



§ 12-5-380.1. Orders of director or administrative law judge filed in superior court; effect of filing

The division may file in the superior court in the county in which the person under order resides or in the county in which the violation occurred or, if the person is a corporation, in the county in which the corporation maintains its principal place of business a certified copy of a final order of the director or the administrative law judge unappealed from, or a final order of the administrative law judge affirmed upon appeal, whereupon the court shall render judgment in accordance therewith and notify the parties. The judgment shall have the same effect as though the judgment had been rendered in an action duly heard and determined by the court.



§ 12-5-381. Injunctive relief

Whenever in the judgment of the director any person has engaged in or is about to engage in any act or practice which constitutes or will constitute an unlawful action under this part, he may make application to the superior court of the county in which the unlawful act or practice has been or is about to be engaged in, or in which jurisdiction is appropriate, for an order enjoining such act or practice, or for an order requiring compliance with this part. Upon a showing by the director that such person has engaged in or is about to engage in any such act or practice, a permanent or temporary injunction, restraining order, or other order shall be granted without the necessity of showing lack of an adequate remedy at law.



§ 12-5-382. Power of commissioner of transportation as to contracts relating to part

The commissioner of transportation is authorized to enter into contracts on behalf of the Department of Transportation with the division for the purpose of carrying out this part.



§ 12-5-383. Liability for damages

(a) Nothing in this part shall be construed to constitute a waiver of the sovereign immunity of the state, the board, or the division. No action shall be brought against the state, the board, the division, or any member, officer, or employee of the state, the board, or the division for damages sustained through the partial or total failure of any dam or other artificial barrier dealt with in this part or its maintenance by reason of any supervision or other action taken or not taken pursuant to or under this part, including specifically, but not limited to, any action taken or not taken by the board or its members, the director, the division, its officers or employees, or its representatives pursuant to Code Section 12-5-375. Nothing in this part and no order, action, or advice of the director or the division or any representative thereof shall be construed to relieve a dam owner or operator of the legal duties, obligations, or liabilities incident to the ownership or operation of the dam.

(b) Nothing in this part shall be construed to constitute a waiver of the sovereign immunity of the commission. No action shall be brought against the state, the commission, or any employee of the state or the commission for damages sustained through the partial or total failure of any dam or other artificial barrier dealt with in this part or its maintenance by reason of any supervision or other action taken or not taken pursuant to former Code Section 12-5-375.



§ 12-5-384. Conformance to and compliance with part required

It shall be unlawful for any person to own, construct, operate, or remove a dam or other artificial barrier dealt with in this part, except in such a manner as to conform to and comply with this part and with all rules, regulations, orders, and permits established under this part.



§ 12-5-385. Criminal and civil penalties

(a) Any person who engages in any action made unlawful by this part shall be guilty of a misdemeanor. Each day of continued violation after conviction shall constitute a separate offense.

(b) As an alternative to criminal enforcement pursuant to subsection (a) of this Code section, the director may impose civil penalties in accordance with the following provisions:

(1) Any person violating any provision of this part or any permit condition or limitation established pursuant to this part or negligently or willfully failing or refusing to comply with any final order of the director issued as provided in this part shall be liable for a civil penalty not to exceed $1,000.00 for such violation and an additional civil penalty not to exceed $500.00 for each day during which the violation continues;

(2) Whenever the director has reason to believe that any person has violated any provision of this part or any permit condition or limitation established pursuant to this part or has negligently or willfully failed or refused to comply with any final order of the director, he may, upon written request, cause a hearing to be conducted before a hearing officer appointed by the board. Upon a finding that such person has violated any provision of this part or any permit condition or limitation established pursuant to this part or has negligently or willfully failed or refused to comply with a final order of the director, the hearing officer shall issue his initial decision imposing such civil penalties as are provided in paragraph (1) of this subsection. Such hearing and any administrative or judicial review thereof shall be conducted in accordance with subsection (c) of Code Section 12-2-2.






Part 4 - Development of Chattahoochee River Basin

§ 12-5-400. Short title

This part shall be known and may be cited as the "Chattahoochee River Basin Act."



§ 12-5-401. Purpose

It shall be the purpose of the Department of Natural Resources under this part to encourage and promote the expansion and development of the full economic, industrial, and recreational potential of the Chattahoochee River and its tributaries. By way of illustration and not of limitation, the department shall encourage and promote the development of navigation to Atlanta, trade and other commercial facilities, flood control, water supply, pollution abatement, hydroelectric power generation, recreation, protection and propagation of fish and wildlife, and the proper flow of dam-controlled water discharges.



§ 12-5-402. Powers and duties of department

(a) In carrying out its purposes under this part, the department shall have the following powers:

(1) To administer all funds available to the department under this part;

(2) To accept any grant of funds made by the United States government or any agency thereof for the purpose of carrying out any of its functions under this part;

(3) To accept gifts, bequests, devises, and endowments to be used in carrying out the purposes of this part;

(4) To act either independently or jointly with any other state department or with any commission, board, or institution of the state in order to carry out its powers and duties under this part;

(5) To request from the various state departments and other agencies and authorities of the state and its political subdivisions and their agencies and authorities such available information as it may require in its work. All such agencies and authorities shall within a reasonable time furnish such requested available information to the department;

(6) To make such recommendations and reports to the Governor and to the General Assembly as it deems necessary or advisable, in addition to the annual report required as provided in subsection (b) of this Code section;

(7) To contract with political subdivisions of the State of Georgia and with private persons and corporations pursuant to its functions under this part;

(8) To do all other things necessary and proper to exercise its powers and perform its duties to effectuate the purposes of this part.

(b) The department shall have the following duties under this part:

(1) To formulate, in cooperation with other state agencies, agencies of the United States government, and interested organizations and citizens of the State of Georgia, a comprehensive program and plan for the development of the Chattahoochee River Basin;

(2) To submit an annual report of its activities under this part and recommendations to the Governor and to notify the members of the General Assembly of the availability of the annual report and recommendations in the manner which it deems to be most effective and efficient.






Part 5 - Development of Altamaha River Basin

§ 12-5-420. Short title

This part shall be known and may be cited as the "Altamaha River Basin Act."



§ 12-5-421. Purpose

It shall be the purpose of the Department of Natural Resources under this part to encourage and promote the expansion and development of the full economic, industrial, and recreational potential of the Altamaha River Basin, its tributaries, and their basins. By way of illustration and not of limitation, the department shall encourage and promote the development of navigation to Atlanta, trade and other commercial facilities, flood control, water supply, pollution abatement, hydroelectric power generation, recreation, protection and propagation of fish and wildlife, and the proper flow of dam-controlled water discharges.



§ 12-5-422. Powers and duties of department

(a) In carrying out its purposes under this part, the department shall have the following powers:

(1) To administer all funds available to the department under this part;

(2) To accept or decline any grant of funds made by the United States government or any agency thereof for the purpose of carrying out any of its functions under this part;

(3) To accept or decline gifts, bequests, devises, and endowments to be used in carrying out the purposes of this part;

(4) To act either independently or jointly with any other state department or with any commission, board, or institution of the state in order to carry out its powers and duties under this part;

(5) To request from the various state departments, other agencies and authorities of the state and the political subdivisions of the state and their agencies and authorities such available information as it may require in its work. All such agencies and authorities shall, where practical, within a reasonable time furnish such requested available information to the department;

(6) To make such recommendations and reports to the Governor and to the General Assembly as it deems necessary or advisable, in addition to the annual report required as provided in subsection (b) of this Code section;

(7) To contract with political subdivisions of the State of Georgia and with private persons and corporations pursuant to its functions under this part;

(8) To do all other things necessary and proper to exercise its powers and perform its duties to effectuate the purposes of this part.

(b) The department shall have the following duties under this part:

(1) To formulate, in cooperation with other state agencies, agencies of the United States government, and interested organizations and citizens of the State of Georgia, a comprehensive program and plan for the development of the Altamaha River Basin;

(2) To submit an annual report of its activities under this part and recommendations to the Governor and to notify the members of the General Assembly of the availability of the annual report and recommendations in the manner which it deems to be most effective and efficient.






Part 6 - Protection of Metropolitan Rivers

§ 12-5-440. Short title

This part shall be known as and may be cited as the "Metropolitan River Protection Act."



§ 12-5-441. Definitions

As used in this part, the term:

(1) "Applicant" means any person who requests the issuance of a certificate under this part.

(2) "Area" means a standard metropolitan statistical area recognized by the United States Department of Commerce, Bureau of the Census, and as set forth in Appendix C, County and City Data Book 1977: A Statistical Abstract Supplement, U.S. Department of Commerce, Bureau of the Census, which is located wholly within the State of Georgia and having a population of more than 1,000,000 according to the United States decennial census of 1970 or any future such census.

(3) "Board" means the Board of Natural Resources.

(4) Reserved.

(5) "Certificate" means a building permit or other written authorization issued under this part and shall include, as a part thereof, the application and all documents supplied in support thereof and the approval by the governing authority together with any conditions thereto.

(5.1) "Commission" means a regional commission established pursuant to Article 2 of Chapter 8 of Title 50, including its predecessor, a "regional development center."

(6) "Director" means the director of the Environmental Protection Division of the Department of Natural Resources.

(7) "Flood plain" means that area adjacent to a major stream which is subject to being flooded with a probable frequency of at least once every 100 years. The regional commission shall delineate the flood plain and in doing so may utilize or adopt studies prepared by the Corps of Engineers, United States Army, or such other studies as the regional commission deems competent.

(8) "Governing authority" means the governing authority of a political subdivision or, except for the purposes of paragraph (2) of subsection (c) of Code Section 12-5-445, a committee of such governing authority.

(9) "Impoundment" means any body of water, formed by a dam, which is less than 25,000 acres in size.

(10) "Land-disturbing activity" means scraping, plowing, clearing, dredging, grading, excavating, transporting, or filling of land or placement of any structure or impervious surface, dam, obstruction, or deposit.

(11) "Major stream" means any stream or river, whether navigable or nonnavigable, which flows through any area and which is the source of at least 40 percent of the public water supply of any such area.

(12) "Owner" means the record title owner, according to the deed records, of the land described in an application for a certificate and may or may not be the same person as the applicant. For purposes of this part, if the owner is a corporation, notice shall be given to the legal representative as delineated by records kept in the office of the Secretary of State.

(13) "Person" means any individual, partnership, corporation, trust, entity, or authority and shall include the State of Georgia, its political subdivisions, and all its departments, boards, bureaus, commissions, or other agencies.

(14) "Plan" means the comprehensive plan or plans prepared by the regional commission pursuant to Code Section 12-5-443.

(15) "Political subdivision" means a county or a municipality in which the section of the river corridor to be affected or any part thereof is located.

(16) "Public notice" means a legal notice in a newspaper of general circulation in the political subdivision at least once a week for two consecutive weeks.

(17) "Stream corridor" means all land in the area in the watercourse, within 2,000 feet of the watercourse, or within the flood plain, whichever is greater.

(18) "Tributary" means any flowing stream which flows into the major stream at a point which is within the stream corridor.

(19) "Watercourse" means the banks of a major stream, including any impoundments thereon, in the area as defined by the low-water mark of such stream and any impoundments and including the entire bed of such stream and any impoundments and all islands therein, from the point where the stream enters the area downstream to the point where the stream leaves the area.



§ 12-5-442. Legislative findings and purposes

(a) The General Assembly finds that adequate supplies of clean water for drinking and other purposes constitute the lifeblood of the great metropolitan areas of this state and are, therefore, essential to the health, welfare, and economic progress of the state; that development adjacent to major streams in certain metropolitan areas requires special regulation to provide adequate protection for public water supplies; that siltation and urban runoff threaten such water supplies; that flood plain development unnecessarily exposes life and property to loss by flooding while increasing flood risks for other areas; that over-intensive development adjacent to major streams increases the frequency and severity of such flooding; that it is in the public interest to avoid future flood damage and possible loss of life, to control erosion and pollution, and to protect the water quality of major streams in certain metropolitan areas.

(b) The General Assembly finds that the stream corridors of major streams in certain metropolitan areas as set forth in this part are vital areas within the meaning of Article III, Section VIII, Paragraph IIIA of the Constitution of the State of Georgia of 1976 and Article III, Section VI, Paragraph II of the Constitution of the State of Georgia of 1983. The purpose of this part is to provide a method whereby political subdivisions in certain metropolitan areas shall utilize the police power of the state, in accordance with a comprehensive plan, to protect consistently the water quality of any major stream, the public water supplies of such political subdivision and of the area, recreational values of the major stream, and private property rights of landowners; to prevent activities which contribute to floods and flood damage; to control erosion, siltation, and intensity of development; to provide for the location and design of land uses in such a way as to minimize the adverse impact of development on the major stream and flood plains; and to provide for comprehensive planning for the stream corridor in such areas.

(c) The General Assembly finds that certain political subdivisions in the included area have in force certain flood plain and sediment control ordinances that afford adequate protection for the aforementioned problems. Nothing in this part shall be construed so as to make those local political subdivision ordinances less stringent than they are now.

(d) The General Assembly intends to authorize and require political subdivisions in any such area to enforce this part so as to protect the watercourse and the adjacent stream corridor. The General Assembly further intends that the state have the authority to enforce this part if the appropriate political subdivisions have failed or refused to do so and if the public interest requires it.



§ 12-5-443. Comprehensive land and water use plan; transmittal of plan to political subdivisions; notice and hearing; promulgation of rules and regulations; application fee

The commission shall, consistent with the purposes of this part:

(1) Prepare, adopt, and keep up to date one or more comprehensive, coordinated land and water use plans for the stream corridor. The plan, as prepared and approved by the commission, shall set land use criteria for flood and flood damage prevention, erosion and siltation control, water quality protection, and intensity of development in the stream corridor. In preparing, adopting, and updating the plan, the commission shall be authorized to account for the varying characteristics of different sections of the stream corridor and set land use criteria accordingly. At least eight weeks prior to adoption of a plan for all land brought within the stream corridor on or after July 1, 1998, notice that the property is subject to the "Metropolitan River Protection Act," including notice of the process of adoption of the plan to be followed by the commission, shall be provided by United States mail to each property owner within the affected portion of the stream corridor as shown by the prior year's property tax records. The failure of any owner to actually receive such notice shall not affect the applicability of the plan to such owner's property or create any cause of action for damages or equitable relief. The plan, as adopted by the commission, shall be transmitted to each political subdivision by June 16, 1973. The plan as adopted by the commission for any and all land brought within the stream corridor after March 1, 1983, shall be transmitted to each political subdivision and to the director by July 1, 1983. The plan adopted by the commission for any and all land brought within the stream corridor on or after July 1, 1998, shall be transmitted to each political subdivision and to the director by October 1, 1998. The commission may, after hearing, utilize or adopt an existing plan or plans as the plan called for by this part. The commission may from time to time revise the plan or portions thereof, and any such revisions of the plan shall be transmitted promptly after adoption. Prior to the adoption of the plan, or of any substantial portion or any revision of the plan, the commission shall hold a public hearing on the proposed plan, or portion or revision thereof, in each county in which any land affected by the plan or, in the case of a portion or revision of the plan, in which any land affected by such portion or revision lies. The commission shall cause notice of the time and place of each such public hearing to be published once a week for two weeks in one or more newspapers of general circulation in each county in which land to be affected lies. Any such land and water use plan shall be prepared in consultation and with assistance of the county or city governing authority where the land to be affected lies;

(2) Foster and undertake such studies of water and related land resources problems in the stream corridor as are necessary in the preparation or revision of the plan;

(3) Make such rules and regulations as may be necessary to implement the purposes of this part and to administer and implement this part and all rules, regulations, and orders promulgated under this part. A copy of any rules and regulations promulgated pursuant to this paragraph by a commission which is also a metropolitan area planning and development commission created pursuant to Article 4 of Chapter 8 of Title 50 shall be provided to the Senate Natural Resources and the Environment Committee and the Georgia House of Representatives Natural Resources and Environment Committee; and

(4) Charge a reasonable fee to each applicant for review of any application for a certificate, which fee shall be sufficient to defray all or any portion of the administrative costs of review of the application by the commission and of the cost to the commission of monitoring and inspection of compliance with such certificates.



§ 12-5-444. Prohibited land and water uses; uses prior to adoption of plan; certificate of compliance with plan; information required of applicant; changes in use; notice and hearing

(a) (1) Pending adoption of the plan by the commission, it shall be unlawful for any person to erect, maintain, suffer, or permit any structure, dam, obstruction, deposit, clearing, or excavation in or on the stream corridor which will adversely affect the efficiency of or restrict the capacity of the watercourse or flood plain, appreciably increase runoff or flood heights, adversely affect the control, protection, allocation, or utilization of the water and related land resources of the stream corridor, harmfully obstruct or alter the natural flow of flood waters, or harmfully increase erosion, siltation, or water pollution. In order to prevent undue hardship, the commission may, prior to the adoption of the plan by the commission, issue a letter or written statement signed by the executive director of the commission ruling with respect to any proposed land or water use in any political subdivision that none of the above-listed adverse effects will occur as a result of the proposed use. Nothing in this subsection shall apply to a political subdivision that, on June 30, 1973, has in effect a flood plain ordinance and a sediment control ordinance.

(2) Pending adoption of the plan by the commission as to any land brought within the stream corridor after March 1, 1983, it shall be unlawful for any person to engage in any land-disturbing activity in or on such land within the stream corridor which will adversely affect the efficiency of or restrict the capacity of the watercourse or flood plain, appreciably increase runoff or flood heights, adversely affect the control, protection, allocation, or utilization of the water and related land resources of the stream corridor, harmfully obstruct or alter the natural flow of flood waters, or harmfully increase erosion, siltation, or water pollution. In order to prevent undue hardship, the commission may, prior to the adoption of the plan by the commission as to any land brought within the stream corridor after March 1, 1983, issue a letter or written statement signed by the executive director of the commission, ruling with respect to any proposed land-disturbing activity in or on such land that none of the above-listed adverse effects will occur as a result of the proposed use.

(3) Pending adoption of the plan by the commission as to any land brought within the stream corridor on or after July 1, 1998, it shall be unlawful for any person to engage in any land-disturbing activity in or on such land within the stream corridor which will adversely affect the efficiency of or restrict the capacity of the watercourse or flood plain, appreciably increase runoff or flood heights, adversely affect the control, protection, allocation, or utilization of the water and related land resources of the stream corridor, harmfully obstruct or alter the natural flow of flood waters, or harmfully increase erosion, siltation, or water pollution. In order to prevent undue hardship, the commission may, prior to the adoption of the plan by the commission as to any land brought within the stream corridor on or after July 1, 1998, issue a letter or written statement signed by the executive director of the commission, ruling with respect to any proposed land-disturbing activity in or on such land that none of the above-listed adverse effects will occur as a result of the proposed use.

(b) (1) After adoption by the commission of the plan or any portion thereof or any amendment thereto, it shall be unlawful within those areas regulated by the plan or any portion thereof or any amendment thereto for any person to engage in any land-disturbing activity in or on the stream corridor which will be incompatible or inconsistent with the plan or any portion thereof or any amendment thereto. A proposed land or water use shall be deemed to be not in compliance with the plan unless and until the governing authority of the political subdivision issues a certificate for the proposed use pursuant to Code Section 12-5-445.

(2) The governing authority shall, before referring the application to the commission pursuant to Code Section 12-5-445, require the applicant to furnish such detailed information on the proposed land or water use as the governing authority shall reasonably request and as required by the plan and rules and regulations adopted pursuant to this part.

(3) Any land-disturbing activity shall be done strictly in accordance with the certificate issued under this part. Any substantial change or modification of a proposed land-disturbing activity for which a certificate has been issued shall require a new certificate, which must be issued in accordance with the requirements of this part.

(4) The governing authority shall adopt ordinances, regulations, or procedures as necessary to assure that any land-disturbing activity is conducted in compliance with the plan and the certificate.

(c) The governing authority shall give public notice of and shall hold a public hearing before issuing or denying any certificate under this Code section. Written notice of the public hearing shall be mailed to the applicant and to the owner at least ten days prior to the hearing. The form and procedure for such hearings shall be determined by the governing authority involved, provided that all interested persons shall be afforded adequate notice of such hearings and an opportunity to be present and express their views. The information required under paragraph (2) of subsection (b) of this Code section shall be filed in final form and be available for public inspection prior to such hearing.

(d) The governing authority shall delineate and clearly label the stream corridor on the zoning map and the official map of such governing authority.



§ 12-5-445. Review of application and supporting documents by commission; effect of inconsistencies; alternatives where modification recommended

(a) After receipt of a complete application for a certificate, the governing authority shall transmit to the commission a copy of such complete application and all supporting documents.

(b) (1) If, from the application or from its own investigation, the commission finds that there are inconsistencies between the plan and the land-disturbing activity proposed by the application, the commission may do any one of the following:

(A) Recommend modification of the application in such manner as to be consistent with the plan;

(B) Make a finding that the application, while not consistent with the plan in all respects, will provide a level of land and water resource protection equivalent to an application consistent with the plan; or

(C) Recommend modification of the application in such manner that the application as so modified, while not consistent with the plan in all respects, will provide a level of land and water resource protection equivalent to an application consistent with the plan.

(2) If the commission fails to recommend modification of the application within 60 days from submission of such application to the commission and if the governing authority makes a specific finding that the application is consistent with the plan or makes a specific finding that the application, while not consistent with the plan in all respects, will provide a level of land and water resource protection equivalent to an application consistent with the plan, the governing authority shall be deemed to have complied with this Code section and may issue the certificate.

(c) In any case where the commission has recommended modification of an application, the governing authority may:

(1) Adopt such recommendation, incorporate it as a condition of the certificate, and issue a certificate with such conditions, in which case any land-disturbing activity under the certificate must be strictly in accordance with the recommendation so incorporated;

(2) After making a specific finding that the application is in compliance with the plan or a specific finding that the application, while not consistent with the plan in all respects, will provide a level of land and water resource protection equivalent to an application consistent with the plan, override such recommendation by affirmative vote of a two-thirds' majority of the full membership of the governing body; however, such action by the governing authority is not final unless and until the governing authority:

(A) Following the affirmative vote to override, holds a second public hearing on the application and the proposed override of the commission's recommendation, after giving public notice and after mailing notice to the applicant, the owner, and the commission at least ten days prior to the hearing;

(B) Gives full consideration to all comments made at the second public hearing;

(C) Obtains from the director a written finding that the application is consistent with the plan or, while not consistent with the plan in all respects, will provide a level of land and water resource protection equivalent to an application consistent with the plan; and

(D) Reaffirms the vote to override the commission's recommendation by affirmative vote of a two-thirds' majority of the full membership of the governing authority, after again making a specific finding that the application is in compliance with the plan or a specific finding that the application, while not consistent with the plan in all respects, will provide a level of land and water resource protection equivalent to an application consistent with the plan; or

(3) Request reconsideration of such recommendation by the commission at a public hearing.

If the governing authority fails to take action under either paragraph (1), (2), or (3) of this subsection within 45 days after the submission of the recommendation of the commission to the governing authority, the certificate shall not be issued. Where a public hearing is requested under this subsection, such public hearing shall be held by the commission within 30 days after receipt of such request. Notice stating the time and place of the public hearing shall be mailed at least ten days prior to the hearing to the governing authority, the applicant, and the owner and public notice shall be given. The commission shall make its final determination with respect to such recommendation within 30 days after such public hearing. The request for a public hearing under this subsection may be made by the applicant, the owner, or the governing authority involved.

(d) (1) In making the findings required by subsection (b) or by paragraph (2) of subsection (c) of this Code section, the commission, the governing authority, and the director shall follow the purposes set forth in this part and the goals set forth by the plan, as amended.

(2) Any finding by the director under paragraph (2) of subsection (c) of this Code section shall be appealable under Chapter 13 of Title 50, known as the "Georgia Administrative Procedure Act," as are final decisions in contested cases.



§ 12-5-446. Prereview by commission of application for certificate; fee where prereview requested by applicant; effectiveness of certificate following prereview; immediate effectiveness of certificate; consultation by commission with governing authority; informal consultation with applicants

Reserved. Repealed by Ga. L. 1983, p. 1059, § 6, effective March 29, 1983.



§ 12-5-447. Minimum standards for certificates and recommendations

Every certificate issued by a governing authority and every recommendation of the commission, unless the proposed use is not harmful to the water and land resources of the stream corridor, will not significantly impede the natural flow of flood waters, and will not result in significant land erosion, stream bank erosion, siltation, or water pollution, shall comply with the following minimum standards:

(1) No land or water use shall be permitted in the flood plain; and

(2) No land or water use shall be permitted within 150 horizontal feet of the watercourse.



§ 12-5-448. Appeal

Any person aggrieved by any final determination, cease and desist order, other order, or other final action of the commission or a governing authority under this part and who has exhausted any administrative remedies may take an appeal to the superior court of the county in which all or part of the land affected lies. The appeal shall be filed within 30 days from the date of the final determination, cease and desist order, other order, or other final action of the governing authority or committee of such governing authority or of the commission. Upon failure to file an appeal within 30 days, the decision of the governing authority or committee of such governing authority or of the commission shall be final. The appeal shall be heard by the judge of the superior court without a jury.



§ 12-5-449. Other laws not superseded by part

The requirements of this part are in addition to and do not supersede other requirements of law including the zoning and building regulations of the political subdivision involved.



§ 12-5-450. Election by counties contiguous to area, and by municipalities within county, to come under part

Reserved. Repealed by Ga. L. 1983, p. 1059, § 9, effective March 29, 1983.



§ 12-5-451. Uses to which part inapplicable

This part shall not apply to the following uses:

(1) Any land or water use for agriculture or animal husbandry as defined in the ordinances adopted by the governing authority, provided that a buffer of natural vegetation is maintained for a distance of 50 horizontal feet from the bank of the watercourse;

(2) Ordinary maintenance and landscaping operations, except for a distance of 50 horizontal feet from the bank of the watercourse and except for the removal of healthy trees over two inches diameter breast height (DBH) anywhere in the stream corridor;

(3) Any land or water use or project which, on March 16, 1973, is approved, pending, or is completed, actually under construction, or which is zoned for such use and where expenditures in excess of $2,500.00 have been made in preparation for construction in accordance with such zoning; provided, however, that the construction of the project is actually commenced within 36 months of March 16, 1973; otherwise, a certificate for the project must be obtained pursuant to this part;

(4) (A) With regard to any land included in the stream corridor for the first time after March 1, 1983, any land or water use or land-disturbing activity:

(i) Which, on March 1, 1983, is completed, under construction, fully approved by the governing authority, or for which all requests for approval of construction are pending before the governing authority; or

(ii) Which is to be located on land which, on March 1, 1983, is zoned for such use and where expenditures in excess of $2,500.00 have been made in preparation for construction in accordance with such zoning; provided, however, prior to March 1, 1984, construction of such land-disturbing activity must have actually commenced and expenditures must have been made in connection with such construction in excess of 10 percent of the estimated cost of the total projected land-disturbing activity, exclusive of the cost of the land, or in excess of $100,000.00, exclusive of the cost of the land, whichever is less; otherwise a certificate for the project must be obtained pursuant to this part.

(B) Upon request by the owner of any land included in the stream corridor for the first time after March 1, 1983, the commission shall make a determination whether any land or water use or land-disturbing activity on such land satisfies the conditions set forth in this paragraph for exclusion from application of this part. Any such request shall be accompanied by any information concerning the land or water use or land-disturbing activity as the commission may reasonably request. If the commission determines that the land or water use or land-disturbing activity fails to satisfy the conditions set forth in this paragraph, the commission shall state the reasons therefor. The commission shall be authorized to delegate this authority to its executive director. If such delegation is made, any person aggrieved by any such determination of the executive director may appeal such determination to the commission within 30 days of the issuance of such determination;

(5) (A) With regard to any land included in the stream corridor for the first time on or after July 1, 1998, any land or water use or land-disturbing activity:

(i) Which on July 1, 1998, is completed, under construction, fully approved by the governing authority, or for which all requests for approval of construction are pending before the governing authority; or

(ii) Which is to be located on land which, on July 1, 1998, is zoned for such use and where expenditures in excess of $5,000.00 have been made in preparation for construction in accordance with such zoning; provided, however, that prior to July 1, 1999, construction of such land-disturbing activity must have actually commenced and expenditures must have been made in connection with such construction in excess of 10 percent of the estimated cost of the total projected land-disturbing activity, exclusive of the cost of the land, or in excess of $100,000.00, exclusive of the cost of the land, whichever is less; otherwise a certificate for the project must be obtained pursuant to this part.

(B) Upon request by the owner of any land included in the stream corridor for the first time on or after July 1, 1998, the commission shall make a determination whether any land or water use or land-disturbing activity on such land satisfies the conditions set forth in this paragraph for exclusion from application of this part. Any such request shall be accompanied by any information concerning the land or water use or land-disturbing activity as the commission may reasonably request. If the commission determines that the land or water use or land-disturbing activity fails to satisfy the conditions set forth in this paragraph, the commission shall state the reasons therefor. The commission shall be authorized to delegate this authority to its director. If such delegation is made, any person aggrieved by any such determination of the director may appeal such determination to the commission within 30 days of the issuance of such determination; or

(6) Any land or water use or land-disturbing activity which is undertaken or financed, in whole or in part, by the Department of Transportation of the State of Georgia.



§ 12-5-452. Cease and desist orders; injunctions; land-disturbing activities as nuisances; penalty; jurisdiction of actions

(a) If a governing authority determines that any person is violating any provision of this part, any rule or regulation adopted pursuant to this part, or the terms and conditions of any certificate issued under this part, the appropriate governing authority shall employ any one or any combination of any or all of the following enforcement methods:

(1) The appropriate governing authority may issue a cease and desist order specifying the provision of this part or the rule or the term or condition of a certificate violated and requiring the person so ordered to cease and desist from such activity and to take corrective action within a reasonable period of time as prescribed in the order. Such corrective action may include, but shall not be limited to, requiring that the affected portion of the stream corridor be returned to its condition prior to the violation insofar as practical. Any such order shall become final unless the person named therein requests in writing a hearing before the governing authority no later than 30 days after the issuance of such order. On the basis of such hearing, the governing authority shall be authorized to continue such order in effect, to revoke the order, or to modify it;

(2) Whenever the appropriate governing authority finds that an emergency exists requiring immediate action to protect the watercourse and the public interest, the governing authority may issue an emergency cease and desist order, effective immediately, reciting the existence of such an emergency and requiring that such action be taken as it deems necessary to meet the emergency. Any person against whom such order is directed shall comply therewith immediately but, on application to the governing authority, shall be afforded a hearing within five business days. On the basis of such hearing the governing authority shall be authorized to continue such order in effect, to revoke the order, or to modify it;

(3) The appropriate governing authority may seek injunctive relief pursuant to subsection (b) of this Code section; or

(4) The governing authority shall be authorized to delegate to a responsible official thereof the authority to issue the orders set forth in this subsection.

(b) Any land-disturbing activity in violation of this part, any rule or regulation adopted pursuant to this part, or any certificate issued pursuant to this part shall be a public nuisance; and the creation and maintenance thereof may be enjoined and abated upon an action being filed by the commission, any political subdivision affected, the director, or any person.

(c) Any person who violates this part or any rule or regulation adopted pursuant to this part, any certificate issued pursuant to this part, or any final cease and desist order or emergency order issued pursuant to this part may be fined a civil penalty not to exceed $1,000.00 for each acre or part thereof on which such violation occurs. Each day on which such violation exists is a separate offense.

(d) The superior court having jurisdiction over an action brought pursuant to this Code section shall have the authority to require that the land within the stream corridor be restored to its original condition prior to the unauthorized land-disturbing activity, if possible and if environmentally appropriate. If such restoration is ordered by the court and not carried out within the time limits set forth in a final court order, the governing authority shall be authorized to carry out total or partial restoration within the stream corridor, and the person or persons responsible for the unauthorized land-disturbing activities shall be liable for the amount expended upon restoration. Such amount shall be recoverable by the governing authority in an action against such person or persons.



§ 12-5-453. Local regulation of land in drainage basins; enforcement where local regulation inadequate; failure of governing authority to meet requirements

(a) On or before January 1, 1984, or March 1, 1999, with respect to land brought within the stream corridor on July 1, 1998, each governing authority shall adopt ordinances or regulations governing use of all land which is in the drainage basin of any tributary. Such regulations and ordinances shall, at a minimum, include the following:

(1) Buffer areas of adequate width as determined by local governing authorities along all flowing streams in the drainage basin of any tributary, in which areas there will be no land-disturbing activity; and

(2) Soil erosion and sediment control regulations consistent with Chapter 7 of this title, the "Erosion and Sedimentation Act of 1975." Requirements of the plan, other than those requirements consistent with Chapter 7 of this title, shall not apply in the drainage basin of any tributary outside the stream corridor.

(b) If the governing authority has failed to adopt and enforce buffer area and erosion and sediment control ordinances or regulations which effectively control erosion and sedimentation in a tributary, the commission shall give written notice to the governing authority of its intent to request the director to undertake enforcement of erosion and sediment control regulations in the drainage basin of such tributary. If, after such notice from the commission, the governing authority fails to demonstrate, to the satisfaction of the commission, its intent and ability to enforce buffer area and erosion and sediment control ordinances or regulations in the drainage basin of such tributary, the commission shall request the director to assume enforcement of erosion and sediment control regulations in the drainage basin of such tributary.

(c) Upon notification by the commission of a governing authority's failure to adopt and enforce buffer area and erosion and sediment control ordinances or regulations in the drainage basin of a tributary or upon a determination by the director, after consultation with the commission, that a governing authority has failed to adopt and enforce buffer area and erosion and sediment control ordinances or regulations in the drainage basin of a tributary, the director may revoke the certification of a governing authority as an issuing authority for permits required by Chapter 7 of this title, known as the "Erosion and Sedimentation Act of 1975," for the land within the drainage basin of such tributary.



§ 12-5-454. Removal of sand from watercourse

Notwithstanding any other provisions of this part to the contrary, nothing contained in this part shall be construed so as to prohibit any person, firm, or corporation from removing sand from any watercourse without restriction when such removal is accomplished in such a manner that no greater effluent is returned to the watercourse than that removed therefrom and no erosion along the banks of the watercourse occurs.



§ 12-5-455. Plan and application for certificate open to public inspection

The plan, every proposed version thereof, every revision thereof, and every application for a certificate under this part shall constitute public documents and shall be freely available for inspection by any person.



§ 12-5-456. Commission to notify local authorities of violations of this part; director's powers in absence of local action; hearings on violations

(a) If the commission has reason to believe that any person is carrying out any land-disturbing activity in or on the stream corridor without a certificate pursuant to this part, in violation of the terms and conditions of a certificate issued pursuant to this part, or in any other respect in violation of this part, the commission shall notify the governing authority of the political subdivision in which such illegal activity is taking place and shall recommend action to correct the situation. A copy of such notice to the governing authority shall be furnished to the director. If the commission has determined that the violation requires immediate enforcement action, the notice to the governing authority shall so state.

(b) If, after notice from the commission, pursuant to subsection (a) of this Code section, of a violation which requires immediate enforcement action, a governing authority has failed to initiate an enforcement action or otherwise secure cessation of the violation within three business days of receipt of such notice, the commission shall so advise the director.

(c) Upon notice from the commission pursuant to subsection (b) of this Code section of a violation of this part which requires immediate enforcement action and as to which the governing authority has failed to initiate enforcement action or otherwise secure cessation of the violation or upon a determination by the director, after consultation with the commission, that any person is violating any provision of this part, any rule or regulation adopted pursuant to this part, or the terms and conditions of any certificate issued pursuant to this part and that the public interest requires that the state take immediate action, the director shall have the authority to employ any one or any combination of any or all of the following enforcement methods:

(1) The director may issue a cease and desist order specifying the provision of this part or the rule or the term or condition of a certificate violated and requiring the person so ordered to cease and desist from such activity and to take corrective action within a reasonable period of time as prescribed in the order. Such corrective action may include, but shall not be limited to, requiring that the affected portion of the stream corridor be returned to its condition prior to the violation, insofar as practical. Any such order shall become final unless the person named therein requests in writing a hearing before a hearing officer appointed by the board no later than 30 days after the issuance of such order. Review of such order shall be available as provided in subsection (d) of this Code section;

(2) Whenever the director finds that an emergency exists requiring immediate action to protect the watercourse and the public interest, the director may issue an emergency cease and desist order, effective immediately, reciting the existence of such an emergency and requiring that such action be taken as he deems necessary to meet the emergency. Any person against whom such order is directed shall comply therewith immediately but, on application to the director, shall be afforded a hearing within five business days. On the basis of such hearing, the director shall be authorized to continue such order in effect, to revoke the order, or to modify it. Review of such order shall be available pursuant to subsection (d) of this Code section;

(3) The director may seek injunctive relief pursuant to subsection (b) of Code Section 12-5-452;

(4) Any person who engages in any land-disturbing activity in violation of this part, any rule or regulation adopted pursuant to this part, any certificate issued pursuant to this part, or any final or emergency order of the director shall be subject to a civil penalty not to exceed $1,000.00 for each acre or part thereof on which such violation occurs. Each day on which such violation exists is a separate offense. Whenever the director has reason to believe that any person has violated this part, any rule or regulation adopted pursuant to this part, any certificate issued pursuant to this part, or any order or emergency order issued pursuant to this part, he may upon written request cause a hearing to be conducted before a hearing officer appointed by the board. Upon finding that such person has violated any provision of this part, any rule or regulation adopted pursuant to this part, any certificate issued pursuant to this part, or any final cease and desist order or emergency order issued pursuant thereto, the hearing officer shall issue his decision imposing civil penalties as provided in this Code section; or

(5) In administrative proceedings or in judicial proceedings, the director may seek, among other relief, the restoration of the affected portion of the stream corridor to its original condition prior to the unauthorized land-disturbing activity, if possible and if environmentally appropriate. If such restoration is ordered by a final order of the Board of Natural Resources or of the superior court and not carried out within the time limit set forth in the final administrative order or final court order, the director shall be authorized to carry out such restoration, and the person responsible for the unauthorized land-disturbing activities shall be liable for the amount expended upon restoration. Such amount shall be recoverable by the director in an action against such person.

(d) All hearings on and review of contested matters, orders, or other enforcement actions initiated by the director under this part shall be provided and conducted in accordance with subsection (c) of Code Section 12-2-2. The hearing and review procedure of this Code section shall be to the exclusion of all other means of hearings or review.

(e) If, pursuant to this Code section, the director determines that the public interest requires initiation of an enforcement action by the director and if the director, after initiation of such enforcement action, secures cessation of the unauthorized activity or achieves the imposition of a civil penalty and the restoration of the land or is otherwise successful in correcting or penalizing the violation of this part, whether by formal legal action or by settlement, the governing authority within whose jurisdiction such violation occurred shall be liable to the state for the costs incurred by the state in such enforcement action, including the reasonable cost of attorneys' services.



§ 12-5-457. Environmental Protection Division's powers and duties unaffected by part

No provision of this part shall repeal, supersede, or preempt any function, power, authority, duty, or responsibility assigned to the Environmental Protection Division of the Department of Natural Resources by any other provision of this Code.









Article 6 - Water Supply

§ 12-5-470. Short title

This article shall be known and may be cited as the "Georgia Water Supply Act of 2008."



§ 12-5-470.1. Construction with other provisions

(a) The exercise of any powers conferred by this article shall be subject to applicable law governing eminent domain and the allocation and distribution of the waters of the state.

(b) Nothing in this article shall alter or abrogate any provisions of this chapter or any rules, regulations, or state-wide or regional water plans pursuant thereto regarding interbasin or intrabasin transfer of waters.

(c) Projects provided for by this article shall comply with Article 8 of this chapter and any rules, regulations, or state-wide or regional water plans pursuant thereto.

(d) Nothing in this article shall be construed to diminish the full authority and responsibility of the director of the Environmental Protection Division of the department for existing statutory reviews and approvals.



§ 12-5-471. Definitions

As used in this article, the term:

(1) "Authority" means the Georgia Environmental Finance Authority created by Code Section 50-23-3.

(1.1) "County" means any county created under the Constitution or laws of this state.

(1.2) "Director" means the director of the division.

(1.3) "Division" means the Water Supply Division of the Georgia Environmental Finance Authority created by Code Section 50-23-26.

(2) "Environmental services" means the provision, collectively or individually, of water facilities or management services.

(3) "Lease" includes a lease or sublease and may, in the discretion of the division, be in form and substance an estate for years, usufruct, license, concession, or any other right or privilege to use or occupy.

(4) "Lessee" includes lessee or sublessee, tenant, licensee, concessionaire, or other person contracting for any estate for years, usufruct, license, concession, or other right or privilege referred to in paragraph (3) of this Code section.

(5) "Local government" or "local governing authority" means any municipal corporation or county, any local water district, or any state or local authority, board, or political subdivision created by the General Assembly or pursuant to the Constitution and laws of this state.

(6) "Management services" means technical, administrative, instructional, or informational services provided to any current or potential recipient in, but not limited to, the areas of service charge structure; accounting, capital improvements budgeting or financing; financial reporting, treasury management, debt structure or administration or related fields of financial management; contract or grant administration; management of water systems; and economic development administration or strategies. Management services may be furnished either directly, on site, or through other written or oral means of communication and may consist of reports, studies, presentations, or other analyses of a written or oral nature.

(7) "May" means permission and not command.

(8) "Municipal corporation" or "municipality" means any city or town in this state.

(9) "Obligation" means any bond, revenue bond, note, lease, contract, evidence of indebtedness, debt, or other obligation of the state or local governments which are authorized to be issued under the Constitution or other laws of this state, including refunding bonds.

(10) "Project" means and includes the acquisition of real property for water reservoirs; the construction and reconstruction or improvement of water reservoirs; the acquisition of real or personal property surrounding water reservoirs or any interest in such property; the acquisition of real or personal property or any interest therein for mitigation of any alteration of environmental resources by the construction of a water reservoir or water supply system; and all necessary and usual water facilities useful for obtaining one or more sources of water supply, the treatment of water, and the distribution and sale of water to users and consumers, including counties and municipalities for the purpose of resale, inside and outside the territorial boundaries of the users and consumers, and the operation, maintenance, additions, improvements, and extensions of such facilities so as to assure an adequate water utility system deemed to be necessary or convenient for the efficient operation of such type of undertaking, including, but not limited to, the development or expansion of water facilities or systems so as to facilitate transitioning households and businesses served by private wells, septic tanks, and other nonreturning water systems to public water or sewerage systems, thereby promoting water conservation, all for the essential public purpose of providing water facilities and services to meet public health and environmental standards and to aid the development of trade, commerce, industry, agriculture, and employment opportunities.

(11) "Water facilities" means any projects, structures, and other real or personal property acquired, rehabilitated, constructed, or planned for the purposes of supplying, distributing, and treating water and diverting, channeling, or controlling water flow and head, including, but not limited to, surface or ground water, canals, reservoirs, channels, basins, dams, aqueducts, standpipes, penstocks, conduits, pipelines, mains, pumping stations, water distribution systems, compensating reservoirs, intake stations, waterworks or sources of water supply, wells, purification or filtration plants or other treatment plants and works, connections, water meters, mechanical equipment, electric generating equipment, rights of flowage or division, and other plant structures, equipment, conveyances, real or personal property or rights therein and appurtenances, furnishings, accessories, and devices thereto necessary or useful and convenient for the collection, conveyance, distribution, pumping, treatment, storing, or disposing of water.

(12) "Waters of the state" has the meaning provided by Code Section 12-5-22.



§ 12-5-472. Acquisition, construction, and maintenance of projects authorized; standards and procedures; sites inventory; mitigation banks; costs

(a) The division may acquire, design, construct, equip, operate, maintain, expand, and improve a project, in whole or in part, directly or under contract with others, including each of the facilities described in paragraph (10) of Code Section 12-5-471, for the purpose of promoting the use of the projects and the use of the industrial, recreational, commercial, and natural resources of the State of Georgia for the public good and general welfare; and, without limitation of the foregoing, the division is authorized to acquire land for such purposes; provided, however, that the division shall not engage in competition for customers for its environmental services with any local government offering or providing similar services.

(b) (1) Any project acquired, designed, constructed, equipped, operated, maintained, expanded, or improved by the division or which is funded in whole or in part by the division shall conform to and meet standards and procedures promulgated by the Board of Natural Resources pursuant to specific statutory authorization and direction for watershed and wetlands protection.

(2) No such project shall include an electrical generation facility unless such facility does not cause the consumption of water from such reservoir for the generation of such power.

(3) The local government or the division shall acquire sufficient land surrounding any reservoir funded in whole or in part by the division or acquired or constructed by the division to protect such reservoir, to provide for future expansion of such reservoir, and to provide passive recreational opportunities on and around such reservoir. No development shall be permitted on any such reservoir or its surrounding lands so acquired other than public development appropriate for such passive uses. The acquisition of such lands shall be a cost of project for purposes of this article, and the division, the authority, and the local government may utilize any funds available to them for such purposes.

(4) Any such surrounding lands transferred to the state shall be part of the state park system under the control of the department pursuant to Code Section 12-3-31, and the management of passive recreational uses of any such surrounding lands controlled by the state shall be vested in the Parks, Recreation and Historic Sites Division; except that, where it is not feasible to manage such land as a state park, then such surrounding lands transferred to the state may be managed as wildlife management areas by the Wildlife Resources Division of the department. Any such surrounding lands acquired by a local government shall be a local government park.

(5) All uses of any reservoirs funded by the division in whole or in part or acquired or constructed by the division and any surrounding lands acquired by the division or local government or transferred to the state shall be subordinate to the use of such reservoirs for water supply purposes.

(6) No motorized vessels other than those being operated by electric motors shall be allowed on any reservoirs funded by the division in whole or in part or acquired or constructed by the division. As used in this paragraph, the term "vessel" has the meaning provided by Code Section 52-7-3.

(c) The division, in cooperation with the department, shall take all reasonable steps at the earliest practicable date to inventory and survey feasible sites for water reservoirs within the State of Georgia. The director shall present a progress report of such inventory and survey to the legislative oversight committee created by Code Section 12-5-484 not later than October 1, 2008, together with a report describing measures undertaken by the division and the authority to expedite the accomplishment of the purposes of this article. The director shall thereafter report quarterly to such committee on the activities of the division and progress toward the accomplishment of such purposes in such format as may be directed by the cochairpersons of such committee. It is the intent of the General Assembly that the division take all reasonable and practicable steps to expedite the accomplishment of such purposes and that the division utilize its reporting responsibilities to apprise the committee promptly of legal, statutory, or other barriers to expedited accomplishment of such purposes, together with recommended measures to mitigate or avoid such barriers.

(d) The division may take all reasonable and practicable steps, in consultation with the Environmental Protection Division of the department, the Department of Transportation, and other appropriate state agencies, to create a wetlands mitigation bank or banks and a stream mitigation bank or banks for the purpose of facilitating the construction of projects. Costs and expenses of such bank or banks shall constitute costs of projects and shall be allocated to projects when appropriate.

(e) Costs of projects and other expenses incurred by the division for purposes of this article may be paid from funds made available to the division for such purposes and may be financed or paid by the authority as provided by Article 1 of Chapter 23 of Title 50.



§ 12-5-472.1. Procurement of permits, licenses, and permissions; designation of principal state agency

(a) The division shall be authorized to assume by intergovernmental contract the responsibility for procuring all permits, licenses, and permissions from the United States of America or any agency or instrumentality thereof; the State of Georgia, its departments, agencies, or authorities; or any county or municipality of this state as necessary or required for the purpose of constructing any projects within this state on behalf of local governments seeking to construct such projects. Such contract may provide for the reimbursement of the division for costs and expenses associated with the procurement of such permits, licenses, and permissions, but such reimbursement shall not be a prerequisite to the assumption by the division of such procurement responsibility, and the division is specifically authorized to delay, mitigate, or waive reimbursement when, in the judgment of the director and the authority, the welfare and best interests of the people of this state are served thereby. The terms of such contract shall provide for the assumption by such local government of such permits, licenses, and permissions at such time as appropriate for the construction of such projects.

(b) In discharging its duties and responsibilities pursuant to the terms of this article, and specifically in identifying appropriate sites for projects and procuring permits, licenses, and permissions for projects, whether owned by the division or otherwise, the division shall utilize to the maximum extent practicable the procurement of services from the department and private sector persons and entities qualified to perform such work. It is the intent of General Assembly that the division minimize the hiring of officers and employees for the purposes of this article.

(c) The division shall be designated as the principal state agency to cooperate with the Environmental Protection Division of the department, the United States Army Corps of Engineers, and all other federal agencies or instrumentalities in the planning and execution of projects in this state.



§ 12-5-473. Powers of Water Supply Division generally

The division shall have the following powers:

(1) To acquire real and personal property of every kind and character by purchase, gift, lease, or otherwise and to own, hold, improve, use, sell, convey, exchange, transfer, lease, sublease, and dispose of the same, or any interest therein, for its services, purposes, duties, responsibilities, or functions pursuant to this article; and any local government may grant, sell, or otherwise alienate leaseholds, real and personal property, or any interest therein to the division. Site selection for a project shall be made after consideration of input from local governments to be served by the project;

(2) To make all contracts and to execute all instruments necessary or convenient to its services, purposes, duties, responsibilities, or functions pursuant to this article;

(3) To accept grants of money or materials or property of any kind from the United States of America or any agency or instrumentality thereof; the State of Georgia, its departments, agencies, or authorities; or any county or municipality of this state, upon the terms and conditions as may be imposed thereon to the extent the terms and conditions are not inconsistent with the limitations and laws of this state and are otherwise within the power of the division;

(4) To make and execute contracts, lease agreements, and all other instruments necessary to exercise the powers of the division to further the public purpose for which this article was enacted, such contracts, leases, or instruments to include contracts for construction, operation, management, or maintenance of projects and facilities owned by a local government or by the state or any state authority; and any and all local governments and departments, institutions, authorities, or agencies of the state may enter into contracts, leases, agreements, or other instruments with the division upon such terms and to transfer real and personal property to the state for the use of the division for such consideration and for such purposes as they deem advisable;

(5) To collect fees and charges in connection with its commitments, management services, and servicing, including, but not limited to, reimbursements of costs of financing, as the division shall determine to be reasonable;

(6) To provide advisory, management, technical, consultative, training, educational, and project assistance services to the state and local governments and to enter into contracts with the state and local governments to provide such services. The state and local governments may enter into contracts with the division for such services and to pay for such services as may be provided them;

(7) To lease to local governments any state owned facilities or property which the division is managing under contract with the state;

(8) To contract with state agencies or any local government for the use by the division of any property or facilities or services of the state or any such state agency or local government or for the use by any state agency or local government of any facilities or services of the division, and such state agencies and local governments may enter into such contracts;

(9) To receive and use the proceeds of any tax levied by a local government to pay all or any part of the cost of any project or for any other purpose for which the division may use its own funds pursuant to this article;

(10) To cooperate and act in conjunction with industrial, commercial, medical, scientific, public interest, or educational organizations; with agencies of the federal government and this state and local governments; with other states and their political subdivisions; and with joint agencies thereof, and such state agencies, local governments, and joint agencies may cooperate and act in conjunction, and to enter into contracts or agreements with the division and local governments to achieve or further the policies of the state declared in this article; and

(11) To do all things necessary or convenient to carry out the powers conferred by this article and to enter into such agreements with the department as are necessary and useful for such purpose. The department is expressly authorized to enter into agreements with the division for such purposes.



§ 12-5-474. Rentals, fees, and other charges; deposit of funds; terms and conditions for use of project

(a) The division may fix rentals, fees, prices, and other charges which any user, concessionaire, franchisee, or vendor shall pay to the division for the use of a project or part thereof or combination thereof, and for the goods and services provided by the division in conjunction with such use, as the division may deem necessary or appropriate to provide in connection with such use, and to charge and collect the same. Such rentals, fees, prices, and other charges shall be so fixed and adjusted in respect to the aggregate thereof from a project or any part thereof so as to be reasonably expected to provide a fund sufficient with other revenues of such project and funds available to the division, if any, to pay the cost of maintaining, repairing, and operating a project, including the reserves for extraordinary repairs and insurance, unless such cost shall be otherwise provided for, which costs shall be deemed to include the expenses incurred by the division on account of a project for water, light, sewer, and other services furnished by other facilities at such project. Such fees shall be fixed after consideration of input from local governments served by the project to which the fees pertain.

(b) All those funds generated by the operation of the projects and paid to the division shall be deposited in the Georgia Reservoir Fund established by Code Section 50-23-28.

(c) The division may establish the terms and conditions upon which any lessee, sublessee, licensee, user, franchisee, or vendor shall be authorized to use a project as the division may determine necessary or appropriate, subject to the limitations provided for by this article.



§ 12-5-475. Rules and regulations

(a) It shall be the duty of the authority, in consultation with the Environmental Protection Division of the department, to prescribe rules and regulations governing the selection of sites for projects. Such rules and regulations shall include, but shall not be limited to, provisions for:

(1) The division to notify in writing a county or municipality when a preliminary determination has been made for the location of a project within any portion of the territorial boundaries of such county or municipality;

(2) Review and comment by the governing authority of a county or municipality receiving a notice provided for in paragraph (1) of this subsection before the division makes a final determination of the project site; and

(3) At least one public hearing within the territorial boundaries of a county or municipality receiving a notice provided for in paragraph (1) of this subsection before the division makes a final determination of the project site.

(b) It shall be the duty of the authority to prescribe rules and regulations for the operation of and governing the use of each project constructed under the provisions of this article. Such rules shall be prescribed after consideration of input from local governments served or to be served by the project to which the rules pertain.



§ 12-5-476. Contracts with local governments for planning, construction, management, and maintenance; coordination

(a) The division may contract with any local government to exercise on behalf of such local government such responsibility in connection with the planning, design, acquisition, construction, operation, management, and maintenance of a project of such local government, as is now or may be hereafter vested in the local government, and to provide to the local government goods or services of the division in connection with the planning, design, acquisition, construction, operation, management, and maintenance of any project of the local government, all as the parties to the contract may determine appropriate. Any such local government shall be authorized by such contract to delegate to the division all or such goods or services of the division in connection with the planning, design, acquisition, construction, operation, management, and maintenance of a project as the parties may by contract determine appropriate.

(b) Except as otherwise provided in this article, any such contract shall provide that the local government shall reimburse the division for all of the costs, liabilities, and expenses of the division incurred by the division in exercising such powers or providing such goods or services; and the division shall not directly or indirectly be liable for any liability, cost, or expense incurred by such local government in the acquisition, construction, operation, management, or maintenance of a project.

(c) If, in order to accomplish the objectives of this article, it is advisable, in the judgment of the director and the authority, to construct a project that is larger than one which a local government proposes to construct, the division may participate by agreement with such local government in planning, designing, constructing, operating, and maintaining such project and, in so participating, shall finance those costs of the project allocated to the state and such other and further costs as may be agreed upon between the parties, such that the project shall accomplish the maximum water development objectives at a minimum total expenditure.

(d) The division shall coordinate with the Environmental Protection Division of the department and local governments for the purpose of producing appropriate and necessary needs analyses for projects. In the event that the director, with the approval of the authority, determines that construction of a project is in the best interests of the people of this state but any affected county or municipality is willing but unable to engage in an appropriate needs analysis, the division may conduct such analysis for and on behalf of such county or municipality, and such analysis shall be the needs analysis of such county or municipality with respect to such project for all purposes. Such needs analysis shall be consistent with water demand projections provided by an applicable regional water development and conservation plan developed pursuant to Article 8 of this chapter, if available.



§ 12-5-476.1. Fees for services

(a) The division and the department may enter into agreements with local governments, setting fees to be paid to the division or the department for the purpose of enabling the division or the department to expedite or enhance the state regulatory process and to provide services voluntarily requested under the agreement with respect to projects. Pursuant to such an agreement, the division or the department may hire additional temporary staff members, contract for services, or provide additional services that are within the powers of the division and the department to provide. Such service costs shall constitute a cost of project for purposes of this article and Chapter 23 of Title 50. As part of an agreement entered into under this subsection, the division and the department may waive all or part of a fee imposed for a service. The division and the department shall not require that a local government pay more for a service under an agreement entered into under this subsection than the cost to the division or the department in providing such service to such local government.

(b) The division and the department may enter into agreements with agencies or instrumentalities of the federal government, setting fees to be paid by the division or the department for the purpose of enabling the division or the department to expedite or enhance the federal regulatory process and to provide services requested under the agreement with respect to projects. Pursuant to such agreement, the division and the department may fund the cost of hiring additional temporary staff members, contracts for services, or the provision of additional services for the purposes of this article. Such fees shall constitute a cost of project for purposes of this article and Chapter 23 of Title 50.



§ 12-5-477. Supplemental nature of provisions

The provisions of this article shall be deemed to provide an additional and alternative method for the doing of things authorized by this article and shall be regarded as supplemental and additional to powers conferred by the Constitution and laws of the State of Georgia and shall not be regarded as in derogation of any powers now existing.



§ 12-5-478. Liberal construction

This article, being for the welfare of this state and its inhabitants, shall be liberally construed to effect the purposes hereof.



§ 12-5-479. Contracts with public entities for services or use of facilities or equipment; user agreement for provision of environmental services

(a) In the exercise of its powers under this article, the division may contract with any public entity which shall include the state or any institution, department, or other agency thereof or any county, municipality, school district, or other political subdivision of the state or with any other public agency, public corporation, or public authority, for joint services, for the provision of services, or for the joint or separate use of facilities or equipment with respect to such activities, services, or facilities which the contracting parties are authorized by law to undertake or provide.

(b) Pursuant to any such contract, in connection with any facility authorized under this article, the division may undertake such facility or provide such services or facilities of the division, in whole or in part, to or for the benefit of the public entity contracting with the division with respect to those activities, services, or facilities which the contracting public entity is authorized by the Constitution and law to provide, including, but not limited to, those set forth in Article IX, Section III, Paragraph I of the Constitution, and any such contracting public entity may undertake to pay the division for such activities, services, or facilities such amounts and upon such terms as the parties may determine.

(c) The state and each institution, department, or other agency thereof or each county, municipality, school district, or other political subdivision of this state and each public agency, public corporation, or public authority may contract with the division in connection with any activity, service, or facility which such public entity is otherwise authorized to provide to obtain the performance of such activity or provision of such services or facilities through the division.

(d) In connection with its operations, the division may similarly obtain from, and each public entity may provide, such activities, services, or facilities which the division is authorized to provide.

(e) Reserved.

(f) A local government by resolution of its governing body may enter into a user agreement for the provision of environmental services utilizing facilities owned by the state upon such terms and conditions as the division shall determine to be reasonable, including, but not limited to, the reimbursement of all costs of construction and financing and claims arising therefrom.

(g) No user agreement shall be deemed to be a contract subject to any law requiring that contracts shall be let only after receipt of competitive bids.

(h) Any user agreement directly between the state or division and a local government may contain provisions requiring the local government:

(1) To establish and collect rents, rates, fees, and charges so as to produce revenues sufficient to pay all or a specified portion of:

(A) The costs of operation, maintenance, renewal, and repairs of the water facility; and

(B) Outstanding bonds, revenue bonds, notes, or other obligations incurred for the purposes of such water facility and to provide for the payment of all amounts as they shall become due and payable under the terms of such agreement, including amounts for the creation and maintenance of any required reserves;

(2) To create and maintain reasonable reserves or other special funds;

(3) To create and maintain a special fund or funds as additional security for the punctual payment of any rentals due under such user agreement and for the deposit therein of such revenues as shall be sufficient to pay all user fees and any other amounts becoming due under such user agreements as the same shall become due and payable; or

(4) To perform such other acts and take such other action as may be deemed necessary and desirable by the division to secure the complete and punctual performance by such local government of such lease agreements and to provide for the remedies of the division in the event of a default by such local government in such payment.



§ 12-5-480. Use of services of Georgia State Financing and Investment Commission; selection of professional services

The division shall be authorized to utilize the financial advisory and construction related services of the Georgia State Financing and Investment Commission with respect to the acquisition, design, planning, and construction of any of the projects. Code Section 50-22-9 shall be applicable to the selection of persons to provide professional services for any project or any portion thereof authorized by this article until such time as the director, with the approval of the authority and consistent with any state-wide water plan provided pursuant to Article 8 of this chapter, certifies that this state and its local governments have constructed or otherwise acquired sufficient reservoir capacity to meet current and reasonably projected future needs, taking into account projected population growth and historical and anticipated cycles or incidents of drought, whereupon the whole of Chapter 22 of Title 50 shall be applicable.



§ 12-5-481. Legislative findings

It is found, determined, and declared that the carrying out of the purposes of the division as defined in this article is in all respects for the benefit of the people of this state and that the purposes are public purposes; that the division will be performing an essential governmental function in the exercise of the powers conferred upon it by this article; and that the activities authorized in this article will develop and promote trade, commerce, industry, and employment opportunities to the public good and the general welfare and promote the general welfare of the state.



§ 12-5-482. Failure of local government to collect and remit all amounts due; withholding of state funds

(a) In the event of a failure of any local government to collect and remit in full all amounts due which involve the credit or guarantee of the state or the authority, it shall be the duty of the state treasurer or the duty of the authority to withhold all funds of the state and all funds administered by the state, its agencies, boards, and instrumentalities or all funds of the authority allotted to such local government until such local government has collected and remitted in full all sums due and cured or remedied all defaults, unless such amounts have been waived pursuant to this article.

(b) Nothing contained in this Code section shall mandate the withholding of funds allocated to a local government which would violate contracts to which the state or the authority is a party, the requirements of federal law imposed on the state or the authority, or judgments of any court binding the state or the authority.



§ 12-5-483. Waiver of costs or fees

Any waiver by the division or the department of any costs or fees owed by any local government to the division or the department under this article shall constitute a grant in the amount of such waiver to such local government pursuant to Code Section 50-23-6 or Article VII, Section III, Paragraph II of the Constitution.



§ 12-5-484. Legislative oversight committee; membership; responsibilities

There is created as a joint committee of the General Assembly the Georgia Water Supply Act Legislative Oversight Committee, to be composed of the members of the House Committee on Natural Resources and Environment and the Senate Natural Resources and the Environment Committee. The chairpersons of such committees shall serve as cochairpersons of the oversight committee. The oversight committee shall periodically inquire into and review the operations of the division, as well as periodically review and evaluate the success with which the division is accomplishing its statutory duties and functions as provided in this article. The oversight committee may conduct any independent audit or investigation of the division it deems necessary.






Article 7 - Costs of Oil Spill Response

§ 12-5-500. Definitions

As used in this article, the term:

(1) "Damages" means damages of any kind for which liability may exist under the laws of this state resulting from, arising out of, or related to the discharge or threatened discharge of oil.

(2) "Discharge" means any emission, other than natural seepage, whether intentional or unintentional, and includes, but is not limited to, spilling, leaking, pumping, pouring, emitting, emptying, or dumping.

(3) "Federal on-scene coordinator" means the federal official designated by the United States Environmental Protection Agency or the United States Coast Guard to coordinate and direct federal responses under subpart D or the official designated by the lead agency to coordinate and direct removal under subpart E of the National Contingency Plan.

(4) "National Contingency Plan" means the National Contingency Plan prepared and published under Section 311(d) of the Federal Water Pollution Control Act, 33 U.S.C. Section 1321(d), as amended by the federal Oil Pollution Act of 1990, Pub. L. No. 101-380, 104 Stat. 484 (1990).

(5) "Oil" means oil of any kind or in any form, including, but not limited to, petroleum, fuel oil, sludge, oil refuse, and oil mixed with wastes other than dredged spoil.

(6) "Person" means an individual, corporation, partnership, association, state, municipality, commission, political subdivision of a state, or any interstate body.

(7) "Removal costs" means the costs of removal that are incurred after a discharge of oil has occurred or, in any case in which there is a substantial threat of a discharge of oil, the costs to prevent, minimize, or mitigate oil pollution from such an incident.

(8) "Responsible party" means a responsible party as defined under Section 1001 of the federal Oil Pollution Act of 1990, Pub. L. No. 101-380, 104 Stat. 484 (1990).



§ 12-5-501. Liability for removal costs or damages; exceptions

(a) Notwithstanding any other provision of law, a person is not liable for removal costs or damages which result from actions taken or omitted to be taken in the course of rendering care, assistance, or advice consistent with the National Contingency Plan or as otherwise directed by the federal on-scene coordinator or by any state official with responsibility for oil spill response.

(b) Subsection (a) of this Code section shall not apply:

(1) To a responsible party;

(2) With respect to personal injury or wrongful death;

(3) If the person is grossly negligent or engages in willful misconduct; or

(4) To a response under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. Section 9601, et seq.).

(c) A responsible party shall be liable for any removal costs and damages that another person is relieved of under subsection (a) of this Code section.

(d) Nothing in this Code section shall affect the liability of a responsible party for oil spill response under any applicable state law.






Article 8 - Comprehensive State-Wide Water Management Planning

§ 12-5-520. Short title

This article shall be known and may be cited as the "Comprehensive State-wide Water Management Planning Act."



§ 12-5-521. Definitions

As used in this article, the term:

(1) "Director" means the director of the Environmental Protection Division of the Department of Natural Resources.

(2) "Division" means the Environmental Protection Division of the Department of Natural Resources.

(3) "Water Council" means the Water Council created by Code Section 12-5-524.



§ 12-5-522. Policy statement for comprehensive state-wide water management plan; guiding principles; requirements of plan; regional plans; compliance with plans

(a) The division shall develop and propose a comprehensive state-wide water management plan not inconsistent with this chapter and in accordance with the following policy statement: "Georgia manages water resources in a sustainable manner to support the state's economy, to protect public health and natural systems, and to enhance the quality of life for all citizens."

(b) The following principles shall guide the work of the division in developing a comprehensive state-wide water management plan:

(1) Effective water resources management protects public health and the safety and welfare of Georgia's citizens;

(2) Water resources are to be managed in a sustainable manner so that current and future generations have access to adequate supplies of quality water that support both human needs and natural systems;

(3) All citizens have a stewardship responsibility to conserve and protect the water resources of Georgia;

(4) Water resources management efforts must have a sound scientific foundation and recognize that economic prosperity and environmental quality are interdependent;

(5) Water quality and quantity and surface and ground water are interrelated and require integrated planning as well as reasonable and efficient use;

(6) A comprehensive and accessible data base must be developed to provide sound scientific and economic information upon which effective water resources management decisions can be based;

(7) Water resources management encourages local and regional innovation, implementation, adaptability, and responsibility for watershed and river basin management;

(8) Sound water resources management involves meaningful participation, coordination, and cooperation among interested and affected stakeholders and citizens as well as all levels of governmental and other entities managing or utilizing water; and

(9) Periodic revisions of the comprehensive state-wide water management plan may be required to accommodate new scientific and policy insights as well as changing social, economic, cultural, and environmental factors.

(c) The proposed comprehensive state-wide water management plan shall set forth state-wide water policies not inconsistent with this chapter which shall guide river basin and aquifer management plans, regional water planning efforts, and local water plans.

(d) The proposed comprehensive state-wide water management plan may include a process for creating draft river basin management plans and draft ground-water management plans and how such plans are finalized and revised, including the designation of persons responsible for developing regional water development and conservation plans, required contents of such plans, and how the public may participate in the creation and revision of such plans.

(e) The division shall make all water withdrawal permitting decisions in accordance with this chapter, the comprehensive state-wide water management plan that has been approved or enacted by the General Assembly as provided by this article, and any applicable regional water development and conservation plan, including, but not limited to, restrictions, if any, on diversion from or reduction of flows in other watercourses. Any political subdivision or local water authority that is not in compliance with the plan shall be ineligible for state grants or loans for water projects, except for those projects designed to bring such political subdivision or local water authority into compliance with the plan.



§ 12-5-523. Cooperation with Water Council; involvement of stakeholders; initial draft plan

(a) The division shall work in cooperation, coordination, and communication with the Water Council and any other state, local, regional, or federal agency as appropriate to develop a comprehensive state-wide water management plan.

(b) The division shall solicit extensive stakeholder involvement in the development of the proposed plan. Such stakeholders shall include, without limitation, other state agencies, nonprofit advocacy organizations, business organizations, local government entities and associations of local government entities, and regional commissions.

(c) The division shall submit a draft initial comprehensive state-wide water management plan to the Water Council for review no later than July 1, 2007.



§ 12-5-524. Water Council created; obligations of council

(a) There shall be a Water Council composed of one member appointed by the Speaker of the House of Representatives who shall not be a member of the General Assembly and who shall serve for a term of four years and until a successor is appointed and qualified; one member appointed by the President Pro Tempore of the Senate who shall not be a member of the General Assembly and who shall serve for a term of four years and until a successor is appointed and qualified; and the following state officials who shall serve ex officio as members of the committee: the director of the division, the commissioner of natural resources, the executive director of the State Soil and Water Conservation Commission, the commissioner of community affairs, the commissioner of public health, the Commissioner of Agriculture, the director of the State Forestry Commission, and the executive director of the Georgia Environmental Finance Authority. In addition, the chairperson of the Senate Natural Resources and the Environment Committee, ex officio, and one additional member of that committee to be selected by its chairperson; and the chairperson of the House Committee on Natural Resources and Environment, ex officio, and one additional member of that committee to be selected by its chairperson, shall each serve in an advisory capacity. Any vacancy among the two appointed members of the Water Council who are not members of the General Assembly other than for expiration of term shall be filled in the same manner as the original appointment for the unexpired term. The director shall serve as chairperson of the Water Council.

(b) The Water Council shall:

(1) Ensure coordination, cooperation, and communication among state agencies and their water related efforts in the development of a comprehensive state-wide water management plan;

(2) Provide input to the division concerning the development of a comprehensive state-wide water management plan;

(3) Review, modify if necessary, and approve the final draft of the proposed comprehensive state-wide water management plan; and

(4) Recommend such initial proposed plan for consideration by the General Assembly not later than the first day of the regular session of the General Assembly next occurring after such completion but not later than the first day of the 2008 regular session of the General Assembly.



§ 12-5-525. Approval by General Assembly; alternative to passage by legislature; emergency actions by Water Council in event of imminent peril; review and revision of plan

(a) (1) (A) No comprehensive state-wide water management plan submitted by the Water Council pursuant to this article shall have any force or effect unless approved by the General Assembly by means of the adoption of a joint resolution ratifying such plan, except as otherwise provided by this subsection. Upon the loss of any such resolution, the Water Council may submit successive alternate plans to the General Assembly not later than the twentieth day of the session for approval during such session.

(B) Subject to the same development process as provided by subsections (a) and (b) of Code Section 12-5-523 and review, modification if necessary, and approval by the Water Council in the same manner provided by subsection (b) of Code Section 12-5-524, the division may subsequently propose to amend or repeal a plan approved under subparagraph (A) of this paragraph; but no such proposed amendment or repeal shall become effective unless an initial version thereof is submitted to the General Assembly not later than the first day of a session and the amendment or repeal is approved by the General Assembly in the same manner as provided by subparagraph (A) of this paragraph.

(2) In lieu of approving a comprehensive state-wide water management plan in accordance with subparagraph (A) of paragraph (1) of this subsection, the General Assembly may enact a statutory comprehensive state-wide water management plan.

(3) If:

(A) The General Assembly fails to approve a comprehensive state-wide water management plan in accordance with subparagraph (A) of paragraph (1) of this subsection during the session in which such a proposed plan was timely presented by the Water Council to the General Assembly for approval; and

(B) A statutory comprehensive state-wide water management plan provided by an Act of the General Assembly that expressly supersedes any and all comprehensive state-wide water management plans submitted by the Water Council to the General Assembly for approval does not become law on or before July 1 next occurring after the session in which such a proposed plan was timely submitted by the Water Council to the General Assembly for approval,

then the comprehensive state-wide water management plan submitted latest in time but not later than the twentieth day of the session by the Water Council to the General Assembly shall become of full force and effect without the approval of the General Assembly on July 1 next occurring after the session in which such proposed plan was timely presented to the General Assembly for approval.

(b) If at any time after a comprehensive state-wide water management plan has become effective under subsection (a) of this Code section and between the adjournment sine die of a regular session of the General Assembly and prior to the convening date of the next regular session of the General Assembly the director finds that there is an actual or impending emergency or disaster of natural or human origin or a public health emergency within or affecting the state and that strict compliance with any provision or provisions of such plan presents an imminent peril to the public health, safety, or welfare and states in writing his or her reasons for those findings, the Water Council may approve a temporary waiver of such provision or provisions but only to the extent necessary to alleviate the peril. Such waiver shall be effective upon such approval by the Water Council and for not longer than the duration of the emergency or until the twentieth legislative day of the next regular session of the General Assembly, whichever first occurs.

(c) After a comprehensive state-wide water management plan becomes effective pursuant to subsection (a) of this Code section, the division shall review such plan in its current form not later than July 1, 2010, and at least every three years thereafter, for purposes of determining whether revision of such plan is necessary or appropriate for recommendation.






Article 9 - Flint River Drought Protection

§ 12-5-540. Short title

This article shall be known and may be cited as the "Flint River Drought Protection Act."



§ 12-5-541. Legislative intent

(a) The General Assembly declares its intent and the public policy of this state that the state plans, regulates, and controls the withdrawal and the use of the waters of the state under the laws of Georgia to protect the public health, safety, and welfare; and the granting of any water withdrawal permit allows the permittee to use the water solely for the stated purposes described in the permit so long as such use is consistent with the public welfare of the state and upon such conditions as the state may prescribe. This declaration of intent shall also apply to all aspects of this article.

(b) The General Assembly finds that the use of water resources for the state for agricultural purposes is of vital importance to Georgia and southwest Georgia in particular; the protection of flows in the Flint River and its tributaries is necessary for a healthy riverine ecosystem and a healthy population of aquatic life; the use of water resources during drought conditions may interfere with public and private rights; the economic well-being of the State of Georgia is dependent on a strong and efficient agricultural industry; the wise use of water, the protection of stream flows, and the economic well-being of the state will be furthered by proper water allocation in periods of drought; and programs to augment stream flows or provide incentives to ensure that certain irrigated lands are temporarily not irrigated during severe droughts will promote the wise use of water resources, and the protection of stream flows for habitat critical for aquatic life, and the economic well-being of the state.

(c) The General Assembly declares its intent to fund the execution of the public policy set forth in subsection (b) of this Code section by and through the authority with appropriated funds for the purposes of this article, grants, and other sources of revenue. The General Assembly intends for the total maximum balance of the unexpended drought protection funds during any fiscal year not to exceed $30 million. In the event the total balance of unexpended drought protection funds at the end of a fiscal year is less than $5 million, it is the intent of the General Assembly that the total balance of unexpended drought protection funds be replenished to at least $10 million at the earliest possible time. Appropriation of funds for inclusion in and as part of the drought protection funds shall be deemed consistent with this declaration of legislative intent.



§ 12-5-542. Definitions

As used in this article, except where otherwise specifically provided, the term:

(1) "Acceptable Flint River basin stream flows" means the quantity of stream flows at one or more specific locations on the Flint River or its tributaries which provides for aquatic life protection and other needs as established by the director, based on municipal, agricultural, industrial, and environmental needs. Such tributaries shall not include field drainage systems, wet weather ditches, or any other water body:

(A) In which the channel is located above the ground-water table year round;

(B) For which runoff from precipitation is the primary source of water flow; and

(C) For which ground water is not a source of water flow.

(2) "Affected areas" means those specific portions of the state lying within the Flint River basin where ground-water use from the Floridan aquifer can affect stream flow or where drainage into Spring Creek, Ichawaynochaway Creek, Kinchafoonee Creek, and Muckalee Creek occurs.

(2.1) "Augmentation" means the addition of ground water from one or more aquifers underlying the affected areas into a surface water channel within the affected areas for the purpose of maintaining instream flows.

(3) "Authority" means the Georgia Environmental Finance Authority created by Chapter 23 of Title 50.

(4) "Board" means the Board of Natural Resources.

(5) "Director" means the director of the Environmental Protection Division of the Department of Natural Resources.

(6) "Division" means the Environmental Protection Division of the Department of Natural Resources.

(7) "Drought conditions" means any condition which results in a stream flow that is lower than the acceptable Flint River basin stream flows.

(8) "Drought protection funds" means the funds held by the authority as provided in Code Section 12-5-545 for the accomplishment of the purposes of this article.

(9) "Flint River basin" means the area of land which drains into the Flint River or its tributaries.

(10) "Floridan aquifer" means those rocks and sediments described in United States Geological Survey Open-File Report 95-321 (1996) that are capable of yielding ground water to wells or discharging water into the Flint River or its tributaries.

(11) "Irrigated land" means farm land which is irrigated by ground water or surface water pursuant to a water withdrawal permit issued by the director pursuant to Code Section 12-5-31 or 12-5-96.

(11.1) "Irrigation efficiency" means the percentage of the total amount of water withdrawn from a source which is beneficially used to meet crop water requirements or for other agronomic practices in accordance with applicable best management practices.

(12) "Irrigation reduction auction" means the procedure established by subsection (b) of Code Section 12-5-546 pursuant to which permittees submit offers to cease irrigation of a specified number of acres in exchange for a certain sum of money.

(13) "Permittee" means a person holding a valid permit issued before December 1, 2000, pursuant to Code Section 12-5-31 or 12-5-96.

(14) "Stream flow" means the quantity of water passing a given location of the Flint River or its tributaries over a given time period expressed in cubic feet per second.



§ 12-5-543. Establishment of drought abatement program; rules and regulations

(a) The board is authorized and directed to establish by rule and regulation for a drought abatement program for the Flint River basin in accordance with this article.

(b) In the performance of its duties, the board shall have and may exercise the power to adopt, promulgate, modify, amend, and repeal rules and regulations to implement and enforce the provisions of this article as the board may deem necessary. The rules and regulations may include, but shall not be limited to, the following:

(1) Prescribing eligibility requirements for permittees of irrigation systems located in the affected areas to receive payments from the drought protection funds in accordance with Code Section 12-5-546. Such eligibility requirements shall include, without limitation, the following requirements:

(A) The permittee must have applied to the division for a surface-water or ground-water withdrawal permit prior to December 1, 1999, and must have received a surface-water or ground-water withdrawal permit from the division prior to December 1, 2000; provided, however, that, if the director fails to act on a permit application by December 1, 2000, the time for receipt of a permit shall be extended until such time as the director makes a decision on the application. If the director's decision is to deny the permit and that decision is reversed on appeal, the date of receipt of a permit shall be deemed to be the date of the director's decision; and

(B) The permittee must have demonstrated, in a manner to be defined by the director, actual previous irrigation by the permitted irrigation system on the same acres of land which the permittee agrees not to irrigate in a given year;

(2) Establishing documentation requirements for nonuse of an irrigation system pursuant to an agreement entered into pursuant to Code Section 12-5-546 or an order issued by the director in accordance with Code Section 12-5-547;

(3) Establishing rules and procedures to be followed in connection with the irrigation reduction auction conducted pursuant to subsection (b) of Code Section 12-5-546;

(4) Establishing rules and procedures to be followed in connection with payments to permittees from the drought protection funds pursuant to Code Section 12-5-547; or

(5) Establishing rules and procedures for the conduct of meetings and hearings.

(c) Any rules and regulations promulgated by the board shall be submitted by the board to the Speaker of the House of Representatives and the President of the Senate for distribution to the members of the General Assembly at the next regular session and shall become effective upon the expiration of that session unless during that session a resolution disapproving such regulations shall have been adopted by both houses.



§ 12-5-544. Powers of director

In the performance of his or her duties, the director shall have and may exercise the power to:

(1) Exercise general supervision over the enforcement of this article and all rules, regulations, and orders promulgated pursuant to this article;

(2) Establish acceptable Flint River basin stream flows at one or more locations;

(3) Establish those geographical areas in or adjacent to the lower Flint River basin where the division's studies indicate that ground-water use from the Floridan aquifer may affect stream flow in the Flint River or its tributaries;

(4) Predict or declare when severe drought conditions exist or are expected to exist during a given year based on historical, mathematical, meteorological, or other scientific considerations which may be published by the director and which may be developed in consultation with the state climatologist, the state geologist, or other appropriate experts;

(5) Establish criteria necessary to prove actual previous irrigation of lands for which a permittee seeks payment from drought protection funds;

(6) Make investigations and inspections to ensure compliance with this article, the rules and regulations issued pursuant to this article, and any agreement or order that the division or director enters into or issues pursuant to this article;

(7) Institute, in the name of the division, proceedings of mandamus, injunction, or other proper administrative or civil proceedings to enforce this article, the rules and regulations promulgated under this article, or any agreements or orders entered into or issued under this article;

(8) Contract with the authority for implementing and carrying out, in whole or in part, the purposes of a drought abatement program for the Flint River basin in accordance with this article and direct the authority to make expenditures from the drought protection funds in accordance with this article;

(9) Receive and collect all repayment penalties paid pursuant to this article and to transfer same to the authority for inclusion in the drought protection funds;

(9.1) Conduct and participate in studies related to management of the water resources in the Flint River basin;

(10) Encourage voluntary cooperation by persons and affected groups to achieve the purposes of this article; and

(11) Perform any and all acts and exercise all incidental powers necessary to carry out the purposes and requirements of this article.



§ 12-5-545. Administration of fund

The authority shall administer the drought protection funds provided to it for purposes of this article and shall make expenditures from said funds in accordance with and at the direction of the director pursuant to Code Sections 12-5-546 and 12-5-547. With the prior consent and approval of the director, the authority is authorized to expend a portion of the drought protection funds for incidental costs and expenses reasonably incurred by the authority in connection with its administration of the drought protection funds for such things as postage, office supplies, and prorated salaries and wages of personnel assigned the tasks associated with management of the drought protection funds. The authority is further authorized and directed to invest the unexpended balance of the drought protection funds in the same manner as other funds under its control. Any interest or other revenues earned on the principal of the drought protection funds shall be added to the unexpended balance of the drought protection funds and become a part thereof. Upon request of the director, the authority shall provide such accounting information to the director as may be reasonably necessary for the director to perform his or her duties and functions pursuant to this article. All moneys deposited in the drought protection funds shall be deemed to be contractually obligated and shall not lapse to the general fund.



§ 12-5-546. Prediction of drought; irrigation reduction auction; agreement

(a) On or before March 1 of each year, the division may issue a prediction as to whether severe drought conditions are expected during the year. If the division predicts a severe drought during any particular year, it shall issue such prediction before March 1 of that year. Prediction of severe drought may be based on consideration of historical, mathematical, or meteorological information, including, but not limited to, stream flows, ground-water levels, and precipitation forecasts. Such prediction may also be based on scientific analyses, including, but not limited to, the Palmer Drought Severity Index administered by the National Oceanographic and Atmospheric Administration.

(b) If severe drought conditions are predicted or otherwise declared in accordance with subsection (a) of this Code section, the division may determine the total number of acres of irrigated land, serviced by irrigation systems located within one or more of the affected areas, that must not be irrigated that year in order to maintain the acceptable Flint River basin stream flows. Upon such determination, the division may conduct an irrigation reduction auction whereby a permittee of an irrigation system located within the affected areas is given an opportunity to enter into an agreement with the division, agreeing that in exchange for a certain sum of money per acre of irrigated land serviced by the irrigation system, the permittee will not irrigate those particular acres for the remainder of that calendar year. The authority shall pay the sum so agreed upon when so directed by the director from the unexpended balance of the drought protection funds. In conducting the irrigation reduction auction, the division may establish a maximum dollar amount per acre to be expended from the drought protection funds for such purposes.

(c) An agreement entered into in accordance with subsection (b) of this Code section shall be upon such terms and conditions as the division may deem necessary. The agreement shall provide for payment of the agreed upon sum within 30 days of the date of execution of the agreement by the parties. Failure of a permittee to comply with all terms of the agreement for the duration thereof shall be deemed a violation of such agreement and this article and shall be subject to enforcement by the director as provided in this article.

(d) A permittee who enters into an agreement in accordance with subsection (b) of this Code section shall not irrigate during the period covered by the agreement on those acres that the owner has agreed not to irrigate. If the permittee irrigates said acres during the period covered by the agreement, such action shall be deemed a violation of the agreement and this article and shall be subject to a penalty as determined by the director as provided in this article.

(e) The expenditure of funds under this article as an incentive to permittees not to irrigate lands is deemed by the legislature as a valid use of state moneys to promote valid land use policies that result in the protection of the riverine environment by ensuring that such lands not be irrigated for specified periods of time. No expenditure of funds under this article shall be considered full or partial compensation for any losses, financial or otherwise, experienced due to nonirrigation; a lease or repurchase of any irrigation permit issued by the director; or an acknowledgment by the State of Georgia of a property right in any permit issued by the director.



§ 12-5-546.1. Enhancement of programming and incentives; scheduling irrigation efficiencies; modifying water withdrawal permits; coordination of efforts

(a) The Department of Agriculture and the State Soil and Water Conservation Commission shall coordinate with the division in examining current practices, programs, policies, rules, and regulations to identify opportunities to enhance programming and incentives that will:

(1) Support implementation of the agricultural water efficiency measures in water conservation or management plans prepared in accordance with Code Sections 12-5-31, 12-5-96, and 12-5-522;

(2) Support implementation of pilot projects demonstrating the efficacy of emerging innovative irrigation technologies where appropriate and affordable;

(3) Identify ways the State Soil and Water Conservation Commission's program for measuring agricultural uses of water as authorized under Code Section 12-5-105 can further enhance efforts to improve agricultural water use efficiency; and

(4) Encourage a scheduled program for the voluntary retirement of unused surface-water and ground-water farm use permits in accordance with Code Sections 12-5-31 and 12-5-105.

(b) The director may modify all active surface-water and ground-water withdrawal permits for farm use in the affected areas to require all irrigation systems applying water withdrawn pursuant to such permits to achieve irrigation efficiencies of 80 percent or greater by the year 2020. The schedule for achieving the irrigation efficiencies provided in this subsection shall be as follows:

(1) Irrigation systems applying water withdrawn pursuant to all active permits issued after 2005 shall achieve a minimum irrigation efficiency of 80 percent by January 1, 2016;

(2) Irrigation systems applying water withdrawn pursuant to all active permits issued from 1991 through 2005 shall achieve a minimum irrigation efficiency of 80 percent by January 1, 2018; and

(3) Irrigation systems applying water withdrawn pursuant to all active permits issued before 1991 shall achieve a minimum irrigation efficiency of 80 percent by January 1, 2020.

(c) Notwithstanding subsection (b) of this Code section, the director may modify specified active surface-water and ground-water withdrawal permits for farm use in the affected areas to require all mobile irrigation systems and solid-set irrigation sprinklers operating under such permits to achieve irrigation efficiencies of 60 percent or greater by the year 2020. The schedule for achieving such efficiencies shall be as follows:

(1) Irrigation systems applying water withdrawn pursuant to all active permits issued after 2005 shall achieve a minimum irrigation efficiency of 60 percent by January 1, 2016;

(2) Irrigation systems applying water withdrawn pursuant to all active permits issued from 1991 through 2005 shall achieve a minimum irrigation efficiency of 60 percent by January 1, 2018; and

(3) Irrigation systems applying water withdrawn pursuant to all active permits issued before 1991 shall achieve a minimum irrigation efficiency of 60 percent by January 1, 2020.

(d) Notwithstanding the irrigation efficiency rates required in subsection (c) of this Code section or any other provision of this Code section to the contrary, the minimum irrigation efficiency rate for mobile irrigation systems and solid-set irrigation sprinklers applying water withdrawn pursuant to new permits shall be 60 percent.

(e) When issuing any permit application for a new surface-water or ground-water withdrawal for farm use in the affected areas, the division shall require that the irrigation system applying water withdrawn pursuant to any such permit has an irrigation efficiency of at least 80 percent.

(f) The division shall, in cooperation with other state and federal agencies, universities, the Georgia Water Planning and Policy Center, the Lower Flint-Ochlockonee Regional Water Council, and other appropriate entities, provide to the board for consideration for adoption in its rules requirements pertaining to methods an applicant may utilize to demonstrate that the required irrigation efficiency has been achieved. Requirements shall consider current technologies, best management practices, and the effects of soil type and topography, among other factors deemed necessary.

(g) The division shall coordinate with any federal or state agencies offering incentive programs that support the purposes of this article, to identify opportunities to refine and target relevant programs as practicable and to assist permittees with achieving irrigation efficiency requirements.



§ 12-5-546.2. Notification in advance of any state funded augmentation projects

(a) As used in this Code section, "permittee" means any person holding a valid permit issued pursuant to Code Section 12-5-31 which provides for the withdrawal of surface water from within the affected areas.

(b) The director shall notify specified permittees downstream of any state funded augmentation project, which shall be operated for the sole purpose of maintaining the minimum stream flows sufficient to protect habitat critical for vulnerable aquatic life within the affected areas. The director may notify specified downstream permittees that, during specified periods of the project's operation for the sole purpose of maintaining such minimum stream flows, the permittee shall let the flow provided by the augmentation project pass his or her point of withdrawal. When specifying those permittees subject to such notification, the director shall also establish, in accordance with the factors that may be considered under paragraph (e) of this Code section, those permittees that shall not be subject to the requirements of this Code section.

(c) Such notification shall be provided in accordance with rules promulgated by the board, shall be based on the best available science, and shall, at a minimum, inform the permittees that the upstream project is delivering augmented flows for the sole purpose of maintaining the minimum stream flows sufficient to protect habitat critical for vulnerable aquatic life within the affected areas.

(d) The director's notification shall contain notice of opportunity for a hearing and shall be served by certified mail, return receipt requested, to the most recent address provided by the permittee. Any permittee to whom such notification is directed shall comply therewith immediately, but shall be afforded a hearing within five business days of the director's receipt of a petition filed by such permittee. Such hearing shall be before an administrative law judge of the Office of State Administrative Hearings and shall be conducted in accordance with subsection (c) of Code Section 12-2-2. Based upon findings adduced at such hearing, the notification shall be modified, reversed, or continued by the director.

(e) In preparing such notification, the director may consider:

(1) The best available modeling and monitoring data for relevant locations and stream reaches;

(2) The appropriate duration of protection of augmented flows;

(3) The distance downstream for which protection of augmented flows is appropriate;

(4) The degree to which protection of augmented flows will assist in mitigating the effects of droughts, provide ecological or other environmental benefits, and ensure sustainable, long-term access to water resources for existing and future water users; and

(5) Any other data or information the director deems relevant.

(f) Nothing in this Code section shall provide authority for the interbasin transfer of any water.



§ 12-5-547. Director's orders

If the director determines that the total number of nonirrigated acres needed during a given year cannot be sufficiently obtained through the irrigation reduction auction held in accordance with Code Section 12-5-546, the director is authorized to issue an order, in accordance with rules adopted by the board, requiring certain permittees not to irrigate a specified number of acres of irrigated land until the end of the calendar year. When issuing such orders, the director shall begin with the permittees whose withdrawal permits were issued most recently and then work chronologically backward with each order issued. A permittee who is issued such an order shall be compensated for such restriction if such permittee applied to the division for a surface-water or ground-water withdrawal permit prior to December 1, 1999, received a surface-water or ground-water withdrawal permit from the division prior to December 1, 2000, and is able to demonstrate actual previous irrigation on the same acres of land which the owner has been ordered not to irrigate. The per acre dollar amount received by a permittee pursuant to this Code section shall be equal to the average agreed upon sum per acre paid pursuant to the irrigation reduction auction during the same year.



§ 12-5-548. Investigations and inspections

(a) The division shall have the right, in accordance with rules adopted by the board, to conduct such investigations and inspections as may reasonably be necessary to carry out its duties prescribed in this article and to ensure compliance with this article, the rules and regulations issued pursuant to this article, and any agreement or order that the division or director enters into or issues pursuant to this article. For these purposes, the division shall have the right to enter at reasonable times any property, public or private, and conduct such investigations or inspections.

(b) No person shall refuse entry or access to any authorized representative of the division who requests entry for the purposes of a lawful inspection and who presents appropriate credentials, nor shall any person obstruct, hamper, or interfere with any such representative while in the process of carrying out his or her official duties consistent with the provisions of this article.



§ 12-5-549. Compliance; violations

(a) Except as may otherwise be provided in this article, whenever the director has reason to believe that a violation of any provision of this article or any rule or regulation adopted pursuant to this article has occurred, he or she shall attempt to obtain compliance therewith by conference, conciliation, or persuasion, if the making of such an attempt is appropriate under the circumstances. If he or she fails to obtain compliance in this manner, the director may order the violator to take whatever corrective action the director deems necessary in order to obtain such compliance within a period of time to be prescribed in such order.

(b) Except as may otherwise be provided in this article, any order issued by the director under this article shall become final unless the person or persons named therein file with the director a written request for a hearing within 30 days after such order or permit is served on such person or persons.

(c) Except as may otherwise be provided in this article, hearings on contested matters and judicial review of final orders and other enforcement actions under this article shall be provided and conducted in accordance with subsection (c) of Code Section 12-2-2.

(d) The director may file in the superior court of the county wherein the person under order resides, or if the person is a corporation, in the county wherein the corporation maintains its principal place of business, or in the county wherein the violation occurred or in which jurisdiction is appropriate, a certified copy of a final order of the director unappealed from or a final order of the director affirmed upon appeal, whereupon the court shall render judgment in accordance therewith and notify the parties. Such judgment shall have the same effect, and all proceedings in relation thereto shall thereafter be the same, as though the judgment had been rendered in an action duly heard and determined by such court.

(e) For purposes of this Code section, a violation of an agreement entered into in accordance with Code Section 12-5-546 or an order issued by the director in accordance with Code Section 12-5-547 shall be prima facie established upon a showing that:

(1) During the effective period of the agreement or order, the irrigation system was observed in person or via remote sensing or otherwise established by representatives of the division or others to have been operating and disbursing water; or

(2) During the effective period of the agreement or order, a seal, lock, or other device placed by the division on the system to prevent operation of the system has been broken or otherwise tampered with.



§ 12-5-550. Repayment penalty; notice of violation; time limit to respond to notice of violation; failure to respond to notice of violation

(a) A repayment penalty in the amount of three times the dollar amount of payments received from the drought protection funds shall be paid by any person who irrigates in violation of an agreement entered into in accordance with Code Section 12-5-546 or in violation of an order issued by the director in accordance with Code Section 12-5-547. Such penalties shall be assessed on a per violation basis. A violation shall be deemed to have occurred each time a person irrigates in violation of an agreement or order.

(b) Within 30 days after discovery that a permittee violated an agreement entered into pursuant to Code Section 12-5-546 or an order issued by the director in accordance with Code Section 12-5-547, the director shall send via certified mail or statutory overnight delivery a notice of violation to the permittee stating:

(1) The date on which the violation occurred;

(2) The facts constituting the violation and a statement that such facts will be deemed admitted unless denied by petition for hearing; and

(3) The total dollar amount of repayment penalties owed by the permittee, together with a demand that said amount be paid in full within 30 days of the permittee's receipt of the notice.

(c) A permittee receiving a notice of violation pursuant to this Code section shall have 30 days from receipt thereof either to pay in full the total amount of repayment penalties set forth in the notice or to submit a petition challenging such notice to the director. If a petition is filed within the required time, then a hearing shall be conducted with respect to same in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," and the rules and regulations applicable thereto.

(d) If a permittee receiving a notice of violation pursuant to this Code section does not either pay the total amount of repayment penalties or submit a petition challenging the notice, then the facts set out in the notice shall be deemed admitted and the director shall issue an order to the permittee, assessing the total repayment penalties due from the permittee as set forth in the notice of violation and requiring payment of same within 30 days of issuance of the order. Any order issued by the director pursuant to this subsection shall be deemed final, and no hearing or appeal may be taken.






Article 10 - Metropolitan North Georgia Water Planning District

§ 12-5-570. Short title

This article shall be known and may be cited as the "Metropolitan North Georgia Water Planning District Act."



§ 12-5-571. Legislative intent

(a) The General Assembly recognizes the value of the metropolitan North Georgia area watersheds for water supply, recreation, habitat for fish and wildlife, economic prosperity, and quality of life. The General Assembly finds that adequate supplies of clean water for drinking and other purposes constitute the lifeblood of the metropolitan North Georgia area and are, therefore, essential to the health, welfare, and economic progress of the area. The purpose of this article is to create a planning entity dedicated to developing comprehensive regional and watershed-specific plans to be implemented by local governments in the district. These plans will protect water quality and public water supplies in and downstream of the region, protect recreational values of the waters in and downstream of the region, and minimize potential adverse impacts of development on waters in and downstream of the region.

(b) The General Assembly finds that the waters and watersheds of the district are natural resources, environments, and vital areas within the meaning of Article III, Section VI, Paragraph II of the Constitution of the State of Georgia.



§ 12-5-572. Creation; purpose

(a) There is created the Metropolitan North Georgia Water Planning District.

(b) The general purposes of the district shall be to establish policy, create plans, and promote intergovernmental coordination for all water issues in the district; to facilitate multijurisdictional water related projects; and to enhance access to funding for water related projects among local governments in the district area.

(c) It is the primary purpose of the district to develop regional and watershed-specific plans for storm-water management, waste-water treatment, water supply, water conservation, and the general protection of water quality, which plans will be implemented by local governments in the district.



§ 12-5-573. Definitions

As used in this article, the term:

(1) "Board" means the Metropolitan North Georgia Water Planning District Governing Board created under Code Section 12-5-575.

(2) "Director" means the director of the Environmental Protection Division of the Department of Natural Resources.

(3) "District" means the entity established by this article that shall have planning responsibility for watershed and storm-water management, waste-water management, and water supply and conservation management within the district area.

(4) "District area" means any county which has a population of 500,000 or more according to the 2000 United States decennial census or any future such census and all counties geographically contiguous to any such county; provided, however, that any such contiguous county having population of 100,000 or less according to the 2000 United States decennial census or any future such census may, by majority vote of the governing authority thereof and with the written approval of the director, remove itself from the district area. The district area may be expanded from time to time as provided in this article.

(5) "Local government" means any county or municipality of this state lying in whole or in part within the district area.



§ 12-5-574. Powers; approval of plan non-binding on finances; extension of time for preparing plan

(a) The district shall promote regional coordination and cooperation through the exercise of the following powers:

(1) Development of regional and watershed-specific plans for storm-water management taking into account recommendations developed by the basin advisory councils;

(2) Development of regional and watershed-specific plans for waste-water management taking into account recommendations developed by the basin advisory councils;

(3) Development of regional and watershed-specific plans for water supply and water conservation taking into account recommendations developed by the basin advisory councils;

(4) Development of regionally consistent policies, model ordinances, and minimum standards of performance for local governments relating to the creation and implementation of the plans developed by the district;

(5) Development and coordination of an effective regional and watershed-specific water quality monitoring program and development and maintenance of a corresponding data base reflecting available monitoring data;

(6) Establishment of education programs on water quality issues and promotion of water conservation;

(7) Identification of funding sources, including without limitation federal funding sources for the creation and implementation of plans provided for under this article;

(8) Entry into contracts with both public and private parties in connection with the exercise of the powers and duties of the district;

(9) Development of measurable short-term and long-term goals for water quality and conservation improvement;

(10) Development of a program to identify and implement structural controls and nonstructural controls needed to achieve the goals for water quality and conservation improvement; and

(11) Reviewing and reporting on the progress of implementation of the water plans and achievement of the water goals developed pursuant to this article.

(b) Approval by the district of any storm-water management plan, waste-water management plan, water supply and conservation plan, or other plan pursuant to this article shall not obligate any governing authority comprising a part of the district to provide funding for facilities planned or constructed pursuant to such plans which do not provide services to all or a portion of the population of such governing authority proportionate to any cost allocation.

(c) No extension of time by the board for preparation of a plan provided for under this article shall exceed six months, nor shall more than one extension be granted for any such plan.



§ 12-5-575. Board created; appointments; vacancies; terms

(a) There is established for the management of the business and affairs of the district a Metropolitan North Georgia Water Planning District Governing Board to consist of:

(1) The chairperson of the county commission or the chief executive officer of each county in the district area having a population of 200,000 or more according to the 2000 United States decennial census or any future such census;

(2) The mayor of each municipality in the district area having a population of 200,000 or more according to the 2000 United States decennial census or any future such census;

(3) A member appointed from each county in the district area not represented pursuant to paragraph (1) of this subsection by a caucus of the county commissioners together with the mayors of municipalities, the majority of the population of which reside within such county and which have water withdrawal permits or waste-water discharge permits, which caucus shall select either one of such mayors or the chairperson of the county commission or chief executive officer of the county; provided, however, that if one or more mayors participate in such selection and said initial appointee is a mayor, the successor must be the chairperson of the county commission or chief executive officer of the county, and if said initial appointment is the chairperson of the county commission or chief executive officer of the county, the successor must be one of such mayors, and the succession shall accordingly alternate in the future;

(4) Six members to be appointed by the Governor;

(5) Two members to be appointed by the Lieutenant Governor; and

(6) Two members to be appointed by the Speaker of the House of Representatives.

(b) Of the initial appointments of the Governor, two shall be for a term of one year, two for a term of two years, and two for a term of three years, and their successors shall serve for terms of three years. Of the initial appointments of the Lieutenant Governor and the Speaker, one shall be for a term of one year and one for a term of three years, and their successors shall serve for terms of three years. The terms of members serving pursuant to paragraphs (1) and (2) of subsection (a) of this Code section shall be concurrent with their terms of office in their respective counties and municipalities. Of the members initially appointed pursuant to paragraph (3) of subsection (a) of this Code section, one-half, or one more than one-half in the event of an odd number of appointments, shall be selected by lot to serve a two-year term, and the remainder shall serve a three-year term. Their successors shall serve terms of three years. All members of the board shall serve until their successors are appointed and qualified. At no time shall more than one member of the governing authority or executive branch of any county or municipality serve on the board.

(c) Any vacancy on the board shall be filled for the remainder of the unexpired term in the same manner as the original appointment to the vacated position. No vacancy on the board shall impair the right of the quorum of the remaining members then in office to exercise all rights and perform all duties of the board.

(d) The executive committee of the district shall consist of a chairperson, a vice chairperson, a secretary-treasurer, the members serving pursuant to paragraphs (1) and (2) of subsection (a) of this Code section, and such other members as the board may determine are appropriate from time to time.

(e) (1) The initial chairperson and vice chairperson of the board shall be appointed by the Governor from among the membership of the board for a term of three years, and thereafter the chairperson and vice chairperson shall be appointed by majority vote of the board for a term of three years.

(2) As a qualification for office of chairperson, except for the initial chairperson, he or she shall have served at least one year as a member of the board. No chairperson shall serve in that capacity in excess of two consecutive terms.

(3) The chairperson shall preside at all meetings of the district. He or she shall be the chief executive officer of the district.

(4) The vice chairperson shall serve in the absence of the chairperson and, in addition, shall assist the chairperson and shall perform such other duties as may be assigned by the board.

(5) The secretary-treasurer shall be the custodian of the books and records of the district, shall keep the minutes of all meetings, shall be the chief fiscal officer of the district, and shall perform such other duties as may be assigned by the board.



§ 12-5-576. Open meetings; quorum; voting; executive sessions

(a) The board shall meet at least three times per year at a time and place set forth in the minutes of the district and at such other times as the chairperson may direct. All such meetings shall be open to the public.

(b) A majority of the members to which the board is entitled shall constitute a quorum.

(c) Once a quorum has been established, a majority of the members to which the board is entitled shall be required to adopt any matter before the district.

(d) Each member of the board shall have one vote to be cast in person, and there shall be no voting by proxy; provided, however, that each member serving on the board pursuant to the provisions of paragraphs (1), (2), and (3) of subsection (a) of Code Section 12-5-575 shall be entitled to designate in writing to the chairperson of the board an alternate who may exercise any of the powers and discharge any of the duties of such member provided for in this article, including voting, in the absence of such member, other than serving as chairperson, vice chairperson, or secretary-treasurer of the board.

(e) The district, by a majority vote of those members of the board present, may go into executive session for the purposes of discussing personnel matters, meeting with attorneys representing the district in adversarial or potentially adversarial situations, and for any other purpose authorized by and consistent with Chapter 14 of Title 50.



§ 12-5-577. Operating budget; sources of funding; power to enter into contracts and to expend funds; depositing

(a) Prior to July 1 each year, the officers of the board shall submit to the district for adoption a preliminary budget required for the operation of the district during the ensuing calendar year, which shall also be the fiscal year.

(b) Funding for the district operations shall be derived from the following sources:

(1) Dues paid by cities and counties within the district such that the aggregate total of all such dues from all such cities and counties shall be no less than $500,000.00 annually. Such fees shall be raised on a per capita assessment or water-usage fee basis or based on a formula adopted and approved by the local government members of the district; and

(2) Appropriated or contracted state funds.

(c) The district is specifically empowered to contract or otherwise participate in and to accept grants, funds, gifts, or services from any federal, state, or local government or its agencies or instrumentalities and from private and civic sources and to expend funds received therefrom under provisions as may be required and agreed upon by the district in connection with any program or purpose for which the district exists.

(d) All funds of the district not otherwise employed shall be deposited from time to time to the credit of the district in such banks, trust companies, or other depositories as the district may select.



§ 12-5-578. Adjoining counties or municipalities application to be added to the district area

Any county or municipality adjoining a member county or municipality shall be added to the district area upon the application of such entity to be included in the district by resolution of its governing authority and upon approval of the director.



§ 12-5-579. Staffing; cooperation among agencies

(a) The district staff shall consist initially of the existing staff of the Environmental Planning Division of the Atlanta Regional Commission. Additional staff may be added or the staffing modified as necessary to fulfill the responsibilities of the district. The district may contract for such additional staff and consulting services as the board in its discretion may determine to be necessary from time to time.

(b) Any commission, as defined by Code Section 50-8-31, falling within the geographic boundaries of the district shall cooperate with the district and shall assist it in its efforts.



§ 12-5-580. Coordinating committees; finance committees

(a) The board shall create one or more technical coordinating committees comprised primarily of water and waste-water officials from counties, cities, and authorities in the district. Such committees shall provide additional support to the board and staff for specific areas and issues such as water treatment, waste-water treatment, and storm-water management.

(b) The board shall create a finance committee which shall meet with the boards and staffs of the Georgia Environmental Finance Authority, the Department of Community Affairs, and the Department of Natural Resources for the purpose of developing recommendations for a funding structure for the district and for projects included in the district plans developed pursuant to this article, and that authority and those departments, their boards, and staffs are directed to cooperate with the district in developing such recommendations. The board shall consider the recommendations of the finance committee and forward them as adopted or amended to the Governor, the Lieutenant Governor, the Speaker of the House of Representatives, and the chairpersons of the Senate Natural Resources and the Environment Committee and the House Committee on Natural Resources and Environment not later than December 1, 2001. Such recommendations may be updated and revised from time to time thereafter.



§ 12-5-581. Advisory councils

(a) The board shall create separate advisory councils for the Chattahoochee, Etowah, Flint, Oconee, and Ocmulgee river basins and the Lake Lanier Basin. The Etowah River Basin Advisory Council shall include the Lake Allatoona Preservation Authority as a member. The Lake Lanier Basin Advisory Council shall include at least one member appointed by the Lake Lanier Association, Inc. Each basin advisory council shall be comprised of a minimum of 20 individuals. These individuals shall be from within the district area as well as from outside the district area, upstream and downstream of the district; provided, however, that such persons shall reside within the river basin. Each river basin shall be defined as those lands lying between the ridgelines dividing each river drainage from another. These representatives shall be selected and shall serve based upon procedures and rules established by the board.

(b) The director shall create two additional basin advisory councils each comprised of a minimum of 20 individuals. One council shall consist of individuals representing the watersheds upstream of the district and one council shall consist of individuals representing the watersheds downstream of the district. The director shall solicit the recommendation of the House Committee on Natural Resources and the Environment and the Senate Natural Resources and the Environment Committee as to the membership of such councils.

(c) Each basin advisory council shall have a chairperson and such other officers as necessary and convenient. Each chairperson shall be entitled to attend and comment at any meeting of the board.

(d) The basin advisory councils shall advise the district in the development and implementation of policy, provide input to the director concerning the development of minimum elements and standards for plans provided for under this article, and provide input on the content of plans provided for under this article as such plans are developed.

(e) The board chairperson shall appoint one or more board members to convene meetings of the basin advisory councils on a regular schedule established by the board; provided, however, that there shall be a minimum of four scheduled meetings per year. The district shall provide advance drafts of such plans or recommendations as it may make pursuant to this article to basin advisory councils for review and input, and the basin advisory councils shall prepare reports and recommendations for consideration by the district in formulating any plan or taking any other action provided for under this article. Each basin advisory council shall further provide input to the district concerning the development of minimum elements and standards for plans provided for under this article relating to its specific river basin.



§ 12-5-582. Model ordinances for effective storm-water management and for a district-wide watershed management plan; annual review; public meetings; certification by director; local compliance

(a) Within one year after May 1, 2001, unless such time period is extended by majority vote of the board, the district shall prepare for public comment one or more model ordinances for local governments designed to provide for effective storm-water management. Such model ordinances shall also include minimum design and development standards for local development as it may affect storm-water run-off quality and storm-water conveyance and infrastructure standards applicable to local governments. Upon receipt of public comment, the district shall finalize the model ordinances and publish the same.

(b) Within two years after May 1, 2001, unless such time period is extended by majority vote of the board, the district shall prepare for public comment a district-wide watershed management plan containing elements common to all watersheds within the district and containing within it watershed-specific components for watershed management. The plan shall build upon and be coordinated with existing watershed planning efforts undertaken by local governments and other entities in the district area and plans otherwise developed under this title. After receipt of public comment, the district shall approve the plan which shall meet all standards established by the director and shall include the following elements:

(1) Appropriate standards and methodologies for monitoring water quality and maintaining and organizing an inventory of collected water quality data;

(2) Descriptions of current pollutant loads by source categories, subsource categories, and specific sources where identifiable;

(3) Forecasts of potential future pollutant load increases by virtue of new development, growth, or other changes in watershed activities;

(4) Identification of streams or bodies of water within the applicable watershed having or requiring total maximum daily loads under applicable federal regulations; provisions for incorporating into the watershed-specific plan any implementation plan for total maximum daily loads as established by the director; and provisions to ensure that the watershed-specific plan conforms to requirements for implementation plans for streams requiring total maximum daily loads, such that said watershed-specific plan could be readily utilized by the director to meet applicable federal requirements for implementation plans for total maximum daily loads;

(5) Establishment of priorities for protecting watershed resources and for obtaining pollutant load reductions or preventing future pollutant load increases, or both, and an explanation of the rationale for such priorities;

(6) Identification of specific effective control programs and strategies including specific regulatory or voluntary actions to attain and maintain applicable water quality standards, including any pollutant load reductions mandated by implementation plans for total maximum daily loads; identification of specific public or private organizational responsibility for carrying out such control programs or voluntary actions, including without limitation instances where control programs require coordination among multiple jurisdictions, such that there are reasonable assurances that applicable water quality standards will be attained or maintained, or both;

(7) The model ordinances established under subsection (a) of this Code section and any recommended additions or modifications to such model ordinances, if appropriate, to provide additional measures to improve storm-water run-off quality, including without limitation, requirements to retrofit or modify existing developments in order to improve storm-water run-off quality;

(8) Recommended changes to state or local laws, regulations, or ordinances necessary to implement the plans;

(9) A timetable for implementation of necessary elements of the plans for each jurisdiction including description of annual, measurable milestones for determining whether identified measures are being implemented;

(10) Estimates of costs and identification of potential sources of funding necessary for implementation of the plans;

(11) Education and public awareness measures regarding watershed protection; and

(12) Establishment of short-term and long-term goals to be accomplished by the plan and measures for the assessment of progress in accomplishing such goals and plan.

(c) The district shall review the watershed management plan and its implementation annually to determine whether there is a need to update such plan and shall report to the director the progress of implementation of its goals, and in any case the district shall prepare an updated watershed management plan no less frequently than every five years after finalization of the initial plan.

(d) The district shall hold public meetings concerning any plan or updated plan developed by the district under subsection (a), (b), or (c) of this Code section and shall publish in print or electronically for public notice and comment any proposed approval, disapproval, or conditional approval of any such plan.

(e) (1) Local governments within the district shall implement the provisions of the district plans that apply to them. Should any jurisdiction fail to do so, the director shall exercise his or her powers pursuant to this chapter.

(2) Upon the district's approval of the plan, the director may modify all existing permits under Code Sections 12-5-29, 12-5-30, 12-5-31, 12-5-96, 12-5-97, and 12-5-179 and any National Pollutant Discharge Elimination System Phase I or Phase II General Stormwater permits to make them consistent with the plan. The director may include as a condition in any issued, modified, or renewed permit to any local government under Code Section 12-5-29, 12-5-30, 12-5-31, 12-5-96, 12-5-97, or 12-5-179 or any National Pollutant Discharge Elimination System Phase I or Phase II General Stormwater permit the applicable contents of the district plan.

(3) The director shall not approve any application by a local government in the district to issue, modify, or renew a permit under Code Section 12-5-29, 12-5-30, 12-5-31, 12-5-96, 12-5-97, or 12-5-179, if such permit would allow an increase in the permitted water withdrawal, public water system capacity, or waste-water treatment system capacity of such local government, or any National Pollutant Discharge Elimination System Phase I or Phase II General Stormwater permit, unless such local government is in compliance with the applicable provisions of the plan or the director certifies to the board that such local government is making good faith efforts to come into such compliance.

(4) Any local government that fails to adopt substantially the applicable model storm-water ordinance developed by the district under subsection (a) of this Code section, or something at least as effective as said model ordinance, and any local government that fails to adopt and implement the applicable plans developed by the district under this Code section shall be ineligible for state grants or loans for storm-water related projects determined by the director to be inconsistent with the terms of such model ordinance or such plans. The determination of the director may be appealed by the local government to the board, whose decision by majority vote shall be final.

(f) The watershed management plan shall be approved by the district only after certification by the director that the proposed plan is consistent with standards established by the director for such plan.

(g) Upon publication of the model ordinance of subsection (a) of this Code section, the district will coordinate a program to be administered by the Environmental Protection Division of the Department of Natural Resources to train local elected officials and other local personnel in uniform standards for the reduction or elimination of nonpoint source pollution. To the extent authorized by law, the Environmental Protection Division of the Department of Natural Resources shall ensure local government compliance with the model ordinance or equally effective ordinances.



§ 12-5-583. Short-term and long-term plans for waste-water management plan; annual review; public meetings; certification by director

(a) Within one year after May 1, 2001, unless such time period is extended by majority vote of the board, the district shall develop a short-term plan to ease immediate waste-water capacity constraints and to reduce the need for sewer tap moratoria.

(b) Within two years after May 1, 2001, unless such time period is extended by majority vote of the board, the district shall develop a long-term waste-water management plan for the district covering a period of time of no less than 20 years. The plan shall be coordinated with and address any existing waste-water planning efforts undertaken by local governments in the district area and plans otherwise developed under this title. After receipt of public comments, the district shall approve the plan which shall meet all standards established by the director, and the plan shall consist of the following minimum elements:

(1) Identification of anticipated waste-water treatment capacity requirements over the life of the plan;

(2) Recommended future upgrades and expansions of existing waste-water treatment facilities;

(3) Measures to maximize efficiency through multijurisdictional approaches to avoid duplication of efforts and unnecessary costs;

(4) A timetable for phasing out existing plants if appropriate; upgrading or expanding existing plants; and construction of new plants;

(5) An inspection and maintenance program for sewer collection systems with timetables for any necessary upgrades or replacement of substandard segments of such systems;

(6) An inspection and maintenance program for septic tanks in critical areas and recommendations for effective management of decentralized waste-water systems;

(7) Identification of appropriate opportunities for gray-water reuse or the implementation of other technologies to increase waste-water treatment capacity or efficiency;

(8) Education and public awareness measures regarding waste-water management; and

(9) Establishment of short-term and long-term goals to be accomplished by the plan and measures for the assessment of progress in accomplishing such goals and plan.

(c) The district shall review the waste-water management plan developed under subsection (b) of this Code section and its implementation annually to determine whether there is a need to update such plan and shall report to the director the progress of implementation of its goals, and in any case the district shall prepare an updated waste-water management plan no less frequently than every five years after the director's approval of the initial plan.

(d) The district shall hold public meetings concerning any plan or updated plan developed by the district under this Code section and shall publish in print or electronically for public notice and comment any proposed approval, disapproval, or conditional approval of any such plan.

(e) (1) Local governments within the district shall implement the provisions of the district plans that apply to them. Should any jurisdiction fail to do so, the director may exercise his or her powers pursuant to this chapter.

(2) Upon the district's approval of the plan, the director may modify all existing permits under Code Sections 12-5-29, 12-5-30, 12-5-31, 12-5-96, 12-5-97, and 12-5-179 to make them consistent with the plan. The director may include as a condition in any issued, modified, or renewed permit to any local government under Code Section 12-5-29, 12-5-30, 12-5-31, 12-5-96, 12-5-97, or 12-5-179 the applicable contents of the district plan.

(3) The director shall not approve any application by a local government in the district to issue, modify, or renew a permit under Code Section 12-5-29, 12-5-30, 12-5-31, 12-5-96, 12-5-97, or 12-5-179, if such permit would allow an increase in the water withdrawal, public water system capacity, or waste-water treatment system capacity of such local government, unless such local government is in compliance with the applicable provisions of the plan or the director certifies that such local government is making good faith efforts to come into compliance.

(4) Any local government that fails to adopt and implement the applicable plans developed by the district under this Code section shall be ineligible for state grants or loans for waste-water related projects determined by the director to be inconsistent with the terms of such plan. The determination of the director may be appealed by the local government to the board, whose decision by majority vote shall be final.

(f) The waste-water management plan shall be approved by the district only after certification by the director that the proposed plan is consistent with the standards established by the director for such plan.



§ 12-5-584. Water supply and water conservation management plan; interbasin transfers

(a) Within two years after May 1, 2001, unless such time period is extended by majority vote of the board, the district shall prepare a water supply and water conservation management plan. The plan shall build upon and be coordinated with existing watershed planning efforts undertaken by local governments in the district area and plans otherwise developed by the state. After receipt of public comments, the district shall approve the plan which shall meet all standards established by the director, and the plan shall include the following minimum elements:

(1) A description of current water supply resources within the district and potential limitations on such supply resources;

(2) Projected water supply requirements over a 20 year period for the district, including projections given differing population, consumption, and conservation scenarios;

(3) Identification of opportunities to expand water supply resources which are found within the district as it was defined on May 1, 2001;

(4) An accounting of existing transfers of surface waters in excess of 100,000 gallons per day on an annualized basis across natural basins within the district;

(5) A water conservation program including voluntary measures, best management practices, and measures enforceable through local ordinances;

(6) Education and public awareness measures regarding water conservation; and

(7) Establishment of short-term and long-term goals to be accomplished by the plan and measures for the assessment of progress in accomplishing such goals and plan.

(b) The district shall review the water supply and water conservation management plan developed under this Code section and its implementation annually to determine whether there is a need to update such plan and shall report to the director the progress of implementation of its goals, and in any case the district shall prepare an updated water supply and water conservation management plan no less frequently than every five years after approval of the initial plan.

(c) The district shall hold public meetings concerning any plan developed by the district under subsection (a) of this Code section and shall publish in print or electronically for public notice and comment any proposed approval, disapproval, or conditional approval of any such plan.

(d) (1) Local governments within the district shall implement the provisions of the district plans that apply to them. Should any jurisdiction fail to do so, the director may exercise his or her powers pursuant to this chapter.

(2) Upon the district's approval of the plan, the director may modify all existing permits under Code Sections 12-5-29, 12-5-30, 12-5-31, 12-5-96, 12-5-97, and 12-5-179 to make them consistent with the plan. The director may include as a condition in any issued, modified, or renewed permit to any local government under Code Section 12-5-29, 12-5-30, 12-5-31, 12-5-96, 12-5-97, or 12-5-179 the applicable contents of the district plan.

(3) The director shall not approve any application by a local government in the district to issue, modify, or renew a permit under Code Section 12-5-29, 12-5-30, 12-5-31, 12-5-96, 12-5-97, or 12-5-179, if such permit would allow an increase in the water withdrawal, public water system capacity, or waste-water treatment system capacity of such local government, unless such local government is in compliance with the applicable provisions of the plan or the director certifies that such local government is making good faith efforts to come into compliance.

(4) Any local government that fails to adopt and implement the applicable plans developed by the district under this Code section shall be ineligible for state grants or loans for water supply and conservation projects determined by the director to be inconsistent with such plans. The determination of the director may be appealed by the local government to the board, whose decision by majority vote shall be final.

(e) The water supply and water conservation management plan shall be approved by the district only after certification by the director that the proposed plan is consistent with the standards established by the director for such plan.

(f) The district shall neither study nor include in any plan any interbasin transfer of water from outside the district area.



§ 12-5-585. Education and public awareness

Any district plan required to include an element of education and public awareness shall describe those measures to be taken by the district and recommendations for measures to be taken by other state agencies or local governments, by public education institutions, or by any other public or semi-public entity. The district shall make these recommendations known to the affected entities and strive to coordinate educational and public awareness efforts. The district's efforts shall be designed to reach 75 to 90 percent of the population in the district within five years.



§ 12-5-586. Annual report detailing activities and progress

The district shall submit a written report not later than December 31 of each year to the Governor, the Lieutenant Governor, the Speaker of the House of Representatives, the chairperson of the House Committee on Natural Resources and Environment, and the chairperson of the Senate Natural Resources and the Environment Committee, which report shall contain a detailed account of the activities and progress of the district throughout the previous year and an accurate accounting of all funds received and expended by the district and of the implementation of plans and attainment of goals.









Chapter 6 - Forest Resources and Other Plant Life

Article 1 - Forest Resources

Part 1 - State Forestry Commission

§ 12-6-1. Definitions

As used in this part, the term:

(1) "Commission" means the State Forestry Commission.

(2) "Director" means the director of the State Forestry Commission.

Title Note

Chapter Note

Part Note



§ 12-6-2. Creation of State Forestry Commission; members; terms of office; ineligibility of Governor for membership; vacancies; effect of appointment when Senate not in session

(a) There is created and established a State Forestry Commission.

(b) The commission shall be composed of seven members. Four of the members shall be owners, or representatives of owners, of 50 acres or more of forest land within the State of Georgia. Two members shall be manufacturers or processors of forest products, or representatives thereof. One additional member shall be a person other than a member of either such identified group. The members of the commission shall be appointed by the Governor and confirmed by the Senate and shall hold office until their successors are appointed and qualified.

(c) The term of office of all members appointed to the commission shall be for seven years each and until their successors are duly appointed and qualified.

(d) The Governor shall not be a member of the commission.

(e) Any vacancy on the commission shall be filled by appointment by the Governor for the unexpired term, subject to confirmation by the Senate. Any appointment, whether for a full term or to fill a vacancy, made when the Senate is not in session shall be effective until the appointment is acted upon by the Senate.



§ 12-6-3. Chairman; reimbursement of members for expenses; meetings

(a) The commission shall elect a chairman annually.

(b) The members of the commission, including the chairman, shall receive such per diem subsistence allowances for each day of actual attendance at the meetings of the commission, as well as mileage to and from the place of meeting and their respective homes by the nearest practical route, as may be authorized by the commission. The per diem and mileage allowances received shall not exceed those authorized by law for other state commissions and boards. Such per diem and travel expense shall be paid from funds of the commission.

(c) The commission shall meet at such times at the state capitol or at other points as it may determine, and it shall convene in all sessions upon call by the chairman or by a majority of the members of the commission.



§ 12-6-4. Dismissal of members for failure to attend meetings

If any member of the commission, for any cause, fails to attend three successive meetings of the commission without good and valid cause or excuse or without leave of absence from the chairman his office shall be declared vacant by the commission. The chairman shall notify the Governor of a vacancy on the commission, and the Governor shall fill the vacancy as provided by Code Section 12-6-2.



§ 12-6-5. Powers and duties of commission generally; volunteer services

(a) The commission shall have power and authority:

(1) To take all action appropriate to foster, improve, and encourage reforestation;

(2) To engage in research and other projects for the ascertainment and promulgation of better forestry practices;

(3) To offer aid, assistance, and technical advice to landowners relative to the preservation and culture of forests;

(4) To receive gifts or donations made to it and to expend the same under the terms of such gifts or donations;

(5) To conduct and direct fire prevention work and maintain equipment, personnel, and installations for the detection, prevention, and combating thereof;

(6) To publish in print or electronically and distribute the results of its research and investigations;

(7) To cooperate and contract with other agencies and instrumentalities of government, either county, municipal, state, or national, and with private persons or concerns for the advancement of the forests of this state; and

(8) To engage in land conservation projects as provided by Chapter 6A of this title.

(b) (1) The director is authorized to accept the services of individuals without compensation as volunteers for or in aid of fire tower operation, urban tree planting and inventories, seedling deliveries, insect surveys and evaluations, tours and field days, staffing exhibits, facility maintenance, beautification projects, and any other activity in and related to the objectives, powers, duties, and responsibilities of the commission.

(2) The director is authorized to provide for reimbursement of volunteers for incidental expenses such as transportation, uniforms, lodging, and subsistence. The director is also authorized to provide general liability coverage and fidelity bond coverage for such volunteers while they are rendering service to or on behalf of the commission.

(3) Except as otherwise provided in this Code section, a volunteer shall not be deemed to be a state employee and shall not be subject to the provisions of law relating to state employment including, without limitation, those relating to hours of work, rates of compensation, leave, unemployment compensation, retirement, and state employee benefits.

(4) Volunteers performing work under the terms of this Code section may be authorized by the department to operate state owned vehicles. They may also be treated as employees of the state for the purposes of inclusion in any automobile liability insurance or self-insurance, general liability insurance or self-insurance, or fidelity bond coverage provided by the commission for its employees while operating state owned vehicles.

(5) No volunteer shall be authorized or allowed to enter privately owned or operated lands, facilities, or properties, except for emergency fire fighting purposes, without the express prior written permission of the owner or operator of such privately owned or operated lands, facilities, or properties; provided, however, that such prohibition shall not apply to lands, facilities, or properties leased to the State of Georgia.

(c) The commission shall have the power and authority to create, establish, and operate a program or programs to facilitate, amplify, or supplement the objectives and functions of the commission through the use of volunteer services including, but not limited to, the recruitment, training, and use of volunteers.

(d) The enumeration of specific powers in this Code section shall not be construed as a denial of others not specified in this Code section.



§ 12-6-5.1. Legislative findings; reforestation incentives program authorized; powers of commission

(a) The General Assembly finds that 433,000 acres of trees were planted in Georgia in 1984, while 640,000 acres were harvested during that year for a net loss of over 200,000 planted acres. The General Assembly further finds that the forest industry is of fundamental importance to the economy of the State of Georgia and that increased reforestation is necessary to meet future demands for forest products and to promote economic development and additional employment opportunities within this state. The General Assembly further finds that many acres of farm land and other open land in Georgia are not currently being used to the best advantage and that a program to provide incentives to encourage reforestation on these lands would be of great benefit to the people of Georgia. The General Assembly further finds that increased reforestation would substantially reduce soil erosion, which continues to be a serious problem in Georgia, and would be of other value in preserving and protecting wildlife and other natural resources of this state. It is determined, therefore, that it is in the interest of the public health, safety, and welfare and would serve an important public purpose for the State Forestry Commission to establish a reforestation incentives program for the State of Georgia.

(b) In accordance with the findings set forth in subsection (a) of this Code section, the State Forestry Commission is authorized to establish a reforestation incentives program to encourage the planting of trees on lands within this state which are suitable for that purpose but which are currently not being utilized or are not being properly utilized for that purpose. In establishing and maintaining the reforestation incentives program, the commission may:

(1) Provide technical advice and assistance on reforestation to landowners and encourage such landowners to participate in the reforestation incentives program;

(2) Provide seedlings or equipment to landowners for reforestation purposes pursuant to such terms, conditions, and requirements as the commission shall determine;

(3) Define the types of land eligible for participation in the reforestation incentives program and establish limitations on such participation;

(4) Define the class or classes of landowners who shall be eligible for participation in the reforestation incentives program; and

(5) Provide for any other matters reasonably necessary for the commission to establish and maintain an effective reforestation incentives program.

(c) The powers of the commission provided by this Code section are cumulative of other powers possessed by the commission pursuant to any other provisions of this part or pursuant to any other law and are not in lieu of such other powers.



§ 12-6-6. Management, conservation, and protection of forest lands; sale of forest products from land managed by commission; production and sale of seedlings

(a) Any other provision of law to the contrary notwithstanding, the State Forestry Commission is authorized to manage, conserve, and protect any forest lands or forest properties belonging to or under the jurisdiction and control of any department, board, commission, bureau, agency, or authority of state government. The State Forestry Commission shall manage such forest lands or forest properties subject to the special needs of the department, board, commission, bureau, agency, or authority and the use of such lands or properties by such department, board, commission, bureau, agency, or authority. Such management shall conform to the principles of sound forest management where consistent with the use of such lands or properties. Management of forest lands or forest properties shall be undertaken by the State Forestry Commission only upon the written request of the department, board, commission, bureau, agency, or authority to which the lands or properties belong or which exercise control and jurisdiction over such lands or properties.

(b) The State Forestry Commission is authorized to sell, contract for the sale of, offer, and accept bids for the sale of timber and other forest products grown or produced on lands subject to the management of the commission under this Code section. Such actions may be taken by the State Forestry Commission without the prior approval of any other department, board, commission, bureau, agency, or authority. The sale of such timber or forest products shall be made in the same manner as the sale of timber or forest products grown or produced on lands belonging to or under the jurisdiction and control of the State Forestry Commission. Any funds derived from the sale of any such timber or forest products shall be paid into the general fund of the state or to the department, board, commission, bureau, agency, or authority to which the forest lands or forest properties belong or which has jurisdiction and control over such lands or properties in the same manner as if such timber or forest products had been sold directly by the department, board, commission, bureau, agency, or authority.

(c) In order to foster, improve, and encourage reforestation and in furtherance of its other duties and powers, the commission is authorized to contract for the production of seedlings, for the purchase of such seedlings for resale to Georgia forest owners or for fulfilling contractual obligations to Georgia forest owners, or for the sale of seedlings to other states and to the United States.

(d) In order to carry out the provisions of subsection (c) of this Code section, the commission is authorized to enter into contracts with other agencies and instrumentalities of the state and local governments of Georgia, with other states, with the United States, with private persons, with corporations, or with other entities. Such actions may be taken by the commission without the prior approval of any other department, board, commission, bureau, agency, or authority of the state. The purchase or sale of such seedlings shall be made in the same manner as the purchase or sale of such seedlings grown or produced on land belonging to or under the jurisdiction and control of the commission.



§ 12-6-7. Federal financial aid -- Participation in rural fire prevention and control program; contributions by counties and fire departments

(a) The commission may enter into agreements with the secretary of agriculture of the United States in order to participate in the rural fire prevention and control program authorized by the Cooperative Forestry Assistance Act of 1978, Public Law 95-313.

(b) With respect to the formulation of projects relating to fire protection of livestock, wildlife, crops, pastures, orchards, range land, woodland, farmsteads, or other improvements, and other values in rural areas, for which such federal matching funds are available, any participating county or fire department may contribute to the nonfederal matching share and may also contribute such other nonfederal cooperation as may be deemed necessary by the commission.



§ 12-6-8. Federal financial aid -- Expenditure of funds for forest farming and marketing of forest products

The commission shall be the designated agency to expend through the department all federal-aid funds available under the Cooperative Forestry Assistance Act of 1978, Public Law 95-313, for fire prevention and nursery work and for farm forestry or forest farming and nursery work. The commission shall also be the designated agency to expend through the department all other federal funds now in existence or to be created for the purpose of assisting private timber landowners in Georgia in the planting, management, and protection of their forests, and in the marketing of their forest products. All such funds shall be expended through regular Office of Planning and Budget channels, provided that those federal funds that may be appropriated or allocated to the Georgia Cooperative Extension Service under the Cooperative Forestry Assistance Act of 1978, or any other act of Congress, or any other source or allocation of federal funds for the purpose of carrying on agricultural or forestry extension work shall be made available directly to the Georgia Cooperative Extension Service.



§ 12-6-9. Acquisition of land; gifts of land for use as lookout tower sites; abandoned tower sites; improvements on land subject to reversionary clause

(a) The commission shall have the right to acquire, in the name of the state, by purchase, lease, agreement, or condemnation, such land within the state as may be deemed necessary and proper. Condemnation proceedings shall be subject to the applicable provisions of law relating to the condemnation of property by the State of Georgia. The acquisition by the commission of any land, either by purchase or by condemnation, shall be construed as transferring a fee simple interest, unless the instrument conveying such interest, or the condemnation petition, clearly indicates otherwise.

(b) The director, provided for in Code Section 12-6-11, is authorized to acquire in the name of the state, where the grantor makes a gift thereof to the state, small tracts of land not in excess of five acres, to be used as forest fire lookout tower sites. Title to such land may be conveyed by deeds containing reversionary clauses. Upon abandonment by the commission of such site after the site is no longer of use to it, the director is authorized to reconvey title by quitclaim deed to the grantor, his successors, or assigns, and the director is authorized to reconvey all tower sites subject to reversionary clauses which sites were acquired by the commission as gifts prior to March 3, 1955. However, in case of any abandonment or reconveyance under this subsection, the commission shall have the unqualified right to remove any improvements or fixtures, either temporary or permanent, placed on such property without regard to whether same would have, under general principles of law, become part of the realty, which right may be exercised any time before or a reasonable time after abandonment.

(c) The director is authorized to improve with funds appropriated to the commission any real estate under its control or management which may be held under a deed containing a reversionary clause conditioned on the discontinuation of use for the purpose for which conveyed.



§ 12-6-10. Reports to General Assembly

It shall be the duty of the commission, in cooperation with the director provided for in Code Section 12-6-11, to:

(1) Annually submit reports to each regular session of the General Assembly together with such information as is necessary to show the condition of the forest resources of the state, with particular reference to the protection, preservation, and propagation of timber growth, and all other matters pertaining to the forest resources, and with recommendations for necessary legislation as to protection, reforestation, and management; and

(2) Quinquennially submit reports to the General Assembly verifying the ability of forest resources in this state to meet the needs of the present without compromising the ability to meet the needs of future generations. The first such report shall be due not later than July 1, 2008. The director shall prescribe the manner, procedures, and data necessary to produce such report.



§ 12-6-11. Director -- Appointment; qualifications; salary; reimbursement for expenses; term

The commission shall appoint, by and with the advice and consent of the Governor, a director, who shall be the executive secretary and administrative officer of the commission. When seeking candidates for the position of director, emphasis shall be placed on identifying individuals who hold a Bachelor of Science degree in forestry or who have significant experience in forest management. The director shall receive a salary fixed by the commission plus actual expenses as provided for other state officials and employees and shall hold office at the pleasure of the commission. The present director shall continue to serve until removed by the commission.



§ 12-6-12. Director -- Duty of director to devote full time to office; power and duty of director to act for commission when commission not in session

The director shall devote his full time to the duties of his office; and when the commission is not in session, the director shall have power, and it shall be his duty, to act in all matters as fully as the commission is authorized, except in such matters where the approval of the commission is specifically required by this part.



§ 12-6-13. Director -- Oath; bond; location of office

The director shall take oath of office and give bond in the sum of $10,000.00 in the usual form required of state officials. The director shall have offices at the site of the state capitol or at such other place as may be recommended by the commission and approved by the Governor. The office of the director shall be the office of the commission.



§ 12-6-14. Director -- Eligibility of commission members for directorship or for employment under commission or director

No member of the commission during his tenure of office or within two years thereafter shall be eligible for appointment as director or for any employment under the commission or the director.



§ 12-6-15. Director -- Adoption of rules, regulations, and methods of administration

The director, with the approval of the commission, shall have the power to adopt all rules, regulations, and methods of administration necessary for the efficient operation of the activities of the commission as created and established by this part.



§ 12-6-16. Director -- Control of tree diseases and insect infestation

(a) Whenever the director or his agents determine that there exists an infestation of forest insect pests or an infection of forest tree diseases, injurious or potentially injurious to the timber or forest trees within the state, and that the infestation or infection is of such a character as to be a menace to the timber or forest growth of the state, the director shall declare the existence of a zone of infestation or infection and shall declare and fix boundaries so as to definitely describe and identify such zone of infestation or infection. The director or his agents shall give notice in writing by mail or otherwise to each forest landowner within the designated control zone advising him of the nature of the infestation or infection and the recommended control measures and offering him technical advice on methods of carrying out controls.

(b) The director shall have the power, by rule or regulation, to declare and define areas of quarantine and to prescribe all needful rules and regulations relating thereto. Any person violating any such rule or regulation shall be guilty of a misdemeanor. The director or any other person is empowered to institute action in his name to enjoin any practice in violation of such rules or regulations, without regard to whether such practices would under general law constitute a nuisance and without regard to whether an adequate remedy exists at law. The commission or any of its duly authorized agents or anyone acting at their direction shall have authority at all times to enter upon any lands for the purposes of making investigations and otherwise carrying out this Code section, without incurring liability for trespassing.



§ 12-6-17. Director -- Regulation of controlled burning where drought or other conditions exist

(a) Whenever in the judgment of the director, because of drought or other conditions, controlled burning of woods, lands, marshes, refuse, or other combustible materials in any county or counties or in any area within a county constitutes an unusual hazard to property, the director may by order, rule, or regulation prohibit the setting on fire of any woods, lands, marshes, refuse, or other combustible materials within any county or counties or within any area within a county, or may permit such burning only upon such conditions and under such regulations as in his judgment are necessary and proper to prevent the destruction of property. Where by rule or regulation the setting on fire of any woods, lands, marshes, refuse, or other combustible material has been prohibited, no person shall set or cause to be set any backfire, except under the direct supervision or permission of a state or federal forest officer, unless it can be established that the setting of such backfire was necessary for the purpose of saving life or valuable property, the burden of proving which shall rest on such person claiming same as a defense. Any order, rule, or regulation promulgated by the director under the authority of this Code section shall have the force and effect of law.

(b) Any person violating a lawful order or regulation promulgated under the authority of this Code section shall be guilty of a misdemeanor.



§ 12-6-18. Director -- Expenditure of funds for benefit of lands under commission's control; sale and disposal of products from controlled lands

When lands are acquired or leased under this part, the director, with the approval of the commission, is authorized to make expenditures of funds, not otherwise obligated, for the management, development, and utilization of such areas and to sell and otherwise dispose of the products from such lands.



§ 12-6-19. Director -- Promulgation of rules and regulations as to lands under commission's control; sale, lease, or exchange of controlled lands

The director, with the approval of the commission, is authorized to establish and from time to time alter rules and regulations governing the use, occupancy, and protection of the land and property under the commission's control and to preserve the peace therein. The director, with the approval of the commission, shall have full power and authority to exchange, sell, or lease lands under its jurisdiction when in the judgment of the director and the commission it is advantageous to the state to do so in the highest orderly development and management of state forests, provided that such lease, sale, or exchange shall not be contrary to the terms of any contract which the commission has entered into.



§ 12-6-20. Investigation and enforcement of forestry laws; powers of forestry investigators

(a) As used in this Code section, the term "forestry laws" means laws relating to forestry or timber resources and the protection, security, conservation, or sale of such resources.

(a.1) The director, with the approval of the commission, may appoint investigators to enforce the forestry laws of this state.

(b) The investigators so appointed and any fire-fighting crews under their direction may enter upon any land for the purpose of preventing and suppressing fires and enforcing the fire and other forestry laws of this state.

(c) Investigators who have been so appointed shall be certified by the Georgia Peace Officer Standards and Training Council after having successfully completed the course of training required by Chapter 8 of Title 35, the "Georgia Peace Officer Standards and Training Act," and thereafter shall be authorized and empowered to:

(1) Make summary arrests for violations of the fire and other forestry laws of this state; and, in case of such arrests, the investigator shall as soon as possible deliver the arrested person or persons to the custody of the sheriff of the county wherein the offense was committed;

(2) Arrest persons accused of violating any law which such investigators are empowered to enforce by the issuance of a citation, provided that the offense is committed in the presence of the investigator or information concerning the offense constituting a basis for arrest was received by the arresting investigator from a law enforcement officer, commission firefighter, or forester who observed the offense being committed. The arresting investigator may issue to the accused person a citation which shall enumerate the specific charges against such person and the date upon which such person is to appear and answer such charges. Whenever an arrest is made by the arresting investigator on the basis of information received from another law enforcement officer, commission firefighter, or forester who observed the offense being committed, such citation shall list the name of each officer, firefighter, or forester and each officer, firefighter, or forester shall be present when the charges against the offender are heard;

(3) Execute search warrants and arrest warrants for criminal violations relating to the forestry laws of this state and to arrest, upon probable cause and without warrant, any person the investigator observes violating any criminal law of this state while carrying out his or her duties, provided that such person shall immediately be delivered to the sheriff of the county where the violation occurred; and

(4) Carry weapons in order to execute their enforcement authority under this Code section.

(d) (1) Upon initiating any investigation regarding the potential theft or conversion of timber, the investigator shall promptly notify the sheriff or other law enforcement agency exercising jurisdiction within the county or municipality in which the investigator is conducting such investigation. No investigator shall request any other state law enforcement agency to render assistance in any investigation relating to the theft or conversion of timber without the consent of the sheriff or other law enforcement agency exercising jurisdiction within the county or municipality in which the investigation is conducted.

(2) The director may, and in the case of a request by the Governor shall, authorize and direct investigators to cooperate with and render assistance to any law enforcement agency of this state or of any political subdivision of this state in any criminal case, in the prevention or detection of violations of any law, or in the apprehension or arrest of any person who violates the criminal laws of this state, any other state, or the United States, upon a request by the sheriff or chief law enforcement officer of any political subdivision of this state or by the Governor.

(3) Nothing in this Code section shall repeal, supersede, alter, affect, or otherwise usurp the power of any other law enforcement officer of this state or of any political subdivision of this state.

(e) If any person charged by citation as provided in paragraph (2) of subsection (c) of this Code section shall fail to appear in court as specified in the citation, the judge having jurisdiction of the offense may issue a warrant ordering the apprehension of such person and commanding that he or she be brought before the court to answer the charge contained within such citation and the charge of his or her failure to appear as required. Such person shall then be allowed to make a reasonable bond to appear on a given date before the court.



§ 12-6-21. Uncontrolled fire as constituting a public nuisance; duties and liabilities of person or entity responsible

Any fire burning uncontrolled on any forested or cut-over brush land or grassland is declared to be a public nuisance by reason of its menace to life and property. Any person, firm, or corporation responsible either for the starting or for the existence of such fire is required to control or extinguish it immediately. If such person, firm, or corporation shall refuse or neglect to do so, any organized fire suppression force may suppress the nuisance thus constituted by controlling and extinguishing the fire; and the cost thereof may be recovered from the responsible person, firm, or corporation.



§ 12-6-22. Investigation of tree diseases or insect infestation; notification of landowner; recommendations; effect of landowner's failure to act; disposition of proceeds derived from sale of trees

(a) The commission shall have the authority to enter upon any land on which the commission believes the trees are suffering from an infestation or infection for the purpose of determining whether such infestation or infection exists, the location thereof, and the extent and cause thereof. If an infestation or infection is found to exist by the commission, it shall notify the landowner of such condition and recommend a course of action by the landowner to prevent the spreading of the infestation or disease. If the landowner, within a reasonable period of time following such notification, fails to take action to prevent the spreading of the infestation or disease, then the commission may:

(1) Fell and remove infested or diseased trees;

(2) Fell and chemically treat infested or diseased trees;

(3) Chemically treat standing infested or diseased trees; or

(4) Take such other effective control methods as the commission deems appropriate.

(b) Any proceeds derived from any sale of such trees shall be paid to the landowner.



§ 12-6-22.1. Control of aviation; power of commission

(a) (1) The commission shall be authorized to acquire, operate, maintain, house, and dispose of all state aviation assets assigned to the commission, to provide aviation services and oversight of such state aircraft and aviation operations for the mission of the commission and legitimate state business purposes, to achieve policy objectives through aviation missions, and to provide for the efficient operation of such state aircraft.

(2) All aircraft under the custody and control of the Georgia Aviation Authority as of June 30, 2012, which were previously transferred to the authority by the commission and associated parts and equipment and any budgeted operating funds associated with such aircraft shall be transferred on July 1, 2012, back to the custody and control of the commission.

(3) Any persons who as of June 30, 2012, were employed by the Georgia Aviation Authority pursuant to previous transfer from the commission to the authority shall be transferred back to the commission on July 1, 2012, and shall no longer be under the administration or direction of the authority.

(4) All airfields and appurtenances, including hangars, previously transferred to the Georgia Aviation Authority by the commission and all accounts receivable, budgeted operating funds, other funds, contracts, liabilities, and obligations associated with the aircraft being transferred back to the commission as of July 1, 2012, shall become the property, accounts receivable, budgeted operating funds, other funds, contracts, liabilities, and obligations of the commission on such date.

(5) The commission shall be responsible for providing aviation services in support of the mission of the commission. The commission shall be authorized to dispose of any state aircraft assigned to the commission and apply the proceeds derived therefrom to the purchase of replacement aviation assets.

(b) The commission shall have the power to:

(1) Hire, organize, and train personnel to operate, maintain, house, purchase, and dispose of aviation assets;

(2) Purchase, lease, maintain, develop, and modify facilities to support aviation assets and operations;

(3) Develop operating, maintenance, safety, security, training, education, and scheduling standards for commission aviation operations and conduct inspections, audits, and other similar oversight to determine practices and compliance with such standards;

(4) Develop an accountability system for commission aviation operations and activities;

(5) Identify the costs associated with training, education, and the purchase, operation, maintenance, and administration of state aircraft assigned to the commission and aviation operations and related facilities;

(6) In conjunction with the Georgia Aviation Authority, develop an appropriate joint billing structure for passenger transportation where the aircraft is designated and operated as a "civil aircraft" under Part 91 of the Federal Aviation Regulations and charge agencies and other state entities for the full variable hourly costs for the operation of each type of aircraft, evaluated annually and adjusted as necessary based upon the price of fuel, maintenance, and other fees that are a direct result of flying the aircraft on that specific trip; provided, however, that any billing to an agency by the commission shall be suspended whenever the Governor declares a state of emergency on any cost associated with aircraft used during and in response to such state of emergency;

(7) Retain appropriate external consulting and auditing expertise;

(8) Engage aviation industry representatives to ensure best practices for commission aviation assets;

(9) Delegate certain powers pursuant to this article to other state entities;

(10) Otherwise implement appropriate and efficient management practices for commission aviation operations; and

(11) Enter into agreements with the Georgia Aviation Authority for mutual use of state airfields and appurtenances, including aircraft hangars.






Part 1A - Timber Harvesting and Removal Requirements

§ 12-6-23. Scale load ticket required for wood removal; form; exceptions

(a) Any person, company, corporation, or others purchasing timber from lands in Georgia shall, within 20 days of removal of such timber, furnish the seller of timber a scale ticket for each and every load of wood removed, when such load is sold by weight, cord, or measure of board feet. A scale ticket shall include information clearly understandable to the seller as follows:

(1) Ticket number;

(2) Name and location of the person or company and its facility where the load of wood is received and weighed or measured;

(3) Date wood was received at such facility;

(4) Tract name;

(5) County and state of origin;

(6) Dealer name (if any);

(7) Producer or logging company name;

(8) Species of wood;

(9) Weight or scale information. If the load is measured by weight, the gross, tare, and net weights shall be shown. If the load is measured by scale, the total volume shall be shown;

(10) Weight, scale, or amount of wood deducted and the deduction classification (cull, undersize, metal, knots, etc.); and

(11) Name of the person receiving, weighing, or scaling the wood.

(b) Subsection (a) of this Code section shall not apply to the following:

(1) The sale of wood for firewood only;

(2) Any landowner harvesting and processing his own timber; and

(3) Bulk or lump sum sales wherein the landowner and the purchaser agree on a total price for all of said timber purchased.

(c) Any person, company, or corporation which violates any provision of subsection (a) of this Code section shall be guilty of a misdemeanor.



§ 12-6-24. Notice of timber harvesting operations

(a) (1) A county governing authority may by ordinance or resolution require all persons or firms harvesting standing timber in any unincorporated area of such county for delivery as pulpwood, logs, poles, posts, or wood chips to any woodyard or processing plant located inside or outside this state to provide notice of such harvesting operations to the county governing authority or the designated agent thereof prior to entering onto the property if possible, but in no event later than 24 hours after entering onto the property. Further, such persons shall give notice of cessation of cutting within 24 hours after the job is completed.

(2) A municipal governing authority may by ordinance or resolution require all persons or firms harvesting standing timber in any incorporated area of such municipality for delivery as pulpwood, logs, poles, or wood chips to any woodyard or processing plant located inside or outside this state to provide notice of such harvesting operations to the municipal governing authority or the designated agent thereof prior to entering onto the property if possible, but in no event later than 24 hours after entering onto the property. Further, such persons shall give notice of cessation of cutting within 24 hours after the job is completed.

(b) Any ordinance or resolution adopted pursuant to subsection (a) of this Code section shall conform to the following requirements:

(1) Prior written notice shall be required of any person or firm harvesting such timber for each separate tract to be harvested thereby, shall be made only in such form as prescribed by rule or regulation of the director, and shall be limited to the following:

(A) A map of the area which identifies the location of the tract to be harvested and, as to those trucks which will be traveling to and from such tract for purposes of picking up and hauling loads of cut forest products, the main point of ingress to such tract from a public road and, if different, the main point of egress from such tract to a public road;

(B) A statement as to whether the timber will be removed pursuant to a lump sum sale, per unit sale, or owner harvest for purposes of ad valorem taxation under Code Section 48-5-7.5;

(C) The name, address, and daytime telephone number of the timber seller if the harvest is pursuant to a lump sum or per unit sale or of the timber owner if the harvest is an owner harvest; and

(D) The name, business address, business telephone number, and nighttime or emergency telephone number of the person or firm harvesting such timber;

(2) Notice may be submitted in person, by transmission of an electronic record via telefacsimile, e-mail, or such other means as approved by the governing authority, or by mail;

(3) The governing authority may require persons or firms subject to such notice requirement to deliver a bond or letter of credit as provided by this paragraph, in which case notice shall not be or remain effective for such harvesting operations unless and until the person or firm providing such notice has delivered to the governing authority or its designated agent a valid surety bond, executed by a surety corporation authorized to transact business in this state, protecting the county or municipality, as applicable, against any damage caused by such person or firm in an amount specified by the governing authority not exceeding $5,000.00 or, at the option of the person or firm harvesting timber, a valid irrevocable letter of credit issued by a bank or savings and loan association, as defined in Code Section 7-1-4, in the amount of and in lieu of such bond. Each county or municipality shall require no more than one bond from each person or firm harvesting timber regardless of the number of tracts harvested in such county or municipality by each such person or firm so long as the bond remains in effect. Otherwise, a valid replacement bond must be obtained and delivered to the governing authority of such county or municipality or its designated agent no later than the close of business on the fifth business day following the day that such governing authority filed a claim to recover damages against the then-existing bond. Upon filing such claim, such governing authority shall immediately provide notice thereof, including the date such claim was filed, to the person or firm causing the damage. Such notice may be given in person, by transmission of an electronic record via telefacsimile, or by e-mail. For purposes of this paragraph, any such surety bond or letter of credit shall be valid only for the calendar year in which delivered;

(4) Notice shall be effective for such harvesting operation on such tract within such unincorporated area of the county or incorporated area of the municipality upon receipt of the same by the applicable governing authority or its designated agent and, if applicable, compliance with the requirements of paragraph (3) of this subsection and until such time as the person or firm giving such notice has completed the harvesting operation for such tract; provided, however, that any subsequent change in the facts required to be provided for purposes of such notice shall be reported to the governing authority or its designated agent within three business days after such change;

(5) Notice requirements shall be applicable to any such timber harvested on or after the effective date of the ordinance or resolution adopted pursuant to this Code section; and

(6) Violation of the notice requirements of any ordinance or resolution adopted pursuant to this Code section shall be punishable by a fine not exceeding $500.00.

(c) The director shall promulgate such rules and regulations as are reasonable and necessary for purposes of the standard form required by paragraph (1) of subsection (b) of this Code section.

(d) Any municipal governing authority or designated agent thereof which receives a notice required by ordinance or resolution adopted pursuant to this Code section regarding timber harvesting operations to be conducted in whole or in part within the corporate limits of such municipality shall transmit a copy of such notice to the governing authority of the county or the designated agent thereof.

(e) (1) No county, municipality, or other political subdivision in this state shall require any person or firm harvesting standing timber therein for delivery as pulpwood, logs, poles, posts, or wood chips to any woodyard or processing plant located inside or outside this state to provide any notice of or plan or security for such harvesting or hauling of forest products except as provided by this Code section.

(2) No county, municipality, or other political subdivision in this state shall require any person or firm harvesting standing timber therein for delivery as pulpwood, logs, poles, posts, or wood chips to any woodyard or processing plant located inside or outside this state to obtain any permit for such harvesting or hauling of forest products, including without limitation any permit for any new driveway in connection with timber harvesting operations; provided, however, that this paragraph shall not otherwise limit the authority of a county or municipality to regulate roads or streets under its jurisdiction in accordance with Title 32.

(3) The provisions of paragraphs (1) and (2) of this subsection shall not preclude counties, municipalities, and other political subdivisions from enacting and enforcing tree ordinances, landscape ordinances, or streamside buffer ordinances; provided, however, such ordinances shall not apply to timber harvesting as described in subparagraph (A) of paragraph (4) of this subsection or in unzoned tracts as described in subparagraph (B) of paragraph (4) of this subsection.

(4) (A) The limitations on the regulatory authority of counties, municipalities, or other political subdivisions provided by paragraphs (1), (2), and (3) of this subsection shall apply only to timber harvesting operations which qualify as forestry land management practices or agricultural operations under Code Section 12-7-17, not incidental to development, on tracts which are zoned for or used for forestry, silvicultural, or agricultural purposes.

(B) The limitations on the regulatory authority of counties, municipalities, or other political subdivisions provided by paragraphs (1), (2), and (3) of this subsection shall also apply to tracts which are unzoned.

(5) No county or municipality shall require a fee of any kind for receiving a notification of a timber harvest.






Part 2 - Practice of Professional Forestry

§ 12-6-40. Legislative purpose

It is the purpose of this part to protect the public by improving the standards relative to the practice of professional forestry.



§ 12-6-41. Definitions

As used in this part, the term:

(1) "Board" means the State Board of Registration for Foresters provided for by this part.

(2) "Professional forestry" or "practice of professional forestry" means any professional service relating to forestry, such as investigation, evaluation, development of forest management plans or responsible supervision of forest management, forest protection, silviculture, forest utilization, forest economics, or other forestry activities in connection with any public or private lands, provided that forestry instructional and educational activities shall be exempted. The board shall issue licenses only to those applicants who meet the requirements of this Code section, provided that no person shall be eligible for registration as a registered forester who is not of good character and reputation; provided, further, that employees of the state and federal governments assisting farmers in agricultural programs shall be exempt from this part.

(3) "Registered forester" means a person who has registered and qualified under this part to engage in professional forestry practices as defined in this Code section.



§ 12-6-42. State Board of Registration for Foresters -- Creation; appointment of members; certificate of appointment; oath; term of office

(a) A State Board of Registration for Foresters is created whose duty it shall be to administer this part.

(b) The board shall consist of five foresters who shall be selected and appointed by the Governor and who shall have the qualifications required by Code Section 12-6-43.

(c) In addition to the five members provided for in subsection (b) of this Code section, the board shall consist of a sixth member who shall be appointed by the Governor from the public at large and who shall have no connection whatsoever with the practice of professional forestry. The initial term of appointment for the additional member provided for by this subsection shall expire June 30, 1985; thereafter, the Governor shall appoint successors for terms of five years each.

(d) Every member of the board shall receive a certificate of his appointment from the Governor and before beginning his term of office shall file with the Secretary of State his written oath or affirmation for the faithful discharge of his official duty.

(e) The five members of the board shall be appointed for terms of five years. On the expiration of the term of any member of the board, the Governor shall in the manner provided in this Code section appoint for a term of five years a registered forester having the qualifications required by Code Section 12-6-43 to take the place of the member whose term on the board is expiring. Each member shall hold office until the expiration of the term for which that member is appointed or until a successor shall have been duly appointed and shall have qualified.



§ 12-6-43. State Board of Registration for Foresters -- Qualifications of members

Each member of the board shall be a citizen of the United States and a resident of Georgia and shall have been engaged in the practice of forestry for at least ten years, provided that only the citizenship and residency requirements of this Code section shall apply to the member appointed pursuant to subsection (c) of Code Section 12-6-42.



§ 12-6-44. State Board of Registration for Foresters -- Compensation of members

Each member of the board shall be reimbursed as provided for in subsection (f) of Code Section 43-1-2.



§ 12-6-45. State Board of Registration for Foresters -- Removal of members; vacancies

The Governor may remove any member of the board for misconduct, incompetency, or neglect of duty. Vacancies in the membership of the board shall be filled for the unexpired term by appointment only as provided in this part.



§ 12-6-46. State Board of Registration for Foresters -- Meetings; officers

The board shall hold meetings as necessary. The board shall elect or appoint annually a chairman and a vice-chairman. The division director of the professional licensing boards division, as provided in Chapter 1 of Title 43, shall serve as secretary of the board in the same manner as provided by Code Sections 43-1-1 and 43-1-2.



§ 12-6-47. State Board of Registration for Foresters -- Rules and regulations; seal

(a) The board shall have the power to promulgate rules and regulations, not inconsistent with the Constitution and laws of this state, which may be reasonably necessary for the proper performance of its duties and the regulation of the proceedings before it.

(b) The board shall adopt and have an official seal.



§ 12-6-48. State Board of Registration for Foresters -- Record of proceedings

The board shall keep a record of its proceedings. The records of the board shall be prima-facie evidence of the proceedings of the board set forth therein, and a transcript thereof, duly certified by the secretary of the board under seal, shall be admissible in evidence with the same force and effect as if the original were produced.



§ 12-6-49. Qualifications and requirements for registered foresters

(a) The minimum qualifications and requirements for registration as a registered forester shall be as follows:

(1) Graduation with a baccalaureate degree from a school, college, or department of forestry approved by the board, passage of a board approved examination after graduation, and a specific record of an additional two years' or more experience in forestry work of a character satisfactory to the board indicating that the applicant is competent to practice forestry. Such two years' experience need not be obtained on lands owned, leased, rented, or held by the applicant or by any person, corporation, agency, entity, or institution by which such applicant is employed, so long as the applicant works under supervision of a registered forester or under other supervision acceptable to the board; or

(2) Graduation from a school of forestry not approved by the board or completion of a curriculum approved by the board in which the applicant has acquired a minimum of 40 quarter hours' credit, or its equivalent, in forestry subjects, provided that such applicant may be licensed only after acquiring two years' experience of a character satisfactory to the board and under the supervision of a registered forester or under other supervision acceptable to the board, and only after passing a board approved examination; provided, however, that an applicant who graduates on or after July 1, 1993, from a school of forestry not approved by the board or who, on or after July 1, 1993, completes a curriculum approved by the board in which the applicant has acquired a minimum of 40 quarter hours' credit, or its equivalent, in forestry subjects, may be licensed only after completing three years' experience of a character satisfactory to the board and under the supervision of a registered forester or under other supervision acceptable to the board and only after passing a board approved examination.

(b) The board shall issue licenses only to those applicants who meet the requirements of this Code section, provided that no person shall be eligible for registration as a registered forester who is not of good moral character and reputation.

(c) It shall be the duty of the board by rule or regulation to define "supervision" and "experience" as used in this part, and in so doing the board shall consider and give effect to the directness, immediacy, scope, extent, quality, and constancy of such supervision, and, as to experience, the nature, quality, and extent thereof.



§ 12-6-49.1. Denial or suspension of license for noncompliance with child support order

(a) As used in this Code section, the term:

(1) "Agency" means the agency within the Department of Human Services which is responsible for enforcing orders for child support pursuant to Article 1 of Chapter 11 of Title 19, the "Child Support Recovery Act."

(2) "Compliance with an order for child support" means, as set forth in a court order, administrative order, or contempt order for child support, the obligor is not more than 60 calendar days in arrears in making payments in full for current support, periodic payments on a support arrearage, or periodic payments on a reimbursement for public assistance.

(3) "Proof of compliance" means the notice of release issued by the agency or a court of competent jurisdiction stating that the delinquent obligor is in compliance with an order for child support.

(b) The board shall suspend, as provided for in Code Sections 19-6-28.1 and 19-11-9.3, the license of any registered forester upon receipt of a record from the agency or a court of competent jurisdiction stating that such licensee is not in compliance with an order for child support.

(c) The board shall deny the application or renewal, as provided for in Code Sections 19-6-28.1 and 19-11-9.3, of any applicant or licensee upon receipt of a record that such applicant or licensee is not in compliance with an order for child support from the agency or court of competent jurisdiction.

(d) Notwithstanding any other provisions of law, the hearings and appeals procedures provided for in Code Section 19-6-28.1 or 19-11-9.3, where applicable, shall be the only such procedures required to suspend a license or deny the issuance or renewal of an application for a license under this part.



§ 12-6-49.2. Suspension of registered forester license; borrowers in default; hearing and appeal procedures

(a) As used in this Code section, the term:

(1) "Agency" means the Georgia Higher Education Assistance Corporation created in Code Section 20-3-263 which is responsible for administering a program of guaranteed educational loans to eligible students and eligible parents known as the Georgia Higher Education Loan Program.

(2) "Borrower" means an individual who borrowed a guaranteed educational loan under the Georgia Higher Education Loan Program.

(3) "Default" means default as defined by federal law under the Higher Education Act of 1965.

(4) "Satisfactory repayment status" means the borrower has agreed to repay the defaulted loan to the agency and has made a payment in the most recent prior 60 days.

(b) The board shall suspend, as provided for in Code Section 20-3-295, the license of any registered forester upon receipt of a record from the agency stating that such licensee is a borrower in default who is not in satisfactory repayment status.

(c) The board shall deny the application for renewal, as provided for in Code Section 20-3-295, of any applicant or licensee upon receipt of a record from the agency stating that such licensee is a borrower in default who is not in satisfactory repayment status.

(d) Notwithstanding any other provisions of law, the hearings and appeals procedures provided for in Code Section 20-3-295, where applicable, shall be the only such procedures required to suspend a license or deny the issuance or renewal of an application for a license under this part.



§ 12-6-50. Applications for registration; fee

(a) Applications for registration shall be made on forms prescribed and furnished by the board; shall contain statements made under oath, showing the applicant's education and a detailed summary of the applicant's technical work; and shall contain not fewer than five references, of whom three or more shall be registered foresters having personal or professional knowledge of the applicant's forestry experience.

(b) The registration fee for a license as a registered forester shall be an amount established by the board. Should the board deny the issuance of a license to any applicant, the initial fee deposited shall be retained by the board as an application fee.



§ 12-6-51. Examinations

When written examinations are required, they shall be held at such time and place as the division director of the professional licensing boards division, as provided in Chapter 1 of Title 43, shall determine. The methods of procedure shall be prescribed by the division director of the professional licensing boards division, as provided in Chapter 1 of Title 43. A candidate failing on examination may apply for reexamination in the manner provided for by the division director of the professional licensing boards division, as provided in Chapter 1 of Title 43. Subsequent examination will be granted upon payment of a fee to be determined by the board.



§ 12-6-52. Licenses -- Issuance generally; endorsement by registrant of plans, maps, specifications, and reports issued by registrant

The board shall issue a license upon payment of a registration fee as provided for in this part to any applicant who, in the opinion of the board, has satisfactorily met all of the requirements of this part. The issuance of a license by the board shall be evidence that the person named therein is entitled to all the rights and privileges of a registered forester while the license remains unrevoked or unexpired. Plans, maps, specifications, and reports issued by a registrant shall be endorsed with his name and license number during the life of the registrant's license.



§ 12-6-53. Licenses -- Eligibility of foresters with 12 years' experience

Reserved. Repealed by Ga. L. 1988, p. 953, § 8, effective July 1, 1988.



§ 12-6-54. Licenses -- Reciprocity for nonresidents

(a) Any person who is licensed as a registered forester under the laws of another state may be licensed and registered under the laws of Georgia by reciprocity without having to qualify under the other provisions of this part, subject to the following conditions:

(1) That the requirements and qualifications for licensing and registration under the laws of the state in which such person is licensed are substantially equivalent to those of Georgia, such substantial equivalency to be determined by the board; and

(2) That such state permits licensing of foresters registered in Georgia on terms substantially equivalent to those of this Code section, such substantial equivalency to be determined by the board.

(b) Notwithstanding the foregoing provisions of this Code section, the board may decline to license by reciprocity any person on an individual basis where the board determines that such applicant does not possess good character or has been guilty of fraud in making application under the laws of Georgia or of any other state, or where the board determines by examination or otherwise that such applicant is not in fact qualified to become licensed as a registered forester.

(c) Any person desiring to become registered under this Code section shall make application under oath on blanks to be furnished by the board, shall accompany such application with the same fee required for licensing and registration under Code Section 12-6-50, and shall cause to be sent to the board a certificate from the proper authority of the state under which such person is already registered certifying thereto.

(d) Any license issued under this Code section shall be subject to all provisions of this part governing expiration, renewal, renewal fees, revocation, and any and all other provisions of law governing or relating to registered foresters.



§ 12-6-55. Licenses -- Only individuals may be licensed

Registration shall be determined upon a basis of individual personal qualifications. No firm, company, partnership, or corporation can be licensed.



§ 12-6-56. Licenses -- Expiration and renewal generally; continuing forestry education requirement

(a) Licenses shall be valid for up to two years and shall be renewable biennially on the renewal date established by the division director of the professional licensing boards division, as provided in Chapter 1 of Title 43.

(b) The board shall require persons who are licensed under this part to complete not less than six hours and not more than 20 hours of continuing forestry education as a condition of license renewal. The board shall be authorized to approve continuing forestry education courses offered by professional organizations, institutions of higher learning, qualified individuals, or specialty societies. In addition, the board shall be authorized to approve credit for meetings, presentations, or other activities considered by the board to be a form of continuing education.

(c) The board shall be authorized to waive the continuing forestry education requirement in cases of hardship or illness.

(d) The board shall be authorized to promulgate rules and regulations to ensure compliance with the requirements of this Code section.



§ 12-6-57. State Board of Registration for Foresters -- Denial or revocation of license; discipline of licensee; code of ethics

The board shall have the authority to refuse to grant a license to an applicant, to revoke the license of a person licensed by the board, or to discipline a person licensed by the board upon a finding by a majority of the board that the licensee or applicant has violated the provisions of Code Section 43-1-19. The board shall have the authority to adopt, by regulation, a code of professional ethics for foresters and thereby define unethical conduct or practice by applicants or licensees of the board for purposes of Code Section 43-1-19.



§ 12-6-58. State Board of Registration for Foresters -- Duplicate license for lost, destroyed, or mutilated license

A duplicate license to replace any lost, destroyed, or mutilated license may be issued, subject to the rules of the board, upon payment of a fee established by the board.



§ 12-6-59. Receipts and disbursements

Reserved. Repealed by Ga. L. 1988, p. 953, § 11, effective July 1, 1988.



§ 12-6-60. Injunctive relief

In addition to any other remedy or criminal prosecution, whenever it shall appear to the board that any person, firm, company, partnership, association, or corporation, or their agents, officers, or directors, is or has been holding himself, itself, or themselves out to the public as a registered forester when not so registered, the board may, on its own motion or on the verified complaint in writing of any person, file an equitable petition in its own name in the superior court in any county of this state having jurisdiction of the parties, alleging the facts and praying for a temporary restraining order, a temporary injunction, or a permanent injunction against such person, firm, company, partnership, association, or corporation, or their agents, officers, and directors, restraining him, it, or them from violating such law. Upon proof of the facts as alleged, the court shall issue such restraining order, temporary injunction, or permanent injunction without requiring allegation or proof that the petitioner therefor has no adequate remedy at law.



§ 12-6-61. Prohibited acts

(a) No person shall use in connection with his name or otherwise assume, use, or advertise any title or description tending directly or indirectly to convey the impression that he is a registered forester without first having been licensed and registered as a registered forester as provided in this part.

(b) Except as specifically authorized under this part, no person shall engage in the practice of professional forestry, as defined in this part, or in any manner advertise or hold himself out as engaged in such practice without first being licensed as a registered forester under this part.

(c) Notwithstanding subsection (b) of this Code section or any other provisions of this part, nothing in this part shall be construed as preventing or prohibiting any person from managing or otherwise conducting forestry practices on land owned, leased, rented, or held by such person; nor shall anything in this part prohibit any regular employee or official of any person, corporation, agency, institution, or other entity from engaging in professional or other forestry practices on lands owned, leased, rented, or held by such person, corporation, agency, or other entity; nor shall anything in this part prohibit any graduate of a school of forestry from practicing forestry under supervision as authorized in Code Section 12-6-49 so as to qualify for licensing as provided in that Code section.



§ 12-6-62. Penalty; authority to prefer charges; immunity of person bringing charges from liability; duty to enforce part; legal assistance by Attorney General

(a) Any person, firm, or partnership violating any provision of this part shall be guilty of a misdemeanor.

(b) Any person who:

(1) Refuses upon request to surrender to the board or any duly authorized agent thereof any license held by such person;

(2) Presents or attempts to use as his own the license of another;

(3) Gives any false or forged evidence of any kind to the board or any member thereof in obtaining a license;

(4) Attempts to use an expired or revoked license; or

(5) Endorses any documents with his name and license number as provided in Code Section 12-6-52 after the license of the registrant named thereon has expired or has been revoked, unless the license has been renewed or reissued,

shall be guilty of a misdemeanor.

(c) Any registered forester who endorses any plan, specification, estimate, or map without having actually prepared such plan, specification, estimate, or map or without having been in the actual charge of the preparation thereof shall be guilty of a misdemeanor.

(d) The board or such person or persons as may be designated by the board to act in its stead is empowered to prefer charges for any of the violations of this part in any court of competent jurisdiction. Where reasonable ground existed to believe or suspect the guilt of the accused, such person bringing charges shall be immune from liability in damages or otherwise, notwithstanding that the accused was acquitted thereof.

(e) It shall be the duty of all duly constituted officers of the law of this state or of any political subdivision thereof to enforce the provisions of this part and to prosecute any persons, firms, or partnerships violating the same. The Attorney General of the state and his assistants shall act as legal advisor to the board and render such legal assistance as may be necessary in carrying out this part.



§ 12-6-63. Termination

Repealed by Ga. L. 1992, p. 3137, § 41, effective July 1, 1992.






Part 3 - Forest Fire Prevention and Control

§ 12-6-80. Short title

This part shall be known and may be cited as the "Georgia Forest Fire Protection Act."



§ 12-6-81. Legislative purpose

The General Assembly, recognizing that the forest lands and resources of the state are a natural resource of great economic value to the citizens of the state, comprising two-thirds of the state's area, or 24 million acres, and giving employment to over 177,000 Georgia citizens and bringing to the state a $19.5 billion economic impact; that uncontrolled forest fires threaten not only lands on which they occur, but also the health of the lands and the citizens of the state; that the present and potential production of forest products are materially menaced and reduced through recurring uncontrolled forest fires, thereby resulting in loss to owners of forest lands, industries, workers, and communities; that it is of vital importance to the state to protect and develop forest lands for the continuous production of forest products; and that this cannot be accomplished without organized and coordinated state-wide protection, declares that protection against uncontrolled fire and preservation of the forest lands and forest resources of the state are essential for the economic welfare of the state and its people and further declares that prescribed burning is an effective method of reducing fuel loads and the potential hazards and impact associated with uncontrolled fires.



§ 12-6-82. Definitions

As used in this part, the term:

(1) "Forest fire" means any fire burning uncontrolled on any forest land covered wholly or in part by timber, brush, grass, or other flammable material.

(2) "Forest lands" means all lands which are situated outside of corporate limits and which have enough forest growth, either standing or down, or have sufficient flammable debris or grass, to constitute, in the judgment of the State Forestry Commission, a menace to such lands or adjoining lands.



§ 12-6-83. Direction and supervision by State Forestry Commission of forest fire protection work; making and enforcing rules and regulations

All forest fire protection work shall be under the direction and supervision of the State Forestry Commission, through the director of the commission, subject to this part and the laws of this state relative to forestry and forest fire prevention and suppression. The commission shall have power to make and enforce all rules and regulations necessary for the administration of forest fire protection.



§ 12-6-84. Entry upon land for fire-prevention purposes or investigations

The members of the State Forestry Commission and any of its authorized agents or anyone acting at their direction shall have the right at any or all times to go upon any land for the purpose of preventing, controlling, or suppressing forest fires, as defined in Code Section 12-6-82, or for the purpose of making investigations, without incurring liability for trespassing.



§ 12-6-85. Fire protection units

The State Forestry Commission shall divide the state into fire protection units which will provide efficient and economical fire protection within the unit area. Such units will comprise one or more counties or portions of counties.



§ 12-6-86. Unit forestry boards -- Creation; appointment; qualifications; terms of office; vacancies; service by members without compensation

(a) In the discretion of the State Forestry Commission, there may be set up in each fire protection unit a board to be known as the unit forestry board, consisting of five members who shall be appointed by the State Forestry Commission.

(b) The State Forestry Commission shall determine the number of members from each county within the fire protection unit to be appointed to the board in accordance with the percentage of forest land acreage for each county within the unit.

(c) The members of the board shall be residents of the county from which they are appointed and shall be owners of forest land or representatives of such owners. Change of residence from the county shall terminate the appointment.

(d) The initial term of the members of all of the unit forestry boards shall be one member for one year, one member for two years, one member for three years, one member for four years, and one member for five years, each member holding office until his successor is appointed. After the expiration of the first term, one member shall be appointed annually for a term of five years.

(e) In case of a vacancy on the unit forestry board by reason of death, resignation, or otherwise, such vacancy shall be filled for the unexpired term in the same manner as provided for the appointment of members thereof.

(f) The members of the unit forestry boards shall serve without compensation.



§ 12-6-87. Unit forestry boards -- Duties

The duties of the unit forestry board shall be to assist in the efficient performance of this part and in the general conduct of the forestry program in the fire protection unit.



§ 12-6-88. Unit forestry boards -- Annual forest fire protection plans appropriation of funds for public information campaign

The State Forestry Commission shall prepare for each unit forestry board a plan for forest fire protection for the fiscal year and shall present such plan at a meeting of the board prior to July 1 of each year. It is the intent of the General Assembly that funds be appropriated to the State Forestry Commission each year to provide a public information campaign as provided in Code Section 12-6-149 and for prescribed fire training throughout the state.



§ 12-6-89. "Extreme forest fire emergency" defined; authority of Governor, forestry investigators, and peace officers in emergency; advice by director to Governor as to existence of emergency

(a) As used in this Code section, "extreme forest fire emergency" means a condition whereby forest fires within the state are of such number, size, severity, and intensity that they cannot be controlled by the existing facilities of the State Forestry Commission and are endangering life and property.

(b) The Governor shall have authority to declare and determine the existence and termination of such emergency and, by order, rule, or regulation, to prohibit hunting, fishing, camping, or picnicking in any woods or lands of the state, or to prohibit the entering of such woods or lands for any other purposes which might cause a fire hazard or endanger the life or property of any person within such area. The Governor may direct and commandeer all state agencies and personnel to assist the State Forestry Commission in such emergency by executive order.

(c) Forestry investigators and any and all other peace officers of this state, or of any county or municipality thereof, shall have authority to make arrests for violation of any order, rule, or regulation made pursuant to a declaration of extreme forest fire emergency. Any person who violates any such order, rule, or regulation shall be guilty of a misdemeanor.

(d) The director of the State Forestry Commission will notify the Governor from time to time what situation, in his judgment, constitutes an extreme forest fire emergency.



§ 12-6-90. Permit required for burning woods, lands, marshes, or other flammable vegetation; exceptions

(a) Except as provided in subsections (b) and (c) of this Code section, any person, firm, corporation, or association lawfully entitled to burn any woods, lands, marshes, or any other flammable vegetation, whether in cultivated or uncultivated areas, shall prior to such burning obtain a permit therefor from the forest ranger of the county wherein such burning is to be made or from another employee of the forestry unit serving such county who is authorized by the chief forester of such unit to grant such permits. An applicant for a permit shall provide the county forest ranger or other authorized employee of the forestry unit serving the county with the location and the recommended time of the proposed burn. Such information may be provided and the permit may be obtained by a telephone call to the county forest ranger or to another authorized employee of the forestry unit serving the county. The permit shall be given by providing the applicant therefor with a permit number which will grant permission for a controlled burn to take place at the location specified by the applicant at a time approved by the county forest ranger or by the other authorized employee of the forestry unit serving the county.

(b) It shall not be necessary to obtain a permit otherwise required by subsection (a) of this Code section if a sudden emergency requires a firing in order to render one's premises safe. In any prosecution under this Code section, a necessary firing in a sudden emergency shall constitute an affirmative defense, but the burden of proving such necessity shall rest upon the person asserting it as a defense.

(c) It shall not be necessary to obtain a permit otherwise required by subsection (a) of this Code section to burn improved pastures, residue on cultivated crop land, or leaf piles if the person, firm, corporation, or association intending to burn such residue shall, prior to such burning, give notice of the approximate time and location thereof to the forest ranger of the county wherein such burning is to be made or to an employee of the forestry unit serving such county who is authorized to grant permits under subsection (a) of this Code section.

(d) The notice or permit required by this Code section shall be in addition to any other notice or permit or other requirement for burning provided for by law or by ordinance, resolution, or regulation of any county or municipality of this state; provided, however, that no additional restrictions provided by local ordinance shall prohibit burning the understory for the health of the forest and wildlife or prohibit the landowner's ability to reduce fuel loads on the forest floor for the safety of the community; provided, further, that the foregoing exception shall not apply to the burning of leaf or brush piles not necessary to accomplish the purposes of prescribed burning.

(e) Any person who fails to give any notice required by subsection (c) of this Code section or who makes a burn described by subsection (a) of this Code section without obtaining the permit required by said subsection shall be guilty of a misdemeanor.



§ 12-6-91. Controlled burning by owners over own forest land

Unless prohibited by the director of the State Forestry Commission pursuant to the provisions of Code Section 12-6-17, the owners of any forest land may accomplish controlled burning over their own land when a permit therefor is obtained pursuant to the requirements of Code Section 12-6-90 and the fire is not allowed to spread onto or over the land of another or others.



§ 12-6-92. Vesting of title to property in State Forestry Commission

The title to all property already acquired or which may be acquired incidental to carrying out this part shall be vested in the State Forestry Commission.



§ 12-6-93. Appropriations; agreements between State Forestry Commission and counties; taxation by counties for fire protection

(a) The funds required to carry out this part and provide for the coordinated protection of uncontrolled fire on all forest lands in the State of Georgia may be provided from annual appropriations made by the General Assembly for this purpose.

(b) In the event any county desires forest fire protection, the county shall enter into an agreement with the State Forestry Commission, and such agreement shall provide for the payment to the commission of an amount reasonably related to the actual cost of providing forest fire protection. Such amount shall be calculated per forest acre of privately owned forest land. Forest acres of privately owned land shall be based upon the most recent United States Forest Service survey for Georgia.

(c) Any agreement in existence on July 1, 2010, between a county and the commission providing for a different percentage or amount of payment shall be changed so as to provide for the payment of an amount reasonably related to the actual cost of providing forest fire protection. Such amount shall be calculated per forest acre.

(d) Any county may levy a tax to provide the additional funds required for fire protection under this part.






Part 4 - Forestry Research

§ 12-6-110. Powers and duties of State Forestry Commission as to forestry research

The State Forestry Commission shall have the following duties and powers:

(1) To investigate subjects or methods, means, and ways of carrying out such forestry research as it may determine most desirable or necessary in any phase of forestry, or any research which would benefit the promotion of forestry in the State of Georgia, or which would be for the benefit of any industry either privately owned or owned by federal or state governments, or any subdivision thereof;

(2) To promote and assist in the publicizing of the result of any research connected with any phase of forestry. The commission shall cooperate with, and is specifically authorized to counsel and advise, any entity having duties, powers, or objectives similar to or related to those of the commission, including but not limited to any private industry, any agency or agencies of the federal government, this state, other states, and any local governments;

(3) To coordinate all forestry research in the State of Georgia and to see that there is no duplication of research by any agency of the state with any research by the federal government, any county, municipality, or local government, any board, bureau, commission, or any other organization, public or private. The commission shall investigate and determine what forestry research is being carried on by any of the entities listed in this paragraph and shall use the results of this investigation to advise and furnish information to any other entity engaged in forestry research; and

(4) To designate any agency of the state or federal government, or any subdivision thereof, or any other organization which is organized for the purpose of and engaged in forestry research, to carry out any research or experiment in connection with forestry which the commission deems to have the best facilities or to be otherwise best suited for carrying out the particular research or experiment. The commission may, from its funds provided for in this part, allocate to such agency or organization such amount as it deems necessary for such particular research or experiment.



§ 12-6-111. Employment by State Forestry Commission of assistants and other employees

The State Forestry Commission shall have the power to employ such assistants, technical, clerical, or otherwise, and such other employees as the commission in the exercise of its discretion shall deem necessary or proper to the effectual discharge of the duties and the exercise of the powers of the commission enumerated in this part. The commission shall have the power to fix, prescribe, and change the compensation and duties of any such employees.



§ 12-6-112. Appropriations, grants, or gifts to State Forestry Commission for forestry research

(a) For carrying out any of the objectives stated in Code Section 12-6-110, the State Forestry Commission may accept appropriations, grants, or gifts from the federal government; the state government; any county, municipal, or local government; any board, bureau, commission, agency, or establishment of any such government; any other organizations, public or private; and any individual or groups of individuals or corporations. Such grants or gifts shall be held and administered subject to this part.

(b) Appropriations for research conducted by or through the State Forestry Commission for the purposes stated in this part shall be specified in the "General Appropriations Act" as a separate line item appropriation under the State Forestry Commission. Any funds in such line item appropriation shall be allocated to research projects selected by the State Forestry Commission and the director of the State Forestry Commission.



§§ 12-6-113 through 12-6-118.

Repealed by Ga. L. 2001, p. 873, § 4, effective July 1, 2001.






Part 5 - Herty Advanced Materials Development Center



Part 6 - Prescribed Burning

§ 12-6-145. Short title

This part shall be known and may be cited as the "Georgia Prescribed Burning Act."



§ 12-6-146. Legislative findings and purpose

(a) It is declared by the General Assembly that prescribed burning is a resource protection and land management tool which benefits the safety of the public, Georgia's forest resources, the environment, and the economy of the state. The General Assembly finds that:

(1) Prescribed burning reduces naturally occurring vegetative fuels within forested areas. Reduction of such fuels by burning reduces the risk and severity of major wildfire, thereby lessening the threat of fire and the resulting loss of life and property;

(2) Georgia's ever-increasing population situates urban development directly adjacent to fire prone forest lands. The use of prescribed fire to manage fuels in interface areas would substantially reduce the threat of damaging wildfire in urban communities;

(3) Forest land constitutes significant economic, biological, and aesthetic resources of state-wide importance. Prescribed burning on forest land serves to reduce hazardous accumulations of fuels, prepare sites for both natural and artificial forest regeneration, improve wildlife habitat, control insects and disease, and perpetuate fire dependent ecosystems;

(4) State and federally owned public use lands such as state parks, state and national forests, and wildlife refuges receive resource enhancement through use of prescribed burning;

(5) As Georgia's population continues to grow, pressures from liability issues and smoke nuisance complaints cause prescribed burn practitioners to limit prescribed burn activity, thus reducing the above-mentioned benefits to the state;

(6) Public misunderstanding of the benefit of prescribed burning to the ecological and economic welfare of the state exerts unusual pressures that prevent uninhibited use of this valuable forest resource management tool; and

(7) Fire benefits rare, threatened, and endangered plants, deer, turkey, quail, dove, and other game as well as numerous songbirds and other nongame species by the increased growth and yields of herbs and legumes. It also allows openings for feeding and travel.

(b) It is the purpose of this part to authorize and promote the continued use of prescribed burning for community protection, silvicultural, environmental, and wildlife management purposes.



§ 12-6-147. Definitions

As used in this part, the term:

(1) "Commission" means the State Forestry Commission.

(2) "Prescribed burning" means the controlled application of fire to existing vegetative fuels under specified environmental conditions and following appropriate precautionary measures, which causes the fire to be confined to a predetermined area and accomplishes one or more planned land management objectives or to mitigate catastrophic wildfires.



§ 12-6-148. Requirements for prescribed burning; limitation on liability

(a) Prescribed burning conducted under the requirements of this part shall:

(1) Be accomplished only when an individual with previous prescribed burning experience or training is in charge of the burn and is present on site until the fire is adequately confined to reasonably prevent escape of the fire from the area intended to be burned;

(2) Be considered in the public interest and shall not create a public or private nuisance;

(3) Be considered a property right of the landowner; and

(4) Be conducted in accordance with a permit issued under Part 3 of this article.

(b) No property owner or owner's agent conducting an authorized prescribed burn under this part shall be liable for damages or injury caused by fire or resulting smoke unless it is proven that there was gross negligence in starting, controlling, or completing the burn.



§ 12-6-149. Fire manager program authorized; record-keeping requirements; public information campaign

(a) The commission may promulgate a certified prescribed fire manager program whereby practitioners may become qualified and registered under this part.

(b) The commission shall utilize the same or similar record-keeping requirements of Part 3 of this article, the "Georgia Forest Fire Protection Act," to reflect the use of prescribed burning under this part.

(c) The commission shall, subject to sufficient funding, institute a public information campaign in an effort to reveal the benefits of prescribed burning to the general public.









Article 2 - Ginseng Protection

§ 12-6-150. Short title

This article shall be known and may be cited as the "Ginseng Protection Act of 1979."



§ 12-6-151. Definitions

As used in this article, the term:

(1) "Commissioner" means the commissioner of natural resources.

(2) "Ginseng (Panax quinquefolium L.)" means a single stemmed plant arising from a cylindrical root, with prongs (compound leaves) attached to the stem. Each prong is divided into three to seven leaflets. The flower of the plant is green and is located at the leaf petiole. The fruit is a cluster of red berries.

(3) "Ginseng dealer" means any person who purchases ginseng for the purpose of resale.

(4) "Grower" means any person who cultivates ginseng for purposes of sale or export from this state or both.

(5) "Harvest" means to cut, dig, pull up, or otherwise remove a plant or its seed from its habitat.

(6) "Person" means any individual, partnership, firm, corporation, association, or other entity.

(7) "Purchase" means to acquire, obtain, or receive, or to attempt to acquire, obtain, or receive, by exchange of money or other valuable consideration. This term specifically includes barter or exchange.

(8) "Sell" means to dispose of, transfer, or convey, or to attempt to dispose of, transfer, or convey, by exchange of money or other valuable consideration. This term specifically includes barter or exchange.



§ 12-6-152. Prohibited acts regarding harvesting ginseng

It shall be unlawful for any person to harvest ginseng in this state except from September 1 through December 31 and with the written permission of the owner of the property on which the ginseng is located. It shall also be unlawful for any person to harvest ginseng that has fewer than three prongs. Further, it shall also be unlawful for any person to fail to plant, immediately after harvest, the ripe berries of the harvested ginseng at the same location at which such ginseng was harvested.



§ 12-6-153. Reports concerning disposal of ginseng

It shall be unlawful for any person disposing of any ginseng harvested in Georgia to fail to report such disposition by January 31 of each year to the Department of Natural Resources. Such report shall be certified by the department and shall include, but shall not be limited to, the amount, by weight, of the ginseng exported; the Georgia county or counties from which the ginseng was harvested; whether the harvested roots were taken from wild or cultivated ginseng; and the location, by state, in which such person disposed of the harvested roots.



§ 12-6-154. Registration and reports required of dealers or growers

It shall be unlawful for any ginseng dealer or grower to fail to register with the department, on a form provided by the department, by July 15 of each year. It shall also be unlawful for any ginseng dealer or grower to fail to submit to the department by January 31 of each year certain information on forms provided by the department. Such information shall include, but shall not be limited to, the amount, by weight, of ginseng purchased or grown and sold during the season; the county or counties from which the ginseng was harvested; and whether the harvested roots were taken from wild or cultivated ginseng.



§ 12-6-155. Determination by department concerning continuing necessity of article; report to General Assembly

Upon a determination by the department that this article is no longer necessary for the protection of ginseng in this state, the department shall report such determination to the next session of the General Assembly following such determination.



§ 12-6-156. Registration forms and reporting forms

The department is authorized to prescribe the form and content of the registration forms and the reporting forms required by this article.



§ 12-6-157. Penalty

Any person who engages in any action made unlawful by this article shall be guilty of a misdemeanor.






Article 3 - Wildflower Preservation

§ 12-6-170. Short title

This article shall be known and may be cited as the "Wildflower Preservation Act of 1973."



§ 12-6-171. Definitions

As used in this article, the term:

(1) "Person" means any natural person, firm, corporation, partnership, proprietorship, or other legal entity.

(2) "Protected species" means a species of plant life which the department shall have designated as such and shall have made subject to the protection of this article.

(3) "Public lands" means all those lands within this state which are owned by the state or which are subject to the dominion and control of this state and which are not owned and controlled by any private person.



§ 12-6-172. Powers and duties of Department and Board of Natural Resources as to wildflower preservation

(a) The Department of Natural Resources shall from time to time designate as a protected species any species of plant life within this state which it may determine to be rare, unusual, or in danger of extinction, and upon such designation such species will become subject to the protection of this article.

(b) The Board of Natural Resources shall issue such rules and regulations as it may deem necessary and proper for the enforcement of this article.

(c) The department may delegate the powers and duties which this article grants to it to any official or officials of the department.



§ 12-6-173. Cutting, pulling up, digging, or removing protected species

No person within this state shall cut, dig, pull up, or otherwise remove any protected species from any public land unless such person has secured written authorization from the department.



§ 12-6-174. Sale of protected species

No person within this state shall sell or offer for sale, for any purpose, any protected species unless such species was grown on private land and is being sold by the landowner or with the permission of the landowner.



§ 12-6-175. Transporting, carrying, or conveying protected species without tag and written document

No person within this state shall transport, carry, or otherwise convey any protected species from the land of another unless each shipment thereof has affixed thereto a tag supplied by the department showing that the person so transporting, carrying, or conveying such protected species has removed such specimen from the private lands of another person with the permission of such other person and has a written document in his possession evidencing such permission and further evidencing that such specimen has not been sold in violation of Code Section 12-6-174.



§ 12-6-176. Penalty

Any person who violates any provision of this article or a rule or regulation promulgated by the Board of Natural Resources pursuant to this article shall be guilty of a misdemeanor.






Article 4 - Harvest and Sale of Pine Straw

§ 12-6-200. Definitions

As used in this article, the term:

(1) "Director" means the director of the State Forestry Commission.

(2) "Harvesting" means the various methods or processes of gathering pine straw for preservation, storage, use, or sale.

(3) "Landowner" means the person who owns land on which pine straw is harvested or the person having possession, control, or use of such land who has lawful authority to grant permission to harvest pine straw from the land.

(4) "Person" means an individual, partnership, corporation, association, or any other legal entity.

(5) "Pine straw" means the dead needles of coniferous evergreen trees which have separated from the trees to which they were originally attached.

(6) "Pine straw dealer" means a person who purchases or otherwise obtains pine straw from a seller for the purpose of selling such pine straw at retail or for the purpose of selling such pine straw to another pine straw dealer or for both such purposes. "Pine straw dealer" also includes any person who purchases pine straw directly from a landowner for the purpose of selling such pine straw at retail.

(7) "Seller" means a person who exchanges pine straw for money or for any other valuable consideration.



§ 12-6-201. Legislative findings

The General Assembly finds that:

(1) The natural occurrence of pine straw constitutes a significant economic resource for owners of timbered property;

(2) Such owners have been victimized by continuous and repeated trespasses onto their lands by persons engaged in harvesting pine straw and have been deprived of the economic benefit of such resources; and

(3) The repeated trespasses onto private property by certain persons engaged in the harvesting and baling of pine straw constitute an organized and methodical deprivation of the rights of others, necessitating the enactment of this article.



§ 12-6-202. Certificate of harvest

(a) As a condition of selling pine straw to a pine straw dealer within the State of Georgia, the seller shall obtain and present to the pine straw dealer a certificate of harvest. A certificate of harvest shall be a written or printed document signed by the landowner where the pine straw was harvested granting permission for the harvest of the pine straw. A certificate of harvest shall be valid for one year. In addition to the permission of the landowner to harvest pine straw, a certificate of harvest shall include the following information:

(1) The name, address, and telephone number of the landowner who granted permission to harvest the load of pine straw;

(2) The name, address, and telephone number of the person who was authorized to harvest the load of pine straw; and

(3) The date and location of the harvest, which shall include the state and county where harvested.

(b) A pine straw dealer who purchases pine straw directly from a landowner shall obtain a landowner's certificate of harvest. A landowner's certificate of harvest shall show the name, address, and telephone number of the landowner and the date and location of the harvest, including the state and county where harvested. A landowner's certificate of harvest shall be signed by the landowner.



§ 12-6-203. Prohibited acts

(a) It shall be unlawful for any person to sell or offer to sell pine straw to a pine straw dealer or seller within the State of Georgia without presenting to the pine straw dealer or seller a certificate of harvest or landowner's certificate of harvest.

(b) It shall be unlawful for any pine straw dealer or seller within the State of Georgia to purchase pine straw without first obtaining a certificate of harvest or landowner's certificate of harvest from the seller.



§ 12-6-204. Stop sale, stop use, or removal orders to owners or custodians of pine straw

The director may issue and enforce written or printed stop sale, stop use, or removal orders to the owners or custodians of any pine straw ordering them to hold the same at a designated place, when the director finds that such pine straw is being offered or exposed for sale in violation of this article, until the law has been complied with and such pine straw has been released, in writing, by the director, or until such violations have been otherwise legally disposed of by written authority. The director shall release pine straw products when the requirements of this article have been complied with.



§ 12-6-205. Seizure of pine straw obtained or offered for sale in violation of article

Any pine straw obtained or offered for sale in violation of this article shall be subject to seizure on the complaint of the director to the superior court of the county in which the pine straw is found. If the court finds the pine straw to be in violation of this article, and orders its condemnation, the pine straw shall be disposed of in any manner consistent with its quantity, the interests of the parties, and the laws of this state, provided that in no instance shall the pine straw be ordered by the court to be disposed of without first giving the person claiming the pine straw an opportunity to apply to the court for release of the pine straw in such manner as to bring it into compliance with this article.



§ 12-6-206. Harvesting or handling pine straw for home or personal use

This article shall not be construed so as to affect any farmer or other person harvesting or handling pine straw for home or personal use.



§ 12-6-207. Penalty

Any person violating any provisions of this article shall be guilty of a misdemeanor.






Article 5 - Carbon Sequestration Registry

§ 12-6-220. Short title

This article shall be known and may be cited as the "Georgia Carbon Sequestration Registry Act."



§ 12-6-221. Definitions

As used in this article, the term:

(1) "Carbon sequestration results" means the participant's applicable data on the removal of carbon dioxide from the atmosphere by sinks resulting from:

(A) Direct human-induced land use change or forestry activities in this state;

(B) Additional human-induced activities in this state related to removal by sinks in land use change and forestry categories;

(C) Additional human-induced activities in this state related to removal by sinks in agricultural soils;

(D) Additional human-induced activities in this state related to removals by sinks in products in use from harvested timber or agricultural crops; and

(E) Other human-induced activities in this state related to removals by sinks.

(2) "Certification" means the determination of whether a given participant's carbon sequestration result has met a minimum quality standard and complied with an appropriate set of approved procedures and protocols for submitting carbon sequestration information.

(3) "Commission" means the State Forestry Commission.

(4) "Director" means the director of the State Forestry Commission.

(5) "Forest" means lands that support, or can support, at least 10 percent tree canopy cover and that allow for management of one or more forest resources including but not limited to timber, fish and wildlife, biodiversity, water quality, air quality, soil conservation, recreation, aesthetics, or other benefits.

(6) "Greenhouse gases" means carbon dioxide, methane, nitrous oxide, hydrofluorocarbons, perfluorocarbons, and sulfur hexafluoride.

(7) "Native forest" means a forest type, natural or artificially regenerated, composed of any one or more tree species identified as native to this state in G. Norman Bishop, Native Trees of Georgia (Georgia Forestry Commission 2000 revised edition), including without limitation improved stock of such tree species developed through breeding programs.

(8) "Participant" or "registry participant" means a registrant of carbon sequestration results with the registry.

(9) "Registry" means the Georgia Carbon Sequestration Registry provided for by this article.

(10) "Sink" means an ecosystem or crop or product thereof that absorbs or has absorbed carbon, thereby removing it from the atmosphere and offsetting emissions of carbon dioxide.



§ 12-6-222. Establishment of Carbon Sequestration Registry; uniform automated electronic information system

(a) (1) The commission shall establish a Georgia Carbon Sequestration Registry, which shall be in operation not later than one year after the effective date of this article.

(2) The commission may contract with the Georgia Superior Court Clerks' Cooperative Authority to develop and implement a state-wide uniform automated electronic information system for purposes of the registry.

(b) After its establishment, the state-wide uniform automated electronic information system for purposes of the registry shall be maintained by the Georgia Superior Court Clerks' Cooperative Authority or its designated agent in accordance with Code Section 15-6-97.2.



§ 12-6-223. Purpose of registry

The purpose of the Georgia Carbon Sequestration Registry shall be to do all of the following:

(1) Encourage voluntary actions to reduce greenhouse gas emissions;

(2) Enable participants to voluntarily record carbon sequestrations made after January 1, 1990, or such other beginning date as may be established by rule or regulation of the commission, in a consistent format that is certified;

(3) Ensure that sources in the state receive appropriate consideration for certified carbon sequestration results under any future federal or international regulatory regime relating to greenhouse gas emissions;

(4) Recognize, publicize, and promote participants in the registry; and

(5) Recruit broad participation in the process from all economic sectors and regions of the state.



§ 12-6-224. Role of the commission

For purposes of the registry, the commission shall:

(1) (A) Adopt rules or regulations specifying acceptable types of carbon sequestration results consistent with paragraph (1) of Code Section 12-6-221 and this paragraph and providing procedures and protocols for the monitoring, estimating, calculating, reporting, and certification of carbon sequestration results for purposes of participation in the registry.

(B) Procedures and protocols relative to forestry activities that are reported as a participant's carbon sequestration results under subparagraph (A) of paragraph (1) of Code Section 12-6-221 shall require, at a minimum, that those forestry activities meet the following criteria in order to be reported as any part of a participant's carbon sequestration results:

(i) Forestry activities shall be based on forest management practices within a defined project area that meet or exceed Georgia's Best Management Practices for Forestry as published by the commission and that are not the subject of any ongoing remediation or penalty pursuant to judicial or administrative judgment or order for violation of any applicable requirements of federal, state, or local land use laws, regulations, or ordinances. Best management practices and federal, state, or local land use laws, regulations, or ordinances shall be those in effect each time a participant registers a defined project area in the registry;

(ii) Forestry activities reported as carbon sequestration results shall reflect the amount of time that net carbon gains are stored; and

(iii) Forestry activities shall maintain and promote native forests.

(C) Procedures and protocols relative to sinks in agricultural soils that are reported as a participant's carbon sequestration results under subparagraph (C) of paragraph (1) of Code Section 12-6-221 shall be adopted by the commission in accordance with the recommendation of the Commissioner of Agriculture.

(D) The commission shall consider the availability and suitability of simplified techniques and tools when adopting procedures and protocols for the certification of carbon sequestration results.

(E) The procedures and protocols adopted by the commission shall include a uniform format for reporting carbon sequestration results to facilitate their recognition in any future regulatory regime;

(2) Qualify third-party organizations that have the capability to certify reported baseline carbon sequestration results and that are capable of certifying the participant reported results as provided in this article; and

(3) Encourage organizations and individuals from various sectors of the state's economy, and those from various geographic regions of the state, to report carbon sequestration results.



§ 12-6-225. Procedures and protocols

The procedures and protocols for monitoring, estimating, calculating, reporting, and certifying carbon sequestration results established by, or approved pursuant to, this article shall be the only procedures and protocols recognized by the state for the purposes of the registry as described in Code Section 12-6-223.



§ 12-6-226. Procedures and protocols are not condition for ongoing use of forest land

Procedures and protocols adopted pursuant to subparagraph (B) of paragraph (1) of Code Section 12-6-224 shall not be interpreted or construed as a condition for any lease, permit, license, certificate, or other entitlement for an ongoing use of forest land.



§ 12-6-227. Voluntary participation; right of withdrawal

Participation in the registry shall be voluntary, and participants may withdraw at any time.



§ 12-6-228. Reporting of results; basic unit of participation in registry; filing of reports

(a) Participants shall initially report their certified carbon sequestration results for the most recent year for which they have complete data as specified in this article. Participants that have complete data for earlier years that can be certified may establish their baseline as any year beginning on or after January 1, 1990, or such other beginning date as may be established by rule or regulation of the commission. After establishing baseline results, participants shall report their certified carbon sequestration results in each subsequent year in order to show changes with respect to their baseline year. Participants may report carbon sequestration results without establishing a baseline for such results or for emissions. Certified carbon sequestration results reported to the registry by a participant shall be credited in carbon mass units to an account established for the participant in the registry.

(b) (1) Registry credits for certified carbon sequestration results may be sold, purchased, or otherwise transferred in whole or in part without any regard to or effect on or being affected by ownership of other personal property or any real property, and such credits may be retained in whole or in part without any regard to or effect on or being affected by any sale, purchase, or other transfer of other personal property or any real property.

(2) In addition to annual reports submitted pursuant to subsection (a) of this Code section, participants shall report to the registry any sales, purchases, or other transfers of registry credits for certified carbon sequestration results, in whole or in part, within ten days after the completion of such transaction, and participants' registry accounts shall be updated to reflect such transfers.

(c) The basic unit of participation in the registry shall be a natural person or a legal entity in its entirety such as a corporation or other legally constituted body, a city or county, or a state government agency.

(d) Reports to the registry by participants may be filed in the office of the clerk of the superior court in any county of this state.



§ 12-6-229. Adoption of standardized forms

To support the estimation, calculation, reporting, and certification of carbon sequestration results in a consistent format, the commission, in consultation with the Georgia Superior Court Clerks' Cooperative Authority, shall adopt standardized forms that all participants shall use to calculate, report, and certify emissions results.



§ 12-6-230. Certification of methodologies and results; approval of competent third-party organizations for certifying results; requirements of organizations; review, evaluation and reporting to Governor

(a) Participants registering baseline carbon sequestration results in the registry shall provide certification of their methodologies and results. The commission may, upon recommendation of the director, following a public process, adopt simplified procedures to certify carbon sequestration results as appropriate. Participants shall follow commission approved procedures and protocols in determining carbon sequestration results and supply the quantity and quality of information necessary to allow an independent ex post certification of the baseline results reported under this program.

(b) The commission shall provide a list of approved third-party organizations recognized as competent to certify carbon sequestration results as provided in this article. The commission shall reopen the qualification process periodically in order for new organizations to be added to the approved list.

(c) Where required for certification, organizations approved pursuant to subsection (b) of this Code section shall do all of the following:

(1) Evaluate whether the participant has a program, consistent with commission approved procedures and protocols, in place for preparation and submittal of the information reported under this article;

(2) Check, during certification, the reasonableness of the carbon sequestration information being reported for a random sample of estimates or calculations; and

(3) Summarize its review in a report to the board of directors, or equivalent governing body, of the participating legal entity or to the participating natural person, attesting to the existence of a program that is consistent with commission approved procedures and protocols and the reasonableness of the reported carbon sequestration results and noting any exceptions, omissions, limitations, or other qualifications to their representations.

(d) In conducting certification for a participant under this program, the approved organization shall schedule any meeting or meetings with the participant with a minimum of one week's notice at one or more representative locations and allow the participant to control property access. The meetings shall be conducted in accordance with a protocol that is agreed upon in advance by the participant and the approved organization. The approved organization shall not perform property inspection, direct measurement, monitoring, or testing unless authorized by the participant.

(e) To ensure the integrity and constant improvement of the registry program, the commission shall perform on a random basis an occasional review and evaluation of participants' carbon sequestration reporting, certifications, and the reasonableness of the information being reported for analysis of estimates or calculations. The director shall report any findings in writing. The director shall include a summary of these findings in the biennial report to the Governor and the General Assembly required by Code Section 12-6-231.



§ 12-6-231. Reporting to Governor by director

Not later than two years after the effective date of this article and biennially thereafter, the director shall report to the Governor and the General Assembly on the number of participants in the registry, the amounts of carbon sequestered by those participants, and ways to make the registry more workable for participants that are consistent with the goals and intent of this article.



§ 12-6-232. Obligation of commission

The commission shall do all of the following:

(1) Develop a process for qualifying third-party organizations recognized by the state as competent to certify the carbon sequestration results of the types of natural persons or legal entities that may choose to participate in this registry, by doing all of the following:

(A) Developing a list of the minimum technical and organizational capabilities and other qualification standards that approved third-party organizations shall meet. Those qualifications shall include the ability to sign an opinion letter, for which they may be held financially at risk, and certifying the participant-reported carbon sequestration results as provided in this article. Such capabilities and standards for third-party organizations related to certification of carbon sequestration results achieved by sinks in agricultural soils under subparagraph (C) of paragraph (1) of Code Section 12-6-221 shall be adopted by the commission in accordance with the recommendation of the Commissioner of Agriculture;

(B) Publicizing an applications process or otherwise encouraging interested organizations to submit their qualifications for review;

(C) Evaluating applicant organizations according to the list of qualifications described in subparagraph (A) of this paragraph;

(D) Determining specific third-party organizations as qualified to certify participants' actual carbon sequestration results in accordance with this article; and

(E) Periodically updating the list of approved third-party organizations by doing any of the following:

(i) Reviewing the capabilities of approved organizations;

(ii) Reviewing applications of organizations seeking to become approved; and

(iii) Determining specific organizations to be added to the approved list and specific organizations no longer qualified to perform the duties of this article;

(2) Occasionally, and on a random basis, provide for commission employees to accompany third-party organizations on scheduled visits to observe and evaluate, during any certification visit, both the following:

(A) Whether the participant has a program, consistent with commission approved procedures and protocols, in place for the preparation and submittal of the information required under this article; and

(B) The reasonableness of the carbon sequestration information being reported for a sample of estimates or calculations; and

(3) Review future international or federal programs related to greenhouse gas emissions and make reasonable efforts to promote consistency between the state program and these programs and to reduce the reporting burden on participants.






Article 6 - Forest Heritage Trust

§ 12-6-240. Short title

This article shall be known and may be cited as the "Forest Heritage Trust Act of 2004."



§ 12-6-241. Legislative findings

(a) The General Assembly finds that certain real property in Georgia, because it exhibits unique natural characteristics, special historical significance, or particular recreational value, constitutes a valuable heritage which should be protected to provide benefits to all Georgians, now and in the future. The General Assembly specifically recognizes that the forest lands and resources of the state are a natural resource of great economic value to the citizens of the state, not only for the potential production of forest products which they can provide, but also for the enormously valuable natural benefits they impart to the citizens of Georgia, such as air and water quality improvements, water storage, control of erosion, temperature moderation, habitat for native plants and wildlife, and opportunities for recreation in a natural, historic Georgia environment. Natural forested lands also allow present and future citizens to gain an understanding of the prehistoric and early culture of this region. Commercial forests provide traditional jobs, support our economy, and reflect the importance this industry has had in the development of Georgia. The General Assembly further finds that many of the forest resources of the state are under pressure to be converted to other uses because of Georgia's rapid progress and increased population over the past decades. As forest lands are converted to other uses and irreparably altered, a valuable part of our cultural heritage is lost as well as the natural benefits those forest lands provide.

(b) The General Assembly declares, therefore, that there is a compelling public need to preserve forest lands as an element of Georgia's heritage. The General Assembly asserts the public interest in the state's heritage by creating the Forest Heritage Trust Program, which shall be the responsibility of the Governor and the State Forestry Commission and which shall seek to protect this heritage through the acquisition of fee simple title or lesser interests in valuable properties and by utilization of other available methods.



§ 12-6-242. Definitions

As used in this article, the term:

(1) "Commission" means the State Forestry Commission.

(2) "Forest heritage area" means an area of land, marsh, or water which has been identified by the commission as having significant historical, natural, or cultural value.

(3) "Forest heritage preserve" means a heritage area to which the state holds fee simple title or some lesser estate and which has been dedicated under this article.



§ 12-6-243. Role of the commission

The commission shall serve as an advisory body to the Governor on all matters concerning the Forest Heritage Trust Program and shall make recommendations to the Governor concerning the identification, designation, and acquisition of forest heritage areas; the dedication of forest heritage preserves; and the annual budget for the Forest Heritage Trust Program. The commission shall consider recommendations from the director of the State Forestry Commission before making its recommendations on these matters.



§ 12-6-244. Powers and duties of commission

The commission shall have the following powers and duties with regard to the Forest Heritage Trust Program:

(1) To adopt and promulgate all policies, rules, and regulations necessary for the identification and acquisition of forest heritage areas and for the selection, dedication, management, and use of forest heritage preserves;

(2) To acquire forest heritage areas in the name of the State of Georgia as otherwise provided by law;

(3) To advocate and approve the dedication of forest heritage preserves; and

(4) To provide general supervision and direction in the protection, management, operation, and use of forest heritage preserves.



§ 12-6-245. Dedication as forest heritage preserve

A forest heritage area which has been acquired by the commission for the Forest Heritage Trust Program may become dedicated as a forest heritage preserve after written recommendation of the commission and approval by Executive Order of the Governor. Any other real property owned by the State of Georgia and under the custody of the commission may be similarly dedicated. The written recommendation shall contain a provision that designates the best and most important use or uses to which the land is to be put. The dedication as a forest heritage preserve shall become effective when the written recommendation and the approval of the Governor are filed with the office of the Secretary of State. The written recommendation and the approval of the Governor shall be filed in the office of the clerk of the superior court of the county or counties in which the forest heritage preserve is located.



§ 12-6-246. Use of forest heritage preserves

Forest heritage preserves shall be held by the state in trust for the benefit of present and future generations of people of the State of Georgia. Each forest heritage preserve shall be put to the designated use or uses that confer the best and most important benefit to the public. Forest heritage preserves shall not be put to any use other than the dedicated use or uses except pursuant to the following procedure:

(1) A state agency, department, or authority with a direct interest in the use of a forest heritage preserve must submit in writing a petition to the commission that an imperative and unavoidable necessity for such other use exists;

(2) Upon receipt of such petition, the commission shall give public hearing thereon in the county or counties in which the forest heritage preserve is located;

(3) The commission shall consider fully all testimony relative to the proposed use and submit a recommendation to the General Assembly; and

(4) The General Assembly shall then determine if such use is in the public interest and may by statute approve such other use of the forest heritage preserve.



§ 12-6-247. Impact of dedication as forest heritage preserve on other protected status

Neither the dedication of a piece of property as a forest heritage preserve nor any action taken by the commission pursuant to this article shall operate to void, preempt, or dilute any protected status which that property had or would have had but for its dedication as a forest heritage preserve.









Chapter 6A - Land Conservation

§ 12-6A-1. Intent; general provisions

The intent of this chapter is to provide a flexible framework within which cities and counties in this state, the Department of Natural Resources, other state and federal departments and agencies, state authorities, and private partners can protect the state's valuable natural resources. The General Assembly recognizes that the state-wide network of land and water resources, the state's prime agricultural and forestry lands, and its natural, cultural, historic, and recreational areas are a priceless legacy that enhance the health of ecosystems, encourage working landscapes, foster natural resource stewardship, sustain a healthy economy, and promote a sustainable high quality of life for current and future generations of Georgians. The process provided by this chapter is intended to promote partnerships for the conservation of land resources that are identified by cities or counties as locally valuable or identified by the department as having state-wide significance. This chapter shall also provide land conservation funding options to augment currently available local, state, and federal funding.



§ 12-6A-2. Definitions

As used in this chapter, the term:

(1) "Authority" means the Georgia Environmental Finance Authority established in Code Section 50-23-3.

(2) "City" means a statutorily established municipal government.

(3) "Commission" means the State Forestry Commission established under Code Section 12-6-2.

(4) "Conservation easement" means a conservation easement established in accordance with Code Section 44-10-2.

(5) "Conservation land" means permanently protected land and water, or interests therein, that is in its undeveloped, natural state or that has been developed only to the extent consistent with, or is restored to be consistent with, one or more of the following conservation purposes:

(A) Water quality protection for rivers, streams, and lakes;

(B) Flood protection;

(C) Wetlands protection;

(D) Reduction of erosion through protection of steep slopes, areas with erodible soils, and stream banks;

(E) Protection of riparian buffers and other areas that serve as natural habitat and corridors for native plant and animal species;

(F) Protection of prime agricultural and forestry lands;

(G) Protection of cultural sites, heritage corridors, and archeological and historic resources;

(H) Scenic protection;

(I) Provision of recreation in the form of boating, hiking, camping, fishing, hunting, running, jogging, biking, walking, or similar outdoor activities; and

(J) Connection of existing or planned areas contributing to the goals set out in this paragraph.

(6) "Costs of acquisition" means all direct costs of activities which are required by applicable state laws and local ordinances or policies in order to obtain fee simple or lesser interests in real property or to convey a conservation easement to a holder who will ensure the permanent protection of the property as conservation land. Said costs shall include the purchase price, if any; the costs of due diligence investigation, such as appraisals, surveys, phase 1 environmental reports, and title searches; title insurance; fees for services related to the direct acquisition of the real property, such as holding costs, overhead costs, finder's fees, and real estate commissions; attorney fees; pro rata ad valorem taxes; resource stewardship; and other costs related to closing the transaction; provided, however, that said costs shall not include any costs for services provided in violation of Chapter 40 of Title 43.

(7) "Council" means the Georgia Land Conservation Council established by this chapter.

(8) "County" shall include consolidated county and municipal governments as well as a county.

(9) "Land conservation project" means a conservation land project to accomplish strategic investment in protection of identified land resources with high environmental values or conservation benefits.

(9.1) "Nongovernmental entity" means a nonprofit organization the primary purposes of which are the permanent protection and conservation of land and natural resources, as evidenced by the organizational documents.

(9.2) "Other state authority" means a state authority that is otherwise created and authorized by law to engage in projects that would qualify as land conservation projects, to accept grants or loans, and to incur debt and is recommended by the department to receive either grants or loans for such a project; provided, however, that such term shall not include the Georgia Building Authority.

(9.3) "Other state department or agency" means a state department or agency that is otherwise authorized by law to engage in projects that would qualify as land conservation projects.

(10) "Permanently protected land and water" means those resources:

(A) Owned by the federal government and designated for recreation, conservation, or natural resource;

(B) Owned by the State of Georgia and dedicated as a heritage preserve;

(C) Owned by a state or local unit of government or authority and subject to:

(i) A conservation easement that ensures that the land will be maintained for conservation purposes;

(ii) Contractual arrangements that ensure that, if the protected status is discontinued on a parcel, such property will be replaced by other conservation land which at the time of such replacement is of equal or greater monetary and resource protection value;

(iii) A restrictive covenant in favor of a federal governmental entity; or

(iv) A permanent restrictive covenant as provided in subsection (c) of Code Section 44-5-60;

(D) Owned by any person or not for profit or for profit entity, subject to a conservation easement that ensures that the land will be maintained for conservation purposes; or

(E) Acquired with funds from the revolving loan fund, owned by a nongovernmental entity, and subject to a contractual agreement that ensures that the land will not be disposed of except for conservation purposes during the period that the loan is outstanding.

(11) "Revolving loan fund" means the Georgia Land Conservation Revolving Loan Fund established by this chapter.

(12) Reserved.

(13) "Trust fund" means the Georgia Land Conservation Trust Fund established by this chapter.



§ 12-6A-3. Georgia Land Conservation Council created; members; members' expenses; administrative affiliation

(a) There is created the Georgia Land Conservation Council. The council shall be composed of the state property officer, who shall serve as chairperson, the commissioner of natural resources, the director of the State Forestry Commission, the executive director of the State Soil and Water Conservation Commission, the commissioner of community affairs, and four additional members to be appointed by and to serve at the pleasure of the Governor.

(b) The members of the council shall receive no compensation for their services on the council but shall be reimbursed for actual expenses incurred while discharging the duties imposed upon them by this chapter.

(c) For administrative purposes, the council shall be attached to the authority. The authority shall provide staff support to the council, utilizing personnel and funds available to the authority.



§ 12-6A-4. Land conservation program; trust and loan funds established; segregation of funds; matching funds; opportunity for taxpayers to contribute; acceptance and administration of property by the department; partnerships with tax-exempt organizations

(a) The department may establish a land conservation program consistent with the purposes of this chapter.

(a.1) There is established the Georgia Land Conservation Trust Fund and the Georgia Land Conservation Revolving Loan Fund to consist of any moneys paid to the authority under intergovernmental contract for purposes of this chapter, voluntary contributions to such funds, any federal moneys deposited in such funds, other moneys acquired for the use of such funds by any fund raising or other promotional techniques deemed appropriate by the authority, and all interest thereon. Moneys which are restricted as to their usage, including, but not limited to, restrictions on the kinds of projects for which the moneys can be expended or loaned, on the entity that can receive grants or loans of such moneys, on the manner in which such moneys can be expended or loaned, and any other condition, limitation, or restriction, may nevertheless be deposited in the funds so long as any such restriction does not prevent the moneys so deposited from being expended, loaned, or otherwise used in a manner that is consistent with the purposes of this chapter. All balances in the funds shall be deposited in interest-bearing accounts. The authority shall administer the funds, shall grant or loan moneys held in the funds in furtherance of the purposes of and pursuant to the provisions of this chapter, and shall prepare, by June 30 of each year, an accounting of the funds received and expended from the funds. The report shall be made available to the council, to the members of the General Assembly, and to members of the public on request.

(b) Within the trust fund, moneys shall be made available in each fiscal year for grants to cities and counties having an approved land conservation project; having complied with state laws, regulations, contracts, and agreements; and having matching funds at a percentage of the total project cost as established by the authority or for grants to the department, the commission, other state department or agency, or other state authority having an approved land conservation project.

(c) Within the revolving loan fund, moneys shall be made available in each fiscal year for loans to cities, counties, and nongovernmental entities having approved land conservation projects or for loans to state authorities specified by the department for purposes of approved land conservation projects of the department. Any such loan shall bear interest at a rate established by the authority.

(d) Moneys granted from the trust fund or from the revolving loan fund shall be expended solely to defray the costs of acquisition of conservation land as defined in this chapter or of conservation easements which contribute to the goals set out for conservation land in Code Section 12-6A-2.

(e) As a condition of project approval and release of funds, the grant or loan recipient shall be required to record acquisitions of real or partial interest in land purchased by using grants or loans established in this chapter with the department.

(f) (1) Each Georgia income tax return form for taxable years beginning on or after January 1, 2005, shall contain appropriate language, to be determined by the state revenue commissioner, offering the taxpayer the opportunity to contribute to the Georgia Land Conservation Trust Fund established in subsection (a) of this Code section by either donating all or any part of any tax refund due, by authorizing a reduction in the refund check otherwise payable, or by contributing any amount over and above any amount of tax owed by adding that amount to the taxpayer's payment. The instructions accompanying the income tax return form shall contain a description of the purposes for which this fund was established and the intended use of moneys received from the contributions. Each taxpayer required to file a state income tax return who desires to contribute to the Georgia Land Conservation Trust Fund may designate such contribution as provided in this Code section on the appropriate income tax return form.

(2) The Department of Revenue shall determine annually the total amount so contributed, shall withhold therefrom a reasonable amount for administering this voluntary contribution program, and shall transmit the balance to the authority for deposit in the Georgia Land Conservation Trust Fund established in subsection (a.1) of this Code section; provided, however, that the amount retained for administrative costs shall not exceed $50,000.00 per year. If, in any tax year, the administrative costs of the Department of Revenue for collecting contributions pursuant to this Code section exceed the sum of such contributions, the administrative costs which the Department of Revenue is authorized to withhold from such contributions shall not exceed the sum of such contributions.

(g) The department may, by agreement with a city, county, or nongovernmental entity, accept and administer property acquired by such city, county, or nongovernmental entity pursuant to this chapter or may make such other agreements for the ownership and operation of the property as are outlined in Code Sections 12-3-32 and 27-1-6.

(h) Cities, counties, the department, the commission, other state departments or agencies, and other state authorities may, by agreement with tax-exempt organizations under Section 501(c)(3) of the federal Internal Revenue Code as established in a memorandum of understanding adopted by the council, enter into partnerships to assist with the development of land conservation project proposals, to assist with the establishment of a local funding match, and to accept and administer property acquired by a city, county, the department, the commission, other state department or agency, or other state authority pursuant to this chapter.



§ 12-6A-5. Review and approval of project proposals; procedures; criteria; contracts or memorandums of understanding

(a) Approval of a land conservation project proposal for purposes of this chapter shall be accomplished as provided for in this Code section. Cities, counties, the department, the commission, other state departments or agencies, other state authorities, and nongovernmental entities may develop and submit land conservation projects using rules and regulations established by the authority. Cities, counties, the department, the commission, other state departments or agencies, and other state authorities may develop land conservation proposals in partnership with nonprofit environmental and conservation organizations and organizations that are tax-exempt under Section 501(c)(3) of the federal Internal Revenue Code. The department shall make available its geographic information systems data as described in Code Section 12-6A-10 to cities, counties, the commission, other state departments or agencies, and other state authorities to assist them in the development of land conservation proposals. Land conservation projects by any nongovernmental entity shall be submitted by means of co-application with the city or county having jurisdiction over the area in question, but such city or county shall not be liable for any debt of the nongovernmental entity.

(b) (1) The authority shall review each land conservation project for fiscal merit, for the capacity of the applicant to fulfill its matching fund or loan repayment commitments, for the fiscal solvency of the entity identified as responsible for protecting and managing the conservation land or conservation easement, and for compliance with all applicable terms and conditions of this chapter.

(2) The authority shall make a recommendation based on its review of each land conservation project to the council, including recommended funding sources, funding levels, and the terms and conditions of those funds.

(c) (1) The department shall review each land conservation project proposal for its strategic investment in land resources with high environmental values or conservation benefits; for consistency with the land conservation goals set forth in this chapter and the land conservation priorities set forth by the Governor; for the merit of a plan for long-term management of the conservation land or conservation easement; and for compliance with all applicable terms and conditions of this chapter.

(2) The department shall make a recommendation based on its review of each land conservation project to the council, including any terms and conditions of those funds.

(d) The council shall review each land conservation project proposal and shall consider the recommendations of the authority and the department, as well as the procedures, conditions, components, priorities, and criteria set forth in subsections (c) and (e) of this Code section, and any rules and regulations promulgated by the authority. The decision of the council that a land conservation project complies with all of the required terms and conditions and is approved shall cause the city, county, department, commission, other state department or agency, other state authority, or nongovernmental entity to become eligible for funding pursuant to the terms of this chapter and of the project approval. The authority shall then be responsible for the execution of each such project approval decision of the council.

(e) The council shall adopt procedures to review and determine the disposition of project proposals including, but not limited to, a schedule of meetings on an as needed basis, but not less than quarterly, at which project proposals will be considered; the components required to comprise a project proposal; the format in which project proposals will be presented for consideration by the council; the conditions which provide priority ranking to be used in reviewing the merits of project proposals; and the means, such as a memorandum of understanding, by which organizations that are tax-exempt under Section 501(c)(3) of the federal Internal Revenue Code may enter into partnerships with cities, counties, the department, the commission, other state departments or agencies, other state authorities, or nongovernmental entities to assist with the development and implementation of project proposals.

(f) The council shall use, at a minimum, the following criteria in granting project approval:

(1) The project shall promote the permanent protection of conservation land;

(2) The identification and commitment to the employment of local land use ordinances and local conservation and preservation ordinances, policies, and regulations which further the achievement of the permanent protection of conservation land; and

(3) Project proposals which are multijurisdictional in scope or regional in impact will receive additional ranking points.

(g) The council, the authority, and the department shall enter into contracts or memorandums of understanding, as appropriate and consistent with the intent and provisions of this chapter, setting forth the details of how they will each discharge, in cooperation with the others, their respective responsibilities under this chapter.



§ 12-6A-6. Grants for the acquisition of land

Grants may in appropriate cases be made for the acquisition of land, and the grantee shall be permitted to place the needed and appropriate conservation easements on such land to ensure its permanent protection as contemplated in this chapter and the grantee would then be entitled to resell the land to private parties at the highest obtainable price and return the proceeds to the trust fund for reuse for additional grants.



§ 12-6A-7. Eligible entities to submit projects

Any city or county of this state, the department, the commission, other state department or agency, other state authority, or nongovernmental entity shall be eligible to submit a land conservation project for approval pursuant to the terms of this chapter.



§ 12-6A-8. Funds for the preservation of land or conservation easements on land

Moneys in the trust fund or revolving loan fund shall be made available to all cities and counties in the state, the department, the commission, other state departments or agencies, other state authorities, and nongovernmental entities for preservation of land or conservation easements on land. The authority is authorized and directed to accept and review project proposals for such moneys under terms, conditions, and procedures to be established by regulation of the authority and is authorized to make such grants or loans in such amounts as it deems appropriate. Any such grant or loan shall be administered in a manner consistent with purposes of this chapter and any regulations promulgated by the authority and the council applicable to such grants and loans, together with the terms and conditions of any such grant or loan.



§ 12-6A-9. Rules and regulations; audits

The authority is authorized to promulgate such rules and regulations as it may deem advisable to implement the terms of this chapter; provided, however, that for purposes of this chapter the authority shall be an agency subject to the provisions of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." The authority is authorized to audit, or have audited, the use of moneys from the trust fund or revolving loan fund or the use of properties obtained in whole or in part by the use of such moneys.



§ 12-6A-10. Land Conservation Geographic Information System established; availability of data and maps; cooperation with other agencies, institutions, and organizations; assistance with development of projects

(a) The department shall establish the State Land Conservation Geographic Information System by maintaining its current geographic information system data and maps related to land conservation; annually updating its land conservation data and maps based on the acquisitions of land conservation projects; and monitoring progress in protecting the state's land resources.

(b) The department shall make its geographic information system data and maps available to cities, counties, the commission, other state departments or agencies, and other state authorities to assist them in the strategic investment of land conservation projects in land resources with high environmental values or conservation benefits as based on the conservation goals set forth in this chapter.

(c) The department shall cooperate with the commission, the State Soil and Water Conservation Commission, the Cooperative Extension Service of the University of Georgia and other institutions and organizations with outreach programs designed for landowners to provide technical support on land conservation. The department shall assist cities, counties, the commission, other state departments or agencies, other state authorities, and nongovernmental entities with the development of land conservation project proposals including, but not limited to, program requirements and technical assistance with real estate transactions.



§ 12-6A-11. Role of nonprofit organizations

The General Assembly recognizes the critical role nonprofit conservation organizations and organizations that are tax-exempt under Section 501(c)(3) of the federal Internal Revenue Code have in partnering with cities, counties, and the state in accomplishing the land conservation goals as set forth in this chapter. Therefore, the state looks to these organizations to provide program education to the public and private sector; to partner with cities, counties, the department, the commission, other state departments or agencies, and other state authorities in the identification and development of land conservation project proposals; to promote existing and new partnership enhancement tools; to promote transferable partnership models, including demonstration projects to assist cities and counties with securing the local funding match; and to take an active role in the permanent protection of conservation lands by holding fee simple title or easements to lands.



§ 12-6A-12. Succession to Greenspace Trust Fund; transfer of funds

The Georgia Land Conservation Trust Fund established pursuant to Code Section 12-6A-4 shall be a successor to the former Georgia Greenspace Trust Fund and, on April 14, 2005, all funds in the Georgia Greenspace Trust Fund shall be transferred into the Georgia Land Conservation Trust Fund.






Chapter 7 - Control of Soil Erosion and Sedimentation

§ 12-7-1. Short title

This chapter shall be known and may be cited as the "Erosion and Sedimentation Act of 1975."



§ 12-7-2. Legislative findings; policy of state and intent of chapter

It is found that soil erosion and sediment deposition onto lands and into waters within the watersheds of this state are occurring as a result of widespread failure to apply proper soil erosion and sedimentation control practices in land clearing, soil movement, and construction activities and that such erosion and sediment deposition result in pollution of state waters and damage to domestic, agricultural, recreational, fish and wildlife, and other resource uses. It is therefore declared to be the policy of this state and the intent of this chapter to strengthen and extend the present erosion and sediment control activities and programs of this state and to provide for the establishment and implementation of a state-wide comprehensive soil erosion and sediment control program to conserve and protect the land, water, air, and other resources of this state.



§ 12-7-3. Definitions

As used in this chapter, the term:

(1) "Board" means the Board of Natural Resources.

(2) "Buffer" means the area of land immediately adjacent to the banks of state waters in its natural state of vegetation, which facilitates the protection of water quality and aquatic habitat.

(2.1) "Coastal marshlands" shall have the same meaning as in Code Section 12-5-282.

(3) "Commission" means the State Soil and Water Conservation Commission.

(4) "Director" means the director of the Environmental Protection Division of the Department of Natural Resources.

(5) "District" means any one of the soil and water conservation districts of this state.

(6) "Division" means the Environmental Protection Division of the Department of Natural Resources.

(7) "Drainage structure" means a device composed of a virtually nonerodible material such as concrete, steel, plastic, or other such material that conveys water from one place to another by intercepting the flow and carrying it to a release point for storm-water management, drainage control, or flood control purposes.

(8) "Erosion and sediment control plan" or "plan" means a plan for the control of soil erosion and sediment resulting from a land-disturbing activity.

(9) "Land-disturbing activity" means any activity which may result in soil erosion from water or wind and the movement of sediments into state water or onto lands within the state, including, but not limited to, clearing, dredging, grading, excavating, transporting, and filling of land but not including agricultural practices as described in paragraph (5) of Code Section 12-7-17.

(9.1) "Larger common plan of development or sale" means a contiguous area where multiple separate and distinct construction activities are occurring under one plan of development or sale. For purposes of this paragraph, "plan" means an announcement; piece of documentation such as a sign, public notice or hearing, sales pitch, advertisement, drawing, permit application, zoning request, or computer design; or physical demarcation such as boundary signs, lot stakes, or surveyor markings, indicating that construction activities may occur on a specific plot.

(10) "Local issuing authority" means the governing authority of any county or municipality which is certified pursuant to subsection (a) of Code Section 12-7-8.

(10.1) "Maintenance" means actions necessary or appropriate for retaining or restoring a currently serviceable improvement to the specified operable condition to achieve its maximum useful life. Maintenance includes emergency reconstruction of recently damaged parts of a currently serviceable structure so long as it occurs within a reasonable period of time after damage occurs. Maintenance does not include any modification that changes the character, scope, or size of the original design.

(10.2) "Manual for Erosion and Sediment Control in Georgia" or "manual" means the published guidance of the commission governing the design and practices to be utilized in the protection of this state's natural resources from erosion and sedimentation which shall be based foremost upon sound engineering principles and repeatable bench and field testing of structural and vegetative best management practices and which shall have the annual approval of the Erosion and Sediment Control Overview Council established pursuant to Code Section 12-7-7.1.

(10.3) "Operator" means the party or parties that have:

(A) Operational control of construction project plans and specifications, including the ability to make modifications to those plans and specifications; or

(B) Day-to-day operational control of those activities that are necessary to ensure compliance with a storm-water pollution prevention plan for the site or other permit conditions, such as a person authorized to direct workers at a site to carry out activities required by the storm-water pollution prevention plan or to comply with other permit conditions.

(11) "Person" means any individual, partnership, firm, association, joint venture, public or private corporation, trust, estate, commission, board, public or private institution, utility, cooperative, state agency, municipality or other political subdivision of this state, any interstate body, or any other legal entity.

(12) "Qualified personnel" means any person who meets or exceeds the education and training requirements of Code Section 12-7-19.

(13) "Roadway drainage structure" means a device, such as a bridge, culvert, or ditch, composed of a virtually nonerodible material such as concrete, steel, plastic, or other such material that conveys water under a roadway by intercepting the flow on one side of a traveled way consisting of one or more defined lanes, with or without shoulder areas, and carrying water to a release point on the other side.

(13.1) "Serviceable" means usable in its current state or with minor maintenance but not so degraded as to essentially require reconstruction.

(14) "Soil and water conservation district approved plan" means an erosion and sediment control plan approved in writing by a soil and water conservation district.

(15) "State general permit" means the National Pollution Discharge Elimination System general permit or permits for storm-water runoff from construction activities as is now in effect or as may be amended or reissued in the future pursuant to the state's authority to implement the same through federal delegation under the Federal Water Pollution Control Act, as amended, 33 U.S.C. Section 1251, et seq., and subsection (f) of Code Section 12-5-30.

(16) "State waters" includes any and all rivers, streams, creeks, branches, lakes, reservoirs, ponds, drainage systems, springs, wells, and other bodies of surface or subsurface water, natural or artificial, lying within or forming a part of the boundaries of the state, which are not entirely confined and retained completely upon the property of a single individual, partnership, or corporation.



§ 12-7-4. Adoption of comprehensive ordinances relating to land-disturbing activities; delegation of responsibility to planning and zoning commission; other local ordinances relating to land development; effect of chapter on design professionals

(a) The governing authority of each county and each municipality shall adopt a comprehensive ordinance establishing the procedures governing land-disturbing activities which are conducted within their respective boundaries. Such ordinances shall be consistent with the standards provided by this chapter. Local governing authorities shall have the authority, by such ordinance, to delegate in whole or in part the responsibilities of the governing authorities, as set forth in this chapter, to any constitutional or statutory local planning and zoning commission. Where the local governing authority deems it appropriate, it may integrate such provisions with other local ordinances relating to land development including but not limited to tree protection, flood plain protection, stream buffers, or storm-water management; and the properties to which any of the types of ordinances identified in this Code section shall apply, whether or not such ordinances are integrated, shall include without limitation property owned by the local governing authority or by a local school district, except as otherwise provided by Code Section 12-7-17.

(b) Nothing in this chapter shall be construed as to limit or exclude any design professional, including but not limited to any professional engineer or registered land surveyor, or Natural Resource Conservation Service employee, within any county, municipality, or consolidated government in this state from performing such professional services as may be incidental to the practice of his or her profession, including any and all soil erosion and sedimentation control plans, storm-water management reports including hydrological studies, and site plans, when such professional has demonstrated competence through such qualifications, education, experience, and licensing as required for practice in this state by applicable provisions of Title 43 related to such profession; provided, however, that any such person shall be subject to the requirements of Code Section 12-7-19.



§ 12-7-5. Adoption of rules and regulations for localities without ordinances

The board, by appropriate rules and regulations, shall adopt the procedures governing land-disturbing activities which are conducted in those counties and municipalities which do not have in effect an ordinance conforming to this chapter. Such rules and regulations shall be developed by the division in consultation with the commission and shall contain provisions which meet those minimum requirements set forth in Code Section 12-7-6.



§ 12-7-6. Best management practices; minimum requirements for rules, regulations, ordinances, or resolutions

(a) (1) Best management practices as set forth in subsection (b) of this Code section shall be required for all land-disturbing activities. Proper design, installation, and maintenance of best management practices shall constitute a complete defense to any action by the director or to any other allegation of noncompliance with paragraph (2) of this subsection or any substantially similar terms contained in a permit for the discharge of storm water issued pursuant to subsection (f) of Code Section 12-5-30. As used in this subsection, the terms "proper design" and "properly designed" mean designed in accordance with the hydraulic design specifications contained in the "Manual for Erosion and Sediment Control in Georgia" specified in subsection (b) of this Code section.

(2) A discharge of storm-water runoff from disturbed areas where best management practices have not been properly designed, installed, and maintained shall constitute a separate violation of any land-disturbing permit issued by a local issuing authority or of any state general permit issued by the division pursuant to subsection (f) of Code Section 12-5-30 for each day on which such discharge results in the turbidity of receiving waters being increased by more than 25 nephelometric turbidity units for waters supporting warm water fisheries or by more than ten nephelometric turbidity units for waters classified as trout waters. The turbidity of the receiving waters shall be measured in accordance with guidelines to be issued by the director. This paragraph shall not apply to any land disturbance associated with the construction of single-family homes which are not part of a larger common plan of development or sale unless the planned disturbance for such construction is equal to or greater than five acres.

(3) Failure properly to design, install, or maintain best management practices shall constitute a violation of any land-disturbing permit issued by a local issuing authority or of any state general permit issued by the division pursuant to subsection (f) of Code Section 12-5-30 for each day on which such failure occurs.

(4) The director may require, in accordance with regulations adopted by the board, reasonable and prudent monitoring of the turbidity level of receiving waters into which discharges from land-disturbing activities occur.

(b) The rules and regulations, ordinances, or resolutions adopted pursuant to this chapter for the purpose of governing land-disturbing activities shall require, as a minimum, protections at least as stringent as the state general permit; and best management practices, including sound conservation and engineering practices to prevent and minimize erosion and resultant sedimentation, which are consistent with, and no less stringent than, those practices contained in the "Manual for Erosion and Sediment Control In Georgia" published by the State Soil and Water Conservation Commission as of January 1 of the year in which the land-disturbing activity was permitted, as well as the following:

(1) Stripping of vegetation, regrading, and other development activities shall be conducted in such a manner so as to minimize erosion;

(2) Cut and fill operations must be kept to a minimum;

(3) Development plans must conform to topography and soil type, so as to create the lowest practicable erosion potential;

(4) Whenever feasible, natural vegetation shall be retained, protected, and supplemented;

(5) The disturbed area and the duration of exposure to erosive elements shall be kept to a practicable minimum;

(6) Disturbed soil shall be stabilized as quickly as practicable;

(7) Temporary vegetation or mulching shall be employed to protect exposed critical areas during development;

(8) Permanent vegetation and structural erosion control measures must be installed as soon as practicable;

(9) To the extent necessary, sediment in run-off water must be trapped by the use of debris basins, sediment basins, silt traps, or similar measures until the disturbed area is stabilized. As used in this paragraph, a disturbed area is stabilized when it is brought to a condition of continuous compliance with the requirements of this chapter;

(10) Adequate provisions must be provided to minimize damage from surface water to the cut face of excavations or the sloping surfaces of fills;

(11) Cuts and fills may not endanger adjoining property;

(12) Fills may not encroach upon natural watercourses or constructed channels in a manner so as to adversely affect other property owners;

(13) Grading equipment must cross flowing streams by the means of bridges or culverts, except when such methods are not feasible, provided, in any case, that such crossings must be kept to a minimum;

(14) Land-disturbing activity plans for erosion and sedimentation control shall include provisions for treatment or control of any source of sediments and adequate sedimentation control facilities to retain sediments on site or preclude sedimentation of adjacent waters beyond the levels specified in subsection (a) of this Code section;

(15) (A) There is established a 25 foot buffer along the banks of all state waters, as measured horizontally from the point where vegetation has been wrested by normal stream flow or wave action, except:

(i) As provided by paragraphs (16) and (17) of this subsection;

(ii) Where the director determines to allow a variance that is at least as protective of natural resources and the environment;

(iii) Where otherwise allowed by the director pursuant to Code Section 12-2-8;

(iv) Where a drainage structure or a roadway drainage structure must be constructed, provided that adequate erosion control measures are incorporated in the project plans and specifications and are implemented;

(v) Along any ephemeral stream. As used in this division, the term "ephemeral stream" means a stream:

(I) That under normal circumstances has water flowing only during and for a short duration after precipitation events;

(II) That has the channel located above the ground-water table year round;

(III) For which ground water is not a source of water; and

(IV) For which runoff from precipitation is the primary source of water flow; or

(vi) Where shoreline stabilization is installed; provided, however, that this exception shall be limited to the construction of bulkheads and sea walls only to the extent required to prevent the erosion of the shoreline. This exception shall be limited to Lake Oconee and Lake Sinclair and shall be limited to the duration of such construction.

Unless exempted under division (v) of this subparagraph, buffers of at least 25 feet established pursuant to Part 6 of Article 5 of Chapter 5 of this title shall remain in force unless a variance is granted by the director as provided in this paragraph.

(B) No land-disturbing activities shall be conducted within any such buffer; and a buffer shall remain in its natural, undisturbed state of vegetation until all land-disturbing activities on the construction site are completed, except as otherwise provided by this paragraph. Once the final stabilization of the site is achieved, a buffer may be thinned or trimmed of vegetation as long as a protective vegetative cover remains to protect water quality and aquatic habitat and a natural canopy is left in sufficient quantity to keep shade on the stream bed; provided, however, that any person constructing a single-family residence, when such residence is constructed by or under contract with the owner for his or her own occupancy, may thin or trim vegetation in a buffer at any time as long as protective vegetative cover remains to protect water quality and aquatic habitat and a natural canopy is left in sufficient quantity to keep shade on the stream bed.

(C) On or before December 31, 2004, the board shall adopt rules which contain specific criteria for the grant or denial by the director of requests for variances. After such date, no variance shall be granted by the director which is not consistent with the criteria contained in such rules. Such rules shall provide, at a minimum, that the director shall consider granting a variance in the following circumstances:

(i) Where a proposed land-disturbing activity within the buffer would require the landowner to acquire a permit from the United States Army Corps of Engineers under Section 404 of the federal Water Pollution Control Act Amendment of 1972, 33 U.S.C. Section 1344, and the Corps of Engineers has approved a mitigation plan to be implemented as a condition of such a permit;

(ii) Where the landowner provides a plan satisfactory to the director that shows that, even with the proposed land-disturbing activity within the buffer, the completed project will result in maintained or improved water quality downstream of the project; or

(iii) Where a project with a proposed land-disturbing activity within the buffer is located in or upstream and within ten linear miles of a stream segment listed as impaired under Section 303(d) of the federal Water Pollution Control Act Amendment of 1972, 33 U.S.C. Section 1313(d) and the landowner provides a plan satisfactory to the director that shows that the completed project will result in maintained or improved water quality in such listed stream segment and that the project has no adverse impact relative to the pollutants of concern in such stream segment.

All projects covered under divisions (i), (ii), and (iii) of this subparagraph shall meet all criteria set forth in rules for specific variance criteria adopted by the board by December 31, 2004.

(D) The buffer shall not apply to the following land-disturbing activities, provided that they occur at an angle, as measured from the point of crossing, within 25 degrees of perpendicular to the stream; cause a width of disturbance of not more than 50 feet within the buffer; and adequate erosion control measures are incorporated into the project plans and specifications and are implemented:

(i) Stream crossings for water lines; or

(ii) Stream crossings for sewer lines;

(16) There is established a 50 foot buffer, as measured horizontally from the point where vegetation has been wrested by normal stream flow or wave action, along the banks of any state waters classified as "trout streams" pursuant to Article 2 of Chapter 5 of this title except where a roadway drainage structure must be constructed; provided, however, that small springs and streams classified as trout streams which discharge an average annual flow of 25 gallons per minute or less shall have a 25 foot buffer or they may be piped, at the discretion of the landowner, pursuant to the terms of a rule providing for a general variance promulgated by the board providing for notice to the division or local issuing authority of the location and extent of the piping and prescribed methodology for minimizing the impact of such piping and for measuring the volume of water discharged by the stream. Any such pipe must stop short of the downstream landowner's property, and the landowner must comply with the buffer requirement for any adjacent trout streams. The director may grant a variance from such buffer to allow land-disturbing activity, provided that adequate erosion control measures are incorporated in the project plans and specifications and are implemented. The following requirements shall apply to any such buffer:

(A) No land-disturbing activities shall be conducted within a buffer and a buffer shall remain in its natural, undisturbed state of vegetation until all land-disturbing activities on the construction site are completed. Once the final stabilization of the site is achieved, a buffer may be thinned or trimmed of vegetation as long as a protective vegetative cover remains to protect water quality and aquatic habitat and a natural canopy is left in sufficient quantity to keep shade on the stream bed; provided, however, that any person constructing a single-family residence, when such residence is constructed by or under contract with the owner for his or her own occupancy, may thin or trim vegetation in a buffer at any time as long as protective vegetative cover remains to protect water quality and aquatic habitat and a natural canopy is left in sufficient quantity to keep shade on the stream bed;

(B) On or before December 31, 2000, the board shall adopt rules which contain specific criteria for the grant or denial by the director of requests for variances. After such date, no variance shall be granted by the director which is not consistent with the criteria contained in such rules; provided, however, that, should the board fail to adopt rules which contain specific criteria for the grant or denial of requests for variances by the director on or before December 31, 2000, the authority of the director to issue such variances shall be suspended until the board adopts such rules; and

(C) The buffer shall not apply to the following land-disturbing activities, provided that they occur at an angle, as measured from the point of crossing, within 25 degrees of perpendicular to the stream; cause a width of disturbance of not more than 50 feet within the buffer; and adequate erosion control measures are incorporated into the project plans and specifications and are implemented:

(i) Stream crossings for water lines; or

(ii) Stream crossings for sewer lines; and

(17) (A) There is established a 25 foot buffer along coastal marshlands, as measured horizontally from the coastal marshland-upland interface, as determined in accordance with Part 4 of Article 4 of Chapter 5 of this title, the "Coastal Marshlands Protection Act of 1970," and the rules and regulations promulgated thereunder, except:

(i) Where the director determines to allow a variance that is at least as protective of natural resources and the environment;

(ii) Where otherwise allowed by the director pursuant to Code Section 12-2-8;

(iii) Where an alteration within the buffer area has been authorized pursuant to Code Section 12-5-286;

(iv) For maintenance of any currently serviceable structure, landscaping, or hardscaping, including bridges, roads, parking lots, golf courses, golf cart paths, retaining walls, bulkheads, and patios; provided, however, that if such maintenance requires any land-disturbing activity, adequate erosion control measures are incorporated into the project plans and specifications and such measures are fully implemented;

(v) Where a drainage structure or roadway drainage structure is constructed or maintained; provided, however, that adequate erosion control measures are incorporated into the project plans and specifications and such measures are fully implemented;

(vi) On the landward side of any currently serviceable shoreline stabilization structure; and

(vii) For the maintenance of any manmade storm-water detention basin, golf course pond, or impoundment that is located entirely within the property of a single individual, partnership, or corporation; provided, however, that adequate erosion control measures are incorporated into the project plans and specifications and such measures are fully implemented.

(B) No land-disturbing activity shall be conducted within any such buffer and a buffer shall remain in its current, undisturbed state of vegetation until all land-disturbing activities on the construction site are completed, except as otherwise provided by this paragraph. Once the final stabilization of the site is achieved, a buffer may be thinned or trimmed of vegetation so long as a protective vegetative cover remains to protect water quality and aquatic habitat; provided, however, that any person constructing a single-family residence, when such residence is constructed by or under contract with the owner for his or her own occupancy, may thin or trim vegetation in a buffer at any time so long as a protective vegetative cover remains to protect water quality and aquatic habitat.

(C) On or before December 31, 2015, the board shall promulgate rules and regulations that:

(i) Contain criteria for the grant or denial by the director of requests for variances pursuant to this paragraph, including where an alteration within the buffer area has been authorized pursuant to a permit issued by the United States Army Corps of Engineers under Section 404 of the Federal Water Pollution Control Act of 1972, as amended, or Section 10 of the Rivers and Harbors Act of 1899; provided, however, that adequate erosion control measures are incorporated into the project plans and specifications and such measures are fully implemented; and

(ii) Provide for variances by rule, subject to specified conditions, for certain categories of activities within the buffer that will have minimal impact on the water quality or aquatic habitat of the adjacent marsh, including where the area within the buffer is not more than 500 square feet; provided, however, that adequate erosion control measures are incorporated into the project plans and specifications and such measures are fully implemented.

(D) The board may adopt rules and regulations that provide for an expedited process for certain categories of activities within the buffer based on the size, scope, location, and character of the proposed activity within the buffer.

(E) The buffer requirements of this paragraph shall not apply to crossings for utility lines that cause a width of disturbance of not more than 50 feet within the buffer; provided, however, that adequate erosion control measures are incorporated into the project plans and specifications and such measures are fully implemented.

(F) The buffer shall not apply to:

(i) Any land-disturbing activity conducted pursuant to and in compliance with a valid and effective land-disturbing permit issued subsequent to April 22, 2014, and prior to December 31, 2015; provided, however, that adequate erosion control measures are incorporated into the project plans and specifications and such measures are fully implemented; or

(ii) Any lot for which the preliminary plat has been approved prior to December 31, 2015, if roadways, bridges, or water and sewer lines have been extended to such lot prior to December 31, 2015, and if the requirement to maintain a 25 foot buffer would consume at least 18 percent of the high ground of the platted lot otherwise available for development; provided, however, that adequate erosion control measures are incorporated into the project plans and specifications and such measures are fully implemented.

(c) Nothing contained in this chapter shall prevent any local issuing authority from adopting rules and regulations, ordinances, or resolutions which contain stream buffer requirements that exceed the minimum requirements in subsection (b) of this Code section.

(d) The fact that land-disturbing activity for which a permit has been issued results in injury to the property of another shall neither constitute proof of nor create a presumption of a violation of the standards provided for in this Code section or the terms of the permit.



§ 12-7-7. Permit or notice of intent required for land-disturbing activities; approval of application and issuance of permit; denial of permit; bond requirement

(a) No land-disturbing activities shall be conducted in this state, except those land-disturbing activities provided for in Code Section 12-7-17, without the operator first securing a permit from a local issuing authority or providing notice of intent to the division as required by this Code section.

(b) In those counties and municipalities which are certified as local issuing authorities pursuant to subsection (a) of Code Section 12-7-8:

(1) The application for such permit shall be made to and the permit shall be issued by the governing authority of the county wherein such land-disturbing activities are to occur, in the event that such activities will occur outside the corporate limits of a municipality;

(2) In those instances where such activities will occur within the corporate limits of any municipality, the application for such permit shall be made to and the permit shall be issued by the governing authority of the municipality in which such land-disturbing activities are to occur; and

(3) The local issuing authority shall conduct inspections and enforce the permits it issues.

(c) In those counties and municipalities which are not certified pursuant to subsection (a) of Code Section 12-7-8, the terms of the state general permit shall apply, those terms shall be enforced by the division, and no individual land-disturbing activity permit under this Code section will be required; provided, however, that notice of intent shall be submitted to the division prior to commencement of any land-disturbing activities under the state general permit in any of such uncertified counties or municipalities.

(d) (1) Fees assessed pursuant to paragraph (5) of subsection (a) of Code Section 12-5-23 shall be calculated and paid by the primary permittee as defined in the state general permit for each acre of land-disturbing activity included in the planned development or each phase of development.

(2) In a jurisdiction that is certified pursuant to subsection (a) of Code Section 12-7-8, half of any such fees levied shall be submitted by the applicant to the local issuing authority and half of such fees shall be submitted to the division; except that any and all fees due from an entity which is required to give notice pursuant to paragraph (9) or (10) of Code Section 12-7-17 shall be submitted in full to the division, regardless of the existence of a local issuing authority in the jurisdiction. In a jurisdiction where there is no local issuing authority, the full fee shall be submitted to the division.

(e) Except as provided in this subsection, no permit shall be issued pursuant to subsection (b) of this Code section unless the erosion and sediment control plan has been approved by the appropriate district as is required by Code Section 12-7-10. When the governing authority of a county or municipality lying within the boundaries of the district demonstrates capabilities to review and approve an erosion and sediment control plan and requests an agreement with the district to conduct such review and approval, the district, with the concurrence of the commission, shall enter into an agreement which allows the governing authority to conduct review and approval without referring the application and plan to the district, if such governing authority meets the conditions specified by the district as set forth in the agreement. A district may not enter into an agreement authorized in this Code section with the governing authority of any county or municipality which is not certified pursuant to subsection (a) of Code Section 12-7-8.

(f) (1) If a permit applicant has had two or more violations of previous permits or this Code section within three years prior to the date of filing of the application under consideration, the local issuing authority may deny the permit application.

(2) The local issuing authority may require the permit applicant to post a bond in the form of government security, cash, irrevocable letter of credit, or any combination thereof up to, but not exceeding, $3,000.00 per acre of the proposed land-disturbing activity, prior to issuing the permit. If the applicant does not comply with this Code section or with the conditions of the permit after issuance, the local issuing authority may call the bond or any part thereof to be forfeited and may use the proceeds to hire a contractor to stabilize the site of the land-disturbing activity and bring it into compliance. This subsection shall not apply unless there is in effect an ordinance or statute specifically providing for hearing and judicial review of any determination or order of the local issuing authority with respect to alleged permit violations.



§ 12-7-7.1. Erosion and sediment control plan prepared; completion; implementation

(a) As used in this Code section, the term "contractor" means the individual, firm, corporation, or combination thereof or governmental organization contracting with the Department of Transportation or State Road and Tollway Authority for the performance of prescribed work.

(b) (1) In addition to the requirements of Code Section 12-7-6, the Department of Transportation or the State Road and Tollway Authority after July 1, 2003, shall not contract for land-disturbing activity on any construction or maintenance project that will disturb one or more contiguous acres of land until an erosion and sediment control plan for such project has been prepared and accepted pursuant to this Code section.

(2) Through its own forces or by means of the acquisition of professional service pursuant to the provisions of Chapter 22 of Title 50, the Department of Transportation or the State Road and Tollway Authority shall be responsible for the preparation of an erosion and sediment control plan for any construction or maintenance project as required by paragraph (1) of this subsection. Any consultant providing such professional service shall be prequalified by the Department of Transportation as a responsible bidder for the design of erosion and sediment control plans. The division shall assist the Department of Transportation in developing the prequalification approval process for purposes of this subsection.

(c) Upon completion of a proposed plan, the same shall be submitted to the division for review and comment as required by the state general permit.

(d) (1) All bidders for any construction or maintenance project subject to this Code section shall review and submit with their bid proposal a cost estimate as a separate bid for the implementation of the plan, it being understood that the contractor may utilize either its own personnel and resources, qualified subcontractors, or both for implementation of the plan. All contractors and subcontractors for such project shall be prequalified by the Department of Transportation as a responsible bidder for the installation of erosion and sediment control devices in accordance with a plan. The division shall assist the Department of Transportation in developing the prequalification approval process for purposes of this subsection.

(2) The contractor for a construction or maintenance project subject to this Code section shall be responsible for implementing the plan on the awarded project. Payment to any contractor under any contract for implementing any part or all of any plan shall not be on a lump sum basis; rather, such payment shall be based upon unit prices for specific quantities of work performed pursuant to the approved erosion and sediment control plan plus any additional quantities of completed work necessitated by project conditions affecting erosion and sediment control, including without limitation soil types and weather conditions. Charges for all maintenance and cleaning of erosion and sediment control devices shall likewise be paid on a unit price basis.

(e) (1) Through the services of independent consultants, contractors, or subcontractors, or by its own forces, the Department of Transportation shall monitor the water quality and inspect the installation and maintenance of the best management practices in accordance with the plan. All such consultants, contractors, or subcontractors shall be prequalified by the Department of Transportation as a responsible bidder for the inspection of such best management practices and shall have the necessary expertise to determine that such practices are being installed and maintained in accordance with the plan. The division shall assist the Department of Transportation in developing the prequalification approval process for purposes of this subsection.

(2) Proper design, installation, and maintenance of best management practices shall constitute a complete defense to any action by the director or to any other allegation of noncompliance with paragraph (2) of subsection (a) of Code Section 12-7-6.

(3) If deficiencies in the plan or installation or maintenance of best management practices are discovered during the inspection, the Department of Transportation or the State Road and Tollway Authority shall determine the appropriate corrective action. Further, the Department of Transportation or State Road and Tollway Authority may require the consultant to amend the plan or the contractor to change its procedures by change order or supplemental agreement in order to institute such changes as may be necessary to correct any errors or deficiencies in the plan, the implementation of the plan, or the maintenance of the best management practices.

(4) The division, the Department of Transportation, or the State Road and Tollway Authority shall control or coordinate the work of its employees inspecting any project so as to prevent any delay of, interference with, or hindrance to any contractor performing land-disturbing activity on any project subject to the provisions of this Code section.

(f) (1) There shall be an Erosion and Sediment Control Overview Council which shall approve the Manual for Erosion and Sediment Control in Georgia prior to publication by the commission. In addition, the council shall provide guidance on the best management practices for implementing any erosion and sediment control plan for purposes of this Code section. The council shall be composed of nine members, including one member of the House of Representatives who shall be appointed by the Speaker of the House of Representatives and serve at the pleasure thereof; one member of the Senate who shall be appointed by the Lieutenant Governor and serve at the pleasure thereof; and seven members who shall be appointed by the Governor and serve at the pleasure thereof, including one employee each from the Department of Transportation, the Environmental Protection Division of the Department of Natural Resources, and the State Road and Tollway Authority, a professional engineer licensed to practice in this state from a private engineering consulting firm practicing environmental engineering, one representative of the highway contracting industry certified by the Department of Transportation, one representative of the electric utility industry, and a chairperson. The council shall meet prior to December 1, 2015, to approve the most current version of the manual and at all other times as necessary to approve any subsequent changes or updates to the manual prior to its implementation. Such meetings shall be held at the call of the chairperson. Each councilmember shall receive a daily allowance in the amount specified in subsection (b) of Code Section 45-7-21; provided, however, that any full-time state employee serving on the council shall draw no compensation but shall receive necessary expenses. The commissioner is authorized to pay such compensation and expenses from department funds.

(2) The council may develop recommendations governing the preparation of plans and the installation and maintenance of best management practices. If a dispute concerning the requirements of this Code section should arise, the Erosion and Sediment Control Overview Council shall mediate the dispute.

(g) Nothing in this Code section shall be construed to affect the division's authority under Article 2 of Chapter 5 of this title, the "Georgia Water Quality Control Act."



§ 12-7-8. Certification of locality as local issuing authority; periodic review; procedure for revoking certification; enforcement actions

(a) (1) If a county or municipality has enacted ordinances which meet or exceed the standards, requirements, and provisions of this chapter and the state general permit, except that the standards, requirements, and provisions of the ordinances for monitoring, reporting, inspections, design standards, turbidity standards, education and training, and project size thresholds with regard to education and training requirements shall not exceed the state general permit requirements, and which are enforceable by such county or municipality, and if a county or municipality documents that it employs qualified personnel to implement enacted ordinances, the director may certify such county or municipality as a local issuing authority for the purposes of this chapter.

(2) A local issuing authority shall regulate both primary and secondary permittees as such terms are defined in the state general permit. Primary permittees shall be responsible for installation and maintenance of best management practices where the primary permittee is conducting land-disturbing activities. Secondary permittees shall be responsible for installation and maintenance of best management practices where the secondary permittee is conducting land-disturbing activities. A local issuing authority must review, revise, or amend its ordinances within 12 months of any amendment to this chapter.

(3) Any land-disturbing activities by a local issuing authority shall be subject to the same requirements of the ordinances such local issuing authority adopted pursuant to this chapter as are applied to private persons, and the division shall enforce such requirements upon the local issuing authority.

(b) The districts or the commission or both shall review semi-annually the actions of counties and municipalities which have been certified as local issuing authorities pursuant to subsection (a) of this Code section. The districts or the commission or both may provide technical assistance to any county or municipality for the purpose of improving the effectiveness of the county's or municipality's erosion and sedimentation control program. The districts or the commission shall notify the division and request investigation by the division if any deficient or ineffective local program is found.

(c) The board, on or before December 31, 2003, shall promulgate rules and regulations setting forth the requirements and standards for certification and the procedures for decertification of a local issuing authority. The division may periodically review the actions of counties and municipalities which have been certified as local issuing authorities pursuant to subsection (a) of this Code section. Such review may include, but shall not be limited to, review of the administration and enforcement of and compliance with a governing authority's ordinances and review of conformance with an agreement, if any, between the district and the governing authority. If such review indicates that the governing authority of any county or municipality certified pursuant to subsection (a) of this Code section has not administered, enforced, or complied with its ordinances or has not conducted the program in accordance with any agreement entered into pursuant to subsection (e) of Code Section 12-7-7, the division shall notify the governing authority of the county or municipality in writing. The governing authority of any county or municipality so notified shall have 90 days within which to take the necessary corrective action to retain certification as a local issuing authority. If the county or municipality does not take necessary corrective action within 90 days after notification by the division, the division shall revoke the certification of the county or municipality as a local issuing authority.

(d) The director may determine that the public interest requires initiation of an enforcement action by the division. Where such a determination is made and the local issuing authority has failed to secure compliance, the director may implement the board's rules and seek compliance under provisions of Code Sections 12-7-12 through 12-7-15. For purposes of this subsection, enforcement actions taken by the division pursuant to Code Sections 12-7-12 through 12-7-15 shall not require prior revocation of certification of the county or municipality as a local issuing authority.



§ 12-7-9. Applications for permits; erosion and sediment control plans and data; time for issuance or denial

(a) Applications for permits shall be submitted in accordance with this chapter and the rules and regulations, ordinances, and resolutions adopted pursuant to this chapter. Such applications shall be accompanied by the applicant's erosion and sediment control plans and by such supportive data as will affirmatively demonstrate that the land-disturbing activity proposed will be carried out in such a manner that the minimum requirements set forth in Code Section 12-7-6 shall be met. All applications shall contain a certification stating that the plan preparer or the designee thereof visited the site prior to creation of the plan or that such a visit was not required in accordance with rules and regulations established by the board.

(b) No permit shall be issued to any applicant unless the local issuing authority affirmatively determines that the plan embracing such activities meets the requirements of Code Section 12-7-6. All applicable fees shall be paid prior to issuance of the land disturbance permit by the local issuing authority.

(c) Permits shall be issued or denied as soon as practicable after the application therefor has been filed with the local issuing authority, but in any event not later than 45 days thereafter.



§ 12-7-10. Referral of application and plan to district; time for action

Except as otherwise provided by Code Section 12-7-7, immediately upon receipt of an application for a permit the application and plan for sediment and erosion control shall be referred to the appropriate district wherein such land-disturbing activities are proposed to take place, for its review and approval or disapproval concerning the adequacy of the erosion and sediment control plan proposed by the applicant. A district shall approve or disapprove a plan within 35 days of receipt. Failure of a district to act within 35 days shall be considered an approval of the pending plan.



§ 12-7-11. Statement of reasons for denial of permit required; conditions for approval; suspension, revocation, or modification of permit

(a) Within the time specified by Code Section 12-7-9, the local issuing authority shall issue or deny the permit. The local issuing authority, upon denial of a permit, shall state its reasons for the denial, setting forth specifically wherein such application is found to be deficient. Any land-disturbing activity permitted under this chapter shall be carried out in accordance with this chapter and the ordinance, resolution, or rules and regulations adopted and promulgated pursuant to this chapter. The local issuing authority shall specify on the permit the conditions under which the activity may be undertaken.

(b) The permit may be suspended, revoked, or modified by the local issuing authority, as to all or any portion of the land affected by the plan, upon a finding that the holder or his or her successor in title is not in compliance with the approved erosion and sediment control plan or that the holder or his or her successor in title is in violation of this chapter or any ordinance, resolution, rule, or regulation adopted or promulgated pursuant to this chapter. A holder of a permit shall notify any successor in title to him or her as to all or any portion of the land affected by the approved plan of the conditions contained in the permit.



§ 12-7-12. Orders directed to violators; stop work order procedures

(a) Except as provided in subsection (d) of this Code section, whenever the director has reason to believe that a violation of any provision of this chapter, any rule or regulation of the board, or any order of the director has occurred in a county or municipality which is not certified pursuant to subsection (a) of Code Section 12-7-8, the director may issue an order directed to such violator or violators. The order shall specify the provisions of this chapter or the rules or regulations or order alleged to have been violated and may require that land-disturbing activity be stopped until necessary corrective action and mitigation have been taken or may require that necessary corrective action and mitigation be taken within a reasonable time to be prescribed in the order. Any order issued by the director under this Code section shall be signed by the director. Any such order shall become final unless the person or persons named therein request, in writing, a hearing pursuant to Code Section 12-7-16.

(b) Except as provided in subsection (d) of this Code section, whenever a local issuing authority has reason to believe that a violation of any provision of a local ordinance or resolution has occurred within the jurisdiction of the local issuing authority, the local issuing authority may require that land-disturbing activity be stopped until necessary corrective action and mitigation have been taken or may require that necessary corrective action and mitigation be taken within a reasonable time.

(c) The following procedures shall apply to the issuances of stop work orders:

(1) For the first and second violations of the provisions of this chapter, the director or the local issuing authority shall issue a written warning to the violator. The violator shall have five days to correct the violation. If the violation is not corrected within five days, the director or local issuing authority shall issue a stop work order requiring that land-disturbing activities be stopped until necessary corrective action or mitigation has occurred; provided, however, that, if the violation presents an imminent threat to public health or waters of the state, the director or local issuing authority shall issue an immediate stop work order in lieu of a warning;

(2) For a third and each subsequent violation, the director or local issuing authority shall issue an immediate stop work order; and

(3) All stop work orders shall be effective immediately upon issuance and shall be in effect until the necessary corrective action or mitigation has occurred.

(d) When a violation of this chapter in the form of taking action without a permit, failure to maintain a stream buffer, or significant amounts of sediment, as determined by the local issuing authority or by the director or his or her designee, have been or are being discharged into state waters and where best management practices have not been properly designed, installed, and maintained, a stop work order shall be issued by the local issuing authority or by the director or his or her designee. All such stop work orders shall be effective immediately upon issuance and shall be in effect until the necessary corrective action or mitigation has occurred. Such stop work orders shall apply to all land-disturbing activity on the site with the exception of the installation and maintenance of temporary or permanent erosion and sediment controls.



§ 12-7-13. Injunctions

Whenever, in the judgment of the director, any person has engaged in or is about to engage in any act or practice which constitutes or would constitute a violation of this chapter, the rules and regulations adopted pursuant to this chapter, or any order or permit conditions in a county or municipality which is not certified pursuant to subsection (a) of Code Section 12-7-8, he or she may make application to the superior court of the county where such person resides or, if such person is a nonresident of the state, to the superior court of the county in which the violative act or practice has been or is about to be engaged in for an order enjoining such act or practice or for an order requiring compliance with this chapter, the rules and regulations adopted pursuant to this chapter, or the order or permit condition. Upon a showing by the director that such person has engaged in or is about to engage in any such violative act or practice, a permanent or temporary injunction, restraining order, or other order shall be granted without the necessity of showing the lack of an adequate remedy at law.



§ 12-7-14. Actions to restrain imminent danger; emergency orders; duration of effectiveness of orders

(a) Notwithstanding any other provision of this chapter to the contrary, upon receipt of evidence that certain land-disturbing activities occurring in a municipality or county which is not certified pursuant to subsection (a) of Code Section 12-7-8 are presenting an imminent and substantial danger to the environment or to the health of humans, the director may bring an action as provided in Code Section 12-7-13 to restrain immediately any person causing or contributing to the danger caused by such land-disturbing activities or to take such other action as may be necessary.

(b) If it is not practicable to assure prompt protection of the environment or the health of humans solely by commencement of such a civil action, the director may issue such emergency orders as may be necessary to protect the environment or the health of humans who are or may be affected by such land-disturbing activities. Notwithstanding any other provision of this chapter, such order shall be immediately effective for a period of not more than 48 hours, unless the director brings an action under subsection (a) of this Code section before the expiration of such period. Whenever the director brings such an action within such period, such order shall be effective for such period of time as may be authorized by the court pending litigation or thereafter.



§ 12-7-15. Civil penalty

Any person who violates any provision of this chapter, the rules and regulations adopted pursuant to this chapter, or any permit condition or limitation established pursuant to this chapter or who negligently or intentionally fails or refuses to comply with any final or emergency order of the director issued as provided in this chapter shall be liable for a civil penalty not to exceed $2,500.00 per day. For the purpose of enforcing the provisions of this chapter, notwithstanding any provision in any city charter to the contrary, municipal courts shall be authorized to impose a penalty not to exceed $2,500.00 for each violation. Notwithstanding any limitation of law as to penalties which can be assessed for violations of county ordinances, any magistrate court or any other court of competent jurisdiction trying cases brought as violations of this chapter under county ordinances approved under this chapter shall be authorized to impose penalties for such violations not to exceed $2,500.00 for each violation. Each day during which the violation or failure or refusal to comply continues shall be a separate violation.



§ 12-7-16. Hearings and review

All hearings on and review of contested matters, orders, or permits issued by or filed against the director and all hearings on and review of any other enforcement actions or orders initiated by the director under this chapter shall be provided and conducted in accordance with subsection (c) of Code Section 12-2-2. The hearing and review procedure provided in this Code section is to the exclusion of all other means of hearings or review.



§ 12-7-17. Exemptions

This chapter shall not apply to the following activities:

(1) Surface mining, as the same is defined in Code Section 12-4-72;

(2) Granite quarrying and land clearing for such quarrying;

(3) Such minor land-disturbing activities as home gardens and individual home landscaping, repairs, maintenance work, fences, and other related activities which result in minor soil erosion;

(4) The construction of single-family residences, when such construction disturbs less than one acre and is not a part of a larger common plan of development or sale with a planned disturbance of equal to or greater than one acre and not otherwise exempted under this paragraph; provided, however, that construction of any such residence shall conform to the minimum requirements as set forth in subsection (b) of Code Section 12-7-6 and this paragraph. For single-family residence construction covered by the provisions of this paragraph, there shall be a buffer zone between the residence and any state waters classified as trout streams pursuant to Article 2 of Chapter 5 of this title. In any such buffer zone, no land-disturbing activity shall be constructed between the residence and the point where vegetation has been wrested by normal stream flow or wave action from the banks of the trout waters. For primary trout waters, the buffer zone shall be at least 50 horizontal feet, and no variance to a smaller buffer shall be granted. For secondary trout waters, the buffer zone shall be at least 50 horizontal feet, but the director may grant variances to no less than 25 feet. Regardless of whether a trout stream is primary or secondary, for first order trout waters, which are streams into which no other streams flow except for springs, the buffer shall be at least 25 horizontal feet, and no variance to a smaller buffer shall be granted. The minimum requirements of subsection (b) of Code Section 12-7-6 and the buffer zones provided by this paragraph shall be enforced by the issuing authority;

(5) Agricultural operations as defined in Code Section 1-3-3 to include those practices involving the establishment, cultivation, or harvesting of products of the field or orchard; the preparation and planting of pasture land; farm ponds; dairy operations; livestock and poultry management practices; and the construction of farm buildings;

(6) Forestry land management practices, including harvesting; provided, however, that when such exempt forestry practices cause or result in land-disturbing or other activities otherwise prohibited in a buffer, as established in paragraphs (15) and (16) of subsection (b) of Code Section 12-7-6, no other land-disturbing activities, except for normal forest management practices, shall be allowed on the entire property upon which the forestry practices were conducted for a period of three years after the completion of such forestry practices;

(7) Any project carried out under the technical supervision of the Natural Resources Conservation Service of the United States Department of Agriculture;

(8) Any project involving less than one acre of disturbed area; provided, however, that this exemption shall not apply to any land-disturbing activity within a larger common plan of development or sale with a planned disturbance of equal to or greater than one acre or within 200 feet of the bank of any state waters, and for purposes of this paragraph, "state waters" excludes channels and drainageways which have water in them only during and immediately after rainfall events and intermittent streams which do not have water in them year round; provided, however, that any person responsible for a project which involves less than one acre, which involves land-disturbing activity, and which is within 200 feet of any such excluded channel or drainageway must prevent sediment from moving beyond the boundaries of the property on which such project is located and provided, further, that nothing contained in this chapter shall prevent a city or county which is a local issuing authority from regulating any such project which is not specifically exempted by paragraph (1), (2), (3), (4), (5), (6), (7), (9), or (10) of this Code section;

(9) Construction or maintenance projects, or both, undertaken or financed in whole or in part, or both, by the Department of Transportation, the Georgia Highway Authority, or the State Road and Tollway Authority; or any road construction or maintenance project, or both, undertaken by any county or municipality; provided, however, that construction or maintenance projects of the Department of Transportation or the State Road and Tollway Authority which disturb one or more contiguous acres of land shall be subject to the provisions of Code Section 12-7-7.1; except where the Department of Transportation, the Georgia Highway Authority, or the State Road and Tollway Authority is a secondary permittee for a project located within a larger common plan of development or sale under the state general permit, in which case a copy of a notice of intent under the state general permit shall be submitted to the local issuing authority, the local issuing authority shall enforce compliance with the minimum requirements set forth in Code Section 12-7-6 as if a permit had been issued, and violations shall be subject to the same penalties as violations by permit holders;

(10) Any land-disturbing activities conducted by any electric membership corporation or municipal electrical system or any public utility under the regulatory jurisdiction of the Public Service Commission, any utility under the regulatory jurisdiction of the Federal Energy Regulatory Commission, any cable television system as defined in Code Section 36-18-1, or any agency or instrumentality of the United States engaged in the generation, transmission, or distribution of power; except where an electric membership corporation or municipal electrical system or any public utility under the regulatory jurisdiction of the Public Service Commission, any utility under the regulatory jurisdiction of the Federal Energy Regulatory Commission, any cable television system as defined in Code Section 36-18-1, or any agency or instrumentality of the United States engaged in the generation, transmission, or distribution of power is a secondary permittee for a project located within a larger common plan of development or sale under the state general permit, in which case the local issuing authority shall enforce compliance with the minimum requirements set forth in Code Section 12-7-6 as if a permit had been issued, and violations shall be subject to the same penalties as violations by permit holders; and

(11) Public water system reservoirs.



§ 12-7-18. Effect of chapter on requirements of the "Georgia Water Quality Control Act."

No provision of this chapter shall authorize any person to violate Article 2 of Chapter 5 of this title, the "Georgia Water Quality Control Act," or the rules and regulations promulgated and approved under said article or to pollute any waters of this state as defined in said article.



§ 12-7-19. Education and training requirements; required programs; instructor qualifications; expiration of certification

(a) (1) Persons involved in land development design, review, permitting, construction, monitoring, or inspection or any land-disturbing activity shall meet the education and training certification requirements, dependent on his or her level of involvement with the process, as developed by the commission in accordance with this Code section and in consultation with the division and the Stakeholder Advisory Board created pursuant to Code Section 12-7-20.

(2) On or after May 14, 2007, for each site on which land-disturbing activity occurs, each entity or person acting as either a primary, secondary, or tertiary permittee, as defined in the state general permit, shall have as a minimum one person who is in responsible charge of erosion and sedimentation control activities on behalf of said entity or person and meets the applicable education or training certification requirements developed by the commission present on site whenever land-disturbing activities are conducted on that site. A project site shall herein be defined as any land disturbance site or multiple sites within a larger common plan of development or sale permitted by an owner or operator for compliance with the state general permit.

(3) Persons or entities involved in projects not requiring a state general permit but otherwise requiring certified personnel on site may contract with certified persons to meet the requirements of this chapter.

(4) If a state general permittee who has operational control of land-disturbing activities for a site has met the certification requirements of paragraph (1) of subsection (b) of this Code section, then any person or entity involved in land-disturbing activity at that site and operating in a subcontractor capacity for such permittee shall have until December 31, 2007, to meet those educational requirements specified in paragraph (4) of subsection (b) of Code Section 12-7-19 and shall not be required to meet any educational requirements that exceed those specified in said paragraph.

(b) No less than the following training programs shall be established:

(1) A fundamentals seminar (Level 1) will be established which provides sufficient training to all participants as to the applicable laws, requirements, processes, and latest means and methods recognized by this state to effectively control erosion and sedimentation;

(2) An advanced fundamentals seminar (Level 1) will be established which provides additional details of installation and maintenance of best management practices for both regulatory and nonregulatory inspectors and others;

(3) An introduction to design seminar (Level 2) will be established which provides required training to design and review a successful erosion, sedimentation, and pollution control plan;

(4) An awareness seminar (Level 1) will be established which does not exceed two hours in duration and which provides information regarding the erosion and sediment control practices and processes in the state and which will include an overview of the systems, laws, and roles of the participants; and

(5) A trainer and instructor seminar will be established for both Level 1 and Level 2 trainers and instructors which will provide the minimum training as to applicable laws and best management practices and design of erosion, sedimentation, and pollution control plans in this state.

(c) Trainer and instructor qualifications will be established with the following minimum requirements:

(1) Level 1 trainers and instructors shall meet at least the following minimum requirements and any other requirements as set by the commission:

(A) Education: four-year college degree or five years' experience in the field of erosion and sediment control;

(B) Experience: five-years' experience in the field of erosion and sediment control. Where years of experience is used in lieu of the education requirement of subparagraph (A) of this paragraph, a total of ten years' field experience is required;

(C) Approval by the commission and the Stakeholder Advisory Board; and

(D) Successful completion of the Level 1 trainer and instructor seminar found in paragraph (5) of subsection (b) of this Code section; and

(2) Level 2 trainers and instructors shall meet at least the minimum requirements of a Level 1 trainer or instructor, any other requirements as set by the commission, and successful completion of the Level 2 trainer and instructor seminar created under paragraph (5) of subsection (b) of this Code section.

(d) In addition to the requirements of subsection (c) of this Code section, the commission shall establish and any person desirous of holding certification must obtain a passing grade as established by the Stakeholder Advisory Board on a final exam covering the material taught in each mandatory seminar; provided, however, that there shall be no final exam requirement for purposes of paragraph (4) of subsection (b) of this Code section. Final exams may, at the discretion of the commission, serve in lieu of attendance at the seminar. Any person shall be authorized to administer a final examination for any seminar for which he or she was the instructor.

(e) (1) A certification provided by achieving the requirements established by the commission shall expire no later than three years after its issuance.

(2) A certified individual shall be required to attend and participate in at least four hours of approved continuing education courses, as established by the commission, every three years.

(3) A certification may be extended or renewed by meeting requirements established by the commission.

(4) Revocation procedures may be established by the commission in consultation with the division and the Stakeholder Advisory Board.



§ 12-7-20. Creation of Stakeholder Advisory Board; responsibilities; procedures

(a) There shall be a Stakeholder Advisory Board to consist of not more than 13 members.

(b) Members shall be appointed by the Governor, shall serve at the pleasure thereof, and shall represent the following interests:

(1) The division;

(2) The commission;

(3) Soil and water conservation districts;

(4) The Department of Transportation;

(5) Municipal governments;

(6) County governments;

(7) Public utilities;

(8) The engineering and design community;

(9) The construction community;

(10) The development community;

(11) The environmental community;

(12) The Erosion and Sediment Control Overview Council; and

(13) Educators.

(c) The Stakeholder Advisory Board shall elect one of its members as chairperson. The chairperson shall call all meetings of the Stakeholder Advisory Board.

(d) The Stakeholder Advisory Board shall be responsible for working together with the division and the commission to establish, evaluate, and maintain the education and training program established pursuant to Code Section 12-7-19, including but not limited to reviewing course curricula, educational materials, and exam and testing procedures; evaluating trainer and instructor qualifications; and reviewing audit results performed by the commission.

(e) The Stakeholder Advisory Board may conduct such meetings at such places and at such times as it may deem necessary or convenient to enable it to exercise fully and effectively its powers, perform its duties, and accomplish the objectives and purposes of this Code section. Meetings shall be held on the written notice of the chairperson. The notice of a meeting shall set forth the date, time, and place of the meeting. Minutes shall be kept of all meetings.

(f) A majority of the members shall constitute a quorum of the Stakeholder Advisory Board. The powers and duties of the Stakeholder Advisory Board shall be transacted, exercised, and performed only pursuant to an affirmative vote of a majority of those members present at a meeting at which a quorum is present.

(g) Members of the Stakeholder Advisory Board shall not be entitled to any compensation for the rendering of their services to the Stakeholder Advisory Board.



§ 12-7-21. Appointment of panel to study controls implemented pursuant to chapter; procedure and operation of panel

Reserved.



§ 12-7-22. Electronic filing and reporting system

In order to achieve efficiencies and economies for both the division and the regulated community by the use of electronic filing for certain application and reporting requirements of this chapter and National Pollution Discharge Elimination System permits, the division and the Pollution Prevention Assistance Division of the department shall jointly work toward implementing such an electronic filing and reporting system as soon as practicable and allowable under federal regulations.






Chapter 8 - Waste Management

Article 1 - General Provisions

§ 12-8-1. Notice of denial of individual sewage disposal permits; duty to consider denial in ad valorem tax determinations

(a) As used in this Code section, the term "individual sewage disposal system" means a sewage disposal system, other than a public or community sewage disposal system, serving a single building, residence, or other facility designed or used for human occupancy or congregation and shall include septic tank systems and pit privies.

(b) In any case in which an application for an individual sewage disposal system permit is denied, it shall be the duty of the Department of Public Health or the county board of health denying such permit to notify the applicant, in writing, of such denial. Such notices shall be mailed by first-class mail within 15 days of the date on which the application is denied. The notice shall contain the name and address of the applicant, a description of the property involved, the reasons for denial of the permit, and notification that the applicant should contact the county board of tax assessors for ad valorem tax purposes. It shall be the duty of the county board of tax assessors and the county tax appraisal staff of the county in which the property is located to consider the denial of an individual sewage disposal system permit and the reasons for such denial in determining the fair market value of such property for ad valorem tax purposes.



§ 12-8-2. Dumping sanitary sewer, kitchen, or toilet wastes in storm or sanitary sewers prohibited; forfeiture of involved vehicles

(a) No person, firm, or corporation shall place, dump, dispose of, or cause to be placed, dumped, or disposed of in a public storm or sanitary sewer pipeline or through manholes thereof, or otherwise, any contents or matter of or from any septic tank, waste water holding tank, grease trap, or other container serving the purpose of a septic tank, waste water holding tank, or grease trap, which contents or matter is made up wholly or partly by the sanitary sewer, kitchen, or toilet waste from any residential source or commercial or industrial waste from business processes from any commercial or industrial facility, unless the express written permission of the owner of such public storm or sewer pipeline is first obtained.

(b) Any person, firm, or corporation violating subsection (a) of this Code section shall be guilty of a misdemeanor.

(c) Any motor vehicle, trailer, and all other property and instruments utilized in the hauling, transporting, dumping, placing, or disposition of any contents or matter in any public sewer in violation of subsection (a) of this Code section are declared to be contraband and shall be subject to forfeiture according to the terms, provisions, conditions, and procedures set out in Chapter 16 of Title 9.






Article 2 - Solid Waste Management

Part 1 - General Provisions

§ 12-8-20. Short title

This part shall be known and may be cited as the "Georgia Comprehensive Solid Waste Management Act."



§ 12-8-21. Declaration of policy; legislative intent

(a) It is declared to be the policy of the State of Georgia, in furtherance of its responsibility to protect the public health, safety, and well-being of its citizens and to protect and enhance the quality of its environment, to institute and maintain a comprehensive state-wide program for solid waste management and to prevent and abate litter, so as to assure that solid waste does not adversely affect the health, safety, and well-being of the public and that solid waste facilities, whether publicly or privately owned, do not degrade the quality of the environment by reason of their location, design, method of operation, or other means and which, to the extent feasible and practical, makes maximum utilization of the resources contained in solid waste.

(b) It is further declared to be the policy of the State of Georgia to educate and encourage generators and handlers of solid waste to reduce and minimize to the greatest extent possible the amount of solid waste which requires collection, treatment, or disposal through source reduction, reuse, composting, recycling, and other methods and to promote markets for and engage in the purchase of goods made from recovered materials and goods which are recyclable.

(c) It is the intent of the General Assembly that every effort be undertaken to reduce on a state-wide per capita basis the amount of municipal solid waste being received at disposal facilities.

(d) It is further the intent of the General Assembly that the director of the Environmental Protection Division of the Department of Natural Resources shall be the official charged with primary responsibility for the solid waste management program. The director, in exercising any authority granted in this part, shall conform to and implement the policies outlined in this part and shall at all times coordinate his activities with those of other state agencies and local political jurisdictions so as to achieve a unified and effective solid waste management program in the state.

(e) It is further intended by the General Assembly that the director of the Environmental Protection Division of the Department of Natural Resources shall, in exercising any authority granted in this part, recognize that the states which share common borders with Georgia also share the vital natural resources of clean air, clean surface waters, and clean ground waters which flow across those common borders and that, therefore, those bordering states have a mutual interest with Georgia to manage solid waste in a manner that does not threaten to contaminate the shared natural resources. The director shall also recognize, however, that such mutual interest may not exist between Georgia and states which do not share common borders and natural resources with it. Therefore, the director is instructed to be particularly mindful of the need to monitor, inspect, and regulate closely that solid waste generated from sources located in states not sharing common borders and natural resources with Georgia.

(f) It is further the intent of the General Assembly that every effort be undertaken to ensure the proper management of scrap tires from the point of generation to the ultimate point of reuse, recycling, or disposal and that every effort be made to ensure that, where possible, they be reused or recycled rather than being disposed.

(g) It is further the intent of the General Assembly to provide a frame of reference for this state and all counties, municipal corporations, and solid waste management authorities in this state relating to the handling of yard trimmings. It is also the intent of the General Assembly to encourage beneficial reuse of yard trimmings and other vegetative matter by composting and other methods of recycling and return of such vegetative matter to the soil and by reuse of yard trimmings to promote bioenergy and renewable energy goals. The General Assembly, therefore, adopts and recommends the following hierarchy for handling yard trimmings:

(1) Naturalized, low-maintenance landscaping requiring little or no cutting;

(2) Grass cycling by mowing it high and letting it lie;

(3) Return to the soil or other beneficial reuse on the site where the material was grown, including but not limited to:

(A) Stacking branches into brush piles for use as wildlife habitats and for gradual decomposition into the soil;

(B) Composting on the site where the material was grown, followed by incorporation of the finished compost into the soil at that site; or

(C) Chipping woody material on the site where such material was generated; and

(4) Collecting yard trimmings and transporting them to another site to be:

(A) Processed for mulch or feedstock for composting;

(B) Processed for use as a bioenergy feedstock; or

(C) Disposed in a lined landfill having a permitted gas collection system in operation by which landfill gas is directed to equipment or facilities for beneficial reuse such as electrical power generation, industrial end use, or other beneficial use promoting renewable energy goals.



§ 12-8-22. Definitions

As used in this article, the term:

(1) "Affected county" means, in addition to the county in which a facility is or is proposed to be located, each county contiguous to the host county and each county and municipality within a county that has a written agreement with the facility to dispose of solid waste.

(1.1) "Biomedical waste" means pathological waste, biological waste cultures and stocks of infectious agents and associated biologicals, contaminated animal carcasses (body parts, their bedding, and other wastes from such animals), sharps, chemotherapy waste, discarded medical equipment and parts, not including expendable supplies and materials which have not been decontaminated, as further defined in Rule 391-3-4-.15 of the board as such rule existed on January 1, 2006, and other such waste materials.

(2) "Board" means the Board of Natural Resources of the State of Georgia.

(3) "Certificate" means a document issued by a college or university of the University System of Georgia or other organization approved by the director stating that the operator has met the requirements of the board for the specified operator classification of the certification program.

(4) "Closure" means a procedure approved by the division which provides for the cessation of waste receipt at a solid waste disposal site and for the securing of the site in preparation for postclosure.

(4.1) "Commercial solid waste" means all types of solid waste generated by stores, offices, restaurants, warehouses, and other nonmanufacturing activities, excluding residential and industrial wastes.

(5) "Composting" means the controlled biological decomposition of organic matter into a stable, odor-free humus.

(5.1) "Construction or demolition waste" means waste building materials and rubble resulting from construction, remodeling, repair, or demolition operations on pavements, houses, commercial buildings, and other structures. Such waste includes but is not limited to waste containing asbestos, wood, bricks, metal, concrete, wallboard, paper, cardboard, and other nonputrescible wastes associated with construction and demolition activities which have a low potential for ground-water contamination. Inert waste landfill materials approved by the board for disposal in landfills permitted by rule and regulation are also included in this definition if disposed in a construction or demolition waste landfill.

(6) "Contaminant" means any physical, chemical, biological, or radiological substance or matter.

(7) "Director" means the director of the Environmental Protection Division of the Department of Natural Resources.

(8) "Disposal facility" means any facility or location where the final deposition of solid waste occurs and includes but is not limited to landfilling and solid waste thermal treatment technology facilities.

(9) "Division" means the Environmental Protection Division of the Department of Natural Resources.

(10) "Financial responsibility mechanism" means a mechanism designed to demonstrate that sufficient funds will be available to meet specific environmental protection needs of solid waste handling facilities. Available financial responsibility mechanisms include but are not limited to insurance, trust funds, surety bonds, letters of credit, personal bonds, certificates of deposit, financial tests, and corporate guarantees as defined in 40 C.F.R. Part 264 Subpart H -- Financial Requirements.

(11) "Generator" means any person in Georgia or in any other state who creates solid waste.

(12) "Hazardous constituent" means any substance listed as a hazardous constituent in regulations promulgated pursuant to the federal act by the administrator of the United States Environmental Protection Agency which are in force and effect on February 1, 2004, codified as Appendix VIII to 40 C.F.R. Part 261 -- Identification and Listing of Hazardous Waste.

(12.1) "Industrial solid waste" means solid waste generated by manufacturing or industrial processes or operations that is not a hazardous waste regulated under Part 1 of Article 3 of this chapter, the "Georgia Hazardous Waste Management Act." Such waste includes, but is not limited to, waste resulting from the following manufacturing processes: Electric power generation; fertilizer and agricultural chemicals; food and related products and by-products; inorganic chemicals; iron and steel products; leather and leather products; nonferrous metal and foundry products; organic chemicals; plastics and resins; pulp and paper; rubber and miscellaneous plastic products; stone, glass, clay, and concrete products; textiles; transportation equipment; and water treatment. This term does not include mining waste or oil and gas waste.

(13) "Label" means a code label described in paragraphs (3) and (4) of subsection (b) of Code Section 12-8-34.

(14) "Landfill" means an area of land on which or an excavation in which solid waste is placed for permanent disposal and which is not a land application unit, surface impoundment, injection well, or compost pile.

(15) "Leachate collection system" means a system at a landfill for collection of the leachate which may percolate through the waste and into the soils surrounding the landfill.

(15.1) "Litter" has the meaning provided by Code Section 16-7-42.

(16) "Manifest" means a form or document used for identifying the quantity and composition and the origin, routing, and destination of special solid waste during its transportation from the point of generation, through any intermediate points, to the point of disposal, treatment, or storage.

(17) "Materials recovery facility" means a solid waste handling facility that provides for the extraction from solid waste of recoverable materials, materials suitable for use as a fuel or soil amendment, or any combination of such materials.

(17.1) "Multijurisdictional solid waste management plan" means a comprehensive solid waste plan adopted pursuant to Code Section 12-8-31.1 covering two or more jurisdictions.

(18) "Municipal solid waste" means any solid waste derived from households, including garbage, trash, and sanitary waste in septic tanks and means solid waste from single-family and multifamily residences, hotels and motels, bunkhouses, campgrounds, picnic grounds, and day use recreation areas. The term includes yard trimmings, construction or demolition waste, and commercial solid waste but does not include solid waste from mining, agricultural, or silvicultural operations or industrial processes or operations.

(19) "Municipal solid waste disposal facility" means any facility or location where the final deposition of any amount of municipal solid waste occurs, whether or not mixed with or including commercial or industrial solid waste, and includes, but is not limited to, municipal solid waste landfills and municipal solid waste thermal treatment technology facilities.

(20) "Municipal solid waste landfill" means a disposal facility where any amount of municipal solid waste, whether or not mixed with or including commercial waste, industrial waste, nonhazardous sludges, or small quantity generator hazardous waste, is disposed of by means of placing an approved cover thereon.

(21) "Operator" means the person stationed on the site who is in responsible charge of and has direct supervision of daily field operations of a municipal solid waste disposal facility to ensure that the facility operates in compliance with the permit.

(22) "Person" means the State of Georgia or any other state or any agency or institution thereof and any municipality, county, political subdivision, public or private corporation, solid waste authority, special district empowered to engage in solid waste management activities, individual, partnership, association, or other entity in Georgia or any other state. This term also includes any officer or governing or managing body of any municipality, political subdivision, solid waste authority, special district empowered to engage in solid waste management activities, or public or private corporation in Georgia or any other state. This term also includes employees, departments, and agencies of the federal government.

(23) "Postclosure" means a procedure approved by the division to provide for long-term financial assurance, monitoring, and maintenance of a solid waste disposal site to protect human health and the environment.

(24) "Private industry solid waste disposal facility" means a disposal facility which is operated exclusively by and for a private solid waste generator for the purpose of accepting solid waste generated exclusively by said private solid waste generator.

(25) "Recovered materials" means those materials which have known use, reuse, or recycling potential; can be feasibly used, reused, or recycled; and have been diverted or removed from the solid waste stream for sale, use, reuse, or recycling, whether or not requiring subsequent separation and processing.

(26) "Recovered materials processing facility" means a facility engaged solely in the storage, processing, and resale or reuse of recovered materials. Such term shall not include a solid waste handling facility; provided, however, any solid waste generated by such facility shall be subject to all applicable laws and regulations relating to such solid waste.

(27) "Recycling" means any process by which materials which would otherwise become solid waste are collected, separated, or processed and reused or returned to use in the form of raw materials or products.

(27.1) "Regional landfill or regional solid waste disposal facility" means a facility owned by a county, municipality, authority, or special district empowered to engage in solid waste management activities, or any combination thereof, which serves two or more or any combination of counties, municipalities, or special solid waste districts.

(27.2) "Regional solid waste management plan" means a comprehensive solid waste plan adopted pursuant to Code Section 12-8-31.1 covering two or more counties and may include one or more municipal corporations within those counties.

(28) "Retreadable casing" means a scrap tire suitable for retreading.

(29) "Rigid plastic bottle" means any rigid plastic container with a neck that is smaller than the container body with a capacity of 16 ounces or more and less than five gallons.

(30) "Rigid plastic container" means any formed or molded part comprised predominantly of plastic resin, having a relatively inflexible finite shape or form, and intended primarily as a single-service container with a capacity of eight ounces or more and less than five gallons.

(31) "Scrap tire" means a tire that is no longer suitable for its original intended purpose because of wear, damage, or defect.

(32) Reserved.

(33) "Solid waste" means any garbage or refuse; sludge from a waste-water treatment plant, water supply treatment plant, or air pollution control facility; and other discarded material including solid, semisolid, or contained gaseous material resulting from industrial, commercial, mining, and agricultural operations and community activities, but does not include recovered materials; solid or dissolved materials in domestic sewage; solid or dissolved materials in irrigation return flows or industrial discharges that are point sources subject to permit under 33 U.S.C. Section 1342; or source, special nuclear, or by-product material as defined by the federal Atomic Energy Act of 1954, as amended (68 Stat. 923).

(34) "Solid waste handling" means the storage, collection, transportation, treatment, utilization, processing, or disposal of solid waste or any combination of such activities.

(35) "Solid waste handling facility" means any facility the primary purpose of which is the storage, collection, transportation, treatment, utilization, processing, or disposal, or any combination thereof, of solid waste.

(36) "Solid waste thermal treatment technology" means any solid waste handling facility the purpose of which is to reduce the amount of solid waste to be disposed of through a process of combustion, with or without the process of waste to energy.

(37) "Special solid waste" means any solid waste not otherwise regulated under Part 1 of Article 3 of this chapter, known as the "Georgia Hazardous Waste Management Act," and regulations promulgated under such part originating or produced from or by a source or generator not subject to regulation under Code Section 12-8-24.

(38) "Tire" means a continuous solid or pneumatic rubber covering designed for encircling the wheel of a motor vehicle and which is neither attached to the motor vehicle nor a part of the motor vehicle as original equipment.

(38.1) "Tire carrier" means any person engaged in collecting or transporting tires, other than new tires.

(39) "Tire retailer" means any person, other than a used motor vehicle parts dealer licensed in accordance with Chapter 47 of Title 43, engaged in the business of selling new replacement tires or used tires.

(40) "Tire retreader" means any person actively engaged in the business of retreading scrap tires by scarifying the surface to remove the old surface tread and attaching a new tread to make a usable tire.

(40.1) "Used tire" means a tire which has a minimum of 2/32 inch of road tread and which is still suitable for its original purpose but is no longer new. A tire retailer shall inventory and market used tires in substantially the same fashion as a new tire and be able to provide satisfactory evidence to the division that a market for the tire exists and the tire is in fact being marketed as a used tire. A used tire shall not be considered solid waste.

(41) "Waste to energy facility" means a solid waste handling facility that provides for the extraction and utilization of energy from municipal solid waste through a process of combustion.

(42) "Yard trimmings" means leaves, brush, grass clippings, shrub and tree prunings, discarded Christmas trees, nursery and greenhouse vegetative residuals, and vegetative matter resulting from landscaping development and maintenance other than mining, agricultural, and silvicultural operations.



§ 12-8-23. Powers and duties of board

In the performance of its duties the board shall have and may exercise the power to:

(1) Adopt, promulgate, modify, amend, and repeal rules and regulations to implement and enforce the provisions of this part as the board may deem necessary to provide for the control and management of solid waste to protect the environment and the health of humans. Such rules and regulations may be applicable to the state as a whole or may vary from area to area or may vary by waste characteristics, as may be appropriate to facilitate the accomplishment of the provisions, purposes, and policies of this part. The rules and regulations may include, but shall not be limited to, the following:

(A) Rules and regulations governing and controlling solid waste handling, including measures to ensure that solid waste management practices are regulated, governed, and controlled in the public interest;

(B) Rules and regulations prescribing the procedure to be followed in applying for permits and requiring the submission of such plans, specifications, verifications, and other pertinent information deemed relevant in connection with the issuance of such permits;

(C) Rules and regulations concerning the establishment of permits by rule;

(D) Rules and regulations establishing the use of a manifest during the generation and handling of special solid waste;

(E) Rules and regulations governing and controlling the handling of special solid waste and biomedical waste;

(F) Rules and regulations establishing criteria and a system of priorities for the distribution of any state funds as may be made available through a grant-in-aid program to assist financially local governmental agencies or authorities in the planning, implementing, maintaining, or operating of solid waste handling systems which are consistent with local and regional solid waste management plans;

(G) Rules and regulations establishing procedures and requirements for the postclosure care of all solid waste disposal facilities, including but not limited to corrective action of releases, ground-water monitoring, and maintenance of final cover;

(H) Rules and regulations establishing the criteria for approval, time periods for coverage, and other terms and conditions for the demonstration of financial responsibility required by this part and for the implementation of financial responsibility instruments;

(I) Rules and regulations establishing qualifications for municipal solid waste disposal facility operators and certification of such operators through colleges or universities of the University System of Georgia or other organizations as may be determined acceptable by the board;

(J) Rules and regulations regulating the generation, collection, processing, and disposal of scrap tires and the collection, inventory, and marketing of used tires and governing the investigation and cleanup of sites where scrap tires have been disposed regardless of the date when such disposal occurred; and

(K) Rules and regulations further defining what shall or shall not constitute "recovered materials"; and

(2) Take all necessary steps to ensure the effective enforcement of this part.



§ 12-8-23.1. Powers and duties of director

(a) The director shall have and may exercise the following powers and duties:

(1) To exercise general supervision over the administration and enforcement of this part and all rules and regulations, orders, or permits promulgated or issued under this part;

(2) To encourage, participate in, or conduct studies, reviews, investigations, research, and demonstrations relating to solid waste management practices as he deems advisable and necessary;

(3) (A) To issue all permits contemplated by this part, stipulating in each permit the conditions or limitations under which such permit is to be issued, and to deny, revoke, transfer, modify, suspend, or amend such permits.

(B) To refuse to grant such permit if the director finds by clear and convincing evidence that the applicant for a permit or, in the case of a corporation, partnership, or association, an officer, director, manager, or shareholder of 5 percent or more of stock or financial interest in said corporation, partnership, or association:

(i) Has intentionally misrepresented or concealed any material fact in the application submitted to the director;

(ii) Has obtained or attempted to obtain the permit by misrepresentation or concealment;

(iii) Has been convicted by final judgment, and all appeals have been exhausted, in the State of Georgia or any federal court of any felony involving moral turpitude within the three years immediately preceding the application for a permit;

(iv) Has been convicted of any violations of any environmental laws punishable as a felony in any state or federal court within the five years preceding the application for a permit;

(v) Has knowingly, willfully, and consistently violated the prohibitions specified in Code Section 12-8-30.7; or

(vi) Has been adjudicated in contempt of any court order enforcing any federal environmental laws or any environmental laws of the State of Georgia within the five years preceding the application for a permit;

(4) To make investigations, analyses, and inspections to determine and ensure compliance with this part, the rules and regulations promulgated under this part, and any permits or orders which the director may issue;

(5) To enter into such contracts as may be required or necessary to effectuate this part or the rules and regulations promulgated under this part;

(6) To prepare, develop, amend, modify, submit, and implement any comprehensive plan or program sufficient to comply with this part or any applicable federal act, or both, for the control, regulation, and monitoring of solid waste management practices in this state and to enforce such plan or program;

(7) To advise, consult, cooperate, and contract on solid waste management matters with other agencies of this state, political subdivisions of this state, and other designated organizations, authorities, or entities and, with the approval of the Governor, to negotiate and enter into agreements with the governments of other states and the United States and their several agencies, subdivisions, or designated organizations or entities;

(8) To issue, amend, modify, or revoke orders as may be necessary to ensure and enforce compliance with this part and all rules or regulations promulgated under this part;

(9) To institute, in the name of the division, proceedings of mandamus, injunction, or other proper administrative, civil, or criminal proceedings to enforce this part, the rules and regulations promulgated under this part, or any orders or permits issued under this part;

(10) To accept, receive, administer, and disburse grants from public or private sources for the purpose of the proper administration of this part or for the purpose of carrying out any of the duties, powers, or responsibilities under this part;

(11) To grant variances in accordance with this part and the rules and regulations promulgated under this part, provided that such variances are not inconsistent with any applicable federal act and rules or regulations promulgated under such federal act;

(12) To require any person who is engaged in solid waste handling subject to the permit by rule provisions of this part to notify the division in writing, within a reasonable number of days which the director shall specify, of the location and general description of such activity, identify the solid waste handled, and give any other information which may be deemed relevant, under such conditions as the director may prescribe;

(13) To render technical assistance to state, regional, and local governments and others in the planning and operation of solid waste handling;

(14) To develop criteria and a system of priorities for the distribution of any state funds as may be available through a state grant-in-aid program to assist financially local governments and authorities in the planning, implementing, maintaining, or operating of solid waste handling systems which are consistent with local and regional solid waste management plans prepared in accordance with the requirements of this part;

(15) To approve or disapprove projects for which loans or grants are made under any state or federal act to any municipality, county, authority, or agency of the state for the purpose of solid waste handling; provided, however, the financial review and approval or disapproval for a loan will be made by the Georgia Environmental Finance Authority;

(16) To develop environmental standards for solid waste management planning to assist local governments, authorities, and corporations in the preparation of local and regional plans prepared in accordance with the requirements of this part;

(17) To advise and consult, cooperate, and contract with other agencies of this state, authorities, political subdivisions of this state, and other designated agencies, entities, persons, and corporations and with the governments of other states and the United States and their several agencies, subdivisions, or designated organizations and entities on matters concerning educating the public on all aspects of proper solid waste management;

(18) To collect and disburse all fees and funds authorized or imposed by this article;

(19) To collect fees related to the sale of new replacement tires and with such fees administer such programs as may be necessary to ensure that scrap tires are regulated from the point of generation to the point of ultimate disposal to protect public health and the environment; and

(20) To exercise all incidental powers necessary to carry out the purposes of this part.

(b) The powers and duties described in subsection (a) of this Code section may be exercised and performed by the director through such duly authorized agents and employees as he deems necessary and proper.



§ 12-8-24. Permits for solid waste or special solid waste handling, disposal, or thermal treatment technology facility; inspection of solid waste generators

(a) No person shall engage in solid waste or special solid waste handling in Georgia or construct or operate a solid waste handling facility in Georgia, except those individuals exempted from this part under Code Section 12-8-30.10, without first obtaining a permit from the director authorizing such activity.

(b) (1) No permit for a biomedical waste thermal treatment technology facility shall be issued by the director unless the applicant for such facility demonstrates to the director that a need exists for the facility for waste generated in Georgia by showing that there is not presently in existence within the state sufficient disposal facilities for biomedical waste being generated or expected to be generated within the state. For purposes of this part, "biomedical waste thermal treatment technology facility" means any facility that exists for the purpose of reducing the amount of biomedical waste disposed of through a process of combustion, with or without the process of converting such waste to energy.

(2) Paragraph (1) of this subsection shall not apply to any biomedical waste thermal treatment technology facility which is operated exclusively by a private biomedical waste generator on property owned by the private biomedical waste generator for the purpose of accepting biomedical waste exclusively from the private biomedical waste generator so long as the operation of the biomedical waste thermal treatment technology facility does not adversely affect the public health or the environment. After commencement of operation by a private biomedical waste generator of a biomedical waste thermal treatment technology facility which is permitted by but not included in a local or regional solid waste management plan, amendment of the local or regional solid waste management plan shall be required for any biomedical waste which is no longer to be disposed of by the private biomedical waste generator in its own biomedical waste thermal treatment technology facility prior to any substantial reduction in the amount of biomedical waste produced by the private biomedical waste generator and accepted by its own biomedical waste thermal treatment technology facility or the closure of such facility.

(c) On or after March 30, 1990, any permit for the transportation of municipal solid waste from a jurisdiction generating solid waste to a municipal solid waste disposal facility located in another county shall be conditioned upon the jurisdiction generating solid waste developing and being actively involved in, by July 1, 1992, a strategy for meeting the state-wide goal of waste reduction by July 1, 1996.

(d) If the director determines that such activity will result in any violation of this part or any rule or regulation promulgated pursuant to this part, he shall deny the permit; otherwise, he shall issue the permit, specifying on the permit the conditions under which such activity shall be conducted; provided, however, that a public hearing shall be held by the governing authority of the county or municipality in which the municipal solid waste or special solid waste handling shall occur not less than two weeks prior to the issuance of any permit under this Code section and notice of such hearing shall be posted at the proposed site and advertised in a newspaper of general circulation serving the county or counties in which the proposed activity will be conducted at least 30 days prior to such hearing.

(e) (1) (A) Reserved.

(B) The director may suspend, modify, or revoke any permit issued pursuant to this Code section if the holder of the permit is found to be in violation of any of the permit conditions or any order of the director or fails to perform solid waste handling in accordance with this part or rules promulgated under this part.

(C) (i) The director may modify any permit issued pursuant to this Code section in accordance with rules promulgated by the board. All modifications of existing permits shall be classified by the board as either major or minor modifications.

(ii) All modifications of existing permits to allow vertical or horizontal expansion of existing disposal facilities, except a facility operated by a utility regulated by the Public Service Commission, shall be classified as major permit modifications and shall not be granted by the director sooner than three years from the date any such facility commenced operation; provided, however, that a permit may be modified by the director to allow a vertical or horizontal expansion one time within three years from the date the facility commenced operation so long as the capacity of the facility is not increased more than 10 percent.

(iii) All modifications of permits for existing municipal solid waste disposal facilities for the addition at such facility of a recovered materials processing facility shall be classified as minor permit modifications, provided the location of such facility complies with the same buffer requirements applicable to the disposal facility. Such materials shall be reported at the disposal facility separately from waste materials destined for disposal. Operators of such disposal facilities may report to the Department of Community Affairs on an annual basis the total amounts of such materials diverted from landfill disposal.

(iv) The disposal facility permit holder shall provide written notification to the chief elected official of the jurisdiction in which the facility is located at least 30 days prior to starting any recovered materials processing facility. This notification shall include an indication of whether or not the ten-year demonstrated capacity of the landfill will be reduced. The permit holder shall comply with all applicable local zoning ordinances. If necessary to satisfy local solid waste planning and reporting requirements, disposal facility operators may be required by the county, municipality, or solid waste management authority for the jurisdiction in which the disposal facility is located to report the total amounts of such materials diverted from landfill disposal.

(2) Prior to the granting of any major modification of an existing solid waste handling permit by the director, a public hearing shall be held by the governing authority of the county or municipality in which the municipal solid waste facility or special solid waste handling facility requesting the modification is located not less than two weeks prior to the issuance of any permit under this Code section and notice of such hearing shall be posted at the site of such facility and advertised in a newspaper of general circulation serving the county or counties in which such facility is located at least 30 days prior to such hearing.

(3) Except as otherwise provided in this part, major modifications shall meet the siting and design standards applicable to new permit applications in effect on the date the modification is approved by the director; provided, however, that a facility may be granted a variance by the director from those standards when vertically expanded unless such variance is inconsistent with federal laws and regulations; provided, further, that the director shall not grant a variance from the provisions of subparagraph (B), (C), (D), or (E) of paragraph (4) of this subsection.

(4) No vertical expansions shall be approved under this subsection unless:

(A) The owner or operator demonstrates compliance with all standards not varied by the director;

(B) The owner or operator has installed a surface and ground-water monitoring system approved by the division under currently promulgated rules and has submitted the initial sampling results to the division;

(C) The owner or operator has implemented or installed a methane gas monitoring program or system approved by the division under currently promulgated rules and has submitted the initial sampling results to the division;

(D) The owner or operator has a closure and postclosure care plan approved by the division under currently promulgated rules;

(E) Where noncompliance with the standards for surface water, ground water, or methane gas has been determined, the owner or operator has a schedule and corrective action plan approved by the division for returning the site to compliance within six months of the director's approval of the corrective action plan. If the owner or operator cannot demonstrate that the site can be returned to compliance within said six-month period, the director shall not issue a permit to expand the site vertically but shall order the facility to prepare a final closure plan, including the cessation of waste receipt within six months of the final effective date of the order; and

(F) Where noncompliance with the standards for surface water, ground water, or methane gas may be determined and the permit has not been transferred to another person, the owner or operator has a remedial modification plan providing for the evacuation of all previously disposed waste from a permitted, unlined expansion site and redisposal of such waste into a conforming facility with a composite liner and leachate collection system. If noncompliance is determined, the director shall order the owner or operator to prepare a corrective action plan, which must be approved by the division, and such corrective action must be completed within the compliance time frame determined by the division. If the owner or operator cannot demonstrate that the site can be returned to compliance within such division compliance time frame, the director shall order the facility to prepare a final closure plan, including the cessation of waste receipt within 12 months of the final effective date of the order.

(5) Modifications for vertical expansions issued under this Code section may be restricted in duration, but in no case shall be effective for municipal solid waste landfills not having liners and leachate collection systems, other than those landfills restricted to construction or demolition waste.

(6) The owner or operator of any site not having a liner and leachate collection system which is vertically expanded and which subsequently fails to demonstrate compliance with all applicable surface water, ground-water, or methane gas standards shall demonstrate to the satisfaction of the director, through a corrective action plan, that the site has been or can be returned to compliance within six months of the director's approval of the corrective action plan. If the owner or operator fails to demonstrate to the satisfaction of the director that compliance has been attained or can be attained, the director shall notify the owner or operator, ordering cessation of the acceptance of waste for disposal, remediation of noncompliance, and implementation of the final closure plan, to include a final date for closure.

(f) In the event of the modification, suspension, amendment, or revocation of a permit, the director shall serve written notice of such action on the permit holder and shall set forth in such notice the reason for such action.

(g) Prior to the issuance of any permit for a solid waste handling facility or the granting of any major modification of an existing solid waste handling permit, the director shall require written verification to be furnished by the applicant that the proposed facility complies with local zoning or land use ordinances, if any; and after July 1, 1992, that the proposed facility is consistent with the local, multijurisdictional, or regional solid waste management plan developed in accordance with standards promulgated pursuant to this part subject to the provisions of Code Section 12-8-31.1 and that the host jurisdiction and all jurisdictions generating solid waste destined for the applicants' facility can demonstrate that they are part of an approved solid waste plan developed in accordance with standards promulgated pursuant to this part and are actively involved in and have a strategy for meeting the state-wide goal of waste reduction by July 1, 1996. Prior to the issuance of any permit for a solid waste handling facility or the granting of any major modification of an existing solid waste handling permit that will handle solid waste from jurisdictions outside Georgia, the out-of-state solid waste generating jurisdictions shall provide documentation that they have a strategy for and are actively involved in meeting planning requirements and a waste reduction goal that are substantially equivalent to the planning requirements and waste reduction goal contained in this part.

(h) No permit for a disposal facility shall be issued to any regional solid waste management authority created under Part 2 of this article, the "Regional Solid Waste Management Authorities Act," until local and regional solid waste management plans consistent with this part have been developed for all jurisdictions participating in such authority and such plans are found to be consistent with the state solid waste management plan pursuant to subsection (d) of Code Section 12-8-31.1.

(i) No permit shall be issued for a new solid waste thermal treatment technology facility unless the applicant meets or exceeds standards adopted by the board which shall be consistent with and at least as stringent as the Federal New Source Performance Standards for new municipal waste combustors outlined in regulations pursuant to the federal Clean Air Act, 42 U.S.C. Section 1857, et seq., as amended, and 42 U.S.C. Section 7401, et seq., as amended.

(j) The director or his designee is authorized to inspect any generator in Georgia to determine whether that generator's solid waste is acceptable for the intended handling facility. The division may require any generator in Georgia to cease offering solid waste for handling if such solid waste is not acceptable under standards promulgated by the board, and the division may prohibit the handling of such solid waste until waste management procedures acceptable to the division are developed. Such prohibition shall continue in effect until the waste management procedure for handling is approved in writing by the division. Any generator or handler in Georgia which does not comply with a prohibition made under this subsection shall be in violation of this part.

(k) Any inert waste landfill which, as of January 1, 2014, has been certified by a professional engineer registered in accordance with Chapter 15 of Title 43 as being in full compliance with all permit by rule requirements established in the rules and regulations of the division as they existed on January 1, 2012, may continue to operate under such permit by rule requirements.



§ 12-8-24.1. Certification of municipal solid waste disposal facility operators

(a) After July 1, 1992, no person shall perform the duties of a municipal solid waste disposal facility operator without being duly certified under this Code section.

(b) After July 1, 1992, no municipal solid waste disposal facility shall be operated in Georgia unless the operator is certified under this Code section. All inspectors of municipal solid waste disposal facilities shall be certified to inspect the same.

(c) The division is authorized to cooperate with the University System of Georgia or with any other appropriate organization approved by the director to develop a certification program which conforms with the requirements of this part. The division may classify all municipal solid waste disposal facilities required to have operators certified under this part with due regard to the size, type, character of the solid waste to be disposed of, and other physical conditions affecting such municipal solid waste disposal facilities according to the skill, knowledge, and experience that the operator in responsible charge must have to operate the facilities successfully so as to protect the public health and welfare and prevent environmental problems.

(d) Any certificate granted under this Code section shall be renewable as provided by rules of the board.

(e) The division shall approve all examinations and courses to be used in determining the knowledge, ability, and judgment of applicants for certification under this Code section.

(f) Upon application, a certificate may be issued without examination in a comparable classification to any person who holds a valid current certificate in any state, territory, or possession of the United States or any other country, provided that the requirements for certification of operators under which the person's certificate was issued do not conflict with this part and are of a standard not lower than that specified by regulations adopted under this part and provided, further, that reciprocal privileges are granted to certified operators of this state.

(g) The director may investigate the actions of any operator and may revoke or suspend the certificate of an operator when the director finds that the operator has practiced fraud or deception; that reasonable care or judgment or the application of his knowledge or ability was not used in the performance of his duties; or that the operator is incompetent or unable to perform his duties properly.



§ 12-8-24.2. Public hearing prior to entering contract regarding landfill

The governing authority of any county or municipal corporation and the directors or managers of any local authority or special district shall hold a public hearing before entering into a contract for the sale, lease, or management of a landfill or solid waste disposal facility owned by such county, municipal corporation, local authority, or special district. The party responsible for holding such a public hearing shall cause notice of the hearing to be posted at the site of the landfill or facility and to run in a newspaper of general circulation serving the county, municipal corporation, local authority, or special district not less than 30 nor more than 45 days prior to the date of the hearing.



§ 12-8-24.3. Notification of contaminant release from landfill

The owner or operator of a municipal solid waste landfill shall notify the local governing authorities of any city and county in which such landfill is located of any release from the site of such landfill of a contaminant which is likely to pose a danger to human health. In addition, such owner or operator shall cause notice of such release to be published in the legal organ of the county in which such landfill is located. Compliance with the requirements of this Code section shall occur within 14 days of confirmation of such release by the division.



§ 12-8-25. Sites in certain counties within one-half mile of adjoining county

(a) (1) Except as otherwise provided in subsection (b) of this Code section, to encourage cooperation between the various counties, from March 15, 1988, through April 1, 1990, no permit shall be issued for a solid waste disposal facility in any county having a population of more than 350,000 according to the United States decennial census of 1980 or any future such census if any part of the site is within one-half mile of an adjoining county without the applicant's first receiving the express approval of the governing authority of that adjoining county; provided, however, that the director may permit such a facility if the applicant provides evidence that no alternative sites or methods are available in that jurisdiction for the handling of its solid waste. This paragraph shall apply to all permit applications that are pending or made on or after March 15, 1988, and to all permits issued prior to May 1, 1988, which permits are the subject of an appeal or judicial review and such appeal or judicial review is in process.

(2) Except as otherwise provided in subsection (b) of this Code section, until after April 1, 1990, no permit shall be issued to a private applicant for a solid waste disposal facility in any county of this state having a population of more than 350,000 according to the United States decennial census of 1980 or any future such census if any part of the site is within two miles of an adjoining county without the applicant's first receiving express approval of the governing authority of the adjoining county. As used in this paragraph, the term "private applicant" means any private person, firm, corporation, or other private entity, and the term does not mean or include the United States government or any agency thereof, the State of Georgia or any agency, institution, or public authority thereof, or any county or municipality of this state. As used in this paragraph, the term "solid waste disposal facility" shall not mean or include any solid waste disposal facility which incorporates waste to energy processing, recycling, activities associated with the recycling process, or any combination of the foregoing.

(3) Except as otherwise provided in subsection (b) of this Code section, to encourage cooperation among the various cities and counties, after April 4, 1997, no permit shall be issued for a municipal solid waste disposal facility in any city or county if any part of the site is within one-half mile of the boundaries of such city or county adjoining any city or county in this state without the applicant's first receiving the express approval of the governing authority of that adjoining city or county; provided, however, that the director may permit such a facility if the applicant provides evidence that no alternative sites or methods are available in that jurisdiction or in any adjoining jurisdiction of the affected city and county for the handling of its solid waste. This paragraph shall apply to all permit applications that are pending on or made after April 4, 1997, and to all permits issued prior to such date, which permits are the subject of an appeal or judicial review and such appeal or judicial review is in process.

(b) The consent of an adjoining city or county as provided in subsection (a) of this Code section shall not be required either by new permit or by modification of an existing permit when the expansion of an existing municipal solid waste disposal facility is granted by the director or when the ownership, direct or indirect, of an existing municipal solid waste disposal facility is transferred.



§ 12-8-25.1. Sites within 5,708 yards of national historic site

In order to preserve historic sites and their natural and built environments, no permit shall be issued for a solid waste disposal facility within 5,708 yards of the geographic center of any of the three sites currently designated in Georgia as a National Historic Site; provided, however, that the director may permit a solid waste disposal facility at such a site if the applicant provides evidence that no alternative sites or methods are available in that jurisdiction for the handling of its solid waste. This Code section shall apply to all permit applications made on or after July 1, 1988, and to all permits issued prior to July 1, 1988, which permits are the subject of an appeal or judicial review and such appeal or judicial review is in process.



§ 12-8-25.2. Sites within two miles of significant ground-water recharge area

No permit shall be issued for a municipal solid waste landfill if any part of the site is within two miles of an area that has been designated by the director as a significant ground-water recharge area unless such municipal solid waste landfill will have a liner and leachate collection system and meets any other requirements as may be established by rules and regulations of the board or pursuant to other geological considerations as may be determined appropriate by the director.



§ 12-8-25.3. Further restrictions on sites within significant ground-water recharge area or near military air space used as bombing range

(a) Notwithstanding the provisions of Code Section 12-8-25.2, no permit shall be issued for a municipal solid waste landfill which accepts solid waste generated from outside the county in which such landfill is located or, in the case of a regional landfill, from outside any of the counties or special districts empowered to engage in solid waste management activities constituting such region if any part of such site is within any area that has been designated by the director as a significant ground-water recharge area.

(b) In addition to the provisions of subsection (a) of this Code section, in the case of a regional municipal solid waste landfill where any part of such site is within any area that has been designated by the director as a significant ground-water recharge area, no permit shall be issued for such regional landfill unless the boundaries of the counties or special districts empowered to engage in solid waste management activities are contiguous and such counties or special districts have entered into a joint contract for the collection and disposal of solid waste.

(c) No permit or modification of an existing permit shall be issued for land application of untreated municipal sewage sludge located in an area designated by Hydrologic Atlas 18 prepared by the Department of Natural Resources as a significant ground-water recharge area including, but not limited to, those areas designated as probable areas of thick soils.

(d) Notwithstanding any other provision of law or any administrative regulation or action to the contrary, no permit shall be issued for a municipal solid waste landfill within two miles of a federally restricted military air space which is used for a bombing range. The provisions of this subsection shall apply to all permit applications pending on or after July 1, 1997, and to all permits denied prior to such date which are the subject of an appeal or judicial review pending on such date.



§ 12-8-25.4. Limits on the number of solid waste facilities within given area

(a) As provided for in Code Section 12-8-21, it is the policy of the State of Georgia to assure that solid waste facilities do not adversely affect the health, safety, and well-being of the public and do not degrade the quality of the environment. The General Assembly finds that an excessive concentration of solid waste facilities in any one community can adversely affect the health, safety, well-being, and environment of that community and impose an onus on the community without any reciprocal benefits to the community. The purpose of this Code section is to provide a limited degree of protection against any given community becoming an involuntary host to an excessive concentration of solid waste facilities.

(b) No permit shall be issued under Code Section 12-8-24 for any solid waste handling facility other than a material recovery facility or compost facility or for any solid waste disposal facility other than a private industry solid waste disposal facility if any part of the premises proposed for permitting would lie within any geographic area which can be shown to meet the following criteria:

(1) The geographic area is in the shape of a circle with a two-mile radius, the centerpoint of which circle may be any point within the premises proposed for permitting; and

(2) The circular geographic area already includes all or a portion of three or more landfills within that portion of its territory which is within this state (including the landfill proposed for permitting in the case of a proposed expansion).

(c) For the purposes of the criteria specified in subsection (b) of this Code section, the term "landfill" shall include:

(1) Any active landfill permitted under authority of the state under this part or any prior general law of the state; and

(2) Any inactive landfill so permitted under this part or any prior general law, which landfill ceased receiving waste on or after June 29, 1989, and is either in closure or postclosure status, provided that such a landfill which has completed postclosure care status shall no longer be included

but for purposes of subsection (b) of this Code section the count of landfills shall not include any permit by rule inert waste landfill or any private industry solid waste disposal facility; and in counting landfills each existing landfill site shall be counted only once even if such landfill site has previously been expanded under a new or existing permit, provided the facilities under each new or existing permit are the same type landfill, are owned by the same person, and are contiguous or if not contiguous are separated only by the width of a public road.

(d) Subsection (b) of this Code section shall apply with respect to: (1) the permitting of a proposed horizontal expansion requiring a permit or a major modification of an existing permit; and (2) the permitting of a new site requiring a new permit; provided, however, that a permit for a vertical expansion not to exceed 5 million tons capacity may be granted if all permitted landfills wholly or partially in the two-mile radius circular geographic area are in compliance with state and federal laws and regulations and any applicable remedial plans have been implemented.

(e) The board may by rule authorize an exemption from this Code section for one or more areas in the state if the board determines that compliance with this Code section is not reasonably practicable in such area or areas because of a high water table in such area or areas which limits the land area suitable for facility siting.



§ 12-8-25.5. Locating disposal facility near private recreational camp

No permit shall be issued for any new municipal solid waste disposal facility if any part of the premises proposed for permitting is within one mile of any private recreational camp operated primarily for use by persons under 18 years of age and which camp has been so operated at its location for 25 years or more.



§ 12-8-26. Public meetings on site selection; notice; decision

(a) Any county, municipality, group of counties, or authority beginning a process to select a site for a municipal solid waste disposal facility must first call at least one public meeting to discuss waste management needs of the local government or region and to describe the process of siting facilities to the public. Notice of this meeting shall be published within a newspaper of general circulation serving such county or municipality at least once a week for two weeks immediately preceding the date of such meeting. A regional solid waste management authority created under Part 2 of this article must hold at least one meeting within each jurisdiction participating in such authority, and notice for these meetings must be published within a newspaper of general circulation serving each such jurisdiction at least once a week for two weeks immediately preceding the date of such meeting.

(b) The governing authority of any county or municipality taking action resulting in a publicly or privately owned municipal solid waste disposal facility siting decision shall cause to be published within a newspaper of general circulation serving such county or municipality a notice of the meeting at which such siting decision is to be made at least once a week for two weeks immediately preceding the date of such meeting. Such notice shall state the time, place, and purpose of the meeting and the meeting shall be conducted by the governing authority taking the action. A siting decision shall include, but is not limited to, such activities as the final selection of property for landfilling and the execution of contracts or agreements pertaining to the location of municipal solid waste disposal facilities within the jurisdiction, but shall not include zoning decisions.



§ 12-8-27. Standards for handling special solid waste; transportation manifest; fees; inspection; prohibition of waste generated out-of-state; certification

Reserved. Repealed by Ga. L. 1993, p. 399, § 7, effective April 5, 1993.



§ 12-8-27.1. Solid waste trust fund

(a) There shall be established the solid waste trust fund. The director shall serve as trustee of the solid waste trust fund. The moneys deposited in such fund pursuant to this Code section, Code Section 12-8-30.6, and Code Section 12-8-40.1 may be expended by the director, with the approval of the board, for the following purposes:

(1) To take whatever emergency action is necessary or appropriate to assure that the public health or safety is not threatened whenever there is a release or substantial threat of a release of contaminants from a disposal facility;

(2) To take preventive or corrective actions where the release of contaminants presents an actual or potential threat to human health or the environment and where the owner or operator has not been identified or is unable or unwilling to perform corrective action, including but not limited to closure and postclosure care of a disposal facility and provisions for providing alternative water supplies;

(3) To take such actions as may be necessary to monitor and provide postclosure care of any disposal facility, including preventive and corrective actions, without regard to the identity or solvency of the owner thereof, commencing five years after the date of completing closure; and

(4) To take such actions as may be necessary to implement the provisions of a scrap tire management program in this state, particularly as may be related to the cleanup of scrap tire disposal piles and facilities, regulation of tire carriers and other handlers, and disbursement of grants and loans to cities, counties, and other persons as may be necessary to implement fully the provisions of this part.

(b) If the director determines that a solid waste or special solid waste handling facility has been abandoned, that the owner or operator thereof has become insolvent, or that for any other reason there is a demonstrated unwillingness or inability of the owner or operator to maintain, operate, or close the facility, to carry out postclosure care of the facility, or to carry out corrective action required as a condition of a permit to the satisfaction of the director, the director may implement the applicable financial responsibility mechanisms. The proceeds from any applicable financial responsibility mechanisms shall be deposited in the solid waste trust fund.

(c) The determination of whether there has been an abandonment, default, or other refusal or inability to perform and comply with closure, postclosure, or corrective action requirements shall be made by the director.

(d) Any interest earned upon the corpus of the solid waste trust fund shall not become a part thereof but shall be paid over to the division to be utilized by the division for administration of the state solid waste management program. Any funds not expended for this purpose in the fiscal year in which they are generated shall be deposited into the state treasury. Nothing in this Code section shall be construed so as to allow the division to retain any funds required by the Constitution of Georgia to be paid into the state treasury. The division shall comply with all provisions of Part 1 of Article 4 of Chapter 12 of Title 45, known as the "Budget Act"; provided, however, that the division shall be exempt from the provisions of Code Section 45-12-92, which requires payment into the state treasury of moneys collected by state agencies.



§ 12-8-27.2. Financial responsibility

(a) No solid waste handling facility shall be operated or maintained by any person unless adequate financial responsibility has been demonstrated to the director to ensure the satisfactory maintenance, closure, and postclosure care of such facility or to carry out any corrective action which may be required as a condition of a permit. The available financial responsibility mechanisms shall be expansive with adequate variety and flexibility to allow the owner or operator to meet its financial obligations. The owner or operator shall be allowed to use combined financial responsibility mechanisms for a single facility and shall be allowed to use combined financial responsibility mechanisms for multiple facilities, utilizing actuarially sound risk-spreading techniques. The director shall require the demonstration of financial responsibility prior to issuing a permit for any solid waste handling facility.

(b) The provisions of this Code section shall not apply to any county, municipality, authority, or special district empowered to engage in solid waste management activities which operates or maintains a solid waste handling facility unless and until such times as federal regulations require counties, municipalities, or special districts to demonstrate financial responsibility for such facilities.



§ 12-8-28. Lead acid vehicle batteries

(a) After January 1, 1991, no person may place a used lead acid vehicle battery in mixed municipal solid waste or discard or otherwise dispose of a lead acid vehicle battery except by delivery to a battery retailer or wholesaler, to a secondary lead smelter, or to a collection or recovered materials processing facility that accepts lead acid vehicle batteries.

(b) After January 1, 1991, no battery retailer shall dispose of a used lead acid vehicle battery except by delivery to the agent of a battery wholesaler or a secondary lead smelter, to a battery manufacturer for delivery to a secondary lead smelter, or to a collection or recovered materials processing facility that accepts lead acid vehicle batteries.

(c) After January 1, 1991, any person selling lead acid vehicle batteries at retail or offering lead acid vehicle batteries for retail sale in this state shall:

(1) Accept, at the point of transfer, lead acid vehicle batteries from customers for recycling; and

(2) Post written notice, which must be at least 8 1/2 inches by 11 inches in size and must contain the universal recycling symbol and the following language:

"IT IS ILLEGAL TO PUT A MOTOR VEHICLE BATTERY IN THE GARBAGE. RECYCLE YOUR USED BATTERIES. STATE LAW REQUIRES US TO ACCEPT MOTOR VEHICLE BATTERIES FOR RECYCLING."

(d) After January 1, 1991, any person selling lead acid vehicle batteries at wholesale or offering lead acid vehicle batteries for sale at wholesale must accept, at the point of transfer, lead acid vehicle batteries from customers.



§ 12-8-29. Investigations by director; actions to enforce article

The director shall have the authority to investigate any apparent violation of this part and to take any action authorized under this part as he deems necessary and may institute proceedings of mandamus or other proper legal proceedings to enforce this part.



§ 12-8-29.1. Authority to enter property for inspection and investigation

The director or his duly authorized representatives shall have the power to enter at reasonable times upon any private or public property for the purpose of inspection and investigation of conditions relating to solid waste handling in this state.



§ 12-8-29.2. Confidentiality of information obtained by director or agents

(a) Any information relating to secret processes, devices, or methods of manufacture or production, or quantities and sources of recovered materials being privately processed, obtained by the director or his agents in the administration of this part shall be kept confidential.

(b) In the event the employment of the director or his agents with the department terminates for any reason, the confidentiality requirement outlined in subsection (a) of this Code section shall continue to apply to such persons. Any person who violates this subsection shall be guilty of a misdemeanor. Such criminal penalty shall be in addition to such civil remedies as may be available to any party.



§ 12-8-30. Director's order for corrective action

Whenever the director has reason to believe that a violation of any provision of this part or any rule or regulation adopted pursuant to this part has occurred, he shall attempt to obtain a remedy with the violator or violators by conference, conciliation, or persuasion. In the case of failure of such conference, conciliation, or persuasion to effect a remedy to such violation, the director may issue an order directed to such violator or violators. The order shall specify the provisions of this part or rule or regulation alleged to have been violated and shall order that necessary corrective action be taken within a reasonable time to be prescribed in such order. Any order issued by the director under this part shall be signed by the director. Any such order shall become final unless the person or persons named therein request in writing a hearing no later than 30 days after such order is served on such person or persons.



§ 12-8-30.1. Emergency orders

Whenever the director finds that an emergency exists requiring immediate action to protect the public health, safety, or well-being, the director, with the concurrence of the Governor, may issue an order declaring the existence of such an emergency and requiring that such action be taken to meet the emergency as the director specifies. Such order shall be effective immediately. Any person to whom such order is directed shall comply therewith immediately, but shall be afforded a hearing within 48 hours.



§ 12-8-30.2. Hearings and review of actions and orders

All hearings on and review of contested matters and orders and all hearings on and review of any other enforcement actions or orders under this part shall be provided and conducted in accordance with subsection (c) of Code Section 12-2-2.



§ 12-8-30.3. Judgment in accordance with director's order

The director may file in the superior court of the county wherein the person under order resides or, if such person is a corporation, in the county wherein the corporation maintains its principal place of business or, in any case, in the county wherein the violation occurred or in which jurisdiction is appropriate a certified copy of an unappealed final order of the director or of a final order of the director affirmed upon appeal or modified on any review or appeal from which no further review is taken or allowed, whereupon such court shall render judgment in accordance therewith and notify the parties. Such judgment shall have the same effect, and all proceedings in relation thereto shall thereafter be the same, as though such judgment had been rendered in an action duly heard and determined by such court.



§ 12-8-30.4. Injunctive relief

Whenever in the judgment of the director any person has engaged in or is about to engage in any act or practice which constitutes or will constitute any violation of this part, the director may apply to the superior court of the county where such person resides, or, if such person is a nonresident of the state, to the superior court of the county where such person is engaged in or is about to engage in such act or practice, for an order restraining and enjoining such act or practice. Upon a showing by the director that such person has engaged in or is about to engage in any such act or practice, a temporary or permanent injunction, restraining order, or other order shall be granted without the necessity of showing lack of an adequate remedy at law.



§ 12-8-30.5. Attorney General's duties

It shall be the duty of the Attorney General or his representative to represent the director in all actions in connection with this part.



§ 12-8-30.6. Civil penalties for violations; procedures

(a) Any person, provided that person is a public authority or a city or county government located within the boundaries of Georgia, violating any provision of this part or rules or regulations adopted pursuant to this part or intentionally or negligently failing or refusing to comply with any final or emergency order of the director issued as provided in this part shall be liable for a civil penalty not to exceed $1,000.00 for such violation and for an additional civil penalty not to exceed $500.00 for each day during which such violation continues. Any person other than a public authority or a city or county government located within the boundaries of Georgia violating any provision of this part or intentionally or negligently failing or refusing to comply with any final or emergency order of the director issued as provided in this part shall be liable for a civil penalty not to exceed $25,000.00 per day for each day during which such violation continues.

(b) Whenever the director has reason to believe that any person has violated any provision of this part or any rule or regulation effective under this part or has failed or refused to comply with any final order or emergency order of the director, he may upon written request cause a hearing to be conducted before an administrative law judge appointed by the board. Upon finding that said person has violated any provision of this part or any rule or regulation effective under this part or has failed or refused to comply with any final order or emergency order of the director, the administrative law judge shall issue his decision imposing civil penalties as provided in this Code section. Such hearing and any administrative or judicial review thereof shall be conducted in accordance with subsection (c) of Code Section 12-2-2.

(c) In rendering a decision under this Code section imposing civil penalties, the administrative law judge shall consider all factors which are relevant, including, but not limited to, the following:

(1) The amount of civil penalty necessary to ensure immediate and continued compliance and the extent to which the violator may have profited by failing or delaying to comply;

(2) The character and degree of impact of the violation or failure to comply on the natural resources of the state, especially any rare or unique natural phenomena;

(3) The conduct of the person incurring the civil penalty in promptly taking all feasible steps or procedures necessary or appropriate to comply or to correct the violation or failure to comply;

(4) Any prior violations or failures to comply by such person with regard to statutes, rules, regulations, or orders administered, adopted, or issued by the director;

(5) The character and degree of injury to or interference with public health or safety which is caused or threatened to be caused by such violation or failure to comply;

(6) The character and degree of injury to or interference with reasonable use of property which is caused or threatened to be caused by such violation or failure; and

(7) The character and degree of intent with which the conduct of the person incurring the civil penalty was carried out.

(d) All civil penalties recovered by the director as provided in this Code section shall be paid into the solid waste trust fund established pursuant to the provisions of Code Section 12-8-27.1.



§ 12-8-30.7. Unlawful acts

It shall be unlawful for any person to engage in solid waste handling except in such a manner as to conform to and comply with this part and all applicable rules, regulations, and orders established under this part.



§ 12-8-30.8. Penalties for violations

(a) Any person who:

(1) Knowingly transports or causes to be transported any solid waste as defined in this part to a facility which does not have a permit, which does not have a variance pursuant to this part, or which is not subject to an order of the director which specifically authorized continued operation of such facility;

(2) Knowingly treats, processes, stores, or disposes of any solid waste as defined in this part:

(A) Without a permit or an order of the director allowing such treatment, processing, storage, or disposal of solid waste;

(B) In knowing violation of any material condition or requirement of such permit or order; or

(C) In knowing violation of any material condition or requirement of any applicable regulations or standards adopted by the board in accordance with Code Section 12-8-23;

(3) Knowingly omits material, information, or makes any false material statement or representation in any application, label, manifest, record, report, permit, or other document filed, maintained, or used for purposes of compliance with this part or regulations promulgated pursuant to this part;

(4) Knowingly processes, stores, treats, transports, disposes of, or otherwise handles any solid waste as defined in this part, and who knowingly destroys, alters, conceals, or fails to file any record, application, manifest, report, or other document required to be maintained or filed for purposes of compliance with this part; or

(5) Knowingly transports without a manifest or causes to be transported without a manifest, any solid waste required by this part to be accompanied by a manifest

shall, upon conviction, be subject to a fine of not more than $50,000.00 for each day of violation or imprisonment for not less than one nor more than two years or, in the case of a violation of paragraph (1) or (2) of this subsection, three years, or both. If conviction is for a violation committed after a first conviction of such person under this subsection, the maximum punishment under the respective paragraphs shall be doubled with respect to both fine and imprisonment.

(b) An organization may be convicted for the criminal acts set forth in subsection (a) of this Code section if an agent of the organization performs the conduct which is an element of the criminal act set forth in subsection (a) of this Code section and the agent's action is authorized, requested, commanded, or recklessly tolerated by the board of directors of the organization or by a managerial official who is acting within the scope of such official's employment on behalf of the organization.

(c) Any sheriff, deputy sheriff, or other peace officer or local code enforcement officer shall have the authority to enforce the provisions of subsection (c) of Code Section 12-8-40.1.



§ 12-8-30.9. Powers of local governmental bodies and state not limited by this part

No provision of this part and no rule, regulation, or ruling of the board or the director shall be construed to be a limitation:

(1) On the power of a municipality, county, authority, or special district to adopt and enforce additional regulations, not in conflict with this part, imposing further conditions, restrictions, or limitations with respect to the handling or disposal of municipal solid waste;

(2) On the power of a municipality, county, authority, or special district to declare, prohibit, and abate nuisances;

(3) On the power of the Attorney General, at the request of the director or upon his own volition, to bring an action in the name of the State of Georgia; or

(4) On the power of any state agency in the enforcement or administration of any provision of law it is specifically permitted or required to enforce or administer.



§ 12-8-30.10. Exemption for private individuals

This part shall not apply to any individual disposing of solid waste originating from his own residence onto land or facilities owned by him when disposal of such waste does not thereby adversely affect the public health.



§ 12-8-31. State solid waste management plan; reporting

(a) By January 1, 1991, the division, jointly with the Department of Community Affairs and in cooperation with the Georgia Environmental Finance Authority and local government officials, shall develop a state solid waste management plan.

(b) The state solid waste management plan shall be submitted to the Governor's Development Council and shall serve as the guide for the development of local plans and regional plans for solid waste management.

(c) The state solid waste management plan shall include but not be limited to:

(1) A general analysis of solid waste management practices currently in use, management alternatives and technologies available, and their application;

(2) Procedures and strategies for meeting state goals and objectives for waste reduction;

(3) Minimum standards and procedures to be met by local and regional solid waste management plans, including the assurance of adequate solid waste handling capability and capacity for the subsequent ten-year period which shall specifically include adequate collection capability;

(4) A procedure for informing the public annually of the locally incurred costs of solid waste management;

(5) Procedures for ensuring cooperative efforts on solid waste management planning by the state, regional commissions, local governments, groups of local governments, and private companies, including a description of the means by which the state will encourage local governments to pursue regional approaches;

(6) A description of public and private alternatives for the provision of solid waste management services;

(7) A description of the respective roles of agencies in the implementation of a state-wide public information education program on solid waste management which emphasizes grass roots participation of all age levels;

(8) Methods of assuring public participation in the planning and decision-making processes; and

(9) Methods for assuring implementation of the state solid waste management plan.

(d) In monitoring and reporting on the implementation success of the state solid waste management plan required under this Code section, the Department of Community Affairs, with the cooperation of the division and the Georgia Environmental Finance Authority, shall report annually to the Governor and the General Assembly on the status of solid waste management in Georgia. The Department of Community Affairs shall not be required to distribute copies of the annual report to the members of the General Assembly but shall notify the members of the availability of the annual report in the manner which it deems to be most effective and efficient. The annual report shall include but not be limited to:

(1) The status of local and regional solid waste planning in Georgia;

(2) The number and types of solid waste handling facilities in Georgia;

(3) The remaining permitted capacity of each permitted solid waste handling facility;

(4) The number and types of solid waste grants made to local governments;

(5) The number and types of solid waste loans made to local governments;

(6) A compilation and analysis of solid waste management data provided by cities and counties in their annual reports;

(7) A statement of progress achieved in meeting the goal established in subsection (c) of Code Section 12-8-21;

(8) A statement of progress achieved in solid waste management education;

(9) Any revisions in the state solid waste management plan which are deemed necessary; and

(10) Recommendations for improving the management of solid waste in this state.

(e) By December 31, 2006, and annually thereafter, the Department of Community Affairs, as part of the annual solid waste report required in subsection (d) of this Code section and in cooperation with state agencies and other entities involved in litter prevention or abatement, shall report to the Governor and the General Assembly the status of litter prevention and abatement in this state. The litter report shall include but not be limited to:

(1) An itemization of expenditures made from the Solid Waste Trust Fund for the prevention and abatement of litter;

(2) A compilation and analysis of litter prevention, collection, and enforcement efforts;

(3) An assessment of littering in this state;

(4) A statement of progress in achieving a litter prevention ethic; and

(5) Recommendations for improving litter abatement and prevention efforts.



§ 12-8-31.1. Local, multijurisdictional, or regional solid waste plans; reporting by cities and counties; annual reporting requirements for landfill owners and operators

(a) (1) Each city and county in Georgia shall develop or be included in a comprehensive solid waste management plan. Said plan may be developed independently as a local plan or jointly with other jurisdictions as a multijurisdictional or regional solid waste plan.

(2) (A) The Department of Community Affairs under the provisions of Chapter 13 of Title 50 shall promulgate solid waste planning guidance that a city or county may use to update or amend such city's or county's solid waste plan.

(B) Any city or county that proposes to update or amend its solid waste management plan shall publish notice of such proposed action in the county legal organ or the city's or county's Internet website, as applicable, at least two weeks prior to adopting such update or amendment to its plan in accordance with subsection (c) of this Code section.

(b) The local, multijurisdictional, or regional solid waste plan and plan updates shall, at a minimum, provide for the assurance of adequate solid waste handling capability and capacity within the planning area for at least ten years from the date of completion of the plan which shall specifically include an adequate collection and disposal capability; shall enumerate the solid waste handling facilities as to size and type; and shall identify those sites which are not suitable for solid waste handling facilities based on environmental and land use factors.

(c) To be included as part of a local, multijurisdictional, or regional solid waste plan, each city and county included as part of the plan shall adopt the plan and any plan updates by local ordinance or resolution.

(d) Each city and county may report annually to the Department of Community Affairs on the status of solid waste management in the jurisdiction. Such reports may be individual or collective in nature or, in lieu of local reports, a regional report may be filed by any of the several regional commissions for political jurisdictions within their region. The annual report may include but not be limited to:

(1) The amount of solid waste collected, processed, and disposed of in the area;

(2) The progress on the reduction in solid waste, as evidenced by the solid waste received at disposal facilities in the planning area since the previous reporting period and total cumulative progress made toward meeting the waste reduction goals of the state;

(3) The remaining permitted capacity of disposal facilities;

(4) Recycling and composting activities in existence;

(5) Public information and education activities during the reporting period; and

(6) Any other pertinent information as may be required.

(e) After July 1, 1992, no permit, grant, or loan shall be issued for any municipal solid waste disposal facility or any solid waste handling equipment or recycling equipment used in conjunction therewith in a county or region which is not consistent with a local, multijurisdictional, or regional solid waste management plan. Each application for a permit, grant, or loan issued after July 1, 1992, shall include the following:

(1) Certification that the facility for which a permit is sought complies with local land use and zoning requirements, if any;

(2) Verification that the facility for which a permit is sought meets the ten-year capacity needs identified in the local, multijurisdictional, or regional solid waste management plan; and

(3) Demonstration that the host jurisdiction and all jurisdictions generating solid waste destined for the applicant's facility are part of an approved solid waste management plan or updated plan developed consistent with standards promulgated pursuant to this part, and are actively involved in, and have a strategy for, meeting the state-wide goal for reduction of solid waste disposal.

(f) This Code section shall not apply to:

(1) Any solid waste disposal facility which is operated exclusively by a private solid waste generator on property owned by the private solid waste generator for the purpose of accepting solid waste exclusively from the private solid waste generator so long as the operation of the solid waste disposal facility does not adversely affect the public health or the environment. After commencement of operation by a private solid waste generator of a solid waste disposal facility which is permitted but not included in a local or regional solid waste management plan, an amendment into a local or regional solid waste management plan shall be required for any solid waste which is to be no longer disposed of by the private solid waste generator in its own solid waste disposal facility prior to any substantial reduction in the amount of solid waste accepted by the solid waste disposal facility or its closure; or

(2) Any privately owned solid waste handling facility seeking a permit or major modification of an existing permit where the host local governing authority has failed to make a good faith effort, as determined by the Department of Community Affairs, to develop and adopt a local solid waste management plan or to be included in a multijurisdictional or regional solid waste management plan; provided, however, that the permit applicant continues to be obligated to demonstrate that all generating jurisdictions from which waste will be received are part of an approved solid waste management plan developed in accordance with planning guidance promulgated pursuant to this part and have a strategy to meet and are actively engaged in meeting the state-wide goal of reducing waste.

(g) Effective July 1, 1991, it shall be the responsibility of the owner or operator of each municipal solid waste disposal facility to keep an accurate written record of all amounts of solid waste measured in tons received at the facility. Measurement in tons of solid waste received shall be accomplished by one or more of the following methods:

(1) The provision of stationary or portable scales at the disposal facility for weighing incoming waste;

(2) Implementation of contractual or other arrangements for the use of scales at a location other than the disposal facility for weighing all waste destined for disposal at the facility; or

(3) Implementation of contractual or other arrangements for the use of scales at a location other than the disposal facility to weigh representative samples of the solid waste received at the disposal facility on a basis which is sufficiently frequent to estimate accurately the amount of solid waste received at the disposal facility.

(h) The provisions of subsection (d) of this Code section notwithstanding, each public or private owner or operator of a municipal solid waste landfill shall report annually to the Department of Community Affairs on the status of solid waste management for each municipal solid waste landfill it owns or operates in this state. The annual report for each such landfill shall include but not be limited to:

(1) The amount of solid waste collected, processed, and disposed of at such landfill;

(2) The remaining permitted capacity of the landfill;

(3) Recycling and composting activities in existence at such landfill; and

(4) Any other pertinent information as may be required by the Department of Community Affairs.



§ 12-8-32. Permits for regional solid waste disposal facilities

(a) Prior to submission of an application to the division for a permit for a regional solid waste disposal facility, conflicts as defined in Articles 1 and 2 of Chapter 8 of Title 50 shall follow the mediation procedures developed by the Department of Community Affairs pursuant to Articles 1 and 2 of Chapter 8 of Title 50. Upon the submission of any application to the division for any municipal solid waste disposal facility for which a permit other than a permit by rule is required by the division, the permit applicant shall within 15 days of the date of submission of the application publicize the submission by public notice and in writing as follows:

(1) If the application is for a facility serving no more than one county, the public notice shall be published in a newspaper of general circulation serving the host county, and each local government in the county and the regional commission shall further be notified in writing of the permit application;

(2) If the application is for a facility serving more than one county, the public notice shall be published in a newspaper of general circulation serving each affected county, and each local government within said counties and the regional commission shall be further notified in writing of the permit application; and

(3) The public notice shall be prominently displayed in the courthouse of each notified county.

(b) The division shall review the application and supporting data, make a determination as to the suitability or unsuitability of the proposed site for the intended purpose, and notify the applicant and the host local government if different from the applicant in writing of its determination.

(c) Upon receipt from the division of notice that the proposed site is suitable for the intended purpose, the applicant shall within 15 days of receipt of such notification publicize the fact by public notice as outlined in paragraphs (1), (2), and (3) of subsection (a) of this Code section. Further, within 45 days of receipt of such notification from the division, the host local government for the proposed site shall as outlined in paragraphs (1), (2), and (3) of subsection (a) of this Code section advertise and hold a public meeting to inform affected residents and landowners in the area of the proposed site and of the opportunity to engage in a facility issues negotiation process.

(d) Following notification of the applicant of the proposed site's suitability, the division may continue to review the applicant's permit application but the director shall not take any action with respect to permit issuance or denial until such time as the local notification and negotiation processes described in this Code section have been exhausted.

(e) The division shall not be a party to the negotiation process described in this Code section, nor shall technical environmental issues which are required by law and rules to be addressed in the permitting process be considered negotiable items by parties to the negotiation process.

(f) Within 30 days following a public meeting held in accordance with subsection (c) of this Code section, a facility issues negotiation process shall be initiated by the host local government upon receipt of a written petition by at least 25 affected persons, at least 20 of whom shall be registered voters of or landowners in the host jurisdiction. Multiple petitions may be consolidated into a single negotiating process. For the purposes of this subsection, the term "affected person" means a registered voter of the host local government or of a county contiguous to such host local government or a landowner within the jurisdiction of the host local government.

(g) Within 15 days following receipt of such written petition, the host local government shall validate the petition to ensure that the petitioners meet the requirements of this Code section.

(h) Within 15 days following the validation of the written petition to negotiate, the host local government shall notify the petitioners by publication as provided in paragraphs (1), (2), and (3) of subsection (a) of this Code section; shall notify the permit applicant if different from the host local government, the division, and the regional commission that the negotiation process is being initiated; and shall set a date for a meeting with the citizens facility issues committee, the host local government, and the permit applicant not later than 30 days following validation of such written petition to negotiate.

(i) The petitioning persons shall select up to ten members, at least eight of whom shall be registered voters or landowners in the host local government, to serve on a citizens facility issues committee to represent them in the negotiation process. The membership of the citizens facility issues committee shall be chosen within 15 days following the validation of such written petition pursuant to this Code section.

(j) The negotiation process shall be overseen by a facilitator named by the host local government, after consultation with the citizens facility issues committee, from a list provided by the Department of Community Affairs. The function of the facilitator shall be to assist the petitioners, the host local government, and the permit applicant, if different from the host local government, through the negotiation process. The cost, if any, of the facilitator shall be borne by the permit applicant.

(k) Beginning with the date of the first negotiation meeting called in accordance with subsection (h) of this Code section, there shall be no fewer than three negotiation meetings within the following 45 day period unless waived by consent of the parties. Such negotiation meetings shall be presided over by the facilitator named in subsection (j) of this Code section and shall be for the purpose of assisting the petitioners, the host local government, and the permit applicant, if different from the host local government, to engage in nonbinding negotiation.

(l) Minutes of each meeting and a record of the negotiation process shall be kept by the host local government.

(m) All issues except those which apply to environmental permit conditions are negotiable. Environmental permit conditions are not negotiable. Issues which may be negotiated include but are not limited to:

(1) Operational issues, such as hours of operation;

(2) Recycling efforts that may be implemented;

(3) Protection of property values;

(4) Traffic routing and road maintenance; and

(5) Establishment of local advisory committees.

(n) At the end of the 45 day period following the first negotiation meeting, the facilitator shall publish a notice of the results, if any, of the negotiation process in the same manner as provided in paragraphs (1), (2), and (3) of subsection (a) of this Code section and shall include the date, time, and place of a public meeting to be held within ten days after publication at which the input of persons not represented by the citizens facility issues committee may be received.

(o) The negotiated concessions reached by the negotiating parties shall be reduced to writing and executed by the chairman of the citizens facility issues committee and the chief elected official of the host local government and shall be adopted by resolution of the host local government.

(p) If the negotiating parties fail to reach consensus on any issue or issues, the permit applicant may nonetheless proceed to seek a permit from the division. The facilitator shall notify the division in writing that the negotiating parties have failed to reach consensus.

(q) If the negotiating parties reach consensus on negotiated issues, the permit applicant may proceed to seek a permit from the division. The facilitator shall notify the division in writing that the negotiating parties have reached consensus.

(r) Negotiated concessions shall not be construed as environmental permit conditions.

(s) Upon receipt of a written notification from the facilitator that the parties to negotiation have reached consensus or have failed to reach consensus on negotiated issues, and upon written notification from the permit applicant that he wishes to pursue permitting of the solid waste disposal facility for which an application has been filed, the director shall proceed to process the permit in accordance with Code Section 12-8-24.



§ 12-8-33. Recycling Market Development Council

(a) Effective July 1, 1990, there is created a 15 member Recycling Market Development Council to be appointed as follows:

(1) Seven members appointed by the Governor representing the paper, glass, aluminum, plastic, and ferrous and nonferrous metals industries and trade associations which are active in recycling;

(2) One member who is an elected or appointed municipal official to be appointed by the Governor;

(3) One member who is an elected or appointed member of a county governing authority to be appointed by the Governor;

(4) One member appointed by the Speaker of the House of Representatives;

(5) One member appointed by the President of the Senate; and

(6) One representative each from the Department of Administrative Services; the Department of Economic Development; the Department of Community Affairs; and the Department of Natural Resources.

(b) The council shall meet as necessary and shall determine what actions, if any, are needed to facilitate the development and expansion of markets for recovered materials in Georgia and shall prepare an annual report with recommendations to the Governor and General Assembly. The council shall not be required to distribute copies of the annual report to the members of the General Assembly but shall notify the members of the availability of the annual report in the manner which it deems to be most effective and efficient.

(c) The council shall function for a period of five years from its establishment, at which time it shall either be reauthorized or shall stand abolished.



§ 12-8-33.1. Improper disposal of computer equipment; Computer Equipment Disposal and Recycling Council created; compensation; powers and duties

Repealed by Ga. L. 2007, p. 47, § 12/SB 103, effective May 11, 2007.



§ 12-8-34. Labeling rigid plastic containers or bottles

(a) On and after January 1, 1991, it shall be unlawful to manufacture for use in Georgia or offer for sale in Georgia any rigid plastic container or rigid plastic bottle which is not labeled in accordance with subsection (b) of this Code section.

(b) On and after January 1, 1991, any rigid plastic container or rigid plastic bottle manufactured for use in Georgia or offered for sale in Georgia shall be labeled with a code molded into the plastic product which indicates the resin used to produce the bottle or container. Such coding shall conform with the following:

(1) Rigid plastic containers or rigid plastic bottles with basecups or other components of the secondary material may, if the materials are compatible in recycling systems, carry the code of the basic material (even when the basic code is applied to the basecup of the secondary material); otherwise "7-other" is appropriate.

(2) The label code shall consist of a number placed inside a triangle and letters placed below the triangle as required by paragraph (3) of this subsection. The triangle shall be equilateral, formed by three arrows with the apex of each point of the triangle at the midpoint of each arrow, rounded with a short radius. The pointer (arrowhead) of each arrow shall be at the midpoint of each side of the triangle with a short gap separating the pointer from the base of the adjacent arrow. The triangle, formed by the three arrows curved at their midpoints, shall depict a clockwise path around the code number;

(3) The numbers and letters used on labels described in this Code section and their interpretations shall be as follows:

"1-PETE" (polyethylene terephthalate)

"2-HDPE" (high-density polyethylene)

"3-V" (vinyl)

"4-LDPE" (low-density polyethylene)

"5-PP" (polypropylene)

"6-PS" (polystyrene)

"7-OTHER" (all other resins and layered multimaterial)



§ 12-8-35. Review of purchases and purchasing specifications, practices, and procedures by commissioner of administrative services

(a) The commissioner of administrative services shall:

(1) By July 1, 1990, commence a review of all goods and products purchased to determine what percentage of state purchases contain recycled materials, which review shall be completed by December 31, 1991, and, upon completion of his review, file a report of his findings with the General Assembly and the Governor; and

(2) By July 1, 1990, commence a review of the purchasing specifications, practices, and procedures of the State of Georgia, paying particular attention to any procedures and specifications which concern or impact the purchase of recovered materials or goods or products made from recovered or recyclable materials, which review shall be completed by December 31, 1991, and, upon completion of his review, file a report to the Governor and the General Assembly with recommendations for procedures and specifications for state purchasing which promote the increased purchase of goods or products made from recovered materials and goods or products which are recyclable; provided, however, that the commissioner of administrative services shall not propose any procedure or specification which would be economically infeasible or which would cause the state to sacrifice quality or performance standards or would unduly restrict free and open competition among vendors.

(b) In conducting any review required under this Code section, the commissioner of administrative services shall consider those specifications adopted or recommended by the United States government pursuant to 40 C.F.R. Parts 248, 249, 250, 252, and 253.



§ 12-8-36. State agency recycling and collection programs

(a) The Georgia Building Authority is authorized to establish and coordinate a state-wide recycling program for state agencies and to establish, engage in, contract for, or otherwise allow or arrange for a collection program for recovered materials generated as a result of agency operations, including, but not limited to, aluminum and steel cans, plastic and glass bottles, and all grades of paper, including corrugated cardboard, and for the mulching or composting of yard trimmings. The Georgia Building Authority is authorized to establish procedures for the collection and storage of such materials from any property or building utilized by the state or any agency thereof and to enter into contractual or other arrangements for the transportation, disposition, or sale of such materials. Proceeds generated from such sale shall be used by the Georgia Building Authority for the purpose of offsetting the costs and expenses of administering and implementing the recycling program.

(b) Nothing in this part shall prohibit any state agency from engaging in, contracting for, or otherwise allowing or arranging for its own recycling program for recovered materials generated as a result of its own agency operations.



§ 12-8-37. Financial aid from federal government or other sources

The director shall be the state representative to receive and administer financial aid from the federal government or other public or nonprofit sources for purposes of solid waste management.



§ 12-8-37.1. State grants authorized

(a) The state is authorized to make grants, as funds are available, to any county, municipality, or any combination of the same, or to any public authority, agency, commission, or institution, to assist such governmental or public body in the construction of solid waste handling systems which are consistent with local and regional solid waste management plans prepared in accordance with the requirements of this part.

(b) The director shall administer all funds granted by the state pursuant to this Code section.

(c) The corpus of the solid waste trust fund established in Code Section 12-8-27.1 may be used to make grants and loans to cities and counties, any combination of cities and counties, authorities, state agencies, or the Georgia Recycling Market Development Council for the cleanup of solid waste disposal facilities, including those used for the disposal of scrap tires; for the development and implementation of solid waste enforcement programs for the prevention and abatement of illegal dumping of solid waste, including without limitation the prevention and abatement of litter; for the funding of grants or loans, in accordance with procedures developed by the division; for the implementation of innovative technologies for the recycling and reuse of solid waste, including without limitation scrap tires; and for educational and other efforts to promote waste reduction, recycling, and recycling market development.



§ 12-8-38. Funds generated by division; use for operation and maintenance; deposit of unexpended funds

Notwithstanding any other provision of law, the department is authorized to retain all miscellaneous funds generated by the division for use in the operation and maintenance of that area. Any such funds not expended for this purpose in the fiscal year in which they are generated shall be deposited in the state treasury, provided that nothing in this Code section shall be construed so as to allow the department to retain any funds required by the Constitution of Georgia to be paid into the state treasury; provided, further, that the department shall comply with all provisions of Part 1 of Article 4 of Chapter 12 of Title 45, the "Budget Act," except Code Section 45-12-92, prior to expending any such miscellaneous funds.



§ 12-8-39. Cost reimbursement fees; surcharges.

(a) Effective January 1, 1992, each city or county which operates a municipal solid waste disposal facility is authorized and required to impose a cost reimbursement fee upon each ton of municipal solid waste or the volume equivalent of a ton, as determined by rules of the division, for each ton of municipal solid waste received at a municipal solid waste disposal facility regardless of its source. The fee imposed may be equal to, or a portion of, the true cost of providing solid waste management services on a per ton or volume equivalent as determined pursuant to the forms, rules, and procedures developed by the Department of Community Affairs.

(b) A minimum of $1.00 per ton or volume equivalent of the cost reimbursement fee specified in this Code section which is received by the city or county, if implemented after March 30, 1990, shall be paid into a local restricted account and shall be used for solid waste management purposes only.

(c) Effective January 1, 1992, when a municipal solid waste disposal facility is operated as a joint venture by more than one city or county or combination thereof, by a special solid waste district, or by an authority, the cost reimbursement fee specified in this Code section shall be imposed by the joint operators, district, or authority and the cost reimbursement fee received shall be administered as outlined in subsection (b) of this Code section and shall be remitted into a restricted account established by the participating local governments.

(d) Effective January 1, 1992, when a municipal solid waste disposal facility is operated by private enterprise, the host local government is authorized and required to impose a surcharge of $1.00 per ton or volume equivalent in addition to any other negotiated charges or fees which shall be imposed by and paid to the host local government for the facility and shall be used to offset the impact of the facility, public education efforts for solid waste management, the cost of solid waste management, and the administration of the local or regional solid waste management plan; provided, however, that such surcharges may be used for other governmental expenses to the extent not required to meet the above or other solid waste management needs.

(e) (1) Owners or operators of any solid waste disposal facility other than an inert waste landfill as defined in regulations promulgated by the board or a private industry solid waste disposal facility shall assess and collect on behalf of the division from each disposer of waste a surcharge of 75 cent(s) per ton of solid waste disposed. Two percent of said surcharges collected may be retained by the owner or operator of any solid waste disposal facility collecting said surcharge to pay for costs associated with collecting said surcharge. Surcharges assessed and collected on behalf of the division shall be paid to the division not later than the first day of July of each year for the preceding calendar year. Any facility permitted exclusively for the disposal of construction or demolition waste that conducts recycling activities for construction or demolition materials shall receive a credit towards such surcharges of 75 cent(s) per ton of material recycled at the facility.

(2) The surcharge amount provided for in this subsection shall be subject to revision pursuant to Code Section 45-12-92.2.

(f) All surcharges required by subsection (e) of this Code section shall be paid to the division for transfer into the state treasury to the credit of the general fund. The division shall collect such fees until the unencumbered principal balance of the hazardous waste trust fund equals or exceeds $25 million, at which time the division shall not collect any further such surcharges until the unencumbered balance in such fund equals or is less than $12.5 million, at which time the division shall resume collection of such surcharges at the beginning of the next calendar year following the year in which such event occurs. The director shall provide written notice to all permitted solid waste disposal facilities at the time he receives notice that the unencumbered balance of such trust fund equals or exceeds $25 million or equals or is less than $12.5 million.

(g) Unless the requirement for the surcharge required by subsection (e) of this Code section is reimposed by the General Assembly, no such surcharge shall be collected after July 1, 2018.

(h) The division shall advertise to the public the surcharges imposed pursuant to subsection (e) of this Code section in accordance with rules promulgated by the board.



§ 12-8-39.1. Program for reduction of municipal solid waste on per capita basis

Effective July 1, 1992, each city or county as a part of its solid waste management plan shall have in effect a program to reduce on a per capita basis the amount of municipal solid waste, as evidenced by the solid waste received at disposal facilities, which are not exempt from subsection (c) of Code Section 12-8-21, within its jurisdiction consistent with the goal established in subsection (c) of Code Section 12-8-21.



§ 12-8-39.2. Reports of costs of solid waste management services

Reserved. Repealed by Ga. L. 2011, p. 312, § 2/SB 157, effective July 1, 2011.



§ 12-8-39.3. Authorization to enforce collection of taxes, fees, or assessments

(a) Any city, county, or authority which operates a solid waste handling facility or provides solid waste collection services or both and which levies and collects taxes, fees, or assessments to accomplish the purposes of this part shall be further authorized to enforce by ordinance or resolution the collection of taxes, fees, or assessments due a city, county, or authority in the same manner as authorized by law for the enforcement of the collection and payment of state taxes, fees, or assessments. Any such ordinance or resolution enacted by a county governing authority may provide that the tax commissioner or tax collector of such county shall be the officer charged with the enforcement of its provisions.

(b) The provisions of this Code section shall apply to any taxes, fees, or assessments due a county, city, or authority under any ordinance or resolution in effect on July 1, 1992, or adopted thereafter.



§ 12-8-40. Exemption for livestock-feeding facility

This article shall not apply to any individual, corporation, partnership, or cooperative disposing of livestock-feeding facility waste from facilities with a maximum total capacity of 1,000 cattle or 5,000 swine, provided that if such individual, corporation, partnership, or cooperative shall provide an approved waste disposal system which is capable of properly disposing of the runoff from a "ten-year storm," such individual shall be further exempt regardless of total per head capacity. Nothing in this part shall limit the right of any person to use poultry or other animal manure for fertilizer.



§ 12-8-40.1. Tire disposal restrictions; fees

(a) Effective July 1, 1990, each city, county, or solid waste management authority shall have the right to impose certain restrictions on scrap tires originating in or which may ultimately be disposed of in its area of jurisdiction. These restrictions may include but are not limited to:

(1) A ban on the disposal of scrap tires at solid waste disposal facilities within its control; and

(2) A requirement that scrap tires be recycled, shredded, chopped, or otherwise processed in an environmentally sound manner prior to disposal at solid waste disposal facilities owned or operated by the city, county, or authority.

(b) After December 31, 1994, no person may dispose of scrap tires in a solid waste landfill unless the scrap tires are shredded, chopped, or chipped in accordance with standards established by the board and:

(1) The director finds that the reuse or recycling of scrap tires is not economically feasible;

(2) The scrap tires are received from a municipal solid waste collector holding a valid solid waste collection permit under authority of this part and who transports fewer than ten scrap tires at any one time; or

(3) The scrap tires are received from a person transporting fewer than five scrap tires in combination with the person's own solid waste for disposal.

(c) (1) No person shall collect or transport any tires, other than new tires, unless the person:

(A) Obtains a tire carrier permit issued by the division; and

(B) Displays on each vehicle used to collect or transport tires a decal issued by the division; provided, however, that this subparagraph shall not apply to a common carrier that collects tires exclusively from outside this state and transports them directly to a scrap tire processor or end user within this state.

(2) As a condition of holding a permit to collect or transport tires, each permitted person shall:

(A) Report to the division in such manner and with such frequency as the division shall require the number of tires transported and the manner of disposition;

(B) Maintain financial assurance in accordance with subsection (l) of this Code section;

(C) Submit such other data as is determined by the board to be reasonably necessary to protect public health and the environment; and

(D) Pay to the division a nominal fee for each decal issued.

(c.1) No person shall process scrap tires unless the person has a scrap tire processing permit issued by the division. For purposes of this subsection, the term "process scrap tires" means any method, system, or other treatment designed to change the physical form, size, or chemical content of scrap tires for beneficial use.

(d) Subsection (c) of this Code section shall not apply to:

(1) A municipal solid waste collector holding a valid solid waste collection permit under authority of this part whose primary business is the collection of municipal solid waste;

(2) A private individual transporting no more than ten of the individual's own tires or a private individual transporting more than ten tires if such individual can provide proof of purchase with receipt for such tires;

(3) A company transporting the company's own tires to a scrap tire processor or end user or for proper disposal;

(4) A tire retailer transporting its own used tires if such dealer can provide proof of purchase with receipt for all used tires being transported and a document verifying the origin, route, and destination of such used tires;

(5) Any person transporting tires collected as part of an organized site cleanup activity; and

(6) The United States, the State of Georgia, any county, municipality, or public authority.

(e) After July 1, 1992, any person who generates scrap tires shall:

(1) Notify the division of such activities, requesting the issuance of an identification number, which number shall be used on scrap tire shipment manifests;

(2) Have the scrap tires collected and transported by persons in compliance with subsection (c) of this Code section;

(3) Maintain receipts indicating the disposition of the scrap tires;

(4) Maintain receipts indicating the permit number and name of the tire carrier to whom the tires were given;

(5) Maintain receipts indicating the disposal site or processing facility where the scrap tires were taken including the date of such disposal and the number of scrap tires; and

(6) Provide such other information as the board shall require and for such period of time as the board deems appropriate.

(f) No person may store more than 25 scrap tires anywhere in this state. Any person storing in excess of 25 scrap tires shall be deemed to be in violation of this part.

(g) Subsection (f) of this Code section shall not apply to any of the following:

(1) A solid waste disposal site permitted by the division if the permit authorizes the storage of scrap tires prior to their disposal;

(2) A tire retailer or a publicly owned vehicle maintenance facility with not more than 1,500 scrap tires in storage;

(3) A tire retreader with not more than 3,000 scrap tires in storage so long as the scrap tires are of the type the retreader is actively retreading;

(4) A licensed used motor vehicle parts dealer, a registered secondary metals recycler, or a privately owned vehicle maintenance facility that operates solely for the purpose of servicing a commercial vehicle fleet with not more than 500 scrap tires in storage; and

(5) A scrap tire processor approved by the division so long as the number of scrap tires in storage do not exceed the quantity approved by the division

if all of the scrap tires are secured in a locked enclosure or are otherwise adequately secured in a manner suitable to prevent unauthorized access; provided, however, that the division may grant a waiver of the enclosure requirement if the person requesting the waiver can definitively show a significant and unique economic hardship which impairs such person's ability to continue operating his or her business.

(g.1) Subsection (f) of this Code section shall not apply to a farm with not more than 100 scrap tires in storage or in use for agricultural purposes. In addition, the division may grant waivers to allow the storage or use of more than 100 scrap tires for agricultural purposes if such storage or use does not pose a threat to human health or the environment.

(h) (1) Beginning July 1, 1992, a fee is imposed upon the retail sale of all new replacement tires in this state of $1.00 per tire sold. The fee shall be collected by retail dealers at the time the retail dealer sells a new replacement tire to the ultimate consumer; provided, however, that a Georgia tire distributor who sells tires to retail dealers must collect such fees from any retail dealer who does not have a valid scrap tire generator identification number issued by the division. The fee and any required reports shall be remitted not less than quarterly on such forms as may be prescribed by the division. The division is authorized to contract with the Department of Revenue to, and the Department of Revenue is authorized to, collect such fees on behalf of the division. All fees received shall be deposited into the state treasury to the account of the general fund in accordance with the provisions of Code Section 45-12-92. All moneys deposited into the solid waste trust fund shall be deemed expended and contractually obligated and shall not lapse to the general fund.

(2) In collecting, reporting, and paying the fees due under this subsection, each distributor or retailer shall be allowed the following deductions, but only if the amount due was not delinquent at the time of payment:

(A) A deduction of 3 percent of the first $3,000.00 of the total amount of all fees reported due on such report; and

(B) A deduction of one-half of 1 percent of that portion exceeding $3,000.00 of the total amount of all fees reported due on such report.

(3) The tire fees authorized in this subsection shall cease to be collected on June 30, 2019. The director shall make an annual report to the House Committee on Natural Resources and Environment and the Senate Natural Resources and the Environment Committee regarding the status of the activities funded by the solid waste trust fund.

(4) The fee amount provided for in this subsection shall be subject to revision pursuant to Code Section 45-12-92.2.

(i) (1) The division may abate any threat or potential threat to public health or the environment created or which could be created by scrap tires or other scrap tire materials by removing or processing the scrap tires or other scrap tire materials. Before taking any action to abate the threat or potential threat, the division shall give any person having the care, custody, or control of the scrap tires or materials or owning the property upon which the scrap tires or materials are located notice of the division's intentions and order the responsible party to abate the threat or potential threat in a manner approved by the division. Such order shall be issued in accordance with Code Section 12-8-30.

(2) If the responsible party is unable or unwilling to comply with such order or if no person who has contributed or is contributing to the scrap tires or scrap tire materials which are to be abated can be found, the director may undertake cleanup of the site utilizing funds from the solid waste trust fund.

(3) The division or its contractors may enter upon the property of any person at such time and in such manner as deemed necessary to effectuate the necessary corrective action to protect human health and the environment.

(4) Neither the State of Georgia nor the solid waste trust fund established in Code Section 12-8-27.1 shall be liable for any loss of business, damages, or taking of property associated with the corrective action.

(5) The division may bring an action or proceeding against the property owner or the person having possession, care, custody, or control of the scrap tires or other scrap tire materials to enforce the corrective action order issued under Code Section 12-8-30 and recover any reasonable and necessary expenses incurred by the division for corrective action, including administrative and legal expenses. The division's certification of expenses shall be prima-facie evidence that the expenses are reasonable and necessary. Notwithstanding any other provision of this subsection, any generator of scrap tires who is identified as being a contributor to the materials which are the object of the abatement and who can document that he or she has fully complied with this part and all rules promulgated pursuant to this part in disposing of such scrap tires shall not be liable for any of the cost of recovery actions of the abatement.

(6) Nothing in this part shall affect the right of any municipality or county to abate or clean up scrap tires or scrap tire materials which are a threat or potential threat to human health or the environment. The division may reimburse such local governments for such actions in accordance with procedures approved by the board.

(j) Except for the purposes of scrap tire corrective actions, the provisions of this Code section do not apply to:

(1) Tires with a rim size less than 12 inches;

(2) Tires from:

(A) Any device moved exclusively by human power; or

(B) Any device used exclusively for agricultural purposes, except a farm truck; or

(3) A retreadable casing while under the control of a tire retreader or while being delivered to a retreader.

(k) The director shall be authorized to order the cessation of operation of any tire carrier or scrap tire processor who is found not to be operating in compliance with this part or rules adopted pursuant to this part and the seizure of all property used in such unlawful operations; provided, however, that the tire carrier or scrap tire processor shall be afforded a hearing within 48 hours before an administrative law judge of the Department of Natural Resources upon such order of the director.

(l) (1) A surety bond shall be provided to the director by a tire carrier or scrap tire processor prior to issuance of a permit to ensure compliance with the provisions of this part.

(2) The bond required in this subsection shall be:

(A) Conditioned upon compliance with this part, any rules adopted pursuant to this part, and the carrier's or processor's permit; and

(B) In such amount as determined by the director necessary to ensure compliance, but in any event not less than $10,000.00 nor greater than $20,000.00.

(3) Such bond shall be payable to the director and issued by an insurance company authorized to issue such bonds in this state.

(4) Upon a determination by the director that a tire carrier or scrap tire processor has failed to meet the provisions of this part, rules promulgated pursuant to this part, or its permit, the director may, after written notice of such failure:

(A) Forfeit or draw that amount of such bond that the director determines necessary to correct the violation;

(B) Expend such amount for such purposes; and

(C) Require the replacement of that amount of such bond forfeited or drawn upon.

(5) Any moneys received by the director in accordance with paragraph (4) of this subsection shall be deposited into the solid waste trust fund established in Code Section 12-8-27.1.



§ 12-8-40.2. Yard trimmings disposal restrictions

(a) Each city, county, or solid waste management authority may impose restrictions on yard trimmings which are generated in or may ultimately be disposed of in its area of jurisdiction; provided, however, that under no circumstances shall yard trimmings be placed in or mixed with municipal solid waste, except at:

(1) Landfills restricted to construction or demolition waste;

(2) Inert waste landfills; or

(3) Lined municipal solid waste landfills having operating landfill gas collection systems directed to beneficial uses of landfill gas that promote renewable energy goals such as electrical power generation, industrial end use, or similar beneficial reuse.

(b) Except as otherwise provided in subsection (a) of this Code section, owners and operators of municipal solid waste landfills shall be prohibited from disposing of yard trimmings in municipal solid waste landfills.

(c) The Board of Natural Resources is authorized to develop guidelines to assist local governing authorities and others in the orderly stockpiling of yard trimmings at suitable sites, the chipping and composting of yard trimmings, and the distribution of the products resulting from such chipping and composting.



§ 12-8-40.3. Disposal of shingles containing asphalt

It shall be unlawful to dispose of any roofing shingles which contain asphalt except in construction and demolition or municipal solid waste landfills.



§ 12-8-41. Department to provide permits

The department shall provide by rule or regulation for the regulation and permitting of any land disposal site that receives septic tank waste from any one or more septic tank pumping and hauling businesses. Any new permit issued for such type of site on or after July 1, 2007, shall be issued by the department under this Code section. Any such type of site that as of June 30, 2007, operated under a valid permit issued on or before such date by the Department of Human Resources (now known as the Department of Public Health for these purposes) under Code Section 31-2A-12 may continue to operate under such Code section until July 1, 2014, but a permit shall be obtained from the department under this Code section prior to such date in order to continue such operation thereafter.






Part 2 - Regional Solid Waste Management Authorities

§ 12-8-50. Short title

This part shall be known and may be cited as the "Regional Solid Waste Management Authorities Act."



§ 12-8-51. Authority for enactment; nonprofit and public purposes of authorities; tax exemption; state policy; unfair competition with private sector prohibited

(a) This part is enacted pursuant to authority granted to the General Assembly by the Constitution of Georgia. Each authority created by this part is created for nonprofit and public purposes; and it is found, determined, and declared that the creation of each such authority and the carrying out of its corporate purposes is in all respects for the benefit of the people of this state and that the authority is an institution of purely public charity and will be performing an essential governmental function in the exercise of the power conferred upon it by this part. For such reasons, the state covenants from time to time with the holders of the bonds issued under this part that such authority shall be required to pay no taxes or assessments imposed by the state or any of its counties, municipal corporations, political subdivisions, or taxing districts upon any property acquired by the authority or under its jurisdiction, control, possession, or supervision or leased by it to others; or upon its activities in the operation or maintenance of any such property; or upon any income derived by the authority in the form of fees, recording fees, rentals, charges, purchase price, installments, or otherwise; and that the bonds of such authority, their transfer, and the income therefrom shall at all times be exempt from taxation within the state. The tax exemption provided in this Code section shall not include any exemption from sales and use tax on property purchased by the authority or for use by the authority.

(b) It is the express policy of the State of Georgia that any authority created by this part shall be authorized with respect to any solid waste which the generator thereof, county, or municipal corporation makes available to such authority to enter into agreements in furtherance of a project granting, directing, or providing for an exclusive right or rights in any authority with respect to such solid waste, including, but not limited to, the exclusive right to collect, acquire, receive, transport, store, treat, process, utilize, sell, or dispose of discarded solid waste; provided, however, no authority created by this part and no county or municipal corporation or other governmental body shall have the right to enter into agreements or to enact ordinances or resolutions providing for any rights with respect to recovered materials or substances, materials, or resources contained in solid waste as may be separated for recycling, use, or reuse at any time prior to pickup by or delivery to any authority, county, municipal corporation, or persons under contract with such authority, county, or municipal corporation.

(c) Notwithstanding any other provision of this part, no authority shall compete unfairly with the private sector by purchasing or offering to purchase recovered materials at prices higher than the highest prevailing market prices in the county in which the purchase is made for recovered materials of like grade and quality.



§ 12-8-52. Definitions

As used in this part, the term:

(1) "Authority" means each public corporation created pursuant to this part.

(2) "Collection" means the aggregating of solid waste from its primary source and includes all activities up to such time as the waste is delivered to the place at which it is to be processed.

(3) "Cost of project" means all costs of site preparation and other start-up costs; all costs of construction; all costs of real and personal property required for the purposes of the project and facilities related thereto, including land and any rights or undivided interest therein, easements, franchises, fees, permits, approvals, licenses, and certificates and the securing of such permits, approvals, licenses, and certificates and all machinery and equipment, including motor vehicles which are used for project functions; financing charges and interest prior to and during construction and during such additional period as the authority may reasonably determine to be necessary for the placing of the project in operation; costs of engineering, architectural, and legal services; cost of plans and specifications and all expenses necessary or incident to determining the feasibility or practicability of the project; administrative expenses; and such other expenses as may be necessary or incidental to the financing authorized in this part. The costs of any project may also include funds for the creation of a debt service reserve, a renewal and replacement reserve, and such other reserves as may be reasonably required by the authority for the operation of its projects and as may be authorized by any bond resolution or trust agreement or indenture pursuant to the provisions of which the issuance of any such bonds may be authorized. Any obligation or expense incurred for any of the foregoing purposes shall be regarded as a part of the costs of the project and may be paid or reimbursed as such out of the proceeds of user fees, of revenue bonds or notes issued under this part for such project, or from other revenues obtained by the authority.

(4) "County" means any county of this state or a governmental entity formed by the consolidation of a county and one or more municipal corporations.

(5) "Governing body" means the elected or duly appointed officials constituting the governing body of each municipal corporation and county in the state.

(6) "Municipal corporation" means any city or town in this state.

(7) "Project" means:

(A) The collection, transportation, and management of solid waste and shall also mean any property, real or personal, used as or in connection with a facility for the composting, extraction, collection, storage, treatment, processing, utilization, or final disposal of resources contained in solid waste, including the conversion of solid waste or resources contained therein into compost, oil, charcoal, gas, or any other product or energy source and the collection, storage, treatment, utilization, processing, or final disposal of solid waste in connection with the foregoing; and

(B) Any property, real or personal, used as or in connection with a facility for the composting, extraction, collection, storage, treatment, processing, or utilization of water resources and the conversion of such resources into any compost or useful form of energy.



§ 12-8-53. Creation of authorities

(a) There is created in and for each county and municipal corporation in this state a public body corporate and politic, to be known as the "solid waste management authority" of such county or municipal corporation. No authority shall transact any business or exercise any powers under this part until the governing body of the county by proper resolution of its board of commissioners, or, if a municipal corporation, by proper ordinance or resolution of its council, declares that there is a need for an authority to function in the county or municipal corporation.

(b) Any two or more counties or municipal corporations or a combination thereof may jointly form an authority, to be known as the "regional solid waste management authority" for such counties and municipal corporations. No authority shall transact any business or exercise any powers under this part until the governing authorities of the units of local government involved declare, by ordinance or resolution, that there is a need for an authority to function and until the governing authorities authorize the chief elected official of the unit of local government to enter into an agreement with the other units of local government for the activation of an authority and such agreement is executed.



§ 12-8-54. Board of directors

(a) Control and management of the authority shall be vested in a board of at least five directors who shall be residents of the county or municipal corporation which is a member of the authority. At least three of such directors shall be elected officials of the county or municipal corporation which is a member of the authority. The directors shall serve at the pleasure of the governing authority of the county or municipal corporation. Directors shall be appointed, and may be reappointed, for terms of four years. In the case of a regional solid waste management authority, each unit of local government participating in the authority shall appoint two members, with an additional member to be appointed by the directors themselves; provided, however, that if each participating municipal corporation which is within a participating county shall agree and, if authorized by an agreement among political subdivisions activating the authority, such participating county and participating municipal corporations may join in appointing their members to the authority and may agree to appoint as many as two members per participating municipal corporation within a county and, if the county is participating, two members for the county or as few as one member per county; provided, further, that in any case, an additional member shall be appointed by the directors of the authority themselves. The directors shall elect one of their members as chairman and another as vice-chairman and shall also elect a secretary and a treasurer or a secretary-treasurer, either of whom may but need not be a director. The directors shall receive no compensation for their services but shall be reimbursed for their actual expenses incurred in the performance of their duties. The directors may make bylaws and regulations for the governing of the authority and the operation of projects and may delegate to one or more of the officers, agents, and employees of the authority such powers and duties as may be deemed necessary and proper.

(b) Members of the board of directors of an authority formed pursuant to this Code section may agree that additional political subdivisions may become members of such authority subsequent to its formation upon an affirmative vote of two-thirds of the members of such board of directors under the terms imposed by agreement of two-thirds of the members of such board of directors.

(c) Any political subdivision which has become a member of such authority pursuant to subsection (b) of Code Section 12-8-53 and has determined that it shall not enter into a mutual agreement with the other political subdivisions which are members of such authority for the financial support and administrative function of such authority may be removed from such authority subsequent to its formation upon an affirmative vote of two-thirds of those members of the board of directors of such authority representing political subdivisions which have determined to enter into such an agreement. Upon such removal, the membership of such board of directors shall be reconstituted according to the terms of the agreement creating such authority as though the removed member or members had never executed such agreement. Any political subdivision removed from an authority pursuant to this subsection may be restored to membership in the authority pursuant to the terms of subsection (b) of this Code section.



§ 12-8-55. Quorum; majority vote requirement

A majority of the directors shall constitute a quorum for the transaction of business of the authority. However, any action with respect to any project of the authority must be approved by the affirmative vote of not less than a majority of the directors.



§ 12-8-56. Powers of authority

Each authority shall have all of the powers necessary or convenient to carry out and effectuate the purposes and provisions of this part, including, but without limiting the generality of the foregoing, the power:

(1) To bring and defend actions;

(2) To adopt and amend a corporate seal;

(3) To acquire, construct, improve, or modify, to place into operation, and to operate or cause to be placed into operation and operated, either as owner of all or of any part in common with others, a project or projects within the county in which the authority is activated and, subject to execution of agreements with the appropriate political subdivisions affected, within other counties and to pay all or part of the cost of any such project or projects from the proceeds of revenue bonds of the authority or from any contribution or loans by persons, firms, or corporations or from any other contribution or user fees, all of which the authority is authorized to receive, accept, and use;

(4) To acquire, in its own name, by purchase on such terms and conditions and in such manner as it may deem proper, by condemnation in accordance with any and all laws applicable to the condemnation of property for public use, or by gift, grant, lease, or otherwise, real property or rights and easements therein and franchises and personal property necessary or convenient for its corporate purposes, which purposes shall include, but shall not be limited to, the constructing or acquiring of a project; the improving, extending, adding to, reconstructing, renovating, or remodeling of any project or part thereof already constructed or acquired; or the demolition to make room for such project or any part thereof and to insure the same against any and all risks as such insurance may, from time to time, be available. The authority may also use such property and rent or lease the same to or from others or make contracts with respect to the use thereof or sell, lease, exchange, transfer, assign, pledge, or otherwise dispose of or grant options for any such property in any manner which the authority deems to the best advantage of itself and its purposes, provided that the powers to acquire, use, and dispose of property as set forth in this paragraph shall include the power to acquire, use, and dispose of any interest in such property, whether divided or undivided, which acquisition may result in the ownership of such property or any part thereof in common with any other party or parties, public or private. Title to any such property of the authority, however, shall be held by the authority exclusively for the benefit of the public;

(5) To make contracts and leases and to execute all instruments necessary or convenient, including contracts for construction of projects and leases of projects or contracts with respect to the use of projects which it causes to be acquired or constructed, provided that all private persons, firms, and corporations, this state, and all political subdivisions, departments, instrumentalities, or agencies of the state or of local government are authorized to enter into contracts, leases, or agreements with the authority, upon such terms and for such purposes as they deem advisable; and, without limiting the generality of the above, authority is specifically granted to municipal corporations and counties and to the authority to enter into contracts, lease agreements, or other undertakings relative to the furnishing of project activities and facilities or either of them by the authority to such municipal corporations and counties and by such municipal corporations and counties to the authority for a term not exceeding 50 years;

(6) To exercise any one or more of the powers, rights, and privileges conferred by this Code section either alone or jointly or in common with one or more other public or private parties. In any such exercise of such powers, rights, and privileges jointly or in common with others with respect to the construction, operation, and maintenance of project facilities, the authority may own an undivided interest in such facilities with any other party with which it may jointly or in common exercise the rights and privileges conferred by this part and may enter into an agreement or agreements with respect to any such project facility with the other party or parties participating therein; and such agreement may contain such terms, conditions, and provisions, consistent with this part, as the parties thereto shall deem to be in their best interests, including, but not limited to, provisions for the construction, operation, and maintenance of such project facility by any one or more party of the parties to such agreement, which party or parties shall be designated in or pursuant to such agreement as agent or agents on behalf of itself and one or more of the other parties thereto, or by such other means as may be determined by the parties thereto, and including provisions for a method or methods of determining and allocating, among or between the parties, costs of construction, operation, maintenance, renewals, replacements, improvements, and disposal with respect to such facility. In carrying out its functions and activities as such agent with respect to construction, operation, and maintenance of such a facility, such agent shall be governed by the laws and regulations applicable to such agent as a separate legal entity and not by any laws or regulations which may be applicable to any of the other participating parties; provided, however, the agent shall act for the benefit of the public. Notwithstanding anything contained in any other law to the contrary, pursuant to the terms of any such agreement, the authority may delegate its powers and duties with respect to the construction, operation, and maintenance of such facility to the party acting as agent; and all actions taken by such agent in accordance with the provisions of such agreement may be binding upon the authority without further action or approval of the authority;

(7) To accept, receive, and administer gifts, grants, appropriations, and donations of money, materials, and property of any kind, including loans and grants from the United States, this state, a unit of local government, or any agency, department, authority, or instrumentality of any of the foregoing, upon such terms and conditions as the United States, this state, a unit of local government, or such agency, department, authority, or instrumentality shall impose; to administer trusts; and to sell, lease, transfer, convey, appropriate, and pledge any and all of its property and assets;

(8) To do any and all things necessary or proper for the accomplishment of the objectives of this part and to exercise any power usually possessed by private corporations performing similar functions which is not in conflict with the Constitution and laws of this state, including the power to employ professional and administrative staff and personnel and to retain legal, engineering, fiscal, accounting, and other professional services; the power to purchase all kinds of insurance, including, without limitation, insurance against tort liability and against risks of damage to property; the power to borrow money for any of the corporate purposes of the authority; the power to indemnify and hold harmless any parties contracting with the authority or its agents from damage to persons or property; and the power to act as self-insurer with respect to any loss or liability; provided, however, that obligations of the authority other than revenue bonds, for which provision is made in this part, shall be payable from the general funds of the authority and shall not be a charge against any special fund allocated to the payment of revenue bonds;

(9) To borrow money and issue its revenue bonds and bond anticipation notes from time to time and to use the proceeds thereof for the purpose of paying all or part of the cost of any project, including the cost of extending, adding to, or improving such project, or for the purpose of refunding any such bonds of the authority theretofore issued; and otherwise to carry out the purposes of this part and to pay all other costs of the authority incident to, or necessary and appropriate to, such purposes, including the providing of funds to be paid into any fund or funds to secure such bonds and notes, provided that all such bonds and notes shall be issued in accordance with the procedures and subject to the limitations set forth in Code Section 12-8-58; and

(10) To fix rentals and other charges which any user shall pay to the authority for the use of the project or part or combination thereof, and to charge and collect the same, and to lease and make contracts with political subdivisions and agencies with respect to use of any part of the project. Such rentals and other charges shall be so fixed and adjusted with respect to the aggregate thereof from the project or any part thereof so as to provide a fund with other revenues of such project, if any, to pay the cost of maintaining, repairing, and operating the project, including reserves for extraordinary repairs and insurance, unless such cost shall be otherwise provided for, which costs shall be deemed to include the expenses incurred by the authority on account of the project for water, light, sewer, and other services furnished by other facilities at such project.



§ 12-8-57. Limitation on liability of members, officers, or employees of authority

Except for gross negligence or willful or wanton misconduct, neither the members of the authority nor any officer or employee of the authority, acting on behalf thereof and while acting within the scope of his responsibilities, shall be subject to any liability resulting from:

(1) The design, construction, ownership, maintenance, operation, or management of a project; or

(2) The carrying out of any of the discretionary powers or duties expressly provided for in this part.



§ 12-8-58. Bonds or other obligations; limitations and procedures for issuance

(a) Subject to the limitations and procedures provided by this Code section, the obligations of any authority evidenced by bonds, bond anticipation notes, trust indentures, deeds to secure obligations, security agreements, or mortgages executed in connection therewith may contain such provisions not inconsistent with law as shall be determined by the board of directors of the authority. The authority, in such instruments, may provide for the pledging of all or any part of its revenues, income, or charges and for the mortgaging, encumbering, or conveying of all or any part of its real or personal property; may covenant against pledging any or all of its revenues, income, or charges; and may further provide for the disposition of proceeds realized from the sale of any bonds and bond anticipation notes, for the replacement of lost, destroyed, stolen, or mutilated bonds and notes, and for the payment and redemption of such bonds and notes. Similarly, subject to the limitations and procedures of this Code section, undertakings of any authority may prescribe the procedure by which bondholders and noteholders may enforce rights against the authority and provide for rights upon breach of any covenant, condition, or obligation of the authority. Bonds, resolutions, trust indentures, mortgages, or deeds to secure obligations executed by an authority and bond anticipation notes executed by an authority may contain such provisions not otherwise contrary to law as the authority shall deem necessary or desirable.

(b) The proceeds derived from the sale of all bonds and bond anticipation notes issued by an authority shall be held and used for the ultimate purpose of paying, directly or indirectly as permitted in this part, all or part of the cost of any project, including the cost of extending, financing, adding to, or improving such project, or for the purpose of refunding any bond anticipation notes issued in accordance with this part or refunding any previously issued bonds of the authority.

(c) All bonds and bond anticipation notes issued by an authority shall be revenue obligations of such authority and may be made payable out of any revenues or other receipts, funds, or moneys of the authority, subject only to any agreements with the holders of other bonds or bond anticipation notes or to particular security agreements pledging any particular revenues, receipts, funds, or moneys.

(d) Issuance by an authority of one or more series of bonds or bond anticipation notes for one or more purposes shall not preclude it from issuing other bonds or notes in connection with the same project or with any other projects, but the proceeding wherein any subsequent bonds or bond anticipation notes shall be issued shall recognize and protect any prior pledge or mortgage made in any prior security agreement or made for any prior issue of bonds or bond anticipation notes, unless in the resolution authorizing such prior issue the right is expressly reserved to the authority to issue subsequent bonds or bond anticipation notes on a parity with such prior issue.

(e) An authority shall have the power and is authorized, whenever revenue bonds of the authority have been validated as provided in this part, to issue, from time to time, its notes in anticipation of the issuance of such bonds as validated and to renew from time to time any such notes by the issuance of new notes, whether the notes to be renewed have or have not matured. The authority may issue notes only to provide funds which would otherwise be provided by the issuance of the bonds as validated. The notes may be authorized, sold, executed, and delivered in the same manner as bonds. As with its bonds, the authority may sell such notes at public or private sale. Any resolution or resolutions authorizing notes of the authority or any issue thereof may contain any provisions which the authority is authorized to include in any such resolution or resolutions; and the authority may include in any notes any terms, covenants, or conditions which it is authorized to include in any bonds. Validation of such bonds shall be a condition precedent to the issuance of the notes, but it shall not be required that such notes be judicially validated. Bond anticipation notes shall not be issued in an amount exceeding the par value of the bonds in anticipation of which they are to be issued.

(f) The interest rate on or rates to be borne by any bonds, notes, or other obligations issued by the authority shall be fixed by the board of directors of the authority. Any limitations with respect to interest rates found in Article 3 of Chapter 82 of Title 36 or in the usury laws of this state shall not apply to obligations issued under this part.

(g) All revenue bonds issued by an authority under this part will be issued and validated under and in accordance with Article 3 of Chapter 82 of Title 36, except as provided in subsection (f) of this Code section and except as specifically set forth below:

(1) Revenue bonds issued by an authority may be in such form, either coupon or fully registered, or both coupon and fully registered, and may be subject to such exchangeability and transferability provisions as the bond resolution authorizing the issuance of such bonds or any indenture or trust agreement may provide;

(2) Revenue bonds shall bear a certificate of validation. The signature of the clerk of the superior court of the judicial circuit in which the issuing authority is located may be made on the certificate of validation of such bonds by facsimile or by manual execution, stating the date on which such bonds were validated; and such entry shall be original evidence of the fact of judgment and shall be received as original evidence in any court in this state; and

(3) In lieu of specifying the rate or rates of interest which revenue bonds to be issued by an authority are to bear, the notice to the district attorney or the Attorney General and the notice to the public of the time, place, and date of the validation hearing may state that the bonds, when issued, will bear interest at a rate not exceeding a maximum per annum rate of interest specified in such notices or, in the event the bonds are to bear different rates of interest for different maturity dates, that none of such rates will exceed the maximum rate specified in the notices; provided, however, that nothing contained in this paragraph shall be construed as prohibiting or restricting the right of the authority to sell such bonds at a discount, even if in so doing the effective interest cost resulting therefrom would exceed the maximum per annum interest rate specified in such notices.

(h) The term "cost of project" shall have the meaning prescribed in paragraph (3) of Code Section 12-8-52 whenever referred to in bond resolutions of an authority, bonds and bond anticipation notes issued by an authority, or notices and proceedings to validate such bonds.



§ 12-8-59. Bonds or other obligations not indebtedness of state or political subdivision

No bonds or other obligations of and no indebtedness incurred by any authority shall constitute an indebtedness or obligation of the State of Georgia or of any county, municipal corporation, or political subdivision thereof, nor shall any act of any authority in any manner constitute or result in the creation of an indebtedness of this state or of any such county, municipal corporation, or political subdivision. However, provisions of this Code section shall not preclude counties, municipal corporations, or other political subdivisions from choosing to guarantee the bonds, indebtedness, or other obligations of a regional solid waste authority as part of its demonstration of adequate financial responsibility pursuant to this part. All such bonds and obligations shall be payable solely from the revenues therein pledged to such payment, including pledged rentals, sales proceeds, insurance proceeds, and condemnation awards; and no holder or holders of any such bonds or obligation shall ever have the right to compel any exercise of the taxing power of this state or of any county, municipal corporation, or political subdivision thereof or to enforce the payment thereof against any property of the state or of any such county, municipal corporation, or political subdivision.



§ 12-8-59.1. Liberal construction of part; bonds not subject to other state law; other authorities

(a) This part shall be liberally construed to effect the purposes hereof. Sale or issuance of bonds by any authority shall not be subject to regulation under Chapter 5 of Title 10, the "Georgia Uniform Securities Act of 2008," or any other law.

(b) A municipal corporation, a county, or any number of counties and municipal corporations shall have the right to activate any authority under this part, notwithstanding the existence of any other authority having similar powers or purposes within the county or municipal corporation created pursuant to any general law or amendment to the Constitution of this state. However, nothing in this part shall be construed as repealing, amending, superseding, or altering the organization of or abridging the powers of such authorities as are now in existence.



§ 12-8-59.2. Resolutions or ordinances declaring functioning of previously activated authority unnecessary

(a) As used in this Code section, the term "project" shall mean any interest of the authority in a project as otherwise defined in this part.

(b) The governing body of any unit of local government which has authorized the functioning of an authority pursuant to Code Section 12-8-53 may by proper resolution or ordinance declare that there is no need for such authority to function in the county or municipal corporation. Upon such declaration by all units of local government which previously authorized the activation of the authority and upon compliance by such units of local government with the provisions of subsection (c) of this Code section, the authority shall cease to transact any business or exercise any powers inconsistent with the winding up of its affairs.

(c) No resolutions or ordinances of units of local government declaring the functioning of a previously activated authority to be unnecessary shall be of any force and effect until:

(1) In the case of an authority having outstanding notes or bonds:

(A) Said notes or bonds have been paid or retired according to their terms or acquired by such units of local government; or

(B) Appropriate contractual arrangements have been made by such units of local government to lease or purchase the authority's projects, or to arrange to have the authority's projects leased or purchased by others, consistent with the terms of said notes or bonds on such terms as will together with any existing debt service reserves held by the authority provide for the payment of the principal and interest on said notes or bonds; and

(C) Appropriate arrangements have been made by such units of local government, or in the case of authorities activated pursuant to subsection (b) of Code Section 12-8-53, appropriate contractual and other arrangements have been made by, among, and between all units of local government which previously authorized the activation of the authority:

(i) To hold, operate, or dispose of all assets or projects of the authority in the case of the transfer of such assets and projects by the authority to such units of local government, but nothing in this Code section shall require the continued operation of any project by such units of local government;

(ii) To assume or satisfy, or arrange to have assumed or satisfied, all contracts, leases, agreements, or obligations previously entered into or incurred by the authority with respect to the acquisition or operation of such assets or projects, consistent with the terms thereof, other than notes or bonds, but nothing in this Code section shall require the renewal, continuation beyond its terms, or extension of any such contract, lease, agreement, or obligation; and

(iii) To make provision, by creation of a reserve fund or otherwise, for residual obligations which may from time to time arise during the period of winding up of the affairs of the authority pursuant to subsection (d) of this Code section; or

(2) In the case of an authority having no outstanding notes or bonds, there has been compliance with the terms of subparagraph (C) of paragraph (1) of this subsection.

(d) (1) Upon compliance by all units of local government which previously authorized the activation of the authority with subsections (b) and (c) of this Code section, the board of directors of the authority shall cause to be transferred to such units of local government, at such a time and on such reasonable terms and conditions as may be agreed to between the authority and such units of local government and subject to the arrangements made under and the provisions of subsection (c) of this Code section, the assets, projects, contracts, leases, agreements, and obligations of the authority. The board of directors of any such authority shall take all steps necessary or convenient to carry out the provisions of this Code section consistent with the benefit of the public.

(2) The board of directors of the authority shall continue in existence for a period of time sufficient for the orderly winding up of the affairs of the authority and, in the case of an authority having outstanding notes or bonds, for a reasonable period of time after such notes or bonds have been paid or retired and may exercise any power usually possessed by private corporations of this state in the process of winding up their affairs not in conflict with the Constitution or laws of this state. In the course of such winding up, the board of directors shall have access to any funds made available pursuant to division (c)(1)(C)(iii) of this Code section but shall exercise control over such funds as fiduciaries, shall disburse such funds only for purposes appropriate to the winding up of the affairs of the authority, and shall account for any remainder of such funds to the units of local government which authorized the activation of the authority.

(3) Upon the completion of the process of winding up of the affairs of the authority, the board of directors shall relinquish control of any remaining funds made available pursuant to division (c)(1)(C)(iii) of this Code section to the units of local government which authorized the activation of the authority and by resolution dissolve itself, whereupon such authority shall become dormant but may be reactivated by compliance with Code Section 12-8-53.









Article 3 - Hazardous Waste

Part 1 - Hazardous Waste Management

§ 12-8-60. Short title

This part shall be known as and may be cited as the "Georgia Hazardous Waste Management Act."



§ 12-8-61. Legislative policy

It is declared to be the public policy of the State of Georgia, in furtherance of its responsibility to protect the public health, safety, and well-being of its citizens and to protect and enhance the quality of its environment, to institute and maintain a comprehensive state-wide program for the management of hazardous wastes through the regulation of the generation, transportation, storage, treatment, and disposal of hazardous wastes.



§ 12-8-62. Definitions

As used in this part, the term:

(1) "Board" means the Board of Natural Resources of the State of Georgia.

(2) "Designated hazardous waste" means any solid waste identified as such in regulations promulgated by the board. The board may identify as "designated hazardous waste" any solid waste which the board concludes is capable of posing a substantial present or potential hazard to human health or the environment when improperly treated, stored, transported, or disposed of or otherwise managed, based on the factors set forth in regulations promulgated by the administrator of the United States Environmental Protection Agency pursuant to the federal act which are codified as 40 C.F.R. Section 261.11(a)(3), in force and effect on February 1, 2010, if such solid waste contains any substance which is listed on any one or more of the following lists:

(A) List of Hazardous Constituents, codified as 40 C.F.R. Part 261, Appendix VIII, in force and effect on February 1, 2010;

(B) Ground-water Monitoring List, codified as 40 C.F.R. Part 264, Appendix IX, in force and effect on February 1, 2010;

(C) List of Hazardous Substances and Reportable Quantities, codified as 40 C.F.R. Table 302.4, and all appendices thereto, in force and effect on February 1, 2010;

(D) List of Regulated Pesticides, codified as 40 C.F.R. Part 180, in force and effect on February 1, 2010;

(E) List of Extremely Hazardous Substances and Their Threshold Planning Quantities, codified as 40 C.F.R. Part 355, Appendix A, in force and effect on February 1, 2010; or

(F) List of Chemicals and Chemical Categories, codified as 40 C.F.R. Part 372.65 in force and effect on February 1, 2010.

(3) "Director" means the director of the Environmental Protection Division of the Department of Natural Resources.

(4) "Disposal" means the discharge, deposit, injection, dumping, spilling, leaking, or placing of any solid waste or hazardous waste into or on any land or water so that such solid waste or hazardous waste or any constituent thereof may enter the environment or be emitted into the air or discharged into any waters, including ground waters.

(5) "Division" means the Environmental Protection Division of the Department of Natural Resources.

(6) "Federal act" means the federal Solid Waste Disposal Act, as amended, particularly by the Resource Conservation and Recovery Act of 1976 (Public Law 94-580, 42 U.S.C. Section 6901, et seq.), as amended, particularly by but not limited to the Used Oil Recycling Act of 1980 (Public Law 96-463), the Solid Waste Disposal Act Amendments of 1980 (Public Law 96-482), the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (Public Law 96-510), the Hazardous and Solid Waste Amendments of 1984 (Public Law 98-616), and the Superfund Amendments and Reauthorization Act of 1986 (Public Law 99-499), as amended.

(7) "Final disposition" means the location, time, and method by which hazardous waste loses its identity or enters the environment, including, but not limited to, disposal, disposal site closure and post closure, resource recovery, and treatment.

(8) "Guarantor" means any person, other than the owner or operator, who provides evidence of financial responsibility for an owner or operator pursuant to this article.

(9) "Hazardous constituent" means any substance listed as a hazardous constituent in regulations promulgated by the administrator of the United States Environmental Protection Agency pursuant to the federal act which are in force and effect on February 1, 2010, codified as Appendix VIII to 40 C.F.R. Part 261-Identification and Listing of Hazardous Waste.

(10) "Hazardous waste" means any solid waste which has been defined as a hazardous waste in regulations promulgated by the administrator of the United States Environmental Protection Agency pursuant to the federal act which are in force and effect on February 1, 2010, codified as 40 C.F.R. Section 261.3 and any designated hazardous waste.

(11) "Hazardous waste facility" means any property or facility that is intended or used for storage, treatment, or disposal of hazardous waste.

(12) "Hazardous waste generation" means the act or process of producing hazardous waste.

(13) "Hazardous waste management" means the systematic recognition and control of hazardous wastes from generation to final disposition or disposal, including, but not limited to, identification, containerization, labeling, storage, collection, source separation, transfer, transportation, processing, treatment, facility closure, post closure, perpetual care, resource recovery, and disposal.

(14) "Land disposal" means any placement of hazardous waste in a landfill, surface impoundment, waste pile, injection well, land treatment facility, salt dome formation, salt bed formation, or underground mine or cave.

(15) "Large quantity generator" means a hazardous waste generator who generates 2.2 pounds or more of acute hazardous waste or 2,200 pounds or more of hazardous waste in one month, as defined in the Rules for Hazardous Waste Management, Chapter 391-3-11, of the Board of Natural Resources.

(16) "Manifest" means a form or document used for identifying the quantity and composition, and the origin, routing and destination, of hazardous waste during its transportation from the point of generation, through any intermediate points, to the point of disposal, treatment, or storage.

(17) "Organization" means a legal entity, other than a government agency or authority, established or organized for any purpose, and such term includes a corporation, company, association, firm, partnership, joint stock company, foundation, institution, trust, society, union, or any other association of persons.

(18) "Person" means an individual, trust, firm, joint stock company, corporation (including a government corporation), partnership, association, municipality, commission, or political subdivision, or any agency, board, department, or bureau of this state or of any other state or of the federal government.

(19) "Serious bodily injury" means a bodily injury which involves a substantial risk of death, unconsciousness, extreme physical pain, protracted and obvious disfigurement, or protracted loss or impairment of the function of a bodily member, organ, or mental faculty.

(20) "Solid waste" means solid waste as defined by regulations promulgated by the administrator of the United States Environmental Protection Agency pursuant to the federal act which are in force and effect on February 1, 2010, codified as 40 C.F.R. Sections 261.1, 261.2(a)-(d), and 261.4(a).

(21) "Storage" means the containment or holding of hazardous waste, either on a temporary basis or for a period of years, in such a manner as not to constitute disposal of such hazardous waste.

(22) "Transport" means the movement of hazardous waste from the point of generation to any point of final disposition, storage, or disposal, including any intermediate point.

(23) "Treatment" means any method, technique, or process, including neutralization, designed to change the physical, chemical, or biological character or composition of any hazardous waste so as to neutralize such waste or so as to render such waste nonhazardous, safe for transport, amenable for recovery, amenable for storage, or reduced in volume. Such term includes any activity or processing designed to change the physical form or chemical composition of hazardous waste so as to render it nonhazardous.

(24) "Waste reduction" means a practice, other than dewatering, dilution, or evaporation, by an environmental waste generator, including changes in production technology, materials, processes, operations or procedures or use of in-process, in-line, or closed loop recycling according to standard engineering practices, that reduces the environmental and health hazards associated with waste without diluting or concentrating the waste before release, handling, storage, transport, treatment, or disposal of the waste. The term does not include a practice applied to environmental waste after it is generated and exits a production or commercial operation. Waste reduction shall not in any way be inferred to promote, include, or require:

(A) Waste burning in industrial furnaces, boilers, or cement kilns;

(B) Transfer of an environmental waste from one environmental medium to another environmental medium (otherwise known as waste shifting);

(C) Conversion of a potential waste into another form for use in a production process or operation without serving any substantial productive function;

(D) Off-site waste recycling; or

(E) Any other method of end-of-pipe management of environmental wastes.



§ 12-8-63. Administration of article by division; enforcement of article by director

The division shall be the state agency to administer this article. The director shall be the official charged with the primary responsibility for the enforcement of this article. In exercising any authority or power granted by this article and in fulfilling his duties under this article, the director shall conform to and implement the policies outlined in this article.



§ 12-8-64. Powers and duties of board as to hazardous waste

In the performance of its duties, the board shall have and may exercise the power to:

(1) Adopt, promulgate, modify, amend, and repeal rules and regulations to implement and enforce the provisions of this article as the board may deem necessary to provide for the control and management of hazardous waste to protect the environment and the health of humans. Such rules and regulations may be applicable to the state as a whole or may vary from area to area, as may be appropriate to facilitate the accomplishment of the provisions, purposes, and policies of this article. The rules and regulations shall include, but shall not be limited to, the following:

(A) Rules and regulations governing and controlling standards applicable to hazardous waste generators, hazardous waste transporters, and owners or operators of hazardous waste treatment, storage, or disposal facilities. These rules and regulations may include measures to ensure that hazardous waste management practices are regulated, governed, and controlled in the public interest. Such measures may include, but shall not be limited to:

(i) The establishment of record-keeping procedures;

(ii) Requirements calling for the submission of reports to the director; and

(iii) The establishment of monitoring practices;

(B) Rules and regulations governing and controlling the treatment, storage, and disposal of hazardous waste;

(C) Rules and regulations specifying the terms, provisions, and conditions under which the director shall issue, modify, amend, revoke, or deny permits pursuant to this article;

(D) Rules and regulations governing and controlling hazardous waste management;

(E) Rules and regulations establishing procedures and requirements for the reporting of the generation of hazardous wastes and governing and controlling the activities of hazardous waste generators;

(F) Rules and regulations establishing standards and procedures for the operation and maintenance of hazardous waste facilities;

(G) Rules and regulations establishing the use of a manifest during the generation and handling of hazardous wastes;

(H) Rules and regulations establishing procedures to ensure public access to records and to ensure protection of trade secrets and confidential information, the disclosure of which to the director is required by this article or the rules and regulations adopted under this article;

(I) Rules and regulations establishing procedures and requirements for the use and disposition of hazardous waste or hazardous constituents;

(J) Rules and regulations deleting certain solid wastes from the definition of hazardous waste;

(K) Rules and regulations exempting from some or all regulation certain small quantities of hazardous waste;

(L) Rules and regulations exempting from some or all regulation certain hazardous wastes that are recyclable; and

(M) Rules and regulations designating certain solid wastes as designated hazardous wastes; and

(2) Take all necessary steps to ensure the effective enforcement of this article.



§ 12-8-65. Powers and duties of director as to hazardous waste

(a) The director shall have and may exercise the following powers and duties:

(1) To exercise general supervision over the administration and enforcement of this article and all rules and regulations, orders, or permits promulgated or issued under this article;

(2) To encourage, participate in, or conduct studies, reviews, investigations, research, and demonstrations relating to hazardous waste management practices in this state as he deems advisable and necessary;

(3) To issue all permits contemplated by this article, stipulating in each permit the conditions or limitations under which such permit is issued, and to deny, revoke, modify, or amend such permits;

(4) To make investigations, analyses, and inspections to determine and ensure compliance with this article, the rules and regulations promulgated under this article, and any permits or orders which the director may issue;

(5) To enter into such contracts as may be required or necessary to effectuate this article or the rules and regulations promulgated under this article;

(6) To prepare, develop, amend, modify, submit, and enforce any comprehensive plan or program sufficient to comply with this article or the federal act, or both, for the control, regulation, and monitoring of hazardous waste management practices in this state;

(7) To develop and implement plans to achieve goals and objectives set by any comprehensive plan or program;

(8) To conduct such public hearings as are required by this article or as he deems necessary for the proper administration of this article and to control and manage the conduct and procedure for such public hearings;

(9) To advise, consult, cooperate, and contract on hazardous waste management matters with other agencies of this state, political subdivisions thereof, and other designated organizations or entities, and, with the approval of the Governor, to negotiate and enter into agreements with the governments of other states and the United States and their several agencies, subdivisions, or designated organizations or entities, provided that nothing in this article shall authorize the division to own or operate a hazardous waste storage, treatment, or disposal facility;

(10) To collect and disseminate information and to provide for public notification in matters relating to hazardous waste management;

(11) To issue, amend, modify, or revoke orders as may be necessary to ensure and enforce compliance with this article and all rules or regulations promulgated under this article;

(12) To institute, in the name of the division, proceedings of mandamus, injunction, or other proper administrative, civil, or criminal proceedings to enforce this article, the rules and regulations promulgated under this article, or any orders or permits issued under this article;

(13) To accept, receive, administer, or disburse grants from public or private sources for the purpose of the proper administration of this article or for the purpose of carrying out any of the duties, powers, or responsibilities under this article;

(14) To grant variances in accordance with this article and the rules and regulations promulgated under this article, provided that such variances are not inconsistent with the federal act and rules or regulations promulgated thereunder;

(15) To encourage voluntary cooperation by persons and affected groups to achieve the purposes of this article;

(16) To assure that the State of Georgia complies with the federal act and retains maximum control thereunder and receives all desired federal grants, aid, and other benefits;

(17) To require any person who is generating, transporting, treating, storing, or disposing of hazardous waste to notify the division in writing, within a reasonable number of days which the director shall specify, of the location and general description of such activity and identifying the hazardous waste handled, and any other information which may be deemed relevant, under such conditions as the director may prescribe;

(18) To maintain an inventory of hazardous wastes within the state, including such information as location, identity, quantity, method of storage, rate of accumulation, disposal practices, and any other information which the director may deem necessary to administer and enforce this article;

(19) To exclude from regulation under this article the solid waste at any particular generating facility if it is determined that such solid waste does not pose a danger to human health or the environment;

(20) To establish hazardous waste management standards for the state, provided that they are in all cases not less stringent than those standards provided by the federal act;

(21) To take all necessary steps to ensure that the administration of this article is consistent with and equivalent to the provisions of the federal act and any standards, rules, or regulations promulgated thereunder toward the end that the State of Georgia shall have maximum control over hazardous waste management practices in this state; and

(22) To exercise all incidental powers necessary to carry out the purposes of this article.

(b) The powers and duties described in subsection (a) of this Code section may be exercised and performed by the director through such duly authorized agents and employees as he deems necessary and proper.



§ 12-8-65.1. Hazardous waste reduction plans; specific performance goals; biennial progress reports; rules and regulations

(a) By not later than March 1, 1992, large quantity hazardous waste generators shall develop hazardous waste reduction plans and submit such plans to the director. At a minimum, the plans shall include:

(1) A written policy articulating upper management and corporate support for the generator's hazardous waste reduction plan and a commitment to implement plan goals;

(2) The scope and objectives of the plan, including the evaluation of technologies, procedures, and personnel training programs to ensure unnecessary hazardous waste is not generated and specific goals for hazardous waste reduction, based on what is technically and economically practical;

(3) Internal analysis of hazardous waste streams, with periodic hazardous waste reduction assessments, to review individual processes or facilities and other activities where hazardous waste may be generated and identify opportunities to reduce or eliminate hazardous waste generation. Such assessments shall evaluate data on the types, amount, and hazardous constituents of hazardous waste generated, where and why that hazardous waste was generated within the production process or other operations, and potential hazardous waste reduction and recycling techniques applicable to those hazardous wastes;

(4) Hazardous waste accounting systems that identify hazardous waste management costs and factor in liability, compliance, and oversight costs to the extent technically and economically practical;

(5) Employee awareness and training programs to involve employees in hazardous waste reduction planning and implementation to the maximum extent feasible;

(6) Institutionalization of the plan to ensure an ongoing effort as demonstrated by incorporation of the plan into management practice and procedures; and

(7) Implementation of technically and economically practical hazardous waste reduction options, including a plan for implementation.

(b) As part of each hazardous waste reduction plan developed under subsection (a) of this Code section, each large quantity hazardous waste generator shall establish specific performance goals for the reduction of hazardous waste. Wherever technically and economically practical, the specific performance goals established under this subsection shall be expressed in numeric terms. If the establishment of numeric performance goals is not practical, the performance goals shall include a clearly stated list of objectives designed to lead to the establishment of numeric goals as soon as practical. Each large quantity hazardous waste generator shall explain the rationale for each performance goal. The rationale for a particular performance goal shall address any impediments to hazardous waste reduction, including but not limited to the following:

(1) The availability of technically practical hazardous waste reduction methods, including any anticipated changes in the future;

(2) Previously implemented reductions of hazardous waste; and

(3) The economic practicability of available hazardous waste reduction methods, including any anticipated changes in the future.

(c) Examples of situations where hazardous waste reduction may not be economically practical as provided for in paragraph (3) of subsection (b) of this Code section include but are not limited to:

(1) For valid reasons of priority, a particular company may choose first to address other more serious hazardous waste reduction concerns;

(2) Necessary steps to reduce hazardous waste are likely to have significant adverse impacts on product quality; or

(3) Legal or existing contractual obligations interfere with the necessary steps that would lead to hazardous waste reduction.

(d) All large quantity hazardous waste generators shall complete biennially a hazardous waste reduction progress report. A biennial progress report shall:

(1) Analyze and quantify progress made, if any, in hazardous waste reduction, relative to each performance goal established under subsection (b) of this Code section; and

(2) Set forth amendments to the hazardous waste reduction plan and explain the need for the amendments.

(e) The board may adopt and promulgate such rules and regulations as may be necessary to further define and implement the provisions of this Code section and Code Section 12-8-65.2, provided such rules and regulations are supplemental to and not in conflict with this Code section and Code Section 12-8-65.2.



§ 12-8-65.2. Updating plans and reports; technical assistance; information available to public

(a) All large quantity hazardous waste generators shall complete and submit to the director a hazardous waste reduction plan on or before March 1, 1992. The plans shall be updated and progress reported on a biennial basis thereafter. The first updated biennial report shall be due in 1994 and shall be submitted to the director as prescribed in rules or regulations adopted by the board.

(b) Subject to available funding, the Georgia Institute of Technology shall provide technical assistance, if requested, to hazardous waste generators in reducing the amount and toxicity of hazardous waste generated, in preparing hazardous waste reduction plans, and in preparing biennial progress reports.

(c) The director shall maintain a copy of each hazardous waste reduction plan and biennial progress report received. This information shall be available to the public at the director's or the division's office.



§ 12-8-65.3. Plans and reports by out-of-state generators storing, treating, or disposing of hazardous waste in state

(a) For the purposes of this Code section, "out-of-state generator" means any large quantity hazardous waste generator generating hazardous waste at a location outside the State of Georgia.

(b) As a condition of allowing any out-of-state generator to store, treat, or dispose of hazardous waste at a hazardous waste disposal facility located within the State of Georgia, such out-of-state generator shall prepare and submit to the director upon his request a hazardous waste reduction plan and biennial hazardous waste reduction progress reports in substantial compliance with the requirements of Code Sections 12-8-65.1 and 12-8-65.2.

(c) No hazardous waste disposal facility shall accept hazardous waste from an out-of-state generator unless the out-of-state generator presents to the owner or operator of the hazardous waste facility certification that the out-of-state generator is in compliance with the provisions of subsection (b) of this Code section. Such certification shall be made under oath or affirmation of the person making such certification that the contents of such certification are true and shall be made by a corporate officer, partner, or owner of such generator. It shall be unlawful to make a false statement on such certification and the making of a false statement shall be punishable as an act of false swearing under Code Section 16-10-71.

(d) The requirements of Code Sections 12-8-65.1 and 12-8-65.2 and of subsections (a), (b), and (c) of this Code section shall not apply to any hazardous waste generator which is a generator as a consequence of any remediation or cleanup programs conducted either voluntarily or through legal actions under either the Resource Conservation and Recovery Act of 1976 (Public Law 94-580, 42 U.S.C. Section 6901, et seq.), as amended, or the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (Public Law 96-510), as amended, and shall not apply to a commercial hazardous waste treatment, storage, or disposal facility upon certification to the director that because of the nature of its business operation or process such facility cannot meet the waste reduction requirement prescribed under Code Sections 12-8-65.1 and 12-8-65.2 and subsections (a), (b), and (c) of this Code section. Such certification shall be made under oath or affirmation of the person making such certification that the contents of such certification are true and shall be made by a corporate officer, partner, or owner of such facility. It shall be unlawful to make a false statement on such certification and the making of such false statement shall be punishable as an act of false swearing under Code Section 16-10-71.



§ 12-8-65.4. Duplication of prior reporting requirements not required

Nothing contained in Code Sections 12-8-65.1 through 12-8-65.3 or Code Section 12-8-66 shall require a duplication of reporting requirements under this article as it existed prior to July 1, 1990.



§ 12-8-66. Permits for construction, installation, operation, or alteration of hazardous waste facilities

(a) No person shall, and it shall be unlawful and a violation of this part to, construct, install, operate, or substantially alter a hazardous waste facility without first obtaining and possessing a hazardous waste facility permit from the director. An application for a permit shall be submitted in such manner and on such forms as the director may prescribe. A permit shall be issued to an applicant on evidence, satisfactory to the director, of compliance with this part and any standards, requirements, or rules and regulations effective pursuant to this part.

(b) The director may require that applications for such permits shall be accompanied by plans, data, specifications, engineering reports, designs, and such other information as the director deems necessary to make a determination of compliance with this part and the standards, requirements, or rules and regulations promulgated pursuant to this part.

(c) The director may amend, modify, suspend, or revoke any permit issued for cause, including, but not limited to, the following:

(1) Violation of any condition or provision of such permit or failure to comply with any final order of the director;

(2) Failure to comply with this part or any rules or regulations promulgated pursuant to this part;

(3) Obtaining a permit by misrepresentation or failure to disclose fully all relevant facts; or

(4) When the permitted activity poses a threat to the environment or to the health of humans.

(d) An application for a permit shall include a demonstration of financial responsibility, including, but not limited to, guarantees, liability insurance, the posting of bonds, or any combination of guarantees, liability insurance, or bonds in accordance with Code Section 12-8-68, which financial responsibility shall be related to the type and size of facility.

(e) Permits issued under this Code section shall contain such terms and conditions, including conditions requiring corrective action beyond the facility boundary, as are deemed necessary by the director to protect the environment and the health of humans, and the director may require such testing and construction supervision as said officer deems necessary to protect the environment and the health of humans. Any permit issued subsequent to November 8, 1984, shall contain conditions requiring corrective action for any releases into the environment of hazardous waste or hazardous constituents at the facility seeking a permit, regardless of the time at which waste was placed at such facility.

(f) In the event of denial, amendment, modification, suspension, or revocation of a permit, the director shall send written notice of such action to the permit holder or applicant and shall set forth in such notice the reason for the action.

(g) The issuance, denial, amendment, modification, suspension, or revocation of any permit by the director shall become final unless a petition for hearing in accordance with Code Section 12-8-73 is filed.

(h) Upon the first receipt of an application for a hazardous waste facility permit, the director, within 15 days, shall provide to the government of the county in which the facility is located or is proposed to be located, to each city government located wholly or partially within that county, and to the government of each county and city having territorial boundaries within two miles of the hazardous waste facility, or proposed hazardous waste facility a written notice indicating that an application has been received and describing the hazardous waste activities the applicant proposes to conduct. Within a 30 day period after first receipt of such application, the director shall also publish in at least one local newspaper of general circulation in the county a public notice that an application for a hazardous waste facility permit has been received. A public hearing shall be held if such is requested in writing within 30 days after publication of notification and is requested by 25 or more persons who claim to be affected by the pending permit application, by a governmental subdivision, or by an association having not fewer than 25 members. If requested, the public hearing shall be conducted at the county seat of the county in which the hazardous waste facility is proposed to be located. At least 45 days prior to the date of the public hearing, the director shall provide written notice to the various local governmental subdivisions and other interested parties in the locality in which the proposed facility may be located that a public hearing has been requested, which written notice shall also include the date, time, location, and purpose of the public hearing. The date, time, location, and purpose of such public hearing shall be advertised in the legal organ of the county in which the facility is proposed at least 45 days in advance of the date set for the hearing. Such public hearings shall be held for the purpose of receiving comments and suggestions concerning the location and requirements for the operation of a hazardous waste facility. The director shall consider fully all written and oral submissions regarding the proposed facility and the pending application.

(i) Any person who owns or operates a facility required to have a permit under this Code section, which facility was in existence on November 19, 1980, or is in existence on the effective date of any amendment to this part or any regulation promulgated pursuant to this part which renders the facility subject to the requirement to have a permit pursuant to this Code section shall be accorded interim status, which means that such person shall be treated as having been issued a permit until such time as final administrative disposition of the person's application has been made, if and to the extent the person:

(1) Has notified the director of the existence of such facility as required pursuant to paragraph (17) of subsection (a) of Code Section 12-8-65;

(2) Has filed an application for a permit as required pursuant to this Code section;

(3) Furnishes to the director information reasonably required or requested for processing such application;

(4) Does not treat, store, or dispose of hazardous waste not specified in the permit application, nor employ processes not specified in the permit application, nor exceed the design capacity specified in the permit application; and

(5) Complies with all standards applicable to interim status facilities as have been or may be promulgated by the board.

(j) In the case of any land disposal facility which had interim status prior to November 8, 1984, interim status shall terminate on November 8, 1985, unless the owner or operator of such facility:

(1) Applies for a final determination regarding the issuance of a permit pursuant to this Code section for such facility prior to November 8, 1985; and

(2) Certifies that such facility is in compliance with all applicable ground-water monitoring and financial responsibility requirements.

(k) In the case of any land disposal facility that has interim status due to any amendments to this part or any regulations promulgated pursuant to this part on or subsequent to November 8, 1984, which render the facility subject to the requirement to have a permit pursuant to this part, interim status shall terminate on the date 12 months after the date on which the facility first becomes subject to such permit requirement unless the owner or operator of such facility:

(1) Applies for a final determination regarding the issuance of a permit pursuant to this Code section for such facility before the date 12 months after the date on which the facility first becomes subject to such permit requirement; and

(2) Certifies that such facility is in compliance with all applicable ground-water monitoring and financial responsibility requirements.

(l) In the case of any hazardous waste incinerator which had interim status prior to November 8, 1984, interim status shall terminate on November 8, 1989, unless the owner or operator of such facility applies for a final determination regarding the issuance of a permit pursuant to this Code section for such facility prior to November 8, 1986.

(m) In the case of all hazardous waste facilities which had interim status prior to November 8, 1984, other than land disposal facilities and incinerators, interim status shall terminate on November 8, 1992, unless the owner or operator of such facility applies for a final determination regarding the issuance of a permit pursuant to this Code section for such facility prior to November 8, 1988.

(n) In the case of all hazardous waste facilities in existence on November 8, 1984, the director must make a decision to issue or deny a permit pursuant to this Code section by the following dates:

(1) By November 8, 1988, for all land disposal facilities;

(2) By November 8, 1989, for all incinerators; and

(3) By November 8, 1992, for all other hazardous waste facilities.

(o) The director shall not issue a permit allowing any owner or operator of a cement kiln to burn hazardous waste as fuel until the U.S. Environmental Protection Agency has completed developing its strategy for hazardous waste reduction and combustion which may affect the burning of hazardous wastes in cement kilns.



§ 12-8-67. Hazardous waste in transit to be accompanied by manifest

No hazardous waste shall be transported across, within, or through this state unless it is accompanied by a manifest properly issued, completed, and filled out in accordance with the rules and regulations promulgated by the board. The manifest shall accompany all hazardous waste from the point of generation through handling, storage, treatment, and disposal. A copy of the manifest shall be transmitted to the director as often as is required by the rules and regulations adopted by the board pursuant to this article.



§ 12-8-68. Requirement of financial responsibility for persons operating or maintaining hazardous waste storage, treatment, or disposal facility; hazardous waste facility trust fund

(a) No hazardous waste storage, treatment, or disposal facility shall be operated or maintained by any person unless adequate financial responsibility, by bonding or other methods approved by the director, has been demonstrated to the director to ensure the satisfactory maintenance, operation, closure, and postclosure care of the facility, any corrective action which may be required as a condition of a permit, and payment of any liabilities to third parties as set forth in the regulations adopted pursuant to this part.

(b) The director may require the demonstration of financial responsibility prior to issuing a permit for any hazardous waste storage, treatment, or disposal facility to assure the availability of funds to meet sufficiently the requirements for proper closure, maintenance, or postclosure care of the facility and the hazardous waste contained therein, to assure any corrective action required as a condition of such a permit, and to guarantee payment of any liabilities to third parties as set forth in regulations adopted pursuant to this part. The director is authorized to establish the financial responsibility requirements for permit applicants and classes of permit applicants, including the establishment of a range of monetary amounts.

(c) The board may adopt rules and regulations pursuant to this article establishing the criteria for approval, time periods for coverage, and other terms and conditions for the demonstration of financial responsibility required by this article and for the implementation of financial responsibility instruments.

(d) If the director determines that a hazardous waste storage, treatment, or disposal facility has been abandoned, that the owner or operator thereof has become insolvent, or that for any other reason there is a demonstrated inability of the owner or operator to maintain, operate, or close the facility, to carry out postclosure care of the facility, or to carry out corrective action required as a condition of a permit, to the satisfaction of the director, the director may implement the applicable financial responsibility instruments. The proceeds from any applicable financial responsibility instruments shall be deposited in a special account designated as the hazardous waste facility trust fund. The director shall serve as trustee of any such hazardous waste facility trust fund and the funds deposited in any such fund shall be used only for closure, postclosure care, or corrective action required for the facility. The determination of whether there has been an abandonment, default, or other refusal or inability to perform and comply with closure, postclosure, or corrective action requirements shall be made by the director.

(e) An order or other action of the director under this Code section shall become final unless a petition for hearing in accordance with Code Section 12-8-73 is filed.

(f) In any case where the owner or operator is in bankruptcy, reorganization, or arrangement pursuant to the federal Bankruptcy Code or where, with reasonable diligence, jurisdiction in any state court or any federal court cannot be obtained over an owner or operator likely to be solvent at the time of judgment, any claim arising from conduct for which evidence of financial responsibility must be provided under this Code section may be asserted directly against the guarantor providing such evidence of financial responsibility. In the case of any action pursuant to this subsection, such guarantor shall be entitled to invoke all rights and defenses which would have been available to the owner or operator if any action had been brought against the owner or operator by the claimant and which will have been available to the guarantor if an action had been brought against the guarantor by the owner or operator.

(g) The total liability of any guarantor shall be limited to the aggregate amount which the guarantor has provided as evidence of financial responsibility to the owner or operator under this part. Nothing in this subsection shall be construed to limit any other state or federal statutory contractual or common law liability of a guarantor to its owner or operator including, but not limited to, the liability of such guarantor for bad faith either in negotiating or in failing to negotiate the settlement of any claim. Nothing in this subsection shall be construed to diminish the liability of any person under Section 107 or 111 of the federal Comprehensive Environmental Response, Compensation, and Liability Act of 1980 or other, applicable law.



§ 12-8-69. Variances

(a) Unless variances are prohibited by the federal act or the standards, rules, and regulations promulgated thereunder, the director may grant variances from the requirements of this article or the rules and regulations effective under this article whenever the director finds that compliance with any provision of this article or any standard, rule, or regulation will result in an arbitrary and unreasonable taking of property or will result, in effect, in the closing and elimination of any lawful business, occupation, or activity without sufficient corresponding benefit or advantage to the public, provided that no variance shall be granted where the effect of a variance will permit the continuation of a condition which poses an undue present or potential threat to the environment or to the health of humans; provided, further, that any variance so granted shall not be construed so as to relieve any person from any liability imposed by law or rule and regulation.

(b) Variances may be granted for such periods of time and under such provisions and conditions as shall be specified by the director.

(c) As a condition precedent to the issuance of a variance, the director may require the filing of a bond in accordance with Code Section 12-8-68, sufficient to ensure compliance with the terms and conditions of the variance. The director may require that the bond shall remain in effect until all terms and conditions of the variance are met and compliance is achieved with this article and the rules and regulations promulgated under this article.

(d) Upon failure of a person to comply with the terms and conditions of any bond or any variance issued by the director, a variance may be amended, modified, suspended, or revoked, or the bond may be forfeited by the director or ordered to be modified or amended. The proceeds from any forfeited bond shall be deposited in either the hazardous waste facility trust fund in accordance with Code Section 12-8-68 or the hazardous waste trust fund in accordance with Code Section 12-8-91, as the director deems appropriate.



§ 12-8-70. Inspections and investigations

(a) The director or the director's authorized representative, upon presentation of his credentials, shall have a right to enter upon, to, or through premises of persons subject to this article, or premises whereon a violation of the article or rules and regulations is reasonably believed to be occurring or is reasonably believed to be about to occur, to investigate, take samples, copy all records relating to hazardous wastes, and inspect for compliance with the requirements imposed under this article or the rules and regulations or to determine whether such a violation or threatened violation exists in accordance with the following purposes:

(1) For the purpose of determining whether any person subject to the requirements of this article is in compliance with any standard or requirement imposed pursuant to this article;

(2) For the purpose of investigating conditions relating to hazardous waste management or hazardous waste management practices where the director is in possession of information sufficient to form a reasonable belief that a violation of this article or the rules and regulations is occurring or is about to occur;

(3) For the purpose of determining whether there has been a violation of any of the provisions of this article, the rules and regulations promulgated under this article, or any permit or order issued pursuant to this article and the rules and regulations; or

(4) For the purpose of determining whether a release of hazardous wastes, hazardous constituents, or hazardous substances is occurring or has occurred.

(b) In the event any person does not consent to an inspection or investigation, the director or his authorized representative may seek to obtain a warrant authorizing the inspection or investigation.

(c) Each such inspection or investigation shall be commenced and completed with reasonable promptness. If the director or his authorized representatives obtain any samples prior to leaving the premises, he or they shall give to the owner, operator, or agent in charge a receipt describing the sample obtained and, if requested, a portion of each such sample equal in volume or weight to the portion retained. If any analysis is made of such samples, a copy of the results of such analysis shall be furnished promptly to the owner, operator, or agent in charge.

(d) Any person whom the agency has reason to believe is contributing to or may have contributed to or may be responsible for a release of or the disposal of hazardous wastes, hazardous constituents, or hazardous substances or who is the owner of real property where a release or disposal has occurred or is suspected to have occurred, when requested by the director, shall furnish to the director any information which that person may have or may reasonably obtain which is relevant to the release and has been requested by the director.



§ 12-8-71. Proceedings for enforcement

(a) Whenever the director has reason to believe that a violation of any provision of this part, a violation of any rule or regulation of the board, or a violation of any order of the director has occurred, the director shall attempt to remedy the same by conference, conciliation, and persuasion. In the case of failure of such conference, conciliation, or persuasion to correct or remedy any violation, the director may issue an order directed to such violator or violators. The order shall specify the provisions of this part, the rules and regulations, or the order alleged to have been violated and may direct that necessary corrective action be taken within a reasonable time to be prescribed in the order.

(b) Whenever the director has reason to believe that there is or has been a release of hazardous waste or hazardous constituents into the environment, regardless of the time at which release of such hazardous waste or hazardous constituents occurred, and has reason to believe that such release poses a danger to health or the environment, the director shall attempt to obtain corrective action for such release by conference, conciliation, and persuasion. In the case of failure of such conference, conciliation, or persuasion to obtain corrective action, the director may issue an order directed to any person, including any past or present generator, past or present transporter, or past or present owner or operator of a hazardous waste treatment, storage, or disposal facility, who has contributed or who is contributing to such release. The order may direct that necessary corrective action be taken within a reasonable time to be prescribed in the order.

(c) Any order issued by the director under this Code section shall be signed by the director. Any such order shall become final unless the person or persons named therein request in writing a hearing pursuant to Code Section 12-8-73.



§ 12-8-72. Application for injunctive relief

Whenever, in the judgment of the director, any person has engaged in or is about to engage in any act or practice which constitutes or would constitute a violation of this article, the rules and regulations, or any order or permit conditions, he may apply to the superior court of the county in which the violative act or practice has been or is about to be engaged in, or in which jurisdiction is appropriate, for an order enjoining such act or practice or for an order requiring compliance with the article, the rules and regulations, or the order or permit condition. Upon a showing by the director that such person has engaged in or is about to engage in any such violative act or practice, a permanent or temporary injunction, restraining order, or other order shall be granted without the necessity of showing the lack of an adequate remedy at law.



§ 12-8-73. Hearings on contested matters; judicial review

All hearings on and the review of contested matters, orders, or permits and all hearings on and the review of any other enforcement actions or orders under this article shall be provided and conducted in accordance with subsection (c) of Code Section 12-2-2. The hearing and review procedure herein provided is to the exclusion of all other means of hearing or review.



§ 12-8-74. Judgment in accordance with final orders

Any order of the hearing officer issued after a hearing as provided in Code Section 12-8-73 or any order of the director issued pursuant to Code Section 12-8-71 or 12-8-96, either unappealed from as provided in those Code sections or affirmed or modified on any review or appeal pursuant to Code Section 12-8-73, and from which no further review is taken or allowed under Code Section 12-8-73, may be filed, as unappealed from or as affirmed or modified, if reviewed or appealed, by certified copy from the director in the superior court of the county wherein the person under order resides, or if such person is a corporation in the county wherein the corporation maintains its principal place of business, or in the county wherein the violation occurred or in which jurisdiction is appropriate, whereupon such superior court shall render judgment in accordance therewith and notify the parties. Such judgment shall have the same effect, and all proceedings in relation thereto shall thereafter be the same, as though such judgment had been rendered in an action duly heard and determined by such court.



§ 12-8-75. Powers of director in situations involving imminent and substantial endangerment to environment or to public health

Notwithstanding any provision of this article to the contrary, the director, upon receipt of evidence that the past or present handling, storage, treatment, transportation, or disposal of any solid waste or hazardous waste is presenting or may present imminent and substantial endangerment to the environment or to the health of humans, may bring an action as provided in Code Section 12-8-72 to restrain immediately any person, including any past or present generator, past or present transporter, or past or present owner or operator of a hazardous waste treatment, storage, or disposal facility, who has caused or is causing or has contributed or is contributing to such handling, storage, treatment, transportation, or disposal to stop such handling, storage, treatment, transportation, or disposal or to take such other action as may be necessary. If it is not practicable to assure prompt protection of the environment or the health of humans solely by commencement of such a civil action, the director, with the concurrence of the Governor, may issue such emergency orders as may be necessary to protect the environment or the health of humans who are or may be affected by such past or present handling, storage, treatment, transportation, or disposal. Notwithstanding Code Sections 12-8-71, 12-8-72, 12-8-73, 12-8-74, 12-8-81, and 12-8-96, such order shall be immediately effective for a period of not more than 48 hours unless the director brings an action under the first sentence of this Code section before the expiration of such period. Whenever the director brings such an action within such period, such order shall be effective for such period of time as may be authorized by the court pending litigation or thereafter.



§ 12-8-76. Legal assistance by Attorney General

It shall be the duty of the Attorney General or his representative to represent the director in all actions in connection with this article.



§ 12-8-77. Contracts to provide solid waste handling, reclamation, or recycling services

(a) Any provision of law to the contrary notwithstanding, in order to comply with this article, with the federal act, or with applicable state and federal rules, regulations, or guidelines, or in order to be eligible for grants-in-aid and other allotments, the State of Georgia, the division, and each municipal corporation and county in this state are authorized, at the discretion of its governing authority, to enter into valid and binding contracts with each other or with private persons, firms, associations, or corporations to provide solid waste handling, reclamation, and recycling services to such private persons, firms, associations, or corporations, or to each other.

(b) As used in this Code section, the terms "solid waste handling," "solid waste," "reclamation," and "recycling" shall be construed to have the meanings given them in Code Section 12-8-62 or in the rules and regulations effective under this article.



§ 12-8-78. Public access to information; protection of confidential information; access to confidential information by federal government and courts

(a) Any records, reports, or information obtained from any person by the director under this part or the rules and regulations promulgated under this part shall be available to the public for inspection and copying at the expense of the person requesting copies.

(b) Notwithstanding subsection (a) of this Code section, upon a showing satisfactory to the director by any person that any records, reports, or information, or any particular part thereof, to which the director has access under this article or the rules and regulations would, if made public, divulge information entitled to protection or confidentiality under law, the director shall consider such information or any particular portion thereof confidential in accordance with the purposes of the law under which confidentiality or protection is claimed, provided that such records, reports, documents, or information may be disclosed to officers, employees, or authorized representatives of the United States government concerned with carrying out the terms of the federal act or when required by any court in any proceeding under the federal act or under this article.



§ 12-8-79. Effect of other laws on permits issued under article and rules and regulations

Subject to the provisions of the Constitution of Georgia, no other law of this state and no action, ordinance, regulation, or law of any county, municipality, or other political subdivision shall operate to prevent the location or operation of a hazardous waste facility holding a valid hazardous waste facility permit issued under this article and the rules and regulations promulgated hereunder, provided that nothing in this Code section shall prevent any county, municipality, or other political subdivision from challenging a facility's compliance with this article or any rule or regulation, order, or permit provision or condition adopted or issued under this article.



§ 12-8-80. Applicability of article

Reserved. Repealed by Ga. L. 1992, p. 2234, § 5, effective July 1, 1992.



§ 12-8-81. Civil penalties; procedures for imposing penalties

(a) Any person violating any provision of this article, the rules or regulations effective under this article, or any permit condition or limitation established pursuant to this article or any person negligently or intentionally failing or refusing to comply with any final or emergency order of the director issued as provided in this article shall be liable for a civil penalty not to exceed $25,000.00 per day. Each day during which the violation or failure or refusal to comply continues shall be a separate violation.

(b) Whenever the director has reason to believe that any person has violated any provision of this article, any rule or regulation effective under this article, or any permit condition or has negligently or intentionally failed or refused to comply with any final order or emergency order of the director, he may upon written request cause a hearing to be conducted before a hearing officer appointed by the board. Upon finding that such person has violated any provision of this article, any rule or regulation effective under this article, or any permit condition or has negligently or intentionally failed or refused to comply with any final order or emergency order of the director, the hearing officer shall issue his decision imposing civil penalties as provided in this Code section. Such hearing and any administrative or judicial review thereof shall be conducted in accordance with Code Section 12-8-73.

(c) In rendering a decision under this Code section imposing civil penalties, the hearing officer shall consider all factors which are relevant, including, but not limited to, the following:

(1) The amount of civil penalty necessary to ensure immediate and continued compliance and the extent to which the violator may have profited by failing or delaying to comply;

(2) The character and degree of impact of the violation or failure on the natural resources of the state, especially any rare or unique natural phenomena;

(3) The conduct of the person incurring the civil penalty in promptly taking all feasible steps or procedures necessary or appropriate to comply with this article or to correct the violation or failure;

(4) Any prior violations of, or failures by, such person to comply with statutes, rules, regulations, orders, or permits administered, adopted, or issued by the director;

(5) The character and degree of injury to or interference with public health or safety which is caused or threatened to be caused by such violation or failure; and

(6) The character and degree of injury to or interference with reasonable use of property which is caused or threatened to be caused by such violation or failure.



§ 12-8-82. Criminal penalty

(a) Any person who:

(1) Knowingly transports or causes to be transported any hazardous waste as defined in this article to a facility which does not have a permit or interim status pursuant to Code Section 12-8-66, which does not have a variance pursuant to Code Section 12-8-69, or which is not subject to an order of the director which specifically authorized continued operation of such facility;

(2) Knowingly treats, stores, or disposes of any hazardous waste as defined in this article:

(A) Without a permit or interim status pursuant to Code Section 12-8-66, a variance pursuant to Code Section 12-8-69, or an order of the director allowing such treatment, storage, or disposal of hazardous waste;

(B) In knowing violation of any material condition or requirement of such permit, interim status, variance, or order; or

(C) In knowing violation of any material condition or requirement of any applicable regulations or standards promulgated in accordance with Code Section 12-8-64;

(3) Knowingly omits material information or makes any false material statement or representation in any application, label, manifest, record, report, permit, or other document filed, maintained, or used for purposes of compliance with this article or regulations promulgated in accordance with Code Section 12-8-64;

(4) Knowingly generates, stores, treats, transports, disposes of, exports, or otherwise handles any hazardous waste as defined in this article, whether such activity took place before or takes place after March 14, 1985, and who knowingly destroys, alters, conceals, or fails to file any record, application, manifest, report, or other document required to be maintained or filed for purposes of compliance with this article or regulations promulgated in accordance with Code Section 12-8-64; or

(5) Knowingly transports without a manifest or causes to be transported without a manifest, any hazardous waste required by this article or regulations promulgated in accordance with Code Section 12-8-64 to be accompanied by a manifest

shall, upon conviction, be subject to a fine of not more than $50,000.00 for each day of violation, or imprisonment for not less than one nor more than two years, or three years in the case of a violation of paragraph (1) or (2) of this subsection, or both. If the conviction is for a violation committed after a first conviction of such person under this subsection, the maximum punishment under the respective paragraphs shall be doubled with respect to both fine and imprisonment.

(b) Any person who knowingly transports, treats, stores, disposes of, or exports any hazardous waste as defined in this article in violation of paragraph (1), (2), (3), (4), or (5) of subsection (a) of this Code section and who knows at that time that by such action another person is placed in imminent danger of death or serious bodily injury shall, upon conviction, be subject to a fine of not more than $250,000.00 or imprisonment for not less than one nor more than 15 years, or both. A defendant that is an organization shall, upon conviction of violating this subsection, be subject to a fine of not more than $1 million.

(c) An organization may be convicted for the criminal acts set forth in subsections (a) and (b) of this Code section, if an agent of the organization performs the conduct which is an element of the crime while acting within the scope of such agent's office or employment and in behalf of the organization or if the commission of the criminal act set forth in subsection (a) or (b) of this Code section is authorized, requested, commanded, performed, or recklessly tolerated by the board of directors of the organization or by a managerial official who is acting within the scope of such official's employment on behalf of the organization.



§ 12-8-83. Use of material mixed with dioxin or other hazardous waste for dust suppression or road treatment prohibited

The use of waste or used oil or other material which is contaminated or mixed with dioxin or any other hazardous waste as defined in this article, other than a waste identified as a hazardous waste solely on the basis of ignitibility, for dust suppression or road treatment is prohibited.






Part 2 - Hazardous Site Response

§ 12-8-90. Short title

This part shall be known and may be cited as the "Georgia Hazardous Site Response Act."



§ 12-8-91. Declaration of policy and legislative intent

(a) It is declared to be the public policy of the State of Georgia, in furtherance of its responsibility to protect the public health, safety, and well-being of its citizens and to protect and enhance the quality of its environment, to require corrective action for releases of hazardous wastes, hazardous constituents, and hazardous substances, without regard to when such releases may have occurred, into the environment that may pose a threat to human health or the environment and to provide incentives for the reduction of the amount of hazardous wastes generated or managed in the state. Additionally, the purpose of this part is to reduce the generation of hazardous wastes in this state and to encourage hazardous waste generators, prior to considering landfill disposal, to consider the following measures in descending order of preference:

(1) Reduce the amount of wastes generated through improvement in industrial processes;

(2) Isolate hazardous materials from mixtures in which they occur;

(3) Reuse and recycle wastes in accordance with state and federal requirements;

(4) Transfer wastes through clearing-houses so that they may be recycled in industrial processes;

(5) Detoxify or neutralize wastes into less harmful substances or destroy such wastes; and

(6) Store hazardous waste residues in aboveground facilities using encapsulation and monitoring.

(b) The General Assembly declares its intent to fund the execution of the public policy set forth in subsection (a) of this Code section by and through the division with the fees established and collected by the division pursuant to subsection (e) of Code Section 12-2-2, subsection (e) of Code Section 12-8-39, subsection (d) of Code Section 12-8-68, and Code Section 12-8-95.1. The General Assembly further declares its intent to ensure that the funding provided by fees on hazardous waste management activities and hazardous substance reporting and by owners and operators of solid waste disposal facilities pursuant to those Code sections and through the collection of civil penalties will not be diverted for any purpose other than the administration of this article by the division, including reviewing and overseeing investigations, corrective action, and other actions by federal agencies required under this article and supporting the reduction of hazardous waste and pollution prevention activities by federal agencies; the prevention of pollution, including reduction of hazardous wastes generated; and the effectuation of corrective action at sites that may threaten human health or the environment where hazardous wastes, hazardous constituents, or hazardous substances have been disposed of or released. Appropriation of funds to the department for inclusion in the hazardous waste trust fund continued in existence by subsection (a) of Code Section 12-8-95 shall be deemed consistent with this declaration of legislative intent.



§ 12-8-92. Definitions

Unless otherwise defined in this part, the definition of all terms included in Code Section 12-8-62 shall be applicable to this part. As used in this part, the term:

(1) "Corrective action contractor" means any person contracting with the division to perform any activities authorized to be paid from the hazardous waste trust fund.

(2) "Environment" means:

(A) The navigable waters, the waters of the contiguous zone, and the ocean waters of which the natural resources are under the exclusive management authority of the United States under the Magnuson Fishery Conservation and Management Act; and

(B) Any other surface water, ground water, drinking water supply, land surface or subsurface strata, or ambient air within the United States or under the jurisdiction of the United States.

(3) "Facility" means:

(A) Any building, structure, installation, equipment, pipe or pipeline, pipe into a sewer or publicly owned treatment works, well, pit, pond, lagoon, impoundment, ditch, landfill, storage container, motor vehicle, rolling stock, or aircraft; or

(B) Any site or area where a hazardous waste, hazardous constituent, or hazardous substance has been deposited, stored, disposed of, placed, or has otherwise come to be located.

This term does not include any consumer product in consumer use but does include any vessel.

(4) "Hazardous substance" means any substance listed on the List of Hazardous Substances and Reportable Quantities, codified as 40 C.F.R., Part 302, Table 302.4, in force and effect on February 1, 2010, or any substance listed on the List of Extremely Hazardous Substances and Their Threshold Planning Quantities, codified as 40 C.F.R., Part 355, Appendix A, in force and effect on February 1, 2010.

(5) "Inventory" means the hazardous site inventory compiled and updated by the division pursuant to Code Section 12-8-97.

(6) "Onshore facility" means any facility of any kind including, but not limited to, motor vehicles and rolling stock located in, on, or under any land or nonnavigable waters within the United States.

(7) "Owner" or "operator" means:

(A) In the case of a vessel, any person owning, operating, or chartering by demise such vessel;

(B) In the case of an onshore facility or an offshore facility, any person owning or operating such facility; and

(C) In the case of any facility, title or control of which was conveyed due to bankruptcy, foreclosure, tax delinquency, abandonment, or similar means to a unit of state or local government, any person who owned, operated, or otherwise controlled activities at such facility immediately beforehand.

Such term does not include a person who holds indicia of ownership primarily to protect said person's security interest in the facility or who acts in good faith solely in a fiduciary capacity and who did not actively participate in the management, disposal, or release of hazardous wastes, hazardous constituents, or hazardous substances from the facility. Such term does not include a unit of state or local government which acquired ownership or control involuntarily through bankruptcy, tax delinquency, abandonment, or other circumstances in which the government involuntarily acquires title by virtue of its function as sovereign; provided, however, that this exclusion shall not apply to any state or local government which has caused or contributed to the release of a hazardous waste, hazardous constituent, or hazardous substance from the facility.

(8) "Person" means an individual, trust, firm, joint-stock company, corporation, partnership, association, authority, county, municipality, commission, political subdivision of this state, or any agency, board, department, or bureau of any other state or of the federal government.

(9) "Person who has contributed or who is contributing to a release" means:

(A) The owner or operator of a facility;

(B) Any person who at the time of disposal of any hazardous waste, hazardous constituent, or hazardous substance owned or operated any facility at which such hazardous waste, hazardous constituent, or hazardous substance was disposed of;

(C) Any person who by contract, agreement, or otherwise arranged for disposal or treatment of or arranged with a transporter for transport for disposal or treatment of hazardous wastes, hazardous constituents, or hazardous substances owned or possessed by such person or by any other party or entity at any facility owned or operated by another party or entity and containing such hazardous wastes, hazardous constituents, or hazardous substances. A person who arranged for the recycling of recovered materials consisting solely of scrap paper, scrap plastic, scrap glass, scrap textiles, scrap rubber other than whole tires, scrap metal or spent lead-acid, nickel-acid, nickel-cadmium, and other batteries, and not consisting of any residue from a pollution control device, shall not be deemed to have arranged for treatment or disposal under this subparagraph; and

(D) Any person who accepts or accepted any hazardous wastes, hazardous constituents, or hazardous substances for transport to disposal or treatment facilities or sites selected by such person, from or at which facility or site there is a release of a hazardous waste, a hazardous constituent, or a hazardous substance.

(10) "Pollution prevention" means:

(A) The elimination at the source of the use, generation, or release of hazardous constituents, hazardous substances, or hazardous wastes; or

(B) Reduction at the source in the quantity and toxicity of such substances.

(11) "Release" means any intentional or unintentional act or omission resulting in the spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping, or disposing into the environment, including without limitation the abandonment or discarding of barrels, containers, and other closed receptacles, of any hazardous waste, hazardous constituent, or hazardous substance; provided, however, that such term shall not include any release which results in exposure to persons solely within a workplace, with respect to a claim which such persons may assert against the employer of such persons; emissions from the engine exhaust of any motor vehicle, rolling stock, aircraft, vessel, or pipeline pumping station; or the normal application of fertilizer.

(12) "Site" means that portion of the owner's contiguous property and any other owner's property affected by a release exceeding a reportable quantity.

(13) "Small quantity generator" means a hazardous waste generator who generates greater than 220 pounds but less than 2,200 pounds of hazardous waste in one month, as provided by rules promulgated by the board in accordance with this article.



§ 12-8-93. Powers and duties of board

(a) In the performance of its duties, and in addition to the powers set forth in Code Section 12-8-64, the board shall have the power to adopt, promulgate, modify, amend, and repeal rules and regulations to implement and enforce the provisions of this part as the board may deem necessary to provide for corrective action for releases of hazardous wastes, hazardous constituents, and hazardous substances into the environment that pose a present or future danger to human health or the environment and to provide incentives for the reduction of the amount of hazardous wastes generated or managed in the state. Such rules and regulations may be applicable to the state as a whole or may vary from region to region, as may be appropriate to facilitate the accomplishment of the provisions, purposes, and policies of this part.

(b) The board's rules and regulations shall include, but shall not be limited to, the following:

(1) Rules and regulations governing the reporting of releases of hazardous wastes, hazardous constituents, and hazardous substances, including rules and regulations governing reportable quantities;

(2) Rules and regulations governing the investigation, cleanup, and corrective action at sites where hazardous wastes, hazardous constituents, or hazardous substances have been disposed of or released regardless of the date when such disposal or release occurred, including rules and regulations establishing cleanup standards;

(3) Rules and regulations governing procedures for placement of sites on and removal of sites from the hazardous site inventory required under the provisions of Code Section 12-8-97;

(4) Rules and regulations governing procedures and criteria for making a determination whether property requires corrective action pursuant to paragraph (8) of subsection (a) of Code Section 12-8-97;

(5) Rules and regulations governing procedures for the filing in the deed records of the superior courts of additional affidavits concerning property for which an initial affidavit has been filed pursuant to Code Section 12-8-97; and

(6) Rules and regulations governing the waiver of hazardous waste management fees and hazardous substance reporting fees as provided in subsection (i) of Code Section 12-8-95.1.



§ 12-8-94. (For effective date, see note) Powers and duties of director

(a) In addition to the powers and duties specified in Code Section 12-8-65, the director shall have and may exercise the following powers and duties:

(1) To make determinations, in accordance with procedures and criteria established by the board, as to whether property requires corrective action pursuant to the provisions of paragraph (8) of subsection (a) of Code Section 12-8-97;

(2) To ensure that corrective action is taken for releases of hazardous wastes, hazardous constituents, or hazardous substances into the environment that pose a present or future danger to human health or the environment;

(3) To collect fees for hazardous waste management activities and hazardous substance reporting;

(4) To administer the hazardous waste trust fund and expend the principal and interest of such trust fund;

(5) To appoint a hazardous waste trust fund advisory committee and to consult with that committee in developing rules and regulations regarding criteria for compilation of the hazardous site inventory, site priorities, uses of the fund, cleanup standards, and deed notations. At a minimum, the director shall appoint to the committee four representatives from local government, four representatives from business and industry, and four representatives from other interested parties. Upon promulgation of rules and regulations in accordance with this part, the director shall no longer be required to consult with the committee; provided, however, that the director shall consult with the committee from time to time as necessary to adopt, promulgate, modify, amend, or repeal rules and regulations in accordance with this part; and

(6) The director shall have the authority to perfect, foreclose, negotiate, settle, release or cancel any lien filed under subsection (e) of Code Section 12-8-96, where such action is in the best interest of the state.

(b) The powers and duties described in subsection (a) of this Code section may be exercised and performed by the director through such duly authorized agents and employees as the director deems necessary and proper.



§ 12-8-95. Hazardous waste trust fund

(a) There shall continue in existence the hazardous waste trust fund. The hazardous waste trust fund shall be funded in accordance with subsection (b) of Code Section 12-8-91. All moneys deposited in the fund shall be deemed expended and contractually obligated and shall not lapse to the general fund. The director shall serve as trustee of the hazardous waste trust fund.

(b) The moneys deposited in the hazardous waste trust fund may be expended by the director as follows:

(1) For activities associated with the investigation, detoxification, removal, and disposal of any hazardous wastes, hazardous constituents, or hazardous substances at sites where corrective action is necessary to mitigate a present or future danger to human health or the environment;

(2) For emergency actions the director considers necessary to protect public health, safety, or the environment whenever there is a release of hazardous wastes, hazardous constituents, or hazardous substances;

(3) For activities of the division associated with the administration of this part, including reviewing and overseeing investigations, corrective action, and other actions by federal agencies required under this article and supporting the reduction of hazardous waste and pollution prevention activities by federal agencies;

(4) In accordance with rules promulgated by the board, for financing of the state and local share of the costs associated with the investigation, remediation, and postclosure care and maintenance of sites placed on the National Priority List pursuant to the federal Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as amended, or sites placed on the hazardous site inventory pursuant to Code Section 12-8-97; provided, however, that the director shall ensure that beginning July 1, 2003, and annually in each following year, an amount equal to at least one-half of the sum of annual collections made pursuant to subsection (e) of Code Section 12-8-39 and appropriated to the department in accordance with subsection (b) of Code Section 12-8-91 shall be available to be used for the purposes of this paragraph; provided, further, that if a county or municipal corporation has been or is the owner of or operator of such site, not less than $500,000 of such costs shall be paid from the hazardous waste trust fund; and

(5) For activities administered by the director associated with pollution prevention, including reduction of hazardous wastes generated in this state.

(c) The director may require the demonstration of financial responsibility as a condition of an order requiring corrective action for the release of hazardous wastes, hazardous constituents, or hazardous substances.

(d) If the director determines that corrective action has not been carried out as required by a condition of an order of the director to the reasonable satisfaction of the director, the director may implement the applicable financial responsibility instruments. The proceeds from any applicable financial responsibility instruments shall be deposited in the hazardous waste trust fund.

(e) In any case where a person is in bankruptcy, reorganization, or other arrangement pursuant to the federal Bankruptcy Code or where, with reasonable diligence, jurisdiction in any state court or any federal court cannot be obtained over a person likely to be solvent at the time of judgment, any claim arising from conduct for which evidence of financial responsibility must be provided under this Code section may be asserted directly against the guarantor providing such evidence of financial responsibility. In the case of any action pursuant to this subsection, such guarantor shall be entitled to invoke all rights and defenses which would have been available to the person if any action had been brought against the owner or operator by the claimant and which would have been available to the guarantor if an action had been brought against the guarantor by the owner or operator.

(f) The total liability of any guarantor shall be limited to the aggregate amount which the guarantor has provided as evidence of financial responsibility to the owner or operator under this Code section. Nothing in this subsection shall be construed to limit any other state or federal statutory, contractual, or common-law liability of a guarantor to a person including, but not limited to, the liability of such guarantor for bad faith either in negotiating or in failing to negotiate the settlement of any claim. Nothing in this subsection shall be construed to diminish the liability of any person under Section 107 or 111 of the federal Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as amended, or any other applicable law.



§ 12-8-95.1. Hazardous waste management fees and hazardous substance reporting fees

(a) The division is authorized and directed to charge and collect the fees for hazardous waste management activities and hazardous substance reporting fees as provided in this subsection. As used in this Code section, the term "hazardous waste" shall not include any material excluded by 40 C.F.R. Part 261 of the Code of Federal Regulations. Every large quantity generator and every small quantity generator shall pay the greater of $115.00 per calendar year or the total of the hazardous waste management fees, and every person who is required to report pursuant to Section 313 of Title III of the federal Superfund Amendments and Reauthorization Act of 1986 shall pay the annual hazardous substance reporting fees, imposed as follows:

(1) Every large quantity generator of hazardous waste shall pay an annual fee of $23.00 per ton for hazardous waste shipped off site for disposal or incineration, $18.40 per ton for hazardous waste shipped off site for treatment or storage, and $10.35 per ton for hazardous waste shipped off site for treatment by being burned for energy recovery in accordance with rules and regulations promulgated pursuant to Part 1 of this article; provided, however, that no large quantity generator shall be liable for off-site hazardous waste management fees exceeding $75,000.00 in any calendar year. In no event shall any person be liable for an off-site hazardous waste management fee on any hazardous waste for which an off-site hazardous waste management fee has previously been paid;

(2) Every large quantity generator of hazardous waste shall pay an annual fee of $11.50 per ton for hazardous waste disposed of or incinerated on site, $4.60 per ton for hazardous waste treated or stored on site, and $2.90 per ton for hazardous waste treated on site by being burned for energy recovery in accordance with rules and regulations promulgated pursuant to Part 1 of this article; provided, however, that no large quantity generator shall be liable for on-site hazardous waste management fees for disposal or incineration, treatment or storage, or treatment by burning for energy recovery in any calendar year exceeding the following amounts and according to the following schedule:

(A) Twenty-five thousand dollars for such payments due on July 1, 1993, and on July 1, 1994;

(B) Fifty thousand dollars for such payments, excluding payments for the on-site treatment of waste water which is a hazardous waste, due on July 1, 1995, and on July 1, 1996;

(C) Seventy-five thousand dollars for such payments, excluding payments for the on-site treatment of waste water which is a hazardous waste, due on and after July 1, 1997;

(D) One thousand five hundred dollars for waste water which is a hazardous waste which is treated on site for payments due on July 1, 1995;

(E) Three thousand dollars for waste water which is a hazardous waste treated on site for payments due on July 1, 1996; and

(F) Seven thousand five hundred dollars for waste water which is a hazardous waste treated on site for payments due on and after July 1, 1997.

For the purposes of this paragraph, a generator who generates waste water which is a hazardous waste shall not be required to count such hazardous waste in determining its status as a large quantity generator, a small quantity generator, or a conditionally exempt small quantity generator. For the purposes of this paragraph, dilution of waste water that is a hazardous waste shall be considered treatment subject to the fees established by this paragraph. A large quantity generator which pays fees for the off-site management of hazardous waste under paragraph (1) of this subsection for a hazardous waste which was previously managed on site shall not pay the applicable on-site management fee for that hazardous waste;

(3) Every person who receives hazardous waste generated outside this state shall pay an annual fee of $23.00 per ton for hazardous waste disposed of or incinerated, $18.40 per ton for hazardous waste treated or stored, and $10.35 per ton for hazardous waste treated by being burned for energy recovery in accordance with rules and regulations promulgated pursuant to Part 1 of this article; provided, however, that no person shall be liable for importation fees exceeding $75,000.00 per out-of-state generator in any calendar year. In no case shall any person who receives hazardous waste from any person outside this state and who pays an importation fee on such waste pursuant to this paragraph be liable for the off-site hazardous waste management fees required by paragraph (1) of this subsection. Persons who receive hazardous waste generated outside this state are not required to pay the fees required by this paragraph for those wastes generated by conditionally exempt small quantity generators which are located outside this state. For the purposes of this paragraph, a "conditionally exempt small quantity generator" means a generator who generates 220 pounds or less of hazardous waste in one month, as provided by rules promulgated by the board in accordance with this article; and

(4) Each person who is required to report pursuant to Section 313 of Title III of the federal Superfund Amendments and Reauthorization Act of 1986 shall pay to the division an annual hazardous substance reporting fee as follows:

(A) A facility with no reported release shall pay no fee;

(B) A facility with a reported release of less than 1,000 pounds during the calendar year shall pay a fee of $575.00 for that calendar year;

(C) A facility with a reported release equal to or greater than 1,000 pounds but less than 10,000 pounds during the calendar year shall pay a fee of $1,150.00 for that calendar year; and

(D) A facility with a reported release equal or greater than 10,000 pounds during the calendar year shall pay a fee of $1,725.00 for that calendar year.

(b) All hazardous waste and hazardous substance fees required by subsection (a) of this Code section shall be paid to the division for transfer into the state treasury to the credit of the general fund. The division shall collect such fees until the unencumbered principal balance of the hazardous waste trust fund equals or exceeds $25 million, at which time no hazardous waste or hazardous substance fees shall be levied until the balance in that fund is less than or equal to an unencumbered balance of $12.5 million, in which case the levy and collection of hazardous waste fees shall resume at the beginning of the next calendar year following the year in which such unencumbered balance occurs. The director shall provide written notice to all large quantity generators and hazardous waste treatment, storage, and disposal facilities and all persons who are required to report pursuant to Section 313 of Title III of the federal Superfund Amendments and Reauthorization Act of 1986 at such time as the director receives notice that the unencumbered principal balance of the fund equals or exceeds $25 million or is equal to or less than $12.5 million.

(c) All hazardous waste fees levied under this Code section shall be based on the amounts of hazardous waste managed or imported within the preceding calendar year. Such fees for the period July 1, 1992, through December 31, 1992, shall be paid to the division not later than July 1, 1993. All subsequent hazardous waste fees shall be paid not later than the first day of July of each year for the preceding calendar year.

(d) All hazardous substance fees levied under this Code section shall be based on the hazardous substances reported for the preceding calendar year. All hazardous substance fees shall be paid not later than the first day of July of each year for the preceding calendar year.

(e) Persons who make payments of fees levied by this Code section later than 30 days after the due date specified in subsection (c) of this Code section shall pay a penalty of 15 percent of the balance due and shall pay interest on the unpaid balance at the rate imposed by law for delinquent taxes due to the state. Delinquent fees may be collected in a civil action instituted in the name of the director. In addition to the 15 percent penalty and the interest that may be collected along with the delinquent fees as provided in this subsection, the director shall be entitled to collect all costs, including administrative costs, and legal expenses incurred by the state in connection with its collection efforts.

(f) Hazardous waste which is generated by any of the following means is exempted from the fees required by this Code section:

(1) Corrective action required by an order, permit, or approved closure plan issued pursuant to Part 1 of this article;

(2) Voluntary corrective action required by any person in accordance with applicable laws and regulations; and

(3) Response actions required under the federal Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as amended.

(g) The following persons shall not be required to pay the hazardous substance reporting fees required by this Code section:

(1) Persons who report pursuant to Section 313 of Title III of the federal Superfund Amendments and Reauthorization Act of 1986 only for substances not designated as regulated substances pursuant to rules and regulations of the board; and

(2) Persons who report pursuant to Section 313 of Title III of the federal Superfund Amendments and Reauthorization Act of 1986 only for petroleum fuels, lubricants, and hydraulic fluids and components thereof that are designated as regulated substances pursuant to rules and regulations of the board.

(h) Unless fee requirements established in this Code section are reimposed by the General Assembly, no such fees shall be levied after July 1, 2018.

(i) In accordance with rules promulgated by the board pursuant to paragraph (6) of subsection (b) of Code Section 12-8-93, the director is authorized to grant a waiver of a portion of the hazardous waste management fees and hazardous substance reporting fees provided by subsection (a) of this Code section not to exceed a 25 percent reduction per year for a maximum of three years for any company as an incentive upon the recommendation of the director of the Pollution Prevention Assistance Division made in conjunction with programs and activities designed to encourage industries in the state to reduce their generation of wastes, including but not limited to programs established to recognize and reward pollution performance and environmental improvement.

(j) Beginning July 1, 2003, and continuing annually thereafter, federal agencies shall pay the hazardous waste management fees required by this Code section provided an amount not less than the sum of all fees collected from federal agencies is appropriated annually to the department and used in accordance with subsection (b) of Code Section 12-8-91 and used for the purposes set forth in paragraph (3) of subsection (b) of Code Section 12-8-95.



§ 12-8-96. Corrective action upon release of hazardous wastes, hazardous constituents, or hazardous substances; notice; administrative consent order; expenditure of funds from trust fund

(a) Whenever the director has reason to believe that there is or has been a release of hazardous wastes, hazardous constituents, or hazardous substances into the environment, regardless of the time at which release of such hazardous wastes, hazardous constituents, or hazardous substances occurred, and has reason to believe that such release poses a danger to health or the environment, the director shall make a reasonable effort to identify each person who has contributed or who is contributing to such a release. The director shall then notify each such person in writing of the opportunity to perform voluntarily corrective action in accordance with an administrative consent order entered into with the director within such period of time as may be specified by the director in written correspondence to the person. If the person fails or refuses to enter into an administrative consent order with the director within the period of time specified by the director, the director may issue an order directed to any such person. The order may direct that necessary corrective action be taken within a reasonable time to be prescribed in the order.

(b) If a person fails to comply with such an order or if all necessary corrective action cannot be obtained from the responsible person or persons, the director may undertake corrective action utilizing funds from the hazardous waste trust fund.

(c) The division or its corrective action contractors may enter upon the property of any person, at such time and in such manner as deemed necessary by the director, to effectuate the necessary corrective action to protect human health and the environment.

(d) The State of Georgia and the hazardous waste trust fund are relieved from all liability for loss of business, damages, and taking of property associated with the corrective action.

(e) Whenever the director utilizes funds from the hazardous waste trust fund, such expenditure shall constitute a debt to the state. Any such debt, together with interest accruing at a rate of 12 percent per annum, shall constitute a lien on the real property for which such funds are being expended or have been expended. In order to perfect the lien created by this article, the director shall file a claim of lien with the clerk of the superior court in the county in which the real property is located. Such claim of lien shall, at a minimum, accurately describe the property on which the lien is imposed and shall state the type of corrective action, the authority pursuant to which the corrective action is being performed, the date the corrective action began, the cost to date of the claim, and the estimated total cost. Such claim of lien may be updated from time to time. The director shall mail a copy of the claim of lien to the owner of the real property and to all other persons the director believes to be liable for the cost of the corrective action. The clerk of the superior court shall index the claim of lien in the land records of the court. The filing of the claim of lien shall be notice to all persons of the state's lien against the real property. The lien provided by this Code section shall be superior to all other liens except liens for taxes and other prior perfected recorded liens or claims of record. The lien created by this Code section may be foreclosed as provided in Code Section 44-14-530. All funds obtained from the foreclosure or settlement of any lien filed under this Code section shall be deposited into the hazardous waste trust fund subject to the provisions of Code Section 45-12-92. No transferral of title, sale, or execution of lien, whether judicial or nonjudicial, shall divest the lien provided by this Code section. However, the lien provided for in this subsection shall not be available where the present owner of the real property otherwise subject to such lien did not cause or contribute to a release which resulted in the expenditure of hazardous waste trust funds upon the property, unless that owner knew or in the exercise of reasonable diligence should have known that the release was occurring during his or her period of ownership or that the release had occurred prior to his or her acquisition of ownership.



§ 12-8-96.1. Liability for cleanup costs; punitive damages; action for recovery of costs and damages; claims for contribution

(a) Each and every person who contributed to a release of a hazardous waste, a hazardous constituent, or a hazardous substance shall be jointly, severally, and strictly liable to the State of Georgia for the reasonable costs of activities associated with the cleanup of environmental hazards, including legal expenses incurred by the state pursuant to subsection (a) of Code Section 12-8-96, as a result of the failure of such person to comply with an order issued by the director. Any such person shall be so liable notwithstanding the absence of the issuance of an order to such person pursuant to subsection (a) of Code Section 12-8-96 if the director is unable to identify such person prior to the commencement of clean-up action after making a reasonable effort to do so pursuant to such Code section, or if such person contributed to a release which resulted in an emergency action by the director and issuance of such an order would cause a delay in corrective action that could endanger human health and the environment. The person may, in addition, be liable for punitive damages in an amount at least equal to the costs incurred by the state and not more than three times the costs incurred by the state for activities associated with the cleanup of environmental hazards. Costs and damages incurred by the state may be recovered in a civil action instituted in the name of the director. All costs recovered by the state pursuant to this Code section shall be deposited into the hazardous waste trust fund.

(b) Any action for the recovery of costs and for punitive damages shall be commenced within six years of the date on which all costs have been incurred.

(c) No person shall be liable for costs or damages pursuant to this Code section if he can show by a preponderance of the evidence that the release of a hazardous waste, a hazardous constituent, or a hazardous substance was caused solely by:

(1) An act of God;

(2) An act of war;

(3) An act or omission of a third party other than an employee or agent of the person or other than one whose act or omission occurs in connection with a contractual relationship, existing directly or indirectly, with the person, if the person establishes by a preponderance of the evidence that:

(A) He had no relationship with the third party nor exercised any control over activities of the third party; and

(B) He took precautions against foreseeable acts or omissions of any such third party and the consequences that could foreseeably result from such acts or omissions; or

(4) Any combination of paragraph (1), (2), or (3) of this subsection.

(d) (1) For purposes of paragraph (3) of subsection (c) of this Code section, a contractual relationship may be conclusively established by, but not limited to, land contracts, deeds, or other instruments transferring title or possession, unless the real property on which the disposal or release of hazardous wastes, hazardous constituents, or hazardous substances has occurred or is occurring was acquired by the person after the disposal or release of the hazardous wastes, hazardous constituents, or hazardous substances and one or more of the following circumstances are established by a preponderance of the evidence:

(A) At the time the person acquired the site, the person did not know and had no reason to know that any hazardous waste, hazardous constituent, or hazardous substance had been disposed of or released at the site;

(B) The person is a government entity which acquired the site by escheat, through any other involuntary transfer or acquisition, or through the exercise of eminent domain by purchase or condemnation; or

(C) The person acquired the site by inheritance or bequest

and that one or more of the circumstances described in paragraph (1), (2), or (3) of subsection (c) of this Code section are applicable.

(2) To establish that the person had no reason to know as provided in subparagraph (A) of paragraph (1) of this subsection, the person must have undertaken, at the time of acquisition, all appropriate inquiries into the previous ownership and uses of the property consistent with good commercial or customary practice in an effort to minimize liability. For purposes of the preceding sentence, the finder of fact shall take into account any specialized knowledge or experience on the part of the person, the relationship of the purchase price to the value of the property if uncontaminated, commonly known or reasonably ascertainable information about the property, the obviousness of the presence or likely presence of contamination at the property, and the ability to detect such contamination by appropriate inspection.

(3) Nothing in this subsection shall diminish the liability of any previous owner of such property who would otherwise be liable under this part. Notwithstanding this paragraph, if a person obtained actual knowledge of the disposal or release of a hazardous waste, hazardous constituent, or hazardous substance at the site when the person owned the real property and then subsequently transferred ownership of the property to another person without disclosing such knowledge, the person so transferring the property shall be treated as liable under subsection (a) of this Code section, and no defense under subsection (c) of this Code section shall be available to such person. Nothing in this subsection shall affect the liability under this part of a person who, by any act or omission, causes or contributes to the disposal or release of a hazardous waste, a hazardous constituent, or a hazardous substance which is the subject of the action relating to the site.

(e) During or following the undertaking of any corrective action, any person may seek contribution from any other person who has contributed or is contributing to any release of a hazardous waste, a hazardous constituent, or a hazardous substance. Such claims for contribution shall be governed by the law of this state. In resolving contribution claims, the court may allocate costs among liable parties using such equitable factors as the court determines to be appropriate. In any action filed by the director for the recovery of costs and damages pursuant to this Code section, any third-party claim for contribution may, upon the motion of the director, be severed and maintained as a separate action.

(f) A person who has voluntarily agreed to perform corrective action pursuant to an administrative consent order with the director shall not be liable for claims for contribution regarding matters addressed in the administrative consent order. Such administrative consent order does not discharge any other person who has contributed or is contributing to a release of hazardous wastes, hazardous constituents, or hazardous substances unless the terms of the administrative consent order so provide, and the other persons remain liable for any corrective action deemed necessary by the director but not agreed to in the administrative consent order.



§ 12-8-96.2. Limitation of liability of corrective action contractors

(a) No corrective action contractor engaged in activities associated with the cleanup of environmental hazards created by others shall be liable for any damages arising from the release of a hazardous waste, hazardous constituent, or hazardous substance resulting from such activity in an amount greater than $1 million to any one person or $3 million to all persons for a single occurrence. The limitation of liability of this Code section shall not:

(1) Affect any right of indemnification which such person has, or may acquire by contract, against any other person who is liable for creating an environmental hazard; or

(2) Apply to persons who intentionally, wantonly, or willfully violate federal or state regulations in the cleanup process.

(b) For purposes of Code Section 12-8-96.1 and this Code section, the phrase "activities associated with the cleanup of environmental hazards" shall mean activities including investigation, evaluation, planning, design, engineering, removal, construction, and ancillary services which are carried out to abate or cleanup a hazardous waste, hazardous constituent, or hazardous substance.

(c) Nothing contained in this Code section shall be construed to be a waiver of the sovereign immunity of this state or of any agency or political subdivision of this state.



§ 12-8-96.3. Limitation of liability for release of hazardous substances for subsequent purchasers of property

(a) As used in this Code section, the term:

(1) "Affected property" means real property listed on the hazardous site inventory maintained pursuant to Code Section 12-8-97.

(2) "Bona fide purchaser" means a person who has purchased affected property and has complied with the provisions of subsection (b) of this Code section relative to such property; provided, however, that no person may qualify as a bona fide purchaser if such person:

(A) Is a person who has contributed or is contributing to a release;

(B) Has or in the past has had a contractual relationship with a person who has contributed or is contributing to a release;

(C) Is related by blood or marriage to a previous owner of the property or to a person who contributed or is contributing to the release or is a shareholder, employee, agent, or is otherwise affiliated with such person;

(D) Is a predecessor or successor entity, subsidiary, owner, or division of any person who has contributed to or is contributing to a release;

(E) Is in violation of any order, judgment, statute, rule, or regulation within the jurisdiction of the division;

(F) Is an owner or operator of an underground storage tank, as defined by Code Section 12-13-3, located at the affected property and subject to the financial responsibility regulations promulgated pursuant to Code Section 12-13-9;

(G) Is an owner or operator of a solid waste handling, disposal, or thermal treatment technology facility, as defined by Code Section 12-8-22, located at the affected property and subject to permitting requirements pursuant to Code Section 12-8-24;

(H) Is an owner or operator of a "hazardous waste facility" as defined by paragraph (11) of Code Section 12-8-62; or

(I) Is not able to meet such other criteria as may be established by the board pursuant to Code Section 12-8-93.

(3) "Cleanup standards" means those rules adopted by the board pursuant to Code Section 12-8-93.

(4) "Contractual relationship" means a contractual relationship established as provided in subsection (d) of Code Section 12-8-96.1.

(5) "Person who has contributed or is contributing to a release" means such term as defined in paragraph (9) of Code Section 12-8-92.

(b) A person desiring to qualify as a bona fide purchaser shall, before purchasing the affected property, present to the director a corrective action plan which describes in detail those actions needed to bring the affected property into compliance with cleanup standards. The director shall approve the plan if, in his or her opinion, the plan will bring the property into compliance with the cleanup standards. Such plan shall include a schedule for completion, which shall be not longer than one year following the date the plan is finally approved, which shall be the date the purchaser and the director enter into an administrative consent order incorporating the plan; provided, however, that the director may extend the completion date by up to six months if, in his or her opinion, the purchaser has made a good faith attempt to complete the corrective action within the time provided in the consent order and that the corrective action can be completed within the period of the extension. If the corrective action provided for in the administrative consent order is completed to the satisfaction of the director, the director shall certify that the purchaser is a bona fide purchaser of the affected property for purposes of this Code section.

(c) A bona fide purchaser shall not be liable for third-party claims for contribution or for third-party claims for damages arising from a release of the hazardous waste, hazardous substance, or hazardous constituent which is the subject of the corrective action included in the consent order provided for in subsection (b) of this Code section.

(d) The limitation of liability provided for in subsection (c) of this Code section shall commence on the date of execution of the consent order provided for in subsection (b) of this Code section; provided, however, that such limitation shall be withdrawn automatically if the director determines at the end of the cleanup period or any extension thereof to certify that the property has not been brought into compliance with the cleanup standards. The limitation shall apply only to the parties to the consent order and for the hazardous waste, hazardous substance, or hazardous constituent addressed in the consent order. The limitation shall not apply with respect to any release occurring in conjunction with an activity related to a corrective action which results in injury to a person not a party to the consent order.



§ 12-8-97. Hazardous site inventory

(a) Beginning on July 1, 1994, the division shall compile and update as necessary an inventory of all known or suspected sites where hazardous wastes, hazardous constituents, or hazardous substances have been disposed of or released in quantities deemed reportable by rules or regulations of the board. At least annually, beginning July 1, 1994, the division shall send a copy of the inventory with the sites listed by county to the clerk of each superior court of the state, who shall place and maintain the most current copy of the inventory in the room or rooms in which the deed records of the county are kept. This inventory shall be called the hazardous site inventory. The inventory shall include:

(1) The name of the property or another description identifying the site;

(2) The location of the site;

(3) The name of the owner of the site at the time of the site's inclusion in the inventory;

(4) A general description of the type and quantity of hazardous wastes, hazardous constituents, or hazardous substances known or suspected to be at the site;

(5) A general description of possible or known threats to human health or the environment posed by the site;

(6) The status of any cleanup activities conducted by any person;

(7) A relative priority for cleanup;

(8) If a site is determined, in accordance with rules and regulations promulgated by the board, to require corrective action, a designation that corrective action is needed and a summary of needed actions;

(9) If a site is considered not capable of posing or is no longer posing an environmental or human health hazard, a designation that no further action is required; and

(10) The status of any actions contesting a determination that corrective action is needed.

The division shall also publish in print or electronically annually a report of the fees collected and the funds appropriated to the hazardous waste trust fund and an accounting of all disbursements from such trust fund.

(b) After July 1, 1993, the property owner of any site listed on the inventory which is designated as having a known release and which is designated as needing corrective action shall include the following notice in any deed, mortgage, deed to secure debt, lease, rental agreement, or other instrument given or caused to be given by the property owner which creates an interest in or grants a use of the property:

"This property has been listed on the state's hazardous site inventory and has been designated as needing corrective action due to the presence of hazardous wastes, hazardous constituents, or hazardous substances regulated under state law. Contact the property owner or the Georgia Environmental Protection Division for further information concerning this property. This notice is provided in compliance with the Georgia Hazardous Site Response Act."

(c) After July 1, 1993, each property owner who owns a site listed on the inventory which is designated as having a known release and which is designated as needing corrective action shall cause to be prepared an affidavit of such fact in recordable form as set forth in subsection (c) of Code Section 44-2-20 and shall file such affidavit with the clerk of the superior court of each county in which the real property or any part thereof lies. Such affidavit shall be recorded in the clerk's deed records pursuant to Code Section 44-2-20. Such affidavit shall include a statement that the property has been listed on the state's hazardous site inventory and has been designated as needing corrective action due to the presence of hazardous wastes, hazardous constituents, or hazardous substances regulated under state law. Such affidavit shall be filed with the clerk within 45 days after receipt of notice by the property owner that the director has designated the property as needing corrective action; provided, however, that neither the affidavit required by this subsection or the notice required by subsection (b) of this Code section shall be required until any contest under subsection (f) of this Code section has been resolved adversely to the property owner.

(d) After July 1, 1993, each property owner who owns real property upon which hazardous wastes, hazardous constituents, or hazardous substances have been disposed of or released in amounts exceeding reportable quantities shall, within 30 days of receipt of knowledge by the property owner of the release or disposal, notify the division in writing on such forms as may be provided by the director. This notification shall include the location, type, quantity, and date of such disposal or release, if known, and a summary of actions taken to investigate, clean up, or remediate the site. Such notification shall include a quadrangle map prepared in accordance with the National Ocean Survey/National Geodetic Survey or a Georgia Coordinate System pursuant to Article 2 of Chapter 4 of Title 44 that clearly indicates the location of the disposal or release; provided, however, that any property owner that has notified the United States Environmental Protection Agency under Section 103(c) of the federal Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as amended, may satisfy this notification requirement by submitting a copy of the 103(c) notice together with such quadrangle map.

(e) The provisions of this Code section shall not be applicable to emissions regulated under Article 1 of Chapter 9 of this title, "The Georgia Air Quality Act," point source discharges regulated under Article 2 of Chapter 5 of this title, the "Georgia Water Quality Control Act," or sites regulated solely by Chapter 13 of this title, the "Georgia Underground Storage Tank Act," or substances regulated under Chapter 12 of this title, the "Georgia Asbestos Safety Act."

(f) The director shall provide a property owner with written notice of any determination to designate property as needing corrective action, including a statement concerning the requirements of subsections (b) and (c) of this Code section. The requirements of subsections (b) and (c) of this Code section shall be stayed by the filing of a petition for a hearing in accordance with Code Section 12-8-73 within 30 days of the issuance of the director's written notice of the director's determination to designate property as needing corrective action.






Part 3 - Georgia Voluntary Remediation Program

§ 12-8-100. Short title

This part shall be known and may be cited as the "Georgia Voluntary Remediation Program Act."



§ 12-8-101. Policy declaration

(a) It is declared to be the public policy of the State of Georgia to encourage the voluntary and timely investigation and remediation of properties where there have been releases of regulated substances into the environment for the purpose of reducing human and environmental exposure to safe levels, to protect current and likely future use of groundwater, and to ensure the cost-effective allocation of limited resources that fully accomplish the provisions, purposes, standards, and policies of this part.

(b) The General Assembly declares its intent to encourage voluntary and cost-effective investigation and remediation of qualifying properties under this part and that provisions of this part shall apply and take precedence over any conflicting provisions, regulations, or policies existing under Part 2 of this article with regard to any properties properly enrolled in the voluntary remediation program created under this part.



§ 12-8-102. Definitions

(a) Unless otherwise provided in this part, the definition of all terms included in Code Sections 12-8-62, 12-8-92, and 12-8-202 shall be applicable to this part.

(b) As used in this part, the term:

(1) "Cleanup standards" means those rules and regulations adopted by the board pursuant to Code Section 12-8-93.

(2) "Constituents of concern" means the specific regulated substances that may contribute to unacceptable exposure at a site.

(3) "Controls" means institutional controls or engineering controls.

(4) "Engineering controls" means any physical mechanism, device, measure, system, or actions taken at a property that minimize the potential for exposure, control migration or dispersal, or maintain the effectiveness of other remedial actions. Engineering controls may include, without limitation, caps, covers, physical barriers, containment structures, leachate collection systems, ground water or surface water control systems, solidification, stabilization, treatment, fixation, slurry walls, and vapor control systems. Engineered property development features shall be acceptable as engineering controls provided these features physically control or eliminate the potential for exposure to contaminants of concern or control migration.

(5) "Exposure" means contact of a constituent of concern with a receptor.

(6) "Exposure domain" means the contaminated geographical area or areas of a site that can result in exposure to a particular receptor by a specified exposure pathway: the soil exposure domain for routine surficial contact with site soils is the soil area impacted by site constituents of concern from the ground surface down to a depth of two feet below ground surface; the soil exposure domain for exposure of construction workers or underground utility workers is the impacted area of site soils from the ground surface down to the depth of construction; and the soil exposure domain for protection of groundwater at an established point of exposure is the impacted area of site soils from the ground surface down to the uppermost groundwater zone.

(7) "Exposure pathway" means a route by which a receptor comes into contact with a constituent of concern.

(8) "Fate and transport parameters" means quantitative factors that describe the various media through which constituents of concern migrate from a source of release to a receptor.

(9) "Institutional controls" means legal or administrative measures that minimize the potential for human exposure to contaminants of concern or protect and enhance the integrity of a remedy or engineering controls. Examples include, without restriction: easements, covenants, deed notices, well drilling or groundwater use prohibitions, zoning restrictions, digging restrictions, orders, building permit conditions, and land-use restrictions.

(10) "Point of demonstration wells" means monitoring wells located between the source of site groundwater contamination and the actual or estimated downgradient point of exposure.

(11) "Point of exposure" means the nearest of the following locations:

(A) The closest existing down gradient drinking water supply well;

(B) The likely nearest future location of a downgradient drinking water supply well where public supply water is not currently available and is not likely to be made available within the foreseeable future; or

(C) The hypothetical point of drinking water exposure located at a distance of 1000 feet downgradient from the delineated site contamination under this part.

(12) "Proof of financial assurance" means a mechanism, in a form specified by the director, designed to demonstrate that sufficient funds will be available to implement and maintain specific actions or controls. Mechanisms for proof of financial assurance include, but are not limited to, insurance, trust funds, surety bonds, letters of credit, performance bonds, certificates of deposit, financial tests, and corporate guarantees.

(13) "Receptor" means any human or sensitive organism which is or has the reasonable potential to be adversely affected by the release of constituents of concern.

(14) "Representative concentration" means the average concentration to which a specified receptor is exposed over an exposure duration within a relevant exposure domain for soils or at an established or estimated point of exposure for groundwater and consistent with United States Environmental Protection Agency guidance for determination of average exposure concentration.

(15) "Technical impracticability" means the inability to fully delineate or remediate contamination without incremental expenditures disproportionate to the incremental benefit. An example may include, without limitation, dense non-aqueous phase liquids in fractured bedrock settings.

(16) "Voluntary remediation program" means the program established under this part.

(17) "Voluntary remediation property" means a qualifying property enrolled in the voluntary remediation program.



§ 12-8-103. Rules and regulations

The board shall have the power to adopt, promulgate, modify, amend, and repeal rules and regulations to implement and enforce the provisions of this part as necessary to provide for the investigation and remediation of voluntary remediation properties, to the extent necessary to facilitate the accomplishment of the provisions, purposes, standards, and policies of this part.



§ 12-8-104. Powers and duties of director

(a) The director shall have the power and duty:

(1) To make determinations, in accordance with procedures and criteria enumerated in this part, as to whether a property qualifies and an applicant is eligible for the voluntary remediation program;

(2) To approve, in accordance with procedures and criteria enumerated in this part and rules and regulations promulgated pursuant to this part, voluntary remediation plans;

(3) To approve, in accordance with procedures and criteria enumerated in this part and rules and regulations promulgated pursuant to this part, compliance status reports;

(4) To concur with certifications of compliance;

(5) To collect, assess, receive, administer, and disperse funds obtained from application and reimbursement fees for the purpose of carrying out the duties and powers under this part;

(6) To enter into such agreements and contracts as required to accomplish the purposes of this part; and

(7) To grant waivers of all or any portion of the fees provided by this part for any small business or for any county, municipality, or other political subdivision of this state.

(b) The powers and duties described in subsection (a) of this Code section may be exercised and performed by the director through such duly authorized agents and employees as the director deems necessary and proper.



§ 12-8-104.1. Voluntary Remediation Escrow Account established; role and duties of director

(a) There is established the Voluntary Remediation Escrow Account. The director shall serve as the trustee of the escrow account. The account shall consist of the application fees and reimbursement fees collected by the director pursuant to this part and pursuant to Code Section 12-8-209, and such fees shall be held in an interest-bearing account.

(b) The director is authorized to expend the principal balance of the escrow account for costs incurred in administering the voluntary remediation program including reimbursing state contractors used in the administration of such program. The director is also authorized to expend interest earned on the account for the administration of the voluntary remediation program; provided, however, that interest funds collected must be expended within the same fiscal year in which the interest was earned and any interest not so expended shall be deposited in the state treasury. Any unused funds remaining following the conclusion of a project shall be deposited in the general treasury.



§ 12-8-105. Criteria for property qualifying for voluntary remediation program

In order to be considered a qualifying property for the voluntary remediation program under this part, a property shall meet the following criteria:

(1) The property must be listed on the inventory under Part 2 of this article or be a property which meets the criteria of Code Section 12-8-205 or otherwise have a release of regulated substances into the environment;

(2) The property shall not:

(A) Be listed on the federal National Priorities List pursuant to the federal Comprehensive Environmental Response, Compensation, and Liability Act, 42 U.S.C. Section 9601, et seq.;

(B) Be currently undergoing response activities required by an order of the regional administrator of the federal Environmental Protection Agency; or

(C) Be a facility required to have a permit under Code Section 12-8-66;

(3) Qualifying the property under this part would not violate the terms and conditions under which the division operates and administers remedial programs by delegation or similar authorization from the United States Environmental Protection Agency; and

(4) Any lien filed under subsection (e) of Code Section 12-8-96 or subsection (b) of Code Section 12-13-12 against the property shall be satisfied or settled and released by the director pursuant to Code Section 12-8-94 or Code Section 12-13-6.



§ 12-8-106. Criteria for participants in voluntary remediation program

A participant in the voluntary remediation program must meet the following criteria:

(1) Be the property owner of the voluntary remediation property or have express permission to enter another's property to perform corrective action including, to the extent applicable, implementing controls for the site pursuant to written lease, license, order, or indenture;

(2) Not be in violation of any order, judgment, statute, rule, or regulation subject to the enforcement authority of the director; and

(3) Meet other such criteria as may be established by the board pursuant to Code Section 12-8-103.



§ 12-8-107. Submission of voluntary investigation and remediation plan; enrollment; proof of assurance; termination; compliance status

(a) In order to enroll any qualifying property in the voluntary remediation program described in this part, an applicant shall submit to the director a voluntary investigation and remediation plan prepared by a registered professional engineer or a registered professional geologist who is registered with the State Board of Registration for Professional Engineers and Land Surveyors or the State Board of Registration for Geologists and who has experience in responsible charge of the investigation and remediation of such releases. The voluntary investigation and remediation plan shall be in such streamlined form as may be prescribed by the director; provided, however, that the plan shall, at minimum, enumerate and describe those actions planned to bring the qualifying property into compliance with the applicable cleanup standards, with one or more registered professionals to be retained by the applicant at its sole cost to oversee the investigation and remediation described in the plan; all in accordance with the provisions, purposes, standards, and policies of the voluntary remediation program. The voluntary investigation and remediation plan shall be considered an application for enrollment in the voluntary remediation program, and a nonrefundable application fee of $5,000.00 shall be submitted with the application. The director may, at any time, invoice the participant for any costs to the division in reviewing the application or subsequent document that exceed the initial application review fee, including reasonably detailed itemization and justification of the costs. Failure to remit payment within 60 days of receipt of such invoice may cause rejection of the participant from the voluntary remediation program. The director may not issue a written concurrence with a certification of compliance if there is an outstanding fee to be paid by the participant.

(b) Upon the director's approval of the voluntary investigation and remediation plan described in subsection (a) of this Code section, the qualifying property shall be deemed enrolled, and the applicant deemed a participant, in the voluntary remediation program. It shall be the responsibility of the participant to cause one or more registered professionals to oversee the implementation of said plan in accordance with the provisions, purposes, standards, and policies of this part. The registered professional shall submit at least semi-annual status reports to the director describing the implementation of the plan during the preceding period. Upon request of the applicant, the director shall have the discretion to approve annual or longer periods for submittal of status reports. Within 30 days of the director's approval of the voluntary investigation and remediation plan described in subsection (a) of this Code section, the director shall cause any relevant voluntary remediation property listed on the inventory under Part 2 of this article to be designated as undergoing corrective action pursuant to the voluntary remediation program.

(c) The director may issue an order requiring the participant to submit proof of financial assurance for continuing actions or controls upon issuance of the director's approval with the voluntary investigation and remediation plan.

(d) The participant may terminate at any time the enrollment of the property in the voluntary remediation program and the participant's requirements under this part. The director may terminate, at any time prior to approval of the compliance status report described in subsection (e) of this Code section, the enrollment of the property in the voluntary remediation program and the participant's requirements under this part if the director determines that either:

(1) The participant has failed to implement the voluntary investigation and remediation plan in accordance with the provisions, purposes, standards, and policies of the voluntary remediation program; or

(2) Such continued enrollment would result in a condition which poses an imminent or substantial danger to human health and the environment.

(e) Upon completion of corrective action under this Code section, the participant shall cause to be prepared a compliance status report confirming consistency of the corrective action with the provisions, purposes, standards, and policies of the voluntary remediation program and certifying the compliance of the relevant voluntary remediation property with the applicable cleanup standards in effect at the time.

(f) Upon receipt of the compliance status report described in subsection (d) of this Code section, a decision of concurrence with the report and certification shall be issued on evidence satisfactory to the director that it is consistent with the provisions, purposes, standards, and policies of the voluntary remediation program. The participant shall comply with the applicable public participation requirements for compliance status reports as promulgated pursuant to Part 2 of this article. Within 90 days of the director's written concurrence, the director shall cause the property to be removed from the inventory under Part 2 of this article.

(g) In addition to other provisions of this part:

(1) The director shall remove the voluntary remediation property from the inventory if the participant demonstrates to the director at the time of enrollment, in accordance with rules and regulations promulgated by the board pursuant to Part 2 of this article, that a release exceeding a reportable quantity did not exist at the voluntary remediation property, unless the director issues a decision that such release poses an imminent or substantial danger to human health and the environment;

(2) The participant shall not be required to perform corrective action or to certify compliance for groundwater if the voluntary remediation property was listed on the inventory as a result of a release to soil exceeding a reportable quantity for soil but was not listed on the inventory as a result of a release to groundwater exceeding a reportable quantity, and if the participant further demonstrates to the director at the time of enrollment that a release exceeding a reportable quantity for groundwater does not exist at the voluntary remediation property; and the groundwater protection requirements for soils shall be based on protection of the established point of exposure for groundwater as provided under this part. The director may require annual groundwater monitoring for up to five years for a voluntary remediation property removed from the inventory pursuant to this paragraph unless the director determines that further monitoring is necessary to protect human health and the environment; and

(3) The limitations provided under subparagraph (c)(3)(B) of Code Section 12-2-2 shall not apply to the director's decisions or actions under this part.

(h) Any voluntary remediation property or site relying on controls, including, but not limited to, groundwater use restrictions for the purposes of certifying compliance with cleanup standards, shall execute a covenant restricting such use in conformance with Chapter 16 of Title 44, the "Uniform Environmental Covenants Act." The division shall maintain an inventory of such properties as provided for in that statute.



§ 12-8-108. Standards and policies considered in investigation of voluntary remediation property

At the participant's option, any or all of the following standards and policies may be considered and used in connection with the investigation and remediation of a voluntary remediation property under this part:

(1) Site delineation concentration criteria. Satisfactory evidence of the definition of the horizontal and vertical delineation of soil or groundwater contamination for the purposes of this part may be determined on the basis of any of the following concentrations; provided, however, that the provisions of subparagraphs (B) and (C) of this paragraph shall not be used if the concentrations are higher than as provided in subparagraph (E) of this paragraph:

(A) Concentrations from an appropriate number of samples that are representative of local ambient or anthropogenic background conditions not affected by the subject site release;

(B) Soil concentrations less than those concentrations that require notification under standards promulgated by the board pursuant to Part 2 of this article;

(C) Two times the laboratory lower detection limit concentration using an applicable analytical test method recognized by the United States Environmental Protection Agency, provided that such concentrations do not exceed all cleanup standards;

(D) For metals in soils, the concentrations reported for Georgia undisturbed native soil samples as reported in the United States Geological Survey (USGS) Open File Report 8 1-197 (Boerngen and Shacklette, 1981), or such later version as may be adopted by rule or regulation of the board; or

(E) Default, residential cleanup standards;

(2) Exposure pathway. A site-specific exposure pathway shall be considered complete if there are no discontinuities in or impediments to constituent of concern movement, including without limitation controls, from the source of the release to the receptor. Otherwise, the exposure pathway shall be incomplete and there shall be no exposure pathway that requires evaluation;

(3) Representative exposure concentrations. Compliance with site-specific cleanup standards shall be determined on the basis of representative concentrations of constituents of concern in soils across each applicable soil exposure domain, and the representative concentrations for groundwater at a point of exposure;

(4) Point of demonstration monitoring for groundwater. Concentrations of site-specific constituents of concern in groundwater shall be measured and evaluated at a point of demonstration well to demonstrate that groundwater concentrations are protective of any established downgradient point of exposure;

(5) Cleanup standards for soil. Compliance with site-specific cleanup standards for soil may be based on:

(A) Direct exposure factors for surficial soils within two feet of the land surface;

(B) Construction worker exposure factors for subsurface soils to a specified subsurface construction depth; and

(C) Soil concentrations for protection of groundwater criteria (at an established point of exposure for groundwater as defined under this part) for soils situated above the uppermost groundwater zone.

Whenever such depth-specific soil criteria are applied, the voluntary investigation and remediation plan for the site shall include a description of the continuing actions and controls necessary to maintain compliance;

(6) Available cleanup standards. Any cleanup standard lawfully promulgated pursuant to Code Section 12-8-93 that is protective of human health and the environment and accomplishes the provisions, purposes, standards, and policies of this part may be used without demonstrating that a different cleanup standard is inappropriate or impracticable;

(7) Fate and transport parameters. Compliance with site-specific cleanup standards may be determined on the basis of any fate and transport model recognized by the United States Environmental Protection Agency or United States Geological Survey and using most probable representative values for model parameters as adopted by the board;

(8) Source material. Compliance with site-specific cleanup standards that require that source material be removed may be satisfied when such material is removed, decontaminated, or otherwise immobilized in the subsurface, to the extent practicable; and

(9) Technical impracticability. Site delineation or remediation beyond the point of technical impracticability shall not be required if the site does not otherwise pose an imminent or substantial danger to human health and the environment.









Article 4 - Reserved

§ 12-8-110.

Reserved.






Article 5 - Southeast Interstate Low-Level Radioactive Waste Management Compact

§ 12-8-120. Short title

This article shall be known and may be cited as the "Southeast Interstate Low-Level Radioactive Waste Management Compact."



§ 12-8-121. Compact enacted and entered into by State of Georgia

The Southeast Interstate Low-Level Radioactive Waste Management Compact is enacted into law and entered into by the State of Georgia.



§ 12-8-122. Text of compact

The Compact is substantially as follows:

"Article I. Policy and Purpose

There is hereby created the Southeast Interstate Low-Level Radioactive Waste Management Compact. The party states recognize and declare that each state is responsible for providing for availability of capacity either within or outside the state for disposal of low-level radioactive waste generated within its borders, except for waste generated as a result of defense activities of the federal government or federal research and development activities. They also recognize that the management of low-level radioactive waste is handled most efficiently on a regional basis. The party states further recognize that the Congress of the United States, by enacting the Low-Level Radioactive Waste Policy Act (P.L. 96-573), has provided for and encouraged the development of low-level radioactive waste compacts as a tool for disposal of such waste. The party states recognize that the safe and efficient management of low-level radioactive waste generated within the region requires that sufficient capacity to dispose of such waste be properly provided.

It is the policy of the party states to: enter into a regional low-level radioactive waste management compact for the purpose of providing the instrument and framework for a cooperative effort; provide sufficient facilities for the proper management of low-level radioactive waste generated in the region, promote the health and safety of the region; limit the number of facilities required to effectively and efficiently manage low-level radioactive waste generated in the region; encourage the reduction of the amounts of low-level waste generated in the region; distribute the costs, benefits, and obligations of successful low-level radioactive waste management equitably among the party states; and ensure the ecological and economical management of low-level radioactive wastes.

Implicit in the Congressional consent to this Compact is the expectation by the Congress and the party states that the appropriate federal agencies will actively assist the Compact Commission and the individual party states to this Compact by:

1. expeditious enforcement of federal rules, regulations, and laws; and

2. imposing sanctions against those found to be in violation of federal rules, regulations, and laws; and

3. timely inspection of their licensees to determine their capability to adhere to such rules, regulations, and laws; and

4. timely provision of technical assistance to this Compact in carrying out their obligations under the Low-Level Radioactive Waste Policy Act as amended.

Article II. Definitions

As used in this Compact, unless the context clearly requires a different construction:

a. "Commission' or 'Compact Commission' means the Southeast Interstate Low-Level Radioactive Waste Management Commission.

b. "facility' means a parcel of land, together with the structures, equipment, and improvements thereon or appurtenant thereto, which is used or is being developed for the treatment, storage, or disposal of low-level radioactive waste.

c. "generator' means any person who produces or possesses low-level radioactive waste in the course of, or as an incident to, manufacturing, power generation, processing, medical diagnosis and treatment, research, or other industrial or commercial activity. This does not include persons who provide a service to generators by arranging for the collection, transportation, storage or disposal of wastes with respect to such waste generated outside the region.

d. "high-level waste' means irradiated reactor fuel, liquid wastes from reprocessing irradiated reactor fuel, solids into which such liquid wastes have been converted, and other high-level radioactive waste as defined by the U.S. Nuclear Regulatory Commission.

e. "host state' means any state in which a regional facility is situated or is being developed.

f. "low-level radioactive waste' or 'waste' means radioactive waste not classified as high-level radioactive waste, transuranic waste, spent nuclear fuel, or by-product material as defined in Section 11e.(2) of the Atomic Energy Act of 1954, or as may be further defined by federal law or regulation.

g. "party state' means any state which is a signatory party to this Compact.

h. "person' means any individual, corporation, business enterprise, or other legal entity (either public or private).

i. "region' means the collective party states.

j. "regional facility' means (1) a facility as defined in this Article which has been designated, authorized, accepted, or approved by the Commission to receive waste or (2) the disposal facility in Barnwell County, South Carolina, owned by the State of South Carolina and as licensed for the burial of low-level radioactive waste on July 1, 1982, but in no event shall this disposal facility serve as a regional facility beyond December 31, 1992.

k. "state' means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands or any other territorial possession of the United States.

l. "transuranic wastes' means waste material containing transuranic elements with contamination levels as determined by the regulations of (1) the U.S. Nuclear Regulatory Commission or (2) any host state, if it is an agreement state under Section 274 of the Atomic Energy Act of 1954.

m. "waste management' means the storage, treatment, or disposal of waste.

Article III. Rights and Obligations

The rights granted to the party states by this Compact are additional to the rights enjoyed by sovereign states, and nothing in this Compact shall be construed to infringe upon, limit, or abridge those rights.

a. Subject to any license issued by the U.S. Nuclear Regulatory Commission or a host state, each party state shall have the right to have all wastes generated within its borders stored, treated, or disposed of, as applicable, at regional facilities, and additionally shall have the right of access to facilities made available to the region through agreements entered into by the Commission pursuant to Article IV(e)(9). The right of access by a generator within a party state to any regional facility is limited by its adherence to applicable state and federal law and regulation.

b. If no operating regional facility is located within the borders of a party state and the waste generated within its borders must therefore be stored, treated, or disposed of at a regional facility in another state, the party state without such facilities may be required by the host state or states to establish a mechanism which provides compensation for access to the regional facility according to terms and conditions established by the host state or states and approved by a two-thirds vote of the commission.

c. Each party state must establish the capability to regulate, license, and ensure the maintenance and extended care of any facility within its borders. Host states are responsible for the availability, the subsequent post-closure observation and maintenance, and the extended institutional control of their regional facilities, in accordance with the provisions of Article V, Section b.

d. Each party state must establish the capability to enforce any applicable federal or state laws and regulations pertaining to the packaging and transportation of waste generated within or passing through its borders.

e. Each party state must provide to the Commission on an annual basis, any data and information necessary to the implementation of the Commission's responsibilities. Each party state shall establish the capability to obtain any data and information necessary to meet its obligation herein defined.

f. Each party state must, to the extent authorized by federal law, require generators within its borders to use the best available waste management technologies and practices to minimize the volumes of wastes requiring disposal.

Article IV. The Commission

a. There is hereby created the Southeast Interstate Low-Level Radioactive Waste Management Commission ("Commission' or 'Compact Commission'). The Commission shall consist of two voting members from each party state to be appointed according to the laws of each state. The appointing authorities of each state must notify the Commission in writing of the identity of its members and any alternates. An alternate may act on behalf of the member only in the member's absence.

b. Each Commission member is entitled to one vote. No action of the Commission shall be binding unless a majority of the total membership cast their vote in the affirmative, or unless a greater than majority vote is specifically required by any other provision of this Compact.

c. The Commission must elect from among its members a presiding officer. The Commission shall adopt and publish, in convenient form, by-laws which are consistent with this Compact.

d. The Commission must meet at least once a year and shall also meet upon the call of the presiding officer, by petition of a majority of the party states, or upon the call of a host state. All meetings of the Commission must be open to the public.

e. The Commission has the following duties and powers:

1. to receive and approve the application of a non-party state to become an eligible state in accordance with the provisions of Article VII(b); and,

2. to receive and approve the application of an eligible state to become a party state in accordance with the provisions of Article VII(c); and

3. to submit an annual report and other communications to the governors and to the presiding officer of each body of the legislature of the party states regarding the activities of the Commission; and

4. to develop and use procedures for determining, consistent with considerations for public health and safety, the type and number of regional facilities which are presently necessary and which are projected to be necessary to manage waste generated within the region; and

5. to provide the party states with reference guidelines for establishing the criteria and procedures for evaluating alternative locations for emergency or permanent regional facilities; and

6. to develop and adopt, within one year after the Commission is constituted as provided in Article VII, Section d., procedures and criteria for identifying a party state as a host state for a regional facility as determined pursuant to the requirements of this Article. In accordance with these procedures and criteria, the Commission shall identify a host state for the development of a second regional disposal facility within three years after the Commission is constituted as provided for in Article VII, Section d. and shall seek to ensure that such facility is licensed and ready to operate as soon as required but in no event later than 1991.

In developing criteria, the Commission must consider the following: the health, safety, and welfare of the citizens of the party states; the existence of regional facilities within each party state; the minimization of waste transportation; the volumes and types of wastes generated within each party state; and the environmental, economic, and ecological impacts on the air, land and water resources of the party states.

The Commission shall conduct such hearings, require such reports, studies, evidence, and testimony, and do what is required by its approved procedures in order to identify a party state as a host state for a needed regional facility; and

7. in accordance with the procedures and criteria developed pursuant to section (e)(6) of this Article, to designate, by a two-thirds vote, a host state for the establishment of a needed regional facility. The Commission shall not exercise this authority unless the party states have failed to voluntarily pursue the development of such facility. The Commission shall have the authority to revoke the membership of a party state that willfully creates barriers to the siting of a needed regional facility; and

8. to require of and obtain from party states, eligible states seeking to become party states, and non-party states seeking to become eligible states, data and information necessary to the implementation of Commission responsibilities; and

9. notwithstanding any other provision of this Compact, to enter into agreements with any person, state, or similar regional body or group of states for the importation of waste into the region and for the right of access to facilities outside the region for waste generated within the region. The authorization to import requires a two-thirds majority vote of the Commission, including an affirmative vote of both representatives of the host state in which any affected regional facility is located. This shall be done only after an assessment of the affected facilities' capability to handle such wastes; and

10. to act or appear on behalf of any party state or states, only upon written request of both members of the Commission for such state or states, as an intervenor or party in interest before Congress, state legislatures, any court of law, or any federal, state, or local agency, board, or commission which has jurisdiction over the management of wastes. The authority to act, intervene, or otherwise appear shall be exercised by the Commission, only after approval by a majority vote of the Commission; and

11. to revoke the membership of a party state in accordance with Article VII(f).

f. The Commission may establish any advisory committees as it deems necessary for the purpose of advising the Commission on any matters pertaining to the management of low-level radioactive waste.

g. The Commission may appoint or contract for and compensate a limited staff necessary to carry out its duties and functions. The staff shall serve at the Commission's pleasure irrespective of the civil service, personnel, or other merit laws of any of the party states or the federal government and shall be compensated from funds of the Commission. In selecting any staff, the Commission shall assure that the staff has adequate experience and formal training to carry out such functions as may be assigned to it by the Commission. If the Commission has a headquarters it shall be in a party state.

h. Funding for the Commission shall be provided as follows:

1. each eligible state, upon becoming a party state, shall pay $25,000 to the Commission which shall be used for costs of the Commission's services.

2. each state hosting a regional disposal facility shall annually levy special fees or surcharges on all users of such facility, based upon the volume of wastes disposed of at such facilities, the total of which:

(a) must be sufficient to cover the annual budget of the Commission; and

(b) must represent the financial commitments of all party states to the Commission; and

(c) must be paid to the Commission, provided, however, that each host state collecting such fees or surcharges may retain a portion of the collection sufficient to cover its administrative costs of collection, and that the remainder be sufficient only to cover the approved annual budgets of the Commission.

3. The Commission must set and approve its first annual budget as soon as practicable after its initial meeting. Host states for disposal facilities must begin imposition of the special fees and surcharges provided for in this section as soon as practicable after becoming party states, and must remit to the Commission funds resulting from collection of such special fees and surcharges within 60 days of their receipt.

i. The Commission must keep accurate accounts of all receipts and disbursements. An independent certified public accountant shall annually audit all receipts and disbursements of Commission funds, and submit an audit report to the Commission. Such audit report shall be made a part of the annual report of the Commission required by Article IV(e)(3).

j. The Commission may accept for any of its purposes and functions any and all donations, grants of money, equipment, supplies, materials, and services (conditional or otherwise) from any state, or the United States, or any subdivision or agency thereof, or interstate agency, or from any institution, person, firm or corporation, and may receive, utilize, and dispose of the same. The nature, amount, and condition, if any, attendant upon any donation or grant accepted pursuant to this paragraph, together with the identity of the donor, grantor, or lender, shall be detailed in the annual report of the Commission.

k. The Commission is not responsible for any costs associated with (1) the creation of any facility, (2) the operation of any facility, (3) the stabilization and closure of any facility, (4) the post-closure observation and maintenance of any facility, or (5) the extended institutional control, after post-closure observation and maintenance of any facility.

l. As of January 1, 1986, the management of wastes at regional facilities is restricted to wastes generated within the region, and to wastes generated within non-party states when authorized by the Commission pursuant to the provisions of this compact. After January 1, 1986, the Commission may prohibit the exportation of waste from the region for the purposes of management.

m. 1. The Commission herein established is a legal entity separate and distinct from the party states, capable of acting in its own behalf, and is liable for its actions. Liabilities of the Commission shall not be deemed liabilities of the party states. Members of the Commission shall not be personally liable for actions taken by them in their official capacity.

2. Except as specifically provided in this Compact, nothing in this Compact shall be construed to alter the incidence of liability of any kind for any act, omission, course of conduct, or on account of any casual or other relationships. Generators, transporters of wastes, and owners and operators of sites shall be liable for their acts, omissions, conduct, or relationships in accordance with all laws relating thereto.

Article V. Development and Operation of Facilities

a. Any party state which becomes a host state in which a regional facility is operated shall not be designated by the Compact Commission as a host state for an additional regional facility until each party state has fulfilled its obligation, as determined by the Commission, to have a regional facility operated within its borders.

b. A host state desiring to close a regional facility located within its borders may do so only after notifying the Commission in writing of its intention to do so and the reasons therefor. Such notification shall be given to the Commission at least four years prior to the intended date of closure. Notwithstanding the four year notice requirement herein provided, a host state is not prevented from closing its facility or establishing conditions of its use and operations as necessary for the protection of the health and safety of its citizens. A host state may terminate or limit access to its regional facility if it determines that Congress has materially altered the conditions of this compact.

c. Each party state designated as a host for a regional facility shall take appropriate steps to ensure that an application for a license to construct and operate a facility of the designated type is filed with and issued by the appropriate authority.

d. No party state shall have any form of arbitrary prohibition on the treatment, storage, or disposal of low-level radioactive waste within its borders.

e. No party state shall be required to operate a regional facility for longer than a 20-year period, or to dispose of more than 32,000,000 cubic feet of low-level radioactive waste, whichever first occurs.

Article VI. Other Laws and Regulations

a. Nothing in this Compact shall be construed to:

1. abrogate or limit the applicability of any act of Congress or diminish or otherwise impair the jurisdiction of any federal agency expressly conferred thereon by the Congress;

2. abrogate or limit the regulatory responsibility and authority of the U.S. Nuclear Regulatory Commission or of an agreement state under Section 274 of the Atomic Energy Act of 1954 in which a regional facility is located;

3. make inapplicable to any person or circumstance any other law of a party state which is not inconsistent with this Compact;

4. make unlawful the continued development and operation of any facility already licensed for development or operation on the date this Compact becomes effective, except that any such facility shall comply with Article III, Article IV and Article V and shall be subject to any action lawfully taken pursuant thereto;

5. prohibit any storage or treatment of waste by the generator on its own premises;

6. affect any judicial or administrative proceeding pending on the effective date of this Compact;

7. alter the relations between, and the respective internal responsibilities of, the government of a party state and its subdivisions; and

8. affect the generation, treatment, storage, or disposal of waste generated by the atomic energy defense activities of the Secretary of the U.S. Department of Energy or federal research and development activities as defined in P.L. 96-573;

9. affect the rights and powers of any party state and its political subdivisions to regulate and license any facility within its borders or to affect the rights and powers of any party state and its political subdivisions to tax or impose fees on the waste managed at any facility within its borders.

b. No party state shall pass any law or adopt any regulation which is inconsistent with this Compact. To do so may jeopardize the membership status of the party state.

c. Upon formation of the compact no law or regulation of a party state or of any subdivision or instrumentality thereof may be applied so as to restrict or make more inconvenient access to any regional facility by the generators of another party state than for the generators of the state where the facility is situated.

d. Restrictions of waste management of regional facilities pursuant to Article IV shall be enforceable as a matter of state law.

Article VII. Eligible Parties, Withdrawal, Revocation, Entry into Force, Termination

a. This Compact shall have as initially eligible parties the States of Alabama, Florida, Georgia, Mississippi, North Carolina, South Carolina, Tennessee, and Virginia.

b. Any state not expressly declared eligible to become a party state to this Compact in section (a) of this Article may petition the Commission, once constituted, to be declared eligible. The Commission may establish such conditions as it deems necessary and appropriate to be met by a state wishing to become eligible to become a party state to this Compact pursuant to the provisions of this section. Upon satisfactorily meeting such conditions and upon the affirmative vote of two-thirds of the Commission, including the affirmative vote of both representatives of a host state in which any affected regional facility is located, the petitioning state shall be eligible to become a party state to this Compact and may become a party state in the same manner as those states declared eligible in section (a) of this Article.

c. Each state eligible to become a party state to this Compact shall be declared a party state upon enactment of this Compact into law by the state and upon payment of the fees required by Article IV(h)(1). The Commission is the judge of the qualifications of the party states and of its members and of their compliance with the conditions and requirements of this Compact and the laws of the party states relating to the enactment of this Compact.

d. 1. The first three states eligible to become party states to this Compact which enact this Compact into law and appropriate the fees required by Article IV(h)(1) shall immediately, upon the appointment of their Commission members, constitute themselves as the Southeast Interstate Low-Level Radioactive Waste Management Commission, shall cause legislation to be introduced in the Congress which grants the consent of the Congress to this Compact, and shall do those things necessary to organize the Commission and implement the provisions of this Compact.

2. All succeeding states eligible to become party states to this Compact shall be declared party states pursuant to the provisions of section c of this Article.

3. The consent of the Congress shall be required for full implementation of this Compact. The provisions of Article V, Section d. shall not become effective until the effective date of the import ban authorized by Article IV, Section L as approved by Congress. The Congress may by law withdraw its consent only every five years.

e. No state which holds membership in any other regional compact for the management of low-level radioactive waste may be considered by the Compact Commission for eligible state status or party state status.

f. Any party state which fails to comply with the provisions of this Compact or to fulfill the obligations incurred by becoming a party state to this Compact may be subject to sanctions by the Commission, including suspension of its rights under this Compact, and revocation of its status as a party state. Any sanction shall be imposed only upon the affirmative vote of at least two-thirds of the Commission members. Revocation of party state status may take effect on the date of the meeting at which the Commission approves the resolution imposing such sanction, but in no event shall revocation take effect later than 90 days from the date of such meeting. Rights and obligations incurred by being declared a party state to this Compact shall continue until the effective date of the sanction imposed or as provided in the resolution of the Commission imposing the sanction.

The Commission must, as soon as practicable after the meeting at which a resolution revoking status as a party state is approved, provide written notice of the action along with a copy of the resolution to the governors, the presidents of the senates, and the speakers of the houses of representatives of the party states, as well as chairmen of the appropriate committees of the Congress.

g. Subject to the provisions of Article VII, Section h., any party state may withdraw from this Compact by enacting a law repealing the Compact, provided that if a regional facility is located within such state, such regional facility shall remain available to the region for four years after the date the Commission receives notification in writing from the governor of such party state of the rescission of the Compact. The Commission, upon receipt of the notification, shall, as soon as practicable, provide copies of such notification to the governors, the presidents of the senates, and the speakers of the houses of representatives of the party states, as well as the chairmen of the appropriate committees of the Congress.

h. The right of a party state to withdraw pursuant to Article VII Section g. shall terminate thirty days following the commencement of operation of the second host state disposal facility. Thereafter, a party state may withdraw only with the unanimous approval of the Commission and with the consent of Congress. For purposes of this section, the low-level radioactive waste disposal facility located in Barnwell County, South Carolina shall be considered the first host state disposal facility.

i. This Compact may be terminated only by the affirmative action of the Congress or by the rescission of all laws enacting the Compact in each party state.

Article VIII. Penalties

a. Each party state, consistently with its own law, shall prescribe and enforce penalties against any person not an official of another state for violation of any provision of this Compact.

b. Each party state acknowledges that the receipt by a host state of waste packaged or transported in violation of applicable laws and regulations can result in imposition of sanctions by the host state which may include suspension or revocation of the violator's right of access to the facility in the host state.

Article IX. Severability and Construction

The provisions of this Compact shall be severable and if any phrase, clause, sentence, or provision of this Compact is declared by a court of competent jurisdiction to be contrary to the Constitution of any participating state or of the United States, or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this Compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If any provision of this Compact shall be held contrary to the Constitution of any state participating therein, the Compact shall remain in full force and effect as to the state affected as to all severable matters. The provisions of this Compact shall be liberally construed to give effect to the purposes thereof."



§ 12-8-123. Appointment of members of Southeast Interstate Low-Level Radioactive Waste Management Commission and their alternates

The members of the commission from the State of Georgia and their alternates shall be appointed by the Governor to serve as members of the commission and alternates at the pleasure of the Governor.






Article 6 - Mitigating Effect of Hazardous Materials Discharge

§ 12-8-140. Definitions

As used in this article, the term:

(1) "Director" means the director of the Environmental Protection Division of the Department of Natural Resources.

(2) "Discharge" means leakage, seepage, or other release of hazardous materials on land or into a river, stream, lake, or other body of water or into the air.

(3) "Hazardous materials" means any material which because of its quantity, concentration, or physical, chemical, or infectious characteristics may:

(A) Cause or significantly contribute to an increase in mortality or an increase in serious irreversible or incapacitating reversible illness; or

(B) Pose a substantial present or potential hazard to human health or to the environment when improperly treated, stored, transported, disposed of, or otherwise managed.

(4) "Person" means an individual, partnership, association, corporation, firm, or other entity.



§ 12-8-141. Immunity for persons providing assistance or advice

(a) Except as otherwise provided in this Code section, no person who upon request provides assistance or advice in mitigating or attempting to mitigate the effects of an actual or threatened discharge of hazardous materials or in preventing, or in attempting to prevent, such a discharge shall be subject to civil liabilities or penalties of any type.

(b) Nothing in subsection (a) of this Code section shall be construed to limit or otherwise affect the liability of any person for damages or other civil liabilities or penalties of any type resulting from such person's gross negligence or from such person's reckless, wanton, or intentional misconduct.

(c) Nothing in subsection (a) of this Code section shall be construed to limit or otherwise affect the liability for damages or other civil or criminal liabilities or penalties of any type of any person whose conduct caused in whole or in part or contributed to such actual or threatened discharge of hazardous material.

(d) Nothing in subsection (a) of this Code section shall be construed to limit or otherwise affect the liability of any person for civil or criminal liabilities or penalties pursuant to Part 1 of Article 3 of this chapter or the legal responsibility of any person to comply with Part 1 of Article 3 of this chapter.

(e) Nothing in subsection (a) of this Code section shall be construed to limit or otherwise affect the liability for damages or other civil or criminal liabilities or penalties of any person, as defined in this article, who receives or expects to receive compensation or any pecuniary benefit, directly or indirectly, from any source, other than reimbursement for out-of-pocket expenses for services in rendering such assistance or advice.



§ 12-8-142. Report of persons providing assistance

Any person who provides assistance or advice under subsection (a) of Code Section 12-8-141 shall file a written report with the director. The reports shall be filed within five days of the rendering of such assistance or advice and shall detail the assistance and advice rendered and, when applicable, the location and method of disposal of any hazardous materials disposed of as a part of such assistance or advice. This Code section shall not apply to any local, state, or federal agency or government nor to any employee thereof.






Article 7 - Product Packaging

§ 12-8-160. Legislative findings and declarations

The General Assembly finds and declares that:

(1) The management of solid waste can pose a wide range of hazards to public health and safety and to the environment;

(2) Packaging comprises a significant percentage of the overall solid waste stream;

(3) The presence of heavy metals in packaging is a concern in light of the likely presence of heavy metals in emissions or ash when packaging is incinerated or in leachate when packaging is landfilled;

(4) Lead, mercury, cadmium, and hexavalent chromium, on the basis of available scientific and medical evidence, are of particular concern;

(5) It is desirable as a first step in reducing the toxicity of packaging waste to eliminate the addition of heavy metals to packaging; and

(6) It is desirable to achieve reduction in toxicity without impeding or discouraging the expanded use of postconsumer materials in the production of packaging and its components.



§ 12-8-161. Definitions

As used in this article, the term:

(1) "Board" means the Board of Natural Resources.

(2) "Distributor" means a person who takes title to products or packaging purchased for resale.

(3) "Manufacturer" means a person who offers for sale or sells products or packaging to a distributor.

(4) "Package" means a container which provides a means of marketing, protecting, or handling a product, including a unit package, intermediate package, or a shipping container. The term "package" also includes, but is not limited to, unsealed receptacles such as carrying cases, crates, cups, pails, rigid foil and other trays, wrappers and wrapping films, bags, and tubs.

(5) "Packaging component" means any individual assembled part of a package, including but not limited to interior and exterior blocking, bracing, cushioning, weatherproofing, exterior strapping except for steel strapping which contains less than 100 ppm lead, coatings, closures, inks, labels, and tinplated steel that meets the American Society for Testing and Materials (ASTM) specification A-623.



§ 12-8-162. Prohibition against sale of packages containing lead, cadmium, mercury, or hexavalent chromium; allowable concentration levels

(a) On and after July 1, 1994, no manufacturer or distributor shall offer for sale, sell, or offer for promotional purposes in this state a package or packaging component which includes, in the package itself or in any packaging component, inks, dyes, pigments, adhesives, stabilizers, or any other additives containing lead, cadmium, mercury, or hexavalent chromium which has been intentionally introduced as an element during manufacturing or distribution as opposed to the incidental presence of any of these elements and which exceeds the concentration level established by the board.

(b) On and after July 1, 1994, no manufacturer or distributor shall offer for sale, sell, or offer for promotional purposes in this state a product in a package which includes, in the package itself or in any of the packaging components, inks, dyes, pigments, adhesives, stabilizers, or any other additives containing lead, cadmium, mercury, or hexavalent chromium which has been intentionally introduced as an element during manufacturing or distribution as opposed to the incidental presence of any of these elements and which exceeds the concentration level established by the board.

(c) The sum of the concentration levels of lead, cadmium, mercury, and hexavalent chromium present in a package or packaging component established by the board shall not exceed the following:

(1) Six hundred parts per million by weight on and after July 1, 1994;

(2) Two hundred fifty parts per million by weight on and after July 1, 1995; and

(3) One hundred parts per million by weight on and after July 1, 1996.

Concentration levels of lead, cadmium, mercury, and hexavalent chromium shall be determined using American standard of testing materials test methods, as revised, or United States Environmental Protection Agency test methods for evaluating solid waste, S-W 846, as revised.



§ 12-8-163. Exempt packaging

The following packaging and packaging components are exempt from the requirements of this article:

(1) Packaging or packaging components with a code indicating a date of manufacture prior to July 1, 1994;

(2) Packages or packaging components to which lead, cadmium, mercury, or hexavalent chromium have been added in the manufacturing, forming, printing, or distribution process in order to comply with health or safety requirements of federal law or for which there is no feasible alternative if the manufacturer of a package or packaging component petitions the board for an exemption from the provisions of this article for a particular package or packaging component. The board may grant a two-year exemption, if warranted by the circumstances, and an exemption may, upon meeting either criterion of this paragraph, be renewed for two years. For purposes of this paragraph, a use for which there is no feasible alternative is one in which the regulated substance is essential to the protection, safe handling, or function of the package's contents;

(3) Packages and packaging components that would not exceed the maximum contaminant levels established but for the addition of postconsumer materials; or

(4) All alcohol products bottled prior to January 1, 1994.



§ 12-8-164. Certificates of compliance

On and after July 1, 1994, each manufacturer or distributor of packaging or packaging components shall make available to purchasers, the board, and the general public, upon request, certificates of compliance which state that the manufacturer's or distributor's packaging or packaging components comply with, or are exempt from, the requirements of this article. If the manufacturer or distributor of the package or packaging component reformulates or creates a new package or packaging component, the manufacturer or distributor shall provide an amended or new certificate of compliance for the reformulated or new package or packaging component.



§ 12-8-165. Rules and regulations

The board shall be authorized to adopt, promulgate, modify, amend, and repeal rules and regulations to implement and enforce the provisions of this article as the board may deem necessary.



§ 12-8-166. Violation of article

Any person who violates any provision of this article shall be guilty of a misdemeanor.






Article 8 - Pollution Prevention Assistance Division

§ 12-8-180. Definitions

As used in this article, the term:

(1) "Board" means the Board of Natural Resources.

(2) "Commissioner" means the commissioner of natural resources.

(3) "Division" means the Pollution Prevention Assistance Division of the Department of Natural Resources.

(4) "Division director" means the director of the division.

(5) "Environmental Protection Division" means the Environmental Protection Division of the Department of Natural Resources.



§ 12-8-181. Establishment of division; appointment of director; voluntary activities of businesses and industries

(a) There is established within the Department of Natural Resources the Pollution Prevention Assistance Division. The commissioner shall appoint a division director, subject to the approval of the board, who shall serve at the pleasure of the commissioner.

(b) Any other provision of this article to the contrary notwithstanding, participation by private businesses and industries in the assistance activities of the division shall be voluntary.



§ 12-8-182. Administrative responsibility of division; duty of division director; rules and regulations of board

(a) The division shall have responsibility for the administration of this article.

(b) The division director shall assist the commissioner in instituting activities to fulfill the purposes of this article.

(c) The board shall have the authority to promulgate and adopt rules and regulations to carry out the purposes of this article.



§ 12-8-183. Pollution prevention assistance plan

(a) Not later than October 1, 1994, the division shall complete a pollution prevention assistance plan to achieve voluntary participation by businesses and industries within the state in programs and activities designed to prevent the pollution of the environment by the products and by-products of such businesses and industries. The plan shall establish the objectives of the division and address such matters as the division deems appropriate.

(b) The division shall publish the plan developed pursuant to subsection (a) of this Code section for public comment and shall send a copy of the plan to the board, the Governor, the Speaker of the House of Representatives, and the President of the Senate for comment. The division shall seek and encourage public comment on the plan and shall document and consider such comments.

(c) The division shall present a final plan to the commissioner within 60 days after publication for public comment. If the commissioner approves, the division shall implement the plan. The plan may be amended from time to time as required or appropriate, after public notice and comment.



§ 12-8-184. Confidentiality of information provided by business or industry; ownership of reports and plans

The division shall not disclose to the public any information designated by law as confidential or proprietary provided by any business or industry in the course of developing and implementing pollution prevention and environmental waste reduction assessments and activities. Pollution prevention and environmental waste reduction reports and plans developed by or for any business or industry shall be the property of such business or industry, except as otherwise agreed to and except for such reports as otherwise required by law to be the property of the division.



§ 12-8-185. Duty of division to advise on rules and regulations governing toxic substances

The division shall advise the director of the Environmental Protection Division on rules and regulations of the Environmental Protection Division governing toxic substance production, use, transport, distribution, and release into the workplace or the environment.



§ 12-8-186. Biennial report of division

On or before November 15, 1994, and biennially thereafter, the division shall prepare and present to the board, the Governor, the Speaker of the House of Representatives, and the President of the Senate a report of the division's operations and activities pursuant to this article and an assessment of the future hazardous waste disposal capacity needs of the state. The report shall review progress toward pollution prevention and environmental waste reduction goals, provide an evaluation of progress by businesses and industries in this state, and make any appropriate recommendations for legislative action. The report shall include a proposed work plan for the following biennium which will provide, to the extent possible, an evaluation of projects and strategies for bringing about voluntary pollution prevention and waste reduction, alternatives to toxic use, objectives, financing, and institutional innovations. The report may also include amendments to the plan required under Code Section 12-8-183.



§ 12-8-187. Preparation by division of biennial report of hazardous waste generators and capacity assurance plan

The division may, at the direction of the commissioner, prepare the biennial report of hazardous waste generators required under Section 104(k) of the Superfund Amendments and Reauthorization Act of 1986 and prepare the capacity assurance plan required under 40 C.F.R. 262.41.



§ 12-8-188. Biennial needs assessment report on hazardous waste management facility

The division shall no less than biennially assess capacity, demand, generation, and other factors which may affect the determination of the need for a hazardous waste management facility in Georgia to be built with state support and involvement and shall include in the biennial report required by Code Section 12-8-186 a needs assessment report relative to the need for such a facility and the continued need for the assessment required by this Code section.



§ 12-8-189. Transfer of personnel and facilities of Georgia Hazardous Waste Management Authority and other state programs to division

(a) On October 1, 1993, the staff and physical and financial assets, property, records, and programs of the Georgia Hazardous Waste Management Authority shall be transferred to the division for administration and use by the division. Any funding subsequent to October 1, 1993, designated for or to such authority shall be directed to the division for administration and use by the division. Upon approval of the commissioner, the staff of the division may serve as staff to such authority for such periods of time as is determined by the commissioner to be necessary.

(b) State programs of waste reduction, pollution prevention, and reporting implemented by other agencies, authorities, or divisions may be transferred, along with any financial and physical assets and records which are used in support of said programs, to the division for administration and use by the division.






Article 9 - Georgia Hazardous Site Reuse and Redevelopment

§ 12-8-200. Short title

This article shall be known and may be cited as the "Georgia Brownfield Act."



§ 12-8-201. Public policy

(a) It is declared to be the public policy of the State of Georgia, in furtherance of its responsibility to protect the public health, safety, and well-being of its citizens and to protect and enhance the quality of its environment, to encourage the clean up, reuse, and redevelopment of properties where there have been releases of hazardous waste, hazardous constituents, and hazardous substances, into the environment.

(b) The General Assembly declares its intent to fund the execution of the public policy set forth in subsection (a) of this Code section by and through the division with application review fees established and collected by the division pursuant to Code Section 12-8-209. The General Assembly further declares its intent to ensure that the funding provided by the application review fees will not be diverted for any purpose other than the administration of this article by the division. Appropriation of funds to the Department of Natural Resources for inclusion in the hazardous waste trust fund continued in existence by subsection (a) of Code Section 12-8-95 shall be deemed consistent with this declaration of legislative intent.



§ 12-8-202. Definitions

(a) Unless otherwise provided in this article, the definition of all terms included in Code Sections 12-8-62 and 12-8-92 shall be applicable to this article.

(b) As used in this article, the term:

(1) "Corrective action plan" means the corrective action plan required by Code Section 12-8-207.

(2) "Ground water" means any subsurface water that is in a zone of saturation.

(3) "Petroleum" means petroleum, including crude oil or any fraction thereof (including gasoline, gasohol, diesel fuel, fuel oils including #2 fuel oil, kerosene, or jet turbine fuel), that is liquid at standard conditions of temperature and pressure (60 degrees Fahrenheit and 14.7 pounds per square inch absolute).

(4) "Preexisting release" means a release, as such term is defined in paragraph (11) of Code Section 12-8-92, which occurred prior to the prospective purchaser's application for a limitation of liability pursuant to this article. The term "preexisting release" includes but is not limited to release of petroleum even if such release is from an underground storage tank system as defined in paragraph (18) of Code Section 12-13-3.

(5) "Property interest" means any interest in real property, without regard to whether such interest is exclusive or possessory.

(6) "Prospective purchaser" means a person who intends to acquire a property interest in a property where there is a preexisting release or a person who has applied for a limitation of liability pursuant to this article within 30 days of acquiring such property interest in a property where there is a preexisting release.

(7) "Qualifying property" means a property which meets the criteria of Code Section 12-8-205.

(8) "Risk reduction standards" means those standards promulgated by the board pursuant to Part 2 of Article 3 of this chapter.

(9) "Soil" means any unconsolidated earth material, together with any unconsolidated plant or animal matter or foreign material that has been incorporated into it, that either consists of or remains within, or comes to be deposited on, native soil or regolith.

(10) "Source material" means any preexisting release that acts or may likely act as a reservoir for continued releases to ground water, soil, surface water, or air or act as a source for direct exposure.



§ 12-8-203. Rules and regulations

(a) The board shall have the power to adopt, promulgate, modify, amend, and repeal rules and regulations to implement and enforce the provisions of this article as necessary to provide for the redevelopment and return to productive use certain qualifying properties. Such rules and regulations may be applicable to the state as a whole or may vary from region to region, as may be appropriate to facilitate the accomplishment of the provisions, purposes, and policies of this article.

(b) The board's rules and regulations shall include, but shall not be limited to, the following:

(1) Rules and regulations governing the eligibility criteria of prospective purchasers seeking a limitation of liability;

(2) Rules and regulations governing procedures for application and approval of prospective purchasers seeking a limitation of liability; and

(3) Rules and regulations governing procedures and criteria for determining whether a prospective purchaser qualifies for a limitation of liability.



§ 12-8-204. Powers and duties of director

(a) The director shall have the power and duty:

(1) To make determinations, in accordance with procedures and criteria enumerated in this article and rules and regulations promulgated pursuant to this article, as to whether a prospective purchaser qualifies for a limitation of liability;

(2) To make determinations, in accordance with procedures and criteria enumerated in this article and rules and regulations promulgated pursuant to this article, as to whether a proposed corrective action plan is sufficient to bring the qualifying property into compliance with the risk reduction standards;

(3) To ensure that all actions in an approved corrective action plan are completed within the time specified, the corrective action requirements are implemented, and the risk reduction standards are achieved and certified for a qualifying property prior to concurrence with a certification of compliance;

(4) To approve corrective action plans;

(5) To concur with certifications of compliance; and

(6) To assess and collect application review fees from prospective purchasers.

(b) The powers and duties described in subsection (a) of this Code section may be exercised and performed by the director through such duly authorized agents and employees as the director deems necessary and proper.



§ 12-8-205. Criteria for property to qualify for limitation of liability

In order to be considered a qualifying property for a limitation of liability as provided in Code Section 12-8-207, a property shall meet the following criteria:

(1) The property shall have a preexisting release;

(2) Any lien filed under subsection (e) of Code Section 12-8-96 or subsection (b) of Code Section 12-13-12 against the property shall be satisfied or settled and released by the director pursuant to Code Section 12-8-94 or 12-13-6, and satisfactory provision shall have been made as determined by the director for the repayment to the division of any funds expended by the division from the federal Leaking Underground Storage Tank Trust Fund;

(3) The property shall not:

(A) Be listed on the federal National Priorities List pursuant to the federal Comprehensive Environmental Response, Compensation, and Liability Act, 42 U.S.C. Section 9601, et seq.;

(B) Be currently undergoing response activities required by an order of the regional administrator of the federal Environmental Protection Agency issued pursuant to the provisions of such act; or

(C) Be a hazardous waste facility, as defined in Code Section 12-8-62, that is currently subject to a permit for the treatment, storage, or disposal of hazardous waste issued pursuant to Code Section 12-8-66; and

(4) The property shall meet other criteria as may be established by the board as provided in this article and Article 3 of this chapter.



§ 12-8-206. Criteria for prospective purchasers to qualify for limitation of liability

(a) To qualify for a limitation of liability as provided in Code Section 12-8-207, a prospective purchaser must meet the following criteria:

(1) The prospective purchaser must not be a person who has contributed or who is contributing to a release at the qualifying property;

(2) Where the prospective purchaser is an individual, the party must not: be a relative by blood within the third degree of consanguinity or by marriage; be an employee, shareholder, officer, or agent; or otherwise be affiliated with a current owner of the subject property or any person who has contributed or is contributing to a release at the subject property;

(3) Where the prospective purchaser is a corporation or other legal entity, the party must not: be a current or former subsidiary, division, parent company, or partner; be the employer or former employer; or otherwise have been affiliated with the current owner of the subject property or any person who has contributed or is contributing to a release at the subject property;

(4) The prospective purchaser must not be in violation of any order, judgment, statute, rule, or regulation subject to the enforcement authority of the director; and

(5) The prospective purchaser must meet such other criteria as may be established by the board pursuant to Code Section 12-8-203.

(b) The director may grant a variance from the eligibility requirements contained in paragraphs (2), (3), (4), and (5) of subsection (a) of this Code section if the director finds that such criteria would render a prospective purchaser ineligible for a limitation of liability under this article, that no other qualified prospective purchaser has applied for a limitation of liability for the qualifying property, and that:

(1) Such ineligibility would result in the continuation of a condition which poses a threat to human health and the environment;

(2) The director would likely be required to perform the necessary corrective action using funds from the hazardous waste trust fund; and

(3) In all probability, the director would be unable to recover the cost of the corrective action as provided in Code Section 12-8-96.1.

The director may place such conditions upon the grant of a variance as he or she deems appropriate including, without limitation, a provision relating to the time all or a portion of the corrective action must be completed, and if the applicant fails to comply with such conditions the director may modify or withdraw such variance.



§ 12-8-207. Limitation of expenses following approval of a corrective action plan

(a) (1) Upon the director's approval of the prospective purchaser corrective action plan or concurrence with the certification of compliance described in this Code section, whichever first occurs, a prospective purchaser shall not be liable to the state or any third party for costs incurred in the remediation of, equitable relief relating to, or damages resultant from the preexisting release, nor shall the prospective purchaser be required to certify compliance with risk reduction standards for ground water, perform corrective action, or otherwise be liable for any preexisting releases to ground water associated with the qualifying property.

(2) The limitation of liability provided under this Code section shall also benefit a qualifying purchaser who applies for a limitation of liability within 30 days following acquisition of title or any other new property interest in the qualifying property and subsequently receives the director's approval of a prospective purchaser corrective action plan or concurrence with a certification of compliance described in this Code section.

(b) (1) For qualifying properties which the director has designated as needing corrective action in accordance with paragraph (8) of subsection (a) of Code Section 12-8-97, any party desiring to qualify for a limitation of liability pursuant to this Code section shall submit a prospective purchaser corrective action plan to the division. The corrective action plan shall, at minimum, enumerate and describe in detail those actions planned and proposed to bring any source material or soil found on the qualifying property into compliance with all applicable rules and regulations adopted by the board governing the investigation, cleanup, and corrective action at properties listed on the hazardous site inventory. A corrective action plan submitted by a prospective purchaser under this subsection shall be in such form and meet such criteria as established by the board.

(2) The prospective purchaser shall submit proof of financial assurance, in such form as specified by the director, of his or her ability to implement the corrective action plan.

(3) Upon the director's approval of the prospective purchaser corrective action plan, it shall be the responsibility of the prospective purchaser to implement said plan. The director's approval of a prospective purchaser corrective action plan shall not in any way be construed as a guarantee, promise, or assurance that the director will concur with the prospective purchaser's certification of compliance for source material and soil in accordance with the provisions of this Code section. Compliance with the appropriate risk reduction standards for source material or soil in effect at the time the director's concurrence is sought is the sole responsibility of the prospective purchaser. The prospective purchaser shall not acquire a vested right to the director's concurrence regardless of the expenditure of money. The prospective purchaser shall implement the corrective action plan with the understanding that the requirements of corrective action necessary to obtain a limitation of liability are subject to change because of newly discovered facts or subsequent changes in state or federal laws, rules, or regulations.

(4) The director's approval of the prospective purchaser corrective action plan shall specify a time within which the prospective purchaser must certify the qualifying property to be in compliance with the risk reduction standards for source material or soil in order to maintain the limitation of liability provided for by subsection (a) of this Code section. The director may revoke the limitation of liability provided for by subsection (a) of this Code section if the prospective purchaser fails to certify compliance within such time.

(5) If at any time the director determines that any element of an approved prospective purchaser corrective action plan must be modified in order to achieve compliance with the risk reduction standards for source material or soil or that the corrective action is not being implemented in accordance with the corrective action plan, the director may revoke his or her approval of the plan and the limitation of liability by providing the prospective purchaser with written notification specifying the basis for making such determination and requesting modification and resubmission of a modified plan or an opportunity to address any deficiencies in implementing the corrective action plan within a specified time. If at any time the prospective purchaser determines that any element of an approved prospective purchaser corrective action plan must be modified in order to achieve compliance with the risk reduction standards for source material or soil, the prospective purchaser shall notify the director and obtain approval of the proposed modification.

(6) A prospective purchaser shall, upon completion of those activities specified in the corrective action plan, submit to the director a compliance status report certifying the compliance of any source material or soil found on the qualifying property with the risk reduction standards for source material or soil and corrective action requirements. The qualifying property will be deemed in compliance with the source or soil contamination risk reduction standards upon the prospective purchaser's receipt of the director's written concurrence with the compliance status report.

(c) For those qualifying properties which the director has not yet designated as being in need of corrective action, any party desiring to qualify for a limitation of liability as provided in this Code section shall certify the qualifying property to be in compliance with the risk reduction standards for source material or soil by submitting a compliance status report to the division in such form as provided by rules and regulations adopted by the board. A compliance status report submitted by a prospective purchaser under this subsection shall be in such form and meet such criteria as established by the board. The qualifying property will be deemed in compliance with the risk reduction standards for source material or soil upon the prospective purchaser's receipt of the director's written concurrence with the compliance status report.

(d) A person who holds indicia of ownership executed by the prospective purchaser primarily to protect said person's security interest in the qualifying property or who acts in good faith solely in a fiduciary capacity and who did not actively participate in the management, disposal, or release of hazardous wastes, hazardous constituents, or hazardous substances on or from the qualifying property shall not be liable to the state or any third party for costs incurred in the remediation of, equitable relief relating to, or damages resultant from the preexisting release at the qualifying property.

(e) When a person who holds indicia of ownership executed by the prospective purchaser primarily to protect said person's security interest in the qualifying property takes title to the qualifying property from the prospective purchaser via foreclosure or a deed in lieu of foreclosure, such new titleholder shall maintain his or her limitation of liability under subsection (d) of this Code section if:

(1) The director is informed in writing of the transfer of title; and

(2) Within 180 days, or such other time period as specified by the director, of said transfer of title, the new titleholder:

(A) Presents the name of a new party who qualifies as a prospective purchaser for the qualifying property along with said new party's written assurance, including financial assurance, that the prospective purchaser corrective action plan will be fully implemented; or

(B) Submits a statement in writing that the new titleholder complies with the requirements applicable to prospective purchasers under this article.



§ 12-8-208. Exceptions to limitation of liability

(a) The limitation of liability provided by subsection (a) of Code Section 12-8-207 shall be contingent upon the prospective purchaser's good faith implementation of the corrective action plan as approved by the director as well as the certification of compliance with the risk reduction standards and corrective action requirements. Such limitation of liability shall not be applicable during any time the director's approval of the corrective action plan has been suspended or revoked.

(b) The limitation of liability provided by this article shall not affect any right of indemnification which any person has or may acquire by contract against any other person who is otherwise liable for creating an environmental hazard; apply to persons who intentionally, wantonly, or willfully violate federal or state regulations in the cleanup process; or apply to any release occurring or continuing after the date of the certification of compliance unless any such continuing release is specifically addressed in the director's concurrence with the certification of compliance.

(c) (1) The limitation of liability provided by this article shall survive any subsequent change in the nature of a prospective purchaser's interest in the qualifying property and shall automatically inure to the benefit of heirs, assigns, successors in title, and designees of the person to whom such limitation of liability is granted and to any person acquiring any other property interest in the property for which the limitation of liability was granted; provided, however, that in no event shall the director's approval of a corrective action plan or concurrence with a certification of compliance operate to absolve from liability any party deemed to be a person who has contributed or is contributing to a release at the qualifying property.

(2) Any voluntary transfer of the title to a property or any portion thereof for which a limitation of liability has been granted to any party that would be disqualified from obtaining a limitation of liability for such property under Code Section 12-8-206 shall terminate any limitation of liability applicable to the transferor under this article.

(d) For the purpose of determining liability for continuing or future releases of regulated substances upon or from any qualifying property for which the director has concurred with a certification of compliance pursuant to Code Section 12-8-207, the background or baseline concentration for any and all releases for which corrective action was performed or compliance certified or both shall be equivalent to the risk reduction standard for which compliance was certified in order to invoke the limitation of liability.

(e) The limitation of liability provided by this article shall have no effect on liability for releases of hazardous waste, hazardous constituents, or hazardous substances not addressed in the corrective action plan or the certification of compliance. Any such release shall constitute a new, separate, and distinct release, subject to the provisions of Part 2 of Article 3 of this chapter.

(f) Nothing in this article shall limit the authority of the director or the division to take action in response to any release or threat of release. Except as provided in this article, nothing shall limit the authority of the director or the division to seek recovery of costs from persons liable under Part 2 of Article 3 of this chapter.



§ 12-8-209. Initial compliance status report

The initial compliance status report or a corrective action plan submitted for any qualifying property under Code Section 12-8-207 shall be deemed to be an application to participate in the program described in this article and shall be submitted in such form as may be prescribed by the director. By making said initial submission, the prospective purchaser agrees to the provisions of this Code section. A nonrefundable application review fee of $3,000.00 shall be submitted with the application. Within 30 days of the receipt of the application, the director shall cause to be prepared and delivered to the applicant an estimate of the projected costs of the division to review the application. The director may, at any time during the application review process, invoice the applicant for any costs of the division in reviewing the application that exceed the initial application review fee. Failure to remit payment within 30 days of receipt of invoice may cause rejection of the application. The director may not issue a written concurrence with a certification of compliance if there is an outstanding fee to be paid by the prospective purchaser.



§ 12-8-210. Applicability of limitation of liability to persons who purchased after July 1, 2002, and before July 1, 2005

The provisions of this article applicable to prospective purchasers shall also apply to any person who purchased a property after July 1, 2002, and before July 1, 2005, where there was a preexisting release at the time of purchase, such purchaser did not cause or contribute to such preexisting release, and such purchaser applies for the limitation of liability provided by this article on or before January 1, 2006.



§ 12-8-211. Application to identified purchasers

The limitation of liability provided under this article shall also apply to any qualifying prospective purchaser who, after May 1, 2012, has applied for a limitation of liability for a qualifying property and who subsequently obtains the director's approval of a prospective purchaser corrective action plan or concurrence with a certification of compliance for the qualifying property.









Chapter 9 - Prevention and Control of Air Pollution

Article 1 - Air Quality

§ 12-9-1. Short title

This article shall be known and may be cited as "The Georgia Air Quality Act."



§ 12-9-2. Declaration of public policy

It is declared to be the public policy of the State of Georgia to preserve, protect, and improve air quality and to control emissions to prevent the significant deterioration of air quality and to attain and maintain ambient air quality standards so as to safeguard the public health, safety, and welfare consistent with providing for maximum employment and full industrial development of the state.



§ 12-9-3. Definitions

(a) As used in this article, the term:

(1) "Administrator" means the administrator of the United States Environmental Protection Agency.

(2) "Air-cleaning device" means any method, process, or equipment which removes, reduces, or renders less noxious air contaminants discharged into the atmosphere.

(3) "Air contaminant" means solid or liquid particulate matter, dust, fumes, gas, mist, smoke, or vapor or any matter or substance either physical, chemical, biological, radioactive, including without limitation source material, special nuclear material, and by-product material, or any combination of any of the above.

(4) "Air pollution" means the presence in the outdoor atmosphere of one or more air contaminants.

(5) "Ambient air" means that portion of the atmosphere external to facilities to which the general public has access.

(6) "Area of the state" means any city or county or portion thereof or other substantial geographical area of the state as may be designated by the division.

(7) "Board" means the Board of Natural Resources of the State of Georgia.

(8) "Compliance plan" means a plan which outlines the methods, procedures, or other means by which the owner, operator, or applicant intends to achieve or maintain compliance with the requirements of this article or the rules and regulations promulgated pursuant to this article.

(9) "Construction" means any fabrication, erection, or installation and includes any modification as defined in paragraph (22) of this Code section.

(10) "Control measure" means any equipment, device, process, procedure, material, or method used to reduce emissions from a source in such a manner that the emission reduction can be verified by the director.

(11) "Director" means the director of the Environmental Protection Division of the Department of Natural Resources of the State of Georgia or his designee.

(12) "Division" means the Environmental Protection Division of the Department of Natural Resources of the State of Georgia.

(13) "Effects on welfare" includes, but is not limited to, effects on soils, water, crops, vegetation, man-made materials, animals, wildlife, weather, visibility, and climate, damage to and deterioration of property, public safety, and hazards to transportation, as well as effects on economic values or development and on personal comfort and well-being.

(14) "Emission" or "emitting" means any discharging, giving off, sending forth, placing, dispensing, scattering, issuing, circulating, releasing, or any other emanation of any air contaminant or contaminants into the atmosphere.

(15) "Emission limitation" means a requirement established which limits the quantity, rate, type, or concentration of emissions of air contaminants, including all means of emission limitation, supplemental or intermittent means of emission limitation, and any requirement relating to the equipment or operation or maintenance of a source to assure emission reduction.

(16) "Emission offset" means a requirement providing for a proportional decrease in the emissions of a quantity or type of air contaminant from a source, facility, or area of the state in order to compensate or counteract the effects of an emission increase from such source, facility, or area of the state.

(17) "Facility" means any stationary source or group of stationary sources located within a contiguous area and under common control that emits or has the potential to emit any air contaminants.

(18) "Federal act" means 42 U.S.C. Section 7401, et seq., as amended.

(19) "Indirect source" means a source or facility which attracts or tends to attract activity that results in emission of any air pollutant for which there is an ambient air standard.

(20) "Manager" means the person appointed, employed, or delegated to the position of small business stationary source technical and environmental compliance office manager.

(21) "Means of emission limitation" means a system of continuous emission reduction, including the use of specific technology or fuels with specified pollution characteristics.

(22) "Modification" means any change in or alteration of fuels, processes, operation, or equipment, including any chemical changes in processes or fuels, which affects the amount or character of any air pollutant emitted or which results in the emission of any air pollutant not previously emitted. No source shall, by reason of a change which decreases emissions, become subject to the new source performance standards of 42 U.S.C. Section 7411, unless required by the federal act. This definition does not apply where the word "modification" is used to refer to action by the director, division, or Board of Natural Resources in modifying or changing rules, regulations, orders, or permits. In that context the word has its ordinary meaning.

(23) "Person" means any individual, corporation, partnership, association, state, municipality, or political subdivision of a state, and any agency, department, or instrumentality of the United States government, or any other entity, and any officer, agent, or employee of any of the above.

(24) "Schedule and timetable of compliance" means a schedule of remedial measures including an enforceable sequence of actions or operations leading to compliance with an emission limitation, other limitation, prohibition, or standard.

(25) "Small business advisory panel" means the small business stationary source technical and environmental compliance advisory panel created by Code Section 12-9-25.

(26) "Small business stationary source or facility" means an entity that:

(A) Is owned or operated by a person employing 100 or fewer individuals;

(B) Is a small business under the federal Small Business Act;

(C) Does not emit 50 tons or more per year of any regulated pollutant; and

(D) Emits less than 75 tons per year of all regulated pollutants and does not qualify as a major stationary source.

(27) "Source" means any property, building, structure, location, equipment, or installation at, from, or by reason of which emissions of air contaminants are or may reasonably be expected to be emitted into the atmosphere. Such term includes both real and personal property, stationary and mobile sources, and direct and indirect sources and both public or private property.

(28) "Standard of performance" means a requirement of continuous emission reduction, including any requirement relating to the equipment, operation, or maintenance of a source to assure continuous emission reduction. A standard of performance for any fossil fuel fired stationary source subject to 42 U.S.C. Section 7411(b) must also produce and result in a percentage reduction in the emissions from such category of sources from the emissions which would have resulted from the use of fuels which are not subject to treatment prior to combustion, as required by 42 U.S.C. Section 7411(a)(1).

(29) "Stationary source" means any source or facility emitting, either directly or indirectly, from a fixed location.

(30) "Supplemental or intermittent means of emission limitation" means all other means of emission limitation other than systems of continuous emission reduction and includes all dispersion dependent techniques.

(31) "Title V permit" means a permit issued by the director which is subject to the permitting requirements and procedures for such permits pursuant to this article and the regulations promulgated pursuant to this article and in accordance with the federal act, 42 U.S.C. Section 7661, et seq., as amended, and the rules and regulations promulgated pursuant thereto.

(b) The following terms shall have the same meaning as provided for such terms in the federal act:

(1) Hazardous air pollutants;

(2) Major stationary source;

(3) Mobile source; and

(4) Implementing authority.



§ 12-9-4. Designation of division as agency to administer article

The division is designated as the state agency to administer this article consistent with the policy stated in Code Section 12-9-2.



§ 12-9-5. Powers and duties of Board of Natural Resources as to air quality generally

(a) Any hearing officer appointed by the Board of Natural Resources, and all members of five-member committees of the Board of Natural Resources, shall, and at least a majority of members of the entire Board of Natural Resources shall, represent the public interest and shall not derive any significant portion of their income from persons subject to permits or enforcement orders under this article. All potential conflicts of interest shall be adequately disclosed.

(b) In the performance of its duties, the Board of Natural Resources shall have and may exercise the power to:

(1) Adopt, promulgate, revise, modify, amend, and repeal rules and regulations necessary to abate or control air pollution, or necessary to implement any of the provisions of this article or requirements of the federal act imposed on the state as an implementing authority, consistent with the declaration of public policy. Such requirements may be for the state as a whole or may vary from area to area, as may be appropriate to facilitate accomplishment of the policy of this article;

(2) Establish ambient air quality standards for the state, including schedules and timetables for the state to achieve such ambient air quality standards, provided that they are in all cases not less stringent than provided by the federal act;

(3) Establish such standards of performance, emission limitations, emission control standards, and emission offsets for sources or facilities as are necessary to prevent, control, or abate air pollution, to attain and maintain ambient air quality standards, to protect the public health and welfare, and to fulfill the policy of this article, provided that such standards or limitations are no less stringent than the federal act;

(4) Establish contingency provisions, alternative methods, and control measures sufficient to comply with the federal act which will be implemented should the state fail to attain or maintain an ambient air quality standard in the state or in any area of the state in accordance with this article and the rules and regulations promulgated pursuant to this article;

(5) Establish emission reduction measures which are appropriate, necessary, or beneficial in meeting the provisions of this article, including, but not limited to, economic incentives, fees, marketable permits, emission allowances, and auctions of emission rights;

(6) Require the owner or operator of any stationary source or facility to establish and maintain such records; provide such information or make such reports; install, use, and maintain such emission or process monitoring equipment or methods, continuous or otherwise; and sample such emissions, continuous or not, in accordance with such methods or procedures, at such locations or intervals as reasonably may be required to implement this article, and make such records, reports, information, or monitoring results available to the director or administrator upon request, provided that no requirement under this paragraph shall be any less stringent than the federal act;

(7) Require the use of air-cleaning devices, means of emission limitation, whether continuous, supplemental, or intermittent, or control measures and standards of performance so as to achieve and maintain compliance with the provisions of this article and the federal act;

(8) Prevent the significant deterioration of the air quality by establishing air quality standards or air quality increments limiting the maximum allowable amounts of air pollutants or air contaminants which a source or facility is allowed to emit; provided, however, that such limits are sufficient to comply with the federal act;

(9) Establish standards of performance, emission limitations, and emission control standards and control measures for mobile sources of air pollution and nonroad engines, provided that no requirement under this paragraph shall be less stringent than those contained in the federal act;

(10) Establish, revise, or modify emission limitations, emission control standards, or control measures for stationary sources or facilities in areas of the state where such sources or facilities significantly contribute to nonattainment of an ambient air quality standard or significantly contribute to a significant deterioration of air quality in the state, an area of the state, or another state; provided, however, that no requirement under this paragraph shall be less stringent than the requirements for such source or facility under this article and the rules and regulations promulgated pursuant to this article;

(11) Establish, revise, modify, and amend emission limitations, emission control standards, or standards of performance limiting the total quantity of air contaminants or emissions which may be emitted by a source, facility, or area of the state;

(12) Establish a program for prevention and mitigation of accidental releases of hazardous air contaminants or air pollutants into the ambient air or within a facility; establish, revise, amend, and modify rules and regulations for program implementation; and require reasonable precautionary and response measures to safeguard public health and public safety including, but not limited to, monitoring hazardous or potentially hazardous air contaminants and air pollutants, record keeping, inspection, control measures, safety procedures, emergency response procedures, training, prevention planning, education, emission control standards, emission limitations, and other necessary safety measures; and the board may require any source or facility subject to this paragraph to obtain a Title V permit;

(13) Establish training and educational programs to ensure the proper operation and utilization of emission control equipment, safety procedures, emission control alternatives, and the dissemination of air quality information to the public;

(14) Establish standards for the construction of new stationary sources or facilities or modification of an existing source or facility in areas where the national ambient air standards are not met or in other areas contributing to the air pollution of such areas only after imposing requirements and appropriate emission offsets or reductions no less stringent than the requirements of the federal act;

(15) Establish requirements for preconstruction or premodification review procedures prior to the construction of any new stationary source or facility or modification of any existing stationary source or facility sufficient to allow the director to make determinations that the proposed construction or modification will not cause or contribute to a failure to attain or maintain any ambient air quality standard, a significant deterioration of air quality, or a violation of any applicable emission limitation or standard of performance; and to require that prior to commencing construction or modification, any person proposing such construction or modification shall submit required information to the director. Such preconstruction and premodification review requirements shall be no less stringent than and shall require that no proposed source or facility may be permitted unless such source or facility meets all the requirements for review and for obtaining a permit prescribed in this article and in accordance with the federal act;

(16) Establish a program to reduce the adverse effects of acid deposition through the reduction of annual emissions of sulfur dioxide and nitrogen oxides within the state sufficient to comply with the requirements of 42 U.S.C. Section 7651, et seq., of the federal act; and

(17) Establish satisfactory processes of consultation and cooperation with local governments or other designated organizations of elected officials or federal agencies for purposes of planning, implementing, and determining requirements under this article to the extent required by the federal act.



§ 12-9-6. Powers and duties of director as to air quality generally

(a) The director shall represent the public interest and shall not derive a significant portion of his income from persons subject to rules, regulations, permits, or orders under this article. Any potential conflict of interest shall be adequately disclosed.

(b) The director shall have and may exercise the following powers and duties:

(1) To exercise general supervision over the administration and enforcement of this article and all rules, regulations, and orders promulgated under this article;

(2) To encourage, participate in, or conduct such studies, reviews, investigations, research, emission inventories, and demonstrations relating to air quality or sources of air pollution in this state as he deems advisable and necessary or as may be required by the federal act and to provide any data or information obtained from such activities to the administrator;

(3) To issue permits contemplated by this article, stipulating in each permit the conditions or limitations under which such permit is issued, and to deny, revoke, modify, or amend permits;

(4) To establish, implement, revise, and amend permit application criteria, forms, procedures, and requirements consistent with this article;

(5) To establish expedited procedures to respond to requests from small business stationary sources for changes in any work practice or technical method of compliance or schedule of milestones for implementing such work practice or method of compliance preceding any applicable compliance date, based on the technological and financial capability of any such small business stationary source or facility; provided, however, that no such change shall be granted unless it is in compliance with the applicable requirements;

(6) To advise, consult, cooperate, and contract on air quality matters with persons for purposes of carrying out the powers and duties conferred upon the director pursuant to this article; provided, however, that when negotiating and entering into agreements with the governments of other states or the United States and their several agencies, subdivisions, or designated organizations of elected officials the director shall first obtain the approval of the Governor;

(7) To conduct such public hearings as he deems necessary for the proper administration of this article;

(8) To collect and disseminate information and to provide for public notification in matters relating to air quality;

(9) To collect fees, assessments, penalties, or other payments provided for by this article;

(10) To issue orders as may be necessary to enforce compliance with this article and all rules and regulations promulgated pursuant to this article;

(11) To institute, in the name of the division, proceedings of mandamus, injunction, or other proper administrative, civil, or criminal proceedings to enforce the provisions of this article;

(12) To exercise all incidental powers necessary to carry out the purposes of this article;

(13) To prepare, develop, amend, modify, submit, and enforce a comprehensive plan or plans sufficient to comply with the federal act including emission control and limitation requirements, standards of performance, preconstruction review, and other requirements for the prevention, abatement, and control of air pollution in this state, for the prevention of significant deterioration of air quality, for protection against hazardous air pollutants, and for the achievement and maintenance of ambient air quality standards;

(14) To encourage voluntary cooperation by persons and affected groups to achieve the purposes of this article; and

(15) To receive, accept, hold, use, and administer on behalf of the state and for purposes provided in this article gifts, grants, donations, devises, and bequests of real, personal, and mixed property of every kind and description.

(c) The powers and duties described in this Code section may be exercised and performed by the director through such duly authorized agents and employees as he deems necessary and proper.



§ 12-9-7. Permit required; application; issuance; revocation, suspension, or amendment

(a) No person shall, and it shall be unlawful and a violation of this article to, construct, install, modify, own, or operate any facility or stationary source or any equipment, device, article, or process capable of causing or contributing to the emission of air contaminants from such source or facility or designed to prevent air pollution from such facility or source unless permitted by and in compliance with a permit from the director. A permit shall be issued to an applicant on evidence satisfactory to the director of compliance with this article and any standards, limitations, requirements, or rules and regulations pursuant to this article. Notwithstanding any other provision of this article, the director shall not issue a Title V permit to a facility or source if the administrator objects in writing and in a timely manner to the issuance of such permit.

(b) Applications for permits shall be submitted in such manner, on such forms, and contain such information as the director prescribes and which he deems necessary to make a determination of compliance with this article and the rules and regulation promulgated pursuant to this article. The director may develop and require the use of standard application forms and establish evaluation criteria for expediently determining the completeness of such applications; provided, however, that the director at a minimum shall establish forms and criteria necessary to comply with the federal act. In addition to any other criteria established by the director, all permit applications shall be accompanied by:

(1) A compliance plan containing such schedules, reports, plans, documentation, and other information as may be required by the rules or regulations promulgated pursuant to this article and such additional information as the director may require to demonstrate a source's or facility's compliance or proposed compliance with the requirements of this article and the rules and regulations promulgated pursuant to this article; and

(2) Any and all applicable fees for processing the permit application and any other fee which the source or facility must pay pursuant to this article.

(c) Permits shall be issued as follows:

(1) Title V permits shall be issued for a fixed term not to exceed five years, except where a shorter term is provided for by this article or the rules and regulations promulgated pursuant to this article. A single permit may be issued for a facility with multiple sources of air contaminants; provided, however, that the permit requires each source to comply with this article and the rules and regulations promulgated pursuant to this article;

(2) Permits issued by the director in accordance with 42 U.S.C. Section 7651, et seq., to reduce the adverse effects of acid deposition through the reduction of annual emissions of sulphur dioxide and nitrogen oxides within the state shall be for a fixed term of five years;

(3) Permits issued for solid waste combustion incinerators shall be issued for a fixed term of 12 years. The director shall review the permit every five years to determine if such permit needs to be amended, revised, or modified;

(4) The board may provide by rule or regulation authority for the director to issue, after notice and opportunity for public hearing, a general permit covering numerous similar sources. Any general permit shall comply with all requirements applicable to permits under 42 U.S.C. Section 7661, et seq., as amended, and the rules and regulations promulgated pursuant thereto. No facility or source covered by a general permit shall be relieved from the obligation to file an application pursuant to the requirements of this article; and

(5) All other permits shall be issued for a term as provided for by this article and the rules and regulations promulgated pursuant to this article.

(d) The director shall provide to the administrator a copy of each Title V permit proposed to be issued and issued as a final permit.

(e) The director may revoke, suspend, or amend any permit issued, for cause, including but not limited to the following:

(1) Violation of any condition of such permit or failure to comply with a final order of the director;

(2) Failure to comply with any applicable rules or regulations in effect pursuant to this article;

(3) Obtaining a permit by misrepresentation, failure to disclose fully all relevant facts, failure to inform the division of modifications affecting emissions, or failure to inform the division of changes in operation which affect emissions and which are required to be reported to the division pursuant to this article and the rules and regulations promulgated pursuant to this article; or

(4) Modifications which affect emissions.

(f) The director may amend or modify any permit issued, for cause, including but not limited to the following:

(1) Modifications which affect emissions; or

(2) Application by the permittee requesting modification or amendment of the permittee's permit.

(g) Except as provided elsewhere in this article, possession of an approved Title V permit shall constitute compliance with the applicable emission limitations or standards of performance or rules and regulations or with any other provision of this article or rules or regulations adopted pursuant to or in effect under this article, to the extent specifically enumerated and provided in such permit.

(h) Any permit issued by the director or any modification, revocation, suspension, or amendment of a permit shall become final unless a petition for hearing is filed in accordance with Code Section 12-9-15.

(i) Failure by the director to make a decision to issue, deny, or review a permit within 18 months from the date a completed permit application is received shall be considered a refusal to issue, and the permittee may request review in accordance with Code Section 12-9-15. If the permittee does not request such review within 30 days after the expiration of such 18 month period, the permit shall be denied as a final agency action; provided, however, that for initial permit applications submitted pursuant to subsection (j) of this Code section, the director shall have three years from the submission deadline to process and issue or deny all completed permit applications. Of the completed applications submitted pursuant to subsection (j) of this Code section the director shall, at a minimum, process one-third of the applications in the first year, one-third of the applications in the second year, and the remaining applications in the third year.

(j) Every person in possession of an air quality permit issued pursuant to this article prior to July 1, 1992, and who is required to obtain a Title V permit and any person without such permit who has or intends to construct, install, modify, own, or operate any stationary facility or source or any equipment, device, article, or process capable of causing or contributing to the emission of air contaminants from such source or designed to prevent air pollution from said source and which is required to obtain a Title V permit shall submit a completed permit application pursuant to this article to the director within one year after the date this article and the rules and regulations promulgated pursuant to this article are approved by the administrator as complying with the federal act.



§ 12-9-8. Renewal or revision of permit

(a) Upon proper application, the director may renew, revise, modify, amend, or reissue a permit for an additional term.

(b) If an application for permit renewal has not been denied or a renewal permit issued by the date the current permit expires or if issuance or denial of the permit renewal is contested pursuant to Code Section 12-9-15 and administrative or judicial review has not resulted in a final determination by the date the current permit expires, the conditions of the current permit shall remain binding and enforceable until such time as a final determination on the permit renewal is issued.



§ 12-9-9. Notice requirements for permit applications and actions regarding permits

(a) Upon receipt of a completed application for issuance of a Title V permit or a Title V permit modification, amendment, or renewal and as otherwise provided by rule or regulation, the director shall:

(1) Require a public notice to be published in a paper of general circulation in the county in which the source or facility proposes to operate notifying the citizens that an application for a permit has been received and providing the public with an opportunity to request a public hearing and submit public comment. All such notices shall include a brief description of the proposed activity. Responsibility for publishing such notice shall rest with the applicant;

(2) Transmit to the administrator a copy of the application or such portion thereof as the administrator may require to review the application and to carry out the administrator's responsibility under the federal act; and

(3) Notify all states whose air quality may be affected and that are contiguous to the state or that are within 50 miles of the source of each permit application or proposed permit forwarded to the administrator under this Code section. The director shall provide an opportunity for such states to submit written recommendations respecting the issuance of the permit and its terms and conditions. If any part of those recommendations are not accepted by the director, the director shall notify the state submitting the recommendations and the administrator in writing of the director's reasons for not accepting those recommendations.

(b) In the event of a modification, amendment, suspension, or a revocation of a permit, the director shall serve written notice of such action on the permit holder and shall set forth in such notice the reasons for the action.



§ 12-9-10. Permit related fees; costs of public notice

(a) The owner or operator of any stationary source shall pay to the division as a condition of any permit required under this article or under Ga. L. 1967, p. 581, as amended, an annual fee, or its equivalent over some other period, sufficient to cover:

(1) The reasonable cost of reviewing and acting upon any application for a permit under this article;

(2) The reasonable cost incurred after July 1, 1978, of implementing and enforcing the terms and conditions of any permit issued under this article or under Ga. L. 1967, p. 581, as amended, regardless of whether the permit was issued before or after July 1, 1978; provided, however, such cost shall not include any court cost or other costs associated with any judicial enforcement action;

(3) The reasonable cost of employing and training adequate personnel to implement the permitting program in accordance with this article;

(4) The reasonable cost of acquiring the necessary equipment and facilities to implement the permitting program in accordance with this article;

(5) Emissions and ambient monitoring;

(6) Preparing generally applicable regulations or guidance;

(7) Modeling, analyses, and demonstrations; and

(8) Preparing inventories and tracking emissions.

(b) The total amount of fees collected shall not be less than $25.00 per ton of emissions allowed in the permit of each regulated pollutant as defined in 42 U.S.C. Section 7661a(b)(3)(B)(ii) of the federal act; provided, however, that to the extent allowed under the federal act, the board may establish a lesser amount which may include fees based on actual emissions, if approved by the United States Environmental Protection Agency as fulfilling the requirements of the federal act. No fee shall be collected for more than 4,000 tons per year of any individual regulated pollutant emitted by any source or any group of sources located within a contiguous area and under common control. No fee shall be collected for the emission of carbon monoxide which is not a regulated pollutant as defined in 42 U.S.C. Section 7661a(b)(3)(B)(ii) of the federal act.

(c) The fee collected shall be increased consistent with the need to cover the costs authorized in subsection (a) of this Code section by the percentage, if any, by which the Consumer Price Index for the most recent calendar year ending before the beginning of such year exceeds the Consumer Price Index for the calendar year 1989. For purposes of this subsection the Consumer Price Index is the average of the Consumer Price Index for all-urban consumers published by the Bureau of Labor Statistics of the Department of Labor, as of the close of the 12 month period ending on August 31 of each calendar year, and the revision of the Consumer Price Index which is most consistent with the Consumer Price Index for 1989 shall be used.

(d) The director may reduce any permit fee required under this article to take into account the financial resources of small business stationary sources as defined under the federal act or regulations promulgated pursuant thereto.

(e) The owner or operator of any stationary source shall, in addition to the fees provided for in subsections (a) through (c) of this Code section, pay any cost or expense associated with public notices or notifications required pursuant to this article or the federal act.

(f) Collection of fees pursuant to this Code section shall preclude collection of any air quality control permit fees by any other state or local governmental authority.

(g) Collection of fees pursuant to this Code section will not begin prior to July 1, 1992, and shall only apply to emissions occurring after January 1, 1991.

(h) The General Assembly declares its intent that the fee provisions of this Code section shall be consistent with and shall meet the requirements of the federal act but shall not duplicate the fees charged thereunder. The General Assembly further declares its intent to ensure that any permit fee collected by the division shall be utilized solely to cover all reasonable direct and indirect costs required to support the permit program as set forth in the federal act.



§ 12-9-11. Inspections and investigations

For the purpose of (1) determining whether any person subject to the requirements of this article is in compliance with any standard or requirement imposed pursuant to this article, or (2) investigating conditions relating to air pollution or possible air pollution, where the director is in possession of information sufficient to form a reasonable belief that air pollution or possible air pollution in violation of this article is occurring or about to occur, the director or his authorized representative, upon presentation of his credentials, shall have a right to enter into, upon, or through premises of persons subject to this article or premises whereon a violation of this article is reasonably believed to be occurring or is reasonably believed to be about to occur, to investigate, sample emissions, and inspect for compliance with the requirements imposed under this article or to determine whether such a violation or threatened violation exists; provided, however, that this Code section in no way limits the authority of any other person or entity to inspect any source or facility as may be provided by the federal act.



§ 12-9-12. Injunctive relief

Whenever in the judgment of the director any person has engaged in or is about to engage in any act or practice which constitutes or will constitute an unlawful action under this article, he may make application to the superior court of the county in which the unlawful act or practice has been or is about to be engaged in, or in which jurisdiction is appropriate, for an order enjoining such act or practice or for an order requiring compliance with this article. Upon a showing by the director that such person has engaged in or is about to engage in any such act or practice, a permanent or temporary injunction, restraining order, or other order shall be granted without the necessity of showing lack of an adequate remedy of law.



§ 12-9-13. Proceedings for enforcement

Whenever the director has reason to believe that a violation of any provisions of this article or rule or regulation of the Board of Natural Resources or any order of the director has occurred, he may issue such orders and take such actions as are authorized by this article to require such person or persons to remedy the violation so as to be in compliance with this article. Any order issued by the director under this Code section shall be signed by the director. Any such order shall become final unless the person or persons named therein request in writing a hearing before the department pursuant to Code Section 12-9-15.



§ 12-9-14. Powers of director in situations involving imminent and substantial danger to public health

Notwithstanding any other provision of this article, the director, upon receipt of evidence that a source or facility or combination of sources or facilities is presenting imminent and substantial danger to the health of persons, may bring an action as provided in Code Section 12-9-12 immediately to restrain any person causing or contributing to the alleged pollution through the emission of air contaminants to stop the emission of air pollutants causing or contributing to such pollution or to take such other action as may be necessary. If it is not practicable to assure prompt protection of the health of persons solely by commencement of such a civil action, the director, with the concurrence of the Governor, may issue such orders as may be necessary to protect the health of persons who are, or may be, affected by such pollution source or facility. Prior to issuing an order under this Code section, the director shall consult with local authorities in order to confirm the correctness of the information on which action proposed to be taken is based and to ascertain the action which such authorities are or will be taking. Notwithstanding Code Sections 12-9-12, 12-9-13, and 12-9-15, such order shall be immediately effective for a period of not more than 24 hours unless the director brings an action under the first sentence of this Code section before the expiration of such period. Whenever the director brings such an action within such period, such order shall be effective for a period of 48 hours or such longer period as may be authorized by the court pending litigation or thereafter.



§ 12-9-15. Hearing; judicial review

(a) (1) Any person who is aggrieved or adversely affected by any order or action of the director pursuant to this article shall, upon petition within 30 days after the issuance of such order or the taking of such action, have a right to a hearing before an administrative law judge appointed by the Board of Natural Resources. The hearing before the administrative law judge shall be conducted in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." The decision of the administrative law judge shall constitute the final decision of the board. Any party to the hearing, including the director, shall have the right of judicial review thereof in accordance with Chapter 13 of Title 50. Such action shall be filed in the Superior Court of Fulton County or in the superior court of the county of residence of the petitioner.

(2) The provisions of subparagraph (c)(2)(B) of Code Section 12-2-2 shall apply to proceedings under this Code section.

(b) Persons are aggrieved or adversely affected where the challenged action has caused or will cause them injury in fact or where the injury is to an interest within the zone of interests to be protected or regulated by the director pursuant to this article. A person shall also be considered aggrieved or adversely affected solely for purposes of administrative and judicial review pursuant to this article if he actively participated in the public hearing and comment process and the director decided the matter adverse to his interest. A continuous and substantial involvement in the review process, including attendance at public hearings and submission in writing of specific objections to the permit as proposed and specific suggested permit conditions or limitations which the person believes are required to implement the provisions of this article, shall constitute active participation. In the event the director asserts in response to the petition before the administrative law judge that the petitioner is not aggrieved or adversely affected, the administrative law judge shall take evidence and hear arguments on this issue and thereafter make a ruling on this issue before continuing with the hearing. The burden of going forward with evidence on this issue shall rest with the petitioner. The hearing and review procedure provided in this Code section is to the exclusion of all other means of hearing or review.



§ 12-9-16. Hearings and review

Any order of a hearing officer issued after a hearing as provided in Code Section 12-9-15 or 12-9-22, or any order of the director issued under Code Section 12-9-13, 12-9-20, or 12-9-22, either:

(1) Unappealed from, as provided in those Code sections; or

(2) Affirmed or modified pursuant to judicial review provided by this article or Chapter 13 of Title 50 and from which no further review is taken may be filed as a final order by certified copy from the director, in the superior court of the county wherein the person resides, or if the person is a corporation in the county wherein the corporation maintains its principal place of business, or in the county wherein the violation occurred, whereupon the court shall render judgment in accordance therewith and notify the parties. Such judgment shall have the same effect, and all proceedings in relation thereto shall thereafter be the same, as though the judgment had been rendered in an action duly heard and determined by such court.



§ 12-9-17. Legal assistance by Attorney General

It shall be the duty of the Attorney General to represent the director or designate some member of his staff to represent the director in all actions in connection with this article.



§ 12-9-18. Powers of Governor as to air quality control generally

Notwithstanding any other provision of this article relating to the authority, power, and responsibility of the Board of Natural Resources, department, division, or director, the Governor is authorized to designate air quality regions within the state as provided in 42 U.S.C. Section 7407(e); petition the President as provided in 42 U.S.C. Section 7410(f); make application to the administrator pursuant to 42 U.S.C. Section 7411(g); consent to waivers pursuant to 42 U.S.C. Section 7411(j); require measures to prevent economic disruption of employment pursuant to 42 U.S.C. Section 7425; redesignate areas of the state to allow maximum industrial development pursuant to 42 U.S.C. Section 7474; recommend variances pursuant to 42 U.S.C. Section 7475; designate organizations pursuant to 42 U.S.C. Section 7504; and to take such other specific acts required by governors under 42 U.S.C. Section 7401, et seq.; all subject to the Governor's power to delegate such authority by executive order or otherwise to the director.



§ 12-9-19. Protection of confidential information obtained by division

Information relating to secret processes, devices, or methods of manufacture or production obtained by the division in the administration of this article shall be kept confidential; provided, however, reports on the nature and amounts of stationary source emissions obtained by the division shall be available for public inspection from the division. This Code section shall have no effect on the division's duty to provide such information to the administrator, or his agents or representatives, pursuant to the federal act.



§ 12-9-20. Continuation in effect of rules, regulations, and permits

(a) To the extent that they are consistent with the provisions of this article, all rules and regulations issued by the department before July 1, 1992, shall continue in full force and effect.

(b) Any permit issued by the department pursuant to this article before July 1, 1992, shall continue in effect until the permittee is required by law to obtain a new or amended permit.



§ 12-9-21. Effect of article on powers of Board of Natural Resources, department, division, and director

Nothing contained in this article shall be deemed to grant to the Board of Natural Resources, department, division, or director any jurisdiction or authority to make any rule, regulation, recommendation, or determination or to enter any order:

(1) With respect to air conditions existing solely within the property boundaries of commercial and industrial plants, works, or operations, if such locations are not subject to regulation under the federal act;

(2) Affecting the relations between employers and employees with respect to or arising out of any air conditions if such relations are not subject to regulation under the federal act; except that a source which uses a supplemental or intermittent control system for purposes of complying with an order issued by the director under Code Section 12-9-13, or the administrator under 42 U.S.C. Section 7413(d) may not temporarily reduce the pay of any employee by reason of the use of supplemental or intermittent or other dispersion dependent control systems for control of emissions of air pollutants; or

(3) Limiting or restricting the owners of any forest land from burning over their own land, provided that such burning is consistent with the requirements of the federal act.



§ 12-9-22. Noncompliance penalties

(a) The following sources shall be subject to noncompliance penalties under the conditions specified in this Code section:

(1) Any major stationary source which is not in compliance with an emission limitation, emission standard, standard of performance, or compliance schedule under any applicable provision of this article or any rule, regulation, permit, consent order, or decree, whether federal or state, or final order adopted, issued, consented to, or otherwise in effect under this article or the federal act;

(2) Any stationary source which is not in compliance with an emission limitation, emission standard, standard of performance, or other requirement applicable to such sources, established under this Code section or any section of the federal act; or

(3) Any source referred to in paragraph (1) or (2) of this subsection which has been granted an exemption, extension, or suspension under subsection (f) of this Code section or which is covered by a consent order or decree, if such source is not in compliance with any interim emission control requirement or schedule of compliance established under such exemption, extension, suspension, or consent order or decree.

(b) Not later than July 1, 1979, or 30 days after the discovery of such noncompliance, whichever is later, the director shall give a brief but reasonably specific notice of noncompliance to the owner or operator of each source specified in subsection (a) of this Code section. Each person given notice by the director pursuant to this subsection shall either:

(1) Calculate the amount of the penalty owed determined in accordance with subsection (d) of this Code section and the schedule of payments determined in accordance with subsection (d) of this Code section for each source owned or operated by such person and not in compliance, and, within 30 days after the issuance of such notice or within 30 days after a final order or decision denying a petition submitted under paragraph (2) of this subsection, submit that calculation and proposed schedule together with the information necessary for an independent verification thereof to the director; or

(2) Submit a petition, to be filed with the Board of Natural Resources within 30 days, challenging such notice of noncompliance or alleging entitlement to an exemption under subsection (f) of this Code section, with respect to the source. There shall be a hearing on such petition as provided in paragraph (2) of subsection (i) of this Code section.

(c) If the person to whom notice is issued pursuant to subsection (b) of this Code section does not submit a timely petition under paragraph (2) of subsection (b) of this Code section, or submits a petition which is denied, and fails to submit a calculation of the penalty assessment and a schedule for payment and the information necessary for independent verification by the division pursuant to paragraph (1) of subsection (b) of this Code section, then the division may enter into a contract with any person who has no financial interest in the matter to assist in determining the amount of the penalty assessment or payments schedule with respect to such source as provided in subsection (d) of this Code section. In any instance of noncompliance where a calculation by the division is necessary under this subsection, any person to whom notice was given under subsection (b) of this Code section shall make available to division personnel, and allow division personnel and disinterested parties contracted with under this subsection to have access to such financial, operational, and maintenance records as shall be necessary to complete computations under subsection (d) of this Code section. Any such availability or access shall be at a reasonable time and place. The amount of the penalty and payment schedule determined pursuant to a contract entered into by the director under this subsection shall be final and shall be considered as and given the effect of a submittal by such person pursuant to paragraph (1) of subsection (b) of this Code section. The director may issue an assessment pursuant to subsection (d) of this Code section based upon the determined amount and schedule and may add to the penalty, as an additional assessment, the cost of carrying out such contract. The director shall give notice of such assessments to persons against whom such assessments are ordered. Any person against whom costs are assessed under subsection (d) of this Code section based upon an amount determined pursuant to this subsection may submit a petition, to be filed with the Board of Natural Resources within 30 days after receipt of such notice, challenging that portion of the penalty assessed pursuant to subsection (d) of this Code section which is attributable to the costs of the contract, and a hearing shall be held thereon as provided in paragraph (2) of subsection (i) of this Code section. The filing of a petition as provided in this subsection shall not, however, affect the assessment or payment of noncompliance penalties nor the payment schedule provided in any order assessing those penalties.

(d) Unless there has been a final determination under paragraph (2) of subsection (i) of this Code section on a petition submitted under paragraph (2) of subsection (b) of this Code section finding no noncompliance or finding the existence of an exemption, penalties or costs shall be assessed, and payment schedules prescribed therefor, by order of the director directed to and against the person or persons to whom notice of noncompliance is given. Such penalties or costs shall be computed, assessed, and paid as follows:

(1) For each quarter, or any part of a quarter, of any period of covered noncompliance, the amount of the noncompliance penalty assessment shall be no less than the quarterly equivalent of the capital cost of compliance and debt service over a normal amortization period, not to exceed ten years, and operation and maintenance cost foregone as a result of noncompliance, and any additional economic value or gain which a delay in compliance beyond July 1, 1979, may have or produce for the owner or operator of such source; minus

(2) The amount of any expenditure made by the owner or operator of that source during any such quarter for the purpose of bringing that source into and maintaining compliance with such requirement to the extent that such expenditures have not been taken into account in the calculation of the penalty under paragraph (1) of this subsection. To the extent that any expenditure under this paragraph made during any quarter is not subtracted for such quarter from the costs under paragraph (1) of this subsection, such expenditure may be subtracted for any subsequent quarter for such cost, except that in no event shall the amount paid be less than the quarterly payment minus the amount attributed to actual cost of construction.

(3) The penalties or costs assessed shall be paid to the director in quarterly installments. All quarterly payments, determined without regard to any adjustment or any subtraction under paragraph (2) of this subsection after the first payment, shall be equal. The first payment shall be due on the date six months after the date of issuance of the notice of noncompliance under subsection (b) of this Code section with respect to any source, or on January 1, 1980, whichever is later. Such first payment shall be in the amount of the quarterly installment for the upcoming quarter, plus the amount owed for a preceding period within the period of covered noncompliance for such source.

(4) The term "period of covered noncompliance" means the period which begins:

(A) On July 1, 1979, in the case of a source for which notice of noncompliance under subsection (b) of this Code section is issued on or before July 1, 1979; or

(B) On the date of issuance of the notice of noncompliance under subsection (b) of this Code section in the case of a source for which such notice is issued after July 1, 1979,

and ending on the date on which such source comes into, or for the purpose of establishing the schedule of payments, is estimated to come into, compliance with such requirement.

(5) The director is authorized to issue a final order of assessment and payment schedule from which no appeal or review may be taken, based upon any of the following:

(A) The calculated amount of penalty and payment schedule submitted, pursuant to paragraph (1) of subsection (b) of this Code section, whether submitted within 30 days after notice or within 30 days after a final order or decision denying a petition submitted under paragraph (2) of subsection (b) of this Code section, by the person to whom notice of noncompliance was given, and to which no adjustment is made by the director under subsection (e) of this Code section;

(B) Upon an adjusted amount and payment schedule computed as provided in subsection (e) of this Code section and becoming final under paragraph (1) of subsection (i) of this Code section or upon any hearing or appeal provided for under subsection (e) of this Code section;

(C) Upon an amount and payment schedule determined and becoming final pursuant to subsection (c) of this Code section; or with respect to assessments of costs authorized under subsection (c) of this Code section, upon an amount and payment schedule for costs assessed as provided in subsection (c) of this Code section, becoming final pursuant to paragraph (1) of subsection (i) of this Code section or upon any hearing or appeal provided for under subsection (c) of this Code section;

(D) Upon an amount of nonpayment penalty and payment schedule therefor computed as provided in subsection (h) of this Code section, becoming final under paragraph (1) of subsection (i) of this Code section, or upon any hearing or appeal provided for under subsection (h) of this Code section; or

(E) Upon an amount of final adjustment and payment schedule therefor computed as provided in subsection (g) of this Code section, becoming final under paragraph (1) of subsection (i) of this Code section or upon any hearing or appeal provided for under subsection (g) of this Code section.

(6) The director is authorized to issue an order of assessment and payment schedule for costs of contracts entered into under subsection (c) of this Code section, adjusted noncompliance penalty amounts determined under subsection (e) of this Code section, final adjustments under subsection (g) of this Code section, and nonpayment penalties computed under subsection (h) of this Code section, or for other amounts authorized in this Code section. Such assessments and payment schedules shall be subject to review as provided in the relevant subsection.

(e) The amount of the penalty assessment calculated or the payment schedule proposed by any person pursuant to paragraph (1) of subsection (b) of this Code section shall be subject to adjustment by the director, if the director finds that the assessment or proposal does not meet the requirements of this Code section. The director shall issue an assessment pursuant to subsection (d) of this Code section based upon such adjustment and shall give notice of such adjusted assessment. Any person making a submittal under paragraph (1) of subsection (b) of this Code section receiving a notice of adjusted assessment may submit a petition to the Board of Natural Resources within 30 days challenging such adjusted assessment and a hearing shall be held thereon as provided in paragraph (2) of subsection (i) of this Code section. The director is authorized to require a final adjustment of the penalty within 180 days after such source comes into compliance, in accordance with subsection (g) of this Code section.

(f) (1) Notwithstanding the requirements of paragraphs (1) and (2) of subsection (a) of this Code section, the owner or operator of any source shall be exempted from the duty to pay any noncompliance penalty, if, in accordance with the procedures of paragraph (2) of subsection (b) of this Code section, the owner or operator demonstrates that the failure of such source to comply with any such requirement is due solely to:

(A) A conversion by such source from the burning of petroleum products or natural gas, or both, as the permanent primary energy source to the burning of coal pursuant to an order under 42 U.S.C. Section 7413(d)(5), or Section 119 of the federal Clean Air Act, as amended, 88 Stat. 248 (as in effect before the date of enactment of the federal Clean Air Act Amendments of 1977);

(B) In the case of a coal-burning source granted an extension under the second sentence of Section 119(c)(1) of the federal Clean Air Act, as amended, 88 Stat. 248 (as in effect before the date of the enactment of the federal Clean Air Act Amendments of 1977), a prohibition from using petroleum products or natural gas or both, by reason of an order under Section 2(a) and (b) of the federal Energy Supply and Environmental Coordination Act of 1974 or under any legislation which amends or supersedes such provisions;

(C) An inability to comply with such requirement, which inability results from reasons entirely beyond the control of the owner or operator of such source or facility or of an entity controlling, controlled by, or under common control with the owner or operator of such source or facility and an order has been issued under 42 U.S.C. Section 7413 as it existed prior to August 7, 1977; or

(D) The conditions by reason of which a temporary emergency suspension has been authorized with regard to such source, by order of the Governor or his designee in accordance with 42 U.S.C. Section 7410(f) or (g).

(2) Any exemption under paragraph (1) of this subsection ceases to be effective if the person subject to the order fails to comply with the interim emission control requirements or schedules of compliance, including increments of progress, under any extension, order, or suspension.

(3) The director may, after notice and opportunity for public hearing as provided for in this article, exempt any source from the requirements of this Code section with respect to a particular instance of noncompliance if he finds that such instance of noncompliance is de minimis in nature and in duration.

(g) On making a determination that a source, with respect to which a penalty has been paid as assessed under this Code section, is in compliance and is maintaining compliance with the applicable requirement, the director shall review the actual expenditures made by the owner or operator of such source for the purpose of obtaining and maintaining compliance and shall within 180 days after such source comes into compliance provide for a final adjustment of the penalties paid, to be made by order of the director under subsection (d) of this Code section, and shall provide reimbursement, with interest at appropriate prevailing rates, of any overpayment by such person, or shall assess and collect, pursuant to subsection (d) of this Code section, an additional payment with interest at appropriate prevailing rates for any underpayment by such person. The director shall give notice of any final adjustment under this subsection. Any person receiving such notice may submit a petition, filed with the Board of Natural Resources within 30 days after receipt of such notice, for a hearing pursuant to paragraph (2) of subsection (i) of this Code section challenging such final adjustment. The sole issue on such petition shall be the validity and amount of the final adjustment and any assessment of that amount.

(h) Any person who fails to pay the amount of any penalty or cost assessed with respect to any source under this Code section on a timely basis shall be required to pay, and the director shall assess under subsection (d) of this Code section, an additional quarterly nonpayment penalty for each quarter during which such failure to pay persists. Such nonpayment penalty shall be in an amount equal to 20 percent of the aggregate amount of such person's penalties, costs, and nonpayment penalties with respect to such source or facility which are unpaid as of the beginning of such quarter. The director shall give notice of the assessment of nonpayment penalties provided for in this subsection. Any person receiving such notice may submit a petition, to be filed with the Board of Natural Resources within 30 days after receipt of such notice, for a hearing pursuant to paragraph (2) of subsection (i) of this Code section challenging such nonpayment penalty. The filing of such a petition shall not, however, affect the assessment or payment of noncompliance penalties nor the payment schedule prescribed for payment in any order assessing those amounts. The sole issue in a petition under this subsection is the validity and amount of the nonpayment penalty assessment.

(i) (1) (A) If any person receiving a notice under subsection (b) of this Code section does not submit a petition as provided in paragraph (2) of subsection (b) of this Code section, and the director issues an assessment for noncompliance penalties pursuant to subsection (d) of this Code section, based upon an amount determined under subsection (c) of this Code section;

(B) If the director makes an adjustment under subsection (e) of this Code section to a submittal made under paragraph (1) of subsection (b) of this Code section and issues an assessment pursuant to subsection (d) of this Code section based on that adjustment, and no petition as provided in subsection (e) of this Code section is filed challenging such adjustment;

(C) If the director enters into a contract pursuant to subsection (c) of this Code section and issues an assessment of costs pursuant to subsection (d) of this Code section based upon the contract entered into under subsection (c) of this Code section and no petition is filed, as provided in subsection (c) of this Code section challenging the assessed costs;

(D) If the director makes an assessment of nonpayment penalties, computed as provided for in subsection (h) of this Code section, pursuant to subsection (d) of this Code section, and no petition is filed as provided in subsection (h) of this Code section challenging that assessment of nonpayment penalties; or

(E) If the director makes a final adjustment under subsection (g) of this Code section and issues an assessment therefor pursuant to subsection (d) of this Code section based upon that final adjustment and no petition is filed as provided for in subsection (g) of this Code section challenging such final adjustment assessment;

then, in any such case or cases, such assessment or assessments become final and no hearing or appeal may be taken.

(2) In all cases where a petition is filed, as provided in either paragraph (2) of subsection (b) of this Code section, challenging the notice or alleging exemption, or subsection (c) of this Code section, challenging the costs of contract, or subsection (e) of this Code section, challenging the adjustment, or subsection (g) of this Code section, challenging the final adjustment, or subsection (h) of this Code section, challenging the nonpayment penalties, hearing and review of the assessment, based upon such challenge, shall be provided in accordance with Code Section 12-9-15. The hearing officer's initial decision and order shall in all such cases be issued within 90 days after receipt of any petition.

(j) Any order, payments, sanctions, or other requirements under this Code section shall be in addition to any other permits, orders, payments, sanctions, or other requirements established under this article, and shall in no way affect any action for civil penalties pursuant to Code Section 12-9-23, or injunctive relief pursuant to Code Section 12-9-12. The noncompliance penalties provided for in this Code section are intended to be wholly cumulative with any and all remedies, procedures, or requirements of this article.

(k) In the case of any emission limitation or other requirement ordered, approved, adopted, or promulgated by the Board of Natural Resources, department, division, or director under this article after July 1, 1978, which is more stringent than the emission limitation or other requirement for the source in effect prior to such order, approval, adoption, or promulgation, if any, or where there was no emission limitation or other requirement approved, adopted, or promulgated before July 1, 1978, the date for imposition of the noncompliance penalty under this Code section shall be either July 1, 1979, or the date on which the source is required to be in full compliance with such emission limitation or other requirement, whichever is later, but in no event later than three years after the issuance, approval, or promulgation of such emission limitation or other requirement.

(l) All noncompliance penalties recovered by the director as provided in this Code section shall be paid into the state treasury to the credit of the general fund; provided, however, the director may retain such penalties in an escrow account created for that purpose until a final determination and adjustment has been made under subsection (g) of this Code section with respect to a period of noncompliance by a particular source or facility; and provided, further, that any amounts assessed and collected for costs of contracts entered into by the director under subsection (c) of this Code section may be retained and used by the director to pay the costs of such contracts. After assessment and collection of a final adjustment, the final remaining penalty amount and any accumulated interest thereon shall be paid to the state treasury. During the pendency of such escrow period, the director is authorized to invest such escrow amounts to earn appropriate prevailing rates of interest in institutions in this state insured by the Savings Association Insurance Fund of the Federal Deposit Insurance Corporation.



§ 12-9-23. Civil penalties; procedures for imposing penalties

(a) Any person violating any provision of this article or rules or regulations promulgated pursuant to this article or any permit condition or limitation established pursuant to this article, or failing or refusing to comply with any final order of the director issued as provided in this article shall be liable for a civil penalty of not more than $25,000.00 per day. Each day during which the violation or failure continues shall be a separate violation.

(b) Whenever the director has reason to believe that any person has violated any provision of this article or any rules or regulations promulgated pursuant to this article or any permit condition or has failed or refused to comply with any final order of the director, he may, upon written request, cause a hearing to be conducted before a hearing officer appointed by the Board of Natural Resources. Upon a finding that such person has violated any provisions of this article or any rule or regulation promulgated pursuant to this article or any permit condition, or has failed or refused to comply with any final order of the director, the hearing officer shall issue his initial decision imposing civil penalties as provided in subsection (a) of this Code section. Such hearing and any administrative or judicial review thereof shall be conducted in accordance with Code Section 12-9-15.

(c) In rendering a decision under subsection (b) of this Code section imposing civil penalties, the hearing officer shall consider all factors which are relevant, including, but not limited to, the following:

(1) The amount of assessment necessary to ensure immediate and continued compliance and the extent to which the violator may have profited by failing or delaying compliance;

(2) The character and degree of impact of the violation or failure on the natural resources of the state, especially any rare or unique natural phenomena;

(3) The conduct of the person incurring the civil penalty in taking all feasible steps or procedures necessary or appropriate to comply or to correct the violation or failure;

(4) Any prior violations by such person, or failures by such person to comply with, statutes, regulations, orders, or permits administered, adopted, or issued by the director;

(5) The character and degree of injury to, or interference with, public health, safety, or welfare which is caused or threatened to be caused by such violation or failure;

(6) The character and degree of injury to, or interference with, reasonable use of property which is caused or threatened to be caused by such violation or failure.

(d) All civil penalties recovered by the director as provided in this Code section shall be paid into the state treasury to the credit of the general fund.



§ 12-9-24. Criminal penalties; evidence; affirmative defenses

(a) Any person who knowingly violates any provision of this article or any permit condition or limitation established pursuant to this article or who fails, neglects, or refuses to comply with any final order of a court lawfully issued as provided in this article or knowingly introduces or releases into the air or atmosphere pollutants or air contaminants or hazardous substances in violation of any provision of this article or any permit condition or limitation established pursuant to this article which cause or may reasonably be anticipated to cause personal injury or property damage shall be guilty of a felony and, upon conviction thereof, shall be fined not more than $25,000.00 per day of violation, imprisoned not more than two years, or both. If the conviction is for a violation committed after a first conviction of such person under this subsection, punishment shall be by a fine of not more than $50,000.00 per day of violation, by imprisonment for not more than five years, or both.

(b) Any person who knowingly makes any false statement, representation, or certification in any application, record, report, plan, or other document filed or required to be maintained by this article or by any permit, rule, regulation, or order issued under this article or who falsifies, tampers with, or knowingly renders inaccurate any monitoring device or method required to be maintained by this article or by any permit, rule, regulation, or order issued under this article shall be guilty of a felony and, upon conviction thereof, shall be fined not more than $25,000.00 per day of violation, imprisoned not more than two years, or both. If the conviction is for a violation committed after a first conviction of such person under this subsection, punishment shall be by a fine of not more than $50,000.00 per day of violation, by imprisonment for not more than five years, or both.

(c) Any person who knowingly violates any provision of this article or any permit condition or limitation established pursuant to this article or who knowingly fails, neglects, or refuses to comply with any final order of a court lawfully issued as provided in this article and who knows at the time that he thereby places another person in imminent danger of death or serious bodily injury shall be guilty of a felony and, upon conviction thereof, shall be punished by a fine of not more than $250,000.00, by imprisonment for not more than 15 years, or both. A defendant that is an organization shall, upon conviction of violating this subsection, be subject to a fine of not more than $1 million. The following provisions apply for purposes of this subsection:

(1) In determining whether a defendant who is an individual knew that his conduct placed another person in imminent danger of death or serious bodily injury, the person is responsible only for actual awareness or actual belief that he possessed; and knowledge possessed by a person other than the defendant but not by the defendant himself may not be attributed to the defendant, except that in proving the defendant's possession of actual knowledge, circumstantial evidence may be used, including evidence that the defendant took affirmative steps to shield himself from relevant information;

(2) It is an affirmative defense to prosecution that the conduct charged was consented to by the person endangered and that the danger and conduct charged was a reasonably foreseeable hazard of an occupation, a business, a profession, medical treatment, or medical or scientific experimentation conducted by professionally approved methods and that the persons endangered had been made aware of the risk involved prior to giving consent. Such defense must be established by a preponderance of the evidence;

(3) The term "organization" means a legal entity, other than a government, established or organized for any purpose, and such term includes a corporation, company, association, firm, partnership, joint-stock company, foundation, institution, trust, society, union, or any other association of persons; and

(4) The term "serious bodily injury" means bodily injury which involves a substantial risk of death, unconsciousness, extreme physical pain, protracted and obvious disfigurement, or protracted loss or impairment of the function of a bodily member or organ or a mental faculty.

(d) It shall be an affirmative defense under subsections (a) and (b) of this Code section that the introduction of any contaminant or pollutant or hazardous substance into the air was in compliance with all applicable federal, state, and local requirements which govern the introduction of a pollutant or hazardous substance into the air.



§ 12-9-25. Small business stationary source technical and environmental compliance program; manager; advisory panel

(a) In addition to any other powers which the board may have, the board shall have the authority to establish rules, regulations, standards, policies, and procedures for the implementation of a small business stationary source technical and environmental compliance program, provided that the requirements for the program shall be no less stringent than the requirements of the federal act. The manager of the small business stationary source technical and environmental compliance program may be delegated the following responsibilities:

(1) To develop, collect, coordinate, and disseminate information to small business stationary sources and facilities;

(2) To provide assistance to small business stationary sources and facilities in understanding compliance requirements, permitting procedures, compliance methods and technologies, alternative technologies, allowable modifications, methods of pollution prevention, accidental release prevention and detection, and other areas concerning technical and environmental compliance;

(3) To advise, consult, contract, and cooperate with any private or public organizations or persons, including, but not limited to, federal and state agencies, political subdivisions of the state, stationary sources and facilities, corporations, associations, partnerships, and individuals, in order to encourage cooperation and assist small businesses with complying with this article;

(4) To develop mechanisms for notifying small business stationary sources and facilities on a timely basis of their rights and obligations under this article, including a program for referring small business stationary sources and facilities to qualified auditors who can determine whether the operation of a small business stationary source or facility is in compliance with this article.

(b) There is established within the Department of Natural Resources a small business stationary source technical and environmental compliance office. The office shall be administered by the manager.

(c) The board shall delegate responsibility for implementing the small business stationary source technical and environmental compliance program to the manager. The manager shall represent the public interest and shall not derive a significant portion of his income from persons subject to the rules, regulations, permits, or orders promulgated under this article.

(d) (1) There is established a small business stationary source technical and environmental compliance advisory panel.

(2) The small business advisory panel shall consist of a panel of not fewer than seven members who shall be appointed to the panel as follows: two members shall be selected by the Governor, and such members shall not be owners or representatives of owners of small business stationary sources or facilities and shall represent the general public; four members shall be selected by the General Assembly, with both the majority and minority leaders in the Senate and House of Representatives selecting one member each, and such members shall be owners or representatives of owners of small business stationary sources or facilities; and one member shall be selected by the director and shall be a representative of the Air Protection Branch of the Environmental Protection Division of the Department of Natural Resources.

(3) The small business advisory panel has the following specific functions:

(A) To render advisory opinions on the effectiveness of the small business stationary source technical and environmental compliance office;

(B) To render advisory opinions on the effectiveness of the state air quality program as it affects small businesses;

(C) To prepare periodic reports to the administrator on the compliance status of the small business stationary source technical and environmental compliance office in following the intent of the provisions of the Paperwork Reduction Act of 1986, Public Laws 99-500 and 99-591; the Regulatory Flexibility Act, Public Law 96-354; and the Equal Access to Justice Act, Public Laws 96-481 and 99-80; and

(D) To review information for small business stationary sources or facilities to assure that such information is understandable to the lay person.

(4) The small business stationary source technical and environmental compliance office will serve as the secretariat for the development and dissemination of small business advisory panel reports and advisory opinions and may provide administrative and logistical support to the panel.

(e) The small business stationary source technical and environmental compliance office and the small business stationary source technical and environmental compliance advisory panel shall be adequately funded in exercising the powers and duties granted in this Code section. The funds to cover the costs of developing and implementing this small business stationary source technical and environmental compliance program shall be provided from funds appropriated to the department.






Article 2 - Motor Vehicle Emission Inspection and Maintenance

§ 12-9-40. Short title

This article shall be known and may be cited as the "Georgia Motor Vehicle Emission Inspection and Maintenance Act."



§ 12-9-41. Legislative findings

With respect to the ambient air quality in this state, the General Assembly finds that:

(1) Some counties of the state have ambient air levels of ozone or carbon monoxide in excess of the National Ambient Air Quality Standards (NAAQS) for such pollutants specified by the United States Environmental Protection Agency (USEPA) pursuant to the federal Clean Air Act, 42 U.S.C. Section 7401, et seq., as amended; and that the USEPA has determined that under certain conditions, such excess levels in such counties are directly related to emissions of hydrocarbons, nitrogen oxides, and carbon monoxide from responsible motor vehicles registered in such counties;

(2) In order to comply with federal health related air standards in counties where the USEPA has determined that excess levels of ozone or carbon monoxide or both are directly related to emissions of hydrocarbons, nitrogen oxides, and carbon monoxide from responsible motor vehicles, it is necessary to monitor and limit emissions of hydrocarbons, nitrogen oxides, and carbon monoxide from responsible motor vehicles registered in such counties;

(3) The USEPA has the duty, by law, to designate those areas of the state violating the NAAQS and has and will, from time to time, as facts dictate, designate those counties or areas of the state violating the NAAQS for ozone and carbon monoxide, and the USEPA has the duty, by law, to establish criteria to determine whether the excess levels of ozone or carbon monoxide or both are directly related to emissions of hydrocarbons, nitrogen oxides, and carbon monoxide from responsible motor vehicles in such counties;

(4) With respect to such designations, when counties or areas are designated to have ambient air levels of pollutants in excess of the NAAQS and according to the criteria established by the USEPA the excess levels of pollution are directly related to emissions of hydrocarbons, nitrogen oxides, and carbon monoxide from responsible motor vehicles, the state is under a duty to provide a plan for reducing the ambient air levels of pollutants found to be in excess of the NAAQS if the state is to maintain its authority to permit new or expanded industry in such county or area; and

(5) Failure of the state to provide a legally enforceable mechanism pursuant to state law for reducing such pollutants in such counties or areas to levels within the NAAQS will result in such a mechanism subsequently being devised by USEPA and enforced in such areas pursuant to federal law and could result in a significant loss of federal funds for sewage treatment plants, transportation projects, and air quality improvement funds; further, new or expanded industry which would contribute to the ambient air level of such pollutants would be subject to significant new emission control requirements to offset increased emissions.



§ 12-9-42. Declaration of public policy

It is declared to be the public policy of the State of Georgia as expressed in this article to preserve, protect, and improve air quality in those counties or areas of the state where the ambient air levels of ozone or carbon monoxide or both are in excess of the NAAQS, as designated by the USEPA and such levels, according to the criteria established by the USEPA, are directly related to the emissions of hydrocarbons, nitrogen oxides, and carbon monoxide from responsible motor vehicles registered in such counties or areas of the state; and to that end to provide a legally enforceable mechanism for the attainment and maintenance of the NAAQS of such pollutants in such counties or areas of the state by requiring that emissions of hydrocarbons, nitrogen oxides, and carbon monoxide from responsible motor vehicles registered in such counties or areas of the state; shall be subject to inspection of exhaust emissions, evaporative emissions, inspection and maintenance of emission control equipment, and inspection and maintenance of on-board diagnostics to ensure compliance with such emission standards.



§ 12-9-43. Definitions

As used in this article, the term:

(1) "Board" means the Board of Natural Resources.

(2) "Certificate of authorization" means a certificate issued by the Department of Natural Resources to each establishment or location designated as an official emission inspection station.

(3) "Certificate of emission inspection" means an official certificate that exhaust emissions, evaporative emissions, emission control equipment, and on-board diagnostic equipment have been inspected and approved in accordance with this article and the rules and regulations promulgated pursuant to this article. Such certificates will be furnished to official emission inspection stations by the department to be completed and issued by such stations to the owner or operator of a responsible motor vehicle upon inspection and approval certifying that such responsible motor vehicle has been inspected and complies with the inspection and maintenance required by this article.

(4) "Commissioner" means the commissioner of natural resources.

(5) "Department" means the Department of Natural Resources.

(6) "Director" means the director of the Environmental Protection Division of the Department of Natural Resources.

(7) "Emission inspection station" means a motor vehicle dealership, garage, service station, or other establishment designated or operated by the department and which has been issued by the director a certificate of authorization as an emission inspection station authorized to carry out the emission inspections required by this article.

(8) "Emission inspection sticker" means a sticker issued in conjunction with a certificate of emission inspection to be displayed on the responsible motor vehicle.

(9) "Exhaust emission" means:

(A) The act of releasing hydrocarbons, nitrogen oxides, or carbon monoxide into the atmosphere by means of a motor vehicle exhaust system; or

(B) The material so passed into the atmosphere.

(10) "Evaporative emission" means:

(A) The act of releasing hydrocarbons into the atmosphere by means of evaporation from a motor vehicle; or

(B) The material so passed into the atmosphere.

(11) "Federal Clean Air Act" means 42 U.S.C. Section 7401, et seq., as amended.

(12) "Highway" means any road or way publicly maintained and open for use by the public for vehicular traffic.

(13) "Hydrocarbons" means any compound containing carbon and hydrogen.

(14) "Inspection term" means the period of time a certificate of emission inspection shall be considered valid. The specific period of an inspection term shall be established by the rules and regulations promulgated pursuant to this article; provided, however, an inspection term shall be no less than 12 months.

(15) "Mechanic inspector" means a person approved and issued a license by the department to perform the emission inspections required by this article.

(16) "Model year" means the manufacturer's annual production period, as determined by the director, provided that, if the manufacturer has no annual production period, the term "model year" shall mean the calendar year. The model year shall be determined by the vehicle identification number appearing on the vehicle.

(17) "Motor vehicle" means any contrivance propelled by power other than muscular power, used for transportation of persons or property on highways, and not operated exclusively upon tracks.

(18) "National Ambient Air Quality Standard" or "NAAQS" means those allowable ambient air concentrations for pollutants, including ozone and carbon monoxide, specified by the USEPA pursuant to 42 U.S.C. Section 7401, et seq., as amended.

(19) "Nitrogen oxides" means any of the various compounds which contain only nitrogen and oxygen.

(20) "Nonattainment area" means a geographic area designated by the USEPA in the Code of Federal Regulations as an area which has not attained or maintained the NAAQS for ozone or carbon monoxide or both in accordance with the federal Clean Air Act, as amended.

(21) "Owner" means the registered owner or the individual presenting the responsible motor vehicle for the emission inspection required under this article.

(22) "Person" means any natural person or individual, corporation, partnership, association, state or federal government, political subdivision, agency, or instrumentality of the state or federal government or any other entity.

(23) "Responsible motor vehicle" means any motor vehicle defined by the USEPA and published in the Code of Federal Regulations as a light duty vehicle or light duty truck, excluding any motor vehicle exempted from this article by the rules and regulations promulgated pursuant to this article; provided, however, that no such exemption shall be granted to a motor vehicle unless such exemption is in accordance with the federal Clean Air Act, as amended.

(24) "USEPA" means the United States Environmental Protection Agency.



§ 12-9-44. Uniformity and scope of application of article

This article shall operate uniformly throughout the state. The provisions and requirements of this article shall apply in each county or any portion of a county which has been designated by the USEPA in the Code of Federal Regulations as a county or area included within a nonattainment area and which the board designates, through regulation, as a county or area where the excess levels of ozone or carbon monoxide or both are directly related to emissions of hydrocarbons, nitrogen oxides, or carbon monoxide from responsible motor vehicles registered in such county or area. This article shall continue to apply in each such county or portion of a county so designated until the USEPA removes such county or area from the Code of Federal Regulations as a nonattainment area and approves an air quality implementation plan which allows the state to maintain the NAAQS in such county without a vehicle inspection program.



§ 12-9-45. Certificate of emission inspection

(a) In each county to which this article applies, there is required a valid certificate of emission inspection issued by an emission inspection station certified under this article for each responsible motor vehicle registered pursuant to or subject to the requirements of Chapter 2 of Title 40 in such county. A valid certificate of emission inspection is also required for each responsible motor vehicle owned by any federal agency, state agency, municipality, or other political subdivision registered pursuant to Code Section 40-2-34 or 40-2-35, whichever is applicable, and assigned for use to any federal agency, state agency, municipality, or other political subdivision located in such county and for each responsible motor vehicle which is operated 60 days or more in any calendar year on a federal installation located in whole or in part in any such county.

(b) A certificate of emission inspection shall be valid for one inspection term. The owner of each responsible motor vehicle subject to subsection (a) of this Code section is required to obtain a new certificate of emission inspection on or before the date the current certificate of emission inspection expires or prior to the vehicle registration date in the year following the expiration of the certificate, as determined by the board.

(c) Such certificate of emission inspection must certify that:

(1) An inspection of exhaust emissions of hydrocarbons, nitrogen oxides, and carbon monoxide and evaporative emissions of hydrocarbons, as required by Code Section 12-9-48, has been performed;

(2) The responsible motor vehicle complies, as required by Code Section 12-9-48, with applicable emission standards or emission limitations for hydrocarbons, nitrogen oxides, and carbon monoxide specified for such vehicle by the board pursuant to Code Section 12-9-46;

(3) An inspection, as required by Code Section 12-9-48, of emission control equipment which was required to be installed on such motor vehicle when new by the federal Clean Air Act and is required to be inspected by the board in the regulations promulgated pursuant to this article has been performed and that such equipment is present and has been maintained as required by Code Section 12-9-48; and

(4) An inspection, as required by Code Section 12-9-48, of on-board diagnostic equipment which was required to be installed on such motor vehicle when new by the federal Clean Air Act and is required to be inspected by the board in the regulations promulgated pursuant to this article has been performed, as required by Code Section 12-9-48.

(d) In any county or area not designated by the USEPA as a nonattainment area as of November 1, 1990, which is subsequently designated by the board as a nonattainment area subject to this article, the department shall have 12 months from the date such designation occurs to establish a program for emission inspection of responsible motor vehicles in such county or area; provided, however, that for purposes of this article, the earliest date such county or area shall be considered as having been designated as a nonattainment area shall be July 1, 1992. Notwithstanding the provisions of subsection (a) of this Code section, in such counties or areas a certificate of emission inspection shall not be required during this initial 12 month period. Following such initial 12 month period, owners of responsible motor vehicles in such counties or areas shall obtain a valid certificate of emission inspection no later than the date established by the board.

(e) In each county or area subject to this article on July 1, 1992, owners of responsible motor vehicles shall obtain a valid certificate of emission inspection issued pursuant to this article not later than June 30, 1993.

(f) The requirements of paragraphs (1) through (4) of subsection (c) of this Code section shall remain in effect in each county or area either during such time as such county or any part of the county continues to be designated by the USEPA pursuant to the federal Clean Air Act as a nonattainment area or during such time as the emission program for each such county is contained in the state's air quality maintenance plan.

(g) Notwithstanding the other provisions of this Code section, the requirements of this article shall not apply to vehicles registered as specified in subsection (a) of this Code section where the owner of such vehicle certifies, under oath and subject to the monetary penalty provided in Code Section 16-10-71 upon conviction for false swearing therein, which certification may be made either by mail and accompanied by a photocopy of the person's military identification card or in person, that:

(1) Such vehicle is so registered by a Georgia resident on active duty in the armed services of the United States then residing outside the State of Georgia;

(2) At the time the provisions of this article are being or are sought to be enforced with respect to such vehicle, the owner's domicile or, if such vehicle is primarily used in connection with some established business enterprise, such established business enterprise is not located in any county wherein any responsible motor vehicle is subject to the requirements of this article; or

(3) Such vehicle is or will be, during the inspection term for which the provisions of this article are being or are sought to be enforced with respect to such motor vehicle, permanently assigned or let for use to a person not domiciled or an established business enterprise not located in any county wherein any responsible motor vehicle is subject to the requirements of this article.

The director shall provide the forms for any such certification.

(h) Vehicles that are driven less than 5,000 miles per year and are ten years old or older will be exempted from testing, provided that the owner of such vehicle is 65 years old or older.

(i) Antique and collector cars and trucks 25 years old or older will be exempted from testing.



§ 12-9-46. Powers and duties of board; designation of commissioner or director as board's agent; power and duties of director

(a) The board shall have the following powers and duties under this article:

(1) To adopt criteria to establish whether emissions of hydrocarbons, nitrogen oxides, and carbon monoxide from responsible motor vehicles in each county or area within a nonattainment area are directly related to excess levels of ozone or carbon monoxide or both in such county or area; provided, however, that such criteria shall in no event be more stringent than the criteria established by the USEPA pursuant to the federal Clean Air Act;

(2) To designate each county or area within a nonattainment area which meets the criteria established pursuant to paragraph (1) of this subsection;

(3) To prescribe by rule or regulation emission standards or emission limitations limiting the amounts of allowable exhaust emissions of hydrocarbons, nitrogen oxides, and carbon monoxide and evaporative emissions of hydrocarbons from responsible motor vehicles as defined in this article. Such standards may specify the amount of allowable emissions by part per million, percentage of total volume or weight of emissions, or such other method as the board selects. In no event shall the emission limitations be stricter than those required by the USEPA pursuant to the federal Clean Air Act, as amended, for the particular vehicle to which such limitations apply. Such emission limitations and emission standards may distinguish between model years, engine types and sizes, trucks and passenger vehicles, or weights of vehicles and may be applicable to groups of vehicles classed according to any such distinctions. Such emission limitations shall be technically feasible. The board may provide by rule or regulation for the method of application of such standards to vehicles with engines of a model year different from the vehicle model year;

(4) To prescribe by rule or regulation equipment standards, requirements, or specifications for any inspection equipment used to test, measure, inspect for, or determine compliance by a responsible motor vehicle or any responsible motor vehicle equipment with the standards, limitations, or other requirements established by or under the authority of this article;

(5) To prescribe by rule or regulation standards and qualifications for mechanic inspectors licensed to operate inspection equipment to inspect responsible motor vehicles or responsible motor vehicle equipment for compliance with standards, limitations, or other requirements established by or pursuant to this article;

(6) To prescribe by rule or regulation operating techniques, specifications, procedures, requirements for records maintenance, criteria, and other requirements applicable to emission inspection stations authorized to inspect responsible motor vehicles or responsible motor vehicle equipment for compliance with the standards, limitations, or other requirements established by or pursuant to this article;

(7) To prescribe by rule or regulation requirements for record keeping and reporting, including, but not limited to, monitoring, surveys, inventories, inspections, reinspections, the results thereof, certification and licensing of mechanic inspectors, certification of emission inspection stations, and certificates of emission inspection issued;

(8) To prescribe by rule or regulation for the exemption of certain motor vehicles or model years from the requirements of this article; provided, however, that no exemption shall be granted to a motor vehicle unless such exemption is in accordance with the federal Clean Air Act, as amended;

(9) To prescribe by rule or regulation fees to be charged by emission inspection stations for the performance of emission inspections; provided, however, that such fee shall be no less than $10.00 and no more than $25.00 per inspection and shall be based on the cost of performing such inspection in an adequate and proper manner including, without limitation, the cost of equipment, testing, labor, training, record keeping, reporting, and other overhead expenses;

(10) To prescribe by rule or regulation for an inspection term for required emission inspections of responsible motor vehicles. Such term shall either be annual or biennial as required to meet minimum requirements of the federal Clean Air Act and regulations of the USEPA promulgated pursuant to such act;

(11) To prescribe by rule or regulation an administrative fee to be collected by the director from each emission inspection station in a manner determined by the board by rule or regulation to cover the direct and indirect cost of:

(A) Required and adequate oversight to confirm that inspections are being done in a proper and adequate manner, including, without limitation, the operation and maintenance of a data system and network for emission inspection data and related information; the performance of audits and quality control and quality assurance for certified emission inspection stations and licensed inspectors; the dissemination of information to individuals, corporations, governmental agencies, and any other entity regarding emission inspection requirements and related information; and the issuance of waivers, exemptions, and extensions of the emission inspection requirement;

(B) Activities of the director within designated nonattainment areas that are necessary to achieve compliance with this article and the federal Clean Air Act including, without limitation, ambient monitoring, attainment plan development, maintenance plan development, emission inventories, data analysis, and coordination and consultation with other governmental planning organizations; and

(C) Any other requirements that the board determines are appropriate to implement, enforce, and ensure compliance with the requirements of this article and the rules and regulations promulgated pursuant to this article; provided, however, that $1.00 of each such administrative fee shall be remitted to the county for each responsible motor vehicle that is registered in that county; and

(12) To advise, consult, cooperate, and contract with other state agencies including, but not limited to, the Department of Public Safety, any political subdivision of the state, any designated organizations of elected officials within the state, or any other person as necessary to implement and adequately enforce and ensure compliance with any requirement created, provided, prescribed, or established by the board pursuant to this article.

(b) With respect to the powers vested in the board pursuant to this Code section, the board may designate the commissioner or the director as its agent in exercising the powers so vested.

(c) The director shall have the following powers and duties:

(1) To exercise general supervision over the administration and enforcement of this article and all rules and regulations and orders promulgated under this article;

(2) To issue certificates and licenses and to deny, suspend, or revoke certificates and licenses;

(3) To issue all orders and processes as may be necessary to enforce compliance with provisions of this article and all rules and regulations promulgated under this article, and to seek collection of all penalties imposed pursuant to this article;

(4) To conduct such public hearings as are deemed necessary for the proper administration of this article;

(5) To make investigations, analyses, and inspections to determine and ensure compliance with this article, rules and regulations promulgated pursuant to this article, and any orders which the director may issue;

(6) To institute and prosecute such administrative and court actions as may be necessary to enforce compliance with any provisions of this article and any rules and regulations promulgated under this article;

(7) To exercise all incidental powers necessary to carry out the purposes of this article; and

(8) To encourage voluntary cooperation by persons and affected groups to achieve the purposes of this article.



§ 12-9-47. Further powers and duties of board; designation of department personnel as board's agents

(a) The board shall have and may exercise the following powers and duties under this article:

(1) To prescribe by rule or regulation standards, requirements, or procedures to ensure the uniform operation of official emission inspection stations in a sufficient number, at such locations, and in a manner satisfactory to the board and in conformance with all standards, requirements, and specifications prescribed for such inspection stations, procedures, personnel, and equipment by the board pursuant to this article;

(2) To prescribe by rule or regulation procedures for licensing mechanic inspectors under this article;

(3) To prescribe by rule or regulation procedures for certification of authorized emission inspection stations which shall be certified by the department to inspect responsible motor vehicle emissions, responsible motor vehicle emission control equipment, and on-board diagnostic equipment for compliance with the requirements of this article;

(4) To prescribe by rule or regulation forms, applications, certificates, licenses, or other documentation which may be required by the department to administer and implement this article;

(5) To prescribe by rule or regulation procedures, standards, and methods for inspecting emission inspection stations or other establishments to enforce and ensure compliance with the requirements of this article;

(6) To prescribe by rule or regulation procedures or methods of scheduling responsible motor vehicles for emission inspection during any inspection term; and

(7) To prescribe by rule or regulation procedures for identifying, through the use of remote sensing technology or other means, vehicles which are producing excessive exhaust emissions at times other than their regularly scheduled inspection. The board may require that any such vehicle undergo an official emission inspection as prescribed by subsection (a) of Code Section 12-9-48, whether or not such vehicle is covered by a valid certificate of emission inspection. The board may prescribe that the owner of any such vehicle which fails to pass such inspection perform repairs and pass a reinspection in the same manner as provided by subsection (d) of Code Section 12-9-48.

(b) With respect to the powers vested in the board pursuant to subsection (a) of this Code section, the board may designate personnel of the department as the board's agents in exercising the powers so vested.



§ 12-9-48. Requirement of certificate of emission inspection; standards for issuance; inspectors, equipment, and procedures; notice of violation of emission standards; reinspection after repairs; time extension; inspection sticker; new vehicles; replacement stickers

(a) Each responsible motor vehicle subject to any requirement under Code Section 12-9-45 must receive a certificate of emission inspection once during any inspection term from an emission inspection station holding a valid certificate of authorization from the department. A certificate of emission inspection shall be issued for such a responsible motor vehicle if, upon inspection by a licensed mechanic inspector, the mechanic inspector determines, consistent with the terms of Code Section 12-9-45, with respect to such responsible motor vehicle:

(1) That any emission control equipment required on such responsible motor vehicle when new by the federal Clean Air Act and required to be inspected by the regulations of the board promulgated pursuant to this article has been inspected and the mechanic inspector has determined that such equipment has not been rendered unserviceable by removal, alteration, lack of maintenance, or other interference with its operation unless such equipment was replaced with equivalent equipment which has been certified by the USEPA;

(2) That an inspection and testing of the exhaust emissions of hydrocarbons, nitrogen oxides, and carbon monoxide from such responsible motor vehicle have been performed;

(3) That an inspection and testing of evaporative emissions of hydrocarbons from such responsible motor vehicle have been performed;

(4) That the exhaust emissions and evaporative emissions from the responsible motor vehicle do not exceed any applicable emission standard or emission limitation for allowable emissions of hydrocarbon, nitrogen oxides, or carbon monoxide prescribed by the board pursuant to this article; and

(5) That any on-board diagnostic equipment required on such responsible motor vehicle when new by the federal Clean Air Act and required to be inspected pursuant to the regulations promulgated by the board has been inspected and the mechanic inspector has determined that such equipment meets the inspection criteria prescribed by the board.

(b) Compliance with any applicable emission standards, emission limitations, standards for emission control equipment, or standards for on-board diagnostic equipment shall be determined by mechanic inspectors meeting qualifications; using methods, techniques, and equipment; under conditions; and following inspection procedures prescribed by the board pursuant to this article.

(c) If the inspection discloses any violation of any applicable emission standard, emission limitation, standard of emission control equipment, or standard for on-board diagnostic equipment, then the owner shall be notified, in writing, of the air pollutant which exceeds the allowable emissions and the degree of excess or the specific emission control equipment or on-board diagnostic equipment which is in violation of the standard.

(d) The owner shall have necessary maintenance and repairs performed on any responsible motor vehicle violating any applicable emission standard, emission limitation, standard for emission control equipment, or standard for on-board diagnostic equipment and return the responsible motor vehicle for reinspection at an emission inspection station within 30 days of the initial inspection. Such reinspection shall be at no charge to the owner. If, upon reinspection, such motor vehicle fails to meet the requirements of subsection (a) of this Code section, no certificate of emission inspection shall be issued unless the owner proves, by means of repair facility receipts or other written documents, that:

(1) He or she has replaced any emission control equipment, exhaust system equipment, or on-board diagnostic equipment or part thereof which has been removed, physically damaged, or otherwise rendered inoperable;

(2) He or she has spent at least $450.00 or such amount as the board establishes, consistent with the federal Clean Air Act, in the repair and maintenance of the responsible motor vehicle exhaust and evaporative, as applicable, emission control systems, on-board diagnostic equipment, or related equipment not covered by warranty since the initial inspection in the current inspection term; provided, however, that the $450.00 repair waiver authorized in this paragraph shall be increased annually by the percentage, if any, by which the Consumer Price Index for the most recent calendar year ending before the beginning of such year exceeds the Consumer Price Index for the calendar year 1989. For purposes of this paragraph, the Consumer Price Index is the average of the Consumer Price Index for all urban consumers published by the Bureau of Labor Statistics of the United States Department of Labor, as of the close of the 12 month period ending the last day of August of each calendar year, and the revision of the Consumer Price Index which is most consistent with the Consumer Price Index for 1989 shall be used; and

(3) Such repairs and maintenance have produced a decrease in exhaust and evaporative emissions, as applicable, since the initial inspection.

(e) A time extension, not to exceed the period of the inspection frequency, may be granted to obtain needed repairs on a vehicle in the case of economic hardship when waiver requirements contained in subsection (d) of this Code section have not been met. After having received a time extension under this subsection, a vehicle must fully pass the applicable test standards before becoming eligible for another time extension.

(f) The board may require each responsible motor vehicle to display an emission inspection sticker issued in conjunction with a certificate of emission inspection on the motor vehicle once it has been approved as meeting the requirements of this article. Any emission inspection sticker shall bear such information as shall be required by the director. The mechanic inspector shall remove from the vehicle being inspected any old emission inspection sticker when a new emission inspection sticker is issued.

(g) All certificates of emission inspection shall be issued for the inspection term.

(h) A new responsible motor vehicle otherwise required under Code Section 12-9-45 to have an inspection or certificate of inspection shall not be required to have either that inspection or certificate at the time of the initial retail sale or delivery of that vehicle, but the required emission inspection and certificate of inspection shall be obtained prior to the vehicle registration date in the calendar year two years after the vehicle's model year or at such other time as the board may establish by rule or regulation.

(i) The board may establish methods by which the owner of a responsible motor vehicle who has lost the certificate of emission inspection required in any inspection term may have a duplicate certificate of emission inspection issued. These methods may include, but are not limited to, the following:

(1) Any approved emission inspection station may issue said duplicate certification of emission inspection upon the owner's demonstrating to the mechanic inspector that the responsible motor vehicle has a current and valid inspection sticker affixed to its window;

(2) The director shall issue said duplicate certification of emission inspection upon the owner's demonstrating to the director that said vehicle had been inspected previously and bears a current and valid inspection sticker; or

(3) In the event a windshield bearing a valid emission inspection sticker is replaced, a new emission inspection sticker may be issued for such vehicle within 30 days after the replacement of the windshield without the necessity of reinspection if the owner of the vehicle executes an affidavit in a form furnished by the director stating that the windshield of his or her vehicle has been replaced and giving such other information as the director may require and pays to the inspection station a fee in an amount equal to the actual administrative cost of issuing such a sticker which shall be no less than the cost of the sticker plus the cost of computer access. The vehicle may be operated on the highways without an emission inspection sticker for 30 days after the replacement of the windshield if proof of the date of such replacement is carried in the vehicle.

In all cases, the new emission inspection sticker or duplicate certificate of emission inspection shall be valid only for the remainder of the period for which the replaced emission inspection sticker or certificate of emission inspection was to be valid.

(j) The inspection provided for in subsection (a) of this Code section shall not require any alteration of any portion of the engine or equipping of the engine with any device for the sole purpose of facilitating the conduct of such test during the testing periods for 1997 and 1998.



§ 12-9-49. Application to conduct emission inspections; certificate of authorization

(a) Any garage or other establishment which desires to conduct emission inspections shall submit to the director an application for a certificate of authorization under this article. Applications shall be made upon a form designated by the director and shall contain such information as may be required by the director.

(b) A certificate of authorization and certificate of emission inspection shall be issued only after the director has made a determination that the applicant's proposed inspection station will be properly equipped, has the necessary licensed mechanic inspectors to conduct inspections, and meets all other requirements of this article.

(c) The board shall not in any manner limit the number, location, and types of authorized inspection stations certified to operate in any nonattainment area, county, or any portion of a county or area. In no event shall the board enter into any contract or into a series of contracts the effect of which will be the realization of centralized testing.

(d) The director, prior to issuing a certificate of authorization, shall require proof that the applicant has either filed a bond or has obtained liability insurance in a form and amount satisfactory to the director to ensure compensation for any damage to a vehicle during an inspection or adjustment caused by negligence of the applicant or its agent.

(e) With respect to any certificate of authorization issued to any emission inspection station licensed, authorized, or certified by the department to inspect responsible motor vehicle emissions, responsible motor vehicle emission control equipment, and on-board diagnostic equipment for compliance with the requirements of this article, the following shall apply:

(1) The director shall ensure the operation of such official emission inspection stations of a number, at locations, and in a condition satisfactory to the director and in conformance with all standards, requirements, and specifications prescribed for such inspection stations, procedures, personnel, and equipment by the board pursuant to this article; and each official emission inspection station shall keep a record of inspections, reinspections, the results thereof, and certificates of inspection issued in a manner designated by the department and in conformance with any requirements for such records and reports prescribed by the board. All records required in this article to be maintained by an official emission inspection station shall be available for inspection at all reasonable times;

(2) Any official emission inspection station licensed, permitted, or established under this Code section shall be required to perform inspections on responsible motor vehicles in conformity with regulations or requirements established, prescribed, or promulgated by the board pursuant to this article. Such requirements shall ensure that uniform equipment is utilized and that emission inspections produce consistent results throughout affected areas of the state;

(3) A fee as provided in paragraphs (9) and (10) of subsection (a) of Code Section 12-9-46 shall be charged by each emission inspection station for performance of the emission inspection and inspection of emission control devices and on-board diagnostic equipment on responsible motor vehicles;

(4) The director shall supervise and cause inspections to be made of the emission inspection stations, licensed, authorized, or certified pursuant to this article and shall ensure compliance with all applicable requirements of, under, or pursuant to this article relating to such inspections, inspection stations, and inspection personnel;

(5) No certificate of authorization for an emission inspection station shall be assigned or transferred or used in any location other than the one designated on such certificate; and

(6) Every certificate of authorization for an emission inspection station and mechanic inspector license shall be posted in a conspicuous place in the station.



§ 12-9-50. Authority to inspect, monitor, or investigate inspection stations

Any duly appointed agent of the director, including without limitation any person with whom the board has contracted pursuant to paragraph (12) of subsection (a) of Code Section 12-9-46, may enter private or public property at reasonable times and upon presentation of the agent's credentials to inspect, monitor, or investigate the operation of any emission inspection station or any establishment suspected of holding itself out as being an emission inspection station to determine whether such emission inspection station or establishment is in compliance with the requirements of this article; provided, however, that nothing in this Code section shall prohibit other investigative techniques from being utilized by the director.



§ 12-9-51. Emission inspection required for motor vehicle registration; operation without registration; improper reuse

(a) Beginning July 1, 1992, it shall be unlawful for any county to and no county shall register any responsible motor vehicle subject to any requirement under Code Section 12-9-45 pursuant to or subject to the requirements of Chapter 2 of Title 40 without proof of a valid certificate of emission inspection issued pursuant to Code Section 12-9-48 indicating that such responsible motor vehicle satisfied all applicable requirements of Code Section 12-9-45 and Code Section 12-9-48. In applying for a motor vehicle registration for a responsible motor vehicle subject to any requirement under Code Section 12-9-45, the application shall be accompanied by proof of the issuance of a certificate of emission inspection issued pursuant to Code Section 12-9-48. Any county which registers any responsible motor vehicle without proof of a certificate of emission inspection shall be in violation of this article.

(b) It shall be unlawful to and no person shall operate a responsible motor vehicle subject to any requirement under Code Section 12-9-45 on the roadways of this state without a valid registration issued in compliance with this article. Any person who operates a responsible motor vehicle subject to any requirement under Code Section 12-9-45 on the roadways of this state without a valid registration issued in compliance with this article shall be considered to be operating an unregistered motor vehicle.

(c) The board may provide for a procedure to be implemented by each county to ensure that certificates of emission inspection are not improperly reused.



§ 12-9-52. Amendment, modification, revocation, or suspension of certificate of authorization

The director may amend, modify, revoke, or suspend any certificate of authorization issued to an emission inspection station or any license issued to a mechanic inspector for cause, including but not limited to:

(1) Violating the provisions of this article concerning the inspection of any responsible motor vehicle;

(2) A determination by the board that the number, location, or type of certified inspection stations or licensed mechanic inspectors needs to be limited to ensure effective implementation of this article or to comply with the requirements of the federal Clean Air Act, as amended; or

(3) Receipt of a request for an amendment, modification, suspension, or revocation by the emission inspection station or mechanic inspector.



§ 12-9-53. Review of director's decision

Review of a decision of the director under this article shall be in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 12-9-54. Sale of vehicle

No person shall sell any motor vehicle which is intended for highway use if such vehicle is at the time of the sale a responsible motor vehicle required to have a certificate of emission inspection under Code Section 12-9-45, unless there appears on such vehicle an unexpired valid certificate of emission inspection issued pursuant to this article. Any person violating this Code section shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of $100.00 for a first offense, $500.00 for a second offense, and $1,000.00 for each subsequent offense. If, as a result of the sale of a responsible motor vehicle subject to any requirement under Code Section 12-9-45, such motor vehicle would not, if immediately registered by the purchaser as provided by law, be registered in a county in which the requirements of Code Section 12-9-45 are applicable, this Code section shall not apply.



§ 12-9-55. Prohibited acts; registration of vehicle by county without proof of inspection; penalty; withholding of funding

(a) (1) No person shall in any manner represent any place or establishment as an official emission inspection station unless such station has been issued a valid certificate of authorization by the department.

(2) No person shall issue a certificate of emission inspection for any responsible motor vehicle unless such person holds a valid certificate of authorization issued pursuant to this article and such vehicle has been inspected and approved by a licensed mechanic inspector as required by this article.

(b) (1) No person shall make, issue, or knowingly use any imitation or counterfeit of an official certificate of emission inspection.

(2) No person shall possess, display, or cause or permit to be displayed upon any vehicle any emission inspection sticker knowing the same to be counterfeit or issued for another vehicle or issued without the required inspection and approval.

(3) No person shall use for the purpose of proof under subsection (d) of Code Section 12-9-48 any receipt or document purporting to show cost of repair or maintenance or replacement of equipment unless such receipt or document accurately represents costs actually incurred by such person with respect to the responsible motor vehicle for which the certificate of emissions is sought.

(c) It shall be unlawful for any person to operate or permit to be operated on any highway of this state a responsible motor vehicle registered in any county subject to this article pursuant to or subject to the requirements of Chapter 2 of Title 40, which is at the time of operation required to have a certificate of emission inspection under Code Section 12-9-45, without a valid certificate of emission inspection and emission inspection sticker, if required. If the owner of any motor vehicle who has been notified of the requirement of an emission inspection pursuant to paragraph (7) of subsection (a) of Code Section 12-9-47 fails to have the vehicle inspected within 30 days after receipt of such notice, such vehicle shall be in violation of this article and any certificate of emission inspection and any emission inspection sticker previously issued for such vehicle shall be deemed invalid. For purposes of this subsection, each day of operation or permission is a separate offense.

(d) It shall be unlawful to register, or cause to be registered, a responsible motor vehicle in any county other than the county wherein such vehicle is required to be registered by Chapter 2 of Title 40 for the purpose of avoiding any requirement of this article. Each day of continued unlawful registration shall be a separate offense.

(e) With respect to any responsible motor vehicle subject to any requirement under this article, it shall be unlawful for the purpose of avoiding any requirement of this article to render unserviceable by removal, alteration, lack of maintenance, or other interference with its operation any emission control equipment or on-board diagnostic equipment required on such responsible motor vehicle when such vehicle was new by the federal Clean Air Act and required by the regulations of the board promulgated pursuant to this article to be inspected and maintained. Each day of such unserviceability shall be a separate offense.

(f) Any person violating any provision of this article shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than $50.00 nor more than $1,000.00.

(g) Any person violating any provision of this article, or rules or regulations under this article, or refusing to comply with any final order issued under this article shall be liable for a civil penalty of not more than $5,000.00 per day; provided, however, that in no instance shall any person be both liable for a civil penalty under this subsection and subjected to a criminal prosecution pursuant to subsection (f) of this Code section. Upon a showing that a civil proceeding has been commenced to assess a civil penalty, a court to which a criminal citation for a violation of subsection (f) of this Code section has been presented shall stay the criminal proceeding until the civil penalty proceeding has been completed. If a civil penalty is assessed, the criminal proceeding shall be dismissed.

(h) It shall be unlawful for any person to violate any provision of this article or any rule or regulation promulgated pursuant to this article.

(i) If it is determined that any county has registered responsible motor vehicles without receiving proof from the owners that the responsible motor vehicles satisfy all applicable requirements of Code Sections 12-9-45 and 12-9-48, the director shall notify the commissioner of transportation that such an unlawful act has occurred. Upon such notification, the State Transportation Board may at its discretion withhold Department of Transportation funding assistance from any such county.



§ 12-9-56. Rules and regulations

When duly promulgated and adopted, all rules and regulations issued pursuant to this article by the board shall have the force of law.



§ 12-9-57. Effect of federal Clean Air Act requirements; repeal of article

This article shall remain of force and effect only so long as the federal Clean Air Act, 42 U.S.C. Section 7401, et seq., as amended, requires the State of Georgia to maintain and enforce the inspection plan and program provided for in this article in order to reduce the ambient air levels of ozone or carbon monoxide which exceed the levels specified by the National Ambient Air Quality Standards for such pollutants specified by the United States Environmental Protection Agency pursuant to said act. Upon the effective date of an amendment to the federal Clean Air Act which allows the State of Georgia to discontinue the maintenance and enforcement of the inspection program provided for in this article without the imposition of sanctions against the State of Georgia such as the loss of federal funds for sewage treatment plants, transportation projects, air quality improvement projects, a moratorium on development within any area of the state, or other substantial penalty, this article shall be repealed.






Article 3 - Gasoline Additives

§ 12-9-70. Study and review of gasoline additives

(a) As used in this Code section, the term "MTBE" means methyl tertiary butyl ether.

(b) The director of the Environmental Protection Division of the department is authorized and urged to study and review the use of gasoline additives in this state and to develop rules and regulations not later than January 1, 2008, for consideration by the Board of Natural Resources to provide for a phase out of the permissible use of gasoline containing MTBE in a manner designed to coordinate such phase out with other states adjacent to this state to the extent practicable; and the board is authorized to adopt rules and regulations for such purpose. In developing such rules and regulations, the director is urged to consider the need to ensure adequate supplies of gasoline in this state, environmental issues such as air quality and ground-water protection, the overall benefits and concerns with various gasoline additives, the use of additives by adjacent states, and the viability of ethanol for use as an additive to the greatest extent practicable.









Chapter 10 - Interstate Compacts

Article 1 - Southern States Energy Compact

§ 12-10-1. Compact enacted and entered into by State of Georgia; text of compact

The Southern States Energy Compact is enacted into law and entered into by the State of Georgia with any and all states legally joining therein in accordance with its terms. The compact is substantially as follows:

"Article I. Policy and Purpose.

The party states recognize that the proper employment and conservation of energy and employment of energy-related facilities, materials, and products, within the context of a responsible regard for the environment, can assist substantially in the industrialization of the South and the development of a balanced economy for the region. They also recognize that optimum benefit from and acquisition of energy resources and facilities require systematic encouragements, guidance, and assistance from the party states on a cooperative basis. It is the policy of the party states to undertake such cooperation on a continuing basis; it is the purpose of this compact to provide the instruments and framework for such a cooperative effort to improve the economy of the South and contribute to the individual and community well-being of the region's people.

Article II. The Board.

(a) There is hereby created an agency of the party states to be known as the 'Southern States Energy Board' (hereinafter called 'the Board'). The Board shall be composed of three representatives from each party state, one of whom shall be appointed or designated in each state to represent the Governor, the State Senate, and the State House of Representatives, respectively. Each representative shall be designated or appointed in accordance with the law of the state which he represents and serving and subject to removal in accordance with such law. Any member of the Board may provide for the discharge of his duties and the performance of his functions thereon (either for the duration of his membership or for any lesser period of time) by a deputy or assistant, if the laws of his state make specific provision therefor. The federal government may be represented without vote if provision is made by federal law for such representation.

(b) Each party state shall be entitled to one vote on the Board, to be determined by majority vote of each representative or representative's representative from the party state present and voting on any question. No action of the Board shall be binding unless taken at a meeting at which a majority of all party states are represented and unless a majority of the total number of votes on the Board are cast in favor thereof.

(c) The Board shall have a seal.

(d) The Board shall elect annually, from among its members, a chairman, a vice chairman, and a treasurer. The Board shall appoint an Executive Director who shall serve at its pleasure and who shall also act as Secretary, and who, together with the Treasurer, shall be bonded in such amounts as the Board may require.

(e) The Executive Director, with the approval of the Board, shall appoint and remove or discharge such personnel as may be necessary for the performance of the Board's functions irrespective of the civil service, personnel or other merit system laws of any of the party states.

(f) The Board may establish and maintain, independently or in conjunction with any one or more of the party states, a suitable retirement system for its fulltime employees. Employees of the Board shall be eligible for social security coverage in respect of old age and survivors insurance provided that the Board takes such steps as may be necessary pursuant to federal law to participate in such program of insurance as a governmental agency or unit. The Board may establish and maintain or participate in such additional programs of employee benefits as may be appropriate.

(g) The Board may borrow, accept, or contract for the services of personnel from any state or the United States or any subdivision or agency thereof, from any interstate agency, or from any institution, person, firm or corporation.

(h) The Board may accept for any purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials, and services (conditional or otherwise) from any state or the United States or any subdivision or agency thereof, or interstate agency, or from any institution, person, firm, or corporation, and may receive, utilize and dispose of the same.

(i) The Board may establish and maintain such facilities as may be necessary for the transacting of its business. The Board may acquire, hold, and convey real and personal property and any interest therein.

(j) The Board shall adopt bylaws, rules, and regulations for the conduct of its business, and shall have the power to amend and rescind these bylaws, rules, and regulations. The Board shall publish its bylaws, rules, and regulations in convenient form and shall file a copy thereof, and shall also file a copy of any amendment thereto, with the appropriate agency or officer in each of the party states.

(k) The Board annually shall make to the governor of each party state, a report covering the activities of the Board for the preceding year, and embodying such recommendations as may have been adopted by the Board, which report shall be transmitted to the legislature of said state. The Board may issue such additional reports as it may deem desirable.

Article III. Finances.

(a) The Board shall submit to the executive head or designated officer or officers of each party state a budget of its estimated expenditures for such period as may be required by the laws of that jurisdiction for presentation to the legislature thereof.

(b) Each of the Board's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states. One half of the total amount of each budget of estimated expenditures shall be apportioned among the party states in equal shares; one quarter of each such budget shall be apportioned among the party states in accordance with the ratio of their populations to the total population of the entire group of party states based on the last decennial federal census; and one quarter of each such budget shall be apportioned among the party states on the basis of the relative average per capita income of the inhabitants in each of the party states based on the latest computations published by the federal census-taking agency. Subject to appropriation by their respective legislatures, the Board shall be provided with such funds by each of the party states as are necessary to provide the means of establishing and maintaining facilities, a staff of personnel, and such activities as may be necessary to fulfill the powers and duties imposed upon and entrusted to the Board.

(c) The Board may meet any of its obligations in whole or in part with funds available to it under Article II(h) of this compact, provided that the Board takes specific action setting aside such funds prior to the incurring of any obligation to be met in whole or in part in this manner. Except where the Board makes use of funds available to it under Article II(h) hereof, the Board shall not incur any obligation prior to the allotment of funds by the party jurisdictions adequate to meet the same.

(d) The Board shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Board shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Board shall be audited yearly by a qualified public accountant and the report of the audit shall be included in and become part of the annual report of the Board.

(e) The accounts of the Board shall be open at any reasonable time for inspection.

Article IV. Advisory Committees.

The Board may establish such advisory and technical committees as it may deem necessary, membership on which to include but not be limited to private citizens, expert and lay personnel, representatives of industry, labor, commerce, agriculture, civic associations, medicine, education, voluntary health agencies, and officials of local, state and federal government, and may cooperate with and use the services of any such committees and the organizations which they represent in furthering any of its activities under this compact.

Article V. Powers.

The Board shall have power to:

(a) Ascertain and analyze on a continuing basis the position of the South with respect to energy, energy-related industries, and environmental concerns.

(b) Encourage the development, conservation, and responsible use of energy and energy-related facilities, installations, and products as part of a balanced economy and healthy environment.

(c) Collect, correlate, and disseminate information relating to civilian uses of energy and energy-related materials and products.

(d) Conduct, or cooperate in conducting, programs of training for state and local personnel engaged in any aspect of

(1) Energy, environment, and applications of energy, environmental, and related concerns to industry, medicine, or education or the promotion or regulation thereof.

(2) The formulation or administration of measures designed to promote safety in any matter related to the development, use or disposal of energy and energy-related materials, products, installations, or wastes.

(e) Organize and conduct, or assist and cooperate in organizing and conducting, demonstrations of energy product, material, or equipment use and disposal and of proper techniques or processes for the application of energy resources to the civilian economy or general welfare.

(f) Undertake such nonregulatory functions with respect to sources of radiation as may promote the economic development and general welfare of the region.

(g) Study industrial, health, safety, and other standards, laws, codes, rules, regulations, and administrative practices in or related to energy and environmental fields.

(h) Recommend such changes in, or amendments or additions to the laws, codes, rules, regulations, administrative procedures and practices or ordinances of the party states in any of the fields of its interest and competence as in its judgment may be appropriate. Any such recommendation shall be made through the appropriate state agency with due consideration of the desirability of uniformity but shall also give appropriate weight to any special circumstances which may justify variations to meet local conditions.

(i) Prepare, publish and distribute, (with or without charge) such reports, bulletins, newsletters or other material as it deems appropriate.

(j) Cooperate with the United States Department of Energy or any agency successor thereto, any other officer or agency of the United States, and any other governmental unit or agency or officer thereof, and with any private persons or agencies in any of the fields of its interests.

(k) Act as licensee of the United States government or any party state with respect to the conduct of any research activity requiring such license and operate such research facility or undertake any program pursuant thereto.

(l) Ascertain from time to time such methods, practices, circumstances, and conditions as may bring about the prevention and control of energy and environmental incidents in the area comprising the party states, to coordinate the nuclear, environmental, and other energy-related incident prevention and control plans and the work relating thereto of the appropriate agencies of the party states and to facilitate the rendering of aid by the party states to each other in coping with energy and environmental incidents. The Board may formulate and, in accordance with need from time to time, revise a regional plan or regional plans for coping with energy and environmental incidents within the territory of the party states as a whole or within any subregion or subregions of the geographic area covered by this compact.

Article VI. Supplementary Agreements.

(a) To the extent that the Board has not undertaken an activity or project which would be within its power under the provisions of Article V of this compact, any two or more of the party states (acting by their duly constituted administrative officials) may enter into supplementary agreements for the undertaking and continuance of such an activity or project. Any such agreement shall specify its purpose or purposes; its duration and the procedure for termination thereof or withdrawal therefrom; the method of financing and allocating the costs of the activity or project; and such other matters as may be necessary or appropriate. No such supplementary agreement entered into pursuant to this article shall become effective prior to its submission to and approval by the Board. The Board shall give such approval unless it finds that the supplementary agreement or the activity or project contemplated thereby is inconsistent with the provisions of this compact or a program or activity conducted by or participated in by the Board.

(b) Unless all of the party states participate in a supplementary agreement, any cost or costs thereof shall be borne separately by the states party thereto. However, the Board may administer or otherwise assist in the operation of any supplementary agreement.

(c) No party to a supplementary agreement entered into pursuant to this article shall be relieved thereby of any obligation or duty assumed by said party state under or pursuant to this compact, except that timely and proper performance of such obligation or duty by means of the supplementary agreement may be offered as performance pursuant to the compact.

Article VII. Other Laws and Relationships.

Nothing in this compact shall be construed to:

(a) Permit or require any person or other entity to avoid or refuse compliance with any law, rule, regulation, order or ordinance of a party state or subdivision thereof now or hereafter made, enacted or in force.

(b) Limit, diminish, or otherwise impair jurisdiction exercised by the United States Department of Energy, any agency successor thereto, or any other federal department, agency or officer pursuant to and in conformity with any valid and operative act of Congress.

(c) Alter the relations between and respective internal responsibilities of the government of a party state and its subdivisions.

(d) Permit or authorize the Board to exercise any regulatory authority or to own or operate any nuclear reactor for the generation of electric energy; nor shall the Board own or operate any facility or installation for industrial or commercial purposes.

Article VIII. Eligible Parties, Entry into Force and Withdrawal.

(a) Any or all of the states of Alabama, Arkansas, Delaware, Florida, Georgia, Kentucky, Louisiana, Maryland, Mississippi, Missouri, North Carolina, Oklahoma, South Carolina, Tennessee, Texas, Virginia, West Virginia, the Commonwealth of Puerto Rico, and the United States Virgin Islands shall be eligible to become party to this compact.

(b) As to any eligible party state, this compact shall become effective when its legislature shall have enacted the same into law: provided that it shall not become initially effective until enacted into law by seven states.

(c) Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall become effective until the governor of the withdrawing state shall have sent formal notice in writing to the governor of each other party state informing said governors of the action of the legislature in repealing the compact and declaring an intention to withdraw.

Article IX. Severability and Construction.

The provisions of this compact and of any supplementary agreement entered into hereunder shall be severable and if any phrase, clause, sentence or provision of this compact or such supplementary agreement is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact or such supplementary agreement and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact or any supplementary agreement entered into hereunder shall be held contrary to the constitution of any state participating therein, the compact or such supplementary agreement shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters. The provisions of this compact and of any supplementary agreement entered into pursuant hereto shall be liberally construed to effectuate the purposes thereof."



§ 12-10-2. Appointment of representatives to Southern States Energy Board; compensation

(a) The Governor, the Lieutenant Governor, and the Speaker of the House of Representatives shall each appoint a representative from this state to the Southern States Energy Board which is established by Article II of the compact. Each such representative shall serve at the pleasure of the appointing officer. The Governor, the Lieutenant Governor, and the Speaker of the House of Representatives are each authorized to appoint an alternate representative who may serve at and for such time as the regular representative shall designate and who shall have the same power and authority as the regular representative when so serving. The representative appointed by the Lieutenant Governor shall be a member of the Senate, and the representative appointed by the Speaker shall be a member of the House of Representatives.

(b) Each person appointed to represent this state on the Southern States Energy Board shall be entitled to receive the same per diem, travel expenses, and allowances for each day of service on the Southern States Energy Board as are authorized by law for members of the General Assembly. Such expenses and allowances for members of the General Assembly serving on the Southern States Energy Board shall be paid from funds appropriated to the legislative branch of government. The person representing the Governor, if a state officer or employee, shall receive such expenses and allowances out of funds appropriated to or otherwise available to the agency by which he is employed or, if he is not a state officer or employee, out of funds appropriated or otherwise available to the executive office of the Governor.



§ 12-10-3. Board employees under merit system; establishment of retirement system

The employees of the Southern States Energy Board shall be under such merit system as the Southern States Energy Board shall provide and, for the purposes of carrying out Article II(f), the Southern States Energy Board and its employees shall be considered a state agency. The Employees' Retirement System of Georgia is authorized to contract with the Southern States Energy Board in order to further or facilitate the activities of the Southern States Energy Board pursuant to Article II(f) of the compact. No such contract shall take effect prior to its approval by the Governor.



§ 12-10-4. Board considered state agency for purpose of obtaining personnel services

For the purposes of facilitating Article II(g) of the compact, the Southern States Energy Board shall be considered a state agency.



§ 12-10-5. Budget of estimated expenditures to be submitted to Governor

Pursuant to Article III(a) of the compact, the Southern States Energy Board shall submit its budgets of estimated expenditures to the Governor for presentation to the General Assembly.



§ 12-10-6. Appropriations for supplementary agreements

Any supplementary agreement entered into pursuant to Article VI of the compact and requiring the expenditure of funds or the assumption of an obligation to expend funds in addition to those already appropriated shall not become effective as to this state prior to the making of an appropriation by the General Assembly therefor.



§ 12-10-7. Cooperation by state departments, agencies, officers, and subdivisions with Board

The departments, agencies, and officers of this state and its subdivisions are authorized to cooperate with the Southern States Energy Board in the furtherance of any of its activities pursuant to the compact.



§ 12-10-8. Appropriation of funds to carry out article and compact

The funds necessary to carry out this article and the compact shall be paid from funds appropriated to or otherwise made available to the executive branch of the state government.






Article 2 - Southern Growth Policies Agreement

§ 12-10-20. Agreement enacted and entered into by State of Georgia; text of agreement

The Southern Growth Policies Agreement is enacted into law and entered into by the State of Georgia with any and all states legally joining therein in accordance with its terms. The agreement is substantially as follows:

"SOUTHERN GROWTH POLICIES AGREEMENT

Article I. Findings and Purposes.

(a) The party states find that the South has a sense of community based on common social, cultural and economic needs and fostered by a regional tradition. There are vast potentialities for mutual improvement of each state in the region by cooperative planning for the development, conservation and efficient utilization of human and natural resources in a geographic area large enough to afford a high degree of flexibility in identifying and taking maximum advantage of opportunities for healthy and beneficial growth. The independence of each state and the special needs of subregions are recognized and are to be safeguarded. Accordingly, the cooperation resulting from this Agreement is intended to assist the states in meeting their own problems by enhancing their abilities to recognize and analyze regional opportunities and take account of regional influences in planning and implementing their public policies.

(b) The purposes of this Agreement are to provide:

1. Improved facilities and procedures for study, analysis and planning of governmental policies, programs and activities of regional significance.

2. Assistance in the prevention of interstate conflicts and the promotion of regional cooperation.

3. Mechanisms for the coordination of state and local interests on a regional basis.

4. An agency to assist the states in accomplishing the foregoing.

Article II. The Board.

(a) There is hereby created the Southern Growth Policies Board, hereinafter called 'the Board.'

(b) The Board shall consist of five members from each party state, as follows:

1. The Governor.

2. Two members of the State Legislature, one appointed by the presiding officer of each house of the Legislature or in such other manner as the Legislature may provide.

3. Two residents of the state who shall be appointed by the Governor to serve at his pleasure.

(c) In making appointments pursuant to paragraph (b) 3, a Governor shall, to the greatest extent practicable, select persons who, along with the other members serving pursuant to paragraph (b), will make the state's representation on the Board broadly representative of the several socio-economic elements within this state.

(d) 1. A Governor may be represented by an alternate with power to act in his place and stead, if notice of the designation of such alternate is given to the Board in such manner as its Bylaws may provide.

2. A legislative member of the Board may be represented by an alternate with power to act in his place and stead, unless the laws of his state prohibit such representation and if notice of the designation of such alternate is given to the Board in such manner as its Bylaws may provide. An alternate for a legislative member of the Board shall be selected by the member from among the members of the legislative house in which he serves.

3. A member of the Board serving pursuant to paragraph (b) 3 of this Article may be represented by another resident of his state who may participate in his place and stead, except that he shall not vote: provided that notice of the identity and designation of the representative selected by the member is given to the Board in such manner as its Bylaws may provide.

Article III. Powers.

(a) The Board shall prepare and keep current a Statement of Regional Objectives, including recommended approaches to regional problems. The Statement may also identify projects deemed by the Board to be of regional significance. The Statement shall be available in its initial form two years from the effective date of this Agreement and shall be amended or revised no less frequently than once every six years. The Statement shall be in such detail as the Board may prescribe. Amendments, revisions, supplements or evaluations may be transmitted at any time. An annual Commentary on the Statement shall be submitted at a regular time to be determined by the Board.

(b) In addition to powers conferred on the Board elsewhere in this Agreement, the Board shall have the power to make or commission studies, investigations and recommendations with respect to:

1. The planning and programming of projects of interstate or regional significance.

2. Planning and scheduling of governmental services and programs which would be of assistance to the orderly growth and prosperity of the region, and to the well-being of its population.

3. Effective utilization of such federal assistance as may be available on a regional basis or as may have an interstate or regional impact.

4. Measures for influencing population distribution, land use, development of new communities and redevelopment of existing ones.

5. Transportation patterns and systems of interstate and regional significance.

6. Improved utilization of human and natural resources for the advancement of the region as a whole.

7. Any other matters of a planning, data collection or informational character that the Board may determine to be of value to the party states.

Article IV. Avoidance of Duplication.

(a) To avoid duplication of effort and in the interest of economy, the Board shall make use of existing studies, surveys, plans and data and other materials in the possession of the governmental agencies of the party states and their respective subdivisions or in the possession of other interstate agencies. Each such agency, within available appropriations and if not expressly prevented or limited by law, is hereby authorized to make such materials available to the Board and to otherwise assist it in the performance of its functions. At the request of the Board, each such agency is further authorized to provide information regarding plans and programs affecting the region, or any subarea thereof, so that the Board may have available to it current information with respect thereto.

(b) The Board shall use qualified public and private agencies to make investigations and conduct research, but if it is unable to secure the undertaking of such investigations or original research by a qualified public or private agency, it shall have the power to make its own investigation and conduct its own research. The Board may make contracts with any public or private agencies or private persons or entities for the undertaking of such investigations or original research within its purview.

(c) In general, the policy of paragraph (b) of this Article shall apply to the activities of the Board relating to its Statement of Regional Objectives, but nothing herein shall be construed to require the Board to rely on the services of other persons or agencies in developing the Statement of Regional Objectives or any amendment, supplement or revision thereof.

Article V. Advisory Committee.

The Board shall establish a Local Governments Advisory Committee. In addition, the Board may establish advisory committees representative of subregions of the South, civic and community interests, industry, agriculture, labor or other categories or any combinations thereof. Unless the laws of a party state contain a contrary requirement, any public official of the party state or a subdivision thereof may serve on an advisory committee established pursuant hereto and such service may be considered as a duty of his regular office or employment.

Article VI. Internal Management of the Board.

(a) The members of the Board shall be entitled to one vote each. No action of the Board shall be binding unless taken at a meeting at which a majority of the total number of votes on the Board are cast in favor thereof. Action of the Board shall be only at a meeting at which a majority of the members or their alternates are present. The Board shall meet at least once a year. In its Bylaws, and subject to such directions and limitations as may be contained therein, the Board may delegate the exercise of any of its powers relating to internal administration and management to an Executive Committee or the Executive Director. In no event shall any such delegation include final approval of:

1. A budget or appropriation request.

2. The Statement of Regional Objectives or any amendment, supplement or revision thereof.

3. Official comments on or recommendations with respect to projects of interstate or regional significance.

4. The annual report.

(b) To assist in the expeditious conduct of its business when the full Board is not meeting, the Board shall elect an Executive Committee of not to exceed twenty-three members, including at least one member from each party state. The Executive Committee, subject to the provisions of this Agreement and consistent with the policies of the Board, shall be constituted and function as provided in the Bylaws of the Board. One half of the membership of the Executive Committee shall consist of Governors, and the remainder shall consist of other members of the Board, except that at any time when there is an odd number of members on the Executive Committee, the number of Governors shall be one less than half of the total membership. The members of the Executive Committee shall serve for terms of two years, except that members elected to the first Executive Committee shall be elected as follows: one less than half of the membership for two years and the remainder for one year. The Chairman, Chairman-Elect, Vice Chairman and Treasurer of the Board shall be members of the Executive Committee and anything in this paragraph to the contrary notwithstanding shall serve during their continuance in these offices. Vacancies in the Executive Committee shall not affect its authority to act, but the Board at its next regularly ensuing meeting following the occurrence of any vacancy shall fill it for the unexpired term.

(c) The Board shall have a seal.

(d) The Board shall elect, from among its members, a Chairman, a Chairman-Elect, a Vice Chairman and a Treasurer. Elections shall be annual. The Chairman-Elect shall succeed to the office of Chairman for the year following his service as Chairman-Elect. For purposes of the election and service of officers of the Board, the year shall be deemed to commence at the conclusion of the annual meeting of the Board and terminate at the conclusion of the next annual meeting thereof. The Board shall provide for the appointment of an Executive Director. Such Executive Director shall serve at the pleasure of the Board, and together with the Treasurer and such other personnel as the Board may deem appropriate shall be bonded in such amounts as the Board shall determine. The Executive Director shall be Secretary.

(e) The Executive Director, subject to the policy set forth in this Agreement and any applicable directions given by the Board, may make contracts on behalf of the Board.

(f) Irrespective of the civil service, personnel or other merit system laws of any of the party states, the Executive Director, subject to the approval of the Board, shall appoint, remove or discharge such personnel as may be necessary for the performance of the functions of the Board, and shall fix the duties and compensation of such personnel. The Board in its Bylaws shall provide for the personnel policies and programs of the Board.

(g) The Board may borrow, accept or contract for the services of personnel from any party jurisdiction, the United States, or any subdivision or agency of the aforementioned governments, or from any agency of two or more of the party jurisdictions or their subdivisions.

(h) The Board may accept for any of its purposes and functions under this Agreement any and all donations, and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any state, the United States, or any other governmental agency, or from any person, firm, association, foundation, or corporation, and may receive, utilize and dispose of the same. Any donation or grant accepted by the Board pursuant to this paragraph or services borrowed pursuant to paragraph (g) of this Article shall be reported in the annual report of the Board. Such report shall include the nature, amount and conditions, if any, of the donation, grant, or services borrowed, and the identity of the donor or lender.

(i) The Board may establish and maintain such facilities as may be necessary for the transacting of its business. The Board may acquire, hold, and convey real and personal property and any interest therein.

(j) The Board shall adopt Bylaws for the conduct of its business and shall have the power to amend and rescind these Bylaws. The Board shall publish its Bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto, with the appropriate agency or officer in each of the party states.

(k) The Board annually shall make to the Governor and Legislature of each party state a report covering the activities of the Board for the preceding year. The Board at any time may make such additional reports and transmit such studies as it may deem desirable.

(l) The Board may do any other or additional things appropriate to implement powers conferred upon it by this Agreement.

Article VII. Finance.

(a) The Board shall advise the Governor or designated officer or officers of each party state of its budget of estimated expenditures for such period as may be required by the laws of that party state. Each of the Board's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states.

(b) The total amount of appropriation requests under any budget shall be apportioned among the party states. Such apportionment shall be in accordance with the following formula:

1. One-third in equal shares,

2. One-third in the proportion that the population of a party state bears to the population of all party states, and,

3. One-third in the proportion that the per capita income in a party state bears to the per capita income in all party states.

In implementing this formula, the Board shall employ the most recent authoritative sources of information and shall specify the sources used.

(c) The Board shall not pledge the credit of any party state. The Board may meet any of its obligations in whole or in part with funds available to it pursuant to Article VI (h) of this Agreement, provided that the Board takes specific action setting aside such funds prior to incurring an obligation to be met in whole or in part in such manner. Except where the Board makes use of funds available to it pursuant to Article VI (h), or borrows pursuant to this Article, the Board shall not incur any obligation prior to the allotment of funds by the party states adequate to meet the same. The Board may borrow against anticipated revenues for terms not to exceed two years, but in any such event the credit pledged shall be that of the Board and not of a party state.

(d) The Board shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Board shall be subject to the audit and accounting procedures established by its Bylaws. However, all receipts and disbursements of funds handled by the Board shall be audited yearly by a certified or licensed public accountant, and the report of the audit shall be included in and become part of the annual report of the Board.

(e) The accounts of the Board shall be open at any reasonable time for inspection by duly constituted officers of the party states and by any persons authorized by the Board.

(f) Nothing contained herein shall be construed to prevent Board compliance with laws relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the Board.

Article VIII. Cooperation With the Federal Government and Other Governmental Entities.

Each party state is hereby authorized to participate in cooperative or joint planning undertakings with the Federal Government, and any appropriate agency or agencies thereof, or with any interstate agency or agencies. Such participation shall be at the instance of the Governor or in such manner as state law may provide or authorize. The Board may facilitate the work of state representatives in any joint interstate or cooperative federal-state undertaking authorized by this Article, and each such state shall keep the Board advised of its activities in respect of such undertakings, to the extent that they have interstate or regional significance.

Article IX. Subregional Activities.

The Board may undertake studies or investigations centering on the problems of one or more selected subareas within the region: provided that in its judgment, such studies or investigations will have value as demonstrations for similar or other areas within the region. If a study or investigation that would be of primary benefit to a given state, unit of local government, or intrastate or interstate area is proposed, and if the Board finds that it is not justified in undertaking the work for its regional value as a demonstration, the Board may undertake the study or investigation as a special project. In any such event, it shall be a condition precedent that satisfactory financing and personnel arrangements be concluded to assure that the party or parties benefited bear all costs which the Board determines that it would be inequitable for it to assume. Prior to undertaking any study or investigation pursuant to this Article as a special project, the Board shall make reasonable efforts to secure the undertaking of the work by another responsible public or private entity in accordance with the policy set forth in Article IV (b).

Article X. Comprehensive Land Use Planning.

If any two or more contiguous party states desire to prepare a single or consolidated comprehensive land use plan, or a land use plan for any interstate area lying partly within each such state, the Governors of the states involved may designate the Board as their joint agency for the purpose. The Board shall accept such designation and carry out such responsibility: provided that the states involved make arrangements satisfactory to the Board to reimburse it or otherwise provide the resources with which the land use plan is to be prepared. Nothing contained in this Article shall be construed to deny the availability for use in the preparation of any such plan of data and information already in the possession of the Board or to require payment on account of the use thereof in addition to payments otherwise required to be made pursuant to other provisions of this Agreement.

Article XI. Compacts and Agencies Unaffected.

Nothing in this Agreement shall be construed to:

1. Affect the powers or jurisdiction of any agency of a party state or any subdivision thereof.

2. Affect the rights or obligations of any governmental units, agencies or officials, or of any private persons or entities conferred or imposed by any interstate or interstate-federal compacts to which any one or more states participating herein are parties.

3. Impinge on the jurisdiction of any existing interstate-federal mechanism for regional planning or development.

Article XII. Eligible Parties; Entry Into and Withdrawal.

(a) This Agreement shall have as eligible parties the states of Alabama, Arkansas, Delaware, Florida, Georgia, Kentucky, Louisiana, Maryland, Mississippi, Missouri, North Carolina, Oklahoma, South Carolina, Tennessee, Texas, Virginia, West Virginia, the Commonwealth of Puerto Rico, and the Territory of the Virgin Islands, hereinafter referred to as party states.

(b) Any eligible state may enter into this Agreement and it shall become binding thereon when it has adopted the same: provided that in order to enter into initial effect, adoption by at least five states shall be required.

(c) Adoption of the Agreement may be either by enactment thereof or by adherence thereto by the Governor; provided that in the absence of enactment, adherence by the Governor shall be sufficient to make his state a party only until December 31, 1973. During any period when a state is participating in this Agreement through gubernatorial action, the Governor may provide to the Board an equitable share of the financial support of the Board from any source available to him. Nothing in this paragraph shall be construed to require a Governor to take action contrary to the constitution or laws of his state.

(d) Except for a withdrawal effective on December 31, 1973, in accordance with paragraph (c) of this Article, any party state may withdraw from this Agreement by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after the Governor of the withdrawing state has given notice in writing of the withdrawal to the Governors of all other party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

Article XIII. Construction and Severability.

This Agreement shall be liberally construed so as to effectuate the purposes thereof. The provisions of this Agreement shall be severable and if any phrase, clause, sentence or provision of this Agreement is declared to be contrary to the constitution of any state or of the United States, or the application thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this Agreement and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this Agreement shall be held contrary to the constitution of any state participating therein, the Agreement shall remain in full force and effect as to the state affected as to all severable matters."



§ 12-10-21. Bylaws and amendments filed with Division of Archives and History

Copies of bylaws and amendments to be filed pursuant to Article VI (j) of the agreement shall be filed with the Division of Archives and History.



§ 12-10-22. Effect of article on participation with states adopting agreement before July 1, 1973

Nothing contained in the Southern Growth Policies Agreement shall in any event be construed to terminate the participation of this state with any state which adopted the Southern Growth Policies Agreement prior to July 1, 1973, except that the provisions of Article XII (c) shall govern with respect to the continuance of states as parties thereto after December 31, 1973.






Article 3 - Interstate Environment Compact

§ 12-10-40. Compact enacted and entered into; text of compact

The Interstate Environment Compact is enacted into law and entered into with all other jurisdictions legally joining therein in the form substantially as follows:

"INTERSTATE ENVIRONMENT COMPACT

Article 1. Findings, Purposes and Reservations of Power.

1.01. Findings. The signatory states hereby find and declare:

(a) The environment of every state is affected with local, state, regional and national interests, and its protection, under appropriate arrangements for intergovernmental cooperation, are public purposes of the respective signatories.

(b) Certain environmental pollution problems transcend state boundaries and thereby become common to adjacent states requiring cooperative efforts.

(c) The environment of each state is subject to the effective control of the signatories, and coordinated, cooperative or joint exercise of control measures is in their common interests.

1.02. Purposes. The purposes of the signatories in enacting this are:

(a) To assist and participate in the national environment protection programs as set forth in federal legislation; to promote intergovernmental cooperation for multistate action relating to environmental protection through interstate agreements; and to encourage cooperative and coordinated environmental protection by the signatories and the federal government;

(b) To preserve and utilize the functions, powers and duties of existing state agencies of government to the maximum extent possible consistent with the purposes of the compact.

1.03. Powers of the United States.

(a) Nothing contained in this compact shall impair, affect or extend the constitutional authority of the United States.

(b) The signatories hereby recognize the power and right of the Congress of the United States at any time by any statute expressly enacted for that purpose to revise the terms and conditions of its consent.

1.04. Powers of the States. Nothing contained in this compact shall impair or extend the constitutional authority of any signatory state, nor shall the police powers of any signatory state be affected except as expressly provided in a supplementary agreement under Article 4.

Article 2. Short Title, Definitions, Purposes and Limitations.

2.01. Short Title. This compact shall be known and may be cited as the Interstate Environment Compact.

2.02. Definitions. For the purpose of this compact and of any supplemental or concurring legislation enacted pursuant or in relation hereto, except as may be otherwise required by the context:

(a) "State' shall mean any one of the fifty states of the United States of America, the Commonwealth of Puerto Rico and the Territory of the Virgin Islands, but shall not include the District of Columbia.

(b) "Interstate environment pollution' shall mean any pollution of a stream or body of water crossing or marking a state boundary, interstate air quality control region designated by an appropriate federal agency or solid waste collection and disposal district or program involving the jurisdiction or territories of more than one state.

(c) "Government' shall mean the governments of the United States and the signatory states.

(d) "Federal Government' shall mean the government of the United States of America and any appropriate department, instrumentality, agency, commission, bureau, division, branch or other unit thereof, as the case may be, but shall not include the District of Columbia.

(e) "Signatory' shall mean any state which enters into this compact and is a party thereto.

Article 3. Intergovernmental Cooperation.

3.01. Agreements with the Federal Government and Other Agencies. Signatory states are hereby authorized jointly to participate in cooperative or joint undertakings for the protection of the interstate environment with the federal government or with any intergovernmental or interstate agencies.

Article 4. Supplementary Agreements, Jurisdiction and Enforcement.

4.01. Signatory States Empowered to Enter Into Agreements. Signatories may enter into agreements for the purpose of controlling interstate environmental problems in accordance with applicable federal legislation and under terms and conditions as deemed appropriate by the agreeing states under section 4.06 and section 4.08.

4.02. Recognition of Existing Non-Environmental Intergovernmental Arrangements. The signatories agree that existing Federal-state, interstate or intergovernmental arrangements which are not primarily directed to environmental protection purposes as defined herein are not affected by this compact.

4.03. Recognition of Existing Intergovernmental Agreements Directed to Environmental Objectives. All existing interstate compacts directly relating to environmental protection are hereby expressly recognized and nothing in this compact shall be construed to diminish or supersede the powers and functions of such existing intergovernmental agreements and the organizations created by them.

4.04. Modification of Existing Commissions and Compacts. Recognition herein of multistate commissions and compacts shall not be construed to limit directly or indirectly the creation of additional multistate organizations or interstate compacts, nor to prevent termination, modification, extension, or supplementation of such multistate organizations and interstate compacts recognized herein by the Federal government or states party thereto.

4.05. Recognition of Future Multistate Commissions and Interstate Compacts. Nothing in this compact shall be construed to prevent signatories from entering into multistate organizations or other interstate compacts which do not conflict with their obligations under this compact.

4.06. Supplementary Agreements. Any two or more signatories may enter into supplementary agreements for joint, coordinated or mutual environmental management activities relating to interstate pollution problems common to the territories of such states and for the establishment of common or joint regulation, management, services, agencies or facilities for such purposes or may designate an appropriate agency to act as their joint agency in regard thereto. No supplementary agreement shall be valid to the extent that it conflicts with the purposes of this compact and the creation of a joint agency by supplementary agreement shall not affect the privileges, powers, responsibilities or duties under this compact of signatories participating therein as embodied in this compact.

4.07. Execution of Supplementary Agreements and Effective Date. The Governor is authorized to enter into supplementary agreements for the State and his official signature shall render the agreement immediately binding upon the State;

Provided that:

(a) The legislature of any signatory entering into such a supplementary agreement shall at its next legislative session by concurrent resolution bring the supplementary agreement before it and by appropriate legislative action reverse, modify or condition the agreement of that state.

(b) Nothing in this agreement shall be construed to limit the right of Congress by Act of law expressly enacted for that purpose to disapprove or condition such a supplementary agreement.

4.08. Special Supplementary Agreements. Signatories may enter into special supplementary agreements with the District of Columbia or foreign nations for the same purposes and with the same powers as under section 4.06 upon the condition that such non-signatory party accept the general obligations of signatories under this compact: Provided, that such special supplementary agreements shall become effective only after being consented to by the Congress.

4.09. Jurisdiction of Signatories Reserved. Nothing in this compact or in any supplementary agreement thereunder shall be construed to restrict, relinquish or be in derogation of, any power or authority constitutionally possessed by any signatory within its jurisdiction, except as specifically limited by this compact or a supplementary agreement.

4.10. Complementary Legislation by Signatories. Signatories may enact such additional legislation as may be deemed appropriate to enable its officers and governmental agencies to accomplish effectively the purposes of this compact and supplementary agreements recognized or entered into under the terms of this Article.

4.11. Legal Rights of Signatories. Nothing in this compact shall impair the exercise by any signatory of its legal rights or remedies established by the United States Constitution or any other laws of this Nation.

Article 5. Construction, Amendment and Effective Date.

5.01. Construction. It is the intent of the signatories that no provision of this compact or supplementary agreement entered into hereunder shall be construed as invalidating any provision of law of any signatory and that nothing in this compact shall be construed to modify or qualify the authority of any signatory to enact or enforce environmental protection legislation within its jurisdiction and not inconsistent with any provision of this compact or a supplementary agreement entered into pursuant hereto.

5.02. Severability. The provisions of this compact or of agreements hereunder shall be severable and if any phrase, clause, sentence or provision of this compact, or such an agreement is declared to be contrary to the constitution of any signatory or of the United States or is held invalid, the constitutionality of the remainder of this compact or of any such agreement and the applicability thereof to any participating jurisdiction, agency, person or circumstance shall not be affected thereby and shall remain in full force and effect as to the remaining participating jurisdictions and in full force and effect as to the signatory affected as to all severable matters. It is the intent of the signatories that the provisions of this compact shall be reasonably and liberally construed in the context of its purposes.

5.03. Amendments. Amendments to this compact may be initiated by legislative action of any signatory and become effective when concurred in by all signatories and approved by Congress.

5.04. Effective Date. This compact shall become binding on a state when enacted by it into law and such state shall thereafter become a signatory and party hereto with any and all states legally joining herein.

5.05. Withdrawal From the Compact. A state may withdraw from this compact by authority of an Act of its legislature one year after it notifies all signatories in writing of an intention to withdraw from the compact: Provided, withdrawal from the compact affects obligations of a signatory imposed on it by supplementary agreements to which it may be a party only to the extent and in accordance with the terms of such supplementary agreements."



§ 12-10-41. Commissioner as representative of state in compact

The commissioner of natural resources or his designated representative shall represent the state in the Interstate Environment Compact.






Article 4 - Southeastern Interstate Forest Fire Protection Compact

§ 12-10-60. Required procedure to make compact effective; exchange of documents

When the Governor shall have executed the compact on behalf of this state and shall have caused a verified copy thereof to be filed with the Secretary of State, and when the compact shall have been ratified by one or more of the states named in Code Section 12-10-61, then the compact shall become operative and effective as between this state and such other state or states. The Governor is authorized and directed to take such action as may be necessary to complete the exchange of official documents as between this state and any other state ratifying the compact.



§ 12-10-61. Authority of Governor to execute compact with designated states; legislative approval of compact; text of compact

The Governor on behalf of this state is authorized to execute a compact, in substantially the following form, with any one or more of the states of Alabama, Florida, Kentucky, Mississippi, North Carolina, South Carolina, Tennessee, Virginia, and West Virginia, and the General Assembly signifies in advance its approval and ratification of such compact:

"Article I.

The purpose of this compact is to promote effective prevention and control of forest fires in the Southeastern region of the United States by the development of integrated forest fire plans, by the maintenance of adequate forest fire fighting services by the member States, by providing for mutual aid in fighting forest fires among the compacting States of the region and with States which are party to other regional forest fire protection compacts or agreements, and for more adequate forest protection.

Article II.

This compact shall become operative immediately as to those States ratifying it whenever any two or more of the States of Alabama, Florida, Georgia, Kentucky, Mississippi, North Carolina, South Carolina, Tennessee, Virginia, and West Virginia, which are contiguous have ratified it and Congress has given consent thereto. Any State not mentioned in this article which is contiguous with any member State may become a party to this compact, subject to approval by the legislature of each of the member States.

Article III.

In each State, the State forester or officer holding the equivalent position who is responsible for forest fire control shall act as compact administrator for that State and shall consult with like officials of the other member States and shall implement cooperation between such States in forest fire prevention and control.

The compact administrators of the member States shall coordinate the services of the member States and provide administrative integration in carrying out the purposes of this compact.

There shall be established an advisory committee of legislators, forestry commission representatives, and forestry or forest products industries representatives which shall meet from time to time with the compact administrators. Each member State shall name one member of the Senate and one member of the House of Representatives who shall be designated by that State's commission on interstate cooperation, or if said commission cannot constitutionally designate the said members, they shall be designated in accordance with laws of that State; and the Governor of each member State shall appoint two representatives, one of whom shall be associated with forestry or forest products industries to comprise the membership of the advisory committee. Action shall be taken by a majority of the compacting States, and each State shall be entitled to one vote.

The compact administrators shall formulate and, in accordance with need, from time to time, revise a regional forest fire plan for the member States.

It shall be the duty of each member State to formulate and put in effect a forest fire plan for that State and take such measures as may be necessary to integrate such forest fire plan with the regional forest fire plan formulated by the compact administrators.

Article IV.

Whenever the State forest fire control agency of a member State requests aid from the State forest fire control agency of any other member State in combating, controlling or preventing forest fires, it shall be the duty of the State forest fire control agency of that State to render all possible aid to the requesting agency which is consonant with the maintenance of protection at home.

Article V.

Whenever the forces of any member State are rendering outside aid pursuant to the request of another member State under this compact, the employees of such State shall, under the direction of the officers of the State to which they are rendering aid, have the same powers (except the power of arrest), duties, rights, privileges and immunities as comparable employees of the State to which they are rendering aid.

No member State or its officers or employees rendering outside aid pursuant to this compact shall be liable on account of any act or omission on the part of such forces while so engaged, or on account of the maintenance, or use of any equipment or supplies in connection therewith: Provided, that nothing herein shall be construed as relieving any person from liability for his own negligent act or omission, or as imposing liability for such negligent act or omission upon any State.

All liability, except as otherwise provided hereinafter, that may arise either under the laws of the requesting State or under the laws of the aiding State or under the laws of a third State on account of or in connection with a request for aid, shall be assumed and borne by the requesting State.

Any member State rendering outside aid pursuant to this compact shall be reimbursed by the member State receiving such aid for any loss or damage to, or expense incurred in the operation of any equipment answering a request for aid, and for the cost of all materials, transportation, wages, salaries, and subsistence of employees and maintenance of equipment incurred in connection with such request: Provided, that nothing herein contained shall prevent any assisting member State from assuming such loss, damage, expense or other cost or from loaning such equipment or from donating such service to the receiving member State without charge or cost.

Each member State shall provide for the payment of compensation and death benefits to injured employees and the representatives of deceased employees in case employees sustain injuries or are killed while rendering outside aid pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within such State.

For the purposes of this compact the term employee shall include any volunteer or auxiliary legally included within the forest fire fighting forces of the aiding State under the laws thereof.

The compact administrators shall formulate procedures for claims and reimbursement under the provisions of this article, in accordance with the laws of the member States.

Article VI.

Ratification of this compact shall not be construed to affect any existing statute so as to authorize or permit curtailment or diminution of the forest fire fighting forces, equipment, services or facilities of any member State.

Nothing in this compact shall be construed to limit or restrict the powers of any State ratifying the same to provide for the prevention, control and extinguishment of forest fires, or to prohibit the enactment or enforcement of State laws, rules or regulations intended to aid in such prevention, control and extinguishment on such State.

Nothing in this compact shall be construed to affect any existing or future cooperative relationship or arrangement between a Federal agency and a member State or States.

Article VII.

The compact administrators may request the United States Forest Service to act as a research and coordinating agency of the Southeastern Interstate Forest Fire Protection Compact in cooperation with the appropriate agencies in each State, and the United States Forest Service may accept responsibility for preparing and presenting to the compact administrators its recommendations with respect to the regional fire plan. Representatives of any Federal agency engaged in forest fire prevention and control may attend meetings of the compact administrators.

Article VIII.

The provisions of Articles IV and V of this compact which relate to mutual aid in combating, controlling or preventing forest fires shall be operative as between any State party to this compact and any other State which is party to a regional forest fire protection compact in another region: Provided, that the legislature of such other State shall have given its assent to such mutual aid provisions of this compact.

Article IX.

This compact shall continue in force and remain binding on each State ratifying it until the legislature or the Governor of such State, as the laws of such State shall provide, takes action to withdraw therefrom. Such action shall not be effective until six months after notice thereof has been sent by the chief executive of the State desiring to withdraw to the chief executives of all States then parties to the compact."



§ 12-10-62. Process

(a) In pursuance of Article III of the compact, the director of the State Forestry Commission shall act as compact administrator for the State of Georgia of the Southeastern Interstate Forest Fire Protection Compact during his term of office as director, and his successor as compact administrator shall be his successor as director. As compact administrator the director shall be an ex officio member of the advisory committee of the Southeastern Interstate Forest Fire Protection Compact, and chairman ex officio of the Georgia members of said advisory committee.

(b) There shall be four members of the Southeastern Interstate Forest Fire Protection Compact advisory committee from the State of Georgia. Two of the members from the State of Georgia shall be members of the General Assembly, one from the Senate and one from the House of Representatives, designated by the Georgia Commission on Interstate Cooperation; the terms of any such members shall terminate at the time they cease to hold legislative office; and their successors as members shall be named in like manner.

(c) The Governor shall appoint the other two members of the advisory committee from the State of Georgia, one of whom shall be associated with forestry or forest products industries. The terms of such members shall be three years, and such members shall hold office until their respective successors shall be appointed and qualified. Vacancies occurring in the office of such members for any reason or cause shall be filled by appointment by the Governor for the unexpired term.

(d) The director as compact administrator for the State of Georgia may delegate, from time to time, to any deputy or other subordinate in his department or office the power to be present and participate, including voting as his representative or substitute, at any meeting of or hearing by or other proceeding of the compact administrators or of the advisory committee.

(e) The terms of each of the initial four memberships, whether appointed at such time or not, shall begin upon the date upon which the compact shall become effective in accordance with Article II of the compact.

(f) Any member of the advisory committee may be removed from office by the Governor upon charges and after a hearing.



§ 12-10-63. Authority to exercise powers under compact; cooperation with compact administrator

(a) There is granted to the director of the State Forestry Commission, as compact administrator and chairman ex officio of the Georgia members of the advisory committee, and to the members from Georgia of the advisory committee all the powers provided for in the compact and all the powers necessary or incidental to the carrying out of the compact in every particular.

(b) All officers of the State of Georgia are authorized and directed to do all things falling within their respective provinces and jurisdiction necessary or incidental to the carrying out of the compact in every particular; it being declared to be the policy of the State of Georgia to perform and carry out the compact and to accomplish the purposes thereof.

(c) All officers, bureaus, departments, and persons of and in the government or administration of the State of Georgia are authorized and directed at convenient times, and upon request of the compact administrator or of the advisory committee, to furnish such information as they may possess regarding the purposes of the compact to the compact administrator or the advisory committee. They are further authorized to aid the compact administrator or the advisory committee by loan of personnel, equipment, or other means in carrying out the purposes of the compact.



§ 12-10-64. Construction of article

Any powers granted by this article to the State Forestry Commission shall be regarded as in aid of and supplemental to and in no case a limitation upon any of the powers vested in the commission by other laws of the State of Georgia or by the laws of the States of Alabama, Florida, Kentucky, Mississippi, North Carolina, South Carolina, Tennessee, Virginia, and West Virginia or by the Congress of the United States or by the terms of the compact.






Article 5 - Historic Chattahoochee Compact

§ 12-10-80. Short title

This article shall be known and may be cited as the "Historic Chattahoochee Compact Act."



§ 12-10-81. Compact enacted and entered into; text of compact

The Historic Chattahoochee Compact is enacted into law and entered into by the State of Georgia with the State of Alabama legally joining therein in the form substantially as follows:

"HISTORIC CHATTAHOOCHEE COMPACT

The contracting states solemnly agree that:

Article I.

The purpose of this compact is to promote the cooperative development of the Chattahoochee Valley's full potential for historic preservation and tourism and to establish a joint interstate authority to assist in these efforts.

Article II.

This compact shall become effective immediately as to the states ratifying it whenever the States of Alabama and Georgia have ratified it and Congress has given consent thereto.

Article III.

The states which are parties to this compact (hereinafter referred to as "party states") do hereby establish and create a joint agency which shall be known as the Historic Chattahoochee Commission (hereinafter referred to as the "Commission"). The Commission shall consist of twenty-eight members who shall be bona fide residents and qualified voters of the party states and counties served by the Commission. Election for vacant seats will be by majority vote of the voting members of the Commission board at a regularly scheduled meeting. In Alabama, two shall be residents of Barbour County, two shall be residents of Russell County, two shall be residents of Henry County, two shall be residents of Chambers County, two shall be residents of Lee County, two shall be residents of Houston County, and two shall be residents of Dale County. In Georgia, one shall be a resident of Troup County, one shall be a resident of Harris County, one shall be a resident of Muscogee County, one shall be a resident of Chattahoochee County, one shall be a resident of Stewart County, one shall be a resident of Randolph County, one shall be a resident of Clay County, one shall be a resident of Quitman County, one shall be a resident of Early County, one shall be a resident of Seminole County, and one shall be a resident of Decatur County. In addition, there will be three at-large members who shall be selected from any three of the Georgia member counties listed above. The Commission at its discretion may appoint as many advisory members as it deems necessary from any Georgia or Alabama county which is located in the Chattahoochee Valley area. The contribution of each party state shall be in equal amounts. If the party states fail to appropriate equal amounts to the Commission during any given fiscal year, voting membership on the Commission Board shall be determined as follows: The state making the larger appropriation shall be entitled to full voting membership. The total number of members from the other state shall be divided into the amount of the larger appropriation and the resulting quotient shall be divided into the amount of the smaller appropriation. The then resulting quotient, rounded to the next lowest whole number, shall be the number of voting members from the state making the smaller contribution. The members of the Commission from the state making the larger contribution shall decide which of the members from the other state shall serve as voting members, based upon the level of tourism, preservation, and promotional activity, and general support of the Commission's activities by and in the county of residence of each of the members of the state making the smaller appropriation. Such determination shall be made at the next meeting of the Commission following September 30th of each year. Members of the Commission shall serve for terms of office as follows: Of the 14 Alabama members, one from each of said counties shall serve for two years and the remaining member of each county shall serve for four years. Upon the expiration of the original terms of office of Alabama members, all successor Alabama members shall be appointed for four-year terms of office, with seven vacancies in the Alabama membership occurring every two years. Of the 14 Georgia members, seven shall serve four-year terms and seven shall serve two-year terms for the initial term of this compact. The terms of the individual Georgia members shall be determined by their place in the alphabet by alternating the four- and two-year terms beginning with Chattahoochee County ---- four years, Clay County ---- two years, Decatur County ---- four years, etc. Upon the expiration of the original terms of office of Georgia members, all successor Georgia members shall be appointed for four-year terms of office, with seven vacancies in the Georgia membership occurring every two years. Of the three Georgia at-large Board members, one shall serve a four-year term and two shall serve two-year terms.

All Board members shall serve until their successors are appointed and qualified. Vacancies shall be filled by the voting members of the Commission. The first chairman of the Commission created by this compact shall be elected by the Board of Directors from among its voting membership. Annually thereafter, each succeeding chairman shall be selected by the members of the Commission. The chairmanship shall rotate each year among the party states in order of their acceptance of this compact. Members of the Commission shall serve without compensation but shall be entitled to reimbursement for actual expenses incurred in the performance of the duties of the Commission.

Article IV.

The headquarters of the Commission shall be selected by the Commission and shall be centrally located in the Chattahoochee Valley area. Such headquarters shall be consistent with the legitimate need of the Commission. The Commission shall hold an annual meeting at the Commission Headquarters and one-half of the then members of the Commission shall constitute a quorum for the transaction of business. Additional meetings may be held at such times and places as may be considered necessary, desirable or convenient, upon call of the chairman or, in the case of his absence or incapacity, of the vice chairman or on call of any three members of the Commission. The Commission shall determine and establish its own organization and procedure in accordance with the provisions of this compact and shall have an official seal. The Commission shall elect its chairman, its vice chairman, its secretary and its treasurer, and such officers shall hold office for a period of one year or until a successor is elected. Neither the secretary nor the treasurer need be members of the Commission. The Commission may require that the treasurer thereof be bonded in an amount to be determined by the Commission.

Article V.

The Commission shall have the right to adopt such rules and regulations as may be necessary to carry out the intent and purposes of this compact and shall be authorized to provide for an executive committee of not fewer than five of its members to whom it may delegate such powers and authority as the Commission may deem to be advisable.

Article VI.

No member of the Commission shall receive any pay or emolument other than his actual expenses incurred in the discharge of his duties as a member of the Commission. All such expenses are to be paid from the funds of the Commission. Further, it shall be unlawful for any member of the Commission or any employee thereof to charge, receive, or obtain, either directly or indirectly, any fee, commission, retainer or brokerage out of the funds of the Commission, and no member of the Commission or officer or employee thereof shall have any interest in any land, materials, or contracts sold to, or made or negotiated with the Commission or with any member or employee thereof acting in his capacity as a member of such Commission. Violation of any provisions of this article shall be a misdemeanor and upon conviction shall be punishable by removal from membership or employment and by a fine of not less than $100.00 or by imprisonment not to exceed six months or both.

Article VII.

The Commission shall establish and maintain at such lawful depository or depositories as it shall select, a 'Historic Chattahoochee Fund' composed of the money or monies which may come into its hands from admissions, inspection fees, gifts, donations, grants, bequests, loans, bond issues, governmental appropriations or other sources, either public or private. Such funds shall be used by the Commission to pay for the purposes herein set forth, and the servicing, retirement or amortization of any bonds or other evidences of indebtedness issued by the Commission.

Article VIII.

The Commission shall be authorized:

(a) To investigate and select available sites for housing historic exhibits, including the surrounding grounds, with such state, federal, or local agencies and governments and private individuals, corporations, associations, or other organizations as may be involved, taking into consideration all pertinent factors affecting the suitability of such sites; to acquire, transport, renovate, maintain and exhibit appropriate and suitable military or historic units, articles, exhibits, and attractions; to have full, complete and exclusive jurisdiction over the sites and any related exhibits;

(b) To promote tourism throughout the Chattahoochee Valley by attending travel shows; issuing news releases, calendars of events and newsletters; publishing brochures and pamphlets; constructing mobile travel exhibits; producing films and other visual presentations as may be necessary; and advertising in magazines or newspapers;

(c) To acquire by rent or lease agreement, or otherwise, the necessary housing facilities; and to establish, improve and enlarge available facilities, including providing them with necessary equipment, furnishings, landscaping, and related facilities, including parking areas and ramps, roadways, sewers, curbs, and gutters;

(d) To enter into such contracts and cooperative agreements with the local, state and federal governments, with agencies of such governments, with private individuals, corporations, associations, and other organizations, as the Commission may deem necessary or convenient to carry out the purposes of this compact, with such contracts and agreements to include leases to private industry;

(e) To borrow money from private sources, the state emergency fund, or such other source as may be acceptable to the Commission under such terms and conditions as may be provided by law and, in order to provide security for the repayment of any such private loans, the Commission shall have the authority to pledge such future revenues from admission and any other sources as may, from time to time, be necessary or desirable;

(f) To issue and sell at any time and from time to time its revenue bonds for the purpose of providing funds to acquire, enlarge, improve, equip and maintain its property, and for the payment of obligations incurred for such purposes. The principal and interest on any such revenue bonds shall be payable solely out of the revenues derived from the project;

(g) To make such contracts in the issuance of its bonds as may seem necessary or desirable to assure their marketability and to provide for their retirement by a pledge of all or any revenue which may come to the Commission from the investment of the proceeds of the sale of such bonds or from any other source whatsoever;

(h) To accept public or private gifts, grants and donations;

(i) To acquire property by purchase, lease, gift, or license; and to dispose of any property of the Commission when, in the opinion of the Commission, such disposition is deemed expedient;

(j) To allocate and expend funds from all donations, income and revenue from any source whatsoever coming into its treasury for the fulfillment and accomplishment of its duties and responsibilities in such manner as may be necessary and appropriate for the perfection of the purposes of this compact;

(k) To sell, convey, transfer, lease or donate any property, franchise, grant, easement, license or lease or interest therein which it may own and to transfer, assign, sell, convey, or donate any right, title or interest which it may have in any lease, contract, agreement, license or property;

(l) To hire such laborers, artisans, caretakers, technicians, stenographers and administrative employees and supervisory and professional personnel as may be necessary or advisable for the carrying out in the most efficient and beneficial manner of the purposes and provisions of this compact;

(m) To employ an executive director who shall serve at the pleasure of the Commission, who shall be responsible directly to the Commission, whose compensation shall be fixed by the Commission, whose duties and authority shall be designated by the Commission, and who shall be paid from funds of the Commission;

(n) To make such rules and regulations as the Commission may deem necessary and desirable to provide for the operation, management and control of its facilities;

(o) To perform such other acts necessary or incidental to the accomplishment of the purposes of this compact, whether or not specifically authorized in this Article and not otherwise prohibited by law.

Article IX.

The Commission shall constitute a public body corporate and shall have, in addition to those set forth specifically in this compact, all powers necessary or convenient to effect the purposes for which it has been established under and by the terms of this compact, together with all powers incidental thereto or necessary to the discharge of its said powers and duties.

Article X.

The Commission, its property and income and all bonds issued by the Commission, the income from such bonds or from the investment of such income, and all conveyances, leases, mortgages, and deeds of trust by or to the Commission shall be exempt from all taxation in the State of Alabama and the State of Georgia.

Article XI.

All obligations incurred by the Commission and all bonds issued by it shall be solely and exclusively an obligation of the Commission and shall not create an obligation or debt of the State of Alabama or the State of Georgia or any county or municipality of either.

Article XII.

The Commission shall maintain at all times accurate records and books of account covering revenues and expenditures. Such records and books shall be available for audit at any time by the department of examiners of public accounts and shall be audited at least every two years in the same manner as audits are made of other state agencies and departments."






Article 6 - Apalachicola-Chattahoochee-Flint River Basin Compact

§ 12-10-100. Compact enacted and entered into; text of compact

The Apalachicola-Chattahoochee-Flint River Basin Compact is enacted into law and entered into by the State of Georgia with any and all jurisdictions legally joining therein in accordance with its terms. The compact is substantially as follows:

"APALACHICOLA-CHATTAHOOCHEE-FLINT RIVER BASIN COMPACT

The states of Alabama, Florida and Georgia and the United States of America hereby agree to the following compact which shall become effective upon enactment of concurrent legislation by each respective state legislature and the Congress of the United States.

SHORT TITLE

This Act shall be known and may be cited as the 'Apalachicola-Chattahoochee-Flint River Basin Compact' and shall be referred to hereafter in this document as the 'ACF Compact' or 'Compact.'

ARTICLE I

COMPACT PURPOSES

This Compact among the states of Alabama, Florida and Georgia and the United States of America has been entered into for the purposes of promoting interstate comity, removing causes of present and future controversies, equitably apportioning the surface waters of the ACF, engaging in water planning, and developing and sharing common data bases.

ARTICLE II

SCOPE OF THE COMPACT

This Compact shall extend to all of the waters arising within the drainage basin of the ACF in the states of Alabama, Florida and Georgia.

ARTICLE III

PARTIES

The parties to this Compact are the states of Alabama, Florida and Georgia and the United States of America.

ARTICLE IV

DEFINITIONS

For the purposes of this Compact, the following words, phrases and terms shall have the following meanings:

(a) "ACF Basin' or 'ACF' means the area of natural drainage into the Apalachicola River and its tributaries, the Chattahoochee River and its tributaries, and the Flint River and its tributaries. Any reference to the rivers within this Compact will be designated using the letters 'ACF' and when so referenced will mean each of these three rivers and each of the tributaries to each such river.

(b) "Allocation formula' means the methodology, in whatever form, by which the ACF Basin Commission determines an equitable apportionment of surface waters within the ACF Basin among the three states. Such formula may be represented by a table, chart, mathematical calculation or any other expression of the Commission's apportionment of waters pursuant to this compact.

(c) "Commission' or 'ACF Basin Commission' means the Apalachicola-Chattahoochee-Flint River Basin Commission created and established pursuant to this Compact.

(d) "Ground waters' means waters within a saturated zone or stratum beneath the surface of land, whether or not flowing through known and definite channels.

(e) "Person' means any individual, firm, association, organization, partnership, business, trust, corporation, public corporation, company, the United States of America, any state, and all political subdivisions, regions, districts, municipalities, and public agencies thereof.

(f) "Surface waters' means waters upon the surface of the earth, whether contained in bounds created naturally or artificially or diffused. Water from natural springs shall be considered 'surface waters' when it exits from the spring onto the surface of the earth.

(g) "United States' means the executive branch of the government of the United States of America, and any department, agency, bureau or division thereof.

(h) "Water Resource Facility' means any facility or project constructed for the impoundment, diversion, retention, control or regulation of waters within the ACF Basin for any purpose.

(i) "Water resources,' or 'waters' means all surface waters and ground waters contained or otherwise originating within the ACF Basin.

ARTICLE V

CONDITIONS PRECEDENT TO LEGAL VIABILITY OF THE COMPACT

This Compact shall not be binding on any party until it has been enacted into law by the legislatures of the states of Alabama, Florida and Georgia and by the Congress of the United States of America.

ARTICLE VI

ACF BASIN COMMISSION CREATED

(a) There is hereby created an interstate administrative agency to be known as the 'ACF Basin Commission.' The Commission shall be comprised of one member representing the state of Alabama, one member representing the state of Florida, one member representing the state of Georgia, and one non-voting member representing the United States of America. The state members shall be known as 'State Commissioners' and the federal member shall be known as 'Federal Commissioner.' The ACF Basin Commission is a body politic and corporate, with succession for the duration of this Compact.

(b) The Governor of each of the states shall serve as the State Commissioner for his or her state. Each State Commissioner shall appoint one or more alternate members and one of such alternates as designated by the State Commissioner shall serve in the State Commissioner's place and carry out the functions of the State Commissioner, including voting on Commission matters, in the event the State Commissioner is unable to attend a meeting of the Commission. The alternate members from each state shall be knowledgeable in the field of water resources management. Unless otherwise provided by law of the state for which an alternate State Commissioner is appointed, each alternate State Commissioner shall serve at the pleasure of the State Commissioner. In the event of a vacancy in the office of an alternate, it shall be filled in the same manner as an original appointment.

(c) The President of the United States of America shall appoint the Federal Commissioner who shall serve as the representative of all federal agencies with an interest in the ACF. The President shall also appoint an alternate Federal Commissioner to attend and participate in the meetings of the Commission in the event the Federal Commissioner is unable to attend meetings. When at meetings, the alternate Federal Commissioner shall possess all of the powers of the Federal Commissioner. The Federal Commissioner and alternate appointed by the President shall serve until they resign or their replacements are appointed.

(d) Each state shall have one vote on the ACF Basin Commission and the Commission shall make all decisions and exercise all powers by unanimous vote of the three State Commissioners. The Federal Commissioner shall not have a vote, but shall attend and participate in all meetings of the ACF Basin Commission to the same extent as the State Commissioners.

(e) The ACF Basin Commission shall meet at least once a year at a date set at its initial meeting. Such initial meeting shall take place within ninety days of the ratification of the Compact by the Congress of the United States and shall be called by the chairman of the Commission. Special meetings of the Commission may be called at the discretion of the chairman of the Commission and shall be called by the chairman of the Commission upon written request of any member of the Commission. All members shall be notified of the time and place designated for any regular or special meeting at least five days prior to such meeting in one of the following ways: by written notice mailed to the last mailing address given to the Commission by each member, by facsimile, telegram or by telephone. The Chairmanship of the Commission shall rotate annually among the voting members of the Commission on an alphabetical basis, with the first chairman to be the State Commissioner representing the State of Alabama.

(f) All meetings of the Commission shall be open to the public.

(g) The ACF Basin Commission, so long as the exercise of power is consistent with this Compact, shall have the following general powers:

(1) to adopt bylaws and procedures governing its conduct;

(2) to sue and be sued in any court of competent jurisdiction;

(3) to retain and discharge professional, technical, clerical and other staff and such consultants as are necessary to accomplish the purposes of this Compact;

(4) to receive funds from any lawful source and expend funds for any lawful purpose;

(5) to enter into agreements or contracts, where appropriate, in order to accomplish the purposes of this Compact;

(6) to create committees and delegate responsibilities;

(7) to plan, coordinate, monitor, and make recommendations for the water resources of the ACF Basin for the purposes of, but not limited to, minimizing adverse impacts of floods and droughts and improving water quality, water supply, and conservation as may be deemed necessary by the Commission;

(8) to participate with other governmental and non-governmental entities in carrying out the purposes of this Compact;

(9) to conduct studies, to generate information regarding the water resources of the ACF Basin, and to share this information among the Commission members and with others;

(10) to cooperate with appropriate state, federal, and local agencies or any other person in the development, ownership, sponsorship, and operation of water resource facilities in the ACF Basin; provided, however, that the Commission shall not own or operate a federally-owned water resource facility unless authorized by the United States Congress;

(11) to acquire, receive, hold and convey such personal and real property as may be necessary for the performance of its duties under the Compact; provided, however, that nothing in this Compact shall be construed as granting the ACF Basin Commission authority to issue bonds or to exercise any right of eminent domain or power of condemnation;

(12) to establish and modify an allocation formula for apportioning the surface waters of the ACF Basin among the states of Alabama, Florida and Georgia; and

(13) to perform all functions required of it by this Compact and to do all things necessary, proper or convenient in the performance of its duties hereunder, either independently or in cooperation with any state or the United States.

ARTICLE VII

EQUITABLE APPORTIONMENT

(a) It is the intent of the parties to this Compact to develop an allocation formula for equitably apportioning the surface waters of the ACF Basin among the states while protecting the water quality, ecology and biodiversity of the ACF, as provided in the Clean Water Act, 33 U.S.C. Sections 1251 et seq., the Endangered Species Act, 16 U.S.C. Sections 1532 et seq., the National Environmental Policy Act, 42 U.S.C. Sections 4321 et seq., the Rivers and Harbors Act of 1899, 33 U.S.C. Sections 401 et seq., and other applicable federal laws. For this purpose, all members of the ACF Basin Commission, including the Federal Commissioner, shall have full rights to notice of and participation in all meetings of the ACF Basin Commission and technical committees in which the basis and terms and conditions of the allocation formula are to be discussed or negotiated. When an allocation formula is unanimously approved by the State Commissioners, there shall be an agreement among the states regarding an allocation formula. The allocation formula thus agreed upon shall become effective and binding upon the parties to this Compact upon receipt by the Commission of a letter of concurrence with said formula from the Federal Commissioner. If, however, the Federal Commissioner fails to submit a letter of concurrence to the Commission within two hundred ten (210) days after the allocation formula is agreed upon by the State Commissioners, the Federal Commissioner shall within forty-five (45) days thereafter submit to the ACF Basin Commission a letter of nonconcurrence with the allocation formula setting forth therein specifically and in detail the reasons for nonconcurrence; provided, however, the reasons for nonconcurrence as contained in the letter of nonconcurrence shall be based solely upon federal law. The allocation formula shall also become effective and binding upon the parties to this Compact if the Federal Commissioner fails to submit to the ACF Basin Commission a letter of nonconcurrence in accordance with this Article. Once adopted pursuant to this Article, the allocation formula may only be modified by unanimous decision of the State Commissioners and the concurrence by the Federal Commissioner in accordance with the procedures set forth in this Article.

(b) The parties to this Compact recognize that the United States operates certain projects within the ACF Basin that may influence the water resources within the ACF Basin. The parties to this Compact further acknowledge and recognize that various agencies of the United States have responsibilities for administering certain federal laws and exercising certain federal powers that may influence the water resources within the ACF Basin. It is the intent of the parties to this Compact, including the United States, to achieve compliance with the allocation formula adopted in accordance with this Article. Accordingly, once an allocation formula is adopted, each and every officer, agency, and instrumentality of the United States shall have an obligation and duty, to the maximum extent practicable, to exercise their powers, authority, and discretion in a manner consistent with the allocation formula so long as the exercise of such powers, authority, and discretion is not in conflict with federal law.

(c) Between the effective date of this Compact and the approval of the allocation formula under this Article, the signatories to this Compact agree that any person who is withdrawing, diverting, or consuming water resources of the ACF Basin as of the effective date of this Compact, may continue to withdraw, divert or consume such water resources in accordance with the laws of the state where such person resides or does business and in accordance with applicable federal laws. The parties to this Compact further agree that any such person may increase the amount of water resources withdrawn, diverted or consumed to satisfy reasonable increases in the demand of such person for water between the effective date of this Compact and the date on which an allocation formula is approved by the ACF Basin Commission as permitted by applicable law. Each of the state parties to this Compact further agree to provide written notice to each of the other parties to this Compact in the event any person increases the withdrawal, diversion or consumption of such water resources by more than 10 million gallons per day on an average annual daily basis, or in the event any person, who was not withdrawing, diverting or consuming any water resources from the ACF Basin as of the effective date of this Compact, seeks to withdraw, divert or consume more than one million gallons per day on an average annual daily basis from such resources. This Article shall not be construed as granting any permanent, vested or perpetual rights to the amounts of water used between January 3, 1992 and the date on which the Commission adopts an allocation formula.

(d) As the owner, operator, licensor, permitting authority or regulator of a water resource facility under its jurisdiction, each state shall be responsible for using its best efforts to achieve compliance with the allocation formula adopted pursuant to this Article. Each such state agrees to take such actions as may be necessary to achieve compliance with the allocation formula.

(e) This Compact shall not commit any state to agree to any data generated by any study or commit any state to any allocation formula not acceptable to such state.

ARTICLE VIII

CONDITIONS RESULTING IN TERMINATION OF THE COMPACT

(a) This Compact shall be terminated and thereby be void and of no further force and effect if any of the following events occur:

(1) The legislatures of the states of Alabama, Florida and Georgia each agree by general laws enacted by each state within any three consecutive years that this Compact should be terminated.

(2) The United States Congress enacts a law expressly repealing this Compact.

(3) The States of Alabama, Florida and Georgia fail to agree on an equitable apportionment of the surface waters of the ACF as provided in Article VII(a) of this Compact by December 31, 1998, unless the voting members of the ACF Basin Commission unanimously agree to extend this deadline.

(4) The Federal Commissioner submits to the Commission a letter of nonconcurrence in the initial allocation formula in accordance with Article VII(a) of the Compact, unless the voting members of the ACF Basin Commission unanimously agree to allow a single 45 day period in which the non-voting Federal Commissioner and the voting State Commissioners may renegotiate an allocation formula and the Federal Commissioner withdraws the letter of nonconcurrence upon completion of this renegotiation.

(b) If the Compact is terminated in accordance with this Article it shall be of no further force and effect and shall not be the subject of any proceeding for the enforcement thereof in any federal or state court. Further, if so terminated, no party shall be deemed to have acquired a specific right to any quantity of water because it has become a signatory to this Compact.

ARTICLE IX

COMPLETION OF STUDIES PENDING ADOPTION OF ALLOCATION FORMULA

The ACF Basin Commission, in conjunction with one or more interstate, federal, state or local agencies, is hereby authorized to participate in any study in process as of the effective date of this Compact, including, without limitation, all or any part of the Alabama-Coosa-Tallapoosa/Apalachicola-Chattahoochee-Flint River Basin Comprehensive Water Resource Study, as may be determined by the Commission in its sole discretion.

ARTICLE X

RELATIONSHIP TO OTHER LAWS

(a) It is the intent of the party states and of the United States Congress by ratifying this Compact, that all state and federal officials enforcing, implementing or administering other state and federal laws affecting the ACF Basin shall, to the maximum extent practicable, enforce, implement or administer those laws in furtherance of the purposes of this Compact and the allocation formula adopted by the Commission insofar as such actions are not in conflict with applicable federal laws.

(b) Nothing contained in this Compact shall be deemed to restrict the executive powers of the President in the event of a national emergency.

(c) Nothing contained in this Compact shall impair or affect the constitutional authority of the United States or any of its powers, rights, functions or jurisdiction under other existing or future laws in and over the area or waters which are the subject of the Compact, including projects of the Commission, nor shall any act of the Commission have the effect of repealing, modifying or amending any federal law. All officers, agencies and instrumentalities of the United States shall exercise their powers and authority over water resources in the ACF Basin and water resource facilities, and to the maximum extent practicable, shall exercise their discretion in carrying out their responsibilities, powers, and authorities over water resources in the ACF Basin and water resource facilities in the ACF Basin in a manner consistent with and that effectuates the allocation formula developed pursuant to this Compact or any modification of the allocation formula so long as the actions are not in conflict with any applicable federal law. The United States Army Corps of Engineers, or its successors, and all other federal agencies and instrumentalities shall cooperate with the ACF Basin Commission in accomplishing the purposes of the Compact and fulfilling the obligations of each of the parties to the Compact regarding the allocation formula.

(d) Once adopted by the three states and ratified by the United States Congress, this Compact shall have the full force and effect of federal law, and shall supersede state and local laws operating contrary to the provisions herein or the purposes of this Compact; provided, however, nothing contained in this Compact shall be construed as affecting or intending to affect or in any way to interfere with the laws of the respective signatory states relating to water quality, and riparian rights as among persons exclusively within each state.

ARTICLE XI

PUBLIC PARTICIPATION

All meetings of the Commission shall be open to the public. The signatory parties recognize the importance and necessity of public participation in activities of the Commission, including the development and adoption of the initial allocation formula and any modification thereto. Prior to the adoption of the initial allocation formula, the Commission shall adopt procedures ensuring public participation in the development, review, and approval of the initial allocation formula and any subsequent modification thereto. At a minimum, public notice to interested parties and a comment period shall be provided. The Commission shall respond in writing to relevant comments.

ARTICLE XII

FUNDING AND EXPENSES OF THE COMMISSION

Commissioners shall serve without compensation from the ACF Basin Commission. All general operational funding required by the Commission and agreed to by the voting members shall obligate each state to pay an equal share of such agreed upon funding. Funds remitted to the Commission by a state in payment of such obligation shall not lapse; provided, however, that if any state fails to remit payment within 90 days after payment is due, such obligation shall terminate and any state which has made payment may have such payment returned. Costs of attendance and participation at meetings of the Commission by the Federal Commissioner shall be paid by the United States.

ARTICLE XIII

DISPUTE RESOLUTION

(a) In the event of a dispute between two or more voting members of this Compact involving a claim relating to compliance with the allocation formula adopted by the Commission under this Compact, the following procedures shall govern:

(1) Notice of claim shall be filed with the Commission by a voting member of this Compact and served upon each member of the Commission. The notice shall provide a written statement of the claim, including a brief narrative of the relevant matters supporting the claimant's position.

(2) Within twenty (20) days of the Commission's receipt of a written statement of a claim, the party or parties to the Compact against whom the complaint is made may prepare a brief narrative of the relevant matters and file it with the Commission and serve it upon each member of the Commission.

(3) Upon receipt of a claim and any response or responses thereto, the Commission shall convene as soon as reasonably practicable, but in no event later than twenty (20) days from receipt of any response to the claim, and shall determine if a resolution of the dispute is possible.

(4) A resolution of a dispute under this Article through unanimous vote of the State Commissioners shall be binding upon the state parties and any state party determined to be in violation of the allocation formula shall correct such violation without delay.

(5) If the Commission is unable to resolve the dispute within 10 days from the date of the meeting convened pursuant to subparagraph (a)(3) of this Article, the Commission shall select, by unanimous decision of the voting members of the Commission, an independent mediator to conduct a non-binding mediation of the dispute. The mediator shall not be a resident or domiciliary of any member state, shall not be an employee or agent of any member of the Commission, shall be a person knowledgeable in water resource management issues, and shall disclose any and all current or prior contractual or other relations to any member of the Commission. The expenses of the mediator shall be paid by the Commission. If the mediator becomes unwilling or unable to serve, the Commission by unanimous decision of the voting members of the Commission, shall appoint another independent mediator.

(6) If the Commission fails to appoint an independent mediator to conduct a non-binding mediation of the dispute within seventy-five (75) days of the filing of the original claim or within thirty (30) days of the date on which the Commission learns that a mediator is unwilling or unable to serve, the party submitting the claim shall have no further obligation to bring the claim before the Commission and may proceed by pursuing any appropriate remedies, including any and all judicial remedies.

(7) If an independent mediator is selected, the mediator shall establish the time and location for the mediation session or sessions and may request that each party to the Compact submit, in writing, to the mediator a statement of its position regarding the issue or issues in dispute. Such statements shall not be exchanged by the parties except upon the unanimous agreement of the parties to the mediation.

(8) The mediator shall not divulge confidential information disclosed to the mediator by the parties or by witnesses, if any, in the course of the mediation. All records, reports, or other documents received by a mediator while serving as a mediator shall be considered confidential. The mediator shall not be compelled in any adversary proceeding or judicial forum to divulge the contents of such documents or the fact that such documents exist or to testify in regard to the mediation.

(9) Each party to the mediation shall maintain the confidentiality of the information received during the mediation and shall not rely on or introduce in any judicial proceeding as evidence:

a. Views expressed or suggestions made by another party regarding a settlement of the dispute;

b. Proposals made or views expressed by the mediator; or

c. The fact that another party to the hearing had or had not indicated a willingness to accept a proposal for settlement of the dispute.

(10) The mediator may terminate the non-binding mediation session or sessions whenever, in the judgment of the mediator, further efforts to resolve the dispute would not lead to a resolution of the dispute between or among the parties. Any party to the dispute may terminate the mediation process at any time by giving written notification to the mediator and the Commission. If terminated prior to reaching a resolution, the party submitting the original claim to the Commission shall have no further obligation to bring its claim before the Commission and may proceed by pursuing any appropriate remedies, including any and all judicial remedies.

(11) The mediator shall have no authority to require the parties to enter into a settlement of any dispute regarding the Compact. The mediator may simply attempt to assist the parties in reaching a mutually acceptable resolution of their dispute. The mediator is authorized to conduct joint and separate meetings with the parties to the mediation and to make oral or written recommendations for a settlement of the dispute.

(12) At any time during the mediation process, the Commission is encouraged to take whatever steps it deems necessary to assist the mediator or the parties to resolve the dispute.

(13) In the event of a proceeding seeking enforcement of the allocation formula, this Compact creates a cause of action solely for equitable relief. No action for money damages may be maintained. The party or parties alleging a violation of the Compact shall have the burden of proof.

(b) In the event of a dispute between any voting member and the United States relating to a state's noncompliance with the allocation formula as a result of actions or a refusal to act by officers, agencies or instrumentalities of the United States, the provisions set forth in paragraph (a) of this Article (other than the provisions of subparagraph (a) (4)) shall apply.

(c) The United States may initiate dispute resolution under paragraph (a) in the same manner as other parties to this Compact.

(d) Any signatory party who is affected by any action of the Commission, other than the adoption or enforcement of or compliance with the allocation formula, may file a complaint before the ACF Basin Commission seeking to enforce any provision of this Compact.

(1) The Commission shall refer the dispute to an independent hearing officer or mediator, to conduct a hearing or mediation of the dispute. If the parties are unable to settle their dispute through mediation, a hearing shall be held by the Commission or its designated hearing officer. Following a hearing conducted by a hearing officer, the hearing officer shall submit a report to the Commission setting forth findings of fact and conclusions of law, and making recommendations to the Commission for the resolution of the dispute.

(2) The Commission may adopt or modify the recommendations of the hearing officer within 60 days of submittal of the report. If the Commission is unable to reach unanimous agreement on the resolution of the dispute within 60 days of submittal of the report with the concurrence of the Federal Commissioner in disputes involving or affecting federal interests, the affected party may file an action in any court of competent jurisdiction to enforce the provisions of this Compact. The hearing officer's report shall be of no force and effect and shall not be admissible as evidence in any further proceedings.

(e) All actions under this Article shall be subject to the following provisions:

(1) The Commission shall adopt guidelines and procedures for the appointment of hearing officers or independent mediators to conduct all hearings and mediations required under this Article. The hearing officer or mediator appointed under this Article shall be compensated by the Commission.

(2) All hearings or mediations conducted under this article may be conducted utilizing the Federal Administrative Procedures Act, the Federal Rules of Civil Procedure, and the Federal Rules of Evidence. The Commission may also choose to adopt some or all of its own procedural and evidentiary rules for the conduct of hearings or mediations under this Compact.

(3) Any action brought under this Article shall be limited to equitable relief only. This Compact shall not give rise to a cause of action for money damages.

(4) Any signatory party bringing an action before the Commission under this Article shall have the burdens of proof and persuasion.

ARTICLE XIV

ENFORCEMENT

The Commission may, upon unanimous decision, bring an action against any person to enforce any provision of this Compact, other than the adoption or enforcement of or compliance with the allocation formula, in any court of competent jurisdiction.

ARTICLE XV

IMPACTS ON OTHER STREAM SYSTEMS

This Compact shall not be construed as establishing any general principle or precedent applicable to any other interstate streams.

ARTICLE XVI

IMPACT OF COMPACT ON USE OF WATER WITHIN THE

BOUNDARIES OF THE COMPACTING STATES

The provisions of this Compact shall not interfere with the right or power of any state to regulate the use and control of water within the boundaries of the state, providing such state action is not inconsistent with the allocation formula.

ARTICLE XVII

AGREEMENT REGARDING WATER QUALITY

(a) The States of Alabama, Florida, and Georgia mutually agree to the principle of individual State efforts to control man-made water pollution from sources located and operating within each State and to the continuing support of each State in active water pollution control programs.

(b) The States of Alabama, Florida, and Georgia agree to cooperate, through their appropriate State agencies, in the investigation, abatement, and control of sources of alleged interstate pollution within the ACF River Basin whenever such sources are called to their attention by the Commission.

(c) The States of Alabama, Florida, and Georgia agree to cooperate in maintaining the quality of the waters of the ACF River Basin.

(d) The States of Alabama, Florida, and Georgia agree that no State may require another state to provide water for the purpose of water quality control as a substitute for or in lieu of adequate waste treatment.

ARTICLE XVIII

EFFECT OF OVER OR UNDER DELIVERIES UNDER THE COMPACT

No state shall acquire any right or expectation to the use of water because of any other state's failure to use the full amount of water allocated to it under this Compact.

ARTICLE XIX

SEVERABILITY

If any portion of this Compact is held invalid for any reason, the remaining portions, to the fullest extent possible, shall be severed from the void portion and given the fullest possible force, effect, and application.

ARTICLE XX

NOTICE AND FORMS OF SIGNATURE

Notice of ratification of this Compact by the legislature of each state shall promptly be given by the Governor of the ratifying state to the Governors of the other participating states. When all three state legislatures have ratified the Compact, notice of their mutual ratification shall be forwarded to the Congressional delegation of the signatory states for submission to the Congress of the United States for ratification. When the Compact is ratified by the Congress of the United States, the President, upon signing the federal ratification legislation, shall promptly notify the Governors of the participating states and appoint the Federal Commissioner. The Compact shall be signed by all four Commissioners as their first order of business at their first meeting and shall be filed of record in the party states."






Article 7 - Alabama-Coosa-Tallapoosa River Basin Compact

§ 12-10-110. Compact enacted and entered into; text of compact

The Alabama-Coosa-Tallapoosa River Basin Compact is enacted into law and entered into by the State of Georgia with any and all jurisdictions legally joining therein in accordance with its terms. The compact is substantially as follows:

"ALABAMA-COOSA-TALLAPOOSA RIVER BASIN COMPACT

The states of Alabama and Georgia and the United States of America hereby agree to the following compact which shall become effective upon enactment of concurrent legislation by each respective state legislature and the Congress of the United States.

SHORT TITLE

This Act shall be known and may be cited as the 'Alabama-Coosa-Tallapoosa River Basin Compact' and shall be referred to hereafter in this document as the 'ACT Compact' or 'Compact.'

ARTICLE I

COMPACT PURPOSES

This Compact among the states of Alabama and Georgia and the United States of America has been entered into for the purposes of promoting interstate comity, removing causes of present and future controversies, equitably apportioning the surface waters of the ACT, engaging in water planning, and developing and sharing common data bases.

ARTICLE II

SCOPE OF THE COMPACT

This Compact shall extend to all of the waters arising within the drainage basin of the ACT in the states of Alabama and Georgia.

ARTICLE III

PARTIES

The parties to this Compact are the states of Alabama and Georgia and the United States of America.

ARTICLE IV

DEFINITIONS

For the purposes of this Compact, the following words, phrases and terms shall have the following meanings:

(a) "ACT Basin' or 'ACT' means the area of natural drainage into the Alabama River and its tributaries, the Coosa River and its tributaries, and the Tallapoosa River and its tributaries. Any reference to the rivers within this Compact will be designated using the letters 'ACT' and when so referenced will mean each of these three rivers and each of the tributaries to each such river.

(b) "Allocation formula' means the methodology, in whatever form, by which the ACT Basin Commission determines an equitable apportionment of surface waters within the ACT Basin among the two states. Such formula may be represented by a table, chart, mathematical calculation or any other expression of the Commission's apportionment of waters pursuant to this compact.

(c) "Commission' or 'ACT Basin Commission' means the Alabama-Coosa-Tallapoosa River Basin Commission created and established pursuant to this Compact.

(d) "Ground waters' means waters within a saturated zone or stratum beneath the surface of land, whether or not flowing through known and definite channels.

(e) "Person' means any individual, firm, association, organization, partnership, business, trust, corporation, public corporation, company, the United States of America, any state, and all political subdivisions, regions, districts, municipalities, and public agencies thereof.

(f) "Surface waters' means waters upon the surface of the earth, whether contained in bounds created naturally or artificially or diffused. Water from natural springs shall be considered 'surface waters' when it exits from the spring onto the surface of the earth.

(g) "United States' means the executive branch of the government of the United States of America, and any department, agency, bureau or division thereof.

(h) "Water Resource Facility' means any facility or project constructed for the impoundment, diversion, retention, control or regulation of waters within the ACT Basin for any purpose.

(i) "Water resources,' or 'waters' means all surface waters and ground waters contained or otherwise originating within the ACT Basin.

ARTICLE V

CONDITIONS PRECEDENT TO LEGAL VIABILITY OF THE COMPACT

This Compact shall not be binding on any party until it has been enacted into law by the legislatures of the states of Alabama and Georgia and by the Congress of the United States of America.

ARTICLE VI

ACT BASIN COMMISSION CREATED

(a) There is hereby created an interstate administrative agency to be known as the 'ACT Basin Commission.' The Commission shall be comprised of one member representing the state of Alabama, one member representing the state of Georgia, and one non-voting member representing the United States of America. The state members shall be known as 'State Commissioners' and the federal member shall be known as 'Federal Commissioner.' The ACT Basin Commission is a body politic and corporate, with succession for the duration of this Compact.

(b) The Governor of each of the states shall serve as the State Commissioner for his or her state. Each State Commissioner shall appoint one or more alternate members and one of such alternates as designated by the State Commissioner shall serve in the State Commissioner's place and carry out the functions of the State Commissioner, including voting on Commission matters, in the event the State Commissioner is unable to attend a meeting of the Commission. The alternate members from each state shall be knowledgeable in the field of water resources management. Unless otherwise provided by law of the state for which an alternate State Commissioner is appointed, each alternate State Commissioner shall serve at the pleasure of the State Commissioner. In the event of a vacancy in the office of an alternate, it shall be filled in the same manner as an original appointment.

(c) The President of the United States of America shall appoint the Federal Commissioner who shall serve as the representative of all federal agencies with an interest in the ACT. The President shall also appoint an alternate Federal Commissioner to attend and participate in the meetings of the Commission in the event the Federal Commissioner is unable to attend meetings. When at meetings, the alternate Federal Commissioner shall possess all of the powers of the Federal Commissioner. The Federal Commissioner and alternate appointed by the President shall serve until they resign or their replacements are appointed.

(d) Each state shall have one vote on the ACT Basin Commission and the Commission shall make all decisions and exercise all powers by unanimous vote of the two State Commissioners. The Federal Commissioner shall not have a vote but shall attend and participate in all meetings of the ACT Basin Commission to the same extent as the State Commissioners.

(e) The ACT Basin Commission shall meet at least once a year at a date set at its initial meeting. Such initial meeting shall take place within ninety days of the ratification of the Compact by the Congress of the United States and shall be called by the chairman of the Commission. Special meetings of the Commission may be called at the discretion of the chairman of the Commission and shall be called by the chairman of the Commission upon written request of any member of the Commission. All members shall be notified of the time and place designated for any regular or special meeting at least five days prior to such meeting in one of the following ways: by written notice mailed to the last mailing address given to the Commission by each member, by facsimile, telegram or by telephone. The Chairmanship of the Commission shall rotate annually among the voting members of the Commission on an alphabetical basis, with the first chairman to be the State Commissioner representing the State of Alabama.

(f) All meetings of the Commission shall be open to the public.

(g) The ACT Basin Commission, so long as the exercise of power is consistent with this Compact, shall have the following general powers:

(1) to adopt bylaws and procedures governing its conduct;

(2) to sue and be sued in any court of competent jurisdiction;

(3) to retain and discharge professional, technical, clerical and other staff and such consultants as are necessary to accomplish the purposes of this Compact;

(4) to receive funds from any lawful source and expend funds for any lawful purpose;

(5) to enter into agreements or contracts, where appropriate, in order to accomplish the purposes of this Compact;

(6) to create committees and delegate responsibilities;

(7) to plan, coordinate, monitor, and make recommendations for the water resources of the ACT Basin for the purposes of, but not limited to, minimizing adverse impacts of floods and droughts and improving water quality, water supply, and conservation as may be deemed necessary by the Commission;

(8) to participate with other governmental and non-governmental entities in carrying out the purposes of this Compact;

(9) to conduct studies, to generate information regarding the water resources of the ACT Basin, and to share this information among the Commission members and with others;

(10) to cooperate with appropriate state, federal, and local agencies or any other person in the development, ownership, sponsorship, and operation of water resource facilities in the ACT Basin; provided, however, that the Commission shall not own or operate a federally-owned water resource facility unless authorized by the United States Congress;

(11) to acquire, receive, hold and convey such personal and real property as may be necessary for the performance of its duties under the Compact; provided, however, that nothing in this Compact shall be construed as granting the ACT Basin Commission authority to issue bonds or to exercise any right of eminent domain or power of condemnation;

(12) to establish and modify an allocation formula for apportioning the surface waters of the ACT Basin among the states of Alabama and Georgia; and

(13) to perform all functions required of it by this Compact and to do all things necessary, proper or convenient in the performance of its duties hereunder, either independently or in cooperation with any state or the United States.

ARTICLE VII

EQUITABLE APPORTIONMENT

(a) It is the intent of the parties to this Compact to develop an allocation formula for equitably apportioning the surface waters of the ACT Basin among the states while protecting the water quality, ecology and biodiversity of the ACT, as provided in the Clean Water Act, 33 U.S.C. Sections 1251 et seq., the Endangered Species Act, 16 U.S.C. Sections 1532 et seq., the National Environmental Policy Act, 42 U.S.C. Sections 4321 et seq., the Rivers and Harbors Act of 1899, 33 U.S.C. Sections 401 et seq., and other applicable federal laws. For this purpose, all members of the ACT Basin Commission, including the Federal Commissioner, shall have full rights to notice of and participation in all meetings of the ACT Basin Commission and technical committees in which the basis and terms and conditions of the allocation formula are to be discussed or negotiated. When an allocation formula is unanimously approved by the State Commissioners, there shall be an agreement among the states regarding an allocation formula. The allocation formula thus agreed upon shall become effective and binding upon the parties to this Compact upon receipt by the Commission of a letter of concurrence with said formula from the Federal Commissioner. If, however, the Federal Commissioner fails to submit a letter of concurrence to the Commission within two hundred ten (210) days after the allocation formula is agreed upon by the State Commissioners, the Federal Commissioner shall within forty-five (45) days thereafter submit to the ACT Basin Commission a letter of nonconcurrence with the allocation formula setting forth therein specifically and in detail the reasons for nonconcurrence; provided, however, the reasons for nonconcurrence as contained in the letter of nonconcurrence shall be based solely upon federal law. The allocation formula shall also become effective and binding upon the parties to this Compact if the Federal Commissioner fails to submit to the ACT Basin Commission a letter of nonconcurrence in accordance with this Article. Once adopted pursuant to this Article, the allocation formula may only be modified by unanimous decision of the State Commissioners and the concurrence by the Federal Commissioner in accordance with the procedures set forth in this Article.

(b) The parties to this Compact recognize that the United States operates certain projects within the ACT Basin that may influence the water resources within the ACT Basin. The parties to this Compact further acknowledge and recognize that various agencies of the United States have responsibilities for administering certain federal laws and exercising certain federal powers that may influence the water resources within the ACT Basin. It is the intent of the parties to this Compact, including the United States, to achieve compliance with the allocation formula adopted in accordance with this Article. Accordingly, once an allocation formula is adopted, each and every officer, agency, and instrumentality of the United States shall have an obligation and duty, to the maximum extent practicable, to exercise their powers, authority, and discretion in a manner consistent with the allocation formula so long as the exercise of such powers, authority, and discretion is not in conflict with federal law.

(c) Between the effective date of this Compact and the approval of the allocation formula under this Article, the signatories to this Compact agree that any person who is withdrawing, diverting, or consuming water resources of the ACT Basin as of the effective date of this Compact, may continue to withdraw, divert or consume such water resources in accordance with the laws of the state where such person resides or does business and in accordance with applicable federal laws. The parties to this Compact further agree that any such person may increase the amount of water resources withdrawn, diverted or consumed to satisfy reasonable increases in the demand of such person for water between the effective date of this Compact and the date on which an allocation formula is approved by the ACT Basin Commission as permitted by applicable law. Each of the state parties to this Compact further agree to provide written notice to each of the other parties to this Compact in the event any person increases the withdrawal, diversion or consumption of such water resources by more than 10 million gallons per day on an average annual daily basis, or in the event any person, who was not withdrawing, diverting or consuming any water resources from the ACT Basin as of the effective date of this Compact, seeks to withdraw, divert or consume more than one million gallons per day on an average annual daily basis from such resources. This Article shall not be construed as granting any permanent, vested or perpetual rights to the amounts of water used between January 3, 1992 and the date on which the Commission adopts an allocation formula.

(d) As the owner, operator, licensor, permitting authority or regulator of a water resource facility under its jurisdiction, each state shall be responsible for using its best efforts to achieve compliance with the allocation formula adopted pursuant to this Article. Each such state agrees to take such actions as may be necessary to achieve compliance with the allocation formula.

(e) This Compact shall not commit any state to agree to any data generated by any study or commit any state to any allocation formula not acceptable to such state.

ARTICLE VIII

CONDITIONS RESULTING IN TERMINATION OF THE COMPACT

(a) This Compact shall be terminated and thereby be void and of no further force and effect if any of the following events occur:

(1) The legislatures of the states of Alabama and Georgia each agree by general laws enacted by each state within any three consecutive years that this Compact should be terminated.

(2) The United States Congress enacts a law expressly repealing this Compact.

(3) The States of Alabama and Georgia fail to agree on an equitable apportionment of the surface waters of the ACT as provided in Article VII(a) of this Compact by December 31, 1998, unless the voting members of the ACT Basin Commission unanimously agree to extend this deadline.

(4) The Federal Commissioner submits to the Commission a letter of nonconcurrence in the initial allocation formula in accordance with Article VII(a) of the Compact, unless the voting members of the ACT Basin Commission unanimously agree to allow a single 45 day period in which the non-voting Federal Commissioner and the voting State Commissioners may renegotiate an allocation formula and the Federal Commissioner withdraws the letter of nonconcurrence upon completion of this renegotiation.

(b) If the Compact is terminated in accordance with this Article it shall be of no further force and effect and shall not be the subject of any proceeding for the enforcement thereof in any federal or state court. Further, if so terminated, no party shall be deemed to have acquired a specific right to any quantity of water because it has become a signatory to this Compact.

ARTICLE IX

COMPLETION OF STUDIES PENDING ADOPTION OF ALLOCATION FORMULA

The ACT Basin Commission, in conjunction with one or more interstate, federal, state or local agencies, is hereby authorized to participate in any study in process as of the effective date of this Compact, including, without limitation, all or any part of the Alabama-Coosa-Tallapoosa/Apalachicola-Chattahoochee-Flint River Basin Comprehensive Water Resource Study, as may be determined by the Commission in its sole discretion.

ARTICLE X

RELATIONSHIP TO OTHER LAWS

(a) It is the intent of the party states and of the United States Congress by ratifying this Compact, that all state and federal officials enforcing, implementing or administering other state and federal laws affecting the ACT Basin shall, to the maximum extent practicable, enforce, implement or administer those laws in furtherance of the purposes of this Compact and the allocation formula adopted by the Commission insofar as such actions are not in conflict with applicable federal laws.

(b) Nothing contained in this Compact shall be deemed to restrict the executive powers of the President in the event of a national emergency.

(c) Nothing contained in this Compact shall impair or affect the constitutional authority of the United States or any of its powers, rights, functions or jurisdiction under other existing or future laws in and over the area or waters which are the subject of the Compact, including projects of the Commission, nor shall any act of the Commission have the effect of repealing, modifying or amending any federal law. All officers, agencies and instrumentalities of the United States shall exercise their powers and authority over water resources in the ACT Basin and water resource facilities, and to the maximum extent practicable, shall exercise their discretion in carrying out their responsibilities, powers, and authorities over water resources in the ACT Basin and water resource facilities in the ACT Basin in a manner consistent with and that effectuates the allocation formula developed pursuant to this Compact or any modification of the allocation formula so long as the actions are not in conflict with any applicable federal law. The United States Army Corps of Engineers, or its successors, and all other federal agencies and instrumentalities shall cooperate with the ACT Basin Commission in accomplishing the purposes of the Compact and fulfilling the obligations of each of the parties to the Compact regarding the allocation formula.

(d) Once adopted by the two states and ratified by the United States Congress, this Compact shall have the full force and effect of federal law, and shall supersede state and local laws operating contrary to the provisions herein or the purposes of this Compact; provided, however, nothing contained in this Compact shall be construed as affecting or intending to affect or in any way to interfere with the laws of the respective signatory states relating to water quality, and riparian rights as among persons exclusively within each state.

ARTICLE XI

PUBLIC PARTICIPATION

All meetings of the Commission shall be open to the public. The signatory parties recognize the importance and necessity of public participation in activities of the Commission, including the development and adoption of the initial allocation formula and any modification thereto. Prior to the adoption of the initial allocation formula, the Commission shall adopt procedures ensuring public participation in the development, review, and approval of the initial allocation formula and any subsequent modification thereto. At a minimum, public notice to interested parties and a comment period shall be provided. The Commission shall respond in writing to relevant comments.

ARTICLE XII

FUNDING AND EXPENSES OF THE COMMISSION

Commissioners shall serve without compensation from the ACT Basin Commission. All general operational funding required by the Commission and agreed to by the voting members shall obligate each state to pay an equal share of such agreed upon funding. Funds remitted to the Commission by a state in payment of such obligation shall not lapse; provided, however, that if any state fails to remit payment within 90 days after payment is due, such obligation shall terminate and any state which has made payment may have such payment returned. Costs of attendance and participation at meetings of the Commission by the Federal Commissioner shall be paid by the United States.

ARTICLE XIII

DISPUTE RESOLUTION

(a) In the event of a dispute between the voting members of this Compact involving a claim relating to compliance with the allocation formula adopted by the Commission under this Compact, the following procedures shall govern:

(1) Notice of claim shall be filed with the Commission by a voting member of this Compact and served upon each member of the Commission. The notice shall provide a written statement of the claim, including a brief narrative of the relevant matters supporting the claimant's position.

(2) Within twenty (20) days of the Commission's receipt of a written statement of a claim, the party or parties to the Compact against whom the complaint is made may prepare a brief narrative of the relevant matters and file it with the Commission and serve it upon each member of the Commission.

(3) Upon receipt of a claim and any response or responses thereto, the Commission shall convene as soon as reasonably practicable, but in no event later than twenty (20) days from receipt of any response to the claim, and shall determine if a resolution of the dispute is possible.

(4) A resolution of a dispute under this Article through unanimous vote of the State Commissioners shall be binding upon the state parties and any state party determined to be in violation of the allocation formula shall correct such violation without delay.

(5) If the Commission is unable to resolve the dispute within 10 days from the date of the meeting convened pursuant to subparagraph (a)(3) of this Article, the Commission shall select, by unanimous decision of the voting members of the Commission, an independent mediator to conduct a non-binding mediation of the dispute. The mediator shall not be a resident or domiciliary of any member state, shall not be an employee or agent of any member of the Commission, shall be a person knowledgeable in water resource management issues, and shall disclose any and all current or prior contractual or other relations to any member of the Commission. The expenses of the mediator shall be paid by the Commission. If the mediator becomes unwilling or unable to serve, the Commission by unanimous decision of the voting members of the Commission, shall appoint another independent mediator.

(6) If the Commission fails to appoint an independent mediator to conduct a non-binding mediation of the dispute within seventy-five (75) days of the filing of the original claim or within thirty (30) days of the date on which the Commission learns that a mediator is unwilling or unable to serve, the party submitting the claim shall have no further obligation to bring the claim before the Commission and may proceed by pursuing any appropriate remedies, including any and all judicial remedies.

(7) If an independent mediator is selected, the mediator shall establish the time and location for the mediation session or sessions and may request that each party to the Compact submit, in writing, to the mediator a statement of its position regarding the issue or issues in dispute. Such statements shall not be exchanged by the parties except upon the unanimous agreement of the parties to the mediation.

(8) The mediator shall not divulge confidential information disclosed to the mediator by the parties or by witnesses, if any, in the course of the mediation. All records, reports, or other documents received by a mediator while serving as a mediator shall be considered confidential. The mediator shall not be compelled in any adversary proceeding or judicial forum to divulge the contents of such documents or the fact that such documents exist or to testify in regard to the mediation.

(9) Each party to the mediation shall maintain the confidentiality of the information received during the mediation and shall not rely on or introduce in any judicial proceeding as evidence:

a. Views expressed or suggestions made by another party regarding a settlement of the dispute;

b. Proposals made or views expressed by the mediator; or

c. The fact that another party to the hearing had or had not indicated a willingness to accept a proposal for settlement of the dispute.

(10) The mediator may terminate the non-binding mediation session or sessions whenever, in the judgment of the mediator, further efforts to resolve the dispute would not lead to a resolution of the dispute between or among the parties. Any party to the dispute may terminate the mediation process at any time by giving written notification to the mediator and the Commission. If terminated prior to reaching a resolution, the party submitting the original claim to the Commission shall have no further obligation to bring its claim before the Commission and may proceed by pursuing any appropriate remedies, including any and all judicial remedies.

(11) The mediator shall have no authority to require the parties to enter into a settlement of any dispute regarding the Compact. The mediator may simply attempt to assist the parties in reaching a mutually acceptable resolution of their dispute. The mediator is authorized to conduct joint and separate meetings with the parties to the mediation and to make oral or written recommendations for a settlement of the dispute.

(12) At any time during the mediation process, the Commission is encouraged to take whatever steps it deems necessary to assist the mediator or the parties to resolve the dispute.

(13) In the event of a proceeding seeking enforcement of the allocation formula, this Compact creates a cause of action solely for equitable relief. No action for money damages may be maintained. The party or parties alleging a violation of the Compact shall have the burden of proof.

(b) In the event of a dispute between any voting member and the United States relating to a state's noncompliance with the allocation formula as a result of actions or a refusal to act by officers, agencies or instrumentalities of the United States, the provisions set forth in paragraph (a) of this Article (other than the provisions of subparagraph (a)(4)) shall apply.

(c) The United States may initiate dispute resolution under paragraph (a) in the same manner as other parties to this Compact.

(d) Any signatory party who is affected by any action of the Commission, other than the adoption or enforcement of or compliance with the allocation formula, may file a complaint before the ACT Basin Commission seeking to enforce any provision of this Compact.

(1) The Commission shall refer the dispute to an independent hearing officer or mediator, to conduct a hearing or mediation of the dispute. If the parties are unable to settle their dispute through mediation, a hearing shall be held by the Commission or its designated hearing officer. Following a hearing conducted by a hearing officer, the hearing officer shall submit a report to the Commission setting forth findings of fact and conclusions of law, and making recommendations to the Commission for the resolution of the dispute.

(2) The Commission may adopt or modify the recommendations of the hearing officer within 60 days of submittal of the report. If the Commission is unable to reach unanimous agreement on the resolution of the dispute within 60 days of submittal of the report with the concurrence of the Federal Commissioner in disputes involving or affecting federal interests, the affected party may file an action in any court of competent jurisdiction to enforce the provisions of this Compact. The hearing officer's report shall be of no force and effect and shall not be admissible as evidence in any further proceedings.

(e) All actions under this Article shall be subject to the following provisions:

(1) The Commission shall adopt guidelines and procedures for the appointment of hearing officers or independent mediators to conduct all hearings and mediations required under this Article. The hearing officer or mediator appointed under this Article shall be compensated by the Commission.

(2) All hearings or mediations conducted under this article may be conducted utilizing the Federal Administrative Procedures Act, the Federal Rules of Civil Procedure, and the Federal Rules of Evidence. The Commission may also choose to adopt some or all of its own procedural and evidentiary rules for the conduct of hearings or mediations under this Compact.

(3) Any action brought under this Article shall be limited to equitable relief only. This Compact shall not give rise to a cause of action for money damages.

(4) Any signatory party bringing an action before the Commission under this Article shall have the burdens of proof and persuasion.

ARTICLE XIV

ENFORCEMENT

The Commission may, upon unanimous decision, bring an action against any person to enforce any provision of this Compact, other than the adoption or enforcement of or compliance with the allocation formula, in any court of competent jurisdiction.

ARTICLE XV

IMPACT ON OTHER STREAM SYSTEMS

This Compact shall not be construed as establishing any general principle or precedent applicable to any other interstate streams.

ARTICLE XVI

IMPACT ON COMPACT ON USE OF WATER WITHIN THE

BOUNDARIES OF THE COMPACTING STATES

The provisions of this Compact shall not interfere with the right or power of any state to regulate the use and control of water within the boundaries of the state, providing such state action is not inconsistent with the allocation formula.

ARTICLE XVII

AGREEMENT REGARDING WATER QUALITY

(a) The States of Alabama and Georgia mutually agree to the principle of individual State efforts to control man-made water pollution from sources located and operating within each State and to the continuing support of each State in active water pollution control programs.

(b) The States of Alabama and Georgia agree to cooperate, through their appropriate State agencies, in the investigation, abatement, and control of sources of alleged interstate pollution within the ACT River Basin whenever such sources are called to their attention by the Commission.

(c) The States of Alabama and Georgia agree to cooperate in maintaining the quality of the waters of the ACT River Basin.

(d) The States of Alabama and Georgia agree that no State may require another state to provide water for the purpose of water quality control as a substitute for or in lieu of adequate waste treatment.

ARTICLE XVIII

EFFECT OF OVER OR UNDER DELIVERIES UNDER THE COMPACT

No state shall acquire any right or expectation to the use of water because of any other state's failure to use the full amount of water allocated to it under this Compact.

ARTICLE XIX

SEVERABILITY

If any portion of this Compact is held invalid for any reason, the remaining portions, to the fullest extent possible, shall be severed from the void portion and given the fullest possible force, effect, and application.

ARTICLE XX

NOTICE AND FORMS OF SIGNATURE

Notice of ratification of this Compact by the legislature of each state shall promptly be given by the Governor of the ratifying state to the Governor of the other participating state. When the two state legislatures have ratified the Compact, notice of their mutual ratification shall be forwarded to the Congressional delegation of the signatory states for submission to the Congress of the United States for ratification. When the Compact is ratified by the Congress of the United States, the President, upon signing the federal ratification legislation, shall promptly notify the Governors of the participating states and appoint the Federal Commissioner. The Compact shall be signed by all three Commissioners as their first order of business at their first meeting and shall be filed of record in the party states."









Chapter 11 - Georgia Youth Conservation Corps

§ 12-11-1. Short title

This chapter shall be known and may be cited as the "Georgia Youth Conservation Corps Act."



§ 12-11-2. Legislative findings

The General Assembly finds and declares that:

(1) A central element in the development of the state's young persons is the provision of meaningful work experience to teach the value of labor and membership in a productive society;

(2) There is a need for a comprehensive youth development program including meaningful work experience and basic education to address unemployment, undereducation, and lack of life-coping skills among young adults;

(3) This state has a continuing need for involvement by young persons in public works and services, especially relating to conservation, the enhancement of our natural resources, and the provision of human services;

(4) The state is still benefiting from the wide range of public works accomplished by the conservation corps many years ago and that a similar program will likewise benefit future generations; and

(5) Values of hard work, public spiritedness, group achievement and cooperation, resource conservation, and environmental appreciation can and should be transmitted to society's youth through a conservation corps program.



§ 12-11-3. Definitions

As used in this chapter, the term:

(1) "Board" means the Board of Natural Resources.

(2) "Commissioner" means the commissioner of natural resources.

(3) "Corps" means the Georgia Youth Conservation Corps.

(4) "Council" means the Conservation Corps Advisory Council.

(5) "Director" means the director of the Georgia Youth Conservation Corps.



§ 12-11-4. Corps created; purposes; rules and regulations

(a) There is created within the department the Georgia Youth Conservation Corps.

(b) The purposes and objectives of the corps authorized by this chapter shall be to:

(1) Encourage and develop work skills, discipline, cooperation, and educational opportunities for corps members;

(2) Conserve, rehabilitate, and enhance the state's natural, historic, environmental, and recreational resources;

(3) Develop the state's youth resources through meaningful work experiences and training;

(4) Make outdoor and historic resources of the state available for public enjoyment;

(5) Assist agencies of the state and its political subdivisions in carrying out statutory assignments with limited funding resources;

(6) Provide needed public services in both urban and rural settings;

(7) Protect air, fish, forest, land, water, and wildlife;

(8) Help maintain and improve botanical gardens, historic sites, libraries, museums, parks, parkways, refuges, trails, zoos, and other recreational investments;

(8.1) Assist in residential home improvement weatherization projects having the purpose of reducing energy consumption for home heating and cooling, to the extent authorized by subsection (a.1) of Code Section 12-11-8;

(9) Aid agricultural, fishing, forestry, and tourist industries;

(10) Provide job training for young men and women to act as a stepladder to permanent employment;

(11) Help eradicate fire ants; and

(12) Cooperate specifically with state conservation agencies, the United States Forest Service and the Soil Conservation Service of the federal Department of Agriculture, and with the National Park Service and the Fish and Wildlife Service of the federal Department of Interior.

(c) The board is authorized to promulgate rules and regulations not inconsistent with this chapter for the implementation and operation of the corps program.



§ 12-11-5. Director; administration of corps programs; energy savings initiatives

(a) There is created the position of director of the Georgia Youth Conservation Corps. The director shall be appointed by the commissioner and shall be in the unclassified service as defined by Code Section 45-20-2.

(b) The commissioner shall be charged with the overall administration of corps programs under the provisions of this chapter and such rules and regulations as are adopted by the board. The commissioner may delegate to the director any or all of the duties and functions prescribed by this chapter. Such duties and functions may include, but are not limited to, the following:

(1) Recruiting and employing staff and corps member leaders and specialists;

(2) Adopting criteria for the selection of applicants to the corps;

(3) Executing agreements for furnishing the services of the corps to any federal, state, or local agency or to any local organization concerned with the overall objectives of the corps and all other agreements necessary and proper for the implementation and administration of this chapter;

(4) Applying for and accepting grants or contributions of funds from any source, public or private;

(5) Providing funds and matching funds to other corps programs meeting the specifications of this chapter and the rules and regulations of the board; and

(6) Reporting annually to the council, the Governor, and the General Assembly on the activities undertaken by the corps in the preceding fiscal year, including a cost-effectiveness analysis of all completed, ongoing, and proposed projects.

(c) The commissioner shall have the authority to contract with the Georgia Environmental Finance Authority and the Department of Labor for purposes of management and installation of energy saving material or devices or other projects under this chapter. The commissioner, the Georgia Environmental Finance Authority, and the Department of Labor are encouraged to use the corps for such purposes.



§ 12-11-6. Identification of projects

The commissioner shall identify conservation, public improvement, or community service projects which will provide long-term benefits to the public, will yield tangible, result oriented works, will provide productive training and work experiences to the corps members involved, will be labor intensive and suitable for a crew of corps members to accomplish, may result in payments to the state for service performed, and can be promptly completed.



§ 12-11-7. Enrollment of members; considerations in development of corps program; education component; independent participation by youth served by state agencies

(a) (1) Corps members shall be residents of the state between 14 and 25 years of age at the time of enrollment who are citizens or lawful permanent residents of the United States. No person shall be enrolled in the corps if such person has been convicted of a felony or has been adjudicated as delinquent for an offense which, if such person had been tried as an adult, would have been a felony.

(2) Under such rules as are promulgated by the board, the commissioner shall be authorized to enroll persons 14 to 17 years of age as corps members with the following prerequisites:

(A) Enrollment in the corps does not have the effect of encouraging the person to leave school;

(B) If the person is unemancipated, the express written permission from a parent or guardian is obtained; and

(C) Compliance is achieved with applicable federal and state labor laws and education laws.

(3) The maximum age requirement may be waived for corps leaders and specialists with special leadership or occupational skills; such leaders and specialists shall be given special responsibility for providing leadership, character development, and a sense of community responsibility to the corps members, groups, and work crews to which they are assigned.

(4) Special effort shall be made to recruit a broad cross section of the youth of this state who meet selection criteria of the corps. Preference shall be given to youths residing in areas, both urban and rural, in which there exists unemployment substantially exceeding the state average unemployment rate. Members shall be unemployed at the time of enrollment.

(b) Corps members, leaders, and specialists shall be considered state employees solely for the purpose of including such corps members, leaders, and specialists within policies of liability insurance which may be provided to state employees under Code Section 45-9-1. Other provisions of law relating to civil service, hours of work, rate of compensation, sick leave, state retirement plans, and vacation leave do not apply to corps members. Notwithstanding other laws to the contrary, corps members shall not be eligible for unemployment compensation by corps enrollment and service, and employer wage percentage deductions shall not be required as provided under Chapter 8 of Title 34, the "Employment Security Law." Corps members shall be eligible for workers' compensation. This subsection shall not apply to employees of the department.

(c) Initial enrollment in the corps shall be for a period not to exceed one year, which period may be extended for not more than one additional year by mutual agreement of the commissioner and the corps member for the purpose of promoting the member to a position of leader or specialist. Corps members shall be paid at least the minimum wage rate established by federal law. Merit and performance incentive pay raises may be awarded in the discretion of the commissioner.

(d) Corps members shall be selected based on their orientation towards public service, development of job skills and productive work habits, and character development. Special effort shall be made at the time of initial screening to explain rigorous productivity standards and special expectations and obligations of corps membership. An employment agreement shall be entered into by the corps member indicating the member's understanding of and willingness to abide by such standards.

(e) In the development of the corps program, consideration shall be given to providing corps members with a beneficial and meaningful work experience. Standards of productivity, behavior, and punctuality shall be developed and observed. Consideration shall be given to the development of a program that deserves the respect of the public, both in terms of service provided and personal development of corps members.

(f) Education shall be a mandatory but flexible component of the corps program, but classes shall be scheduled after corps working hours. For members participating in primary or secondary education, at least one day or eight hours per week shall be devoted to classroom instruction. Tuition or other fees for postsecondary classes for corps members shall be paid for by the corps. Participation in the education component shall be a primary factor in determining whether the opportunity for extended corps membership shall be offered. Instruction related to the specific role of the department and the various agencies involved in resource conservation shall also be offered either in a classroom setting or as is otherwise appropriate.

(g) The commissioner shall by contract or agreement with the Department of Juvenile Justice and other state agencies serving youth provide for youth served by such department or agencies to participate independently in projects of the Georgia Youth Conservation Corps. When participating independently in projects of the corps, such youth served by the department or other agencies shall be compensated in the same manner and from the same funds as corps members.



§ 12-11-8. Location of and contracts for projects; prohibited uses of corps members

(a) Corps projects may take place on any property owned or used by the federal government, by the state or any of its departments, agencies, or political subdivisions, or by nonprofit agencies which otherwise qualify for contracting of services by the corps.

(a.1) Corps projects may take place on private residential property for purposes of paragraph (8.1) of subsection (b) of Code Section 12-11-4 but only to the extent that federal funds are available for such purposes. No public funds other than federal funds made available to the state shall be expended on such corps projects on private residential property.

(b) The commissioner may, subject to this chapter and the rules and regulations of the board, contract with the federal government, with any department or agency of the state or its political subdivisions, or with nonprofit agencies for projects by the corps or by other corps programs meeting the specifications of this chapter and the rules and regulations of the board.

(c) The assignment of corps members shall not result in the displacement of currently employed workers, including partial displacement such as reduction in hours of nonovertime work, wages, or other employment benefits. Agencies that participate in the corps program may not terminate, lay off, or reduce the working hours of any employee for the purpose of using a corps member with available funds. In circumstances where substantial efficiencies or a public purpose may result, agencies may use corps members to carry out essential agency work or contractual functions without displacing current employees.

(d) No corps members may be used in any manner in connection with a work or labor dispute or to impair existing contracts or collective bargaining agreements with existing employees.



§ 12-11-9. Grants, donations, bequests; insignia

(a) The corps may receive grants, donations, bequests, and any other forms of funds or assistance from any sources, public or private.

(b) The corps may employ an insignia or logo of appropriate design identifying specifically the Georgia Youth Conservation Corps. Control of the use of such insignia shall be governed by the commissioner.



§ 12-11-10. Coordinated job training and placement services

Whenever available and appropriate, job training and placement services and education opportunities provided through other federal, state, and local programs such as through the Department of Education, the Department of Labor, the Technical College System of Georgia, and the Board of Regents of the University System of Georgia shall be coordinated with projects and programs developed under this chapter to assist eligible corps members. Coordinated services may include, but are not limited to, remedial and postsecondary education, job placement assistance, adult literacy training, job search skills, and job application skills. Whenever possible, eligible corps members without a high school diploma shall receive coordinated services that provide an opportunity to obtain an equivalent high school diploma.



§ 12-11-11. Conservation Corps Advisory Council

(a) There is created the Conservation Corps Advisory Council, to consist of the following members:

(1) The commissioner of natural resources;

(2) The chairman of the State Board of Education;

(3) The chairman of the State Board of the Technical College System of Georgia;

(4) The Commissioner of Labor;

(5) The Commissioner of Agriculture;

(6) The director of the State Forestry Commission;

(7) The executive director of the State Soil and Water Conservation Committee;

(8) The chairman of the Natural Resources and Environment Committee of the House of Representatives;

(9) The chairman of the Senate Natural Resources and the Environment Committee;

(10) Two members of the House of Representatives appointed by the Speaker of the House of Representatives;

(11) Two members of the Senate appointed by the President of the Senate; and

(12) Two members of the public appointed by the Governor representing the business community.

(b) Members of the council other than members appointed under paragraphs (10), (11), and (12) of subsection (a) of this Code section may designate persons to serve in their place. Members appointed pursuant to paragraph (10) or (11) of subsection (a) of this Code section shall serve for their corresponding two-year term as members of the General Assembly. Members appointed pursuant to paragraph (12) of subsection (a) of this Code section shall serve for terms of two years.

(c) It shall be the duty of the council to:

(1) Meet at such times as necessary in its discretion;

(2) Organize and elect a chairman and such other officers from its membership as it deems necessary;

(3) Advise the board regarding needed rules and regulations for the corps;

(4) Review, analyze, and discuss the operation of the corps;

(5) Advise the department and the director on matters affecting the efficient operation of the corps and the accomplishment of its purposes;

(6) Assist in the promotion of the objectives of the corps; and

(7) Review and recommend appropriate levels of funding and expenditures.

(d) Members of the council shall receive no compensation but for each day of meeting shall receive the same per diem expense amounts and transportation or mileage costs at the legal rate as are granted to members of interim legislative committees.






Chapter 12 - Asbestos Safety

§ 12-12-1. Short title

This chapter shall be known and may be cited as the "Georgia Asbestos Safety Act."



§ 12-12-2. Purpose of chapter

The purpose of this chapter is to protect the public health, safety, and environment of the people of this state by authorizing the Board of Natural Resources to adopt, administer, and enforce a program for licensing contractors and for requiring training for asbestos supervisors, and by managing the removal or encapsulation of friable asbestos-containing materials from facilities and residential dwellings in the safest manner possible. This chapter establishes a program of contractor licensing and a program of notification, fees, and certification for asbestos removal or encapsulation projects to be administered by the director of the Environmental Protection Division of the Department of Natural Resources.



§ 12-12-3. Definitions

As used in this chapter, the term:

(1) "Asbestos" means any naturally occurring hydrated mineral silicates separable into commercially used fibers, specifically the asbestiform varieties of serpentine, chrysotile; cummingtomite-grunerite; amosite; riebeckite, crocidolite; anthophyllite; tremolite; and actinolite.

(2) "Asbestos supervisor" means any individual who is employed or engaged by a contractor to supervise the removal, encapsulation, cleaning, or disposal of friable asbestos-containing materials.

(3) "Board" means the Board of Natural Resources.

(4) "Contractor" means any person who contracts with an owner or operator of a facility or residential dwelling to perform the removal or encapsulation of friable asbestos-containing material from any such facility or residential dwelling. Such term shall not include any employee of such owner or operator.

(5) "Director" means the director of the Environmental Protection Division of the Department of Natural Resources or his or her designee.

(6) "Division" means the Environmental Protection Division of the Department of Natural Resources.

(7) "Emergency project" means the removal or encapsulation of friable asbestos-containing material from any facility where such activity must be conducted immediately in order to prevent disruption of a commercial or industrial process or activity or destruction of property.

(8) "Encapsulation" means the process of coating, binding, or resurfacing walls, ceilings, pipes, or other structures with a sealant to prevent friable asbestos from becoming airborne.

(9) "Facility" means any institutional, commercial, or industrial structure, installation, or building, including an apartment building having more than four dwelling units.

(10) "Friable asbestos-containing material" means any material which is applied onto ceilings, walls, structural members, piping, boilers, tanks, pumps, ductwork, or any other part of the building containing more than 1 percent asbestos, by weight, and which when dry may be crumbled, pulverized, or reduced to powder by hand pressure.

(11) "Person" means any individual, partnership, association, trust, firm, corporation, county, municipality, or other entity, including the state and federal governments.

(12) "Project" means the removal or encapsulation by a contractor of friable asbestos-containing material from any facility or residential dwelling.

(13) "Removal" means the process of taking out, stripping, cleaning up, or disposing friable or potentially friable asbestos-containing materials from any facility or residential dwelling.

(14) "Residential dwelling" means any family residence or apartment building with four or fewer dwelling units.

(15) "Small project" means any asbestos removal or encapsulation project involving less than 160 square feet or 260 linear feet of friable asbestos-containing materials.



§ 12-12-4. Rules and regulations; schedule of contractor license and project fees

The board shall have the power to adopt and amend rules and regulations necessary to license contractors, to ensure proper training for asbestos supervisors, and to ensure proper performance of asbestos removal and encapsulating projects and compliance with any provision of this chapter, to implement programs of inspection and enforcement, and to adopt a schedule of contractor license and project fees. The board is expressly empowered to promulgate the rules and regulations consistent with this chapter to ensure the proper performance of asbestos removal and encapsulating projects commenced on and after April 1, 1986.



§ 12-12-5. Powers and duties of director

The director shall have the following powers and duties:

(1) To collect all fees authorized by this chapter and remit such fees to the state treasury;

(2) To exercise general supervision over the administration and enforcement of this chapter and all rules and regulations and orders promulgated under this chapter;

(3) To license contractors, and to deny, suspend, or revoke licenses;

(4) To issue all orders and processes as may be necessary to enforce compliance with provisions of this chapter and all rules and regulations promulgated under this chapter;

(5) To conduct such public hearings as are deemed necessary for the proper administration of this chapter;

(6) To make investigations, analyses, and inspections to determine and ensure compliance with this chapter, rules and regulations promulgated pursuant to this chapter, and any orders which the director may issue;

(7) To institute and prosecute such court actions as may be necessary to enforce compliance with any provisions of this chapter and any rules and regulations promulgated under this chapter;

(8) To exercise all incidental powers necessary to carry out the purpose of this chapter; and

(9) To encourage voluntary cooperation by persons in affected groups to achieve the purpose of this chapter.



§ 12-12-6. License requirement; application; renewal; exception

(a) From and after July 1, 1996, any contractor shall obtain a license as required by rules and regulations established under this chapter prior to engaging in the removal or encapsulation of friable asbestos-containing materials from any facility or residential dwelling in this state. Any contractor holding a valid license on June 30, 1996, shall be considered to hold a valid license until June 30, 1999.

(b) The application for a license or renewal of a license shall be accompanied by an application fee in an amount required by the board which reflects the cost of issuing the license and shall be submitted in such manner, on such forms, and containing such information as the director prescribes.

(c) A license or renewal license shall be issued to an applicant on evidence satisfactory to the director of compliance with this chapter and any rules and regulations pursuant to this chapter. Licenses shall be valid for a period not to exceed three years.

(d) Notwithstanding any other provisions of this chapter, any person who is licensed under Chapter 14 of Title 43 shall be exempt from the licensing and training requirements and other provisions of this chapter when performing asbestos removal or installation which is incidental to the performance of the business or profession for which said person is licensed and when the project involved includes less than:

(1) Ten continuous linear feet of material constructed of asbestos; or

(2) Ten square feet of material constructed of asbestos.



§ 12-12-7. Training requirements

From and after July 1, 1996, no person may be employed as an asbestos supervisor unless that person has satisfied the training requirements as required by rules and regulations established under this chapter. Any asbestos supervisor holding a valid certificate on June 30, 1996, shall be considered to have satisfied the training requirements as required by rules and regulations established under this chapter.



§ 12-12-8. Reciprocity

The director, upon application, may issue a license to any person who holds a license in any state, territory, or possession of the United States, provided that the licensing requirements of asbestos abatement contractors under which the person's license was issued do not conflict with this chapter and are of a standard not lower than that specified by regulation adopted under this chapter; provided, further, that reciprocal privileges are granted to licensed asbestos abatement contractors of this state.



§ 12-12-9. Denial, revocation, or suspension of license; grounds; review of decision

(a) The director may refuse to grant a license to an applicant or may revoke or suspend the license of a person licensed by the director for cause, including but not limited to the following:

(1) Making any false statement or giving any false information in connection with an application for license, including an application for renewal;

(2) Violation of this chapter or violation of any rule or regulation promulgated pursuant to the authority contained in this chapter; or

(3) Failure to demonstrate the qualifications or standards for licensure contained in this chapter or in the rules and regulations of the board. It shall be incumbent upon the applicant to demonstrate to the satisfaction of the director that he or she meets all the requirements for licensure; and, if the director is not satisfied as to the applicant's qualifications, he or she shall have the power to deny such licensure.

(b) Review of a decision of the director under this chapter shall be in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 12-12-10. Notice of commencement of project; contents; project fee; certification of completion

From and after April 1, 1986, no contractor shall engage in a project prior to notifying the director of such activity at least seven calendar days prior to commencement of same. Such prior notice need not be provided for an emergency project; provided, however, that the contractor shall notify the director of the activity within seven calendar days after the commencement of such emergency project. The notification shall be made in the manner and form required by the director and shall be accompanied by a project fee established by the board not to exceed $50.00 for asbestos abatement in a residential dwelling or any small project or $1,000.00 for any other project. The notification shall state the location of the project, the owner's name and address, the expected dates on which the project will begin and end, and any other information as may be required by the director. The contractor shall comply with this chapter, regulations promulgated pursuant to this chapter, and any regulation pertaining to asbestos removal promulgated under Article 1 of Chapter 9 of this title. Upon completion of the project, the contractor shall certify to the director, on forms specified by the director, that the project was conducted in accordance with this chapter and the rules and regulations promulgated pursuant to this chapter and Article 1 of Chapter 9 of this title.



§ 12-12-11. Compliance with chapter required

It shall be unlawful for any person, acting either as an asbestos supervisor or contractor, to engage in the removal, encapsulation, cleaning, or disposal of friable asbestos-containing materials or conduct quality assurance activities or air sampling in conjunction with such activities, except in such a manner as to conform to and comply with this chapter and all rules, regulations, and orders established under this chapter.



§ 12-12-12. Investigation rights of director; contractor to make records available

The director or his or her authorized employees, upon a presentation of his or her credentials, shall have a right to enter the premises of persons subject to this chapter or premises where a violation of this chapter is reasonably believed to be occurring or about to occur; to investigate, sample, and inspect for compliance with the requirements imposed under this chapter; or to determine whether such a violation or threatened violation exists. A contractor shall make available to the director or his or her authorized representative such records, data, and other information as may be required by this chapter or rules and regulations issued pursuant to this chapter.



§ 12-12-13. Cease and desist orders

Whenever the director determines that a person is violating any provision of this chapter or any rule or regulation established under this chapter, he or she may issue an order requiring such person to cease and desist such activity within such a period of time as the director deems reasonable.



§ 12-12-14. Injunctions; restraining and other orders

Whenever in the judgment of the director any person has engaged in or is about to engage in any act or practice which constitutes or will constitute an unlawful action under this chapter, the director may make application to the superior court of the county in which such person resides or in which jurisdiction is appropriate for an order enjoining such an act or practice or for an order requiring compliance with this chapter. Upon a showing by the director that such person has engaged in or is about to engage in any such act or practice, a permanent or temporary injunction, restraining order, or other order shall be granted without the necessity of showing lack of an adequate remedy at law.



§ 12-12-15. Imminent and substantial danger; remedies of director

Notwithstanding any other provision of this chapter, the director, upon receipt of evidence that a project is presenting an imminent and substantial endangerment to the health of persons, may bring an action as provided in Code Section 12-12-14 to restrain immediately any person causing or contributing to the alleged danger or to take such other action as may be necessary. If it is not practicable to assure prompt protection of the health of persons solely by commencement of such a civil action, the director may issue such orders as may be necessary to protect the health of persons who are or may be affected by such project. Notwithstanding Code Section 12-12-17, such order shall be immediately effective for a period of not more than 48 hours unless the director brings an action under Code Section 12-12-14 before the expiration of such period. Whenever the director brings such an action within such period, such order shall be effective for such a period of time as may be authorized by the court pending litigation or thereafter.



§ 12-12-16. Civil penalty for violation; hearing and judicial review; disposition of penalties

(a) Any person violating any provision of this chapter or rules or regulations under this chapter or failing or refusing to comply with any final order issued under this chapter shall be liable for a civil penalty of not more than $25,000.00 per day. Each day during which the violation or failure continues shall be a separate violation.

(b) Whenever the director has reason to believe that any person has violated any provision of this chapter or any rules or regulations under this chapter or has failed or refused to comply with any final order issued under this chapter, he or she may, upon written notice, require a hearing before an administrative law judge appointed by the board to determine whether applicable civil penalties should be imposed. The decision of the administrative law judge shall constitute the final decision of the board and any party to the hearing, including the director, shall have a right of judicial review as provided in this chapter. Such hearing and judicial review shall be conducted in accordance with subsection (c) of Code Section 12-2-2.

(c) All civil penalties recovered by the director as provided in this Code section shall be paid into the state treasury.



§ 12-12-17. Hearing and judicial review procedure

All hearings on and judicial review of orders or other administrative enforcement actions of the director under this chapter shall be provided and conducted in accordance with subsection (c) of Code Section 12-2-2.



§ 12-12-18. Judgment in accordance with order of director or administrative law judge

Any order of the director or an administrative law judge issued in accordance with this chapter which is unappealed from or affirmed or modified on appeal or review may be filed by the director by certified copy in the superior court of the county wherein the person resides or, if said person is a corporation, in the county wherein the corporation maintains its principal place of business or in the county wherein the violation occurred. The court shall then render judgment in accordance therewith and notify the parties. Such judgment shall have the same effect, and all proceedings in relation thereto shall be the same, as though said judgment had been rendered in an action duly heard and determined by the court.



§ 12-12-19. Attorney General to provide legal representation

It shall be the duty of the Attorney General to provide legal representation to the director in connection with this chapter.



§ 12-12-20. Sovereign immunity not waived; legal duties of contractor, project monitor, or asbestos worker not relieved by chapter

Nothing in this chapter is intended to conflict with rules and regulations promulgated by the United States Environmental Protection Agency pursuant to the federal Toxic Substances Control Act or the federal Clean Air Act or by the Occupational Safety and Health Administration of the United States Department of Labor pursuant to the federal Occupational Safety and Health Act or by other applicable federal statutes.



§ 12-12-21. Sovereign immunity

Nothing in this chapter shall be construed to constitute a waiver of the sovereign immunity of the state, the board, or the division. No action shall be brought against the state, the board, the division, or any member, officer, or employee thereof for damages sustained from the improper or unlawful removal or encapsulation of friable asbestos-containing materials from facilities or residential dwellings governed by this chapter. Nothing in this chapter and no order, action, license, or advice of the director, the division, or any representative thereof shall be construed to relieve a contractor, project monitor, or asbestos worker of the legal duties, obligations, or liabilities incident to removal or encapsulation of friable asbestos-containing materials from facilities or residential dwellings.






Chapter 13 - Underground Storage Tanks

§ 12-13-1. Short title

This chapter shall be known as and may be cited as the "Georgia Underground Storage Tank Act."



§ 12-13-2. Public policy

(a) It is declared to be the public policy of the State of Georgia, in furtherance of its responsibility to protect the public health, safety, and well-being of its citizens and to protect and enhance the quality of its environments, to institute and maintain a comprehensive state-wide program for the management of regulated substances stored in underground tanks.

(b) It is the intent of the General Assembly that the Environmental Protection Division of the Department of Natural Resources shall be designated as the state agency to administer the provisions of this chapter. The director of the Environmental Protection Division of the Department of Natural Resources shall be the official charged with the primary responsibility for the enforcement of this chapter. In exercising any authority or power granted by this chapter and in fulfilling duties under this chapter, the director shall conform to and implement the policies outlined in this chapter.

(c) It is the intent of the General Assembly to create an environmental assurance fund which, in addition to those purposes set forth in subsections (f) and (g) of Code Section 12-13-9, may also be used by owners and operators as an alternate to insurance purchased from insurance companies for purposes of evidencing financial responsibility for taking corrective action and compensation of third parties for bodily injury and property damage caused by sudden and nonsudden accidental releases arising from operating underground storage tanks.



§ 12-13-3. Definitions

As used in this chapter, the term:

(1) "Board" means the Board of Natural Resources of the State of Georgia.

(2) "Corrective action" means those activities required for response to and cleanup of releases of regulated substances from underground storage tanks, including, but not limited to, initial response, initial abatement measures and site check, initial site characterization, free product removal, investigations for soil and ground-water cleanup, and preparation and implementation of a corrective action plan.

(3) "Department" means the Department of Natural Resources of the State of Georgia.

(4) "Director" means the director of the Environmental Protection Division of the Department of Natural Resources.

(5) "Division" means the Environmental Protection Division of the Department of Natural Resources of the State of Georgia.

(6) "Federal act" means the Solid Waste Disposal Act, 42 U.S.C. Section 3152, et seq., as amended, particularly by the Hazardous and Solid Waste Amendments of 1984, Public Law 98-616, 42 U.S.C. Section 6991, et seq., as amended by Public Law 99-499, 1986.

(7) "Guarantor" means any person, other than the owner or operator, who provides evidence of financial responsibility for an owner or operator.

(8) "Nonoperational storage tank" means any underground storage tank in which regulated substances will not be deposited or from which regulated substances will not be dispensed after November 8, 1984.

(9) "Operator" means any person in control of or having daily responsibility for the operation of the underground storage tank.

(10) "Owner" means, in the case of an underground storage tank in use on November 8, 1984, or brought into use or capable of being used after that date, any person who owns an underground storage tank used for or capable of being used for the storage or dispensing of regulated substances and, in the case of any underground storage tank in use before November 8, 1984, but no longer in use or capable of being used on November 8, 1984, any person who owned such tank immediately before the discontinuation of its use; provided, however, such term shall not include any person who, without participating in the management of an underground storage tank and otherwise not engaged in petroleum production, refining, and marketing, holds indicia of ownership primarily to protect that person's security interest in the underground storage tank.

(11) "Person" means an individual, trust, firm, joint-stock company, corporation, including a government corporation, partnership, association, municipality, commission, political subdivision, or any agency, board, department, or bureau of this state or of any other state or of the federal government.

(12) "Petroleum" means petroleum, including crude oil or any fraction thereof which is liquid at standard conditions of temperature and pressure (60 degrees Fahrenheit and 14.7 pounds per square inch absolute).

(13) "Petroleum product" means petroleum, including gasoline, gasohol, diesel fuel, fuel oils including #2 fuel oil, and kerosene, including jet turbine fuel.

(14) "Regulated substance" means any substance defined in Section 101 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, 42 U.S.C. Section 9601, as amended by P.L. 99-499, 1986, et seq., and petroleum, including crude oil or any fraction thereof which is liquid at the standard conditions of temperature and pressure of 60 degrees Fahrenheit and 14.7 pounds per square inch absolute, but not including any substance regulated as a hazardous waste under Part 1 of Article 3 of Chapter 8 of this title, the "Georgia Hazardous Waste Management Act," as amended.

(15) "Release" means any spilling, leaking, emitting, discharging, escaping, leaching, or disposing from an underground storage tank into ground water, surface water, or subsurface soils.

(16) "Terminal" means a bulk storage facility for storing petroleum products supplied by pipeline or marine vessel.

(17) "Third-party liability" means:

(A) As to bodily injury, specific physical bodily injury proximately resulting from exposure, explosion, or fire caused by the presence of a release from a regulated underground storage tank and which is incurred by a person other than the owner or operator, the landlord of the owner or operator, employees or agents of an owner or operator, or employees or agents of the landlord of an owner or operator; and

(B) As to property damage, actual physical damage or damage due to specific loss of normal use of property owned by a person other than either the owner or operator of an underground storage tank from which a release has occurred or the landlord of an owner or operator of the underground storage tank from which a release has occurred.

(18) "Underground storage tank" means any one or combination of tanks, including underground pipes connected thereto, which is used to contain an accumulation of regulated substances and the volume of which, including the volume of the underground pipes connected thereto, is 10 percent or more beneath the surface of the ground.



§ 12-13-4. Exceptions to chapter

This chapter shall not apply to the following:

(1) Any farm or residential tank of 1,100 gallons or less capacity used for storing motor fuel for noncommercial purposes;

(2) Any tank used for storing heating oil for consumptive use on the premises where stored;

(3) Any septic tank;

(4) Any pipeline facility, including gathering lines:

(A) Regulated under the Natural Gas Pipeline Safety Act of 1968, 49 U.S.C. Section 1671, et seq.;

(B) Regulated under the Hazardous Liquid Pipeline Safety Act of 1979, 49 U.S.C. Section 2001, et seq.; or

(C) Which is an intrastate pipeline facility regulated under state law comparable to the provisions of law referred to in subparagraph (A) or (B) of this paragraph;

(5) Any surface impoundment, pit, pond, or lagoon;

(6) Any storm-water or waste-water collection system;

(7) Any flow-through process tank;

(8) Any liquid trap or associated gathering lines directly related to oil or gas production and gathering operations; or

(9) Any storage tank situated in an underground area (such as a basement, cellar, mine working, drift, shaft, or tunnel), if the storage tank is situated upon or above the surface of the floor.



§ 12-13-5. Rules and regulations; enforcement powers

In the performance of its duties, the board shall have and may exercise the power to:

(1) Adopt, promulgate, modify, amend, and repeal rules and regulations to implement and enforce the provisions of this chapter as the board may deem necessary to provide for the management of regulated substances stored in underground tanks to protect the environment and health of humans. Such rules and regulations may be applicable to the state as a whole or may vary from area to area, as may be appropriate to facilitate the accomplishment of the provisions, purposes, and policies of this chapter. The rules and regulations shall include all requirements necessary for consistency with applicable federal law and federal regulations and shall include, but shall not be limited to, the following:

(A) Standards and control measures applicable to underground storage tanks and owners or operators of underground storage tanks. These standards and control measures may include, but are not limited to:

(i) Requirements for maintaining a leak detection system, an inventory control system together with tank testing, or a comparable system or method designed to identify releases in a manner consistent with the protection of human health and the environment;

(ii) Requirements for maintaining records of any monitoring or leak detection system or inventory controls or inventory control system or tank testing or comparable system;

(iii) Requirements for reporting of any releases and corrective actions taken in response to a release from an underground storage tank; and

(iv) Requirements for notification regarding the existence of operational or nonoperational underground storage tanks;

(B) Requirements for maintaining evidence of financial responsibility consistent with applicable federal law and federal regulation; and

(C) Performance standards for underground storage tanks brought into use on or after the effective date of such standards. The performance standards for new underground storage tanks shall include, but are not limited to, design, construction, installation, release detection, and compatibility standards; and

(2) Take all necessary steps to ensure the effective enforcement of this chapter.



§ 12-13-6. Powers and duties of director

(a) The director shall have and may exercise the following powers and duties:

(1) To exercise general supervision over the administration and enforcement of this chapter and all rules, regulations, and orders issued under this chapter;

(2) To encourage, participate in, or conduct studies, reviews, investigations, research, and demonstrations relating to underground tank storage of regulated substances in this state as he deems advisable and necessary;

(3) To make investigations, analyses, and inspections to determine and ensure compliance with this chapter, the rules and regulations promulgated under this chapter, and any orders which the director may issue;

(4) To enter into such contracts as may be convenient, required, or necessary to effectuate the provisions of this chapter or the rules and regulations promulgated under this chapter, including the administration of the state underground storage tank program;

(5) To prepare, develop, amend, modify, submit, and enforce any comprehensive plan or program sufficient to comply with this chapter and the federal act for the control, regulation, and monitoring of underground tank storage of regulated substances in this state;

(6) To conduct such public hearings as are required by this chapter or as he deems necessary for the proper administration of this chapter and to control and manage the conduct procedure for such public hearings;

(7) To advise, consult, cooperate, and contract on underground tank storage of regulated substance matters with other agencies of this state, political subdivisions thereof, and other designated organizations or entities; and, with the approval of the Governor, to negotiate and enter into agreements with the governments of other states and the United States and their several agencies, subdivisions, or designated organizations or entities;

(8) To collect and disseminate information and to provide for public notification in matters relating to underground tank storage of regulated substances;

(9) To issue, amend, modify, or revoke orders as may be necessary to ensure and enforce compliance with the provisions of this chapter and all rules and regulations promulgated under this chapter;

(10) To institute, in the name of the division, proceedings of mandamus, injunction, or other proper administrative and civil proceedings to enforce the provisions of this chapter, the rules and regulations promulgated under this chapter, or any orders issued under this chapter;

(11) To accept, receive, administer, or disperse funds obtained from bond issues of the state or authorities of the state or from general appropriations or grants from public or private sources for the purpose of proper administration of this chapter or for carrying out any of the duties, powers, or responsibilities under this chapter, to enter into such agreements as the director deems appropriate to accomplish such purpose, and to repay such funds when the terms of the grant, bond issue, or general appropriation require repayment;

(12) To grant variances in accordance with the provisions of this chapter and the rules and regulations promulgated under this chapter, provided such variances are not inconsistent with the federal act and rules or regulations promulgated under such act;

(13) To encourage voluntary cooperation by persons and affected groups to achieve the purposes of this chapter;

(14) To assure that the State of Georgia complies with the federal act and retains maximum control under such act and receives all desired federal grants, aid, and other benefits;

(15) To require any person who is an owner or operator of an underground storage tank to notify the division in writing as provided by this chapter;

(16) To require any person who is an owner of an underground storage tank taken out of operation after January 1, 1974, to notify the division in writing as provided by this chapter;

(17) To maintain an inventory of underground tanks within the state, including such information as location, identity, quantity, method of storage, owners and operators, and any other information which the director may deem necessary to administer and enforce this chapter;

(18) To adopt, promulgate, modify, amend, and repeal criteria for the identification of regulated substances and the determination of whether any substance or combination of substances is regulated for the purposes of this chapter;

(19) To establish underground storage tank technical standards for the state provided they are in all cases consistent with those provided by the federal act;

(20) To take all necessary steps to ensure that the administration of this chapter is consistent with and equivalent to the provisions of the federal act and any standards, rules, or regulations, promulgated under such act; and

(21) To exercise all incidental powers necessary to carry out the purposes of this chapter.

(b) The powers and duties provided for in subsection (a) of this Code section may be exercised and performed by the director through such duly authorized employees of the department as the director deems necessary and proper.



§ 12-13-7. Performance standards applicable until rules and regulations effective

Until the effective date of rules and regulations adopted by the board pursuant to Code Section 12-13-5, no person may install an underground storage tank for the purpose of storing regulated substances unless such tank meets the performance standards established pursuant to the federal act.



§ 12-13-8. Investigations

(a) The director, an authorized employee of the department, or an authorized contractor or agent of the department, upon presentation of his or her credentials, shall have a right to enter upon, to, or through premises of persons subject to this chapter, or premises whereon a violation of this chapter or the rules and regulations adopted pursuant to this chapter is reasonably believed to be occurring or is reasonably believed to be about to occur, to investigate, take samples of, and copy all records relating to the storage of regulated substances in underground tanks, and to inspect for compliance with the requirements imposed under this chapter or the rules and regulations adopted pursuant to this chapter, or to determine whether such a violation or threatened violation exists.

(b) In the event any person does not consent to an inspection or investigation, the director or an authorized employee of the department shall have the power to seek a warrant authorizing the inspection or investigation.

(c) The director, an authorized employee of the department, or an authorized contractor or agent of the department, upon presentation of his or her credentials, shall have a right to enter upon, to, or through premises of persons subject to this chapter or premises whereon a release of a regulated substance in violation of this chapter or the rules and regulations adopted pursuant to this chapter is reasonably believed to be occurring or is reasonably believed to have previously occurred to investigate, take samples, copy all records relating to storage of regulated substances in underground storage tanks, and inspect for compliance with the requirements imposed under this chapter or the rules and regulations adopted pursuant to this chapter in order to determine whether such a current release or past release exists and to conduct appropriate corrective action for any release which may currently exist or may have existed.



§ 12-13-9. Establishing financial responsibility; claims against guarantor; Underground Storage Tank Trust Fund

(a) The board shall promulgate regulations containing requirements for maintaining evidence of financial responsibility as deemed necessary and desirable for taking corrective action and for compensation of third parties for bodily injury and property damage caused by sudden and nonsudden accidental releases arising from operating an underground storage tank.

(b) Financial responsibility required by this Code section may be established in accordance with regulations promulgated by the board by any one or combination of the following: insurance, guarantee, surety bond, letter of credit, qualification as a self-insurer, or any other method satisfactory to the board. In promulgating requirements under this Code section, the board is authorized to specify policy or other contractual terms, conditions, or defenses which are necessary or are acceptable in establishing such evidence of financial responsibility in order to effectuate the purposes of this chapter and comply with financial responsibility requirements.

(c) Financial responsibility programs established pursuant to this chapter and administered by the division may be submitted as evidence of financial responsibility required under this chapter.

(d) In any case where the owner or operator is in bankruptcy, reorganization, or arrangement pursuant to the federal Bankruptcy Code or where, with reasonable diligence, jurisdiction in any state court or the federal courts cannot be obtained over an owner or operator likely to be solvent at the time of judgment, any claim arising from conduct for which evidence of financial responsibility must be provided under this Code section may be asserted directly against the guarantor providing such evidence of financial responsibility. In the case of any action pursuant to this subsection, such guarantor shall be entitled to invoke all rights and defenses which would have been available to the owner or operator if any action had been brought against the owner or operator by the claimant and which would have been available to the guarantor if any action had been brought against the owner or operator by the claimant and which would have been available to the guarantor if an action had been brought against the guarantor by the owner or operator.

(e) The total liability of any guarantor shall be limited to the aggregate amount which the guarantor has provided as evidence of financial responsibility to the owner or operator under this Code section. Nothing in this Code section shall be construed to limit any other state or federal statutory, contractual, or common law liability of a guarantor to its owner or operator including, but not limited to, the liability of such guarantor for bad faith either in negotiating or in failing to negotiate the settlement of any claim. Nothing in this Code section shall be construed to diminish the liability of any person under Sections 107 and 111 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, 42 U.S.C. Section 9601, et seq., as amended by P.L. 99-499, 1986.

(f) There is hereby established the Underground Storage Tank Trust Fund. The director shall serve as trustee of this fund. The principal of the moneys deposited in such fund pursuant to Code Section 12-13-10 may be expended by the director for the following purposes:

(1) To take whatever emergency action is necessary or appropriate to assure that the public health or safety is not threatened whenever there is a release or substantial threat of a release of regulated substances from an underground storage tank;

(2) To take preventive or corrective actions where the release of the regulated substances presents an actual or potential threat to human health or the environment where the owner or operator has not been identified or is unable, as determined by the director, to perform corrective action, including but not limited to, provisions for providing alternative water supplies;

(3) To provide compensation for third-party liabilities; provided, however, that any such expenditure shall be subject to the following limitations:

(A) A property owner shall not be considered a third party if the property was transferred by the owner or operator of an underground storage tank in anticipation of damage due to a release;

(B) Third-party liability property damage shall be reimbursed from the Underground Storage Tank Trust Fund based on the rental costs of comparable property during the period of loss of use up to a maximum amount equal to the fair market value. In the case of property that is actually destroyed as a result of a petroleum release, reimbursement shall be an amount necessary to replace or repair the destroyed property, whichever is less; and

(C) Payments for third-party liability damages, as defined in this chapter, shall never exceed the amount of the Underground Storage Tank Trust Fund coverage as provided in this chapter for any owner or operator and shall not include payments for any claims for attorney's fees for third-party claimants or punitive damages or mental anguish;

(4) To pay for any portion of the administrative cost of administering the Underground Storage Tank Trust Fund which exceeds the amount of interest earned on the corpus of such fund; provided, however, that no more than 10 percent of the fees collected annually pursuant to subsection (a) of Code Section 12-13-10 shall be used for such purpose;

(5) To provide reimbursements to eligible participating owners and operators who have conducted corrective action;

(6) To provide payments to state contractors for eligible participating owners and operators who are unable, as determined by the director, to conduct corrective action for petroleum releases from underground storage tanks; and

(7) To provide repayments for any grant, general appropriation, or bond issue as are authorized by general law which are advanced to the principal of the Underground Storage Tank Trust Fund to accomplish any of the purposes enumerated in paragraphs (1) through (6) of this subsection when the terms of the grant, appropriation, or bond issue require such repayment.

(g) Any interest earned upon the corpus of the Underground Storage Tank Trust Fund shall not become a part thereof but shall be paid over to the division to be utilized by the division for administration of the state Underground Storage Tank Program. Any such funds not expended for this purpose in the fiscal year in which they are generated shall be deposited in the state treasury, provided that nothing in this Code section shall be construed so as to allow the division to retain any funds required by the Constitution of Georgia to be paid into the state treasury; provided, further, that the division shall comply with all provisions of Part 1 of Article 4 of Chapter 12 of Title 45, known as the "Budget Act," except Code Section 45-12-92, prior to expending any such funds.

(h) If any person chooses to make a claim against the fund and accepts payment from the fund, then the state shall be subrogated to any cause of action that the claimant may have to the extent of such payment or judgment. In any such action, the amount of damages shall be proved by the division by submitting to the court a written report of the amounts paid or owed from the fund to claimants. Such written report shall be admissible in evidence and the amounts paid from or owed by the fund to the claimants stated therein shall be presumed to be the amount of the damages.

(i) Notwithstanding any other provisions of law to the contrary, the Underground Storage Tank Trust Fund shall not be considered an insurance company or insurer under the laws of this state.



§ 12-13-10. Environmental assurance fees; late participation fee

(a) In order to participate in the liability limitations and reimbursement benefits of the Underground Storage Tank Trust Fund, a potential claimant shall pay to the division his or her share of an environmental assurance fee on each gallon of petroleum products imported into this state. Such fees shall be established by the board in such amount as is sufficient to assure the funding of emergency, preventive, or corrective actions necessary when public health or safety is, or potentially may be, threatened from a release of regulated substances from an underground storage tank, at a rate not to exceed 1.0 cent(s) per gallon. This fee shall be collected by the terminal operator upon request of the owner or operator when the petroleum is removed from a terminal by the person who sells the petroleum, or if the petroleum product will never be stored in a terminal in this state then by the importer thereof, and paid to the department. Proof of such payment shall be provided the owner or operator. Exchanges of petroleum products on a gallon-for-gallon basis within a terminal shall be exempt from this fee. Petroleum product which is subsequently exported from this state is exempt from this fee.

(b) Environmental assurance fees as specified in subsection (a) of this Code section shall be paid into the trust fund until the unobligated principal balance of the environmental assurance fees contained in the trust fund equals or exceeds $50 million, regardless of the total balance of the trust fund, at which time no environmental assurance fees shall be levied unless the unobligated balance of environmental assurance fees in the trust fund is less than or equal to $30 million, in which case the collection of the environmental assurance fee will resume within 180 days following the end of the month in which such unobligated balance of environmental assurance fees occurs. No funds paid into the trust fund from any source other than the environmental assurance fees shall be considered in calculating either the $50 million or $30 million balance of environmental assurance fees in the trust fund as provided in this subsection.

(c) If an underground storage tank was in use for the storage of jet turbine fuel prior to the owner's or operator's participation in the Underground Storage Tank Trust Fund, the director shall require, as a condition for beginning participation in the fund, the owner or operator to pay into the fund a late participation fee which shall be an amount equal to the environmental assurance fee provided for in subsection (a) of this Code section which would have been paid by the owner or operator, as if the owner or operator had been a participant in the fund, during a period beginning on July 1, 1988, and ending on the beginning date of participation in the fund or beginning on the date the jet turbine fuel underground storage tank was first used, if after July 1, 1988, and ending on the beginning date of participation in the fund.



§ 12-13-11. Corrective action for release of petroleum product into environment

(a) Whenever the director has reason to believe that there is or has been a release of a petroleum product into the environment from an underground tank, regardless of the time at which storage of such material occurred, and has reason to believe that such release poses a danger to health or the environment, the director shall obtain corrective action for such release from any current owner or operator or from any past owner or operator who has contributed to such release, either individually or jointly. Such corrective action shall be performed in accordance with a plan approved by the director.

(b) If the tank owner or operator is unable, as determined by the director, to perform corrective action as provided for in subsection (a) of this Code section, the director may undertake preventive or corrective actions utilizing funds from the Underground Storage Tank Trust Fund.

(b.1) The owner or operator of an underground storage tank shall be liable for all costs of preventive, corrective, and enforcement actions incurred by the State of Georgia as a result of a release or a substantial threat of release of a petroleum product from an underground storage tank unless the owner or operator, or both, are participants in the Underground Storage Tank Trust Fund and enter into a consent agreement with the state. In such consent agreement, at a minimum, the owner or operator, or both, must agree that:

(1) Whenever costs have been incurred by the director pursuant to this subsection for taking corrective or enforcement action, the owner or operator shall be liable for the first $10,000.00 per occurrence for corrective action, such funds to be paid into the Underground Storage Tank Trust Fund within 90 days of notice by the director;

(2) The State of Georgia and the Underground Storage Tank Trust Fund are relieved of all liability for loss of business, damages, and taking of property associated with the corrective action;

(3) The division or its contractors may enter upon the property of the owner or operator or the real property where the underground storage tank of the owner or operator is located if the real property owner and the underground storage tank owner or operator are not the same person, at such time and in such manner as deemed necessary to effectuate corrective action to protect health and the environment, such right-of-entry by the division or its contractors being implied by the willingness of the real property owner to allow the underground storage tank of the owner or operator to be placed on the real property of the real property owner;

(4) The owner or operator shall be fully responsible for replacement or retrofitting or both of leaking tanks and associated piping or shall allow division contractors to refill excavated areas resulting from removal of leaking tanks and associated piping with clean earth to its original elevation;

(5) The liability of the state and the state Underground Storage Tank Trust Fund shall not exceed $1 million per occurrence; and

(6) Such other provisions as are deemed appropriate by the board to ensure adequate protection of health and the environment.

(c) To encourage voluntary corrective action, an owner or operator conducting corrective action under this chapter and participating in the Underground Storage Tank Trust Fund, either through the owner's or operator's own personnel or through response action contractors or subcontractors, is entitled, as evidenced by an executed corrective action agreement with the division, to reimbursement of reasonable cost from the trust fund, subject to the following provisions:

(1) Prior to initiating such corrective action, the owner or operator must submit to and receive approval from the division of the proposed corrective action plan, together with projected costs of the corrective action, and once approved the owner or operator shall not substantially deviate from the approved costs and corrective actions without the prior approval of the division;

(2) The owner or operator or the owner's or operator's agents shall keep and preserve suitable records demonstrating compliance with the approved corrective action plan and all invoices and financial records associated with costs for which reimbursement will be requested;

(3) Upon receipt of a complete corrective action plan, the director shall make a determination and provide written notice as to whether the owner or operator responsible for corrective action is eligible or ineligible for reimbursement of costs. Should the director determine the owner or operator is ineligible, he or she shall include in his or her written notice an explanation setting forth in detail the reasons for the determination;

(4) The owner or operator shall submit to the director a written notice that corrective action has been completed within 30 days of completing corrective action;

(5) No later than 30 days from the submission of the notice as required by paragraph (4) of this subsection, the owner or operator must submit an application for reimbursement of costs in accordance with criteria established by the director. The application for reimbursement must include the total amount of the corrective action and the amount of reimbursement sought;

(6) The first $10,000.00 of eligible costs incurred by the owner or operator are not eligible for reimbursement from the trust fund nor are costs for replacement or retrofitting of leaking tanks and associated piping; and

(7) No costs may be reimbursed to the owner or operator until such time as corrective action has been completed in accordance with the plan approved by the division; provided, however, that interim payments may be made if the corrective action is being conducted in accordance with a plan approved by the division which allows interim payments.

(d) Notwithstanding the provisions of subsections (b), (b.1), and (c) of this Code section, should the division find that any of the following situations exist, the owner or operator, or both, shall be liable for 100 percent of costs associated with preventive, corrective, or enforcement actions necessary to protect health or the environment:

(1) The release was due to willful or negligent actions by the owner or operator;

(2) The owner or operator is in arrears for moneys owed to the Underground Storage Tank Trust Fund;

(3) The owner or operator moves in any way to obstruct the efforts of the division or its contractors to effectuate corrective action; or

(4) The owner or operator of a petroleum product underground tank has stored a petroleum product, after July 1, 1988, in such tank which has not been subjected to the environmental assurance fee imposed in subsection (a) of Code Section 12-13-10 and the late participation fee provided for in subsection (c) of Code Section 12-13-10.

(e) Notwithstanding the provisions of subsections (b), (b.1), and (c) of this Code section, should the division find, based upon rules promulgated by the board, that any of the following situations exist, the owner or operator, or both, may be liable for up to 100 percent of costs associated with preventive, corrective, or enforcement actions necessary to protect health or the environment:

(1) The release is from a tank not registered in accordance with Code Section 12-13-13;

(2) The owner or operator fails to comply with any provision of the agreement required by subsection (b.1) or (c) of this Code section; or

(3) The owner or operator has failed to comply with any provisions of this chapter or rules promulgated under this chapter.

(f) If no underground storage tank owner or operator can be found, the director may undertake preventive or corrective actions utilizing funds from the Underground Storage Tank Trust Fund or any appropriate federal funds as provided by the federal act, and any real property owner by virtue of the fact that he or she has allowed these underground storage tanks to exist or be placed on his or her real property shall be deemed to have granted permission to the division or its contractors or agents to enter its real property to investigate and take samples and, when deemed necessary by the director, to effectuate the necessary corrective action to protect health and the environment.



§ 12-13-12. Recovery in event of discharge or threat of discharge of regulated substance; lien

(a) Except as otherwise provided for in subsections (b), (b.1), and (c) of Code Section 12-13-11, in the event of any discharge or threatened discharge of a regulated substance, the state or any of its agencies may recover in a civil action from any owner, operator, or other responsible person all costs incurred by the state or any of its agencies or moneys from the federal Leaking Underground Storage Tank Trust Fund in the assessment and the cleanup of any release of a regulated substance and all costs incurred in the prevention, abatement, or removal of any threatened discharge of a regulated substance, including reasonable attorney's fees and any other necessary costs of response incurred by the state or any of its agencies. All moneys recovered for costs incurred under the Underground Storage Tank Trust Fund shall be deposited into the principal of the Underground Storage Tank Trust Fund. The state shall have a lien on the real property on which the underground storage tanks which caused the discharge are located, even if owned by a person other than the owner or operator, provided the owner or operator is in privity with the real property owner.

(b) The lien provided for above shall be perfected by filing a certified copy of any judgment obtained against the owner or operator with the clerk of superior court for entry on the general execution docket in the county in which any real property of the owner or operator is located or where the real property on which the leaking underground storage tanks were operated is located.



§ 12-13-13. Notification by owner of underground storage tank

(a) Unless such notification has been previously provided to the division or to the U.S. Environmental Protection Agency in accordance with the federal act, any person who owns an underground storage tank shall notify the division, on forms provided by the division, within a reasonable number of days which the director shall specify, indicating the age, size, type, location, and uses of such tanks, identifying the regulated substances stored, and providing any other information which may be deemed relevant under such conditions as the director may prescribe.

(b) Unless such notification has been previously provided to the division or to the U.S. Environmental Protection Agency in accordance with the federal act, any person who owns an underground storage tank taken out of service after January 1, 1974, shall notify the division in writing, on forms provided by the division, within a reasonable number of days which the director shall specify, indicating the date the tank was taken out of operation, the age of the tank at the date taken out of operation, the size, type, and location of the tank, and the type and quantity of substances left stored in such tank on the date taken out of operation and shall provide any other information which may be deemed relevant under such conditions as the director may prescribe.

(c) Any owner who brings into use an underground storage tank after July 1, 1988, shall notify the division, on forms provided by the division, within 30 days of the existence of such tank, specifying the age, size, type, location, and uses of such tank.

(d) Beginning 30 days after the board issues new tank performance standard rules and regulations pursuant to Code Section 12-13-5, any person who sells a tank intended to be used as an underground storage tank shall notify the purchaser of such tank of the owner's notification requirements pursuant to this Code section.

(e) (1) The owner or operator of an underground storage tank in use or capable of being used shall provide to the division an annual underground storage tank notification for all underground storage tanks for which an initial notification has previously been given or should have been given pursuant to this Code section. Such notification shall be provided on forms as prescribed by the division and shall be submitted in accordance with rules and regulations promulgated by the board. It shall be a violation of this Code section for an owner or operator of an underground storage tank to fail to file an annual notification for an underground storage tank in accordance with such rules and regulations. The division shall issue confirmation of notification to the owner or operator for each facility with regulated underground storage tanks for which annual underground storage tank notifications have been submitted.

(2) Beginning 180 days after rules and regulations are promulgated by the board establishing the requirements for annual tank notification and confirmation of notification as provided in paragraph (1) of this subsection, it shall be a violation of this Code section for any person to place or cause to be placed regulated substances in an underground storage tank for which the tank owner or operator has failed to provide the annual tank notification to the division as required in this subsection.



§ 12-13-14. Corrective action for violations of chapter, rules and regulations, or orders and for release of regulated substance into environment

(a) Whenever the director has reason to believe that a violation of any provision of this chapter, any rule or regulation of the board, or any order of the director has occurred, he shall attempt to remedy the same by conference, conciliation, or persuasion. In case of failure of such conference, conciliation, or persuasion to correct or remedy any violation, the director may issue an order directed to such violator or violators. The order shall specify the provisions of the chapter or rules or regulations or order alleged to have been violated and may order that necessary corrective action be taken within a reasonable time to be prescribed in the order. An order issued by the director under this Code section shall be signed by the director. Any such order shall become final unless the person or persons named therein request in writing a hearing pursuant to Code Section 12-13-16.

(b) Whenever the director has reason to believe that there is or has been a release of a regulated substance into the environment from an underground tank, regardless of the time at which storage of such material occurred, and has reason to believe that such release poses a danger to health or the environment, the director shall attempt to obtain corrective action for such release by conference, conciliation, or persuasion. In the case of failure of such conference, conciliation, or persuasion to obtain corrective action, the director may issue an order directed to any person, including any current owner or operator or any past owner or operator who has contributed to such release. The order may direct that necessary corrective action may be taken within a reasonable time to be prescribed in the order.



§ 12-13-15. Injunctions and restraining orders

Whenever, in the judgment of the director, any person has engaged in or is about to engage in any act or practice which constitutes or would constitute a violation of this chapter, the rules and regulations, or any order or permit conditions, he may make application to the superior court of the county in which the violative act or practice has been or is about to be engaged in or in which the owner or operator resides for an order enjoining such act or practice or for an order requiring compliance with this chapter, the rules and regulations, or the order; and upon a showing by the director that such person has engaged in or is about to engage in any such violative act or practice, a permanent or temporary injunction, restraining order, or other order shall be granted without the necessity of showing the lack of an adequate remedy at law.



§ 12-13-16. Hearings and review

All hearings on and review of contested matters and orders and all hearings on and review of any other enforcement actions or orders under this chapter shall be provided and conducted in accordance with subsection (c) of Code Section 12-2-2. The hearing and review procedure provided in such Code section is to the exclusion of all other means of hearing or review.



§ 12-13-17. Judgment in accordance with division's order

Any order of a hearing officer issued after a hearing as provided in Code Section 12-13-16 or any order of the director issued pursuant to Code Section 12-13-14, either unappealed from as provided in those Code sections or affirmed or modified on any review or appeal pursuant to Code Section 12-13-16, from which no further review is taken or allowed under Code Section 12-13-16 may be filed, as unappealed from or as affirmed or modified, if reviewed or appealed, by certified copy from the director in superior court of the county wherein the person under order resides or, if said person is a corporation, in the county wherein the corporation maintains its principal place of business or in the county wherein the violation occurred. The superior court shall then render judgment in accordance therewith and notify the parties. Such judgment shall have the same effect and all proceedings in relation thereto shall be the same as though said judgment had been rendered in an action duly heard and determined by such court.



§ 12-13-18. Required compliance with chapter; proof that petroleum subjected to environmental fee; violations of chapter; access to property

(a) It shall be unlawful for any person to engage in the storage of regulated substances in underground tanks except in such a manner so as to conform to and comply with any provisions of this chapter or any of the rules, regulations, and orders established under this chapter. The owner or operator of any underground storage tank for petroleum shall maintain proof that all petroleum stored in such tank after July 1, 1988, was subjected to the environmental fee imposed in subsection (a) of Code Section 12-13-10.

(b) Notwithstanding the provisions of subsection (a) of this Code section, it shall be a violation of this chapter to:

(1) Cause or permit the release of a regulated substance from an underground storage tank into the environment; or

(2) Install an underground storage tank that does not meet the minimum standards pursuant to this chapter or the rules promulgated pursuant to this chapter.

(c) Any real property owner adjoining a leaking underground storage tank site who refuses to allow either the owner or operator or the division, through its agents or contractors, access for purposes of providing corrective action for any pollution that may have migrated onto the adjoining real property from the leaking underground storage tank site shall be responsible for the remediation and cleanup of that pollution plume should it migrate off that real property onto the real property of another.



§ 12-13-19. Violations; imposition of penalties

(a) If a person fails to comply with an order under Code Section 12-13-14 within the time specified in the order, he shall be liable for a civil penalty of not more than $25,000.00 for each day of continued noncompliance.

(b) Any person who fails to notify or submits false information pursuant to any provision of this chapter shall be subject to a civil penalty not to exceed $10,000.00 for each tank for which notification is not given or for each time false information is submitted.

(c) Any person who violates any provision of this chapter or any requirement, standard, rule, or regulation promulgated by the board pursuant to this chapter shall be subject to a civil penalty not to exceed $10,000.00 for each day of violation for each underground storage tank in violation thereof.

(d) Any person not subject to the provisions of 18 U.S.C. Section 1905 who knowingly and willfully divulges or discloses any information entitled to protection under Code Section 12-13-21 shall, upon conviction, be subject to a fine of not more than $5,000.00 or to imprisonment not to exceed one year, or both.

(e) Whenever the director has reason to believe that any person has violated any provision of this chapter or any rule or regulation effective under this chapter or has failed or refused to comply with any final order or emergency order of the director, he may upon written request cause a hearing to be conducted before a hearing officer appointed by the board. Upon finding that said person has violated any provision of this chapter or any rule or regulation effective under this chapter or has failed or refused to comply with any final order or emergency order of the director, said hearing officer shall issue his decision imposing civil penalties as provided in this Code section. Such hearing and any administrative or judicial review thereof shall be conducted in accordance with Code Section 12-13-16.

(f) In rendering a decision under this Code section imposing civil penalties, the hearing officer shall consider all factors which are relevant including, but not limited to, the following:

(1) The amount of civil penalty necessary to ensure immediate and continued compliance and the extent to which the violator may have profited by failing or delaying to comply;

(2) The character and degree of impact of the violation or failure on the natural resources of the state, especially any rare or unique natural phenomena;

(3) The conduct of the person incurring the civil penalty in promptly taking all feasible steps or procedures necessary or appropriate to comply or to correct the violation or failure;

(4) Any prior violations or failures to comply by such person with statutes, rules, regulations, or orders administered, adopted, or issued by the director;

(5) The character and degree of injury to or interference with public health or safety which is caused or threatened to be caused by such violation or failure; and

(6) The character and degree of injury to or interference with reasonable use of property which is caused or threatened to be caused by such violation or failure.

(g) All civil penalties recovered by the director as provided in this Code section shall be paid into the Underground Storage Tank Trust Fund established pursuant to the provisions of Code Section 12-13-9.



§ 12-13-20. Emergency orders; hearing

Whenever the director finds that an emergency exists requiring immediate action to protect the public health, safety, or well-being, the director may issue an order declaring the existence of such an emergency and requiring that such action be taken to meet the emergency as the director specifies. Such order shall be effective immediately. Any person to whom such order is directed shall comply therewith immediately but on application to the director shall be afforded a hearing within 48 hours. On the basis of such hearing, the director may continue such order in effect, revoke it, or modify it.



§ 12-13-21. Public access to records

(a) Any records, reports, or information obtained from any person pursuant to this chapter shall be available to the public, except that upon a showing satisfactory to the director by any person that such records, reports, or information or a particular part thereof to which the director or any officer, employee, or representative thereof has access pursuant to this chapter, if made public, would divulge information entitled to protection under 18 U.S.C. Section 1905, such information or particular portion thereof shall be considered confidential in accordance with the purposes of that statute. However, such confidential record, report, document, or information may be disclosed to other officers, employees, or authorized representatives of the State of Georgia or the United States concerned with carrying out this chapter or the federal act or, when relevant, in any proceedings under this chapter or the federal act.

(b) In submitting information pursuant to this chapter, a person required to provide such information may:

(1) Designate the information which such person believes is entitled to protection under this Code section; and

(2) Submit such designated information separately from other data submitted under this Code section.



§ 12-13-22. Representation by Attorney General

It shall be the duty of the Attorney General or his representative to represent the director in all actions in connection with this chapter.






Chapter 14 - Oil or Hazardous Material Spills or Releases

§ 12-14-1. Definitions

As used in this chapter, the term:

(1) "Board" means the Board of Natural Resources of the State of Georgia.

(2) "Director" means the director of the Environmental Protection Division of the Department of Natural Resources.

(3) "Division" means the Environmental Protection Division of the Department of Natural Resources.

(4) "Hazardous substance" means any substance designated pursuant to Section 311(b)(2)(A) of the federal Clean Water Act, 33 U.S.C. Section 1321(b)(2)(A); any element, compound, mixture, solution, or substance designated pursuant to Section 102 of 42 U.S.C. Section 9602; any hazardous waste having the characteristics identified under or listed pursuant to Section 3001 of the Solid Waste Disposal Act, 42 U.S.C. Section 6921, but not including any waste the regulation of which under the Solid Waste Disposal Act has been suspended by act of Congress; any toxic pollutant listed under Section 307(a) of the federal Clean Water Act, 33 U.S.C. Section 1317(a); any hazardous air pollutant listed under Section 112 of the federal Clean Air Act, 42 U.S.C. Section 7412; and any imminently hazardous chemical substance or mixture with respect to which the administrator of the United States Environmental Protection Agency has taken action pursuant to Section 7 of the Toxic Substance Control Act, 15 U.S.C. Section 2606. The term does not include petroleum, including crude oil or any fraction thereof, which is not otherwise specifically listed or designated as a hazardous substance in the first sentence of this paragraph, and the term does not include natural gas, natural gas liquids, liquefied natural gas, synthetic gas usable for fuel, or mixtures of natural gas and such synthetic gas.

(5) "Oil" includes but is not limited to gasoline, crude oil, fuel oil, diesel oil, lubricating oil, sludge, oil refuse, oil mixed with wastes, and any other petroleum related product.

(6) "Person" includes an individual, trust, firm, joint-stock company, corporation, partnership, association, county, municipal corporation, political subdivision, interstate body, the state and any agency or authority thereof, and the federal government and any agency thereof.

(7) "Reportable quantity" means the amount of a hazardous substance which, if released into the environment in such quantity within any 24 hour period, must be reported to the division in the event of a spill or release. The reportable quantity for mixtures is the amount of the hazardous substance components of a mixture. Reportable quantities are those listed in 40 C.F.R. Part 302 - Designation, Reportable Quantities and Notification.

(8) "Spill or release" means the discharge, deposit, injection, dumping, spilling, emitting, releasing, leaking, or placing of any hazardous substance into the air or into or on any land or water of the state, except from an underground storage tank and all plumbing and piping relating thereto or except high-level or low-level radioactive waste from a federally licensed nuclear facility or as authorized by state or federal law or a permit from the division. This term shall also mean the discharge of oil into waters of this state which will cause a significant film or sheen upon or discoloration of the surface of such waters or adjoining shorelines or cause a sludge or emulsion to be deposited beneath the surface of such waters or upon adjoining shorelines. Accidental discharges of oil made by an individual during maintenance of that individual's personal vehicle or farm machinery shall be exempt.



§ 12-14-2. Reporting spilled or released oil or hazardous substance; promulgation of rules and regulations by Board of Natural Resources

Oil or any hazardous substance spilled or released shall be reported under Code Section 12-14-3. The board is authorized to promulgate rules and regulations necessary for the enforcement of this chapter.



§ 12-14-3. Notification of Environmental Protection Division of spill or release; development of procedures to notify other governmental agencies

(a) Any person owning or having control over any oil or hazardous substance who has knowledge of any spill or release of such oil or who has knowledge of any spill or release of such hazardous substance in a quantity equal to or exceeding the reportable quantity or who has knowledge of a spill or release of an unknown quantity of oil or a hazardous substance shall immediately notify the division through the Department of Natural Resources Emergency Operations Center as soon as that person knows of the spill or release.

(b) The division shall develop procedures to provide notice to other state, federal, or local governmental agencies.



§ 12-14-4. Civil penalties; procedures for imposing penalties

(a) Any person knowingly violating any provision of this chapter or rules or regulations established pursuant to this chapter shall be liable for a civil penalty of not more than $1,000.00 per day. Each day during which the violation continues may be considered a separate violation.

(b) Whenever the director has probable cause to believe that a violation of any provision of this chapter, a violation of any rule or regulation of the board, or a violation of any order of the director has occurred, he may attempt to remedy the same by conference, conciliation, and persuasion. In the case of failure of such conference, conciliation, or persuasion to correct or remedy any violation, the director may issue an order directed to such violator or violators. The order shall specify the provisions of the chapter, the rules and regulations, or the order alleged to have been violated and the director may direct that necessary corrective action be taken within a reasonable time to be prescribed in the order. Any order issued by the director under this subsection shall be signed by the director. Any such order shall become final unless the person or persons named therein request in writing a hearing which shall be conducted in accordance with Code Section 12-2-2.

(c) Whenever the director has probable cause to believe that any person has violated any provision of this chapter or any rules or regulations adopted pursuant to this chapter, he may, upon written request, cause a hearing to be conducted before a hearing officer appointed by the board. Upon a finding that such person has violated any provisions of this chapter or any rule or regulation adopted pursuant to this chapter, the hearing officer shall issue his initial decision imposing civil penalties as provided in subsection (a) of this Code section. Such hearing and any administrative or judicial review thereof shall be conducted in accordance with Code Section 12-2-2.

(d) In rendering a decision under subsection (c) of this Code section imposing civil penalties, the hearing officer shall consider all factors which are relevant, including, but not limited to, the following:

(1) The amount of assessment necessary to ensure immediate and continued compliance and the extent to which the violator may have profited by failing or delaying compliance;

(2) The character and degree of impact of the violation on the natural resources of the state, especially any rare or unique natural phenomena;

(3) The conduct of the person incurring the civil penalty in taking all feasible steps or procedures necessary or appropriate to correct the violation;

(4) Any prior violations by such person, or failures by such person to comply with, statutes or regulations;

(5) The character and degree of injury to, or interference with, public health, safety, or welfare which is caused or threatened to be caused by such violation; and

(6) The character and degree of injury to, or interference with, reasonable use of property which is caused by such violation.

(e) All civil penalties recovered by the director as provided in this Code section shall be paid into the state treasury to the credit of the general fund.






Chapter 15 - Sewage Holding Tanks and Commercial Waste

Article 1 - Sewage Holding Tanks

§ 12-15-1. Short title

This article shall be known and may be cited as the "Sewage Holding Tank Act."



§ 12-15-2. Legislative findings

The General Assembly finds that there is a need for sewage holding tanks to accommodate the sewage from flush toilets which serve the needs of employees at construction sites during the temporary period of construction and the needs of the public at special events, and that such sewage holding tanks should be regulated to ensure that they are maintained in a clean, sanitary, and functional condition for the protection of human health, safety, and welfare. Where such sewage holding tanks are utilized, their construction, maintenance, and operation shall meet the standards of this article and all health and safety regulations applicable thereto.



§ 12-15-3. Definitions

As used in this article, the term:

(1) "Construction period" means the period of time during which a valid construction permit is in effect for a construction site.

(2) "Construction site" means the property designated in a valid construction permit issued by the local government having jurisdiction of construction.

(3) "Department" means the Department of Natural Resources.

(4) "Sewage" means human excreta, all water carried wastes, and liquid waste, including gray water or similar waste by-products.

(5) "Sewage holding tank" means a portable receptacle used on a temporary basis for containing sewage from flush toilets not connected to a public sewer system or an approved on-site sewage management system.

(6) "Sewage holding tank system" means a closed system including the plumbing fixtures and connections to the sewage holding tanks.

(7) "Special event" means any activity attracting more than 50 persons which is sponsored, organized, promoted, managed, or financed by any person, group, partnership, organization, corporation, business, or government entity where individuals congregate to participate in or observe an activity in outdoor or portable enclosed or semienclosed structures for more than two consecutive hours.



§ 12-15-4. When sewage holding tanks may be utilized

Sewage holding tanks may be utilized for construction trailers only at a construction site during the construction period, and at the site of any special event during the period of the special event and for 48 hours before and after the special event. Sewage holding tanks shall not be used as an approved method of sewage disposal in obtaining an occupancy permit or permanent power for any structure.



§ 12-15-5. Sewage holding tank specifications; removal of sewage from tanks; disposal of sewage; manifests

(a) Sewage holding tanks shall be maintained in a clean, sanitary, and functional condition and shall be constructed of impervious materials. Sewage holding tanks shall be watertight and capable of containing the sewage in a sanitary manner and shall be adequate in size to contain the sewage from the flush toilets being served by the tank and shall be serviced at least once per week while in use so that the tank will not be filled to more than one-half of its volume between regularly scheduled service. The prime contractor at a construction site or sponsor at a special event must monitor sewage holding tank capacity and ensure that the tank volume will not exceed one-half of the tank capacity at any time.

(b) Any defective or inadequate holding tank shall be repaired immediately or removed from service.

(c) Removal of sewage from sewage holding tanks shall be accomplished in a clean and sanitary manner by means of a vacuum hose and shall be received into a leakproof tank truck, approved and licensed for such service by the local health department for transport. Any sewage spilled, leaked, discharged, or otherwise released or removed from a sewage holding tank to any location other than a leakproof tank truck shall be deemed a violation of Article 2 of Chapter 5 of this title, the "Georgia Water Quality Control Act," and such violation shall be punishable under the provisions of said Article 2.

(d) The sewage from sewage holding tanks carried by tank trucks shall be disposed only at a sewage treatment plant which is owned and operated by a city or county government and which holds a valid permit from the division. Such disposal shall occur only with the permission of the city or county government which owns the sewage treatment plant. Any disposal of sewage from a tank truck at any location other than the place inside the property boundaries of a sewage treatment plant designated by the plant's owner shall be deemed to be a violation of Article 2 of Chapter 5 of this title. Such violation shall be punishable under the provisions of said Article 2.

(e) The sewage holding tank provider shall be responsible for maintaining a manifest system to ensure that all sewage pumped from a holding tank is disposed of in accordance with subsection (d) of this Code section. A responsible employee of the city or county sewage treatment plant which receives the sewage must sign a manifest for each load of sewage received, and the sewage holding tank provider must make the manifests available on each tank truck at any time for inspection by the division or any county board of health.



§ 12-15-6. Responsibility for ensuring compliance with article

The prime contractor named in the construction permit or the sponsor of a special event and the sewage holding tank service provider shall be responsible for ensuring that the appropriate provisions of this article are complied with.



§ 12-15-7. Enforcement of compliance with article

The department and respective county boards of health and their duly authorized agents are authorized to enforce compliance with this article and rules and regulations promulgated and adopted pursuant to this article.



§ 12-15-8. Violations

Any person violating the provisions of this article shall be deemed to be in violation of Article 2 of Chapter 5 of this title. Any such violation shall be punishable under the provisions of said Article 2.






Article 2 - Commercial Waste

§ 12-15-20. Definitions

As used in this article, the term:

(1) "Commercial waste" means:

(A) Nontoxic, nonhazardous liquid waste water from commercial facilities;

(B) Grease interceptor contents generated by a commercial food operation or institutional food preparation facility including without limitation fats, oil, grease, and food scraps; or

(C) Any oil waste residue produced from vehicle maintenance or washing that discharges to an oil-water separator or sand trap.

(2) "Department" means the Department of Natural Resources.

(3) "Division" means the Environmental Protection Division of the department.

(4) "Local governing authority" means the governing authority of a county or municipality.

(5) "Transporter" means any person or firm which owns or operates one or more waste tank trucks which receive or dispose of commercial waste in this state.



§ 12-15-21. Removal of commercial waste in clean and sanitary fashion; registration of waste transporter; disposal; manifest system; penalty for violations

(a) (1) Removal of commercial waste from any grease interceptor, sand trap, oil-water separator, or grit trap that is not connected to an on-site sewage management system for the purpose of transporting such waste to a disposal site shall be accomplished in a clean and sanitary manner by means of a vacuum hose or pump that shall remove the entire contents of the holding tank or pretreatment system being serviced; and such waste removed shall be received, unmingled with any hazardous waste or septic waste, into a leakproof tank truck approved and permitted for such service as provided by paragraph (2) of this subsection. Any commercial waste spilled, leaked, discharged, or otherwise released or removed from a grease interceptor, sand trap, oil-water separator, or grit trap that is not connected to an on-site sewage management system to any location other than a licensed leakproof tank truck shall be deemed a violation of this Code section.

(2) Any transporter shall register with the division or the local governing authority or its designee of any county or municipality in this state in which the transporter receives or disposes of commercial waste, and registration with the division or any such local governing authority shall be valid for operation throughout the state. Such registration shall be made on a standard form prescribed by rule or regulation of the department.

(3) Any commercial waste tank truck which receives or disposes of commercial waste in this state shall be inspected and permitted annually for purposes of compliance with the requirements of this subsection by the local governing authority or its designee of any county or municipality in this state in which the tank truck receives or disposes of commercial waste, and a single permit issued by any such local governing authority shall be valid for operation of such truck throughout the state. Such permit shall be on a standard form prescribed by rule or regulation of the department. The permit applicant shall be required to identify the facilities at which waste carried by such truck will be disposed, and such facilities shall be identified on and be a condition of such permit. For any transporter, the amount of such annual permit fee shall be $250.00 for the first truck and $100.00 for each additional truck.

(b) Commercial waste vacuumed or pumped from any grease interceptor, sand trap, oil-water separator, or grit trap that is not connected to an on-site sewage management system and which waste is carried by tank trucks and disposed therefrom in this state shall be disposed only at a facility which is authorized by law to receive and process such waste. No person shall dispose of commercial waste from a tank truck at any location in this state other than the place inside the property boundaries designated for such waste by the authorized facility's owner.

(c) Any originator in this state, transporter, or disposal site operator in this state of any load of commercial waste vacuumed or pumped from any grease interceptor, sand trap, oil-water separator, or grit trap that is not connected to an on-site sewage management system shall be each responsible for maintaining a manifest system for such load of commercial waste, and the transporter shall certify on its manifest that such load of commercial waste is disposed in accordance with subsection (b) of this Code section or in accordance with the law of such other state in which it is disposed. The forms for such manifests shall be prescribed by rule or regulation of the department. Such manifests shall be maintained at the principal places of business of the originator, transporter, and disposal site operator for not less than three years from the date of waste removal, transport, or disposal; except that the transporter's manifests covering not less than the immediately preceding 30 day period for a particular truck shall be kept in the transporter's tank truck at all times when operating in this state. Such manifests shall be made available at any time for inspection by the division or any local governing authority or the designee thereof.

(d) Any person who violates any provision of this article, the rules and regulations adopted pursuant to this article, or any permit condition or limitation established pursuant to this article shall be liable for a civil penalty not to exceed $2,500.00 per violation. For the purpose of enforcing the provisions of this article, notwithstanding any provision in Code Section 36-35-6, any other provision of law, or any municipal charter to the contrary, municipal courts shall have jurisdiction in cases of violations committed within municipalities and shall be authorized to impose a civil penalty not to exceed $2,500.00 for each violation. Magistrate courts shall have jurisdiction in cases of violations of this article committed within unincorporated areas of counties and shall be authorized to impose a civil penalty not to exceed $2,500.00 for each violation.



§ 12-15-22. Promulgation of rules and regulations

The department shall promulgate such rules and regulations as are reasonable and necessary for purposes of enforcement of this article not later than December 31, 2004.



§ 12-15-23. Enforcement of compliance with article

The respective local governing authorities and their duly authorized agents are authorized to enforce compliance with this article and rules and regulations promulgated and adopted pursuant to this article.



§ 12-15-24. Enactment and enforcement of local ordinances

This article shall be cumulative and shall not prohibit the enactment and enforcement of local ordinances by the governing authority of a county or municipality on this subject which are not in conflict with this article; provided, however, that such local governing authority shall be required to provide timely written notice to the division of any enforcement action taken pursuant to such an ordinance against an operator permitted under this article who is alleged to be in violation of such local ordinance. The division shall be notified of the initiation of any such local enforcement action and of the final conclusions or ultimate outcome of any such action.









Chapter 16 - Environmental Policy and Regulations

Article 1 - Environmental Policy

§ 12-16-1. Short title

This article shall be known and may be cited as the "Environmental Policy Act."



§ 12-16-2. Legislative findings

The General Assembly finds that:

(1) The protection and preservation of Georgia's diverse environment is necessary for the maintenance of the public health and welfare and the continued viability of the economy of the state and is a matter of the highest public priority;

(2) State agencies should conduct their affairs with an awareness that they are stewards of the air, land, water, plants, animals, and environmental, historical, and cultural resources;

(3) Environmental evaluations should be a part of the decision-making processes of the state; and

(4) Environmental effects reports can facilitate the fullest practicable provision of timely public information, understanding, and participation in the decision-making processes of the state.



§ 12-16-3. Definitions

As used in this article, the term:

(1) "A proposed governmental action which may significantly adversely affect the quality of the environment" means a project proposed to be undertaken by a government agency or agencies, for which it is probable to expect a significant adverse impact on the natural environment, including the state's air, land, water, plants, animals, historical sites or buildings, or cultural resources. Such actions shall not include: (A) emergency measures undertaken in response to an immediate threat to public health or safety; or (B) activities in which government agency participation is ministerial in nature, involving no exercise of discretion on the part of the government agency.

(2) "Director" means the director of the Environmental Protection Division of the Department of Natural Resources.

(3) "Division" means the Environmental Protection Division of the Department of Natural Resources.

(4) "Environmental effects report" means a report on a proposed governmental action which may significantly adversely affect the quality of the environment.

(5) "Government agency" means any department, board, bureau, commission, authority, or other agency of the state.

(6) "Land-disturbing activity" means scraping, plowing, clearing, dredging, grading, excavating, transporting, or filling of land or placement of any structure or impervious surface, dam, obstruction, or deposit or placement of or alteration to any structure on or eligible for the Georgia Register of Historic Places; provided, however, that agricultural practices involving the establishment, cultivation, or harvesting of products of the field or orchard; the preparation and planting of pasture land; farm ponds; dairy operations; livestock and poultry management practices; and forestry land management practices, including harvesting of less than five acres of trees over two inches in diameter at breast height, are excluded from the definition of land-disturbing activity.

(7) "Proposed governmental action" means any proposed land-disturbing activity by a government agency or funded by a grant from a government agency, any proposed sale or exchange of more than five acres of state owned land, or any proposed harvesting of five acres or more of trees over two inches in diameter at breast height, but the term proposed governmental action does not include, among other things, the following:

(A) Any action or undertaking of a nongovernmental entity, even if that action or undertaking requires a permit, license, or other approval by a government agency;

(B) Any action or undertaking of a municipality, a county, or an authority of a municipality or county, unless more than 50 percent of the total cost is funded by a grant of a government agency or a grant of more than $250,000.00 is made by a government agency;

(C) The permitting or licensing by a government agency of an action or undertaking;

(D) The promulgation and implementation of rules and regulations by a government agency;

(E) The sale of bonds by a government agency or any program of loans funded by the sale of bonds by a government agency; or

(F) Litigation decisions made by a government agency.

(8) "Responsible official" means the official or body in charge of or authorized to act on behalf of a government agency.



§ 12-16-4. Determination of adverse effect on quality of environment; environmental effects report; consultation with other agencies; publication of notice of proposed action

(a) The responsible official of the government agency shall determine if a proposed governmental action is a proposed governmental action which may significantly adversely affect the quality of the environment. If the responsible official determines that the proposed governmental action is a proposed governmental action which may significantly adversely affect the quality of the environment, the government agency responsible for such project shall prepare an environmental effects report including, but not limited to, a discussion of:

(1) The environmental impact of the proposed governmental action;

(2) Alternatives to the proposed governmental action, including no action;

(3) Any adverse environmental effects which cannot be avoided if the proposed governmental action is undertaken;

(4) Mitigation measures proposed to avoid or minimize the adverse impact of the proposed governmental action;

(5) The relationship between the value of the short-term uses of the environment involved in the proposed governmental action and the maintenance and enhancement of its long-term value;

(6) The effect of the proposed governmental action on the quality and quantity of water supply;

(7) The effect of the proposed governmental action on energy use or energy production; and

(8) Any beneficial aspects of the proposed governmental action, both short-term and long-term, and its economic advantages and disadvantages.

(b) Prior to the issuance of the environmental effects report, the responsible official should consult with and obtain the comments of any agency which has jurisdiction by law, special expertise, or other interest with respect to any environmental impact or resource.

(c) At least 45 days prior to making a decision as to whether to proceed with a proposed governmental action which may significantly adversely affect the quality of the environment, the responsible official shall publish in the legal organ of each county in which the proposed governmental action or any part thereof is to occur notice that an environmental effects report has been prepared. The responsible official shall provide a copy of the environmental effects report and all other comments to the director. The responsible official shall also make the environmental effects report available to the public and to counties, municipalities, institutions, and individuals, upon request.



§ 12-16-5. Public hearing; notice of decision; challenge to decision

(a) If the responsible official receives, within 30 days of the publication of the notice in the legal organ of an affected county or counties, requests in writing for a public hearing from at least 100 persons who are residents of the State of Georgia, a public hearing shall be held by the responsible official or his designee in each county where the proposed governmental action for which an environmental effects report has been prepared or any part thereof is to take place. The responsible official or his designee may, in the sole discretion of the responsible official, hold a public hearing in each such county at any time after 30 days from the date of publication of the notice has elapsed even if less than 100 requests are received in writing from residents of the State of Georgia but only one public hearing in a county shall be required regardless of whether it is a mandatory or discretionary hearing.

(b) The responsible official shall consider all comments received either in writing or during the public hearing or hearings, if held. After considering these comments, the responsible official shall decide whether to proceed with the proposed governmental action as originally proposed, whether to proceed with changes, or whether not to proceed. Notice of the decision of the responsible official shall be given in writing to the director and published in the legal organ of each county in which the proposed governmental action or any part thereof is to occur.

(c) The decision of the responsible official to proceed with the proposed governmental action shall not create a cause of action in any person, corporation, association, county, or municipal corporation; provided, however, the actions of the responsible official in the procedure of giving notice by publication of the environmental effects report and notice by publication of the decision made based upon the report and public comments, if any, may be challenged pursuant to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," if the responsible official acts on behalf of a government agency which is subject to that act or by mandamus otherwise; but any such challenge must be commenced within 30 days after the date notice of the responsible official's decision made pursuant to subsection (b) of this Code section is first published in a legal organ of any affected county or counties.



§ 12-16-6. Reconciliation of existing authority required

All government agencies shall review their present statutory authority, administrative regulations, and current policies and procedures for the purpose of determining whether there are any deficiencies or inconsistencies therein which prohibit or hinder full compliance with the intent, purposes, and provisions of this article, including the guidelines issued pursuant to Code Section 12-16-8, and shall propose to the Governor not later than January 1, 1992, such measures as may be necessary to bring their authority, regulations, policies, and procedures into conformity with the intent, purposes, and procedures set forth in this article.



§ 12-16-7. Effect of article on federal environmental policy requirements

Nothing in this article shall in any way affect or detract from specific statutory obligations of any government agency to comply with criteria or standards of environmental quality or to perform other statutory obligations imposed upon it, except those specified in Code Section 12-16-6; to coordinate or consult with any other government agency or federal agency; or to act, or refrain from acting, contingent upon the recommendations or certification of any other government agency or federal agency. A government agency shall be deemed to have complied with the requirements of this article for a proposed governmental action that requires and has received federal approval of an environmental document prepared in accordance with the National Environmental Policy Act of 1969, as amended, and its implementing regulations.



§ 12-16-8. Director to issue guidelines to assist government agencies

Prior to July 1, 1991, the director shall issue guidelines to assist government agencies in the preparation of environmental effects reports in accordance with this article, including, but not limited to, provisions for:

(1) Criteria for determining if a proposed governmental action may significantly adversely affect the quality of the environment;

(2) Comment upon the proposed governmental action by public and private organizations and individuals;

(3) The possibility of the preparation of single-program environmental effects reports if a series of governmental actions taken individually are of minimal adverse significance on the environment but the cumulative effect of the proposed government actions on the environment is significantly adverse or if a series of proposed government actions are related either geographically or as logical parts in a chain of contemplated actions; and

(4) The possibility of the preparation of modified environmental effects reports on remaining decisions significantly adversely affecting the quality of the environment that are parts of actions begun before but not completed before July 1, 1991.



§ 12-16-9. Limitation on requirement for environmental evaluation

When a project of a department, municipality, county, or authority to construct or improve a public road or airport does not exceed $100 million in costs, such project shall not constitute a proposed governmental action which may significantly adversely affect the quality of the environment and the requirements of this article shall not be applicable, except that an environmental evaluation shall be considered in the decision-making process, consistent with paragraph (3) of Code Section 12-16-2, when it is probable to expect significant adverse impact on historical sites or buildings and cultural resources.






Article 2 - Procedure for Amending Regulations

§ 12-16-20. Definitions

As used in this article, the term:

(1) "Board" means the Board of Natural Resources.

(2) "Commissioner" means the commissioner of natural resources.

(3) "Covered action" means the issuance by the department or the division of any state-wide or regional permit or any standard or other policy contemplated by any state environmental law or environmental regulation.

(4) "Department" means the Department of Natural Resources.

(5) "Division" means the Environmental Protection Division of the Department of Natural Resources.

(6) "Environmental regulation" means a rule or regulation promulgated by the board to enforce or implement a state environmental law.

(7) "State environmental law" means any of the following Acts of the General Assembly, as now or hereafter amended:

(A) Part 3 of Article 2 of Chapter 4 of this title, the "Georgia Surface Mining Act of 1968";

(B) Article 2 of Chapter 5 of this title, the "Georgia Water Quality Control Act";

(C) Part 2 of Article 3 of Chapter 5 of this title, the "Ground-water Use Act of 1972";

(D) Code Section 12-5-31, relating to permits for withdrawal, diversion, or impoundment of surface waters and monitoring, recording, and reporting water withdrawn by certain irrigation systems;

(E) Part 3 of Article 3 of Chapter 5 of this title, the "Water Well Standards Act of 1985";

(F) Part 5 of Article 3 of Chapter 5 of this title, the "Georgia Safe Drinking Water Act of 1977";

(G) Part 3 of Article 5 of Chapter 5 of this title, the "Georgia Safe Dams Act of 1978";

(H) Chapter 7 of this title, the "Erosion and Sedimentation Act of 1975";

(I) Part 1 of Article 2 of Chapter 8 of this title, the "Georgia Comprehensive Solid Waste Management Act";

(J) Part 2 of Article 3 of Chapter 8 of this title, the "Georgia Hazardous Site Response Act";

(K) Article 9 of Chapter 8 of this title, the "Georgia Hazardous Site Reuse and Redevelopment Act";

(L) Article 1 of Chapter 9 of this title, "The Georgia Air Quality Act";

(M) Article 2 of Chapter 9 of this title, the "Georgia Motor Vehicle Emission Inspection and Maintenance Act";

(N) Chapter 12 of this title, the "Georgia Asbestos Safety Act";

(O) Chapter 13 of this title, the "Georgia Underground Storage Tank Act";

(P) Chapter 14 of this title, relating to oil or hazardous material spills or releases;

(Q) Chapter 13 of Title 31, the "Georgia Radiation Control Act"; and

(R) Any Act of the General Assembly empowering and directing the board to comply with federal statutes relating to clean water, clean air, or the environment.



§ 12-16-21. Detailed statement of rationale for regulatory change required

(a) (1) Prior to the board's promulgation or amendment of any environmental regulation or the department or division taking any covered action, the board, the department, or the division, as appropriate, shall prepare a detailed statement of rationale:

(A) Whenever the proposed environmental regulation or covered action will exceed or differ from the requirements of any federal regulation, standard, or policy on the same subject; or

(B) Whenever an environmental regulation or a covered action will:

(i) Result in the removal of any specific requirement, prohibition, or duty imposed by an existing environmental regulation, standard, or policy;

(ii) Result in any prohibition, requirement, or duty imposed by an existing environmental regulation, standard, or policy becoming narrower in scope of applicability;

(iii) Decrease or render any requirement imposed by an existing environmental regulation, standard, or policy less stringent or restrictive; or

(iv) Repeal an existing environmental regulation, standard, or policy.

(2) Such statement shall accompany any notice required by Code Section 50-13-4.

(b) The detailed statement of rationale shall state the basis for the regulation or covered action, including the scientific or technical basis, alternative policy considerations, and estimated cost to implement to the department and the regulated community and shall identify any studies, reports, policies, or statements of professional judgment or administrative need relied upon in developing the environmental regulation or covered action.

(c) The scope and level of detail of each detailed statement of rationale shall be determined by the director of the division or the commissioner.



§ 12-16-22. Exceptions allowed for public health and welfare

Any other provision of this article to the contrary notwithstanding, the board may adopt an environmental regulation, and the department or division may take a covered action, without presenting the required statement of rationale if the commissioner or the director of the division determines that an emergency action is necessary to protect the public health and welfare.



§ 12-16-23. Construction with Administrative Procedure Act

The provisions of this article are in addition to, and not in lieu of, any applicable provisions for promulgation of rules in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."












Title 13 - Contracts

Chapter 1 - General Provisions

§ 13-1-1. Contract defined -- Generally

A contract is an agreement between two or more parties for the doing or not doing of some specified thing.



§ 13-1-2. Contract defined -- Executed and executory contracts

(a) An executed contract is one in which all the parties thereto have performed all the obligations which they have originally assumed.

(b) An executory contract is one in which something remains to be done by one or more parties.



§ 13-1-3. Contract defined -- Contract of record

A contract of record is one which has been declared and adjudicated by a court having jurisdiction or which is entered of record in obedience to or in carrying out the judgment of a court.



§ 13-1-4. Contract defined -- Specialty contract

A specialty is a contract under seal and is considered by the law as entered into with more solemnity, and consequently of higher dignity, than ordinary, simple contracts.



§ 13-1-5. Contract defined -- Simple contract

(a) All other contracts than those specified in Code Sections 13-1-2 through 13-1-4 are termed simple contracts.

(b) Simple contracts may either be in writing or rest only in words as remembered by witnesses.



§ 13-1-6. Contract defined -- Parol contracts

Parol contracts shall include only contracts in words as remembered by witnesses.



§ 13-1-7. Contract defined -- Absolute and conditional contracts

(a) A contract may be absolute or conditional. In an absolute contract, every covenant is independent and the breach of one does not relieve the obligation of another. In a conditional contract, the covenants are dependent upon each other and the breach of one is a release of the binding force of all dependent covenants.

(b) The classification of every contract must depend upon a rational interpretation of the intention of the parties.



§ 13-1-8. Contract defined -- Entire and severable contracts

(a) A contract may be either entire or severable. In an entire contract, the whole contract stands or falls together. In a severable contract, the failure of a distinct part does not void the remainder.

(b) The character of the contract in such case is determined by the intention of the parties.



§ 13-1-9. Apportionment of entire contracts

In some cases even an entire contract is apportionable, as where the price to be paid is not fixed, or is by the contract itself apportioned according to time; so, if the failure of one party to perform is caused by the act of the other, the contract may still be apportioned.



§ 13-1-10. Licenses and contracts distinguished

Where, in the exercise of the police power, a license is issued, the license is not a contract but only a permission to enjoy the privilege for the time specified, on the terms stated; and it may be abrogated.



§ 13-1-11. Validity and enforcement of obligations to pay attorney's fees upon notes or other evidence of indebtedness

(a) Obligations to pay attorney's fees upon any note or other evidence of indebtedness, in addition to the rate of interest specified therein, shall be valid and enforceable and collectable as a part of such debt if such note or other evidence of indebtedness is collected by or through an attorney after maturity, subject to subsection (b) of this Code section and to the following provisions:

(1) If such note or other evidence of indebtedness provides for attorney's fees in some specific percent of the principal and interest owing thereon, such provision and obligation shall be valid and enforceable up to but not in excess of 15 percent of the principal and interest owing on said note or other evidence of indebtedness;

(2) If such note or other evidence of indebtedness provides for the payment of reasonable attorney's fees without specifying any specific percent, such provision shall be construed to mean 15 percent of the first $500.00 of principal and interest owing on such note or other evidence of indebtedness and 10 percent of the amount of principal and interest owing thereon in excess of $500.00; and

(3) The holder of the note or other evidence of indebtedness or his or her attorney at law shall, after maturity of the obligation, notify in writing the maker, endorser, or party sought to be held on said obligation that the provisions relative to payment of attorney's fees in addition to the principal and interest shall be enforced and that such maker, endorser, or party sought to be held on said obligation has ten days from the receipt of such notice to pay the principal and interest without the attorney's fees. If the maker, endorser, or party sought to be held on any such obligation shall pay the principal and interest in full before the expiration of such time, then the obligation to pay the attorney's fees shall be void and no court shall enforce the agreement. The refusal of a debtor to accept delivery of the notice specified in this paragraph shall be the equivalent of such notice.

(b) (1) If, in a civil action, application of the provisions of paragraph (2) of subsection (a) of this Code section will result in an award of attorney's fees in an amount greater than $20,000.00, the party required to pay such fees may, prior to the entry of judgment, petition the court seeking a determination as to the reasonableness of such attorney's fees.

(2) In response to a petition filed under paragraph (1) of this subsection, the party requesting the attorney's fees shall submit an affidavit to the court with evidence of attorney's fees, and the party required to pay such fees may respond to such affidavit.

(3) The court may hold a hearing to decide the matter of attorney's fees or may award attorney's fees based on the written evidence submitted to the court. The amount of attorney's fees awarded shall be an amount found by the court to be reasonable and necessary for asserting the rights of the party requesting attorney's fees.

(4) This subsection shall not apply to a party against whom a default judgment is to be entered pursuant to Code Section 9-11-55.

(5) A civil action instituted solely for the purpose of invoking this subsection shall be void ab initio.

(c) Obligations to pay attorney's fees contained in security deeds and bills of sale to secure debt shall be subject to this Code section where applicable.

(d) The provisions of this Code section shall not authorize the recovery of attorney's fees in any tort claim.



§ 13-1-12. Requirement of proof of endorsement or assignment of bill, bond, or note in action by endorsee

When an action is brought by an endorsee, an endorsement or assignment of any bill, bond, or note need not be proved unless denied under oath.



§ 13-1-13. Recovery of voluntary payments

Payments of claims made through ignorance of the law or where all the facts are known and there is no misplaced confidence and no artifice, deception, or fraudulent practice used by the other party are deemed voluntary and cannot be recovered unless made under an urgent and immediate necessity therefor or to release person or property from detention or to prevent an immediate seizure of person or property. Filing a protest at the time of payment does not change the rule prescribed in this Code section.



§ 13-1-14. Collection of closing fees for contracts for the advance of money or the extension of credit; refund of closing fees in certain instances; limited application

(a) In addition to any other charges permitted for the advance of money or for the extension of credit, a lender or seller may collect a closing fee at the time of making a loan or extending credit in order to defray the costs of investigation and verification of a borrower's or purchaser's credit reports and references. Such closing fee may be for an amount up to 4 percent of the face amount of the loan or credit extension or total amount of the sales contract but shall not be more than $50.00. Such closing fee may be paid from the proceeds of the amount borrowed or added to the principal amount of the loan or credit extension.

(b) When any loan or sales contract upon which a closing fee has been charged is prepaid in full by any means within 90 days of the date of the loan or sales contract, the lender or seller shall refund or credit the borrower or purchaser with a pro rata portion of the closing fee; provided, however, that in such event, the lender or seller may retain an amount of not more than $25.00 from the collected closing fee.

(c) This Code section shall only apply to industrial loans made pursuant to Chapter 3 of Title 7, retail installment and home solicitation sales contracts entered into pursuant to Article 1 of Chapter 1 of Title 10, and insurance premium finance agreements entered into pursuant to Chapter 22 of Title 33; provided, however, that a closing fee authorized under this Code section shall not constitute interest, a time price differential, a finance charge, or a service charge within the meaning of Code Section 7-3-15, 10-1-4, or 33-22-9.

(d) Nothing contained in Code Section 7-4-18 shall be construed to amend or modify the provisions of this Code section.



§ 13-1-15. Convenience fee; when appropriate

(a) As used in this Code section, the term:

(1) "Actual cost" means the amount paid by a third party for the processing of a payment made by electronic means. If a lender or merchant is a subsidiary of an entity that processes payments made by electronic means, the parent entity shall be considered a third party.

(2) "Payment by electronic means" means the remittance of an amount owed through the use of a credit card, debit card, electronic funds transfer, electronic check, or other electronic method.

(b) In addition to any other charges, interest, and fees permitted by law and subject to the terms and conditions of the debit card or credit card acceptance agreement, a lender or merchant may collect a nonrefundable convenience fee from any person electing to utilize an option of payment by electronic means. Such convenience fee shall be in an amount that represents the actual cost to a lender or merchant; provided, however, that in lieu of the actual cost, a lender or merchant may collect a convenience fee which does not exceed the average of the actual cost incurred for a specific type of payment made by electronic means for which such lender or merchant imposes a convenience fee.

(c) No convenience fee shall be charged unless a lender or merchant also provides a direct payment option by check, cash, or money order in which no convenience fee is imposed.

(d) Any lender or merchant imposing a convenience fee as provided for in this Code section shall provide clear disclosure of such fee prior to imposition. Such notice shall include the dollar amount of such fee, a statement that such fee is nonrefundable, and a statement that such fee is charged for payment by electronic means.

(e) This Code section shall apply only to industrial loans made pursuant to Chapter 3 of Title 7, retail installment and home solicitation sales contracts entered into pursuant to Article 1 of Chapter 1 of Title 10, motor vehicle sales financing contracts entered into pursuant to Article 2 of Chapter 1 of Title 10, and insurance premium finance agreements entered into pursuant to Chapter 22 of Title 33; provided, however, that a convenience fee authorized under this Code section shall not constitute interest, an additional charge, a time price differential, a finance charge, or a service charge within the meaning of Code Section 7-3-15, 10-1-4, 10-1-33, or 33-22-9.

(f) Nothing contained in Code Section 7-4-18 shall be construed to amend or modify the provisions of this Code section.






Chapter 2 - Construction

§ 13-2-1. Construction of contracts by courts generally; findings of fact by juries

The construction of a contract is a question of law for the court. Where any matter of fact is involved, the jury should find the fact.



§ 13-2-2. Rules for interpretation of contracts generally

The following rules, among others, shall be used in arriving at the true interpretation of contracts:

(1) Parol evidence is inadmissible to add to, take from, or vary a written contract. All the attendant and surrounding circumstances may be proved and, if there is an ambiguity, latent or patent, it may be explained; so, if only a part of a contract is reduced to writing (such as a note given in pursuance of a contract) and it is manifest that the writing was not intended to speak the whole contract, then parol evidence is admissible;

(2) Words generally bear their usual and common signification; but technical words, words of art, or words used in a particular trade or business will be construed, generally, to be used in reference to this peculiar meaning. The local usage or understanding of a word may be proved in order to arrive at the meaning intended by the parties;

(3) The custom of any business or trade shall be binding only when it is of such universal practice as to justify the conclusion that it became, by implication, a part of the contract, except in regard to those transactions covered by Title 11;

(4) The construction which will uphold a contract in whole and in every part is to be preferred, and the whole contract should be looked to in arriving at the construction of any part;

(5) If the construction is doubtful, that which goes most strongly against the party executing the instrument or undertaking the obligation is generally to be preferred;

(6) The rules of grammatical construction usually govern, but to effectuate the intention they may be disregarded; sentences and words may be transposed, and conjunctions substituted for each other. In extreme cases of ambiguity, where the instrument as it stands is without meaning, words may be supplied;

(7) When a contract is partly printed and partly written, the latter part is entitled to most consideration;

(8) Estates and grants by implication are not favored; and

(9) Time is not generally of the essence of a contract; but, by express stipulation or reasonable construction, it may become so.



§ 13-2-3. Ascertainment and enforcement of intention of parties generally

The cardinal rule of construction is to ascertain the intention of the parties. If that intention is clear and it contravenes no rule of law and sufficient words are used to arrive at the intention, it shall be enforced irrespective of all technical or arbitrary rules of construction.



§ 13-2-4. Ascertainment of intention of parties where meaning placed on contract by one party known to other

The intention of the parties may differ among themselves. In such case, the meaning placed on the contract by one party and known to be thus understood by the other party at the time shall be held as the true meaning.






Chapter 3 - Elements and Formation Generally

Article 1 - General Provisions

§ 13-3-1. Essentials of contracts generally

To constitute a valid contract, there must be parties able to contract, a consideration moving to the contract, the assent of the parties to the terms of the contract, and a subject matter upon which the contract can operate.



§ 13-3-2. Contract incomplete without assent of parties to terms thereof; withdrawal of bid or proposition by party

The consent of the parties being essential to a contract, until each has assented to all the terms, there is no binding contract; until assented to, each party may withdraw his bid or proposition.



§ 13-3-3. When written acceptance of offer made by letter takes effect; acceptance of offer containing alternative propositions

If an offer is made by letter, an acceptance by written reply takes effect from the time it is sent and not from the time it is received; hence, withdrawal of the offer by the offeror after that time is ineffective. If an offer contains alternative propositions, the party receiving the offer may elect between the alternative propositions.



§ 13-3-4. Effect of conditions precedent or subsequent upon rights of parties under contracts

Conditions may be precedent or subsequent. A condition precedent must be performed before the contract becomes absolute and obligatory upon the other party. The breach of a condition subsequent may destroy the party's rights under the contract or may give a right to damages to the other party, according to a true construction of the intention of the parties.



§ 13-3-5. Effect of impossible, immoral, and illegal conditions

Impossible, immoral, and illegal conditions are void and are binding upon no one.






Article 2 - Capacity of Parties

§ 13-3-20. Minors -- Contracts for property or valuable consideration; contracts for necessaries

(a) Generally the contract of a minor is voidable. If in a contractual transaction a minor receives property or other valuable consideration and, after arrival at the age of 18, retains possession of such property or continues to enjoy the benefit of such other valuable consideration, the minor shall have thereby ratified or affirmed the contract and it shall be binding on him or her. Such contractual transaction shall also be binding upon any minor who becomes emancipated by operation of law or pursuant to Article 10 of Chapter 11 of Title 15.

(b) The contract of a minor for necessaries shall be binding on the minor as if the minor were 18 years of age except that the party furnishing them to the minor shall prove that the parent or guardian of such minor had failed or refused to supply sufficient necessaries for the minor, that the minor was emancipated by operation of law, or the minor was emancipated pursuant to Article 10 of Chapter 11 of Title 15.



§ 13-3-21. Minors -- Contracts relating to practice of profession, trade, or business

If a minor, by permission of his parent or guardian or by permission of law, practices any profession or trade or engages in any business as an adult, he shall be bound for all contracts connected with such profession, trade, or business.



§ 13-3-22. Minors -- Marriage contracts and settlements

Marriage contracts and settlements made by persons who are minors but of lawful age to marry are binding as if made by adults.



§ 13-3-23. Minors -- Contracts, promissory notes, written obligation, or other evidence, for loans from trust funds for educational purposes

Any contract, promissory note, written obligation, or other evidence of indebtedness made and executed by a minor for a loan from any trust fund for educational purposes to any educational institution shall be as valid and binding as if said minor were sui juris at the time of making such contract or other obligation and otherwise capacitated to contract.



§ 13-3-24. Insane, mentally ill, intellectually disabled, or mentally incompetent persons

(a) The contract of an insane, a mentally ill, an intellectually disabled, or a mentally incompetent person who has never been adjudicated to be insane, mentally ill, intellectually disabled, or mentally incompetent to the extent that he is incapable of managing his estate as prescribed by this Code is not absolutely void but only voidable, except that a contract made by such person during a lucid interval is valid without ratification.

(b) After the fact that a person is insane, mentally ill, intellectually disabled, or mentally incompetent to the extent that he is incapable of managing his estate has been established by a court of competent jurisdiction in this state and the affairs of such person are vested in a guardian, the power of such person to contract, even though restored to sanity, shall be entirely gone; any contracts made by such person shall be absolutely void until the guardianship is dissolved. One may recover for necessaries furnished an insane person, a mentally ill person, an intellectually disabled person, or a mentally incompetent person upon the same proof as if furnished to minors.



§ 13-3-25. Intoxicated persons

A contract made by an intoxicated person is not void, though the intoxication is brought about by the other party, but is merely voidable at the election of the intoxicated person and may be ratified by him expressly or by conduct inconsistent with its rescission.






Article 3 - Consideration

§ 13-3-40. Necessity for consideration; presumption of consideration

(a) A consideration is essential to a contract which the law will enforce. An executory contract without such consideration is called nudum pactum or a naked promise.

(b) In some cases a consideration is presumed, and an averment to the contrary will not be received.



§ 13-3-41. Types of consideration

Considerations are distinguished into "good" and "valuable." A good consideration is such as is founded on natural duty and affection or on a strong moral obligation. A valuable consideration is founded on money or something convertible into money or having a value in money, except marriage, which is a valuable consideration.



§ 13-3-42. Acts which constitute consideration; effect of consideration given or received by persons other than promisor or promisee

(a) To constitute consideration, a performance or a return promise must be bargained for by the parties to a contract.

(b) A performance or return promise is bargained for if it is sought by the promisor in exchange for his promise and is given by the promisee in exchange for that promise.

(c) The performance may consist of:

(1) An act other than a promise;

(2) A forbearance; or

(3) The creation, modification, or destruction of a legal relation.

(d) The performance or return promise may be given to the promisor or to some other person. If there is a valid consideration for a promise, it does not matter from whom it moves and it may be given by the promisee or by some other person; the promisee may sustain his action, though a stranger to the consideration.

(e) In mutual subscriptions for a common object, the promise of the others is a good consideration for the promise of each.



§ 13-3-43. Effect of satisfying requirement of consideration

If the requirement of consideration is met, there is no additional requirement of a gain, advantage, or benefit to the promisor or of a loss, disadvantage, or detriment to the promisee.



§ 13-3-44. Effect of promise which is reasonably expected to induce action or forbearance by promisee or third person; requirement as to proof of reliance in cases of charitable subscriptions or marriage settlements

(a) A promise which the promisor should reasonably expect to induce action or forbearance on the part of the promisee or a third person and which does induce such action or forbearance is binding if injustice can be avoided only by enforcement of the promise. The remedy granted for breach may be limited as justice requires.

(b) A charitable subscription or a marriage settlement is binding under subsection (a) of this Code section without proof that the promise induced action or forbearance.



§ 13-3-45. Effect of partially valid consideration; effect of illegal consideration

If the consideration is good in part and void in part, the promise will or will not be sustained, depending upon whether it is entire or severable. If the consideration is illegal in whole or in part, the whole promise fails.



§ 13-3-46. Effect of inadequacy of consideration

Mere inadequacy of consideration alone will not void a contract. If the inadequacy is great, it is a strong circumstance to evidence fraud; and, in an action for damages for breach of a contract, the inadequacy of consideration will always enter as an element in estimating the damages.



§ 13-3-47. Effect of impossible and possible but improbable consideration

An impossible consideration is insufficient to sustain any promise; however, if the consideration is possible but improbable, it is sufficient to sustain the promise.









Chapter 4 - Modification, Extinguishment, and Renewal

Article 1 - General Provisions

§ 13-4-1. Alteration of written contract -- Effect generally

If a written contract is altered intentionally and in a material part thereof by a person claiming a benefit under it with intent to defraud the other party, the alteration voids the whole contract, at the option of the other party. If the alteration is unintentional or by mistake or in an immaterial matter or not with intent to defraud and if the contract as originally executed can be discovered and is still capable of execution, it shall be enforced by the court. If the alteration is made by a stranger and not at the instance or by collusion of a party or privy and if the original words can be restored, the contract shall be enforced.



§ 13-4-2. Alteration of written contract -- Determination of materiality of alteration; determination of fact of alteration

The materiality of an alteration is a question of law for the court; the fact of an alteration is a question for the jury.



§ 13-4-3. Alteration of written contract -- Requirement of preliminary proof as to material alteration

If the contract is not set forth as the basis of the action, so as to require a denial under oath, an alteration in a material part requires explanation before it can be admitted as evidence. This preliminary proof shall be submitted to the court.



§ 13-4-4. Effect of mutual departure from contract terms

Where parties, in the course of the execution of a contract, depart from its terms and pay or receive money under such departure, before either can recover for failure to pursue the letter of the agreement, reasonable notice must be given to the other of intention to rely on the exact terms of the agreement. The contract will be suspended by the departure until such notice.



§ 13-4-5. Effect of execution of second contract upon same matter; novation

A simple contract regarding the same matter and based on no new consideration does not destroy another simple contract between the same parties; but, if new parties are introduced so as to change the person to whom the obligation is due, the original contract is at an end.






Article 2 - Performance

§ 13-4-20. Requirements as to performance of contractual obligations generally

Performance, to be effectual, must be accomplished by the party bound to perform, or by his agent where personal skill is not required, or by someone substituted, by consent, in his place, and must be substantially in compliance with the spirit and the letter of the contract and completed within a reasonable time.



§ 13-4-21. Effect of act of God

If performance of the terms of a contract becomes impossible as a result of an act of God, such impossibility shall excuse nonperformance, except where, by proper prudence, such impossibility might have been avoided by the promisor.



§ 13-4-22. Effect of refusal of party to perform concurrent condition upon offer of performance by other party

Where the conditions as to performance of a contract are concurrent, if one party offers to perform and the other refuses to perform, the first shall be discharged from the performance of his part of the contract and may maintain an action against the other.



§ 13-4-23. Effect of nonperformance caused by conduct of other party

If the nonperformance of a party to a contract is caused by the conduct of the opposite party, such conduct shall excuse the other party from performance.



§ 13-4-24. Requirements for and effect of tender generally

A tender properly made may be equivalent to performance. The tender must be certain and unconditional, except for a receipt in full or delivery of the obligation, and may be made by an agent and to an agent authorized to receive. The tender must be in full payment of the specific debt, and not in part, and may be made at any time before trial. If tender is rejected on grounds unrelated to informality, informality cannot afterward be raised in objection to the tender.



§ 13-4-25. Tender of chattels

A valid tender of chattels transfers the title thereto to the person bound to receive; and the possession of the promisor, if he retains possession from that time, is for the benefit of the owner but without liability to account for profits or for more than ordinary prudence in preservation and protection of the chattels.



§ 13-4-26. Delivery on demand; delivery at certain time and place

If the promise of a party is to deliver on demand, the demand must be reasonable as to time, place, and manner; if the promise is to deliver at a certain time and place, a tender at the time and place is effective though the receiver is not present.






Article 3 - Payment

§ 13-4-40. Payment to creditor or agent

Payment of money due to a creditor or his agent shall be sufficient to discharge the debtor upon the obligation; and, if such agent receives property other than currency in satisfaction of the obligation, the creditor is bound thereby.



§ 13-4-41. Payment by mail

Payment by mail shall be made at the risk of the debtor unless done by direction, either express or implied, of the creditor or his agent.



§ 13-4-42. Appropriation of payments

When a payment is made by a debtor to a creditor holding several demands against him, the debtor shall have the right to direct the claim to which it shall be appropriated. If the debtor fails to do so, the creditor shall have the right to appropriate the payment at his election. If neither party exercises the privilege, the law shall direct the application in such manner as shall be reasonable and equitable, both as to the parties and third persons, provided that, as a general rule, the oldest lien and the oldest item in an account shall be paid first, the presumption of law being that such is the intention of the parties.



§ 13-4-43. Provision requiring one party to reimburse other for federal manufacturer's excise tax; right of reimbursing party relating to timing of payments.

(a) When a contract calls for one party to reimburse the other party for the federal manufacturer's excise tax levied by Part III of Subchapter A of Chapter 32 of the United States Internal Revenue Code, whether as a separate item or as part of the price, there shall exist for the party making the reimbursement a contractual right relating to the timing of that payment which can be invoked at the option of such party as provided in subsection (b) of this Code section.

(b) The party making the reimbursement shall not be required to tender payment for such taxes more than one business day prior to the time that the other party is required to remit such taxes to the United States Internal Revenue Service.

(c) Should a party choose to exercise the option provided in subsections (a) and (b) of this Code section, the other party may demand security for the payment of the taxes in proportion to the amount such taxes represent compared to the security demanded on the contract as a whole. Such party, however, may not change the other payment terms of the contract without a valid business reason other than to exercise the option as provided in subsections (a) and (b) of this Code section except to require the payment of such taxes under such option to be made by electronic transfer of funds.

(d) The party exercising the option set out in subsections (a) and (b) of this Code section shall notify the other party in writing of the intent to exercise such payment option and the effective date of the exercise which shall be no earlier than 30 days after the notice of intent is received or the beginning of the next federal tax quarter, whichever is later.

(e) This Code section shall apply to all contracts now in effect which have no expiration date and are continuing contracts and to all other contracts entered into or renewed after July 1, 1993. Any contract in force and effect on July 1, 1993, which, by its own terms will terminate on a date subsequent thereto, shall be governed by the law as it existed prior to July 1, 1993.

(f) The option set out in subsections (a) and (b) of this Code section shall not be construed to impair the obligations arising under any contract executed prior to July 1, 1993. Should the option set out in subsections (a) and (b) of this Code section be exercised, it shall not relieve such party of the obligation to make the reimbursement as provided for in the contract but shall affect only the timing of when that reimbursement must be tendered.






Article 4 - Rescission

§ 13-4-60. Rescission for fraud

A contract may be rescinded at the instance of the party defrauded; but, in order to rescind, the defrauded party must promptly, upon discovery of the fraud, restore or offer to restore to the other party whatever he has received by virtue of the contract if it is of any value.



§ 13-4-61. Rights of vendor as to reclamation of goods where contract rescinded for fraud

Except as otherwise provided in Title 11, the "Uniform Commercial Code," where a contract of sale is rescinded for fraud, the rights of the vendor reclaiming the goods are superior to those of one who has acquired the goods or a lien thereon in consideration of an antecedent debt.



§ 13-4-62. Rescission for nonperformance

A party may rescind a contract without the consent of the opposite party on the ground of nonperformance by that party but only when both parties can be restored to the condition in which they were before the contract was made.






Article 5 - Release

§ 13-4-80. Release of another bound jointly or primarily or acceptance of higher security for same debt

A release may result by operation of law. When a creditor releases another who is bound jointly with or primarily to a debtor or accepts from a debtor a higher security for the same debt, not intended to be collateral thereto, a release results by operation of law.



§ 13-4-81. Covenant not to sue; bond to indemnify debtor against debt

A covenant never to sue is equivalent to a release as is a bond to indemnify a debtor against his own debt.



§ 13-4-82. Intermarriage of parties

Intermarriage of the parties generally releases a debt created prior to marriage. However, intermarriage of the parties does not release a debt arising from an antenuptial contract.






Article 6 - Accord and Satisfaction

§ 13-4-100. Effect of executory accord

An accord may not amount to an extinguishment of the original debt but may extend only to suspend the execution or collection thereof for a limited time; in the meantime, an action on the original debt cannot be sustained.



§ 13-4-101. Elements and requirements of accord and satisfaction generally

Accord and satisfaction occurs where the parties to an agreement, by a subsequent agreement, have satisfied the former agreement, and the latter agreement has been executed. The execution of a new agreement may itself amount to a satisfaction of the former agreement, where it is so expressly agreed by the parties; and, without such agreement, if the new promise is founded on a new consideration, the taking of it is a satisfaction of the former agreement.



§ 13-4-102. Benefit to creditor

An accord and satisfaction must be of some advantage, legal or equitable, to the creditor or it shall not have the effect of barring him from his legal rights under the original agreement.



§ 13-4-103. Acceptance of less than amount of debt

(a) Except as otherwise provided in this Code section, an agreement by a creditor to receive less than the amount of his debt cannot be pleaded as an accord and satisfaction unless it is actually executed by the payment of the money, the giving of additional security, the substitution of another debtor, or some other new consideration.

(b) Acceptance by a creditor of a check, draft, or money order marked "payment in full" or with language of equivalent condition, in an amount less than the total indebtedness, shall not constitute an accord and satisfaction unless:

(1) A bona fide dispute or controversy exists as to the amount due; or

(2) Such payment is made pursuant to an independent agreement between the creditor and debtor that such payment shall satisfy the debt.



§ 13-4-104. Parties bound by accord and satisfaction

An accord and satisfaction is binding upon both parties.









Chapter 5 - Defenses

Article 1 - General Provisions

§ 13-5-1. Pleading of facts indicating contract not obligatory generally

Any fact going to show that a contract was not obligatory, though executed, may be pleaded as a defense.



§ 13-5-2. Incapacity generally

A person may plead his own incapacity to contract.



§ 13-5-3. Exemption from contractual liability of minor

The exemption of a minor from contractual liability is a personal privilege. The party contracting with a minor may not plead it unless he was ignorant of the fact at the time of the contract nor may third persons avail themselves of it as a defense.



§ 13-5-4. Mistake of fact or law

If the consideration upon which a contract is based was given as a result of a mutual mistake of fact or of law, the contract cannot be enforced.



§ 13-5-5. Fraud

Fraud renders contracts voidable at the election of the injured party.



§ 13-5-6. Duress

Since the free assent of the parties is essential to a valid contract, duress, either by imprisonment, threats, or other acts, by which the free will of the party is restrained and his consent induced, renders the contract voidable at the election of the injured party. Legal imprisonment, if not used for illegal purposes, does not constitute duress.



§ 13-5-7. Rescission or release

A rescission of a contract by consent or a release by the other contracting party shall be a complete defense.



§ 13-5-8. Noncompliance with condition, failure of consideration, or other act as defense

A condition, precedent or subsequent, not complied with, insufficiency or failure of consideration, or any act of the opposite party, by which the obligation of the contract has ceased, may be pleaded as a defense.



§ 13-5-9. Total or partial failure of consideration generally

If the consideration for a promise, apparently good or valuable, fails either wholly or in part before the promise is executed, the failure of consideration may be pleaded in defense to the promise as provided for in subsection (c) of Code Section 9-11-8. If the failure of consideration is partial, an apportionment shall be made according to the facts of each case.



§ 13-5-10. Failure to perform dependent covenant

Where covenants are dependent, the failure of performance by the opposing party may be a good defense.



§ 13-5-11. Part performance

In a severable contract or one admitting of apportionment, a part performance may be a defense pro tanto.






Article 2 - Statute of Frauds

§ 13-5-30. Agreements required to be in writing

To make the following obligations binding on the promisor, the promise must be in writing and signed by the party to be charged therewith or some person lawfully authorized by him:

(1) A promise by an executor, administrator, guardian, or trustee to answer damages out of his own estate;

(2) A promise to answer for the debt, default, or miscarriage of another;

(3) Any agreement made upon consideration of marriage, except marriage articles as provided in Article 3 of Chapter 3 of Title 19;

(4) Any contract for sale of lands, or any interest in, or concerning lands;

(5) Any agreement that is not to be performed within one year from the making thereof;

(6) Any promise to revive a debt barred by a statute of limitation; and

(7) Any commitment to lend money.



§ 13-5-31. Agreements enforceable without writing

The provisions of Code Section 13-5-30 do not extend to the following cases:

(1) When the contract has been fully executed;

(2) Where there has been performance on one side, accepted by the other in accordance with the contract;

(3) Where there has been such part performance of the contract as would render it a fraud of the party refusing to comply if the court did not compel a performance.









Chapter 6 - Damages and Costs Generally

§ 13-6-1. Purpose of damages

Damages are given as compensation for the injury sustained as a result of the breach of a contract.



§ 13-6-2. Measure of damages -- Generally

Damages recoverable for a breach of contract are such as arise naturally and according to the usual course of things from such breach and such as the parties contemplated, when the contract was made, as the probable result of its breach.



§ 13-6-3. Measure of damages -- Breach of bond

(a) Provisions in bonds stipulating the damages to be paid in the event of breach shall be deemed penalties and shall not be enforceable unless the amount stipulated is reasonably related to the amount of the loss resulting from the breach and the damages resulting from the breach are uncertain in nature or amount or are difficult of ascertainment.

(b) Where provisions in bonds stipulating damages to be paid in the event of breach do not comply with the requirements prescribed in subsection (a) of this Code section, only actual damages shall be recoverable in the event of a breach.



§ 13-6-4. Determination of damages generally

The question of damages being one for the jury, a reviewing court should not interfere unless the damages are either so small or so excessive as to justify the inference of gross mistake or undue bias.



§ 13-6-5. Duty of injured party to lessen damages resulting from breach

Where by a breach of contract a party is injured, he is bound to lessen the damages as far as is practicable by the use of ordinary care and diligence.



§ 13-6-6. Damages and expenses recoverable -- Nominal damages

In every case of breach of contract the injured party has a right to damages, but if there has been no actual damage, the injured party may recover nominal damages sufficient to cover the costs of bringing the action.



§ 13-6-7. Damages and expenses recoverable -- Liquidated damages generally

If the parties agree in their contract what the damages for a breach shall be, they are said to be liquidated and, unless the agreement violates some principle of law, the parties are bound thereby.



§ 13-6-8. Damages and expenses recoverable -- Remote or consequential damages

Remote or consequential damages are not recoverable unless they can be traced solely to the breach of the contract or unless they are capable of exact computation, such as the profits which are the immediate fruit of the contract, and are independent of any collateral enterprise entered into in contemplation of the contract.



§ 13-6-9. Damages and expenses recoverable -- Expenses necessary for compliance with contract

Any necessary expense which one of two contracting parties incurs in complying with the contract may be recovered as damages.



§ 13-6-10. Damages and expenses recoverable -- Exemplary damages

Unless otherwise provided by law, exemplary damages shall never be allowed in cases arising on contracts.



§ 13-6-11. Recovery of expenses of litigation generally

The expenses of litigation generally shall not be allowed as a part of the damages; but where the plaintiff has specially pleaded and has made prayer therefor and where the defendant has acted in bad faith, has been stubbornly litigious, or has caused the plaintiff unnecessary trouble and expense, the jury may allow them.



§ 13-6-12. Effect of tender or deposit in court before trial upon recovery of costs

If the defendant in an action for breach of contract, before trial, tenders to the plaintiff or deposits in court as much as or more than he finally recovers, no costs shall be recovered accruing subsequent to the tender or deposit.



§ 13-6-13. Recovery of interest upon damages

In all cases where an amount ascertained would be the damages at the time of the breach, it may be increased by the addition of legal interest from that time until the recovery.



§ 13-6-14. Number of actions for breach of contract

If a contract is entire, only one action may be maintained for a breach thereof; but, if it is severable or if the breaches occur at successive periods in an entire contract, an action will lie for each breach; but all the breaches occurring up to the commencement of the action must be included therein.



§ 13-6-15. Damages for writing bad checks

(a) Notwithstanding any criminal sanctions which may apply, any person who makes, utters, draws, or delivers any check, draft, or order upon any bank, depository, person, firm, or corporation for the payment of money, which drawee refuses to honor the instrument for lack of funds or credit in the account from which to pay the instrument or because the maker has no account with the drawee, and who fails to pay the same amount in cash to the payee named in the instrument within ten days after a written demand therefor, as provided in subsection (c) of this Code section, has been delivered to the maker by certified mail, or statutory overnight delivery shall be liable to the payee, in addition to the amount owing upon such check, draft, or order, for damages of double the amount so owing, but in no case more than $500.00, and any court costs incurred by the payee in taking the action. In addition to delivery of notice as provided for herein, notice may be given by first-class mail to the address printed on the check given by the maker at the time of issuance or, in the case of a draft or order, to the last known address. If the question of sufficiency of notice becomes an issue, when notice is by first-class mail, the sender of the purported notice shall give an affidavit, under oath, that notice was made as provided for herein and there shall be a rebuttable presumption that proper notice was given.

(b) The payee may charge the maker of the check, draft, or order a service charge not to exceed $30.00 or 5 percent of the face amount of the instrument, whichever is greater, plus the amount of any fees charged to the holder of the instrument by a bank or financial institution as a result of the instrument not being honored, when making written demand for payment.

(c) Before any recovery under subsection (a) of this Code section may be claimed, a written demand in substantially the form which follows shall be sent by certified mail, statutory overnight delivery, or first-class mail supported by an affidavit of service to the address printed or written on the check given by the maker at the time of issuance of the check or, in the case of a draft or order, to the last known address, the notice to be deemed conclusive ten days following the date the affidavit is executed, to the maker of the instrument at the address shown on the instrument:

"You are hereby notified that a check or instrument numbered , issued by you on (date), drawn upon (name of bank), and payable to , has been dishonored. Pursuant to Georgia law, you have ten days from receipt of this notice to tender payment of the full amount of the check or instrument plus a service charge of $30.00 or 5 percent of the face amount of the check or instrument, whichever is greater, plus the amount of any fees charged to the holder of the instrument by a bank or financial institution as a result of the instrument not being honored, the total amount due being $ . Unless this amount is paid in full within the ten-day period, the holder of the check or instrument may file a civil suit against you for two times the amount of the check or instrument, but in no case more than $500.00, in addition to the payment of the check or instrument plus any court costs incurred by the payee in taking the action."

(d) For purposes of this Code section, the holder of the dishonored check, draft, or order shall file the action in the county where the defendant resides.

(e) It shall be an affirmative defense, in addition to other defenses, to an action under this Code section if it is found that:

(1) Full satisfaction of the amount of the check or instrument plus the applicable service charge and any fees charged to the holder of the instrument by a bank or financial institution as a result of the instrument not being honored was made prior to the commencement of the action;

(2) The bank or depository erred in dishonoring the check or instrument; or

(3) The acceptor of the check or instrument knew at the time of acceptance that there were insufficient funds on deposit in the bank or depository with which to cause the check or instrument to be honored.

(f) In an action under this Code section, the court or jury may, however, waive all or part of the double damages upon finding that the defendant's failure to satisfy the dishonored check or instrument was due to the defendant receiving a dishonored check or instrument written to the defendant by another party.

(g) Subsequent to the commencement of the civil action under this Code section, but prior to the hearing, the defendant may tender to the plaintiff as satisfaction of the claim an amount of money equal to the sum of the amount of the dishonored check, service charges on the check, any fees charged to the holder of the instrument by a bank or financial institution as a result of the instrument not being honored, and any court costs incurred by the plaintiff in taking the action.

(h) In an action under this Code section, if the court or jury determines that the failure of the defendant to satisfy the dishonored check was due to economic hardship, the court or jury has the discretion to waive all or part of the double damages. However, if the court or jury waives all or part of the double damages, the court or jury shall render judgment against the defendant in the amount of the dishonored check plus service charges on the check plus any fees charged to the holder of the instrument by a bank or financial institution as a result of the instrument not being honored and any court costs incurred by the plaintiff in taking the action.






Chapter 7 - Setoff and Recoupment

§ 13-7-1. Nature of setoff generally

Setoff does not operate as a denial of the plaintiff's claim; rather it allows the defendant to set off a debt owed him by the plaintiff against the claim of the plaintiff.



§ 13-7-2. Nature of recoupment generally

Recoupment is a right of the defendant to have a deduction from the amount of the plaintiff's damages for the reason that the plaintiff has not complied with the cross-obligations or independent covenants arising under the contract upon which suit is brought.



§ 13-7-3. Setoff and recoupment distinguished

Recoupment differs from setoff in this respect: Any claim or demand the defendant may have against the plaintiff may be used as a setoff, while only a claim or demand arising out of the same transaction as that sued on by the plaintiff may be used as a recoupment.



§ 13-7-4. Limitations as to claims or demands for setoff generally

Setoff must be between the same parties and in their own right.



§ 13-7-5. Setoff of demands between parties to suits

Between the parties themselves, any mutual demands existing at the time of the commencement of the suit may be set off.



§ 13-7-6. Setoff of claims or demands against beneficiaries of suits

If the plaintiff sues for the benefit of another person, a setoff against the beneficiary shall be allowed.



§ 13-7-7. Allowance of setoff against original payee in action by holder or transferee of negotiable instrument received under dishonor

When suit is brought by a holder or transferee on a negotiable instrument received under dishonor, no setoff shall be allowed against the original payee except such as is in some way connected with the debt sued on or the transaction from which it sprang.



§ 13-7-8. Allowance of setoff of debt of testator or intestate against representative of estate

A debt of a testator or intestate is not a proper setoff against a debt contracted with the representative of the estate unless both were contracted during the lifetime of the decedent.



§ 13-7-9. Allowance of setoff of distributive share in estate against judgment against legatee or owner of share

A legatee or owner of a distributive share in an estate may set off such share against a judgment against him unless special reason exists requiring the collection of the judgment.



§ 13-7-10. Allowance of setoff of value of improvements against claim for mesne profits

The value of improvements made by one bona fide in possession under a claim of right may be set off against a claim for mesne profits.



§ 13-7-11. Allowance of setoff of debt not due against claim of nonresident or insolvent plaintiff

If a plaintiff resides outside this state or is insolvent, the defendant may set off against him a debt not due under such equitable terms as may be prescribed by the court.



§ 13-7-12. Grounds for allowance of recoupment generally

Recoupment lies for overpayments by the defendant or for payments by fraud, accident, or mistake.



§ 13-7-13. Actions in which recoupment may be pleaded; procedure where damages of defendant exceed damages of plaintiff

Recoupment may be pleaded in all actions ex contractu where the plaintiff is liable to the defendant under the same contract.

If the damages of the defendant exceed those of the plaintiff, the defendant shall be awarded the amount of such excess from the plaintiff.



§ 13-7-14. Effect of conflict between this chapter and Chapter 11 of Title 9

In the event of a conflict between this chapter and Chapter 11 of Title 9, the latter shall control to the extent of the conflict.

Title Note

Chapter Note






Chapter 8 - Illegal and Void Contracts Generally

Article 1 - General Provisions

§ 13-8-1. Contracts to do immoral or illegal things

A contract to do an immoral or illegal thing is void. If the contract is severable, however, the part of the contract which is legal will not be invalidated by the part of the contract which is illegal.



§ 13-8-2. Contracts contravening public policy generally

(a) A contract that is against the policy of the law cannot be enforced. Contracts deemed contrary to public policy include but are not limited to:

(1) Contracts tending to corrupt legislation or the judiciary;

(2) Contracts in general restraint of trade, as distinguished from contracts which restrict certain competitive activities, as provided in Article 4 of this chapter;

(3) Contracts to evade or oppose the revenue laws of another country;

(4) Wagering contracts; or

(5) Contracts of maintenance or champerty.

(b) A covenant, promise, agreement, or understanding in or in connection with or collateral to a contract or agreement relative to the construction, alteration, repair, or maintenance of a building structure, appurtenances, and appliances, including moving, demolition, and excavating connected therewith, purporting to require that one party to such contract or agreement shall indemnify, hold harmless, insure, or defend the other party to the contract or other named indemnitee, including its, his, or her officers, agents, or employees, against liability or claims for damages, losses, or expenses, including attorney fees, arising out of bodily injury to persons, death, or damage to property caused by or resulting from the sole negligence of the indemnitee, or its, his, or her officers, agents, or employees, is against public policy and void and unenforceable. This subsection shall not affect any obligation under workers' compensation or coverage or insurance specifically relating to workers' compensation, nor shall this subsection apply to any requirement that one party to the contract purchase a project specific insurance policy, including an owner's or contractor's protective insurance, builder's risk insurance, installation coverage, project management protective liability insurance, an owner controlled insurance policy, or a contractor controlled insurance policy.

(c) A covenant, promise, agreement, or understanding in or in connection with or collateral to a contract or agreement for engineering, architectural, or land surveying services purporting to require that one party to such contract or agreement shall indemnify, hold harmless, insure, or defend the other party to the contract or other named indemnitee, including its, his, or her officers, agents, or employees, against liability or claims for damages, losses, or expenses, including attorney fees, is against public policy and void and unenforceable, except for indemnification for damages, losses, or expenses to the extent caused by or resulting from the negligence, recklessness, or intentionally wrongful conduct of the indemnitor or other persons employed or utilized by the indemnitor in the performance of the contract. This subsection shall not affect any obligation under workers' compensation or coverage or insurance specifically relating to workers' compensation, nor shall this subsection apply to any requirement that one party to the contract purchase a project specific insurance policy or project specific policy endorsement.



§ 13-8-2.1. Contracts in partial restraint of trade

Repealed by Ga. L. 2011, p. 399, § 3/HB 30, effective May 11, 2011.



§ 13-8-3. Gambling contracts

(a) Gambling contracts are void; and all evidences of debt, except negotiable instruments in the hands of holders in due course or encumbrances or liens on property, executed upon a gambling consideration, are void in the hands of any person.

(b) Money paid or property delivered upon a gambling consideration may be recovered from the winner by the loser by institution of an action for the same within six months after the loss and, after the expiration of that time, by institution of an action by any person, at any time within four years, for the joint use of himself and the educational fund of the county.



§ 13-8-4. Liability of stakeholder of money risked on wager

A stakeholder of money risked on a wager shall be obligated to repay the money to the party depositing it, upon demand, before it is actually paid to the winner; but if he pays the money to the winner bona fide, and without notice of the depositor's intention to retract, he shall not be liable for such payment.






Article 2 - Regulation of Agricultural Equipment Manufacturers, Distributors, and Dealers

§ 13-8-11. Legislative findings

The General Assembly finds that the distribution of equipment primarily designed for or used in agriculture in the State of Georgia vitally affects the general economy of the state and the public interest and public welfare and, in the exercise of its police power, it is necessary to regulate equipment primarily designed for or used in agriculture and related equipment manufacturers, distributors, dealers, and their representatives doing business in Georgia in order to prevent frauds, unfair business practices, unfair methods of competition, impositions, and other abuses upon its citizens.



§ 13-8-12. Definitions

As used in this article, the term:

(1) "Dealer" means any person who sells, maintains, solicits, or advertises the sale of new and used equipment to the consuming public. It shall not include (A) public officers while performing their duties as such officers; (B) persons making casual sales of their own equipment not subject to sales tax under the laws of the State of Georgia; (C) persons engaged in the auction sale of equipment; or (D) dealers in used equipment.

(2) "Dealership" means the business of selling or attempting to effect the sale by a dealer of new equipment or the right conferred by written or oral agreement with the manufacturer, distributor, or wholesaler for a definite or indefinite period of time to sell or attempt to effect the sale of new equipment.

(3) "Distributor" or "wholesaler" means any person, company, or corporation who sells or distributes new equipment to dealers and who maintains distributor representatives within the state.

(4) "Distributor branch" means a branch office maintained by a distributor or wholesaler which sells or distributes new equipment to dealers.

(5) "Distributor representative" means a representative employed by a distributor branch, distributor, or wholesaler.

(6) "Equipment" means tractors, farm equipment, or equipment primarily designed for or used in agriculture, horticulture, irrigation for agriculture or horticulture, and other such equipment which is considered tax exempt and sold by the franchised equipment dealer.

(7) "Factory branch" means a branch office maintained by a manufacturer which manufactures and assembles equipment for sale to distributors or dealers or which is maintained for directing and supervising the representatives of the manufacturer.

(8) "Factory representative" means a representative employed by a manufacturer or employed by a factory branch for the purpose of making or promoting the sale of equipment or for supervising, servicing, instructing, or contracting with equipment dealers or prospective dealers.

(9) "Franchise" means an oral or written agreement for a definite or indefinite period of time in which a manufacturer, distributor, or wholesaler grants to a dealer permission to use a trade name, service mark, or related characteristic, and in which there is a community of interest in the marketing of equipment or services related thereto at wholesale or retail, whether by leasing, sale, or otherwise.

(10) "Franchisee" means a dealer to whom a franchise is offered or granted.

(11) "Franchisor" means a manufacturer, distributor, or wholesaler who grants a franchise to a dealer.

(12) "Fraud" means, in addition to its normal legal connotation, the following: a misrepresentation in any manner, whether intentionally false or arising from gross negligence, of a material fact; a promise or representation not made honestly and in good faith; or an intentional failure to disclose a material fact.

(13) "Manufacturer" means any person engaged in the business of manufacturing or assembling new and unused equipment.

(14) "New equipment" means a unit of equipment which has not been previously sold to and put into regular use or service by any person except a distributor or wholesaler or dealer for resale.

(15) "Person" means a natural person, corporation, partnership, trust, or other business entity; and, in case of a business entity, it shall include any other entity in which it has a majority interest or which it effectively controls as well as the individual officers, directors, and other persons in active control of the activities of each such entity.

(16) "Relevant market area" means the geographic area for which a dealer is assigned responsibility for selling or soliciting or advertising the sale of equipment under the terms of a franchise.

(17) "Sale" means the issuance, transfer, agreement for transfer, exchange, pledge, hypothecation, or mortgage in any form, whether by transfer in trust or otherwise, of any unit of equipment or interest therein or of any franchise related thereto; any option, subscription or other contract, or solicitation looking to a sale; or an offer or attempt to sell in any form, whether in oral or written form.

(18) "Termination" of a contract or agreement means the termination, cancellation, nonrenewal, or noncontinuation of the contract or agreement.



§ 13-8-13. Persons subject to provisions of article

Any person who engages directly or indirectly in purposeful contacts within this state in connection with the offering or advertising for sale of new equipment and parts shall be subject to the provisions of this article and shall be subject to the jurisdiction of the courts of this state upon service of process in accordance with the provisions of the laws of the State of Georgia.



§ 13-8-14. Unfair competition; unfair or deceptive acts

Unfair methods of competition and unfair or deceptive acts or practices as defined in Code Section 13-8-15 are declared to be unlawful.



§ 13-8-15. Unfair methods of competition and unfair or deceptive acts or practices

(a) It shall be deemed a violation of Code Section 13-8-14 for any manufacturer, factory branch, factory representative, distributor, or wholesaler, distributor branch, distributor representative, or dealer to engage in any action which is arbitrary, in bad faith, or unconscionable and which causes damage in terms of law or equity to any of the parties or to the public.

(b) It shall be deemed a violation of Code Section 13-8-14 for a manufacturer, a distributor, a wholesaler, a distributor branch or division, a factory branch or division, or a wholesale branch or division, or officer, agent, or other representative thereof, to coerce, or attempt to coerce, any dealer:

(1) To order or accept delivery of any unit of equipment, parts or accessories therefor, or any other commodity or commodities which such dealer has not voluntarily ordered; or

(2) To order or accept delivery of any equipment with special features, accessories, or equipment not included in the base list price of such equipment as publicly advertised by the manufacturer thereof.

(c) It shall be deemed a violation of Code Section 13-8-14 for a manufacturer, a distributor, a wholesaler, a distributor branch or division, a factory branch or division, or a wholesale branch or division, or officer, agent, or other representative thereof:

(1) To refuse to deliver in reasonable quantities and within a reasonable time after receipt of dealer's order to any dealer having a franchise or contractual agreement for the retail sale of new equipment sold or distributed by such manufacturer, distributor branch or division, factory branch or division, or wholesale branch or division any item of equipment covered by such franchise or contract specifically advertised or represented by such manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, or wholesale branch or division to be available for immediate delivery; provided, however, that the failure to deliver any such unit of equipment shall not be considered a violation of this article if such failure is due to prudent and reasonable restriction on extension of credit by the franchisor to the dealer, an act of God, work stoppage or delay due to a strike or labor difficulty, a bona fide shortage of materials, freight embargo, or other cause over which the manufacturer, distributor, or wholesaler, or any agent thereof, shall have no control;

(2) To coerce, or attempt to coerce, any dealer to enter into any agreement, whether written or oral, supplementary to an existing franchise with such manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, or wholesale branch or division, or officer, agent, or other representative thereof; or to do any other act prejudicial to such dealer by threatening to cancel any franchise or any contractual agreement existing between such manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, or wholesale branch or division, and such dealer; provided, however, that notice in good faith to any dealer of such dealer's violation of any terms or provisions of such franchise or contractual agreement shall not constitute a violation of this article if such notice is in writing mailed by registered or certified mail or statutory overnight delivery to such dealer at his or her current business address;

(3)(A) To terminate the franchise or selling agreement of any such dealer without due cause, as defined in subparagraph (C) of this paragraph. The termination of a franchise or selling agreement, without due cause, shall constitute an unfair termination, regardless of the specified time period of such franchise or selling agreement. Except where the grounds for such termination fall within division (iii) of subparagraph (C) of this paragraph, such manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, or wholesale branch or division, or officer, agent, or other representative thereof, shall notify a dealer in writing of the termination of the franchise or selling agreement of such dealer at least 90 days before the effective date thereof, stating the specific grounds for such termination; and in no event shall the contractual term of any such franchise or selling agreement expire, without the written consent of the dealer involved, prior to the expiration of at least 90 days following such written notice. During the 90 day period, either party may, in appropriate circumstances, petition a court to modify such 90 day stay or to extend it pending a final determination of such proceedings on the merits. The court shall have authority to grant preliminary and final injunctive relief. Should the dealer cure the claimed deficiency within the 90 day period, then the franchise or selling agreement shall not be terminated.

(B) Before termination of the franchise or selling agreement because of the dealer's failure to meet reasonable marketing criteria or market penetration, the manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, or wholesale branch or division, or officer, agent, or other representative thereof, shall provide written notice of such intention at least one year in advance. After such notice, the manufacturer or other entity issuing the notice shall make good faith efforts to work with the dealer to gain the desired market share including, without limitation, reasonably making available to the dealer an adequate inventory of new equipment and parts and competitive marketing programs. The manufacturer or other entity, at the end of the one-year notice period, may terminate or elect not to renew the agreement only upon further written notice specifying the reasons for determining that the dealer failed to meet reasonable criteria or market penetration. Such written notice must specify that termination is effective 90 days from the date of the notice. Either party may petition the court pursuant to subparagraph (A) of this paragraph for the relief specified therein. Should the dealer cure the claimed deficiency within the 90 day period, then the franchise or selling agreement shall not be terminated.

(C) As used in this paragraph, tests for determining what constitutes due cause for a manufacturer or distributor to terminate a franchise agreement shall include whether the dealer:

(i) Has transferred an ownership interest in the dealership without the manufacturer's or distributor's consent;

(ii) Has made a material misrepresentation in applying for or acting under the franchise agreement;

(iii) Has filed a voluntary petition in bankruptcy or has had an involuntary petition in bankruptcy filed against the dealer which has not been discharged within 30 days after the filing, is in default under the provisions of a security agreement in effect with the manufacturer or distributor, or is in receivership;

(iv) Has engaged in an unfair business practice;

(v) Has inadequately represented the manufacturer's or distributor's products with respect to sales, service, or warranty work;

(vi) Has engaged in conduct which is injurious or detrimental to the public welfare;

(vii) Has inadequate sales and service facilities and personnel;

(viii) Has failed to comply with an applicable licensing law;

(ix) Has been convicted of a crime, the effect of which would be detrimental to the manufacturer, distributor, or dealership;

(x) Has failed to operate in the normal course of business for seven consecutive business days;

(xi) Has relocated the dealer's place of business without the manufacturer's or distributor's consent; or

(xii) Has failed to comply with the terms of the dealership or franchise agreement;

(4) To resort to or use any false or misleading advertisement in connection with its business as such manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, or wholesale branch or division, or officer, agent, or other representative thereof;

(5) To offer to sell or to sell any new unit of equipment, or parts or accessories therefor, to any other dealer at a lower actual price therefor than the actual price offered to any other dealer for the same model equipment identically equipped; or to utilize any device including, but not limited to, sales promotion plans or programs which result in such lesser actual price; provided, however, that the provisions of this paragraph shall not apply to sales to a dealer for resale to any unit of the United States government, the state, or any of its political subdivisions; and provided, further, that the provisions of this paragraph shall not apply so long as a manufacturer, distributor, or wholesaler, or any agent thereof, sells or offers to sell such new equipment, parts, or accessories to all their franchised dealers at an equal price;

(6) To discriminate willfully, either directly or indirectly, in price, programs, or terms of sale offered to franchisees, where the effect of such discrimination may be to lessen competition substantially or to give to one holder of a franchise any business or competitive advantage not offered to all holders of the same or similar franchise;

(7) To prevent or attempt to prevent, by contract or otherwise, any dealer from changing the capital structure of his or her dealership or the means by or through which he or she finances the operation of his or her dealership, provided such dealer at all times meets any reasonable capital standards agreed to between the dealership and the manufacturer, distributor, or wholesaler and provided such change by the dealer does not result in a change in the executive management of the dealership;

(8) To prevent or attempt to prevent, by contract or otherwise, any dealer or any officer, partner, or stockholder of any dealer from selling or transferring any part of the interest of any of them to any other person or persons or party or parties; provided, however, that no dealer, officer, partner, or stockholder shall have the right to sell, transfer, or assign the franchise or power of management or control thereunder without the consent of the manufacturer, distributor, or wholesaler, except that such consent shall not be unreasonably withheld;

(8.1) To prevent a dealer from having an investment in or holding a dealership contract for the sale of competing product lines or makes of equipment, or to require a dealer to provide separate facilities for competing product lines or makes of equipment;

(8.2) To impose, directly or indirectly, unreasonable restrictions on the dealer relative to transfer, sale, renewal, termination, location, or site control;

(9) To obtain money, goods, services, anything of value, or any other benefit from any other person with whom the dealer does business or employs on account of or in relation to the transactions between the dealer, the franchisor, and such other person; or

(10) To require a dealer to assent to a release, assignment, notation, waiver, or estoppel which would relieve any person from liability imposed by this article.

(d) It shall be deemed a violation of Code Section 13-8-14 for a dealer:

(1) To require a retail purchaser of a new unit of equipment, as a condition of sale and delivery thereof, also to purchase special features, appliances, equipment, parts, or accessories not desired or requested by the purchaser; provided, however, that this prohibition shall not apply to special features, appliances, equipment, parts, or accessories which are already installed when the unit of equipment is received by the dealer from the manufacturer, distributor, or wholesaler thereof;

(2) To represent and sell as new and unused any unit of equipment which has been used and operated for demonstration or other purposes without stating to the purchaser the approximate amount of use the unit of equipment has experienced; or

(3) To resort to or use any false or misleading advertisement in connection with his or her business as such dealer.



§ 13-8-15.1. Notice to competitors within market area

Any manufacturer, distributor, or wholesaler which intends to establish a new dealership or to relocate a current dealership for a particular product line or make of equipment within the relevant market area of an existing dealership of the same product line or make of equipment shall give written 90 day notice of such intent by certified mail or statutory overnight delivery, return receipt requested, to such existing dealership. The notice shall include:

(1) The specific location of the additional or relocated dealership;

(2) The date on or after which the additional or relocated dealership will commence operation at the new location;

(3) The identity of all existing dealerships in whose relevant market area the new or relocated dealership is to be located; and

(4) The names and addresses of the dealer and principals in the new or relocated dealership.



§ 13-8-15.2. Use of dealership by manufacturers, distributors, and wholesalers

(a) A manufacturer, distributor, or wholesaler may sell or lease new equipment for use within this state. If the equipment is prepared for delivery or serviced by a dealer, the manufacturer, distributor, or wholesaler shall reasonably compensate the dealer for the preparation and delivery of the new equipment and pay to the dealer a reasonable commission on the sale or lease of the new equipment which shall be not less than 8 percent of the sale price of the equipment. The manufacturer, distributor, or wholesaler, if practicable, shall utilize the dealer in the relevant market area described in subsection (b) of this Code section for preparation and delivery. This compensation must be paid or credited in the same manner as provided in Code Section 13-8-17. This subsection shall not be applicable to any liquidation or sale of equipment which has been ordered by any court.

(b) For purposes of this Code section, equipment is considered to be used primarily within a dealer's relevant market area if the new equipment is located or housed at a user's facility located within that relevant market area.



§ 13-8-16. Predelivery and preparation obligations; repair parts availability; return of surplus parts inventory

(a) Every manufacturer shall specify and every dealer shall provide and fulfill reasonable predelivery and preparation obligations for its equipment prior to delivery of same to retail purchasers.

(b) Every manufacturer shall provide for repair parts availability throughout the reasonable useful life of any equipment sold.

(c) Every manufacturer or distributor shall provide to each of its dealers, on an annual basis, an opportunity to return a portion of such dealer's surplus parts inventory for credit. The surplus parts return procedure shall be administered as follows:

(1) The manufacturer or distributor may specify and thereupon notify its dealers of a time period of at least 60 days' duration, during which time dealers may submit their surplus parts lists and return their surplus parts to the manufacturer or distributor;

(2) If a manufacturer or distributor has not notified a dealer of a specific time period for returning surplus parts within the preceding 12 months, then it shall authorize and allow the dealer's surplus parts return request within 30 days after receipt of such request from such dealer;

(3) Pursuant to the provisions of this subsection, a manufacturer or distributor must allow surplus parts return authority on a dollar value of parts equal to 8 percent of the total dollar value of parts purchased by the dealer from the manufacturer or distributor during the 12 month period immediately preceding the notification to such dealer by the manufacturer or distributor of the surplus parts return program, or the month such dealer's return request is made, whichever is applicable; provided, however, that such dealer may, at his or her option, elect to return a dollar value of his or her surplus parts less than 8 percent of the total dollar value of parts purchased by such dealer from the manufacturer or distributor during the preceding 12 month period as provided in this subsection;

(4) No obsolete or superseded part may be returned, but any part listed in the manufacturer's, wholesaler's, or distributor's current parts price list at the date of notification to the dealer by the manufacturer or distributor of the surplus parts return program, or the date of a dealer's parts return request, whichever is applicable, shall be eligible for return and credit as specified in this subsection; provided, however, that returned parts must be in new and unused condition and must have been purchased from the manufacturer, wholesaler, or distributor to whom they are returned;

(5) The minimum lawful credit to be allowed for returned parts shall be 85 percent of the wholesale cost thereof as listed in the manufacturer's, wholesaler's, or distributor's current parts price list at the date of the notification to the dealer by the manufacturer, wholesaler, or distributor of the surplus parts return program, or the date of a dealer's parts return request, whichever is applicable;

(6) Applicable credit pursuant to this subsection must be issued to the dealer within 30 days after receipt of his or her returned parts by the manufacturer or distributor; or

(7) Packing and return freight expense incurred in any return of surplus parts pursuant to the terms of this Code section shall be borne by the dealer.



§ 13-8-17. Warranty agreements; disapproval of claims under warranty agreements; special handling of claims; calculation of compensation to dealer for warranty work; amounts owed to a dealer; audit of warranty claims

(a) Every manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, or wholesale branch or division shall provide a fair and reasonable warranty agreement on any new unit of equipment which it sells and shall fairly compensate each of its dealers for labor and parts used in fulfilling such warranty agreement. All claims for payment under such warranty agreements made by dealers under this subsection for such labor and parts shall be paid within 30 days following their approval. All such claims shall be either approved or disapproved within 30 days after their receipt; and, when any such claim is disapproved, the dealer who submits it shall be notified in writing of its disapproval within such period; and each such notice shall state the specific grounds upon which the disapproval is based. Any special handling of claims required of the dealer by the manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, or wholesale branch or division, and not uniformly required of all dealers of that make, may be enforced only after 30 days' notice in writing to the dealer and upon good and sufficient reason.

(b) The minimum lawful basis for compensating said dealer for warranty work as provided for in this subsection shall be calculated for labor in accordance with the reasonable and customary amount of time required to complete such work, expressed in hours and fractions of hours multiplied by the dealer's established hourly retail labor rate. Prior to filing a claim for reimbursement for warranty work, the dealer must notify the applicable manufacturer, wholesaler, or distributor of his or her hourly retail labor rate. The minimum lawful basis for compensation to the dealer for parts used in fulfilling said warranty work shall be at the dealer's costs thereof, including all freight and handling charges applicable thereto, plus 15 percent of said sum to reimburse the dealer's reasonable costs of doing business and providing such warranty service on the manufacturer's behalf.

(c) It shall be unlawful to deny, delay payment for, or restrict a claim by a dealer for warranty service or parts, incentives, hold-backs, or other amounts owed to a dealer unless the denial, delay, or restriction is the direct result of a material defect in the claim that affects its validity.

(d) A manufacturer, distributor, or wholesaler may audit warranty claims submitted by its dealers only for a period of up to one year following payment of such claims and may charge back to its dealers only those amounts based upon paid claims shown by audit to be invalid; provided, however, that this limitation shall not apply in any case of fraudulent claims.



§ 13-8-17.1. Time for audits of dealerships

Any audit of a dealer by or on behalf of a manufacturer, distributor, or wholesaler for sales incentives, service incentives, rebates, or other forms of incentive compensation shall be completed not later than six months after the date of the termination of such incentive compensation program; provided, however, that this limitation shall not apply in any case of fraudulent claims.



§ 13-8-18. Agreements to which article applies

The provisions of this article shall apply to all written or oral agreements between a manufacturer, wholesaler, or distributor with a dealer including, but not limited to, the franchise offering, the franchise agreement, sales of goods, services and advertising, leases or mortgages of real or personal property, promises to pay, security interests, pledges, insurance contracts, advertising contracts, construction or installation contracts, servicing contracts, and all other such agreements in which the manufacturer, wholesaler, or distributor has any direct or indirect interest.



§ 13-8-19. Failure to renew, termination of, or restriction on transfer of franchise without due cause

It shall be unlawful for the manufacturer, wholesaler, distributor, or franchisor, without due cause, to fail to renew on terms then equally available to all its dealers, to terminate a franchise, or to restrict the transfer of a franchise unless the franchisee shall receive fair and reasonable compensation for the inventory of the business. As used in this Code section, "due cause" shall be construed in accordance with the definition of same as contained in subparagraph (c)(3)(C) of Code Section 13-8-15.



§ 13-8-20. Damages recoverable for injuries sustained by violations; class actions; punitive damages

(a) In addition to temporary or permanent injunctive relief as provided in subparagraph (c)(3)(A) of Code Section 13-8-15, any person who shall be injured in his or her business or property by reason of anything forbidden by or in noncompliance with the requirements of this article may bring an action therefor in the appropriate superior court of this state and shall recover the actual damages sustained and the costs of such action, including a reasonable attorney's fee.

(b) When such action is one of common or general interest to many persons or when the parties are numerous and it is impracticable to bring them all before the court, one or more may bring a class action for the benefit of the whole, including actions for injunctive relief.

(c) In an action for money damages, if the jury finds that the defendant acted maliciously, the jury may award punitive damages as permitted by Georgia law.



§ 13-8-21. Contracts and agreements in violation of article deemed void

Any contract or franchise agreement or part thereof or practice thereunder in violation of any provision of this article shall be deemed against public policy and shall be void and unenforceable.



§ 13-8-22. Repurchase of inventory upon termination of franchise; payment for inventory repurchased; title to repurchased inventory; exempt inventory items; civil liability for failure to repurchase inventory

(a) Whenever any dealer enters into a franchise agreement with a manufacturer, distributor, or wholesaler wherein the dealer agrees to maintain an inventory of equipment or repair parts and the franchise is subsequently terminated, the manufacturer, distributor, or wholesaler shall repurchase the inventory as provided in this article. The dealer may keep the inventory if he or she desires. If the dealer has any outstanding debts to the manufacturer, distributor, or wholesaler, then the repurchase amount may be credited to the dealer's account.

(b) The manufacturer, distributor, or wholesaler shall repurchase that inventory previously purchased from it and held by the dealer on the date of termination of the contract. The manufacturer, distributor, or wholesaler shall pay 100 percent of the actual dealer cost, including freight, of all new, unsold, undamaged, and complete units of equipment which are resalable and 100 percent of the current wholesale price of all new, unused, undamaged repair parts and accessories which are listed in the manufacturer's current parts price list. The manufacturer, distributor, or wholesaler shall pay the dealer 5 percent of the current wholesale price on all new, unused, and undamaged repair parts returned to cover the cost of handling, packing, and loading. The manufacturer, distributor, or wholesaler shall have the option of performing the handling, packing, and loading in lieu of paying the 5 percent sum imposed by this subsection for these services.

(c) Upon payment within a reasonable time of the repurchase amount to the dealer, the title and right of possession to the repurchased inventory shall transfer to the manufacturer, distributor, or wholesaler, as the case may be.

(d) The provisions of this article shall not require the repurchase from a dealer of:

(1) Any single repair part which is priced as a set of two or more items;

(2) Any repair part which, because of its condition, is not resalable as a new part without repackaging or reconditioning;

(3) Any inventory for which the dealer is unable to furnish evidence, reasonably satisfactory to the manufacturer, distributor, or wholesaler, of good title, free and clear of all claims, liens, and encumbrances;

(4) Any inventory which the dealer desires to keep, provided the dealer has a contractual right to do so;

(5) Any unit of equipment which is not in new, unused, undamaged, complete condition;

(6) Any repair parts which are not in new, unused, undamaged condition;

(7) Any inventory which was ordered by the dealer on or after the date of receipt of the notification of termination of the franchise; or

(8) Any inventory which was acquired by the dealer from any source other than the manufacturer, distributor, or wholesaler.

(e) If any manufacturer, distributor, or wholesaler shall fail or refuse to repurchase any inventory covered under the provisions of this article within 60 days after termination of a dealer's contract, it shall be civilly liable for 100 percent of the current wholesale price of the inventory plus any freight charges paid by the dealer, such dealer's reasonable attorney's fees, court costs, and interest on the current wholesale price computed at the legal interest rate from the sixty-first day after termination.



§ 13-8-23. Repurchase of inventory upon death or incapacity of dealer or majority stockholder of corporate dealer

In the event of the death or incapacity of the dealer or the majority stockholder of a corporation operating as a dealer, the manufacturer, distributor, or wholesaler shall, at the option of the heirs at law, if the dealer died intestate, or the devisees or transferees under the terms of the deceased dealer's last will and testament, if said dealer died testate, repurchase the inventory from said heirs or devisees as aforesaid as if the manufacturer, distributor, or wholesaler had terminated the contract, and the inventory repurchase provisions of Code Section 13-8-22 are made expressly applicable hereto. The heirs or devisees as aforesaid shall have one year from the date of the death of the retailer or majority stockholder to exercise their option under this article; provided, however, that nothing in this article shall require the repurchase of inventory if the heirs or devisees as aforesaid and the manufacturer, distributor, or wholesaler enter into a new franchise agreement to operate the retail dealership.



§ 13-8-24. Indemnification of dealer for losses relating to manufacture, assembly, design, or functions beyond control of dealer

A manufacturer, distributor, or wholesaler, as the case may be, will fully indemnify and hold harmless its dealer against any losses including, but not limited to: court costs and reasonable attorney's fees or damages arising out of complaints, claims, or lawsuits including, but not limited to, strict liability, negligence, misrepresentation, express or implied warranty, or rescission of the sale where the complaint, claim, or lawsuit relates to the manufacture, assembly, or design of new items covered by this article, parts or accessories, or other functions by the manufacturer, distributor, or wholesaler which are beyond the control of the dealer.



§ 13-8-25. Applicability of article to existing contracts without expiration dates and to contracts entered or renewed on or after July 1, 2002

The provisions of this article shall apply to all contracts now in effect which have no expiration date and are a continuing contract and all other contracts entered into or renewed on or after July 1, 2002. Any contract in force and effect prior to July 1, 2002, which by its own terms will terminate on a date subsequent thereto shall be governed by the law as it existed prior to July 1, 2002.






Article 3 - Regulation of Farm Equipment Manufacturers, Distributors, and Dealers

§ 13-8-31. Legislative findings

The General Assembly finds that the distribution of farm equipment in the State of Georgia vitally affects the general economy of the state and the public interest and public welfare and, in the exercise of its police power, it is necessary to regulate farm equipment manufacturers, distributors, dealers, and their representatives doing business in Georgia in order to prevent frauds, unfair business practices, unfair methods of competition, impositions, and other abuses upon its citizens.



§ 13-8-32. Definitions

As used in this article, the term:

(1) "Distributor" or "wholesaler" means any person, company, or corporation who purchases farm equipment or implements or parts from a manufacturer and resells the same at wholesale to dealers.

(2) "Distributor or wholesaler branch" means a branch office maintained by a distributor or wholesaler which sells or distributes farm equipment or implements or parts to tractor or farm equipment dealers.

(3) "Distributor representative" means a representative employed by a distributor branch or distributor.

(4) "Factory branch" means a branch office maintained by a manufacturer which manufactures and assembles farm equipment or implements or parts for sale to distributors, tractor or farm equipment dealers, or wholesalers or which is maintained for directing and supervising the representatives of the manufacturer.

(5) "Factory representative" means a representative employed by a manufacturer or employed by a factory branch for the purpose of making or promoting the sale of farm equipment or implements or parts or for supervising, servicing, instructing, or contracting with farm equipment dealers or prospective dealers or wholesalers.

(6) "Farm equipment dealer" means any person who sells, solicits, or advertises the sale of farm equipment to the consuming public. It shall not include (A) receivers, trustees, administrators, executors, guardians, or other persons appointed by or acting under judgment, decree, or order of any court; (B) public officers while performing their duties as such officers; (C) persons making casual sales of their own item of farm equipment not subject to sales tax under the laws of the State of Georgia; (D) persons engaged in the auction sale of farm equipment; or (E) dealers in used farm equipment.

(7) "Farm equipment or implements" means those farm implements primarily designed for use in agriculture.

(8) "Franchise" means an oral or written agreement for a definite or indefinite period of time in which a manufacturer grants to a wholesaler permission to use a trade name, service mark, or related characteristic, and in which there is a community of interest in the marketing of farm equipment or implements or parts or services related thereto at wholesale whether by leasing, sale, or otherwise.

(9) "Franchisee" means a wholesaler to whom a franchise is offered or granted.

(10) "Franchisor" means a manufacturer who grants a franchise to a wholesaler.

(11) "Fraud" means, in addition to its normal legal connotation, the following: a misrepresentation in any manner, whether intentionally false or arising from gross negligence, of a material fact; a promise or representation not made honestly and in good faith; or an intentional failure to disclose a material fact.

(12) "Manufacturer" means any person engaged in the business of manufacturing or assembling farm equipment or implements or parts.

(13) "New farm equipment or implements" means a unit of farm equipment or implement which has not been previously sold to and put into regular use or service by any person except a wholesaler for resale.

(14) "Person" means a natural person, corporation, partnership, trust, or other business entity; and, in case of a business entity, it shall include any other entity in which it has a majority interest or effectively controls as well as the individual officers, directors, and other persons in active control of the activities of each such entity.

(15) "Sale" means the issuance, transfer, agreement for transfer, exchange, pledge, hypothecation, or mortgage in any form, whether by transfer in trust or otherwise, of any unit of farm equipment or implement or parts or interest therein or of any franchise related thereto; any option, subscription or other contract, or solicitation, looking to a sale, or offer or attempt to sell in any form, whether in oral or written form.



§ 13-8-33. Persons subject to provisions of article

Any person who engages directly or indirectly in purposeful contacts within this state in connection with the offering or advertising for sale of farm machinery or implements and parts shall be subject to the provisions of this article and shall be subject to the jurisdiction of the courts of this state upon service of process in accordance with the provisions of the laws of the State of Georgia.



§ 13-8-34. Unfair competition; unfair or deceptive acts

Unfair methods of competition and unfair or deceptive acts or practices as defined in Code Section 13-8-35 are declared to be unlawful.



§ 13-8-35. Unfair methods of competition and unfair or deceptive acts or practices

(a) It shall be deemed a violation of Code Section 13-8-34 for any manufacturer, factory branch, factory representative, or wholesaler to engage in any action which is arbitrary, in bad faith, or unconscionable and which causes damage in terms of law or equity to any of the parties or to the public.

(b) It shall be deemed a violation of Code Section 13-8-34 for a manufacturer, a factory branch or division, or officer, agent, or other representative thereof, to coerce, or attempt to coerce, any wholesaler:

(1) To order or accept delivery of any unit of farm equipment or implements or parts or accessories therefor, or any other commodity or commodities which such wholesaler has not voluntarily ordered; or

(2) To order or accept delivery of any farm equipment or implements with special features, accessories, or equipment not included in the base list price of such farm equipment or implements as publicly advertised by the manufacturer thereof.

(c) It shall be deemed a violation of Code Section 13-8-34 for a manufacturer, a factory branch or division, or officer, agent, or other representative thereof:

(1) To refuse to deliver in reasonable quantities and within a reasonable time after receipt of wholesaler's order to any wholesaler having a franchise or contractual agreement for the sale of farm equipment or implements sold by such manufacturer or factory branch or division any item of farm equipment covered by such franchise or contract specifically advertised or represented by such manufacturer or factory branch or division to be available for immediate delivery; provided, however, the failure to deliver any such unit of farm equipment or implements shall not be considered a violation of this article if such failure is due to prudent and reasonable restriction on extension of credit by the franchisor to the wholesaler, an act of God, work stoppage or delay due to a strike or labor difficulty, a bona fide shortage of materials, freight embargo, or other cause over which the manufacturer or any agent thereof shall have no control;

(2) To coerce or attempt to coerce any wholesaler to enter into any agreement, whether written or oral, supplementary to an existing franchise with such manufacturer, factory branch or division, or officer, agent, or other representative thereof; or to do any other act prejudicial to such wholesaler by threatening to cancel any franchise or any contractual agreement existing between such manufacturer or factory branch or division, and such wholesaler; provided, however, that notice in good faith to any wholesaler of such wholesaler's violation of any terms or provisions of such franchise or contractual agreement shall not constitute a violation of this article if such notice is in writing mailed by registered or certified mail or statutory overnight delivery to such wholesaler at his current business address;

(3)(A) To terminate or cancel the franchise or selling agreement of any such wholesaler without due cause, as defined in subparagraph (B) of this paragraph. The nonrenewal of a franchise or selling agreement, without due cause, shall constitute an unfair termination or cancellation, regardless of the specified time period of such franchise or selling agreement. Except where the grounds for such termination or cancellation fall within division (iii) of subparagraph (B) of this paragraph, such manufacturer or factory branch or division, or officer, agent, or other representative thereof shall notify a wholesaler in writing of the termination or cancellation of the franchise or selling agreement of such wholesaler at least 60 days before the effective date thereof, stating the specific grounds for such termination or cancellation; and in no event shall the contractual term of any such franchise or selling agreement expire without the written consent of the wholesaler involved prior to the expiration of at least 60 days following such written notice. During the 60 day period, either party may, in appropriate circumstances, petition a court to modify such 60 day stay or to extend it pending a final determination of such proceedings on the merits. The court shall have authority to grant preliminary and final injunctive relief.

(B) As used in this paragraph, tests for determining what constitutes due cause for a manufacturer to terminate, cancel, or refuse to renew a franchise agreement shall include whether the wholesaler:

(i) Has transferred an ownership interest in the business without the manufacturer's consent;

(ii) Has made a material misrepresentation in applying for or acting under the franchise agreement;

(iii) Has filed a voluntary petition in bankruptcy or has had an involuntary petition in bankruptcy filed against the wholesaler which has not been discharged within 30 days after the filing, is in default under the provisions of a security agreement in effect with the manufacturer, or is in receivership;

(iv) Has engaged in an unfair business practice;

(v) Has inadequately represented the manufacturer's products with respect to sales, service, or warranty work;

(vi) Has engaged in conduct which is injurious or detrimental to the public welfare;

(vii) Has inadequate sales and service facilities and personnel;

(viii) Has failed to comply with an applicable licensing law;

(ix) Has been convicted of a crime, the effect of which would be detrimental to the manufacturer or wholesale business;

(x) Has failed to operate in the normal course of business for seven consecutive business days;

(xi) Has relocated the wholesaler's place of business without the manufacturer's consent; or

(xii) Has failed to comply with the terms of the franchise agreement;

(4) To resort to or use any false or misleading advertisement in connection with his business as such manufacturer, or factory branch or division, or officer, agent, or other representative thereof;

(5) To offer to sell any unit of farm equipment or implements or parts or accessories therefor to any other wholesaler at a lower actual price therefor than the actual price offered to any other wholesaler for farm equipment or implement identically equipped; or to utilize any device including, but not limited to, sales promotion plans or programs which result in such lesser actual price; provided, however, the provisions of this paragraph shall not apply to sales to a wholesaler for resale to any unit of the United States government, the state, or any of its political subdivisions; and provided, further, that the provisions of this paragraph shall not apply so long as a manufacturer sells or offers to sell such new farm equipment or implement, parts, or accessories to all their franchised wholesalers at an equal price;

(6) To discriminate willfully, either directly or indirectly, in price, programs, or terms of sale offered to franchisees, where the effect of such discrimination may be to lessen competition substantially or to give to one holder of a franchise any business or competitive advantage not offered to all holders of the same or similar franchise;

(7) To prevent or attempt to prevent, by contract or otherwise, any wholesaler from changing the capital structure of his business or the means by or through which he finances the operation of his business, provided the wholesaler at all times meets any reasonable capital standards agreed to between the wholesaler and the manufacturer and provided such change by the wholesaler does not result in a change in the executive management of the wholesaler;

(8) To prevent or attempt to prevent, by contract or otherwise, any wholesaler or any officer, partner, or stockholder of any wholesaler from selling or transferring any part of the interest of any of them to any other person or persons or party or parties; provided, however, that no wholesaler, officer, partner, or stockholder shall have the right to sell, transfer, or assign the franchise or power of management or control thereunder without the consent of the manufacturer, except that such consent shall not be unreasonably withheld;

(9) To obtain money, goods, services, anything of value, or any other benefit from any other person with whom the wholesaler does business or employs on account of or in relation to the transactions between the wholesaler, the franchisor, and such other person; or

(10) To require a wholesaler to assent to a release, assignment, notation, waiver, or estoppel which would relieve any person from liability imposed by this article.

(d) It shall be deemed a violation of Code Section 13-8-34 for a wholesaler:

(1) To require a purchaser of any unit of farm equipment or implement, as a condition of sale and delivery thereof, also to purchase special features, appliances, equipment, parts, or accessories not desired or requested by the purchaser; provided, however, that this prohibition shall not apply to special features, appliances, equipment, parts, or accessories which are already installed when a unit of farm equipment or implement is received by the wholesaler from the manufacturer thereof;

(2) To represent and sell as new and unused any unit of farm equipment or implement which has been used and operated for demonstration or other purposes without stating to the purchaser the approximate amount of use the unit of farm machinery or implement has experienced; or

(3) To resort to or use any false or misleading advertisement in connection with his business as such wholesaler.



§ 13-8-36. Predelivery and preparation obligations; repair parts availability; return of surplus parts inventory

(a) Every manufacturer shall specify and every wholesaler shall provide and fulfill reasonable predelivery and preparation obligations for its farm equipment or implements prior to delivery of same to purchasers.

(b) Every manufacturer shall provide for repair parts availability throughout the reasonable useful life of any farm equipment or implement sold.

(c) Every manufacturer shall provide to his wholesalers, on an annual basis, an opportunity to return a portion of his surplus parts inventory for credit. The surplus parts return procedure shall be administered as follows:

(1) The manufacturer may specify and thereupon notify his wholesalers of a time period of at least 60 days' duration, during which time wholesalers may submit their surplus parts list and return their surplus parts to the manufacturer;

(2) If a manufacturer has not notified a wholesaler of a specific time period for returning surplus parts within the preceding 12 months, then he shall authorize and allow the wholesaler's surplus parts return request within 30 days after receipt of such request from the wholesaler;

(3) Pursuant to the provisions of this subsection, a manufacturer must allow surplus parts return authority on a dollar value of parts equal to 10 percent of the total dollar value of purchases by the wholesaler from the manufacturer during the 12 month period immediately preceding the notification to the wholesaler by the manufacturer of the surplus parts return program, or the month the wholesaler's return request is made, whichever is applicable; provided, however, that the wholesaler may, at his option, elect to return a dollar value of his surplus parts less than 10 percent of the total dollar value of purchases by the wholesaler from the manufacturer during the preceding 12 month period as provided in this subsection;

(4) No obsolete or superseded part may be returned, but any part listed in the manufacturer's current parts price list at the date of notification to the wholesaler by the manufacturer of the surplus parts return program, or the date of a wholesaler's parts return request, whichever is applicable, shall be eligible for return and credit as specified in this subsection; provided, however, that returned parts must be in new and unused condition and must have been purchased from the manufacturer to whom they are returned;

(5) The minimum lawful credit to be allowed for returned parts shall be 85 percent of the wholesale cost thereof as listed in the manufacturer's current parts price list at the date of the notification to the wholesaler by the manufacturer of the surplus parts return program, or the date of a wholesaler's parts return request, whichever is applicable;

(6) Applicable credit pursuant to this subsection must be issued to the wholesaler within 30 days after receipt of his returned parts by the manufacturer; and

(7) Packing and return freight expense incurred in any return of surplus parts pursuant to the terms of this Code section shall be borne by the wholesaler.



§ 13-8-37. Warranty agreements; disapproval of claims under warranty agreements; special handling of claims; calculation of compensation to dealer for warranty work

Every manufacturer or factory branch or division shall reimburse its wholesalers for any expenses they incur in complying with the provisions of Georgia laws pertaining to warranty requirements for farm equipment or implements as they apply to products of the manufacturer.



§ 13-8-38. Agreements to which article shall apply

The provisions of this article shall apply to all written or oral agreements between a manufacturer with a wholesaler including, but not limited to, the franchise offering, the franchise agreement, sales of goods, services and advertising, leases or mortgages of real or personal property, promises to pay, security interests, pledges, insurance contracts, advertising contracts, construction or installation contracts, servicing contracts, and all other such agreements in which the manufacturer has any direct or indirect interest.



§ 13-8-39. Failure to renew, termination of, or restriction on transfer of franchise without due cause

It shall be unlawful for the manufacturer or franchisor, without due cause, to fail to renew on terms then equally available to all its wholesalers, to terminate a franchise, or to restrict the transfer of a franchise unless the franchisee shall receive fair and reasonable compensation for the inventory of the business. As used in this Code section, "due cause" shall be construed in accordance with the definition of same as contained in subparagraph (c)(3)(B) of Code Section 13-8-35.



§ 13-8-40. Damages recoverable for injuries sustained by violations of article; class actions; punitive damages

(a) In addition to temporary or permanent injunctive relief as provided in subparagraph (c)(3)(A) of Code Section 13-8-35, any person who shall be injured in his business or property by reason of anything forbidden in this article may bring an action therefor in the appropriate superior court of this state and shall recover the actual damages sustained and the costs of such action, including a reasonable attorney's fee.

(b) When such action is one of common or general interest to many persons or when the parties are numerous and it is impracticable to bring them all before the court, one or more may bring a class action for the benefit of the whole, including actions for injunctive relief.

(c) In an action for money damages, if the jury finds that the defendant acted maliciously, the jury may award punitive damages as permitted by Georgia law.



§ 13-8-41. Contracts and agreements in violation of article as void

Any contract or franchise agreement or part thereof or practice thereunder in violation of any provision of this article shall be deemed against public policy and shall be void and unenforceable.



§ 13-8-42. Repurchase of inventory upon termination of franchise; payment for inventory repurchased; title to repurchased inventory; exempt inventory items; civil liability for failure to repurchase inventory

(a) Whenever any wholesaler enters into a franchise agreement with a manufacturer wherein the wholesaler agrees to maintain an inventory of farm equipment or implements or repair parts and the franchise is subsequently terminated, the manufacturer shall repurchase the inventory as provided in this article. The wholesaler may keep the inventory if he desires. If the wholesaler has any outstanding debts to the manufacturer, then the repurchase amount may be credited to the wholesaler's account.

(b) The manufacturer shall repurchase that inventory previously purchased from him and held by the wholesaler on the date of termination of the contract. The manufacturer shall pay 100 percent of the actual wholesaler's cost, including freight, of all new, unsold, undamaged, and complete units of farm equipment or implements which are resalable, all demonstrator units of farm equipment or implements, and 100 percent of the current wholesale price of all new, unused, undamaged repair parts and accessories which are listed in the manufacturer's current parts price list. The manufacturer shall pay the wholesaler 5 percent of the current wholesale price on all new, unused, and undamaged repair parts returned to cover the cost of handling, packing, and loading.

(c) Upon payment within a reasonable time of the repurchase amount to the wholesaler, the title and right of possession to the repurchased inventory shall transfer to the manufacturer.

(d) The provisions of this article shall not require the repurchase from a wholesaler of:

(1) Any repair part which has a limited storage life or is otherwise subject to deterioration;

(2) Any single repair part which is priced as a set of two or more items;

(3) Any repair part which, because of its condition, is not resalable as a new part without repackaging or reconditioning;

(4) Any inventory for which the wholesaler is unable to furnish evidence, reasonably satisfactory to the manufacturer, of good title, free and clear of all claims, liens, and encumbrances;

(5) Any inventory which the wholesaler desires to keep, provided the wholesaler has a contractual right to do so;

(6) Any unit of farm equipment or implement which is not in new, unused, undamaged, complete condition, except units that have been used by the wholesaler as demonstrators;

(7) Any repair parts which are not in new, unused, undamaged condition;

(8) Any inventory which was ordered by the wholesaler on or after the date of receipt of the notification of termination of the franchise; or

(9) Any inventory which was acquired by the wholesaler from any source other than the manufacturer.

(e) If any manufacturer shall fail or refuse to repurchase any inventory covered under the provisions of this article within 60 days after termination of a wholesaler's contract, he shall be civilly liable for 100 percent of the current wholesale price of the inventory plus any freight charges paid by the wholesaler, the wholesaler's reasonable attorney's fees, court costs, and interest on the current wholesale price computed at the legal interest rate from the sixty-first day after termination.



§ 13-8-43. Repurchase of inventory upon death or incapacity of dealer or majority stockholder of corporate dealer

In the event of the death or incapacity of the wholesaler or the majority stockholder of a corporation operating as a wholesaler, the manufacturer shall, at the option of the heirs at law if the wholesaler died intestate, or the devisees or transferees under the terms of the deceased wholesaler's last will and testament if said wholesaler died testate, repurchase the inventory from said heirs or devisees as aforesaid as if the manufacturer had terminated the contract, and the inventory repurchase provisions of Code Section 13-8-42 are made expressly applicable hereto. The heirs or devisees as aforesaid shall have one year from the date of the death of the wholesaler or majority stockholder to exercise their option under this article; provided, however, that nothing in this article shall require the repurchase of inventory if the heirs or devisees as aforesaid and the manufacturer enter into a new franchise agreement to operate the wholesale business.



§ 13-8-44. Indemnification of dealer for losses relating to manufacture, assembly, design, or functions beyond control of dealer

A manufacturer will fully indemnify and hold harmless its wholesaler against any losses including, but not limited to, court costs and reasonable attorney's fees or damages arising out of complaints, claims, or lawsuits including, but not limited to, strict liability, negligence, misrepresentation, express or implied warranty, or rescission of the sale where the complaint, claim, or lawsuit relates to the manufacture, assembly, or design of new items covered by this article, parts or accessories, or other functions by the manufacturer which are beyond the control of the wholesaler.



§ 13-8-45. Applicability of article to existing contracts without expiration dates and to contracts entered or renewed after November 1, 1982

The provisions of this article shall apply to all contracts now in effect which have no expiration date and are a continuing contract and all other contracts entered into or renewed after November 1, 1982. Any contract in force and effect on November 1, 1982, which by its own terms will terminate on a date subsequent thereto shall be governed by the law as it existed prior to this article.






Article 4 - Restrictive Covenants in Contracts

§ 13-8-50. Legislative findings

The General Assembly finds that reasonable restrictive covenants contained in employment and commercial contracts serve the legitimate purpose of protecting legitimate business interests and creating an environment that is favorable to attracting commercial enterprises to Georgia and keeping existing businesses within the state. Further, the General Assembly desires to provide statutory guidance so that all parties to such agreements may be certain of the validity and enforceability of such provisions and may know their rights and duties according to such provisions.



§ 13-8-51. Definitions

As used in this article, the term:

(1) "Affiliate" means:

(A) A person or entity that directly, or indirectly through one or more intermediaries, controls or is controlled by or is under common control with another person or entity;

(B) Any entity of which a person is an officer, director, or partner or holds an equity interest or ownership position that accounts for 25 percent or more of the voting rights or profit interest of such entity;

(C) Any trust or other estate in which the person or entity has a beneficial interest of 25 percent or more or as to which such person or entity serves as trustee or in a similar fiduciary capacity; or

(D) The spouse, lineal ancestors, lineal descendants, and siblings of the person, as well as each of their spouses.

(2) "Business" means any line of trade or business conducted by the seller or employer, as such terms are defined in this Code section.

(3) "Confidential information" means data and information:

(A) Relating to the business of the employer, regardless of whether the data or information constitutes a trade secret as that term is defined in Code Section 10-1-761;

(B) Disclosed to the employee or of which the employee became aware of as a consequence of the employee's relationship with the employer;

(C) Having value to the employer;

(D) Not generally known to competitors of the employer; and

(E) Which includes trade secrets, methods of operation, names of customers, price lists, financial information and projections, route books, personnel data, and similar information;

provided, however, that such term shall not mean data or information (A) which has been voluntarily disclosed to the public by the employer, except where such public disclosure has been made by the employee without authorization from the employer; (B) which has been independently developed and disclosed by others; or (C) which has otherwise entered the public domain through lawful means.

(4) "Controlling interest" means any equity interest or ownership participation held by a person or entity with respect to a business that accounts for 25 percent or more of the voting rights or profit interest of the business prior to the sale, alone or in combination with the interest or participation held by affiliates of such person or entity.

(5) "Employee" means:

(A) An executive employee;

(B) Research and development personnel or other persons or entities of an employer, including, without limitation, independent contractors, in possession of confidential information that is important to the business of the employer;

(C) Any other person or entity, including an independent contractor, in possession of selective or specialized skills, learning, or abilities or customer contacts, customer information, or confidential information who or that has obtained such skills, learning, abilities, contacts, or information by reason of having worked for an employer; or

(D) A franchisee, distributor, lessee, licensee, or party to a partnership agreement or a sales agent, broker, or representative in connection with franchise, distributorship, lease, license, or partnership agreements.

Such term shall not include any employee who lacks selective or specialized skills, learning, or abilities or customer contacts, customer information, or confidential information.

(6) "Employer" means any corporation, partnership, proprietorship, or other business organization, whether for profit or not for profit, including, without limitation, any successor in interest to such an entity, who or that conducts business or any person or entity who or that directly or indirectly owns an equity interest or ownership participation in such an entity accounting for 25 percent or more of the voting rights or profit interest of such entity. Such term also means the buyer or seller of a business organization.

(7) "Executive employee" means a member of the board of directors, an officer, a key employee, a manager, or a supervisor of an employer.

(8) "Key employee" means an employee who, by reason of the employer's investment of time, training, money, trust, exposure to the public, or exposure to customers, vendors, or other business relationships during the course of the employee's employment with the employer, has gained a high level of notoriety, fame, reputation, or public persona as the employer's representative or spokesperson or has gained a high level of influence or credibility with the employer's customers, vendors, or other business relationships or is intimately involved in the planning for or direction of the business of the employer or a defined unit of the business of the employer. Such term also means an employee in possession of selective or specialized skills, learning, or abilities or customer contacts or customer information who has obtained such skills, learning, abilities, contacts, or information by reason of having worked for the employer.

(9) "Legitimate business interest" includes, but is not limited to:

(A) Trade secrets, as defined by Code Section 10-1-761;

(B) Valuable confidential information that otherwise does not qualify as a trade secret;

(C) Substantial relationships with specific prospective or existing customers, patients, vendors, or clients;

(D) Customer, patient, or client good will associated with:

(i) An ongoing business, commercial, or professional practice, including, but not limited to, by way of trade name, trademark, service mark, or trade dress;

(ii) A specific geographic location; or

(iii) A specific marketing or trade area; and

(E) Extraordinary or specialized training.

(10) "Material contact" means the contact between an employee and each customer or potential customer:

(A) With whom or which the employee dealt on behalf of the employer;

(B) Whose dealings with the employer were coordinated or supervised by the employee;

(C) About whom the employee obtained confidential information in the ordinary course of business as a result of such employee's association with the employer; or

(D) Who receives products or services authorized by the employer, the sale or provision of which results or resulted in compensation, commissions, or earnings for the employee within two years prior to the date of the employee's termination.

(11) "Modification" means the limitation of a restrictive covenant to render it reasonable in light of the circumstances in which it was made. Such term shall include:

(A) Severing or removing that part of a restrictive covenant that would otherwise make the entire restrictive covenant unenforceable; and

(B) Enforcing the provisions of a restrictive covenant to the extent that the provisions are reasonable.

(12) "Modify" means to make, to cause, or otherwise to bring about a modification.

(13) "Products or services" means anything of commercial value, including, without limitation, goods; personal, real, or intangible property; services; financial products; business opportunities or assistance; or any other object or aspect of business or the conduct thereof.

(14) "Professional" means an employee who has as a primary duty the performance of work requiring knowledge of an advanced type in a field of science or learning customarily acquired by a prolonged course of specialized intellectual instruction or requiring invention, imagination, originality, or talent in a recognized field of artistic or creative endeavor. Such term shall not include employees performing technician work using knowledge acquired through on-the-job and classroom training, rather than by acquiring the knowledge through prolonged academic study, such as might be performed, without limitation, by a mechanic, a manual laborer, or a ministerial employee.

(15) "Restrictive covenant" means an agreement between two or more parties that exists to protect the first party's or parties' interest in property, confidential information, customer good will, business relationships, employees, or any other economic advantages that the second party has obtained for the benefit of the first party or parties, to which the second party has gained access in the course of his or her relationship with the first party or parties, or which the first party or parties has acquired from the second party as the result of a sale. Such restrictive covenants may exist within or ancillary to contracts between or among employers and employees, distributors and manufacturers, lessors and lessees, partnerships and partners, employers and independent contractors, franchisors and franchisees, and sellers and purchasers of a business or commercial enterprise and any two or more employers. A restrictive covenant shall not include covenants appurtenant to real property.

(16) "Sale" means any sale or transfer of the good will or substantially all of the assets of a business or any sale or transfer of a controlling interest in a business, whether by sale, exchange, redemption, merger, or otherwise.

(17) "Seller" means any person or entity, including any successor-in-interest to such an entity, that is:

(A) An owner of a controlling interest;

(B) An executive employee of the business who receives, at a minimum, consideration in connection with a sale; or

(C) An affiliate of a person or entity described in subparagraph (A) of this paragraph; provided, however, that each sale involving a restrictive covenant shall be binding only on the person or entity entering into such covenant, its successors-in-interest, and, if so specified in the covenant, any entity that directly or indirectly through one or more affiliates is controlled by or is under common control of such person or entity.

(18) "Termination" means the termination of an employee's engagement with an employer, whether with or without cause, upon the initiative of either party.

(19) "Trade dress" means the distinctive packaging or design of a product that promotes the product and distinguishes it from other products in the marketplace.



§ 13-8-52. Application

(a) The provisions of this article shall be applicable only to contracts and agreements between or among:

(1) Employers and employees;

(2) Distributors and manufacturers;

(3) Lessors and lessees;

(4) Partnerships and partners;

(5) Franchisors and franchisees;

(6) Sellers and purchasers of a business or commercial enterprise; and

(7) Two or more employers.

(b) The provisions of this article shall not apply to any contract or agreement not described in subsection (a) of this Code section.



§ 13-8-53. Enforcement of covenants; writing requirement; determining competitive status; effect of failure to comply; time and geographic limitations

(a) Notwithstanding any other provision of this chapter, enforcement of contracts that restrict competition during the term of a restrictive covenant, so long as such restrictions are reasonable in time, geographic area, and scope of prohibited activities, shall be permitted. However, enforcement of contracts that restrict competition after the term of employment, as distinguished from a customer nonsolicitation provision, as described in subsection (b) of this Code section, or a nondisclosure of confidential information provision, as described in subsection (e) of this Code section, shall not be permitted against any employee who does not, in the course of his or her employment:

(1) Customarily and regularly solicit for the employer customers or prospective customers;

(2) Customarily and regularly engage in making sales or obtaining orders or contracts for products or services to be performed by others;

(3) Perform the following duties:

(A) Have a primary duty of managing the enterprise in which the employee is employed or of a customarily recognized department or subdivision thereof;

(B) Customarily and regularly direct the work of two or more other employees; and

(C) Have the authority to hire or fire other employees or have particular weight given to suggestions and recommendations as to the hiring, firing, advancement, promotion, or any other change of status of other employees; or

(4) Perform the duties of a key employee or of a professional.

(b) Notwithstanding any other provision of this chapter, an employee may agree in writing for the benefit of an employer to refrain, for a stated period of time following termination, from soliciting, or attempting to solicit, directly or by assisting others, any business from any of such employer's customers, including actively seeking prospective customers, with whom the employee had material contact during his or her employment for purposes of providing products or services that are competitive with those provided by the employer's business. No express reference to geographic area or the types of products or services considered to be competitive shall be required in order for the restraint to be enforceable. Any reference to a prohibition against "soliciting or attempting to solicit business from customers" or similar language shall be adequate for such purpose and narrowly construed to apply only to: (1) such of the employer's customers, including actively sought prospective customers, with whom the employee had material contact; and (2) products or services that are competitive with those provided by the employer's business.

(c) (1) Activities, products, or services that are competitive with the activities, products, or services of an employer shall include activities, products, or services that are the same as or similar to the activities, products, or services of the employer. Whenever a description of activities, products, or services, or geographic areas, is required by this Code section, any description that provides fair notice of the maximum reasonable scope of the restraint shall satisfy such requirement, even if the description is generalized or could possibly be stated more narrowly to exclude extraneous matters. In case of a post-employment covenant entered into prior to termination, any good faith estimate of the activities, products, or services, or geographic areas, that may be applicable at the time of termination shall also satisfy such requirement, even if such estimate is capable of including or ultimately proves to include extraneous activities, products, or services, or geographic areas. The post-employment covenant shall be construed ultimately to cover only so much of such estimate as relates to the activities actually conducted, the products or services actually offered, or the geographic areas actually involved within a reasonable period of time prior to termination.

(2) Activities, products, or services shall be considered sufficiently described if a reference to the activities, products, or services is provided and qualified by the phrase "of the type conducted, authorized, offered, or provided within two years prior to termination" or similar language containing the same or a lesser time period. The phrase "the territory where the employee is working at the time of termination" or similar language shall be considered sufficient as a description of geographic areas if the person or entity bound by the restraint can reasonably determine the maximum reasonable scope of the restraint at the time of termination.

(d) Any restrictive covenant not in compliance with the provisions of this article is unlawful and is void and unenforceable; provided, however, that a court may modify a covenant that is otherwise void and unenforceable so long as the modification does not render the covenant more restrictive with regard to the employee than as originally drafted by the parties.

(e) Nothing in this article shall be construed to limit the period of time for which a party may agree to maintain information as confidential or as a trade secret, or to limit the geographic area within which such information must be kept confidential or as a trade secret, for so long as the information or material remains confidential or a trade secret, as applicable.



§ 13-8-54. Judicial construction of covenants

(a) A court shall construe a restrictive covenant to comport with the reasonable intent and expectations of the parties to the covenant and in favor of providing reasonable protection to all legitimate business interests established by the person seeking enforcement.

(b) In any action concerning enforcement of a restrictive covenant, a court shall not enforce a restrictive covenant unless it is in compliance with the provisions of Code Section 13-8-53; provided, however, that if a court finds that a contractually specified restraint does not comply with the provisions of Code Section 13-8-53, then the court may modify the restraint provision and grant only the relief reasonably necessary to protect such interest or interests and to achieve the original intent of the contracting parties to the extent possible.



§ 13-8-55. Requirements of person seeking enforcement of covenants

The person seeking enforcement of a restrictive covenant shall plead and prove the existence of one or more legitimate business interests justifying the restrictive covenant. If a person seeking enforcement of the restrictive covenant establishes by prima-facie evidence that the restraint is in compliance with the provisions of Code Section 13-8-53, then any person opposing enforcement has the burden of establishing that the contractually specified restraint does not comply with such requirements or that such covenant is unreasonable.



§ 13-8-56. Reasonableness determinations restricting competition; presumptions

In determining the reasonableness of a restrictive covenant that limits or restricts competition during or after the term of an employment or business relationship, the court shall make the following presumptions:

(1) During the term of the relationship, a time period equal to or measured by duration of the parties' business or commercial relationship is reasonable, provided that the reasonableness of a time period after a term of employment shall be as provided for in Code Section 13-8-57;

(2) A geographic territory which includes the areas in which the employer does business at any time during the parties' relationship, even if not known at the time of entry into the restrictive covenant, is reasonable provided that:

(A) The total distance encompassed by the provisions of the covenant also is reasonable;

(B) The agreement contains a list of particular competitors as prohibited employers for a limited period of time after the term of employment or a business or commercial relationship; or

(C) Both subparagraphs (A) and (B) of this paragraph;

(3) The scope of competition restricted is measured by the business of the employer or other person or entity in whose favor the restrictive covenant is given; provided, however, that a court shall not refuse to enforce the provisions of a restrictive covenant because the person seeking enforcement establishes evidence that a restrictive covenant has been violated but has not proven that the covenant has been violated as to the entire scope of the prohibited activities of the person seeking enforcement or as to the entire geographic area of the covenant; and

(4) Any restriction that operates during the term of an employment relationship, agency relationship, independent contractor relationship, partnership, franchise, distributorship, license, ownership of a stake in a business entity, or other ongoing business relationship shall not be considered unreasonable because it lacks any specific limitation upon scope of activity, duration, or geographic area so long as it promotes or protects the purpose or subject matter of the agreement or relationship or deters any potential conflict of interest.



§ 13-8-57. Reasonableness determinations restricting time; presumptions

(a) In determining the reasonableness in time of a restrictive covenant sought to be enforced after a term of employment, a court shall apply the rebuttable presumptions provided in this Code section.

(b) In the case of a restrictive covenant sought to be enforced against a former employee and not associated with the sale or ownership of all or a material part of:

(1) The assets of a business, professional practice, or other commercial enterprise;

(2) The shares of a corporation;

(3) A partnership interest;

(4) A limited liability company membership; or

(5) An equity interest or profit participation, of any other type, in a business, professional practice, or other commercial enterprise,

a court shall presume to be reasonable in time any restraint two years or less in duration and shall presume to be unreasonable in time any restraint more than two years in duration, measured from the date of the termination of the business relationship.

(c) In the case of a restrictive covenant sought to be enforced against a current or former distributor, dealer, franchisee, lessee of real or personal property, or licensee of a trademark, trade dress, or service mark and not associated with the sale of all or a part of:

(1) The assets of a business, professional practice, or other commercial enterprise;

(2) The shares of a corporation;

(3) A partnership interest;

(4) A limited liability company membership; or

(5) An equity interest or profit participation, of any other type, in a business, professional practice, or other commercial enterprise,

a court shall presume to be reasonable in time any restraint three years or less in duration and shall presume to be unreasonable in time any restraint more than three years in duration, measured from the date of termination of the business relationship.

(d) In the case of a restrictive covenant sought to be enforced against the owner or seller of all or a material part of:

(1) The assets of a business, professional practice, or other commercial enterprise;

(2) The shares of a corporation;

(3) A partnership interest;

(4) A limited liability company membership; or

(5) An equity interest or profit participation, of any other type, in a business, professional practice, or other commercial enterprise,

a court shall presume to be reasonable in time any restraint the longer of five years or less in duration or equal to the period of time during which payments are being made to the owner or seller as a result of any sale referred to in this subsection and shall presume to be unreasonable in time any restraint more than the longer of five years in duration or the period of time during which payments are being made to the owner or seller as a result of any sale referred to in this subsection, measured from the date of termination or disposition of such interest.



§ 13-8-58. Enforcement by third parties

(a) A court shall not refuse to enforce a restrictive covenant on the ground that the person seeking enforcement is a third-party beneficiary of such contract or is an assignee or successor to a party to such contract.

(b) In determining the enforceability of a restrictive covenant, it is not a defense that the person seeking enforcement no longer continues in business in the scope of the prohibited activities that is the subject of the action to enforce the restrictive covenant if such discontinuance of business is the result of a violation of the restriction.

(c) A court shall enforce a restrictive covenant by any appropriate and effective remedy available at law or equity, including, but not limited to, temporary and permanent injunctions.

(d) In determining the reasonableness of a restrictive covenant between an employer and an employee, as such term is defined in subparagraphs (A) through (C) of paragraph (5) of Code Section 13-8-51, a court may consider the economic hardship imposed upon an employee by enforcement of the covenant; provided, however, that this subsection shall not apply to contracts or agreements between or among those persons or entities listed in paragraphs (2) through (7) of subsection (a) of Code Section 13-8-52.



§ 13-8-59. Construction with federal provisions

Nothing in this article shall be construed or interpreted to allow or to make enforceable any restraint of trade or commerce that is otherwise illegal or unenforceable under the laws of the United States or under the Constitution of this state or of the United States.









Chapter 9 - Contracts for Future Delivery of Cotton, Grain, Etc.

§ 13-9-1. Definitions

As used in this chapter, the term:

(1) "Contract for sale" means sales, purchases, agreements of sale, agreements to sell, and agreements to purchase; and

(2) "Person" means individuals, associations, partnerships, and corporations.



§ 13-9-2. Requirements for valid and enforceable contracts of sale for future delivery of cotton, grain, stocks, and other items, generally; future delivery contracts where actual delivery of commodities bought or sold not contemplated declared unlawful

(a) All contracts of sale for future delivery of cotton, grain, stocks, or other commodities (1) made in accordance with the rules of any board of trade, exchange, or similar institution, (2) actually executed on the floor of such board of trade, exchange, or similar institution and performed or discharged according to the rules thereof, and (3) placed with or through a regular member in good standing of a cotton exchange, grain exchange, board of trade, or similar institution organized under the laws of this state or any other state shall be valid and enforceable in the courts according to their terms, provided that contracts of sale for future delivery of cotton, in order to be valid and enforceable as provided in this Code section, must not only conform to the requirements of clauses (1), (2), and (3) of this subsection, but must also be made subject to the United States Cotton Futures Act, approved August 11, 1916, and any amendments thereto; provided, further, that if this clause should for any reason be held inoperative, then contracts for future delivery of cotton shall be valid and enforceable if they conform to the requirements of clauses (1), (2), and (3) of this subsection.

(b) All contracts as defined in Code Section 13-9-1, where it is not contemplated by a party to the contract that there shall be an actual delivery of the commodities sold or bought, shall be unlawful.



§ 13-9-3. Contracts of sale for future delivery of cotton, grain, stocks, or other commodities, absent bona fide intention of parties as to delivery, execution of contract upon floor of exchange declared null and void; penalty for entering into or assisting entering into such contracts

(a) Any contract of sale for future delivery of cotton, grain, stocks, or other commodities shall be null and void and unenforceable in any court by any party thereto where it is not the bona fide intention of a party to the contract that the cotton, grain, stocks, or other commodities mentioned therein are to be delivered, but that the contract be settled according to or upon the basis of the public market quotations or prices made on any board of trade, exchange, or other similar institution, without any actual bona fide execution and the carrying out of such contract upon the floor of such exchange, board of trade, or similar institution, in accordance with the rules thereof.

(b) Any person, either as agent or principal, who enters into or assists in making a contract of sale for the future delivery of cotton, grain, stocks, or other commodities of the nature provided for in subsection (a) of this Code section shall be guilty of a felony and, upon conviction, shall be imprisoned for a period not exceeding two years.



§ 13-9-4. Furnishing of written statement as to location, date, and other details of execution of contract for future delivery of cotton, grain, stocks to principal for whom contract executed; effect of failure to furnish statement

Every person shall furnish upon demand, to any principal for whom such person has executed any contract for future delivery of any cotton, grain, stocks, or other commodities, a written instrument setting forth the name and location of the exchange, board of trade, or similar institution upon which such contract has been executed, the date of the execution of the contract, and the name and address of the person with whom such contract was executed; and if such person shall refuse or neglect to furnish such statement upon reasonable demand, such refusal or neglect shall be prima-facie evidence that such contract was an illegal contract within the provisions of Code Section 13-9-3 and that the person who executed it was engaged in the maintenance and operation of a bucket shop within the provisions of Code Section 13-9-6.



§ 13-9-5. Organization of cotton exchanges, boards of trade to receive and post quotations; adoption of rules and regulations; inspection of books

There may be organized in any municipality voluntary associations to be known as cotton exchanges, boards of trade, or similar institutions, to receive and post quotations on cotton, grain, stocks, or other commodities for the benefit of the members or other persons engaged in the production of cotton, grain, stocks, or other commodities. Such associations shall adopt a uniform set of rules and regulations not incompatible with the laws of this state and of the United States. Such associations shall open their books to inspection by all proper courts and officers when required to do so.



§ 13-9-6. Maintenance or operation of bucket shop

(a) As used in this Code section, the term "bucket shop" means any place of business in which contracts of the nature provided for in Code Section 13-9-3 are made.

(b) The maintenance or operation of a bucket shop is prohibited.

(c) Any person, either as agent or principal, who maintains or operates a bucket shop shall be guilty of a felony and, upon conviction, shall be imprisoned for a period not exceeding two years.



§ 13-9-7. Effect of conflict between provisions of chapter and Uniform Commercial Code

In the event of a conflict between this chapter and Title 11, the "Uniform Commercial Code," the Uniform Commercial Code shall control.

Title Note

Chapter Note






Chapter 10 - Contracts for Public Works

Article 1 - General Provisions

Part 1 - Bonds

§ 13-10-1. "State" defined

As used in this article, the term "state" means the state of Georgia, any agency of the state, and any state authority.



§ 13-10-2. Approval of bond; strengthening of bond

(a)(1) Any bid bond, performance bond, payment bond, or security deposit required for a state public works construction contract shall be approved and filed with the treasurer or the person performing the duties usually performed by a treasurer of the obligee named in such bond. At the option of the state, if the surety named in the bond is other than a surety company authorized by law to do business in this state pursuant to a current certificate of authority to transact surety business by the Commissioner of Insurance, such bond shall not be approved and filed unless such surety is on the United States Department of Treasury's list of approved bond sureties.

(2) Any bid bond, performance bond, or payment bond required by this chapter shall be approved as to form and as to the solvency of the surety by an officer of the state or the agency or authority of the state negotiating the contract on behalf of the state. In the case of a bid bond, such approval shall be obtained prior to acceptance of the bid or proposal. In the case of a payment bond or a performance bond, such approval shall be obtained prior to the execution of the contract.

(b) Whenever, in the judgment of the obligee:

(1) Any surety on a bid, performance, or payment bond has become insolvent;

(2) Any corporate surety is no longer certified or approved by the Commissioner of Insurance to do business in the state; or

(3) For any cause there are no longer proper or sufficient sureties on any or all of the bonds,

the obligee may require the contractor to strengthen any or all of the bonds or to furnish a new or additional bond or bonds within ten days. Thereupon, if so ordered by the obligee, all work on the contract shall cease unless such new or additional bond or bonds are furnished. If such bond or bonds are not furnished within such time, the obligee may terminate the contract and complete the same as the agent of and at the expense of the contractor and his or her sureties.



§ 13-10-3. Determining Georgia residency for businesses; preferences; adherence to policies and procedures of State Construction Manual; public works construction contracts

(a) For the purpose of determining residency under this Code section, a Georgia resident business shall include any business that regularly maintains a place from which business is physically conducted in Georgia for at least one year prior to any bid or proposal submitted pursuant to this Code section or a new business that is domiciled in Georgia which regularly maintains a place from which business is physically conducted in Georgia; provided, however, that a place of business shall not include a post office box, site trailer, or temporary structure.

(b) Whenever the state contracts for the doing of a public work, materialmen, contractors, builders, architects, engineers, and laborers resident in the State of Georgia are to be granted the same preference over materialmen, contractors, builders, architects, engineers, and laborers resident in another state in the same manner, on the same basis, and to the same extent that preference is granted in awarding bids for the same goods or services by such other state to materialmen, contractors, builders, architects, engineers, and laborers resident in such other state over materialmen, contractors, builders, architects, engineers, and laborers resident in the State of Georgia. However, these requirements shall in no way impair the ability of the state to compare the quality of materials proposed for purchase and to compare the qualifications, character, responsibility, and fitness of materialmen, contractors, builders, architects, engineers, and laborers proposed for employment in its consideration of the purchase of materials or employment of persons. This subsection shall not apply to transportation projects for which federal aid funds are available.

(c) All state agencies, authorities, departments, commissions, boards, and similar entities shall adhere to the policies and procedures contained in the State Construction Manual for project management and procurement of, and contracting for, design, construction, and other project related professional services for all state owned buildings in Georgia funded by state bonds or other state revenue. The State Construction Manual shall be jointly edited and posted on a state website by the Georgia State Financing and Investment Commission and the Board of Regents of the University System of Georgia and shall be updated on a periodic basis to reflect evolving owner needs and industry best practices after consultation with other state agency and industry stakeholders.

(d) (1) To the extent permitted by law, no state agency, authority, department, commission, board, or similar entity that contracts for public works construction shall, in its bid documents, specifications, project agreements, or other controlling documents for a public works construction contract:

(A) Require or prohibit bidders, offerors, contractors, subcontractors, or material suppliers to enter into or adhere to prehire agreements, project labor agreements, collective bargaining agreements, or any other agreement with one or more labor organizations on the same or other related construction projects; or

(B) Discriminate against, or treat differently, bidders, offerors, contractors, subcontractors, or material suppliers for becoming or refusing to become or remain signatories or otherwise to adhere to agreements with one or more labor organizations on the same or other related construction projects.

(2) Nothing in this subsection shall prohibit bidders, offerors, contractors, subcontractors, or material suppliers from voluntarily entering into agreements described in paragraph (1) of this subsection.

(3) The head of a governmental entity may exempt a particular public works construction contract from the requirements of any or all of the provisions of paragraph (1) of this subsection if the governmental entity finds, after public notice and a hearing, that special circumstances require an exemption to avert an imminent threat to public health or safety. A finding of special circumstance under this paragraph shall not be based on the possibility or presence of a labor dispute concerning the use of contractors or subcontractors who are nonsignatories to, or otherwise do not adhere to, agreements with one or more labor organizations or concerning employees on the particular project who are not members of or affiliated with a labor organization.



§ 13-10-4. Limitation on disqualification of bidders upon lack of previous experience

In awarding contracts based upon sealed competitive bids or sealed competitive proposals, no bidder shall be disqualified from a bid or proposal or denied prequalification based upon a lack of previous experience with a job of the size for which the bid or proposal is being sought if:

(1) The bid or proposal is not more than 30 percent greater in scope or cost from the bidder's previous experience in jobs;

(2) The bidder has experience in performing the work for which bids or proposals are sought; and

(3) The bidder is capable of being bonded by a surety which meets the qualifications of the bid documents for a bid bond, a performance bond, and a payment bond as required for the scope of the work for which the bid or proposal is being sought.






Part 2 - Bid Bonds

§ 13-10-20. Large public works contracts; requirements for bid bonds; withdrawal of bid

(a) Bid bonds shall be required for all state public works construction contracts with estimated bids or proposals over $100,000.00; provided, however, that the state or any public board or body of the state may require a bid bond for projects with estimated bids or proposals of $100,000.00 or less.

(b) In the case of competitive sealed bids, except as provided in Code Sections 13-10-22 and 13-10-23, a bid may not be revoked or withdrawn until 60 days after the time set by the state or any public board or body of the state for opening of bids. Upon expiration of such 60 day time period, the bid will cease to be valid, unless the bidder provides written notice to the state prior to the scheduled expiration date that the bid will be extended for a time period specified by the state.

(c) In the case of competitive sealed proposals, the state shall advise offerors in the request for proposals of the number of days that offerors will be required to honor their proposals; provided, however, that if an offeror is not selected within 60 days of opening the proposals, any offeror that is determined by the state to be unlikely of being selected for contract award shall be released from his or her proposal.

(d) If the state requires a bid bond for any public works construction contract, no bid or proposal for a contract with the state shall be valid for any purpose unless the contractor gives a bid bond with good and sufficient surety or sureties approved by the state. The bid bond shall be in the amount of not less than 5 percent of the total amount payable by the terms of the contract. No bid or proposal shall be considered if a proper bid bond or other security authorized in Code Section 13-10-21 has not been submitted. The provisions of this subsection shall not apply to any bid or proposal for a contract that is required by law to be accompanied by a proposal guaranty and shall not apply to any bid or proposal for a contract with any public agency or body which receives funding from the United States Department of Transportation and which is primarily engaged in the business of public transportation.

(e) When the state invites competitive sealed proposals for a public works construction project and the request for proposals for such project states that price or project cost will not be a selection or evaluation factor, no bid bond shall be required unless the state provides for a bid bond in the request for proposals and specifies the amount of such bond.



§ 13-10-21. Alternatives to bid bond

(a) In lieu of the bid bond provided for in Code Section 13-10-20, the state may accept a cashier's check, certified check, or cash in the amount of not less than 5 percent of the total amount payable by the terms of the contract payable to and for the protection of the state.

(b) When the amount of any bid bond required under this article does not exceed $300,000.00, the state may, in its sole discretion, accept an irrevocable letter of credit issued by a bank or savings and loan association, as defined in Code Section 7-1-4, in the amount of and in lieu of the bond otherwise required under Code Section 13-10-20.



§ 13-10-22. "Bid" and "bidder" defined; appreciable errors in calculation of bids; withdrawing bids

(a) As used in this Code section, the term "bid" shall include proposals and the term "bidder" shall include offerors.

(b) When receiving bids subject to this article, the state shall permit a bidder to withdraw a bid from consideration after the bid opening without forfeiture of the bid security if the bidder has made an appreciable error in the calculation of his or her bid and if:

(1) Such error in the calculation of his or her bid can be documented by clear and convincing written evidence;

(2) Such error can be clearly shown by objective evidence drawn from inspection of the original work papers, documents, or materials used in the preparation of the bid sought to be withdrawn;

(3) The bidder serves written notice upon the state or the agency or authority of the state which invited proposals for the work prior to the award of the contract and not later than 48 hours after the opening of bids, excluding Saturdays, Sundays, and legal holidays;

(4) The bid was submitted in good faith and the mistake was due to a calculation or clerical error, an inadvertent omission, or a typographical error as opposed to an error in judgment; and

(5) The withdrawal of the bid will not result in undue prejudice to the state or other bidders by placing them in a materially worse position than they would have occupied if the bid had never been submitted.

(c) In the event that an apparent successful bidder has withdrawn his or her bid as provided in subsection (b) of this Code section, action on the remaining bids should be considered as though the withdrawn bid had not been received. In the event the project is relet for bids, under no circumstances shall a bidder who has filed a request to withdraw a bid be permitted to resubmit a bid for the work.

(d) No bidder who is permitted to withdraw a bid pursuant to subsection (b) of this Code section shall for compensation supply any material or labor to, or perform any subcontract or other work agreement for, the person or firm to whom the contract is awarded or otherwise benefit, directly or indirectly, from the performance of the project for which the withdrawn bid was submitted.



§ 13-10-23. Affiliated corporations

(a) As used in this Code section, the term:

(1) "Affiliated corporation" means, with respect to any corporation, any other corporation related thereto:

(A) As a parent corporation;

(B) As a subsidiary corporation;

(C) As a sister corporation;

(D) By common ownership or control; or

(E) By control of one corporation by the other.

(2) The term "bid" shall include proposals.

(b) In any case where two or more affiliated corporations bid for a contract under this Code section and any one or more of such affiliated corporations subsequently rescind or revoke their bid or bids in favor of another such affiliated corporation whose bid is for a higher amount and the contract is awarded at such higher amount to such other affiliated corporation, then the bid bond, proposal guaranty, or other security otherwise required under this article of each affiliated corporation rescinding or revoking its bid shall be forfeited.



§ 13-10-24. Maintenance of action on bid bond by obligee

The obligee in any bid bond required to be given in accordance with this article shall be entitled to maintain an action thereon at any time upon any breach of such bond; provided, however, that no action may be instituted on the bonds or security deposits after one year from the completion of the contract and the acceptance of the public work by the state.






Part 3 - Performance Bonds

§ 13-10-40. Large public works contracts; requirement for performance bond

Except as otherwise provided in Title 32, performance bonds shall be required for all state public works construction contracts with an estimated contract amount greater than $100,000.00; provided, however, that the state may require a performance bond for public works construction contracts that are estimated at $100,000.00 or less. No public works construction contract requiring a performance bond shall be valid for any purpose unless the contractor gives such performance bond. The performance bond shall be in the amount of at least the total amount payable by the terms of the contract and shall be increased as the contract amount is increased.



§ 13-10-41. Alternatives to performance bond

When the amount of the performance bond required under this article does not exceed $300,000.00, the state may, in its sole discretion, accept an irrevocable letter of credit by a bank or savings and loan association, as defined in Code Section 7-1-4, in the amount of and in lieu of the bond otherwise required under this article.



§ 13-10-42. Maintenance of action on performance bond by obligee

The obligee in any performance bond required to be given in accordance with this article shall be entitled to maintain an action thereon at any time upon any breach of such bond; provided, however, no action can be instituted on the bonds or security deposits after one year from the completion of the contract and the acceptance of the public work by the state.






Part 4 - Payment Bonds

§ 13-10-60. Large public works contracts; requirement for payment bonds

Except as otherwise provided in Title 32, payment bonds shall be required for all state public works construction contracts with an estimated contract amount greater than $100,000.00; provided, however, that the state may require a payment bond for public works construction contracts that are estimated at $100,000.00 or less. No public works construction contract requiring a payment bond shall be valid for any purpose unless the contractor gives such payment bond; provided, however, that in lieu of such payment bond, the state, in its discretion, may accept a cashier's check, certified check, or cash for the use and protection of all subcontractors and all persons supplying labor, materials, machinery, and equipment in the prosecution of work provided in the contract. The payment bond or other security accepted in lieu of a payment bond shall be in the amount of at least the total amount payable by the terms of the initial contract and shall be increased if requested by the state as the contract amount is increased.



§ 13-10-61. Liability of contracting entity for failure to comply with article

If a payment bond or security deposit is not taken in the manner and form required in this article, the corporation or body for which work is done under the contract shall be liable to all subcontractors and to all persons supplying labor, materials, machinery, or equipment to the contractor or subcontractor thereunder for any loss resulting to them from such failure. No agreement, modification, or change in the contract, change in the work covered by the contract, or extension of time for the completion of the contract shall release the sureties of such payment bond.



§ 13-10-62. Notice of commencement

(a) The contractor furnishing the payment bond or security deposit shall post on the public works construction site and file with the clerk of the superior court in the county in which the site is located a notice of commencement no later than 15 days after the contractor physically commences work on the project and supply a copy of the notice of commencement to any subcontractor, materialman, or person who makes a written request of the contractor. Failure to supply a copy of the notice of commencement within ten calendar days of receipt of the written request from such subcontractor, materialman, or person shall render the provisions of paragraph (1) of subsection (a) of Code Section 13-10-63 inapplicable to such subcontractor, materialman, or person making the request. The notice of commencement shall include:

(1) The name, address, and telephone number of the contractor;

(2) The name and location of the public work being constructed or a general description of the improvement;

(3) The name and address of the state or the agency or authority of the state that is contracting for the public works construction;

(4) The name and address of the surety for the performance and payment bonds, if any; and

(5) The name and address of the holder of the security deposit provided, if any.

(b) The failure to file a notice of commencement shall render the notice to the contractor requirements of paragraph (2) of subsection (a) of Code Section 13-10-63 inapplicable.

(c) The clerk of the superior court shall file the notice of commencement within the records of that office and maintain an index separate from other real estate records or an index with the preliminary notices specified in subsection (a) of Code Section 44-14-361.3. Each such notice of commencement shall be indexed under the name of the state and the name of the contractor as contained in the notice of commencement.



§ 13-10-63. Pursuit of action by person entitled to protection of payment bond; liability of public entity

(a) Every person entitled to the protection of the payment bond or security deposit required to be given who has not been paid in full for labor or materials furnished in the prosecution of the work referred to in such bond or security deposit before the expiration of a period of 90 days after the day on which the last of the labor was done or performed by such person or the material or equipment or machinery was furnished or supplied by such person for which such claim is made, or when he or she has completed his or her subcontract for which claim is made, shall have the right to bring an action on such payment bond or security deposit for the amount, or the balance thereof, unpaid at the time of the commencement of such action and to prosecute such action to final execution and judgment for the sum or sums due such person; provided, however, that:

(1) Any person having a direct contractual relationship with a subcontractor but no contractual relationship, express or implied, with the contractor furnishing such payment bond or security deposit on a public works construction project where the contractor has not complied with the notice of commencement requirements shall have the right of action upon the payment bond or security deposit upon giving written notice to the contractor within 90 days from the day on which such person did or performed the last of the labor or furnished the last of the material or machinery or equipment for which such claim is made, stating with substantial accuracy the amount claimed and the name of the party to whom the material was furnished or supplied or for whom the labor was performed or done. The notice to the contractor may be served by registered or certified mail or statutory overnight delivery, postage prepaid, duly addressed to the contractor, at any place at which the contractor maintains an office or conducts his or her business or at his or her residence, by depositing such notice in any post office or branch post office or any letter box under the control of the United States Postal Service; alternatively, notice may be served in any manner in which the sheriffs of this state are authorized by law to serve summons or process; and

(2) Any person having a direct contractual relationship with a subcontractor but no contractual relationship, express or implied, with the contractor furnishing such payment bond or security deposit on a public works construction project where the contractor has complied with the notice of commencement requirements in accordance with subsection (a) of Code Section 13-10-62 shall have the right of action on the payment bond or security deposit, provided that such person shall, within 30 days from the filing of the notice of commencement or 30 days following the first delivery of labor, material, machinery, or equipment, whichever is later, give to the contractor a written notice setting forth:

(A) The name, address, and telephone number of the person providing labor, material, machinery, or equipment;

(B) The name and address of each person at whose instance the labor, material, machinery, or equipment is being furnished;

(C) The name and the location of the public works construction site; and

(D) A description of the labor, material, machinery, or equipment being provided and, if known, the contract price or anticipated value of the labor, material, machinery, or equipment to be provided or the amount claimed to be due, if any.

(b) Nothing contained in this Code section shall limit the right of action of a person entitled to the protection of the payment bond or security deposit required to be given pursuant to this article to the 90 day period following the day on which such person did or performed the last of the labor or furnished the last of the material or machinery or equipment for which such claim is made.

(c) Every action instituted under this Code section shall be brought in the name of the claimant without making the state or the agency or authority of the state for which the work was done or was to be done a party to such action.



§ 13-10-64. Supplying copy of bond or security deposit agreement and contract; fees for certified copies

The official who has the custody of the bond or security deposit required by this article is authorized and directed to furnish to any person making application therefor a copy of the bond or security deposit agreement and the contract for which it was given, certified by the official who has custody of the bond or security deposit. With his or her application, such person shall also submit an affidavit that he or she has supplied labor or materials for such work and that payment therefor has not been made or that he or she is being sued on any such bond or security deposit. Such copy shall be primary evidence of the bond or security deposit and contract and shall be admitted in evidence without further proof. Applicants shall pay for such certified copies and such certified statements such fees as the official fixes to cover the cost of preparation thereof, provided that in no case shall the fee fixed exceed the fees which the clerks of the superior courts are permitted to charge for similar copies.



§ 13-10-65. Time for instituting action

No action can be instituted on the payment bonds or security deposits after one year from the completion of the contract and the acceptance of the public works construction by the proper public authorities. Every action instituted under this article shall be brought in the name of the claimant, without the state or the agency or authority of the state for which the work was done or was to be done being made a party thereto.






Part 5 - Project Completion Incentives in Contracts

§ 13-10-70. Liquidated damages for late completion and incentives for early completion

Public works construction contracts may include both liquidated damages provisions for late construction project completion and incentive provisions for early construction project completion when the project schedule is deemed to have value. The terms of the liquidated damages provisions and the incentive provisions shall be established in advance as a part of the construction contract and included within the terms of the bid or proposal.









Article 2 - Retention of Contractual Payments and Creation of Escrow Accounts on Contracts for Installation, Improvement, Maintenance, or Repair of Water or Sewer Facilities

§ 13-10-80. Definitions; contract requirements; application; effect of greater benefits contracted for; evidence of indebtedness paid

(a) As used in this Code section, the term:

(1) "Contractor" means a person having a direct contract with the owner.

(2) "Lower tier subcontractor" means a person other than a contractor having a direct contract with a subcontractor.

(3) "Owner" means the state, any county, municipal corporation, authority, board of education, or other public board, public body, department, agency, instrumentality, or political subdivision of the state.

(4) "Owner's authorized contract representative" means the architect or engineer in charge of the project for the owner or such other contract representative or officer as designated in the contract documents as the party representing the owner's interest regarding administration and oversight of the project.

(5) "Subcontractor" means a person other than an owner having a direct contract with the contractor.

(b) In any public works construction contract entered into on or after July 1, 2001, with an owner, as defined in paragraph (3) of subsection (a) of this Code section, such contract shall provide for the following:

(1) After work has commenced at the construction site, progress payments to be made on some periodic basis, and at least monthly, based on the value of work completed as may be provided in the contract documents plus the value of materials and equipment suitably stored, insured, and protected at the construction site and at the owner's discretion such materials and equipment suitably stored, insured, and protected off site at a location approved by the owner's authorized contract representative when allowed by the contract documents, less retainage; and

(2)(A) Retainage to a maximum of 10 percent of each progress payment; provided, however, when 50 percent of the contract value including change orders and other additions to the contract value provided for by the contract documents is due and the manner of completion of the contract work and its progress are reasonably satisfactory to the owner's authorized contract representative, the owner shall withhold no more retainage. At the discretion of the owner and with the approval of the contractor, the retainage of each subcontractor may be released separately as the subcontractor completes his or her work.

(B) If, after discontinuing the retention, the owner's authorized contract representative determines that the work is unsatisfactory or has fallen behind schedule, retention may be resumed at the previous level. If retention is resumed by an owner, the contractor and subcontractors shall be entitled to resume withholding retainage accordingly.

(C) At substantial completion of the work or such other standard of completion as may be provided in the contract documents and as the owner's authorized contract representative determines the work to be reasonably satisfactory, the owner shall, within 30 days after invoice and other appropriate documentation as may be required by the contract documents are provided, pay the retainage to the contractor. If at that time there are any remaining incomplete minor items, an amount equal to 200 percent of the value of each item as determined by the owner's authorized contract representative shall be withheld until such item or items are completed. The reduced retainage shall be shared by the contractor and subcontractors as their interests may appear.

(D) The contractor shall, within ten days from the contractor's receipt of retainage from the owner, pass through payments to subcontractors and shall reduce each subcontractor's retainage in the same manner as the contractors retainage is reduced by the owner; provided, however, that the value of each subcontractor's work complete and in place equals 50 percent of his or her subcontract value, including approved change orders and other additions to the subcontract value, provided, further, that the work of the subcontractor is proceeding satisfactorily and the subcontractor has provided or provides such satisfactory reasonable assurances of continued performance and financial responsibility to complete his or her work including any warranty work as the contractor in his or her reasonable discretion may require, including, but not limited to, a payment and performance bond.

(E) The subcontractor shall, within ten days from the subcontractor's receipt of retainage from the contractor, pass through payments to lower tier subcontractors and shall reduce each lower tier subcontractor's retainage in the same manner as the subcontractors retainage is reduced by the contractor; provided, however, that the value of each lower tier subcontractor's work complete and in place equals 50 percent of his or her subcontract value, including approved change orders and other additions to the subcontract value; provided, further, that the work of the lower tier subcontractor is proceeding satisfactorily and the lower tier subcontractor has provided or provides such satisfactory reasonable assurances of continued performance and financial responsibility to complete his or her work including any warranty work as the subcontractor in his or her reasonable discretion may require, including, but not limited to, a payment and performance bond.

(c) This Code section shall not apply to:

(1) Any contracts let by the Department of Transportation of this state for the construction, improvement, or maintenance of roads or highways in this state or purposes incidental thereto; or

(2) Any contracts whose value or duration at the time of the award does not exceed $150,000.00 or 45 days in duration.

(d) Contract and subcontract provisions inconsistent with the benefits extended to contractors, subcontractors, and lower tier subcontractors by this Code section shall be unenforceable; provided, however, that nothing in this Code section shall render unenforceable any contract or subcontract provisions allowing greater benefits to be extended to such contractors, subcontractors, or lower tier subcontractors, the provisions and benefits of this Code section being minimal only.

(e) Nothing shall preclude a payor under this Code section, prior to making a payment, from requiring the payee to submit satisfactory evidence that all payrolls, material bills, and other indebtedness connected with the work have been paid.



§ 13-10-81. Authorization and procedure for retention of contractual payments by state or political subdivisions; procedure for final payment

(a) Any department, agency, or instrumentality of the state or any political subdivision of the state is authorized to insert in the specifications of all contracts relating to the installation, extension, improvement, maintenance, or repair of any water or sewer facility a clause providing for the retention of amounts not exceeding 10 percent of the gross value of the completed work as may be provided for in the contract; provided, however, that no amounts shall be retained on estimates or progress payments submitted after 50 percent of the work on the project has been completed if in the opinion of the department, agency, or instrumentality of the state or any political subdivision thereof such work is satisfactory and has been completed on schedule. This will not affect the retained amounts on the first 50 percent of the work on the project which may continue to be held to ensure satisfactory completion of the project. If, after discontinuing the retention, the department, agency, or instrumentality of the state or any political subdivision thereof determines that the work is unsatisfactory or has fallen behind schedule, retention may be resumed at the previous level. Retainage shall be invested at the current market rate and any interest earned on the retained amount by such department, agency, or instrumentality of the state or any political subdivision of the state shall be paid to the contractor when the project has been completed within the time limits specified and for the price specified in the contract, or in any amendments or change orders approved in accord with the terms of the contract, as certified pursuant to subsection (b) of this Code section.

(b) Final payment of the retained amounts to the contractor under the contract to which the retained amounts relate shall be made after certification by the engineer in charge of the project covered by the contract that the work has been satisfactorily completed and is accepted in accordance with the contract, plans, and specifications. Payment to the contractor of interest earned on the retained amounts shall be made after certification by the engineer in charge of the project covered by the contract that the work has been completed within the time specified and within the price specified in the contract.

(c) At substantial completion of the work and as the governmental entity's authorized contract representative determines the work to be reasonably satisfactory, the governmental entity shall within 30 days after invoice and other appropriate documentation as may be required by the contract documents are provided pay the retainage to the contractor. If at that time there are any remaining incomplete minor items, an amount equal to 200 percent of the value of each item as determined by the governmental entity's authorized contract representative shall be withheld until such item or items are completed.



§ 13-10-82. Authorization and procedure for creation and maintenance of escrow accounts by state or political subdivisions

(a) In lieu of the retained amounts provided for in Code Section 13-10-81, any department, agency, or instrumentality of the state or any political subdivision of the state is authorized to insert a clause in the specifications of all contracts provided for in Code Section 13-10-81, providing for an alternate procedure for the maintenance of an escrow account in an amount at least equal to the amount authorized to be retained by the contract.

(b) Any such escrow agreement entered into pursuant to this Code section must contain as a minimum the following provisions:

(1) Only state or national banks chartered within the State of Georgia may serve as an escrow agent;

(2) The escrow agent must limit the investment of funds of the contractor held in escrow in lieu of retained amounts provided for in Code Section 13-10-81 to negotiable certificates of deposits issued by any state or national bank in the State of Georgia (including, but not limited to, certificates of deposit issued by the bank acting as escrow agent) registered in the name of the escrow agent as such under escrow agreement with the contractor;

(3) As interest on certificates of deposit held in escrow becomes due, it shall be collected by the escrow agent and paid to the contractor;

(4) The escrow agent shall promptly acknowledge to the appropriate fiscal officer the amount and value of the escrow account held by the escrow agent, and any additions to the escrow account shall be reported immediately. Withdrawals from the escrow account shall only be made subject to the written approval of the fiscal officer of the department, agency, or instrumentality of the state or any political subdivision entering into the contract;

(5) Upon default or overpayment of any contract subject to the procedure provided for in this Code section and upon the written demand of the fiscal officer provided for in paragraph (4) of this subsection, the escrow agent shall within ten days deliver a certified check to the appropriate fiscal officer in the amount of the escrow account balance relating to the contract in default;

(6) The escrow account may be terminated upon completion and acceptance of the contract as provided for in Code Section 13-10-81;

(7) All fees and expenses of the escrow agent shall be paid by the contractor to the escrow agent and, if not paid, shall constitute a lien on the interest accruing to the escrow account and shall be paid therefrom;

(8) The escrow account shall constitute a specific pledge to the state or any political subdivision and the contractor shall not, except to his or her surety, otherwise assign, pledge, discount, sell, or transfer his or her interest in said escrow account, the funds of which shall not be subject to levy, garnishment, attachment, or any other process whatsoever; and

(9) The form of the escrow agreement and provisions thereof in compliance with this Code section, as well as such other provisions as the appropriate fiscal officer shall from time to time prescribe, shall be subject to written approval of the fiscal officer. The approval of the escrow agreement by the appropriate fiscal officer shall authorize the escrow agent to accept appointment in such capacity.

(c) The department, agency, or instrumentality of the state or political subdivision of this state shall not be liable to the contractor or his or her surety for the failure of the escrow agent to perform under the escrow agreement or for the failure of any bank to honor certificates of deposit issued by it which are held in the escrow account.



§ 13-10-83. Construction of provisions of article

Nothing in this article shall be construed or deemed to affect any contract covered by the provisions of Code Sections 32-2-75 through 32-2-77.






Article 3 - Security and Immigration Compliance

§ 13-10-90. Definitions

As used in this article, the term:

(1) "Commissioner" means the Commissioner of Labor.

(2) "Contractor" means a person or entity that enters into a contract for the physical performance of services.

(3) "Federal work authorization program" means any of the electronic verification of work authorization programs operated by the United States Department of Homeland Security or any equivalent federal work authorization program operated by the United States Department of Homeland Security to verify employment eligibility information of newly hired employees, commonly known as E-Verify, or any subsequent replacement program.

(4) "Physical performance of services" means any performance of labor or services for a public employer using a bidding process or by contract wherein the labor or services exceed $2,499.99; provided, however, that such term shall not include any contract between a public employer and an individual who is licensed pursuant to Title 26 or Title 43 or by the State Bar of Georgia and is in good standing when such contract is for services to be rendered by such individual.

(5) "Public employer" means every department, agency, or instrumentality of this state or a political subdivision of this state.

(6) "Subcontractor" means a person or entity having privity of contract with a contractor, subcontractor, or sub-subcontractor and includes a contract employee or staffing agency.

(7) "Sub-subcontractor" means a person or entity having privity of contract with a subcontractor or privity of contract with another person or entity contracting with a subcontractor or sub-subcontractor.



§ 13-10-91. Verification of new employee eligibility; applicability; rules and regulations

(a) Every public employer, including, but not limited to, every municipality and county, shall register and participate in the federal work authorization program to verify employment eligibility of all newly hired employees. Upon federal authorization, a public employer shall permanently post the employer's federally issued user identification number and date of authorization, as established by the agreement for authorization, on the employer's website; provided, however, that if a local public employer does not maintain a website, then the local government shall submit such information to the Carl Vinson Institute of Government of the University of Georgia to be posted by the institute on the website created for local government audit and budget reporting. The Carl Vinson Institute of Government of the University of Georgia shall maintain the information submitted and provide instructions and submission guidelines for local governments. State departments, agencies, or instrumentalities may satisfy the requirement of this Code section by posting information required by this Code section on one website maintained and operated by the state.

(b) (1) A public employer shall not enter into a contract for the physical performance of services unless the contractor registers and participates in the federal work authorization program. Before a bid for any such service is considered by a public employer, the bid shall include a signed, notarized affidavit from the contractor attesting to the following:

(A) The affiant has registered with, is authorized to use, and uses the federal work authorization program;

(B) The user identification number and date of authorization for the affiant;

(C) The affiant will continue to use the federal work authorization program throughout the contract period; and

(D) The affiant will contract for the physical performance of services in satisfaction of such contract only with subcontractors who present an affidavit to the contractor with the same information required by subparagraphs (A), (B), and (C) of this paragraph.

An affidavit required by this subsection shall be considered an open public record once a public employer has entered into a contract for physical performance of services; provided, however, that any information protected from public disclosure by federal law or by Article 4 of Chapter 18 of Title 50 shall be redacted. Affidavits shall be maintained by the public employer for five years from the date of receipt.

(2) A contractor shall not enter into any contract with a public employer for the physical performance of services unless the contractor registers and participates in the federal work authorization program.

(3) A subcontractor shall not enter into any contract with a contractor unless such subcontractor registers and participates in the federal work authorization program. A subcontractor shall submit, at the time of such contract, an affidavit to the contractor in the same manner and with the same information required in paragraph (1) of this subsection. It shall be the duty of any subcontractor receiving an affidavit from a sub-subcontractor to forward notice to the contractor of the receipt, within five business days of receipt, of such affidavit. It shall be the duty of a subcontractor receiving notice of receipt of an affidavit from any sub-subcontractor that has contracted with a sub-subcontractor to forward, within five business days of receipt, a copy of such notice to the contractor.

(4) A sub-subcontractor shall not enter into any contract with a subcontractor or sub-subcontractor unless such sub-subcontractor registers and participates in the federal work authorization program. A sub-subcontractor shall submit, at the time of such contract, an affidavit to the subcontractor or sub-subcontractor with whom such sub-subcontractor has privity of contract, in the same manner and with the same information required in paragraph (1) of this subsection. It shall be the duty of any sub-subcontractor to forward notice of receipt of any affidavit from a sub-subcontractor to the subcontractor or sub-subcontractor with whom such receiving sub-subcontractor has privity of contract.

(5) In lieu of the affidavit required by this subsection, a contractor, subcontractor, or sub-subcontractor who has no employees and does not hire or intend to hire employees for purposes of satisfying or completing the terms and conditions of any part or all of the original contract with the public employer shall instead provide a copy of the state issued driver's license or state issued identification card of such contracting party and a copy of the state issued driver's license or identification card of each independent contractor utilized in the satisfaction of part or all of the original contract with a public employer. A driver's license or identification card shall only be accepted in lieu of an affidavit if it is issued by a state within the United States and such state verifies lawful immigration status prior to issuing a driver's license or identification card. For purposes of satisfying the requirements of this subsection, copies of such driver's license or identification card shall be forwarded to the public employer, contractor, subcontractor, or sub-subcontractor in the same manner as an affidavit and notice of receipt of an affidavit as required by paragraphs (1), (3), and (4) of this subsection. Not later than July 1, 2011, the Attorney General shall provide a list of the states that verify immigration status prior to the issuance of a driver's license or identification card and that only issue licenses or identification cards to persons lawfully present in the United States. The list of verified state drivers' licenses and identification cards shall be posted on the website of the State Law Department and updated annually thereafter. In the event that a contractor, subcontractor, or sub-subcontractor later determines that he or she will need to hire employees to satisfy or complete the physical performance of services under an applicable contract, then he or she shall first be required to comply with the affidavit requirements of this subsection.

(6) It shall be the duty of the contractor to submit copies of all affidavits, drivers' licenses, and identification cards required pursuant to this subsection to the public employer within five business days of receipt. No later than August 1, 2011, the Departments of Audits and Accounts shall create and post on its website form affidavits for the federal work authorization program. The affidavits shall require fields for the following information: the name of the project, the name of the contractor, subcontractor, or sub-subcontractor, the name of the public employer, and the employment eligibility information required pursuant to this subsection.

(7) (A) Public employers subject to the requirements of this subsection shall provide an annual report to the Department of Audits and Accounts pursuant to Code Section 50-36-4 as proof of compliance with this subsection. Subject to available funding, the state auditor shall conduct annual compliance audits on a minimum of at least one-half of the reporting agencies and publish the results of such audits annually on the Department of Audits and Accounts' website on or before September 30.

(B) If the state auditor finds a political subdivision to be in violation of this subsection, such political subdivision shall be provided 30 days to demonstrate to the state auditor that such political subdivision has corrected all deficiencies and is in compliance with this subsection. If, after 30 days, the political subdivision has failed to correct all deficiencies, such political subdivision shall be excluded from the list of qualified local governments under Chapter 8 of Title 50 until such time as the political subdivision demonstrates to the state auditor that such political subdivision has corrected all deficiencies and is in compliance with this subsection.

(C) (i) At any time after the state auditor finds a political subdivision to be in violation of this subsection, such political subdivision may seek administrative relief through the Office of State Administrative Hearings. If a political subdivision seeks administrative relief, the time for correcting deficiencies shall be tolled, and any action to exclude the political subdivision from the list of qualified governments under Chapter 8 of Title 50 shall be suspended until such time as a final ruling upholding the findings of the state auditor is issued.

(ii) A new compliance report submitted to the state auditor by the political subdivision shall be deemed satisfactory and shall correct the prior deficient compliance report so long as the new report fully complies with this subsection.

(iii) No political subdivision of this state shall be found to be in violation of this subsection by the state auditor as a result of any actions of a county constitutional officer.

(D) If the state auditor finds any political subdivision which is a state department or agency to be in violation of the provisions of this subsection twice in a five-year period, the funds appropriated to such state department or agency for the fiscal year following the year in which the agency was found to be in violation for the second time shall be not greater than 90 percent of the amount so appropriated in the second year of such noncompliance. Any political subdivision found to be in violation of the provisions of this subsection shall be listed on www.open.georgia.gov or another official state website with an indication and explanation of each violation.

(8) Contingent upon appropriation or approval of necessary funding and in order to verify compliance with the provisions of this subsection, each year the Commissioner shall conduct no fewer than 100 random audits of public employers and contractors or may conduct such an audit upon reasonable grounds to suspect a violation of this subsection. The results of the audits shall be published on the www.open.georgia.gov website and on the Georgia Department of Labor's website no later than December 31 of each year. The Georgia Department of Labor shall seek funding from the United States Secretary of Labor to the extent such funding is available.

(9) Any person who knowingly and willfully makes a false, fictitious, or fraudulent statement in an affidavit submitted pursuant to this subsection shall be guilty of a violation of Code Section 16-10-20 and, upon conviction, shall be punished as provided in such Code section. Contractors, subcontractors, sub-subcontractors, and any person convicted for false statements based on a violation of this subsection shall be prohibited from bidding on or entering into any public contract for 12 months following such conviction. A contractor, subcontractor, or sub-subcontractor that has been found by the Commissioner to have violated this subsection shall be listed by the Department of Labor on www.open.georgia.gov or other official website of the state with public information regarding such violation, including the identity of the violator, the nature of the contract, and the date of conviction. A public employee, contractor, subcontractor, or sub-subcontractor shall not be held civilly liable or criminally responsible for unknowingly or unintentionally accepting a bid from or contracting with a contractor, subcontractor, or sub-subcontractor acting in violation of this subsection. Any contractor, subcontractor, or sub-subcontractor found by the Commissioner to have violated this subsection shall, on a second or subsequent violations, be prohibited from bidding on or entering into any public contract for 12 months following the date of such finding.

(10) There shall be a rebuttable presumption that a public employer, contractor, subcontractor, or sub-subcontractor receiving and acting upon an affidavit conforming to the content requirements of this subsection does so in good faith, and such public employer, contractor, subcontractor, or sub-subcontractor may rely upon such affidavit as being true and correct. The affidavit shall be admissible in any court of law for the purpose of establishing such presumption.

(11) Documents required by this Code section may be submitted electronically, provided the submission complies with Chapter 12 of Title 10.

(c) This Code section shall be enforced without regard to race, religion, gender, ethnicity, or national origin.

(d) Except as provided in subsection (e) of this Code section, the Commissioner shall prescribe forms and promulgate rules and regulations deemed necessary in order to administer and effectuate this Code section and publish such rules and regulations on the Georgia Department of Labor's website.

(e) The commissioner of the Georgia Department of Transportation shall prescribe all forms and promulgate rules and regulations deemed necessary for the application of this Code section to any contract or agreement relating to public transportation and shall publish such rules and regulations on the Georgia Department of Transportation's website.

(f) No employer or agency or political subdivision, as such term is defined in Code Section 50-36-1, shall be subject to lawsuit or liability arising from any act to comply with the requirements of this Code section.









Chapter 11 - Prompt Payment

§ 13-11-1. Short title

This chapter shall be known and may be cited as the "Georgia Prompt Pay Act."



§ 13-11-2. Definitions

As used in this chapter, the term:

(1) "Contractor" means a person who contracts with an owner to improve real property, to perform construction services, or to perform construction management services for an owner.

(2) "Improve" means to build, effect, alter, repair, or demolish any improvement upon, connected with, or on or beneath the surface of any real property or to excavate, clear, grade, fill, or landscape any real property or to construct driveways and private roadways or to furnish materials, including trees and shrubbery, for any of such purposes or to perform any labor upon such improvements.

(3) "Improvement" means all or any part of any building, structure, erection, alteration, demolition, excavation, clearing, grading, filling, or landscaping, including trees and shrubbery, driveways, and roadways, on real property.

(4) "Owner" means a person who has an interest in the real property improved and for whom an improvement is made and who ordered the improvement to be made. "Owner" includes private persons and entities and state, local, or municipal government agencies, instrumentalities, or entities; provided, however, that the provisions of this chapter shall not apply when the owner is a county having a population of less than 10,000 according to the United States decennial census of 1990 or any such future census or when the owner is a municipality having a population of less than 2,500 according to the United States decennial census of 1990 or any such future census.

(5) "Owner's representative" means the architect or engineer in charge of the project for the owner or such other contract representative or officer as designated in the contract documents as the party representing the owner's interest regarding administration and oversight of the project.

(6) "Real property" means the real estate that is improved, including lands, leaseholds, tenements, and improvements placed on the real property.

(7) "Receipt" means actual receipt of cash or funds in the contractor's or subcontractor's bank account.

(8) "Subcontractor" means any person who has contracted to furnish labor or materials to, or has performed labor or supplied materials for, a contractor or another subcontractor in connection with a contract to improve real property. For purposes of this chapter, the term "subcontractor" shall also include materialmen as defined in Code Section 44-14-360.



§ 13-11-3. Contractors' and subcontractors' entitlement to payment

Performance by a contractor or subcontractor in accordance with the provisions of his or her contract and the satisfaction of the conditions of his or her contract precedent to payment entitles such person to payment from the party with whom he or she contracts.



§ 13-11-4. Time limits for payments to contractors and subcontractors

(a) When a contractor has performed in accordance with the provisions of a contract, the owner shall pay the contractor within 15 days of receipt by the owner or the owner's representative of any payment request based upon work completed or service provided under the contract.

(b) When a subcontractor has performed in accordance with the provisions of its subcontract and the subcontract conditions precedent to payment have been satisfied, the contractor shall pay to that subcontractor and each subcontractor shall pay to its subcontractor, within ten days of receipt by the contractor or subcontractor of each periodic or final payment, the full amount received for such subcontractor's work and materials based on work completed or service provided under the subcontract, provided that the subcontractor has provided or provides such satisfactory reasonable assurances of continued performance and financial responsibility to complete his or her work as the contractor in his or her reasonable discretion may require, including but not limited to a payment and performance bond.



§ 13-11-5. Grounds for withholding payments

(a) Nothing in this chapter shall prevent the owner from withholding payment to its contractor because of the following: unsatisfactory job progress; defective construction which has not been remedied; disputed work; third-party claims filed or reasonable evidence that a claim will be filed; failure of the contractor or its subcontractor to make timely payments for labor, equipment, and materials; damage caused by the contractor to the owner, other contractors, or subcontractors; or reasonable evidence that the contract cannot be completed for the unpaid balance of the contract sum. In addition to the other bases for withholding set forth in this subsection, the owner may withhold a reasonable amount for retainage, provided that the retainage withheld by the owner shall not exceed the retainage percentage set forth in the contract between the contractor and the owner.

(b) Nothing in this chapter shall prevent the contractor or a subcontractor from withholding payment to a subcontractor for: unsatisfactory job progress; defective construction which has not been remedied; disputed work; third-party claims filed or reasonable evidence that a claim will be filed; failure of the subcontractor to make timely payments for labor, equipment, and materials; damage caused by the subcontractor to the owner, the contractor, or contractors or subcontractors; or reasonable evidence that the subcontract cannot be completed for the unpaid balance of the subcontract sum. In addition to the other bases for withholding set forth in this subsection, the contractor or the subcontractor, as the case may be, may withhold a reasonable amount for retainage, provided that the retainage withheld shall not exceed the percentage retained from the contractor by the owner on account of the subcontractor's work.



§ 13-11-6. Conditions authorizing payments to subcontractors

The contractor shall, within ten days from the contractor's receipt of retainage from the owner, pass through payments to subcontractors and shall reduce each subcontractor's retainage in the same manner as the contractor's retainage is reduced by the owner, provided that the value of the subcontractor's work complete and in place equals 50 percent of his or her subcontract value, including approved change orders and other additions to the subcontract value and, provided, further, that the work of the subcontractor is proceeding satisfactorily and, provided, further, that the subcontractor has provided or provides such satisfactory reasonable assurances of continued performance and financial responsibility to complete his or her work as the contractor in his or her reasonable discretion may require, including but not limited to a payment and performance bond.



§ 13-11-7. Interest on late payments

(a) Except as provided in Code Section 13-11-5, if a periodic or final payment to a contractor is delayed by more than 15 days or if a periodic or final payment to a subcontractor is delayed more than ten days after receipt of periodic or final payment by the contractor or subcontractor, the owner, contractor, or subcontractor, as the case may be, shall pay his or her contractor or subcontractor interest, beginning on the day following the due date, at the rate of 1 percent per month or a pro rata fraction thereof on the unpaid balance as may be due. However, no interest is due unless the person being charged interest has been notified of the provision of this Code section at the time the request for payment is made. Acceptance of progress payments or final payment shall release all claims for interest on said payments.

(b) Nothing in this chapter shall prohibit owners, contractors, and subcontractors from agreeing by contract to rates of interest, payment periods, and contract and subcontract terms different from those stipulated in this Code section, and in this event, these contractual provisions shall control. In case of a willful breach of the contract provisions as to the time of payment, the interest rate specified in this Code section shall apply.



§ 13-11-8. Attorneys' fees

In any action to enforce a claim under this chapter, the prevailing party is entitled to recover a reasonable fee for the services of its attorney including but not limited to trial and appeal and arbitration, in an amount to be determined by the court or the arbitrators, as the case may be.



§ 13-11-9. Nonexclusive remedies

Neither the right to recover interest on a payment nor the right to recover attorneys' fees under this chapter are exclusive remedies. This chapter does not modify the remedies available to any person under the terms of a contract or by another statute.



§ 13-11-10. Improvements excepted from chapter

The provisions of this chapter do not apply to improvements to real property intended for residential purposes which consist of 12 or fewer residential units.



§ 13-11-11. Applicability of chapter

The provisions of this chapter do not apply to contracts or subcontracts entered into prior to January 1, 1995.






Chapter 12 - Automatic Renewal Provisions

§ 13-12-1. Definitions

As used in this chapter, the term:

(1) "Automatic renewal provision" means a provision under which a service contract is renewed for a specified period of more than one month if the renewal causes the service contract to be in effect more than six months after the day of the initiation of the service contract. Such renewal is effective unless the consumer gives notice to the seller of the consumer's intention to terminate the service contract.

(2) "Consumer" means a natural person or a nonprofit organization exempt from taxation under Section 501(c)(3) of the Internal Revenue Code of 1986 receiving service, maintenance, or repair benefits under a service contract. The term does not include a natural person engaged in business or employed by or otherwise acting on behalf of a governmental entity if the person enters into the service contract as part of or ancillary to the person's business activities or on behalf of the business or governmental entity.

(3) "Seller" means any person, firm, partnership, association, or corporation engaged in commerce that sells, leases, or offers to sell or lease any service to a consumer pursuant to a service contract.

(4) "Service contract" means a written contract for the performance of services for a specified period of time.



§ 13-12-2. Disclosure to consumer of automatic renewal provision in contract or contract offer

Any seller that sells, leases, or offers to sell or lease any service to a consumer pursuant to a service contract that has an automatic renewal provision shall disclose the automatic renewal provision clearly and conspicuously in the contract or contract offer.



§ 13-12-3. Notice to consumer prior to automatic renewal of a service contract

Any seller that sells, leases, or offers to sell or lease any service to a consumer pursuant to a service contract for a specified period of 12 months or more and that automatically renews for a specified period of more than one month, unless the consumer cancels the contract, shall provide the consumer with written or electronic notification of the automatic renewal provision. Notification shall be provided to the consumer no less than 30 days or no more than 60 days before the cancellation deadline pursuant to the automatic renewal provision. Such notification shall disclose clearly and conspicuously:

(1) That unless the consumer cancels the contract, the contract will automatically renew; and

(2) The methods by which the consumer may obtain details of the automatic renewal provision and cancellation procedure, including contacting the seller at a specified telephone number or address, referring to the contract, or any other method.



§ 13-12-4. Applicability

This chapter shall not apply to:

(1) A financial institution as provided in Chapter 1 or 2 of Title 7 or any depository institution as defined in 12 U.S.C. Section 1813(c)(2);

(2) A foreign bank maintaining a branch or agency licensed under the laws of any state of the United States;

(3) Any subsidiary or affiliate of an entity provided in paragraph (1) or (2) of this Code section;

(4) Any electric utility as provided in Chapter 3 of Title 46;

(5) Any entity regulated pursuant to Chapter 45 of Title 43; or

(6) Any county, municipal corporation, authority, or local government or governing body.



§ 13-12-5. Violation of chapter

A violation of this chapter renders the automatic renewal provision of a contract void and unenforceable.









Title 14 - Corporations, Partnerships, and Associations

Chapter 2 - Business Corporations

Article 1 - General Provisions

Part 1 - Short Title and Reservation of Power

§ 14-2-101. Short title

This chapter shall be known and may be cited as the "Georgia Business Corporation Code."



§ 14-2-102. Reservation of power to amend or repeal

The General Assembly has power to amend or repeal all or part of this chapter at any time and all domestic and foreign corporations subject to this chapter are governed by the amendment or repeal.



§ 14-2-103. Independent legal significance of chapter provisions

Each provision of this chapter shall have independent legal significance.



§ 14-2-104. Effect of order for bankruptcy relief upon powers and duties of corporation

(a) Any corporation, an order for relief with respect to which has been entered pursuant to the federal Bankruptcy Code (11 U.S.C. Section 101, et seq.), may put into effect and carry out any decrees and orders of the court or judge in such bankruptcy proceeding and may take any corporate action provided or directed by such decrees and orders, without further action by its directors or shareholders. Such power and authority may be exercised, and such corporate action may be taken, as may be directed by such decrees and orders, by the trustee or trustees of such corporation appointed or elected in the bankruptcy proceeding, or a majority thereof, or, if none be appointed or elected and acting, by designated officers of the corporation, or by a representative appointed by the court or judge, with like effect as if exercised and taken by unanimous action of the directors and shareholders of the corporation.

(b) Such corporation may, in the manner provided in subsection (a) of this Code section, but without limiting the generality or effect of the foregoing, alter, amend, or repeal its bylaws; constitute or reconstitute and classify or reclassify its board of directors, and name, constitute, or appoint directors and officers in place of or in addition to all or some of the directors or officers then in office; amend its articles of incorporation, and make any change in its shares, or any other amendment, change, or alteration, or provision, authorized by this chapter; be dissolved, transfer all or part of its assets, merge or effect any share exchange in connection with any action taken under this Code section; change the location of its registered office, change its registered agent, and remove or appoint any agent to receive service of process; authorize and fix the terms, manner, and conditions of, the issuance of bonds, debentures, or other obligations, regardless of whether convertible into shares of any class or series, or bearing warrants or other evidences of optional rights to purchase or subscribe for shares of any class or series; or lease its property and franchises to any corporation, if permitted by law. No shareholder shall have the right to dissent under Article 13 of this chapter with respect to such shareholder's shares in connection with any action taken under this Code section.

(c) Articles or a certificate of any amendment, correction, merger, share exchange, or dissolution, made by such corporation pursuant to this Code section, shall be filed with the Secretary of State in accordance with Code Section 14-2-120, and, subject to Code Section 14-2-123 and subsection (c) of Code Section 14-2-124, shall thereupon become effective in accordance with its terms and the provisions thereof. Such articles, certificate, or other instrument shall be made, executed, and acknowledged, as may be directed by such decrees and orders, by the trustee or trustees appointed or elected in the bankruptcy proceeding, or a majority thereof, or, if none be appointed or elected and acting, by the officers of the corporation, or by a representative appointed by the court or judge, and shall certify that provision for the making of such articles, certificate, or instrument is contained in a decree or order of a court or judge having jurisdiction of a proceeding under the federal Bankruptcy Code.

(d) This Code section shall cease to apply to such corporation upon the entry of a final decree in the bankruptcy proceeding closing the case and discharging the trustee or trustees, if any; provided, however, that the closing of a case and discharge of trustee or trustees, if any, will not affect the validity of any act previously performed pursuant to subsection (a), (b), or (c) of this Code section.

(e) On filing any articles, certificate, report, or other paper made or executed pursuant to this Code section, there shall be paid to the Secretary of State for the use of the state the same fees as are payable by corporations not in bankruptcy upon the filing of like articles, certificates, agreements, reports, or other papers.






Part 2 - Filing Documents

§ 14-2-120. Filing requirements

(a) A document must satisfy the requirements of this Code section and of any other Code section that adds to or varies these requirements to be entitled to filing by the Secretary of State.

(b) This chapter must require or permit filing the document in the office of the Secretary of State.

(c) The document must contain the information required by this chapter. It may contain other information as well.

(d) The document must be typewritten or printed.

(e) The document must be in the English language. A corporate name need not be in English if written in English letters or Arabic or Roman numerals, and the certificate of existence required of foreign corporations need not be in English if accompanied by a reasonably authenticated English translation.

(f) The document must be executed:

(1) By the chairperson of the board of directors of a domestic or foreign corporation, by its president, or by another of its officers;

(2) If directors have not been selected or the corporation has not been formed, by an incorporator; or

(3) If the corporation is in the hands of a receiver, trustee, or other court appointed fiduciary, by that fiduciary;

provided, however, that the person executing the document may do so as an attorney in fact. Powers of attorney relating to the execution of the document do not need to be shown to or filed with the Secretary of State.

(g) The person executing the document shall sign it and state beneath or opposite his or her signature his or her name and the capacity in which he or she signs; provided, however, that if the document is electronically transmitted, the electronic version of such person's name may be used in lieu of a signature. The document may but need not contain:

(1) The corporate seal;

(2) An attestation by the secretary or an assistant secretary; or

(3) An acknowledgment, verification, or proof.

(h) The document must be delivered to the office of the Secretary of State for filing and must be accompanied by one exact or conformed copy (except as provided in Code Sections 14-2-503 and 14-2-1509), the correct filing fee, any certificate required by Code Section 14-2-201.1, 14-2-1006.1, 14-2-1105.1, or 14-2-1403.1, and any penalty required by this chapter or other law.

(i) Notwithstanding the provisions of this chapter, the Secretary of State may authorize the filing of documents by electronic transmission, following the provisions of Chapter 12 of Title 10, the "Uniform Electronic Transactions Act," and the Secretary of State shall be authorized to promulgate such rules and regulations as are necessary to implement electronic filing procedures.



§ 14-2-121. Forms

The Secretary of State may prescribe and furnish on request forms for:

(1) An application for a certificate of existence;

(2) A foreign corporation's application for a certificate of authority to transact business in this state;

(3) A foreign corporation's application for a certificate of withdrawal;

(4) The annual registration; and

(5) Such other forms not in conflict with this chapter as may be prescribed by the Secretary of State.



§ 14-2-122. Filing fees and penalties

The Secretary of State shall collect the following fees and penalties when the documents described in this Code section are delivered to him or her for filing:

Document Fee

-------- ---

(1) Articles of incorporation $ 100.00

(2) Application for certificate of authority 225.00

(3) Annual registration 50.00

(4) Penalty for late filing of annual registration 25.00

(5) Agent's statement of resignation No fee

(6) Certificate of judicial dissolution No fee

(7) Articles of dissolution or intent to dissolve No fee

(8) Application of withdrawal No fee

(9) Application for reservation of a corporate name 25.00

(10) Civil penalty for a foreign corporation transacting business in 500.00

this state without a certificate of authority

(11) Statement of change of address of registered agent ... $5.00 20.00

per corporation but not less than

(12) Application for reinstatement 250.00

(13) Certificate of conversion 95.00

(14) Any other document required or permitted to be filed by this 20.00

chapter



§ 14-2-123. Effective time and date of document

(a) Except as provided in subsection (b) of this Code section and subsection (c) of Code Section 14-2-124, a document accepted for filing is effective:

(1) At the time of filing on the date it is filed, as evidenced by the Secretary of State's date and time endorsement on the original document; or

(2) At the time specified in the document as its effective time on the date it is filed.

(b) A document may specify a delayed effective time and date, and if it does so the document shall become effective at the time and date specified. If a delayed effective date but no time is specified, the document shall become effective at the close of business on that date. A delayed effective date for a document may not be later than the ninetieth day after the date on which it is filed.

(c) If a document is determined by the Secretary of State to be incomplete and inappropriate for filing, the Secretary of State may return the document to the person or corporation filing it, together with a brief written explanation of the reason for the refusal to file, in accordance with subsection (c) of Code Section 14-2-125 and, if the applicant returns the document with corrections in accordance with the rules and regulations of the Secretary of State, the filing date of the document will be the filing date that would have been applied had the original document not been deficient.



§ 14-2-124. Correcting filed document

(a) A domestic or foreign corporation may correct a document filed by the Secretary of State if the document:

(1) Contains an incorrect statement; or

(2) Was defectively executed, attested, sealed, verified, or acknowledged.

(b) A document is corrected:

(1) By preparing articles of correction that:

(A) Describe the document (including its filing date);

(B) Specify the incorrect statement and the reason it is incorrect or the manner in which the execution was defective; and

(C) Correct the incorrect statement or defective execution; and

(2) By delivering the articles to the Secretary of State for filing.

(c) Articles of correction are effective on the effective date of the document they correct except as to persons relying on the uncorrected document and adversely affected by the correction. As to those persons, articles of correction are effective when filed.



§ 14-2-125. Filing duty of Secretary of State

(a) If a document delivered to the office of the Secretary of State for filing satisfies the requirements of Code Section 14-2-120, the Secretary of State shall file it.

(b) The Secretary of State files a document by stamping or otherwise endorsing his official title and the date and time of receipt on both the original and the document copy. After filing a document, except as provided in Code Sections 14-2-503 and 14-2-1510, the Secretary of State shall deliver the document copy to the domestic or foreign corporation or its representative.

(c) If the Secretary of State refuses to file a document, he shall return it to the domestic or foreign corporation or its representative within ten days after the document was delivered, together with a brief, written explanation of the reason for his refusal.

(d) The Secretary of State's duty to file documents under this Code section is ministerial. His filing or refusing to file a document does not:

(1) Affect the validity or invalidity of the document in whole or part;

(2) Relate to the correctness or incorrectness of information contained in the document; or

(3) Create a presumption that the document is valid or invalid or that information contained in the document is correct or incorrect.



§ 14-2-126. Appeal from Secretary of State's refusal to file document

(a) If the Secretary of State refuses to file a document delivered to his office for filing, the domestic or foreign corporation may appeal the refusal within 30 days after the return of the document to the superior court of the county where the corporation's registered office is or will be located. The appeal is commenced by petitioning the court to compel filing the document and by attaching to the petition the document and the Secretary of State's explanation of his refusal to file.

(b) The matter shall promptly be tried de novo by the court without a jury. The court may summarily order the Secretary of State to file the document or take other action the court considers appropriate.

(c) The court's final decision may be appealed as in other civil proceedings.



§ 14-2-127. Evidence of filing

A certificate attached to a copy of a document or electronic transmission filed by the Secretary of State, bearing his or her signature, which may be in facsimile, and the printed or embossed seal of this state, or its electronic equivalent, is prima-facie evidence that the original document has been filed with the Secretary of State.



§ 14-2-128. Certificate of existence

(a) Any person may apply to the Secretary of State to furnish a certificate of existence for a domestic corporation or a certificate of authorization for a foreign corporation.

(b) A certificate of existence or authorization sets forth:

(1) The domestic corporation's corporate name or the foreign corporation's corporate name used in this state;

(2) That the domestic corporation is duly incorporated under the law of this state and the date of its incorporation, or that the foreign corporation is authorized to transact business in this state;

(3) That its most recent annual registration required by Code Section 14-2-1622 has been delivered to the Secretary of State; and

(4) That articles of dissolution have not been filed.

(c) Subject to any qualification stated in the certificate, a certificate of existence or authorization issued by the Secretary of State may be relied upon as prima-facie evidence that the domestic or foreign corporation is in existence or is authorized to transact business in this state.



§ 14-2-129. Penalty for signing false document

A person who signs a document he knows is false in any material respect with intent that the document be delivered to the Secretary of State for filing shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine not to exceed $500.00.






Part 3 - Secretary of State

§ 14-2-130. Powers

The Secretary of State has the power reasonably necessary to perform the duties required of him by this chapter.






Part 4 - Definitions

§ 14-2-140. Code definitions

As used in this chapter, the term:

(1) "Articles of incorporation" include amended and restated articles of incorporation and articles of merger.

(2) "Authorized shares" means the shares of all classes a domestic or foreign corporation is authorized to issue.

(3) "Conspicuous" or "conspicuously" means so written that a reasonable person against whom the writing is to operate should have noticed it. For example, printing in italics or boldface or contrasting color or typing in capitals or underlined is conspicuous.

(4) "Corporation" or "domestic corporation" means a corporation for profit, which is not a foreign corporation, incorporated under or subject to the provisions of this chapter.

(5) "Deliver" includes delivery by hand, mail, private carrier, and electronic transmission.

(6) "Distribution" means a direct or indirect transfer of money or other property except its own shares or rights to acquire its own shares or incurrence of indebtedness by a corporation to or for the benefit of its shareholders in respect of any of its shares. A distribution may be in the form of a declaration or payment of a dividend; a purchase, redemption, or other acquisition of shares; a distribution of indebtedness; or otherwise.

(7) "Effective date of notice" is defined in Code Section 14-2-141.

(8) "Electronic network" means any medium for sending, receiving, and viewing electronic transmissions among persons.

(9) "Electronic transmission" or "electronically transmitted" means any form of communication not directly involving the physical transmission of paper that creates a record that may be retained, retrieved, and reviewed by a recipient thereof and that may be directly reproduced in paper form by such a recipient through an automated process. Electronic transmissions include, but are not limited to, telegraphs, telegrams, cablegrams, teletypes, e-mail, and facsimile transmissions.

(10) "Employee" includes an officer but not a director. A director may accept duties that make him or her also an employee.

(11) "Entity" includes corporation and foreign corporation; nonprofit corporation and foreign nonprofit corporation; profit and nonprofit unincorporated association; business trust, estate, general partnership, limited partnership, trust, two or more persons having a joint or common economic interest; limited liability company and foreign limited liability company; limited liability partnership and foreign limited liability partnership; and state, United States, and foreign government.

(12) "First class" includes, when used with a reference to postage or mail, any class of postage or mail that is the equivalent of or better than first class under the then prevailing mail classifications.

(13) "Foreign corporation" means a corporation for profit incorporated under a law other than the law of this state.

(13.1) "Foreign limited liability company" means a limited liability company formed under the laws of a jurisdiction other than this state.

(14) "Governmental subdivision" includes authority, county, district, and municipality.

(15) "Includes" denotes a partial definition.

(16) "Individual" includes the estate of an incompetent or deceased individual.

(16.1) "Limited liability company" means any limited liability company formed under Chapter 11 of this title.

(17) "Mail" means the United States mail.

(18) "Means" denotes an exhaustive definition.

(19) "National securities exchange" means any securities exchange or securities quotation system if the securities listed on that exchange or system are exempt from the registration requirements of Chapter 5 of Title 10, known as the "Georgia Uniform Securities Act of 2008," pursuant to Code Section 10-5-10 or any successor provision.

(20) "Notice" is defined in Code Section 14-2-141.

(21) "Person" includes an individual and an entity.

(22) "Principal office" means the office in or out of this state so designated in the annual registration where the principal executive offices of a domestic or foreign corporation are located.

(23) "Proceeding" includes civil suit and criminal, administrative, and investigatory action.

(24) "Record date" means the date established under Article 6 or 7 of this chapter on which a corporation determines the identity of its shareholders and their shareholdings for purposes of this chapter. The determinations shall be made as of the close of business on the record date unless another time for doing so is specified when the record date is fixed.

(25) "Secretary" means the corporate officer to whom the board of directors has delegated responsibility under subsection (c) of Code Section 14-2-840 for custody of the minutes of the meetings of the board of directors and of the shareholders and for authenticating records of the corporation.

(26) "Share exchange" means a plan of exchange of all of the outstanding shares of one or more classes or series of shares in accordance with Code Section 14-2-1102.

(27) "Shareholder" means the person in whose name shares are registered in the records of a corporation or the beneficial owner of shares to the extent of the rights granted by a nominee certificate on file with a corporation.

(28) "Shares" means the units into which the proprietary interests in a corporation are divided.

(29) "Sign" or "signature" includes any manual, facsimile, conformed, or electronic signature.

(30) "State," when referring to a part of the United States, includes a state and commonwealth and their agencies and governmental subdivisions and a territory and insular possession and their agencies and governmental subdivisions of the United States.

(31) "Subscriber" means a person who subscribes for shares in a corporation, whether before or after incorporation.

(32) "Treasury shares" means shares of a corporation which have been issued and which subsequently have been acquired by the corporation if the articles of incorporation of such corporation provide that shares so acquired become treasury shares. Treasury shares shall be deemed to be issued shares but not outstanding shares.

(33) "United States" includes district, authority, bureau, commission, department, and any other agency of the United States.

(34) "Voting group" means all shares of one or more classes or series that under the articles of incorporation or this chapter are entitled to vote and be counted together collectively on a matter at a meeting of shareholders. All shares entitled by the articles of incorporation or this chapter to vote generally on the matter are for that purpose a single voting group.



§ 14-2-141. Notice

(a) Notice under this chapter shall be in writing unless oral notice is reasonable under the circumstances.

(b) Notice may be communicated in person; by telephone, electronic transmission, or other form of wire or wireless communication; or by mail or private carrier. If these forms of personal notice are impracticable, notice may be communicated by a newspaper of general circulation in the area where published or by radio, television, or other form of public broadcast communication. Unless otherwise provided in the articles of incorporation, bylaws, or this chapter, notice by electronic transmission shall be deemed to be notice in writing for purposes of this chapter.

(c) Written notice by a domestic or foreign corporation to its shareholders, if in a comprehensible form, is effective when mailed, if mailed with first-class postage prepaid and correctly addressed to the shareholder's address shown in the corporation's current record of shareholders. If at the record date fixed to determine the shareholders entitled to receive a notice the corporation has a class or series of shares listed on a national securities exchange or has more than 500 shareholders of record, it may utilize a class of mail other than first class; provided, however, that if the notice is of a meeting of shareholders, the notice is mailed, with adequate postage prepaid, not less than 30 days before the date of the meeting.

(d) Written notice to a domestic or foreign corporation (authorized to transact business in this state) may be addressed to its registered agent at its registered office or to the corporation or its secretary at its principal office shown in its most recent annual registration or, in the case of a foreign corporation that has not yet delivered an annual registration, in its application for a certificate of authority.

(e) Except as provided in subsection (c) of this Code section, written notice, if in a comprehensible form, is effective at the earliest of the following:

(1) When received, or when delivered, properly addressed, to the addressee's last known principal place of business or residence;

(2) Five days after its deposit in the mail, as evidenced by the postmark, or such longer period as shall be provided in the articles of incorporation or bylaws, if mailed with first-class postage prepaid and correctly addressed; or

(3) On the date shown on the return receipt, if sent by registered or certified mail or statutory overnight delivery, return receipt requested, and the receipt is signed by or on behalf of the addressee.

(f) Oral notice is effective when communicated if communicated in a comprehensible manner.

(g) In calculating time periods for notice under this chapter, when a period of time measured in days, weeks, months, years, or other measurement of time is prescribed for the exercise of any privilege or the discharge of any duty, the first day shall not be counted but the last day shall be counted.

(h) Without limiting the manner by which notice otherwise may be given effectively under this chapter:

(1) Any notice by a corporation under any provision of this chapter, the articles of incorporation, or the bylaws to record or beneficial holders of its shares shall be effective if given by a single written notice to two or more such holders who share an address if consented to by those holders. Any such consent shall be revocable by a holder by written notice to the corporation. Except as provided in paragraph (2) of this subsection, any such consent shall be in writing and signed by each record or beneficial holder with respect to which such single written notice is to be effective.

(2) Any record or beneficial holder of shares of any class or series which are either listed on a national securities exchange or held of record by more than 500 shareholders who fails to object in writing to the corporation, within 60 days of having been given written notice by the corporation of its intention to send the single notice permitted under paragraph (1) of this subsection to such holders, shall be deemed to have consented to receiving such single written notice.

(i) If this chapter prescribes notice requirements for particular circumstances, those requirements govern. If articles of incorporation or bylaws prescribe notice requirements, not inconsistent with this Code section or other provisions of this chapter, those requirements govern.

(j)(1) Without limiting the manner by which notice otherwise may be given effectively to shareholders, any notice to shareholders given by the corporation under any provision of this chapter, the articles of incorporation, or the bylaws shall be effective if given by a form of electronic transmission consented to by the shareholder to whom the notice is given. Any such consent shall be revocable by the shareholder by written notice to the corporation. Any such consent shall be deemed revoked if:

(A) The corporation is unable to deliver by electronic transmission two consecutive notices given by the corporation in accordance with such consent; and

(B) Such inability becomes known to the secretary or an assistant secretary of the corporation or to the transfer agent or other person responsible for the giving of notice; provided, however, the inadvertent failure to treat such inability as a revocation shall not invalidate any meeting or other action.

(2) Notice given pursuant to paragraph (1) of this subsection shall be deemed effective:

(A) If by facsimile telecommunication, when transmitted to a telephone number at which the shareholder has consented to receive notice;

(B) If by e-mail, when transmitted to an e-mail address at which the shareholder has consented to receive notice;

(C) If by a posting on an electronic network together with separate notice to the shareholder of such specific posting, upon the later of (i) such posting or (ii) the giving of such separate notice; or

(D) If by any other form of electronic transmission, when transmitted to the shareholder.

(k) An affidavit, certificate, or other written confirmation of the secretary or an assistant secretary or of the transfer agent or other agent of the corporation that the notice has been given under this Code section shall, in the absence of fraud, be prima-facie evidence of the facts stated therein.

(l) The corporation may be obligated to accept from a shareholder consents, requests, demands, or notices given and delivered under this chapter to the principal place of business of the corporation or to an officer or agent of the corporation having custody of the books in which proceedings of meetings of shareholders are recorded by electronic transmission only as provided by resolution of the board of directors of the corporation or in the articles of incorporation.

(m) Unless the registered agent of the corporation provides written consent to the corporation to the receipt of a shareholder's consent, request, demand, or notice by electronic transmission under this chapter, delivery made to a corporation's registered office shall be made by hand or by certified or registered mail or statutory overnight delivery, return receipt requested.



§ 14-2-142. Number of shareholders

(a) For purposes of this chapter, the following identified as a shareholder in a corporation's current record of shareholders constitute one shareholder:

(1) Three or fewer co-owners;

(2) A corporation, partnership, trust, estate, or other entity;

(3) The trustees, guardians, custodians, or other fiduciaries of a single trust, estate, or account.

(b) For purposes of this chapter, shareholdings registered in substantially similar names constitute one shareholder if it is reasonable to believe that the names represent the same person.






Part 5 - Execution of Documents

§ 14-2-150. Signatures

The signatures of the officers of a corporation and the seal of the corporation upon any bond, debenture, interest coupon, or other debt security may be facsimiles if the instrument is authenticated or countersigned by a trustee or transfer agent or registered by a registrar other than the corporation or an employee of the corporation. The transfer agent or registrar may sign manually or in facsimile.



§ 14-2-151. Secretary or assistant secretary of corporation to authenticate records of corporation; reliance on affixed seal by third party

(a) With respect to any contract, conveyance, or similar document executed by or on behalf of a domestic or foreign corporation, the presence of the corporate seal, or a facsimile thereof, attested by the secretary or assistant secretary of the corporation, or other officer to whom the bylaws or the directors have delegated the responsibility for authenticating records of the corporation, shall attest:

(1) That the corporate seal or facsimile thereof affixed to the document is in fact the seal of the corporation or a true facsimile thereof, as the case may be;

(2) That any officer of the corporation executing the document does in fact occupy the official position indicated, that one in such position is duly authorized to execute such document on behalf of the corporation, and that the signature of such officer subscribed thereto is genuine; and

(3) That the execution of the document on behalf of the corporation has been duly authorized.

(b) With respect to any contract, conveyance, or similar document executed by or on behalf of a domestic or foreign corporation, execution by the president or vice-president of the corporation, attested by the secretary or assistant secretary of the corporation or other officer to whom the bylaws or the directors have delegated the responsibility for authenticating records of the corporation, shall attest:

(1) That the person executing the document as president or vice-president of the corporation does in fact occupy the official position, that one in such position is duly authorized to execute such document on behalf of the corporation, and that the signature of such officers subscribed thereto is genuine; and

(2) That the execution of the document on behalf of the corporation has been duly authorized.

(c) When the seal of a corporation or the facsimile thereof is affixed to any document, or where a document is executed by the president or a vice-president of a corporation, and in either case is attested by the secretary or assistant secretary of that corporation or other officer to whom the bylaws or the directors have delegated the responsibility for authenticating records of the corporation, a third party without knowledge or reason to know to the contrary may rely on such document as being what it purports to be.

(d) The seal of the corporation may be affixed to any document executed by the corporation, but the absence of the seal shall not impair the validity of the document or of any action taken in pursuance thereof or in reliance thereon.









Article 2 - Incorporation

§ 14-2-201. Incorporators

One or more persons may act as the incorporator or incorporators of a corporation by delivering articles of incorporation to the Secretary of State for filing.



§ 14-2-201.1. Publication of notice of intent to file articles of incorporation

(a) Together with the articles of incorporation, the incorporator or incorporators shall deliver to the Secretary of State an undertaking (which may appear in the articles of incorporation or be set forth in a letter or other instrument executed by an incorporator or any person authorized to act on behalf of the corporation) to publish a notice of the filing of the articles of incorporation as required by subsection (b) of this Code section.

(b) No later than the next business day after filing the articles of incorporation, the incorporator shall deliver to the publisher of a newspaper which is the official organ of the county where the initial registered office of the corporation is to be located or which is a newspaper of general circulation published within such county whose most recently published annual statement of ownership and circulation reflects a minimum of 60 percent paid circulation a request to publish a notice in substantially the following form:

"NOTICE OF INCORPORATION

Notice is given that articles of incorporation which incorporate

(name of corporation) have been delivered to

the Secretary of State for filing in accordance with the Georgia Business

Corporation Code. The initial registered office of the corporation is

located at (address of registered office) and its

initial registered agent at such address is (name of

agent)."

The request for publication of the notice shall be accompanied by a check, draft, or money order in the amount of $40.00 in payment of the cost of publication. The notice shall be published once a week for two consecutive weeks commencing within ten days after receipt of the notice by the newspaper. Failure on the part of the incorporator to deliver the notice or payment therefor or failure on the part of the newspaper to publish the notice in compliance with this subsection shall not invalidate the incorporation of the corporation or the filing of the articles of incorporation.



§ 14-2-202. Articles of incorporation

(a) The articles of incorporation must set forth:

(1) A corporate name for the corporation that satisfies the requirements of Code Section 14-2-401;

(2) The number of shares the corporation is authorized to issue;

(3) The street address and county of the corporation's initial registered office and the name of its initial registered agent at that office;

(4) The name and address of each incorporator; and

(5) The mailing address of the initial principal office of the corporation, if different from the initial registered office.

(b) The articles of incorporation may set forth:

(1) The names and addresses of the individuals who are to serve as the initial directors;

(2) Provisions not inconsistent with law regarding:

(A) The purpose or purposes for which the corporation is organized;

(B) Managing the business and regulating the affairs of the corporation;

(C) Defining, limiting, and regulating the powers of the corporation, its board of directors, and shareholders;

(D) A par value for authorized shares or classes of shares; and

(E) The imposition of personal liability on shareholders for the debts of the corporation to a specified extent and upon specified conditions;

(3) Any provision that under this chapter is required or permitted to be set forth in the bylaws;

(4) A provision eliminating or limiting the liability of a director to the corporation or its shareholders for monetary damages for any action taken, or any failure to take any action, as a director, except liability:

(A) For any appropriation, in violation of his or her duties, of any business opportunity of the corporation;

(B) For acts or omissions which involve intentional misconduct or a knowing violation of law;

(C) For the types of liability set forth in Code Section 14-2-832; or

(D) For any transaction from which the director received an improper personal benefit,

provided that no such provision shall eliminate or limit the liability of a director for any act or omission occurring prior to the date when such provision becomes effective; and

(5) A provision that, in discharging the duties of their respective positions and in determining what is believed to be in the best interests of the corporation, the board of directors, committees of the board of directors, and individual directors, in addition to considering the effects of any action on the corporation or its shareholders, may consider the interests of the employees, customers, suppliers, and creditors of the corporation and its subsidiaries, the communities in which offices or other establishments of the corporation and its subsidiaries are located, and all other factors such directors consider pertinent; provided, however, that any such provision shall be deemed solely to grant discretionary authority to the directors and shall not be deemed to provide to any constituency any right to be considered.

(c) The articles of incorporation need not set forth any of the corporate powers enumerated in this chapter.



§ 14-2-203. Incorporation

(a) Unless a delayed effective date is specified, the corporate existence begins when the articles of incorporation are filed.

(b) The Secretary of State's filing of the articles of incorporation is conclusive proof that the incorporators satisfied all conditions precedent to incorporation except in a proceeding by the state to cancel or revoke the incorporation or involuntarily dissolve the corporation.



§ 14-2-204. Liability for preincorporation transactions

All persons purporting to act as or on behalf of a corporation, knowing there was no incorporation under this chapter, are jointly and severally liable for all liabilities created while so acting.



§ 14-2-205. Organization of corporation

(a) After incorporation:

(1) If initial directors are named in the articles of incorporation, the initial directors shall hold an organizational meeting at the call of a majority of the directors to complete the organization of the corporation by appointing officers, adopting bylaws, and carrying on any other business brought before the meeting;

(2) If initial directors are not named in the articles, the incorporator or incorporators shall hold an organizational meeting at the call of a majority of the incorporators:

(A) To elect directors and complete the organization of the corporation; or

(B) To elect a board of directors who shall complete the organization of the corporation.

(b) Action required or permitted by this chapter to be taken by incorporators at an organizational meeting may be taken without a meeting if the action taken is evidenced by one or more consents in writing or by electronic transmission describing the action taken and signed by each incorporator.

(c) An organizational meeting may be held in or out of this state.



§ 14-2-206. Bylaws

(a) The incorporators or board of directors of a corporation shall adopt initial bylaws for the corporation. Bylaws adopted by the incorporators or board of directors prior to or contemporaneously with the issuance of any of the corporation's shares shall constitute bylaws adopted by the shareholders for all purposes of this chapter.

(b) The bylaws of a corporation may contain any provision for managing the business and regulating the affairs of the corporation that is not inconsistent with law or the articles of incorporation.



§ 14-2-207. Emergency bylaws

(a) Unless the articles of incorporation provide otherwise, the board of directors of a corporation may adopt bylaws to be effective only in an emergency defined in subsection (d) of this Code section. The emergency bylaws, which are subject to amendment or repeal by the shareholders, may make all provisions necessary for managing the corporation during the emergency, including:

(1) Procedures for calling a meeting of the board of directors;

(2) Quorum requirements for the meeting; and

(3) Designation of additional or substitute directors.

(b) All provisions of the regular bylaws consistent with the emergency bylaws remain effective during the emergency. The emergency bylaws are not effective after the emergency ends.

(c) Corporate action taken in good faith in accordance with the emergency bylaws:

(1) Binds the corporation; and

(2) May not be used to impose liability on a corporate director, officer, employee, or agent.

(d) An emergency exists for purposes of this Code section if a quorum of the corporation's directors cannot readily be assembled because of some catastrophic event.






Article 3 - Purposes and Powers

§ 14-2-301. Purposes

Every corporation incorporated under this chapter has the purpose of engaging in any lawful business unless a more limited purpose is set forth in the articles of incorporation.



§ 14-2-302. General powers

Every corporation has perpetual duration and succession in its corporate name, unless its articles of incorporation adopted on or after April 1, 1969, or an amendment thereto adopted on or after April 1, 1969, provides otherwise. Unless its articles of incorporation provide otherwise, every corporation has the same powers as an individual to do all things necessary or convenient to carry out its business and affairs, including without limitation power:

(1) To sue, be sued, complain, and defend in its corporate name;

(2) To have a corporate seal which may be altered at will, and to use it, or a facsimile of it, by impressing or affixing it or in any other manner reproducing it;

(3) To make and amend bylaws, not inconsistent with its articles of incorporation or with the laws of this state, for managing the business and regulating the affairs of the corporation;

(4) To purchase, receive, lease, or otherwise acquire, own, hold, improve, use, and otherwise deal with real or personal property or any legal or equitable interest in property, wherever located;

(5) To sell, convey, mortgage, pledge, lease, exchange, and otherwise dispose of all or any part of its property;

(6) To purchase, receive, subscribe for, or otherwise acquire, own, hold, vote, use, sell, mortgage, lend, pledge, or otherwise dispose of, and deal in and with shares or other interests in, or obligations of, any other entity;

(7) To make contracts and guarantees, incur liabilities, borrow money, issue its notes, bonds, and other obligations (which may be convertible into or include the option to purchase other securities of the corporation), and secure any of its obligations by mortgage or pledge of any of its property, franchises, or income;

(8) To lend money, invest and reinvest its funds, and receive and hold real and personal property as security for repayment;

(9) To be a promoter, partner, member, associate, or manager of any partnership, joint venture, trust, or other entity;

(10) To conduct its business, locate offices, and exercise the powers granted by this chapter within or without this state;

(11) To elect directors and appoint officers, employees, and agents of the corporation, define their duties, fix their compensation, and lend them money and credit;

(12) To pay pensions and establish pension plans, pension trusts, profit sharing plans, share bonus plans, share option plans, and benefit or incentive plans for any or all of its current or former directors, officers, employees, and agents;

(13) To make donations for the public welfare or for charitable, scientific, or educational purposes;

(14) To transact any lawful business that will aid governmental policy;

(15) To provide insurance for its benefit on the life or physical or mental ability of any of its directors, officers, or employees or any other person whose death or physical or mental disability might cause financial loss to the corporation; or, pursuant to any contractual arrangement with any shareholder concerning the reacquisition of shares owned by him at his death or disability, on the life or physical or mental ability of that shareholder, for the purpose of carrying out such contractual arrangement; or, pursuant to any contract obligating the corporation, as part of compensation arrangements, or pursuant to any contract obligating the corporation as guarantor or surety, on the life of the principal obligor, and for these purposes the corporation is deemed to have an insurable interest in such persons; and

(16) To make payments or donations or do any other act not inconsistent with law that furthers the business and affairs of the corporation.



§ 14-2-303. Emergency powers

(a) In anticipation of or during an emergency defined in subsection (d) of this Code section, the board of directors of a corporation may:

(1) Modify lines of succession to accommodate the incapacity of any director, officer, employee, or agent; and

(2) Relocate the principal office, designate alternative principal offices or regional offices, or authorize the officers to do so.

(b) During an emergency defined in subsection (d) of this Code section, unless emergency bylaws provide otherwise:

(1) Notice of a meeting of the board of directors need be given only to those directors whom it is practicable to reach and may be given in any practicable manner, including by publication and radio; and

(2) One or more officers of the corporation present at a meeting of the board of directors may be deemed to be directors for the meeting, in order of rank and within the same rank in order of seniority, as necessary to achieve a quorum.

(c) Corporate action taken in good faith during an emergency under this Code section to further the ordinary business affairs of the corporation:

(1) Binds the corporation; and

(2) May not be used to impose liability on a corporate director, officer, employee, or agent.

(d) An emergency exists for purposes of this Code section if a quorum of the corporation's directors cannot readily be assembled because of some catastrophic event.



§ 14-2-304. Ultra vires

(a) Except as provided in subsection (b) of this Code section, the validity of corporate action may not be challenged on the ground that the corporation lacks or lacked power to act.

(b) A corporation's power to act may be challenged:

(1) In a proceeding by a shareholder against the corporation to enjoin the act;

(2) In a proceeding by the corporation, directly, derivatively, or through a receiver, trustee, or other legal representative, against an incumbent or former director, officer, employee, or agent of the corporation; or

(3) In a proceeding by the Attorney General under Code Section 14-2-1430.

(c) In a shareholder's proceeding under paragraph (1) of subsection (b) of this Code section to enjoin an unauthorized corporate act, the court may enjoin or set aside the act, if equitable and if all affected persons are parties to the proceeding, and may award damages for loss, other than anticipated profits, suffered by the corporation or another party because of enjoining the unauthorized act.



§ 14-2-305. Submission of certain matters to shareholder vote

Subject to the requirements set forth in paragraph (1) of subsection (b) of Code Section 14-2-1003, with respect to the submission of amendments to the articles of incorporation to shareholders; paragraph (1) of subsection (b) of Code Section 14-2-1103, with respect to the submission of a plan of merger or share exchange to shareholders; paragraph (1) of subsection (b) of Code Section 14-2-1202, with respect to the submission of a disposition of assets requiring shareholder approval to shareholders; and paragraph (1) of subsection (b) of Code Section 14-2-1402, with respect to the submission of a proposed dissolution to shareholders, a corporation may agree to submit a matter to a vote of its shareholders regardless of whether the board of directors determines at any time subsequent to adopting or approving such matter that such matter is no longer advisable and recommends that the shareholders reject or vote against the matter.






Article 4 - Name

§ 14-2-401. Corporate name

(a) A corporate name:

(1) Must contain the word "corporation," "incorporated," "company," or "limited," or the abbreviation "corp.," "inc.," "co.," or "ltd.," or words or abbreviations of like import in another language;

(2) May not contain language stating or implying that the corporation is organized for a purpose other than that permitted by Code Section 14-2-301 and its articles of incorporation;

(3) May not contain anything which, in the reasonable judgment of the Secretary of State, is obscene; and

(4) Shall not in any instance exceed 80 characters, including spaces and punctuation.

(b) Except as authorized by subsections (c) and (d) of this Code section, a corporate name must be distinguishable upon the records of the Secretary of State from:

(1) The corporate name of a corporation incorporated or authorized to transact business in this state;

(2) A corporate name reserved under Code Section 14-2-402;

(3) The fictitious name adopted by a foreign corporation authorized to transact business in this state because its real name is unavailable;

(4) The corporate name of a nonprofit corporation incorporated or authorized to transact business in this state;

(5) The name of a limited partnership or professional association filed with the Secretary of State; and

(6) The name of a limited liability company formed or authorized to transact business in this state.

(c) A corporation may apply to the Secretary of State for authorization to use a name that is not distinguishable upon his records from one or more of the names described in subsection (b) of this Code section. The Secretary of State shall authorize use of the name applied for if the other corporation consents to the use in writing and files with the Secretary of State articles of amendment to its articles of incorporation changing its name to a name that is distinguishable upon the records of the Secretary of State from the name of the applying corporation.

(d) A corporation may use the name (including the fictitious name) of another domestic or foreign corporation that is used in this state if the other corporation is incorporated or authorized to transact business in this state and:

(1) The proposed user corporation has merged with the other corporation;

(2) The proposed user corporation has been formed by reorganization of the other corporation; or

(3) The other domestic or foreign corporation has taken the steps required by this chapter to change its name to a name that is distinguishable upon the records of the Secretary of State from the name of the foreign corporation applying to use its former name.

(e) This chapter does not control the use of fictitious or trade names. Issuance of a name under this chapter means that the name is distinguishable for filing purposes on the records of the Secretary of State pursuant to subsection (b) of this Code section. Issuance of a corporate name does not affect the commercial availability of the name.



§ 14-2-402. Reserved name

(a) A person may apply to reserve a name for the purpose of incorporation by paying the fee specified in Code Section 14-2-122. If the Secretary of State finds that the corporate name applied for is available, he or she shall reserve the name for the applicant's use for 30 days or until articles of incorporation are filed, whichever is sooner. If the Secretary of State finds that the name applied for is not distinguishable for filing purposes upon the records of the Secretary of State, he or she shall notify the applicant who may then submit another reservation request within ten days of the date of the rejection notice without payment of an additional reservation fee.

(b) Upon expiration of a name reservation after 30 days without the filing of articles of incorporation, the name may again be reserved for another 30 day period by the same or another applicant under the same guidelines of subsection (a) of this Code section.

(c) A person who has in effect a name reservation under subsection (a) of this Code section may transfer the reservation to another person by delivering to the Secretary of State a signed notice of the transfer that states the name and address of the transferee.



§ 14-2-403. Registered name

Repealed by Ga. L. 2002, p. 989, § 4, effective July 1, 2002.






Article 5 - Office and Agent

Part 1 - Registered Agents and Service of Process

§ 14-2-501. Registered office and registered agent

Each corporation must continuously maintain in this state:

(1) A registered office that may be the same as any of its places of business; and

(2) A registered agent, who may be:

(A) A person who resides in this state and whose business office is identical with the registered office;

(B) A domestic corporation, nonprofit domestic corporation, or domestic limited liability company whose business office is identical with the registered office; or

(C) A foreign corporation, nonprofit foreign corporation, or foreign limited liability company authorized to transact business in this state whose business office is identical with the registered office.



§ 14-2-502. Change of registered office or registered agent

(a) A corporation may change its registered office or registered agent by delivering to the Secretary of State for filing an amendment to its annual registration that sets forth:

(1) The name of the corporation;

(2) The street address of its current registered office;

(3) If the current registered office is to be changed, the street address of the new registered office;

(4) The name of its current registered agent;

(5) If the current registered agent is to be changed, the name of the new registered agent; and

(6) That after the change or changes are made, the street addresses of its registered office and the business office of its registered agent will be identical.

(b) If a registered agent changes the street address of his business office, he may change the street address of the registered office of any corporation for which he is the registered agent by notifying the corporation in writing of the change and signing, either manually or in facsimile, and delivering to the Secretary of State for filing a statement of change setting forth the new address and all corporations for which he is the registered agent.



§ 14-2-503. Resignation of registered agent

(a) A registered agent may resign his agency appointment by signing and delivering to the Secretary of State for filing a statement of resignation. The statement may include a statement that the registered office is also discontinued.

(b) On or before the date of the filing of the statement of resignation, the registered agent shall deliver or mail a written notice of the agent's intention to resign to the chief executive officer, chief financial officer, secretary of the corporation, or a person holding a position comparable to any of the foregoing, as named and at the address shown in the annual registration, or in the articles of incorporation if no annual registration has been filed.

(c) The agency appointment is terminated, and the registered office discontinued if so provided, on the earlier of the filing by the corporation of an amendment to its annual registration designating a new registered agent and registered office if also discontinued or the thirty-first day after the date on which the statement was filed.



§ 14-2-504. Service on corporation

(a) A corporation's registered agent is the corporation's agent for service of process, notice, or demand required or permitted by law to be served on the corporation.

(b) If a corporation has no registered agent or the agent cannot with reasonable diligence be served, the corporation may be served by registered or certified mail or statutory overnight delivery, return receipt requested, addressed to the secretary of the corporation at its principal office. Service is perfected under this subsection at the earliest of:

(1) The date the corporation receives the mail;

(2) The date shown on the return receipt, if signed on behalf of the corporation; or

(3) Five days after its deposit in the mail, as evidenced by the postmark, if mailed postage prepaid and correctly addressed.

(c) This Code section does not prescribe the only means, or necessarily the required means, of serving a corporation.






Part 2 - Venue

§ 14-2-510. Venue

(a) Venue in proceedings against a corporation shall be determined in accordance with the pertinent constitutional and statutory provisions of this state in effect as of July 1, 1989, or thereafter.

(b) Each domestic corporation and each foreign corporation authorized to transact business in this state shall be deemed to reside and to be subject to venue as follows:

(1) In civil proceedings generally, in the county of this state where the corporation maintains its registered office; or if the corporation fails to maintain a registered office, it shall be deemed to reside in the county where its last named registered office or principal office, as shown by the records of the Secretary of State, was maintained;

(2) In actions based on contracts, in that county in this state where the contract to be enforced was made or is to be performed, if the corporation has an office and transacts business in that county;

(3) In actions for damages because of torts, wrong, or injury done, in the county where the cause of action originated, if the corporation has an office and transacts business in that county;

(4) In actions for damages because of torts, wrong, or injury done, in the county where the cause of action originated. If venue is based solely on this paragraph, the defendant shall have the right to remove the action to the county in Georgia where the defendant maintains its principal place of business. A notice of removal shall be filed within 45 days of service of the summons. Upon motion by the plaintiff filed within 45 days of the removal, the court to which the case is removed may remand the case to the original court if it finds that removal is improper under the provisions of this paragraph. Upon the defendant's filing of a notice of removal, the 45 day time period for filing such notice shall be tolled until the remand, the entry of an order by the court determining that the removal is valid, or the expiration of the time period for the plaintiff to file a motion challenging the removal, whichever occurs first; and

(5) In garnishment proceedings, in the county of this state in which is located the corporate office or place of business where the employee who is the defendant in the main action is employed.

(c) Any residences established by this Code section shall be in addition to, and not in limitation of, any other residence that any domestic or foreign corporation may have by reason of other laws.

(d) Whenever this chapter either requires or permits a proceeding to be brought in the county where the registered office of the corporation is maintained, if the proceeding is against a corporation having a principal office as required under a prior general corporation law, the action or proceeding may be brought in the county where the principal office is located.









Article 6 - Shares and Distributions

Part 1 - Shares

§ 14-2-601. Authorized shares

(a) The articles of incorporation must prescribe the classes of shares and the number of shares of each class that the corporation is authorized to issue. If more than one class of shares is authorized, the articles of incorporation must prescribe a distinguishing designation for each class and, prior to the issuance of shares of a class, the preferences, limitations, and relative rights of that class must be described in the articles of incorporation. Except to the extent otherwise permitted by Code Section 14-2-624, unless such class is divided into a series, all shares of a class must have preferences, limitations, and relative rights identical with those of other shares of the same class; provided, however, that any of the voting powers, designations, preferences, rights, qualifications, limitations, or restrictions of or on the shares of a class, or the holders thereof, may be made dependent upon facts ascertainable outside the articles of incorporation or of any amendment thereto if the manner in which the facts shall operate upon the voting powers, designations, preferences, rights, qualifications, limitations, or restrictions of or on the shares, or the holders thereof, is clearly and expressly set forth in the articles of incorporation.

(b) The articles of incorporation may create one or more series of shares within a class of shares. If more than one series within a class of shares is authorized, the articles of incorporation must prescribe the number of shares of and a distinguishing designation for each series and, prior to the issuance of shares of a series, the preferences, limitations, and relative rights of that series must be described in the articles of incorporation. Except to the extent otherwise permitted by Code Section 14-2-624, all shares of a series must have preferences, limitations, and relative rights identical with those of other shares of the same series and, except to the extent otherwise provided in the description of the series, with those of other series of the same class; provided, however, that any of the voting powers, designations, preferences, rights, qualifications, limitations, or restrictions of or on the shares of a series, or the holders thereof, may be made dependent upon facts ascertainable outside the articles of incorporation or of any amendment thereto if the manner in which the facts shall operate upon the voting powers, designations, preferences, rights, qualifications, limitations, or restrictions of or on the shares, or the holders thereof, is clearly and expressly set forth in the articles of incorporation.

(c) The articles of incorporation must authorize:

(1) One or more classes of shares that together have unlimited voting rights; and

(2) One or more classes of shares (which may be the same class or classes as those with voting rights) that together are entitled to receive the net assets of the corporation upon dissolution.

(d) The articles of incorporation may authorize one or more classes or series of shares that:

(1) Have special, conditional, or limited voting rights, or no right to vote, except to the extent prohibited by this chapter;

(2) Are redeemable, exchangeable, or convertible as specified in the articles of incorporation:

(A) At the option of the corporation, the shareholder, or another person or upon the occurrence of a designated event;

(B) For cash, indebtedness, securities, or other property; or

(C) In a designated amount or in an amount determined in accordance with a designated formula or by reference to extrinsic data or events;

(3) Entitle the holders to distributions calculated in any manner, including dividends that may be cumulative, noncumulative, or partially cumulative; and

(4) Have preference over any other class or series within a class of shares with respect to distributions, including dividends and distributions upon the dissolution of the corporation.

(e) If at the time the corporation issues shares or other securities that are redeemable or exchangeable for or convertible into shares of another class or series, the corporation does not have authorized and unissued shares sufficient to satisfy the rights if and when exercised, the granting of the rights is not invalid solely by reason of the lack of sufficient authorized but unissued shares to honor the exercise of the rights.

(f) The description of the designations, preferences, limitations, and relative rights of share classes and series in subsection (d) of this Code section is not exhaustive.

(g) Solely for the purpose of any statute or regulation imposing any tax or fee based upon the capitalization of a corporation, all authorized shares of a corporation organized under this chapter shall be deemed to have a nominal or par value of 1 cent(s) per share. If any federal or other statute or regulation applicable to a particular corporation requires that the shares of the corporation have a par value, the shares shall be deemed to have the par value determined by the board solely for the purpose of satisfaction of the requirements of the statute or regulation imposing a tax or fee based upon the capitalization of the corporation.

(h) As used in this Code section, the term "facts" includes, but is not limited to, the occurrence of any event, including a determination or action by any person or body, including the corporation.

(i) Nothing contained in this Code section shall be deemed to limit the board of directors' authority or discretion to determine the terms and conditions of rights, options, or warrants issuable pursuant to Code Section 14-2-624.



§ 14-2-602. Terms of class or series determined by board of directors

(a) If the articles of incorporation so provide, the board of directors may determine, in whole or in part, the preferences, limitations, and relative rights of (1) any class of shares before the issuance of any shares of that class or (2) one or more series within a class, and designate the number of shares within that series, before the issuance of any shares of that series.

(b) Each series of a class must be given a distinguishing designation.

(c) Except to the extent otherwise permitted by Code Section 14-2-624, all shares of a class or, if applicable, series within a class must have preferences, limitations, and relative rights identical with those of other shares of the same class or series and, except to the extent otherwise provided in the description of the series, all shares of a series must have preferences, limitations, and relative rights identical with those of other series of the same class; provided, however, that any of the voting powers, preferences, designations, rights, qualifications, limitations, or restrictions of or on the class or series of shares, or the holders thereof, may be made dependent upon facts ascertainable outside the articles of incorporation if the manner in which the facts shall operate upon the voting powers, designations, preferences, rights, qualifications, limitations, or restrictions of or on the shares, or the holders thereof, is clearly and expressly set forth in the articles of incorporation. As used in this Code section, the term "facts" includes, but is not limited to, the occurrence of any event, including a determination or action by any person or body, including the corporation.

(d) Before issuing any shares of a class or series created under this Code section, the corporation must deliver to the Secretary of State for filing articles of amendment, which are effective without shareholder action, that set forth:

(1) The name of the corporation;

(2) The text of the amendment determining the terms of the class or series of shares;

(3) The date it was adopted; and

(4) A statement that the amendment was duly adopted by the board of directors.

(e) Unless otherwise provided in the articles of incorporation, if a board of directors has established a series in accordance with the terms of this Code section, the board of directors may at any time and from time to time amend the preferences, limitations, and relative rights of the series before any shares of the series have been issued; increase or decrease the number of shares contained in the series, but not below the number of shares then issued; or eliminate the series where no shares are issued. In each case the board shall do so by filing articles of amendment, which are effective without shareholder action, in the manner provided in subsection (d) of this Code section. In case the number of shares contained in a series shall be decreased or a series of shares shall be eliminated, the shares that are the subject of the decrease or that compose the series being eliminated shall resume the status that they had prior to the adoption of the articles of amendment that first established such series unless otherwise provided in the articles of incorporation or unless the board of directors causes such shares to become treasury shares.

(f) Nothing contained in this Code section shall be deemed to limit the board of directors' authority or discretion to determine the terms and conditions of rights, options, or warrants issuable pursuant to Code Section 14-2-624.



§ 14-2-603. Issued and outstanding shares

(a) A corporation may issue the number of shares of each class or series authorized by the articles of incorporation. Shares that are issued are outstanding shares until they are reacquired, redeemed, converted, or canceled.

(b) The reacquisition, redemption, or conversion of outstanding shares is subject to the limitations of subsection (c) of this Code section and to Code Section 14-2-640.

(c) At all times that shares of the corporation are outstanding, one or more shares that together have unlimited voting rights and one or more shares (which may be of the same class or classes as those with voting rights) that together are entitled to receive the net assets of the corporation upon dissolution must be outstanding.



§ 14-2-604. Fractional shares

(a) A corporation may:

(1) Issue fractions of a share or pay in money the value of fractions of a share;

(2) Arrange for disposition of fractional shares by or for the account of the shareholders;

(3) Issue scrip in registered or bearer form entitling the holder to receive a full share upon surrendering enough scrip to equal a full share.

(b) Each certificate representing scrip must be conspicuously labeled "scrip" and must contain the information required by subsection (b) of Code Section 14-2-625.

(c) The holder of a fractional share is entitled to exercise the rights of a shareholder, including the right to vote, to receive dividends, and to participate in the assets of the corporation upon liquidation. The holder of scrip is not entitled to any of these rights unless the scrip provides for them.

(d) The board of directors may authorize the issuance of scrip subject to any condition considered desirable, including:

(1) That the scrip will become void if not exchanged for full shares before a specified date; and

(2) That the shares for which the scrip is exchangeable may be sold and the proceeds paid to the scripholders.






Part 2 - Issuance of Shares

§ 14-2-620. Subscription for shares before incorporation

(a) A written subscription for shares entered into before incorporation is irrevocable for six months unless the subscription agreement provides a longer or shorter period or all the subscribers agree to revocation.

(b) The board of directors may determine the payment terms of subscriptions for shares that were entered into before incorporation, unless the subscription agreement specifies them. A call for payment by the board of directors must be uniform so far as practicable as to all shares of the same class or series, unless the subscription agreement specifies otherwise.

(c) Shares issued pursuant to subscriptions entered into before incorporation are fully paid and nonassessable when the corporation receives the consideration specified in the subscription agreement.

(d) If a subscriber defaults in payment of money or property under a subscription agreement entered into before incorporation, the corporation may collect the amount owed as any other debt. Alternatively, unless the subscription agreement provides otherwise, the corporation may rescind the agreement and may sell the shares if the debt remains unpaid more than 20 days after the corporation sends written demand for payment to the subscriber.

(e) A subscription agreement entered into after incorporation is a contract between the subscriber and the corporation subject to Code Section 14-2-621.



§ 14-2-621. Issuance of shares

(a) The powers granted in this Code section to the board of directors may be reserved to the shareholders by the articles of incorporation.

(b) The board of directors may authorize shares to be issued for consideration consisting of any tangible or intangible property or benefit to the corporation, including cash, promissory notes, services performed, contracts for services to be performed, or other securities of the corporation.

(c) Before the corporation issues shares, the board of directors must determine that the consideration received or to be received for shares to be issued is adequate. That determination by the board of directors is conclusive insofar as the adequacy of consideration for the issuance of shares relates to whether the shares are validly issued, fully paid, and nonassessable, and the authorization by the board of directors of the issuance of shares constitutes such determination.

(d) When the corporation receives the consideration for which the board of directors authorized the issuance of shares, the shares issued therefor are fully paid and nonassessable.

(e) The corporation may place in escrow shares issued for a contract for future services or benefits or a promissory note, or make other arrangements to restrict the transfer of the shares, and may credit distributions in respect of the shares against their purchase price, until the services are performed, the note is paid, or the benefits received. If the services are not performed, the note is not paid, or the benefits are not received, the shares escrowed or restricted and the distributions credited may be canceled in whole or in part.



§ 14-2-622. Liability of shareholders

(a) A purchaser from a corporation of its own shares is not liable to the corporation or its creditors with respect to the shares except to pay the consideration for which the shares were authorized to be issued (Code Section 14-2-621) or specified in the subscription agreement (Code Section 14-2-620).

(b) Unless otherwise provided in the articles of incorporation, a shareholder of a corporation is not personally liable for the acts or debt of the corporation except that he may become personally liable by reason of his own acts or conduct.



§ 14-2-623. Share dividends

(a) Unless the articles of incorporation provide otherwise, shares may be issued pro rata and without consideration to the corporation's shareholders or to the shareholders of one or more classes or series. An issuance of shares under this subsection is a share dividend.

(b) Shares of one class or series may not be issued as a share dividend in respect of shares of another class or series unless:

(1) The articles of incorporation so authorize;

(2) A majority of the votes entitled to be cast by the class or series to be issued approve the issue; or

(3) There are no outstanding shares of the class or series to be issued.

(c) If the board of directors does not fix the record date for determining shareholders entitled to a share dividend, it is the date the board of directors authorizes the share dividend.

(d) If a corporation which has treasury shares declares a share dividend, such dividend shall not be deemed to include a dividend on treasury shares unless the resolution declaring the dividend expressly so provides.



§ 14-2-624. Share options

(a) A corporation may issue rights, options, or warrants with respect to the shares of the corporation whether or not in connection with the issuance and sale of any of its shares or other securities. The board of directors shall determine the terms upon which the rights, options, or warrants are issued, their form and content, the consideration for which they are to be issued, and the terms and conditions relating to their exercise, including the time or times, the conditions precedent, and the prices at which and the holders by whom the rights, options, or warrants may be exercised.

(b) If at the time the corporation issues rights, the corporation does not have authorized and unissued shares sufficient to satisfy the rights if and when exercised, the granting of the rights is not invalid solely by reason of the lack of sufficient authorized but unissued shares to honor the exercise of the rights.

(c) The terms of the rights, options, or warrants, including the time or times, the conditions precedent, and the prices at which and the holders by whom the rights, options, or warrants may be exercised, as well as their duration, (1) may preclude or limit the exercise, transfer, or receipt of such rights, options, or warrants or invalidate or void any rights, options, or warrants and (2) may be made dependent upon facts ascertainable outside the documents evidencing the rights, or the resolution providing for the issue of the rights, options, or warrants adopted by the board of directors, if the manner in which the facts shall operate upon the exercise of rights is clearly and expressly set forth in the document evidencing the rights or in the resolution. Such terms and conditions need not be set forth in the articles of incorporation. As used in this Code section, the term "facts" includes, but is not limited to, the occurrence of any event, including a determination or action by any person or body, including the corporation.

(d) The terms and conditions of rights, options, or warrants issuable pursuant to this Code section may include provisions that:

(1) Preclude or limit the exercise, transfer, or receipt of such rights, options, or warrants by, or invalidate or void any such rights, options, or warrants held by, any person that is a beneficial owner of a specified amount of the outstanding equity securities or percentage of the outstanding voting power of the corporation, or by any transferee of such person, except that such provisions shall not affect any person whose beneficial ownership at the date of adoption of any such provision exceeds such specified amount or percentage, unless the amount of outstanding equity securities beneficially owned by such person is subsequently increased; and

(2) Limit, restrict, or condition the power of a future director to vote for the redemption, modification, or termination of the rights, options, or warrants for a period not to exceed 180 days from the initial election of the director, provided that such 180 day time limitation shall not apply to any such limitation, restriction, or condition that is based solely on a director's current or former status as an employee or officer of the corporation; as a director, officer, employee, affiliate, or associate of any interested shareholder or person seeking to become an interested shareholder; or as a director, officer, or employee of an affiliate of an interested shareholder or person seeking to become an interested shareholder.

(e) The provisions of subsection (d) of this Code section shall be applied as follows:

(1) The definition of "beneficial owner" contained in Code Section 14-2-1110 shall be applicable to this Code section, except (A) any exclusion from such definition shall be permitted, and (B) that the effective date of this paragraph shall be December 31, 2000, insofar as it may be deemed to apply to any right, option, or warrant issued or issuable at the date of enactment of this paragraph;

(2) The definition of "affiliate," "associate," and "interested shareholder" contained in Code Section 14-2-1110 shall be applicable to this Code section; provided, however, that the inclusion of a person as a nominee for election as a director of the corporation by an interested shareholder or person seeking to become an interested shareholder shall not create an implication that such nominee is an affiliate of an interested shareholder or person seeking to become an interested shareholder; and

(3) Any rights, options, or warrants issued or issuable pursuant to this Code section that contain a provision otherwise permitted by paragraph (2) of subsection (d) of this Code section but which do not purport to comply with the 180 day time limitation specified therein shall not be rendered invalid, but any such provision shall be deemed to be effective only to the extent permitted by paragraph (2) of subsection (d) of this Code section.

(f) The board of directors may, by a resolution adopted by the board, authorize one or more officers of the corporation to do one or both of the following:

(1) Designate officers and employees of the corporation or of any of its subsidiaries to be recipients of rights, options, or warrants to be issued by the corporation; or

(2) Determine the number of rights, options, or warrants to be received by such officers and employees;

provided, however, that the resolution authorizing such officer or officers shall specify the total number of rights, options, or warrants such authorized officer or officers may award. The board of directors may not authorize an officer to designate himself or herself as a recipient of any rights, options, or warrants.



§ 14-2-625. Form and content of certificates

(a) Shares may but need not be represented by certificates. Unless this chapter or another statute expressly provides otherwise, there shall be no differences in the rights and obligations of shareholders based on whether or not their shares are represented by certificates.

(b) At a minimum each share certificate must state on its face:

(1) The name of the issuing corporation and that it is organized under the law of this state;

(2) The name of the person to whom issued; and

(3) The number and class of shares and the designation of the series, if any, the certificate represents.

(c) If the issuing corporation is authorized to issue different classes of shares or different series within a class, a reference on the certificate to the state of incorporation shall be deemed to be a reference to the articles of incorporation and its provisions governing the designations, relative rights, preferences, and limitations applicable to each class and the variations in rights, preferences, and limitations determined for each series (and the authority of the board of directors to determine variations for future series). Alternatively, each certificate may describe the designations, relative rights, preferences, and limitations, or may state conspicuously on its front or back that the corporation will furnish the shareholder this information on request in writing and without charge.

(d) Each share certificate:

(1) Must be signed, either manually or in facsimile, by one or more officers designated in the bylaws or by the board of directors; and

(2) May bear the corporate seal or its facsimile.

If the certificate is signed in facsimile, then it must be countersigned by a transfer agent or registered by a registrar other than the corporation itself or an employee of the corporation. The transfer agent or registrar may sign either manually or by facsimile.

(e) If the person who signed a share certificate, either manually or in facsimile, no longer holds office when the certificate is issued, the certificate is nevertheless valid.

(f) No certificate valid when issued shall cease to be valid by reason of any changes in the information required or permitted to be stated on the certificate and, in the event of a change in the capital structure of a corporation, it shall not be necessary to recall any previously issued share certificate for revision of the information placed thereon pursuant to this Code section.



§ 14-2-626. Shares without certificates

(a) Unless the articles of incorporation or bylaws provide otherwise, the board of directors of a corporation may authorize the issue of some or all of the shares of any or all of its classes or series without certificates. The authorization does not affect shares already represented by certificates until they are surrendered to the corporation.

(b) Within a reasonable time after the issue or transfer of shares without certificates, the corporation shall send the shareholder a written statement of the information required on certificates by subsection (b) of Code Section 14-2-625 and, if applicable, Code Section 14-2-627.



§ 14-2-627. Restriction on transfer of shares and other securities

(a) The articles of incorporation, bylaws, an agreement among shareholders, or an agreement between shareholders and the corporation may impose restrictions on the transfer or registration of transfer of shares of the corporation. A restriction does not affect shares issued before the restriction was adopted unless the holders of the shares are parties to the restriction agreement or voted in favor of the restriction.

(b) A restriction on the transfer or registration of transfer of shares is valid and enforceable against the holder or a transferee of the holder if the restriction is authorized by this Code section and its existence is noted conspicuously on the front or back of the certificate or is contained in the information statement required by subsection (b) of Code Section 14-2-626. Unless so noted, a restriction is not enforceable against a person without knowledge of the restriction. A restriction authorized under this Code section, whether or not so noted, is enforceable against a person with knowledge of the restriction.

(c) A restriction on the transfer or registration of transfer of shares is authorized:

(1) To maintain the corporation's status when it is dependent on the number or identity of its shareholders;

(2) To preserve exemptions under federal or state securities law;

(3) For any other reasonable purpose.

(d) A restriction on the transfer or registration of transfer of shares may:

(1) Obligate the shareholder first to offer the corporation or other persons (separately, consecutively, or simultaneously) an opportunity to acquire the restricted shares;

(2) Obligate the corporation or other persons (separately, consecutively, or simultaneously) to acquire the restricted shares;

(3) Require the corporation, the holders of any class of its shares, or another person to approve the transfer of the restricted shares, if the requirement is not manifestly unreasonable;

(4) Prohibit the transfer of the restricted shares to designated persons or classes of persons, if the prohibition is not manifestly unreasonable.

(e) For purposes of this Code section, the term "shares" includes a security convertible into or carrying a right to subscribe for or acquire shares.



§ 14-2-628. Expense of issue

A corporation may pay the expenses of selling or underwriting its shares and of organizing or reorganizing the corporation from the consideration received for shares.






Part 3 - Subsequent Acquisition of Shares by Shareholders and Corporation

§ 14-2-630. Shareholders' preemptive rights

(a) The shareholders of all corporations, other than those described in subsection (b) of this Code section, do not have a preemptive right to acquire the corporation's unissued or treasury shares, if any, except to the extent the articles of incorporation so provide.

(b) The shareholders of the following corporations shall have preemptive rights as provided in subsection (c) of this Code section, unless the articles of incorporation expressly provide otherwise:

(1) Corporations electing statutory close corporation status; and

(2) Corporations in existence on July 1, 1989, whose:

(A) Shareholders had such rights as of that date; or

(B) Articles of incorporation have been restated or amended on or after July 1, 1989, with notice to the shareholders that such restatement or amendment would cause the shareholders of the corporation to have preemptive rights.

(c) A statement included in the articles of incorporation that the corporation elects to have preemptive rights (or words of similar import) means that the following principles apply except to the extent the articles of incorporation expressly provide otherwise:

(1) The shareholders of the corporation have a preemptive right, granted on uniform terms and conditions prescribed by the board of directors to provide a fair and reasonable opportunity to exercise the right, to acquire proportional amounts of the corporation's unissued or treasury shares upon the decision of the board of directors to issue them;

(2) There is no preemptive right with respect to the issuance of:

(A) Shares issued as a share dividend;

(B) Fractional shares;

(C) Shares issued to effect a merger or share exchange;

(D) Shares issued as compensation to directors, officers, agents, or employees of the corporation, its subsidiaries, or affiliates upon terms and conditions approved or ratified by the affirmative vote of the holders of a majority of the shares entitled to vote thereon;

(E) Shares issued to satisfy conversion or option rights created to provide compensation to directors, officers, agents, or employees of the corporation, its subsidiaries, or affiliates upon terms and conditions approved or ratified by the affirmative vote of the holders of a majority of the shares entitled to vote thereon;

(F) Shares authorized in articles of incorporation that are issued within one year from the effective date of incorporation;

(G) Shares issued under a plan of reorganization approved in a proceeding under any applicable act of Congress relating to the reorganization of corporations;

(H) Shares sold otherwise than for money, deemed by the board of directors in good faith to be advantageous to the corporation's business, other than shares sold pursuant to subparagraph (A) or (B) of this paragraph; or

(I) Shares released by waiver from their preemptive right by the affirmative vote or consent in writing or by electronic transmission of the holders of two-thirds of the shares of the class to be issued. Any vote or consent shall be binding on all shareholders and their transferees for the time specified in the vote or consent up to but not exceeding one year from the date thereof and shall protect the corporation, its management, and all persons who may within that time acquire the shares so released;

(3) A shareholder may waive his or her individual preemptive right at any time, and the holders of a class of shares may waive the preemptive rights of the class by the affirmative vote or consent in writing or by electronic transmission of the holders of two-thirds of the shares of the class with preemptive rights. The waiver of preemptive rights with respect to past issuances of shares shall be effective if made by the person who was the shareholder at the time the shares were issued. A waiver evidenced by a writing or by electronic transmission is irrevocable even though it is not supported by consideration;

(4) Holders of shares of any class without general voting rights or with preferential rights to distributions or assets have no preemptive rights with respect to shares of any class;

(5) Holders of shares of any class with general voting rights but without preferential rights to distributions or assets have no preemptive rights with respect to shares of any class with preferential rights to distributions or assets unless the shares with preferential rights are convertible into or carry a right to subscribe for or acquire shares without preferential rights; and

(6) Shares subject to preemptive rights that are not acquired by shareholders may be issued to any person at a consideration set by the board of directors that is not lower than the consideration set for the exercise of preemptive rights.

(d) For purposes of this Code section, the term "shares" includes a security convertible into or carrying a right to subscribe for or acquire shares.

(e) Shares that are otherwise validly issued and outstanding shall not be affected by reason of any violation of preemptive rights with respect to their issuance.

(f) No action shall be maintained to enforce any liability for violation of preemptive rights unless brought within three years of the discovery or notice of the violation, but in no event shall any action be brought to enforce a liability for violation of preemptive rights more than five years after the issuance giving rise to the violation.



§ 14-2-631. Corporation's acquisition of its own shares

(a) A corporation may acquire its own shares and shares so acquired constitute authorized but unissued shares, unless the articles of incorporation provide that reacquired shares become treasury shares or prohibit the reissue of reacquired shares.

(b) If the articles of incorporation prohibit the reissue of acquired shares, the number of authorized shares is reduced by the number of shares acquired, effective upon amendment of the articles of incorporation.

(c) The board of directors may adopt articles of amendment under this Code section without shareholder action. The articles must set forth:

(1) The reduction in the number of authorized shares, itemized by class and series; and

(2) The total number of authorized shares, itemized by class and series, remaining after reduction of the shares.

(d) The board of directors may adopt articles of amendment providing that reacquired shares become treasury shares without shareholder action.

(e) A corporation may create security interests in treasury shares.






Part 4 - Distributions

§ 14-2-640. Distributions to shareholders

(a) A board of directors may authorize and the corporation may make distributions to its shareholders subject to restriction by the articles of incorporation and the limitation in subsection (c) of this Code section.

(b) If the board of directors does not fix the record date for determining shareholders entitled to a distribution (other than one involving a purchase, redemption, or other reacquisition of the corporation's shares), it is the date the board of directors authorizes the distribution.

(c) No distribution may be made if, after giving it effect:

(1) The corporation would not be able to pay its debts as they become due in the usual course of business; or

(2) The corporation's total assets would be less than the sum of its total liabilities plus (unless the articles of incorporation permit otherwise) the amount that would be needed, if the corporation were to be dissolved at the time of the distribution, to satisfy the preferential rights upon dissolution of shareholders whose preferential rights are superior to those receiving the distribution.

(d) The board of directors may base a determination that a distribution is not prohibited under subsection (c) of this Code section either on financial statements prepared on the basis of accounting practices and principles that are reasonable in the circumstances or on a fair valuation or other method that is reasonable in the circumstances.

(e) Except as provided in subsection (g) of this Code section, the effect of a distribution under subsection (c) of this Code section is measured:

(1) In the case of distribution by purchase, redemption, or other acquisition of the corporation's shares, as of the earlier of:

(A) The date money or other property is transferred or debt incurred by the corporation; or

(B) The date the shareholder ceases to be a shareholder with respect to the acquired shares;

(2) In the case of any other distribution of indebtedness, as of the date the indebtedness is distributed; and

(3) In all other cases, as of:

(A) The date the distribution is authorized if payment occurs within 120 days after the date of authorization; or

(B) The date the payment is made if it occurs more than 120 days after the date of authorization.

(f) A corporation's indebtedness to a shareholder incurred by reason of a distribution made in accordance with this Code section is at parity with the corporation's indebtedness to its general, unsecured creditors except to the extent subordinated by agreement or except to the extent secured.

(g) Indebtedness of a corporation, including indebtedness issued as a distribution, is not considered a liability for purposes of determinations under subsection (c) of this Code section if its terms provide that payment of principal and interest are to be made only if and to the extent that payment of a distribution to shareholders could then be made under this Code section. If the indebtedness is issued as a distribution, each payment of principal or interest is treated as a distribution, the effect of which is measured on the date the payment is actually made.



§ 14-2-641. Effect of failure to present securities for redemption, surrender, cancellation, or payment

(a) As used in this Code section, the term:

(1) "Call" means a notice or demand, pursuant to a right contained in the articles of incorporation, resolution of the board of directors, or other document governing rights and preferences of shares or other securities, to redeem, cancel, or otherwise extinguish a part or all of a class or series of securities of an issuing corporation.

(2) "Registered holder" means the holder or owner of shares or other securities as shown upon the records maintained by or on behalf of the issuer for that purpose.

(3) "Redemption" includes the surrender, cancellation, or payment in satisfaction of or with respect to shares or other securities by an issuer.

(b) When a corporation has duly and properly called for redemption of any securities and the registered holder of the securities has been sent notice of call at his or her last address as it appears on the records of the corporation but fails to present the certificate for the securities or otherwise take action as required by the call within 60 days of the effective date of the call or such longer time as may be specified in the notice of the call, then the corporation may transfer the money or other property distributable upon the redemption to a trustee, for the benefit of the registered owner or his or her successors in title, and thereupon the securities shall be deemed as of the effective date of the call to have been redeemed, canceled, or paid and no longer outstanding.

(c) In order for the transfer to the trustee permitted by subsection (b) of this Code section to be effective for this purpose, the corporation must have adopted a plan therefor prior to the call, and must have sent notice to the registered holder of the securities of the details of the plan, including the name and address of the trustee, at the time of the sending of the notice of the call. The registered holder for whom the transfer in trust is made or his or her successors in title shall have only the right to obtain the money or other property from the trustee:

(1) In the case of certificated securities, upon surrender to the trustee of the certificates involved; and

(2) In the case of uncertificated securities, upon satisfying the trustee that he or she was the registered holder.

(d) Any money or other property held by the trustee which is not claimed by the registered holder within six years from the date of the transfer to the trustee shall be distributed to the persons and in the manner provided in the plan previously adopted or, if the provisions for distribution are held to be invalid or the plan does not contain provisions for distribution, shall be distributed to and become the property of the Board of Regents of the University System of Georgia, to be used for educational purposes. The trustee appointed under this Code section must be a bank or trust company located in the State of Georgia.

(e) The procedures specified in subsections (b) through (d) of this Code section shall not be exclusive of other procedures, not otherwise inconsistent with law, specified in the articles of incorporation, including an amendment of the articles of incorporation adopted by the board of directors establishing and designating a series of preferred shares and fixing and determining the relative rights and preferences of a series of preferred shares, or in the instruments governing any other securities, with respect to the redemption of the securities, and, upon compliance by a corporation with any of those procedures, the shares or other securities shall be deemed as of the date provided in those procedures to have been redeemed, canceled, and no longer to be outstanding, regardless of whether the holders thereof shall have taken the steps provided in this Code section.









Article 7 - Shareholders

Part 1 - Meetings

§ 14-2-701. Annual meeting

(a) A corporation shall hold a meeting of shareholders annually at a time stated in or fixed in accordance with the bylaws.

(b) Annual shareholders' meetings may be held in or out of this state at the place stated in or fixed in accordance with the bylaws. If no place is stated in or fixed in accordance with the bylaws, annual meetings shall be held at the corporation's principal office.

(c) The failure to hold an annual meeting at the time stated in or fixed in accordance with a corporation's bylaws does not affect the validity of any corporate action.



§ 14-2-702. Special meeting

(a) A corporation shall hold a special meeting of shareholders:

(1) On call of its board of directors or the person or persons authorized to do so by the articles of incorporation or bylaws;

(2) Except as to corporations described in paragraph (3) of this subsection, if the holders of at least 25 percent, or such greater or lesser percentage as may be provided in the articles of incorporation or bylaws, of all the votes entitled to be cast on any issue proposed to be considered at the proposed special meeting, sign, date, and deliver to the corporation one or more demands in writing or by electronic transmission for the meeting describing the purpose or purposes for which it is to be held; or

(3) In the case of a corporation having 100 or fewer shareholders of record, if the holders of at least 25 percent, or such lesser percentage as may be provided in the articles of incorporation or bylaws, of all the votes entitled to be cast on any issue to be considered at the proposed special meeting sign, date, and deliver to the corporation one or more demands in writing or by electronic means for the meeting describing the purpose or purposes for which it is to be held.

(b) If not otherwise fixed under Code Section 14-2-703 or Code Section 14-2-707, the record date for determining shareholders entitled to demand a special meeting is the date the first shareholder signs the demand.

(c) Special shareholders' meetings may be held in or out of this state at the place stated in or fixed in accordance with the bylaws. If no place is stated or fixed in accordance with the bylaws, special meetings shall be held at the corporation's principal office.

(d) Only business within the purpose or purposes described in the meeting notice required by subsection (c) of Code Section 14-2-705 may be conducted at a special shareholders' meeting.

(e) Unless otherwise provided in the articles of incorporation, a demand by a shareholder for a special meeting may be revoked by a written or electronic transmission to that effect by the shareholder received by the corporation prior to the call of the special meeting.

(f) A bylaw provision governing the percentage of shares required to call special meetings is not a quorum or voting requirement.



§ 14-2-703. Court-ordered meeting

(a) The superior court of the county where a corporation's registered office is located may summarily order a meeting to be held:

(1) On application of any shareholder of the corporation if an annual meeting was not held within the earlier of six months after the end of a fiscal year of the corporation or 15 months after its last annual meeting; or

(2) On application of a shareholder who signed a demand for a special meeting valid under Code Section 14-2-702, if:

(A) Notice of the special meeting was not given within 30 days after the date the demand was delivered to the corporation's secretary; or

(B) The special meeting was not held in accordance with the notice.

(b) After notice to the corporation, the superior court may order that the meeting be deemed an annual meeting or a special meeting.



§ 14-2-704. Action without meeting

(a) Action required or permitted by this chapter to be taken at a shareholders' meeting may be taken without a meeting if the action is taken by all the shareholders entitled to vote on the action or, if so provided in the articles of incorporation, by persons who would be entitled to vote at a meeting shares having voting power to cast not less than the minimum number (or numbers, in the case of voting by groups) of votes that would be necessary to authorize or take the action at a meeting at which all shareholders entitled to vote were present and voted. The action must be evidenced by one or more written consents bearing the date of signature and describing the action taken, signed by shareholders entitled to take action without a meeting and delivered to the corporation for inclusion in the minutes or filing with the corporate records.

(b) No written consent signed under this Code section shall be valid unless:

(1) The consenting shareholder has been furnished the same material that, under this chapter, would have been required to be sent to shareholders in a notice of a meeting at which the proposed action would have been submitted to the shareholders for action, including notice of any applicable dissenters' rights as provided in Code Section 14-2-1320; or

(2) The written consent contains an express waiver of the right to receive the material otherwise required to be furnished.

(c) If the articles of incorporation give the shareholders the right to cumulate their votes, action with respect to any election of directors may be taken without a meeting only by written consent signed by all the shareholders entitled to vote on the election of directors.

(d) If not otherwise fixed under Code Section 14-2-703 or Code Section 14-2-707, the record date for determining shareholders entitled to take action without a meeting is the date the first shareholder signs the consent. No written consent shall be effective to take the corporate action referred to therein unless, within 60 days of the earliest date appearing on a consent delivered to the corporation in the manner required by this Code section, evidence of written consents signed by shareholders sufficient to act by written consent are received by the corporation. A written consent may be revoked by a writing to that effect received by the corporation prior to the receipt by the corporation of unrevoked written consents sufficient in number to take corporate action.

(e) A consent signed under this Code section has the effect of a meeting vote and may be described as such in any document. A consent delivered to the corporation shall become effective on the date of delivery of the last consent required to take action under subsection (d) of this Code section or such later date as it may provide.

(f) If action is taken under this Code section by less than all of the shareholders entitled to vote on the action, all voting shareholders on the record date who did not participate in taking the action shall be given written notice of the action, together with the material described in paragraph (1) of subsection (b) of this Code section, not more than ten days after the taking of action without a meeting.

(g) If this chapter requires that notice of action by shareholders be given to nonvoting shareholders and the action is taken by voting shareholders without a meeting, the corporation must give its nonvoting shareholders written notice of the action not more than ten days after the taking of action without a meeting. The notice must contain or be accompanied by the same material that, under this chapter, would have been required to be sent to nonvoting shareholders in a notice of meeting at which the proposed action would have been submitted to the shareholders for action.

(h) An electronic transmission which is transmitted by a shareholder that evidences a shareholder's consent, requests or demands an action to be taken by the corporation, or provides notice to the corporation under this chapter shall be deemed to be written, signed, and dated for the purposes of this chapter, provided that any such electronic transmission sets forth or is delivered with information from which the corporation can determine:

(1) That the electronic transmission was transmitted by the shareholder; and

(2) The date on which such shareholder transmitted such electronic transmission. The date on which such electronic transmission is transmitted shall be deemed to be the date on which such consent, request, demand, or notice was signed.



§ 14-2-705. Notice of meeting

(a) A corporation shall notify shareholders of the date, time, and place of each annual and special shareholders' meeting no fewer than ten nor more than 60 days before the meeting date. Unless this chapter or the articles of incorporation require otherwise, the corporation is required to give notice only to shareholders entitled to vote at the meeting.

(b) Unless this chapter or the articles of incorporation require otherwise, notice of an annual meeting need not include a description of the purpose or purposes for which the meeting is called.

(c) Notice of a special meeting must include a description of the purpose or purposes for which the meeting is called.

(d) If not otherwise fixed under Code Section 14-2-703 or Code Section 14-2-707, the record date for determining shareholders entitled to notice of and to vote at an annual or special shareholders' meeting is the close of business on the day before the first notice is delivered to shareholders.

(e) Unless the bylaws require otherwise, if an annual or special shareholders' meeting is adjourned to a different date, time, or place, notice need not be given of the new date, time, or place if the new date, time, or place is announced at the meeting before adjournment. If a new record date for the adjourned meeting is or must be fixed under Code Section 14-2-707, however, notice of the adjourned meeting must be given under this Code section to persons who are shareholders as of the new record date.

(f) Notwithstanding the provisions of this Code section, a corporation need not provide any notice required by this Code section to a shareholder to whom:

(1) Notices of two consecutive annual meetings; or

(2) All and at least two payments of dividends or interest on securities or dividend reinvestment confirmations during a 12 month period

have been mailed addressed to the shareholder's address shown in the corporation's current record of shareholders and have been returned as undeliverable. Any action or meeting which shall be taken or held without notice to any such shareholder shall have the same force and effect as if such notice had been duly given. If any such shareholder shall deliver to the corporation written notice setting forth such shareholder's then current address, the requirement that notice be given to such shareholder shall be reinstated. If the action taken by the corporation requires the filing of a document under any other provision of this chapter, the document need not state that notice was not given to shareholders to whom notice was not required to be given pursuant to this subsection.



§ 14-2-706. Waiver of notice

(a) A shareholder may waive any notice required by this chapter, the articles of incorporation, or bylaws before or after the date and time stated in the notice. The waiver must be in writing or by electronic transmission, be signed by the shareholder entitled to the notice, and be delivered to the corporation for inclusion in the minutes or filing with the corporate records.

(b) A shareholder's attendance at a meeting:

(1) Waives objection to lack of notice or defective notice of the meeting, unless the shareholder at the beginning of the meeting objects to holding the meeting or transacting business at the meeting; and

(2) Waives objection to consideration of a particular matter at the meeting that is not within the purpose or purposes described in the meeting notice, unless the shareholder objects to considering the matter when it is presented.

(c) Unless required by the bylaws, neither the business transacted nor the purpose of the meeting need be specified in the waiver, except that any waiver by a shareholder of the notice of a meeting of shareholders with respect to an amendment of the articles of incorporation pursuant to Code Section 14-2-1003, a plan of merger or share exchange pursuant to Code Section 14-2-1103, a sale of assets pursuant to Code Section 14-2-1202, or any other action which would entitle the shareholder to dissent pursuant to Code Section 14-2-1302 and obtain payment for his shares shall not be effective unless:

(1) Prior to the execution of the waiver, the shareholder shall have been furnished the same material that under this chapter would have been required to be sent to the shareholder in a notice of the meeting, including notice of any applicable dissenters' rights as provided in Code Sections 14-2-1320 and 14-2-1322; or

(2) The waiver expressly waives the right to receive the material required to be furnished.



§ 14-2-707. Record date

(a) The bylaws may fix or provide the manner of fixing the record date for one or more voting groups in order to determine the shareholders entitled to notice of a shareholders' meeting, to demand a special meeting, to vote, or to take any other action. If the bylaws do not fix or provide for fixing a record date, the board of directors of the corporation may fix a future date as the record date.

(b) A record date fixed under this Code section may not be more than 70 days before the meeting or action requiring a determination of shareholders.

(c) A determination of shareholders entitled to notice of or to vote at a shareholders' meeting is effective for any adjournment of the meeting unless the board of directors fixes a new record date, which it must do if the meeting is adjourned to a date more than 120 days after the date fixed for the original meeting.

(d) If a court orders a meeting adjourned to a date more than 120 days after the date fixed for the original meeting, it may provide that the original record date continues in effect or it may fix a new record date.






Part 2 - Voting

§ 14-2-720. Shareholders' list for meeting

(a) After fixing a record date for a meeting, a corporation shall prepare an alphabetical list of the names of all its shareholders who are entitled to notice of a shareholders' meeting. The list must be arranged by voting group and within each voting group by class or series of shares and show the address of and number of shares held by each shareholder. Nothing contained in this Code section shall require the corporation to include e-mail addresses or other information for delivery of electronic transmissions on such list.

(b) The shareholders' list must be available for inspection by any shareholder, his or her agent, or his or her attorney:

(1) On a reasonably accessible electronic network, provided that the information required to gain access to such list is provided with the notice of the meeting upon request; or

(2) During ordinary business hours at the principal place of business of the corporation.

In the event that the corporation makes the list available on an electronic network, the corporation may take reasonable steps to ensure that such information is available only to shareholders of the corporation. If the meeting is to be held in person, then the list shall be produced and kept at the time and place of the meeting during the duration of the meeting and may be inspected by any shareholder who is present. If the meeting is to be held solely by means of remote communication, then the list shall also be open to the examination of any shareholder during the duration of the meeting on a reasonably accessible electronic network, and the information required to access such list shall be provided with the notice of the meeting.

(c) If the corporation refuses to allow a shareholder, his agent, or his attorney to inspect the shareholders' list at the meeting, the superior court of the county where a corporation's registered office is located, on application of the shareholder, may summarily order the inspection at the corporation's expense and may postpone the meeting for which the list was prepared until the inspection is complete.

(d) Refusal or failure to prepare or make available the shareholders' list does not affect the validity of action taken at the meeting.



§ 14-2-721. Voting entitlement of shares

(a) Except as provided in subsections (b) and (c) of this Code section or unless the articles of incorporation provide otherwise, each outstanding share (other than shares of preferred stock issued or authorized before July 1, 1989), regardless of class, is entitled to one vote on each matter voted on at a shareholders' meeting. Only shares are entitled to vote. If articles of incorporation have been restated or amended on or after July 1, 1989, such amendment shall not be deemed to have granted voting rights to holders of preferred shares previously without voting rights unless notice was provided to shareholders that such restatement or amendment would cause the holders of preferred shares to have voting rights, and a shareholder vote approved the restatement or amendment.

(b) Absent special circumstances, the shares of a corporation are not entitled to vote if owned by the corporation as treasury shares or if they are held, directly or indirectly, by a second corporation, domestic or foreign, of which the first corporation owns, directly or indirectly, shares sufficient to elect a majority of the directors of the second corporation.

(c) Subsection (b) of this Code section does not limit the power of a corporation to vote any shares, including its own shares, held by it in a fiduciary capacity.

(d) Redeemable shares are not entitled to vote after notice of redemption is mailed to the holders and a sum sufficient to redeem the shares has been deposited with a bank, trust company, or other financial institution under an irrevocable obligation to pay the holders the redemption price on surrender of the shares.



§ 14-2-722. Proxies

(a) A shareholder may vote his or her shares in person or by proxy.

(b) A shareholder or his or her agent or attorney in fact may appoint a proxy to vote or otherwise act for the shareholder by signing an appointment form or by an electronic transmission. An electronic transmission must contain or be accompanied by information from which it can be determined that the shareholder, the shareholder's agent, or the shareholder's attorney in fact authorized the electronic transmission.

(c) An appointment of a proxy is effective when a signed appointment form or electronic transmission of the appointment is received by the inspector of election or the officer or agent of the corporation authorized to tabulate votes. An appointment is valid for 11 months unless a longer period is expressly provided in the appointment.

(d) An appointment of a proxy is revocable unless the appointment form or electronic transmission states that it is irrevocable and the appointment is coupled with an interest. Appointments coupled with an interest include the appointment of:

(1) A pledgee;

(2) A person who purchased or agreed to purchase the shares;

(3) A creditor of the corporation who extended it credit under terms requiring the appointment;

(4) An employee of the corporation whose employment contract requires the appointment; or

(5) A party to a voting agreement created under Code Section 14-2-731.

(e) The death or incapacity of the shareholder appointing a proxy does not affect the right of the corporation to accept the proxy's authority unless notice of the death or incapacity is received by the secretary or other officer or agent authorized to tabulate votes before the proxy exercises his or her authority under the appointment.

(f) An appointment made irrevocable under subsection (d) of this Code section is revoked when the interest with which it is coupled is extinguished.

(g) A transferee for value of shares subject to an irrevocable appointment may revoke the appointment if he or she did not know of its existence when he or she acquired the shares and the existence of the irrevocable appointment was not noted conspicuously on the certificate representing the shares or on the information statement for shares without certificates.

(h) Subject to Code Section 14-2-724 and to any express limitation on the proxy's authority stated in the appointment form or electronic transmission, a corporation is entitled to accept the proxy's vote or other action as that of the shareholder making the appointment.

(i) Any copy, facsimile transmission, or other reliable reproduction of the writing or electronic transmission created pursuant to subsection (b) of this Code section may be substituted or used in lieu of the original writing or electronic transmission for any and all purposes for which the original writing or electronic transmission could be used, provided that such copy, facsimile transmission, or other reproduction shall be a complete reproduction of the entire original writing or electronic transmission.

(j) A corporation may adopt bylaws authorizing additional means or procedures for shareholders to exercise rights granted by this Code section.



§ 14-2-723. Shares held by nominees

(a) A corporation may establish a procedure by which the beneficial owner of shares that are registered in the name of a nominee is recognized by the corporation as the shareholder. The extent of this recognition may be determined in the procedure.

(b) The procedure may set forth:

(1) The types of nominees to which it applies;

(2) The rights or privileges that the corporation recognizes in a beneficial owner;

(3) The manner in which the procedure is selected by the nominee;

(4) The information that must be provided when the procedure is selected;

(5) The period for which selection of the procedure is effective; and

(6) Other aspects of the rights and duties created.



§ 14-2-724. Corporation's acceptance of votes

(a) If the name signed on a vote, consent, waiver, or proxy appointment corresponds to the name of a shareholder, the corporation if acting in good faith is entitled to accept the vote, consent, waiver, or proxy appointment and give it effect as the act of the shareholder.

(b) If the name signed on a vote, consent, waiver, or proxy appointment does not correspond to the name of its shareholder, the corporation if acting in good faith is nevertheless entitled to accept the vote, consent, waiver, or proxy appointment and give it effect as the act of the shareholder if:

(1) The shareholder is an entity and the name signed purports to be that of an officer or agent of the entity;

(2) The name signed purports to be that of an administrator, executor, guardian, or conservator representing the shareholder and, if the corporation requests, evidence of fiduciary status acceptable to the corporation has been presented with respect to the vote, consent, waiver, or proxy appointment;

(3) The name signed purports to be that of a receiver or trustee in bankruptcy of the shareholder and, if the corporation requests, evidence of this status acceptable to the corporation has been presented with respect to the vote, consent, waiver, or proxy appointment;

(4) The name signed purports to be that of a pledgee, beneficial owner, or attorney in fact of the shareholder and, if the corporation requests, evidence acceptable to the corporation of the signatory's authority to sign for the shareholder has been presented with respect to the vote, consent, waiver, or proxy appointment; or

(5) Two or more persons are the shareholder as cotenants or fiduciaries and the name signed purports to be the name of at least one of the co-owners and the person signing appears to be acting on behalf of all the co-owners.

(c) The corporation is entitled to reject a vote, consent, waiver, or proxy appointment if the secretary or other officer or agent authorized to tabulate votes, acting in good faith, has reasonable basis for doubt about the validity of the signature on it or about the signatory's authority to sign for the shareholder or about the faithfulness or completeness of the reproduction when the original has not been examined.

(d) The corporation and its officer or agent who accept or reject a vote, consent, waiver, or proxy appointment in good faith and in accordance with the standards of this Code section or subsection (b) of Code Section 14-2-722 are not liable in damages to the shareholder for the consequences of the acceptance or rejection.

(e) Corporate action based on the acceptance or rejection of a vote, consent, waiver, or proxy appointment under this Code section or subsection (b) of Code Section 14-2-722 is valid unless a court of competent jurisdiction determines otherwise.



§ 14-2-725. Quorum and voting requirements for voting groups

(a) Shares entitled to vote as a separate voting group may take action on a matter at a meeting only if a quorum of those shares exists with respect to that matter. Unless the articles of incorporation or this chapter provides otherwise, a majority of the votes entitled to be cast on the matter by the voting group constitutes a quorum of that voting group for action on that matter.

(b) Once a share is represented for any purpose at a meeting other than solely to object to holding the meeting or transacting business at the meeting, it is deemed present for quorum purposes for the remainder of the meeting and for any adjournment of that meeting unless a new record date is or must be set for that adjourned meeting.

(c) If a quorum exists, action on a matter (other than the election of directors) by a voting group is approved if the votes cast within the voting group favoring the action exceed the votes cast opposing the action, unless the articles of incorporation, a bylaw adopted by the shareholders under Code Section 14-2-1021, or this chapter requires a greater number of affirmative votes.

(d) The election of directors is governed by Code Section 14-2-728.



§ 14-2-726. Action by single and multiple voting groups

(a) If the articles of incorporation or this chapter provides for voting by a single voting group on a matter, action on that matter is taken when voted upon by that voting group as provided in Code Section 14-2-725.

(b) If the articles of incorporation or this chapter provides for voting by two or more voting groups on a matter, action on that matter is taken only when voted upon by each of those voting groups counted separately as provided in Code Section 14-2-725. Action may be taken by one voting group on a matter even though no action is taken by another voting group entitled to vote on the matter.



§ 14-2-727. Greater or lesser quorum or voting requirements

(a) The articles of incorporation or a bylaw adopted under Code Section 14-2-1021 may provide for a greater or lesser quorum (but not less than one-third of the votes entitled to be cast) or a greater voting requirement for shareholders (or voting groups of shareholders) than is provided for by this chapter.

(b) An amendment to the articles of incorporation or bylaws that changes or deletes a greater quorum or voting requirement must meet the same quorum requirement and be adopted by the same vote and voting groups required to take action under the quorum and voting requirements prescribed in the provision being amended.



§ 14-2-728. Voting for directors; cumulative voting

(a) Unless otherwise provided in:

(1) The articles of incorporation; or

(2) A bylaw that fixes a greater voting requirement for the election of directors and that is adopted by the board of directors of a corporation having shares listed on a national securities exchange or regularly traded in a market maintained by one or more members of a national or affiliated securities association,

directors are elected by a plurality of the votes cast by the shares entitled to vote in the election. Action to elect directors may be taken at a meeting only if a quorum is present.

(b) Shareholders do not have a right to cumulate their votes for directors unless the articles of incorporation so provide.

(c) A statement included in the articles of incorporation that all or a designated voting group of shareholders are entitled to cumulate their votes for directors (or words of similar import) means that the shareholders designated are entitled to multiply the number of votes they are entitled to cast by the number of directors for whom they are entitled to vote and cast the product for a single candidate or distribute the product among two or more candidates.

(d) Shares otherwise entitled to vote cumulatively may not be voted cumulatively at a particular meeting unless:

(1) The meeting notice or proxy statement accompanying the notice states that cumulative voting will be in effect; or

(2) A shareholder who has the right to cumulate his votes gives notice to the corporation not less than 48 hours before the time set for the meeting of his intent to cumulate his votes during the meeting, and if one shareholder gives this notice all other shareholders in the same voting group participating in the election are entitled to cumulate their votes without giving further notice.



§ 14-2-729. Adjournment of meeting by majority of voting shares

The holders of a majority of the voting shares represented at a meeting, whether or not a quorum is present, may adjourn such meeting from time to time.



§ 14-2-729.1. Inspectors

(a) A corporation having any shares listed on a national securities exchange or regularly traded in a market maintained by one or more members of a national or affiliated securities association shall, and any other corporation may, appoint one or more inspectors to act at a meeting of shareholders and make a written report of the inspectors' determinations. Each inspector shall take and sign an oath faithfully to execute the duties of inspector with strict impartiality and according to the best of the inspector's ability.

(b) The inspectors shall:

(1) Ascertain the number of shares outstanding and the voting power of each;

(2) Determine the shares represented at a meeting;

(3) Determine the validity of proxies and ballots;

(4) Count all votes; and

(5) Determine the result.

(c) An inspector may be an officer or employee of the corporation.






Part 3 - Voting Trusts and Agreements

§ 14-2-730. Voting trusts

(a) One or more shareholders may create a voting trust, conferring on a trustee the right to vote or otherwise act for them, by signing an agreement setting out the provisions of the trust (which may include anything consistent with its purpose) and transferring their shares to the trustee. When a voting trust agreement is signed, the trustee shall prepare a list of the names and addresses of all owners of beneficial interests in the trust, together with the number and class of shares each transferred to the trust, and deliver a copy of the list and agreement to the corporation's principal office.

(b) A voting trust becomes effective on the date the first shares subject to the trust are registered in the trustee's name. A voting trust is valid for not more than ten years after its effective date unless extended under subsection (c) of this Code section.

(c) All or some of the parties to a voting trust may extend it for additional terms of not more than ten years each by signing an extension agreement and obtaining the voting trustee's written consent to the extension. An extension is valid for ten years from the date the first shareholder signs the extension agreement. The voting trustee must deliver copies of the extension agreement and list of beneficial owners to the corporation's principal office. An extension agreement binds only those parties signing it.



§ 14-2-731. Shareholder agreements

(a) Two or more shareholders may provide for the manner in which their shares will be voted by signing an agreement for that purpose. A voting agreement created under this Code section or under subsection (b), (f), or (g) of Code Section 14-2-920 is not subject to the provisions of Code Section 14-2-730.

(b) A voting agreement created under this Code section is specifically enforceable.

(c) The duration of any agreement created under this Code section shall not exceed 20 years. Failure to state a period of duration or stating a period of duration in excess of 20 years shall not invalidate the agreement, but in either case the period of duration shall be 20 years. Any such agreement may be renewed for a period not in excess of 20 years from the date of renewal by agreement of all the shareholders bound thereby at the date of renewal.



§ 14-2-732. Shareholder agreements

(a) An agreement among the shareholders of a corporation that complies with this Code section is effective among the shareholders and the corporation even though it is inconsistent with one or more other provisions of this Code in that it:

(1) Eliminates the board of directors or restricts the discretion or powers of the board of directors;

(2) Governs the authorization or making of distributions whether or not in proportion to ownership of shares, subject to the limitations of Code Section 14-2-640;

(3) Establishes the directors or officers of the corporation, or their terms of office or manner of selection or removal;

(4) Governs, in general or in regard to specific matters, the exercise or division of voting power by or between the shareholders and directors or by or among any of them, including use of weighted voting rights or director proxies;

(5) Establishes the terms and conditions of any agreement for the transfer or use of property or the provision of services between the corporation and any shareholder, director, officer, or employee of the corporation or among any of them;

(6) Transfers to one or more shareholders or other persons all or part of the authority to exercise the corporate powers or to manage the business and affairs of the corporation, including the resolution of any issue about which there exists a deadlock among directors or shareholders;

(7) Requires dissolution of the corporation at the request of one or more of the shareholders or upon the occurrence of a specified event or contingency; or

(8) Otherwise governs the exercise of the corporate powers or the management of the business and affairs of the corporation or the relationship among the shareholders, the directors, and the corporation, or among any of them, and is not contrary to public policy.

(b) An agreement authorized by this Code section shall be:

(1) Set forth:

(A) In the articles of incorporation or bylaws and approved by all persons who are shareholders at the time of the agreement; or

(B) In a written agreement that is signed by all persons who are shareholders at the time of the agreement and is made known to the corporation;

(2) Subject to amendment only by:

(A) An amendment to the articles of incorporation or bylaws approved by all persons who are shareholders at the time of the amendment; or

(B) An agreement in writing by all persons who are shareholders at the time of the amendment, unless the agreement provides that it may be amended by less than all the shareholders; and

(3) Valid for no more than 20 years. Failure to state a period of duration or stating a period of duration in excess of 20 years shall not invalidate the agreement, but in either case the period of duration shall be 20 years. Any such agreement may be renewed for a period not in excess of 20 years from the date of renewal by agreement of all the shareholders at the date of renewal.

(c) The existence of an agreement authorized by this Code section shall be noted conspicuously on the front or back of each certificate for outstanding shares or on the information statement required by subsection (b) of Code Section 14-2-626. If at the time of the agreement the corporation has shares outstanding represented by certificates, the corporation shall recall the outstanding certificates and issue substitute certificates that comply with this subsection. The failure to note the existence of the agreement on the certificate or information statement shall not affect the validity of the agreement or any action taken pursuant to it. Any purchaser of shares who, at the time of purchase, did not have knowledge of the existence of the agreement shall be entitled to rescission of the purchase. A purchaser shall be deemed to have knowledge of the existence of the agreement if its existence is noted on the certificate or information statement for the shares in compliance with this subsection and, if the shares are not represented by a certificate, the information statement is delivered to the purchaser at or prior to the time of purchase of the shares. An action to enforce the right of rescission authorized by this subsection must be commenced within the earlier of 90 days after discovery of the existence of the agreement or two years after the time of purchase of the shares.

(d) An agreement authorized by this Code section shall cease to be effective when shares of the corporation are listed on a national securities exchange or regularly traded in a market maintained by securities dealers or brokers. If the agreement ceases to be effective for any reason, the board of directors may, if the agreement is contained or referred to in the corporation's articles of incorporation or bylaws, adopt an amendment to the articles of incorporation or bylaws, without shareholder action, to delete the agreement and any references to it.

(e) An agreement authorized by this Code section that limits the discretion or powers of the board of directors shall relieve the directors of, and impose upon the person or persons in whom such discretion or powers are vested, liability for acts or omissions imposed by law on directors to the extent that the discretion or powers of the directors are limited by the agreement.

(f) Except as provided in subsection (e) of this Code section, the existence or performance of an agreement authorized by this Code section shall not be a ground for imposing personal liability on any shareholder for the acts or debts of the corporation even if the agreement or its performance treats the corporation as if it were a partnership or results in failure to observe the corporate formalities otherwise applicable to the matters governed by the agreement.

(g) Incorporators or subscribers for shares may act as shareholders with respect to an agreement authorized by this Code section if no shares have been issued when the agreement is made.






Part 4 - Derivative Proceedings

§ 14-2-740. Part definitions

As used in this part, the term:

(1) "Derivative proceeding" means a civil suit in the right of a domestic corporation or, to the extent provided in Code Section 14-2-747, in the right of a foreign corporation.

(2) "Shareholder" includes a beneficial owner whose shares are held in a voting trust or held by a nominee on the owner's behalf.



§ 14-2-741. Standing

A shareholder may not commence or maintain a derivative proceeding unless the shareholder:

(1) Was a shareholder of the corporation at the time of the act or omission complained of or became a shareholder through transfer by operation of law from one who was a shareholder at that time; and

(2) Fairly and adequately represents the interests of the corporation in enforcing the right of the corporation.



§ 14-2-742. Demand

A shareholder may not commence a derivative proceeding until:

(1) A written demand has been made upon the corporation to take suitable action; and

(2) Ninety days have expired from the date the demand was made unless the shareholder has earlier been notified that the demand has been rejected by the corporation or unless irreparable injury to the corporation would result by waiting for the expiration of the 90 day period.



§ 14-2-743. Stay of proceedings

If the corporation commences an inquiry into the allegations made in the demand or complaint, the court may stay any derivative proceeding for such period as the court deems appropriate.



§ 14-2-744. Dismissal

(a) The court may dismiss a derivative proceeding if, on motion by the corporation, the court finds that one of the groups specified in subsection (b) of this Code section has made a determination in good faith after conducting a reasonable investigation upon which its conclusions are based that the maintenance of the derivative suit is not in the best interests of the corporation. The corporation shall have the burden of proving the independence and good faith of the group making the determination and the reasonableness of the investigation.

(b) The determination in subsection (a) of this Code section shall be made by:

(1) A majority vote of independent directors present at a meeting of the board of directors if the independent directors constitute a quorum;

(2) A majority vote of a committee consisting of two or more independent directors appointed by a majority vote of independent directors present at a meeting of the board of directors, whether or not such independent directors constitute a quorum; or

(3) A panel of one or more independent persons appointed by the court upon motion by the corporation.

(c) None of the following shall by itself cause a director to be considered not independent for purposes of subsection (b) of this Code section:

(1) The nomination or election of the director by directors who are not independent;

(2) The naming of the director as a defendant in the derivative proceeding; or

(3) The fact that the director approved the action being challenged in the derivative proceeding so long as the director did not receive a personal benefit as a result of the action.



§ 14-2-745. Discontinuance or settlement

A derivative proceeding may not be discontinued or settled without the court's approval. If the court determines that a proposed discontinuance or settlement will substantially affect the interests of the corporation's shareholders or a class of shareholders, the court shall direct that notice be given to the shareholders affected.



§ 14-2-746. Payment of expenses

On termination of the derivative proceeding the court may:

(1) Order the corporation to pay the plaintiff's reasonable expenses (including attorneys' fees) incurred in the proceeding if it finds that the proceeding has resulted in a substantial benefit to the corporation; or

(2) Order the plaintiff to pay any defendant's reasonable expenses (including attorneys' fees) incurred in defending the proceeding if it finds that the proceeding was commenced or maintained without reasonable cause or for an improper purpose.



§ 14-2-747. Applicability to foreign corporations

In any derivative proceeding in the right of a foreign corporation, the matters covered by this part shall be governed by the laws of the jurisdiction of incorporation of the foreign corporation except for Code Sections 14-2-743 and 14-2-745 and paragraph (2) of Code Section 14-2-746.









Article 8 - Directors and Officers

Part 1 - Board of Directors

§ 14-2-801. Requirement for and duties of board of directors

(a) Except as provided in Article 9 of this chapter or in a written agreement meeting the requirements of Code Section 14-2-732, each corporation must have a board of directors.

(b) All corporate powers shall be exercised by or under the authority of the board of directors of the corporation, and the business and affairs of the corporation shall be managed by or under the direction, and subject to oversight, of its board of directors, subject to any limitation set forth in the articles of incorporation, in rights, options, or warrants permitted by paragraph (2) of subsection (d) of Code Section 14-2-624, or except as provided in an agreement among the shareholders meeting the requirements of Code Section 14-2-732.

(c) No limitation upon the authority of the directors, whether contained in the articles of incorporation or an agreement among the shareholders meeting the requirements of Code Section 14-2-732, shall be effective against persons, other than shareholders and directors, who are without actual knowledge of the limitation.



§ 14-2-802. Qualifications of directors

Directors shall be natural persons who are 18 years of age or older but need not be residents of this state nor shareholders of the corporation unless the articles of incorporation so require. The articles of incorporation or bylaws may prescribe additional qualifications for directors.



§ 14-2-803. Number and election of directors

(a) A board of directors must consist of one or more individuals, with the number specified in or fixed in accordance with the articles of incorporation or bylaws.

(b) The number of directors may be increased or decreased from time to time by amendment to, or in the manner provided in, the articles of incorporation or the bylaws.

(c) In the case of a corporation having cumulative voting:

(1) Any amendment of the bylaws decreasing the number or minimum number of directors must be adopted by the shareholders; and

(2) No amendment of either the articles of incorporation or the bylaws decreasing the number or minimum number of directors shall be effective when the number of shares voting against the proposal for decrease would be sufficient to elect a director if voted cumulatively at an annual election.

(d) After initial election or appointment pursuant to Code Section 14-2-205, directors are elected at each annual shareholders' meeting unless their terms are staggered under Code Section 14-2-806.



§ 14-2-804. Election of directors by certain classes of shareholders

If the articles of incorporation authorize dividing the shares into classes or series, the articles may also authorize the election of all or a specified number of directors by the holders of one or more authorized classes of shares or series. Each class (or classes) or series of shares entitled to elect one or more directors is a separate voting group for purposes of the election of directors.



§ 14-2-805. Terms of directors generally

(a) The terms of the initial directors of a corporation expire at the first shareholders' meeting at which directors are elected.

(b) The terms of all other directors expire at the next annual shareholders' meeting following their election unless their terms are staggered under Code Section 14-2-806.

(c) A decrease in the number of directors does not shorten an incumbent director's term.

(d) A director elected to fill a vacancy shall be elected for the unexpired term of his predecessor in office. Any directorship to be filled by reason of an increase in the number of directors may be filled by the board of directors, but only for a term of office continuing until the next election of directors by the shareholders and until the election and qualification of the successor.

(e) Despite the expiration of a director's term, he continues to serve until his successor is elected and qualifies or until there is a decrease in the number of directors.



§ 14-2-806. Staggered terms for directors

(a) The articles of incorporation or a bylaw adopted by the shareholders may provide for staggering the terms of directors by dividing the total number of directors into two or three groups. In that event, the terms of directors in the first group expire at the first annual shareholders' meeting after their election, the terms of the second group expire at the second annual shareholders' meeting after their election, and the terms of the third group, if any, expire at the third annual shareholders' meeting after their election. At each annual shareholders' meeting held thereafter, directors shall be chosen for a term of two years or three years, as the case may be, to succeed those whose terms expire.

(b) When the number of directors is increased and any newly created directorships are filled by the board, the terms of the additional directors shall expire at the next annual election of directors by the shareholders.



§ 14-2-807. Resignation of directors

(a) A director may resign at any time by delivering notice in writing or by electronic transmission to the board of directors, its chairperson, or to the corporation.

(b) A resignation shall be effective when the notice is delivered unless the notice specifies either a later effective date or an effective date determined upon the happening of an event.

(c) A resignation that is conditioned upon the happening of an event may provide that it is irrevocable.



§ 14-2-808. Removal of directors by shareholders

(a) The shareholders may remove one or more directors with or without cause unless the articles of incorporation or a bylaw adopted by the shareholders provides that directors may be removed only for cause.

(b) If a director is elected by a voting group of shareholders, only the shareholders of that voting group may participate in the vote to remove him.

(c) If cumulative voting is authorized, a director may not be removed if the number of votes sufficient to elect him under cumulative voting is voted against his removal. If cumulative voting is not authorized, a director may be removed only by a majority of the votes entitled to be cast.

(d) If the directors have staggered terms as provided in Code Section 14-2-806, directors may be removed only for cause, unless the articles of incorporation or a bylaw adopted by the shareholders provides otherwise.

(e) A director may be removed by the shareholders only at a meeting called for the purpose of removing him and the meeting notice must state that the purpose, or one of the purposes, of the meeting is removal of the director.



§ 14-2-809. Reserved

Title Note

Chapter Note

Article Note



§ 14-2-810. Vacancy on board

(a) Unless the articles of incorporation or a bylaw approved by the shareholders provides otherwise, if a vacancy occurs on a board of directors, including a vacancy resulting from an increase in the number of directors:

(1) The shareholders may fill the vacancy;

(2) The board of directors may fill the vacancy; or

(3) If the directors remaining in office constitute fewer than a quorum of the board, they may fill the vacancy by the affirmative vote of a majority of all the directors remaining in office.

(b) If the vacant office was held by a director elected by a voting group of shareholders, only the holders of shares of that voting group or the remaining directors elected by that voting group are entitled to vote to fill the vacancy.

(c) A vacancy that may occur at a later date (by reason of a resignation effective at a later date under subsection (b) of Code Section 14-2-807 or otherwise) may be filled before the vacancy occurs, but the new director may not take office until the vacancy occurs.



§ 14-2-811. Compensation of directors

Unless the articles of incorporation or bylaws provide otherwise, the board of directors may fix the compensation of directors.






Part 2 - Meetings and Action of the Board

§ 14-2-820. Meetings

(a) The board of directors may hold regular or special meetings in or out of this state.

(b) Unless the articles of incorporation or bylaws provide otherwise, the board of directors may permit any or all directors to participate in a regular or special meeting by, or conduct the meeting through the use of, any means of communication by which all directors participating may simultaneously hear each other during the meeting. A director participating in a meeting by this means is deemed to be present in person at the meeting.



§ 14-2-821. Action without meeting

(a) Except to the extent the articles of incorporation or bylaws require that action by the board of directors be taken at a meeting, action required or permitted by this chapter to be taken by the board of directors may be taken without a meeting if each director signs a consent describing the action to be taken or ratified and delivers it to the corporation.

(b) A director's consent may be withdrawn by a revocation signed by the director and delivered to the corporation prior to delivery to the corporation of unrevoked written consents signed by all the directors.

(c) Action taken under this Code section is the act of the board of directors when one or more consents signed by all the directors are delivered to the corporation. The consent may specify the time at which the action taken thereunder is to be effective.

(d) A consent signed and delivered by a director under this Code section has the effect of action taken at a meeting of the board of directors and may be described as such in any document.



§ 14-2-822. Notice of meeting

(a) Unless the articles of incorporation or bylaws provide otherwise, regular meetings of the board of directors may be held without notice of the date, time, place, or purpose of the meeting.

(b) Unless the articles of incorporation or bylaws provide for a longer or shorter period, special meetings of the board of directors must be preceded by at least two days' notice of the date, time, and place of the meeting. The notice need not describe the purpose of the special meeting unless required by the articles of incorporation or bylaws.



§ 14-2-823. Waiver of notice

(a) A director may waive any notice required by this chapter, the articles of incorporation, or bylaws before or after the date and time stated in the notice. Except as provided by subsection (b) of this Code section, the waiver must be in writing or by electronic transmission, signed by the director entitled to the notice, and delivered to the corporation for inclusion in the minutes or filing with the corporate records.

(b) A director's attendance at or participation in a meeting waives any required notice to him of the meeting unless the director at the beginning of the meeting (or promptly upon his arrival) objects to holding the meeting or transacting business at the meeting and does not thereafter vote for or assent to action taken at the meeting.



§ 14-2-824. Quorum and voting

(a) Unless this chapter, the articles of incorporation, or bylaws require a greater number or unless otherwise specifically provided in this chapter, a quorum of a board of directors consists of:

(1) A majority of the fixed number of directors if the corporation has a fixed board size; or

(2) A majority of the number of directors prescribed or, if no number is prescribed, the number in office immediately before the meeting begins, if the corporation has a variable-range size board.

(b) The articles of incorporation or bylaws may authorize a quorum of a board of directors to consist of no fewer than one-third of the fixed or prescribed number of directors determined under subsection (a) of this Code section.

(c) If a quorum is present when a vote is taken, the affirmative vote of a majority of directors present is the act of the board of directors unless this chapter, the articles of incorporation, or bylaws require the vote of a greater number of directors.

(d) A director who is present at a meeting of the board of directors or a committee of the board of directors when corporate action is taken is deemed to have assented to the action taken unless:

(1) He objects at the beginning of the meeting (or promptly upon his arrival) to holding it or transacting business at the meeting;

(2) His dissent or abstention from the action taken is entered in the minutes of the meeting; or

(3) He delivers written notice of his dissent or abstention to the presiding officer of the meeting before its adjournment or to the corporation immediately after adjournment of the meeting.

The right of dissent or abstention is not available to a director who votes in favor of the action taken.

(e) If a written agreement meeting the requirements of Code Section 14-2-731 provides that any directors shall have more or less than one vote on any matter, every reference in this chapter to a majority or other proportion of directors shall refer to a majority or other proportion of the votes of directors.



§ 14-2-825. Committees

(a) Unless this chapter, the articles of incorporation, or the bylaws provide otherwise, a board of directors may create one or more committees and appoint members of the board of directors to serve on any such committee. Each committee may have one or more members, who serve at the pleasure of the board of directors.

(b) Code Sections 14-2-820 through 14-2-824 apply both to committees of the board of directors and to their members.

(c) To the extent specified by the board of directors or in the articles of incorporation or bylaws, each committee may exercise the powers of the board of directors under Code Section 14-2-801.

(d) A committee may not, however:

(1) Approve or propose to shareholders action that this chapter requires to be approved by shareholders;

(2) Fill vacancies on the board of directors or, subject to subsection (f) of this Code section, on any of its committees;

(3) Amend articles of incorporation pursuant to Code Section 14-2-1002 except that a committee may, to the extent authorized by action of the board of directors, amend the articles of incorporation to fix the designations, preferences, limitations, and relative rights of shares pursuant to Code Section 14-2-602 or to increase or decrease the number of shares contained in a series of shares established in accordance with Code Section 14-2-602 but not below the number of such shares then issued; or

(4) Adopt, amend, or repeal bylaws.

(e) The creation of, delegation of authority to, or action by a committee does not alone constitute compliance by a director with the standards of conduct described in Code Section 14-2-830.

(f) The board of directors may appoint one or more directors as alternate members of any committee to replace any absent or disqualified member during the member's absence or disqualification. Unless the articles of incorporation or the bylaws or the board action creating the committee or appointing one or more directors as alternate members provide otherwise, in the event of the absence or disqualification of a member of a committee, the member or members of the committee present at any meeting and not disqualified from voting, unanimously, may appoint another director to act in place of the absent or disqualified member.






Part 3 - Standards of Conduct

§ 14-2-830. General standards for directors

(a) A director shall discharge his duties as a director, including his duties as a member of a committee:

(1) In a manner he believes in good faith to be in the best interests of the corporation; and

(2) With the care an ordinarily prudent person in a like position would exercise under similar circumstances.

(b) In discharging his duties a director is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by:

(1) One or more officers or employees of the corporation whom the director reasonably believes to be reliable and competent in the matters presented;

(2) Legal counsel, public accountants, investment bankers, or other persons as to matters the director reasonably believes are within the person's professional or expert competence; or

(3) A committee of the board of directors of which he is not a member if the director reasonably believes the committee merits confidence.

(c) In the instances described in subsection (b) of this Code section, a director is not entitled to rely if he has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (b) of this Code section unwarranted.

(d) A director is not liable to the corporation or to its shareholders for any action taken as a director, or any failure to take any action, if he performed the duties of his office in compliance with this Code section.



§ 14-2-831. Derivative actions

(a) Subject to Code Sections 14-2-830 and 14-2-842, a derivative proceeding, as defined in paragraph (1) of Code Section 14-2-740, may be brought by a shareholder, or an action may be brought by the corporation, against one or more directors or officers of the corporation to procure for the benefit of the corporation a judgment for the following relief:

(1) Subject to any provision of the articles of incorporation authorized pursuant to paragraph (4) of subsection (b) of Code Section 14-2-202, to compel the defendant to account for official conduct or to decree any other relief called for by his or her official conduct in the following cases:

(A) The neglect of, failure to perform, or other violation of his or her duties in the management of the corporation or in the disposition of corporate assets;

(B) The acquisition, transfer to others, loss, or waste of corporate assets due to any neglect of, failure to perform, or other violation of duties; or

(C) The appropriation, in violation of his or her duties, of any business opportunity of the corporation;

(2) To enjoin a proposed unlawful conveyance, assignment, or transfer of corporate assets or other unlawful transaction where there is sufficient evidence that it will be made; and

(3) To set aside an unlawful conveyance, assignment, or transfer of corporate assets where the transferee knew of its unlawfulness and is made a party to the action.

(b) No action shall be brought for the relief provided in subsection (a) of this Code section more than four years from the time the cause of action accrued.

(c) This Code section shall not limit any liability otherwise imposed by law upon any director or officer or any third party.



§ 14-2-832. Liability for unlawful distributions

(a) A director who votes for or assents to a distribution made in violation of Code Section 14-2-640 or the articles of incorporation is personally liable to the corporation for the amount of the distribution that exceeds what could have been distributed without violating Code Section 14-2-640 or the articles of incorporation if it is established that he did not perform his duties in compliance with Code Section 14-2-830. In any proceeding commenced under this Code section, a director has all of the defenses ordinarily available to a director.

(b) A director held liable under subsection (a) of this Code section for an unlawful distribution is entitled to contribution:

(1) From every other director who could be held liable under subsection (a) of this Code section for the unlawful distribution; and

(2) From each shareholder for the amount the shareholder accepted knowing the distribution was made in violation of Code Section 14-2-640 or the articles of incorporation.

(c) A proceeding under this Code section is barred unless it is commenced within two years after the date on which the effect of the distribution was measured under subsection (e) or (g) of Code Section 14-2-640.






Part 4 - Officers

§ 14-2-840. Required officers

(a) A corporation has the officers described in its bylaws or appointed by the board of directors in accordance with the bylaws.

(b) The board of directors may elect individuals to fill one or more offices of the corporation. A duly appointed officer may appoint one or more officers if authorized by the bylaws or the board of directors.

(c) The bylaws or the board of directors shall assign to one of the officers responsibility for preparing the minutes of the directors' and shareholders' meetings and for maintaining and authenticating records of the corporation required to be kept under subsections (a) of Code Sections 14-2-1601 and 14-2-1602.

(d) The same individual may simultaneously hold more than one office in a corporation.



§ 14-2-841. Functions of officers

Each officer has the authority and shall perform the functions set forth in the bylaws or, to the extent consistent with the bylaws, the functions prescribed by the board of directors or by direction of an officer authorized by the board of directors to prescribe the functions of other officers. Unless the articles of incorporation, bylaws, or action of the board of directors of a corporation provide otherwise, the chief executive officer (or the president if no person has been designated as chief executive officer) of a corporation shall have authority to conduct all ordinary business on behalf of such corporation and may execute and deliver on behalf of a corporation any contract, conveyance, or similar document not requiring approval by the board of directors or shareholders as provided in this chapter.



§ 14-2-842. Standards of conduct for officers

(a) An officer with discretionary authority shall discharge his duties under that authority:

(1) In a manner he believes in good faith to be in the best interests of the corporation; and

(2) With the care an ordinarily prudent person in a like position would exercise under similar circumstances.

(b) In discharging his duties an officer is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by:

(1) One or more officers or employees of the corporation whom the officer reasonably believes to be reliable and competent in the matters presented; or

(2) Legal counsel, public accountants, investment bankers, or other persons as to matters the officer reasonably believes are within the person's professional or expert competence.

(c) In the instances described in subsection (b) of this Code section, an officer is not entitled to rely if he has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (b) of this Code section unwarranted.

(d) An officer is not liable to the corporation or to its shareholders for any action taken as an officer, or any failure to take any action, if he performed the duties of his office in compliance with this Code section.



§ 14-2-843. Resignation and removal of officers

(a) An officer may resign at any time by delivering notice to the corporation. A resignation is effective when the notice is delivered unless the notice specifies a future later effective time. A copy of the notice of resignation as delivered to the corporation may be filed with the Secretary of State.

(b) An officer may be removed at any time with or without cause by:

(1) The board of directors;

(2) The officer who appointed such officer, unless the bylaws or the board of directors provide otherwise; or

(3) Any other officer if authorized by the bylaws or the board of directors.



§ 14-2-844. Contract rights of officers

(a) The appointment of an officer does not itself create contract rights.

(b) An officer's removal does not affect the officer's contract rights, if any, with the corporation. An officer's resignation does not affect the corporation's contract rights, if any, with the officer.






Part 5 - Indemnification

§ 14-2-850. Part definitions

As used in this part, the term:

(1) "Corporation" includes any domestic or foreign predecessor entity of a corporation in a merger or other transaction in which the predecessor's existence ceased upon consummation of the transaction.

(2) "Director" or "officer" means an individual who is or was a director or officer, respectively, of a corporation or who, while a director or officer of the corporation, is or was serving at the corporation's request as a director, officer, partner, trustee, employee, or agent of another domestic or foreign corporation, partnership, joint venture, trust, employee benefit plan, or other entity. A director or officer is considered to be serving an employee benefit plan at the corporation's request if his or her duties to the corporation also impose duties on, or otherwise involve services by, the director or officer to the plan or to participants in or beneficiaries of the plan. Director or officer includes, unless the context otherwise requires, the estate or personal representative of a director or officer.

(3) "Disinterested director" means a director who at the time of a vote referred to in subsection (c) of Code Section 14-2-853 or a vote or selection referred to in subsection (b) or (c) of Code Section 14-2-855 or subsection (a) of Code Section 14-2-856 is not:

(A) A party to the proceeding; or

(B) An individual who is a party to a proceeding having a familial, financial, professional, or employment relationship with the director whose indemnification or advance for expenses is the subject of the decision being made with respect to the proceeding, which relationship would, in the circumstances, reasonably be expected to exert an influence on the director's judgment when voting on the decision being made.

(4) "Expenses" includes counsel fees.

(5) "Liability" means the obligation to pay a judgment, settlement, penalty, fine (including an excise tax assessed with respect to an employee benefit plan), or reasonable expenses incurred with respect to a proceeding.

(6) "Official capacity" means:

(A) When used with respect to a director, the office of director in a corporation; and

(B) When used with respect to an officer, as contemplated in Code Section 14-2-857, the office in a corporation held by the officer.

Official capacity does not include service for any other domestic or foreign corporation or any partnership, joint venture, trust, employee benefit plan, or other entity.

(7) "Party" means an individual who was, is, or is threatened to be made a named defendant or respondent in a proceeding.

(8) "Proceeding" means any threatened, pending, or completed action, suit, or proceeding, whether civil, criminal, administrative, arbitrative, or investigative and whether formal or informal.



§ 14-2-851. Authority to indemnify

(a) Except as otherwise provided in this Code section, a corporation may indemnify an individual who is a party to a proceeding because he or she is or was a director against liability incurred in the proceeding if:

(1) Such individual conducted himself or herself in good faith; and

(2) Such individual reasonably believed:

(A) In the case of conduct in his or her official capacity, that such conduct was in the best interests of the corporation;

(B) In all other cases, that such conduct was at least not opposed to the best interests of the corporation; and

(C) In the case of any criminal proceeding, that the individual had no reasonable cause to believe such conduct was unlawful.

(b) A director's conduct with respect to an employee benefit plan for a purpose he or she believed in good faith to be in the interests of the participants in and beneficiaries of the plan is conduct that satisfies the requirement of subparagraph (a)(2)(B) of this Code section.

(c) The termination of a proceeding by judgment, order, settlement, or conviction, or upon a plea of nolo contendere or its equivalent is not, of itself, determinative that the director did not meet the standard of conduct described in this Code section.

(d) A corporation may not indemnify a director under this Code section:

(1) In connection with a proceeding by or in the right of the corporation, except for reasonable expenses incurred in connection with the proceeding if it is determined that the director has met the relevant standard of conduct under this Code section; or

(2) In connection with any proceeding with respect to conduct for which he or she was adjudged liable on the basis that personal benefit was improperly received by him or her, whether or not involving action in his or her official capacity.



§ 14-2-852. Mandatory indemnification

A corporation shall indemnify a director who was wholly successful, on the merits or otherwise, in the defense of any proceeding to which he or she was a party because he or she was a director of the corporation against reasonable expenses incurred by the director in connection with the proceeding.



§ 14-2-853. Advance for expenses

(a) A corporation may, before final disposition of a proceeding, advance funds to pay for or reimburse the reasonable expenses incurred by a director who is a party to a proceeding because he or she is a director if he or she delivers to the corporation:

(1) A written affirmation of his or her good faith belief that he or she has met the relevant standard of conduct described in Code Section 14-2-851 or that the proceeding involves conduct for which liability has been eliminated under a provision of the articles of incorporation as authorized by paragraph (4) of subsection (b) of Code Section 14-2-202; and

(2) His or her written undertaking to repay any funds advanced if it is ultimately determined that the director is not entitled to indemnification under this part.

(b) The undertaking required by paragraph (2) of subsection (a) of this Code section must be an unlimited general obligation of the director but need not be secured and may be accepted without reference to the financial ability of the director to make repayment.

(c) Authorizations under this Code section shall be made:

(1) By the board of directors:

(A) When there are two or more disinterested directors, by a majority vote of all the disinterested directors (a majority of whom shall for such purpose constitute a quorum) or by a majority of the members of a committee of two or more disinterested directors appointed by such a vote; or

(B) When there are fewer than two disinterested directors, by the vote necessary for action by the board in accordance with subsection (c) of Code Section 14-2-824, in which authorization directors who do not qualify as disinterested directors may participate; or

(2) By the shareholders, but shares owned or voted under the control of a director who at the time does not qualify as a disinterested director with respect to the proceeding may not be voted on the authorization.



§ 14-2-854. Court ordered indemnification and advances for expenses

(a) A director who is a party to a proceeding because he or she is a director may apply for indemnification or advance for expenses to the court conducting the proceeding or to another court of competent jurisdiction. After receipt of an application and after giving any notice it considers necessary, the court shall:

(1) Order indemnification or advance for expenses if it determines that the director is entitled to indemnification or advance for expenses under this part; or

(2) Order indemnification or advance for expenses if it determines, in view of all the relevant circumstances, that it is fair and reasonable to indemnify the director or to advance expenses to the director, even if the director has not met the relevant standard of conduct set forth in subsections (a) and (b) of Code Section 14-2-851, failed to comply with Code Section 14-2-853, or was adjudged liable in a proceeding referred to in paragraph (1) or (2) of subsection (d) of Code Section 14-2-851, but if the director was adjudged so liable, the indemnification shall be limited to reasonable expenses incurred in connection with the proceeding.

(b) If the court determines that the director is entitled to indemnification or advance for expenses under paragraph (1) of subsection (a) of this Code section, it shall also order the corporation to pay the director's reasonable expenses to obtain court ordered indemnification or advance for expenses. If the court determines that the director is entitled to indemnification or advance for expenses under paragraph (2) of subsection (a) of this Code section, it may also order the corporation to pay the director's reasonable expenses to obtain court ordered indemnification or advance for expenses.

(c) The court may summarily determine, without a jury, a corporation's obligation to advance expenses.



§ 14-2-855. Determination and authorization of indemnification

(a) A corporation may not indemnify a director under Code Section 14-2-851 unless authorized thereunder and a determination has been made for a specific proceeding that indemnification of the director is permissible in the circumstances because he or she has met the relevant standard of conduct set forth in Code Section 14-2-851.

(b) The determination shall be made:

(1) If there are two or more disinterested directors, by the board of directors by a majority vote of all the disinterested directors (a majority of whom shall for such purpose constitute a quorum) or by a majority of the members of a committee of two or more disinterested directors appointed by such a vote;

(2) By special legal counsel:

(A) Selected in the manner prescribed in paragraph (1) of this subsection; or

(B) If there are fewer than two disinterested directors, selected by the board of directors (in which selection directors who do not qualify as disinterested directors may participate); or

(3) By the shareholders, but shares owned by or voted under the control of a director who at the time does not qualify as a disinterested director may not be voted on the determination.

(c) Authorization of indemnification or an obligation to indemnify and evaluation as to reasonableness of expenses shall be made in the same manner as the determination that indemnification is permissible, except that if there are fewer than two disinterested directors or if the determination is made by special legal counsel, authorization of indemnification and evaluation as to reasonableness of expenses shall be made by those entitled under subparagraph (b) (2) (B) of this Code section to select special legal counsel.



§ 14-2-856. Shareholder approved indemnification

(a) If authorized by the articles of incorporation or a bylaw, contract, or resolution approved or ratified by the shareholders by a majority of the votes entitled to be cast, a corporation may indemnify or obligate itself to indemnify a director made a party to a proceeding including a proceeding brought by or in the right of the corporation, without regard to the limitations in other Code sections of this part, but shares owned or voted under the control of a director who at the time does not qualify as a disinterested director with respect to any existing or threatened proceeding that would be covered by the authorization may not be voted on the authorization.

(b) The corporation shall not indemnify a director under this Code section for any liability incurred in a proceeding in which the director is adjudged liable to the corporation or is subjected to injunctive relief in favor of the corporation:

(1) For any appropriation, in violation of the director's duties, of any business opportunity of the corporation;

(2) For acts or omissions which involve intentional misconduct or a knowing violation of law;

(3) For the types of liability set forth in Code Section 14-2-832; or

(4) For any transaction from which he or she received an improper personal benefit.

(c) Where approved or authorized in the manner described in subsection (a) of this Code section, a corporation may advance or reimburse expenses incurred in advance of final disposition of the proceeding only if:

(1) The director furnishes the corporation a written affirmation of his or her good faith belief that his or her conduct does not constitute behavior of the kind described in subsection (b) of this Code section; and

(2) The director furnishes the corporation a written undertaking, executed personally or on his or her behalf, to repay any advances if it is ultimately determined that the director is not entitled to indemnification under this Code section.



§ 14-2-857. Indemnification of officers, employees, and agents

(a) A corporation may indemnify and advance expenses under this part to an officer of the corporation who is a party to a proceeding because he or she is an officer of the corporation:

(1) To the same extent as a director; and

(2) If he or she is not a director, to such further extent as may be provided by the articles of incorporation, the bylaws, a resolution of the board of directors, or contract except for liability arising out of conduct that constitutes:

(A) Appropriation, in violation of his or her duties, of any business opportunity of the corporation;

(B) Acts or omissions which involve intentional misconduct or a knowing violation of law;

(C) The types of liability set forth in Code Section 14-2-832; or

(D) Receipt of an improper personal benefit.

(b) The provisions of paragraph (2) of subsection (a) of this Code section shall apply to an officer who is also a director if the sole basis on which he or she is made a party to the proceeding is an act or omission solely as an officer.

(c) An officer of a corporation who is not a director is entitled to mandatory indemnification under Code Section 14-2-852, and may apply to a court under Code Section 14-2-854 for indemnification or advances for expenses, in each case to the same extent to which a director may be entitled to indemnification or advances for expenses under those provisions.

(d) A corporation may also indemnify and advance expenses to an employee or agent who is not a director to the extent, consistent with public policy, that may be provided by its articles of incorporation, bylaws, general or specific action of its board of directors, or contract.



§ 14-2-858. Insurance

A corporation may purchase and maintain insurance on behalf of an individual who is a director, officer, employee, or agent of the corporation or who, while a director, officer, employee, or agent of the corporation, serves at the corporation's request as a director, officer, partner, trustee, employee, or agent of another domestic or foreign corporation, partnership, joint venture, trust, employee benefit plan, or other entity against liability asserted against or incurred by him or her in that capacity or arising from his or her status as a director, officer, employee, or agent, whether or not the corporation would have power to indemnify or advance expenses to him or her against the same liability under this part.



§ 14-2-859. Application of part

(a) A corporation may, by a provision in its articles of incorporation or bylaws or in a resolution adopted or a contract approved by its board of directors or shareholders, obligate itself in advance of the act or omission giving rise to a proceeding to provide indemnification or advance funds to pay for or reimburse expenses consistent with this part. Any such obligatory provision shall be deemed to satisfy the requirements for authorization referred to in subsection (c) of Code Section 14-2-853 or subsection (c) of Code Section 14-2-855.

(b) Any provision pursuant to subsection (a) of this Code section shall not obligate the corporation to indemnify or advance expenses to a director of a predecessor of the corporation, pertaining to conduct with respect to the predecessor, unless otherwise specifically provided. Any provision for indemnification or advance for expenses in the articles of incorporation, bylaws, or a resolution of the board of directors or shareholders, partners, or, in the case of limited liability companies, members or managers of a predecessor of the corporation or other entity in a merger or in a contract to which the predecessor is a party, existing at the time the merger takes effect, shall be governed by paragraph (3) of subsection (a) of Code Section 14-2-1106.

(c) A corporation may, by a provision in its articles of incorporation, limit any of the rights to indemnification or advance for expenses created by or pursuant to this part.

(d) This part shall not limit a corporation's power to pay or reimburse expenses incurred by a director or an officer in connection with his or her appearance as a witness in a proceeding at a time when he or she is not a party.

(e) Except as expressly provided in Code Section 14-2-857, this part shall not limit a corporation's power to indemnify, advance expenses to, or provide or maintain insurance on behalf of an employee or agent.

(f) Any provision in a corporation's articles of incorporation or bylaws or in a resolution adopted or contract approved by its board of directors or shareholders that obligates the corporation to provide indemnification to the fullest extent permitted by law shall, unless such provision or another provision in the corporation's articles of incorporation or bylaws or in a resolution adopted or a contract approved by its board of directors or shareholders expressly provides otherwise, be deemed to obligate the corporation:

(1) To advance funds to pay for or reimburse expenses in accordance with Code Section 14-2-853 or subsection (c) of Code Section 14-2-856 to the fullest extent permitted by law; and

(2) To indemnify directors to the fullest extent permitted in Code Section 14-2-856, provided that such provision is duly authorized as required in subsection (a) of Code Section 14-2-856, and to indemnify officers to the fullest extent permitted in paragraph (2) of subsection (a) and subsection (b) of Code Section 14-2-857.






Part 6 - Conflicting Interest Transactions

§ 14-2-860. Part definitions

As used in this part, the term:

(1) "Conflicting interest" with respect to a corporation means the interest a director of the corporation has respecting a transaction effected or proposed to be effected by the corporation (or by a subsidiary of the corporation or any other entity in which the corporation has a controlling interest) if:

(A) Whether or not the transaction is brought before the board of directors of the corporation for action, to the knowledge of the director at the time of commitment he or a related person is a party to the transaction or has a beneficial financial interest in or so closely linked to the transaction and of such financial significance to the director or a related person that it would reasonably be expected to exert an influence on the director's judgment if he were called upon to vote on the transaction; or

(B) The transaction is brought (or is of such character and significance to the corporation that it would in the normal course be brought) before the board of directors of the corporation for action, and to the knowledge of the director at the time of commitment any of the following persons is either a party to the transaction or has a beneficial financial interest so closely linked to the transaction and of such financial significance to that person that it would reasonably be expected to exert an influence on the director's judgment if he were called upon to vote on the transaction: (i) an entity (other than the corporation) of which the director is a director, general partner, agent, or employee; (ii) a person that controls one or more of the entities specified in division (i) or an entity that is controlled by, or is under common control with, one or more of the entities specified in division (i) of this subparagraph; or (iii) an individual who is a general partner, principal, or employer of the director.

(2) "Director's conflicting interest transaction" with respect to a corporation means a transaction effected or proposed to be effected by the corporation (or by a subsidiary of the corporation or any other entity in which the corporation has a controlling interest) respecting which a director of the corporation has a conflicting interest.

(3) "Related person" of a director means:

(A) The spouse (or a parent or sibling thereof) of the director or a child, grandchild, sibling, parent (or spouse of any thereof), or an individual having the same home as the director or a trust or estate of which an individual specified in this subparagraph is a substantial beneficiary; or

(B) A trust, estate, incompetent, conservatee, or minor of which the director is a fiduciary.

(4) "Required disclosure" means disclosure by the director who has a conflicting interest of (A) the existence and nature of his conflicting interest, and (B) all facts known to him respecting the subject matter of the transaction that an ordinarily prudent person would reasonably believe to be material to a judgment as to whether or not to proceed with the transaction.

(5) "Time of commitment" respecting a transaction means the time when the transaction is consummated or, if made pursuant to contract, the time when the corporation (or its subsidiary or the entity in which it has a controlling interest) becomes contractually obligated so that its unilateral withdrawal from the transaction would entail significant loss, liability, or other damage.



§ 14-2-861. Judicial action

(a) A transaction effected or proposed to be effected by a corporation (or by a subsidiary of the corporation or by any other entity in which the corporation has a controlling interest) that is not a director's conflicting interest transaction may not be enjoined, set aside, or give rise to an award of damages or other sanctions, in an action by a shareholder or by or in the right of the corporation, on the ground of an interest in the transaction of a director or any person with whom or which he has a personal, economic, or other association.

(b) A director's conflicting interest transaction may not be enjoined, set aside, or give rise to an award of damages or other sanctions, in an action by a shareholder or by or in the right of the corporation, on the ground of an interest in the transaction of the director or any person with whom or which he has a personal, economic, or other association, if:

(1) Directors' action respecting the transaction was at any time taken in compliance with Code Section 14-2-862;

(2) Shareholders' action respecting the transaction was at any time taken in compliance with Code Section 14-2-863; or

(3) The transaction, judged in the circumstances at the time of commitment, is established to have been fair to the corporation.



§ 14-2-862. Directors' action

(a) Directors' action respecting a transaction is effective for purposes of paragraph (1) of subsection (b) of Code Section 14-2-861 if the transaction received the affirmative vote of a majority (but not less than two) of those qualified directors on the board of directors or on a duly empowered committee thereof who voted on the transaction after either required disclosure to them (to the extent the information was not known by them) or compliance with subsection (b) of this Code section.

(b) If a director has a conflicting interest respecting a transaction, but neither he nor a related person of the director specified in subparagraph (A) of paragraph (3) of Code Section 14-2-860 is a party thereto, and if the director has a duty under law or professional canon, or a duty of confidentiality to another person, respecting information relating to the transaction such that the director cannot, consistent with that duty, make the disclosure contemplated by subparagraph (B) of paragraph (4) of Code Section 14-2-860, then disclosure is sufficient for purposes of subsection (a) of this Code section if the director:

(1) Discloses to the directors voting on the transaction the existence and nature of his conflicting interest and informs them of the character of and limitations imposed by that duty prior to their vote on the transaction; and

(2) Plays no part, directly or indirectly, in their deliberations or vote.

(c) A majority (but not less than two) of all the qualified directors on the board of directors, or on the committee, constitutes a quorum for purposes of action that complies with this Code section. Directors' action that otherwise complies with this Code section is not affected by the presence or vote of a director who is not a qualified director.

(d) For purposes of this Code section, "qualified director" means, with respect to a director's conflicting interest transaction, any director who does not have either (1) a conflicting interest respecting the transaction or (2) a familial, financial, professional, or employment relationship with a second director who does have a conflicting interest respecting the transaction, which relationship would, in the circumstances, reasonably be expected to exert an influence on the first director's judgment when voting on the transaction.



§ 14-2-863. Shareholders' action

(a) Shareholders' action respecting a transaction is effective for purposes of paragraph (2) of subsection (b) of Code Section 14-2-861 if a majority of the votes entitled to be cast by the holders of all qualified shares were cast in favor of the transaction after (1) notice to shareholders describing the director's conflicting interest transaction, (2) provision of the information referred to in subsection (d) of this Code section, and (3) required disclosure to the shareholders who voted on the transaction (to the extent the information was not known by them).

(b) For purposes of this Code section, "qualified shares" means any shares entitled to vote with respect to a director's conflicting interest transaction except shares that, to the knowledge, before the vote, of the secretary (or other officer or agent of the corporation authorized to tabulate votes) are beneficially owned (or the voting of which is controlled) by a director who has a conflicting interest respecting the transaction or by a related person of the director, or both.

(c) A majority of the votes entitled to be cast by the holders of all qualified shares constitutes a quorum for purposes of action that complies with this Code section. Subject to the provisions of subsection (d) of this Code section, shareholders' action that otherwise complies with this Code section is not affected by the presence of holders, or the voting, of shares that are not qualified shares.

(d) For purposes of compliance with subsection (a) of this Code section, a director who has a conflicting interest respecting the transaction shall, before the shareholders' vote, inform the secretary (or other officer or agent of the corporation authorized to tabulate votes) of the number, and the identity of persons holding or controlling the vote, of all shares that to the knowledge of the director are beneficially owned (or the voting of which is controlled) by the director or by a related person of the director, or both.

(e) If a shareholders' vote does not comply with subsection (a) of this Code section solely because of a failure of a director to comply with subsection (d) of this Code section, and if the director establishes that his failure did not determine and was not intended by him to influence the outcome of the vote, the court may, with or without further proceedings respecting paragraph (3) of subsection (b) of Code Section 14-2-861, take such action respecting the transaction and the director, and give such effect, if any, to the shareholders' vote, as it considers appropriate in the circumstances.



§ 14-2-864. Definitions; officer's conflicting interest transactions

(a) As used in this Code section, the term:

(1) "Officer" means a person who is not a director and who is holding an office described in the bylaws of the corporation or appointed by the board of directors in accordance with the bylaws of the corporation.

(2) "Officer's conflicting interest transaction" means any transaction, other than a director's conflicting interest transaction as defined in paragraph (2) of Code Section 14-2-860, between a corporation (or a subsidiary of the corporation or any other entity in which the corporation has a controlling interest) and one or more of its officers or between a corporation and a related person of an officer.

(3) "Related person" of an officer shall have the same meaning with respect to an officer that this term has with respect to a director in paragraph (3) of Code Section 14-2-860.

(4) "Required disclosure" with respect to an officer shall have the same meaning as this term has with respect to a director in paragraph (4) of Code Section 14-2-860.

(5) "Time of commitment" shall have the same meaning as in paragraph (5) of Code Section 14-2-860.

(b) No officer's conflicting interest transaction shall be void or voidable solely because the officer is present at or participates in the meeting of the board of directors or committee thereof which authorizes the contract or transaction.

(c) An officer's conflicting interest transaction may not be enjoined, set aside, or give rise to an award of damages or other sanctions, in an action by a shareholder or by or in the right of the corporation, on the ground of an interest in the transaction of the officer or any person with whom or which he has a personal, economic, or other association, if:

(1) The transaction was approved by the board of directors after required disclosure;

(2) The transaction was approved by the shareholders after required disclosure; or

(3) The transaction, judged in the circumstances at the time of commitment, is established to have been fair to the corporation.






Part 7 - Disclaimer of Business Opportunities

§ 14-2-870. Procedures for disclaimer of business opportunities

(a) A corporation may disclaim, in its articles of incorporation or bylaws or by action of its shareholders or board of directors, any interest of the corporation in, or in being offered, or in excluding directors or officers from taking advantage of or participating in, specific business opportunities or classes or categories of business opportunities that are, have been, or may be in the future presented to the corporation or to one or more of its directors or officers. For purposes of this part, the terms "director" and "directors" include a person or persons other than directors to the extent discretion or powers of the board of directors are vested in such person or persons pursuant to Code Sections 14-2-732, 14-2-920, or 14-2-922.

(b) A director's or officer's taking advantage of, or participating in, directly or indirectly, a specific business opportunity may not be the subject of equitable relief, or give rise to an award of damages or other sanctions against the director or officer, in a proceeding by a shareholder or by or in the right of the corporation on the ground that such opportunity should have been first offered to the corporation or that the corporation had an interest in, or in being offered, or in excluding the director or officer from taking advantage of or participating in, such opportunity, to the extent the corporation has disclaimed any such interest with respect to such business opportunity pursuant to subsection (a) of this Code section, either with respect to the specific business opportunity or with respect to a class or category of business opportunities that includes such opportunity.

(c) Action by the shareholders or board of directors of the corporation approving a disclaimer pursuant to subsection (a) of this Code section that applies to a director with respect to a specific past, present, or future business opportunity shall be effective for all purposes if the director brings such opportunity to the attention of the corporation (if such opportunity is not known to the corporation) and:

(1) Such disclaimer is approved by qualified directors in compliance with the procedures set forth in Code Section 14-2-862, as if the decision being made concerned a director's conflicting interest transaction; or

(2) Such disclaimer is approved by shareholders' action taken in compliance with the procedures set forth in Code Section 14-2-863, as if the decision being made concerned a director's conflicting interest transaction;

except that, rather than making "required disclosure" as defined in Code Section 14-2-860, in each case the director shall have made prior disclosure to those approving such disclaimer on behalf of the corporation of all material facts concerning the business opportunity that are then known to the director, subject to subsection (e) of this Code section, and that a "qualified director" is a director who, at the time action is to be taken under paragraph (1) of subsection (c) of this Code section, would be a qualified director under subsection (d) of Code Section 14-2-862 if the business opportunity were a director's conflicting interest transaction.

(d) Action by the board of directors or shareholders of the corporation approving a disclaimer pursuant to subsection (a) of this Code section that applies to an officer with respect to a specific past, present, or future business opportunity shall be effective for all purposes if the officer brings such opportunity to the attention of the corporation (if such opportunity is not known to the corporation) and such disclaimer is approved by the board of directors or shareholders in compliance with the procedures set forth in Code Section 14-2-864, as if the decision being made concerned an officer's conflicting interest transaction, except that, rather than making "required disclosure" as defined in Code Section 14-2-864, in each case the officer shall have made prior disclosure to those approving such disclaimer on behalf of the corporation of all material facts concerning the business opportunity that are then known to the officer, subject to subsection (e) of this Code section.

(e) Notwithstanding subsections (c) or (d) of this Code section, a director or officer is not obligated to make prior disclosure to those approving a disclaimer on behalf of the corporation pursuant to subsection (c) or (d) of this Code section of all material facts concerning the business opportunity subject to such disclaimer that are then known to the director or officer to the extent that the director or officer reasonably believes that doing so would violate a duty imposed under law, a legally enforceable obligation of confidentiality, or a professional ethics rule, provided that such director or officer discloses to those acting on behalf of the corporation:

(1) All information required to be disclosed that is not so violative; and

(2) The nature of the director's or officer's duty not to disclose the confidential information.

(f) In any proceeding seeking equitable relief or other remedies based upon an alleged improper taking advantage of or participation in a business opportunity by a director or officer, directly or indirectly, the fact that the director or officer did not employ the procedures described in this Code section before taking advantage of the opportunity shall not:

(1) Create an inference that the opportunity should have been first presented to the corporation, that the corporation had an interest in, or in being offered, or in excluding the director or officer from taking advantage of or participating in, such opportunity or that the director or officer has or will have appropriated the opportunity in violation of his or her duties by taking advantage of or participating in the opportunity; or

(2) Alter the burden of proof otherwise applicable to establish that the director or officer breached a duty to the corporation in the circumstances.









Article 9 - Close Corporations

Part 1 - Creation

§ 14-2-901. Application of Business Corporation Code and Professional Corporation Act

(a) This chapter applies to statutory close corporations to the extent not inconsistent with the provisions of this article.

(b) This article applies to a professional corporation organized under Chapter 7 of this title, known as the "Georgia Professional Corporation Act," whose articles of incorporation contain the statement required by Code Section 14-7-3, except insofar as the "Georgia Professional Corporation Act" contains inconsistent provisions, if such professional corporation's articles of incorporation also contain the statement required by subsection (a) of Code Section 14-2-902.

(c) This article does not repeal or modify any statute or rule of law that is or would apply to a corporation that is organized under this chapter or Chapter 7 of this title, known as the "Georgia Professional Corporation Act" and that does not elect to become a statutory close corporation under Code Section 14-2-902.



§ 14-2-902. Definition and election of statutory close corporation status

(a) A statutory close corporation is a corporation whose articles of incorporation contain a statement that the corporation is a statutory close corporation.

(b) A corporation having 50 or fewer shareholders may become a statutory close corporation by amending its articles of incorporation to include the statement required by subsection (a) of this Code section. The amendment must be approved by the holders of at least two-thirds of the votes of each class or series of shares of the corporation, voting as separate voting groups, whether or not otherwise entitled to vote on amendments. If the amendment is adopted, a shareholder who voted against the amendment is entitled to assert dissenters' rights under Article 13 of this chapter.






Part 2 - Shares

§ 14-2-910. Notice of statutory close corporation status on issued shares

(a) The following statement must appear conspicuously on each share certificate issued by a statutory close corporation:

"The rights of shareholders in a statutory close corporation may differ materially from the rights of shareholders in other corporations. Copies of the articles of incorporation and bylaws, shareholders' agreements, and other documents, any of which may restrict transfers and affect voting and other rights, may be obtained by a shareholder on written request to the corporation."

(b) Within a reasonable time after the issuance or transfer of uncertificated shares, the corporation shall send to the shareholders a written notice containing the information required by subsection (a) of this Code section.

(c) The notice required by this Code section satisfies all requirements of this article and of Code Section 14-2-627 that notice of share transfer restrictions be given.

(d) A person claiming an interest in shares of a statutory close corporation which has complied with the notice requirement of this Code section is bound by the documents referred to in the notice. Any document referred to in subsection (a) of this Code section, whether or not referred to on the share certificate in the manner required by this Code section, is enforceable against a person with knowledge of the document.

(e) A corporation shall provide to any shareholder upon his written request and without charge copies of provisions that restrict transfer or affect voting or other rights of shareholders appearing in articles of incorporation, bylaws, or shareholders' or voting trust agreements filed with the corporation.



§ 14-2-911. Share transfer prohibition

(a) An interest in shares of a statutory close corporation may not be voluntarily or involuntarily transferred, by operation of law or otherwise, except to the extent permitted by the articles of incorporation or under Code Section 14-2-912.

(b) Except to the extent the articles of incorporation provide otherwise, this Code section does not apply to a transfer:

(1) To the corporation or to any other holder of the same class or series of shares;

(2) To members of the shareholder's immediate family (or to a trust, all of whose beneficiaries are members of the shareholder's immediate family), which immediate family consists of his spouse, parents, lineal descendants (including adopted children and stepchildren), and the spouse of any lineal descendant, and brothers and sisters;

(3) That has been approved in writing by all of the holders of the corporation's shares having general voting rights;

(4) To an executor or administrator upon the death of a shareholder or to a trustee or receiver as the result of a bankruptcy, insolvency, dissolution, or similar proceeding brought by or against a shareholder;

(5) By merger or share exchange under Article 11 of this chapter or an exchange of existing shares for other shares of a different class or series of the corporation;

(6) By a pledge as collateral for a loan that does not grant the pledgee any voting rights possessed by the pledgor; or

(7) Made after termination of the corporation's status as a statutory close corporation.



§ 14-2-912. Share transfer after first refusal by corporation

(a) A person desiring to transfer shares of a statutory close corporation subject to the transfer prohibition of Code Section 14-2-911 must first offer them to the corporation by obtaining an offer to purchase the shares for cash from a third person who is eligible to purchase the shares under subsection (b) of this Code section. The offer by the third person must be in writing and state the offeror's name and address, the number and class (or series) of shares offered, the offering price per share, and the other terms of the offer.

(b) A third person is eligible to purchase the shares if:

(1) He is eligible to become a qualified shareholder under any federal or state tax statute the corporation has adopted and he agrees in writing not to terminate his qualification without the approval of the remaining shareholders; and

(2) His purchase of the shares will not impose a personal holding company tax or similar federal or state penalty tax on the corporation.

(c) The person desiring to transfer shares shall deliver the offer to the corporation and by doing so offers to sell the shares to the corporation on the terms of the offer. Within 20 days after the corporation receives the offer, the corporation shall call a special shareholders' meeting, to be held not more than 40 days after the call, to decide whether the corporation should purchase all (but not less than all) of the offered shares. The offer must be approved by the affirmative vote of the holders of a majority of votes entitled to be cast at the meeting, excluding votes in respect of the shares covered by the offer.

(d) The corporation must deliver to the offering shareholder written notice of acceptance within 75 days after receiving the offer or the offer is rejected. If the corporation makes a counteroffer, the shareholder must deliver to the corporation written notice of acceptance within 15 days after receiving the counteroffer or the counteroffer is rejected. If the corporation accepts the original offer or the shareholder accepts the corporation's counteroffer, the shareholder shall deliver to the corporation duly endorsed certificates for the shares, or instruct the corporation in writing to transfer the shares if uncertificated, within 20 days after the effective date of the notice of acceptance. The corporation may specifically enforce the shareholder's delivery or instruction obligation under this subsection.

(e) A corporation accepting an offer to purchase the shares under this Code section may allocate some or all of the shares pro rata to those of its shareholders who desire to purchase the shares unless all of the shareholders who desire to purchase approve a different allocation to the shareholders or to other persons. If the corporation has more than one class (or series) of shares, however, the remaining holders of the class (or series) of shares being purchased are entitled to a first option to purchase the shares not purchased by the corporation in proportion to their shareholdings or in some other proportion agreed to by all the shareholders participating in the purchase.

(f) If an offer to purchase shares under this Code section is rejected, the offering shareholder, for a period of 120 days after the corporation received his offer, is entitled to transfer to the third-person offeror all (but not less than all) of the offered shares in accordance with the terms of his offer to the corporation.



§ 14-2-913. Attempted share transfer in breach of prohibition

(a) An attempt to transfer shares in a statutory close corporation in violation of a prohibition against transfer binding on the transferee is ineffective.

(b) An attempt to transfer shares in a statutory close corporation in violation of a prohibition against transfer that is not binding on the transferee, either because the notice required by Code Section 14-2-910 was not given or because the prohibition is held unenforceable by a court, gives the corporation an option to purchase the shares from the transferee for the same price and on the same terms that he purchased them; provided, however, that in the case of a gift, the purchase shall be at a price and upon terms which are agreed upon by the parties, or if no agreement is reached, then at the fair value of the shares and upon terms as determined by a court in accordance with standards set forth in Code Section 14-2-942. To exercise its option, the corporation must give the transferee written notice within 30 days after they are presented for registration in the transferee's name. The corporation may specifically enforce the transferee's sale obligation upon exercise of its purchase option.



§ 14-2-914. Compulsory purchase of shares after death of shareholder

(a) This Code section and Code Sections 14-2-915 through 14-2-917 apply to a statutory close corporation only if so provided in its articles of incorporation. If these Code sections apply, the executor or administrator of the estate of a deceased shareholder may require the corporation to purchase or cause to be purchased all (but not less than all) of the decedent's shares or to be dissolved.

(b) The provisions of Code Sections 14-2-915 through 14-2-917 may be modified only if the modification is set forth or referred to in the articles of incorporation.

(c) An amendment to the articles of incorporation to provide for application of Code Sections 14-2-915 through 14-2-917, or to modify or delete the provisions of these Code sections, must be approved by the holders of at least two-thirds of the votes of each class or series of shares of the statutory close corporation, voting as separate voting groups, whether or not otherwise entitled to vote on amendments. If the corporation has no shareholders when the amendment is proposed, it must be approved by at least two-thirds of the subscribers for shares, if any, or, if none, by all of the incorporators.

(d) A shareholder who votes against an amendment to modify or delete the provisions of Code Sections 14-2-915 through 14-2-917 is entitled to dissenters' rights under Article 13 of this chapter if the amendment upon adoption terminates or substantially alters his existing rights under these Code sections to have his shares purchased.

(e) A shareholder may waive his and his estate's rights under Code Sections 14-2-915 through 14-2-917 by a signed writing.

(f) Code Sections 14-2-915 through 14-2-917 do not prohibit any other agreement providing for the purchase of shares upon a shareholder's death, nor do they prevent a shareholder from enforcing any remedy he has independently of these Code sections.



§ 14-2-915. Exercise of compulsory purchase right

(a) A person entitled and desiring to exercise the compulsory purchase right described in Code Section 14-2-914 must deliver a written notice to the corporation, within 120 days after the death of the shareholder, describing the number and class or series of shares beneficially owned by the decedent and requesting that the corporation offer to purchase the shares.

(b) Within 20 days after the effective date of the notice, the corporation shall call a special shareholders' meeting, to be held not more than 40 days after the call, to decide whether the corporation should offer to purchase the shares. A purchase offer must be approved by the affirmative vote of the holders of a majority of votes entitled to be cast at the meeting, excluding votes in respect of the shares covered by the notice.

(c) The corporation must deliver a purchase offer to the person requesting it within 75 days after the effective date of the request notice. A purchase offer must be accompanied by the corporation's balance sheet as of the end of a fiscal year ending not more than 16 months before the effective date of the request notice, an income statement for that year, a statement of changes in shareholders' equity for that year, and the latest available interim financial statements, if any. The person must accept the purchase offer in writing within 15 days after receiving it or the offer is rejected.

(d) A corporation agreeing to purchase shares under this Code section may allocate some or all of the shares pro rata to those of its shareholders who desire to purchase the shares unless all of the shareholders who desire to purchase approve a different allocation to the shareholders or to other persons. If the corporation has more than one class or series of shares, however, the remaining holders of the class or series of shares being purchased are entitled to a first option to purchase the shares not purchased by the corporation in proportion to their shareholdings or in some other proportion agreed to by all the shareholders participating in the purchase.

(e) If price and other terms of a compulsory purchase of shares are fixed or are to be determined by the articles of incorporation, bylaws, or a written agreement, the price and terms so fixed or determined govern the compulsory purchase unless the purchaser defaults, in which event the seller is entitled to commence a proceeding for dissolution under Code Section 14-2-916.



§ 14-2-916. Court action to compel purchase

(a) If an offer to purchase shares made under Code Section 14-2-915 is rejected, or if no offer is made, the person exercising the compulsory purchase right may commence a proceeding against the corporation to compel the purchase in the superior court of the county where the corporation's registered office is located. The corporation at its expense shall notify in writing all of its shareholders, and any other person the court directs, of the commencement of the proceeding. The jurisdiction of the court in which the proceeding is commenced under this subsection is plenary and exclusive.

(b) The court shall determine the fair value of the shares subject to compulsory purchase in accordance with standards set forth in Code Section 14-2-942 together with terms for the purchase. Upon making these determinations the court shall order the corporation to purchase or cause the purchase of the shares or empower the person exercising the compulsory purchase right to have the corporation dissolved.

(c) After the purchase order is entered, the corporation may petition the court to modify the terms of purchase and the court may do so if it finds that changes in the financial or legal ability of the corporation or other purchaser to complete the purchase justify a modification.

(d) If the corporation or other purchaser does not make a payment required by the court's order within 30 days of its due date, the seller may petition the court to dissolve the corporation and, absent a showing of good cause for not making the payment, the court shall do so.

(e) A person making a payment to prevent or cure a default by the corporation or other purchaser is entitled to recover the payment from the defaulter.



§ 14-2-917. Court costs and other expenses

(a) The court in a proceeding commenced under Code Section 14-2-916 shall determine the total costs of the proceeding, including the reasonable compensation and expenses of appraisers appointed by the court and of attorneys and experts employed by the parties. Except as provided in subsection (b) of this Code section, the court shall assess these costs equally against the corporation and the party exercising the compulsory purchase right.

(b) The court may assess all or a portion of the total costs of the proceedings:

(1) Against the person exercising the compulsory purchase right if the court finds that the fair value of the shares does not substantially exceed the corporation's last purchase offer made before commencement of the proceeding and that the person's failure to accept the offer was arbitrary, vexatious, or otherwise not in good faith; or

(2) Against the corporation if the court finds that the fair value of the shares substantially exceeds the corporation's last purchase offer made before commencement of the proceeding and that the offer was arbitrary, vexatious, or otherwise not made in good faith.






Part 3 - Governance

§ 14-2-920. Shareholder agreements

(a) All the shareholders of a statutory close corporation may agree in writing to regulate the exercise of the corporate powers and the management of the business and affairs of the corporation or the relationship among the shareholders of the corporation.

(b) An agreement authorized by this Code section is effective although:

(1) It eliminates a board of directors;

(2) It restricts the discretion or powers of the board or authorizes director proxies or weighted voting rights;

(3) Its effect is to treat the corporation as a partnership; or

(4) It creates a relationship among the shareholders or between the shareholders and the corporation that would otherwise be appropriate only among partners.

(c) If the corporation has a board of directors, an agreement authorized by this Code section restricting the discretion or powers of the board relieves directors of liability imposed by law, and imposes that liability on each person in whom the board's discretion or power is vested, to the extent that the discretion or powers of the board of directors are governed by the agreement.

(d) A provision eliminating a board of directors in an agreement authorized by this Code section is not effective unless the articles of incorporation or bylaws approved by shareholders or an agreement among all the shareholders contains a statement to that effect as required by Code Section 14-2-922.

(e) A provision entitling one or more shareholders to dissolve the corporation under Code Section 14-2-933 is effective only if a statement of this right is contained in the articles of incorporation, a bylaw adopted by the shareholders, or an agreement among all the shareholders.

(f) To amend an agreement authorized by this Code section, all the shareholders must approve the amendment in writing unless the agreement provides otherwise.

(g) Subscribers for shares may act as shareholders with respect to an agreement authorized by this Code section if shares are not issued when the agreement is made.

(h) If the articles of incorporation, a bylaw adopted by the shareholders, or an agreement among all the shareholders provides that directors elected by the holders of a class or series of shares shall have more or less than one vote per director on any matter, every reference in this chapter to a majority or other proportion of directors shall refer to a majority or other proportion of the votes of such directors.

(i) This Code section does not prohibit any other agreement between or among shareholders in a statutory close corporation.



§ 14-2-921. Special terms and powers of directors

The articles of incorporation or a bylaw adopted by the shareholders of a statutory close corporation may confer upon holders of any class or series of shares the right to elect one or more directors who shall serve for such term and have such voting powers as shall be stated in the articles of incorporation or a bylaw adopted by the shareholders. The terms of office and voting powers of the directors elected in the manner so provided in the articles of incorporation or a bylaw adopted by the shareholders may be greater than or less than those of any other director or class of directors.



§ 14-2-922. Elimination of board of directors

(a) A statutory close corporation may operate without a board of directors if its articles of incorporation, bylaws approved by the shareholders, or agreements between the shareholders that are otherwise lawful contain a statement to that effect.

(b) An amendment to articles of incorporation, bylaws approved by the shareholders, or an agreement between the shareholders eliminating a board of directors must be approved by all the shareholders of the corporation, whether or not otherwise entitled to vote on amendments, or if no shares have been issued, by all the subscribers for shares, if any, or if none, by all the incorporators.

(c) While a corporation is operating without a board of directors as authorized by subsection (a) of this Code section:

(1) All corporate powers shall be exercised by or under the authority of, and the business and affairs of the corporation managed under the direction of, the shareholders;

(2) Unless the articles of incorporation, bylaws approved by the shareholders, or agreements among the shareholders provide otherwise:

(A) Action requiring director approval or both director and shareholder approval is authorized if approved by the shareholders; and

(B) Action requiring a majority or greater percentage vote of the board of directors is authorized if approved by the majority or greater percentage of the votes of shareholders entitled to vote on the action;

(3) Those shareholders in whom the discretion or the powers of the board are vested are liable for the liability imposed by law upon directors;

(4) A requirement by a state or the United States that a document delivered for filing contain a statement that specified action has been taken by the board of directors is satisfied by a statement that the corporation is a statutory close corporation without a board of directors and that the action was approved by the shareholders;

(5) The shareholders by resolution may appoint one or more shareholders to sign documents as "designated directors"; and

(6) Unless the context clearly requires otherwise, the shareholders of the corporation shall be deemed to be directors for purposes of applying provisions of this chapter.

(d) An amendment to articles of incorporation, bylaws approved by the shareholders, or an agreement between the shareholders deleting the statement eliminating a board of directors must be approved by the holders of at least two-thirds of the votes of each class or series of shares of the corporation, voting as separate voting groups, whether or not otherwise entitled to vote on amendments. The amendment must also specify the number, names, and addresses of the corporation's directors or describe who will perform the duties of a board under Code Section 14-2-801.



§ 14-2-923. Bylaws

(a) A statutory close corporation need not adopt bylaws if provisions required by law to be contained in bylaws are contained in either the articles of incorporation or a shareholder agreement authorized by Code Section 14-2-920.

(b) If a corporation does not have bylaws when its statutory close corporation status terminates under Code Section 14-2-931, the corporation shall immediately adopt bylaws under Code Section 14-2-206.



§ 14-2-924. Annual meeting

(a) The annual meeting date for a statutory close corporation is the first business day after the thirty-first day of May unless its articles of incorporation, bylaws, or a shareholder agreement authorized by Code Section 14-2-920 fixes a different date.

(b) A statutory close corporation need not hold an annual meeting unless one or more shareholders deliver written notice to the corporation requesting a meeting at least 30 days before the meeting date determined under subsection (a) of this Code section.



§ 14-2-925. Execution of documents in more than one capacity

Notwithstanding any law to the contrary, an individual who holds more than one office in a statutory close corporation may execute, acknowledge, or verify in more than one capacity any document required to be executed, acknowledged, or verified by the holders of two or more offices.



§ 14-2-926. Limited liability

The failure of a statutory close corporation to observe the usual corporate formalities or requirements relating to the exercise of its corporate powers or management of its business and affairs is not a ground for imposing personal liability on the shareholders for liabilities of the corporation.






Part 4 - Reorganization and Termination

§ 14-2-930. Merger, share exchange, and sale of assets

(a) A plan of merger or share exchange:

(1) That if effected would terminate statutory close corporation status must be approved by the holders of at least two-thirds of the votes of each class or series of shares of the statutory close corporation, voting as separate voting groups, whether or not the holders are otherwise entitled to vote on the plan; or

(2) That if effected would create the surviving corporation as a statutory close corporation must be approved by the holders of at least two-thirds of the votes of each class or series of shares of the surviving corporation, voting as separate voting groups, whether or not the holders are otherwise entitled to vote on the plan.

(b) A sale, lease, exchange, or other disposition of all or substantially all of the property (with or without the good will) of a statutory close corporation that requires approval of the shareholders pursuant to Code Section 14-2-1202 must be approved by the holders of at least two-thirds of the votes of each class or series of shares of the corporation, voting as separate voting groups, whether or not the holders are otherwise entitled to vote on the transaction.



§ 14-2-931. Termination of statutory close corporation status

(a) A statutory close corporation may terminate its statutory close corporation status by amending its articles of incorporation to delete the statement that it is a statutory close corporation. If the statutory close corporation has elected to operate without a board of directors under Code Section 14-2-922, the amendment must either comply with Code Section 14-2-801 or delete the statement dispensing with the board of directors from its articles of incorporation.

(b) An amendment terminating statutory close corporation status must be approved by the holders of at least two-thirds of the votes of each class or series of shares of the corporation, voting as separate voting groups, whether or not the holders are otherwise entitled to vote on amendments.

(c) If an amendment to terminate statutory close corporation status is adopted, each shareholder who voted against the amendment is entitled to assert dissenters' rights under Article 13 of this chapter.



§ 14-2-932. Effect of termination of statutory close corporation status

(a) A corporation that terminates its status as a statutory close corporation is thereafter subject to all provisions of this chapter or, if incorporated under Chapter 7 of this title, known as the "Georgia Professional Corporation Act," to all provisions of that chapter.

(b) Termination of statutory close corporation status does not affect any right of a shareholder or of the corporation under an agreement, the bylaws, or the articles of incorporation unless this article, this chapter, or another law of this state invalidates the right.



§ 14-2-933. Shareholder option to dissolve corporation

(a) The articles of incorporation, bylaws adopted by the shareholders, or an agreement among all the shareholders of a statutory close corporation may authorize one or more shareholders, or the holders of a specified number or percentage of shares of any class or series, to dissolve the corporation at will or upon the occurrence of a specified event or contingency. The shareholder or shareholders exercising this authority must give written notice of the intent to dissolve to all the other shareholders. Thirty-one days after the effective date of the notice, the corporation shall begin to wind up and liquidate its business and affairs and begin dissolution proceedings under Code Sections 14-2-1403 through 14-2-1408.

(b) Unless the articles of incorporation, bylaws adopted by the shareholders, or any agreement among all the shareholders provides otherwise, an amendment to the articles of incorporation, bylaws adopted by the shareholders, or any agreement among all the shareholders to add, change, or delete the authority to dissolve described in subsection (a) of this Code section must be approved by the holders of all the outstanding shares, whether or not otherwise entitled to vote on amendments, or, if no shares have been issued, by all the subscribers for shares, if any, or, if none, by all the incorporators.






Part 5 - Judicial Supervision

§ 14-2-940. Court action to protect shareholders

(a) Subject to satisfying the conditions of subsections (c) and (d) of this Code section, a shareholder of a statutory close corporation may petition the superior court for any of the relief described in Code Section 14-2-941, 14-2-942, or 14-2-943 if:

(1) The directors or those in control of the corporation have acted, are acting, or will act in a manner that is illegal, oppressive, fraudulent, or unfairly prejudicial to the petitioner, whether in his capacity as shareholder, director, or officer of the corporation;

(2) The directors or those in control of the corporation are deadlocked in the management of the corporation's affairs, the shareholders are unable to break the deadlock, and the corporation is suffering or will suffer irreparable injury or the business and affairs of the corporation can no longer be conducted to the advantage of the shareholders generally because of the deadlock; or

(3) There exists one or more grounds for judicial dissolution of the corporation under Code Section 14-2-1430.

(b) A shareholder must commence a proceeding under subsection (a) of this Code section in the superior court of the county where the corporation's principal office (or, if none in this state, its registered office) is located. The jurisdiction of the court in which the proceeding is commenced is plenary and exclusive.

(c) If a shareholder has agreed in writing to pursue a nonjudicial remedy to resolve disputed matters, he may not commence a proceeding under this Code section with respect to the matters until he has exhausted the nonjudicial remedy.

(d) If a shareholder has dissenters' rights under this article or Article 13 of this chapter with respect to proposed corporate action, he must commence a proceeding under this Code section before he is required to give notice of his intent to demand payment under Code Section 14-2-1321 or to demand payment under Code Section 14-2-1323 or the proceeding is barred.

(e) Except as provided in subsections (c) and (d) of this Code section, a shareholder's right to commence a proceeding under this Code section and the remedies available under Code Sections 14-2-941 through 14-2-943 are in addition to any other right or remedy he may have.



§ 14-2-941. Ordinary relief

(a) If the court finds that one or more of the grounds for relief described in subsection (a) of Code Section 14-2-940 exist, it may order one or more of the following types of relief:

(1) The performance, prohibition, alteration, or setting aside of any action of the corporation or of its shareholders, directors, or officers or of any other party to the proceeding;

(2) The cancellation or alteration of any provision in the corporation's articles of incorporation, bylaws, or agreement among the shareholders;

(3) The removal from office of any director or officer;

(4) The appointment of any individual as a director or officer;

(5) An accounting with respect to any matter in dispute;

(6) The appointment of a custodian to manage the business and affairs of the corporation;

(7) The appointment of a provisional director (who has all the rights, powers, and duties of a duly elected director) to serve for the term and under the conditions prescribed by the court;

(8) The payment of dividends;

(9) The award of damages to any aggrieved party.

(b) If the court finds that a party to the proceeding acted arbitrarily, vexatiously, or otherwise not in good faith, it may award one or more other parties their reasonable expenses, including attorneys' fees and the expenses of appraisers or other experts, incurred in the proceeding.



§ 14-2-942. Extraordinary relief; share purchase

(a) If the court finds that the ordinary relief described in subsection (a) of Code Section 14-2-941 is or would be inadequate or inappropriate, it may order the corporation dissolved under Code Section 14-2-943 unless the corporation or one or more of its shareholders purchase all the shares of the shareholder for their fair value and on terms determined under subsection (b) of this Code section.

(b) If the court orders a share purchase, it shall:

(1) Determine the fair value of the shares, considering among other relevant evidence the going concern value of the corporation, any agreement among some or all of the shareholders fixing the price or specifying a formula for determining share value for any purpose, the recommendations of appraisers (if any) appointed by the court, and the legal constraints on the corporation's ability to purchase the shares;

(2) Specify the terms of the purchase, including, if appropriate, terms for installment payments, subordination of the purchase obligation to the rights of the corporation's creditors, security for a deferred purchase price, and a covenant not to compete or other restriction on the seller;

(3) Require the seller to deliver all his shares to the purchaser upon receipt of the purchase price or the first installment of the purchase price;

(4) Provide that after the seller delivers his shares he has no further claim against the corporation, its directors, officers, or shareholders, other than a claim to any unpaid balance of the purchase price and a claim under any agreement with the corporation or the remaining shareholders that is not terminated by the court; and

(5) Provide that if the purchase is not completed in accordance with the specified terms, the corporation is to be dissolved under Code Section 14-2-943.

(c) After the purchase order is entered, any party may petition the court to modify the terms of the purchase and the court may do so if it finds that changes in the financial or legal ability of the corporation or other purchaser to complete the purchase justify a modification.

(d) If the corporation is dissolved because the share purchase was not completed in accordance with the court's order, the selling shareholder has the same rights and priorities in the corporation's assets as if the sale had not been ordered.



§ 14-2-943. Extraordinary relief; dissolution

(a) The court may dissolve the corporation if it finds that:

(1) There are one or more grounds for judicial dissolution under Code Section 14-2-1430; or

(2) All other relief ordered by the court under Code Section 14-2-941 or Code Section 14-2-942 has failed to resolve the matters in dispute.

(b) In determining whether to dissolve the corporation, the court shall consider among other relevant evidence the financial condition of the corporation but may not refuse to dissolve solely because the corporation has accumulated earnings or current operating profits.






Part 6 - Transition Provisions

§ 14-2-950. Application to existing corporations

This article applies to all corporations electing statutory close corporation status under Code Section 14-2-902 after July 1, 1989.









Article 10 - Amendment of Articles of Incorporation and Bylaws

Part 1 - Amendment of Articles of Incorporation

§ 14-2-1001. Authority to amend

(a) A corporation may amend its articles of incorporation at any time to add or change a provision that is required or permitted in the articles of incorporation or to delete a provision not required in the articles of incorporation. Whether a provision is required or permitted in the articles of incorporation is determined as of the effective date of the amendment.

(b) A shareholder of the corporation does not have a vested property right resulting from any provision in the articles of incorporation, including provisions relating to management, control, capital structure, dividend entitlement, or purpose or duration of the corporation.



§ 14-2-1002. Amendment by board of directors

Unless the articles of incorporation provide otherwise, a corporation's board of directors may adopt one or more amendments to the corporation's articles of incorporation without shareholder action:

(1) To extend the duration of the corporation if it was incorporated at a time when limited duration was required by law;

(2) To delete the names and addresses of the initial directors;

(3) To delete the name and address of the initial registered agent or registered office, if an annual registration is on file with the Secretary of State;

(4) To delete the name and address of each incorporator;

(5) To delete the mailing address of the initial principal office of the corporation if an annual registration is on file with the Secretary of State;

(6) To change each issued or each issued and unissued authorized share of an outstanding class into a greater number of whole shares if the corporation has only shares of that class outstanding;

(7) To change or eliminate the par value of each issued and unissued share of an outstanding class if the corporation has only shares of that class outstanding;

(8) To change the corporate name; or

(9) To make any other change expressly permitted by this chapter to be made without shareholder action.



§ 14-2-1003. Amendment by board of directors and shareholders

(a) A corporation's board of directors may propose one or more amendments to the articles of incorporation for submission to the shareholders.

(b) For the amendment to be adopted:

(1) The board of directors shall also transmit to the shareholders a recommendation that the shareholders approve the amendment, unless the board of directors makes a determination that, because of conflicts of interest or other special circumstances, it should either refrain from making such a recommendation or recommend that the shareholders reject or vote against the amendment, in which case the board of directors shall transmit to the shareholders the basis for such determination; and

(2) The shareholders entitled to vote on the amendment must approve the amendment as provided in subsection (e) of this Code section.

(c) The board of directors may condition its submission of the proposed amendment, the effectiveness of the proposed amendment, or both on any basis.

(d) The corporation shall notify each shareholder entitled to vote of the proposed shareholders' meeting in accordance with Code Section 14-2-705. The notice of meeting must also state that the purpose or one of the purposes of the meeting is to consider the proposed amendment and contain or be accompanied by a copy or summary of the amendment.

(e) Unless this chapter, the articles of incorporation, or the board of directors acting pursuant to subsection (c) of this Code section require a greater vote or a vote by voting groups, the amendment to be adopted must be approved by a majority of the votes entitled to be cast on the amendment by each voting group entitled to vote on the amendment.

(f) At any time prior to the time the amendment becomes effective, notwithstanding authorization of the proposed amendment by the shareholders of the corporation, the board of directors may abandon such proposed amendment without further shareholder action. If the amendment is abandoned after articles of amendment have been filed with the Secretary of State but before the amendment has become effective, a statement that the amendment has been abandoned in accordance with this Code section executed on behalf of the corporation shall be delivered to the Secretary of State for filing prior to the effectiveness of the amendment. Upon filing, the statement shall take effect and the amendment shall be deemed abandoned and shall not become effective.



§ 14-2-1004. Voting on amendments by voting groups

(a) The holders of the outstanding shares of a class are entitled to vote as a separate voting group (unless shareholder voting is not required by virtue of Code Section 14-2-1002) on a proposed amendment if the amendment would:

(1) Increase or decrease the aggregate number of authorized shares of the class; provided, however, that if the articles of incorporation specifically authorize the shares of any class to be increased or decreased without a vote of such class, under such circumstances, the authorized number, terms, conditions, designations, preferences, limitations, and relative rights of those shares may be fixed as provided in the articles of incorporation;

(2) Effect an exchange or reclassification of all or part of the shares of the class into shares of another class;

(3) Effect an exchange or reclassification, or create the right of exchange, of all or part of the shares of another class into shares of the class;

(4) Change the designation, rights, preferences, or limitations of all or part of the shares of the class;

(5) Change the shares of all or part of the class into a different number of shares of the same class;

(6) Create a new class of shares having rights or preferences with respect to distributions or to dissolution that are prior, superior, or substantially equal to the shares of the class;

(7) Increase the rights, preferences, or number of authorized shares of any class that, after giving effect to the amendment, have rights or preferences with respect to distributions or to dissolution that are prior, superior, or substantially equal to the shares of the class;

(8) Limit or deny an existing preemptive right of all or part of the shares of the class;

(9) Cancel or otherwise affect rights to distributions or dividends that have accumulated but not yet been declared on all or part of the shares of the class; or

(10) Cancel, redeem, or repurchase all or part of the shares of the class.

(b) If a proposed amendment would affect a series of a class of shares in one or more of the ways described in subsection (a) of this Code section, the shares of that series are entitled to vote as a separate voting group on the proposed amendment. If a proposed amendment would not affect a series in any manner described in subsection (a) of this Code section, the holders of shares of that series are not entitled to vote as a separate voting group on the proposed amendment unless the articles of incorporation provide otherwise.

(c) If a proposed amendment that entitles two or more series of shares within a class to vote as separate voting groups under this Code section would affect those two or more series in the same or a substantially similar way, the shares of all the series within the class so affected must vote together as a single voting group on the proposed amendment.

(d) A class or series of shares is entitled to the voting rights granted by this Code section although the articles of incorporation provide that the shares are nonvoting shares. The articles of incorporation may provide that a class or series has voting rights in addition to those granted by this Code section.



§ 14-2-1005. Amendment before issuance of shares

(a) If a corporation has not yet issued shares, its incorporators or board of directors may adopt one or more amendments to the corporation's articles of incorporation.

(b) If any amendment before shares are issued makes a material change in the articles of incorporation, nonassenting subscribers for shares shall be entitled to rescind their subscriptions.



§ 14-2-1006. Articles of amendment

A corporation amending its articles of incorporation shall deliver to the Secretary of State for filing articles of amendment setting forth:

(1) The name of the corporation;

(2) The text of each amendment adopted;

(3) If an amendment provides for an exchange, reclassification, or cancellation of issued shares, provisions for implementing the amendment if not contained in the amendment itself;

(4) The date of each amendment's adoption;

(5) If an amendment was adopted by the incorporators or board of directors without shareholder action, a statement to that effect and that shareholder action was not required; and

(6) If approval of the shareholders was required, a statement that the amendment was duly approved by the shareholders in accordance with the provisions of Code Section 14-2-1003.



§ 14-2-1006.1. Publication of notice of change of name

(a) Together with the articles of amendment which change the name of the corporation, the corporation shall deliver to the Secretary of State an undertaking, which may appear in the articles of amendment or be set forth in a letter or other instrument executed by an incorporator or any person authorized to act on behalf of the corporation, to publish a notice of the filing of the articles of amendment as required by subsection (b) of this Code section.

(b) No later than the next business day following the delivery of the articles of amendment and certificate as provided in subsection (a) of this Code section, the corporation shall mail or deliver to the publisher of a newspaper which is the official organ of the county where the registered office of the corporation is located or which is a newspaper of general circulation published within such county whose most recently published annual statement of ownership and circulation reflects a minimum of 60 percent paid circulation a request to publish a notice in substantially the following form:

"NOTICE OF CHANGE OF CORPORATE NAME

Notice is given that articles of amendment which will change the name of (present corporate name) to (proposed corporate name) have been delivered to the Secretary of State for filing in accordance with the Georgia Business Corporation Code. The registered office of the corporation is located at (address of registered office)."

The request for publication of the notice shall be accompanied by a check, draft, or money order in the amount of $40.00 in payment of the cost of publication. The notice shall be published once a week for two consecutive weeks commencing within ten days after receipt of the notice by the newspaper. Failure on the part of the corporation to mail or deliver the notice or payment therefor or failure on the part of the newspaper to publish the notice in compliance with this subsection shall not invalidate the articles of amendment or the change of the name of the corporation.



§ 14-2-1007. Restated articles of incorporation

(a) A corporation's board of directors may restate its articles of incorporation at any time with or without shareholder action.

(b) The restatement may include one or more amendments to the articles. If the restatement includes an amendment requiring shareholder approval, it must be adopted as provided in Code Section 14-2-1003.

(c) If the board of directors submits a restatement for shareholder action, the corporation shall notify each shareholder entitled to vote of the proposed shareholders' meeting in accordance with Code Section 14-2-705. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the proposed restatement and contain or be accompanied by a copy of the restatement that identifies any amendment or other change it would make in the articles or contain or be accompanied by a full and complete summary of any such amendment or other change.

(d) A corporation restating its articles of incorporation shall deliver to the Secretary of State for filing articles of restatement setting forth the name of the corporation and the text of the restated articles of incorporation including, or accompanied by a certificate setting forth, the following information:

(1) Whether the restatement contains an amendment to the articles requiring shareholder approval, and, if it does not, that the board of directors adopted the restatement; or

(2) If the restatement contains an amendment to the articles requiring shareholder approval, the information required by Code Section 14-2-1006.

(e) Duly adopted restated articles of incorporation supersede the original articles of incorporation and all amendments to them.

(f) The Secretary of State may certify restated articles of incorporation as the articles of incorporation currently in effect without including any certificate filed pursuant to subsection (d) of this Code section.



§ 14-2-1008. Amendment pursuant to reorganization

Reserved. Repealed by Ga. L. 2006, p. 825, § 7/SB 469, effective July 1, 2006.



§ 14-2-1009. Effect of amendment

An amendment to articles of incorporation does not affect a cause of action existing against or in favor of the corporation, a proceeding to which the corporation is a party, or the existing rights of persons other than shareholders of the corporation. An amendment changing a corporation's name does not abate a proceeding brought by or against the corporation in its former name.






Part 2 - Amendment of Bylaws

§ 14-2-1020. Amendment by board of directors or shareholders

(a) A corporation's board of directors may amend or repeal the corporation's bylaws or adopt new bylaws unless:

(1) The articles of incorporation or this chapter reserve this power exclusively to the shareholders in whole or in part; or

(2) The shareholders in amending or repealing a particular bylaw provide expressly that the board of directors may not amend or repeal that bylaw.

(b) A corporation's shareholders may amend or repeal the corporation's bylaws or adopt new bylaws even though the bylaws may also be amended or repealed by its board of directors; provided, however, that unless the articles of incorporation provide otherwise, the shareholders may not amend (but may repeal) a bylaw adopted by the board of directors pursuant to subsection (a) of Code Section 14-2-728 or adopt a bylaw changing the plurality standard for the election of directors set forth in such subsection.

(c) A bylaw establishing staggered terms for directors may only be adopted, amended, or repealed by the shareholders.

(d) A bylaw limiting the authority of the board of directors may only be adopted pursuant to an agreement meeting the requirements of Code Section 14-2-732.

(e) Bylaws adopted by the incorporators or board of directors prior to the issuance of any of the corporation's shares may be amended by the incorporators or the board of directors prior to the issuance of any of the corporation's shares.



§ 14-2-1021. Bylaw increasing quorum or voting requirement for shareholders

(a) Except as provided in subsection (b) of Code Section 14-2-1020, a bylaw adopted by the shareholders may fix a greater quorum or voting requirement for shareholders (or voting groups of shareholders) than is required by this chapter. A bylaw in effect on July 1, 1989, fixing a greater quorum or voting requirement for shareholders (or voting groups of shareholders) than is required by this chapter shall remain valid until amended or repealed as provided in subsection (b) of this Code section.

(b) Except as provided in Code Section 14-2-1020, 14-2-1113, or 14-2-1133, a bylaw adopted by the shareholders that fixes a greater quorum or voting requirement for shareholders under subsection (a) of this Code section shall not be adopted, amended, or repealed by the board of directors.



§ 14-2-1022. Bylaw increasing quorum or voting requirement for directors

(a) Unless provided otherwise in the articles of incorporation or the bylaws, a bylaw that fixes a greater quorum or voting requirement for the board of directors:

(1) May be adopted, amended, or repealed by the shareholders only by the affirmative vote of a majority of the votes entitled to be cast; or

(2) May be adopted, amended, or repealed by the directors only by a majority of the entire board of directors.

(b) A bylaw adopted or amended by the shareholders that fixes a greater quorum or voting requirement for the board of directors may provide that it may be amended or repealed only by a specified vote of either the shareholders or the board of directors.









Article 11 - Merger and Share Exchange

Part 1 - Merger and Share Exchange

§ 14-2-1101. Merger

(a) One or more corporations may merge into another corporation if the board of directors of each corporation adopts and its shareholders (if required by Code Section 14-2-1103) approve a plan of merger.

(b) The plan of merger must set forth:

(1) The name of each corporation planning to merge and the name of the surviving corporation into which each other corporation plans to merge;

(2) The terms and conditions of the merger; and

(3) The manner and basis of converting the shares of each corporation into shares or other securities, obligations, rights to acquire shares or other securities, cash, other property, or any combination of the foregoing, and if any shares of any holder of a class or series of shares are to be converted in a manner or basis different from any other holder of shares of such class or series, the manner or basis applicable to each such holder.

(c) The plan of merger may set forth:

(1) Amendments to the articles of incorporation of the surviving corporation;

(2) A provision that the plan may be amended prior to the time the merger has become effective, but if shareholders of a corporation that is a party to the merger are required or permitted to vote on the plan, subsequent to approval of the plan by such shareholders the plan may not be amended to change in any respect not expressly authorized by such shareholders in connection with the approval of the plan:

(A) The amount or kind of shares or other securities, obligations, rights to acquire shares or other securities, cash, or other property to be received under the plan by the shareholders of any party to the merger if such change would adversely affect such shareholders;

(B) The articles of incorporation of any corporation that will survive as a result of the merger, except for changes permitted by Code Section 14-2-1002 or changes that would not adversely affect such shareholders; or

(C) Any of the other terms or conditions of the plan if such change would adversely affect such shareholders in any material respect; and

in the event that the plan of merger is amended after articles or a certificate of merger has been filed with the Secretary of State but before the merger has become effective, a certificate of amendment of merger executed on behalf of each party to the merger by an officer or other duly authorized representative shall be delivered to the Secretary of State for filing prior to the effectiveness of the merger; and

(3) Other provisions relating to the merger.

(d) Any of the terms of the plan of merger may be made dependent upon facts ascertainable outside of the plan of merger, provided that the manner in which such facts shall operate upon the terms of the merger is clearly and expressly set forth in the plan of merger. As used in this subsection, the term "facts" includes, but is not limited to, the occurrence of any event, including a determination or action by any person or body, including the corporation.



§ 14-2-1102. Share exchange

(a) A corporation may acquire all of the outstanding shares of one or more classes or series of another corporation through a share exchange if the board of directors of each corporation adopts and its shareholders (if required by Code Section 14-2-1103) approve the share exchange.

(b) The plan of share exchange must set forth:

(1) The name of the corporation whose shares will be acquired and the name of the acquiring corporation;

(2) The terms and conditions of the share exchange; and

(3) The manner and basis of exchanging the shares to be acquired for shares or other securities, obligations, rights to acquire shares or other securities, cash, other property, or any combination of the foregoing, and if any shares of any holder of a class or series of shares are to be exchanged in a manner or basis different from any other holder of shares of such class or series, the manner or basis applicable to each such holder.

(c) The plan of share exchange may set forth other provisions relating to the share exchange, including a provision that the plan may be amended prior to the time the share exchange has become effective, but if shareholders of a corporation that is a party to the share exchange are required or permitted to vote on the plan, subsequent to approval of the plan by such shareholders the plan may not be amended to change in any respect not expressly authorized by such shareholders in connection with the approval of the plan:

(1) The amount or kind of shares or other securities, obligations, rights to acquire shares or other securities, cash, or other property to be issued by the corporation or to be received under the plan by the shareholders of any party to the share exchange if such change would adversely affect such shareholders; or

(2) Any of the other terms or conditions of the plan if such change would adversely affect such shareholders in any material respect; and

in the event that the plan of share exchange is amended after articles or a certificate of share exchange has been filed with the Secretary of State but before the share exchange has become effective, a certificate of amendment of share exchange executed on behalf of each party to the share exchange by an officer or other duly authorized representative shall be delivered to the Secretary of State for filing prior to the effectiveness of the share exchange.

(d) Any of the terms of the plan of share exchange may be made dependent upon facts ascertainable outside of the plan of share exchange, provided that the manner in which such facts shall operate upon the terms of the share exchange is clearly and expressly set forth in the plan of share exchange. As used in this subsection, the term "facts" includes, but is not limited to, the occurrence of any event, including a determination or action by any person or body, including the corporation.

(e) This Code section does not limit the power of a corporation to acquire all or part of the shares of one or more classes or series of another corporation through a voluntary exchange of shares or otherwise.



§ 14-2-1103. Action on plan

(a) After adopting a plan of merger or share exchange, the board of directors of each corporation party to the merger and the board of directors of the corporation whose shares will be acquired in the share exchange shall submit the plan of merger (except as provided in subsection (h) of this Code section) or share exchange for approval by its shareholders.

(b) For a plan of merger or share exchange to be approved:

(1) The board of directors shall also transmit to the shareholders a recommendation that the shareholders approve the plan, unless the board of directors makes a determination that, because of conflicts of interest or other special circumstances, it should either refrain from making such a recommendation or recommend that the shareholders reject or vote against the plan, in which case the board of directors shall transmit to the shareholders the basis for such determination; and

(2) The shareholders entitled to vote must approve the plan as provided in subsections (e), (f), and (g) of this Code section.

(c) The board of directors may condition its submission of the proposed merger or share exchange, the effectiveness of the proposed merger or share exchange, or both on any basis.

(d) The corporation shall notify each shareholder entitled to vote of the proposed shareholders' meeting in accordance with Code Section 14-2-705. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the plan of merger or share exchange and contain or be accompanied by a copy or summary of the plan.

(e) Unless this chapter, the articles of incorporation, the bylaws, or the board of directors (acting pursuant to subsection (c) of this Code section) requires a greater vote or a vote by voting groups, the plan of merger or share exchange to be authorized must be approved by:

(1) A majority of all the votes entitled to be cast on the plan by all shares entitled to vote on the plan, voting as a single voting group; and

(2) A majority of all the votes entitled to be cast by holders of the shares of each voting group entitled to vote separately on the plan as a voting group by the articles of incorporation.

(f) Shares of a class or series not otherwise entitled to vote on the merger are entitled to vote on a plan of merger if the plan contains a provision that, if contained in a proposed amendment to articles of incorporation, would require action by that class or series of shares voting as a separate voting group on the proposed amendment under Code Section 14-2-1004 as a part of the voting group described in paragraph (1) of subsection (e) of this Code section.

(g) Shares of a class or series included in a share exchange but not otherwise entitled to vote on the plan of share exchange are entitled to vote, with each class or series constituting a separate voting group.

(h) Action by the shareholders of the surviving corporation on a plan of merger or by the shareholders of the acquiring corporation in a share exchange is not required if:

(1) The articles of incorporation of the surviving or acquiring corporation will not differ (except for amendments enumerated in Code Section 14-2-1002) from its articles before the merger or share exchange;

(2) Each share of stock of the surviving or acquiring corporation outstanding immediately before the effective date of the merger or share exchange is to be an identical outstanding or reacquired share immediately after the merger or share exchange; and

(3) The number and kind of shares outstanding immediately after the merger or share exchange, plus the number and kind of shares issuable as a result of the merger or share exchange and by the conversion of securities issued pursuant to the merger or share exchange or the exercise of rights and warrants issued pursuant to the merger or share exchange, will not exceed the total number and kind of shares of the surviving or acquiring corporation authorized by its articles of incorporation immediately before the merger or share exchange.

(i) Unless otherwise provided in a plan of merger or share exchange or in the laws under which a foreign corporation that is a party to a merger or share exchange is organized or by which it is governed, after a merger or share exchange is authorized, and at any time before articles of merger or a certificate of merger or share exchange becomes effective, the plan of merger or share exchange may be abandoned subject to any contractual rights without further shareholder action, in accordance with the procedure set forth in the plan of merger or share exchange or, if none is set forth, in the manner determined by the board of directors and otherwise in accordance with subsection (j) of this Code section.

(j) If a merger or share exchange is abandoned as permitted by subsection (i) of this Code section after articles or a certificate of merger or share exchange has been filed with the Secretary of State but before the merger or share exchange has become effective, a statement that the merger or share exchange has been abandoned in accordance with this Code section executed on behalf of a party to the merger or share exchange by an officer or other duly authorized representative shall be delivered to the Secretary of State for filing prior to the effectiveness of the merger or share exchange. Upon filing, the statement shall take effect and the merger or share exchange shall be deemed abandoned and shall not become effective.



§ 14-2-1104. Merger with subsidiary

(a) A parent corporation that owns at least 90 percent of the outstanding shares of each class and series of a subsidiary corporation may merge the subsidiary into itself or into another such subsidiary or merge itself into the subsidiary without the approval of the board of directors or shareholders of the subsidiary.

(b) The board of directors of the parent shall adopt a plan of merger that sets forth:

(1) The names of the parent and subsidiary; and

(2) The manner and basis of converting the shares of the parent or subsidiary into shares or other securities, obligations, rights to acquire shares or other securities, cash, other property, or any combination thereof, and if any shares of any holder of a class or series of shares are to be converted in a manner or basis different from any other holder of shares of such class or series, the manner or basis applicable to such holder.

(c) If, as provided under subsection (a) of this Code section, approval of a merger by the subsidiary's shareholders is not required, the surviving corporation shall, within ten days after the effective date of the merger, notify each of the subsidiary's shareholders that the merger has become effective.

(d) Except as provided in subsections (a), (b), and (c) of this Code section, a merger between a parent and a subsidiary shall be governed by the provisions of Article 11 of this chapter applicable to mergers generally.

(e) Any of the terms of the plan of merger may be made dependent upon facts ascertainable outside of the plan of merger, provided that the manner in which such facts shall operate upon the terms of the merger is clearly and expressly set forth in the plan of merger. As used in this subsection, the term "facts" includes, but is not limited to, the occurrence of any event, including a determination or action by any person or body, including the corporation.



§ 14-2-1105. Articles or certificate of merger or share exchange

(a) After a plan of merger or share exchange is approved by the shareholders, or adopted by the board of directors if shareholder approval is not required, the surviving or acquiring corporation shall deliver to the Secretary of State for filing articles of merger or share exchange setting forth:

(1) The plan of merger or share exchange;

(2) If shareholder approval was not required, a statement to that effect; and

(3) If approval of the shareholders of one or more corporations party to the merger or share exchange was required, a statement that the merger or share exchange was duly approved by the shareholders.

(b) In lieu of filing articles of merger or share exchange that set forth the plan of merger or share exchange, the surviving or acquiring corporation may file a certificate of merger or share exchange which sets forth:

(1) The name and state of incorporation of each corporation which is merging or engaging in a share exchange and, in the case of a merger, the name of the surviving corporation into which each other corporation is merging;

(2) In the case of a merger, any amendments to the articles of incorporation of the surviving corporation;

(3) That the executed plan of merger or share exchange is on file at the principal place of business of the surviving or exchanging corporation, stating the address thereof;

(4) That a copy of the plan of merger or share exchange will be furnished by the surviving or exchanging corporation, on request and without cost, to any shareholder of any corporation that is a party to the merger or whose shares are involved in the share exchange;

(5) If shareholder approval was not required, a statement to that effect; and

(6) If approval of the shareholders of one or more corporations party to the merger or share exchange was required, a statement that the merger or share exchange was duly approved by the shareholders.

(c) Unless a delayed effective date is specified, a merger or share exchange takes effect when the articles or certificate of merger or share exchange is filed.



§ 14-2-1105.1. Publication of notice of merger or share exchange

(a) Together with the articles or certificate of merger or share exchange, the surviving or acquiring corporation shall deliver to the Secretary of State an undertaking (which may appear in the articles or certificate of merger or be set forth in a letter or other instrument executed by an officer or any person authorized to act on behalf of such corporation) that the request for publication of a notice of filing the articles or certificate of merger or share exchange and payment therefor will be made as required by subsection (b) of this Code section.

(b) No later than the next business day after filing the articles or certificate of merger or share exchange, the surviving or acquiring corporation shall mail or deliver to the publisher of a newspaper which is the official organ of the county where the registered office of the surviving or acquiring corporation is to be located, if the surviving corporation will be required to maintain a registered office in Georgia, or where the registered office of the merging or acquired corporation was located prior to the merger or share exchange in any other case, or which is a newspaper of general circulation published within such county whose most recently published annual statement of ownership and circulation reflects a minimum of 60 percent paid circulation a request to publish a notice in substantially the following form:

"NOTICE OF (MERGER) (SHARE EXCHANGE)

Notice is given that articles or a certificate of (merger) (share

exchange) which will effect a (merger) (share exchange) by and between

(name and state of incorporation of each of the constituent

corporations) has been delivered to the Secretary of State for filing in

accordance with the Georgia Business Corporation Code. The name of the

(surviving) (acquiring) corporation in the (merger) (share exchange) is

, a corporation incorporated in the State of . The

registered office of such corporation (is) (will be) located at

(address of registered office) and its registered (agent)

(agents) at such address (is) (are) (name or names of agent

or agents)."

The request for publication of the notice shall be accompanied by a check, draft, or money order in the amount of $40.00 in payment of the cost of publication. The notice shall be published once a week for two consecutive weeks commencing within ten days after receipt of the notice by the newspaper. Failure on the part of the surviving or acquiring corporation to mail or deliver the notice or payment therefor or failure on the part of the newspaper to publish the notice in compliance with this subsection shall not invalidate the merger or share exchange.



§ 14-2-1106. Effect of merger or share exchange

(a) When a merger governed by this article takes effect:

(1) Every other corporation or entity party to the merger merges into the surviving corporation or entity and the separate existence of every corporation or entity except the surviving corporation or entity ceases;

(2) The title to all real estate and other property owned by, and every contract right possessed by, each corporation or entity party to the merger is vested in the surviving corporation or entity without reversion or impairment, without further act or deed, and without any conveyance, transfer, or assignment having occurred;

(3) The surviving corporation or entity has all liabilities of each corporation or entity party to the merger;

(4) A proceeding pending against any corporation or entity party to the merger may be continued as if the merger did not occur or the surviving corporation or entity may be substituted in the proceeding for the corporation or entity whose existence ceased;

(5) The articles of incorporation or other governing documents of the surviving corporation or entity are amended to the extent provided in the plan of merger; and

(6) The shares of each corporation party to the merger and the shares of each of the entities party to the merger that are to be converted into shares, obligations, or other securities of the surviving or any other corporation or into cash or other property are converted and the former holders of the shares are entitled only to the rights provided in the plan of merger or to their rights otherwise provided by law.

(b) When a share exchange takes effect, the shares of each acquired corporation are exchanged as provided in the plan, and the former holders of the shares are entitled only to the share exchange rights provided in the plan of share exchange or to their rights under Article 13 of this chapter.

(c) For purposes of this Code section, the definitions contained in Code Section 14-2-1109 shall be applicable.



§ 14-2-1107. Merger or share exchange with foreign corporation

(a) One or more foreign corporations may merge or enter into a share exchange with one or more domestic corporations if:

(1) In a merger, the merger is permitted by the law of the state or country under whose law each foreign corporation is incorporated and each foreign corporation complies with that law in effecting the merger;

(2) In a share exchange, the corporation whose shares will be acquired is a domestic corporation, whether or not a share exchange is permitted by the law of the state or country under whose law the acquiring corporation is incorporated;

(3) The foreign corporation complies with Code Section 14-2-1105 if it is the surviving corporation of the merger or acquiring corporation of the share exchange; and

(4) Each domestic corporation complies with the applicable provisions of Code Sections 14-2-1101 through 14-2-1104 and, if it is the surviving corporation of the merger or acquiring corporation of the share exchange, with Code Section 14-2-1105.

(b) Upon the merger or share exchange taking effect, the surviving foreign corporation of a merger and the acquiring foreign corporation of a share exchange is deemed:

(1) To appoint the Secretary of State as its agent for service of process in a proceeding to enforce any obligation or the rights of dissenting shareholders of each domestic corporation party to the merger or share exchange; and

(2) To agree that it will promptly pay to the dissenting shareholders of each domestic corporation party to the merger or share exchange the amount, if any, to which they are entitled under Article 13 of this chapter.

(c) This Code section does not limit the power of a foreign corporation to acquire all or part of the shares of one or more classes or series of a domestic corporation through a voluntary exchange or otherwise.



§ 14-2-1108. Merger or share exchange with corporations chartered by Secretary of State under other provisions

(a) Unless prohibited by the laws of this state, banking, insurance, railroad, trust, canal, navigation, express, and telegraph companies, and other corporations whose charters have been granted by the Secretary of State under provisions other than this chapter, may merge or engage in a share exchange with corporations that are subject to this chapter.

(b) Each merging or exchanging corporation shall comply with all the provisions of this chapter relating to mergers or share exchanges, as the case may be, except that, if the laws which govern a merging or exchanging corporation chartered by the Secretary of State under provisions other than the provisions of this chapter contain provisions relating to merger or share exchange which conflict with this chapter, that corporation shall follow the provisions of the laws to which it is subject.

(c) If the surviving corporation in a merger is to be one which could be organized under this chapter, the time and effectiveness and the effect of the merger shall be as provided in this chapter. If the surviving corporation is to be one which could not be organized under this chapter, the time of effectiveness and the effect of the merger shall be as provided in this chapter except insofar as the laws of this state to which the surviving corporation shall be subject otherwise provide.



§ 14-2-1109. Merger with other entities

(a) As used in this Code section, the term:

(1) "Entity" includes any domestic or foreign nonprofit corporation, domestic or foreign limited liability company, domestic or foreign joint stock association, or domestic or foreign limited partnership.

(2) "Governing agreements" includes the articles of incorporation and bylaws of a corporation or nonprofit corporation, articles of association or trust agreement or indenture and bylaws of a joint stock association, articles of organization and operating agreement of a limited liability company, and the certificate of limited partnership and limited partnership agreement of a limited partnership, and agreements serving comparable purposes under the laws of other states or jurisdictions.

(3) "Joint-stock association" includes any association of the kind commonly known as a joint-stock association or joint-stock company and any unincorporated association, trust, or enterprise having members or having outstanding shares of stock or other evidences of financial and beneficial interest therein, whether formed by agreement or under statutory authority or otherwise, but shall not include a corporation, partnership, limited liability partnership, limited liability company, or nonprofit organization. A joint-stock association as defined in this paragraph may be one formed under the laws of this state, including a trust created pursuant to Article 2 of Chapter 12 of Title 53, or one formed under or pursuant to the laws of any other state or jurisdiction.

(4) "Limited liability company" includes limited liability companies formed under the laws of this state or of any other state or territory or the District of Columbia, unless the laws of such other state or jurisdiction forbid the merger of a limited liability company with a corporation.

(5) "Limited partnership" includes limited partnerships formed under the laws of this state or of any other state or territory or the District of Columbia, unless the laws of such other state or jurisdiction forbid the merger of a limited partnership with a corporation.

(6) "Nonprofit corporation" includes corporations which may make no distributions to their members, directors, or officers, except as reasonable compensation for services rendered, and except as otherwise provided by law, formed under the laws of this state or of any other state or territory or the District of Columbia, unless the laws of such other state or jurisdiction forbid the merger of a nonprofit corporation with a corporation formed under a general corporation law.

(7) "Share" includes shares, memberships, financial or beneficial interests, units, or proprietary or partnership interests in a limited liability company, joint-stock association or a limited partnership, but does not include debt obligations of any entity.

(8) "Shareholder" includes every member of a limited liability company or a joint-stock association that is a party to a merger or holder of a share of stock or other evidence of financial or beneficial interest therein.

(b) Any one or more domestic corporations may merge with one or more entities, except an entity formed under the laws of a state or jurisdiction which forbids a merger with a corporation. The corporation or corporations and one or more entities may merge into a single corporation or other entity, which may be any one of the constituent corporations or entities.

(c) The board of directors of each merging corporation and the appropriate body of each entity, in accordance with its governing agreements and the laws of the state or jurisdiction under which it was formed, shall adopt a plan of merger in accordance with each corporation's and entity's governing agreements and the laws of the state or jurisdiction under which it was formed, as the case may be.

(d) The plan of merger:

(1) Must set forth:

(A) The name of each corporation and entity planning to merge and the name of the surviving corporation or entity into which each other corporation and entity plans to merge;

(B) The terms and conditions of the merger; and

(C) The manner and basis of converting the shares of each corporation and the shares, memberships, or financial or beneficial interests or units in each of the entities into shares or other securities, obligations, rights to acquire shares or other securities, cash, other property, or any combination of the foregoing, and if any shares of any holder of a class or series of shares are to be converted in a manner or basis different from any other holder of shares of such class or series, the manner or basis applicable to each such holder; and

(2) May set forth:

(A) Amendments to the articles of incorporation or governing agreements of the surviving corporation or entity;

(B) A provision that the plan may be amended prior to the time the merger has become effective, but if shareholders of a domestic corporation that is a party to the merger or shareholders, partners, or members of a domestic entity that is a party to the merger are required or permitted to vote on the plan, subsequent to approval of the plan by such shareholders, partners, or members the plan may not be amended to change in any respect not expressly authorized by such approving shareholders, partners, or members in connection with the approval of the plan:

(i) The amount or kind of shares or other securities, obligations, rights to acquire shares or other securities, cash, or other property to be received under the plan by the shareholders, partners, or members of any party to the merger if such change would adversely affect such approving shareholders, partners, or members;

(ii) The articles or certificate of incorporation of any domestic or foreign corporation, or the governing agreements of any other entity, that will survive or be created as a result of the merger, except for changes permitted by Code Section 14-2-1002 or by comparable provisions of the law of the state or jurisdiction under which any such other entity was organized or changes that would not adversely affect such approving shareholders, partners, or members; or

(iii) Any of the other terms or conditions of the plan if such change would adversely affect such approving shareholders, partners, or members in any material respect; and

in the event that the plan of merger is amended after articles or a certificate of merger has been filed with the Secretary of State but before the merger has become effective, a certificate of amendment of merger executed on behalf of each party to the merger by an officer or other duly authorized representative shall be delivered to the Secretary of State for filing prior to the effectiveness of the merger; and

(C) Other provisions relating to the merger.

(e) Any of the terms of the plan of merger may be made dependent upon facts ascertainable outside of the plan of merger, provided that the manner in which such facts shall operate upon the terms of the merger is clearly and expressly set forth in the plan of merger. As used in this subsection, the term "facts" includes, but is not limited to, the occurrence of any event, including a determination or action by any person or body, including the corporation.

(f) For a plan of merger to be approved, the board of directors of each merging corporation must recommend the plan of merger to the shareholders in the same manner and to the same extent as provided in Code Section 14-2-1103. In the case of any other entity, the plan of merger shall be approved in the manner required by its governing agreements and in compliance with any applicable laws of the state or jurisdiction under which it was formed. In addition, each of the corporations shall comply with all other Code sections of this chapter which relate to the merger of domestic corporations. Each other entity shall comply with all other provisions of its governing agreements and all provisions of the laws, if any, of the state or jurisdiction in which it was formed which relate to the merger.

(g) Each merging corporation shall comply with the requirements of Code Section 14-2-1105.



§ 14-2-1109.1. Conversion to limited liability company or limited partnership

(a) As used in this Code section, the term:

(1) "Limited liability company" means any limited liability company formed under Chapter 11 of this title.

(2) "Limited partnership" means any limited partnership formed under Chapter 9 of this title.

(b) Pursuant to Code Section 14-11-212 or 14-9-206.2 and this Code section, a corporation may elect to become a limited liability company or limited partnership if the board of directors adopts and its shareholders approve a plan of conversion.

(c) The plan of conversion must set forth:

(1) The name of the limited liability company or limited partnership to be formed pursuant to such election;

(2) The manner and basis of converting the shares of such corporation into interests as members of the limited liability company to be formed pursuant to such election or interests as partners of the limited partnership to be formed pursuant to such election or a statement that such information is contained in the written operating agreement proposed for such limited liability company or the written limited partnership agreement proposed for such limited partnership;

(3) The effective date and time of such election, if later than the date and time the certificate of conversion is filed;

(4) The contents of the articles of organization that shall be the articles of organization of the limited liability company to be formed pursuant to such election unless and until modified in accordance with the provisions of Chapter 11 of this title or the contents of the certificate of limited partnership that shall be the certificate of limited partnership of the limited partnership to be formed pursuant to such election unless and until modified in accordance with the provisions of Chapter 9 of this title; and

(5) (A) The contents of the written operating agreement to be entered into among the persons who will be the members of the limited liability company to be formed pursuant to such election, which shall, if not separately provided in the plan of election, state:

(i) The manner and basis for the conversion of the shares of such corporation into interests as members of the limited liability company to be formed pursuant to such election; and

(ii) That approval of the election will be deemed to be execution of the operating agreement by such persons; or

(B) The contents of the written limited partnership agreement to be entered into among the persons who will be the partners of the limited partnership to be formed pursuant to such election, which shall, if not separately provided in the plan of conversion, state:

(i) The manner and basis for the conversion of the shares of such corporation into interests as partners of the limited partnership to be formed pursuant to such conversion; and

(ii) That approval of the election will be deemed to be execution of the limited partnership agreement by such persons.

(d) For a plan of conversion to become a limited liability company or limited partnership to be approved:

(1) The board of directors shall submit the plan of conversion approved by the shareholders and shall recommend the plan of conversion to the shareholders in the same manner and subject to the same exceptions as provided in paragraph (1) of subsection (b) of Code Section 14-2-1103, and may condition its submission and provide notice to each shareholder entitled to vote in the same manner as provided in subsections (c) and (d) of Code Section 14-2-1103; and

(2) All of the shareholders must approve the plan of conversion.

(e) The plan of conversion may set forth other provisions relating to the conversion, including a provision that the plan may be amended prior to the time that the conversion has become effective, but subsequent to approval of the plan by shareholders the plan may not be amended to change in any respect not expressly authorized by such shareholders in connection with the approval of the plan:

(1) The amount or kind of interests, shares or other securities, obligations, or rights to acquire interests, shares or other securities to be received under the plan by the shareholders if the change would adversely affect such shareholders; or

(2) Any of the other terms or conditions of the plan if the change would adversely affect such shareholders in any material respect; and

in the event that the plan of conversion is amended after a certificate of conversion has been filed with the Secretary of State but before the conversion has become effective, a certificate of amendment of conversion executed by an officer or other duly authorized representative shall be delivered to the Secretary of State for filing prior to the effectiveness of the conversion.

(f) Any of the terms of the plan of conversion may be made dependent upon facts ascertainable outside of the plan of conversion, provided that the manner in which such facts shall operate upon the terms of the conversion is clearly and expressly set forth in the plan of conversion. As used in this subsection, the term "facts" includes, but is not limited to, the occurrence of any event, including a determination or action by any person or body, including the corporation.

(g) After a conversion is authorized, unless the plan of conversion provides otherwise, and at any time before the conversion has become effective, the planned conversion may be abandoned, subject to any contractual rights, without further shareholder action, in accordance with the procedure set forth in the plan of conversion or, if none is set forth, in the manner determined by the board of directors.

(h) After a plan of conversion is approved by the shareholders, the corporation shall deliver to the Secretary of State for filing a certificate of conversion complying with subsection (b) of Code Section 14-11-212 or subsection (b) of Code Section 14-9-206.2, as applicable.



§ 14-2-1109.2. Election to become corporation

(a) A foreign corporation, domestic limited partnership, foreign limited partnership, domestic general partnership, foreign general partnership, domestic limited liability company, or foreign limited liability company may elect to become a corporation. Such election shall require the approval of all of the electing entity's partners, members, or shareholders, or such other approval or compliance as may be sufficient under applicable law or the governing documents of the electing entity to authorize such election.

(b) Such election shall be made by delivering a certificate of conversion to the Secretary of State for filing. The certificate shall set forth:

(1) The name and jurisdiction of organization of the entity making the election;

(2) That the entity elects to become a corporation;

(3) The effective date, or the effective date and time, of such conversion if later than the date and time the certificate of conversion is filed;

(4) That the election has been approved as required by subsection (a) of this Code section;

(5) That filed with the certificate of conversion are articles of incorporation that are in the form required by Code Section 14-2-202, setting forth a name for the corporation that satisfies the requirements of Code Section 14-2-401, and stating that such articles of incorporation shall be the articles of incorporation of the corporation formed pursuant to such election unless and until modified in accordance with this chapter; and

(6) If not provided for in the articles of incorporation required by paragraph (5) of this subsection, a statement setting forth the manner and basis for converting the ownership interests in the entity making the election into shares of the corporation formed pursuant to such election.

(c) Upon the election becoming effective:

(1) The electing entity shall become a corporation formed under this chapter by such election, except that the existence of the corporation so formed shall be deemed to have commenced on the date the entity making the election commenced its existence in the jurisdiction in which such entity was first created, formed, incorporated, or otherwise came into being;

(2) The ownership interests in the entity making the conversion shall be converted on the basis stated or referred to in the certificate of conversion in accordance with paragraph (6) of subsection (b) of this Code section;

(3) The articles of incorporation filed with the certificate of conversion shall be the articles of incorporation of the corporation formed pursuant to such election unless and until amended in accordance with this chapter;

(4) The governing documents of the entity making the election shall be of no further force or effect;

(5) The corporation formed by such election shall thereupon and thereafter possess all of the rights, privileges, immunities, franchises, and powers of the entity making the election; all property, real, personal, and mixed, all contract rights, and all debts due to such entity, as well as all other choses in action, and each and every other interest of or belonging to or due to the entity making the election shall be taken and deemed to be vested in the corporation formed by such election without further act or deed; the title to any real estate, or any interest therein, vested in the entity making the election shall not revert or be in any way impaired by reason of such election; and none of such items shall be deemed to have been conveyed, transferred, or assigned by reason of such election for any purpose; and

(6) The corporation formed by such election shall thereupon and thereafter be responsible and liable for all the liabilities and obligations of the entity making the election, and any claim existing or action or proceeding pending by or against such entity may be prosecuted as if such election had not become effective. Neither the rights of creditors nor any liens upon the property of the entity making such election shall be impaired by such election.

(d) A conversion pursuant to this Code section shall not be deemed to constitute a dissolution of the entity making the election and shall constitute a continuation of the existence of the entity making the election in the form of a corporation. A corporation formed by an election pursuant to this Code section shall for all purposes be deemed to be the same entity as the entity making such election.

(e) A corporation formed by an election pursuant to this Code section may file a copy of such certificate of conversion, certified by the Secretary of State, in the office of the clerk of the superior court of the county where any real property owned by such corporation is located and record such certified copy of the certificate of conversion in the books kept by such clerk for recordation of deeds in such county with the entity electing to become a corporation indexed as the grantor and the corporation indexed as the grantee. No real estate transfer tax under Code Section 48-6-1 shall be due with respect to the recordation of such election.



§ 14-2-1109.3. Conversion to foreign limited liability company, foreign limited partnership, or foreign corporation; requirements

(a) A corporation may elect to become a foreign limited liability company, a foreign limited partnership, or a foreign corporation, if such a conversion is permitted by the law of the state or jurisdiction under whose law the resulting entity would be formed.

(b) To effect a conversion under this Code section, the corporation must adopt a plan of conversion that sets forth the manner and basis of converting the shares of the corporation into interests, shares, obligations, or other securities, as the case may be, of the resulting entity. The plan of conversion may set forth other provisions relating to the conversion.

(c) For the plan of conversion to be adopted:

(1) The board of directors shall submit the plan of conversion for approval by the shareholders and shall recommend the plan of conversion to the shareholders in the same manner and subject to the same exceptions as provided in paragraph (1) of subsection (b) of Code Section 14-2-1103, and may condition its submission and provide notice to each shareholder entitled to vote in the same manner as provided in subsections (c) and (d) of Code Section 14-2-1103; and

(2) All of the shareholders must approve the plan of conversion.

(d) The plan of conversion may set forth other provisions relating to the conversion, including a provision that the plan may be amended prior to the time that the conversion has become effective, but subsequent to approval of the plan by shareholders the plan may not be amended to change in any respect not expressly authorized by such shareholders in connection with the approval of the plan:

(1) The amount or kind of interests, shares or other securities, obligations, or rights to acquire interests, shares or other securities to be received under the plan by the shareholders if the change would adversely affect such shareholders; or

(2) Any of the other terms or conditions of the plan if the change would adversely affect such shareholders in any material respect; and

in the event that the plan of conversion is amended after a certificate of conversion has been filed with the Secretary of State but before the conversion has become effective, a certificate of amendment of conversion executed by an officer or other duly authorized representative shall be delivered to the Secretary of State for filing prior to the effectiveness of the conversion.

(e) Any of the terms of the plan of conversion may be made dependent upon facts ascertainable outside of the plan of conversion, provided that the manner in which such facts shall operate upon the terms of the conversion is clearly and expressly set forth in the plan of conversion. As used in this subsection, the term "facts" includes, but is not limited to, the occurrence of any event, including a determination or action by any person or body, including the corporation.

(f) After a conversion is authorized, unless the plan of conversion provides otherwise, and at any time before the conversion has become effective, the planned conversion may be abandoned, subject to any contractual rights, without further shareholder action, in accordance with the procedure set forth in the plan of conversion or, if none is set forth, in the manner determined by the board of directors.

(g) The conversion shall be effected as provided in, and shall have the effects provided by, the law of the state or jurisdiction under whose law the resulting entity is formed and by the plan of conversion, to the extent not inconsistent with such law.

(h) If the resulting entity is required to obtain a certificate of authority to transact business in this state by the provisions of this title governing foreign corporations, foreign limited partnerships, or foreign limited liability companies, it shall do so pursuant to Code Section 14-2-1501, 14-9-902, or 14-11-705.

(i) After a plan of conversion is approved by the shareholders, the corporation shall deliver to the Secretary of State for filing a certificate of conversion setting forth:

(1) The name of the corporation;

(2) The name and jurisdiction of the entity to which the corporation shall be converted;

(3) The effective date, or the effective date and time, of such conversion if later than the date and time the certificate of conversion is filed;

(4) A statement that the plan of conversion has been adopted as required by subsection (c) of this Code section;

(5) A statement that the authority of its registered agent to accept service on its behalf is revoked as of the effective time of such conversion and that the Secretary of State is irrevocably appointed as the agent for service of process on the resulting entity in any proceeding to enforce an obligation of the corporation arising prior to the effective time of such conversion;

(6) A mailing address to which a copy of any process served on the Secretary of State under paragraph (5) of this subsection may be mailed as provided in subsection (j) of this Code section; and

(7) A statement that the Secretary of State shall be notified of any change in the resulting entity's mailing address.

(j) Upon the conversion's taking effect, the resulting entity is deemed to appoint the Secretary of State as its agent for service of process in a proceeding to enforce any of its obligations arising prior to the effective time of such conversion. Any party that serves process upon the Secretary of State in accordance with this subsection also shall mail a copy of the process to the chief executive officer, chief financial officer, or the secretary of the resulting entity, or a person holding a comparable position, at the mailing address provided in subsection (i) of this Code section.

(k) A converting corporation pursuant to this Code section may file a copy of its certificate of conversion, certified by the Secretary of State, in the office of the clerk of the superior court of the county where any real property owned by such corporation is located and record such certified copy of the certificate of conversion in the books kept by such clerk for recordation of deeds in such county with the corporation indexed as the grantor and the foreign entity indexed as the grantee. No real estate transfer tax otherwise required by Code Section 48-6-1 shall be due with respect to recordation of such certificate of conversion.






Part 2 - Fair Price Requirements

§ 14-2-1110. Definitions

As used in this part, the term:

(1) "Affiliate" means a person that directly, or indirectly through one or more intermediaries, controls or is controlled by or is under common control with a specified person.

(2) "Announcement date" means the date of the first general public announcement of the proposal of the business combination.

(3) "Associate," when used to indicate a relationship with any person, means:

(A) Any corporation or organization, other than the corporation or a subsidiary of the corporation, of which such person is an officer, director, or partner or is the beneficial owner of 10 percent or more of any class of equity securities;

(B) Any trust or other estate in which such person has a beneficial interest of 10 percent or more or as to which such person serves as trustee or in a similar fiduciary capacity; and

(C) Any relative or spouse of such person, or any relative of such spouse, who has the same home as such person.

(4) "Beneficial owner" means a person shall be considered to be the beneficial owner of any equity securities:

(A) Which such person or any of such person's affiliates or associates owns, directly or indirectly;

(B) Which such person or any of such person's affiliates or associates, directly or indirectly, has:

(i) The right to acquire, whether such right is exercisable immediately or only after the passage of time, pursuant to any agreement, arrangement, or understanding or upon the exercise of conversion rights, exchange rights, warrants or options, or otherwise; or

(ii) The right to vote pursuant to any agreement, arrangement, or understanding; or

(C) Which are owned, directly or indirectly, by any other person with which such person or any of such person's affiliates or associates has any agreement, arrangement, or understanding for the purpose of acquiring, holding, voting, or disposing of equity securities; provided, however, that a person shall not be considered to be a beneficial owner of any equity securities which (i) have been tendered pursuant to a tender or exchange offer made by such person or such person's affiliates or associates until such tendered stock is accepted for purchase or exchange or (ii) such person or such person's affiliates or associates have the right to vote pursuant to any agreement, arrangement, or understanding if the agreement, arrangement, or understanding to vote such stock arises solely from a revocable proxy or consent given in response to a proxy or consent solicitation made to ten or more persons.

(5) "Business combination" means:

(A) Any merger of the corporation or any subsidiary with:

(i) Any interested shareholder; or

(ii) Any other corporation, whether or not itself an interested shareholder, which is, or after the merger would be, an affiliate of an interested shareholder that was an interested shareholder prior to the consummation of the transaction;

(B) Any share exchange with (i) any interested shareholder or (ii) any other corporation, whether or not itself an interested shareholder, which is, or after the share exchange would be, an affiliate of an interested shareholder that was an interested shareholder prior to the consummation of the transaction;

(C) Any sale, lease, transfer, or other disposition, other than in the ordinary course of business, in one transaction or in a series of transactions in any 12 month period, to any interested shareholder or any affiliate of any interested shareholder, other than the corporation or any of its subsidiaries, of any assets of the corporation or any subsidiary having, measured at the time the transaction or transactions are approved by the board of directors of the corporation, an aggregate book value as of the end of the corporation's most recently ended fiscal quarter of 10 percent or more of the net assets of the corporation as of the end of such fiscal quarter;

(D) The issuance or transfer by the corporation, or any subsidiary, in one transaction or a series of transactions in any 12 month period, of any equity securities of the corporation or any subsidiary which have an aggregate market value of 5 percent or more of the total market value of the outstanding common and preferred shares of the corporation whose shares are being issued to any interested shareholder or any affiliate of any interested shareholder, other than the corporation or any of its subsidiaries, except pursuant to the exercise of warrants or rights to purchase securities offered pro rata to all holders of the corporation's voting shares or any other method affording substantially proportionate treatment to the holders of voting shares;

(E) The adoption of any plan or proposal for the liquidation or dissolution of the corporation in which anything other than cash will be received by an interested shareholder or any affiliate of any interested shareholder; or

(F) Any reclassification of securities, including any reverse stock split, or recapitalization of the corporation, or any merger of the corporation with any of its subsidiaries, or any share exchange with any of its subsidiaries, which has the effect, directly or indirectly, in one transaction or a series of transactions in any 12 month period, of increasing by 5 percent or more the proportionate amount of the outstanding shares of any class or series of equity securities of the corporation or any subsidiary which is directly or indirectly beneficially owned by any interested shareholder or any affiliate of any interested shareholder.

(6) "Continuing director" means any member of the board of directors who is not an affiliate or associate of an interested shareholder or any of its affiliates, other than the corporation or any of its subsidiaries, and who was a director of the corporation prior to the determination date, and any successor to such continuing director who is not an affiliate or an associate of an interested shareholder or any of its affiliates, other than the corporation or its subsidiaries, and is recommended or elected by a majority of all of the continuing directors.

(7) "Control," including the terms "controlling," "controlled by," and "under common control with," means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract, or otherwise, and the beneficial ownership of shares representing 10 percent or more of the votes entitled to be cast by a corporation's voting shares shall create an irrebuttable presumption of control.

(8) "Corporation," in addition to the definition contained in Code Section 14-2-140, shall include any trust merging with a domestic corporation pursuant to Code Section 53-12-159.

(9) "Determination date" means the date on which an interested shareholder first became an interested shareholder.

(10) "Fair market value" means:

(A) In the case of securities, the highest closing sale price, during the period beginning with and including the determination date and for 29 days prior to such date, of such a security on the principal United States securities exchange registered under the Securities Exchange Act of 1934 on which such securities are listed, or, if such securities are not listed on any such exchange, the highest closing sales price or, if none is available, the average of the highest bid and asked prices reported with respect to such a security, in each case during the 30 day period referred to above, on the National Association of Securities Dealers, Inc., Automatic Quotation System, or any system then in use, or, if no such quotations are available, the fair market value on the date in question of such a security as determined in good faith at a duly called meeting of the board of directors by a majority of all of the continuing directors, or, if there are no continuing directors, by the entire board of directors; and

(B) In the case of property other than securities, the fair market value of such property on the date in question as determined in good faith at a duly called meeting of the board of directors by a majority of all of the continuing directors, or, if there are no continuing directors, by the entire board of directors of the corporation.

(11) "Interested shareholder" means any person, other than the corporation or its subsidiaries, that:

(A) Is the beneficial owner of 10 percent or more of the voting power of the outstanding voting shares of the corporation; or

(B) Is an affiliate of the corporation and, at any time within the two-year period immediately prior to the date in question, was the beneficial owner of 10 percent or more of the voting power of the then outstanding voting shares of the corporation.

For the purpose of determining whether a person is an interested shareholder, the number of voting shares deemed to be outstanding shall not include any unissued voting shares which may be issuable pursuant to any agreement, arrangement, or understanding, or upon exercise of conversion rights, warrants, or options, or otherwise.

(12) "Net assets" means the amount by which the total assets of a corporation exceed the total debts of the corporation.

(13) "Voting shares" means shares entitled to vote generally in the election of directors.



§ 14-2-1111. Additional business combination approval

In addition to any vote otherwise required by law or the articles of incorporation of the corporation, a business combination shall be:

(1) Unanimously approved by the continuing directors, provided that the continuing directors constitute at least three members of the board of directors at the time of such approval; or

(2) Recommended by at least two-thirds of the continuing directors and approved by a majority of the votes entitled to be cast by holders of voting shares, other than voting shares beneficially owned by the interested shareholder who is, or whose affiliate is, a party to the business combination.



§ 14-2-1112. "Interested shareholder" defined; exception to vote requirement of Code Section 14-2-1111

(a) As used in this Code section, the term "interested shareholder" refers to the interested shareholder which is party to, or an affiliate of which is party to, the business combination in question.

(b) The vote required by Code Section 14-2-1111 does not apply to a business combination if each of the following conditions is met:

(1) The aggregate amount of the cash, and the fair market value as of five days before the consummation of the business combination of consideration other than cash, to be received per share by holders of any class of common shares or any class or series of preferred shares in such business combination is at least equal to the highest of the following:

(A) The highest per share price, including any brokerage commissions, transfer taxes, and soliciting dealers' fees, paid by the interested shareholder for any shares of the same class or series acquired by it:

(i) Within the two-year period immediately prior to the announcement date; or

(ii) In the transaction in which it became an interested shareholder, whichever is higher;

(B) The fair market value per share of such class or series as determined on the announcement date or as determined on the determination date, whichever is higher; or

(C) In the case of shares other than common shares, the highest preferential amount per share to which the holders of shares of such class or series are entitled in the event of any voluntary or involuntary liquidation, dissolution, or winding up of the corporation, provided that this subparagraph shall only apply if the interested shareholder has acquired shares of such class or series within the two-year period immediately prior to the announcement date;

(2) The consideration to be received by holders of any class or series of outstanding shares is to be in cash or in the same form as the interested shareholder has previously paid for shares of the same class or series. If the interested shareholder has paid for shares of any class or series of shares with varying forms of consideration, the form of consideration for such class or series of shares shall be either cash or the form used to acquire the largest number of shares of such class or series previously acquired by it;

(3) After the interested shareholder has become an interested shareholder and prior to the consummation of such business combination:

(A) Unless approved by a majority of the continuing directors, there shall have been:

(i) No failure to declare and pay at the regular date therefor any full periodic dividends, whether or not cumulative, on any outstanding preferred shares of the corporation;

(ii) No reduction in the annual rate of dividends paid on any class of common shares, except as necessary to reflect any subdivision of the shares;

(iii) An increase in such annual rate of dividends as is necessary to reflect any reclassification, including any reverse share split, recapitalization, reorganization, or any similar transaction which has the effect of reducing the number of outstanding shares; and

(iv) No increase in the interested shareholder's percentage ownership of any class or series of shares of the corporation by more than 1 percent in any 12 month period;

(B) The provisions of divisions (i) and (ii) of subparagraph (A) of this paragraph shall not apply if the interested shareholder or an affiliate or associate of the interested shareholder did not vote as a director of the corporation in a manner inconsistent with divisions (i) and (ii) of subparagraph (A) of this paragraph and the interested shareholder, within ten days after any act or failure to act inconsistent with divisions (i) and (ii) of subparagraph (A) of this paragraph, notified the board of directors of the corporation in writing that the interested shareholder disapproved thereof and requested in good faith that the board of directors rectify the act or failure to act; and

(4) After the interested shareholder has become an interested shareholder, the interested shareholder has not received the benefit, directly or indirectly, except proportionately as a shareholder, of any loans, advances, guarantees, pledges, or other financial assistance or any tax credits or other tax advantages provided by the corporation or any of its subsidiaries, whether in anticipation of or in connection with such business combination or otherwise.



§ 14-2-1113. Requirements inapplicable unless specifically in corporate bylaw; repeal of bylaw; applicability of Code Section 14-2-1111

(a) The requirements of this part shall not apply to business combinations of a corporation unless the bylaws of the corporation specifically provide that all of such requirements are applicable to the corporation. Such a bylaw may be adopted at any time in the manner provided in this chapter and shall apply to any business combination approved or recommended by the board of directors after the date of the bylaw's adoption. Such a bylaw shall be irrevocable except as provided in subsection (b) of this Code section. Neither the adoption nor the failure to adopt such a bylaw shall constitute grounds for any cause of action against any of the directors of the corporation.

(b) Any bylaw adopted as provided in subsection (a) of this Code section may only be repealed by the affirmative vote of at least two-thirds of the continuing directors and a majority of the votes entitled to be cast by voting shares of the corporation, other than shares beneficially owned by any interested shareholder and affiliates and associates of any interested shareholder, in addition to any other vote required by the articles of incorporation or bylaws to amend the bylaws. Once the bylaw has been repealed in accordance with this subsection, the corporation shall not thereafter be entitled to adopt the bylaw in accordance with subsection (a) of this Code section.

(c) The requirement of Code Section 14-2-1111 shall never apply to business combinations with an interested shareholder or its affiliates if, during the three-year period immediately preceding the consummation of the business combination, the interested shareholder has not at any time during such period:

(1) Ceased to be an interested shareholder; or

(2) Increased its percentage ownership of any class or series of common or preferred shares of the corporation by more than 1 percent in any 12 month period.

(d) Nothing contained in this part shall be deemed to limit in any manner a corporation's right to include in its articles of incorporation or bylaws any provision regarding the approval of business combinations which would not otherwise be prohibited by this article.






Part 3 - Business Combinations With Interested Stockholders

§ 14-2-1131. Definitions

For purposes of this part, the definitions contained in Code Section 14-2-1110 shall be applicable with the following exceptions:

(1) For purposes of this part, "business combination" means:

(A) Any merger or consolidation of the resident domestic corporation or any subsidiary with: (i) any interested shareholder; or (ii) any other corporation, whether or not itself an interested shareholder, which is, or after the merger or consolidation would be, an affiliate of an interested shareholder that was an interested shareholder prior to the consummation of the transaction other than as a result of the interested shareholder's ownership of the resident domestic corporation's voting stock;

(B) Any sale, lease, transfer, or other disposition, other than in the ordinary course of business, in one transaction or in a series of transactions, to any interested shareholder or any affiliate or associate of any interested shareholder, other than the resident domestic corporation or any of its subsidiaries, of any assets of the resident domestic corporation or any subsidiary having, measured at the time the transaction or transactions are approved by the board of directors of the resident domestic corporation, an aggregate book value as of the end of the resident domestic corporation's most recently ended fiscal quarter of 10 percent or more of the net assets of the resident domestic corporation as of the end of such fiscal quarter;

(C) The issuance or transfer by the resident domestic corporation, or any subsidiary, in one transaction or a series of transactions, of any equity securities of the resident domestic corporation or any subsidiary which have an aggregate market value of 5 percent or more of the total market value of the outstanding common and preferred shares of the resident domestic corporation whose shares are being issued to any interested shareholder or any affiliate or associate of any interested shareholder, other than the resident domestic corporation or any of its subsidiaries, except pursuant to the exercise of warrants or rights to purchase securities offered pro rata to all holders of the resident domestic corporation's voting shares or any other method affording substantially proportionate treatment to the holders of voting shares, and except pursuant to the exercise or conversion of securities exercisable for or convertible into shares of the resident domestic corporation, or any subsidiary, which securities were outstanding prior to the time that any interested shareholder became such;

(D) The adoption of any plan or proposal for the liquidation or dissolution of the resident domestic corporation;

(E) Any reclassification of securities, including any reverse stock split, or recapitalization of the resident domestic corporation, or any merger or consolidation of the resident domestic corporation with any of its subsidiaries, which has the effect, directly or indirectly, of increasing by 5 percent or more the proportionate amount of the outstanding shares of any class or series of equity securities of the resident domestic corporation or any subsidiary which is directly or indirectly beneficially owned by any interested shareholder or any affiliate of any interested shareholder;

(F) Any receipt by the interested shareholder, or any affiliate or associate of the interested shareholder, other than in the ordinary course of business, of the benefit, directly or indirectly (except proportionately as a shareholder of the corporation), of any loans, advances, guarantees, pledges, or other financial benefits or assistance or any tax credits or other tax advantages provided by or through the resident domestic corporation or any of its subsidiaries; or

(G) Any share exchange with (i) any interested shareholder or (ii) any other corporation, whether or not itself an interested shareholder, which is, or after the share exchange would be, an affiliate of an interested shareholder that was an interested shareholder prior to the consummation of the transaction;

(2) For purposes of this part and Part 2 of this article, the presumption of "control" created by paragraph (7) of Code Section 14-2-1110 shall not apply where such person holds voting stock, in good faith and not for the purpose of circumventing this part or Part 2 of this article, as an agent, bank, broker, nominee, custodian, or trustee for one or more owners who do not individually or as a group have control of the corporation; and

(3) For purposes of this part, a "resident domestic corporation" means:

(A) An issuer of voting stock which is organized under the laws of this state and which has at least 100 beneficial owners in this state and either:

(i) Has its principal office located in this state;

(ii) Has at least 10 percent of its outstanding voting shares beneficially owned by residents of this state;

(iii) Has at least 10 percent of the holders of its outstanding voting shares beneficially owned by residents of this state; or

(iv) Owns or controls assets located in this state which represent the lesser of (I) substantially all of its assets or (II) assets having a market value of at least $25 million. For purposes of this Code section, "substantially all of the corporate assets" means either one-half of the value of the assets of the corporation or the assets of the corporation located in this state which generate more than one-half of the total revenues of the corporation, all on a consolidated basis; and

(B) For purposes of divisions (ii) and (iii) of subparagraph (A) of this paragraph, a holder of voting shares that is a corporation shall be deemed to be located in this state if such corporation is organized under the laws of this state.



§ 14-2-1132. Business combinations with interested stockholders

(a) Notwithstanding any other provision of this chapter (except for the provisions of subsection (b) of this Code section and Code Section 14-2-1133), a resident domestic corporation shall not engage in any business combination with any interested shareholder for a period of five years following the time that such shareholder became an interested shareholder, unless:

(1) Prior to such time the resident domestic corporation's board of directors approved either the business combination or the transaction which resulted in the shareholder becoming an interested shareholder;

(2) In the transaction which resulted in the shareholder becoming an interested shareholder, the interested shareholder became the beneficial owner of at least 90 percent of the voting stock of the resident domestic corporation outstanding at the time the transaction commenced, excluding for purposes of determining the number of shares outstanding those shares owned by: (A) persons who are directors or officers, their affiliates, or associates; (B) subsidiaries of the resident domestic corporation; and (C) any employee stock plan under which participants do not have the right (as determined exclusively by reference to the terms of such plan and any trust which is part of such plan) to determine confidentially the extent to which shares held under such plan will be tendered in a tender or exchange offer; or

(3) Subsequent to becoming an interested shareholder, such shareholder acquired additional shares resulting in the interested shareholder being the beneficial owner of at least 90 percent of the outstanding voting stock of the resident domestic corporation, excluding for purposes of determining the number of shares outstanding those shares owned by (A) persons who are directors or officers of the resident domestic corporation, their affiliates, or associates; (B) subsidiaries of the resident domestic corporation; and (C) any employee stock plan under which participants do not have the right (as determined exclusively by reference to the terms of such plan and any trust which is part of such plan) to determine confidentially the extent to which shares held under such plan will be tendered in a tender or exchange offer, and the business combination was approved at an annual or special meeting of shareholders by the holders of a majority of the voting stock entitled to vote thereon, excluding from said vote, for the purpose of this paragraph only, the voting stock beneficially owned by the interested shareholder or by (A) persons who are directors or officers of the resident domestic corporation, their affiliates, or associates; (B) subsidiaries of the resident domestic corporation; and (C) any employee stock plan under which participants do not have the right (as determined exclusively by reference to the terms of such plan and any trust which is part of such plan) to determine confidentially the extent to which shares held under such plan will be tendered in a tender or exchange offer.

(b) The restrictions contained in this Code section shall not apply if a shareholder: (1) becomes an interested shareholder inadvertently; (2) as soon as practicable divests sufficient shares so that the shareholder ceases to be an interested shareholder; and (3) would not, at any time within the five-year period immediately prior to a business combination between the resident domestic corporation and such shareholder, have been an interested shareholder but for the inadvertent acquisition.



§ 14-2-1133. Inapplicability of requirements of this article unless specifically provided by corporate bylaw; repeal of bylaw; adoption of other provisions

(a) The requirements of this part shall not apply to business combinations with interested shareholders unless the bylaws of the resident domestic corporation specifically provide that all of such requirements are applicable to the resident domestic corporation. Such a bylaw may be adopted at any time in the manner provided in this chapter and shall apply to any business combination with an interested shareholder after the date of the bylaw's adoption, provided that such bylaw shall not apply to restrict a business combination between the corporation and an interested shareholder of the resident domestic corporation if the interested shareholder became such prior to the effective date of the bylaw. Such a bylaw shall be irrevocable except as provided in subsection (b) of this Code section. Neither the adoption nor the failure to adopt such a bylaw shall constitute grounds for any cause of action against any of the directors of the resident domestic corporation.

(b) Any bylaw adopted as provided in subsection (a) of this Code section may only be repealed by the affirmative vote of at least two-thirds of the continuing directors and a majority of the votes entitled to be cast by voting shares of the resident domestic corporation, other than shares beneficially owned by an interested shareholder, in addition to any other vote required by the articles of incorporation or bylaws to amend the bylaws. Any action to repeal any bylaw in accordance with this subsection shall not be effective until 18 months after the shareholder vote to effect such repeal and shall not apply to any business combination between such resident domestic corporation and any person who became an interested shareholder of such resident domestic corporation on or prior to such repeal. Once the bylaw has been repealed in accordance with this subsection, the resident domestic corporation shall not thereafter be entitled to adopt the bylaw in accordance with subsection (a) of this Code section.

(c) Nothing contained in this part shall be deemed to limit in any manner a resident domestic corporation's right to include in its articles of incorporation or bylaws any provision regarding the approval of business combinations which would not otherwise be prohibited by this chapter.

(d) Nothing contained in this part shall be construed to alter in any manner the rights of a resident domestic corporation to adopt a bylaw pursuant to Code Section 14-2-1113. The requirements of any bylaw adopted under this part will be in addition to the requirements of any bylaw adopted pursuant to Part 2 of this article.

(e) Nothing contained in Part 2 of this article shall be construed to alter in any manner the rights of a resident domestic corporation to adopt a bylaw pursuant to this Code section. The requirements of any bylaw adopted under Part 2 of this article will be in addition to the requirements of any bylaw adopted pursuant to this part.









Article 12 - Sale of Assets

§ 14-2-1201. Sale and mortgage of assets not requiring shareholder approval

(a) As used in this Code section, the term "insolvent" means:

(1) The corporation would not be able to pay its debts as they become due in the usual course of business; or

(2) The corporation's total assets would be less than the sum of its total liabilities.

(b) A corporation may, on the terms and conditions and for the consideration determined by the board of directors:

(1) Sell, lease, exchange, or otherwise dispose of all or substantially all of its property if:

(A) The corporation is insolvent and a sale for cash or its equivalent is deemed advisable by the board to meet the liabilities of the corporation; or

(B) The corporation was incorporated for the purpose of liquidating such property and assets;

(2) Mortgage, pledge, dedicate to the repayment of indebtedness, whether with or without recourse, or otherwise encumber any or all of its property whether or not in the usual and regular course of business;

(3) Transfer any or all of its property to a corporation all the shares of which are owned by the corporation; or

(4) Sell, lease, exchange, or otherwise dispose of less than all or substantially all of its property. Assets shall be deemed to be less than substantially all of a corporation's property if the fair value of the assets as of the date of the most recent available financial information does not exceed two-thirds of the fair value of all of the assets of the corporation, and the annual revenues of the corporation for the most recent fiscal year for which such financial information is available represented or produced by such assets do not exceed two-thirds of the total revenues of the corporation for that period. This subsection is intended merely to create an irrebuttable presumption with respect to transactions described in this subsection and shall not create any inference that the sale of assets exceeding the amounts described in this subsection is the sale of substantially all of the property of the corporation.

(c) Unless the articles of incorporation require it, approval by the shareholders of a transaction described in subsection (b) of this Code section is not required.



§ 14-2-1202. Sale of assets requiring shareholder approval

(a) A corporation may sell, lease, exchange, or otherwise dispose of all or substantially all of its property (with or without the good will), otherwise than pursuant to Code Section 14-2-1201, on the terms and conditions and for the consideration determined by the corporation's board of directors, if the board of directors proposes and its shareholders approve the proposed transaction.

(b) For a transaction to be authorized:

(1) The board of directors shall also transmit to the shareholders a recommendation that the shareholders approve the proposed disposition, unless the board of directors makes a determination that, because of conflicts of interest or other special circumstances, it should either refrain from making such a recommendation or recommend that the shareholders reject or vote against the plan, in which case the board of directors shall transmit to the shareholders the basis for such determination; and

(2) The shareholders entitled to vote must approve the transaction.

(c) The board of directors may condition its submission of the proposed transaction, the effectiveness of the proposed transaction, or both on any basis.

(d) The corporation shall notify each shareholder entitled to vote of the proposed shareholders' meeting in accordance with Code Section 14-2-705. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the sale, lease, exchange, or other disposition of all or substantially all of the property of the corporation and contain or be accompanied by a description of the transaction.

(e) Unless the articles of incorporation, the bylaws, or the board of directors (acting pursuant to subsection (c) of this Code section) require a greater vote or a vote by voting groups, the transaction to be authorized must be approved by a majority of all the votes entitled to be cast on the transaction.

(f) After a sale, lease, exchange, or other disposition of property is authorized, the transaction may be abandoned (subject to any contractual rights) without further shareholder action.

(g) A transaction that constitutes a distribution is governed by Code Section 14-2-640 and not by this Code section.






Article 13 - Dissenters' Rights

Part 1 - Right to Dissent and Obtain Payment for Shares

§ 14-2-1301. Definitions

As used in this article, the term:

(1) "Beneficial shareholder" means the person who is a beneficial owner of shares held in a voting trust or by a nominee as the record shareholder.

(2) "Corporate action" means the transaction or other action by the corporation that creates dissenters' rights under Code Section 14-2-1302.

(3) "Corporation" means the issuer of shares held by a dissenter before the corporate action, or the surviving or acquiring corporation by merger or share exchange of that issuer.

(4) "Dissenter" means a shareholder who is entitled to dissent from corporate action under Code Section 14-2-1302 and who exercises that right when and in the manner required by Code Sections 14-2-1320 through 14-2-1327.

(5) "Fair value," with respect to a dissenter's shares, means the value of the shares immediately before the effectuation of the corporate action to which the dissenter objects, excluding any appreciation or depreciation in anticipation of the corporate action.

(6) "Interest" means interest from the effective date of the corporate action until the date of payment, at a rate that is fair and equitable under all the circumstances.

(7) "Record shareholder" means the person in whose name shares are registered in the records of a corporation or the beneficial owner of shares to the extent of the rights granted by a nominee certificate on file with a corporation.

(8) "Shareholder" means the record shareholder or the beneficial shareholder.



§ 14-2-1302. Right to dissent

(a) A record shareholder of the corporation is entitled to dissent from, and obtain payment of the fair value of his or her shares in the event of, any of the following corporate actions:

(1) Consummation of a plan of merger to which the corporation is a party:

(A) If approval of the shareholders of the corporation is required for the merger by Code Section 14-2-1103 or the articles of incorporation and the shareholder is entitled to vote on the merger, unless:

(i) The corporation is merging into a subsidiary corporation pursuant to Code Section 14-2-1104;

(ii) Each shareholder of the corporation whose shares were outstanding immediately prior to the effective time of the merger shall receive a like number of shares of the surviving corporation, with designations, preferences, limitations, and relative rights identical to those previously held by each shareholder; and

(iii) The number and kind of shares of the surviving corporation outstanding immediately following the effective time of the merger, plus the number and kind of shares issuable as a result of the merger and by conversion of securities issued pursuant to the merger, shall not exceed the total number and kind of shares of the corporation authorized by its articles of incorporation immediately prior to the effective time of the merger; or

(B) If the corporation is a subsidiary that is merged with its parent under Code Section 14-2-1104;

(2) Consummation of a plan of share exchange to which the corporation is a party as the corporation whose shares will be acquired, if the shareholder is entitled to vote on the plan;

(3) Consummation of a sale or exchange of all or substantially all of the property of the corporation if a shareholder vote is required on the sale or exchange pursuant to Code Section 14-2-1202, but not including a sale pursuant to court order or a sale for cash pursuant to a plan by which all or substantially all of the net proceeds of the sale will be distributed to the shareholders within one year after the date of sale;

(4) An amendment of the articles of incorporation with respect to a class or series of shares that reduces the number of shares of a class or series owned by the shareholder to a fraction of a share if the fractional share so created is to be acquired for cash under Code Section 14-2-604; or

(5) Any corporate action taken pursuant to a shareholder vote to the extent that Article 9 of this chapter, the articles of incorporation, bylaws, or a resolution of the board of directors provides that voting or nonvoting shareholders are entitled to dissent and obtain payment for their shares.

(b) A shareholder entitled to dissent and obtain payment for his or her shares under this article may not challenge the corporate action creating his or her entitlement unless the corporate action fails to comply with procedural requirements of this chapter or the articles of incorporation or bylaws of the corporation or the vote required to obtain approval of the corporate action was obtained by fraudulent and deceptive means, regardless of whether the shareholder has exercised dissenter's rights.

(c) Notwithstanding any other provision of this article, there shall be no right of dissent in favor of the holder of shares of any class or series which, at the record date fixed to determine the shareholders entitled to receive notice of and to vote at a meeting at which a plan of merger or share exchange or a sale or exchange of property or an amendment of the articles of incorporation is to be acted on, were either listed on a national securities exchange or held of record by more than 2,000 shareholders, unless:

(1) In the case of a plan of merger or share exchange, any holders of shares of the class or series are required under the plan of merger or share exchange to accept for their shares:

(A) Anything except shares of the surviving corporation or another publicly held corporation which at the effective date of the merger or share exchange are either listed on a national securities exchange or held of record by more than 2,000 shareholders, except for scrip or cash payments in lieu of fractional shares; or

(B) Any shares of the surviving corporation or another publicly held corporation which at the effective date of the merger or share exchange are either listed on a national securities exchange or held of record by more than 2,000 shareholders that are different, in type or exchange ratio per share, from the shares to be provided or offered to any other holder of shares of the same class or series of shares in exchange for such shares; or

(2) The articles of incorporation or a resolution of the board of directors approving the transaction provides otherwise.



§ 14-2-1303. Dissent by nominees and beneficial owners

A record shareholder may assert dissenters' rights as to fewer than all the shares registered in his name only if he dissents with respect to all shares beneficially owned by any one beneficial shareholder and notifies the corporation in writing of the name and address of each person on whose behalf he asserts dissenters' rights. The rights of a partial dissenter under this Code section are determined as if the shares as to which he dissents and his other shares were registered in the names of different shareholders.






Part 2 - Procedure for Exercise of Dissenters' Rights

§ 14-2-1320. Notice of dissenters' rights

(a) If proposed corporate action creating dissenters' rights under Code Section 14-2-1302 is submitted to a vote at a shareholders' meeting, the meeting notice must state that shareholders are or may be entitled to assert dissenters' rights under this article and be accompanied by a copy of this article.

(b) If corporate action creating dissenters' rights under Code Section 14-2-1302 is taken without a vote of shareholders, the corporation shall notify in writing all shareholders entitled to assert dissenters' rights that the action was taken and send them the dissenters' notice described in Code Section 14-2-1322 no later than ten days after the corporate action was taken.



§ 14-2-1321. Notice of intent to demand payment

(a) If proposed corporate action creating dissenters' rights under Code Section 14-2-1302 is submitted to a vote at a shareholders' meeting, a record shareholder who wishes to assert dissenters' rights:

(1) Must deliver to the corporation before the vote is taken written notice of his intent to demand payment for his shares if the proposed action is effectuated; and

(2) Must not vote his shares in favor of the proposed action.

(b) A record shareholder who does not satisfy the requirements of subsection (a) of this Code section is not entitled to payment for his shares under this article.



§ 14-2-1322. Dissenters' notice

(a) If proposed corporate action creating dissenters' rights under Code Section 14-2-1302 is authorized at a shareholders' meeting, the corporation shall deliver a written dissenters' notice to all shareholders who satisfied the requirements of Code Section 14-2-1321.

(b) The dissenters' notice must be sent no later than ten days after the corporate action was taken and must:

(1) State where the payment demand must be sent and where and when certificates for certificated shares must be deposited;

(2) Inform holders of uncertificated shares to what extent transfer of the shares will be restricted after the payment demand is received;

(3) Set a date by which the corporation must receive the payment demand, which date may not be fewer than 30 nor more than 60 days after the date the notice required in subsection (a) of this Code section is delivered; and

(4) Be accompanied by a copy of this article.



§ 14-2-1323. Duty to demand payment

(a) A record shareholder sent a dissenters' notice described in Code Section 14-2-1322 must demand payment and deposit his certificates in accordance with the terms of the notice.

(b) A record shareholder who demands payment and deposits his shares under subsection (a) of this Code section retains all other rights of a shareholder until these rights are canceled or modified by the taking of the proposed corporate action.

(c) A record shareholder who does not demand payment or deposit his share certificates where required, each by the date set in the dissenters' notice, is not entitled to payment for his shares under this article.



§ 14-2-1324. Share restrictions

(a) The corporation may restrict the transfer of uncertificated shares from the date the demand for their payment is received until the proposed corporate action is taken or the restrictions released under Code Section 14-2-1326.

(b) The person for whom dissenters' rights are asserted as to uncertificated shares retains all other rights of a shareholder until these rights are canceled or modified by the taking of the proposed corporate action.



§ 14-2-1325. Offer of payment

(a) Except as provided in Code Section 14-2-1327, within ten days of the later of the date the proposed corporate action is taken or receipt of a payment demand, the corporation shall by notice to each dissenter who complied with Code Section 14-2-1323 offer to pay to such dissenter the amount the corporation estimates to be the fair value of his or her shares, plus accrued interest.

(b) The offer of payment must be accompanied by:

(1) The corporation's balance sheet as of the end of a fiscal year ending not more than 16 months before the date of payment, an income statement for that year, a statement of changes in shareholders' equity for that year, and the latest available interim financial statements, if any;

(2) A statement of the corporation's estimate of the fair value of the shares;

(3) An explanation of how the interest was calculated;

(4) A statement of the dissenter's right to demand payment under Code Section 14-2-1327; and

(5) A copy of this article.

(c) If the shareholder accepts the corporation's offer by written notice to the corporation within 30 days after the corporation's offer or is deemed to have accepted such offer by failure to respond within said 30 days, payment for his or her shares shall be made within 60 days after the making of the offer or the taking of the proposed corporate action, whichever is later.



§ 14-2-1326. Failure to take action

(a) If the corporation does not take the proposed action within 60 days after the date set for demanding payment and depositing share certificates, the corporation shall return the deposited certificates and release the transfer restrictions imposed on uncertificated shares.

(b) If, after returning deposited certificates and releasing transfer restrictions, the corporation takes the proposed action, it must send a new dissenters' notice under Code Section 14-2-1322 and repeat the payment demand procedure.



§ 14-2-1327. Procedure if shareholder dissatisfied with payment or offer

(a) A dissenter may notify the corporation in writing of his own estimate of the fair value of his shares and amount of interest due, and demand payment of his estimate of the fair value of his shares and interest due, if:

(1) The dissenter believes that the amount offered under Code Section 14-2-1325 is less than the fair value of his shares or that the interest due is incorrectly calculated; or

(2) The corporation, having failed to take the proposed action, does not return the deposited certificates or release the transfer restrictions imposed on uncertificated shares within 60 days after the date set for demanding payment.

(b) A dissenter waives his or her right to demand payment under this Code section and is deemed to have accepted the corporation's offer unless he or she notifies the corporation of his or her demand in writing under subsection (a) of this Code section within 30 days after the corporation offered payment for his or her shares, as provided in Code Section 14-2-1325.

(c) If the corporation does not offer payment within the time set forth in subsection (a) of Code Section 14-2-1325:

(1) The shareholder may demand the information required under subsection (b) of Code Section 14-2-1325, and the corporation shall provide the information to the shareholder within ten days after receipt of a written demand for the information; and

(2) The shareholder may at any time, subject to the limitations period of Code Section 14-2-1332, notify the corporation of his own estimate of the fair value of his shares and the amount of interest due and demand payment of his estimate of the fair value of his shares and interest due.






Part 3 - Judicial Appraisal of Shares

§ 14-2-1330. Court action

(a) If a demand for payment under Code Section 14-2-1327 remains unsettled, the corporation shall commence a proceeding within 60 days after receiving the payment demand and petition the court to determine the fair value of the shares and accrued interest. If the corporation does not commence the proceeding within the 60 day period, it shall pay each dissenter whose demand remains unsettled the amount demanded.

(b) The corporation shall commence the proceeding, which shall be a nonjury equitable valuation proceeding, in the superior court of the county where a corporation's registered office is located. If the surviving corporation is a foreign corporation without a registered office in this state, it shall commence the proceeding in the county in this state where the registered office of the domestic corporation merged with or whose shares were acquired by the foreign corporation was located.

(c) The corporation shall make all dissenters, whether or not residents of this state, whose demands remain unsettled parties to the proceeding, which shall have the effect of an action quasi in rem against their shares. The corporation shall serve a copy of the petition in the proceeding upon each dissenting shareholder who is a resident of this state in the manner provided by law for the service of a summons and complaint, and upon each nonresident dissenting shareholder either by registered or certified mail or statutory overnight delivery or by publication, or in any other manner permitted by law.

(d) The jurisdiction of the court in which the proceeding is commenced under subsection (b) of this Code section is plenary and exclusive. The court may appoint one or more persons as appraisers to receive evidence and recommend decision on the question of fair value. The appraisers have the powers described in the order appointing them or in any amendment to it. Except as otherwise provided in this chapter, Chapter 11 of Title 9, known as the "Georgia Civil Practice Act," applies to any proceeding with respect to dissenters' rights under this chapter.

(e) Each dissenter made a party to the proceeding is entitled to judgment for the amount which the court finds to be the fair value of his shares, plus interest to the date of judgment.



§ 14-2-1331. Court costs and counsel fees

(a) The court in an appraisal proceeding commenced under Code Section 14-2-1330 shall determine all costs of the proceeding, including the reasonable compensation and expenses of appraisers appointed by the court, but not including fees and expenses of attorneys and experts for the respective parties. The court shall assess the costs against the corporation, except that the court may assess the costs against all or some of the dissenters, in amounts the court finds equitable, to the extent the court finds the dissenters acted arbitrarily, vexatiously, or not in good faith in demanding payment under Code Section 14-2-1327.

(b) The court may also assess the fees and expenses of attorneys and experts for the respective parties, in amounts the court finds equitable:

(1) Against the corporation and in favor of any or all dissenters if the court finds the corporation did not substantially comply with the requirements of Code Sections 14-2-1320 through 14-2-1327; or

(2) Against either the corporation or a dissenter, in favor of any other party, if the court finds that the party against whom the fees and expenses are assessed acted arbitrarily, vexatiously, or not in good faith with respect to the rights provided by this article.

(c) If the court finds that the services of attorneys for any dissenter were of substantial benefit to other dissenters similarly situated, and that the fees for those services should not be assessed against the corporation, the court may award to these attorneys reasonable fees to be paid out of the amounts awarded the dissenters who were benefited.



§ 14-2-1332. Limitation of actions

No action by any dissenter to enforce dissenters' rights shall be brought more than three years after the corporate action was taken, regardless of whether notice of the corporate action and of the right to dissent was given by the corporation in compliance with the provisions of Code Section 14-2-1320 and Code Section 14-2-1322.









Article 14 - Dissolution

Part 1 - Voluntary Dissolution

§ 14-2-1401. Dissolution by incorporators or initial directors

A majority of the incorporators or initial directors of a corporation that has not issued shares or has not commenced business may dissolve the corporation by delivering to the Secretary of State for filing articles of dissolution that set forth:

(1) The name of the corporation;

(2) The date of its incorporation;

(3) Either that:

(A) None of the corporation's shares has been issued; or

(B) The corporation has not commenced business;

(4) That no debt of the corporation remains unpaid;

(5) That the net assets of the corporation remaining after winding up have been distributed to the shareholders, if shares were issued; and

(6) That a majority of the incorporators or initial directors authorized the dissolution.



§ 14-2-1402. Dissolution by board of directors and shareholders

(a) A corporation's board of directors may propose dissolution for submission to the shareholders.

(b) For a proposal to dissolve to be adopted:

(1) The board of directors shall also transmit to the shareholders a recommendation that the shareholders approve the proposed dissolution, unless the board of directors makes the recommendation that because of conflicts of interest or other special circumstances, it should either refrain from making such a recommendation or recommend that the shareholders reject or vote against dissolution, in which case the board of directors shall transmit to the shareholders the basis for such determination; and

(2) The shareholders entitled to vote must approve the proposal to dissolve as provided in subsection (e) of this Code section.

(c) The board of directors may condition its submission of the proposal for dissolution on any basis.

(d) The corporation shall notify each shareholder entitled to vote of the proposed shareholders' meeting in accordance with Code Section 14-2-705. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider dissolving the corporation.

(e) Unless the articles of incorporation or the board of directors (acting pursuant to subsection (c) of this Code section) requires a greater vote or a vote by voting groups, the proposal to dissolve to be adopted must be approved by a majority of all the votes entitled to be cast on that proposal.



§ 14-2-1403. Notice of intent to dissolve

Upon approval of a proposal for dissolution pursuant to Code Section 14-2-1402, the corporation shall begin dissolution by delivering to the Secretary of State for filing a notice of intent to dissolve setting forth:

(1) The name of the corporation;

(2) The date dissolution was authorized;

(3) If shareholder approval was required for dissolution, a statement that dissolution was duly approved by the shareholders in accordance with Code Section 14-2-1402.



§ 14-2-1403.1. Publication of notice of intent to dissolve

(a) Together with the notice of intent to dissolve provided for in Code Section 14-2-1403, the corporation shall deliver to the Secretary of State an undertaking (which may appear in the notice of intent to dissolve or be set forth in a letter or other instrument executed by an officer or any person authorized to act on behalf of such corporation) that the request for publication of a notice of intent to voluntarily dissolve the corporation and payment therefor will be made as required by subsection (b) of this Code section.

(b) No later than the next business day after filing the notice of intent to dissolve provided for in Code Section 14-2-1403, the corporation shall mail or deliver to the publisher of a newspaper which is the official organ of the county where the registered office of the corporation is located or which is a newspaper of general circulation published within such county whose most recently published annual statement of ownership and circulation reflects a minimum of 60 percent paid circulation a request to publish a notice in substantially the following form:

"NOTICE OF INTENT TO VOLUNTARILY DISSOLVE A CORPORATION

Notice is given that a notice of intent to dissolve (name of

corporation), a Georgia corporation with its registered office at

(address of registered office), has been delivered to the

Secretary of State for filing in accordance with the Georgia Business

Corporation Code."

The notice may also include the information specified in Code Section 14-2-1407. The request for publication of the notice shall be accompanied by a check, draft, or money order in the amount of $40.00 in payment of the cost of publication. The notice shall be published once a week for two consecutive weeks commencing within ten days after receipt of the notice by the newspaper. Failure on the part of the corporation to mail or deliver the notice or payment therefor or failure on the part of the newspaper to publish the notice in compliance with this subsection shall not invalidate the dissolution of the corporation.



§ 14-2-1404. Revocation of dissolution proceedings

(a) A corporation may revoke its dissolution proceedings at any time prior to the filing of articles of dissolution.

(b) Revocation of dissolution proceedings must be authorized in the same manner as the dissolution was authorized unless that authorization permitted revocation by action by the board of directors alone, in which event the board of directors may revoke the dissolution without shareholder action.

(c) After the revocation of dissolution proceedings is authorized, the corporation may revoke the dissolution proceedings by delivering to the Secretary of State for filing a notice of revocation of intent to dissolve, together with a copy of its notice of intent to dissolve, that sets forth:

(1) The name of the corporation;

(2) The date that the revocation of dissolution proceedings was authorized;

(3) If the corporation's board of directors or incorporators revoked the dissolution proceedings, a statement to that effect;

(4) If the corporation's board of directors revoked the dissolution proceedings authorized by the shareholders, a statement that revocation was permitted by action by the board of directors alone pursuant to that authorization; and

(5) If shareholder action was required to revoke the dissolution proceedings, the information required by paragraph (3) of Code Section 14-2-1403.

(d) Revocation of dissolution proceedings is effective when a notice of revocation of intent to dissolve is filed.

(e) When the revocation of dissolution proceedings is effective, it relates back to and takes effect as of the effective date of the filing of the notice of intent to dissolve and the corporation resumes carrying on its business as if dissolution proceedings had never occurred.



§ 14-2-1405. Effect of notice of intent to dissolve

A corporation that has filed a notice of intent to dissolve continues its corporate existence but may not carry on any business except that appropriate to wind up and liquidate its business and affairs, including:

(1) Collecting its assets;

(2) Disposing of its properties that will not be distributed in kind to its shareholders;

(3) Discharging or making provision for discharging its liabilities;

(4) Distributing its remaining property among its shareholders according to their interests; and

(5) Doing every other act necessary to wind up and liquidate its business and affairs.



§ 14-2-1406. Known claims against corporation in dissolution

(a) A corporation that has filed a notice of intent to dissolve may dispose of the known claims against it by following the procedure described in this Code section.

(b) The corporation in dissolution shall notify its known claimants in writing of the dissolution proceedings at any time after the filing of the notice of intent to dissolve. The written notice must:

(1) Describe information that must be included in a claim;

(2) Provide a mailing address where a claim may be sent;

(3) State the deadline, which may not be less than six months from the effective date of the written notice, by which the dissolved corporation must receive the claim;

(4) State that the claim will be barred if not received by the deadline; and

(5) State that the corporation will give notice of acceptance or rejection of all claims that are received in timely fashion within six months of the deadline for receipt of claims.

(c) A claim against a corporation in dissolution is barred:

(1) If a claimant who was given written notice under subsection (b) of this Code section does not deliver the claim to the dissolved corporation by the deadline; or

(2) If a claimant whose claim was rejected by the dissolved corporation does not commence a proceeding to enforce the claim within one year from the effective date of the rejection notice.

(d) For purposes of this Code section, the term "claim" does not include a contingent liability or a claim based on an event occurring after the filing of the notice of intent to dissolve.



§ 14-2-1407. Unknown claims against corporation in dissolution

(a) A corporation that has filed a notice of intent to dissolve may include in the notice of its intent to dissolve published under Code Section 14-2-1403.1 a request that persons with claims against the corporation present them in accordance with subsection (b) of this Code section.

(b) The request must:

(1) Describe the information that must be included in a claim and provide a mailing address where the claim may be sent; and

(2) State that, except for claims that are contingent at the time of the filing of the notice of intent to dissolve or that arise after the filing of the notice of intent to dissolve, a claim against the corporation not otherwise barred will be barred unless a proceeding to enforce the claim is commenced within two years after the publication of the notice.

(c) If a corporation that has filed a notice of intent to dissolve publishes a newspaper notice containing the information specified in subsection (b) of this Code section, all claims not otherwise barred will be barred unless the claimant commences a proceeding to enforce the claim against the dissolved corporation within two years after the publication date of the newspaper notice except:

(1) Claims that are contingent at the time of the filing of the notice of intent to dissolve; and

(2) Claims that arise after the filing of the notice of intent to dissolve.

(d) If a corporation in dissolution publishes a newspaper notice containing the information specified in subsection (b) of this Code section, a claim not otherwise barred of a claimant whose claim is contingent or based on an event occurring after the filing of the notice of intent to dissolve is barred against the corporation, its shareholders, officers, and directors unless the claimant commences a proceeding to enforce the claim against the dissolved corporation within two years after the date of filing of articles of dissolution or five years after the date of publication in accordance with subsection (b) of this Code section, whichever is later.

(e) Subject to the provisions of this Code section, a claim against a corporation in dissolution or against a dissolved corporation may be enforced under this Code section:

(1) Against the corporation, to the extent of its undistributed assets; or

(2) If the assets have been distributed in liquidation, against a shareholder of the corporation to the extent of his pro rata share of the claim or the corporate assets distributed to him in liquidation, whichever is less, but a shareholder's total liability for all claims under this Code section may not exceed the total amount of assets distributed to him.



§ 14-2-1408. Articles of dissolution

(a) If a notice of intent to dissolve under Code Section 14-2-1403 has not been revoked, when all known debts, liabilities, and obligations of the corporation have been paid and discharged, or adequate provision made therefor, the corporation may dissolve by delivering to the Secretary of State for filing articles of dissolution setting forth:

(1) The name of the corporation;

(2) The date on which a notice of intent to dissolve was filed and a statement that it has not been revoked;

(3) A statement that all known debts, liabilities, and obligations of the corporation have been paid and discharged, or that adequate provision has been made therefor;

(4) A statement that all remaining property and assets of the corporation have been distributed among its shareholders in accordance with their respective rights and interests, or that adequate provision has been made therefor, or that such property and assets have been deposited with the Office of the State Treasurer as provided in Code Section 14-2-1440; and

(5) A statement that there are no actions pending against the corporation in any court, or that adequate provision has been made for the satisfaction of any judgment, order, or decree which may be entered against it in any pending action.

(b) Upon filing of articles of dissolution the corporation shall cease to exist, except for the purpose of actions or other proceedings, which may be brought against the corporation by service upon any of its last executive officers named in its last annual registration, and except for such actions as the shareholders, directors, and officers take to protect any remedy, right, or claim on behalf of the corporation, or to defend, compromise, or settle any claim against the corporation, all of which may proceed in the corporate name.

(c) Deeds or other transfer instruments requiring execution after the dissolution of a corporation may be signed by any two of the last officers or directors of the corporation and shall operate to convey the interest of the corporation in the real estate or other property described.



§ 14-2-1409. Revival of corporation after dissolution by expiration of period of duration

(a) A corporation that has been dissolved by the expiration of its period of duration but which has continued in business notwithstanding the expiration, may revive its corporate existence by amending its articles of incorporation at any time during a period of ten years immediately following the expiration date fixed by the articles of incorporation, so as to extend its period of duration.

(b) If a corporation whose period of duration has expired has failed to revive its corporate existence within ten years of the expiration date fixed by its articles of incorporation as provided in subsection (a) of this Code section, the corporation may thereafter revive its corporate existence by amending its articles of incorporation so as to extend its period of duration at any time during the period beginning ten years, and ending 20 years, immediately following the expiration date fixed by its articles of incorporation and filing with the Secretary of State an affidavit attested by one or more of its officers or directors, stating as follows:

(1) That the corporation has continued in business, notwithstanding the expiration of its period of duration, at all times since the expiration date fixed by its articles of incorporation;

(2) That the corporation has not been disqualified from making distributions for the reasons set out in subsection (c) of Code Section 14-2-640 since such expiration date; and

(3) That the revival will not injure the corporation's shareholders, creditors, or the public.

(c) As of the effective date of the amendment of articles of incorporation pursuant to subsection (a) or (b) of this Code section, the corporate existence shall be deemed to have continued without interruption from the former expiration date. If, during the period between expiration and revival, the name of the corporation has been assumed, reserved, or registered by any other person or corporation, the revived corporation shall not engage in business until it has amended its articles of incorporation to change its name.



§ 14-2-1410. Preservation of remedies of dissolved corporations

The dissolution of a corporation in any manner, except by a decree of the superior court when the court has supervised the liquidation of the assets and business of the corporation as provided in Code Sections 14-2-1430 through 14-2-1433, shall not take away or impair any remedy available to such corporation, its directors, officers, or shareholders for any right or claim existing prior to such dissolution if action or other proceeding thereon is pending on the date of such dissolution or is commenced within two years after the date of such dissolution. Any such action or proceeding by the corporation may be prosecuted by the corporation in its corporate name. The shareholders, directors, and officers shall have power to take such corporate or other action as shall be appropriate to protect such remedy, right, or claim.






Part 2 - Administrative Dissolution

§ 14-2-1420. Grounds for administrative dissolution

The Secretary of State may commence a proceeding under Code Section 14-2-1421 to dissolve a corporation administratively if:

(1) The state revenue commissioner has certified to the Secretary of State that the corporation has failed to file a license or occupation tax return and that a period of one year has expired since the last day permitted for timely filing without the filing and payment of all required license and occupation taxes and penalties by the corporation; provided, however, that dissolution proceedings shall be stayed so long as the corporation is contesting, in good faith, in any appropriate proceeding, the alleged grounds for dissolution;

(2) The corporation does not deliver its annual registration to the Secretary of State, together with all required fees and penalties, within 60 days after it is due;

(3) The corporation is without a registered agent or registered office in this state for 60 days or more;

(4) The corporation does not notify the Secretary of State within 60 days that its registered agent or registered office has been changed, that its registered agent has resigned, or that its registered office has been discontinued;

(5) The corporation pays a fee as required to be collected by the Secretary of State pursuant to the Code by a check or some other form of payment which is dishonored and the corporation or its incorporator or its agent does not submit payment for said dishonored payment within 60 days from notice of nonpayment issued by the Secretary of State; or

(6) Any notice which is required to be published by Code Section 14-2-201.1, 14-2-1006.1, 14-2-1105.1, or 14-2-1403.1 has not been published.



§ 14-2-1421. Procedure for and effect of administrative dissolution

(a) If the Secretary of State determines that one or more grounds exist under Code Section 14-2-1420 for dissolving a corporation, he shall provide the corporation with written notice of his determination by mailing a copy of the notice, first-class mail, to the corporation at the last known address of its principal office or to the registered agent.

(b) If the corporation does not correct each ground for dissolution or demonstrate to the reasonable satisfaction of the Secretary of State that each ground determined by the Secretary of State does not exist within 60 days after notice is provided to the corporation, the Secretary of State shall administratively dissolve the corporation by signing a certificate of dissolution that recites the ground or grounds for dissolution and its effective date. The Secretary of State shall file the original of the certificate.

(c) A corporation administratively dissolved continues its corporate existence but may not carry on any business except that necessary to wind up and liquidate its business and affairs under Code Section 14-2-1405. Winding up the business of a corporation administratively dissolved may include the corporation's proceeding, at any time after the effective date of the administrative dissolution, (1) in accordance with Code Section 14-2-1406 to notify known claimants, and (2) to mail or deliver, with accompanying payment of the cost of publication, a notice containing the information specified in subsection (b) of Code Section 14-2-1407 for publication in accordance with subsection (b) of Code Section 14-2-1403.1. Upon such notice, claims against the administratively dissolved corporation will be limited as specified in Code Sections 14-2-1406 and 14-2-1407, respectively.

(d) The administrative dissolution of a corporation does not terminate the authority of its registered agent.



§ 14-2-1422. Reinstatement following administrative dissolution

(a) A corporation administratively dissolved under Code Section 14-2-1421 may apply to the Secretary of State for reinstatement within five years after the effective date of such dissolution. The application shall:

(1) Recite the name of the corporation and the effective date of its administrative dissolution;

(2) State that the ground or grounds for dissolution either did not exist or have been eliminated;

(3) Either be executed by the registered agent or an officer, director, or shareholder of the corporation, in each case as set forth in the most recent annual registration of the corporation filed with the Secretary of State, or be accompanied by a notarized statement, executed by a person who was an officer, director, or shareholder, or an heir, successor, or assign of a person who was an officer, director, or shareholder, of the corporation at the time that the corporation was administratively dissolved, stating that such person or decedent was an officer, director, or shareholder of the corporation at the time of administrative dissolution and such person has knowledge of and assents to the application for reinstatement;

(4) Contain a statement by the corporation reciting that all taxes owed by the corporation have been paid; and

(5) Be accompanied by the fee required for the application for reinstatement contained in Code Section 14-2-122.

(b) The Secretary of State shall reserve the name of a corporation administratively dissolved under Code Section 14-2-1421 for such corporation's specific use for a period of five years after the effective date of the dissolution or until the corporation is reinstated, whichever is sooner.

(c) If the Secretary of State determines that the application contains the information required by subsection (a) of this Code section and that the information is correct, the Secretary of State shall prepare a certificate of reinstatement that recites his or her determination and the effective date of reinstatement, file the original of the certificate, and serve a copy on the corporation under Code Section 14-2-504.

(d) When the reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative dissolution and the corporation resumes carrying on its business as if the administrative dissolution had never occurred.

(e) This Code section shall apply to all corporations administratively dissolved under Code Section 14-2-1421 or any similar former statute, regardless of the date of dissolution.



§ 14-2-1423. Appeal from denial of reinstatement

(a) If the Secretary of State denies a corporation's application for reinstatement following administrative dissolution, he shall serve the corporation under Code Section 14-2-504 with a written notice that explains the reason or reasons for denial.

(b) The corporation may appeal the denial of reinstatement to the superior court of the county where the corporation's registered office is or was located within 30 days after service of the notice of denial is perfected. The corporation appeals by petitioning the court to set aside the dissolution and attaching to the petition copies of the Secretary of State's certificate of dissolution, the corporation's application for reinstatement, and the Secretary of State's notice of denial.

(c) The court's final decision may be appealed as in other civil proceedings.






Part 3 - Judicial Dissolution

§ 14-2-1430. Grounds for judicial dissolution

The superior court may dissolve a corporation:

(1) In a proceeding by the Attorney General if it is established that:

(A) The corporation obtained its articles of incorporation through fraud; or

(B) The corporation has continued to exceed or abuse the authority conferred upon it by law;

(2) In a proceeding by a shareholder if it is established that:

(A) The directors are deadlocked in the management of the corporate affairs, the shareholders are unable to break the deadlock, and irreparable injury to the corporation is threatened or being suffered or the business and affairs of the corporation can no longer be conducted to the advantage of the shareholders generally, because of the deadlock;

(B) The directors or those in control of the corporation have acted, are acting, or will act in a manner that is illegal or fraudulent in connection with the operation or management of the business and affairs of the corporation, and the proceeding is initiated by the holders of at least 20 percent or more of all outstanding shares of a corporation;

(C) The shareholders are deadlocked in voting power and have failed, for a period that includes at least two consecutive annual meeting dates, to elect successors to directors whose terms have expired or would have expired; or

(D) The corporate assets are being misapplied or wasted;

(3) In a proceeding by a creditor if it is established that:

(A) The creditor's claim has been reduced to judgment, the execution on the judgment has been returned unsatisfied, and the corporation is insolvent; or

(B) The corporation has admitted in writing that the creditor's claim is due and owing and the corporation is insolvent; or

(4) In a proceeding by the corporation to have its voluntary dissolution continued under court supervision;

provided, however, that all of the actions described in paragraphs (1) through (3) of this Code section shall be stayed so long as the corporation is contesting, in good faith, in any appropriate proceeding, the alleged grounds for dissolution.



§ 14-2-1431. Procedure for judicial dissolution

(a) Venue for a proceeding by the Attorney General to dissolve a corporation and for a proceeding brought by any other party named in Code Section 14-2-1430 lies in the county where a corporation's registered office is or was last located.

(b) It is not necessary to make shareholders or directors parties to a proceeding to dissolve a corporation unless relief is sought against them individually.

(c) A court in a proceeding brought to dissolve a corporation may issue injunctions, appoint a receiver or custodian pendente lite with all powers and duties the court directs, take other action required to preserve the corporate assets wherever located, and carry on the business of the corporation until a full hearing can be held.



§ 14-2-1432. Receivership or custodianship

(a) A court in a judicial proceeding brought to dissolve a corporation may appoint one or more receivers to wind up and liquidate, or one or more custodians to manage, the business and affairs of the corporation. The court shall hold a hearing, after notifying all parties to the proceeding and any interested persons designated by the court, before appointing a receiver or custodian. The court appointing a receiver or custodian has exclusive jurisdiction over the corporation and all its property wherever located.

(b) The court may appoint an individual or a domestic or foreign corporation (authorized to transact business in this state) as a receiver or custodian. The court may require the receiver or custodian to post bond, with or without sureties, in an amount the court directs.

(c) The court shall describe the powers and duties of the receiver or custodian in its appointing order, which may be amended from time to time. Among other powers:

(1) The receiver:

(A) May dispose of all or any part of the assets of the corporation wherever located, at a public or private sale, if authorized by the court; and

(B) May sue and defend in his own name as receiver of the corporation in all courts of this state; or

(2) The custodian may exercise all of the powers of the corporation, through or in place of its board of directors or officers, to the extent necessary to manage the affairs of the corporation in the best interests of its shareholders and creditors.

(d) The court during a receivership may redesignate the receiver a custodian and, during a custodianship, may redesignate the custodian a receiver, if doing so is in the best interests of the corporation, its shareholders, and creditors.

(e) The court from time to time during the receivership or custodianship may order compensation paid and expense disbursements or reimbursements made to the receiver or custodian and his attorney from the assets of the corporation or proceeds from the sale of the assets.



§ 14-2-1433. Decree of dissolution

(a) If after a hearing the court determines that one or more grounds for judicial dissolution described in Code Section 14-2-1430 exist, it may enter a decree ordering the corporation dissolved, and the clerk of the court shall deliver a certified copy of the decree to the Secretary of State, who shall file it, with the same effect as a notice of intent to dissolve.

(b) After entering the order of dissolution, the court shall direct the winding up and liquidation of the corporation's business and affairs in accordance with Code Section 14-2-1405. Winding up the business of a corporation judicially dissolved may include the corporation's proceeding, after the date of the order of dissolution, (1) in accordance with Code Section 14-2-1406 to notify known claimants, and (2) to mail or deliver, with accompanying payment of the cost of publication, a notice containing the information specified in subsection (b) of Code Section 14-2-1407 for publication in accordance with subsection (b) of Code Section 14-2-1403.1. Upon such notice, claims against the dissolved corporation will be limited as specified in Code Sections 14-2-1406 and 14-2-1407, respectively.

(c) When the costs and expenses of dissolution proceedings and all debts, obligations, and liabilities of the corporation have been paid and discharged or provided for and all of its remaining assets distributed to its shareholders or provided for or such assets have been deposited with the Office of the State Treasurer as provided in Code Section 14-2-1440, the court shall enter a decree of dissolution, and upon filing of the decree with the Secretary of State, it shall have the same effect as articles of dissolution.






Part 4 - Miscellaneous

§ 14-2-1440. Deposit of assets with Office of the State Treasurer

Assets of a dissolved corporation that should be transferred to a creditor, claimant, or shareholder of the corporation who cannot be found or who is not competent to receive them shall be reduced to cash and deposited with the Office of the State Treasurer for safekeeping. When the creditor, claimant, or shareholder furnishes satisfactory proof of entitlement to the amount deposited, the Office of the State Treasurer shall pay him or her or his or her representative that amount. After the Office of the State Treasurer has held the unclaimed cash for six months, the Office of the State Treasurer shall pay such cash to the Board of Regents of the University System of Georgia, to be held without liability for profit or interest until a claim for such cash shall be filed with the Office of the State Treasurer by the parties entitled thereto. No such claim shall be made more than six years after such cash is deposited with the Office of the State Treasurer.









Article 15 - Foreign Corporations

Part 1 - Certificate of Authority

§ 14-2-1501. Authority to transact business required

(a) A foreign corporation may not transact business in this state until it obtains a certificate of authority from the Secretary of State.

(b) The following activities, among others, do not constitute transacting business within the meaning of subsection (a) of this Code section:

(1) Maintaining or defending any action or any administrative or arbitration proceeding or effecting the settlement thereof or the settlement of claims or disputes;

(2) Holding meetings of its directors or shareholders or carrying on other activities concerning its internal affairs;

(3) Maintaining bank accounts, share accounts in savings and loan associations, custodian or agency arrangements with a bank or trust company, or stock or bond brokerage accounts;

(4) Maintaining offices or agencies for the transfer, exchange, and registration of its securities or appointing and maintaining trustees or depositories with respect to its securities;

(5) Effecting sales through independent contractors;

(6) Soliciting or procuring orders, whether by mail or through employees or agents or otherwise, where the orders require acceptance outside this state before becoming binding contracts and where the contracts do not involve any local performance other than delivery and installation;

(7) Making loans or creating or acquiring evidences of debt, mortgages, or liens on real or personal property, or recording same;

(8) Securing or collecting debts or enforcing any rights in property securing the same;

(9) Owning, without more, real or personal property;

(10) Conducting an isolated transaction not in the course of a number of repeated transactions of a like nature;

(11) Effecting transactions in interstate or foreign commerce;

(12) Serving as trustee, executor, administrator, or guardian, or in like fiduciary capacity, where permitted so to serve by the laws of this state;

(13) Owning (directly or indirectly) an interest in or controlling (directly or indirectly) another entity organized under the laws of, or transacting business within, this state; or

(14) Serving as a manager of a limited liability company organized under the laws of, or transacting business within, this state.

(c) The list of activities in subsection (b) of this Code section is not exhaustive.

(d) This chapter shall not be deemed to establish a standard for activities which may subject a foreign corporation to taxation or to service of process under any of the laws of this state.



§ 14-2-1502. Consequences of transacting business without authority

(a) A foreign corporation transacting business in this state without a certificate of authority may not maintain a proceeding in any court in this state until it obtains a certificate of authority.

(b) Each foreign corporation that has not obtained a certificate of authority within 30 calendar days after the first day on which it transacts business in this state shall be liable for the civil penalty set out in Code Section 14-2-122. Such civil penalty shall be in addition to other consequences set out in this Code section and shall be collected without discretion by the Secretary of State.

(c) The successor to a foreign corporation that transacted business in this state without a certificate of authority and the assignee of a cause of action arising out of that business may not maintain a proceeding based on that cause of action in any court in this state unless before the commencement of the proceeding the foreign corporation or its successor obtains a certificate of authority.

(d) Notwithstanding subsections (a), (b), and (c) of this Code section, the failure of a foreign corporation to obtain a certificate of authority does not impair the validity of its corporate acts or prevent it from defending any proceeding in this state.



§ 14-2-1503. Application for certificate of authority

(a) A foreign corporation may apply for a certificate of authority to transact business in this state by delivering an application to the Secretary of State for filing. The application must set forth:

(1) The name of the foreign corporation or, if its name is unavailable for use in this state, a corporate name that satisfies the requirements of Code Section 14-2-1506;

(2) The name of the state or country under whose law it is incorporated;

(3) Its date of incorporation;

(4) The mailing address of its principal office;

(5) The address of its registered office in this state and the name of its registered agent at that office; and

(6) The names and respective business addresses of its chief executive officer, chief financial officer, and secretary, or individuals holding similar positions.

(b) The foreign corporation shall deliver with the completed application a certificate of existence (or a document of similar import) duly authenticated by the secretary of state or other official having custody of corporate records in the state or country under whose law it is incorporated.



§ 14-2-1504. Amended certificate of authority; conversion of foreign corporation into foreign limited liability company or foreign limited partnership

(a) A foreign corporation authorized to transact business in this state must obtain an amended certificate of authority from the Secretary of State if it changes:

(1) Its corporate name;

(2) The period of its duration; or

(3) The state or country of its incorporation.

(b) The requirements of Code Section 14-2-1503 for obtaining an original certificate of authority apply to obtaining an amended certificate under this Code section.

(c) If a foreign corporation authorized to transact business in this state converts into a foreign limited liability company:

(1) The foreign corporation shall notify the Secretary of State that such conversion has occurred no later than 30 days after the conversion, using such form as the Secretary of State shall specify, which form may require such information and statements as may be required to be submitted by a foreign limited liability company that applies for a certificate of authority to transact business in this state; and

(2) If such notice is timely given:

(A) The authorization of such entity to transact business in this state shall continue without interruption; and

(B) The certificate of authority issued to such foreign corporation under this article shall constitute a certificate of authority issued under Code Section 14-11-704 to the foreign limited liability company resulting from the conversion effective as of the date of the conversion.

The Secretary of State shall adjust its records accordingly.

(d) If a foreign corporation authorized to transact business in this state converts into a foreign limited partnership:

(1) The foreign corporation shall notify the Secretary of State that such conversion has occurred no later than 30 days after the conversion, using such form as the Secretary of State shall specify, which form may require such information and statements as may be required to be submitted by a foreign limited partnership that applies for a certificate of authority to transact business in this state; and

(2) If such notice is timely given:

(A) The authorization of such entity to transact business in this state shall continue without interruption; and

(B) The certificate of authority issued to such foreign corporation under this part shall constitute a certificate of authority issued under Code Section 14-9-903 to the foreign limited partnership resulting from the conversion effective as of the date of the conversion.

The Secretary of State shall adjust its records accordingly.



§ 14-2-1505. Effect of certificate of authority

(a) A certificate of authority authorizes the foreign corporation to which it is issued to transact business in this state subject, however, to the right of the state to revoke the certificate as provided in this chapter.

(b) A foreign corporation with a valid certificate of authority has the same but no greater rights under this chapter and has the same but no greater privileges under this chapter as, and except as otherwise provided by this chapter is subject to the same duties, restrictions, penalties, and liabilities now or later imposed on, a domestic corporation of like character.

(c) This chapter does not authorize this state to regulate the organization or internal affairs of a foreign corporation authorized to transact business in this state.



§ 14-2-1506. Corporate name of foreign corporation

(a) If the corporate name of a foreign corporation does not satisfy the requirements of Code Section 14-2-401, the foreign corporation to obtain or maintain a certificate of authority to transact business in this state:

(1) May add the word "corporation," "incorporated," "company," or "limited," or the abbreviation "corp.," "inc.," "co.," or "ltd.," or the name of its state of incorporation to its corporate name for use in this state; or

(2) May use a fictitious or trade name to transact business in this state if its real name is unavailable and it delivers to the Secretary of State for filing a copy of the resolution of its board of directors, certified by its secretary, adopting the fictitious or trade name.

(b) Except as authorized by subsections (c) and (d) of this Code section, a corporate name (including a fictitious name) of a foreign corporation must be distinguishable upon the records of the Secretary of State from:

(1) The corporate name of a corporation incorporated or authorized to transact business in this state;

(2) A corporate name reserved under Code Section 14-2-402;

(3) The fictitious name adopted by a foreign corporation authorized to transact business in this state because its real name is unavailable;

(4) The corporate name of a nonprofit corporation incorporated or authorized to transact business in this state; and

(5) The name of a limited partnership or professional association filed with the Secretary of State.

(c) A foreign corporation may apply to the Secretary of State for authorization to use in this state the name of another corporation (incorporated or authorized to transact business in this state) that is not distinguishable upon his records from the name applied for. The Secretary of State shall authorize use of the name applied for if the other corporation files with the Secretary of State articles of amendment to its articles of incorporation changing its name to a name that is distinguishable upon the records of the Secretary of State from the name of the applying corporation.

(d) A foreign corporation may use the name (including the fictitious name) of another domestic or foreign corporation that is used in this state if the other corporation is incorporated or authorized to transact business in this state and:

(1) The foreign corporation has merged with the other corporation;

(2) The foreign corporation has been formed by reorganization of the other corporation; or

(3) The other domestic or foreign corporation has taken the steps required by this chapter to change its name to a name that is distinguishable upon the records of the Secretary of State from the name of the foreign corporation applying to use its former name.

(e) If a foreign corporation authorized to transact business in this state changes its corporate name to one that does not satisfy the requirements of Code Section 14-2-401, it may not transact business in this state under the changed name until it adopts a name satisfying the requirements of Code Section 14-2-401 and obtains an amended certificate of authority under Code Section 14-2-1504.



§ 14-2-1507. Registered office and registered agent of foreign corporation

Each foreign corporation authorized to transact business in this state must continuously maintain in this state:

(1) A registered office that may be the same as any of its places of business; and

(2) A registered agent, who may be:

(A) An individual who resides in this state and whose business office is identical with the registered office;

(B) A domestic corporation, nonprofit domestic corporation, or domestic limited liability company whose business office is identical with the registered office; or

(C) A foreign corporation, foreign or nonprofit corporation, or foreign limited liability company authorized to transact business in this state whose business office is identical with the registered office.



§ 14-2-1508. Change of registered office or registered agent of foreign corporation

(a) A foreign corporation authorized to transact business in this state may change its registered office or registered agent by delivering to the Secretary of State for filing an amendment to its annual registration that sets forth:

(1) Its name;

(2) The street address of its current registered office;

(3) If the current registered office is to be changed, the street address of its new registered office;

(4) The name of its current registered agent; and

(5) That after the change or changes are made, the street addresses of its registered office and the business office of its registered agent will be identical.

(b) If a registered agent changes the street address of his business office, he may change the street address of the registered office of any foreign corporation for which he is the registered agent by notifying the corporation in writing of the change and signing (either manually or in facsimile) and delivering to the Secretary of State for filing an amendment to the annual registration that complies with the requirements of subsection (a) of this Code section.



§ 14-2-1509. Resignation of registered agent of foreign corporation

(a) The registered agent of a foreign corporation may resign his agency appointment by signing and delivering to the Secretary of State for filing a statement of resignation. The statement may include a statement that the registered office is also discontinued.

(b) On or before the date of filing of the statement of resignation, the registered agent shall deliver or mail a written notice of the agent's intention to resign to the chief executive officer, chief financial officer, or secretary of the corporation, or a person holding a position comparable to any of the foregoing, as named, and at the address shown in the annual registration, or in the articles of incorporation if no annual registration has been filed.

(c) The agency appointment is terminated, and the registered office discontinued if so provided, on the earlier of the filing by the corporation of an amendment to its annual registration designating a new registered agent and registered office if also discontinued or the thirty-first day after the date on which the statement was filed.



§ 14-2-1510. Service on foreign corporation

(a) The registered agent of a foreign corporation authorized to transact business in this state is the corporation's agent for service of process, notice, or demand required or permitted by law to be served on the foreign corporation.

(b) If a foreign corporation has no registered agent or its registered agent cannot with reasonable diligence be served, the corporation may be served by registered or certified mail or statutory overnight delivery, return receipt requested, addressed to the chief executive officer, chief financial officer, or secretary of the foreign corporation, or a person holding a position comparable to any of the foregoing, at its principal office shown in the later of its application for a certificate of authority or its most recent annual registration. Any party that serves a foreign corporation in accordance with this subsection shall also serve a copy of the process upon the Secretary of State and shall pay a $10.00 filing fee.

(c) Service is perfected under subsection (b) of this Code section at the earliest of:

(1) The date the foreign corporation receives the mail;

(2) The date shown on the return receipt, if signed on behalf of the foreign corporation; or

(3) Five days after its deposit in the United States mail, as evidenced by the postmark, if mailed postpaid and correctly addressed.

(d) This Code section does not prescribe the only means, or necessarily the required means, of serving a foreign corporation.






Part 2 - Withdrawal

§ 14-2-1520. Withdrawal of foreign corporation

(a) A foreign corporation authorized to transact business in this state may not withdraw from this state until it obtains a certificate of withdrawal from the Secretary of State. A foreign corporation authorized to transact business in this state that merges with and into a domestic corporation pursuant to Code Section 14-2-1107 and is not the surviving corporation in such merger need not obtain a certificate of withdrawal from the Secretary of State.

(b) A foreign corporation authorized to transact business in this state may apply for a certificate of withdrawal by delivering an application to the Secretary of State for filing. The application must set forth:

(1) The name of the foreign corporation and the name of the state or country under whose law it is incorporated;

(2) That it is not transacting business in this state and that it surrenders its authority to transact business in this state;

(3) That it revokes the authority of its registered agent to accept service on its behalf and appoints the Secretary of State as its agent for service of process in any proceeding based on a cause of action arising during the time it was authorized to transact business in this state;

(4) A mailing address to which a copy of any process served on him under paragraph (3) of this subsection may be mailed under subsection (c) of this Code section; and

(5) A commitment to notify the Secretary of State in the future of any change in its mailing address.

(c) After the withdrawal of the corporation is effective, service of process on the Secretary of State under this Code section is service on the foreign corporation. Any party that serves process upon the Secretary of State in accordance with this subsection shall also mail a copy of the process to the chief executive officer, chief financial officer, the secretary of the foreign corporation, or a person holding a comparable position, at the mailing address set forth under subsection (b) of this Code section.






Part 3 - Revocation of Certificate of Authority

§ 14-2-1530. Grounds for revocation

The Secretary of State may commence a proceeding under Code Section 14-2-1531 to revoke the certificate of authority of a foreign corporation authorized to transact business in this state if:

(1) The foreign corporation does not deliver its annual registration to the Secretary of State within 60 days after it is due;

(2) The foreign corporation does not pay within 60 days after they are due any fees, taxes, or penalties imposed by this chapter or other law;

(3) The foreign corporation is without a registered agent or registered office in this state for 60 days or more;

(4) The foreign corporation does not inform the Secretary of State under Code Section 14-2-1508 or 14-2-1509 that its registered agent or registered office has changed, that its registered agent has resigned, or that its registered office has been discontinued within 60 days of the change, resignation, or discontinuance;

(5) An incorporator, director, officer, or agent of the foreign corporation signed a document he knew was false in any material respect with intent that the document be delivered to the Secretary of State for filing; or

(6) The Secretary of State receives a duly authenticated certificate from the secretary of state or other official having custody of corporate records in the state or country under whose law the foreign corporation is incorporated stating that it has been dissolved or disappeared as the result of a merger.



§ 14-2-1531. Procedure for and effect of revocation

(a) If the Secretary of State determines that one or more grounds exist under Code Section 14-2-1530 for revocation of a certificate of authority, he shall provide the foreign corporation with written notice of his determination by mailing a copy of the notice, first-class mail, to the foreign corporation at the last known address of its principal office or to the registered agent.

(b) If the foreign corporation does not correct each ground for revocation or demonstrate to the reasonable satisfaction of the Secretary of State that each ground determined by the Secretary of State does not exist within 60 days after notice is provided to the corporation, the Secretary of State may revoke the foreign corporation's certificate of authority by signing a certificate of revocation that recites the ground or grounds for revocation and its effective date.

(c) The authority of a foreign corporation to transact business in this state ceases on the date shown on the certificate revoking its certificate of authority.

(d) The Secretary of State's revocation of a foreign corporation's certificate of authority appoints the Secretary of State as the foreign corporation's agent for service of process in any proceeding based on a cause of action which arose during the time the foreign corporation was authorized to transact business in this state. Service of process on the Secretary of State under this subsection is service on the foreign corporation. Any party that serves process upon the Secretary of State shall also mail a copy of the process to the chief executive officer, chief financial officer, or the secretary of the foreign corporation, or a person holding a comparable position, at its principal office shown in its most recent annual registration or in any subsequent communication received by the Secretary of State from the corporation stating the current mailing address of its principal office, or, if none is on file, in its application for a certificate of authority.

(e) Revocation of a foreign corporation's certificate of authority does not terminate the authority of the registered agent of the corporation.



§ 14-2-1532. Appeal from revocation

(a) A foreign corporation may appeal the Secretary of State's revocation of its certificate of authority to the Superior Court of Fulton County within 30 days after service of the certificate of revocation is perfected under Code Section 14-2-1510. The foreign corporation appeals by petitioning the court to set aside the revocation and attaching to the petition copies of its certificate of authority and the Secretary of State's certificate of revocation.

(b) The court may summarily order the Secretary of State to reinstate the certificate of authority or may take any other action the court considers appropriate.

(c) The court's final decision may be appealed as in other civil proceedings.






Part 4 - Domestication

§ 14-2-1540. Application of chapter to foreign corporations domesticated under prior law

(a) A foreign corporation which prior to April 1, 1969, has domesticated in this state under the procedure available prior to that date and which is a domesticated foreign corporation on that date shall have perpetual duration as a domesticated foreign corporation of this state unless its existence is terminated in its jurisdiction of incorporation or its domesticated status is dissolved in accordance with the provisions of this chapter relating to involuntary dissolution or until such time as it withdraws from this state in the manner provided in this chapter. Such domesticated foreign corporations and the shareholders thereof shall have all the rights, privileges, and immunities, and be subject to all the duties, liabilities, and disabilities applicable to similar corporations organized under the laws of this state and applicable to the shareholders thereof, except as may be provided with respect to such domesticated foreign corporations by any of the laws of this state existing on April 1, 1969, or coming into existence thereafter.

(b) Whenever the term "foreign corporation authorized to transact business in this state" is used in this chapter, it shall be deemed to include domesticated foreign corporations except where the context or this chapter otherwise requires.









Article 16 - Records and Reports

Part 1 - Records

§ 14-2-1601. Corporate records

(a) A corporation shall keep as permanent records minutes of all meetings of its shareholders and board of directors, executed consents evidencing all actions taken by the shareholders or board of directors without a meeting, a record of all actions taken by a committee of the board of directors in place of the board of directors on behalf of the corporation, and waivers of notice of all meetings of the board of directors and its committees.

(b) A corporation shall maintain appropriate accounting records.

(c) A corporation or its agent shall maintain a record of its shareholders, in a form that permits preparation of a list of the names and addresses of all shareholders, in alphabetical order by class of shares showing the number and class of shares held by each.

(d) A corporation shall maintain its records in written form or in another form capable of conversion into written form within a reasonable time.



§ 14-2-1602. Inspection of records by shareholders

(a) A corporation shall keep a copy of the following records:

(1) Its articles or restated articles of incorporation and all amendments to them currently in effect;

(2) Its bylaws or restated bylaws and all amendments to them currently in effect;

(3) Resolutions adopted by either its shareholders or board of directors increasing or decreasing the number of directors, the classification of directors, if any, and the names and residence addresses of all members of the board of directors;

(4) Resolutions adopted by its board of directors creating one or more classes or series of shares, and fixing their relative rights, preferences, and limitations, if shares issued pursuant to those resolutions are outstanding and any resolutions adopted by the board of directors that affect the size of the board of directors;

(5) The minutes of all shareholders' meetings, executed waivers of notice of meetings, and executed consents, delivered in writing or by electronic transmission, evidencing all action taken by shareholders without a meeting, for the past three years;

(6) All communications in writing or by electronic transmission to shareholders generally within the past three years, including the financial statements furnished for the past three years under Code Section 14-2-1620;

(7) A list of the names and business addresses of its current directors and officers; and

(8) Its most recent annual registration delivered to the Secretary of State under Code Section 14-2-1622.

(b) A shareholder of a corporation is entitled to inspect and copy, during regular business hours at the corporation's principal office, any of the records of the corporation described in subsection (a) of this Code section if he gives the corporation written notice of his demand at least five business days before the date on which he wishes to inspect and copy.

(c) A shareholder of a corporation is entitled to inspect and copy, during regular business hours at a reasonable location specified by the corporation, any of the following records of the corporation if the shareholder meets the requirements of subsection (d) of this Code section and gives the corporation written notice of his demand at least five business days before the date on which he wishes to inspect and copy:

(1) Excerpts from minutes of any meeting of the board of directors, records of any action of a committee of the board of directors while acting in place of the board of directors on behalf of the corporation, minutes of any meeting of the shareholders, and records of action taken by the shareholders or board of directors without a meeting, to the extent not subject to inspection under subsection (a) of this Code section;

(2) Accounting records of the corporation; and

(3) The record of shareholders.

(d) A shareholder may inspect and copy the records described in subsection (c) of this Code section only if:

(1) His demand is made in good faith and for a proper purpose that is reasonably relevant to his legitimate interest as a shareholder;

(2) He describes with reasonable particularity his purpose and the records he desires to inspect;

(3) The records are directly connected with his purpose; and

(4) The records are to be used only for the stated purpose.

(e) The right of inspection granted by this Code section may not be abolished or limited by a corporation's articles of incorporation or bylaws. However, the right to inspection enumerated in subsection (c) of this Code section may be limited by a corporation's articles of incorporation or bylaws for shareholders owning 2 percent or less of the shares outstanding.

(f) This Code section does not affect:

(1) The right of a shareholder to inspect records under Code Section 14-2-720 or, if the shareholder is in litigation with the corporation, to the same extent as any other litigant; or

(2) The power of a court, independently of this chapter, to compel the production of corporate records for examination.

(g) For purposes of this Code section, "shareholder" includes a beneficial owner whose shares are held in a voting trust or by a nominee on his behalf.



§ 14-2-1603. Scope of inspection right

(a) A shareholder's agent or attorney has the same inspection and copying rights as the shareholder he represents.

(b) The right to copy records under Code Section 14-2-1602 includes, if reasonable, the right to receive copies made by photographic, xerographic, or other means.

(c) The corporation may impose a reasonable charge, covering the costs of labor and material, for copies of any documents provided to the shareholder. The charge may not exceed the estimated cost of production or reproduction of the records.

(d) A corporation shall convert into written form without charge any record of shareholders not in written form, upon written request of a person entitled to inspect them.

(e) The corporation may comply with a shareholder's demand to inspect the record of shareholders under paragraph (3) of subsection (b) of Code Section 14-2-1602 by providing him with a list of its shareholders that was compiled no earlier than the date of the shareholder's demand.



§ 14-2-1604. Court-ordered inspection

(a) If a corporation does not allow a shareholder who complies with subsection (b) of Code Section 14-2-1602 to inspect and copy any records required by that subsection to be available for inspection, the superior court of the county where the corporation's registered office is located may summarily order inspection and copying of the records demanded at the corporation's expense upon application of the shareholder.

(b) If a corporation does not within a reasonable time allow a shareholder to inspect and copy any other record, the shareholder who complies with subsections (c) and (d) of Code Section 14-2-1602 may apply to the superior court in the county where the corporation's registered office is located for an order to permit inspection and copying of the records demanded. The court shall dispose of an application under this subsection on an expedited basis.

(c) If the court orders inspection and copying of the records demanded, it shall also order the corporation to pay the shareholder's costs (including reasonable attorneys' fees) incurred to obtain the order unless the corporation proves that it refused inspection in good faith because it had a reasonable basis for doubt about the right of the shareholder to inspect the records demanded.

(d) If the court orders inspection and copying of the records demanded, it may impose reasonable restrictions on the use or distribution of the records by the demanding shareholder.






Part 2 - Reports

§ 14-2-1620. Financial statements for shareholders

(a) Not later than four months after the close of each fiscal year and in any case prior to the annual meeting of shareholders, each corporation shall prepare (1) a balance sheet showing in reasonable detail the financial condition of the corporation as of the close of its fiscal year and (2) a profit and loss statement showing the results of its operation during its fiscal year. Upon request in writing or by electronic transmission, the corporation promptly shall mail to any shareholder of record a copy of the most recent balance sheet and profit and loss statement. If prepared for other purposes, the corporation shall also furnish upon request in writing or by electronic transmission a statement of sources and applications of funds and a statement of changes in shareholders' equity for the fiscal year. If financial statements are prepared by the corporation on the basis of generally accepted accounting principles, the annual financial statements must also be prepared and disclose that they are prepared on that basis. If financial statements are prepared otherwise than on the basis of generally accepted accounting principles, they must so disclose and must be prepared on the same basis as other reports or statements prepared by the corporation for the use of others.

(b) If the annual financial statements are reported upon by a public accountant, his report must accompany them. If not, the statements must be accompanied by a statement of the president or the person responsible for the corporation's accounting records:

(1) Stating his reasonable belief whether the statements were prepared on the basis of generally accepted accounting principles and, if not, describing the basis of preparation; and

(2) Describing any respects in which the statements were not prepared on a basis of accounting consistent with the statements prepared for the preceding year.



§ 14-2-1621. Other reports to shareholders

If a corporation indemnifies or advances expenses to a director under Code Section 14-2-851, 14-2-852, 14-2-853, or 14-2-854 in connection with a proceeding by or in the right of the corporation, the corporation shall report the indemnification or advance in writing to the shareholders with or before the notice of the next shareholders' meeting.



§ 14-2-1622. Annual registration for Secretary of State

(a) Each domestic corporation and each foreign corporation authorized to transact business in this state shall deliver to the Secretary of State for filing an annual registration that sets forth:

(1) The name of the corporation and the state or country under whose law it is incorporated;

(2) The street address and county of its registered office and the name of its registered agent at that office in this state;

(3) The mailing address of its principal office; and

(4) The names and respective addresses of its chief executive officer, chief financial officer, and secretary, or individuals holding similar positions.

(b) Information in the annual registration must be current as of the date the annual registration is executed on behalf of the corporation.

(c) The first annual registration must be delivered to the Secretary of State between January 1 and April 1, or such other date as the Secretary of State may specify by rules or regulations, of the year following the calendar year in which a domestic corporation was incorporated or a foreign corporation was authorized to transact business. Subsequent annual registrations must be delivered to the Secretary of State between January 1 and April 1, or such other date as the Secretary of State may specify by rules or regulations, of the following calendar years.

(d) The initial annual registration of a domestic corporation shall be filed within 90 days after the day its articles of incorporation are delivered to the Secretary of State for filing. However, the initial annual registration of a domestic corporation whose articles of incorporation are delivered to the Secretary of State for filing subsequent to October 1 shall be filed between January 1 and April 1 of the year next succeeding the calendar year in which its certificate of incorporation is issued by the Secretary of State.

(e) If an annual registration does not contain the information required by this Code section, the Secretary of State shall promptly notify the reporting domestic or foreign corporation in writing and return the report to it for correction. If the report is corrected to contain the information required by this Code section and delivered to the Secretary of State within 30 days after the effective date of notice, it is deemed to be timely filed.









Article 17 - Transition Provisions

§ 14-2-1701. Application of chapter

(a) Subject to the limitations of subsection (b) of this Code section, this chapter shall apply:

(1) To all corporations for profit, existing on or formed after July 1, 1989, including corporations for profit organized under or subject to any prior general corporation law of this state;

(2) To all corporations for profit created by special Act of the General Assembly as to which power has been reserved to withdraw the franchise;

(3) To any corporation, organization, professional association, or association, to the extent that the former general corporation law of this state or any of its provisions or this chapter or any of its provisions specifically have been or shall be made applicable to the corporation, organization, professional association, or association; and

(4) To any corporation organized under any statute of this state or if it were originally created by special Act of the General Assembly without reservation of power to withdraw the franchise, if under any prior general corporation law of this state the corporation either has amended its charter or has been a party to a merger or a consolidation, and also to any corporation which after July 1, 1989, in an amendment to its articles of incorporation or restatement of its articles of incorporation or in a merger, elects to be subject to this chapter. Any corporation to which this chapter applies by reason of this paragraph shall have all the rights, privileges, franchises, immunities, and powers and shall be subject to all the duties, liabilities, and disabilities of a corporation to which this chapter applies as well as of the statute or special Act by which the corporation was originally created; but in the event of a conflict between the statute or special Act and this chapter, the statute or special Act shall govern.

(b) This chapter shall not apply:

(1) To corporations organized under a statute of this state other than either this chapter or any prior general corporation law, except to the extent that the former general corporation law or any of its provisions or this chapter or any of its provisions specifically have been or shall be made applicable to those corporations;

(2) To any corporation originally created by special Act of the General Assembly as to which power has not been reserved to withdraw the franchise, except as otherwise provided in subsection (a) of this Code section;

(3) To any corporation originally created by an Act of the General Assembly as to which power has been reserved to withdraw the franchise, if the purpose of the corporation would require its organization to take place under a statute other than this chapter if it were being organized after July 1, 1989, except to the extent that the former general corporation law of this state or any of its provisions or this chapter or any of its provisions specifically have been or shall be made applicable to corporations organized for that purpose;

(4) To any public authority created by an Act of the General Assembly, except to the extent that the former general corporation law of this state or any of its provisions or this chapter or any of its provisions specifically have been or shall be made applicable to the public authority; or

(5) To corporations of any class, to the extent that the class is specifically exempted from this chapter or any of its provisions.

(c) This chapter shall not impair the existence of any corporation existing on July 1, 1989. Any existing corporation to which this chapter is applicable and its shareholders, directors, and officers shall have the same rights and be subject to the same limitations, restrictions, liabilities, and penalties as a corporation formed under this chapter and its shareholders, directors, and officers.

(d) If the articles of incorporation, charter, or bylaws of a corporation in existence on July 1, 1989, contain any provisions that were not authorized or permitted by the prior general corporation law of this state but which are authorized or permitted by this chapter, the provisions of the articles of incorporation, charter, or bylaws shall be valid on and from that date, and action may be taken on and from that date in reliance on those provisions. If the articles of incorporation, charter, or bylaws of a corporation in existence on July 1, 1989, contain any provisions that were authorized or permitted by the prior general corporation law of this state, that were validly adopted under the law in effect at the time of their adoption, and that are authorized or permitted by this chapter, the provisions of the articles of incorporation, charter, or bylaws shall continue to be valid on and from that date, whether or not this chapter imposes requirements for the adoption of such provisions that are different from those in effect at the time the provisions were adopted.

(e) This chapter shall apply to commerce with foreign nations and among the several states only insofar as the application may be permitted under the Constitution and laws of the United States.



§ 14-2-1702. Application to qualified foreign corporations

A foreign corporation authorized to transact business in this state on July 1, 1989, is subject to this chapter but is not required to obtain a new certificate of authority to transact business under this chapter.



§ 14-2-1703. Saving provisions

(a) Except as provided in subsection (b) of this Code section, the amendment or repeal of a statute by this chapter does not affect:

(1) The operation of the statute or any action taken under it before its repeal;

(2) Any ratification, right, remedy, privilege, obligation, cause of action, liability, penalty, or action or special proceeding acquired, accrued, or incurred under the statute before its repeal except as provided in subsection (f) of Code Section 14-2-630 and Code Section 14-2-1332; but the same, as well as actions that are pending on July 1, 1989, may be asserted, enforced, prosecuted, or defended as if the prior statute has not been repealed;

(3) Any violation of the statute, or any penalty, forfeiture, or punishment incurred because of the violation, before its repeal;

(4) Transactions validly entered into before July 1, 1989, and the rights, duties, and interests flowing from them shall remain valid thereafter and may be terminated, completed, consummated, or enforced as required or permitted by any statute repealed by this chapter as though the repeal had not occurred;

(5) Any proceeding, reorganization, or dissolution commenced under the statute before its repeal, and the proceeding, reorganization, or dissolution may be completed in accordance with the statute as if it had not been repealed; or

(6) Any provision of the articles of incorporation, charter, or bylaws of a corporation in existence on July 1, 1989, that was authorized or permitted by the prior general corporation law of this state, that was validly adopted under the law in effect at the time of its adoption, and that is authorized or permitted by this chapter.

(b) If a penalty or punishment imposed for violation of a statute repealed by this chapter is reduced by this chapter, the penalty or punishment if not already imposed shall be imposed in accordance with this chapter.









Chapter 3 - Nonprofit Corporations

Article 1 - General Provisions

Part 1 - Short Title; Legislative Power

§ 14-3-101. Short title

This chapter shall be known and may be cited as the "Georgia Nonprofit Corporation Code."



§ 14-3-102. Reservation of power of General Assembly

The General Assembly has power to amend or repeal all or part of this chapter at any time and all domestic and foreign corporations subject to this chapter are governed by the amendment or repeal.






Part 2 - Documents

§ 14-3-120. Filing of documents

(a) A document must satisfy the requirements of this Code section and of any other Code section that adds to or varies these requirements to be entitled to filing by the Secretary of State.

(b) This chapter must require or permit filing the document in the office of the Secretary of State.

(c) The document must contain the information required by this chapter. It may contain other information as well.

(d) The document must be typewritten or printed.

(e) The document must be in the English language. However, a corporate name need not be in English if written in English letters or Arabic or Roman numerals, and the certificate of existence required of foreign corporations need not be in English if accompanied by a reasonably authenticated English translation.

(f) The document must be executed:

(1) By the chairperson of the board of directors of a domestic or foreign corporation, its president, or by another of its officers;

(2) If directors have not been selected or the corporation has not been formed, by an incorporator; or

(3) If the corporation is in the hands of a receiver, trustee, or other court appointed fiduciary, by that fiduciary;

provided, however, the person executing the document may do so as an attorney in fact. Powers of attorney relating to the execution of the document do not need to be shown to or filed with the Secretary of State.

(g) The person executing a document shall sign it and state beneath or opposite the signature his or her name and the capacity in which he or she signs; provided, however, that if the document is electronically transmitted, the electronic version of such person's name may be used in lieu of a signature. The document may, but need not, contain:

(1) The corporate seal;

(2) An attestation by the secretary or an assistant secretary; or

(3) An acknowledgment, verification, or proof.

(h) The document must be delivered to the office of the Secretary of State for filing and must be accompanied by one exact or conformed copy (except as provided in Code Sections 14-3-503 and 14-3-1509), the correct filing fee, any certificate required by this chapter, and any penalty required by this chapter or other law.

(i) Notwithstanding the provisions of this chapter, the Secretary of State may authorize the filing of documents by electronic transmission, following the provisions of Chapter 12 of Title 10, the "Uniform Electronic Transactions Act," and the Secretary of State shall be authorized to promulgate such rules and regulations as are necessary to implement electronic filing procedures.



§ 14-3-121. Forms

The Secretary of State may prescribe and furnish on request, forms for:

(1) An application for a certificate of existence;

(2) A foreign corporation's application for a certificate of authority to conduct affairs in this state;

(3) A foreign corporation's application for a certificate of withdrawal;

(4) The annual registration; and

(5) Such other forms not in conflict with this chapter as may be prescribed by the Secretary of State.



§ 14-3-122. Filing fees

The Secretary of State shall collect the following fees when the documents described in this Code section are delivered for filing:

Document Fee

-------- ---

(1) Articles of incorporation $ 100.00

(2) Application for certificate of authority 225.00

(3) Annual registration 30.00

(4) Penalty for late filing of annual registration 25.00

(5) Agent's statement of resignation No fee

(6) Certificate of judicial dissolution No fee

(7) Articles of dissolution or intent to dissolve No fee

(8) Application of withdrawal No fee

(9) Application for reservation of a corporate name 25.00

(10) Statement of change of address of registered agent .... $5.00 20.00

per corporation but not less than

(11) Application for reinstatement 250.00

(12) Any other document required or permitted to be filed by this 20.00

chapter



§ 14-3-123. Effective time and date of document

(a) Except as provided in subsection (b) of this Code section and subsection (c) of Code Section 14-3-124, a document is effective:

(1) At the time of filing on the date it is filed, as evidenced by the Secretary of State's endorsement on the original document; or

(2) At any later time specified in the document as its effective time on the date it is filed.

(b) A document may specify a delayed effective time and date, and if it does so the document becomes effective at the time and date specified. If a delayed effective date but no time is specified, the document is effective at the close of business on that date. A delayed effective date for a document may not be later than the ninetieth day after the date filed.

(c) If a document is determined by the Secretary of State to be incomplete and inappropriate for filing, the Secretary of State may return the document to the person or corporation filing it, together with a brief written explanation of the reason for the refusal to file, in accordance with subsection (c) of Code Section 14-3-125 and, if the applicant returns the document with corrections in accordance with the rules and regulations of the Secretary of State, the filing date of the document will be the filing date that would have been applied had the original document not been deficient.



§ 14-3-124. Correcting filed document

(a) A domestic or foreign corporation may correct a document filed by the Secretary of State if the document:

(1) Contains an incorrect statement; or

(2) Was defectively executed, attested, sealed, verified, or acknowledged.

(b) A document is corrected:

(1) By preparing articles of correction that:

(A) Describe the document (including its filing date);

(B) Specify the incorrect statement and the reason it is incorrect or the manner in which the execution was defective; and

(C) Correct the incorrect statement or defective execution; and

(2) By delivering the articles of correction to the Secretary of State for filing.

(c) Articles of correction are effective on the effective date of the document they correct except as to persons relying on the uncorrected document and adversely affected by the correction. As to those persons, articles of correction are effective when filed.



§ 14-3-125. Duty of Secretary of State to file documents; effect of filing or refusing to do so

(a) If a document delivered to the office of the Secretary of State for filing satisfies the requirements of Code Section 14-3-120, the Secretary of State shall file it.

(b) The Secretary of State files a document by stamping or otherwise endorsing his or her official title and the date and time of receipt on both the original and the document copy. After filing a document, except as provided in Code Sections 14-3-503 and 14-3-1510, the Secretary of State shall deliver the document copy to the domestic or foreign corporation or its representative.

(c) If the Secretary of State refuses to file a document, he or she shall return it to the domestic or foreign corporation or its representative within ten days after the document was delivered, together with a brief, written explanation of the reason for his or her refusal.

(d) The Secretary of State's duty to file documents under this Code section is ministerial. Filing or refusing to file a document does not:

(1) Affect the validity or invalidity of the document in whole or in part;

(2) Relate to the correctness or incorrectness of information contained in the document; or

(3) Create a presumption that the document is valid or invalid or that information contained in the document is correct or incorrect.



§ 14-3-126. Appeal from Secretary of State's refusal to file document

(a) If the Secretary of State refuses to file a document delivered to his or her office for filing, the domestic or foreign corporation may appeal the refusal within 30 days after the return of the document to the superior court. The appeal is commenced by petitioning the court to compel filing of the document and by attaching to the petition the document and the Secretary of State's explanation of his or her refusal to file.

(b) The matter shall promptly be tried de novo by the court without a jury. The court may summarily order the Secretary of State to file the document or take other action the court considers appropriate.

(c) The court's final decision may be appealed as in other civil proceedings.



§ 14-3-127. Evidence of filing

A certificate attached to a copy of a document or electronic transmission filed by the Secretary of State, bearing his or her signature, which may be in facsimile, and the printed or embossed seal of this state, or its electronic equivalent, is prima-facie evidence that the original document has been filed with the Secretary of State.



§ 14-3-128. Certificate of existence or authorization

(a) Any person may apply to the Secretary of State to furnish a certificate of existence for a domestic corporation or a certificate of authorization for a foreign corporation.

(b) A certificate of existence or authorization sets forth:

(1) The domestic corporation's corporate name or the foreign corporation's corporate name used in this state;

(2) That the domestic corporation is duly incorporated under the law of this state and the date of its incorporation, or that the foreign corporation is authorized to transact business in this state;

(3) That its most recent annual registration required by Code Section 14-3-1622 has been delivered to the Secretary of State; and

(4) That articles of dissolution have not been filed.

(c) Subject to any qualification stated in the certificate, a certificate of existence or authorization issued by the Secretary of State may be relied upon as prima-facie evidence that the domestic or foreign corporation is in existence or is authorized to transact business in this state.



§ 14-3-129. Penalty for signing false document

A person who signs a document he or she knows is false in any material respect with intent that the document be delivered to the Secretary of State for filing shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine not to exceed $500.00.






Part 3 - Secretary of State

§ 14-3-130. Powers of Secretary of State

The Secretary of State has the power reasonably necessary to perform the duties required of him or her by this chapter.






Part 4 - Definitions; Notice

§ 14-3-140. Definitions

As used in this chapter, the term:

(1) "Articles of incorporation" or "articles" includes amended and restated articles of incorporation and articles of merger.

(2) "Board of directors" or "board" means the person or persons vested with the authority to manage the affairs of the corporation, irrespective of the name by which such group is designated, but shall not include any person solely by virtue of powers delegated to him or her by Code Section 14-3-801.

(3) "Business corporation" means a corporation for profit, incorporated under the provisions of Chapter 2 of this title.

(4) "Bylaws" means the code of rules other than the articles adopted pursuant to this chapter for the regulation or management of the affairs of the corporation, irrespective of the name or names by which such rules are designated.

(5) "Class" refers to a group of memberships which have the same rights with respect to voting, dissolution, redemption, and transfer. For the purpose of this Code section, rights shall be considered the same if they are determined by a formula applied uniformly.

(6) "Corporation" or "domestic corporation" means a corporation, other than a foreign corporation, incorporated under or subject to the provisions of this chapter.

(7) "Delegate" means a person elected or appointed to vote in a representative assembly for the election of a director or on other matters.

(8) "Deliver" includes delivery by hand, mail, private carrier, and electronic transmission.

(9) "Distribution" means the payment of a dividend or any part of the income or profit of a corporation to its members, directors, or officers. Payment of indemnification or reasonable compensation, fees, or expenses incurred in the performance of duties on behalf of the corporation is not a distribution.

(10) "Effective date of notice" is defined in Code Section 14-3-141.

(11) "Electronic network" means any medium for sending, receiving, and viewing electronic transmissions among persons.

(12) "Electronic transmission" or "electronically transmitted" means any form of communication not directly involving the physical transmission of paper that creates a record that may be retained, retrieved, and reviewed by a recipient thereof and that may be directly reproduced in paper form by such a recipient through an automated process. Electronic transmissions include, but are not limited to, telegraphs, telegrams, cablegrams, teletypes, e-mail, and facsimile transmissions.

(13) "Employee" includes an officer but not a director. A director may accept duties that make him or her also an employee.

(14) "Entity" includes corporation and foreign corporation; business corporation and foreign business corporation; profit and nonprofit unincorporated association; business trust, estate, general partnership, limited partnership, trust, two or more persons having a joint or common economic interest; limited liability company and foreign limited liability company; limited liability partnership and foreign limited liability partnership; state, United States, and foreign government; and regional commission solely for the purpose of implementing subsection (f) of Code Section 50-8-35.

(15) "Foreign business corporation" means a corporation for profit incorporated under a law other than the law of this state.

(16) "Foreign corporation" means a corporation incorporated under a law other than the law of this state which would be a nonprofit corporation if incorporated under, or subject to, this chapter.

(16.1) "Foreign limited liability company" means a limited liability company formed under the laws of a jurisdiction other than this state.

(17) "Governmental subdivision" includes an authority, county, district, and municipality or any other political subdivision.

(18) "Includes" denotes a partial definition.

(19) "Individual" includes the estate of an incompetent or deceased individual.

(19.1) "Limited liability company" means any limited liability company formed under Chapter 11 of this title.

(20) "Mail" includes the United States mail.

(21) "Means" denotes an exhaustive definition.

(22) "Member" means without regard to the name by which a person is designated in the articles or bylaws any person who is entitled to vote for the election of a director or directors pursuant to a provision of the corporation's articles or bylaws that expressly provides for or contemplates the existence of members. A person is not a member by virtue of any of the following:

(A) Any rights such person has as a delegate;

(B) Any rights such person has to designate or confirm a director or directors; or

(C) Any rights such person has as a director.

(23) "Notice" is defined in Code Section 14-3-141.

(24) "Person" includes an individual and an entity.

(25) "Principal office" means the office in or out of this state so designated in the annual registration where the principal executive offices of a domestic or foreign corporation are located.

(26) "Proceeding" includes civil suit and criminal, administrative, and investigatory action.

(27) "Record date" means the date established under Article 6 or 7 of this chapter on which a corporation determines the identity of its members for purposes of this chapter. The determinations shall be made as of the close of business on the record date unless another time for doing so is specified when the record date is fixed.

(28) "Secretary" means the corporate officer to whom the board of directors has delegated responsibility under subsection (b) of Code Section 14-3-840 for custody of the minutes of the meetings of the board of directors and of any members and for authenticating records of the corporation.

(29) "Signature" or "sign" includes any manual, facsimile, conformed, or electronic signature.

(30) "State," when referring to a part of the United States, includes a state, commonwealth, the District of Columbia (and their agencies and governmental subdivisions) and a territory and insular possession (and their agencies and governmental subdivisions) of the United States.

(31) "Superior court" means the superior court of the county in which the corporation's registered office is located; or, if the corporation has no registered office, the county in which the corporation's principal office is located; or, if the corporation has neither a registered office nor a principal office, then the Superior Court of Fulton County.

(32) "United States" includes district, authority, bureau, commission, department, and any other agency of the United States.

(33) "Voting power" means the total number of votes entitled to be cast for the election of directors at the time the determination of voting power is made, excluding a vote which is contingent upon the happening of a condition or event that has not occurred at the time. Where a class is entitled to vote as a class for directors, the determination of voting power of the class shall be based on the percentage of the number of directors the class is entitled to elect out of the total number of authorized directors.



§ 14-3-141. Notice

(a) Notice under this chapter shall be in writing or by electronic transmission unless oral notice is reasonable under the circumstances.

(b) Notice may be communicated in person; by telephone, electronic transmission, or other form of wire or wireless communication; or by mail or private carrier. If these forms of personal notice are impracticable, notice may be communicated by a newspaper of general circulation in the area where published or by radio, television, or other form of public broadcast communication. Unless otherwise provided in the articles of incorporation, bylaws, or this chapter, notice by electronic transmission shall be deemed to be notice in writing for purposes of this chapter.

(c) Written notice by a domestic or foreign corporation to its members, if in a comprehensible form, is effective when mailed, if mailed with first-class postage prepaid and correctly addressed to the member's address shown in the corporation's current record of members. If the corporation has more than 500 members of record entitled to vote at a meeting, it may utilize a class of mail other than first class if the notice of the meeting is mailed, with adequate postage prepaid, not less than 30 days before the date of the meeting.

(d) Written notice to a domestic or foreign corporation authorized to transact business in this state may be addressed to its registered agent at its registered office or to the corporation or its secretary at its principal office shown in its most recent annual registration or, in the case of a foreign corporation that has not yet delivered an annual registration, in its application for a certificate of authority.

(e) Except as provided in subsections (c) and (h) of this Code section or in the articles of incorporation or bylaws, written notice, if in a comprehensible form, is effective at the earliest of the following:

(1) When received or when delivered, properly addressed, to the addressee's last known principal place of business or residence;

(2) Five days after its deposit in the mail, as evidenced by the postmark, if mailed with first-class postage prepaid and correctly addressed; or

(3) On the date shown on the return receipt, if sent by registered or certified mail or statutory overnight delivery, return receipt requested, and the receipt is signed by or on behalf of the addressee.

(f) Oral notice is effective when communicated if communicated in a comprehensible manner.

(g) In calculating time periods for notice under this chapter, when a period of time measured in days, weeks, months, years, or other measurement of time is prescribed for the exercise of any privilege or the discharge of any duty, the first day shall not be counted but the last day shall be counted.

(h)(1) Without limiting the manner by which notice otherwise may be given effectively to members, any notice to members given by the corporation under any provision of this chapter, the articles of incorporation, or the bylaws shall be effective if given by a form of electronic transmission consented to by the member to whom the notice is given. Any such consent shall be revocable by the member by written notice to the corporation. Any such consent shall be deemed revoked if:

(A) The corporation is unable to deliver by electronic transmission two consecutive notices given by the corporation in accordance with such consent; and

(B) Such inability becomes known to the secretary or an assistant secretary of the corporation or to the transfer agent or other person responsible for the giving of notice; provided, however, that the inadvertent failure to treat such inability as a revocation shall not invalidate any meeting or other action.

(2) Notice given pursuant to this subsection shall be deemed effective:

(A) If by facsimile telecommunication, when transmitted to a number at which the member has consented to receive notice;

(B) If by e-mail, when transmitted to an e-mail address at which the member has consented to receive notice;

(C) If by a posting on an electronic network together with separate notice to the member of such specific posting, upon the later of (i) such posting or (ii) the giving of such separate notice; and

(D) If by any other form of electronic transmission, when transmitted to the member.

(i) An affidavit, certificate, or other written confirmation of the secretary or an assistant secretary or of the transfer agent or other agent of the corporation that the notice has been given under this Code section shall, in the absence of fraud, be prima-facie evidence of the facts stated therein.

(j) The corporation may be obligated to accept from a member consents, requests, demands, or notices given and delivered under this chapter to the principal place of business of the corporation or to an officer or agent of the corporation having custody of the books in which proceedings of meetings of members are recorded by electronic transmission only as provided by resolution of the board of directors of the corporation or in the articles of incorporation.

(k) Unless the registered agent of the corporation shall provide written consent to the corporation to the receipt of a member's consent, request, demand, or notice by electronic transmission under this chapter, delivery made to a corporation's registered office shall be made by hand or by certified or registered mail or statutory overnight delivery, return receipt requested.

(l) If this chapter prescribes notice requirements for particular circumstances, those requirements govern. If articles of incorporation or bylaws prescribe notice requirements, not inconsistent with this Code section or other provisions of this chapter, those requirements govern.






Part 5 - Court-Ordered Meetings

§ 14-3-160. Authority of court to order meetings; notice; validity of meeting or vote

(a) If for any reason it is impractical or impossible for any corporation to call or conduct a meeting of its members, delegates, or directors, or otherwise obtain their consent, in the manner prescribed by its articles, bylaws, or this chapter, then upon petition of a director, officer, delegate, member, or the Attorney General, the superior court may order that such a meeting be called or that a ballot in writing or by electronic transmission or other form of obtaining the vote of members, delegates, or directors be authorized, in such a manner as the court finds fair and equitable under the circumstances.

(b) The court shall, in an order issued pursuant to this Code section, provide for a method of notice reasonably designed to give actual notice to all persons who would be entitled to notice of a meeting held pursuant to the articles, bylaws, or this chapter, whether or not the method results in actual notice to all such persons or conforms to the notice requirements that would otherwise apply. In a proceeding under this Code section the court may determine who the members or directors are.

(c) The order issued pursuant to this Code section may dispense with any requirement relating to the holding of or voting at meetings or obtaining votes, including any requirement as to quorums or as to the number or percentage of votes needed for approval, that would otherwise be imposed by the articles, bylaws, or this chapter.

(d) Whenever practical, any order issued pursuant to this Code section shall limit the subject matter of meetings or other forms of consent authorized to items, including amendments to the articles or bylaws, the resolution of which will or may enable the corporation to continue managing its affairs without further resort to this Code section; provided, however, that an order under this Code section may also authorize the obtaining of whatever votes and approvals are necessary for the dissolution, merger, or sale of assets.

(e) Any meeting or other method of obtaining the vote of members, delegates, or directors conducted pursuant to an order issued under this Code section, and that complies with all the provisions of such order, is for all purposes a valid meeting or vote, as the case may be, and shall have the same force and effect as if it complied with every requirement imposed by the articles, bylaws, and this chapter.






Part 6 - Powers of Attorney General

§ 14-3-170. Powers of Attorney General over unlawful assignment of corporate assets; dissolution of corporation; investigative and subpoena powers

(a) The Attorney General may petition the superior court:

(1) To enjoin the proposed unlawful conveyance, transfer, or assignment of assets of a corporation described in paragraph (2) of subsection (a) of Code Section 14-3-1302 in situations in which the transferee knew of its unlawfulness;

(2) To set aside the unlawful conveyance, transfer, or assignment of assets of a corporation described in paragraph (2) of subsection (a) of Code Section 14-3-1302 in situations in which the transferee knew of its unlawfulness;

(3) To dissolve a corporation that:

(A) Obtained its articles of incorporation through fraud; or

(B) Has continued to exceed or abuse the authority conferred upon it by law; or

(4) To compel accounting and restitution or other appropriate relief for violation of Code Sections 14-3-830, 14-3-842, 14-3-860 through 14-3-864, or 14-3-1301.

(b) In connection with any such proceeding or proposed proceeding, the Attorney General shall have the same power to investigate and issue subpoenas as he or she has with respect to investigations authorized under Code Section 45-15-17.






Part 7 - Religious Corporations Doctrine

§ 14-3-180. Construction of chapter when religious doctrine inconsistent

If religious doctrine governing the affairs of a corporation is inconsistent with the provisions of this chapter on the same subject, the religious doctrine shall control to the extent required by the Constitution of the United States or the Constitution of this state or both.









Article 2 - Incorporation

§ 14-3-201. Who may incorporate

One or more persons may act as the incorporator or incorporators of a corporation by delivering articles of incorporation to the Secretary of State for filing.



§ 14-3-202. Articles of incorporation

(a) The articles of incorporation must set forth:

(1) A corporate name for the corporation that satisfies the requirements of Code Section 14-3-401;

(2) The street address and county of the corporation's initial registered office and the name of its initial registered agent at that office;

(3) The name and address of each incorporator;

(4) Whether or not the corporation will have members;

(5) The mailing address of the initial principal office of the corporation, if different from the initial registered office; and

(6) A statement that the corporation is organized pursuant to the Georgia Nonprofit Corporation Code.

(b) The articles of incorporation may set forth:

(1) The purpose or purposes for which the corporation is organized, which may be, either alone or in combination with other purposes, the transaction of any lawful activity;

(2) The names and addresses of the individuals who are to serve as the initial directors;

(3) Provisions not inconsistent with law regarding:

(A) Managing and regulating the affairs of the corporation;

(B) Defining, limiting, and regulating the powers of the corporation, its board of directors, and members (or any class of members); and

(C) The characteristics, qualifications, rights, limitations, and obligations attaching to each or any class of members;

(4) A provision eliminating or limiting the liability of a director to the corporation or its members for monetary damages for any action taken, or any failure to take any action, as a director, except liability:

(A) For any appropriation, in violation of his or her duties, of any business opportunity of the corporation;

(B) For acts or omissions which involve intentional misconduct or a knowing violation of law;

(C) For the types of liability set forth in Code Sections 14-3-860 through 14-3-864; or

(D) For any transaction from which the director received an improper personal benefit,

provided that no such provision shall eliminate or limit the liability of a director for any act or omission occurring prior to the date when such provision becomes effective;

(5) Any provision that under this chapter is required or permitted to be set forth in the bylaws; and

(6) Provisions not inconsistent with law regarding the distribution of assets on dissolution.

(c) One or more incorporators named in the articles must sign the articles unless the filing is being signed by an attorney in fact.

(d) The articles of incorporation need not set forth any of the corporate powers enumerated in this chapter.



§ 14-3-202.1. Publication of notice of intent to file articles of incorporation

Code Section 14-2-201.1 shall apply equally to the organization of corporations under this chapter, except that the notice to the publisher of the newspaper shall be in substantially the following form:

"NOTICE OF INCORPORATION

Notice is given that articles of incorporation which incorporate (name of corporation) have been delivered to the Secretary of State for filing in accordance with the Georgia Nonprofit Corporation Code. The initial registered office of the corporation is located at (address of registered office) and its initial registered agent at such address is (name of agent)."



§ 14-3-203. Effect of filing articles of incorporation

(a) Unless a delayed effective date is specified, the corporate existence begins when the articles of incorporation are filed.

(b) The Secretary of State's filing of the articles of incorporation is conclusive proof that the incorporators satisfied all conditions precedent to incorporation except in a proceeding by the state to cancel or revoke the incorporation or administratively dissolve the corporation.



§ 14-3-204. Liability for preincorporation transactions

All persons purporting to act as or on behalf of a corporation, knowing there was no incorporation under this chapter, are jointly and severally liable for all liabilities created while so acting.



§ 14-3-205. Organizational meeting

(a) After incorporation:

(1) If initial directors are named in the articles of incorporation, the initial directors shall hold an organizational meeting, at the call of a majority of the directors, to complete the organization of the corporation by appointing officers, adopting bylaws, and carrying on any other business brought before the meeting; or

(2) If initial directors are not named in the articles, the incorporator or incorporators shall hold an organizational meeting at the call of a majority of the incorporators:

(A) To elect directors and complete the organization of the corporation; or

(B) To elect a board of directors who shall complete the organization of the corporation.

(b) Action required or permitted by this chapter to be taken by incorporators at an organizational meeting may be taken without a meeting if the action taken is evidenced by one or more consents in writing or by electronic transmission describing the action taken and signed by each incorporator.

(c) An organizational meeting may be held in or out of this state or in accordance with Code Section 14-3-821.



§ 14-3-206. Bylaws

(a) The incorporators or board of directors of a corporation shall adopt bylaws for the corporation.

(b) The bylaws may contain any provision for regulating and managing the affairs of the corporation that is not inconsistent with law or the articles of incorporation.



§ 14-3-207. Emergency bylaws

(a) Unless the articles provide otherwise, the directors of a corporation may adopt, amend, or repeal bylaws to be effective only in an emergency defined in subsection (d) of this Code section. The emergency bylaws, which are subject to amendment or repeal by the members, may provide special procedures necessary for managing the corporation during the emergency, including:

(1) How to call a meeting of the board;

(2) Quorum requirements for the meeting; and

(3) Designation of additional or substitute directors.

(b) All provisions of the regular bylaws consistent with the emergency bylaws remain effective during the emergency. The emergency bylaws are not effective after the emergency ends.

(c) Corporate action taken in good faith in accordance with the emergency bylaws:

(1) Binds the corporation; and

(2) May not be used to impose liability on a corporate director, officer, employee, or agent.

(d) An emergency exists for purposes of this Code section if a quorum of the corporation's directors cannot readily be assembled because of some catastrophic event.






Article 3 - Purposes and Powers

§ 14-3-301. Purposes of corporation

(a) Every corporation incorporated under this chapter has the purpose of engaging in any lawful activity unless a more limited purpose is set forth in the articles of incorporation.

(b) A corporation engaging in an activity that is subject to regulation under another statute of this state may incorporate under this chapter only if incorporation under this chapter is not prohibited by the other statute. The corporation shall be subject to all limitations of the other statute.



§ 14-3-302. Duration and powers of corporation

Every corporation has perpetual duration and succession in its corporate name, unless its articles of incorporation adopted on or after April 1, 1969, or in the case of a corporation existing prior to or on April 1, 1969, an amendment thereto adopted on or after April 1, 1969, provides otherwise. Unless its articles of incorporation provide otherwise, every corporation has the same powers as an individual to do all things necessary or convenient to carry out its business and affairs, including without limitation power:

(1) To sue, be sued, complain, and defend in its corporate name;

(2) To have a corporate seal, which may be altered at will, and to use it, or a facsimile of it, by impressing or affixing or in any other manner reproducing it;

(3) To make and amend bylaws, not inconsistent with its articles of incorporation or with the laws of this state, for regulating and managing the affairs of the corporation;

(4) To purchase, receive, lease, or otherwise acquire, own, hold, improve, use, and otherwise deal with real or personal property or any legal or equitable interest in property, wherever located;

(5) To sell, convey, mortgage, pledge, lease, exchange, and otherwise dispose of all or any part of its property;

(6) To purchase, receive, subscribe for, or otherwise acquire, own, hold, vote, use, sell, mortgage, lend, pledge, or otherwise dispose of, and deal in and with shares or other interests in, or obligations of, any entity;

(7) To make contracts and guaranties, incur liabilities, borrow money, issue notes, bonds, and other obligations, and secure any of its obligations by mortgage or pledge of any of its property, franchises, or income;

(8) To lend money, invest and reinvest its funds, and receive and hold real and personal property as security for repayment, except as limited by Code Sections 14-3-860 through 14-3-864;

(9) To be a promoter, fiduciary, shareholder, partner, member, associate, or manager of any partnership, joint venture, trust, or other entity;

(10) To conduct its activities, locate offices, and exercise the powers granted by this chapter within or without this state;

(11) To elect or appoint directors, officers, delegates, employees, and agents of the corporation, define their duties, fix their compensation, and lend them money and credit;

(12) To pay pensions and establish pension plans, pension trusts, and other benefit and incentive plans for any or all of its current or former directors, officers, employees, and agents;

(13) To make donations not inconsistent with law for the public welfare or for charitable, religious, scientific, or educational purposes and for other purposes that further the corporate interest;

(14) To impose dues, assessments, admission fees, and transfer fees upon its members;

(15) To provide insurance for its benefit on the life or physical or mental ability of any of its directors, officers, or employees or any other person whose death or physical or mental disability might cause financial loss to the corporation; or, pursuant to any contract obligating the corporation, as part of compensation arrangements, or pursuant to any contract obligating the corporation as guarantor or surety, on the life of the principal obligor, and for these purposes the corporation is deemed to have an insurable interest in such persons;

(16) To establish conditions for admission of members, admit members, and issue memberships;

(17) To carry on a business; and

(18) To do all things necessary or convenient, not inconsistent with law, to further the activities and affairs of the corporation.



§ 14-3-303. Emergency powers

(a) In anticipation of or during an emergency defined in subsection (d) of this Code section, the board of directors of a corporation may:

(1) Modify lines of succession to accommodate the incapacity of any director, officer, employee, or agent; and

(2) Relocate the principal office, designate alternative principal offices or regional offices, or authorize the officers to do so.

(b) During an emergency defined in subsection (d) of this Code section, unless emergency bylaws provide otherwise:

(1) Notice of a meeting of the board of directors need be given only to those directors it is practicable to reach and may be given in any practicable manner, including by publication and radio; and

(2) One or more officers of the corporation present at a meeting of the board of directors may be deemed to be directors for the meeting, in order of rank and within the same rank in order of seniority, as necessary to achieve a quorum.

(c) Corporate action taken in good faith during an emergency under this Code section to further the ordinary affairs of the corporation:

(1) Binds the corporation; and

(2) May not be used to impose liability on a corporate director, officer, employee, or agent.

(d) An emergency exists for purposes of this Code section if a quorum of the corporation's directors cannot readily be assembled because of some catastrophic event.



§ 14-3-304. Ultra vires

(a) Except as provided in subsection (b) of this Code section, the validity of corporate action may not be challenged on the ground that the corporation lacks or lacked power to act.

(b) A corporation's power to act may be challenged:

(1) In a proceeding by a member against the corporation to enjoin the act;

(2) In a proceeding by the corporation, directly, derivatively, or through a receiver, trustee, or other legal representative, against an incumbent or former director, officer, employee, or agent of the corporation; or

(3) In a proceeding by the Attorney General under Code Section 14-3-1430.

(c) In a member's proceeding under paragraph (1) of subsection (b) of this Code section to enjoin an unauthorized corporate act, the court may enjoin or set aside the act, if equitable and if all affected persons are parties to the proceeding, and may award damages for loss, other than anticipated profits, suffered by the corporation or another party because of enjoining the unauthorized act.



§ 14-3-305. Nonprofit defined; rights; director's role; reporting

(a) As used in this Code section, the term "nonprofit" means any corporation which is formed, created, or operated by or on behalf of a hospital authority.

(b) Nonprofits shall have all of the rights, powers, benefits, and purposes granted to other corporations under this chapter and shall not be subject to any restrictions contained in Article 4 of Chapter 7 of Title 31, the "Hospital Authorities Law," except as provided in subsections (c) and (d) of this Code section.

(c) A director of a nonprofit shall be subject to the provisions of Code Section 31-7-74.1 with respect to conflicts of interest regarding such nonprofit and the hospital authority which formed, created, or operates such nonprofit, and Code Section 31-7-74.1 shall be deemed to apply to such nonprofit and such hospital authority only for such purpose.

(d) A nonprofit shall be subject to the provisions of Code Section 31-7-90.1 with respect to reporting community benefits provided by such nonprofit and with respect to annual reports by such nonprofit disclosing certain transactions with the nonprofit or with the hospital authority which formed, created, or operates the nonprofit and Code Section 31-7-90.1 shall be deemed to apply to both that nonprofit and that hospital authority only for such purposes.

(e) Nothing in this Code section shall be deemed or construed to affect in any manner the provisions of Code Section 31-7-75.2, Chapter 14 of Title 50, or Article 4 of Chapter 18 of Title 50 or to change existing law as to whether such statutory provisions are applicable to nonprofits.






Article 4 - Corporate Name

§ 14-3-401. Corporate name

(a) A corporate name:

(1) Must contain the word "corporation," "incorporated," "company," or "limited," or the abbreviation "Corp.," "Inc.," "Co.," or "Ltd.," or words or abbreviations of like import in a language other than English;

(2) May not contain language stating or implying that the corporation is organized for a purpose other than that permitted by its articles of incorporation and by Code Section 14-3-301;

(3) May not contain anything which, in the reasonable judgment of the Secretary of State, is obscene; and

(4) Shall not in any instance exceed 80 characters, including spaces and punctuation.

(b) Except as authorized by subsections (c) and (d) of this Code section, a corporate name must be distinguishable upon the records of the Secretary of State from:

(1) The corporate name of an incorporated organization, whether for profit or not for profit, incorporated or authorized to transact business in this state;

(2) A corporate name reserved or registered under this chapter or Chapter 2 of this title;

(3) The fictitious name adopted by a foreign corporation authorized to transact business in this state because its real name is unavailable;

(4) The name of a limited partnership or professional association reserved or filed with the Secretary of State under Chapter 9 of this title; and

(5) The name of a limited liability company formed or authorized to transact business in this state.

(c) A corporation may apply to the Secretary of State for authorization to use a name that is not distinguishable upon his or her records from one or more of the names described in subsection (b) of this Code section. The Secretary of State shall authorize use of the name applied for if the other corporation consents to the use in writing and files with the Secretary of State articles of amendment to its articles of incorporation changing its name to a name that is distinguishable upon the records of the Secretary of State from the name of the applying corporation.

(d) A corporation may use the name (including the fictitious name) of another domestic or foreign corporation that is used in this state if the other corporation is incorporated or authorized to transact business in this state and:

(1) The proposed user corporation has merged with the other corporation;

(2) The proposed user corporation has been formed by reorganization of the other corporation; or

(3) The other domestic or foreign corporation has taken the steps required by this chapter to change its name to a name that is distinguishable upon the records of the Secretary of State from the name of the foreign corporation applying to use its former name.

(e) This chapter does not control the use of fictitious or trade names. Issuance of a name under this chapter means that the name is distinguishable for filing purposes on the records of the Secretary of State pursuant to subsection (b) of this Code section. Issuance of a corporate name does not affect the commercial availability of the name.



§ 14-3-402. Reservation of corporate name

(a) A person may apply to reserve a name for the purpose of incorporation by paying the fee specified in Code Section 14-3-122. If the Secretary of State finds that the corporate name applied for is available, he or she shall reserve the name for the applicant's use for 30 days or until articles of incorporation are filed, whichever is sooner. If the Secretary of State finds that the name applied for is not distinguishable for filing purposes upon the records of the Secretary of State, he or she shall notify the applicant who may then submit another reservation request within ten days of the date of the rejection notice without payment of an additional reservation fee.

(b) Upon expiration of a name reservation after 30 days without the filing of articles of incorporation, the name may again be reserved for another 30 day period by the same or another applicant under the same guidelines of subsection (a) of this Code section.

(c) A person who has in effect a name reservation under subsection (a) of this Code section may transfer the reservation to another person by delivering to the Secretary of State a signed notice of the transfer that states the name and address of the transferee.



§ 14-3-403. Registered name of foreign corporation

Repealed by Ga. L. 2002, p. 989, § 9, effective July 1, 2002.






Article 5 - Registered Office and Registered Agent

Part 1 - General Provisions

§ 14-3-501. Registered office and registered agent

Each corporation must continuously maintain in this state:

(1) A registered office with the same address as that of the registered agent; and

(2) A registered agent, who may be:

(A) A person who resides in this state and whose office is identical with the registered office;

(B) A domestic business or nonprofit corporation or domestic limited liability company formed under this chapter or under Chapter 2 of this title whose office is identical with the registered office; or

(C) A foreign business or nonprofit corporation or foreign limited liability company authorized to transact business in this state whose office is identical with the registered office.



§ 14-3-502. Change of registered office or registered agent

(a) A corporation may change its registered office or registered agent by delivering to the Secretary of State for filing an amendment to its annual registration that sets forth:

(1) The name of the corporation;

(2) The street address of its current registered office;

(3) If the current registered office is to be changed, the street address of the new registered office;

(4) The name of its current registered agent;

(5) If the current registered agent is to be changed, the name of the new registered agent; and

(6) That after the change or changes are made, the street addresses of its registered office and the office of its registered agent will be identical.

(b) If the street address of a registered agent's office is changed, the registered agent may change the street address of the registered office of any corporation for which the registered agent is the registered agent by notifying the corporation in writing of the change and by signing (either manually or in facsimile) and delivering to the Secretary of State for filing a statement that complies with the requirements of subsection (a) of this Code section and recites that the corporation has been notified of the change.



§ 14-3-503. Resignation of registered agent

(a) A registered agent may resign his or her agency appointment by signing and delivering to the Secretary of State for filing a statement of resignation. The statement may include a statement that the registered office is also discontinued.

(b) On or before the date of the filing of the statement of resignation, the registered agent shall deliver or mail a written notice of the agent's intention to resign to the chief executive officer, chief financial officer, secretary of the corporation, or a person holding a position comparable to any of the foregoing, as named and at the address shown in the annual registration, or in the articles of incorporation if no annual registration has been filed.

(c) The agency appointment is terminated, and the registered office discontinued if so provided, on the earlier of the filing by the corporation of an amendment to its annual registration designating a new registered agent and registered office if also discontinued or the thirty-first day after the date on which the statement was filed.



§ 14-3-504. Service of process on corporation

(a) A corporation's registered agent is the corporation's agent for service of process, notice, or demand required or permitted by law to be served on the corporation.

(b) If a corporation has no registered agent, or the agent cannot with reasonable diligence be served, the corporation may be served by registered or certified mail or statutory overnight delivery, return receipt requested, addressed to the secretary of the corporation at its principal office. Service is perfected under this subsection on the earliest of:

(1) The date the corporation receives the mail;

(2) The date shown on the return receipt, if signed on behalf of the corporation; or

(3) Five days after its deposit in the United States mail, if mailed postage prepaid and correctly addressed.

(c) This Code section does not prescribe the only means, or necessarily the required means, of serving a corporation.






Part 2 - Venue

§ 14-3-510. Venue -- Applicable laws; where corporation deemed to reside; corporations with principal office under prior law

(a) Venue in proceedings against a corporation shall be determined in accordance with the pertinent constitutional and statutory provisions of this state in effect as of July 1, 1991, or thereafter.

(b) Each domestic corporation and each foreign corporation authorized to transact business in this state shall be deemed to reside and to be subject to venue as follows:

(1) In civil proceedings generally, in the county of this state where the corporation maintains its registered office, or if the corporation fails to maintain a registered office, it shall be deemed to reside in the county where its last named registered office or principal office, as shown by the records of the Secretary of State, was maintained;

(2) In actions based on contracts, in that county in this state where the contract to be enforced was made or is to be performed, if the corporation has an office and transacts business in that county;

(3) In actions for damages because of torts, wrong, or injury done, in the county where the cause of action originated, if the corporation has an office and transacts business in that county;

(4) In actions for damages because of torts, wrong, or injury done, in the county where the cause of action originated. If venue is based solely on this paragraph, the defendant shall have the right to remove the action to the county in Georgia where the defendant maintains its principal place of business. A notice of removal shall be filed within 45 days of service of the summons. Upon motion by the plaintiff filed within 45 days of the removal, the court to which the case is removed may remand the case to the original court if it finds that removal is improper under the provisions of this paragraph. Upon the defendant's filing of a notice of removal, the 45 day time period for filing such notice shall be tolled until the remand, the entry of an order by the court determining that the removal is valid, or the expiration of the time period for the plaintiff to file a motion challenging the removal, whichever occurs first; and

(5) In garnishment proceedings, in the county of this state in which is located the corporate office or place of business where the employee who is the defendant in the main action is employed.

(c) Any residences established by this Code section shall be in addition to, and not in limitation of, any other residence that any domestic or foreign corporation may have by reason of other laws.

(d) Whenever this chapter either requires or permits a proceeding to be brought in the county where the registered office of the corporation is maintained, if the proceeding is against a corporation having a principal office as required under a prior general corporation law, the action or proceeding may be brought in the county where the principal office is located.









Article 6 - Membership

Part 1 - General Provisions

§ 14-3-601. Authority to establish criteria or procedures for membership

(a) The articles or bylaws may establish criteria or procedures for admission of members.

(b) No person shall be admitted as a member without his or her consent.



§ 14-3-602. Consideration for membership in corporation

Except as provided in its articles or bylaws, a corporation may admit members for no consideration or for such consideration as is determined by the board.



§ 14-3-603. Membership not required

A corporation is not required to have members.






Part 2 - Rights and Liabilities of Members

§ 14-3-610. Voting rights

Members as defined in paragraph (22) of Code Section 14-3-140 shall have no voting rights, other than to elect directors, except as specifically provided in the articles or bylaws. All members shall have the same rights and obligations with respect to any other matters, except as set forth in or authorized by the articles or bylaws. Except for the rights specified in Code Sections 14-3-740 through 14-3-747, members of any corporation existing on July 1, 1991, shall be limited to having the same voting and other rights as before such date, until changed by amendment of its articles of incorporation or bylaws.



§ 14-3-611. Limitation on members' liability

A member of a corporation is not, as such, personally liable for the acts, debts, liabilities, or obligations of the corporation.



§ 14-3-612. Liability for dues, assessments, or fees

A member may become liable to the corporation for dues, assessments, or fees; provided, however, that an article or bylaw provision or a resolution adopted by the board authorizing or imposing dues, assessments, or fees does not, of itself, create liability.



§ 14-3-613. Remedies of creditors of corporation against members

(a) No proceeding may be brought by a creditor to reach the liability, if any, of a member to the corporation unless final judgment has been rendered in favor of the creditor against the corporation and execution has been returned unsatisfied in whole or in part or unless such action would be useless.

(b) All creditors of the corporation, with or without reducing their claims to judgment, may intervene in any creditor's proceeding brought under subsection (a) of this Code section to reach and apply unpaid amounts due the corporation. Any or all members who owe amounts to the corporation may be joined in such proceeding.






Part 3 - Termination of Membership

§ 14-3-620. Resignation by member and effect thereof

(a) Unless otherwise provided by law, a member may resign from membership at any time by delivering notice in writing or by electronic transmission to the corporation. A resignation is effective when the notice is delivered unless the notice specifies a later effective date, although the articles or bylaws may require reasonable notice before the resignation is effective.

(b) This Code section shall not relieve the resigning member from any obligation for charges incurred, services or benefits actually rendered, dues, assessments, or fees, or arising from contract, a condition to ownership of land, an obligation arising out of ownership of land, or otherwise, and this Code section shall not diminish any right of the corporation to enforce any such obligation or obtain damages for its breach.



§ 14-3-621. Involuntary termination of membership; procedures; statute of limitations for challenging involuntary termination; liability for dues, assessments, or fees

Unless otherwise expressly provided in a corporation's articles of incorporation or bylaws or, in the case of a corporation in existence before July 1, 1991, by resolution of the directors or members adopted before that date:

(1) No member of a corporation may be expelled or suspended, and no membership or memberships in such corporations may be terminated or suspended except pursuant to a procedure that is fair and reasonable and is carried out in good faith;

(2) A procedure is fair and reasonable when either:

(A) The articles or bylaws set forth a procedure that provides:

(i) Not less than 15 days' prior written notice of the expulsion, suspension, or termination and the reasons therefor; and

(ii) An opportunity for the member to be heard, orally or in writing, not less than five days before the effective date of the expulsion, suspension, or termination by a person or persons authorized to decide that the proposed expulsion, termination, or suspension not take place; or

(B) It is fair and reasonable taking into consideration all of the relevant facts and circumstances;

(3) Any written notice given by mail must be given by first-class or certified mail or statutory overnight delivery sent to the last address of the member shown on the corporation's records;

(4) Any proceeding challenging an expulsion, suspension, or termination, including a proceeding in which defective notice is alleged, must be commenced within one year after the effective date of the expulsion, suspension, or termination; and

(5) A member who has been expelled or suspended may be liable to the corporation for dues, assessments, or fees as a result of obligations incurred or commitments made prior to or during expulsion or suspension.






Part 4 - Delegates

§ 14-3-630. Authority to provide for delegates

(a) A corporation may provide in its articles or bylaws for delegates having some or all of the rights and authority of members.

(b) The articles or bylaws may set forth provisions relating to:

(1) The characteristics, qualifications, rights, limitations, and obligations of delegates, including their selection and removal;

(2) Calling, noticing, holding, and conducting meetings of delegates; and

(3) Carrying on corporate activities during and between meetings of delegates.









Article 7 - Meetings

Part 1 - General Provisions

§ 14-3-701. Annual meeting

(a) A corporation with members shall hold a meeting of members annually at a time stated in or fixed in accordance with the bylaws.

(b) A corporation with members may hold regular meetings of members at the times stated in or fixed in accordance with the bylaws.

(c) Annual and regular meetings of members may be held in or out of this state at the place stated in or fixed in accordance with the bylaws. If no place is stated in or fixed in accordance with the bylaws, annual and regular meetings shall be held at the corporation's principal office or other suitable place.

(d) At the annual meeting:

(1) The president and chief financial officer shall report on the activities and financial condition of the corporation; and

(2) The members shall consider and act upon such other matters as may be raised consistent with the notice requirements of Code Sections 14-3-705 and 14-3-706.

(e) At regular meetings the members shall consider and act upon such matters as may be raised consistent with the notice requirements of Code Sections 14-3-705 and 14-3-706.

(f) The failure to hold an annual or regular meeting at a time stated in or fixed in accordance with a corporation's bylaws does not affect the validity of any corporate action.



§ 14-3-702. Special meetings

(a) A corporation with members shall hold a special meeting of members:

(1) On call of its board or the person or persons authorized to do so by the articles or bylaws; or

(2) Except as otherwise provided in the articles or bylaws, if the holders of at least 5 percent of the voting power of any corporation sign, date, and deliver to any corporate officer one or more demands in writing or by electronic transmission for the meeting describing the purpose or purposes for which it is to be held.

(b) If not otherwise fixed under Code Section 14-3-703 or Code Section 14-3-707, the record date for determining members entitled to demand a special meeting is the date the first member signs the demand.

(c) If a notice for a special meeting demanded under paragraph (2) of subsection (a) of this Code section is not given pursuant to Code Section 14-3-705 within 30 days after the date the demand or demands in writing or by electronic transmission are delivered to a corporate officer, regardless of the requirements of subsection (d) of this Code section, a person signing the demand or demands may set the time and place of the meeting and give notice pursuant to Code Section 14-3-705.

(d) Special meetings of members may be held in or out of this state at the place stated in or fixed in accordance with the bylaws. If no place is stated or fixed in accordance with the bylaws, special meetings shall be held at the corporation's principal office or other suitable place.

(e) Only those matters that are within the purpose or purposes described in the meeting notice required by Code Section 14-3-705 may be conducted at a special meeting of members.

(f) Unless otherwise provided in the articles, a demand by a member for a special meeting may be revoked by a written or electronic transmission to that effect by the member received by the corporation prior to the call of the special meeting.

(g) A bylaw provision governing the voting power required to call special meetings is not a quorum or voting requirement.



§ 14-3-703. Court-ordered meetings

(a) The superior court may summarily order a meeting to be held:

(1) On application of any member or other person entitled to participate in an annual meeting, or, in the case of a corporation described in paragraph (2) of subsection (a) of Code Section 14-3-1302, the Attorney General, if an annual meeting was not held within the earlier of six months after the end of a fiscal year of the corporation or 15 months after its last annual meeting; or

(2) On application of any member or other person entitled to participate in a regular meeting, or, in the case of a corporation described in paragraph (2) of subsection (a) of Code Section 14-3-1302, the Attorney General, if a regular meeting is not held within 40 days after the date it was required to be held; or

(3) On application of a member who signed a demand for a special meeting valid under Code Section 14-3-702, a person or persons entitled to call a special meeting, or, in the case of a corporation described in paragraph (2) of subsection (a) of Code Section 14-3-1302, the Attorney General, if:

(A) Notice of the special meeting was not given within 30 days after the date the demand was delivered to a corporate officer; or

(B) The special meeting was not held in accordance with the notice.

(b) After notice to the corporation, the court may fix the time and place of the meeting, specify a record date for determining members entitled to notice of and to vote at the meeting, prescribe the form and content of the meeting notice, fix the quorum required for specific matters to be considered at the meeting (or direct that the votes represented at the meeting constitute a quorum for action on those matters) and enter other orders necessary to accomplish the purpose or purposes of the meeting.

(c) If the court orders a meeting, it may also order the corporation to pay the member's or other person's costs (including reasonable counsel fees) incurred to obtain the order.



§ 14-3-704. Approval of action without meeting

(a) Unless limited or prohibited by the articles or bylaws, or unless this chapter requires a greater number of affirmative votes, action required or permitted by this chapter to be approved by the members may be approved without a meeting of members if the action is approved by members holding at least a majority of the voting power. The action must be evidenced by one or more consents in writing or by electronic transmission describing the action taken, signed by those members representing at least a majority of the voting power, and delivered to the corporation for inclusion in the minutes or filing with the corporate records.

(b) No consent in writing or by electronic transmission signed under this Code section shall be valid unless:

(1) The consenting member has been furnished the same material that, under this chapter, would have been required to be sent to members in a notice of a meeting at which the proposed action would have been submitted to the members for action; or

(2) The written consent contains an express waiver of the right to receive the material otherwise required to be furnished.

(c) If not otherwise determined under Code Section 14-3-703 or Code Section 14-3-707, the record date for determining members entitled to take action without a meeting is the date the first member signs the consent.

(d) A consent signed under this Code section has the effect of a meeting vote and may be described as such in any document.

(e) Written notice of member approval pursuant to this Code section shall be given to all members who have not signed the written consent. If written notice is required, member approval pursuant to this Code section shall be effective ten days after such written notice is given.

(f) An electronic transmission which is transmitted by a member that evidences a member's consent or approval on a ballot, requests or demands an action to be taken by the corporation, or provides notice to the corporation under this chapter shall be deemed to be written, signed, and dated for the purposes of this chapter, provided that any such electronic transmission sets forth or is delivered with information from which the corporation can determine (1) that the electronic transmission was transmitted by the member and (2) the date on which such member transmitted such electronic transmission. The date on which such electronic transmission is transmitted shall be deemed to be the date on which such consent, request, demand, or notice was signed.



§ 14-3-705. Notice of meeting

(a) A corporation shall give notice consistent with its bylaws of meetings of members in a fair and reasonable manner.

(b) Any notice that conforms to the requirements of subsection (c) of this Code section is fair and reasonable, but other means of giving notice may also be fair and reasonable when all the circumstances are considered; provided, however, that notice of matters referred to in paragraph (2) of subsection (c) of this Code section must be given as provided in subsection (c) of this Code section.

(c) Notice is fair and reasonable if:

(1) The corporation notifies its members of the place, date, and time of each annual, regular, and special meeting of members no fewer than ten days (or if notice is mailed by other than first-class or registered mail or statutory overnight delivery, 30 days) nor more than 60 days before the meeting date;

(2) Notice of an annual or regular meeting includes a description of any matter or matters that must be approved by the members under Code Section 14-3-855, 14-3-863, 14-3-1003, 14-3-1021, 14-3-1103, 14-3-1202, or 14-3-1402; and

(3) Notice of a special meeting includes a description of the matter or matters for which the meeting is called.

(d) Unless the bylaws require otherwise, if an annual, regular, or special meeting of members is adjourned to a different date, time, or place, notice need not be given of the new date, time, or place, if the new date, time, or place is announced at the meeting before adjournment. If a new record date for the adjourned meeting is or must be fixed under Code Section 14-3-707, however, notice of the adjourned meeting must be given under this Code section to the members of record as of the new record date.

(e) When giving notice of an annual, regular, or special meeting of members, a corporation shall give notice of a matter a member intends to raise at the meeting if:

(1) Requested in writing or by electronic transmission to do so by a person entitled to call a special meeting; and

(2) The request is received by the secretary or president of the corporation at least ten days before the corporation gives notice of the meeting.



§ 14-3-706. Waiver of notice

(a) A member may waive any notice required by this chapter, the articles, or bylaws before or after the date and time stated in the notice. The waiver must be in writing or by electronic transmission, be signed by the member entitled to the notice, and be delivered to the corporation for inclusion in the minutes or filing with the corporate records.

(b) A member's attendance at a meeting:

(1) Waives objection to lack of notice or defective notice of the meeting, unless the member at the beginning of the meeting objects to holding the meeting or transacting business at the meeting; and

(2) Waives objection to consideration of a particular matter at the meeting that is not within the purpose or purposes described in the meeting notice, unless the member objects to considering the matter when it is presented.



§ 14-3-707. Record date

(a) The bylaws may fix or provide the manner of fixing the record date to determine the members entitled to notice of a members' meeting, to demand a special meeting to vote, or to take any other action. If the bylaws do not fix or provide for fixing such a record date, the board may fix a future date as such a record date.

(b) A record date fixed under this Code section may not be more than 70 days before the meeting or action requiring a determination of members.

(c) A determination of members entitled to notice of or to vote at a membership meeting is effective for any adjournment of the meeting unless the board fixes a new record date, which it must do if the meeting is adjourned to a date more than 120 days after the date fixed for the original meeting.

(d) If a court orders a meeting adjourned to a date more than 120 days after the date fixed for the original meeting, it may provide that the original record date continues in effect or it may fix a new record date.



§ 14-3-708. Action taken without meeting

(a) Unless prohibited or limited by the articles or bylaws, any action that may be taken at any annual, regular, or special meeting of members may be taken without a meeting if the corporation delivers a ballot in writing or by electronic transmission to every member entitled to vote on the matter.

(b) A ballot in writing or by electronic transmission shall:

(1) Set forth each proposed action; and

(2) Provide an opportunity to vote for or against each proposed action.

(c) Approval by ballot in writing or by electronic transmission pursuant to this Code section shall be valid only when the number of votes cast by ballot equals or exceeds the quorum required to be present at a meeting authorizing the action, and the number of approvals equals or exceeds the number of votes that would be required to approve the matter at a meeting at which the total number of votes cast was the same as the number of votes cast by ballot.

(d) All solicitations for votes by ballot in writing or by electronic transmission shall:

(1) Indicate the number of responses needed to meet the quorum requirements;

(2) State the percentage of approvals necessary to approve each matter other than election of directors; and

(3) Specify the time by which a ballot must be received by the corporation in order to be counted.

(e) Except as otherwise provided in the articles or bylaws, a ballot in writing or by electronic transmission may not be revoked.






Part 2 - Voting

§ 14-3-720. Membership list for meeting

(a) After fixing a record date for a meeting, a corporation shall prepare an alphabetical list of the names of all its members who are entitled to notice of the meeting. The list must show the address of and number of votes each member is entitled to vote at the meeting. Nothing contained in this Code section shall require the corporation to include e-mail addresses or other information for delivery of electronic transmissions on such list.

(b) The list of members must be available for inspection by any member for the purpose of communication with other members concerning the meeting, beginning two business days after notice is given of the meeting for which the list was prepared and continuing through the meeting: (1) on a reasonably accessible electronic network, provided that the information required to gain access to such list is provided with the notice of the meeting or upon request or (2) during ordinary business hours at the corporation's principal office or at a reasonable place identified in the meeting notice in the city where the meeting will be held. In the event that the corporation makes the list available on an electronic network, the corporation may take reasonable steps to ensure that such information is available only to members of the corporation. A member, a member's agent, or a member's attorney is entitled on written demand to inspect and, subject to the limitations of subsection (c) of Code Section 14-3-1602 and Code Section 14-3-1605, to copy the list, at a reasonable time and at the member's expense, during the period it is available for inspection.

(c) If the meeting is to be held in person, the corporation shall make the list of members available at the meeting, and any member, a member's agent, or member's attorney is entitled to inspect the list at any time during the meeting or any adjournment. If the meeting is to be held solely by means of remote communication, then the list shall be open to the examination of any member during the duration of the meeting on a reasonably accessible electronic network, and the information required to access such list shall be provided with the notice of the meeting.

(d) If the corporation refuses to allow a member, a member's agent, or a member's attorney to inspect the list of members before or at the meeting (or copy the list as permitted by subsection (b) of this Code section), the superior court, on application of the member, may summarily order the inspection or copying at the corporation's expense and may postpone the meeting for which the list was prepared until the inspection or copying is complete.

(e) Refusal or failure to prepare or make available the members' list does not affect the validity of action taken at the meeting.



§ 14-3-721. Number of votes to which member entitled; effect of membership in names of two or more persons

(a) Unless the articles or bylaws provide otherwise, each member is entitled to one vote on each matter voted on by the members.

(b) Unless the articles or bylaws provide otherwise, if a membership stands of record in the names of two or more persons, their acts with respect to voting shall have the following effect:

(1) If only one votes, such act binds all; and

(2) If more than one votes, the vote shall be divided on a pro rata basis.



§ 14-3-722. Quorum

(a) Unless this chapter, the articles, or bylaws provide for a higher or lower quorum, 10 percent of the votes entitled to be cast on a matter must be represented at a meeting of members to constitute a quorum on that matter.

(b) A bylaw amendment to decrease the quorum for any member action may be approved by the members or, unless prohibited by the bylaws, by the board.

(c) A bylaw amendment to increase the quorum required for any member action must be approved by the members.

(d) Unless 20 percent or more of the voting power is present in person or by proxy, the only matters that may be voted upon at an annual or regular meeting of members are those matters that are described in the meeting notice.



§ 14-3-723. Majority of votes constitutes act of membership

(a) Unless this chapter, the articles, or the bylaws require a greater vote or voting by class, if a quorum is present, the affirmative vote of a majority of the votes cast is the act of the members.

(b) A bylaw amendment to increase or decrease the vote required for any member action must be approved by the members.



§ 14-3-724. Proxies

(a) Unless the articles or bylaws prohibit or limit proxy voting, a member may vote in person or by proxy.

(b) A member or his or her agent or attorney in fact may appoint a proxy to vote or otherwise act for the member by signing an appointment form either personally or by an electronic transmission. An electronic transmission must contain or be accompanied by information from which it can be determined that the member, the member's agent, or the member's attorney in fact authorized the electronic transmission.

(c) An appointment of a proxy is effective when a signed appointment form or electronic transmission of the appointment is received by the secretary or other officer or agent authorized to tabulate votes. An appointment is valid for 11 months unless a different period is expressly provided in the appointment form.

(d) An appointment of a proxy is revocable by the member.

(e) The death or incapacity of the member appointing a proxy does not affect the right of the corporation to accept the proxy's authority unless notice of the death or incapacity is received by the secretary or other officer or agent authorized to tabulate votes before the proxy exercises authority under the appointment.

(f) Appointment of a proxy is revoked by the person appointing the proxy:

(1) Attending any meeting and voting in person; or

(2) Signing and delivering to the secretary or other officer or agent authorized to tabulate proxy votes either a writing stating that the appointment of the proxy is revoked or a subsequent appointment form.

(g) Subject to Code Section 14-3-727 and any express limitation on the proxy's authority appearing on the face of the appointment form or in the electronic transmission, a corporation is entitled to accept the proxy's vote or other action as that of the member making the appointment.

(h) Any copy, facsimile transmission, or other reliable reproduction of the writing or electronic transmission created pursuant to subsection (b) of this Code section may be substituted or used in lieu of the original writing or electronic transmission for any and all purposes for which the original writing or electronic transmission could be used, provided that such copy, facsimile transmission, or other reproduction shall be a complete reproduction of the entire original writing or electronic transmission.

(i) A corporation may adopt bylaws authorizing additional means or procedures for members to exercise rights granted by this Code section.



§ 14-3-725. Voting requirements for election of directors; cumulative voting

(a) Unless otherwise provided in the articles, directors are elected by a majority of the votes cast by the members entitled to vote in the election at a meeting at which a quorum is present.

(b) If the articles or bylaws provide for cumulative voting by members, members may so vote, by multiplying the number of votes the members are entitled to cast by the number of directors for whom they are entitled to vote, and cast the product for a single candidate or distribute the product among two or more candidates.

(c) Cumulative voting is not authorized at a particular meeting unless:

(1) The meeting notice or statement accompanying the notice states that cumulative voting will take place; or

(2) A member gives notice during the meeting and before the vote is taken of the member's intent to cumulate votes, and if one member gives this notice all other members participating in the election are entitled to cumulate their votes without giving further notice.

(d) A director elected by cumulative voting may be removed by the members without cause if the requirements of Code Section 14-3-808 are met, unless the votes cast against removal or not consenting in writing to such removal would be sufficient to elect such director if voted cumulatively at an election at which the same total number of votes were cast (or, if such action is taken by written ballot, all memberships entitled to vote were voted) and the entire number of directors authorized at the time of the director's most recent election were then being elected.

(e) Members may not cumulatively vote if the directors and members are identical.



§ 14-3-726. Election of directors by category

A corporation may provide in its articles or bylaws for election of directors by members or delegates:

(1) On the basis of chapter or other organizational unit;

(2) By region or other geographic unit;

(3) By preferential voting; or

(4) By any other reasonable method.



§ 14-3-727. Validity of signature on proxy

(a) If the name signed on a vote, consent, waiver, or proxy appointment corresponds to the name of a member, the corporation if acting in good faith is entitled to accept the vote, consent, waiver, or proxy appointment and give it effect as the act of the member.

(b) If the name signed on a vote, consent, waiver, or proxy appointment does not correspond to the record name of a member, the corporation if acting in good faith is nevertheless entitled to accept the vote, consent, waiver, or proxy appointment and give it effect as the act of the member if:

(1) The member is an entity and the name signed purports to be that of an officer or agent of the entity;

(2) The name signed purports to be that of an attorney in fact of the member and, if the corporation requests, evidence acceptable to the corporation of the signatory's authority to sign for the member has been presented with respect to the vote, consent, waiver, or proxy appointment;

(3) Two or more persons hold the membership as cotenants or fiduciaries and the name signed purports to be the name of at least one of the coholders and the person signing appears to be acting on behalf of all the coholders;

(4) The name signed purports to be that of an administrator, executor, guardian, or conservator representing the member and, if the corporation requests, evidence of fiduciary status acceptable to the corporation has been presented with respect to the vote, consent, waiver, or proxy appointment; or

(5) The name signed purports to be that of a receiver or trustee in bankruptcy of the member, and, if the corporation requests, evidence of this status acceptable to the corporation has been presented with respect to the vote, consent, waiver, or proxy appointment.

(c) The corporation is entitled to reject a vote, consent, waiver, or proxy appointment if the secretary or other officer or agent authorized to tabulate votes, acting in good faith, has reasonable basis for doubt about the validity of the signature on it or about the signatory's authority to sign for the member or about the faithfulness or completeness of the reproduction when the original has not been examined.

(d) The corporation and its officer or agent who accept or reject a vote, consent, waiver, or proxy appointment in good faith and in accordance with the standards of this Code section or subsection (b) of Code Section 14-3-724 are not liable in damages to the member for the consequences of the acceptance or rejection.

(e) Corporate action based on the acceptance or rejection of a vote, consent, waiver, or proxy appointment under this Code section or subsection (b) of Code Section 14-3-724 is valid unless a court of competent jurisdiction determines otherwise.






Part 3 - Voting Agreements

§ 14-3-730. Agreements among members

(a) Two or more members may provide for the manner in which they will vote by signing an agreement for that purpose. Such agreements may be valid for a period of up to 20 years. For corporations described in paragraph (2) of subsection (a) of Code Section 14-3-1302, such agreements must have a reasonable purpose not inconsistent with the corporation's public or charitable purposes.

(b) A voting agreement created under this Code section is specifically enforceable.






Part 4 - Derivative Proceedings

§ 14-3-740. Definitions

As used in this part, the term:

(1) "Derivative proceeding" means a civil suit in the right of a domestic corporation or, to the extent provided in Code Section 14-3-747, in the right of a foreign corporation.

(2) "Member" includes those who are members under Code Section 14-3-140, as well as any person who is entitled to some portion of the corporation's property upon dissolution, and any person or class of persons specifically designated in the corporation's bylaws or articles of incorporation as having standing to bring a derivative proceeding.



§ 14-3-741. Standing

A derivative proceeding may be brought either by any director or by any member or members having 5 percent or more of the voting power or by 50 members, whichever is less. A director or members may not commence or maintain a derivative proceeding unless the director or members:

(1) Was a director or were members of the corporation at the time of the act or omission complained of (or became a member through transfer by operation of law from one who was a member at that time); or is a director or are members at the time the proceeding is commenced; and

(2) Fairly and adequately represents the interests of the corporation in enforcing the right of the corporation.



§ 14-3-742. Demand for suitable action by corporation required

(a) No derivative proceeding may be commenced until:

(1) A written demand has been made upon the corporation to take suitable action; and

(2) Ninety days have expired from the date the demand was made unless the complainant has earlier been notified that the demand has been rejected by the corporation or unless irreparable injury to the corporation would result by waiting for the expiration of the 90 day period.

(b) In the case of corporations described in subsection (a) of Code Section 14-3-1302, the complainant shall deliver a copy of the demand to the Attorney General within ten days of making the demand on the corporation.



§ 14-3-743. Stay of proceeding

If the corporation commences an inquiry into the allegations made in the demand or complaint, the court may stay any derivative proceeding for such period as the court deems appropriate.



§ 14-3-744. Dismissal of proceeding

(a) The court may dismiss a derivative proceeding if, on motion by the corporation, the court finds that one of the groups specified in subsection (b) of this Code section has made a determination in good faith after conducting a reasonable investigation upon which its conclusions are based that the maintenance of the derivative suit is not in the best interests of the corporation. The corporation shall have the burden of proving the independence and good faith of the group making the determination and the reasonableness of the investigation.

(b) The determination in subsection (a) of this Code section shall be made by:

(1) A majority vote of independent directors present at a meeting of the board of directors if the independent directors constitute a quorum;

(2) A majority vote of a committee consisting of two or more independent directors appointed by a majority vote of independent directors present at a meeting of the board of directors, whether or not such independent directors constitute a quorum; or

(3) A panel of one or more independent persons appointed by the court upon motion by the corporation.

(c) None of the following shall by itself cause a director to be considered not independent for purposes of subsection (b) of this Code section:

(1) The nomination or election of the director by directors who are not independent;

(2) The naming of the director as a defendant in the derivative proceeding; or

(3) The fact that the director approved the action being challenged in the derivative proceeding so long as the director did not receive a personal benefit as a result of the action.



§ 14-3-745. Discontinuance or settlement of proceeding prohibited without court approval

A derivative proceeding may not be discontinued or settled without the court's approval. If the court determines that a proposed discontinuance or settlement will substantially affect the interests of the corporation's members or a class of members, the court shall direct that notice be given to the members affected.



§ 14-3-746. Payment of expenses of proceeding

On termination of the derivative proceeding the court may:

(1) Order the corporation to pay the plaintiff's reasonable expenses (including attorneys' fees) incurred in the proceeding if it finds that the proceeding has resulted in a substantial benefit to the corporation; or

(2) Order the plaintiff to pay any defendant's reasonable expenses (including attorneys' fees) incurred in defending the proceeding if it finds that the proceeding was commenced or maintained without reasonable cause or for an improper purpose.



§ 14-3-747. Applicability to foreign corporations

In any derivative proceeding in the right of a foreign corporation, the matters covered by this part shall be governed by the laws of the jurisdiction of incorporation of the foreign corporation except for Code Sections 14-3-743 and 14-3-745 and paragraph (2) of Code Section 14-3-746.









Article 8 - Directors and Officers

Part 1 - Board of Directors

§ 14-3-801. Requirement for and duties of board of directors

(a) Each corporation must have a board of directors.

(b) Except as provided in this chapter or subsection (c) of this Code section, all corporate powers shall be exercised by or under the authority of, and the business and affairs of the corporation managed under the direction of, its board.

(c) No limitation upon the authority of the directors, whether contained in the articles of incorporation or bylaws, shall be effective against persons, other than members and directors, who are without actual knowledge of the limitation.

(d) The articles may authorize a person or persons to exercise some or all of the powers which would otherwise be exercised by a board. To the extent so authorized any such person or persons shall have the duties and responsibilities of the directors, and the directors shall be relieved to that extent from such duties and responsibilities.



§ 14-3-802. Qualifications of directors

Directors shall be natural persons who are 18 years of age or older but need not be residents of this state nor members of the corporation unless the articles so require. The articles or bylaws may prescribe other qualifications for directors.



§ 14-3-803. Number of directors

(a) A board of directors must consist of one or more natural persons, with the number specified in or fixed in accordance with the articles or bylaws.

(b) The articles or bylaws may authorize the members of the board of directors to fix or change the number of directors or may establish a variable range for the size of the board of directors by fixing a minimum and maximum number of directors. If the variable range is established, the number of directors may be fixed or changed from time to time, within the minimum and maximum, by the members, or if the articles or bylaws so provide, by the board of directors.



§ 14-3-804. Election of directors

(a) If the corporation has members, all the directors (except the initial directors) shall be elected at the first annual meeting of members, and at each annual meeting thereafter, unless the articles or bylaws provide some other time or method of election, or provide that some or all of the directors are appointed by some other person or designated.

(b) If the corporation does not have members, all the directors (except the initial directors) shall be elected, appointed, or designated as provided in the articles or bylaws. If no method of designation or appointment is set forth in the articles or bylaws, the directors (other than the initial directors) shall be elected by the board.



§ 14-3-805. Terms of directors

(a) The terms of the initial directors of a corporation expire at the first meeting of members or directors for the election of directors or for such other period as may be specified in the articles of incorporation or bylaws. The articles or bylaws may specify the terms of directors. In the absence of any term specified in the articles or bylaws, the term of each director other than initial directors shall be one year. Directors may be elected for successive terms.

(b) A decrease in the number of directors or term of office does not shorten an incumbent director's term.

(c) A director elected to fill a vacancy shall be elected for the unexpired term of the director's predecessor in office.

(d) Despite the expiration of a director's term, the director continues to serve until the director's successor is elected, designated, or appointed and qualifies, or until there is a decrease in the number of directors.



§ 14-3-806. Staggered terms for directors

The articles or bylaws may provide for staggering the terms of directors by dividing the total number of directors into groups. The terms of office of the several groups need not be uniform.



§ 14-3-807. Resignation of directors

(a) A director may resign at any time by delivering notice in writing or by electronic transmission to the board of directors, its presiding officer, or to the president or secretary, or in such other manner as the articles or bylaws may provide.

(b) A resignation is effective when the notice is delivered unless the notice specifies a later effective date.



§ 14-3-808. Removal of directors

Unless the corporation's articles or bylaws provide otherwise:

(1) The members may remove, with or without cause, one or more directors elected by them;

(2) If a director is elected by a class, chapter, or other organizational unit or by region or other geographic grouping, the director may be removed only by the members of that class, chapter, unit, or grouping;

(3) Except as provided in paragraph (9) of this Code section, a director may be removed under paragraph (1) or (2) of this Code section only if the number of votes cast to remove the director would be sufficient to elect the director at a meeting to elect directors;

(4) If cumulative voting is authorized, a director may not be removed if the number of votes, or if the director was elected by a class, chapter, unit, or grouping of members, the director may not be removed if the number of votes of that class, chapter, unit, or grouping, sufficient to elect the director under cumulative voting is voted against the director's removal;

(5) A director elected by members may be removed by the members only at a meeting called for the purpose of removing the director and the meeting notice must state that the purpose, or one of the purposes, of the meeting is removal of the director;

(6) In computing whether a director is protected from removal under paragraphs (2) through (4) of this Code section, it should be assumed that the votes against removal are cast in an election for the number of directors of the class to which the director to be removed belonged on the date of that director's election;

(7) An entire board of directors may be removed under paragraphs (1) through (5) of this Code section;

(8) A director elected by the board may be removed with or without cause by the vote of two-thirds of the directors then in office; provided, however, that a director elected by the board to fill the vacancy of a director elected by the members may be removed without cause by the members, but not the board; and

(9) If, at the beginning of a director's term on the board, the articles or bylaws provide that the director may be removed for missing a specified number of board meetings, the board may remove the director for failing to attend the specified number of meetings. The director may be removed only if a majority of the directors then in office vote for the removal.



§ 14-3-809. Procedure for removing directors

(a) A designated director may be removed by an amendment to the articles or bylaws deleting or changing the designation.

(b) Except as otherwise provided in the articles or bylaws:

(1) An appointed director may be removed without cause by the person appointing the director;

(2) The person removing the director shall do so by giving written notice of the removal to the director and either the presiding officer of the board or the corporation's president or secretary; and

(3) A removal is effective when the notice is effective unless the notice specifies a future effective date.



§ 14-3-810. Removal of director by court

(a) The superior court may remove any director of the corporation from office in a proceeding commenced either by the corporation, its members holding at least 10 percent of the voting power of any class, or, in the case of a corporation described in paragraph (2) of subsection (a) of Code Section 14-3-1302, the Attorney General, if the court finds that:

(1) The director engaged in fraudulent or dishonest conduct, or gross abuse of authority or discretion, with respect to the corporation, or a final judgment has been entered finding that the director has violated a duty set forth in Code Section 14-3-830 or 14-3-831, or the director has been subjected to sanction for participation in a "director's conflicting interest transaction" as defined in paragraph (2) of Code Section 14-3-860; and

(2) Removal is in the best interest of the corporation.

(b) The court that removes a director may bar the director from serving on the board for a period prescribed by the court.

(c) If members or the Attorney General commence a proceeding under subsection (a) of this Code section, the corporation shall be made a party defendant.



§ 14-3-811. Vacancies

(a) Unless the articles or bylaws provide otherwise, and except as provided in subsections (b) and (c) of this Code section, if a vacancy occurs on a board of directors, including a vacancy resulting from an increase in the number of directors:

(1) The members, if any, may fill the vacancy; if the vacant office was held by a director elected by a class, chapter, or other organizational unit or by region or other geographic grouping, only members of the class, chapter, unit, or grouping are entitled to vote to fill the vacancy if it is filled by the members;

(2) The board of directors may fill the vacancy; or

(3) If the directors remaining in office constitute fewer than a quorum of the board, they may fill the vacancy by the affirmative vote of a majority of all the directors remaining in office.

(b) Unless the articles or bylaws provide otherwise, if a vacant office was held by an appointed director, only the person who appointed the director may fill the vacancy.

(c) If a vacant office was held by a designated director, the vacancy shall be filled as provided in the articles or bylaws. In the absence of an applicable article or bylaw provision, the vacancy may not be filled by the board.

(d) A vacancy that will occur at a specific later date (by reason of a resignation effective at a later date under subsection (b) of Code Section 14-3-807 or otherwise) may be filled before the vacancy occurs but the new director may not take office until the vacancy occurs.



§ 14-3-812. Compensation of directors

Unless the articles or bylaws provide otherwise, a board of directors may fix the compensation of directors.



§ 14-3-813. Appointment of provisional director in case of deadlock

(a) If the directors of a corporation are deadlocked in the management of the corporate affairs and the members are unable to break the deadlock and if injury to the corporation is being suffered or is threatened by reason thereof, the superior court may, notwithstanding any provisions of the articles of incorporation or bylaws of the corporation to the contrary and whether or not an action is pending for an involuntary dissolution of the corporation, appoint a provisional director pursuant to this Code section.

(b) Action for such appointment may be filed by one-half of the directors or by members holding not less than one-third of all the votes entitled to be cast in an election of directors. Notice of such action shall be served upon the directors, other than those who have filed the action, and upon the corporation in the manner provided by law for service of a summons and complaint, and a hearing shall be held not less than ten days after such service is effected. At such hearing all interested persons shall be given an opportunity to be heard.

(c) The provisional director shall be an impartial person who is neither a member nor a creditor of the corporation nor related by consanguinity or affinity within the third degree, as computed according to the civil law, to any of the other directors of the corporation or to any judge of the court by which he or she is appointed. The provisional director shall have all the rights and powers of a director and shall be entitled to notice of the meetings of the board of directors and to vote at such meetings until he or she is removed by order of the court or by vote or written consent of a majority of the directors or of members holding a majority of the votes entitled to be cast in an election of directors. He or she shall be entitled to receive such compensation as may be agreed upon between him or her and the corporation; and, in the absence of such agreement, he or she shall be entitled to such compensation as shall be fixed by the court.






Part 2 - Meetings and Action of the Board

§ 14-3-820. Meetings of directors

(a) A board of directors may hold regular or special meetings in or out of this state.

(b) Unless the articles or bylaws provide otherwise, a board may permit any or all directors to participate in a regular or special meeting by, or conduct the meeting through the use of, any means of communication by which all directors participating may simultaneously hear each other during the meeting. A director participating in a meeting by this means is deemed to be present in person at the meeting.



§ 14-3-821. Action taken without meeting

(a) Unless the articles or bylaws provide otherwise, action required or permitted by this chapter to be taken at a board of directors' meeting may be taken without a meeting if the action is taken in accordance with subsection (b) of this Code section.

(b) Action taken without a meeting shall be taken by all members of the board, unless the articles or bylaws specifically permit such action to be taken by less than all, but not less than a majority of the board. The action must be evidenced by one or more consents in writing or by electronic transmission describing the action taken, signed by no fewer than the required number of directors, and delivered to the corporation for inclusion in the minutes for filing with the corporate records reflecting the action taken. Such filing shall be in paper form if the minutes are maintained in paper form and shall be in electronic form if the minutes are maintained in electronic form.

(c) Action taken under this Code section is effective when the last director signs the consent, unless the consent specifies a different effective date.

(d) A consent signed and delivered by a director under this Code section has the effect of a meeting vote and may be described as such in any document.



§ 14-3-822. Notice

(a) Unless the articles or bylaws provide otherwise, regular meetings of the board may be held without notice of the date, time, place, and purpose of the meeting.

(b) Unless the articles or bylaws provide otherwise, special meetings of the board must be preceded by at least two days' notice to each director of the date, time, and place, but not the purpose, of the meeting.



§ 14-3-823. Waiver of notice

(a) A director may waive any notice required by this chapter, the articles of incorporation, or bylaws before or after the date and time stated in the notice. Except as provided by subsection (b) of this Code section, the waiver must be in writing or by electronic transmission, signed by the director entitled to the notice, and delivered to the corporation for inclusion in the minutes or filing with the corporate records.

(b) A director's attendance at or participation in a meeting waives any required notice to him or her of the meeting unless the director at the beginning of the meeting (or promptly upon his or her arrival) objects to holding the meeting or transacting business at the meeting and does not thereafter vote for or assent to action taken at the meeting.



§ 14-3-824. Quorum; when director deemed to assent to action

(a) Except as otherwise provided in this chapter, the articles, or the bylaws, a quorum of a board of directors consists of:

(1) A majority of the fixed number of directors if the corporation has a fixed board size; or

(2) A majority of the number of directors prescribed or, if no number is prescribed, the number in office immediately before the meeting begins, if the corporation has a variable-range size board.

(b) The articles or bylaws may authorize a quorum of a board of directors to consist of no fewer than one-third of the fixed or prescribed number of directors determined under subsection (a) of this Code section.

(c) If a quorum is present when a vote is taken, the affirmative vote of a majority of directors present is the act of the board of directors unless this chapter, the articles, or the bylaws require the vote of a greater number of directors.

(d) A director who is present at a meeting of the board of directors or a committee of the board of directors when corporate action is taken is deemed to have assented to the action taken unless:

(1) The director objects at the beginning of the meeting (or promptly upon arrival) to holding it or transacting business at the meeting;

(2) The director's dissent or abstention from the action taken is entered in the minutes of the meeting; or

(3) The director delivers written notice of the director's dissent or abstention to the presiding officer of the meeting before its adjournment or to the corporation immediately after adjournment of the meeting.

The right of dissent or abstention is not available to a director who votes in favor of the action taken.



§ 14-3-825. Committees

(a) Unless the articles or bylaws provide otherwise, a board of directors may create one or more committees of the board and appoint members of the board to serve on them. Each committee shall have one or more directors, who serve at the pleasure of the board.

(b) If authorized by the articles or bylaws, the board or, if there are members entitled to elect directors, the members may appoint individuals who are not currently members of the board, but who formerly were members of the board of the corporation, as voting members of committees of the board. All provisions of this article applicable to directors shall apply equally to such individuals.

(c) Code Sections 14-3-820 through 14-3-824, which govern meetings, action without meetings, notice and waiver of notice, and quorum and voting requirements of the board, apply to committees and their members as well.

(d) To the extent specified by the board of directors or in the articles or bylaws, each committee of the board may exercise the board's authority under Code Section 14-3-801.

(e) A committee may not, however:

(1) Authorize distributions;

(2) Approve or recommend to members dissolution, merger, or the sale, pledge, or transfer of all or substantially all of the corporation's assets;

(3) Elect, appoint, or remove directors or fill vacancies on the board or on any of its committees; or

(4) Adopt, amend, or repeal the articles or bylaws.

(f) The creation of, delegation of authority to, or action by a committee does not alone constitute compliance by a director with the standards of conduct described in Code Section 14-3-830.






Part 3 - Standards of Conduct

§ 14-3-830. Standards of conduct for directors

Unless a different standard is prescribed by law:

(1) A director shall discharge his or her duties as a director, including his or her duties as a member of a committee:

(A) In a manner the director believes in good faith to be in the best interests of the corporation; and

(B) With the care an ordinarily prudent person in a like position would exercise under similar circumstances;

(2) In discharging his or her duties, a director is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by:

(A) One or more officers or employees of the corporation whom the director reasonably believes to be reliable and competent in the matters presented;

(B) Legal counsel, public accountants, or other persons as to matters the director reasonably believes are within the person's professional or expert competence;

(C) A committee of the board of which the director is not a member, as to matters within its jurisdiction, if the director reasonably believes the committee merits confidence; or

(D) Religious authorities, ministers, priests, rabbis, or other persons whose positions or duties in the corporation the director believes justify reliance and confidence and whom the director believes to be reliable and competent in the matters presented;

(3) In the instances described in paragraph (2) of this Code section, a director is not entitled to rely if he has knowledge concerning the matter in question that makes reliance otherwise permitted by paragraph (2) of this Code section unwarranted;

(4) A director is not liable to the corporation, any member, or any other person for any action taken or not taken as a director if the director acted in compliance with this Code section; and

(5) A director shall not be deemed to be a trustee with respect to the corporation or with respect to any property held or administered by the corporation, including, without limit, property that may be subject to restrictions imposed by the donor or transferor of such property.



§ 14-3-831. Liability for unlawful distribution

(a) Unless a director complies with the applicable standards of conduct described in Code Section 14-3-830, a director who votes for or assents to a distribution made in violation of this chapter is personally liable to the corporation for the amount of the distribution that exceeds what could have been distributed without violating this chapter.

(b) A director held liable for an unlawful distribution under subsection (a) of this Code section is entitled to contribution:

(1) From every other director who voted for or assented to the distribution without complying with the applicable standards of conduct described in Code Section 14-3-830; and

(2) From each person who received an unlawful distribution for the amount of the distribution whether or not the person receiving the distribution knew it was made in violation of this chapter.






Part 4 - Officers

§ 14-3-840. Officers are as described in articles or bylaws or as appointed; minutes and records; holding more than one office; titles; signing of documents

(a) A corporation has the officers described in its articles or bylaws or appointed by the board of directors in accordance with the articles or bylaws.

(b) A duly appointed officer may appoint one or more officers or assistant officers if authorized by the articles or bylaws or the board of directors.

(c) The articles, bylaws, or the board shall delegate to one of the officers responsibility for preparing minutes of the directors' and members' meetings and for authenticating records of the corporation.

(d) Unless otherwise provided in the articles or bylaws, the same individual may simultaneously hold more than one office in a corporation.

(e) The officers of a corporation may be designated by such titles as may be provided in the articles or the bylaws; and in such case any document required or permitted by any law of this state to be signed by the president, secretary, or any other named officer of a corporation may be signed by such officer as may be stated in such document to correspond to the officer so required or permitted to sign.



§ 14-3-841. Duties of officers

Each officer has the authority and shall perform the duties set forth in the articles or bylaws or, to the extent consistent with the articles or bylaws, the duties and authority prescribed by the board or by direction of an officer authorized by the board to prescribe the duties and authority of other officers. Unless the articles, bylaws, or a resolution of the board of directors of the corporation provides otherwise, the chief executive officer or the president if no person has been designated as chief executive officer of the corporation shall have authority to conduct all ordinary business on behalf of the corporation and may execute and deliver on behalf of the corporation any contract, conveyance, or similar document not requiring approval by the board of directors or members as provided in this chapter.



§ 14-3-842. Standards of conduct for officers

Unless a different standard is prescribed by law:

(1) An officer with discretionary authority shall discharge his or her duties under that authority:

(A) In a manner he or she believes in good faith to be in the best interests of the corporation; and

(B) With the care an ordinarily prudent person in a like position would exercise under similar circumstances;

(2) In discharging his or her duties an officer is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by:

(A) One or more officers or employees of the corporation whom the officer reasonably believes to be reliable and competent in the matters presented; or

(B) Legal counsel, public accountants, or other persons as to matters the officer reasonably believes are within the person's professional or expert competence;

(3) In the instances described in paragraph (2) of this Code section, an officer is not entitled to rely if he or she has knowledge concerning the matter in question that makes reliance otherwise permitted by paragraph (2) of this Code section unwarranted; and

(4) An officer is not liable to the corporation, any member, or other person for any action taken or not taken as an officer, if the officer performed the duties of his or her office in compliance with this Code section.



§ 14-3-843. Resignation and removal of officers

(a) An officer may resign at any time by delivering notice in writing or by electronic transmission to the corporation. A resignation is effective when the notice is effective unless the notice specifies a future effective date. If a resignation is made effective at a future date and the corporation accepts the future effective date, its board of directors may fill the pending vacancy before the effective date if the board provides that the successor does not take office until the effective date.

(b) A board may remove any officer at any time with or without cause.

(c) Unless otherwise provided in the articles or bylaws, any vacancies in the corporation's officers may be filled by the board.



§ 14-3-844. Contract rights of officers

(a) The appointment of an officer does not itself create contract rights.

(b) An officer's removal does not affect the officer's contract rights, if any, with the corporation. An officer's resignation does not affect the corporation's contract rights, if any, with the officer.



§ 14-3-845. Authority of officer to sign documents; validity of document

Any contract or other instrument in writing executed or entered into between a corporation and any other person is not invalidated as to the corporation by any lack of authority of the signing officers in the absence of actual knowledge on the part of the other person that the signing officers had no authority to execute the contract or other instrument if it is signed by any two officers in category 1 below or by one officer in category 1 below and one officer in category 2 below. Categories shall be as follows:

(1) Category 1 shall consist of the presiding officer of the board and the president; and

(2) Category 2 shall consist of a vice president, the secretary, the treasurer, and the executive director.

The absence of the signature of such persons from a document shall not itself impair the validity of the document or of any action taken in pursuance thereof or in reliance thereon.



§ 14-3-846. Effect of corporate seal on document

(a) With respect to any contract, conveyance, or similar document executed by or on behalf of a domestic or foreign corporation, the presence of the corporate seal, or a facsimile thereof, attested by the secretary or assistant secretary of the corporation, or other officer to whom the bylaws or the directors have delegated the responsibility for authenticating records of the corporation, shall attest:

(1) That the corporate seal or facsimile thereof affixed to the document is in fact the seal of the corporation or a true facsimile thereof, as the case may be;

(2) That any officer of the corporation executing the document does in fact occupy the official position indicated, that one in such position is duly authorized to execute such document on behalf of the corporation, and that the signature of such officer subscribed thereto is genuine; and

(3) That the execution of the document on behalf of the corporation has been duly authorized.

(b) When the seal of a corporation or the facsimile thereof is affixed to any document and is attested by the secretary or assistant secretary of a corporation, or other officer to whom the bylaws or the directors have delegated the responsibility for authenticating records of the corporation, a third party without knowledge or reason to know to the contrary may rely on such document as being what it purports to be.

(c) The seal of the corporation may be affixed to any document executed by the corporation, but the absence of the seal shall not itself impair the validity of the document or of any action taken in pursuance thereof or in reliance thereon.






Part 5 - Indemnification

§ 14-3-850. Definitions

As used in this part, the term:

(1) "Corporation" includes any domestic or foreign predecessor entity of a corporation in a merger or other transaction in which the predecessor's existence ceased upon consummation of the transaction.

(2) "Director" or "officer" means an individual who is or was a director or officer, respectively, of a corporation who, while a director or officer of the corporation, is or was serving at the corporation's request as a director, officer, partner, trustee, employee, or agent of another domestic or foreign business or nonprofit corporation, partnership, joint venture, trust, employee benefit plan, or other entity. A director or officer is considered to be serving an employee benefit plan at the corporation's request if the director's duties to the corporation also impose duties on, or otherwise involve services by, the director to the plan or to participants in or beneficiaries of the plan. "Director" or "officer" includes, unless the context otherwise requires, the estate or personal representative of a director.

(3) "Disinterested director" means a director who at the time of a vote referred to in subsection (c) of Code Section 14-3-853 or a vote or selection referred to in subsection (b) or (c) of Code Section 14-3-855 is not:

(A) A party to the proceeding; or

(B) An individual having a familial, financial, professional, or employment relationship with the director whose indemnification or advance for expenses is the subject of the decision being made, which relationship would, in the circumstances, reasonably be expected to exert an influence on the director's judgment when voting on the decision being made.

(4) "Expenses" includes counsel fees.

(5) "Liability" means the obligation to pay a judgment, settlement, penalty, fine (including an excise tax assessed with respect to an employee benefit plan), or reasonable expenses actually incurred with respect to a proceeding.

(6) "Official capacity" means:

(A) When used with respect to a director, the office of director in a corporation; and

(B) When used with respect to an officer, as contemplated in Code Section 14-3-857, the office in a corporation held by the officer.

"Official capacity" does not include service for any other domestic or foreign corporation or any partnership, joint venture, trust, employee benefit plan, or other entity.

(7) "Party" means an individual who was, is, or is threatened to be made a named defendant or respondent in a proceeding.

(8) "Proceeding" means any threatened, pending, or completed action, suit, or proceeding whether civil, criminal, administrative, arbitrative, or investigative and whether formal or informal.



§ 14-3-851. Authority to indemnify director involved in legal proceeding

(a) Except as otherwise provided in this Code section, a corporation may indemnify an individual who is a party to a proceeding because the individual is or was a director against liability incurred in the proceeding if:

(1) He or she conducted himself or herself in good faith; and

(2) He or she reasonably believed:

(A) In the case of conduct in his or her official capacity, that his or her conduct was in the best interests of the corporation;

(B) In all other cases, that his or her conduct was at least not opposed to the best interests of the corporation; and

(C) In the case of any criminal proceeding, he or she had no reasonable cause to believe his or her conduct was unlawful.

(b) A director's conduct with respect to an employee benefit plan for a purpose the director believed in good faith to be in the interests of the participants in and beneficiaries of the plan is conduct that satisfies the requirements of subsection (a) of this Code section.

(c) The termination of a proceeding by judgment, order, settlement, or conviction or upon a plea of nolo contendere or its equivalent is not, of itself, determinative that the director did not meet the standard of conduct described in this Code section.

(d) A corporation may not indemnify a director under this Code section:

(1) In connection with a proceeding by or in the right of the corporation, except for reasonable expenses incurred in connection with the proceeding if it is determined that the director has met the relevant standard of conduct under this Code section; or

(2) In connection with any other proceeding with respect to conduct for which the director was adjudged liable on the basis that personal benefit was improperly received by the director, whether or not involving action in the director's official capacity.



§ 14-3-852. Indemnification for reasonable expenses of successful defense

A corporation shall indemnify a director who was successful, on the merits or otherwise, in the defense of any proceeding to which the director was a party because the director was a director of the corporation against reasonable expenses incurred by the director in connection with the proceeding.



§ 14-3-853. Advance or reimbursement of litigation expenses

(a) A corporation may, before final disposition of a proceeding, advance funds to pay for or reimburse the reasonable expenses incurred by a director who is a party to a proceeding because the director is a director if the director delivers to the corporation:

(1) A written affirmation of the director's good faith belief that the director has met the relevant standard of conduct described in Code Section 14-3-851 or that the proceeding involves conduct for which liability has been eliminated under a provision of the articles of incorporation as authorized by paragraph (4) of subsection (b) of Code Section 14-3-202; and

(2) The director's written undertaking to repay any funds advanced if it is ultimately determined that the director is not entitled to indemnification under this part.

(b) The undertaking required by paragraph (2) of subsection (a) of this Code section must be an unlimited general obligation of the director but need not be secured and may be accepted without reference to the financial ability of the director to make repayment.

(c) Authorizations under this Code section shall be made by the board of directors:

(1) If there are two or more disinterested directors, by a majority vote of all the disinterested directors (a majority of whom shall for such purpose constitute a quorum) or by a majority of the members of a committee of two or more disinterested directors appointed by such a vote; or

(2) If there are fewer than two disinterested directors, by the vote necessary for action by the board in accordance with subsection (c) of Code Section 14-3-824, in which authorization directors who do not qualify as disinterested directors may participate.



§ 14-3-854. Court ordered indemnification and payment of expenses

(a) A director who is a party to a proceeding because he or she is a director may apply for indemnification or advances of expenses to the court conducting the proceeding or to another court of competent jurisdiction. After receipt of an application, after giving any notice it considers necessary, the court shall:

(1) Order indemnification or advance for expenses if it determines that the director is entitled to indemnification under this part; or

(2) Order indemnification or advance for expenses if it determines, in view of all the relevant circumstances, that it is fair and reasonable:

(A) To indemnify the director; or

(B) To advance expenses to the director,

even if he or she has not met the relevant standard of conduct set forth in subsections (a) and (b) of Code Section 14-3-851, failed to comply with Code Section 14-3-853, or was adjudged liable in a proceeding referred to in paragraph (1) or (2) of subsection (d) of Code Section 14-3-851, but if he or she was adjudged so liable his or her indemnification shall be limited to reasonable expenses incurred in connection with the proceeding.

(b) If the court determines that the director is entitled to indemnification or advance for expenses under this part, it may also order the corporation to pay the director's reasonable expenses to obtain court ordered indemnification or advance for expenses.



§ 14-3-855. Determination of right and authorization for payment of indemnification required

(a) A corporation may not indemnify a director under Code Section 14-3-851 unless authorized thereunder and a determination has been made for a specific proceeding that indemnification of the director is permissible in the circumstances because the director has met the relevant standard of conduct set forth in Code Section 14-3-851.

(b) The determination shall be made:

(1) If there are two or more disinterested directors, by the board of directors by a majority vote of all the disinterested directors (a majority of whom shall for such purpose constitute a quorum), or by a majority of the members of a committee of two or more disinterested directors appointed by such a vote;

(2) By special legal counsel:

(A) Selected in the manner prescribed in paragraph (1) of this subsection; or

(B) If there are fewer than two disinterested directors, selected by the board of directors, in which selection directors who do not qualify as disinterested directors may participate; or

(3) By the members, but directors who do not qualify as disinterested directors may not vote as members on the determination.

(c) Authorization of indemnification or an obligation to indemnify and evaluation as to reasonableness of expenses shall be made in the same manner as the determination that indemnification is permissible, except that if there are fewer than two disinterested directors or if the determination is made by special legal counsel, authorization of indemnification and evaluation as to reasonableness of expenses shall be made by those entitled under paragraph (3) of subsection (b) of this Code section to select special legal counsel.



§ 14-3-856. Indemnification of officers, employees, and agents

(a) A corporation may indemnify and advance expenses under this part to an officer of the corporation who is a party to a proceeding because he or she is an officer of the corporation:

(1) To the same extent as a director; and

(2) If he or she is not a director, to such further extent as may be provided by the articles of incorporation, the bylaws, a resolution of the board of directors, or contract except for liability arising out of conduct that constitutes:

(A) Appropriation, in violation of his or her duties, of any business opportunity of the corporation;

(B) Acts or omissions which involve intentional misconduct or a knowing violation of law;

(C) The types of liability set forth in Code Section 14-3-831; or

(D) Receipt of an improper personal benefit.

(b) The provisions of paragraph (2) of subsection (a) of this Code section shall apply to an officer who is also a director if the sole basis on which he or she is made a party to the proceeding is an act or omission solely as an officer.

(c) An officer of a corporation who is not a director is entitled to mandatory indemnification under Code Section 14-3-852, and may apply to a court under Code Section 14-3-854 for indemnification or advances for expenses, in each case to the same extent to which a director may be entitled to indemnification or advances for expenses under those provisions.

(d) A corporation may also indemnify and advance expenses to an employee or agent who is not a director to the extent, consistent with public policy, that may be provided by its articles of incorporation, bylaws, general or specific action of its board of directors, or contract.



§ 14-3-857. Insurance

A corporation may purchase and maintain insurance on behalf of an individual who is a director, officer, employee, or agent of the corporation or who, while a director, officer, employee, or agent of the corporation, serves at the corporation's request as a director, officer, partner, trustee, employee, or agent of another domestic or foreign business or nonprofit corporation, partnership, joint venture, trust, employee benefit plan, or other entity against liability asserted against or incurred by the individual in that capacity or arising from the individual's status as a director, officer, employee, or agent, whether or not the corporation would have power to indemnify or advance expenses to the individual against the same liability under this part.



§ 14-3-858. Applicability of indemnification provisions

(a) A corporation may, by a provision in its articles of incorporation or bylaws or in a resolution adopted or a contract approved by its board of directors or members, obligate itself in advance of the act or omission giving rise to a proceeding to provide indemnification or advance funds to pay for or reimburse expenses consistent with this part. Any such provision that obligates the corporation to provide indemnification to the fullest extent permitted by law shall be deemed to obligate the corporation to advance funds to pay for or reimburse expenses in accordance with Code Section 14-3-853 to the fullest extent permitted by law, unless the provision specifically provides otherwise. Any such provision existing on July 1, 1991, shall be valid to the extent it does not provide for broader indemnification than is allowed under this part.

(b) Any provision pursuant to subsection (a) of this Code section shall not obligate the corporation to indemnify or advance expenses to a director of a predecessor of the corporation, pertaining to conduct with respect to the predecessor, unless otherwise specifically provided. Any provision for indemnification or advance for expenses in the articles of incorporation, bylaws, or a resolution of the board of directors, members, shareholders, partners, or, in the case of limited liability companies, members or managers of a predecessor of the corporation or other entity in a merger or in a contract to which the predecessor is a party, existing at the time the merger takes effect, shall be governed by paragraph (3) of Code Section 14-3-1105.

(c) A corporation may, by a provision in its articles of incorporation, limit any of the rights to indemnification or advance for expenses created by or pursuant to this part.

(d) This part does not limit a corporation's power to pay or reimburse expenses incurred by a director or an officer in connection with his or her appearance as a witness in a proceeding at a time when he or she is not a party.

(e) Except as expressly provided in Code Section 14-3-856, this part does not limit a corporation's power to indemnify, advance expenses to, or provide or maintain insurance on behalf of an employee or agent.

(f) The provisions of this part may be incorporated by reference into a corporation's articles of incorporation, bylaws, or a resolution of its members or board of directors. In such case, any such provision shall subsequently be deemed amended to conform with any amendments to this part, unless such provision otherwise expressly provides.






Part 6 - Conflicting Interest Transactions

§ 14-3-860. Definitions

As used in this part, the term:

(1) "Conflicting interest" with respect to a corporation means the interest a director of the corporation has respecting a transaction effected or proposed to be effected by the corporation (or by a subsidiary of the corporation or any other entity in which the corporation has a controlling interest) if:

(A) Whether or not the transaction is brought before the board of directors of the corporation for action, to the knowledge of the director at the time of commitment the director or a related person is a party to the transaction or has a beneficial financial interest in or so closely linked to the transaction and of such financial significance to the director or a related person that it would reasonably be expected to exert an influence on the director's judgment if the director were called upon to vote on the transaction; or

(B) The transaction is brought (or is of such character and significance to the corporation that it would in the normal course be brought) before the board of directors of the corporation for action, and to the knowledge of the director at the time of commitment any of the following persons is either a party to the transaction or has a beneficial financial interest so closely linked to the transaction and of such financial significance to that person that it would reasonably be expected to exert an influence on the director's judgment if the director were called upon to vote on the transaction: (i) an entity (other than the corporation) of which the director is a director, general partner, agent, or employee; (ii) a person that controls one or more of the entities specified in division (i) of this subparagraph or an entity that is controlled by, or is under common control with, one or more of the entities specified in division (i) of this subparagraph; or (iii) an individual who is a general partner, principal, or employer of the director.

(2) "Director's conflicting interest transaction" with respect to a corporation means a transaction effected or proposed to be effected by the corporation (or by a subsidiary of the corporation or any other entity in which the corporation has a controlling interest) respecting which a director of the corporation has a conflicting interest.

(3) "Related person" of a director means:

(A) The spouse (or a parent or sibling thereof) of the director or a child, grandchild, sibling, parent (or spouse of any thereof), or an individual having the same home as the director, or a trust or estate of which an individual specified in this subparagraph is a substantial beneficiary; or

(B) A trust, estate, incompetent, conservatee, or minor of which the director is a fiduciary.

(4) "Required disclosure" means disclosure by the director who has a conflicting interest of (A) the existence and nature of the director's conflicting interest, and (B) all facts known to the director respecting the subject matter of the transaction that an ordinarily prudent person would reasonably believe to be material to a judgment as to whether or not to proceed with the transaction.

(5) "Time of commitment" respecting a transaction means the time when the transaction is consummated or, if made pursuant to contract, the time when the corporation (or its subsidiary or the entity in which it has a controlling interest) becomes contractually obligated so that its unilateral withdrawal from the transaction would entail significant loss, liability, or other damage.



§ 14-3-861. Transactions not subject to being enjoined, set aside, or other sanctions

(a) A transaction effected or proposed to be effected by a corporation (or by a subsidiary of the corporation or by any other entity in which the corporation has a controlling interest) that is not a director's conflicting interest transaction may not be enjoined, set aside, or give rise to an award of damages or other sanctions, in an action under the laws of this state by a member or by or in the right of the corporation or any other person who otherwise has standing, on the ground of an interest in the transaction of a director or any person with whom or which he or she has a personal, economic, or other association.

(b) A director's conflicting interest transaction may not be enjoined, set aside, or give rise to an award of damages or other sanctions, in an action under the laws of this state by a member or by or in the right of the corporation or any other person who otherwise has standing, on the ground of an interest in the transaction of the director or any person with whom or which he or she has a personal, economic, or other association, if:

(1) Directors' action respecting the transaction was at any time taken in compliance with Code Section 14-3-862;

(2) Members' action respecting the transaction was at any time taken in compliance with Code Section 14-3-863;

(3) Action by the superior court respecting the transaction was at any time taken in compliance with Code Section 14-3-864; or

(4) The transaction, judged in the circumstances at the time of commitment, is established to have been fair to the corporation.



§ 14-3-862. Directors' action after disclosure of conflict or abstention by interested director

(a) Directors' action respecting a transaction is effective for purposes of paragraph (1) of subsection (b) of Code Section 14-3-861 if the transaction received the affirmative vote of a majority (but not less than two) of those qualified directors on the board of directors or on a duly empowered committee thereof who voted on the transaction after either required disclosure to them (to the extent the information was not known by them) or compliance with subsection (b) of this Code section.

(b) If a director has a conflicting interest respecting a transaction, but neither he or she nor a related person of the director specified in subparagraph (A) of paragraph (3) of Code Section 14-3-860 is a party thereto, and if the director has a duty under law or professional canon, or a duty of confidentiality to another person, respecting information relating to the transaction such that the director cannot, consistent with that duty, make the disclosure contemplated by subparagraph (B) of paragraph (4) of Code Section 14-3-860, then disclosure is sufficient for purposes of subsection (a) of this Code section if the director:

(1) Discloses to the directors voting on the transaction the existence and nature of his or her conflicting interest and informs them of the character of and limitations imposed by that duty prior to their vote on the transaction; and

(2) Plays no part, directly or indirectly, in their deliberations or vote.

(c) A majority (but not less than two) of all the qualified directors on the board of directors, or on the committee, constitutes a quorum for purposes of action that complies with this Code section. Directors' action that otherwise complies with this Code section is not affected by the presence or vote of a director who is not a qualified director.

(d) For purposes of this Code section, "qualified director" means, with respect to a director's conflicting interest transaction, any director who does not have either (1) a conflicting interest respecting the transaction or (2) a familial, financial, professional, or employment relationship with a second director who does have a conflicting interest respecting the transaction, which relationship would, in the circumstances, reasonably be expected to exert an influence on the first director's judgment when voting on the transaction.



§ 14-3-863. Members' action following disclosure of conflict

(a) Members' action respecting a transaction is effective for purposes of paragraph (2) of subsection (b) of Code Section 14-3-861 if a majority of the votes entitled to be cast by all qualified members were cast in favor of the transaction after (1) notice to members describing the director's conflicting interest transaction, (2) provision of the information referred to in subsection (d) of this Code section, and (3) required disclosure to the members who voted on the transaction (to the extent the information was not known by them).

(b) For purposes of this Code section, "qualified members" means any members entitled to vote with respect to a director's conflicting interest transaction except the director and members that, to the knowledge, before the vote, of the secretary (or other officer or agent of the corporation authorized to tabulate votes) are a related person of the director.

(c) A majority of the votes entitled to be cast by all qualified members constitutes a quorum for purposes of action that complies with this Code section. Subject to the provisions of subsection (d) of this Code section, members' action that otherwise complies with this Code section is not affected by the presence of, or the voting by, members that are not qualified members.

(d) For purposes of compliance with subsection (a) of this Code section, a director who has a conflicting interest respecting the transaction shall, before the members' vote, inform the secretary (or other officer or agent of the corporation authorized to tabulate votes) of the identity of all members that to the knowledge of the director are related persons of the director.

(e) If a members' vote does not comply with subsection (a) of this Code section solely because of a failure of a director to comply with subsection (d) of this Code section, and if the director establishes that this failure did not determine and was not intended by him or her to influence the outcome of the vote, the court may, with or without further proceedings respecting paragraph (3) of subsection (b) of Code Section 14-3-861, take such action respecting the transaction and the director, and give such effect, if any, to the members' vote, as it considers appropriate in the circumstances.



§ 14-3-864. Effect of court approval of transaction

In a case involving a corporation described in paragraph (2) of subsection (a) of Code Section 14-3-1302, a transaction that was not the subject of either directors' action under Code Section 14-3-862 or members' action under Code Section 14-3-863 is effective for purposes of paragraph (3) subsection (b) of Code Section 14-3-861 if the transaction is approved by the superior court, in an action in which the Attorney General is joined as a party.



§ 14-3-865. Voidability of conflicting interest transaction

(a) As used in this Code section, the term:

(1) "Officer" means a person who is not a director and who is holding an office described in the bylaws of the corporation or appointed by the board of directors in accordance with the bylaws of the corporation.

(2) "Officer's conflicting interest transaction" means any transaction, other than a director's conflicting interest transaction as defined in paragraph (2) of Code Section 14-3-860, between a corporation (or a subsidiary of the corporation or any other entity in which the corporation has a controlling interest) and one or more of its officers or between a corporation and a related person of an officer.

(3) "Related person" of an officer shall have the same meaning with respect to an officer that this term has with respect to a director in paragraph (3) of Code Section 14-3-860.

(4) "Required disclosure" with respect to an officer shall have the same meaning as this term has with respect to a director in paragraph (4) of Code Section 14-3-860.

(5) "Time of commitment" shall have the same meaning as in paragraph (5) of Code Section 14-3-860.

(b) No officer's conflicting interest transaction shall be void or voidable solely because the officer is present at or participates in the meeting of the board of directors or committee thereof which authorizes the contract or transaction.

(c) An officer's conflicting interest transaction may not be enjoined, set aside, or give rise to an award of damages or other sanctions, in an action by a member or by or in the right of the corporation, on the ground of an interest in the transaction of the officer or any person with whom or which he or she has a personal, economic, or other association, if:

(1) The transaction was approved by the board of directors after required disclosure;

(2) The transaction was approved by the members after required disclosure;

(3) The action was approved by the superior court in an action to which the Attorney General was a party; or

(4) The transaction, judged in the circumstances at the time of commitment, is established to have been fair to the corporation.









Article 10 - Amendment of Articles of Incorporation and Bylaws

Part 1 - Amendment of Articles of Incorporation

§ 14-3-1001. Authority of corporation to amend

A corporation may amend its articles of incorporation at any time to add or change a provision that is required or permitted in the articles or to delete a provision not required in the articles. Whether a provision is required or permitted in the articles is determined as of the effective date of the amendment.



§ 14-3-1002. Amendment where corporation has no members or members not entitled to vote

If a corporation has no members or no members entitled to vote thereon, its incorporators until directors have been chosen and thereafter its board of directors may adopt one or more amendments to the corporation's articles subject to any approval required pursuant to Code Sections 14-3-1030 and 14-3-1041.



§ 14-3-1003. Amendment where vote of members required

If the articles or bylaws require a vote of the members:

(1) Unless the articles provide otherwise, a corporation's board of directors may adopt one or more of the following amendments to the corporation's articles without member action:

(A) To extend the duration of the corporation if it was incorporated at a time when limited duration was required by law;

(B) To delete the names and addresses of the initial directors;

(C) To delete the name and address of the initial registered agent or registered office, if an annual registration is on file with the Secretary of State;

(D) To change the corporate name; or

(E) To make any other change expressly permitted by this chapter to be made without member action;

(2) If there are members required to vote thereon, to adopt an amendment to a corporation's articles:

(A) The board of directors must recommend the amendment to the members unless the board of directors elects, because of a conflict of interest or other special circumstances, to make no recommendation and communicates the basis for its election to the members with the amendment;

(B) Unless this chapter, the articles, the bylaws, the members (acting pursuant to paragraph (3) of this Code section), or the board of directors (acting pursuant to paragraph (4) of this Code section) require a greater vote or voting by class, the members entitled to vote on the amendment must approve the amendment by two-thirds of the votes cast or a majority of the voting power, whichever is less; and

(C) Any person or persons whose approval is required by a provision of the articles or bylaws authorized by Code Section 14-3-1030 or 14-3-1041 must approve the amendment in writing;

(3) The members may condition the amendment's adoption on any basis;

(4) The board may condition its submission of the proposed amendment on any basis;

(5) The corporation shall give notice to its members of the proposed membership meeting in writing in accordance with Code Section 14-3-705. The notice must state that the purpose, or one of the purposes, of the meeting is to consider the proposed amendment and contain or be accompanied by a copy or summary of the amendment; and

(6) If the amendment is submitted to the members for approval by written consent or written ballot, the material soliciting the approval shall contain or be accompanied by a copy or summary of the amendment.



§ 14-3-1004. Voting on amendments by classes of members

If the articles or bylaws provide for voting by classes of members, then unless the articles or bylaws provide otherwise:

(1) The members of a class are entitled to vote as a class on a proposed amendment to the articles if the amendment would change the rights of that class as to voting in a different manner than such amendment would affect another class or members of another class;

(2) If a class is to be divided into two or more classes as a result of an amendment to the articles, the amendment must be approved by the members of each class that would be created by the amendment; and

(3) If a class vote is required to approve an amendment to the articles, the amendment must be approved by the members of the class by two-thirds of the votes cast by the class or a majority of the voting power of the class, whichever is less.



§ 14-3-1005. Articles of amendment

A corporation amending its articles shall deliver to the Secretary of State for filing articles of amendment setting forth:

(1) The name of the corporation;

(2) The text of each amendment adopted;

(3) The date of each amendment's adoption;

(4) If approval of members was not required, a statement to that effect and a statement that the amendment was approved by a sufficient vote of the board of directors or incorporators;

(5) If approval by members was required, a statement that the amendment was duly approved by the members in accordance with the provisions of Code Section 14-3-1003; and

(6) If approval of the amendment by some person or persons other than the members, the board, or the incorporators is required pursuant to Code Section 14-3-1030 or 14-3-1041, a statement that the approval was obtained.



§ 14-3-1005.1. Notice of intent to change corporate name

(a) Together with the articles of amendment which change the name of the corporation, the corporation shall deliver to the Secretary of State an undertaking, which may appear in the articles of amendment or be set forth in a letter or other instrument executed by an incorporator or any person authorized to act on behalf of the corporation, to publish a notice of the filing of the articles of amendment as required by subsection (b) of this Code section.

(b) No later than the next business day following the delivery of the articles of amendment and certificate as provided in subsection (a) of this Code section, the corporation shall mail or deliver to the publisher of a newspaper which is the official organ of the county where the registered office of the corporation is located or which is the newspaper of general circulation published within such county whose most recently published annual statement of ownership and circulation reflects a minimum of 60 percent paid circulation a request to publish a notice in substantially the following form:

"NOTICE OF CHANGE OF CORPORATE NAME

Notice is given that articles of amendment which will change the name of (present corporate name) to (proposed corporate name) have been delivered to the Secretary of State for filing in accordance with the Georgia Nonprofit Corporation Code. The registered office of the corporation is located at (address of registered office)."

The request for publication of the notice shall be accompanied by a check, draft, or money order in the amount of $40.00 in payment for the cost of publication. The notice shall be published once a week for two consecutive weeks commencing within ten days after receipt of the notice by the newspaper. Failure on the part of the corporation to mail or deliver the notice or payment therefor or failure on the part of the newspaper to publish the notice in compliance with this subsection shall not invalidate the articles of amendment or the change of the name of the corporation.



§ 14-3-1006. Restated articles of incorporation

(a) A corporation's board of directors may restate its articles of incorporation at any time with or without approval by members or any other person.

(b) The restatement may include one or more amendments to the articles. If the restatement includes an amendment requiring approval by the members or any other person, it must be adopted as provided in Code Section 14-3-1003, 14-3-1030, or 14-3-1041.

(c) If the board seeks to have the restatement approved by the members at a membership meeting, the corporation shall notify each of its members of the proposed membership meeting in writing in accordance with Code Section 14-3-705. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the proposed restatement and contain or be accompanied by a copy of the restatement that identifies any amendments or other change it would make in the articles or contain or be accompanied by a full and complete summary of any such amendment or other change.

(d) If the board seeks to have the restatement approved by the members by written consent or written ballot, the material soliciting the approval shall contain or be accompanied by a copy of the restatement that identifies any amendments or other change it would make in the articles or contain or be accompanied by a full and complete summary of any such amendment or other change.

(e) A corporation restating its articles of incorporation shall deliver to the Secretary of State for filing articles of restatement setting forth the name of the corporation and the text of the restated articles of incorporation, including or accompanied by a certificate setting forth the following information:

(1) Whether the restatement contains an amendment to the articles requiring approval by the members or any other person other than the board of directors and, if it does not, that the board of directors adopted the restatement; or

(2) If the restatement contains an amendment to the articles requiring approval by the members, the information required by Code Section 14-3-1005; and

(3) If the restatement contains an amendment to the articles requiring approval by a person whose approval is required pursuant to Code Sections 14-3-1030 and 14-3-1041, a statement that such approval was obtained.

(f) Duly adopted restated articles of incorporation supersede the original articles of incorporation and all amendments to them.

(g) The Secretary of State may certify restated articles of incorporation, as the articles of incorporation currently in effect, without including any certificate filed pursuant to subsection (e) of this Code section.



§ 14-3-1007. Amendment of articles pursuant to court order

(a) A corporation's articles may be amended without board approval or approval by the members or approval required pursuant to Code Section 14-3-1030 or 14-3-1041 to carry out a plan of reorganization ordered or decreed by a court of competent jurisdiction under federal statute if the articles after amendment contain only provisions required or permitted by Code Section 14-3-202.

(b) The individual or individuals designated by the court shall deliver to the Secretary of State articles of amendment setting forth:

(1) The name of the corporation;

(2) The text of each amendment approved by the court;

(3) The date of the court's order or decree approving the articles of amendment;

(4) The title of the reorganization proceeding in which the order or decree was entered; and

(5) A statement that the court had jurisdiction of the proceeding under federal statute.

(c) This Code section does not apply after entry of a final decree in the reorganization proceeding even though the court retains jurisdiction of the proceeding for limited purposes unrelated to consummation of the reorganization plan.



§ 14-3-1008. Effect of amendment on existing cause of action

An amendment to the articles of incorporation does not affect a cause of action existing against or in favor of the corporation, a proceeding to which the corporation is a party, any requirement or limitation imposed upon the corporation or any property held by it by virtue of any trust upon which such property is held by the corporation, or the existing rights of persons other than members of the corporation. An amendment changing a corporation's name does not abate a proceeding brought by or against the corporation in its former name.






Part 2 - Amendment of Bylaws

§ 14-3-1020. Amendment where corporation has no members or members not entitled to vote

If a corporation has no members or no members entitled to vote thereon, its incorporators until the organizational meeting of directors and thereafter its board of directors may adopt one or more amendments to the corporation's bylaws subject to any approval required pursuant to Code Sections 14-3-1030 and 14-3-1041.



§ 14-3-1021. Amendment where vote of members required

(a) To adopt an amendment to a corporation's bylaws if there are members required to vote thereon:

(1) The board of directors must recommend the amendment to the members unless the board of directors elects, because of a conflict of interest or other special circumstances, to make no recommendation and communicates the basis for its election to the members with the amendment;

(2) Unless this chapter, the articles, the bylaws, the members (acting pursuant to subsection (b) of this Code section), or the board of directors (acting pursuant to subsection (c) of this Code section) require a greater vote or voting by class, the members entitled to vote on the amendment must approve the amendment by two-thirds of the votes cast or a majority of the voting power, whichever is less; and

(3) Any person or persons whose approval is required by a provision of the articles or bylaws authorized by Code Section 14-3-1030 or 14-3-1041 must approve the amendment in writing.

(b) The members may condition the amendment's adoption on any basis.

(c) The board may condition its submission of the proposed amendment on any basis.

(d) The corporation shall give notice to its members of the proposed membership meeting in writing in accordance with Code Section 14-3-705. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the proposed amendment and contain or be accompanied by a copy or summary of the amendment.

(e) If the amendment is submitted to the members for approval by written consent or written ballot, the material soliciting the approval shall contain or be accompanied by a copy or summary of the amendment.



§ 14-3-1022. Voting by classes of members

If the articles or bylaws provide for voting by classes of members, then unless the articles or bylaws provide otherwise:

(1) The members of a class are entitled to vote as a class on a proposed amendment to the bylaws if the amendment would change the rights of that class as to voting in a different manner than such amendment would affect another class or members of another class;

(2) If a class is to be divided into two or more classes as a result of an amendment to the bylaws, the amendment must be approved by the members of each class that would be created by the amendment; and

(3) If a class vote is required to approve an amendment to the bylaws, the amendment must be approved by the members of the class by two-thirds of the votes cast by the class or a majority of the voting power of the class, whichever is less.






Part 3 - Approval of Amendments

§ 14-3-1030. When approval by specified person required

The articles or the bylaws may require an amendment to the articles or bylaws to be approved in writing by a specified person or persons other than the board. Such an article or bylaw provision may only be amended with the approval in writing of such person or persons.






Part 4 - Amendment to Operate for Profit

§ 14-3-1040. Authority to amend articles to operate as for profit corporation

A corporation organized under this chapter may amend its articles of incorporation to provide that the corporation shall operate as a for profit business corporation.



§ 14-3-1041. Procedure for amendment

(a) A corporation described in paragraph (2) of subsection (a) of Code Section 14-3-1302 may amend its articles of incorporation as provided in Code Section 14-3-1040 only:

(1) Upon the prior approval of the superior court in a proceeding in which the Attorney General has been given notice; or

(2) If on or before the effective date of the amendment:

(A) Assets with a value equal to the greater of the fair market value of the net tangible and intangible assets (including good will) of the corporation, or the fair market value of the corporation if it were to be operated as a business concern, are transferred or conveyed to one or more persons who would have received its assets under subsection (b) of Code Section 14-3-1403 had it dissolved;

(B) It shall return, transfer, or convey any assets held by it upon condition requiring return, transfer, or conveyance, which condition occurs by reason of the amendment, in accordance with such condition; and

(C) The amendment is approved by a majority of the directors of the corporation who are not and will not become shareholders in, or officers, employees, agents, or consultants of the corporation following the effective date of the amendment.

(b) At least 30 days before the filing of any amendment described in Code Section 14-3-1040 by a corporation described in subsection (a) of this Code section, notice of the proposed amendment shall be delivered to the Attorney General.

(c) Without the prior written consent of the superior court in a proceeding of which the Attorney General has been given notice, no member of a corporation described in subsection (a) of this Code section may receive or keep anything as a result of an amendment described in Code Section 14-3-1040. The court shall approve the transaction if it is in the public interest.



§ 14-3-1042. Applicability of Business Corporation Code

From and after the effective date of any amendment described in Code Section 14-3-1040, the corporation shall be subject to and governed by the provisions of Chapter 2 of this title, the "Georgia Business Corporation Code."









Article 11 - Merger

§ 14-3-1101. Definitions; plan of merger

(a) Subject to the limitations set forth in Code Section 14-3-1102, one or more corporations may merge into another corporation if the plan of merger is approved as provided in Code Section 14-3-1103.

(b) The plan of merger must set forth:

(1) The name of each corporation planning to merge and the name of the surviving corporation into which each plans to merge;

(2) The terms and conditions of the planned merger; and

(3) The manner and basis, if any, of converting the memberships of each corporation into obligations, memberships, or other securities of the surviving or any other corporation or into cash or other property in whole or in part.

(c) The plan of merger may set forth:

(1) Amendments to the articles of incorporation of the surviving corporation; and

(2) Other provisions relating to the merger.

(d) Any of the terms of the plan of merger may be made dependent upon facts ascertainable outside of the plan of merger, provided that the manner in which such facts shall operate upon the terms of the merger is clearly and expressly set forth in the plan of merger. As used in this subsection, the term "facts" includes, but is not limited to, the occurrence of any event, including a determination or action by any person or body, including the corporation.



§ 14-3-1102. Merger without court approval; notice to Attorney General; receipt or retention by member of anything resulting from merger

(a) Without the prior approval of the superior court in a proceeding of which the Attorney General has been given written notice, a corporation described in paragraph (2) of subsection (a) of Code Section 14-3-1302 may merge with a corporation or foreign corporation or other entity, provided that:

(1) The corporation or entity which is the surviving corporation or entity is a corporation or entity described in paragraph (2) of subsection (a) in Code Section 14-3-1302 after the merger; or

(2)(A) On or prior to the effective date of the merger, assets with a value equal to the greater of the fair market value of the net tangible and intangible assets including good will of the corporation or the fair market value of the corporation if it were to be operated as a business concern are transferred or conveyed to one or more persons who would have received its assets under subsection (b) of Code Section 14-3-1403 had it dissolved;

(B) It shall return, transfer, or convey any assets held by it upon condition requiring return, transfer, or conveyance, which condition occurs by reason of the merger, in accordance with such condition; and

(C) The merger is approved by a majority of directors of the corporation who are not and will not become members or shareholders in or officers, employees, agents, or consultants of the surviving corporation or entity.

(b) At least 30 days before consummation of any merger of a corporation pursuant to paragraph (2) of subsection (a) of this Code section, notice, including a copy of the proposed plan of merger, must be delivered to the Attorney General.

(c) Without the prior approval of the superior court in a proceeding in which the Attorney General has been given notice, no member of a corporation described in paragraph (2) of subsection (a) of Code Section 14-3-1302 may receive or keep anything as a result of a merger other than membership in the surviving corporation or entity. The court shall approve the transaction if it is in the public interest.

(d) For purposes of this Code section, the definitions contained in Code Section 14-3-1108 shall be applicable.



§ 14-3-1103. Approval of plan of merger by members or directors; abandonment of plan

(a) Unless this chapter, the articles, the bylaws, or the board of directors or members acting pursuant to subsection (c) of this Code section require a greater vote or voting by class, a plan of merger to be authorized must be approved:

(1) By the board;

(2) By the members, if any, by two-thirds of the votes cast or a majority of the voting power, whichever is less; and

(3) In writing by any person or persons whose approval is required by a provision of the articles authorized by Code Section 14-3-1030 for an amendment to the articles or bylaws.

(b) If the corporation does not have members, the merger must be approved by a majority of the directors in office at the time the merger is approved. In addition, the corporation shall provide notice of any directors' meeting at which such approval is to be obtained in accordance with subsection (b) of Code Section 14-3-822. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the proposed merger.

(c) The board may condition its submission of the proposed merger, and the members may condition their approval of the merger, on receipt of a higher percentage of affirmative votes or on any other basis.

(d) If the board seeks to have the plan approved by the members at a membership meeting, the corporation shall give notice to its members of the proposed membership meeting in accordance with Code Section 14-3-705. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the plan of merger and contain or be accompanied by a copy or summary of the plan. The copy or summary of the plan for members of the surviving corporation shall include any provision that, if contained in a proposed amendment to the articles of incorporation or bylaws, would entitle members to vote on the provision. The copy or summary of the plan for members of the disappearing corporation shall include a copy or summary of the articles and bylaws that will be in effect immediately after the merger takes effect.

(e) If the board seeks to have the plan approved by the members by consent or ballot in writing or electronic transmission, the material soliciting the approval shall contain or be accompanied by a copy or summary of the plan. The copy or summary of the plan for members of the surviving corporation shall include any provision that, if contained in a proposed amendment to the articles of incorporation or bylaws, would entitle members to vote on the provision. The copy or summary of the plan for members of the disappearing corporation shall include a copy or summary of the articles and bylaws that will be in effect immediately after the merger takes effect.

(f) Voting by a class of members is required on a plan of merger if the plan contains a provision that, if contained in a proposed amendment to articles of incorporation or bylaws, would entitle the class of members to vote as a class on the proposed amendment under Code Section 14-3-1004 or 14-3-1022. The plan is approved by a class of members by two-thirds of the votes cast by the class or a majority of the voting power of the class, whichever is less.

(g) After a merger is adopted, and at any time before articles of merger are filed, the planned merger may be abandoned (subject to any contractual rights) without further action by members or other persons who approved the plan in accordance with the procedure set forth in the plan of merger or, if none is set forth, in the manner determined by the board of directors.



§ 14-3-1104. Articles of merger; publication of notice of merger

(a) After a plan of merger is approved by the board of directors, and, if required by Code Section 14-3-1103, by the members and any other persons, the surviving corporation or entity shall deliver to the Secretary of State for filing articles of merger setting forth:

(1) The plan of merger;

(2) If approval of members was not required, a statement to that effect and a statement that the plan was approved by a sufficient vote of the board of directors;

(3) If approval by members was required:

(A) The designation, number of memberships outstanding, number of votes entitled to be cast by each class entitled to vote separately on the plan, and number of votes of each class indisputably voting on the plan; and

(B) Either the total number of votes cast for and against the plan by each class entitled to vote separately on the plan or the total number of undisputed votes cast for the plan by each class and a statement that the number cast for the plan by each class was sufficient for approval by that class;

(4) If approval of the plan by some person or persons other than the members or the board is required pursuant to paragraph (3) of subsection (a) of Code Section 14-3-1103, a statement that the approval was obtained; and

(5) If approval of the shareholders of one or more corporations or entities party to the merger was required, a statement that the merger was duly approved by the shareholders.

(b) In lieu of filing articles of merger that set forth the plan of merger, the surviving corporation or entity may deliver to the Secretary of State for filing a certificate of merger which sets forth:

(1) The name and state of incorporation of each corporation or entity which is merging and the name of the surviving corporation or entity into which each other corporation or entity is merging;

(2) Any amendments to the articles of incorporation or governing agreements of the surviving corporation or entity;

(3) That the executed plan of merger is on file at the principal place of business of the surviving corporation or entity, stating the address thereof;

(4) That a copy of the plan of merger will be furnished by the surviving corporation or entity, on request and without cost, to any member or shareholder of any corporation or entity that is a party to the merger;

(5) If approval of members was not required, a statement to that effect and a statement that the plan was approved by a sufficient vote of the board of directors;

(6) If approval by members was required:

(A) The designation, number of memberships outstanding, number of votes entitled to be cast by each class entitled to vote separately on the plan, and number of votes of each class indisputably voting on the plan; and

(B) Either the total number of votes cast for and against the plan by each class entitled to vote separately on the plan or the total number of undisputed votes cast for the plan by each class and a statement that the number cast for the plan by each class was sufficient for approval by that class;

(7) If approval of the plan by some person or persons other than the members or the board is required pursuant to paragraph (3) of subsection (a) of Code Section 14-3-1103, a statement that the approval was obtained; and

(8) If approval of the shareholders of one or more corporations or entities party to the merger was required, a statement that the merger was duly approved by the shareholders.

(c) Unless a delayed effective date is specified, a merger takes effect when the articles or certificate of merger is filed.

(d) For purposes of this Code section, the definitions contained in Code Section 14-3-1108 shall be applicable.



§ 14-3-1104.1. Required filing of notice of merger

(a) Together with the articles or certificate of merger, the surviving corporation or entity shall deliver to the Secretary of State an undertaking which may appear in the articles or certificate of merger or be set forth in a letter or other instrument executed by an officer or any person authorized to act on behalf of such corporation or entity that the request for publication of a notice of filing the articles or certificate of merger and payment therefor will be made as required by subsection (b) of this Code section.

(b) No later than the next business day after filing the articles or certificate of merger, the surviving corporation or entity shall mail or deliver to the publisher of a newspaper which is the official organ of the county where the registered office of the surviving corporation or entity is to be located, if the surviving corporation or entity will be required to maintain a registered office in Georgia, or where the registered office of the merging corporation or entity was located prior to the merger in any other case, or which is a newspaper of general circulation published within such county whose most recently published annual statement of ownership and circulation reflects a minimum of 60 percent paid circulation a request to publish a notice in substantially the following form:

"NOTICE OF MERGER

Notice is given that articles or a certificate of merger which will effect a merger by and between (or among) (name and state of incorporation or organization of each constituent corporation or entity) will be delivered to the Secretary of State for filing in accordance with the Georgia Nonprofit Corporation Code. The name of the surviving corporation (or other entity) in the merger will be , a corporation (or other entity) incorporated (organized pursuant to the laws of) in the State of . The registered office of such corporation (name of type of entity) (is) (will be) located at (address of registered office) and its registered (agent) (agents) at such address (is) (are) (name or names of agent or agents)."

The request for publication of the notice shall be accompanied by a check, draft, or money order in the amount of $40.00 in payment of the cost of publication. The notice shall be published once a week for two consecutive weeks commencing within ten days after receipt of the notice by the newspaper. Failure on the part of the surviving corporation or entity to mail or deliver the notice or payment therefor or failure on the part of the newspaper to publish the notice in compliance with this subsection shall not invalidate the merger.

(c) For purposes of this Code section, the definitions contained in Code Section 14-3-1108 shall be applicable.



§ 14-3-1105. Effect of merger

(a) When a merger governed by this chapter takes effect:

(1) Every other corporation or entity party to the merger merges into the surviving corporation or entity and the separate existence of every corporation except the surviving corporation or entity ceases;

(2) The title to all real estate and other property owned by, and every contract right possessed by, each corporation or entity party to the merger is vested in the surviving corporation or entity without reversion or impairment, without further act or deed, and without any conveyance, transfer, or assignment having occurred, subject to any and all conditions to which the property was subject prior to the merger;

(3) The surviving corporation or entity has all liabilities and obligations of each corporation or entity party to the merger;

(4) A proceeding pending against any corporation or entity party to the merger may be continued as if the merger did not occur or the surviving corporation or entity may be substituted in the proceeding for the corporation or entity whose existence ceased; and

(5) The articles of incorporation and bylaws or governing agreements of the surviving corporation or entity are amended to the extent provided in the plan of merger.

(b) For purposes of this Code section, the definitions contained in Code Section 14-3-1108 shall be applicable.



§ 14-3-1106. Merger with foreign corporation

(a) Except as provided in Code Section 14-3-1102, one or more foreign corporations or foreign business corporations may merge with one or more corporations if:

(1) The merger is permitted by the law of the state or country under whose law each foreign corporation or foreign business corporation is incorporated and each foreign corporation or foreign business corporation complies with that law in effecting the merger;

(2) The foreign corporation or foreign business corporation complies with Code Sections 14-3-1104 and 14-3-1104.1 if it is the surviving corporation of the merger; and

(3) Each corporation complies with the applicable provisions of Code Sections 14-3-1101 through 14-3-1103 and, if it is the surviving corporation of the merger, with Code Sections 14-3-1104 and 14-3-1104.1.

(b) Upon the merger taking effect, the surviving foreign corporation or foreign business corporation, if it does not have a registered agent in this state, shall be deemed to have appointed the Secretary of State as its registered agent for service of process in a proceeding to enforce any obligation of a domestic corporation party to the merger, until such time as it appoints a registered agent in this state.



§ 14-3-1107. Effect of merger on bequest, devise, or other transfer of property

Any bequest, devise, gift, grant, or promise contained in a will or other instrument of donation, subscription, or conveyance, that is made to a constituent corporation or entity and that takes effect or remains payable after the merger, inures to the surviving corporation or entity unless the will or other instrument otherwise specifically provides.



§ 14-3-1108. Definitions; merger with foreign corporations; requirements

(a) As used in this Code section and in Code Section 14-3-1107, the term:

(1) "Entity" includes any business corporation or foreign business corporation, domestic or foreign limited liability company, domestic or foreign joint-stock association, or domestic or foreign limited partnership.

(2) "Governing agreements" includes the articles of incorporation and bylaws of a business corporation, foreign business corporation, corporation or foreign corporation, articles of association or trust agreement or indenture and bylaws of a joint-stock association, articles of organization and operating agreement of a limited liability company, and the certificate of limited partnership and limited partnership agreement of a limited partnership, and agreements serving comparable purposes under the laws of other states or jurisdictions.

(3) "Joint-stock association" includes any association of the kind commonly known as a joint-stock association or joint-stock company and any unincorporated association, trust, or enterprise having members or having outstanding shares of stock or other evidences of financial and beneficial interest therein, whether formed by agreement or under statutory authority or otherwise, but shall not include a corporation, partnership, limited liability partnership, limited liability company, or nonprofit organization. A joint-stock association as defined in this paragraph may be one formed under the laws of this state, including a trust created pursuant to Article 2 of Chapter 12 of Title 53, or one formed under or pursuant to the laws of any other state or jurisdiction.

(4) "Limited liability company" includes limited liability companies formed under the laws of this state or of any other state or territory or the District of Columbia, unless the laws of such other state or jurisdiction forbid the merger of a limited liability company with a corporation.

(5) "Limited partnership" includes limited partnerships formed under the laws of this state or of any other state or territory or the District of Columbia, unless the laws of such other state or jurisdiction forbid the merger of a limited partnership with a corporation.

(6) "Share" includes shares, memberships, financial or beneficial interests, units, or proprietary or partnership interests in a business corporation or a foreign business corporation, limited liability company, joint-stock association, or a limited partnership but does not include debt obligations of any entity.

(7) "Shareholder" includes every member of a limited liability company or a joint-stock association that is a party to a merger or holder of a share or other evidence of financial or beneficial interest therein.

(b) Subject to the limitations set forth in Code Section 14-3-1102, one or more corporations may merge with one or more entities, except an entity formed under the laws of a state or jurisdiction which forbids a merger with a corporation. The corporation or corporations and one or more entities may merge into a single corporation or other entity, which may be any one of the constituent corporations or entities.

(c) The board of directors of each merging corporation and the appropriate body of each entity, in accordance with its governing agreements and the laws of the state or jurisdiction under which it was formed, shall adopt a plan of merger in accordance with each corporation's and entity's governing agreements and the laws of the state or jurisdiction under which it was formed, as the case may be.

(d) The plan of merger:

(1) Must set forth:

(A) The name of each corporation and entity planning to merge and the name of the surviving corporation or entity into which each other corporation and entity plans to merge;

(B) The terms and conditions of the merger; and

(C) The manner and basis of converting the shares of each corporation and the shares, memberships, or financial or beneficial interests or units in each of the entities into shares, obligations, or other securities of the surviving or any other corporation or entity or into cash or other property in whole or in part; and

(2) May set forth:

(A) Amendments to the articles of incorporation or governing agreements of the surviving corporation or entity; and

(B) Other provisions relating to the merger.

(e) Any of the terms of the plan of merger may be made dependent upon facts ascertainable outside of the plan of merger, provided that the manner in which such facts shall operate upon the terms of the merger is clearly and expressly set forth in the plan of merger. As used in this subsection, the term "facts" includes, but is not limited to, the occurrence of any event, including a determination or action by any person or body, including the corporation.

(f) In the case of any entity, the plan of merger shall be approved in the manner required by its governing agreements and in compliance with any applicable laws of the state or jurisdiction under which it was formed. In addition, each of the corporations shall comply with all other provisions of this chapter which relate to the merger of corporation. Each other entity shall comply with all other provisions of its governing agreements and all provisions of the laws, if any, of the state or jurisdiction in which it was formed which relate to the merger.

(g) Each merging corporation shall comply with the requirements of Code Section 14-3-1104.






Article 12 - Sale, Encumbrance, or Other Disposition of Assets

§ 14-3-1201. Sale or other disposal of assets in usual course of activities; mortgage or other encumbrance of assets

Unless otherwise provided by this chapter, the articles, or bylaws, a corporation may on the terms and conditions, for the consideration determined by the board of directors, and without the approval of the members or any other person:

(1) Sell, lease, exchange, or otherwise dispose of all, or substantially all, of its property in the usual and regular course of its activities; or

(2) Mortgage, pledge, dedicate to the repayment of indebtedness (whether with or without recourse), or otherwise encumber any or all of its property whether or not in the usual and regular course of its activities.



§ 14-3-1202. Sale or other disposition of assets other than in usual course of activities

(a) A corporation may sell, lease, exchange, or otherwise dispose of all, or substantially all, of its property (with or without the good will) other than in the usual and regular course of its activities on the terms and conditions and for the consideration determined by the corporation's board if the proposed transaction is authorized by subsection (b) of this Code section.

(b) Unless this chapter, the articles, the bylaws, or the board of directors or members (acting pursuant to subsection (d) of this Code section) require a greater vote or voting by class, the proposed transaction to be authorized must be approved:

(1) By the board;

(2) By the members by two-thirds of the votes cast or a majority of the voting power, whichever is less; and

(3) In writing by any person or persons whose approval is required by a provision of the articles authorized by Code Section 14-3-1030 for an amendment to the articles or bylaws.

(c) If the corporation does not have members, the transaction must be approved by a vote of a majority of the directors in office at the time the transaction is approved. In addition, the corporation shall provide notice of any directors' meeting at which such approval is to be obtained in accordance with subsection (b) of Code Section 14-3-822. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the sale, lease, exchange, or other disposition of all, or substantially all, of the property or assets of the corporation and contain or be accompanied by a copy or summary of a description of the transaction.

(d) The board may condition its submission of the proposed transaction, and the members may condition their approval of the transaction, on receipt of a higher percentage of affirmative votes or on any other basis.

(e) If the corporation seeks to have the transaction approved by the members at a membership meeting, the corporation shall give notice to its members of the proposed membership meeting in accordance with Code Section 14-3-705. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the sale, lease, exchange, or other disposition of all, or substantially all, of the property or assets of the corporation and contain or be accompanied by a copy or summary of a description of the transaction.

(f) If the board needs to have the transaction approved by the members by written consent or written ballot, the material soliciting the approval shall contain or be accompanied by a copy or summary of a description of the transaction.

(g) A corporation described in paragraph (2) of subsection (a) of Code Section 14-3-1302 must give written notice to the Attorney General 30 days before it sells, leases, exchanges, or otherwise disposes of all, or substantially all, of its property if the transaction is not in the usual and regular course of its activities, unless said transaction is with another corporation described in paragraph (2) of subsection (a) of Code Section 14-3-1302.

(h) After a sale, lease, exchange, or other disposition of property is authorized, the transaction may be abandoned, subject to any contractual rights, without further action by the members or any other person who approved the transaction in accordance with the procedure set forth in the resolution proposing the transaction or, if none is set forth, in the manner determined by the board of directors.






Article 13 - Distributions

§ 14-3-1301. Distributions prohibited

Except as provided in Code Section 14-3-1302 and Article 14 of this chapter, a corporation shall not make any distributions.



§ 14-3-1302. Exceptions to prohibition against distributions

(a) A corporation may make distributions to the following:

(1) Organizations whether or not incorporated that are organized and operated for the same or similar purposes as the distributing corporation;

(2) Organizations whether or not incorporated that are organized and operated exclusively for religious, charitable, scientific, testing for public safety, literary, or educational purposes, or to foster national or international sports competition, or for the prevention of cruelty to children or animals, no part of the net earnings of which inures to the benefit of any private shareholder, member, or individual; or

(3) A state or possession of the United States, or any political subdivision of any of the foregoing, or the United States or the District of Columbia.

(b) Except for corporations described in paragraph (2) of subsection (a) of this Code section, a corporation may repurchase a membership for the consideration that the member paid for his or her membership if, after the purchase is completed:

(1) The corporation would be able to pay its debts as they become due in the normal course of business; and

(2) The corporation's total assets would at least equal the sum of its liabilities.






Article 14 - Dissolution

Part 1 - Voluntary Dissolution

§ 14-3-1401. Dissolution by incorporators or initial directors

A majority of the incorporators or initial directors of a corporation that has not admitted members entitled to vote on dissolution, has not commenced activities, and has no net assets may dissolve the corporation by delivering to the Secretary of State for filing articles of dissolution that set forth:

(1) The name of the corporation;

(2) The date of its incorporation;

(3) That:

(A) The corporation has not admitted members entitled to vote on dissolution;

(B) The corporation has not commenced activities; and

(C) The corporation has no net assets;

(4) That no debt of the corporation remains unpaid; and

(5) That a majority of the incorporators or initial directors authorized the dissolution.



§ 14-3-1402. Proposal of dissolution and approval thereof

(a) A corporation's board of directors may propose dissolution for submission to the members, if there are members entitled to vote thereon as follows:

(1) For a proposal to dissolve to be adopted:

(A) The board of directors must recommend dissolution to the members unless the board of directors elects, because of a conflict of interest or other special circumstances, to make no recommendation and communicates the basis for its determination to the members; and

(B) The members entitled to vote must approve the proposal to dissolve as provided in paragraph (4) of this subsection;

(2) The board of directors may condition its submission of the proposal for dissolution on any basis;

(3) The corporation shall notify each member entitled to vote of the proposed members' meeting in accordance with Code Section 14-3-705. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider dissolving the corporation;

(4) Unless the articles of incorporation, the bylaws, or the board of directors acting pursuant to paragraph (2) of this subsection requires a greater vote or vote by classes, the proposal to dissolve to be adopted must be approved by a majority of all the votes entitled to be cast on that proposal; and

(5) If the board seeks to have dissolution approved by the members by written consent or written ballot, the material soliciting the approval shall contain or be accompanied by a copy or summary of the plan of dissolution.

(b) Unless the articles of incorporation or bylaws requires a greater vote, if the corporation does not have members entitled to vote on dissolution, dissolution must be approved by a vote of a majority of the directors in office at the time the transaction is approved. In addition, the corporation shall provide notice of any directors' meeting at which such approval is to be obtained in accordance with Code Section 14-3-822. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider dissolution of the corporation and contain or be accompanied by a copy or summary of the plan of dissolution.

(c) The plan of dissolution shall conform to the requirements of Code Section 14-3-1403 and shall indicate to whom the assets owned or held by the corporation will be distributed after all creditors have been paid.



§ 14-3-1403. Plan of dissolution

(a) A plan of dissolution providing for the distribution of assets shall be adopted by a corporation in the process of dissolution.

(b) The plan of dissolution shall provide for distribution of assets as follows:

(1) All liabilities and obligations of the corporation shall be paid and discharged, or adequate provisions shall be made therefor;

(2) Assets held by the corporation upon condition requiring return, transfer, or conveyance, which condition occurs by reason of the dissolution, shall be returned, transferred, or conveyed in accordance with such requirements;

(3) Assets received and held by the corporation subject to limitations permitting their use only for charitable, religious, eleemosynary, benevolent, educational, or similar purposes, but not held upon a condition requiring return, transfer, or conveyance by reason of the dissolution, shall be transferred or conveyed to one or more domestic or foreign corporations, trusts, societies, or organizations engaged in activities substantially similar to those of the dissolving corporation;

(4) Other assets, if any, shall be distributed in accordance with the articles of incorporation and bylaws to the extent that the articles of incorporation or bylaws determine the distributive rights of members, or any class or classes of members, or provide for distribution to others; and

(5) Any remaining assets may be distributed to such persons, trusts, societies, organizations, or domestic or foreign corporations as may be provided in the plan of dissolution.

(c) A corporation described in paragraph (2) of subsection (a) of Code Section 14-3-1302 shall comply with the following additional requirements:

(1) It shall give the Attorney General written notice of its intent to dissolve at or before the time it delivers articles of dissolution to the Secretary of State;

(2) It shall not transfer or convey any assets as part of the dissolution process until 30 days after it has given the written notice to the Attorney General required by paragraph (1) of this subsection; and

(3) When all or substantially all of the assets of the corporation have been transferred or conveyed, it shall deliver to the Attorney General a list showing those (other than creditors) to whom the assets were transferred or conveyed. The list shall indicate the address of each person (other than creditors) who received assets and indicate what assets each received.



§ 14-3-1404. Notice of intent to dissolve

Upon approval of a proposal for dissolution pursuant to Code Section 14-3-1402, the corporation shall begin dissolution by delivering to the Secretary of State for filing a notice of intent to dissolve setting forth:

(1) The name of the corporation;

(2) The date dissolution was authorized; and

(3) If member approval was required for dissolution, a statement that dissolution was duly approved by the members in accordance with subsection (a) of Code Section 14-3-1402.



§ 14-3-1404.1. Publication of notice of intent to dissolve

(a) Together with the notice of intent to dissolve provided for in Code Section 14-3-1404, the corporation shall deliver to the Secretary of State a certificate executed by an officer or director of such corporation, or any person undertaking such request on behalf of the corporation, verifying that the request for publication of a notice of intent to voluntarily dissolve the corporation and payment therefor have been made as required by subsection (b) of this Code section.

(b) Prior to filing the notice of intent to dissolve provided for in Code Section 14-3-1404, the corporation shall mail or deliver to the publisher of a newspaper which is the official organ of the county where the registered office of the corporation is located or which is a newspaper of general circulation published within such county whose most recently published annual statement of ownership and circulation reflects a minimum of 60 percent paid circulation a request to publish a notice in substantially the following form:

"NOTICE OF INTENT TO VOLUNTARILY

DISSOLVE A CORPORATION

Notice is given that a notice of intent to dissolve (name of

corporation), a Georgia nonprofit corporation with its registered office at

(address of registered office), will be delivered to the

Secretary of State for filing in accordance with the Georgia Nonprofit

Corporation Code."

The notice may also include the information specified in Code Section 14-3-1408. The request for publication of the notice shall be accompanied by a check, draft, or money order in the amount of $40.00 in payment of the cost of publication. The notice shall be published once a week for two consecutive weeks commencing within ten days after receipt of the notice by the newspaper. Failure on the part of the corporation to mail or deliver the notice or payment therefor or failure on the part of the newspaper to publish the notice in compliance with this subsection shall not invalidate the dissolution of the corporation.



§ 14-3-1405. Revocation of dissolution proceedings

(a) A corporation may revoke its dissolution proceedings at any time prior to the filing of articles of dissolution.

(b) Revocation of dissolution proceedings must be authorized in the same manner as the dissolution was authorized unless that authorization permitted revocation by action by the board of directors alone, in which event the board of directors may revoke the dissolution without member action.

(c) After the revocation of dissolution proceedings is authorized, the corporation may revoke the dissolution proceedings by delivering to the Secretary of State for filing a notice of revocation of intent to dissolve, together with a copy of its notice of intent to dissolve, that sets forth:

(1) The name of the corporation;

(2) The date that the revocation of dissolution proceedings was authorized;

(3) If the corporation's board of directors or incorporators revoked the dissolution proceedings, a statement to that effect;

(4) If the corporation's board of directors revoked the dissolution proceedings authorized by the members, a statement that revocation was permitted by action by the board of directors alone pursuant to that authorization; and

(5) If member action was required to revoke the dissolution proceedings, the information required by paragraph (3) of Code Section 14-3-1404.

(d) Revocation of dissolution proceedings is effective when a notice of revocation of intent to dissolve is filed.

(e) When the revocation of dissolution proceedings is effective, it relates back to and takes effect as of the effective date of the filing of the notice of intent to dissolve and the corporation resumes carrying on its business as if dissolution proceedings had never occurred.



§ 14-3-1406. Effect of notice of intent to dissolve

A corporation that has filed a notice of intent to dissolve continues its corporate existence but may not carry on any business except that appropriate to wind up and liquidate its business and affairs, including:

(1) Collecting its assets;

(2) Disposing of its properties that will not be distributed in kind in accordance with the plan of dissolution;

(3) Discharging or making provision for discharging its liabilities;

(4) Distributing its remaining property among its members in accordance with the plan of dissolution; and

(5) Doing every other act necessary to wind up and liquidate its business and affairs.



§ 14-3-1407. Disposition of known claims against corporation

(a) A corporation that has filed a notice of intent to dissolve may dispose of the known claims against it by following the procedure described in this Code section.

(b) The corporation in dissolution shall notify its known claimants in writing of the dissolution proceedings at any time after the filing of the notice of intent to dissolve. The written notice must:

(1) Describe information that must be included in a claim;

(2) Provide a mailing address where a claim may be sent;

(3) State the deadline, which may not be less than six months from the effective date of the written notice, by which the dissolved corporation must receive the claim;

(4) State that the claim will be barred if not received by the deadline; and

(5) State that the corporation will give notice of acceptance or rejection of all claims that are received in timely fashion within six months of the deadline for receipt of claims.

(c) A claim against a corporation in dissolution is barred:

(1) If a claimant who was given written notice under subsection (b) of this Code section does not deliver the claim to the dissolved corporation by the deadline; or

(2) If a claimant whose claim was rejected by the dissolved corporation does not commence a proceeding to enforce the claim within one year from the effective date of the rejection notice.

(d) For purposes of this Code section, the term "claim" does not include a contingent liability or a claim based on an event occurring after the filing of the notice of intent to dissolve.



§ 14-3-1408. Request for presentation of claims; enforcement of claims; when claims barred

(a) A corporation that has filed a notice of intent to dissolve may include in the notice of its intent to dissolve published under Code Section 14-3-1404.1 a request that persons with claims against the corporation present them in accordance with subsection (b) of this Code section.

(b) The request must:

(1) Describe the information that must be included in a claim and provide a mailing address where the claim may be sent; and

(2) State that, except for claims that are contingent at the time of the filing of the notice of intent to dissolve or that arise after the filing of the notice of intent to dissolve, a claim against the corporation not otherwise barred will be barred unless a proceeding to enforce the claim is commenced within two years after publication of the notice.

(c) If a corporation that has filed a notice of intent to dissolve publishes a newspaper notice containing the information specified in subsection (b) of this Code section, all claims not otherwise barred will be barred unless the claimant commences a proceeding to enforce the claim against the dissolved corporation within two years after the publication date of the newspaper notice except:

(1) Claims that are contingent at the time of the filing of the notice of intent to dissolve; and

(2) Claims that arise after the filing of the notice of intent to dissolve.

(d) If a corporation in dissolution publishes a newspaper notice containing the information specified in subsection (b) of this Code section, a claim against the corporation not otherwise barred of a claimant whose claim is contingent or based on an event occurring after the filing of the notice of intent to dissolve is barred against the corporation, its members, officers, directors, and distributees unless the claimant commences a proceeding to enforce the claim against the dissolved corporation within two years after the date of filing of articles of dissolution or five years after the date of publication in accordance with subsection (b) of this Code section, whichever is later.

(e) Subject to the provisions of this Code section, a claim against a corporation in dissolution or against a dissolved corporation may be enforced under this Code section:

(1) Against the corporation, to the extent of its undistributed assets; or

(2) If the assets have been distributed in liquidation, against a distributee of the corporation to the extent of such distributee's pro rata share of the claim or the corporate assets distributed to him or her in liquidation, whichever is less, but a distributee's total liability for all claims under this Code section may not exceed the total amount of assets distributed to him or her.



§ 14-3-1409. Articles of dissolution

(a) If a notice of intent to dissolve under Code Section 14-3-1404 has not been revoked, when all known debts, liabilities, and obligations of the corporation have been paid and discharged, or adequate provision made therefor, the corporation may dissolve by delivering to the Secretary of State for filing articles of dissolution setting forth:

(1) The name of the corporation;

(2) The date on which a notice of intent to dissolve was filed and a statement that it has not been revoked;

(3) A statement that all known debts, liabilities, and obligations of the corporation have been paid and discharged, or that adequate provision has been made therefor;

(4) A statement that all remaining property and assets of the corporation have been distributed in accordance with the plan of dissolution, or that such property and assets have been deposited with the Office of the State Treasurer as provided in Code Section 14-3-1440;

(5) A statement that there are no actions pending against the corporation in any court, or that adequate provision has been made for the satisfaction of any judgment, order, or decree which may be entered against it in any pending action; and

(6) A statement that, if required, it notified the Attorney General of its intent to dissolve.

(b) Upon filing of articles of dissolution the corporation shall cease to exist, except for the purpose of actions or other proceedings, which may be brought against the corporation by service upon any of its last executive officers named in its last annual registration, and except for such actions as the members, directors, and officers take to protect any remedy, right, or claim on behalf of the corporation, or to defend, compromise, or settle any claim against the corporation, all of which may proceed in the corporate name.

(c) Deeds or other transfer instruments requiring execution after the dissolution of a corporation may be signed by any two of the last officers or directors of the corporation and shall operate to convey the interest of the corporation in the real estate or other property described.



§ 14-3-1409.1. Claims pending prior to dissolution of a corporation

The dissolution of a corporation in any manner, except by a decree of the superior court when the court has supervised the liquidation of the assets and business of the corporation as provided in Code Sections 14-3-1430 and 14-3-1433, shall not take away or impair any remedy available to such corporation, its directors, officers, or members for any right or claim existing prior to such dissolution if an action or other proceeding thereon is pending on the date of such dissolution or is commenced within two years after the date of such dissolution. Any such action or proceeding by the corporation may be prosecuted by the corporation in its corporate name. The members, directors, and officers shall have the power to take such corporate or other action as shall be appropriate to protect such remedy, right, or claim.



§ 14-3-1410. Revival of corporation after dissolution by expiration of period of duration

(a) A corporation that has been dissolved by the expiration of its period of duration but which has continued in business notwithstanding the expiration may revive its corporate existence by amending its articles of incorporation at any time during a period of ten years immediately following the expiration date fixed by the articles of incorporation, so as to extend its period of duration.

(b) If a corporation whose period of duration has expired has failed to revive its corporate existence within ten years of the expiration date fixed by its articles of incorporation as provided in subsection (a) of this Code section, the corporation may thereafter revive its corporate existence by amending its articles of incorporation so as to extend its period of duration at any time during the period beginning ten years and ending 20 years immediately following the expiration date fixed by its articles of incorporation and filing with the Secretary of State an affidavit attested by one or more of its officers or directors, stating as follows:

(1) That the corporation has continued in business, notwithstanding the expiration of its period of duration, at all times since the expiration date fixed by its articles of incorporation; and

(2) That the revival will not injure the corporation's members, creditors, or the public.

(c) As of the effective date of the amendment of articles of incorporation pursuant to subsection (a) or (b) of this Code section, the corporate existence shall be deemed to have continued without interruption from the former expiration date. If, during the period between expiration and revival, the name of the corporation has been assumed, reserved, or registered by any other person or corporation, the revived corporation shall not engage in business until it has amended its articles of incorporation to change its name.






Part 2 - Administrative Dissolution

§ 14-3-1420. Grounds for administrative dissolution

The Secretary of State may commence a proceeding under Code Section 14-3-1421 to dissolve a corporation administratively if:

(1) The state revenue commissioner has certified to the Secretary of State that the corporation has failed to file a license or occupation tax return and that a period of one year has expired since the last day permitted for timely filing without the filing and payment of all required license and occupation taxes and penalties by the corporation; provided, however, that dissolution proceedings shall be stayed so long as the corporation is contesting, in good faith, in any appropriate proceeding, the alleged grounds for dissolution;

(2) The corporation does not deliver its annual registration to the Secretary of State, together with all required fees and penalties, within 60 days after it is due;

(3) The corporation is without a registered agent or registered office in this state for 60 days or more;

(4) The corporation does not notify the Secretary of State within 60 days that its registered agent or registered office has been changed, that its registered agent has resigned, or that its registered office has been discontinued; or

(5) The corporation pays a fee as required to be collected by the Secretary of State pursuant to the Code by a check or some other form of payment which is dishonored and the corporation or its incorporator or its agent does not submit payment for said dishonored payment within 60 days from notice of nonpayment issued by the Secretary of State.



§ 14-3-1421. Procedure for and effect of administrative dissolution

(a) If the Secretary of State determines that one or more grounds exist under Code Section 14-3-1420 for dissolving a corporation, he shall provide the corporation with written notice of his determination by mailing a copy of the notice, first-class mail, to the corporation at the last known address of its principal office or to the registered agent.

(b) If the corporation does not correct each ground for dissolution or demonstrate to the reasonable satisfaction of the Secretary of State that each ground determined by the Secretary of State does not exist within 60 days after notice is provided to the corporation, the Secretary of State shall administratively dissolve the corporation by signing a certificate of dissolution that recites the ground or grounds for dissolution and its effective date. The Secretary of State shall file the original of the certificate.

(c) A corporation administratively dissolved continues its corporate existence but may not carry on any business except that necessary to wind up and liquidate its business and affairs under Code Section 14-3-1406. Winding up the business of a corporation that has been administratively dissolved may include the corporation's proceeding, at any time after the effective date of the administrative dissolution, (1) in accordance with Code Section 14-3-1407 to notify known claimants, and (2) to mail or deliver, with accompanying payment of the cost of publication, a notice containing the information specified in subsection (b) of Code Section 14-3-1408 for publication. Upon such notice, claims against the administratively dissolved corporation will be limited as specified in Code Sections 14-3-1407 and 14-3-1408, respectively.

(d) The administrative dissolution of a corporation does not terminate the authority of its registered agent.



§ 14-3-1422. Reinstatement following administrative dissolution

(a) A corporation administratively dissolved under Code Section 14-3-1421 may apply to the Secretary of State for reinstatement within five years after the effective date of such dissolution. The application shall:

(1) Recite the name of the corporation and the effective date of its administrative dissolution;

(2) State that the ground or grounds for dissolution either did not exist or have been eliminated;

(3) Either be executed by the registered agent or an officer, director, or shareholder of the corporation, in each case as set forth in the most recent annual registration of the corporation filed with the Secretary of State, or be accompanied by a notarized statement, executed by a person who was an officer, director, or shareholder, or an heir, successor, or assign of a person who was an officer, director, or shareholder, of the corporation at the time that the corporation was administratively dissolved, stating that such person or decedent was an officer, director, or shareholder of the corporation at the time of administrative dissolution and such person has knowledge of and assents to the application for reinstatement;

(4) Contain a statement by the corporation reciting that all taxes owed by the corporation have been paid; and

(5) Be accompanied by the fee required for the application for reinstatement contained in Code Section 14-3-122.

(b) The Secretary of State shall reserve the name of a corporation administratively dissolved under Code Section 14-2-1421 for such corporation's specific use for a period of five years after the effective date of the dissolution or until the corporation is reinstated, whichever is sooner.

(c) If the Secretary of State determines that the application contains the information required by subsection (a) of this Code section and that the information is correct, the Secretary of State shall prepare a certificate of reinstatement that recites his or her determination and the effective date of reinstatement, file the original of the certificate, and serve a copy on the corporation under Code Section 14-3-504.

(d) When the reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative dissolution and the corporation resumes carrying on its business as if the administrative dissolution had never occurred.

(e) This Code section shall apply to all corporations administratively dissolved under Code Section 14-3-1421 or any similar former statute, regardless of the date of dissolution.



§ 14-3-1423. Appeal from denial of reinstatement

(a) If the Secretary of State denies a corporation's application for reinstatement following administrative dissolution, he shall serve the corporation under Code Section 14-3-504 with a written notice that explains the reason or reasons for denial.

(b) The corporation may appeal the denial of reinstatement to the superior court of the county where the corporation's registered office is or was located within 30 days after service of the notice of denial is perfected. The corporation appeals by petitioning the court to set aside the dissolution and attaching to the petition copies of the Secretary of State's certificate of dissolution, the corporation's application for reinstatement, and the Secretary of State's notice of denial.

(c) The court's final decision may be appealed as in other civil proceedings.






Part 3 - Judicial Dissolution

§ 14-3-1430. Grounds for judicial dissolution

The superior court may dissolve a corporation:

(1) In a proceeding by the Attorney General if it is established that:

(A) The corporation obtained its articles of incorporation through fraud; or

(B) The corporation has continued to exceed or abuse the authority conferred upon it by law;

(2) In a proceeding by a member if it is established that:

(A) The directors are deadlocked in the management of the corporate affairs, the members are unable to break the deadlock, and irreparable injury to the corporation is threatened or being suffered or the business and affairs of the corporation can no longer be conducted to the advantage of the members generally, because of the deadlock;

(B) The directors or those in control of the corporation have acted, are acting, or will act in a manner that is illegal or fraudulent in connection with the operation or management of the business and affairs of the corporation;

(C) The members are deadlocked in voting power and have failed, for a period that includes at least two consecutive annual meeting dates, to elect successors to directors whose terms have expired or would have expired; or

(D) The corporate assets are being misapplied or wasted;

(3) In a proceeding by a creditor if it is established that:

(A) The creditor's claim has been reduced to judgment, the execution on the judgment has been returned unsatisfied, and the corporation is insolvent; or

(B) The corporation has admitted in writing that the creditor's claim is due and owing and the corporation is insolvent; or

(4) In a proceeding by the corporation to have its voluntary dissolution continued under court supervision;

provided, however, that all of the actions described in paragraphs (1) through (3) of this Code section shall be stayed so long as the corporation is contesting, in good faith, in any appropriate proceeding, the alleged grounds for dissolution.



§ 14-3-1431. Procedure for judicial dissolution

(a) Venue for a proceeding by the Attorney General to dissolve a corporation and for a proceeding brought by any other party named in Code Section 14-3-1430 lies in the county where a corporation's registered office is or was last located.

(b) It is not necessary to make members or directors parties to a proceeding to dissolve a corporation unless relief is sought against them individually.

(c) A court in a proceeding brought to dissolve a corporation may issue injunctions, appoint a receiver or custodian pendente lite with all powers and duties the court directs, take other action required to preserve the corporate assets wherever located, and carry on the business of the corporation until a full hearing can be held.



§ 14-3-1432. Authority to appoint receiver or custodian; powers and duties of receiver or custodian

(a) A court in a judicial proceeding brought to dissolve a corporation may appoint one or more receivers to wind up and liquidate, or one or more custodians to manage, the business and affairs of the corporation. The court shall hold a hearing, after notifying all parties to the proceeding and any interested persons designated by the court, before appointing a receiver or custodian. The court appointing a receiver or custodian has exclusive jurisdiction over the corporation and all its property wherever located.

(b) The court may appoint an individual or a domestic or foreign corporation (authorized to transact business in this state) as a receiver or custodian. The court may require the receiver or custodian to post bond, with or without sureties, in an amount the court directs.

(c) The court shall describe the powers and duties of the receiver or custodian in its appointing order, which may be amended from time to time. Among other powers:

(1) The receiver:

(A) May dispose of all or any part of the assets of the corporation wherever located, at a public or private sale, if authorized by the court; and

(B) May sue and defend in his own name as receiver of the corporation in all courts of this state; or

(2) The custodian may exercise all of the powers of the corporation, through or in place of its board of directors or officers, to the extent necessary to manage the affairs of the corporation in the best interests of its members and creditors.

(d) The court, during a receivership, may redesignate the receiver a custodian and, during a custodianship, may redesignate the custodian a receiver, if doing so is in the best interests of the corporation, its members, and creditors.

(e) The court from time to time during the receivership or custodianship may order compensation paid and expense disbursements or reimbursements made to the receiver or custodian and his attorney from the assets of the corporation or proceeds from the sale of the assets.



§ 14-3-1433. Decree of dissolution

(a) If after a hearing the court determines that one or more grounds for judicial dissolution described in Code Section 14-3-1430 exist, it may enter a decree ordering the corporation dissolved, and the clerk of the court shall deliver a certified copy of the decree to the Secretary of State, who shall file it, with the same effect as a notice of intent to dissolve.

(b) After entering the order of dissolution, the court shall direct the winding up and liquidation of the corporation's business and affairs in accordance with Code Section 14-3-1406. Winding up the business of a corporation judicially dissolved may include the corporation's proceeding, after the date of the order of dissolution, (1) in accordance with Code Section 14-3-1407 to notify known claimants, and (2) to mail or deliver, with accompanying payment of the cost of publication, a notice containing the information specified in subsection (b) of Code Section 14-3-1408 for publication. Upon such notice, claims against the dissolved corporation will be limited as specified in Code Sections 14-3-1407 and 14-3-1408 respectively.

(c) When the costs and expenses of dissolution proceedings and all debts, obligations, and liabilities of the corporation have been paid and discharged or provided for and all of its remaining assets distributed to its members or provided for or such assets have been deposited with the Office of the State Treasurer as provided in Code Section 14-3-1440, the court shall enter a decree of dissolution, and upon filing of the decree with the Secretary of State, it shall have the same effect as articles of dissolution.






Part 4 - Assets of Dissolved Corporation

§ 14-3-1440. Deposit of assets with Office of the State Treasurer

Assets of a dissolved corporation that should be transferred to a creditor, claimant, or member of the corporation who cannot be found or who is not competent to receive them shall be reduced to cash and deposited with the Office of the State Treasurer for safekeeping. When the creditor, claimant, or member furnishes satisfactory proof of entitlement to the amount deposited, the Office of the State Treasurer shall pay him or her or his or her representative that amount. After the Office of the State Treasurer has held the unclaimed cash for six months, the Office of the State Treasurer shall pay such cash to the Board of Regents of the University System of Georgia, to be held without liability for profit or interest until a claim for such cash shall be filed with the Office of the State Treasurer by the parties entitled thereto. No such claim shall be made more than six years after such cash is deposited with the Office of the State Treasurer.









Article 15 - Foreign Corporations

Part 1 - Certificate of Authority

§ 14-3-1501. Certificate of authority to transact business required

(a) A foreign corporation may not transact business in this state until it obtains a certificate of authority from the Secretary of State.

(b) The following activities, among others, do not constitute transacting business within the meaning of subsection (a) of this Code section:

(1) Maintaining or defending any action or any administrative or arbitration proceeding or effecting the settlement thereof or the settlement of claims or disputes;

(2) Holding meetings of its directors or members or carrying on other activities concerning its internal affairs;

(3) Maintaining bank accounts, share accounts in savings and loan associations, custodian or agency arrangements with a bank or trust company, or stock or bond brokerage accounts;

(4) Maintaining offices or agencies for the transfer, exchange, and registration of memberships or securities or maintaining trustees or depositaries with respect to those securities;

(5) Effecting sales through independent contractors;

(6) Soliciting or procuring orders, whether by mail or through employees or agents or otherwise, where the orders require acceptance outside this state before becoming binding contracts and where the contracts do not involve any local performance other than delivery and installation;

(7) Making loans or creating or acquiring evidences of debt, mortgages, or liens on real or personal property, or recording same;

(8) Securing or collecting debts or enforcing any rights in property securing the same;

(9) Owning, without more, real or personal property;

(10) Conducting an isolated transaction not in the course of a number of repeated transactions of a like nature;

(11) Effecting transactions in interstate or foreign commerce;

(12) Serving as trustee, executor, administrator, or guardian, or in like fiduciary capacity, where permitted so to serve by the laws of this state;

(13) Owning directly or indirectly an interest in or controlling directly or indirectly another entity organized under the laws of or transacting business within this state; or

(14) Serving as a manager of a limited liability company organized under the laws of or transacting business within this state.

(c) The list of activities in subsection (b) of this Code section is not exhaustive.

(d) This chapter shall not be deemed to establish a standard for activities which may subject a foreign corporation to taxation or to service of process under any of the laws of this state.



§ 14-3-1502. Transacting business without certificate of authority

(a) A foreign corporation transacting business in this state without a certificate of authority may not maintain a proceeding in any court in this state until it obtains a certificate of authority.

(b) The successor to a foreign corporation that transacted business in this state without a certificate of authority and the assignee of a cause of action arising out of that business may not maintain a proceeding based on that cause of action in any court in this state unless before the commencement of the proceeding the foreign corporation or its successor obtains a certificate of authority.

(c) Notwithstanding subsections (a) and (b) of this Code section, the failure of a foreign corporation to obtain a certificate of authority does not impair the validity of its corporate acts or prevent it from defending any proceeding in this state.



§ 14-3-1503. Application for certificate of authority

(a) A foreign corporation may apply for a certificate of authority to transact business in this state by delivering an application to the Secretary of State for filing. The application must set forth:

(1) The name of the foreign corporation or, if its name is unavailable for use in this state, a corporate name that satisfies the requirements of Code Section 14-3-1506;

(2) The name of the state or country under whose law it is incorporated;

(3) Its date of incorporation;

(4) The mailing address of its principal office;

(5) The address of its registered office in this state and the name of its registered agent at that office; and

(6) The names and respective business addresses of its chief executive officer, chief financial officer, and secretary, or individuals holding similar positions.

(b) The foreign corporation shall deliver with the completed application a certificate of existence (or a document of similar import) duly authenticated by the secretary of state or other official having custody of corporate records in the state or country under whose law it is incorporated.



§ 14-3-1504. When amended certificate of authority required

(a) A foreign corporation authorized to transact business in this state must obtain an amended certificate of authority from the Secretary of State if it changes:

(1) Its corporate name;

(2) The period of its duration; or

(3) The state or country of its incorporation.

(b) The requirements of Code Section 14-3-1503 for obtaining an original certificate of authority apply to obtaining an amended certificate under this Code section.



§ 14-3-1505. Effect of certificate of authority

(a) A certificate of authority authorizes the foreign corporation to which it is issued to transact business in this state subject, however, to the right of the state to revoke the certificate as provided in this chapter.

(b) A foreign corporation with a valid certificate of authority has the same but no greater rights under this chapter and has the same but no greater privileges under this chapter as, and except as otherwise provided by this chapter is subject to the same duties, restrictions, penalties, and liabilities now or later imposed on, a domestic corporation of like character.

(c) This chapter does not authorize this state to regulate the organization or internal affairs of a foreign corporation authorized to transact business in this state.



§ 14-3-1506. Corporate name of foreign corporation

(a) If the corporate name of a foreign corporation does not satisfy the requirements of Code Section 14-3-401, the foreign corporation to obtain or maintain a certificate of authority to transact business in this state:

(1) May add the word "corporation," "incorporated," "company," or "limited," or the abbreviation "corp.," "inc.," "co.," or "ltd.," or the name of its state of incorporation to its corporate name for use in this state; or

(2) May use a fictitious or trade name to transact business in this state if its real name is unavailable and it delivers to the Secretary of State for filing a copy of the resolution of its board of directors, certified by its secretary, adopting the fictitious or trade name.

(b) Except as authorized by subsections (c) and (d) of this Code section, a corporate name (including a fictitious name) of a foreign corporation must be distinguishable upon the records of the Secretary of State from:

(1) The corporate name of a corporation, whether for profit or not for profit, incorporated or authorized to transact business in this state;

(2) A corporate name reserved or registered under this chapter or Chapter 2 of this title;

(3) The fictitious name adopted by a foreign corporation authorized to transact business in this state because its real name is unavailable; and

(4) The name of a limited partnership or professional association reserved or filed with the Secretary of State under this title.

(c) A foreign corporation may apply to the Secretary of State for authorization to use in this state the name of another corporation (incorporated or authorized to transact business in this state) that is not distinguishable upon his or her records from the name applied for. The Secretary of State shall authorize use of the name applied for if the other corporation files with the Secretary of State articles of amendment to its articles of incorporation changing its name to a name that is distinguishable upon the records of the Secretary of State from the name of the applying corporation.

(d) A foreign corporation may use the name (including the fictitious name) of another domestic or foreign corporation whether for profit or not for profit that is used in this state if the other corporation is incorporated or authorized to transact business in this state and:

(1) The foreign corporation has merged with the other corporation;

(2) The foreign corporation has been formed by reorganization of the other corporation; or

(3) The other domestic or foreign corporation has taken the steps required by this chapter to change its name to a name that is distinguishable upon the records of the Secretary of State from the name of the foreign corporation applying to use its former name.

(e) If a foreign corporation authorized to transact business in this state changes its corporate name to one that does not satisfy the requirements of Code Section 14-3-401, it may not transact business in this state under the changed name until it adopts a name satisfying the requirements of Code Section 14-3-401 and obtains an amended certificate of authority under Code Section 14-3-1504.



§ 14-3-1507. Registered office and registered agent of foreign corporation

Each foreign corporation authorized to transact business in this state must continuously maintain in this state:

(1) A registered office that may be the same as any of its places of business; and

(2) A registered agent, who may be:

(A) An individual who resides in this state and whose business office is identical with the registered office;

(B) A domestic corporation, domestic business corporation, or domestic limited liability company whose business office is identical with the registered office; or

(C) A foreign corporation, foreign business corporation, or foreign limited liability company authorized to transact business in this state whose business office is identical with the registered office.



§ 14-3-1508. Change of registered office or registered agent of foreign corporation

(a) A foreign corporation authorized to transact business in this state may change its registered office or registered agent by delivering to the Secretary of State for filing an amendment to its annual registration that sets forth:

(1) Its name;

(2) The street address of its current registered office;

(3) If the current registered office is to be changed, the street address of its new registered office;

(4) The name of its current registered agent; and

(5) That after the change or changes are made, the street addresses of its registered office and the business office of its registered agent will be identical.

(b) If a registered agent changes the street address of his or her business office, he or she may change the street address of the registered office of any foreign corporation for which he or she is the registered agent by notifying the corporation in writing of the change and signing (either manually or in facsimile) and delivering to the Secretary of State for filing an amendment to the annual registration that complies with the requirements of subsection (a) of this Code section.



§ 14-3-1509. Resignation of registered agent of foreign corporation

(a) The registered agent of a foreign corporation may resign his or her agency appointment by signing and delivering to the Secretary of State for filing a statement of resignation. The statement may include a statement that the registered office is also discontinued.

(b) On or before the date of filing of the statement of resignation, the registered agent shall deliver or mail a written notice of the agent's intention to resign to the chief executive officer, chief financial officer, or secretary of the corporation, or a person holding a position comparable to any of the foregoing, as named, and at the address shown in the annual registration, or in the articles of incorporation if no annual registration has been filed.

(c) The agency appointment is terminated, and the registered office discontinued if so provided, on the earlier of the filing by the corporation of an amendment to its annual registration designating a new registered agent and registered office if also discontinued or the thirty-first day after the date on which the statement was filed.



§ 14-3-1510. Service of process on foreign corporation

(a) The registered agent of a foreign corporation authorized to transact business in this state is the corporation's agent for service of any process, notice, or demand required or permitted by law to be served on the foreign corporation.

(b) If a foreign corporation has no registered agent or its registered agent cannot with reasonable diligence be served, the corporation may be served by registered or certified mail or statutory overnight delivery, return receipt requested, addressed to the chief executive officer, chief financial officer, or secretary of the foreign corporation, or a person holding a position comparable to any of the foregoing, at its principal office shown in the later of its application for a certificate of authority or its most recent annual registration. Any party that serves a foreign corporation in accordance with this subsection shall also serve a copy of the process upon the Secretary of State and shall pay a $10.00 filing fee.

(c) Service is perfected under subsection (b) of this Code section at the earliest of:

(1) The date the foreign corporation receives the mail;

(2) The date shown on the return receipt, if signed on behalf of the foreign corporation; or

(3) Five days after its deposit in the United States mail, as evidenced by the postmark, if mailed postpaid and correctly addressed.

(d) This Code section does not prescribe the only means, or necessarily the required means, of serving a foreign corporation.

(e) For service in a proceeding to enforce any obligation of a domestic corporation party to a merger, see subsection (b) of Code Section 14-3-1106.






Part 2 - Certificate of Withdrawal

§ 14-3-1520. Withdrawal of foreign corporation from state

(a) A foreign corporation authorized to transact business in this state may not withdraw from this state until it obtains a certificate of withdrawal from the Secretary of State. A foreign corporation authorized to transact business in this state that merges with and into a domestic corporation pursuant to Code Section 14-3-1106 and is not the surviving corporation in such merger need not obtain a certificate of withdrawal from the Secretary of State.

(b) A foreign corporation authorized to transact business in this state may apply for a certificate of withdrawal by delivering an application to the Secretary of State for filing. The application must set forth:

(1) The name of the foreign corporation and the name of the state or country under whose law it is incorporated;

(2) That it is not transacting business in this state and that it surrenders its authority to transact business in this state;

(3) That it revokes the authority of its registered agent to accept service on its behalf and appoints the Secretary of State as its agent for service of process in any proceeding based on a cause of action arising during the time it was authorized to transact business in this state;

(4) A mailing address to which a copy of any process served on the Secretary of State under paragraph (3) of this subsection may be mailed under subsection (c) of this Code section; and

(5) A commitment to notify the Secretary of State in the future of any change in its mailing address.

(c) After the withdrawal of the corporation is effective, service of process on the Secretary of State under this Code section is service on the foreign corporation. Any party that serves process upon the Secretary of State in accordance with this subsection shall also mail a copy of the process to the chief executive officer, chief financial officer, or the secretary of the foreign corporation, or a person holding a comparable position, at the mailing address set forth under subsection (b) of this Code section.






Part 3 - Revocation of Certificate of Authority

§ 14-3-1530. Grounds for revocation

The Secretary of State may commence a proceeding under Code Section 14-3-1531 to revoke the certificate of authority of a foreign corporation authorized to transact business in this state if:

(1) The foreign corporation does not deliver its annual registration to the Secretary of State within 60 days after it is due;

(2) The foreign corporation does not pay within 60 days after they are due any fees, taxes, or penalties imposed by this chapter or other law;

(3) The foreign corporation is without a registered agent or registered office in this state for 60 days or more;

(4) The foreign corporation does not inform the Secretary of State under Code Section 14-3-1508 or 14-3-1509 that its registered agent or registered office has changed, that its registered agent has resigned, or that its registered office has been discontinued within 60 days of the change, resignation, or discontinuance;

(5) An incorporator, director, officer, or agent of the foreign corporation signed a document he or she knew was false in any material respect with intent that the document be delivered to the Secretary of State for filing; or

(6) The Secretary of State receives a duly authenticated certificate from the secretary of state or other official having custody of corporate records in the state or country under whose law the foreign corporation is incorporated stating that it has been dissolved or disappeared as the result of a merger.



§ 14-3-1531. Procedure for and effect of revocation

(a) If the Secretary of State determines that one or more grounds exist under Code Section 14-3-1530 for revocation of a certificate of authority, he or she shall provide the foreign corporation with written notice of his or her determination by mailing a copy of the notice, by first-class mail, to the foreign corporation at the last known address of its principal office or to the registered agent.

(b) If the foreign corporation does not correct each ground for revocation or demonstrate to the reasonable satisfaction of the Secretary of State that each ground determined by the Secretary of State does not exist within 60 days after notice is provided to the corporation, the Secretary of State may revoke the foreign corporation's certificate of authority by signing a certificate of revocation that recites the ground or grounds for revocation and its effective date.

(c) The authority of a foreign corporation to transact business in this state ceases on the date shown on the certificate revoking its certificate of authority.

(d) The Secretary of State's revocation of a foreign corporation's certificate of authority appoints the Secretary of State as the foreign corporation's agent for service of process in any proceeding based on a cause of action which arose during the time the foreign corporation was authorized to transact business in this state. Service of process on the Secretary of State under this subsection is service on the foreign corporation. Any party that serves process upon the Secretary of State shall also mail a copy of the process to the chief executive officer, chief financial officer, or the secretary of the foreign corporation, or a person holding a comparable position, at its principal office shown in its most recent annual registration or in any subsequent communication received by the Secretary of State from the corporation stating the current mailing address of its principal office, or, if none is on file, in its application for a certificate of authority.

(e) Revocation of a foreign corporation's certificate of authority does not terminate the authority of the registered agent of the corporation.



§ 14-3-1532. Appeal from revocation

(a) A foreign corporation may appeal the Secretary of State's revocation of its certificate of authority to the Superior Court of Fulton County within 30 days after service of the certificate of revocation is perfected under Code Section 14-3-1510. The foreign corporation appeals by petitioning the court to set aside the revocation and attaching to the petition copies of its certificate of authority and the Secretary of State's certificate of revocation.

(b) The court may summarily order the Secretary of State to reinstate the certificate of authority or may take any other action the court considers appropriate.

(c) The court's final decision may be appealed as in other civil proceedings.






Part 4 - Domestication Under Prior Law

§ 14-3-1540. Applicability of chapter to foreign corporations domesticated under prior law

(a) A foreign corporation which prior to April 1, 1969, has domesticated in this state under the procedure available prior to that date and which is a domesticated foreign corporation on that date shall have perpetual duration as a domesticated foreign corporation of this state unless its existence is terminated in its jurisdiction of incorporation or its domesticated status is dissolved in accordance with the provisions of this chapter relating to involuntary dissolution or until such time as it withdraws from this state in the manner provided in this chapter. Such domesticated foreign corporations and the members thereof shall have all the rights, privileges, and immunities and be subject to all the duties, liabilities, and disabilities applicable to similar corporations organized under the laws of this state and applicable to the members thereof, except as may be provided with respect to such domesticated foreign corporations by any of the laws of this state existing on April 1, 1969, or coming into existence thereafter.

(b) Whenever the term "foreign corporation authorized to transact business in this state" is used in this chapter, it shall be deemed to include domesticated foreign corporations, except where the context or this chapter otherwise requires.









Article 16 - Records and Reports

Part 1 - Records

§ 14-3-1601. Required corporate records

(a) A corporation shall keep as permanent records minutes of all meetings of its members and board of directors, executed consents evidencing all actions taken by the members or board of directors without a meeting, a record of all actions taken by a committee of the board of directors in place of the board of directors on behalf of the corporation, and waivers of notice of all meetings of the board of directors and its committees.

(b) A corporation shall maintain appropriate accounting records.

(c) A corporation or its agent shall maintain a record of its members in a form that permits preparation of a list of the name and address of all members, in alphabetical order by class, showing the number of votes each member is entitled to cast.

(d) A corporation shall maintain its records in written form or in another form capable of conversion into written form within a reasonable time.



§ 14-3-1602. Members' right to copy and inspect records

(a) A corporation shall keep a copy of the following records:

(1) Its articles or restated articles of incorporation and all amendments to them currently in effect;

(2) Its bylaws or restated bylaws and all amendments to them currently in effect;

(3) Resolutions adopted by either its members or board of directors increasing or decreasing the number of directors or the classification of directors, or relating to the characteristics, qualifications, rights, limitations, and obligations of members or any class or category of members;

(4) Resolutions adopted by either its members or board of directors relating to the characteristics, qualifications, rights, limitations, and obligations of members or any class or category of members;

(5) The minutes of all meetings of members, executed waivers of notice of meetings, and executed consents, delivered in writing or by electronic transmission, evidencing all actions taken or approved by the members without a meeting, for the past three years;

(6) All communications in writing or by electronic transmission to members generally within the past three years, including the financial statements furnished for the past three years under Code Section 14-3-1620;

(7) A list of the names and business or home addresses of its current directors and officers; and

(8) Its most recent annual registration delivered to the Secretary of State under Code Section 14-3-1622.

(b) A member is entitled to inspect and copy, at a reasonable time and location specified by the corporation, any of the records of the corporation described in subsection (a) of this Code section if the member gives the corporation written notice or a written demand at least five business days before the date on which the member wishes to inspect and copy.

(c) A member is entitled to inspect and copy, at a reasonable time and reasonable location specified by the corporation, any of the following records of the corporation if the member meets the requirements of subsection (d) of this Code section and gives the corporation written notice at least five business days before the date on which the member wishes to inspect and copy:

(1) Excerpts from minutes of any meeting of the board of directors, records of any action of a committee of the board of directors while acting in place of the board of directors on behalf of the corporation, minutes of any meeting of the members, and records of action taken by the members or the board of directors without a meeting, to the extent not subject to inspection under subsection (a) of this Code section;

(2) Accounting records of the corporation; and

(3) Subject to Code Section 14-3-1605, the membership list.

(d) A member may inspect and copy the records identified in subsection (c) of this Code section only if:

(1) The member's demand is made in good faith and for a proper purpose that is reasonably relevant to the member's legitimate interest as a member;

(2) The member describes with reasonable particularity the purpose and the records the member desires to inspect;

(3) The records are directly connected with this purpose; and

(4) The records are to be used only for the stated purpose.

(e) This Code section does not affect:

(1) The right of a member to inspect records under Code Section 14-3-720 or, if the member is in litigation with the corporation, to the same extent as any other litigant; or

(2) The power of a court, independently of this chapter, to compel the production of corporate records for examination.



§ 14-3-1603. Scope of inspection right

(a) A member's agent or attorney has the same inspection and copying rights as the member the agent or attorney represents.

(b) The right to copy records under Code Section 14-3-1602 includes, if reasonable, the right to receive copies made by photographic, xerographic, or other means.

(c) The corporation may impose a reasonable charge, covering the costs of labor and material, for copies of any documents provided to the member. The charge may not exceed the estimated cost of production or reproduction of the records.

(d) A corporation shall convert into written form without charge any record not in written form, upon written request of a person entitled to inspect it.

(e) The corporation may comply with a member's demand to inspect the record of members under paragraph (3) of subsection (c) of Code Section 14-3-1602 by providing the member with a list of its members that was compiled no earlier than the date of the member's demand.



§ 14-3-1604. Court-ordered inspection

(a) If a corporation does not allow a member who complies with subsection (b) of Code Section 14-3-1602 to inspect and copy any records required by that subsection to be available for inspection, the superior court may summarily order inspection and copying of the records demanded at the corporation's expense upon application of the member.

(b) If a corporation does not within a reasonable time allow a member to inspect and copy any other record, the member who complies with subsections (b) and (c) of Code Section 14-3-1602 may apply to the superior court for an order to permit inspection and copying of the records demanded. The court shall dispose of an application under this subsection on an expedited basis.

(c) If the court orders inspection and copying of the records demanded, it shall also order the corporation to pay the member's costs (including reasonable attorneys' fees) incurred to obtain the order unless the corporation proves that it refused inspection in good faith because it had a reasonable basis for doubt about the right of the member to inspect the records demanded.

(d) If the court orders inspection and copying of the records demanded, it may impose reasonable restrictions on the use or distribution of the records by the demanding member.



§ 14-3-1605. Use of membership list

Without consent of the board, a membership list or any part thereof may not be obtained or used by any person for any purpose unrelated to a member's interest as a member. Without limiting the generality of the foregoing, without the consent of the board a membership list or any part thereof may not be:

(1) Used to solicit money or property unless such money or property will be used solely to solicit the votes of the members in an election to be held by the corporation;

(2) Used for any commercial purpose; or

(3) Sold to or purchased by any person.






Part 2 - Reports

§ 14-3-1620. Furnishing financial statements to members

(a) A corporation upon request in writing or by electronic transmission from a member shall furnish that member its latest prepared annual financial statements, which may be consolidated or combined statements of the corporation and one or more of its subsidiaries or affiliates, in reasonable detail as appropriate, that include a balance sheet as of the end of the fiscal year and statement of operations for that year. If financial statements are prepared for the corporation on the basis of generally accepted accounting principles, the annual financial statements must also be prepared on that basis.

(b) If annual financial statements are reported upon by a public accountant, the accountant's report must accompany them. If not, the statements must be accompanied by the statement of the president or the person responsible for the corporation's financial accounting records:

(1) Stating the president's or other person's reasonable belief as to whether the statements were prepared on the basis of generally accepted accounting principles and, if not, describing the basis of preparation; and

(2) Describing any respects in which the statements were not prepared on a basis of accounting consistent with the statements prepared for the preceding year.



§ 14-3-1621. Report to members of indemnification or advance of expenses

If a corporation indemnifies or advances expenses to a director under Code Section 14-3-851, 14-3-852, 14-3-853, or 14-3-854 in connection with a proceeding by or in the right of the corporation, the corporation shall report the indemnification or advance in writing to the members with or before the notice of the next meeting of members.



§ 14-3-1622. Annual registration of corporation

(a) Each domestic corporation and each foreign corporation authorized to transact business in this state shall deliver to the Secretary of State for filing an annual registration that sets forth:

(1) The name of the corporation and the state or country under whose law it is incorporated;

(2) The street address and county of its registered office and the name of its registered agent at that office in this state;

(3) The mailing address of its principal office, if any; and

(4) The names and respective addresses of its chief executive officer, chief financial officer, and secretary, or individuals holding similar positions.

(b) Information in the annual registration must be current as of the date the annual registration is executed on behalf of the corporation.

(c) The first annual registration must be delivered to the Secretary of State between January 1 and April 1, or such other date as the Secretary of State may specify by rules or regulations, of the year following the calendar year in which a domestic corporation was incorporated or a foreign corporation was authorized to transact business. Subsequent annual registrations must be delivered to the Secretary of State between January 1 and April 1, or such other date as the Secretary of State may specify by rules or regulations, of the following calendar years.

(d) The initial annual registration of a domestic corporation shall be filed within 90 days after the day its articles of incorporation are delivered to the Secretary of State for filing. However, the initial annual registration of a domestic corporation whose articles of incorporation are delivered to the Secretary of State for filing subsequent to October 1 shall be filed between January 1 and April 1 of the year next succeeding the calendar year in which its certificate of incorporation is issued by the Secretary of State.

(e) If an annual registration does not contain the information required by this Code section, the Secretary of State shall promptly notify the reporting domestic or foreign corporation in writing and return the report to it for correction. If the report is corrected to contain the information required by this Code section and delivered to the Secretary of State within 30 days after the effective date of notice, it is deemed to be timely filed.









Article 17 - Applicability

§ 14-3-1701. Corporations as to which chapter applicable and as to which not applicable; corporations existing on July 1, 1991; foreign and interstate commerce

(a) Subject to the limitations of subsection (b) of this Code section, this chapter shall apply:

(1) To all nonprofit corporations, existing on or formed after July 1, 1991, including nonprofit corporations organized under any prior general corporation law of this state or under Chapter 3 of Title 14 of the Official Code of Georgia Annotated in effect prior to July 1, 1991, that is repealed by this chapter;

(2) To all nonprofit corporations created by special Act of the General Assembly as to which power has been reserved to withdraw the franchise;

(3) To any nonprofit corporation, organization, or association, to the extent that the former general corporation law of this state or any of its provisions or this chapter or any of its provisions specifically have been or shall be made applicable to such corporation, organization, or association; and

(4) To any corporation organized under any statute of this state or if it were originally created by special Act of the General Assembly without reservation of power to withdraw the franchise, if under any prior general corporation law of this state applicable to nonprofit corporations such corporation either has amended its charter or has been a party to a merger or a consolidation, and also to any such corporation which after July 1, 1991, in an amendment to its articles of incorporation or restatement of the articles of incorporation or in a merger or a consolidation, elects to be subject to this chapter. Any such corporation shall have all the rights, privileges, franchises, immunities, and powers and shall be subject to all the duties, liabilities, and disabilities of a corporation to which this chapter applies as well as of the statute or special Act by which such corporation was originally created; but in the event of a conflict between such statute or special Act and this chapter, such statute or special Act shall govern.

(b) This chapter shall not apply:

(1) To corporations organized under a statute of this state other than either this chapter or any prior general corporation law, except to the extent that the former general corporation law of this state applicable to nonprofit corporations or any of its provisions or this chapter or any of its provisions specifically have been or shall be made applicable to such corporations;

(2) To any corporation originally created by special Act of the General Assembly as to which power has not been reserved to withdraw the franchise, except as otherwise provided in subsection (a) of this Code section;

(3) To any corporation originally created by special Act of the General Assembly as to which power has been reserved to withdraw the franchise, if the purpose of the corporation would require its organization to take place under a statute other than this chapter, if it were being organized after July 1, 1991, except to the extent that the former general corporation law of this state or any of its provisions or this chapter or any of its provisions specifically have been or shall be made applicable to corporations organized for that purpose;

(4) To any public authority created by special Act of the General Assembly, except to the extent that the former general corporation law of this state or any of its provisions or this chapter or any of its provisions specifically have been or shall be made applicable to such public authority; or

(5) To corporations of any class to the extent that such class is specifically exempted from this chapter or any of its provisions.

(c) This chapter shall not impair the existence of any nonprofit corporation existing on July 1, 1991. Subject to Code Section 14-3-610, any such existing corporation to which this chapter is applicable and its members, directors, and officers shall have the same rights and be subject to the same limitations, restrictions, liabilities, and penalties as a corporation formed under this chapter and its members, directors, and officers.

(d) If the articles of incorporation, charter, or bylaws of a corporation in existence on July 1, 1991, contain any provisions that were not authorized or permitted by the prior general corporation law of this state but which are authorized or permitted by this chapter, the provisions of the articles of incorporation, charter, or bylaws shall be valid on and from that date, and action may be taken on and from that date in reliance on those provisions. If the articles of incorporation, charter, or bylaws of a corporation in existence on July 1, 1991, contain any provisions that were authorized or permitted by the prior nonprofit corporation law of this state, that were validly adopted under the law in effect at the time of their adoption, and that are authorized or permitted by this chapter, the provisions of the articles of incorporation, charter, or bylaws shall continue to be valid on and from that date, whether or not this chapter imposes requirements for the adoption of such provisions that are different from those in effect at the time the provisions were adopted.

(e) This chapter shall apply to commerce with foreign nations and among the several states only insofar as the application may be permitted under the Constitution and laws of the United States.



§ 14-3-1702. Applicability to qualified foreign corporations

A foreign corporation transacting business in this state on or after July 1, 1991, is subject to this chapter. A foreign corporation that is authorized to transact business or conduct affairs in this state on July 1, 1991, is not required to obtain a new certificate of authority.



§ 14-3-1703. Saving provisions

(a) Except as provided in subsection (b) of this Code section, the repeal of a statute by this chapter does not affect:

(1) The operation of the statute or any action taken under it before its repeal;

(2) Any ratification, right, remedy, privilege, obligation, or liability acquired, accrued, or incurred under the statute before its repeal; but the same, as well as actions that are pending on July 1, 1991, may be asserted, enforced, prosecuted, or defended as if the prior statute has not been repealed;

(3) Any violation of the statute, or any penalty, forfeiture, or punishment incurred because of the violation, before its repeal;

(4) Transactions validly entered into before July 1, 1991, and the rights, duties, and interests flowing from them shall remain valid thereafter and may be terminated, completed, consummated, or enforced as required or permitted by any statute repealed by this chapter as though the repeal had not occurred;

(5) Any proceeding, reorganization, or dissolution commenced under the statute before its repeal, and the proceeding, reorganization, or dissolution may be completed in accordance with the statute as if it had not been repealed;

(6) Any provision of the articles of incorporation, charter, or bylaws of a corporation in existence on July 1, 1991, that was authorized or permitted by the prior nonprofit corporation law of this state, that was validly adopted under the law in effect at the time of its adoption, and that is authorized or permitted by this chapter; or

(7) Any meeting of members or directors or action by written consent noticed or any action taken before its repeal as a result of a meeting of members or directors or action by written consent.

(b) If a penalty or punishment imposed for violation of a statute repealed by this chapter is reduced by this chapter, the penalty or punishment if not already imposed shall be imposed in accordance with this chapter.









Chapter 4 - Secretary of State Corporations

Article 1 - General Provisions

§ 14-4-1. Intention

This chapter is intended to be and is merely a recompilation of existing statutes affecting and regulating corporations chartered by the Secretary of State and complements and supplements the express provisions of existing statutes governing banking, trust, insurance, railroad, canal, navigation, express, and telegraph corporations. All references in this chapter to corporations chartered by or incorporated by the Secretary of State shall refer only to the aforesaid corporations, except as otherwise provided, and shall not refer to corporations incorporated by the Secretary of State under Chapter 2 of this title.



§ 14-4-2. Existing venue statutes unaffected by chapter

Nothing in this chapter shall affect existing statutes with respect to the venue of actions against railroad, electric, banking, trust, insurance, canal, navigation, express, and telegraph companies, which existing statutes include, as to express companies, those statutes codified as Code Sections 46-9-234 through 46-9-236; as to companies under the jurisdiction of the Georgia Public Service Commission, that statute codified as Code Section 46-2-92.






Article 2 - Incorporation

§ 14-4-21. Number of directors; effect upon acts of directors prior to April 1, 1969

Every banking, trust, insurance, railroad, canal, navigation, express, and telegraph corporation shall have such number of directors, not less than three, as may be provided by its charter, any amendment thereto granted prior to April 1, 1969, or thereafter, or by its bylaws in the absence of any such charter provision. The effect of this Code section shall be that all actions taken prior to April 1, 1969, by the board of directors of any such corporation shall be valid and binding for all purposes as if this Code section had been enacted before such action was taken and as if such board of directors had been constituted as provided by this Code section.



§ 14-4-22. Use of name of another without consent

Whenever application is made to the Secretary of State to obtain a charter or the authorization of articles of incorporation for any purpose, it shall be unlawful for the applicant either to use the name of any person, order, lodge, society, or corporation as a corporate name or to mention any such name in connection with the purpose of such proposed organization without furnishing at the time of application an affidavit of consent executed by such person, order, lodge, society, or corporation.



§ 14-4-23. Objection to grant of charter; hearing thereon

It shall be the right of any person, order, lodge, society, or corporation interested in the result of an application to obtain a charter or the authorization of articles of incorporation in which the name of such person, order, lodge, society, or corporation is used unlawfully under Code Section 14-4-22 to file written objections and to appear before the Secretary of State. The Secretary of State, after hearing the issue formed by the application and objections filed thereto and after hearing evidence thereon, may in his discretion grant or refuse such charter or articles of incorporation. Such application and objections filed thereto may be heard within the office of the Secretary of State at such reasonable time as he may designate.



§ 14-4-24. Appeal from action of Secretary of State

Either party to a hearing held pursuant to Code Section 14-4-23 who is dissatisfied with the action of the Secretary of State may appeal to the Superior Court of Fulton County, whereupon the matter shall be tried de novo by the court without a jury. The court shall either sustain the action of the Secretary of State or direct him to take such action as the court may deem proper.



§ 14-4-25. When previously used corporate name becomes available for use by others

(a) The name of a corporation shall become immediately available for use by others upon:

(1) The surrender by the corporation of its franchise;

(2) The effective date of an amendment changing the name of the corporation;

(3) The voluntary or involuntary dissolution of the corporation.

(b) Upon the effective date of a merger or consolidation, the names of the constituent corporations shall become immediately available except insofar as one of such names shall be the name of the surviving or resulting corporation.

(c) Nothing in this Code section shall abrogate or limit the law as to unfair competition or unfair trade practice nor derogate from the common law, or principles of equity, or the statutes of this state or of the United States with respect to the right to acquire and protect trade names and trademarks.






Article 3 - Corporate Finance

§ 14-4-40. Creation of shares with or without par value and of classes of shares

Every corporation having capital stock incorporated prior to April 1, 1969, or thereafter by the Secretary of State or by Act of the General Assembly, including corporations with powers derived from both of such sources, except an insurance company, which shall be subject to the provisions of Code Section 33-14-45, or a banking or trust company, which shall be subject to the provisions of Code Section 7-1-413, may, upon its organization or thereafter in the manner provided in this article, create shares of stock with or without par value and may create two or more classes of stock with such preferences, voting powers, restrictions, and qualifications as shall be designated in its petition, declaration, or other application for incorporation or as subsequently shall be decided upon, provided there shall be but one class of common stock, each share of which shall stand upon an equality with every other share. Before any such corporation can begin business as a corporation there must be at least $1,000.00 paid in for such nonpar value common stock either in cash or in tangible assets at their fairly appraised valuation.



§ 14-4-41. Authority prerequisite to issuance of stock

Before any corporation shall avail itself of this article, it shall procure appropriate corporate authority therefor in the manner provided by law. The Secretary of State is authorized to grant such powers to the several classes of corporations of which he has jurisdiction to grant or amend charters.



§ 14-4-42. Application of laws governing par stock to nonpar stock

The provisions of law relating to the issue of shares of capital stock with par value, including in the case of a corporation under the jurisdiction of the Georgia Public Service Commission the laws defining the duties and powers of said commission with respect to the issuance of shares of stock, shall, except as otherwise provided in this article, apply also to the issue of shares without par value.



§ 14-4-43. Consideration for sale of nonpar stock

A corporation may issue and dispose of its authorized shares without par value for such consideration as may be authorized or prescribed in its charter or certificate of incorporation or amendments thereof or, if there is no provision therein with respect thereto, for such consideration as may be fixed by the stockholders at a meeting duly called for that purpose, or by the board of directors when acting under general or special authority granted by the stockholders or under general authority conferred by the charter or certificate of incorporation or amendments thereof. Any and all shares without nominal or par value issued for the consideration prescribed or fixed in accordance with this Code section shall be fully paid and not liable to any further call or assessment thereon; nor shall the subscriber or holder be liable for any further payment.



§ 14-4-44. Change of par stock into nonpar stock

Every corporation of the character included in Code Section 14-4-40 having shares with par value, whether issued and outstanding or only authorized, may, at a meeting duly called for the purpose, by the vote of a majority of all its stock entitled to vote or, if two or more classes of stock have been issued, of a majority of each class outstanding and entitled to vote, including in any event a majority of the outstanding stock of each class affected, change such shares of any class thereof into an equal or greater number of shares of the same class without par value or provide for the exchange thereof pro rata for an equal or greater number of shares without par value, provided that all shares in any one class shall be changed or exchanged on the same basis; and provided, further, that the preferences, restrictions, and qualities of the outstanding shares so changed or exchanged shall not be otherwise affected nor the relative voting powers of the different classes of shares be altered.



§ 14-4-45. Application for incorporation of corporations having nonpar stock

Upon the organization of any corporation having shares of stock without par value, the petition, declaration, or other application for incorporation required by law, in addition to other matters required to be stated, shall state:

(1) The number of shares with par value and the number of shares without par value that may be issued and the designation of the classes, if any, into which such shares are divided;

(2) The par value of the shares, if any, other than the shares to be without par value; and

(3) If there are to be two or more classes of stock, a description of the different classes including a statement of the respective preferences, restrictions, and qualities thereof.



§ 14-4-46. Statement as to nonpar stock

Any law requiring that the amount of par value of the capital stock of a corporation be stated in any certificate, report, or other instrument shall be deemed to be complied with so far as shares without par value are concerned by stating with respect to such shares the number authorized, issued, or to be issued, as the case may be, and the fact that they are without par value.



§ 14-4-47. Meeting "duly called for the purpose" defined

A meeting "duly called for the purpose," as that phrase is used in this article, shall mean a meeting of the stockholders called and notified for the purpose in the manner prescribed by the bylaws of the corporation concerned. Unless required by the bylaws, no publication of the call or notice in any newspaper shall be necessary.






Article 4 - Powers and Liabilities

§ 14-4-60. Powers generally

All corporations have the right to sue and be sued, to have and use a common seal, to make bylaws binding on their own members not inconsistent with the laws of this state and of the United States, to receive donations by gift or will, to purchase and hold such property, real or personal, as is necessary to the purpose of their organization, and to do all such acts as are necessary for the legitimate execution of this purpose.



§ 14-4-61. Power to make donations for public welfare or for charitable, scientific, or educational purposes

Every private corporation incorporated in this state on or after April 1, 1969, shall have, in addition to the powers granted in its articles of incorporation or charter and in addition to other general powers conferred by law, power to make donations for the public welfare or for charitable, scientific, or educational purposes. Every private corporation incorporated prior to April 1, 1969, and whose articles of incorporation or charter was issued subject to the right reserved in the state to change the articles of incorporation or charter or withdraw the franchise shall also have the power described in this Code section.



§ 14-4-62. Continuous succession; term of articles of incorporation or charter

Corporations shall have continuous succession during the time limited by their articles of incorporation or charters, notwithstanding the death of their members. Should any articles of incorporation or charter granted to a private corporation be silent as to its continuance, such articles of incorporation or charter shall expire at the end of 30 years from the date of its grant by the Secretary of State.



§ 14-4-63. Liability of persons transacting business before minimum capital stock subscribed for

Persons who organize a company and transact business in its name before the minimum capital stock has been subscribed for are liable to creditors to make good the minimum capital stock with interest.



§ 14-4-64. Responsibility for acts of officers

Every corporation acts through its officers and is responsible for the acts of such officers in the sphere of their appropriate duties; and no corporation shall be relieved of its liability to third persons for the acts of its officers by reason of any bylaws or other limitation upon the power of the officer not known to such third person.



§ 14-4-65. Improper dividends; liability of officers

No corporation or association shall declare any dividend or distribute any money among its members as profits when such dividend or money is not declared or distributed from the actual legitimate net earnings and in any manner increases its debts. Should the president, directors, or other agent of any corporation declare a dividend or dividends in violation of the above provisions they shall be subject to an action for double the amount of damages that any person or persons may sustain in consequence of the declaring of such dividend or dividends.






Article 5 - Renewal or Revival of Charter

§ 14-4-80. Renewal of charter

(a) Any railroad, canal, navigation, express, or telegraph company heretofore incorporated by an Act of the General Assembly or by a certificate of the Secretary of State may have its charter renewed and its corporate existence extended for a period of 30 years by filing with the Secretary of State at any time within six months prior to the expiration of its charter an application signed with its corporate name and under its corporate seal, in which it shall state:

(1) The name of the corporation;

(2) When and how it was incorporated, giving the date of its original charter and all amendments and renewals thereto; and

(3) That it desires a renewal of its charter as set out in the original charter and amendments thereto.

Upon filing such application, the corporation shall pay to the Secretary of State a fee of $100.00 to be paid by him into the state treasury.

(b) Such corporation shall file with the application an abstract from the minutes of the corporation, duly certified by the president and secretary of the corporation, showing that the application for renewal has been authorized by resolution which has been duly adopted by the affirmative vote of the holders of a majority of the shares entitled to vote thereon at a meeting held for the purpose of passing upon such resolution.

(c) Upon the filing of the application and abstract, the Secretary of State shall issue to the petitioning corporation a certificate under the seal of the state renewing its charter for a period of 30 years from the date of its expiration. The Secretary of State shall keep on file the application and abstract and shall record the application, the abstract, and the certificate granting the renewal in a book kept for that purpose.

(d) Upon filing the application and abstract and the issuance of the certificate prescribed, the corporation shall be conclusively presumed to have accepted the renewal of its charter; and the corporation shall be a body corporate and shall continue in existence for the space of 30 years with all the powers, privileges, and liabilities granted in the original charter and the amendments thereto, so far as the same are not in conflict with the Constitution and laws of the state, in force on April 1, 1969, or thereafter.



§ 14-4-81. Revival of expired charter

(a) In all cases where a charter of any corporation incorporated by an Act of the General Assembly or by a certificate of the Secretary of State has expired and such corporation has continued in business in ignorance of such expiration, such charter may be revived in the same manner as original charters are procured from the Secretary of State at any time within ten years from the date of expiration, provided that a majority of the stockholders of the corporation at a regular or special meeting, notice of the purpose of the meeting having been given to the stockholders, shall have adopted a resolution asking for such revival and stating that all the stockholders shall be bound by the resolution.

(b) Upon the issuance by the Secretary of State of a certificate reviving the corporation, all the property and other rights of the corporation shall continue in the corporation as so revived and the acts of such corporation in the period between the date of expiration and date of revival shall be thereby confirmed and held as the acts of the original corporation so revived. The corporation shall continue from the date of issuance of the certificate by the Secretary of State for the full period allowed by law for such corporations.






Article 6 - Amendment of Charter

§ 14-4-100. Application for amendment of charter of companies incorporated by Act of General Assembly; surrender of certain powers by insurance companies

(a) Any insurance, railroad, canal, navigation, express, or telegraph company, incorporated prior to April 1, 1969, by special Act of the General Assembly, may amend its charter so as to acquire any or all of the corporate powers and privileges granted to a like corporation under the Acts passed prior to April 1, 1969, or thereafter, providing for the grant of corporate powers and privileges to such companies by the Secretary of State, by filing with the Secretary of State an application signed with the corporate name stating the name and character of the corporation, the date of the original Act of incorporation and all amendments thereto, and that it desires an amendment to its charter by having granted to it the corporate powers and privileges granted to similar corporations by the Act or certain specified sections of the Act, providing for the grant of corporate powers and privileges to such corporations by the Secretary of State, and by paying to the Secretary of State the fee provided by law, to be paid by him into the state treasury. The company shall file along with the application an abstract from the minutes of the corporation, duly certified by the president and secretary of the corporation, which abstract shows that the application for amendment has been authorized by resolution which has been duly adopted by the affirmative vote of the holders of a majority of the shares entitled to vote thereon at a meeting held for the purpose of passing upon the resolution.

(b) Whenever any insurance company incorporated by special Act of the General Assembly which is permitted by its charter to do other than a fire insurance business desires to abandon the same or any part thereof, it may, upon application to the Secretary of State, relinquish and surrender any or all of the powers and privileges granted to it for the conduct of such other business, provided no rights of contract are thereby violated.



§ 14-4-101. Issuance of certificate of amendment to acquire powers; form

If application shall be made under subsection (a) of Code Section 14-4-100 to amend the charter of an insurance, railroad, canal, navigation, express, or telegraph company incorporated by special Act of the General Assembly, the Secretary of State shall issue to the corporation the following certificate:

To whom it may concern -- Greetings:

(Insert here name of petitioning corporation), a corporation created by an Act of the General Assembly of this state by an Act approved (insert here date of approval of Act), and Acts amendatory thereof, approved (insert here date of approval of amendatory Acts), having petitioned for an amendment of the charter of said corporation, in terms of the law in such case made and provided, the corporate powers and privileges set out in the Act (or certain specified sections of the Act), providing for the grant of corporate powers and privileges by the Secretary of State to (insert charter of company), are hereby conferred upon (insert name of company desiring amendment).

Witness my hand and the seal of this state, this day of , .



§ 14-4-102. Issuance of certificate of amendment to surrender powers; form

If application shall be made by an insurance company under subsection (b) of Code Section 14-4-100 to amend its charter, the Secretary of State shall issue the insurance company the following certificate:

To whom it may concern -- Greetings:

(Insert here name of petitioning insurance company), a corporation created by an Act of the General Assembly of this state by an Act approved (insert here date of approval of Act), and Acts amendatory thereof, approved (insert here date of approval of amendatory Acts), having petitioned for an amendment of the charter of said corporation, in terms of the law in such case made and provided, by (insert here the particular powers or privileges which said insurance company desires to relinquish or surrender), said amendment is hereby granted and allowed and made a part of the charter of the said (insert name of insurance company desiring amendment).

Witness my hand and the seal of this state, this day of , .



§ 14-4-103. Acceptance of amendment conclusively presumed

After the filing of an application for an amended charter under Code Section 14-4-100 and the issuance of the certificate prescribed in Code Section 14-4-101 or 14-4-102, the corporation shall be conclusively presumed to have accepted the amendment specified and shall have, enjoy, and exercise all the corporate powers and privileges set out in the Act or the particular section of the Act specified in the application and certificate.



§ 14-4-104. Secretary of State to keep record of amendments

The Secretary of State shall keep on file all applications and abstracts filed with him under Code Section 14-4-100 and a book in which he shall enter the names of all the companies obtaining amendments to charters under that Code section, the date of the amendment, and, if appropriate, the Act or portions of the Act adopted as an amendment.



§ 14-4-105. Amendments of charter and changes in capitalization of railroad companies undergoing reorganization in bankruptcy proceedings

(a) Notwithstanding any other laws of this state applicable to amendments of charters or certificates of incorporation of railroad companies incorporated under the laws of this state or to changes in the capitalizations thereof or to the issuance of capital stock, bonds, or other securities thereby, in cases in which a plan of reorganization of any such railroad company pursuant to Title 11, U.S.C., the act of Congress of July 1, 1898, entitled "An Act to establish a uniform system of bankruptcy throughout the United States," as amended, or the Bankruptcy Reform Act of 1978 (either of which federal acts is referred to in this chapter as the "National Bankruptcy Act") has been confirmed by decree or order of a court of competent jurisdiction, the reorganization managers or committee designated in the plan of reorganization to consummate the same, or such other person or persons as may be so authorized by the court or judge in such reorganization proceedings, shall have full power and authority to adopt such amendments of the charter or certificate of incorporation of such railroad company, to make such changes in its authorized capitalization, and to issue such capital stock, bonds, and other securities as may be necessary and proper to put into effect and carry out such plan of reorganization and the decrees and orders of the court relative thereto without action by the directors or stockholders of such railroad company.

(b) After the adoption of such amendments of the charter or certificate of incorporation of such railroad company and the making of such changes in its authorized capitalization, a petition executed, acknowledged, and sworn to by such reorganization managers or committee, or such other person or persons so authorized by the court or judge to adopt such amendments and make such changes in capitalization, shall be filed in the office of the Secretary of State. Such petition shall show:

(1) The name and character of the company and, if the name has been changed, the name under which it previously existed;

(2) The dates of the original Act of incorporation, charter, or certificate of incorporation and of all amendments thereto;

(3) The amendments adopted;

(4) The new authorized capitalization of such company;

(5) The amount of capital stock, bonds, and other securities to be issued; and

(6) The fact that such amendments, new capitalization, and issuance of capital stock, bonds, and other securities were authorized by the plan of reorganization or in decrees or orders of the court relative thereto and that the plan has been confirmed under Title 11, U.S.C., the National Bankruptcy Act, with the title and venue of the proceeding and the date when the decree or order confirming the plan was made.

(c) Upon the filing of such petition in the office of the Secretary of State and the payment to him of a fee of $25.00, to be paid by him into the state treasury, the Secretary of State shall issue an appropriate certificate of change in the form prescribed in Code Section 14-4-121. Any such reorganized railroad company shall not be precluded from thereafter further amending its charter or certificate of incorporation or changing its capitalization or issuing capital stock, bonds, or other securities in the manner otherwise provided by law.






Article 7 - Change of Name, Capital Stock, Place of Business, or Number of Directors

§ 14-4-120. Petition for change of name, principal office, capital stock, or number of directors

(a) Any railroad, insurance, express, telegraph, canal, or navigation company, whether incorporated by special Act of the General Assembly or by the Secretary of State under the general law, may have its corporate name, its principal office, the face value of each share of its capital stock, the number of its board of directors, or the amount of its capital stock changed by filing a petition in the office of the Secretary of State. The petition shall be signed with the corporate name and shall state the name and character of the corporation, the date of its original charter and all amendments thereto, and the fact that it desires an amendment to its charter changing its corporate name, its principal office, and the face value of each share of its capital stock, the number of its board of directors, or the amount of any or all of its capital stock, as the case may be.

(b) Such company shall file with the petition a certified abstract from the minutes of the board of directors showing that the petition for the proposed amendment has been authorized by the affirmative vote of the holders of a majority of the capital stock entitled by the terms of the company's charter to vote thereon at a meeting of the stockholders called by resolution of the board of directors for the purpose of voting on the amendment; provided, however, if the petition is to change the principal office of the company, the certified abstract from the minutes shall show that the amendment was authorized by the affirmative vote of the holders of two-thirds of the capital stock of the company. The certified abstract from the minutes shall show also that notice of such meeting was mailed to each stockholder or, in the case of death, to his legal representatives or heirs at law and addressed to his last known residence at least ten days prior to the day of the meeting.

(c) An affidavit made and signed in due form of law by the president or secretary of the company shall be attached to said petition, which affidavit shows that the petition has been published once a week for four weeks in that newspaper in which are published the sheriff's sales of the county in which the principal office of the company is located.



§ 14-4-121. Issuance of certificate of change of name, principal office, capital stock, or number of directors

When the petition, abstract, and affidavit required by Code Section 14-4-120 have been filed in the office of the Secretary of State, he shall issue to the petitioning company under the great seal of the state a certificate in the following form:

To all to whom these presents may come -- Greetings:

Whereas, the (here insert name of petitioning corporation), a corporation created and existing under the laws of this state, has filed in this office, in terms of the law, a petition asking that its charter be amended by changing (its corporate name, or its principal office, or the face value of each share of its capital stock, or the number of its board of directors, or the amount of any or all of its capital stock, as the case may be) from to and has complied with all the requirements of the law in such cases made and provided; therefore, the State of Georgia hereby amends the charter of the said (insert name of company) by changing (its corporate name, or principal office, etc., as the case may be) from (insert old name, or old principal office, etc.) to (insert new name, or new principal office, etc.).

In witness whereof, these presents have been signed by the Secretary of State, and the great seal has been attached hereof at the capitol in Atlanta on this day of , .






Article 8 - Merger and Share Exchange

§ 14-4-140. Merger or share exchange consolidation of corporations incorporated by Secretary of State

Any two or more corporations incorporated by the Secretary of State under provisions other than Chapter 2 of this title, except banks and trust companies, may merge into a single corporation or enter into a share exchange in the manner set forth in Article 11 of Chapter 2 of this title.



§ 14-4-141. Merger or share exchange consolidation of corporations chartered by Secretary of State with domestic corporations incorporated under Chapter 2

A corporation which has received its charter from the Secretary of State under provisions other than Chapter 2 of this title, other than a bank or trust company, may merge or enter into a share exchange with a domestic corporation or corporations governed by Chapter 2 of this title in accordance with Code Section 14-2-1108.



§ 14-4-142. Merger or share exchange consolidation of corporations chartered by Secretary of State with foreign corporations

A corporation which has received its charter from the Secretary of State under provisions other than Chapter 2 of this title, other than a bank or trust company, may merge or enter into a share exchange with one or more foreign corporations in accordance with Code Section 14-2-1107.



§ 14-4-143. Right of stockholder to dissent from merger or share exchange consolidation -- Demand for payment of value of stock

If any corporation incorporated by the Secretary of State under provisions other than Chapter 2 of this title, except banks and trust companies, merges or enters into a share exchange with another corporation pursuant to Code Section 14-4-140, 14-4-141, or 14-4-142, the rights of shareholders of such corporation to dissent from and obtain payment of the fair value of their shares in connection with such merger or share exchange shall be governed by provisions of Article 13 of Chapter 2 of this title.



§ 14-4-144. Arbitration of value of stock

Reserved. Repealed by Ga. L. 1993, p. 1231, § 34, effective July 1, 1993.



§ 14-4-145. Appeal from appraisal

Within ten days after an appraisal is filed in the office of the clerk of the superior court pursuant to Code Section 14-4-144, either the dissenting stockholder or the corporation may enter an appeal in writing to the superior court from the finding of the arbitrators. At the term succeeding and convening not less than 20 days after the filing of the appeal, the judge of the superior court shall cause an issue to be made and tried by a jury as to the value of the stock with the same right to move for a new trial and to seek appellate review as applies in other cases.



§ 14-4-146. Cessation of stockholders' rights and transfer of stock to corporation

Upon making demand in writing for the value of his stock under Code Section 14-4-143, a stockholder shall forfeit all rights with respect to such stock except the right to receive payment therefor. Upon payment of the agreed value of the stock or of the value of the stock on final judgment, the stockholder shall transfer his stock to the surviving or resulting corporation.



§ 14-4-147. Enforcement against corporation of judgment determining value of stock

In the event the surviving or resulting corporation shall fail to pay the amount of a judgment determining the value of a dissenting stockholder's stock within ten days after the judgment becomes final, execution shall issue thereon and said judgment shall be enforced as other judgments of the superior court are enforced.



§ 14-4-148. Stockholders of surviving or resulting corporation

Each stockholder in either of the consolidating or merging corporations at the time the merger or consolidation becomes effective who is entitled to vote but who does not vote against the merger or consolidation and object thereto in writing, as provided in Code Section 14-4-143, and each stockholder in each of the constituent corporations at the time the merger or consolidation becomes effective who is not entitled to vote and who does not object thereto in writing, as provided in Code Section 14-4-143, shall cease to be a stockholder in such constituent corporation and shall be deemed to have assented to the consolidation or merger. Such stockholders together with the stockholders voting in favor of the consolidation or merger shall be entitled to receive certificates of stock in the surviving or resulting corporation or other securities or property in the manner and on the terms specified in the agreement.



§ 14-4-149. Article cumulative of other provisions

The right and power to merge or consolidate provided by this article is cumulative and is in addition to any power or right to merge or consolidate vested in corporations created prior to April 1, 1969, or provided by or under the terms of other statutes or this Code.



§ 14-4-150. Recording of charter of consolidated or merged corporation

Upon the merger or consolidation of corporations as provided in this article, the consolidated corporation or the corporation into which the constituent corporations are merged may cause to be recorded in the records of any clerk of any superior court of this state a certified copy of the charter of the consolidated corporation or the corporation into which the constituent corporations are merged with the certificate of the Secretary of State thereon with the same force and effect as is provided by the statutes of this state for the record of deeds conveying title to land.






Article 9 - Forfeiture and Dissolution

§ 14-4-160. Forfeiture of charter

(a) A corporation may forfeit its charter:

(1) By failure to file its annual registration with the Secretary of State as required by Code Section 14-4-180 or by failure to file its annual license or occupational tax return on or before the day such return becomes due;

(2) By having procured its charter through fraud; or

(3) By continuing to violate the laws of this state in a manner likely to injure the public or the corporation's shareholders, creditors, or debtors after written notice by the Secretary of State to the corporation at its last known address as shown by the records of the Secretary of State, except that the Secretary of State shall not declare a forfeiture on this ground so long as the corporation is contesting in good faith in any appropriate judicial or administrative proceeding the alleged violation or violations of the laws of this state.

(b) Forfeiture may be declared by the Secretary of State for the reasons stated in this Code section, and such a forfeiture shall have the effect of dissolving the corporation; but before any forfeiture shall be so declared the corporation shall be afforded a hearing by the Secretary of State on not less than 30 days' notice. Such hearing shall be held in the office of the Secretary of State at such reasonable time as he shall designate.

(c) From an adverse decision of the Secretary of State the corporation may appeal to the Superior Court of Fulton County, whereupon the matter shall be tried de novo by the court without a jury; and the court shall either sustain the action of the Secretary of State or direct him to take such action as the court may deem proper.



§ 14-4-161. Effect of dissolution upon causes of action; service of process

(a) The dissolution of a corporation either as a result of the expiration of its charter or for any other cause shall not bring about its total extinction nor operate to extinguish any demand or cause of action against it in favor of any person whomsoever, whether arising from contract or tort; nor shall such dissolution work the abatement of any action pending against it at the time of such dissolution; but all such pending actions may be prosecuted and enforced to a conclusion as though such corporation were still undissolved.

(b) Actions for the enforcement of any demand or cause of action due by a dissolved corporation may to a like extent be instituted and enforced against it in any court having jurisdiction thereof at the time of its dissolution; and service thereon may be perfected either by seizure of the property of such corporation, by any form of legal process, or by serving with process issued upon said actions any person who, as an agent or officer of such corporation, was subject to be served as its officer or agent at the time of such dissolution.






Article 10 - Annual Reports and Fees

§ 14-4-180. Annual registration required

It shall be the duty of all corporations incorporated by the Secretary of State to file with the Secretary of State an annual registration as prescribed by Code Section 14-2-1622.



§ 14-4-181. Penalty for failure to report

Reserved. Repealed by Ga. L. 1989, p. 1027, § 33, effective July 1, 1989.



§ 14-4-182. Filing of reports by Secretary of State; correction of improper reports

Reserved. Repealed by Ga. L. 1989, p. 1027, § 34, effective July 1, 1989.



§ 14-4-183. Fees of Secretary of State for filing documents

The Secretary of State shall collect fees as prescribed in Code Section 14-2-122 when the documents described in this chapter are delivered to him for filing.









Chapter 5 - Miscellaneous Provisions Relating to Corporations

Article 1 - General Provisions

§ 14-5-1. Intention

This chapter is intended to be and is merely a recompilation of existing statutes affecting and regulating corporations and is not intended to change or alter the legal status of any corporation in existence on April 1, 1969.



§ 14-5-2. By whom powers granted

All corporate powers and privileges of banking, trust, insurance, railroad, canal, navigation, express, and telegraph companies shall be issued and granted by the Secretary of State. Corporate powers and privileges of all other private companies shall be granted only as provided in Chapters 2 and 3 of this title.



§ 14-5-3. Right of state to withdraw franchise when charter granted since January 1, 1863

In all cases of private charters granted to corporations since January 1, 1863, the state reserves the right to withdraw the franchise unless such right is expressly negatived in the charter.



§ 14-5-4. Corporate existence not subject to collateral attack by person dealing with corporation

The existence of a corporation claiming a charter under color of law cannot be collaterally attacked by persons who have dealt with it as a corporation. Such persons are estopped from denying its corporate existence.



§ 14-5-5. Personal use or borrowing of corporate property by officer or director

Reserved. Repealed by Ga. L. 1988, p. 1070, § 2, effective July 1, 1989.



§ 14-5-6. Contributions to influence official action prohibited; penalty

(a) It shall be illegal for any corporation incorporated under the laws of, or doing business in, this state or any officer or agent thereof to make or authorize directly or indirectly any contributions from corporate funds for the purpose of influencing the vote, judgment, or action of any officer of this state, whether he is employed in the legislative, executive, or judicial branch.

(b) Any person or corporation or any officer thereof who shall violate subsection (a) of this Code section relating to corporate contributions to influence official action shall be guilty of a felony and, upon conviction thereof, shall be punished by a fine in the sum of ten times the amount of the contribution made or $1,000.00, whichever is greater, or by imprisonment for not less than one year nor more than four years, or both.



§ 14-5-7. Execution of instruments conveying interest in real property or releasing security agreement

(a) Instruments executed by a corporation conveying an interest in real property, when signed by the president or vice-president and attested or countersigned by the secretary or an assistant secretary or the cashier or assistant cashier of the corporation shall, notwithstanding the lack of a corporate seal, be conclusive evidence that the president or vice-president of the corporation executing the instrument does in fact occupy the official position indicated, that the signature of such officer subscribed thereto is genuine, and that the execution of the instrument on behalf of the corporation has been duly authorized. Any corporation may by proper resolution recorded with the instrument or otherwise filed of record and referenced on the face of the instrument authorize the execution of such instruments by other officers of the corporation.

(b) Instruments executed by a corporation releasing or transferring a deed to secure debt, mortgage, or other security agreement, when signed by the president, vice-president, secretary, or assistant secretary of the corporation shall, notwithstanding the lack of a corporate seal, be conclusive evidence that the officer of the corporation executing the instrument does in fact occupy the official position indicated, that the signature of such officer subscribed thereto is genuine, and that the execution of the instrument on behalf of the corporation has been duly authorized. Any corporation may by proper resolution recorded with the instrument or otherwise filed of record and referenced on the face of the instrument authorize the execution of such instruments by other officers of the corporation.



§ 14-5-8. Joint tenancy of shares and securities

Whenever certificates for shares or other securities issued by domestic or foreign corporations are or have been issued or transferred to two or more persons in joint tenancy on the books or records of the corporation, it is presumed in favor of the corporation, its registrar, and its transfer agent that the shares or other securities are owned by such persons in joint tenancy with right of survivorship and not otherwise. A domestic or foreign corporation or its registrar or transfer agent is not liable for transferring or causing to be transferred on the books of the corporation to the surviving joint tenants where a joint tenant dies a resident of this state any share or shares or other securities theretofore issued by the corporation to two or more persons in joint tenancy with right of survivorship on the books or records of the corporation, whether or not the transfer was made by the corporation or its registrar or transfer agent with actual or constructive knowledge of the existence of any understanding, agreement, condition, or evidence that the shares or securities were held other than in joint tenancy or with actual or constructive knowledge of the invalidity of the joint tenancy or of a breach of trust by the joint tenants.



§ 14-5-9. Jurisdiction and service of summons in garnishment proceedings

The court in which is pending an action, attachment, or judgment upon which is sought garnishment against a corporation shall also have jurisdiction of the garnishment proceeding where the corporation has an agent and place of business in the county in which the court is situated. Service of the summons of garnishment upon the agent in charge of the office or business of the corporation in that county shall be sufficient service.



§ 14-5-10. Derivative actions

Reserved. Repealed by Ga. L. 1988, p. 1070, § 2, effective July 1, 1989.



§ 14-5-11. Applicability of Chapters 2 and 3 to corporations chartered by General Assembly; filing of annual registration with Secretary of State

(a) If there is no other statute which authorizes or prescribes the manner in which any domestic corporation which is not otherwise subject to Chapter 2 or Chapter 3 of this title may amend its charter or articles of incorporation, merge, or take any other action which a corporation which is subject to Chapter 2 or Chapter 3 of this title is authorized to take, such domestic corporation is authorized to take such action in the same manner and subject to the same provisions, conditions, limitations, and procedures prescribed in Chapter 2 or Chapter 3 of this title. The provisions of this Code section shall apply to corporations chartered by Acts of the General Assembly of Georgia.

(b) Each domestic corporation and each foreign corporation which is doing business in this state and which is not otherwise required to register with the Secretary of State under any other law of this state shall deliver to the Secretary of State for filing an annual registration in the same manner, containing the same information, and subject to the same conditions, requirements, fees, and procedures as set out in Code Section 14-2-1622. Any corporation failing to file such registration shall be subject to the same penalties as provided in Chapter 2 of this title for corporations which fail to file an annual registration.






Article 2 - Corporation Commissioner

§ 14-5-20. Secretary of State as corporation commissioner

The Secretary of State shall be corporation commissioner and shall be charged with the execution of the duties set forth in Chapters 2 through 5 of this title. The corporation commissioner shall appoint a person as assistant corporation commissioner and shall delegate such of the commissioner's powers and duties to the assistant corporation commissioner as the corporation commissioner desires. Where the office of Secretary of State shall become vacant by resignation, death, or otherwise, the Secretary of State's authority as corporation commissioner shall immediately vest in the assistant corporation commissioner who shall be charged with the execution of the duties of the Secretary of State set forth in this title until the office of Secretary of State ceases to be vacant.



§ 14-5-21. Fees; report; refunds

All fees collected by the Secretary of State shall be paid into the state treasury for the use of the state, and the Secretary of State shall include in his or her annual reports a full statement of all fees collected or received under Chapters 2 through 5 of this title and the disposition thereof. The Secretary of State shall be authorized to establish, by rule or regulation, a procedure by which his or her office shall refund fees collected in error or overpayment or to which the state is otherwise not entitled.



§ 14-5-22. Condition of acceptance of documents

The Secretary of State shall accept for filing and recording only those documents which are suitable for reproduction.



§ 14-5-23. Rules and regulations

Notwithstanding any other law to the contrary, the Secretary of State may promulgate such rules and regulations, not inconsistent with the provisions of this title, which are incidental to and necessary for the implementation and enforcement of such provisions of this title as are administered by the Secretary of State. Such rules and regulations shall be promulgated in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."






Article 3 - Corporations Organized for Religious, Fraternal, or Educational Purposes

§ 14-5-40. Applicability of Chapter 3 of title

Chapter 3 of this title shall be fully applicable to all nonprofit corporations organized for religious, fraternal, or educational purposes, including incorporated churches, religious and fraternal societies, schools, academies, colleges, or universities which are "corporations" as that term is defined in paragraph (6) of Code Section 14-3-140.



§ 14-5-41. Validity of contracts and deposits; enforcement

All contracts made with any nonprofit corporation referred to in Code Section 14-5-40, all deposits for its account, and all conveyances of title to or by it shall be legal and valid. All such contracts may be enforced in the same manner and in the same way as if such nonprofit corporation referred to in Code Section 14-5-40 were a private individual.



§ 14-5-42. Authority to act as trustee of charitable trust

Nonprofit corporation(s) referred to in Code Section 14-5-40 created prior to April 1, 1969, or created thereafter pursuant to this article are authorized to act in their corporate capacity as trustee to administer and carry into effect any charitable trust created prior to April 1, 1969, or thereafter created by deed or by will which is consistent with their corporate purposes.



§ 14-5-43. Church represented by majority; effect of withdrawal of part of congregation

The majority of those who adhere to its organization and doctrines represent a church. The withdrawal by one part of a congregation from the original body or the uniting of a part of a congregation with another church or denomination is a relinquishment of all rights in the church abandoned.



§ 14-5-44. Church edifice liable to sale for debt

In the absence of other property, where a church congregation has incurred a valid debt the church edifice and site are liable to sale for its payment.



§ 14-5-45. Interference by courts with management of church

Courts are reluctant to interpose in questions affecting the management of the temporalities of a church; but, when property is devoted to a specific doctrine or purpose, the courts will prevent it from being diverted from the trust.



§ 14-5-46. Conveyances to churches or religious societies confirmed

All deeds of conveyance executed before April 1, 1969, or thereafter for any lots of land within this state to any person or persons, to any church or religious society, or to trustees for the use of any church or religious society for the purpose of erecting churches or meeting houses shall be deemed to be valid and available in law for the intents, uses, and purposes contained in the deeds of conveyance. All lots of land so conveyed shall be fully and absolutely vested in such church or religious society or in their respective trustees for the uses and purposes expressed in the deed to be held by them or their trustees for their use by succession, according to the mode of church government or rules of discipline exercised by such churches or religious societies.



§ 14-5-47. Authority of churches or religious societies over trustees holding land for their use

All trustees to whom conveyances are or shall be executed, for the purposes expressed in Code Section 14-5-46, shall be subject to the authority of the church or religious society for which they hold the same in trust and may be expelled from said trust by such church or society, according to the form of government or rules of discipline by which they may be governed.



§ 14-5-48. Vacancies in administration of land trusts for use of churches and religious societies; certificate of appointment

Every church or religious society is authorized to fill all vacancies which may arise in the administration of the trusts described in Code Section 14-5-46 by the death, removal, or expulsion of a trustee or otherwise. When any vacancy shall be filled, the same shall be certified under the hand of the person presiding in the church or society according to the form of government or discipline practiced by the church or society, which certificate shall express the name of the person appointed to fill the vacancy and the name of the person in whose place he shall be appointed. When the certificate has been recorded in the office of the clerk of the superior court of the county in which the land lies, the person so appointed to fill the vacancy shall be as fully vested with the trust as if he had been a party to and named in the original deed, provided that the failure to have recorded the certificate of appointment shall not operate to disqualify or render incompetent to act in any proceeding any trustee duly appointed by the form of government or discipline practiced by the church or society having the power to appoint trustees.



§ 14-5-49. Applicability of Code Sections 14-5-46 through 14-5-48 to other societies

Code Sections 14-5-46 through 14-5-48 shall be so construed as to apply to all societies whether social, charitable, secret, or masonic or by whatever name they may be called; and all criminal laws for the protection of religious societies shall be so construed as to apply to all societies by whatever name they may be called.



§ 14-5-50. Corporate rights generally

The societies referred to in Code Section 14-5-49 shall be bodies politic and corporate for the purposes of receiving in their distinct and proper names by their trustees or officers all property, both personal and real, by purchase, gift, or bequest. They may plead, be impleaded, contract, and be contracted with. When any such society shall have entered the names of its trustees or officers and shall have recorded its name, style, and objects as required by law, it may defend and be defended and shall then be entitled to all the benefits of Code Sections 14-5-46 through 14-5-48.



§ 14-5-51. Powers of eleemosynary and religious corporations extended

Any eleemosynary or religious corporation created in this state prior to April 1, 1969, or thereafter chartered is by virtue of its existence authorized, in addition to the propagation of the gospel, to:

(1) Conduct schools for the training of youth;

(2) Own and operate for itself or for others printing plants and publishing houses and any desired methods or means for the dissemination of news and information;

(3) Own and operate hospitals, nursing homes, and any and all kinds of institutions for the alleviation of pain and suffering;

(4) Own and operate for itself or others orphan asylums, old people's homes, and any and all institutions for the care of the needy and dependent;

(5) Conduct and carry into effect any plan for the care, maintenance, and support of its workers and employees who may have become disabled, been retired, or otherwise made eligible for the benefits of said plan and, in connection therewith, to conduct a plan for the establishment and payment of annuities; and

(6) Do anything and everything necessary and proper for the accomplishment of the objects enumerated in this Code section and, in general, to carry on any lawful business necessary or incident to the attainment of these objects.









Chapter 6 - Corporate Takeovers



Chapter 7 - Professional Corporations

§ 14-7-1. Short title

This chapter shall be known and may be cited as the "Georgia Professional Corporation Act."



§ 14-7-2. Definitions

As used in this chapter, the definitions contained in Chapter 2 of this title apply, and the term:

(1) "Licensed" includes registered, certified, admitted to practice, or otherwise legally authorized under the laws of this state by the appropriate regulating board.

(2) "Profession" means the profession of certified public accountancy, architecture, chiropractic, dentistry, professional engineering, land surveying, law, pharmacy, psychology, medicine and surgery, optometry, osteopathy, podiatry, veterinary medicine, registered professional nursing, or harbor piloting.

(3) "Professional corporation" means a corporation, whether domestic or foreign, organized under Chapter 2 of this title which has elected to become subject to this chapter.

(4) "Regulating board" means any board, commission, court, or governmental authority which, under the laws of this state, is charged with the licensing, registration, certification, admission to practice, or other legal authorization of the practitioners of any profession.



§ 14-7-3. Election to practice as professional corporation; application

A person or a group of persons licensed to practice a profession in this state may elect to practice as a professional corporation by complying with this chapter, irrespective of any law which, on March 11, 1970, prohibited the practice of the profession by a corporation. The articles of incorporation of a professional corporation shall be filed, and the professional corporation shall be organized, under Chapter 2 of this title; and the professional corporation shall pay the fees and costs prescribed therein. The articles shall state that the purpose of the corporation is to practice the profession named in the articles and that the corporation elects to be governed by this chapter. Any corporation organized under the general corporation laws of this state or any professional association organized under Chapter 10 of this title may elect to be governed by this chapter by amending its articles of association so as to make such election and so as to comply with the other requirements of this chapter and with the laws applicable to corporations generally in this state which are not inconsistent with the express provisions of this chapter. A professional corporation and the shareholders of the corporation in their capacity as shareholders shall enjoy the rights, privileges, and immunities and shall be subject to the obligations and liabilities of other corporations organized for profit under Chapter 2 of this title and those of the shareholders of such corporations, except as changed, restricted, or enlarged by this chapter. Professional associations organized under Chapter 10 of this title are expressly authorized to continue to perform professional services pursuant to that Chapter 10 of this title without electing to comply with this chapter.



§ 14-7-4. Professional services

(a) A professional corporation may practice only one profession, but for the purpose of this chapter, (1) the practice of architecture, professional engineering, and land surveying shall be considered the practice of only one profession to the extent that existing laws permit overlapping practices by members of those specific professions not inconsistent with the ethics of the professions involved, and (2) to the extent not inconsistent with the ethics of the professions involved or otherwise prohibited by law, physicians specializing in ophthalmology that are practicing within their scope of practice as established by law may organize and jointly own a professional corporation with optometrists that are practicing within their scope of practice as established by law; provided, however, that nothing in this paragraph shall authorize optometrists to attach the title "physician" to such optometrists' names or to the name of the professional corporation.

(b) A professional corporation shall engage in the practice of a profession only through its officers, employees, and agents who are duly licensed or otherwise legally authorized to practice the profession in this state. This restriction shall not, however, prevent the corporation from employing unlicensed persons in capacities in which they are not rendering professional services to the public in the course of their employment.

(c) At least one member of the board of directors and the president of a professional corporation shall be licensed to practice the profession for which the corporation is organized. If the governing board of a professional corporation includes persons not so licensed, the corporation shall, by creation of a standing committee of the board or otherwise, vest the responsibility for decisions relating wholly to professional considerations in persons who are so licensed.



§ 14-7-5. Stock

(a) Shares in a professional corporation may only be issued to, held by, or transferred to a person who is licensed to practice the profession for which the corporation is organized and who, unless disabled, is actively engaged in such practice as an active practicing member of the issuing corporation, except as otherwise permitted under this Code section. Each stock certificate shall be appropriately endorsed disclosing this restriction and stating that shares standing in the name of a disqualified or retired person, or in the name of the personal representative of a deceased person, except during the holding period provided in this Code section, are void.

(b) Shares in a professional corporation shall be voted by the holder of record or by another shareholder in the same corporation in accordance with a proxy or an agreement providing for the voting of the shares.

(c) Shares in a professional corporation held by a deceased or retired shareholder shall, within six months after the date of death or retirement of such shareholder, be either redeemed or canceled by the corporation or transferred to a person or persons authorized to hold the shares unless transferred under a written agreement to an authorized shareholder pursuant to subsection (d) of this Code section. The shares held by a shareholder who becomes legally disqualified from practicing the profession for which the corporation is organized or who is disqualified as a shareholder under subsection (a) of this Code section shall be so redeemed, canceled, or transferred within 90 days after the disqualification becomes final. In the absence of an article or bylaw provision or an agreement providing for the redemption or transfer of such shares or, if the shares are not redeemed or transferred pursuant to such a provision or agreement within the required period of time, the corporation is authorized to and shall cancel the shares on its books at the termination of the required period. If valuation and payment terms are not fixed under such an existing provision or agreement and are not agreed upon either prior to or at any time after the termination of the required period, the fair value of the redeemed or canceled shares shall be determined and paid in the same manner as if the personal representative of the deceased shareholder, or the retired or disqualified shareholder, were a shareholder entitled to valuation and payment for his shares under Code Section 14-2-1327. The personal representative of the deceased shareholder, or the retired or disqualified shareholder, shall not be authorized at any time to participate in or vote on any matter concerning the rendering of professional services by the corporation. Upon the actual transfer or redemption or termination of the required holding period, whichever first occurs, the personal representative of the deceased shareholder, or the retired or disqualified shareholder, shall cease to be a holder of record for all purposes and shall deliver the share certificates to the purchaser or to the corporation with any required endorsement.

(d) Shares held in a professional corporation and owned by a shareholder may be transferred under a written agreement to an authorized shareholder which allows the shares to remain outstanding provided that the shares are collateral under a security agreement for the purchase price of the shares. In the event that the purchase price is not paid and the shares held as collateral are returned to the selling shareholder, the selling shareholder shall have a reasonable period of time, not to exceed one year after the return of the shares, to transfer the shares to an authorized shareholder. During that period the shareholder, if an active or inactive member of his profession, may vote the shares.

(e) If a professional corporation at any time ceases to have a shareholder licensed or otherwise authorized to practice and actually practicing, the profession for which the corporation is organized, or if a professional corporation does not redeem, cancel, or transfer the shares of a disqualified, retired, or deceased person in accordance with this Code section, the corporation shall cease to be a professional corporation and shall operate as a corporation for profit organized under Chapter 2 of this title for the sole purpose of liquidation. The corporation may at any time after it ceases to be a professional corporation change its purpose by amending its articles.



§ 14-7-6. Name

The name of a professional corporation shall satisfy the requirements of Code Section 14-2-401; provided, however, that, in lieu of the use of a word or abbreviation as required by paragraph (1) of subsection (a) of that Code section, the word "associated," the phrase "professional association," the phrase "professional corporation," or an abbreviation of any of them may be used.



§ 14-7-7. Standards of practice; standards applicable to professional relationship and legal liabilities

Nothing contained in this chapter shall limit the authority and duty of any regulating board to regulate the several professions including the right to establish and enforce standards of practice, and nothing contained in this chapter shall change the law or existing standards applicable to the relationship between the person furnishing a professional service and the person receiving such service, including, but not by way of limitation, the rules of privileged communication and the contract, tort, and other legal liabilities and professional relationships between such persons.






Chapter 8 - Partnerships

§ 14-8-1. Short title

This chapter may be cited as the "Uniform Partnership Act."



§ 14-8-2. Definitions

As used in this chapter, the term:

(1) "Bankrupt" means a person who is the subject of:

(A) The entry of an order for relief under Section 303(h) of the Bankruptcy Code (11 U.S.C. Section 303(h)) or the filing of a petition for voluntary bankruptcy under Section 301 of the Bankruptcy Code (11 U.S.C. Section 301) as these provisions may be now or hereafter amended; or

(B) An equivalent order or petition under any successor statute or code of general application; or

(C) An equivalent order or petition under any state insolvency Act.

(2) "Business" includes every trade, occupation, or profession.

(3) "Conveyance" includes every assignment, deed, transfer, lease (including the creation of a usufruct), mortgage or pledge of tangible, intangible, or real property, and also the creation or cancellation of any lien, encumbrance, or security title.

(4) "Court" includes every court and judge having jurisdiction in the case.

(4.1) "Foreign limited liability company" means a limited liability company formed under the laws of a jurisdiction other than this state.

(5) "Foreign limited liability partnership" means any limited liability partnership and any limited liability limited partnership formed under the laws of a jurisdiction other than this state.

(6) "Interest" means interest at the legal rate which applies where the rate percent is not named in the contract as provided by Code Section 7-4-2 or any successor statute.

(6.05) "Limited liability company" means any limited liability company formed under Chapter 11 of this title.

(6.1) "Limited liability partnership" means any partnership governed by this chapter, and any limited partnership that either is organized under Chapter 9 of this title or has elected to be subject to the provisions of Chapter 9 of this title pursuant to subsection (b) of Code Section 14-9-1201, that has become a limited liability partnership under Code Section 14-8-62 and that complies with Code Section 14-8-63.

(7) "Person" includes a natural person, partnership, limited liability partnership, limited partnership (domestic or foreign), trust, estate, association, or corporation. Any person may be a partner unless the person lacks capacity apart from this chapter.

(8) "Real property" includes any estate or interest, including usufructory interests, in, over, or under land, including minerals, structures, fixtures, and other things which by custom, usage, or law pass with a conveyance of land though not described or mentioned in an instrument of conveyance or in a contract to make such a conveyance.



§ 14-8-3. "Knowledge" and "notice" defined

(a) A person has "knowledge" of a fact within the meaning of this chapter not only when such person has actual knowledge thereof, but also when he has knowledge of such other facts as in the circumstances shows bad faith.

(b) A person has "notice" of a fact within the meaning of this chapter when the person who claims the benefit of the notice:

(1) States the fact to such person; or

(2) Delivers through the mail, or by other means of communication, a written statement of the fact to such person or to a proper person at his place of business or residence.



§ 14-8-4. Construction with other laws

(a) The rule that statutes in derogation of the common law are to be strictly construed shall have no application to this chapter.

(b) The law of estoppel shall apply under this chapter.

(c) The law of agency shall apply under this chapter.

(d) This chapter shall be so interpreted and construed as to effect its general purpose to make uniform the law of those states which enact it.

(e) This chapter shall not be construed so as to impair the obligations of any contract existing when this chapter goes into effect, nor to affect any action or proceedings begun or right accrued before this chapter takes effect.

(f) This chapter being a general Act intended as a unified coverage of its subject matter, no part of it shall be deemed to be impliedly repealed by subsequent legislation if that construction can reasonably be avoided.

(g) The validity of an instrument executed on behalf of the partnership by a partner shall not be affected by the formality with which the partnership contract was executed.



§ 14-8-5. Governing laws in absence of specific provision in this chapter

In any case not provided for in this chapter, the other provisions of this Code and the rules of common law and equity shall govern.



§ 14-8-6. "Partnership" defined

(a) A partnership is an association of two or more persons to carry on as co-owners a business for profit and includes, for all purposes of the laws of this state, a limited liability partnership.

(b) But any association formed under any other statute of this state, or any statute adopted by authority, other than the authority of this state, is not a partnership under this chapter, unless such association would have been a partnership in this state prior to the adoption of this chapter; but this chapter shall apply to limited partnerships except insofar as the statutes relating to such partnerships are inconsistent with this chapter.



§ 14-8-7. Determination of existence of partnership

In determining whether a partnership exists, the following rules shall apply:

(1) Except as provided by Code Section 14-8-16 persons who are not partners as to each other are not partners as to third persons;

(2) Joint tenancy, tenancy in common, tenancy by the entireties, joint property, common property, or part ownership does not of itself establish a partnership, whether such co-owners do or do not share any profits made by the use of the property;

(3) The sharing of gross returns does not of itself establish a partnership, whether or not the persons sharing them have a joint or common right or interest in any property from which the returns are derived;

(4) The receipt by a person of a share of the profits of a business is prima-facie evidence that he is a partner in the business; provided, however, that no such inference shall be drawn if profits were received in payment of the following, even though the amount of payment varies with the profits of the business:

(A) A debt, whether by installments or otherwise;

(B) Wages, salary, or other compensation to an employee or independent contractor;

(C) Rent to a landlord;

(D) An annuity or other payment to a surviving spouse or representative of a deceased partner;

(E) Interest or other payment or charge on a loan;

(F) Consideration for the sale of good will of a business or other property, whether by installments or otherwise.



§ 14-8-8. Determination of ownership of property

(a) Subject to subsection (d) of this Code section, property, whether real or personal, is presumed to be partnership property where:

(1) It is included as such in the agreement of partnership or described in any recorded statement of partnership under Code Section 14-8-10.1; or

(2) It is acquired in the partnership name.

(b) Subject to subsection (d) of this Code section, property is presumed to be partnership property if it is purchased with partnership funds even though the title or other interest is acquired in the name of an individual partner or partners.

(c) Subject to paragraph (1) of subsection (a) and subsection (d) of this Code section, where property is acquired in the name of an individual partner or partners without use of partnership funds the property shall be presumed to be the separate property of that individual partner or partners even though the property was used for partnership purposes.

(d) Real property and other property held of public record otherwise than in the partnership name, the ownership of which is customarily publicly recorded, shall not be deemed to be partnership property to the prejudice of a person who is not a partner and who did not have actual knowledge to the contrary.

(e) Where property was partnership property under a predecessor partnership, the business of which was continued under a new or reconstituted partnership, the presumption of subsection (c) of this Code section shall not be applicable and whether such property is to be considered partnership property of the new partnership or the separate property of the surviving members of the predecessor partnership shall be determined on the basis of the intention of the parties.

(f) Any estate in real property may be acquired in the partnership name and title to any estate so acquired shall vest in the partnership itself rather than in the partners individually. Title may be conveyed in accordance with Code Section 14-8-10.

(g) A conveyance to a partnership in the partnership name, though without words of inheritance, passes the entire estate of the grantor unless a contrary intent appears.



§ 14-8-9. Agency of partners for partnership

Subject to the provisions of Code Section 14-8-10.1:

(1) Every partner is an agent of the partnership for the purpose of its business, and the act of every partner, including the execution in the partnership name of any instrument, for apparently carrying on in the usual way the business of the partnership of which he is a member binds the partnership, unless the partner so acting has in fact no authority to act for the partnership in the particular matter, and the person with whom he is dealing has knowledge of the fact that he has no such authority;

(2) An act of a partner which is not apparently for the carrying on of the business of the partnership in the usual way does not bind the partnership unless authorized by the other partners in the partnership agreement, at the time of the transaction or at any other time;

(3) Unless authorized by the other partners or unless they have abandoned the business, one or more but less than all the partners have no authority to:

(A) Assign the partnership property in trust for creditors or on the assignee's promise to pay the debts of the partnership;

(B) Dispose of the good will of the business;

(C) Do any other act which would make it impossible to carry on the ordinary business of a partnership;

(D) Confess a judgment;

(E) Submit a partnership claim or liability to arbitration or reference;

(4) No act of a partner in contravention of a restriction on authority shall bind the partnership to persons having knowledge of the restriction.



§ 14-8-10. Conveyance of real property by partners

(a) Where title to real property is in the partnership name, any partner may convey title to such property by a conveyance executed in the partnership name; but the partnership may recover such property if the partnership proves that the partner's act did not bind the partnership under the provisions of Code Section 14-8-9, unless such property has been conveyed by the grantee or a person claiming through such grantee to a holder for value without knowledge that the partner, in making the conveyance, has exceeded his authority.

(b) Where title to real property is in the name of one or more but not all the partners, and the record does not disclose the right of the partnership, the partners in whose name the title stands may convey title to such property, but the partnership may recover such property if the partnership proves that the partners' act did not bind the partnership under the provisions of Code Section 14-8-9, unless the purchaser or his assignee is a holder for value without knowledge.

(c) Where title to real property is in the name of one or more or all the partners, or in a third person in trust for the partnership, a conveyance executed by a partner in the partnership name, or in his own name, passes the equitable interest of the partnership unless the partnership proves that the act was not one within the authority of the partner under the provisions of Code Section 14-8-9.

(d) Where the title to real property is in the names of all the partners a conveyance executed by all the partners passes all their rights in such property.



§ 14-8-10.1. Statement of partnership generally

(a) A statement of partnership in the name of the partnership, signed by all of the partners and witnessed and notarized, may be recorded in the office of the clerk of the superior court of any county and shall be recorded by such clerk in a book to be kept for that purpose and open to public inspection. If the partnership shall desire to file such a statement in more than one county, a transcript of the statement, duly certified by the clerk in whose office it was originally filed, under such clerk's official seal, shall be filed and recorded in like manner in the office of the clerk of the superior court in every such county. As a prerequisite to such filing, the clerk of each such registry may collect a fee in the amount of the fee then allowed for the filing of certificates of limited partnerships.

(b) A statement of partnership shall state:

(1) The name of the partnership;

(2) The location of the principal place of business of the partnership, if any;

(3) The names and places of residence of all of the partners;

(4) The term for which the partnership is to exist, or that it is to exist until terminated by law or according to its provisions;

(5) Any limitations on the authority of one or more partners to act on behalf of the other partners or the partnership, beyond that authority defined in this chapter, which the partnership desires to disclose;

(6) Any authority beyond that defined in this chapter on the part of one or more partners to act on behalf of the other partners or the partnership which the partnership desires to disclose;

(7) Any property (including real property) belonging to the partnership, which the partnership desires to disclose; provided that, with respect to real property, owned by the partnership but not titled in the name of the partnership, at the time the statement (or any amendment thereto disclosing such real property) is filed, the partnership shall also file and record in the deed records of the county wherein such real property lies a deed or deeds conveying such real property to the partnership filing the statement (or amendment). Title to all real property so conveyed shall be deemed to be held in the partnership name from the date of the filing of such statement (or amendment) and deed or deeds in the county wherein such real property lies;

(8) If the partnership or the partnership business has been continued despite the death or withdrawal of any partner by reason of an agreement provided for in Code Section 14-8-31 or 14-8-38, the statement or any amendment thereto may state the name and date of death or withdrawal of such deceased or withdrawing (whether voluntarily or involuntarily, according to the terms of the agreement) partner and that the partnership or the partnership business was continued despite such death or withdrawal because of the existence of such agreement; and

(9) If a new partner has been admitted to the partnership, the statement or any amendment thereto may state the name and date of admission of such new partner.

(c) A statement of partnership may state such other matters as the partnership may desire to disclose.

(d) The information referred to in subsections (b) and (c) of this Code section may be provided in whole or in part by recording a partnership agreement as the statement of partnership.

(e) A statement of partnership may be amended at any time and for any proper purpose the partners may determine by instrument executed and recorded in the same manner as such statement. Such instrument shall set forth:

(1) The name of the partnership;

(2) The date or dates of filing of the statement of partnership and any prior amendments thereto;

(3) The place or places (by reference to book and page) wherein the statement of partnership and any prior amendments thereto are recorded; and

(4) The amendment to the statement of partnership.

(f) It shall be conclusively presumed against the partnership that all facts stated in the statement of partnership are true. Without limiting the generality of the foregoing, it shall be conclusively presumed against the partnership that the persons named as partners in a statement of partnership are members of the partnership named, that they are all of the members of the partnership, that the partners have the authority disclosed by this statement, that there are no limitations on this authority beyond those contained in this chapter other than those disclosed in this statement, that any partner stated to be dead is deceased, that any partner stated to have been admitted as a new partner has been admitted to the partnership, and that any partner stated to have withdrawn has withdrawn from the partnership. The conclusive presumption under this subsection or under subsection (g) of this Code section shall not arise with respect to a statement of partnership if and from the date that there is recorded by anyone claiming to be a partner, or a personal representative, whether executor, administrator, guardian, or conservator, of such partner, an affidavit, sworn to by the person executing it, which shall set forth the name of the partnership, a statement that such person claims to be a member of such partnership, or a personal representative of such member, or a statement that any of the persons named in a previously recorded statement of partnership are not members of such partnership, or a statement that any of the other facts stated in a previously recorded statement of partnership are not true. Said affidavit shall not be effective to the prejudice of a person who is not a partner:

(1) In connection with a transaction involving partnership real property, unless the affidavit was recorded in the county in which the property is located; or

(2) In connection with any other transaction if the affidavit was not recorded in a county in which the statement of partnership was recorded, the person relied on a statement of partnership recorded in such county, and the person had no knowledge or notice of the affidavit.

(g) The existence of the facts described in subsection (f) of this Code section shall be conclusively presumed in favor of the partnership and against a grantee from the partnership, or a person claiming through such grantee, of partnership real property located in a county in which a statement of partnership or a certified copy thereof has been recorded. It shall also be conclusively presumed in favor of the partnership and against such a grantee or person that a partner's authority to act for the partnership is limited as provided in a statement of partnership.



§ 14-8-11. Representation of partnership affairs by partner

An admission or representation made by any partner concerning partnership affairs within the scope of his authority is evidence against the partnership.



§ 14-8-12. Notice to or knowledge of the partnership

Notice to any partner of any matter relating to partnership affairs, and the knowledge of the partner acting in the particular matter, acquired while a partner or then present to his mind, and the knowledge of any other partner who reasonably could and should have communicated it to the acting partner operate as notice to or knowledge of the partnership, except in the case of a fraud on the partnership committed by or with the consent of that partner.



§ 14-8-13. Liability of partnership for acts of partners

Where, by any wrongful act or omission of any partner acting in the ordinary course of the business of the partnership or with the authority of his copartners, loss or injury is caused to any person, not being a partner in the partnership, or any penalty is incurred, the partnership is liable therefor to the same extent as the partner so acting or omitting to act.



§ 14-8-14. Recovery from partnership for loss caused by wrongful act of partner

The partnership is bound to make good the loss:

(1) Where one partner acting within the scope of his apparent authority receives money or property of a third person and misapplies it; and

(2) Where the partnership in the course of its business receives money or property of a third person and the money or property so received is misapplied by any partner while it is in the custody of the partnership.



§ 14-8-15. Liability of partners

(a) Except as provided in subsection (b) of this Code section, all partners are jointly and severally liable for all debts, obligations, and liabilities of the partnership.

(b) Subject to subsection (c) of this Code section and to any contrary agreement among the partners, a partner in a limited liability partnership is not individually liable or accountable either directly or indirectly by way of indemnification, reimbursement, contribution, assessment, or otherwise for any debts, obligations, or liabilities of or chargeable to the partnership or another partner, whether arising in tort, contract, or otherwise, that are incurred, created, or assumed while such partnership is a limited liability partnership, solely by reason of being such a partner or acting or omitting to act in such capacity or otherwise participating in the conduct of the activities of the limited liability partnership. Notwithstanding the provisions of this subsection, a partner may be personally liable for tax liabilities arising from the operation of the limited liability partnership as provided in Code Section 48-2-52.

(c) Subsection (b) of this Code section shall not affect the liability of a partner in a limited liability partnership or the liability of the limited liability partnership for such partner's own errors, omissions, negligence, malpractice, wrongful acts, incompetence, or misconduct.

(d) A partner in a limited liability partnership is not a proper party to a proceeding if the object of the proceeding is to hold such partner liable either directly or indirectly by way of indemnification, reimbursement, contribution, assessment, or otherwise for liabilities for which such partner is not liable by reason of the provisions of this Code section.



§ 14-8-15.1. Power to sue or be sued

A partnership may sue or be sued in its common name.



§ 14-8-16. Liability of person representing himself as a partner

(a) When a person, by words spoken or written or by conduct, represents himself, or consents to another representing him to any one, as a partner in an existing partnership or with one or more persons not actual partners, he is liable to any such person to whom such representation has been made, who has, on the faith of such representation, given credit to the actual or apparent partnership, and if he has made such representation or consented to its being made in a public manner he is liable to such person, whether the representation has or has not been made or communicated to such person so giving credit by or with the knowledge of the apparent partner making the representation or consenting to its being made.

(1) When a partnership liability results, he is liable as though he were an actual member of the partnership.

(2) When no partnership liability results, he is liable jointly with the other persons, if any, so consenting to the contract or representation as to incur liability, otherwise separately.

(b) When a person has been thus represented to be a partner in an existing partnership, or with one or more persons not actual partners, he is an agent of the persons consenting to such representation to bind them to the same extent and in the same manner as though he were a partner in fact, with respect to persons who rely upon the representation. Where all the members of the existing partnership consent to the representation, a partnership act or obligation results; but in all other cases it is the joint act or obligation of the person acting and the persons consenting to the representation.



§ 14-8-17. Liability of incoming partner

A person admitted as a partner into an existing partnership is liable for all the obligations of the partnership arising before his admission as though he had been a partner when such obligations were incurred, except that this liability shall be satisfied only out of partnership property.



§ 14-8-18. Rights and duties of partners

The rights and duties of the partners in relation to the partnership shall be determined, subject to any agreement between them, by the following rules:

(1) Each partner shall be repaid his or her contributions, whether by way of capital or advances to the partnership property and share equally in the profits and surplus remaining after all liabilities, including those to partners, are satisfied; and, except as provided in subsection (b) of Code Section 14-8-15, must contribute towards the losses, whether of capital or otherwise, sustained by the partnership according to his or her share in the profits;

(2) The partnership must indemnify every partner in respect of payments made and personal liabilities reasonably incurred by him in the ordinary and proper conduct of its business, or for the preservation of its business or property;

(3) A partner, who in aid of the partnership makes any payment or advance beyond the amount of capital which he agreed to contribute, shall be paid interest from the date of the payment or advance;

(4) A partner shall receive interest on the capital contributed by him only from the date when repayment should be made;

(5) All partners have equal rights in the management and conduct of the partnership business;

(6) No partner is entitled to remuneration for acting in the partnership business, except that a surviving partner is entitled to reasonable compensation for his services in winding up the partnership affairs;

(7) No person can become a member of a partnership without the consent of all the partners;

(8) Any difference arising as to ordinary matters connected with the partnership business may be decided by a majority of the partners; but no act in contravention of any agreement between the partners may be done rightfully without the consent of all the partners.



§ 14-8-19. Partnership books

The partnership books shall be kept, subject to any agreement between the partners, at the principal place of business of the partnership, and every partner shall at all times have access to and may inspect and copy any of them.



§ 14-8-20. Responsibility of partners to reveal true information to representative of deceased partner

Partners shall render, to the extent the circumstances render it just and reasonable, true and full information of all things affecting the partners to any partner and to the legal representative of any deceased partner or of any partner under legal disability.



§ 14-8-21. Benefits derived by a partner without the consent of other partners

(a) Every partner must account to the partnership for any benefit, and hold as trustee for it any profits derived by him without the consent of the other partners from any transaction connected with the formation, conduct, or liquidation of the partnership or from any use by him of its property.

(b) This Code section applies also to the representatives of a deceased partner engaged in the liquidation of the affairs of the partnership as the personal representatives of the last surviving partner.



§ 14-8-22. Right to formal accounting of partnership affairs

In addition to the remedies or methods of dispute resolution provided for in the partnership agreement, any partner shall have the right to a formal accounting as to partnership affairs:

(1) If he is wrongfully excluded from the partnership business or possession of its property by his copartners;

(2) If the right exists under the terms of any agreement;

(3) If the right exists under Code Section 14-8-21; or

(4) Whenever other circumstances render it just and reasonable.



§ 14-8-23. Continuation of partnership after time of termination

(a) When a partnership for a fixed term or particular undertaking is continued after the termination of such term or particular undertaking without any express agreement, the rights and duties of the partners remain the same as they were at such termination, so far as is consistent with a partnership at will.

(b) A continuation of the business by the partners or such of them as habitually acted therein during the term, without any settlement or liquidation of the partnership affairs, is prima-facie evidence of a continuation of the partnership.



§ 14-8-24. Property rights of partner

The property rights of a partner are:

(1) His rights in specific partnership property;

(2) His interest in the partnership; and

(3) His right to participate in the management.



§ 14-8-25. Incidents of tenancy in partnership

(a) A partner is co-owner with his partners of specific partnership property holding as a tenant in partnership.

(b) The incidents of the tenancy are such that:

(1) A partner, subject to the provisions of this chapter and to any agreement between the partners, has an equal right with his partners to possess specific partnership property for partnership purposes; but he has no right to possess such property for any other purpose without the consent of his partners;

(2) A partner's right in specific partnership property is not assignable except in connection with the assignment of rights of all the partners in the same property;

(3) A partner's right in specific partnership property is not subject to attachment, judgment lien, execution, or other enforcement of a claim except on a claim against the partnership. When partnership property is attached for a partnership debt the partners, or any of them, or the representatives of a deceased partner, cannot claim any right under the homestead or exemption laws;

(4) On the death of a partner his right in specific partnership property vests in the surviving partner or partners, except where the deceased was the last surviving partner, when his right in such property vests in his legal representative. Such surviving partner or partners, or the legal representative of the last surviving partner, has no right to possess the partnership property for any but a partnership purpose;

(5) A partner's right in specific partnership property is not subject to the year's support provided for in former Code Sections 53-5-1 and 53-5-2 as such existed on December 31, 1997, if applicable, or in Code Sections 53-3-1, 53-3-2, 53-3-4, 53-3-5, and 53-3-7.

(c) Nothing in Code Section 14-8-24 and this Code section shall modify, affect, or act in derogation of any portion of this chapter concerning the manner of vesting title to property (including, without limitation, real property) in the name of the partnership or the ownership of such property by the partnership.



§ 14-8-26. Interest of partner in partnership

A partner's interest in the partnership is his share of the profits and surplus, and the same is personal property.



§ 14-8-27. Conveyance of partnership interest; dissolution of partnership

(a) Except as provided in the partnership agreement, a partnership interest is assignable in whole or in part.

(b) A conveyance by a partner of his interest in the partnership does not of itself dissolve the partnership, nor, as against the other partners in the absence of agreement, entitle the assignee, during the continuance of the partnership, to interfere in the management or administration of the partnership business or affairs, or to require any information or account of partnership transactions, or to inspect the partnership books; but it merely entitles the assignee to receive in accordance with his contract the profits to which the assigning partner would otherwise be entitled.

(c) In case of a dissolution of the partnership, the assignee is entitled to receive his assignor's interest and may require an account pursuant to Code Section 14-8-43 from the date only of the last account agreed to by all the partners.



§ 14-8-28. Judgment creditor of a partner against debtor partner's interest in partnership

(a) On due application to a competent court by any judgment creditor of a partner or of any assignee of an interest in the partnership, the court which entered the judgment, order, or decree, or any other court, may charge the interest of the debtor partner or such assignee with payment of the unsatisfied amount of such judgment debt with interest thereon and may then or later appoint a receiver of his share of the profits, and of any other money or other assets due or to fall due to him in respect of the partnership, and, subject to subsection (b) of this Code section, make all other orders, directions, accounts, and inquiries which the debtor partner or such assignee might have made, or which the circumstances of the case may require.

(b) An interest charged pursuant to subsection (a) of this Code section is not liable to be seized and sold by the judgment creditor under execution.

(c) The interest charged may be redeemed or purchased without thereby causing a dissolution:

(1) With separate property, by any one or more of the partners; or

(2) With the partnership property, by any one or more of the partners with the consent of all the partners whose interests are not so charged or sold.

(d) Nothing in this chapter shall be held to deprive a partner of his right, if any, under the exemption law, as regards his interest in the partnership.

(e) In addition to the remedy conferred by subsection (a) of this Code section, the interest of a partner in the partnership may be reached by a judgment creditor by process of garnishment served on the firm, provided that the complaint upon which the judgment was obtained was personally served upon such partner.

(f) Subject to subsection (b) of this Code section, the remedies conferred by subsections (a) and (e) of this Code section shall not be deemed exclusive of others which may exist.



§ 14-8-29. Cessation of partners' association in carrying on partnership after dissolution

Upon dissolution of a partnership the partners cease to be associated in the carrying on of the partnership. The partnership shall continue until termination pursuant to Code Section 14-8-30 and until termination the partners shall be associated in the winding up of the partnership.



§ 14-8-30. Continuation of dissolved partnership during wind-up of partnership's affairs

On dissolution the partnership is not terminated, but continues until the winding up of the partnership affairs is completed.



§ 14-8-31. Causation of dissolution

(a) Dissolution is caused:

(1) By the termination of the definite term or particular undertaking specified in the agreement;

(2) By the express will or withdrawal of any partner;

(3) By the expulsion of any partner from the business in accordance with the terms of the agreement between the partners;

(4) By any event which makes it unlawful for the business of the partnership to be carried on or for the members to carry it on in partnership;

(5) By the death of any partner, unless there is a written agreement between the partners expressly providing otherwise;

(6) By decree of court under Code Section 14-8-32;

(7) In other circumstances as provided in the agreement between the partners.

(b) Unless otherwise provided in the partnership agreement, dissolution is not caused solely by admission of a new partner.

(c) Subject to contrary agreement of the partners, a dissolution is not in contravention of the partnership agreement if it is caused at any time by the express will of all of the partners who have not assigned their interests or suffered them to be charged for their separate debts.



§ 14-8-32. Dissolution of partnership by court decree

(a) On application by or for a partner the court shall decree a dissolution whenever:

(1) A partner has been declared mentally incapacitated in any judicial proceeding or is shown to be of unsound mind;

(2) A partner becomes in any other way incapable of performing his part of the partnership contract;

(3) A partner has been guilty of such conduct as tends to affect prejudicially the carrying on of the business;

(4) A partner willfully or persistently commits a breach of the partnership agreement or otherwise so conducts himself in matters relating to the partnership business that it is not reasonably practicable to carry on the business in partnership with him;

(5) Other circumstances render a dissolution equitable.

(b) On the application of the purchaser of a partner's interest under Code Section 14-8-27, the court shall decree a dissolution:

(1) After the termination of the specified term or particular undertaking;

(2) At any time if the partnership was a partnership at will when the interest was assigned.



§ 14-8-33. Limitation of authority of partner to act for dissolved partnership

Except so far as may be necessary to wind up partnership affairs or to complete transactions begun but not then finished, dissolution terminates all authority of any partner to act for the partnership:

(1) With respect to the partners, as declared in Code Section 14-8-34; and

(2) With respect to persons not partners, as declared in Code Section 14-8-35.



§ 14-8-34. Liability of partners to copartners for actions following dissolution of partnership

Subject to contrary agreement of the partners, each partner is liable to his or her copartners for his or her share of any liability created by any partner acting for the partnership after dissolution as if the partnership had not been dissolved; provided, however, that a partner shall not be liable to the partner acting for the partnership after dissolution where:

(1) The dissolution being by act of any partner, the partner acting for the partnership had knowledge of the dissolution;

(2) The dissolution being by the death of a partner, the partner acting for the partnership had knowledge or notice of the death;

(3) The dissolution is not by the act or death of a partner; or

(4) The liability is for a debt or obligation for which the partner is not liable as provided in subsection (b) of Code Section 14-8-15.



§ 14-8-35. Actions which can bind a dissolved partnership; liability of partners

(a) After dissolution a partner can bind the partnership except as provided in subsection (c) of this Code section:

(1) By any act appropriate for winding up partnership affairs or completing transactions unfinished at dissolution;

(2) By any transaction which would bind the partnership if dissolution had not taken place, provided the other party to the transaction:

(A) Was a creditor of the partnership at the time of dissolution or had extended credit to the partnership within two years prior to dissolution and, in either case, had no knowledge or notice of such partner's want of authority;

(B) Though he had not so extended credit, had nevertheless known of the partnership prior to dissolution, and, having no knowledge or notice of dissolution, the fact of dissolution had not been advertised in a newspaper of general circulation in the place (or in each place if more than one) at which the partnership business was regularly carried on.

(b) The liability of a partner under paragraph (2) of subsection (a) of this Code section shall be satisfied out of partnership assets alone when such partner had been prior to dissolution:

(1) Unknown as a partner to the person with whom the contract is made; and

(2) So far unknown and inactive in partnership affairs that the business reputation of the partnership could not be said to have been in any degree due to his connection with it.

(c) The partnership is in no case bound by any act of a partner after dissolution:

(1) Where the partnership is dissolved because it is unlawful to carry on the business, unless the act is appropriate for winding up partnership affairs;

(2) Where the partner has become bankrupt; or

(3) Where the partner has no authority to wind up partnership affairs; except by a transaction with one who:

(A) Was a creditor of the partnership at the time of dissolution or had extended credit to the partnership within two years prior to dissolution and, in either case, had no knowledge or notice of such partner's want of authority;

(B) Had not extended credit to the partnership prior to dissolution, and, having no knowledge or notice of such partner's want of authority, the fact of such partner's want of authority had not been advertised in the manner provided for advertising the fact of dissolution in subparagraph (a)(2)(B) of this Code section.

(d) Nothing in this Code section shall affect the liability under Code Section 14-8-16 of any person who after dissolution represents himself or consents to another representing him as a partner in a partnership engaged in carrying on business.



§ 14-8-36. Effect of dissolution of partnership on existing liability of partners

(a) The dissolution of the partnership does not of itself discharge the existing liability of any partner.

(b) A partner is discharged from any existing liability upon dissolution of the partnership by an agreement to that effect between himself, the partnership creditor, and the person or partnership continuing the business; and such agreement may be inferred from the course of dealing between the creditor having knowledge of the dissolution and the person or partnership continuing the business.

(c) Where a person agrees to assume the existing obligations of a dissolved partnership, the partners whose obligations have been assumed shall be discharged from any liability to any creditor of the partnership who knowing of the agreement, and without the consent of the partners whose obligations have been assumed, consents to a material alteration in the nature or time of payment of such obligations.

(d) The individual property of a deceased partner shall be liable for those obligations of the partnership incurred while the deceased partner was a partner and for which he or she was liable under Code Section 14-8-15, but subject to the prior payment of his or her separate debts.



§ 14-8-37. Rights of partners in winding up partnership affairs

Unless otherwise agreed, the partners who have not wrongfully dissolved the partnership or the legal representative of the last surviving partner, not bankrupt, has the right to wind up the partnership affairs, including the right to convey any real property of the partnership; provided, however, that any partner, his legal representative, or his assignee, upon cause shown, may obtain winding up by the court.



§ 14-8-38. Application of partnership property to satisfy obligations upon rightful dissolution; rights of partners following wrongful dissolution

(a) Unless otherwise agreed by the partners in the partnership agreement, at the time of the transaction, or at any other time, including, but not limited to, an agreement to continue the business of the partnership, when dissolution is caused in any way, other than wrongfully either in contravention of the partnership agreement or as a result of other wrongful conduct of a partner, any partner, or the legal representative of the estate of a deceased partner, as against his copartners and all persons claiming through them in respect of their interests in the partnership, may have the partnership property applied to discharge its liabilities and the surplus applied to pay in cash or its equivalent the net amount owing to the respective partners. The foregoing provision shall not apply if dissolution is caused by expulsion of a partner in accordance with the terms of a partnership agreement. Unless otherwise agreed by the partners, in the event of such expulsion the expelled partner shall receive the net amount due him from the partnership and the partners who continue the business shall obtain his discharge or appropriately hold him harmless from all present or future partnership liabilities.

(b) Unless otherwise agreed by the partners in the partnership agreement at the time of the transaction or at any other time, when dissolution is caused wrongfully either in contravention of the partnership agreement or as a result of other wrongful conduct of a partner, the rights of the partners shall be as follows:

(1) Each partner who has not caused dissolution wrongfully shall have:

(A) All the rights specified in subsection (a) of this Code section; and

(B) The right, as against each partner who has caused the dissolution wrongfully, to damages for such wrongful dissolution and to any other right or remedy provided for in the partnership agreement;

(2) The partners who have not caused the dissolution wrongfully may, if they all so agree at the time of the transaction or if the partnership agreement so provides, continue the business in the same name, either by themselves or jointly with others, and for that purpose may possess the partnership property. If the partners continue the business, they shall pay to any partner who has caused the dissolution wrongfully the value of his interest in the partnership at the dissolution less any damages or other amounts recoverable under subparagraph (B) of paragraph (1) of this subsection and obtain his discharge or appropriately hold him harmless from all present or future partnership liabilities;

(3) A partner who has caused the dissolution wrongfully shall have:

(A) If the business is not continued under the provisions of paragraph (2) of subsection (b) of this Code section, all the rights of a partner under subsection (a) of this Code section, subject to subparagraph (B) of paragraph (1) of this subsection;

(B) If the business is continued under paragraph (2) of subsection (b) of this Code section the right, as against his copartners and all claiming through them in respect of their interests in the partnership, to have the value of his interest in the partnership, less any damages or other amounts recoverable under subparagraph (B) of paragraph (1) of this subsection, ascertained and paid to him and to have the partners who continue the business obtain his discharge or appropriately hold him harmless from all present or future partnership liabilities; but in ascertaining the value of the partner's interest the value of the good will of the business shall not be considered.



§ 14-8-38.1. Vesting of property of dissolved partnership in partnership continuing business

When a partnership is dissolved for any reason, either pursuant to the provisions of this chapter or the partnership agreement or otherwise, and the business is continued as a partnership, the title to any real property or other property vested in such dissolved partnership shall, by operation of law, be vested in the partnership continuing the business without reversion or impairment and without further act or deed or other instrument of transfer or conveyance.



§ 14-8-38.2. Vesting of property of dissolved partnership prior to July 1, 1989

In every instance prior to July 1, 1989, where a partnership has been dissolved for any reason, either pursuant to the provisions of this chapter or the partnership agreement or otherwise, and the business is continued as a partnership, but no deed or other instrument of transfer or conveyance for any real property or other property to the partnership continuing the business has been duly executed and properly recorded, title to such real property or other property shall, by operation of law, be vested in such partnership continuing the business without reversion or impairment and in as valid and effectual a manner in every case as if a deed or other instrument of transfer or conveyance from such dissolved partnership to such partnership continuing the business had been duly executed and properly recorded.



§ 14-8-39. Rescission of partnership agreement following fraud or misrepresentation

Where a partnership agreement is rescinded on the ground of the fraud or misrepresentation of one of the parties thereto the party entitled to rescind is, without prejudice to any other right, entitled:

(1) To a lien on, or a right of retention of, the surplus of the partnership property after satisfying the partnership liabilities to third persons for any sum of money paid by him for the purchase of an interest in the partnership and for any capital or advances contributed by him;

(2) To stand, after all liabilities to third persons have been satisfied, in the place of the creditors of the partnership for any payments made by him in respect of the partnership liabilities; and

(3) To be indemnified by the person guilty of the fraud or making the representation against all debts and liabilities of the partnership.



§ 14-8-40. Settlement of accounts between partners after dissolution

In settling accounts between the partners after dissolution, the following rules shall be observed, subject to any agreement to the contrary:

(1) The assets of the partnership are:

(A) The partnership property;

(B) The contributions of the partners specified in paragraph (4) of this Code section;

(2) The liabilities of the partnership shall rank in order of payment, as follows:

(A) Those owing to creditors other than partners;

(B) Those owing to partners other than for capital and profits;

(C) Those owing to partners in respect of capital;

(D) Those owing to partners in respect of profits;

(3) The assets shall be applied in the order of their declaration in paragraph (1) of this Code section to the satisfaction of the liabilities;

(4) Except as provided in subsection (b) of Code Section 14-8-15:

(A) The partners shall contribute, as provided by paragraph (1) of Code Section 14-8-18, the amount necessary to satisfy the liabilities; and

(B) If any, but not all, of the partners are insolvent, or, not being subject to process, refuse to contribute, the other partners shall contribute their share of the liabilities, and, in the relative proportions in which they share the profits, the additional amount necessary to pay the liabilities;

(5) An assignee for the benefit of creditors or any person appointed by the court shall have the right to enforce the contributions specified in paragraph (4) of this Code section;

(6) Any partner or his legal representative shall have the right to enforce the contributions specified in paragraph (4) of this Code section, to the extent of the amount which he has paid in excess of his share of the liability;

(7) The individual property of a deceased partner shall be liable for the contributions specified in paragraph (4) of this Code section;

(8) When partnership property and the individual properties of the partners are in possession of a court for distribution, partnership creditors shall have priority on partnership property and separate creditors on individual property, subject to the rights of lien or secured creditors;

(9) Where a partner has become bankrupt or his estate is insolvent the claims against his separate property shall rank in the following order:

(A) Those owing to separate creditors;

(B) Those owing to partnership creditors;

(C) Those owing to partners by way of contribution.



§ 14-8-41. Relations with creditors following withdrawal, expulsion, or death of existing partners or assignment of partnership rights to third parties

(a) When any partner withdraws, is expelled, or dies and the business of the dissolved partnership is continued by one or more of the partners, either alone or with others, without liquidation of the partnership affairs, creditors of the first or dissolved partnership are also creditors of the person or partnership continuing the business.

(b) When all the partners or their representatives assign their rights in partnership property to one or more third persons who promise to pay the debts and who continue the business of the dissolved partnership, creditors of the dissolved partnership are also creditors of the person or partnership continuing the business.

(c) The liability of a third person becoming a partner in the partnership continuing the business, under this Code section, to the creditors of the dissolved partnership shall be satisfied out of partnership property only.

(d) When the business of a partnership after dissolution is continued under any conditions set forth in this Code section the creditors of the dissolved partnership, as against the separate creditors of the withdrawing or deceased partner or the representative of the deceased partner, have a prior right to any claim of the withdrawn partner or the representative of the deceased partner against the person or partnership continuing the business, on account of the withdrawn or deceased partner's interest in the dissolved partnership or on account of any consideration promised for such interest or for his right in partnership property.

(e) Nothing in this Code section shall be held to modify any right of creditors to set aside any assignment on the ground of fraud.

(f) The use by the person or partnership continuing the business of the partnership name, or the name of a deceased partner as part thereof, shall not of itself make the individual property of the deceased partner liable for any debts contracted by such person or partnership.



§ 14-8-42. Continuation of business after withdrawal or death of a partner

When any partner withdraws or dies, and the business is continued under any of the conditions set forth in subsection (a) of Code Section 14-8-41 or paragraph (2) of subsection (b) of Code Section 14-8-38, without any settlement of accounts as between the withdrawn partner or the legal representative of the estate of a deceased partner and the persons or partnership continuing the business, unless otherwise agreed:

(1) Such persons or partnership shall obtain the discharge of the withdrawn partner or the legal representative of the estate of the deceased partner, or appropriately hold him harmless from all present or future partnership liabilities, and shall ascertain the value of his interest at the date of dissolution; and

(2) The withdrawn partner or legal representative of the estate of the deceased partner shall receive as an ordinary creditor an amount equal to the value of his interest in the dissolved partnership with interest, or, at his option, in lieu of interest, the profits attributable to the use of his right in the property of the dissolved partnership, provided that the creditors of the dissolved partnership as against the separate creditors, or the representative of the withdrawn or deceased partner, shall have priority on any claim arising under this Code section, as provided by subsection (d) of Code Section 14-8-41.



§ 14-8-43. Rights of partners to accounting of interest in partnership upon dissolution

The right to an account of his interest shall accrue to any partner, his assignee, or his legal representative, as against the winding up partners or the surviving partners or the person or partnership continuing the business, at the date of dissolution, in the absence of any agreement to the contrary.



§ 14-8-44. Law governing foreign limited liability partnership

(a) The laws of the jurisdiction under which a foreign limited liability partnership is organized govern its organization and internal affairs and the liability of its partners, regardless of whether the foreign limited liability partnership procured or should have procured a certificate of authority under this chapter.

(b) A foreign limited liability partnership may not be denied a certificate of authority by reason of any difference between the laws of the jurisdiction under which the foreign limited liability partnership is organized and the laws of this state.



§ 14-8-45. Certificate of authority requirement for foreign limited liability partnerships; contents of application for certificate; activities not constituting transacting business in state

(a) A foreign limited liability partnership transacting business in this state shall procure a certificate of authority to do so from the Secretary of State. In order to procure a certificate of authority to transact business in this state, a foreign limited liability partnership shall submit to the Secretary of State an application for a certificate of authority as a foreign limited liability partnership, signed by a person duly authorized to sign such instruments by the laws of the jurisdiction under which the foreign limited liability partnership is organized, setting forth:

(1) The name of the foreign limited liability partnership and, if different, the name under which it proposes to qualify and transact business in this state;

(2) The name of the jurisdiction under whose laws it is organized;

(3) Its date of organization and period of duration;

(4) The street address and county of its registered office in this state and the name of its registered agent at that office;

(5) A statement that the Secretary of State is appointed the agent of the foreign limited liability partnership for service of process if no agent has been appointed under subsection (a) of Code Section 14-8-46 or, if appointed, the agent's authority has been revoked or the agent cannot be found or served by the exercise of reasonable diligence;

(6) The address of the office required to be maintained in the jurisdiction of its organization by the laws of that jurisdiction or, if no such office is required, its principal office;

(7) The address of the office at which is kept a list of the names and addresses of its partners, together with an undertaking by it to keep those records until its registration in this state is canceled or revoked; and

(8) The name and a business address of a partner who has substantial responsibility for managing its business activities.

(b) Without excluding other activities which may not constitute transacting business in this state, a foreign limited liability partnership shall not be considered to be transacting business in this state, for the purpose of qualification under this chapter, solely by reason of carrying on in this state any one or more of the following activities:

(1) Maintaining or defending any action or administrative or arbitration proceeding or effecting the settlement thereof or the settlement of claims or disputes;

(2) Holding meetings of its partners or carrying on other activities concerning its internal affairs;

(3) Maintaining bank accounts, share accounts in savings and loan associations, custodial or agency arrangements with a bank or trust partnership, or stock or bond brokerage accounts;

(4) Maintaining offices or agencies for the transfer, exchange, and registration of partnership interests in it or appointing and maintaining trustees or depositaries with relation to such interests;

(5) Effecting sales through independent contractors;

(6) Soliciting or procuring orders, whether by mail or through employees or agents or otherwise, where such orders require acceptance outside this state before becoming binding contracts and where such contracts do not involve any local performance other than delivery and installation;

(7) Making loans or creating or acquiring evidences of debt, mortgages, or liens on real or personal property or recording the same;

(8) Securing or collecting debts or enforcing any rights in property securing the same;

(9) Effecting transactions in interstate or foreign commerce;

(10) Owning or controlling another entity organized under the laws of, or transacting business within, this state;

(11) Conducting an isolated transaction not in the course of a number of repeated transactions of like nature; or

(12) Serving as trustee, executor, administrator, or guardian or, in like fiduciary capacity, where permitted so to serve by the laws of this state.

(c) The list of activities in subsection (b) of this Code section is not exhaustive.

(d) This Code section shall not be deemed to establish a standard for activities that may subject a foreign limited liability partnership to taxation or to service of process under any of the laws of this state.



§ 14-8-46. Registered office and registered agent required for foreign limited liability partnership; Secretary of State as agent for service of process; venue

(a) Each foreign limited liability partnership that is required to procure a certificate of authority to do business in this state shall continuously maintain in this state a registered office and a registered agent at such registered office for service of process on the foreign limited liability partnership.

(b) A registered agent must be an individual resident of this state, a domestic corporation, professional corporation, or limited liability company, or a foreign corporation or limited liability company authorized to do business in this state.

(c) A foreign limited liability partnership may change its registered office or its registered agent, or both, by indicating any such change on its annual registration statement filed pursuant to Code Section 14-8-56 or by executing and delivering to the Secretary of State for filing a statement setting forth:

(1) The name of the foreign limited liability partnership;

(2) The street address and county of its then registered office;

(3) If the address of its registered office is to be changed, the new street address and county of the registered office;

(4) The name of its then registered agent; and

(5) If its registered agent is to be changed, the name of its successor registered agent.

(d) If the Secretary of State finds that such statement conforms to subsection (c) of this Code section, the Secretary of State shall file such statement in his or her office; and upon such filing, the change of address of the registered office or the change of the registered agent, or both, as the case may be, shall become effective.

(e) A registered agent of a foreign limited liability partnership may resign as such agent upon filing a written notice thereof with the Secretary of State. The appointment of such agent shall terminate upon the expiration of 30 days after receipt of such notice by the Secretary of State. There shall be attached to such notice an affidavit of such agent, if an individual, or of an officer thereof, if a corporation, that at least ten days prior to the date of filing such notice a written notice of the agent's intention to resign was mailed to the person, and at the address, indicated in its most recently filed annual registration statement pursuant to paragraph (5) of subsection (a) of Code Section 14-8-56, or, if no annual registration statement has been filed, in its application for a certificate of authority to transact business pursuant to paragraph (8) of subsection (a) of Code Section 14-8-45. Upon such resignation becoming effective, the address of the office of the resigned registered agent shall no longer be the address of the registered office of the foreign limited liability partnership.

(f) A registered agent may change the agent's office and the address of the registered office of any foreign limited liability partnership of which the agent is the registered agent to another place within this state by filing a statement as required in subsection (c) of this Code section, except that it need be signed only by the registered agent and need not be responsive to paragraph (5) of subsection (c) of this Code section and must recite that a copy of the statement has been mailed to the person, and at the address, indicated in its most recently filed annual registration statement pursuant to paragraph (5) of subsection (a) of Code Section 14-8-56, or, if no annual registration statement has been filed, in its application for a certificate of authority to transact business pursuant to paragraph (8) of subsection (a) of Code Section 14-8-45.

(g) The registered agent of one or more foreign limited liability companies may resign and appoint a successor registered agent by filing a statement with the Secretary of State stating that the agent resigns and stating the name, street address, and county of the office of the successor registered agent. There shall be attached to such statement a statement executed by each affected foreign limited liability partnership ratifying and approving such change of registered agent. Upon such filing, the successor registered agent shall become the registered agent of each such foreign limited liability partnership as has ratified and approved such substitution, and the successor registered agent's office, as stated in such statement, shall become the registered office in this state of each such foreign limited liability partnership. The Secretary of State shall furnish to the successor registered agent a certified copy of the statement of resignation.

(h) The registered agent of a foreign limited liability partnership authorized to transact business in this state is an agent of the foreign limited liability partnership on whom may be served any process, notice, or demand required or permitted by law to be served on the foreign limited liability partnership.

(i) Whenever a foreign limited liability partnership required to procure a certificate of authority to do business in this state shall fail to appoint or maintain a registered agent in this state, or whenever its registered agent cannot with reasonable diligence be found at the registered office, the Secretary of State shall be an agent of such foreign limited liability partnership upon whom any process, notice, or demand may be served. Service on the Secretary of State of any such process, notice, or demand shall be made by delivering to and leaving with the Secretary of State or with any persons designated by the Secretary of State to receive such service a copy of such process, notice, or demand. The plaintiff or his or her attorney shall certify in writing to the Secretary of State that the foreign limited liability partnership failed either to maintain a registered office or appoint a registered agent in this state and that he or she has forwarded by registered mail or statutory overnight delivery such process, service, or demand to the last registered agent at the last registered office listed on the records of the Secretary of State and that service cannot be effected at such office.

(j) The Secretary of State shall keep a record of all processes, notices, and demands served upon him or her under this Code section and shall record therein the time of such service and his or her action with reference thereto.

(k) This Code section does not prescribe the only means, or necessarily the required means, of serving any process, notice, or demand required or permitted by law to be served on a foreign limited liability partnership.

(l) Venue in proceedings against a foreign limited liability partnership shall be determined in accordance with the pertinent constitutional and statutory provisions of this state in effect on July 1, 1994, or thereafter. For purposes of determining venue, the residence of each foreign limited liability partnership authorized to transact business in this state shall be determined in accordance with Code Section 14-2-510 as though such foreign limited liability partnership were a foreign corporation.



§ 14-8-47. Issuance of certificate of authority to foreign limited liability partnership

(a) If the Secretary of State finds that an application for a certificate of authority conforms to law and all requisite fees and any penalty due pursuant to Code Section 14-8-52 have been paid, the Secretary of State shall:

(1) Stamp or otherwise endorse his or her official title and the date and time of receipt on the application;

(2) File in his or her office a copy of the application; and

(3) Issue a certificate of authority to transact business in this state.

(b) The certificate of authority must be returned to the person who filed the application or such person's representative.

(c) If the certificate of authority is issued by the Secretary of State, a foreign limited liability partnership shall be deemed authorized to transact business in this state from the time of filing its application for the certificate of authority.



§ 14-8-48. Name of foreign limited liability partnership

(a) A foreign limited liability partnership may apply for a certificate of authority with the Secretary of State under any name, whether or not it is the name under which it is registered in its jurisdiction of organization; provided, however, that such name:

(1) Must contain the words "limited liability partnership" or "limited liability limited partnership" (it being permitted to abbreviate the word "limited" as "ltd.") or the abbreviation "L.L.P." or "L.L.L.P." or the designation "LLP" or "LLLP";

(2) Must be distinguishable on the records of the Secretary of State from the name of any corporation, nonprofit corporation, limited partnership, foreign limited liability partnership, professional corporation, professional association, limited liability company, or limited liability partnership on file with the Secretary of State pursuant to this title; and

(3) May not contain any words indicating that the business is organized other than as a limited liability partnership.

(b) Whenever a foreign limited liability partnership is unable to procure a certificate of authority to transact business in this state because its name does not comply with paragraph (2) of subsection (a) of this Code section, it may nonetheless apply for authority to transact business in this state by adding in parentheses to its name in such application a word, abbreviation, or other distinctive and distinguishing element such as the name of the jurisdiction where it is organized. If in the judgment of the Secretary of State the name of the foreign limited liability partnership with such addition would comply with subsection (a) of this Code section, subsection (a) of this Code section shall not be a bar to the issuance to such foreign limited liability partnership of a certificate of authority to transact business in this state. In such case, any such certificate issued to such foreign limited liability partnership shall be issued in its name with such additions, and the foreign limited liability partnership shall use such name with such additions in all its dealings with the Secretary of State.



§ 14-8-49. Change of name of foreign limited liability partnership

A foreign limited liability partnership authorized to transact business in this state must procure an amended certificate of authority from the Secretary of State if it changes its name or its jurisdiction of organization. The requirements of Code Sections 14-8-45 and 14-8-47 for procuring an original certificate of authority shall apply to procuring an amended certificate under this Code section.



§ 14-8-50. Withdrawal of foreign limited liability partnership from state

(a) A foreign limited liability partnership authorized to transact business in this state may not withdraw from this state until it obtains a certificate of withdrawal from the Secretary of State.

(b) A foreign limited liability partnership authorized to transact business in this state may apply for a certificate of withdrawal by delivering to the Secretary of State for filing an application that sets forth:

(1) The name of the foreign limited liability partnership and the name of the jurisdiction under whose laws it is organized;

(2) That it is not transacting business in this state and that it surrenders its authority to transact business in this state;

(3) That it revokes the authority of its registered agent to accept service on its behalf and appoints the Secretary of State as its agent for service of process in any proceeding based on a cause of action arising during the time it was authorized to transact business in this state;

(4) A mailing address to which a copy of any process served on the Secretary of State pursuant to paragraph (3) of this subsection may be mailed under subsection (c) of this Code section; and

(5) A commitment to notify the Secretary of State in the future of any change in the mailing address provided pursuant to paragraph (4) of this subsection.

(c) After the withdrawal of the foreign limited liability partnership is effective, service of process on the Secretary of State under this Code section is service on the foreign limited liability partnership. Any party that serves process on the Secretary of State in accordance with this subsection shall also mail a copy of the process to the foreign limited liability partnership at the mailing address provided pursuant to subsection (b) of this Code section.



§ 14-8-51. Grounds for revocation of certificate of authority of foreign limited liability partnership

The Secretary of State may commence a proceeding under Code Section 14-8-52 to revoke the certificate of authority of a foreign limited liability partnership authorized to transact business in this state if:

(1) The foreign limited liability partnership does not deliver its annual registration to the Secretary of State within 60 days after it is due;

(2) The foreign limited liability partnership does not pay within 60 days after they are due any fees, taxes, or penalties imposed by this chapter or other law;

(3) The foreign limited liability partnership is without a registered agent or registered office in this state for 60 days or more;

(4) The foreign limited liability partnership does not inform the Secretary of State under Code Section 14-8-46 that its registered agent or registered office has changed, that its registered agent has resigned, or that its registered office has been discontinued within 60 days of the change, resignation, or discontinuation;

(5) A partner or agent of the foreign limited liability partnership signed a document such person knew was false in a material respect with intent that the document be delivered to the Secretary of State for filing; or

(6) The Secretary of State receives a duly authenticated certificate from the secretary of state or other official having custody of records in the jurisdiction under whose law the foreign limited liability partnership is organized stating that it has been dissolved, terminated, or disappeared as a result of a merger.



§ 14-8-52. Procedure for revocation of certificate of authority of foreign limited liability partnership

(a) If the Secretary of State determines that one or more grounds exist under Code Section 14-8-51 for revocation of a certificate of authority, the Secretary of State shall provide the foreign limited liability partnership with written notice of such determination by mailing a copy of the notice, first-class mail, to the person and at the address indicated in its most recently filed annual registration statement pursuant to paragraph (5) of subsection (a) of Code Section 14-8-56 or, if no annual registration statement has been filed, in its application for a certificate of authority to transact business pursuant to paragraph (8) of subsection (a) of Code Section 14-8-45 or to the registered agent.

(b) If the foreign limited liability partnership does not correct each ground for revocation or demonstrate to the reasonable satisfaction of the Secretary of State that each ground determined by the Secretary of State does not exist within 60 days after the notice is provided to the foreign limited liability partnership, the Secretary of State may revoke the foreign limited liability partnership's certificate of authority by signing a certificate of revocation that recites the ground or grounds for revocation and its effective date.

(c) The authority of a foreign limited liability partnership to transact business in this state ceases on the date shown on the certificate revoking its certificate of authority.

(d) The Secretary of State's revocation of a foreign limited liability partnership's certificate of authority appoints the Secretary of State as the foreign limited liability partnership's agent for service of process in any proceeding based on a cause of action which arose during the time the foreign limited liability partnership was authorized to transact business in this state. Service of process on the Secretary of State under this subsection is service on the foreign limited liability partnership. Any party that serves process on the Secretary of State shall also mail a copy of the process to the person and at the address indicated in its most recently filed annual registration statement pursuant to paragraph (5) of subsection (a) of Code Section 14-8-56 or, if no annual registration statement has been filed, in its application for a certificate of authority to transact business pursuant to paragraph (8) of subsection (a) of Code Section 14-8-45 or to the registered agent. This subsection does not prescribe the only means, or necessarily the required means, of serving any process, notice, or demand required or permitted by law to be served on a foreign limited liability partnership.

(e) Revocation of a foreign limited liability partnership's certificate of authority does not terminate the authority of the registered agent of the foreign limited liability partnership.



§ 14-8-53. Appeal from revocation of certificate of authority by foreign limited liability partnership

(a) A foreign limited liability partnership may appeal the Secretary of State's revocation of its certificate of authority to the Superior Court of Fulton County within 30 days after service of the certificate of revocation is perfected under Code Section 14-8-52. The foreign limited liability partnership appeals by petitioning the court to set aside the revocation and attaching to the petition copies of its certificate of authority and the Secretary of State's certificate of revocation.

(b) The court may summarily order the Secretary of State to reinstate the certificate of authority or may take any other action the court considers appropriate.

(c) The court's final decision may be appealed as in other civil proceedings.



§ 14-8-54. Transaction of business without certificate of authority by foreign limited liability partnership

(a) A foreign limited liability partnership transacting business in this state may not maintain an action, suit, or proceeding in a court of this state until it is authorized to transact business in this state.

(b) The failure of a foreign limited liability partnership to procure a certificate of authority does not impair the validity of any contract or act of the foreign limited liability partnership or prevent the foreign limited liability partnership from defending any action, suit, or proceeding in any court of this state.

(c) A foreign limited liability partnership that transacts business in this state without registering as required by this chapter shall be liable to the state:

(1) For all fees which would have been imposed by this chapter upon such foreign limited liability partnership had it registered as required by this chapter; and

(2) If it has not been authorized to transact business in this state within 30 days after the first day on which it transacts business in this state, for a penalty of $500.00 for each year or part thereof during which it so transacts business.



§ 14-8-55. Action to restrain foreign limited liability partnership from transacting business in state

The Attorney General may maintain an action to restrain a foreign limited liability partnership from transacting business in this state in violation of this chapter.



§ 14-8-56. Annual registration of foreign limited liability partnership

(a) Each foreign limited liability partnership authorized to transact business in this state shall deliver to the Secretary of State for filing an annual registration that sets forth:

(1) The name of the foreign limited liability partnership and the jurisdiction under whose laws it is organized;

(2) The street address and county of its registered office in this state and the name of its registered agent at that office;

(3) The address of the office it is required to maintain in the jurisdiction of its organization by the laws of that jurisdiction or, if no such office is required to be maintained, of its principal office;

(4) The address of the office at which is kept a list of the names and addresses of the partners and other owners of the foreign limited liability partnership;

(5) The name and a business address of a partner who has substantial responsibility for managing the business activities of the foreign limited liability partnership; and

(6) Any additional information that is necessary to enable the Secretary of State to carry out the provisions of this chapter.

(b) Information in the annual registration must be current as of the date the annual registration is executed on behalf of the foreign limited liability partnership.

(c) The first annual registration must be delivered to the Secretary of State between January 1 and April 1, or such other date as the Secretary of State may specify by rules or regulations, of the year following the calendar year in which the foreign limited liability partnership was authorized to transact business in this state. Subsequent annual registrations must be delivered to the Secretary of State between January 1 and April 1, or such other date as the Secretary of State may specify by rules or regulations, of the following calendar years.

(d) If an annual registration does not contain the information required by this Code section, the Secretary of State shall promptly notify the reporting foreign limited liability partnership in writing and return the report to it for correction. If the report is corrected to contain the information required by this Code section and delivered to the Secretary of State within 30 days after the effective date of notice, it is deemed to be timely filed.



§ 14-8-57. Filing fees pertaining to foreign limited liability partnerships

The Secretary of State shall collect the following fees and penalties when the documents described below are delivered to the Secretary of State for filing pursuant to the chapter:

Document Fee

-------- ---

(1) Application for certificate of authority to transact business $ 200.00

(2) Statement of change of registered office or registered agent 20.00

.... $5.00 per foreign limited liability partnership, but not less

than

(3) Registered agent's statement of resignation pursuant to No fee

subsection (e) of Code Section 14-8-46

(4) Annual registration 25.00

(5) Penalty for late filing of annual registration 25.00

(6) Application of withdrawal No fee

(7) Any other document required or permitted to be filed by this 20.00

chapter



§ 14-8-58. Administrative power of Secretary of State pertaining to foreign limited liability partnership laws

The Secretary of State shall have the power and authority reasonably necessary to enable him or her to administer this chapter efficiently and to perform the duties imposed upon him or her pursuant to this chapter, including, without limitation, the power and authority to employ from time to time such additional personnel as in his or her judgment are required for such purposes.



§ 14-8-59. Rules and regulations pertaining to foreign limited liability partnerships

The Secretary of State may promulgate such rules and regulations, not inconsistent with the provisions of this chapter, which are incidental to and necessary for the implementation and enforcement of such provisions of this chapter as are administered by the Secretary of State. Such rules and regulations shall be promulgated in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 14-8-60. Effect of Secretary of State's filing of documents pertaining to foreign limited liability partnerships

The Secretary of State's duty to file documents under this chapter is ministerial. The Secretary of State's filing or refusing to file a document does not:

(1) Affect the validity or invalidity of the document in whole or part;

(2) Relate to the correctness or incorrectness of information contained in the document; or

(3) Create a presumption that the document is valid or invalid or that information contained in the document is correct or incorrect.



§ 14-8-61. Effective date of laws governing foreign limited liability partnership

Code Sections 14-8-44 through 14-8-60 and this Code section shall become effective on July 1, 1994, and shall govern all foreign limited liability partnerships transacting business in this state on or after July 1, 1994.



§ 14-8-62. Limited liability partnership election; recording; fees; contents; procedures and effect; cancellation; dissolution of partnership; amendment of certificate to comply with name requirements.

(a) To become and to continue as a limited liability partnership, a partnership shall record in the office of the clerk of the superior court of any county in which the partnership has an office a limited liability partnership election. Such election shall be recorded by such clerk in a book to be kept for that purpose, which may be the book in which are recorded statements of partnership recorded pursuant to Code Section 14-8-10.1, and open to public inspection. As a prerequisite to such filing, the clerk of each such registry may collect a fee in the amount of the fee then allowed for the filing of statements of partnership. A limited liability partnership election shall state:

(1) The name of the partnership, which must comply with Code Section 14-8-63;

(2) The business, profession, or other activity in which the partnership engages;

(3) That the partnership thereby elects to be a limited liability partnership;

(4) That such election has been duly authorized; and

(5) Any other matters the partnership determines to include therein.

(b) Subject to any contrary agreement among the partners, the election shall be executed by a majority of the partners or by one or more partners authorized to execute an election.

(c) A partnership becomes a limited liability partnership at the time of the recording of the election or at such later date or time, if any, as is stated in the election and continues to be a limited liability partnership until a cancellation of limited liability partnership election, which states that it has been duly authorized, is:

(1) Subject to any contrary agreement among the partners, executed by a majority of the partners or by one or more partners authorized to execute such a cancellation; and

(2) Recorded in the office of the clerk of the superior court of each county in which the partnership recorded a limited liability partnership election.

(d) The status of a partnership as a limited liability partnership shall not be affected by changes, after the recording of a limited liability partnership election, in the information stated in the election.

(e) The fact that a limited liability partnership election has been recorded as required by this Code section is notice that the partnership is a limited liability partnership.

(f) If a limited liability partnership is dissolved and its business continued without liquidation of the partnership's affairs, the new partnership shall succeed to the old partnership's election to become a limited liability partnership and shall continue to be a limited liability partnership until cancellation of such election.

(g) A limited partnership organizing under or subject to Chapter 9 of this title may become and continue as a limited liability partnership if its certificate of limited partnership specifies a name which complies with subsection (b) of Code Section 14-8-63 and otherwise complies with the name requirements of Code Section 14-9-102 and includes in its certificate of limited partnership a statement that the limited partnership is a limited liability partnership. Subject to any contrary agreement among the partners, an amendment to become a limited liability partnership by an existing limited partnership shall be approved by all of the partners. A limited partnership becomes a limited liability partnership at the time its certificate which complies with the foregoing provisions of this subsection becomes effective and continues to be a limited liability partnership until its certificate of limited partnership is amended to remove the statement that such limited partnership is a limited liability partnership and so that its name no longer contains the words "limited liability limited partnership," or the abbreviation "L.L.L.P.," or the designation "LLLP." The fact that the certificate of limited partnership of a limited partnership has been amended as set forth in this subsection is notice that the limited partnership is a limited liability partnership. If a limited partnership that is a limited liability partnership is dissolved and its business continued without liquidation of the limited partnership's affairs, the new limited partnership shall continue to be a limited liability partnership until its certificate of limited partnership is amended as provided in this subsection. A limited partnership that becomes a limited liability partnership pursuant to this subsection shall otherwise remain subject to Chapter 9 of this title, including, without limitation, the annual registration provisions of Code Section 14-9-206.5.



§ 14-8-63. Name of limited liability partnership

(a) Except as provided in subsection (b) of this Code section, the name of a limited liability partnership shall contain the words "limited liability partnership," it being permitted to abbreviate the word "limited" as "ltd.," or the abbreviation "L.L.P." or the designation "LLP" as the last words or letters of its name.

(b) The name of a limited partnership that is a limited liability partnership shall contain the words "limited liability limited partnership," it being permitted to abbreviate the word "limited" as "ltd.," or the abbreviation "L.L.L.P." or the designation "LLLP" as the last words or letters of its name.



§ 14-8-64. Recognition of limited liability partnership outside state; internal affairs of partnerships governed by state law

(a) A partnership, including a limited liability partnership, formed and existing under this chapter, may conduct its business, carry on its operations, and have and exercise the powers granted by this chapter in any state, territory, district, or possession of the United States or in any foreign country. It is the intent of this state that the legal existence of limited liability partnerships be recognized outside the boundaries of this state.

(b) It is the policy of this state that the internal affairs of partnerships, including limited liability partnerships, formed and existing under this chapter, including the liability of partners for debts, obligations, and liabilities of partnerships, shall be subject to and governed by the laws of this state.






Chapter 9 - Revised Uniform Limited Partnership Act

Article 1 - General Provisions

§ 14-9-100. Short title

This chapter may be cited as the "Georgia Revised Uniform Limited Partnership Act."



§ 14-9-101. Definitions

As used in this chapter, unless the context of a provision of this chapter otherwise requires or unless otherwise defined in the partnership agreement:

(1) "Certificate of limited partnership" means the certificate referred to in Code Section 14-9-201, and such certificate as amended or restated.

(2) "Contribution" means a contribution to the capital of a limited partnership authorized by Code Section 14-9-501.

(2.1) "Electronic transmission" or "electronically transmitted" means any process of communication not directly involving the physical transfer of paper that is suitable for the retention, retrieval, and reproduction of information by the recipient.

(3) "Event of withdrawal of a general partner" means an event that causes a person to cease to be a general partner as provided in Code Section 14-9-602.

(3.1) "Foreign limited liability company" means a limited liability company formed under the laws of a jurisdiction other than this state.

(4) "Foreign limited partnership" means a partnership formed under the laws of another state and having as partners one or more general partners and one or more limited partners.

(5) "General partner" means a person who:

(A) Becomes a general partner upon the formation of a limited partnership in accordance with Code Section 14-9-201 or becomes a general partner in accordance with Code Section 14-9-401, is named in the certificate of limited partnership as a general partner and has not ceased to be a general partner pursuant to Code Section 14-9-602; or

(B) Is a general partner of a foreign limited partnership in accordance with the law of the state of organization.

(6) "Interest" means interest at the legal rate that applies when the percentage rate is not named in the contract as provided by Code Section 7-4-2 or any successor statute.

(6.1) "Limited liability company" means any limited liability company formed under Chapter 11 of this title.

(7) "Limited partner" means a person who:

(A) Has been admitted to a limited partnership as a limited partner in accordance with Code Section 14-9-301 and has not withdrawn as a limited partner pursuant to Code Section 14-9-603; or

(B) Is a limited partner in a foreign limited partnership in accordance with the law of the state of organization.

(8) "Limited partnership" and "domestic limited partnership" mean a partnership formed in accordance with Code Section 14-9-201 by two or more persons under the laws of this state and having one or more general partners and one or more limited partners.

(9) "Partner" means a limited partner or general partner of a limited partnership.

(10) "Partnership agreement" means an agreement, written or oral, of the partners of a limited partnership as to the affairs of the limited partnership and the conduct of its business.

(11) "Partnership interest" means a partner's share of the capital and profits and losses of a limited partnership, the right to receive distributions of partnership assets, and the right to receive any allocation of income, gain, loss, deduction, credit, or similar items.

(12) "Person" means an individual, corporation, business trust, estate, trust, partnership, association, joint venture, government, governmental subdivision or agency, or any other legal or commercial entity, or any person acting in a representative capacity.

(13) "State" means the District of Columbia or the Commonwealth of Puerto Rico or any state, territory, possession, or other jurisdiction of the United States.



§ 14-9-102. Partnership name

(a) The name of each limited partnership shall be as set forth in its certificate of limited partnership and:

(1) Must contain the words "limited partnership" or the abbreviation "L.P.";

(2) Must be distinguishable on the records of the Secretary of State from the name of any active limited partnership which is organized under this chapter or which has elected to adopt this chapter pursuant to subsection (b) of Code Section 14-9-1201; and any active foreign limited partnership having a certificate of authority in this state; and any corporation, professional corporation, or professional association on file with the Secretary of State pursuant to this title; and

(3) May not contain any words indicating that the business is organized other than as a limited partnership.

(b) If by reason of paragraph (1) or (3) of subsection (a) of this Code section a name would otherwise be unavailable to a limited partnership which files with the Secretary of State under the provisions of subsection (b) of Code Section 14-9-1201, such name shall nonetheless be available to such limited partnership, but such limited partnership shall be distinguished on the records of the Secretary of State by the Secretary of State's adding as necessary:

(1) "(L.P.)" to the name of the partnership on its records; and

(2) Adding to the name of such partnership on its records in parentheses the name of the county in which it was organized and, if necessary to distinguish multiple partnerships making such filings that were organized in the same county, by adding a numerical distinction to the county name. Such addition of a county name and numerical distinction to a limited partnership name by the Secretary of State shall be solely for the purpose of distinguishing limited partnerships on the files of the Secretary of State, shall not constitute a change in the name of the limited partnership, and shall have no effect whatsoever on the authority of the limited partnership to use its name.

(c) This chapter does not control the use of fictitious or trade names. Issuance of a name under this chapter means that the name is distinguishable for filing purposes on the records of the Secretary of State pursuant to paragraph (2) of subsection (a) of this Code section. Issuance of a limited partnership name does not affect the commercial availability of the name.



§ 14-9-103. Reservation of name

(a) A person may apply to reserve a name for the purpose of forming a limited partnership by paying the fee specified in Code Section 14-9-1101. If the Secretary of State finds that the limited partnership name applied for is available, he or she shall reserve the name for the applicant's use for 30 days or until the certificate of limited partnership is filed, whichever is sooner. If the Secretary of State finds that the name applied for is not distinguishable for filing purposes upon the records of the Secretary of State, he or she shall notify the applicant who may then submit another reservation request within ten days of the date of the rejection notice without payment of an additional reservation fee.

(b) Upon expiration of a name reservation after 30 days without the filing of a certificate of limited partnership, the name may again be reserved for another 30 day period by the same or another applicant under the same guidelines of subsection (a) of this Code section.

(c) A person who has in effect a name reservation under subsection (a) of this Code section may transfer the reservation to another person by delivering to the Secretary of State a signed notice of the transfer that states the name and address of the transferee.



§ 14-9-104. Registered office and agents

(a) Each limited partnership shall continuously maintain in this state:

(1) A registered office which may, but need not, be a place of its business in this state; and

(2) A registered agent for service of process on the limited partnership. The address of the business office of the registered agent shall be the same as the address of the registered office referred to in paragraph (1) of this subsection.

(b) An agent for service of process must be an individual resident of this state, a domestic corporation, professional corporation, or limited liability company, or a foreign corporation or limited liability company authorized to transact business in this state.

(c) A limited partnership may change its registered office or its registered agent by filing an amendment to its annual registration setting forth:

(1) The name of the limited partnership;

(2) The address of its then registered office;

(3) If the address of its registered office is to be changed, the new address of the registered office;

(4) The name or names of its then registered agent or agents;

(5) If its registered agent or agents are to be changed, the name or names of its successor registered agent or agents and the written consent of each successor agent to his or her or its appointment; and

(6) That the address of its registered office and the address of the business office of its registered agent or agents, as changed, will be identical.

(d) If the Secretary of State finds that such statement conforms to subsection (a) of this Code section, he or she shall file such statement in his or her office; and upon such filing the change of address of the registered office or the change of the registered agent or agents, or both, as the case may be, shall become effective.

(e) Any registered agent of a limited partnership may resign as such agent upon filing a written notice thereof with the Secretary of State. The appointment of such agent shall terminate upon the expiration of 30 days after receipt of such notice by the Secretary of State. There shall be attached to such notice an affidavit of such agent, if an individual, or of an officer thereof, if a corporation, that at least ten days prior to the date of filing such notice a written notice of the agent's intention to resign was mailed or delivered to the limited partnership for which such agent is acting. Upon such resignation becoming effective, the address of the business office of the resigned registered agent shall no longer be the address of the registered office of the limited partnership.

(f) A registered agent may change his or her or its business address and the address of the registered office of any limited partnership of which he or she or it is a registered agent to another place within this state by filing a statement as required in subsection (c) of this Code section, except that it need be signed only by the registered agent and need not be responsive to paragraph (5) of subsection (c) of this Code section and must recite that a copy of the statement has been mailed or delivered to a representative or agent of each such limited partnership other than the notifying registered agent.

(g) Whenever a limited partnership shall fail to appoint or maintain a registered agent in this state, or whenever its registered agent cannot with reasonable diligence be found at the registered office, then the Secretary of State shall be an agent of such limited partnership upon whom any process, notice, or demand may be served. Service on the Secretary of State of any such process, notice, or demand shall be made by delivering to and leaving with him or her or with any other person or persons designated by the Secretary of State to receive such service a copy of such process, notice, or demand. The plaintiff or his or her attorney shall certify in writing to the Secretary of State that he or she has forwarded by registered mail or statutory overnight delivery such process, service, or demand to the last registered office or agent listed on the records of the Secretary of State, that service cannot be effected at such office, and that it therefore appears that the limited partnership has failed either to maintain a registered office or appoint a registered agent in this state. Any such service by certification to the Secretary of State shall be answerable in not more than 30 days. The provisions of this subsection may be used notwithstanding any inconsistent provisions of Chapter 11 of Title 9.

(h) The Secretary of State shall keep a record of all processes, notices, and demands served upon him or her under this Code section and shall record therein the time of such service and his or her action with reference thereto.



§ 14-9-105. Records to be kept

(a) The general partners shall cause the limited partnership to keep the following:

(1) A current list of the full name and last known business address of each partner, separately identifying in alphabetical order the general partners and the limited partners;

(2) A copy of the certificate of limited partnership, all certificates of amendment thereto, and all certificates of merger filed in mergers of which the limited partnership was the surviving partnership, together with executed copies of any powers of attorney pursuant to which any certificate has been executed;

(3) Copies of the limited partnership's federal, state, and local income tax returns and reports, if any, for the four most recent years;

(4) Copies of any then effective written partnership agreements, merger agreements in connection with mergers of which the limited partnership was the surviving partnership, and of any annual financial statements of the limited partnership for the four most recent years; and

(5) Unless contained in a written partnership agreement, a writing or writings setting out:

(A) The cash and property contributed by each partner to the capital of the partnership; and

(B) The cash and property to be contributed by each partner to the capital of the partnership and terms upon which such contributions are to be made.

(b) The general partners shall make available records kept under this Code section in accordance with Code Section 14-9-305.



§ 14-9-106. Authorized activity; acquisition or conveyance of interest in real property

(a) A limited partnership may engage in any activity except to the extent provided by law or in the partnership agreement.

(b) Any estate in real property may be acquired in the name of a domestic limited partnership or of a foreign limited partnership (whether or not such foreign limited partnership has procured, or is required under the provisions of Code Section 14-9-902 to procure, a certificate of authority to transact business in this state), and title to any estate so acquired shall vest in the domestic or foreign limited partnership itself rather than in the partners individually. The specification of this power shall not be construed to limit any other power which such domestic or foreign limited partnership may possess.

(c) Instruments executed by a domestic or foreign limited partnership conveying an interest in real property located in this state, when signed on behalf of such limited partnership by a person purporting to be a general partner of such limited partnership, shall be presumed to have been duly authorized by and binding upon such limited partnership unless contrary limitations on the authority of the general partner are set forth in the certificate of limited partnership and a copy of the certificate of limited partnership certified by the Secretary of State is filed in the office of the clerk of the superior court of the county where the real property is located and recorded in the book kept by such clerk for statements of partnership pursuant to Code Section 14-8-10.1.



§ 14-9-107. Business transactions of partner with partnership

Except as provided in the partnership agreement, a partner may lend money to and transact other business with the limited partnership and, subject to other applicable law, has the same rights and obligations with respect thereto as a person who is not a partner.



§ 14-9-108. Indemnification of partners or other persons; expansion, restriction, or elimination of partner's duties and liabilities in partnership agreement

(a) Subject to any limitations expressly set forth in the partnership agreement, a limited partnership may, and shall have the power to, indemnify and hold harmless any partner or other person from and against any and all claims and demands whatsoever, provided that the partnership shall not indemnify any person:

(1) For intentional misconduct or a knowing violation of law; or

(2) For any transaction for which the person received a personal benefit in violation or breach of any provision of the partnership agreement.

This Code section shall govern limited partnerships to the exclusion of paragraph (2) of Code Section 14-8-18.

(b) To the extent that, at law or in equity, a partner has duties including but not limited to fiduciary duties and liabilities relating thereto to a limited partnership or another partner:

(1) The partner's duties and liabilities may be expanded, restricted, or eliminated by provisions in the partnership agreement; provided, however, that no such provision shall eliminate or limit the liability of a partner for intentional misconduct or a knowing violation of law or for any transaction for which the partner received a personal benefit in violation or breach of any provision of the partnership agreement; and

(2) The partner shall have no liability to the limited partnership or to any other partner for his or her good faith reliance on the provisions of the partnership agreement, including, without limitation, provisions thereof that relate to the scope of duties including but not limited to fiduciary duties of partners.



§ 14-9-109. Evidence of filing

A certificate attached to a copy of a document or electronic transmission filed by the Secretary of State, bearing his or her signature, which may be in facsimile, and the printed or embossed seal of this state, or its electronic equivalent, is prima-facie evidence that the original document has been filed with the Secretary of State.






Article 2 - Formation, Amendment, Cancellation, Merger

§ 14-9-201. Certificate of limited partnership

(a) In order to form a limited partnership, a certificate of limited partnership must be executed and filed in the office of the Secretary of State. The certificate must set forth:

(1) The name of the limited partnership;

(2) The address of the registered office and the name and address of the initial agent for service of process required to be maintained by Code Section 14-9-104;

(3) The name and the business address of each general partner; and

(4) Any other matters the general partners determine to include therein.

(b) A limited partnership exists from the time of the filing of the certificate of limited partnership in the office of the Secretary of State or from a later time or later time and date, not to exceed 90 days from the date of filing, specified in the certificate of limited partnership, to the time of cancellation pursuant to subsection (c) of Code Section 14-9-206.



§ 14-9-202. Amendment of certificate

(a) A certificate of limited partnership is amended by filing a certificate of amendment thereto in the office of the Secretary of State. The certificate must set forth:

(1) The name of the limited partnership;

(2) The date of filing of the certificate of limited partnership;

(3) The amendment to the certificate; and

(4) If the amendment is to become effective later than the time of filing, the effective date, or effective time and date, which may not be later than 90 days after the filing date of the amendment.

(b) A certificate of limited partnership may be amended at any time for any proper purpose the general partners determine.



§ 14-9-203. Certificate of cancellation

A certificate of cancellation may be filed in the office of the Secretary of State when all debts, liabilities, and obligations of the limited partnership have been paid and discharged or reasonably adequate provision therefor has been made, and all of the remaining property and assets of the limited partnership have been distributed to the partners, or when there are no limited partners. Such certificate shall set forth:

(1) The name of the limited partnership;

(2) The date of filing of its certificate of limited partnership;

(3) The basis permitted by this Code section for filing the certificate of cancellation;

(4) If the cancellation is to become effective later than the date of filing, the effective date of cancellation or effective time and date, which may not be later than 90 days after the filing date of the cancellation; and

(5) Any other information determined to be necessary by the general partners filing the certificate.



§ 14-9-204. Execution of certificates

(a) Each certificate required by this article to be filed in the office of the Secretary of State must be executed, in such form as may be prescribed by the Secretary of State, in the following manner:

(1) An original certificate of limited partnership must be signed by all general partners;

(2) A certificate of amendment must be signed by at least one general partner and by each other general partner designated in the certificate as a new general partner;

(3) A certificate of cancellation must be signed by all general partners; and

(4) A certificate of merger must be executed by at least one general partner of any surviving limited partnership.

(b) Any person may sign a certificate by an attorney in fact, but a power of attorney to sign a certificate relating to the admission of a general partner must specifically describe the admission.



§ 14-9-205. Execution by judicial act

(a) If a person required by Code Section 14-9-204 to execute a certificate fails or refuses to do so, any other person who is adversely affected by the failure or refusal may petition the superior court of the county where the registered office of the limited partnership is located to direct the execution of the certificate. If the court finds that it is proper for the certificate to be executed and that any person so designated has failed or refused to execute the certificate, it shall order the Secretary of State to record an appropriate certificate.

(b) The court shall assess the costs and expenses of such proceeding against the limited partnership, except that all or any part of such costs and expenses may be apportioned and assessed, as the court may determine, against any or all of the persons required by Code Section 14-9-204 to execute a certificate who failed or refused to do so if the court finds that such failure or refusal was arbitrary, vexatious, or otherwise not in good faith.



§ 14-9-206. Filing with Secretary of State

(a) A signed copy, and facsimile thereof, of the certificate of limited partnership and of any certificates of amendment, cancellation, or merger, or of any judicial decree of amendment, cancellation, or merger must be delivered to the Secretary of State; provided, however, that if the document is electronically transmitted, the electronic version of such person's name may be used in lieu of a signature. A person who executes a certificate as an agent or fiduciary need not exhibit evidence of his or her authority as a prerequisite to filing. Unless the Secretary of State finds that a certificate does not conform to law, upon receipt of all filing fees required by law he or she shall:

(1) Stamp or otherwise endorse his or her official title and the date and time of receipt on both the original and the facsimile copy;

(2) File the signed copy in his or her office; and

(3) Return the facsimile of the signed copy to the person who filed it or to his or her representative.

(b) Upon the later of the filing of a certificate of amendment pursuant to this Code section or the effective time, or effective date and time, of the amendment pursuant to paragraph (4) of subsection (a) of Code Section 14-9-202, or upon the recording pursuant to Code Section 14-9-205 of a certificate of amendment, the certificate of limited partnership is amended as set forth in the certificate of amendment.

(c) Upon the later of the filing of a certificate of cancellation pursuant to this Code section or the effective time or the effective date and time of the cancellation pursuant to paragraph (4) of Code Section 14-9-203, or upon the recording pursuant to Code Section 14-9-205 of a certificate of cancellation, the certificate of limited partnership is canceled.

(d) Upon the later of the filing of a certificate of merger pursuant to this Code section or the effective time or the effective date and time pursuant to paragraph (4) of subsection (b) of Code Section 14-9-206.1 of a certificate of merger, or upon the recording pursuant to Code Section 14-9-205 of a certificate of merger, the constituent entities named in the certificate are merged.

(e) Notwithstanding the provisions of this chapter, the Secretary of State may authorize the filing of documents by electronic transmission, following the provisions of Chapter 12 of Title 10, the "Uniform Electronic Transactions Act," and the Secretary of State shall be authorized to promulgate such rules and regulations as are necessary to implement electronic filing procedures.



§ 14-9-206.1. Merger

(a) Pursuant to a written agreement, a domestic limited partnership may merge with one or more domestic or foreign limited partnerships, limited liability companies, or corporations. The agreement shall designate the surviving domestic or foreign limited partnership, domestic or foreign limited liability company, or domestic or foreign corporation. The agreement of merger may also set forth:

(1) The terms and conditions of the merger;

(2) The manner and basis of converting the interests in the constituent domestic or foreign limited partnerships, domestic or foreign limited liability companies, or domestic or foreign corporations into interests in the surviving domestic or foreign limited partnership, domestic or foreign limited liability company, or domestic or foreign corporation or, in whole or in part, into cash or other property; and

(3) The rights and, subject to Code Section 14-9-502, obligations of the partners of the surviving domestic limited partnership.

(b) The surviving entity shall file a certificate of merger with the Secretary of State on behalf of each domestic limited partnership that is a party to the merger. The certificate shall state:

(1) The name and state of domicile of each of the constituent entities;

(2) That an agreement of merger has been approved by the requisite action by each of the constituent entities;

(3) The name and state of domicile of the surviving partnership, limited liability company, or corporation;

(4) If the merger is to become effective later than the time of filing of the certificate of merger, the effective date or the effective time and date of the merger, which may not be later than 90 days after the filing; and

(5) If the surviving entity is a foreign limited partnership, foreign corporation, or foreign limited liability company without a certificate of authority to do business in this state, that the Secretary of State is appointed agent of the surviving limited partnership, foreign corporation, or foreign limited liability company on whom process in this state in any action, suit, or proceeding for the enforcement of an obligation of a domestic limited partnership constituent to the merger may be served and the address to which a copy of the process is to be mailed.

If the surviving entity is a domestic or foreign limited liability company, it shall also comply with the filing requirements of the laws of the state of its formation governing limited liability companies. If the surviving entity is a domestic or foreign corporation, it shall also comply with the filing requirements of the laws of the state of its incorporation governing corporations.

(c) On the effective date of the merger, each partnership that is not the surviving limited partnership in the merger is terminated.

(d) The certificate of merger filed pursuant to subsection (b) of this Code section shall have the effect of the certificate of cancellation for a domestic or registered foreign limited partnership that is not the surviving domestic or foreign limited partnership in the merger.

(e) On service on the Secretary of State pursuant to appointment under paragraph (5) of subsection (b) of this Code section, subsection (i) of Code Section 14-9-902.1 is applicable, except that the plaintiff in the action, suit, or proceeding shall certify to the Secretary of State that he or she has forwarded by registered mail or statutory overnight delivery such process, service, or demand to the address specified in the certificate of merger as required by paragraph (5) of subsection (b) of this Code section.

(f) When the certificate of merger required by subsection (b) of this Code section is effective, then for all purposes of the law of this state:

(1) The surviving entity shall thereupon and thereafter possess all of the rights, privileges, immunities, franchises, and powers of each of the merging domestic limited partnerships, and all property, real, personal, and mixed, and all debts due to any of those limited partnerships, as well as all other choses in action, and each and every other interest of or belonging to or due to each of the merged domestic limited partnerships shall be taken and deemed to be transferred to and vested in the surviving entity without further act or deed; and the title to any real estate, or any interest therein, vested in any of the merged domestic limited partnerships shall not revert or be in any way impaired by reason of such merger;

(2) The surviving entity shall thereupon and thereafter be responsible and liable for all the liabilities and obligations of each of the merged domestic limited partnerships; and any claim existing or action or proceeding pending by or against any of such partnerships may be prosecuted as if such merger had not taken place, or such surviving entity may be substituted in its place. Neither the rights of creditors nor any liens upon the property of any such partnership shall be impaired by such merger;

(3) When a limited partnership merges with a corporation pursuant to this Code section, the effect of the merger shall be the same as if the limited partnership had been a corporation under the law governing the surviving corporation; and

(4) When a limited partnership merges with a limited liability company pursuant to this Code section, the effect of the merger shall be the same as if the limited partnership had been a limited liability company under the law governing the surviving limited liability company.

(g) A foreign corporation or foreign limited liability company authorized to transact business in this state that merges with and into a domestic limited partnership pursuant to this Code section and is not the surviving entity in such merger need not obtain a certificate of withdrawal from the Secretary of State.



§ 14-9-206.2. Conversion to limited partnership

(a) A corporation, foreign corporation, limited liability company, foreign limited liability company, foreign limited partnership, general partnership, or foreign general partnership may elect to become a limited partnership. Such election shall require:

(1) Compliance with Code Section 14-2-1109.1 in the case of a Georgia corporation; or

(2) Approval of all of its partners, members, or shareholders, or such other approval as may be sufficient under applicable law or the governing documents of the electing entity to authorize such election, in the case of a foreign corporation, limited liability company, foreign limited liability company, foreign limited partnership, general partnership, or foreign general partnership.

(b) Such election is made by delivery of a certificate of conversion to the Secretary of State for filing. The certificate shall set forth:

(1) The name and jurisdiction of organization of the entity making the election;

(2) That the entity elects to become a limited partnership;

(3) The effective date and time of such election if later than the date and time the certificate of conversion is filed;

(4) That the election has been approved as required by subsection (a) of this Code section;

(5) That filed with the certificate of conversion is a certificate of limited partnership that is in the form required by Code Section 14-9-201, that sets forth a name for the limited partnership that satisfies the requirements of Code Section 14-9-102, and that shall be the certificate of limited partnership of the limited partnership formed pursuant to such election unless and until modified in accordance with this chapter; and

(6) A statement setting forth either:

(A) The manner and basis for converting the ownership interests in the entity making the election into interests as partners of the limited partnership formed pursuant to such election; or

(B) (i) That a written limited partnership agreement has been entered into among the persons who will be the partners of the limited partnership formed pursuant to such election;

(ii) That such limited partnership agreement will be effective immediately upon the effectiveness of such election; and

(iii) That such limited partnership agreement provides for the manner and basis of such conversion.

(c) Upon the election becoming effective the:

(1) Electing entity shall become a limited partnership formed under this chapter by such election except that the existence of the limited partnership so formed shall be deemed to have commenced on the date the entity making the election commenced its existence in the jurisdiction in which such entity was first created, formed, incorporated, or otherwise came into being;

(2) Ownership interests in the entity making the election shall be converted on the basis stated or referred to in the certificate of conversion in accordance with paragraph (6) of subsection (b) of this Code section;

(3) Certificate of limited partnership filed with the certificate of conversion shall be the certificate of limited partnership of the limited partnership formed pursuant to such election unless and until amended in accordance with this chapter;

(4) Governing documents of the entity making the election shall be of no further force or effect;

(5) Limited partnership formed by such election shall thereupon and thereafter possess all of the rights, privileges, immunities, franchises, and powers of the entity making the election; all property, real, personal, and mixed, all contract rights, and all debts due to such entity, as well as all other choses in action, and each and every other interest of, belonging to, or due to the entity making the election shall be taken and deemed to be vested in the limited partnership formed by such election without further act or deed; the title to any real estate, or any interest in real estate, vested in the entity making the election shall not revert or be in any way impaired by reason of such election; and none of such items shall be deemed to have been conveyed, transferred, or assigned by reason of such election for any purpose; and

(6) Limited partnership formed by such election shall thereupon and thereafter be responsible and liable for all the liabilities and obligations of the entity making the election, and any claim existing or action or proceeding pending by or against such entity may be prosecuted as if such election had not become effective. Neither the rights of creditors nor any liens upon the property of the entity making such election shall be impaired by such election.

(d) A conversion pursuant to this Code section shall not be deemed to constitute a dissolution of the entity making the election and shall constitute a continuation of the existence of the entity making the election in the form of a limited partnership. A limited partnership formed by an election pursuant to this Code section shall for all purposes be deemed to be the same entity as the entity making such election.

(e) A limited partnership formed by the election pursuant to this Code section may file a copy of such certificate of conversion, certified by the Secretary of State, in the office of the clerk of the superior court of the county where any real property owned by such limited partnership is located and record such certified copy of the certificate of conversion in the books kept by such clerk for recordation of deeds in such county with the entity electing to become a limited partnership indexed as the grantor and the limited partnership indexed as the grantee. No real estate transfer tax under Code Section 48-6-1 shall be due with respect to the recordation of such election.

(f) The Secretary of State shall be authorized to promulgate such rules and charge such filing fees as are necessary to carry out the purpose of this Code section.



§ 14-9-206.3. Articles of correction; effective date

(a) A limited partnership may correct a document filed by the Secretary of State if the document:

(1) Contains an incorrect statement; or

(2) Was defectively executed, attested, sealed, verified, or acknowledged.

(b) A document is corrected:

(1) By preparing articles of correction that:

(A) Describe the document, including its filing date;

(B) Specify the incorrect statement and the reason it is incorrect or the manner in which the execution was defective; and

(C) Correct the incorrect statement or defective execution; and

(2) By delivering the articles of correction to the Secretary of State for filing.

(c) Articles of correction are effective on the effective date of the document they correct except as to persons relying on the uncorrected document and adversely affected by the correction. As to those persons, articles of correction are effective when filed.



§ 14-9-206.5. Annual registration

(a) Each domestic limited partnership and each foreign limited partnership authorized to transact business in this state shall deliver to the Secretary of State for filing an annual registration that sets forth:

(1) The name of the limited partnership and the state under whose law it is organized;

(2) The street address and county of its registered office and the name of its registered agent at that office in this state;

(3) The mailing address of its principal office; and

(4) Any additional information that is necessary to enable the Secretary of State to carry out the provisions of this chapter.

(b) Information in the annual registration must be current as of the date the annual registration is executed on behalf of the limited partnership.

(c) The first annual registration must be delivered to the Secretary of State between January 1 and April 1, or such other date as the Secretary of State may specify by rules or regulations, of the year following the calendar year in which a domestic limited partnership was organized or a foreign limited partnership was authorized to transact business. Subsequent annual registrations must be delivered to the Secretary of State between January 1 and April 1, or such other date as the Secretary of State may specify by rules or regulations, of the following calendar years.

(d) If an annual registration does not contain the information required by this Code section, the Secretary of State shall promptly notify the reporting domestic or foreign limited partnership in writing and return the report to it for correction. If the report is corrected to contain the information required by this Code section and delivered to the Secretary of State within 30 days after the effective date of notice, it is deemed to be timely filed.



§ 14-9-206.6. Failure to file annual registration

Reserved. Repealed by Ga. L. 1989, p. 931, § 7, effective July 1, 1989.



§ 14-9-206.7. Failure to file under chapter for three consecutive years

A limited partnership, domestic or foreign, which fails for three consecutive years to meet any filing requirement of this chapter may be placed on an inactive filing status in the automated data base of the Secretary of State and its name shall become available for reservation pursuant to Code Section 14-9-103. Such inactive status shall not affect any limitation on personal liability of a limited partner as provided by this chapter.



§ 14-9-206.8. Conversion to foreign limited liability company, foreign limited partnership, or foreign corporation, requirement

(a) A limited partnership may elect to become a foreign limited liability company, a foreign limited partnership, or a foreign corporation, if such a conversion is permitted by the law of the state or jurisdiction under whose law the resulting entity would be formed.

(b) To effect a conversion under this Code section, the limited partnership must adopt a plan of conversion that sets forth the manner and basis of converting the interests of the partners of the limited partnership into interests, shares, obligations, or other securities, as the case may be, of the resulting entity. The plan of conversion may set forth other provisions relating to the conversion.

(c) The limited partnership shall have the plan of conversion authorized and approved by the unanimous consent of the partners, unless the limited partnership agreement of such limited partnership provides otherwise.

(d) After a conversion is authorized, unless the plan of conversion provides otherwise, and at any time before the conversion has become effective, the planned conversion may be abandoned, subject to any contractual rights, in accordance with the procedure set forth in the plan of conversion or, if none is set forth, by the unanimous consent of the partners of the limited partnership, unless the limited partnership agreement of such limited partnership provides otherwise.

(e) The conversion shall be effected as provided in, and shall have the effects provided by, the law of the state or jurisdiction under whose law the resulting entity is formed and by the plan of conversion, to the extent not inconsistent with such law.

(f) If the resulting entity is required to obtain a certificate of authority to transact business in this state by the provisions of this title governing foreign corporations, foreign limited partnerships, or foreign limited liability companies, it shall do so.

(g) After a plan of conversion is approved by the partners, the limited partnership shall deliver to the Secretary of State for filing a certificate of conversion setting forth:

(1) The name of the limited partnership;

(2) The name and jurisdiction of the entity to which the limited partnership shall be converted;

(3) The effective date, or the effective date and time, of such conversion if later than the date and time the certificate of conversion is filed;

(4) A statement that the plan of conversion has been approved as required by subsection (c) of this Code section;

(5) A statement that the authority of its registered agent to accept service on its behalf is revoked as of the effective time of such conversion and that the Secretary of State is irrevocably appointed as the agent for service of process on the resulting entity in any proceeding to enforce an obligation of the limited partnership arising prior to the effective time of such conversion;

(6) A mailing address to which a copy of any process served on the Secretary of State under paragraph (5) of this subsection may be mailed as provided in subsection (h) of this Code section; and

(7) A statement that the Secretary of State shall be notified of any change in the resulting entity's mailing address.

(h) Upon the conversion's taking effect, the resulting entity is deemed to appoint the Secretary of State as its agent for service of process in a proceeding to enforce any of its obligations arising prior to the effective time of such conversion. Any party that serves process upon the Secretary of State in accordance with this subsection also shall mail a copy of the process to the chief executive officer, chief financial officer, or the secretary of the resulting entity, or a person holding a comparable position, at the mailing address provided in subsection (g) of this Code section.

(i) A converting limited partnership pursuant to this Code section may file a copy of its certificate of conversion, certified by the Secretary of State, in the office of the clerk of the superior court of the county where any real property owned by such limited partnership is located and record such certified copy of the certificate of conversion in the books kept by such clerk for recordation of deeds in such county with the limited partnership indexed as the grantor and the foreign entity indexed as the grantee. No real estate transfer tax otherwise required by Code Section 48-6-1 shall be due with respect to recordation of such certificate of conversion.






Article 3 - Limited Partners

§ 14-9-301. Admission of limited partners

(a) Subject to subsection (b) of this Code section, a person may become a limited partner in a limited partnership:

(1) In the case of a person acquiring a partnership interest directly from the limited partnership, upon compliance with the partnership agreement or, if the partnership agreement does not so provide in writing, upon the written consent of all partners; and

(2) In the case of an assignee of a partnership interest, as provided in Code Section 14-9-704.

(b) The effective time of admission of a limited partner to a limited partnership shall be the later of:

(1) The date the limited partnership is formed; or

(2) The time provided in the partnership agreement, or if no such time is provided therein, then when the person's admission is reflected in the records of the limited partnership.



§ 14-9-302. Voting rights; additional rights, powers, and duties

(a) The partnership agreement may grant:

(1) The right to vote to all or certain identified limited partners or specified classes or groups of the limited partners on a per capita or any other basis, separately or with all or any class or group of the limited partners or the general partners, on all matters or on one or more specified matters; and

(2) Dissenters' rights to all or certain identified limited partners.

(b) A partnership agreement that grants a right to vote may set forth provisions relating to notice of the time, place, or purpose of any meeting at which any matter is to be voted on by any limited partners, waiver of any such notice, action by consent without a meeting, the establishment of a record date, quorum requirements, voting in person or by proxy, or any other matter with respect to the exercise of any such right to vote. Subject to such provisions in the partnership agreement, the matters referred to in this subsection may be decided by the general partners.

(c) In addition to the relative rights, powers, and duties authorized by subsections (a) and (b) of this Code section, a partnership agreement may provide for classes or groups of limited partners to have such relative rights, powers, and duties as the partnership agreement may provide.



§ 14-9-303. Liability

A limited partner is not liable for the obligations of a limited partnership by reason of being a limited partner and does not become so by participating in the management or control of the business.



§ 14-9-304. Person erroneously believing himself limited partner

(a) Except as provided in subsection (b) of this Code section, and, as between the parties to the business enterprise, except as provided in their agreement, a person who makes a contribution to a business enterprise and erroneously believes that he has become a limited partner in the enterprise is not a general partner in the enterprise and is not bound by its obligations by reason of making the contribution, receiving distributions from the enterprise, or exercising any right of a limited partner, if, on ascertaining the mistake, he:

(1) Causes an appropriate certificate of limited partnership or a certificate of amendment to be executed and filed in accordance with Code Sections 14-9-204 through 14-9-206; or

(2) Files or causes to be filed with the Secretary of State in accordance with the procedures contained in subsection (a) of Code Section 14-9-206 a writing entitled "Filing Pursuant to Paragraph (2) of Subsection (a) of Code Section 14-9-304 of the Official Code of Georgia Annotated" that sets forth:

(A) The name of the limited partnership;

(B) The name and mailing address of the person signing the writing;

(C) That the person signing the writing acquired a limited partnership interest in the partnership;

(D) That the person signing the writing has done one or both of the following:

(i) Requested a general partner of the limited partnership to file an accurate certificate of limited partnership required by this chapter;

(ii) Instituted a proceeding pursuant to Code Section 14-9-205, which proceeding has not been concluded; and

(E) That the writing is being filed pursuant to paragraph (2) of subsection (a) of this Code section, and that the person signing the writing is claiming that he is not a general partner of the limited partnership named in the writing; or

(3) Files or causes to be filed with the Secretary of State in accordance with the procedures contained in subsection (a) of Code Section 14-9-206 a writing entitled "Filing Pursuant to Paragraph (3) of Subsection (a) of Code Section 14-9-304 of the Official Code of Georgia Annotated" that sets forth the information described in subparagraphs (A) through (C) of paragraph (2) of this subsection and the following additional information:

(A) That the person signing the writing has renounced future equity participation in the enterprise; and

(B) That the writing is being filed pursuant to this paragraph, and that the person signing the writing is claiming status as a limited partner of the enterprise for the period including and prior to the filing of the certificate pursuant to this subsection.

(b) A person who makes a contribution of the kind described in subsection (a) is liable as a general partner, irrespective of whether the enterprise is a general partnership, to any third party who transacts business with the enterprise prior to the occurrence of the earliest of the events referred to in subsection (a) of this Code section:

(1) If the contributor knew either that no certificate of limited partnership had been filed or that the certificate inaccurately referred to the contributor as a general partner; and

(2) If the third party reasonably believed that the contributor was a general partner at the time of the transaction and extended credit to the partnership in reasonable reliance on the credit of the contributor.

(c) More than one party claiming limited partnership status under this Code section may sign the writing to be filed pursuant to subsection (a) of this Code section.



§ 14-9-305. Inspection of partnership records; information

(a) Subject to such reasonable procedural standards as may be set forth in the partnership agreement or otherwise established by the general partners, a limited partner may, for any purpose reasonably related to the limited partner's interest as a limited partner:

(1) Upon his reasonable request during ordinary business hours inspect at the registered office of the limited partnership and copy at his expense any partnership record required to be maintained by Code Section 14-9-105;

(2) Upon his reasonable request during ordinary business hours inspect and copy at his expense other partnership books and records of account; and

(3) Obtain from the general partners from time to time upon reasonable request:

(A) True information to such extent and in such form as is reasonably related to such limited partner's interest as a limited partner, regarding the state of the business and financial condition of the limited partnership;

(B) Promptly after becoming available, a copy of the limited partnership's federal, state, and local income tax returns for each year; and

(C) Other information regarding the affairs of the limited partnership as is just and reasonable; provided, however, that a general partner shall have the right to keep confidential from limited partners for such period of time as the general partner deems reasonable, any information which the general partner reasonably believes to be in the nature of trade secrets or other information, the disclosure of which the general partner in good faith believes is not in the best interests of the limited partnership or could damage the limited partnership or its business or which the limited partnership is required by law or by agreement with a third party to keep confidential.

(b) If the limited partnership or a partner or agent of the limited partnership refuses to permit the inspection authorized by subsection (a) of this Code section, the limited partner demanding inspection may apply to the superior court for the county in which the registered office of the limited partnership is located, upon such notice as the court may require, for an order directing the limited partnership, its partners, or agent to show cause why an order permitting such inspection by the applicant should not be granted. The court shall hear the parties summarily, by affidavit or otherwise, and if the limited partnership fails to establish that the applicant is not entitled to such inspection, the court shall grant an order permitting such inspection, subject to any limitations which the court may prescribe, and grant such other relief, including costs and reasonable attorneys' fees, as the court may deem just and proper.






Article 4 - General Partners

§ 14-9-401. Admission of additional general partners

After the formation of a limited partnership, additional general partners may be admitted as provided in writing in the partnership agreement or, if the partnership agreement does not provide in writing for the admission of additional general partners, with the written consent of all partners.



§ 14-9-403. Rights, powers, and liabilities generally

(a) Except as otherwise provided in this chapter or in the partnership agreement, a general partner of a limited partnership has the rights and powers and is subject to the restrictions of and liabilities to the partnership and to the other partners of a partner in a partnership without limited partners.

(b) Except as otherwise provided in this chapter, a general partner of a limited partnership has the liabilities of a partner in a partnership without limited partners to persons other than the partnership and the other partners.

(c) If a limited partnership is a limited liability partnership under Chapter 8 of this title, then, except as otherwise provided in this chapter or in the partnership agreement, the liabilities of each general partner of such limited partnership shall be determined by reference to the provisions of Chapter 8 of this title regarding limited liability partnerships.



§ 14-9-404. Rights, powers, and liabilities of general partner who is also limited partner

A person may be both a general partner and a limited partner in a limited partnership if his interests are separately designated in the partnership agreement. A person who is both a general partner and a limited partner has the rights and powers and is subject to the restrictions and liabilities of a general partner and, except as provided in the partnership agreement, also has the rights and powers and is subject to the restrictions and liabilities, if any, of a limited partner to the extent of his participation in the partnership as a limited partner.



§ 14-9-405. Voting rights; additional rights, powers, and duties

(a) The partnership agreement may grant:

(1) The right to vote to all or certain identified general partners or specified classes or groups of the general partners on a per capita or any other basis, separately or with all or any class or group of the limited partners or the general partners, on all matters or on one or more specified matters; and

(2) Dissenters' rights to all or certain identified general partners.

(b) A partnership agreement that grants a right to vote may set forth provisions relating to notice of the time, place, or purpose of any meeting at which any matter is to be voted on by any general partners, waiver of any such notice, action by consent without a meeting, the establishment of a record date, quorum requirements, voting in person or by proxy, or any other matter with respect to the exercise of any such right to vote. Subject to such provisions in the partnership agreement, the matters referred to in this subsection may be decided by the general partners.

(c) In addition to the relative rights, powers, and duties authorized by subsections (a) and (b) of this Code section and by Code Section 14-9-504, a partnership agreement may provide for classes or groups of general partners having such relative rights, powers, and duties as the partnership agreement may provide.






Article 5 - Finance

§ 14-9-501. Form of contribution

The contribution of a partner to the capital of a limited partnership may be in such form as is provided in the partnership agreement, including, unless otherwise provided therein but without limitation, cash, property, and services rendered, and may be made in such manner as is provided in the partnership agreement, including, unless otherwise provided therein but without limitation, by delivery of a promissory note or other obligation to contribute cash or property or to perform services.



§ 14-9-502. Promise to contribute; liability for contribution

(a) Notwithstanding any other provision of law regarding unwritten contracts, including but not limited to Code Section 13-5-31, a promise by a person to make a contribution to the capital of a limited partnership is not enforceable unless set out in a writing signed by the person or his attorney in fact.

(b) Except as provided in the partnership agreement:

(1) A partner is obligated to the limited partnership to perform an otherwise enforceable promise to contribute cash or property or to perform services and to pay interest on the agreed contribution from the date the contribution is due; and

(2) This obligation exists even if the partner is unable to perform because of death, disability, or any other reason.

(c) Unless otherwise provided in the partnership agreement, the obligation of a partner to make a contribution to the capital of the partnership may be reduced or eliminated only by consent of all partners.



§ 14-9-503. Allocations among partners

All deductions, credits, income, gains, losses, and distributions of a limited partnership shall be allocated among the partners, and among classes of partners, in the manner provided in writing in the partnership agreement. If the partnership agreement does not so provide in writing, all allocations shall be made on the basis of the amount, as stated in the partnership records required to be kept pursuant to Code Section 14-9-105, of the contributions made by each partner to the extent that they have been received by the partnership and have not been returned.






Article 6 - Distributions and Withdrawal

§ 14-9-601. Interim distributions; redemption of interest of partner

(a) A partner is entitled to receive distributions from a limited partnership before his withdrawal from the limited partnership and before the dissolution and winding up thereof only to the extent and at the times or upon occurrence of the events specified in the partnership agreement.

(b) A limited partnership may redeem all or a portion of the interest of any limited or general partner in accordance with the partnership agreement or as agreed among all of the persons who are partners at the time of redemption.



§ 14-9-602. Withdrawal of general partner

(a) A person ceases to be a general partner of a limited partnership upon the occurrence of one or more of the following events:

(1) The general partner withdraws by voluntary act from the limited partnership as provided in subsection (c) of this Code section;

(2) The general partner ceases to be a member of the limited partnership as provided in paragraph (4) of subsection (a) of Code Section 14-9-702;

(3) The general partner is removed as a general partner in accordance with the partnership agreement;

(4) Unless otherwise provided in writing in the partnership agreement or approved by written consent of all partners at the time, the general partner:

(A) Makes an assignment for the benefit of creditors;

(B) Files a voluntary petition in bankruptcy;

(C) Is adjudicated a bankrupt or insolvent;

(D) Files a petition or answer seeking for himself any reorganization, arrangement, composition, readjustment, liquidation, dissolution, or similar relief under any statute, law, or regulation;

(E) Files an answer or other pleading admitting or failing to contest the material allegations of a petition filed against him in any proceeding of this nature; or

(F) Seeks, consents to, or acquiesces in the appointment of a trustee, receiver, or liquidator of the general partner or of all or any substantial part of his properties;

(5) Unless otherwise provided in the partnership agreement or approved by written consent of all partners at the time, 120 days after the commencement of any proceeding against the general partner seeking reorganization, arrangement, composition, readjustment, liquidation, dissolution, or similar relief under any statute, law, or regulation, the proceeding has not been dismissed, or if within 90 days after the appointment without his consent or acquiescence of a trustee, receiver, or liquidator of the general partner or of all or any substantial part of his properties, the appointment is not vacated or stayed or within 90 days after the expiration of any stay, the appointment is not vacated;

(6) In the case of a general partner who is an individual:

(A) His death; or

(B) The entry of an order by a court of competent jurisdiction adjudicating him incompetent to manage his person or his estate;

(7) Unless otherwise provided in writing in the partnership agreement or approved by written consent of all partners at the time, in the case of a general partner who is a trust or is acting as a general partner by virtue of being a trustee of a trust, the termination of the trust, but not merely the substitution of a new trustee;

(8) Unless otherwise provided in writing in the partnership agreement or approved by written consent of all partners at the time, in the case of a general partner that is a separate partnership, the dissolution and commencement of winding up of the separate partnership;

(9) Unless otherwise provided in writing in the partnership agreement or approved by written consent of all partners at the time, in the case of a general partner that is a corporation, the filing of a certificate of the corporation's dissolution or the equivalent for the corporation or the revocation of its charter and the lapse of 90 days after notice to the corporation of revocation without a reinstatement of its charter;

(10) In the case of an estate, the distribution by the fiduciary of the estate's entire interest in the partnership; or

(11) Except as approved by written consent of all partners at the time, any event specified in writing in the partnership agreement as resulting in a person ceasing to be a general partner.

(b) The withdrawing general partner shall give such notice of withdrawal, if any, as is provided for in subsection (c) of this Code section or in writing in the partnership agreement and is subject to damages caused by the failure to give such notice or to such penalties, if any, as are provided for in the agreement for failure to give notice.

(c) A general partner may withdraw by voluntary act from a limited partnership at any time by giving 90 days' written notice to the other partners, or such other notice as is provided for in the partnership agreement, but if the withdrawal violates the partnership agreement or it occurs as a result of otherwise wrongful conduct of the general partner, the limited partnership may recover from the withdrawing general partner damages for breach of the partnership agreement, including the reasonable cost of obtaining replacement of the services the withdrawing general partner was obligated to perform and may offset the damages against the amount otherwise distributable to him, in addition to pursuing any remedies provided for in the partnership agreement or otherwise available under applicable law. Unless otherwise provided in the partnership agreement, in the case of a partnership for a definite term or particular undertaking, a withdrawal by a general partner before the expiration of that term or completion of that undertaking is a breach of the partnership agreement.

(d) A general partner who ceases to be a general partner under this Code section shall be personally liable to any creditor who extended credit to the limited partnership prior to the time:

(1) The partnership causes an appropriate certificate of amendment to be executed and filed in accordance with Code Sections 14-9-204 through 14-9-206; or

(2) He or his representative files or causes to be filed with the Secretary of State in accordance with the procedures contained in subsection (a) of Code Section 14-9-206 a writing entitled "Filing Pursuant to Paragraph (2) of Subsection (d) of Code Section 14-9-602 of the Official Code of Georgia Annotated" that sets forth:

(A) The name of the limited partnership;

(B) The name and mailing address of the person signing the writing;

(C) That the person signing the writing has ceased to be a general partner in the partnership;

(D) That the person signing the writing has done one or both of the following:

(i) Requested a general partner of the limited partnership to file an amended certificate of limited partnership;

(ii) Instituted a proceeding pursuant to Code Section 14-9-204, which proceeding has not been concluded; and

(E) That the writing is being filed pursuant to this paragraph and that the person signing the writing is claiming that he has ceased to be a general partner in the partnership named in the writing.

(e) A general partner who ceases to be a general partner under this Code section shall not be personally liable as a general partner for any partnership debt incurred after one of the events specified in subsection (d) of this Code section unless the applicable creditor at the time the partnership debt is incurred had a reasonable basis for believing that the partner remained a general partner. The creditor shall be deemed to have a reasonable basis for believing that the partner remained a general partner if the creditor was a creditor of the partnership at the time of the general partner's withdrawal or had extended credit to the partnership within two years prior to the withdrawal and, in either case, had no knowledge or notice of the general partner's withdrawal.

(f) The filing of a writing or certificate provided for in subsection (d) of this Code section shall not alone constitute notice within the meaning of subsection (e) of this Code section.



§ 14-9-603. Withdrawal of limited partner

A limited partner may withdraw from a limited partnership at the time or upon the occurrence of events specified in writing in the partnership agreement.



§ 14-9-604. Distribution upon withdrawal

Subject to contrary provision in the partnership agreement, a withdrawing partner is entitled to receive, within a reasonable time after withdrawal, the fair value as of the date of withdrawal of the interest in the limited partnership with respect to which the withdrawal has occurred.



§ 14-9-605. Form of distribution

Except as provided in writing in the partnership agreement, a partner, regardless of the nature of his contribution, has no right to demand or to receive any distribution from a limited partnership in any form other than cash. Except as provided in writing in the partnership agreement, a partner may not be compelled to accept a distribution of any asset in kind from a limited partnership to the extent that the percentage of the asset distributed to him exceeds a percentage of that asset which is equal to the percentage in which he shares in distributions from the limited partnership.



§ 14-9-606. Right to distribution

Except as otherwise provided in the partnership agreement at the time a partner becomes entitled to receive a distribution, he has the status of, and is entitled to all remedies available to, a creditor of the limited partnership with respect to the distribution.






Article 7 - Partnership Interests

§ 14-9-701. Nature of partnership interest

A partnership interest is personal property. A partner has no interest in specific partnership property.



§ 14-9-702. Assignment of partnership interest

(a) Unless otherwise provided in the partnership agreement:

(1) A partnership interest is assignable in whole or in part;

(2) An assignment of a partnership interest does not dissolve a limited partnership or entitle the assignee to become or to exercise any rights of a partner;

(3) An assignment entitles the assignee to receive, to the extent assigned, the assignor's partnership interest;

(4) Until the assignee of a partnership interest becomes a partner, the assignor partner continues to be a partner and to have the power to exercise any rights or powers of a partner, except to the extent those rights or powers are assigned; provided that on the assignment by a general partner of all of the general partner's rights as a general partner, the general partner's status as a general partner may be terminated by the affirmative vote of a majority in interest of the limited partners;

(5) Until an assignee of a partnership interest becomes a partner, the assignee has no liability as a partner solely as a result of the assignment; and

(6) The assignor of a partnership interest is not released from his liability as a partner solely as a result of the assignment.

(b) A written partnership agreement may provide that a partner's partnership interest may be evidenced by a certificate of partnership interest issued by the limited partnership and may also provide for the assignment or transfer of a partnership interest represented by such a certificate and make other provisions with respect to those certificates.



§ 14-9-703. Rights of creditor

(a) On application to a competent court by a judgment creditor of a partner or of any assignee of a partner, the court may charge the partnership interest of the partner or such assignee with payment of the unsatisfied amount of the judgment, with interest. To the extent so charged, the judgment creditor has only the rights of an assignee of the partnership interest. This chapter shall not deprive any partner of the benefit of any exemption laws applicable to his partnership interest.

(b) The remedy conferred by this Code section shall not be deemed exclusive of others which may exist, including, without limitation, the right of a judgment creditor to reach the interest of a partner in the partnership by process of garnishment served on the partnership.



§ 14-9-704. Right of assignee to become limited partner

(a) An assignee of a partnership interest, including an assignee of a general partner, may become a limited partner if and to the extent that:

(1) The partnership agreement so provides; or

(2) All other partners consent.

(b) An assignee who has become a limited partner has, to the extent assigned, the rights and powers and is subject to the restrictions and liabilities of a limited partner under the partnership agreement and this chapter. An assignee who becomes a limited partner also is liable for the obligations of his assignor to make contributions as provided in Code Section 14-9-502. However, unless otherwise agreed between the assignee and the assignor, such assignee is not obligated for liabilities unknown to the assignee at the time he became a limited partner and which could not be ascertained from the written partnership agreement.

(c) Subject to contrary provision in the partnership agreement, if an assignee of a partnership interest becomes a limited partner, the assignor is not released from his liability to the limited partnership under Code Section 14-9-502.



§ 14-9-705. Power of legal representative of deceased or incompetent partner

(a) If a partner who is an individual dies or a court of competent jurisdiction adjudges him to be incompetent to manage his person or his property, the partner's executor, administrator, conservator, or other legal representative may exercise all the partner's rights for the purpose of settling his estate or administering his property, including any power the partner had to give an assignee the right to become a limited partner. If a partner is a corporation, trust, or other entity and is dissolved or terminated, the powers of that partner may be exercised by its legal representative or successor.

(b) The estate of a deceased partner or the successor of a partner that is a dissolved or terminated corporation, trust, or other entity shall be liable for all of the partner's liabilities as a partner.






Article 8 - Dissolution

§ 14-9-801. Events triggering dissolution

A limited partnership is dissolved and its affairs must be wound up upon the first of the following to occur:

(1) Events specified in writing in the partnership agreement;

(2) Written consent of all partners;

(3) An event of withdrawal of a general partner unless:

(A) There remains at least one other general partner and the written provisions of the partnership agreement permit the business of the limited partnership to be carried on by the remaining general partner or general partners alone or together with new general partners, and that partner or those general partners do so; or

(B) Within 90 days after the withdrawal, all partners other than the general partner with respect to which the event of withdrawal has occurred (or such partners as are provided for in the written provisions of the partnership agreement) agree in writing to continue the business of the limited partnership and, if there is no remaining general partner, to the appointment, effective as of the date of withdrawal, of one or more new general partners; or

(4) Entry of a decree of judicial dissolution under Code Section 14-9-802.



§ 14-9-802. Judicial dissolution

On application by or for a partner, the court may decree dissolution of a limited partnership whenever:

(1) It is not reasonably practicable to carry on the business in conformity with the partnership agreement; or

(2) A general partner has been guilty of such misconduct as tends to affect prejudicially the carrying on of the business.



§ 14-9-803. Winding up

(a) After dissolution, except as provided in the partnership agreement, the general partners who have not withdrawn or, if none, the limited partners may wind up the limited partnership's affairs but, if one or more of such general partners have engaged in wrongful conduct, or upon other cause shown, the court may wind up the limited partnership's affairs upon application of a partner, his legal representative, or assignee.

(b) Unless otherwise provided in writing in the partnership agreement, the persons winding up the limited partnership's affairs may, in the name of, and for and on behalf of, the limited partnership:

(1) Prosecute and defend suits, whether civil, criminal, or administrative;

(2) Settle and close the limited partnership's business;

(3) Dispose of and convey the limited partnership's property for cash;

(4) Discharge the limited partnership's liabilities; and

(5) Distribute to the partners any remaining assets of the limited partnership.



§ 14-9-804. Distribution of assets

Upon the winding up of a limited partnership, the assets must be distributed as follows:

(1) To creditors, including partners who are creditors, to the extent permitted by law, in satisfaction of liabilities of the limited partnership other than liabilities for distributions to partners under Code Section 14-9-601 or 14-9-604;

(2) Except as provided in the partnership agreement, to partners and former partners in satisfaction of liabilities for distributions under Code Section 14-9-601 or 14-9-604; and

(3) Except as provided in the partnership agreement, to partners first for the return of their contributions and second, respecting their partnership interests, in the proportions in which the partners share in distributions.



§ 14-9-805. Execution of deeds or other transfer instruments

Deeds or other transfer instruments requiring execution after the filing of a certificate of cancellation by a dissolved limited partnership may be signed by any person who had authority to wind up the dissolved partnership under the provisions of subsection (a) of Code Section 14-9-803.






Article 9 - Foreign Limited Partnerships

§ 14-9-901. Laws governing

Subject to the Constitution of this state:

(1) The laws of the state under which a foreign limited partnership is organized govern its organization and internal affairs and the liability of its limited partners regardless of whether the foreign limited partnership procured or should have procured a certificate of authority under this chapter; and

(2) A foreign limited partnership may not be denied a certificate of authority by reason of any difference between those laws and the laws of this state.



§ 14-9-902. Certificate of authority; activities not constituting transacting business

(a) A foreign limited partnership transacting business in this state shall procure a certificate of authority to do so from the Secretary of State. In order to procure a certificate of authority to transact business in this state, a foreign limited partnership shall submit to the Secretary of State an application for a certificate of authority as a foreign limited partnership, signed by a general partner setting forth:

(1) The name of the foreign limited partnership and, if different, the name under which it proposes to qualify and transact business in this state;

(2) The state and date of its formation;

(3) The name and address of any qualified agent for service of process on the foreign limited partnership as required to be maintained by Code Section 14-9-902.1;

(4) A statement that the Secretary of State is, pursuant to subsection (i) of Code Section 14-9-902.1, appointed the agent of the foreign limited partnership for service of process if no agent has been appointed under subsection (a) of Code Section 14-9-902.1 or, if appointed, the agent's authority has been revoked or the agent cannot be found by the exercise of reasonable diligence or served;

(5) The address of the office required to be maintained in the state of its organization by the laws of that state or, if not so required, of the principal office of the foreign limited partnership;

(6) The name and business address of each general partner; and

(7) The address of the office, if any, at which is kept a list of the names and addresses of the limited partners and their capital contributions, together with an undertaking by the foreign limited partnership to keep those records until the foreign limited partnership's registration in this state is canceled or withdrawn.

(b) Without excluding other activities which may not constitute transacting business in this state, a foreign limited partnership shall not be considered to be transacting business in this state, for the purpose of qualification under this chapter, solely by reason of carrying on in this state any one or more of the following activities:

(1) Maintaining or defending any action or administrative or arbitration proceeding or effecting the settlement thereof or the settlement of claims or disputes;

(2) Holding meetings of its partners or carrying on other activities concerning its internal affairs;

(3) Maintaining bank accounts, share accounts in savings and loan associations, custodial or agency arrangements with a bank or trust company, or stock or bond brokerage accounts;

(4) Maintaining offices or agencies for the transfer, exchange, and registration of its partnership interests, or appointing and maintaining trustees or depositaries with relation to its partnership interests;

(5) Effecting sales through independent contractors;

(6) Soliciting or procuring orders, whether by mail or through employees or agents or otherwise, where such orders require acceptance outside this state before becoming binding contracts and where such contracts do not involve any local performance other than delivery and installation;

(7) Making loans or creating or acquiring evidences of debt, mortgages, or liens on real or personal property, or recording same;

(8) Securing or collecting debts or enforcing any rights in property securing the same;

(9) Owning, without more, real or personal property;

(10) Conducting an isolated transaction not in the course of a number of repeated transactions of a like nature;

(11) Effecting transactions in interstate or foreign commerce;

(12) Serving as trustee, executor, administrator, or guardian, or in like fiduciary capacity, where permitted so to serve by the laws of this state; or

(13) Owning directly or indirectly an interest in or controlling directly or indirectly another person organized under the laws of or transacting business within this state.

(c) This Code section shall not be deemed to establish a standard for activities that may subject a foreign limited partnership to taxation or to service of process under any of the laws of this state.



§ 14-9-902.1. Registered agent; office

(a) Each foreign limited partnership that is required to obtain a certificate of authority to do business in this state shall continuously maintain in this state an agent for service of process on the foreign limited partnership.

(b) An agent for service of process must be an individual resident of this state, a domestic corporation, professional corporation, or limited liability company, or a foreign corporation or limited liability company authorized to do business in this state.

(c) A foreign limited partnership may change its registered office or its registered agent or agents, or both, by executing and filing in the office of the Secretary of State a statement setting forth:

(1) The name of the foreign limited partnership;

(2) The address of its then registered office;

(3) If the address of its registered office is to be changed, the new address of the registered office;

(4) The name or names of its then registered agent or agents;

(5) If its registered agent or agents are to be changed, the name or names of its successor registered agent or agents; and

(6) That the address of its registered office and the address of the business office of its resident agent or agents, as changed, will be identical.

(d) If the Secretary of State finds that such statement conforms to subsection (a) of this Code section, he shall file such statement in his office; and upon such filing the change of address of the registered office or the change of the registered agent or agents, or both, as the case may be, shall become effective.

(e) Any registered agent of a foreign limited partnership may resign as such agent upon filing a written notice thereof with the Secretary of State. The appointment of such agent shall terminate upon the expiration of 30 days after receipt of such notice by the Secretary of State. There shall be attached to such notice an affidavit of such agent, if an individual, or of an officer thereof, if a corporation, that at least ten days prior to the date of filing such notice a written notice of the agent's intention to resign was mailed or delivered to the president, secretary, or treasurer of the corporation for which such agent is acting. Upon such resignation becoming effective, the address of the business office of the resigned registered agent shall no longer be the address of the registered office of the limited partnership.

(f) A registered agent may change his or its business address and the address of the registered office of any foreign limited partnership of which he or it is registered agent to another place within this state by filing a statement as required in subsection (c) of this Code section, except that it need be signed only by the registered agent and need not be responsive to paragraph (5) of subsection (c) of this Code section and must recite that a copy of the statement has been mailed or delivered to a representative or agent of each such limited partnership other than the notifying registered agent.

(g) The registered agent of one or more foreign limited partnerships may resign and appoint a successor registered agent by filing a statement with the Secretary of State stating that he or it resigns and the name and address of the successor registered agent. There shall be attached to such certificate a statement executed by each affected foreign limited partnership ratifying and approving such change of registered agent. Upon such filing, the successor registered agent shall become the registered agent of such foreign limited partnerships as have ratified and approved such substitution, and the successor registered agent's address, as stated in such statement, shall become the address of each such limited partnership's registered office in this state. The Secretary of State shall furnish to the successor registered agent a certified copy of the statement of resignation.

(h) All general partners of, and the registered agent of a foreign limited partnership authorized in this state, are agents of the foreign limited partnership on whom may be served any process, notice, or demand required or permitted by law to be served on the foreign limited partnership.

(i) Whenever a foreign limited partnership required to procure a certificate of authority to do business in this state shall fail to appoint or maintain a registered agent in this state, or whenever its registered agent cannot with reasonable diligence be found at the registered office, the Secretary of State shall be an agent of such foreign limited partnership upon whom any process, notice, or demand may be served. Service on the Secretary of State of any such process, notice, or demand shall be made by delivering to and leaving with him or with any persons designated by the Secretary of State to receive such service a copy of such process, notice, or demand. The plaintiff or his attorney shall certify in writing to the Secretary of State that the foreign limited partnership has failed either to maintain a registered office or appoint a registered agent in this state and that he has forwarded by registered mail or statutory overnight delivery such process, service, or demand to the last registered office or agent listed on the records of the Secretary of State and that service cannot be effected at such office.

(j) The Secretary of State shall keep a record of all processes, notices, and demands served upon him under this Code section and shall record therein the time of such service and his action with reference thereto.



§ 14-9-903. Issuance of certificate

(a) If the Secretary of State finds that an application for certificate of authority conforms to law and all requisite fees and any penalty due pursuant to Code Section 14-9-907 have been paid, he shall:

(1) Stamp or otherwise endorse his official title and the date and time of receipt on the application;

(2) File in his office a copy of the application; and

(3) Issue a certificate of authority to transact business in this state.

(b) The certificate of authority must be returned to the person who filed the application or his representative.

(c) If the certificate of authority is issued by the Secretary of State, a foreign limited partnership shall be deemed authorized to transact business in this state from the time of filing its application for the certificate of authority.



§ 14-9-904. Name

(a) A foreign limited partnership may apply for a certificate of authority with the Secretary of State under any name, whether or not it is the name under which it is registered in its state of organization, that could be registered by a domestic limited partnership.

(b) Except as provided in subsection (c) of this Code section, whenever a foreign limited partnership is unable to obtain a certificate of authority to transact business in this state because its name does not comply with any part of Code Section 14-9-102, it may nonetheless apply for authority to transact business in this state by adding in parentheses to its name in such application a word, abbreviation, or other distinctive and distinguishing element such as the name of the state where it is organized. If in the judgment of the Secretary of State the name of the limited partnership with such addition would comply with Code Section 14-9-102, said Code section shall not be a bar to the issuance to such limited partnership of a certificate of authority to transact business in this state. In such case, any such certificate issued to such foreign limited partnership shall be issued in its name with such additions, and the limited partnership shall use such name with such additions in all its dealings with the Secretary of State and in the conduct of its affairs in this state.

(c) Whenever the name of a foreign limited partnership that was organized prior to July 1 of the year in which this chapter becomes effective and that on such date is transacting business in this state does not comply with any part of Code Section 14-9-102, such foreign limited partnership may nonetheless apply for authority to transact business in this state and Code Section 14-9-102 shall not be a bar to the issuance to such limited partnership of a certificate of authority to transact business in this state; provided, however, in any such case such foreign limited partnership shall be distinguished on the records of the Secretary of State by the Secretary of State's adding to the name of such foreign limited partnership on its records in parentheses the name of the state in which it was organized and, if necessary to distinguish multiple partnerships having such characteristics and making such application that were organized in the same state, by adding a numerical distinction to the state name. Such addition of a state name and numerical distinction to the name of a foreign limited partnership by the Secretary of State shall be solely for the purpose of distinguishing limited partnerships on the files of the Secretary of State, shall not constitute a change in the name of the foreign limited partnership, and shall have no effect whatsoever on the authority of the foreign limited partnership to use its name.



§ 14-9-905. Change of name or state of organization; foreign limited partnership converting to foreign limited liability company or foreign corporation

(a) A foreign limited partnership authorized to transact business in this state must obtain an amended certificate of authority from the Secretary of State if it changes its name or its state of organization. The requirements of Code Sections 14-9-902 and 14-9-903 for obtaining an original certificate of authority shall apply to obtaining an amended certificate under this Code section.

(b) If a foreign limited partnership authorized to transact business in this state converts into a foreign limited liability company:

(1) The foreign limited partnership shall notify the Secretary of State that such conversion has occurred no later than 30 days after the conversion, using such form as the Secretary of State shall specify, which form may require such information and statements as may be required to be submitted by a foreign limited liability company that applies for a certificate of authority to transact business in this state; and

(2) If such notice is timely given:

(A) The authorization of such entity to transact business in this state shall continue without interruption; and

(B) The certificate of authority issued to such foreign limited partnership under this article shall constitute a certificate of authority issued under Code Section 14-11-704 to the foreign limited liability company resulting from the conversion effective as of the date of the conversion.

The Secretary of State shall adjust its records accordingly.

(c) If a foreign limited partnership authorized to transact business in this state converts into a foreign corporation:

(1) The foreign limited partnership shall notify the Secretary of State that such conversion has occurred no later than 30 days after the conversion, using such form as the Secretary of State shall specify, which form may require such information and statements as may be required to be submitted by a foreign corporation that applies for a certificate of authority to transact business in this state; and

(2) If such notice is timely given:

(A) The authorization of such entity to transact business in this state shall continue without interruption; and

(B) The certificate of authority issued to such foreign limited partnership under this article shall constitute a certificate of authority issued under Code Sections 14-2-1501 and 14-2-1503 to the foreign corporation resulting from the conversion effective as of the date of the conversion.

The Secretary of State shall adjust its records accordingly.



§ 14-9-906. Certificate of withdrawal

A foreign limited partnership authorized to transact business in this state may apply for a certificate of withdrawal by delivering to the Secretary of State for filing an application that sets forth:

(1) The name of the limited partnership and the name of the jurisdiction under whose law it is organized;

(2) That it is not transacting business in this state and that it surrenders its authority to transact business in this state;

(3) That it revokes the authority of its registered agent to accept service on its behalf and appoints the Secretary of State as its agent for service of process in any proceeding based on a cause of action arising during the time it was authorized to transact business in this state;

(4) A mailing address to which a copy of any process served on the Secretary of State pursuant to paragraph (3) of this Code section may be mailed; and

(5) A commitment to notify the Secretary of State in the future of any change in the mailing address provided pursuant to paragraph (4) of this Code section.



§ 14-9-907. Transaction of business without registering

(a) A foreign limited partnership transacting business in this state may not maintain an action, suit, or proceeding in a court of this state until it has obtained a certificate of authority.

(b) The failure of a foreign limited partnership to obtain a certificate of authority does not impair the validity of any contract or act of the foreign limited partnership or prevent the foreign limited partnership from defending any action, suit, or proceeding in any court of this state.

(c) A foreign limited partnership that transacts business in this state without registering as required by this article shall be liable to the state:

(1) For all fees which would have been imposed by this article upon such foreign limited partnership had it registered as required by this article; and

(2) If it has not registered within 30 days after the first day on which it transacts business in this state, for a penalty of $500.00.



§ 14-9-908. Action by Attorney General

The Attorney General may maintain an action to restrain a foreign limited partnership from transacting business in this state in violation of this chapter.






Article 10 - Derivative Actions

§ 14-9-1001. Right of limited partner to bring action

A limited partner may maintain an action in the right of a limited partnership to recover a judgment in its favor if general partners with authority to do so have refused to bring the action or an effort to cause those general partners to bring the action is not likely to succeed. The foregoing authority to bring an action in the right of a limited partnership shall not limit any right a limited partner might have under the partnership agreement or otherwise.



§ 14-9-1002. Requirements for plaintiff

Except to the extent provided by the partnership agreement, in a derivative action, the plaintiff must be a partner at the time of bringing the action and:

(1) Must have been a partner at the time of the transaction of which he complains; or

(2) His status as a partner must have devolved upon him by operation of law or pursuant to the terms of the partnership agreement from a person who was a partner at the time of the transaction.



§ 14-9-1003. Complaint

In a derivative action, the complaint must set forth with particularity the effort of the plaintiff to secure commencement of the action by a general partner or the reasons for not making the effort.



§ 14-9-1004. Expenses

If a derivative action is successful, in whole or in part, or if anything is received by the plaintiff as a result of a judgment, compromise, or settlement of an action or claim, the court may award the plaintiff reasonable expenses, including reasonable attorneys' fees, and shall direct him to remit to the limited partnership the remainder of those proceeds received by him.






Article 11 - Administration

§ 14-9-1101. Fees

The Secretary of State shall charge and collect for filing:

Document Fee

-------- ---

(1) A certificate of limited partnership $ 100.00

(2) A registration of a foreign limited partnership 225.00

(3) An annual registration 50.00

(4) Penalty for late filing of annual registration 25.00

(5) Agent's statement of resignation No fee

(6) Certificate of cancellation No fee

(7) Application of withdrawal No fee

(8) Statement of change of address of registered agent or registered 20.00

office ... $5.00 per limited partnership but not less than

(9) An amendment to a certificate of limited partnership for the 100.00

purpose of becoming a limited liability partnership

(10) Certificate of election to become a limited partnership 80.00

(11) Certificate of conversion 95.00

(12) Application for reservation of a name 25.00

(13) Any other document required or permitted pursuant to this chapter 20.00



§ 14-9-1102. Administrative powers of Secretary of State

The Secretary of State shall have the power and authority reasonably necessary to enable him to administer this chapter efficiently and to perform the duties therein imposed upon him, including, without limitation, the power and authority to employ from time to time such additional personnel as in his judgment are required for those purposes.



§ 14-9-1103. Rules and regulations

The Secretary of State may promulgate such rules and regulations, not inconsistent with the provisions of this chapter, which are incidental to and necessary for the implementation and enforcement of such provisions of this chapter as are administered by the Secretary of State. Such rules and regulations shall be promulgated in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 14-9-1104. Duty of Secretary of State to file documents

The Secretary of State's duty to file documents under this chapter is ministerial. His filing or refusing to file a document does not:

(1) Affect the validity or invalidity of the document in whole or part;

(2) Relate to the correctness or incorrectness of information contained in the document; or

(3) Create a presumption that the document is valid or invalid or that information contained in the document is correct or incorrect.






Article 12 - Applicability

§ 14-9-1201. Partnerships covered by chapter

(a) This chapter governs all domestic limited partnerships formed on or after July 1 of the year in which this chapter becomes effective and all foreign limited partnerships transacting business in this state on or after July 1 of the year in which this chapter becomes effective.

(b) A domestic limited partnership formed before July 1 of the year in which this chapter becomes effective may voluntarily elect, in accordance with any provision in its partnership agreement permitting it to do so or by complying with the procedures provided in its partnership agreement for amending the partnership agreement, to adopt the provisions of this chapter and thereafter may become subject to its provisions as of July 1 of the year in which this chapter becomes effective by filing with the Secretary of State at any time after April 15 of the year in which this chapter becomes effective a certificate of limited partnership that complies with this chapter or a certificate of amendment that would cause its certificate of limited partnership to comply with this chapter and that, in each case, specifically states that the limited partnership is electing to adopt the provisions of this chapter. Upon the later of July 1 of the year in which this chapter becomes effective or the filing of a document complying with the immediately preceding sentence, all provisions of this chapter shall thereafter apply to the limited partnership.

(c) A domestic limited partnership formed before July 1 of the year in which this chapter becomes effective that does not adopt the provisions of this chapter pursuant to subsection (b) of this Code section shall continue to be governed by Article 1 or Article 2 of Chapter 9A of this title, as applicable.



§ 14-9-1202. Effect on partnerships existing prior to July 1, 1988

(a) This chapter shall not apply to limited partnerships existing before July 1 of the year in which this chapter becomes effective except as provided in Code Section 14-9-1201.

(b) This chapter shall not be construed so as to impair, or otherwise affect, the organization or the continued existence of a limited partnership existing before July 1 of the year in which this chapter becomes effective. This chapter shall not be construed so as to impair any contract or to affect any action or proceedings begun or right accrued before July 1 of the year in which this chapter becomes effective.



§ 14-9-1203. Nonrenewable one-year name reservation for partnerships existing prior to July 1, 1988

(a) The intent of this Code section is to ensure an orderly transition to a centralized filing system for limited partnerships and to give existing limited partnerships an opportunity to establish name availability and other files with the Secretary of State to permit an orderly implementation of this chapter.

(b) In order to preserve the availability of its name, a domestic limited partnership or a foreign limited partnership existing prior to July 1 of the year in which this chapter becomes effective may file with the Secretary of State a nonrenewable one-year name reservation after April 15 and before July 1 of the year in which this chapter becomes effective. Any of such limited partnerships which do not so file shall be subject to the name restrictions of Code Section 14-9-102.



§ 14-9-1204. Applicability of Uniform Partnership Act

The provisions of Chapter 8 of this title, known as the "Uniform Partnership Act," shall govern in any case not provided for in this chapter.









Chapter 9A - Limited Partnerships

Article 1 - Limited Partnerships Formed Since February 15, 1952

Part 1 - General Provisions

§ 14-9A-1. Short title

This article may be cited as the "Uniform Limited Partnership Act."



§ 14-9A-2. Limited partnership defined

A limited partnership is a partnership formed by two or more persons under Code Section 14-9A-20, having as members one or more general partners and one or more limited partners. The limited partners as such shall not be bound by the obligations of the partnership.



§ 14-9A-2.1. Applicability of article

This article is applicable only to limited partnerships to which Chapter 9 of this title or Article 2 of this chapter does not apply as provided by Code Section 14-9-1201 or 14-9A-110.



§ 14-9A-3. Construction of article

(a) The rule that statutes in derogation of the common law are to be strictly construed shall have no application to this article.

(b) This article shall be so interpreted and construed as to effect its general purpose to make uniform the law of those states which enact it.

(c) This article shall not be so construed as to impair the obligations of any contract existing when the article goes into effect, nor to affect any action on proceedings begun or right accrued before this article takes effect.



§ 14-9A-4. Rules for cases not provided for by article

In any case not provided for in this article, the rules of law and equity, including the law merchant, shall govern.



§ 14-9A-5. Effect of article on existing partnerships

(a) A limited partnership formed under any statute of this state prior to the adoption of this article may become a limited partnership under this article by complying with Code Section 14-9A-20, provided the certificate sets forth:

(1) The amount of the original contribution of each limited partner and the time when the contribution was made; and

(2) That the property of the partnership exceeds the amount sufficient to discharge its liabilities to persons not claiming as general or limited partners by an amount greater than the sum of the contributions of its limited partners.

(b) A limited partnership formed under any statute of this state prior to the adoption of this article, until or unless it becomes a limited partnership under this article, shall continue to be governed by Article 2 of this chapter, except that such partnership shall not be renewed unless so provided in the original agreement.






Part 2 - Formation, Cancellation, and Amendment

§ 14-9A-20. Formation

(a) Two or more persons desiring to form a limited partnership shall:

(1) Sign and swear to a certificate, which shall state:

(A) The name of the partnership;

(B) The character of the business;

(C) The location of the principal place of business;

(D) The name and place of residence of each member, designating which of the members are general partners and which are limited partners;

(E) The term for which the partnership is to exist, or that it is to exist until terminated by law or according to the termination provisions of the partnership agreement, which provisions shall be set forth in the certificate;

(F) The amount of cash and a description and the agreed value of the other property contributed by each limited partner;

(G) The additional contributions, if any, agreed to be made by each limited partner and the times at which or events upon the happening of which they shall be made;

(H) The time, if agreed upon, when the contribution of each limited partner is to be returned;

(I) The share of the profits or the other compensation by way of income which each limited partner shall receive by reason of his contribution;

(J) The right, if given, of a limited partner to substitute an assignee as contributor in his place and the terms and conditions of the substitution;

(K) The right, if given, of the partners to admit additional limited partners;

(L) The right, if given, of one or more of the limited partners to priority over other limited partners, as to contributions or as to compensation by way of income, and the nature of such priority;

(M) The right, if given, of the remaining general partner or partners to continue the business on the death, retirement, or insanity of a general partner; and

(N) The right, if given, of a limited partner to demand and receive property other than cash in return for his contribution.

(2) File the certificate in the office of the clerk of the superior court of the county in which the principal place of business of the partnership shall be situated, to be recorded by the clerk in a book to be kept for that purpose and open to public inspection. If the partnership shall have places of business situated in different counties, a transcript of the certificate, duly certified by the clerk in whose office it shall be filed and under his official seal, shall be filed and recorded in like manner in the office of the clerk of the superior court in every such county.

(b) A limited partnership is formed if there has been substantial compliance in good faith with the requirements of subsection (a) of this Code section.



§ 14-9A-21. Business which may be carried on; power to acquire property

(a) A limited partnership may carry on any business which a partnership without limited partners may carry on, except for banking, insurance, railroad, trust, canal, navigation, express, and telegraph businesses.

(b) A limited partnership may acquire property of any nature and take title thereto in the name of the partnership. The specification of this power shall not be construed to limit any other power which such limited partnership may have.



§ 14-9A-22. Use of surname of limited partner in partnership name; liability of limited partner if surname improperly used

(a) The surname of a limited partner shall not appear in the partnership name, unless:

(1) It is also the surname of a general partner; or

(2) Prior to the time when the limited partner became such, the business had been carried on under a name in which his surname appeared.

(b) A limited partner whose name appears in a partnership name contrary to subsection (a) of this Code section is liable as a general partner to partnership creditors who extend credit to the partnership without actual knowledge that he is not a general partner.



§ 14-9A-23. Admission of additional limited partners

After the formation of a limited partnership, additional limited partners may be admitted upon filing an amendment to the original certificate in accordance with the requirements of Code Section 14-9A-26.



§ 14-9A-24. One person both general and limited partner

(a) A person may be a general partner and a limited partner in the same partnership at the same time.

(b) A person who is at the same time both a general and a limited partner shall have all the rights and powers and be subject to all the restrictions of a general partner, except that, in respect to his contributions, he shall have the rights against the other members which he would have had as a limited partner if he were not also a general partner.



§ 14-9A-25. When certificate of limited partnership required to be canceled

(a) The certificate required under Code Section 14-9A-20 shall be canceled when the partnership is dissolved or all limited partners cease to be such.

(b) A certificate shall be amended when:

(1) There is a change in the name of the partnership or in the amount or character of the contribution of any limited partner;

(2) A person is substituted as a limited partner;

(3) An additional limited partner is admitted;

(4) A person is admitted as a general partner;

(5) A general partner retires, dies, or becomes insane and the business is continued under Code Section 14-9A-90;

(6) There is a change in the character of the business of the partnership;

(7) There is a false or erroneous statement in the certificate;

(8) There is a change in the time as stated in the certificate for the dissolution of the partnership or for the return of a contribution;

(9) A time is fixed for the dissolution of the partnership or the return of a contribution, no time having been specified in the certificate; or

(10) The members desire to make a change in any other statement in the certificate in order that it shall accurately represent the agreement between them.



§ 14-9A-26. Procedure for amendment or cancellation of certificate of limited partnership

(a) The writing to amend a certificate shall:

(1) Conform to the requirements of paragraph (1) of subsection (a) of Code Section 14-9A-20 as far as necessary to set forth clearly the change in the certificate which it is desired to make; and

(2) Be signed and sworn to by all members. An amendment substituting a limited partner or adding a limited or general partner shall be signed also by the member to be substituted or added; and when a limited partner is to be substituted, the amendment shall also be signed by the assigning limited partner.

(b) The writing to cancel a certificate shall be signed by all members.

(c) A person desiring the cancellation or amendment of a certificate, if any person designated in subsections (a) and (b) of this Code section as a person who must execute the writing refuses to do so, may petition the superior court of the county wherein the principal place of business of said partnership is situated to direct a cancellation or amendment thereof.

(d) If the court finds that the petitioner has a right to have the writing executed by a person who refuses to do so, it shall order the clerk of the superior court in the office where the certificate is recorded to record the cancellation or amendment of the certificate; and where the certificate is to be amended, the court shall also cause to be filed for record in said office a certified copy of its decree setting forth the amendment.

(e) A certificate is amended or canceled when there is filed for record in the office of the clerk of the superior court where the certificate is recorded:

(1) A writing in accordance with subsection (a) or (b) of this Code section; or

(2) A certified copy of the order of court in accordance with subsection (d) of this Code section.

(f) After the certificate is duly amended in accordance with this Code section, the amended certificate shall thereafter be for all purposes the certificate provided for by this article.



§ 14-9A-27. Liability for false statement in certificate

If the certificate required under Code Section 14-9A-20 contains a false statement, one who suffers loss by reliance on such statement may hold liable any party to the certificate who knew the statement to be false:

(1) At the time he signed the certificate; or

(2) Subsequently, but within a sufficient time before the statement was relied upon to enable him to cancel or amend the certificate or to file a petition for its cancellation or amendment as provided in subsection (c) of Code Section 14-9A-26.






Part 3 - Limited Partners

§ 14-9A-40. Character of limited partner's contribution

The contributions of a limited partner may be cash or other property but not services.



§ 14-9A-41. Limited partner not liable to creditors

A limited partner shall not become liable as a general partner unless, in addition to the exercise of his rights and powers as a limited partner, he takes part in the control of the business.



§ 14-9A-42. Rights

(a) A limited partner shall have the same rights as a general partner to:

(1) Have the partnership books kept at the principal place of business of the partnership and at all times to inspect and copy any of them;

(2) Have on demand true and full information of all things affecting the partnership and a formal account of partnership affairs whenever circumstances render it just and reasonable; and

(3) Have dissolution and winding up by decree of court.

(b) A limited partner shall have the right to receive a share of the profits or other compensation by way of income and to the return of his contribution as provided in Code Sections 14-9A-46 and 14-9A-47.



§ 14-9A-43. Person erroneously believing himself limited partner not liable as general partner

A person who has contributed to the capital of a business conducted by a person or partnership erroneously believing that he has become a limited partner in a limited partnership is not, by reason of his exercise of the rights of a limited partner, a general partner with the person or in the partnership carrying on the business, or bound by the obligations of such person or partnership if, on ascertaining the mistake, he promptly renounces his interest in the profits of the business or other compensation by way of income.



§ 14-9A-44. Loans and other business transactions between limited partner and partnership; limitation on resulting claims against partnership

(a) A limited partner may loan money to and transact other business with the partnership and, unless he is also a general partner, receive on account of resulting claims against the partnership, with general creditors, a pro rata share of the assets. No limited partner shall in respect to any such claim:

(1) Receive or hold as collateral security any partnership property; or

(2) Receive from a general partner or the partnership any payment, conveyance, or release from liability, if at the time the assets of the partnership are not sufficient to discharge partnership liabilities to persons not claiming as general or limited partners.

(b) The receiving of collateral security, or a payment, conveyance, or release in violation of subsection (a) of this Code section is a fraud on the creditors of the partnership.



§ 14-9A-45. Priority among limited partners

Where there are several limited partners, the members may agree that one or more of the limited partners shall have a priority over other limited partners as to the return of their contributions, as to their compensation by way of income, or as to any other matter. If such an agreement is made, it shall be stated in the certificate required under Code Section 14-9A-20, and in the absence of such a statement all the limited partners shall stand upon equal footing.



§ 14-9A-46. Compensation

A limited partner may receive from the partnership the share of the profits or the compensation by way of income stipulated in the certificate, provided that after such payment is made, whether from the property of the partnership or that of a general partner, the partnership assets are in excess of all liabilities of the partnership except liabilities to limited partners on account of their contributions and to general partners.



§ 14-9A-47. Withdrawal or reduction of contribution

(a) A limited partner shall not receive from a general partner or out of partnership property any part of his contribution until:

(1) All liabilities of the partnership, except liabilities to general partners and to limited partners on account of their contributions, have been paid or there remains property of the partnership sufficient to pay them;

(2) The consent of all members is had, unless the return of the contribution may be rightfully demanded under subsection (b) of this Code section; and

(3) The certificate required under Code Section 14-9A-20 is canceled or so amended as to set forth the withdrawal or reduction.

(b) Subject to subsection (a) of this Code section a limited partner may rightfully demand the return of his contribution:

(1) On the dissolution of a partnership; or

(2) When the date specified in the certificate for its return has arrived; or

(3) After he has given six months' notice in writing to all other members, if no time is specified in the certificate, either for the return of the contribution or for the dissolution of the partnership.

(c) In the absence of any statement in the certificate to the contrary or of the consent of all members, a limited partner, irrespective of the nature of his contribution, has only the right to demand and receive cash in return for his contribution.

(d) A limited partner may have the partnership dissolved and its affairs wound up when:

(1) He rightfully but unsuccessfully demands the return of his contribution; or

(2) The other liabilities of the partnership have not been paid, or the partnership property is insufficient for their payment as required by paragraph (1) of subsection (a) of this Code section and the limited partner would otherwise be entitled to the return of his contribution.



§ 14-9A-48. Liability of limited partner to partnership

(a) A limited partner is liable to the partnership:

(1) For the difference between his contribution as actually made and that stated in the certificate required under Code Section 14-9A-20 as having been made; and

(2) For any unpaid contribution which he agreed in the certificate to make in the future at the time and on the conditions stated in the certificate.

(b) A limited partner holds as trustee for the partnership:

(1) Specific property stated in the certificate as contributed by him, but which was not contributed or which has been wrongfully returned; and

(2) Money or other property wrongfully paid or conveyed to him on account of his contribution.

(c) The liabilities of a limited partner as set forth in this Code section can be waived or compromised only by the consent of all members; but a waiver or compromise shall not affect the right of a creditor of a partnership, who extended credit or whose claim arose after the filing and before a cancellation or amendment of the certificate, to enforce such liabilities.

(d) When a contributor has rightfully received the return in whole or in part of the capital of his contribution, he is nevertheless liable to the partnership for any sum, not in excess of such return with interest, necessary to discharge its liabilities to all creditors who extended credit or whose claims arose before such return.



§ 14-9A-49. Nature of limited partner's interest

A limited partner's interest in the partnership is personal property.



§ 14-9A-50. Assignment of limited partner's interest

(a) A limited partner's interest is assignable.

(b) A substituted limited partner is a person admitted to all the rights of a limited partner who has died or has assigned his interest in a partnership.

(c) An assignee who does not become a substituted limited partner has no right to require any information or account of the partnership transactions or to inspect the partnership books; he is only entitled to receive the share of the profits or other compensation by way of income, or the return of his contribution, to which his assignor would otherwise be entitled.

(d) An assignee shall have the right to become a substituted limited partner if all the members, except the assignor, consent thereto or if the assignor, being thereunto empowered by the certificate required under Code Section 14-9A-20, gives the assignee that right.

(e) An assignee becomes a substituted limited partner when the certificate is appropriately amended in accordance with Code Section 14-9A-26.

(f) The substituted limited partner has all the rights and powers and is subject to all the restrictions and liabilities of his assignor, except those liabilities of which he was ignorant at the time he became a limited partner and which could not be ascertained from the certificate.

(g) The substitution of the assignee as a limited partner does not release the assignor from liability to the partnership under Code Sections 14-9A-27 and 14-9A-48.



§ 14-9A-51. Effect of death of limited partner

(a) On the death of a limited partner, his executor or administrator shall have all the rights of a limited partner for the purpose of settling his estate and such power as the deceased had to constitute his assignee a substituted limited partner.

(b) The estate of a deceased limited partner shall be liable for all his liabilities as a limited partner.



§ 14-9A-52. Rights of judgment creditor of limited partner

(a) On due application to a court of competent jurisdiction by any judgment creditor of a limited partner, the court may charge the interest of the indebted limited partner with payment of the unsatisfied amount of the judgment debt and may appoint a receiver and make all other orders, directions, and inquiries which the circumstances of the case may require.

(b) The interest may be redeemed with the separate property of any general partner, but may not be redeemed with partnership property.

(c) The remedies conferred by subsection (a) of this Code section shall not be deemed exclusive of others which may exist.

(d) Nothing in this article shall be held to deprive a limited partner of his statutory exemption.






Part 4 - General Partners

§ 14-9A-70. Rights, powers, and liabilities of general partner

A general partner shall have all the rights and powers and be subject to all the restrictions and liabilities of a partner in a partnership without limited partners, except that without the written consent or ratification of the specific act by all the limited partners, a general partner or all of the general partners have no authority to:

(1) Do any act in contravention of the certificate required under Code Section 14-9A-20;

(2) Do any act which would make it impossible to carry on the ordinary business of the partnership;

(3) Confess a judgment against the partnership;

(4) Possess partnership property, or assign their rights in specific partnership property, for other than a partnership purpose;

(5) Admit a person as a general partner, unless the partnership agreement provides otherwise;

(6) Admit a person as a limited partner, unless the right so to do is given in the certificate;

(7) Continue the business with partnership property on the death, retirement, or insanity of a general partner, unless the right so to do is given in the certificate.






Part 5 - Contributors

§ 14-9A-80. Party to proceedings

A contributor, unless he is a general partner, is not a proper party to proceedings by or against a partnership, except where the object is to enforce a limited partner's right against, or liability to, the partnership.






Part 6 - Dissolution

§ 14-9A-90. Effect of retirement, death, or insanity of general partner

The retirement, death, or insanity of a general partner dissolves the partnership, unless the business is continued by the remaining general partners:

(1) Under a right to do so stated in the certificate required under Code Section 14-9A-20; or

(2) With the consent of all members.



§ 14-9A-91. Settling of accounts

(a) In settling accounts after dissolution, the liabilities of the partnership shall be entitled to payment in the following order:

(1) Those to creditors, in the order of priority as provided by law, except those to limited partners on account of their contributions and to general partners;

(2) Those to limited partners in respect to their share of the profits and other compensation by way of income on their contributions;

(3) Those to limited partners in respect to the capital of their contributions;

(4) Those to general partners other than for capital and profits;

(5) Those to general partners in respect to profits;

(6) Those to general partners in respect to capital.

(b) Subject to any statement in the certificate required under Code Section 14-9A-20 or to subsequent agreement, limited partners share in the partnership assets in respect to their claims for capital, and in respect to their claims for profits or for compensation by way of income on their contributions respectively, in proportion to the respective amounts of such claims.









Article 2 - Limited Partnerships Formed Prior to February 15, 1952

§ 14-9A-110. Applicability of article; renewal of existing partnerships restricted

(a) This article is applicable only to limited partnerships which were in existence on February 15, 1952, and which have not become limited partnerships subject to Article 1 of this chapter or Chapter 9 of this title.

(b) No limited partnership continuing existence under this article shall be renewed pursuant to this article unless such renewal is provided for in the original agreement.

(c) Except as otherwise provided in this Code section, this article shall have no force or effect after February 15, 1952, and no limited partnership shall be formed pursuant to this article after said date.



§ 14-9A-111. Who may form limited partnership; purposes; liability of general and special partners

(a) A limited partnership may be formed by two or more persons upon the terms, with the rights and powers, and subject to the conditions and liabilities prescribed in this article for the purpose of transacting any mercantile, commercial, mechanical, manufacturing, mining, or agricultural business within this state; but this article shall not be construed to authorize the formation of any such partnership for the purposes of banking or insurance.

(b) Of the two or more persons forming a limited partnership, one or more shall be general partners who shall be jointly and severally liable for the debts of the partnership; and one or more persons shall be special partners who shall contribute a specific sum in actual cash as capital to the common stock and who shall not be liable for debts of the partnership beyond the fund so contributed by him or them to the capital, except as provided in this article.



§ 14-9A-112. Firm name

The business of a limited partnership may be conducted under a firm name in which the name of at least one of the partners is contained, to which may be added the word "company" or other general term to denote that there are special partners in the business, or under such firm or trade name as the partners may select; provided, however, that in all cases when the firm is a limited partnership, the firm name shall have added the word "limited" in parentheses so that all persons dealing with the partnership may know that the firm name identifies a limited partnership. The firm name shall be registered as a limited partnership with the clerk of the superior court as required by Part 3 of Article 16 of Chapter 1 of Title 10, which provides for the registration of trade names, partnership names, etc.



§ 14-9A-113. Certificate of limited partnership -- Contents

(a) Persons desirous of forming a limited partnership shall make and severally sign, either themselves or by attorneys in fact, a certificate which shall contain:

(1) The name of the firm under which such partnership is to be conducted;

(2) The general nature of the business intended to be transacted;

(3) The names of all the general and special partners, distinguishing which are general and which are special partners, and their respective places of residence;

(4) The amount of capital which each special partner shall have contributed to the common stock; and

(5) The time at which the partnership is to commence and the time at which it shall terminate.

(b) If the certificate is signed by an attorney in fact, the power of attorney, duly authenticated, shall be recorded along with such certificate.



§ 14-9A-114. Certificate of limited partnership -- Acknowledgment

The certificate required under Code Section 14-9A-113 shall be acknowledged by the several persons signing the same, or their attorneys in fact, before a judge of the superior court or a judge of the probate court, magistrate, or notary public, and such acknowledgment shall be certified by the officer before whom the same is made.



§ 14-9A-115. Certificate of limited partnership -- Filing

The certificate and power of attorney in fact required under Code Section 14-9A-113, so acknowledged and certified, shall be filed in the office of the clerk of the superior court of the county in which the principal place of business of the partnership shall be situated and shall be recorded by the clerk at large in a book to be kept for that purpose, open to public inspection. If the partnership shall have places of business situated in different counties, a transcript of the certificate and power of attorney and of the acknowledgments thereof, duly certified by the clerk in whose office they shall be filed, under his official seal, shall be filed and recorded in like manner in the office of the clerk of the superior court in every such county. The clerk for each registry required by this article shall be entitled to the sum of $5.00.



§ 14-9A-116. Affidavits of capital paid in

At the time of filing the original certificate required under Code Section 14-9A-113, with the evidence of the acknowledgment thereof, an affidavit or affidavits of the several general partners shall also be filed in the same office, stating that the sums specified in the certificate to have been contributed by each of the special partners to the common stock have been actually and in good faith paid in cash.



§ 14-9A-117. Certified copies admissible in evidence

Reserved. Repealed by Ga. L. 2011, p. 99, § 19/HB 24, effective January 1, 2013.



§ 14-9A-118. Certificate and affidavit prerequisite to formation; effect of false statement

No limited partnership shall be deemed to have been formed until the certificate required under Code Section 14-9A-113 shall have been made, acknowledged, filed, and recorded, nor until an affidavit shall have been filed as directed by Code Section 14-9A-116; and if any false statement shall be made in such certificate or affidavit, or if such partnership business shall be commenced before such certificate or affidavit is filed, all the persons interested in such partnership shall be liable for all the engagements thereof as general partners.



§ 14-9A-119. Publication of terms of partnership; affidavits of publication as evidence

(a) The partners shall publish the terms of the partnership, when registered, for at least six weeks immediately after such registry in at least two newspapers published in the county in which the place of business is situated, provided there are two newspapers published in such county. If only one newspaper is published in such county, then the terms shall be published in that newspaper. If no newspaper is published in the county in which the business is to be transacted, the notice shall be published in the newspaper in which the sheriff advertises.

(b) If such publication shall not be made within two months from the filing of such certificate and affidavit, the partnership shall be deemed general.

(c) Affidavits of the publication of such notice by the printers, publishers, or editors of the newspapers in which the same shall be published may be filed in the office of the clerk of the superior court in which the certificate has been filed and shall be evidence of the facts therein contained.



§ 14-9A-120. Renewal or continuance of partnership

Every renewal or continuance of a limited partnership beyond the time fixed for its duration shall be certified, acknowledged, and recorded; an affidavit of a general partner shall be made and filed; notice shall be given in the manner required in this article for its original formation; and every such partnership which shall be otherwise renewed or continued shall be deemed a general partnership.



§ 14-9A-121. Dissolution -- Effect of changes in firm name, capital, or death of partner

(a) Except as provided in this Code section, every change made in the firm name of the general partners, in the nature of the business, or in the capital or shares thereof contributed, held, or owned or to be contributed, held, or owned by any of the special partners, or the death of any partner, whether general or special, shall dissolve the limited partnership, or if such partnership is continued, shall constitute such partnership a general partnership in respect to all business transacted after such alterations or death, unless the articles of partnership shall provide that in the event of the death of a partner the partnership may be continued by the survivors. If the articles so provide, the partnership shall be so continued with the consent of the personal representative of the deceased partner, and the personal representative may succeed to the partnership rights of such deceased partner and continue the business as if such partner had remained alive.

(b) Any special partner may from time to time increase the amount of capital stock contributed, held, or owned by him; or one or more special partners may be added to the partnership on actually paying in an additional amount of capital, to be agreed on by the general and special partners, and on filing in the office of the clerk with whom the original certificate was filed an additional certificate of the general partners, in the partnership name, verified by the oath of one of them, stating the increase of capital stock and by whom, the names and residences of such additional special partners and whether of legal age, and the amounts contributed by each to the common stock, together with the affidavit of one or more of the general partners stating that the amounts specified in such additional certificates have been actually and in good faith paid in cash. Such alteration shall not make the partnership general. No additional publication of the terms of the partnership nor of the alteration thereof is required in any of such cases.

(c) Any special partner or the legal representative of any such deceased special partner may sell his interest in the partnership or any portion thereof without working a dissolution thereof or rendering the partnership general, if a notice of such sale is filed within ten days thereafter in the office of the clerk with whom the original certificate of partnership was filed; and the purchaser thereof shall thereupon become a special partner with the same rights as an original special partner.



§ 14-9A-122. Dissolution -- By acts of partners; notice required

(a) No dissolution of a limited partnership by the acts of the partners shall take place prior to the time specified in the original certificate or the certificate of renewal until a notice of such intended dissolution, signed by all the partners or their representatives, has been filed and recorded in the clerk's office in which the original certificate was recorded and published at least once a week for four weeks in a newspaper printed in each of the counties where the partnership has places of business. If no newspaper is printed in such counties, the notice shall be published for four weeks in the newspapers in which the sheriffs of such counties advertise.

(b) Nothing contained in this Code section shall be construed to affect the collection of any demand against any of the special partners which may have been contracted prior to the commencement of such limited partnership.



§ 14-9A-123. Powers of general and special partners

(a) Only the general partners shall be authorized to transact business, sign for the partnership, and bind the partnership.

(b) A special partner may at any time examine the conditions and progress of the partnership concerns, advise as to the management of the same, and, when the general partner or partners may be rendered incompetent to act because of illness, temporary absence, or other cause, direct and control the business of the partnership with the authority of a general partner; provided, however, such special partner, before assuming such direction and control, shall place in a position easily seen by all parties dealing with said partnership a placard or sign indicating which of the partners of the firm are general partners and which are special partners; otherwise the special partner or partners shall not transact any business on account of the said partnership nor be employed for that purpose as agent or in any capacity akin thereto. If, contrary to this Code section, a special partner shall in any manner interfere with the business and affairs of the partnership, he shall be deemed a general partner; provided, however, a special partner may act as the attorney or counselor at law for the partnership without becoming liable as a general partner.



§ 14-9A-124. Repayment of contribution of special partner prohibited; payment of interest and profits to special partner

(a) No part of the sum which any special partner shall have contributed to the capital stock shall be withdrawn by him or paid or transferred to him in the shape of dividends, profits, or otherwise at any time during the continuance of the partnership, but any partner may annually receive lawful interest on the sum so contributed by him, if the payment of such interest shall not reduce the original amount of such capital. If, after the payment of such interest, any profits shall remain to be divided, he may also receive his portion of such profits, but shall not be liable for any debts previously contracted by the general partners.

(b) If it shall appear that, by the payment of interest or profits to any special partner, the original capital has been reduced, or the firm shall be unable to pay its debts, the partner receiving the same shall be bound to restore the interest or profits received by him necessary to make good his original share of the original stock.



§ 14-9A-125. Priority of special partners

In case of the insolvency or bankruptcy of the partnership, no special partner shall, under any circumstances, be allowed to claim as a creditor until the claims of all the other creditors of the partnership shall be satisfied.



§ 14-9A-126. Parties to actions

Actions brought by limited partnerships shall be in the name or names of the general partners only. Actions brought against limited partnerships shall be brought against the general partners only, except in cases where the special partners are liable in the same manner as general partners. In such cases, actions may be brought against all the partners jointly or severally; or any one or more of the special partners may be subject to liability in the same action with the general partners.



§ 14-9A-127. Liability of general partners for management of firm

The general partners of a limited partnership shall be liable, both in law and equity, to each other and to the special partners for their management of the business of the firm as other partners are liable.



§ 14-9A-128. Liability of partners for fraud

Every partner who shall be guilty of any fraud in the affairs or business of the partnership shall be liable civilly to the party injured to the extent of his damage.



§ 14-9A-129. Fraudulent sale, assignment, or transfer of property void

(a) Every sale, assignment, or transfer of any of the property or effects of a limited partnership made by such partnership when insolvent or in contemplation of insolvency or made after or in contemplation of the insolvency of any partner, with the intent of giving a preference to any creditor of such partnership or insolvent partner over other creditors of such partnership or insolvent partner; and every judgment confessed, lien created, or security given by such partnership under the like circumstances and with the like intent shall be void as against the creditors of such partnership.

(b) Every such sale, assignment, or transfer of any of the property or effects of a general or special partner who may have become liable as a general partner made by such general or special partner when insolvent or in contemplation of insolvency or made after or in contemplation of the insolvency of the partnership, with the intention of giving to any creditor of his own, or of the partnership, a preference over creditors of the partnership; and every judgment confessed, lien created, or security given by any such partner under like circumstances and with like intent shall be void as against the creditors of the partnership.

(c) Any special partner who shall violate any provision of subsections (a) and (b) of this Code section or who shall concur in, or assent to, any such violation by the partnership or by any individual partner shall be liable as a general partner.



§ 14-9A-130. Penalty for fraud

Every partner who shall work any fraud in the affairs or business of a limited partnership shall be guilty of a misdemeanor.









Chapter 10 - Professional Associations

§ 14-10-1. Short title

This chapter may be cited as "The Georgia Professional Association Act."



§ 14-10-2. Definitions

As used in this chapter, the term:

(1) "Professional association" means an unincorporated association, as distinguished from a partnership, organized under this chapter for the purpose of rendering one type of professional service.

(2) "Professional service" means the personal services rendered by attorneys at law and any type of professional service which may be legally performed only pursuant to a license from a board pursuant to Title 43, for example, the personal services rendered by certified public accountants, chiropractors, dentists, osteopaths, physicians and surgeons, and podiatrists (chiropodists).



§ 14-10-3. Persons entitled to form association; purpose; limitation to one type of professional service

Any two or more persons duly licensed to practice a profession under the laws of this state may form a professional association, as distinguished from a partnership and a corporation, by associating themselves for the purpose of carrying on a profession and dividing the gains therefrom upon compliance with the terms of this chapter. No professional association organized pursuant to this chapter shall render professional service in more than one type of professional service.



§ 14-10-4. Formation

(a) Articles of association.

(1) Filing; contents. To form a professional association, such persons shall execute and file articles of association in the office of the clerk of the superior court in the county in which the association's principal office is located. Articles of association may contain any provision not in violation of law or the public policy of this state as the members of the association may decide.

(2) Recording; fees. The clerk shall record the articles of association and any amendments thereto or instruments of dissolution thereof in the same manner as required for articles of incorporation and shall receive a fee as required by paragraph (1) of subsection (g) of Code Section 15-6-77. Articles shall not be required to be published or recorded elsewhere. Such record of the articles, when so recorded, shall be notice of the articles to the world as well as to all parties dealing with such association.

(3) Amendment; dissolution. The articles may be amended or dissolved at any time by agreement of two-thirds of the members at any regular meeting or at a special meeting called for that purpose and upon filing the amendment or instrument of dissolution in the same place or places as the original article of association.

(b) Name. The persons forming the association shall adopt such name for the association as they in their discretion may determine; but the name selected shall be followed by the words "Professional Association" or the abbreviation "P.A."



§ 14-10-5. Business other than rendering professional service prohibited; investments and ownership of property

A professional association may be organized only for the purpose of rendering one specific kind of professional service and shall not engage in any business other than rendering the professional service for which it was organized. However, it may invest its funds in real estate, mortgages, stocks, bonds, or any other type of investment and may own real or personal property necessary or appropriate for rendering its professional service.



§ 14-10-6. Professional services to be rendered only by licensed officers, employees, and agents; "employee" defined

A professional association may render professional service only through officers, employees, and agents who are themselves duly licensed or otherwise legally authorized to render professional service within this state. The term "employee" as used in this Code section does not include clerks, bookkeepers, technicians, nurses, or other individuals who are not usually and ordinarily considered by custom and practice to be rendering professional services for which a license or other legal authorization is required in connection with the profession practiced by a particular professional association; nor does the term "employee" include any other person who performs all his employment under the direct supervision and control of an officer, agent, or employee who is himself rendering professional service to the public on behalf of the professional association; but no person shall, under the guise of employment, practice a profession unless duly licensed to practice that profession under the laws of this state.



§ 14-10-7. Relationship between person rendering and person receiving professional service; liability of members for debts of or claims against association

(a) This chapter does not modify any law applicable to the relationship between a person furnishing and a person receiving professional service, including liability arising out of such professional service and including the confidential relationship between the person rendering and the person receiving such professional service, if any. All confidential relationships enjoyed under the laws of this state prior to April 5, 1961, or enacted thereafter shall remain inviolate.

(b) Subject to subsection (a) of this Code section, the members or shareholders of any professional association organized pursuant to this chapter shall not be individually liable for the debts of, or claims against, the professional association unless such member or shareholder has personally participated in the transaction for which the debt or claim is made or out of which it arises.



§ 14-10-8. Management

(a) Board of governors; officers. A professional association organized pursuant to this chapter shall be governed by a board of governors elected by the members or shareholders and represented by officers elected by the board of governors so that centralization of management will be assured and no member shall have the power to bind the association within the scope of the association's business or profession merely by virtue of his being a member or shareholder of the association. Members of the board of governors need not be members or shareholders of the professional association. Officers, with the exception of the president, need not be members of the board of governors. No officer or member of the board of governors who is not duly licensed to practice the profession for which the professional association was organized shall participate in any decisions constituting the practice of said profession. The officers of the association shall include a president, vice-president, secretary, treasurer, and such other officers as the board of governors may determine. Any one person may serve in more than one office, except that the president and the secretary of the professional association shall not be the same person.

(b) Bylaws. The members may adopt such bylaws as they may deem proper, or the power to promulgate bylaws of the association may be delegated by the articles of association to the board of governors of the professional association as the members or shareholders may decide.

(c) Voting. Each member or shareholder shall have such power to cast such vote or votes at the meeting of the members or shareholders as the articles of association shall provide.

(d) Agents and employees. The officers of the professional association may employ such agents or employees of the association as they may deem advisable, subject to Code Section 14-10-6.



§ 14-10-9. Continuity of existence independent of status or acts of members

Unless the articles of association expressly provide otherwise, a professional association shall continue as a separate entity independent of its members or shareholders, for all purposes for such period of time as provided in the articles, or until dissolved by a vote of two-thirds of the members. An association shall continue notwithstanding the death, insanity, incompetency, conviction for felony, resignation, withdrawal, transfer of membership or ownership of shares, retirement, or expulsion of any one or more of the members or shareholders; the admission of or transfer of membership or shares to any new member or members or shareholder or shareholders; or the happening of any other event, which under the law of this state and under like circumstances would work a dissolution of a partnership, it being the aim and intention of this Code section that such professional association shall have continuity of life independent of the life or status of its members or shareholders. No member or shareholder of a professional association shall have the power to dissolve the association by his independent act of any kind.



§ 14-10-10. Ownership

(a) Stock-type and nonstock associations. A professional association organized pursuant to this chapter may issue stock or certificates evidencing ownership of an interest in the assets of the professional association to its members; the association may be a nonstock organization with the members owning no individual interest in the assets of the association but with the rights and duties specified in the articles of association; or the association may be a nonstock organization with the members owning undivided interests in the assets of the association according to the articles of association.

(b) Transferability. The stock or certificates of ownership, if a stock-type association or a membership in a nonstock association, shall be freely transferable except as may be lawfully restricted in the articles of association.

(c) Shareholders and members. A professional association may issue its capital stock if it is a stock-type association or accept as members of the professional association, if a nonstock association, only persons who are duly licensed or otherwise legally authorized to render the same professional service as that for which the professional association was organized.

(d) Estate of deceased shareholder or member. Subject to the articles of association, the estate of a member or shareholder who was a person duly licensed or otherwise legally authorized to render the same professional service as that for which the professional association was organized may continue to hold stock or membership pursuant to the articles of association for a reasonable period of administration of the estate, but shall not be authorized to participate in any decisions concerning the rendering of professional service.



§ 14-10-11. Severance of connection with association required upon legal disqualification of member to render professional service; effect of failure to comply

If any member, shareholder, agent, or employee of a professional association becomes legally disqualified to render a professional service within this state or accepts employment or is elected to a public office which, pursuant to existing law, is a restriction or limitation upon the rendering of professional service, he shall sever all employment with, or financial interest in, such professional association forthwith. A professional association's failure to comply or require compliance with this requirement shall be a ground for the forfeiture of its right to render professional service as a professional association pursuant to this chapter. When a professional association's failure to comply with this requirement is brought to the attention of the Secretary of State, the Secretary of State shall certify that fact to the Attorney General for appropriate action to dissolve the professional association.



§ 14-10-12. Valuation of membership or shares of deceased, retired, expelled, or disqualified member or shareholder

If the articles of association or bylaws of a professional association fail to fix a price at which a professional association or its members or shareholders may purchase the membership or shares of a deceased, retired, expelled, or disqualified member or shareholder, and if the articles of association or bylaws do not otherwise provide, then the price for such membership or shares shall be the book value of such membership or shares at the end of the month immediately preceding the death or disqualification of the member or shareholder. Book value shall be determined by an independent certified public accountant employed for such purpose from the books and records of the professional association by the regular method of accounting employed by the professional association. The determination by the certified public accountant of book values shall be conclusive on the professional association and its members or shareholders.



§ 14-10-13. Annual report; fee; penalty for failure to furnish report

Reserved. Repealed by Ga. L. 1989, p. 1027, § 37, effective July 1, 1989.



§ 14-10-14. Limitation on sale or transfer of membership or shares

A member or shareholder of a professional association may sell or transfer his membership or shares in such professional association only to another individual who is duly licensed or otherwise legally authorized to render the same professional services as those for which the association was organized.



§ 14-10-15. Distribution of assets following dissolution

In the event of dissolution of a stock-type professional association, the board of governors, as trustees of the property of such professional association, shall apply the assets first to the payment of debts of the association and, secondly, to the holders of the stock as provided in the articles of association. In the event of dissolution of a nonstock association, the assets shall be distributed or sold and the net proceeds distributed first to the payment of debts of the association and, secondly, to or among the members of the association as the articles of association shall provide.



§ 14-10-16. Powers generally; assets not liable to attachment for debts of members or shareholders

A professional association organized pursuant to this chapter may contract in its own name, take, hold, and sell real and personal property in its own name, independent of its members, and sue and be sued as an independent entity as provided by law. Any conveyance in the name of the professional association to a third person executed by the president and attested by the secretary shall be conclusively presumed to be properly executed and shall divest all right, title, and interest of the professional association, its members, and the board of governors thereof. The assets of a professional association shall not be liable to attachment for the individual debts of its members or shareholders.



§ 14-10-17. Actions by or against associations

Code Sections 9-2-24 and 9-2-25 are incorporated by reference and shall govern professional associations organized pursuant to this chapter in all respects as contained therein.



§ 14-10-18. Applicability of corporation laws; inapplicability of partnership laws

A professional association organized pursuant to this chapter shall be governed generally by all laws governing or applying to corporations, where applicable, and not in conflict with this chapter; and no such association shall be held or deemed to be a partnership nor shall such association be governed by laws relating to partnerships.






Chapter 11 - Limited Liability Companies

Article 1 - General Provisions

§ 14-11-100. Short title

This chapter may be cited as the "Georgia Limited Liability Company Act."



§ 14-11-101. Definitions

As used in this chapter, unless the context otherwise requires, the term:

(1) "Articles of organization" means the articles filed under Code Section 14-11-203 and such articles as amended or restated.

(2) "Business entity" means a limited liability company, a foreign limited liability company, a limited partnership, a foreign limited partnership, a general partnership, a corporation, or a foreign corporation.

(3) "Conflicting interest" with respect to a limited liability company means the interest a member or manager of the limited liability company has respecting a transaction effected or proposed to be effected by the limited liability company (or by a person in which the limited liability company has a controlling interest), with respect to which the member or manager has the power to act or vote, if:

(A) Whether or not the transaction is brought before the members or managers responsible for the decision, as the case may be, of the limited liability company for action, to the knowledge of the member or manager at the time of commitment, he or she or a related person is a party to the transaction or has a beneficial financial interest in or so closely linked to the transaction and of such financial significance to the member or manager or a related person that it would reasonably be expected to exert an influence on the member or manager's judgment if he or she were called upon to vote on the transaction; or

(B) The transaction is brought (or is of such character and significance to the limited liability company that it would in the normal course be brought) before the members or managers responsible for the decision, as the case may be, of the limited liability company for action and, to the knowledge of the member or manager at the time of commitment, any of the following persons is either a party to the transaction or has a beneficial financial interest so closely linked to the transaction and of such financial significance to that person that it would reasonably be expected to exert an influence on the member or manager's judgment if he or she were called upon to vote on the transaction: an entity (other than the limited liability company) of which the member or manager is a director, general partner, member, manager, agent, or employee; an entity that controls, is controlled by, or is under common control with one or more of the entities specified in the preceding clause; or an individual who is a general partner, principal, or employer of the member or manager.

(4) "Contribution" means a contribution to the capital of a limited liability company authorized by Code Section 14-11-401.

(5) "Corporation" means a corporation incorporated under Chapter 2 of this title.

(6) "Distribution" means a direct or indirect transfer of money or other property (except its own limited liability company interests) by a limited liability company to or for the benefit of its members or their assignees in respect of any of its limited liability company interests. A distribution may be in the form of a transfer of money or other property; a purchase, redemption, or other acquisition of a limited liability company interest; a distribution of indebtedness; or otherwise.

(6.1) "Electronic transmission" or "electronically transmitted" means any process of communication not directly involving the physical transfer of paper that is suitable for the retention, retrieval, and reproduction of information by the recipient.

(7) "Event of dissociation" means an event that causes a person to cease to be a member, as provided in Code Section 14-11-601 or 14-11-601.1.

(8) "Foreign corporation" means a corporation for profit formed under the laws of a jurisdiction other than this state.

(9) "Foreign limited liability company" means a limited liability company formed under the laws of a jurisdiction other than this state.

(10) "Foreign limited partnership" means a limited partnership formed under the laws of a jurisdiction other than this state.

(11) "General partnership" means a partnership (other than a limited partnership) existing under the laws of this state or the laws of any other jurisdiction.

(12) "Limited liability company" means a limited liability company formed under this chapter.

(13) "Limited liability company interest" means a member's share of the profits and losses of a limited liability company and a member's right to receive distributions.

(14) "Limited partnership" means a limited partnership formed under the laws of this state.

(15) "Manager" means a person in whom management is vested in accordance with subsection (b) of Code Section 14-11-304.

(16) "Member" means a person who has been admitted to a limited liability company as a member as provided in Code Section 14-11-505 and who has not ceased to be a member as provided in Code Section 14-11-601 or 14-11-601.1.

(17) "Member or manager's conflicting interest transaction" with respect to a limited liability company means a transaction effected or proposed to be effected by the limited liability company (or by a person in which the limited liability company has a controlling interest) respecting which a member or manager of the limited liability company having the power to act or vote has a conflicting interest.

(18) "Operating agreement" means any agreement, written or oral, of the member or members as to the conduct of the business and affairs of a limited liability company. In the case of a limited liability company with only one member, a writing signed by that member stating that it is intended to be a written operating agreement shall constitute a written operating agreement and shall not be unenforceable by reason of there being only one person who is a party to the operating agreement. A limited liability company is not required to execute its operating agreement and, except as otherwise provided in the operating agreement, is bound by its operating agreement whether or not the limited liability company executes the operating agreement. An operating agreement may provide enforceable rights to any person, including a person who is not a party to the operating agreement, to the extent set forth therein.

(19) "Person" means an individual, business entity, business trust, estate, trust, association, joint venture, government, governmental subdivision or agency, or any other legal or commercial entity.

(20) "Proceeding" means any threatened, pending, or completed action, suit, or proceeding, whether civil, criminal, administrative, or investigative and whether formal or informal.

(21) "Related person" of a member or manager means:

(A) A child, grandchild, sibling, parent, or spouse of, or an individual occupying the same household as, the member or manager or a trust or estate of which an individual specified in this subparagraph is a substantial beneficiary; or

(B) A trust, estate, incompetent, conservator, or minor of which the member or manager is a fiduciary.

(22) "Required disclosure" means disclosure by the member or manager who has a conflicting interest of (A) the existence and nature of his or her conflicting interest, and (B) all facts known to him or her respecting the subject matter of the transaction that an ordinarily prudent person would reasonably believe to be material to a judgment as to whether or not to proceed with the transaction.

(23) "State" means the District of Columbia or the Commonwealth of Puerto Rico or any state, territory, possession, or other jurisdiction of the United States.

(24) "Time of commitment" respecting a member's or manager's conflicting interest transaction means the time when the transaction is consummated or, if made pursuant to contract, the time when the limited liability company (or the person in which it has a controlling interest) becomes contractually obligated so that its unilateral withdrawal from the transaction would entail significant loss, liability, or other damage.



§ 14-11-102. Evidence of filing

A certificate attached to a copy of a document or electronic transmission filed by the Secretary of State, bearing his or her signature, which may be in facsimile, and the printed or embossed seal of this state, or its electronic equivalent, is prima-facie evidence that the original document has been filed with the Secretary of State.






Article 2 - Formation

§ 14-11-201. Purpose

(a) A limited liability company may be formed under this chapter for any lawful purpose. If the purpose for which a limited liability company is formed makes it subject to a special provision of law, the limited liability company shall also comply with that provision.

(b) A limited liability company formed under this chapter has, unless a more limited purpose is set forth in the articles of organization or a written operating agreement, the purpose of engaging in any lawful activity.



§ 14-11-202. Powers

Each limited liability company formed in this state shall have the same powers as any person has to do all things necessary to carry out its purpose, business, and affairs.



§ 14-11-203. Formation

(a) One or more persons may act as the organizer or organizers of a limited liability company by delivering articles of organization to the Secretary of State for filing and supplying to the Secretary of State, in such form as the Secretary of State may require, the following information:

(1) The name and address of each organizer;

(2) The street address and county of the limited liability company's initial registered office and the name of its initial registered agent at that office; and

(3) The mailing address of the limited liability company's principal place of business.

(b) An organizer need not be a member of the limited liability company at the time of formation or thereafter.

(c) A limited liability company is formed when the articles of organization become effective pursuant to Code Section 14-11-206.

(d) The Secretary of State's filing of the articles of organization is conclusive proof that the organizers satisfied all conditions precedent to formation, except in a proceeding by the state to cancel or revoke the formation.

(e) During any period when a limited liability company has any members it may have one or more members.



§ 14-11-204. Articles of organization

(a) The articles of organization shall set forth the name of the limited liability company, which name must satisfy the requirements of Code Section 14-11-207.

(b) The articles of organization may set forth:

(1) That management of the limited liability company is vested in one or more managers; and

(2) Any other provisions not inconsistent with law.



§ 14-11-205. Execution of documents

(a) Unless otherwise specified in any other Code section of this chapter, any document required or permitted by this chapter to be delivered to the Secretary of State for filing shall be executed:

(1) By any member;

(2) By any manager if management of the limited liability company is vested in one or more managers;

(3) By any organizer if the limited liability company has been formed but it has no members or managers; or

(4) If the limited liability company is in the hands of a receiver, trustee, or other court-appointed fiduciary, by that fiduciary.

(b) The person executing the document shall sign it and state beneath or opposite his or her signature his or her name and the capacity in which he or she signs.

(c) The person executing the document may do so as an attorney-in-fact. Powers of attorney relating to the execution of the document do not need to be shown to or filed with the Secretary of State.



§ 14-11-206. Filing by the Secretary of State

(a) A signed original and one exact or conformed copy of any document required or permitted to be filed pursuant to this chapter shall be delivered to the Secretary of State; provided, however, that if the document is electronically transmitted, the electronic version of such person's name may be used in lieu of a signature. Unless the Secretary of State finds that the document does not conform to the filing provisions of this chapter, upon receipt of all filing fees and additional information required by law, he or she shall:

(1) Stamp or otherwise endorse his or her official title and the date and time of receipt on both the original and copy;

(2) File the original in his or her office; and

(3) Return the copy to the person who delivered the document to the Secretary of State or the person's representative.

(b) If the Secretary of State refuses to file a document, he or she shall return it to the limited liability company or its representative within ten days after the document was delivered, together with a brief written explanation of the reason for his or her refusal.

(c) The Secretary of State's duty to file documents under this chapter is ministerial.

(d) If the Secretary of State finds that any document delivered for filing does not conform to the filing provisions of this chapter at the time such document is delivered to the Secretary of State, such document is deemed to have been filed at the time of delivery (or such later time and date as is authorized by paragraph (2) of subsection (e) or subsection (f) of this Code section) if the Secretary of State subsequently determines that:

(1) The document as delivered so conforms to the filing provisions of this chapter; or

(2) Within 30 days after notification of nonconformance is given by the Secretary of State to the person who delivered the documents for filing or that person's representative, the documents are brought into conformance.

(e) Except as provided in subsection (d) of this Code section, a document accepted for filing is effective:

(1) At the time of filing on the date it is filed, as evidenced by the Secretary of State's date and time endorsement on the original document; or

(2) At the time specified in the document as its effective time on the date it is filed.

(f) A document may specify a delayed effective time and date, and, if it does so, the document shall become effective at the time and date specified. If a delayed effective date but no effective time is specified, the document shall become effective at the close of business on that date. A delayed effective date for a document may not be later than the ninetieth day after the date on which it is filed.

(g) A certificate attached to a copy of a document filed by the Secretary of State, bearing his or her signature, which may be in facsimile, and the printed or embossed seal of this state, or its electronic equivalent, is prima-facie evidence that the original document has been filed with the Secretary of State.

(h) Notwithstanding the provisions of this chapter, the Secretary of State may authorize the filing of documents by electronic transmission, following the provisions of Chapter 12 of Title 10, the "Uniform Electronic Transactions Act," and the Secretary of State shall be authorized to promulgate such rules and regulations as are necessary to implement electronic filing procedures.



§ 14-11-207. Name

(a) The name of each limited liability company shall be as set forth in its articles of organization and:

(1) Must contain the words "limited liability company" or "limited company" (it being permitted to abbreviate the word "limited" as "ltd." and the word "company" as "co.") or the abbreviation "L.L.C.", "LLC", "L.C." or "LC";

(2) Must be distinguishable on the records of the Secretary of State from the name of any corporation, limited liability company, or limited partnership; any foreign corporation, foreign limited liability company or foreign limited partnership having a certificate of authority to transact business in this state; any nonprofit corporation, professional corporation, or professional association, domestic or foreign, on file with the Secretary of State pursuant to this title; or any name reserved or registered under this title; and

(3) Shall not in any instance exceed 80 characters, including spaces and punctuation.

(b) This chapter does not control the use of fictitious or trade names. Issuance of a name under this chapter means that the name is distinguishable for filing purposes on the records of the Secretary of State pursuant to paragraph (2) of subsection (a) of this Code section. Issuance of a limited liability company name does not affect the commercial availability of the name.



§ 14-11-208. Reservation of name; transfer of reserved name

(a) A person may apply to reserve a name for the purpose of forming a limited liability company by paying the fee specified in Code Section 14-11-1101. If the Secretary of State finds that the limited liability company name applied for is available, he or she shall reserve the name for the applicant's use for 30 days or until articles of organization are filed, whichever is sooner. If the Secretary of State finds that the name applied for is not distinguishable for filing purposes upon the records of the Secretary of State, he or she shall notify the applicant who may then submit another reservation request within ten days of the date of the rejection notice without payment of an additional reservation fee.

(b) Upon expiration of a name reservation after 30 days without the filing of articles of organization, the name may again be reserved for another 30 day period by the same or another applicant under the same guidelines of subsection (a) of this Code section.

(c) A person who has in effect a name reservation under subsection (a) of this Code section may transfer the reservation to another person by delivering to the Secretary of State a signed notice of the transfer that states the name and address of the transferee.



§ 14-11-209. Registered office and registered agent

(a) Each limited liability company shall continuously maintain in this state:

(1) A registered office which may, but need not, be a place of its business in this state; and

(2) A registered agent for service of process on the limited liability company. The address of the business office of the registered agent shall be the same as the address of the registered office referred to in paragraph (1) of this subsection.

(b) A registered agent must be an individual resident of this state, a corporation, another limited liability company, or a foreign corporation or a foreign limited liability company having a certificate of authority to transact business in this state.

(c) A limited liability company may change its registered office or its registered agent, or both, by filing an amendment to its annual registration that sets forth:

(1) The name of the limited liability company;

(2) The street address and county of its then registered office;

(3) If the address of its registered office is to be changed, the new street address and county of the registered office;

(4) The name of its then registered agent; and

(5) If its registered agent is to be changed, the name of its successor registered agent.

(d) A registered agent of a limited liability company may resign as such agent by signing and delivering to the Secretary of State for filing a statement of resignation, which may include a statement that the registered office is also discontinued. On or before the date of the filing of the statement of resignation, the registered agent shall deliver or mail a written notice of the registered agent's intention to resign to the limited liability company at the most recent mailing address of the limited liability company's principal place of business in this state listed in the records of the Secretary of State. The agency appointment is terminated, and the registered office discontinued if so provided, on the earlier of the filing of the limited liability company's annual registration or a statement designating a new registered agent and registered office if also discontinued or the thirty-first day after the date on which the statement of resignation was filed.

(e) A registered agent may change the agent's office and the address of the registered office of any limited liability company of which the agent is the registered agent to another place within this state by filing a statement, as required in subsection (c) of this Code section, setting forth the required information for all limited liability companies for which he or she is the registered agent, except that it need be signed only by the registered agent and need not be responsive to paragraph (5) of subsection (c) of this Code section and must recite that a copy of the statement has been mailed to the limited liability company at the most recent mailing address of the limited liability company's principal place of business listed on the records of the Secretary of State.

(f) Whenever a limited liability company shall fail to appoint or maintain a registered agent in this state or whenever its registered agent cannot with reasonable diligence be found at the registered office, then the Secretary of State shall be an agent of such limited liability company upon whom any process, notice, or demand may be served. Service on the Secretary of State of any such process, notice, or demand shall be made by delivering to and leaving with him or her or with any other person or persons designated by the Secretary of State to receive such service a copy of such process, notice, or demand. The plaintiff or his or her attorney shall certify in writing to the Secretary of State that the limited liability company failed either to maintain a registered office or appoint a registered agent in this state and that he or she has forwarded by registered or certified mail or statutory overnight delivery such process, notice, or demand to the most recent registered office listed on the records of the Secretary of State and that service cannot be effected at such office.

(g) The Secretary of State shall keep a record of all processes, notices, and demands served upon him or her under this Code section and shall record therein the time of such service and his or her action with reference thereto.

(h) This Code section does not prescribe the only means, or necessarily the required means, of serving any process, notice, or demand required or permitted by law to be served on a limited liability company.



§ 14-11-210. Amendment of articles of organization; restatement

(a) A limited liability company amending its articles of organization shall deliver to the Secretary of State for filing articles of amendment setting forth:

(1) The name of the limited liability company;

(2) The date the articles of organization were filed;

(3) The amendment to the articles of organization; and

(4) The effective date and time of the amendment if later than the date and time the articles of amendment are filed.

(b) The articles of organization may be amended in any and as many respects as may be desired so long as the articles of organization as amended contain only provisions that may be lawfully contained in articles of organization at the time of making the amendment.

(c) Articles of organization may be restated to include only those provisions then in effect, or amended and so restated, at any time. Restated articles of organization shall be delivered to the Secretary of State for filing and shall be specifically designated as such in the heading.



§ 14-11-211. Correcting filed document

(a) A limited liability company or foreign limited liability company may correct a document filed by the Secretary of State if the document:

(1) Contains an incorrect statement; or

(2) Was defectively executed.

(b) A document is corrected:

(1) By preparing articles of correction that:

(A) Describe the document (including its filing date);

(B) Specify the incorrect statement and the reason it is incorrect or the manner in which the execution was defective; and

(C) Correct the incorrect statement or defective execution; and

(2) By delivering the articles to the Secretary of State for filing.

(c) Articles of correction that are filed by the Secretary of State are effective on the effective date of the document they correct except as to persons relying on the uncorrected document and adversely affected by the correction. As to those persons, articles of correction are effective when filed.



§ 14-11-212. Conversion to limited liability company

(a) A corporation, foreign corporation, foreign limited liability company, limited partnership, foreign limited partnership, general partnership, or foreign general partnership may elect to become a limited liability company. Such election shall require (1) compliance with Code Section 14-2-1109.1 in the case of a Georgia corporation, or (2) the approval of all of its partners, members or shareholders (or such other approval or compliance as may be sufficient under applicable law or the governing documents of the electing entity to authorize such election) in the case of a foreign corporation, foreign limited liability company, limited partnership, foreign limited partnership, general partnership, or foreign general partnership.

(b) Such election is made by delivering a certificate of conversion to the Secretary of State for filing. The certificate shall set forth:

(1) The name and jurisdiction of organization of the entity making the election;

(2) That the entity elects to become a limited liability company;

(3) The effective date, or the effective date and time, of such election if later than the date and time the certificate of conversion is filed;

(4) That the election has been approved as required by subsection (a) of this Code section;

(5) That filed with the certificate of conversion are articles of organization that are in the form required by Code Section 14-11-204, that set forth a name for the limited liability company that satisfies the requirements of Code Section 14-11-207, and that shall be the articles of organization of the limited liability company formed pursuant to such election unless and until modified in accordance with this chapter; and

(6) A statement setting forth either (A) the manner and basis for converting the ownership interests in the entity making the election into interests as members of the limited liability company formed pursuant to such election or canceling them, or (B)(i) that a written operating agreement has been entered into among the persons who will be the members of the limited liability company formed pursuant to such election, (ii) that such operating agreement will be effective immediately upon the effectiveness of such election, and (iii) that such operating agreement provides for the manner and basis of such conversion or cancellation.

(c) Upon the election becoming effective:

(1) The electing entity shall become a limited liability company formed under this chapter by such election except that the existence of the limited liability company so formed shall be deemed to have commenced on the date the entity making the election commenced its existence in the jurisdiction in which such entity was first created, formed, incorporated, or otherwise came into being;

(2) The ownership interests in the entity making the election shall be converted or canceled on the basis stated or referred to in the certificate of conversion in accordance with paragraph (6) of subsection (b) of this Code section;

(3) The articles of organization filed with the certificate of conversion shall be the articles of organization of the limited liability company formed pursuant to such election unless and until amended in accordance with this chapter;

(4) The governing documents of the entity making the election shall be of no further force or effect;

(5) The limited liability company formed by such election shall thereupon and thereafter possess all of the rights, privileges, immunities, franchises, and powers of the entity making the election; all property, real, personal, and mixed, all contract rights, and all debts due to such entity, as well as all other choses in action, and each and every other interest of or belonging to or due to the entity making the election shall be taken and deemed to be vested in the limited liability company formed by such election without further act or deed; and the title to any real estate, or any interest therein, vested in the entity making the election shall not revert or be in any way impaired by reason of such election; and none of such items shall be deemed to have been conveyed, transferred, or assigned by reason of such election for any purpose; and

(6) The limited liability company formed by such election shall thereupon and thereafter be responsible and liable for all the liabilities and obligations of the entity making the election, and any claim existing or action or proceeding pending by or against such entity may be prosecuted as if such election had not become effective. Neither the rights of creditors nor any liens upon the property of the entity making such election shall be impaired by such election.

(d) A conversion pursuant to this Code section shall not be deemed to constitute a dissolution of the entity making the election and shall constitute a continuation of the existence of the entity making the election in the form of a limited liability company. A limited liability company formed by an election pursuant to this Code section shall for all purposes be deemed to be the same entity as the entity making such election.

(e) A limited liability company formed by an election pursuant to this Code section may file a copy of such certificate of conversion, certified by the Secretary of State, in the office of the clerk of the superior court of the county where any real property owned by such limited liability company is located and record such certified copy of the certificate of conversion in the books kept by such clerk for recordation of deeds in such county with the entity electing to become a limited liability company indexed as the grantor and the limited liability company indexed as the grantee. No real estate transfer tax under Code Section 48-6-1 shall be due with respect to recordation of such election.






Article 3 - Agency; Management; Duties; Liability

§ 14-11-301. Agency of members and managers

(a) Except as provided in subsection (b) of this Code section, every member is an agent of the limited liability company for the purpose of its business and affairs, and the act of any member, including, but not limited to, the execution in the name of the limited liability company of any instrument for apparently carrying on in the usual way the business and affairs of the limited liability company of which he or she is a member, binds the limited liability company, unless the member so acting has, in fact, no authority to act for the limited liability company in the particular matter, and the person with whom he or she is dealing has knowledge of the fact that the member has no such authority.

(b) If the articles of organization provide that management of the limited liability company is vested in a manager or managers:

(1) No member, acting solely in the capacity as a member, is an agent of the limited liability company; and

(2) Every manager is an agent of the limited liability company for the purpose of its business and affairs, and the act of any manager, including, but not limited to, the execution in the name of the limited liability company of any instrument for apparently carrying on in the usual way the business and affairs of the limited liability company of which he or she is a manager, binds the limited liability company, unless the manager so acting has, in fact, no authority to act for the limited liability company in the particular matter, and the person with whom he or she is dealing has knowledge of the fact that the manager has no such authority.

(c) An act of a manager or a member that is not apparently for the carrying on in the usual way the business or affairs of the limited liability company does not bind the limited liability company unless authorized in accordance with a written operating agreement at the time of the transaction or at any other time.

(d) No act of a manager or member in contravention of a restriction on authority shall bind the limited liability company to persons having knowledge of the restriction.



§ 14-11-302. Limitations on authority to convey real property

Limitations on the authority of any or all members or managers that are set forth in a limited liability company's articles of organization shall be conclusively presumed in favor of the limited liability company and against a grantee of the limited liability company, or a person claiming through such grantee, with respect to limited liability company real property located in a county of this state if a copy of the articles of organization certified by the Secretary of State is filed in the office of the clerk of the superior court of the county where the real property is located and recorded in the book kept by such clerk for statements of partnership pursuant to Code Section 14-8-10.1.



§ 14-11-303. Liability to third parties

(a) A person who is a member, manager, agent, or employee of a limited liability company is not liable, solely by reason of being a member, manager, agent, or employee of the limited liability company, under a judgment, decree, or order of a court, or in any other manner, for a debt, obligation, or liability of the limited liability company, including liabilities and obligations of the limited liability company to any member or assignee, whether arising in contract, tort, or otherwise, or for the acts or omissions of any other member, manager, agent, or employee of the limited liability company, whether arising in contract, tort, or otherwise. Notwithstanding the provisions of this subsection, a member, manager, or employee may be personally liable for tax liabilities arising from the operation of the limited liability company as provided in Code Section 48-2-52.

(b) Notwithstanding the provisions of subsection (a) of this Code section, under a written operating agreement or under another written agreement, a member or manager may agree to be obligated personally for any or all of the debts, obligations, and liabilities of the limited liability company.



§ 14-11-304. Management

(a) Unless the articles of organization or a written operating agreement vests management of the limited liability company in a manager or managers, management of the business and affairs of the limited liability company shall be vested in the members, and, subject to any provisions in the articles of organization or a written operating agreement, the members shall have the right and authority to manage the affairs of the limited liability company and to make all decisions with respect thereto. The articles of organization or a written operating agreement may contain any provision relating to any phase of managing the business or regulating the affairs of the limited liability company.

(b) If the articles of organization or a written operating agreement vests management of the limited liability company in one or more managers, then such persons shall have such right and authority to manage the business and affairs of the limited liability company as is provided in the articles of organization or a written operating agreement. Unless otherwise provided in the articles of organization or a written operating agreement, such persons:

(1) Shall be designated, appointed, elected, removed, or replaced by the approval of more than one half by number of the members;

(2) Need not be members of the limited liability company or natural persons; and

(3) Unless they have been earlier removed or have earlier resigned, shall hold office until their successors shall have been elected and qualified.

(c) A written operating agreement may provide that (1) a member or manager who fails to perform in accordance with, or to comply with the terms and conditions of, the written operating agreement shall be subject to specified penalties or specified consequences, and (2) at the time or upon the happening of events specified in a written operating agreement, a member or manager shall be subject to specified penalties or specified consequences.

(d) A person who is both a manager and member has the rights and powers, and is subject to the restrictions and liabilities, of a manager and, except as provided in the articles of organization or a written operating agreement, also has the rights and powers, and is subject to the restrictions and liabilities, of a member to the extent of his or her participation in the limited liability company as a member.



§ 14-11-305. Duties

In managing the business or affairs of a limited liability company:

(1) A member or manager shall act in a manner he or she believes in good faith to be in the best interests of the limited liability company and with the care an ordinarily prudent person in a like position would exercise under similar circumstances. A member or manager is not liable to the limited liability company, its members, or its managers for any action taken in managing the business or affairs of the limited liability company if he or she performs the duties of his or her office in compliance with this Code section. Except as otherwise provided in the articles of organization or a written operating agreement, a person who is a member of a limited liability company in which management is vested in one or more managers, and who is not a manager, shall have no duties to the limited liability company or to the other members solely by reason of acting in his or her capacity as a member;

(2) A member or manager, as the case may be, is entitled to rely on information, opinions, reports, or statements, including but not limited to financial statements or other financial data, if prepared or presented by:

(A) One or more members, managers, or employees of the limited liability company whom the member or manager reasonably believes to be reliable and competent in the matter presented;

(B) Legal counsel, public accountants, or other persons as to matters the member or manager reasonably believes are within the person's professional or expert competence; or

(C) A committee of members or managers of which he or she is not a member if the manager reasonably believes the committee merits confidence;

(3) In the instances described in paragraph (2) of this Code section, a member or manager is not entitled to rely if he or she has knowledge concerning the matter in question that makes reliance otherwise permitted by paragraph (2) of this Code section unwarranted; and

(4) To the extent that, pursuant to paragraph (1) of this Code section or otherwise at law or in equity, a member or manager has duties (including fiduciary duties) and liabilities relating thereto to a limited liability company or to another member or manager:

(A) The member's or manager's duties and liabilities may be expanded, restricted, or eliminated by provisions in the articles of organization or a written operating agreement; provided, however, that no such provision shall eliminate or limit the liability of a member or manager:

(i) For intentional misconduct or a knowing violation of law; or

(ii) For any transaction for which the person received a personal benefit in violation or breach of any provision of a written operating agreement; and

(B) The member or manager shall have no liability to the limited liability company or to any other member or manager for his or her good faith reliance on the provisions of a written operating agreement, including, without limitation, provisions thereof that relate to the scope of duties (including fiduciary duties) of members and managers.



§ 14-11-306. Indemnification

Subject to such standards and restrictions, if any, as are set forth in the articles of organization or a written operating agreement, a limited liability company may, and shall have the power to, indemnify and hold harmless any member or manager or other person from and against any and all claims and demands whatsoever arising in connection with the limited liability company; provided, however, that no limited liability company shall have the power to indemnify any member or manager for any liability that may not be eliminated or limited by the articles of organization or a written operating agreement by reason of division (4)(A)(i) or (ii) of Code Section 14-11-305.



§ 14-11-307. Conflicting interest transactions

(a) The provisions of this Code section shall apply to a limited liability company unless its articles of organization or a written operating agreement provides that they shall not apply. If the provisions of this Code section apply to a limited liability company, its articles of organization or a written operating agreement may limit, expand, or modify, in any manner whatsoever, the effect thereof. If the provisions of this Code section do not apply to a limited liability company, its articles of organization or a written operating agreement may, but is not required to, contain any provision whatsoever relating to transactions that might give rise to conflicts of interest for members or managers.

(b) A transaction effected or proposed to be effected by a limited liability company (or by a person in which the limited liability company has a controlling interest) that is not a member's or manager's conflicting interest transaction may not be enjoined, set aside, or give rise to an award of damages or other sanctions, in an action by a member or by or in the right of the limited liability company, on the ground of a conflicting interest in the transaction of a member or manager or any person with whom or which he or she has a personal, economic, or other association.

(c) A member's or manager's conflicting interest transaction may not be enjoined, set aside, or give rise to an award of damages or other sanctions, in an action by a member or by or in the right of the limited liability company, on the ground of a conflicting interest in the transaction of the member or manager, as the case may be, or any person with whom or which he or she has a personal, economic, or other association, if:

(1) The member's or manager's action respecting the transaction was at any time taken in compliance with this Code section; or

(2) The transaction, judged in the circumstances at the time of commitment, is established to have been fair to the limited liability company.

(d) A member's or manager's action respecting a transaction is effective for purposes of paragraph (1) of subsection (c) of this Code section if the transaction received the approval of a majority of those qualified members or managers who expressed approval or disapproval of the transaction after either required disclosure to them (to the extent the information was not known by them) or compliance with subsection (e) of this Code section.

(e) If a member or manager has a conflicting interest respecting a transaction, but neither he or she nor a related person of the member or manager specified in paragraph (21) of Code Section 14-11-101 is a party thereto, and if the member or manager has a duty under law or professional canon, or a duty of confidentiality to another person, respecting information relating to the transaction such that the member or manager cannot, consistent with that duty, make the disclosure contemplated by paragraph (22) of Code Section 14-11-101, then disclosure is sufficient for purposes of subsection (d) of this Code section if the member or manager:

(1) Discloses to the members or managers voting on the transaction the existence and nature of his or her conflicting interest and informs them of the character of and limitations imposed by that duty prior to their vote on the transaction; and

(2) Plays no part, directly or indirectly, in their deliberations or vote.

(f) A majority of all the qualified members or managers constitutes a quorum for purposes of action that complies with this Code section. Members' or managers' action that otherwise complies with this Code section is not affected by the presence or vote of a member or manager who is not a qualified member or manager.

(g) For purposes of this Code section, "qualified member or manager" means, with respect to a member's or manager's conflicting interest transaction, any member (if management of the limited liability company is not vested in a manager or managers) or manager (if management of the limited liability company is vested in a manager or managers) who does not have either a conflicting interest respecting the transaction or a familial, financial, professional, or employment relationship with a second member or manager who does have a conflicting interest respecting the transaction, which relationship would, in the circumstances, reasonably be expected to exert an influence on the first member's or manager's judgment when voting on the transaction.



§ 14-11-308. Approval rights of members and managers

(a) Except as otherwise provided in this chapter or in the articles of organization or a written operating agreement, and subject to subsection (b) of this Code section:

(1) If management of the limited liability company is vested in the members, each member shall have one vote with respect to, and the affirmative vote, approval, or consent of a majority of the members shall be required to decide, any matter arising in connection with the business and affairs of the limited liability company; and

(2) If management of the limited liability company is vested in a manager or managers, each manager shall have one vote with respect to, and the affirmative vote, approval, or consent of a majority of the managers shall be required to decide, any matter arising in connection with the business and affairs of the limited liability company.

(b) Unless otherwise provided in the articles of organization or a written operating agreement, the unanimous vote or consent of the members shall be required to approve the following matters:

(1) The dissolution of the limited liability company under paragraph (3) of subsection (a) or paragraph (3) of subsection (b) of Code Section 14-11-602;

(2) The merger of the limited liability company under subsection (a) of Code Section 14-11-903;

(3) The sale, exchange, lease, or other transfer of all or substantially all of the assets of the limited liability company. For the purposes of this paragraph, assets shall be deemed to be less than all or substantially all of a limited liability company's assets if the value of the assets does not exceed two-thirds of the value of all of the assets of the limited liability company and the revenues represented or produced by such assets do not exceed two-thirds of the total revenues of the limited liability company; provided, however, that this paragraph shall not create any inference that the sale, exchange, lease, or other transfer of assets exceeding the amounts described in this paragraph is the sale of all or substantially all of the assets of the limited liability company;

(4) The admission of any new member of the limited liability company under subsection (b) of Code Section 14-11-505;

(5) An amendment to the articles of organization under Code Section 14-11-210 or an amendment to a written operating agreement;

(6) Action under subsection (b) of Code Section 14-11-402 to reduce or eliminate an obligation to make a contribution to the capital of a limited liability company;

(7) Action to approve a distribution under Code Section 14-11-404; or

(8) Action to continue a limited liability company under paragraph (4) of subsection (a) or paragraph (4) of subsection (b) of Code Section 14-11-602.



§ 14-11-309. Action without meeting

Except as otherwise provided in the articles of organization or a written operating agreement:

(1) Action required or permitted by this chapter to be taken by members or managers may be taken without a meeting if the action is taken by all the members or managers entitled to vote on the action or, if so provided in the articles of organization or a written operating agreement, by persons who would be entitled to vote not less than the minimum number of votes that would be necessary to authorize or take the action. The action must be evidenced by one or more written consents describing the action taken, signed by members or managers entitled to take such action, and delivered to the limited liability company for inclusion in its records;

(2) If not otherwise fixed under the articles of organization or a written operating agreement, the record date for determining members or managers entitled to take action without a meeting is the date the first member or manager signs the consent;

(3) A consent signed under this Code section has the effect of a meeting vote and may be described as such in any document; and

(4) If action is taken under this Code section by less than all of the members or managers entitled to vote on the action, all members or managers entitled to vote on the action who did not participate in taking the action shall be given written notice of the action not more than ten days after the taking of the action without a meeting, but the failure to give such notice shall not invalidate the action so taken.



§ 14-11-310. Meetings

(a) Except as otherwise provided in the articles of organization or a written operating agreement, if the limited liability company has more than one manager:

(1) Meetings of managers may be called by any manager;

(2) At least two days' notice of any meeting of managers shall be given by any manager calling the meeting;

(3) Managers may participate in any meeting by, or conduct the meeting through the use of, any means of communication by which all members participating may simultaneously hear each other during the meeting. A manager participating in a meeting by this means is deemed to be present in person at the meeting;

(4) A majority in number of managers shall constitute a quorum for a meeting of managers; and

(5) The act of a majority of managers at a meeting of managers at which a quorum is present shall be required for managers to take action on any matter where a vote of managers is required.

(b) Unless otherwise provided in the articles of organization or a written operating agreement:

(1) Meetings of members may be called by at least 25 percent of the members;

(2) At least two days' notice of all meetings of members shall be given by the members authorized to call meetings;

(3) Members may participate in any meeting by, or conduct the meeting through the use of, any means of communication by which all members participating may simultaneously hear each other during the meeting. A member participating in a meeting by this means is deemed to be present in person at the meeting;

(4) A majority of the members shall constitute a quorum for a meeting of members; and

(5) Except as otherwise provided in this chapter, the act of a majority of members present at a meeting at which a quorum is present shall be required to take action on any matter where a vote of members is required.



§ 14-11-311. Notice

Except as otherwise provided in the articles of organization or a written operating agreement:

(1) Notice shall be in writing unless oral notice is reasonable under the circumstances;

(2) Notice may be communicated in person; by telephone, electronic transmission, or other form of wire or wireless communication; or by mail or private carrier. If these forms of personal notice are impracticable, notice may be communicated by a newspaper of general circulation in the area where published or by radio, television, or other form of public broadcast communication;

(3) Written notice to a person that is required by this title to maintain a registered agent and a registered office in this state may be, but is not required to be, addressed to its registered agent at its registered office;

(4) Written notice, if in a comprehensible form, is effective at the earliest of the following:

(A) When received, or when delivered, properly addressed, as permitted by paragraph (2) of this Code section or to the addressee's last known principal place of business or residence;

(B) Five days, or such other period as shall be provided in the articles of organization or a written operating agreement, after its deposit in the mail, as evidenced by the postmark, if mailed with first-class postage prepaid and correctly addressed to a member or manager at the address shown in the limited liability company's current record of members or managers; or

(C) On the date shown on the return receipt, if sent by registered or certified mail or statutory overnight delivery, return receipt requested, and the receipt is signed by or on behalf of the addressee;

(5) Oral notice is effective when communicated if communicated in a comprehensible manner;

(6) In calculating time periods for notice under this chapter, when a period of time measured in days, weeks, months, years, or other measurement of time is prescribed for the exercise of any privilege or the discharge of any duty, the first day shall not be counted but the last day shall be counted; and

(7) If this chapter prescribes notice requirements for particular circumstances, those requirements govern.



§ 14-11-312. Waiver of notice

Except as otherwise provided in the articles of organization or a written operating agreement:

(1) A member or manager may waive any notice required by this chapter, the articles of organization, or an operating agreement before or after the date and time stated in the notice. The waiver must be in writing, be signed by the member or manager entitled to the notice, and be delivered to the limited liability company for inclusion in its records;

(2) A member or manager's attendance at a meeting:

(A) Waives objection to lack of notice or defective notice of the meeting, unless the member or manager at the beginning of the meeting objects to holding the meeting or transacting business at the meeting; and

(B) Waives objection to consideration of a particular matter at the meeting that is not within the purpose or purposes described in the meeting notice, unless the member or manager objects to considering the matter when it is presented; and

(3) Unless required by a written operating agreement, neither the business transacted nor the purpose of the meeting need be specified in the waiver.



§ 14-11-313. Records and information

Except as otherwise provided in the articles of organization or a written operating agreement:

(1) Each limited liability company shall keep at its principal office the following:

(A) A current list of the name and last known address of each member and manager;

(B) Copies of records that would enable a member to determine the relative voting rights, if any, of the members;

(C) A copy of the articles of organization, together with any amendments thereto;

(D) Copies of the limited liability company's federal, state, and local income tax returns, if any, for the three most recent years;

(E) A copy of any operating agreement that is in writing, together with any amendments thereto; and

(F) Copies of financial statements, if any, of the limited liability company for the three most recent years;

(2) A member may:

(A) At the member's own expense, inspect and copy any limited liability company record upon reasonable request during ordinary business hours;

(B) Obtain from time to time upon reasonable demand:

(i) True and complete information regarding the state of the business and financial condition of the limited liability company;

(ii) Promptly after becoming available, a copy of the limited liability company's federal, state, and local income tax returns, if any, for each year; and

(iii) Other information regarding the affairs of the limited liability company as is just and reasonable; and

(3) If the limited liability company refuses to permit the inspection authorized by paragraph (2) of this Code section, the member demanding inspection may apply to the superior court for the county in which the registered office of the limited liability company is located, upon such notice as the court may require, for an order directing the limited liability company to show cause why an order permitting such inspection by the applicant should not be granted. The court shall hear the parties summarily, by affidavit or otherwise, and if the limited liability company fails to establish that the applicant is not entitled to such inspection, the court shall grant an order permitting such inspection, subject to any limitations which the court may prescribe, and grant such other relief, including costs and reasonable attorneys' fees, as the court may deem just and proper.



§ 14-11-314. Professional relationships

This chapter does not alter any law applicable to the relationship between a person rendering professional services and a person receiving those services, including liability arising out of those professional services. This chapter does not alter any law with respect to disregarding legal entities. The failure of a limited liability company to observe formalities relating to the exercise of its powers or the management of its business and affairs is not a ground for imposing personal liability on a member, manager, agent, or employee of the limited liability company for liabilities of the limited liability company.






Article 4 - Finance

§ 14-11-401. Contributions to capital

A contribution to the capital of a limited liability company may be in cash, tangible or intangible property, services rendered, or a promissory note or other obligation to contribute cash or tangible or intangible property, or to perform services.



§ 14-11-402. Liability for contribution

(a) Notwithstanding any other provision of law regarding unwritten contracts, including but not limited to Code Section 13-5-31, a promise to make a contribution to the capital of a limited liability company is not enforceable unless it is set out in the articles of organization or a written operating agreement that is binding on the person to be charged or in another writing signed by that person.

(b) Unless otherwise provided in the articles of organization or a written operating agreement, the obligation of a person to make a contribution to the capital of a limited liability company may be reduced or eliminated only with the unanimous consent of the members.

(c) A written operating agreement may provide that the interest of any member who fails to make any contribution that he or she is obligated to make shall be subject to specified penalties for, or specified consequences of, such failure. Such penalty or consequence may take the form of reducing or eliminating the defaulting member's proportionate interest in a limited liability company, subordinating his or her limited liability company interest to that of nondefaulting members, a forced sale of his or her limited liability company interest, forfeiture of his or her limited liability company interest, the lending by other members of the amounts necessary to meet his or her commitment, a fixing of the value of his or her limited liability company interest by appraisal or by formula and redemption or sale of his or her limited liability company interest at such value, or other penalty or consequence.



§ 14-11-403. Allocation of profits and losses

The profits and losses, and each item thereof, of a limited liability company shall be allocated among the members in the manner provided in the articles of organization or in a written operating agreement. If the articles of organization or a written operating agreement does not so provide, profits and losses, and each item thereof, shall be allocated equally among the members.



§ 14-11-404. Distributions

A member shall be entitled to receive distributions from a limited liability company before the dissolution and winding up of the limited liability company only to the extent, and at the times or upon the happening of the events, specified in the articles of organization or a written operating agreement, or as otherwise approved by all of the members. Subject to Code Section 14-11-405, distributions by a limited liability company to its members, both prior to and after the dissolution of the limited liability company, shall be shared among the members in the manner provided in the articles of organization or a written operating agreement. Subject to Code Section 14-11-405, if the articles of organization or a written operating agreement does not provide the manner in which distributions are to be shared, distributions shall be shared equally among the members.



§ 14-11-405. Distributions upon event of dissociation

(a) Effective for limited liability companies formed prior to July 1, 1999, except as otherwise provided in the articles of organization or a written operating agreement, and subject to Code Section 14-11-407, a member with respect to which an event of dissociation occurs (other than one of the events specified in paragraphs (1), (2), and (4) of subsection (b) of Code Section 14-11-601) is entitled to receive, within a reasonable time after the occurrence of the event, the fair value of the member's interest in the limited liability company as of the date of such occurrence, but only if such event does not result in dissolution of the limited liability company.

(b) Effective for limited liability companies formed on or after July 1, 1999, except as otherwise provided in the articles of organization or a written operating agreement, a member with respect to which an event of dissociation occurs under Code Section 14-11-601.1 is not entitled to receive any payment by reason of such event and will become an assignee as to such limited liability company interest.



§ 14-11-406. Distributions in kind

Except as provided in the articles of organization or a written operating agreement:

(1) A member, regardless of the nature of the member's contribution, has no right to demand and receive any distribution from a limited liability company in any form other than cash; and

(2) No member may be compelled to accept from a limited liability company a distribution of any asset in kind to the extent that the percentage of the asset distributed to the member exceeds a percentage that is equal to the percentage in which the member shares in distributions from the limited liability company.



§ 14-11-407. Restrictions on making distributions

(a) No distribution to a member, to an assignee, or with respect to the interest of a member as to which an event of dissociation has occurred may be made if, after giving effect to the distribution:

(1) The limited liability company would not be able to pay its debts as they become due in the usual course of business; or

(2) The limited liability company's total assets would be less than the sum of its total liabilities plus, unless the articles of organization or a written operating agreement provides otherwise, the amount that would be needed, if the limited liability company were to be dissolved at the time of the distribution, to satisfy the preferential rights, if any, of other members upon dissolution that are superior to the rights of the member receiving the distribution.

(b) The limited liability company may base a determination that a distribution is not prohibited under subsection (a) of this Code section either on:

(1) Financial statements prepared on the basis of accounting practices and principles that are reasonable under the circumstances; or

(2) A fair valuation or other method that is reasonable under the circumstances.

(c) Except as provided in subsection (e) of this Code section, the effect of a distribution under subsection (a) of this Code section is measured:

(1) In the case of distribution by purchase, redemption, or other acquisition of a limited liability company interest, as of the earlier of:

(A) The date money or other property is transferred or debt incurred by the limited liability company; or

(B) The date the member ceases to be a member with respect to the acquired limited liability company interest;

(2) In the case of any other distribution of indebtedness, as of the date the indebtedness is distributed; and

(3) In all other cases, as of:

(A) The date the distribution is authorized if payment occurs within 120 days after the date of authorization; or

(B) The date the payment is made if it occurs more than 120 days after the date of authorization.

(d) A limited liability company's indebtedness incurred by reason of a distribution made in accordance with this Code section is at parity with the limited liability company's indebtedness to its general, unsecured creditors, except to the extent subordinated by agreement or except to the extent secured.

(e) Indebtedness of a limited liability company, including indebtedness issued as a distribution, is not considered a liability for purposes of determinations made under subsection (a) of this Code section if its terms provide that payment of principal and interest is to be made only if, and to the extent that, payment of a distribution to members could then be made under this Code section, and if such indebtedness is issued as a distribution, each payment of principal or interest on the indebtedness is treated as a distribution, the effect of which is measured on the date the payment is actually made.



§ 14-11-408. Liability upon wrongful distribution

(a) A member or manager who votes for or expressly consents to a distribution that is made in violation of Code Section 14-11-407 is personally liable to the limited liability company for the amount of the distribution that exceeds what could have been distributed without violating Code Section 14-11-407, if it is established that such member or manager did not act in compliance with Code Section 14-11-407 and violated a duty owed under Code Section 14-11-305 (without regard to any limitation on such duty permitted by paragraph (4) of Code Section 14-11-305).

(b) Each member or manager held liable under subsection (a) of this Code section for an unlawful distribution is entitled to contribution:

(1) From each other member or manager who could be held liable under subsection (a) of this Code section for the unlawful distribution; and

(2) From each member for the amount the member received knowing that the distribution was made in violation of Code Section 14-11-407.

(c) A proceeding under this Code section is barred unless it is commenced within two years after the date on which the effect of the distribution is measured under Code Section 14-11-407.



§ 14-11-409. Right to distribution

At the time a member becomes entitled to receive a distribution, the member has the status of, and is entitled to all remedies available to, a creditor of the limited liability company with respect to the distribution.






Article 5 - Limited Liability Company Interests; Admission of Members

§ 14-11-501. Nature of limited liability company interest

(a) A limited liability company interest is personal property. A member has no interest in specific limited liability company property.

(b) An operating agreement or the articles of organization may provide that a limited liability company interest may be evidenced by a certificate issued by the limited liability company.



§ 14-11-502. Assignment of limited liability company interest

Except as otherwise provided in the articles of organization or a written operating agreement:

(1) A limited liability company interest is assignable in whole or in part;

(2) An assignment entitles the assignee to share in the profits and losses and to receive the distributions to which the assignor was entitled, to the extent assigned;

(3) An assignment of a limited liability company interest does not of itself dissolve the limited liability company or entitle the assignee to participate in the management and affairs of the limited liability company or to become or exercise any rights of a member until admitted as a member pursuant to Code Section 14-11-505;

(4) Until the assignee of a limited liability company interest becomes a member, the assignor continues to be a member with respect to the assigned limited liability company interest, subject to the other members' right to remove the assignor pursuant to subparagraph (b)(3)(B) of Code Section 14-11-601 or subparagraph (b)(2)(B) of Code Section 14-11-601.1;

(5) Until the assignee of a limited liability company interest becomes a member, the assignee shall have no liability as a member solely as a result of the assignment;

(6) A member who assigns his or her entire limited liability company interest ceases to be a member or to have the power to exercise any rights of a member when all of the assignees of his or her entire limited liability company interest become members with respect to the assigned limited liability company interest, subject to the other members' right to remove the assignor earlier pursuant to subparagraph (b)(3)(B) of Code Section 14-11-601 or subparagraph (b)(2)(B) of Code Section 14-11-601.1; and

(7) The pledge of, or granting of a security interest, lien, or other encumbrance in or against, any or all of the limited liability company interest of a member is not an assignment and shall not cause the member to cease to be a member or to cease to have the power to exercise any rights or powers of a member.



§ 14-11-503. Rights of assignee to become member

Except as otherwise provided in the articles of organization or a written operating agreement:

(1) An assignee of a limited liability company interest may become a member only if the other members unanimously consent;

(2) An assignee who has become a member has, to the extent assigned, the rights and powers, and is subject to the restrictions and liabilities, of a member under the articles of organization, any operating agreement, and this chapter;

(3) An assignee who becomes a member is liable for the obligations to make contributions that are enforceable against his or her assignor under Code Section 14-11-402, but he or she is not liable for:

(A) The obligations of his or her assignor under Code Section 14-11-408; or

(B) Other obligations of his or her assignor (including obligations to make contributions) of which the assignee had no knowledge at the time he or she became a member and which could not be ascertained from the articles of organization or a written operating agreement; and

(4) Whether or not an assignee of a limited liability company interest becomes a member, the assignor is not released from his or her liability to the limited liability company under Code Section 14-11-402 or Code Section 14-11-408.



§ 14-11-504. Rights of judgment creditor

(a) On application to a court of competent jurisdiction by any judgment creditor of a member or of any assignee of a member, the court may charge the limited liability company interest of the member or such assignee with payment of the unsatisfied amount of the judgment with interest. To the extent so charged, the judgment creditor has only the rights of an assignee of the limited liability company interest. This chapter does not deprive any member of the benefit of any exemption laws applicable to his or her limited liability company interest.

(b) The remedy conferred by this Code section shall not be deemed exclusive of others which may exist, including, without limitation, the right of a judgment creditor to reach the limited liability company interest of the member by process of garnishment served on the limited liability company, provided that, except as otherwise provided in the articles of organization or a written operating agreement, a judgment creditor shall have no right under this chapter or any other state law to interfere with the management or force dissolution of a limited liability company or to seek an order of the court requiring a foreclosure sale of the limited liability company interest.



§ 14-11-505. Admission of members

(a) In connection with the formation of a limited liability company, a person is admitted as a member of the limited liability company upon the later to occur of:

(1) The formation of the limited liability company; or

(2) The time provided in and upon compliance with the articles of organization or a written operating agreement or, if the articles of organization and any written operating agreement do not so provide, when the person's admission is reflected in the records of the limited liability company.

(b) After the formation of a limited liability company, a person is admitted as a member of the limited liability company at the time provided in and upon compliance with the articles of organization and any written operating agreement or, if the articles of organization or a written operating agreement does not so provide, upon the consent of all members and when the person's admission is reflected in the records of the limited liability company.

(c) An assignee is admitted as a member of the limited liability company upon compliance with paragraph (1) of Code Section 14-11-503 and at the time provided in and upon compliance with the articles of organization and any written operating agreement or, if the articles of organization or a written operating agreement does not so provide, when any such person's permitted admission is reflected in the records of the limited liability company; provided, however, that an assignee shall not be admitted as a member of the limited liability company until such assignee has consented to such admission.

(d) A written operating agreement may provide that a person shall be admitted as a member of a limited liability company, or shall become an assignee of a limited liability company interest or other rights or powers of a member to the extent assigned, and shall become bound by the operating agreement and the provisions of the articles of organization (A) if such person (or a representative authorized by such person) executes the operating agreement or any other writing evidencing the intent of such person to become a member or assignee, or (B) without such execution, if such person (or a representative authorized by such person) complies with the conditions for becoming a member or assignee as set forth in the written operating agreement or any other writing and such person or representative requests in writing that the records of the limited liability company reflect such admission or assignment.

(e) A person may be admitted to a limited liability company as a member of the limited liability company and may receive a limited liability company interest in the limited liability company without making a contribution or being obligated to make a contribution to the limited liability company. Unless otherwise provided in a written operating agreement, a person may be admitted to a limited liability company as a member of the limited liability company without acquiring a limited liability company interest in the limited liability company. Unless otherwise provided in a written operating agreement, a person may be admitted as the sole member of a limited liability company without making a contribution or being obligated to make a contribution to the limited liability company or without acquiring a limited liability company interest in the limited liability company.

(f) In the case of a person being admitted as a member of a surviving limited liability company pursuant to a merger in accordance with Article 9 of this chapter, a person is admitted as a member of the limited liability company as provided in the operating agreement of the surviving limited liability company or in the agreement of merger, and in the event of any inconsistency, the terms of the agreement of merger shall control. In connection with the conversion into a limited liability company in accordance with Code Section 14-11-212, a person is admitted as a member of the limited liability company as provided in the limited liability company agreement.



§ 14-11-506. Powers of estate of a deceased or incompetent member

Except as otherwise provided in the articles of organization or a written operating agreement, if a member who is an individual dies or a court of competent jurisdiction adjudges him or her to be incompetent to manage his or her person or his or her property, the member's executor, administrator, guardian, conservator, or other legal representative has all of the rights of an assignee of all of the member's limited liability company interest. Except as otherwise provided in the articles of organization or a written operating agreement, if the last member of a limited liability company dies or a court of competent jurisdiction adjudges him or her to be incompetent to manage his or her person or his or her property, the member's executor, administrator, guardian, conservator, or other legal representative shall become a member of the limited liability company, unless such executor, administrator, guardian, conservator, or other legal representative elects not to become a member by written notice given to the limited liability company within 90 days of such death or adjudication (or within such other period as is provided for in a written operating agreement).






Article 6 - Events of Dissociation, Withdrawal, and Dissolution

§ 14-11-601. Events of dissociation

(a) This Code section is effective for limited liability companies formed prior to July 1, 1999.

(b) A person ceases to be a member of a limited liability company upon the occurrence of any of the following events:

(1) The member withdraws by voluntary act from the limited liability company as provided in subsection (d) of this Code section;

(2) The member ceases to be a member of the limited liability company as provided in paragraph (6) of Code Section 14-11-502;

(3) The member is removed as a member:

(A) In accordance with the articles of organization or a written operating agreement; or

(B) Subject to contrary provision in the articles of organization or in a written operating agreement, when the member assigns all of his or her limited liability company interest, by an affirmative vote of a majority in number of the members who have not assigned all of their limited liability company interests;

(4) The member's entire interest in the limited liability company is purchased or redeemed by the limited liability company;

(5) Subject to contrary provision in the articles of organization or a written operating agreement, or written consent of all other members at the time, the member (A) makes an assignment for the benefit of creditors; (B) files a voluntary petition in bankruptcy; (C) is adjudicated a bankrupt or insolvent; (D) files a petition or answer seeking for the member any reorganization, arrangement, composition, readjustment, liquidation, dissolution, or similar relief under any statute, law, or regulation; (E) files an answer or other pleading admitting or failing to contest the material allegations of a petition filed against the member in any proceeding of this nature; or (F) seeks, consents to, or acquiesces in the appointment of a trustee, receiver, or liquidator of the member or of all or any substantial part of the member's properties;

(6) Subject to contrary provision in the articles of organization or a written operating agreement, or written consent of all other members at the time, if within 120 days after the commencement of any proceeding against the member seeking reorganization, arrangement, composition, readjustment, liquidation, dissolution, or similar relief under any statute, law, or regulation, the proceeding has not been dismissed, or if within 90 days after the appointment without his or her consent or acquiescence of a trustee, receiver, or liquidator of the member or of all or any substantial part of his or her properties, the appointment is not vacated or stayed, or within 90 days after the expiration of any stay, the appointment is not vacated; or

(7) Subject to contrary provision in the articles of organization or a written operating agreement, or written consent of all other members at the time, in the case of a member who is an individual:

(A) On the date of his or her death; or

(B) On the date of the entry of an order by a court of competent jurisdiction adjudicating the member incompetent to manage his or her person or his or her property.

(c) The articles of organization or a written operating agreement may provide for other events the occurrence of which result in a person ceasing to be a member of the limited liability company.

(d) Except as otherwise provided in the articles of organization or a written operating agreement, a member may withdraw from the limited liability company at any time by giving written notice to the other members at least 30 days in advance of his or her withdrawal or such other notice as is provided for in a written operating agreement.



§ 14-11-601.1. Events resulting in cessation of membership

(a) This Code section is effective for limited liability companies formed on or after July 1, 1999.

(b) A person ceases to be a member of a limited liability company upon the occurrence of any of the following events:

(1) The member ceases to be a member of the limited liability company as provided in paragraph (6) of Code Section 14-11-502;

(2) The member is removed as a member:

(A) In accordance with the articles of organization or a written operating agreement; or

(B) Subject to contrary provision in the articles of organization or in a written operating agreement, when the member assigns all of his or her limited liability company interest, by an affirmative vote of a majority in number of the members who have not assigned all of their limited liability company interests;

(3) The member's entire interest in the limited liability company is purchased or redeemed by the limited liability company;

(4) Subject to contrary provision in the articles of organization or a written operating agreement, or written consent of all other members at the time, the member (A) makes an assignment for the benefit of creditors; (B) files a voluntary petition in bankruptcy; (C) is adjudicated a bankrupt or insolvent; (D) files a petition or answer seeking for the member any reorganization, arrangement, composition, readjustment, liquidation, dissolution, or similar relief under any statute, law, or regulation; (E) files an answer or other pleading admitting or failing to contest the material allegations of a petition filed against the member in any proceeding of this nature; or (F) seeks, consents to, or acquiesces in the appointment of a trustee, receiver, or liquidator of the member or of all or any substantial part of the member's properties;

(5) Subject to contrary provision in the articles of organization or a written operating agreement, or written consent of all other members at the time, if within 120 days after the commencement of any proceeding against the member seeking reorganization, arrangement, composition, readjustment, liquidation, dissolution, or similar relief under any statute, law, or regulation, the proceeding has not been dismissed, or if within 90 days after the appointment without his or her consent or acquiescence of a trustee, receiver, or liquidator of the member or of all or any substantial part of his or her properties, the appointment is not vacated or stayed, or within 90 days after the expiration of any stay, the appointment is not vacated; or

(6) Subject to contrary provision in the articles of organization or a written operating agreement, or written consent of all other members at the time, in the case of a member who is an individual:

(A) On the date of his or her death; or

(B) On the date of the entry of an order by a court of competent jurisdiction adjudicating the member incompetent to manage his or her person or his or her property.

(c) The articles of organization or a written operating agreement may provide for other events the occurrence of which result in a person ceasing to be a member of the limited liability company.

(d) Except as otherwise provided in the articles of organization or a written operating agreement, a member may not withdraw from the limited liability company.



§ 14-11-602. Dissolution

(a) Effective for limited liability companies formed prior to July 1, 1999, a limited liability company is dissolved and its affairs shall be wound up upon the first to occur of the following:

(1) At the time specified in the articles of organization or a written operating agreement;

(2) Upon the happening of events specified in the articles of organization or a written operating agreement;

(3) Subject to contrary provision in the articles of organization or a written operating agreement, at a time approved by all the members;

(4) Subject to contrary provision in the articles of organization or a written operating agreement, 90 days after any event of dissociation with respect to any member (other than an event specified in paragraph (1) of subsection (b) of Code Section 14-11-601), unless within such 90 day period the limited liability company is continued by the written consent of all other members or as otherwise provided in the articles of organization or a written operating agreement; or

(5) Entry of a decree of judicial dissolution under subsection (a) of Code Section 14-11-603.

(b) Effective for limited liability companies formed on or after July 1, 1999, a limited liability company is dissolved and its affairs shall be wound up upon the first to occur of the following:

(1) At the time specified in the articles of organization or a written operating agreement;

(2) Upon the happening of events specified in the articles of organization or a written operating agreement;

(3) Subject to contrary provision in the articles of organization or a written operating agreement, at a time approved by all the members;

(4) Subject to contrary provision in the articles of organization or a written operating agreement, 90 days after an event of dissociation with respect to the last remaining member, unless otherwise provided in the articles of organization or a written operating agreement; or

(5) Entry of a decree of judicial dissolution under subsection (a) of Code Section 14-11-603.

(c) Notwithstanding paragraphs (1), (2), (3), and (4) of subsections (a) and (b) of this Code section, the limited liability company shall not be dissolved and its affairs shall not be wound up if, prior to the filing of a certificate of termination in the office of the Secretary of State, either:

(1) The limited liability company's articles of organization or operating agreement, or both, are amended such that, after giving effect to such amendment, such event does not result in dissolution of the limited liability company pursuant to subsection (a) or (b) of this Code section; or

(2) If the limited liability company then has at least one member, a decision to continue the limited liability is taken by all of the members of the limited liability company (and all other persons, if any, with power to require dissolution of the limited liability company under its articles of organization or written operating agreement).

Any amendment or other action contemplated by paragraph (1) or (2) of this subsection shall, to the extent necessary to achieve the purposes of this subsection, be effective as of and from and after the applicable event described in subsection (a) or (b) of this Code section.



§ 14-11-603. Judicial and administrative dissolution; reservation of name

(a) On application by or for a member, the court may decree dissolution of a limited liability company whenever it is not reasonably practicable to carry on the business in conformity with the articles of organization or a written operating agreement. A certified copy of any such decree shall be delivered to the Secretary of State, who shall file it.

(b)(1) The Secretary of State may commence a proceeding under this subsection to dissolve a limited liability company administratively if:

(A) The limited liability company does not deliver its annual registration to the Secretary of State, together with all required fees and penalties, within 60 days after it is due;

(B) The limited liability company is without a registered agent or registered office in this state for 60 days or more;

(C) The limited liability company does not notify the Secretary of State within 60 days that its registered agent or registered office has been changed, that its registered agent has resigned, or that its registered office has been discontinued; or

(D) The limited liability company pays a fee as required to be collected by the Secretary of State by a check or some other form of payment which is dishonored and the limited liability company or its agent does not submit payment for said dishonored payment within 60 days from notice of nonpayment issued by the Secretary of State.

(2) If the Secretary of State determines that one or more grounds exist under this subsection for dissolving a limited liability company, he or she shall provide the limited liability company with written notice of his or her determination by mailing a copy of the notice, first-class mail, to the limited liability company at the last known address of its principal office or to the registered agent. If the limited liability company does not correct each ground for dissolution or demonstrate to the reasonable satisfaction of the Secretary of State that each ground determined by the Secretary of State does not exist within 60 days after notice is provided to the limited liability company, the Secretary of State shall administratively dissolve the limited liability company by signing a certificate of dissolution that recites the ground or grounds for dissolution and its effective date. The Secretary of State shall file the original of the certificate.

(3) A limited liability company administratively dissolved continues its existence but may not carry on any business except that necessary to wind up and liquidate its business and affairs. Winding up the business of a limited liability company administratively dissolved may include, without limitation, the limited liability company proceeding, at any time after the effective date of the administrative dissolution, in accordance with Code Sections 14-11-607 and 14-11-608. The administrative dissolution of a limited liability company does not terminate the authority of its registered agent.

(4) A limited liability company administratively dissolved under this Code section may apply to the Secretary of State for reinstatement within five years after the effective date of such dissolution. The application shall:

(A) Recite the name of the limited liability company and the effective date of its administrative dissolution;

(B) State that the ground or grounds for dissolution either did not exist or have been eliminated;

(C) Either be executed by the registered agent or a member or manager of the limited liability company, in each case as set forth in the most recent annual registration of the limited liability company filed with the Secretary of State, or be accompanied by a notarized statement, executed by a person who was a member or manager, or an heir, successor, or assign of a person who was a member or manager, of the limited liability company at the time that the limited liability company was administratively dissolved, stating that such person or decedent was a member or manager of the limited liability company at the time of administrative dissolution and such person has knowledge of and assents to the application for reinstatement;

(D) Contain a statement by the limited liability company reciting that all taxes owed by the limited liability company have been paid; and

(E) Be accompanied by the fee required for the application for reinstatement contained in Code Section 14-11-1101.

If the Secretary of State determines that the application contains the information required by this paragraph and that the information is correct, he or she shall prepare a certificate of reinstatement that recites his or her determination and the effective date of reinstatement, file the original of the certificate, and serve a copy on the limited liability company. When the reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative dissolution, and the limited liability company resumes carrying on its business as if the administrative dissolution had never occurred.

(5) If the Secretary of State denies a limited liability company's application for reinstatement following administrative dissolution, he or she shall serve the limited liability company with a written notice that explains the reason or reasons for denial. The limited liability company may appeal the denial of reinstatement to the superior court of the county where the limited liability company's registered office is or was located within 30 days after service of the notice of denial is perfected. The limited liability company appeals by petitioning the court to set aside the dissolution and attaching to the petition copies of the Secretary of State's certificate of dissolution, the limited liability company's application for reinstatement, and the Secretary of State's notice of denial. The court's final decision may be appealed as in other civil proceedings.

(6) The Secretary of State shall reserve the name of a limited liability company administratively dissolved under Code Section 14-2-1421 for such limited liability company's specific use for a period of five years after the effective date of the dissolution or until the limited liability company is reinstated, whichever is sooner.



§ 14-11-604. Winding up

(a) Except as otherwise provided in the articles of organization or a written operating agreement, upon dissolution, the members or managers in whom management of the limited liability company was vested prior to dissolution may wind up a dissolved limited liability company's affairs, or, if there are no such members or managers at the time of or at any time after such dissolution, such persons as may be designated by the persons then entitled to receive a majority of all subsequent distributions, if any, from the limited liability company may wind up the limited liability company's affairs. For cause shown, the court may wind up a dissolved limited liability company's affairs on application of any member as to which an event of dissociation has not occurred, any such member's legal representative, or any such member's assignee, or if there is no such member, legal representative, or assignee, on application of any assignee of an interest in the limited liability company.

(b) Except so far as may be appropriate to wind up the limited liability company's affairs or to complete transactions begun but not then finished, dissolution terminates all authority of every person to act for the limited liability company; provided, however, that, prior to the filing of a statement of commencement of winding up, the limited liability company shall be bound to any person who lacks knowledge of the dissolution with respect to any transaction which would bind the limited liability company if dissolution had not taken place.



§ 14-11-605. Distribution of assets

(a) In connection with its winding up, a limited liability company shall (1) discharge, make provision to discharge, or dispose of pursuant to Code Sections 14-11-607 and 14-11-608, its liabilities, and (2) subject to any applicable provisions in the articles of organization or a written operating agreement, distribute its remaining assets to its members.

(b) To the extent a dissolved limited liability company does not discharge, make provision to discharge, or dispose of pursuant to Code Sections 14-11-607 and 14-11-608 a claim against it, such claim may be enforced:

(1) Against the limited liability company, to the extent of its undistributed assets; or

(2) Against each member receiving a distribution in winding up, to the extent of the assets so distributed to such member; provided that a member's total liability for all such claims shall not exceed the total amount of assets so distributed to him or her.

As respects any such claims, the limited liability company and its members shall have rights of contribution among themselves so as to produce, insofar as practicable, the effects that would have been produced had such claim been discharged by the limited liability company prior to any distribution to members.



§ 14-11-606. Statement of commencement of winding up

Upon dissolution, a statement of commencement of winding up may be delivered for filing to the Secretary of State by any person authorized to wind up the limited liability company's affairs. Such statement shall set forth:

(1) The name of the limited liability company;

(2) The fact that the limited liability company has dissolved and commenced its winding up activities; and

(3) Any other provision, not inconsistent with law, that the persons charged with winding up the limited liability company's affairs elect to include.



§ 14-11-607. Known claims against dissolved limited liability company

(a) A dissolved limited liability company that has filed a statement of commencement of winding up may dispose of the known claims against it by following the procedures described in this Code section.

(b) The dissolved limited liability company may notify its known claimants in writing of the winding up proceedings at any time after the filing of the statement of commencement of winding up. The written notice must:

(1) Describe information that the limited liability company determines must be included in a claim;

(2) Provide a mailing address where a claim may be sent;

(3) State the deadline, which may not be less than six months from the date of mailing of the written notice, by which the dissolved limited liability company must receive the claim;

(4) State that the claim will be barred if not received by the deadline; and

(5) State that the limited liability company will give notice of acceptance or rejection of all claims that are received in timely fashion within six months after the deadline for receipt of claims.

(c) A claim against a dissolved limited liability company is barred:

(1) If a claimant who was given written notice under subsection (b) of this Code section does not deliver the claim to the dissolved limited liability company by the deadline; or

(2) If a claimant whose claim was rejected by the dissolved limited liability company does not commence a proceeding to enforce the claim within one year from the date of mailing of the rejection notice.

(d) For purposes of this Code section, the term "claim" does not include a contingent liability or a claim based on an event occurring after the filing of the statement of commencement of winding up.



§ 14-11-608. Unknown claims against dissolved limited liability company

(a) A dissolved limited liability company that has filed a statement of commencement of winding up may publish, in the manner prescribed by Code Section 14-11-609, a request that persons with claims against the limited liability company present them in accordance with subsection (b) of this Code section.

(b) The request must:

(1) Describe the information that the limited liability company determines must be included in a claim and provide a mailing address where the claim may be sent; and

(2) State that, except for claims that are contingent at the time of the filing of the statement of commencement of winding up or that arise after the filing of the statement of commencement of winding up, a claim against the limited liability company not otherwise barred will be barred unless a proceeding to enforce the claim is commenced within two years after the publication of the request.

(c) If a dissolved limited liability company that has filed a statement of commencement of winding up publishes a request described in subsection (b) of this Code section, all claims not otherwise barred will be barred unless the claimant commences a proceeding to enforce the claim against the dissolved limited liability company within two years after the date of the publication of the request, except:

(1) Claims that are contingent at the time of the filing of the statement of commencement of winding up; and

(2) Claims that arise after the filing of the statement of commencement of winding up.

(d) If a dissolved limited liability company publishes a request described in subsection (b) of this Code section, a claim not otherwise barred of a claimant whose claim is contingent at the time of the filing of the statement of commencement of winding up or based on an event occurring after the filing of the statement of commencement of winding up is barred against the limited liability company, its members, and managers unless the claimant commences a proceeding to enforce the claim against the dissolved limited liability company within two years after the date of filing of a certificate of termination or five years after the date of the second publication of the request in accordance with subsection (b) of this Code section, whichever is later.



§ 14-11-609. Manner of publication of request for claims

A limited liability company seeking to publish a request for claims described in Code Section 14-11-608 shall mail or deliver to the publisher of a newspaper that is the official organ of the county where the registered office of the limited liability company is located, or that is a newspaper of general circulation published within such county whose most recently published annual statement of ownership and circulation reflects a minimum of 60 percent paid circulation, a request to publish the request for claims. The request for publication of the request for claims shall be accompanied by a check, draft, or money order in the amount of $40.00 in payment of the cost of publication. The notice shall be published once a week for two consecutive weeks commencing within ten days after receipt of the notice by the newspaper.



§ 14-11-610. Certificate of termination

A dissolved limited liability company may deliver to the Secretary of State for filing a certificate of termination when the statements required to be included therein can be truthfully made. Such a certificate of termination shall set forth:

(1) The name of the limited liability company;

(2) That all known debts, liabilities, and obligations of the limited liability company have been paid, discharged, or barred or that adequate provision has been made therefor; and

(3) That there are no actions pending against the limited liability company in any court, or that adequate provision has been made for the satisfaction of any judgment, order, or decree that may be entered against it in any pending action.



§ 14-11-611. Execution of deeds or other instruments by signing

Deeds or other instruments requiring execution after the filing of a certificate of termination by a dissolved limited liability company may be signed by any person who had authority to wind up the dissolved limited liability company under the provisions of subsection (a) of Code Section 14-11-604.






Article 7 - Foreign Limited Liability Companies

§ 14-11-701. Law applicable to foreign limited liability companies

(a) The laws of the jurisdiction under which a foreign limited liability company is organized govern its organization and internal affairs and the liability of its managers, members, and other owners, regardless of whether the foreign limited liability company procured or should have procured a certificate of authority under this chapter.

(b) A foreign limited liability company may not be denied a certificate of authority by reason of any difference between the laws of the jurisdiction under which such company is organized and the laws of this state.



§ 14-11-702. Requirement for certificate of authority; application; activities not considered transacting business in this state

(a) A foreign limited liability company transacting business in this state shall procure a certificate of authority to do so from the Secretary of State. In order to procure a certificate of authority to transact business in this state, a foreign limited liability company shall submit to the Secretary of State an application for a certificate of authority as a foreign limited liability company, signed by a person duly authorized to sign such instruments by the laws of the jurisdiction under which the foreign limited liability company is organized, setting forth:

(1) The name of the foreign limited liability company and, if different, the name under which it proposes to qualify and transact business in this state;

(2) The name of the jurisdiction under whose laws it is organized;

(3) Its date of organization and period of duration;

(4) The street address and county of its registered office in this state and the name of its registered agent at that office;

(5) A statement that the Secretary of State is, pursuant to subsection (h) of Code Section 14-11-703, appointed the agent of the foreign limited liability company for service of process if no agent has been appointed under subsection (a) of Code Section 14-11-703 or, if appointed, the agent's authority has been revoked or the agent cannot be found or served by the exercise of reasonable diligence;

(6) The address of its principal place of business;

(7) The address of the office at which is kept a list of the names and addresses of its members and other owners, together with an undertaking by it to keep those records until its registration in this state is canceled or revoked; and

(8) The name and a business address of a person who, under the laws of the jurisdiction under which it was formed, has substantial responsibility for managing its business activities.

(b) Without excluding other activities which may not constitute transacting business in this state, a foreign limited liability company shall not be considered to be transacting business in this state, for the purpose of qualification under this chapter, solely by reason of carrying on in this state any one or more of the following activities:

(1) Maintaining or defending any action or administrative or arbitration proceeding or effecting the settlement thereof or the settlement of claims or disputes;

(2) Holding meetings of its managers, members, or other owners or carrying on other activities concerning its internal affairs;

(3) Maintaining bank accounts, share accounts in savings and loan associations, custodial or agency arrangements with a bank or trust company, or stock or bond brokerage accounts;

(4) Maintaining offices or agencies for the transfer, exchange, and registration of membership or other ownership interests in it or appointing and maintaining trustees or depositaries with relation to such interests;

(5) Effecting sales through independent contractors;

(6) Soliciting or procuring orders, whether by mail or through employees or agents or otherwise, where such orders require acceptance outside this state before becoming binding contracts and where such contracts do not involve any local performance other than delivery and installation;

(7) Making loans or creating or acquiring evidences of debt, mortgages, or liens on real or personal property or recording the same;

(8) Securing or collecting debts or enforcing any rights in property securing the same;

(9) Owning, without more, real or personal property;

(10) Conducting an isolated transaction not in the course of a number of repeated transactions of a like nature;

(11) Effecting transactions in interstate or foreign commerce;

(12) Serving as trustee, executor, administrator, or guardian, or in like fiduciary capacity, where permitted so to serve by the laws of this state; or

(13) Owning directly or indirectly an interest in or controlling directly or indirectly another person organized under the laws of or transacting business within this state.

(c) The list of activities in subsection (b) of this Code section is not exhaustive.

(d) This Code section shall not be deemed to establish a standard for activities that may subject a foreign limited liability company to taxation or to service of process under any of the laws of this state.



§ 14-11-703. Registered office and registered agent; requirement and qualifications; change of office or agent; resignation of agent; service on Secretary of State; venue

(a) Each foreign limited liability company that is required to procure a certificate of authority to transact business in this state shall continuously maintain in this state:

(1) A registered office that may, but need not, be a place of its business in this state; and

(2) A registered agent for service of process on the foreign limited liability company. The address of the business office of the registered agent shall be the same as the address of the registered office referred to in paragraph (1) of this subsection.

(b) A registered agent must be an individual resident of this state, a corporation, limited liability company, or a foreign corporation or another foreign limited liability company having a certificate of authority to transact business in this state.

(c) A foreign limited liability company may change its registered office or its registered agent, or both, by indicating any such change on its annual registration filed pursuant to this chapter or by delivering to the Secretary of State for filing a statement setting forth:

(1) The name of the foreign limited liability company;

(2) The street address and county of its then registered office;

(3) If the address of its registered office is to be changed, the new street address and county of the registered office;

(4) The name of its then registered agent; and

(5) If its registered agent is to be changed, the name of its successor registered agent.

(d) A registered agent of a foreign limited liability company may resign as such agent by signing and delivering to the Secretary of State for filing a statement of resignation, which may include a statement that the registered office is also discontinued. On or before the date of the filing of the statement of resignation, the registered agent shall deliver or mail a written notice of the registered agent's intent to resign to the foreign limited liability company at the most recent mailing address of the foreign limited liability company's principal place of business listed in the records of the Secretary of State. The agency appointment is terminated, and the registered office discontinued if so provided, on the earlier of the filing of the limited liability company's annual registration or a statement designating a new registered agent and registered office if also discontinued or the thirty-first day after the date on which the statement of resignation was filed.

(e) A registered agent of a foreign limited liability company may change the agent's office and the address of the registered office of any foreign limited liability company of which the agent is registered agent to another place within this state by filing a statement, as required in subsection (c) of this Code section, setting forth the required information for all foreign limited liability companies for which he or she is the registered agent, except that it need be signed only by the registered agent and need not be responsive to paragraph (5) of subsection (c) of this Code section and must recite that a copy of the statement has been mailed to the foreign limited liability company at the most recent mailing address of the foreign limited liability company's principal place of business listed on the records of the Secretary of State.

(f) The registered agent of one or more foreign limited liability companies may resign and appoint a successor registered agent by signing and delivering to the Secretary of State for filing a statement stating that the agent resigns and the name and street address and county of the office of the successor registered agent. There shall be attached to such statement a statement executed by each affected foreign limited liability company ratifying and approving such change of registered agent. Upon such filing, the successor registered agent shall become the registered agent of such foreign limited liability companies as have ratified and approved such substitution, and the successor registered agent's office, as stated in such statement, shall become the registered office in this state of each such foreign limited liability company. The Secretary of State shall furnish to the successor registered agent a certified copy of the statement filed pursuant to this subsection.

(g) The registered agent of a foreign limited liability company authorized to transact business in this state is an agent of the foreign limited liability company on whom may be served any process, notice, or demand required or permitted by law to be served on the foreign limited liability company.

(h) Whenever a foreign limited liability company required to procure a certificate of authority to transact business in this state shall fail to appoint or maintain a registered agent in this state, or whenever its registered agent cannot with reasonable diligence be found at the registered office, then the Secretary of State shall be an agent of such foreign limited liability company upon whom any process, notice, or demand may be served. Service on the Secretary of State of any such process, notice, or demand shall be made by delivering to and leaving with him or her or with any other person or persons designated by the Secretary of State to receive such service a copy of such process, notice, or demand. The plaintiff or his or her attorney shall certify in writing to the Secretary of State that the foreign limited liability company failed either to maintain a registered office or appoint a registered agent in this state and that he or she has forwarded by registered or certified mail or statutory overnight delivery such process, notice, or demand to the last registered agent at the most recent registered office listed on the records of the Secretary of State and that service cannot be effected at such office.

(i) The Secretary of State shall keep a record of all processes, notices, and demands served upon him or her under this Code section and shall record therein the time of such service and his or her action with reference thereto.

(j) This Code section does not prescribe the only means, or necessarily the required means, of serving any process, notice, or demand required or permitted by law to be served on a foreign limited liability company.



§ 14-11-704. Issuance of certificate of authority

(a) If the Secretary of State finds that an application for a certificate of authority conforms to the filing requirements of this chapter and all requisite fees and any penalty due pursuant to Code Section 14-11-711 have been paid, he or she shall:

(1) Stamp or otherwise endorse his or her official title and the date and time of receipt on the application;

(2) File the application in his or her office; and

(3) Issue a certificate of authority to transact business in this state.

(b) The certificate of authority must be returned to the person who filed the application or such person's representative.

(c) If the certificate of authority is issued by the Secretary of State, a foreign limited liability company shall be deemed authorized to transact business in this state from the time of filing its application for the certificate of authority.



§ 14-11-705. Name

(a) A foreign limited liability company may apply for a certificate of authority with the Secretary of State under any name, whether or not it is the name under which it is registered in its jurisdiction of organization; provided, however, that such name:

(1) Must contain the words "limited liability company" or "limited company" (it being permitted to abbreviate the word "limited" as "ltd." and the word "company" as "co.") or the abbreviations "L.L.C.," "LLC," "L.C." or "LC"; and

(2) Must be distinguishable on the records of the Secretary of State from the name of any corporation, limited liability company, or limited partnership; any foreign corporation, foreign limited liability company, or foreign limited partnership having a certificate of authority to transact business in this state; any nonprofit corporation, professional corporation, or professional association, domestic or foreign, on file with the Secretary of State pursuant to this title; or any name reserved or registered under this title.

(b) Whenever a foreign limited liability company is unable to procure a certificate of authority to transact business in this state because its name does not comply with paragraph (2) of subsection (a) of this Code section, it may nonetheless apply for authority to transact business in this state by adding in parentheses to its name in such application a word, abbreviation, or other distinctive and distinguishing element such as the name of the jurisdiction where it is organized. If in the judgment of the Secretary of State the name of the foreign limited liability company with such addition would comply with subsection (a) of this Code section, subsection (a) of this Code section shall not be a bar to the issuance to such foreign limited liability company of a certificate of authority to transact business in this state. In such case, any such certificate issued to such foreign limited liability company shall be issued in its name with such additions, and the foreign limited liability company shall use such name with such additions in all its dealings with the Secretary of State.



§ 14-11-706. Amended certificate required for change of name or jurisdiction of organization; foreign limited liability company converting to foreign limited partnership or foreign corporation

(a) A foreign limited liability company authorized to transact business in this state must procure an amended certificate of authority from the Secretary of State if it changes its name or its jurisdiction of organization. The requirements of Code Sections 14-11-702 and 14-11-704 for procuring an original certificate of authority shall apply to procuring an amended certificate under this Code section.

(b) If a foreign limited liability company authorized to transact business in this state converts into a foreign limited partnership:

(1) The foreign limited liability company shall notify the Secretary of State that such conversion has occurred no later than 30 days after the conversion, using such form as the Secretary of State shall specify, which form may require such information and statements as may be required to be submitted by a foreign limited partnership that applies for a certificate of authority to transact business in this state; and

(2) If such notice is timely given:

(A) The authorization of such entity to transact business in this state shall continue without interruption; and

(B) The certificate of authority issued to such foreign limited liability company under this article shall constitute a certificate of authority issued under Code Section 14-11-903 to the foreign limited partnership resulting from the conversion effective as of the date of the conversion.

The Secretary of State shall adjust its records accordingly.

(c) If a foreign limited liability company authorized to transact business in this state converts into a foreign corporation:

(1) The foreign limited liability company shall notify the Secretary of State that such conversion has occurred no later than 30 days after the conversion, using such form as the Secretary of State shall specify, which form may require such information and statements as may be required to be submitted by a foreign corporation that applies for a certificate of authority to transact business in this state; and

(2) If such notice is timely given:

(A) The authorization of such entity to transact business in this state shall continue without interruption; and

(B) The certificate of authority issued to such foreign limited liability company under this article shall constitute a certificate of authority issued under Code Section 14-2-1501 to the foreign corporation resulting from the conversion effective as of the date of the conversion.

The Secretary of State shall adjust its records accordingly.



§ 14-11-707. Certificate of withdrawal; application; service after withdrawal

(a) A foreign limited liability company authorized to transact business in this state may not withdraw from this state until it obtains a certificate of withdrawal from the Secretary of State.

(b) A foreign limited liability company authorized to transact business in this state may apply for a certificate of withdrawal by delivering to the Secretary of State for filing an application that sets forth:

(1) The name of the foreign limited liability company and the name of the jurisdiction under whose law it is organized;

(2) That it is not transacting business in this state and that it surrenders its authority to transact business in this state;

(3) That it revokes the authority of its registered agent to accept service on its behalf and appoints the Secretary of State as its agent for service of process in any proceeding based on a cause of action arising during the time it was authorized to transact business in this state;

(4) A mailing address to which a copy of any process served on the Secretary of State pursuant to paragraph (3) of this subsection may be mailed under subsection (c) of this Code section; and

(5) A commitment to notify the Secretary of State in the future of any change in the mailing address provided pursuant to paragraph (4) of this subsection.

(c) After the withdrawal of the foreign limited liability company is effective, service of process on the Secretary of State under this Code section is service on the foreign limited liability company. Any party that serves process on the Secretary of State in accordance with this subsection shall also mail a copy of the process to the foreign limited liability company at the mailing address provided pursuant to subsection (b) of this Code section.



§ 14-11-708. Revocation of certificate; grounds

The Secretary of State may commence a proceeding under Code Section 14-11-709 to revoke the certificate of authority of a foreign limited liability company authorized to transact business in this state if:

(1) The foreign limited liability company does not deliver its annual registration to the Secretary of State within 60 days after it is due;

(2) The foreign limited liability company does not pay within 60 days after they are due any fees, taxes, or penalties imposed by this chapter or other law;

(3) The foreign limited liability company is without a registered agent or registered office in this state for 60 days or more;

(4) The foreign limited liability company does not inform the Secretary of State under Code Section 14-11-703 that its registered agent or registered office has changed, that its registered agent has resigned, or that its registered office has been discontinued within 60 days of the change, resignation, or discontinuance;

(5) A member, manager, other owner, or agent of the foreign limited liability company signed a document such person knew was false in a material respect with intent that the document be delivered to the Secretary of State for filing; or

(6) The Secretary of State receives a duly authenticated certificate from the secretary of state or other official having custody of records in the jurisdiction under whose law the foreign limited liability company is organized stating that it has been dissolved, terminated, or disappeared as the result of a merger.



§ 14-11-709. Revocation of certificate; notice to company; issuance and effect of certificate of revocation; service after revocation

(a) If the Secretary of State determines that one or more grounds exist under Code Section 14-11-708 for revocation of a certificate of authority, the Secretary of State shall provide the foreign limited liability company with written notice of such determination by mailing a copy of the notice, first-class mail, to the foreign limited liability company at the address of its principal place of business indicated in its most recently filed annual registration, or if no annual registration has been filed, in its application for a certificate of authority to transact business, or to its registered agent.

(b) If the foreign limited liability company does not correct each ground for revocation or demonstrate to the reasonable satisfaction of the Secretary of State that each ground determined by the Secretary of State does not exist within 60 days after the notice is provided to the foreign limited liability company, the Secretary of State may revoke the foreign limited liability company's certificate of authority by signing a certificate of revocation that recites the ground or grounds for revocation and its effective date.

(c) The authority of a foreign limited liability company to transact business in this state ceases on the date shown on the certificate revoking its certificate of authority.

(d) The Secretary of State's revocation of a foreign limited liability company's certificate of authority appoints the Secretary of State as the foreign limited liability company's agent for service of process in any proceeding based on a cause of action which arose during the time the foreign limited liability company was authorized to transact business in this state. Service of process on the Secretary of State under this subsection is service on the foreign limited liability company. Any party that serves process on the Secretary of State shall also mail a copy of the process to the foreign limited liability company at the most recent address of its principal place of business listed on the records of the Secretary of State or to its registered agent. This subsection does not prescribe the only means, or necessarily the required means, of serving any process, notice, or demand required or permitted by law to be served on a foreign limited liability company.

(e) Revocation of a foreign limited liability company's certificate of authority does not terminate the authority of the registered agent of the foreign limited liability company.



§ 14-11-710. Appeal of revocation of certificate

(a) A foreign limited liability company may appeal the Secretary of State's revocation of its certificate of authority to the Superior Court of Fulton County within 30 days after service of the certificate of revocation is perfected under Code Section 14-11-709. The foreign limited liability company appeals by petitioning the court to set aside the revocation and attaching to the petition copies of its certificate of authority and the Secretary of State's certificate of revocation.

(b) The court may summarily order the Secretary of State to reinstate the certificate of authority or may take any other action the court considers appropriate.

(c) The court's final decision may be appealed as in other civil proceedings.



§ 14-11-711. Failure of company to procure certificate; effect; penalty

(a) A foreign limited liability company transacting business in this state may not maintain an action, suit, or proceeding in a court of this state until it is authorized to transact business in this state.

(b) The failure of a foreign limited liability company to procure a certificate of authority does not impair the validity of any contract or act of the foreign limited liability company or prevent the foreign limited liability company from defending any action, suit, or proceeding in any court of this state.

(c) A foreign limited liability company that transacts business in this state without registering as required by this chapter shall be liable to the state:

(1) For all fees which would have been imposed by this chapter upon such foreign limited liability company had it registered as required by this article; and

(2) If it has not been authorized to transact business in this state within 30 days after the first day on which it transacts business in this state, for a penalty of $500.00.



§ 14-11-712. Action to restrain company in violation of chapter

The Attorney General may maintain an action to restrain a foreign limited liability company from transacting business in this state in violation of this chapter.






Article 8 - Derivative Actions

§ 14-11-801. Right of member to bring derivative action

A member may commence a derivative action in the right of the limited liability company to recover a judgment in its favor if all of the following conditions are met:

(1) Either management of the limited liability company is vested in a manager or managers who have the sole authority to cause the limited liability company to sue in its own right or management of the limited liability company is vested in the members but the plaintiff does not have the authority to cause the limited liability company to sue in its own right under the provisions of the articles of organization or a written operating agreement;

(2) The plaintiff has made written demand on those managers or those members with such authority requesting that such managers or such members take suitable action;

(3) Ninety days have expired from the date the demand was made unless the member has earlier been notified that the demand has been rejected by the limited liability company or unless irreparable injury to the limited liability company would result by waiting for the expiration of the 90 day period;

(4) The plaintiff (A) is a member of the limited liability company at the time of bringing the action, and (B) was a member of the limited liability company at the time of the transaction of which he or she complains, or his or her status as a member of the limited liability company has devolved upon him or her by operation of law from a person who was a member at the time of the transaction; and

(5) The plaintiff fairly and adequately represents the interests of the limited liability company in enforcing the right of the limited liability company.



§ 14-11-802. Complaint

In a derivative action, the complaint must set forth with particularity the effort of the plaintiff to secure commencement of the action by the managers or the members who would otherwise have the authority to cause the limited liability company to sue in its own right.



§ 14-11-803. Stay of proceedings

If the limited liability company commences an inquiry into the allegations made in the demand or complaint, the court may stay any derivative action for such period as the court deems appropriate.



§ 14-11-804. Discontinuance or settlement

Except as otherwise provided by the articles of organization or written operating agreement, a derivative action may not be discontinued or settled without the court's approval. If the court determines that a proposed discontinuance or settlement will substantially affect the interests of the limited liability company's members, the court shall direct that notice be given to the members affected.



§ 14-11-805. Dismissal

(a) The court may dismiss a derivative proceeding if, on motion by the limited liability company, the court finds that one of the groups specified in subsection (b) of this Code section has made a determination in good faith after conducting a reasonable investigation upon which its conclusions are based that the maintenance of the derivative suit is not in the best interests of the limited liability company. The limited liability company shall have the burden of proving the independence and good faith of the group making the determination and the reasonableness of the investigation.

(b) The determination in subsection (a) of this Code section shall be made by:

(1) A majority vote of the independent managers or members present at a meeting of managers or members, as the case may be, if the independent managers or members constitute a quorum;

(2) A majority vote of a committee consisting of two or more independent managers or members appointed by a majority of independent managers or members present at a meeting of managers or members, as the case may be, whether or not such independent managers or members constitute a quorum; or

(3) A panel of one or more independent persons appointed by the court upon motion of the limited liability company.

(c) None of the following shall by itself cause a manager or member to be considered not independent for purposes of subsection (b) of this Code section:

(1) The nomination or election of the manager or member by managers or members who are not independent;

(2) The naming of the manager or member as a defendant in the derivative proceeding; or

(3) The fact that the manager or member approved the action being challenged in the derivative proceeding so long as the manager or member did not receive a personal benefit as a result of the action.



§ 14-11-806. Expenses

(a) If a derivative action is successful, in whole or in part, or if anything is received by the plaintiff as a result of a judgment, compromise, or settlement of an action or claim, the court may award the plaintiff reasonable expenses, including reasonable attorneys' fees, and shall direct him or her to remit to the limited liability company the remainder of those proceeds received by him or her.

(b) In any derivative action instituted on or after March 1, 1994, in the right of any domestic or foreign limited liability company by a member or members thereof, the court having jurisdiction, upon termination of such action and a finding that the action was commenced or maintained without reasonable cause or for an improper purpose, may order the plaintiff or plaintiffs to pay to the parties named as defendants the reasonable expenses, including reasonable attorneys' fees, incurred by them in the defense of such action.



§ 14-11-807. Applicability to foreign limited liability companies

In any derivative action in the right of a foreign limited liability company, the matters covered by this article shall be governed by the laws of the jurisdiction of organization of the foreign limited liability company except for Code Sections 14-11-803 and 14-11-804 and paragraph (b) of Code Section 14-11-806.






Article 9 - Merger

§ 14-11-901. Merger

(a) Pursuant to a written agreement, which, unless otherwise provided therein, will constitute the plan of merger required by Code Section 14-11-902 if it contains the provisions required by that Code section, a limited liability company may merge with or into one or more business entities with such limited liability company or other business entity as the agreement shall provide being the surviving limited liability company or other business entity.

(b) In the case of a merger involving a foreign limited liability company, foreign limited partnership, or foreign corporation, the merger may take place if:

(1) The merger is permitted by the law of the state or jurisdiction under whose laws each foreign constituent entity is organized or formed and each foreign constituent entity complies with that law in effecting the merger;

(2) The foreign constituent entity complies with Code Section 14-11-904 if it is the surviving entity of the merger; and

(3) Each limited liability company complies with the applicable provisions of this Code section, Code Sections 14-11-902 and 14-11-903, and, if it is the surviving entity, with Code Section 14-11-904.



§ 14-11-902. Plan of merger

(a) Each constituent business entity shall adopt a written plan of merger, which shall be approved in accordance with Code Section 14-11-903.

(b) The plan of merger must set forth:

(1) The name of each limited liability company and each other business entity that is a constituent entity planning to merge and the name of the surviving business entity into which each other constituent entity proposes to merge;

(2) The terms and conditions of the merger; and

(3) The manner and basis of converting the interests of the members of each limited liability company and the shares or other interests in each other business entity that is a constituent entity in the merger into interests, shares, obligations, or other securities, as the case may be, of the surviving or any other business entity or, in whole or in part, into cash or other property.

(c) The plan of merger may set forth:

(1) Amendments to the articles of organization of a limited liability company that is the surviving entity in the merger; and

(2) Other provisions relating to the merger.



§ 14-11-903. Approval of merger

(a) A limited liability company party to a proposed merger shall have the plan of merger authorized and approved by the unanimous consent of the members, unless the articles of organization or a written operating agreement of such limited liability company provides otherwise. A corporation or limited partnership party to a proposed merger shall have the plan of merger authorized and approved in accordance with the applicable chapter of this title.

(b) A plan of merger complying with the requirements of Code Section 14-11-902 shall be approved by each foreign constituent business entity in accordance with the laws of the state or jurisdiction in which it was organized or formed.

(c) After a merger is authorized, unless the plan of merger provides otherwise, and at any time before articles of merger (as provided for in Code Section 14-11-904) are filed by the Secretary of State, the planned merger may be abandoned (subject to any contractual rights) in accordance with the procedure set forth in the plan of merger or, if none is set forth, as follows:

(1) By the unanimous consent of the members of each limited liability company that is a constituent entity, unless the articles of organization or a written operating agreement of any such limited liability company provides otherwise;

(2) By each corporation and limited partnership that is a constituent entity in accordance with the applicable chapter of this title; and

(3) By each foreign constituent business entity in accordance with the laws of the state or jurisdiction in which it was organized or formed.



§ 14-11-904. Articles of merger

After a plan of merger is approved as provided in Code Section 14-11-903, the surviving limited liability company or other business entity shall deliver to the Secretary of State for filing articles of merger setting forth:

(1) The name and jurisdiction of organization or formation of each constituent business entity that is merging and the name of the surviving limited liability company or other business entity into which each other constituent business entity is merging;

(2) Any amendments to the articles of organization of the surviving limited liability company;

(3) The effective date and time of the merger if later than the date and time the articles of merger are filed;

(4) That the executed plan of merger is on file at the principal place of business of the surviving limited liability company or other business entity, stating the address thereof;

(5) That a copy of the plan of merger will be furnished by the surviving limited liability company or other business entity, on request and without cost, to any member of any constituent entity;

(6) A statement that the plan of merger has been duly authorized and approved by each constituent business entity in accordance with Code Section 14-11-903;

(7) If the surviving entity is a foreign limited liability company, foreign limited partnership, or foreign corporation without a certificate of authority to transact business in this state, that the Secretary of State is appointed as agent of the surviving entity on whom process in this state in any action, suit, or proceeding for the enforcement of an obligation of each limited liability company constituent to the merger may be served and the address to which a copy of the process is to be mailed; and

(8) Any other provisions relating to the merger that the constituent business entities determine to include therein.



§ 14-11-905. Effects of merger

(a) If the surviving entity is a limited liability company, when a merger takes effect:

(1) Every other constituent business entity party to the merger merges into the limited liability company designated in the plan of merger as the surviving entity;

(2) The separate existence of each constituent business entity party to the plan of merger except the surviving limited liability company shall cease;

(3) The title to all real estate and other property owned by each constituent business entity is vested in the surviving limited liability company without reversion or impairment;

(4) The surviving limited liability company has all the liabilities of each constituent business entity;

(5) A proceeding pending against any constituent business entity may be continued as if the merger did not occur or the surviving limited liability company may be substituted in the proceeding for the constituent business entity whose existence ceased;

(6) Neither the rights of creditors nor any liens on the property of any constituent business entity shall be impaired by the merger;

(7) The articles of organization of the surviving limited liability company shall be amended to the extent provided in the articles of merger; and

(8) The interests or shares in each merging constituent business entity that are to be converted into interests of the surviving limited liability company, or into cash or other property under the terms of the plan of merger, or cancelled, are so converted or cancelled, and the former holders thereof are entitled only to the rights provided in the plan of merger or their rights otherwise provided by law.

(b) If the surviving business entity is to be governed by the laws of any jurisdiction other than this state, the effects of merger shall be the same as provided in this Code section, except insofar as the laws of such other jurisdiction provide otherwise.

(c) Nothing in this article shall abridge or impair any dissenters' or appraisal rights that may otherwise be available to the members or shareholders or other holders of an interest in any constituent business entity.

(d) A foreign business entity authorized to transact business in this state that merges with and into a limited liability company pursuant to this chapter and is not the surviving entity in such merger need not obtain a certificate of withdrawal from the Secretary of State.



§ 14-11-906. Election by a limited liability company to become a foreign limited liability company, a foreign limited partnership, or a foreign corporation; certificate of authority; requirements

(a) A limited liability company may elect to become a foreign limited liability company, a foreign limited partnership, or a foreign corporation, if such a conversion is permitted by the law of the state or jurisdiction under whose law the resulting entity would be formed.

(b) To effect a conversion under this Code section, the limited liability company must adopt a plan of conversion that sets forth the manner and basis of converting the interests of the members of the limited liability company into interests, shares, obligations, or other securities, as the case may be, of the resulting entity. The plan of conversion may set forth other provisions relating to the conversion.

(c) The limited liability company shall have the plan of conversion authorized and approved by the unanimous consent of the members, unless the articles of organization or a written operating agreement of such limited liability company provides otherwise.

(d) After a conversion is authorized, unless the plan of conversion provides otherwise, and at any time before the conversion has become effective, the planned conversion may be abandoned, subject to any contractual rights, in accordance with the procedure set forth in the plan of conversion or, if none is set forth, by the unanimous consent of the members of the limited liability company, unless the articles of organization or a written operating agreement of such limited liability company provides otherwise.

(e) The conversion shall be effected as provided in, and shall have the effects provided by, the law of the state or jurisdiction under whose law the resulting entity is formed and by the plan of conversion, to the extent not inconsistent with such law.

(f) If the resulting entity is required to obtain a certificate of authority to transact business in this state by the provisions of this title governing foreign corporations, foreign limited partnerships, or foreign limited liability companies, it shall do so.

(g) After a plan of conversion is approved by the members, the limited liability company shall deliver to the Secretary of State for filing a certificate of conversion setting forth:

(1) The name of the limited liability company;

(2) The name and jurisdiction of the entity to which the limited liability company shall be converted;

(3) The effective date, or the effective date and time, of such conversion if later than the date and time the certificate of conversion is filed;

(4) A statement that the plan of conversion has been approved as required by subsection (c) of this Code section;

(5) A statement that the authority of its registered agent to accept service on its behalf is revoked as of the effective time of such conversion and that the Secretary of State is irrevocably appointed as the agent for service of process on the resulting entity in any proceeding to enforce an obligation of the limited liability company arising prior to the effective time of such conversion, including the rights, if any, of dissenting members;

(6) A mailing address to which a copy of any process served on the Secretary of State under paragraph (5) of this subsection may be mailed; and

(7) A statement that the Secretary of State shall be notified of any change in the resulting entity's mailing address.

(h) Upon the conversion's taking effect, the resulting entity is deemed:

(1) To appoint the Secretary of State as its agent for service of process in a proceeding to enforce any of its obligations arising prior to the effective time of such conversion, including the rights, if any, of dissenting members; and

(2) To agree that it will promptly pay to any dissenting members the amount, if any, to which such member is entitled under Article 10 of this chapter.

(i) A converting limited liability company pursuant to this Code section may file a copy of its certificate of conversion, certified by the Secretary of State, in the office of the clerk of the superior court of the county where any real property owned by such limited liability company is located and record such certified copy of the certificate of conversion in the books kept by such clerk for recordation of deeds in such county with the limited liability company indexed as the grantor and the foreign entity indexed as the grantee. No real estate transfer tax otherwise required by Code Section 48-6-1 shall be due with respect to recordation of such certificate of conversion.






Article 10 - Dissenters' Rights

§ 14-11-1001. Definitions

As used in this article, the term:

(1) "Beneficial member" means the person who is a beneficial owner of the membership interest held in a voting trust or by a nominee as the record member.

(2) "Dissenter" means a member who is entitled to dissent from limited liability company action under Code Section 14-11-1002 and who exercises that right when and in the manner required by Code Sections 14-11-1003 through 14-11-1010.

(3) "Fair value" with respect to a membership interest means the value of the membership interest immediately before the effectuation of the limited liability company action to which the dissenter objects, excluding any appreciation or depreciation in anticipation of such action.

(4) "Interest" means interest from the effective date of the limited liability company action until the date of payment, at a rate that is fair and equitable under all the circumstances.

(5) "Limited liability company" means the limited liability company of which the dissenter is a member before the limited liability company action to which the dissenter objects or the surviving entity by merger of that limited liability company.

(6) "Member" means the record member or the beneficial member.

(7) "Membership interest" means a member's rights in the limited liability company, collectively, including the member's share of the profits and losses of the limited liability company, the right to receive distributions of the limited liability company's assets, and any right to vote or participate in management.

(8) "Record member" means the person in whose name the membership interest is registered in the records of a limited liability company.



§ 14-11-1002. Right to dissent

(a) Unless otherwise provided by the articles of organization or a written operating agreement, a record member of the limited liability company is entitled to dissent from, and obtain payment of the fair value of his or her membership interest in the event of, any of the following actions:

(1) Consummation of a plan of merger to which the limited liability company is a party if approval of less than all of the members of the limited liability company is required for the merger by the articles of organization or a written operating agreement and the member is entitled to vote on the merger;

(2) Consummation of a plan of conversion pursuant to Code Section 14-2-1109.2 or 14-11-906;

(3) Consummation of a sale, lease, exchange, or other disposition of all or substantially all of the property of the limited liability company if approval of less than all of the members is required by the articles of organization or a written operating agreement and the member is entitled to vote on the sale, lease, exchange, or other disposition, but not including a sale pursuant to court order or a sale for cash pursuant to a plan by which all or substantially all of the net proceeds of the sale will be distributed to the members within one year after the date of sale;

(4) An amendment of the articles of organization that materially and adversely affects rights in respect of a dissenter's membership interest in the limited liability company because it:

(A) Alters or abolishes a preferential right of the member's interest;

(B) Creates, alters, or abolishes a right in respect of redemption, including a provision respecting a sinking fund for the redemption or repurchase, of the membership interest;

(C) Alters or abolishes a preemptive right of the holder of the membership interest to acquire additional interest or other securities;

(D) Excludes or limits the right of the member to vote on any matter, other than a limitation by dilution through additional member contributions or other securities with similar voting rights; or

(E) Cancels, redeems, or repurchases all or part of the membership interest of the class; or

(5) Any limited liability company action taken pursuant to a member vote to the extent that the articles of organization or a written operating agreement provides that voting or nonvoting members are entitled to dissent and obtain payment for their membership interests.

(b) A member entitled to dissent and obtain payment for his or her membership interest under this article may not challenge the limited liability company action creating his or her entitlement unless the limited liability company action fails to comply with procedural requirements of this chapter, the articles of organization, or the written operating agreement or if the vote required to obtain approval of the limited liability company action was obtained by fraudulent and deceptive means, regardless of whether the member has exercised dissenters' rights.



§ 14-11-1003. Notice of dissenters' rights

(a) If proposed limited liability company action creating dissenters' rights under Code Section 14-11-1002 is submitted to a vote at a members' meeting, the meeting notice must state that members are or may be entitled to assert dissenters' rights under this article and be accompanied by a copy of this article.

(b) If limited liability company action creating dissenters' rights under Code Section 14-11-1002 is taken without a vote of members, the limited liability company shall notify in writing all members entitled to assert dissenters' rights that the action was taken and send them the dissenters' notice described in Code Section 14-11-1005.



§ 14-11-1004. Notice of intent to demand payment

(a) If proposed limited liability company action creating dissenters' rights under Code Section 14-11-1002 is submitted to a vote at a members' meeting, a record member who wishes to assert dissenters' rights:

(1) Must deliver to the limited liability company before the vote is taken written notice of his or her intent to demand payment for his or her membership interest if the proposed action is effectuated; and

(2) Must not vote his or her membership interest in favor of the proposed action.

(b) A record member who does not satisfy the requirements of subsection (a) of this Code section is not entitled to payment for his or her membership interest under this article.



§ 14-11-1005. Dissenters' notice

(a) If proposed limited liability company action creating dissenters' rights under Code Section 14-11-1002 is authorized at a members' meeting, the limited liability company shall deliver a written dissenters' notice to all members who satisfied the requirements of Code Section 14-11-1004.

(b) The dissenters' notice must be sent no later than ten days after the limited liability company action was taken and must:

(1) State where the payment demand must be sent and where and when certificates for certificated membership interests must be deposited;

(2) Inform holders of uncertificated membership interests to what extent transfer of the membership interests will be restricted after the payment demand is received;

(3) Set a date by which the limited liability company must receive the payment demand, which date may not be fewer than 30 nor more than 60 days after the date the notice required in subsection (a) of this Code section is delivered; and

(4) Be accompanied by a copy of this article.



§ 14-11-1006. Duty to demand payment

(a) A record member sent a dissenters' notice described in Code Section 14-11-1005 must demand payment and deposit his or her certificates for certificated membership interests in accordance with the terms of the notice.

(b) A record member who demands payment and deposits his or her certificates under subsection (a) of this Code section retains all other rights of a member until these rights are canceled or modified by the taking of the proposed limited liability company action.

(c) A record member who does not demand payment or deposit his or her membership interest certificates where required, each by the date set in the dissenters' notice, is not entitled to payment for his or her membership interest under this article.



§ 14-11-1007. Membership interest restrictions

(a) The limited liability company may restrict the transfer of uncertificated membership interests from the date the demand for their payment is received until the proposed limited liability company action is taken or the restrictions are released under Code Section 14-11-1009.

(b) The person for whom dissenters' rights are asserted as to uncertificated membership interests retains all other rights of a member until these rights are canceled or modified by the taking of the proposed limited liability company action.



§ 14-11-1008. Offer of payment

(a) Except as provided in Code Section 14-11-1010, within ten days of the later of the date the proposed limited liability company action is taken or receipt of a payment demand, the limited liability company shall offer to pay each dissenter who complied with Code Section 14-11-1006 the amount the limited liability company estimates to be the fair value of his or her membership interest, plus accrued interest.

(b) The offer of payment must be accompanied by:

(1) The limited liability company's balance sheet as of the end of a fiscal year ending not more than 16 months before the date of payment, an income statement for that year, a statement of changes in members' equity for that year, and the latest available interim financial statements, if any;

(2) A statement of the limited liability company's estimate of the fair value of the membership interest;

(3) An explanation of how the interest was calculated;

(4) A statement of the dissenter's right to demand payment under Code Section 14-11-1010; and

(5) A copy of this article.

(c) If the member accepts the limited liability company's offer by written notice to the limited liability company within 30 days after the limited liability company's offer, payment for his or her membership interest shall be made within 60 days after the making of the offer or the taking of the proposed limited liability company action, whichever is later.



§ 14-11-1009. Failure to take action

(a) If the limited liability company does not take the proposed action within 60 days after the date set for demanding payment and depositing membership interest certificates, the limited liability company shall return the deposited certificates and release the transfer restrictions imposed on uncertificated membership interests.

(b) If, after returning deposited certificates and releasing transfer restrictions, the limited liability company takes the proposed action, it must send a new dissenters' notice under Code Section 14-11-1005 and repeat the payment demand procedure.



§ 14-11-1010. Procedure if member dissatisfied with payment or offer

(a) A dissenter may notify the limited liability company in writing of his or her own estimate of the fair value of his membership interest and amount of interest due, and demand payment of his or her estimate of the fair value of his or her membership interest and interest due, if:

(1) The dissenter believes that the amount offered under Code Section 14-11-1008 is less than the fair value of his or her membership interest or that the interest due is incorrectly calculated; or

(2) The limited liability company, having failed to take the proposed action, does not return the deposited certificates or release the transfer restrictions imposed on uncertificated membership interests within 60 days after the date set for demanding payment.

(b) A dissenter waives his or her right to demand payment under this Code section unless he or she notifies the limited liability company of his or her demand in writing under subsection (a) of this Code section within 30 days after the limited liability company offered payment for his or her membership interest, as provided in Code Section 14-11-1008.

(c) If the limited liability company does not offer payment within the time set forth in subsection (a) of Code Section 14-11-1008:

(1) The member may demand the information required under subsection (b) of Code Section 14-11-1008, and the limited liability company shall provide the information to the member within ten days after receipt of a written demand for the information; and

(2) The member may at any time, subject to the limitations period of Code Section 14-11-1013, notify the limited liability company of his or her own estimate of the fair value of his membership interest and the amount of interest due and demand payment of his or her estimate of the fair value of his or her membership interest and interest due.



§ 14-11-1011. Court action

(a) If a demand for payment under Code Section 14-11-1010 remains unsettled, the limited liability company shall commence a proceeding within 60 days after receiving the payment demand and petition the court to determine the fair value of the membership interest and accrued interest. If the limited liability company does not commence the proceeding within the 60 day period, it shall pay each dissenter whose demand remains unsettled the amount demanded.

(b) The limited liability company shall commence the proceeding, which shall be a nonjury equitable valuation proceeding, in the superior court of the county where a limited liability company's registered office is located. If the surviving entity is a foreign entity without a registered office in this state, it shall commence the proceeding in the county in this state where the registered office of the domestic entity merged with the foreign entity was located.

(c) The limited liability company shall make all dissenters, whether or not residents of this state, whose demands remain unsettled parties to the proceeding, which shall have the effect of an action quasi in rem against their membership interests. The limited liability company shall serve a copy of the petition in the proceeding upon each dissenting member who is a resident of this state in the manner provided by law for the service of a summons and complaint and upon each nonresident dissenting member either by registered or certified mail or statutory overnight delivery and publication or in any other manner permitted by law.

(d) The jurisdiction of the court in which the proceeding is commenced under subsection (b) of this Code section is plenary and exclusive. The court may appoint one or more persons as appraisers to receive evidence and recommend decision on the question of fair value. The appraisers have the powers described in the order appointing them or in any amendment to it. Except as otherwise provided in this chapter, Chapter 11 of Title 9, known as the "Georgia Civil Practice Act," applies to any proceeding with respect to dissenters' rights under this chapter.

(e) Each dissenter made a party to the proceeding is entitled to judgment for the amount which the court finds to be the fair value of his or her membership interest, plus interest to the date of judgment.



§ 14-11-1012. Court costs and counsel fees

(a) The court in an appraisal proceeding commenced under Code Section 14-11-1011 shall determine all costs of the proceeding, including the reasonable compensation and expenses of appraisers appointed by the court, but not including fees and expenses of attorneys and experts for the respective parties. The court shall assess the costs against the limited liability company, except that the court may assess the costs against all or some of the dissenters, in amounts the court finds equitable, to the extent the court finds the dissenters acted arbitrarily, vexatiously, or not in good faith in demanding payment under Code Section 14-11-1010.

(b) The court may also assess the fees and expenses of attorneys and experts for the respective parties, in amounts the court finds equitable:

(1) Against the limited liability company and in favor of any or all dissenters if the court finds the limited liability company did not substantially comply with the requirements of Code Sections 14-11-1103 through 14-11-1109; or

(2) Against either the limited liability company or a dissenter, in favor of any other party, if the court finds that the party against whom the fees and expenses are assessed acted arbitrarily, vexatiously, or not in good faith with respect to the rights provided by this article.

(c) If the court finds that the services of attorneys for any dissenter were of substantial benefit to other dissenters similarly situated and that the fees for those services should not be assessed against the limited liability company, the court may award to these attorneys reasonable fees to be paid out of the amounts awarded the dissenters who were benefited.



§ 14-11-1013. Limitation of actions

No action by any dissenter to enforce dissenters' rights shall be brought more than three years after the limited liability company action was taken, regardless of whether notice of the limited liability company action and of the right of dissent was given by the limited liability company in compliance with the provisions of Code Section 14-11-1003 and Code Section 14-11-1005.






Article 11 - Miscellaneous

§ 14-11-1101. Filing fees and penalties

(a) The Secretary of State shall collect the following fees when the documents described below are delivered to the Secretary of State for filing pursuant to this chapter:

Document Fee

-------- ---

(1) Articles of organization

$ 100.00

(2) Articles of amendment

20.00

(3) Articles of merger

20.00

(4) Certificate of election under Code Section 14-11-212 (together

with articles of organization)

95.00

(5) Application for certificate of authority to transact business

225.00

(6) Statement of commencement of winding up

No fee

(7) Certificate of termination

No fee

(8) Application of withdrawal

No fee

(9) Articles of correction

20.00

(10) Application for reservation of a name

25.00

(11) Statement of change of registered office or registered agent

...$ 5.00 per limited liability company (foreign or domestic), but

not less than

20.00

(12) Registered agent's statement of resignation pursuant to

subsection (d) of Code Section 14-11-209 or subsection (d) of Code

Section 14-11-703

No fee

(13) Certificate of judicial dissolution

No fee

(14) Annual registration (foreign or domestic)

50.00

(15) Penalty for late filing of annual registration

25.00

(16) Reinstatement fee

250.00

(17) Any other document required or permitted to be filed by this

chapter

20.00

(18) Certificate of conversion

95.00

(b) The Secretary of State shall collect the penalty provided for in paragraph (2) of subsection (c) of Code Section 14-11-711.



§ 14-11-1102. Execution by judicial act

(a) If each person required by Code Section 14-11-205 to execute any document fails or refuses to do so, any other person who is adversely affected by the failure or refusal may petition the superior court of the county where the registered office of the limited liability company is located to direct the execution of the document. If the court finds that it is proper for the document to be executed and that every person so designated has failed or refused to execute the document, it shall order the Secretary of State to file the document in appropriate form notwithstanding the lack of required execution.

(b) The court shall assess the costs and expenses of such proceeding against the limited liability company, except that all or any part of such costs and expenses may be apportioned and assessed, as the court may determine, against any or all of the persons required by Code Section 14-2-205 to execute a document who failed or refused to do so if the court finds that such failure or refusal was arbitrary, vexatious, or otherwise not in good faith.



§ 14-11-1103. Annual registration

(a) Each limited liability company and each foreign limited liability company authorized to transact business in this state shall deliver to the Secretary of State for filing an annual registration that sets forth:

(1) The name of the limited liability company or the foreign limited liability company and the jurisdiction under whose law it is organized;

(2) The street address and county of its registered office and the name of its registered agent at that office in this state;

(3) The mailing address of its principal place of business; and

(4) Any additional information that is necessary to enable the Secretary of State to carry out the provisions of this chapter.

(b) Information in the annual registration must be current as of the date the annual registration is executed on behalf of the limited liability company or foreign limited liability company.

(c) The first annual registration must be delivered to the Secretary of State between January 1 and April 1, or such other date as the Secretary of State may specify by rules or regulations, of the year following the calendar year in which the limited liability company was formed or a foreign limited liability company was authorized to transact business. Subsequent annual registrations must be delivered to the Secretary of State between January 1 and April 1, or such other date as the Secretary of State may specify by rules and regulations, of the following calendar years.

(d) If an annual registration does not contain the information required by this Code section, the Secretary of State shall promptly notify the limited liability company or foreign limited liability company in writing and return the registration to it for correction. If the registration is corrected to contain the information required by this Code section and delivered to the Secretary of State within 30 days after the date of notice, it is deemed to be timely filed.



§ 14-11-1104. Taxation

Each limited liability company and foreign limited liability company shall be classified as a partnership for Georgia income tax purposes unless classified otherwise for federal income tax purposes, in which case the limited liability company or foreign limited liability company shall be classified for Georgia income tax purposes in the same manner as it is classified for federal income tax purposes. A member or an assignee of a member of a limited liability company or foreign limited liability company shall be treated for Georgia income tax purposes as either a resident or nonresident partner in the limited liability company or foreign limited liability company unless classified otherwise for federal income tax purposes, in which case the member or assignee of a member shall have the same status for Georgia income tax purposes as such member or assignee of a member has for federal income tax purposes.



§ 14-11-1105. Administrative powers of Secretary of State

The Secretary of State shall have the power and authority reasonably necessary to enable him or her to administer this chapter efficiently and to perform the duties imposed upon him or her pursuant to this chapter, including, without limitation, the power and authority to employ from time to time such additional personnel as in his or her judgment are required for such purposes.



§ 14-11-1106. Rules and regulations

The Secretary of State may promulgate such rules and regulations, not inconsistent with the provisions of this chapter, as are incidental to and necessary for the implementation and enforcement of such provisions of this chapter as are administered by the Secretary of State. Such rules and regulations shall be promulgated in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 14-11-1107. Laws governing chapter; limited liability companies

(a) The rule that statutes in derogation of the common law are to be strictly construed shall have no application to this chapter.

(b) It is the policy of this state with respect to limited liability companies to give maximum effect to the principle of freedom of contract and to the enforceability of operating agreements.

(c) Unless displaced by particular provisions of this chapter, the principles of law and equity supplement this chapter.

(d) If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter that can be given effect without the invalid provision or application. To this end, the provisions of this chapter are severable.

(e) A limited liability company may conduct its business, carry on its operations and have and exercise the powers granted by this chapter in any state, territory, district, or possession of the United States or in any foreign country.

(f) The laws of this state relating to establishment and regulation of professional services are amended and superseded to the extent such laws are inconsistent as to form of organization with the provisions of this chapter and are deemed amended to permit the provision of professional services within this state by limited liability companies.

(g) Nothing in this chapter is intended to restrict or limit in any manner the authority and duty of any regulatory or other body licensing professionals within this state to license individuals rendering professional services or to regulate the practice of any profession that is within the jurisdiction of the regulatory or other body licensing such professionals within this state, notwithstanding that the person is a member, manager, or employee of a limited liability company and rendering the professional services or engaging in the practice of the profession through a limited liability company.

(h) The personal liability of a member of a limited liability company to any person or in any action or proceeding for the debts, obligations, or liabilities of the limited liability company, or for the acts or omissions of other members, managers, employees, or agents of the limited liability company, shall be governed solely and exclusively by this chapter and the laws of this state. Whenever a conflict arises between the laws of this state and the laws of any other state with regard to the liability of members of a limited liability company for the debts, obligations, and liabilities of the limited liability company or for the acts or omissions of other members, managers, employees, or agents of the limited liability company, this state's laws shall be deemed to govern in determining such liability.

(i) The provisions of this chapter shall determine the rights and obligations of a limited liability company organized under this chapter in commerce with foreign nations and among the several states to the extent permitted by law.

(j) A member of a limited liability company is not a proper party to a proceeding by or against a limited liability company, solely by reason of being a member of the limited liability company, except:

(1) Where the object of the proceeding is to enforce a member's right against or liability to the limited liability company; or

(2) In a derivative action authorized by Article 8 of this chapter.

(k) The General Assembly has power to amend or repeal all or part of this chapter at any time, and all limited liability companies and foreign limited liability companies subject to this chapter are governed by the amendment or repeal.

(l) Any provision that this chapter requires or permits to be set forth in an operating agreement may be set forth in the articles of organization. In the event of any conflict between a provision of the articles of organization and a provision of an operating agreement, the provision of the articles of organization shall govern.

(m) Each provision of this chapter shall have independent legal significance.

(n) Nothing in this chapter shall be construed as establishing that a limited liability company interest is not a "security" within the meaning of paragraph (31) of Code Section 10-5-2 (or any successor statute).



§ 14-11-1108. Service of process; venue

(a) A limited liability company's registered agent is the limited liability company's agent for service of process, notice, or demand required or permitted by law to be served on the limited liability company. If a limited liability company has no registered agent or the agent cannot with reasonable diligence be served, the limited liability company may be served by registered or certified mail or statutory overnight delivery, return receipt requested, addressed to the limited liability company at its principal office. Service is perfected under the immediately preceding sentence at the earliest of:

(1) The date the limited liability company receives the mail;

(2) The date shown on the return receipt, if signed on behalf of the limited liability company; or

(3) Five days after its deposit in the mail, as evidenced by the postmark, if mailed postage prepaid and correctly addressed.

This subsection does not prescribe the only means, or necessarily the required means, of serving a limited liability company.

(b) Venue in proceedings against a limited liability company or foreign limited liability company shall be determined in accordance with the pertinent constitutional and statutory provisions of this state in effect on March 1, 1994, or thereafter. For purposes of determining venue, the residence of a limited liability company or foreign limited liability company shall be determined in accordance with Code Section 14-2-510 as though such limited liability company or foreign limited liability company were a corporation.



§ 14-11-1109. Effective date; repealer

This chapter shall become effective on March 1, 1994. The provisions of law that became effective on July 1, 1992, and that were codified at Code Sections 14-11-1 through 14-11-19 are hereby repealed. A foreign limited liability company that prior to March 1, 1994, obtained a certificate of authority to transact business in this state is not required to obtain a new certificate of authority by reason of the enactment of this chapter.












Title 15 - Courts

Chapter 1 - General Provisions

§ 15-1-1. Where judicial power vested

The judicial power is vested in such tribunals as are created by the Constitution of this state, such other inferior courts as are or may be established by law, and such persons as are or may be specially invested with powers of a judicial nature.



§ 15-1-2. No jurisdiction by consent; waiver of personal jurisdiction

Parties may not give jurisdiction to a court by consent, express or implied, as to the person or subject matter of an action. However, lack of jurisdiction of the person may be waived, insofar as the rights of the parties are concerned, but not so as to prejudice third persons.



§ 15-1-3. Powers of courts generally

Every court has power:

(1) To preserve and enforce order in its immediate presence and, as near thereto as is necessary, to prevent interruption, disturbance, or hindrance to its proceedings;

(2) To enforce order before a person or body empowered to conduct a judicial investigation under its authority;

(3) To compel obedience to its judgments, orders, and process and to the orders of a judge out of court in an action or proceeding therein;

(4) To control, in the furtherance of justice, the conduct of its officers and all other persons connected with a judicial proceeding before it, in every matter appertaining thereto;

(5) To administer oaths in an action or proceeding pending therein and in all other cases when it may be necessary in the exercise of its powers and duties;

(6) To amend and control its processes and orders, so as to make them conformable to law and justice, and to amend its own records, so as to make them conform to the truth; and

(7) To correct its own proceedings before final judgment.



§ 15-1-4. Extent of contempt power

(a) The powers of the several courts to issue attachments and inflict summary punishment for contempt of court shall extend only to cases of:

(1) Misbehavior of any person or persons in the presence of such courts or so near thereto as to obstruct the administration of justice;

(2) Misbehavior of any of the officers of the courts in their official transactions;

(3) Disobedience or resistance by any officer of the courts, party, juror, witness, or other person or persons to any lawful writ, process, order, rule, decree, or command of the courts;

(4) Violation of subsection (a) of Code Section 34-1-3, relating to prohibited conduct of employers with respect to employees who are required to attend judicial proceedings; and

(5) Violation of a court order relating to the televising, videotaping, or motion picture filming of judicial proceedings.

(b) No person shall be imprisoned for contempt for failing or refusing to pay over money under any order, decree, or judgment of any court of law or any other court of this state when he denies that the money ordered or decreed to be paid over is in his power, custody, or control until he has a trial by jury in accordance with the following provisions:

(1) The allegation of the plaintiff, receiver, referee, or any other person or persons that the defendant accused of contempt has a certain sum of money within his power, custody, or control, which he is withholding or refuses or fails to pay over, and the denial of the defendant that he has the power, custody, or control of the money shall form the issue to be tried by the jury, and the jury shall decide the issue of fact;

(2) The issue being made, a bond may be required in the discretion of the court for the appearance of the defendant for trial, which bond shall be of sufficient size to ensure the attendance of the defendant to appear and answer the final judgment or decree in the case and shall be approved by the judge. On failure of the defendant to appear, the bond shall be forfeited as in criminal cases. If bond is required but not posted the defendant may be committed to jail for safekeeping until trial; and

(3) The judge presiding shall cause questions to be propounded in writing to the jury and every question propounded shall be answered by the jury in its verdict. Upon the answers made, the judge shall adjudge or decree whether the defendant is in contempt. Either party shall have the right to move for a new trial and to appeal as in other civil cases.

(c) When a person who is gainfully employed violates an order of the court granting temporary or permanent alimony or child support and the judge finds the person in contempt of court, the sentencing judge may sentence the respondent to a term of confinement in a diversion center and participation in a diversion program if such a program has been established by a county pursuant to the provisions of Article 5 of Chapter 3 of Title 42.



§ 15-1-5. Effect of rules of court

The rules of the respective courts, legally adopted and not in conflict with the Constitution of the United States or of this state, or the laws thereof, are binding and must be observed.



§ 15-1-6. Court's acts not invalid without clerk

The acts of a court shall not lack validity for the want of a clerk. Whenever there is no clerk, or none to be had, or the clerk is incapable of discharging his duty, and any court performs that duty itself, its action as such is valid.



§ 15-1-7. Grounds for impeachment

It shall be unlawful for any Justice of the Supreme Court, Judge of the Court of Appeals, or judge of the superior courts to receive for himself or any member of his family, either directly or indirectly, any favor from any railroad company or any free railroad pass or any like favor not enjoyed by the general public from any telephone, telegraph, or express company or like quasi-public corporation. Any violation of this Code section shall be a ground for impeachment.



§ 15-1-8. When judge or judicial officer disqualified

(a) No judge or Justice of any court, magistrate, nor presiding officer of any inferior judicature or commission shall:

(1) Sit in any case or proceeding in which he is pecuniarily interested;

(2) Preside, act, or serve in any case or matter when such judge is related by consanguinity or affinity within the third degree as computed according to the civil law to any party interested in the result of the case or matter; or

(3) Sit in any case or proceeding in which he has been of counsel, nor in which he has presided in any inferior judicature, when his ruling or decision is the subject of review, without the consent of all parties in interest. In all cases in which the presiding judge of the superior court was employed as counsel before his appointment as judge, he shall preside in such cases if the opposite party or counsel agree in writing that he may preside, unless he declines to do so.

(b) No judge or Justice of any court, magistrate, nor presiding officer of any inferior judicature or commission shall be disqualified from sitting in any case or proceeding because of the fact that he is a policyholder or is related to a policyholder of any mutual insurance company which has no capital stock.

(c) Nothing in this Code section shall be construed as applying to the qualifications of trial jurors.

(d) In all cases in which a part-time judge has a conflict because such judge or his or her partner or associate represents a governmental agency or entity, a subdivision of government, or any other client, the judge will recuse himself or herself or, with the permission of the parties, transfer the case to the state or superior court, but such judge will not otherwise be disqualified or prohibited from serving as attorney for such governmental entities.



§ 15-1-9. When judge not disqualified

Any judge, irrespective of his relationship to a party to the case or his interest in the case, shall be qualified to try any civil case in his court where there is no defense filed in the case, except where either party to the case objects to the related judge.



§ 15-1-9.1. Requesting judicial assistance from other courts

(a) As used in this Code section, the term:

(1) "Administrative judge" means a superior court judge or senior judge of the superior court elected within an administrative district as provided by Code Section 15-5-4.

(2) "Chief judge" means the judge most senior in time of service or, if applicable, the judge to whom the administrative duties of a court have been assigned.

(3) "Judge" includes Justices, judges, senior judges, magistrates, and every other such judicial officer of whatever name existing or created.

(4) "Part-time judge" means a judge who serves on a continuing or periodic basis but who is permitted by law to devote time to some other profession or occupation and whose compensation for that reason is less than that of a full-time judge.

(b) (1) If assistance is needed from a judge outside of the county, a superior court judge of this state or the chief judge of a class of courts other than an appellate court may make a request for judicial assistance in the court served by said requesting judge to the administrative judge of the judicial administrative district in which said requesting judge's court is located, if any of the following circumstances arises:

(A) A judge of the requesting court is disqualified for any cause from presiding in any matter pending before the court;

(B) A judge of the requesting court is unable to preside because of disability, illness, or absence;

(C) A judge of the requesting court is unable to preside because such judge is performing ordered military duty as such term is defined in Code Section 38-2-279; or

(D) A majority of the judges of the requesting court determines that the business of the court requires the temporary assistance of an additional judge or additional judges.

(2) If assistance is needed from a judge from the same county, the chief judge of any court within such county of this state may make a written request for assistance to the chief judge of any other court within such county, a senior judge of the superior court, a retired judge, or a judge emeritus of any court within the county. The request by the chief judge may be made if any of the following circumstances arises:

(A) A judge of the requesting court is disqualified for any cause from presiding in any matter pending before the court;

(B) A judge of the requesting court is unable to preside because of disability, illness, or absence;

(C) A judge of the requesting court is unable to preside because such judge is performing ordered military duty as such term is defined in Code Section 38-2-279;

(D) A majority of the judges of the requesting court determines that the business of the court requires the temporary assistance of an additional judge or additional judges; or

(E) A majority of the judges of the requesting court determines that the business of the court requires the permanent assistance of an additional judge or additional judges. If the requesting court is a state or superior court, the assisting judge or assisting judges may hear and decide matters otherwise in the exclusive jurisdiction of the state or superior court without regard to time, type of case, or limitations contained in the rules of such state or superior court; provided, however, that a chief magistrate or magistrate may serve as a permanent assisting judge only in counties having a population of 180,000 or more according to the United States decennial census of 1990 or any future such census.

(3) When a petition for habeas corpus is filed challenging for the first time state court proceedings resulting in a death sentence, the clerk of the superior court acting on behalf of the chief judge shall make a request for judicial assistance to the president of The Council of Superior Court Judges of Georgia. Within 30 days of receipt of a request for judicial assistance, the president of The Council of Superior Court Judges of Georgia shall, under guidelines promulgated by the executive committee of said council, assign the case to a judge of a circuit other than the circuit in which the conviction and sentence were imposed.

(4) In petitions under this article challenging for a second or subsequent time a state court proceeding resulting in a death sentence, the chief judge of the court where the petition is filed may make a request for judicial assistance to the president of The Council of Superior Court Judges of Georgia upon certifying that the business of the court will be impaired unless assistance is obtained. Within 30 days of receipt of a request for judicial assistance, the president of The Council of Superior Court Judges of Georgia shall, under guidelines promulgated by the executive committee of said council, assign the case to a judge of a circuit other than the circuit in which the conviction and sentence were imposed.

(c) A chief judge of a requesting court or assisting court shall be presumed to act with the consent of all judges of the court. However, if a judge of a court shall insist, all judges of that court shall vote upon whether to ratify the action taken by the chief judge under this Code section.

(d) (1) If the chief judge is unable because of disability, illness, or absence to make a request for assistance, a majority of the judges of the court may make such a request for him. If a court is served by only one judge who, himself, is unable to make a request because of disability, illness, or absence, or when the judge or judges of the court fail to procure assistance in the event of the absence, illness, disability, or disqualification of one of the judges, and it is satisfactorily made to appear to the Governor that any regular or special term of any court will not be held or continued in session because of such failure to procure assistance, the Governor shall request the administrative judge of the judicial administrative district within which district the court in need of assistance lies to assign another judge to hold the regular or special term of such court. However, no judge shall be named or assigned to hold court when the time fixed by law for holding the term of court conflicts with the holding of any regular or special term already called by him in his own court.

(2) If a vacancy shall occur in the judicial office for which the Governor has had to request assistance from the administrative judge of the judicial administrative district in a situation wherein the conditions exist as provided in paragraph (1) of this subsection, the Governor may appoint a judge of a court of record as an interim judge to fill temporarily such vacancy until the vacancy is permanently filled as provided by law.

(e) The administrative judge of the district receiving a request for assistance shall designate a judge to preside as requested. The designated judge may consent to preside in the requesting court provided he is otherwise qualified to serve as a judge in the requesting court. The qualifications of residency within a particular political or geographic subdivision of the state shall not apply to a designated judge. The designation shall be made in writing and delivered to the judge requesting assistance.

(f) The written designation shall identify the court in need of assistance, the county where located, the time period covered, the specific case or cases for which assistance is sought if applicable, and the reason that assistance is needed. The written designation shall be filed and recorded on the minutes of the clerk of the court requesting assistance. Any amendment to the designation shall be written, filed, and recorded as is the original designation.

(g) A judge rendering assistance in accordance with this Code section shall discharge all the duties and shall exercise all of the powers and authority of a judge of the court in which he is presiding.

(h) The governing authority responsible for funding the operation of the requesting court shall bear the expenses of the judge rendering assistance in accordance with this Code section, except that such judges presiding in the appellate or superior courts in accordance with this Code section shall be compensated by state funds appropriated or otherwise available for the operation of these courts.

(i) Senior judges of the superior courts, senior judges appointed pursuant to Code Section 15-1-9.3, part-time judges, and retired judges or judges emeritus of the state courts shall receive the amount of compensation and payment for expenses as provided by Code Section 15-1-9.2. All other judges rendering assistance in accordance with this Code section shall be entitled to actual travel and lodging expenses but shall not be entitled to any additional compensation for this assistance.

(j) The court reporter, support personnel, facilities, equipment, and supplies necessary to perform the duties requested shall be provided to any judge rendering assistance in accordance with this Code section by the requesting court, unless otherwise agreed.

(k) In the event that the judge requesting assistance is a superior court judge other than a chief judge, then a copy of the assignment shall also be filed with the chief judge of the court to be assisted.

(l) As an alternative to the other provisions of this Code section, any judge other than a superior court judge may, under the circumstances described in subparagraph (b)(1)(B) or (b)(1)(C) of this Code section, request judicial assistance from any other judge who is not a superior court judge and who is otherwise qualified; and the judge so requested may agree to so serve. When one judge serves in the court of another pursuant to this subsection, a written designation by the requesting judge shall be filed and recorded on the minutes in the same general manner as provided for in subsection (f) of this Code section and the provisions of subsection (h) of this Code section shall apply with respect to the payment of expenses. The provisions of this subsection are supplementary to the provisions of the other subsections of this Code section.

(m) This Code section shall be supplementary to other laws relating to the authorization of replacement judges.

(n) Notwithstanding the provisions of this Code section, a senior judge shall not be assigned, designated, or preside in any criminal case involving a capital offense for which the death penalty may be imposed once the state has filed a notice of its intention to seek the death penalty; provided, however, that a senior judge may be assigned, designated, or preside in such a case if the judge had previously been assigned or designated and presided over such case while serving as an elected superior court judge prior to attaining senior judge status.



§ 15-1-9.2. Senior judge of superior courts

(a) The office of senior judge of the superior courts is created, and judges of the superior courts or former judges of the superior courts may become senior judges as follows:

(1) Any judge of the superior courts who retires pursuant to the provisions of Chapter 8 or Chapter 23 of Title 47 and any such judge who receives a disability retirement benefit under such chapter may become a senior judge beginning on the effective date of the judge's retirement; and

(2) Any judge of the superior courts, whether or not said judge is a member of the retirement system created by Chapter 23 of Title 47, who ceases holding office as a judge of the superior courts and who has at least ten years of service as a judge of the superior courts at the time of ceasing to hold office and who is not eligible for appointment to the office of senior judge under any other law of this state may become a senior judge.

(a.1) Notwithstanding the provisions of subsection (a) of this Code section, any Justice of the Supreme Court of Georgia, Judge of the Court of Appeals, superior court judge, state court judge, magistrate court judge, or juvenile court judge who ceases holding office as a judge and who has a total of ten years of service in any combination of such offices or a total of nine years of service in any combination of such offices plus at least one year of service as chairperson of the State Board of Workers' Compensation may become a senior judge. Said combination must include at least five years' service as a Justice of the Supreme Court, Judge of the Court of Appeals, or judge of the superior court or at least five years as total served in combination as Justice of the Supreme Court, Judge of the Court of Appeals, or judge of the superior court.

(a.2) Senior judge status as provided in this Code section shall be acquired by a qualified former judge's applying to the Governor for appointment as senior judge. The Governor shall appoint each qualified applicant as a senior judge.

(b) The chief judge of any appellate or superior court of this state may make a written request for assistance to a senior judge. The request by the chief judge may be made if one of the following circumstances arise:

(1) A judge of the requesting court is disqualified for any cause from presiding in any matter pending before the court;

(2) A judge of the requesting court is unable to preside because of disability, illness, or absence; or

(3) A majority of the judges of the requesting court determines that the business of the court requires the temporary assistance of an additional judge or additional judges as provided for in Code Section 15-1-9.1.

(c) An active judge may call upon a senior judge to serve in an emergency or when the volume of cases or other unusual circumstances cause such service to be necessary in order to provide for the speedy and efficient disposition of the business of the circuit.

(d) (1) Senior judges serving as judges of an appellate or superior court under this Code section or any other provision of law shall receive compensation from state funds for each day of service, in the amount of the annual state salary of a judge of the applicable court, divided by 235. In addition to such compensation, such senior judges shall receive their actual expenses or, at the judge's option, in the event of service outside the county of the judge's residence, the same per diem expense authorized by law for members of the General Assembly and shall receive mileage at the same rate as other state employees for such services. Such compensation, expenses, and mileage shall be paid from state funds appropriated or otherwise available for the operation of the appellate or superior courts, upon a certificate by the senior judge as to the number of days served or the expenses and mileage. Such compensation shall not affect, diminish, or otherwise impair the payment or receipt of any retirement or pension benefits, when applicable, of such judge.

(2) Senior judges serving as judges of any court other than an appellate or superior court under this Code section or any other provision of law shall receive compensation for each day of service, in the amount of the annual salary of a judge of the applicable court, divided by 235. In addition to such compensation, such senior judges shall receive their actual expenses or, at the judge's option, in the event of service outside the county of the judge's residence, the same per diem expense authorized by law for members of the General Assembly and shall receive mileage at the same rate as state employees for such services. Such compensation, expenses, and mileage shall be paid from funds appropriated or otherwise available for the operation of the applicable court, upon a certificate by the senior judge as to the number of days served or the expenses and mileage. Such compensation shall not affect, diminish, or otherwise impair the payment or receipt of any retirement or pension benefits, when applicable, of such judge.

(e) Notwithstanding the provisions of this Code section, a senior judge shall not be assigned, designated, or preside in any criminal case involving a capital offense for which the death penalty may be imposed once the state has filed a notice of its intention to seek the death penalty; provided, however, that a senior judge may be assigned, designated, or preside in such a case if the judge had previously been assigned or designated and presided over such case while serving as an elected superior court judge prior to attaining senior judge status.



§ 15-1-9.3. Senior judge of state court, probate court, or juvenile court; capital cases

(a) (1) Any state court judge or juvenile court judge who retires pursuant to the provisions of Chapter 23 of Title 47 after having served for ten or more years in any combination of service as a judge of a state court or juvenile court may be appointed a senior judge of the type of court from which the judge retired.

(2) Any state court or juvenile court judge, whether or not said judge is a member of the retirement fund created by Chapter 23 of Title 47, who ceases holding office as a judge and who has at least ten years in any combination of service as judge of a state court or juvenile court at the time of ceasing to hold office and who is not eligible for appointment to the office of senior judge under any other law of this state may be appointed as a senior judge as provided in this Code section.

(3) No judge of a state court or juvenile court who retires because of disability pursuant to the provisions of Chapter 23 of Title 47 shall be eligible for appointment as a senior judge pursuant to the provisions of this Code section.

(4) In this paragraph, "probate court" has the same meaning as set out in paragraph (2) of Code Section 15-9-120. Any judge of the probate court who ceases holding office as a judge of the probate court after serving as such for at least ten years and who has not been appointed to the office of senior judge under any other law of this state may be appointed as a senior judge as provided in this Code section.

(b) Upon becoming eligible for appointment pursuant to the provisions of this Code section, a judge who ceases to hold office may become a senior judge and in that capacity may be called upon to serve as a justice or judge in any court of this state.

(c) Senior judge status shall be acquired by a qualified former judge's applying to the Governor for appointment as senior judge. The Governor shall appoint each qualified applicant as a senior judge.

(d) The judge of any court of this state may make a written request for assistance to a senior judge. The request by the judge may be made if one of the following circumstances arise:

(1) A judge of the requesting court is disqualified for any cause from presiding in any matter pending before the court;

(2) A judge of the requesting court is unable to preside because of disability, illness, or absence; or

(3) A majority of the judges of the requesting court determines that the business of the court requires the temporary assistance of an additional judge or additional judges as provided for in Code Section 15-1-9.1.

(e) An active judge may call upon a senior judge to serve in an emergency or when the volume of cases or other unusual circumstances cause such service to be necessary in order to provide for the timely and efficient disposition of the business of the court.

(f) A senior judge shall receive compensation and expenses as provided in subsection (d) of Code Section 15-1-9.2.

(g) Notwithstanding the provisions of this Code section, a senior judge shall not be assigned, designated, or preside in any criminal case involving a capital offense for which the death penalty may be imposed once the state has filed a notice of its intention to seek the death penalty; provided, however, that a senior judge may be assigned, designated, or preside in such a case if the judge had previously been assigned or designated and presided over such case while serving as an elected superior court judge prior to attaining senior judge status.



§ 15-1-10. Removal of court records; storage

(a) No records or papers of any court shall be removed out of the county, except in cases of invasion whereby the same may be endangered, by order of the court, or as otherwise provided in this Code section.

(b) Notwithstanding any other provision of this Code section, such records may be stored in accordance with the provisions of subsection (b) of Code Section 15-6-86 or subsection (c) of this Code section.

(c) With the prior written consent of the governing authority of the county or municipality and the prior written consent of the chief judge, judge of the probate court, or chief magistrate of the affected court, the clerk of each superior court, state court, probate court, magistrate court, juvenile court, or municipal court in this state is authorized, but not required, to create and maintain digital copies of records, pleadings, orders, writs, process, and other documents submitted to or issued by the court in criminal, quasi-criminal, juvenile, or civil proceedings or in any proceedings involving the enforcement of ordinances of local governments. All digital copies created pursuant to this subsection shall be accurate copies of the original documents and shall be stored and indexed in such manner as to be readily retrievable in the office of the clerk during normal business hours. It shall be the duty of the clerk to provide and maintain software and computers, readers, printers, and other necessary equipment in sufficient numbers to permit the retrieval, duplication, and printing of such digitally stored documents in a timely fashion when copies are requested. A copy of such digitally stored document retrieved by the clerk shall be admissible in all courts in the same manner as the original document. If a backup copy is created pursuant to the process prescribed by subsections (b) and (c) of Code Section 15-6-62, the clerk is authorized to destroy the original document. This subsection shall not apply to documents or records which have been ordered sealed by the court nor to documents which are placed in evidence in a proceeding. The costs of creating and storing digital copies of documents and providing the necessary software and equipment to retrieve and reproduce such documents shall be paid from funds available for the operation of the court. The provisions of this subsection shall constitute an additional and alternative method of records management and shall not supersede or repeal Code Section 15-6-62, 15-6-62.1, 15-6-86, or 15-6-87.



§ 15-1-10.1. Standards in determining grant of requests for televising, videotaping, or motion picture filming of judicial proceedings

(a) It is declared to be the purpose and intent of the General Assembly that certain standards be considered by the courts in determining whether to grant requests for the televising, videotaping, or motion picture filming of judicial proceedings. Such standards are intended to provide an evaluation of the impact on the public interest and the rights of the parties in open judicial proceedings, the impact upon the integrity and dignity of the court, and whether the proposed activity would contribute to the enhancement of or detract from the ends of justice.

(b) In considering a request for the televising, videotaping, or motion picture filming of judicial proceedings, the court shall consider the following factors in determining whether to grant such request:

(1) The nature of the particular proceeding at issue;

(2) The consent or objection of the parties or witnesses whose testimony will be presented in the proceedings;

(3) Whether the proposed coverage will promote increased public access to the courts and openness of judicial proceedings;

(4) The impact upon the integrity and dignity of the court;

(5) The impact upon the administration of the court;

(6) The impact upon due process and the truth finding function of the judicial proceeding;

(7) Whether the proposed coverage would contribute to the enhancement of or detract from the ends of justice;

(8) Any special circumstances of the parties, victims, witnesses, or other participants such as the need to protect children or factors involving the safety of participants in the judicial proceeding; and

(9) Any other factors which the court may determine to be important under the circumstances of the case.

(c) The court may hear from the parties, witnesses, or other interested persons and from the person or entity requesting coverage during the court's consideration of the factors set forth in this Code section.

(d) This Code section shall not apply to the use of electronic or photographic means for the presentation of evidence or the perpetuation of a record.

(e) The court in its discretion may grant requests made under this Code section for all or portions of judicial proceedings.



§ 15-1-11. Attendance of judges and court personnel at educational programs

(a) Judges of the courts of this state, the clerks thereof, and the prosecuting officials and public defenders, both full-time and part-time, attached thereto are authorized to attend institutes, seminars, conferences, and other programs of an educational nature in order to become better informed and better qualified relative to the duties of their offices and the more effective administration thereof.

(b) The expense incurred in connection with the attendance at such institutes, seminars, conferences, and other programs shall be a proper expenditure of public funds. Any such person, prior to attendance at any of the above, must obtain approval therefor from the governing authority of any county or municipality located in whole or in part within the jurisdiction of the court to which the applicant is attached. When approval has been received, the expense of attendance shall be paid out of the public funds of such county or municipality or out of the funds provided for the operation of the court involved, upon the proper itemized expense voucher's being submitted.

(c) This Code section shall be cumulative of other provisions of law and shall not be construed as repealing, restricting, or limiting alternative provisions for accomplishing the same purpose.



§ 15-1-12. Compensation of probate court judges and superior court clerks for certain services

(a) The judges of the probate court who by law are vested with the management of the county business and for whom no compensation is provided and the clerks of the superior courts, for public services in relation to which no compensation is provided by law, shall be compensated in accordance with this Code section.

(b) Such officers shall state their respective claims in writing and make an affidavit to the correctness and justice thereof. After the services are rendered, the claims so made out and verified shall be submitted to the grand juries of their respective counties at any regular term at which a grand jury is impaneled, provided that, if the statement is not submitted at that term or at the next succeeding term at which a grand jury is impaneled, such claim for services shall be barred. The grand juries may in their discretion require other proof of the justness and correctness of such claims and, when satisfied that the claims are just and correct, may allow the sum claimed or so much thereof as they may deem right and proper. When allowed, the judge of the probate court of the county or other authority levying county taxes shall assess so much with the other county taxes as will pay the same, which, when collected and paid over to the county treasurer of such county, shall be paid to the parties without further order, he taking a proper receipt therefor.

(c) The compensation provided for in this Code section shall be in full compensation of such officers for such services.



§ 15-1-13. Prior removal from judicial office as affecting qualification for judicial office

(a) In addition to any other qualification for judicial office, if a person has been removed from any judicial office upon order of the Supreme Court after review, that person shall not be eligible to be elected or appointed to any judicial office in this state until seven years have elapsed from the time of such removal.

(b) This Code section shall not apply with respect to any removal from office in which the order of the Supreme Court was entered prior to April 9, 1996.



§ 15-1-14. Rules and requirements for foreign language and hearing impaired interpreters

(a) The Supreme Court of Georgia shall establish rules and requirements for foreign language interpreters and interpreters for the hearing impaired utilized in the courts of this state and provide for the administration and enforcement of such rules. The Administrative Office of the Courts shall administer such rules, requirements, and enforcement.

(b) The Supreme Court may establish fees to be paid by persons desiring certification to cover the costs of certifying, regulating, and training court qualified interpreters.

(c) The Supreme Court may enter into and participate in the Consortium for Language Access in the Courts and in other similar multistate agreements and cooperative programs for the training, testing, and certification of interpreters. Such consortia, multistate agreements, and cooperative programs may:

(1) Utilize the auspices and services of the National Center for State Courts;

(2) Provide for the common development, sharing, and distribution of tests, standards, educational materials, and programs and related work, and further provide for the copyright and other protection of intellectual property;

(3) Charge fees for membership and other services and retain funds;

(4) Provide for governance and management; and

(5) Perform such other services and functions as may be reasonably related to such purposes and functions.



§ 15-1-15. Drug court divisions

(a) (1) Any court that has jurisdiction over any criminal case which arises from the use, sale, possession, delivery, distribution, purchase, or manufacture of a controlled substance, noncontrolled substance, dangerous drug, or other drug may establish a drug court division to provide an alternative to the traditional judicial system for disposition of such cases.

(2) In any case which arises from the use, addiction, dependency, sale, possession, delivery, distribution, purchase, or manufacture of a controlled substance, noncontrolled substance, dangerous drug, or other drug or is ancillary to such conduct and the defendant meets the eligibility criteria for the drug court division, the court may assign the case to the drug court division:

(A) Prior to the entry of the sentence, if the prosecuting attorney consents;

(B) As part of a sentence in a case; or

(C) Upon consideration of a petition to revoke probation.

(3) Each drug court division shall establish a planning group to develop a work plan. The planning group shall include the judges, prosecuting attorneys, public defenders, community supervision officers, and persons having expertise in the field of substance abuse. The work plan shall address the operational, coordination, resource, information management, and evaluation needs of the drug court division. The work plan shall include drug court division policies and practices related to implementing the standards and practices developed pursuant to paragraph (4) of this subsection. The work plan shall ensure a risk and needs assessment is used to identify the likelihood of recidivating and identify the needs that, when met, reduce recidivism. The work plan shall ensure that drug court division eligibility shall be focused on moderate-risk and high-risk offenders as determined by a risk and needs assessment. The drug court division shall combine judicial supervision, treatment of drug court division participants, and drug testing.

(4) (A) The Council of Accountability Court Judges of Georgia shall establish standards and practices for drug court divisions taking into consideration guidelines and principles based on current research and findings published by the National Drug Court Institute and the Substance Abuse and Mental Health Services Administration, relating to practices shown to reduce recidivism of offenders with drug abuse problems. Standards and practices shall include, but shall not be limited to, the use of a risk and needs assessment to identify the likelihood of recidivating and identify the needs that, when met, reduce recidivism. The Council of Accountability Court Judges of Georgia shall update its standards and practices to incorporate research, findings, and developments in the drug court field. Each drug court division shall adopt policies and practices that are consistent with the standards and practices published by the Council of Accountability Court Judges of Georgia.

(B) The Council of Accountability Court Judges of Georgia shall provide technical assistance to drug court divisions to assist them with the implementation of policies and practices, including, but not limited to, guidance on the implementation of risk and needs assessments in drug court divisions.

(C) The Council of Accountability Court Judges of Georgia shall create and manage a certification and peer review process to ensure drug court divisions are adhering to the Council of Accountability Court Judges of Georgia's standards and practices and shall create a waiver process for drug court divisions to seek an exception to the Council of Accountability Court Judges of Georgia's standards and practices. In order to receive state appropriated funds, any drug court division established on and after July 1, 2013, shall be certified pursuant to this subparagraph or, for good cause shown to the Council of Accountability Court Judges of Georgia, shall receive a waiver from the Council of Accountability Court Judges of Georgia.

(D) On and after July 1, 2013, the award of any state funds for a drug court division shall be conditioned upon a drug court division attaining certification or a waiver by the Council of Accountability Court Judges of Georgia. On or before September 1, the Council of Accountability Court Judges of Georgia shall publish an annual report listing certified drug court divisions.

(E) The Council of Accountability Court Judges of Georgia and the Georgia Council on Criminal Justice Reform shall develop and manage an electronic information system for performance measurement and accept submission of performance data in a consistent format from all drug court divisions. The Council of Accountability Court Judges of Georgia shall identify elements necessary for performance measurement, including, but not limited to, recidivism, the number of moderate-risk and high-risk participants in a drug court division, drug testing results, drug testing failures, participant employment, the number of participants who successfully complete the program, and the number of participants who fail to complete the program.

(F) On or before July 1, 2015, and every three years thereafter, the Council of Accountability Court Judges of Georgia shall conduct a performance peer review of the drug court divisions for the purpose of improving drug court division policies and practices and the certification and recertification process.

(5) The court instituting the drug court division may request the prosecuting attorney for the jurisdiction to designate one or more prosecuting attorneys to serve in the drug court division and may request the public defender, if any, to designate one or more assistant public defenders to serve in the drug court division.

(6) The clerk of the court instituting the drug court division or such clerk's designee shall serve as the clerk of the drug court division.

(7) The court instituting the drug court division may request community supervision officers and other employees of the court to perform duties for the drug court division. Such employees shall perform duties as directed by the judges of the drug court division.

(8) The court instituting the drug court division may enter into agreements with other courts and agencies for the assignment of personnel from other courts and agencies to the drug court division.

(9) Expenses for salaries, equipment, services, and supplies incurred in implementing this Code section may be paid from state funds, funds of the county or political subdivision implementing such drug court division, federal grant funds, and funds from private donations.

(10) As used in this Code section, the term "risk and needs assessment" means an actuarial tool, approved by the Council of Accountability Court Judges of Georgia and validated on a targeted population, scientifically proven to determine a person's risk to recidivate and to identify criminal risk factors that, when properly addressed, can reduce that person's likelihood of committing future criminal behavior.

(b) (1) Each drug court division shall establish criteria which define the successful completion of the drug court division program.

(2) If the drug court division participant successfully completes the drug court division program prior to the entry of judgment, the case against the drug court division participant may be dismissed by the prosecuting attorney.

(3) If the drug court division participant successfully completes the drug court division program as part of a sentence imposed by the court, the sentence of the drug court division participant may be reduced or modified.

(4) Any plea of guilty or nolo contendere entered pursuant to this Code section may not be withdrawn without the consent of the court.

(c) Any statement made by a drug court division participant as part of participation in such court, or any report made by the staff of the court or program connected to the court, regarding a participant's substance usage shall not be admissible as evidence against the participant in any legal proceeding or prosecution; provided, however, if the participant violates the conditions of his or her participation in the program or is terminated from the drug court division, the reasons for the violation or termination may be considered in sanctioning, sentencing, or otherwise disposing of the participant's case.

(d) Nothing contained in this Code section shall be construed to permit a judge to impose, modify, or reduce a sentence below the minimum sentence required by law.

(e) Notwithstanding any provision of law to the contrary, drug court division staff shall be provided, upon request, with access to all records relevant to the treatment of the drug court division participant from any state or local government agency. All such records and the contents thereof shall be treated as confidential, shall not be disclosed to any person outside of the drug court division, and shall not be subject to Article 4 of Chapter 18 of Title 50, relating to open records, or subject to subpoena, discovery, or introduction into evidence in any civil or criminal proceeding. Such records and the contents thereof shall be maintained by the drug court division and originating court in a confidential file not available to the public.

(f) Any fees received by a drug court division from a drug court division participant as payment for substance abuse treatment and services shall not be considered as court costs or a fine.

(g) The court may have the authority to accept grants and donations and other proceeds from outside sources for the purpose of supporting the drug court division. Any such grants, donations, or proceeds shall be retained by the drug court division for expenses.



§ 15-1-16. Mental health court divisions

(a) As used in this Code section, the term:

(1) "Developmental disability" shall have the same meaning as set forth in Code Section 37-1-1.

(2) "Mental illness" shall have the same meaning as set forth in Code Section 37-1-1.

(3) "Risk and needs assessment" means an actuarial tool, approved by the Council of Accountability Court Judges of Georgia and validated on a targeted population, scientifically proven to determine a person's risk to recidivate and to identify criminal risk factors that, when properly addressed, can reduce that person's likelihood of committing future criminal behavior.

(b) (1) To achieve a reduction in recidivism and symptoms of mental illness among mentally ill offenders in criminal cases and to increase their likelihood of successful rehabilitation through early, continuous, and intense judicially supervised treatment, any court that has jurisdiction over a criminal case in which a defendant has a mental illness or developmental disability, or a co-occurring mental illness and substance abuse disorder, may establish a mental health court division to provide an alternative to the traditional judicial system for disposition of such cases. A mental health court division will bring together mental health professionals, local social programs, and intensive judicial monitoring.

(2) In any criminal case in which a defendant suffers from a mental illness or developmental disability, or a co-occurring mental illness and substance abuse disorder, and the defendant meets the eligibility criteria for the mental health court division, the court may refer the case to the mental health court division:

(A) Prior to the entry of the sentence, if the prosecuting attorney consents;

(B) As part of a sentence in a case; or

(C) Upon consideration of a petition to revoke probation.

(3) Each mental health court division shall establish a planning group to develop a written work plan. The planning group shall include judges, prosecuting attorneys, sheriffs or their designees, public defenders, community supervision officers, and persons having expertise in the field of mental health. The work plan shall address the operational, coordination, resource, information management, and evaluation needs of the mental health court division. The work plan shall include mental health court division policies and practices related to implementing the standards and practices developed pursuant to paragraph (4) of this subsection. The work plan shall ensure a risk and needs assessment is used to identify the likelihood of recidivating and identify the needs that, when met, reduce recidivism. The work plan shall ensure that mental health court division eligibility shall be focused on moderate-risk and high-risk offenders as determined by a risk and needs assessment. The mental health court division shall combine judicial supervision, treatment of mental health court division participants, and drug and mental health testing. Defendants charged with murder, murder in the second degree, armed robbery, rape, aggravated sodomy, aggravated sexual battery, aggravated child molestation, or child molestation shall not be eligible for entry into the mental health court division, except in the case of a separate court supervised reentry program designed to more closely monitor mentally ill offenders returning to the community after having served a term of incarceration. Any such court supervised community reentry program for mentally ill offenders shall be subject to the work plan as provided for in this paragraph.

(4) (A) The Council of Accountability Court Judges of Georgia shall establish standards and practices for mental health court divisions taking into consideration guidelines and principles based on current research and findings published by expert organizations, including, but not limited to, the United States Substance Abuse and Mental Health Services Administration, the Council of State Governments Consensus Project, and the National GAINS Center, relating to practices shown to reduce recidivism of offenders with mental illness or developmental disabilities. Standards and practices shall include, but shall not be limited to, the use of a risk and needs assessment to identify the likelihood of recidivating and identify the needs that, when met, reduce recidivism. The Council of Accountability Court Judges of Georgia shall update its standards and practices to incorporate research, findings, and developments in the mental health court field. Each mental health court division shall adopt policies and practices that are consistent with the standards and practices published by the Council of Accountability Court Judges of Georgia.

(B) The Council of Accountability Court Judges of Georgia shall provide technical assistance to mental health court divisions to assist them with the implementation of policies and practices, including, but not limited to, guidance on the implementation of risk and needs assessments in mental health court divisions.

(C) The Council of Accountability Court Judges of Georgia shall create and manage a certification and peer review process to ensure mental health court divisions are adhering to the Council of Accountability Court Judges of Georgia's standards and practices and shall create a waiver process for mental health court divisions to seek an exception to the Council of Accountability Court Judges of Georgia's standards and practices. In order to receive state appropriated funds, any mental health court division established on and after July 1, 2013, shall be certified pursuant to this subparagraph or, for good cause shown to the Council of Accountability Court Judges of Georgia, shall receive a waiver from the Council of Accountability Court Judges of Georgia.

(D) On and after July 1, 2013, the award of any state funds for a mental health court division shall be conditioned upon a mental health court division attaining certification or a waiver by the Council of Accountability Court Judges of Georgia. On or before September 1, the Council of Accountability Court Judges of Georgia shall publish an annual report listing certified mental health court divisions.

(E) Pursuant to Code Section 15-5-24, the Administrative Office of the Courts shall develop and manage an electronic information system for performance measurement and accept submission of performance data in a consistent format from all mental health court divisions. The Council of Accountability Court Judges of Georgia shall identify elements necessary for performance measurement, including, but not limited to, recidivism, the number of moderate-risk and high-risk participants in a mental health court division, drug testing results, drug testing failures, the number of participants who successfully complete the program, and the number of participants who fail to complete the program.

(F) On or before July 1, 2015, and every three years thereafter, the Council of Accountability Court Judges of Georgia shall conduct a performance peer review of the mental health court divisions for the purpose of improving mental health court division policy and practices and the certification and recertification process.

(5) The court instituting the mental health court division may request the district attorney for the judicial circuit or solicitor-general for the state court for the jurisdiction to designate one or more prosecuting attorneys to serve in the mental health court division and may request the circuit public defender, if any, to designate one or more assistant public defenders to serve in the mental health court division.

(6) The clerk of the court instituting the mental health court division or such clerk's designee shall serve as the clerk of the mental health court division.

(7) The court instituting the mental health court division may request other employees of the court to perform duties for the mental health court division. Such employees shall perform duties as directed by the judges of the mental health court division.

(8) The court instituting the mental health court division may enter into agreements with other courts and agencies for the assignment of personnel from other courts and agencies to the mental health court division, including probation supervision.

(9) Expenses for salaries, equipment, services, and supplies incurred in implementing this Code section may be paid from state funds, funds of the county or political subdivision implementing such mental health court division, federal grant funds, and funds from private donations.

(c) (1) Each mental health court division shall establish written criteria that define the successful completion of the mental health court division program.

(2) If the mental health court division participant successfully completes the mental health court division program prior to the entry of judgment, the case against the mental health court division participant may be dismissed by the prosecuting attorney.

(3) If the mental health court division participant successfully completes the mental health court division program as part of a sentence imposed by the court, the sentence of the mental health court division participant may be reduced or modified.

(4) Any plea of guilty or nolo contendere entered pursuant to this Code section shall not be withdrawn without the consent of the court.

(d) Any statement made by a mental health court division participant as part of participation in such court, or any report made by the staff of the court or program connected to the court, regarding a participant's mental health shall not be admissible as evidence against the participant in any legal proceeding or prosecution; provided, however, that if the participant violates the conditions of his or her participation in the division or is terminated from the mental health court division, the reasons for the violation or termination may be considered in sanctioning, sentencing, or otherwise disposing of the participant's case.

(e) Nothing contained in this Code section shall be construed to permit a judge to impose, modify, or reduce a sentence below the minimum sentence required by law.

(f) Notwithstanding any provision of law to the contrary, mental health court division staff shall be provided, upon request, with access to all records relevant to the treatment of the mental health court division participant from any state or local government agency, except records declared confidential by Code Section 49-5-40 to which access may be obtained pursuant to Code Section 49-5-41. All records and the contents thereof shall be treated as confidential, shall not be disclosed to any person outside of the mental health court division, and shall not be subject to Article 4 of Chapter 18 of Title 50 or subject to subpoena, discovery, or introduction into evidence in any civil or criminal proceeding. Such records and the contents thereof shall be maintained by the mental health court division and originating court in a confidential file not available to the public.

(g) Any fees received by a mental health court division from a mental health court division participant as payment for mental health treatment and services shall not be considered as court costs or a fine.

(h) The court shall have the authority to accept grants and donations and other proceeds from outside sources for the purpose of supporting the mental health court division. Any such grants, donations, or proceeds shall be retained by the mental health court division for expenses.



§ 15-1-17. Veterans court divisions

(a) As used in this Code section, the term:

(1) "VA" means the United States Department of Veterans Affairs.

(2) "Veteran" means a person who is a former member of the armed forces of the United States or a state's National Guard.

(b) (1) Any court that has jurisdiction over criminal cases may establish a veterans court division to provide an alternative to the traditional judicial system for disposition of cases in which the defendant is a veteran.

(2) In any criminal case in which a defendant is a veteran and the defendant meets the eligibility criteria for the veterans court division, the court may refer the case to the veterans court division:

(A) Prior to the entry of the sentence, if the prosecuting attorney consents;

(B) As part of a sentence in a case; or

(C) Upon consideration of a petition to revoke probation.

(3) Each veterans court division shall establish a planning group to develop a written work plan. The planning group shall include judges, prosecuting attorneys, sheriffs or their designees, public defenders, community supervision officers, and persons having expertise in services available to veterans. The work plan shall address the operational, coordination, resource, information management, and evaluation needs of the veterans court division. The work plan shall include veterans court division policies and practices related to implementing the standards and practices developed pursuant to paragraph (4) of this subsection. The veterans court division shall combine judicial supervision, treatment of veterans court division participants, and drug and mental health testing. The work plan shall include eligibility criteria for the veterans court division. Defendants charged with murder, armed robbery, rape, aggravated sodomy, aggravated sexual battery, aggravated child molestation, or child molestation shall not be eligible for entry into the veterans court division, except in the case of a separate court supervised reentry program designed to more closely monitor veterans returning to the community after having served a term of incarceration. Any such court supervised community reentry program for mentally ill offenders shall be subject to the work plan as provided for in this paragraph.

(4) The Council of Accountability Court Judges of Georgia shall adopt standards and practices for veterans court divisions, taking into consideration guidelines and principles based on available current research and findings published by experts on veterans' health needs and treatment options, including, but not limited to, the VA and the Georgia Department of Veterans Service. The Council of Accountability Court Judges of Georgia shall update its standards and practices to incorporate research, findings, and developments in the veterans court field if any such research, findings, or developments are created. Each veterans court division shall adopt policies and practices that will be consistent with any standards and practices published by the Council of Accountability Court Judges of Georgia. Such standards and practices shall serve as a flexible framework for developing effective veterans court divisions and provide a structure for conducting research and evaluation for accountability. Such standards and practices are not intended to be a certification or regulatory checklist.

(5) The court instituting the veterans court division may request the district attorney for the judicial circuit or solicitor-general for the state court for the jurisdiction to designate one or more prosecuting attorneys to serve in the veterans court division and may request the circuit public defender, if any, to designate one or more assistant public defenders to serve in the veterans court division.

(6) The clerk of the court instituting the veterans court division or such clerk's designee shall serve as the clerk of the veterans court division.

(7) The court instituting the veterans court division may request other employees of the court to perform duties for the veterans court division. Such employees shall perform duties as directed by the judges of the veterans court division.

(8) The court instituting the veterans court division may enter into agreements with other courts and agencies for the assignment of personnel from other courts and agencies to the veterans court division, including probation supervision.

(9) Expenses for salaries, equipment, services, and supplies incurred in implementing this Code section may be paid from state funds, funds of the county or political subdivision implementing such veterans court division, federal grant funds, and funds from private donations.

(c) (1) Each veterans court division shall establish written criteria that define the successful completion of the veterans court division program.

(2) If the veterans court division participant successfully completes the veterans court division program prior to the entry of judgment, the case against the veterans court division participant may be dismissed by the prosecuting attorney.

(3) If the veterans court division participant successfully completes the veterans court division program as part of a sentence imposed by the court, the sentence of the veterans court division participant may be reduced or modified.

(4) Any plea of guilty or nolo contendere entered pursuant to this Code section shall not be withdrawn without the consent of the court.

(d) Any statement made by a veterans court division participant as part of participation in such court, or any report made by the staff of the court or program connected to the court, regarding a participant's mental health shall not be admissible as evidence against the participant in any legal proceeding or prosecution; provided, however, that if the participant violates the conditions of his or her participation in the division or is terminated from the veterans court division, the reasons for the violation or termination may be considered in sanctioning, sentencing, or otherwise disposing of the participant's case.

(e) Nothing contained in this Code section shall be construed to permit a judge to impose, modify, or reduce a sentence below the minimum sentence required by law.

(f) Notwithstanding any provision of law to the contrary, veterans court division staff shall be provided, upon request, with access to all records relevant to the treatment of the veterans court division participant from any state or local government agency, except records declared confidential by Code Section 49-5-40 to which access may be obtained pursuant to Code Section 49-5-41. All records and the contents thereof shall be treated as confidential, shall not be disclosed to any person outside of the veterans court division, and shall not be subject to Article 4 of Chapter 18 of Title 50 or subject to subpoena, discovery, or introduction into evidence in any civil or criminal proceeding. Such records and the contents thereof shall be maintained by the veterans court division and originating court in a confidential file not available to the public.

(g) Any fees received by a veterans court division from a veterans court division participant as payment for veterans services shall not be considered as court costs or a fine.

(h) The court shall have the authority to accept grants, donations, and other proceeds from outside sources for the purpose of supporting the veterans court division. Any such grants, donations, or proceeds shall be retained by the veterans court division for expenses and shall be accounted for as set forth in subparagraph (b)(4)(F) of this Code section.



§ 15-1-18. Council of Accountability Court Judges of Georgia; creation; membership; funding; support

(a) As used in this Code section, the term:

(1) "Accountability court" means a superior, state, or juvenile court that has a drug court division, mental health court division, veterans court division, or operating under the influence court division or a juvenile court that has a family treatment court division.

(2) "Council" means the Council of Accountability Court Judges of Georgia.

(b) There is created an accountability court judges' council to be known as the "Council of Accountability Court Judges of Georgia." Such council shall be composed of the judges, senior judges, and judges emeriti of the accountability courts of this state.

(c) The council shall be authorized to organize itself and to develop a constitution and bylaws. The council shall promulgate rules and regulations as it deems necessary. The council shall annually elect a chairperson from among its membership. The council may appoint such committees as it considers necessary to carry out its duties and responsibilities, including appointing judges serving in other courts to serve in an advisory capacity to the council.

(d) It shall be the purpose of the council to effectuate the constitutional and statutory responsibilities conferred upon it by law and to further the improvement of accountability courts, the quality and expertise of the judges thereof, and the administration of justice.

(e) Expenses of the administration of the council shall be paid from state funds appropriated for that purpose, from federal funds available to the council for such purpose, or from other appropriate sources. The council shall be authorized to accept and use gifts, grants, and donations for the purposes of carrying out this Code section. The council shall be authorized to accept and use property, both real and personal, and services for the purposes of carrying out this Code section.

(f) The Criminal Justice Coordinating Council shall provide technical services to the council and shall assist the council in complying with all its legal requirements.

(g) The Administrative Office of the Courts shall provide the council with office space and administrative support, including staff for record keeping, reporting, and related administrative and clerical functions.

(h) Appropriations to the Administrative Office of the Courts for functions transferred to the Criminal Justice Coordinating Council pursuant to this Code section shall be transferred as provided in Code Section 45-12-90. Personnel previously employed by the Administrative Office of the Courts and equipment and facilities of the Administrative Office of the Courts shall likewise be transferred to the Criminal Justice Coordinating Council. Such transfers shall be as determined by the director of the Administrative Office of the Courts.



§ 15-1-19. Creation of operating under the influence court divisions; organization and functions

(a) (1) As used in this subsection, the term "risk and needs assessment" means an actuarial tool, approved by the Council of Accountability Court Judges of Georgia and validated on a targeted population, scientifically proven to determine an individual's risk to recidivate and to identify criminal risk factors that, when properly addressed, can reduce such individual's likelihood of committing future criminal behavior.

(2) Any superior, state, or juvenile court that has jurisdiction over a violation of Code Section 40-6-391 or 52-7-12 may establish an operating under the influence court division to provide an alternative to the traditional judicial system for disposition of such cases.

(3) In any case which arises from a violation of Code Section 40-6-391 or 52-7-12 or is ancillary to such conduct and the defendant meets the eligibility criteria for the operating under the influence court division, the court may assign the case to the operating under the influence court division:

(A) Prior to the entry of the sentence, if the prosecuting attorney consents;

(B) As part of a sentence in a case; or

(C) Upon consideration of a petition to revoke probation.

(4) Each operating under the influence court division shall establish a planning group to develop a work plan. The planning group shall include the judges, prosecuting attorneys, public defenders, community supervision officers, probation officers serving pursuant to Article 6 of Chapter 8 of Title 42, and persons having expertise in the field of substance abuse. The work plan shall address the operational, coordination, resource, information management, and evaluation needs of the operating under the influence court division. The work plan shall include operating under the influence court division policies and practices related to implementing the standards and practices developed pursuant to paragraph (5) of this subsection. The work plan shall ensure a risk and needs assessment is used to identify the likelihood of recidivating and identify the needs that, when met, reduce recidivism. The work plan also shall ensure that operating under the influence court division eligibility shall be focused on moderate-risk and high-risk offenders as determined by a risk and needs assessment. The operating under the influence court division shall combine judicial supervision, treatment of operating under the influence court division participants, and drug testing.

(5) (A) The Council of Accountability Court Judges of Georgia shall establish standards and practices for operating under the influence court divisions, taking into consideration guidelines and principles based on current research and findings that are published by the National Drug Court Institute, the National Center for DWI Courts, and the Substance Abuse and Mental Health Services Administration and related to practices shown to reduce recidivism of offenders with alcohol or drug abuse problems. Standards and practices shall include, but shall not be limited to, the use of a risk and needs assessment to identify the likelihood of recidivating and identify the needs that, when met, reduce recidivism. The Council of Accountability Court Judges of Georgia shall update its standards and practices to incorporate research, findings, and developments in the operating under the influence court field. Each operating under the influence court division shall adopt policies and practices that are consistent with the standards and practices published by the Council of Accountability Court Judges of Georgia.

(B) The Council of Accountability Court Judges of Georgia shall provide technical assistance to operating under the influence court divisions to assist them with the implementation of policies and practices, including, but not limited to, guidance on the implementation of risk and needs assessments in operating under the influence court divisions.

(C) The Council of Accountability Court Judges of Georgia shall create and manage a certification and peer review process to ensure operating under the influence court divisions are adhering to the Council of Accountability Court Judges of Georgia's standards and practices and shall create a waiver process for operating under the influence court divisions to seek an exception to the Council of Accountability Court Judges of Georgia's standards and practices. In order to receive state appropriated funds, any operating under the influence court division established on and after July 1, 2017, shall be certified pursuant to this subparagraph or, for good cause shown to the Council of Accountability Court Judges of Georgia, shall receive a waiver from the Council of Accountability Court Judges of Georgia.

(D) On and after July 1, 2017, the award of any state funds for an operating under the influence court division shall be conditioned upon an operating under the influence court division attaining certification or a waiver by the Council of Accountability Court Judges of Georgia. On or before September 1, the Council of Accountability Court Judges of Georgia shall publish an annual report listing certified operating under the influence court divisions.

(E) The Council of Accountability Court Judges of Georgia shall develop and manage an electronic information system for performance measurement and accept submission of performance data in a consistent format from all operating under the influence court divisions. The Council of Accountability Court Judges of Georgia shall identify elements necessary for performance measurement, including, but not limited to, recidivism, the number of moderate-risk and high-risk participants in an operating under the influence court division, drug testing results, drug testing failures, participant employment, the number of participants who successfully complete the program, and the number of participants who fail to complete the program.

(F) On or before July 1, 2017, and every three years thereafter, the Council of Accountability Court Judges of Georgia shall conduct a performance peer review of the operating under the influence court divisions for the purpose of improving operating under the influence court division policies and practices and the certification and recertification process.

(6) A court instituting the operating under the influence court division may request the prosecuting attorney for the jurisdiction to designate one or more prosecuting attorneys to serve in the operating under the influence court division and may request the public defender, if any, to designate one or more assistant public defenders to serve in the operating under the influence court division.

(7) The clerk of court for the court that is instituting the operating under the influence court division or such clerk's designee shall serve as the clerk of the operating under the influence court division.

(8) The court instituting the operating under the influence court division may request community supervision officers, probation officers serving pursuant to Article 6 of Chapter 8 of Title 42, and other employees of the court to perform duties for the operating under the influence court division. Such individuals shall perform duties as directed by the judges of the operating under the influence court division.

(9) The court instituting the operating under the influence court division may enter into agreements with other courts, agencies, and private corporations, private enterprises, private agencies, or private entities providing services pursuant to Article 6 of Chapter 8 of Title 42 for the assignment of personnel from such other entities to the operating under the influence court division.

(10) Expenses for salaries, equipment, services, and supplies incurred in implementing this Code section may be paid from state funds, funds of the county or political subdivision implementing such operating under the influence court division, federal grant funds, and funds from private donations.

(b) (1) Each operating under the influence court division shall establish criteria which define the successful completion of the operating under the influence court division program.

(2) If the operating under the influence court division participant successfully completes the operating under the influence court division program as part of a sentence imposed by the court:

(A) A judge presiding in such court division shall not order the dismissal of any offense involving or arising from a violation of Code Section 40-6-391 or 52-7-12; and

(B) A judge presiding in such court division shall not order the restriction or vacation of a conviction of any offense involving or arising from a violation of Code Section 40-6-391 or 52-7-12.

(3) If the operating under the influence court division participant successfully completes the operating under the influence court division program as part of a sentence imposed by the court, the sentence of the operating under the influence court division participant may be reduced or modified.

(4) Any plea of guilty or nolo contendere entered pursuant to this Code section shall not be withdrawn without the consent of the court.

(c) Any statement made by an operating under the influence court division participant as part of participation in such court division, or any report made by the staff of such court division or program connected to such court division, regarding a participant's substance usage shall not be admissible as evidence against the participant in any legal proceeding or prosecution; provided, however, that, if the participant violates the conditions of his or her participation in the program or is terminated from the operating under the influence court division, the reasons for the violation or termination may be considered in sanctioning, sentencing, or otherwise disposing of the participant's case.

(d) Notwithstanding any provision of law to the contrary, operating under the influence court division staff shall be provided, upon request, with access to all records relevant to the treatment of the operating under the influence court division participant from any state or local government agency. All such records and the contents thereof shall be treated as confidential, shall not be disclosed to any person outside of the operating under the influence court division, and shall not be subject to Article 4 of Chapter 18 of Title 50, relating to open records, or subject to subpoena, discovery, or introduction into evidence in any civil or criminal proceeding. Such records and the contents thereof shall be maintained by the operating under the influence court division and originating court in a confidential file not available to the public.

(e) Any fees received by an operating under the influence court division from an operating under the influence court division participant as payment for substance abuse treatment and services shall not be considered as court costs or a fine.

(f) The court may have the authority to accept grants, donations, and other proceeds from outside sources for the purpose of supporting the operating under the influence court division. Any such grants, donations, or proceeds shall be retained by the operating under the influence court division for expenses.



§ 15-1-20. Definitions; restrictions on dissemination of criminal history record information; conditions under which inspection, copying, and use of restricted criminal history record information available

(a) As used in this Code section, the term:

(1) "Accountability court" means a superior or state court that has a drug court division, mental health court division, or veterans court division or a juvenile court that has a family treatment court division.

(2) "Criminal history record information" shall have the same meaning as set forth in Code Section 35-3-30.

(3) "Criminal justice agencies" shall have the same meaning as set forth in Code Section 35-3-30.

(4) "Restrict," "restricted," or "restriction" means that criminal history record information shall not be disclosed or otherwise made available to any private persons or businesses pursuant to Code Section 35-3-34 or to governmental agencies or licensing and regulating agencies pursuant to Code Section 35-3-35.

(b) When a case is assigned to an accountability court and the defendant is required to complete a drug court division program, mental health court division program, veterans court division program, or family treatment court division program, as applicable, prior to the entry of the judgment, in contemplation that the defendant's case will be dismissed or nolle prossed, the court may, in its discretion, restrict the dissemination of the defendant's criminal history record information by the Georgia Crime Information Center for the prosecution of the case assigned to such court. The court shall specify the date such restriction shall take effect. The court may revoke such order at any time.

(c) (1) Criminal history record information restricted pursuant to this Code section shall always be available for inspection, copying, and use:

(A) To criminal justice agencies for law enforcement or criminal investigative purposes or for purposes of criminal justice agency employment;

(B) To judicial officials;

(C) By the Judicial Qualifications Commission;

(D) By a prosecuting attorney or public defender who submits a sworn affidavit to the clerk of court that attests that such information is relevant to a criminal proceeding;

(E) Pursuant to a court order; and

(F) By an individual who is the subject of restricted criminal history record information upon court order.

(2) The confidentiality of such information shall be maintained insofar as practical.



§ 15-1-21. (For effective date, see note.) Judicial Qualifications Commission created; powers, composition, and appointment; term and removal of member; procedures; confidentiality

(a) Pursuant to Paragraph VI of Section VII of Article VI of the Constitution, there is hereby created the Judicial Qualifications Commission, which shall have the power to discipline, remove, and cause involuntary retirement of judges in accordance with such Paragraph.

(b) The Judicial Qualifications Commission shall consist of seven members who shall be subject to confirmation by the Senate.

(c) From January 1, 2017, until June 30, 2017, the members of the commission shall be as follows:

(1) Two judges of any court of record, appointed by the Supreme Court;

(2) One member of the State Bar of Georgia who shall have been an active status member of the State Bar of Georgia for at least ten years and shall be a registered voter of this state, appointed by the President of the Senate from a list of at least ten nominees from the board of governors of the State Bar of Georgia; provided, however, that if a nominee is not selected from such list, the board of governors shall submit another slate of ten nominees;

(3) One member of the State Bar of Georgia who shall have been an active status member of the State Bar of Georgia for at least ten years and shall be a registered voter of this state, appointed by the Speaker of the House of Representatives from a list of at least ten nominees from the board of governors of the State Bar of Georgia; provided, however, that if a nominee is not selected from such list, the board of governors shall submit another slate of ten nominees;

(4) One citizen member, who shall be a registered voter of this state but shall not be a member of the State Bar of Georgia, appointed by the Speaker of the House of Representatives;

(5) One citizen member, who shall be a registered voter of this state but shall not be a member of the State Bar of Georgia, appointed by the President of the Senate; and

(6) One member of the State Bar of Georgia, who shall have been an active status member of the State Bar of Georgia for at least ten years and shall be a registered voter of this state, appointed by the Governor to serve as chairperson of the commission.

(d) From July 1, 2017, through December 31, 2020, the members of the commission shall be as follows:

(1) Two judges of any court of record, appointed by the Supreme Court;

(2) One member of the State Bar of Georgia who shall have been an active status member of the State Bar of Georgia for at least ten years and shall be a registered voter of this state, appointed by the President of the Senate from a list of at least ten nominees from the board of governors of the State Bar of Georgia; provided, however, that if a nominee is not selected from such list, the board of governors shall submit another slate of ten nominees;

(3) One member of the State Bar of Georgia who shall have been an active status member of the State Bar of Georgia for at least ten years and shall be a registered voter of this state, appointed by the Speaker of the House of Representatives from a list of at least ten nominees from the board of governors of the State Bar of Georgia; provided, however, that if a nominee is not selected from such list, the board of governors shall submit another slate of ten nominees;

(4) One citizen member, who shall be a registered voter of this state but shall not be a member of the State Bar of Georgia, appointed by the Speaker of the House of Representatives;

(5) One citizen member, who shall be a registered voter of this state but shall not be a member of the State Bar of Georgia, appointed by the President of the Senate; and

(6) One member of the State Bar of Georgia, who shall have been an active status member of the State Bar of Georgia for at least ten years and shall be a registered voter of this state, appointed by the Governor to serve as chairperson of the commission.

(e) On and after January 1, 2021, the members of the commission shall serve for a term of three years and until their successors are appointed and shall be as follows:

(1) Two judges of any court of record, appointed by the Supreme Court;

(2) One member of the State Bar of Georgia who shall have been an active status member of the State Bar of Georgia for at least ten years and shall be a registered voter of this state, appointed by the President of the Senate from a list of at least ten nominees from the board of governors of the State Bar of Georgia; provided, however, that if a nominee is not selected from such list, the board of governors shall submit another slate of ten nominees;

(3) One member of the State Bar of Georgia who shall have been an active status member of the State Bar of Georgia for at least ten years and shall be a registered voter of this state, appointed by the Speaker of the House of Representatives from a list of at least ten nominees from the board of governors of the State Bar of Georgia; provided, however, that if a nominee is not selected from such list, the board of governors shall submit another slate of ten nominees;

(4) One citizen member, who shall be a registered voter of this state but shall not be a member of the State Bar of Georgia, appointed by the Speaker of the House of Representatives;

(5) One citizen member, who shall be a registered voter of this state but shall not be a member of the State Bar of Georgia, appointed by the President of the Senate; and

(6) One member of the State Bar of Georgia, who shall have been an active status member of the State Bar of Georgia for at least ten years and shall be a registered voter of this state, appointed by the Governor to serve as chairperson of the commission.

(f) Any list of nominees required by this Code section shall be submitted to the Senate no later than the third Monday in January. Any member appointed to the commission shall serve until the Senate confirms such nominee and if an individual's name is not submitted by such deadline, he or she shall not be eligible for appointment.

(g) The Judicial Qualifications Commission may adopt procedures for its own governance which are not otherwise provided by the Constitution or this Code section; provided, however, that such procedures shall not allow an individual member to initiate an investigation without presenting such proposal to the other members of the commission at a commission meeting.

(h) Members of the commission shall be subject to removal from the commission by an affirmative vote of six members of the commission, with the member who is subject to removal being disqualified from any such vote.

(i) No person shall serve more than two consecutive terms as a member of the commission; provided, however, that any person appointed pursuant to subsection (c) of this Code section may serve for three consecutive terms as a member of the commission.

(j) Notwithstanding Chapter 14 of Title 50, unless otherwise waived by the judge involved, all papers filed with and proceedings before the commission, including any investigation that the commission may undertake, shall be confidential, and no person shall disclose information obtained from commission proceedings or papers filed with or by the commission, except as provided in this Code section. Such papers shall not be subject to disclosure under Article 4 of Chapter 18 of Title 50.

(k) Information submitted to the commission or its staff, and testimony given in any proceeding before the commission, shall be absolutely privileged, and no civil action predicated upon such information or testimony shall be instituted against any complainant, witness, or his or her counsel.

(l) If, after an investigation is completed, the commission concludes that a letter of caution is appropriate, it shall issue a letter of caution to the judge in lieu of any further proceeding in the matter. The issuance of a letter of caution shall be confidential in accordance with subsection (j) of this Code section.

(m) If, after an investigation is completed, the commission concludes that disciplinary proceedings should be instituted, the notice and statement of charges filed by the commission, along with the answer and all other pleadings, shall remain confidential in accordance with subsection (j) of this Code section. Disciplinary hearings ordered by the commission shall be confidential, and recommendations of the commission to the Supreme Court, along with the record filed in support of such recommendations, shall be confidential in accordance with subsection (j) of this Code section. Testimony and other evidence presented to the commission shall be privileged in any action for defamation. At least four members of the commission shall concur in any recommendation to issue a public reprimand against or to censure, suspend, retire, or remove any judge. A respondent who is recommended for public reprimand, censure, suspension, retirement, or removal shall be entitled to a copy of the proposed record to be filed with the Supreme Court, and if the respondent has objections to it, to have the record settled by the commission's chairperson. The respondent shall also be entitled to present a brief and to argue the respondent's case, in person and through counsel, to the Supreme Court. A majority of the members of the Supreme Court voting shall concur in any order of public reprimand, censure, suspension, retirement, or removal. The Supreme Court may approve the recommendation, remand for further proceedings, or reject the recommendation. A member of the commission who is a judge shall be disqualified from acting in any case in which he or she is a respondent.

(n) Upon issuance of a public reprimand, censure, suspension, retirement, or removal by the Supreme Court, the notice and statement of charges filed by the commission along with the answer and all other pleadings, including the recommendation of the commission to the Supreme Court and the record filed in support of such recommendation, shall no longer be confidential.

(o) The findings and records of the commission during an open meeting shall not be exempt from disclosure under Article 4 of Chapter 18 of Title 50.






Chapter 2 - Supreme Court

Article 1 - General Provisions

§ 15-2-1. One supreme judicial district

The entire state shall constitute one supreme judicial district.



§ 15-2-1.1. Number of Justices

The Supreme Court shall consist of nine Justices.



§ 15-2-2. When Justice providentially prevented from attending

Whenever one or more of the Justices of the Supreme Court are unable from providential cause to preside in any case and the parties desire a full bench, it shall be the duty of the remaining Justices to designate a judge or judges of the superior court to preside in the place of the absent Justice or Justices of the Supreme Court.



§ 15-2-3. Oath of Justices; compensation

(a) Before entering on the discharge of their duties, the Justices shall take the oath prescribed for judges of the superior courts, along with all other oaths required for civil officers.

(b) (1) The annual salary of each Justice of the Supreme Court shall be as specified in Code Section 45-7-4. Such salary shall be paid in equal monthly installments.

(2) The Justices shall receive expenses and allowances as provided in Code Section 45-7-20. If a Justice resides 50 miles or more from the judicial building in Atlanta, such Justice shall also receive a mileage allowance for the use of a personal motor vehicle when devoted to official business as provided for in Code Section 50-19-7, for not more than one round trip per calendar week to and from the Justice's residence and the judicial building in Atlanta by the most practical route, during each regular and extraordinary session of court. In the event a Justice travels by public carrier for any part of a round trip as provided above, such Justice shall receive a travel allowance of actual transportation costs for each such part in lieu of the mileage allowance. Transportation costs incurred by a Justice for air travel to and from the Justice's residence to the judicial building in Atlanta shall be reimbursed only to the extent that such costs do not exceed the cost of travel by personal motor vehicle. All allowances provided for in this paragraph shall be paid upon the submission of proper vouchers.

(3) If a Justice resides 50 miles or more from the judicial building in Atlanta, such Justice shall also receive the same daily expense allowance as members of the General Assembly receive, as set forth in Code Section 28-1-8, for not more than 30 days during each term of court. Such days shall be utilized only when official court business is being conducted. All allowances provided for in this paragraph shall be paid upon the submission of proper vouchers.

(c) The salary provided for in subsection (b) of this Code section shall be the total compensation to be paid by the state to the officials named in subsection (a) of this Code section and shall be in lieu of any and all other amounts to be paid from state funds.



§ 15-2-4. Place of sessions; terms of court

(a) The Supreme Court shall sit at the seat of government.

(b) Unless the Supreme Court by rule or order chooses to extend its terms of court, the terms shall be as follows:

(1) December term beginning the first Monday in December;

(2) April term beginning the first Monday in April; and

(3) August term beginning the first Monday in August.

(c) Each term shall continue until the business for that term has been disposed of by the court, provided that, unless sooner closed by order of the court, the August term shall end on November 18, the December term shall end on March 31, and the April term shall end on July 17. No judgment in a second-term case, other than a judgment on a motion for reconsideration in such case, shall be rendered during the last 15 days of any term. Disposition of first-term cases may be made during nonterm periods.



§ 15-2-5. Place of hearing oral argument

The Supreme Court may hear oral argument at places other than the seat of government. Reasonable notice shall be given of such hearings.



§ 15-2-6. Duty of Justices to attend; quorum; adjournment

It shall be the duty of all the Justices of the Supreme Court to attend each term thereof. However, if, from providential cause, any of the Justices cannot attend the court, the court may be held by a quorum as defined by Article VI, Section VI, Paragraph I of the Constitution of this state. If less than a quorum attend, the Justices attending may adjourn the court to any time agreed upon by the attending Justices.



§ 15-2-7. Adjournment for providential cause

When from providential cause the Supreme Court cannot be held at the time and place designated by law, it may be adjourned by order of the Justices or by a quorum thereof, in either term time or vacation, to some other convenient time and place; and the session then held shall be valid. Notice shall be given of such adjournment if possible.



§ 15-2-8. Powers of court generally

The Supreme Court has authority:

(1) To exercise appellate jurisdiction, and in no appellate case to hear facts or examine witnesses;

(2) To hear and determine all cases, civil and criminal, that may come before it; to grant judgments of affirmance or reversal, or any other order, direction, or decree required therein; and, if necessary, to make a final disposition of a case in the manner prescribed elsewhere in this Code;

(3) To grant any writ necessary to carry out any purpose of its organization or to compel any inferior tribunal or officers thereof to obey its order;

(4) To appoint its own officers and to commission any person to execute any specific order it may make;

(5) To establish, amend, and alter its own rules of practice and to regulate the admission of attorneys to the practice of law;

(6) To punish for contempt by the infliction of a fine as high as $500.00 or imprisonment not exceeding ten days, or both; and

(7) To exercise such other powers, not contrary to the Constitution of this state, as given to it by law. This paragraph shall not be interpreted to abrogate the inherent power of the court.



§ 15-2-9. Answers to questions certified by federal courts

(a) The Supreme Court of this state, by rule of court, may provide that when it shall appear to the Supreme Court of the United States, to any circuit court of appeals or district court of the United States, or to the Court of Appeals or the District Court of the District of Columbia that there are involved in any proceeding before it questions of the laws of this state which are determinative of the case and there are no clear controlling precedents in the decisions of the Supreme Court of this state, such federal court may certify the questions of the laws of this state to the Supreme Court of this state for answers to the questions of state law, which certificate the Supreme Court of this state may answer by written opinion.

(b) The Court of Appeals shall not have jurisdiction to consider any question certified under this Code section by transfer or otherwise.



§ 15-2-10. Procedure for increasing the number of Supreme Court Justices

The additional justiceships created in 2016 shall be appointed by the Governor for a term beginning January 1, 2017, and continuing through December 31, 2018, and until their successors are elected and qualified. Their successors shall be elected in the manner provided by law for the election of Supreme Court Justices at the nonpartisan judicial election in 2018, for a term of six years beginning on January 1, 2019, and until their successors are elected and qualified. Future successors shall be elected at the nonpartisan judicial election each sixth year after such election for terms of six years and until their successors are elected and qualified. They shall take office on the first day of January following the date of the election.



§§ 15-2-11 through 15-2-15.

Reserved. Repealed by Ga. L. 1983, p. 956, § 2, effective July 1, 1983.



§ 15-2-16. Reversal and affirmance; minutes and reports to show concurrences and dissents

(a) In all cases decided by the Supreme Court, the concurrence of a majority of the Justices shall be essential to a judgment of reversal. If the Justices are evenly divided, the judgment of the court below shall stand affirmed. In all cases decided by the court, with at least a quorum but less than nine Justices, the concurrence of at least five shall be essential to the rendition of a judgment.

(b) Both the minutes and the printed official reports shall show how many and which Justices concurred in each judgment rendered and which, if any, dissented therefrom.



§ 15-2-17. Rules for regulating Supreme Court's proceedings

The Supreme Court shall have full power and authority to make all rules, not in conflict with the Constitution or laws of this state, as may be necessary for carrying the Constitution into effect and regulating the court's proceedings thereunder. To these ends it may, by rules, provide and declare when the court shall sit, how its minutes shall be kept, and how the cases upon its dockets shall be apportioned; and it generally may make all regulations as to practice and procedure which experience may show to be convenient and expedient for the proper transaction of its business, with due regard to the rights of the parties and counsel concerned.



§ 15-2-18. Power to prescribe and revise rules of practice and procedure in courts of state; ratification by General Assembly; assistance of bar committee

(a) The Supreme Court and the Justices thereof shall have the power to prescribe, modify, and repeal rules of procedure, pleading, and practice in civil actions and proceedings in the courts of this state and of practice and procedure for appeal or review in all cases, civil and criminal, to or from any of the courts or tribunals of this state. The rules shall not abridge, enlarge, or modify the substantive rights of any litigant.

(b) Whenever the Supreme Court adopts or prescribes any rules under this Code section, the rules shall be reported by the court to the General Assembly at the next regular session thereof or at an extraordinary session authorized by law to consider and ratify them. The rules shall not take effect until they have been ratified and confirmed by the General Assembly by an Act or resolution thereof.

(c) The Supreme Court is authorized to repeal, modify, or amend any rule adopted or prescribed by it, but no repeal, modification, or amendment shall be effective until it has been ratified by an Act or resolution of the General Assembly.

(d) The Supreme Court shall appoint a committee or committees from the bar of this state to aid in the preparation of rules.

(e) This Code section shall not be construed as constituting an abandonment or disclaimer of the power of the General Assembly to enact laws regulating procedure in the courts of this state.



§ 15-2-19. Law assistants

The Justices of the Supreme Court shall be authorized to appoint law assistants for the use of the court and to remove them at pleasure. The law assistants shall have been admitted to the bar of this state as practicing attorneys; provided, however, that an individual who graduated from law school but who is not a member of the bar of this state may be appointed as a law assistant so long as he or she is admitted to the bar of this state within one year of such appointment. It shall be the duty of the law assistants to attend all sessions of the court, if so ordered, and generally to perform the duties incident to the role of law assistant.



§ 15-2-20. Officers of court

The officers of the Supreme Court are a clerk, a reporter and an assistant reporter, a sheriff, and stenographers.



§ 15-2-21. Employment and salaries of court staff

The Supreme Court may employ and fix the salaries of such stenographers, clerical assistants, and employees as may be deemed necessary by the court. Their salaries shall be paid by the clerk from the appropriations for the operation of the Supreme Court.



§ 15-2-22. Sheriff of Supreme Court

The sheriff of the Supreme Court shall be appointed by the Justices for such term as may be specified by the order of appointment, not to exceed six years.



§ 15-2-23. Compensation of sheriff

Reserved. Repealed by Ga. L. 1993, p. 1402, § 4, effective July 1, 1993.



§ 15-2-24. Compensation of officers and employees

The Justices of the Supreme Court are authorized to fix the annual compensation of the officers and employees of the court, provided that the total salaries and expenses of the court shall be within the amount of money available for such purposes.



§ 15-2-25. Books, supplies, and services

The Supreme Court shall purchase such books, pamphlets, or other publications and such other supplies and services as the Justices thereof may deem necessary. The cost thereof shall be paid by the clerk out of the appropriations for the operation of the Supreme Court.






Article 2 - Clerk of the Supreme Court

§ 15-2-40. Term of office; oath

The clerk of the Supreme Court shall hold his office for six years unless removed for incapacity, improper conduct, or neglect of duty. Before entering upon his duties, he shall take an oath faithfully to discharge them and shall also take all other oaths required of civil officers.



§ 15-2-41. Deputy clerks

The clerk of the Supreme Court may appoint one or more deputies, in his discretion, under such rules as the court may adopt and shall be responsible for the faithful performance of their duties. When so appointed, the powers and duties of the deputy clerks shall be the same as those of the clerk.



§ 15-2-42. Employees in clerk's office

The clerk of the Supreme Court, with the approval of the court, may employ such stenographers, clerical assistants, and employees as may be necessary for the performance of the duties in the office of the clerk. Their salaries shall be paid by the clerk from the appropriations for the operation of the Supreme Court.



§ 15-2-43. Duties of clerk

The clerk of the Supreme Court shall have the following duties:

(1) To keep an office at the seat of government where all books, records, archives, and the seal of the court shall remain;

(2) To attend all sessions of the court and obey all its lawful orders;

(3) To keep fair and regular minutes of the court's proceedings, a record of its judicial acts, a docket of its cases, and such other books as the court may require;

(4) To certify, when required, upon payment of the lawful fees, all minutes, records, or files of the court;

(5) To arrange the cases on the docket and to give notice in one of the newspapers printed at the place where the court is to be held, 20 days prior to its session, of the order of arrangement;

(6) To make out a remittitur of every case, together with a certificate of the amount of the costs and by whom paid, which remittitur shall consist of a copy of the judgment of the court as entered on the minutes, and nothing more, and to transmit the remittitur as provided by the rules of the Supreme Court;

(7) To issue and sign all writs and processes of every description issued under the authority of the court;

(8) To administer oaths and affidavits in all cases, to take acknowledgments, and to attest deeds, mortgages, and other written instruments of like character;

(9) To collect all costs due on cases in the Supreme Court and to pay over to the Office of the State Treasurer all money arising from costs collected;

(10) On or before the fifth day of each and every month, to submit in writing to the Office of the State Treasurer, with a copy to the state auditor, a full and fair statement of each case in which costs have been collected during the month preceding the report, showing the amount collected and the amount not collected. If any balance due by the clerk has not been collected, aside from costs due in indigency cases, or has been collected but not paid over, then the clerk shall be liable to be ruled by the Office of the State Treasurer in the Supreme Court, in term time, on the same terms as other officers are ruled; and

(11) To discharge whatever other duties may be required by law or the court or which necessarily appertain to the office.



§ 15-2-44. How costs taxed; notice of appeal and transcript not recorded

(a) When judgment is pronounced in any case, the clerk shall tax the costs thereof, which shall be entered without charge on the minutes at the foot of the judgment. The clerk shall make no charge for attaching the seal to the remittitur, nor for any precept issued by him, nor for anything except services actually rendered.

(b) The clerk shall not record the notice of appeal, transcript, or record from the court below.



§ 15-2-45. Compensation; disposition of fees

(a) The clerk of the Supreme Court shall receive as salary for services a sum as set by the Justices of the Supreme Court, payable in equal monthly installments from the appropriations for the operation of the Supreme Court.

(b) All fees coming to the clerk of the Supreme Court shall be the property of the state and the same shall be paid into the state treasury.



§ 15-2-46. Disposition of costs

The funds arising from costs in the Supreme Court shall be paid into the general funds of the state.



§ 15-2-47. Attorneys liable for costs

Every attorney who argues or presents a case to the Supreme Court is liable to the clerk for costs except in an indigency case.









Chapter 3 - Court of Appeals

§ 15-3-1. Composition; divisions; how case is heard; decisions as precedent; oral arguments; assistance of other judges

(a) Composition. The Court of Appeals shall consist of 15 Judges who shall elect one of their number as Chief Judge, in such manner and for such time as may be prescribed by rule or order of the court.

(b) Divisions. The court shall sit in divisions composed of three Judges in each division. The assignment of Judges to each division shall be made by the Chief Judge, and the personnel of the divisions shall from time to time be changed in accordance with rules prescribed by the court. The Chief Judge shall designate the Presiding Judges of the divisions and shall, under rules prescribed by the court, distribute the cases among the divisions in such manner as to equalize their work as far as practicable.

(c) How cases heard.

(1) Except as provided in paragraph (2) of this subsection, each division shall hear and determine, independently of the others, the cases assigned to it. Two Judges shall constitute a quorum of a division.

(2) The Court of Appeals may provide by rule for certain cases to be heard and determined by more than a single division and the manner in which those Judges will be selected for such cases. When a case is heard and determined by more than a single division, nine Judges shall be necessary to constitute a quorum.

(d) Decisions as precedent. The Court of Appeals shall provide by rule for the establishment of precedent and the manner in which prior decisions of the court may be overruled.

(e) Oral arguments. The Court of Appeals may hear oral arguments at places other than the seat of government. Reasonable notice shall be given of such hearings.

(f) Assistance of other judges; procedure. Whenever the court unanimously determines that the business of the court requires the temporary assistance of an additional judge or additional judges or one additional panel, the court may request the assistance of senior appellate judges as provided in Chapter 3A of this title or senior superior court judges. The Judge whose case assignment is transferred to the additional judge shall not vote on the case.



§ 15-3-2. Terms of court

The terms of the Court of Appeals shall be the same as the terms of the Supreme Court.



§ 15-3-3. Jurisdiction over certain crimes

Pursuant to Article VI, Section V, Paragraph III of the Constitution of this state, the Court of Appeals shall have jurisdiction of the trial and correction of errors of law in cases involving the crimes of armed robbery, rape, and kidnapping wherein the death penalty has not been imposed.



§ 15-3-3.1. (Effective January 1, 2017) Appellate jurisdiction of Court of Appeals

(a) Pursuant to Article VI, Section VI, Paragraph III of the Constitution of this state, the Court of Appeals rather than the Supreme Court shall have appellate jurisdiction in the following classes of cases:

(1) Cases involving title to land;

(2) All equity cases, except those cases concerning proceedings in which a sentence of death was imposed or could be imposed and those cases concerning the execution of a sentence of death;

(3) All cases involving wills;

(4) All cases involving extraordinary remedies, except those cases concerning proceedings in which a sentence of death was imposed or could be imposed and those cases concerning the execution of a sentence of death;

(5) All divorce and alimony cases; and

(6) All other cases not reserved to the Supreme Court or conferred on other courts.

(b) This Code section shall not otherwise affect the jurisdiction of the Supreme Court or the Court of Appeals.



§ 15-3-4. Election and term of office of Judges of Court of Appeals

(a) The Judges of the Court of Appeals shall be elected at the general primary in each even-numbered year in the manner in which Justices of the Supreme Court are elected. The election of the Judges shall be as follows:

(1) Successors to the Judges serving in judgeships which existed prior to 1999 shall be elected as follows:

(A) Successors to any Judges whose terms expired at the end of 1998 shall be elected at the general election in 2004 and each sixth year thereafter;

(B) Successors to any Judges whose terms expire at the end of 2000 shall be elected at the general election in 2000 and each sixth year thereafter;

(C) Successors to any Judges whose terms expire at the end of 2002 shall be elected at the general election in 2002 and each sixth year thereafter; and

(D) Successors to any Judges whose terms expire at the end of 2004 shall be elected at the general election in 2004 and each sixth year thereafter; and

(2) Successors to the two Judges serving in the judgeships created in 1999 shall be elected at the 2000 general election and each sixth year thereafter.

The terms of the Judges shall begin on January 1 following their election and, except as provided above, shall continue for six years and until their successors are qualified. They shall be commissioned accordingly by the Governor.

(b) The additional judgeships created in 2015 shall be appointed by the Governor for a term beginning January 1, 2016, and continuing through December 31, 2018, and until their successors are elected and qualified. Their successors shall be elected in the manner provided by law for the election of Judges of the Court of Appeals at the nonpartisan judicial election in 2018, for a term of six years beginning on January 1, 2019, and until their successors are elected and qualified. Future successors shall be elected at the nonpartisan judicial election each sixth year after such election for terms of six years and until their successors are elected and qualified. They shall take office on the first day of January following the date of the election.



§ 15-3-5. Oath of Judges; compensation

(a) Before entering on the discharge of their duties, the Judges shall take the oath prescribed for judges of the superior courts, along with all other oaths required for civil officers.

(b) (1) The annual salary of each Judge of the Court of Appeals shall be as specified in Code Section 45-7-4. Such salary shall be paid in equal monthly installments.

(2) The Judges shall receive expenses and allowances as provided in Code Section 45-7-20. If a Judge resides 50 miles or more from the judicial building in Atlanta, such Judge shall also receive a mileage allowance for the use of a personal motor vehicle when devoted to official business as provided for in Code Section 50-19-7, for not more than one round trip per calendar week to and from the Judge's residence and the judicial building in Atlanta by the most practical route, during each regular and extraordinary session of court. In the event a Judge travels by public carrier for any part of a round trip as provided above, such Judge shall receive a travel allowance of actual transportation costs for each such part in lieu of the mileage allowance. Transportation costs incurred by a Judge for air travel to and from the Judge's residence to the judicial building in Atlanta shall be reimbursed only to the extent that such costs do not exceed the cost of travel by personal motor vehicle. All allowances provided for in this paragraph shall be paid upon the submission of proper vouchers.

(3) If a Judge resides 50 miles or more from the judicial building in Atlanta, such Judge shall also receive the same daily expense allowance as members of the General Assembly receive, as set forth in Code Section 28-1-8, for not more than 30 days during each term of court. Such days shall be utilized only when official court business is being conducted. All allowances provided for in this paragraph shall be paid upon the submission of proper vouchers.

(c) The salary provided for in subsection (b) of this Code section shall be the total compensation to be paid by the state to the officials named in subsection (b) of this Code section and shall be in lieu of any and all other amounts to be paid from state funds.



§ 15-3-6. Compensation of officers and employees

The Judges of the Court of Appeals are authorized to fix the annual compensation of the officers and employees of their court, provided that the total salaries and expenses of the court shall be within the amount of money available for such purposes.



§ 15-3-7. Disposition of fees

All fees coming to the clerk of the Court of Appeals shall be the property of the state and the same shall be paid into the state treasury.



§ 15-3-8. Compensation of sheriff of court

Reserved. Repealed by Ga. L. 1993, p. 1402, § 8, effective July 1, 1993.



§ 15-3-9. Law assistants

(a) The Judges of the Court of Appeals shall be authorized to appoint law assistants for the use of the court and to remove them at pleasure. Each law assistant of the Court of Appeals shall have been admitted to the bar of this state as a practicing attorney; provided, however, that an individual who graduated from law school but who is not a member of the bar of this state may be appointed as a law assistant so long as he or she is admitted to the bar of this state within one year of such appointment.

(b) It shall be the duty of a law assistant to attend all sessions of the court, if so ordered, and generally to perform the duties incident to the role of law assistant.



§ 15-3-10. Employment and salaries of staff

The Court of Appeals may employ and fix the salaries of stenographers, clerical assistants, and such other employees as may be deemed necessary by the court; and the salaries therefor shall be paid by the clerk from the appropriations for the operation of the Court of Appeals.



§ 15-3-11. Appointment of deputy clerk and employees by clerk of court

(a) The clerk of the Court of Appeals may appoint a deputy clerk of court, in his discretion, under such rules as the court may adopt, the clerk being responsible for the faithful performance of the duties of the deputy clerk. The powers and duties of the deputy clerk shall be the same as those of the clerk.

(b) The clerk of the Court of Appeals, with the approval of the court, may also employ such stenographers, clerical assistants, and employees as may be necessary for the performance of the duties in the office of the clerk. Their salaries shall be paid by the clerk from the appropriations for the operation of the Court of Appeals.



§ 15-3-12. Books, supplies, and services

The Court of Appeals shall purchase such books, pamphlets, or other publications and such other supplies and services as the Judges thereof may deem necessary. The cost thereof shall be paid by the clerk out of the appropriations for the operation of the Court of Appeals.



§ 15-3-13. Voluntary preappeal settlement conference procedure

(a) The Court of Appeals of Georgia is authorized to establish by rule of court a voluntary preappeal settlement conference procedure. In furtherance of such a procedure, the court is authorized to provide by rule for the extension of time for the filing of the record, enumerations of error, briefs, or other matters for which time of filing is otherwise prescribed by statute.

(b) The Court of Appeals shall utilize Senior Appellate Court Justices and Judges and senior superior court judges as settlement conference judges.

(c) Settlement conference judges shall be entitled to receive the same travel, per diem, and pay allowances now or hereafter authorized to be paid to senior judges of the superior courts when called.

(d) Any rules or amendments thereto adopted pursuant to this Code section shall be submitted to the State Bar of Georgia, the Judiciary Committee of the House of Representatives, and the Judiciary Committee of the Senate at least 30 days before such rules or amendments shall become effective. The Court of Appeals shall receive and consider such comments as shall be made by such organization or committees.






Chapter 3A - Senior Appellate Court Justices and Judges

§ 15-3A-1. Definitions

As used in this chapter, the term:

(1) "Senior Appellate Court Judge" means a Judge, Presiding Judge, or Chief Judge of the Court of Appeals appointed to the office created by this chapter.

(2) "Senior Appellate Court Justice" means an Associate Justice, Presiding Justice, or Chief Justice of the Supreme Court appointed to the office created by this chapter.



§ 15-3A-2. Creation of offices; eligibility; application; appointment

There is created the office of Senior Appellate Court Justice and the office of Senior Appellate Court Judge. Any Justice of the Supreme Court or Judge of the Court of Appeals who retires pursuant to the provisions of laws of the state retirement system applicable to such Justice or Judge at the time of such Justice's or Judge's retirement may, at such Justice's or Judge's option, be eligible for appointment by the Governor to the office of Senior Appellate Court Justice or Judge. Any former member of the Supreme Court or Court of Appeals who is retired or who retires on or after March 26, 1987, pursuant to the laws of the retirement system applicable to such Justice or Judge at the time of such Justice's or Judge's retirement may, at such Justice's or Judge's option, become eligible for appointment to the office of Senior Appellate Court Justice or Judge upon written application being made to the Governor. All persons appointed to the office of Senior Appellate Court Justice or Judge shall hold such office for life, subject to the same laws, rules, and regulations for removal or discipline of sitting members of the Supreme Court and Court of Appeals. A Senior Appellate Court Justice or Judge, while holding that office, shall not be eligible for election or appointment to any other nonjudicial public office in this state, and such Senior Appellate Court Justice or Judge may not practice law during such Justice's or Judge's tenure as a Senior Appellate Court Justice or Judge. For purposes of this Code section, participation as an arbitrator shall not be deemed the practice of law.



§ 15-3A-3. Powers

A Senior Appellate Court Justice or Judge may exercise judicial power in the Supreme Court, Court of Appeals, superior court, and all other courts of this state upon the request and the consent of a majority of the judges of the requesting court.



§ 15-3A-4. Travel, per diem, and pay allowances

A Senior Appellate Court Justice or Judge while serving in any of the courts provided for in Code Section 15-3A-3 shall be entitled to receive the same travel, per diem, and pay allowances now or hereafter authorized to be paid to senior judges of the superior court when called. Such compensation, expenses, and mileage shall be paid from state funds appropriated or otherwise available for the operation for any of such courts, upon a certificate by the Senior Appellate Court Justice or Judge as to the number of days served or the expenses and mileage incurred. Such compensation shall not affect, diminish, or otherwise impair the payment or receipt of any retirement or pension benefits of such Senior Appellate Court Justice or Judge.



§ 15-3A-5. Basis for resignation

If a Senior Appellate Court Justice or Judge determines to seek nonjudicial elective public office, accepts appointment to a public office, practices law, or for any reason determines that senior status provided for in this chapter is no longer desirable, such Justice or Judge shall resign such Justice's or Judge's office and submit such Justice's or Judge's resignation to the Governor. Such resignation shall not affect or impair such Justice's or Judge's retirement pay and benefits.



§ 15-3A-6. Applicability

This chapter shall apply only to those retired or retiring members of the Supreme Court and Court of Appeals who expressly indicate in writing to the Governor that they desire appointment to the office of Senior Appellate Court Justice or Judge.






Chapter 4 - Reporter of the Supreme Court and Court of Appeals

§ 15-4-1. Term of office; oaths

The reporter of the Supreme Court and Court of Appeals holds his office for the same term and on the same conditions as the clerk of the Supreme Court and, before entering upon his duties, must take the same oaths.



§ 15-4-2. Duties

It is the reporter's duty:

(1) To attend all sessions of the Supreme Court and the Court of Appeals personally or by sending his assistant; and

(2) To publish the decisions of the Supreme Court and of the Court of Appeals in accordance with Article 2 of Chapter 18 of Title 50.



§ 15-4-3. Publication of synopsis in lieu of entire decision

The Justices or Judges may direct the reporter to omit the publication in full of such cases as, in their opinion, may be understood from the written synopsis of the points decided, made by them at the time of the decision, and the reporter shall publish only the synopsis in such cases.



§ 15-4-4. Assistant reporter

The reporter, with the consent of the court, under such rules as the court may adopt, may appoint an assistant reporter whose duties shall be the same as the reporter's.



§ 15-4-5. Compensation

The salaries of the reporter and the assistant reporter of the Supreme Court and Court of Appeals shall be payable in equal monthly installments, one-half from the appropriations for the operation of the Supreme Court and one-half from the appropriations for the operation of the Court of Appeals.



§ 15-4-6. Employment and salaries of staff

The Supreme Court and the Court of Appeals shall employ and fix the salaries of such stenographers, clerical assistants, and employees as are necessary for the performance of the duties in the offices of the reporter and assistant reporter of decisions of such courts. The salaries of such employees shall be paid by the clerks of the respective courts, one-half each by each court from the appropriations for the operation of the respective courts.






Chapter 5 - Administration of Courts of Record Generally

Article 1 - Judicial Administration

§ 15-5-1. Short title

This article shall be known and may be cited as "The Judicial Administration Act of 1976."



§ 15-5-2. Judicial administration districts

Ten judicial administration districts of more or less equal population in each district are created within this state. The boundaries of the ten judicial administration districts, to the extent possible, shall follow the boundaries existing on July 1, 1976, of the ten United States congressional districts, except that each judicial circuit existing on July 1, 1976, shall remain intact and shall not be placed in more than one judicial administration district. The Governor, after conferring with the superior court judges, shall establish by July 1, 1976, the original boundaries of each judicial administration district pursuant to this Code section. The ten administrative judges provided for in this article may provide for any necessary changes in the boundaries of such districts not inconsistent with this Code section.



§ 15-5-3. District councils created

A district council for each judicial administration district is created, composed of all judges of the superior courts within the district. The superior court judge in each district having seniority in number of years as a superior court judge shall serve as presiding officer of the district council. Each district council shall meet at least once a year and as often as required to discuss administrative problems peculiar to the district and otherwise to perform its duties. Each district council shall establish rules, by majority vote, which shall cover the right to call additional meetings and procedures for handling the administrative work of the council.



§ 15-5-4. Election of district administrative judge; term; removal

The judges of each district council shall elect a superior court judge or a senior judge of the superior court to serve for a two-year term as an "administrative judge" within the district. The district administrative judge shall serve until his successor is elected and qualified; provided, however, that the district administrative judge may be removed at any time by a two-thirds' vote of all judges comprising the district council. The duties of the administrative judge shall be additional duties which shall not be construed to diminish his other responsibilities.



§ 15-5-5. Duties of district administrative judge

The duties and authority of each district administrative judge shall be as follows:

(1) To request, collect, and receive information from the courts of record within his district pursuant to uniform rules promulgated by the ten administrative judges; and

(2) To authorize and assign any superior court judge within the district to sit on any type of case or to handle other administrative or judicial matters within the district; provided, however, that the assignment shall be made with the consent of the assigned judge and with the consent of the majority of the judges of the circuit to which the assignment is made and that the assignment shall be made subject to rules promulgated by the district council by a majority vote of the superior court judges within the district.



§ 15-5-6. Administrative assistant; duties; compensation

Each district administrative judge is authorized to hire a full-time assistant adequately trained in the duties of court administration. The assistant shall assist in the duties of the district administrative judge, provide general court administrative services to the district council, and otherwise perform such duties as may be assigned to him or her by the district administrative judge. Each assistant shall be an employee of the judicial branch of the state government and shall be in the unclassified service as defined by Code Section 45-20-2. The assistant shall be compensated in an amount and manner to be determined by uniform rules adopted by the ten administrative judges. Each assistant shall be compensated out of funds made available for such purposes within the judicial branch of the government. Additional funds shall be made available for needed clerical and other office operating costs of the assistant.






Article 2 - Judicial Council

§ 15-5-20. Judicial Council of Georgia; powers and duties; membership

(a) The Supreme Court shall create a Judicial Council of Georgia, which council shall have such powers, duties, and responsibilities as may be provided by law or as may be provided by rule of the Supreme Court.

(b) Members of the council and their terms shall be as provided by the Supreme Court. The members of the council shall receive no compensation for their services but shall be reimbursed for their actual expenses incurred in the performance of their duties as members of the council.



§ 15-5-21. Promulgation of rules for transcripts and court reporters' fees

(a) The Judicial Council shall promulgate rules and regulations which shall:

(1) Provide for and set the fees to be charged by all official court reporters in this state for attending court, taking stenographic notes, and recording the evidence;

(2) Provide for and set the fees to be charged by all official court reporters in this state for furnishing transcripts of the evidence and for other proceedings furnished by the official court reporters in all civil and criminal cases in this state;

(3) Provide for a minimum per diem fee for official court reporters, which fee may be supplemented by the various counties within the circuits to which the court reporters are assigned; and

(4) Provide for the form and style of the transcripts, which shall be uniform throughout the state.

(b) The Judicial Council shall amend its rules and regulations providing for and setting the fees to be charged by all official court reporters whenever the council shall deem it necessary and proper.

(c) This Code section shall not apply to those court reporters taking and furnishing transcripts of depositions or taking and furnishing transcripts of nonjudicial functions, nor to any independent contracts of any reporters.

(d) A rule or regulation promulgated by the Judicial Council pursuant to this Code section shall not become effective unless that council provides to the chairperson of the Judiciary Committee of the House of Representatives, the chairperson of the Judiciary, Non-civil Committee of the House of Representatives, the chairperson of the Judiciary Committee of the Senate, and the chairperson of the Special Judiciary Committee of the Senate, at least 30 days prior to the date that the council intends to adopt such rule or regulation, written notice which includes an exact copy of the proposed rule or regulation and the intended date of its adoption. After July 1, 1986, no rule or regulation adopted by the Judicial Council pursuant to this Code section shall be valid unless adopted in conformity with this subsection. A proceeding to contest any rule or regulation on the grounds of noncompliance with this subsection must be commenced within two years from the effective date of the rule or regulation.



§ 15-5-22. Administrative Office of the Courts

There is created the Administrative Office of the Courts, which shall serve as the staff for the Judicial Council.



§ 15-5-23. Director of Administrative Office of the Courts

The Judicial Council shall appoint a director of the Administrative Office of the Courts who shall serve at the pleasure of the Judicial Council. The director shall be the executive head of the Administrative Office of the Courts and shall perform such duties as provided in Code Section 15-5-24 or as may be delegated to him by the Judicial Council. The director shall devote his full time to his official duties. The director shall receive compensation and expenses as authorized by the Judicial Council. With the approval of the Judicial Council, the director shall appoint such assistants and clerical and secretarial employees as are necessary to enable him to perform his duties and shall fix their compensation.



§ 15-5-24. Duties of Administrative Office of the Courts

Under the supervision and direction of the Judicial Council, the Administrative Office of the Courts shall perform the following duties:

(1) Consult with and assist judges, administrators, clerks of court, and other officers and employees of the court pertaining to matters relating to court administration and provide such services as are requested;

(2) Examine the administrative and business methods and systems employed in the offices related to and serving the courts and make recommendations for necessary improvement;

(3) Compile statistical and financial data and other information on the judicial work of the courts and on the work of other offices related to and serving the courts, which data and information shall be provided by the courts;

(4) Analyze data relating to civil cases collected pursuant to subsection (b) of Code Section 9-11-3 and subsection (b) of Code Section 9-11-58 and provide such data, analysis, or both data and analysis to the courts and agencies of the judicial branch, agencies of the executive branch, and the General Assembly;

(5) Examine the state of the dockets and practices and procedures of the courts and make recommendations for the expedition of litigation;

(6) Act as fiscal officer and prepare and submit budget estimates of state appropriations necessary for the maintenance and operation of the judicial system;

(7) Formulate and submit recommendations for the improvement of the judicial system;

(8) Perform such additional duties as may be assigned by the Judicial Council; and

(9) Prepare and publish in print or electronically an annual report on the work of the courts and on the activities of the Administrative Office of the Courts.



§ 15-5-25. Effect of article on authority of courts

This article shall not be construed as limiting or affecting the authority of any court.



§ 15-5-26. Proposals for pilot programs involving nonuniform courts

(a) Any proposal for a pilot program of limited duration involving courts which are not uniform within their classes, as authorized by Article VI, Section I, Paragraph X of the Constitution, shall be submitted to the Judicial Council for review and evaluation before it is considered by the General Assembly.

(b) Such a proposal may be submitted by any of the following:

(1) The Governor;

(2) A member of the General Assembly;

(3) The chief judge of one of the courts affected by such proposal; or

(4) The governing authority of a county affected by such proposal.

(c) Such a proposal shall be submitted to the Judicial Council during the year preceding the year in which a bill establishing a pilot program is considered by the General Assembly.

(d) The Judicial Council shall adopt policies and procedures regarding the submission and evaluation of such proposals which shall set out, at a minimum, the form and contents of the submission, the recommended date for submission, and internal procedures for developing recommendations regarding proposals. The Judicial Council shall make copies of its policies and procedures regarding submissions available upon request to members of the General Assembly, members of the judiciary, county governing authorities, and the public.

(e) The Judicial Council shall submit to the General Assembly a report evaluating each such proposal submitted and recommending adoption, adoption after modification, or rejection of each such proposal by the General Assembly. The Judicial Council shall provide the report or reports to the members of the General Assembly no later than December 31 of the year prior to consideration of a bill establishing any pilot projects in the General Assembly.






Article 3 - Court Documents

§ 15-5-40. Letter-sized paper to be accepted

Any pleading or other document filed in any court of record may be prepared on letter-sized paper; and no clerk of any court of record shall refuse to accept for filing any pleading or other document for the reason that it is on letter-sized paper.






Article 4 - Court Cost Overpayments

§ 15-5-50. Minimum amount for refund

No court of record in this state shall be required to refund any overpayment of court costs in an amount not exceeding $5.00 or to collect any due court costs in an amount of less than $5.00 over the initial filing fee.






Article 5 - Council of Superior Court Judges

§ 15-5-60. Contract for administrative functions, services, and equipment

The Council of Superior Court Judges of Georgia shall be authorized to provide for or contract for administrative functions, services, and equipment necessary for the fulfillment of the responsibilities of the superior courts with funds appropriated or otherwise available for the operation of the superior courts of the state.






Article 6 - Georgia Courts Automation Commission

§ 15-5-80. Definitions

As used in this article, the term:

(1) "Commission" means the Georgia Courts Automation Commission.

(2) "Council" means the advisory council to the commission.



§ 15-5-80.1. Georgia Courts Automation Commission

(a) There shall be a Georgia Courts Automation Commission. The commission created in this article shall be a successor to the Georgia Courts Automation Commission created by 1990 Resolution Act No. 98; HR 849; Ga. L. 1990, p. 979.

(b) The commission shall consist of 11 members. One member shall be the Chief Justice of the Supreme Court of Georgia or his designee; and the remaining members shall be appointed by the Chief Justice as follows:

(1) One Judge of the Court of Appeals of Georgia;

(2) Three superior court judges;

(3) One superior court clerk;

(4) One state court judge;

(5) One juvenile court judge;

(6) One probate court judge;

(7) One magistrate court judge; and

(8) One municipal court judge.

All members of the commission shall serve at the pleasure of the Chief Justice.

(c) The Chief Justice shall appoint the chairman of the commission, and the commission shall elect a vice chairman who shall preside in the absence of the chairman. The commission may elect such other officers as it deems advisable and shall establish such quorum, attendance, and other rules as it deems necessary for the most efficient operation of the commission. The commission may meet at such times and places within the state as the commission deems necessary.

(d) All members of the commission shall serve without compensation but may be reimbursed for travel and other expenses in carrying out their official duties in the same manner as other state officials and employees. Members of the commission who are state officials or employees shall be reimbursed for such expenses from funds of their respective state departments and agencies. All members of the commission who are not state officials or employees shall be reimbursed for such expenses from funds appropriated or otherwise available to the judicial branch of state government.



§ 15-5-81. Advisory council to commission

(a) There shall be an advisory council to the Georgia Courts Automation Commission. The advisory council shall consist of the director of the Georgia Bureau of Investigation or the director's designee, the commissioner of corrections or the commissioner's designee, the commissioner of community supervision or the commissioner's designee, the commissioner of public safety or the commissioner's designee, the chairperson of the State Board of Pardons and Paroles or the chairperson's designee, the director of the Administrative Office of the Courts or the director's designee, the director of the Criminal Justice Coordinating Council or the director's designee, the director of the Governor's Office for Children and Families or the director's designee, and the executive director of the Georgia Technology Authority or the executive director's designee.

(b) The members of the advisory council shall be notified of and entitled to attend all meetings of the commission and shall be afforded an opportunity to review and comment on all proposed official actions of the commission other than actions relating solely to the internal organization and internal affairs of the commission.

(c) All members of the advisory council shall serve without compensation but may be reimbursed for travel and other expenses in carrying out their official duties in the same manner as other state officials and employees. Members of the advisory council who are state officials or employees shall be reimbursed for such expenses from funds of their respective state departments and agencies. All members of the advisory council who are not state officials or employees shall be reimbursed for such expenses from funds appropriated or otherwise available to the judicial branch of state government.



§ 15-5-82. Authority of commission; appointment of committees

(a) The commission shall be authorized to:

(1) Define, implement, and administer a state-wide courts automation system including data collection, networking, data storage, retrieval, processing, and distribution;

(2) Coordinate and cooperate with the state's chief information officer with regard to planning, implementation, and administration of a state-wide courts automation system to take advantage of existing state resources where possible;

(3) Receive electronic data from the civil case filing and disposition forms that are required to be filed in civil cases pursuant to subsection (b) of Code Section 9-11-3 and subsection (b) of Code Section 9-11-58 and that are transmitted to the commission by the Georgia Superior Court Clerks' Cooperative Authority in a format and media agreed to by the commission and the authority;

(4) Compile the civil filings and dispositions data, and provide such data to the Administrative Office of the Courts;

(5) Participate in agreements, contracts, and networks necessary or convenient for the performance of the duties specified in this paragraph and paragraphs (2), (3), and (4) of this subsection and for the release of the information from civil case filing and disposition forms;

(6) Administer federal, state, local, and other public or private funds made available to it for implementation of the courts automation system;

(7) Coordinate state-wide strategies and plans for incorporating county and local governments into the courts automation system, including review of requirements of the several state agencies for documents, reports, and forms and the consolidation, elimination, or conversion of such documents, reports, and forms to formats compatible with electronic transmittal media;

(8) Establish policies and procedures, rules and regulations, and technical and performance standards for county and local government access to the courts automation system network; and

(9) Offer advisory services to county and local governments to assist in guiding their efforts toward automating their court procedures and operations.

(b) The chairperson of the commission may designate and appoint committees to perform such functions as he or she may determine to be necessary. The commission may, either by itself or through such committees, hold hearings, conduct investigations, and take any other action necessary or desirable to implement the courts automation system in a deliberate, effective, and timely manner. The commission shall make an annual report of its progress to the Chief Justice, the Governor, the President of the Senate, and the Speaker of the House of Representatives.

(c) The commission may use the funds available to it for providing to the judicial branch, officials, authorities, agencies, or instrumentalities of this state or a political subdivision of this state access to data bases which are beneficial to the operation of the courts and are accessible through the commission or through the Georgia Technology Authority, provided that access to any such data base shall be conditioned upon the consent of the department, agency, or other entity having the right to grant such access. The commission may also expend funds as necessary for appropriate access to such data bases by the courts.

(d) Nothing in this article shall be so construed as to require any office of a court to accept additional workload generated by establishment of an electronic transfer of information capability from any other office of the county or local government, including court offices. Each such office shall continue to have sole responsibility for transmitting information required of it, either manually or electronically.



§ 15-5-83. Commission assigned to Supreme Court; authority to receive and expend appropriations

(a) The commission shall be assigned for administrative purposes to the Supreme Court, in the same manner as executive branch agencies are assigned to executive branch departments under Code Section 50-4-3.

(b) The commission is authorized to receive and expend such appropriations as may be expressly provided by the General Assembly together with such federal funds and other funds as may be made available from public or private sources.






Article 7 - Georgia Council of Court Administrators

§ 15-5-100. Creation of Georgia Council of Court Administrators

(a) As used in this Code section, the term "council" means the Georgia Council of Court Administrators.

(b) There is created the Georgia Council of Court Administrators. The council shall be composed of the full-time court administrators and managers of all courts within this state. The council is authorized to organize itself and to develop a constitution and bylaws. The council is authorized to elect such officers, including an executive committee, as it shall deem advisable to carry out its duties and responsibilities. The council is authorized to appoint advisory committees and establish the membership and duties thereof. In addition to the full-time members of the council, the council is authorized to provide for special classes of nonvoting memberships for honorary members, students and teachers of court administration, and those persons who have retired from positions involving the administration and management of courts.

(c) It shall be the purpose of the council to effectuate the responsibilities conferred upon it by law, to further the improvement of the courts and the administration of justice, to assist the court administrators and managers throughout the state in the execution of their duties, and to promote and assist in the training of court administrators, managers, and support personnel.

(d) Expenses of the administration of the council shall be paid from state funds appropriated for that purpose, from federal funds available to the council for that purpose, or from other appropriate sources.

(e) The council shall be a legal entity and an agency of the State of Georgia; shall have perpetual existence; may contract; may own property; may accept funds, grants, and gifts from any public or private source for use in defraying the expenses of the council; may adopt and use an official seal; may establish a principal office; may employ such administrative or clerical personnel as may be necessary and appropriate to fulfill its necessary duties; and shall have other powers, privileges, and duties as may be reasonable and necessary for the proper fulfillment of its purposes and duties.









Chapter 6 - Superior Courts

Article 1 - General Provisions

§ 15-6-1. Composition of judicial circuits

The entire state is divided into judicial circuits, in reference to the jurisdiction and sessions of the superior courts, as follows:

(1) Alapaha Judicial Circuit, composed of the Counties of Atkinson, Berrien, Clinch, Cook, and Lanier;

(2) Alcovy Judicial Circuit, composed of the Counties of Newton and Walton;

(2.1) Appalachian Judicial Circuit, composed of the Counties of Fannin, Gilmer, and Pickens;

(3) Atlanta Judicial Circuit, composed of the County of Fulton;

(4) Atlantic Judicial Circuit, composed of the Counties of Bryan, Liberty, McIntosh, Tattnall, Evans, and Long;

(5) Augusta Judicial Circuit, composed of the Counties of Burke, Columbia, and Richmond;

(5.1) Bell-Forsyth Judicial Circuit, composed of the County of Forsyth;

(6) Blue Ridge Judicial Circuit, composed of the County of Cherokee;

(7) Brunswick Judicial Circuit, composed of the Counties of Appling, Camden, Glynn, Wayne, and Jeff Davis;

(8) Chattahoochee Judicial Circuit, composed of the Counties of Chattahoochee, Harris, Marion, Muscogee, Talbot, and Taylor;

(9) Cherokee Judicial Circuit, composed of the Counties of Bartow and Gordon;

(10) Clayton Judicial Circuit, composed of the County of Clayton;

(11) Cobb Judicial Circuit, composed of the County of Cobb;

(12) Conasauga Judicial Circuit, composed of the Counties of Murray and Whitfield;

(13) Cordele Judicial Circuit, composed of the Counties of Dooly, Wilcox, Crisp, and Ben Hill;

(14) Coweta Judicial Circuit, composed of the Counties of Carroll, Coweta, Heard, Meriwether, and Troup;

(15) Dougherty Judicial Circuit, composed of the County of Dougherty;

(15.1) Douglas Judicial Circuit, composed of the County of Douglas;

(16) Dublin Judicial Circuit, composed of the Counties of Laurens, Johnson, Twiggs, and Treutlen;

(17) Eastern Judicial Circuit, composed of the County of Chatham;

(17.1) Enotah Judicial Circuit, composed of the Counties of Towns, Union, Lumpkin, and White;

(18) Flint Judicial Circuit, composed of the County of Henry;

(19) Griffin Judicial Circuit, composed of the Counties of Spalding, Pike, Upson, and Fayette;

(20) Gwinnett Judicial Circuit, composed of the County of Gwinnett;

(21) Houston Judicial Circuit, composed of the County of Houston;

(22) Lookout Mountain Judicial Circuit, composed of the Counties of Catoosa, Dade, Chattooga, and Walker;

(23) Macon Judicial Circuit, composed of the Counties of Bibb, Crawford, and Peach;

(24) Middle Judicial Circuit, composed of the Counties of Emanuel, Jefferson, Washington, Toombs, and Candler;

(25) Mountain Judicial Circuit, composed of the Counties of Habersham, Rabun, and Stephens;

(26) Northeastern Judicial Circuit, composed of the Counties of Hall and Dawson;

(27) Northern Judicial Circuit, composed of the Counties of Elbert, Hart, Madison, Oglethorpe, and Franklin;

(28) Ocmulgee Judicial Circuit, composed of the Counties of Baldwin, Greene, Jasper, Jones, Morgan, Putnam, Wilkinson, and Hancock;

(29) Oconee Judicial Circuit, composed of the Counties of Dodge, Montgomery, Pulaski, Telfair, Bleckley, and Wheeler;

(30) Ogeechee Judicial Circuit, composed of the Counties of Bulloch, Effingham, Jenkins, and Screven;

(31) Pataula Judicial Circuit, composed of the Counties of Clay, Early, Miller, Quitman, Randolph, Terrell, and Seminole;

(31.1) Paulding Judicial Circuit, composed of the County of Paulding;

(32) Piedmont Judicial Circuit, composed of the Counties of Barrow, Jackson, and Banks;

(32.1) Rockdale Judicial Circuit, composed of the County of Rockdale;

(33) Rome Judicial Circuit, composed of the County of Floyd;

(34) South Georgia Judicial Circuit, composed of the Counties of Baker, Calhoun, Decatur, Grady, and Mitchell;

(35) Southern Judicial Circuit, composed of the Counties of Brooks, Colquitt, Echols, Lowndes, and Thomas;

(36) Southwestern Judicial Circuit, composed of the Counties of Lee, Macon, Schley, Stewart, Sumter, and Webster;

(37) Stone Mountain Judicial Circuit, composed of the County of DeKalb. The judges of the Stone Mountain Judicial Circuit, when the business of the circuit does not require their attention, may aid in the disposition of the business of the Atlanta Judicial Circuit;

(38) Tallapoosa Judicial Circuit, composed of the Counties of Haralson and Polk;

(39) Tifton Judicial Circuit, composed of the Counties of Tift, Irwin, Worth, and Turner;

(40) Toombs Judicial Circuit, composed of the Counties of Glascock, Lincoln, McDuffie, Taliaferro, Warren, and Wilkes;

(40.1) Towaliga Judicial Circuit, composed of the Counties of Butts, Monroe, and Lamar;

(41) Waycross Judicial Circuit, composed of the Counties of Pierce, Coffee, Charlton, Ware, Bacon, and Brantley; and

(42) Western Judicial Circuit, composed of the Counties of Clarke and Oconee.



§ 15-6-2. Number of judges

The number of judges for each of the superior courts for each of the judicial circuits shall be as follows:

(1) Alapaha Circuit.....................................................2

(2) Alcovy Circuit......................................................5

(2.1) Appalachian Circuit...............................................3

(3) Atlanta Circuit....................................................20

(4) Atlantic Circuit....................................................4

(5) Augusta Circuit.....................................................8

(5.1) Bell-Forsyth Circuit..............................................3

(6) Blue Ridge Circuit..................................................3

(7) Brunswick Circuit...................................................5

(8) Chattahoochee Circuit...............................................7

(9) Cherokee Circuit....................................................4

(10) Clayton Circuit....................................................5

(11) Cobb Circuit......................................................10

(12) Conasauga Circuit..................................................4

(13) Cordele Circuit....................................................3

(14) Coweta Circuit.....................................................7

(15) Dougherty Circuit..................................................3

(15.1) Douglas Circuit.................................................3

(16) Dublin Circuit.....................................................3

(17) Eastern Circuit....................................................6

(17.1) Enotah Circuit...................................................3

(18) Flint Circuit......................................................3

(19) Griffin Circuit....................................................4

(20) Gwinnett Circuit..................................................10

(21) Houston Circuit....................................................3

(22) Lookout Mountain Circuit...........................................4

(23) Macon Circuit......................................................5

(24) Middle Circuit.....................................................2

(25) Mountain Circuit...................................................2

(26) Northeastern Circuit...............................................4

(27) Northern Circuit...................................................3

(28) Ocmulgee Circuit...................................................5

(29) Oconee Circuit.....................................................3

(30) Ogeechee Circuit...................................................3

(31) Pataula Circuit....................................................2

(31.1) Paulding Circuit.................................................3

(32) Piedmont Circuit...................................................4

(32.1) Rockdale Circuit.................................................2

(33) Rome Circuit.......................................................4

(34) South Georgia Circuit..............................................2

(35) Southern Circuit...................................................5

(36) Southwestern Circuit...............................................3

(37) Stone Mountain Circuit............................................10

(38) Tallapoosa Circuit.................................................2

(39) Tifton Circuit.....................................................2

(40) Toombs Circuit.....................................................2

(40.1) Towaliga Circuit.................................................2

(41) Waycross Circuit...................................................4

(42) Western Circuit....................................................4



§ 15-6-3. Terms of court

The terms of court for the superior courts for each of the judicial circuits shall commence as follows:

(1) Alapaha Circuit

(A) Atkinson County -- First Monday in April and October.

(B) Berrien County -- First Monday in February and August.

(C) Clinch County -- Third Monday in March and September.

(D) Cook County -- Second Monday in January and July.

(E) Lanier County -- Fourth Monday in April and October;

provided, however, that if any term of court in the Alapaha Circuit begins on an official state holiday, the term of court shall commence on the following Tuesday; and if any other day within the term of court shall be an official state holiday, the court shall be closed for that holiday.

(2) Alcovy Circuit

(A) Newton County -- Second and third Mondays in January, April, July, and October.

(B) Walton County -- First and second Mondays in February, May, August, and November.

(2.1) Appalachian Circuit

(A) Fannin County -- Second Monday in May and second Monday in November.

(B) Gilmer County -- Second Monday in April and second Monday in October.

(C) Pickens County -- Second Monday in March and second Monday in September.

(3) Atlanta Circuit

Fulton County -- First Monday in January, March, May, July, September, and November.

(4) Atlantic Circuit

(A) Bryan County -- Third Monday in March and first Monday in November.

(B) Evans County -- First Monday in February and first Monday in August.

(C) Liberty County -- Second Monday in February and September.

(D) Long County -- First Monday in March and third Monday in August.

(E) McIntosh County -- Third Monday in May and first Monday in December.

(F) Tattnall County -- Third Monday in April and October.

(5) Augusta Circuit

(A) Burke County -- Fourth Monday in April and October.

(B) Columbia County -- Fourth Monday in March and September.

(C) Richmond County -- Third Monday in January, March, May, July, September, and November.

(5.1) Bell-Forsyth Circuit

Forsyth County -- Second Monday in March, July, and November.

(6) Blue Ridge Circuit

Cherokee County -- Second Monday in January, May, and September.

(7) Brunswick Circuit

(A) Appling County -- Second and third Mondays in February and third and fourth Mondays in October.

(B) Camden County -- First Monday in April and November.

(C) Glynn County -- Second Monday in March and September.

(D) Jeff Davis County -- First and second Mondays in March; fourth Monday in September; and first Monday in October.

(E) Wayne County -- Third and fourth Mondays in April and November.

(8) Chattahoochee Circuit

(A) Chattahoochee County -- Fourth Monday in March and September.

(B) Harris County -- Second Monday in January, May, and September.

(C) Marion County -- Fourth Monday in April and October.

(D) Muscogee County -- First Monday in February, April, June, August, October, and December.

(E) Talbot County -- Second Monday in March and November and third Monday in August.

(F) Taylor County -- Second Monday in February, June, and October.

(9) Cherokee Circuit

(A) Bartow County -- First Monday in February, May, August, and November.

(B) Gordon County -- First Monday in March, December, and June; and second Monday in September.

(10) Clayton Circuit

Clayton County -- First Monday in February, May, August, and November.

(11) Cobb Circuit

Cobb County -- Second Monday in January, March, May, July, September, and November.

(12) Conasauga Circuit

(A) Murray County -- Second Monday in February and August.

(B) Whitfield County -- Second Monday in January and July.

(13) Cordele Circuit

(A) Ben Hill County -- Second and third Mondays in January; first, second, and third Mondays in April; third and fourth Mondays in June; and third and fourth Mondays in September and Monday following.

(B) Crisp County -- Third and fourth Mondays in February and Monday following; third and fourth Mondays in May; first, second, and third Mondays in August; and second and third Mondays in November.

(C) Dooly County -- First and second Mondays in February; fourth Monday in April and Monday following; third and fourth Mondays in July; and third and fourth Mondays in October.

(D) Wilcox County -- Second and third Mondays in March; fourth Monday in August and Monday following; and first and second Mondays in December.

(14) Coweta Circuit

(A) Carroll County -- Second Monday in January and first Monday in April and third Monday in June and first Monday in October.

(B) Coweta County -- First Monday in March and first Tuesday in September.

(C) Heard County -- Third Monday in March and September.

(D) Meriwether County -- Third Monday in February, May, August, and November.

(E) Troup County -- First Monday in February, May, August, and November.

(15) Dougherty Circuit

Dougherty County -- Second Monday in January, March, May, July, September, and November.

(15.1) Douglas Circuit

Douglas County -- Second Monday in April and October.

(16) Dublin Circuit

(A) Johnson County -- Third Monday in March, June, September, and December.

(B) Laurens County -- Fourth Monday in January, April, July, and October.

(C) Treutlen County -- Third Monday in February and August.

(D) Twiggs County -- Second Monday in January, April, July, and October.

(17) Eastern Circuit

Chatham County -- First Monday in March, June, September, and December.

(17.1) Enotah Circuit

(A) Towns County -- January 1 and July 1.

(B) Union County -- January 1 and July 1.

(C) Lumpkin County -- Fourth Monday in February and August.

(D) White County -- First Monday in April and October.

(18) Flint Circuit

Henry County -- Fourth Monday in January, April, and October and second Monday in July.

(19) Griffin Circuit

(A) Fayette County -- Second Monday in March and second Monday in September.

(B) Pike County -- Second Monday in March and second Monday in September.

(C) Spalding County -- Second Monday in March and second Monday in September.

(D) Upson County -- Second Monday in March and second Monday in September.

(20) Gwinnett Circuit

Gwinnett County -- First Monday in March, June, and December and second Monday in September.

(21) Houston Circuit

Houston County -- First Monday in January, April, July, and October.

(22) Lookout Mountain Circuit

(A) Catoosa County -- First Monday in March and second Monday in September.

(B) Chattooga County -- First Monday in February and August.

(C) Dade County -- First Monday in April and second Monday in October.

(D) Walker County -- First Monday in May and November.

(23) Macon Circuit

(A) Bibb County -- First Monday in February, April, June, August, October, and December.

(B) Crawford County -- Third and fourth Mondays in March and October.

(C) Peach County -- First and second Mondays in March and August and third and fourth Mondays in November.

(24) Middle Circuit

(A) Candler County -- First and second Mondays in February and August.

(B) Emanuel County -- Second Monday in January, April, July, and October.

(C) Jefferson County -- Second Monday in May and November.

(D) Toombs County -- Fourth Monday in February, May, August, and November.

(E) Washington County -- First Monday in March, June, September, and December.

(25) Mountain Circuit

(A) Habersham County -- January 1 and July 1.

(B) Rabun County -- January 1 and July 1.

(C) Stephens County -- January 1 and July 1.

(26) Northeastern Circuit

(A) Dawson County -- First Monday in March and second Monday in September.

(B) Hall County -- First Monday in May and November and second Monday in January and July.

(27) Northern Circuit

(A) Elbert County -- Third Monday in January and fourth Monday in July.

(B) Franklin County -- Third Monday in March and September.

(C) Hart County -- Third Monday in February and August.

(D) Madison County -- Third Monday in April and October.

(E) Oglethorpe County -- Third Monday in May and November.

(28) Ocmulgee Circuit

(A) Baldwin County -- Second Monday in January, April, July, and October.

(B) Greene County -- Fourth Monday in January, April, August, and November.

(C) Hancock County -- Fourth Monday in March and September.

(D) Jasper County -- Second Monday in February, May, August, and November.

(E) Jones County -- First Monday in February and August and third Monday in April and October.

(F) Morgan County -- First Monday in March, June, September, and December.

(G) Putnam County -- Third Monday in March, June, September, and December.

(H) Wilkinson County -- Fourth Monday in February, first Monday in April and October, and third Monday in August.

(29) Oconee Circuit

(A) Bleckley County -- Second Monday in March and July and fourth Monday in October, and there shall be a grand jury for each term.

(B) Dodge County -- Third Monday in February, first Monday in June, and last Monday in September, and there shall be a grand jury for each term.

(C) Montgomery County -- First Monday in February and second Monday in August, and there shall be a grand jury for each term.

(D) Pulaski County -- Second Monday in April and September and first Monday in December, and there shall be a grand jury for each term.

(E) Telfair County -- Third Monday in March and August and first Monday in November, and there shall be a grand jury for each term.

(F) Wheeler County -- Last Monday in January and first Monday in August, and there shall be a grand jury for each term.

(30) Ogeechee Circuit

(A) Bulloch County -- First Monday in February, May, August, and November.

(B) Effingham County -- First Monday in June and December.

(C) Jenkins County -- First Monday in March and September.

(D) Screven County -- Second Monday in January and first Monday in April, July, and October.

(31) Pataula Circuit

(A) Clay County -- Second Monday in March and September.

(B) Early County -- Second Monday in January and July.

(C) Miller County -- Third Monday in February and August.

(D) Quitman County -- Fourth Monday in March and September.

(E) Randolph County -- Second Monday in May and November.

(F) Seminole County -- Third Monday in April and October.

(G) Terrell County -- First Monday in June and December.

(31.1) Paulding Circuit

Paulding County -- Second Monday in January and July.

(32) Piedmont Circuit

(A) Banks County -- First Monday in February and August; and there shall be a grand jury for each term, but the grand jury shall not be required to be impaneled in the first day of each term.

(B) Barrow County -- First Monday in February and August; and there shall be a grand jury for each term, but the grand jury shall not be required to be impaneled in the first day of each term.

(C) Jackson County -- First Monday in February and August; and there shall be a grand jury for each term, but the grand jury shall not be required to be impaneled in the first day of each term.

(32.1) Rockdale Circuit

Rockdale County -- First Monday in January, April, July, and October.

(33) Rome Circuit

Floyd County -- Second Monday in January, March, July, and September and first Monday in May and November.

(34) South Georgia Circuit

(A) Baker County -- Third Monday in January and July.

(B) Calhoun County -- Last Monday in May and November.

(C) Decatur County -- First Monday in May and November.

(D) Grady County -- Third Monday in March and September.

(E) Mitchell County -- Third Monday in April and October.

(35) Southern Circuit

(A) Brooks County -- First Monday in April and October.

(B) Colquitt County -- First Monday in February and August.

(C) Echols County -- First Monday in February and August.

(D) Lowndes County -- First Monday in March and first Tuesday immediately following first Monday in September.

(E) Thomas County -- First Monday in April and October.

(36) Southwestern Circuit

(A) Lee County -- Fourth Monday in April and October.

(B) Macon County -- Second Monday in May and November.

(C) Schley County -- Second Monday in February and August.

(D) Stewart County -- Third Monday in March and September.

(E) Sumter County -- Fourth Monday in February, May, and August and the Monday following the fourth Thursday in November.

(F) Webster County -- Second Monday in January and July.

(37) Stone Mountain Circuit

DeKalb County -- First Monday in January, March, May, July, September, and November.

(38) Tallapoosa Circuit

(A) Haralson County -- Third Monday in January and August.

(B) Polk County -- Third Monday in March and July;

provided, however, that in the Tallapoosa Circuit, if the Monday set for the term of court to begin is a legal holiday, the term of court shall commence on the Tuesday next following that Monday.

(39) Tifton Circuit

(A) Irwin County -- Second Monday in February and second Monday in August.

(B) Tift County -- Second Monday in March and second Monday in September.

(C) Turner County -- Second Monday in April and second Monday in October.

(D) Worth County -- Second Monday in January and second Monday in July.

(40) Toombs Circuit

(A) Glascock County -- Third Monday in February, May, August, and November.

(B) Lincoln County -- Fourth Monday in January, third Monday in April, fourth Monday in July, and third Monday in October.

(C) McDuffie County -- Second Monday in March, June, September, and December.

(D) Taliaferro County -- Fourth Monday in February, May, August, and November.

(E) Warren County -- Third Monday in January and first Monday in April, July, and October.

(F) Wilkes County -- First Monday in February, May, August, and November.

(40.1) Towaliga Circuit

(A) Butts County -- Second Monday in January, April, July, and October.

(B) Lamar County -- Second Monday in March, June, September, and December.

(C) Monroe County -- Second Monday in February, May, August, and November.

(41) Waycross Circuit

(A) Bacon County -- Third Monday in April and second Monday in October.

(B) Brantley County -- Fourth Monday in January and second Monday in September.

(C) Charlton County -- Fourth Monday in February and September.

(D) Coffee County -- Third Monday in March and October.

(E) Pierce County -- First Monday in May and first Monday in December.

(F) Ware County -- First Monday in April and second Monday in November;

provided, however, that if any term of court in the Waycross Circuit begins on an official state holiday, the term of court shall commence on the following Tuesday; and if any other day within the term of court shall be an official state holiday, the court shall be closed for that holiday.

(42) Western Circuit

(A) Clarke County -- Second Monday in January, April, July, and October.

(B) Oconee County -- Second Monday in March and September.



§ 15-6-4. Qualifications of judges

No person shall be judge of the superior courts unless, at the time of his election, he has attained the age of 30 years, has been a citizen of the state for three years, has practiced law for seven years, and has been duly reinstated to the practice of law in the event of his disbarment therefrom.



§ 15-6-4.1. Election of judges

Each judge of the superior courts shall be elected by the electors of the judicial circuit in which the judge is to serve.



§ 15-6-5. Restrictions on practice of law

Following their election, the judges of the superior courts are prohibited from practicing law in any of the courts of this state, provided that they may practice until their qualification in any case in which they may have been actually employed before their election. They are also prohibited from practicing as attorneys, proctors, or solicitors in any district or circuit courts of the United States after their election or while in commission.



§ 15-6-6. Oath of judges

Before entering on the duties of their office, superior court judges must take the oath required of all civil officers and in addition they must take the following oath:

"I swear that I will administer justice without respect to person and do equal rights to the poor and the rich and that I will faithfully and impartially discharge and perform all the duties incumbent on me as judge of the superior courts of this state, according to the best of my ability and understanding, and agreeably to the laws and Constitution of this state and the Constitution of the United States. So help me God."



§ 15-6-7. Effect of attachment of county to different judicial circuit

A person who has been elected a judge of the superior courts of any circuit cannot be deprived of his office by attachment of the county in which he resides to a different judicial circuit; such person may continue to discharge the duties of his office as though he resided in the circuit.



§ 15-6-8. Jurisdiction and powers of superior courts

The superior courts have authority:

(1) To exercise original, exclusive, or concurrent jurisdiction, as the case may be, of all causes, both civil and criminal, granted to them by the Constitution and laws;

(2) To exercise the powers of a court of equity;

(3) To exercise appellate jurisdiction from judgments of the probate or magistrate courts as provided by law;

(4) To exercise a general supervision over all inferior tribunals and to review and correct, in the manner prescribed by law, the judgments of:

(A) Magistrates;

(B) Municipal courts or councils;

(C) Any inferior judicature;

(D) Any person exercising judicial powers; and

(E) Judges of the probate courts, except in cases touching the probate of wills and the granting of letters of administration, in which a jury must be impaneled;

(5) To punish contempt by fines not exceeding $1,000.00, by imprisonment not exceeding 20 days, or both; and

(6) To exercise such other powers, not contrary to the Constitution, as are or may be given to such courts by law.



§ 15-6-9. Authority of judges generally

The judges of the superior courts have authority:

(1) To grant for their respective circuits writs of certiorari, supersedeas, quo warranto, mandamus, habeas corpus, and bail in actions ex delicto;

(2) To entertain bills quia timet;

(3) To grant writs of injunction, prohibition, and ne exeat;

(4) To grant all other writs, original or remedial, either legal or equitable, which may be necessary to the exercise of their jurisdiction and which are not expressly prohibited;

(5) To hear and determine questions arising upon:

(A) Writs of habeas corpus or bail, when properly brought before them;

(B) All motions to grant, revive, or dissolve injunctions; and

(C) The giving of new security or the lessening of the amount of bail;

(6) To perform any and all other acts required of them at chambers;

(7) To hear and determine all motions to dismiss petitions for equitable relief, and all motions to revoke or change orders appointing receivers, after ten days' written notice has been given to the opposite party or his attorney by either party by service with a copy of such motion to dismiss or to revoke or change such order; and

(8) To administer oaths and to exercise all other powers necessarily appertaining to their jurisdiction or which may be granted them by law.



§ 15-6-10. Discharge of duties

Each of the judges of the superior courts shall discharge all the duties required of him by the Constitution and laws for the circuit for which he was elected or appointed and may also hold court and exercise other judicial functions for other circuits when permitted by law.



§ 15-6-11. Electronic filings and payments

By court rule or standing order, any superior court may provide for the filing of pleadings and any other documents and for the acceptance of payments and remittances by electronic means. Nothing in this Code section shall be construed to prevent a clerk's acceptance of payments and remittances by electronic means under the clerk's own authority.



§ 15-6-11.1. Superior court judges performing ordered military duty

(a) Any judge of superior court who is performing ordered military duty, as defined in Code Section 38-2-279, shall be eligible for reelection in any primary or general election which may be held to elect a successor for the next term of office and may qualify in absentia as a candidate for reelection to such office. The performance of ordered military duty shall not create a vacancy in such office during the term for which such judge was elected.

(b) Where the giving of written notice of candidacy is required, any judge of superior court who is performing ordered military duty may deliver such notice by mail, agent, or messenger to the proper elections official. Any other act required by law of a candidate for public office may, during the time such official is on ordered military duty, be performed by an agent designated in writing by the absent public official.



§ 15-6-12. Judges' jurisdiction coextensive with limits of state; authority when serving in other circuits

(a) The jurisdiction of the judges of the superior courts is coextensive with the limits of this state; they may act in circuits other than their own when authorized by law, but they are not compelled to alternate unless required by law.

(b) The authority granted in subsection (a) of this Code section to each judge in his own circuit may be exercised by any judge of another circuit whenever the resident judge is absent from the circuit so that the business thereof cannot be done as speedily as necessary, or is indisposed, or is interested in a case, or is laboring under any disqualification or inability to serve, or in case the circuit is, from any cause, without a judge. The grounds for the exercise of such authority should be shown.



§ 15-6-13. Disqualified judge to procure replacement; failure as ground of impeachment

(a) When from any cause a judge of the superior court is disqualified from presiding in a matter, he shall procure the services of another superior court judge to try the matter, even if he has to call for a special term of court for that purpose.

(b) Failure of a judge to comply with subsection (a) of this Code section within a reasonable time, when it is in his power to do so, is a ground of impeachment.



§ 15-6-14. Selection of replacement judge when disqualified judge fails to act

(a) When from any cause the judge of the superior court or any city court is disqualified from presiding in any civil case and has failed to procure the services of a judge to try the case, then the parties litigant, by consent, may select any attorney of this state to preside in the case; the attorney so selected, when the consent is entered on the minutes, shall exercise all the functions of a judge in that case. Any senior judge of the superior courts may likewise be selected.

(b) In all cases mentioned in subsection (a) of this Code section, when the case or cases are reached in their order on the docket without an agreement by the parties as to the selection of an attorney to preside as judge, it shall be the duty of the clerk of the superior court or in his absence, the deputy clerk to select some competent attorney practicing in that court, who shall likewise have authority and preside in the case as aforesaid. Any senior judge of the superior courts may likewise be selected.



§ 15-6-15. Assignment by Governor of alternate for disabled judge; duty of judge assigned

(a) Whenever it is satisfactorily made to appear to the Governor that any regular term of the superior court, as fixed by law, in any county, will not be held or continued in session because of the bodily or mental sickness or other disability of the judge of the superior court of the circuit in which such county is located and when it is likewise made to appear that any special term of the superior court, in any county, for like causes, will not be held or continued in session, it shall be the duty of the Governor to name and assign another superior court judge to proceed to the county and to hold the regular or special term of the court. However, no judge shall be named or assigned to hold such court when the time fixed for holding the same conflicts with the time fixed by law for the holding of any regular or special term already called by him in his circuit.

(b) It shall be the duty of any judge of the superior courts, when named and assigned by the Governor as provided in subsection (a) of this Code section, to proceed to the county where the court in question is to be held and to open and hold the same in the manner prescribed by law or by the order of the presiding judge of that circuit in the calling of a special term.



§ 15-6-16. No authority when absent from state

No judge of the superior courts shall have authority to perform any judicial act required of him by law when he is beyond the jurisdiction of this state.



§ 15-6-17. Time and place of holding court generally; habeas corpus and other nonjury proceedings; satellite courthouses

(a) One or more of the judges of the superior courts must hold the superior court of each circuit at the county site and courthouse, if any, of each county in the respective judicial circuit or at some other place at the county site designated by law not less than twice each year, at such times as are prescribed by the General Assembly; provided, however, that, in any county in which a state correctional institution, county correctional institution, or jail is located, one or more judges of the superior court of such county shall be authorized to conduct habeas corpus and other nonjury proceedings pursuant to Article 2 of Chapter 14 of Title 9 involving inmates of such state correctional institution, county correctional institution, or jail in a suitable room at the institution. Nothing in this subsection shall be construed or interpreted to require any judge to conduct habeas corpus and other nonjury proceedings pursuant to Article 2 of Chapter 14 of Title 9 involving inmates of such state correctional institution, county correctional institution, or jail nor to establish any right of any inmate of any such correctional institution to have any habeas corpus and other nonjury proceedings pursuant to Article 2 of Chapter 14 of Title 9 involving inmates of such correctional institutions.

(b) Notwithstanding any other provision of law to the contrary, in a county where the county site is located in an unincorporated area of the county, the county governing authority may construct one or more permanent satellite courthouses within the county and designate each such structure as a courthouse annex or otherwise establish each such structure as an additional courthouse to the courthouse located at the county site. The judges of the superior court in such county may hold sessions of superior court and conduct all other superior court business at the additional courthouse locations or at the courthouse at the county site. One or more of the judges of the superior court must hold a session of superior court at the county site not less than twice each year. All actions taken by a superior court judge at any additional courthouse in accordance with this subsection shall be fully valid and binding as though taken and performed at the county site.



§ 15-6-18. Alternative locations

(a) If for any cause it shall or may be impracticable to hold any session or sitting of any superior or state court at the courthouse or other place provided by law therefor, it shall be lawful to hold court and any session or sitting thereof at such place as the proper authorities of the county in and for which the court is to be held may from time to time provide for such purpose, provided that except as provided in subsection (b) of this Code section no session or sitting of any superior court may be held under this subsection at any place other than the county site of the county of such court.

(b) The provisions of this subsection shall apply only in a county in which there exists a state court with one or more courtrooms regularly utilized by the state court outside the county site. In any such county any session of superior court may be held outside the county site in a courtroom of the state court, subject to the following conditions and limitations:

(1) The senior judge or chief judge of superior court (such terms meaning the active judge who is senior in time of service) must enter a written order for such session of superior court to be so held outside the county site, and such order must incorporate a written finding that it is impracticable for the session of court to be held at the county site;

(2) A judge of the state court must enter a written order consenting for such session of superior court to be held in the courtroom of the state court;

(3) The holding of superior court sessions shall not affect the place of filing of documents to be filed with the superior court, except for documents filed in open court which may be filed where the session of court is held; and

(4) Any state court making courtroom space available to the superior court under this subsection shall be authorized under the same rules to hold sessions of state court in facilities of the superior court.

(c) Notwithstanding the provisions of subsections (a) and (b) of this Code section:

(1) In each county of this state having a population of not more than 50,000 according to the United States decennial census of 1990 or any future such census, if for any cause it shall or may be impractical to hold any session or sitting of any superior or state court at the courthouse or other place provided by law therefor or if it should appear to the governing authority of the county that the best interest of the public would be served by the furnishing of alternate or additional facilities for the holding of any session or sitting of any superior or state court, it shall be lawful to hold court and any session or sitting thereof at such place or places as the governing authority of the county in and for which the court is to be held may from time to time, by appropriate resolution, provide for such purpose, provided that no session or sitting of any superior court or state court may be held under this subsection at any place that is not open to and accessible by the public; provided, further, that no criminal jury trial shall be conducted in such alternate or additional facility unless such location is a facility owned or leased by the governing authority of the county; and

(2) In each county of this state where the county site is located in an unincorporated area of the county and the governing authority of such county determines by appropriate resolution that the best interest of the citizens of such county would be served by the construction of a courthouse annex or satellite courthouse outside the county site, it shall be lawful to hold any session or sitting of superior or state court or grand jury and to conduct all other related business of the courts at such annex or satellite courthouse.

(d) All acts of a superior court or state court done at a place provided therefor by the county authorities, other than at the county courthouse or other place of holding such court as fixed by law, shall have the same force and effect as if the same had been done at the regular courthouse or other place fixed by law for the holding of such court, including the satisfaction of the requirements of Code Section 15-6-17.



§ 15-6-19. Length of terms of courts

The regular terms of the superior and state courts shall continue until the commencement of the next regular term, at which time they shall stand adjourned.



§ 15-6-20. Special terms

The judges of the superior courts may, in their discretion, hold special terms of court in any county within their respective circuits when the business requires it to close the dockets and may, in the exercise of a sound discretion, cause new juries to be drawn for the same or may order the juries drawn for the regular term to give their attendance upon such special terms. The judges are authorized to hold special terms of court for the trial of criminal cases or for the disposition of civil business, or both, in any county of their circuits, at their discretion, and either to compel the attendance of grand or trial jurors of a previous term or to draw new jurors, according to law.



§ 15-6-21. Time for deciding motions; filing and notification; noncompliance as ground for impeachment

(a) In a county with less than 100,000 inhabitants, it shall be the duty of the judge of the superior, state, or city court, unless providentially hindered or unless counsel for the plaintiff and the defendant agree in writing to extend the time, to decide promptly, within 30 days after the same have been argued before him or submitted to him without argument, all motions for new trials, injunctions, demurrers, and all other motions of any nature.

(b) In all counties with more than 100,000 inhabitants, it shall be the duty of the judge of the superior, state, or city court, unless providentially hindered or unless counsel for the plaintiff and the defendant agree in writing to extend the time, to decide promptly, within 90 days after the same have been argued before him or submitted to him without argument, all motions for new trials, injunctions, demurrers, and all other motions of any nature.

(c) When he or she has so decided, it shall be the duty of the judge to file his or her decision with the clerk of the court in which the cases are pending and to notify the attorney or attorneys of the losing party of his or her decision. Said notice shall not be required if such notice has been waived pursuant to subsection (a) of Code Section 9-11-5.

(d) If any judge fails or refuses, unless providentially hindered or unless counsel for the plaintiff and the defendant agree in writing to extend the time, to obey the provisions of subsections (a) through (c) of this Code section, or if any judge repeatedly or persistently fails or refuses to decide the various motions, demurrers, and injunctions coming before him in the manner provided by such subsections, such conduct shall be grounds for impeachment and the penalty therefor shall be his removal from office.



§ 15-6-22. Adjournments

(a) The judge may, during a term of court, adjourn the court to such time as he may think fit.

(b) In case of unavoidable accidents, whereby the superior court in any county is not held at the time appointed for holding the same, the clerk of court shall adjourn the court from day to day, not exceeding two days. Unless the presiding judge orders to the contrary within the two days, the clerk shall then adjourn the court to the next term.

(c) When the clerk of the superior court is informed by the presiding judge that it is not possible for the judge to attend the regular term of the court, from sickness of himself or his family or other unavoidable cause which shall be expressed in the order of adjournment, and the judge for proper reasons in his discretion does not procure another judge to preside in his absence, the clerk shall adjourn the court to such time as the judge may direct and shall advertise the same at the courthouse of the county in which the court is to be held and one or more times in a public newspaper.



§ 15-6-23. Signing documents in any county in circuit

Any judge of the superior courts may sign any document connected with the official duties of his office in any county comprising a part of his circuit, including all writs, orders, judgments, and warrants required to be signed by the judge. The document may be signed by the judge in any county within his circuit in which he is present at the time the document is signed.



§ 15-6-24. Payment of court's contingent expenses

(a) Any contingent expenses incurred in holding any session of the superior court, including lights, fuel, stationery, rent, publication of grand jury presentments when ordered published, and similar items, such as taking down testimony in felony cases, etc., shall be paid out of the county treasury of such county upon the certificate of the judge of the superior court and without further order.

(b) Any costs incurred in providing defense services pursuant to Chapter 12 of Title 17, the "Georgia Indigent Defense Act of 2003," for persons accused of crimes shall not be considered contingent expenses of the superior court for purposes of this Code section.



§ 15-6-25. Employment of secretary authorized

(a) Each superior court judge is authorized to employ a secretary.

(b) All personnel actions involving secretaries appointed pursuant to this Code section shall be in accordance with the provisions of Code Section 15-6-27.



§ 15-6-26. Supplementation of secretary's salary by county

Reserved. Repealed by Ga. L. 1997, p. 1335, § 2, effective July 1, 1997.



§ 15-6-27. Procedure for hiring personnel employed by superior court judges; local supplements

(a) All state paid personnel employed by the superior court judges pursuant to this article shall be employees of the judicial branch of state government and shall be in the unclassified service as defined by Code Section 45-20-2.

(b) Personnel employed pursuant to this Code section shall have such authority, duties, powers, and responsibilities as are assigned by the appointing superior court judge or as authorized by law or by the uniform policies and procedures established by The Council of Superior Court Judges of Georgia and shall serve at the pleasure of the superior court judge.

(c) Subject to the provisions of this Code section, The Council of Superior Court Judges of Georgia shall adopt and amend uniform policies, rules, and regulations which shall apply to all state paid personnel employed by the superior court judges. Such policies, rules, and regulations may include provisions for appointment, classification, transfers, leave, travel, records, reports, and training of personnel. To the maximum extent possible and consistent with the duties and responsibilities of the superior court judges and the rules of the trial and appellate courts, such policies, rules, and regulations shall be similar to policies, rules, and regulations governing other state employees; provided, however, that no policy shall be implemented which reduces the salary of any personnel employed on July 1, 1997. Not less than 30 days prior to taking final action on any proposed policy, rule, or regulation adopted pursuant to this Code section, or any amendment thereto, the council shall transmit a copy of the policy, rule, regulation, or amendment to all superior court judges and the chairpersons of the Judiciary Committee of the House of Representatives and the Judiciary Committee of the Senate.

(d) State paid personnel employed by a superior court judge shall be entitled to annual, sick, and other leave authorized by the policies, rules, or regulations adopted by the council.

(e) Subject to the provisions of Code Sections 15-6-25 and 15-6-28, the council shall annually promulgate salary schedules for each state paid position. Salaries shall be paid in equal installments from state funds appropriated or otherwise available for the operation of the superior courts.

(f) Personnel compensated by the state pursuant to this article shall be entitled to receive, in addition to such other compensation as may be provided by law, reimbursement for actual expenses incurred in the performance of their official duties in accordance with the rules and regulations established pursuant to Article 2 of Chapter 7 of Title 45. Such reimbursement shall be made from state funds appropriated or otherwise available for the operation of the superior courts.

(g) Personnel compensated by the state pursuant to this article are authorized to purchase such supplies and equipment as may be necessary to enable them to carry out their duties and responsibilities. The funds necessary to pay for such supplies and equipment shall come from funds appropriated or otherwise available for the operation of the superior courts.

(h) The governing authority of the county or counties comprising a judicial circuit may supplement the salary or fringe benefits of any state paid personnel appointed pursuant to this article.

(i) The governing authority of any municipality within the judicial circuit may, with the approval of the superior court judge, supplement the salary or fringe benefits of any state paid personnel appointed pursuant to this article.

(j) In lieu of hiring personnel under this article, superior court judges, with the written consent of the governing authority of any county or counties within a judicial circuit, may employ personnel who shall be employees of the county which pays the compensation of the personnel. The county shall be reimbursed, from funds appropriated or otherwise available for the operation of the superior courts, for the compensation paid to the personnel plus any employer contribution paid for the personnel under the act of Congress, approved August 14, 1935, 49 Stat. 620, known as the Social Security Act, as amended, but the payments shall not exceed the maximum amount payable directly to or for the personnel as promulgated by The Council of Superior Court Judges of Georgia for state paid personnel. In the event of any vacancy which occurs after July 1, 1997, in a position compensated by a county pursuant to this Code section, the vacancy may be filled as provided in Code Section 15-6-25.



§ 15-6-28. Law assistants and court administrators for judicial circuits; circuits having institutions for carrying out death sentences

(a) The chief judge of each judicial circuit is authorized to employ either one law assistant or one court administrator for the circuit. Each judicial circuit is authorized to employ additional law assistants and administrators subject to availability of funds.

(b) The chief judge of a judicial circuit wherein there is located an institution of the state designated by the Department of Corrections for carrying out the death sentence is authorized to employ a law assistant whose primary duty shall be to assist the court in handling appeals made by individuals awaiting execution.

(c) All personnel actions involving law assistants and court administrators employed pursuant to this Code section shall be in accordance with the provisions of Code Section 15-6-27.

(d) Funds for salaries, expenses, and other remuneration for law assistants and court administrators employed pursuant to this Code section shall be paid from state funds appropriated or otherwise available for the operation of the superior courts.



§ 15-6-28.1. Employment of law clerks by chief judges of circuits having institutions for carrying out death sentences

Repealed by Ga. L. 1997, p. 1335, § 5, effective July 1, 1997.



§ 15-6-29. Salary of judges

(a) The annual salary of the judges of the superior courts shall be as provided in Code Section 45-7-4 and may be as provided in Code Section 15-6-29.1. The annual salary provided by Code Section 45-7-4 shall be paid by The Council of Superior Court Judges of Georgia in 12 equal monthly installments.

(b) The annual salary shall be the total compensation to be paid by the state to the superior court judges and shall be in lieu of any and all other amounts to be paid from The Council of Superior Court Judges of Georgia, except as provided in Code Sections 15-6-29.1, 15-6-30, and 15-6-32.

(c) When a new superior court judgeship is created by law for any judicial circuit, the new superior court judge shall upon taking office become entitled to and shall receive from the county or counties comprising the circuit the same county salary supplement, if any, then in effect for the other judge or judges of the judicial circuit. Such salary supplement for such new judge shall be authorized by this subsection and no other legislation or local legislation shall be required in order to authorize such salary supplement, but nothing in this Code section shall be construed to prohibit the enactment of local legislation relating to such salary supplements. A publication of notice of intention to introduce local legislation as provided for in Code Section 28-1-14 shall be required for any local legislation granting, changing the amount of, or removing a salary supplement; but no publication of notice of intention shall be required for a bill creating one or more new superior court judgeships.



§ 15-6-29.1. Accountability court supplement; limitation

(a) Whenever a circuit has implemented a drug court division, mental health court division, or veterans court division, then on and after January 1, 2016, the state shall pay each superior court judge in such circuit an annual accountability court supplement of $6,000.00. Such supplement shall be paid from state funds by The Council of Superior Court Judges of Georgia in equal monthly installments as regular compensation.

(b) When a local law provides for a salary to be paid based on a percentage of, total compensation for, or similar mathematical relationship to a superior court judge's salary, the accountability court salary supplement paid pursuant to this Code section shall not be included in the calculation of compensation to be paid by a county, municipality, or consolidated government.

(c) Notwithstanding subsection (c) of Code Section 15-6-29, on and after January 1, 2016, no county or counties comprising the circuit shall increase an aggregate county salary supplement paid to a superior court judge, if such supplement is $50,000.00 or more.



§ 15-6-30. Travel expenses

(a) The judges of the superior courts of this state shall be entitled to receive, in addition to the compensation provided by law, reimbursement of travel expenses incurred when such a judge attends any court in his or her judicial circuit other than the court in the county of the residence of the judge or when the judge is required to be in any county in his or her circuit other than the county of his or her residence in the discharge of any judicial duty or function, required by law, pertaining to the superior court of such county. Judges and senior judges of the superior courts shall also be entitled to receive reimbursement under this Code section of travel expenses incurred when any such judge is designated to preside in the place of an absent Justice of the Supreme Court or attends a meeting of a judicial administrative district, The Council of Superior Court Judges of Georgia, the Judicial Council of Georgia, the Council of Accountability Court Judges of Georgia, the Board of Community Supervision, the Judicial Qualifications Commission, or any committee or subcommittee of any such body, or when any such judge attends a meeting with the personnel of any state department or other state agency when such meeting is held to carry out a public purpose; provided, however, that any expenses for which reimbursement is received under this subsection shall not be eligible for reimbursement under Code Section 15-6-32.

(b) A judge of a superior court holding court in a county outside of the judicial circuit in which he was elected or appointed to hold court shall be entitled to receive, in addition to the compensation provided by law, reimbursement for expenses incurred while holding court outside of his judicial circuit in the same amount and in the same manner as a judge of the superior court holding court in a county other than that of his residence.

(c) The expenses provided for in this Code section shall be paid for the following purposes and in the following manner:

(1) For transportation to and from a county outside of the residence of the judge, if the same is by privately owned motor vehicle, the judge shall receive and be paid a travel expense allowance for each mile traveled in the same amount as is paid and received by the officers, officials, and employees of the various departments, institutions, boards, bureaus, and agencies of the state;

(2) Actual cost of transportation shall be allowed to and from a county outside of the residence of the judge, if same is by public conveyance; and

(3) Actual cost of meals and lodging for self shall be allowed if incurred in a county outside of the residence of the judge.

(d) The several judges of the superior courts shall, once a month, submit a detailed and certified statement of the items of expense, as authorized by this Code section, to the state auditor; and the state auditor is directed to audit each account and approve same for payment, if found correct, and to transmit the total amount to The Council of Superior Court Judges of Georgia for payment from the funds available for the operation of the superior courts of this state. Senior judges of the superior courts shall, once a month, submit a detailed and certified statement of the items of expense, as authorized by Code Sections 47-8-64 and 47-23-100, to the state auditor; and the state auditor is directed to audit each account and approve same for payment, if found correct, and to transmit the total amount to The Council of Superior Court Judges of Georgia for payment from the funds available for the operation of the superior courts of this state.



§ 15-6-31. Transfer of administrative functions

Effective July 1, 2008, the ministerial functions of the commissioner of administrative services or of the Department of Administrative Services relating to the payment of salaries, benefits, and expenses of superior court judges, and other state paid personnel authorized by this chapter shall be transferred to and performed by The Council of Superior Court Judges of Georgia.



§ 15-6-32. Expenses for attendance at educational programs

Any other law to the contrary notwithstanding, the judges and senior judges of the superior courts of this state are authorized to accept and receive from funds appropriated for the operation of the superior courts to the extent not eligible for reimbursement from funds appropriated for the operation of the Institute of Continuing Judicial Education or from funds appropriated for the operation of the Institute of Continuing Judicial Education reimbursement for the actual expenses of continuing judicial education within the state and out-of-state in the same manner as members of the General Assembly in attendance at conferences and meetings. Such reimbursement, whether for education within or outside the state, shall further include any tuition fees, registration fees, or other similar expenses necessary to receive such education. All requests for attendance at educational seminars shall be submitted to the Institute of Continuing Judicial Education for prior approval.



§ 15-6-33. Convention for recommending rules

The several judges of the superior courts may convene at the seat of government once each year, at such time as they or a majority of them may appoint, for the purpose of recommending to the General Assembly the establishment of uniform rules of practice throughout the several circuits. Such rules so recommended by the convention of judges shall not become operative and of force and effect until enacted into law by the General Assembly.



§ 15-6-34. Creation of The Council of Superior Court Judges of Georgia; composition

(a) There is created a superior court judges' council to be known as "The Council of Superior Court Judges of Georgia." The council shall be composed of the judges, senior judges, and judges emeriti of the superior courts of this state. The council is authorized to organize itself and to develop a constitution and bylaws. The officers of said council shall consist of a president, a president-elect, a secretary-treasurer, and an executive committee composed of the administrative judges of the ten judicial administrative districts.

(b) It shall be the purpose of The Council of Superior Court Judges of Georgia to effectuate the constitutional and statutory responsibilities conferred upon it by law and to further the improvement of the superior courts and the administration of justice.

(c) Expenses of the administration of the council shall be paid from state funds appropriated for that purpose, from federal funds available to the council for that purpose, or from other appropriate sources.



§ 15-6-35. Selection of bailiffs by sheriff; appointment of additional bailiffs

The sheriff shall have the right to select such bailiffs, with the approval of the court, as may be necessary to transact properly the business thereof. Whenever the public interests require it, the judge shall have the power to appoint such additional bailiffs as the judge deems necessary.



§ 15-6-36. Notice of student's felony conviction to school superintendent

(a) For the purposes of this Code section, "conviction" means any felony conviction of a person who is at least 17 years of age.

(b) Within 30 days of any proceeding ending in a conviction, the superior court shall provide written notice of the conviction to the school superintendent or the school superintendent's designee of the school in which the convicted defendant was enrolled, or, if the information is known, of the school in which the convicted defendant plans to be enrolled at a future date. Such notice shall include the specific criminal offense for which the defendant was convicted. A local school system to which such a convicted defendant is assigned may request further information from the court's file.






Article 2 - Clerks of Superior Courts

§ 15-6-50. Clerk's term of office; qualifications; training requirements; appointment of clerk pro tempore during training

(a) The clerks of superior courts shall be elected for a term of four years.

(b) (1) No person shall be eligible to offer for election to or hold the office of clerk of the superior court unless he:

(A) Is a citizen of the United States;

(B) Is a resident of the county in which he seeks the office of clerk of the superior court for at least two years prior to his qualifying for the election to the office;

(C) Is a registered voter;

(D) Has attained the age of 25 years prior to the date of qualifying for election to the office. This subparagraph shall not apply to any person serving as a clerk of the superior court on July 1, 1981;

(E) Has obtained a high school diploma or its recognized equivalent; and

(F) Has not been convicted of a felony offense or any offense involving moral turpitude contrary to the laws of this state, any other state, or the United States.

(2) Each person offering his candidacy for the office of clerk of the superior court shall file an affidavit with the officer before whom such person has qualified to seek the office of clerk of the superior court prior to or at the time for qualifying, which affidavit shall affirm that he meets all of the qualifications required pursuant to paragraph (1) of this subsection.

(c) (1) Any person who is elected or appointed as a clerk of the superior court after July 1, 1981, but before January 1, 2000, and who was not serving as a clerk of the superior court on July 1, 1981, shall satisfactorily complete 40 hours of training in the performance of his or her duties and shall file a certificate of training issued by the Institute of Continuing Judicial Education of Georgia with the judge of the probate court of the county in which he or she serves within one year from the date of his or her election or appointment in order to become a certified clerk of the superior court. On and after July 1, 1998, each person who is elected or appointed as a clerk of the superior court shall also enter upon the minutes of the superior court in which he or she holds office a copy of the certificate of training issued by the Institute of Continuing Judicial Education of Georgia. Any person subject to the provisions of this paragraph who does not satisfactorily complete the training required by this paragraph or who does not file a certificate of training issued by the Institute of Continuing Judicial Education of Georgia with the judge of the probate court and enter a certificate of training into the minutes of the superior court within the time period required shall become a certified clerk of the superior court upon completion of the requirements at any later time. For each year the training requirements required by this paragraph are not completed and the certificate is not placed on file, the clerk of the superior court will not receive credit for that year of service for determining eligibility for retirement under the Superior Court Clerks' Retirement Fund of Georgia.

(2) Any person elected or appointed clerk of the superior court of any county of this state on or after January 1, 2000, shall satisfactorily complete 40 hours of continuing judicial education prior to taking office and assuming the duties and responsibilities of his or her office. The clerk of superior court shall file a certificate of training issued by the Institute of Continuing Judicial Education of Georgia with the probate court and shall enter the certificate on the minutes of the superior court in the county in which he or she holds office. Upon completing such 40 hour curriculum, the clerk shall become a certified clerk of the superior court. The training requirements of this paragraph shall not apply to persons subject to the provisions of paragraph (1) of this subsection. On and after July 1, 1998, the curriculum for all training programs required by this paragraph and paragraph (1) of this subsection shall be approved by the Superior Court Clerks Training Council.

(3) Effective July 1, 1983, after the initial year of training as required in paragraphs (1) and (2) of this subsection, each clerk of the superior court shall complete 15 hours of additional training per annum during each year in which he or she serves as a clerk of the superior court and shall file a certificate of additional training issued by the Institute of Continuing Judicial Education of Georgia with the judge of the probate court in his or her county. On and after July 1, 1998, the certificate of training shall be entered upon the minutes of the superior court in which the clerk of the superior court holds office. For each year the training requirements of this paragraph are not completed and the certificate is not filed as required by this paragraph, the clerk of the superior court will not receive credit for that year of service for determining eligibility for retirement under the Superior Court Clerks' Retirement Fund of Georgia; provided, however, that, if a clerk fails to take the required training in any given year, he or she may, upon written notice to the Superior Court Clerks Training Council, make up such deficiency in the next succeeding year. In such event, the clerk shall file the appropriate certificate of additional training in the manner provided in this paragraph.

(4) A clerk of the superior court may appoint an employee of his or her office as clerk pro tempore for a period not exceeding five days per year in order for the clerk to attend training authorized or required by this subsection or by any other Code section. If any clerk, because of a lack of personnel in his or her office, is unable to appoint an employee of such office as clerk pro tempore for this purpose, then the judge of the probate court shall serve as clerk pro tempore for such period. The appointment of clerk pro tempore shall be approved by the judge of the superior court and recorded in the minutes of the court.

(5) All reasonable expenses of training authorized or required by this subsection, including any tuition which may be fixed by the Institute of Continuing Judicial Education of Georgia, shall be paid by the clerk taking the training but shall be reimbursed from county funds by the county governing authority.

(6) The failure to file the certificate required by this subsection or the failure to complete the judicial education required by this subsection shall not invalidate any act or actions taken by the clerk.



§ 15-6-50.1. Superior Court Clerks Training Council

(a) The Superior Court Clerks Training Council is established. The council shall consist of nine voting members and three nonvoting members and shall be composed as follows:

(1) Nine voting members shall be elected to terms of four years by the members of the Superior Court Clerks Association of Georgia or its successor organization; and

(2) Three nonvoting members shall be judges of the superior courts appointed to terms of four years by the Judicial Council of Georgia.

Membership on the training council does not constitute public office, and no member shall be disqualified from holding public office by reason of his or her membership.

(b) The business of the training council shall be conducted in the following manner:

(1) The training council shall hold an annual meeting promptly after the appointment of its members and shall elect from among its voting members a chairperson, a vice chairperson, and a secretary-treasurer who shall serve until the first meeting in the succeeding year. Thereafter, the chairperson, the vice chairperson, and the secretary-treasurer shall be elected at the first meeting of each calendar year;

(2) Five voting members of the training council shall constitute a quorum for the transaction of business; and

(3) The training council shall maintain minutes of its meetings and such other records as it deems necessary.

(c) The members of the training council shall receive no salary but shall be reimbursed for mileage incurred in the performance of their functions in accordance with state travel regulations if sufficient funds are appropriated by the state or accrue from contributions to the training council.

(d) The training council is vested with the following functions and authority:

(1) To meet at such times and places as it may deem necessary;

(2) To recommend to the Institute of Continuing Judicial Education of Georgia the curriculum, including the methods of instruction, composing the basic certification course for new clerks of superior courts and to approve such curriculum adopted by the institute;

(3) To recommend to the Institute of Continuing Judicial Education of Georgia the curriculum for the annual recertification training authorized for clerks of superior courts by Code Section 15-6-50 and to approve such curriculum adopted by the Institute of Continuing Judicial Education of Georgia; and

(4) To do any and all things necessary or convenient to enable it to perform wholly and adequately its duties and to exercise the power granted to it.



§ 15-6-50.2. Council of Superior Court Clerks of Georgia

(a) There is created a superior court clerks' council to be known as "The Council of Superior Court Clerks of Georgia." The council shall be composed of the clerks of the superior courts of this state. The council is authorized to organize itself and to develop a constitution and bylaws.

(b) It shall be the purpose of the council to effectuate the constitutional and statutory responsibilities conferred upon it by law, to further the improvement of the superior courts and the administration of justice, to assist the superior court clerks throughout the state in the execution of their duties, and to promote and assist in the training of superior court clerks.

(c) Expenses of the administration of the council shall be paid from state funds appropriated for that purpose, from federal funds available to the council for that purpose, or from other appropriate sources.

(d) The Council of Superior Court Clerks of Georgia shall be a legal entity and an agency of the State of Georgia; shall have perpetual existence; may contract; may own property; may accept funds, grants, and gifts from any public or private source for use in defraying the expenses of the council; may adopt and use an official seal; may establish a principal office; may employ such administrative or clerical personnel as may be necessary and appropriate to fulfill its necessary duties; shall establish, maintain, and revise the state-wide master jury list as provided in Chapter 12 of this title; shall distribute the county master jury list as provided in Chapter 12 of this title; and shall have other powers, privileges, and duties as may be reasonable and necessary for the proper fulfillment of its purposes and duties.

(e) Notwithstanding any other law, a member of the council shall not be ineligible to hold the office of clerk of a superior court by virtue of his or her position as a member of the council or its executive committee.



§ 15-6-51. Eligibility to serve as other court clerk

The clerk of superior court shall be eligible to hold the office of clerk of the municipal, state, or other court in the counties of their residence, on taking the oath and giving bond and security as prescribed by law.



§ 15-6-52. Practice of law restricted

The clerks of the superior courts are prohibited from practicing law in their own or another's name, as a partner or otherwise, in any court except in their own case.



§ 15-6-53. Appointment of clerk; actions by interim clerk; special elections

(a) In any county in which a chief deputy clerk has been appointed pursuant to Code Section 15-6-59, the chief deputy clerk shall become the clerk of superior court if the clerk of superior court dies, resigns, is removed from office pursuant to the provisions of Code Section 45-2-1, or otherwise vacates office. The chief deputy clerk shall hold office for the unexpired term of his or her predecessor, provided that more than two years of the clerk's term of office have expired at the time the clerk vacates office. If more than two years of the clerk's term of office have not expired at the time the clerk vacates office, a special election shall be held, as provided in subsection (c) of Code Section 21-2-540, at least 120 days but no later than 365 days after the date the vacancy occurred. The person elected on such date shall hold office for the unexpired term of his or her predecessor. The returns of the election shall be made to the Governor, who shall immediately commission the person elected clerk.

(b) (1) In any county in which a chief deputy clerk has not been appointed pursuant to Code Section 15-6-59, the probate judge shall immediately appoint a qualified person to serve as the interim clerk of superior court when the clerk vacates office for any reason. Such interim clerk shall serve in such capacity until the vacancy is filled pursuant to the provisions of this subsection; provided, however, that the interim clerk shall not serve more than one year. Any act done by the interim clerk during such period that the clerk could have done shall be valid.

(2) When a vacancy is filled pursuant to paragraph (1) of this Code section and it is more than six months from the date when the clerk vacated office until the next general election is held, the election superintendent for the county shall call a special election to fill the vacancy, as provided in subsection (c) of Code Section 21-2-540, and such official shall give notice in one or more of the public newspapers of the county, if any, at the courthouse, and at three or more of the most public places of the county at least 30 days prior to the date of election. Such special election shall be held at least 120 days but no later than 365 days after the date the vacancy occurred. The person elected on such date shall hold office for the unexpired term of his or her predecessor. The returns of the election shall be made to the Governor, who shall immediately commission the person elected clerk.



§ 15-6-54. Appointment by probate judge pending filling of vacancy; duration of appointment

Reserved. Repealed by Ga. L. 2012, p. 173, § 1-5/HB 665, effective July 1, 2012.



§ 15-6-55. Emergency service by probate court judge; appointment of interim deputy clerk

(a) If as a result of any sudden emergency there is a vacancy in the office of clerk of superior court, and a person who meets the qualifications for a clerk of superior court as set forth in Code Section 15-6-50 cannot immediately fill the vacancy pursuant to Code Section 15-6-53, the judge of the probate court shall act as clerk of superior court for a period not to exceed 120 days. Any act done by the probate judge during such period that the clerk could have done shall be valid.

(b) If there is a temporary absence of the clerk of superior court for any reason not specified in Code Section 15-6-53 or if the clerk of superior court for any reason does not act as clerk at the time provided by law for holding a term of the superior courts and there is no chief deputy clerk to perform such duties, notwithstanding local law, the judges of the superior court of the judicial circuit by a majority vote shall appoint an interim deputy clerk who shall hold the office of clerk during the term of court and for ten days thereafter. If a majority of the judges do not agree to the selection of the interim deputy clerk, the chief judge of the superior court shall select the interim deputy clerk. Any act which the chief deputy clerk or the appointed clerk does during such time which the clerk could have done shall be valid.



§ 15-6-56. Election to fill vacancy; term of office; filling of vacancies in counties with chief deputy clerk

Reserved. Repealed by Ga. L. 2012, p. 173, § 1-7/HB 665, effective July 1, 2012.



§ 15-6-57. Election to break tie

Should any two or more candidates at an election to fill a vacancy in the office of superior court clerk, or at a regular election, have the highest and an equal number of votes, the judge of the probate court shall set a date and advertise another election in the manner prescribed in Code Section 15-6-53 and shall do so until a choice is made.



§ 15-6-58. Oath of office

(a) The clerks of superior courts, before entering upon the discharge of their duties, whether appointed, elected, or acting by operation of law besides the oath required of all civil officers, must take and subscribe to the following oath:

"I do swear or affirm that I will truly and faithfully enter and record all the orders, decrees, judgments, and other proceedings of the Superior Court of the County of , and all other matters and things which I am required by law to record; and that I will faithfully and impartially discharge and perform all the duties required of me, to the best of my understanding. So help me God."

(b) When the oath is taken by the judges of the probate courts or their deputies acting in a certain contingency as clerks of the superior court, they may take it before any person authorized to administer an oath and may enter it on the minutes of the superior court.



§ 15-6-59. Bond; appointment of deputies

(a) The clerk of each of the superior courts shall execute bond in the sum of $150,000.00, which amount may be increased in any county by local Act or by an ordinance or resolution of the governing authority.

(b) The clerks of superior courts shall have the power to appoint a deputy or deputies and, upon making such appointment, shall require from such deputies a bond with good security. The deputies shall take the same oaths as the clerks do before entering upon the discharge of their duties. The oath shall be administered by the clerk of superior court and recorded on the minutes of the superior court. Powers and duties of deputy clerks shall be the same as those of the clerks, as long as their principals continue in office and not longer, for faithful performance of which they and their securities shall be bound. The clerks of superior courts shall also have the authority to appoint one of their deputies as chief deputy clerk.



§ 15-6-60. Powers of clerks

The clerks of the superior courts have authority:

(1) To administer oaths and take affidavits in all cases permitted by law or where such authority is not confined to some other officer;

(2) To receive the amounts of all costs due in the court of which they are clerks and to receive other sums whenever required to do so by law or by order of the judge, and not otherwise;

(3) To advertise under the same rules and restrictions as apply to sheriffs;

(4) To demand and collect in advance their fees for recording deeds, mortgages, and other instruments which are legally entitled to be recorded on the deed and mortgage records of their counties; and

(5) To exercise such other powers as are or may be conferred upon them by law.



§ 15-6-60.1. Location of retained records; request for access to records; contracting for retention; online access

(a) As the county constitutional officer elected by citizens of his or her county to protect and preserve their court and land records, the clerk of superior court is the sole custodian of all original filed records that the clerk is required by law to retain in his or her office or permitted to store and archive in another location as provided by Code Section 15-6-86.

(b) Regardless of the methodology, system, or location used by the clerk of superior court for filing, recording, archiving, and storing records, any request for access to or copies of records, including requests made pursuant to Article 4 of Chapter 18 of Title 50 for access to or copies of any record filed, recorded, or retained by a clerk of superior court, shall be made to the clerk of superior court.

(c) The clerk of superior court may contract with any person or entity or any governmental department, agency, authority, or entity for the purpose of archiving or storing electronic records of the clerk's office. When the clerk executes a contract for such purpose, such service provider shall not provide access to or copies of any records without the express written approval of the clerk of superior court.

(d) Any person or entity or any governmental department, agency, authority, or entity that provides storage or archiving services for records for which the clerk of superior court is custodian shall relinquish possession of all such records and any copies thereof and return such records and copies to the clerk upon request of the clerk. This subsection shall not apply to records provided by the clerk of the superior court to the Georgia Superior Court Clerks' Cooperative Authority pursuant to laws requiring transmittal of records of the clerk's office to such authority.

(e) Records that the clerk of superior court is required by law or rules and regulations to provide to other governmental departments, agencies, authorities, and entities to enable such departments, agencies, authorities, and entities to perform their duties or to support the functions assigned to such departments, agencies, authorities, and entities shall not be used for any purpose other than the performance of such duties or functions.

(f) Records provided by the clerk of superior court to the Georgia Superior Court Clerks' Cooperative Authority shall be used by the authority only for the performance of its statutory duties, including providing online access to such records.

(g) Nothing in this Code section shall be construed to require or otherwise affect the appropriation of public funds by a local governing authority to a clerk of superior court.



§ 15-6-61. Duties of clerks generally; computerized record-keeping system

(a) It is the duty of a clerk of superior court:

(1) To keep the clerk's office and all things belonging thereto at the county site and at the courthouse or at such other place or places as authorized by law;

(2) To attend to the needs of the court through the performance of the duties of the clerk required and enumerated by law, or as defined in court order, or rules;

(3) To issue and sign every summons, writ, execution, process, order, or other paper under authority of the court and attach seals thereto when necessary. The clerk shall be authorized to issue and sign under authority of the court any order to show cause in any pending litigation and any other order in the nature of a rule nisi, where no injunctive or extraordinary relief is granted;

(4) To keep in the clerk's office the following:

(A) An automated civil case management system which shall contain separate case number entries for all civil actions filed in the office of the clerk, including complaints, proceedings, Uniform Interstate Family Support Act actions, domestic relations, contempt actions, motions and modifications on closed civil actions, and all other actions civil in nature except adoptions;

(B) An automated criminal case management system which shall contain a summary record of all criminal indictments in which true bills are rendered and all criminal accusations filed in the office of clerk of superior court. The criminal case management system shall contain entries of other matters of a criminal nature filed with the clerk, including quasi-civil proceedings and entries of cases which are ordered dead docketed at the discretion of the presiding judge and which shall be called only at the judge's pleasure. When a case is thus dead docketed, all witnesses who may have been subpoenaed therein shall be released from further attendance until resubpoenaed; and

(C) A docket, file, series of files, book or series of books, microfilm records, or electronic data base for recording all deeds, liens, executions, lis pendens, maps and plats, and all other documents concerning or evidencing title to real or personal property. When any other law of this state refers to a general execution docket, lis pendens docket, or attachment docket, such other law shall be deemed to refer to the docket or other record or records provided for in this subparagraph, regardless of the format used to store such docket;

(5) To keep all the books, papers, dockets, and records belonging to the office with care and security and to keep the papers filed, arranged, numbered, and labeled, so as to be of easy reference;

(6) To keep at the clerk's office all publications of the laws of the United States furnished by the state and all publications of the laws and journals of this state, all statute laws and digests, this Code, which shall be paid for from county or law library funds, the Supreme Court and Court of Appeals reports, and all other law books or other public documents distributed to the clerk, for the public's convenience; provided, however, that the clerk may consent that these publications be maintained in the public law library;

(7) To procure a substantial seal of office with the name of the court and the county inscribed thereon;

(8) To make out and deliver to any applicant, upon payment to the clerk of legal fees, a correct transcript, properly certified, of any minute, record, or file of the clerk's office except for such records or documents which are, by provision of law, not to be released;

(9) Upon payment of legal fees to the clerk, to make out a transcript of the record of each case to be considered by the Supreme Court or the Court of Appeals and a duplicate thereof numbered in exact accordance with the numbering of the pages of the original transcript of the record to be transmitted to the Supreme Court and the Court of Appeals;

(10) To make a notation on all conveyances of real or personal property, including liens, of the date and time they were filed for recordation, which shall be evidence of the facts stated. When the clerk accepts an instrument or document for filing, the clerk shall note the date and time of receipt of such instrument or document on the instrument or document. All liens or conveyances presented to the clerk for filing shall be on 8 1/2 inch by 11 inch or 8 1/2 inch by 14 inch paper or the digital equivalent and shall have a three-inch margin at the top to allow space for the clerk's notation required by this paragraph. The clerk shall not record any instrument or document conveying real or personal property, including liens, that is not prepared as required by this paragraph and without receiving all required fees and taxes that are due in connection with such filing. The notation required by this paragraph may be made by the clerk or the clerk's deputy or employee by written signature, facsimile signature, mechanical printing, or electronic signature or stamp;

(11) To attest deeds and other written instruments for registration;

(12) To administer all oaths required by the court or that may otherwise be required by law and to record all oaths required by law;

(13) To transmit to the Georgia Superior Court Clerks' Cooperative Authority or its designated agent within 24 hours of filing of any financing statement, amendment to a financing statement, assignment of a financing statement, continuation statement, termination statement, or release of collateral, by facsimile or other electronic means, such information and in such form and manner as may be required by the Georgia Superior Court Clerks' Cooperative Authority, for the purpose of including such information in the central indexing system administered by such authority; provided, however, that weekends and holidays shall not be included in the calculation of the 24 hour period;

(14) To remit to the Georgia Superior Court Clerks' Cooperative Authority a portion of all fees collected with respect to the filings of financing statements, amendments to financing statements, assignments of financing statements, continuation statements, termination statements, releases of collateral, or any other documents related to personal property and included in the central index, in accordance with the rules and regulations of such authority regarding the amount and payment of such fees; provided, however, that such fees shall be remitted to the authority not later than the tenth day of the month following the collection of such fees, and the clerk shall not be required to remit such fees more often than once a week;

(15) To participate in the state-wide uniform automated information system for real and personal property records, as provided for by Code Sections 15-6-97 and 15-6-98, and any network established by the Georgia Superior Court Clerks' Cooperative Authority relating to the transmission and retrieval of electronic information concerning real estate and personal property data for any such information systems established by such authority so as to provide for public access to real estate and personal property information, including liens filed pursuant to Code Section 44-2-2 and maps and plats. Each clerk of superior court shall provide to the authority or its designated agent in accordance with the rules and regulations of the authority such real estate information concerning or evidencing title to real property and such personal property information or access to such information which is of record in the office of clerk of superior court and which is necessary to establish and maintain the information system, including information filed pursuant to Code Section 44-2-2 and maps and plats. Each clerk of superior court shall provide and transmit real estate and personal property information filed in the office of clerk of superior court, including information required by Code Section 44-2-2 and maps and plats, to the authority for testing and operation of the information system at such times and in such form as prescribed by the authority;

(16) To participate in any network established by the Georgia Superior Court Clerks' Cooperative Authority relating to the transmission and retrieval of electronic information concerning carbon sequestration results and related transactions for any such information systems established by such authority for purposes of the carbon sequestration registry established pursuant to Article 5 of Chapter 6 of Title 12, so as to provide for public access to carbon sequestration registry information. Each clerk of superior court shall provide to the authority or its designated agent in accordance with the rules and regulations of the authority such information evidencing carbon sequestration results and related transactions and access to such information which is of record in the office of clerk of superior court and which is necessary for purposes of the carbon sequestration registry. Each clerk of superior court shall provide and transmit carbon sequestration results and related transaction information filed in the office of clerk of superior court to the authority for testing and operation of the electronic information system for the carbon sequestration registry at such times and in such form as prescribed by the authority. Each clerk shall charge and collect such fees as may be established by the Georgia Superior Courts Clerks' Cooperative Authority, which shall be paid into the county treasury less and except any sums as are otherwise directed to be paid to the authority, all in accordance with rules and regulations adopted by the authority pursuant to Code Section 15-6-97.2;

(17) To file and transmit all civil case filing and disposition forms required to be filed pursuant to subsection (b) of Code Section 9-11-3 and subsection (b) of Code Section 9-11-58;

(18) (A) To transmit to the Superior Court Clerks' Cooperative Authority within 30 days of filing the civil case filing and disposition forms prescribed in Code Section 9-11-133.

(B) To electronically collect and transmit to the Georgia Superior Court Clerks' Cooperative Authority all data elements required in subsection (g) of Code Section 35-3-36 in a form and format required by the Superior Court Clerks' Cooperative Authority and The Council of Superior Court Clerks of Georgia. The data transmitted to the authority pursuant to this Code section shall be transmitted to the Georgia Crime Information Center in satisfaction of the clerk's duties under subsection (g) of Code Section 35-3-36 and to the Georgia Courts Automation Commission which shall provide the data to the Administrative Office of the Courts for use of the state judicial branch. Public access to said data shall remain the responsibility of the Georgia Crime Information Center. No release of collected data shall be made by or through the authority;

(19) To participate in agreements, contracts, and networks necessary or convenient for the performance of duties required by law;

(20) To perform such other duties required by law or as necessarily appertain to the office of clerk of superior court; and

(21) To keep an automated, computer based jury management system that facilitates the maintenance of the county master jury list pursuant to the provisions of Chapter 12 of this title unless such duty is delegated to a jury clerk as provided in subsection (a) of Code Section 15-12-11 or Code Section 15-12-12.

(b) Nothing in this Code section shall restrict or otherwise prohibit a clerk from electing to store for computer retrieval any or all records, dockets, indices, or files; nor shall a clerk be prohibited from combining or consolidating any books, dockets, files, or indices in connection with the filing for record of papers of the kind specified in this Code section or any other law, provided that any automated or computerized record-keeping method or system shall provide for the systematic and safe preservation and retrieval of all books, dockets, records, or indices. When the clerk of superior court elects to store for computer retrieval any or all records, the same data elements used in a manual system shall be used, and the same integrity and security maintained. Regardless of the automated or computerized system elected, each clerk shall maintain and make readily available to the public real estate grantor and grantee indices, which shall be updated regularly and prepared in compliance with paragraph (15) of subsection (a) of this Code section and Code Section 15-6-66. A clerk of superior court shall be deemed to satisfy the provisions of subsection (i) of Code Section 50-18-71 when on-site, electronic access to computerized indices of county records is provided to the public during regular business hours and in compliance with this Code section.



§ 15-6-62. Additional clerk duties

(a) The clerk of superior court is required to record all the proceedings relating to any civil action or criminal case within six months after the final determination of the case. Such recording may be in well-bound books, on microfilm, or in digital format. If a clerk elects to record proceedings on microfilm or in digital format, he or she shall make available to the public a machine for reading and reproducing such microfilmed or digitally formatted records. If a clerk elects to record proceedings in digital format, the provisions of Code Section 15-6-62.1 shall apply.

(b) Every clerk of superior court shall record, microfilm, or digitally image for the purpose of permanently preserving:

(1) Every part of the pleadings in every case;

(2) All garnishments, affidavits, bonds, and answers thereto;

(3) All attachment affidavits, bonds, and writs of attachment; and

(4) All claim affidavits and bonds and all bonds given in any judicial proceeding.

The clerk shall not allow any record to be taken from his or her office before recording them as required in this Code section.

(c) Where any paper becomes lost or destroyed, a certified copy thereof from the clerk of superior court may be substituted. No fee shall be charged or collected for any such copy if the loss of the same is caused by or results from any negligence or fault of the clerk.

(d) This Code section shall not apply to cases dismissed and settled before the record is made.



§ 15-6-62.1. Back-up records

(a) As used in this Code section, the term:

(1) "Authority" means the Georgia Superior Court Clerks' Cooperative Authority.

(2) "Back-up record" means an electronic copy of any record that a clerk of superior court is required to create pursuant to Code Sections 15-6-61 and 15-6-62.

(b) A clerk of a superior court electing to record in digital format any record of which he or she is the custodian shall maintain a back-up record in at least two ways:

(1) By the clerk permanently retaining the back-up record on the clerk's secure file server, either controlled and operated by the clerk or personnel employed by the clerk or provided for the exclusive benefit of the clerk's office through a contractual relationship between the clerk and a public or private entity for such purpose; and

(2) By the clerk submitting all digitally formatted records that the clerk is statutorily authorized and required to archive with the authority for permanent archiving, as set forth in subsection (c) of this Code section.

(c) The clerk of superior court shall submit the clerk's records to the authority in a format acceptable to the authority at least monthly, but not later than the fifteenth day following the last day of each month. Upon receipt of such records, the authority shall permanently and securely maintain such records. Excluding records to which the authority is required by law to provide online access, the authority shall not provide access to or copies of records maintained by it to any person requesting such records without the express written approval of the clerk of superior court who originally maintained such records. All requests for access to such records shall be made to such clerk.



§ 15-6-63. Obtaining of names of grantors and grantees prior to recordation of title transfer

(a) The clerk of the superior court, prior to recordation of any deed which has the effect of transferring title, shall obtain the name and address of the grantor(s) and the grantee(s) either in the deed or on the real estate transfer tax declaration form.

(b) The failure of the clerk to obtain the name and address as required in subsection (a) of this Code section shall in no way affect the title to the real estate involved, the marketability of title, or the notice intent of the recorded deed.



§ 15-6-64. Duty to give notice to purchasers of real property in certain counties

Reserved. Repealed by Ga. L. 1994, p. 237, § 2, effective July 1, 1994.



§ 15-6-65. Entry of civil cases on dockets; order for trial

All civil cases pending in the superior court shall be entered by the clerk thereof on the civil docket as provided in Code Section 15-6-61 and shall stand for trial in the order in which they came into court except as otherwise provided by law.



§ 15-6-66. Grantor-grantee index

(a) The clerk of superior court shall provide at the expense of each county a suitable duplex index book, or a series of books, or a card index, or a microfilm record, an electronic data base, or an electronic, computer-based document management system, or any combination of one or more of such systems, in which shall be indexed the name of the grantor and grantee of every instrument recorded pursuant to subparagraph (a)(4)(C) of Code Section 15-6-61. Such index shall include the character of the instrument, the book or location of the record, and the date of filing.

(b) The name of the grantor listed in the index shall be the name of the owner of the title which such instrument purports to convey or affect, whether the instrument was executed by the owner or by some other person, firm, or corporation on behalf of such owner, and whether or not such owner is deceased.

(c) The clerk of the superior court shall employ the methods provided for in paragraph (15) of subsection (a) of Code Section 15-6-61 in the creation, management, transmission, printing, and revision of the indexes provided for in this Code section. Compliance with such methods and with the rules and regulations relating to indexing established by the Georgia Superior Court Clerks' Cooperative Authority shall not expose the clerk of the superior court to new or additional liability relating to such indexes.

(d) This Code section shall not apply to transactions covered by Article 9 of Title 11.



§ 15-6-67. (Effective until January 1, 2017. See note.) Recordation of maps and plats; specifications

THIS SECTION HAS MORE THAN ONE DOCUMENT WITH VARYING EFFECTIVE DATES.

(a) The clerk of superior court shall file and record in his or her office maps or plats relating to real estate in the county.

(b) Maps or plats to be filed and recorded in the office of clerk of superior court shall be prepared in accordance with the minimum standards and specifications adopted in the rules and regulations of the State Board of Registration for Professional Engineers and Land Surveyors:

(1) Material.

(A) Any such maps or plats shall be a good legible copy or commercial print reproduced from an original.

(B) The clerk shall enter manually or electronically the filing date, plat book number, and page number on the plats and shall cause the same information to be entered electronically on the digital copy presented for filing and shall return an original physical copy of the plat with the filing information on it to the land surveyor or the person filing the same for record. The clerk shall permanently retain the original physical and digital copy of the plat. Both the filing information and plat shall serve as evidence of the original drawing. The physical copy, the digital copy, or both may be displayed to the public in compliance with Code Section 15-6-68;

(2) Caption. . Maps or plats shall have a title or name which shall be contained in the caption, and the caption shall also provide the following information:

(A) The county, city, town, or village, land district and land lot, and subdivision, if the property lies within a particular subdivision;

(B) The date of plat preparation and the date of the field survey;

(C) The scale, stated and shown graphically;

(D) The name, address, telephone number, and registration number of the land surveyor or the statement that he or she is the county surveyor and is not required by law to be a registered surveyor; and

(E) All reproductions of original maps or plats shall bear the original signature, in a contrasting color of ink, of the registrant placed across the registration seal in order to be a valid or recordable map or plat. The provisions of this subparagraph shall apply to all maps or plats that are sealed by a land surveyor which depict and describe real property boundaries. Maps and plats which do not meet the requirements of this subparagraph shall not be sealed nor recorded;

(3) Size. Maps or plats shall not be less than 8 1/2 inches by 11 inches and not larger than 24 inches by 36 inches, provided that the clerk shall be authorized to file maps or plats in compliance with this subparagraph. When an original map or plat is submitted to the clerk for filing and recordation, the clerk shall be authorized to accept the plat for recordation only upon receiving a minimum of two properly signed reproductions of the original physical plat and a digital copy that has been created at full scale, properly signed and in an electronic format acceptable by the Georgia Superior Court Clerks' Cooperative Authority. The digital copy shall be submitted via media approved by the clerk.

(c) If the plat meets the requirements of subsections (b) and (d) of this Code section, it shall be the duty of the clerk of superior court to file and record such plat and digital image of such plat.

(d) Whenever the municipal planning commission, the county planning commission, the municipal-county planning commission, or, if no such planning commission exists, the appropriate municipal or county governing authority prepares and adopts subdivision regulations, and upon receiving approval thereon by the appropriate governing authority, then no plat of subdivision of land within the municipality or the county shall be filed or recorded in the office of clerk of superior court of a county without the approval thereon of the municipal or county planning commission or governing authority and without such approval having been entered in writing on the plat by the secretary or other designated person of the municipal or county planning commission or governing authority. The clerk of superior court shall not file or record a plat of subdivision which does not have the approval of the municipal or county planning commission or governing authority as required by this subsection. Notwithstanding any other provision of this subsection to the contrary, no approval of the municipal or county planning commission or governing authority shall be required if no new streets or roads are created or no new utility improvements are required or no new sanitary sewer or approval of a septic tank is required. Any plat of survey containing thereon a certification from a licensed surveyor that the provisions relative to this subsection do not require approval of the municipal or county planning commission or governing authority shall entitle said plat to record. Any licensed surveyor who fraudulently certifies that a plat of survey does not require the approval specified in this subsection shall be guilty of a misdemeanor.



§ 15-6-67. (For effective date, see note.) Recordation of maps and plats; specifications

THIS SECTION HAS MORE THAN ONE DOCUMENT WITH VARYING EFFECTIVE DATES.

(a) The clerk of superior court shall file and record maps, plats, and subdivision plats, and condominium plats, condominium site plans, condominium plot plans, and condominium floor plans presented in accordance with Code Section 44-3-83 relating to real estate in the county when submitted for filing as provided in this Code section and accompanied with any required filing fees or costs.

(b) Each map, plat, or plan referred to in subsection (a) of this Code section to be filed and recorded in the office of clerk of superior court shall be in conformance with the following requirements:

(1) Caption. Each map, plat, or plan page image shall have a caption which shall provide the following information:

(A) The county where the property lies;

(B) Any city, town, municipality, or village wherein the property lies;

(C) The names of all owners of the property;

(D) If such plat is a subdivision plat, condominium plat, condominium site plan, condominium plot plan, or condominium floor plan;

(E) The name of any subdivision if for a named subdivision clearly identified as such;

(F) The name of any condominium if for a condominium plat, condominium site plan, condominium plot plan, or condominium floor plan;

(G) The applicable units, pods, blocks, lots, or other subdesignations of any named subdivision or condominium;

(H) The name or names of the developer or developers of any named subdivision or condominium;

(I) All applicable land districts and land lots reflected on such map, plat, or plan;

(J) The date of preparation or revision date;

(K) The name, address, telephone number, and license or registration number of the land surveyor; and

(L) If the map, plat, or plan has multiple pages, the page number for each applicable page;

(2) Surveyor certification box. Each map, plat, or plan shall provide a box which contains the following language and the applicable certifications of the registered land surveyor required pursuant to subsection (c) of this Code section:

SURVEYOR CERTIFICATIONS

As required by subsection (c) of O.C.G.A. Section 15-6-67, the Registered Land Surveyor hereby certifies that this map, plat, or plan has been approved for filing in writing by any and all applicable municipal, county, or municipal-county planning commissions or municipal or county governing authorities or that such governmental bodies have affirmed in writing that approval is not required.

The following governmental bodies have approved this map, plat, or plan for filing:

Name and date (mm/dd/yyyy)

Name and date (mm/dd/yyyy)

The following governmental bodies have affirmed that approval is not required:

Name and date (mm/dd/yyyy)

Name and date (mm/dd/yyyy)

Such approvals or affirmations should be confirmed with the appropriate governmental bodies by any purchaser as to intended use of any parcel.

The Registered Land Surveyor further certifies that this map, plat, or plan complies with the minimum standards and specifications of the State Board of Registration for Professional Engineers and Land Surveyors and the Georgia Superior Court Clerks' Cooperative Authority.

Facsimile Signature

(3) Filing information box. Each image of a map, plat, or plan shall provide a box of not less than three inches square, if at full size, in the upper left-hand corner which shall be reserved for the clerk to append filing information; and

(4) Format. All images of maps, plats, or plans submitted for filing shall:

(A) Comply with the minimum standards and specifications adopted in the rules and regulations of the State Board of Registration for Professional Engineers and Land Surveyors; and

(B) Be an electronic image of a single page certified and presented to the clerk electronically in conformance with all specifications set forth in any rules and regulations promulgated by the Georgia Superior Court Clerks' Cooperative Authority.

(c) (1) Whenever the municipal planning commission, the county planning commission, the municipal-county planning commission, or, if no such planning commission exists, the appropriate municipal or county governing authority prepares and adopts subdivision regulations, and upon receiving approval thereon by the appropriate governing authority, then no map, plat, or plan of subdivision of land within the municipality or the county shall be filed or recorded in the office of clerk of superior court of a county:

(A) Without the approval of the municipal planning commission, county planning commission, municipal-county planning commission, or appropriate municipal or county governing authority; and

(B) Unless the registered land surveyor who prepares any such map, plat, or plan for filing certifies thereon that such map, plat, or plan has been approved for filing by all applicable governmental bodies. Such certification shall specifically state by name the governmental bodies that approved the filings and the dates such actions were taken.

(2) Notwithstanding any other provision of this subsection to the contrary, no approval of the municipal planning commission, county planning commission, municipal-county planning commission, or, if no such planning commission exists, the appropriate municipal or county governing authority shall be required if no new streets or roads are created or no new utility improvements are required or no new sanitary sewer or approval of a septic tank is required. Any map, plat, or plan of survey containing thereon a certification from a registered land surveyor that the municipal, county, or municipal-county planning commission or appropriate municipal or county governing authority has affirmed in writing that approval is not required shall entitle said map, plat, or plan to be recorded, provided that such certification includes the name of the governmental bodies that affirmed that such approval is not necessary and the dates of such actions.

(d) Any land surveyor who fraudulently makes any certification required under this Code section shall, upon conviction thereof, be guilty of a misdemeanor.

(e) The clerk of superior court shall make available a public computer terminal which provides a filer access to the Georgia Superior Court Clerks' Cooperative Authority's electronic filing portal.

(f) The Georgia Superior Court Clerks' Cooperative Authority shall have the power and authority to promulgate such rules and regulations deemed necessary or convenient for implementation of the provisions of this Code section.

(g) The clerk of superior court shall be held harmless for the filing of any map, plat, or plan that fails to meet any requirement of this Code section.



§ 15-6-68. (For effective date, see note.) Public access to maps, plats, and plans

(a) The clerk of each superior court shall provide books, binders, or any other alternative system, either manual or electronic, for providing public access to maps, plats, and plans.

(b) The clerk of superior court shall provide an electronic, computer-based indexing system in which shall be indexed all maps, subdivision plats, condominium plats, and other plats, condominium site plans, condominium plot plans, and condominium floor plans under the caption or name of the subdivision, if any, under the name of the owner or owners of the property mapped or platted, and also under the land lot number and district number if the land lies in that portion of the state which has been surveyed into land lots and districts.

(c) In counties of this state that are divided into land lots, the clerk of superior court shall provide an electronic, computer-based system for maintaining and searching a record for each land lot and land district by listing all surveys made for each lot and where they are recorded.

(d) The clerk shall electronically note the filing date, book, and page numbers on the image and shall electronically transmit a copy of the map, plat, or plan with such filing information to the email address of the person filing the same for record.



§ 15-6-69. Effect of map and plat recordation requirements

(a) Failure to meet the requirements of Code Sections 15-6-67 and 15-6-68 or the recording of an improper plat by the clerk shall not, in and of itself, affect or invalidate any legal description or legal instrument based on such plat.

(b) Nothing in Code Sections 15-6-67 and 15-6-68 shall be deemed to invalidate any map or plat made prior to July 1, 1978, nor shall anything in those Code sections be deemed to require the clerk of the court to prepare or maintain a record of each individual land lot for any plat of survey recorded in the clerk's office prior to July 1, 1978.



§ 15-6-70. Recordation of bankruptcy petition, decree, or order; fees

A certified copy of a petition, with schedules omitted, commencing a proceeding under the bankruptcy law of the United States, of the decree of adjudication in the proceeding, or of the order approving the bond of the trustee appointed in the proceeding may be filed and recorded in the office of the clerk of the superior court of any county in the same manner as deeds. It shall be the duty of the clerks to docket and index such certified copies under the name of the bankrupt and to record the certified copies filed for record in the same manner as deeds. Clerks shall be entitled to the same fees for docketing, indexing, and recording the copies as for docketing, indexing, and recording deeds.



§ 15-6-71. Record of sex criminal convictions; furnishing record to Georgia Bureau of Investigation

Reserved. Repealed by Ga. L. 1988, p. 893, § 1, effective April 5, 1988.



§ 15-6-72. Recordation and index of military service records; confidentiality

(a) The county commissioners or other officers having charge of a county's business shall provide a book or books for the clerk of the superior court in the county, in which the clerk shall record and index the discharge certificates of all former members of the armed services of the United States residing in the county, showing their discharge from military service. The clerk shall from time to time be furnished such additional books for such purpose as may be necessary. Every entry shall be signed by the clerk and dated with the year, day, and hour accurately stated, and a certificate of registry shall be endorsed by the clerk on each discharge recorded. In addition, a veteran may submit the following information to the clerk of the superior court who shall record and index such information in the same books in which military discharges are recorded:

(1) Copy 4, DD Form 214 issued by the United States government;

(2) Any copy of DD Form 214 with a raised seal issued by the United States National Personnel Records Center; or

(3) United States National Archives Form 13038.

(b) Any records made before August 8, 1921, by the clerk of the superior court in substantial compliance with this Code section shall be considered as recorded under the terms of this Code section.

(c) (1) Any DD 214 record filed pursuant to this Code section shall for a period of 50 years following its filing be exempt from Chapter 18 of Title 50, relating to open records. During that 50 year period, it shall be unlawful for any person to permit inspection of any such record, to disclose information contained in any such record, or to issue a copy of all or any part of such record except as authorized by this subsection or by order of a court of competent jurisdiction.

(2) Upon presentation of proper identification, any of the following persons may examine a record filed pursuant to this Code section or obtain free of charge a copy or certified copy of all or part of such record:

(A) The person who is the subject of the record;

(B) The spouse or next of kin of the person who is the subject of the record;

(C) A person named in an appropriate power of attorney executed by the person who is the subject of the record;

(D) The administrator, executor, guardian, or legal representative of the person who is the subject of the record; or

(E) An attorney for any person specified in subparagraphs (A) through (D) of this paragraph.

(3) Records kept pursuant to this Code section shall not be reproduced or used in whole or in part for any commercial or speculative purposes.

(4) Any individual, agency, or court which obtains information pursuant to this subsection shall not disseminate or disclose such information or any part thereof except as authorized in this subsection or otherwise by law.

(5) Violation of this subsection shall constitute a misdemeanor and shall be punished by a fine not to exceed $5,000.00; provided, however, that the clerk of the superior court shall not be liable and shall be held harmless for any act of any person who copies, reproduces, or uses records in violation of this subsection.



§ 15-6-73. Destruction of obsolete records

(a) Clerks of superior court shall be authorized, from time to time, to destroy books containing records of instruments conveying personal property only, including bills of sale, mortgages, conditional sales contracts, retention title contracts, and bills of sale to secure debt, whenever the records are older than five years of age.

(b) Every clerk of superior court shall be, from time to time, authorized to destroy original civil pleadings which have been recorded in the minutes or writ books of the court in every civil case which has been finally terminated for 20 years or more, except cases involving divorce, titles to land, legitimation of a child or children, and proceedings for adoption.



§ 15-6-74. Preservation of newspapers containing advertisements

(a) The clerk of superior court is required to procure and preserve for public inspection a complete file of all newspaper issues in which legal advertisements are published.

(b) The issues of the newspapers so preserved shall be bound, microfilmed, photographed, or digitally imaged in a format approved by the clerk and such newspapers, microfilm, photographs, or copies thereof shall be maintained and made available to the public for a period of not less than 50 years, after which time the newspapers, microfilm, photographs, or copies thereof shall be preserved for historical purposes in electronic or micrographic format.

(c) The clerk of superior court is authorized to enter into an agreement with either the judge of the probate court or the sheriff of the county, or both, relative to the binding, retention, microfilming, photographing, or digital imaging of the newspapers and their preservation and retention, in which event it shall be necessary that only one set of newspapers or copies thereof shall be retained in the county courthouse. Such set of newspapers or copies thereof shall include copies of the newspaper issues in which the clerk's advertisements appear and the newspaper issues in which the advertisements which the judge of the probate court or the sheriff, or both, are required to preserve and retain appear. The agreement shall specify the person who shall maintain and preserve the newspapers, microfilm, photographs, or digital copies.

(d) Upon the request of a clerk of superior court, any journal or newspaper declared, made, or maintained as the official organ of any county for the publication of sheriff's sales, citations of probate court judges, or any other advertising commonly known in terms of "official or legal advertising" shall provide to the clerk of superior court copies of such journal or newspaper containing legal advertisements, in digital format, as required by the clerk, when the clerk shall be required to comply with provisions of subsection (a) or (b) of this Code section. The copies shall be provided to the clerk, the judge of the probate court, and the sheriff by January 31 of the year following the year in which the newspaper served as the official legal organ of the county. The ability of a journal or newspaper to provide copies digitally or electronically may be a qualification by the clerk of superior court, the probate judge, and the sheriff in designating a journal or newspaper as the official legal organ of the county.



§ 15-6-75. Investment of certain funds; disposition of income; repeal of Code section

Reserved. Repealed by Ga. L. 1993, p. 982, § 1, effective July 1, 1994.



§ 15-6-76. Deposit of funds in interest-bearing account; repeal of Code section

Reserved. Repealed by Ga. L. 1993, p. 982, § 2, effective July 1, 1994.



§ 15-6-76.1. Investing or depositing funds; depositing funds paid into court registry

(a) In counties where the clerk of the superior court exercised discretion to invest funds pursuant to Code Section 15-6-75 or to deposit funds in one or more interest-bearing accounts pursuant to Code Section 15-6-76, and such funds were invested or on deposit on January 1, 1993, the clerk may continue to invest such funds pursuant to Code Section 15-6-75 or deposit such funds pursuant to Code Section 15-6-76 until July 1, 1994. In such counties, clerks who do not elect to continue investing or depositing funds pursuant to such Code sections, or who cease depositing or investing such funds pursuant to such Code sections, shall be subject to the provisions of subsections (c) through (g) of this Code section.

(b) In counties where no funds were invested or on deposit pursuant to Code Section 15-6-75 or 15-6-76 on January 1, 1993, clerks shall be subject to the provisions of subsections (c) through (g) of this Code section, effective July 1, 1993.

(c) When funds are paid into the registry of the court, the clerk shall deposit such funds in one or more interest-bearing trust accounts in investments authorized by Code Section 36-80-3 or by Chapter 83 of Title 36.

(d) When funds have been paid into the registry of the court pursuant to a court order directing that such funds be deposited in an interest-bearing trust account for the benefit of one or more of the parties, the interest received from such funds after service charges or fees imposed by the bank or depository shall be paid to one or more of the parties as the order of the court directs.

(e) When funds have been paid into the registry of the court and the order of the court relating to such funds does not state that such funds shall be placed in an interest-bearing trust account for the benefit of one or more of the parties, the clerk shall deposit such funds in an interest-bearing trust account, and the financial institution in which such funds are deposited shall remit, after service charges or fees are deducted, the interest generated by said funds directly to the Georgia Superior Court Clerks' Cooperative Authority by the last day of the month following the month in which such funds were received for distribution to the Georgia Public Defender Council for allotment to the circuit public defender offices. With each remittance, the financial institution shall send a statement showing the name of the court, the rate of interest applied, the average monthly balance in the account against which the interest rate is applied, the service charges or fees of the bank or other depository, and the net remittance. This subsection shall include, but not be limited to, cash supersedeas bonds for criminal appeal, other supersedeas bonds, and bonds or funds paid into the court registry in actions involving interpleader, condemnation, and requests for injunctive relief.

(f) The Georgia Superior Court Clerks' Cooperative Authority shall prescribe uniform procedures and forms for the reporting and remittance of all funds reported to or remitted by the Georgia Superior Court Clerks' Cooperative Authority.

(g) Any interest earned on funds subject to this Code section or Code Section 15-7-49, 15-9-18, or 15-10-240 while in the custody of the Georgia Superior Court Clerks' Cooperative Authority shall be remitted to the Georgia Public Defender Council.

(h) In its discretion, the court may at any time amend its order to require that the funds be deposited into an interest-bearing account for the benefit of one or more of the parties to the action, and the clerk shall comply with such amended order.

(i) In counties where the service charges or fees of the bank or depository would exceed the interest received from funds subject to this Code section, the clerk shall be exempt from subsections (a) through (h) of this Code section. In such counties, the clerk shall send a written notice to the Georgia Superior Court Clerks' Cooperative Authority.



§ 15-6-77. Fees; construction of other fee provisions

(a) The clerks of the superior courts of this state shall be entitled to charge and collect the sums enumerated in this Code section.

(b) All sums as provided for in this Code section shall be inclusive of the sums that the clerks of the superior courts may be required to collect pursuant to Code Section 15-6-77.4. The sums provided in this Code section are exclusive of costs for service of process or other additional sums as may be provided by law.

(c) In all counties in this state where the clerk of the superior court is paid or compensated on a salary basis, the fees provided for in this Code section shall be paid into the county treasury less and except such sums as are otherwise directed to be paid pursuant to Code Section 15-6-61 and such sums as are collected pursuant to Code Section 36-15-9 and Code Section 15-6-77.4, which sums shall be remitted to such authorities as provided by law. Fees, sums, or other remuneration for the performance of duties provided for under the laws of the United States or regulations promulgated pursuant to such laws shall be as provided in such laws or regulations as personal compensation to the clerk of the superior court for the performance of such duties.

(d) Except for the filing of civil cases in which the filing party is indigent as provided in subsection (e) of this Code section, all sums specified in this Code section shall be paid to the clerk at the time of filing or other service.

(e) Costs in civil cases:

(1) As used in this subsection, the term "civil cases" shall include all actions, cases, proceedings, motions, or filings civil in nature, including but not limited to actions for divorce, domestic relations actions, modifications on closed civil cases, adoptions, condemnation actions, and actions for the validation and confirmation of revenue bonds. Any postjudgment proceeding filed more than 30 days after judgment or dismissal in an action shall be considered as a new case for the purposes of this Code section.

(2) Except as provided in paragraphs (3) and (4) of this subsection, the total sum for all services rendered by the clerk of the superior court through entry of judgment in civil cases shall be $58.00. Such sum shall not be required if the party desiring to file such case or proceeding is unable, because of indigence, to pay such sum and such party files with the clerk an affidavit to such effect, as provided by law. Nothing contained in this subsection shall be deemed to require advance payment of such sum by the state, its agencies, or political subdivisions.

(3) In all cases involving condemnations or the validation and confirmation of revenue bonds, the following additional sums shall be charged at the conclusion of the action:

(A) Validation and confirmation of revenue bonds pursuant to Code

Section 36-82-79, first 500 bonds, each................$ 1.00

All bonds over 500, each................................... .50

(B) Recording on final record, per page...........................1.50

(4) No fee or cost shall be assessed for any service rendered by the clerk of superior court through entry of judgment in family violence cases under Chapter 13 of Title 19 or in connection with the filing, issuance, registration, or service of a protection order or a petition for a prosecution order to protect a victim of domestic violence, stalking, or sexual assault. A petitioner seeking a temporary protective order or a respondent involved in a temporary protective order hearing under the provisions of Code Section 19-13-3 or 19-13-4 shall be provided with a foreign language or sign language interpreter when necessary for the hearing on the petition. The reasonable cost of the interpreter shall be paid by the local victim assistance funds as provided by Article 8 of Chapter 21 of this title. The provisions of this paragraph shall control over any other conflicting provisions of law and shall specifically control over the provisions of Code Sections 15-6-77.1, 15-6-77.2, and 15-6-77.3.

(5) Nothing contained in this Code section shall be construed so as to prohibit the collection of any other costs authorized by law for postjudgment proceedings or for any other services which the clerk or the sheriff shall perform. Nothing contained in this Code section shall be construed to affect in any way the power and authority of the superior courts from taxing costs in accordance with law, but no costs shall be refunded by the clerk unless and until the same have been paid to the clerk by the losing party.

(f) Sums for filing documents, instruments, etc., pertaining to real estate or personal property, such sums to include recording and returning where applicable, shall be as follows:

(1)(A)(i) Filing all instruments pertaining to real estate including

deeds, deeds of trust, affidavits, releases, notices and

certificates, and cancellation of deeds, first page....$ 9.50

Each page, after the first...............................2.00

(ii) Filing all instruments pertaining to real estate and personal

property including liens on real estate and personal

property, notice filings for Uniform Commercial Code related

real estate, tax liens, hospital liens, writs of fieri

facias, notices of lis pendens, written information on

utilities, cancellations of liens, and writs of fieri

facias, first page.......................................4.50

Each page, after the first..................................2.00

(B) Filing and indexing financing statements, amendments to financing

statements, continuation statements, termination statements,

release of collateral, or other filing pursuant to Article 9

of Title 11, first page.................................10.00

Each page, after the first..................................2.00

(2) Filing maps or plats, each page..................................7.50

(3) For processing an assignment of a security deed, for each deed

assigned....................................................4.50

(g) Miscellaneous fees:

(1) Recording any instrument or writing, fee not otherwise specified,

first page................................................$ 5.00

Each page, after the first.....................................2.00

(2) Uncertified copies of documents, if no assistance is required from

the office of the clerk of superior court, per page........ .50

Uncertified copies, if assistance is required..................1.00

Uncertified copies, if transmitted telephonically or

electronically, first page..................................2.50

Each page, after the first.....................................1.00

(3) Uncertified copies of documents, drawings, or plats, copy larger

than 8.5 x 14 inches........................................2.00

(4) Certification or exemplification of record, including certificates

and seals, first page.......................................2.50

Each page, after the first.................................... .50

(5) Clerk's certificate..............................................1.00

(6) Court's seal.....................................................1.00

(7) The clerk may provide computer data or computer generated printouts

of public records subject to disclosure maintained on computer

by, or available to, the clerk, for each page or partial page

of printed data or copies of such or its equivalent.........2.50

Nothing in this paragraph shall be construed to require any clerk

to provide computer generated reports nor shall any clerk be

required to prepare custom or individualized computer

compilations or reports for any person or entity which would

require preparation of a computer program which is not a

standard existing computer program in use by the clerk. The

clerk shall not be required to permit access to, or to provide

copies of, copyrighted computer programs or any other computer

programs in violation of any software license agreement or

containing confidential records otherwise excluded or exempted

by this Code section or any other applicable law.

(8) Issuing certificate of pending or unsatisfied judgment, as provided

in Code Section 40-9-40.....................................3.00

(9) Issuing certificate of appointment and reappointment to notaries

public, as provided by Code Section 45-17-4................20.00

(10) Registering and filing trade names pursuant to Code Section 10-1-490

..........................................................................15.00

(11) Issuing subpoena, signed and sealed, notwithstanding subsection (e)

of this Code section, each..................................5.00

(12) Preparation of record and transcript to the Supreme Court and Court

of Appeals, per page........................................1.00

Where a transcript of the evidence and proceedings is filed with

the clerk and does not require recopying, the clerk shall not

receive the fee herein prescribed with respect to such

transcript but shall receive, for filing and transmission of

such transcript, a fee of..................................35.00

(13) Reserved.

(14) Reserved.

(15) For performing the duties required of them by Article 2 of Chapter

2 of Title 44, the clerks shall receive the same sums as in

civil cases.

(16) For performing the duties required of them by Article 1 of Chapter

9A of Title 14, the "Uniform Limited Partnership Act," and for

filing statements of partnership pursuant to Code Section

14-8-10.1, the clerks shall receive the sums as in civil cases.

(h) Fees in criminal cases:

(1) Entering and docketing bills of indictment, presentments, no-bills,

accusations...............................................$ 3.00

(2) Reserved.

(3) Reserved.

(4) Reserved.

(5) Reserved.

(6) Preparation and furnishing copy of the record of appeal in criminal

cases where the accused was convicted of capital felony, except

when provided in accordance with subsection (b) of Code Section

5-6-43, per page............................................1.00

Clerk's certificate............................................1.00

The clerk shall not receive compensation for the transcript of

evidence and proceedings.

(7) When costs are assessed by the court the minimum amount assessed as

court costs in the disposition of any criminal case in the

superior court shall be $100.00. Any surcharge provided for by

law shall be in addition to such sum.

(i) No fees shall be charged for the following:

(1) Recording discharge certificates of veterans, as provided in Code Section 15-6-78;

(2) Filing a petition as provided in Code Section 42-8-66;

(3) Recording and certifying documents in connection with admission to practice law; and

(4) Costs associated with the filing of criminal charges by an alleged victim of a violation of Code Section 16-5-90, 16-5-91, 16-6-1, 16-6-2, 16-6-3, 16-6-4, 16-6-5.1, 16-6-22.1, or 16-6-22.2 or an alleged victim of any domestic violence offense or for the issuance or service of a warrant, protective order, or witness subpoena arising from the violation of Code Section 16-5-90, 16-5-91, 16-6-1, 16-6-2, 16-6-3, 16-6-4, 16-6-5.1, 16-6-22.1, or 16-6-22.2 or the incident of domestic violence.

(j) All laws in force in this state which provide compensation for clerks of the superior courts for the discharge of duties not enumerated in this Code section nor in conflict with this Code section shall remain in full force and effect.

(k) No fees, assessments, or other charges may be assessed or collected except as authorized in this Code section or some other general law expressly providing for same.

(l) The clerk of superior court may provide such additional services for which there is no fee specified by statute in connection with the operation of the clerk's offices as may be requested by the public and agreed to by the clerk. Any charges for such additional services shall be as agreed to between the clerk and the party making the request. Nothing in this subsection shall be construed to require any clerk to provide any such service not otherwise required by law.

(m) The sheriffs of this state shall not be required to pay recording fees for criminal bonds and writs of fieri facias issued on criminal bond forfeitures.

(n) The clerk of superior court shall not be required to refund excess sums tendered to the clerk as payment of costs or fees enumerated in this Code section when such payment exceeds the amount required by this Code section by less than $15.00.

(o) In addition to the fees required by this Code section:

(1) When any instrument that is statutorily required to be cross-indexed, canceled, satisfied, or released or when a party requests the clerk to cross-index an instrument that is not otherwise required by law to be cross-indexed to any other previously recorded or affected document, the clerk of superior court shall charge an additional fee of $2.00 for each additional cross-indexed entry;

(2) For recording any instrument that includes a request for cancellation, satisfaction, or release of more than one instrument as described in division (f)(1)(A)(i) of this Code section, the filing fee specified in division (f)(1)(A)(i) of this Code section shall be charged for each such instrument which is to be canceled, satisfied, or released;

(3) For recording any instrument that includes a request for cancellation, satisfaction, or release of more than one instrument as described in division (f)(1)(A)(ii) of this Code section, the filing fee specified in division (f)(1)(A)(ii) of this Code section shall be charged for each such instrument which is to be canceled, satisfied, or released;

(4) For any instrument that includes a request for the clerk to cross-index the instrument to a previously recorded or affected instrument but for which cross-indexing is not otherwise required by law, the clerk shall file, index, record, and cross-index each such instrument for which a request has been made upon receiving payment from the requesting party as specified by paragraph (1) of this subsection and written information specifying accurately the instrument to be cross-indexed;

(5) With respect to any instrument that includes a request for cancellation, satisfaction, or release of any instrument described in division (f)(1)(A)(i) or (f)(l)(A)(ii) of this Code section, the clerk shall file, index, and record the cancellation of each such instrument identified and requested to be canceled provided that the requesting party pays the filing fee specified by paragraph (2) or (3) of this subsection, as applicable, and that such instrument accurately identifies the recording information for such instrument to be canceled, satisfied, or released; and

(6) For the purposes of this subsection and any other Code section requiring the clerk of superior court to cross-index, cross-reference, or make any other notation affecting any instrument filed in the clerk's office, including, but not limited to, real estate, personal property, liens, plats, and any other instruments, the clerk shall be authorized to make such entry or notation through electronic or automated means in lieu of entering such information manually in paper books or dockets.

(p) Notwithstanding any provision of this Code section to the contrary, the filing fee for an application to be appointed as a certified process server pursuant to paragraph (2) of subsection (h) of Code Section 9-11-4.1 shall be $58.00.



§ 15-6-77.1. Additional fees in counties with populations of 550,000 or more; disposition of such fees

(a) This Code section shall apply to all counties of this state having a population of 550,000 or more according to the United States decennial census of 1970 or any future such census.

(b) In addition to the fees specified by subsection (e) of Code Section 15-6-77, the clerk of superior court of counties described in subsection (a) of this Code section shall be entitled to charge and collect the following additional fees for official duties performed by him in civil cases:

(1) Filing and docket actions, complaints, or motions............ $ 1.00

(2) Entering verdict or judgment on minutes....................... 1.00

(3) Filing all motions subsequent to any complaint in any case.... 1.00

(4) Issuing writ of fieri facias.................................. 1.00

(5) Entering writ of fieri facias on general execution docket..... .50

(6) Recording maps or plats....................................... 1.00

(7) Registering and filing trade names pursuant to subsection (b) of

Code Section 10-1-490.................................... 4.00

(8) Recording proceedings in all cases of habeas corpus, per page.. .50

(c) In addition to the fees specified by subsections (g) and (h) of Code Section 15-6-77, the clerk of superior court of counties described in subsection (a) of this Code section shall be entitled to charge and collect the following additional fees for official duties performed by him in criminal cases:

(1) Service in entering and docketing bills of indictment, presentment,

no bills, accusations, indictment or accusation record... $ 4.50

(2) Entering any record on minutes, fee not otherwise specified, per page

........................................................................ 1.50

(d) All fees charged and collected by the clerks of superior courts in counties described in subsection (a) of this Code section shall be paid into the county treasury.



§ 15-6-77.2. Costs for clerk's services in counties with populations of 640,000 or more; time for payment of costs; disposition of such costs

(a) This Code section shall apply to all counties of this state having a population of 640,000 or more according to the United States decennial census of 1990 or any future such census.

(b) For purposes of this Code section, the term "domestic civil cases" means:

(1) Divorce cases;

(2) Alimony cases;

(3) Annulment cases;

(4) Separate maintenance cases; or

(5) A modification of decree in any of the matters specified in paragraphs (1) through (4) of this subsection.

(c) In all counties specified in subsection (a) of this Code section, the total costs for all services rendered by the clerk of superior court in domestic civil cases through judgment or dismissal shall be $58.00, plus $8.00 for each party other than the original plaintiff and defendant.

(d) In all civil cases other than those specified in subsection (c) of this Code section and those in which there is no adversary party against whom costs may be taxed, the total cost for all services rendered by the clerk of superior court through judgment or dismissal shall be $58.00, plus $8.00 for each party or intervenor other than one defendant and one plaintiff.

(e) The sums specified by subsections (c) and (d) of this Code section shall be paid to the clerk of superior court at the time of the filing of the original complaint except such sums as shall be due by reason of the addition of parties, which sums shall be paid to the clerk at the time such parties are added or a motion to add parties is filed, whichever event occurs first.

(f) The sums specified in subsections (c) and (d) of this Code section shall be in lieu of all other costs for the clerk in the civil cases specified in such subsections, but nothing in this Code section shall be construed so as to prohibit the collection of any other costs authorized by law for postjudgment proceedings or for any other services which the clerk or the sheriff shall perform. Nothing in this Code section shall be construed to affect in any way the power and authority of the superior courts of counties described in subsection (a) of this Code section from taxing costs in accordance with law, but no costs collected under this Code section shall be refunded by the clerk unless and until the same have been paid to the clerk by the losing party.

(g) All sums charged and collected by the clerks of superior court pursuant to this Code section shall be paid into the county treasury.



§ 15-6-77.3. Additional fees in counties with populations in unincorporated areas of 350,000 or more

(a) This Code section shall apply to all counties of this state having a population within the unincorporated areas thereof of 350,000 or more according to the United States decennial census of 1980 or any future such census.

(b) In addition to the fees specified by Code Section 15-6-77, the clerk of the superior court of counties described in subsection (a) of this Code section shall be entitled to charge and collect an advance fee of $25.00 on each civil and criminal appeal, and such fee shall be paid at the time of filing the notice of appeal.

(c) In lieu of the fees specified by Code Section 15-6-77 for the clerk's services listed below, the clerk of the superior court of counties described in subsection (a) of this Code section shall be entitled to charge and collect the following fees for official duties performed by the clerk in providing such services:

(1) Recording and returning to sender all instruments pertaining to real

estate and deeds of trust or amendments thereto, in accordance

with Code Section 53-12-152, each page................. $ 5.00

(2) Recording maps or plats...................................... 10.00

The fee for recording maps or plats shall include the fee required

by Code Section 47-14-51.

(3) Filing and indexing financing statements and for stamping a copy

furnished by the second party to show the date and place of

filing for an original or a continuation statement, as provided

in Article 9 of Title 11, first page..................... 5.00

Each page, after the first.................................. .50

(4) Issuing certificates of appointment and reappointment to notaries

public, as provided by Code Section 45-17-4.............. 8.00

(5) Registering and filing trade names pursuant to Code Section 10-1-490

....................................................................... 25.00

(6) Entering writ of fieri facias on general execution docket..... 5.00



§ 15-6-77.4. Additional divorce case filing fee for Children's Trust Fund

(a) In addition to any fees required in Code Sections 15-6-77, 15-6-77.2, 15-6-77.3, and 47-14-51, for filing each divorce case, the clerk of superior court shall charge an additional fee of $5.00. Each clerk of the superior court shall collect the additional fees for divorce cases as provided in this Code section and shall pay such moneys over to the Georgia Superior Court Clerks' Cooperative Authority by the last day of the month there following, to be deposited by the authority into the general treasury. The authority shall, on a quarterly basis, make a report and accounting of all funds collected pursuant to this Code section and shall submit such report and accounting to the Office of Planning and Budget, the House Budget and Research Office, and the Senate Budget and Evaluation Office no later than 60 days after the last day of the preceding quarter.

(b) When any such person whose duty it is to collect and pay over such moneys fails to remit the sums within 60 days of the date they are required to be paid over, the same shall be delinquent and there may be imposed, in addition to the principal amount due, a specific penalty in the amount of 5 percent of said principal amount per month for each month during which the money is continued to be delinquent, not to exceed a total of 25 percent of the principal amount.

(c) The sums provided for in this Code section shall be collected in accordance with the provision of subsection (b) of Code Section 15-6-77.



§ 15-6-78. Veterans not to be charged for recordation of discharge certificates

(a) All clerks of the superior courts are prohibited from charging any veteran a fee for recording his discharge certificate pursuant to Code Section 15-6-72.

(b) In all counties where the clerk of a superior court is exclusively on a fee basis, the clerk shall be paid the sum of $1.50 for each discharge certificate recorded by him. This sum is to be paid out of the county treasury by the proper county fiscal authority on the first day of each month, based on the number of discharge certificates filed and recorded by the clerk during the preceding month.



§ 15-6-79. Payment of unpaid costs in felony cases

Reserved. Repealed by Ga. L. 2012, p. 173, § 1-17/HB 665, effective July 1, 2012.



§ 15-6-80. Payment of transcript costs to clerk before transmittal

In all cases certified to the appellate courts, the costs for preparing the transcript of the record shall be paid by the appellant to the clerk before the same is transmitted unless the judge presiding over the case being appealed approves an affidavit submitted to the judge by the appellant certifying that the appellant is unable to pay such costs or upon the appellant providing adequate security for such costs.



§ 15-6-81. Failure to perform duty punishable as contempt

Any clerk of the superior court who fails to perform any duty or to exercise any authority set forth in this article is subject to be fined for each offense by the presiding judge as for a contempt of court, on information of any party aggrieved, of which the clerk shall have notice in writing.



§ 15-6-82. Governor ordering investigation of clerk of court; suspension of clerk

(a) Whenever the Governor determines that an investigation of a clerk of superior court of this state should be made as a result of criminal charges, alleged misconduct in office, or alleged incapacity of the clerk of superior court to perform the functions of his or her office, the Governor shall appoint an investigative committee consisting of two clerks of superior court who are members of The Council of Superior Court Clerks of Georgia and the Attorney General to conduct an investigation. Such clerks of superior court may be from any two counties in the state other than the county of the clerk of superior court under investigation. The members of any such committee shall receive no compensation for their services but shall be reimbursed for any expenses incurred in connection with an investigation. The funds necessary to conduct an investigation shall come from the funds appropriated to the executive branch of the state government.

(b) Any member of the committee shall be authorized to administer oaths to any witness before the committee. The committee shall make a report of its investigation to the Governor within 30 days from the date of the appointment of both clerk members by the Governor.

(c) If the committee recommends the suspension of the clerk of superior court, the Governor shall be authorized to suspend the clerk of superior court for a period of up to 60 days. In any case where a clerk of superior court has been suspended for 60 days, the Governor may extend the period of suspension for an additional 30 days. Upon such recommendation, the Governor shall also be authorized to request the district attorney of the county of the clerk's residence to bring a removal petition against the clerk in superior court based upon the evidence reported by the committee. After the filing of such petition, a clerk of superior court is subject to being removed from office by the judge of the court for any sufficient cause, including incapacity or misbehavior in office. The charges must be exhibited to the court in writing, and the facts tried by a jury. The clerk shall be entitled to a copy of the charges three days before trial. In the event that the Governor determines that further investigation should be made, the Governor may then order additional investigation by the committee, the Georgia Bureau of Investigation, other law enforcement agencies of this state, or any special committee appointed by the Governor for such purpose. During any period of suspension, the clerk shall continue to hold office; however, the chief deputy clerk shall perform the duties of the clerk of superior court or, in the absence of a chief deputy clerk, an interim clerk shall be appointed as provided in paragraph (1) of subsection (b) of Code Section 15-6-53 to perform the duties of the clerk during the period of suspension.

(d) If the clerk of superior court is indicted for a felony, the provisions of Code Section 45-5-6 shall apply.



§ 15-6-83. Clerk's liability

If any of the clerks of the superior courts receive any money on any action or judgment from their courts, or otherwise, and do not faithfully account for it, they are liable to rule as sheriffs are, and they and their sureties are likewise liable on their official bonds.



§ 15-6-84. Clerk's liability after retirement

The clerks of the superior courts are subject to the rule and order of their respective courts after their retirement from office, as sheriffs are.



§ 15-6-85. Clerks' offices subject to grand jury examination; written report

Reserved. Repealed by Ga. L. 1994, p. 607, § 1, effective July 1, 1994.



§ 15-6-86. Location of clerk's office in place other than courthouse; storage of archival or inactive records in different location; county documents exception

(a) In the event that the space at the courthouse is inadequate for the clerk's office and the things belonging thereto, the clerk, in writing, may request the governing authority of the county to move his or her office to some other designated place in the county. In his or her request, the clerk shall state the inadequacy which exists. The governing authority shall be authorized to comply with the request but may only designate another place as the office of the clerk with the approval of the clerk. Such place must be owned by the county or a body politic and shall not be more than 500 feet from the courthouse at their nearest points. Notwithstanding local law, the judges of the superior court of the judicial circuit by a majority vote must give written consent before the clerk shall be authorized to move his or her office to such place; provided, however, that failing a majority agreement the chief judge of the judicial circuit shall make such determination.

(b) In the event that space at the courthouse or other place where the office of the clerk is located is inadequate to ensure the safe storage of archival or inactive records, the clerk, after obtaining written approval from the governing authority of the county, may cause the records to be stored at a data storage and retrieval facility within the State of Georgia. The clerk shall give public notice of the place of storage by posting notice at the courthouse. If documents are stored in any place other than the location where the documents were created, filed, or recorded, the government entity shall:

(1) Bear all costs of transporting such documents back to the county of origin for purposes of responding to requests under Article 4 of Chapter 18 of Title 50, relating to inspections of public records; and

(2) Provide by contract for:

(A) Specific retrieval times in which documents requested shall be delivered; and

(B) Payment of additional fees by the person requesting the document from the clerk for expedited service.

(c) In a county where the county site is located in an unincorporated area of the county and the county governing authority has constructed one or more permanent satellite courthouses within the county and has further designated each such structure as a courthouse annex or has otherwise established each such structure as an additional courthouse to the courthouse located at the county site, the clerk of superior court shall be authorized to maintain his or her offices and all things belonging thereto including the permanent records at one of the additional courthouse locations or at the courthouse at the county site. The clerk of superior court may, but shall not be required to, maintain a satellite office at an additional courthouse which is not the location of the clerk of superior court's main office where the permanent records are kept. No one may for any purpose remove records of the clerk of superior court from the courthouse or the clerk's satellite office without the written consent of the clerk; provided, however, that a judge or the judge's designee may check out a record or file for a case assigned to such judge upon providing a written receipt for such record or file to the clerk.

(d) Notwithstanding any other provision of this Code section, county documents, as defined in subsection (c) of Code Section 36-9-5, shall be stored only in accordance with the provisions of Code Section 36-9-5.



§ 15-6-87. Furnishing of fixtures, supplies, and equipment to clerk

(a) The county governing authority shall supply all fixtures, supplies, and equipment necessary for the proper functioning of the office of clerk of superior court.

(b) All provisions of law relating to the filing, docketing, recording, keeping, copying, binding, indexing, certification, and furnishing of copies of records, including certified copies, and those provisions relating to the amount of fees of officers in connection therewith, as far as may be consistent with this Code section, shall apply to such digital, photographic, and electronic records and copies.



§ 15-6-87.1. Participation in state-wide county computerized information network; authorized fees

Repealed by Ga. L. 2012, p. 173, § 1-22/HB 665, effective July 1, 2012.



§ 15-6-88. Minimum annual salary schedule

(a) Any other provision of law to the contrary notwithstanding, the minimum annual salary of each clerk of the superior court in each county of this state shall be fixed according to the population of the county in which he or she serves, as determined by the United States decennial census of 2000 or any future such census; provided, however, that such annual salary shall be recalculated in any year following a census year in which the Department of Community Affairs publishes a census estimate for the county prior to July 1 in such year that is higher than the immediately preceding decennial census. Except as otherwise provided in subsection (b) of this Code section, each such clerk shall receive an annual salary, payable in equal monthly installments from the funds of the county, of not less than the amount fixed in the following schedule:

Population Minimum Salary

---------- --------------

0 -- 5,999 $ 29,832.20

6,000 -- 11,889 40,967.92

11,890 -- 19,999 46,408.38

20,000 -- 28,999 49,721.70

29,000 -- 38,999 53,035.03

39,000 -- 49,999 56,352.46

50,000 -- 74,999 63,164.60

75,000 -- 99,999 67,800.09

100,000 -- 149,999 72,434.13

150,000 -- 199,999 77,344.56

200,000 -- 249,999 84,458.82

250,000 -- 299,999 91,682.66

300,000 -- 399,999 101,207.60

400,000 -- 499,999 105,316.72

500,000 or more 109,425.84

(b) Whenever the state employees subject to compensation plans authorized and approved in accordance with Code Section 45-20-4 receive a cost-of-living increase or general performance based increase of a certain percentage or a certain amount, the amounts fixed in the minimum salary schedule in subsection (a) of this Code section, in Code Section 15-6-89, and in subsection (b) of Code Section 15-10-105, or the amounts derived by increasing each of said amounts through the application of longevity increases pursuant to subsection (a) of Code Section 15-6-90, where applicable shall be increased by the same percentage or same amount applicable to such state employees. If the cost-of-living increase or general performance based increase received by state employees is in different percentages or different amounts as to certain categories of employees, the amounts fixed in the minimum salary schedule in subsection (a) of this Code section, in Code Section 15-6-89, and in subsection (b) of Code Section 15-10-105, or the amounts derived through the application of longevity increases, shall be increased by a percentage or an amount not to exceed the average percentage or average amount of the general increase in salary granted to the state employees. The Office of Planning and Budget shall calculate the average percentage increase or average amount increase when necessary. The periodic changes in the amounts fixed in the minimum salary schedule in subsection (a) of this Code section, in Code Section 15-6-89, in subsection (b) of Code Section 15-10-105, or the amounts derived through the application of longevity increases, as authorized by this subsection shall become effective on the first day of January following the date that the cost-of-living increases or general performance based increases received by state employees become effective; provided, however, that if the cost-of-living increases received by state employees become effective on January 1, such periodic changes in the amounts fixed in the minimum salary schedule in subsection (a) of this Code section, in Code Section 15-6-89, and in subsection (b) of Code Section 15-10-105, or the amounts derived by increasing each of said amounts through the application of longevity increases pursuant to subsection (a) of Code Section 15-6-90, shall become effective on the same date that the cost-of-living increases or general performance based increases received by state employees become effective.

(c) This Code section shall not be construed to reduce the salary of any clerk of the superior court in office on July 1, 1991; provided, however, that successors to such clerks in office on July 1, 1991, shall be governed by the provisions of subsections (a) and (b) of this Code section.

(d) The county governing authority may supplement the minimum annual salary of the clerk of the superior court in such amount as it may fix from time to time; but no clerk's compensation supplement shall be decreased during any term of office. Any prior expenditure of county funds to supplement the clerk's salary in the manner authorized by this subsection is ratified and confirmed. Nothing contained in this subsection shall prohibit the General Assembly by local law from supplementing the annual salary of the clerk.



§ 15-6-88.1. Adjustment of schedule for certain counties containing federal land

Reserved. Repealed by Ga. L. 2012, p. 173, § 1-23/HB 665, effective July 1, 2012.



§ 15-6-88.2. Monthly contingent expense allowance schedule for the clerk's office

In addition to any salary, fees, or expenses now or hereafter provided by law, the governing authority of each county is authorized to provide as contingent expenses for the operation of the office of clerk of the superior court, and payable from county funds, a monthly expense allowance of not less than the amount fixed in the following schedule:

Population Minimum Monthly Expenses

---------- --------------

0 -- 11,889 $ 100.00

11,890 74,999 200.00

--

75,000 249,999 300.00

--

250,000 499,999 400.00

--

500,000 500.00

or more



§ 15-6-89. Additional remuneration for certain services

In addition to the minimum salary provided in Code Section 15-6-88 or any other salary provided by any applicable general or local law, each clerk of superior court of any county who also serves as clerk of a state court, court classified as a municipal court but funded through appropriations of the county governing authority, juvenile court, civil court under any applicable general or local law of this state or who performs duties pursuant to paragraph (1) of subsection (a) of Code Section 15-12-1.1 shall receive for his or her services in such other court a salary of not less than $323.59 per month, to be paid from the funds of the county. In the event any such court for which a clerk of superior court is serving as clerk is abolished, the clerk of superior court shall not be entitled to any salary heretofore received for service in such court.



§ 15-6-90. Longevity increases; operational expenses; local laws

(a) The amounts provided in subsection (a) of Code Section 15-6-88 and Code Sections 15-6-89 and 15-10-105, as increased by subsection (b) of Code Section 15-6-88, shall be increased by multiplying said amounts by the percentage which equals 5 percent times the number of completed four-year terms of office served by any clerk after December 31, 1976, effective the first day of January following the completion of each such period of service.

(b) The minimum salaries provided for in Code Sections 15-6-88 and 15-6-89, this Code section, and Code Section 15-6-91 shall be considered as salary only. Expenses for deputy clerks, equipment, supplies, copying equipment, and other necessary and reasonable expenses for the operation of a clerk's office shall come from funds other than the funds specified as salary in such Code sections.

(c) This Code section shall not be construed to affect any local legislation, except where such local legislation provides for a salary lower than the salary provided in Code Sections 15-6-88 and 15-6-89, this Code section, and Code Section 15-6-91, in which event such Code sections shall prevail.

(d) Code Sections 15-6-88 and 15-6-89, this Code section, and Code Section 15-6-91 shall not be construed to reduce the salary of any clerk of superior court presently in office.



§ 15-6-91. Effect of salary provisions on local legislation

All local legislation in effect on April 1, 1973, or enacted subsequent to April 1, 1973, and affecting compensation for clerks of superior courts of the various counties shall be of full force and effect except where such local legislation provides for a salary lower than the salary provided in Code Sections 15-6-88 through 15-6-90 and this Code section, in which event such Code sections shall prevail.



§ 15-6-92. Continuation of fee system

Reserved. Repealed by Ga. L. 2012, p. 173, § 1-25/HB 665, effective July 1, 2012.



§ 15-6-93. Office hours

(a) The office of each clerk of superior court shall be open to conduct business Monday through Friday from at least 9:00 A.M. until 5:00 P.M. and shall not close for any period of time during such hours, unless such office has less than two employees, in which case such office shall be permitted to be open from at least 8:00 A.M. until noon and from at least 1:00 P.M. until 5:00 P.M.

(b) Any office of clerk of superior court which is open for operation on Saturday may close on one day Monday through Friday for a period of time equal to that period of time during which the office is open on Saturday. Nothing in this Code section shall be construed as requiring any office of clerk of superior court to be open on any public holiday, legal holiday, day of rest, or other similar time that is recognized and designated as such by Georgia law or by the governing authority of the county.

(c) This Code section shall only apply to the office of clerk of superior court if there is employed in that office at least one employee other than the clerk.

(d) In any county of this state having a population of fewer than 10,000 persons according to the United States decennial census of 1980 or any future such census, the clerk of superior court may close such office for a designated lunch period if all other county offices in the county courthouse simultaneously close for a lunch period. The period of closing of the clerk's office shall coincide with the period for closing the other county offices.

(e) Nothing in this Code section shall be construed to require the office of clerk of superior court to be open if all other county offices are closed because of inclement weather or any other reason.

(f) When it is necessary for the clerk of superior court to conduct necessary training of employees, the clerk may close his or her office for up to eight hours during any six-month period, provided that he or she gives at least ten days' notice to the public, or sooner with the approval of the chief judge of the superior court, prior to such closing, and provided, further, that there are no proceedings scheduled in superior court during the time of the closing. Proceedings shall include all civil or criminal hearings or trials, whether or not a jury is required.

(g) When the clerk's office is closed for training purposes, the period of closure shall be deemed a legal holiday for such office and, therefore, all deadlines provided for by law for filing in the clerk's office any pleading, process, summons answer, or other document shall be extended to the next regular business day of the clerk's office. "Business day" means a day on which the clerk's office is open for business and shall not include any Saturday, Sunday, or legal holiday officially observed by the office as provided in this Code section.



§ 15-6-94. Georgia Superior Court Clerks' Cooperative Authority

(a) (1) There is established the Georgia Superior Court Clerks' Cooperative Authority as a body corporate and politic, an instrumentality of the state, and a public corporation; and by that name the authority may contract and be contracted with and bring and defend actions.

(2) As used in this Code section, the term "authority" means the Georgia Superior Court Clerks' Cooperative Authority.

(3) The purpose of the authority shall be to provide a cooperative for the development, acquisition, and distribution of record management systems, information, services, supplies, and materials for superior court clerks of the state, on such terms and conditions as may be determined to be in the best interest of the operation of the office of the clerk of superior court, local government, and the state, in light of the following factors:

(A) The public interest in providing cost-efficient access to record management systems, information, services, supplies, and materials, and a pool which will provide related resources and uniformity;

(B) Cost savings to local government and the state, through efficiency in the provision of record management systems, information, services, supplies, and materials;

(C) Fair and adequate compensation to local governments for costs incurred in the operation of the offices of clerks of superior court; and

(D) Such other factors as are in the public interest and welfare.

The authority shall be the sole owner of its compiled and developed information developed through any function performed or any program or system administered on behalf of the authority. For the purposes of this subsection the authority shall not be considered the sole owner of information developed pursuant to Code Section 15-6-97.1 or Code Section 15-6-97.2 and Article 5 of Chapter 6 of Title 12.

(b) (1) The authority shall consist of ten members as follows:

(A) The two members who are not required to be superior clerks appointed by the executive board of The Council of Superior Court Clerks of Georgia appointed as provided by prior law shall continue to serve out the terms for which they were appointed. Upon the expiration of the terms of these members one such position shall cease to exist and the successors to the other such position shall be appointed by the executive board of The Council of Superior Court Clerks of Georgia;

(B) The two members appointed by the executive board of The Council of Superior Court Clerks of Georgia who are and shall be superior court clerks appointed as provided by prior law shall continue to serve and their successors shall likewise be superior court clerks appointed by the executive board of The Council of Superior Court Clerks of Georgia;

(C) The one member appointed by the Governor who is and shall be a county commissioner appointed as provided by prior law shall continue to serve and his or her successors shall likewise be county commissioners appointed by the Governor;

(D) The two members appointed by the Governor who are not required to be county commissioners appointed as provided by prior law shall serve out the terms for which they were appointed; and upon the expiration of such terms and thereafter a successor to one such member shall be a superior court clerk appointed by the Governor and a successor to the other such member shall be appointed by the Governor;

(E) One member who shall be a superior court clerk appointed by the Senate Committee on Assignments or such person or entity as established by Senate rule;

(F) One member who shall be a superior court clerk appointed by the Speaker of the House of Representatives;

(G) One member who shall be a superior court judge appointed by the Chief Justice of the Supreme Court of Georgia; and

(H) One member appointed by the Governor.

All members shall serve for terms of three years each and until their successors are appointed and qualified. All acts performed by the authority prior to April 1, 1994, shall have the same force and effect as if this paragraph had been in effect since the creation of the authority.

(2) Each member of the authority who is not otherwise a state officer or employee may be authorized by the authority to receive an expense allowance and reimbursement from funds of the authority in the same manner as provided for in Code Section 45-7-21. Each member of the authority who is otherwise a state officer or employee may be reimbursed by the agency of which he or she is an officer or employee for expenses actually incurred in the performance of his or her duties as a member of the authority. Except as specifically provided in this subsection, members of the authority shall receive no compensation for their services.

(3) Four members of the authority shall constitute a quorum; and the affirmative votes of four members of the authority shall be required for any action to be taken by the authority.

(4) The board may, in its discretion, appoint an executive director as the administrative head of the authority and shall set his or her salary. Unless the board appoints an executive director, the president of The Council of Superior Court Clerks of Georgia shall serve as the executive director and administrative head of the authority. If the president of The Council of Superior Court Clerks of Georgia serves as the administrative head of the authority, he or she may appoint a person as assistant director and delegate such of his or her powers and duties to such assistant as he or she desires. The executive director, with the concurrence and approval of the board, shall hire officers, agents, and employees; prescribe their duties, responsibilities, and qualifications and set their salaries; and perform such other duties as may be prescribed by the authority. Such officers, agents, and employees shall serve at the pleasure of the executive director.

(5) The authority may promulgate rules and regulations for its own government and for discharging its duties as may be permitted or required by law or applicable rules and regulations.

(6) The authority shall have perpetual existence.

(c) The Attorney General shall provide legal services for the authority in the same manner provided for in Code Sections 45-15-13 through 45-15-16.

(d) The authority shall have the following powers:

(1) To have a seal and alter the same at its pleasure;

(2) To make and execute contracts, lease agreements, and all other instruments necessary or convenient to exercise the powers of the authority or to further the public purpose for which the authority is created;

(3) To acquire by purchase, lease, or otherwise and to hold, lease, and dispose of real or personal property of every kind and character, or any interest therein, in furtherance of the public purpose of the authority;

(4) To apply for and to accept any gifts or grants or loan guarantees or loans of funds or property or financial or other aid in any form from the federal government or any agency or instrumentality thereof, or from the state or any agency or instrumentality thereof, or from any other source for any or all of the purposes specified in this Code section and to comply, subject to the provisions of this Code section, with the terms and conditions thereof;

(5) To contract with state agencies or any local government for the use by the authority of any property, facilities, or services of the state or any such state agency or local government or for the use by any state agency or local government of any facilities or services of the authority; and such state agencies and local governments are authorized to enter into such contracts;

(6) To fix and collect fees and charges for data, media, and incidental services furnished by it to any individual or private entity; provided, however, a schedule of proposed fees and charges shall be filed with the Clerk of the House of Representatives and the Secretary of the Senate by January 2, 1994, and annually thereafter for such action as the General Assembly may desire to take thereon, if any;

(7) To deposit or otherwise invest funds held by it in any state depository or in any investment which is authorized for the investment of proceeds of state general obligation bonds and to use for its corporate purposes or redeposit or reinvest interest earned on such funds;

(8) To exercise any power granted by the laws of this state to public or private corporations which is not in conflict with the public purpose of the authority; and

(9) To do all things necessary or convenient to carry out the powers conferred by this Code section and to carry out such duties and activities as are specifically imposed upon the authority by law.

(e) The creation of the authority and the carrying out of its corporate purposes are in all respects for the benefit of the people of this state and are public purposes and in no event shall the authority assess a fee against a superior court clerk's office or local government of this state for access to the information compiled by the authority. The authority will perform an essential government function in the exercise of the powers conferred upon it by this Code section. The authority shall not be required to pay taxes or assessments upon any property acquired or under its jurisdiction, control, possession, or supervision.

(f) Any action against the authority shall be brought in the Superior Court of Gwinnett County, Georgia, and such court shall have exclusive, original jurisdiction of such actions; provided, however, actions seeking equitable relief may be brought in the county of residence of any member of the authority.

(g) All money received by the authority pursuant to this Code section shall be deemed to be trust funds to be held and applied solely as provided in this Code section.

(h) The provisions of this Code section shall be deemed to provide an additional and alternative method for doing things authorized by this Code section and shall be regarded as supplemental and additional to powers conferred by the Constitution and laws of the State of Georgia and shall not be regarded as in derogation of any powers now existing.

(i) This Code section, being for the welfare of the state and its inhabitants, shall be liberally construed to effect the purposes thereof.



§ 15-6-95. (For effective date, see note.) Priorities of distribution of fines, bond forfeitures, surcharges, additional fees, and costs in cases of partial payments into the court

Notwithstanding any law to the contrary, a clerk of any superior court of this state who receives partial payments, as ordered by the court, of criminal fines, bond forfeitures, or costs shall distribute such sums in the order of priority set forth below:

(1) The amount provided for in Chapter 17 of Title 47 for the Peace Officers' Annuity and Benefit Fund;

(2) The amount provided for in Chapter 14 of Title 47 for the Superior Court Clerks' Retirement Fund of Georgia;

(3) The amount provided for in Chapter 16 of Title 47 for the Sheriffs' Retirement Fund of Georgia;

(4) The amounts provided under subparagraphs (a) (1) (A) and (a) (2) (A) of Code Section 15-21-73;

(5) The amounts provided for under subparagraphs (a) (1) (B) and (a) (2) (B) of Code Section 15-21-73;

(6) The amounts provided for in Code Section 15-21-93 for jail construction and staffing;

(7) The amount provided for in Code Section 15-21-131 for funding local victim assistance programs;

(8) The amount provided for in Code Section 36-15-9 for county law libraries;

(9) The balance of the base fine owed to the county;

(10) The amount provided for in cases of driving under the influence for purposes of the Georgia Crime Victims Emergency Fund under Code Section 15-21-112;

(11) The application fee provided for in subsection (c) or (e) of Code Section 15-21A-6;

(12) The amount provided for in cases of driving under the influence for purposes of the Brain and Spinal Injury Trust Fund under Code Section 15-21-149;

(13) The amount provided for in Code Section 15-21-100 for the Drug Abuse Treatment and Education Fund; and

(14) The amounts provided for in subsection (d) of Code Section 42-8-34.



§ 15-6-96. Clerk as custodian of records; contracts to market records or computer generated data for profit

The clerk of the superior court is the custodian of the records of his or her office. Any contract to distribute, sell, or otherwise market records or computer generated data of the office of the clerk of the superior court for profit shall be made by the clerk of the superior court. If the clerk of the superior court also serves as the clerk of any other court, the provisions of this Code section shall be applicable to the records and data of such other court. A report summarizing contracts entered into pursuant to this Code section along with any revenues received therefrom shall be prepared by the clerk of the superior court and submitted to the governing authority of the county on a monthly basis.



§ 15-6-97. State-wide uniform automated information system; additional powers and duties of Georgia Superior Court Clerks' Cooperative Authority

(a) The Georgia Superior Court Clerks' Cooperative Authority or its designated agent shall develop and implement a state-wide uniform automated information system for real and personal property records, excluding filings made pursuant to Article 9 of Title 11. In furtherance of development and implementation of the system, the authority shall have the ability to contract with the clerks of superior courts and any other parties that the authority deems necessary. The Georgia Superior Court Clerks' Cooperative Authority shall have authority to implement rules and regulations necessary to develop and implement the system described in this Code section.

(b) The Georgia Superior Court Clerks' Cooperative Authority shall have the following powers and duties in addition to those otherwise provided by law:

(1) To provide for the collection of moneys;

(2) To manage, control, and direct such funds and the expenditures made therefrom;

(3) To distribute the moneys at the discretion of the authority in such manner and subject to such terms and limitations as the Georgia Superior Court Clerks' Cooperative Authority in its discretion shall determine will best further the public purpose of the authority; and

(4) To exercise all other powers necessary for the development and implementation of the system provided for in this Code section.



§ 15-6-97.1. Civil case information system; funding

(a) The Georgia Superior Court Clerks' Cooperative Authority and The Council of Superior Court Clerks of Georgia, in agreement with the Georgia Courts Automation Commission and the Administrative Office of the Courts, shall participate in the development and operation of the civil case filing and disposition information system described in paragraph (4) of Code Section 15-5-24 and paragraphs (2), (3), (4), and (5) of subsection (a) of Code Section 15-5-82. The authority shall provide such data in electronic format to the Georgia Courts Automation Commission within three days of receipt. The media and format shall be determined by the authority and the commission.

(b) The authority shall have the power to use funds available and participate in agreements, contracts, and networks necessary or convenient for the performance of the duties described in subsection (a) of this Code section.



§ 15-6-97.2. Maintenance of uniform automated electronic information system for carbon sequestration registry

(a) The Georgia Superior Court Clerks' Cooperative Authority or its designated agent shall maintain a state-wide uniform automated electronic information system for purposes of the carbon sequestration registry established under Article 5 of Chapter 6 of Title 12. In furtherance of such purpose, the authority shall have the ability to contract with the clerks of superior courts and any other parties that the authority deems necessary. Standardized forms used for registry reporting purposes shall be established by the State Forestry Commission in accordance with Code Section 12-6-229.

(b) For purposes of this Code section, the Georgia Superior Court Clerks' Cooperative Authority shall have the following powers and duties in addition to those otherwise provided by law:

(1) To establish such registration and transaction fees to be charged and collected by the clerks of superior courts and the portion thereof that shall be remitted to the authority, in such amounts as are reasonable and necessary to offset the costs of administering and maintaining the electronic information system for the registry, and to provide for the collection of moneys;

(2) To manage, control, and direct such funds as are remitted to the authority and the expenditures made therefrom;

(3) To distribute the moneys at the discretion of the authority in such manner and subject to such terms and limitations as the Georgia Superior Court Clerks' Cooperative Authority in its discretion shall determine will best further the public purpose of the registry;

(4) To adopt rules and regulations; and

(5) To exercise all other powers necessary for maintenance of the electronic information system for the registry.



§ 15-6-98. Collection and remittal of fees

(a) The clerk of the superior court of each county of this state shall collect for each court in which he or she serves as clerk the fees provided for in this chapter.

(b) From the fees enumerated in division (f)(1)(A)(i) of Code Section 15-6-77, the Georgia Superior Court Clerks' Cooperative Authority shall collect from each clerk of superior court $5.00 from each fee collected.

(c) The sums withheld pursuant to division (f)(1)(A)(i) of Code Section 15-6-77 shall be remitted to the Georgia Superior Court Clerks' Cooperative Authority by each clerk of a superior court for the purpose of effectuating the provisions of this Code section and any other provision of law. Such fees shall be remitted not later than the tenth day of the month following the collection of such fees by the clerk of a superior court.



§ 15-6-99. Re-creation of grantor and grantee indexes

(a) The Georgia Superior Court Clerks' Cooperative Authority is authorized to re-create grantor and grantee indexes that exist prior to January 1, 1999, in each county for the purpose of providing information and history concerning real property records for the state-wide uniform automated information system provided for in Code Section 15-6-97. The number of prior year indexes to be re-created shall be determined by the Georgia Superior Court Clerks' Cooperative Authority in cooperation with the clerks of the superior courts who shall provide copies of such county indexes or access to copies of such indexes for re-creating such indexes. A copy of the re-created index shall be furnished to each county but shall not replace or supersede the original county index.

(b) Re-creation of such grantor and grantee indexes shall be accomplished by using only the existing index in each county and the information shown in such indexes. No other sources of information shall be reviewed.

(c) The re-created indexes shall be in the format and file structure as designed and adopted by the Georgia Superior Court Clerks' Cooperative Authority for the state-wide uniform automated information system. The re-created indexes shall contain only the information from the existing county indexes which is applicable to and complies with such format and file structure for the state-wide uniform automated information system.

(d) Re-creation of such indexes shall include conforming the indexing of grantor and grantee names, as determined by the Georgia Superior Court Clerks' Cooperative Authority, to be in a consistent and standard manner for the state-wide uniform automated information system. A conversion summary of such names being conformed on a county by county basis shall be maintained by the authority, and a copy of such summary shall be furnished for information purposes only to each county with the re-created county index.

(e) The original county indexes shall not be altered or changed in any manner or by any process as a result of the re-creation of any grantor and grantee index, and such re-created index shall be clearly and distinctly labeled to identify it separately from the original county index. Any re-created index shall not replace the original county index as such index was originally recorded by the clerk of the superior court for any point in time.

(f) A clerk of the superior court, the Georgia Superior Court Clerks' Cooperative Authority, or an authorized agent of the authority shall not suffer any liability as a result of the required cooperation authorized and provided for between the parties by this Code section.



§ 15-6-100. Clerk's expenditure of funds

No agreement by a clerk to acquire services, supplies, or equipment authorized by this article that requires expenditure of county funds may be entered into unless the funds to be obligated are included in the budget of the county for the operation of the clerk's office at the time of the execution of such agreement.









Chapter 7 - State Courts of Counties

Article 1 - General Provisions

§ 15-7-1. "State court" defined

As used in this chapter, the term "state court" shall mean any court created pursuant to the provisions of this chapter or any court continued as a state court by Article VI, Section X of the Constitution of the State of Georgia.



§ 15-7-2. Creation of state courts

The General Assembly may by local law create a state court in any county or counties of this state in which there is no state court, and such court shall be the "State Court of (whatever county or counties in which the court is located)."



§ 15-7-3. Applicability of chapter; conflicts with local laws

This chapter shall apply to and govern all state courts; and, unless otherwise provided in this chapter, in all cases in which there is a conflict between this chapter and the local law creating the state court, this chapter shall take priority and shall be controlling.



§ 15-7-4. Jurisdiction

(a) Each state court shall have jurisdiction, within the territorial limits of the county or counties for which it was created and concurrent with the superior courts, over the following matters:

(1) The trial of criminal cases below the grade of felony;

(2) The trial of civil actions without regard to the amount in controversy, except those actions in which exclusive jurisdiction is vested in the superior courts;

(3) The hearing of applications for and the issuance of arrest and search warrants;

(4) The holding of courts of inquiry;

(5) The punishment of contempt by fines not exceeding $1,000.00, by imprisonment not exceeding 20 days, or both; and

(6) Review of decisions of other courts as may be provided by law.

(b) Each state court shall have jurisdiction, within the territorial limits of the county or counties for which it was created and concurrent with other courts having such jurisdiction, over possession of one ounce or less of marijuana, in accordance with Code Sections 16-13-2 and 16-13-30.



§ 15-7-5. Electronic filings and payments

By court rule or standing order, any state court may provide for the filing of pleadings and any other documents and for the acceptance of payments and remittances by electronic means. Nothing in this Code section shall be construed to prevent a clerk's acceptance of payments and remittances by electronic means under the clerk's own authority.






Article 2 - Judges

§ 15-7-20. Number of and work status of judges determined by local law; elections

(a) The General Assembly shall by local law establish the number of judges for each state court and shall establish whether the judge or judges shall be full-time judges or part-time judges.

(b) Judges of the state court shall be elected by the qualified electors of the county or counties in which the court is located, shall be elected on a nonpartisan basis as provided by law, and shall serve for a term of four years.

(c) Elections shall be held at the general election in the year in which the incumbent's term expires, and judges so elected shall take office on the first day of January following such election. The judges of the state courts shall be commissioned by the Governor and, before entering office, shall take the same oaths which judges of the superior courts must take.



§ 15-7-21. Qualifications; restrictions on practice of law; removal, discipline, and involuntary retirement

(a)(1) Except as provided in paragraph (2) of this subsection, each judge of the state court shall be a resident of the geographic area in which he or she is selected to serve, shall have been a resident of the state for three years next preceding the beginning of his or her term of office, shall as of such date be at least 25 years of age, and shall have been admitted to practice law for seven years.

(2) If, at the expiration of the qualifying period for the general nonpartisan primary or any special election, no candidate meeting the requirements of paragraph (1) of this subsection has qualified, then the county election superintendent shall reopen qualifying for a period of 15 days, and any person may qualify who: (A) will have been for three years next preceding the beginning of the term of office a resident of the superior court judicial circuit containing the geographic area in which the judge is to serve; and (B) meets all requirements, other than the residency requirement specified in paragraph (1) of this subsection, for eligibility for nomination and election to the office of state court judge. If such person is elected to the office of state court judge, such person may thereafter qualify for reelection to such office as long as such person continues to reside within the judicial circuit containing the geographic area in which the judge is to serve and otherwise meets the requirements of paragraph (1) of this subsection.

(b) A full-time judge of the state court may not engage in the private practice of law. A part-time judge of the state court may engage in the private practice of law in other courts but may not practice in his own court or appear in any matter as to which that judge has exercised any jurisdiction.

(c) Judges of the state courts shall be subject to discipline, removal, and involuntary retirement pursuant to Article VI, Section VII, Paragraphs VI and VII of the Constitution of the State of Georgia.



§ 15-7-22. Compensation

Judges of the state courts shall be compensated from county funds as provided by local law. The county governing authority is authorized to supplement the compensation thus fixed to be paid to the judges of the state court of that county.



§ 15-7-23. Filling vacancies

In the event of a vacancy in the office of judge of the state court for any reason except the expiration of the term of office, the Governor shall appoint a qualified person who shall serve as provided in Article VI, Section VII, Paragraphs III and IV of the Constitution.



§ 15-7-24. Ordered military duty

(a) Any judge of state court who is performing ordered military duty, as defined in Code Section 38-2-279, shall be eligible for reelection in any primary or general election which may be held to elect a successor for the next term of office, and may qualify in absentia as a candidate for reelection to such office. The performance of ordered military duty shall not create a vacancy in such office during the term for which such judge was elected.

(b) Where the giving of written notice of candidacy is required, any judge of state court who is performing ordered military duty may deliver such notice by mail, agent, or messenger to the proper elections official. Any other act required by law of a candidate for public office may, during the time such official is on ordered military duty, be performed by an agent designated in writing by the absent public official.



§ 15-7-25. Service by retired judge or judge emeritus

(a) Except as otherwise provided in the Constitution of this state, a retired judge or judge emeritus of a state court shall be authorized to serve as judge of a state court upon the call of the judge of such court. When serving in such capacity, the retired judge or judge emeritus of the state court shall exercise the same jurisdiction, power, and authority as the regular judge of the court, as provided by general or local law. When serving in such capacity, the retired judge or judge emeritus shall receive the amount of compensation and payment of expenses as provided by subsection (d) of Code Section 15-1-9.2, with such expenses being borne by the governing authority responsible for funding the operation of the requesting court.

(b) A retired judge or a judge emeritus of a state court shall be vested with the same authority as an active judge of this state for the purpose of performing marriage ceremonies.

(c) Except as otherwise provided in the Constitution of this state, a judge of a state court shall be authorized to serve as judge of any other state court, but only upon the call of the judge of such other state court. When serving in a state court other than his own, the judge shall exercise the same jurisdiction, power, and authority as the regular judge of the court, as provided by general or local law.

(d) Any retired judge or judge emeritus of a state court may issue arrest warrants and search warrants in the same manner as an active judge of state court if the retired judge or judge emeritus is authorized in writing to do so by an active judge of the state court of the county wherein the warrants are to be issued.



§ 15-7-26. Council of State Court Judges of Georgia

(a) There is created a state court judges' council to be known as "The Council of State Court Judges of Georgia." The council shall be composed of the judges, senior judges, and judges emeriti of the state courts of this state. The council is authorized to organize itself and to develop a constitution and bylaws.

(b) It shall be the purpose of The Council of State Court Judges of Georgia to effectuate the constitutional and statutory responsibilities conferred upon it by law and to further the improvement of the state courts, the quality and expertise of the judges thereof, and the administration of justice.

(c) Expenses of the administration of the council shall be paid from state funds appropriated for that purpose, from federal funds available to the council for that purpose, or from other appropriate sources.

(d) The Administrative Office of the Courts shall provide technical services to the council and shall assist the council in complying with all its legal requirements.






Article 3 - Practice and Procedure

§ 15-7-40. State courts always open; terms of court

The courts governed by this chapter shall be deemed always open for the disposition of matters properly cognizable by them; however, all trials on the merits shall be conducted at trial terms regularly prescribed by local laws, as now or hereafter amended, creating the individual courts.



§ 15-7-41. Courts of record

The state courts shall be courts of record and shall have a seal; and the minutes, records, and other books and files that are required by law to be kept for the superior courts shall, in the same manner, so far as the jurisdiction of state courts may render necessary, be kept in and for such courts.



§ 15-7-42. Hearing on merits in open court; proceedings allowed in chambers

All trials on the merits shall be conducted in open court and, so far as convenient, in a regular courtroom. All other proceedings, hearings, and acts may be done or conducted by a judge in chambers and in the absence of the clerk or other court officials. The judge of the court may hear motions and enter interlocutory orders, in all cases pending in the court over which he presides, in open court or in chambers.



§ 15-7-43. Applicability of rules of practice

(a) The general laws and rules of appellate practice and procedure which are applicable to cases appealed from the superior courts of this state shall be applicable to and govern appeals from the state courts.

(b) The general laws and rules of practice, pleading, procedure, and evidence which are applicable to the superior courts of this state shall be applicable to and govern in the state courts.

(c) The general laws and rules applicable to the execution and enforcement of judgments in the superior courts of this state shall be applicable to and govern in the state courts.



§ 15-7-44. Procedure in attachment and garnishment cases

(a) Procedure in attachment cases shall be subject to Chapter 3 of Title 18.

(b) Procedure in garnishment cases shall be subject to Chapter 4 of Title 18.



§ 15-7-45. Jurors

Except as otherwise provided in Part 1 of Article 5 of Chapter 12 of this title, all laws with reference to the number, composition, qualifications, impaneling, challenging, and compensation of jurors in superior courts shall apply to and be observed by state courts.



§ 15-7-46. No right to grand jury indictment

The accused in criminal proceedings in a state court shall not have the right to indictment by the grand jury of the county.



§ 15-7-47. Court reporters; waiver; compensation

(a) Court reporting personnel shall be made available for the reporting of civil and criminal trials in state courts, subject to the laws governing same in the superior courts of this state.

(b) Reporting of any trial may be waived by consent of the parties.

(c) Appointment of a court reporter or reporters, as defined in Article 2 of Chapter 14 of this title, for court proceedings in each court shall be made by the judge thereof; the compensation and allowances of reporters for the courts shall be paid by the county governing authority and shall be the same as that for reporters of the superior courts of this state.



§ 15-7-48. Clerk's bond

Any person who serves as a clerk of any state court, as a qualification of holding his office, shall execute bond in the sum of $25,000.00 for the faithful performance of his duties as clerk, which amount may be increased by local Act. However, any clerk of a superior court who is also serving as clerk of a state court shall not be required to post a bond under this Code section; the bond given by the clerk of the superior court for the faithful performance of his duties shall also be conditioned on his faithful performance of his duties as clerk of the state court.



§ 15-7-49. Remittance of interest from interest-bearing trust accounts

When funds are paid into the court registry, the clerk shall deposit such funds in interest-bearing trust accounts, and the interest from those funds shall be remitted to the Georgia Superior Court Clerks' Cooperative Authority in accordance with the provisions of subsections (c) through (i) of Code Section 15-6-76.1 for distribution to the Georgia Public Defender Council.



§ 15-7-50. Authority of clerks

Clerks of state courts are authorized and directed to:

(1) File and enter all civil case filing and disposition forms required to be filed pursuant to subsection (b) of Code Section 9-11-3 and subsection (b) of Code Section 9-11-58;

(2) Transmit to the Superior Court Clerks' Cooperative Authority within 30 days of filing the civil case filing and disposition forms prescribed in Code Section 9-11-133; and

(3) Participate in agreements, contracts, and networks necessary or convenient for the performance of the duties provided in paragraphs (1) and (2) of this Code section.






Article 4 - Construction With Other Laws

§ 15-7-60. Local laws

This chapter is not intended to repeal any local law creating a state court; and, to the extent any such local law does not conflict with the provisions of this chapter, such local law shall remain in full force and effect.



§ 15-7-61. Exemption from Chapter 8

Courts which come under this chapter shall not be subject to Chapter 8 of this title.






Article 5 - Municipal Court Services

§ 15-7-80. Municipal court services authorized

The governing authority of any county may contract with the governing authority of any municipality within the county for the county to furnish municipal court services to the municipality as authorized by this article; and the governing authorities of municipalities are likewise authorized to enter into such contracts with county governing authorities.



§ 15-7-81. Contents of contract

Any contract entered into pursuant to this article shall provide that the county shall furnish municipal court services to the municipality through the officers, employees, and facilities of the state court of the county. Any contract so entered into shall not become effective unless it is approved by the state court judge or judges then in office; and no such contract shall extend beyond the term of the judges then in office.



§ 15-7-82. Authority to act as judges, officers, and personnel of municipal court

When a contract entered into pursuant to this article has become effective, the judges of the state court shall have full authority to act as judges of the municipal court of the municipality; and the other officers and personnel of the state court shall have full authority to act as officers and personnel of the municipal court.



§ 15-7-83. Judges, officers, pleadings, process, and papers of municipal court; separate dockets and records

When acting as officers of the municipal court all judges and other officers of the state court shall be styled as judges and officers of the municipal court; and all pleadings, process, and papers of the municipal court shall be styled as such and not as pleadings, process, and papers of the state court. The dockets and other records of the municipal court shall be kept separately from those of the state court.



§ 15-7-84. Violation of municipal ordinances

Any limitations upon the punishment which may be imposed for violations of municipal ordinances which are contained in the charter of the municipality shall continue to control in municipal courts operated under this article, and if no such limitation exists the maximum punishment imposed shall not exceed a fine of $1,000.00 or six months' imprisonment or both, unless some other general law authorizes greater punishment. Other charter provisions not in conflict with this article shall continue to apply in municipal courts operated under this article.



§ 15-7-85. Limitations on authority granted to municipalities

(a) Except as provided in subsection (b) of this Code section, the authority granted to municipalities by this article shall not apply to:

(1) A municipality whose charter does not authorize a municipal court;

(2) A municipality whose charter provides for the election, as judge or judges and not as members of the municipal governing authority, of the judge or judges of a court having jurisdiction over municipal ordinance violations; or

(3) A municipality whose charter expressly provides that the municipality shall not have the authority granted by this article.

(b) The authority granted to municipalities by this article shall, notwithstanding the provisions of subsection (a) of this Code section, apply to any municipality if as of June 30, 1983, jurisdiction over violation of its ordinances was by law vested in a state court in existence on that date.









Chapter 8 - City Courts

§ 15-8-1. City courts as courts of record

City courts created by special Act of the General Assembly shall be courts of record.



§ 15-8-2. Judge ineligible for municipal office or appointment

It shall be illegal for the judge of any city court to also hold any municipal office or appointment in the city where the court is held.



§ 15-8-3. When judges of city courts may preside in other city courts

(a) The judges of the various city courts may preside in any of the city courts established by the General Assembly in the same manner as the superior court judges preside in the courts of one another; and any city court judge may exercise all the powers, duties, and functions devolved upon the judge of the city court over which he is called to preside by the request of the judge of such city court where the judge is disqualified or is providentially prevented from trying a case.

(b) Any judge of any city court in this state may preside and act in any other city court in this state upon the request of the regular judge thereof, and when so presiding and acting the judge shall have full power and authority over all matters pending in the court.



§ 15-8-4. Transfer of criminal case to superior court upon city court judge's disqualification

The several judges of the city courts, on the call of any criminal case in the courts in which the presiding judge is disqualified, may pass an order transferring the case for trial to the superior court of the county in which the city court is located. When the case is so transferred, it shall be tried in the superior court as though it had originated therein.



§ 15-8-5. Deputy clerks; appointment; powers and duties

The clerks of the city courts shall each have the power to appoint a deputy clerk and may require from him a bond with good security. The deputy clerks shall take the same oath as the clerks do before entering upon the discharge of their duties; and their powers and duties shall be the same as those of the clerk, for as long as the principal continues in office and not longer. For the faithful performance of their duties the deputy clerks and their securities shall be bound. The appointment of deputy clerks shall be in writing and shall be entered upon the minutes of the court.



§ 15-8-6. Authorization of judge of city court or like court to preside in municipal court in cities with population of 350,000 or more

Any judge of any city court or like court may, when authorized to do so by the governing authorities of any city having a population of more than 350,000 according to the United States decennial census of 1950 or any future such census, preside in the municipal court, by whatever name called, of such city. When so presiding, such judge shall have full power and authority in all matters pending in the court, including the trial of all offenses against the ordinances of the city.






Chapter 9 - Probate Courts

Article 1 - General Provisions

§ 15-9-1. Election; term

The judges of the probate courts are elected by the people of their respective counties at the time and in the manner prescribed by law. They shall hold their offices for four years and until their successors are elected and qualified, unless sooner removed. Their terms shall begin on January 1 and expire on January 1 four years next thereafter.



§ 15-9-1.1. Required training courses; filing certificate of completion; expenses

(a) Any person who is or was elected, appointed, or made a judge of the probate court by operation of law on or prior to January 1, 1990, shall satisfactorily complete the required initial training course in the performance of his or her duties conducted by the Institute of Continuing Judicial Education of Georgia and shall file a certificate of such training issued by such institute with the Probate Judges Training Council on or before December 31, 1990, in order to become a certified judge of the probate court. The time and place of such training course and number of hours shall be determined by the Probate Judges Training Council and the Institute of Continuing Judicial Education of Georgia.

(b) Any person who is elected, appointed, or becomes a judge of the probate court by operation of law after January 1, 1990, and who does not satisfactorily complete the initial training course prescribed by the Probate Judges Training Council and the Institute of Continuing Judicial Education of Georgia or who does not file a certificate of such training issued by the Institute of Continuing Judicial Education of Georgia with the Probate Judges Training Council within one year after taking office as a judge of the probate court shall, subject to subsection (d) of this Code section, become a certified judge of the probate court upon completion of such requirements at any later time.

(c) (1) Each judge of the probate court shall be required to complete additional training prescribed by the Probate Judges Training Council and the Institute of Continuing Judicial Education of Georgia during each year he or she serves as a judge of the probate court after the initial year of training and shall file a certificate of such additional training issued by the Institute of Continuing Judicial Education of Georgia with the Probate Judges Training Council.

(2) For the calendar years 2009 and 2010 only, the Probate Judges Training Council may suspend, in whole or in part, the training requirements of this subsection. If the council suspends such requirements, and if any probate judge has completed all or a portion of the required training prior to suspension of the training requirements, credit for the training so completed shall be carried over and applied to calendar year 2010 or 2011.

(d) Any judge who fails to become a certified judge within one year after taking office as a judge of the probate court or to earn the required cumulative annual minimal credit hours of training during any one-year period after the initial year of training may be given a six-month administrative extension by the Probate Judges Training Council during which to fulfill this requirement. Individual requests for extensions beyond the initial six-month extension for reasons of disability, hardship, or extenuating circumstance may be approved on a case-by-case basis by the Probate Judges Training Council. Upon failure to earn the required hours within the six-month extension period or additional extension period or periods granted, the Probate Judges Training Council shall promptly notify the Judicial Qualifications Commission which shall recommend to the Supreme Court removal of the probate judge from office unless the Judicial Qualifications Commission finds that the failure was caused by facts beyond the control of the probate judge.

(e) All expenses of training authorized or required by this Code section, including any tuition which may be fixed by the Institute of Continuing Judicial Education, shall be paid by the probate judge or probate judge elect taking the training; but the probate judge or probate judge elect shall be reimbursed by the Institute of Continuing Judicial Education of Georgia to the extent that funds are available to the institute for such purpose; provided, however, if such funds are not available, each probate judge or probate judge elect shall be reimbursed from county funds by action of the county governing authority.



§ 15-9-2. Eligibility for judgeship; restrictions on fiduciary role

(a) (1) Except as otherwise provided in subsection (c) of this Code section, no person shall be eligible to offer for election to or hold the office of judge of the probate court unless the person:

(A) Is a citizen of the United States;

(B) Is a resident of the county in which the person seeks the office of judge of the probate court for at least two years prior to qualifying for election to the office and remains a resident of such county during the term of office;

(C) Is a registered voter;

(D) Has attained the age of 25 years prior to the date of qualifying for election to the office, but this subparagraph shall not apply to any person who was holding the office of judge of the probate court on July 1, 1981;

(E) Has obtained a high school diploma or its recognized equivalent; and

(F) Has not been convicted of a felony offense or any offense involving moral turpitude contrary to the laws of this state, any other state, or the United States.

(2) Each person offering as a candidate for the office of judge of the probate court shall file an affidavit with the officer before whom such person has qualified to seek the office of judge of the probate court prior to or at the time of qualifying as a candidate. The affidavit shall affirm that the person meets all the qualifications required by subparagraphs (A), (C), (D), (E), and (F) of paragraph (1) of this subsection and either subparagraph (B) of paragraph (1) of this subsection or subsection (c) of this Code section.

(b) The judge of the probate court cannot, during his term of office, be executor, administrator, or guardian, or other agent of a fiduciary nature required to account to his court. When any person holding such trust is elected judge of the probate court, his letters and powers immediately abate upon his qualification. However, a judge of the probate court may be an administrator, guardian, or executor in a case where the jurisdiction belongs to another county or in a special case where he is allowed by law and required to account to the judge of the probate court of another county.

(c) In all counties of this state which have a population of 550,000 or more according to the United States decennial census of 1980 or any future such census, a chief deputy clerk of the probate court having served as chief deputy clerk for more than two years shall be eligible to fill a vacancy in the office of probate judge for the remainder of the unexpired term without regard to whether such chief deputy clerk meets any residency requirements otherwise imposed by law if the chief deputy clerk becomes a resident of the county before taking office as probate judge. Any probate judge taking office as authorized by the preceding sentence shall thereafter be eligible to succeed himself or herself so long as he or she remains a resident of the county.



§ 15-9-2.1. Appointment, compensation, term, authority, qualifications, training, and other limitations of associate probate court judges

(a) Appointment, compensation, and term.

(1) The judge of the probate court may appoint one or more persons to serve as associate judges of the probate court in probate matters on a full-time or part-time basis subject to the approval of the governing authority of the county. Such associate judges of the probate court shall serve at the pleasure of the judge of the probate court.

(2) Whenever a full-time associate judge of the probate court is appointed to serve in a probate court, the clerk of the probate court shall forward a certified copy of the order of appointment to the Council of Probate Court Judges of Georgia.

(3) Full-time associate judges of the probate court shall be included in the list of members of the Council of Probate Court Judges of Georgia as set forth in Code Section 15-9-15. An associate judge of the probate court shall not be a voting member and shall not serve as an officer of the Council of Probate Court Judges of Georgia.

(4) Compensation of the associate judges of the probate court shall be fixed by the judge of the probate court subject to the approval of the governing authority or governing authorities of the county or counties for which the associate judge of the probate court is appointed. The salary and any employment benefits of each associate judge of the probate court shall be paid from county funds. No associate judge of the probate court shall be eligible to participate in the Judges of the Probate Courts Retirement Fund of Georgia.

(5) The term of employment of an associate judge of the probate court shall run concurrently with the term of the elected judge of the probate court pursuant to Code Section 15-9-1.

(b) Authority. Both full-time and part-time associate judges of the probate court shall be vested with all of the authority of the judge of the probate court of the county or counties for which the associate judge of the probate court is appointed. In all proceedings before the court, the judgment of the associate judge of the probate court shall be the final judgment of the court for appeal purposes.

(c) Qualifications and training requirements.

(1) With the exception of the residency requirement set forth in subparagraph (a)(1)(B) of Code Section 15-9-2, all associate judges of the probate court shall have the same qualifications required of the elected judge of the probate court of the county or counties for which the associate judge of the probate court is appointed.

(2) All full-time associate judges of the probate court shall complete the training requirements set forth for judges of the probate court in Code Section 15-9-1.1. All part-time associate judges of the probate court shall be required to attend a minimum of nine hours in an area related to probate court, mental health, or traffic matters as determined by the elected judge of the probate court. All probate required training shall be paid for by the governing authority or governing authorities of the county or counties for which the associate judge of the probate court is appointed.

(d) Oath and bond.

(1) Before entering on the duties of their offices, all full-time and part-time associate judges of the probate court shall take the oaths required of all civil officers and, in addition, the following oath:

"I do swear that I will well and faithfully discharge the duties of

associate judge of the probate court for the County of during my

continuation in office, according to law, to the best of my knowledge

and ability, without favor or affection to any party. So help me God."

(2) The clerk of the probate court shall make an entry of the oath of each associate judge of the probate court on the minutes of the probate court. In the case of an associate judge of the probate court serving as a magistrate, no oath, certificate, or commission shall be required except the oath and commission of the associate judge of the probate court as an associate judge of the probate court.

(e) Restriction on the practice of law and the fiduciary role.

(1) It shall be unlawful for any full-time associate judge of the probate court to engage in any practice of law outside his or her role as an associate judge of the probate court. It shall be unlawful for any part-time associate judge of the probate court to engage directly or indirectly in the practice of law in his or her own name or in the name of another as a partner in any manner in any case, proceeding, or matter of any kind in his or her own court or in any other court in any case, proceeding, or any other matters of which his or her own court has pending jurisdiction or has jurisdiction. It shall be unlawful for any associate judge of the probate court, full-time or part-time, to give advice or counsel to any person on any matter of any kind whatsoever that has arisen directly or indirectly in his or her own court, except such advice or counsel as he or she is called upon to give while performing the duties of an associate judge of the probate court.

(2) The provisions of subsection (b) of Code Section 15-9-2 regarding limitations on the fiduciary role apply to both full-time and part-time associate judges of the probate court.

(f) Assumption of duties upon vacancy in the office of judge of probate court. Notwithstanding the provisions of subsection (c) of Code Section 15-9-2 or Code Sections 15-9-10, 15-9-11, and 15-9-11.1, the senior full-time associate judge of the probate court shall be the first in line to serve as judge of the probate court in the event of a vacancy in the office of the judge of probate court and shall dispense with any and all unfinished proceedings pursuant to Code Section 15-9-12. The associate judge of the probate court shall be eligible to fill a vacancy in the office of probate judge for the remainder of the unexpired term without regard to whether such associate probate judge meets any residency requirements otherwise imposed by law; however, the associate probate judge shall become a resident of the county before qualifying for election to the office of probate judge. Any associate probate judge taking office as authorized by this subsection shall thereafter be eligible to succeed himself or herself as long as he or she remains a resident of the county.

(g) Proceedings when an associate judge of the probate court is disqualified. Whenever the judge of the probate court is disqualified to act in any case pursuant to Code Section 15-9-13, the associate judge of the probate court shall also be disqualified.



§ 15-9-3. Restrictions on practice of law

No judge of a probate court shall engage, directly or indirectly, in the practice of law in his own name or in the name of another, as open or silent partner, or otherwise:

(1) In any case or proceeding in his own court;

(2) In another court in a case or matter of which his own court has, has had, or may have jurisdiction; or

(3) In any court or any matter whatever, in behalf of or against any executor, administrator, guardian, trustee, or other person acting in a representative capacity whose duty it is to make returns to his court, except to give such advice or instructions as his duty may require of him as judge in his own court, for which he shall receive only such fees as are prescribed by law.



§ 15-9-4. Additional judicial eligibility requirements in certain counties

(a) No person elected judge of the probate court in any county provided for in this Code section shall engage in the private practice of law.

(b) Except as otherwise provided by subsection (c) of this Code section, in any county of this state having a population of more than 90,000 persons according to the United States decennial census of 2010 or any future such census and in which the probate court of such county meets the definition of a probate court as provided by Article 6 of this chapter, no person shall be judge of the probate court unless at the time of election, in addition to the qualifications required by law, he or she has attained the age of 30 years and has been admitted to practice law for seven years preceding election.

(c) A judge of the probate court holding such office on or after June 30, 2000, shall continue to hold such office and shall be allowed to seek reelection for such office. Notwithstanding the requirement that in certain counties the judge of the probate court be admitted to practice law for seven years preceding election, no decision, judgment, ruling or other official action of any judge of the probate court shall be overturned, denied, or overruled based solely on this requirement for qualification, election, and holding the office of judge of the probate court.



§ 15-9-5. When judge ineligible for reelection

If any judge of the probate court fails to account faithfully as executor, administrator, or guardian after becoming judge, for all trusts he held at the time of his election, he is ineligible for reelection.



§ 15-9-6. Oath of office

Before entering on the duties of their offices, the judges of the probate courts must take and file the oaths required of all civil officers and, in addition, the following oath:

"I do swear that I will well and faithfully discharge the duties of judge of the probate court for the County of , during my continuance in office, according to law, to the best of my knowledge and ability, without favor or affection to any party, and that I will only receive my legal fees. So help me God."



§ 15-9-7. Bond

The judges of the probate courts must give bond or surety in the sum of $25,000.00, which amount may be increased in any county by local Act, for the faithful discharge of their duties as clerks of the judges of the probate courts.



§ 15-9-8. Qualification; bond

The several judges of the superior courts in their respective circuits shall have the power and it shall be their duty to qualify the judges of the probate courts of the several counties in their circuits, to approve the official bonds of the judges of the probate courts, and to cause the bonds to be returned to the Secretary of State with the dedimus, to be filed with the office of the Secretary of State. In all cases a certified copy of the bond shall be sufficient original evidence on which to bring an action and recover. This Code section shall extend to clerks of the superior courts when serving as judges of the probate court during vacancies in that office, and such officers must qualify at or before the spring term of the court after their election.



§ 15-9-9. When other security ordered; failure to comply

If, at any time during the term of the judge of the probate court, it is made satisfactorily to appear to the judge of the superior court that the bond of the judge of the probate court is insufficient or the security thereof insolvent, it shall be his duty to require other security. On failure of the judge of the probate court to comply with the order of the superior court judge, a vacancy shall be declared as if he had failed to give security in the first instance.



§ 15-9-10. Temporary filling of vacancy; compensation

(a) Until a vacancy in the office of judge of the probate court is filled, the chief judge of the city or state court, as the case may be, shall serve as the judge and shall be vested with all the powers of the judge. If there is no such chief judge or if for some reason the chief judge cannot serve as judge, the clerk of the superior court of the county shall serve as judge and shall be vested with all the powers of the judge. In the event that the clerk of the superior court, for some reason, cannot serve as judge, the chief judge of the superior court of the county shall appoint a person to serve as judge; such person shall be vested with all the powers of the judge. The board of county commissioners or, in those counties which have no commissioners, the chief judge of the superior court shall fix the compensation of the person who serves as judge until the vacancy is filled. The compensation shall be paid from the general funds of the county. The fees collected during such period of time shall be paid into the general funds of the county.

(b) Reserved.



§ 15-9-11. Special election to fill vacancy; term of person elected

(a) When a vacancy occurs in the office of judge of the probate court in any county, it shall be the duty of the person who assumes the duties of the judge, as provided in Code Section 15-9-10, within ten days after the vacancy occurs, to order a special election for the purpose of filling the vacancy. He or she shall give notice of the special election by publication in the newspaper in which the citations of the judge of the probate court are published. The special election shall be held in accordance with Chapter 2 of Title 21. Notwithstanding the provisions of this subsection, if the vacancy occurs after January 1 in the last year of the term of office of the judge of probate court, the person assuming the duties of the judge of the probate court shall be commissioned for and shall serve the remainder of the unexpired term of office.

(b) The person elected to fill the vacancy shall be commissioned for the unexpired term.



§ 15-9-11.1. Assumption of duties by chief clerk upon vacancy in office of probate judge; filling of vacancy; compensation

(a) Notwithstanding the provisions of Code Sections 15-9-10 and 15-9-11, in any county in which a chief clerk of the probate judge has been appointed and said chief clerk meets all qualifications for the office of probate judge, the person serving as chief clerk at the time of occurrence of a vacancy in the office of probate judge shall discharge the duties of the office of the judge of the probate court.

(b) Vacancies in the office of judge of the probate court having a chief clerk as provided for in subsection (a) of this Code section shall be filled as follows:

(1) The chief clerk shall discharge such duties of the judge of the probate court until the first day of January following the next succeeding general election which occurs more than 60 days after the vacancy or the expiration of the remaining term of office, whichever occurs first; and

(2) If the next succeeding general election is not one at which county officers are elected and is more than 60 days after the occurrence of the vacancy, a duly qualified person shall be elected judge of the probate court at a special election held at the same time as the general election. The person so elected shall take office on the first day of January following such election and shall serve for the remainder of the unexpired term of office.

(c) The chief clerk performing the duties as judge of the probate court shall receive the same compensation, less any longevity raises received by the prior judge, and shall be paid in the same manner, as such judge of the probate court would have received.



§ 15-9-12. Disposition of unfinished proceedings of predecessor

All citations and other unfinished proceedings of the former judge of the probate court shall be disposed of by the successor as though there had been no vacancy.



§ 15-9-13. Procedure when judge disqualified or unable to act; compensation

(a) Whenever a judge of the probate court is disqualified to act in any case or because of sickness, absence, or any other reason is unable to act in any case, the judge of the probate court may appoint an attorney at law who is a member of the State Bar of Georgia to exercise the jurisdiction of the probate court. If the judge of the probate court does not so appoint, the judge of the city or state court, as the case may be, shall exercise all the jurisdiction of the judge of the probate court in the case. If, however, the inability of the probate judge to act arises from any unlawful act or the accusation of an unlawful act on the part of the probate judge, the probate judge may not appoint an attorney and only another judge shall exercise the jurisdiction of the probate court.

(b) If there is no such judge or if for some reason the judge cannot serve in the case, the clerk of the judge of the probate court shall exercise all the jurisdiction of the judge of the probate court in the case.

(c) If for any reason the clerk of the judge of the probate court cannot serve in such case, the judge of the superior court shall appoint a person to serve and exercise the jurisdiction of the judge of the probate court in the case.

(d) The compensation of the person serving as provided in this Code section shall be fixed by the board of county commissioners or, in those counties which have no county commissioners, by the judge of the superior court. The compensation shall be paid from the general funds of the county. All fees collected during the service shall be paid into the general funds of the county.



§ 15-9-14. Sheriffs to act as administrators when probate judge is superior court clerk in absence of county administrator

When the judge of the probate court is also the clerk of the superior court and there is no county administrator or other person upon whom the law casts the administration of unrepresented estates, such administrations are cast upon the sheriffs of the several counties, who must become such administrators.



§ 15-9-15. Council of Probate Court Judges of Georgia

(a) There is created a council to be known as "The Council of Probate Court Judges of Georgia." The council shall be composed of the judges and judges emeriti of the probate courts of this state. The council is authorized to organize itself and to develop a constitution and bylaws. The officers of said council shall consist of a president, first vice president, second vice president, secretary-treasurer, and such other officers and committees as the council shall deem necessary.

(b) It shall be the purpose of The Council of Probate Court Judges of Georgia to effectuate the constitutional and statutory responsibilities conferred on it by law and to further the improvement of the probate courts and the administration of justice.

(c) Expenses of the administration of the council shall be paid from state funds appropriated for that purpose or from other funds available to the council.

(d) The council through its officers may contract with a person or firm including any member of the council for the production of educational material and compensate said member for producing such material, provided that funds are available to the council at the time of execution of the contract or will be available at the time of the completion of the contract and provided that the terms of the contract are disclosed to the full council and made available to the general public and news media. At the request of the council, the Administrative Office of the Courts shall be authorized to act as the agent of the council for the purpose of supervising and implementing the contract.



§ 15-9-16. Authority of retired judge to perform marriage ceremonies

A retired judge of a probate court of any county of this state shall be vested with the same authority as an active judge of this state for the purpose of performing marriage ceremonies. For purposes of this Code section, a retired judge of a probate court shall be one who has served as probate judge not less than 12 years.



§ 15-9-17. Serving a minor or incapacitated adult

Notwithstanding the provisions of Code Section 15-9-122 or any other provision of law to the contrary, in any action before the probate court in which the service of a minor or an incapacitated adult is required, such service may be made by:

(1) Mailing by the probate court of a copy of the document to be served to the minor or incapacitated adult by certified mail or statutory overnight delivery; and

(2) Serving the legal guardian or guardian ad litem of such minor or incapacitated adult if such legal guardian or guardian ad litem:

(A) Acknowledges receipt of such service; and

(B) Certifies that he or she has delivered a copy of the document so served to the minor or incapacitated adult.

The acknowledgment and certification of the legal guardian or guardian ad litem and the certificate of the mailing to the minor or incapacitated adult shall be filed with the court as proof of such service.



§ 15-9-18. Remittance of interest from cash bonds

Whenever the sheriff transfers cash bonds to the clerk of the court, pursuant to Code Section 15-16-27, the clerk shall deposit such funds into interest-bearing trust accounts, and the interest from those funds shall be remitted to the Georgia Superior Court Clerks' Cooperative Authority in accordance with the provisions of subsections (c) through (i) of Code Section 15-6-76.1 for distribution to the Georgia Public Defender Council.






Article 2 - Jurisdiction, Power, and Duties

§ 15-9-30. Subject matter jurisdiction; powers and duties generally; copy of Official Code of Georgia Annotated furnished for each judge

(a) Probate courts have authority, unless otherwise provided by law, to exercise original, exclusive, and general jurisdiction of the following subject matters:

(1) The probate of wills;

(2) The granting of letters testamentary and of administration and the repeal or revocation of the same;

(3) All controversies in relation to the right of executorship or administration;

(4) The sale and disposition of the property belonging to, and the distribution of, deceased persons' estates;

(5) The appointment and removal of guardians of minors, conservators of minors, guardians of incapacitated adults, and conservators of incapacitated adults and persons who are incompetent because of mental illness or intellectual disability;

(6) All controversies as to the right of guardianship and conservatorship, except that the probate court shall not be an appropriate court to take action under Code Section 19-7-4;

(7) The auditing and passing of returns of all executors, administrators, guardians of property, conservators, and guardians;

(8) The discharge of former sureties and the requiring of new sureties from administrators, guardians of property, conservators, and guardians;

(9) All matters as may be conferred on them by Chapter 3 of Title 37;

(10) All other matters and things as appertain or relate to estates of deceased persons and to persons who are incompetent because of mental illness or intellectual disability; and

(11) All matters as may be conferred on them by the Constitution and laws.

(b) In addition to the jurisdiction granted in subsection (a) of this Code section and unless otherwise provided by law, the probate courts shall have the power to carry out the following duties as assigned by specific laws:

(1) Perform county governmental administration duties;

(2) Perform duties relating to elections;

(3) Fill vacancies in public offices by appointment;

(4) Administer oaths to public officers;

(5) Accept, file, approve, and record bonds of public officers;

(6) Register and permit certain enterprises;

(7) Issue marriage licenses;

(8) Hear traffic cases;

(9) Receive pleas of guilty and impose sentences in cases of violations of game and fish laws;

(10) Hold criminal commitment hearings; and

(11) Perform such other judicial and ministerial functions as may be provided by law.

(c) To assure proper administration of the court's duties, the judge of the probate court of each county shall be furnished a copy of the Official Code of Georgia Annotated and annual supplements to the Code to keep it current. The costs of such Code and maintenance thereof shall be paid by the governing authority of each such county from the county library fund, if sufficient, otherwise any additional amount required shall be paid from the general funds of the county.



§ 15-9-30.1. Jurisdiction in cases involving removal of obstructions from roads

Notwithstanding any local law or other law conferring jurisdiction on any other tribunal, the judges of the probate courts shall have the jurisdiction, concurrent with any such tribunals, in all cases in their counties involving the removal of obstructions from roads, as provided in subsection (a) of Code Section 44-9-59.



§ 15-9-30.2. Approval of bonds, qualification of officers, and delivery of commissions

The judge of the probate court has authority to approve all official bonds which are required by law to be approved by that judge and which are sent to that judge by the Governor with the dedimus, to qualify such officers, and to deliver their commissions to them.



§ 15-9-30.3. Jurisdiction over Game and Fish Code misdemeanor violations

(a) Subject to the provisions of subsection (b) of this Code section, in addition to any other jurisdiction vested in the probate courts, such courts shall have the right and power to conduct trials, receive pleas of guilty, and impose sentence upon defendants for violating any law specified in Title 27 which is punishable for its violation as a misdemeanor. Such jurisdiction shall be concurrent with other courts having jurisdiction over such violations.

(b) A probate court shall not have the power to dispose of misdemeanor cases as provided in subsection (a) of this Code section unless the defendant shall first waive in writing a trial by jury. If the defendant does not waive a trial by jury, the defendant shall notify the court and, if reasonable cause exists, the defendant shall be immediately bound over to a court in the county having jurisdiction to try the offense wherein a jury may be impaneled.



§ 15-9-30.4. Jurisdiction over violations of Code Section 12-3-10 involving parks, historic sites, and recreational areas

(a) Subject to the provisions of subsection (b) of this Code section, in addition to any other jurisdiction vested in the probate courts, such courts shall have the right and power to conduct trials, receive pleas of guilty, and impose sentence upon defendants for violating the provisions of Code Section 12-3-10. Such jurisdiction shall be concurrent with other courts having jurisdiction over such violations.

(b) A probate court shall not have the power to dispose of misdemeanor cases as provided in subsection (a) of this Code section unless the defendant shall first waive in writing a trial by jury. If the defendant does not waive a trial by jury, the defendant shall notify the court and, if reasonable cause exists, the defendant shall be immediately bound over to a court in the county having jurisdiction to try the offense wherein a jury may be impaneled.



§ 15-9-30.5. Jurisdiction over certain violations of "Georgia Boat Safety Act."

(a) Subject to the provisions of subsection (b) of this Code section, in addition to any other jurisdiction vested in the probate courts, such courts shall have the right and power to conduct trials, receive pleas of guilty, and impose sentence upon defendants for violating any provision of Article 1 of Chapter 7 of Title 52, known as the "Georgia Boat Safety Act," which constitutes a misdemeanor. Such jurisdiction shall be concurrent with other courts having jurisdiction over such violations.

(b) A probate court shall not have the power to dispose of misdemeanor cases as provided in subsection (a) of this Code section unless the defendant shall first waive in writing a trial by jury. If the defendant does not waive a trial by jury, the defendant shall notify the court and, if probable cause exists, the defendant shall be immediately bound over to a court in the county having jurisdiction to try the offense wherein a jury may be impaneled.



§ 15-9-30.6. Jurisdiction over certain drug and alcohol offenses

(a) Subject to the provisions of subsection (c) of this Code section, in addition to any other jurisdiction vested in the probate courts, probate courts which have jurisdiction over misdemeanor traffic offenses in accordance with Code Section 40-13-21 shall have the right and power to conduct trials, receive pleas of guilty, and impose sentence upon defendants for the following offenses:

(1) Possession of one ounce or less of marijuana, in accordance with Code Sections 16-13-2 and 16-13-30; and

(2) Any violation of paragraph (2) of subsection (a) of Code Section 3-3-23 which is punishable as a misdemeanor, but not violations punishable as high and aggravated misdemeanors.

(b) The jurisdiction conferred by subsection (a) of this Code section shall be concurrent with other courts having jurisdiction over such violations.

(c) A probate court shall not have the power to dispose of misdemeanor cases as provided in subsection (a) of this Code section unless the defendant shall first waive in writing a trial by jury. If the defendant does not waive a trial by jury, the defendant shall notify the court and, if probable cause exists, the defendant shall be immediately bound over to a court in the county having jurisdiction to try the offense wherein a jury may be impaneled.



§ 15-9-30.7. Jurisdiction over certain cases involving litter

(a) Subject to the provisions of subsection (b) of this Code section, in addition to any other jurisdiction vested in the probate courts, such courts shall have the right and power to conduct trials, receive pleas of guilty, and impose sentence upon defendants for violating any provision of Part 2, Part 3, or Part 3A of Article 2 of Chapter 7 of Title 16 or Code Section 32-6-51 or 40-6-248.1 that is punishable for its violation as a misdemeanor. Such jurisdiction shall be concurrent with other courts having jurisdiction over such violations.

(b) A probate court shall not have the power to dispose of misdemeanor cases as provided in subsection (a) of this Code section unless the defendant shall first waive in writing a trial by jury. If the defendant does not waive a trial by jury, the defendant shall notify the court and, if reasonable cause exists, the defendant shall be immediately bound over to a court in the county having jurisdiction to try the offense wherein a jury may be impaneled.



§ 15-9-30.8. Jurisdiction over certain cases involving operation of off-road vehicle

In addition to any other jurisdiction vested in the probate courts, such courts shall have the right and power to hear cases of violations of Chapter 7 of Title 40 and to impose civil penalties for such violations as provided by Code Section 40-7-6.



§ 15-9-30.9. Jurisdiction over certain animal control cases

(a) In addition to any other jurisdiction vested in the probate courts, such courts shall have the right and power to hear cases of violations of Article 2 of Chapter 8 of Title 4 and to impose:

(1) Civil penalties for such violations, other than euthanasia; and

(2) Criminal penalties for such violations as provided by Code Section 4-8-32.

(b) An appeal from a decision by an animal control board or local board of health pursuant to subsection (f) of Code Section 4-8-23 shall lie in probate court. No appeal shall be heard in probate court until costs which have accrued in the tribunal below have been paid, unless the appellant files with the probate court or with the tribunal appealed from an affidavit stating that because of indigence he or she is unable to pay the costs on appeal. In all cases, no appeal shall be dismissed in the probate court because of nonpayment of the costs below until the appellant has been directed by the court to do so and has failed to comply with the court's direction.

(c) Filing of the notice of appeal and payment of costs or filing of an affidavit as provided in subsection (b) of this Code section shall act as supersedeas, and it shall not be necessary that a supersedeas bond be filed; provided, however, that the probate court upon motion may at any time require that supersedeas bond with good security be given in such amount as the court may deem necessary unless the appellant files with the court an affidavit stating that because of indigence he or she is unable to give bond.



§ 15-9-31. Authority of judge of probate court to grant administration

The judge of the probate court can grant administration only on the estate of a person who was:

(1) A resident at the time of his death of the county where the application is made; or

(2) A nonresident of the state, with property in the county where the application is made or with a bona fide cause of action against some person therein.



§ 15-9-32. Jurisdiction over estate of nonresident with property or cause in several counties

When a nonresident decedent has property or a cause of action in more than one county, letters of administration may be granted in any county in which such property or cause of action is located. The judge of the probate court who first grants such letters acquires exclusive jurisdiction.



§ 15-9-33. Authority to administer oaths

(a) The several judges of the probate courts are authorized to administer oaths in all cases where the authority is not specially delegated to some other officer and to receive the same fees therefor as are allowed magistrates.

(b) The judge of the probate court in any county of this state having a population of 550,000 or more according to the United States decennial census of 1970 or any future such census shall have the power and authority to administer the oath of office to any officer or official of such county or any municipality located within such county and to each judicial officer of the state whose jurisdiction extends to such county.



§ 15-9-34. Contempt powers

(a) The judge of the probate court shall have power to enforce obedience to all lawful orders of his court by attachment for contempt under the same rules as are provided for other courts.

(b) Probate courts may issue rules and attachments for contempts offered the court or its process by any executor, administrator, guardian, or other person and may punish the same by a fine as high as $500.00 or imprisonment not exceeding 20 days, or both.



§ 15-9-35. Power to cite absconding fiduciaries; publication of order

(a) Where any guardian, conservator, personal representative, surety on their bonds, or other person removes himself or herself beyond the limits of this state or absconds or conceals himself or herself, the judge of the probate court shall have the power to cite such guardian, conservator, personal representative, surety, or other person to appear before the judge relative to the performance of his or her duties or any other matter related to the probate court pertaining to such person. Service may be had upon the guardian, conservator, personal representative, surety, or other person by publication in the manner prescribed in subsection (b) of this Code section.

(b) The judge of the probate court shall cause to be published the judge's order calling upon a person described in subsection (a) of this Code section to appear, in the newspaper of the county in which sheriff's advertisements are published, once a week for four weeks immediately preceding the court day on which the person is cited to appear. The published order shall be directed to the guardian, conservator, personal representative, surety, or other person, shall set the date and time on which the matter in question will be heard, shall indicate all matters to be passed upon at such time, and shall be signed by the judge of the probate court in the judge's official capacity. Where the address of the guardian, conservator, personal representative, surety, or other person is known, a copy of the order, as published, shall be mailed to the party named in the order. The judge of the probate court shall make an entry of his or her actions upon the minutes of the court.



§ 15-9-36. Judges of probate courts as clerks thereof; chief clerk; powers of clerks; uncontested matters

(a) The judges of the probate courts are, by virtue of their offices, clerks of their own courts; but they may appoint one or more clerks, for whose conduct they are responsible, who hold their offices at the pleasure of the judge. The judges of the probate courts shall also have the authority to appoint one of their clerks as chief clerk of the probate judge unless otherwise provided by local law.

(b) The appointed clerks, including the chief clerk of the probate judge, may do all acts the judges of the probate courts could do which are not judicial in their nature and may act for judges of the probate courts in those cases in which they are authorized to act for the judge by Code Section 15-9-13. The chief clerk of the probate judge shall also have the authority prescribed in Code Section 15-9-11.1.

(c) (1) In addition to other powers granted to appointed clerks, the chief clerk of the probate judge or, if there is no chief clerk, a clerk designated by the judge may exercise all the jurisdiction of the judge of the probate court concerning uncontested matters in the probate court. Such clerk may exercise such power regardless of whether the judge of the probate court is present.

(2) The powers granted by paragraph (1) of this subsection shall be exercised only by a chief clerk or designated clerk who has been a member of the State Bar of Georgia for at least three years or has been a clerk in the probate court for at least five years.



§ 15-9-37. Duties of clerks or probate judges acting as clerks

(a) It is the duty of clerks of the probate courts, or the judges of the probate courts acting as such:

(1) To issue all citations required by law and to administer all oaths incident to the business of the court;

(2) To grant temporary letters of administration;

(3) To grant marriage licenses;

(4) To issue all writs of fieri facias for costs on all judgments of the judge or other process necessary to enforce them;

(5) To issue subpoenas for witnesses and all similar process in connection with a trial;

(6) To issue any paper or process by order of the judge and bearing teste in his name;

(7) To keep fair and regular minutes of each session of the court entered in a suitable book and perform such other services as the judge may require; but any minutes, dockets, or other records required to be kept as records of the probate court under this paragraph or paragraph (8) of this subsection or under any other law may be combined into one or more suitable books, as the ends of justice require, but in any case shall be indexed, permanent, economical, and accessible to the public;

(8) To keep in their offices a suitable book for each of the following purposes:

(A) Record of wills;

(B) Record of all letters of administration and guardianship;

(C) Record of all bonds given by administrators and guardians;

(D) Record of all appraisements, inventories, and schedules;

(E) Record of all accounts of sales;

(F) Record of all current accounts authorized to be made to the judge, together with the vouchers accompanying the same;

(G) Record of all marriage licenses and the returns thereon;

(H) Record of all official bonds required to be recorded in the office of the judge; and

(I) Docket in which to enter all applications and other proceedings, in the order they are made, which shall be called in like order at each session;

(9) To procure and preserve for public inspection a complete file of all newspaper issues in which their advertisements actually appear;

(10) To keep their books and papers arranged, filed, labeled, and indexed, as clerks are required to do;

(11) To give transcripts likewise as clerks are required to do, and when the judge of the probate court and the clerk are the same person, so to state in the certificates;

(12) To keep and maintain facilities for the filing of wills of persons who are still alive; and

(13) To perform any other duty required of them by law or which is indispensable to those required.

(b) Nothing in this Code section shall restrict or otherwise prohibit a clerk or a probate judge acting as such from electing to store for computer retrieval any or all records, dockets, indices, or files; nor shall a clerk or a probate judge acting as such be prohibited from combining or consolidating any books, dockets, files, or indices in connection with the filing for record of papers of the kind specified in this Code section or any other law, provided that any automated or computerized record-keeping method or system shall provide for the systematic and safe preservation and retrieval of all books, dockets, records, or indices. When the clerk or a probate judge acting as such elects to store for computer retrieval any or all records, the same data elements used in a manual system shall be used, and the same integrity and security maintained.



§ 15-9-38. Filing of wills; confidentiality of files; public docket

(a) Any person who has made a will may file it in the office of the judge of the probate court of the county of his residence. The judge shall maintain a docket in which he shall register the will, the date on which it was deposited in his office, and the date of withdrawal of the will by the person making the same or some other person, as the case may be, if the same is withdrawn. The files shall be confidential, and no person other than the person depositing the same, his legal representative, or his attorney in fact shall have access to the file prior to the death of the person making and depositing the will. The docket maintained by the judge shall be public as are other dockets in his office.

(b) Nothing in this Code section shall be construed so as to prohibit any person from revoking such will by the execution of a subsequent will or so as to change the ambulatory nature of the will of any person.



§ 15-9-39. Docket of applications and cases

The judge of the probate court shall keep a docket of all applications and cases pending in his court which are regularly continued from term to term until the final disposition thereof.



§ 15-9-40. Filing and recording of proceedings; fees

The proceedings shall always be kept on file; and, whenever the final order is granted, the proceedings shall be recorded in a book to be kept for that purpose, for which the judge of the probate court shall receive the same fees as are allowed clerks of the superior courts for similar services.



§ 15-9-41. Minutes of proceedings

The judge of the probate court shall keep a regular book of minutes of the proceedings of his court, on which he shall enter all the applications refused as well as those granted.



§ 15-9-42. Docket of fiduciaries

The judge of the probate court shall keep a docket of all the executors, administrators, guardians, and trustees who are liable to make returns in his court, with regular entries of their returns, and of such fiduciaries as have failed to make returns as required by law and by the order of the court.



§ 15-9-43. Preservation of newspapers

(a) The issues of the newspapers preserved as required in paragraph (9) of Code Section 15-9-37 shall be bound, microfilmed, photostated, or photographed; and such newspapers, microfilm, photographs, or photostatic copies shall be maintained within the county courthouse for a period of not less than 50 years, after which time the newspapers, microfilm, photographs, or other photostatic copies may be donated to a library or historical society, with the concurrence of the director of the Division of Archives and History, in the discretion of the judge of the probate court.

(b) The judge of the probate court is authorized to enter into an agreement with either the clerk of the superior court or the sheriff of the county, or both, relative to the binding, retention, microfilming, photographing, or photostating of the newspapers and their preservation and retention, in which event it shall be necessary that only one set of newspapers or copies thereof shall be retained in the county courthouse. The set of newspapers or copies thereof shall include copies of the newspaper issues in which the advertisements of the judge of the probate court appear as well as copies of the newspaper issues in which the advertisements which the clerk of the superior court or the sheriff, or both, are required to preserve and retain appear. The agreement shall specify the person who shall maintain and preserve the newspapers, microfilm, photographs, or photostatic copies.



§ 15-9-44. Use of photostatic and photographic equipment

(a) The judge of the probate court or any other authority performing the functions required to be performed by the judge or by the probate court in any county of the state is authorized to install and to use photostatic equipment or other photographic equipment for recording any documents authorized or required to be recorded in the office of the judge or of the probate court or for recording and preserving the minutes of the court. The equipment may be installed and used by the judge or by the probate court for the same purposes and in lieu of the commonly used method of printing, typing, and handwriting the documents, records, and minutes. The equipment may be provided or its use permitted by the proper county authorities.

(b) The authority given by this Code section for the installation and use of photostatic and photographic equipment is permissive only.



§ 15-9-45. Filing of photostatic records

If and when the equipment specified in Code Section 15-9-44 is installed and used in the several counties for the purposes authorized by Code Section 15-9-44, provision shall be made for the proper and orderly filing in a book or receptacle provided for that purpose of the pictures or photostatic or other photographic results of the instruments in question or for the proper and orderly filing in a receptacle provided for that purpose of the films or negatives produced as a result of the photostatic or photographic method of recording.



§ 15-9-46. Validity of photostatic records

(a) Records of any kind kept by the judge of the probate court or by the probate court of the several counties made by either a photostatic or photographic process shall be valid and effective for all purposes; and the records or copies thereof may be used in the same manner and to the same extent as records kept by any former method of printing, typing, or handwriting the same.

(b) Notwithstanding subsection (a) of this Code section, in all cases carried to the Supreme Court or the Court of Appeals, the rules of such courts for the preparation of transcripts of records shall be complied with.



§ 15-9-47. Default judgments

Notwithstanding any provisions of Chapter 11 of Title 9, if in any case pending before the probate court an answer, caveat, or other responsive pleading has not been filed within the time required by law or by lawful order of the court, the case shall automatically become in default unless the time for filing the answer, caveat, or other responsive pleading has been extended as provided by law. The petitioner at any time thereafter shall be entitled to verdict and judgment by default, in open court or in chambers, as if every item and paragraph of the petition or other pleadings filed in the matter were supported by proper evidence. At any time before final judgment, the court, in its discretion, upon payment of costs, may allow the default to open for providential cause preventing the filing of required pleadings or for excusable neglect or where the judge, from all the facts, shall determine that a proper case has been made for the default to open, on terms to be fixed by the court. In order for the default to be thus opened, the showing shall be made under oath, shall set up a meritorious defense, shall offer to plead instanter, and shall announce ready to proceed with the hearing in the matter.






Article 3 - Costs and Compensation

§ 15-9-60. Fees

(a) The judges or clerks of the probate courts of this state shall be entitled to charge and collect the sums enumerated in this Code section.

(b) All sums that the probate courts may be required to collect pursuant to Code Sections 15-23-7, 15-9-60.1, and 36-15-9 and all other sums as may be required by law shall be in addition to the sums provided in this Code section. The sums provided for in this Code section are exclusive of costs for service of process, fees for publication of citation or notice, or any additional sums as may be provided by law.

(c) The fees provided for in this Code section shall be paid into the county treasury less and except only such sums as are otherwise directed to be paid by law, which sums shall be remitted as provided by law by either the probate court or the county.

(d) Subject to the provisions of Code Section 15-9-61, and except for the filing of a proceeding in which the filing party also files with the court a sworn affidavit that the party is unable because of indigence to pay the cost of court, all sums specified in this Code section shall be paid to the court at the time of filing or as thereafter incurred for services rendered. In accordance with Code Section 15-9-61, the judges of the probate courts are entitled to an advance cost of $30.00 for deposit to be made before filing any proceeding.

(e) Cost in decedent's estates:

(1) Except as otherwise provided, the cost in an initial proceeding regarding the estate of a decedent or of a missing individual believed to be dead shall be $130.00 for all services rendered by the judge or clerk of the probate court through the entry of the final order on such initial proceedings, exclusive of recording charges;

(2) As used in this subsection, the term "initial proceeding" shall mean the first proceeding filed in the probate court in connection with or regarding the estate of a decedent or of a missing individual believed to be dead, including, but not necessarily limited to, the following proceedings: petition for temporary letters of administration; petition for letters of administration; petition to probate will in common form; petition to probate will in solemn form; petition to probate will in solemn form and for letters of administration with will annexed; petition for order declaring no administration necessary; petition for year's support; petition for presumption of death of missing individual believed to be dead; any proceeding for ancillary administration by a foreign personal representative; or any other proceeding by which the jurisdiction of the probate court is first invoked with regard to the estate of a decedent or of a missing individual believed to be dead;

(3) As used in this subsection, the term "initial proceeding" shall not include a petition to establish custodial account for missing heir, a petition to enter a safe-deposit box, or any other petition or proceeding for which a specific cost is otherwise set forth in this Code section;

(4) Except as otherwise provided, the cost shall be $75.00 for all services rendered by the judge or clerk of the probate court through the entry of the final order, exclusive of recording charges, in any of the proceedings listed in paragraph (2) of this subsection filed subsequent to the filing of an initial proceeding regarding the estate of the same decedent or missing individual believed to be dead;

(5) Except as otherwise provided, the cost shall be $50.00 for all services rendered by the judge or clerk of the probate court through the entry of the final order, exclusive of recording charges, for the filing of the following proceedings or pleadings regarding the estate of a decedent or of a missing individual believed to be dead: petition for letters of administration with will annexed (will previously probated); petition of personal representative for leave to sell property; petition for leave to sell perishable property; petition for leave to sell or encumber property previously set aside as year's support; petition by administrator for waiver of bond, grant of certain powers, or both; petition for discharge; petition by personal representative for approval of a division in kind; petition to determine heirs; petition by personal representative for direction under will; petition by personal representative to compromise a disputed claim or debt; petition by or against personal representative for an accounting or final settlement; petition to resign as personal representative and for the appointment of a successor; petition to remove a personal representative and for the appointment of a successor; citation against a personal representative for failure to make returns or for alleged mismanagement of estate; a caveat, objection, or other responsive pleading by which the proceeding becomes contested filed by any person to whom notice or citation has been issued; petition or motion to intervene as an interested party; and any other petition application, motion, or other pleading for which no specific cost is set forth in this Code section filed regarding the estate of a decedent or of a missing individual believed to be dead;

(6) Except as otherwise provided, the cost shall be $25.00 for all services rendered by the judge or clerk of the probate court through the entry of the final order, exclusive of recording charges, for the filing of the following proceedings, pleadings, or documents regarding the estate of a decedent or of a missing individual believed to be dead: petition to change accounting period; petition to enter a safe-deposit box; petition or motion for attorneys' fees; petition or motion of personal representative for extra compensation; or inventory, appraisement, or annual, intermediate, or final returns of personal representatives; and

(7) Except as otherwise provided, the cost shall be $10.00 for all services rendered by the judge or clerk of the probate court, exclusive of recording charges, for the filing of the following proceedings, pleadings, or documents regarding the estate of a decedent or of a missing person believed to be dead: notice of claim or claim of a creditor, if such notice or claim is filed with and accepted by the court; declination to serve of nominated personal representative; or renunciation of right of succession.

(f) Costs in minor guardianship matters:

(1) Except as otherwise provided, the cost in a proceeding regarding the person, property, or person and property of a minor shall be $75.00 for all services rendered by the judge or clerk of the probate court through the entry of the final order on such proceeding, exclusive of recording charges, including, but not necessarily limited to, the following proceedings: petition for temporary letters of guardianship of the person of a minor; petition for letters of guardianship of person, property, or person and property of a minor by person other than natural guardian; petition for letters of guardianship of property of a minor, by natural guardian, with bond -- personal property over $5,000.00; petition for order that natural guardian not be required to become legally qualified guardian of the property; application of guardian for letters of dismission; or any other proceeding by which the jurisdiction of the probate court is first invoked with regard to the person, property, or person and property of a minor; and

(2) Except as otherwise provided, the costs for all services rendered by the judge or clerk of the probate court shall be as set forth below for the following proceedings, pleadings, or documents regarding the person, property, or person and property of a minor, exclusive of recording charges:

(A) Petition of guardian for leave to sell.....................$ 70.00

(B) Petition to compromise doubtful claim of minor...............70.00

(C) Petition for leave to encroach on corpus.....................30.00

(D) Petition to change accounting period.........................25.00

(E) Inventory or annual, intermediate, or final return (each)....30.00

(F) Petition or motion for attorneys' fees.......................70.00

(G) Petition to terminate temporary guardianship of minor........30.00

(H) Any other petition, application, motion, or other pleading for

which no specific cost is set forth in this Code section

filed regarding an existing guardianship of a minor.....30.00

(g) Costs in adult guardianship matters:

(1) Except as otherwise provided, the cost in a proceeding regarding the person, property, or person and property of an adult alleged to be incapacitated shall be $150.00 for all services rendered by the judge or clerk of the probate court through the entry of the final order on such proceeding, exclusive of recording charges, including, but not necessarily limited to, the following proceedings: petition for the appointment of an emergency guardian for an alleged gravely incapacitated adult; petition for the appointment of an emergency and permanent guardian for an alleged gravely incapacitated adult; petition for the appointment of a guardian for an alleged incapacitated adult; or any other proceeding by which the jurisdiction of the probate court is first invoked with regard to an adult alleged to be incapacitated; and

(2) Except as otherwise provided, the cost for all services rendered by the judge or clerk of the probate court shall be as set forth below for the following proceedings, pleadings, or documents regarding the person, property, or person and property of an incapacitated adult, exclusive of recording charges:

(A) Petition of guardian for leave to sell.....................$ 70.00

(B) Petition to compromise doubtful claim........................70.00

(C) Petition for leave to encroach on corpus.....................30.00

(D) Petition to change accounting period.........................25.00

(E) Inventory or annual, intermediate, or final return (each)....30.00

(F) Petition or motion for attorneys' fees.......................70.00

(G) Petition to terminate or modify guardianship of incapacitated

adult...................................................70.00

(H) Application of guardian for letters of dismission............75.00

(I) Any other petition, application, motion, or other pleading for

which no specific cost is set forth in this Code section

filed regarding an existing guardianship of an adult....70.00

(h) Costs in matters involving sterilization, involuntary treatment, habilitation, or temporary placement:

(1) Except as otherwise provided, the cost in a proceeding filed under Chapter 20 of Title 31, Chapter 36A of Title 31, or Chapter 3, 4, or 7 of Title 37 shall be $130.00 for all services rendered by the judge or clerk of the probate court through the entry of the final order on such proceeding, exclusive of recording charges;

(2) There shall be no cost assessed for the receipt and consideration of affidavits in support of an order to apprehend under Part 1 of Article 3 of Chapter 3 of Title 37 or Part 1 of Article 3 of Chapter 7 of Title 37 or for the issuance of the order to apprehend; and

(3) There shall be no cost assessed for the receipt and consideration of a petition in support of an order to apprehend under Part 3 of Article 3 of Chapter 3 of Title 37 or Part 3 of Article 3 of Chapter 7 of Title 37 or for the issuance of the order to apprehend a patient alleged to be in noncompliance with an involuntary outpatient treatment order.

(i) Costs for hearings in contested matters:

(1) For conducting trials of contested matters or for formal hearing on the denial of an application for a weapons carry license before the probate court, the cost shall be $30.00 per one-half day or portion thereof;

(2) There shall be no additional cost for the initial hearing in adult guardianship matters or in matters involving sterilization, involuntary treatment, habilitation, or involuntary placement; and

(3) There shall be no cost for any hearing in an uncontested matter.

(j) Custodial accounts. For each account accepted by the judge of the probate court as custodian for a minor, incapacitated adult, or missing or unknown heir or beneficiary, there shall be a one-time fee of 8 percent of the fund deducted from the fund when first accepted.

(k) Miscellaneous costs. Except as otherwise provided, the judge or clerk of the probate court shall be entitled to the following costs for the proceedings, pleading, documents, or services itemized:

(1) Application for writ of habeas corpus.........................$ 75.00

(2) Petition to establish lost papers, exclusive of recording charges...

..........................................................................50.00

(3) Petition for or declaration of exemptions.......................25.00

(4) Petition to change birth certificate............................75.00

(5) For all services rendered by the judge or clerk of the probate court

through the entry of the final order, exclusive of recording

charges, for any application or petition by which the

jurisdiction of the probate court is first invoked for which no

cost is set forth in this Code section or other applicable law..

..........................................................................70.00

(6) Issuance of any order, including a rule nisi, in any matter for

which the costs set forth in this Code section do not include

all services to be rendered by the judge or clerk of the

probate court, exclusive of recording charges..............30.00

(7) Motions, amendments, or other pleadings filed in any matter for

which the cost set forth in this Code section does not include

all services to be rendered by the judge or clerk of the

probate court, exclusive of recording charges, and no other

cost is set forth in this Code section.....................15.00

(8) For processing appeals to superior court, exclusive of recording

charges....................................................30.00

(9) For issuance of writ of fieri facias (fi.fa.)...................10.00

(10) Reserved.

(11) For issuance of permit to discharge fireworks..................30.00

(12) Application for weapons carry license (exclusive of fees charged by

other agencies for the examination of criminal records and

mental health records).....................................30.00

(13) For issuance of a replacement weapons carry license.............6.00

(13.1) For issuance of personal identification cards to judges or

Justices.

The fee shall be determined by The Council of Probate Court

Judges of Georgia pursuant to Code Section 15-25-3.

(14) Application for marriage license if the applicants have completed

premarital education pursuant to Code Section 19-3-30.1...No fee

(14.1) Application for a marriage license if the applicants have not

completed premarital education pursuant to Code Section

19-3-30.1..................................................40.00

(15) For the safekeeping of a will..................................15.00

(16) For issuance of a veteran's license...........................No fee

(17) For issuance of a peddler's license............................15.00

(18) For issuance of a certificate of residency.....................10.00

(19) Registration of junk dealer....................................10.00

(20) Certification of publication of application for insurance company

charter....................................................10.00

(21) Recording of marks and brands, each............................15.00

(22) Exemplification................................................15.00

(23) Certification under seal of copies (plus copy cost)............10.00

(24) Certified copies of letters of personal representative, temporary

administrator, or guardian, each, including copy cost......10.00

(25) For issuance of a subpoena, each...............................10.00

(26) For filing and recording of oath or bond of any official, officer,

or employee of any municipality or authority within the county,

each.......................................................10.00

(27) For filing and recording of oath or bond of county official or

officer...................................................No fee

(28) For examination of records or files by employee of the probate

court to provide abstract of information contained therein or

to provide copies therefrom, per estate or name............10.00

(29) Recording, per page.............................................2.00

(30) Copies, per page................................................1.00



§ 15-9-60.1. Additional marriage license fee for Children's Trust Fund

In addition to any fees required in Code Section 15-9-60 for receiving marriage applications, issuing marriage licenses, and recording relative thereto, the judge of the probate court shall charge an additional fee of $15.00 for issuing a marriage license. No amount of this additional fee shall be paid into the Judges of the Probate Courts Retirement Fund of Georgia provided for in Chapter 11 of Title 47 or be used for the purpose of calculating retirement benefits for judges of the probate courts. Each judge of the probate court shall collect the additional fees for issuing marriage licenses as provided in this Code section and shall pay such moneys over to the Georgia Superior Court Clerks' Cooperative Authority by the last day of the month there following, to be deposited by the authority into the general treasury. The authority shall, on a quarterly basis, make a report and accounting of all funds collected pursuant to this Code section and shall submit such report and accounting to the Office of Planning and Budget, the House Budget and Research Office, and the Senate Budget and Evaluation Office no later than 60 days after the last day of the preceding quarter.



§ 15-9-61. Payment of fees prerequisite to filing; affidavit of indigence

The judges of probate courts shall not be required to file any proceedings until the deposit specified in Code Section 15-9-60, relating to court costs of probate courts, has been deposited with the probate judge on account of cost, provided that the deposit shall not be required if the party desiring to file the proceeding is unable because of his indigence to pay the deposit and the party files with the probate court an affidavit to that effect. If the proceeding is dismissed or withdrawn or if the total cost incurred in the proceeding is less than the deposit required by Code Section 15-9-60, any of the sum remaining in the hands of the judge of the probate court shall be repaid. The deposit required to be filed by this Code section shall not affect any Code section or Act of the General Assembly which requires a deposit in excess or in addition to the deposit of cost required by this Code section. Nothing contained in this Code section shall be deemed to require the deposit of cost by the state, its agencies, or its political subdivisions.



§ 15-9-62. Issuance of writ of fieri facias for fees; defenses

(a) Whenever any costs are due the judge of the probate court by executors, administrators, or guardians, upon failure to pay the same on demand made, he is empowered to issue a writ of fieri facias at any regular term of court against the executors, administrators, or guardians for the amount due for costs at the time of the demand.

(b) In all cases tried before the judge of the probate court, where judgment has been entered, the judge is empowered to issue writs of fieri facias for his costs therein against the party or parties liable for costs.

(c) The writs of fieri facias provided for in subsections (a) and (b) of this Code section shall be directed "To all and singular the sheriffs of this state" and shall be made returnable to the probate court.

(d) Whenever any illegality or other defense is filed by the defendant or a claim is filed to the property levied on, the sheriff shall return the writ of fieri facias and the defense or claim to the next superior court of the county, where the issues made by the defense or claim shall be tried as are other cases in the superior court.



§ 15-9-63. Schedule of minimum salaries

(a) (1) Any other laws to the contrary notwithstanding, the minimum annual salary of each judge of the probate court in this state shall be fixed according to the population of the county in which he or she serves, as determined by the United States decennial census of 2000 or any future such census; provided, however, that such annual salary shall be recalculated in any year following a census year in which the Department of Community Affairs publishes a census estimate for the county prior to July 1 in such year that is higher than the immediately preceding decennial census. Each such judge of the probate court shall receive an annual salary, payable in equal monthly installments from the funds of his or her county, of not less than the amount fixed in the following schedule:

Population Minimum Salary

---------- --------------

0 -- 5,999 $ 29,832.20

6,000 -- 11,889 40,967.92

11,890 -- 19,999 46,408.38

20,000 -- 28,999 49,721.70

29,000 -- 38,999 53,035.03

39,000 -- 49,999 56,352.46

50,000 -- 74,999 63,164.60

75,000 -- 99,999 67,800.09

100,000 -- 149,999 72,434.13

150,000 -- 199,999 77,344.56

200,000 -- 249,999 84,458.82

250,000 -- 299,999 91,682.66

300,000 -- 399,999 101,207.60

400,000 -- 499,999 105,316.72

500,000 or more 109,425.84

(2) Whenever the state employees subject to compensation plans authorized and approved in accordance with Code Section 45-20-4 receive a cost-of-living increase or general performance based increase of a certain percentage or a certain amount, the amounts fixed in the minimum salary schedule in paragraph (1) of this subsection and in Code Section 15-9-64, or the amounts derived by increasing each of said amounts through the application of longevity increases pursuant to Code Section 15-9-65, where applicable, shall be increased by the same percentage or same amount applicable to such state employees. If the cost-of-living increase or general performance based increase received by state employees is in different percentages or different amounts as to certain categories of employees, the amounts fixed in the minimum salary schedule in paragraph (1) of this subsection, and in Code Section 15-9-64, or the amounts derived through the application of longevity increases, shall be increased by a percentage or an amount not to exceed the average percentage or average amount of the general increase in salary granted to the state employees. The Office of Planning and Budget shall calculate the average percentage increase or average amount increase when necessary. The periodic changes in the amounts fixed in the minimum salary schedule in paragraph (1) of this subsection, and in Code Section 15-9-64, or the amounts derived through the application of longevity increases, as authorized by this paragraph shall become effective on the first day of January following the date that the cost-of-living increases or general performance based increases received by state employees become effective; provided, however, that if the cost-of-living increases received by state employees become effective on January 1, such periodic changes in the amounts fixed in the minimum salary schedule in paragraph (1) of this subsection and in Code Section 15-9-64, or the amounts derived by increasing each of said amounts through the application of longevity increases pursuant to Code Section 15-9-65, where applicable, as authorized by this paragraph shall become effective on the same date that the cost-of-living increases or general performance based increases received by state employees become effective.

(3) The county governing authority may supplement the minimum annual salary of the judge of the probate court in such amount as it may fix from time to time; but no probate judge's compensation supplement shall be decreased during any term of office. A county governing authority shall not be required to pay a local supplement to a judge beyond the term of office for which such supplement was approved. Any prior expenditure of county funds to supplement the probate judge's salary in the manner authorized by this paragraph is ratified and confirmed. Nothing contained in this paragraph shall prohibit the General Assembly by local law from supplementing the annual salary of the probate judge.

(b) In any county in which more than 70 percent of the population of the county according to the United States decennial census of 1990 or any future such census resides on property of the United States government which is exempt from taxation by this state, the population of the county for purposes of subsection (a) of this Code section shall be deemed to be the total population of the county minus the population of the county which resides on property of the United States government.



§ 15-9-63.1. Compensation for services as magistrate or chief magistrate; longevity increases

(a) Beginning January 1, 2002, in any county in which the probate judge serves as chief magistrate or magistrate, he or she shall be compensated for such services based on a minimum annual amount of $11,642.54; provided, however, that compensation for a probate judge shall not be reduced during his or her term of office. A county governing authority shall not be required to pay the compensation provided by this subsection beyond the term for which such probate judge serves as a chief magistrate or magistrate.

(b) Whenever the state employees subject to compensation plans authorized and approved in accordance with Code Section 45-20-4 receive a cost-of-living increase or general performance based increase of a certain percentage or a certain amount, the amount provided in subsection (a) of this Code section shall be increased by the same percentage or same amount applicable to such state employees. If the cost-of-living increase or general performance based increase received by state employees is in different percentages or different amounts as to certain categories of employees, the amount provided in subsection (a) of this Code section shall be increased by a percentage or an amount not to exceed the average percentage or average amount of the general increase in salary granted to the state employees. The Office of Planning and Budget shall calculate the average percentage increase or average amount increase when necessary. The periodic changes in the amount provided in subsection (a) of this Code section, as authorized by this subsection, shall become effective on the first day of January following the date that the cost-of-living increases or general performance based increases received by state employees become effective; provided, however, that if such increases received by state employees become effective on January 1, such periodic changes in the amount provided in subsection (a) of this Code section, as authorized by this subsection, shall become effective on the same date that the cost-of-living increases or general performance based increases received by state employees become effective.

(c) On and after January 1, 2002, the amounts provided in subsections (a) and (b) of this Code section shall be increased by multiplying said amounts by the percentage which equals 5 percent times the number of completed four-year terms of office served by any probate judge serving as a chief magistrate or magistrate where such terms have been completed after December 31, 1999, effective the first day of January following the completion of each such period of service.



§ 15-9-64. Supplement to minimum salaries

The amount of minimum salary provided in Code Section 15-9-63 for the judges of the probate courts of any county presently on a salary who also hold and conduct elections or are responsible for conducting elections for members of the General Assembly under any applicable general or local law of this state shall be increased by $323.59 per month. The amount of the minimum salary provided in Code Section 15-9-63 for the judges of the probate courts on a salary who are responsible for traffic cases under any general or local law of this state shall also be increased by $404.41 per month. A county governing authority shall not be required to pay the compensation provided by this Code section beyond the term for which such judge performs such services.



§ 15-9-64.1. Monthly contingent expense allowance schedule for the operation of the probate judge's office

In addition to any salary, fees, or expenses now or hereafter provided by law, the governing authority of each county is authorized to provide as contingent expenses for the operation of the office of judge of the probate court, and payable from county funds, a monthly expense allowance of not less than the amount fixed in the following schedule:

Population Minimum Monthly Expenses

---------- --------------

0 -- 11,889 $ 100.00

11,890 74,999 200.00

--

75,000 249,999 300.00

--

250,000 499,999 400.00

--

500,000 500.00

or more



§ 15-9-65. Longevity increases

The amounts provided in paragraph (1) of subsection (a) of Code Section 15-9-63 and Code Section 15-9-64, as increased by paragraph (2) of subsection (a) of Code Section 15-9-63, shall be increased by multiplying said amounts by the percentage which equals 5 percent times the number of completed four-year terms of office served by any judge of a probate court after December 31, 1976, effective the first day of January following the completion of each such period of service. This Code section shall not be construed to affect any local legislation except where the local legislation provides for a salary lower than the salary provided in Code Sections 15-9-63, 15-9-64, this Code section, and Code Sections 15-9-66 and 15-9-67, in which event Code Sections 15-9-63, 15-9-64, this Code section, and Code Sections 15-9-66 and 15-9-67 shall prevail.



§ 15-9-66. Effect of minimum salary provisions on judges in office on July 1, 1991; expenses not covered by salary

Code Sections 15-9-63 through 15-9-65, this Code section, and Code Section 15-9-67 shall not be construed to reduce the salary of any judge of a probate court in office on July 1, 1991; provided, however, that successors to such judges of the probate courts in office on July 1, 1991, shall be governed by the provisions of said Code sections. The minimum salaries provided for in Code Sections 15-9-63 through 15-9-65, this Code section, and Code Section 15-9-67 shall be considered as salary only. Expenses for deputy clerks, equipment, supplies, copying equipment, and other necessary and reasonable expenses for the operation of a probate court shall come from funds other than the funds specified as salary in Code Sections 15-9-63 through 15-9-65, this Code section, and Code Section 15-9-67.



§ 15-9-67. Fee systems continued until enactment of local legislation

Code Sections 15-9-63 through 15-9-66 and this Code section shall not be construed so as to place any judge of the probate court who is on the fee system of compensation on a salary system of compensation. Any judge of a probate court who is compensated under the fee system of compensation on July 1, 1978, shall continue to receive compensation under the fee system of compensation until local legislation is enacted by the General Assembly placing such judge of the probate court on an annual salary equal to the salary provided for in Code Sections 15-9-63 through 15-9-66 and this Code section.



§ 15-9-68. Limitation of probate judge's fees

Notwithstanding the provisions of subsection (e) of Code Section 31-10-8 and subsection (c) of Code Section 31-10-27, unless local law or an agreement between a judge of the probate court and the county governing authority provides for the retention of a greater amount, a county governing authority may, by ordinance or resolution, limit the total amount of fees authorized to be retained as personal compensation by a probate judge who serves as local custodian, local registrar, or special abstracting agent pursuant to Code Section 31-10-8 or 31-10-27 to an aggregate amount not less than an amount equal to the fees collected or $7,500.00, whichever is less, in any calendar year beginning on or after January 1, 1997. Any probate judge whose fees are limited pursuant to this Code section shall prepare and submit a report at least quarterly to the county governing authority specifying the amount received during the quarter for which the report is submitted.






Article 4 - Time, Place, and Procedure

§ 15-9-80. Location of office

The judge of the probate court shall keep his office and all things belonging thereto at the county site and at the courthouse unless impracticable from any cause, in which case the office may be kept at some other designated place not more than two miles therefrom, of which public notice must be given.



§ 15-9-81. Additional offices authorized in certain counties

(a) Notwithstanding any other law, in all counties having a population in excess of 400,000 according to the United States decennial census of 1990 or any future such census, where the governing authority of the county has established and constructed one or more permanent satellite courthouses within the county and has designated each structure as a courthouse annex or by similar designation has established each structure as an additional courthouse to the courthouse located at the county site, the judge of the probate court shall be authorized and empowered to keep and maintain his or her office or offices and all things belonging thereto at the additional courthouse locations and at the courthouse at the county site. Any and all actions taken by the judge of the probate court at any additional courthouse location, however same may be designated, which is established by the county governing authority and designated as an additional courthouse location shall be as fully valid and binding as though taken and performed at the courthouse at the county site. Nothing in this subsection shall authorize the maintenance of any permanent records at any location other than the courthouse located at the county site.

(b) Notwithstanding any other law, in a county where the county site is located in an unincorporated area of the county and the county governing authority has constructed one or more permanent satellite courthouses within the county and has further designated each such structure as a courthouse annex or has otherwise established each such structure as an additional courthouse to the courthouse located at the county site, the judge of the probate court shall be authorized and empowered to keep and maintain his or her office or offices and all things belonging thereto at the additional courthouse locations and at the courthouse at the county site. Any and all actions taken by the judge of the probate court at any additional courthouse location, however same may be designated, which is established by such county governing authority and designated as an additional courthouse location shall be as fully valid and binding as though taken and performed at the courthouse at the county site.



§ 15-9-82. Place and time for holding court

The probate court shall be held at the place prescribed for the superior court or in the office of the judge of the probate court in each county, by the judge thereof, on the first Monday in January, April, July, and October and shall continue in session from day to day as the business of the court may require. If the first Monday in a given term should happen to fall on a legal holiday, the probate courts throughout this state shall convene on the following day.



§ 15-9-83. Time for transacting business; calendar

The judge of the probate court may transact business at any time except Sundays and may close his office not more than one other day in each week. Where authorized or not prohibited by law, any hearing or other proceeding may be had and any order or judgment may be rendered at any time. However, nothing in this Code section shall be construed as prohibiting the judge of the probate court from providing by calendar for the orderly and uniform transaction of business on designated days.



§ 15-9-84. Adjournments

If, for any reason, the judge of the probate court fails to hold court at the regular term or at any special term or if the business of the court requires it, the judge or his clerk may adjourn the court to such time as he may think proper. The adjournment shall be entered on the minutes of the court.



§ 15-9-85. Adjournment by appointed person

The judge of the probate court may appoint some fit and proper person to open and adjourn his court in the absence of an officer to do so.



§ 15-9-86. Petitions; notice and service thereof

Every application made to the judge of the probate court for the granting of any order shall be by petition in writing, stating the ground of such application and the order sought. Unless otherwise provided by law, if notice of the application, other than by published citation, is necessary under the law or in the judgment of the judge of the probate court, the judge shall cause a copy of the application, together with a notice of the time of hearing, to be served by the sheriff or some lawful officer upon each party who resides in this state and to be mailed by registered or certified mail or statutory overnight delivery to each party who resides outside this state at a known address, at least ten days, plus three days if mailed, before the hearing. An entry of such service shall be made on the original. In extraordinary cases, where it is necessary to act before such notice can be given, the judge of the probate court shall so direct the proceedings as to make no final order until notice has been given.



§ 15-9-86.1. Citations and responsive pleadings in certain types of proceedings

(a) In any of the proceedings specified in this Code section with respect to which no citation is required to be published, notice of an application to the judge of the probate court for the granting of an order may, instead of stating the time of the hearing as provided in Code Section 15-9-86 and other specific laws, state that the party served must file with the court his or her response to the petition within ten days after personal service of the notice upon him or her, or 13 days after mailing if served by mail, and that if no responses are filed the petition will be granted without a hearing.

(b) If the specific laws governing a particular proceeding subject to this Code section require that a citation be published, such citation may, instead of stating the time of hearing, state that any party who is not ordered to be served personally or by mail must file with the court his or her response to the petition on or prior to a date certain, which shall be a date for which a hearing could be set according to the laws governing the particular proceeding.

(c) The citation or the caption of the citation shall identify all parties upon whom service has been ordered whose names are known. Failure of a party served as provided in subsection (a) or (b) of this Code section to file with the court his or her response to a petition within the time required for his or her response shall constitute a waiver of the right of such party to object to the petition and a waiver of any right of such party to receive notice of any further proceedings with respect to such petition.

(d) If no party serves a response to the petition, the judge of the probate court may grant the petition without a hearing. If a response is filed, the judge of the probate court shall set the matter for hearing and shall by regular first-class mail send a notice of the time of hearing to the petitioner and all parties who have served responses at the addresses given by them in their pleadings.

(e) The proceedings to which this Code section shall apply are:

(1) Proceedings for sale, lease, exchange, or encumbrance of a ward's property, as provided in Code Section 29-3-35 or 29-5-35;

(2) Proceedings for citation of a conservator for failure to make returns, as provided in Code Section 29-3-60 or 29-5-60;

(3) Proceedings involving the revocation or suspension of letters or the imposition of sanctions on a guardian or conservator, as provided in Code Section 29-2-42, 29-3-82, 29-4-52, or 29-5-92;

(4) Proceedings for discharge of a surety on a conservator's bond, as provided in Code Section 29-3-49 or 29-5-49;

(5) Proceedings for resignation of trust by a guardian or conservator, as provided in Code Section 29-2-40, 29-3-80, 29-4-50, or 29-5-90;

(6) Proceedings for settlement of accounts of a conservator, as provided in Code Section 29-3-71 or 29-5-81;

(7) Proceedings for appointment of a guardian or conservator of a minor, as provided in Code Sections 29-2-14 through 29-2-18 or Code Sections 29-3-6 through 29-3-10;

(8) Proceedings for requiring a conservator to give additional bond, as provided in Code Section 29-3-43 or 29-5-42;

(9) Proceedings for appointment of a guardian for a beneficiary of the United States Department of Veterans Affairs, as provided in Code Section 29-7-7 or 29-7-8;

(10) Proceedings for determination of heirs at law, as provided in former Code Sections 53-4-30, et seq. as such existed on December 31, 1997; and

(11) Proceedings for setting aside year's support, as provided in former Code Section 53-5-8 as such existed on December 31, 1997.



§ 15-9-87. Contents of order

The order of the judge of the probate court or other documents in the record shall recite the names of the persons so notified and shall reflect compliance with the provisions required.



§ 15-9-88. Objections or caveats to order

All objections or caveats to an order sought shall be in writing, setting forth the grounds of such caveat.



§ 15-9-89. Amendment of petition and caveat

The petition and caveat shall be amendable at all times and in every particular.



§ 15-9-90. Forms for probate court; local alteration

(a) The Supreme Court of Georgia is authorized to adopt rules governing the use of forms in the probate courts and standard forms to be used in proceedings before the probate courts. Any such rules and forms shall be in such a manner as to facilitate the use of word processing and computer technology.

(b) The rules adopted pursuant to subsection (a) of this Code section shall provide that the forms so adopted may be altered locally in a particular petition or proceeding in such items as grammar, gender usage, the use of singular and plural nouns and pronouns, the omission of optional or alternate language, the inclusion of variable information such as names and addresses, and other nonmaterial ways.

(c) The rules adopted pursuant to subsection (a) of this Code section shall provide that the forms so adopted may be altered locally in a particular petition or proceeding by making material additions or deletions, provided that:

(1) Any material additions or deletions are clearly identified;

(2) The altered form is accompanied by the certificate of an attorney licensed to practice law in this state stating that the form, as altered, complies with the standard form in every material respect except for the identified additions or deletions; and

(3) The altered form is accompanied by the certificate of an attorney licensed to practice law in this state stating that the form, as altered, complies with the statutory requirements relating to the matter which is submitted to probate,

and if such conditions are satisfied, then such forms shall be filed for probate notwithstanding the material alterations.

(d) No state or local rules governing the use of forms in the probate courts shall be adopted which do not comply with the provisions of this Code section.






Article 5 - Probate Judges Training Council

§ 15-9-100. Creation of Probate Judges Training Council; duties of council

There is established the Probate Judges Training Council. It shall be the duty of the training council to advise and coordinate with the Institute of Continuing Judicial Education of Georgia concerning educational programs for probate judges and probate judges elect, to assist probate judges in improving the operations of the probate courts, and to perform such other duties as may be required by law or requested by judges of the probate courts.



§ 15-9-101. Powers; bond of personnel; audits

(a) The Probate Judges Training Council shall be a legal entity and an agency of the State of Georgia; shall have perpetual existence; may contract; may own property; may accept funds, grants, and gifts from any public or private source for use in defraying the expenses of the training council in carrying out its duties; may adopt and use an official seal; may establish a principal office; may employ such administrative or clerical personnel as may be necessary and appropriate to fulfill its necessary duties; and shall have such other powers, privileges, and duties as may be reasonable and necessary for the proper fulfillment of its purposes and duties.

(b) The training council shall require a sufficient bond signed by some surety or guaranty company authorized to do business in this state of any administrative or clerical personnel employed by the training council and empowered to handle funds of the training council. The premiums on such bonds shall be paid by the training council from funds appropriated or otherwise available to the training council.

(c) The training council shall establish such auditing procedures as may be required in connection with the handling of public funds. The state auditor is authorized and directed to make an annual audit of the acts and doings of the training council and to make a complete report of the same to the General Assembly. The state auditor shall not be required to distribute copies of the audit to the members of the General Assembly but shall notify the members of the availability of the audit in the manner which he or she deems to be most effective and efficient. The report shall disclose all moneys received by the training council and all expenditures made by the training council, including administrative expense. He or she shall also make an audit of the affairs of the training council at any time required by a majority of the training council or the Governor of the state.



§ 15-9-102. Composition; terms of office; vacancies

(a) As used in this Code section, the term:

(1) "District" means an area of this state containing one or more counties which is designated and numbered as a district by The Council of Probate Court Judges of Georgia.

(2) "Training council" means the Probate Judges Training Council.

(b) The training council shall consist of one member from each district as elected by the judges of the probate courts within such district. Such elections shall occur prior to the annual spring business meeting of The Council of Probate Court Judges of Georgia. Training council members shall serve four-year terms; provided, however, that members from odd-numbered districts shall serve an initial term of two years and members from even-numbered districts shall serve an initial term of four years. All members may succeed themselves, and successors shall be elected in the same manner as the original members immediately prior to the expiration of each member's term of office. The president of The Council of Probate Court Judges of Georgia shall be a voting member of the training council ex officio.

(c) In the event a vacancy occurs in the membership of the training council as a result of a death, resignation, removal, or failure of reelection as a probate judge, the members of the district in which such vacancy has occurred shall elect a qualified person from the district to serve for the remainder of the unexpired term of the member whose seat is vacant. The person elected to fill such vacancy shall take office immediately upon election.



§ 15-9-103. Meetings; officers; reimbursement of expenses

The training council shall meet immediately following the annual spring business meeting of The Council of Probate Court Judges of Georgia and at such other times and places as it shall determine necessary or convenient to perform its duties. The training council shall annually elect a chairperson and such other officers as it shall deem necessary and shall adopt such rules for the transaction of its business as it shall desire. The members of the training council shall receive no compensation for their services but shall be reimbursed for their actual expenses incurred in the performance of their duties as members of the training council.



§ 15-9-104. Eligibility of councilmember to hold office of judge of probate court

Notwithstanding any other law, a councilmember shall not be ineligible to hold the office of judge of the probate court by virtue of his or her position as a member of the training council.






Article 6 - Jury Trials and Appeals

§ 15-9-120. Definitions

As used in this article, the term:

(1) "Civil case" means those civil matters:

(A) Over which the judge of the probate court exercises judicial powers;

(B) Within the original, exclusive, or general subject matter jurisdiction of the probate court; and

(C) Which, if not for this article and Code Section 5-6-33, could be appealed to superior court for a de novo investigation with the right to a jury trial under Code Sections 5-3-2 and 5-3-29.

(2) "Probate court" means a probate court of a county having a population of more than 90,000 persons according to the United States decennial census of 2010 or any future such census in which the judge thereof has been admitted to the practice of law for at least seven years.



§ 15-9-121. Jury trials in civil cases

(a) A party to a civil case in the probate court shall have the right to a jury trial if such right is asserted by a written demand for jury trial within 30 days after the filing of the first pleading of the party or within 15 days after the filing of the first pleading of an opposing party, whichever is later, except that with respect to a petition pursuant to Code Sections 29-4-10 and 29-5-10, relating to guardianship of an incapacitated adult, if any interested party desires a trial by jury, such party must make such request for a jury within ten days after the date of mailing of the notice provided for by subsection (c) of Code Section 29-4-12 and subsection (c) of Code Section 29-5-12. If a party fails to assert the right to a jury trial, the right shall be deemed waived and may not thereafter be asserted.

(b) Notwithstanding other laws, for any civil case in which a jury trial is demanded, the determination of issues of fact shall not be made by the probate judge but shall be for the jury as in cases in the superior courts.

(c) If the civil case could not be appealed to a jury in superior court from a probate court not meeting the definition provided in paragraph (2) of Code Section 15-9-120, the right to a jury trial shall not be available in a probate court which meets such definition.



§ 15-9-122. Applicability of laws and rules

Unless provided to the contrary by Code Section 9-11-81, the general laws and rules of practice, pleading, procedure, and evidence which are applicable to the superior courts of this state shall be applicable to and govern in civil cases in the probate courts.



§ 15-9-123. Appeal

(a) Either party to a civil case in the probate court shall have the right of appeal to the Supreme Court or the Court of Appeals, as provided by Chapter 6 of Title 5.

(b) The general laws and rules of appellate practice and procedure which are applicable to cases appealed from the superior courts of this state shall be applicable to and govern appeals of civil cases from the probate courts.



§ 15-9-124. Enforcement of judgments

The general laws and rules applicable to the execution and enforcement of judgments in the superior courts of this state shall be applicable to and govern civil cases in the probate courts.



§ 15-9-125. Jurors

All laws with reference to the number, composition, qualifications, impaneling, challenging, and compensation of jurors in superior courts shall apply to and be observed by the probate courts in civil cases.



§ 15-9-126. Fees

For services rendered in jury trials and in appeals to the Supreme Court or Court of Appeals, if a fee is not prescribed by Code Section 15-9-60, the judge of the probate court shall be entitled to the same fee as that of the clerk of the superior court provided in Code Section 15-6-77 for similar services in superior court.



§ 15-9-127. Concurrent jurisdiction with superior courts

Probate courts subject to this article shall have concurrent jurisdiction with superior courts with regard to the proceedings for:

(1) Declaratory judgments involving fiduciaries pursuant to Code Sections 9-4-4, 9-4-5, and 9-4-6;

(2) Tax motivated estate planning dispositions of wards' property pursuant to Code Sections 29-3-36 and 29-5-36;

(3) Approval of settlement agreements pursuant to former Code Section 53-3-22 as such existed on December 31, 1997, if applicable, or Code Section 53-5-25;

(4) Appointment of new trustee to replace trustee pursuant to Code Section 53-12-201;

(5) Acceptance of the resignation of a trustee upon written request of the beneficiaries pursuant to Code Section 53-12-220;

(6) Acceptance of resignation of a trustee upon petition of the trustee pursuant to Code Section 53-12-220;

(7) Motions seeking an order for disinterment and deoxyribonucleic acid (DNA) testing as provided in Code Section 53-2-27;

(8) Conversion to a unitrust and related matters pursuant to Code Section 53-12-362; and

(9) Adjudication of petitions for direction or construction of a will pursuant to Code Section 23-2-92.






Article 7 - Probate Court Judges

§ 15-9-140. Jurisdiction of judges

Except as otherwise provided by law, any judge of a probate court is authorized to serve as a judge of any other probate court in which such judge would otherwise be qualified to serve, but only upon the written request of the judge of such other probate court. When serving in a probate court other than his or her own court, the judge shall exercise the same jurisdiction, power, and authority as the regular judge of the court. Judges rendering assistance in accordance with this Code section shall be entitled to receive actual expenses or, at such judge's option, the same per diem expense authorized by law for members of the General Assembly and shall receive mileage at the same rate as state employees for such services but shall not be entitled to any further compensation for such services. The governing authority responsible for funding the operation of the requesting court shall bear the expenses of the assisting judge.



§ 15-9-141. Retired judges; senior judge appointment; written request for assistance

(a) (1) Any judge of a probate court who retires pursuant to the provisions of Chapter 11 of Title 47 may be appointed a senior judge of the probate courts.

(2) Any judge of a probate court, whether or not said judge is a member of the retirement fund created by Chapter 11 of Title 47, who ceases holding office as a judge and who has at least eight years of service as a judge of a probate court at the time of ceasing to hold such office and who is not eligible for appointment to the office of senior judge under any other law of this state may be appointed as a senior judge of the probate courts.

(b) Upon becoming eligible for appointment pursuant to the provisions of this Code section, a judge who ceases to hold office may become a senior judge of the probate courts and in that capacity may be called upon to serve as a judge in any probate court in which the judge is otherwise qualified to serve.

(c) Any qualified former judge of a probate court may petition the Governor for appointment as senior judge. The Governor shall appoint each qualified applicant as a senior judge of the probate courts.

(d) The judge of any probate court of this state may make a written request for assistance to a senior judge of the probate courts. The request by the judge may be made if one of the following circumstances arise:

(1) The judge of the requesting court is disqualified for any cause from presiding in any matter pending before the court; or

(2) The judge of the requesting court is unable to preside because of disability, illness, absence, or any reason.

(e) The compensation of a senior judge of the probate courts serving as a judge of a probate court under this Code section shall be that which is normally paid to a substitute judge of the court in which the senior judge is serving, and such compensation shall be paid from any funds available for the operation of such court. In addition to such compensation, a senior judge of the probate courts shall receive actual expenses or, at such judge's option, in the event of service outside the county of such judge's residence, the same per diem expense authorized by law for members of the General Assembly and shall receive mileage at the same rate as state employees for such services. Such expenses and mileage shall be paid from the same source of funds which pays the compensation of a senior judge of the probate courts as provided in this subsection upon a certificate by the senior judge as to the number of days served or the expenses and mileage. Such compensation and expenses shall not affect, diminish, or otherwise impair the payment or receipt of any retirement or pension benefits, when applicable, of such judge.






Article 8 - Prosecuting Attorneys in Probate Courts in Counties in Which There Is No State Court

§ 15-9-150. Requesting district attorney to prosecute criminal cases; creation of prosecuting attorney position by ordinance or resolution; appointment of prosecuting attorney

(a) In any county in which there is no state court, the judge of the probate court may request the district attorney of the circuit in which the court is located to prosecute criminal cases subject to the jurisdiction of such probate court as set forth in Article 2 of this chapter and Article 2 of Chapter 13 of Title 40. The district attorney may designate one or more members of his or her staff to handle such cases in the probate court. The district attorney and any members of his or her staff who prosecute criminal cases in the probate court may be compensated in an amount to be fixed by the governing authority of the county.

(b) If for any reason the district attorney is unable to assist the probate court, he or she shall notify the probate court in writing, and the governing authority of the county, in its discretion, shall be authorized to create by ordinance or resolution the office of prosecuting attorney of the probate court, and the governing authority shall have the authority to hire the prosecuting attorney, who shall have the authority to prosecute criminal cases subject to the jurisdiction of such probate court as set forth in Article 2 of this chapter and Article 2 of Chapter 13 of Title 40. A copy of the resolution or ordinance creating the office of prosecuting attorney of the probate court shall be provided to the Prosecuting Attorneys' Council of the State of Georgia.

(c) It shall be the duty of the probate court clerk to notify the Prosecuting Attorneys' Council of the State of Georgia of the name of any person appointed to be the prosecuting attorney of a probate court within 30 days of such appointment.

(d) Unless otherwise provided by local law, the prosecuting attorney of the probate court shall serve at the pleasure of the governing authority of such county.



§ 15-9-151. Qualifications of prosecuting attorney; appointment of assistant district attorneys

(a) Any person appointed as the prosecuting attorney of a probate court pursuant to subsection (b) of Code Section 15-9-150 shall be a member in good standing of the State Bar of Georgia and admitted to practice before the appellate courts of this state.

(b) Notwithstanding the provisions of subsection (a) of Code Section 15-18-21, an assistant district attorney may be appointed as the prosecuting attorney of a probate court when:

(1) The district attorney who employs such assistant district attorney consents to such appointment; and

(2) If such assistant district attorney is not employed in the judicial circuit in which the probate court is located, the district attorney for the judicial circuit in which the probate court is located consents to such appointment.

(c) A district attorney may withdraw consent for an assistant district attorney's appointment pursuant to subsection (b) of this Code section at any time, provided that the probate court and the governing authority of the county in which such probate court is located is given notice not less than 30 days prior to the day that such assistant district attorney shall cease to serve as the prosecuting attorney of the probate court.



§ 15-9-152. Oath of office

(a) In addition to the oaths prescribed by Chapter 3 of Title 45, relating to official oaths, the prosecuting attorney of a probate court shall take and subscribe to the following oath: "I swear (or affirm) that I will well, faithfully, and impartially and without fear, favor, or affection discharge my duties as prosecuting attorney for the Probate Court of (here state the county) County."

(b) The oath shall be administered and attested by the judge of the probate court of such county as provided in Code Section 45-3-3 and filed as provided in Code Section 45-3-5.



§ 15-9-153. Determining if prosecuting attorney shall be full time or part time; limitations on private practice of law

(a) Unless otherwise provided by local law, the governing authority of the county shall determine whether the prosecuting attorney of a probate court shall be a full-time or part-time prosecuting attorney.

(b) Any full-time prosecuting attorney of a probate court and any full-time employees of the prosecuting attorney of a probate court shall not engage in the private practice of law.

(c) Any part-time prosecuting attorney of a probate court and any part-time assistant prosecuting attorney of a probate court may engage in the private practice of law, but shall not practice in the probate court or appear in any matter in which that prosecuting attorney has exercised jurisdiction. A prosecuting attorney of a probate court and any assistant prosecuting attorney of a probate court shall be subject to all laws and rules governing the conduct of prosecuting attorneys in this state.



§ 15-9-154. Disqualification of prosecuting attorney

If the prosecuting attorney of a probate court is disqualified by interest or relationship from engaging in the prosecution of a particular case or is unable to perform the duties of said office due to illness or incapacity, the district attorney of such judicial circuit may prosecute such case. If the district attorney is to prosecute such case, the provisions of Code Section 15-18-5 shall apply.



§ 15-9-155. Prosecuting attorney's duties; authority

(a) The prosecuting attorney of a probate court shall have the duty and authority to represent the state:

(1) In the probate court:

(A) In the prosecution of any violation of the laws or ordinances of such county which is within the jurisdiction of such probate court and punishable by confinement or a fine or both or by a civil penalty authorized by Code Section 40-6-163;

(B) In the prosecution of any violation of state laws which by general law probate courts have been granted jurisdiction to try and dispose of such offenses, specifically including those offenses described in Article 2 of this chapter and Code Section 40-13-21; and

(C) In the prosecution of any weapons carry license revocation or denial pursuant to Code Section 16-11-129;

(2) In the appeal of any case prosecuted in the probate court to the superior court or the appellate courts of this state;

(3) In any case in which the defendant was convicted in the probate court and is challenging such conviction through habeas corpus;

(4) To administer the oaths required by law to the bailiffs or other officers of the court and otherwise to aid the presiding judge in organizing the court as may be necessary; and

(5) To perform such other duties as are or may be required by law or ordinance or which necessarily appertain to such prosecuting attorney's office.

(b) The prosecuting attorney of a probate court shall have the authority to:

(1) File, amend, and prosecute any citation, accusation, summons, or other form of charging instrument authorized by law for use in the probate court;

(2) Dismiss, amend, or enter a nolle prosequi on any accusation, citation, or summons filed in the probate court as provided by law, except that the prosecuting attorney of a probate court shall not have the authority to dismiss or enter a nolle prosequi in any case in which the accused is charged with a violation of state law other than one which the probate court has jurisdiction to try and dispose of such offense without the consent of the proper prosecuting officer having jurisdiction to try and dispose of such offense. As used in this paragraph, the term "proper prosecuting officer" means the district attorney for the judicial circuit;

(3) Reduce to judgment any fine, forfeiture, or restitution imposed by the probate court as part of a sentence in an ordinance case or forfeiture of a recognizance which is not paid in accordance with the order of the court. A prosecuting attorney of a probate court may institute such civil action in the courts of this state or of the United States or any of the several states to enforce such judgment against the property of the defendant; and

(4) Request and utilize the assistance of any other prosecuting attorney or other attorney employed by an agency of this state or its political subdivisions or authorities in the prosecution of any criminal action.

(c) The provisions of this Code section shall not be deemed to restrict, limit, or diminish any authority or power of the district attorney or any solicitor-general to represent this state in any criminal case in which the accused is charged with a felony or misdemeanor, when the probate court is acting as a court of inquiry pursuant to Article 2 of Chapter 7 of Title 17 or setting bail for any such offense, other than one which the probate court has, by law, jurisdiction to try and dispose of.



§ 15-9-156. Compensation; reimbursement of expenses

The prosecuting attorney of a probate court shall be compensated by the county as provided by local law or, in the absence of such local law, as provided by the governing authority of such county. The prosecuting attorney of a probate court shall be entitled to be reimbursed for actual expenses incurred in the performance of his or her official duties in the same manner and rate as other county employees.



§ 15-9-157. Additional assistant prosecuting attorneys, employees, or independent contractors; duties; compensation

The prosecuting attorney of a probate court may employ such additional assistant prosecuting attorneys and other employees or independent contractors as may be provided for by local law or as may be authorized by the governing authority of the county. The prosecuting attorney of a probate court shall define the duties and fix the title of any attorney or other employee of the prosecuting attorney's office. Personnel employed pursuant to this Code section shall be compensated by the county.



§ 15-9-158. Qualifications of assistant prosecuting attorneys; assistance by qualified law student or law school graduate

(a) Any assistant prosecuting attorney or other attorney at law employed by the county for the purposes of prosecuting in the probate court shall be a member in good standing of the State Bar of Georgia.

(b) A qualified law student or law school graduate who is allowed to practice pursuant to Code Section 15-18-22 or the Supreme Court of Georgia's rules governing such practice may assist in the prosecution of cases in the probate court.









Chapter 10 - Magistrate Courts

Article 1 - General Provisions

§ 15-10-1. Creation of magistrate courts

There shall be one magistrate court in each county of the state which shall be known as the Magistrate Court of County.



§ 15-10-2. General jurisdiction

Each magistrate court and each magistrate thereof shall have jurisdiction and power over the following matters:

(1) The hearing of applications for and the issuance of arrest and search warrants;

(2) Issuance of warrants and related proceedings as provided in Article 4 of Chapter 6 of Title 17, relating to bonds for good behavior and bonds to keep the peace;

(3) The holding of courts of inquiry;

(4) The trial of charges of violations of county ordinances and penal ordinances of state authorities;

(5) The trial of civil claims including garnishment and attachment in which exclusive jurisdiction is not vested in the superior court and the amount demanded or the value of the property claimed does not exceed $15,000.00, provided that no prejudgment attachment may be granted;

(6) The issuance of summons, trial of issues, and issuance of writs and judgments in dispossessory proceedings and distress warrant proceedings as provided in Articles 3 and 4 of Chapter 7 of Title 44;

(7) The punishment of contempts by fine not exceeding $200.00 or by imprisonment not exceeding ten days or both;

(8) The administration of any oath which is not required by law to be administered by some other officer;

(9) The granting of bail in all cases where the granting of bail is not exclusively committed to some other court or officer;

(10) The issuing of subpoenas to compel attendance of witnesses in the magistrate court and subpoenas for the production of documentary evidence before the magistrate court;

(11) Such other matters as are committed to their jurisdiction by other general laws;

(12) The trial and sentencing of misdemeanor violations of Code Section 16-9-20, relating to criminal issuance of bad checks, as provided by Article 10 of this chapter;

(13) The execution or subscribing and the acceptance of written waivers of extradition in the same manner provided for in Code Section 17-13-46;

(14) The trial and sentencing of misdemeanor violations of other Code sections as provided by Article 13 of this chapter; and

(15) The foreclosure of liens on animals as established in Title 4.



§ 15-10-2.1. Jurisdiction over certain cases involving litter

(a) Subject to the provisions of subsection (b) of this Code section, in addition to any other jurisdiction vested in the magistrate courts, such courts shall have the right and power to conduct trials, receive pleas of guilty, and impose sentence upon defendants for violating any provision of Part 2, Part 3, or Part 3A of Article 2 of Chapter 7 of Title 16 or Code Section 32-6-51 or 40-6-248.1 that is punishable for its violation as a misdemeanor. Such jurisdiction shall be concurrent with other courts having jurisdiction over such violations.

(b) A magistrate court shall not have the power to dispose of misdemeanor cases as provided in subsection (a) of this Code section unless the defendant shall first waive in writing a trial by jury. If the defendant does not waive a trial by jury, the defendant shall notify the court and, if reasonable cause exists, the defendant shall be immediately bound over to a court in the county having jurisdiction to try the offense wherein a jury may be impaneled.



§ 15-10-3. Oath and commission of magistrate, constable, and clerk

(a) All magistrates, constables, and clerks of magistrate court shall before entering on the duties of their offices subscribe before the judge of the probate court the oaths prescribed by Code Sections 45-3-1 and 45-3-13 and the following oath:

"I swear or affirm that I will duly and faithfully perform all the duties required of me as (magistrate, constable, or clerk of magistrate court) of County."

(b) (1) The clerk of superior court shall make an entry of the oath of each officer on the minutes of the superior court.

(2) In the case of constables and clerks, the chief judge of the superior court shall issue to the officer taking the oath a certificate which shall serve as the officer's commission.

(3) All magistrates shall be issued a commission under the seal of the office of the Governor as provided in Code Section 45-3-31. In the case of magistrates or an appointed chief magistrate, the appointing authority shall issue to the magistrate or chief magistrate taking the oath a certificate of appointment. A copy of such certificate shall be forwarded to the office of the Secretary of State.

(c) In the case of a probate judge serving as a magistrate, a clerk of superior court serving as clerk of magistrate court, or a sheriff or sheriff's deputy serving as constable, no oath, certificate, or commission shall be required except the oath and commission of the probate judge as probate judge, clerk of superior court as clerk of superior court, or sheriff or deputy as such.



§ 15-10-4. Sessions of court

The magistrate court shall not have fixed terms. The chief magistrate shall provide for sessions of court to be held at such times and in such places, within or without the county seat, as are necessary or convenient.



§ 15-10-5. Offices, courtrooms, and equipment

The county governing authority shall provide suitable offices and courtrooms for the use of the magistrate court and shall supply all fixtures, supplies, and equipment necessary for the proper functioning of the magistrate court.



§ 15-10-6. Local court rules

The chief magistrate may with the approval of the chief judge of superior court adopt local rules for the court not inconsistent with law and the rules adopted by the Supreme Court.



§ 15-10-7. Council of Magistrate Court Judges

(a) There is created a council of magistrate court judges to be known as the "Council of Magistrate Court Judges." The council shall be composed of the chief magistrates, magistrates, and senior magistrates of the magistrate courts of this state. The council is authorized to organize itself and to develop a constitution and bylaws. The officers of said council shall consist of a president, a first vice president, a second vice president, a secretary, a treasurer, and such other officers as the council shall deem necessary. The council shall have an executive committee composed of two representatives from each judicial administrative district. No senior magistrate shall serve as an officer of the council or as a regular representative of a judicial administrative district to the executive committee of the council.

(b) It shall be the purpose of the council to effectuate the constitutional and statutory responsibilities conferred upon it by law, to further the improvement of the magistrate courts and the administration of justice, to assist the chief magistrates, magistrates, and senior magistrates throughout the state in the execution of their duties, and to promote and assist in the training of chief magistrates, magistrates, and senior magistrates.

(c) Expenses of the administration of the council shall be paid from state funds appropriated for that purpose, from federal funds available to the council for that purpose, or from other appropriate sources.



§ 15-10-8. Authority of retired magistrate to perform marriage ceremonies

A retired magistrate of a magistrate court of any county of this state shall be vested with the same authority as an active judge of this state for the purpose of performing marriage ceremonies. For purposes of this Code section, a retired magistrate of a magistrate court shall be one who has served not less than eight years.






Article 2 - Magistrates

§ 15-10-20. Number; selection; term; filling vacancies; chief magistrate; bonds; certain judges removed by federal court order to become special judges

(a) Each magistrate court shall have a chief magistrate and may have one or more other magistrates. Such magistrates shall be the judges of the magistrate court and shall be known as magistrates of the county. Unless otherwise provided by local law, the number of magistrates in each county shall be fixed from time to time by majority vote of the judges of the superior court of the county, but no magistrate shall be removed from office during a term of office except for cause as provided by Code Sections 15-10-24 and 15-10-25. The number of magistrates authorized for the county shall be one magistrate until increased by the judges of superior court or by local law; but this subsection shall not operate to remove a magistrate from office during his term of office.

(b) The term of office of any magistrate taking office prior to January 1, 1985, shall expire on December 31, 1984, except that this subsection shall not operate to shorten any term of office in violation of Article VI, Section X, Paragraph II of the Constitution. The term of office of any magistrate taking office on or after January 1, 1985, shall be for four years beginning on the first day of an odd-numbered year, except that in selecting magistrates to fill newly created positions or if otherwise necessary, a magistrate may be selected for a term of less than four years to expire on the last day of an even-numbered year.

(c) (1) Unless otherwise provided by local law, all magistrates, other than the officers becoming magistrates pursuant to Code Section 15-10-120, who are selected to take office prior to January 1, 1985, shall be selected as provided in this subsection. The judges of the superior court of the county shall by majority vote appoint as chief magistrate either an officer becoming a magistrate pursuant to Code Section 15-10-120 or some other person meeting the qualifications specified in subsection (a) of Code Section 15-10-22. Any other magistrates, other than the officers becoming magistrates pursuant to Code Section 15-10-120, shall be appointed by the chief magistrate with the consent of the judges of superior court.

(2) (A) If the chief magistrate so selected is an officer becoming a magistrate pursuant to Code Section 15-10-120, then his term as chief magistrate will be as provided by this paragraph.

(B) If the term which he was serving on June 30, 1983, will expire on the last day of 1984 or 1986, then his term as chief magistrate will likewise expire on the last day of 1984 or 1986.

(C) If the term which he was serving on June 30, 1983, will expire other than on the last day of 1984 or 1986, then his term as chief magistrate shall expire on December 31, 1984, even though he is granted a longer term as magistrate by Article VI, Section X, Paragraph II of the Constitution; but his term as magistrate shall not be shortened in violation of said Paragraph of the Constitution. In any case covered by this subparagraph, the person whose term as chief magistrate expires December 31, 1984, but who is granted by the Constitution a longer term as magistrate shall be eligible to succeed himself for a four-year term as chief magistrate beginning January 1, 1985, if he resigns his current term as magistrate prior to beginning such four-year term as chief magistrate.

(d) Unless otherwise provided by local law, all magistrates taking office on or after January 1, 1985, shall be selected as provided in this subsection. The chief magistrate shall be elected by the voters of the county at the general election next preceding the expiration of the term of the incumbent chief magistrate, in a partisan election in the same manner as county officers are elected, for a term beginning on the first day of January following his election. His successors shall likewise be elected quadrennially thereafter for terms beginning on the first day of January following their election. Magistrates other than the chief magistrate shall be appointed by the chief magistrate with the consent of the judges of superior court. The term of a magistrate so appointed shall run concurrently with the term of the chief magistrate by whom he was appointed.

(e) Unless otherwise provided by local law, a vacancy in the office of chief magistrate shall be filled by an appointment by majority vote of the judges of superior court for the remainder of the unexpired term; and a vacancy in the office of any other magistrate shall be filled by an appointment by the chief magistrate with the consent of the judges of superior court for the remainder of the unexpired term. If, however, a vacancy occurs which does not reduce the number of magistrates for the county below the number of magistrates authorized for the county, then such vacancy shall not be filled.

(f) The General Assembly may by local law provide for the number of magistrates of a county, provide for a different method of selecting magistrates than that specified in subsections (c) and (d) of this Code section, and provide for a different method of filling vacancies than that specified in subsection (e) of this Code section.

(g) The General Assembly may at any time provide by local law that the probate judge shall serve as chief magistrate or magistrate and provide for compensation of the probate judge in his or her capacity as chief magistrate or magistrate; and in such a case the chief magistrate or magistrate shall not be separately elected but shall be the probate judge.

(h) Each magistrate taking office after July 1, 1985, shall before entering on the performance of his duties execute bond in the amount of $25,000.00 for the faithful performance of his duties. Each magistrate in office on July 1, 1985, shall execute such a bond not later than September 1, 1985. The amount of bond required of the magistrate or magistrates of any county may be increased by local law. Such bonds shall be subject to all provisions of Chapter 4 of Title 45 in the same manner as bonds of other county officials. The premiums due on such bonds shall be paid by the fiscal authority of the county out of county funds.

(i) (1) Any person who is holding office on January 1, 1994, as a judge of the superior courts of this state, whether within the term for which elected or appointed or otherwise, and who subsequent to such date and prior to December 31, 1996, is effectively removed from such office by federal court order shall upon such removal become a special judge of the magistrate court as provided for in this subsection. As used in this subsection, the term "federal court order" shall mean only an order of a federal court which is entered in a civil action challenging under federal law or federal constitutional provisions (or both) the validity of the manner of selection of superior court judges in this state. A person shall be considered as effectively removed from office by such an order if the order by its terms prohibits such person's continued service as a judge of the superior courts without by the terms of the order allowing such person a meaningful opportunity to seek an appointment or election as a judge of the superior courts which would take effect within 30 days following such removal. Nothing in this subsection shall apply with respect to any removal from office resulting from criminal conduct or other malfeasance on the part of the person removed from office.

(2) Any person becoming a special judge of the magistrate court pursuant to this subsection shall become a special judge of the magistrate court of the county in which such person resides. Any such special judge of the magistrate court shall serve for a term of office expiring December 31, 1996. The Governor shall issue to each such special judge of the magistrate court a commission stating the date of commencement and expiration of such term of office.

(3) Any special judge of the magistrate court serving pursuant to this subsection shall have all the same powers and duties as any other judge of such magistrate court.

(4) Any special judge of the magistrate court serving pursuant to this subsection shall be compensated and reimbursed for expenses in such amount or amounts as are now or hereafter provided by law for a judge of the superior courts, such compensation to be payable from state funds in the same manner as now or hereafter provided by law for a judge of the superior courts.

(5) The provisions of this subsection shall control over any other conflicting provisions of this chapter.



§ 15-10-20.1. Qualifying in absentia for magistrates serving on active military duty

(a) Any elected chief magistrate or elected magistrate who is performing ordered military duty, as defined in Code Section 38-2-279, shall be eligible for reelection in any primary or general election which may be held to elect a successor for the next term of office, and may qualify in absentia as a candidate for reelection to such office. The performance of ordered military duty shall not create a vacancy in such office during the term for which such judge was elected.

(b) Where the giving of written notice of candidacy is required, any elected chief magistrate or elected magistrate who is performing ordered military duty may deliver such notice by mail, agent, or messenger to the proper elections official. Any other act required by law of a candidate for the office of chief magistrate or magistrate judge may, during the time such official is on ordered military duty, be performed by an agent designated in writing by the absent chief magistrate or magistrate judge.



§ 15-10-21. Powers and duties of chief magistrate

The chief magistrate shall assign cases among the several magistrates of the county and shall decide any disputes between the magistrates of the county.



§ 15-10-22. Qualifications; restrictions on practice of law

(a) Each magistrate shall have been a resident of the county for one year next preceding the beginning of his term of office and shall as of such date be at least 25 years of age and shall possess a high school diploma or its equivalent. However, an officer becoming a magistrate pursuant to Code Section 15-10-120 shall be eligible to the office of magistrate without the necessity of meeting these qualifications. Additional qualifications for the office of chief magistrate or magistrate or both may be imposed by local law.

(b) A magistrate who is an attorney may practice in other courts but may not practice in the magistrate's own court or appear in any matter as to which that magistrate has exercised any jurisdiction.



§ 15-10-23. Minimum compensation; annual salary; increases; supplements.

(a) (1) As used in this Code section, the term "full-time capacity" means, in the case of a chief magistrate, a chief magistrate who regularly exercises the powers of a magistrate as set forth in Code Section 15-10-2 at least 40 hours per workweek. In the case of all other magistrates, such term means a magistrate who was appointed to a full-time magistrate position and who regularly exercises the powers of a magistrate as set forth in Code Section 15-10-2 at least 40 hours per workweek.

(2) Unless otherwise provided by local law, effective January 1, 2006, the chief magistrate of each county who serves in a full-time capacity other than those counties where the probate judge serves as chief magistrate shall receive a minimum annual salary of the amount fixed in the following schedule:

Population Minimum Salary

---------- --------------

0 -- 5,999 $ 29,832.20

6,000 -- 11,889 40,967.92

11,890 -- 19,999 46,408.38

20,000 -- 28,999 49,721.70

29,000 -- 38,999 53,035.03

39,000 -- 49,999 56,352.46

50,000 -- 74,999 63,164.60

75,000 -- 99,999 67,800.09

100,000 -- 149,999 72,434.13

150,000 -- 199,999 77,344.56

200,000 -- 249,999 84,458.82

250,000 -- 299,999 91,682.66

300,000 -- 399,999 101,207.60

400,000 -- 499,999 105,316.72

500,000 or more 109,425.84

The minimum salary for each affected chief magistrate shall be fixed from the table in this subsection according to the population of the county in which the chief magistrate serves as determined by the United States decennial census of 2000 or any future such census; provided, however, that such annual salary shall be recalculated in any year following a census year in which the Department of Community Affairs publishes a census estimate for the county prior to July 1 that is higher than the immediately preceding decennial census. Notwithstanding the provisions of this subsection, unless otherwise provided by local law, effective January 1, 1996, in any county in which more than 70 percent of the population according to the United States decennial census of 1990 or any future such census resides on property of the United States government which is exempt from taxation by this state, the population of the county for purposes of this subsection shall be deemed to be the total population of the county minus the population of the county which resides on property of the United States government.

(3) All other chief magistrates shall receive a minimum monthly salary equal to the hourly rate that a full-time chief magistrate of the county would receive according to paragraph (2) of this subsection multiplied by the number of actual hours worked by the chief magistrate as certified by the chief magistrate to the county governing authority.

(4) Unless otherwise provided by local law, each magistrate who serves in a full-time capacity other than the chief magistrate shall receive a minimum monthly salary of $3,851.46 per month or 90 percent of the monthly salary that a full-time chief magistrate would receive according to paragraph (2) of this subsection, whichever is less.

(5) All magistrates other than chief magistrates who serve in less than a full-time capacity or on call shall receive a minimum monthly salary of the lesser of $22.22 per hour for each hour worked as certified by the chief magistrate to the county governing authority or 90 percent of the monthly salary that a full-time chief magistrate would receive according to paragraph (2) of this subsection; provided, however, that notwithstanding any other provisions of this subsection, no magistrate who serves in less than a full-time capacity shall receive a minimum monthly salary of less than $592.58 unless a magistrate waives such minimum monthly salary in writing.

(6) Magistrates shall be compensated solely on a salary basis and not in whole or in part from fees. The salaries and supplements of all magistrates shall be paid in equal monthly installments from county funds.

(b) The amounts provided in subsection (a) of this Code section, as increased by the supplement, if any, provided by subsection (d) of Code Section 15-10-105, shall be increased by multiplying said amounts by the percentage which equals 5 percent times the number of completed four-year terms of office served by any chief magistrate or magistrate where such terms have been completed after December 31, 1995, effective the first day of January following the completion of each such period of service.

(c) Whenever the state employees subject to compensation plans authorized and approved in accordance with Code Section 45-20-4 receive a cost-of-living increase or general performance based increase of a certain percentage or a certain amount, the amounts provided in subsection (a) of this Code section, as increased by the supplement, if any, provided by subsection (d) of Code Section 15-10-105 and as increased by the application of longevity increases pursuant to subsection (b) of this Code section, shall be increased by the same percentage or same amount applicable to such state employees. If the cost-of-living increase or general performance based increase received by state employees is in different percentages or different amounts as to certain categories of employees, the amounts provided in subsection (a) of this Code section, as increased by the supplement, if any, provided by subsection (d) of Code Section 15-10-105 and as increased by the application of longevity increases pursuant to subsection (b) of this Code section, shall be increased by a percentage or an amount not to exceed the average percentage or average amount of the general increase in salary granted to the state employees. The Office of Planning and Budget shall calculate the average percentage increase or average amount increase when necessary. The periodic changes in the amounts provided in subsection (a) of this Code section, as increased by the supplement, if any, provided by subsection (d) of Code Section 15-10-105 and as increased by the application of longevity increases pursuant to subsection (b) of this Code section, as authorized by this subsection, shall become effective on the first day of January following the date that the cost-of-living increases or general performance based increases received by state employees become effective; provided, however, that if the cost-of-living increases received by state employees become effective on January 1, such periodic changes in the amounts provided in subsection (a) of this Code section, as increased by the supplement, if any, provided by subsection (d) of Code Section 15-10-105 and as increased by the application of longevity increases pursuant to subsection (b) of this Code section, as authorized by this subsection, shall become effective on the same date that the cost-of-living increases or general performance based increases received by state employees become effective.

(d) The county governing authority may supplement the minimum annual salary of the chief or other magistrate in such amount as it may fix from time to time, but no such magistrate's compensation or supplement shall be decreased during any term of office. Nothing contained in this subsection shall prohibit the General Assembly by local law from supplementing the annual salary of any magistrates.

(e) The General Assembly may by local law fix the compensation of any or all of a county's magistrates. The chief magistrate or magistrate shall be entitled to the greater of the compensation established by local law, including any supplement by the county governing authority, or the minimum annual salary stated in subsection (a) of this Code section but in no event to both.

(f) This Code section shall apply to any chief magistrate who is also serving as a judge of a civil court which is provided for in Article VI, Section I, Paragraph I of the Constitution of the State of Georgia of 1983. In such case, the salary of such chief magistrate shall be as provided by the local governing authority of the county.

(g) The salaries and supplements of senior magistrates shall be paid from county funds at a per diem rate equal to the daily rate that a full-time chief magistrate of the county would receive under paragraph (2) of subsection (a) of this Code section; provided, however, that the minimum annual and monthly salaries provided for in this Code section shall not apply to senior magistrates.



§ 15-10-23.1. Monthly contingent expense allowance for the operation of the magistrate court

In addition to any salary, fees, or expenses now or hereafter provided by law, unless a magistrate waives such expenses in writing, the governing authority of each county is authorized to provide as contingent expenses for the operation of the office of magistrate court, and payable from county funds, a monthly expense allowance to each magistrate of not less than the amount fixed in the following schedule:

Population Minimum Monthly Expenses

---------- --------------

0 -- 11,889 $ 100.00

11,890 74,999 200.00

--

75,000 249,999 300.00

--

250,000 499,999 400.00

--

500,000 500.00

or more



§ 15-10-24. Discipline, removal, and involuntary retirement

Magistrates shall be subject to discipline, removal, and involuntary retirement by the Judicial Qualifications Commission in accordance with Article VI, Section VII, Paragraph VII of the Constitution.



§ 15-10-25. Training requirements; payment of training costs

(a) All magistrates shall periodically satisfactorily complete a training course as provided in Article 8 of this chapter. All senior magistrates shall periodically satisfactorily complete a training course as provided in Code Section 15-10-223.

(b) The Georgia Magistrate Courts Training Council shall keep records of training completed by magistrates and senior magistrates.

(c) Subject to the provision of Code Section 15-10-24, if any magistrate or senior magistrate does not satisfactorily complete the required training in any year, the Georgia Magistrate Courts Training Council shall promptly notify the Judicial Qualifications Commission which shall recommend removal of the magistrate from office unless the Judicial Qualifications Commission finds that the failure was caused by facts beyond the control of the magistrate or senior magistrate.

(d) The reasonable costs and expenses of such training shall be paid by the county governing authority from county funds.



§ 15-10-26. Conflicts between local ordinances and local Acts

In any case in which action is authorized under this chapter to be taken by local Act or local ordinance, no local ordinance shall be enacted which is inconsistent with a local Act.



§ 15-10-27. Continuation of certain county civil court officials as magistrate court officials

(a) With respect to any county in which there exists a civil court of the county continued in existence by Article VI, Section X, Paragraph I, subparagraph (5) of the Constitution and in which there are as of June 30, 1983, no officers who will become magistrates pursuant to Code Section 15-10-120, the provisions of this Code section shall control over any other conflicting provisions of this chapter.

(b) In any county subject to this Code section the judge of such civil court shall serve as chief magistrate for a term of office concurrent with his term as judge of civil court. The chief judge of superior court of any such county shall fix the compensation to be received by the chief magistrate for his services as chief magistrate, and such compensation may be less than the minimum salary otherwise specified by this chapter.

(c) In any county subject to this Code section the clerk of civil court shall serve as clerk of magistrate court and the sheriff and deputies of civil court shall serve as constables of magistrate court.

(d) A civil court judge who appoints an attorney or another trial judge to act as judge pro tempore of the civil court may provide that the attorney or judge so appointed shall also serve as magistrate pro tempore for the magistrate court.






Article 3 - Civil Proceedings

§ 15-10-40. Applicability of article

This article shall govern civil proceedings in the magistrate court.



§ 15-10-41. No jury trials; appeal

(a) There shall be no jury trials in the magistrate court.

(b) (1) Except as otherwise provided in this subsection, appeals may be had from judgments returned in the magistrate court to the state court of the county or to the superior court of the county and the same provisions now provided for by general law for appeals contained in Article 2 of Chapter 3 of Title 5 shall be applicable to appeals from the magistrate court, the same to be a de novo appeal. The provisions of said Article 2 of Chapter 3 of Title 5 shall also apply to appeals to state court.

(2) No appeal shall lie from a default judgment or from a dismissal for want of prosecution after a nonappearance of a plaintiff for trial. Any voluntary dismissal by the plaintiff or by order of the court for want of prosecution shall be without prejudice except that the filing of a second such dismissal shall operate as an adjudication upon the merits. Review, including review of a denial of a postjudgment motion to vacate a judgment, shall be by certiorari to the state court of that county or to the superior court of that county.



§ 15-10-42. Applicability of the Civil Practice Act

Except as provided in subsection (g) of Code Sections 15-10-43 and 15-10-50, proceedings in the magistrate court shall not be subject to Chapter 11 of Title 9, the "Georgia Civil Practice Act."



§ 15-10-43. Statement of claim; service of process; answer to claim; default judgments; opening of default; relief in magistrate court

(a) Actions shall be commenced by the filing of a statement of claim, including the last known address of the defendant, in concise form and free from technicalities. The plaintiff or his or her agent shall sign and verify the statement of claim by oath or affirmation. At the request of any individual, the judge or clerk may prepare the statement of claim and other papers required to be filed in an action. The statement of claim shall include a brief statement of the claim giving the defendant reasonable notice of the basis for each claim contained in the statement of claim and the address at which the plaintiff desires to receive the notice of hearing.

(b) A copy of the verified statement of claim shall be served on the defendant personally, or by leaving a copy thereof at the defendant's dwelling or usual place of abode with some person of suitable age and discretion then residing therein, or by delivering a copy of the claim to an agent authorized by appointment or by law to receive service of process, and such service shall be sufficient. Service of said process shall be made within the county as provided in this Code section. Service outside the county shall be by second original as provided in Code Section 9-10-72. Said service shall be made by any official or person authorized by law to serve process in the superior court, by a constable, or by any person sui juris who is not a party to, or otherwise interested in, the action, who is specially appointed by the judge of said court for that purpose. When the claim and notice are served by a private individual, such individual shall make proof of service by affidavit, showing the time and place of such service on the defendant.

(c) An answer to the claim shall be filed with the court or orally presented to the judge or clerk of the court within 30 days after service of the statement of claim on the defendant to avoid a default. The answer shall be in concise form and free from technical requirements, but shall admit or deny the claim of the plaintiff. The answer shall contain the address at which the defendant desires to receive the notice of hearing. If the answer is presented to the judge or clerk orally, the judge or clerk shall reduce the answer to writing. Verification of an answer shall not be required. A copy of the answer shall be forwarded to the plaintiff and defendant with the notice of hearing. If an answer is timely filed or presented, the court shall within ten days of filing or presentation of the answer notify the defendant and the plaintiff of the calling of a hearing on the claim. The notice shall include the date, hour, and location of the hearing, which date shall be not less than 15 nor more than 30 days after the date the notice is given. The notice shall be served on the plaintiff and the defendant by mail or personal service to the address given by the plaintiff at the time he or she files his or her claim and the address given by the defendant at the time he or she files or presents his or her answer. The date of mailing shall be the date the notice is given. The clerk shall enter a certificate of service.

(d) Upon failure of the defendant to answer the claim within 30 days after service of the statement of claim, the defendant shall be in default. The defaulting party may open the default upon filing an answer and upon payment of costs within 15 days of default. If the defendant is still in default after the expiration of 15 days after the answer is due, the plaintiff shall be entitled to a default judgment without further proof if the claim is for liquidated damages. When the claim is for unliquidated damages, the plaintiff must offer proof of the damage amount. Separate notice of the date and time of the unliquidated damages hearing shall be sent to the defendant at his or her service address. The defendant shall be allowed to submit evidence at that hearing on the issue of the amount of damage only.

(e) (1) When a hearing is scheduled pursuant to subsection (c) of this Code section, upon failure of the defendant to appear for the hearing, the plaintiff shall be entitled to have the defendant's answer stricken and a default judgment entered; provided, however, that no default judgment shall be granted if the defendant appears at trial through counsel. If the claim is for liquidated damages, the plaintiff shall be entitled to take a judgment in the amount set forth in the complaint without further proof. If the claim is for unliquidated damages, the plaintiff shall proceed to prove his or her damages and take judgment in an amount determined by the judge.

(2) When a hearing is scheduled pursuant to subsection (d) of this Code section, upon failure of the defendant to appear, the plaintiff shall be entitled to submit proof of the damages and take judgment in an amount determined by the judge.

(3) If the plaintiff fails to appear for a hearing scheduled pursuant to either subsection (c) or (d) of this Code section, the court on motion of the defendant, or on its own motion, may dismiss the plaintiff's complaint, with or without prejudice, in the discretion of the court.

(f) At any time before final judgment, the court, in its discretion, upon payment of costs, may allow the default to be opened for providential cause preventing the filing of required pleadings or for excusable neglect or where the judge, from all the facts, shall determine that a proper case has been made for the default to be opened, on terms to be fixed by the court. In order to allow the default to be thus opened, the showing shall be made under oath, shall set up a meritorious defense, shall offer to plead instanter, and shall announce ready to proceed with the trial.

(g) Notwithstanding the provisions of Code Section 15-10-42, the magistrate court may grant relief from a judgment under the same circumstances as the state court may grant such relief. Requests for relief from judgments pursuant to this Code section in the magistrate court shall be by filing a written motion which sets forth the issues with reasonable specificity. The procedure shall then be the same as in other cases except the court may assess costs as seem just.

(h) A complaint in equity to set aside a judgment of the magistrate court may be brought under the same circumstances as a complaint to set aside a judgment in a court of record.

(i) Nothing in this chapter shall be construed to prohibit an employee of any corporation or other legal entity from representing the corporation or legal entity before the magistrate court.



§ 15-10-44. Trial procedure

(a) The trial shall be conducted on the day set for the hearing, or at such later time as the judge may set. Immediately prior to the trial of any case, the judge shall counsel the parties to make an earnest effort to settle the controversy by conciliation. If the parties fail to settle their differences without a trial, the judge shall proceed with the hearing on its merits.

(b) The judge shall conduct the trial in such manner as to do substantial justice between the parties according to the rules of substantive law. All rules and regulations relating to pleading, practice, and procedure shall be liberally construed so as to administer justice.

(c) If the plaintiff fails to appear, the action may be dismissed for want of prosecution, the defendant may proceed to a trial on the merits, or the case may be continued as the judge may direct. If both parties fail to appear, the judge may continue the case, order the same dismissed for want of prosecution, or make any other just and proper disposition thereof, as justice may require.



§ 15-10-45. Compulsory and permissive counterclaims

(a) If any defendant has a counterclaim against the plaintiff arising out of the transaction or occurrence that is the subject matter of the plaintiff's claim, which counterclaim does not require for its adjudication the presence of third parties over whom the court cannot obtain jurisdiction, such counterclaim shall be asserted by the defendant at or before the hearing on the plaintiff's claim or thereafter be barred.

(b) If any defendant has a counterclaim against the plaintiff other than a compulsory counterclaim described in subsection (a) of this Code section, such counterclaim may be asserted by the defendant at or before the hearing on the plaintiff's claim.

(c) If any defendant asserts a counterclaim against the plaintiff, the defendant shall file with the court a statement of the counterclaim in concise form and free from technicalities. The defendant's counterclaim shall give the plaintiff reasonable notice of the basis for each claim contained in the counterclaim. The defendant shall sign the counterclaim. At the request of a defendant, the judge or clerk may prepare the counterclaim. Verification of a counterclaim shall not be required.

(d) If the amount of a counterclaim exceeds the jurisdictional limits of the magistrate court, the case shall be transferred to any court of the county which has jurisdictional limits which exceed the amount of the counterclaim. If there is more than one court to which the action may be transferred, the parties may agree on the court to which the action shall be transferred, and, in the absence of any agreement, the judge of the magistrate court shall determine the court to which the action shall be transferred. If there is no other court to which the action may be transferred, it shall be transferred to the superior court of the county.

(e) A counterclaim may in the discretion of the magistrate be tried either separately or jointly with the plaintiff's claim.



§ 15-10-46. Ordering deferred partial payment of judgment

(a) When the judgment is to be rendered and the party against whom it is to be entered requests it, the judge shall inquire fully into the earnings and financial status of such party and shall have full discretionary power to stay the entry of judgment, to stay execution, and to order partial payments in such amounts, over such periods, and upon such terms as seem just under the circumstances and as will assure a definite and steady reduction of the judgment until it is fully and completely satisfied.

(b) The judge of the magistrate court shall not be obligated to collect such deferred partial payments on judgments so rendered but, if the plaintiff so requests, he may do so at the expense of the plaintiff for clerical and accounting costs incurred thereby, not to exceed 10 percent of each payment.



§ 15-10-47. Effect, recordation, execution, and enforcement of money judgments; fee for recordation

(a) Except where otherwise provided by law, the general laws and rules applicable to the effect, recordation, execution, and enforcement of money judgments in civil cases in the superior courts of this state shall be applicable to and govern the magistrate courts.

(b) Upon the issuance of any execution by the magistrate court, the clerk of the magistrate court shall immediately transmit a copy of the execution to the clerk of superior court of the county. The fee of the clerk of superior court for recording the execution on the general execution docket shall be charged and collected by the magistrate court contemporaneously with or prior to the issuance of the execution but not before the entry of judgment in the action; and such fee shall be transmitted by the clerk of magistrate court to the clerk of superior court together with the copy of the execution. The clerk of the superior court shall immediately enter the execution upon the general execution docket in the same manner as executions issued by the superior court, without the necessity of any action by the plaintiff in fi. fa.



§ 15-10-48. Form of statement of claim, verification, and notice

The statement of claim, verification, and notice shall be in substantially the following form:

Magistrate Court of County

State of Georgia

Plaintiff

Address

v.

Defendant

Statement of Claim

(Here the plaintiff or, at his or her request, the court will insert a

brief statement of the plaintiff's claim or claims giving the defendant

reasonable notice of the basis for each claim and, if the action is on a

contract, either express or implied, the original statement of the

plaintiff's claim which is to be filed with the court may be verified by

the plaintiff or his or her agent as follows:)

STATE OF GEORGIA

COUNTY OF

, being first duly sworn on oath, says the foregoing is a just

and true statement of the amount owing by defendant to plaintiff, exclusive

of all setoffs and just grounds of defense.

Plaintiff or agent

Sworn and subscribed

before me this day

of , .

Notary public

or attesting

official

Notice

TO:

Defendant

Home Address

or

Business Address

You are hereby notified that has made a claim and is requesting

judgment against you in the sum of dollars ($ ), as shown by

the foregoing statement. The court will hold a hearing upon this claim at

(address of court) at a time to be set after your answer is filed.

YOU ARE REQUIRED TO FILE OR PRESENT AN ANSWER TO THIS CLAIM WITHIN 30

DAYS AFTER SERVICE OF THIS CLAIM UPON YOU. IF YOU DO NOT ANSWER, JUDGMENT

BY DEFAULT WILL BE ENTERED AGAINST YOU. YOUR ANSWER MAY BE FILED IN WRITING

OR MAY BE GIVEN ORALLY TO THE JUDGE.

If you have witnesses, books, receipts, or other writings bearing on

this claim, you should bring them with you at the time of hearing.

If you wish to have witnesses summoned, see the court at once for

assistance.

If you have any claim against the plaintiff, you should notify the court

at once.

If you admit the claim, but desire additional time to pay, you must come

to the hearing in person and state the circumstances to the court.

You may come with or without an attorney.

Magistrate of

County



§ 15-10-49. Procedure in attachment, garnishment, dispossessory, and distress warrant proceedings

(a) Procedure in attachment cases shall be subject to Chapter 3 of Title 18, except that there shall be no prejudgment attachment granted in the magistrate court.

(b) Procedure in garnishment cases shall be subject to Chapter 4 of Title 18.

(c) Procedure in dispossessory proceedings and in distress warrant proceedings shall be subject to Articles 3 and 4 of Chapter 7 of Title 44.



§ 15-10-50. Interrogatories to judgment debtor; form; contempt; authorized discovery procedures

(a) In aid of any judgment or execution issued by any court in this state upon which the unpaid balance does not exceed the jurisdictional amount for civil claims in magistrate court as provided in paragraph (5) of Code Section 15-10-2, the judgment creditor or his successor in interest when that interest appears of record, may, in addition to any other process or remedy provided by law, examine the judgment debtor by propounding the interrogatories specified in this Code section in the manner provided in this Code section.

(b) If the judgment or execution concerning which interrogatories are being propounded was issued by the magistrate court, the judgment creditor may, after the entry of judgment, file the form interrogatories specified in this Code section with the clerk of the same magistrate court, along with costs of $10.00. Interrogatories filed under this subsection shall be served upon the judgment debtor by certified mail or statutory overnight delivery.

(c) Interrogatories propounded pursuant to a judgment entered in any other court shall be filed as a new civil action and shall be accompanied by the filing and service fees required for civil actions in that magistrate court. Interrogatories propounded under this subsection shall be served upon the judgment debtor in the manner provided for service of process in civil actions in magistrate court.

(d) The interrogatories, verification, and notice shall be in substantially the following form:

Magistrate Court of County

State of Georgia

Plaintiff Current Civil Action

File No.

Address

v. Original Civil Action

File No.

Defendant Court where original

judgment entered:

Address

INTERROGATORIES

TO: , Defendant in the above-styled action:

The Plaintiff in the above-styled action requests that you answer the

following interrogatories separately, fully, and under oath and serve such

answers on said plaintiff at plaintiff's address shown above by mail or

hand delivery within 30 days after the service of these interrogatories.

1. List your full name, home phone number, and address, including

apartment number and ZIP Code.

2. List the name, address, and phone number of your employer(s).

3. Describe and state the location of each piece of real estate in

which you own any interest.

4. Give the name, address, phone number, and a description of the

nature of any business venture in which you own any interest.

5. List the names, addresses, and phone numbers of all persons who

owe money to you and specify the amounts owed.

6. List the names and addresses of all banks or savings institutions

where you have any sums of money deposited and identify the accounts by

number.

7. List and give the present location of all items of personal

property owned by you that have a value of more than $100.00.

VERIFICATION

STATE OF GEORGIA, COUNTY OF

, being first duly sworn on oath, says the foregoing are true

and complete answers to the interrogatories propounded by plaintiff to

defendant.

Sworn and subscribed

before me, this

day of , .

Notary public Defendant

or attesting

official

NOTICE

YOU ARE REQUIRED TO PROVIDE COMPLETE ANSWERS TO THE ABOVE-STATED

QUESTIONS TO THE PLAINTIFF WITHIN 30 DAYS AFTER SERVICE OF THESE

INTERROGATORIES UPON YOU. IF YOU DO NOT ANSWER, OR DO NOT ANSWER

COMPLETELY, YOU MAY BECOME SUBJECT TO THE SANCTIONS PROVIDED BY LAW FOR

CONTEMPT OF COURT. IF YOU NEED FURTHER INSTRUCTION OR IF YOU NEED

ASSISTANCE IN ANSWERING THE QUESTIONS CONTACT THE COURT AT ONCE.

(e) The court in its discretion may limit the number of times interrogatories may be propounded upon a judgment debtor, may relieve a judgment debtor of the obligation to answer one or more propounded interrogatories, and may for good cause shown enlarge the time for answering any interrogatory. The court may if necessary compel the answering of interrogatories, but the sanction of contempt shall be applied only after notice and an opportunity for hearing and a showing of willful failure to answer or willful failure to answer fully and truthfully.

(f) An evasive or incomplete answer to an interrogatory shall be treated as a failure to answer.

(g) Notwithstanding the provisions of Code Section 15-10-42, the judgment creditor or a successor in interest when that interest appears of record may, in addition to any other process or remedy provided by law, utilize the discovery provisions set forth in Code Section 9-11-69.



§ 15-10-51. Authorizing clerks to sign notices and summonses

The chief magistrate of each county may, by local rule of court, authorize the clerk of the magistrate court or one or more deputy clerks of the court to sign any notice or summons in any civil action pending in the court.



§ 15-10-52. Party name in action

The style of any action, other than a proceeding brought pursuant to Chapter 7 of Title 44, relating to landlord and tenant, brought in the magistrate court by the assignee of the obligee of any obligation shall show the action in the name of the original obligee by the assignee.



§ 15-10-53. Filing documents by electronic means

(a) Any magistrate court may provide for the filing of civil, garnishment, distress warrant, dispossessory, foreclosure, abandoned motor vehicle, and all other noncriminal actions, claims, answers, counterclaims, pleadings, postjudgment interrogatories, and other documents by electronic means.

(b) Any pleading or document filed electronically shall be in a format prescribed by the court and shall comply with Code Section 15-10-54.

(c) Any pleading or document filed electronically shall include the electronic signature of the person filing the pleading or document as defined in Code Section 10-12-2.

(d) Any pleading or document filed electronically which is required to be verified, verified under oath, or be accompanied by an affidavit may include such verification, oath, or affidavit by one of the following methods:

(1) As provided in Code Section 10-12-11;

(2) By oath or affirmation of the party filing the pleading at the time of the trial of the case;

(3) By supplemental verified pleading; or

(4) By electronic verification, oath, or affidavit in substantially the following form:

"By affixing this electronic verification, oath, or affidavit to the

pleading(s) submitted to the court and attaching my electronic signature

hereon, I do hereby swear or affirm that the statements set forth in the

above pleading(s) are true and correct.

Date: Electronic Signature: "

(e) Service of any claim or complaint filed electronically shall be made as

provided by law. Service of all subsequent pleadings and notices may be made

electronically only on a party who has filed pleadings electronically; service

on all other parties shall be made by such other means as are provided by law.

Each pleading or document which is required to be served on other parties

shall include a certificate of service indicating the method by which service

on the other party has been made. An electronic certificate of service shall

be made in substantially the following form:

"By affixing this electronic certificate of service to the pleading(s) or

document(s) submitted to the court and attaching my electronic signature

hereon, I do hereby swear or affirm that I have this date served the

opposing party with a copy of this pleading by e-mail or placing a copy in

regular mail with sufficient postage thereon to the following address: (set

forth address of opposing party).

Date: Electronic Signature: "

(f) Nothing in this Code section shall prevent a party from contesting an electronic pleading, document, or signature on the basis of forgery or fraud. Any pleading or document found by the court to have been fraudulently filed shall be stricken from the record.

(g) Where the authenticity or the integrity of an electronic pleading, document, or signature is challenged, the proponent of the electronic pleading, document, or signature shall have the burden of proving that the electronic pleading, document, or signature is authentic.

(h) Upon the receipt of any pleading or other document filed electronically, the clerk of magistrate court shall notify the filer of receipt of the pleading or document. Such notice shall include the date and time the court accepted the pleading or document as filed.

(i) Any pleading or document filed electronically shall be deemed filed as of the time of its receipt by the electronic filing service provider.

(j) When the filing of the pleading or document requires the payment of a fee, the clerk of magistrate court may establish procedures for the payment of such fees connected with such filing. The filing of any such pleading or document shall create an obligation by the party to pay such fee to the clerk of court instanter.

(k) The clerk of court may assess an additional transaction fee or fees for each electronic filing and electronic payment.

(l) When a filing involves the transfer of funds, the court may establish a procedure for making such transactions by electronic means.



§ 15-10-54. Use of personally identifiable data in court documentation; redaction

(a) Except as provided in subsections (b) and (c) of this Code section or unless the court orders otherwise, a filing with the court that contains a social security number, taxpayer identification number, financial account number, or birth date shall include only:

(1) The last four digits of a social security number;

(2) The last four digits of a taxpayer identification number;

(3) The last four digits of a financial account number; and

(4) The year of an individual's birth.

(b) A summons of garnishment that is filed with the court shall only include the last four digits of the defendant's social security number, taxpayer identification number, or financial account number; provided, however, that the plaintiff shall provide the defendant's full social security number, taxpayer identification number, or financial account number, if reasonably available to the plaintiff, on the copies of the summons of garnishment served on the garnishee and defendant.

(c) Subsection (a) of this Code section shall not apply to the following:

(1) The official record of an administrative or agency proceeding;

(2) The official record of a court or tribunal in another case or proceeding; and

(3) A filing made under seal as provided in subsection (d) of this Code section.

(d) The court may order that a filing be made under seal without redaction. The court may later unseal the filing or order the filer to file a redacted version for the public record. A filer may petition the court to file an unredacted filing under seal. The court shall retain all filings made under seal as part of the record.

(e) An inadvertent failure to redact information which is required to be redacted shall be a curable defect and shall not preclude a document from being filed with the court. The court may order an unredacted filing be sealed and may also order that a redacted version of the same filing be filed for the public record.

(f) For good cause, the court may:

(1) Order a filing which contains additional personal or confidential information, other than the information required to be redacted pursuant to this Code section, be sealed and may also order that a redacted version of the same filing be filed for the public record; and

(2) Limit or prohibit a nonparty's remote electronic access to a document filed with the court.

(g) A filing that contains redacted information may be filed together with a reference list that identifies each item of redacted information and specifies an appropriate identifier that uniquely corresponds to each item listed. Such reference list shall be filed under seal and may be amended as of right. Any reference in a civil action to a listed identifier shall be construed to refer to the corresponding item of information.

(h) A filer waives the protections provided by subsection (a) of this Code section to the extent that he or she makes his or her own filing without redaction and not under seal.






Article 4 - Violation of Ordinances of Counties and State Authorities

§ 15-10-60. Applicability of article; suspended sentences

(a) This article governs trials of violations of county ordinances and ordinances of state authorities, which violations may be punished by incarceration or monetary penalty. Nothing in this chapter shall grant to any county or state authority more authority to enact or enforce such ordinances than the county or state authority has independently of this chapter. The punishment imposed for any ordinance violation shall not exceed a fine of $1,000.00 or six months' imprisonment or both, provided the judge shall probate not less than 120 days of any sentence imposed, except as otherwise provided by general law, and shall not exceed the maximum punishment specified by the ordinance. In the event a sentence is revoked, a defendant shall not serve more than 60 days in a county jail.

(b) The trial court may suspend the service of the sentence imposed in the case upon such terms and conditions as it may prescribe for the payment of the fine, for performance of community service in lieu of a fine or incarceration, for the payment of restitution to a victim, or other condition relating to the underlying offense. Service of the sentence, when so suspended, shall not begin unless and until ordered by the court having jurisdiction thereof, after a hearing as in cases of revocation of probated sentences, because of the failure or refusal of the defendant to comply with the terms and conditions upon which service of a sentence was suspended. Service of all or any part of any sentence suspended upon such conditions may be ordered to commence by the trial court any time before the expiration of one year from the date of the sentence after a hearing and a finding by the court that the defendant has failed or refused to comply with the terms and conditions upon which service of the sentence was suspended.



§ 15-10-61. No right to trial by jury; right of removal to state or superior court

There shall be no jury trials in the magistrate court. Any defendant who is charged with one or more ordinance violations may, at any time before trial, demand that the case be removed for a jury trial to the state court of the county or to the superior court of the county if there is no state court. Such a demand shall be written. Upon such a demand the court shall grant the demand. Failure to so demand removal of the case shall constitute a waiver of any right to trial by jury which the defendant may otherwise have.



§ 15-10-62. Prosecution upon citation or accusation; service; arrest

(a) Prosecutions for violations of county ordinances shall be upon citation as provided in Code Section 15-10-63 or upon accusation by the county attorney or such other attorney as the county governing authority may designate. Prosecutions for violations of ordinances of state authorities shall be upon citation as provided in Code Section 15-10-63 or upon accusation by such attorney as the state authority may designate. Such attorney shall be the prosecuting attorney in cases tried upon accusation.

(b) Except as provided in subsection (c) of this Code section, citations for or accusations of violations of ordinances shall be personally served upon the person accused. Each accusation or citation shall state the time and place at which the accused is to appear for trial. The accused shall not be arrested prior to the time of trial, except for the offenses of public drunkenness or disorderly conduct and except that ordinances of state authorities may provide for immediate arrest; provided, however, that the accused may be arrested prior to the time of trial for the violation of a county ordinance relating to loitering; and provided, further, that except as provided in subsection (c) of this Code section, any accused who fails to appear for trial shall thereafter be arrested on the warrant of the magistrate and required to post a bond for his or her future appearance.

(c) (1) When provided by local law, a citation for or accusation of a violation of an ordinance concerning the condition of real property may be served by:

(A) Posting a copy of it on the door of the premises where the alleged violation occurred;

(B) Mailing a copy of it by registered or certified mail or statutory overnight delivery to the owner of such premises at the address of record maintained by the applicable tax commissioner. The certificate of mailing to the accused shall constitute prima-facie evidence of compliance with this subparagraph; and

(C) Filing a copy of it with the clerk of magistrate court.

(2) Service under paragraph (1) of this subsection shall not be authorized until there has been at least one attempt at personal service on the accused at the address of record of the accused as maintained by the applicable tax commissioner or of the accused's registered agent as maintained by the Secretary of State, provided that such attempt at personal service shall only be required if the accused resides or has a registered agent in this state.

(3) When service is perfected as provided in paragraph (1) of this subsection and the accused fails to appear for trial, an in rem judgment and lien against the real property shall be the exclusive penalty.



§ 15-10-63. Use of citations; arrests

(a) The governing authority of any county or any state authority may provide that ordinance violations may be tried upon citations with or without a prosecuting attorney as well as upon accusations.

(b) Each citation shall state the time and place at which the accused is to appear for trial, shall identify the offense with which the accused is charged, shall have an identifying number by which it shall be filed with the court, shall indicate the identity of the accused and the date of service, and shall be signed by the county or authority agent who completes and serves it.

(c) Prosecutions for violations of ordinances upon citations shall be commenced by the completion, signing, and service of a citation by any agent of the county who is authorized by the county governing authority to issue citations or by an agent of the state authority who is authorized by the authority to issue citations. Except as provided in subsection (c) of Code Section 15-10-62, a copy of the citation shall be personally served upon the accused; and the original shall promptly be filed with the court.

(d) No person shall be arrested prior to the time of trial, except for the offenses of public drunkenness or disorderly conduct or as authorized by ordinance of a state authority; provided, however, that the accused may be arrested prior to the time of trial for the violation of a county ordinance relating to loitering; and provided, further, that any defendant who fails to appear for trial shall be arrested thereafter on the warrant of the magistrate and required to post a bond for his or her future appearance.



§ 15-10-63.1. Cash bonds

(a) The chief magistrate of each county may by written order establish a schedule of cash bonds for the personal appearance in court of any person charged with a violation of an ordinance. The chief magistrate shall designate the officer or officers authorized to accept cash bonds pursuant to the schedule of bonds published by the court. In no event shall any officer or agent who is authorized to issue citations be authorized to accept a cash bond at the time of or in conjunction with the issuance of any citation. The officer accepting a cash bond shall issue a receipt for the bond to the person charged with the violation.

(b) Any person who is accused by citation but has not been arrested may, but shall not be required to, give a cash bond for his personal appearance in court for trial. If a person who has given a cash bond fails to appear for trial, the failure to appear shall be deemed to constitute a guilty plea and such cash bond shall be forfeited upon the call of the case for trial. It shall not be necessary for the county to take any further action to forfeit the cash bond. Forfeiture of a cash bond shall be deemed to constitute imposition and payment of a fine and shall be a bar to a subsequent prosecution of the accused for the violation. The court may, however, in any case enter an order pursuant to which bond forfeiture shall not be deemed to constitute imposition of a sentence and subsequent prosecution shall not be barred; and in any such case the amount of the bond forfeited shall be credited against any fine subsequently imposed.

(c) It shall be the duty of the clerk of magistrate court to furnish the officer or officers authorized under the order with a book of blank receipts consecutively numbered in triplicate and readily distinguishable and identifiable. The receipts shall be completed by the officers when accepting a cash bond so as to show the name of the person cited or arrested, the date of citation or arrest, nature of the offense, amount of cash bond given, and the name of the receiving officer. The receiving officer shall deliver a copy of the receipt to the person cited or arrested at the time the cash bond is given and shall file the original together with the cash bond with the clerk of the magistrate court not later than the next succeeding business day following the date of issuance of the receipt.



§ 15-10-64. Execution upon unpaid fines; sheriff to receive sentenced persons

(a) Execution may issue immediately upon any fine imposed by the court and not immediately paid.

(b) The sheriff of the county shall receive and house all persons sentenced to confinement for contempt or arrested or sentenced to confinement for violation of ordinances.



§ 15-10-65. Certiorari to superior court

Review of convictions shall be by certiorari to the superior court.



§ 15-10-66. Prosecuting attorney

The county attorney or another attorney designated by the county governing authority may act as prosecuting attorney for violations of county ordinances; and any attorney designated by the affected state authority may act as prosecuting attorney for violation of state authority ordinances.






Article 5 - Fees and Costs

§ 15-10-80. Filing fee; service of process costs; writ of fieri facias fee; costs taxed to losing party

(a) Upon filing any civil action the plaintiff shall pay a filing deposit as established by local court rule not to exceed $22.00 which shall cover all costs of the action except service of process.

(b) Upon filing any civil action the plaintiff shall pay the actual cost of serving each party required to be served but not more than the amount of the fee charged by sheriffs for serving process for each party to be served.

(c) For issuing a writ of fieri facias the fee charged shall be $4.00 which shall be paid by the person requesting the same. Such fee shall be charged and collected contemporaneously with or prior to the issuance of the writ of fieri facias but not before the entry of judgment in the action.

(d) As between the parties, costs shall be taxed against the losing party.



§ 15-10-81. Costs upon conviction of violation of ordinance

In cases of conviction of violation of county ordinances, costs of not more than $70.00 may be taxed against the defendant.



§ 15-10-82. Hearing fee on application for search or arrest warrant or deposit account fraud citation; no fee assessed against certain alleged victims.

For hearing an application for an arrest or search warrant or deposit account fraud citation, the fee charged shall not exceed $20.00, but this fee may be waived by the issuing magistrate if he or she finds that because of the financial circumstances of the party applying for the warrant or citation or for other reasons this fee should not be charged in justice, provided that no fee shall be assessed against the alleged victim of a violation of Code Section 16-5-90, 16-5-91, 16-6-1, 16-6-2, 16-6-3, 16-6-4, 16-6-5.1, 16-6-22.1, or 16-6-22.2 or against the alleged victim of any domestic violence offense for costs associated with the filing of criminal charges against the stalking offender, sexual offender, or domestic violence offender or for the issuance or service of a warrant, protective order, or witness subpoena arising from the incident of stalking, sexual assault, or domestic violence.



§ 15-10-83. Constables' fees for levies and judicial sales

For levying on executions and conducting judicial sales constables shall collect the same fees as are charged by sheriffs.



§ 15-10-84. Fee for administering oath

For administering any oath other than in connection with a matter before the court, a magistrate shall collect a fee of $1.00.



§ 15-10-85. Fees and costs to be deposited into county treasury

All fees, costs, and other funds collected by officers of the magistrate court shall be accounted for and paid into the county treasury not less often than once a month.



§ 15-10-86. Law library fees

Law library fees shall not be charged unless otherwise provided by local law.



§ 15-10-87. Transfer of filing fee upon transfer of case to state or superior court; failure to transmit fee

(a) When any case is transferred from the magistrate court to the state court or superior court, the magistrate court shall transmit to the state court clerk or superior court clerk the filing fee paid to the magistrate court. The state court clerk or superior court clerk shall file the case without further deposit against costs or filing fee, but as between the parties the costs shall be as in other cases in the state court or superior court. This subsection shall only apply to actions filed on or before June 30, 2012.

(b) When any case is transferred from the magistrate court to the state court or superior court, the magistrate court shall transmit to the state court clerk or superior court clerk the filing fee paid to the magistrate court. The state court clerk or superior court clerk shall file the case without further deposit against costs or filing fee; provided, however, that all costs and filing fees shall be paid by the parties within 30 days. Failure to pay such costs and filing fees shall result in a dismissal of the transferred case unless there is good cause shown. The magistrate court clerk shall transmit to the clerk of the state court or superior court a certified copy of the contents of the entire file for the case being transferred. This subsection shall only apply to actions filed on or after July 1, 2012.






Article 6 - Constables, Clerk, and Other Court Personnel

§ 15-10-100. Appointment of constables; compensation; chief constable

(a) Unless otherwise provided by local law, the county governing authority may provide for the appointment of constables by the chief magistrate. Constables so appointed shall serve at the pleasure of the chief magistrate. The compensation of constables so appointed shall be fixed by the county governing authority.

(b) If no provision is made for the appointment of constables the sheriff and his deputies shall perform the duties of constables.

(c) The General Assembly may by local law provide for the appointment of constables and their salaries.

(c.1) (1) In addition to the alternatives provided in subsections (a), (b), and (c) of this Code section, the governing authority of a county may employ marshals to perform the duties of constables.

(2) No person employed or appointed as a marshal pursuant to paragraph (1) of this subsection shall exercise any of the powers or authority which are by law vested in the office of sheriff or any other peace officer, including the power of arrest, except as may be authorized by law.

(3) Any person employed or appointed as a marshal pursuant to paragraph (1) of this subsection shall meet the requirements of Chapter 8 of Title 35.

(d) All constables shall be compensated solely on a salary basis and not in whole or in part from fees; and their salaries shall be paid in equal monthly installments from county funds.

(e) If there is more than one constable, one shall be appointed as chief constable and shall supervise the other constables.



§ 15-10-101. Eligibility of constables

(a) Except as provided in subsection (b) of this Code section, the eligibility for constable is the same as for magistrate.

(b) Each constable shall have attained the age of at least 21 years prior to the date of his assuming the duties of constable.



§ 15-10-102. Powers and duties of constables

The powers and duties of constables include the following:

(1) To attend regularly all sessions of magistrate court;

(2) To pay promptly over money collected by them to the magistrate court;

(3) To execute and return all warrants, summonses, executions, and other processes directed to them by the magistrate court; and

(4) To perform such other duties as are required of them by law or as necessarily appertain to their offices.



§ 15-10-103. Constables' power to arrest

Constables shall exercise the power of arrest only with a warrant or at the direction of and in the presence of a magistrate or the judge of another court.



§ 15-10-104. Exemption of constables from peace officer training and employment laws

Constables shall not be subject to Chapter 8 of Title 35 relating to employment and training of peace officers.



§ 15-10-105. Selection of clerk; compensation; eligibility

(a) The General Assembly may provide by local law for the superior court clerk or state court clerk to serve as clerk of magistrate court or for the selection of some other person as the clerk of magistrate court and for the compensation of the clerk of magistrate court. In the absence of local law, the selection and compensation of the clerk of magistrate court shall be as provided by subsections (b), (c), and (d) of this Code section.

(b) With the consent of the clerk of superior court the county governing authority may provide that the clerk of superior court shall serve as clerk of magistrate court and shall be compensated for his or her services as clerk of magistrate court in an amount not less than $323.59 per month. With the consent of the clerk of the superior court and clerk of the state court, the county governing authority may provide that the state court clerk shall serve as clerk of magistrate court and shall be compensated for his or her service as clerk of magistrate court in an amount not less than $323.59 per month. Such compensation shall be retained by the clerk of superior court as his or her personal funds without regard to whether he or she is otherwise compensated on a fee basis or salary basis or both.

(c) If the clerk of superior court or the clerk of state court does not serve as clerk of magistrate court, then the county governing authority may provide for the appointment by the chief magistrate of a clerk to serve at the pleasure of the chief magistrate. A clerk of magistrate court so appointed shall be compensated in an amount fixed by the county governing authority at not less than $323.59 per month.

(d) If there is no clerk of magistrate court, the chief magistrate or some other magistrate appointed by the chief magistrate shall perform the duties of clerk. A chief magistrate performing the duties of clerk, or another magistrate appointed by the chief magistrate to perform the duties of clerk, shall receive, in addition to any other compensation to which he or she is entitled, compensation for performing the duties of clerk, the amount of which compensation shall be fixed by the county governing authority at not less than $323.59 per month.

(e) The compensation of the clerk or magistrate performing the duties of clerk shall be paid in equal monthly installments from county funds.

(f) The clerk shall be required to be at least 18 years of age and shall possess a high school diploma or its equivalent. The clerk shall not be subject to a residency requirement.

(g) In any case any magistrate may perform any duty to be performed by the clerk.



§ 15-10-105.1. Powers and duties of clerk

(a) The duties of the clerk shall be as assigned by the chief magistrate.

(b) The authority of the clerk of magistrate court shall include the power:

(1) To administer oaths and take affidavits in all cases permitted by law or where such authority is not confined to some other officer;

(2) To receive the amounts of all costs due in the court of which he is clerk and to receive other sums whenever required to do so by law or by order of the judge, and not otherwise; and

(3) To advertise under the same rules and restrictions as apply to sheriffs.



§ 15-10-105.2. Monthly contingent expense allowance for the operation of the magistrate court

In addition to any salary, fees, or expenses now or hereafter provided by law, the governing authority of each county is authorized to provide as contingent expenses for the operation of the office of clerk of the magistrate court, and payable from county funds, a monthly expense allowance of not less than the amount fixed in the following schedule:

Population Minimum Monthly Expenses

---------- --------------

0 -- 11,889 $ 100.00

11,890 74,999 200.00

--

75,000 249,999 300.00

--

250,000 499,999 400.00

--

500,000 500.00

or more



§ 15-10-106. Appointment of other court personnel; compensation

If necessary, the county governing authority may provide for the appointment by the chief magistrate of secretaries and other personnel to assist the magistrates or clerk or both. Personnel so appointed shall serve at the pleasure of the chief magistrate. The compensation of such personnel shall be fixed by the county governing authority and paid from county funds.






Article 7 - Transitional Provisions

§ 15-10-120. Certain officials to become magistrates; term of office

(a) Except as otherwise provided in subsection (b) of this Code section, on July 1, 1983, each of the following officers shall become a magistrate of the county in which he formerly exercised jurisdiction:

(1) Each justice of the peace in office on June 30, 1983;

(2) Each notary public ex officio justice of the peace in office on June 30, 1983;

(3) Each judge of a small claims court in office on June 30, 1983;

(4) Each magistrate or judge of a magistrate court in office on June 30, 1983; and

(5) Each judge of the County Court of Echols County.

(b) Any officer who was required to be certified under former Article 5 of this chapter, "The Georgia Justice Courts Training Council Act," and who was not so certified as of June 30, 1983, or any officer holding over beyond the expiration of the term for which he was selected shall not so become a magistrate on July 1, 1983.

(c) Each magistrate taking office on July 1, 1983, shall continue in office for a term which shall expire on the date of expiration of the term which he was serving in such other capacity. Such magistrates may thereafter be reappointed or reelected as provided in Article 2 of this chapter. However, at the expiration of the term of any magistrate other than the chief magistrate, no magistrate shall be selected to replace him unless the number of magistrates remaining in office is less than the number fixed by local law or by the judges of superior court under Code Section 15-10-20.



§ 15-10-121. Transfer of pending cases to magistrate courts

On July 1, 1983, any matter pending in the court of an officer referred to in Code Section 15-10-120 shall by operation of law be transferred to the magistrate court of the same county. Such pending matters shall be decided by the magistrate court of the county even if the magistrate court would not otherwise have jurisdiction over the case.



§ 15-10-122. Courts exempt from chapter

This chapter, the Act enacting this chapter, and future Acts amending this chapter shall not be construed as laws affecting municipal courts, county recorder's courts, or the civil courts of Richmond and Bibb counties.



§ 15-10-123. Local law references to justices of the peace deemed references to magistrates

Unless otherwise apparent from the context, references in local laws to justices of the peace and their courts shall be deemed on and after July 1, 1983, to refer to magistrates and magistrate courts.






Article 8 - Magistrate Training

§ 15-10-130. Short title

This article shall be known and may be cited as "The Georgia Magistrate Courts Training Council Act."



§ 15-10-131. Definitions

As used in this article, the term:

(1) "Certified magistrate" means a magistrate judge who has the appropriate required certificate of training issued by the council and on file with the council or a magistrate judge who is exempt from such training by subsection (d) of Code Section 15-10-137.

(2) "Council" means the Georgia Magistrate Courts Training Council.

(3) "School" means any school, college, university, academy, or training program approved by the council and the Judicial Council of Georgia which offers basic, in-service, advanced, specialized, or continuing judicial training or a combination thereof and includes within its meaning a combination of course curriculum, instructors, and facilities which meet the standards required by the council.



§ 15-10-132. Creation of Georgia Magistrate Courts Training Council

(a) There shall be established a council which shall be known and designated as the "Georgia Magistrate Courts Training Council" and which shall be composed of the director of the Administrative Office of the Courts or such director's designee, which member shall not be a voting member, and five elected or appointed magistrate judges or senior magistrates who shall be appointed by the president of the Council of Magistrate Court Judges, with approval of the council's executive committee, for terms of two years.

(b) Membership on the council does not constitute public office and no member shall be disqualified from holding office by reason of his membership.

(c) Members of the Georgia Justice Courts Training Council serving as of June 30, 1983, shall continue on and automatically become members of the Georgia Magistrate Courts Training Council with the same term and office as held on June 30, 1983.



§ 15-10-133. Oath; certificate of appointment

Immediately and before entering upon the duties of office, the members of the Georgia Magistrate Courts Training Council shall take the oath of office and shall file the same in the office of the Judicial Council, which, upon receiving the oath of office, shall issue to each member a certificate of appointment.



§ 15-10-134. Officers; quorum; minutes; annual report

(a) A chairman and vice chairman shall be elected at the first meeting of each calendar year.

(b) The director of the Administrative Office of the Courts or his designee shall serve as secretary to the council.

(c) A simple majority of the members of the council shall constitute a quorum for the transaction of business.

(d) The council shall maintain minutes of its meetings and such other records as it deems necessary.

(e) The council shall report at least annually to the Governor and to the General Assembly as to its activities.



§ 15-10-135. Compensation and reimbursement of members

The members of the council shall receive no salary but shall be reimbursed for their reasonable and necessary expenses actually incurred in the performance of their functions; provided, however, that such expenses shall not exceed those allowed to members of the General Assembly.



§ 15-10-136. Powers and duties

The council shall be vested with the following functions, powers, and responsibilities:

(1) To make all the necessary rules and regulations to carry out this article;

(2) To prescribe the minimum of training hours to be completed by each magistrate or senior magistrate on an annual basis. Not less than 12 hours nor more than 20 hours shall be required in a calendar year;

(3) To cooperate with and secure the cooperation of every department, agency, or instrumentality of the state government or its political subdivisions in furtherance of the purposes of this article;

(4) To approve schools and to prescribe minimum qualifications for instructors at approved schools;

(5) To issue a certification to any magistrate judge satisfactorily complying with an approved training program established;

(6) To do any and all things necessary or convenient to enable it wholly and adequately to perform its duties and to exercise the power granted to it; and

(7) To prescribe, by rules and regulations, the minimum requirements for curricula and standards composing the initial in-service, advanced, specialized, and continuing training courses for certification.



§ 15-10-137. Training requirements of certified magistrates

(a) In order to become certified under this article, any person who becomes a magistrate on or after July 1, 1998, shall satisfactorily complete 80 hours of training specified by the council concerning the performance of his or her duties during the first two years after becoming a magistrate.

(b) Any person who becomes a magistrate on or after July 1, 1998, shall complete during the initial year of service as a magistrate a program of orientation activities established by the council and conducted under the guidance and supervision of an experienced adviser or mentor magistrate or judge.

(c) (1) In order to maintain the status of a certified magistrate judge, each person certified as such shall complete the minimum number of training hours required by the council per annum during each calendar year after the year of his or her initial certification in which he or she serves as a magistrate judge.

(2) If a magistrate or senior magistrate completes training hours in excess of the number of hours required by the council, credit for the training so completed, not to exceed six hours, shall be carried over and applied to the next calendar year.

(d) Notwithstanding any other provision of this article, any magistrate who is also an active member of the State Bar of Georgia shall be certified as a certified magistrate by the council without being required to complete any training otherwise required by subsection (a) of this Code section but shall be required to complete the mentor program of subsection (b) of this Code section within 12 months of taking office as magistrate and the annual training required by subsection (c) of this Code section, commencing with the first full calendar year following the year in which such a magistrate takes office.






Article 9 - Magistrate Court Serving as Municipal Court

§ 15-10-150. Contract with municipality

The governing authority of any county may contract with the governing authority of any municipality within the county for the county to furnish municipal court services to the municipality as authorized by this article; and the governing authorities of municipalities are likewise authorized to enter into such contracts with county governing authorities.



§ 15-10-151. Services provided through office of magistrate

Any contract entered into pursuant to this article shall provide that the county shall furnish municipal court services to the municipality through the officers, employees, and facilities of the magistrate court of the county. Any contract so entered into shall not become effective unless it is approved by the chief magistrate then in office; and no such contract shall extend beyond the term of the chief magistrate then in office.



§ 15-10-152. Municipal jurisdiction

When a contract entered into pursuant to this article has become effective, the judges of the magistrate court shall have full authority to act as judges of the municipal court of the municipality; and the other officers and personnel of the magistrate court shall have full authority to act as officers and personnel of the municipal court.



§ 15-10-153. Styling of municipal court judges, officers, pleadings, and records

When acting as officers of the municipal court all judges and other officers of the magistrate court shall be styled as judges and officers of the municipal court; and all pleadings, process, and papers of the municipal court shall be styled as such and not as pleadings, process, and papers of the magistrate court. The dockets and other records of the municipal court shall be kept separately from those of the magistrate court.



§ 15-10-154. Applicability of municipal charter and ordinances

Any limitations upon the punishment which may be imposed for violations of municipal ordinances which are contained in the charter of the municipality shall continue to control in municipal courts operated under this article, and if no such limitation exists the maximum punishment imposed shall not exceed a fine of $1,000.00 or six months' imprisonment or both, unless some other general law authorizes greater punishment. Other charter provisions not in conflict with this article shall continue to apply in municipal courts operated under this article.



§ 15-10-155. Exceptions

(a) Except as provided in subsection (b) of this Code section, the authority granted to municipalities by this article shall not apply to:

(1) A municipality whose charter does not authorize a municipal court;

(2) A municipality whose charter provides for the election, as judge or judges and not as members of the municipal governing authority, of the judge or judges of a court having jurisdiction over municipal ordinance violations; or

(3) A municipality whose charter expressly provides that the municipality shall not have the authority granted by this article.

(b) The authority granted to municipalities by this article shall, notwithstanding the provisions of subsection (a) of this Code section, apply to any municipality if as of June 30, 1983, jurisdiction over violation of its ordinances was by law vested in a magistrate court in existence on that date.






Article 10 - Deposit Account Fraud Prosecutions

§ 15-10-200. Applicability; penalty

This article governs trials of misdemeanor violations of Code Section 16-9-20, relating to deposit account fraud, which violations shall be punishable as provided in subsection (b) of Code Section 16-9-20.



§ 15-10-201. Jury trials

There shall be no jury trials in the magistrate court. Any person charged with one or more misdemeanor violations of Code Section 16-9-20 may, at any time before trial, demand that the case be removed to the state court of the county or to the superior court of the county if there is no state court. Such demand shall be written. Upon such written demand the court shall grant the demand. Failure to so demand removal of the case shall constitute a waiver of any right to trial by jury which the defendant may otherwise have had and of any other right which could have been secured by such a demand.



§ 15-10-202. Procedure

(a) Prosecution for a misdemeanor violation of Code Section 16-9-20 may proceed by arrest, as provided in Chapter 4 of Title 17, and an accusation, as provided in Code Section 17-7-71, or by citation.

(b) Each citation shall be based upon an affidavit as in the issuance of an arrest warrant and said citation shall state the time and place at which the accused is to appear for trial, shall identify the offense with which the accused is charged, shall have an identifying number by which it shall be filed with the court, shall indicate the identity of the accused and the date of service, and shall be signed by a judge or clerk of the magistrate court.

(c) Prosecutions upon citations shall be commenced by the completion and signing of the citation by a judge or clerk of the magistrate court and service of the citation by a law enforcement officer. A copy of the citation shall be personally served upon the accused and the original shall promptly be filed with the court.

(d) If the prosecution is proceeding upon citation, the accused shall not be arrested prior to the time of trial; but any defendant who fails to appear for trial shall be arrested thereafter on the warrant of a judge of the magistrate court and required to post a bond for his future appearance. If the accused demands removal of the case to the state or superior court, the magistrate court may require that the accused post a bond for his future appearance in the state or superior court.

(e) The prosecuting attorney of the court in which the case would have been tried if a demand for removal had been made shall be responsible for the prosecution of the case in the magistrate court.



§ 15-10-203. Optional procedure for forfeiture of bonds on misdemeanor deposit account fraud violations; failure to appear at trial; bench warrants; no contest cash bonds and related schedules

(a) The chief magistrate of each county may by written order establish a schedule of no contest cash bonds which the accused may post when arrested or accused by warrant or citation pursuant to subsection (d) of Code Section 15-10-202. The schedule of no contest cash bond amounts shall be sufficient to cover court costs, minimum fines as set forth in Code Section 16-9-20, and restitution in the full amount of the dishonored check. At the time of posting a no contest cash bond, the receipt shall contain the following language: "IF YOU GIVE A NO CONTEST CASH BOND AND FAIL TO APPEAR FOR TRIAL, THIS BOND MAY BE FORFEITED AND, IF SO FORFEITED, SHALL CONSTITUTE A MISDEMEANOR GUILTY PLEA AND A WAIVER OF CERTAIN CONSTITUTIONAL RIGHTS," which shall be acknowledged by the person arrested.

(b) A person arrested or accused by warrant or citation pursuant to subsection (d) of Code Section 15-10-202 who does not wish to post a no contest cash bond may post a property bond or standard appearance bond to assure his or her future appearance in court.

(c) If a person who gives a no contest cash bond fails subsequently to appear for trial, such failure shall constitute a guilty plea and the no contest cash bond shall be forfeited, unless the court proceeds under the provisions of subsection (d) of this Code section. It shall not be necessary for the state to take any further action to forfeit the no contest cash bond. Forfeiture of a no contest cash bond shall be considered to constitute imposition and payment of a fine and restitution and, if so considered, shall be a bar to a subsequent prosecution of the accused for the violation in accordance with Code Section 16-9-20.

(d) If the judge determines at the time of the nonappearance at trial of the defendant in his or her sole discretion that substantial justice will not be accomplished by the forfeiture of the no contest cash bond amount and the disposition of the charges with prejudice, the posting of the no contest cash bond shall not be considered a plea of guilty nor constitute a bar to a subsequent prosecution of the defendant for the violation, and any moneys posted under the no contest cash bond shall be held in the court's registry pending subsequent prosecution, and the defendant shall be served with a citation for a reasonable future appearance date, and, in default of the defendant's appearance, the court shall issue a bench warrant for the defendant's arrest.

(e) Upon a conviction under a subsequent prosecution, the proceeds of any no contest cash bond shall be applied and distributed toward restitution, fine, and court costs imposed by the court.

(f) If a defendant posts a property bond or standard appearance bond and thereafter fails to appear at the designated time, a bench warrant shall be issued for such person and the bond shall be forfeited as provided by Code Section 17-6-17.






Article 11 - Senior Magistrates

§ 15-10-220. Creation of office; qualifications

There is created the office of senior magistrate. Subject to the approval of the governing authority, any chief magistrate of this state may appoint to the office of senior magistrate any retired chief magistrate, magistrate, or judge who prior to retirement served at least eight consecutive years as chief magistrate or magistrate, or a combination of such offices, or served eight consecutive years as a judge of a court of record or juvenile court, or a combination of such offices. A senior magistrate need not be a member of the State Bar of Georgia, unless required by local law. The term of an appointment made pursuant to this Code section shall not exceed the current term of the appointing officer.



§ 15-10-221. Assumption of duties and powers of magistrate

Upon the request of any chief magistrate of this state, a senior magistrate may discharge all of the duties of a magistrate and may assume and exercise all of the jurisdiction, power, and authority of a magistrate.



§ 15-10-222. Oath of office

Before entering on the duties of his or her office, a senior magistrate shall subscribe before the judge of the probate court in which he or she is first appointed the oath prescribed in Code Section 45-3-1 and the following oath:

"I swear or affirm that I will duly and faithfully perform all the duties required of me as senior magistrate and that I will support the Constitution of the United States and the Constitution of Georgia."



§ 15-10-223. Training

In order to maintain the status of senior magistrate, a senior magistrate shall complete the hours of training as required by the Georgia Magistrate Courts Training Council as provided for in subsection (c) of Code Section 15-10-137 in each calendar year in which he or she serves as a senior magistrate.






Article 12 - Remittance of Interest From Funds

§ 15-10-240. Remittance of interest from funds

When funds are paid into the court registry, the clerk shall deposit such funds in interest-bearing trust accounts, and the interest from those funds shall be remitted to the Georgia Superior Court Clerks' Cooperative Authority in accordance with the provisions of subsections (c) through (i) of Code Section 15-6-76.1 for distribution to the Georgia Public Defender Council.






Article 13 - Trials of Certain Misdemeanors

§ 15-10-260. Jurisdiction; penalties

(a) This article governs trials of misdemeanor violations of Code Sections 16-13-30, 16-13-2, 16-8-14, 16-8-14.1, 3-3-23, and 16-7-21.

(b) Magistrate courts are authorized to conduct trials and impose sentences for violations of misdemeanors specified in subsection (a) of this Code section; provided, however, that the violation must have occurred in the unincorporated area of the county.

(c) A person convicted of violation of a misdemeanor specified in subsection (a) of this Code section shall be punished as provided in paragraphs (1) through (4) of this subsection as follows:

(1) For possession of less than one ounce of marijuana, as provided in subsection (b) of Code Section 16-13-2;

(2) For misdemeanor theft by shoplifting, as provided in paragraph (1) of subsection (b) of Code Section 16-8-14;

(3) For misdemeanor refund fraud, as provided in paragraph (1) of subsection (b) of Code Section 16-8-14.1;

(4) For furnishing alcoholic beverages to, and purchase and possession of alcoholic beverages by, a person under 21 years of age, as provided in Code Section 3-3-23.1; and

(5) For criminal trespass, as provided in subsection (d) of Code Section 16-7-21.

(d) The jurisdiction of magistrate courts to try and dispose of the misdemeanor violations enumerated in subsection (a) of this Code section shall be concurrent with the jurisdiction of any other courts having jurisdiction to try and dispose of such cases.



§ 15-10-261. Waiver of jury trial

There shall be no jury trials in the magistrate court. A magistrate court shall not have the power to dispose of the misdemeanor offenses enumerated in subsection (a) of Code Section 15-10-260 unless the defendant shall first waive in writing a trial by jury. If the defendant does not waive a trial by jury, the defendant shall notify the court and, if probable cause exists, the defendant shall be immediately bound over to a court in the county having jurisdiction to try the offense wherein a jury may be impaneled.



§ 15-10-262. Prosecutorial procedure

(a) Prosecution for misdemeanor violations authorized in this article may proceed by citation, summons, arrest, citation and arrest, or by arrest warrant as provided in Chapter 4 of Title 17, or by an accusation as provided in Code Section 17-7-71.

(b) The solicitor-general of counties having solicitors-general, or the county attorney or another attorney designated by the county governing authority, may act as the prosecuting attorney of the magistrate court in proceedings under this article.



§ 15-10-263. No contest cash bonds; other bonds

(a) The chief magistrate of each county may by written order establish a schedule of no contest cash bonds which the accused may post when arrested or accused by warrant or citation pursuant to this article. The schedule of no contest cash bond amounts shall be sufficient to cover court costs and minimum fines as set forth in the Code section applicable to the alleged offense. At the time of posting a no contest cash bond, the receipt shall contain the following language: "IF YOU GIVE A NO CONTEST CASH BOND AND FAIL TO APPEAR FOR TRIAL, THIS BOND MAY BE FORFEITED AND, IF SO FORFEITED, SHALL CONSTITUTE A MISDEMEANOR GUILTY PLEA AND A WAIVER OF CERTAIN CONSTITUTIONAL RIGHTS," which shall be acknowledged by the person arrested.

(b) A person arrested or accused by warrant or citation pursuant to this article who does not wish to post a no contest cash bond may post a property bond or standard appearance bond to assure his or her future appearance in court.

(c) If a person who gives a no contest cash bond fails subsequently to appear for trial, such failure shall constitute a guilty plea and the no contest cash bond shall be forfeited, unless the court proceeds under the provisions of subsection (d) of this Code section. It shall not be necessary for the state to take any further action to forfeit the no contest cash bond. Forfeiture of a no contest cash bond shall be considered to constitute imposition and payment of a fine and, if so considered, shall be a bar to a subsequent prosecution of the accused for the violation.

(d) If the judge determines at the time of the nonappearance at trial of the defendant in his or her sole discretion that substantial justice will not be accomplished by the forfeiture of the no contest cash bond amount and the disposition of the charges with prejudice, the posting of the no contest cash bond shall not be considered a plea of guilty nor constitute a bar to a subsequent prosecution of the defendant for the violation, and any moneys posted under the no contest cash bond shall be held in the court's registry pending subsequent prosecution, and the defendant shall be served with a citation for a reasonable future appearance date, and, in default of the defendant's appearance, the court shall issue a bench warrant for the defendant's arrest.

(e) Upon a conviction under a subsequent prosecution, the proceeds of any no contest cash bond shall be applied and distributed toward the fine and court costs imposed by the court.

(f) If a defendant posts a property bond or standard appearance bond and thereafter fails to appear at the designated time, a bench warrant shall be issued for such person and the bond shall be forfeited as provided by Code Section 17-6-17.









Chapter 11 - Juvenile Code

Article 1 - General Provisions

§ 15-11-1. Purpose of chapter

The purpose of this chapter is to secure for each child who comes within the jurisdiction of the juvenile court such care and guidance, preferably in his or her own home, as will secure his or her moral, emotional, mental, and physical welfare as well as the safety of both the child and community. It is the intent of the General Assembly to promote a juvenile justice system that will protect the community, impose accountability for violations of law, provide treatment and rehabilitation, and equip juvenile offenders with the ability to live responsibly and productively. It is the intent of the General Assembly to preserve and strengthen family relationships, countenancing the removal of a child from his or her home only when state intervention is essential to protect such child and enable him or her to live in security and stability. In every proceeding, this chapter seeks to guarantee due process of law, as required by the Constitutions of the United States and the State of Georgia, through which every child and his or her parent and all other interested parties are assured fair hearings at which legal rights are recognized and enforced. Above all, this chapter shall be liberally construed to reflect that the paramount child welfare policy of this state is to determine and ensure the best interests of its children.



§ 15-11-2. Definitions

As used in this chapter, the term:

(1) "Abandonment" or "abandoned" means any conduct on the part of a parent, guardian, or legal custodian showing an intent to forgo parental duties or relinquish parental claims. Intent to forgo parental duties or relinquish parental claims may be evidenced by:

(A) Failure, for a period of at least six months, to communicate meaningfully with a child;

(B) Failure, for a period of at least six months, to maintain regular visitation with a child;

(C) Leaving a child with another person without provision for his or her support for a period of at least six months;

(D) Failure, for a period of at least six months, to participate in any court ordered plan or program designed to reunite a child's parent, guardian, or legal custodian with his or her child;

(E) Leaving a child without affording means of identifying such child or his or her parent, guardian, or legal custodian and:

(i) The identity of such child's parent, guardian, or legal custodian cannot be ascertained despite diligent searching; and

(ii) A parent, guardian, or legal custodian has not come forward to claim such child within three months following the finding of such child;

(F) Being absent from the home of his or her child for a period of time that creates a substantial risk of serious harm to a child left in the home;

(G) Failure to respond, for a period of at least six months, to notice of child protective proceedings; or

(H) Any other conduct indicating an intent to forgo parental duties or relinquish parental claims.

(2) "Abuse" means:

(A) Any nonaccidental physical injury or physical injury which is inconsistent with the explanation given for it suffered by a child as the result of the acts or omissions of a person responsible for the care of a child;

(B) Emotional abuse;

(C) Sexual abuse or sexual exploitation;

(D) Prenatal abuse; or

(E) The commission of an act of family violence as defined in Code Section 19-13-1 in the presence of a child. An act includes a single act, multiple acts, or a continuing course of conduct. As used in this subparagraph, the term "presence" means physically present or able to see or hear.

(3) "Adult" means any individual who is not a child as defined in paragraph (10) of this Code section.

(4) "Affiliate court appointed special advocate program" means a locally operated program operating with the approval of the local juvenile court which screens, trains, and supervises volunteers to advocate for the best interests of an abused or neglected child in dependency proceedings.

(5) "Aggravated circumstances" means the parent has:

(A) Abandoned a child;

(B) Aided or abetted, attempted, conspired, or solicited to commit murder or voluntary manslaughter of another child of such parent;

(C) Subjected a child or his or her sibling to torture, chronic abuse, sexual abuse, or sexual exploitation;

(D) Committed the murder or voluntary manslaughter of his or her child's other parent or has been convicted of aiding or abetting, attempting, conspiring, or soliciting the murder or voluntary manslaughter of his or her child's other parent;

(E) Committed the murder or voluntary manslaughter of another child of such parent;

(F) Committed an assault that resulted in serious bodily injury to his or her child or another child of such parent; or

(G) Caused his child to be conceived as a result of having nonconsensual sexual intercourse with the mother of his child or when the mother is less than ten years of age.

(6) "Biological father" means the male who impregnated the biological mother resulting in the birth of a child.

(7) "Business day" means Mondays through Fridays and shall not include weekends or legal holidays.

(8) "Caregiver" means any person providing a residence for a child or any person legally obligated to provide or secure adequate care for a child, including his or her parent, guardian, or legal custodian.

(9) "Case plan" means a plan which is designed to ensure that a child receives protection, proper care, and case management and may include services for a child, his or her parent, guardian, or legal custodian, and other caregivers.

(10) "Child" means any individual who is:

(A) Under the age of 18 years;

(B) Under the age of 17 years when alleged to have committed a delinquent act;

(C) Under the age of 22 years and in the care of DFCS as a result of being adjudicated dependent before reaching 18 years of age;

(D) Under the age of 23 years and eligible for and receiving independent living services through DFCS as a result of being adjudicated dependent before reaching 18 years of age; or

(E) Under the age of 21 years who committed an act of delinquency before reaching the age of 17 years and who has been placed under the supervision of the court or on probation to the court for the purpose of enforcing orders of the court.

(11) "Child in need of services" means:

(A) A child adjudicated to be in need of care, guidance, counseling, structure, supervision, treatment, or rehabilitation and who is adjudicated to be:

(i) Subject to compulsory school attendance and who is habitually and without good and sufficient cause truant, as such term is defined in Code Section 15-11-381, from school;

(ii) Habitually disobedient of the reasonable and lawful commands of his or her parent, guardian, or legal custodian and is ungovernable or places himself or herself or others in unsafe circumstances;

(iii) A runaway, as such term is defined in Code Section 15-11-381;

(iv) A child who has committed an offense applicable only to a child;

(v) A child who wanders or loiters about the streets of any city or in or about any highway or any public place between the hours of 12:00 Midnight and 5:00 A.M.;

(vi) A child who disobeys the terms of supervision contained in a court order which has been directed to such child who has been adjudicated a child in need of services; or

(vii) A child who patronizes any bar where alcoholic beverages are being sold, unaccompanied by his or her parent, guardian, or legal custodian, or who possesses alcoholic beverages; or

(B) A child who has committed a delinquent act and is adjudicated to be in need of supervision but not in need of treatment or rehabilitation.

(12) "Class A designated felony act" means a delinquent act committed by a child 13 years of age or older which, if committed by an adult, would be one or more of the following crimes:

(A) Aggravated assault in violation of paragraph (1), (3), or (4) of subsection (b) or subsection (d), (e), (f), (j), or (m) of Code Section 16-5-21 or assault with a deadly weapon or with any object, device, or instrument which, when used offensively against a person, actually does result in serious bodily injury;

(B) Aggravated battery;

(C) Armed robbery not involving a firearm;

(D) Arson in the first degree;

(E) Attempted murder;

(F) Escape in violation of Code Section 16-10-52, if such child has previously been adjudicated to have committed a class A designated felony act or class B designated felony act;

(G) Hijacking a motor vehicle;

(G.1) Home invasion in the first degree;

(H) Kidnapping;

(I) Participating in criminal gang activity, as defined in subparagraphs (A) through (G) and (J) of paragraph (1) of Code Section 16-15-3, in violation of Code Section 16-15-4;

(J) Trafficking of substances in violation of Code Section 16-13-31 or 16-13-31.1;

(K) Any other act which, if committed by an adult, would be a felony in violation of Chapter 5 or 6 of Title 16, if such child has three times previously been adjudicated for delinquent acts all of which, if committed by an adult, would have been felonies in violation of any chapter of Title 16, provided that the prior adjudications of delinquency shall not have arisen out of the same transaction or occurrence or series of events related in time and location; or

(L) Any other act which, if committed by an adult, would be a felony, if such child has three times previously been adjudicated for delinquent acts all of which, if committed by an adult, would have been felonies in violation of any chapter of Title 16 and one of which, if committed by an adult, would have been a felony in violation of Chapter 5 or 6 of Title 16, provided that the prior adjudications of delinquency shall not have arisen out of the same transaction or occurrence or series of events related in time and location.

(13) "Class B designated felony act" means a delinquent act committed by a child 13 years of age or older which, if committed by an adult, would be one or more of the following crimes:

(A) Aggravated assault in violation of subsection (g), (h), or (k) of Code Section 16-5-21 or assault with a deadly weapon or with any object, device, or instrument which, when used offensively against a person, would be likely to result in serious bodily injury but which did not result in serious bodily injury;

(B) Arson in the second degree;

(C) Attempted kidnapping;

(D) Battery in violation of Code Section 16-5-23.1, if the victim is a teacher or other school personnel;

(E) Racketeering in violation of Code Section 16-14-4;

(F) Robbery;

(F.1) Home invasion in the second degree;

(G) Participating in criminal gang activity, as defined in subparagraph (H) of paragraph (1) of Code Section 16-15-3, in violation of Code Section 16-15-4;

(H) Smash and grab burglary;

(I) Possessing, manufacturing, transporting, distributing, possessing with the intent to distribute, or offering to distribute a destructive device in violation of Code Section 16-7-82;

(J) Distributing certain materials to persons under the age of 21 in violation of Code Section 16-7-84;

(K) Any subsequent violation of Code Sections 16-8-2 through 16-8-5 or 16-8-5.2 through 16-8-9, if the property which was the subject of the theft was a motor vehicle and such child has had one or more separate, prior adjudications of delinquency based upon a violation of Code Sections 16-8-2 through 16-8-5 or 16-8-5.2 through 16-8-9, provided that the prior adjudications of delinquency shall not have arisen out of the same transaction or occurrence or series of events related in time and location;

(L) Any subsequent violation of Code Section 16-7-85 or 16-7-87, if such child has had one or more separate, prior adjudications of delinquency based upon a violation of Code Section 16-7-85 or 16-7-87, provided that the prior adjudications of delinquency shall not have arisen out of the same transaction or occurrence or series of events related in time and location;

(M) Any subsequent violation of subsection (b) of Code Section 16-11-132, if such child has had one or more separate, prior adjudications of delinquency based upon a violation of subsection (b) of Code Section 16-11-132, provided that the prior adjudications of delinquency shall not have arisen out of the same transaction or occurrence or series of events related in time and location;

(N) (i) An act which constitutes a violation of Code Section 16-11-127.1 involving a:

(I) Firearm, as defined in Code Section 16-11-131;

(II) Dangerous weapon or machine gun, as defined in Code Section 16-11-121; or

(III) Weapon, as defined in Code Section 16-11-127.1, together with an assault; or

(ii) An act which constitutes a second or subsequent adjudication of delinquency based on a violation of Code Section 16-11-127.1; or

(O) Any other act which, if committed by an adult, would be a felony in violation of any chapter of Title 16 other than Chapter 5 or 6 of Title 16, if such child has three times previously been adjudicated for delinquent acts, all of which, if committed by an adult, would have been felonies in violation of any chapter of Title 16 other than Chapter 5 or 6 of Title 16, provided that the prior adjudications of delinquency shall not have arisen out of the same transaction or occurrence or series of events related in time and location.

(13.1) "Community supervision officer" means an individual employed by the Department of Community Supervision who supervises probationers who were adjudicated for committing a Class A designated felony act or Class B designated felony act, placed in restrictive custody, and released from such custody.

(14) "Complaint" is the initial document setting out the circumstances that resulted in a child being brought before the court.

(15) "Court" means the juvenile court or the court exercising jurisdiction over juvenile matters.

(16) "Court appointed special advocate" or "CASA" means a community volunteer who:

(A) Has been screened and trained regarding child abuse and neglect, child development, and juvenile court proceedings;

(B) Has met all the requirements of an affiliate court appointed special advocate program;

(C) Is being actively supervised by an affiliate court appointed special advocate program; and

(D) Has been sworn in by a judge of the juvenile court in the court or circuit in which he or she wishes to serve.

(17) "Criminal justice purposes" means the performance of any activity directly involving:

(A) The investigation, detection, apprehension, detention, pretrial release, post-trial release, prosecution, adjudication, correctional supervision, or rehabilitation of children or adults who are accused of, convicted of, adjudicated of, or charged with crimes or delinquent acts; or

(B) The collection, storage, and dissemination of criminal history record information.

(18) "DBHDD" means the Department of Behavioral Health and Developmental Disabilities.

(19) "Delinquent act" means:

(A) An act committed by a child designated a crime by the laws of this state, or by the laws of another state if the act occurred in that state, under federal laws, or by local ordinance, and the act is not an offense applicable only to a child or a juvenile traffic offense;

(B) The act of disobeying the terms of supervision contained in a court order which has been directed to a child who has been adjudicated to have committed a delinquent act; or

(C) Failing to appear as required by a citation issued for an act that would be a crime if committed by an adult.

(20) "Delinquent child" means a child who has committed a delinquent act and is in need of treatment or rehabilitation.

(21) "Department" means the Department of Human Services.

(22) "Dependent child" means a child who:

(A) Has been abused or neglected and is in need of the protection of the court:

(B) Has been placed for care or adoption in violation of law; or

(C) Is without his or her parent, guardian, or legal custodian.

(23) "Detention assessment" shall have the same meaning as set forth in Code Section 49-4A-1.

(24) "Developmental disability" shall have the same meaning as set forth in Code Section 37-1-1.

(25) "Developmental level" is a child's ability to understand and communicate, taking into account such factors as age, maturity, mental capacity, level of education, cultural background, and degree of language acquisition.

(26) "DFCS" means the Division of Family and Children Services of the department.

(27) "Diligent search" means the efforts of DFCS to identify and locate a parent whose identity or location is unknown or a relative or other person who has demonstrated an ongoing commitment to a child.

(28) "DJJ" means the Department of Juvenile Justice.

(29) "Emancipation" means termination of the rights of a parent to the custody, control, services, and earnings of a child.

(30) "Emotional abuse" means acts or omissions by a person responsible for the care of a child that cause any mental injury to such child's intellectual or psychological capacity as evidenced by an observable and significant impairment in such child's ability to function within a child's normal range of performance and behavior or that create a substantial risk of impairment, if the impairment or substantial risk of impairment is diagnosed and confirmed by a licensed mental health professional or physician qualified to render such diagnosis.

(31) "Evaluation" means a comprehensive, individualized examination of a child by an examiner that may include the administration of one or more assessment instruments, diagnosing the type and extent of a child's behavioral health disorders and needs, if any, making specific recommendations, and assessing a child's legal competencies.

(32) "Examiner" means a licensed psychologist, psychiatrist, or clinical social worker who has expertise in child development specific to severe or chronic disability of children attributable to intellectual impairment or mental illness and has received training in forensic evaluation procedures through formal instruction, professional supervision, or both.

(33) "Fictive kin" means a person who is known to a child as a relative, but is not, in fact, related by blood or marriage to such child and with whom such child has resided or had significant contact.

(34) "Foster care" means placement in foster family homes, child care institutions, or another substitute care setting approved by the department. Such term shall exclude secure residential facilities or other facilities operated primarily for the purpose of detention of a child adjudicated for delinquent acts.

(35) "Guardian ad litem" means an individual appointed to assist the court in determining the best interests of a child.

(36) "Guardianship order" means the court judgment that establishes a permanent guardianship and enumerates a permanent guardian's rights and responsibilities concerning the care, custody, and control of a child.

(37) "Identification data" means the fingerprints, name, race, sex, date of birth, and any other unique identifiers of a child.

(38) "Indigent person" means a person who, at the time of requesting an attorney, is unable without undue financial hardship to provide for full payment of an attorney and all other necessary expenses for representation or a child who is a party to a dependency proceeding. To determine indigence in a delinquency proceeding, the court shall follow the standards set forth in Chapter 12 of Title 17.

(39) "Informal adjustment" means the disposition of a case other than by formal adjudication and disposition.

(40) "Judge" means the judge of the court exercising jurisdiction over juvenile matters.

(41) "Juvenile court intake officer" means the juvenile court judge, associate juvenile court judge, court service worker, DJJ staff member serving as an intake officer, or person employed as a juvenile probation or intake officer designated by the juvenile court judge or, where there is none, the superior court judge, who is on duty for the purpose of determining whether any child taken into custody should be released or detained and, if detained, the appropriate place of detention.

(42) "Legal custodian" means:

(A) A person to whom legal custody of a child has been given by order of a court; or

(B) A public or private agency or other private organization licensed or otherwise authorized by law to receive and provide care for a child to which legal custody of such child has been given by order of a court.

(43) "Legal father" means a male who has not surrendered or had terminated his rights to a child and who:

(A) Has legally adopted such child;

(B) Was married to the biological mother of such child at the time such child was born or within the usual period of gestation, unless paternity was disproved by a final order pursuant to Article 3 of Chapter 7 of Title 19;

(C) Married the legal mother of such child after such child was born and recognized such child as his own, unless paternity was disproved by a final order pursuant to Article 3 of Chapter 7 of Title 19; or

(D) Has legitimated such child by a final order pursuant to Code Section 19-7-22.

(44) "Legal mother" means the female who is the biological or adoptive mother of a child and who has not surrendered or had terminated her rights to such child.

(45) "Mediation" means the proceeding in which a mediator facilitates communication between the parties concerning the matters in dispute and explores possible solutions to promote collaboration, understanding, and settlement.

(46) "Mediator" means a neutral third party who attempts to focus the attention of the parties upon their needs and interests rather than upon their rights and positions and who lacks the authority to impose any particular agreement upon the parties or to recommend any particular disposition of the case to the court.

(47) "Mentally ill" means having a disorder of thought or mood which significantly impairs judgment, behavior, capacity to recognize reality, or ability to cope with the ordinary demands of life.

(48) "Neglect" means:

(A) The failure to provide proper parental care or control, subsistence, education as required by law, or other care or control necessary for a child's physical, mental, or emotional health or morals;

(B) The failure to provide a child with adequate supervision necessary for such child's well-being; or

(C) The abandonment of a child by his or her parent, guardian, or legal custodian.

(49) "Nonsecure residential facility" means community residential facilities that provide 24 hour care in a residential setting that are not hardware secured.

(50) "Other persons who have demonstrated an ongoing commitment to a child" includes fictive kin and other individuals, including but not limited to neighbors, teachers, scout masters, caregivers, or parents of friends of such child and with whom such child has resided or had significant contact.

(51) "Parent" means either the legal father or the legal mother of a child.

(52) "Party" means the state, a child, parent, guardian, legal custodian, or other person subject to any judicial proceeding under this chapter; provided, however, that for purposes of Articles 5 and 6 of this chapter, only a child and the state shall be a party.

(53) "Permanency plan" means a specific written plan prepared by DFCS designed to ensure that a child is reunified with his or her family or ensure that such child quickly attains a substitute long-term home when return to such child's family is not possible or is not in such child's best interests.

(54) "Permanent placement" means:

(A) Return of the legal custody of a child to his or her parent;

(B) Placement of a child with an adoptive parent pursuant to a final order of adoption; or

(C) Placement of a child with a permanent guardian.

(55) "Person responsible for the care of a child" means:

(A) An adult member of a child's household;

(B) A person exercising supervision over a child for any part of the 24 hour day; or

(C) Any adult who, based on his or her relationship to the parent, guardian, or legal custodian or a member of a child's household, has access to such child.

(56) "Prenatal abuse" means exposure to chronic or severe use of alcohol or the unlawful use of any controlled substance, as such term is defined in Code Section 16-13-21, which results in:

(A) Symptoms of withdrawal in a newborn or the presence of a controlled substance or a metabolite thereof in a newborn's body, blood, urine, or meconium that is not the result of medical treatment; or

(B) Medically diagnosed and harmful effects in a newborn's physical appearance or functioning.

(57) "Probation and intake officer" means any probation officer and any personnel of a juvenile court to whom are delegated the duties of an intake officer under this chapter, other than a juvenile court judge, associate juvenile court judge, or court service worker.

(58) "Probation officer" means any personnel of a juvenile court or staff of DJJ to whom are delegated the duties of a probation officer under this chapter, other than a juvenile court judge or associate juvenile court judge.

(59) "Prosecuting attorney" means an attorney designated by the district attorney of the judicial circuit in which juvenile proceedings are instituted, unless otherwise provided in subsection (c) of Code Section 15-18-6.1.

(60) "Putative father registry" means the registry established and maintained pursuant to subsections (d) and (e) of Code Section 19-11-9.

(61) "Reasonable efforts" means due diligence and the provision of appropriate services.

(62) "Relative" means a person related to a child by blood, marriage, or adoption, including the spouse of any of those persons even if the marriage was terminated by death or dissolution.

(63) "Restitution" means any property, lump sum, or periodic payment ordered to be made to any victim. Restitution may also be in the form of services ordered to be performed by a child.

(64) "Restrictive custody" means in the custody of DJJ for purposes of housing in a secure residential facility or nonsecure residential facility.

(65) "Risk assessment" shall have the same meaning as set forth in Code Section 49-4A-1.

(66) "Screening" means a relatively brief process to identify a child who potentially may have mental health or substance abuse needs, through administration of a formal screening instrument, to identify a child who may warrant immediate attention or intervention or a further, more comprehensive evaluation.

(67) "Secure residential facility" means a hardware secure residential institution operated by or on behalf of DJJ and shall include a youth development center or a regional youth detention center.

(68) "Services" means assistance including but not limited to care, guidance, education, counseling, supervision, treatment, and rehabilitation or any combination thereof.

(69) "Sexual abuse" means a caregiver or other person responsible for the care of a child employing, using, persuading, inducing, enticing, or coercing any child to engage in any act which involves:

(A) Sexual intercourse, including genital-genital, oral-genital, anal-genital, or oral-anal, whether between persons of the same or opposite sex;

(B) Bestiality;

(C) Masturbation;

(D) Lewd exhibition of the genitals or pubic area of any person;

(E) Flagellation or torture by or upon a person who is nude;

(F) The condition of being fettered, bound, or otherwise physically restrained on the part of a person who is nude;

(G) Physical contact in an act of apparent sexual stimulation or gratification with any person's clothed or unclothed genitals, pubic area, or buttocks or with a female's clothed or unclothed breasts;

(H) Defecation or urination for the purpose of sexual stimulation; or

(I) Penetration of the vagina or rectum by any object except when done as part of a recognized medical procedure by a licensed health care professional.

(70) "Sexual exploitation" means conduct by a caregiver or other person responsible for the care of a child who allows, permits, encourages, or requires a child to engage in:

(A) Prostitution, in violation of Code Section 16-6-9; or

(B) Sexually explicit conduct for the purpose of producing any visual or print medium depicting such conduct, in violation of Code Section 16-12-100.

(71) "Sibling" means a person with whom a child shares a biological father or one or both parents in common by blood, adoption, or marriage, even if the marriage was terminated by death or dissolution.

(72) "Staffing" means a meeting held periodically to develop and review progress on plans for meeting the identified needs of a child.

(73) "Statutory overnight delivery" means delivery of notice as provided in Code Section 9-10-12.

(74) "Unsupervised probation" means a period of probation or community supervision prior to the termination of a child's disposition in which:

(A) All of the conditions and limitations imposed by the court in placing such child on probation remain intact;

(B) Such child may have reduced reporting requirements; and

(C) A probation officer shall not actively supervise such child.

(75) "Visitation" means a period of access to a child by a parent, guardian, legal custodian, sibling, other relative, or any other person who has demonstrated an ongoing commitment to a child in order to maintain parental and familial involvement in a child's life when he or she is not residing with such person.

(76) "Weekend" means Saturday or Sunday.



§ 15-11-3. Direct calendaring

Through direct calendaring, whenever possible, a single judge shall hear all successive cases or proceedings involving the same child or family.



§ 15-11-4. Other laws apply to chapter

Where procedures are not provided in this chapter, the court shall proceed in accordance with:

(1) Title 17 in a delinquency proceeding; and

(2) Chapter 11 of Title 9 in all other matters.



§ 15-11-5. Computations of time

(a) When a period of time measured in days, weeks, months, years, or other measurements of time is prescribed for the exercise of any privilege or the discharge of any duty, the first day shall not be counted but the last day shall be counted; and, if the last day falls on a weekend, the party having such privilege or duty shall have through the following business day to exercise such privilege or discharge such duty.

(b) When the last day prescribed for the exercise of any privilege or the discharge of any duty falls on a public and legal holiday as set forth in Code Section 1-4-1, the party having such privilege or duty shall have through the next business day to exercise such privilege or discharge such duty.

(c) When the period of time prescribed is less than seven days, intermediate weekends and legal holidays shall be excluded in the computation.



§ 15-11-6. Computation of age

(a) Except as provided in subsection (b) of this Code section, a child attains a specified age the first second past midnight on the day of the anniversary of such child's birth.

(b) A child born on February 29 attains a specified age on March 1 of any year that is not a leap year.



§ 15-11-7. Court of inquiry

(a) The juvenile court shall have jurisdiction to act as a court of inquiry with all the powers and rights allowed courts of inquiry in this state and to examine or investigate into the circumstances or causes of any conduct or acts of any person 17 or more years of age that may be in violation of the laws of this state whenever such person is brought before the court in the course of any proceeding instituted under this chapter. The court shall cause the person to be apprehended and brought before it upon either a writ of summons, a warrant duly issued, or by arrest.

(b) When, after hearing evidence, the court has reasonably ascertained that there is probable cause to believe that the person has committed a misdemeanor or felony as prescribed under the laws of this state, the court shall commit, bind over to the court of proper jurisdiction in this state, or discharge the person. When justice shall require, the court shall cause the person to make such bail as the court shall deem proper under the circumstances and to cause the person to appear before the court of proper jurisdiction in this state to be acted upon as provided by law.



§ 15-11-8. Court of record

The juvenile court is a court of record having a seal. The judge and the judge's duly appointed representatives shall each have power to administer oaths and affirmations.



§ 15-11-9. Authority to issue arrest warrants

The juvenile court judge, associate juvenile court judge, and judge pro tempore shall have authority to issue a warrant for the arrest of any child for an offense committed against the laws of this state, based either on personal knowledge or the information of others given under oath.



§ 15-11-10. Exclusive original jurisdiction

Except as provided in Code Section 15-11-560, the juvenile court shall have exclusive original jurisdiction over juvenile matters and shall be the sole court for initiating action:

(1) Concerning any child who:

(A) Is alleged to be a delinquent child;

(B) Is alleged to be a child in need of services;

(C) Is alleged to be a dependent child;

(D) Is alleged to be in need of treatment or commitment as a mentally ill or developmentally disabled child;

(E) Has been placed under the supervision of the court or on probation to the court; provided, however, that such jurisdiction shall be for the purpose of completing, effectuating, and enforcing such supervision or a probation begun either prior to such child's seventeenth birthday if the order is entered as a disposition for an adjudication for delinquency or prior to such child's eighteenth birthday if the order is entered for an adjudication for a child in need of services;

(F) Has remained in foster care after such child's eighteenth birthday or who is receiving independent living services from DFCS after such child's eighteenth birthday; provided, however, that such jurisdiction shall be for the purpose of reviewing the status of such child and the services being provided to such child as a result of such child's independent living plan or status as a child in foster care; or

(G) Requires a comprehensive services plan in accordance with Code Section 15-11-658;

(2) Concerning any individual under the age of 17 years alleged to have committed a juvenile traffic offense as defined in Code Section 15-11-630; or

(3) Involving any proceedings:

(A) For obtaining judicial consent to the marriage, employment, or enlistment in the armed services of any child if such consent is required by law;

(B) For permanent guardianship brought pursuant to the provisions of Article 3 of this chapter;

(C) Under Chapter 4B of Title 49, the Interstate Compact for Juveniles, or any comparable law, enacted or adopted in this state;

(D) For the termination of the legal parent-child relationship and the rights of the biological father who is not the legal father of the child in accordance with Article 4 of this chapter; provided, however, that such jurisdiction shall not affect the superior court's exclusive jurisdiction to terminate the legal parent-child relationship and the rights of a biological father who is not the legal father of the child as set forth in Chapters 6 through 9 of Title 19;

(E) For emancipation brought pursuant to the provisions of Article 10 of this chapter;

(F) Under Article 8 of this chapter, relating to prior notice to a parent, guardian, or legal custodian relative to an unemancipated minor's decision to seek an abortion; or

(G) Brought by a local board of education pursuant to Code Section 20-2-766.1, relating to court orders requiring that a parent, guardian, or legal custodian attend a conference or participate in programs or treatment to improve a student's behavior.



§ 15-11-11. Concurrent jurisdiction

The juvenile court shall have concurrent jurisdiction to hear:

(1) Any legitimation petition filed pursuant to Code Section 19-7-22 concerning a child alleged to be dependent;

(2) Any legitimation petition transferred to the court by proper order of the superior court;

(3) The issue of custody and support when the issue is transferred by proper order of the superior court; provided, however, that if a demand for a jury trial as to support has been properly filed by either parent, then the case shall be transferred to superior court for the jury trial;

(4) Any petition for the establishment or termination of a temporary guardianship transferred to the court by proper order of the probate court; and

(5) Any criminal case transferred to the court pursuant to subsection (d) of Code Section 15-11-15.



§ 15-11-12. Dual designation of children; consolidation of proceedings; time limitations

(a) Nothing in this chapter shall be construed to prevent a child from being adjudicated both a dependent child and a delinquent child or both a dependent child and a child in need of services if there exists a factual basis for such a finding.

(b) If a child alleged or adjudicated to be a delinquent child or a child in need of services is also alleged or adjudicated to be a dependent child, dependency proceedings may be consolidated with delinquency or child in need of services proceedings to the extent consistent with due process of law as provided in Articles 3, 5, and 6 of this chapter.

(c) The time frames and requirements of Article 3 of this chapter shall apply to cases in which a child alleged or adjudicated to be a child in need of services or a delinquent child is placed in foster care and has also been alleged or adjudicated to be a dependent child.



§ 15-11-13. Appointment of guardian or conservator

The court shall have jurisdiction to appoint a guardian of the person of any child in any proceeding authorized by this chapter. Any such appointment shall be made pursuant to the same requirements of notice and hearing as are provided for appointments of guardians of the persons of any child by the probate court. In the event a conservator for a child's property needs to be appointed, the court shall refer that matter to the probate court.



§ 15-11-14. Transfers from probate court

(a) The court shall hold a hearing within 30 days of receipt of a case transferred from the probate court pursuant to subsection (f) of Code Section 29-2-6 or subsection (b) of Code Section 29-2-8.

(b) After notice and hearing, the court may make one of the following orders:

(1) That the temporary guardianship be established or continued if the court determines that the temporary guardianship is in the best interests of a child. The order shall thereafter be subject to modification only as provided in Code Section 15-11-32; or

(2) That the temporary guardianship be terminated if the court determines it is in the best interests of a child. A child shall be returned to his or her parent unless the court determines that there is probable cause to believe that he or she will be abused, neglected, or abandoned in the custody of his or her parent.

(c) A case shall proceed as a dependency matter pursuant to the provisions of Article 3 of this chapter if, after notice and hearing, the court determines:

(1) That it is in the best interests of a child that the temporary guardianship not be established or that the temporary guardianship be terminated but there is probable cause to believe that he or she will be abused, neglected, or abandoned if returned to his or her parent; or

(2) That it is in the best interests of a child that the temporary guardianship be continued over the parent's objection.

(d) The court may refer to DFCS for further investigation a case transferred from probate court.



§ 15-11-15. Transfers from superior court; custody and support

(a) In handling divorce, alimony, habeas corpus, or other cases involving the custody of a child, a superior court may transfer the question of the determination of custody, support, or custody and support to the juvenile court either for investigation and a report back to the superior court or for investigation and determination.

(b) If the referral is for investigation and determination, then the juvenile court shall proceed to handle the matter in the same manner as though the action originated under this chapter in compliance with the order of the superior court, except that the parties shall not be entitled to obtain an appointed attorney through the juvenile court.

(c) At any time prior to the determination of any question regarding custody, support, or custody and support, the juvenile court may transfer the jurisdiction of the question back to the referring superior court.

(d) In handling criminal cases involving an accused who is in jeopardy of having his or her parental rights terminated due to criminal charges, a superior court may transfer a criminal case to a family treatment court division of a juvenile court for treatment and a report back to the superior court so long as the prosecuting attorney and accused agree to such transfer; provided, however, that such juvenile court may transfer such case back to the referring superior court at any time.



§ 15-11-16. Commencement of proceedings

(a) A proceeding under this chapter may be commenced:

(1) By an order of transfer of a case from another court as provided in Code Section 15-11-11 or 15-11-567, subsection (f) of Code Section 29-2-6, or subsection (b) of Code Section 29-2-8;

(2) By the summons, notice to appear, or other citation in a proceeding charging a juvenile traffic offense or a violation of the laws, rules, and regulations governing the Department of Natural Resources Game and Fish Division; or

(3) By the filing of a petition for legitimation under Code Section 15-11-11, or in other cases by the filing of a complaint or a petition as provided in Articles 3, 4, 5, 6, 7, 8, and 10 of this chapter.

(b) The petition and all other documents in the proceeding shall be entitled "In the interest of , a child," except upon appeal.

(c) On appeal, the anonymity of a child, and where appropriate, a victim or witness who is under the age of 18 years, shall be preserved by appropriate use of a child's, victim's, or witness's initials as appropriate.



§ 15-11-17. Conduct of hearings generally; applicability of Title 24

(a) All hearings under this chapter shall be conducted by the court without a jury. Any hearing may be adjourned from time to time within the discretion of the court.

(b) Except as otherwise provided, all hearings shall be conducted in accordance with Title 24.

(c) Proceedings shall be recorded by stenographic notes or by electronic, mechanical, or other appropriate means capable of accurately capturing a full and complete record of all words spoken during the proceedings.

(d) A juvenile court judge, an associate juvenile court judge, a judge pro tempore of the juvenile court, or any person sitting as a juvenile court judge may conduct hearings in connection with any proceeding under this chapter in any county within the judicial circuit. When a superior court judge sits as a juvenile court judge, hearings in connection with any proceeding under this chapter may be heard before such judge in any county within the judicial circuit over which the judge presides.



§ 15-11-18. Subpoenas; application of Title 24

Upon application of a party, the court, or any authorized officer of the court, the clerk of the court shall issue subpoenas in accordance with the provisions of Title 24 requiring attendance and testimony of witnesses and production of evidence at any hearing under this chapter. A delinquency proceeding conducted in this state shall be considered a criminal prosecution insofar as the applicability of Article 4 of Chapter 13 of Title 24.



§ 15-11-19. Rights of parties to proceedings

(a) A party has the right to be present, to be heard, to present evidence material to the proceedings, to cross-examine witnesses, to examine pertinent court files and records, and to appeal the orders of the court; provided, however, that the court shall retain the discretion to exclude a child from any part or parts of any proceeding under Article 3 of this chapter if the court determines that it is not in such child's best interests to be present. An attorney for an excluded child shall not be excluded from the proceedings.

(b) A person afforded rights under this chapter shall be advised of such rights at that person's first appearance before the court.



§ 15-11-20. Referral for mediation

(a) At any time during a proceeding under this chapter, the court may refer a case to mediation.

(b) When referring a case to mediation, the court shall take into consideration the guidelines from the Georgia Commission of Dispute Resolution for mediating cases involving domestic violence or family violence.

(c) A referral order shall recite that while the parties shall attend a scheduled mediation session and shall attempt to mediate in good faith, such parties shall not be required to reach an agreement.

(d) Victims in a delinquency case referred to mediation may attend and participate in such mediation, but shall not be required to do so as a condition of such case being heard by the juvenile court.



§ 15-11-21. Selection and appointment of mediator

(a) Once an order referring a case to mediation has been signed, the court shall appoint a mediator from a list of court approved mediators who are registered with the Georgia Office of Dispute Resolution to mediate juvenile court cases.

(b) The court shall appoint a qualified mediator within five days of signing the order referring the case to mediation.



§ 15-11-22. Agreement to mediate; procedure

(a) The parties shall sign and date a written agreement to mediate. The agreement to mediate shall identify the controversies between the parties, affirm the parties' intent to resolve such controversies through mediation, and specify the circumstances under which mediation may continue. The agreement to mediate shall specify the confidentiality requirements of mediation and the exceptions to confidentiality in mediation as such are set forth in the Supreme Court of Georgia Alternative Dispute Resolution Rules and appendices.

(b) A mediator shall not knowingly assist the parties in reaching an agreement which would be unenforceable for reasons such as fraud, duress, the absence of bargaining ability, unconscionability, or lack of court jurisdiction.

(c) Prior to the parties signing an agreement to mediate, the mediator shall advise the parties that each of them may obtain review by an attorney of any agreement reached as a result of the mediation.

(d) The mediator shall at all times be impartial.



§ 15-11-23. Stay of proceeding pending mediation; time limitations

(a) Upon issuing a referral to mediation the court may stay the proceeding.

(b) Mediation shall occur as soon as practicable and be scheduled within 30 days of the order referring the matter to mediation unless the time frame is extended by the court.

(c) The court may extend the timeline for scheduling a mediation for an additional 30 days.



§ 15-11-24. Termination of mediation

(a) Any party in a mediation may withdraw from or terminate further participation in mediation at any time.

(b) A mediator shall terminate mediation when:

(1) The mediator concludes that the participants are unable or unwilling to participate meaningfully in the process;

(2) The mediator concludes that a party lacks the capacity to perceive and assert his or her own interests to the degree that a fair agreement cannot be reached;

(3) The mediator concludes that an agreement is unlikely; or

(4) The mediator concludes that a party is a danger to himself or herself or others.



§ 15-11-25. Approval of mediation agreements; exceptions

(a) All mediation agreements shall be presented to the juvenile court judge for approval.

(b) The mediation agreement shall be made an order of the court unless, after further hearing, the court determines by clear and convincing evidence that the agreement is not in the best interests of the child.



§ 15-11-26. Best interests of child

Whenever a best interests determination is required, the court shall consider and evaluate all of the factors affecting the best interests of the child in the context of such child's age and developmental needs. Such factors shall include:

(1) The physical safety and welfare of such child, including food, shelter, health, and clothing;

(2) The love, affection, bonding, and emotional ties existing between such child and each parent or person available to care for such child;

(3) The love, affection, bonding, and emotional ties existing between such child and his or her siblings, half siblings, and stepsiblings and the residence of such other children;

(4) Such child's need for permanence, including such child's need for stability and continuity of relationships with his or her parent, siblings, other relatives, and any other person who has provided significant care to such child;

(5) Such child's sense of attachments, including his or her sense of security and familiarity, and continuity of affection for such child;

(6) The capacity and disposition of each parent or person available to care for such child to give him or her love, affection, and guidance and to continue the education and rearing of such child;

(7) The home environment of each parent or person available to care for such child considering the promotion of such child's nurturance and safety rather than superficial or material factors;

(8) The stability of the family unit and the presence or absence of support systems within the community to benefit such child;

(9) The mental and physical health of all individuals involved;

(10) The home, school, and community record and history of such child, as well as any health or educational special needs of such child;

(11) Such child's community ties, including church, school, and friends;

(12) Such child's background and ties, including familial, cultural, and religious;

(13) The least disruptive placement alternative for such child;

(14) The uniqueness of every family and child;

(15) The risks attendant to entering and being in substitute care;

(16) Such child's wishes and long-term goals;

(17) The preferences of the persons available to care for such child;

(18) Any evidence of family violence, substance abuse, criminal history, or sexual, mental, or physical child abuse in any current, past, or considered home for such child;

(19) Any recommendation by a court appointed custody evaluator or guardian ad litem; and

(20) Any other factors considered by the court to be relevant and proper to its determination.



§ 15-11-27. Physical and mental examinations

During the pendency of any proceeding under this chapter, the court may order:

(1) A child to be examined by outside parties or private providers at a suitable place by a physician or psychologist; provided, however, that orders to perform an evaluation shall not be imposed upon any state agency or county government unless such state agency or county government has funds available for such evaluation; and

(2) Medical or surgical treatment of a child suffering from a serious physical condition or illness which, in the opinion of a licensed physician, requires prompt treatment, even if the parent, guardian, or legal custodian has not been given notice of a hearing, is not available, or without good cause informs the court of his or her refusal to consent to the treatment.



§ 15-11-28. Privilege against self-incrimination

(a) No admission, confession, or incriminating information obtained from a child in the course of any screening that is undertaken in conjunction with proceedings under this chapter, including but not limited to court ordered screenings, shall be admitted into evidence in any adjudication hearing in which a child is accused under this chapter. Such admission, confession, or incriminating information may be considered by the court at disposition.

(b) No admission, confession, or incriminating information obtained from a child in the course of any assessment or evaluation, or any treatment that is undertaken in conjunction with proceedings under this chapter, including but not limited to court ordered detention or risk assessments and evaluations, shall be admitted into evidence against such child, except as rebuttal or impeachment evidence, or used as a basis for such evidence in any future adjudication hearing or criminal proceeding in which such child is accused. Such admission, confession, or incriminating information may be considered by the court at disposition.



§ 15-11-29. Protective orders

(a) In any proceeding under this chapter, either on application of a party or on the court's own motion, the court may make an order restraining or otherwise controlling the conduct of a person if due notice of the application or motion and the grounds therefor and an opportunity to be heard thereon have been given to the person against whom the order is directed. Such an order may require any such person:

(1) To stay away from a person's home or a child;

(2) To permit a parent to visit his or her child at stated periods;

(3) To abstain from offensive conduct against a child, his or her parent, or any person to whom custody of such child is awarded;

(4) To give proper attention to the care of his or her home;

(5) To cooperate in good faith with an agency to which custody of a child is entrusted by the court or with an agency or association to which a child is referred by the court;

(6) To refrain from acts of commission or omission that tend to make a home not a proper place for a child;

(7) To ensure that a child attends school pursuant to any valid law relating to compulsory attendance;

(8) To participate with a child in any counseling or treatment deemed necessary after consideration of employment and other family needs; and

(9) To enter into and complete successfully a substance abuse program approved by the court.

(b) After notice and opportunity for hearing afforded to a person subject to a protective order, a protective order may be modified or extended for a further specified period, or both, or may be terminated if the court finds that the best interests of the child and the public will be served thereby.

(c) Protective orders may be enforced by citation to show cause for contempt of court by reason of any violation thereof and, where protection of the welfare of a child so requires, by the issuance of a warrant to take the alleged violator into custody and bring him or her before the court.



§ 15-11-30. Rights and duties of legal custodian

A legal custodian has the right to physical custody of a child, the right to determine the nature of the care and treatment of such child, including ordinary medical care, and the right and duty to provide for the care, protection, training, and education and the physical, mental, and moral welfare of such child, subject to the conditions and limitations of the order and to the remaining rights and duties of such child's parent or guardian.



§ 15-11-31. Contempt powers; other sanctions

(a) In addition to all other inherent powers of the court to enforce its lawful orders, the court may punish an adult for contempt of court by imprisonment for not more than 20 days or a fine not to exceed $1,000.00 for willfully disobeying an order of the court or for obstructing or interfering with the proceedings of the court or the enforcement of its orders.

(b) The court shall restrict and limit the use of contempt powers with respect to commitment of a child to a secure residential facility or nonsecure residential facility and in no event shall a child solely alleged or adjudicated to be a dependent child be placed in a secure residential facility or nonsecure residential facility.

(c) A child may be placed in a secure residential facility or nonsecure residential facility for not more than 72 hours if:

(1) He or she is found in contempt of court; and

(2) Less restrictive alternatives have been considered and are unavailable or inappropriate or if such child has already been ordered to serve a less restrictive alternative sanction but failed to comply with the sanction.

(d) In addition or as an alternative to the punishment provided in subsection (a) of this Code section, after notice and opportunity to be heard, the court may impose any or all of the following sanctions when a parent, guardian, or legal custodian other than DJJ or DFCS willfully violates any order issued by the court directed to him or her:

(1) Require a child's parent, guardian, or legal custodian to make restitution as provided in Code Section 17-14-5;

(2) Reimburse the state for the costs of detention, treatment, or rehabilitation of a child;

(3) Require a child's parent, guardian, or legal custodian to participate in a court approved educational or counseling program designed to contribute to the ability to provide proper parental care and supervision of such child, including, but not limited to, parenting classes; or

(4) Require a child's parent, guardian, or legal custodian to enter into a contract or plan as a part of the disposition of any charges against such child so as to provide for the supervision and control of such child by his or her parent, guardian, or legal custodian and reunification with such child.



§ 15-11-32. Modification or vacation of orders; retroactive application

(a) An order of the court shall be set aside if:

(1) It appears that it was obtained by fraud or mistake sufficient therefor in a civil action;

(2) The court lacked jurisdiction over a necessary party or the subject matter; or

(3) Newly discovered evidence so requires.

(b) An order of the court may also be changed, modified, or vacated on the ground that changed circumstances so require in the best interests of a child except an order of dismissal following a contested adjudicatory hearing.

(c) Except as otherwise provided in Code Section 15-11-602, an order committing a child to DJJ may only be modified after such child has been transferred to DJJ custody upon motion of DJJ.

(d) An order of adjudication of delinquency by a court may be modified or vacated if the child was adjudicated for a delinquent act for a sexual crime as defined in Code Section 16-3-6 and such crime resulted from the child being:

(1) Trafficked for sexual servitude in violation of Code Section 16-5-46; or

(2) A victim of sexual exploitation as defined in Code Section 49-5-40.

(e) Any party to the proceeding, the probation officer, or any other person having supervision or legal custody of or an interest in a child may petition the court for the relief provided in this Code section. Such petition shall set forth in clear and concise language the grounds upon which the relief is requested.

(f) After a petition seeking relief under this Code section is filed, the court shall fix a time for hearing and shall cause notice to be served on the parties to the proceeding or those affected by the relief sought. After the hearing, the court shall deny or grant relief as the evidence warrants.

(g) This Code section is intended to be retroactive and shall apply to any child who is under the jurisdiction of the court at the time of a hearing, regardless of the date of the original delinquency order.



§ 15-11-33. Transfer when disposition incorporates reunification plan and parents reside in different counties

(a) Whenever an order of disposition incorporates a reunification plan and the residence of the parent is not in the county of the court with jurisdiction or the residence of the parent changes to a county other than the county of the court with jurisdiction, the court may transfer jurisdiction to the juvenile court of the residence of the parent to whom the reunification plan is directed.

(b) Within 30 days of the filing of the transfer order, the transferring court shall provide the receiving court with certified copies of the adjudication order, the order of disposition, the order of transfer, the case plan, and any other court documents deemed necessary by the transferring court to enable the receiving court to assume jurisdiction over the matter.

(c) The transferring court shall retain jurisdiction until the receiving court acknowledges acceptance of the transfer.

(d) Compliance with this Code section shall terminate jurisdiction in the transferring court and confer jurisdiction in the receiving court.



§ 15-11-34. Commitment to adult correctional facility prohibited

Except as otherwise provided by Code Section 17-10-14, a child shall not be committed to an adult correctional facility or other facility used primarily for the execution of sentences of persons convicted of a crime.



§ 15-11-35. Appeals

In all cases of final judgments of the juvenile court, appeals shall be taken to the Court of Appeals or the Supreme Court in the same manner as appeals from the superior court. However, no such judgment or order shall be superseded except in the discretion of the trial court; rather, the judgment or order of the court shall stand until reversed or modified by the reviewing court.



§ 15-11-36. Expenses charged to county; payment by parent on court order

(a) The following expenses shall be a charge upon the funds of the county upon certification thereof by the court:

(1) The cost of medical and other examinations and treatment of a child ordered by the court;

(2) The cost of care and support of a child committed by the court to the legal custody of an individual or a public or private agency other than DJJ, but the court may order supplemental payments, if such are necessary or desirable for services;

(3) Reasonable compensation for services and related expenses of an attorney appointed by the court, when appointed by the court to represent a child and when appointed by the court to conduct the proceedings;

(4) Reasonable compensation for a guardian ad litem;

(5) The expense of service of summons, notices, and subpoenas; travel expenses of witnesses; transportation, subsistence, and detention of a child for juvenile court proceedings or superior court proceedings when a child is prosecuted in superior court pursuant to Code Section 15-11-560; and other like expenses incurred in the proceedings under this chapter; and

(6) The cost of counseling and counsel and advice required or provided under the provisions of Code Section 15-11-212 or 15-11-601.

(b) The court shall determine whether the expenses shall be a charge upon the funds of the county and certify such expenses to the county governing authority within 120 days from the date such expenses were submitted to the court for certification. If the court has not made such certification within 120 days, the court shall be deemed to have denied certification.

(c) If, after due notice to the parent or other person legally obligated to care for and support a child and after affording such person an opportunity to be heard, the court finds that such person is financially able to pay all or part of the costs and expenses outlined in subsection (a) of this Code section, the court may order such person to pay the same and prescribe the manner of payment. In addition, the court may order payment from a child's parent or other legally obligated person or entity to reimburse all or part of the costs and expenses of the department or DJJ for treatment, care, and support of a child. Unless otherwise ordered, payment shall be made to the clerk of the court for remittance to the person or agency, including the department or DJJ, to whom compensation is due or, if the costs and expenses have been paid by the county, to the appropriate officer of the county.



§ 15-11-37. Supervision fees

(a) The court may collect supervision fees from those who are placed under the court's formal or informal supervision in order that the court may use those fees to expand the provision of the following types of ancillary services:

(1) Housing in nonsecure residential facilities;

(2) Educational services, tutorial services, or both;

(3) Counseling and diagnostic testing;

(4) Mediation;

(5) Transportation to and from court ordered services;

(6) Truancy intervention services;

(7) Restitution programs;

(8) Job development or work experience programs;

(9) Community services; and

(10) Any other additional programs or services needed to meet the best interests, development, and rehabilitation of a child.

(b) (1) The juvenile court may order each delinquent child or child in need of services who receives supervision to pay to the clerk of the court:

(A) An initial court supervision user's fee of not less than $10.00 nor more than $200.00; and

(B) A court supervision user's fee of not less than $2.00 nor more than $30.00 for each month that a child receives supervision.

(2) A child and his or her parent, guardian, or legal custodian may be jointly and severally liable for the payment of fees set forth in paragraph (1) of this subsection and shall be subject to the enforcement procedure in subsection (c) of Code Section 15-11-36. The judge shall provide that any such fees shall be imposed on such terms and conditions as shall assure that the funds for the payment are from moneys earned by such child. All moneys collected by the clerk under this subsection shall be transferred to the county treasurer, or such other county official or employee who performs duties previously performed by the treasurer, who shall deposit the moneys into a county supplemental juvenile services fund. The governing authority of the county shall appropriate moneys from the county supplemental juvenile services fund to the juvenile court for the court's discretionary use in providing community services described in subsection (a) of this Code section to child offenders. These funds shall be administered by the county and the court may draw upon them by submitting invoices to the county. The county supplemental juvenile services fund may be used only for these services. Any moneys remaining in the fund at the end of the county fiscal year shall not revert to any other fund but shall continue in the county supplemental juvenile services fund. The county supplemental juvenile services fund may not be used to replace other funding of services.

(c) The clerk of the court shall be responsible for collections of fees as ordered by the court.

(d) For the purpose of this Code section, the term "legal custodian" shall not be interpreted or construed to include the department or DJJ.



§ 15-11-38. Community based risk reduction programs

(a) Any court may order the establishment of a community based risk reduction program, within the geographical jurisdiction of the court, for the purpose of utilizing available community resources in assessment and intervention in cases of delinquency, dependency, or children in need of services so long as the court determines that sufficient funds are available for such programs. Subject to the procedures, requirements, and supervision established in the order creating such program, any individual and any public or private agency or entity may participate in the program.

(b) As part of a risk reduction program, a court may implement or adopt an early intervention program designed to identify children and families who are at risk of becoming involved with the court. Such early intervention program shall be for the purpose of developing and implementing intervention actions or plans to divert the children and their families from becoming involved in future cases in the court. The court's involvement shall be for the limited purpose of facilitating the development of the program and for the purpose of protecting the confidentiality of the children and families participating in the program.

(c) As part of an early intervention program, the court may enter into protocol agreements with school systems within the court's jurisdiction, the county division of family and children services, the county department of health, DJJ, any state or local department or agency, any mental health agency or institution, local physicians or health care providers, licensed counselors and social workers, and any other social service, charitable, or other entity or any other agency or individual providing educational or treatment services to families and children within the jurisdiction of the court. Such protocol agreements shall authorize the exchange of confidential information in the same manner and subject to the same restrictions, conditions, and penalties as provided in Code Section 15-11-40.

(d) When any agency or entity participating in a protocol agreement identifies a child who is at risk of becoming a delinquent child, dependent child, or child in need of services, the agency or entity shall refer the case to a multiagency staffing panel. The panel shall develop a multiagency intervention plan for such child. Such child or his or her parent, or both, may be present during any review of such child's case by the panel. A child's parent, guardian, or legal custodian shall be notified of the intervention plan by the agency making the referral or by a person or entity designated by the panel to administer the program. The staff of the court, other than the judge, shall work with the other agencies involved to educate a child's parent, guardian, or legal custodian and such child on the importance of following the intervention plan and on the consequences if anyone is referred to the court. If an intervention plan is developed for a child and his or her parent, guardian, or legal custodian consents to such plan, the failure to comply with the plan or any portion thereof may constitute the basis for a referral to DFCS.



§ 15-11-39. Risk assessments or risk and needs assessments; case plans

(a) In any jurisdiction within which a risk reduction program has been established, when a child comes before the court for disposition, the court may order that a risk assessment or risk and needs assessment, as defined in Code Section 49-4A-1, be made of such child and the circumstances resulting in such child being before the court.

(b) If the results of a risk assessment or risk and needs assessment, as defined in Code Section 49-4A-1, demonstrates a need for a case plan, the court may order that a case plan be developed by a panel representing community agencies as authorized by the court. A case plan shall contain the proposed actions and alternatives for the proper and efficient use of available community resources to assist a child.

(c) A case plan shall be served on a child and his or her parent, guardian, or legal custodian. A case plan shall also include a cover letter which contains the following information:

(1) Sources to explain the process, procedures, and penalties for not responding to the court order in the prescribed time frame; and

(2) The deadline for responding to the court order and stating objections to the case plan or any portion thereof is ten days from the date of service.

(d) If no objection is made or if a child and his or her parent, guardian, or legal custodian consents to the case plan, the case plan shall be incorporated into and made a part of the disposition order entered in the case by entry of a supplemental order. The case plan may be modified by the court at any time such child is under the jurisdiction of the court.

(e) If a child or his or her parent, guardian, or legal custodian objects to the case plan, the court shall conduct a hearing. The court may decline to adopt the case plan or may confirm or modify the case plan. In implementing a case plan, the court shall have available all of the protective powers set forth in Code Section 15-11-29, without the necessity of a show cause hearing, unless objection is made to the case plan.



§ 15-11-40. Information sharing; confidentiality

(a) Notwithstanding any provision contained in this chapter or in any rule or regulation adopted by any department, board, or agency of the state to the contrary, the court and any individual, public or private agency, or other entity participating in a community based risk reduction program may exchange, as necessary, information, medical records, school records, immigration records, records of adjudication, treatment records, and any other records or information which may aid in the assessment of and intervention with the children and families in such program if such exchange of information is ordered by the court or consented to by the parties. Such information shall be used by such individuals and agencies only for the purposes provided in this chapter and as authorized by the court for the purpose of implementing the case plan and for the purposes permitted under each agency's own rules and regulations. Such information shall not be released to any other individual or agency except as may be necessary to effect the appropriate treatment or intervention as provided in the case plan. Such information shall otherwise remain confidential as required by state and federal law and the court may punish any violations of confidentiality as contempt of court.

(b) Any person who authorizes or permits any unauthorized person or agency to have access to confidential records or reports of child abuse shall be guilty of a misdemeanor. Any person who knowingly and under false pretenses obtains or attempts to obtain confidential records or reports of child abuse or information contained therein shall be guilty of a misdemeanor.

(c) Confidential records or reports of child abuse and information obtained from such records may not be made a part of any record which is open to the public except that a prosecuting attorney may use and make public that record or information in the course of any criminal prosecution for any offense which constitutes or results from child abuse.

(d) This Code section shall not abridge the provisions relating to confidentiality of patient or client records and shall not serve to destroy or in any way abridge the confidential or privileged character thereof.



§ 15-11-41. Compliance with privacy laws

(a) Except as otherwise provided in Code Section 15-11-710, entities governed by federal or state privacy laws may require the following before sharing confidential information:

(1) For release of child abuse records by the department, a subpoena and subsequent order of the court requiring the release of such information in accordance with Code Section 49-5-41;

(2) For release of information relating to diagnosis, prognosis, or treatment of drug and alcohol abuse:

(A) If the person is 18 or has been emancipated, consent from the person to whom such information relates;

(B) If the person is under the age of 18 years and has not been emancipated, valid consent from such person's parent, guardian, or legal custodian or consent by a parent, guardian, or legal custodian to a confidentiality agreement between the health care provider and the unemancipated minor; provided, however, that consent from an unemancipated minor shall be sufficient for the release of such information if the unemancipated minor is allowed by law to consent to the health care service to which the records relate without the consent of a parent, guardian, or legal custodian and has not designated anyone as a personal representative; or

(C) A subpoena requiring the release of such information and protective order of the court regarding the release of such information; and

(3) For release of confidential health, mental health, or education records:

(A) If the person is 18 or has been emancipated, consent from the person to whom such information relates;

(B) If the person is under the age of 18 years and has not been emancipated, valid consent from such person's parent, guardian, or legal custodian or consent by a parent, guardian, or legal custodian to a confidentiality agreement between the health care provider and the unemancipated minor; provided, however, that consent from an unemancipated minor shall be sufficient for the release of such information if the unemancipated minor is allowed by law to consent to the health care service to which the records relate without the consent of a parent, guardian, or legal custodian and has not designated anyone as a personal representative;

(C) A subpoena requiring the release of such information; or

(D) An order of the court requiring the release of such information.

(b) In issuing an order for the release of information under this Code section, the court may:

(1) Include protections against further disclosure of the information;

(2) Limit the purposes for which the information may be used; and

(3) Require records to be redacted so that only relevant information is shared.

(c) Nothing in this Code section shall be deemed to replace the responsibility of entities governed by federal and state privacy laws to comply with such laws.

(d) Nothing in this Code section shall be construed as barring or limiting the release of confidential information referred to in this Code section pursuant to a search warrant.






Article 2 - Juvenile Court Administration

§ 15-11-50. Creation of juvenile courts; appointment of judges

(a) There is created a juvenile court in every county in the state.

(b) Except where election is provided by local law, the judge or a majority of the judges of the superior court in each circuit in the state may appoint one or more qualified persons as judge of the juvenile courts of the circuit. Such superior court judge or judges shall establish the total number of circuit-wide juvenile court judges and shall establish whether the judge or judges shall be full time or part time, or a combination of full time and part time. Each circuit-wide judge appointed shall have the authority to act as judge of each juvenile court in each county of the circuit.

(c) If no person is appointed as a juvenile court judge for a circuit, then a superior court judge of the circuit shall as part of the duties of the superior court judge assume the duties of the juvenile court judge in all counties in the circuit in which a separate juvenile court judgeship has not been established.

(d) All juvenile court judgeships established on or before October 1, 2000, and their methods of compensation, selection, and operation shall continue until such time as one or more circuit-wide juvenile court judges are appointed. However, in any circuit where a superior court judge assumes the duties of the juvenile court judge, such circuit shall not be entitled to the state funds provided for in Code Section 15-11-52.

(e) When one or more circuit-wide juvenile court judges are appointed or elected, any juvenile court judge in office at that time shall be authorized to fulfill his or her term of office. The jurisdiction of each judge shall be circuit wide.

(f) After the initial appointments and prior to any subsequent appointment or reappointment of any part-time or full-time juvenile court judge, the judge or judges responsible for making the appointment shall publish notice of the vacancy of the juvenile court judgeship once a month for three months prior to such appointment or reappointment. Such notice shall be published in the official legal organ of each of the counties in the circuit where the juvenile court judge has venue. The expense of such publication shall be paid by the county governing authority in the county where such notice is published.

(g) In the event that more than one juvenile court judge is appointed, one judge shall be designated presiding judge.

(h) In any case in which action under this Code section is to be taken by a superior court judge of the circuit, such action shall be taken as follows:

(1) Where there are one or two superior court judges, such action shall be taken by the chief judge of the circuit; and

(2) Where there are more than two superior court judges, such action shall be taken by a majority vote of the judges of the circuit.



§ 15-11-51. Qualification of judges

(a) No person shall be judge of the juvenile court unless, at the time of his or her appointment, he or she has attained the age of 30 years, has been a citizen of this state for three years, is a member of the State Bar of Georgia, and has practiced law for five years.

(b) A juvenile court judge shall be eligible for reappointment or reelection.



§ 15-11-52. Terms and compensation of judges

(a) Each appointed juvenile court judge shall serve for a term of four years.

(b) The compensation of the full-time or part-time juvenile court judges shall be set by the superior court with the approval of the governing authority or governing authorities of the county or counties for which the juvenile court judge is appointed.

(c) Out of funds appropriated to the judicial branch of government, the state shall contribute toward the salary of the judges on a per circuit basis in the following amounts:

(1) Each circuit with one or more juvenile court judges who are not superior court judges assuming the duties of juvenile court judges shall receive a state base grant of $85,000.00;

(2) In addition to this base amount, each circuit which has more than four superior court judges shall be eligible for additional state grants. For each superior court judge who exceeds the base of four judges, the circuit shall be eligible for an additional grant in an amount equal to one-fourth of the base amount of the state grant;

(3) In circuits where the superior court judges elect to use the state grant for one or more part-time judges, the amount of the state grant shall be as follows:

(A) For each part-time judge who works one day

weekly.........................................................$17,000.00

(B) For each part-time judge who works two days

weekly..........................................................34,000.00

(C) For each part-time judge who works three days

weekly..........................................................51,000.00

(D) For each part-time judge who works four days

weekly.........................................................68,000.00;

provided, however, that a grant for one or more part-time judges shall not exceed the amount the circuit is eligible for in accordance with paragraphs (1) and (2) of this subsection; and

(4) All state grants provided by this subsection shall be spent solely on salaries for juvenile court judges and shall not be used for any other purposes.



§ 15-11-53. Practice of law by judges

(a) It shall be unlawful for any full-time juvenile court judge to engage in any practice of law outside his or her role as a juvenile court judge.

(b) It shall be unlawful for a part-time judge of any juvenile court to engage directly or indirectly in the practice of law in his or her own name or in the name of another as a partner in any manner in any case, proceeding, or matter of any kind in the court to which he or she is assigned or in any other court in any case, proceeding, or any other matters of which it has pending jurisdiction or has had jurisdiction.

(c) It shall be unlawful for any juvenile court judge, full time or part time, to give advice or counsel to any person on any matter of any kind whatsoever which has arisen directly or indirectly in court, except such advice or counsel as a judge is called upon to give while performing the duties of a juvenile court judge.



§ 15-11-54. Administration and expenses of juvenile courts

(a) Each juvenile court shall be assigned and attached to the superior court of the county for administrative purposes.

(b) The governing authority of the county of residence of each juvenile court judge shall offer the juvenile court judge insurance benefits and any other benefits except retirement or pension benefits equivalent to those offered to employees of the county, with a right to contribution from other counties in the circuit for a pro rata contribution toward the costs of such benefits, based on county population. Counties shall continue to provide membership in retirement plans available to county employees for any juvenile court judge in office before July 1, 1998, who did not become a member of the Georgia Judicial Retirement System provided by Chapter 23 of Title 47.

(c) Except for state base grants provided by Code Section 15-11-52, all expenditures of the court are declared to be an expense of the court and payable out of the county treasury with the approval of the governing authority or governing authorities of the county or counties for which the juvenile court judge is appointed.



§ 15-11-55. Applicability of local laws

(a) To the extent that the provisions of this article conflict with a local constitutional amendment authorizing the election of a juvenile court judge and with the provisions of a local Act authorized by such local constitutional amendment to provide for the term of office, vacancies in office, qualifications, compensation, and full-time or part-time status of a juvenile court judge or judges, the provisions of such local constitutional amendment and such local Act shall govern.

(b) The state grants provided by Code Section 15-11-52 shall be provided to any circuit encompassing a juvenile court governed by the provisions of a local constitutional amendment and a local Act in the same manner as other circuits, except that, in any circuit with one or more elected juvenile court judges, the elected juvenile court judge who is senior in duration of service as a juvenile court judge shall establish, subject to other applicable provisions of law, the total number of circuit-wide juvenile court judges, whether the judge or judges shall be full time or part time or a combination of full time and part time, and the compensation of any part-time juvenile court judge or judges.



§ 15-11-56. Simultaneous service by judges

(a) No person who is serving as a full-time juvenile court judge shall at the same time hold the office of judge of any other class of court of this state.

(b) No person serving as a juvenile court judge after being elected juvenile court judge pursuant to a local law authorized by a constitutional amendment shall at the same time hold the office of judge of any other class of court of this state.

(c) Nothing in this Code section shall prevent any duly appointed or elected juvenile court judge from sitting by designation as a superior court judge pursuant to Code Section 15-1-9.1.



§ 15-11-57. Commissioning of juvenile court judges; appointment of associate juvenile court judges

(a) Whenever a juvenile court judge is appointed it shall be the duty of the clerk of the superior court to forward to the Secretary of State and to the Council of Juvenile Court Judges a certified copy of the order of appointment. The order of appointment shall set out the name of the person appointed, the term of office, the effective date of the appointment, the name of the person being succeeded, if any, and whether the office was vacated by resignation, death, or otherwise. Upon receipt of such order, the Secretary of State shall issue a commission as for superior court judges.

(b) Whenever an associate juvenile court judge is appointed to serve in a juvenile court, the clerk of the juvenile court shall forward a certified copy of the order of appointment to the Council of Juvenile Court Judges.



§ 15-11-58. Council of Juvenile Court Judges; role; director

(a) All of the judges and associate judges of the courts exercising jurisdiction over children shall constitute a Council of Juvenile Court Judges. The council shall annually elect from among its members a judge to serve as presiding judge and chairperson of the council.

(b) The Council of Juvenile Court Judges:

(1) Shall meet at stated times to be fixed by it or on call of the chairperson;

(2) May establish general policies for the conduct of courts exercising jurisdiction over children;

(3) May promulgate uniform rules and forms governing procedures and practices of the courts;

(4) Shall publish in print or electronically an annual report of the work of the courts exercising jurisdiction over children, which shall include statistical and other data on the courts' work and services, research studies the council may make of the problems of children and families dealt with by the courts, and any recommendations for legislation; and

(5) Shall be authorized to inspect and copy records of the courts, law enforcement agencies, the department, the Department of Community Supervision, and DJJ for the purpose of compiling statistical data on children.

(c) Subject to the approval of the Council of Juvenile Court Judges, the presiding judge of the council shall appoint a chief administrative and executive officer for the council who shall have the title of director of the Council of Juvenile Court Judges. Under the general supervision of the presiding judge of the council and within the policies established by the council, the director shall:

(1) Provide consultation to the courts regarding the administration of court services and the recruitment and training of personnel;

(2) Make recommendations to the council for improvement in court services;

(3) With the approval of the presiding judge, appoint consultants and necessary clerical personnel to perform the duties assigned to the council and the director;

(4) Collect necessary statistics and prepare an annual report of the work of the courts;

(5) Promulgate in cooperation with DJJ standard procedures for coordinating DJJ, the Department of Community Supervision, and county juvenile probation services throughout this state; and

(6) Perform such other duties as the presiding judge of the council shall specify.



§ 15-11-59. Educational seminars

(a) The Council of Juvenile Court Judges, in conjunction with the Institute of Continuing Judicial Education of Georgia, shall establish seminars for all judges and associate juvenile court judges exercising juvenile court jurisdiction and may make provisions relative to such seminars by court rules properly adopted.

(b) Seminars shall offer instruction and training in juvenile law and procedure, child development and psychology, sociological theories relative to delinquency and breakdown of the family structure, and such other training and activities as the council may determine would promote the quality of justice in the juvenile court system.

(c) Expenses of administration of seminar programs and actual expenses incurred by the judges or associate juvenile court judges in attending such seminars shall be paid from state funds appropriated for the council for such purpose, from federal funds available to the council for such purpose, or from other sources. Judges and associate juvenile court judges shall receive the same expense and travel allowances which members of the General Assembly receive for attending meetings of legislative interim committees.

(d) Each judge and associate juvenile court judge exercising juvenile jurisdiction shall receive training appropriate to the role and participate in at least 12 hours of continuing legal education or continuing judicial education established or approved by the council each year and meet such rules as established by the council pertaining to such training. Superior court judges may meet this requirement by attending seminars held in conjunction with the seminars for superior court judges provided by the Institute of Continuing Judicial Education of Georgia. Judges and associate juvenile court judges shall not exercise juvenile court jurisdiction unless the council certifies that annual training has been accomplished or unless the judge is in the first year of his or her initial appointment; provided, however, that the council may in hardship cases extend deadlines for compliance with this Code section.



§ 15-11-60. Associate juvenile court judges; qualifications

(a) A judge may appoint one or more persons to serve as associate juvenile court judges in juvenile matters on a full-time or part-time basis. The associate juvenile court judge shall serve at the pleasure of the judge, and his or her salary shall be fixed by the judge with the approval of the governing authority or governing authorities of the county or counties for which the associate juvenile court judge is appointed. The salary of each associate juvenile court judge shall be paid from county funds.

(b) Each associate juvenile court judge shall have the same qualifications as required for a judge of the juvenile court as provided in Code Section 15-11-51; provided, however, that any person serving as an associate juvenile court judge on July 1, 2007, shall be qualified for appointment thereafter to serve as an associate juvenile court judge.



§ 15-11-61. Associate juvenile court traffic judges

(a) The judge may appoint one or more persons to serve at the pleasure of the judge as associate juvenile court traffic judges on a full-time or part-time basis.

(b) An associate juvenile court traffic judge shall be a member of the State Bar of Georgia.

(c) The compensation of associate juvenile court traffic judges shall be fixed by the judge with the approval of the governing authority of the county and shall be paid in equal monthly installments from county funds, unless otherwise provided by law.



§ 15-11-62. Pro tempore juvenile court judges

(a) In the event of the disqualification, illness, or absence of the judge of the juvenile court, the judge of the juvenile court may appoint any member of the State Bar of Georgia who is resident in the judicial circuit in which the court lies and has practiced law for five years, any judge or senior judge of the superior courts, any duly appointed juvenile court judge, or any duly appointed associate juvenile court judge to serve as judge pro tempore of the juvenile court. In the event the judge of the juvenile court is absent or unable to make such appointment, the judge of the superior court of that county may so appoint.

(b) The person appointed shall have the authority to preside in the stead of the disqualified, ill, or absent judge and shall be paid from the county treasury such emolument as the appointing judge shall prescribe; provided, however, that the emolument shall not exceed the compensation received by the regular juvenile court judge for such services.



§ 15-11-63. Clerks and other personnel

(a) The judge of the juvenile court shall have the authority to appoint clerks and any other personnel necessary for the execution of the purposes of this chapter.

(b) The salary, tenure, compensation, and all other conditions of employment of such employees shall be fixed by the judge, with the approval of the governing authority of the county. The salaries of the employees shall be paid out of county funds.

(c) Any employee of the court may be removed for cause by the judge of the court, the reasons therefor to be assigned in writing.



§ 15-11-64. Collection of information by juvenile court clerks; reporting requirement

(a) Each clerk of the juvenile court shall collect the following information for each child in need of services, delinquent child, and child accused of a class A designated felony act or class B designated felony act and provide such information to DJJ as frequently as requested by DJJ:

(1) Name;

(2) Date of birth;

(3) Sex;

(4) Race;

(5) Offense charged;

(6) Location of the offense, including the name of the school if the offense occurred in a school safety zone, as defined in Code Section 16-11-127.1;

(7) The name of the referral source, including the name of the school if the referring source was a school;

(8) Disposition of the case; and

(9) Date of and authority for commitment, if applicable.

(b) Each clerk of the juvenile court shall report to the Administrative Office of the Courts the total number of petitions or motions filed under subsection (b) of Code Section 15-11-682 for the previous calendar year and, of that number, the number in which the court appointed a guardian ad litem, the number in which the court appointed counsel, the number in which the judge issued an order authorizing an abortion without notification, the number in which the judge denied such an order, and, of the last, the number of denials from which an appeal was filed, the number of appeals that resulted in denials being affirmed, and the number of appeals that resulted in reversals of such denials. Each clerk shall make such report by March 15 of each year for the previous calendar year. The individual reports made to the Administrative Office of the Courts shall be held confidential and not subject to disclosure under Article 4 of Chapter 18 of Title 50, relating to open records. The Administrative Office of the Courts shall provide aggregated statistics only in accordance with subsection (g) of Code Section 16-12-141.1. Such individual reports shall be destroyed six months after submission to the Administrative Office of the Courts.



§ 15-11-65. Training requirements for juvenile court clerks

(a) Any person who is appointed as or is performing the duties of a clerk of the juvenile court shall satisfactorily complete 20 hours of training in the performance of the duties of a clerk of the juvenile court within the first 12 months following such appointment or the first performance of such duties.

(b) In each year after the initial appointment, any person who is appointed as or is performing the duties of a clerk of the juvenile court shall satisfactorily complete in that year 12 hours of additional training in the performance of such person's duties as clerk.

(c) Training pursuant to this Code section shall be provided by the Institute of Continuing Judicial Education of Georgia. Upon satisfactory completion of such training, a certificate issued by the institute shall be placed into the minutes of the juvenile court record in the county in which such person serves as a clerk of the juvenile court. All reasonable expenses of such training including, but not limited to, any tuition fixed by such institution shall be paid from county funds by the governing authority of the county for which the person serves as a clerk of the juvenile court, unless funding is provided from other sources.

(d) A judge of the juvenile court shall appoint a clerk pro tempore for that court in order for the regular clerk to attend required training. Such clerk pro tempore shall not be required to meet the training requirements for performing the clerk's duties.

(e) The provisions of this Code section shall not apply to clerks of juvenile courts who also act as clerks of superior courts and who already have mandatory training requirements in such capacity.



§ 15-11-66. Appointment and salaries of probation and intake officers

(a) The judge may appoint one or more probation and intake officers.

(b) The salaries of the probation and intake officers shall be fixed by the judge with the approval of the governing authority of the county or counties for which he or she is appointed and shall be payable from county funds.



§ 15-11-67. Duties of probation or community supervision officers

(a) A county juvenile probation officer or DJJ staff member serving as a juvenile probation officer or community supervision officer, as appropriate:

(1) Shall make investigations, reports, and recommendations to the court as directed by this chapter;

(2) Shall supervise and assist a child placed on probation or under the protective supervision or care of such officer by order of the court or other authority of law;

(3) May, unless otherwise ordered by the court, determine if a child should be placed on unsupervised probation and, if so, place a child on unsupervised probation;

(4) Shall make appropriate referrals to other private or public agencies of the community if such assistance appears to be needed or desirable;

(5) May take into custody and detain a child who is under the supervision or care of such officer if such officer has reasonable cause to believe that such child's health or safety or that of another is in imminent danger or that such child may abscond or be removed from the jurisdiction of the court, or when so ordered by the court pursuant to this chapter;

(6) May not conduct accusatory proceedings against a child who is or may be under such officer's care or supervision;

(7) Shall perform all other functions designated by this chapter or by order of the court pursuant to this chapter. Any of the functions specified in this Code section may be performed in another state if authorized by the court located in this state and permitted by the laws of the other state; and

(8) Other laws to the contrary notwithstanding, no such officer shall be liable for the acts of a child not detained or taken into custody when, in the judgment of such officer, such detention or custody is not warranted.

(b) Notwithstanding subsection (a) of this Code section, DJJ, as the employer, shall maintain sole authority over the duties and responsibilities of all DJJ staff members serving as probation officers and the Department of Community Supervision shall maintain sole authority over the duties and responsibilities of all of such department's staff serving as community supervision officers.



§ 15-11-68. Duties of juvenile court intake officers

(a) A juvenile court intake officer:

(1) Shall receive and examine complaints and charges of delinquency, of dependency, or that a child is a child in need of services for the purpose of considering the commencement of proceedings under this chapter;

(2) Shall make appropriate referrals to other private or public agencies of the community if such assistance appears to be needed or desirable;

(3) Shall compile on a regular basis the case files or a report on those cases that were informally adjusted for review by the judge;

(4) May not conduct accusatory proceedings against a child or draft judicial orders, official charges, or any other document which is required to be drafted by an attorney;

(5) Shall perform all other functions designated by this chapter or by order of the court pursuant to this chapter; and

(6) Except as provided in Article I, Section II, Paragraph IX(d) of the Constitution, no county juvenile court intake officer, or DJJ staff member serving as a juvenile court intake officer, shall be liable for the acts of a child not detained or taken into custody when, in the judgment of such officer, such detention or custody is not warranted.

(b) Notwithstanding subsection (a) of this Code section, DJJ, as the employer, shall maintain sole authority over the duties and responsibilities of all DJJ staff members serving as juvenile court intake officers.



§ 15-11-69. Transfer of probation and intake services and employees to Department of Juvenile Justice

(a) The probation and intake services of the juvenile court of each county may be transferred to and become a part of the state-wide juvenile and intake services and be fully funded through DJJ. The probation and intake officers of juvenile courts of those counties whose probation and intake services are transferred pursuant to this Code section shall become DJJ employees on the date of such transfer and on and after that date such employees shall be subject to the salary schedules and other DJJ personnel policies, except that the salaries of such employees shall not be reduced as a result of becoming DJJ employees.

(b) The probation and intake services of the juvenile court of a county may be transferred to DJJ by a local Act of the General Assembly that approves such transfer.

(c) Persons who were probation and intake officers of the juvenile court of a county on June 30, 1996, but who were transferred as probation and intake officers to and became a part of the state-wide juvenile and intake services system fully funded through DJJ before January 1, 1999, shall be covered employees in the classified service as defined in Code Section 45-20-2.



§ 15-11-70. "Risk and needs assessment" defined; establishment of family treatment court division; procedures; fees; acceptance of grants or donations

(a) (1) As used in this subsection, the term "risk and needs assessment" means an actuarial tool, approved by the Council of Accountability Court Judges of Georgia and validated on a targeted population, scientifically proven to determine an individual's risk to recidivate and to identify criminal risk factors that, when properly addressed, can reduce such individual's likelihood of committing future criminal behavior.

(2) Any juvenile court may establish a family treatment court division to provide an alternative to the traditional judicial system for the disposition of dependancy cases and for assisting superior courts with criminal cases referred to such division under Code Section 15-11-15. The goal of a family treatment court division is to:

(A) Reduce alcohol or drug abuse and addiction for respondents in dependency proceedings;

(B) Improve permanency outcomes for families when dependency is based in part on alcohol or drug use and addiction;

(C) Increase the personal, familial, and societal accountability of respondents in dependency proceedings; and

(D) Promote effective intervention and use of resources among child welfare personnel, law enforcement agencies, treatment providers, community agencies, and the courts.

(3) In any criminal case transferred pursuant to Code Section 15-11-15, when the defendant meets the eligibility criteria for the family treatment court division, such case may be assigned to the family treatment court division:

(A) Prior to the entry of the sentence, if the prosecuting attorney consents;

(B) As part of a sentence in a case; or

(C) Upon consideration of a petition to revoke probation.

(4) Each family treatment court division shall establish a planning group to develop a work plan. The planning group shall include the judges, prosecuting attorneys, special assistant attorneys general, public defenders, attorneys who represent children and parents, law enforcement officials, probation officers, community supervision officers, court appointed special advocates, guardians ad litem, and other individuals having expertise in services available to families in dependency proceedings. The work plan shall address the operational, coordination, resource, information management, and evaluation needs of the family treatment court division. The work plan shall include family treatment court division policies and practices related to implementing the standards and practices developed pursuant to paragraph (5) of this subsection. The work plan shall ensure a risk and needs assessment is used to identify the likelihood of recidivating and identify the needs that, when met, reduce recidivism. The work plan shall include eligibility criteria for the family treatment court division. The family treatment court division shall combine judicial supervision, treatment of family treatment court division participants, drug testing, and mental health treatment.

(5) (A) The Council of Accountability Court Judges of Georgia shall establish standards and practices for family treatment court divisions, taking into consideration guidelines and principles based on current research and findings that are published by experts on family treatment health needs and treatment options in a dependency setting. Standards and practices shall include, but shall not be limited to, the use of a risk and needs assessment to identify the likelihood of recidivating and identify the needs that, when met, reduce recidivism. The Council of Accountability Court Judges of Georgia shall update its standards and practices to incorporate research, findings, and developments in the family treatment court field. Each family treatment court division shall adopt policies and practices that are consistent with the standards and practices published by the Council of Accountability Court Judges of Georgia.

(B) The Council of Accountability Court Judges of Georgia shall provide technical assistance to family treatment court divisions to assist them with the implementation of policies and practices, including, but not limited to, guidance on the implementation of risk and needs assessments in family treatment court divisions.

(C) The Council of Accountability Court Judges of Georgia shall create and manage a certification and peer review process to ensure family treatment court divisions are adhering to the Council of Accountability Court Judges of Georgia's standards and practices and shall create a waiver process for family treatment court divisions to seek an exception to the Council of Accountability Court Judges of Georgia's standards and practices. In order to receive state appropriated funds, any family treatment court division established on and after July 1, 2017, shall be certified pursuant to this subparagraph or, for good cause shown to the Council of Accountability Court Judges of Georgia, shall receive a waiver from the Council of Accountability Court Judges of Georgia.

(D) On and after July 1, 2017, the award of any state funds for a family treatment court division shall be conditioned upon a family treatment court division attaining certification or a waiver by the Council of Accountability Court Judges of Georgia. On or before September 1, the Council of Accountability Court Judges of Georgia shall publish an annual report listing certified family treatment court divisions.

(E) The Council of Accountability Court Judges of Georgia shall develop and manage an electronic information system for performance measurement and accept submission of performance data in a consistent format from all family treatment court divisions. The Council of Accountability Court Judges of Georgia shall identify elements necessary for performance measurement, including, but not limited to, the number of children reunited with participants in a family treatment court division, drug testing results, drug testing failures, participant employment, the number of participants who successfully complete the program, and the number of participants who fail to complete the program.

(F) On or before July 1, 2017, and every three years thereafter, the Council of Accountability Court Judges of Georgia shall conduct a performance peer review of the family treatment court divisions for the purpose of improving family treatment court division policies and practices and the certification and recertification process.

(6) A court instituting the family treatment court division may request any of the following individuals to serve in the family treatment court division:

(A) One or more prosecuting attorneys designated by the prosecuting attorney for the jurisdiction;

(B) A special assistant attorney general; or

(C) One or more assistant public defenders designated by the public defender, if any.

(7) The clerk of the juvenile court that is instituting the family treatment court division or such clerk's designee shall serve as the clerk of the family treatment court division.

(8) The court instituting the family treatment court division may request community supervision officers, probation officers, and other employees of the court to perform duties for the family treatment court division. Such individuals shall perform duties as directed by the judges of the family treatment court division.

(9) The court instituting the family treatment court division may enter into agreements with other courts and agencies for the assignment of personnel and probation supervision from other courts and agencies to the family treatment court division.

(10) Expenses for salaries, equipment, services, and supplies incurred in implementing this Code section may be paid from state funds, funds of the county or political subdivision implementing such family treatment court division, federal grant funds, and funds from private donations.

(b) Each family treatment court division shall establish criteria which define the successful completion of the family treatment court division program. If the family treatment court division participant who was referred to the family treatment court division on a criminal charge by a superior court successfully completes the family treatment court division program, a report of such completion shall be communicated to the referring superior court judge.

(c) Any statement made by a family treatment court division participant as part of participation in such court division, or any report made by the staff of such court division or program connected to such court division, regarding a participant's substance usage shall not be admissible as evidence against the participant in any legal proceeding or prosecution; provided, however, that, if the participant violates the conditions of his or her participation in the program or is terminated from the family treatment court division, the reasons for the violation or termination may be considered in sanctioning, sentencing, or otherwise disposing of the participant's case.

(d) Notwithstanding any provision of law to the contrary, family treatment court division staff shall be provided, upon request, with access to all records relevant to the treatment of the family treatment court division participant from any state or local government agency. All such records and the contents thereof shall be treated as confidential, shall not be disclosed to any person outside of the family treatment court division, and shall not be subject to Article 4 of Chapter 18 of Title 50, relating to open records, or subject to subpoena, discovery, or introduction into evidence in any civil or criminal proceeding. Such records and the contents thereof shall be maintained by the family treatment court division and originating court in a confidential file not available to the public.

(e) Any fees received by a family treatment court division from a family treatment court division participant as payment for substance abuse treatment and services shall not be considered as court costs or a fine.

(f) The court may have the authority to accept grants, donations, and other proceeds from outside sources for the purpose of supporting the family treatment court division. Any such grants, donations, or proceeds shall be retained by the family treatment court division for expenses.






Article 3 - Dependency Proceedings

Part 1 - General Provisions

§ 15-11-100. Purpose of article

The purpose of this article is:

(1) To assist and protect children whose physical or mental health and welfare is substantially at risk of harm from abuse, neglect, or exploitation and who may be further threatened by the conduct of others by providing for the resolution of dependency proceedings in juvenile court;

(2) To ensure that dependency proceedings are conducted expeditiously to avoid delays in permanency plans for children;

(3) To provide the greatest protection as promptly as possible for children; and

(4) To ensure that the health, safety, and best interests of a child be the paramount concern in all dependency proceedings.



§ 15-11-101. Medical and psychological evaluation orders when investigating child abuse and neglect

(a) If necessary, the investigator of a report of child abuse and neglect may apply to the court for certain medical examinations and evaluations of a child or other children in the household.

(b) Upon a showing of probable cause in an affidavit executed by the applicant, the court may order a physical examination and evaluation of a child or other children in the household by a physician. Such order may be granted ex parte.

(c) Upon a showing of probable cause in an affidavit executed by the applicant and after a hearing, the court may order a psychological or psychiatric examination and evaluation of a child or other children in the household by a psychologist, psychiatrist, or other licensed mental health professional.

(d) Upon a showing of probable cause in an affidavit executed by the applicant and after a hearing, the court may order a forensic examination and evaluation of a child or other children in the household by a psychologist, psychiatrist, or other licensed mental health professional.

(e) Upon a showing of probable cause in an affidavit executed by the applicant and after a hearing, the court may order a physical, psychological, or psychiatric examination of a child's parent, guardian, or legal custodian.



§ 15-11-102. Dependency case time limitations

(a) A preliminary protective hearing shall be held promptly and no later than 72 hours after a child is placed in foster care, provided that, if the 72 hour time frame expires on a weekend or legal holiday, such hearing shall be held on the next day which is not a weekend or legal holiday.

(b) If a child was not taken into protective custody or is released from foster care at a preliminary protective hearing, the following time frames apply:

(1) A petition for dependency shall be filed within 30 days of the child's preliminary protective hearing;

(2) Summons shall be served at least 72 hours before the dependency adjudication hearing;

(3) The dependency adjudication hearing shall be held no later than 60 days after the filing of a petition for dependency; and

(4) If the child's dispositional hearing is not held in conjunction with the dependency adjudication hearing, it shall be held and completed within 30 days after the conclusion of the dependency adjudication hearing.

(c) If a child is not released from foster care at the preliminary protective hearing, the following time frames apply:

(1) A petition for dependency shall be filed within five days of the child's preliminary protective hearing;

(2) Summons shall be served at least 72 hours before the dependency adjudication hearing;

(3) The dependency adjudication hearing shall be held no later than ten days after the filing of a petition for dependency;

(4) DFCS shall submit to the court its written report within 30 days of the date a child who is placed in the custody of DFCS is removed from the home and at each subsequent review of the disposition order. If the DFCS report does not contain a plan for reunification services, a nonreunification hearing shall be held no later than 30 days from the time the report is filed; and

(5) If a dispositional hearing is not held in conjunction with the dependency adjudication hearing, it shall be held and completed within 30 days after the conclusion of the dependency adjudication hearing.

(d) An initial periodic review hearing shall be held within 75 days following a child's removal from his or her home. An additional periodic review shall be held within four months following such initial review.

(e) Permanency plan hearings shall be held no later than 30 days after DFCS has submitted a written report to the court which does not provide a plan for reunification services or:

(1) For children under seven years of age at the time a petition for dependency is filed, no later than nine months after such child is considered to have entered foster care, whichever comes first. Thereafter a permanency plan hearing shall be held every six months while such child continues in DFCS custody or more frequently as deemed necessary by the court until the court determines that such child's permanency plan and goal have been achieved; or

(2) For children seven years of age and older at the time a petition is filed, no later than 12 months after such child is considered to have entered foster care, whichever comes first. Thereafter a permanency plan hearing shall be held every six months while such child continues in DFCS custody or more frequently as deemed necessary by the court until the court determines that such child's permanency plan and goal have been achieved.

(f) A supplemental order of the court adopting a child's permanency plan shall be entered within 30 days after the court has determined that reunification efforts need not be made by DFCS.



§ 15-11-103. Right to attorney

(a) A child and any other party to a proceeding under this article shall have the right to an attorney at all stages of the proceedings under this article.

(b) The court shall appoint an attorney for an alleged dependent child. The appointment shall be made as soon as practicable to ensure adequate representation of such child and, in any event, before the first court hearing that may substantially affect the interests of such child.

(c) A child's attorney owes to his or her client the duties imposed by the law of this state in an attorney-client relationship.

(d) If an attorney has been appointed to represent a child in a prior proceeding under this chapter, the court, when possible, shall appoint the same attorney to represent such child in any subsequent proceeding.

(e) An attorney appointed to represent a child in a dependency proceeding shall continue the representation in any subsequent appeals unless excused by the court.

(f) Neither a child nor a representative of a child may waive a child's right to an attorney in a dependency proceeding.

(g) A party other than a child shall be informed of his or her right to an attorney prior to any hearing. A party other than a child shall be given an opportunity to:

(1) Obtain and employ an attorney of such party's own choice;

(2) Obtain a court appointed attorney if the court determines that such party is an indigent person; or

(3) Waive the right to an attorney.



§ 15-11-104. Appointment and removal of guardian ad litem; use of a CASA

(a) The court shall appoint a guardian ad litem for an alleged dependent child.

(b) An attorney for an alleged dependent child may serve as such child's guardian ad litem unless or until there is conflict of interest between the attorney's duty to such child as such child's attorney and the attorney's considered opinion of such child's best interests as guardian ad litem.

(c) A party to the proceeding, the employee or representative of a party to the proceeding, or any other individual with a conflict of interest shall not be appointed as guardian ad litem.

(d) A court shall appoint a CASA to act as guardian ad litem whenever possible, and a CASA may be appointed in addition to an attorney who is serving as a guardian ad litem.

(e) A lay guardian shall not engage in activities which could reasonably be construed as the practice of law.

(f) Before the appointment as a guardian ad litem, such person shall have received training appropriate to the role as guardian ad litem which is administered or approved by the Office of the Child Advocate for the Protection of Children. For attorneys, preappointment guardian ad litem training shall be satisfied within the attorney's existing continuing legal education obligations and shall not require the attorney to complete additional training hours in addition to the hours required by the State Bar of Georgia.

(g) Any volunteer guardian ad litem authorized and acting in good faith, in the absence of fraud or malice and in accordance with the duties required by this Code section, shall have immunity from any liability, civil or criminal, that might otherwise be incurred or imposed as a result of taking or failing to take any action pursuant to this Code section.

(h) The court may remove a guardian ad litem from a case upon finding that the guardian ad litem acted in a manner contrary to a child's best interests, has not appropriately participated in the case, or if the court otherwise deems continued service as inappropriate or unnecessary.

(i) A guardian ad litem shall not engage in ex parte contact with the court except as otherwise provided by law.

(j) The court, a child, or any other party may compel a guardian ad litem for a child to attend a trial or hearing relating to such child and to testify, if appropriate, as to the proper disposition of a proceeding.

(k) The court shall ensure that parties have the ability to challenge recommendations made by the guardian ad litem or the factual basis for the recommendations in accordance with the rules of evidence applicable to the specific proceeding.

(l) A guardian ad litem's report shall not be admissible into evidence prior to the disposition hearing except in accordance with the rules of evidence applicable to the specific proceeding.

(m) A guardian ad litem who is not also serving as attorney for a child may be called as a witness for the purpose of cross-examination regarding the guardian ad litem's report even if the guardian ad litem is not identified as a witness by a party.



§ 15-11-105. Powers and duties of guardian ad litem

(a) A guardian ad litem shall advocate for a child's best interests in the proceeding for which the guardian ad litem has been appointed.

(b) In determining a child's best interests, a guardian ad litem shall consider and evaluate all of the factors affecting the best interests of a child in the context of a child's age and developmental needs. Such factors shall include:

(1) The physical safety and welfare of such child, including food, shelter, health, and clothing;

(2) The mental and physical health of all individuals involved;

(3) Evidence of domestic violence in any current, past, or considered home for such child;

(4) Such child's background and ties, including familial, cultural, and religious;

(5) Such child's sense of attachments, including his or her sense of security and familiarity and continuity of affection for the child;

(6) The least disruptive placement alternative for such child;

(7) The child's wishes and long-term goals;

(8) The child's community ties, including church, school, and friends;

(9) The child's need for permanence, including his or her need for stability and continuity of relationships with a parent, siblings, and other relatives;

(10) The uniqueness of every family and child;

(11) The risks attendant to entering and being in substitute care;

(12) The preferences of the persons available to care for such child; and

(13) Any other factors considered by the guardian ad litem to be relevant and proper to his or her determination.

(c) Unless a child's circumstances render the following duties and responsibilities unreasonable, a guardian ad litem shall at a minimum:

(1) Maintain regular and sufficient in-person contact with the child and, in a manner appropriate to his or her developmental level, meet with and interview such child prior to custody hearings, adjudication hearings, disposition hearings, judicial reviews, and any other hearings scheduled in accordance with the provisions of this chapter;

(2) In a manner appropriate to such child's developmental level, ascertain such child's needs, circumstances, and views;

(3) Conduct an independent assessment to determine the facts and circumstances surrounding the case;

(4) Consult with the child's attorney, if appointed separately, regarding the issues in the proceeding;

(5) Communicate with health care, mental health care, and other professionals involved with such child's case;

(6) Review case study and educational, medical, psychological, and other relevant reports relating to such child and the respondents;

(7) Review all court related documents;

(8) Attend all court hearings and other proceedings to advocate for such child's best interests;

(9) Advocate for timely court hearings to obtain permanency for such child;

(10) Protect the cultural needs of such child;

(11) Contact the child prior to any proposed change in such child's placement;

(12) Contact the child after changes in such child's placement;

(13) Request a judicial citizen review panel or judicial review of the case;

(14) Attend judicial citizen panel review hearings concerning such child and if unable to attend the hearings, forward to the panel a letter setting forth such child's status during the period since the last judicial citizen panel review and include an assessment of the DFCS permanency and treatment plans;

(15) Provide written reports to the court and the parties on the child's best interests, including, but not limited to, recommendations regarding placement of such child, updates on such child's adjustment to placement, DFCS's and respondent's compliance with prior court orders and treatment plans, such child's degree of participation during visitations, and any other recommendations based on the best interests of the child;

(16) When appropriate, encourage settlement and the use of any alternative forms of dispute resolution and participate in such processes to the extent permitted; and

(17) Monitor compliance with the case plan and all court orders.

(d) (1) Except as provided in Article 11 of this chapter, a guardian ad litem shall receive notices, pleadings, or other documents required to be provided to or served upon a party and shall be notified of all court hearings, judicial reviews, judicial citizen review panels, and other significant changes of circumstances of a child's case which he or she is appointed to the same extent and in the same manner as the parties to the case are notified of such matters.

(2) A guardian ad litem shall be notified of the formulation of any case plan of a child's case which he or she is appointed and may be given the opportunity to be heard by the court about such plans.

(e) Upon presentation of an order appointing a guardian ad litem, such guardian ad litem shall have access to all records and information relevant to a child's case to which he or she is appointed when such records and information are not otherwise protected from disclosure pursuant to Code Section 19-7-5. Such records and information shall not include records and information provided under Article 11 of this chapter or provided under Chapter 4A of Title 49.

(f) All records and information acquired or reviewed by a guardian ad litem during the course of his or her appointment shall be deemed confidential and shall not be disclosed except as ordered by the court.

(g) Except as provided in Code Section 49-5-41, regarding access to records, any guardian ad litem who discloses confidential information obtained during the course of his or her appointment, in violation of law, shall be guilty of a misdemeanor. A guardian ad litem shall maintain all information and records regarding mental health, developmental disability, and substance abuse according to the confidentiality requirements contained in Code Section 37-3-166, 37-4-125, or 37-7-166, as applicable.

(h) In the event of a change of venue, the original guardian ad litem shall, as soon as possible, communicate with the appointed guardian ad litem in the new venue and shall forward all pertinent information to the new guardian ad litem.



§ 15-11-106. Participation of a CASA

(a) (1) Before executing duties as a CASA, and upon completion of all the requirements of an affiliate court appointed special advocate program, a CASA shall be sworn in by a judge of the juvenile court in the court or circuit in which he or she wishes to serve. A CASA shall not be assigned a case prior to being sworn in by a juvenile court judge as set forth in this paragraph.

(2) If a juvenile court judge determines that a child involved in a dependency proceeding needs a CASA, the judge shall have the authority to appoint a CASA, and in such circumstance shall sign an order appointing a CASA at the earliest possible stage of the proceedings. Such order shall impose on a CASA all the duties, rights, and responsibilities set forth in this Code section and Code Sections 15-11-104 and 15-11-105.

(b) The role of a CASA in juvenile court dependency proceedings shall be to advocate for the best interests of the child.

(c) In addition to the reasons stated in subsection (h) of Code Section 15-11-104, the court may discharge a CASA upon finding that the CASA has acted in a manner contrary to the mission and purpose of the affiliate court appointed special advocate program.



§ 15-11-107. Treatment by spiritual means; life-threatening condition or disability exception

(a) A parent, guardian, or legal custodian's reliance on prayer or other religious nonmedical means for healing in lieu of medical care, in the exercise of religious beliefs, shall not be the sole basis for considering his or her child to be a dependent child; provided, however, that the religious rights of a parent, guardian, or legal custodian shall not limit the access of a child to medical care in a life-threatening situation or when the condition will result in serious disability.

(b) In order to make a determination as to whether a child is in a life-threatening situation or that a child's condition will result in serious disability, the court may order a medical evaluation of a child.

(c) If the court determines, on the basis of any relevant evidence before the court, including the court ordered medical evaluation and the affidavit of the attending physician, that a child is in a life-threatening situation or that a child's condition will result in serious disability, the court may order that medical treatment be provided for such child.

(d) A child whose parent, guardian, or legal custodian inhibits or interferes with the provision of medical treatment in accordance with a court order shall be considered to be a dependent child and the court may find the parent, guardian, or legal custodian in contempt and enter any order authorized by and in accordance with the provisions of Code Section 15-11-31.



§ 15-11-108. Notice of postadjudication hearings to parties

(a) The court shall give to all parties written notice of the date, time, place, and purpose of the following postadjudication hearings or reviews:

(1) Nonreunification hearings;

(2) Disposition hearings;

(3) Periodic review hearings;

(4) Periodic reviews by judicial citizen review panel;

(5) Permanency plan hearings;

(6) Termination of parental rights hearings; and

(7) Posttermination of parental rights review hearings.

(b) Issuance and service of summons, when appropriate, shall comply with the requirements of Code Sections 15-11-160 and 15-11-161.

(c) Unless otherwise provided in this chapter, written notice shall be delivered to the recipient at least 72 hours before the hearing or review by United States mail, e-mail, or hand delivery.



§ 15-11-109. Notice of hearings to specified nonparties

(a) In advance of each hearing or review, DFCS shall give written notice of the date, time, place, and purpose of the review or hearing, including the right to be heard, to the caregiver of a child, the foster parent of a child, any preadoptive parent, or any relative providing care for a child. The written notice shall be delivered to the recipient at least 72 hours before the review or hearing, except in the case of preliminary protective hearings or emergency hearings when such notice is not possible, by United States mail, e-mail, or hand delivery.

(b) Notice of a hearing or review shall not be construed to require a legal custodian, foster parent, preadoptive parent, or relative caring for a child to be made a party to the hearing or review solely on the basis of such notice and opportunity to be heard.



§ 15-11-110. Continuance of a hearing in dependency proceedings

(a) Upon request of an attorney for a party, the court may continue any hearing under this article beyond the time limit within which the hearing is otherwise required to be held; provided, however, that no continuance shall be granted that is contrary to the interests of the child. In considering a child's interests, the court shall give substantial weight to a child's need for prompt resolution of his or her custody status, the need to provide a child with a stable environment, and the damage to a child of prolonged temporary placements.

(b) Continuances shall be granted only upon a showing of good cause and only for that period of time shown to be necessary by the evidence presented at the hearing on the motion. Whenever any continuance is granted, the facts proved which require the continuance shall be entered in the court record.

(c) A stipulation between attorneys or the convenience of the parties shall not constitute good cause. Except as otherwise provided by judicial rules governing attorney conflict resolution, a pending criminal prosecution or family law matter shall not constitute good cause. The need for discovery shall not constitute good cause unless the court finds that a person or entity has failed to comply with an order for discovery.

(d) In any case in which a child or his or her parent, guardian, or legal custodian is represented by an attorney and no objection is made to an order continuing any such hearing beyond the time limit, the absence of such an objection shall be deemed a consent to the continuance; provided, however, that even with consent, the court shall decide whether to grant the continuance in accordance with subsection (a) of this Code section.



§ 15-11-111. Court orders

(a) At any hearing held with respect to a child, the court in its discretion, and based upon the evidence, may enter an order:

(1) Accepting or rejecting any DFCS report;

(2) Ordering an additional evaluation; or

(3) Undertaking such other review as it deems necessary and appropriate to determine the disposition that is in the child's best interests.

(b) The court's order:

(1) May incorporate all or part of the DFCS report; and

(2) Shall include findings of fact which reflect the court's consideration of the oral and written testimony offered by all parties, as well as nonparties, who are required to be provided with notice and a right to be heard in any hearing to be held with respect to a child, and DFCS.



§ 15-11-112. Court ordered visitation

(a) When a child is removed from his or her home, the court shall order reasonable visitation that is consistent with the age and developmental needs of a child if the court finds that it is in a child's best interests. The court's order shall specify the frequency, duration, and terms of visitation including whether or not visitation shall be supervised or unsupervised.

(b) There shall be a presumption that visitation shall be unsupervised unless the court finds that unsupervised visitation is not in a child's best interests.

(c) Within 30 days of the court finding that there is a lack of substantial progress towards completion of a case plan, the court shall review the terms of visitation and determine whether the terms continue to be appropriate for a child or whether the terms need to be modified.



§ 15-11-113. Date child is considered to have entered foster care

When a child is alleged to be a dependent child, the date such child is considered to have entered foster care shall be the date of the first judicial finding that such child has been subjected to child abuse or neglect or the date that is 60 days after the date on which such child is removed from his or her home, whichever is earlier.






Part 2 - Venue for Dependency Proceedings

§ 15-11-125. Venue

(a) A proceeding under this article may be commenced:

(1) In the county in which a child legally resides; or

(2) In the county in which a child is present when the proceeding is commenced if such child is present without his or her parent, guardian, or legal custodian or the acts underlying the dependency allegation are alleged to have occurred in that county.

(b) For the convenience of the parties, the court may transfer the proceeding to the county in which a child legally resides. If the proceeding is transferred, certified copies of all legal and social documents and records pertaining to the proceeding on file with the clerk of court shall accompany the transfer.






Part 3 - Taking Into Care

§ 15-11-130. Emergency care and supervision of child without court order; immunity

(a) Notwithstanding Code Sections 15-11-133 and 15-11-135, DFCS shall be authorized to provide emergency care and supervision to any child without seeking a court order for a period not to exceed seven days when:

(1) As a result of an emergency or illness, the person who has physical and legal custody of a child is unable to provide for the care and supervision of such child, and such person or a law enforcement officer, emergency personnel employed by a licensed ambulance provider, fire rescue personnel, or a hospital administrator or his or her designee requests that DFCS exercise such emergency custody; and

(2) A child is not at imminent risk of abuse or neglect, other than the risks arising from being without a caretaker.

(b) During the period when a child is in the temporary care and supervision of DFCS, DFCS shall endeavor to place such child with a relative of such child's parent, guardian, or legal custodian, in foster care, or in emergency foster care or shall make other appropriate placement arrangements. DFCS shall have the same rights and powers with regard to such child as does his or her parent, guardian, or legal custodian including the right to consent to medical treatment.

(c) Immediately upon receiving custody of a child, DFCS shall begin a diligent search for a relative or other designee of a child's parent who can provide for the care and supervision of such child.

(d) At any time during such seven-day period, and upon notification to DFCS that a child's parent, guardian, or legal custodian or an expressly authorized relative, or designee thereof, is able to provide care to and exercise control over a child, DFCS shall release such child to the person having custody of such child at the time such child was taken into DFCS custody or to such person's authorized relative or designee.

(e) Upon the expiration of such seven-day period, if a child has not been released or if DFCS determines that there is an issue of neglect, abandonment, or abuse, DFCS shall promptly contact a juvenile court intake officer or bring such child before the juvenile court. If, upon making an investigation, the juvenile court intake officer finds that foster care is warranted for such child, then, for purposes of this chapter, such child shall be deemed to have been placed in foster care at the time such finding was made and DFCS may file a dependency petition.

(f) DFCS and its successors, agents, assigns, and employees shall be immune from any and all liability for providing care and supervision in accordance with this Code section, for consenting to medical treatment for a child, and for releasing a child.



§ 15-11-131. Temporary protective custody of child by physician without court order and without parental consent; immunity

(a) Notwithstanding Code Section 15-11-133, a physician licensed to practice medicine in this state who is treating a child may take or retain temporary protective custody of such child, without a court order and without the consent of his or her parent, guardian, or legal custodian, provided that:

(1) A physician has reasonable cause to believe that such child is in a circumstance or condition that presents an imminent danger to such child's life or health as a result of suspected abuse or neglect; or

(2) There is reasonable cause to believe that such child has been abused or neglected and there is not sufficient time for a court order to be obtained for temporary custody of such child before such child may be removed from the presence of the physician.

(b) A physician holding a child in temporary protective custody shall:

(1) Make reasonable and diligent efforts to inform the child's parents, guardian, or legal custodian of the whereabouts of such child;

(2) As soon as possible, make a report of the suspected abuse or neglect which caused him or her to take temporary custody of the child and inform DFCS that such child has been held in temporary custody; and

(3) Not later than 24 hours after such child is held in temporary custody:

(A) Contact a juvenile court intake officer, and inform such intake officer that such child is in imminent danger to his or her life or health as a result of suspected abuse or neglect; or

(B) Contact a law enforcement officer who shall take such child and promptly bring such child before a juvenile court intake officer.

(c) A child who meets the requirements for inpatient admission shall be retained in a hospital or institution until such time as such child is medically ready for discharge. Upon notification by the hospital or institution to DFCS that a child who is not eligible for inpatient admission or who is medically ready for discharge has been taken into custody by a physician and such child has been placed in DFCS custody, DFCS shall take physical custody of such child within six hours of being notified.

(d) If a juvenile court intake officer determines that a child is to be placed in foster care and the court orders that such child be placed in DFCS custody, then:

(1) If such child remains in the physical care of the physician, DFCS shall take physical possession of such child within six hours of being notified by the physician, unless such child meets the criteria for admission to a hospital or other medical institution or facility; or

(2) If such child has been brought before the court by a law enforcement officer, DFCS shall promptly take physical possession of such child.

(e) If a juvenile court intake officer determines that a child should not be placed in foster care, such child shall be released.

(f) If a child is placed in foster care, then the court shall notify such child's parents, guardian, or legal custodian, the physician, and DFCS of the preliminary protective hearing which is to be held within 72 hours.

(g) If after the preliminary protective hearing a child is not released, DFCS shall file a petition alleging dependency in accordance with this article, provided that there is a continued belief that such child's life or health is in danger as a result of suspected abuse or neglect.

(h) Any hospital or physician authorized and acting in good faith and in accordance with acceptable medical practice in the treatment of a child under this Code section shall have immunity from any liability, civil or criminal, that might otherwise be incurred or imposed as a result of taking or failing to take any action pursuant to this Code section. This Code section shall not be construed as imposing any additional duty not already otherwise imposed by law.



§ 15-11-132. Verbal custody order

(a) The facts supporting the issuance of an order of removal may be relayed orally, including telephonically, to the judge or a designated juvenile court intake officer, and the order directing that a child be taken into custody may be issued orally or electronically.

(b) When a child is taken into custody under exceptional circumstances, an affidavit or sworn complaint containing the information previously relayed orally, including telephonically, shall be filed with the clerk of the court the next business day, and a written order shall be issued if not previously issued. The written order shall include the court's findings of fact supporting the necessity for such child's removal from the custody of his or her parent, guardian, or legal custodian in order to safeguard such child's welfare and shall designate a child's legal custodian.

(c) The affidavit or sworn complaint filed after a child has been placed shall indicate whether the child was released to such child's parent, guardian, or legal custodian or remains removed.

(d) DFCS shall promptly notify the parent, guardian, or legal custodian of the nature of the allegations forming the basis for taking a child into custody and, if such child is not released, of the time and place of the preliminary protective hearing.



§ 15-11-133. Removal of child from the home; protective custody

(a) A child may be removed from his or her home, without the consent of his or her parents, guardian, or legal custodian:

(1) Pursuant to an order of the court under this article; or

(2) By a law enforcement officer or duly authorized officer of the court if a child is in imminent danger of abuse or neglect if he or she remains in the home.

(b) Upon removing a child from his or her home, a law enforcement officer or duly authorized officer of the court shall:

(1) Immediately deliver such child to a medical facility if such child is believed to suffer from a serious physical condition or illness which requires prompt treatment, and, upon delivery, shall promptly contact DFCS;

(2) Bring such child immediately before the juvenile court or promptly contact a juvenile court intake officer; and

(3) Promptly give notice to the court and such child's parents, guardian, or legal custodian that such child is in protective custody, together with a statement of the reasons for taking such child into protective custody.

(c) The removal of a child from his or her home by a law enforcement officer shall not be deemed an arrest.

(d) A law enforcement officer removing a child from his or her home has all the privileges and immunities of a law enforcement officer making an arrest.

(e) A law enforcement officer shall promptly contact a juvenile court intake officer for issuance of a court order once such officer has taken a child into protective custody and delivered such child to a medical facility.

(f) A juvenile court intake officer shall immediately determine if a child should be released, remain in protective custody, or be brought before the court upon being contacted by a law enforcement officer, duly authorized officer of the court, or DFCS that a child has been taken into protective custody.



§ 15-11-134. Required findings justifying removal from the home

(a) Any order authorizing the removal of a child from his or her home shall be based on a finding by the court that continuation in his or her home would be contrary to his or her welfare.

(b) Any order continuing a child's placement outside of the physical custody of his or her parent, guardian, or legal custodian shall be based on a finding by the court that return of such child to such custody would be contrary to his or her welfare.

(c) Findings under this Code section shall be made on an individualized case-by-case basis and shall be documented in the court's written order.



§ 15-11-135. Placement in eligible foster care

(a) A child taken into custody shall not be placed in foster care prior to the hearing on a petition for dependency unless:

(1) Foster care is required to protect the child;

(2) The child has no parent, guardian, or legal custodian or other person able to provide supervision and care and return him or her to the court when required; or

(3) An order for the child's foster care has been made by the court.

(b) No child alleged to be or adjudicated as a dependent child shall be detained in any jail, adult lockup, or adult detention facility, nor shall a child be detained in a secure residential facility or nonsecure residential facility unless a child is also alleged to have committed a delinquent act or adjudicated to be a delinquent child and the court determines that the requirements for detention under Article 6 of this chapter are met.

(c) An alleged dependent child may be placed in foster care only in:

(1) A licensed or approved foster home or a home approved by the court which may be a public or private home;

(2) The home of the child's noncustodial parent;

(3) The home of a relative;

(4) The home of fictive kin;

(5) A facility operated by a licensed child welfare agency; or

(6) A licensed shelter care facility approved by the court.

(d) The actual physical placement of a child pursuant to this Code section shall require the approval of the judge of the juvenile court or his or her designee.

(e) In any case in which a child is taken into protective custody of DFCS:

(1) DFCS shall give preference for placement to an adult who is a relative or fictive kin over a nonrelated caregiver, provided that such relative or fictive kin has met all requirements for a DFCS relative or fictive kin placement and such placement is in the best interests of the child; and

(2) Such child shall be placed together with his or her siblings who are also in protective custody or DFCS shall include a statement in its report and case plan of continuing efforts to place the siblings together or document why such joint placement would be contrary to the safety or well being of any of the siblings. If siblings are not placed together, DFCS shall provide for frequent visitation or other ongoing interaction between siblings, unless DFCS documents that such frequent visitation or other ongoing interaction would be contrary to the safety or well being of any of the siblings.






Part 4 - Preliminary Protective Hearings

§ 15-11-145. Preliminary protective hearing requirements

(a) If an alleged dependent child is removed from his or her home and is not returned home, the preliminary protective hearing shall be held promptly and not later than 72 hours after such child is placed in foster care; provided, however, that if the 72 hour time frame expires on a weekend or legal holiday, the hearing shall be held on the next day which is not a weekend or legal holiday.

(b) Reasonable oral or written notice of the preliminary protective hearing, stating the time, place, and purpose of the hearing, shall be given to the child who is a party in such hearing and, if such person can be found, to his or her parent, guardian, or legal custodian.

(c) If an alleged dependent child's parent, guardian, or legal custodian has not been notified of the preliminary protective hearing and did not appear or waive appearance at such hearing and thereafter files an affidavit showing such facts, the court shall rehear the matter without unnecessary delay and shall order such child's release unless it appears from such hearing that such child's foster care is warranted or required.

(d) The following persons shall have the right to participate in the preliminary protective hearing:

(1) A child's parent, guardian, or legal custodian, unless such person cannot be located or fails to appear in response to the notice;

(2) A child's attorney and guardian ad litem if a guardian ad litem has been appointed;

(3) A child who was removed from his or her home, unless the court finds, after considering evidence of harm to such child that will result from such child's presence at the proceeding, that being present is not in such child's best interests;

(4) A parent's attorney if an attorney has been retained or appointed;

(5) The assigned DFCS caseworker; and

(6) The attorney for DFCS.

(e) The court may allow the following parties to be present at the preliminary protective hearing, if the court finds it is in the best interests of the child:

(1) Any relative or other persons who have demonstrated an ongoing commitment to a child with whom a child might be placed;

(2) DFCS employees involved in the case;

(3) An advocate as requested by an alleged dependent child's parent, guardian, or legal custodian; and

(4) Other persons who have knowledge of or an interest in the welfare of the child who is alleged to be dependent.

(f) At the commencement of a preliminary protective hearing, the court shall inform the parties of:

(1) The contents of the complaint in terms understandable to the parties;

(2) The nature of the proceedings in terms understandable to the parties; and

(3) The parties' due process rights, including the parties' right to an attorney and to an appointed attorney if they are indigent persons, the right to call witnesses and to cross-examine all witnesses, the right to present evidence, and the right to a trial by the court on the allegations in the complaint or petition.

(g) If a child is not released at the preliminary protective hearing, a petition for dependency shall be made and presented to the court within five days of such hearing.



§ 15-11-146. Preliminary protective hearing; findings

(a) At the preliminary protective hearing, the court shall determine:

(1) Whether there is probable cause to believe a child is a dependent child; and

(2) Whether protective custody of a child is necessary to prevent abuse or neglect pending the hearing on the dependency petition.

(b) The court:

(1) On finding that the complainant has proven neither of the required elements prescribed in subsection (a) of this Code section, shall dismiss the case and shall return the child before the court to his or her parent, guardian, or legal custodian;

(2) On finding that the complainant has not met the burden of proving that protective custody is necessary, shall return the child before the court to his or her parent, guardian, or legal custodian pending the hearing on the dependency petition; or

(3) On finding that the complainant has met the burden prescribed in subsection (a) of this Code section, may place the child before the court in the temporary custody of DFCS pending the hearing on the dependency petition. DFCS shall prioritize temporary placement with an adult who is a relative or fictive kin, provided that such individual has met DFCS's requirements for relative placement and such temporary placement is in the best interests of such child.

(c) A court's order removing a child from his or her home shall be based upon a finding that:

(1) Continuation in his or her home would be contrary to such child's welfare; and

(2) Removal is in such child's best interests.

(d) The court shall make written findings as to whether DFCS has made reasonable efforts to prevent or eliminate the need for removal of a child from his or her home and to make it possible for such child to safely return home. If the court finds that no services were provided but that reasonable services would not have eliminated the need for protective custody, the court shall consider DFCS to have made reasonable efforts to prevent or eliminate the need for protective custody. The court shall include in the written findings a brief description of what preventive and reunification efforts were made by DFCS.

(e) In determining whether a child shall be removed or continued out of his or her home, the court shall consider whether reasonable efforts can prevent or eliminate the need to separate the family. The court shall make a written finding in every order of removal that describes why it is in the best interests of the child that he or she be removed from his or her home or continued in foster care.

(f) To aid the court in making the required written findings, DFCS shall present evidence to the court outlining the reasonable efforts made to prevent taking a child into protective custody and to provide services to make it possible for such child to safely return to his or her home and why protective custody is in the best interests of the child.






Part 5 - Dependency Petitions

§ 15-11-150. Authority to file petition

A DFCS employee, a law enforcement officer, or any person who has actual knowledge of the abuse, neglect, or abandonment of a child or is informed of the abuse, neglect, or abandonment of a child that he or she believes to be truthful may make a petition alleging dependency. Such petition shall not be accepted for filing unless the court or a person authorized by the court has determined and endorsed on the petition that the filing of the petition is in the best interests of the public and such child.



§ 15-11-151. Time limitations for filing petition

(a) If a child was removed from his or her home, a petition alleging dependency shall be filed within five days of the preliminary protective hearing.

(b) If a child was not removed from his or her home or if a child was removed from his or her home but was released from protective custody at the preliminary protective hearing, a petition alleging dependency shall be filed within 30 days of the preliminary protective hearing.

(c) Upon a showing of good cause and notice to all parties, the court may grant a requested extension of time for filing a petition alleging dependency in accordance with the best interests of the child. The court shall issue a written order reciting the facts justifying the extension.

(d) If a petition alleging dependency is not filed within the required time frame, the complaint shall be dismissed without prejudice.



§ 15-11-152. Contents of petition

A petition alleging dependency shall be verified and may rely on information and belief and shall set forth plainly and with particularity:

(1) The facts which bring a child within the jurisdiction of the court, with a statement that it is in the best interests of the child and the public that the proceeding be brought;

(2) The name, date of birth, and residence address of the child named in the petition;

(3) The name and residence address of the parent, guardian, or legal custodian of the child named in the petition; or, if such child's parent, guardian, or legal custodian does not reside or cannot be found within the state or if such place of residence address is unknown, the name of any known adult relative of such child residing within the county or, if there is none, the known adult relative of such child residing nearest to the location of the court;

(4) Whether the child named in the petition is in protective custody and, if so, the place of his or her foster care and the time such child was taken into protective custody; and

(5) Whether any of the information required by this Code section is unknown.



§ 15-11-153. Amendment of petition

(a) The petitioner may amend the petition alleging dependency at any time:

(1) To cure defects of form; and

(2) Prior to the adjudication hearing, to include new allegations of fact or requests for adjudication.

(b) When the petition is amended after the initial service to include new allegations of fact or requests for adjudication, the amended petition shall be served on the parties and provided to the attorneys of record.

(c) The court shall grant the parties additional time to prepare only as may be required to ensure a full and fair hearing; provided, however, that when a child is in protective custody or in detention, an adjudication hearing shall not be delayed more than ten days beyond the time originally fixed for the hearing.






Part 6 - Summons and Service

§ 15-11-160. Issuance of summons

(a) The court shall direct the issuance of a summons to a child if such child is 14 years of age or older, such child's parent, guardian, or legal custodian, such child's attorney, such child's guardian ad litem, if any, and any other persons who appear to the court to be proper or necessary parties to the proceeding, requiring them to appear before the court at the time fixed to answer the allegations of the petition alleging dependency. A copy of the petition alleging dependency shall accompany the summons unless the summons is served by publication, in which case the published summons shall indicate the general nature of the allegations and where a copy of the petition alleging dependency can be obtained.

(b) A summons shall state that a party is entitled to an attorney in the proceedings and that the court will appoint an attorney if the party is an indigent person.

(c) The court may endorse upon the summons an order directing a child's parent, guardian, or legal custodian to appear personally at the hearing and directing the person having the physical custody or control of a child to bring such child to the hearing.

(d) A party other than a child may waive service of summons by written stipulation or by voluntary appearance at the hearing.



§ 15-11-161. Service of summons

(a) If a party to be served with a summons is within this state and can be found, the summons shall be served upon him or her personally as soon as possible and at least 72 hours before the adjudication hearing.

(b) If a party to be served is within this state and cannot be found but his or her address is known or can be ascertained with due diligence, the summons shall be served upon such party at least five days before the adjudication hearing by mailing him or her a copy by registered or certified mail or statutory overnight delivery, return receipt requested.

(c) If a party to be served is outside this state but his or her address is known or can be ascertained with due diligence, service of the summons shall be made at least five days before the adjudication hearing either by delivering a copy to such party personally or by mailing a copy to him or her by registered or certified mail or statutory overnight delivery, return receipt requested.

(d) If, after due diligence, a party to be served with a summons cannot be found and such party's address cannot be ascertained, whether he or she is within or outside this state, the court may order service of the summons upon him or her by publication. The adjudication hearing shall not be earlier than five days after the date of the last publication.

(e) (1) Service by publication shall be made once a week for four consecutive weeks in the official organ of the county where the petition alleging dependency has been filed. Service shall be deemed complete upon the date of the last publication.

(2) When served by publication, the notice shall contain the names of the parties, except that the anonymity of a child shall be preserved by the use of appropriate initials, and the date the petition alleging dependency was filed. The notice shall indicate the general nature of the allegations and where a copy of the petition alleging dependency can be obtained and require the party to be served by publication to appear before the court at the time fixed to answer the allegations of the petition alleging dependency.

(3) Within 15 days after the filing of the order of service by publication, the clerk of court shall mail a copy of the notice, a copy of the order of service by publication, and a copy of the petition alleging dependency to the last known address of the party being served by publication.

(f) Service of the summons may be made by any suitable person under the direction of the court.

(g) The court may authorize the payment from county funds of the costs of service and of necessary travel expenses incurred by persons summoned or otherwise required to appear at the hearing.



§ 15-11-162. Sanctions for failure to obey summons

(a) In the event a parent, guardian, or legal custodian of a child named in a petition alleging dependency is brought willfully fails to appear personally at a hearing after being ordered to so appear or willfully fails to bring such child to a hearing after being so directed, the court may issue an order against the person directing the person to appear before the court to show cause why he or she should not be held in contempt of court.

(b) If a parent, guardian, or legal custodian of a child named in a petition alleging dependency is brought fails to appear in response to an order to show cause, the court may issue a bench warrant directing that such parent, guardian, or legal custodian be brought before the court without delay to show cause why he or she should not be held in contempt and the court may enter any order authorized by and in accordance with the provisions of Code Section 15-11-31.



§ 15-11-163. Interlocutory order of disposition when summons served by publication

(a) If service of summons upon a party is made by publication, the court may conduct a provisional hearing upon the allegations of the petition alleging dependency and enter an interlocutory order of disposition if:

(1) The petition alleges dependency of a child;

(2) The summons served upon any party:

(A) States that prior to the final hearing on such petition a provisional hearing will be held at a specified time and place;

(B) Requires the party who is served other than by publication to appear and answer the allegations of the petition alleging dependency at the provisional hearing;

(C) States further that findings of fact and orders of disposition made pursuant to the provisional hearing will become final at the final hearing unless the party served by publication appears at the final hearing; and

(D) Otherwise conforms to the requirements of Code Section 15-11-160; and

(3) A child named in a petition alleging dependency is brought is personally before the court at the provisional hearing.

(b) Findings of fact and orders of disposition shall have only interlocutory effect pending final hearing on the petition alleging dependency.

(c) If a party served by publication fails to appear at the final hearing on the petition alleging dependency, the findings of fact and interlocutory orders made shall become final without further evidence. If a party appears at the final hearing, the findings and orders shall be vacated and disregarded and the hearing shall proceed upon the allegations of such petition without regard to this Code section.






Part 7 - Preadjudication Procedures

§ 15-11-170. Discovery

(a) In all cases under this article, any party shall, upon written request to the party having actual custody, control, or possession of the material to be produced, have full access to the following for inspection, copying, or photographing:

(1) The names and telephone numbers of each witness likely to be called to testify at the hearing by another party;

(2) A copy of any formal written statement made by the alleged dependent child or any witness that relates to the subject matter concerning the testimony of the witness that a party intends to call as a witness at the hearing;

(3) Except as otherwise provided in subsection (b) of this Code section, any scientific or other report which is intended to be introduced at any hearing or that pertains to physical evidence which is intended to be introduced;

(4) Any drug screen concerning the alleged dependent child or his or her parent, guardian, or legal custodian;

(5) Any case plan concerning the alleged dependent child or his or her parent, guardian, or legal custodian;

(6) Any visitation schedule related to the alleged dependent child;

(7) Photographs and any physical evidence which are intended to be introduced at any hearing;

(8) Copies of any police incident reports regarding an occurrence which forms part or all of the basis of the petition; and

(9) Any other relevant evidence not requiring consent or a court order under subsection (b) of this Code section.

(b) Upon presentation of a court order or written consent from the appropriate person or persons permitting access to the party having actual custody, control, or possession of the material to be produced, any party shall have access to the following for inspection, copying, or photographing:

(1) Any psychological, developmental, physical, mental or emotional health, or other assessments of the alleged dependent child or his or her family, parent, guardian, or legal custodian;

(2) Any school record concerning the alleged dependent child;

(3) Any medical record concerning the alleged dependent child;

(4) Transcriptions, recordings, and summaries of any oral statement of the alleged dependent child or of any witness, except child abuse reports that are confidential pursuant to Code Section 19-7-5 and work product of counsel;

(5) Any family team meeting report or multidisciplinary team meeting report concerning the alleged dependent child or his or her parent, guardian, or legal custodian;

(6) Supplemental police reports, if any, regarding an occurrence which forms part of all of the basis of the petition; and

(7) Immigration records concerning the alleged dependent child.

(c) If a party requests disclosure of information pursuant to subsection (a) or (b) of this Code section, it shall be the duty of such party to promptly make the following available for inspection, copying, or photographing to every other party:

(1) The names and last known addresses and telephone numbers of each witness to the occurrence which forms the basis of the party's defense or claim;

(2) Any scientific or other report which is intended to be introduced at the hearing or that pertains to physical evidence which is intended to be introduced;

(3) Photographs and any physical evidence which are intended to be introduced at the hearing; and

(4) A copy of any written statement made by any witness that relates to the subject matter concerning the testimony of the witness that the party intends to call as a witness.

(d) A request for discovery or reciprocal discovery shall be complied with promptly and not later than five days after the request is received or 72 hours prior to any hearing except when later compliance is made necessary by the timing of such request. If such request for discovery is made fewer than 48 hours prior to an adjudicatory hearing, the discovery response shall be produced in a timely manner. If, subsequent to providing a discovery response in compliance with this Code section, the existence of additional evidence is found, it shall be promptly provided to the party making the discovery request.

(e) If a request for discovery or consent for release is refused, application may be made to the court for a written order granting discovery. Motions for discovery shall certify that a request for discovery or consent was made and was unsuccessful despite good faith efforts made by the requesting party. An order granting discovery shall require reciprocal discovery. Notwithstanding the provisions of subsection (a) or (b) of this Code section, the court may deny, in whole or in part, or otherwise limit or set conditions concerning a discovery response upon a sufficient showing by a person or entity to whom a request for discovery is made that disclosure of the information would:

(1) Jeopardize the safety of a party, witness, or confidential informant;

(2) Create a substantial threat of physical or economic harm to a witness or other person;

(3) Endanger the existence of physical evidence;

(4) Disclose privileged information; or

(5) Impede the criminal prosecution of a minor who is being prosecuted as an adult or the prosecution of an adult charged with an offense arising from the same transaction or occurrence.

(f) No deposition shall be taken of an alleged dependent child unless the court orders the deposition, under such conditions as the court may order, on the ground that the deposition would further the purposes of this part.

(g) If at any time during the course of the proceedings it is brought to the attention of the court that a person or entity has failed to comply with an order issued pursuant to this Code section, the court may grant a continuance, prohibit the party from introducing in evidence the information not disclosed, or enter such other order as the court deems just under the circumstances.

(h) Nothing contained in this Code section shall prohibit the court from ordering the disclosure of any information that the court deems necessary for proper adjudication.

(i) Any material or information furnished to a party pursuant to this Code section shall remain in the exclusive custody of the party and shall only be used during the pendency of the case and shall be subject to such other terms and conditions as the court may provide.






Part 8 - Adjudication

§ 15-11-180. Standard of proof

The petitioner shall have the burden of proving the allegations of a dependency petition by clear and convincing evidence.



§ 15-11-181. Adjudication hearing

(a) The court shall fix a time for an adjudication hearing. If the alleged dependent child is in foster care, the hearing shall be scheduled for no later than ten days after the filing of the petition alleging dependency. If the alleged dependent child is not in foster care, the adjudication hearing shall be held no later than 60 days after the filing of the petition alleging dependency. If adjudication is not completed within 60 days from the date such child was taken into protective custody, the petition alleging dependency may be dismissed without prejudice.

(b) The following persons shall have the right to participate in the adjudication hearing:

(1) The parent, guardian, or legal custodian of the alleged dependent child, unless such person cannot be located or fails to appear in response to the notice;

(2) The attorney and guardian ad litem of the alleged dependent child;

(3) The alleged dependent child, unless the court finds, after considering evidence of harm to such child that will result from his or her presence at the proceeding, that being present is not in the child's best interests;

(4) The attorneys for the parent, guardian, or legal custodian of the alleged dependent child if attorneys have been retained or appointed;

(5) The assigned DFCS caseworker; and

(6) The attorney for DFCS.

(c) If the court finds it is in the best interests of the alleged dependent child, the court may allow the following to be present at the adjudication hearing:

(1) Any relative or other persons who have demonstrated an ongoing commitment to a child alleged to be a dependent child with whom he or she might be placed;

(2) DFCS employees involved with the case;

(3) An advocate as requested by the parent, guardian, or legal custodian of the alleged dependent child; and

(4) Other persons who have knowledge of or an interest in the welfare of such child.

(d) Except as provided in this subsection, the adjudication hearing shall be conducted in accordance with Title 24. Testimony or other evidence relevant to the dependency of a child or the cause of such condition may not be excluded on any ground of privilege, except in the case of:

(1) Communications between a party and his or her attorney; and

(2) Confessions or communications between a priest, rabbi, or duly ordained minister or similar functionary and his or her confidential communicant.

(e) After hearing the evidence, the court shall make and file specific written findings as to whether a child is a dependent child.

(f) If the court finds that a child is not a dependent child, it shall dismiss the petition alleging dependency and order such child discharged from foster care or other restriction previously ordered.

(g) If the court adjudicates a child as a dependent child, the court shall proceed immediately or at a postponed hearing to make a proper disposition of the case.

(h) If the court adjudicates a child as a dependent child, the court shall also make and file a finding whether such dependency is the result of substance abuse by such child's parent, guardian, or legal custodian.

(i) If the disposition hearing is held on the same day as the adjudication hearing, the court shall schedule the dates and times for the first periodic review hearing and for the permanency plan hearing.






Part 9 - Predisposition Social Studies

§ 15-11-190. Social study

If the allegations of the petition alleging dependency are admitted or after an adjudication hearing the court has adjudicated a child as a dependent child, the court may direct that a written social study and report be made by a person designated by the court.



§ 15-11-191. Contents of social study

Each social study shall include, but not be limited to, a factual discussion of each of the following subjects:

(1) What plan, if any, for the return of the child adjudicated to be a dependent child to his or her parent and for achieving legal permanency for such child if efforts to reunify fail is recommended to the court;

(2) Whether the best interests of the child will be served by granting reasonable visitation rights to his or her other relatives in order to maintain and strengthen the child adjudicated to be a dependent child's family relationships;

(3) Whether the child adjudicated to be a dependent child has siblings under the court's jurisdiction, and, if so:

(A) The nature of the relationship between such child and his or her siblings;

(B) Whether the siblings were raised together in the same home and whether the siblings have shared significant common experiences or have existing close and strong bonds;

(C) Whether the child adjudicated to be a dependent child expresses a desire to visit or live with his or her siblings and whether ongoing contact is in such child's best interests;

(D) The appropriateness of developing or maintaining sibling relationships;

(E) If siblings are not placed together in the same home, why the siblings are not placed together and what efforts are being made to place siblings together or why those efforts are not appropriate;

(F) If siblings are not placed together, the frequency and nature of the visits between siblings; and

(G) The impact of the sibling relationship on the child adjudicated to be a dependent child's placement and planning for legal permanence;

(4) The appropriateness of any placement with a relative of the child adjudicated to be a dependent child; and

(5) Whether a caregiver desires and is willing to provide legal permanency for a child adjudicated to be a dependent child if reunification is unsuccessful.






Part 10 - Family Reunification Determination

§ 15-11-200. DFCS report; case plan

(a) Within 30 days of the date a child who is placed in DFCS custody is removed from his or her home and at each subsequent review of the disposition order, DFCS shall submit a written report to the court which shall either:

(1) Include a case plan for a reunification of the family; or

(2) Include a statement of the factual basis for determining that a plan for reunification is not appropriate.

(b) The report submitted by DFCS shall become a discrete part of the case record in a format determined by DFCS and shall be made available to a child who is placed in DFCS custody if such child is 14 years of age or older, his or her attorney, his or her guardian ad litem, if any, and the parent, guardian, or legal custodian of such child. The contents of the report shall be determined at a meeting to be held by DFCS in consultation with the parent, guardian, or legal custodian and child who was placed in DFCS custody, when appropriate. The parent, guardian, or legal custodian, the child who was placed in DFCS custody if such child is 14 years of age or older, his or her attorney, and guardian ad litem, if any, shall be given written notice of the meeting at least five days in advance of such meeting and shall be advised that the report will be submitted to the court for consideration as an order of the court. The report submitted to the court shall also contain any dissenting recommendations of the judicial citizen review panel, if applicable, and any recommendations of the parent, guardian, or legal custodian of the child who was placed in DFCS custody, if such are available.

(c) If the court adopts a report that contains a case plan for reunification services, it shall be in effect until modification by the court. A case plan shall address each reason requiring removal of a child from his or her home and shall, at a minimum, comply with the requirements of Code Section 15-11-201.

(d) If the submitted DFCS report contains a proposed case plan for reunification services:

(1) DFCS shall provide the caregiver, the foster parent, and any preadoptive parent or relative providing care for the child who was placed in DFCS custody with a copy of those portions of the court approved case plan that involve the permanency goal and the services to be provided to the child;

(2) A copy of the DFCS report and case plan shall be delivered to the parent, guardian, or legal custodian by United States mail, e-mail, or hand delivery at the same time the report and case plan are transmitted to the court, along with written notice that such report will be considered by the court without a hearing unless, within five days from the date the copy of such report and case plan were delivered, the parent, guardian, or legal custodian of the child who was placed in DFCS custody requests a hearing before the court to review such report and case plan; and

(3) If no hearing is requested, the court shall enter a disposition order or supplemental order incorporating all elements of the case plan for reunification services which the court finds essential to reunification, specifying what shall be accomplished by all parties before reunification of the family can be achieved.

(e) When DFCS recommends that reunification services are not appropriate and should not be allowed, the DFCS report shall address each reason requiring removal of a child from his or her home and shall contain at least the following:

(1) The purpose for which the child in DFCS custody was placed in foster care, including a statement of the reasons why such child cannot be adequately and safely protected at his or her home and the harm which may occur if such child remains in his or her home and a description of the services offered and the services provided to prevent removal of such child from his or her home;

(2) A clear statement describing all of the reasons supporting a finding that reunification of a child with his or her parent will be detrimental to such child and that reunification services therefore need not be provided, including specific findings as to whether any of the grounds for terminating parental rights exist; and

(3) The statements, provisions, and requirements found in paragraphs (11) and (12) of subsection (b) of Code Section 15-11-201.



§ 15-11-201. DFCS case plan; contents

(a) A case plan shall be designed to achieve placement in the most appropriate, least restrictive, and most family-like setting available and in close proximity to the alleged dependent child's parent's home, consistent with the best interests and special needs of such child, and shall consider the placement's proximity to the school in which such child is enrolled at the time of placement.

(b) A case plan shall be developed by DFCS and the parent, guardian, or legal custodian of the alleged dependent child and, when appropriate, such child. A case plan shall include, but not be limited to, all of the following:

(1) A description of the circumstances that resulted in such child being placed under the jurisdiction of the court and in foster care;

(2) An assessment of such child's and his or her family's strengths and needs and the type of placement best equipped to meet those needs;

(3) A description of the type of home or institution in which such child is to be placed, including a discussion of the safety and appropriateness of the placement;

(4) Specific time-limited goals and related activities designed to enable the safe return of such child to his or her home, or, in the event that return to his or her home is not possible, activities designed to result in permanent placement or emancipation;

(5) Assignment of specific responsibility for accomplishing the planned activities;

(6) The projected date of completion of the case plan objectives;

(7) The date time-limited services will be terminated;

(8) A schedule of visits between such child and his or her siblings and other appropriate family members and an explanation if no visits are scheduled;

(9) When placement is made in a foster family home, group home, or other child care institution that is either a substantial distance from the home of such child's parent, guardian, or legal custodian or out of state, the case plan shall specify the reasons why the placement is the most appropriate and is in the best interests of the child;

(10) When an out-of-state group home placement is recommended or made, the case plan shall comply with Code Section 39-4-4, the Interstate Compact on the Placement of Children. In addition, documentation of the recommendation of the multidisciplinary team and the rationale for such particular placement shall be included. The case plan shall also address what in-state services or facilities were used or considered and why they were not recommended;

(11) If applicable, a statement that reasonable efforts have been made and a requirement that reasonable efforts shall be made for so long as such child remains in the custody of the department:

(A) To place siblings removed from their home in the same foster care, kinship care, guardianship, or adoptive placement, unless DFCS documents that such a joint placement would be contrary to the safety or well-being of any of the siblings; and

(B) In the case of siblings removed from their home who are not so jointly placed, for frequent visitation or other ongoing interaction between the siblings, unless DFCS documents that such frequent visitation or other ongoing interaction would be contrary to the safety or well-being of any of the siblings;

(12) Provisions ensuring the educational stability of such child while in foster care, including:

(A) An assurance that the placement of such child in foster care takes into account the appropriateness of the current educational setting and the proximity to the school in which such child is enrolled at the time of placement;

(B) An assurance that the state agency has coordinated with appropriate local educational agencies to ensure that such child remains in the school in which such child is enrolled at the time of placement; or

(C) If remaining in such school is not in the best interests of the child, an assurance by DFCS that DFCS and the local educational agencies have cooperated to assure the immediate and appropriate enrollment in a new school, with all of the educational records of such child provided to such new school;

(13) An account of health and education information about such child including school records, immunizations, known medical problems, any known medications he or she may be taking, names and addresses of his or her health and educational providers; such child's grade level performance; assurances that such child's placement in foster care takes into account proximity to the school in which he or she was enrolled at the time of placement; and other relevant health and educational information;

(14) A recommendation for a permanency plan for such child. If, after considering reunification, adoptive placement, permanent guardianship, or placement with a fit and willing relative, DFCS recommends placement in another planned permanent living arrangement for a child who has attained the age of 16, the case plan shall include:

(A) Documentation of a compelling reason or reasons why reunification, termination of parental rights and adoption, permanent guardianship, or placement with a fit and willing relative are not in the child's best interests;

(B) Documentation of the intensive, ongoing, and unsuccessful efforts made by the state agency to return the child home or secure a placement for the child with a fit and willing relative, a legal guardian, or an adoptive parent, including through efforts that utilize search technology, including social media, to find biological family members for the child; and

(C) Documentation of the steps the state agency is taking to ensure that the child's foster family home or child care institution is following the reasonable and prudent parent standard, as defined in Code Section 49-5-3, and documentation that the child has regular, ongoing opportunities to engage in age or developmentally appropriate activities, as defined in Code Section 49-5-3, including by consulting with the child in an age-appropriate manner about the opportunities of the child to participate in the activities.

For purposes of this paragraph, a "compelling reason" shall have the same meaning as in paragraph (2) of subsection (b) of Code Section 15-11-233;

(15) (A) A statement that the parent, guardian, or legal custodian of such child and the child have had an opportunity to participate in the development of the case plan, to review the case plan, to sign the case plan, and to receive a copy of the plan, or an explanation about why such persons were not able to participate or sign the case plan.

(B) The case plan for each child in foster care who has attained the age of 14 years old shall be developed and revised in consultation with the child and, at the option of the child, up to two members of the case planning team who are chosen by the child and who are not a foster parent of, or caseworker for, the child. DFCS may reject an individual selected by a child to be a member of the case planning team at any time if DFCS has good cause to believe that the individual would not act in the best interests of the child. One such member may be designated to be the child's advisor and, as necessary, advocate, with respect to the application of the reasonable and prudent parent standard to the child.

(C) The case plan for each child in foster care who has attained the age of 14 years old shall include:

(i) A document describing the rights of the child with respect to education, health, visitation, and court participation, the right to be provided with a consumer report pursuant to 42 U.S.C. Section 675(5)(I), and the right to stay safe and avoid exploitation; and

(ii) A signed acknowledgment by the child that the child has been provided with a copy of the document described in division (i) of this subparagraph and that the rights contained in the document have been explained to the child in an age-appropriate way;

(16) A requirement that the DFCS case manager and staff and, as appropriate, other representatives of such child provide him or her with assistance and support in developing a transition plan that is personalized at the direction of such child, including specific options on housing, health insurance, education, local opportunities for mentors and continuing support services, and work force supports and employment services, and is as detailed as such child may elect. The transition plan shall be completed in the 90 day period:

(A) Immediately prior to the date on which such child will attain 18 years of age; or

(B) If such child remains in the care of DFCS past his or her eighteenth birthday, before his or her planned exit from DFCS care.

(17) For such child in out-of-home care who is 14 years of age or older, a written description of the programs and services which will help him or her prepare for the transition from foster care to independent living; and

(18) The identity of the person within DFCS or other agency who is directly responsible for ensuring that the case plan is implemented.



§ 15-11-202. Reasonable efforts by DFCS to preserve or reunify families

(a) Except as provided in subsection (a) of Code Section 15-11-203, reasonable efforts shall be made to preserve or reunify families:

(1) Prior to the placement of an alleged dependent child in DFCS custody to prevent the need for removing him or her from his or her home; or

(2) To eliminate the need for removal and make it possible for a child alleged to be or adjudicated as a dependent child to return safely to his or her home at the earliest possible time.

(b) In determining the type of reasonable efforts to be made to a child alleged to be or adjudicated as a dependent child and in making such reasonable efforts, such child's health and safety shall be the paramount concern.

(c) Appropriate services to meet the needs of a child alleged to be or adjudicated as a dependent child and his or her family may include those provided by DFCS and other services available in the community.

(d) The court shall be required to review the appropriateness of DFCS's reasonable efforts at each stage of the proceedings.

(e) (1) At the preliminary protective hearing, DFCS has the burden of demonstrating that:

(A) It has made reasonable efforts to prevent placement of an alleged dependent child in foster care;

(B) There are no appropriate services or efforts which could allow an alleged dependent child to safely remain in the home given the particular circumstances of such child and his or her family at the time of his or her removal and so the absence of such efforts was justifiable; or

(C) Reasonable efforts to prevent placement and to reunify an alleged dependent child with his or her family are not required because of the existence of one or more of the circumstances enumerated in subsection (a) of Code Section 15-11-203.

(2) At the adjudication hearing, DFCS has the burden of demonstrating that:

(A) It has made reasonable efforts to eliminate the need for removal of an alleged dependent child from his or her home and to reunify such child with his or her family at the earliest possible time; or

(B) Reasonable efforts to prevent placement and to reunify an alleged dependent child with his or her family are not required because of the existence of one or more of the circumstances enumerated in subsection (a) of Code Section 15-11-203.

(3) At each other hearing, DFCS has the burden of demonstrating that:

(A) It has made reasonable efforts to eliminate the need for removal of a child alleged to be or adjudicated as a dependent child from his or her home and to reunify such child with his or her family at the earliest possible time; or

(B) It has made reasonable efforts to finalize an alternative permanent home for a child alleged to be or adjudicated as a dependent child.

(f) When determining whether reasonable efforts have been made, the court shall consider whether services to the child alleged to be or adjudicated as a dependent child and his or her family were:

(1) Relevant to the safety and protection of such child;

(2) Adequate to meet the needs of such child and his or her family;

(3) Culturally and linguistically appropriate;

(4) Available and accessible;

(5) Consistent and timely; and

(6) Realistic under the circumstances.

(g) A finding that reasonable efforts have not been made shall not preclude the entry of an order authorizing a child alleged to be or adjudicated as a dependent child's placement when the court finds that placement is necessary for the protection of such child.

(h) When efforts to prevent the need for a child alleged to be or adjudicated as a dependent child's placement were precluded by an immediate threat of harm to such child, the court may make a finding that reasonable efforts were made if it finds that the placement of such child in the absence of such efforts was justifiable.

(i) Reasonable efforts to place a child adjudicated as a dependent child for adoption or with a guardian or legal custodian may be made concurrently with reasonable efforts to reunify. When DFCS decides to concurrently make reasonable efforts for both reunification and permanent placement away from the parent, guardian, or legal custodian of a child adjudicated as a dependent child, DFCS shall disclose its decision and both plans to all parties and obtain approval from the court. When DFCS proceeds on both plans, the court's review of reasonable efforts shall include efforts under both plans.

(j) An order placing or continuing the placement of a child alleged to be or adjudicated as a dependent child in DFCS custody shall contain, but not be limited to, written findings of facts stating:

(1) That such child's continuation in or return to his or her home would be contrary to his or her welfare;

(2) Whether reasonable efforts have been made to prevent or eliminate the need for placement of such child, unless the court has determined that such efforts are not required or shall cease; and

(3) Whether reasonable efforts should continue to be made to prevent or eliminate the need for placement of such child, unless the court has previously determined that such efforts are not required or shall cease.



§ 15-11-203. When reasonable efforts by DFCS not required

(a) The court may direct that reasonable efforts to eliminate the need for placement of an alleged dependent child shall not be required or shall cease if the court determines and makes written findings of fact that a parent of an alleged dependent child:

(1) Has subjected his or her child to aggravated circumstances;

(2) Has been convicted of the murder or murder in the second degree of another child of such parent;

(3) Has been convicted of the voluntary manslaughter of another child of such parent;

(4) Has been convicted of aiding or abetting, attempting, conspiring, or soliciting to commit murder or voluntary manslaughter of another child of such parent;

(5) Has been convicted of committing a felony assault that results in serious bodily injury to the child or another child of such parent;

(6) Has been convicted of rape, sodomy, aggravated sodomy, child molestation, aggravated child molestation, incest, sexual battery, or aggravated sexual battery of the alleged dependent child or another child of the parent;

(7) Is required to register as a sex offender and that preservation of a parent-child relationship is not in the alleged dependent child's best interests; or

(8) Has had his or her rights to a sibling of the alleged dependent child terminated involuntarily and the circumstances leading to such termination of parental rights to that sibling have not been resolved.

(b) If the court determines that one or more of the circumstances enumerated in subsection (a) of this Code section exist or DFCS has submitted a written report to the court which does not contain a plan for reunification services, then:

(1) A permanency plan hearing shall be held for a child adjudicated as a dependent child within 30 days; and

(2) Reasonable efforts shall be made to place a child adjudicated as a dependent child in a timely manner in accordance with the permanency plan and to complete whatever steps are necessary to finalize the permanent placement of such child.



§ 15-11-204. Nonreunification hearing

(a) If the DFCS report does not contain a plan for reunification services, the court shall hold a nonreunification hearing to review the report and the determination that a plan for reunification services is not appropriate.

(b) The nonreunification hearing shall be held no later than 30 days from the time the DFCS report is filed. Notice of the nonreunification hearing shall be provided, by summons, to the child adjudicated as a dependent child if he or she is 14 years of age or older, his or her parent, guardian, or legal custodian, attorney, guardian ad litem, if any, and specified nonparties entitled to notice.

(c) At the nonreunification hearing:

(1) DFCS shall notify the court whether and when it intends to proceed with termination of parental rights; and

(2) The court shall also hold a permanency plan hearing, at which the court shall consider in-state and out-of-state permanent placement options for the child adjudicated as a dependent child and shall incorporate a permanency plan for such child in its order.

(d) DFCS shall have the burden of demonstrating by clear and convincing evidence that a reunification plan is not appropriate considering the health and safety of the child adjudicated as a dependent child and such child's need for permanence. There shall be a presumption that reunification is detrimental to a child adjudicated as a dependent child and reunification services should not be provided if the court finds by clear and convincing evidence that:

(1) Such child's parent has unjustifiably failed to comply with a previously ordered plan designed to reunite the family;

(2) An alleged dependent child has been removed from his or her home on at least two previous occasions and reunification services were made available on those occasions;

(3) A ground for terminating parental rights exists; or

(4) Any of the circumstances set out in subsection (a) of Code Section 15-11-203 exist, making it unnecessary to provide reasonable efforts to reunify.

(e) If the court has entered an order finding that reasonable efforts to reunify a child adjudicated as a dependent child with his or her family are not required but the court finds further that referral for termination of parental rights and adoption is not in the best interests of such child, the court may, upon proper petition, place such child in the custody of a permanent guardian pursuant to the provisions of this article.






Part 11 - Disposition

§ 15-11-210. Disposition hearing

(a) If not held in conjunction with an adjudication hearing, a disposition hearing shall be held and completed within 30 days after the conclusion of an adjudication hearing.

(b) The court may consider any evidence, including hearsay evidence, that the court finds to be relevant, reliable, and necessary to determine the needs of a child adjudicated as a dependent child and the most appropriate disposition.

(c) Before determining the appropriate disposition, the court shall receive in evidence:

(1) The social study report as provided for in Code Section 15-11-191, if applicable, and the child adjudicated as a dependent child's proposed written case plan. The social study report and case plan shall be filed with the court not less than 48 hours before the disposition hearing;

(2) Any study or evaluation made by a guardian ad litem appointed by the court;

(3) Any psychological, medical, developmental, or educational study or evaluation of the child adjudicated as a dependent child; and

(4) Other relevant and material evidence as may be offered, including, but not limited to, the willingness of the caregiver to provide legal permanency for the child adjudicated as a dependent child if reunification is unsuccessful.

(d) Prior to a disposition hearing, and upon request, the parties and their attorneys shall be afforded an opportunity to examine any written reports received by the court.

(e) (1) Portions of written reports received by the court which are not relied on by the court in reaching its decision, which if revealed would be prejudicial to the interests of any party to the proceeding, or which reveal confidential sources, may be withheld in the court's discretion.

(2) Parties and their attorneys shall be given the opportunity to controvert written reports received by the court and to cross-examine individuals making such reports.

(f) At the conclusion of the disposition hearing, the court shall set the time and date for the first periodic review hearing and the permanency plan hearing.



§ 15-11-211. Relative search by DFCS

(a) A diligent search shall be initiated at the outset of a case under this article and shall be conducted throughout the duration of a case, when appropriate.

(b) A diligent search shall include at a minimum:

(1) Interviews with the child's parent during the course of an investigation, while child protective services are provided, and while such child is in care;

(2) Interviews with the child;

(3) Interviews with identified relatives throughout the case;

(4) Interviews with any other person who is likely to have information about the identity or location of the person being sought;

(5) Comprehensive searches of data bases available to DFCS including, but not limited to, searches of employment, residence, utilities, vehicle registration, child support enforcement, law enforcement, corrections records, and any other records likely to result in identifying and locating the person being sought;

(6) Appropriate inquiry during the course of hearings in the case; and

(7) Any other reasonable means that are likely to identify relatives or other persons who have demonstrated an ongoing commitment to the child.

(c) All adult relatives of the alleged dependent child identified in a diligent search required by this Code section and all parents of a sibling of such child, when such parent has legal custody of such sibling, subject to exceptions due to family or domestic violence, shall be provided with notice:

(1) Specifying that an alleged dependent child has been or is being removed from his or her parental custody;

(2) Explaining the options a relative has to participate in the care and placement of the alleged dependent child and any options that may be lost by failing to respond to the notice;

(3) Describing the process for becoming an approved foster family home and the additional services and supports available for children placed in approved foster homes; and

(4) Describing any financial assistance for which a relative may be eligible.

(d) The diligent search required by this Code section and the notification required by subsection (c) of this Code section shall be completed, documented in writing, and filed with the court within 30 days from the date on which the alleged dependent child was removed from his or her home.

(e) After the completion of the diligent search required by this Code section, DFCS shall have a continuing duty to search for relatives or other persons who have demonstrated an ongoing commitment to a child and with whom it may be appropriate to place the alleged dependent child until such relatives or persons are found or until such child is placed for adoption unless the court excuses DFCS from conducting a diligent search.



§ 15-11-212. Disposition of dependent child

(a) The court may make any of the following orders of disposition or a combination of those best suited to the protection and physical, emotional, mental, and moral welfare of a child adjudicated as a dependent child:

(1) Permit such child to remain with his or her parent, guardian, or legal custodian subject to conditions and limitations as the court prescribes, including supervision as directed by the court for the protection of such child;

(2) Grant or transfer temporary legal custody to any of these persons or entities:

(A) Any individual, including a biological parent, who, after study by the probation officer or other person or agency designated by the court, is found by the court to be qualified to receive and care for such child, provided that priority for placement is given to an adult who is a relative or fictive kin;

(B) An agency or other private organization licensed or otherwise authorized by law to receive and provide care for such child;

(C) Any public agency authorized by law to receive and provide care for such child; provided, however, that for the purpose of this Code section, the term "public agency" shall not include DJJ or DBHDD; or

(D) An individual in another state with or without supervision by an appropriate officer pursuant to the requirements of Code Section 39-4-4, the Interstate Compact on the Placement of Children;

(3) Transfer jurisdiction over such child in accordance with the requirements of Code Section 39-4-4, the Interstate Compact on the Placement of Children;

(4) Order such child and his or her parent, guardian, or legal custodian to participate in counseling or in counsel and advice as determined by the court. Such counseling and counsel and advice may be provided by the court, court personnel, probation officers, professional counselors or social workers, psychologists, physicians, physician assistants, qualified volunteers, or appropriate public, private, or volunteer agencies as directed by the court and shall be designed to assist in deterring future conditions of dependency or other conduct or conditions which would be harmful to a child or society;

(5) Order the parent, guardian, or legal custodian of such child to participate in a court approved educational or counseling program designed to contribute to the ability of such parent, guardian, or legal custodian to provide proper parental care and supervision of such child, including, but not limited to, parenting classes;

(6) Order DFCS to implement and such child's parent, guardian, or legal custodian to cooperate with any plan approved by the court; or

(7) Order temporary child support for such child to be paid by that person or those persons determined to be legally obligated to support such child. In determining such temporary child support, the court shall apply the child support guidelines provided in Code Section 19-6-15 and the implementation and any review of the order shall be held as provided in Code Section 19-6-15. Where there is an existing order of a superior court or other court of competent jurisdiction, the court may order the child support obligor in the existing order to make payments to such child's caretaker on a temporary basis but shall not otherwise modify the terms of the existing order. A copy of the juvenile court's order shall be filed in the clerk's office of the court that entered the existing order. Temporary child support orders entered pursuant to this paragraph shall be enforceable by the court's contempt powers so long as the court is entitled to exercise jurisdiction over the dependency case.

(b) The transfer of temporary legal custody may be subject to conditions and limitations the court may prescribe. Such conditions and limitations shall include a provision that the court shall approve or direct the return of the physical custody of a child adjudicated as a dependent child to his or her parent, guardian, or legal custodian either upon the occurrence of specified circumstances or at the direction of the court. The return of physical custody of a child adjudicated as a dependent child to his or her parent, guardian, or legal custodian may be made subject to conditions and limitations the court may prescribe, including, but not limited to, supervision for the protection of such child.

(c) A child adjudicated as a dependent child shall not be committed to or confined in an institution or other facility designed or operated for the benefit of delinquent children unless such child is also adjudicated to be a delinquent child and such child's detention is warranted under the requirements of Article 6 of this chapter.

(d) After transferring temporary legal custody of a child adjudicated as a dependent child to DFCS, the court may at any time conduct sua sponte a judicial review of the current placement plan being provided to such child. After its review, the court may order DFCS to comply with the current placement plan, order DFCS to devise a new placement plan, or make any other order relative to placement or custody outside DFCS as the court finds to be in the best interests of such child. Placement or a change of custody by the court outside DFCS shall relieve DFCS of further responsibility for such child except for any provision of services ordered by the court to ensure the continuation of reunification services to such child's family when appropriate.

(e) A court shall not be required to make an order of disposition regarding a child who is discharged from a facility in which such child was hospitalized or habilitated pursuant to Chapter 3, 4, or 7 of Title 37 unless such child is to be discharged into the physical custody of any person who had such custody when the court made its most recent adjudication that the child was a dependent child.

(f) If a child is adjudicated as a dependent child and the dependency is found to have been the result of substance abuse by his or her parent, guardian, or legal custodian and the court orders transfer of temporary legal custody of such child, the court shall be authorized to further order that legal custody of such child may not be transferred back to his or her parent, guardian, or legal custodian unless such parent, guardian, or legal custodian undergoes substance abuse treatment and random substance abuse screenings and those screenings remain negative for a period of no less than six consecutive months.

(g) If the court finds that DFCS preventive or reunification efforts have not been reasonable but that further efforts could not permit a child adjudicated as a dependent child to safely remain at home, the court may nevertheless authorize or continue the removal of such child.

(h) When the case plan requires a concurrent permanency plan, the court shall review the reasonable efforts of DFCS to recruit, identify, and make a placement in a home in which a relative of a child adjudicated as a dependent child, foster parent, or other persons who have demonstrated an ongoing commitment to the child has agreed to provide a legally permanent home for such child in the event reunification efforts are not successful.



§ 15-11-213. Disposition orders; considerations

Any order of disposition shall contain written findings of fact to support the disposition and case plan ordered. Before making an order of disposition, the court shall consider the following:

(1) Why the best interests and safety of a child adjudicated as a dependent child are served by the disposition and case plan ordered, including but not limited to:

(A) The interaction and interrelationship of such child with his or her parent, siblings, and any other person who may significantly affect the child's best interests;

(B) Such child's adjustment to his or her home, school, and community;

(C) The mental and physical health of all individuals involved;

(D) The wishes of such child as to his or her placement;

(E) The wishes of such child's parent, guardian, or legal custodian as to such child's custody;

(F) Whether there exists a relative of such child or other individual who, after study by DFCS, is found to be qualified to receive and care for such child; and

(G) The ability of a parent, guardian, or legal custodian of a child adjudicated as a dependent child to care for such child in the home so that no harm will result to such child;

(2) The availability of services recommended in the case plan;

(3) What alternative dispositions or services under the case plan were considered by the court and why such dispositions or services were not appropriate in the instant case;

(4) The appropriateness of the particular placement made or to be made by the placing agency; and

(5) Whether reasonable efforts were made to prevent or eliminate the necessity of a child adjudicated as a dependent child's removal and to reunify his or her family after removal from the custody of his or her family unless reasonable efforts were not required. The court's findings should include a brief description of what preventive and reunification efforts were made and why further efforts could not have prevented or eliminated the necessity of such removal.



§ 15-11-214. Duration of disposition orders

(a) An order of disposition in a dependency proceeding shall continue in force until the purposes of the order have been accomplished.

(b) The court may terminate an order of disposition of a child adjudicated as a dependent child on or without an application of a party if it appears to the court that the purposes of the order have been accomplished.

(c) Unless a child remains in DFCS care or continues to receive services from DFCS, when a child adjudicated as a dependent child reaches 18 years of age, all orders affecting him or her then in force terminate and he or she shall be discharged from further obligation or control.



§ 15-11-215. Notice of change in placement hearings

(a) Not less than five days in advance of any placement change, DFCS shall notify the court, a child who is 14 years of age or older, the child's parent, guardian, or legal custodian, the person or agency with physical custody of the child, the child's attorney, the child's guardian ad litem, if any, and any other attorney of record of such change in the location of the child's placement while the child is in DFCS custody.

(b) If a child's health or welfare may be endangered by any delay in changing his or her placement, the court and all attorneys of record shall be notified of such placement change within 24 hours of such change.

(c) A child adjudicated as a dependent child who is 14 years of age or older, his or her parent, guardian, or legal custodian, the person or agency with physical custody of the child, such child's attorney, such child's guardian ad litem, if any, and any attorney of record may request a hearing pertaining to such child's case plan or the permanency plan in order for the court to consider the change in the location of such child's placement and any changes to the case plan or permanency plan resulting from such child's change in placement location. The hearing shall be held within five days of receiving notice of a change in the location of such child's placement and prior to any such placement change, unless such child's health or welfare may be endangered by any delay in changing such child's placement.

(d) At the hearing to consider a child adjudicated as a dependent child's case plan and permanency plan, the court shall consider the case plan and permanency plan recommendations made by DFCS, including a recommendation as to the location of the placement of such child, and shall make findings of fact upon which the court relied in determining to reject or accept the case plan or permanency plan and the recommendations made by DFCS, including the location of such child's placement.

(e) If the court rejects DFCS recommendations, the court shall demonstrate that DFCS recommendations were considered and explain why it did not follow such recommendations. If the court rejects the DFCS case plan and permanency plan recommendations, including the change in the location of the placement of a child adjudicated as a dependent child, the court may order DFCS to devise a new case plan and permanency plan recommendation, including a new recommendation as to the location of such child within the resources of the department, or make any other order relative to placement or custody outside the department as the court finds to be in the best interests of such child and consistent with the policy that children in DFCS custody should have stable placements.

(f) Placement or a change of legal custody by the court outside DFCS shall relieve DFCS of further responsibility for a child adjudicated as a dependent child except for any provision of services ordered by the court to ensure the continuation of reunification services to such child's family when appropriate.

(g) A placement change shall not include a temporary absence from the child's identified and ongoing foster care placement, including, but not limited to, visitation with a friend, sibling, relative, or other caretaker, including a pre-placement visit to a possible foster or adoptive placement; hospitalization for medical, acute psychiatric episodes or diagnosis; respite care when the child is expected to return to his or her foster care placement; day or overnight camp; temporary travel with the foster family or child care institution personnel, church, school, or other persons or groups approved by DFCS; trial home visits with the court's permission, if required by subsection (b) of Code Section 15-11-212; and runaway episodes.



§ 15-11-216. Periodic review hearing

(a) All cases of children in DFCS custody shall be initially reviewed within 75 days following a child adjudicated as a dependent child's removal from his or her home and shall be conducted by the court. An additional periodic review shall be held within four months following the initial review and shall be conducted by the court or by judicial citizen review panels established by the court, as the court directs, meeting such standards and using such procedures as are established by court rule by the Supreme Court, with the advice and consent of the Council of Juvenile Court Judges. The court shall have the discretion to schedule any subsequent review hearings as necessary.

(b) At any periodic review hearing, the paramount concern shall be a child adjudicated as a dependent child's health and safety.

(c) At the initial 75 day periodic review, the court shall approve the completion of the relative search, schedule the subsequent four-month review to be conducted by the court or a judicial citizen review panel, and shall determine:

(1) Whether a child adjudicated as a dependent child continues to be a dependent child;

(2) Whether the existing case plan is still the best case plan for such child and his or her family and whether any changes need to be made to the case plan, including whether a concurrent case plan for nonreunification is appropriate;

(3) The extent of compliance with the case plan by all participants;

(4) The appropriateness of any recommended changes to such child's placement;

(5) Whether appropriate progress is being made on the permanency plan;

(6) Whether all legally required services are being provided to a child adjudicated as a dependent child, his or her foster parents if there are foster parents, and his or her parent, guardian, or legal custodian;

(7) Whether visitation is appropriate and, if so, approve and establish a reasonable visitation schedule consistent with the age and developmental needs of a child adjudicated as a dependent child;

(8) Whether, for a child adjudicated as a dependent child who is 14 years of age or older, the services needed to assist such child to make a transition from foster care to independent living are being provided; and

(9) Whether reasonable efforts continue to be made to prevent or eliminate the necessity of such child's removal from his or her home and to reunify the family after removal of a child adjudicated as a dependent child, unless reasonable efforts were not required.

(d) If at any review subsequent to the initial 75 day review the court finds that there is a lack of substantial progress towards completion of the case plan, the court shall order DFCS to develop a case plan for nonreunification or a concurrent case plan contemplating nonreunification.

(e) At the time of each review of a child adjudicated as a dependent child in DFCS custody, DFCS shall notify the court whether and when it intends to proceed with the termination of parental rights.



§ 15-11-217. Periodic review by judicial citizen review panel

(a) In the event the periodic review of a case is conducted by a judicial citizen review panel, the panel shall transmit its report and that of DFCS, including its findings and recommendations together with DFCS proposed revised plan for reunification or other permanency plan, if necessary, to the court and the parent within five days after the review.

(b) DFCS shall provide the caregiver of a child adjudicated as a dependent child, his or her foster parents if there are foster parents, and any preadoptive parents or relatives providing care for such child with a copy of those portions of the report of the judicial citizen review panel that involve the recommended permanency goal and the recommended services to be provided to such child.

(c) Any party may request a hearing on the proposed revised plan in writing within five days after receiving a copy of the plan.

(d) If no hearing is requested or scheduled by the court on its own motion, the court shall review the proposed revised plan and enter a supplemental order incorporating the revised plan as part of its disposition in the case. In the event that a hearing is held, the court shall, after hearing evidence, enter a supplemental order incorporating all elements that the court finds essential in the proposed revised plan.

(e) Notwithstanding subsections (c) and (d) of this Code section, if the judicial citizen review panel finds that there is a lack of substantial progress towards completion of the case plan, the court shall schedule a hearing within 30 days of such finding to determine whether a case plan for nonreunification is appropriate.

(f) If the judicial citizen review panel determines that a parent of a child adjudicated as a dependent child has unjustifiably failed to comply with the ordered plan designed to reunite such child's family and that such failure is significant enough to warrant consideration of the parent's termination of parental rights, the panel may make a recommendation to DFCS and the attorney for such child that a petition for termination of parental rights should be prepared.



§ 15-11-218. Content of orders following periodic review hearings or reports by judicial citizen review panels

(a) At the conclusion of a periodic review hearing, or upon review of a report by a judicial citizen review panel, the court shall issue written findings of fact that include:

(1) Why a child adjudicated as a dependent child continues to be a dependent child;

(2) Whether the existing case plan is still the best case plan for a child adjudicated as a dependent child and his or her family and whether any changes need to be made to the case plan including whether a concurrent case plan for nonreunification is appropriate;

(3) The extent of compliance with the case plan by all participants;

(4) The basis for any changes to the placement of a child adjudicated as a dependent child;

(5) Whether visitation is or continues to be appropriate;

(6) A description of progress being made on the permanency plan;

(7) Whether all legally required services are being provided to a child adjudicated as a dependent child, his or her foster parents if there are foster parents, and his or her parent, guardian, or legal custodian;

(8) Whether, for a child adjudicated as a dependent child who is 14 years of age or older, the services needed to assist such child to make a transition from foster care to independent living are being provided; and

(9) Whether reasonable efforts continue to be made to prevent or eliminate the necessity of the removal of a child adjudicated as a dependent child and to reunify his or her family after removal, unless reasonable efforts were not required.

(b) At the conclusion of a periodic review hearing, or upon review of a report by a judicial citizen review panel, the court shall order one of the following dispositions:

(1) Return a child adjudicated as a dependent child to his or her parent, guardian, or legal custodian's home with or without court imposed conditions;

(2) Allow a child adjudicated as a dependent child to continue in the current custodial placement because the current placement is appropriate for such child's needs;

(3) Allow a child adjudicated as a dependent child to continue in the current custodial placement although the current placement is no longer appropriate for such child's needs and direct DFCS to devise another plan which shall:

(A) Be submitted within ten days for court approval;

(B) Be furnished to all parties after court approval of the revised plan; and

(C) Be provided to the caregiver of a child adjudicated as a dependent child, his or her foster parents if there are foster parents, and any preadoptive parents or relative providing care for such child with a copy of those portions of the court approved revised plan that involve the permanency goal and the services to be provided to such child; or

(4) Make additional orders regarding the treatment plan or placement of a child adjudicated as a dependent child to protect such child's best interests if the court determines DFCS has failed in implementing any material provision of the case plan or abused its discretion in the placement or proposed placement of such child.






Part 12 - Permanency Planning

§ 15-11-230. Permanency planning hearing

(a) The court shall hold a permanency plan hearing to determine the future permanent legal status of each child in DFCS custody.

(b) A permanency plan hearing, which considers in-state and out-of-state placement options for a child adjudicated as a dependent child, shall be held:

(1) No later than 30 days after DFCS has submitted a written report to the court which does not contain a plan for reunification services;

(2) For children under seven years of age at the time a petition is filed, no later than nine months after such child has entered foster care;

(3) For children seven years of age and older at the time a petition is filed, no later than 12 months after such child has entered foster care; or

(4) For a child in a sibling group whose members were removed from the home at the same time and in which one member of the sibling group was under seven years of age at the time a petition for dependency was filed, the permanency plan hearing shall be held no later than nine months after such child has entered foster care.

(c) After the initial permanency plan hearing has occurred, a permanency plan hearing shall be held not less frequently than every six months during the time a child adjudicated as a dependent child continues in DFCS custody or more frequently as deemed necessary by the court until the court determines that such child's permanency plan and goal have been achieved.

(d) A child adjudicated as a dependent child, his or her parent, guardian, or legal custodian, attorney, guardian ad litem, if any, foster parents if there are foster parents, any preadoptive parent or relatives providing care for such child, and other parties shall be given written notice of a permanency plan hearing at least five days in advance of such hearing and shall be advised that the permanency plan recommended by DFCS will be submitted to the court for consideration as the order of the court.

(e) The court shall consult with the child adjudicated as a dependent child, in an age-appropriate manner, regarding the proposed permanency plan for such child.



§ 15-11-231. Permanency planning report

At least five days prior to the permanency plan hearing, DFCS shall submit for the court's consideration a report recommending a permanency plan for a child adjudicated as a dependent child. The report shall include documentation of the steps to be taken by DFCS to finalize the permanent placement for such child and shall include, but not be limited to:

(1) The name, address, and telephone number of such child's parent, guardian, or legal custodian;

(2) The date on which such child was removed from his or her home and the date on which such child was placed in foster care;

(3) The location and type of home or facility in which such child is currently held or placed and the location and type of home or facility in which such child will be placed;

(4) The basis for the decision to hold such child in protective custody or to place such child outside of his or her home;

(5) A statement as to the availability of a safe and appropriate placement with a fit and willing relative of such child or other persons who have demonstrated an ongoing commitment to a child or a statement as to why placement with the relative or other person is not safe or appropriate;

(6) If as a result of the placement such child has been or will be transferred from the school in which such child is or most recently was enrolled, documentation that a placement that would maintain such child in that school is unavailable, inappropriate, or that such child's transfer to another school would be in such child's best interests;

(7) A plan for ensuring the safety and appropriateness of the placement and a description of the services provided to meet the needs of such child and his or her family, including a discussion of services that have been investigated and considered and are not available or likely to become available within a reasonable time to meet the needs of such child or, if available, why such services are not safe or appropriate;

(8) The goal of the permanency plan which shall include:

(A) Whether and, if applicable, when such child shall be returned to his or her parent;

(B) Whether and, if applicable, when such child shall be referred for termination of parental rights and adoption;

(C) Whether and, if applicable, when such child shall be placed with a permanent guardian; or

(D) In the case in which DFCS has documented a compelling reason that none of the options identified in subparagraphs (A) through (C) of this paragraph would be in the best interests of the child who has attained the age of 16 years old, whether, and if applicable, when such child shall be placed in another planned permanent living arrangement;

(8.1) The documentation listed in paragraph (14) of subsection (b) of Code Section 15-11-201;

(9) If a child adjudicated as a dependent child is 14 years of age or older, a description of the programs and services that are or will be provided to assist such child in preparing for the transition from foster care to independent living. The description shall include all of the following:

(A) The anticipated age at which such child will be discharged from foster care;

(B) The anticipated amount of time available in which to prepare such child for the transition from foster care to independent living;

(C) The anticipated location and living situation of such child on discharge from foster care;

(D) A description of the assessment processes, tools, and methods that have been or will be used to determine the programs and services that are or will be provided to assist such child in preparing for the transition from foster care to independent living; and

(E) The rationale for each program or service that is or will be provided to assist such child in preparing for the transition from foster care to independent living, the time frames for delivering such programs or services, and the intended outcome of such programs or services; and

(10) When the recommended permanency plan is referral for termination of parental rights and adoption or placement in another home, a description of specific recruitment efforts such as the use of state, regional, and national adoption exchanges, including electronic exchange systems, to facilitate orderly and timely in-state and interstate placements.



§ 15-11-232. Permanency planning hearing; findings

(a) At the permanency plan hearing, the court shall make written findings of fact that include the following:

(1) Whether DFCS has made reasonable efforts to finalize the permanency plan which is in effect at the time of the hearing;

(2) The continuing necessity for and the safety and appropriateness of the placement;

(3) Compliance with the permanency plan by DFCS, parties, and any other service providers;

(4) Efforts to involve appropriate service providers in addition to DFCS staff in planning to meet the special needs of a child adjudicated as a dependent child and his or her parent, guardian, or legal custodian;

(5) Efforts to eliminate the causes for the placement of a child adjudicated as a dependent child outside of his or her home and toward returning such child safely to his or her home or obtaining a permanent placement for such child;

(6) The date by which it is likely that a child adjudicated as a dependent child will be returned to his or her home, placed for adoption, or placed with a permanent guardian or in some other alternative permanent placement;

(7) Whether, in the case of a child adjudicated as a dependent child placed out of state, the out-of-state placement continues to be appropriate and in the best interests of such child;

(8) In the case of a child adjudicated as a dependent child who is 14 years of age or older, the services needed to assist such child to make a transition from foster care to independent living;

(9) In the case of a child for whom another planned permanent living arrangement is the permanency plan:

(A) Whether DFCS has documented intensive, ongoing, and, as of the date of the hearing, unsuccessful efforts to return the child to the home or to secure a placement for the child with a fit and willing relative, a legal guardian, or an adoptive parent, including through efforts that utilize search technology, including social media, to find biological family members for the children;

(B) Whether DFCS has documented the steps it is taking to ensure that the child's foster family home or child care institution is following the reasonable and prudent parent standard and the child has regular, ongoing opportunities to engage in age or developmentally appropriate activities, including by consulting with the child in an age-appropriate manner about the opportunities of the child to participate in the activities; and

(C) After asking the child, what his or her desired permanency outcome is; and

(10) If a child has attained the age of 14 years old, whether the permanency plan developed for the child, and any revision or addition to the plan, was developed in consultation with the child and, at the option of the child, with not more than two members of the permanency planning team who were selected by the child and who are not a foster parent of or caseworker for the child in accordance with subparagraph (A) of paragraph (15) of Code Section 15-11-201.

(b) The permanency plan incorporated in the court's order shall include:

(1) Whether and, if applicable, when a child adjudicated as a dependent child shall be returned to his or her parent;

(2) Whether and, if applicable, when a child adjudicated as a dependent child shall be referred for termination of parental rights and adoption;

(3) Whether and, if applicable, when a child adjudicated as a dependent child shall be placed with a permanent guardian; or

(4) In the case in which DFCS has documented a compelling reason that none of the options identified in paragraphs (1) through (3) of this subsection would be in the best interests of the child, whether, and if applicable, when such child shall be placed in another planned permanent living arrangement.

(c) If the court finds, as of the date of the hearing, that another planned permanent living arrangement is in the best interests of a child who has attained the age of 16 years old, the court shall make findings of fact explaining such determination and, in its order, provide compelling reasons why it is not or continues to not be in a child's best interests to be returned to his or her parent, referred for termination of parental rights and adoption, placed with a permanent guardian, or placed with a fit and willing relative.

(d) A supplemental order of the court adopting the permanency plan including all requirements of the permanency plan as provided in Code Section 15-11-231 shall be entered following the permanency hearing and in no case later than 30 days after the court has determined that reunification efforts shall not be made by DFCS. The supplemental order shall include a requirement that the DFCS case manager and staff and, as appropriate, other representatives of a child adjudicated as a dependent child provide such child with assistance and support in developing a transition plan that is personalized at the direction of such child; includes specific options on housing, health insurance, education, local opportunities for mentors and continuing support services, and work force supports and employment services; and is as detailed as such child may elect in the 90 day period immediately prior to the date on which he or she will attain 18 years of age.



§ 15-11-233. Termination of parental rights; exceptions

(a) Except as provided in subsection (b) of this Code section, DFCS shall file a petition to terminate the parental rights of a parent of a child adjudicated as a dependent child or, if such a petition has been filed by another party, seek to be joined as a party to the petition, and, concurrently, to identify, recruit, process, and approve a qualified family for an adoption if:

(1) A child adjudicated as a dependent child has been in foster care under the responsibility of DFCS for 15 of the most recent 22 months;

(2) The court has made a determination that the parent has subjected his or her child to aggravated circumstances; or

(3) The court has made a determination that the parent of a child adjudicated as a dependent child has been convicted of:

(A) The murder of another child of such parent;

(B) Murder in the second degree of another child of such parent;

(C) Voluntary manslaughter of another child of such parent;

(D) Voluntary manslaughter of the other parent of such child;

(E) Aiding or abetting, attempting, conspiring, or soliciting to commit murder or voluntary manslaughter of another child of such parent;

(F) Aiding or abetting, attempting, conspiring, or soliciting to commit murder or voluntary manslaughter of the other parent of such child; or

(G) Committing felony assault that has resulted in serious bodily injury to such child or to another child of such parent.

(b) Termination of parental rights may not be in the best interests of a child adjudicated as a dependent child when:

(1) Such child is being cared for by his or her relative;

(2) The case plan documents a compelling reason for determining that filing such a petition would not be in the best interests of such child. Such compelling reasons may include, but not be limited to:

(A) A parent of such child is successfully participating in services that will make it possible for his or her child to safely return home;

(B) Another permanency plan is better suited to meet the health and safety needs of such child. Documentation that another permanent plan is better suited to meet the health and safety needs of such child may include documentation that:

(i) Such child is 14 years of age or older and objects to termination of parental rights. Prior to accepting a child's objection, the court shall personally question such child in chambers to determine whether the objection is a voluntary and knowing choice;

(ii) Such child is 16 years of age or older and specifically requests that emancipation be established as his or her permanent plan;

(iii) The parent of such child and such child have a significant bond, but such parent is unable to care for such child because of an emotional or physical disability and such child's caregiver has committed to raising such child to the age of majority and facilitating visitation with such disabled parent; or

(iv) Such child is in a residential treatment facility that provides services specifically designed to address his or her treatment needs and the court determines that his or her needs could not be served by a less restrictive placement;

(C) Such child is living with his or her relative who is unable or unwilling to adopt such child, but who is willing and capable of providing such child with a stable and permanent home environment and the removal of such child from the physical custody of his or her relative would be detrimental to such child's emotional well-being;

(D) The court or judicial citizen review panel, in a prior hearing or review, determined that while the case plan was to reunify the family, DFCS did not make reasonable efforts; or

(E) Such child is an unaccompanied refugee or there are international legal obligations or foreign policy reasons that would preclude terminating parental rights; or

(3) DFCS has not provided to the family of such child services deemed necessary for his or her safe return to his or her home, consistent with the specific time frames for the accomplishment of the case plan goals.

(c) The recommendation by DFCS that termination of parental rights is not in the best interests of a child shall be based on the present family circumstances of such child and shall not preclude a different recommendation at a later date if the family circumstances of a child adjudicated as a dependent child change.






Part 13 - Permanent Guardianship

§ 15-11-240. Appointment of permanent guardian; jurisdiction; findings

(a) In addition to the jurisdiction to appoint guardians pursuant to Code Section 15-11-13, the juvenile court shall be vested with jurisdiction to appoint a permanent guardian for a child adjudicated as a dependent child in accordance with this article. Prior to the entry of such an order, the court shall:

(1) Find that reasonable efforts to reunify such child with his or her parents would be detrimental to such child or find that the living parents of such child have consented to the permanent guardianship;

(2) Find that termination of parental rights and adoption is not in the best interests of such child;

(3) Find that the proposed permanent guardian can provide a safe and permanent home for such child;

(4) Find that the appointment of a permanent guardian for such child is in the best interests of such child and that the individual chosen as such child's permanent guardian is the individual most appropriate to be such child's permanent guardian taking into consideration the best interests of the child; and

(5) If such child is 14 years of age or older, find that the appointment of a permanent guardian for such child is in the best interests of such child and that the individual chosen by such child as the child's permanent guardian is the individual most appropriate to be such child's permanent guardian taking into consideration the best interests of the child.

(b) The court may enter an order of support on behalf of a child against the parents of such child in accordance with paragraph (7) of subsection (a) of Code Section 15-11-212.



§ 15-11-241. Petition for permanent guardian

The petition for the appointment of a permanent guardian pursuant to this part shall set forth:

(1) The facts upon which the court's jurisdiction is based;

(2) The name and date of birth of the child adjudicated as a dependent child;

(3) The name, address, and county of domicile of the petitioner and the petitioner's relationship to such child, if any, and, if different from the petitioner, the name, address, and county of domicile of the individual nominated by the petitioner to serve as guardian and that individual's relationship to such child, if any;

(4) A statement that:

(A) Reasonable efforts to reunify such child with his or her parents would be detrimental to such child;

(B) Termination of parental rights and adoption is not in the best interests of such child;

(C) The proposed guardian can provide a safe and permanent home for such child;

(D) The appointment of a permanent guardian for such child is in the best interests of such child and that the individual chosen as such child's guardian is the individual most appropriate to be such child's permanent guardian taking into consideration the best interests of the child; and

(E) If such child is 14 years of age or older, that the appointment of a permanent guardian for such child is in the best interests of the child and that the individual chosen by such child as the child's permanent guardian is the most appropriate individual to be such child's permanent guardian taking into consideration the best interests of the child;

(5) Whether such child was born out of wedlock and, if so, the name and address of the biological father, if known;

(6) Whether, to the petitioner's knowledge, there exists any notarized or witnessed document made by a parent of such child that deals with the guardianship of such child and the name and address of any designee named in the document;

(7) In addition to the petitioner and the nominated guardian and, if the parent of such child has not consented to the permanent guardianship, the names and addresses of the following relatives of such child whose parents' whereabouts are known:

(A) The adult siblings of such child; provided, however, that not more than three adult siblings need to be listed;

(B) If there is no adult sibling of such child, the grandparents of such child; provided, however, that not more than three grandparents need to be listed; or

(C) If there is no grandparent of such child, any three of the nearest adult relatives of such child determined according to Code Section 53-2-1;

(8) Whether a temporary guardian has been appointed for such child or a petition for the appointment of a temporary guardian has been filed or is being filed; and

(9) The reason for any omission in the petition for appointment of a permanent guardian for such child in the event full particulars are lacking.



§ 15-11-242. Effect of guardianship order

(a) Permanent guardianship orders entered pursuant to Code Section 15-11-240 shall:

(1) Remain in effect until the child adjudicated as a dependent child reaches the age of 18 or becomes emancipated;

(2) Not be subject to review by the court except as provided in Code Section 15-11-244; and

(3) Establish a reasonable visitation schedule which allows the child adjudicated as a dependent child to maintain meaningful contact with his or her parents through personal visits, telephone calls, letters, or other forms of communication or specifically include any restriction on a parent's right to visitation.

(b) A permanent guardian shall have the rights and duties of a permanent guardian as provided in Code Sections 29-2-21, 29-2-22, and 29-2-23 and shall take the oath required of a guardian as provided in Code Section 29-2-24.



§ 15-11-243. Notice and permanent guardianship hearing

(a) Notice of a guardianship petition pursuant to this part shall be given to a parent of the child who was adjudicated as a dependent child and shall also be given in accordance with subsection (c) of Code Section 29-2-17 except that, if the parents have consented to the guardianship, notice of the petition shall not be required to be given to:

(1) The adult siblings of the child who was adjudicated as a dependent child;

(2) The grandparents of the child who was adjudicated as a dependent child; or

(3) The nearest adult relatives of the child who was adjudicated as a dependent child as determined in accordance with Code Section 53-2-1.

(b) The hearing shall be conducted in accordance with Code Section 29-2-18 to determine the best interests of the child who was adjudicated as a dependent child, and in reaching its determination the court shall consider Code Section 15-11-240.



§ 15-11-244. Modification of permanent guardianship order

(a) The court shall retain jurisdiction over a guardianship action under this part for the sole purpose of entering an order following the filing of a petition to modify, vacate, or revoke the guardianship and appoint a new guardian.

(b) The superior courts shall have concurrent jurisdiction for enforcement or modification of any child support or visitation order entered pursuant to Code Section 15-11-240.

(c) The guardianship shall be modified, vacated, or revoked based upon a finding, by clear and convincing evidence, that there has been a material change in the circumstances of the child who was adjudicated as a dependent child or the guardian and that such modification, vacation, or revocation of the guardianship order and the appointment of a new guardian is in the best interests of the child. Appointment of a new guardian shall be subject to the provisions of Code Sections 15-11-240 and 15-11-241.









Article 4 - Termination of Parental Rights

Part 1 - General Provisions

§ 15-11-260. Purpose of article

(a) The purpose of this article is:

(1) To protect a child who has been adjudicated as a dependent child from his or her parent who is unwilling or unable to provide safety and care adequate to meet such child's physical, emotional, and mental health needs by providing a judicial process for the termination of all parental rights and responsibilities;

(2) To eliminate the need for a child who has been adjudicated as a dependent child to wait unreasonable periods of time for his or her parent to correct the conditions which prevent his or her return to the family;

(3) To ensure that the continuing needs of a child who has been alleged or adjudged to be a dependent child for proper physical, mental, and emotional growth and development are the decisive considerations in all proceedings;

(4) To ensure that the constitutional rights of all parties are recognized and enforced in all proceedings conducted pursuant to this article while ensuring that the fundamental needs of a child are not subjugated to the interests of others; and

(5) To encourage stability in the life of a child who has been adjudicated as a dependent child and has been removed from his or her home by ensuring that all proceedings are conducted expeditiously to avoid delays in resolving the status of the parent and in achieving permanency for such child.

(b) Nothing in this article shall be construed as affecting the rights of a parent who is not the subject of the proceedings.



§ 15-11-261. Scope, effect, and duration of order terminating parental rights

(a) An order terminating the parental rights of a parent shall be without limit as to duration and shall divest the parent and his or her child of all legal rights, powers, privileges, immunities, duties, and obligations with respect to each other, except:

(1) The right of such child to receive child support from his or her parent until a final order of adoption is entered;

(2) The right of such child to inherit from and through his or her parent. The right of inheritance of such child shall be terminated only by a final order of adoption; and

(3) The right of such child to pursue any civil action against his or her parent.

(b) When an order terminating the parent and child relationship has been issued, the parent whose right has been terminated shall not thereafter be entitled to notice of proceedings for the adoption of his or her child by another, nor has the parent any right to object to the adoption or otherwise to participate in such proceedings.

(c) The relationship between a child and his or her siblings shall not be severed until that relationship is terminated by final order of adoption.

(d) A relative whose relationship to a child is derived through the parent whose parental rights are terminated shall be considered to be a relative of such child for purposes of placement of, and permanency plan for, such child until such relationship is terminated by final order of adoption.



§ 15-11-262. Right to attorney and appointment of guardian ad litem

(a) A child and any other party to a proceeding under this article shall have the right to an attorney at all stages of the proceedings under this article.

(b) The court shall appoint an attorney for a child in a termination of parental rights proceeding. The appointment shall be made as soon as practicable to ensure adequate representation of such child and, in any event, before the first court hearing that may substantially affect the interests of such child.

(c) A child's attorney owes to a child the duties imposed by the law of this state in an attorney-client relationship.

(d) The court shall appoint a guardian ad litem for a child in a termination proceeding; provided, however, that such guardian ad litem may be the same person as the child's attorney unless or until there is a conflict of interest between the attorney's duty to such child as such child's attorney and the attorney's considered opinion of such child's best interests as guardian ad litem.

(e) The court shall appoint a CASA to serve as guardian ad litem whenever possible, and a CASA may be appointed in addition to an attorney who is serving as a guardian ad litem.

(f) The role of a guardian ad litem in a termination of parental rights proceeding shall be the same role as provided for in all dependency proceedings under Article 3 of this chapter.

(g) If an attorney or guardian ad litem has been appointed to represent a child in a prior proceeding under this chapter, the court, when possible, shall appoint the same attorney to represent such child in any subsequent proceeding.

(h) An attorney appointed to represent a child in a termination proceeding shall continue the representation in any subsequent appeals unless excused by the court.

(i) Unless authorized by the court, neither a child or a representative of a child may waive the right to any attorney in a termination proceeding.

(j) A party other than a child shall be informed of his or her right to an attorney prior to the adjudication hearing and prior to any other hearing at which a party could be subjected to the loss of residual parental rights. A party other than a child shall be given an opportunity to:

(1) Obtain and employ an attorney of the party's own choice;

(2) To obtain a court appointed attorney if the court determines that the party is an indigent person; or

(3) Waive the right to an attorney.



§ 15-11-263. Physical and mental examinations

(a) Upon motion of any party or the court, the court may require a physical or mental evaluation of a child adjudicated as a dependent child or his or her parent, stepparent, guardian, or legal custodian.

(b) The cost of any ordered evaluation shall be paid by the moving party unless apportioned by the court, in its discretion, to any other party or parties.



§ 15-11-264. Discovery

(a) In all cases under this article, any party shall, upon written request to the party having actual custody, control, or possession of the material to be produced, have full access to the following for inspection, copying, or photographing:

(1) The names and telephone numbers of each witness likely to be called to testify at the hearing by another party;

(2) A copy of any formal written statement made by the child adjudicated as a dependent child or any witness that relates to the subject matter concerning the testimony of the witness that a party intends to call as a witness at the hearing;

(3) Except as otherwise provided in subsection (b) of this Code section, any scientific or other report which is intended to be introduced at any hearing or that pertains to physical evidence which is intended to be introduced;

(4) Any drug screen concerning the child adjudicated as a dependent child or his or her parent, guardian, or legal custodian;

(5) Any case plan concerning the child adjudicated as a dependent child or his or her parent, guardian, or legal custodian;

(6) Any visitation schedule related to the child who is adjudicated as a dependent child;

(7) Photographs and any physical evidence which are intended to be introduced at any hearing;

(8) Copies of the police incident report regarding an occurrence which forms part or all of the basis of the petition; and

(9) Any other relevant evidence not requiring consent or a court order under subsection (b) of this Code section.

(b) Upon presentation of a court order or written consent from the appropriate person or persons permitting access to the party having actual custody, control, or possession of the material to be produced, any party shall have access to the following for inspection, copying, or photographing:

(1) Any psychological, developmental, physical, mental or emotional health, or other assessments of the child adjudicated as a dependent child or the family, parent, guardian, or legal custodian of such child;

(2) Any school record concerning the child adjudicated as a dependent child;

(3) Any medical record concerning the child adjudicated as a dependent child;

(4) Transcriptions, recordings, and summaries of any oral statement of the child adjudicated as a dependent child or of any witness, except child abuse reports that are confidential pursuant to Code Section 19-7-5 and work product of counsel;

(5) Any family team meeting report or multidisciplinary team meeting report concerning the child adjudicated as a dependent child or his or her parent, guardian, or legal custodian;

(6) Supplemental police reports, if any, regarding an occurrence which forms part of all of the basis of the petition; and

(7) Immigration records concerning the child adjudicated as a dependent child.

(c) If a party requests disclosure of information pursuant to subsection (a) or (b) of this Code section, it shall be the duty of such party to promptly make the following available for inspection, copying, or photographing to every other party:

(1) The names and last known addresses and telephone numbers of each witness to the occurrence which forms the basis of the party's defense or claim;

(2) Any scientific or other report which is intended to be introduced at the hearing or that pertains to physical evidence which is intended to be introduced;

(3) Photographs and any physical evidence which are intended to be introduced at the hearing; and

(4) A copy of any written statement made by any witness that relates to the subject matter concerning the testimony of the witness that the party intends to call as a witness.

(d) A request for discovery or reciprocal discovery shall be complied with promptly and not later than five days after the request is received or 72 hours prior to any hearing except when later compliance is made necessary by the timing of the request. If the request for discovery is made fewer than 48 hours prior to an adjudicatory hearing, the discovery response shall be produced in a timely manner. If, subsequent to providing a discovery response in compliance with this Code section, the existence of additional evidence is found, it shall be promptly provided to the party making the discovery request.

(e) If a request for discovery or consent for release is refused, application may be made to the court for a written order granting discovery. Motions for discovery shall certify that a request for discovery or consent was made and was unsuccessful despite good faith efforts made by the requesting party. An order granting discovery shall require reciprocal discovery. Notwithstanding the provisions of subsection (a) or (b) of this Code section, the court may deny, in whole or in part, or otherwise limit or set conditions concerning the discovery response upon a sufficient showing by a person or entity to whom a request for discovery is made that disclosure of the information would:

(1) Jeopardize the safety of a party, witness, or confidential informant;

(2) Create a substantial threat of physical or economic harm to a witness or other person;

(3) Endanger the existence of physical evidence;

(4) Disclose privileged information; or

(5) Impede the criminal prosecution of a minor who is being prosecuted as an adult or the prosecution of an adult charged with an offense arising from the same transaction or occurrence.

(f) No deposition shall be taken of a child adjudicated as a dependent child unless the court orders the deposition, under such conditions as the court may order, on the ground that the deposition would further the purposes of this part.

(g) If at any time during the course of the proceedings it is brought to the attention of the court that a person or entity has failed to comply with an order issued pursuant to this Code section, the court may grant a continuance, prohibit the party from introducing in evidence the information not disclosed, or enter such other order as the court deems just under the circumstances.

(h) Nothing contained in this Code section shall prohibit the court from ordering the disclosure of any information that the court deems necessary for proper adjudication.

(i) Any material or information furnished to a party pursuant to this Code section shall remain in the exclusive custody of the party and shall only be used during the pendency of the case and shall be subject to such other terms and conditions as the court may provide.



§ 15-11-265. Suspension of right of voluntary surrender of parental rights

Once a petition to terminate parental rights has been filed, the parent of a child adjudicated as a dependent child shall thereafter be without authority to affect the custody of his or her child except such parent may:

(1) Consent to a judgment terminating his or her parental rights; and

(2) Execute an act of surrender in favor of:

(A) A third party if all of the parties to the petition to terminate parental rights agree; or

(B) The department.






Part 2 - Venue for Petition to Terminate Parental Rights

§ 15-11-270. Venue

(a) A proceeding under this article shall be commenced:

(1) In the county that has jurisdiction over related dependency proceedings;

(2) In the county in which a child legally resides;

(3) In the county in which a child is present when the termination proceeding is commenced if such child is present without his or her parent, guardian, or legal custodian; or

(4) In the county where the acts underlying the petition to terminate parental rights are alleged to have occurred.

(b) For the convenience of the parties, the court may transfer proceedings to the county in which the parent of a child adjudicated as a dependent child legally resides. If a proceeding is transferred, certified copies of all legal and social documents and records pertaining to the proceeding on file with the clerk of court shall accompany the transfer.






Part 3 - Petition and Summons

§ 15-11-280. Petition; style; contents; putative fathers

(a) A petition to terminate parental rights and all subsequent court documents in such proceeding shall be entitled "In the interest of , a child.", except upon appeal, in which event the anonymity of a child shall be preserved by use of appropriate initials. The petition shall be in writing.

(b) The petition to terminate parental rights shall be made, verified, and endorsed by the court as provided in Article 3 of this chapter for a petition alleging dependency.

(c) A petition to terminate parental rights shall:

(1) State clearly that an order for termination of parental rights is requested and that the effect of the order will conform to Code Section 15-11-261;

(2) State the statutory ground, as provided in Code Section 15-11-310, on which the petition is based; and

(3) Set forth plainly and with particularity:

(A) The facts which bring a child within the jurisdiction of the court, with a statement that it is in the best interests of such child and the public that the proceeding be brought;

(B) The name, age, date of birth, and residence address of the child named in the petition;

(C) The name and residence address of the parent, guardian, or legal custodian of such child; or, if the parent, guardian, or legal custodian of the child named in the petition to terminate parental rights does not reside or cannot be found within the state or if such place of residence address is unknown, the name of any known adult relative of such child residing within the county or, if there is none, the known adult relative of such child residing nearest to the location of the court;

(D) Whether the child named in the petition is in protective custody and, if so, the place of his or her foster care and the time such child was taken into protective custody; and

(E) Whether any of the information required by this paragraph is unknown.

(d) When a petition to terminate parental rights seeks termination of the rights of a biological father who is not the legal father and who has not surrendered his rights to his child, the petition shall include a certificate from the putative father registry disclosing the name, address, and social security number of any registrant acknowledging paternity of the child named in the petition or indicating the possibility of paternity of a child of the child's mother for a period beginning no more than two years immediately preceding such child's date of birth. The certificate shall document a search of the registry on or before the date of the filing of the petition and shall include a statement that the registry is current as to filings of registrants as of the date of the petition.

(e) A copy of a voluntary surrender or written consent, if any, previously executed by a parent of the child named in the petition to terminate parental rights shall be attached to the petition.



§ 15-11-281. Issuance of summons

(a) The court shall direct the issuance of a summons to the mother, legal father or biological father, guardian, legal custodian, attorney, and guardian ad litem, if any, of the child named in the petition to terminate parental rights and any other persons who appear to the court to be proper or necessary parties to the proceeding, requiring them to appear before the court at the time fixed to answer the allegations of the petition. A copy of such petition shall accompany the summons unless the summons is served by publication, in which case the published summons shall indicate the general nature of the allegations and where a copy of such petition can be obtained.

(b) The court shall direct notice and a copy of the petition be provided to the child named in the petition if the child is 14 years of age or older.

(c) The summons shall include the notice of effect of a termination judgment as set forth in Code Section 15-11-284 and shall state that a party is entitled to an attorney in the proceedings and that the court will appoint an attorney if the party is an indigent person.

(d) The court may endorse upon the summons an order directing the parent, guardian, or legal custodian of the child named in the petition to appear personally at the hearing or directing the person having the physical custody or control of such child to bring such child to the hearing.

(e) A party other than the child named in the petition may waive service of summons by written stipulation or by voluntary appearance at the hearing.



§ 15-11-282. Service of summons

(a) If a party to be served with a summons is within this state and can be found, the summons shall be served upon him or her personally as soon as possible and at least 30 days before the termination of parental rights hearing.

(b) If a party to be served is within this state and cannot be found but his or her address is known or can be ascertained with due diligence, the summons shall be served upon such party at least 30 days before the termination of parental rights hearing by mailing him or her a copy by registered or certified mail or statutory overnight delivery, return receipt requested.

(c) If a party to be served is outside this state but his or her address is known or can be ascertained with due diligence, service of the summons shall be made at least 30 days before the termination of parental rights hearing either by delivering a copy to such party personally or by mailing a copy to him or her by registered or certified mail or statutory overnight delivery, return receipt requested.

(d) If, after due diligence, a party to be served with a summons cannot be found and such party's address cannot be ascertained, whether he or she is within or outside this state, the court may order service of the summons upon him or her by publication. The termination of parental rights hearing shall not be earlier than 31 days after the date of the last publication.

(e) (1) Service by publication shall be made once a week for four consecutive weeks in the legal organ of the county where the petition to terminate parental rights has been filed and of the county of the biological father's last known address. Service shall be deemed complete upon the date of the last publication.

(2) When served by publication, the notice shall contain the names of the parties, except that the anonymity of a child shall be preserved by the use of appropriate initials, and the date the petition to terminate parental rights was filed. The notice shall indicate the general nature of the allegations and where a copy of the petition to terminate parental rights can be obtained and require the party to be served by publication to appear before the court at the time fixed to answer the allegations of the petition to terminate parental rights.

(3) The petition to terminate parental rights shall be available to the party whose rights are sought to be terminated free of charge from the court during business hours or, upon request, shall be mailed to such party.

(4) Within 15 days after the filing of the order of service by publication, the clerk of court shall mail a copy of the notice, a copy of the order of service by publication, and a copy of the petition to terminate parental rights to the absent party's last known address.

(f) Service of the summons may be made by any suitable person under the direction of the court.

(g) The court may authorize the payment from county funds of the costs of service and of necessary travel expenses incurred by persons summoned or otherwise required to appear at the hearing.



§ 15-11-283. Notice to father

(a) Unless he has surrendered all parental rights to his child, a summons shall be served in the same manner as set forth in Code Section 15-11-282 on the biological father:

(1) Whose paternity has been previously established in a judicial proceeding to which the father was a party;

(2) Whose identity is known to the petitioner or the petitioner's attorney;

(3) Who is a registrant on the putative father registry and has acknowledged paternity of the child named in the petition brought pursuant to this article;

(4) Who is a registrant on the putative father registry who has indicated possible paternity of the child named in the petition brought pursuant to this article that was born to such child's mother during a period beginning no more than two years immediately preceding such child's date of birth; or

(5) Who, if the court finds from the evidence including but not limited to the affidavit of the mother of a child named in the petition brought pursuant to this article, has performed any of the following acts:

(A) Lived with such child;

(B) Contributed to such child's support;

(C) Made any attempt to legitimate such child; or

(D) Provided support or medical care for such mother either during her pregnancy or during her hospitalization for the birth of such child.

(b) The notice shall advise the biological father who is not the legal father that he may lose all rights to the child named in a petition brought pursuant to this article and will not be entitled to object to the termination of his rights to such child unless, within 30 days of receipt of notice, he files:

(1) A petition to legitimate such child; and

(2) Notice of the filing of the petition to legitimate with the court in which the termination of parental rights proceeding is pending.

(c) If the identity of the biological father whose rights are sought to be terminated is not known to the petitioner or the petitioner's attorney and the biological father would not be entitled to notice in accordance with subsection (a) of this Code section, then it shall be rebuttably presumed that he is not entitled to notice of the proceedings. The court shall be authorized to require the mother to execute an affidavit supporting the presumption or show cause before the court if she refuses. Absent evidence rebutting the presumption, no further inquiry or notice shall be required by the court, and the court may enter an order terminating the rights of the biological father.

(d) The court may enter an order terminating all the parental rights of a biological father, including any right to object thereafter to such proceedings:

(1) Who fails to file a timely petition to legitimate the child named in a petition brought pursuant to this article and notice in accordance with subsection (b) of this Code section;

(2) Whose petition to legitimate is subsequently dismissed for failure to prosecute; or

(3) Whose petition to legitimate does not result in a court order finding that he is the legal father of the child named in a petition brought pursuant to this article.



§ 15-11-284. Notice of effect of termination judgment

The notice required to be given to the mother, the biological father, and legal father of the child shall state:

"NOTICE OF EFFECT OF TERMINATION JUDGMENT

Georgia law provides that you can permanently lose your rights as a parent.

A petition to terminate parental rights has been filed requesting the court to

terminate your parental rights to your child. A copy of the petition to

terminate parental rights is attached to this notice. A court hearing of your

case has been scheduled for the day of , , at (time of day)

, at the Court of County.

If you fail to appear, the court can terminate your rights in your absence.

If the court at the trial finds that the facts set out in the petition to

terminate parental rights are true and that termination of your rights will

serve the best interests of your child, the court can enter a judgment ending

your rights to your child.

If the judgment terminates your parental rights, you will no longer have

any rights to your child. This means that you will not have the right to

visit, contact, or have custody of your child or make any decisions affecting

your child or your child's earnings or property. Your child will be legally

freed to be adopted by someone else.

Even if your parental rights are terminated:

(1) You will still be responsible for providing financial support (child

support payments) for your child's care unless and until your child is

adopted; and

(2) Your child can still inherit from you unless and until your child is

adopted.

This is a very serious matter. You should contact an attorney immediately

so that you can be prepared for the court hearing. You have the right to hire

an attorney and to have him or her represent you. If you cannot afford to hire

an attorney, the court will appoint an attorney if the court finds that you

are an indigent person. Whether or not you decide to hire an attorney, you

have the right to attend the hearing of your case, to call witnesses on your

behalf, and to question those witnesses brought against you.

If you have any questions concerning this notice, you may call the

telephone number of the clerk's office which is ."



§ 15-11-285. Sanctions for failure to obey summons

(a) If any person named in and properly served with a summons shall without reasonable cause fail to appear or, when directed in the summons, to bring the child named in the petition pursuant to this article before the court, then the court may issue a rule nisi against the person, directing the person to appear before the court to show cause why he or she should not be held in contempt of court.

(b) If a summons cannot be served or if the person to whom the summons is directed fails to obey it, the court may issue an order to take the child named in the petition pursuant to this article into protective custody.






Part 4 - Hearings

§ 15-11-300. Notice of hearings to specified parties

(a) In advance of each hearing to terminate parental rights, DFCS shall give written notice of the date, time, place, and purpose of the hearing to the caregiver of the child at issue, the foster parents of such child, if any, any preadoptive parent, or any relative providing care for such child, including the right to be heard. The written notice shall be delivered to the recipient at least 72 hours before the review or hearing by United States mail, e-mail, or hand delivery.

(b) This Code section shall not be construed to require a caregiver, foster parent, preadoptive parent, or relative caring for the child at issue to be made a party to the hearing solely on the basis of such notice and right to be heard.



§ 15-11-301. Expedited hearings; orders

(a) If no just cause has been shown for delay, all hearings contemplated by this article shall be conducted within 90 days of the date a petition to terminate parental rights is filed.

(b) If no just cause for delay has been shown by written finding of fact by the court, an order of disposition shall be issued by the juvenile court no later than 30 days after the conclusion of the hearing on the petition to terminate parental rights.

(c) All hearings contemplated by this article shall be recorded by stenographic notes or by electronic, mechanical, or other appropriate means capable of accurately capturing a full and complete record of all words spoken during the hearings. If no just cause for delay has been shown, the court reporter shall provide a transcript of the hearings no later than 30 days after a notice of appeal is filed.

(d) This Code section shall not affect the right to request a rehearing or the right to appeal the juvenile court's order.

(e) Failure to comply with the time requirements of this Code section shall not be grounds to invalidate an otherwise proper order terminating parental rights unless the court determines that such delay resulted in substantial prejudice to a party.



§ 15-11-302. Confidentiality of testimony of parties

The record of the testimony of the parties adduced in any proceeding under this article shall not be admissible in any civil, criminal, or any other cause or proceedings in any court against a person named as respondent for any purpose whatsoever, except in subsequent dependency or termination proceedings involving the same child or dependency or termination proceedings involving the same respondent.



§ 15-11-303. Standard of proof

In all proceedings under this article, the standard of proof to be adduced to terminate parental rights shall be by clear and convincing evidence.



§ 15-11-304. Applicability of Title 24; privileges

Except as provided in this Code section, hearings to terminate parental rights shall be conducted in accordance with Title 24. Testimony or other evidence relevant to determining whether a statutory ground for termination of parental rights exists may not be excluded on any ground of privilege, except in the case of:

(1) Communications between a party and his or her attorney; and

(2) Confessions or communications between a priest, rabbi, or duly ordained minister or similar functionary and his or her confidential communicant.






Part 5 - Grounds for Termination of Parental Rights

§ 15-11-310. Grounds for determining termination of parental rights

(a) In considering the termination of parental rights, the court shall first determine whether one of the following statutory grounds for termination of parental rights has been met:

(1) The parent has given written consent to termination which has been acknowledged by the court or has voluntarily surrendered his or her child for adoption;

(2) The parent has subjected his or her child to aggravated circumstances;

(3) The parent has wantonly and willfully failed to comply for a period of 12 months or longer with a decree to support his or her child that has been entered by a court of competent jurisdiction of this or any other state;

(4) A child is abandoned by his or her parent; or

(5) A child is a dependent child due to lack of proper parental care or control by his or her parent, reasonable efforts to remedy the circumstances have been unsuccessful or were not required, such cause of dependency is likely to continue or will not likely be remedied, and the continued dependency will cause or is likely to cause serious physical, mental, emotional, or moral harm to such child.

(b) If any of the statutory grounds for termination has been met, the court shall then consider whether termination is in a child's best interests after considering the following factors:

(1) Such child's sense of attachments, including his or her sense of security and familiarity, and the continuity of affection for such child;

(2) Such child's wishes and long-term goals;

(3) Such child's need for permanence, including his or her need for stability and continuity of relationships with a parent, siblings, and other relatives; and

(4) Any other factors, including the factors set forth in Code Section 15-11-26, considered by the court to be relevant and proper to its determination.

(c) If the court determines that a parent has subjected his or her child to aggravated circumstances because such parent has committed the murder of the other parent of such child, the court shall presume that termination of parental rights is in the best interests of the child.



§ 15-11-311. Determination of whether child is without proper parental care and control

(a) In determining whether a child is without proper parental care and control, the court shall consider, without being limited to, the following:

(1) A medically verified deficiency of such child's parent's physical, mental, or emotional health that is of such duration or nature so as to render such parent unable to provide adequately for his or her child;

(2) Excessive use of or history of chronic unrehabilitated substance abuse with the effect of rendering a parent of such child incapable of providing adequately for the physical, mental, emotional, or moral condition and needs of his or her child;

(3) A felony conviction and imprisonment of a parent of such child for an offense which has a demonstrably negative effect on the quality of the parent-child relationship including, but not limited to, any of the following:

(A) Murder of another child of such parent;

(B) Voluntary manslaughter of another child of such parent;

(C) Voluntary manslaughter of the other parent of his or her child;

(D) Aiding or abetting, attempting, conspiring, or soliciting to commit murder or voluntary manslaughter of another child of such parent;

(E) Aiding or abetting, attempting, conspiring, or soliciting to commit murder or voluntary manslaughter of the other parent of his or her child; or

(F) Committing felony assault that results in serious bodily injury to his or her child or another child of such parent;

(4) Egregious conduct or evidence of past egregious conduct of a physically, emotionally, or sexually cruel or abusive nature by such parent toward his or her child or toward another child of such parent;

(5) Physical, mental, or emotional neglect of his or her child or evidence of past physical, mental, or emotional neglect by the parent of such child or another child of such parent; and

(6) Serious bodily injury or death of a sibling of his or her child under circumstances which constitute substantial evidence that such injury or death resulted from parental neglect or abuse.

(b) In determining whether a child who is not in the custody and care of his or her parent is without proper parental care and control, the court shall also consider, without being limited to, whether such parent, without justifiable cause, has failed significantly for a period of six months prior to the date of the termination hearing:

(1) To develop and maintain a parental bond with his or her child in a meaningful, supportive manner;

(2) To provide for the care and support of his or her child as required by law or judicial decree; and

(3) To comply with a court ordered plan designed to reunite such parent with his or her child.

(c) A parent's reliance on prayer or other religious nonmedical means for healing in lieu of medical care, in the exercise of religious beliefs, shall not be the sole basis for determining a parent to be unwilling or unable to provide safety and care adequate to meet his or her child's physical, emotional, and mental health needs as provided in paragraph (1) of subsection (a) of this Code section or as depriving such child of proper parental care or control for purposes of this Code section and Code Section 15-11-310.






Part 6 - Disposition

§ 15-11-320. Termination of parental rights; findings; standard of proof

(a) When the court finds that any ground set out in Code Section 15-11-310 is proved by clear and convincing evidence and that termination of parental rights is in a child's best interests, it shall order the termination of the parent's rights.

(b) The court's order shall:

(1) Contain written findings on which the order is based, including the factual basis for a determination that grounds for termination of parental rights exist and that termination is in the best interests of the child;

(2) Be conclusive and binding on all parties from the date of entry;

(3) Grant custody of the child at issue in accordance with Code Section 15-11-321; and

(4) Inform the parent whose rights have been terminated of his or her right to use the services of the Georgia Adoption Reunion Registry; however, failure to include such information shall not affect the validity of the judgment.

(c) If the court does not order the termination of parental rights but the court finds that there is clear and convincing evidence that a child is a dependent child, the court may enter a disposition order in accordance with the provisions of Article 3 of this chapter.

(d) The court shall transmit a copy of every final order terminating the parental rights of a parent to the Office of Adoptions of the department within 15 days of the filing of such order.



§ 15-11-321. Custody of child following termination proceedings or surrender of parental rights

(a) When a court enters an order terminating the parental rights of a parent or accepts a parent's voluntary surrender of parental rights, or a petition for termination of parental rights is withdrawn because a parent has executed an act of surrender in favor of the department, a placement may be made only if the court finds that such placement is in the best interests of the child and in accordance with such child's court approved permanency plan created pursuant to Code Sections 15-11-231 and 15-11-232. In determining which placement is in a child's best interests, the court shall initially attempt to place the child with an adult who is a relative or fictive kin, if such individual is willing and found by the court to be qualified to receive and care for such child. In determining which placement is in a child's best interests, the court shall enter findings of fact reflecting its consideration of the following:

(1) Such child's need for a placement that offers the greatest degree of legal permanence and security;

(2) The least disruptive placement for such child;

(3) Such child's sense of attachment and need for continuity of relationships;

(4) The value of biological and familial connections; and

(5) Any other factors the court deems relevant to its determination.

(b) A guardian or legal custodian shall submit to the jurisdiction of the court for purposes of placement.

(c) A placement effected under the provisions of this Code section shall be conditioned upon the person who is given custody or who is granted an adoption of a child whose parents have had their parental rights terminated or surrendered agreeing to abide by the terms and conditions of the order of the court.

(d) In addition to its rights as a legal custodian, the department has the authority to consent to the adoption of a child whose parents have had their parental rights terminated or surrendered.



§ 15-11-322. Continuing court review when child not adopted

If a petition seeking the adoption of a child whose parents have had their parental rights terminated or surrendered is not filed within six months after the date of the disposition order, the court shall then, and at least every six months thereafter so long as such child remains unadopted, review the circumstances of such child to determine what efforts have been made to assure that such child will be adopted. The court shall:

(1) Make written findings regarding whether reasonable efforts have been made to move such child to permanency;

(2) Evaluate whether, in light of any change in circumstances, the permanency plan for such child remains appropriate; and

(3) Enter such orders as it deems necessary to further adoption or if appropriate, other permanency options, including, but not limited to, another placement.



§ 15-11-323. Reinstatement of parental rights; standard of proof

(a) A child who has not been adopted after the passage of at least three years from the date the court terminated parental rights or the parent voluntarily surrendered parental rights to DFCS and for whom the court has determined that adoption is no longer the permanent plan may petition the court to reinstate parental rights pursuant to the modification of orders procedure prescribed by Code Section 15-11-32. Such child may file the petition to reinstate parental rights prior to the expiration of such three-year period if the department or licensed child-placing agency that is responsible for the custody and supervision of such child and such child stipulate that such child is no longer likely to be adopted. A child 14 years of age or older shall sign the petition in the absence of a showing of good cause as to why such child could not do so.

(b) If it appears that the best interests of a child may be promoted by reinstatement of parental rights, the court shall order that a hearing be held and shall cause notice to be served by United States mail to DFCS, the attorney of record, guardian ad litem, if any, and foster parents, if any, of the child whose parental rights were terminated or surrendered and the child's former parent whose parental rights were terminated or surrendered. The former parent and foster parents, if any, shall have a right to be heard at the hearing to reinstate parental rights but shall not be parties at such hearing, and such hearing may be conducted in their absence. A child's motion shall be dismissed if his or her former parent cannot be located or if such parent objects to the reinstatement.

(c) The court shall grant the petition if it finds by clear and convincing evidence that a child is no longer likely to be adopted and that reinstatement of parental rights is in the child's best interests. In determining whether reinstatement is in the child's best interests the court shall consider, but not be limited to, the following:

(1) Whether a parent whose rights are to be reinstated is a fit parent and has remedied his or her deficits as provided in the record of the prior termination proceedings and prior termination order;

(2) The age and maturity of a child and the ability of such child to express his or her preference;

(3) Whether the reinstatement of parental rights will present a risk to a child's health, welfare, or safety; and

(4) Other material changes in circumstances, if any, that may have occurred which warrant the granting of the petition.

(d) If the court grants the petition to reinstate parental rights, a review hearing shall be scheduled within six months. During such period, the court may order that a child be immediately placed in the custody of his or her parent or, if the court determines that a transition period is necessary and such child is in DFCS custody at the time of the order, order DFCS to provide transition services to the family as appropriate.

(e) An order granted under this Code section reinstates a parent's rights to his or her child. Such reinstatement shall be a recognition that the situation of the parent and his or her child has changed since the time of the termination of parental rights and reunification is now appropriate.

(f) This Code section is intended to be retroactive and applied to any child who is under the jurisdiction of the court at the time of the hearing regardless of the date parental rights were terminated.









Article 5 - Child in Need of Services

Part 1 - General Provisions

§ 15-11-380. Purpose of article

The purpose of this article is:

(1) To acknowledge that certain behaviors or conditions occurring within a family or school environment indicate that a child is experiencing serious difficulties and is in need of services and corrective action in order to protect such child from the irreversibility of certain choices and to protect the integrity of such child's family;

(2) To make family members aware of their contributions to their family's problems and to encourage family members to accept the responsibility to participate in any program of care ordered by the court;

(3) To provide a child with a program of treatment, care, guidance, counseling, structure, supervision, and rehabilitation that he or she needs to assist him or her in becoming a responsible and productive member of society; and

(4) To ensure the cooperation and coordination of all agencies having responsibility to supply services to any member of a family referred to the court.



§ 15-11-381. Definitions

As used in this article, the term:

(1) "Comprehensive services plan" means an interagency treatment, habilitation, support, or supervision plan developed collaboratively by state or local agency representatives, parties, and other interested persons following a court's finding that a child is incompetent to proceed.

(2) "Habilitation" means the process by which a child is helped to acquire and maintain those life skills which will enable him or her to cope more effectively with the demands of his or her own person and of his or her environment and to raise the level of his or her physical, mental, social, and vocational abilities.

(3) "Plan manager" means a person who is under the supervision of the court and is appointed by the court to convene a meeting of all relevant parties for the purpose of developing a comprehensive services plan.

(4) "Runaway" means a child who without just cause and without the consent of his or her parent, guardian, or legal custodian is absent from his or her home or place of abode for at least 24 hours.

(5) "Status offense" means an act prohibited by law which would not be an offense if committed by an adult.

(6) "Truant" means having ten or more days of unexcused absences from school in the current academic year.






Part 2 - Informal Procedures

§ 15-11-390. Filing of complaint

(a) A complaint alleging a child is a child in need of services may be made by any person, including a law enforcement officer, who has knowledge of the facts alleged or is informed and believes that such facts are true. A prosecuting attorney may file a complaint alleging a child is in need of services or intervene in such matter to represent the interest of the state as parens patriae.

(b) The complaint shall set forth plainly and with particularity:

(1) The name, date of birth, and residence address of the child alleged to be a child in need of services;

(2) The facts alleging why the court has jurisdiction of the complaint;

(3) The reasons why the complaint is in the best interests of the child and the public;

(4) The names and residence addresses of the parent, guardian, or legal custodian, any other family members, or any other individuals living within such child's home;

(5) The name of any public institution or agency having the responsibility or ability to supply services alleged to be needed by such child; and

(6) Whether any of the matters required by this subsection are unknown.

(c) When a school official is filing a complaint alleging a child is a child in need of services, information shall be included which shows that:

(1) The legally liable school district has sought to resolve the expressed problem through available educational approaches; and

(2) The school district has sought to engage the parent, guardian, or legal custodian of such child in solving the problem but such person has been unwilling or unable to do so, that the problem remains, and that court intervention is needed.

(d) When a school official is filing a complaint alleging a child is a child in need of services involving a child who is eligible or suspected to be eligible for services under the federal Individuals with Disabilities Education Act or Section 504 of the federal Rehabilitation Act of 1973, information shall be included which demonstrates that the legally liable school district:

(1) Has determined that such child is eligible or suspected to be eligible under the federal Individuals with Disabilities Education Act or Section 504 of the federal Rehabilitation Act of 1973; and

(2) Has reviewed for appropriateness such child's current Individualized Education Program (IEP) and placement and has made modifications where appropriate.

(e) The juvenile court intake officer shall be responsible for receiving complaints alleging that a child is a child in need of services.






Part 3 - Formal Court Procedures

§ 15-11-400. Child in need of services; time limitations for continued custody or temporary custody hearings

(a) The continued custody hearing for a child alleged to be a child in need of services shall be held promptly and no later than:

(1) Twenty-four hours, excluding weekends and holidays, after such child is taken into temporary custody if he or she is being held in a secure residential facility or nonsecure residential facility; or

(2) Seventy-two hours, excluding weekends and holidays, after such child is placed in foster care.

(b) If a child alleged to be a child in need of services was never taken into temporary custody or is released from temporary custody at the continued custody hearing, the following time frames apply:

(1) The petition for a child in need of services shall be filed:

(A) Within 30 days of the filing of the complaint with the juvenile court; or

(B) Within 30 days of such child's release from temporary custody;

(2) Summons shall be served at least 72 hours before the adjudication hearing;

(3) An adjudication hearing shall be scheduled to be held no later than 60 days after the filing of the petition for a child in need of services; and

(4) If not held in conjunction with an adjudication hearing, a disposition hearing shall be held and completed within 30 days after the conclusion of an adjudication hearing.

(c) If a child alleged to be a child in need of services is not released from temporary custody at the continued custody hearing, the following time frames apply:

(1) The petition for a child in need of services shall be filed within five days of the continued custody hearing;

(2) Summons shall be served at least 72 hours before an adjudication hearing;

(3) An adjudication hearing shall be scheduled to be held no later than ten days after the filing of the petition for a child in need of services; and

(4) If not held in conjunction with an adjudication hearing, a disposition hearing shall be held and completed within 30 days after the conclusion of an adjudication hearing.



§ 15-11-401. Child in need of services; venue

(a) A proceeding under this article may be commenced in the county in which the act complained of took place or in the county in which the child alleged to be a child in need of services legally resides.

(b) If a proceeding is commenced in the county in which the act complained of took place, the court shall transfer the case to the county in which the child alleged to be a child in need of services legally resides for further proceedings.

(c) When a proceeding is transferred, certified copies of all legal and social documents and records on file with the clerk of court pertaining to the proceeding shall accompany such transfer.



§ 15-11-402. Right to attorney and appointment of guardian ad litem

(a) The court shall appoint an attorney for a child alleged to be a child in need of services.

(b) The court may appoint a guardian ad litem for a child alleged to be a child in need of services at the request of such child's attorney or upon the court's own motion if it determines that a guardian ad litem is necessary to assist the court in determining the best interests of such child; provided, however, that such guardian ad litem may be the same person as the child's attorney unless or until there is a conflict of interest between the attorney's duty to such child as such child's attorney and the attorney's considered opinion of such child's best interests as guardian ad litem.

(c) The role of a guardian ad litem in a proceeding for a child in need of services shall be the same role as provided for in all dependency proceedings under Article 3 of this chapter.

(d) If an attorney or a guardian ad litem has previously been appointed for a child in a dependency or delinquency proceeding, the court, when possible, shall appoint the same attorney or guardian ad litem for a child alleged to be a child in need of services.

(e) An attorney appointed to represent a child in a proceeding for a child in need of services shall continue representation in any subsequent appeals unless excused by the court.

(f) A child alleged to be a child in need of services shall be informed of his or her right to an attorney at or prior to the first court proceeding for a child in need of services. A child alleged to be a child in need of services shall be given an opportunity to:

(1) Obtain and employ an attorney of his or her own choice; or

(2) To obtain a court appointed attorney if the court determines that such child is an indigent person.



§ 15-11-403. Continuance of a hearing in child in need of services proceedings

A continuance shall be granted only upon a showing of good cause and only for that period of time shown to be necessary by the moving party at the hearing on such motion. Whenever any continuance is granted, the facts which require the continuance shall be entered into the court record.



§ 15-11-404. Case plan for a child alleged or found to be a child in need of services

If a child is alleged or adjudicated to be a child in need of services and is placed in foster care, the child shall be required to have a case plan. In addition to the case plan requirements of Code Section 15-11-201, a case plan shall include:

(1) A description of such child's strengths and needs;

(2) A description of such child's specific parental strengths and needs;

(3) A description of other personal, family, or environmental problems that may contribute to such child's behaviors;

(4) A description of the safety, physical, and mental health needs of such child;

(5) Identification of the least restrictive placement to safeguard such child's best interests and protect the community;

(6) An assessment of the availability of community resources to address such child's and his or her family's needs;

(7) An assessment of the availability of court diversion services; and

(8) An assessment of the availability of other preventive measures.



§ 15-11-405. Termination of proceedings relating to a runaway child

Any proceeding or other processes or actions alleging for the first time that a child is a runaway shall be terminated or dismissed upon the request of such child's parent, guardian, or legal custodian or a prosecuting attorney.






Part 4 - Preadjudication Custody and Release of Children

§ 15-11-410. Taking a child into temporary custody

(a) A child may be taken into temporary custody under this article:

(1) Pursuant to a court order; or

(2) By a law enforcement officer when there are reasonable grounds to believe that a child has run away from his or her parent, guardian, or legal custodian or the circumstances are such as to endanger a child's health or welfare unless immediate action is taken.

(b) Before entering an order authorizing temporary custody, the court shall consider the results of a detention assessment and determine whether continuation in the home is contrary to a child's welfare and whether there are available services that would prevent the need for custody. The court shall make such determination on a case-by-case basis and shall make written findings of fact referencing any and all evidence relied upon in reaching its decision.

(c) A person taking a child into temporary custody shall deliver such child, with all reasonable speed and without first taking such child elsewhere, to a medical facility if he or she is believed to suffer from a serious physical condition or illness which requires prompt treatment and, upon delivery, shall promptly contact a juvenile court intake officer.

(d) As soon as a juvenile court intake officer is notified that a child has been taken into temporary custody, such juvenile court intake officer shall administer a detention assessment and determine if such child should be released, remain in temporary custody, or be brought before the court.



§ 15-11-411. Temporary custody; time limitations

(a) A person taking a child into temporary custody pursuant to Code Section 15-11-410 shall not exercise custody over such child except for a period of 12 hours.

(b) Immediately after a child is taken into custody, every effort shall be made to contact such child's parents, guardian, or legal custodian.

(c) If a parent, guardian, or legal custodian has not assumed custody of his or her child at the end of the 12 hour period described in subsection (a) of this Code section, the court shall be notified and shall place such child in the least restrictive placement consistent with such child's needs for protection or control. In making its determination of placement, the court should consider the following placement options:

(1) In the custody of such child's parents, guardian, or legal custodian upon such person's promise to bring such child before the court when requested by the court;

(2) In the custody of DFCS which shall promptly arrange for foster care of such child;

(3) In a secure residential facility or nonsecure residential facility in accordance with Code Section 15-11-412; or

(4) In any other court-approved placement that is not a secure residential facility or nonsecure residential facility.



§ 15-11-412. Temporary detention; place of custody

(a) A child alleged to be a child in need of services may be held in a secure residential facility or nonsecure residential facility until a continued custody hearing is held, provided that a detention assessment has been administered and such child is not held in a secure residential facility or nonsecure residential facility for more than 24 hours and any of the following apply:

(1) It is alleged that such child is a runaway;

(2) It is alleged that such child is habitually disobedient of the reasonable and lawful commands of his or her parent, guardian, or legal custodian and is ungovernable; or

(3) Such child has previously failed to appear at a scheduled hearing.

(b) A child alleged to be a child in need of services placed in a secure residential facility or nonsecure residential facility pursuant to subsection (a) of this Code section may be appointed an attorney prior to the continued custody hearing.

(c) In no case shall a child alleged to be or adjudicated as a child in need of services in custody be detained in a jail, adult lock-up, or other adult detention facility.



§ 15-11-413. Continued custody hearing

(a) If a child alleged to be a child in need of services is being held in a secure residential facility or nonsecure residential facility, a continued custody hearing shall be held within 24 hours, excluding weekends and holidays. If such hearing is not held within the time specified, such child shall be released from temporary detention in accordance with subsection (c) of Code Section 15-11-411 and with authorization of the detaining authority.

(b) If a child alleged to be a child in need of services is not being held in a secure residential facility or nonsecure residential facility and has not been released to the custody of such child's parent, guardian, or legal custodian, a hearing shall be held within 72 hours, excluding weekends and holidays, after such child is placed in foster care.



§ 15-11-414. Continued custody hearing; findings

(a) At the commencement of a continued custody hearing, the court shall inform the parties of:

(1) The nature of the allegations;

(2) The nature of the proceedings;

(3) The possible consequences or dispositions that may apply to such child's case following adjudication; and

(4) Their due process rights, including the right to an attorney and to an appointed attorney; the privilege against self-incrimination; that he or she may remain silent and that anything said may be used against him or her; the right to confront anyone who testifies against him or her and to cross-examine any persons who appear to testify against him or her; the right to testify and to compel other witnesses to attend and testify in his or her own behalf; the right to a speedy adjudication hearing; and the right to appeal and be provided with a transcript for such purpose.

(b) At a continued custody hearing, the court shall determine whether there is probable cause to believe that a child has committed a status offense or is otherwise a child in need of services and that continued custody is necessary.

(c) If the court determines there is probable cause to believe that a child has committed a status offense or is otherwise in need of services, the court may order that such child:

(1) Be released to the custody of his or her parent, guardian, or legal custodian; or

(2) Be placed in the least restrictive placement consistent with such child's need for protection and control as authorized by Code Section 15-11-411 and in accordance with Code Section 15-11-415.

(d) If the court determines there is probable cause to believe that such child has committed a status offense or is otherwise in need of services, the court shall:

(1) Refer such child and his or her family for a community based risk reduction program; or

(2) Order that a petition for a child in need of services be filed and set a date for an adjudication hearing.

(e) Following a continued custody hearing, the court may detain a child alleged to be a child in need of services in a secure residential facility or nonsecure residential facility for up to 24 hours, excluding weekends and legal holidays, only for the purpose of providing adequate time to arrange for an appropriate alternative placement pending the adjudication hearing.

(f) All orders shall contain written findings as to the form or conditions of a child's release. If a child alleged to be a child in need of services cannot be returned to the custody of his or her parent, guardian, or legal custodian at the continued custody hearing, the court shall state the facts upon which the continued custody is based. The court shall make the following findings of fact referencing any and all evidence relied upon to make its determinations:

(1) Whether continuation in the home of such child's parent, guardian, or legal custodian is contrary to such child's welfare; and

(2) Whether reasonable efforts have been made to safely maintain such child in the home of his or her parent, guardian, or legal custodian and to prevent or eliminate the need for removal from such home. Such finding shall be made at the continued custody hearing if possible but in no case later than 60 days following such child's removal from his or her home.



§ 15-11-415. Detention decision; findings

(a) Restraints on the freedom of a child prior to adjudication shall be imposed only when there is probable cause to believe that a child committed the act of which he or she is accused, there is clear and convincing evidence that such child's freedom should be restrained, that no less restrictive alternatives will suffice, and:

(1) Such child's detention or care is required to reduce the likelihood that he or she may inflict serious bodily harm on others during the interim period; or

(2) Such child's detention is necessary to secure his or her presence in court to protect the jurisdiction and processes of the court.

(b) A child alleged to be a child in need of services shall not be detained:

(1) To punish, treat, or rehabilitate such child;

(2) To allow his or her parent, guardian, or legal custodian to avoid his or her legal responsibilities;

(3) To satisfy demands by a victim, law enforcement, or the community;

(4) To permit more convenient administrative access to him or her;

(5) To facilitate further interrogation or investigation; or

(6) Due to a lack of a more appropriate facility.

(c) Whenever a child alleged to be a child in need of services cannot be unconditionally released, conditional or supervised release that results in the least necessary interference with the liberty of such child shall be favored over more intrusive alternatives.

(d) Whenever the curtailment of the freedom of a child alleged to be a child in need of services is permitted, the exercise of authority shall reflect the following values:

(1) Respect for the privacy, dignity, and individuality of such child and his or her family;

(2) Protection of the psychological and physical health of such child;

(3) Tolerance of the diverse values and preferences among different groups and individuals;

(4) Assurance of equality of treatment by race, class, ethnicity, and sex;

(5) Avoidance of regimentation and depersonalization of such child;

(6) Avoidance of stigmatization of such child; and

(7) Assurance that such child has been informed of his or her right to consult with an attorney and that, if the child is an indigent person, an attorney will be provided.

(e) If a child alleged to be a child in need of services can remain in the custody of his or her parent, guardian, or legal custodian through the provision of services to prevent the need for removal, the court shall order that such services shall be provided.






Part 5 - Petition and Summons

§ 15-11-420. Authority to file petition

A petition alleging that a child is a child in need of services may be filed by a parent, a guardian, a legal custodian, a law enforcement officer, a guardian ad litem, an attorney who has knowledge of the facts alleged or is informed and believes that such facts are true, or a prosecuting attorney. Except when such petition has been filed by a prosecuting attorney, it shall not be accepted for filing unless the court or a person authorized by the court has determined and endorsed on the petition that the filing of the petition is in the best interests of the public and such child. When such petition is filed by a prosecuting attorney, the prosecuting attorney shall be authorized to conduct the proceedings on behalf of the state as parens patriae.



§ 15-11-421. Time limitations for filing petition

(a) If a child alleged to be a child in need of services is not released from temporary custody at a continued custody hearing, a petition seeking an adjudication that such child is a child is in need of services shall be filed within five days of such continued custody hearing.

(b) If a child alleged to be a child in need of services was never taken into temporary custody or is released from temporary custody at a continued custody hearing, a petition seeking an adjudication that such child is a child in need of services shall be filed:

(1) Within 30 days of the filing of the complaint with the juvenile court intake officer; or

(2) Within 30 days of such child's release from temporary custody.

(c) Upon a showing of good cause and notice to all parties, the court may grant a requested extension of time for filing a petition seeking an adjudication that a child is a child in need of services in accordance with the best interests of the child. The court shall issue a written order reciting the facts justifying the extension.

(d) If no petition seeking an adjudication that a child is a child in need of services is filed within the required time frame, the complaint may be dismissed without prejudice.



§ 15-11-422. Content of petitions

(a) A petition seeking an adjudication that a child is a child in need of services shall be verified and may be on information and belief. It shall set forth plainly and with particularity:

(1) The facts which bring a child within the jurisdiction of the court, with a statement that it is in the best interests of the child and the public that the proceeding be brought;

(2) The name, date of birth, and residence address of the child alleged to be a child in need of services;

(3) The name and residence address of the parent, guardian, or legal custodian of the child named in the petition; or, if such child's parent, guardian, or legal custodian does not reside or cannot be found within the state or if such place of residence address is unknown, the name of any known adult relative of such child residing within the county or, if there is none, the known adult relative of such child residing nearest to the location of the court;

(4) The name and age of any other family member of such child living within such child's home;

(5) Whether all available and appropriate attempts to encourage voluntary use of community services by such child's family have been exhausted; and

(6) Whether any of the information required by this subsection is unknown.

(b) If a petition seeking an adjudication that a child is a child in need of services is based on a complaint filed by a school official, such petition shall be dismissed unless it includes information which shows that:

(1) The legally liable school district has sought to resolve the expressed problem through available educational approaches; and

(2) The school district has sought to engage such child's parent, guardian, or legal custodian in solving the problem but any such individual has been unwilling or unable to do so; that the problem remains; and that court intervention is needed.

(c) If a petition seeking an adjudication that a child is a child in need of services is based on a complaint filed by a school official involving a child who is eligible or suspected to be eligible for services under the federal Individuals with Disabilities Education Act or Section 504 of the federal Rehabilitation Act of 1973, such petition shall be dismissed unless it includes information which demonstrates that the legally liable school district:

(1) Has determined that such child is eligible or suspected to be eligible under the federal Individuals with Disabilities Education Act or Section 504 of the federal Rehabilitation Act of 1973; and

(2) Has reviewed for appropriateness such child's current Individualized Education Program (IEP) and placement and has made modifications where appropriate.



§ 15-11-423. Issuance of summons

(a) The court shall direct the issuance of a summons to the child alleged to be a child in need of services, his or her parent, guardian, or legal custodian, DFCS and any other public agencies or institutions providing services, and any other persons who appear to the court to be proper or necessary parties to such child in need of services proceeding requiring them to appear before the court at the time fixed to answer the allegations of the petition seeking an adjudication that a child is in need of services. A copy of such petition shall accompany the summons.

(b) The summons shall state that a party is entitled to an attorney in the proceedings and that the court will appoint an attorney if the party is an indigent person.

(c) A party other than a child may waive service of summons by written stipulation or by voluntary appearance at the hearing.



§ 15-11-424. Service of summons

(a) If a party to be served with a summons pursuant to Code Section 15-11-423 is within this state and can be found, the summons shall be served upon him or her personally as soon as possible and at least 72 hours before the adjudication hearing.

(b) If a party to be served is within this state and cannot be found but his or her address is known or can be ascertained with due diligence, the summons shall be served upon such party at least five days before an adjudication hearing by mailing him or her a copy by registered or certified mail or statutory overnight delivery, return receipt requested.

(c) If a party to be served is outside this state but his or her address is known or can be ascertained with due diligence, service of the summons shall be made at least five days before an adjudication hearing either by delivering a copy to such party personally or by mailing a copy to him or her by registered or certified mail or statutory overnight delivery, return receipt requested.

(d) Service of the summons may be made by any suitable person under the direction of the court.

(e) The court may authorize payment from county funds of the costs of service and of necessary travel expenses incurred by persons summoned or otherwise required to appear at the hearing on the petition seeking an adjudication that a child is in need of services.



§ 15-11-425. Sanctions for failure to obey summons

(a) In the event a parent, guardian, or legal custodian of a child alleged to be a child in need of services willfully fails to appear personally at a hearing on the petition seeking an adjudication that a child is a child in need of services after being ordered to so appear or such parent, guardian, or legal custodian willfully fails to bring such child to such hearing after being so directed, the court may issue a rule nisi against the person directing the person to appear before the court to show cause why he or she should not be held in contempt of court.

(b) If a parent, guardian, or legal custodian of the child alleged to be a child in need of services fails to appear in response to an order to show cause, the court may issue a bench warrant directing that such parent, guardian, or legal custodian be brought before the court without delay to show cause why he or she should not be held in contempt and the court may enter any order authorized by the provisions of Code Section 15-11-31.

(c) In the event an agency representative willfully fails to appear at a hearing on the petition seeking an adjudication that a child is a child in need of services after being ordered to so appear, the court may direct the appropriate agency representative to appear before the court to show cause why a contempt order should not be issued.

(d) If a child 16 years of age or older fails to appear at a hearing on a petition seeking an adjudication that such child is a child in need of services after being ordered to so appear, the court may issue a bench warrant requiring that such child be brought before the court without delay and the court may enter any order authorized by the provisions of Code Section 15-11-31.

(e) If there is sworn testimony that a child 14 years of age but not yet 16 years of age willfully refuses to appear at a hearing on a petition seeking an adjudication that such child is a child in need of services after being ordered to so appear, the court may issue a bench warrant requiring that such child be brought before the court and the court may enter any order authorized by the provisions of Code Section 15-11-31.






Part 6 - Adjudication, Disposition, and Reviews

§ 15-11-440. Standard of proof

The petitioner, or prosecuting attorney when representing the state, has the burden of proving the allegations of a child in need of services petition by clear and convincing evidence.



§ 15-11-441. Adjudication hearing

(a) If a child alleged to be a child in need of services is in continued custody, the adjudication hearing shall be scheduled to be held no later than ten days after the filing of the petition seeking an adjudication that such child is a child in need of services. If such child is not in continued custody, the adjudication hearing shall be scheduled to be held no later than 60 days after the filing of such petition.

(b) An adjudication hearing for a child alleged to be a child in need of services shall be conducted in accordance with Title 24.

(c) At the conclusion of the adjudication hearing, the court shall determine whether such child is a child in need of services.



§ 15-11-442. Disposition hearing; time limitations; disposition of a child in need of services

(a) If the court finds that a child is a child in need of services, a final disposition hearing shall be held and completed within 30 days of the conclusion of the adjudication hearing if the final disposition hearing is not held in conjunction with such adjudication hearing.

(b) The court shall order the least restrictive and most appropriate disposition. Such disposition may include:

(1) Permitting such child to remain with his or her caregiver without limitations or conditions;

(2) Permitting such child to remain with his or her caregiver subject to such limitations and conditions as the court may prescribe;

(3) Placing such child on probation or unsupervised probation on such terms and conditions as deemed in the best interests of such child and the public. An order granting probation to a child in need of services may be revoked on the ground that the terms and conditions of the probation have not been observed;

(4) Requiring that such child perform community service in a manner prescribed by the court and under the supervision of an individual designated by the court;

(5) Requiring that such child make restitution. A restitution order may remain in force and effect simultaneously with another order of the court. Payment of funds shall be made by such child or his or her family or employer directly to the clerk of the juvenile court entering the order or another employee of that court designated by the judge, and such court shall disburse such funds in the manner authorized in the order. While an order requiring restitution is in effect, the court may transfer enforcement of its order to:

(A) The juvenile court of the county of such child's residence and its probation staff, if he or she changes his or her place of residence; or

(B) A superior court once such child reaches 18 years of age if he or she thereafter comes under the jurisdiction of the superior court;

(6) Imposing a fine on such child who has committed an offense which, if committed by an adult, would be a violation under the criminal laws of this state or has violated an ordinance or bylaw of a county, city, town, or consolidated government. Such fine shall not exceed the fine which may be imposed against an adult for the same offense;

(7) Requiring such child to attend structured after-school or evening programs or other court approved programs as well as requiring supervision of such child during the time of the day in which he or she most often used to perform the acts complained of in the petition alleging that such child is a child in need of services;

(8) Any order authorized for the disposition of a dependent child;

(9) Any order authorized for the disposition of a delinquent child except that a child in need of services shall not be placed in a secure residential facility or nonsecure residential facility nor shall such facility accept such child; or

(10) Any combination of the dispositions set forth in paragraphs (1) through (9) of this subsection as the court deems to be in the best interests of a child and the public.

(c) All disposition orders shall include written findings of the basis for the disposition and such conditions as the court imposes and a specific plan of the services to be provided.



§ 15-11-443. Duration of disposition orders

(a) An order of disposition shall be in effect for the shortest time necessary to accomplish the purposes of the order and for not more than two years. A written disposition order shall state the length of time the order is to be in effect. An order of extension may be made if:

(1) A hearing is held prior to the expiration of the order upon motion of DFCS, DJJ, the petitioner, the prosecuting attorney, or on the court's own motion;

(2) Reasonable notice of the factual basis of the motion and of the hearing and opportunity to be heard are given to the parties affected;

(3) The court finds that the extension is necessary to accomplish the purposes of the order extended; and

(4) The extension does not exceed two years from the expiration of the prior order.

(b) The court may terminate an order of disposition or an extension of such a disposition order prior to its expiration, on its own motion or an application of a party, if it appears to the court that the purposes of the order have been accomplished.

(c) When a child adjudicated as a child in need of services reaches 18 years of age, all orders affecting him or her then in force shall terminate and he or she shall be discharged from further obligation or control.



§ 15-11-444. Probation revocation

(a) An order granting probation to a child adjudicated to be a child in need of services may be revoked on the ground that the conditions of probation have been violated.

(b) Any violation of a condition of probation may be reported to any person authorized to make a petition alleging that a child is in need of services as set forth in Code Section 15-11-420. A motion for revocation of probation shall contain specific factual allegations constituting each violation of a condition of probation.

(c) A motion for revocation of probation shall be served upon the child, his or her attorney, and parent, guardian, or legal custodian in accordance with the provisions of Code Section 15-11-424.

(d) If a child in need of services is taken into custody because of the alleged violation of probation, the provisions governing the detention of a child under this article shall apply.

(e) A revocation hearing shall be scheduled to be held no later than 30 days after the filing of a motion to revoke probation.

(f) If the court finds, beyond a reasonable doubt, that a child in need of services violated the terms and conditions of probation, the court may:

(1) Extend his or her probation;

(2) Impose additional conditions of probation; or

(3) Make any disposition that could have been made at the time probation was imposed.



§ 15-11-445. Disposition reviews; time limitations

The court shall review the disposition of a child in need of services at least once within three months after such disposition and at least every six months thereafter so long as the order of disposition is in effect.






Part 7 - Mental Health

§ 15-11-450. Comprehensive services plan for child found unrestorably incompetent to proceed; plan manager

(a) After determining, in accordance with the provisions of Article 7 of this chapter, that a child alleged to be a child in need of services in a petition under this article or who has been alleged to have committed a delinquent act is unrestorably incompetent to proceed and the court orders that procedures for a comprehensive services plan be initiated, the court shall appoint a plan manager, if one has not already been appointed, to direct the development of a comprehensive services plan for such child.

(b) The plan manager shall convene all relevant parties to develop a comprehensive services plan. A plan manager shall request that the following persons attend such meeting:

(1) The parent, guardian, or legal custodian of such child;

(2) Such child's attorney;

(3) The person who filed the petition alleging that a child is in need of services or committed a delinquent act;

(4) Such child's guardian ad litem, if any;

(5) Mental health or developmental disabilities representatives;

(6) Such child's caseworker;

(7) A representative from such child's school; and

(8) Any family member of such child who has shown an interest and involvement in such child's well-being.

(c) A plan manager may request that other relevant persons attend a comprehensive services plan meeting, including but not limited to the following:

(1) A representative from the Department of Public Health;

(2) A DFCS caseworker;

(3) A prosecuting attorney;

(4) Representatives of the public and private resources to be utilized in the plan; and

(5) Other persons who have demonstrated an ongoing commitment to the child.

(d) A plan manager shall be responsible for collecting all previous histories of such child, including, but not limited to, previous evaluations, assessments, and school records, and for making such histories available for consideration by the persons at the comprehensive services plan meeting.

(e) Unless a time extension is granted by the court, a plan manager shall submit the comprehensive services plan to the court within 30 days of the entry of the court's disposition order for a child adjudicated to be unrestorably incompetent to proceed under Article 7 of this chapter. The plan shall include the following:

(1) An outline of the specific provisions for supervision of such child for protection of the community and such child;

(2) An outline of a plan designed to provide treatment, habilitation, support, or supervision services for a child in the least restrictive environment;

(3) If such child's evaluation recommends inpatient treatment, certification by such plan manager that such child is mentally ill or developmentally disabled and meets the requirements for civil commitment pursuant to Chapters 3 and 4 of Title 37 and that all other appropriate community based treatment options have been exhausted; and

(4) Identification of all parties responsible for each element of the plan, including such child, agency representatives, and other persons.

(f) A plan manager shall also be responsible for:

(1) Convening a meeting of all parties and representatives of all agencies prior to the comprehensive services plan hearing and review hearings;

(2) Identifying to the court any person who should provide testimony at the comprehensive services plan hearing; and

(3) Monitoring the comprehensive services plan, presenting to the court amendments to the plan as needed, and presenting evidence to the court for the reapproval of the plan at subsequent review hearings.



§ 15-11-451. Hearing on mental health plan; time limitations

(a) The court shall hold a comprehensive services plan hearing within 30 days after the comprehensive services plan has been submitted to the court for the purpose of approving the plan. Thereafter, the court shall hold a comprehensive services plan hearing every six months for the purpose of reviewing such child's condition and approving the comprehensive services plan.

(b) The persons required to be notified of a comprehensive services plan hearing and witnesses identified by a plan manager shall be given at least ten days' prior notice of the hearing and any subsequent hearing to review such child's condition and shall be afforded an opportunity to be heard at any such hearing. The victim, if any, of a child's alleged delinquent act shall also be provided with the same ten days' prior notice and shall be afforded an opportunity to be heard and to present a victim impact form as provided in Code Section 17-10-1.1 to the court at the comprehensive services plan hearing. The judge shall make a determination regarding sequestration of witnesses in order to protect the privileges and confidentiality rights of a child adjudicated to be unrestorably incompetent to proceed under Article 7 of this chapter.

(c) At the comprehensive services plan hearing, the court shall enter an order incorporating a comprehensive services plan as part of the disposition of the comprehensive services plan hearing. At the time of the disposition, a child shall be placed in an appropriate treatment setting, as recommended by the examiner, unless such child has already been placed in an appropriate treatment setting pursuant to subsection (d) of Code Section 15-11-656.

(d) If, during the comprehensive services plan hearing or any subsequent review hearing, the court determines that a child is mentally ill or developmentally disabled and meets the requirements for civil commitment pursuant to Chapters 3 and 4 of Title 37, such child may be committed to an appropriate treatment setting.

(e) At any time, in the event of a change in circumstances regarding such child, the court on its own motion or on the motion of the attorney representing such child, any guardian ad litem for such child, the person who filed the petition alleging that a child is in need of services or committed a delinquent act, the prosecuting attorney, or the plan manager may set a hearing for review of the comprehensive services plan and any proposed amendments to such plan. The court may issue an appropriate order incorporating an amended plan.

(f) If a child is under a comprehensive services plan when he or she reaches the age of 18, the plan manager shall make a referral for appropriate adult services.









Article 6 - Delinquency

Part 1 - General Provisions

§ 15-11-470. Purpose of article

The purpose of this article is:

(1) Consistent with the protection of the public interest, to hold a child committing delinquent acts accountable for his or her actions, taking into account such child's age, education, mental and physical condition, background, and all other relevant factors, but to mitigate the adult consequences of criminal behavior;

(2) To accord due process of law to each child who is accused of having committed a delinquent act;

(3) To provide for a child committing delinquent acts with supervision, care, and rehabilitation which ensure balanced attention to the protection of the community, the imposition of accountability, and the development of competencies to enable such child to become a responsible and productive member of the community;

(4) To promote a continuum of services for a child and his or her family from prevention of delinquent acts to aftercare, considering, whenever possible, prevention, diversion, and early intervention, including an emphasis on community based alternatives;

(5) To provide effective sanctions to acts of juvenile delinquency; and

(6) To strengthen families and to successfully reintegrate delinquent children into homes and communities.



§ 15-11-471. Definitions

As used in this article, the term:

(1) "AIDS transmitting crime" shall have the same meaning as set forth in Code Section 31-22-9.1.

(2) "Behavioral health evaluation" means a court ordered evaluation completed by a licensed psychologist or psychiatrist of a child alleged to have committed or adjudicated of a delinquent act so as to provide the juvenile court with information and recommendations relevant to the behavioral health status and mental health treatment needs of such child.

(3) "Community rehabilitation center" means a rehabilitation and custodial center established within a county for the purpose of assisting in the rehabilitation of delinquent children and children in need of services in a neighborhood and family environment in cooperation with community educational, medical, and social agencies. Such center shall:

(A) Be located within any county having a juvenile court presided over by at least one full-time judge exercising jurisdiction exclusively over juvenile matters; and

(B) Be operated by a nonprofit corporation organized under Chapter 3 of Title 14, the "Georgia Nonprofit Corporation Code," and have a full-time chief executive officer. The charter, bylaws, and method of selecting the board of directors and chief executive officer of such nonprofit corporation shall be subject to the unanimous approval of the chief judge of the judicial circuit in which the county is located, the judge or judges of the juvenile court, the superintendent of the county school district, and the commissioner of juvenile justice; such approval shall be in writing and shall be appended to the charter and bylaws of the nonprofit organization. Any amendment of the charter or bylaws of the nonprofit corporation shall be subject to the same written approval as the original charter and bylaws.

(4) "Determined to be infected with HIV" means having a confirmed positive human immunodeficiency virus (HIV) test or having been clinically diagnosed as having AIDS.

(5) "Graduated sanctions" means:

(A) Verbal and written warnings;

(B) Increased restrictions and reporting requirements;

(C) Community service;

(D) Referral to treatment and counseling programs in the community;

(E) Weekend programming;

(F) Electronic monitoring, as such term is defined in Code Section 42-3-111;

(G) Curfew;

(H) An intensive supervision program; or

(I) A home confinement program.

(6) "Hearing officer" means a DJJ employee or county juvenile probation office employee, as applicable, who has been selected and appointed by DJJ or the county juvenile probation office, as applicable, to hear cases alleging violations of probation for administrative sanctioning. A hearing officer shall not be a probation officer who has direct supervision over the child who is the subject of the hearing.

(7) "HIV test" means any antibody, antigen, viral particle, viral culture, or other test to indicate the presence of HIV in the human body, and such test has been approved for such purposes by the regulations of the Department of Community Health.

(8) "Intensive supervision" means the monitoring of a child's activities on a more frequent basis than regular aftercare supervision, pursuant to regulations of the commissioner of juvenile justice.

(9) "Low risk" means the lowest risk to recidivate as calculated by a risk assessment.

(10) "Moderate risk or high risk" means a calculation by a risk assessment that is not low risk.

(11) "Probation management program" means a special condition of probation that includes graduated sanctions.

(12) "Secure probation sanctions program" means confinement in a secure residential facility or nonsecure residential facility for seven, 14, or 30 days.



§ 15-11-472. Delinquency case time limitations

(a) A detention hearing shall be held promptly and no later than:

(1) Two business days after an alleged delinquent child is placed in preadjudication custody if he or she is taken into custody without an arrest warrant; or

(2) Five business days after an alleged delinquent child is placed in preadjudication custody if he or she is taken into custody pursuant to an arrest warrant.

(b) If an alleged delinquent child is placed in preadjudication custody without an arrest warrant and the detention hearing cannot be held within 48 hours because the expiration of the 48 hours falls on a weekend or legal holiday, the court shall review the detention assessment and the decision to detain such child and make a finding based on probable cause within 48 hours of such child being placed in preadjudication custody.

(c) If an alleged delinquent child is released from preadjudication custody at the detention hearing or was never taken into custody, the following time frames shall apply:

(1) Any petition alleging delinquency shall be filed within 30 days of the filing of the complaint or within 30 days after such child is released from preadjudication custody. If a complaint was not filed, the complaint shall be filed within the statute of limitations as provided by Chapter 3 of Title 17;

(2) Summons shall be served at least 72 hours before the adjudication hearing;

(3) The arraignment hearing shall be scheduled no later than 30 days after the filing of the petition alleging delinquency;

(4) The adjudication hearing shall be held no later than 60 days from the filing of the petition alleging delinquency unless a continuance is granted as provided in Code Section 15-11-478; and

(5) The disposition hearing shall be held within 30 days of the adjudication hearing unless the court makes written findings of fact explaining the delay.

(d) If an alleged delinquent child is not released from preadjudication custody at the detention hearing, the following time frames shall apply:

(1) The petition alleging delinquency shall be filed within 72 hours of the detention hearing;

(2) Summons shall be served at least 72 hours before the adjudication hearing;

(3) The adjudication hearing shall be held no later than ten days after the filing of the petition alleging delinquency unless a continuance is granted as provided in Code Section 15-11-478; and

(4) The disposition hearing shall be held within 30 days of the adjudication hearing unless the court makes written findings of fact explaining the delay.

(e) For purposes of this Code section, preadjudication custody begins when a juvenile court intake officer authorizes the placement of a child in a secure residential facility.

(f) A child who is released from detention but subject to conditions of release shall not be considered to be in detention for purposes of calculating time frames set forth in this article or for purposes of calculating time served.



§ 15-11-473. Conduct of delinquency proceeding by prosecuting attorney; access to information

(a) A prosecuting attorney shall conduct delinquency proceedings on behalf of the state.

(b) Except as provided in Article 9 of this chapter, in any delinquency proceeding, the prosecuting attorney shall be entitled to complete access to all court files, probation files, hearing transcripts, delinquency reports, and any other juvenile court records. It shall be the duty of the clerk, probation and intake officer, probation officers of the juvenile court, community supervision officers, and DJJ to assist a prosecuting attorney in obtaining any requested items.



§ 15-11-474. Parties in a delinquency proceeding; notice to DJJ

(a) An alleged delinquent child and the state shall be parties at all stages of delinquency proceedings.

(b) A parent, guardian, or legal custodian of an alleged delinquent child shall have the right to notice, the right to be present in the courtroom, and the opportunity to be heard at all stages of delinquency proceedings.

(c) DJJ shall receive notice of the disposition hearing.



§ 15-11-475. Right to attorney; waiver

(a) An alleged delinquent child shall have the right to be represented by an attorney at all proceedings under this article.

(b) A parent, guardian, or legal custodian of an alleged delinquent child shall not waive his or her child's right to be represented by an attorney.

(c) An alleged delinquent child may waive the right to an attorney under limited circumstances as set forth in subsection (b) of Code Section 15-11-511, but if a child's liberty is in jeopardy, he or she shall be represented by an attorney.

(d) Upon a motion by an attorney for an alleged delinquent child, together with written permission of such child, a judge shall issue an order providing that such child's attorney shall have access to all dependency, school, hospital, physician, or other health or mental health care records relating for such child.



§ 15-11-476. Appointment of guardian ad litem

(a) The court shall appoint a guardian ad litem whenever:

(1) An alleged delinquent child appears before the court without his or her parent, guardian, or legal custodian;

(2) It appears to the court that a parent, guardian, or legal custodian of an alleged delinquent child is incapable or unwilling to make decisions in the best interests of such child with respect to proceedings under this article such that there may be a conflict of interest between such child and his or her parent, guardian, or legal custodian; or

(3) The court finds that it is otherwise in a child's best interests to do so.

(b) The role of a guardian ad litem in a delinquency proceeding shall be the same role as provided for in all dependency proceedings under Article 3 of this chapter.

(c) In a delinquency proceeding, a child's parent, guardian, legal custodian, or attorney shall not prohibit or impede the child's guardian ad litem's access to such child.



§ 15-11-477. Orders for behavioral health evaluations

(a) At any time prior to the issuance of a final dispositional order, the court may order a behavioral health evaluation of a child alleged to be or adjudicated as a delinquent child which may be conducted by DBHDD or a private psychologist or psychiatrist.

(b) The court shall order and give consideration to the results of a child's behavioral health evaluation before ordering a child adjudicated for a class A designated felony act or class B designated felony act placed in restrictive custody; provided, however, that such order shall not be required if the court has considered the results of a prior behavioral health evaluation of such child that had been completed in the preceding six months.

(c) Statements made by a child during a behavioral health evaluation shall only be admissible into evidence as provided in Code Section 15-11-479.



§ 15-11-478. Continuance of a hearing in delinquency proceedings

A continuance shall be granted only upon a showing of good cause and only for that period of time shown to be necessary by the moving party at the hearing on the motion. Whenever any continuance is granted, the facts which require the continuance shall be entered into the court record.



§ 15-11-479. Admissions to court personnel inadmissible; exceptions

Voluntary statements made in the course of intake screening of a child alleged to be or adjudicated as a delinquent child or in the course of his or her treatment, any evaluation, or any other related services shall be inadmissible in any adjudication hearing in which such child is the accused and shall not be considered by the court except such statement shall be admissible as rebuttal or impeachment evidence.



§ 15-11-480. When jeopardy attaches

(a) When a child enters a denial to a petition alleging his or her delinquency, jeopardy attaches when the first witness is sworn at the adjudication hearing.

(b) When a child enters an admission to a petition alleging his or her delinquency, jeopardy attaches when the court accepts the admission.



§ 15-11-481. Victim impact statement in delinquency proceedings

(a) The victim of a child's alleged delinquent act shall be entitled to the same rights, notices, and benefits as the victim of a crime committed by an adult as set forth in Chapters 14, 15, 15A, and 17 of Title 17. The rights, notices, and benefits to a victim set forth in this article shall not be construed to deny or diminish the rights, notices, and benefits set forth in Chapters 14, 15, 15A, and 17 of Title 17.

(b) In any delinquency proceeding in which a petition has been filed, the prosecuting attorney shall notify any victim of a child's alleged delinquent act that the victim may submit a victim impact form as provided in Code Section 17-10-1.1.

(c) The provisions of subsection (e) of Code Section 17-10-1.1 shall apply to the use and disclosure of the victim impact form.

(d) Prior to the imposition of a dispositional order for a child adjudicated for a delinquent act, the juvenile court shall permit the victim, the family of the victim, or other witness with personal knowledge of the delinquent act to testify about the impact of the delinquent act on the victim, the victim's family, or the community. Except as provided in subsection (f) of this Code section, such evidence shall be given in the presence of the child adjudicated for a delinquent act and shall be subject to cross-examination.

(e) The admissibility of the evidence described in subsection (d) of this Code section shall be in the sole discretion of the judge and in any event shall be permitted only in such a manner and to such a degree as not to unduly prejudice the child adjudicated for a delinquent act. If the judge excludes evidence, the state shall be allowed to make an offer of proof.

(f) Upon a finding by the court specific to the case and the witness that the witness would not be able to testify in person without showing undue emotion or that testifying in person will cause the witness severe physical or emotional distress or trauma, evidence presented pursuant to subsection (d) of this Code section may be in the form of, but not limited to, a written statement or a prerecorded audio or video statement, provided that such witness is subject to cross-examination. Photographs of the victim may be included with any evidence presented pursuant to subsection (d) of this Code section.

(g) In presenting such evidence, the victim, the family of the victim, or other witness having personal knowledge of the impact of the delinquent act on the victim, the victim's family, or the community shall, if applicable:

(1) Describe the nature of the delinquent act;

(2) Itemize any economic loss suffered by the victim or the family of the victim, if restitution is sought;

(3) Identify any physical injury suffered by the victim as a result of the delinquent act along with its seriousness and permanence;

(4) Describe any change in the victim's personal welfare or familial relationships as a result of the delinquent act;

(5) Identify any request for psychological services initiated by the victim or the victim's family as a result of the delinquent act; and

(6) Include any other information related to the impact of the delinquent act upon the victim, the victim's family, or the community that the court inquires of.

(h) The court shall allow the child adjudicated for a delinquent act the opportunity to cross-examine and rebut the evidence presented of the victim's personal characteristics and the emotional impact of the delinquent act on the victim, the victim's family, or the community, and such cross-examination and rebuttal evidence shall be subject to the same discretion set forth in subsection (d) of this Code section.

(i) No disposition of a child adjudicated as delinquent shall be invalidated because of failure to comply with the provisions of this Code section. This Code section shall not be construed to create any cause of action or any right of appeal on behalf of the victim, the state, or such child; provided, however, that if the court intentionally fails to comply with this Code section, the victim may file a complaint with the Judicial Qualifications Commission.






Part 2 - Venue in Delinquency Proceedings

§ 15-11-490. Venue; transfers between juvenile courts

(a) A proceeding under this article may be commenced:

(1) In the county in which an allegedly delinquent child legally resides; or

(2) In any county in which the alleged delinquent acts occurred.

(b) If the adjudicating court finds that a nonresident child has committed a delinquent act, the adjudicating court may retain jurisdiction over the disposition of a nonresident child or may transfer the proceeding to the county of such child's residence for disposition. Like transfer may be made if the residence of such child changes pending the proceeding.

(c) If the adjudicating court retains jurisdiction, prior to making any order for disposition of a nonresident child, the adjudicating court shall communicate to the court of the county of such child's residence the fact that such child has been adjudicated to have committed a delinquent act. Such communication shall state the date upon which the adjudicating court plans to enter an order for disposition of such nonresident child and shall request any information or recommendations relevant to the disposition of such nonresident child. Any such recommendation shall be considered by but shall not be binding upon the adjudicating court in making its order for disposition.

(d) When any case is transferred, certified copies of all documents and records pertaining to the case on file with the clerk of the court shall accompany the transfer order. Compliance with this subsection shall terminate jurisdiction in the transferring court and initiate jurisdiction in the receiving court.






Part 3 - Custody and Release of Child

§ 15-11-500. Order to take child into immediate custody

If it appears from a filed affidavit or from sworn testimony before the court that the conduct, condition, or surroundings of an alleged delinquent child are endangering such child's health or welfare or those of others or that such child may abscond or be removed from the jurisdiction of the court or will not be brought before the court, notwithstanding the service of the summons, the court may endorse upon the summons an order that a law enforcement officer shall serve the summons and take such child into immediate custody and bring him or her forthwith before the court.



§ 15-11-501. Taking child into custody; notice to custodian; notification of prosecuting attorney

(a) An alleged delinquent child may be taken into custody:

(1) Pursuant to an order of the court under this article, including an order to a DJJ employee to apprehend:

(A) When he or she has escaped from an institution or facility operated by DJJ; or

(B) When he or she has been placed under supervision and has violated its conditions;

(2) Pursuant to the laws of arrest; or

(3) By a law enforcement officer or duly authorized officer of the court if there are reasonable grounds to believe that a child has committed a delinquent act.

(b) A law enforcement officer taking a child into custody shall promptly give notice together with a statement of the reasons for taking such child into custody to his or her parent, guardian, or legal custodian and to the court.

(c) When a child who is taken into custody has committed an act which would constitute a felony if committed by an adult, the juvenile court, within 48 hours after it learns of such child having been taken into custody, shall notify the prosecuting attorney of the judicial circuit in which the juvenile proceedings are to be instituted.



§ 15-11-502. Procedure after taking child into custody; detention

(a) A person taking an alleged delinquent child into custody, with all reasonable speed and without first taking such child elsewhere, shall:

(1) Immediately release such child, without bond, to his or her parent, guardian, or legal custodian upon such person's promise to bring such child before the court when requested by the court;

(2) Immediately deliver such child to a medical facility if such child is believed to suffer from a serious physical condition or illness which requires prompt treatment and, upon delivery, shall promptly contact a juvenile court intake officer. Immediately upon being notified by the person taking such child into custody, the juvenile court intake officer shall determine if such child can be administered a detention assessment and if so, shall conduct such assessment and determine if such child should be released, remain in protective custody, or be brought before the court; or

(3) Bring such child immediately before the juvenile court or promptly contact a juvenile court intake officer. The court or juvenile court intake officer shall determine if such child should be released or detained. All determinations and court orders regarding detention shall comply with the requirements of this article and shall be based on an individual detention assessment of such child and his or her circumstances.

(b) Notwithstanding subsection (a) of this Code section, a law enforcement officer may detain an alleged delinquent child for a reasonable period of time sufficient to conduct interrogations and perform routine law enforcement procedures including but not limited to fingerprinting, photographing, and the preparation of any necessary records.

(c) Prior to a detention hearing, an alleged delinquent child shall be placed in detention, if necessary, only in such places as are authorized by Code Section 15-11-504.



§ 15-11-503. Detention decision; findings

(a) Restraints on the freedom of an alleged delinquent child prior to adjudication shall be imposed only when there is probable cause to believe that such child committed the act of which he or she is accused, that there is clear and convincing evidence that such child's freedom should be restrained, that no less restrictive alternatives will suffice, and that:

(1) Such child's detention or care is required to reduce the likelihood that he or she may inflict serious bodily harm on others during the interim period;

(2) Such child has a demonstrated pattern of theft or destruction of property such that detention is required to protect the property of others;

(3) Such child's detention is necessary to secure his or her presence in court to protect the jurisdiction and processes of the court; or

(4) An order for such child's detention has been made by the court.

(b) All children who are detained shall be informed of their right to bail as provided by Code Section 15-11-507.

(c) An alleged delinquent child shall not be detained:

(1) To punish, treat, or rehabilitate him or her;

(2) To allow his or her parent, guardian, or legal custodian to avoid his or her legal responsibilities;

(3) To satisfy demands by a victim, law enforcement, or the community;

(4) To permit more convenient administrative access to him or her;

(5) To facilitate further interrogation or investigation; or

(6) Due to a lack of a more appropriate facility.

(d) Whenever an alleged delinquent child cannot be unconditionally released, conditional or supervised release that results in the least necessary interference with the liberty of such child shall be favored over more intrusive alternatives.

(e) Whenever the curtailment of the freedom of an alleged delinquent child is permitted, the exercise of authority shall reflect the following values:

(1) Respect for the privacy, dignity, and individuality of such child and his or her family;

(2) Protection of the psychological and physical health of such child;

(3) Tolerance of the diverse values and preferences among different groups and individuals;

(4) Assurance of equality of treatment by race, class, ethnicity, and sex;

(5) Avoidance of regimentation and depersonalization of such child;

(6) Avoidance of stigmatization of such child; and

(7) Assurance that such child has been informed of his or her right to consult with an attorney and that, if such child is an indigent person, an attorney will be provided.

(f) Before entering an order authorizing detention, the court shall determine whether a child's continuation in his or her home is contrary to his or her welfare and whether there are available services that would prevent or eliminate the need for detention. The court shall make that determination on a case-by-case basis and shall make written findings of fact referencing any and all evidence relied upon in reaching its decision.

(g) If an alleged delinquent child can remain in the custody of his or her parent, guardian, or legal custodian through the provision of services to prevent the need for removal, the court shall order that such services shall be provided.



§ 15-11-504. Place of detention; data on child detained

(a) An alleged delinquent child may be detained only in:

(1) A licensed foster home;

(2) A home approved by the court which may be a public or private home;

(3) The home of such child's noncustodial parent or of a relative;

(4) A facility operated by a licensed child welfare agency; or

(5) A secure residential facility or nonsecure residential facility.

(b) Placement shall be made in the least restrictive facility available consistent with the best interests of the child.

(c) A child 15 years of age or older and alleged to be a delinquent child may be held in a jail or other facility for the detention of adults for identification or processing procedures or while awaiting transportation only so long as necessary to complete such activities for up to six hours, or for up to 24 hours if the closest secure residential facility is more than 70 miles from such facility, if all of the following apply:

(1) Such child is detained for the commission of a crime that would constitute a class A designated felony act, class B designated felony act, or a serious violent felony as defined in Code Section 17-10-6.1;

(2) Such child is awaiting a detention hearing;

(3) Such child's detention hearing is scheduled within 24 hours after being taken into custody, excluding weekends and legal holidays;

(4) There is no existing acceptable alternative placement for such child; and

(5) The jail or other facility for the detention of adults provides sight and sound separation for children, including:

(A) Total separation between children and adult facility spatial areas such that there is no verbal, visual, or physical contact and there could be no haphazard or accidental contact between child and adult residents in the respective facilities;

(B) Total separation in all program activities for children and adults within the facilities, including recreation, education, counseling, health care, dining, sleeping, and general living activities;

(C) Continuous visual supervision of a child; and

(D) Separate staff for children and adults, specifically direct care staff such as recreation, education, and counseling, although specialized services staff, such as cooks, bookkeepers, and medical professionals who are not normally in contact with detainees or whose infrequent contacts occur under conditions of separation of children and adults, can serve both.

(d) A child shall not be transported with adults who have been charged with or convicted of a crime. DJJ may transport a child with children who have been charged with or convicted of a crime in superior court.

(e) The official in charge of a jail or other facility for the detention of adult offenders or persons charged with a crime shall inform the court or the juvenile court intake officer immediately when a child who appears to be under the age of 17 years is received at such facility and shall deliver such child to the court upon request or transfer such child to the facility designated by the juvenile court intake officer or the court.

(f) All facilities shall maintain data on each child detained and such data shall be recorded and retained by the facility for three years and shall be made available for inspection during normal business hours by any court exercising juvenile court jurisdiction, by DJJ, by the Governor's Office for Children and Families, by the Criminal Justice Coordinating Council, by the Administrative Office of the Courts, and by the Council of Juvenile Court Judges. Such data shall be used by the inspecting agency for official purposes and shall not be subject to release by such agency pursuant to Article 4 of Chapter 18 of Title 50, nor subject to subpoena. The required data are each detained child's:

(1) Name;

(2) Date of birth;

(3) Sex;

(4) Race;

(5) Offense or offenses for which such child is being detained;

(6) Date of and authority for confinement;

(7) Location of the offense and the name of the school if the offense occurred in a school safety zone, as defined in Code Section 16-11-127.1;

(8) The name of the referral source, including the name of the school if the referring source was a school;

(9) The score on the detention assessment;

(10) The basis for detention if such child's detention assessment score does not in and of itself mandate detention;

(11) The reason for detention, which may include, but shall not be limited to, preadjudication detention, detention while awaiting a postdisposition placement, or serving a short-term program disposition;

(12) Date of and authority for release or transfer; and

(13) Transfer or to whom released.



§ 15-11-505. Use of detention assessments to determine if detention is warranted; "serious delinquent act" defined

(a) If an alleged delinquent child is brought before the court, delivered to a secure residential facility or nonsecure residential facility or foster care facility designated by the court, or otherwise taken into custody, the juvenile court intake officer shall immediately administer a detention assessment and determine if such child should be detained, taking into account subsection (b) of this Code section. Such child shall be released unless it appears that his or her detention is warranted.

(b) (1) As used in this subsection, the term "serious delinquent act" means to commit, attempt to commit, conspiracy to commit, or solicitation of another to commit a delinquent act which if committed by an adult would constitute:

(A) Aggravated assault;

(B) Aggravated battery;

(C) Aggravated child molestation;

(D) Aggravated cruelty to animals;

(E) Aggravated sexual battery;

(F) Aggravated sodomy;

(G) Armed robbery involving a firearm;

(H) Arson in the first degree;

(I) Burglary in the first degree;

(J) Child molestation;

(K) Escape;

(L) Hijacking a motor vehicle;

(M) Home invasion in the first or second degree;

(N) Involuntary manslaughter;

(O) Murder;

(P) Participating in criminal gang activity, as defined in subparagraphs (A) through (G) and (J) of paragraph (1) of Code Section 16-15-3, in violation of Code Section 16-15-4;

(Q) Rape;

(R) Robbery;

(S) Sexual exploitation of children;

(T) Smash and grab burglary;

(U) Trafficking of substances in violation of Code Section 16-13-31 or 16-13-31.1;

(V) Vehicular homicide; or

(W) Voluntary manslaughter.

(2) When a child who is 13 years of age or younger is taken into custody as provided in subsection (a) of this Code section for any delinquent act other than a serious delinquent act, there shall be a presumption that such child should not be detained.



§ 15-11-506. Detention hearing; time limitations

(a) A detention hearing shall be held to determine whether preadjudication custody of an alleged delinquent child is required. If such hearing is not held within the time specified, such child shall be released from detention or foster care.

(b) If an alleged delinquent child is detained and is not released from preadjudication custody, a detention hearing shall be held promptly and not later than:

(1) Two days after such child is placed in preadjudication custody if such child is taken into custody without an arrest warrant; or

(2) Five days after such child is placed in preadjudication custody if such child is taken into custody pursuant to an arrest warrant.

(c) Notwithstanding Code Section 15-11-5, if the detention hearing cannot be held within two days in accordance with paragraph (1) of subsection (b) of this Code section because the date for the hearing falls on a weekend or legal holiday, the court shall review the decision to detain such child and make a finding based on probable cause within 48 hours of such child being placed in preadjudication custody.

(d) Reasonable oral or written notice of the detention hearing, stating the time, place, and purpose of the hearing, shall be given to an alleged delinquent child and to his or her parent, guardian, or legal custodian, if he or she can be found. In the event such child's parent, guardian, or legal custodian cannot be found, the court shall forthwith appoint a guardian ad litem for such child.

(e) If an alleged delinquent child is not released from preadjudication custody and his or her parent, guardian, or legal custodian or guardian ad litem, if any, has not been notified of the hearing and did not appear or waive appearance at such hearing and thereafter files an affidavit showing such facts, the court shall rehear the matter without unnecessary delay and shall order such child's release unless it appears from such hearing that such child's detention or foster care is warranted or required.

(f) At the commencement of the detention hearing, the court shall inform an alleged delinquent child of:

(1) The contents of the complaint or petition;

(2) The nature of the proceedings;

(3) The right to make an application for bail, as provided by Code Section 15-11-507 and Title 17;

(4) The possible consequences or dispositions that may apply to such child's case following adjudication; and

(5) His or her due process rights, including the right to an attorney and to an appointed attorney; the privilege against self-incrimination; that he or she may remain silent and that anything said may be used against him or her; the right to confront anyone who testifies against him or her and to cross-examine any persons who appear to testify against him or her; the right to testify and to compel other witnesses to attend and testify in his or her own behalf; the right to a speedy adjudication hearing; and the right to appeal and be provided with a transcript for such purpose.

(g) If an alleged delinquent child can be returned to the custody of his or her parent, guardian, or legal custodian through the provision of services to eliminate the need for removal, the court shall release such child to the physical custody of his or her parent, guardian, or legal custodian and order that those services shall be provided.

(h) If an alleged delinquent child cannot be returned to the custody of his or her parent, guardian, or legal custodian, a probation officer or community supervision officer, as applicable, shall provide referrals for services as soon as possible to enable such child's parent, guardian, or legal custodian to obtain any assistance that may be needed to effectively provide the care and control necessary for such child to return home.

(i) For purposes of this Code section, preadjudication custody begins when a juvenile court intake officer authorizes the placement of a child in a secure residential facility.



§ 15-11-507. Bail

(a) All children alleged to have committed a delinquent act shall have the same right to bail as adults.

(b) The judge shall admit to bail all children in the same manner and under the same circumstances and procedures as are applicable to adults accused of the commission of crimes, with the exception that applying for bail, holding a hearing on the application, and granting bail for children alleged to have committed a delinquent act may only occur:

(1) At intake in accordance with Code Section 15-11-503; or

(2) At the detention hearing in accordance with Code Section 15-11-506.

(c) A court shall be authorized to release an alleged delinquent child on bail if the court finds that such child:

(1) Poses no significant risk of fleeing from the jurisdiction of the court or failing to appear in court when required;

(2) Poses no significant threat or danger to any person, to the community, or to any property in the community;

(3) Poses no significant risk of committing any felony pending trial; and

(4) Poses no significant risk of intimidating witnesses or otherwise obstructing the administration of justice.

(d) If a child is accused of committing an act that would be a serious violent felony, as defined in Code Section 17-10-6.1, if committed by an adult and such child has previously been adjudicated for a delinquent act for committing an act that would be a serious violent felony if committed by an adult, there shall be a rebuttable presumption that no condition or combination of conditions will reasonably assure the appearance of such child as required or assure the safety of any other person or the community.

(e) Any person having legal custody or an adult blood relative or stepparent of an alleged delinquent child shall be entitled to post bail but shall be required immediately to return such child to the individual or entity having legal custody of such child.

(f) For the purposes of this Code section, the term "bail" shall include the releasing of a child on his or her own recognizance.



§ 15-11-508. Notification to victim of child's release from detention

(a) As used in this Code section, the term:

(1) "Notice" shall have the same meaning as set forth in Code Section 17-17-3.

(2) "Victim" shall have the same meaning as set forth in Code Section 17-17-3.

(3) "Violent delinquent act" means to commit, attempt to commit, conspiracy to commit, or solicitation of another to commit a delinquent act which if committed by an adult would constitute:

(A) A serious violent felony as defined by Code Section 17-10-6.1;

(B) A class A designated felony act or class B designated felony act;

(C) Stalking or aggravated stalking as provided by Article 7 of Chapter 5 of Title 16; or

(D) Any attempt to commit, conspiracy to commit, or solicitation of another to commit an offense enumerated in subparagraphs (A) through (C) of this paragraph.

(b) If a child accused of a violent delinquent act is detained pending adjudication, a juvenile court intake officer shall provide notice to the victim, whenever practicable, that such child is to be released from detention not less than 24 hours prior to such child's release from detention.

(c) Not less than 48 hours prior to a child who has been adjudicated to have committed a violent delinquent act being released from detention or transferred to a nonsecure residential facility, a juvenile court intake officer shall, whenever practicable, provide notice to the victim of such pending release or transfer.

(d) Victim notification need not be given unless a victim has expressed a desire for such notification and has provided a juvenile court intake officer with a current address and telephone number. It shall be the duty of a juvenile court intake officer to advise the victim of his or her right to notification and of the requirement of the victim to provide a primary and personal telephone number to which such notification shall be directed.






Part 4 - Intake or Arraignment

§ 15-11-510. Intake; informal adjustment

(a) If an alleged delinquent child has not been detained after the filing of a complaint, he or she shall be promptly referred to intake or given a date for arraignment.

(b) At intake, the court, the juvenile court intake officer, or other officer designated by the court shall inform a child of:

(1) The contents of the complaint;

(2) The nature of the proceedings;

(3) The possible consequences or dispositions that may apply to such child's case following adjudication; and

(4) His or her due process rights, including the right to an attorney and to an appointed attorney; the privilege against self-incrimination; that he or she may remain silent and that anything said may be used against him or her; the right to confront anyone who testifies against him or her and to cross-examine any persons who appear to testify against him or her; the right to testify and to compel other witnesses to attend and testify in his or her own behalf; the right to a speedy adjudication hearing; and the right to appeal and be provided with a transcript for such purpose.

(c) A juvenile court intake officer may elect to pursue a case through informal adjustment or other nonadjudicatory procedure in accordance with the provisions of Code Section 15-11-515.

(d) If a case is to be prosecuted further and handled other than by informal adjustment or other nonadjudicatory procedure, a referral shall be made to the prosecuting attorney and a petition for delinquency shall be filed within 30 days of the filing of a complaint.



§ 15-11-511. Arraignment; admissions at arraignment; right to attorney

(a) At arraignment, the court shall inform a child of:

(1) The contents of the petition alleging delinquency;

(2) The nature of the proceedings;

(3) The possible consequences or dispositions that may apply to such child's case following adjudication; and

(4) His or her due process rights, including the right to an attorney and to an appointed attorney; the privilege against self-incrimination; that he or she may remain silent and that anything said may be used against him or her; the right to confront anyone who testifies against him or her and to cross-examine any persons who appear to testify against him or her; the right to testify and to compel other witnesses to attend and testify in his or her own behalf; the right to a speedy adjudication hearing; and the right to appeal and be provided with a transcript for such purpose.

(b) The court may accept an admission at arraignment and may proceed immediately to disposition if a child is represented by counsel at arraignment. If a child's liberty is not in jeopardy, he or she may waive the right to counsel at arraignment. A child represented by counsel or whose liberty is not in jeopardy may make a preliminary statement indicating whether he or she plans to admit or deny the allegations of the complaint at the adjudication hearing. The court shall not accept an admission from a child whose liberty is in jeopardy and who is unrepresented by counsel.

(c) The court shall appoint an attorney to represent an alleged delinquent child whose liberty is in jeopardy and who is an indigent person.






Part 5 - Informal Adjustment

§ 15-11-515. Informal adjustment; circumstances; admissions; exceptions

(a) Before a petition for informal adjustment is filed, a probation officer or other officer designated by the court, subject to the court's direction, may inform the parties of informal adjustment if it appears that:

(1) The admitted facts bring the case within the jurisdiction of the court;

(2) Counsel and advice without an adjudication would be in the best interests of the public and a child, taking into account at least the following factors:

(A) The nature of the alleged offense;

(B) The age and individual circumstances of such child;

(C) Such child's prior record, if any;

(D) Recommendations for informal adjustment made by the complainant or the victim; and

(E) Services to meet such child's needs and problems may be unavailable within the formal court system or may be provided more effectively by alternative community programs; and

(3) A child and his or her parent, guardian, or legal custodian consent with knowledge that consent is not obligatory.

(b) The giving of counsel and advice shall not extend beyond three months unless extended by the court for an additional period not to exceed three months and shall not authorize the detention of a child if not otherwise permitted by this article.

(c) An incriminating statement made by a participant in an informal adjustment to the person giving counsel or advice and in the discussion or conferences incident thereto shall not be used against the declarant over objection in any hearing except in a hearing on disposition in a juvenile court proceeding or in a criminal proceeding upon conviction for the purpose of a presentence investigation.

(d) If a child is alleged to have committed a class A designated felony act or class B designated felony act, the case shall not be subject to informal adjustment, counsel, or advice without the prior consent of the district attorney or his or her authorized representative.






Part 6 - Delinquency Petition

§ 15-11-520. Authority to file petition

A petition alleging delinquency shall be filed by an attorney as set forth in Code Section 15-18-6.1.



§ 15-11-521. Time limitations for filing petition

(a) If a child is in detention prior to adjudication, a petition alleging delinquency shall be filed not later than 72 hours after the detention hearing. If no petition alleging delinquency is filed within the applicable time, such child shall be released from detention and the complaint shall be dismissed without prejudice. Such petition may be refiled as provided in subsection (b) of this Code section within the statute of limitations.

(b) If a child is not in detention prior to adjudication, a petition alleging delinquency shall be filed within 30 days of the filing of the complaint alleging violation of a criminal law or within 30 days of such child's release pursuant to a determination that detention is not warranted. Upon a showing of good cause and notice to all parties, the court may grant an extension of time for filing a petition alleging delinquency. The court shall issue a written order reciting the facts justifying any extension.



§ 15-11-522. Contents of petition

A petition alleging delinquency shall be verified and may be on information and belief. It shall set forth plainly and with particularity:

(1) The facts which bring a child within the jurisdiction of the court, with a statement that it is in the best interests of such child and the public that the proceeding be brought and that such child is in need of supervision, treatment, or rehabilitation, as the case may be;

(2) The name, age, and residence address of such child on whose behalf such petition is brought;

(3) The name and residence address of such child's parent, guardian, or legal custodian; or, if such child's parent, guardian, or legal custodian does not reside or cannot be found within this state or if such place of residence address is unknown, the name of any of such child's known adult relative residing within the county or, if there is none, such child's known adult relative residing nearest to the location of the court;

(4) If a child is in custody, the place of his or her detention and the time such child was taken into custody;

(5) If a child is being charged with a class A designated felony act or class B designated felony act; and

(6) Whether any of the information required by this Code section is unknown.



§ 15-11-523. Amendment of petition

(a) A prosecuting attorney may amend a petition alleging delinquency at any time prior to the commencement of the adjudication hearing. However, if an amendment is made, a child may request a continuance of his or her adjudication hearing. A continuance may be granted by the court for such period as required in the interest of justice.

(b) When a petition alleging delinquency is amended to include material changes to the allegations or new charges of delinquency for adjudication, the petition shall be served in accordance with Code Sections 15-11-530 and 15-11-531.

(c) After jeopardy attaches, a petition alleging delinquency shall not be amended to include new charges of delinquency.






Part 7 - Summons and Service

§ 15-11-530. Issuance of summons

(a) The court shall direct the issuance of a summons to a child and his or her parent, guardian, or legal custodian requiring them to appear before the court at the time fixed to answer the allegations of a petition alleging delinquency. A copy of the petition shall accompany the summons.

(b) The summons shall state that a party shall be entitled to have an attorney in the proceedings and that the court will appoint an attorney if the party is an indigent person.



§ 15-11-531. Service of summons

(a) If a party to be served with a summons is within this state and can be found, the summons shall be served upon him or her personally as soon as possible and at least 72 hours before the adjudication hearing.

(b) If a party to be served is within this state and cannot be found but his or her address is known or can be ascertained with due diligence, the summons shall be served upon such party at least five days before the adjudication hearing by mailing him or her a copy by registered or certified mail or statutory overnight delivery, return receipt requested.

(c) If an individual to be served is outside this state but his or her address is known or can be ascertained with due diligence, notice of the summons shall be made at least five days before the adjudication hearing either by delivering a copy to such party personally or by mailing a copy to him or her by registered or certified mail or statutory overnight delivery, return receipt requested.

(d) Service of the summons may be made by any suitable person under the direction of the court.

(e) The court may authorize payment from county funds of the costs of service and of necessary travel expenses incurred by persons summoned or otherwise required to appear at the hearing.



§ 15-11-532. Sanctions for failure to obey summons

(a) In the event a child's parent, guardian, or legal custodian willfully fails to appear personally at a hearing on a petition alleging delinquency after being ordered to so appear or a child's parent, guardian, or legal custodian willfully fails to bring such child to a hearing after being so directed, the court may issue a rule nisi against the person directing the person to appear before the court to show cause why he or she should not be held in contempt of court.

(b) If a parent, guardian, or legal custodian of the alleged delinquent child fails to appear in response to an order to show cause, the court may issue a bench warrant directing that such parent, guardian, or legal custodian be brought before the court without delay to show cause why he or she should not be held in contempt and the court may enter any order authorized by the provisions of Code Section 15-11-31.

(c) If a child 16 years of age or older fails to appear at a hearing on a petition alleging delinquency after being ordered to so appear, the court may issue a bench warrant requiring that such child be brought before the court without delay and the court may enter any order authorized by the provisions of Code Section 15-11-31.

(d) If there is sworn testimony that a child less than 16 years of age willfully refuses to appear at a hearing on a petition alleging delinquency after being ordered to so appear, the court may issue a bench warrant requiring that such child be brought before the court and the court may enter any order authorized by the provisions of Code Section 15-11-31.






Part 8 - Preadjudication Procedures

§ 15-11-540. Motion for dismissal

A delinquency petition shall be dismissed by the court upon the motion of the prosecuting attorney setting forth that there is not sufficient evidence to warrant further proceedings.



§ 15-11-541. Discovery procedures

(a) Except as limited by subsection (d) of Code Section 15-11-542, in all cases in which a child is charged with having committed a delinquent act, such child shall, upon filing a motion for discovery with the court and serving a copy of the motion to the prosecuting attorney, have full access to the following for inspection, copying, or photographing:

(1) A copy of the complaint;

(2) A copy of the petition for delinquency;

(3) The names and last known addresses and telephone numbers of each witness to the occurrence which forms the basis of the charge;

(4) A copy of any written statement made by such child or any witness that relates to the testimony of a person whom the prosecuting attorney intends to call as a witness;

(5) A copy of any written statement made by any alleged coparticipant which the prosecuting attorney intends to use at a hearing;

(6) Transcriptions, recordings, and summaries of any oral statement of such child or of any witness, except attorney work product;

(7) Any scientific or other report which is intended to be introduced at the hearing or that pertains to physical evidence which is intended to be introduced;

(8) Photographs and any physical evidence which are intended to be introduced at the hearing; and

(9) Copies of the police incident report and supplemental report, if any, regarding the occurrence which forms the basis of the charge.

(b) The prosecuting attorney shall disclose all evidence, known or that may become known to him or her, favorable to such child and material either to guilt or punishment.

(c) If a child requests disclosure of information pursuant to subsection (a) of this Code section, it shall be the duty of such child to promptly make the following available for inspection, copying, or photographing to the prosecuting attorney:

(1) The names and last known addresses and telephone numbers of each witness to the occurrence which forms the basis of the defense;

(2) Any scientific or other report which is intended to be introduced at the hearing or that pertains to physical evidence which is intended to be introduced;

(3) Photographs and any physical evidence which he or she intends to introduce at the hearing; and

(4) A copy of any written statement made by any witness that relates to the testimony of a person whom the child intends to call as a witness.

(d) A request for discovery or reciprocal discovery shall be complied with promptly and not later than 48 hours prior to the adjudication hearing, except when later compliance is made necessary by the timing of the request. If the request for discovery is made fewer than 48 hours prior to the adjudication hearing, the discovery response shall be produced in a timely manner.

(e) Any material or information furnished to a child pursuant to a discovery request shall remain in the exclusive custody of such child and shall only be used during the pendency of the case and shall be subject to such other terms and conditions as the court may provide.



§ 15-11-542. Motion to compel discovery; limitations; sanctions

(a) If a request for discovery is refused, application may be made to the court for a written order granting discovery.

(b) Motions to compel discovery shall certify that a request for discovery was made and was refused.

(c) An order granting discovery shall require reciprocal discovery.

(d) The court may deny, in whole or in part, or otherwise limit or set conditions concerning discovery upon sufficient showing by a person or entity to whom a request for discovery is made that disclosure of the information would:

(1) Jeopardize the safety of a party, witness, or confidential informant;

(2) Create a substantial threat of physical or economic harm to a witness or other person;

(3) Endanger the existence of physical evidence;

(4) Disclose privileged information; or

(5) Impede the criminal prosecution of a child who is being prosecuted as an adult or the prosecution of an adult charged with an offense arising from the same transaction or occurrence.



§ 15-11-543. Notice of alibi defense

(a) Upon written request by a prosecuting attorney stating the time, date, and place at which the alleged delinquent act was committed, a child shall serve upon the prosecuting attorney a written notice of his or her intention to offer a defense of alibi.

(b) A notice to offer an alibi defense shall state the specific place or places at which a child claims to have been at the time of the alleged delinquent act and the names, addresses, dates of birth, and telephone numbers of the witnesses, if known to the child, upon whom such child intends to rely to establish his or her alibi, unless previously supplied.

(c) A request for alibi evidence shall be complied with promptly and not later than 48 hours prior to the adjudication hearing, except when later compliance is made necessary by the timing of the request. If the request for alibi evidence is made fewer than 48 hours prior to the adjudication hearing, the alibi evidence shall be produced in a timely manner.

(d) If a child withdraws his or her notice of intention to rely upon an alibi defense, the notice and intention to rely upon an alibi defense shall not be admissible; provided, however, that a prosecuting attorney may offer any other evidence regarding alibi.

(e) A prosecuting attorney shall serve upon a child a written notice stating the names, addresses, dates of birth, and telephone numbers of the witnesses, if known to the state, upon whom the state intends to rely to rebut such child's evidence of alibi, unless previously supplied.



§ 15-11-544. Continuing duty to disclose

If, subsequent to providing a discovery response, the existence of additional evidence is found, it shall be promptly provided to the state or child making the discovery request.



§ 15-11-545. Court discretion to order disclosure

Nothing contained in the provisions governing discovery procedure under this part shall prohibit the court from ordering the disclosure of any information that the court deems necessary and appropriate for proper adjudication.



§ 15-11-546. Failure to comply with discovery request

If at any time during the course of the proceedings it is brought to the attention of the court that a person or entity has failed to comply with a discovery request, the court may order the person or entity to permit the discovery or inspection of evidence, grant a continuance, or upon a showing of prejudice and bad faith, prohibit the party from introducing in evidence the information not disclosed or presenting the witness not disclosed, or enter such other order as the court deems just under the circumstances. The court may specify the time, place, and manner of making the discovery, inspection, and interview and may prescribe such terms and conditions as are just.






Part 9 - Transfers

§ 15-11-560. Concurrent and original jurisdiction of superior court

(a) Except as provided in subsection (b) of this Code section, the court shall have concurrent jurisdiction with the superior court over a child who is alleged to have committed a delinquent act which would be considered a crime if tried in a superior court and for which an adult may be punished by loss of life, imprisonment for life without possibility of parole, or confinement for life in a penal institution.

(b) The superior court shall have exclusive original jurisdiction over the trial of any child 13 to 17 years of age who is alleged to have committed any of the following offenses:

(1) Murder;

(2) Murder in the second degree;

(3) Voluntary manslaughter;

(4) Rape;

(5) Aggravated sodomy;

(6) Aggravated child molestation;

(7) Aggravated sexual battery; or

(8) Armed robbery if committed with a firearm.

(c) The granting of bail or pretrial release of a child charged with an offense enumerated in subsection (b) of this Code section shall be governed by the provisions of Code Section 17-6-1.

(d) At any time before indictment, the district attorney may, after investigation and for cause, decline prosecution in the superior court of a child 13 to 17 years of age alleged to have committed an offense specified in subsection (b) of this Code section. Upon declining such prosecution in the superior court, the district attorney shall cause a petition to be filed in the appropriate juvenile court for adjudication within 72 hours if the child is in detention or 30 days if the child is not in detention. Except as provided in paragraph (8) of subsection (b) of Code Section 15-11-602, any case transferred by the district attorney to the juvenile court pursuant to this subsection shall be subject to the class A designated felony act provisions of Code Section 15-11-602, and the transfer of the case from superior court to juvenile court shall constitute notice to such child that such case is subject to the class A designated felony act provisions of Code Section 15-11-602.

(e) (1) After indictment, the superior court may after investigation transfer to the juvenile court any case involving a child 13 to 17 years of age alleged to have committed voluntary manslaughter, aggravated sodomy, aggravated child molestation, or aggravated sexual battery. In considering the transfer of such case, the court shall consider the criteria set forth in Code Section 15-11-562. Any such transfer shall be appealable by the State of Georgia pursuant to Code Section 5-7-1. Upon such a transfer by the superior court, jurisdiction shall vest in the juvenile court and jurisdiction of the superior court shall terminate.

(2) Except as provided in paragraph (8) of subsection (b) of Code Section 15-11-602, any case transferred by the superior court to the juvenile court pursuant to this subsection shall be subject to the class A designated felony act provisions of Code Section 15-11-602, and the transfer of the case from superior court to juvenile court shall constitute notice to such child that such case is subject to the class A designated felony act provisions of Code Section 15-11-602.

(f) The superior court may transfer any case involving a child 13 to 17 years of age alleged to have committed any offense enumerated in subsection (b) of this Code section and convicted of a lesser included offense not included in subsection (b) of this Code section to the juvenile court of the county of such child's residence for disposition. Upon such a transfer by the superior court, jurisdiction shall vest in the juvenile court and jurisdiction of the superior court shall terminate.

(g) Within 30 days of any proceeding in which a child 13 to 17 years of age is convicted of certain offenses over which the superior court has original jurisdiction as provided in subsection (b) of this Code section or adjudicated as a delinquent child on the basis of conduct which if committed by an adult would constitute such offenses, the superior court shall provide written notice to the school superintendent or his or her designee of the school in which such child is enrolled or, if the information is known, of the school in which such child plans to be enrolled at a future date. Such notice shall include the specific criminal offense that such child committed. The local school system to which such child is assigned may request further information from the court's file.



§ 15-11-561. Waiver of juvenile court jurisdiction and transfer to superior court

(a) After a petition alleging delinquency has been filed but before the adjudication hearing, on its own motion or on a motion by a prosecuting attorney, the court may convene a hearing to determine whether to transfer the offense to the appropriate superior court for criminal trial if the court determines that:

(1) There is probable cause to believe that a child committed the alleged offense;

(2) Such child is not committable to an institution for the developmentally disabled or mentally ill; and

(3) The petition alleges that such child:

(A) Was at least 15 years of age at the time of the commission of the offense and committed an act which would be a felony if committed by an adult; or

(B) Was 13 or 14 years of age and either committed an act for which the punishment is loss of life or confinement for life in a penal institution or committed aggravated battery resulting in serious bodily injury to a victim.

(b) At least three days prior to the scheduled transfer hearing, written notice shall be given to a child and his or her parent, guardian, or legal custodian. The notice shall contain a statement that the purpose of the hearing is to determine whether such child is to be tried in the juvenile court or transferred for trial as an adult in superior court. A child may request and the court shall grant a continuance to prepare for the transfer hearing.

(c) After consideration of a probation report, risk assessment, and any other evidence the court deems relevant, including any evidence offered by a child, the court may determine that because of the seriousness of the offense or such child's prior record, the welfare of the community requires that criminal proceedings against such child be instituted. The court shall also consider the criteria listed in subsection (a) of Code Section 15-11-562.

(d) No child, either before or after reaching 17 years of age, shall be prosecuted in superior court for an offense committed before the child turned 17, unless the case has been transferred as provided in this part. In addition, no child shall be subject to criminal prosecution at any time for an offense arising out of a criminal transaction for which the juvenile court retained jurisdiction in its transfer order.



§ 15-11-562. Transfer criteria; written report

(a) The criteria that the juvenile court shall consider in determining whether to transfer an alleged delinquent child as set forth in subsection (a) of Code Section 15-11-561 to superior court and the criteria that the superior court shall consider in determining whether to transfer any case involving a child 13 to 17 years of age alleged to have committed voluntary manslaughter, aggravated sodomy, aggravated child molestation, or aggravated sexual battery to juvenile court as set forth in subsection (e) of Code Section 15-11-560 includes, but shall not be limited to:

(1) The age of such child;

(2) The seriousness of the alleged offense, especially if personal injury resulted;

(3) Whether the protection of the community requires transfer of jurisdiction;

(4) Whether the alleged offense involved violence or was committed in an aggressive or premeditated manner;

(5) The impact of the alleged offense on the alleged victim, including the permanence of any physical or emotional injury sustained, health care expenses incurred, and lost earnings suffered;

(6) The culpability of such child including such child's level of planning and participation in the alleged offense;

(7) Whether the alleged offense is a part of a repetitive pattern of offenses which indicates that such child may be beyond rehabilitation in the juvenile justice system;

(8) The record and history of such child, including experience with the juvenile justice system, other courts, supervision, commitments to juvenile institutions, and other placements;

(9) The sophistication and maturity of such child as determined by consideration of his or her home and environmental situation, emotional condition, and pattern of living;

(10) The program and facilities available to the juvenile court in considering disposition; and

(11) Whether or not a child can benefit from the treatment or rehabilitative programs available to the juvenile court.

(b) A probation officer, or community supervision officer, as applicable, shall prepare a written report developing fully all available information relevant to the transfer criteria. Such officer shall submit such report to the parties and the court as soon as practicable but not later than 24 hours before the scheduled hearing. The child subject to transfer and the prosecuting attorney shall have the right to review such report and cross-examine the individual making such report.

(c) The court may order a transfer evaluation of a child's clinical status as it may impact the criteria in subsection (a) of this Code section. Statements made by a child in a transfer evaluation shall only be admissible into evidence in an adjudication hearing or in a criminal proceeding as provided by Code Sections 15-11-479 and 15-11-563.



§ 15-11-563. Statements made at transfer hearing

Statements made by a child at a transfer hearing shall not be admissible against such child over objection in a criminal proceedings if transfer is ordered except as impeachment or rebuttal evidence.



§ 15-11-564. Appeal of transfer order

(a) The decision of the court regarding transfer of the case shall only be an interlocutory judgment which either a child or the prosecuting attorney, or both, have the right to have reviewed by the Court of Appeals.

(b) The pendency of an interlocutory appeal shall stay criminal proceedings in superior court. A child transferred for trial as an adult in superior court shall be detained only in those places authorized for the preadjudication detention of a child as set forth in Code Section 15-11-504.



§ 15-11-565. Places authorized for detention of child before and after transfer order

(a) Prior to the entry of a judgment ordering a child's transfer or during the pendency of an appeal of a judgment ordering a child's transfer, such child shall be detained only in those places authorized for the preadjudication detention of a child as set forth in Code Section 15-11-504.

(b) After the entry of a judgment ordering transfer, a child shall be detained only in those places authorized for the detention of a child until such child, as set forth in Code Section 15-11-34, reaches 17 years of age.



§ 15-11-566. Dismissal order upon transfer to superior court

(a) If the court decides to transfer a child for trial in superior court, it shall dismiss the juvenile court petition alleging delinquency for the offense or offenses being transferred, set forth the offense or offenses which are being transferred, and make the following findings of fact in its dismissal order:

(1) That the court had jurisdiction of the cause and the parties;

(2) That the child subject to transfer was represented by an attorney; and

(3) That the hearing was held in the presence of the child subject to transfer and his or her attorney.

(b) The dismissal order shall also recount the reasons underlying the decision to transfer jurisdiction.

(c) A dismissal of the petition alleging delinquency terminates the jurisdiction of the juvenile court over such child as to those offenses which are transferred. If the petition alleging delinquency alleges multiple offenses that constitute a single criminal transaction, the court shall either retain or transfer all offenses relating to a single criminal transaction.

(d) Once juvenile court jurisdiction is terminated, the superior court shall retain jurisdiction even though, thereafter, a child pleads guilty to, or is convicted of, a lesser included offense. The plea to, or conviction of, a lesser included offense shall not revest juvenile jurisdiction over such child.

(e) A copy of the petition alleging delinquency and order of dismissal shall be sent to the district attorney of the judicial circuit in which the proceeding is taking place.

(f) If the court decides not to transfer a child for trial in superior court, it shall set a date for an adjudication hearing in juvenile court on the petition alleging delinquency.



§ 15-11-567. Transfers to juvenile court

(a) Except in those cases in which the superior court has exclusive original jurisdiction or juvenile court jurisdiction has been terminated and the child has been transferred to superior court, if it appears to any court in a criminal proceeding or a quasi-criminal proceeding that the accused is a child, the case shall forthwith be transferred to the juvenile court together with a copy of the indictment, special presentment, accusation, or citation and all other papers, documents, and transcripts of testimony relating to the case.

(b) The transferring court shall order that a child be taken forthwith to the juvenile court or to a place of detention designated by the court or shall release him or her to the custody of his or her parent, guardian, legal custodian, or other person legally responsible for him or her to be brought before the juvenile court at a time designated by that court. The indictment, special presentment, accusation, or citation may not serve in lieu of a petition alleging delinquency in the juvenile court except as provided in Part 14 of this article.






Part 10 - Adjudication

§ 15-11-580. Admission or denial of the allegations of a petition

(a) At the commencement of the adjudication hearing, the court shall address the alleged delinquent child, in language understandable to the child, and determine whether such child is capable of understanding statements about his or her rights under this article.

(b) If a child is capable, the court shall inquire how he or she responds to the allegations of the delinquency petition. The child may:

(1) Deny the allegations of such petition, in which case the court shall proceed to hear evidence on such petition; or

(2) Admit the allegations of such petition, in which case the court shall further inquire to determine whether there is a factual basis for adjudication. If so, the court may then adjudge such child to have committed a delinquent act.

(c) If a child stands mute, refuses to answer, or answers evasively, the court shall enter a denial of the allegations.



§ 15-11-581. Standard of proof

The state shall have the burden of proving the allegations of a delinquency petition beyond a reasonable doubt.



§ 15-11-582. Adjudication hearing; time limitations; findings

(a) The court shall fix a time for the adjudication hearing. If an alleged delinquent child is in detention, the hearing shall be held no later than ten days after the filing of the delinquency petition. If a child is not in detention, the hearing shall be held no later than 60 days after the filing of such petition.

(b) Adjudication hearings shall be conducted:

(1) By the court without a jury;

(2) In accordance with Article 5 and Part 1 of Article 6 of Chapter 7 and Chapter 8 of Title 17, unless otherwise provided in this article;

(3) In accordance with the rules of evidence set forth in Title 24; and

(4) In language understandable to the child subject to the delinquency petition and participants, to the fullest extent practicable.

(c) The court shall determine if the allegations of the petition alleging delinquency are admitted or denied in accordance with the provisions of Code Section 15-11-580.

(d) After hearing all of the evidence, the court shall make and record its findings on whether the delinquent acts ascribed to a child were committed by such child. If the court finds that the allegations of delinquency have not been established, it shall dismiss the delinquency petition and order such child be released from any detention or legal custody imposed in connection with the proceedings.

(e) The court shall make a finding that a child has committed a delinquent act based on a valid admission made in open court of the allegations of the delinquency petition or on the basis of proof beyond a reasonable doubt. If the court finds that a child has committed a delinquent act, the court may proceed immediately or at a postponed hearing to make disposition of the case.






Part 11 - Report Contents; Disclosure

§ 15-11-590. Predisposition investigation and report

(a) After an adjudication that a child has committed a delinquent act, the court may direct that a written predisposition investigation report be prepared by the probation officer or other person designated by the court.

(b) A predisposition investigation report shall contain such information about the characteristics, family, environment, and the circumstances affecting the child who is the subject of the report as the court determines may be helpful in its determination of the need for treatment or rehabilitation and a proper disposition of the case, including but not limited to:

(1) A summary of the facts of the conduct of such child that led to the adjudication;

(2) The sophistication and maturity of such child;

(3) A summary of such child's home environment, family relationships, and background;

(4) A summary of such child's prior contacts with the juvenile court and law enforcement agencies, including the disposition following each contact and the reasons therefor;

(5) A summary of such child's educational status, including, but not limited to, his or her strengths, abilities, and special educational needs. The report shall identify appropriate educational and vocational goals for such child. Examples of appropriate goals include:

(A) Attainment of a high school diploma or its equivalent;

(B) Successful completion of literacy courses;

(C) Successful completion of vocational courses;

(D) Successful attendance and completion of such child's current grade if enrolled in school; or

(E) Enrollment in an apprenticeship or a similar program;

(6) A summary of the results and recommendations of any of such child's significant physical and mental examinations;

(7) The seriousness of the offense to the community;

(8) The nature of the offense; and

(9) Whether the offense was against persons or against property.

(c) If the court has ordered a child's physical or mental examination to be conducted, the report shall include a copy of the results of the examination.

(d) If the court has ordered a risk assessment for a child, that assessment shall be included in the predisposition investigation report.

(e) All information shall be presented in a concise and factual manner. The report shall indicate the sources of information in the report.

(f) The original report and any other material to be disclosed shall be furnished to the court, and copies shall be furnished to the attorney for the child who is the subject of such report and to the prosecuting attorney at least five days prior to the disposition hearing.






Part 12 - Disposition

§ 15-11-600. Disposition hearing; time limitations; findings; evidence

(a) (1) After a finding that a child has committed a delinquent act, the court shall hear evidence and determine whether:

(A) Such child is in need of treatment, rehabilitation, or supervision;

(B) Such child's continuation in his or her home is contrary to such child's welfare; and

(C) Reasonable efforts have been made to prevent or eliminate the need to remove such child from his or her home.

(2) After hearing the evidence described in paragraph (1) of this subsection, the court shall make and file its findings based upon such determinations.

(b) The court may proceed immediately to the disposition hearing after the adjudication hearing or conduct the disposition hearing within 30 days of the adjudication hearing. The disposition hearing may occur later than 30 days after the adjudication hearing only if the court makes and files written findings of fact explaining the need for delay.

(c) In the absence of evidence to the contrary, evidence sufficient to warrant a finding that felony acts have been committed shall also be sufficient to sustain a finding that the child is in need of treatment or rehabilitation.

(d) If the court finds that a child who committed a delinquent act is not in need of treatment, rehabilitation, or supervision, it shall dismiss the proceeding and discharge such child from any detention or other restriction previously ordered.

(e) If the court finds that a child who committed a delinquent act is in need of supervision but not of treatment or rehabilitation, it shall find that such child is a child in need of services and enter any disposition authorized by Code Section 15-11-442.

(f) The court may consider any evidence, including hearsay evidence, that the court finds to be relevant, reliable, and necessary to determine the needs of a child who committed a delinquent act and the most appropriate disposition.

(g) (1) Prior to the disposition hearing, and upon request, the parties and their attorneys shall be afforded an opportunity to examine any written reports received by the court.

(2) Portions of written reports not relied on by the court in reaching its decision which if revealed would be prejudicial to the interests of any party to the proceeding, or reveal confidential sources, may be withheld in the court's discretion.

(3) Parties and their attorneys shall be given the opportunity to controvert written reports received by the court and to cross-examine individuals making such reports.

(h) In scheduling investigations and hearings, the court shall give priority to proceedings in which a child is in detention or has otherwise been removed from his or her home.



§ 15-11-601. Disposition of delinquent act

(a) At the conclusion of the disposition hearing, if a child who committed a delinquent act is determined to be in need of treatment or rehabilitation, then after considering the results of such child's risk assessment if the court is contemplating placing such child in restrictive custody, the court shall enter the least restrictive disposition order appropriate in view of the seriousness of the delinquent act, such child's culpability as indicated by the circumstances of the particular case, the age of such child, such child's prior record, and such child's strengths and needs. The court may make any of the following orders of disposition, or combination of them, best suited to such child's treatment, rehabilitation, and welfare:

(1) Any order authorized for the disposition of a dependent child other than placement in the temporary custody of DFCS unless such child is also adjudicated as a dependent child;

(2) An order requiring such child and his or her parent, guardian, or legal custodian to participate in counseling or in counsel and advice. Such counseling and counsel and advice may be provided by the court, court personnel, probation officers, community supervision officers, professional counselors or social workers, psychologists, physicians, physician assistants, qualified volunteers, or appropriate public, private, or volunteer agencies and shall be designed to assist in deterring future delinquent acts or other conduct or conditions which would be harmful to such child or society;

(3) An order placing such child on probation under conditions and limitations the court prescribes and which may include the probation management program. The court may place such child on probation under the supervision of:

(A) A probation officer of the court or the court of another state or a community supervision officer;

(B) Any public agency authorized by law to receive and provide care for such child; or

(C) Any community rehabilitation center if its chief executive officer has acknowledged in writing its willingness to accept the responsibility for the supervision of such child;

(4) An order placing a child on unsupervised probation under conditions and limitations the court prescribes;

(5) In any case in which such child who has not achieved a high school diploma or the equivalent is placed on probation, the court shall consider and may order as a condition of probation that he or she pursue a course of study designed to lead to achieving a high school diploma or the equivalent;

(6) An order requiring that such child perform community service in a manner prescribed by the court and under the supervision of an individual designated by the court;

(7) An order requiring that such child make restitution. In ordering a child to make restitution, the court shall follow the procedure set forth in Article 1 of Chapter 14 of Title 17. Such order may remain in force and effect simultaneously with another order of the court, including but not limited to an order of commitment to DJJ. However, no order of restitution shall be enforced while such child is at a secure residential facility or nonsecure residential facility unless the commissioner of juvenile justice certifies that a restitution program is available at such facility. Payment of funds shall be made by such child or his or her family or employer directly to the clerk of the juvenile court entering the order or to another employee of such court designated by the judge, and that court shall disburse such funds in the manner authorized in the order. While an order requiring restitution is in effect, the court may transfer enforcement of its order to:

(A) DJJ;

(B) The juvenile court of the county of such child's residence and its probation staff, if he or she changes his or her place of residence; or

(C) The superior court once such child reaches 18 years of age as set forth in Code Section 17-14-5 if he or she thereafter comes under the jurisdiction of such court, and the court shall transfer enforcement of its order to superior court if the terms of such order are not completed when such child reaches 21 years of age;

(8) An order requiring such child remit to the general fund of the county a sum not to exceed the maximum fine applicable to an adult for commission of any of the following offenses:

(A) Any felony in the commission of which a motor vehicle is used;

(B) Driving under the influence of alcohol or drugs;

(C) Driving without proof of minimum required motor vehicle insurance;

(D) Fraudulent or fictitious use of a driver's license;

(E) Hit and run or leaving the scene of an accident;

(F) Homicide by vehicle;

(G) Manslaughter resulting from the operation of a motor vehicle;

(H) Possession of controlled substances or marijuana;

(I) Racing on highways or streets;

(J) Using a motor vehicle in fleeing or attempting to elude an officer; or

(K) Any violation of the provisions contained in Title 40 which is properly adjudicated as a delinquent act;

(9) An order suspending such child's driver's license for a period not to exceed the date on which he or she reaches 18 years of age or, in the case of a child who does not have a driver's license, an order prohibiting the issuance of a driver's license to such child for a period not to exceed the date on which he or she reaches 18 years of age. The court shall retain the driver's license during such period of suspension and return it to such child at the end of such period. The court shall notify the Department of Driver Services of any actions taken pursuant to this paragraph;

(10) An order placing such child in an institution, camp, or other facility for delinquent children operated under the direction of the court or other local public authority only if such child was adjudicated for a delinquent act involving:

(A) An offense that would be a felony if committed by an adult; or

(B) An offense that would be a misdemeanor if committed by an adult and such child has had at least one prior adjudication for an offense that would be a felony if committed by an adult and at least three other prior adjudications for a delinquent act as defined in subparagraph (A) of paragraph (19) of Code Section 15-11-2; or

(11) With the same exceptions as set forth in subparagraphs (A) and (B) of paragraph (10) of this subsection, an order committing such child to DJJ.

(b) (1) This subsection shall apply to cases involving:

(A) An offense that would be a felony if committed by an adult; or

(B) An offense that would be a misdemeanor if committed by an adult and such child has had at least one prior adjudication for an offense that would be a felony if committed by an adult and at least three other prior adjudications for a delinquent act as defined in subparagraph (A) of paragraph (19) of Code Section 15-11-2.

(2) In addition to any other treatment or rehabilitation, the court may order such child to serve up to a maximum of 30 days in a secure residential facility or, after a risk assessment and with the court's approval, in a treatment program provided by DJJ or the juvenile court.

(c) Any child ordered to a secure residential facility under subsection (b) of this Code section and detained after the adjudication hearing in a secure residential facility or nonsecure residential facility pending placement in a secure residential facility shall be given credit for time served in a secure residential facility or nonsecure residential facility awaiting placement.

(d) A child shall be given adequate information concerning the obligations and conditions imposed upon him or her by the disposition ordered by the court and the consequences of failure to meet such obligations and conditions. Such information shall be given in terms understandable to a child to enable such child to conform his or her conduct to the requirements of the disposition.



§ 15-11-602. Disposition of class A or class B designated felony act

(a) When a child is adjudicated to have committed a class A designated felony act or class B designated felony act, the order of disposition shall be made within 20 days of the conclusion of the disposition hearing. The court may make one of the following orders of disposition best suited to provide for the rehabilitation of such child and the protection of the community:

(1) Any order authorized by Code Section 15-11-601, if the court finds that placement in restrictive custody is not required; or

(2) An order placing such child in restrictive custody.

(b) Every order shall include a finding, based on a preponderance of the evidence, of whether such child requires placement in restrictive custody. If placement in restrictive custody is ordered for a child classified as low risk, the court shall make a specific written finding as to why placement in restrictive custody is necessary. In determining whether placement in restrictive custody is required, the court shall consider and make specific written findings of fact as to each of the following factors:

(1) The age and maturity of such child;

(2) The needs and best interests of such child;

(3) The record, background, and risk level of such child as calculated by a risk assessment, including, but not limited to, information disclosed in the probation investigation, diagnostic assessment, school records, and dependency records;

(4) The nature and circumstances of the offense, including whether any injury involved was inflicted by such child or another participant, the culpability of such child or another participant in planning and carrying out the offense, and the existence of any aggravating or mitigating factors;

(5) The need for protection of the community;

(6) The age and physical condition of the victim;

(7) If the act was trafficking of substances in violation of Code Section 16-13-31 or 16-13-31.1, whether the circumstances involved sale, delivery, or manufacture of the substances, and if such circumstances were not involved, the court shall dispose of the act as a class B designated felony act; and

(8) If the act was aggravated child molestation and subject to the provisions of paragraph (2) of subsection (d) of Code Section 16-6-4, the court shall adjudicate the act as a delinquent act and impose a disposition in accordance with Code Section 15-11-601.

(c) An order for a child adjudicated for a class A designated felony act placing such child in restrictive custody shall provide that:

(1) Such child shall be placed in DJJ custody for an initial period of up to 60 months;

(2) Such child shall be confined for a period set by the order in a secure residential facility, except as provided in subsection (e) of this Code section. All time spent in a secure residential facility or nonsecure residential facility shall be counted toward the confinement period set by the order;

(3) After a period of confinement set by the court, such child shall be placed under intensive supervision not to exceed 12 months;

(4) Such child shall not be released from intensive supervision unless by court order; and

(5) All home visits shall be carefully arranged and monitored by DJJ personnel while such child is placed in a secure residential facility or nonsecure residential facility.

(d) An order for a child adjudicated for a class B designated felony act placing such child in restrictive custody shall provide that:

(1) Such child shall be placed in DJJ custody for an initial period of up to 36 months; provided, however, that not more than 18 months of such custodial period shall be spent in restrictive custody;

(2) Except as provided in subsection (e) of this Code section, if such child is classified as moderate risk or high risk, he or she shall be confined for a period set by the order in a secure residential facility for half of the period of restrictive custody and the other half of the period of restrictive custody may, at the discretion of DJJ, be spent in a nonsecure residential facility. All time spent in a secure residential facility or nonsecure residential facility shall be counted toward the confinement period set by the order;

(3) Except as provided in subsection (e) of this Code section, if such child is classified as low risk, he or she shall be confined for a period set by the order in a nonsecure residential facility. All time spent in a secure residential facility or nonsecure residential facility shall be counted toward the confinement period set by the order;

(4) Such child shall be placed under intensive supervision not to exceed six months either after a period of confinement set by the court or as an initial period of supervision;

(5) Such child shall not be released from intensive supervision unless by court order; and

(6) All home visits shall be carefully arranged and monitored by DJJ personnel while a child is placed in a secure residential facility or nonsecure residential facility.

(e) (1) Any child who is ordered to be confined in restrictive custody who is diagnosed with a developmental disability and is not amenable to treatment in a secure residential facility may be transferred by DJJ to a nonsecure residential facility determined to be appropriate for such child by DJJ, provided that the court and prosecuting attorney are notified of such change of placement.

(2) Notwithstanding subsection (b) of this Code section, the court shall order placement in restrictive custody in any case where the child is found to have committed a class A designated felony act or class B designated felony act in which such child inflicted serious physical injury upon another person who is 72 years of age or older.

(f) During a child's placement order or any extension of the placement in restrictive custody:

(1) While in a secure residential facility or nonsecure residential facility, such child shall be permitted to participate in all services and programs and shall be eligible to receive special medical and treatment services, regardless of the time of confinement in such facility. A child adjudicated to have committed a class A designated felony act or class B designated felony act may be eligible to participate in programs sponsored by such facility, including community work programs and sheltered workshops under the general supervision of DJJ staff outside of such facility. In cooperation and coordination with the DJJ, such child shall be allowed to participate in state sponsored programs for evaluation and services under the Georgia Vocational Rehabilitation Agency and the Department of Behavioral Health and Developmental Disabilities;

(2) (A) A child adjudicated to have committed a class A designated felony act or class B designated felony act shall not be discharged from placement in a secure residential facility or nonsecure residential facility prior to the period of time provided in the court's order except as provided in paragraph (1) of subsection (e) of this Code section or when a motion to be discharged from placement in a secure residential facility or nonsecure residential facility is granted by the court. After a court order denying a motion to discharge a child from placement in a secure residential facility or nonsecure residential facility, a subsequent such motion shall not be filed until at least six months have elapsed. Notwithstanding Code Section 15-11-32, DJJ or any party may file a motion with the court seeking a child's release from placement in a secure residential facility or nonsecure residential facility, an order modifying the court's order requiring placement in a secure residential facility or nonsecure residential facility, or termination of an order of disposition for a child committed for a class A designated felony act or class B designated felony act.

(B) All motions filed under this paragraph shall be accompanied by a written recommendation for release, modification, or termination from a child's DJJ counselor or placement supervisor, filed in the court that committed such child to DJJ, and served on the prosecuting attorney for such jurisdiction.

(C) At least 14 days prior to the date of the hearing on the motion, the moving party shall serve a copy of the motion, by first-class mail, upon the victim of the class A designated felony act or class B designated felony act, if any, at the victim's last known address, the child's attorney, if any, the child's parents or guardian, and the law enforcement agency that investigated the class A designated felony act or class B designated felony act. In addition to the parties to the motion, the prosecuting attorney and the victim, if any, shall have a right to be heard and to present evidence to the court relative to any motion filed pursuant to this paragraph.

(D) A court hearing a motion filed under this paragraph shall determine the disposition of a child based upon a preponderance of the evidence. In determining whether a motion for release from custody, modification of placement in a secure residential facility or nonsecure residential facility, or termination of an order of disposition should be granted or denied due to changed circumstances, the court shall be required to find whether or not such child has been rehabilitated and shall consider and make specific findings of fact as to each of the following factors:

(i) The needs and best interests of such child;

(ii) The record and background of such child, including the disciplinary history of such child during the period of placement in a secure residential facility or nonsecure residential facility and subsequent offense history;

(iii) The academic progress of such child during the period of placement in a secure residential facility or nonsecure residential facility, including, if he or she is receiving services under the federal Individuals with Disabilities Education Act or Section 504 of the federal Rehabilitation Act of 1973, a review of his or her Individualized Education Program (IEP) and such child's progress toward IEP goals;

(iv) The victim's impact statement submitted for purposes of a hearing conducted pursuant to this paragraph;

(v) The safety risk to the community if such child is released; and

(vi) Such child's acknowledgment to the court and victim, if any, of his or her conduct being the cause of harm to others; and

(3) Unless otherwise specified in the order, DJJ shall report in writing to the court not less than once every six months during the placement on the status, adjustment, and progress of such child.

(g) Notwithstanding the initial periods of placement in restrictive custody ordered by the court pursuant to subsection (c) or (d) of this Code section, the period of placement may be extended on motion by DJJ, after a disposition hearing, for two additional periods not to exceed 12 months each, provided that no placement or extension of custody may continue beyond a child's twenty-first birthday.

(h) The court shall identify the school last attended by a child adjudicated for a class A designated felony act or class B designated felony act and the school which such child intends to attend and shall transmit a copy of the adjudication to the principals of both schools within 30 days of the adjudication. Such information shall be subject to notification, distribution, and other requirements as provided in Code Section 20-2-671.



§ 15-11-603. Disposition of child adjudged to have committed delinquent act constituting AIDS transmitting crime; HIV testing; reports

(a) As part of any order of disposition regarding a child adjudged to have committed a delinquent act constituting an AIDS transmitting crime, the court may in its discretion and after conferring with the director of the health district, order that such child submit to an HIV test within 45 days following the adjudication of delinquency. The court shall mail DJJ a copy of the order within three days following its issuance.

(b) Within 30 days following receipt of the copy of the order, DJJ shall arrange for the HIV test for such child.

(c) Any child placed in the custody and control of DJJ shall be HIV tested in accordance with DJJ's policies and procedures.

(d) If a child is determined to be infected with HIV, that determination and the name of the child shall be deemed to be AIDS confidential information and shall only be reported to:

(1) DJJ or the Department of Corrections, as the case may be, and the Department of Public Health, which may disclose the name of such child if necessary to provide counseling and which shall provide counseling to each victim of the AIDS transmitting crime or to any parent, guardian, or legal custodian of any victim who is a minor or incompetent person if DJJ or the Department of Corrections believes the crime posed a reasonable risk of transmitting HIV to the victim. Counseling shall include providing the person with information and explanations medically appropriate for such person which may include all or part of the following: accurate information regarding AIDS and HIV; an explanation of behaviors that reduce the risk of transmitting AIDS and HIV; an explanation of the confidentiality of information relating to AIDS diagnoses and HIV tests; an explanation of information regarding both social and medical implications of HIV tests; and disclosure of commonly recognized treatment or treatments for AIDS and HIV;

(2) The court which ordered the HIV test; and

(3) Those persons in charge of any facility to which such child has been confined by order of the court. In addition to any other restrictions regarding the confinement of a child, a child determined to be an HIV infected person may be confined separately from any other children in that facility other than those who have been determined to be infected with HIV if:

(A) That child is reasonably believed to be sexually active while confined;

(B) That child is reasonably believed to be sexually predatory either during or prior to detention; or

(C) The commissioner of juvenile justice reasonably determines that other circumstances or conditions exist which indicate that separate confinement would be warranted.



§ 15-11-604. Credit for time served

(a) A child adjudicated to have committed a delinquent act shall be given credit for each day spent in a secure residential facility, a nonsecure residential facility, or any institution or facility for the treatment or examination of a physical or mental disability awaiting adjudication, pending disposition and in connection with and resulting from a court order entered in the proceedings for which the disposition was imposed and in any institution or facility for treatment or examination of a physical or mental disability. Such credit shall be applied toward the child's disposition.

(b) Subsection (a) of this Code section shall apply to dispositions for all offenses, whether classified as violations, misdemeanors, or felonies.



§ 15-11-605. Probation management programs or secure probation sanctions programs; violations of probation programs

(a) In addition to any other terms or conditions of probation provided for under this article, the court may require that children who receive a disposition of probation:

(1) Be ordered to a probation management program; or

(2) Be ordered to a secure probation sanctions program by a probation officer or hearing officer.

(b) When a child has been ordered to a probation management program or secure probation sanctions program, the court shall retain jurisdiction throughout the period of the probated sentence and may modify or revoke any part of a probated sentence as provided in Code Section 15-11-32.

(c) (1) DJJ in jurisdictions where DJJ is authorized to provide probation supervision or the county juvenile probation office in jurisdictions where probation supervision is provided directly by the county, as applicable, shall be authorized to establish rules and regulations for graduated sanctions as an alternative to judicial modifications or revocations for probationers who violate the terms and conditions of a probation management program.

(2) DJJ or the county juvenile probation office, as applicable, shall not sanction probationers for violations of conditions of probation if the court has expressed an intention in a written order that such violations be heard by the court.

(d) DJJ or the county juvenile probation office, as applicable, shall impose only those restrictions equal to or less restrictive than the maximum sanction established by the court.

(e) The secure probation sanctions program shall be established by DJJ. Exclusion of a child from a secure probation sanctions program otherwise authorized by this Code section to enter such program shall be mutually agreed upon by the Council of Juvenile Court Judges and DJJ. The secure probation sanctions program shall be available to the juvenile courts to the extent that each secure facility has capacity for such offenders within its facilities. Prior to reaching full capacity, DJJ shall inform the various juvenile courts of its capacity constraints.

(f) (1) When requesting the secure probation sanctions program, probation officers supervising a child under a probation management program shall provide an affidavit to the court specifying:

(A) The elements of such child's probation program;

(B) Such child's failures to respond to graduated sanctions in the community; and

(C) Such child's number of violations and the nature of each violation.

(2) If a probation officer fails to document the violations and specify how a child has failed to complete a probation management program, such child shall be ineligible to enter the secure probation sanctions program.

(3) A child may enter the secure probation sanctions program if ordered by the court and:

(A) The probation officer has complied with the provisions of paragraph (1) of this subsection and the criteria set by the department for entrance into such program and such child has had three or more violations of probation; or

(B) A child in a probation management program and his or her parent or guardian, or a child in such program and his or her attorney, admit to three or more violations of such program and sign a waiver accepting the sanction proposed by the probation officer.

(4) Each new violation of a condition of a probated sentence may result in a child being sentenced to the secure probation sanctions program; provided, however, that if a child is sentenced to the secure probation sanctions program and completes all program components in the seven, 14, and 30 day programs, such child shall be ineligible to attend the secure probation sanctions program for a future violation of a condition of the same probated sentence.

(g) (1) When a violation of a condition of probation occurs, a child may have an administrative hearing conducted by a hearing officer. If the hearing officer determines by a preponderance of the evidence that such child violated the conditions of probation, the probation officer shall be authorized to impose graduated sanctions. A child's failure to comply with a sanction imposed under this paragraph shall constitute another violation of probation.

(2) A hearing officer's decision shall be final unless such child files, within five days of the service of such decision, a written demand with the hearing officer who conducted the administrative hearing for review of such decision. Such demand shall not stay the sanction decision. Such hearing officer shall issue a response to such demand within five days of receiving such demand.

(3) If such hearing officer insists on the sanction, his or her decision shall be final unless the child subject to the sanction files an appeal in the court that originally adjudicated such child. Such appeal shall be filed within ten days of the date of the decision of the hearing officer.

(4) The appeal shall first be reviewed by the court upon the record. At the court's discretion, a de novo hearing may be held on the decision. The filing of the appeal shall not stay the sanction decision.

(5) Where the court does not act on the appeal within 15 days of the date of the filing of the appeal, the sanction decision shall be affirmed by operation of law.



§ 15-11-606. Order of disposition not conviction of crime

An order of disposition or adjudication shall not be a conviction of a crime and shall not impose any civil disability ordinarily resulting from a conviction nor operate to disqualify the child in any civil service application or appointment.



§ 15-11-607. Duration of disposition orders

(a) Except as otherwise provided in Code Section 15-11-602, an order of disposition committing a child adjudicated for a delinquent act to DJJ shall continue in force for two years or until such child is sooner discharged by DJJ. The court which made the order may extend its duration for a period not to exceed two years subject to like discharge, if:

(1) A hearing is held upon DJJ's motion prior to the expiration of the order;

(2) Reasonable notice of the factual basis of the motion and of the hearing and an opportunity to be heard are given to such child and his or her parent, guardian, or legal custodian; and

(3) The court finds that the extension is necessary for the treatment or rehabilitation of such child.

(b) Any other order of disposition except an order of restitution as allowed by paragraph (7) or (8) of subsection (a) of Code Section 15-11-601 shall continue in force for not more than two years. An order of extension may be made if:

(1) A hearing is held prior to the expiration of the order on the court's own motion or upon motion of DJJ or the prosecuting attorney;

(2) Reasonable notice of the factual basis of the motion and of the hearing and opportunity to be heard are given to the parties affected;

(3) The court finds that the extension is necessary to accomplish the purposes of the order extended; and

(4) The extension does not exceed two years from the expiration of the prior order.

(c) The court may terminate an order of disposition or an extension of such a disposition order prior to its expiration, on its own motion or an application of a party, if it appears to the court that the purposes of the order have been accomplished.

(d) Except as otherwise provided in paragraph (7) of subsection (a) of Code Section 15-11-601 and Code Section 17-14-5, when a child reaches 21 years of age, all orders affecting him or her then in force terminate and he or she is discharged from further obligation or control.



§ 15-11-608. Probation revocation; procedure

(a) An order granting probation to a child adjudicated for a delinquent act may be revoked on the ground that the conditions of probation have been violated.

(b) Any violation of a condition of probation may be reported to the prosecuting attorney who may file a motion in the court for revocation of probation. A motion for revocation of probation shall contain specific factual allegations constituting each violation of a condition of probation.

(c) The motion for revocation of probation shall be served upon the child serving the probated sentence, his or her attorney, and his or her parent, guardian, or legal custodian in accordance with the provisions of Code Section 15-11-531.

(d) If a child serving a probated sentence is taken into custody because of an alleged violation of probation, the provisions governing the detention of a child shall apply.

(e) A revocation hearing shall be scheduled to be held no later than 30 days after the filing of such motion or, if a child has been detained as a result of the filing of such motion for revocation, not later than ten days after the filing of the motion.

(f) If the court finds, beyond a reasonable doubt, that a child violated the terms and conditions of probation, the court may:

(1) Extend probation;

(2) Impose additional conditions of probation; or

(3) Make any disposition that could have been made at the time probation was imposed.

(g) In the case of a class A designated felony act or class B designated felony act, if the court finds that a child violated the terms and conditions of probation, the court shall reconsider and make specific findings of fact as to each of the factors in subsection (b) of Code Section 15-11-602 to determine whether placement in restrictive custody.

(h) In the case of a class A designated felony act or class B designated felony act, if the court finds, beyond a reasonable doubt, that a child violated the terms and conditions of probation and revokes the order granting probation, the child shall be given credit for time served on probation and time served in preadjudication custody.






Part 13 - Permanency Planning for Delinquent and Dependent Children

§ 15-11-620. Calculating time when child is delinquent and dependent

(a) When a child is alleged to have committed a delinquent act and be a dependent child, the date such child is considered to have entered foster care shall be the date of the first judicial finding that such child has been subjected to child abuse or neglect or the date that is 60 days after the date on which such child is removed from his or her home, whichever is earlier.

(b) When a child is alleged to have committed a delinquent act and is placed directly in a nonsecure residential facility, the date such child is considered to have entered foster care shall be 60 days after the date on which such child is removed from his or her home.

(c) If a child alleged or adjudicated to have committed a delinquent act is detained in a facility operated primarily for the detention of delinquent children but is later placed in foster care within 60 days of such child's removal from the home, then the date of entry into foster care shall be 60 days after the date of removal.

(d) When a child alleged or adjudicated to have committed a delinquent act is detained in a facility operated primarily for the detention of delinquent children but is later placed in a nonsecure residential facility within 60 days of such child's removal from the home, the date such child is considered to have entered foster care shall be 60 days from the date on which such child is removed from his or her home.

(e) If a child is detained in a facility operated primarily for the detention of delinquent children pending placement in foster care and remains detained for more than 60 days, then the date of entry into foster care shall be the date such child is placed in foster care.

(f) When a child alleged or adjudicated to have committed a delinquent act is detained in a facility operated primarily for the detention of delinquent children and remains detained for more than 60 days and such child is subsequently placed in a nonsecure residential facility, the date such child is considered to have entered foster care shall be the date such child was placed in a nonsecure residential facility.



§ 15-11-621. Periodic review hearings for delinquent children in foster care or committed to the Department of Juvenile Justice

(a) The periodic review hearing requirements under Code Sections 15-11-216, 15-11-217, and 15-11-218 shall apply to proceedings involving a child alleged or adjudicated to have committed a delinquent act and placed in foster care.

(b) When a child is committed to DJJ and for whom a determination has been made that the child's continuation in his or her home is contrary to the child's welfare and he or she is placed in a nonsecure residential facility, such child shall receive a periodic review before an administrative review panel within DJJ within six months following the date the child entered the nonsecure residential facility and every six months thereafter while the child remains in such facility. The administrative review panel within DJJ shall transmit its report, including its findings and recommendations, to the court within five days after conducting its review.



§ 15-11-622. Permanency planning requirements; reasons for failure to terminate parental rights

(a) The permanency plan requirements under Code Sections 15-11-230, 15-11-231, and 15-11-232 shall apply to proceedings involving a child alleged or adjudicated to have committed a delinquent act and placed in foster care.

(b) In addition to the compelling reasons set forth in Code Section 15-11-233, a compelling reason for determining that filing a termination of parental rights petition is not in the best interests of a child alleged or adjudicated to have committed a delinquent act may include, but not be limited to:

(1) A child's developmental needs require continued out-of-home placement for an additional number of months, and his or her parent, guardian, or legal custodian has cooperated with referrals, visitation, and family conferences, as well as therapy;

(2) A child is uncooperative with services or referrals; and

(3) The length of the delinquency disposition affects the permanency plan.



§ 15-11-623. Permanency plan; hearing, notice, report, and findings of fact when a child is committed to the Department of Juvenile Justice

(a) As used in this Code section, the term "permanency plan" means a specific written plan prepared by DJJ designed to ensure that a child is reunified with his or her family or ensure that such child quickly attains a substitute long-term home when return to such child's family is not possible or is not in such child's best interests.

(b) (1) The court shall hold a hearing to review the permanency plan for each child committed to DJJ when a determination has been made that the child's continuation in his or her home is contrary to the child's welfare, and the child is placed in a nonsecure residential facility.

(2) Such hearing shall be held no later than 12 months from the date a child is considered to have entered foster care and every 12 months thereafter to make determinations including whether the permanency plan for such child is appropriate and whether reasonable efforts to finalize the permanency plan have been made by DJJ.

(3) A child's parent, guardian, legal custodian, attorney, any relatives providing care for such child, and other interested parties shall be given written notice of such hearing at least five days in advance of such hearing and shall be advised that the permanency plan will be submitted to the court for consideration as the order of the court.

(4) At least five days prior to such hearing, DJJ shall submit for the court's consideration a report recommending a permanency plan for a child committed to a nonsecure residential facility. Such report shall include documentation of the steps taken by DJJ to finalize the permanent placement for such child.

(5) Subsequent to such hearing, the court shall make written findings of fact that shall include whether DJJ has made reasonable efforts to finalize the permanency plan in effect at the time of the hearing.






Part 14 - Traffic Offenses

§ 15-11-630. "Child" defined; juvenile traffic offenses; summons; hearings; penalties; transfers; providing information to Department of Driver Services

(a) As used in this Code section, the term "child" means an individual under 17 years of age.

(b) A juvenile traffic offense consists of a violation by a child of:

(1) A law or local ordinance governing the operation of a moving motor vehicle upon the streets or highways of this state or upon the waterways within or adjoining this state; or

(2) Any other motor vehicle traffic law or local ordinance if a child is taken into custody and detained for its violation or is transferred to the juvenile court by the court hearing the charge.

(c) The following offenses shall be acts of delinquency and shall not be handled as juvenile traffic offenses: aggressive driving, reckless driving, a speeding offense punishable by four or more points, homicide by vehicle, manslaughter resulting from the operation of a vehicle, any felony in the commission of which a motor vehicle is used, racing on highways and streets, using a motor vehicle in fleeing or attempting to elude an officer, fraudulent or fictitious use of a driver's license, hit and run or leaving the scene of an accident, driving under the influence of alcohol or drugs, and any offense committed by an unlicensed driver under 16 years of age.

(d) A juvenile traffic offense shall not be an act of delinquency unless the case is transferred to the delinquency calendar.

(e) The summons, notice to appear, or other designation of a citation accusing a child of committing a juvenile traffic offense constitutes the commencement of the proceedings in the court of the county in which the alleged violation occurred and serves in place of a summons and petition under this article. These cases shall be filed and heard separately from other proceedings of the court. If a child is taken into custody on the charge, Code Sections 15-11-503 and 15-11-505 shall apply. If a child is, or after commencement of the proceedings becomes, a resident of another county of this state, the court in the county where the alleged traffic offense occurred may retain jurisdiction over the entire case.

(f) The court shall fix a time for a hearing and shall give reasonable notice thereof to the child accused of committing a juvenile traffic offense and, if his or her address is known, to his or her parent, guardian, or legal custodian. If the accusation made in the summons, notice to appear, or other designation of a citation is denied, a hearing shall be held at which the parties shall have the right to subpoena witnesses, present evidence, cross-examine witnesses, and appear with their attorney. The hearing shall be open to the public.

(g) If the court finds on the admission of a child or upon the evidence that a child committed the offense charged, it may make one or more of the following orders:

(1) Reprimand, counsel, or warn such child and his or her parent, guardian, or legal custodian; provided, however, that this disposition order shall not be available for any act of delinquency;

(2) As a matter of supervised or unsupervised probation, order the Department of Driver Services to suspend such child's privilege to drive under stated conditions and limitations for a period not to exceed 12 months;

(3) Require such child to attend a traffic school approved by the Department of Driver Services or a substance abuse clinic or program approved by either DBHDD or the Council of Juvenile Court Judges for a reasonable period of time;

(4) Assess a fine and order such child to remit to the general fund of the county a sum not exceeding the maximum applicable to an adult for a like offense. The fine shall be subject to all additions and penalties as specified under this title and Title 47;

(5) Require such child to participate in a program of community service as specified by the court;

(6) Impose any sanction authorized by Code Section 15-11-442 or 15-11-601; or

(7) Place such child on probation subject to the conditions and limitations imposed by Title 40 governing probation granted to adults for like offenses, provided that such probation shall be supervised by the court or shall be unsupervised probation.

(h) In lieu of the orders provided by subsection (g) of this Code section, if the evidence warrants, the court may transfer the case to the delinquency calendar of the court and direct the filing and service of a summons and delinquency petition.

(i) Upon finding that a child has committed a juvenile traffic offense or an act of delinquency which would be a violation of Title 40 if committed by an adult, the court shall forward, within ten days, a report of the final adjudication and disposition of the charge to the Department of Driver Services; provided, however, that this procedure shall not be applicable to those cases which have been dismissed or in which a child and his or her parent, guardian, or legal custodian have been reprimanded, counseled, or warned by the court. The Department of Driver Services shall record the adjudication and disposition of the offense on such child's permanent record, and such adjudication and disposition shall be deemed a conviction for the purpose of suspending or revoking such child's driver's license. Such record shall also be available to law enforcement agencies and courts as are the permanent traffic records of adults.









Article 7 - Competency in Delinquency or Child in Need of Services Cases

§ 15-11-650. Purpose of article

The purpose of this article is:

(1) To set forth procedures for a determination of whether a child is incompetent to proceed; and

(2) To provide a mechanism for the development and implementation of competency remediation services, when appropriate, including treatment, habilitation, support, or supervision services.



§ 15-11-651. Definitions

As used in this article, the term:

(1) "Competency remediation services" means outpatient interventions directed only at facilitating the attainment of competence to proceed for a child adjudicated to be incompetent to proceed. Such term may include mental health treatment to reduce interfering symptoms, specialized psychoeducational programming, or a combination of these interventions.

(2) "Comprehensive services plan" shall have the same meaning as set forth in Code Section 15-11-381.

(3) "Incompetent to proceed" means lacking sufficient present ability to understand the nature and object of the proceedings, to comprehend his or her own situation in relation to the proceedings, and to assist his or her attorney in the preparation and presentation of his or her case in all adjudication, disposition, or transfer hearings. Such term shall include consideration of a child's age or immaturity.

(4) "Mental competency proceeding" means a hearing conducted to determine whether a child is incompetent to proceed in adjudication, a disposition hearing, or a transfer proceeding.

(5) "Plan manager" shall have the same meaning as set forth in Code Section 15-11-381.

(6) "Treatment facility" means a facility that receives patients for psychiatric treatment as provided in Code Sections 37-3-80 through 37-3-84 but shall not include a secure residential facility.



§ 15-11-652. Stay of proceedings regarding child who may not be mentally competent to stand trial; appointment of attorney; tolling of time periods

(a) If at any time after the filing of a petition alleging delinquency or that a child is a child in need of services the court has reason to believe that the child named in the petition may be incompetent to proceed, the court on its own motion or on the motion of the attorney representing such child, any guardian ad litem for such child, such child's parent, guardian, or legal custodian, or the prosecuting attorney shall stay all proceedings relating to such petition and, unless the court accepts a stipulation by the parties as to such child's incompetency, shall order a competency evaluation of and report on such child's mental condition.

(b) When a delinquency petition is filed alleging a child under the age of 13 has committed a serious violent felony, as defined in Code Section 17-10-6.1, the court shall stay all delinquency proceedings relating to such petition and, unless the court accepts a stipulation by the parties as to such child's incompetency, shall order a competency evaluation and report concerning such child's mental condition.

(c) Any motion, notice of hearing, order, or other pleading relating to a child's incompetency to proceed shall be served upon him or her, his or her attorney, his or her guardian ad litem, if any, his or her parent, guardian, or legal custodian, and the prosecuting attorney.

(d) Prior to the administration of any evaluation, the court shall appoint an attorney to represent a child if he or she is not yet represented by an attorney.

(e) All time limits set forth in Articles 5 and 6 of this chapter for adjudication and disposition of a delinquency or a child in need of services proceeding shall be tolled during the evaluation, adjudication, and disposition phases of the mental competency proceeding and during provision of competency remediation services.



§ 15-11-653. Evaluation of a child's mental condition; procedures; written reports; additional evaluations

(a) The court ordered evaluation and report shall be conducted by an examiner who shall consider whether a child is incompetent to proceed. The court shall provide the examiner with any law enforcement or court records necessary for understanding the petition alleging delinquency. The attorney for the child being examined and the prosecuting attorney shall provide the examiner with any records from any other available sources that are deemed necessary for the competency evaluation.

(b) The competency evaluation shall be performed on an outpatient basis; provided, however, that if a child is in an out-of-home placement, the evaluation shall be performed at such child's location.

(c) The examiner who conducts the evaluation shall submit a written report to the court within 30 days of receipt of the court order for evaluation. The court may, in its discretion, grant the examiner an extension in filing such report. The report shall contain the following:

(1) The specific reason for the evaluation, as provided by the court or the party requesting the evaluation;

(2) The evaluation procedures used, including any psychometric instruments administered, any records reviewed, and the identity of any persons interviewed;

(3) Any available pertinent background information;

(4) The results of a mental status exam, including the diagnosis if any and description of any psychiatric symptoms, cognitive deficiency, or both;

(5) A description of a child's abilities and deficits in the following mental competency functions:

(A) The ability to understand and appreciate the nature and object of the proceedings;

(B) The ability to comprehend his or her situation in relation to the proceedings; and

(C) The ability to assist his or her attorney in the preparation and presentation of his or her case;

(6) An opinion regarding the potential significance of a child's mental competency, strengths, and deficits;

(7) An opinion regarding whether or not a child should be considered incompetent to proceed; and

(8) A specific statement explaining the reasoning supporting the examiner's final determination.

(d) If, in the opinion of the examiner, a child should be considered incompetent to proceed, the report shall also include the following:

(1) An opinion on whether the primary cause of incompetency to proceed is immaturity, mental illness, developmental disability, or a combination of mental illness and developmental disability;

(2) An opinion on whether there is a substantial probability that the examined child will attain the mental competency necessary to participate in adjudication, a disposition hearing, or a transfer hearing in the foreseeable future;

(3) If the examiner believes that the examined child will attain mental competency, recommendations for the general level and type of competency remediation services necessary for significant deficits;

(4) A recommendation on the appropriate treatment or services;

(5) When appropriate, recommendations for modifications of court procedure which may help compensate for mental competency weaknesses; and

(6) Any relevant medication history.

(e) If the examiner determines that the examined child is currently competent because of ongoing treatment with medication or other services, the report shall address the necessity of continuing such treatment and shall include a description of any limitation such treatment may have on competency.

(f) Copies of the written evaluation report shall be provided by the court to the attorney representing the examined child, the prosecuting attorney or a member of his or her staff, and any guardian ad litem for the examined child no later than five days after receipt of the report by the court.

(g) Upon a showing of good cause by any party or upon the court's own motion, the court may order additional evaluations by other licensed psychologists or psychiatrists. In no event shall more than one evaluation be conducted by an examiner employed by DBHDD.



§ 15-11-654. Transfer of proceedings

(a) If at any time following a finding that a child is incompetent to proceed the court determines that such child is a resident of a county of this state other than the county in which the court sits, the court may transfer the proceeding to the county of such child's residence.

(b) When any case is transferred, certified copies of all legal, social history, health, or mental health records pertaining to the case on file with the clerk of the court shall accompany the transfer. Compliance with this subsection shall terminate jurisdiction in the transferring court and initiate jurisdiction in the receiving court.

(c) If a court determines that such child's competency is remediated, jurisdiction of the case may be returned to the transferring court for the adjudication hearing and any subsequent proceedings.



§ 15-11-655. Mental competency hearing; burden of proof; notice; rights during hearing; procedure; findings

(a) A hearing to determine if a child is incompetent to proceed shall be conducted within 60 days after the initial court order for evaluation. The hearing may be continued by the court for good cause shown.

(b) Written notice shall be given to all parties and the victim at least ten days prior to such hearing.

(c) The burden of proving that a child is incompetent to proceed shall be on such child. The standard of proof necessary for proving mental competency shall be a preponderance of the evidence.

(d) At the hearing to determine incompetency to proceed, a child's attorney and the prosecuting attorney shall have the right to:

(1) Present evidence;

(2) Call and examine witnesses;

(3) Cross-examine witnesses; and

(4) Present arguments.

(e) The examiner appointed by the court shall be considered the court's witness and shall be subject to cross-examination by both a child's attorney and the prosecuting attorney.

(f) The court's findings of fact shall be based on any evaluations of a child's mental condition conducted by licensed psychologists or psychiatrists appointed by the court, any evaluations of a child's mental condition conducted by independent licensed psychologists or psychiatrists hired by the parties, and any additional evidence presented.

(g) If the court finds that a child is not incompetent to proceed, the proceedings which have been suspended shall be resumed. The time limits under Article 5 or 6 of this chapter for adjudication and disposition of the petition shall begin to run from the date of the order finding such child mentally competent.

(h) Copies of the court's findings shall be given to the parties within ten days following the issuance of such findings.



§ 15-11-656. Disposition of incompetent child; competency remediation

(a) If the court finds that a child is incompetent to proceed but such child's incompetence may be remediated, if such child is alleged:

(1) To be a child in need of services, the court shall either dismiss the petition without prejudice or order competency remediation services for such child; or

(2) To have committed a delinquent act, the court may order competency remediation services for such child.

(b) In determining whether to order competency remediation services, the court shall consider:

(1) Whether there is probable cause to believe the allegations in the petition are true;

(2) The nature of the incompetency;

(3) An incompetent child's age; and

(4) The nature of the act alleged to have been committed by the incompetent child, in particular whether the act is a serious violent felony as such term is defined in Code Section 17-10-6.1.

(c) If a child is determined to be incompetent to proceed, the court has ordered that competency remediation services should be provided, and:

(1) Such child is alleged to have committed an act that would be a felony if committed by an adult, the court may retain jurisdiction of such child for up to two years after the date of the order of incompetency, with review hearings at least every six months to redetermine competency or proceed as provided in subsection (f) of this Code section; or

(2) A child is alleged to have committed an act that would be a misdemeanor if committed by an adult, the court may retain jurisdiction of a child for up to 120 days after the date of the order of incompetency or proceed as provided in subsection (f) of this Code section.

(d) All court orders determining incompetency shall include specific written findings by the court as to the nature of the incompetency and the mandated outpatient competency remediation services. If such child is in an out-of-home placement, the court shall specify the type of competency remediation services to be performed at such child's location. A child may be placed in a crisis stabilization unit, as such term is defined in Code Section 37-1-29, or a psychiatric residential treatment facility operated by DBHDD or other program, not to include DJJ facilities, if the court makes a finding by clear and convincing evidence that:

(1) A child is mentally ill or developmentally disabled and meets the requirements for civil commitment pursuant to Chapters 3 and 4 of Title 37; and

(2) All available less restrictive alternatives, including treatment in community residential facilities or community settings which would offer an opportunity for improvement of a child's condition, are inappropriate.

(e) A child who is incompetent to proceed shall not be subject to transfer to superior court, adjudication, disposition, or modification of disposition so long as the mental incompetency exists.

(f) If the court determines that an alleged delinquent child is incompetent to proceed, the court may dismiss the petition without prejudice.

(g) If a child is detained in a secure residential facility or nonsecure residential facility and the court determines that such child is incompetent to proceed, within five days of such determination the court shall issue an order to immediately release such child to the appropriate parent, guardian, or legal custodian.



§ 15-11-657. Restoration to competency; remediation orders and reports

(a) All competency remediation service orders issued by the court shall contain:

(1) The name of the competency remediation service program provider and the location of the program;

(2) A statement of the arrangements for a child's transportation to the program site;

(3) The length of the competency remediation service program;

(4) A statement of the arrangements for a child's transportation after the program ends; and

(5) A direction concerning the frequency of reports required by the court.

(b) DBHDD or a licensed psychologist or psychiatrist shall file a written report with the court:

(1) Not later than six months after the date the court orders that competency remediation be attempted but prior to the first review hearing;

(2) Every six months after the first review hearing if a child remains incompetent to proceed and under an order for remediation;

(3) At any time DBHDD or a licensed psychologist or psychiatrist opines a child has attained competency; or

(4) At shorter intervals designated by the court in its competency remediation order.

(c) DBHDD or the licensed psychologist or psychiatrist written report shall include, but not be limited to:

(1) Whether a child's competency can be remediated or whether a child is likely to remain incompetent to proceed for the foreseeable future;

(2) Whether additional time is needed to remediate a child's competency; and

(3) If a child has attained competency, the effect, if any, of any limitations that are imposed by any medication or other treatment used in the effort to remediate competency.



§ 15-11-658. Disposition of a child found unrestorably incompetent to proceed

(a) If the court initially finds that a child is unrestorably incompetent to proceed, the court shall dismiss the petition, appoint a plan manager, and order that procedures for a comprehensive services plan be initiated under Article 5 of this chapter. When appropriate, the court may:

(1) Order that a child be referred for civil commitment pursuant to Chapters 3 and 4 of Title 37. Such proceedings shall be instituted not less than 60 days prior to the dismissal of the delinquency or a child in need of services petition; or

(2) Order that referral be made for appropriate adult services if a child has reached the age of 18 years at the time of the competency determination.

(b) If at any time after a child is ordered to undergo competency remediation services DBHDD or a licensed psychologist or psychiatrist opines that a child is likely to remain incompetent to proceed for the foreseeable future, DBHDD or the licensed psychologist or psychiatrist shall submit a report to the court so stating.

(c) Upon receipt of the report specified in subsection (b) of this Code section, the court shall make a competency determination and shall dismiss the delinquency petition, appoint a plan manager, and order that procedures for a comprehensive services plan be initiated under Article 5 of this chapter. When appropriate, the court may:

(1) Order that a child be referred for civil commitment pursuant to Chapters 3 and 4 of Title 37. Such proceedings shall be instituted not less than 60 days prior to the dismissal of the delinquency or child in need of services petition; or

(2) Order that referral be made for appropriate adult services if a child has reached the age of 18 years at the time of the competency determination.



§ 15-11-659. Court's duty when child found unrestorably incompetent to proceed

If at any time after a child is adjudicated to be incompetent to proceed due to age, immaturity, or for any reason other than mental illness or developmental disability and is ordered to undergo competency remediation services and DBHDD determines that such child is likely to remain incompetent to proceed for the foreseeable future, DBHDD shall submit a report and its conclusions to the court. Upon receipt of such report, the court shall:

(1) Make a competency determination;

(2) Order that the applicable petition be dismissed; and

(3) Order that a plan manager be appointed and that the procedures for a comprehensive services plan be initiated under Article 5 of this chapter.



§ 15-11-660. Review hearings

(a) The court shall hold a hearing to review a child's progress toward competency:

(1) At least every six months;

(2) At any time, on its own motion or on the motion of the prosecuting attorney, a child's attorney, or a child's guardian ad litem, if any;

(3) On receipt of a report submitted by DBHDD; or

(4) Not less than three months before a child's eighteenth birthday.

(b) If at a review hearing the court finds that a child has attained competency, the suspended proceedings shall be resumed and the time limits applicable under Article 5 or 6 of this chapter shall begin to run from the date of the order finding the child mentally competent.

(c) If at a review hearing held following the court's receipt of a DBHDD or licensed psychologist or psychiatrist's report the court finds that a child's incompetency has not been remediated but that such child has made substantial progress toward remediation, the court may extend the competency remediation program period for an additional 60 days if the court determines by clear and convincing evidence that further participation is likely to lead to remediation of competency.

(d) If at a review hearing the court finds that a child's competency is not remediated and is not likely to be remediated within the time left before such child's eighteenth birthday, the court shall dismiss the petition with prejudice if such child is alleged to be a child in need of services or to have committed a delinquent act which would be a misdemeanor if committed by an adult.

(e) At each review hearing, the court shall also consider whether the petition alleging delinquency or that a child is a child in need of services should be withdrawn, maintained, or dismissed, without prejudice, upon grounds other than a child's being incompetent to proceed. If the court dismisses the petition, the prosecuting attorney may seek to refile a petition alleging a delinquent act which would be a felony if committed by an adult if a child is later determined to be mentally competent. The prosecuting attorney may also seek transfer to superior court if a child is later determined to be mentally competent and otherwise meets all the requirements for transfer under Article 6 of this chapter.






Article 8 - Parental Notification Act

§ 15-11-680. Short title

This article shall be known and may be cited as the "Parental Notification Act."



§ 15-11-681. Definitions

As used in this article, the term:

(1) "Abortion" means the use or prescription of any instrument, medicine, drug, or any other substance or device with the intent to terminate the pregnancy of a female known to be pregnant. The term "abortion" shall not include the use or prescription of any instrument, medicine, drug, or any other substance or device employed solely to increase the probability of a live birth, to preserve the life or health of the child after live birth, or to remove a dead unborn child who died as a result of a spontaneous abortion. The term "abortion" also shall not include the prescription or use of contraceptives.

(2) "Proper identification" means any document issued by a governmental agency containing a description of the person, the person's photograph, or both, including but not limited to a driver's license, an identification card authorized under Code Sections 40-5-100 through 40-5-104 or similar identification card issued by another state, a military identification card, a passport, or an appropriate work authorization issued by the United States Immigration and Customs Enforcement Division of the Department of Homeland Security.

(3) "Unemancipated minor" means any person under the age of 18 who is not or has not been married or who is under the care, custody, and control of such person's parent or parents, guardian, or the juvenile court of competent jurisdiction.



§ 15-11-682. Parental notification of abortion; hearing; venue

(a) No physician or other person shall perform an abortion upon an unemancipated minor unless:

(1) (A) The unemancipated minor seeking an abortion is accompanied by his or her parent or guardian who shall show proper identification and state that he or she is the lawful parent or guardian of the unemancipated minor and that he or she has been notified that an abortion is to be performed on the unemancipated minor;

(B) The physician or the physician's qualified agent gives at least 24 hours' actual notice, in person or by telephone, to the parent or guardian of the unemancipated minor of the pending abortion and the name and address of the place where the abortion is to be performed; provided, however, that, if the person so notified indicates that he or she has been previously informed that the unemancipated minor was seeking an abortion or if the person so notified has not been previously informed and he or she clearly expresses that he or she does not wish to consult with the unemancipated minor, then in either event the abortion may proceed in accordance with Chapter 9A of Title 31; or

(C) The physician or a physician's qualified agent gives written notice of the pending abortion and the address of the place where the abortion is to be performed, sent by registered or certified mail or statutory overnight delivery, return receipt requested with delivery confirmation, addressed to a parent or guardian of the unemancipated minor at the usual place of abode of the parent or guardian. Unless proof of delivery is otherwise sooner established, such notice shall be deemed delivered 48 hours after mailing. The time of mailing shall be recorded by the physician or agent in the unemancipated minor's file. The abortion may be performed 24 hours after the delivery of the notice; provided, however, that, if the person so notified certifies in writing that he or she has been previously informed that the unemancipated minor was seeking an abortion or if the person so notified has not been previously informed and he or she certifies in writing that he or she does not wish to consult with the unemancipated minor, then in either event the abortion may proceed in accordance with Chapter 9A of Title 31; and

(2) The unemancipated minor signs a consent form stating that she consents, freely and without coercion, to the abortion.

(b) If the unemancipated minor or the physician or a physician's qualified agent, as the case may be, elects not to comply with any one of the requirements of subparagraph (a)(1)(A), (a)(1)(B), or (a)(1)(C) of this Code section, or if the parent or legal guardian of the unemancipated minor cannot be located, the unemancipated minor may petition, on his or her own behalf or by next friend, any juvenile court in the state for a waiver of such requirement pursuant to the procedures provided for in Code Section 15-11-684. The juvenile court shall assist the unemancipated minor or next friend in preparing the petition and notices required pursuant to this Code section. Venue shall be lawful in any county.

(c) No abortion shall be performed unless the requirements of subparagraph (a)(1)(A), (a)(1)(B), or (a)(1)(C) of this Code section have been met or the unemancipated minor has obtained a court order waiving such requirements.



§ 15-11-683. Time and notice of hearing

Notwithstanding Code Sections 15-11-40, 15-11-150, 15-11-152, 15-11-160, 15-11-281, 15-11-424, and 15-11-531, the unemancipated minor or next friend shall be notified of the date, time, and place of the hearing in such proceedings at the time of filing the petition. The hearing shall be held within three days of the date of filing, excluding weekends and legal holidays. The parent, guardian, or legal custodian of the unemancipated minor shall not be served with the petition or with a summons or otherwise notified of the proceeding. If a hearing is not held within the time prescribed in this Code section, the petition shall be deemed granted.



§ 15-11-684. Conduct of hearing; appeal

(a) An unemancipated minor may participate in proceedings in the court on such minor's own behalf and the court shall advise such minor of the right to court appointed counsel and shall provide such minor with such counsel upon request or if such minor is not already adequately represented.

(b) All court proceedings under this Code section shall be conducted in a manner to preserve the complete anonymity of the parties and shall be given such precedence over other pending matters as is necessary to ensure that a decision is reached by the court as expeditiously as is possible under the circumstances of the case. In no event shall the name, address, birth date, or social security number of such minor be disclosed.

(c) The requirements of subparagraph (a)(1)(A), (a)(1)(B), or (a)(1)(C) of Code Section 15-11-682 shall be waived if the court finds either:

(1) That the unemancipated minor is mature enough and well enough informed to make the abortion decision in consultation with her physician, independently of the wishes of such minor's parent or guardian; or

(2) That the notice to a parent or, if the unemancipated minor is subject to guardianship, the legal guardian pursuant to Code Section 15-11-682 would not be in the best interests of such minor.

(d) A court that conducts proceedings under this Code section shall issue written and specific factual findings and legal conclusions supporting its decision and shall order that a record of the evidence be maintained. The juvenile court shall render its decision within 24 hours of the conclusion of the hearing and a certified copy of same shall be furnished immediately to the unemancipated minor. If the juvenile court fails to render its decision within 24 hours after the conclusion of the hearing, then the petition shall be deemed granted. All juvenile court records shall be sealed in a manner that will preserve anonymity.

(e) An expedited appeal completely preserving the anonymity of the parties shall be available to any unemancipated minor to whom the court denies a waiver of notice. The appellate courts are authorized and requested to issue promptly such rules as are necessary to preserve anonymity and to ensure the expeditious disposition of procedures provided by this Code section. In no event shall the name, address, birth date, or social security number of such minor be disclosed during the expedited appeal or thereafter.

(f) No filing fees shall be required of any unemancipated minor who uses the procedures provided by this Code section.



§ 15-11-685. Applicability to nonresidents

The requirements and procedures of this article shall apply to all unemancipated minors within this state whether or not such persons are residents of this state.



§ 15-11-686. Medical emergency

This article shall not apply when, in the best clinical judgment of the attending physician on the facts of the case before him or her, a medical emergency exists that so complicates the condition of the unemancipated minor as to require an immediate abortion. A person who performs an abortion as a medical emergency under the provisions of this Code section shall certify in writing the medical indications on which this judgment was based when filing such reports as are required by law.



§ 15-11-687. Immunity of health care provider acting in good faith

Any physician or any person employed or connected with a physician, hospital, or health care facility performing abortions who acts in good faith shall be justified in relying on the representations of the unemancipated minor or of any other person providing the information required under this article. No physician or other person who furnishes professional services related to an act authorized or required by this article and who relies upon the information furnished pursuant to this article shall be held to have violated any criminal law or to be civilly liable for such reliance, provided that the physician or other person acted in good faith.



§ 15-11-688. Penalty

Any person who violates the provisions of this article shall be guilty of a misdemeanor and any person who intentionally encourages another to provide false information pursuant to this article shall be guilty of a misdemeanor.






Article 9 - Access to Hearings and Records

§ 15-11-700. Admission to hearings of general public and media

(a) As used in this Code section, the term "dependency proceeding" means a court proceeding stemming from a petition alleging that a child is a dependent child.

(b) The general public shall be admitted to:

(1) An adjudicatory hearing involving an allegation of a class A designated felony act or class B designated felony act;

(2) An adjudicatory hearing involving an allegation of delinquency brought in the interest of any child who has previously been adjudicated for committing a delinquent act; provided, however, the court shall close any delinquency hearing on an allegation of sexual assault or any delinquency hearing at which any party expects to introduce substantial evidence related to matters of dependency;

(3) Any child support hearing;

(4) Any hearing in a legitimation action filed pursuant to Code Section 19-7-22;

(5) At the court's discretion, any dispositional hearing involving any proceeding under this article; or

(6) Any hearing in a dependency proceeding, except as otherwise provided in subsection (c) of this Code section.

(c) The court may close the hearing in a dependency proceeding only upon making a finding upon the record and issuing a signed order stating the reason or reasons for closing all or part of a hearing in such proceeding and stating that:

(1) The proceeding involves an allegation of an act which, if done by an adult, would constitute a sexual offense under Chapter 6 of Title 16; or

(2) It is in the best interests of the child. In making such a determination, the court shall consider such factors as:

(A) The age of the child alleged or adjudicated as a dependent child;

(B) The nature of the allegations;

(C) The effect that an open court proceeding will have on the court's ability to reunite and rehabilitate the family unit; and

(D) Whether the closure is necessary to protect the privacy of a child, of a foster parent or other caretaker of a child, or of a victim of domestic violence.

(d) The court may close a hearing or exclude a person from a hearing in any proceeding on its own motion, by motion of a party to the proceeding, or by motion of the child who is the subject of the proceeding or the child's attorney or guardian ad litem.

(e) Only the parties, their counsel, witnesses, persons accompanying a party for his or her assistance, the victim, and any other persons as the court finds have a proper interest in the proceeding or in the work of the court may be admitted by the court to hearings from which the public is excluded; provided, however, that when the conduct alleged in the dependency proceeding could give rise to a criminal or delinquent act prosecution, attorneys for the prosecution and the defense shall be admitted.

(f) The court may refuse to admit a person to a hearing in any proceeding upon making a finding upon the record and issuing a signed order that the person's presence at the hearing would:

(1) Be detrimental to the best interests of the child who is a party to the proceeding;

(2) Impair the fact-finding process; or

(3) Be otherwise contrary to the interest of justice.

(g) The court may temporarily exclude any child from a termination of parental rights hearing except while allegations of his or her delinquency or child in need of services conduct are being heard.

(h) Any request for installation and use of electronic recording, transmission, videotaping, or motion picture or still photography of any judicial proceeding shall be made to the court at least two days in advance of the hearing. The request shall be evaluated by the court pursuant to the standards set forth in Code Section 15-1-10.1.

(i) The judge may order the media not to release identifying information concerning any child or family members or foster parent or other caretaker of a child involved in hearings open to the public.

(j) The general public shall be excluded from proceedings in juvenile court unless such hearing has been specified as one in which the general public shall be admitted to pursuant to this Code section.



§ 15-11-701. Sealing of files and records; hearings; limitations on disclosure; identity of victim

(a) Upon dismissal of a petition or complaint alleging delinquency or that a child is a child in need of services or completion of the process in a case handled through informal adjustment, mediation, or other nonadjudicatory procedure, the court shall order the sealing of the files and records in the case.

(b) On application of a person who has been adjudicated for committing a delinquent act or as a child in need of services or on the court's own motion, and after a hearing, the court shall order the sealing of the files and records in the proceeding if the court finds that:

(1) Two years have elapsed since the final discharge of the person;

(2) Since the final discharge of the person he or she has not been convicted of a felony or of a misdemeanor involving moral turpitude or adjudicated for committing a delinquent act or as a child in need of services and no proceeding seeking conviction or adjudication is pending against the person; and

(3) The person has been rehabilitated.

(c) On application of a person who has been adjudicated for a delinquent act or on the court's own motion, and after a hearing, the court shall order the sealing of the files and records in the proceeding, including those specified in Code Sections 15-11-702 and 15-11-708, if the court finds that the child was adjudicated for a delinquent act for a sexual crime as defined in Code Section 16-3-6 and such crime resulted from the child being:

(1) Trafficked for sexual servitude in violation of Code Section 16-5-46; or

(2) A victim of sexual exploitation as defined in Code Section 49-5-40.

(d) Reasonable notice of the hearing required by subsection (b) and (c) of this Code section shall be given to:

(1) The prosecuting attorney;

(2) DJJ, when appropriate;

(3) The authority granting the discharge if the final discharge was from an institution or from parole; and

(4) The law enforcement officers or department having custody of the files and records if the files and records specified in Code Sections 15-11-702 and 15-11-708 are included in the application or motion.

(e) Upon the entry of the order the proceeding shall be treated as if it had never occurred. All index references shall be deleted and the person, the court, the law enforcement officers, and the departments shall properly reply that no record exists pertaining to the person upon inquiry in any matter. Copies of the order shall be sent to each agency or designated official and shall also be sent to the deputy director of the Georgia Crime Information Center of the Georgia Bureau of Investigation. Inspection of the sealed files and records thereafter may be permitted by an order of the court upon petition by the person who is the subject of the records and otherwise only by those persons named in the order or to criminal justice officials upon petition to the court for official judicial enforcement or criminal justice purposes.

(f) The court may seal any record containing information identifying a victim of an act which, if done by an adult, would constitute a sexual offense under Chapter 6 of Title 16.



§ 15-11-702. Children's fingerprints, photographs, and names

(a) (1) Every child charged with an offense that would be a felony if committed by an adult shall be fingerprinted and photographed upon being taken into custody.

(2) Fingerprints and photographs of children to be used in investigating the commission of crimes shall be taken and filed separately from those of adults by law enforcement officials and shall be made available as provided in this article and as may be directed by the court.

(b) Fingerprint files and photographs of children may be inspected by law enforcement officers when necessary for criminal justice purposes and for the discharge of their official duties. Other inspections may be authorized by the court in individual cases upon a showing that it is necessary in the public interest.

(c) If a child has been charged with an offense that if committed by an adult would be a felony or if the case is transferred to another court for prosecution, such child's identification data, and other pertinent information shall be forwarded to the Georgia Crime Information Center of the Georgia Bureau of Investigation. The center shall create a juvenile fingerprint file and enter the data into the computerized criminal history files. The Georgia Bureau of Investigation shall act as the official state repository for juvenile history data and shall be authorized to disseminate such data for the purposes specified in Code Section 15-11-708.

(d) Upon application of a child, fingerprints and photographs of such child shall be removed from the file and destroyed if a petition alleging delinquency is not filed or the proceedings are dismissed after either such petition is filed or the case is transferred to the juvenile court or the child is adjudicated not to be a delinquent child. The court shall notify the deputy director of the Georgia Crime Information Center when fingerprints and photographs are destroyed, and the Georgia Bureau of Investigation shall treat such records in the same manner as criminal history record information is restricted pursuant to Code Section 35-3-37.

(e) Except as provided in subsection (a) of this Code section, without the consent of the judge, a child shall not be photographed after he or she is taken into custody unless the case is transferred to another court for prosecution.

(f) Upon request, the judge or his or her designee shall release the name of any child with regard to whom a petition has been filed alleging a child committed a class A designated felony act or class B designated felony act or alleging a child committed a delinquent act if such child has previously been adjudicated for committing a delinquent act or if such child has previously been before the court on a delinquency charge and adjudication was withheld.



§ 15-11-703. Use of disposition and evidence

Except as provided in subsection (d) of Code Section 24-6-609, the disposition of a child and evidence adduced in a hearing in the juvenile court shall not be used against such child in any proceeding in any court other than as provided in Code Section 16-15-9 or 24-4-418 or for a proceeding for delinquency or a child in need of services, whether before or after reaching 18 years of age, except in the establishment of conditions of bail, plea negotiations, and sentencing in criminal offenses; and, in such excepted cases, such records of dispositions and evidence shall be available to prosecuting attorneys, superior or state court judges, and the accused and may be used in the same manner as adult records. Whenever such record of disposition is filed in a superior or state court or admitted into evidence in a superior or state court proceeding, it shall be filed under seal.



§ 15-11-704. Public inspection of court files and records; use in subsequent juvenile or criminal prosecution

(a) Except as provided in subsection (b) of this Code section and Code Sections 15-11-705 and 15-11-706, all files and records of the court in a proceeding under this chapter shall be open to inspection only upon order of the court.

(b) The general public shall be allowed to inspect court files and records for any proceeding that was open to the public pursuant to paragraphs (1) through (5) of subsection (b) of Code Section 15-11-700.

(c) A judge may permit authorized representatives of recognized organizations compiling statistics for proper purposes to inspect and make abstracts from official records under whatever conditions upon their use and distribution such judge may deem proper and may punish by contempt any violation of those conditions.

(d) A judge shall permit authorized representatives of DJJ, the Governor's Office for Children and Families, the Criminal Justice Coordinating Council, the Administrative Office of the Courts, and the Council of Juvenile Court Judges to inspect and extract data from any court files and records for the purpose of obtaining statistics on children and to make copies pursuant to the order of the court. Such data shall be used by the inspecting agency for official purposes and shall not be subject to release by such agency pursuant to Article 4 of Chapter 18 of Title 50, nor subject to subpoena.

(e) Except as otherwise provided in Code Sections 15-11-701 and 15-11-703, the complaint, petition, order of adjudication, and order of disposition in any delinquency case shall be disclosed upon request of the prosecuting attorney or the accused for use preliminarily to or in conjunction with a subsequent juvenile or criminal proceeding in a court of record.



§ 15-11-705. Child in need of services records; penalty for disclosure

(a) Notwithstanding other provisions of this article, the court records of proceedings under Article 5 of this chapter shall be withheld from public inspection but shall be open to inspection by juvenile probation officers, community supervision officers, a child who is a party in a proceeding, his or her parent, guardian, or legal custodian, such child's attorney, and others entrusted with the supervision of such child. Additional access to court records may be granted by court order.

(b) It shall be unlawful for any person to disclose court records, or any part thereof, to persons other than those entitled to access under subsection (a) of this Code section, except by court order. Any person who knowingly violates this subsection shall be guilty of contempt and the court may enter any order authorized by the provisions of Code Section 15-11-31.



§ 15-11-706. Records for cases handled through informal adjustment, mediation, or other nonadjudicatory procedure; penalty for disclosure

(a) When a decision is made to handle a case through informal adjustment, mediation, or other nonadjudicatory procedure, the juvenile court intake officer shall file with the court in the county in which a child legally resides all of the following information:

(1) The name, address, and date of birth of the child subject to informal adjustment, mediation, or other nonadjudicatory procedure;

(2) The act or offense for which such child was apprehended;

(3) The diversion decision made;

(4) The nature of such child's compliance with an informal adjustment agreement; and

(5) If an informal adjustment agreement is revoked, the fact of and reasons for the revocation.

(b) Notwithstanding subsection (a) of Code Section 15-11-701, the court in the county in which a child resides shall keep a separate record for such child which shall be open to the court, the prosecuting attorney, or an officer designated by the court only for the purpose of deciding whether to handle a subsequent case through informal adjustment, mediation, or other nonadjudicatory procedure or for use in disposition of a subsequent proceeding. Any person who knowingly violates this subsection shall be guilty of contempt and the court may enter any order authorized by the provisions of Code Section 15-11-31.



§ 15-11-707. Notice to school superintendent

Within 30 days of any proceeding in which a child is adjudicated for committing a delinquent act for a second or subsequent time or is adjudicated for committing a class A designated felony act or class B designated felony act, the court shall provide written notice to the school superintendent of the school in which such child is enrolled or his or her designee or, if the information is known, of the school in which such child plans to be enrolled at a future date. Such notice shall include the specific delinquent act or class A designated felony act or class B designated felony act such child committed.



§ 15-11-708. Separation of juvenile and adult records for law enforcement; inspection; limited fingerprint access

(a) Law enforcement records and files concerning a child shall be kept separate from the records and files of arrests of adults.

(b) Unless a charge of delinquency is transferred for criminal prosecution, the interest of national security requires, the case is one in which the general public may not be excluded from the hearings, or the court otherwise orders in the best interests of the child, the records and files shall not be open to public inspection nor shall their contents be disclosed to the public.

(c) Inspection of the records and files shall be permitted by:

(1) A juvenile court having a child before it in any proceeding;

(2) The attorney for a party to the proceedings, with the consent of the court;

(3) The officers of public institutions or agencies to whom a child is committed;

(4) Law enforcement officers and prosecuting attorneys of this state, the United States, or any other jurisdiction when necessary for the discharge of their official duties;

(5) A court in which a child is convicted of a criminal offense, for the purpose of a presentence report or other disposition proceeding;

(6) Officials of penal institutions and other penal facilities to which a child is committed; or

(7) A parole board in considering a child's parole or discharge or in exercising supervision over such child.

(d) The court shall allow authorized representatives of DJJ, the Governor's Office for Children and Families, the Criminal Justice Coordinating Council, the Administrative Office of the Courts, and the Council of Juvenile Court Judges to inspect and copy law enforcement records for the purpose of obtaining statistics on children. Such data shall be used by the inspecting agency for official purposes and shall not be subject to release by such agency pursuant to Article 4 of Chapter 18 of Title 50, nor subject to subpoena.

(e) Access to fingerprint records submitted to the Georgia Bureau of Investigation shall be limited to the administration of criminal justice purposes.



§ 15-11-709. Preservation and destruction of records; computer retrieval

(a) Subject to the earlier sealing of certain records pursuant to Code Section 15-11-701, the juvenile court shall make and keep records of all cases brought before it and shall preserve the records pertaining to a child in accordance with the common records retention schedules for courts approved by the State Records Committee pursuant to Code Section 50-18-92.

(b) Thereafter, the court may destroy such records, except that the records of cases in which a court terminates the parental rights of a parent and the records of cases involving a petition for legitimation of a child shall be preserved permanently.

(c) The juvenile court shall make official minutes consisting of all petitions and orders filed in a case and any other pleadings, certificates, proofs of publication, summonses, warrants, and other writs which may be filed and shall make social records consisting of records of investigation and treatment and other confidential information.

(d) Identification data shall be maintained and shall be disseminated to criminal justice officials for official judicial enforcement or criminal justice purposes as provided in Code Section 35-3-33.

(e) Nothing in this chapter shall restrict or otherwise prohibit a juvenile court clerk from electing to store for computer retrieval any or all records, dockets, indexes, or files; nor shall a juvenile court clerk be prohibited from combining or consolidating any books, dockets, files, or indexes in connection with the filing for record of papers of the kind specified in this chapter or any other law, provided that any automated or computerized record-keeping method or system shall provide for the systematic and safe preservation and retrieval of all books, dockets, records, or indexes. When the clerk of a juvenile court elects to store for computer retrieval any or all records, the same data elements used in a manual system shall be used, and the same integrity and security shall be maintained.



§ 15-11-710. Exchange of information

(a) As used in this Code section, the term "governmental entity" shall mean the court, superior court, DJJ, DBHDD, DFACS, county departments of family and children services, or public schools, as such term is defined in Code Section 16-11-35.

(b) Governmental entities and state, county, municipal, or consolidated government departments, boards, or agencies shall exchange with each other all information not held as confidential pursuant to federal law and relating to a child which may aid a governmental entity in the assessment, treatment, intervention, or rehabilitation of a child, notwithstanding Code Section 15-1-15, 15-1-19, 15-11-40, 15-11-70, 15-11-105, 15-11-170, 15-11-264, 15-11-541, 15-11-542, 15-11-603, 15-11-708, 15-11-709, 15-11-744, 20-2-751.2, 20-14-40, 24-12-10, 24-12-11, 24-12-20, 26-4-5, 26-4-80, 26-5-17, 31-5-5, 31-33-6, 37-1-53, 37-2-9.1, 42-5-36, 42-8-40, 42-8-109.2, 49-5-40, 49-5-41, 49-5-41.1, 49-5-44, 49-5-45, 49-5-183, 49-5-184, 49-5-185, or 49-5-186, in order to serve the best interests of such child. Information which is shared pursuant to this subsection shall not be utilized to assist in the prosecution of a child in juvenile, superior, or state court or utilized to the detriment of such child.

(c) Information released pursuant to this Code section shall not change or rescind the confidential nature of such information and such information shall not be subject to public disclosure or inspection unless otherwise provided by law.






Article 10 - Emancipation

§ 15-11-720. Conditions under which emancipation may occur

(a) Emancipation may occur by operation of law or pursuant to a petition filed with the court as provided in this article by a child who is at least 16 years of age.

(b) An emancipation occurs by operation of law:

(1) When a child is validly married;

(2) When a child reaches the age of 18 years; or

(3) During the period when a child is on active duty with the armed forces of the United States.

(c) An emancipation occurs by court order pursuant to a petition filed by a child with the juvenile court.



§ 15-11-721. Petition requirements

A child seeking emancipation shall file a petition for emancipation in the juvenile court in the county where such child resides. The petition shall be signed and verified by the petitioner, and shall include:

(1) The petitioner's full name and birth date and the county and state where the petitioner was born;

(2) A certified copy of the petitioner's birth certificate;

(3) The name and last known address of the petitioner's parent, guardian, or legal custodian and, if no parent, guardian, or legal custodian can be found, the name and address of the petitioner's nearest living relative residing within this state;

(4) The petitioner's present address and length of residency at that address;

(5) A declaration by the petitioner demonstrating the ability to manage his or her financial affairs together with any information necessary to support the declaration;

(6) A declaration by the petitioner demonstrating the ability to manage his or her personal and social affairs together with any information necessary to support the declaration; and

(7) The names of individuals who have personal knowledge of the petitioner's circumstances and believe that under those circumstances emancipation is in the best interests of the petitioner. Such individuals may include any of the following:

(A) A licensed physician, physician assistant, or osteopath;

(B) A registered professional nurse or licensed practical nurse;

(C) A licensed psychologist;

(D) A licensed professional counselor, social worker, or marriage and family therapist;

(E) A school guidance counselor, school social worker, or school psychologist;

(F) A school administrator, school principal, or school teacher;

(G) A member of the clergy;

(H) A law enforcement officer; or

(I) An attorney.



§ 15-11-722. Summons, answer, and time limitations

(a) Upon filing the petition, a copy of the petition for emancipation and a summons to appear at the hearing shall be served on all persons named in the petition and upon any individual who provided an affidavit for the emancipation.

(b) A person served with a petition may file an answer in the juvenile court in which the petition was filed within 30 days of being served.



§ 15-11-723. Appointment of attorney and guardian ad litem; affidavits of adults supporting emancipation

(a) After a petition for emancipation is filed, the court may:

(1) Appoint a guardian ad litem to investigate the allegations of the petition and to file a report with the court, including a recommendation as to whether it is in the best interests of the petitioner that the petition for emancipation be granted;

(2) Appoint an attorney for the petitioner; and

(3) Appoint an attorney for the petitioner's parent, guardian, or legal custodian if he or she is an indigent person and if he or she opposes the petition.

(b) After a petition for emancipation is filed, the court shall seek an affidavit from each person identified in the petition pursuant to paragraph (7) of Code Section 15-11-721 that describes why that person believes the petitioner should be emancipated.



§ 15-11-724. Standard of proof

A child who petitions the court for emancipation shall have the burden of showing that emancipation should be ordered by a preponderance of evidence.



§ 15-11-725. Emancipation hearing; findings

(a) The court shall issue an emancipation order if, after a hearing, it determines that emancipation is in the best interests of the child and such child has established:

(1) That his or her parent, guardian, or legal custodian does not object to the petition; or, if a parent, guardian, or legal custodian objects to the petition, that the best interests of the child are served by allowing the emancipation to occur by court order;

(2) That he or she is a resident of this state;

(3) That he or she has demonstrated the ability to manage his or her financial affairs, including proof of employment or other means of support. "Other means of support" shall not include general assistance or aid received from means-tested public assistance programs such as Temporary Assistance for Needy Families as provided in Article 9 of Chapter 4 of Title 49 or similar programs under Title IV-A of the federal Social Security Act;

(4) That he or she has the ability to manage his or her personal and social affairs, including, but not limited to, proof of housing; and

(5) That he or she understands his or her rights and responsibilities under this article as an emancipated child.

(b) If the court issues an emancipation order, the court shall retain a copy of the order until the emancipated child becomes 25 years of age.

(c) An emancipation obtained by fraud is voidable. Voiding an emancipation order shall not affect an obligation, responsibility, right, or interest that arose during the period of time the order was in effect.

(d) A child or his or her parent, guardian, or legal custodian may appeal the court's grant or denial of an emancipation petition.



§ 15-11-726. Rescission of emancipation order

(a) A child emancipated by court order may petition the juvenile court that issued the emancipation order to rescind such order.

(b) A copy of the petition for rescission and a summons shall be served on the petitioner's parent, guardian, or legal custodian.

(c) The court shall grant the petition and rescind the order of emancipation if it finds:

(1) That the petitioner is an indigent person and has no means of support;

(2) That the petitioner and the petitioner's parent, guardian, or legal custodian agree that the order should be rescinded; or

(3) That there is a resumption of family relations inconsistent with the existing emancipation order.

(d) If a petition for rescission is granted, the court shall issue an order rescinding the emancipation order and retain a copy of the order until the petitioner becomes 25 years of age.

(e) Rescission of an emancipation order shall not alter any contractual obligations or rights or any property rights or interests that arose during the period of time that the emancipation order was in effect.

(f) A child or his or her parent, guardian, or legal custodian may appeal the court's grant or denial of a petition for rescission of an emancipation order. The appeal shall be filed in the Court of Appeals.



§ 15-11-727. Rights of emancipated child; limitations of parental obligations

(a) A child emancipated by operation of law or by court order shall be considered to have the rights and responsibilities of an adult, except for those specific constitutional and statutory age requirements regarding voting, use of alcoholic beverages, and other health and safety regulations relevant to a child because of his or her age. The rights of a child to receive any transfer of property or money pursuant to "The Georgia Transfers to Minors Act" under Article 5 of Chapter 5 of Title 44; under the Uniform Transfers to Minors Act, the Uniform Gift to Minors Act, or other substantially similar act of another state; or pursuant to a trust agreement shall not be affected by a declaration of an emancipation under this article.

(b) A child shall be considered emancipated for the purposes of, but not limited to:

(1) The right to enter into enforceable contracts, including apartment leases;

(2) The right to sue or be sued in his or her own name;

(3) The right to retain his or her own earnings;

(4) The right to establish a separate domicile;

(5) The right to act autonomously, and with the rights and responsibilities of an adult, in all business relationships, including but not limited to property transactions and obtaining accounts for utilities, except for those estate or property matters that the court determines may require a conservator or guardian ad litem;

(6) The right to earn a living, subject only to the health and safety regulations designed to protect those under the age of 18 regardless of their legal status;

(7) The right to authorize his or her own preventive health care, medical care, dental care, and mental health care, without parental knowledge or liability;

(8) The right to apply for a driver's license or other state licenses for which he or she might be eligible;

(9) The right to register for school;

(10) The right to apply for medical assistance programs and for other welfare assistance, if needed;

(11) The right, if a parent, to make decisions and give authority in caring for his or her own minor child; and

(12) The right to make a will.

(c) A parent, guardian, or legal custodian of a child emancipated by court order shall not be liable for any debts incurred by his or her child during the period of emancipation.



§ 15-11-728. Duty to support; ability to marry

(a) The duty to provide support for a child shall continue until an emancipation order is granted.

(b) A child emancipated under this article shall not be considered a dependent child.

(c) The provisions set forth in Code Section 19-3-2 regarding age limitations to contract for marriage shall apply to a child who has become emancipated under this article.






Article 11 - Georgia Child Advocate for the Protection of Children Act

§ 15-11-740. Short title; purpose

(a) This article shall be known and may be cited as the "Georgia Child Advocate for the Protection of Children Act."

(b) In keeping with this article's purpose of assisting, protecting, and restoring the security of children whose well-being is threatened, it is the intent of the General Assembly that the mission of protection of the children of this state should have the greatest legislative and executive priority. Recognizing that the needs of children must be attended to in a timely manner and that more aggressive action should be taken to protect children from abuse and neglect, the General Assembly creates the Office of the Child Advocate for the Protection of Children to provide independent oversight of persons, organizations, and agencies responsible for providing services to or caring for children who are victims of child abuse and neglect or whose domestic situation requires intervention by the state. The Office of the Child Advocate for the Protection of Children will provide children with an avenue through which to seek relief when their rights are violated by state officials and agents entrusted with their protection and care.



§ 15-11-741. Definitions

As used in this article, the term:

(1) "Advocate" or "child advocate" means the Child Advocate for the Protection of Children established under Code Section 15-11-742.

(2) "Agency" shall have the same meaning and application as provided for in paragraph (1) of subsection (a) of Code Section 50-14-1.

(3) "Child" or "children" means an individual receiving protective services from DFCS, for whom DFCS has an open case file, or who has been, or whose siblings, parents, or other caretakers have been, the subject of a report to DFCS within the previous five years.



§ 15-11-742. Creation of the Office of Child Advocate for the Protection of Children; staff and personnel; contracts

(a) There is created the Office of the Child Advocate for the Protection of Children. The Governor, by executive order, shall create a nominating committee which shall consider nominees for the position of the advocate and shall make a recommendation to the Governor. Such person shall have knowledge of the child welfare system, the juvenile justice system, and the legal system and shall be qualified by training and experience to perform the duties of the office as set forth in this article.

(b) The advocate shall be appointed by the Governor from a list of at least three names submitted by the nominating committee for a term of three years and until his or her successor is appointed and qualified and may be reappointed. The salary of the advocate shall not be less than $60,000.00 per year, shall be fixed by the Governor, and shall come from funds appropriated for the purposes of the advocate.

(c) The Office of the Child Advocate for the Protection of Children shall be assigned to the Office of Planning and Budget for administrative purposes only, as described in Code Section 50-4-3.

(d) The advocate may appoint such staff as may be deemed necessary to effectively fulfill the purposes of this article, within the limitations of the funds available for the purposes of the advocate. The duties of the staff may include the duties and powers of the advocate if performed under the direction of the advocate. The advocate and his or her staff shall receive such reimbursement for travel and other expenses as is normally allowed to state employees from funds appropriated for the purposes of the advocate.

(e) The advocate shall have the authority to contract with experts in fields including but not limited to medicine, psychology, education, child development, juvenile justice, mental health, and child welfare as needed to support the work of the advocate, utilizing funds appropriated for the purposes of the advocate.

(f) Notwithstanding any other provision of state law, the advocate shall act independently of any state official, department, or agency in the performance of his or her duties.

(g) The advocate or his or her designee shall be a member of the Georgia Child Fatality Review Panel.



§ 15-11-743. Duties of advocate

The advocate shall perform the following duties:

(1) Identify, receive, investigate, and seek the resolution or referral of complaints made by or on behalf of children concerning any act, omission to act, practice, policy, or procedure of an agency or any contractor or agent thereof that may adversely affect the health, safety, or welfare of the children;

(2) Refer complaints involving abused children to appropriate regulatory and law enforcement agencies;

(3) Report the death of any child to the chairperson of the review committee, as such term is defined in Code Section 19-15-1, for the county in which such child resided at the time of death, unless the advocate has knowledge that such death has been reported by the county medical examiner or coroner, pursuant to Code Section 19-15-3, and to provide such committee access to any records of the advocate relating to such child;

(4) Provide periodic reports on the work of the Office of the Child Advocate for the Protection of Children, including but not limited to an annual written report for the Governor and the General Assembly and other persons, agencies, and organizations deemed appropriate. Such reports shall include recommendations for changes in policies and procedures to improve the health, safety, and welfare of children and shall be made expeditiously in order to timely influence public policy;

(5) Establish policies and procedures necessary for the Office of the Child Advocate for the Protection of Children to accomplish the purposes of this article, including without limitation providing DFCS with a form of notice of availability of the Office of the Child Advocate for the Protection of Children. Such notice shall be posted prominently, by DFCS, in DFCS offices and in facilities receiving public moneys for the care and placement of children and shall include information describing the Office of the Child Advocate for the Protection of Children and procedures for contacting such office; and

(6) Convene quarterly meetings with organizations, agencies, and individuals who work in the area of child protection to seek opportunities to collaborate and improve the status of children in Georgia.



§ 15-11-744. Rights and powers of advocate; subpoena; judicial actions

(a) The advocate shall have the following rights and powers:

(1) To communicate privately, by mail or orally, with any child and with each child's parent, guardian, or legal custodian;

(2) To have access to all records and files of DFCS concerning or relating to a child, and to have access, including the right to inspect, copy, and subpoena records held by clerks of the various courts, law enforcement agencies, service providers, including medical and mental health, and institutions, public or private, with whom a particular child has been either voluntarily or otherwise placed for care or from whom the child has received treatment within this state. To the extent any such information provides the names and addresses of individuals who are the subject of any confidential proceeding or statutory confidentiality provisions, such names and addresses or related information that has the effect of identifying such individuals shall not be released to the public without the consent of such individuals. The Office of the Child Advocate for the Protection of Children shall be bound by all confidentiality safeguards provided in Code Sections 49-5-40 and 49-5-44. Anyone wishing to obtain records held by the Office of the Child Advocate shall petition the original agency of record where such records exist;

(3) To enter and inspect any and all institutions, facilities, and residences, public and private, where a child has been placed by a court or DFCS and is currently residing. Upon entering such a place, the advocate shall notify the administrator or, in the absence of the administrator, the person in charge of the facility, before speaking to any children. After notifying the administrator or the person in charge of the facility, the advocate may communicate privately and confidentially with children in the facility, individually or in groups, or the advocate may inspect the physical plant. To the extent possible, entry and investigation provided by this Code section shall be conducted in a manner which will not significantly disrupt the provision of services to children;

(4) To apply to the Governor to bring legal action in the nature of a writ of mandamus or application for injunction pursuant to Code Section 45-15-18 to require an agency to take or refrain from taking any action required or prohibited by law involving the protection of children;

(5) To apply for and accept grants, gifts, and bequests of funds from other states, federal and interstate agencies, independent authorities, private firms, individuals, and foundations for the purpose of carrying out the lawful responsibilities of the Office of the Child Advocate for the Protection of Children;

(6) When less formal means of resolution do not achieve appropriate results, to pursue remedies provided by this article on behalf of children for the purpose of effectively carrying out the provisions of this article; and

(7) To engage in programs of public education and legislative advocacy concerning the needs of children requiring the intervention, protection, and supervision of courts and state and county agencies.

(b) (1) Upon issuance by the advocate of a subpoena in accordance with this article for law enforcement investigative records concerning an ongoing investigation, the subpoenaed party may move a court with appropriate jurisdiction to quash such subpoena.

(2) The court shall order a hearing on the motion to quash within five days of the filing of the motion to quash, and the hearing may be continued for good cause shown by any party or by the court on its own motion. Subject to any right to an open hearing in contempt proceedings, such hearing shall be closed to the extent necessary to prevent disclosure of the identity of a confidential source; disclosure of confidential investigative or prosecution material which would endanger the life or physical safety of any person or persons; or disclosure of the existence of confidential surveillance, investigation, or grand jury materials or testimony in an ongoing criminal investigation or prosecution. Records, motions, and orders relating to a motion to quash shall be kept sealed by the court to the extent and for the time necessary to prevent public disclosure of such matters, materials, evidence, or testimony.

(c) The court shall, at or before the time specified in the subpoena for compliance therewith, enter an order:

(1) Enforcing the subpoena as issued;

(2) Quashing or modifying the subpoena if it is unreasonable and oppressive; or

(3) Conditioning enforcement of the subpoena on the advocate maintaining confidential any evidence, testimony, or other information obtained from law enforcement or prosecution sources pursuant to the subpoena until the time the criminal investigation and prosecution are concluded. Unless otherwise ordered by the court, an investigation or prosecution shall be deemed to be concluded when the information becomes subject to public inspection pursuant to Code Section 50-18-72. The court shall include in its order written findings of fact and conclusions of law.



§ 15-11-745. Discrimination or retaliation prohibited against persons making complaints or providing information

(a) No person shall discriminate or retaliate in any manner against any child, parent, guardian, or legal custodian of a child, employee of a facility, agency, institution or other type of provider, or any other person because of the making of a complaint or providing of information in good faith to the advocate or willfully interfere with the advocate in the performance of his or her official duties.

(b) Any person violating subsection (a) of this Code section shall be guilty of a misdemeanor.



§ 15-11-746. Investigation of complaints

The advocate shall be authorized to request an investigation by the Georgia Bureau of Investigation of any complaint of criminal misconduct involving a child.



§ 15-11-747. Child advocate advisory committee; membership; role of committee

(a) There is established a Child Advocate Advisory Committee. The advisory committee shall consist of:

(1) One representative of a not for profit children's agency appointed by the Governor;

(2) One representative of a for profit children's agency appointed by the Lieutenant Governor;

(3) One pediatrician appointed by the Speaker of the House of Representatives;

(4) One social worker with experience and knowledge of child protective services who is not employed by the state appointed by the Governor;

(5) One psychologist appointed by the Lieutenant Governor;

(6) One attorney from the Children and the Courts Committee of the State Bar of Georgia appointed by the Speaker of the House of Representatives; and

(7) One juvenile court judge appointed by the Chief Justice of the Supreme Court.

Each member of the advisory committee shall serve a two-year term and until the appointment and qualification of such member's successor. Appointments to fill vacancies in such offices shall be filled in the same manner as the original appointment.

(b) The advisory committee shall meet a minimum of three times a year with the advocate and his or her staff to review and assess the following:

(1) Patterns of treatment and service for children;

(2) Policy implications; and

(3) Necessary systemic improvements.

The advisory committee shall also provide for an annual evaluation of the effectiveness of the Office of the Child Advocate for the Protection of Children.









Chapter 11A - Family Court Division



Chapter 12 - Juries

Article 1 - General Provisions

§ 15-12-1. Definitions

As used in this chapter, the term:

(1) "Array" means the body of persons subject to voir dire from which the final jury and alternate jurors are selected.

(2) "Choose" or "chosen" means the act of randomly selecting potential jurors from the county master jury list in a manner that does not deliberately or systematically exclude identifiable and distinct groups from the venire.

(3) "Clerk" means the clerk of the superior court or a jury clerk if one is appointed pursuant to subsection (a) of Code Section 15-12-11 or Code Section 15-12-12.

(4) "Council" means The Council of Superior Court Clerks of Georgia.

(5) "County master jury list" means a list compiled by the council of names of persons, including their addresses, city of residence, dates of birth, and gender, eligible for trial or grand jury service.

(6) "Defer" means a postponement of a person's jury service until a later date.

(7) "Excuse" means the grant of a person's request for temporary exemption from jury service.

(8) "Inactivate" means removing a person's name and identifying information who has been identified on the county master jury list as a person who is permanently prevented from being chosen as a trial or grand juror because such person is statutorily ineligible or incompetent to serve as a juror.

(9) "State-wide master jury list" means a comprehensive master list that identifies every person of this state who can be determined to be prima facie qualified to serve as a trial or grand juror.

(10) "Venire" means the list of persons summoned to serve as trial or grand jurors for a particular term of court.



§ 15-12-1.1. Exemptions from jury duty

(a) (1) Any person who shows that he or she will be engaged during his or her term of jury duty as a trial or grand juror in work necessary to the public health, safety, or good order or who shows other good cause why he or she should be exempt from jury duty may have his or her jury service deferred or excused by the judge of the court to which he or she has been summoned or by some other person who has been duly appointed by order of the chief judge to excuse jurors. Such a person may exercise such authority only after the establishment by court order of guidelines governing excuses. Any order of appointment shall provide that, except for permanently mentally or physically disabled persons, all excuses shall be deferred to a date and time certain within that term or the next succeeding term or shall be deferred as set forth in the court order. It shall be the duty of the court to provide affidavits for the purpose of requesting a deferral of or excusal from jury service pursuant to this subsection.

(2) Notwithstanding paragraph (1) of this subsection, any person who is a full-time student at a college, university, vocational school, or other postsecondary school who, during the period of time the student is enrolled and taking classes or exams, requests to be excused or deferred from jury duty shall be excused or deferred from jury duty.

(3) Notwithstanding paragraph (1) of this subsection, any person who is the primary caregiver having active care and custody of a child six years of age or younger, who executes an affidavit on a form provided by the court stating that such person is the primary caregiver having active care and custody of a child six years of age or younger and stating that such person has no reasonably available alternative child care, and who requests to be excused or deferred shall be excused or deferred from jury duty.

(4) Notwithstanding paragraph (1) of this subsection, any person who is a primary teacher in a home study program as defined in subsection (c) of Code Section 20-2-690 who, during the period of time the person is teaching, requests to be excused or deferred from jury duty and executes an affidavit on a form provided by the court stating that such person is the primary teacher in a home study program and stating that such person has no reasonably available alternative for the child or children in the home study program shall be excused or deferred from jury duty.

(5) Notwithstanding paragraph (1) of this subsection, any person who is the primary unpaid caregiver for a person over the age of six; who executes an affidavit on a form provided by the court stating that such primary caregiver is responsible for the care of a person with such physical or cognitive limitations that he or she is unable to care for himself or herself and cannot be left unattended and that the primary caregiver has no reasonably available alternative to provide for the care; and who requests to be excused or deferred shall be excused or deferred from jury duty. Any person seeking the exemption shall furnish to the court, in addition to the aforementioned affidavit, a statement of a physician, or other medical provider, supporting the affidavit's statements related to the medical condition of the person with physical or cognitive limitations.

(b) Any person who is 70 years of age or older shall be entitled to request that the clerk excuse such person from jury service in the county. Upon such request, the clerk shall inactivate such person. The request for excusal shall be made to the clerk in writing and shall be accompanied by an affidavit providing the person's name, age, and such other information as the clerk may require. The clerk shall make available affidavit forms for the purposes of this subsection.

(c) (1) As used in this subsection, the term:

(A) "Ordered military duty" means any military duty performed in the service of the state or of the United States, including, but not limited to, attendance at any service school or schools conducted by the armed forces of the United States which requires a service member to be at least 50 miles from his or her home.

(B) "Service member" means an active duty member of the regular or reserve component of the United States armed forces, the United States Coast Guard, the Georgia National Guard, or the Georgia Air National Guard who was on ordered federal duty for a period of 90 days or longer.

(2) Any service member on ordered military duty or the spouse of any such service member who requests to be excused or deferred shall be excused or deferred from jury duty upon presentation of a copy of a valid military identification card and execution of an affidavit in the form required by the court for deferral or excusal under this paragraph.

(d) The court shall notify the clerk of its excuse or deferment of a person's jury service.



§ 15-12-2. Legislators excused

Any person summoned to serve as a juror in any court of this state shall be excused from such service during his attendance as a legislator in the General Assembly.



§ 15-12-3. Term of service on jury

No person shall be allowed to serve on the trial jury of the superior court or on any trial jury in other courts for more than four weeks in any one year unless he or she is actually engaged in the trial of a case when the four weeks expire, in which case he or she shall be discharged as soon as the case is decided.



§ 15-12-4. Eligibility of person to serve as a trial or grand juror

(a) Any person who has served as a trial or grand juror at any session of the superior or state courts shall be ineligible for duty as a juror until the next succeeding county master jury list has been received by the clerk.

(b) In addition to any other qualifications provided under this chapter, no person shall be qualified to serve as a juror under this chapter unless that person is a citizen of the United States.



§ 15-12-5. Service at next term when term not held

Whenever a term of court is not held because of the nonattendance of the judge or for some other cause, the jurors summoned for such term of court shall serve at the next succeeding term.



§ 15-12-6. Fees of special criminal bailiffs

In all cases in the superior, state, or city courts in which services are performed by a special criminal bailiff of any of such courts, the same fees shall be charged as costs as are provided by law for similar services when performed by a sheriff. When collected, the fees shall be paid by the officer collecting the same into the treasury of the county in which the court is held.



§ 15-12-7. Compensation of court bailiffs and expense allowance for trial or grand jurors

(a) The first grand jury impaneled at the fall term of the superior courts of the several counties shall fix:

(1) The compensation of court bailiffs in the superior courts of such counties for the next succeeding year, such compensation not to be less than $5.00 per diem. The same compensation shall be allowed to bailiffs of the several state courts and special courts as is allowed bailiffs in the superior court of the county in which the state or special court is located;

(2) An expense allowance for trial or grand jurors in the superior courts of such counties for the next succeeding year not to be less than $5.00 nor to exceed $50.00 per diem. The same expense allowance shall be allowed to jurors of the several state courts and special courts as is allowed jurors in the superior court of the county in which the state or special court is located; and

(3) An expense allowance for grand jurors, such expense allowance not to be less than $5.00 nor to exceed $50.00 per diem.

(b) Any increase in the compensation of court bailiffs or increases in expense allowances for jurors fixed by a grand jury shall be subject to the approval of the governing authority of the county.



§ 15-12-8. Expense allowance when no grand jury impaneled

If in any county no grand jury is impaneled in the fall of any year, then, as to such county, the expense allowance provided for in Code Section 15-12-7 shall remain as fixed by the grand jury for the preceding year.



§ 15-12-9. Expense allowance of persons who appear but are not sworn as trial or grand juror

The persons who appear in answer to the summons for trial or grand jury service shall receive the expense allowance for the day of their appearance even if they are not sworn as jurors.



§ 15-12-10. Juror's failure to appear or unauthorized absence; contempt

If any person is duly summoned to appear as a trial or grand juror at court and neglects or refuses to appear, or if any juror absents himself or herself without leave of the court, such neglect, refusal, or absence may, after notice and hearing, be punished as contempt of court.



§ 15-12-11. Appointment of jury clerk and other personnel; trial or grand juror questionnaires; construction with other laws

(a) In all counties having a population of 600,000 or more according to the United States decennial census of 1990 or any future such census, the judges of the superior court of such counties, by a majority vote of all of them, shall have the power to appoint a jury clerk and such other personnel as may be deemed necessary or advisable to dispatch the work of the court. The appointments to such positions and the compensation therefor shall be determined by the judges without regard to any other system or rules, such personnel to serve at the pleasure of the judges. The salaries and expenses of the personnel and any attendant expense of administration of the courts are determined to be contingent expense of court and shall be paid as provided by law for the payment of contingent expenses. The duties of the personnel shall be as prescribed by the judges.

(b) Prospective trial and grand jurors in all counties may be required to answer written questionnaires, as may be determined and submitted by the judges of such counties, concerning their qualifications as jurors. In propounding the court's questions, the court may consider the suggestions of counsel. In the court's questionnaire and during voir dire examination, judges should ensure that the privacy of prospective jurors is reasonably protected and that the questioning by counsel is consistent with the purpose of the voir dire process.

(c) Juror questionnaires shall be confidential and shall be exempt from public disclosure pursuant to Article 4 of Chapter 18 of Title 50; provided, however, that jury questionnaires shall be provided to the court and to the parties at any stage of the proceedings, including pretrial, trial, appellate, or postconviction proceedings, and shall be made a part of the record under seal. The information disclosed to a party pursuant to this subsection shall only be used by the parties for purposes of pursuing a claim, defense, or other issue in the case.

(d) In the event any prospective juror fails or refuses to answer the questionnaire, the clerk shall report the failure or refusal to the court together with the facts concerning the same, and the court shall have such jurisdiction as is provided by law for subpoena, attachment, and contempt powers.

(e) This Code section shall be supplemental to other provisions of law, with a view toward efficient and orderly handling of jury selection and the administration of justice.



§ 15-12-12. Power of chief judge of superior court to appoint a jury clerk and other necessary personnel; juror qualifications

(a) In all counties of this state where the chief superior court judge of the county had the power to appoint a jury clerk on January 1, 2011, the chief judge of the superior court of such counties shall continue to have the power to appoint a jury clerk and such other personnel as may be deemed necessary or advisable to dispatch the work of the court, and the appointments to such positions and the compensation therefor shall be determined by such judge without regard to any other system or rules, such personnel to serve at the pleasure of such judge, and the salaries and expenses thereof and any attendant expenses of administration of the courts are determined to be contingent expenses of court and shall be paid as provided by law for the payment of contingent expenses. The duties of such personnel shall be as prescribed by such judge.

(b) All prospective jurors in such counties shall be required to answer questionnaires as may be determined and submitted by the chief superior court judge of such counties concerning their qualifications as jurors.

(c) In the event any such person fails or refuses to answer such questionnaire, the clerk shall report such failure or refusal to the court, together with the facts concerning the same, and the court shall have such jurisdiction as is now provided by law for subpoena, attachment, and contempt powers.

(d) This Code section shall be in addition and supplemental to other provisions provided by law, with a view toward efficient and orderly handling of jury selection and the administration of justice.






Article 2 - Board of Jury Commissioners

§§ 15-12-20 through 15-12-24.

Reserved. Repealed by Ga. L. 2014, p. 451, § 7/HB 776, effective July 1, 2014.






Article 3 - Selection of Jurors

§ 15-12-40. Ineligibility to serve as trial juror

Any person who has been convicted of a felony in a state or federal court who has not had his or her civil rights restored and any person who has been judicially determined to be mentally incompetent shall not be eligible to serve as a trial juror.



§ 15-12-40.1. State-wide master jury list; driver's license information; list of registered voters; random list of persons to comprise venire

(a) After July 1, 2011, the council shall compile a state-wide master jury list. The council shall facilitate updating of all information relative to jurors on the state-wide master jury list and county master jury lists.

(b) After July 1, 2011, upon the council's request, the Department of Driver Services shall provide the council and the Administrative Office of the Courts data showing the full name of all persons who are at least 18 years of age and residents of this state who have been issued a driver's license or personal identification card pursuant to Chapter 5 of Title 40, whether or not such license or identification card is valid or expired. In addition to the person's full name, the Department of Driver Services shall include the person's address, city of residence, date of birth, gender, driver's license or personal identification card number, and, whenever racial and ethnic information is collected by the Department of Driver Services for purposes of voter registration pursuant to Code Section 21-2-221, racial and ethnic information. The Department of Driver Services shall provide the effective date, document issue date, and document expiration date; shall indicate whether the document is a driver's license or a personal identification card; and shall exclude persons whose driver's license has been suspended or revoked due to a felony conviction, whose driver's license has been expired for more than 730 days, or who have been identified as not being citizens of the United States. The Department of Driver Services shall also provide the names and identifying information specified by this subsection of persons convicted in this state or in another state of driving without a license. Such data shall be in electronic format as required by the council.

(c) After July 1, 2011, upon request by the council, the Secretary of State shall provide to the council and the Administrative Office of the Courts, without cost, the list of registered voters, including the voter's date of birth, address, gender, race, social security number, driver's license number, and when it is available, the voter's ethnicity. Such list shall exclude persons whose voting rights have been removed.

(d) On and after July 1, 2014, each clerk shall obtain its county master jury list from the council. The council shall disseminate, in electronic format, a county master jury list to the respective clerk once each calendar year. The council shall determine the fee to be assessed each county for such list, provided that such fee shall not exceed 3 cent(s) per name on the list. The council shall invoice each clerk upon the delivery of the county master jury list, and the recipient county shall remit payment within 30 days of the invoice.

(e) On and after July 1, 2014, upon request by the council, the Department of Public Health shall provide to the council, without cost, data relating to death certificates for residents of this state for the 15 year period preceding the date of the request. In addition to the deceased person's full name, the data shall include the person's address, including the county of residence and ZIP Code, date of birth, gender, and county in which the person died. Such data shall be in electronic format as required by the council.

(f) On and after July 1, 2015, upon request by the council, the Department of Community Supervision and, on and after July 1, 2014, upon request by the council, the Department of Corrections, the Georgia Crime Information Center division of the Georgia Bureau of Investigation, and the State Board of Pardons and Paroles shall provide to the council, without cost, a list of the names of all persons who have been convicted of a felony in state or federal court if the person has not had his or her civil rights restored. In addition to the convicted person's full name, the data shall include the person's address, including the county of residence and ZIP Code, date of birth, gender, and race if available. Such data shall be in electronic format as required by the council.

(g) After July 1, 2012, in each county, upon court order, the clerk shall choose a random list of persons from the county master jury list to comprise the venire; provided, however, that jurors summoned prior to July 1, 2012, shall remain eligible to comprise the venire.



§§ 15-12-40. 2 through 15-12-43

Reserved. Repealed by Ga. L. 2011, p. 59, § 1-17/HB 415, effective July 1, 2012.



§ 15-12-43.1. Review of county master jury list

On and after July 1, 2012, upon the request of a party or his or her attorney, the clerk shall make available for review by such persons the county master jury list.



§ 15-12-44. Procedures on loss or destruction of jury box or jury list

Reserved. Repealed by Ga. L. 2011, p. 59, § 1-22/HB 415, effective July 1, 2012.



§ 15-12-44.1. Safeguarding of master jury lists; development of state-wide system to ensure preservation of jury data

The state-wide master jury lists and county master jury lists shall be safeguarded against catastrophic, routine, or any other form of loss or destruction, and on and after July 1, 2012, the council shall develop, implement, and provide a state-wide system to ensure that jury data for all counties of this state shall be systematically preserved in perpetuity and that all jury list data can be restored in the event of loss.



§ 15-12-45. Loss or destruction of precepts

Reserved. Repealed by Ga. L. 2011, p. 59, § 1-24/HB 415, effective July 1, 2012.



§ 15-12-46. Adjournment of term pending choosing of trial or grand jurors

If juries have not been chosen for any regular term of the superior court and there is not sufficient time for choosing and summoning prospective trial and grand jurors to serve at the regular term, the judge of the superior court for the county in which the failure has occurred, by order passed at chambers, may adjourn the court to another day, may require the requisite number of prospective trial and grand jurors to be summoned, and may enforce their attendance at the term so called.






Article 4 - Grand Juries

Part 1 - General Provisions

§ 15-12-60. Qualifications of grand jurors; impact of ineligibility

(a) Any citizen of this state 18 years of age or older who has resided in the county for at least six months preceding the time of service shall be eligible and liable to serve as a grand juror.

(b) Any person who holds any elective office in state or local government or who has held any such office within a period of two years preceding the time of service as a grand juror shall not be eligible to serve as a grand juror.

(c) The following individuals shall not be eligible to serve as a grand juror:

(1) Any individual who has been convicted of a felony in a state or federal court who has not had his or her civil rights restored;

(2) Any individual who has been judicially determined to be mentally incompetent;

(3) Any individual charged with a felony offense and who is in a pretrial release program, a pretrial release and diversion program, or a pretrial intervention and diversion program, as provided for in Article 4 of Chapter 18 of Title 15 or Article 5 of Chapter 8 of Title 42 or pursuant to Uniform Superior Court Rule 27, a similar diversion program from another state, or a similar federal court diversion program for a felony offense;

(4) Any individual sentenced for a felony offense pursuant to Code Section 16-13-2 who has not completed the terms of his or her sentence;

(5) Any individual serving a sentence for a felony offense pursuant to Article 3 of Chapter 8 of Title 42 or serving a first offender sentence for a felony offense pursuant to another state's law; and

(6) Any individual who is participating in a drug court division, mental health court division, veterans court division, a similar court program from another state, or a similar federal court program for a felony offense.

(d) If an indictment is returned, and a grand juror was ineligible to serve as a grand juror pursuant to subsection (c) of this Code section, such indictment shall not be quashed solely as a result of such ineligibility.



§ 15-12-61. Number of grand jurors; votes necessary for indictment or presentment; alternate grand jurors; report on preceding grand jury by foreperson or clerk

(a) A grand jury shall consist of not less than 16 nor more than 23 persons. The votes of at least 12 grand jurors shall be necessary to find a bill of indictment or to make a presentment. Three alternate grand jurors may be sworn and, subject to the maximum number fixed in this subsection, may serve when any grand juror dies, is discharged for any cause, becomes ill, or is for other cause absent during any sitting. Alternate grand jurors may serve as members of inspection and examination committees with the same authority and responsibilities as grand jurors and without regard to the maximum limitation on the number of grand jurors fixed herein. However, nothing in this Code section shall limit the authority of a judge of the superior court to replace a grand juror.

(b) The grand jury shall be authorized to request the foreperson of the previous grand jury to appear before it for the purpose of reviewing and reporting the actions of the immediately preceding grand jury if the succeeding grand jury determines that such service would be beneficial. While serving a succeeding grand jury, the foreperson of the immediately preceding grand jury shall receive the same compensation as other members of the grand jury. Any person serving as foreperson of a grand jury and then requested to report to an immediately succeeding grand jury shall not be eligible to again serve as a grand juror for one year following the conclusion of such earlier service.



§ 15-12-62. Selection of grand jurors

Reserved. Repealed by Ga. L. 2011, p. 59, § 1-28/HB 415, effective July 1, 2012.



§ 15-12-62.1. Choosing of grand jurors

The clerk shall choose a sufficient number of persons to serve as grand jurors from the county master jury list in the same manner as trial jurors are chosen. The clerk, not less than 20 days before the commencement of each term of court at which a regular grand jury is impaneled, shall issue summonses by mail to the persons chosen for grand jury service.



§ 15-12-63. Concurrent grand juries

In any term of court when the public interest requires it, the court, on application of the district attorney, may empanel one or more concurrent grand juries.



§ 15-12-64. Procedure where judge has failed to draw grand jury

Reserved. Repealed by Ga. L. 2011, p. 59, § 1-31/HB 415, effective July 1, 2012.



§ 15-12-65. Service of summons; time limits

Reserved. Repealed by Ga. L. 2011, p. 59, § 1-32/HB 415, effective July 1, 2012.



§ 15-12-65.1. Mailing of summonses; failure to receive notice

On and after July 1, 2012, the clerk shall be authorized to mail all summonses by first-class mail addressed to the prospective jurors' most notorious places of abode at least 25 days prior to the date of the court the prospective jurors shall attend. Failure to receive the notice personally shall be a defense to a contempt citation.



§ 15-12-66. Preliminary oath to be administered to grand jurors

(a) Prior to empaneling, swearing, and charging the grand jury, the presiding judge and the district attorney may examine prospective grand jurors as to their qualifications to serve as provided in Code Sections 15-12-4 and 15-12-60. Such examination shall be conducted after the administration of the preliminary oath set forth in subsection (b) of this Code section. Any prospective grand juror who is not qualified to serve shall be excused by the presiding judge.

(b) Prior to examination, the presiding judge, the district attorney, or the clerk shall administer the following oath or affirmation to prospective grand jurors:

"You shall give true answers to all questions as may be asked by the court or the district attorney concerning your qualifications to serve as a grand juror."



§ 15-12-66.1. Insufficient number of persons to complete panel of grand jurors

When from challenge or from any other cause there are not a sufficient number of persons in attendance to complete the empaneling of grand jurors, the presiding judge shall order the clerk to choose at random from the names of persons summoned as trial jurors a sufficient number of prospective grand jurors necessary to complete the grand jury. Nothing in this Code section shall be construed as barring the court from taking any action against a person who has been summoned to appear as a juror as provided in Code Section 15-12-10.



§ 15-12-67. Appointment or election of foreman; oath of foreman and grand jurors

(a) The judge of the superior court may appoint the foreman of the grand jury or may direct the grand jury to elect its own foreman. The foreman of the grand jury may administer the oath prescribed by law to all witnesses required to testify before the grand jury and may also examine such witnesses.

(b) The following oath shall be administered to the foreperson and to each member of the grand jury:

"You, as foreperson (or member) of the grand jury for the County of

, shall diligently inquire and true presentment make of all such

matters and things as shall be given you in the court's charge or shall

come to your knowledge touching the present service; and you shall keep the

deliberations of the grand jury secret unless called upon to give evidence

thereof in some court of law in this state. You shall present no one from

envy, hatred, or malice, nor shall you leave anyone unpresented from fear,

favor, affection, reward, or the hope thereof, but you shall present all

things truly and as they come to your knowledge. So help you God."



§ 15-12-68. Oath of witnesses

(a) The following oath shall be administered to all witnesses in criminal cases before the grand jury:

"Do you solemnly swear or affirm that the evidence you shall give the grand jury on this bill of indictment or presentment shall be the truth, the whole truth, and nothing but the truth? So help you God."

(b) Any oath given that substantially complies with the language in this Code section shall subject the witness to the provisions of Code Section 16-10-70.



§ 15-12-69. Oath of bailiff attending grand jury

The following oath shall be administered to all bailiffs attending grand juries:

"You do solemnly swear that you will diligently attend the grand jury during the present term and carefully deliver to that body all such bills of indictment or other things as shall be sent to them by the court without alteration, and as carefully return all such as shall be sent by that body to the court. So help you God."



§ 15-12-70. Disqualification for relationship to interested party

All grand jurors in the courts of this state shall be disqualified to act or serve in any case or matter when such jurors are related by consanguinity or affinity to any party interested in the result of the case or matter within the third degree as computed according to the civil law. Relationship more remote shall not be a disqualification.



§ 15-12-71. Duties of grand jury

(a) The duties of a grand jury shall be confined to such matters and things as it is required to perform by the Constitution and laws or by order of any superior court judge of the superior court of the county.

(b) (1) The grand jury shall at least once in each calendar year inspect the condition and operations of the county jail. The grand jury shall at least once in every three calendar years inspect and examine the offices and operations of the clerk of superior court, the judge of the probate court, and the county treasurer or county depository. If the office of the district attorney is located in the county in which the grand jury is impaneled, the grand jury shall inspect and examine the offices of the district attorney at least once in every three calendar years. If the offices of the district attorney are located in a county other than the county in which the grand jury is impaneled, the grand jury may inspect the offices of the district attorney as the grand jury deems necessary or desirable.

(2) In addition to the inspections provided for in paragraph (1) of this subsection, the grand jury shall, whenever deemed necessary by eight or more of its members, appoint a committee of its members to inspect or investigate any county office or county public building or any public authority of the county or the office of any county officer, any court or court official of the county, the county board of education, or the county school superintendent or any of the records, accounts, property, or operations of any of the foregoing.

(3) The grand jury may prepare reports or issue presentments based upon its inspections as provided for in this subsection, and any such presentments shall be subject to publication as provided for in Code Section 15-12-80.

(4) The grand jury may appoint one citizen of the county to provide technical expertise to the grand jury in connection with inspections provided for in this Code section. Such citizen shall be compensated at the same rate that a grand juror is compensated.

(5) (A) As used in this paragraph, the term "serious bodily injury" means bodily harm which deprives a person of a member of his or her body, which renders a member of such person's body useless, or which seriously disfigures such person's body or a member thereof.

(B) The grand jury, whenever deemed necessary by eight or more of its members or at the request of the district attorney, shall conduct a review of any incident in which a peace officer's use of deadly force resulted in death or serious bodily injury to another. Except when requested by the district attorney, such review shall only be conducted after the investigative report of the incident has been completed and submitted to the district attorney. The district attorney shall begin assisting the grand jury in its review no later than one year from the date of the incident or, if an attorney was appointed under Code Section 15-18-5, one year from the date of such appointment. A review shall not be conducted pursuant to this paragraph in any case in which the district attorney informs the grand jury that a bill of indictment or special presentment will be presented to a grand jury charging such peace officer with a criminal offense in conjunction with, or arising out of, the incident in which such peace officer's use of deadly force resulted in death or serious bodily injury to another.

(C) Not less than 20 days prior to the date upon which the grand jury shall begin hearing evidence in its review, the chief executive officer of the law enforcement agency and the peace officer shall be notified of such date and the time and place of the grand jury meeting, provided that nothing in this paragraph shall require either officer to make a presentation to the grand jury unless requested by the grand jury to do so.

(D) When the grand jury is conducting a review pursuant to this paragraph, the testimony of any witness appearing before it and any argument or legal advice provided to the grand jury by the prosecuting attorney shall be recorded by a court reporter. The cost of conducting such review, including, but not limited to, the cost of any recordation and transcription of testimony, shall be paid out of the county treasury, upon the certificate of the judge of the superior court, as other court expenses are paid.

(E) Prior to the introduction of any evidence or the first witness being sworn, the district attorney shall advise the grand jury of the laws applicable to the conduct of such review. In particular, the grand jury shall be advised of Code Sections 16-3-20, 16-3-21, 16-3-23.1, and 17-4-20.

(c) Any grand jury or any committee thereof which has undertaken to conduct an inspection or investigation as provided in subsection (b) of this Code section shall have the right to examine any papers, books, records, and accounts, to compel the attendance of witnesses, and to hear evidence. If any public officer, agent, or employee refuses to produce any such papers, books, records, and accounts, any superior court judge of the superior court of the county, upon evidence being adduced, may enforce this Code section by mandamus or attachment as the case may require. If any public officer, agent, or employee fails or refuses to exhibit to the grand jury or its committee the funds on hand or claimed by them to be on hand upon presentation of that fact to any superior court judge of the superior court the judge may by mandamus or attachment compel the delivery of the funds to the grand jury or the committee for the purpose of counting.

(d) The judge charging the grand jury shall inform the grand jury of the provisions of subsections (b) and (c) of this Code section.

(e) (1) If the grand jury conducts a review pursuant to paragraph (5) of subsection (b) of this Code section, and the grand jury does not request that the district attorney create a bill of indictment or special presentment, the grand jury shall prepare a report or issue a general presentment based upon its inspection, and any such report or presentment shall be subject to publication as provided for in Code Section 15-12-80.

(2) Such report or general presentment shall include a summary of the evidence considered by the grand jury and the grand jury's findings of the facts regarding the incident.

(3) Such report or general presentment shall be returned to the court by the grand jury and published in open court, and the report or general presentment shall be filed with the clerk.

(4) If the grand jury does not request that the district attorney create a bill of indictment or special presentment, the district attorney shall, upon the release of such report or general presentment and unless otherwise ordered by the court, make available for inspection or copying any evidence considered by the grand jury during such review and the transcripts of the testimony of the witnesses who testified during the review no later than the end of the following term of court or six months, whichever is later. On motion of the district attorney, the court shall order the redaction of any part of the evidence or transcripts which contains matters subject to a statutory privilege, the names of the grand jurors, or information contained therein that may be exempt from disclosure pursuant to Code Section 50-18-72.

(5) Any person requesting copies of such report, copies of any evidence considered by the grand jury during such review, or the transcripts of the testimony of the witnesses who testified during the review may be charged a reasonable fee for the cost of the redaction, reproduction, copying, and delivery of such report, evidence, or transcripts as provided in Code Section 50-18-71. Such costs shall be paid before such material is provided.

(f) If the grand jury requests that the district attorney create a bill of indictment or special presentment against the peace officer, the transcript of the testimony of the witnesses who testified during the review, together with any other evidence presented to the grand jury, shall not be disclosed, except as provided in Code Section 15-12-72 and in compliance with Article 1 of Chapter 16 of Title 17. If the bill of indictment or special presentment is to be presented to another grand jury, the district attorney shall transfer such transcripts and evidence to the grand jury considering the bill of indictment or special presentment.



§ 15-12-72. Disclosures of grand jurors in court

Grand jurors shall disclose everything which occurs in their service whenever it becomes necessary in any court of record in this state.



§ 15-12-73. Exclusion of admissions and communications among grand jurors

Admissions and communications among grand jurors are excluded as evidence on grounds of public policy.



§ 15-12-74. Grand jury presentment of offenses; publication or filing of findings

(a) Grand jurors have a duty to examine or make presentments of such offenses as may or shall come to their knowledge or observation after they have been sworn. Additionally, they have the right and power and it is their duty as jurors to make presentments of any violations of the laws which they may know to have been committed at any previous time which are not barred by the statute of limitations.

(b) If a true bill is returned by the grand jury on any count of an indictment or special presentment, the indictment or special presentment shall be published in open court. If a no bill is returned by the grand jury on all counts of an indictment or special presentment, the prosecuting attorney shall file such indictment or special presentment with the clerk.



§ 15-12-75. Inspection of offices and records of certain county officials by grand jury

Reserved. Repealed by Ga. L. 1994, p. 607, § 5, effective July 1, 1994.



§ 15-12-76. Appointment of citizen or citizen committee to examine offices and records of certain county officials; powers of those appointed; enforcement of inspection

Reserved. Repealed by Ga. L. 1994, p. 607, § 6, effective July 1, 1994.



§ 15-12-77. Investigation and presentment of interference with court order or sentence; transmittal of presentment to Governor; penalty for failure of officer to make report

Reserved. Repealed by Ga. L. 1988, p. 549, § 1, effective March 30, 1988.



§ 15-12-78. Inspection of county jails; recommendations and presentments

Grand juries shall carefully inspect the sanitary condition of the jails of their respective counties at each regular inspection provided for in Code Section 15-12-71 and in their general presentments shall make such recommendations to the county governing authorities as may be necessary to provide for the proper heating and ventilation of the jails, which recommendations the county governing authorities shall strictly enforce. The grand juries shall also make such presentments as to the general sanitary condition of the jails and the treatment of the inmates as the facts may justify.



§ 15-12-79. Inspection of public buildings, property, and records; report

Reserved. Repealed by Ga. L. 1994, p. 607, § 8, effective July 1, 1994.



§ 15-12-80. Publication of general presentments

Grand juries are authorized to recommend to the court the publication of the whole or any part of their general presentments and to prescribe the manner of publication. When the recommendation is made, the judge shall order the publication as recommended. Reasonable charges therefor shall be paid out of the county treasury, upon the certificate of the judge, as other court expenses are paid.



§ 15-12-81. Notice of upcoming appointment by grand jury

(a) Whenever it is provided by law that the grand jury of any county shall elect, select, or appoint any person to any office, notice thereof shall be given in the manner provided in subsection (b) of this Code section.

(b) It shall be the duty of any board, authority, or entity whose members are elected, selected, or appointed by the grand jury of a county to notify the clerk of superior court in writing, at least 90 days prior to an upcoming election, selection, or appointment by the grand jury, that the grand jury shall elect, select, or appoint a person to the office held by such member at the time of notice; except where a vacancy has been created by death, resignation, or removal from office, in which case notice shall be given within ten days of the creation of the vacancy. It shall be the duty of the clerk of superior court, upon receiving notice of the upcoming appointment, to publish in the official organ of the county a notice that certain officers are to be elected, selected, or appointed by the grand jury of the county. The publication shall be once a week for two weeks during a period not sooner than 60 days prior to the election, selection, or appointment, except, where a vacancy has been created by death, resignation, or removal, notice shall be published once a week for two weeks during a period not sooner than ten days prior to the election, selection, or appointment. The cost of advertisement shall be paid from the funds of the county. It shall be the duty of the governing authority of the county to pay the cost promptly upon receiving a bill for the advertisement.



§ 15-12-82. Change of venue in criminal grand jury investigation

(a) The judges of the superior courts are authorized and empowered to transfer the investigation by a grand jury from the county where the crime was committed to the grand jury in any other county in this state when it appears that a qualified grand jury cannot be had for the purpose of such investigation in the county where the crime was committed. The county master jury list shall be exhausted in trying to secure a qualified jury before a transfer of the investigation shall be made, unless the accused consents to a transfer.

(b) In order to secure a transfer under this Code section, the district attorney shall file a written motion asking for the transfer, stating the reason for transfer, and naming the day and hour when the motion is to be heard. He shall serve the accused with a copy of the motion at least one day before the hearing of the motion if the accused is in the custody of the officers of the court. In the event the accused is not in the custody of the officers of the court, service may be perfected in any manner reasonably calculated to give notice to the accused. In the event that the accused cannot be located, notice by publication may be used, as ordered by the court.

(c) The district attorney and the counsel for the accused may, by agreement, determine the county to which the transfer of the investigation shall be made, but in the event they do not agree it shall be the duty of the presiding judge to name the county to which the transfer shall be made.

(d) The sheriff and the clerk of the county in which the crime was committed shall be qualified and authorized to perform the duties of such officers in the same manner as if there had been no change of venue. Any order or summons issued in connection with the investigation or trial shall be as binding as if no change of venue had been made.

(e) The expenses of the investigation and trial shall be paid by the county in which the crime was committed, and no greater amount shall be paid as per diem or for mileage than would have been paid in the event the investigation and trial had been in the county where the crime was committed. However, no change of venue shall be had for the trial of the accused except as provided by law, unless by consent of the accused.



§ 15-12-83. Oath of court reporter attending grand jury proceeding; compensation; role and responsibilities

(a) Upon the request of the district attorney or when the grand jury proceedings are in accordance with Code Section 17-7-52, a court reporter shall be authorized to be present and shall attend such proceedings. Before attending the grand jury proceedings, the court reporter shall take the following oath:

"I do solemnly swear that I will keep secret all things and matters coming to my knowledge while in attendance upon the grand jury, so help me God."

(b) The district attorney of the circuit in which the county is located shall appoint the court reporter and, notwithstanding any law to the contrary, fix the compensation therefor, and such compensation, including the cost of transcripts, shall be paid by the county.

(c) The court reporter shall take and transcribe the testimony of any witness appearing before the grand jury and any argument or legal advice provided to the grand jury by the prosecuting attorney and shall furnish such transcript to the district attorney.

(d) When a witness testifies pursuant to a grant of immunity as provided in Code Section 24-5-507, such testimony shall be transcribed, a copy of the transcript shall be provided to the district attorney, and the original transcript shall be filed under seal in the office of the clerk.

(e) The court reporter shall be incompetent to testify at any hearing or trial concerning any matter or thing coming to the knowledge of the court reporter while in attendance upon the grand jury.

(f) Except as otherwise provided in this Code section, a recording, any court reporter's notes, and any transcript prepared from such recording or notes shall be provided solely to the district attorney, who shall retain control of such recording, notes, and transcript. The district attorney may use such materials to the extent such use is appropriate to the proper performance of his or her official duties, including compliance with Article 1 of Chapter 16 of Title 17.






Part 2 - Special Purpose Grand Juries

§ 15-12-100. Procedure for impaneling special grand jury; number of jurors; foreperson; powers of jury

(a) The chief judge of the superior court of any county to which this part applies, on his or her own motion, on motion or petition of the district attorney, or on petition of any elected public official of the county or of a municipality lying wholly or partially within the county, may request the judges of the superior court of the county to impanel a special grand jury for the purpose of investigating any alleged violation of the laws of this state or any other matter subject to investigation by grand juries as provided by law.

(b) Until July 1, 2012, the chief judge of the superior court of the county shall submit the question of impaneling a special grand jury to the judges of the superior court of the county and, if a majority of the total number of the judges vote in favor of impaneling a special grand jury, the members of a special grand jury shall be drawn in the manner prescribed by Code Section 15-12-62. On and after July 1, 2012, the chief judge of the superior court of the county shall submit the question of impaneling a special grand jury to the judges of the superior court of the county and, if a majority of the total number of the judges vote in favor of impaneling a special grand jury, the members of a special grand jury shall be chosen in the manner prescribed by Code Section 15-12-62.1. Any special grand jury shall consist of not less than 16 nor more than 23 persons. The foreperson of any special grand jury shall be selected in the manner prescribed by Code Section 15-12-67.

(c) While conducting any investigation authorized by this part, investigative grand juries may compel evidence and subpoena witnesses; may inspect records, documents, correspondence, and books of any department, agency, board, bureau, commission, institution, or authority of the state or any of its political subdivisions; and may require the production of records, documents, correspondence, and books of any person, firm, or corporation which relate directly or indirectly to the subject of the investigation being conducted by the investigative grand jury.



§ 15-12-101. Supervision of special grand jury; procedure for dissolution; additional investigation

(a) When a special grand jury is impaneled pursuant to Code Section 15-12-100, the chief judge of the superior court of the county shall assign a judge of the superior court of the county to supervise and assist the special grand jury in carrying out its investigation and duties. The judge so assigned shall charge the special grand jury as to its powers and duties and shall require periodic reports of the special grand jury's progress, as well as a final report.

(b) When the judge assigned to a special grand jury decides that the special grand jury's investigation has been completed or on the issuance of a report by the special grand jury of the matter investigated by it reporting that the investigation has been completed, the judge so assigned shall recommend to the chief judge of the superior court that the special grand jury be dissolved. The chief judge shall report the recommendation to the judges of the superior court of the county and, upon a majority thereof voting in favor of the dissolution of the special grand jury, the special grand jury shall stand dissolved. If a majority of the judges do not vote in favor of the dissolution of the special grand jury, the chief judge shall instruct and charge the special grand jury as to the particular matters to be investigated; and the special grand jury shall be required to investigate further and establish a period of time within which the investigation shall be completed. At the expiration of the period of time, the special grand jury shall be dissolved.



§ 15-12-102. Applicability of part

This part shall apply only to all counties and consolidated city-county governments of this state. Except as otherwise provided by this part, Part 1 of this article shall apply to the grand juries authorized by this part.









Article 5 - Trial Juries

Part 1 - In General

§ 15-12-120. Selection and summoning of trial jurors

Reserved. Repealed by Ga. L. 2011, p. 59, § 1-38/HB 415, effective July 1, 2012.



§ 15-12-120.1. Choosing of trial jurors

On and after July 1, 2012, trial juries shall be chosen from a county master jury list. The presiding judge shall order the clerk to choose the number of jurors necessary to conduct the business of the court. The clerk shall choose the names of persons to serve as trial jurors for the trial of civil and criminal cases in the court. Such trial jurors shall be summoned in the same manner as provided in Code Section 15-12-65.1.



§ 15-12-121. Procedure when judge fails to draw jurors

Reserved. Repealed by Ga. L. 2011, p. 59, § 1-40/HB 415, effective July 1, 2012.



§ 15-12-122. Demand of jury panels from which to select jury in civil actions in the state courts and the superior courts

(a) (1) Except as provided in paragraph (2) of this Code section, in all civil actions in the state courts, each party may demand a full panel of 12 competent and impartial jurors from which to select a jury. When one or more of the regular panel of trial jurors is absent or for any reason disqualified, the judge, at the request of counsel for either party, shall cause the panel to be filled by additional competent and impartial jurors to the number of 12 before requiring the parties or their counsel to strike a jury. In all cases the parties or their attorneys may strike alternately, with the plaintiff exercising the first strike, until a jury of six persons is impaneled to try the case.

(2) In all civil actions in the state courts in which the claim for damages is greater than $25,000.00, either party may demand in writing prior to the commencement of the trial term that the case be tried by a jury of 12. If such a demand is made, the judge shall follow the procedures for superior courts of subsection (b) of this Code section.

(b) In all civil actions in the superior courts, each party may demand a full panel of 24 competent and impartial jurors from which to select a jury. When one or more of the regular panel of trial jurors is absent or for any reason disqualified, the judge, at the request of counsel for either party, shall cause the panel to be filled by additional competent and impartial jurors to the number of 24 before requiring the parties or their counsel to strike a jury. In all cases the parties or their attorneys may strike alternately, with the plaintiff exercising the first strike, until a jury of 12 persons is impaneled to try the case.



§ 15-12-123. Demand of jury panels in civil actions in the state courts

(a) Except as provided in subsection (b) of this Code section, in all civil actions in the state courts, each party may only demand a panel of 12 competent and impartial jurors from which to select a jury. When one or more of the regular panel of trial jurors is absent or for any reason is disqualified, the presiding judge, at the request of counsel for either party, shall cause the panel to be filled by additional competent and impartial jurors to the number of 12 before requiring the parties or their counsel to strike a jury.

(b) In all civil actions in the state courts in which a jury of 12 is demanded, the judge shall follow the procedures for superior courts as provided in subsection (b) of Code Section 15-12-122.



§ 15-12-124. Tales jurors in civil actions

Reserved. Repealed by Ga. L. 2011, p. 59, § 1-41/HB 415, effective July 1, 2012.



§ 15-12-124.1. Insufficient number of persons to complete panel of trial jurors

On and after July 1, 2012, when from challenge or from any other cause there is not a sufficient number of persons in attendance to complete a panel of trial jurors, the clerk shall choose and cause to be summoned additional prospective trial jurors.



§ 15-12-125. Demand of jury panels for misdemeanor trials

For the trial of misdemeanors in all courts, each party may demand a full panel of 12 competent and impartial jurors from which to select a jury. When one or more of the regular panel of trial jurors is absent or for any reason disqualified, the judge, at the request of counsel for either party, shall cause the panel to be filled by additional competent and impartial jurors to the number of 12 before requiring the parties or their counsel to strike a jury. From this panel, the accused and the state shall each have the right to challenge three jurors peremptorily. The accused and the state shall exercise their challenges as provided in Code Section 15-12-166. The remaining six jurors shall constitute the jury.



§ 15-12-126. Additional jurors in misdemeanor cases

Reserved. Repealed by Ga. L. 2011, p. 59, § 1-44/HB 415, effective July 1, 2012.



§ 15-12-126.1. Absence of panels of trial jurors in misdemeanor cases; choosing and summoning make-up panels

On and after July 1, 2012, when the regular panels of trial jurors cannot be furnished to make up panels of the correct number from which to take juries in misdemeanor cases because of the absence of any of such panels, where jurors, or any part of a panel, are engaged in the consideration of a case, the presiding judge may cause the panels to be filled by summoning such numbers of persons who are competent jurors as may be necessary to fill the panels. Such panels shall be used as the regular panels are used. The clerk shall choose and cause to be summoned additional prospective trial jurors.



§ 15-12-129.1. Prolonged session of court of record; choosing and summoning prospective jurors

On and after July 1, 2012, whenever the session of any court of record is prolonged beyond the week or period for which jurors were electronically selected at the close of the preceding term, or where the judge anticipates that the same is about to be so prolonged, or where from any other cause the court has convened or is about to convene and there have been no jurors chosen for the same, the clerk, in the same manner prescribed for choosing prospective jurors at the close of the regular term, shall choose the names of prospective jurors and shall cause them to be summoned.



§ 15-12-130. When prospective jurors selected for service in superior courts may serve in other courts with concurrent jurisdiction

Reserved. Repealed by Ga. L. 2011, p. 59, § 1-50/HB 415, effective July 1, 2012.



§ 15-12-130.1. Competence and qualifications of prospective jurors in superior court to serve in other courts of concurrent jurisdiction; applicability

(a) On and after July 1, 2012, in any county of this state where there is located any court or courts having county-wide jurisdiction concurrent with the superior courts of this state to try any, all, or any type of case not within the exclusive jurisdiction of the superior courts of this state, any prospective trial juror chosen and summoned for service in the trial of civil and criminal cases in the superior court of such county shall be legally competent and qualified to serve as a prospective juror in any such other court or courts located in the county for the same period of time as he or she is competent and qualified to serve as a prospective trial juror in the superior court of the county.

(b) Subsection (a) of this Code section shall be applicable only if an order is entered by the judges of the affected courts identifying the courts in which prospective jurors may serve.



§ 15-12-131. Examination of jurors in panels

In the examination of individual jurors by counsel for the parties in civil and criminal cases, as provided in Code Section 15-12-164, applicable to felonies, and Code Section 15-12-133, applicable to all cases, it shall be the duty of the court, upon the request of either party, to place the jurors in the jury box in panels of 12 at a time, so as to facilitate their examination by counsel.



§ 15-12-132. Oath of jury on voir dire

Each panel, prior to commencing voir dire, shall take the following oath:

"You shall give true answers to all questions as may be asked by the court or its authority, including all questions asked by the parties or their attorneys, concerning your qualifications as jurors in the case of (herein state the case). So help you God."

This oath shall be administered by the trial judge or the clerk.



§ 15-12-133. Right to individual examination of panel; matters of inquiry

In all civil cases, the parties thereto shall have the right to an individual examination of the panel of prospective jurors from which the jury is to be selected, without interposing any challenge. In all criminal cases, both the state and the accused shall have the right to an individual examination of each prospective juror from which the jury is to be selected prior to interposing a challenge. The examination shall be conducted after the administration of a preliminary oath to the panel or in criminal cases after the usual voir dire questions have been put by the court. In the examination, the counsel for either party shall have the right to inquire of the individual prospective jurors examined touching any matter or thing which would illustrate any interest of the prospective juror in the case, including any opinion as to which party ought to prevail, the relationship or acquaintance of the prospective juror with the parties or counsel therefor, any fact or circumstance indicating any inclination, leaning, or bias which the prospective juror might have respecting the subject matter of the action or the counsel or parties thereto, and the religious, social, and fraternal connections of the prospective juror.



§ 15-12-134. Challenge of juror in civil case for desire or expression of opinion as to which party should prevail; hearing

In all civil cases it shall be good cause of challenge that a juror has expressed an opinion as to which party ought to prevail or that he has a wish or desire as to which shall succeed. Upon challenge made by either party upon either of these grounds, it shall be the duty of the court to hear the competent evidence respecting the challenge as shall be submitted by either party, the juror being a competent witness. The court shall determine the challenge according to the opinion it entertains of the evidence adduced thereon.



§ 15-12-135. Disqualification for relationship to interested party

(a) All trial jurors in the courts of this state shall be disqualified to act or serve in any case or matter when such jurors are related by consanguinity or affinity to any party interested in the result of the case or matter within the third degree as computed according to the civil law. Relationship more remote shall not be a disqualification.

(b) Notwithstanding subsection (a) of this Code section, any juror, irrespective of his relationship to a party to the case or his interest in the case, shall be qualified to try any civil case when there is no defense filed unless one of the parties to the case objects to the related juror.



§ 15-12-136. Competency of county residents when county is interested in case

All inhabitants of a county who are competent jurors in other cases shall be competent jurors in any case in which the county is a party or is interested in its capacity as a corporation or a quasi-corporation.



§ 15-12-137. Competency of resident of municipal corporation interested in case

Being a citizen or resident of a municipal corporation shall not render a person incompetent to serve as a juror in cases in which the municipal corporation is a party or is interested.



§ 15-12-137.1. Jury service by members of electric membership corporation.

A member of an electric membership corporation shall not be incompetent, based solely on such membership, to serve as a juror in a case in which the electric membership corporation is a party or is interested; provided, however, that if the judge in such case finds that the nature of the case or that the circumstances surrounding a potential juror's membership in an electric membership corporation may cause a potential juror to have a bias or prejudice for or against the electric membership corporation in that case, the judge may grant a party's motion to disqualify such member for cause.



§ 15-12-138. Oath of jury panel

Each panel of the trial jury shall take the following oath:

"You shall well and truly try each case submitted to you during the present term and a true verdict give, according to the law as given you in charge and the opinion you entertain of the evidence produced to you, to the best of your skill and knowledge, without favor or affection to either party, provided you are not discharged from the consideration of the case submitted. So help you God."



§ 15-12-139. Oath in criminal case

In all criminal cases, the following oath shall be administered to the trial jury:

"You shall well and truly try the issue formed upon this bill of indictment (or accusation) between the State of Georgia and (name of accused), who is charged with (here state the crime or offense), and a true verdict give according to the evidence. So help you God."

The judge or clerk shall administer the oath to the jurors.



§ 15-12-140. Oath of bailiffs

The following oath shall be administered to all bailiffs on duty in any court in this state conducting a jury trial:

"You shall take all juries committed to your charge to the jury room or some other private and convenient place designated by the court and you shall not allow the jurors to receive any books, papers, nourishment, or hydration other than water, or to use any electronic communication device except as directed and approved by the court. You shall make no communication with the jurors nor permit anyone to communicate with the jurors except as specifically authorized by the court. You shall discharge all other duties which may devolve upon you as bailiff to the best of your skill and power. So help you God."



§ 15-12-141. Jury deliberation rooms; furnishing food and beverages

The governing authority of each county shall provide facilities for the impaneling of juries and for their deliberations. Jury deliberation rooms shall ensure the privacy of the jurors and include space, furnishings, and facilities conducive to reaching a fair verdict. The deliberation rooms shall be safe and secure. To the extent feasible, juror facilities shall be arranged to minimize contact between jurors and parties, counsel, and the public. While the jury is deliberating, the presiding judge may direct them to be furnished with such food and nonalcoholic beverages as the judge shall think proper.



§ 15-12-142. Separation and confinement

(a) At any time during the trial of a civil or criminal case, except in capital cases, either before or during jury deliberation, the judge may, in his discretion, allow the jury to be separated and the members thereof to be dispersed under appropriate instructions.

(b) Where during the trial of a civil or criminal case it is necessary to hold and confine the jury overnight under supervision of court officers, the court may, in its discretion, require or permit the segregation of the jurors according to age or sex, or both, under such circumstances as the court deems necessary and proper.






Part 2 - Juries in Felony Cases

§ 15-12-160. Required panel of jurors in felony trial; summoning prospective jurors when necessary

Reserved. Repealed by Ga. L. 2011, p. 59, § 1-55/HB 415, effective July 1, 2012.



§ 15-12-160.1. Impanelling jurors for criminal trials; choosing and summoning prospective jurors if necessary to fill panel

On and after July 1, 2012, when any person stands indicted for a felony, the court shall have impaneled 30 jurors from which the defense and prosecution may strike jurors; provided, however, that in any case in which the state announces its intention to seek the death penalty, the court shall have impaneled 42 jurors from which the defense and state may strike jurors. If, for any reason, after striking from the panel there remain fewer than 12 qualified jurors to try the case, the clerk shall choose and cause to be summoned such numbers of persons who are competent prospective jurors as may be necessary to provide a full panel or successive panels. In making up the panel or successive panels, the clerk shall choose the names of prospective trial jurors in the same manner as prospective trial jurors are chosen and cause such persons to be summoned.



§ 15-12-161. Clerk to provide names of prospective jurors and identifying information to prosecutor and accused

The clerk shall provide the prosecuting attorney and the accused with the names and identifying information relative to prospective jurors for the case being tried.



§ 15-12-162. Challenge to the array

The accused may, in writing, challenge the array for any cause going to show that it was not fairly or properly impaneled or ought not to be put upon him. The court shall determine the sufficiency of the challenge at once. If sustained, a new panel shall be ordered; if not sustained, the selection of jurors shall proceed.



§ 15-12-163. Challenges for cause; hearing of evidence; when objection may be made

(a) When each juror is called, he shall be presented to the accused in such a manner that he can be distinctly seen.

(b) The state or the accused may make any of the following objections to the juror:

(1) That the juror is not a citizen, resident in the county;

(2) That the juror is under 18 years of age;

(3) That the juror is incompetent to serve because of mental illness or intellectual disability, or that the juror is intoxicated;

(4) That the juror is so near of kin to the prosecutor, the accused, or the victim as to disqualify the juror by law from serving on the jury;

(5) That the juror has been convicted of a felony in a federal court or any court of a state of the United States and the juror's civil rights have not been restored; or

(6) That the juror is unable to communicate in the English language.

(c) It shall be the duty of the court to hear immediately such evidence as is submitted in relation to the truth of these objections; the juror shall be a competent witness for this purpose. If the judge is satisfied of the truth of any objection, the juror shall be set aside for cause.



§ 15-12-164. Questions on voir dire; setting aside juror for cause

(a) On voir dire examination in a felony trial, the jurors shall be asked the following questions:

(1) "Have you, for any reason, formed and expressed any opinion in regard to the guilt or innocence of the accused?" If the juror answers in the negative, the question in paragraph (2) of this subsection shall be propounded to him;

(2) "Have you any prejudice or bias resting on your mind either for or against the accused?" If the juror answers in the negative, the question in paragraph (3) of this subsection shall be propounded to him;

(3) "Is your mind perfectly impartial between the state and the accused?" If the juror answers this question in the affirmative, he shall be adjudged and held to be a competent juror in all cases where the authorized penalty for the offense does not involve the life of the accused; but when it does involve the life of the accused, the question in paragraph (4) of this subsection shall also be put to him;

(4) "Are you conscientiously opposed to capital punishment?" If the juror answers this question in the negative, he shall be held to be a competent juror.

(b) Either the state or the accused shall have the right to introduce evidence before the judge to show that a juror's answers, or any of them, are untrue. It shall be the duty of the judge to determine the truth of such answers as may be thus questioned before the court.

(c) If a juror answers any of the questions set out in subsection (a) of this Code section so as to render him incompetent or if he is found to be so by the judge, he shall be set aside for cause.

(d) The court shall also excuse for cause any juror who from the totality of the juror's answers on voir dire is determined by the court to be substantially impaired in the juror's ability to be fair and impartial. The juror's own representation that the juror would be fair and impartial is to be considered by the court but is not determinative.



§ 15-12-165. Number of peremptory challenges

Every person accused of a felony may peremptorily challenge nine of the jurors impaneled to try him or her. The state shall be allowed the same number of peremptory challenges allowed to the accused; provided, however, that in any case in which the state announces its intention to seek the death penalty, the accused may peremptorily challenge 15 jurors and the state shall be allowed the same number of peremptory challenges.



§ 15-12-166. Jurors not challenged to be sworn

If a juror is found competent and is not challenged peremptorily by the state, he shall be put upon the accused. Unless he is challenged peremptorily by the accused, the juror shall be sworn to try the case.



§ 15-12-167. Time for challenge and hearing thereon

If known to a party or his counsel, any objections to a juror for cause shall be made before the juror is sworn in the case. After a juror has been found competent, no other or further investigation before triers or otherwise shall be had, provided that newly discovered evidence to disprove the juror's answer or to show him incompetent may be heard by the judge at any time before the prosecuting counsel submits any of his evidence in the case. If the juror is proved incompetent, the judge shall order him to withdraw from the jury and shall cause another juror to be selected.



§ 15-12-168. Authority to call alternate jurors

Whenever in the opinion of a judge of a superior court any felony trial is likely to be a protracted one, immediately after the jury has been impaneled and sworn the court shall direct the calling of one or more additional jurors to be known as "alternate jurors."



§ 15-12-169. Manner of selecting alternate jurors

Reserved. Repealed by Ga. L. 2011, p. 59, § 1-60/HB 415, effective July 1, 2012.



§ 15-12-169.1. Choosing of alternate jurors; peremptory challenges

On and after July 1, 2012, alternate jurors shall be chosen from the same county master jury list and in the same manner and have the same qualifications as the jurors already sworn. They shall be subject to the same examination and challenges. The number of alternate jurors shall be determined by the court. The state and the accused shall be entitled to as many peremptory challenges to alternate jurors as there are alternate jurors called. The peremptory challenges allowed to the state and to the accused in such event shall be in addition to the regular number of peremptory challenges allowed in criminal cases to the accused and to the state as provided by law. When two or more accused are tried jointly, the number and manner of exercising peremptory challenges shall be determined as provided in Code Section 17-8-4.



§ 15-12-170. Oath and duties of alternate jurors; expense allowance

Alternate jurors shall take the same oath as the jurors already selected. They shall be seated near the jury, with equal opportunity for seeing and hearing the proceedings, and shall attend at all times upon the trial with the jury. They shall obey all orders and admonitions of the court to the jury. When the regular jurors are ordered kept together in any case, the alternate jurors shall also be kept in confinement with the regular jurors. Alternate jurors shall receive the same expense allowance as do the regular jurors.



§ 15-12-171. Discharge or separate custody of alternate jurors upon submission of verdict

Upon final submission of the case to the jury, the alternate jurors shall not retire with the jury of 12 for deliberation but may be discharged. However, if the court deems it advisable, it may direct that one or more of the alternate jurors be kept in the custody of the sheriff or one or more court officers, separate and apart from the regular jurors, until the jury has agreed upon a verdict.



§ 15-12-172. Replacement of incapacitated jurors; effect of replacement

If at any time, whether before or after final submission of the case to the jury, a juror dies, becomes ill, upon other good cause shown to the court is found to be unable to perform his duty, or is discharged for other legal cause, the first alternate juror shall take the place of the first juror becoming incapacitated. Further replacements shall be made in similar numerical sequence provided the alternate jurors have not been discharged. An alternate juror taking the place of any incapacitated juror shall thereafter be deemed to be a member of the jury of 12 and shall have full power to take part in the deliberations of the jury and the finding of the verdict. Any verdict found by any jury having thereon alternate jurors shall have the same force, effect, and validity as if found by the original jury of 12.












Chapter 13 - Officers of Court Generally

Article 1 - Liability for Official Acts

§ 15-13-1. Officers of court liability

All sheriffs, deputy sheriffs, coroners, jailers, constables, and other officers of court shall be liable to all actions and disabilities which they incur in respect of any matter or thing relating to or concerning their respective offices.



§ 15-13-2. Liability of sheriffs to damage action or contempt

Any sheriff shall be liable to an action for damages or an attachment for contempt of court, at the option of the party, whenever it appears that the sheriff has injured the party by:

(1) Making a false return;

(2) Neglecting to arrest a defendant;

(3) Neglecting to levy on the property of the defendant;

(4) Neglecting to pay over to the plaintiff or his attorney any moneys collected by the sheriff by virtue of any fi. fa. or other legal process; or

(5) Neglecting to make a proper return of any writ, execution, or other process put into the hands of the sheriff.



§ 15-13-3. Demand for money collected; interest from date of demand; verified copy as evidence

(a) If any sheriff, coroner, magistrate, constable, clerk of the superior court, or attorney at law fails, upon application, to pay to the proper person or his attorney any money he may have in his hands which he may have collected by virtue of his office, the party entitled thereto or his attorney may serve such officer with a written demand for the same. If not then paid, for such neglect or refusal the officer shall be compelled to pay interest at the rate of 20 percent per annum upon the sum he has in his hands from the date of the demand, unless good cause is shown to the contrary.

(b) A copy of the demand produced in court, verified by affidavit stating when and where the original was served upon the officer, shall be prima-facie evidence of the date and service thereof.



§ 15-13-4. Rule nisi; service

The judges of the superior courts, judges of the probate courts, and magistrates, respectively, upon application, may grant rules nisi against all officers subject thereto, which rules nisi shall contain a full statement of the case in which the officer is called upon to show cause and also of the time and place of hearing. The officer called on by the rule nisi shall be served with a copy thereof within a reasonable time before the hearing.



§ 15-13-5. Verified answer; jury trial; disposition

The officer called on by rule nisi, as provided in Code Section 15-13-4, shall fully respond in writing to the rule, which answer shall be under oath taken at the time the answer is filed. If the answer is not denied, the rule shall be discharged or shall be made absolute, depending on whether the court deems the answer sufficient. The movant of the rule may traverse the truth of the answer, in which case an issue shall be made and tried by a jury at the same term unless good cause for continuance is shown, which may be done only once by each party. Upon the trial of such issue the court shall discharge the rule or shall make the rule absolute, depending on whether the verdict of the jury is for or against the officer.



§ 15-13-6. When rule absolute granted without notice

If a sheriff or other officer designedly absents himself from his court, the presiding judge or justice, when required by plaintiffs in execution or their attorneys, shall grant a rule absolute against the sheriff or other officer without the notice provided for in Code Section 15-13-4 unless it is proved at such term of the court that the sheriff or other officer, from sickness, is not able to attend the court.



§ 15-13-7. Liability of magistrates and constables to rule nisi

Magistrates and constables shall be considered officers of the superior court so far as to be subject to be ruled under similar conditions as are provided in relation to any other officer of the court and shall be subject to all the penalties as are provided in case of a rule absolute against sheriffs and other officers of the court when they, or either of them, refuse or neglect to collect or to pay over any money which they may have received or collected in their official capacities.



§ 15-13-8. Retired officers subject to court order

Sheriffs, deputy sheriffs, coroners, clerks of the superior courts, magistrates, and constables shall be subject to the rule and order of the courts at any and all times after they have retired from their respective offices, in such cases and in like manner as they would have been had they remained in office.



§ 15-13-9. Deputy sheriff's liability; effect on sheriff

All deputy sheriffs shall be liable to be ruled and attached in the same way and manner as sheriffs. However, the liability of the sheriff shall not be affected by any such proceeding against his deputy when the same is not effective.



§ 15-13-10. Appointment of special officer to execute rule or order against sheriff or deputy

Whenever the sheriff or his deputy is a party to any rule or is interested therein and there is no coroner or other lawful officer of the county to execute the same, it shall be the duty of the judge or justice of the court to appoint pro tempore a special officer to carry out and effectuate the order of the court, for which the appointed officer shall be allowed the usual fees of sheriffs for like service.



§ 15-13-11. Rule absolute as lien on officer's property

When a rule absolute has been obtained against any officer for the payment of money, as provided in Code Sections 15-13-4 and 15-13-5, the rule shall constitute the same lien upon the property, both real and personal, of the officer as an ordinary judgment at law; and, if not punctually paid, the demand shall thereafter draw interest at the rate of 20 percent per annum. The plaintiff may have either an attachment or an execution issued upon the rule absolute and may have either of the processes returned and the other issued, at pleasure.



§ 15-13-12. Date of lien against officer's property

Unless otherwise provided by law, a rule absolute granted against a sheriff, constable, or other officer who has defaulted in his duty shall constitute a lien on his property from the date of rendition but shall be of equal date with other judgments rendered against the officer within the same term of court.



§ 15-13-13. When officer may pay money over to plaintiff; claims; distribution by court; effect on notified parties

(a) Where money is in the hands of an officer, he may pay it over to the plaintiff by whose process it was raised, unless other claimants deposit their liens with him. Notice to retain is insufficient unless accompanied by a lien.

(b) Money raised by legal process not being subject to levy and sale, the court in making distribution shall proceed upon equitable principles.

(c) All parties intervening shall, by appropriate pleading, set forth the ground of their claim to the fund.

(d) All persons interested who are notified in writing by the sheriff or movant of the pendency of the rule shall be bound by the judgment of distribution.



§ 15-13-14. Punishment for improper return or failure to pay over money received

If any sheriff or other officer fails to make a proper return of all writs, executions, and other processes put into his hands or fails to pay over all moneys received on such executions on his being required to do so by the court, he shall be liable for contempt and may be fined, imprisoned, or removed from office in the manner prescribed by the Constitution and laws of this state.






Article 2 - Fees

§ 15-13-30. Fees not generally charged to state; exceptions

None of the fees which clerks of the superior courts, sheriffs, deputy sheriffs, bailiffs, magistrates, or constables are entitled to charge and collect for the performance of their official duties shall be charged to the state for failure to collect from the person charged unless it has been otherwise expressly declared by law or unless the nature of the fees is such that they must necessarily be so paid by the state.



§ 15-13-31. Receipt for fees to be given; penalty

Every public official mentioned in Code Section 15-13-30, his deputy, or his agent shall, when required, give a statement of the fees demanded and a receipt for the same to any person paying any lawful or pretended fees of office, on pain of forfeiting $10.00 for every such neglect or refusal, to be demanded in court within 12 months and recovered by the person paying the fees and making the demand.



§ 15-13-32. Penalty for excessive fees

If a public official mentioned in Code Section 15-13-30 takes or demands any greater fee than the law allows or a fee for services not performed, he shall forfeit $50.00, to be demanded in court and recovered as prescribed in Code Section 15-13-31.



§ 15-13-33. Table of fees to be kept

(a) Every public official shall constantly keep and have posted in a conspicuous place in his or her office, the place where the business thereof is conducted, or in an electronic format accessible to the public a table of fees for his or her office stated in fair words and figures.

(b) Every public official who keeps in a conspicuous place in his office or the place where he usually executes the business thereof a copy of this Code shall be held and construed to have complied with the requirements of this Code section.



§ 15-13-34. Treble costs against plaintiffs

When an action based on Code Sections 15-13-30 through 15-13-33 is brought against a public official and a judgment is rendered in favor of the official, the person who brought the action shall pay three times the ordinary costs.



§ 15-13-35. Demanding excessive costs; penalty

Except as otherwise provided by law, any officer of court who knowingly demands, as costs from a defendant in a criminal case, fees to which such officer is not entitled and any prosecuting attorney who demands or receives any fee or costs on any criminal case which has not been tried by a trial jury or otherwise finally disposed of shall be guilty of a misdemeanor.



§ 15-13-36. Restrictions on charging prosecuting attorneys fees for certified copies of records

No clerk of any superior court or state court shall charge any fee for providing any certified copy of any record or portion thereof requested by a prosecuting attorney in this state for use in any criminal case.









Chapter 14 - Court Reporters

Article 1 - General Provisions

§ 15-14-1. Power of superior court judges to appoint and remove; oath; duties

The judges of the superior courts shall have power to appoint and, at their pleasure, to remove a court reporter, as defined in Article 2 of this chapter, for the courts of their respective circuits. The court reporter, before entering on the duties of the court reporter's office, shall be duly sworn in open court to perform faithfully all the duties required of the court reporter by law. It shall be the court reporter's duty to attend all courts in the circuit for which such court reporter is appointed and, when directed by the judge, to record exactly and truly or take stenographic notes of the testimony and proceedings in the case tried, except the arguments of counsel.



§ 15-14-2. Power of city court judges to appoint; compensation

(a) The judges of the city courts of this state having concurrent jurisdiction with the superior courts of this state to try misdemeanor cases and to try civil cases where the amount involved exceeds $500.00, where not otherwise specifically provided for by law, may appoint an official court reporter, as defined in Article 2 of this chapter, whose compensation for reporting criminal and civil cases and for attendance upon court shall be the same as provided by the Judicial Council pursuant to Code Section 15-5-21. The court reporter reporting and transcribing civil cases shall be paid by the party or parties requesting the reporting or transcribing.

(b) This Code section shall not apply to the city courts of this state where provision has been made by law prior to February 13, 1950, for the appointment of the official reporters of city courts.



§ 15-14-3. Power of division judges to appoint and remove; oath; duties

Each of the judges of the superior and city courts in all circuits where there may be more than one division, whether the same is civil or criminal, shall appoint and at such judge's pleasure remove a court reporter, as defined in Article 2 of this chapter, for such judge's respective division. The court reporter, before entering on the duties of the court reporter's office, shall be duly sworn in open court to perform faithfully all the duties required. It shall be the court reporter's duty to attend all sessions of the court for which such court reporter is appointed and, when directed by the judge, to record exactly and truly or take stenographic notes of the testimony and proceedings in the case tried, except the argument of counsel.



§ 15-14-4. Additional court reporters; typists; equipment

(a) In all judicial circuits of this state in which nine or more superior court judges are provided by law, the judges of such circuits shall have the power to appoint, in addition to those court reporters already authorized by law, such additional court reporters as each judge deems necessary or proper to report and transcribe the proceedings of the court over which he presides, such court reporters to have the same qualifications and to be paid in the same manner as is provided by law.

(b) In addition thereto, each of the judges of such circuits shall have the power, with the approval of the county commissioners, to employ such typists as he may deem necessary or proper to aid in the recording or transcribing of the proceedings of the court; the compensation of the typists is declared to be an expense of court and payable out of the county treasury as such.

(c) In the aforesaid circuits each of the judges shall have the power to purchase such recording machines and equipment as he may deem necessary or proper to aid in the transaction of the business of the court and to order payment therefor out of the county treasury as an expense of court.



§ 15-14-5. Duty to transcribe; certificate

It shall be the duty of each court reporter to transcribe the evidence and other proceedings of which he has taken notes as provided by law whenever requested so to do by counsel for any party to such case and upon being paid the legal fees for such transcripts. The reporter, upon delivering the transcript to such counsel, shall affix thereto a certificate signed by him reciting that the transcript is true, complete, and correct. Subject only to the right of the trial judge to change or require the correction of the transcript, the transcript so certified shall be presumed to be true, complete, and correct.



§ 15-14-6. Contingent expense and travel allowance; notification of appointments and removals

(a) The Council of Superior Court Judges of Georgia is authorized and directed to pay from the state treasury the sums specified in subsection (b) of this Code section as contingent expense and travel allowance to each duly appointed reporter for the superior courts in all judicial circuits of this state, such sum being in addition to the compensation of the superior court reporters provided by law.

(b) The amounts payable per month under this Code section to superior court reporters as contingent expense and travel allowance shall be as follows:

(1) For reporters of judicial circuits

consisting of only one county.......................... $ 80.00

(2) For reporters of judicial circuits

consisting of two counties................................140.00

(3) For reporters of judicial circuits

consisting of three counties..............................200.00

(4) For reporters of judicial circuits

consisting of four counties...............................260.00

(5) For reporters of judicial circuits

consisting of five counties...............................320.00

(6) For reporters of judicial circuits

consisting of six or more counties........................380.00

Any person who is a duly appointed reporter for the superior courts in more than one judicial circuit shall receive only one contingent expense and travel allowance, in the amount provided for the circuit consisting of the largest number of counties in which he or she is so appointed.

(c) The contingent expense and travel allowance provided by this Code section shall be paid from the appropriations made by the General Assembly for the cost of operating the superior courts. The duly appointed reporters are declared to be officers of the superior courts.

(d) Annually during the month of January the judge or chief judge of each judicial circuit shall certify to The Council of Superior Court Judges of Georgia the names and addresses of all persons duly appointed as reporters for the superior courts in the judicial circuit and shall thereafter notify the council of the removal of such persons from office or the appointment of additional persons as superior court reporters, together with the effective date of such removal or appointment.

(e) All laws enacted before April 5, 1961, applicable to any circuit or counties of this state and governing the compensation of court reporters therein shall remain in full force and effect.



§ 15-14-7. Destruction of notes; how authorized; petition; grounds; notice; order

(a) Upon petition, the judge of a superior court, city court, or any other court, the judgments of which are subject to review by the Supreme Court or the Court of Appeals, may authorize destruction of a court reporter's notes taken of the evidence and other proceedings in civil actions in that court, subject to this Code section.

(b) The court reporter or other person in whose custody the notes are kept shall file a written petition in the court in which the trial was conducted requesting an order authorizing destruction of notes taken during the trial. The petition shall specify the name of the court reporter, the name of the person in whose custody the notes are kept if other than the court reporter, the place at which the notes are kept, and the names and addresses of the parties to the action or, if the address of a party is unknown, the name and address of counsel to that party if such is known.

(c) The petition shall certify one of the following:

(1) That the action is a civil action in which no notice of appeal has been filed, that the court reporter has not been requested or ordered to transcribe the evidence and other proceedings, and that a period of not less than 37 months has elapsed since the last date upon which a notice of appeal in the action could have been filed; or

(2) That the action is one in which the court reporter has been requested or ordered pursuant to law to transcribe the evidence and other proceedings, that the record has been transcribed, and that a period of not less than 12 months has elapsed from the date upon which the remittitur from the appeal has been docketed in the trial court.

(d) When a petition for the destruction of notes is filed pursuant to this Code section, the court shall cause due notice of the petition and the grounds therefor to be given to each party to the action or, if the address of a party is unknown, to the counsel to the party if such is known.

(e) Not less than 30 days after receipt of a petition pursuant to this Code section, the court shall authorize destruction of the specified notes unless such destruction, in the court's judgment, would impair the cause of justice or fairness in the action.






Article 2 - Training and Certification

§ 15-14-20. Short title

This article shall be known and may be cited as "The Georgia Court Reporting Act."



§ 15-14-21. Purpose

It is declared by the General Assembly that the practice of court reporting carries important responsibilities in connection with the administration of justice, both in and out of the courts; that court reporters are officers of the courts; and that the right to define and regulate the practice of court reporting belongs naturally and logically to the judicial branch of the state government. Therefore, in recognition of these principles, the purpose of this article is to act in aid of the judiciary so as to ensure minimum proficiency in the practice of court reporting by recognizing and conferring jurisdiction upon the Judicial Council of Georgia to define and regulate the practice of court reporting.



§ 15-14-22. Definitions

As used in this article, the term:

(1) "Board" means the Board of Court Reporting of the Judicial Council.

(2) "Certified court reporter" means any person certified under this article to practice verbatim reporting.

(3) "Court reporter" means any person who is engaged in the practice of court reporting as a profession as defined in this article. The term "court reporter" shall include not only those who actually report judicial proceedings in courts but also those who make verbatim records as defined in paragraph (4) of this Code section.

(4) "Court reporting" means the making of a verbatim record by means of manual shorthand, machine shorthand, closed microphone voice dictation silencer, or by other means of personal verbatim reporting of any testimony given under oath before, or for submission to, any court, referee, or court examiner or any board, commission, or other body created by statute, or by the Constitution of this state or in any other proceeding where a verbatim record is required. The taking of a deposition is the making of a verbatim record as defined in this article.



§ 15-14-23. Judicial Council of Georgia as agency of judiciary for purposes of article

The Judicial Council of Georgia, as created by Article 2 of Chapter 5 of this title, is declared to be an agency of the judicial branch of the state government for the purpose of defining and regulating the practice of court reporting in this state.



§ 15-14-24. Board of Court Reporting of Judicial Council; creation; composition; term; vacancies; removal

(a) There is established a board which shall be known and designated as the "Board of Court Reporting of the Judicial Council." It shall be composed of nine members, five members to be certified court reporters, two members to be representatives from the State Bar of Georgia, and two members to be from the judiciary, one to be a superior court judge and one to be a state court judge, each of whom shall have not less than five years' experience in their respective professions. The board shall be appointed by the Judicial Council. The term of office shall be two years, and the Judicial Council shall fill vacancies on the board.

(b) Any member of the board may be removed by the Judicial Council after a hearing at which the Judicial Council determines that there is cause for removal.



§ 15-14-25. Oath of office; filing; certificate of appointment

Immediately and before entering upon the duties of their office, the members of the board shall take the oath of office and shall file the same in the office of the Judicial Council. Upon receiving the oath of office, the Judicial Council shall issue to each member a certificate of appointment.



§ 15-14-26. Chairperson; election; term; rules and regulations

The board shall each year elect from its members a chairperson, whose term shall be for one year, and who shall serve during the period for which elected and until a successor shall be elected. The board shall make all necessary rules and regulations to carry out this article, but the rules and regulations shall be subject to review by the Judicial Council.



§ 15-14-27. Administrative work as duty of Administrative Office of the Courts; director to serve as secretary of board

The administrative and staff work of the board shall be among the duties of the Administrative Office of the Courts created by Code Section 15-5-22. The director of the Administrative Office of the Courts or a designee shall serve as secretary of the board and shall perform all duties which may be assigned by either the board or the Judicial Council to implement this article.



§ 15-14-28. Certificate required

No person shall engage in the practice of verbatim court reporting in this state unless the person is the holder of a certificate as a certified court reporter or is the holder of a temporary permit issued under this article.



§ 15-14-29. Qualifications for certification; individuals with disabilities

(a) Upon receipt of appropriate application and fees, the board shall grant a certificate as a certified court reporter to any person who:

(1) Has attained the age of 18 years;

(2) Is of good moral character;

(3) Is a graduate of a high school or has had an equivalent education; and

(4) Has, except as provided in subsection (b) of this Code section, successfully passed an examination in verbatim court reporting as prescribed in Code Section 15-14-30.

(b) Any person who has attained the age of 18 years and is of good moral character, who submits to the board an affidavit under oath that the court reporter was actively and continuously, for one year preceding March 20, 1974, principally engaged as a court reporter, shall be exempt from taking an examination and shall be granted a certificate as a certified court reporter.

(c)(1) Reasonable accommodation shall be provided to any qualified individual with a disability who applies to take the examination who meets the essential eligibility requirements for the examination and provides acceptable documentation of a disability, unless the provision of such accommodation would impose an undue hardship on the board.

(2) Reasonable accommodation shall be provided to any qualified individual with a disability who applies for certification who meets the essential eligibility requirements for certification and provides acceptable documentation of a disability, unless the provision of such accommodation would impose an undue hardship on the board or the certification of the individual would pose a direct threat to the health, welfare, or safety of residents of this state.

(3) The term "disability," as used in paragraphs (1) and (2) of this subsection, means a physical or mental impairment that substantially limits one or more major life activities of such individual, a record of such an impairment, or being regarded as having such an impairment.



§ 15-14-30. Application for testing; fee; time of examinations; conduct and grading

Every person desiring to commence the practice of court reporting in this state shall file an application for testing with the board upon such form as shall be adopted and prescribed by the board. At the time of making an application the applicant shall deposit with the board an examination fee to be determined by the board. Examinations shall be conducted as often as may be necessary, as determined by the board, provided that examinations must be conducted at least once annually. Applicants shall be notified by mail of the holding of such examinations no later than ten days before the date upon which the examinations are to be given. Examinations shall be conducted and graded according to rules and regulations prescribed by the board.



§ 15-14-31. Renewal of certificate; fee; automatic revocation of suspended certificate

Every certified court reporter who continues in the active practice of verbatim court reporting shall annually renew the certificate on or before April 1 following the date of issuance of the certificate under which the court reporter is then entitled to practice, upon the payment of a fee established by the board. Every certificate which has not been renewed on April 1 shall expire on that date of that year and shall result in the suspension of the court reporter's right to practice under this article, which suspension shall not be terminated until all delinquent fees have been paid or the court reporter has requalified by testing. After a period to be determined by the board, a suspended certificate will be automatically revoked and may not be reinstated without meeting current certification requirements.



§ 15-14-32. Use of title or abbreviation

Any person who has received from the board a certificate as provided for in this article shall be known and styled as a certified court reporter and shall be authorized to practice as such in this state and to use such title or the abbreviation "C.C.R." in so doing. No other person, firm, or corporation, all of the members of which have not received such certificate, shall assume the title of certified court reporter, the abbreviation "C.C.R.," or any other words or abbreviations tending to indicate that the person, firm, or corporation so using the same is a certified court reporter.



§ 15-14-33. Refusing or revoking certificate or temporary permit or discipline of person; disciplinary actions; appeal; reinstatement; immunity for reporting; voluntary surrender or failure to renew; regulation

(a) The board shall have the authority to refuse to grant a certificate or temporary permit to an applicant therefor or to revoke the certificate or temporary permit of a person or to discipline a person, upon a finding by a majority of the entire board that the licensee or applicant has:

(1) Failed to demonstrate the qualifications or standards for a certificate or temporary permit contained in this article or under the rules or regulations of the board. It shall be incumbent upon the applicant to demonstrate to the satisfaction of the board that all the requirements for the issuance of a certificate or temporary permit have been met, and, if the board is not satisfied as to the applicant's qualifications, it may deny a certificate or temporary permit without a prior hearing; provided, however, that the applicant shall be allowed to appear before the board if desired;

(2) Knowingly made misleading, deceptive, untrue, or fraudulent representations in the practice of court reporting or on any document connected therewith; practiced fraud or deceit or intentionally made any false statements in obtaining a certificate or temporary permit to practice court reporting; or made a false statement or deceptive registration with the board;

(3) Been convicted of any felony or of any crime involving moral turpitude in the courts of this state or any other state, territory, or country or in the courts of the United States. As used in this paragraph and paragraph (4) of this subsection, the term "felony" shall include any offense which, if committed in this state, would be deemed a felony without regard to its designation elsewhere; and, as used in this paragraph, the term "conviction" shall include a finding or verdict of guilty or a plea of guilty, regardless of whether an appeal of the conviction has been sought;

(4) Been arrested, charged, and sentenced for the commission of any felony or any crime involving moral turpitude, where:

(A) First offender treatment without adjudication of guilt pursuant to the charge was granted; or

(B) An adjudication of guilt or sentence was otherwise withheld or not entered on the charge, except with respect to a plea of nolo contendere.

The order entered pursuant to the provisions of Article 3 of Chapter 8 of Title 42, relating to probation of first offenders, or other first offender treatment shall be conclusive evidence of arrest and sentencing for such crime;

(5) Had a certificate or temporary permit to practice as a court reporter revoked, suspended, or annulled by any lawful licensing authority other than the board; or had other disciplinary action taken against the licensee or the applicant by any such lawful licensing authority other than the board; or was denied a certificate by any such lawful licensing authority other than the board, pursuant to disciplinary proceedings; or was refused the renewal of a certificate or temporary permit by any such lawful licensing authority other than the board, pursuant to disciplinary proceedings;

(6) Engaged in any unprofessional, immoral, unethical, deceptive, or deleterious conduct or practice harmful to the public, which conduct or practice materially affects the fitness of the licensee or applicant to practice as a court reporter, or of a nature likely to jeopardize the interest of the public, which conduct or practice need not have resulted in actual injury to any person or be directly related to the practice of court reporting but shows that the licensee or applicant has committed any act or omission which is indicative of bad moral character or untrustworthiness; unprofessional conduct shall also include any departure from, or the failure to conform to, the minimal reasonable standards of acceptable and prevailing practice of court reporting;

(7) Knowingly performed any act which in any way aids, assists, procures, advises, or encourages any unlicensed person or any licensee whose certificate or temporary permit has been suspended or revoked by the board to practice as a court reporter or to practice outside the scope of any disciplinary limitation placed upon the licensee by the board;

(8) Violated a statute, law, or any rule or regulation of this state, any other state, the board, the United States, or any other lawful authority without regard to whether the violation is criminally punishable, which statute, law, or rule or regulation relates to or in part regulates the practice of court reporting, when the licensee or applicant knows or should know that such action is violative of such statute, law, or rule, or violated a lawful order of the board previously entered by the board in a disciplinary hearing, consent decree, or certificate or temporary permit reinstatement;

(9) Been adjudged mentally incompetent by a court of competent jurisdiction within or outside this state. Any such adjudication shall automatically suspend the certificate or temporary permit of any such person and shall prevent the reissuance or renewal of any certificate or temporary permit so suspended for as long as the adjudication of incompetence is in effect;

(10) Displayed an inability to practice as a court reporter with reasonable skill or has become unable to practice as a court reporter with reasonable skill by reason of illness or use of alcohol, drugs, narcotics, chemicals, or any other type of material;

(11) Violated the provisions of subsection (c) or (d) of Code Section 9-11-28; or

(12) Violated the provisions of Code Section 15-14-37.

(b) For purposes of this Code section, the board may obtain through subpoena upon reasonable grounds any and all records relating to the mental or physical condition of a licensee or applicant, and such records shall be admissible in any hearing before the board.

(c) When the board finds that any person is unqualified to be granted a certificate or temporary permit or finds that any person should be disciplined pursuant to subsection (a) of this Code section or the laws, rules, or regulations relating to court reporting, the board may take any one or more of the following actions:

(1) Refuse to grant or renew a certificate or temporary permit to an applicant;

(2) Administer a public or private reprimand, but a private reprimand shall not be disclosed to any person except the licensee;

(3) Suspend any certificate or temporary permit for a definite period or for an indefinite period in connection with any condition which may be attached to the restoration of said license;

(4) Limit or restrict any certificate or temporary permit as the board deems necessary for the protection of the public;

(5) Revoke any certificate or temporary permit;

(6) Condition the penalty upon, or withhold formal disposition pending, the applicant's or licensee's submission to such care, counseling, or treatment as the board may direct;

(7) Impose a requirement to pass the state certification test; or

(8) Require monetary adjustment in a fee dispute involving an official court reporter.

(d) In addition to and in conjunction with the actions described in subsection (c) of this Code section, the board may make a finding adverse to the licensee or applicant but withhold imposition of judgment and penalty or it may impose the judgment and penalty but suspend enforcement thereof and place the licensee on probation, which probation may be vacated upon noncompliance with such reasonable terms as the board may impose.

(e) Any disciplinary action of the board may be appealed by the aggrieved person to the Judicial Council, which shall have the power to review the determination by the board. Initial judicial review of the final decision of the Judicial Council shall be had solely in the superior courts of the county of domicile of the board.

(f) In its discretion, the board may reinstate a certificate or temporary permit which has been revoked or issue a certificate or temporary permit which has been denied or refused, following such procedures as the board may prescribe by rule; and, as a condition thereof, it may impose any disciplinary or corrective method provided in this Code section or any other laws relating to court reporting.

(g) (1) The board is vested with the power and authority to make, or cause to be made through employees or agents of the board, such investigations the board may deem necessary or proper for the enforcement of the provisions of this Code section and the laws relating to court reporting. Any person properly conducting an investigation on behalf of the board shall have access to and may examine any writing, document, or other material relating to the fitness of any licensee or applicant. The board or its appointed representative may issue subpoenas to compel access to any writing, document, or other material upon a determination that reasonable grounds exist for the belief that a violation of this Code section or any other law relating to the practice of court reporting may have taken place.

(2) The results of all investigations initiated by the board shall be reported solely to the board and the records of such investigations shall be kept for the board by the Administrative Office of the Courts, with the board retaining the right to have access at any time to such records. No part of any such records shall be released, except to the board for any purpose other than a hearing before the board, nor shall such records be subject to subpoena; provided, however, that the board shall be authorized to release such records to another enforcement agency or lawful licensing authority.

(3) If a licensee is the subject of a board inquiry, all records relating to any person who receives services rendered by that licensee in the capacity as licensee shall be admissible at any hearing held to determine whether a violation of this article has taken place, regardless of any statutory privilege; provided, however, that any documentary evidence relating to a person who received those services shall be reviewed in camera and shall not be disclosed to the public.

(4) The board shall have the authority to exclude all persons during its deliberations on disciplinary proceedings and to discuss any disciplinary matter in private with a licensee or applicant and the legal counsel of that licensee or applicant.

(h) A person, firm, corporation, association, authority, or other entity shall be immune from civil and criminal liability for reporting or investigating the acts or omissions of a licensee or applicant which violate the provisions of subsection (a) of this Code section or any other provision of law relating to a licensee's or applicant's fitness to practice as a court reporter or for initiating or conducting proceedings against such licensee or applicant, if such report is made or action is taken in good faith, without fraud or malice. Any person who testifies or who makes a recommendation to the board in the nature of peer review, in good faith, without fraud or malice, in any proceeding involving the provisions of subsection (a) of this Code section or any other law relating to a licensee's or applicant's fitness to practice as a court reporter shall be immune from civil and criminal liability for so testifying.

(i) If any licensee or applicant after at least 30 days' notice fails to appear at any hearing, the board may proceed to hear the evidence against such licensee or applicant and take action as if such licensee or applicant had been present. A notice of hearing, initial or recommended decision, or final decision of the board in a disciplinary proceeding shall be served personally upon the licensee or applicant or served by certified mail or statutory overnight delivery, return receipt requested, to the last known address of record with the board. If such material is served by certified mail or statutory overnight delivery and is returned marked "unclaimed" or "refused" or is otherwise undeliverable and if the licensee or applicant cannot, after diligent effort, be located, the director of the Administrative Office of the Courts shall be deemed to be the agent for service for such licensee or applicant for purposes of this Code section, and service upon the director of the Administrative Office of the Courts shall be deemed to be service upon the licensee or applicant.

(j) The voluntary surrender of a certificate or temporary permit or the failure to renew a certificate or temporary permit by the end of an established penalty period shall have the same effect as a revocation of said certificate or temporary permit, subject to reinstatement in the discretion of the board. The board may restore and reissue a certificate or temporary permit to practice under the law relating to that board and, as a condition thereof, may impose any disciplinary sanction provided by this Code section or the law relating to that board.

(k) Regulation by the board shall not exempt court reporting from regulation pursuant to any other applicable law.



§ 15-14-34. Temporary permits

Temporary employment of any person may be possible by obtaining a temporary permit from the board or from a judge in compliance with the rules and regulations of the Board of Court Reporting of the Judicial Council. The scope of the activities of the temporary permit holder shall be as provided in the rules of the board.



§ 15-14-35. Injunction against violations; remedy cumulative

On the verified complaint of any person or by motion of the board that any person, firm, or corporation has violated any provision of this article, the board, with the consent of the Judicial Council, may file a complaint seeking equitable relief in its own name in the superior court of any county in this state having jurisdiction of the parties, alleging the facts and praying for a temporary restraining order and temporary injunction or permanent injunction against such person, firm, or corporation, restraining them from violating this article. Upon proof thereof, the court shall issue the restraining order, temporary injunction, or permanent injunction without requiring allegation or proof that the board has no adequate remedy at law. The right of injunction provided for in this Code section shall be in addition to any other remedy which the board has and shall be in addition to any right of criminal prosecution provided by law.



§ 15-14-36. Penalties for violations

Any person who:

(1) Represents himself or herself as having received a certificate or temporary permit as provided for in this article or practices as a certified court reporter, without having received a certificate or temporary permit;

(2) Continues to practice as a court reporter in this state or uses any title or abbreviation indicating he or she is a certified court reporter, after his or her certificate has been revoked; or

(3) Violates any provision of this article or of subsection (c) or (d) of Code Section 9-11-28

shall be guilty of a misdemeanor. Each day of the offense is a separate misdemeanor.



§ 15-14-37. Prohibition against certain contracts for court reporting services; applicability; registration; rules and regulations; fines

(a) Contracts for court reporting services not related to a particular case or reporting incident between a certified court reporter or any person with whom a certified court reporter has a principal and agency relationship and any attorney at law, party to an action, party having a financial interest in an action, or agent for an attorney at law, party to an action, or party having a financial interest in an action are prohibited. Attorneys shall not be prohibited from negotiating or bidding reasonable fees for services on a case-by-case basis.

(b) In order to comply with subsection (a) of this Code section, each certified court reporter shall make inquiry regarding the nature of the contract for his or her services directed to the employer or the person or entity engaging said court reporter's services as an independent contractor.

(c) This Code section shall not apply to contracts for court reporting services for the courts, agencies, or instrumentalities of the United States or of the State of Georgia.

(d) A court reporting firm doing business in Georgia shall register with the board by completing an application in the form adopted by the board and paying fees as required by the board.

(e) Each court reporting firm doing business in Georgia shall renew its registration annually on or before April 1 following the date of initial registration, by payment of a fee set by the board.

(f) Court reporting firms doing business in Georgia are governed by this article. The board shall have authority to promulgate rules and regulations not inconsistent with this article for the conduct of court reporting firms.

(g) The board is authorized to assess a reasonable fine, not to exceed $5,000.00, against any court reporting firm which violates any provision of this article or rules and regulations promulgated in accordance with this Code section.









Chapter 15 - Child Support Receivers

§ 15-15-1. "Child support" defined

As used in this chapter, the term "child support" includes all payments for the maintenance and education of dependent minor children which a court of competent jurisdiction has ordered to be paid pursuant to any temporary or final order of support, including payments ordered in actions for separate maintenance, and all payments ordered by a judge to be made in any domestic relations case, including cases of divorce.



§ 15-15-2. Office of Receiver of Child Support; establishment; appointment of receiver; term; removal; additional employees

(a) The governing authority of each county within this state is authorized by appropriate resolution to establish an Office of the Receiver of Child Support and to establish the position of child support receiver in accordance with this chapter.

(b) Upon the establishment of the Office of the Receiver of Child Support, the governing authority of the county shall appoint, for a term of two years and until his successor is appointed and qualified, a child support receiver who shall be the director of the Office of the Receiver of Child Support.

(c) Where there is not a sufficient caseload to justify a full-time child support receiver in each county, the governing authorities of the counties comprising the judicial circuit may appoint a single individual to serve as child support receiver for all or part of the judicial circuit.

(d) The child support receiver shall be subject to removal by the governing authority of the county for failure to carry out the orders of the court or for neglect of any duty imposed by the court. The child support receiver shall not engage in the private practice of law.

(e) The Office of the Receiver of Child Support shall be a local agency of the judicial branch of government within that circuit and the child support receiver shall be an officer of the superior court.

(f) The governing authority of the county may appoint such additional employees as it may deem necessary.



§ 15-15-3. Receiver's oath of office and bond; employees' bonds

The child support receiver shall take the oath of office prescribed by Code Section 45-3-1 and shall execute bond with good security in the same amount as is prescribed by law for the clerk of the superior court of such county. The child support receiver shall require that any employee of the office shall likewise execute a bond with good security.



§ 15-15-4. Duties of child support receiver

It shall be the duty of the child support receiver to:

(1) Collect all child support payments and such other payments of support as are established by judicial order or by a written agreement of a parent or guardian to furnish support to his minor child, the terms of which specify that support payments are to be paid through the child support receiver;

(2) Act as trustee for remittance to the person or other party entitled to receive payment for child support;

(3) Maintain adequate books and records for all payments received and disbursed by the child support receiver in such a manner as to easily determine the type of action in which the payments were ordered, showing the amount of the obligation fixed by the court and the amount of payments credited to each account;

(4) Notify within 15 days the person entitled to support of any account which is 30 days past due except:

(A) When a case has been designated as a public assistance case, the delinquent amount and a copy of the payment records of that account shall be promptly referred and forwarded to the district attorney's office or the state agency responsible for the enforcement of collection of such delinquent payments;

(B) In cases in which actions have been filed under Article 2 or Article 3 of Chapter 11 of Title 19, the child support receiver shall promptly notify the district attorney and forward a copy of the payment records and the amount of arrears to the district attorney;

(C) In cases in which a court has ordered that child support payments be paid through the child support receiver as a condition of probation or a suspended sentence, the child support receiver shall promptly notify the probation office of such court and shall forward a copy of the payment records and the amount of arrears to the prosecuting attorney; or

(D) In cases which are based upon a written agreement in which a person has agreed to provide support of a minor child, the child support receiver shall promptly notify the party designated in the agreement;

(5) Prepare an annual budget for the Office of the Receiver of Child Support and, after the budget has been approved by the judge or judges of the county or circuit, submit the same to the county or counties affected for their approval; the budget shall be prepared in the form and manner prescribed by the county governing authorities; and

(6) File a complete financial report of all payments received and all payments disbursed under Article 1 of Chapter 11 of Title 19 by the Office of the Receiver of Child Support with the county department of family and children services. The report shall include the names and addresses of all payors and all payees as well as the amounts paid. The report shall be made on a quarterly basis.



§ 15-15-4.1. Contempt action by child support receiver when payments not made in accordance with order

Whenever any person required to furnish support to a minor by payments through a child support receiver and whenever such payments are not made in accordance with the judicial order or written agreement, the child support receiver shall be authorized to bring an action for contempt against the person required to make such payments. Any such action shall be brought pursuant to Code Section 19-6-4 and shall be brought in the court which originally ordered the payment of child support.



§ 15-15-5. Fees and costs; disposition; records

(a) The child support receiver shall be authorized to charge the paying party an additional 5 percent of the amount of each payment, not to exceed $2.00 per payment. In the event of arrearage, the above fee shall be assessed as if the payments had been paid individually when due. The collected fees shall be deposited in the general fund of the county. Records of all such fees shall be maintained in accordance with this chapter.

(b) In addition to any amounts charged pursuant to subsection (a) of this Code section, the child support receiver shall be required to assess and collect from the paying party all costs of court and service fees of the sheriff in any action initiated by the state. Such costs and fees shall be collected from the paying party with the first child support payment collected. Where a paying party is not financially capable of paying such costs and fees in a single payment, such individuals shall pay a $5.00 installment payment toward such costs and fees with each child support payment until all such court costs and sheriff's fees are paid in full. Said costs, including the sheriff's service fees, shall be paid to the clerk of the superior court who, after making the reports and payments otherwise required by general law, shall pay the remainder into the general fund of the county. All paying parties who have been determined to be indigent by the court shall be exempt from the assessment and collection of court costs and sheriff's service fees until the paying party is no longer found to be indigent.

(c) Nothing in this Code section shall allow or require any reduction of child support payments paid to any parent or guardian of a minor child.



§ 15-15-6. Salaries

The chief judge, with the approval of the governing authority of the county or counties affected, shall fix the salary of the child support receiver and any other employees of such office, to be paid from the treasury of the county or counties.



§ 15-15-7. Office space; expenses

(a) The child support receiver shall maintain an office within the county courthouse or within other suitable office space provided by the county or counties.

(b) It shall be the responsibility of the governing authority of the county or counties to budget for all expenses, including rent, utilities, telephone expenses, materials, and supplies, for the Office of the Receiver of Child Support.






Chapter 16 - Sheriffs

Article 1 - General Provisions

§ 15-16-1. Qualification requirements for sheriff; exemptions

(a) Intent. The General Assembly declares it to be in the best interests of the citizens of this state that qualifications and standards for the office of sheriff be determined and set so as to improve both the capabilities and training of those persons who hold the office of sheriff. With the increase of crime continuing as a major social problem in this state and with the understanding that the sheriff is the basic law enforcement officer of the several counties of this state, it is declared to be the intent of the General Assembly that proper qualifications and standards be required of the person holding the office of sheriff so as to increase the effectiveness and capabilities of the several sheriffs of this state as law enforcement officers to combat crime.

(b) General requirements. Except as otherwise provided in this Code section, sheriffs are elected, qualified, commissioned, hold their offices for the same term, and are subject to the same disabilities as the clerks of the superior courts.

(c) Qualifications.

(1) No person shall be eligible to hold the office of sheriff unless such person:

(A) At the time of qualifying as a candidate for the office of sheriff is a citizen of the United States;

(B) Has been a resident of the county in which he or she seeks the office of sheriff for at least two years immediately preceding the date of qualifying for election to the office;

(C) At the time of qualifying as a candidate for the office of sheriff is a registered voter;

(D) At the time of qualifying as a candidate for the office of sheriff has attained the age of at least 25 years;

(E) At the time of qualifying as a candidate for the office of sheriff has obtained a high school diploma or its recognized equivalent in educational training as established by the Georgia Peace Officer Standards and Training Council;

(F) Has not been convicted of a felony offense or any offense involving moral turpitude contrary to the laws of this state, any other state, or the United States; provided, however, that a plea of nolo contendere to a felony offense or any offense involving moral turpitude contrary to the laws of this state shall have the same effect as a plea of guilty, thereby disqualifying such a person from holding the office of sheriff;

(G) Is fingerprinted and a search made of local, state, and national fingerprint files to disclose any criminal record, which fingerprints are to be taken under the direction of the judge of the probate court of the county in which such person is qualifying and must be taken on or before, but no later than, the close of business on the third business day following the close of such qualification period. If the search of such fingerprint files results in the discovery of any criminal record that reveals that the person has been convicted, or the record shows no disposition of the record, of a felony offense or any offense involving moral turpitude contrary to the laws of this state, any other state, or the United States, the probate judge shall notify the election superintendent of such record immediately;

(H) At the time of qualifying as a candidate for the office of sheriff, files with the officer before whom such person is qualifying a complete written history of his or her places of residence for a period of six years immediately preceding his or her qualification date, giving the house number or RFD number, street, city, county, and state;

(I) At the time of qualifying as a candidate for the office of sheriff, files with the officer before whom such person is qualifying a complete written history of his or her places of employment for a period of six years immediately preceding his or her qualification date, giving the period of time employed and the name and address of his or her employer; and

(J) Is a registered peace officer as provided in Code Section 35-8-10 or is a certified peace officer as defined in Chapter 8 of Title 35. Any person who is not a registered or certified peace officer at the time such person assumes the office of sheriff shall be required to complete satisfactorily the requirements for certification as a peace officer as provided in Chapter 8 of Title 35 within six months after such person takes office; provided, however, that an extension of the time to complete such requirements may be granted by the Georgia Peace Officer Standards and Training Council upon the presentation of evidence by a sheriff that he or she was unable to complete the basic training course and certification requirements due to illness, injury, military service, or other reasons deemed sufficient by such council. The Georgia Peace Officer Standards and Training Council shall make every effort to ensure that space is available for newly elected sheriffs who are not certified or registered peace officers to attend the course as soon as possible after such persons take office. Such council shall notify the appropriate judge of the probate court whenever a newly elected sheriff who is not certified fails to become certified as a peace officer pursuant to the requirements of this subparagraph.

(2) Each person offering his or her candidacy for the office of sheriff shall at the time such person qualifies, swear or affirm before the officer before whom such person has qualified to seek the office of sheriff that he or she meets all of the qualifications required by this subsection, except as otherwise provided in subparagraph (J) of paragraph (1) of this subsection, and that he or she has complied or will comply with the requirements of subparagraph (G) of paragraph (1) of this subsection no later than the close of business on the third business day following the close of such qualification period.

(3) Each person offering his or her candidacy for the office of sheriff shall file an affidavit with the election superintendent of the county by the close of business on the third business day following the close of the qualification period stating:

(A) That such person is a high school graduate or has obtained the recognized equivalent in education training as established by the Georgia Peace Officer Standards and Training Council; and

(B) When and from what school such person graduated from high school or obtained such recognized equivalent in education training.

In addition, such person shall also file a certified copy of his or her birth certificate with the election superintendent of the county.

(4) Each person offering to run for the office of sheriff and who is otherwise qualified shall be allowed, six months prior to qualifying and at his or her own expense, to attend the basic mandate course for peace officers. The Georgia Peace Officer Standards and Training Council shall work to ensure that space is available for such individuals to attend the course.

(d) Exemption. The requirements of subparagraphs (c)(1)(D), (c)(1)(E), (c)(1)(F), (c)(1)(H), (c)(1)(I), and (c)(1)(J) of this Code section shall be deemed to have been met by any person who is currently serving as a duly qualified and elected sheriff of one of the several counties of this state.



§ 15-16-2. Certain sureties ineligible

A surety for any tax collector or other holder of public money is ineligible for the office of sheriff until all moneys for which he is bound have been paid to the proper authority.



§ 15-16-3. Basic training course; compensation and costs

(a) Intent. The General Assembly declares it to be the purpose of this Code section to promote the orderly transfer of the law enforcement power of the several counties of this state in connection with the expiration of the term of office of the sheriff and the taking of office of the newly elected sheriff. The interest of the State of Georgia requires that such transitions in the office of the sheriff be accomplished so as to assure continuity in the conduct of the peace-keeping functions of the several counties of this state. Any disruption occasioned by the transfer of the law enforcement power to a person not properly versed and trained in law enforcement and the operations of the office of sheriff is declared to be detrimental to the safety and well-being of the citizens of the several counties of this state and of the entire state. Accordingly, it is the intent of the General Assembly that appropriate training be required of sheriffs who are newly elected so as to avoid or minimize any disruption in the performance of the duties and responsibilities or the authority of the sheriffs of the several counties of this state. This training shall be generally devoted to contemporary law enforcement, investigation, judicial process, and correction practices and specifically shall be germane to the duties and operational functions of the office of sheriff in the several counties of this state. Further, the purpose of this Code section is to promote professionalism within the office of sheriff by ensuring the highest possible quality of law enforcement training is offered to each sheriff on an annual basis. Accordingly, it is the intent of the General Assembly that appropriate ongoing training be required of all sheriffs. This training shall be generally devoted to contemporary law enforcement, investigation, judicial process, and corrections practices and specifically shall be germane to the duties and operational functions of the office of sheriff in the several counties of this state.

(b) Sheriffs-elect specialized training. Any person elected to the office of sheriff in a county of this state who was not serving as a duly elected or appointed sheriff on or before July 1, 1976, shall enroll in, attend, and successfully complete a course of sheriffs-elect specialized training and instruction established and provided by the Georgia Sheriffs' Association with the assistance of the Georgia Public Safety Training Center. Such course of instruction shall be held every four years at a time to be designated by the Georgia Sheriffs' Association. Any newly elected sheriff who is unable to attend such training course when it is offered because of medical disability or providential cause shall, within one year from the date such disability or cause terminates, complete a course of instruction as determined by the Georgia Sheriffs' Association and approved by the Georgia Peace Officer Standards and Training Council. Any newly elected sheriff who does not fulfill the obligations of this subsection shall lose his or her power of arrest.

(c) Compensation. A newly elected sheriff who enrolls in and attends a course of training and instruction as described in subsection (b) of this Code section shall be paid compensation for his or her attendance on a weekly basis at the successful completion of each week's training. The compensation shall be paid by the Georgia Sheriffs' Association using funds appropriated by the state for such purpose or from federal funds available for such purpose. The compensation shall be in an amount equal to a proportionate part of the annual salary to be received by the new sheriff of the least populated county in this state for each week spent in attendance at the course of training and instruction. For the purposes of this Code section, five days of training and instruction shall be considered one week.

(d) Costs. The cost of training, housing, travel, and meals appropriate to the course of training and instruction shall be paid by the Georgia Sheriffs' Association from state funds appropriated for such purpose or from federal funds available for such purpose.

(e) Annual training.

(1) From and after July 1, 1997, no person shall be eligible to hold the office of sheriff unless he or she attends a minimum of 20 hours' training annually as may be selected by the Georgia Sheriffs' Association.

(2) The basis for the minimum annual requirement of in-service training shall be the calendar year. Sheriffs who satisfactorily complete the sheriffs-elect specialized training in accordance with the provisions of this Code section after April 1 in any calendar year shall be excused from the minimum annual training requirement for the calendar year during which the sheriffs-elect specialized training course is completed.

(3) A waiver of the requirement of minimum annual in-service training may be granted by the Georgia Peace Officer Standards and Training Council, in its discretion, upon the presentation of evidence by a sheriff that he or she was unable to complete such training due to medical disability, providential cause, or other reason deemed sufficient by the council.

(4) Any person who fails to complete the minimum annual in-service training required under this Code section and who has not received a waiver of such requirement pursuant to paragraph (3) of this subsection shall not perform any of the duties of sheriff involving the power of arrest until such training shall have been successfully completed. In addition, the Governor may suspend from office without pay for a period of 90 days any sheriff who fails to complete the minimum annual in-service training required under this Code section. The probate judge of the county of the sheriff's residence shall appoint a person who meets the qualifications for sheriff pursuant to this Code section to assume the duties and responsibilities of the office of sheriff during any such period of suspension.



§ 15-16-4. Oath of office

Before entering on the duties of their office the sheriffs shall take and subscribe, in addition to the oath required of all civil officers, the following oath before the judge of the superior court or the judge of the probate court:

"I do swear that I will faithfully execute all writs, warrants, precepts, and processes directed to me as sheriff of this county, or which are directed to all sheriffs of this state, or to any other sheriff specially, which I can lawfully execute, and true returns make, and in all things well and truly, without malice or partiality, perform the duties of the office of sheriff of County, during my continuance therein, and take only my lawful fees. So help me God."



§ 15-16-4.1. Actions in violation of oath

Without limiting the generality of the oath set out in Code Section 15-16-4, it shall be a violation of a sheriff's oath of office for any sheriff to engage either directly or indirectly in a private security, private investigation, bail bonding, or wrecker towing business in the county in which the sheriff has jurisdiction. As used in this Code section, "engaging indirectly" in such a business shall include the engagement in a prohibited business by the spouse or an unemancipated child of a sheriff.



§ 15-16-5. Required bond

The sheriffs shall give a bond in the sum of $25,000.00, which amount may be increased in any county by local Act, conditioned for the faithful accounting for all public and other funds or property coming into the sheriffs' or their deputies' custody, control, care, or possession.



§ 15-16-6. Examination and approval of bond

(a) The bond given by the sheriff shall be approved by the judge of the probate court and then deposited in the office of the clerk of the superior court until the first session of that court thereafter, when the presiding judge shall examine the bond. If it has been taken in conformity to the law and if the sureties thereon are sufficient, the judge shall so declare by order and shall have the bond and order entered on the minutes of the court. If the bond has not been taken in conformity to the law, the sheriff shall give other bond, which the judge of the superior court is authorized to take and have entered on the minutes.

(b) If a new term of the superior court is begun in the county before the judge of the probate court has approved the sheriff's bond, the judge of the superior court may approve it in the first instance, being careful to take the opinion of the judge of the probate court as to the solvency and sufficiency of the surety.



§ 15-16-7. Recordation and filing of bond

When the sheriff's bond has been approved by the judge of the probate court and before it is deposited in the clerk's office, it shall be recorded in the office of the judge of the probate court and, after being passed upon by the judge of the superior court, it shall be returned to the office of the judge of the probate court and filed by him. If the judge of the superior court compels the sheriff to give a new bond, after the bond has been approved and entered on the minutes it shall be filed in the office of the clerk of the judge of the probate court and shall be recorded therein without further approval.



§ 15-16-8. How vacancies filled; failure to appoint; certification required

(a) Except as otherwise provided by local law, vacancies in the office of sheriff shall be filled by the chief deputy sheriff if a chief deputy has been appointed. In any county in which a chief deputy sheriff has not been appointed, the probate judge shall, within three days of the vacancy, appoint a qualified person to serve as the interim sheriff.

(b) (1) If less than six months of the sheriff's term of office remains at the time the vacancy occurs, the chief deputy sheriff or the interim sheriff, as the case may be, shall hold office for the unexpired term of the sheriff.

(2) If more than six months of the sheriff's term of office remains at the time the vacancy occurs, the election superintendent for the county shall call a special election to fill such vacancy. Such official shall give notice in one or more of the public newspapers of the county, if any; in the official legal organ of the county; at the courthouse; and at three or more of the most public places of the county at least 30 days prior to the date of such special election. Such special election shall be held at the next available special election date provided in Code Section 21-2-540 that is at least 60 days after the date the vacancy occurred. The person elected at such special election shall hold office for the unexpired term. The election shall be conducted in accordance with Chapter 2 of Title 21.

(c) Notwithstanding the provisions of Code Section 45-5-1, the office of sheriff shall by operation of law be deemed vacant upon certification by the Georgia Peace Officer Standards and Training Council to the judge of the probate court of the county that the certification required to be a peace officer has been revoked for the sheriff of said county. Such vacancy shall be filled as provided in this Code section.



§ 15-16-9. Sheriff's office

Sheriffs must keep their offices at the same places and on the same terms as clerks of the superior court are required to do.



§ 15-16-10. Duties; penalties; electronic storage

(a) It is the duty of the sheriff:

(1) To execute and return the processes and orders of the courts and of officers of competent authority, if not void, with due diligence, when delivered to him for that purpose, according to this Code;

(2) To attend, by himself or his deputy, upon all sessions of the superior court of the county and also upon sessions of the probate court whenever required by the judge thereof and, while the courts are in session, never to leave same without the presence of himself or his deputy, or both, if required;

(3) To attend, in the same manner specified in paragraph (2) of this subsection, at the place or places of holding an election at the county site, on the day of an election, from the opening to the closing of the polls, and to take under his charge all subordinate officers present, as police to preserve order;

(4) To publish sales, citations, and other proceedings as required by law and to keep a file of all newspapers in which his official advertisements appear, in the manner required of clerks of the superior courts;

(5) To keep an execution docket wherein he must enter a full description of all executions delivered to him and the dates of their delivery, together with all his actions thereon, and to have the same ready for use in any court of his county;

(6) To keep a book in which shall be entered a record of all sales made by process of court or by agreement of the parties under the sanction of the court, describing accurately the property and the process under which sold, the date of the levy and sale, the purchaser, and the price;

(7) To receive from the preceding sheriff all unexecuted writs and processes and proceed to execute the same; to carry into effect any levy or arrest made by a predecessor; to put purchasers into possession, and to make titles to purchasers at his or her predecessor's sales, when not done by his or her predecessor;

(8) To perform such other duties as are or may be imposed by law or which necessarily appertain to his or her office;

(9) To exercise the same duties, powers, and arrest authority within municipalities which such officer exercises in the unincorporated areas of counties; and

(10) To develop and implement a comprehensive plan for the security of the county courthouse and any courthouse annex. Prior to the implementation of any security plan, the plan shall be submitted to the chief judge of the superior court of the circuit wherein the courthouse or courthouse annex is located for review. The chief judge shall have 30 days to review the original or any subsequent security plan. The chief judge may make modifications to the original or any subsequent security plan. The sheriff shall provide to the county governing authority the estimated cost of any security plan and a schedule for implementation 30 days prior to adoption of any security plan. A comprehensive plan for courthouse security shall be considered a confidential matter of public security. Review of a proposed security plan by the governing authority shall be excluded from the requirements of Code Section 50-14-1. Such security plan shall also be excluded from public disclosure pursuant to paragraph (25) of subsection (a) of Code Section 50-18-72. The sheriff shall be the official custodian of the comprehensive courthouse security plan and shall determine who has access to such plan and any such access and review shall occur in the sheriff's office or at a meeting of the county governing authority held as provided in paragraph (4) of subsection (b) of Code Section 50-14-3; provided, however, that the sheriff shall make the original security plan available upon request for temporary, exclusive review by any judge whose courtroom or chambers is located within the courthouse or courthouse annex or by any commissioner of the county in which the courthouse or courthouse annex is located. The sheriff shall be responsible to conduct a formal review of the security plan not less than every four years.

(b) If any sheriff or deputy fails to comply with any provision of subsection (a) of this Code section, he or she shall be fined for a contempt as the clerk of superior court is fined in similar cases. Code Section 15-16-26 shall also apply to sheriffs.

(c) In all counties of this state having a population of not less than 625,000 nor more than 725,000 according to the United States decennial census of 2000 or any future such census, it shall be the duty of the sheriffs of such counties to receive, confine, feed, and care for all persons charged with the violation of any ordinances of such counties in the same manner as persons charged with an indictable offense, whether such person charged with the violation of an ordinance is being held pending a hearing before the recorder's courts of such counties or has been sentenced by the recorder's courts to imprisonment in the county jail.

(d) Nothing in this Code section shall restrict or otherwise prohibit a sheriff or a deputy sheriff or clerk acting under the authority of a sheriff from electing to store for computer retrieval any or all records, dockets, books, indices, or files; nor shall a sheriff or a deputy sheriff or clerk acting under the authority of a sheriff be prohibited from combining or consolidating any records, dockets, books, indices, or files in connection with the maintenance of any records of the kind specified or required in this Code section or any other law, provided that any automated or computerized record-keeping method or system shall provide for the systematic and safe preservation and retrieval of all such records, dockets, books, indices, or files. When the sheriff or a deputy sheriff or clerk acting under the authority of the sheriff elects to store for computer retrieval any or all records, the same data elements used in a manual system shall be used, and the same integrity and security maintained.



§ 15-16-11. Disposition of books

Reserved. Repealed by Ga. L. 2012, p. 173, § 1-31/HB 665, effective July 1, 2012.



§ 15-16-12. Retention of newspapers

The sheriff of each county is authorized to enter into agreements with the judge of the probate court or the clerk of the superior court of the county, or both, relative to the retention of newspapers or copies thereof.



§ 15-16-13. Law enforcement contracts with municipalities authorized; reimbursement to county

(a) The sheriffs of the various counties of this state are authorized to contract with the governing body of any municipal corporation located within their respective counties, with the written consent of the governing authority of the county, for the purpose of providing law enforcement services to the municipal corporation. Such contracts may include undertakings by the sheriff to perform any police function, to exercise any police power, or to render any police service on behalf of the contracting municipal corporation. Upon the execution of any such contract and within the limitations contained in the contract, the sheriff and his deputies may exercise the same powers as possessed by the contracting municipal corporation with respect to police services and all powers necessary or incidental thereto.

(b) Any contract authorized by this Code section shall not affect, impair, or limit the authority or powers of the municipal corporation or of the sheriff except as otherwise specified in the contract. Sheriffs shall have the same duties, powers, and arrest authority within municipalities which such officers have in unincorporated areas of counties. The duties, powers, and arrest authority of sheriffs shall not be limited, impaired, or affected in any way upon a sheriff and a municipality entering into a contract for the sheriff to provide additional duties or services to a municipality. Nothing in this Code section shall be construed so as to limit, affect, diminish, or impair the rights, powers, or duties of any county or municipal police department as set forth in Code Section 36-8-5 or any law creating or authorizing the creation of a municipal police department.

(c) Such contracts shall provide for the reimbursement of the county for the costs incurred by the sheriff in providing contract services, including, but not limited to, the compensation of deputy sheriffs and other personnel, the costs of funding retirement benefits, insurance, workers' compensation and other fringe benefits for deputies and personnel, the costs of training deputies and other personnel, and the costs of equipment, materials, supplies, and utilities to the extent that such equipment, materials, supplies, and utilities are not furnished by the contracting municipal corporation. Each contract shall provide for the ascertainment of the cost of providing contract services and shall be of such duration as may be agreed upon, unless in conflict with any other general law or the Constitution of this state.

(d) All payments made by a municipal corporation under the terms of any contract authorized by this Code section shall be made to the general fund of the county. Any funds paid into the general fund of the county pursuant to such a contract shall be used for the purposes provided for in this Code section and in the contract and shall be paid by the governing authority of the county.

(e) Any other law to the contrary notwithstanding, the sheriff is authorized to employ such additional deputies and personnel as may be provided for in any contract authorized by this Code section and to purchase such automobiles, equipment, materials, supplies, and utilities as may be provided for in any such contract, the compensation, benefits, expenses, and costs of which shall be paid or funded by the governing authority of the county in an amount or amounts not exceeding the contract payments made by the municipal corporation into the general fund of the county.

(f) This Code section shall not apply to any county of 900,000 population or more according to the United States decennial census of 2010 or any future such census.



§ 15-16-14. Administration of oaths

Sheriffs and their legal deputies may administer oaths in all cases where, in discharge of the duties of the office of sheriff, it is legal for them to take bond and security or any affidavit which by law suspends the further execution of process in their hands. Such oaths, when so taken, shall be as legal and binding and subject to the same penalty as to perjury as are oaths when administered by any other officer.



§ 15-16-15. Entries and returns amendable

The sheriff or other executing officer may amend his official entries and returns so as to make the entries and returns conform to the facts of the case at the time the entries or returns were made.



§ 15-16-16. Entries and returns nunc pro tunc

If the sheriff or other executing officer fails to make an official return which by law he should have made, the entry or return may be made nunc pro tunc by order of the court, so as to make the proceedings conform to the facts at the time the entry should have been made.



§ 15-16-17. Service and execution of processes from justices' courts

Reserved. Repealed by Ga. L. 1983, p. 884, § 4-2, effective July 1, 1983.



§ 15-16-18. Purchase at own sale not permitted

No sheriff or deputy or other officer discharging a similar duty shall be permitted to purchase any property whatever at his own sale, either upon his own bid or upon the bid of any other person for him, directly or indirectly. All such sales and deeds in pursuance thereto, intended to vest in such officer the title to the property so purchased, shall be null and void.



§ 15-16-19. Fee system abolished; salary

(a) The fee system of compensating the sheriffs of the various counties in this state or the fee system supplemented by a salary is abolished. No sheriff shall receive as any portion of his compensation for his services as such any fees, fines, forfeitures, costs, commissions, emoluments, or perquisites of any nature whatsoever.

(b) The sheriffs shall receive no compensation except that compensation which shall be in the nature of an annual salary to be fixed by law.



§ 15-16-20. Minimum annual salary; increase; operating expenses

(a) (1) Any other law to the contrary notwithstanding, the minimum annual salary of each sheriff in this state shall be fixed according to the population of the county in which he or she serves, as determined by the United States decennial census of 2000 or any future such census; provided, however, that such annual salary shall be recalculated in any year following a census year in which the Department of Community Affairs publishes a census estimate for the county prior to July 1 in such year that is higher than the immediately preceding decennial census. Except as otherwise provided in paragraph (2) of this subsection, each such sheriff shall receive an annual salary, payable in equal monthly installments from the funds of the sheriff's county, of not less than the amount fixed in the following schedule:

Population Minimum Salary

---------- --------------

0 -- 5,999 $ 42,045.88

6,000 -- 11,889 46,917.92

11,890 -- 19,999 53,880.12

20,000 -- 28,999 59,328.83

29,000 -- 38,999 64,776.16

39,000 -- 49,999 70,227.59

50,000 -- 74,999 75,674.90

75,000 -- 99,999 78,247.21

100,000 -- 149,999 80,819.51

150,000 -- 199,999 83,695.91

200,000 -- 249,999 86,572.30

250,000 -- 299,999 94,759.02

300,000 -- 399,999 105,822.14

400,000 -- 499,999 109,931.24

500,000 or more 114,040.36

(2) Whenever the state employees subject to compensation plans authorized and approved in accordance with Code Section 45-20-4 receive a cost-of-living increase or general performance based increase of a certain percentage or a certain amount, the amounts fixed in the minimum salary schedule in paragraph (1) of this subsection and in Code Section 15-16-20.1, or the amounts derived by increasing each of said amounts through the application of longevity increases pursuant to subsection (b) of this Code section, where applicable, shall be increased by the same percentage or same amount applicable to such state employees. If the cost-of-living increase or general performance based increase received by state employees is in different percentages or different amounts as to certain categories of employees, the amounts fixed in the minimum salary schedule in paragraph (1) of this subsection, and in Code Section 15-16-20.1, or the amounts derived through the application of longevity increases, shall be increased by a percentage or an amount not to exceed the average percentage or average amount of the general increase in salary granted to the state employees. The Office of Planning and Budget shall calculate the average percentage increase or average amount increase when necessary. The periodic changes in the amounts fixed in the minimum salary schedule in paragraph (1) of this subsection, and in Code Section 15-16-20.1, or the amounts derived through the application of longevity increases, as authorized by this paragraph shall become effective on the first day of January following the date that the cost-of-living increases received by state employees become effective; provided, however, that if the cost-of-living increases or general performance based increases received by state employees become effective on January 1, such periodic changes in the amounts fixed in the minimum salary schedule in paragraph (1) of this subsection, and in Code Section 15-16-20.1, or the amounts derived through the application of longevity increases, as authorized by this paragraph shall become effective on the same date that the cost-of-living increases or general performance based increases received by state employees become effective.

(3) The county governing authority may supplement the minimum annual salary of the sheriff in such amount as it may fix from time to time; but no sheriff's compensation supplement shall be decreased during any term of office. Any prior expenditure of county funds to supplement the sheriff's salary in the manner authorized by this paragraph is ratified and confirmed. Nothing contained in this paragraph shall prohibit the General Assembly by local law from supplementing the annual salary of the sheriff.

(b) The amounts provided in paragraph (1) of subsection (a) of this Code section and Code Section 15-16-20.1, as increased by paragraph (2) of subsection (a) of this Code section, shall be increased by multiplying said amounts by the percentage which equals 5 percent times the number of completed four-year terms of office served by any sheriff after December 31, 1976, effective the first day of January following the completion of each such period of service.

(c) The minimum salaries provided for in this Code section shall be considered as salary only. Expenses for deputies, equipment, supplies, copying equipment, and other necessary and reasonable expenses for the operation of a sheriff's office shall come from funds other than the funds specified as salary in this Code section.

(d) This Code section shall not be construed to reduce the salary of any sheriff in office on July 1, 1991; provided, however, that successors to such sheriffs in office on July 1, 1991, shall be governed by the provisions of this Code section. All local legislation in effect on July 1, 1971, or enacted thereafter affecting compensation for sheriffs of the various counties shall be of full force and effect except where the same provides for a salary lower than provided in this Code section, in which event this Code section shall prevail.

(e) In addition to any salary or fees now or hereafter provided by law, the governing authority of each county is authorized to provide, as an operating expense of the sheriff's office and payable from county funds, a monthly vehicle allowance to the sheriff of that county when the sheriff's personally owned vehicle is used in the carrying out of the duties of the sheriff's office. If a vehicle allowance is so provided, it shall be in an amount determined by agreement among the budget officer of the county, as provided in Chapter 81 of Title 36, the county governing authority, and the sheriff.



§ 15-16-20.1. Additional salary

In addition to the minimum salary provided in Code Section 15-16-20, the sheriff of any county who performs the duties of a sheriff for a state court, probate court, magistrate court, juvenile court, or county recorder's court under any applicable general or local law of this state shall receive for his or her services in such court or courts a salary of not less than $323.59 per month, to be paid from the funds of the county. A sheriff who serves in more than one such court shall receive only one such salary.



§ 15-16-20.2. Monthly contingent expense allowance for the operation of the sheriff's office

In addition to any salary, fees, or expenses now or hereafter provided by law, the governing authority of each county is authorized to provide as contingent expenses for the operation of the office of sheriff, and payable from county funds, a monthly expense allowance of not less than the amount fixed in the following schedule:

Population Minimum Monthly Expenses

---------- --------------

0 -- 11,889 $ 100.00

11,890 74,999 200.00

--

75,000 249,999 300.00

--

250,000 499,999 400.00

--

500,000 500.00

or more



§ 15-16-21. Fees for sheriff's services; disposition of fees

(a) Reserved.

(b) For the services of the sheriff in civil cases, the following fees shall be charged:

(1) Serving copy of process and returning original, per copy......$ 50.00

(2) Action from another county, to be paid in advance...............50.00

(3) Summoning each witness..........................................10.00

(4) Each levy or writ of fieri facias...............................50.00

(5) Search and return of nulla bona.................................20.00

(6) Serving summons of garnishment or rule against garnishee........50.00

If more than one, for each additional copy.....................6.00

(7) Commissions on sales of property:

On sums of $50.00 or less........................................8%

On excess above $50.00 up to $550.00.............................6%

For all sums exceeding $550.00, on excess........................3%

No commissions shall be charged unless property is actually sold.

(8) Making out and executing titles to land.........................50.00

If presented by purchaser.....................................20.00

(9) Executing bill of sale to personal property, when demanded by

purchaser..................................................20.00

(10) Forthcoming bonds..............................................13.00

(11) Serving process against tenant over or intruder upon land to

dispossess them............................................25.00

(12) For dispossessing tenant or intruder...........................25.00

(13) Taking and returning counter-affidavit when summary process to

dispossess tenant or intruder is resisted..................13.00

(14) Settling each execution in his or her hands, settled without sale...

..........................................................................20.00

(15) Levying an attachment..........................................50.00

(16) Reserved.

(17) Reserved.

(18) Reserved.

(19) Reserved.

(20) Collecting tax fi. fas. $100.00 or less, each..................10.00

(21) Collecting tax fi. fas. over $100.00, each....................20.00

(c) For executing and returning any warrant or for serving a citation, the fees to which a sheriff is entitled as provided in this subsection shall be paid at the disposition of the criminal case. For summoning witnesses or taking bonds in criminal cases, the fees to which a sheriff is entitled as provided in this subsection shall be paid in advance prior to the sheriff's rendering such service. For the services of the sheriff in criminal cases, the following fees shall be charged:

(1) Removing prisoner when habeas corpus is sought for his or her relief

........................................................................$ 15.00

(2) Removing prisoners under habeas corpus when no mileage is paid, per

day........................................................15.00

(3) Attending persons taken by warrant to judge's chamber, for each time

...........................................................................4.50

(4) Conducting prisoner before judge or court to and from jail.......4.50

(5) Executing and returning any warrant.............................25.00

(6) Serving any citation issued pursuant to Article 10 of Chapter 10 of

this title, relating to bad check prosecutions or any warrant...

..........................................................................25.00

(7) Summoning each witness..........................................10.00

(8) Taking bonds in criminal cases..................................20.00

(9) Executing a warrant of escape...................................10.00

(10) Service in every criminal case before a judge or a judge and jury...

..........................................................................10.00

(d) For feeding prisoners confined in the common jail, such fees are to be paid as may be fixed by the fiscal authorities of the county who are authorized by law to fix such fees. The jail fees herein provided shall be paid monthly by the county, provided that local laws regulating county jails or fixing salaries for jailers or their fees shall not be repealed by this provision.

(e) All costs arising from services rendered in felony cases shall be paid from county funds whether the defendant is convicted or acquitted.

(f) Sheriffs shall be entitled to receive the fees provided for in this Code section for all arrests in all criminal cases tried or otherwise disposed of in the superior, city, state, and probate courts.

(g) All costs provided for under this Code section shall be paid at the clerk's office at the time of filing.

(h) No fee shall be assessed against the alleged victim of a violation of Code Section 16-5-90, 16-5-91, 16-6-1, 16-6-2, 16-6-3, 16-6-4, 16-6-5.1, 16-6-22.1, or 16-6-22.2 or against the alleged victim of any domestic violence offense for costs associated with the filing of criminal charges against the stalking offender, sexual offender, or domestic violence offender or for the issuance or service of a warrant, protective order, or witness subpoena arising from the incident of stalking, sexual assault, or domestic violence.



§ 15-16-22. Mileage fees for service outside county

For serving any process, summons, or notice in a county other than the county of his residence, a sheriff shall charge 10 cent(s) per mile for each mile traveled outside the county of his residence, whether the service is made by the sheriff or by a deputy. The fees shall be taxed as a part of the costs in the case to which the process, summons, or notice pertains. The sheriff, before serving or having served the process, summons, or notice outside the county of his residence, shall have a right to require the party or his attorney requesting the service to deposit with him a sufficient amount to cover the mileage fees provided for in this Code section.



§ 15-16-23. Appointment of deputy sheriffs; bond

Sheriffs are authorized in their discretion to appoint one or more deputies. Each deputy shall be required to execute a bond with a surety in the amount of $5,000.00 payable to the sheriff and conditioned upon the faithful accounting for all public and other funds or property coming into the deputy's custody, control, care, or possession.



§ 15-16-24. Liability for misconduct of jailers

Sheriffs are liable for the misconduct of their jailers as they are liable for their deputies; and persons injured by a jailer have the same option in bringing an action on the jailer's bond that they have in bringing an action on the deputy's bond, provided that the sheriff shall not be liable for such misconduct and no claim or cause of action against the sheriff for such misconduct shall exist unless one of the following conditions exists:

(1) The sheriff personally benefited financially from the act complained of;

(2) The sheriff was personally aware of and had actual knowledge of the act complained of and had actual knowledge that the act was illegal, was contrary to law, or was the breach of a duty imposed by law and either acted to cause or failed to prevent the act complained of; or

(3) The sheriff failed to exercise ordinary care and diligence to prevent the condition or act which proximately caused the injury complained of.



§ 15-16-25. Liability for hire received

Where sheriffs hire property out after it has been levied upon, they are liable to the proper party for the hire received.



§ 15-16-26. Investigation of charges against sheriff; suspension; additional investigations; assumption of sheriff's duties; indictment for felony

(a) Whenever the Governor determines that an investigation of a sheriff of this state should be made as a result of criminal charges, alleged misconduct in office, or alleged incapacity of the sheriff to perform the functions of his office, he shall appoint two sheriffs who are members of the Georgia Sheriffs' Association who, along with the Attorney General, shall constitute a committee to conduct an investigation. Such sheriffs may be from any two counties in the state other than the county of the sheriff under investigation. The members of any such committee shall receive no compensation for their services but shall be reimbursed for any expenses incurred in connection with an investigation. The funds necessary to conduct an investigation shall come from the funds appropriated to the executive branch of state government.

(b) Any member of the committee shall be authorized to administer oaths to any witness before the committee. The committee shall make a report of its investigation to the Governor within 30 days from the date of the appointment of both sheriff members by the Governor.

(c) If the committee recommends the suspension of the sheriff, the Governor shall be authorized to suspend the sheriff for a period of up to 60 days. In any case where a sheriff has been suspended for 60 days, the Governor may extend the period of suspension for an additional 30 days. Upon such recommendation, the Governor shall also be authorized to request the district attorney of the county of the sheriff's residence to bring a removal petition against the sheriff pursuant to subsection (b) of Code Section 15-16-10 based upon the evidence reported by the committee. In the event that the Governor determines that further investigation should be made, he or she may then order additional investigation by the committee, by the Georgia Bureau of Investigation, by other law enforcement agencies of this state, or by any special committee appointed by the Governor for such purpose.

(d) Except as provided in subsection (e) of this Code section, the chief judge of the superior court of the county of the sheriff's residence shall appoint a person who meets the qualifications for sheriffs pursuant to Code Section 15-16-1 to assume the duties and responsibilities of the office of sheriff during any period of suspension.

(e) Upon indictment for a felony, the provisions of Code Section 45-5-6 shall apply.

(f) The remedy provided by this Code section is intended to be cumulative of other remedies available on the subject and is not intended to repeal such remedies.



§ 15-16-27. Deposit of cash bonds and reserves of professional bondspersons in interest-bearing accounts; disposition of interest

(a) Unless transferred to the appropriate clerk of court, the sheriff shall deposit cash bonds held by the sheriff in one or more interest-bearing trust accounts in investments authorized by Code Section 36-80-3 or by Chapter 83 of Title 36.

(b) The financial institution in which the funds are deposited shall remit, after service charges or fees are deducted, the interest generated by such funds directly to the Georgia Superior Court Clerks' Cooperative Authority in accordance with the provisions of subsections (c) through (i) of Code Section 15-6-76.1 for distribution to the Georgia Public Defender Council. With each remittance, the financial institution shall send a statement showing the name of the county, deposits and withdrawals from the account or accounts, interest paid, service charges or fees of the bank or other depository, and the net remittance.

(c) In counties where the service charges or fees of the bank or depository would exceed the interest received from funds subject to this Code section, the sheriff shall be exempt from subsections (a) and (b) of this Code section. In such counties, the sheriff shall send a written notice to the Georgia Superior Court Clerks' Cooperative Authority.



§ 15-16-28. Creation of merit board; appeals from disciplinary actions

In any county there may be created by local Act of the General Assembly a merit board to hear and decide appeals from disciplinary actions against deputies and other employees of the sheriff of the county; provided, however, that no such merit board or appeals procedure shall become effective until approved and adopted by the sheriff.






Article 2 - Sheriff Emeritus

§ 15-16-40. Honorary office created; qualifications; certificate; effect

(a) There is created the honorary office of sheriff emeritus of the State of Georgia. Any sheriff of any county of this state who retires under honorable conditions after having attained the age of 75 years and after having served as sheriff for 45 or more years shall automatically hold the honorary office of sheriff emeritus of the State of Georgia.

(b) Any person holding honorary office as sheriff emeritus of the State of Georgia shall upon application to the Secretary of State be issued a special certificate evidencing such honorary office.

(c) The honorary office of sheriff emeritus of the State of Georgia shall not constitute the holding of public office or public employment for the purposes of any other law of this state.






Article 3 - Sheriff Offices' Nomenclature

§ 15-16-50. Short title

This article shall be known and may be cited as the "Sheriff Offices' Nomenclature Act of 1997."



§ 15-16-51. Use of sheriff's office name

It is declared to be contrary to the health, safety, and public welfare of the people of this state for any individual or organization to act in a manner which would mislead the public into believing that a member of the public is dealing with any sheriff's office or with a member thereof when in fact the individual or organization is not the sheriff's office or a member thereof. Furthermore, the sheriff's office, which has provided quality law enforcement services to the citizens of this state, has established a name for excellence in its field. This name should be protected for the sheriff's office, its members, and the citizens of this state. Therefore, no person or organization should be allowed to use any sheriff office's name or any term used to identify the sheriff's office or its members without the express permission of the sheriff. The provisions of this article are in furtherance of the promotion of this policy.



§ 15-16-52. Definitions

As used in this article, the term:

(1) "Badge" means any official badge used in the past or present by members of any sheriff's office.

(2) "Emblem" means any official patch or other emblem worn currently or formerly or used by the sheriff's office to identify the office or its employees.

(3) "Office" means any sheriff's office.

(4) "Person" means any person, corporation, organization, or political subdivision of this state.

(5) "Sheriff" means the sheriff of any county in this state.

(6) "Willful violator" means any person who knowingly violates the provisions of this article. Any person who violates this article after being advised in writing by the sheriff that such person's activity is in violation of this article shall be considered a willful violator and shall be considered in willful violation of this article. Any person whose agent or representative is a willful violator and who has knowledge of the violation by the agent or representative shall also be considered a willful violator and in willful violation of this article, unless upon learning of the violation he or she immediately terminates the agency or other relationship with such violator.



§ 15-16-53. Unauthorized use of sheriff's office name a violation

Whoever, except with the express written permission of the sheriff, knowingly uses words pertaining to such sheriff's office in connection with the planning, conduct, or execution of any solicitation; advertisement, circular, political endorsement, book, pamphlet, or other publication; or play, motion picture, broadcast, telecast, telemarketing, or other production in a manner reasonably calculated to convey the impression that such solicitation; advertisement, circular, political endorsement, book, pamphlet, or other publication; or play, motion picture, broadcast, telecast, telemarketing, or other production is approved, endorsed, or authorized by or associated with the sheriff's office shall be in violation of this article.



§ 15-16-54. Symbol, seal, or badge of sheriff's office; unauthorized use

The sheriff, at his or her sole discretion, shall determine any symbol, seal, badge, or other nomenclature to be used by the sheriff's office so long as the use of any such nomenclature is not in violation of any other state or federal law. Any person who uses or displays any current or historical symbol, including any emblem, seal, or badge, used by the sheriff's office in connection with the planning, conduct, or execution of any solicitation; advertisement, circular, political endorsement, book, pamphlet, or other publication; or play, motion picture, broadcast, telecast, telemarketing, or other production in a manner reasonably calculated to convey the impression that such solicitation; advertisement, circular, political endorsement, book, pamphlet, or other publication; or play, motion picture, broadcast, telecast, telemarketing, or other production is approved, endorsed, or authorized by or associated with the office without written permission from the sheriff shall be in violation of this article.



§ 15-16-55. Requests to use sheriff's office symbols

Any person wishing permission to use either sheriff's office nomenclature or symbols may request such permission in writing to the chief deputy sheriff or other person designated by the sheriff. Within 15 calendar days after receipt of the request, the chief deputy sheriff shall serve notice on the requesting party of his or her recommendation to the sheriff on whether the person may use the nomenclature or the symbol. Within 30 calendar days after receipt of the recommendation of the chief deputy sheriff, the sheriff shall serve notice on the requesting party of the decision on whether the person may use the nomenclature or the symbol. If the sheriff does not respond within the 30 day time period, then the request is presumed to have been denied. The grant of permission under this Code section or Code Section 15-16-53 or 15-16-54 shall be in the discretion of the sheriff under such conditions as established by the sheriff.



§ 15-16-56. Injunction to restrain violation

Whenever there shall be an actual or threatened violation of Code Section 15-16-53 or 15-16-54, the sheriff shall have the right to apply to the superior court of the county of residence of the violator for an injunction to restrain the violation.



§ 15-16-57. Civil penalty; attorney's fees

In addition to any other relief or sanction for a violation of Code Section 15-16-53 or 15-16-54, where the violation is willful, the sheriff shall be entitled to collect a civil penalty in the amount of $500.00 for each violation. Further, when there is a finding of willful violation, the sheriff shall be entitled to recover reasonable attorney's fees for bringing any action against the violator. The sheriff shall be entitled to seek civil sanctions in the superior court in the county of residence of the violator.



§ 15-16-58. Damages recoverable for unauthorized use of symbols

Any person who has given money or any other item of value to another person due in part to such person's use of a sheriff's office nomenclature or symbols in violation of this article may maintain a suit for damages against the violator. Where it is proven that the violation was willful, the victim shall be entitled to recover treble damages, punitive damages, and reasonable attorney's fees.



§ 15-16-59. Violation a felony; penalty

Any person who violates the provisions of this article shall be guilty of a felony and upon conviction thereof shall be subject to a fine of not less than $1,000.00 or more than $5,000.00 or to imprisonment for not less than one or more than five years, or both. Each violation shall constitute a separate offense.









Chapter 17 - Constables

§§ 15-17-1 through 15-17-21.

Reserved. Repealed by Ga. L. 1983, p. 884, § 4-2, effective July 1, 1983.






Chapter 18 - Prosecuting Attorneys

Article 1 - General Provisions

§ 15-18-1. District attorney as successor to solicitor-general

The district attorney is the successor to the office of solicitor-general as it existed prior to July 1, 1977.



§ 15-18-2. Oath of office

The district attorney shall take the following oath:

"I do swear that I will faithfully and impartially and without fear, favor, or affection discharge my duties as district attorney and will take only my lawful compensation. So help me God."



§ 15-18-3. Qualifications

To be eligible to fill the office of district attorney, a person must:

(1) Have been a resident citizen of this state three years just preceding his election or appointment;

(2) Permanently reside in the circuit at the time of his election or appointment;

(3) Have attained the age of 25 years;

(4) Have been duly admitted and licensed to practice law in the superior courts for at least three years; and

(5) If previously disbarred from the practice of law, have been reinstated as provided by law.



§ 15-18-4. Effect of attachment of county of residence to different circuit

A person who has been appointed or elected district attorney of any circuit cannot be deprived of his office by the attachment of the county in which he resides to a different judicial circuit. In such a case, the district attorney shall continue to discharge the duties of his office as though he resided in the circuit.



§ 15-18-4.1. District attorney performing ordered military duty

(a) Any district attorney who is performing ordered military duty, as defined in Code Section 38-2-279, shall be eligible for reelection in any election, primary or general, which may be held to elect a successor for the next term of office, and may qualify in absentia as a candidate for reelection to such office.

(b) Where the giving of written notice of candidacy is required, any district attorney who is performing ordered military duty may deliver such notice by mail or messenger to the proper elections official. Any other act required by law of a candidate for public office may, during the time such official is on ordered military duty, be performed by an agent designated in writing by the absent public official.



§ 15-18-5. Appointment of substitute for absent or disqualified district attorney

(a) When a district attorney's office is disqualified from interest or relationship to engage in a prosecution, the district attorney shall notify the Attorney General of the disqualification. Upon receipt of such notification, the Attorney General shall:

(1) Request the services of and thereafter appoint a district attorney, a solicitor-general, or a retired prosecuting attorney as provided in Code Section 15-18-30;

(2) Designate an attorney from the Department of Law; or

(3) Appoint a competent attorney to act as district attorney pro tempore in place of the district attorney.

(b) A private attorney acting as district attorney pro tempore pursuant to paragraph (3) of subsection (a) of this Code section is subject to all laws and regulations established pursuant to Code Section 15-18-19 governing district attorneys. Such private attorney shall receive the same compensation from state funds appropriated for the operations of the district attorneys at the same rate as the district attorney during the term of such appointment and shall incur the same penalties in the discharge of the duties of said office.

(c) Nothing in this Code section shall affect Code Section 45-15-30.

(d) The appointment of the district attorney pro tempore shall specify in writing the court or courts to which the appointment applies, the county or counties where located, the time period covered, and the name of the case or cases to which such appointment shall apply. A copy of the appointment shall be filed with the clerk of court and copies shall be provided to the presiding judge and the Prosecuting Attorneys' Council of the State of Georgia and opposing counsel in any action affected by such order. An order appointing a private attorney pursuant to this Code section shall also specify whether such attorney will serve on a full-time or part-time basis and any restrictions which may apply to such attorney's private practice of law during the term of such appointment. Private attorneys who serve on a part-time basis shall be compensated at an hourly rate determined by the Prosecuting Attorneys' Council of the State of Georgia based on the annual salary of district attorneys paid from state funds. The Prosecuting Attorneys' Council of the State of Georgia shall establish such procedures or guidelines as may be necessary to ensure proper accountability of any funds paid to a private attorney pursuant to this Code section.

(e) A district attorney or solicitor-general who is designated as a district attorney pro tempore, or any assistant designated by such district attorney pro tempore to prosecute such case or cases, or an employee of the Department of Law shall not receive any additional compensation for such services. The actual expenses incurred by the district attorney pro tempore or members of the district attorney pro tempore's staff shall be reimbursed in the same manner and by the same funding source as is provided by law for such personnel when they are performing official duties, provided that, in the case of nonstate paid personnel, the actual expenses incurred shall be reimbursed by the county in which the said district attorney pro tempore is acting at the same rate as provided in Code Section 15-18-12 for district attorneys. Any court costs, filing costs, witness fees, costs of reporting and preparing transcripts of records, and any other expenses incurred for such services shall be paid as provided by law.

(f) If a disqualified district attorney fails or refuses to notify the Attorney General as provided in subsection (a) of this Code section, the presiding judge may notify the Attorney General.

(g) Any order entered by a court disqualifying a district attorney's office from engaging in the prosecution shall specify the legal basis for such order. The district attorney may, on behalf of the state and prior to the defendant in a criminal case being put in jeopardy, apply for a certificate of immediate review as provided in Code Section 5-7-2, and such order shall be subject to appellate review as provided in Chapter 7 of Title 5.



§ 15-18-6. Duties of district attorney

The duties of the district attorneys within their respective circuits are:

(1) To attend each session of the superior courts unless excused by the judge thereof and to remain until the business of the state is disposed of;

(2) To attend on the grand juries, advise them in relation to matters of law, and swear and examine witnesses before them;

(3) To administer the oaths the laws require to the grand and trial jurors and to the bailiffs or other officers of the court and otherwise to aid the presiding judge in organizing the courts as he may require;

(4) To draw up all indictments or presentments, when requested by the grand jury, and to prosecute all indictable offenses;

(5) To prosecute civil actions to enforce any civil penalty set forth in Code Section 40-6-163 and to prosecute or defend any other civil action in the prosecution or defense of which the state is interested, unless otherwise specially provided for;

(6) To attend before the appellate courts when any criminal case emanating from their respective circuits is tried, to argue the same, and to perform any other duty therein which the interest of the state may require;

(7) To advise law enforcement officers concerning the sufficiency of evidence, warrants, and similar matters relating to the investigation and prosecution of criminal offenses;

(8) To collect all money due the state in the hands of any escheators and to pay it over to the educational fund, if necessary, compelling payment by rule or order of court or other legal means;

(9) To collect all claims of the state which they may be ordered to collect by the state revenue commissioner and to remit the same within 30 days after collection; and on October 1 of every year to report to the state revenue commissioner the condition of the claims in their hands in favor of the state, particularly specifying:

(A) The amounts collected and paid, from what sources received and for what purposes, and to whom paid;

(B) What claims are unpaid and why;

(C) What judgments have been obtained, when, and in what court; and

(D) What actions are instituted, in what courts, and their present progress and future prospects;

(10) To assist victims and witnesses of crimes through the complexities of the criminal justice system and ensure the victims of crimes are apprised of the rights afforded them under the law; and

(11) To perform such other duties as are or may be required by law or which necessarily appertain to their office.



§ 15-18-6.1. Representation of state in juvenile court cases

(a) The district attorney shall be responsible for representing the state in any appeal from the juvenile court. Except as provided in subsection (c) of this Code section, the district attorney shall be responsible for representing the state in the prosecution of delinquency cases in the juvenile court and may represent the state as parens patraie in cases involving a child in need of services. The district attorney may designate assistant district attorneys, investigators, victim and witness assistance personnel, and other employees to assist in juvenile court.

(b) In counties with a solicitor-general for the state court, the solicitor-general may, with the approval of the district attorney, represent the state in prosecution of juvenile traffic offenses and in any delinquency case arising out of the operation of a motor vehicle or a watercraft.

(c) If as a result of workload, lack of staff, or other cause the district attorney determines that his or her office cannot provide representation for the state in a juvenile court of a county, other than for an appeal, the district attorney shall notify in writing the chief judge of superior court, the judge or judges of the juvenile court, and the chairperson of the county governing authority of such county of such determination. A copy of such notice shall be provided to the Prosecuting Attorneys' Council of the State of Georgia. If the district attorney determines that his or her office may resume representation in juvenile court, he or she shall notify the chief judge of the superior court, the judge or judges of the juvenile court, and the chairperson of the county governing authority in writing.

(d) Upon receipt of the notice set forth in subsection (c) of this Code section, the governing authority of such county may appoint one or more attorneys to represent the state in prosecuting delinquency and child in need of services cases in juvenile court. Such attorney shall be compensated in an amount to be fixed by the governing authority of such county. The governing authority shall determine and state in writing whether an attorney shall serve on a full-time or part-time basis. An attorney appointed to serve on a full-time basis shall not engage in the private practice of law. An attorney appointed to serve on a part-time basis may engage in the private practice of law, but shall not represent a child charged with committing a delinquent act or being a child in need of services in the juvenile court of the county in which he or she serves as part-time prosecutor nor may he or she appear in any matter in which he or she has exercised jurisdiction.

(e) An attorney appointed pursuant to subsection (d) of this Code section shall have all of the powers, duties, and authority of the district attorney with regard to delinquency and child in need of services cases and shall be subject to all laws and rules governing the conduct of prosecuting attorneys in this state. If such attorney is disqualified from interest or relationship to engage in prosecution, the provisions of Code Section 15-18-5 shall apply.



§ 15-18-7. Representation of state in criminal cases removed to federal court

Whenever any criminal prosecution commenced by this state against any person for a violation of the laws of this state is removed to a United States district court pursuant to Chapter 89 of Title 28 of the United States Code, it shall be the duty of the district attorney of the circuit from which the case was removed, in association with the Attorney General, to appear for the state as the prosecuting officers of the state. The expenses incurred by the district attorney as actual costs in the prosecution of any such case shall be paid by the state out of such funds as may be provided for the operation of the superior courts or as otherwise may be provided by law.



§ 15-18-8. Appointment of district attorney as counsel for state officers investigated, charged, accused, or indicted for federal violation in performance of duty

Reserved. Repealed by Ga. L. 1997, p. 1319, § 2, effective July 1, 1997.



§ 15-18-9. Authority to enter nolle prosequi

The district attorney has authority, on the terms prescribed by law, to enter a nolle prosequi on indictments.



§ 15-18-10. Compensation of district attorneys; private practice of law prohibited

(a) Each district attorney shall receive an annual salary from state funds as prescribed by law. Such salary shall be paid as provided in Code Sections 15-18-10.1 and 15-18-19.

(b) The county or counties comprising the judicial circuit may supplement the salary of the district attorney in such amount as is or may be authorized by local Act or in such amount as may be determined by the governing authority of such county or counties, whichever is greater.

(c) The clerk of court shall collect any such fees, fines, forfeitures, costs, and emoluments and remit the same to the county treasury by the fifteenth day of each month.

(d) No district attorney receiving an annual salary under this Code section shall engage in the private practice of law.



§ 15-18-10.1. Annual accountability supplement; exception

(a) Whenever a circuit has implemented a drug court division, mental health court division, or veterans court division, then on and after January 1, 2016, the state shall pay the district attorney in such circuit an annual accountability court supplement of $6,000.00. Such supplement shall be paid from state funds by the Prosecuting Attorneys' Council of the State of Georgia in equal monthly installments as regular compensation.

(b) Notwithstanding Code Sections 15-18-14 and 15-18-14.2, the accountability court salary supplement paid pursuant to this Code section shall not be included in any calculation of compensation paid to assistant district attorneys or victim assistance coordinators that is measured as a percentage of a district attorney's salary.

(c) When a local law provides for a salary to be paid based on a percentage of, total compensation for, or similar mathematical relationship to a district attorney's salary, the accountability court salary supplement paid pursuant to this Code section shall not be included in the calculation of compensation to be paid by a county, municipality, or consolidated government.

(d) Notwithstanding subsection (b) of Code Section 15-18-10 and Code Section 15-18-19, on or after January 1, 2016, no county or counties comprising the circuit shall increase an aggregate county salary supplement paid to the district attorney or a state-paid position appointed pursuant to this article, if such supplement is $50,000.00 or more.



§ 15-18-11. Supplementation of compensation for services under Code Section 19-11-23

In addition to any other compensation or county supplement provided by law, any county, by appropriate action of the county governing authority, is authorized to supplement from county funds the salary of the district attorney for the judicial circuit in which the county lies for services performed by the district attorney pursuant to Code Section 19-11-23.



§ 15-18-12. Travel expenses; provision of county vehicle; budget request for state funds

(a) The district attorney and any personnel compensated by the state pursuant to the provisions of this chapter shall be entitled to receive, in addition to such other compensation as may be provided by law, reimbursement for actual expenses incurred in the performance of their official duties from the Prosecuting Attorneys' Council of the State of Georgia in accordance with the rules and regulations issued pursuant to Code Section 45-7-28.1 and such supplemental rules as may be adopted by the council.

(b) Nothing in this Code section shall permit reimbursement of expenses or payment of a per diem allowance to any person designated by subsection (a) of this Code section for travel between such person's residence and the courthouse or other office designated in writing by the district attorney as such person's place of employment or any office of the district attorney located in the county in which such person resides.

(c) The Prosecuting Attorneys' Council of the State of Georgia shall be authorized to provide advance travel funds to persons designated by subsection (a) of this Code section as provided by Code Sections 45-7-25 through 45-7-28.

(d) (1) The governing authority of the county or counties comprising the judicial circuit may provide a person designated by subsection (a) of this Code section with a government owned vehicle and vehicle expenses, in which event the Prosecuting Attorneys' Council of the State of Georgia may reimburse the county for the actual mileage driven at the same rate as is authorized by rules and regulations issued pursuant to Code Section 45-7-28.1, subject to the budget established for the judicial circuit.

(2) Subject to the budget established for the judicial circuit, the Prosecuting Attorneys' Council of the State of Georgia may pay the actual costs incurred by the district attorney's office for the operation of state owned motor vehicles. The Prosecuting Attorneys' Council of the State of Georgia shall adopt rules governing the operation of such vehicles.

(e) (1) Subject to the provisions of paragraphs (3) and (4) of this subsection, expenses paid by the Prosecuting Attorneys' Council of the State of Georgia pursuant to this Code section shall be paid out of such funds as may be appropriated by the General Assembly.

(2) On or before June 1 of each year, the council shall establish and furnish to each district attorney and the state auditor the travel budget for each judicial circuit based on the amount appropriated by the General Assembly for such purpose.

(3) In determining the travel budget for each judicial circuit, the council shall consider the budget request submitted by the district attorney of each judicial circuit, the geographic size and the caseload of each circuit, and such other facts as may be relevant. The council is authorized to establish a contingency reserve of not more than 3 percent of the total amount appropriated by the General Assembly in order to meet any expenses which could not be reasonably anticipated. The council shall submit to each district attorney, the state auditor, the House Budget and Research Office, and the Senate Budget and Evaluation Office a monthly report showing the budget amount of expenditures made under the travel budget. The council may periodically review and adjust said budget as may be necessary to carry out the purposes of this Code section.

(4) No person designated by subsection (a) of this Code section shall be reimbursed from state funds for any expenses for which such person has been reimbursed from funds other than state funds; provided, however, that the governing authority of the county or counties comprising the judicial circuit are authorized to provide travel advances or to reimburse such expenses which may be incurred by such person in the performance of his or her official duties to the extent such expenses are not reimbursed by the state as provided in this Code section.

(f) The Prosecuting Attorneys' Council of the State of Georgia shall prepare and submit a proposed budget for state funds necessary to provide reimbursement of expenses as provided in this Code section in accordance with the provisions of Code Section 45-12-78. The budget request shall be based on the previous year's expenditures and budget requests submitted by each district attorney.



§ 15-18-13. Payment of costs in appellate courts

The bill of costs and any filing fees in appeals or applications filed in the Supreme Court or the Court of Appeals on behalf of the state by a district attorney shall be paid by the Prosecuting Attorneys' Council of the State of Georgia out of such funds as may be appropriated for the operations of the district attorneys.



§ 15-18-14. Appointment of assistant district attorneys; qualifications; compensation

(a) (1) Subject to the provisions of this Code section, the district attorney in each judicial circuit is authorized to appoint:

(A) One attorney for each superior court judge authorized for the circuit, excluding senior judges, plus one additional attorney to assist the district attorney in the performance of the duties of the district attorney's office and consistent with their constitutional and statutory duties to protect the rights of victims of crimes as now or in the future may be defined by applicable law;

(B) Subject to the availability of funding and at the option of the Department of Human Services, at least one assistant district attorney to perform duties described specifically under Code Sections 19-11-23 and 19-11-53 and generally under Article 1 of Chapter 11 of Title 19, the "Child Support Recovery Act," Article 2 of Chapter 11 of Title 19, the "Uniform Reciprocal Enforcement of Support Act," and Article 3 of Chapter 11 of Title 19, the "Uniform Interstate Family Support Act." The district attorney retains the authority to appoint one or more assistant district attorneys, who shall be county employees, to perform the aforementioned statutory duties, so long as such appointments are pursuant to a contract for such services with the Department of Human Services. Once the election to make this position a state position is made, under this statutory provision, it shall be irrevocable. Contractual funds shall be paid by the Department of Human Services to the Prosecuting Attorneys' Council of the State of Georgia in accordance with the compensation provisions of this Code section, or at the election of the appointed attorney, to the appointed attorney's judicial circuit, in accordance with the compensation provisions of that judicial circuit; and

(C) Subject to funds being appropriated by the General Assembly or otherwise available for such purpose, such additional assistant district attorneys as may be authorized by the Prosecuting Attorneys' Council of the State of Georgia. In authorizing additional assistant district attorneys, the Prosecuting Attorneys' Council of the State of Georgia shall consider the case load, present staff, and resources available to each district attorney, and shall make such authorizations as will contribute to the efficiency of individual district attorneys and the effectiveness of prosecuting attorneys throughout the state in their efforts against criminal activity in the state.

(2) Subject to the provisions of this Code section and subject to such funds as may be appropriated by the General Assembly or which are otherwise available to the State of Georgia for such purpose, the district attorney in each judicial circuit shall appoint one additional assistant district attorney who shall prosecute, as directed by the district attorney, primarily cases involving violations of Article 2 of Chapter 13 of Title 16, known as the "Georgia Controlled Substances Act." This assistant district attorney shall be designated as a "special drug prosecutor." Such assistant district attorney shall be subject to the classification, compensation, benefits, policies, and personnel related provisions of subsections (b) through (f) of this Code section and Code Section 15-18-19. In the event that the funds appropriated or otherwise available in any fiscal year for purposes of this paragraph are sufficient to implement this paragraph in some but not all judicial circuits, the Prosecuting Attorneys' Council of the State of Georgia shall designate the judicial circuits in which this paragraph shall be implemented for such fiscal year.

(b) Each attorney appointed pursuant to subsection (a) of this Code section shall be classified based on education, training, and experience. The classes of attorneys and the minimum qualifications required for appointment or promotion to each class shall be established by the Prosecuting Attorneys' Council of the State of Georgia based on education, training, and experience, and in accordance with the provisions of Code Section 15-18-21 and subsection (c) of Code Section 15-18-19.

(c) Each attorney appointed pursuant to this Code section shall be compensated based on a salary schedule established in accordance with subsection (e) of Code Section 15-18-19. The salary range for each class established in accordance with subsection (b) of this Code section shall be as follows:

(1) Assistant district attorney I. Not less than $38,124.00 nor more than 65 percent of the compensation of the district attorney;

(2) Assistant district attorney II. Not less than $40,884.00 nor more than 70 percent of the compensation of the district attorney;

(3) Assistant district attorney III. Not less than $45,108.00 nor more than 80 percent of the compensation of the district attorney; and

(4) Assistant district attorney IV. Not less than $52,176.00.

(d) All personnel actions involving attorneys appointed pursuant to this Code section shall be made by the district attorney in writing in accordance with the provisions of Code Section 15-18-19.

(e) (1) All salary advancements shall be based on quality of work, education, and performance.

(2) The salary of an attorney appointed pursuant to this Code section may be advanced one step at the first of the calendar month following the anniversary of such attorney's appointment.

(3) Any attorney who, subsequent to his or her appointment pursuant to this Code section, is awarded an LL.M. or S.J.D. degree by a law school recognized by the State Bar of Georgia from which a graduate of or student enrolled therein is permitted to take the bar examination or by a law school accredited by the American Bar Association or the Association of American Law Schools may be advanced two salary steps effective on the first day of the calendar month following the award of the degree, provided that such advancement does not exceed the maximum of the salary range applicable to the attorney's class.

(f) Any attorney appointed pursuant to this Code section may be promoted to the next highest class at any time the attorney meets the minimum qualifications for such class, but in order to be eligible for promotion, the attorney shall have served not less than 12 months in the class from which the attorney is to be promoted. When an attorney is promoted to the next highest class, the attorney shall enter the higher class at the salary step which provides an annual salary nearest to, but greater than, the annual salary the attorney was receiving immediately prior to the promotion.



§ 15-18-14.1. Investigators; qualifications; powers; compensation

(a) Subject to the provisions of this Code section, the district attorney in each judicial circuit is authorized to appoint one investigator to assist the district attorney in the performance of his or her official duties in the preparation of cases for indictment or trial. Subject to funds being appropriated by the General Assembly or otherwise available for such purpose, the district attorney in each judicial circuit may appoint such additional district attorney investigators as may be authorized by the Prosecuting Attorneys' Council of the State of Georgia. In authorizing additional district attorney investigators, the Prosecuting Attorneys' Council of the State of Georgia shall consider the case load, present staff, and resources available to each district attorney, and shall make such authorizations as will contribute to the efficiency of individual district attorneys and the effectiveness of prosecuting attorneys throughout the state in their efforts against criminal activity in the state.

(b) An investigator appointed pursuant to this Code section shall be not less than 21 years of age, meet the qualifications specified by subsection (c) of Code Section 15-18-21, and shall serve at the pleasure of the district attorney.

(c) No person appointed pursuant to this Code section shall exercise any of the powers or authority which are by law vested in the office of sheriff or any other peace officer, including the power of arrest, except as may be authorized by law. An investigator appointed pursuant to this Code section shall:

(1) Serve as a liaison between the district attorney's office and the sheriffs' and other law enforcement agencies within the judicial circuit;

(2) Assist victims and witnesses of crimes through the complexities of the criminal justice system and ensure that victims of crime are apprised of the rights afforded them under Chapter 14 of Title 17; Chapter 17 of Title 17, the "Crime Victims' Bill of Rights"; Chapter 18 of Title 17; and Code Section 24-6-616;

(3) Assist the attorneys within the district attorney's office in the preparation of cases for preliminary hearings, presentation to a grand jury, pretrial hearings, and trial;

(4) Assist the sheriffs and other peace officers within the judicial circuit in the application for warrants and the preparation of case reports which are required by law or which are necessary for the prosecution of the case;

(5) Provide such other assistance to the sheriffs and other peace officers as may be authorized by law or which may be mutually agreed on between the district attorney and the sheriff or head of the law enforcement agency or agencies involved; and

(6) Perform such other duties as are required by the district attorney.

(d) Each investigator appointed pursuant to this Code section shall be compensated based on a salary schedule established pursuant to Code Section 15-18-19. The salary range for the investigator appointed pursuant to this Code section shall be not less than $30,828.00.

(e) (1) Except as otherwise provided in this subsection, a district attorney investigator shall be appointed initially to the entry grade of the general pay schedule.

(2) Any person who is employed in a nonstate paid investigator's position within a district attorney's office may be transferred to a state paid position. Such transfer shall be to the salary step which is based on the number of years the person has served in the investigator position as if the person had been initially appointed pursuant to this Code section.

(3) Any person who is employed as a peace officer by an agency of the executive branch of state government who is appointed as an investigator pursuant to this Code section without a break in service may be appointed to the salary step which is one step above the annual salary such person received on the last day of employment immediately preceding said appointment.

(4) Any person who was a certified peace officer employed on a full-time basis by this state, the United States or any of the several states, or a political subdivision or authority thereof, may be appointed to the salary step above the entry level based on one step for every three years' experience as a full-time certified peace officer.

(f) Personnel appointed pursuant to this Code section shall be reimbursed for actual expenses incurred in the performance of their official duties in accordance with the provisions of Code Section 15-18-12.



§ 15-18-14.2. Victim assistance coordinator

(a) Subject to such funds as may be appropriated by the General Assembly or which are otherwise available to the State of Georgia for such purpose, the district attorney is authorized to employ a victim assistance coordinator and such other victim assistance personnel as may be necessary to assist the district attorney in carrying out the duties imposed by Chapters 15, 17, and 18 of Title 17 relating to the rights of victims of crime or other laws of this state relating to the rights of victims of crimes. Any such personnel shall be compensated by the state in the same manner as other state paid personnel appointed pursuant to this article from such funds as may be appropriated for such purpose or as are otherwise available for such purpose. Such personnel shall also be authorized to receive the same fringe benefits as other state paid personnel.

(b) Subject to the provisions of Code Section 15-18-19, the district attorney shall fix the compensation of each person appointed pursuant to this Code section; provided, however, that the maximum salary for any such position shall not exceed 70 percent of the annual salary of the district attorney from state funds.

(c) Each person employed as a victim assistance coordinator or victims' advocate shall complete an initial training program prescribed by the Prosecuting Attorneys' Council of the State of Georgia within 12 months of such employment and such in-service training as the council shall by rule prescribe.

(d) Not later than June 1 of each year, the Prosecuting Attorneys' Council of the State of Georgia shall furnish to each district attorney a budget for the judicial circuit based on the amount appropriated by the General Assembly or otherwise available for personnel and operations of victim assistance programs authorized by this Code section.



§ 15-18-15. Chief assistant district attorney; powers and duties in district attorney's absence

(a) The district attorney may designate in writing an assistant district attorney as the chief assistant district attorney. In addition to such assistant district attorney's other duties, the chief assistant district attorney shall have such administrative and supervisory duties as may be assigned by the district attorney.

(b) (1) If the district attorney is unable to perform the duties of the office because of physical or mental disability, the chief assistant district attorney shall have the same power, duties, and responsibilities as the district attorney. Said authority shall terminate upon the incumbent district attorney resuming the duties of said office. Any question of fact concerning the disability of a district attorney shall be presented by either the chief assistant district attorney or the district attorney and shall be determined by the superior court sitting without a jury in a manner and under a procedure which is analogous to that provided by rule of the Supreme Court adopted pursuant to Article V, Section IV, Paragraph II of the Constitution of Georgia for elected constitutional executive officers.

(2) If the district attorney will be temporarily absent from the judicial circuit such that he or she is not available to perform the duties of his or her office, the district attorney may authorize, in writing, the chief assistant district attorney to exercise any of the powers, duties, and responsibilities of the district attorney during such absence, including but not limited to such powers and duties as the district attorney may have pursuant to this title, Code Section 16-11-64, and Code Section 24-5-507 and the laws of this state relating to the validation of bonds.

(3) If the district attorney shall be absent for a period of more than 30 days as a result of ordered military duty, as defined in Code Section 38-2-279, or disability as provided in paragraph (1) of this subsection, the chief assistant district attorney shall be designated acting district attorney. If no chief assistant has been designated pursuant to subsection (a) of this Code section, the district attorney shall designate a chief assistant district attorney pursuant to subsection (a) of this Code section prior to entering ordered military service. Should the district attorney fail to designate a chief assistant district attorney prior to entering ordered military duty, the assistant district attorney senior in time of service shall be designated the acting district attorney. The designation of an acting district attorney shall terminate upon the district attorney's release from ordered military duty or the district attorney resuming the duties of said office as provided in paragraph (1) of this subsection.

(4) An acting district attorney, upon assuming the office as provided in paragraph (1) or (3) of this subsection, shall be compensated at the same rate as is authorized by general or local law for the district attorney. The acting district attorney shall retain such other benefits and emoluments as an assistant district attorney, including, but not limited to, membership in the Employees' Retirement System of Georgia and coverage under the State Employees Health Benefit Plan.

(5) The acting district attorney shall be authorized to appoint an additional assistant district attorney who shall be compensated in the same manner and from the same source or sources as the acting district attorney was compensated prior to being designated acting district attorney. Said appointment shall be temporary and shall terminate upon the district attorney resuming the duties of his or her office.

(c) In addition to any other compensation which the chief assistant district attorney may receive from state or county funds, the district attorney may authorize the chief assistant district attorney to be paid an amount based on the salary schedule developed by the Prosecuting Attorneys' Council of the State of Georgia pursuant to Code Section 15-18-19.



§ 15-18-16. Substitution of assistant on death or resignation of district attorney

Upon the death or resignation of a district attorney, the chief assistant district attorney or, if there is no chief assistant district attorney, the assistant district attorney senior in time of service shall perform the duties of the deceased or resigned district attorney in his or her name until such official's successor is appointed or elected and qualified. An assistant district attorney performing the duties of a deceased or resigned district attorney shall be compensated as provided for acting district attorneys in subsection (b) of Code Section 15-18-15.



§ 15-18-17. Employment of administrative personnel generally

(a) Each district attorney is authorized to employ such administrative, clerical, and paraprofessional personnel as may be authorized by the Prosecuting Attorneys' Council of the State of Georgia based on funds appropriated by the General Assembly or otherwise available for such purposes; provided, however, that each district attorney shall be authorized not less than two such personnel. In authorizing administrative, clerical, and paraprofessional personnel, the Prosecuting Attorneys' Council of the State of Georgia shall consider the case load, present staff, and resources available to each district attorney, and shall make such authorizations as will contribute to the efficiency of individual district attorneys and the effectiveness of prosecuting attorneys throughout the state in their efforts against criminal activity in the state.

(b) Personnel appointed pursuant to this Code section shall be compensated based on a salary schedule developed in accordance with Code Section 15-18-19.

(c) All personnel actions involving personnel appointed pursuant to this Code section shall be in accordance with the provisions of Code Section 15-18-19.



§ 15-18-18. Alternate hiring procedure for secretaries

Reserved. Repealed by Ga. L. 2008, p. 577, § 9/SB 396, effective July 1, 2008.



§ 15-18-19. State paid personnel; salary schedules

(a) All state paid personnel employed by the district attorneys pursuant to this article shall be employees of the judicial branch of state government in accordance with Article VI, Section VIII of the Constitution of Georgia and shall be in the unclassified service as defined by Code Section 45-20-2.

(b) Personnel employed by the district attorneys pursuant to this article shall have such authority, duties, powers, and responsibilities as are authorized by law or as assigned by the district attorney and shall serve at the pleasure of the district attorney.

(c) Subject to the provisions of this chapter, the Prosecuting Attorneys' Council of the State of Georgia shall, with the advice and consent of a majority of the district attorneys, adopt and amend uniform policies, rules, and regulations which shall apply to all state paid personnel employed by the district attorneys. Such policies, rules, and regulations may include provisions for the appointment, classification, promotion, transfer, demotion, leave, travel, records, reports, and training of personnel. Such policies, rules, and regulations shall be consistent with the duties, responsibilities, and powers of the district attorneys under the Constitution and laws of this state and the rules of the trial and appellate courts. Not less than 30 days prior to taking final action on any proposed policy, rule, or regulation adopted pursuant to this Code section, or any amendment thereto, the council shall transmit a copy of said policy, rule, regulation, or amendment to all district attorneys and the presiding officers of the House Committee on Judiciary and the Senate Judiciary Committee.

(d) District attorneys and state paid personnel employed by the district attorney shall be entitled to annual, sick, and other leave authorized by the policies, rules, or regulations adopted by the council pursuant to subsection (a) of this Code section. Subject to the provisions of Code Section 47-2-91, district attorneys who are members of either the District Attorneys' Retirement System or the Employees' Retirement System of Georgia shall also be entitled to receive creditable service for any forfeited annual or sick leave.

(e) (1) The council shall establish salary schedules for each such state paid position authorized by this article or any other provision of law. Said salary schedules shall be similar to the general and special schedules applicable to state employees pursuant to the rules of the State Personnel Board and shall provide for a minimum entry step and not less than ten additional steps, not to exceed the maximum allowable salary. In establishing the salary schedule, all amounts will be rounded off to the nearest whole dollar. The council may, from time to time, revise the salary schedule to include across-the-board increases which the General Assembly may from time to time authorize in the General Appropriations Act.

(2) The district attorney shall fix the compensation of each state paid employee appointed pursuant to this article in accordance with the class to which such person is appointed and the appropriate step of the salary schedule.

(3) All salary advancements shall be based on quality of work, training, and performance. The salary of state paid personnel appointed pursuant to this article may be advanced one step at the first of the calendar month following the annual anniversary of such person's appointment. No employee's salary shall be advanced beyond the maximum established in the applicable pay schedule.

(4) Any reduction in salary shall be made in accordance with the salary schedule for such position and the policies, rules, or regulations adopted by the council.

(5) The compensation of state paid personnel appointed pursuant to this article shall be paid in equal installments by the Prosecuting Attorneys' Council of the State of Georgia as provided by this subsection from funds appropriated for such purpose. The council may authorize employees compensated pursuant to this Code section to participate in voluntary salary deductions as provided by Article 3 of Chapter 7 of Title 45.

(6) The governing authority of the county or counties comprising a judicial circuit may supplement the salary or fringe benefits of any state paid position appointed pursuant to this article.

(7) The governing authority of any municipality within the judicial circuit may, with the approval of the district attorney, supplement the salary or fringe benefits of any state paid position appointed pursuant to this article.



§ 15-18-20. Additional personnel as state employees

(a) The district attorney in each judicial circuit may employ such additional assistant district attorneys, deputy district attorneys, or other attorneys, investigators, paraprofessionals, clerical assistants, victim and witness assistance personnel, and other employees or independent contractors as may be provided for by local law or as may be authorized by the governing authority of the county or counties comprising the judicial circuit. The district attorney shall define the duties and fix the title of any attorney or other employee of the district attorney's office.

(b) Personnel employed by the district attorney pursuant to this Code section shall serve at the pleasure of the district attorney and shall be compensated by the county or counties comprising the judicial circuit, the manner and amount of compensation to be paid to be fixed either by local Act or by the district attorney with the approval of the county or counties comprising the judicial circuit.



§ 15-18-20.1. Additional personnel for district attorney's office

Notwithstanding any other provision of law, the governing authority of any county or municipality within the judicial circuit which provides additional personnel for the office of district attorney may contract with the Prosecuting Attorneys' Council of the State of Georgia to provide such additional personnel in the same manner as is provided for state paid personnel in this article. Any such personnel shall be considered state employees and shall be entitled to the same fringe benefits as other state paid personnel employed by the district attorney pursuant to this article. The governing authority of such county or municipality shall transfer to the council such funds as may be necessary to cover the compensation, benefits, travel, and other expenses for such personnel.



§ 15-18-21. Qualifications of attorneys and investigators employed by district attorney

(a) Any assistant district attorney, deputy district attorney, or other attorney at law employed by the district attorney who is compensated in whole or in part by state funds shall not engage in the private practice of law.

(b) Any assistant district attorney, deputy district attorney, or any other attorney at law employed by the district attorney shall be a member of the State Bar of Georgia, admitted to practice before the appellate courts of this state, shall serve at the pleasure of the district attorney, and shall have such authority, powers, and duties as may be assigned by the district attorney.

(c) Any investigator employed by the district attorney's office and authorized by the district attorney to carry weapons or to exercise any of the powers of a peace officer of this state shall meet the requirements of Chapter 8 of Title 35 and shall serve at the pleasure of the district attorney.



§ 15-18-22. Use of third-year law students and law school staff instructors as legal assistants in criminal proceedings

(a) This Code section shall be known and may be cited as "The Law School Public Prosecutor Act of 1970."

(b) With the increasing docket in criminal matters, it is in the public interest to provide legal assistance to district attorneys and, in connection therewith, to utilize the services of third-year law students and staff instructors in criminal proceedings as a form of legal intern training which will promote the efficiency of criminal proceedings.

(c) As used in this Code section, the term:

(1) "Criminal proceeding" means any investigation, grand jury, trial, or other legal proceeding by which a person's liability for a crime is investigated or determined, commencing with the investigation, return of an indictment, or filing of the accusation and including the final disposition of the case.

(2) "District attorney" means any district attorney of this state, the Attorney General, the director of the Prosecuting Attorneys' Council of the State of Georgia, or any solicitor-general or solicitor of a state, municipal, or recorder's court or any assistants of such officers.

(3) "Law school" means a law school within or outside this state which is approved by the American Bar Association or which is authorized to operate under Code Section 20-3-250.8 or which was chartered and began operation in this state prior to February 10, 1937, and continued in operation in this state on July 1, 1970.

(4) "Staff instructor" means a full-time professional staff instructor of a law school in this state who has been admitted to the bar of another state but who has not yet been admitted to the bar of this state.

(5) "Third-year law student" means a student regularly enrolled and in good standing in a law school within or outside this state who has satisfactorily completed at least two-thirds of the requirements for the first professional degree in law (J.D. or its equivalent) in not less than four semesters or six quarters of residence.

(d) An authorized third-year law student or staff instructor, when under the supervision of a district attorney, may assist in criminal proceedings within this state as if admitted and licensed to practice law in this state except that all indictments, presentments, pleadings, and other entries of record must be signed by a district attorney or by his duly appointed assistant and that, in the conduct of a grand jury investigation, trial, or other criminal proceeding, a district attorney or his duly appointed assistant must be physically present.

(e) A third-year law student or staff instructor may be authorized to assist a district attorney in such form and manner as the judge of the superior court may prescribe, taking care that the requirements of this Code section and the good moral character of the third-year student or staff instructor are properly certified by the dean of the law school. Before entering an order authorizing him to assist the district attorney, the judge shall further require of the student or instructor an oath similar to the oath required by a district attorney.

(f) As to each third-year law student or staff instructor authorized to assist a district attorney, there shall be kept on file in the office of the clerk of the superior court in the county where such authority is to be exercised the dean's certificate, the student's and instructor's oaths, and the judge's order as contemplated under subsection (e) of this Code section. The authority to assist a district attorney as allowed under this Code section shall extend for no longer than 18 months. If during this period any change occurs in the status of the student or instructor at the law school in which he or she was enrolled or employed, that is, if the student ceases his or her enrollment, is suspended, or is expelled or if the instructor ceases his or her employment or is released by the school, any such authority shall terminate and be revoked.

(g) Any third-year law student or staff instructor authorized to assist a district attorney under this Code section is not required to possess the qualifications for election or appointment to the office of district attorney or assistant district attorney as defined in Code Section 15-18-3.



§ 15-18-23. Office expenses

The governing authority of the county or counties comprising each judicial circuit shall provide all offices, utilities, telephone expenses, materials, and supplies as may be necessary to equip, maintain, and furnish the office or offices of the district attorney in an orderly and efficient manner.



§ 15-18-24. Liability of district attorney; failure to comply as ground for impeachment

If a district attorney fails to comply with Code Section 15-18-6, he is liable to rule as are attorneys at law, with all the penalties and remedies applicable thereto. Failure to comply with the terms of a rule absolute within 20 days from the time it becomes final shall be a ground for impeachment.



§ 15-18-25. Fine for failure to attend courts

If a district attorney fails to attend on the courts of his circuit as required, without just cause, he is liable to be fined $50.00 for each failure, to be retained out of his salary.



§ 15-18-26. Taking money or thing of value in exchange for official actions; ground for impeachment

If a district attorney takes or agrees to take from any person money or any other valuable thing which is not authorized by law, the consideration whereof is a promise or undertaking to procure or to try to procure a finding by the grand jury of a "true bill" or "no bill" upon an indictment, or to make or not to make a presentment, or to postpone or delay a state case or an arrest, or to advise that it be done or how it may be done, and an indictment is handed down or a presentment is made to this effect, the district attorney shall be disqualified from further discharging his or her official duties until a trial is had upon the indictment or presentment. If the trial results in a conviction, he or she shall be fined and imprisoned, at the discretion of the court. Such a conviction is also a ground for impeachment. The disqualification shall continue until the adjournment of the next session of the General Assembly. It shall be the duty of the clerk of the court to certify immediately such proceedings to the Governor.



§ 15-18-27. Allegation of indictable offense committed by district attorney or staff member; procedure if true bill found

(a) When any person makes an affidavit before a judge of the superior court which alleges that the district attorney or a member of the staff of the district attorney has committed an indictable offense and the court finds that there is probable cause to believe that the accused has committed the alleged offense or the grand jury files a sealed report with the presiding judge that the grand jury has found reasonable grounds to believe that the district attorney or a member of the staff of the district attorney has committed such an offense and intends to proceed as provided in Code Sections 45-11-4 and 45-15-11, it shall be the duty of the court to notify the Attorney General as provided in Code Section 15-18-5.

(b) If a true bill is found, the case shall proceed as other criminal cases and upon conviction shall proceed as provided by Code Section 45-5-6.1.



§ 15-18-28. Personnel positions continuation after April 11, 1990

(a) Notwithstanding any other provisions of law to the contrary, each personnel position in the office of a district attorney, which position exists or was created or authorized on or after April 11, 1990, whether pursuant to the provisions of Code Section 15-18-14, 15-18-14.1, or 15-18-17 or pursuant to any general or local Act applicable to a judicial circuit or any county thereof, shall continue to exist or be authorized within such judicial circuit until otherwise provided by law.

(b) For purposes of this subsection, a personnel position shall be each personnel position in the office of a district attorney which is continued pursuant to subsection (a) of this Code section. Notwithstanding any other provisions of law to the contrary, if a judicial circuit, or portion thereof, is merged with, consolidated with, or otherwise becomes a part of:

(1) Only one other judicial circuit, that other judicial circuit shall have transferred to it those personnel positions for the judicial circuit, or portion thereof, which has been merged with, consolidated with, or otherwise become a part of it; or

(2) More than one other judicial circuit, those other judicial circuits shall have equitably allocated to them by the Prosecuting Attorneys' Council of the State of Georgia those personnel positions for the judicial circuit, or portion thereof, which has been merged with, consolidated with, or otherwise become a part of them.



§ 15-18-29. Honorary office of district attorney emeritus

(a) There is created the honorary office of district attorney emeritus of the State of Georgia. Any district attorney of this state who retires under honorable conditions after having served as a prosecuting attorney for 20 or more years shall automatically hold the honorary office of district attorney emeritus of the State of Georgia.

(b) Any person holding the honorary office of district attorney emeritus of the State of Georgia shall, upon application to the Secretary of State, be issued a special certificate evidencing such honorary office.

(c) The honorary office of district attorney emeritus of the State of Georgia shall not constitute the holding of public office or public employment for the purpose of any other law of this state.

(d) The provisions of this Code section shall not affect the status or duties of any person appointed district attorney emeritus or solicitor-general emeritus pursuant to Article 4 of Chapter 12 of Title 47.



§ 15-18-30. Temporary assistance of retired prosecuting attorney

(a) As used in this Code section, "retired prosecuting attorney" means a retired district attorney, assistant district attorney, solicitor-general, assistant solicitor-general, or retired attorney from the staff of the Department of Law or the Prosecuting Attorneys' Council of the State of Georgia who is receiving benefits under Title 47 or is retired in good standing and receiving benefits from a county or municipal retirement system and who has a minimum of ten years of service in any combination of such offices.

(b) In addition to any other provision of law, if a district attorney determines that the business of the court requires the temporary assistance of any retired prosecuting attorney, that district attorney may make a request for assistance to the chairperson of the Prosecuting Attorneys' Council of the State of Georgia under such guidelines as the council may adopt. Subject to funds being available for such purpose and in accordance with such guidelines as the council may prescribe, the chairperson may approve the temporary assistance requested.

(c) If a district attorney is disqualified pursuant to Code Section 15-18-5, the Attorney General may appoint a retired district attorney as district attorney pro tempore subject to the provisions of subsection (d) of this Code section. The order appointing the district attorney pro tempore shall identify the court in need of assistance, the county where located, the time period covered, the specific case or cases for which assistance is sought, if applicable, and the reason that assistance is needed. A copy of the order shall be submitted to the chairperson of the Prosecuting Attorneys' Council of the State of Georgia.

(d) A retired prosecuting attorney who provides temporary assistance under this Code section or who is appointed as district attorney pro tempore pursuant to Code Section 15-18-5 may receive compensation from state funds for each day of service in an amount to be fixed by the council and not to exceed the annual state salary for the position from which such person retired, divided by 235. In addition to such compensation, such retired district attorney shall be reimbursed for actual expenses as provided by Code Section 15-18-12. Such compensation and expenses shall be paid by the council from state funds appropriated or otherwise available for the operation of the office of district attorney, upon a certificate by the district attorney, or in the case of a district attorney pro tempore by the Attorney General, as to the number of days served or the expenses incurred. No person subject to the provisions of this Code section shall serve for more than 1,040 hours in any calendar year, and no such person shall be eligible for employee health benefits other than those available to him or her as a part of his or her retirement benefits or for any annual leave, any sick leave, or any other employee benefits available to a state employee except those which are available to him or her as a retired employee. In the event of any conflict, the provisions of Title 47 shall prevail over any provision of this Code section.



§ 15-18-31. Referrals to defensive driving programs

When a prosecuting attorney determines that prosecution of a traffic offense, or municipal ordinance involving a traffic offense, is or is not warranted, and regardless of whether a court order is entered for such offense or a referral is made to a pretrial intervention, pretrial release, pretrial diversion program, or other similar pretrial program, a prosecuting attorney may condition any other action regarding such offense upon the satisfactory completion of a defensive driving course or defensive driving program approved by the Department of Driver Services but shall not be authorized to mandate the completion of any other driving program.






Article 2 - Prosecuting Attorneys' Council

§ 15-18-40. Prosecuting Attorneys' Council established; purpose and functions

(a) The Prosecuting Attorneys' Council of the State of Georgia is established.

(b) It shall be the purpose of the council to assist the prosecuting attorneys throughout the state in their efforts against criminal activity in the state; such assistance may include:

(1) The obtaining, preparation, supplementation, and dissemination of indexes to and digests of the decisions of the Supreme Court and the Court of Appeals of Georgia and other courts, statutes, and legal authorities relating to criminal matters;

(2) The preparation and distribution of a basic prosecutor's manual and other educational materials;

(3) The preparation and distribution of model indictments, search warrants, interrogation devices, and other common and appropriate documents employed in the administration of criminal justice at the trial level;

(4) The promotion of and assistance in the training of prosecuting attorneys;

(5) The provision of legal research assistance to prosecuting attorneys;

(6) The provision of such assistance to law enforcement agencies as may be lawful; and

(7) The provision of such other assistance to prosecuting attorneys as may be authorized by law.

(c) The council:

(1) Shall be the fiscal officer for the prosecuting attorneys and shall prepare and submit budget estimates of state appropriations necessary for the maintenance and operation of the district attorneys' and solicitors-general's offices; and

(2) From such funds as may be appropriated or otherwise available for the operation of prosecuting attorneys, may provide such administrative functions, services, supplies, equipment, or operating expenses as may be necessary for the fulfillment of the duties and responsibilities of such prosecuting attorneys and may contract with any other department, bureau, agency, commission, institution, or authority of this state or any other entity for such purpose.

(d) Effective July 1, 2008, the ministerial functions of the commissioner of administrative services or of the Department of Administrative Services relating to the payment of salaries, benefits, and expenses for district attorneys and district attorney personnel appointed pursuant to Article 1 of this chapter or solicitors-general shall be transferred to and performed by the council.



§ 15-18-41. Composition of council; election and term of office; filling of vacancies; removal

(a) The council shall be composed of nine members, six of whom shall be district attorneys and three of whom shall be solicitors or solicitors-general of courts of record.

(b) The initial six district attorney members of the council shall be selected with two members being appointed for a term of four years, two members being appointed for a term of three years, and two members being appointed for a term of two years. The initial three solicitor or solicitor-general members shall be selected with one member being appointed for a term of three years and one member being appointed for a term of two years.

(c) Following the terms of the initial members who take office on July 1, 1975, the term of office of each member of the council shall be for a period of four years. Immediately prior to the expiration of a member's term of office as a member, the council shall elect a new member to succeed the member whose term is expiring. Members of the council shall take office on the first day of July following their election as a member. No prosecutor member of the council shall be eligible to succeed himself for a consecutive term as a member.

(d) In the event a vacancy occurs in the prosecutor membership of the council as a result of death, resignation, removal, or failure of reelection as a prosecutor, the remaining members of the council shall elect a qualified person to serve for the remainder of the unexpired term of the member whose seat is vacant. The person elected to fill such vacancy shall take office immediately upon his election.

(e) The council may, by two-thirds' vote of the members, remove any member of the council for failure to attend meetings, misconduct, incompetency, or neglect of duty.



§ 15-18-42. Meetings; officers; reimbursement for expenses

(a) The council shall meet at such times and places as it shall determine necessary or convenient to perform its duties.

(b) The council shall annually elect a chairman and such other officers as it shall deem necessary and shall adopt such rules for the transaction of its business as it shall desire.

(c) The members of the council shall receive no compensation for their services but shall be reimbursed for their actual expenses incurred in the performance of their duties as members of the council.



§ 15-18-43. Members not ineligible for office

Notwithstanding any other provision of law, no councilmember shall be ineligible to hold the office of district attorney, solicitor-general, district attorney emeritus, or solicitor-general emeritus by virtue of his or her position as a member of the council.



§ 15-18-44. Powers and duties; employees' bonds; audits

(a) The Prosecuting Attorneys' Council of the State of Georgia:

(1) Shall be a legal entity;

(2) Shall have perpetual existence;

(3) May contract;

(4) May own property;

(5) May accept funds, grants, and gifts from any public or private source, which shall be used to defray the expenses incident to implementing its purposes;

(6) May adopt and use an official seal;

(7) May establish a principal office;

(8) May hire such administrative and clerical personnel as may be necessary and appropriate to fulfill its purposes; and

(9) Shall have such other powers, privileges, and duties as may be reasonable and necessary for the proper fulfillment of its purposes.

(b) The council shall require a sufficient bond, signed by some surety or guaranty company authorized to do business in this state, of any administrative or clerical personnel employed by the council and empowered by the council to handle its funds. The premiums due on all such bonds may be paid by the council from funds available to it.

(c) The council shall establish such auditing procedures as may be required in connection with the handling of public funds. The state auditor is authorized and directed to make an annual audit of the transactions of the council and to make a complete report of the same to the General Assembly. The state auditor shall not be required to distribute copies of the report to the members of the General Assembly but shall notify the members of the availability of the report in the manner which he or she deems to be most effective and efficient. The report shall disclose all moneys received by the council and all expenditures made by the council, including administrative expense. The state auditor shall also make an audit of the affairs of the council at any time when requested to do so by a majority of the council or by the Governor.



§ 15-18-45. Authorization to conduct or approve training programs; requirements for designated special drug prosecutor

(a) The council shall be authorized to conduct or approve for credit or reimbursement, or both, basic and continuing legal education courses or other appropriate training programs for the district attorneys, solicitors-general, and other prosecuting attorneys of this state and the members of the staffs of such officials. The council, in accordance with such rules as it shall adopt, shall be authorized to provide reimbursement, in whole or in part, for the actual expenses incurred by any district attorney, solicitor-general, or other prosecuting attorney of this state or any member of the staffs of such officials in attending any such approved course or training program from such funds as may be appropriated or otherwise made available to the council. Notwithstanding any other provision of law, such officials and members of their staffs shall be authorized to receive reimbursement for actual expenses incurred in attending approved courses or training programs, provided that no person shall be entitled to claim reimbursement under both this Code section and Code Section 15-18-12. The council shall adopt such rules governing the approval of courses and training programs for credit or reimbursement as may be necessary to administer this Code section properly.

(b) Each person designated as a special drug prosecutor pursuant to paragraph (2) of subsection (a) of Code Section 15-18-14 shall complete an initial training program prescribed by the Prosecuting Attorneys' Council of the State of Georgia within 12 months of such employment and such in-service training as the council shall by rule prescribe.



§ 15-18-46. Prohibited activities

Anything in this article to the contrary notwithstanding, the Prosecuting Attorneys' Council of the State of Georgia may not exercise any power, undertake any duty, or perform any function assigned by law to the Governor of this state, the Attorney General, any district attorney, or any solicitor or solicitor-general of any court of record in this state.



§ 15-18-47. Qualifications, authority, and duties

Attorneys and investigators employed by the council shall meet the same qualifications as those provided by Code Section 15-18-21 for attorneys and investigators employed by district attorneys. Such attorneys and investigators shall take and subscribe to an oath similar to the oath required by district attorneys. When assisting a district attorney, solicitor-general, or the Attorney General, such attorneys and investigators shall have the same authority and power as an attorney or investigator employed by such district attorney, solicitor-general, or the Attorney General. Investigators employed by the council and authorized by the council to carry weapons or to exercise any of the powers of a peace officer of this state shall meet the requirements of Chapter 8 of Title 35.






Article 3 - Solicitors-General of State Courts

§ 15-18-60. Establishment of solicitor-general; term; vacancies; service by district attorney; multicounty service

(a) (1) Except as otherwise provided in this article, there shall be a solicitor-general of each state court who shall be elected for a four-year term and commissioned by the Governor as provided by law. This chapter shall not apply to a city court where the judges or solicitor is appointed by the mayor of a city.

(2) Except as provided in paragraph (3) of this subsection or subsection (c) of this Code section, any person holding the office of solicitor of a state court on July 1, 1996, shall become the solicitor-general of such court by operation of law and shall serve for the remainder of the term for which he or she was elected or appointed.

(3) Except as provided in subsection (c) of this Code section, any person holding the office of solicitor of a state court on July 1, 1996, may elect to continue to be styled as the solicitor of such court for so long as such person continues to hold such office. Such election shall be made in writing within 30 days following July 1, 1996, by filing a notice of such election with the clerk of the state court and the superintendent of elections for such county or counties. Such election shall remain in effect either until such person withdraws such election in writing subsequently, which withdrawal shall be irrevocable, or until such person ceases to serve as solicitor, whichever occurs first, at which time paragraph (2) of this subsection shall become effective. It shall be the duty of the superintendent of elections to furnish a copy of the notice of such election to the Secretary of State within 30 days of receiving the same.

(b) In the event of a vacancy in the office of solicitor-general of the state court for any reason except the expiration of the term of office, the Governor shall appoint a qualified person who shall serve as provided in Article VI, Section VII, Paragraphs III and IV of the Constitution.

(c) (1) The General Assembly may by local law provide that the district attorney of the judicial circuit shall represent the state in all criminal prosecutions brought in a state court in lieu of creating a separate solicitor-general for the state court.

(2) Except as otherwise specifically provided in Article 1 of this chapter, such district attorney shall have the same duties and authority under this article as any solicitor-general.

(3) The county governing authority may supplement the compensation and fringe benefits of the district attorney and any personnel of the district attorney who support the prosecution of criminal cases in the state court of such county.

(4) Notwithstanding any other provision of law, if the General Assembly has provided by local law for an assistant district attorney to be designated or appointed as solicitor of a state court, such power, duty, and authority to prosecute in the state court is vested in the district attorney of the judicial circuit in which such county is located, as provided in this subsection. The provisions of this article shall not affect the compensation of an assistant district attorney previously designated as a solicitor of a state court so long as such assistant is assigned to prosecute criminal cases in the state court.

(d) The General Assembly may by local law authorize a solicitor-general of state court to represent the state in more than one county within a judicial circuit. The solicitor-general of a multicounty state court shall be selected as provided by local law.



§ 15-18-61. Oath

In addition to the oaths prescribed by Chapter 3 of Title 45, relating to official oaths, the solicitor-general shall take and subscribe to the following oath:

"I swear (or affirm) that I will well, faithfully, and impartially and without fear, favor, or affection discharge my duties as solicitor-general of (here state the county) County."



§ 15-18-62. Requirements

Except as provided in subsection (c) of Code Section 15-18-60, each solicitor-general of the state court must:

(1) Upon taking office, permanently reside within the judicial circuit containing the geographic area in which such person shall serve;

(2) Be at least 25 years of age; and

(3) Have been admitted and licensed to practice law in the State of Georgia for at least three years.



§ 15-18-63. Part-time and full-time solicitors-general and employees; private practice of law

(a) The General Assembly by local law shall determine whether the solicitor-general shall be a full-time or part-time solicitor-general.

(b) A full-time solicitor-general of the state court or any full-time employees of the solicitor-general shall not engage in the private practice of law.

(c) A part-time solicitor-general of the state court and any part-time assistant solicitor-general may engage in the private practice of law but shall not represent defendants in criminal matters in such solicitor-general's state court or appear on behalf of any client, other than the state, in any matter that is within the duties of such solicitor-general.



§ 15-18-64. Leave of absence; ordered military duty

(a) The solicitor-general and employees of any such solicitor-general shall be entitled to a leave of absence from court to participate in continuing education programs as provided in Code Section 15-1-11 and Article 2 of this chapter.

(b) (1) Any solicitor-general of a state court who is performing ordered military duty, as defined in Code Section 38-2-279, shall be eligible for reelection in any election, primary or general, which may be held to elect a successor for the next term of office and may qualify in absentia as a candidate for reelection to such office.

(2) Where the giving of written notice of candidacy is required, any solicitor-general of a state court who is performing ordered military duty may deliver such notice by mail or messenger to the proper elections official. Any other act required by law of a candidate for public office may, during the time such official is on ordered military duty, be performed by an agent designated by the absent public official.



§ 15-18-65. Disqualification; solicitor-general pro tempore

(a) When a solicitor-general's office is disqualified from interest or relationship to engage in the prosecution of a particular case or cases, such solicitor-general shall notify the Attorney General of the disqualification. Upon receipt of such notification, the Attorney General shall request the services of and thereafter appoint a solicitor-general, a district attorney, a retired prosecuting attorney as provided in Code Section 15-18-30, or other competent attorney to act in place of the solicitor-general, or may designate an attorney from the Department of Law. The appointment of the solicitor-general pro tempore shall specify in writing the name of the case or cases to which such appointment shall apply.

(b) A private attorney acting as solicitor-general pro tempore pursuant to subsection (a) of this Code section shall be duly sworn and subject to all laws governing prosecuting attorneys. Such solicitor-general pro tempore shall be compensated in the same manner as appointed counsel in the county.

(c) A solicitor-general of another county or a district attorney who is designated as a solicitor-general pro tempore, any assistant designated by such solicitor-general pro tempore to prosecute such case or cases, or employee of the Department of Law shall not receive any additional compensation for such services; provided, however, that the actual expenses incurred by the solicitor-general pro tempore or members of the solicitor-general pro tempore's staff shall be reimbursed by the county in which said solicitor-general or district attorney is acting as solicitor-general pro tempore at the same rate as provided in Code Section 15-18-12 for district attorneys.

(d) Any order entered by a court disqualifying a solicitor-general's office from engaging in the prosecution shall specify the legal basis of such order. The solicitor-general may, on behalf of the state and prior to the defendant in a criminal case being put in jeopardy, apply for a certificate of immediate review as provided in Code Section 5-7-2, and such order shall be subject to appellate review as provided by Chapter 7 of Title 5.



§ 15-18-66. Duties; authority

(a) The duties of the solicitors-general within their respective counties are:

(1) To attend each session of the state court when criminal cases are to be heard unless excused by the judge thereof and to remain until the business of the state is disposed of;

(2) To administer the oaths required by law to the bailiffs or other officers of the court and otherwise to aid the presiding judge in organizing the court as may be necessary;

(3) To file accusations on such criminal cases deemed prosecutable and, subject to paragraph (10) of subsection (b) of this Code section, to prosecute all accused offenses;

(4) To attend before the appellate courts when any criminal case in which the solicitor-general represents the state is heard, to argue the same, and to perform any other duty therein which the interest of the state may require; and

(5) To perform such other duties as are or may be required by law or which necessarily appertain to their office.

(b) The authority of the solicitors-general shall include but is not limited to the following:

(1) To review and, if necessary, investigate all criminal cases which may be prosecuted in state court;

(2) When authorized by law, to represent the interests of the state in all courts of inquiry within the county in any matter wherein misdemeanor offenses are heard;

(3) When authorized by the local governing authority, to be the prosecuting attorney of any municipal court, recorder's court, or probate court;

(4) To prosecute civil actions to enforce any civil penalty set forth in Code Section 40-6-163 and when authorized by law to prosecute or defend any civil action in the state court in the prosecution or defense of which the state is interested, unless otherwise specially provided for;

(5) To reduce to judgment any fine, forfeiture, or restitution imposed by the state court as part of a sentence in a criminal case or forfeiture of a recognizance which is not paid in accordance with the order of the court. The solicitor-general may institute such civil or criminal action in the courts of this state or of the United States or any of the several states, to enforce said judgment against the property of the defendant;

(6) To prosecute on behalf of the state any criminal action which is removed from the state court to a United States district court pursuant to Chapter 89 of Title 28 of the United States Code. The expenses incurred by the solicitor-general as actual costs in the prosecution of any such case shall be paid by the county;

(7) To represent the state or any officer or agent of the county in a superior court in any habeas corpus action arising out of any criminal proceeding in the state court, except in those cases in which the commissioner of public safety is named as a party;

(8) At the request of any district attorney or solicitor-general, to prosecute or assist in the prosecution of any criminal or civil action and when acting in such capacity a solicitor-general shall have the same authority and power as the requesting prosecutor;

(9) To request and utilize the assistance of any solicitor-general, assistant solicitor-general, district attorney, assistant district attorney, or other attorney employed by an agency of this state or its political subdivisions or authorities in the prosecution of any criminal or civil action;

(10) To enter a nolle prosequi on any accusation, citation, or summons filed and pending or on any indictment pending in the state court as provided by law. No accusation, citation, or summons shall be considered filed unless such filing has been done with the consent, direction, or approval of the solicitor-general. Further, no notice of arraignment shall be given prior to such filing without the solicitor-general's consent, direction, or approval. Prior to the filing of an accusation, citation, or summons, the solicitor-general shall have the same authority and discretion as district attorneys over criminal cases within their jurisdiction;

(11) To request the magistrate to schedule within a reasonable time a preliminary probable cause hearing in any pending misdemeanor case prior to the filing of an accusation and to represent the interests of the state at such hearing; and

(12) To exercise such authority as may be permitted by law or which necessarily appertains to their office.

(c) The provisions of this Code section shall not be deemed to restrict, limit, or diminish any authority or power granted to a solicitor-general by local Act.



§ 15-18-67. Compensation

(a) Solicitors-general of state courts shall be compensated from county funds as provided by local law.

(b) The county governing authority is authorized to supplement the minimum compensation to be paid to the solicitor-general of the state court of that county as provided by local law, but no solicitor-general's compensation or supplement shall be decreased during his or her term of office.



§ 15-18-68. Reimbursement for expenses

Unless otherwise provided by law, the solicitor-general and county paid personnel employed by the solicitor-general shall be entitled to be reimbursed for actual expenses incurred in the performance of their official duties in the same manner and rate as other county employees.



§ 15-18-69. Payment of costs and fees by state

The bill of costs or filing fees of any appeals or applications filed in the Supreme Court or the Court of Appeals on behalf of the state by the solicitor-general shall be paid by the state as provided in Code Section 15-18-13.



§ 15-18-70. Chief or acting assistant solicitor-general

(a) In any solicitor-general's office in which the solicitor-general is authorized to employ two or more assistant solicitors-general, the solicitor-general may designate in writing an assistant solicitor-general as the chief assistant solicitor-general. In addition to such assistant solicitor-general's other duties, the chief assistant solicitor-general shall have such administrative and supervisory duties as may be assigned by the solicitor-general.

(b) (1) If the solicitor-general is unable to perform the duties of the office because of physical or mental disability, the chief assistant solicitor-general shall have the same powers, duties, and responsibilities as the solicitor-general. Said authority shall terminate upon the incumbent solicitor-general's resuming the duties of said office. Any question of fact concerning the disability of a solicitor-general shall be determined by the superior court sitting without a jury in the same manner and subject to the same procedures as is provided by Article V, Section IV of the Georgia Constitution for elected constitutional executive officers.

(2) If the solicitor-general shall be temporarily absent from the county such that he or she is not available to perform the duties of said office, the solicitor-general may authorize, in writing, the chief assistant solicitor-general to exercise any of the powers, duties, and responsibilities of the solicitor-general during such absence.

(3) If the solicitor-general shall be absent for a period of more than 30 days as a result of ordered military duty, as defined in Code Section 38-2-279, or as a result of a disability as provided in paragraph (1) of this subsection, the chief assistant solicitor-general shall be designated as the acting solicitor-general. If no chief assistant solicitor-general has been designated by the solicitor-general, the solicitor-general shall designate a chief assistant solicitor-general prior to entering ordered military duty. Should the solicitor-general fail to designate a chief assistant solicitor-general, the assistant solicitor-general senior in time of service shall be designated the acting solicitor-general. The designation of an acting solicitor-general shall terminate upon the solicitor-general's release from ordered military duty or upon the solicitor-general's resuming the duties of said office as provided in paragraph (1) of this subsection. If there are no assistant solicitors-general, a solicitor-general pro tempore shall be appointed as provided in Code Section 15-18-65. The designation shall terminate upon the solicitor-general's release from ordered military duty or upon the solicitor-general's resuming the duties of said office as provided in paragraph (1) of this subsection.

(4) An acting solicitor-general, upon assuming the office, shall be compensated at the same rate as is authorized by general or local law for the solicitor-general. The acting solicitor-general shall retain such other benefits and emoluments as an assistant solicitor-general, including, but not limited to, membership in any retirement system which such assistant was a member of at the time of the appointment as acting solicitor-general.

(5) The acting solicitor-general shall be authorized to appoint an additional assistant solicitor-general who shall be compensated in the same manner and from the same source or sources as the acting solicitor-general was compensated prior to being designated acting solicitor-general. Said appointment shall terminate upon the solicitor-general's resuming the duties of the office.



§ 15-18-70.1. Acting solicitor-general in the event of death or resignation

(a) Upon the death or resignation of a solicitor-general, the chief assistant solicitor-general or, if there is no chief assistant solicitor-general, the assistant solicitor-general senior in time of service shall perform the duties of the deceased or resigned solicitor-general until such official's successor is appointed or elected and qualified. An assistant solicitor-general performing the duties of a deceased or resigned solicitor-general shall be compensated as provided for acting solicitors-general in subsection (b) of Code Section 15-18-70.

(b) If there is no assistant solicitor-general available to perform the duties of the deceased or resigned solicitor-general as provided in subsection (a) of this Code section, the presiding judge may request the assistance of the district attorney of the judicial circuit in which such county is located or another solicitor-general of a state court to prosecute cases until a solicitor-general is appointed or elected and qualified as provided by subsection (b) of Code Section 15-18-60. Any such district attorney or solicitor-general who is acting pursuant to this subsection shall be reimbursed by the county governing authority for actual expenses incurred while assisting in the state court pursuant to this subsection.



§ 15-18-71. Additional personnel and employees

(a) The solicitor-general of a state court may employ such additional assistant solicitors-general, or other attorneys, investigators, paraprofessionals, clerical assistants, victim and witness assistance personnel, and other employees or independent contractors as may be provided for by local law or as may be authorized by the governing authority of the county. The solicitor-general shall define the duties and fix the title of any attorney or other employee of the solicitor-general's office.

(b) Personnel employed by the solicitor-general pursuant to this Code section shall be compensated by the county, the manner and amount of compensation to be paid to be fixed either by the solicitor-general with the approval of the governing authority of the county or as provided for by local Act.

(c) All appointments of assistant solicitors-general and investigators pursuant to this Code section shall be in writing.

(d) All assistant solicitors-general and investigators shall, in addition to any oath prescribed by Chapter 3 of Title 45, take and subscribe to the following oath:

"I swear (or affirm) that I will well, faithfully, and impartially and without fear, favor, or affection discharge my duties as (assistant solicitor-general or investigator) of (here state the county) County.",

which shall be filed in accordance with Chapter 3 of Title 45.



§ 15-18-72. Qualifications of personnel

(a) Except as provided in Code Section 35-9-15, relating to cross designation of law enforcement officers and prosecuting attorneys, any assistant solicitor-general, or other attorney at law employed by the solicitor-general shall be a member in good standing of the State Bar of Georgia, admitted to practice before the appellate courts of this state, shall serve at the pleasure of the solicitor-general, and shall have such authority, powers, and duties as may be assigned by the solicitor-general.

(b) Any investigator employed by the solicitor-general's office who is authorized by the solicitor-general and by Article 4 of Chapter 11 of Title 16, relating to firearms, to carry weapons or authorized by local law to exercise any of the powers of a peace officer of this state shall meet the requirements of Chapter 8 of Title 35 and shall serve at the pleasure of the solicitor-general.

(c) Subject to the provisions of Chapter 19 of Title 45, relating to employment practices of public officials and agencies, the solicitor-general shall, unless otherwise provided by local law, establish the qualifications of all other personnel employed in the solicitor-general's office.



§ 15-18-73. Offices, utilities, equipment, supplies, expenses, costs, materials

(a) Except as provided in subsection (b) of this Code section, the governing authority of the county shall provide all offices, utilities, equipment, telephone expenses, legal costs, transcripts, materials, and supplies as may be necessary for the solicitor-general to perform the duties and obligations of such office in an orderly and efficient manner.

(b) The Prosecuting Attorneys' Council of the State of Georgia may, to the extent that funds or other resources are available to the council for such purpose, provide such additional equipment or services as may be requested by the solicitors-general.



§ 15-18-74. Liability; immunity from suit; liability insurance or contracts of indemnity

(a) If a solicitor-general fails to carry out the duties of office as provided in subsection (a) of Code Section 15-18-66 without just cause, the solicitor-general shall be liable to rule as are attorneys at law.

(b) If a solicitor-general fails to attend court as required by law without just cause, the solicitor-general is liable to be fined $50.00 for each failure, to be retained out of the solicitor-general's salary.

(c) Solicitors-general of state courts and their staff shall be entitled to immunity from private suit for actions arising from the performance of their official duties to the same extent as district attorneys.

(d) The Prosecuting Attorneys' Council of the State of Georgia is authorized to purchase policies of liability insurance or contracts of indemnity or to participate in the state insurance and indemnification program established pursuant to Chapter 9 of Title 45 on behalf of the solicitors-general of the state courts and their staffs when engaged in the performance of their official duties. The council shall pay any premiums out of such funds as may be available for the support of the district attorneys and solicitors-general of this state.






Article 4 - Pretrial Intervention and Diversion Program

§ 15-18-80. Policy and procedure

(a) The prosecuting attorneys for each judicial circuit of this state shall be authorized to create and administer a Pretrial Intervention and Diversion Program. The prosecuting attorney for state courts, probate courts, magistrate courts, municipal courts, and any other court that hears cases involving a violation of the criminal laws of this state or ordinance violations shall also be authorized to create and administer a Pretrial Intervention and Diversion Program for offenses within the jurisdiction of such courts. Upon the request of the district attorney or solicitor and with the advice and express written consent of such attorney, the state or local governing authority may enter into a written contract with any entity or individual for the purpose of monitoring program participants' compliance with a Pretrial Intervention and Diversion Program.

(b) It shall be the purpose of such a program to provide an alternative to prosecuting offenders in the criminal justice system.

(c) Entry into the program shall be at the discretion of the prosecuting attorney based upon written guidelines.

(d) The prosecuting attorney implementing said program shall create written guidelines for acceptance into and administration of the program. These guidelines shall include, but are not limited to, consideration of the following:

(1) The nature of the crime;

(2) The prior arrest record of the offender; and

(3) The notification and response of the victim.

(e) No prosecuting attorney shall accept any offender into the program for an offense for which the law provides a mandatory minimum sentence of incarceration or imprisonment that cannot be suspended, probated, or deferred.

(f) The prosecuting attorney shall be authorized to assess and collect from each offender who enters the program a fee not to exceed $1,000.00 for the administration of the program. Such fee may be waived in part or in whole or made payable in monthly increments upon a showing of good cause to the prosecuting attorney. Any fee collected under this subsection shall be made payable to the general fund of the political subdivision in which the case is being prosecuted.

(g) The prosecuting attorney shall be further authorized to collect restitution on behalf of victims. Any restitution collected under this subsection shall be made payable to and disbursed by the clerk of the court in which the case would be prosecuted.

(h) No program created pursuant to this Code section shall be construed as a violation of Code Section 15-13-35 or 15-18-26.



§ 15-18-81. Court costs

The prosecuting attorney may assess court costs against the defendant for the dismissal of criminal warrants when the affiant is not a peace officer. Any fee collected under this subsection shall be made payable to the general fund of the political subdivision in which the case is being prosecuted.



§ 15-18-82. Definition

As used in this article, the term "prosecuting attorney" means the individual responsible for prosecuting cases in superior courts, state courts, probate courts, magistrate courts, municipal courts, and any other court that hears cases involving a violation of the criminal laws of this state or ordinance violations.






Article 5 - Prosecuting Attorneys of Municipal Courts

§ 15-18-90. Applicability of article

The provisions of this article shall apply to a municipality authorized by the provisions of Article 1 of Chapter 32 of Title 36 to establish and maintain a municipal court, including a municipality for which a county is furnishing municipal court services pursuant to a contract authorized by Article 9 of Chapter 10 of this title.



§ 15-18-91. Creation of office of prosecuting attorney of municipal court; term; cooperative efforts

(a) Subject to the provisions of this article, the governing authority of a municipality shall be authorized to create the office of prosecuting attorney of the municipal court. A copy of the resolution or ordinance creating the office of prosecuting attorney of the municipal court shall be provided to the Prosecuting Attorneys' Council of the State of Georgia.

(b) It shall be the duty of the municipal court clerk, or such other person designated by the governing authority of a municipality, to notify the Prosecuting Attorneys' Council of the State of Georgia of the name of any person appointed to be the prosecuting attorney of a municipal court within 30 days of such appointment.

(c) Unless otherwise provided by the charter of such municipality or other local law, the prosecuting attorney of the municipal court shall serve a term of office to be determined by the governing authority of such municipality.

(d) The governing authority of a municipality shall also be authorized to contract with the district attorney of the judicial circuit in which such municipality is located or the solicitor-general of the state court of the county in which such municipality is located for such officer to perform the duties of the prosecuting attorney in such municipal court. Any district attorney or solicitor-general entering into any such contract may assign such other members of his or her staff to prosecute in the municipal court.



§ 15-18-92. Criteria for appointment; consent

(a) Any person appointed as the prosecuting attorney of a municipal court shall be a member in good standing of the State Bar of Georgia and admitted to practice before the appellate courts of this state.

(b) Notwithstanding the provisions of subsection (a) of Code Section 15-18-21 or subsection (b) of Code Section 15-18-72, an assistant district attorney or assistant solicitor-general may be appointed as the prosecuting attorney of a municipal court with the prior written consent of the district attorney or solicitor-general who employs such assistant district attorney or assistant solicitor-general. Such consent may be withdrawn at any time by the employing district attorney or solicitor-general. Notice that consent for such appointment is being withdrawn shall be done in writing to the governing authority of such municipality not less than 30 days prior to the day that such assistant district attorney or assistant solicitor-general shall cease to serve as the prosecuting attorney of a municipal court.



§ 15-18-93. Oath of office

In addition to the oaths prescribed by Chapter 3 of Title 45, relating to official oaths, the prosecuting attorney of a municipal court shall take and subscribe to the following oath: "I swear (or affirm) that I will well, faithfully, and impartially and without fear, favor, or affection discharge my duties as prosecuting attorney of the (City) (Town) of (here state the municipality)."



§ 15-18-94. Employment status; additional duties

(a) Unless otherwise provided by local law, the governing authority of the municipality shall determine whether the prosecuting attorney of a municipal court shall be a full-time or part-time prosecuting attorney.

(b) Any full-time prosecuting attorney of a municipal court and any full-time employees of the prosecuting attorney of a municipal court shall not engage in the private practice of law.

(c) Any part-time prosecuting attorney of a municipal court and any part-time assistant prosecuting attorney of a municipal court may engage in the private practice of law, but shall not practice in the municipal court or appear in any matter in which that prosecuting attorney has exercised jurisdiction.



§ 15-18-95. Disqualification or incapacity of prosecuting attorney; substitution

If the prosecuting attorney of a municipal court is disqualified from engaging in the prosecution of a particular case or is unable to perform the duties of said office due to illness or incapacity, the governing authority shall provide for the appointment of a substitute prosecuting attorney. At any time in which a substitute prosecuting attorney is not available or an appointment has not been made, the city attorney of the applicable municipality may serve as the substitute prosecuting attorney until such time as a prosecuting attorney or substitute prosecuting attorney is available or appointed.



§ 15-18-96. Authority of prosecuting attorney

(a) The prosecuting attorney of a municipal court shall have the duty and authority to represent the municipality:

(1) In the municipal court:

(A) In the prosecution of any violation of the laws or ordinances of such municipality which is within the jurisdiction of such municipal court and punishable by confinement or a fine or both or by a civil penalty authorized by Code Section 40-6-163; and

(B) In the prosecution of any violation of state laws which by general law municipal courts have been granted jurisdiction to try and dispose of such offenses, specifically including those offenses described in Chapter 32 of Title 36 and Code Section 40-13-21;

(2) In the appeal of any case prosecuted in the municipal court to the superior court or the appellate courts of this state;

(3) In any case in which the defendant was convicted in the municipal court and is challenging such conviction through habeas corpus;

(4) To administer the oaths required by law to the bailiffs or other officers of the court and otherwise to aid the presiding judge in organizing the court as may be necessary; and

(5) To perform such other duties as are or may be required by law or ordinance or which necessarily appertain to such prosecuting attorney's office.

(b) The prosecuting attorney of a municipal court shall have the authority to:

(1) File, amend, and prosecute any citation, accusation, summons, or other form of charging instrument authorized by law for use in the municipal court;

(2) Dismiss, amend, or enter a nolle prosequi on any accusation, citation, or summons filed in the municipal court as provided by law, except that the prosecuting attorney of a municipal court shall not have the authority to dismiss or enter a nolle prosequi in any case in which the accused is charged with a violation of state law other than one which the municipal court has jurisdiction to try and dispose of such offense without the consent of the proper prosecuting officer having jurisdiction to try and dispose of such offense. As used in this paragraph, the term "proper prosecuting officer" means, in the case of felonies, the district attorney and, in the case of misdemeanors, the solicitor-general in counties where there is a state court, or in counties where there is no solicitor-general, the district attorney;

(3) Reduce to judgment any fine, forfeiture, or restitution imposed by the municipal court as part of a sentence in an ordinance case or forfeiture of a recognizance which is not paid in accordance with the order of the court. A prosecuting attorney of a municipal court may institute such civil action in the courts of this state or of the United States or any of the several states to enforce such judgment against the property of the defendant; and

(4) Request and utilize the assistance of any other municipal prosecutor, solicitor-general, assistant solicitor-general, district attorney, assistant district attorney, or other attorney employed by an agency of this state or its political subdivisions or authorities in the prosecution of any criminal action.

(c) The provisions of this Code section shall not be deemed to restrict, limit, or diminish any authority or power of the district attorney or any solicitor-general to represent this state in any criminal case in which the accused is charged with a felony or misdemeanor, when the municipal court is acting as a court of inquiry pursuant to Article 2 of Chapter 7 of Title 17 or setting bail for any such offense, other than one which the municipal court has, by law, jurisdiction to try and dispose of.



§ 15-18-97. Compensation for prosecuting attorney

The prosecuting attorney of a municipal court shall be compensated by the municipality as provided by local law or, in the absence of such local law, as provided by the governing authority of such municipality. The prosecuting attorney of a municipal court shall be entitled to be reimbursed for actual expenses incurred in the performance of his or her official duties in the same manner and rate as other municipal employees.



§ 15-18-98. Appointment of staff

The prosecuting attorney of a municipal court may employ such additional assistant prosecuting attorneys and other employees or independent contractors as may be provided for by local law or as may be authorized by the governing authority of the municipality. The prosecuting attorney of a municipal court shall define the duties and fix the title of any attorney or other employee of the prosecuting attorney's office. Personnel employed pursuant to this Code section shall be compensated by the municipality.



§ 15-18-99. Qualifications of prosecutors

Any assistant prosecuting attorney or other attorney at law employed by the municipality for the purposes of prosecuting in the municipal court shall be a member in good standing of the State Bar of Georgia or satisfy the provisions of Code Section 15-18-22.









Chapter 19 - Attorneys

Article 1 - General Provisions

§ 15-19-1. Scope of admission to practice

Those who are admitted to practice in the superior courts may practice in any court of this state other than the Supreme Court and the Court of Appeals, for each of which another and special license shall be obtained.



§ 15-19-2. Rules governing board of examiners; amount and disposition of examination fees

(a) It shall be the duty of the Justices of the Supreme Court to appoint and fix the number, terms, and compensation of the Board of Bar Examiners, whose powers and duties shall be as set forth by the Supreme Court by rule. All salaries, fees, and other expenses incurred in administering the Board of Bar Examiners and the examinations conducted by the board shall be paid by the Supreme Court.

(b) The Supreme Court, upon recommendation by the board, shall by rule set the amount of the examination fee to be paid by the applicants for admission to the bar by examination and shall direct to whom and when the fee shall be paid. The examination fee shall be reasonable and shall be determined in such a manner that the total amount of the fees charged and collected by the board in each fiscal year shall approximate the direct and indirect costs of administering the examination.



§ 15-19-3. Rules governing examinations; time and place thereof

(a) The Justices of the Supreme Court shall be authorized to make and adopt rules as to the making of application to take an examination and as to the time, manner, and places of holding examinations for admission to the bar of this state and are specifically authorized to provide for the holding of the examinations under the supervision of the Board of Bar Examiners at not more than three cities, under such rules and regulations as may be prescribed by them. They may provide for the examination to be held over such period of days as in their judgment shall be fair to the applicant for examination. There shall be held not less than two examinations during each calendar year, the date or dates of which shall be fixed by the Justices of the Supreme Court.

(b) Nothing in this Code section shall be construed as limiting applicants for admission to the bar to college trained persons, except as provided by law.



§ 15-19-4. Duties of attorneys

It is the duty of attorneys at law:

(1) To maintain the respect due to courts of justice and judicial officers;

(2) To employ, for the purpose of maintaining the causes confided to them, such means only as are consistent with truth and never to seek to mislead the judges or juries by any artifice or false statement of the law;

(3) To maintain inviolate the confidence and, at every peril to themselves, to preserve the secrets of their clients;

(4) To abstain from all offensive personalities and to advance no fact prejudicial to the honor or reputation of a party or a witness unless required by the justice of the cause with which they are charged;

(5) To encourage neither the commencement nor the continuance of an action or proceeding from any motives of passion or interest; and

(6) Never to reject, for a consideration personal to themselves, the cause of the defenseless or oppressed.



§ 15-19-5. Authority of attorney to bind client

Attorneys have authority to bind their clients in any action or proceeding by any agreement in relation to the cause, made in writing, and by signing judgments, entering appeals, and entering such matters, when permissible, on the dockets of the court. Attorneys who are otherwise authorized by law to take affidavits and administer oaths shall not be disqualified to take affidavits required of their clients in any matter or proceeding of any nature whatsoever.



§ 15-19-6. Handling client's funds

Without special authority, attorneys cannot receive anything in discharge of a client's claim but the full amount in cash.



§ 15-19-7. Proof of authority

The presiding judge or justice, on motion of either party and on showing reasonable grounds therefor, may require any attorney who assumes the right to appear in a case to produce or prove the authority under which he appears and to disclose, whenever pertinent to any issue, the name of the person who employed him and may grant any order that justice may require on such investigation. However, prima facie, attorneys shall be held authorized to represent properly any case in which they may appear.



§ 15-19-8. Relief from acts of unauthorized attorney

If it is alleged by a party for whom an attorney appears that the attorney does so without authority, the court, at any stage of the proceedings, if fully satisfied that the allegation is true, may relieve the party for whom the attorney assumed to appear from the consequences of his acts.



§ 15-19-9. Unauthorized appearance as contempt; penalty

Any attorney appearing for a person without being employed, unless by leave of the court, is guilty of a contempt of court and shall be fined not less than $500.00.



§ 15-19-10. Which of several counsel to be given preference in absence of client

(a) As used in this Code section, the term "leading counsel" means the person who, at the time of the trial or the raising of any issue connected with the case, is, in the judgment of the court, the counsel upon whom the client relies more than any other.

(b) When two or more attorneys employed on the same side dispute about the direction to be given to their case and the client is not present, the judge shall hear all the facts and give preference to the leading counsel.

(c) If there is more than one leading counsel, the court shall, as between them, give preference to the counsel who was first employed.



§ 15-19-11. Attorney's retainer; recovery for services rendered

Unless otherwise stipulated, one-half of the fee in any case is a retainer and is due at any time unless the attorney, without sufficient cause, abandons the case before rendering service to that value. In cases where he has rendered such service but cannot render the balance of service due to the act of his client, providential cause, election to office, or removal out of the state, he is entitled to retain such amount or a due proportion thereof if collected, or if not collected, to bring an action to collect it. Where no special contract is made, the attorney may recover for the services actually rendered.



§ 15-19-12. Status of note or obligation given as fee when service not rendered; penalty for transfer

Attorneys are prohibited from collecting any note or other contract in writing given as a fee in any case in which they have failed to attend to in person or by some competent attorney from the time of employment until the rendition of judgment. Any such note or written contract shall be null and void unless the attorney holding it was, by contract, released from the duty of attending to the case for which it was given. The transfer of such note or obligation subjects an attorney to forfeit and pay to the person from whom the same was taken double the amount thereof, recoverable in any court having jurisdiction of the same, unless the person is saved harmless against all fees, costs, and other necessary expenses on account thereof.



§ 15-19-13. Right to fees in claim cases

In claim cases, the attorney causing the levy and prosecuting the rights of the plaintiff in execution shall be entitled to his fees from the proceeds of the property condemned although the holders of older liens may demand and recover the proceeds from the immediate client of the attorney.



§ 15-19-14. Liens for services rendered; priority; modes of enforcement; other rights

(a) Attorneys at law shall have a lien on all papers and money of their clients in their possession for services rendered to them. They may retain the papers until the claims are satisfied and may apply the money to the satisfaction of the claims.

(b) Upon actions, judgments, and decrees for money, attorneys at law shall have a lien superior to all liens except tax liens; and no person shall be at liberty to satisfy such an action, judgment, or decree until the lien or claim of the attorney for his fees is fully satisfied. Attorneys at law shall have the same right and power over the actions, judgments, and decrees to enforce their liens as their clients had or may have for the amount due thereon to them.

(c) Upon all actions for the recovery of real or personal property and upon all judgments or decrees for the recovery of the same, attorneys at law shall have a lien for their fees on the property recovered superior to all liens except liens for taxes, which may be enforced by mortgage and foreclosure by the attorneys at law or their lawful representatives as liens on personal property and real estate are enforced. The property recovered shall remain subject to the liens unless transferred to bona fide purchasers without notice.

(d) If an attorney at law files his assertion claiming a lien on property recovered in an action instituted by him, within 30 days after a recovery of the same, his lien shall bind all persons.

(e) The same liens and modes of enforcement thereof which are allowed to attorneys at law who are employed to bring an action for any property, upon the property recovered, shall be equally allowed to attorneys at law employed and serving in defense against such actions in case the defense is successful.

(f) This Code section shall not affect the rights of attorneys under Code Section 15-19-13 and decisions of the Supreme Court and Court of Appeals thereon.



§ 15-19-15. Satisfaction of liens

Liens of attorneys at law in possession of personal property under a lien for fees shall be satisfied according to Code Section 44-14-550.



§ 15-19-16. Liability of attorneys

Where attorneys retain in their hands the money of their clients after it has been demanded, they are liable to rule and otherwise as sheriffs are and incur the same penalties and consequences.



§ 15-19-17. Effect of advice of counsel on client's liability; redress

Clients shall not be relieved from their liability for damages and penalties imposed by law on the ground that they acted under the advice of their counsel but are entitled to redress from their counsel for unskillful advice.






Article 2 - State Bar of Georgia

§ 15-19-30. Establishment of unified state bar authorized

In recognition of the fact that attorneys are officers of the courts of this state; that they have the exclusive right to practice law and represent members of the public in connection with their legal affairs; that they are charged with important responsibilities in connection with the administration of justice both in and out of the courts; and that for these reasons a strong legal profession is in the public interest, the Supreme Court of this state is authorized to establish as an administrative arm of the court a unified self-governing bar association which shall be known as the "State Bar of Georgia," composed of all persons licensed to practice law in this state.



§ 15-19-31. Adoption of rules for organization and government of State Bar

The Supreme Court shall have the authority by appropriate orders, upon recommendation made by the State Bar of Georgia, to adopt rules and regulations for the organization and government of the unified state bar and to define the rights, duties, and obligations of the members therein, including the payment of a reasonable license fee, and otherwise to regulate and govern the practice of law in this state, to the end that the unified state bar shall promote the best interest of the public by maintaining high standards of conduct in the legal profession and by aiding in the efficient administration of justice.



§ 15-19-32. Option of jury trial prior to final order or disbarment

The rules and regulations governing the unified state bar shall provide that before a final order of any nature or any judgment of disbarment is entered the attorney involved may elect to have any material issues of fact determined by a jury in the superior court of the county of his residence.



§ 15-19-33. Procedure for adoption of rules

A copy of proposed rules and regulations of the State Bar of Georgia shall be furnished to all members. The Supreme Court shall set down for public hearing the adoption of proposed rules and regulations and any attorney or other person interested may appeal in person or by brief for the purpose of either supporting or opposing proposed rules and regulations.



§ 15-19-34. Amendment of rules

Rules and regulations of the State Bar of Georgia may be amended upon recommendation of the State Bar of Georgia under such rules and procedures as shall be prescribed by the Supreme Court.






Article 3 - Regulation of Practice of Law

§ 15-19-50. "Practice of law" defined

The practice of law in this state is defined as:

(1) Representing litigants in court and preparing pleadings and other papers incident to any action or special proceedings in any court or other judicial body;

(2) Conveyancing;

(3) The preparation of legal instruments of all kinds whereby a legal right is secured;

(4) The rendering of opinions as to the validity or invalidity of titles to real or personal property;

(5) The giving of any legal advice; and

(6) Any action taken for others in any matter connected with the law.



§ 15-19-51. Unauthorized practice of law forbidden

(a) It shall be unlawful for any person other than a duly licensed attorney at law:

(1) To practice or appear as an attorney at law for any person other than himself in any court of this state or before any judicial body;

(2) To make it a business to practice as an attorney at law for any person other than himself in any of such courts;

(3) To hold himself out to the public or otherwise to any person as being entitled to practice law;

(4) To render or furnish legal services or advice;

(5) To furnish attorneys or counsel;

(6) To render legal services of any kind in actions or proceedings of any nature;

(7) To assume or use or advertise the title of "lawyer," "attorney," "attorney at law," or equivalent terms in any language in such manner as to convey the impression that he is entitled to practice law or is entitled to furnish legal advice, services, or counsel; or

(8) To advertise that either alone or together with, by, or through any person, whether a duly and regularly admitted attorney at law or not, he has, owns, conducts, or maintains an office for the practice of law or for furnishing legal advice, services, or counsel.

(b) Unless otherwise provided by law or by rules promulgated by the Supreme Court, it shall be unlawful for any corporation, voluntary association, or company to do or perform any of the acts recited in subsection (a) of this Code section.



§ 15-19-52. Lawful acts by parties involved; financial services advice; legal instruments; title papers

Nothing contained in this article shall prevent any corporation, voluntary association, or individual from doing any act or acts set out in Code Section 15-19-50 to which the persons are a party; but, in preparing and filing affidavits in attachments and prosecuting such proceedings, it shall be unlawful for the plaintiffs to act through any agent or employee who is not a duly licensed attorney at law. Moreover, no financial institution, as defined by Code Section 7-1-4, whose deposits are federally insured shall be prohibited from giving any advice to its customers in matters incidental to providing financial services; nor shall any person, firm, or corporation be prohibited from drawing any legal instrument for another person, firm, or corporation, provided it is done without fee and solely at the solicitation and the request and under the direction of the person, firm, or corporation desiring to execute the instrument. Furthermore, a title insurance company may prepare such papers as it thinks proper or necessary in connection with a title which it proposes to insure, in order, in its opinion, for it to be willing to insure the title, where no charge is made by it for the papers.



§ 15-19-53. Examination and abstract of titles; title insurance; employment of attorneys

This article shall not prohibit a person, corporation, or voluntary association from examining the record of titles to real property, nor shall it prohibit a person, corporation, or voluntary association from preparing and issuing abstracts of title from such examination of records and certifying to the correctness of the same, nor from issuing policies of insurance on titles to real or personal property, nor from employing an attorney or attorneys in and about their own immediate affairs or in any litigation to which they are or may be a party. However, nothing contained in this Code section shall authorize any person, corporation, or voluntary association other than an attorney at law to express, render, or issue any legal opinion as to the status of the title to real or personal property.



§ 15-19-54. Furnishing of information or clerical services to attorneys permitted

Nothing contained in this article shall be construed to prevent a person, corporation, or voluntary association from furnishing to any person lawfully engaged in the practice of law such information or clerical services in and about his professional work as would be lawful except for Code Sections 15-19-51, 15-19-53, and 15-19-55, provided that at all times the attorney receiving the information or services shall maintain full professional and direct responsibility to his clients for the information and services received. However, no person, corporation, or voluntary association not otherwise authorized to do so shall be permitted to render any services which cannot lawfully be rendered by a person not admitted to practice law nor to solicit directly or indirectly professional employment for an attorney.



§ 15-19-55. Certain solicitation prohibited

It shall be unlawful for any person, corporation, or voluntary association to solicit legal employment on behalf of any attorney, firm, corporation, or organization where the attorney, firm, corporation, or organization would not himself or itself be authorized to engage in such solicitation. However, nothing in this article shall be construed to prohibit a person, association, or corporation lawfully engaged in the business of conducting a mercantile or collection agency or adjustment bureau from employing an attorney at law to give legal advice concerning, or to prosecute actions in court which relate to, the adjustment or collection of debts and accounts only.



§ 15-19-56. Penalty for prohibited conduct

(a) Any person, corporation, or voluntary association violating Code Section 15-19-51, 15-19-53, 15-19-54, or 15-19-55 shall be guilty of a misdemeanor.

(b) Every officer, trustee, director, agent, or employee of a corporation or voluntary association who directly or indirectly engages in any of the acts prohibited in Code Section 15-19-51, 15-19-53, 15-19-54, or 15-19-55 or assists a corporation or voluntary association in performing the prohibited acts shall be guilty of a misdemeanor. The fact that the person is a duly and regularly admitted attorney at law shall not be held to permit or allow the corporation or voluntary association to do the acts prohibited in such Code sections, nor shall the fact be a defense upon the trial of any person mentioned therein for a violation of those Code sections. Nothing in this subsection shall prevent any court having jurisdiction from punishing the corporation or its officers for contempt.



§ 15-19-57. Investigation of unauthorized practice of law

The State Bar of Georgia, the Judicial Council of the State of Georgia, and all organized bar associations of this state are each authorized to inquire into and investigate:

(1) Any charges or complaints of unauthorized or unlawful practice of law;

(2) Reserved;

(3) Any charges or complaints that any person, in violation of Code Section 15-19-55 or rules promulgated by the Supreme Court, is orally or by writing, for a consideration then or afterwards to be charged or received by himself or another, offering or tendering to another person, without the solicitation of the person, the services of an attorney at law, resident or nonresident of this state, in order for the attorney to institute an action or represent the person in the courts of this or any other state or of the United States in the enforcement or collection by law of any claim, debt, or demand of the person against another or is suggesting or urging the bringing of such action; and

(4) Any charge or complaints that any person is engaged in the practice of seeking out and proposing to other persons that they present and urge through any attorney at law the collection of any claim, debt, or demand of such person against another.



§ 15-19-58. Injunctive relief; venue; procedure; other remedies not curtailed

(a) Either the State Bar of Georgia, the Judicial Council of this state, or any organized bar association of this state is authorized to institute in the proper superior court of this state an action or actions seeking injunctive relief against any person, firm, or corporation, when it determines after investigation that such person, firm, or corporation:

(1) Is engaged in the unauthorized or unlawful practice of law;

(2) Reserved;

(3) In violation of Code Section 15-19-55 or rules promulgated by the Supreme Court, is orally or by writing, for a consideration then or afterwards to be charged or received by himself or another, offering or tendering to another person, without the solicitation of such other person, the services of an attorney at law, resident or nonresident of this state, in order for the attorney to institute an action or represent the person in the courts of this or any other state or of the United States in the enforcement or collection by law of any claim, debt, or demand of any such person against another or is suggesting or urging the bringing of the action; or

(4) Is engaged in the practice of seeking out and proposing to other persons that they present and urge through any attorney at law the collection of any claim, debt, or demand of such person against another.

(b) The venue of any action authorized by this Code section shall be determined by the constitutional and statutory provisions relating to cases in equity.

(c) The hearing, interlocutory or final, and the trial of actions authorized by this Code section shall be governed by the laws of this state relating to injunctions, as shall appeals from orders or judgments therein.

(d) In any action brought under this Code section, the final judgment, if in favor of the plaintiff, shall perpetually enjoin the defendant or defendants from the commission or continuance of the act or acts complained of. Restraining orders or temporary injunctions may be granted as in other cases in which injunctive relief is sought.

(e) This Code section and Code Section 15-19-57 shall not repeal or curtail any remedy provided in cases of unauthorized or unlawful practice of law, and nothing contained in these Code sections shall be construed as abridging the powers of the courts in such matters.



§ 15-19-59. Authorized actions by brokers, associates, and salepersons.

(a) As used in this Code section, the terms "associate broker," "broker," and "salesperson" shall have the same meanings as set forth in Code Section 43-40-1.

(b) A broker, associate broker, or salesperson licensed pursuant to Chapter 40 of Title 43, a seller of real property or the employee of a seller of real property, or an employee of a property management company engaged in the leasing or management of commercial or multifamily properties may:

(1) Provide information and advice to their principals, clients, and customers in matters involving the listing, management, sale, purchase, exchange, renting, lease, option, or other conveyance of any real estate or the improvements thereon;

(2) Prepare special stipulations to forms that were prepared by an attorney in connection with the listing, sale, purchase, exchange, renting, lease, or option for any real estate or the improvements thereon;

(3) Provide legal forms prepared by an attorney to their principals, clients, and customers; and

(4) Complete legal instruments prepared by an attorney for their principals, clients, and customers.

(c) This Code section shall not authorize a broker, associate broker, or salesperson to close a real estate transaction or to express, render, or issue a legal opinion as to the status of the title to real or personal property. No person or voluntary association, other than an active member in good standing of the State Bar of Georgia, shall close a real estate transaction or express, render, or issue a legal opinion as to the status of the title to real or personal property.

(d) This Code section shall not prevent the activities authorized by Code Section 15-19-52, 15-19-53, 15-19-54, or 43-40-25.1.



§ 15-19-60. Consumer action for damages for violations.

Any consumer who is a party to a one-to-four family residential real estate transaction or a consumer debtor or a trustee of a consumer debtor in a bankruptcy case that involves a one-to-four family residential real property who is damaged by a violation of this article or a violation of the Supreme Court's rules or opinions governing the unlicensed practice of law shall be entitled to maintain a civil action to recover damages, treble damages, reasonable attorney's fees, and expenses of litigation. A claim for a violation of this Code section shall be asserted in an individual action only and shall not be the subject of a class action under Code Section 9-11-23. This Code section shall not prevent the activities authorized by Code Section 15-19-52, 15-19-53, 15-19-54, 15-19-59, or 43-40-25.1.









Chapter 20 - Law School Legal Aid Agencies

§ 15-20-1. Short title

This chapter may be known and cited as "The Law School Legal Aid Agency Act of 1967."



§ 15-20-2. Declaration of purpose

It is in the public interest to promote the availability of legal aid to indigent persons and in connection therewith to encourage the establishment and operation of legal aid agencies by law schools in this state and the utilization of the services of third-year law students in the legal aid agencies as a form of legal intern training and service that will provide competent and professional legal counsel to indigent persons.



§ 15-20-3. Definitions

As used in this chapter, the term:

(1) "Approved law school legal aid agency" means an established or proposed department, division, program, or course in a law school under the supervision of at least one full-time member of the school's faculty or staff who has been admitted and licensed to practice law in this state, conducted regularly and systematically to render legal services to indigent persons, the purpose, method, and content of which are approved by a judge of the superior court as provided in this chapter. When a law school legal aid agency has been approved as provided in this chapter, it is contemplated that the resources of the legal aid agency, including the services of third-year law students regularly enrolled therein, will in their entirety provide competent and professional legal counsel to the indigent persons served thereby.

(2) "Indigent person" means a person financially unable to employ the legal services of an attorney as determined by a standard of indigency established by a judge of the superior court as provided in this chapter.

(3) "Law school" means a law school in this state which is approved by the American Bar Association or which is authorized to operate under Code Section 20-3-250.8 or which was chartered and began operation in this state prior to February 10, 1937, and continued in operation in this state on March 28, 1967.

(4) "Legal aid" means legal services of a civil, criminal, or other nature rendered for or on behalf of an indigent person without charge to the person.

(5) "Practice of legal aid" means participation by a third-year law student in an approved legal aid agency and, as an adjunct thereof, under its sponsorship and solely in connection therewith, the rendition of legal services to indigent persons without charge to the persons. When a third-year law student has been authorized to practice legal aid under this chapter, he shall, to the extent involved in his participation in the legal aid agency, have the authority to practice law as if he were admitted and licensed to practice in this state, except that all pleadings and other entries of record must be signed by a licensed attorney and, in the conduct of a trial, a licensed attorney must be present.

(6) "Staff instructor" means a full-time professional staff employee of a law school in this state who has been admitted to the bar of another state, but who has not yet been admitted to the bar of this state, and who is actively engaged in the work of an approved law school legal aid agency.

(7) "Third-year law student" means a student regularly enrolled and in good standing in a law school in this state who has satisfactorily completed at least two-thirds of the requirements for a first professional degree in law (J.D. or its equivalent) in not less than four semesters or six quarters of residence.



§ 15-20-4. Application to establish legal aid agency; separate application for each county

(a) A law school in this state which has established a legal aid agency or proposes to establish a legal aid agency may obtain approval thereof by applying for that purpose to a judge of the superior court in the county in which the legal aid agency is operating or proposes to operate.

(b) The application shall be made in the name of the dean of the law school. It shall request the judge to approve the legal aid agency conducted or proposed by the law school and to establish a standard of indigency appropriate to that county for determining the persons who may be served by the legal aid agency. It shall also include such information and data concerning the law school's legal aid agency and the appropriate standard of indigency as will enable the judge to make the approval and establish the standard as contemplated hereunder.

(c) A law school must obtain approval by a separate application in each county in which its legal aid agency is operating or proposes to operate, and any authority to practice legal aid allowed under this chapter shall be limited to the county for which approval of the legal aid agency has been obtained as provided in this Code section.



§ 15-20-5. Showing required

Upon receipt of an application under Code Section 15-20-4, the judge of the superior court may require such showing and otherwise give the matter such direction as he deems necessary to satisfy himself that the application is complete and in order, that the purposes of Code Section 15-20-2 are served, and that the requirements contemplated in paragraph (1) of Code Section 15-20-3 are met. He may also require such showing and otherwise give the matter such direction as he deems necessary to establish a standard of indigency appropriate to that county.



§ 15-20-6. Entry of order; continuing jurisdiction of superior court judge

When the judge of the superior court has determined that the application warrants approval and has established a standard of indigency, he shall enter an appropriate order. The order shall retain a continuing jurisdiction over these matters. At any time the judge may require a review thereof to assure himself that the purposes of this chapter are being served and that the privileges accorded hereunder are not being abused or used for other purposes.



§ 15-20-7. Malpractice insurance

In the order approving a legal aid agency the judge of the superior court shall require the applicant to procure and maintain an appropriate coverage of malpractice liability insurance.



§ 15-20-8. Participants in legal aid; certification by dean; oath

When a law school legal aid agency has been approved as contemplated in Code Section 15-20-6, a third-year law student or staff instructor regularly enrolled may be certified as a participant therein and authorized to practice legal aid as an adjunct thereof in such form and manner as the judge of the superior court may prescribe, taking care that the requirements of this chapter and the good moral character of the student or instructor are properly certified by the dean of the law school. Before entering an order authorizing him to practice legal aid, the judge shall further require of the student or instructor an oath similar to the oath required by an attorney.



§ 15-20-9. Filing of dean's certificate; duration of authority to practice legal aid; termination of authority

As to each third-year law student or staff instructor authorized to practice legal aid, there shall be kept on file in the office of the clerk of the superior court in the county where such authority is to be exercised the dean's certificate, the student's and instructor's oaths, and the judge's order as contemplated under Code Section 15-20-8. The authority to practice legal aid, as allowed under this chapter, shall extend for no longer than one year. If during this period any change occurs in the status of the student or instructor at the law school in which he was enrolled at the time of his original certification, that is, if the student or instructor ceases his enrollment at the law school, ceases his enrollment in that law school's legal aid agency, or otherwise is expelled or suspended from the law school, then any authority to practice legal aid shall terminate and be revoked.






Chapter 21 - Payment and Disposition of Fines and Forfeitures

Article 1 - General Provisions

§ 15-21-1. Time of payment of fines

Every fine imposed by a court under the authority of this Code shall be paid immediately or within such reasonable time as the court may grant.



§ 15-21-2. Payment into county treasury of fines and bond forfeitures

(a) (1) The clerks of the several courts shall pay into the county treasury of the county where the court is held all moneys arising from fines and bond forfeitures collected by them and, upon failure to do so, shall be subject to rule and attachment as in the case of defaulting sheriffs.

(2) The provisions of paragraph (1) of this subsection shall not apply to the remainder of any fines, after costs, imposed for violation of any traffic offense provided in or authorized by Chapter 6 of Title 40 on an urban interstate system if the arrest or citation in such case was made or issued by a member of the Uniform Division of the Department of Public Safety's motorcycle enforcement unit, in which case such remainder shall be remitted to the Department of Public Safety and used for the maintenance and enhancement of the department's motorcycle enforcement program.

(3) As used in this subsection, the term "urban interstate system" means a portion of the national system of interstate and defense highways which:

(A) Is located entirely within any part of this state; and

(B) Includes a single numbered interstate highway which forms a closed loop or perimeter.

Where these conditions exist, the urban interstate system shall consist of the interstate highway constituting the closed loop or perimeter and all interstate highways or portions thereof located within such loop or perimeter, not including any portion of any interstate highway outside of the loop or perimeter.

(b) No officer shall be required to pay any money into the treasury until all the legal claims on the funds held and owned by the officer bringing the money into court in the particular case by which the funds for distribution were brought into court have been allowed and paid.



§ 15-21-3. Maintenance of moneys from fines and bond forfeitures in county treasury

The moneys arising from fines and bond forfeitures paid into the county treasury shall be kept separate and distinct from the county funds arising from other sources, and distinct and separate accounts of such funds shall also be kept by the county treasurer on the basis of the court from which the funds are received.



§ 15-21-4. Distribution of fines and bond forfeitures generally; liability of the clerk of the court as to distribution

All moneys arising from fines and bond forfeitures shall, at each term of the court, be distributed by the clerk of the court under order of the court to such persons and according to the priorities prescribed by law; and, upon failure to do so, the clerk shall be subject to a rule at the instance of any party aggrieved.



§ 15-21-5. Procedure for filing and payment of claims of officers of court when defendant acquitted or person liable is insolvent generally

Any officer having a claim against the fine and bond forfeitures fund for insolvent costs, or in cases where defendants have been acquitted, if the same accrued in the superior court, or a court of inquiry prior to indictment, shall present to the judge of the superior court an itemized bill of the costs claimed. If the bill of costs is approved by the judge of the superior court, he shall order the bill entered on the minutes of the court; and the order shall operate as a warrant drawn upon the county treasury, to be paid by the county treasurer or other proper county officer or officers in charge of the fiscal affairs of the county out of any fines and bond forfeitures in the treasury received from the superior court.



§ 15-21-6. Procedure for filing and payment of claims of officers of county courts, notaries public, justices of the peace, and constables generally

Reserved. Repealed by Ga. L. 1983, p. 884, § 5-2, effective July 1, 1983.



§ 15-21-7. Report by county treasurer to grand jury as to fines and bond forfeitures received and disbursed; compensation of treasurer; effect of Code section upon local laws

(a) The county treasurer shall report to the grand jury the amounts of fines and bond forfeitures received by him and to whom disbursed for the period of six months preceding the report and shall receive as his compensation 2 1/2 percent on the amounts paid out by him.

(b) Nothing in subsection (a) of this Code section shall affect the distribution of funds arising from fines and bond forfeitures or the compensation of county treasurers as regulated by any local law.



§ 15-21-8. Applicability and effect of Code Sections 15-21-2 through 15-21-7

Code Sections 15-21-2 through 15-21-7 do not apply to city courts, nor do they authorize a judge to draw his warrant to pay insolvent costs, costs where the defendant has been acquitted, or any other fund in the county treasury than the fund arising from fines and bond forfeitures, nor do they affect any local law.



§ 15-21-9. Lien of officers for payment of insolvent costs

The officers of court shall have a lien upon all funds arising from fines and bond forfeitures for the payment of their insolvent costs.



§ 15-21-10. Procedure for filing and payment of claims of officers of court when indictment found not true, defendant acquitted, or persons unable to pay

In cases where a bill of indictment is preferred and not found true by the grand jury, where a defendant is acquitted by a jury, or where persons liable by law for the payment of costs are unable to pay the same, the officers severally entitled to such costs may present an account therefor to the judge of the court in which the prosecutions were pending, which, after being examined and allowed by him, he shall order to be paid in the manner prescribed by law. The account and order shall be entered on the minutes of the court.



§ 15-21-11. Priorities for distribution of fines and forfeitures generally

Unless otherwise provided by law, money arising from fines for a violation of the penal laws or collected on forfeited recognizances in the superior courts shall be first applied to the extinguishment of the insolvent lists of the officers bringing the funds into court and then to the orders of former officers in proportion to their claims.



§ 15-21-12. Contract for collection of moneys owed court

For the purpose of collecting any moneys owed to a court pursuant to a judgment and with the recommendation of such court, a local governing authority may contract with any person doing business within or outside this state for the collection of moneys owed to such court; provided, however, that a local governing authority shall not enter into such contract for the collection of moneys owed as a result of a court order sentencing a defendant to a probationary sentence or placing a defendant under probationary supervision solely because such defendant is unable to pay the court imposed fines and statutory surcharges when such defendant's sentence is imposed.



§ 15-21-13. Priority of payment of claims for fees of solicitors of city courts, sheriffs, clerks, and district attorneys

(a) All claims for fees of solicitors of city courts, sheriffs, clerks, and district attorneys shall be paid from the funds arising from fines imposed in criminal cases before any claim or order of any claimant or distributee shall be paid.

(b) Nothing contained in subsection (a) of this Code section shall in any way affect the fines and bond forfeitures of any court whose officers are on salaries and where the fines and bond forfeitures are remitted to the county treasury.






Article 2 - Compensation of Justices of the Peace and Constables in Certain Cases

§§ 15-21-30 through 15-21-33.

Reserved. Repealed by Ga. L. 1983, p. 884, § 5-6, effective July 1, 1983.






Article 3 - Limitation Period and Rules for Claims Against Fine and Bond Forfeiture Fund

§ 15-21-50. Limitation period for claims against fine and bond forfeiture fund for payment of costs or fees; extension of limitation period

Any costs or fees due any officer of court or to his heirs, administrators, executors, or assigns which are payable out of the fine and bond forfeiture fund shall be paid within seven years after the costs accrue or else the claim shall be barred by limitation and shall cease to be a valid claim against the fund or against any holder or custodian thereof under the law. The period of limitation may be extended as set out in Code Section 15-21-51.



§ 15-21-51. Procedure for extension of limitation period

Any claimant against the fine and bond forfeiture fund or the heirs, administrators, executors, personal representatives, or assigns of any officer holding any valid claim against the fund may extend the period of limitation for an additional seven years by filing with the clerk of the superior court of the county in which the claims arose another statement or claim setting forth the amount claimed and that the claimant has been unable to collect the claim or balance of the claim out of the fine and bond forfeiture fund. The statement shall be approved by the judge of the superior court of the county in which the claim arose and recorded on the minutes of the court by the clerk. The claim shall show on its face that it is made for the purpose of extending the period of limitation. The claim shall be made and recorded within the original seven-year period in order for the period of limitation to be extended. The extension of the period of limitation shall be for a period of seven years after the claim made for the purpose of extending the limitation period has been filed and recorded. The original period of limitation may be extended only once.



§ 15-21-52. Payment into county treasury of funds received as part of fine and bond forfeiture fund

Any funds coming into the possession of the prosecuting attorney of any court, any officer of court, or any other person as a part of the fine and bond forfeiture fund shall be paid over by the prosecuting attorney or other officer or person into the treasury of the county as provided by law. No payment to the county treasury of funds received by an officer shall be withheld past the end of the calendar year in which the funds were received.



§ 15-21-53. Persons deemed county treasurers for purposes of article

For purposes of this article, the person, firm, or corporation discharging the duties of county treasurer shall be deemed to be the county treasurer. All rights, powers, duties, responsibilities, and legal and equitable obligations and liabilities placed on county treasurers by this article shall apply with equal force and effect to those persons, firms, or corporations which perform or discharge the duties of county treasurers under the law in the several counties of this state.



§ 15-21-54. Creation of claim for benefit of county against fine and bond forfeiture fund; priority of payment; rights of county to enforcement

In all criminal cases in which a county pays costs or fees to any officer of any court, the amount of the costs and fees so paid shall thereupon become a claim against the fine and bond forfeiture fund for the benefit of the county. The claim for the benefit of the county shall at all times take the same priority of payment as against the fine and bond forfeiture fund as though the claim or the costs and fees were still held by the officer who received the payment. Upon payment of the costs or fees, the county shall become subrogated to the rights of the officer regarding payment out of the fine and bond forfeiture fund, with all rights enjoyed by the officer to enforce same at any time.



§ 15-21-55. Disposition of funds remaining after claims against fine and bond forfeiture fund paid or barred by limitation

Any surplus of funds which remain in the hands of the county treasurer or other custodian of the fine and bond forfeiture fund or in the hands of any officer of court or other person as agent or representative of any officer of court after all legal claims against the fund have been paid or are barred by limitation shall be paid over into the general fund of the county treasury to be used by the county for the purpose of paying the expenses of courts, the maintenance and support of prisoners, paying sheriffs and coroners for litigation, and paying all legal demands of clerks of court, prosecuting officers, sheriffs, and other officers of court.



§ 15-21-56. Proceedings by persons claiming interest in fine and bond forfeiture fund

(a) At any time, any claimant claiming any interest in the fine and bond forfeiture fund (including the officer or officers in charge of the roads and revenues of the county, on behalf of the county, and in the interest of the county in securing all moneys due hereunder to the general fund of the county for the purpose of paying expenses of the courts, the maintenance and support of prisoners, the payment to sheriffs and coroners for litigation, and payment of all legal demands as aforesaid) may proceed as provided by law by rule and attachment against the county treasurer and the prosecuting officer.

(b) In the proceeding or rule the court may seize any such funds which are a part of the fine and bond forfeiture fund, by whomever held, under appropriate order and may order the funds paid into the registry of the court. To that end, for the purpose of carrying into effect this entire article, the court may join any necessary parties.

(c) The court, and the judge thereof, shall order such additional notice and service which to the court shall seem proper in order to protect the rights of all parties interested in the fund. The proceeding shall be in the nature of an equitable proceeding and shall be governed by all established rules and maxims of equity. The court may pass such orders and order such disposition of funds in the registry of the court, in the county treasury, or in the hands of any custodian of the fine and bond forfeiture fund as will ensure such payment to officers of court, to other legal claimants, or to the county, in lieu of the salary of officers of court, of the insolvent costs of such officers earned during their term of office, such payment to be out of fines and bond forfeitures collected during such terms as is provided by law.



§ 15-21-57. Effect of article upon duty of prosecuting officers and county treasurers relating to accounting for fines and bond forfeitures

Nothing in this article shall affect the duty of the prosecuting officer of any court or the treasurer of any county to account for fines and bond forfeitures to the parties legally entitled as provided by law (but subject to the limitations and alterations provided in this article), including paying to counties and their proper officers all parts of the fund to which the prosecuting officer, clerk of court, sheriff, or other officer would be entitled where, under the law, the funds are paid over to the county and its proper officer because the prosecuting officer, clerk of court, sheriff, or other officer is on a salary basis.



§ 15-21-58. Effect of article upon Acts pertaining to courts in particular counties or cities

Nothing in this article shall affect the validity of any special or local Act or Act affecting only a specific county dealing with the fines and bond forfeitures in any court or courts in any particular county or city in this state.






Article 4 - Peace Officer, Prosecutor, and Indigent Defense Funding

§ 15-21-70. Short title

This article shall be known as and may be cited as the "Peace Officer, Prosecutor, and Indigent Defense Funding Act."



§ 15-21-71. Implementation of constitutional provision

This article is enacted in part pursuant to the authority of Article III, Section IX, Paragraph VI, subparagraph (d) of the Constitution of Georgia, which provision authorizes additional penalty assessments in criminal and traffic cases and provides that the proceeds derived therefrom may be used for the purpose of providing training to law enforcement officers and prosecuting officials.



§ 15-21-72. Legislative intent

It is the intent of this article to provide funding for the training of law enforcement and prosecutorial officers and to make funds available for funding state indigent defense programs.



§ 15-21-73. Penalty to be imposed in certain criminal and quasi-criminal and traffic cases and upon violation of bond

(a) (1) In every case in which any state court, probate court, juvenile court, police, recorder's, or mayor's court, municipal court, magistrate court, or superior court in this state shall impose a fine, which shall be construed to include costs, for any criminal or quasi-criminal offense against a criminal or traffic law, including civil traffic violations and violations of local criminal ordinances, of this state or political subdivision thereof, there shall be imposed as an additional penalty a sum equal to:

(A) The lesser of $50.00 or 10 percent of the original fine; plus

(B) An additional 10 percent of the original fine.

(2) At the time of posting bail or bond in any case involving a violation of a criminal or traffic law of this state or political subdivision thereof, an additional sum equal to:

(A) The lesser of $100.00 or 10 percent of the original amount of bail or bond; plus

(B) The lesser of an additional $100.00 or 10 percent of the original amount of bail or bond

shall be posted. In every case in which any state court, probate court, municipal court, magistrate court, recorder's court, mayor's court, or superior court shall order the forfeiture of bail or bond, the additional amounts provided for in this paragraph shall be paid over as provided in Code Section 15-21-74.

(b) Such sums shall be in addition to that amount required by Code Section 47-17-60 to be paid into the Peace Officers' Annuity and Benefit Fund or Code Section 47-11-51 concerning the Judges of the Probate Courts Retirement Fund of Georgia and any other amounts provided for by law.



§ 15-21-74. Assessment and collection of penalties; transfer of payments to Georgia Superior Court Clerks' Cooperative Authority; quarterly accounting

The sums provided for under paragraph (1) of subsection (a) of Code Section 15-21-73 shall be assessed and collected by the court officer charged with the duty of collecting moneys arising from fines and shall be paid over to the Georgia Superior Court Clerks' Cooperative Authority by the last day of the month there following, to be deposited by the authority into the general treasury. The sums provided for under paragraph (2) of subsection (a) of Code Section 15-21-73 shall be assessed and collected by the court officer charged with the duty of collecting moneys arising from forfeited bonds and shall be paid over to the Georgia Superior Court Clerks' Cooperative Authority by the last day of the month there following for remittance to the Office of the State Treasurer; provided, however, that if the local governing authority has an approved procedure to verify the applicant's income as set forth in Code Section 17-12-80, the court officer shall remit 50 percent of such funds to the Georgia Superior Court Clerks' Cooperative Authority, and the remaining 50 percent shall be remitted to the local governing authority and reported to the Georgia Superior Court Clerks' Cooperative Authority. The authority shall, on a quarterly basis, make a report and accounting of all funds collected and disbursed pursuant to this article and shall submit such report and accounting to the Office of Planning and Budget, the House Budget and Research Office, and the Senate Budget and Evaluation Office no later than 60 days after the last day of the preceding quarter.



§ 15-21-75. Penalty for delinquent remission of moneys

Reserved. Repealed by Ga. L. 2005, p. ES3, § 5/HB 1EX, effective June 15, 2004.



§ 15-21-76. Failure or refusal to remit moneys

Reserved. Repealed by Ga. L. 2005, p. ES3, § 5/HB 1EX, effective June 15, 2004.



§ 15-21-77. Appropriations for law enforcement or prosecutorial officers' training

An amount equal to the net proceeds derived under subparagraphs (a)(1)(A) and (a)(2)(A) of Code Section 15-21-73 in the immediately preceding year shall be appropriated to fund law enforcement or prosecutorial officers' training, or both, and activities incident thereto, including, but not limited to, payment or repayment to the state treasury for capital outlay, general obligation bond debt service, administrative expenses, and any other expense or fund application which the General Assembly may deem appropriate. This Code section shall not preclude the appropriation of a greater amount for this purpose.






Article 5 - Jail Construction and Staffing

§ 15-21-90. Short title

This article shall be known and may be cited as the "Jail Construction and Staffing Act."



§ 15-21-91. Implementation of constitutional provision

This article is enacted pursuant to Article III, Section IX, Paragraph VI of the Constitution of Georgia, which provision authorizes additional penalty assessments in criminal and traffic cases and cases involving violations of ordinances of political subdivisions and provides that the proceeds derived therefrom may be used for constructing, operating, and staffing of jails, correctional institutions, and detention facilities by counties.



§ 15-21-92. Adoption of county resolution required; contracts between county and municipality after January 1, 1990

The additional penalties provided for in Code Section 15-21-93 shall not be imposed or collected in any court in any county until the governing authority of the county or counties adopts a resolution placing this article in effect, requiring the imposition and collection of such additional penalties, and agreeing to expend the funds collected for the purposes provided for in this article. The additional penalties provided for in Code Section 15-21-93 shall not be imposed or collected in any municipal court or other court operated by a municipality unless the municipality and county enter into an intergovernmental contract after January 1, 1990, providing for use of the county jail, correctional institution, or detention facility by municipal prisoners.



§ 15-21-93. Imposition of additional penalty in fine cases; additional sum required when posting bail or bond

(a) (1) In every case in which any superior court, state court, probate court, magistrate court, municipal court, or other court in any county or municipality in which this article has been placed in effect as provided in Code Section 15-21-92 shall impose a fine, which shall be construed to include costs, for any offense against a criminal or traffic law of this state or any ordinance of a political subdivision thereof, there shall be imposed as an additional penalty a sum equal to 10 percent of the original fine.

(2) At the time of posting bail or bond in any case involving a violation of a criminal or traffic law of this state or ordinance of a political subdivision thereof, an additional sum equal to 10 percent of the original amount of bail or bond shall be posted. In every case in which any superior court, state court, probate court, magistrate court, municipal court, or other court shall order the forfeiture of bail or bond, the additional sum equal to 10 percent of the original bail or bond shall be paid over as provided in Code Section 15-21-94.

(b) Such sums required by subsection (a) of this Code section shall be in addition to that amount required by Code Section 47-17-60 to be paid into the Peace Officers' Annuity and Benefit Fund or Code Section 47-11-51 concerning the Judges of the Probate Courts Retirement Fund of Georgia.



§ 15-21-94. Assessment and collection of sums; deposit into county jail fund; failure to remit sums

(a) The sums provided for in Code Section 15-21-93 shall be assessed and collected by the clerk or court officer charged with the duty of collecting moneys arising from fines and forfeited bonds and shall be paid over to the governing authority of the county in which the court is located or, in the case of a municipality which has contracted for jail services, to the governing authority of the county with which the municipality has contracted by the tenth day of the month following the month in which such sums are collected. Such sums paid over to the governing authority shall be deposited by the governing authority into a special account to be known as the "county jail fund."

(b) Any person whose duty it is to collect and remit the sums provided for in this article who fails or refuses to remit such sums by the date required by this article shall be guilty of a misdemeanor.



§ 15-21-95. Expenditure of moneys

Moneys collected pursuant to this article and placed in the county jail fund shall be expended by the governing authority of the county or counties solely and exclusively for constructing, operating, and staffing county jails, county correctional institutions, and detention facilities of the county or for the purpose of contracting for such facilities with other counties, the state, municipalities, regional jail authorities, or other political subdivisions as authorized by Article IX, Section III, Paragraph I of the Constitution. The county jail fund and moneys collected pursuant to this article to be placed in the county jail fund may be pledged as security for the payment of bonds issued for the construction of county jails, county correctional institutions, detention facilities of the county or counties, and jails constructed and operated by regional jail authorities. This article shall not preclude the appropriation or expenditure of other funds by the governing authority of any county or by the General Assembly for the purpose of constructing, operating, or staffing jails, correctional institutions, and detention facilities.






Article 6 - County Drug Abuse Treatment and Education Fund

§ 15-21-100. Imposition of additional penalty for certain offenses

(a) (1) In every case in which any court shall impose a fine, which shall be construed to include costs, for any offense prohibited by Code Section 16-13-30, 16-13-30.1, 16-13-30.2, 16-13-30.3, 16-13-30.5, 16-13-31, 16-13-31.1, 16-13-32, 16-13-32.1, 16-13-32.2, 16-13-32.3, 16-13-32.4, 16-13-32.5, or 16-13-32.6, there shall be imposed as an additional penalty a sum equal to 50 percent of the original fine. The additional 50 percent penalty shall also be imposed in every case in which a fine is imposed for violation of:

(A) Code Section 3-3-23.1;

(B) Code Section 40-6-391;

(C) Code Section 40-6-393 or 40-6-394 if the offender was also charged with a violation of Code Section 40-6-391; or

(D) Code Section 52-7-12.

(2) If no fine is provided for in the applicable Code section, and the judge places the defendant on probation, the fine authorized by Code Section 17-10-8 shall be applicable.

(b) The sums required by subsection (a) of this Code section shall be in addition to the amount required by Code Section 47-17-60 to be paid into the Peace Officers' Annuity and Benefit Fund or Code Section 47-11-51 concerning the Judges of the Probate Courts Retirement Fund of Georgia.



§ 15-21-101. Collection of fines and authorized expenditures of funds from County Drug Abuse Treatment and Education Fund

(a) The sums provided for in Code Section 15-21-100 shall be collected by the clerk or court officer charged with the duty of collecting moneys arising from fines and forfeited bonds and shall be paid over to the governing authority of the county in which the court is located upon receipt of the fine and assessment if paid in full at the time of sentencing or upon receipt of the final payment if the fine is paid in installments. Those sums paid over to the governing authority shall be deposited thereby into a special account to be known as the "County Drug Abuse Treatment and Education Fund."

(b) Moneys collected pursuant to this article and placed in the "County Drug Abuse Treatment and Education Fund" shall be expended by the governing authority of the county for which the fund is established solely and exclusively:

(1) For drug abuse treatment and education programs relating to controlled substances, alcohol, and marijuana;

(2) If a drug court division has been established in the county under Code Section 15-1-15, for purposes of the drug court division;

(3) If an operating under the influence court division has been established in the county under Code Section 15-1-19, for the purposes of the operating under the influence court division; and

(4) If a family treatment court division has been established in the county under Code Section 15-11-70, for the purposes of the family treatment court division.

(c) This article shall not preclude the appropriation or expenditure of other funds by the governing authority of any county or by the General Assembly for the purpose of drug abuse treatment or education programs, drug court divisions, operating under the influence court divisions, or family treatment court divisions.






Article 7 - Compensation to Victims of Violators of Driving Under the Influence Statute

§ 15-21-110. Constitutional authority for enactment of article

This article is enacted pursuant to Article III, Section VI, Paragraph VI, subparagraph (f) of the Constitution of Georgia, which provision authorizes the allocation of funds and a continuing fund for the purpose of compensating innocent victims of crime and for the administration of any law enacted for such purpose.



§ 15-21-111. Legislative intent

It is the intent of this article to provide funding for compensating innocent victims of crime and for the implementation and administration of Chapter 15 of Title 17.



§ 15-21-112. Additional penalty for violation of Code Section 40-6-391

(a) In every case in which any state court; probate court; juvenile court; municipal court, whether known as mayor's, recorder's, or police court; or superior court in this state shall impose a fine, which shall be construed to include costs, for a violation of Code Section 40-6-391, relating to driving under the influence of alcohol or drugs, or a violation of an ordinance of a political subdivision of this state which has adopted by reference Code Section 40-6-391 pursuant to Article 14 of Chapter 6 of Title 40, there shall be imposed as an additional penalty a sum equal to the lesser of $26.00 or 11 percent of the original fine.

(b) Such sums shall be in addition to that amount required by Code Section 47-17-60 to be paid into the Peace Officers' Annuity and Benefit Fund or Code Section 47-11-51 concerning the Judges of the Probate Courts Retirement Fund of Georgia.



§ 15-21-113. Assessment and collection of penalty; payment to Georgia Superior Court Clerks' Cooperative Authority; quarterly reports and accounting

The sums provided for in Code Section 15-21-112 shall be assessed and collected by the court officer charged with the duty of collecting moneys arising from fines and shall be paid over by the last day of the following month to the Georgia Superior Court Clerks' Cooperative Authority for remittance to the Georgia Crime Victims Compensation Board, to be deposited into the Georgia Crime Victims Emergency Fund. The authority shall, on a quarterly basis, make a report and accounting of all funds collected pursuant to this article and shall submit such report and accounting to the Office of Planning and Budget, the House Budget and Research Office, and the Senate Budget and Evaluation Office no later than 60 days after the last day of the preceding quarter.



§ 15-21-114. Failure to remit moneys in timely manner

Reserved. Repealed by Ga. L. 2005, p. ES3, § 6/HB 1EX, effective June 15, 2004.



§ 15-21-115. Failure or refusal to remit sums due

Any person whose duty it is to collect and remit the sum provided for in this article who fails or refuses to so remit shall be guilty of a misdemeanor.






Article 8 - Funding for Local Victim Assistance Programs

§ 15-21-130. Legislative intent

It is the intent of this article to provide funding for local victim assistance programs.



§ 15-21-131. Imposition of additional fines

(a) In every case in which any court of this state or any municipality or political subdivision of this state shall impose a fine, which shall be construed to include costs, for any criminal offense or any criminal ordinance violation, there shall be imposed as an additional penalty a sum equal to 5 percent of the original fine.

(b) Such sums shall be in addition to any amount required by Code Section 47-17-60 to be paid into the Peace Officers' Annuity and Benefit Fund and in addition to any other amounts provided for in this chapter.



§ 15-21-132. Assessment and collection of additional sums; reporting; certification of victim assistance programs

(a) The sums provided for in Code Section 15-21-131 shall be assessed and collected by the court officer charged with the duty of collecting moneys arising from fines and shall be paid monthly:

(1) If the county where the fine was imposed operates or participates in any victim assistance program certified by the Criminal Justice Coordinating Council, to the governing authority of the county for disbursement to those victim assistance programs; or

(2) If the county where the fine was imposed does not operate or participate in any victim assistance program certified by the Criminal Justice Coordinating Council, to the district attorney of the judicial circuit in which the county is located for the purpose of defraying the costs of victim assistance activities carried out by the district attorney's office. Such funds shall be paid over in the same manner as other county funds paid for operations of the district attorney's office and shall be in addition to rather than in lieu of any other such funds.

All such funds shall be paid to the recipients by the last day of the month in which the funds are received; provided, however, that the governing authority of the county shall be authorized to hold as reserve funds an amount not to exceed 5 percent of the funds received by the governing authority in the preceding calendar year.

(b) The court officer charged with the duty of collecting moneys arising from fines as provided for in Code Section 15-21-131 shall receive and distribute the funds collected to the county governing authority or district attorney, as appropriate, and shall submit a monthly report of the collection and distribution of such funds to the Georgia Superior Court Clerks' Cooperative Authority, and the Georgia Superior Court Clerks' Cooperative Authority shall submit a financial report to the Criminal Justice Coordinating Council each month stating the amount collected and the amount disbursed no later than the last day of the month following the month in which the funds were collected.

(c) The county governing authority receiving funds shall submit a financial report to the Criminal Justice Coordinating Council semiannually stating the recipients that directly received funds during such reporting period no later than the last day of the month following the reporting period in which the funds were collected in order to allow coordination of local, state, and federal funding sources for similar services. The Criminal Justice Coordinating Council shall report annually to the General Assembly the county governing authorities that failed to submit semiannual reports during the previous calendar year.

(d) All recipients of funds pursuant to this Code section, except county governing authorities, shall submit an annual report to the Criminal Justice Coordinating Council. Such report shall include, but not be limited to, the total amount of funds received pursuant to this Code section, the purposes for which the funds were expended, and the total number of victims served in each county for which the funds were received. A copy of each recipient's annual report shall also be submitted to each county governing authority from which funds were received pursuant to this Code section.

(e) The Criminal Justice Coordinating Council shall promulgate rules governing the certification of victim assistance programs. The rules shall provide for the certification of programs which are designed to provide substantial assistance to victims of crime in understanding and dealing with the criminal justice system as it relates to the crimes committed against them. It is the intention of the General Assembly that certification shall be liberally granted so as to encourage local innovations in the development of victim assistance programs.

(f) The Criminal Justice Coordinating Council shall promulgate rules governing the revocation of certification of victim assistance programs. Such rules shall provide for the decertification of programs previously certified by the Criminal Justice Coordinating Council that are no longer in compliance with the rules promulgated by the Criminal Justice Coordinating Council pursuant to this Code section.

(g) Moneys arising from fines imposed pursuant to Code Section 15-21-131 shall not be paid to any victim assistance program that has not been certified by the Criminal Justice Coordinating Council or to any program that has been decertified by such council.

(h) Each calendar quarter, the Criminal Justice Coordinating Council shall prepare and publish, by document and posting on its website, a report that shall list each court which has not filed the reports required by subsection (b) of this Code section.



§ 15-21-133. Payment of additional sums

Reserved. Repealed by Ga. L. 2005, p. ES3, § 8/HB 1EX, effective June 15, 2004.



§ 15-21-134. Refusal to pay sums as provided in this article

Any person whose duty it is to collect and remit the sums provided for in this article who refuses to so remit shall be guilty of a misdemeanor.






Article 9 - Brain and Spinal Injury Trust Fund

§ 15-21-140. Authorization of additional penalty assessments for violations involving driving under the influence

This article is enacted pursuant to Article III, Section IX, Paragraph VI(k) of the Constitution, which provision authorizes additional penalty assessments for violations relating to driving under the influence of alcohol or drugs and provides that the proceeds derived therefrom may be used for the purpose of meeting the costs of care and rehabilitative services for certain citizens of this state with brain or spinal cord injuries.



§ 15-21-141. Definitions

As used in this article, the term:

(1) "Commission" means the Brain and Spinal Injury Trust Fund Commission created in Code Section 15-21-142.

(2) "Trust fund" means the Brain and Spinal Injury Trust Fund created by Code Section 15-21-148.



§ 15-21-142. Fund established

There is established the Brain and Spinal Injury Trust Fund Commission which is assigned to the Department of Public Health for administrative purposes only, as prescribed in Code Section 50-4-3.



§ 15-21-143. Appointment of members and personnel; agencies

(a) The Brain and Spinal Injury Trust Fund Commission shall consist of 16 members who shall serve for terms of two years, except that with respect to the first members appointed, five members shall be appointed for a term of three years, five for a term of two years, and five for a term of one year. The following agencies may each appoint one member of the commission:

(1) The Georgia Vocational Rehabilitation Agency;

(2) The State Board of Education;

(3) The Department of Public Safety;

(4) The Department of Community Health;

(5) The Department of Public Health; and

(6) The Department of Human Services.

The remaining ten members of the commission shall be appointed by the Governor, seven of whom shall be citizens who have sustained brain or spinal cord injury or members of such persons' immediate families, no more than one of whom shall reside in the same geographic area of the state which constitutes a health district established by the Department of Public Health. The Governor is authorized but not required to appoint the remaining three members from recommendations submitted by the Private Rehabilitation Suppliers of Georgia, the Georgia Hospital Association, the Brain Injury Association of Georgia, the Medical Association of Georgia, and the Georgia State Medical Association. The Governor shall also establish initial terms of office for all 16 members of the board within the limitations of this subsection.

(b) In the event of death, resignation, disqualification, or removal for any reason of any member of the commission, the vacancy shall be filled in the same manner as the original appointment and the successor shall serve for the unexpired term.

(c) Membership on the commission does not constitute public office, and no member shall be disqualified from holding public office by reason of his or her membership.

(d) The Governor shall designate a chairperson of the commission from among the members, which chairperson shall serve in that position at the pleasure of the Governor. The commission may elect such other officers and committees as it considers appropriate.

(e) The commission, with the approval of the Governor, may employ such professional, technical, or clerical personnel as deemed necessary to carry out the purposes of this chapter.



§ 15-21-144. Expense allowance and travel reimbursement of members of the fund

Members of the commission shall serve without compensation but shall receive the same expense allowance per day as that received by a member of the General Assembly for each day such member of the commission is in attendance at a meeting of such commission, plus either reimbursement for actual transportation costs while traveling by public carrier or the same mileage allowance for use of a personal car in connection with such attendance as members of the General Assembly receive. Such expense and travel allowance shall be paid in lieu of any per diem, allowance, or other remuneration now received by any such member for such attendance. Expense allowances and other costs authorized in this Code section shall be paid from moneys in the trust fund.



§ 15-21-145. Duties of the commission

(a) The commission shall do all of the following:

(1) Meet at such times and places as it shall determine necessary or convenient to perform its duties. The commission shall also meet on the call of the chairperson or the Governor;

(2) Maintain minutes of its meetings;

(3) Adopt rules and regulations for the transaction of its business;

(4) Accept applications for disbursements of available money from the trust fund;

(5) Maintain records of all expenditures of the commission, funds received as gifts and donations, and disbursements made from the trust fund; and

(6) Conform to the standards and requirements prescribed by the state accounting officer pursuant to Chapter 5B of Title 50.

(b) The commission shall utilize existing state resources and staff of participating departments whenever practicable.



§ 15-21-146. Recommendations of changes in state programs, statutes, policies, and budgets; standardization of care

The commission may recommend to the Governor and the General Assembly changes in state programs, statutes, policies, budgets, and standards relating to the care and rehabilitation of persons with brain or spinal cord injuries, improve coordination among state agencies that provide care and rehabilitative services, and improve the condition of citizens who are in need of rehabilitative services.



§ 15-21-147. Acceptance of federal funds; disposition

The commission may accept and solicit federal funds granted by Congress or executive order for the purposes of this article as well as gifts and donations from individuals, private organizations, or foundations. The acceptance and use of federal funds does not commit state funds and does not place an obligation upon the General Assembly to continue the purposes for which the federal funds are made available. All funds received in the manner described in this Code section shall be transmitted to the state treasurer for deposit in the trust fund to be disbursed as other moneys in such trust fund.



§ 15-21-148. Creation of the Brain and Spinal Injury Trust Fund

(a) There is created the Brain and Spinal Injury Trust Fund as a separate fund in the state treasury. The state treasurer shall credit to the trust fund all amounts transferred to such fund and shall invest the trust fund moneys in the same manner as authorized for investing other moneys in the state treasury.

(b) The commission may authorize the disbursement of available money from the trust fund, after appropriation thereof, for purposes of providing care and rehabilitative services to citizens of the state who have survived neurotrauma with head or spinal cord injuries, to a person, entity, or program eligible pursuant to criteria to be set by such commission. The commission may also authorize the disbursement of trust fund money for the actual and necessary operating expenses that the commission incurs in performing its duties; provided, however, that such disbursements shall be kept at a minimum in furtherance of the primary purpose of the trust fund which is to disburse money to provide care and rehabilitative services for persons with brain or spinal cord injuries.

(c) No funds shall be disbursed from the trust fund to any person, entity, or program or for any purpose authorized in subsection (b) of this Code section until approved by the Governor; provided, however, that the Governor may not authorize the disbursement of funds to a person, entity, or program which the commission has not recommended for a grant.



§ 15-21-149. Fines; penalties

(a) In every case in which any court in this state shall impose a fine, which shall be construed to include costs, for any violation of Code Section 40-6-391, relating to driving under the influence of alcohol or drugs, or for violations of ordinances of political subdivisions which have adopted by reference Code Section 40-6-391, there shall be imposed as an additional penalty a sum equal to 10 percent of the original fine.

(b) Such sums shall be in addition to any amount required to be paid into any pension, annuity, or retirement fund under Title 47 or any other law and in addition to any other amounts provided for in this chapter.



§ 15-21-150. Collection of fines; disposition of moneys collected

The sums provided for in Code Section 15-21-149 shall be assessed and collected by the clerk or court officer charged with the duty of collecting moneys arising from fines and shall be paid over by the last day of the following month to the Georgia Superior Court Clerks' Cooperative Authority for remittance to the Brain and Spinal Injury Trust Fund Commission created in Code Section 15-21-143, to be deposited into the Brain and Spinal Injury Trust Fund.



§ 15-21-151. Additional fine for reckless driving; disposition

(a) In every case in which any court in this state shall impose a fine, which shall be construed to include costs, for any violation of Code Section 40-6-390, relating to reckless driving, or for violations of ordinances of political subdivisions which have adopted by reference Code Section 40-6-390, there shall be imposed as an additional penalty a sum equal to 10 percent of the original fine. Such sums shall be in addition to any amount required to be paid into any pension, annuity, or retirement fund under Title 47 or any other law and in addition to any other amounts provided for in this chapter.

(b) The sums provided for in subsection (a) of this Code section shall be assessed and collected by the clerk or court officer charged with the duty of collecting moneys arising from fines and shall be paid over by the last day of the following month to the Georgia Superior Court Clerks' Cooperative Authority for remittance to the Brain and Spinal Injury Trust Fund Commission created in Code Section 15-21-142, to be deposited into the Brain and Spinal Injury Trust Fund.



§ 15-21-152. Duty to collect; misdemeanor

Any person whose duty it is to collect and remit the sums provided for in this article who refuses to so remit shall be guilty of a misdemeanor.






Article 10 - Georgia Driver's Education Commission

§ 15-21-170. Short title

This article shall be known and may be cited as "Joshua's Law."



§ 15-21-171. Definitions

As used in this article, the term "commission" means the Georgia Driver's Education Commission created in Code Section 15-21-172.



§ 15-21-172. Georgia Driver's Education Commission established

There is established the Georgia Driver's Education Commission, which is assigned to the Governor's Office of Highway Safety for administrative purposes only, as prescribed in Code Section 50-4-3.



§ 15-21-173. Members; terms; appointment; vacancies; chairperson and other officers; employees

(a) The Georgia Driver's Education Commission shall consist of eight members who shall serve for terms of four years, except that the members in office on April 21, 2006, shall serve the terms to which they were originally appointed. The State Board of Education shall appoint one member of the commission and the Department of Driver Services shall appoint two members of the commission. The director of the Governor's Office of Highway Safety shall appoint one member of the commission. The remaining four members of the commission shall be appointed by the Governor, two of whom shall be public school driver's education providers and the other two shall be private driver's education providers. The Governor shall also establish initial terms of office for all members of the commission within the limitations of this subsection.

(b) In the event of death, resignation, disqualification, or removal for any reason of any member of the commission, the vacancy shall be filled in the same manner as the original appointment and the successor shall serve for the unexpired term.

(c) Membership on the commission does not constitute a public office, and no member shall be disqualified from holding public office by reason of his or her membership.

(d) The Governor shall designate a chairperson of the commission from among the members, which chairperson shall serve in that position at the pleasure of the Governor. The commission may elect such other officers and committees as it considers appropriate.

(e) The commission, with the approval of the Governor, may employ such professional, technical, or clerical personnel as deemed necessary to carry out the purposes of this article.



§ 15-21-174. Commission members' expenses

Members of the commission shall serve without compensation but shall receive the same expense allowance per day as that received by a member of the General Assembly for each day such member of the commission is in attendance at a meeting of such commission, plus either reimbursement for actual transportation costs while traveling by public carrier or the same mileage allowance for use of a personal car in connection with such attendance as members of the General Assembly receive. Such expense and travel allowance shall be paid in lieu of any per diem, allowance, or other remuneration now received by any such member for such attendance.



§ 15-21-175. Powers and duties generally

(a) The commission shall do all of the following:

(1) Meet at such times and places as it shall determine necessary or convenient to perform its duties. The commission shall also meet on the call of the chairperson or the Governor;

(2) Maintain minutes of its meetings;

(3) Adopt rules and regulations for the transaction of its business;

(4) Accept applications for disbursements of available moneys;

(5) Maintain records of all expenditures of the commission, funds received as gifts and donations, and disbursements made; and

(6) Conform to the standards and requirements prescribed by the state accounting office pursuant to Chapter 5B of Title 50.

(b) The commission shall utilize existing state resources and staff of participating departments whenever practicable.



§ 15-21-176. Commission recommendations to Governor and General Assembly

The commission may recommend to the Governor and the General Assembly changes in state programs, statutes, policies, budgets, and standards relating to the provision of driver education and training in this state, with the objective of maximizing participation in driver's education and training and accident reduction.



§ 15-21-177. Commission acceptance of federal funds, gifts and donations

The commission may accept federal funds granted by Congress or executive order for the purposes of this article as well as gifts and donations from individuals, private organizations, or foundations. The acceptance and use of federal funds do not commit state funds and do not place an obligation upon the General Assembly to continue the purposes for which the federal funds are made available.



§ 15-21-178. Commission disbursement of funds for driver education and training

The commission may authorize the disbursement of available funds from moneys appropriated to the commission by the General Assembly for purposes of providing driver education and training to a person, entity, or program eligible pursuant to criteria to be set by the commission. Nothing in this Code section shall be construed to limit the authority of the Department of Driver Services under Chapter 13 of Title 43, "The Driver Training School and Commercial Driver Training School License Act."



§ 15-21-179. (Repealed effective June 30, 2019) Additional penalty for violation of traffic laws or ordinances

(a) In every case in which any court in this state shall impose a fine or bond payment, which shall be construed to include costs, for any violation of the traffic laws of this state or for violations of ordinances of political subdivisions which have adopted by reference the traffic laws of this state, there shall be imposed as an additional penalty a sum equal to 1.5 percent of the original fine.

(b) Such sums shall be in addition to any amount required to be paid into any pension, annuity, or retirement fund under Title 47 or any other law and in addition to any other amounts provided for in this article.

(c) This Code section shall be repealed in its entirety on June 30, 2019, unless extended by an Act of the General Assembly.



§ 15-21-180. Disposition of funds from additional penalties

(a) The sums provided for in Code Section 15-21-179 shall be assessed and collected by the clerk or other court officer charged with the duty of collecting moneys from fines and shall be paid over by the last day of the following month to the Georgia Superior Court Clerks' Cooperative Authority for remittance to the Office of the State Treasurer to be deposited into the general fund of the state treasury.

(b) Any person whose duty it is to collect and remit the sums provided for in this article who refuses to so remit shall be guilty of a misdemeanor.



§ 15-21-181. Report of funds received from additional penalties; annual reporting requirement; funds made available to Driver's Education Commission

(a) As soon as practicable after the end of each fiscal year, the Office of the State Treasurer shall report the amount of funds received pursuant to Code Section 15-21-179 to the Office of Planning and Budget and the commission. It is the intent of the General Assembly that, subject to appropriation, an amount equal to such proceeds received from such fines in any fiscal year shall be made available during the following fiscal year to the commission for the purposes set forth in Code Section 15-21-178.

(b) Not later than October 1 of each year, the commission shall provide a report to the Governor, the President of the Senate, and the Speaker of the House of Representatives, as well as the committee chairpersons for the standing committees in the Senate and the House of Representatives that are assigned issues related to motor vehicles. The report shall include the amount of funds collected from the additional penalty imposed under this article for the previous three fiscal years, the amount of such funds appropriated to the commission for each such corresponding year, and the manner and purposes for which such funds have been expended.






Article 11 - Safe Harbor for Sexually Exploited Children Fund

§ 15-21-200. (For effective date, see note.) Authority

This article is enacted pursuant to Article III, Section IX, Paragraph VI(o) of the Constitution, which provision authorizes additional penalty assessments for violations relating to certain sexual crimes, authorizes assessments on certain businesses, and provides that the proceeds derived therefrom may be used for the purpose of meeting the costs of care and rehabilitative and social services for certain citizens of this state who have been sexually exploited.



§ 15-21-201. (For effective date, see note.) Definitions

As used in this article, the term:

(1) "Adult entertainment establishment" means any place of business or commercial establishment where alcoholic beverages of any kind are sold, possessed, or consumed wherein:

(A) The entertainment or activity therein consists of nude or substantially nude persons dancing with or without music or engaged in movements of a sexual nature or movements simulating sexual intercourse, oral copulation, sodomy, or masturbation;

(B) The patron directly or indirectly is charged a fee or required to make a purchase in order to view entertainment or activity which consists of persons exhibiting or modeling lingerie or similar undergarments; or

(C) The patron directly or indirectly is charged a fee to engage in personal contact by employees, devices, or equipment, or by personnel provided by the establishment.

Such term shall include, but shall not be limited to, bathhouses, lingerie modeling studios, and related or similar activities. Such term shall not include businesses or commercial establishments which have as their sole purpose the improvement of health and physical fitness through special equipment and facilities, rather than entertainment.

(2) "Commission" means the Safe Harbor for Sexually Exploited Children Fund Commission.

(3) "Fund" means the Safe Harbor for Sexually Exploited Children Fund.

(4) "Safe house" means a licensed residential facility that provides safe and secure shelter.

(5) "Sexually explicit conduct" shall have the same meaning as set forth in Code Section 16-12-100.

(6) "Sexually exploited child" means a person who is younger than 18 years of age who:

(A) Has been the victim of trafficking of persons for sexual servitude in violation of Code Section 16-5-46;

(B) Has engaged in sodomy, prostitution, solicitation of sodomy, or masturbation for hire; or

(C) Has been the victim of sexually explicit conduct for the purpose of producing any print or visual medium.

(7) "Substantially nude" means dressed in a manner so as to display any portion of the female breast below the top of the areola or displaying any portion of any person's pubic hair, anus, cleft of the buttocks, vulva, or genitals.

(8) "Visual medium" shall have the same meaning as set forth in Code Section 16-12-100.



§ 15-21-202. (For effective date, see note.) Commission established; fund creation; disbursement of proceeds

(a) There is established the Safe Harbor for Sexually Exploited Children Fund Commission which is assigned to the Division of Family and Children Services of the Department of Human Resources for administrative purposes only, as prescribed in Code Section 50-4-3.

(b) There is created the Safe Harbor for Sexually Exploited Children Fund as a separate fund in the state treasury. The state treasurer shall credit to the fund all amounts transferred to the fund and shall invest the fund moneys in the same manner as authorized for investing other moneys in the state treasury.

(c) The commission may authorize the disbursement of available money from the fund, after appropriation thereof, for purposes of providing care, rehabilitative services, residential housing, health services, and social services, including establishing safe houses, to sexually exploited children and to a person, entity, or program eligible pursuant to criteria to be set by the commission. The commission shall also consider disbursement of available money from the fund to a person, entity, or program devoted to awareness and prevention of becoming a sexually exploited child. The commission may also authorize the disbursement of fund money for the actual and necessary operating expenses that the commission incurs in performing its duties; provided, however, that such disbursements shall be kept at a minimum in furtherance of the primary purpose of the fund, which is to disburse money to provide care and rehabilitative and social services for sexually exploited children.



§ 15-21-203. (For effective date, see note.) Commission membership; administration

(a) The commission shall consist of eight members. Seven of the members shall serve for terms of two years, except that with respect to the first members appointed, two members shall be appointed for terms of three years, four members for terms of two years, and one member for a term of one year. The director of the Division of Family and Children Services of the Department of Human Services shall be a permanent member of the commission. The chairperson of the Criminal Justice Coordinating Council, the commissioner of behavioral health and developmental disabilities, and the director of the Division of Family and Children Services of the Department of Human Services shall each appoint one member of the commission; the President of the Senate and the Speaker of the House of Representatives shall each appoint two of the remaining four members. The Governor shall establish initial terms of office for all members of the commission within the limitations of this subsection.

(b) In the event of death, resignation, disqualification, or removal for any reason of any member of the commission, the vacancy shall be filled in the same manner as the original appointment, and the successor shall serve for the unexpired term.

(c) Membership on the commission shall not constitute public office, and no member shall be disqualified from holding public office by reason of his or her membership.

(d) The Governor shall designate a chairperson of the commission from among the members, which chairperson shall serve in that position at the pleasure of the Governor. The commission may elect such other officers and committees as it considers appropriate.

(e) The commission, with the approval of the Governor, may employ such professional, technical, or clerical personnel as deemed necessary to carry out the purposes of this article.



§ 15-21-204. (For effective date, see note.) Compensation

Members of the commission shall serve without compensation but shall receive the same expense allowance per day as that received by a member of the General Assembly for each day such member of the commission is in attendance at a meeting of such commission, plus either reimbursement for actual transportation costs while traveling by public carrier or the same mileage allowance for use of a personal car in connection with such attendance as members of the General Assembly receive. Such expense and travel allowance shall be paid in lieu of any per diem, allowance, or other remuneration now received by any such member for such attendance. Expense allowances and other costs authorized in this Code section shall be paid from moneys in the fund.



§ 15-21-205. (For effective date, see note.) Commission meetings and responsibilities

(a) The commission shall:

(1) Meet at such times and places as it shall determine necessary or convenient to perform its duties on the call of the chairperson or the Governor;

(2) Maintain minutes of its meetings;

(3) Adopt rules and regulations for the transaction of its business;

(4) Accept applications for disbursements of available money from the fund;

(5) Develop a state-wide protocol for helping to coordinate the delivery of services to sexually exploited children;

(6) Provide oversight and accountability for any program that receives disbursements from the fund;

(7) Maintain records of all its expenditures, funds received as gifts and donations, and disbursements made from the fund; and

(8) Conform to the standards and requirements prescribed by the state accounting officer pursuant to Chapter 5B of Title 50.

(b) The commission shall utilize existing state resources and staff of participating departments whenever practicable.



§ 15-21-206. (For effective date, see note.) Recommendations authorized

The commission may recommend to the Governor and the General Assembly changes in state programs, laws, policies, budgets, and standards relating to the care and rehabilitation of sexually exploited children, changes to improve coordination among state agencies that provide care and rehabilitative and social services to sexually exploited children, and changes to improve the condition of sexually exploited children who are in need of rehabilitative and social services.



§ 15-21-207. (For effective date, see note.) Funding sources

The commission may accept and solicit federal funds granted by Congress or executive order for the purposes of this article as well as gifts and donations from individuals, private organizations, or foundations. The acceptance and use of federal funds shall not commit state funds and shall not place an obligation upon the General Assembly to continue the purposes for which the federal funds are made available. All such funds received in the manner described in this Code section shall be transmitted to the state treasurer for deposit into the fund to be disbursed as other moneys in the fund.



§ 15-21-208. (For effective date, see note.) Financial penalty; collection

(a) In every case in which any court in this state shall impose a fine, which shall be construed to include costs, for trafficking a person for sexual servitude in violation of Code Section 16-5-46 or any violation of Code Section 16-6-10, 16-6-11, 16-6-12, 16-6-14, 16-6-15, 16-6-16, or 16-12-100, there shall be imposed an additional penalty of $2,500.00 if the defendant was 18 years of age or older at the time of the offense.

(b) Such sums shall be in addition to any amount required to be paid into any pension, annuity, or retirement fund under Title 47 or any other law and in addition to any other amounts provided for in this chapter.

(c) The sums provided for in this Code section shall be assessed and collected by the clerk or court officer charged with the duty of collecting moneys arising from fines and shall be paid over by the last day of the following month to the Georgia Superior Court Clerks' Cooperative Authority for remittance to the Safe Harbor for Sexually Exploited Children Fund Commission, to be deposited into the Safe Harbor for Sexually Exploited Children Fund.

(d) Any person whose duty it is to collect or remit the sums provided for in this Code section who intentionally refuses to collect or remit such sums shall be guilty of a misdemeanor.



§ 15-21-209. (For effective date, see note.) State operation assessment against adult entertainment establishments; determination of obligation; use of funds; administration

(a) By April 30 of each calendar year, each adult entertainment establishment shall pay to the commissioner of revenue a state operation assessment equal to the greater of 1 percent of the previous calendar year's gross revenue or $5,000.00. This state assessment shall be in addition to any other fees and assessments required by the county or municipality authorizing the operation of an adult entertainment business.

(b) The previous year's gross revenue of an adult entertainment establishment shall be determined based upon tax returns filed with the Department of Revenue. The commissioner of revenue may, by rule or regulation, require other reports or returns to be filed by an adult entertainment establishment as he or she deems appropriate.

(c) The assessments collected pursuant to this Code section shall be remitted to the Safe Harbor for Sexually Exploited Children Fund Commission, to be deposited into the Safe Harbor for Sexually Exploited Children Fund.

(d) The assessments imposed by this Code section shall be assessed and collected in the same manner as taxes due the state in Title 48 and appeals of such assessments shall be within the jurisdiction of the Georgia Tax Tribunal in accordance with Chapter 13A of Title 50.

(e) The commissioner of revenue shall be authorized to promulgate any rules and regulations he or she deems necessary to implement and administer the provisions of this Code section.









Chapter 21A - Judicial Accounting

§ 15-21A-1. Legislative findings and intent

(a) The General Assembly finds that over the years, at various times, there have been enacted into the law and Constitution of this state numerous provisions relating to court costs, fees, and criminal penalty and bond surcharges for various stated purposes and that additional costs, fees, and surcharges may be added in the future. Because of the seriatim nature of these enactments, little or no consideration has been given to the interaction of the enacting provisions. There exists a lack of fiscal data concerning such fees. State law has in some cases provided insufficient guidance for local officials with respect to the priority and manner of distribution of such costs, fees, and surcharges. There exists a need for a centralized agency to act as the collecting and remitting agent for such costs, fees, and surcharges in order to provide for uniform practices and fiscal accountability with respect to such collection and remittance.

(b) It is the intent of this chapter to meet the needs identified in subsection (a) of this Code section and to provide for certain new fees and surcharges in order that funds may be made available for appropriation and may be appropriated for purposes of indigent defense.



§ 15-21A-2. "Authority" defined

As used in this chapter, the term "authority" means the Georgia Superior Court Clerks' Cooperative Authority established pursuant to Code Section 15-6-94.



§ 15-21A-3. Georgia Superior Court Clerks' Cooperative Authority as custodial trustee

(a) As used in this Code section the term "court" means all trial courts within this state including, but not limited to, superior, juvenile, state, magistrate, probate, municipal, and special courts, whether called mayor's courts, recorder's courts, police courts, civil courts, traffic courts, or miscellaneous courts or any other trial court created in this state under any other name.

(b) The authority shall act as collecting and remitting agent with respect to the costs, fees, and surcharges for certain costs, fees, or surcharges by any clerk of court or other officer or agent of any court. The authority in performing this function shall receive and disburse such funds only in the capacity of a custodial trustee, and such funds shall not in the process of receipt and disbursement become funds of the authority. The costs, fees, and surcharges subject to this Code section are:

(1) The additional divorce case filing fee under Code Section 15-6-77.4 and the additional marriage license fee under Code Section 15-9-60.1;

(2) The surcharge on fines and bonds imposed for the training of law enforcement and prosecutorial officers and for indigent defense purposes under Code Section 15-21-73;

(3) The additional penalties imposed in cases of driving under the influence for purposes of state crime victims compensation under Code Section 15-21-112;

(4) The additional penalties imposed in cases of driving under the influence for purposes of the Brain and Spinal Injury Trust Fund under Code Section 15-21-149;

(5) Fees collected by the courts under Code Section 42-8-34; and

(6) Local victim assistance funds collected pursuant to Article 8 of Chapter 21 of this title.



§ 15-21A-4. Procedure for reporting and remittance of funds

(a) (1) Each clerk of any court or any other officer or agent of any court receiving any funds required to be remitted to the authority under this chapter on or after July 1, 2004, shall remit all such funds to the authority by the end of the month following the month in which such funds are received. Each clerk of any court or other officer or agent of any court receiving any funds required to be reported to the authority by this chapter or the rules and regulations of the authority promulgated in accordance with Code Section 15-21A-7 shall report such funds to the authority no later than 60 days after the last day of the month in which such funds are received.

(2) The chief judge of superior court for each county shall have the authority to require compliance with this chapter and with the rules and regulations of the authority promulgated by the authority in accordance with Code Section 15-21A-7 by any clerk, officer, or agent of any court within the county. If any court is more than 60 days delinquent or is habitually delinquent in remitting any funds or reports required under this chapter or by the rules and regulations of the authority promulgated in accordance with Code Section 15-21A-7, the authority shall notify the chief judge of superior court of the county in which the court is located.

(b) The authority shall prescribe uniform procedures and forms for the reporting and remittance of all funds subject to this chapter or the rules and regulations of the authority promulgated in accordance with Code Section 15-21A-7; and all clerks or other officers or agents remitting or reporting such funds shall use the prescribed procedures and forms in reporting and remitting funds to the authority.

(c) The authority shall prescribe uniform rules, procedures, and forms relative to the partial or installment collection and remittance of funds subject to reporting or remittance to the authority under this chapter or rules and regulations promulgated by the authority in accordance with Code Section 15-21A-7. Any funds held by any court or unit of local government on July 1, 2004, consisting of previously collected partial or installment payments shall be subject to the rules, procedures, and forms so prescribed and shall be remitted to the authority to the extent provided for in such rules and procedures. Funds collected that are partial or installment payments of costs, fees, and surcharges that are required by this chapter to be remitted to the authority shall be remitted to the authority by the end of the month following the month in which they were collected; provided, however, that the authority is authorized to provide by rules and regulations for a longer period of time for remitting such funds not to exceed six months.

(d) The authority shall remit all funds collected to the designated receiving entities or general fund of the state treasury within 60 days of receiving such funds.



§ 15-21A-5. Retention of funds by authority; remittance to general fund of state treasury; accumulation of interest

(a) The authority shall be entitled to retain from the funds received by the authority under Code Sections 15-21A-3 and 15-21A-6 an amount equal to 1 percent of such funds, but in no event more than $500,000.00 per fiscal year, to reimburse the authority for its costs in administering this chapter. The net proceeds, after deduction of such administrative costs, from the funds received by the authority under Code Section 15-21A-3 shall be remitted by the authority as follows:

(1) The net proceeds received pursuant to paragraph (1) of subsection (b) of Code Section 15-21A-3 shall be remitted to the general fund of the state treasury;

(2) The net proceeds received pursuant to paragraph (2) of subsection (b) of Code Section 15-21A-3 shall be remitted to the general fund of the state treasury;

(3) The net proceeds received pursuant to paragraph (3) of subsection (b) of Code Section 15-21A-3 shall be remitted to the Georgia Crime Victims Compensation Board to be deposited into the Georgia Crime Victims Emergency Fund;

(4) The net proceeds received pursuant to paragraph (4) of subsection (b) of Code Section 15-21A-3 shall be remitted to the Brain and Spinal Injury Trust Fund Commission for deposit into the Brain and Spinal Injury Trust Fund;

(5) The net proceeds received pursuant to paragraph (5) of subsection (b) of Code Section 15-21A-3 shall be remitted to the general fund of the state treasury; and

(6) The net proceeds received pursuant to paragraph (6) of subsection (b) of Code Section 15-21A-3 shall be remitted pursuant to Code Section 15-21-132 for local victim assistance.

(b) The net proceeds received pursuant to Code Section 15-21A-6 shall be remitted to the general fund of the state treasury.

(c) Any interest earned on funds subject to this chapter while in the custody of the authority shall be remitted to the general fund of the state treasury.



§ 15-21A-6. Additional filing fees; application fee for indigent defense services; remittance of funds

(a) In addition to all other legal costs, there shall be charged to the filing party and collected by the clerk an additional filing fee of $15.00 in each civil action or case filed in the superior, state, recorder's, mayor's, and magistrate courts except that municipalities, counties, and political subdivisions shall be exempt from such fee. Without limiting the generality of the foregoing, such fee shall apply to all adoptions, certiorari, trade name registrations, applications for change of name, and all other proceedings of a civil nature. Any matter which is docketed upon the official dockets of the enumerated courts and to which a number is assigned shall be subject to such fee, whether such matter is contested or not.

(b) (1) As used in this subsection, the term "civil action" means:

(A) With regard to decedents' estates, the following proceedings: petition for letters of administration; petition to probate a will in solemn form; petition for an order declaring no administration necessary; petition to probate a will in solemn form and for letters of administration with will annexed; and petition for year's support;

(B) With regard to a minor guardianship matter as set forth in paragraph (1) of subsection (f) of Code Section 15-9-60, the proceeding by which the jurisdiction of the probate court is first invoked;

(C) With regard to an adult guardianship matter as set forth in paragraph (1) of subsection (g) of Code Section 15-9-60, the proceeding by which the jurisdiction of the probate court is first invoked; and

(D) An application for writ of habeas corpus.

(2) In addition to all other legal costs, there shall be charged to the filing party and collected by the clerk an additional fee of $15.00 in each civil action filed in the probate court. For the purposes of the imposition of the civil filing fee required by this subsection, the probate court shall collect the civil filing fee on each proceeding listed in subparagraph (A) of paragraph (1) of this subsection involving a decedent but once only in a guardianship matter involving the same ward or an application for writ of habeas corpus involving the same applicant.

(c) Any person who applies for or receives legal defense services under Chapter 12 of Title 17 shall pay the entity providing such services a single fee of $50.00 for the application for, receipt of, or application for and receipt of such services. The application fee shall not be imposed if the payment of the fee is waived by the court. The court shall waive the fee if it finds that the applicant is unable to pay the fee or that measurable hardship will result if the fee is charged. If the application fee required by this subsection has not been paid prior to the time the defendant is sentenced, the court shall impose such fee as a condition of probation.

(d) Each clerk of court, each indigent defense program, or any other officer or agent of any court receiving any funds subject to this Code section shall collect the fees provided for in subsection (c) of this Code section and, if the governing authority has a procedure to verify the applicant's income as set forth in Code Section 17-12-80, shall pay such moneys over to the entity providing legal defense services under Chapter 12 of Title 17 by the last day of the month after the month of collection, and such funds shall not be subject to payment to the authority. If the governing authority does not have such verification procedure, the moneys shall be paid over to the authority by the last day of the month after the month of collection, to be deposited by the authority into the general fund of the state treasury.

(e) A public entity other than an entity providing legal defense services under Chapter 12 of Title 17 may charge, in addition to any other fee or surcharge authorized by law, a $50.00 application fee unless such fee is waived by the court for inability to pay or measurable hardship. If the application fee required by this subsection has not been paid prior to the time the defendant is sentenced, the court shall impose such fee as a condition of probation. Any such fee shall be retained by the entity providing such services or used as otherwise provided by law and shall not be subject to payment to the authority or deposit into the state treasury.

(f) For the purposes of this Code section, a county or municipality that provides indigent defense services or that contracts with a circuit public defender office for the provision of indigent defense services in courts other than the superior and juvenile court shall be deemed to be the entity providing the legal defense services and shall be entitled to impose and collect the application fee authorized by subsection (e) of this Code section.



§ 15-21A-6.1. Judicial operations fund fee; collection and reporting procedure

(a) In addition to all other legal costs, there shall be charged to the filing party and collected by the clerk an additional filing fee of $125.00, to be known as a judicial operations fund fee, in each civil action or case filed in a superior court except that the state, including, but not limited to, its departments, agencies, boards, bureaus, commissions, public corporations, and authorities, municipalities, counties, and political subdivisions shall be exempt from such fee. Without limiting the generality of the foregoing, such fee shall apply to all adoptions, certiorari, trade name registrations, applications for change of name, and all other proceedings of a civil nature. Any matter which is docketed upon the official dockets of the superior court and to which a number is assigned shall be subject to such fee, whether such matter is contested or not; provided, however, that the judicial operations fund fee shall not apply to the issuance of certificates of appointment and reappointment of notaries public.

(b) Each superior court clerk shall collect the fees provided in this Code section and the moneys shall be paid over to the authority by the last day of the month after the month of collection, to be deposited by the authority into the general fund of the state treasury.

(c) The authority shall, on a quarterly basis, make a report and accounting of all funds collected pursuant to this Code section and shall submit such report and accounting to the Office of Planning and Budget, the House Budget and Research Office, and the Senate Budget and Evaluation Office no later than 60 days after the last day of the preceding quarter.



§ 15-21A-6.2. Exemption from judicial operations fund fee; collection and reporting procedures

(a) In addition to all other legal costs, there shall be charged to the filing party and collected by the clerk an additional filing fee of $125.00, to be known as a judicial operations fund fee, in each civil action or case filed in a state court except that the state, including, but not limited to, its departments, agencies, boards, bureaus, commissions, public corporations, and authorities, municipalities, counties, and political subdivisions shall be exempt from such fee. Without limiting the generality of the foregoing, such fee shall apply to any matter which is docketed upon the official dockets of the state court and to which a number is assigned, whether such matter is contested or not.

(b) Each state court clerk shall collect the fees provided in this Code section and the moneys due the authority shall be paid over to the authority by the last day of the month after the month of collection with $75.00 of these moneys paid to the authority to be deposited by the authority into the general fund of the state treasury and $50.00 of these moneys shall be retained by the local governing authority.

(c) The authority shall, on a quarterly basis, make a report and accounting of all funds collected pursuant to this Code section and shall submit such report and accounting to the Office of Planning and Budget, the House Budget and Research Office, and the Senate Budget and Evaluation Office no later than 60 days after the last day of the preceding quarter.



§ 15-21A-7. Rules, regulations, reporting, and accounting

(a) As used in this Code section the term "court" means all trial courts within this state including, but not limited to, superior, juvenile, state, magistrate, probate, municipal, and special courts, whether called mayor's courts, recorder's courts, police courts, civil courts, traffic courts, or miscellaneous courts or any other trial court created in this state under any other name.

(b) The authority shall promulgate rules and regulations for the administration of this chapter. Such rules and regulations shall include but not be limited to a reporting and accounting system for all court fines and fees and all surcharges on and deductions from any court fines and fees that are authorized to be collected or disbursed in any court. The authority shall develop a system that employs controls necessary to determine the accuracy of the fine and fee collections and disbursement by each clerk of court or other officer or agent of any court receiving any fines and fees. No later than 60 days after the end of the last day of each month, each such clerk of court and, if there is no clerk of court, any court officer, judge, or other agent of the court shall report to the authority on a reporting system prescribed by the authority. Any entity doing business with any court and all agencies and instrumentalities of the state shall provide any information or data requested by the authority in a format prescribed by the authority by rule or regulation. The authority is authorized to make inquiries to clerks of court, court officers, judges, or agents of any court and agencies or instrumentalities of the state as well as any other parties for the purpose of determining the accuracy of any fines and fees collected or disbursed by a court and is authorized where it determines appropriate to conduct audits of any parties to assist in ensuring the accuracy of the system developed by the authority.

(c) The authority shall, on a quarterly basis, make a detailed report and accounting of all fines and fees collected and remitted by any court and shall submit such report and accounting to the Legislative Oversight Committee for the Georgia Public Defender Council, the Office of Planning and Budget, the Chief Justice of the Supreme Court of Georgia, the House Budget and Research Office, and the Senate Budget and Evaluation Office no later than 60 days after the last day of the preceding quarter.



§ 15-21A-8. Penalty for failure to remit funds

Any clerk of court or any other officer or agent receiving any funds subject to this chapter who knowingly fails to pay over any such funds to the authority as required by this chapter, after receiving notice from the authority that such funds are delinquent, shall be guilty of a misdemeanor, except that if the amount of funds knowingly not paid over is $10,000.00 or more then such person shall be guilty of a felony and punished by imprisonment for not less than one nor more than ten years. The offense created by this Code section shall not merge with any other offense.






Chapter 22 - Judicial, District Attorney, and Circuit Public Defender Compensation Commission

§ 15-22-1. Creation of Commission

(a) There is created the Judicial, District Attorney, and Circuit Public Defender Compensation Commission for the purpose of conducting periodic comprehensive reviews of all aspects of compensation paid to justices, judges, district attorneys, and circuit public defenders.

(b) As used in this chapter, the term "commission" means the Judicial, District Attorney, and Circuit Public Defender Compensation Commission.



§ 15-22-2. Composition of commission; term of members; vacancies; designation of chairperson; election of officers; staff support

(a) The commission shall consist of five members. The Governor shall appoint two citizen members, one of whom shall have experience in executive compensation who is not an attorney. The Chief Justice of the Supreme Court shall appoint one member who shall be currently serving or be retired from serving as a judge or justice in this state. The Lieutenant Governor and the Speaker of the House of Representatives shall each appoint one member, neither of whom shall be attorneys. The chairperson of the Senate Appropriations Committee and the chairperson of the House Committee on Appropriations shall serve as ex officio nonvoting members of the commission.

(b) Each member of the commission shall be appointed to serve for a term of four years or until his or her successor is duly appointed. A member may be appointed to succeed himself or herself on the commission. If a member of the commission is an elected or appointed official, the member shall be removed from the commission if the member no longer serves as such elected or appointed official.

(c) Vacancies on the commission shall be filled by appointment in the same manner as the original appointment. An appointment to fill a vacancy, other than by expiration of a term of office, shall be for the balance of the unexpired term.

(d) The Governor shall designate the chairperson of the commission. The commission may elect other officers as it deems necessary. The chairperson of the commission may designate and appoint committees from among the membership of the commission as well as appoint other persons to perform such functions as he or she may determine to be necessary as relevant to and consistent with this chapter. The chairperson shall only vote to break a tie.

(e) The commission shall be attached for administrative purposes only to the Criminal Justice Coordinating Commission. The Criminal Justice Coordinating Commission shall provide staff support for the commission and shall use any funds specifically appropriated to it to support the work of the commission.



§ 15-22-3. Meetings; quorum; expense allowance

(a) The commission may conduct meetings at such places and times as it deems necessary or convenient to enable it to exercise fully and effectively its powers, perform its duties, and accomplish the objectives and purposes of this chapter. The commission shall hold meetings at the call of the chairperson. The commission shall meet not less than twice every year.

(b) A quorum for transacting business shall be a majority of the members of the commission.

(c) Any legislative members of the commission shall receive the allowances provided for in Code Section 28-1-8. Citizen members shall receive a daily expense allowance in the amount specified in subsection (b) of Code Section 45-7-21 as well as the mileage or transportation allowance authorized for state employees. Members of the commission who are state officials, other than legislative members, or state employees shall receive no compensation for their services on the commission, but they shall be reimbursed for expenses incurred by them in the performance of their duties as members of the commission in the same manner as they are reimbursed for expenses in their capacities as state officials or state employees. The funds necessary for the reimbursement of the expenses of state officials, other than legislative members, and state employees shall come from funds appropriated to or otherwise available to their respective departments. All other funds necessary to carry out this subsection shall come from funds appropriated to the Senate and the House of Representatives.



§ 15-22-4. Duties; powers; utilization of resources

(a) The commission shall have the following duties:

(1) To review the conditions, needs, issues, and problems related to the efficient use of resources and caseload balance of the justice system in this state and the compensation paid to justices, judges, district attorneys, and circuit public defenders; issue a report on the same to the executive counsel of the Governor, the Office of Planning and Budget, and the chairpersons of the House Committee on Appropriations, the Senate Appropriations Committee, the House Committee on Judiciary, and the Senate Judiciary Committee; and recommend any action or proposed legislation which the commission deems necessary or appropriate. Nothing contained in the commission's report shall be considered to authorize or require a change in any law without action by the General Assembly. The commission shall issue its first report on or before December 15, 2015, its second report on or before December 15, 2016, and thereafter at least every two years; and

(2) To evaluate and consider:

(A) Whether the compensation structure of this state is adequate to ensure that the most highly qualified attorneys in this state, drawn from diverse life and professional experiences, are not deterred from serving or continuing to serve in the state judiciary, as district attorneys, and as circuit public defenders and do not become demoralized during service because of compensation levels;

(B) The compensation paid as a county supplement to judges, district attorneys, circuit public defenders, and other staff associated with the courts;

(C) The caseload demands of judicial officers, prosecuting attorneys, and public defenders and the allocation of such officials, including staffing resources and jurisdictional structure;

(D) The skill and experience required of the particular judgeships or attorney positions at issue;

(E) The time required of the particular judgeships or attorney positions at issue;

(F) The value of compensable service performed by justices and judges, district attorneys, and circuit public defenders as determined by reference to compensation in other states and the federal government;

(G) The value of comparable service performed in the private sector, including private judging, arbitration, and mediation, based on the responsibility and discretion required in the particular judgeship at issue and the demand for those services in the private sector;

(H) The compensation of attorneys in the private sector;

(I) The Consumer Price Index and changes in such index;

(J) The overall compensation presently received by other public officials and employees; and

(K) Any other factors that are normally or traditionally taken into consideration in the determination of compensation.

(b) The commission shall have the following powers:

(1) To make findings, conclusions, and recommendations as to the proper salary and benefits for all justices and judges, district attorneys, and circuit public defenders of this state;

(2) To make findings, conclusions, and recommendations as to the efficient use of resources and caseload balance of the justice system in this state;

(3) To request and receive data from and review the records of appropriate state agencies, local governments, and courts to the greatest extent allowed by state and federal law;

(4) To accept public or private grants, devises, and bequests;

(5) To authorize entering into contracts or agreements through the commission's chairperson necessary or incidental to the performance of its duties;

(6) To establish rules and procedures for conducting the business of the commission; and

(7) To conduct studies, hold public meetings, collect data, or take any other action the commission deems necessary to fulfill its responsibilities.

(c) The commission shall be authorized to retain the services of attorneys, consultants, subject matter experts, economists, budget analysts, data analysts, statisticians, and other individuals or organizations as determined appropriate by the commission.



§ 15-22-5. Sunset

This chapter shall be repealed effective June 30, 2020, unless continued in effect by the General Assembly prior to that date.






Chapter 23 - Court-Connected Alternative Dispute Resolution

§ 15-23-1. Short title

This chapter shall be known and may be cited as the "Georgia Court-connected Alternative Dispute Resolution Act."



§ 15-23-2. Definitions

As used in this chapter, the term:

(1) "Alternative dispute resolution" or "ADR" refers to any method other than litigation for resolution of disputes. Alternative dispute resolution methods include mediation, arbitration, early case evaluation or early neutral evaluation, summary jury trial, and minitrial.

(2) "Board" means the board of trustees of a Fund for the Administration of Alternative Dispute Resolution Programs created by Code Section 15-23-3.

(3) "Fund" means one or more funds created pursuant to Code Section 15-23-8.



§ 15-23-3. Board of Trustees of County Fund for the Administration of Alternative Dispute Resolution Programs

(a) There is created in each county in this state a board to be known as the Board of Trustees of the County Fund for the Administration of Alternative Dispute Resolution Programs. The board shall consist of:

(1) The chief judge of the superior court of the circuit in which the county is located, or the superior court judge with the longest service if there is no chief judge, or a superior court judge designated by the chief judge or the judge with the longest service;

(2) The chief judge of the state court, if any, or the state court judge with the longest service if there is no chief judge, or a state court judge designated by the chief judge or the judge with the longest service;

(3) The judge of the probate court;

(4) The presiding judge of the juvenile court, if any, or a juvenile court judge designated by that judge;

(5) The chief magistrate or a magistrate designated by the chief magistrate;

(6) The clerk of the superior court; and

(7) One practicing attorney appointed by other members of the board.

(b) The superior court judge on the board shall serve as chairperson of the board. The member who is the practicing attorney shall serve at the pleasure of the other members of the board. All members shall serve without compensation. A majority of the members of the board shall constitute a quorum for the transaction of all business that may come before the board.

(c) A member who represents a court which does not participate in the alternative dispute resolution program and against whose litigants the additional costs authorized by this chapter are not assessed may attend all meetings but will be a nonvoting member of the board. The presence of such a member shall not be counted in determining the constitution of a quorum.

(d) Members of any board of trustees of any county fund and other personnel acting in a policy-making capacity shall be immune from any action arising from any act, statement, decision, or omission relating to the implementation of the purposes of this chapter unless the act, statement, decision, or omission is:

(1) Grossly negligent and made with malice; or

(2) In willful disregard of the safety or property of any party to the alternative dispute process.



§ 15-23-4. Secretary-treasurers of boards; creation of office; duties

There is created an office to be known as secretary-treasurer of the board of trustees of the County Fund for the Administration of Alternative Dispute Resolution Programs in each county. The secretary-treasurer shall be selected and appointed by the board and shall serve at the pleasure of the board. The board may appoint one of its own members as secretary-treasurer or, in its discretion, may designate some other person to act as secretary-treasurer of the board. The secretary-treasurer of the board shall perform the duties provided for the treasurer in this chapter.



§ 15-23-5. Secretary-treasurers of boards; surety bonds

The secretary-treasurer of the board shall give a good and sufficient surety bond, payable to the fund in such an amount as may be determined by the board, to account faithfully for all funds received and disbursed by him or her. The premium on the bond shall be paid out of the fund in such county. A secretary-treasurer who is designated by a combined board of several counties as provided by Code Section 15-23-12 may satisfy the bonding requirement with one bond. If the secretary-treasurer is already bonded by virtue of being a state employee, such a bond as a state employee will satisfy the bonding requirement.



§ 15-23-6. Powers and duties of boards

(a) The board is given the following powers and duties:

(1) To provide for the collection of all money provided for in this chapter;

(2) To manage, control, and direct such fund and the expenditures made therefrom;

(3) To distribute the moneys coming into the fund in such manner and subject to such terms and limitations as the board, in its discretion, shall determine will best meet the purpose of this chapter in promoting the alternative resolution of disputes and the efficient administration of justice;

(4) To contract for the investment, pooling, and expenditure of funds;

(5) To adopt such rules and regulations as may be necessary to manage such fund and provide for such programs;

(6) To keep records of all its meetings and proceedings; and

(7) To exercise all other powers necessary for the proper administration of the funding mechanism provided for in this chapter.

(b) In addition to the powers and duties listed in subsection (a) of this Code section, the board is authorized in its discretion to create a nonprofit corporation for the purpose of administering an alternative dispute resolution program and soliciting funding for such a program from any lawful source. The trustees or directors of any such nonprofit corporation shall be appointed by the board for terms not to exceed three years.



§ 15-23-7. Additional costs in civil actions for purposes of providing court-connected or court-referred alternative dispute resolution programs

(a) For the purposes of providing court-connected or court-referred alternative dispute resolution programs, a sum not to exceed $10.00, in addition to all other legal costs, may be charged and collected in each civil action or case filed in the superior, state, probate, and magistrate courts and other courts within the county that have the same powers and jurisdiction as state or magistrate courts.

(b) A case, within the meaning of this Code section, shall mean and be construed as any matter which is docketed upon the official dockets of the enumerated courts and to which a number is assigned, whether such matter is contested or not.

(c) The amount, if any, to be collected in each case shall be fixed in an amount not to exceed the applicable amount set out in subsection (a) of this Code section by the chief judge of the superior court or, if there is no chief judge, by the superior court judge with the longest service, who shall, after advising and notifying the chairperson of the county governing authority, order the clerk to collect said fees and remit them to the treasurer of the county fund for the administration of alternative dispute resolution programs. No such additional costs shall be charged and collected unless the chief judge of the superior court or such chief judge's designee, or if there is no chief judge, the superior court judge with the longest service or such judge's designee first determines that a need exists for an alternative dispute resolution program in one or more of the courts within the county. The chief judge of the superior court or the designee of the chief judge or, if there is no chief judge, the superior court judge with the longest service or the designee of such judge may propose, as to a given court, the collection of an amount exceeding $7.00, but in no event to exceed the applicable amount set out in subsection (a) of this Code section; provided, however, that approval of the board member representing the affected court is necessary before imposition upon litigants of that court of costs authorized by this chapter exceeding $7.00.

(d) The clerk of each and every such court in such counties shall collect such fees and remit the same to the treasurer of the board of the county in which the case was brought, on the first day of each month. No change in the amount collected pursuant to this Code section may be made within a period of 12 months from the date of a previous change.

(e) Juvenile court supervision fees collected pursuant to Code Section 15-11-37 may be used for mediation services provided by court programs pursuant to this chapter.



§ 15-23-8. Funds deposited into special account; expenditure and investment; audits

(a) The board shall have control of the funds provided for in this chapter. All funds received shall be deposited in a special account to be known as the

County Fund for the Administration of Alternative Dispute Resolution

Programs. The board shall have authority to expend the funds in accordance

with this chapter and to invest any of the funds so received in any

investments which are legal investments for fiduciaries in this state.

(b) Boards shall comply with and be subject to the audit requirements of Code Section 36-81-7.



§ 15-23-9. Acceptance of things of value by board for holding or investment on behalf of program

The board may take, by gift, grant, devise, or bequest, any money, real or personal property, or other thing of value and may hold or invest the same for the uses and purposes of the provision and operation of alternative dispute resolution programs.



§ 15-23-10. Determination of need as prerequisite to establishment of program

No alternative dispute resolution program shall be established for any court unless the judge or a majority of the judges of such court determine that there is a need for such program in that court. The funding mechanism set forth in this chapter shall be available to any court, including the juvenile court, which, having determined that a court-annexed or court-referred alternative dispute resolution program would make a positive contribution to the ends of justice in that court, has developed a program meeting the standards of the Supreme Court of Georgia Alternative Dispute Resolution Rules and appendices. Pursuant to the standards set forth in the Supreme Court of Georgia Alternative Dispute Resolution Rules and appendices, the funding mechanism set forth in this chapter shall be available to court programs in which cases are screened by the judge or by the program director under the supervision of the judge on a case-by-case basis to determine whether:

(1) The case is appropriate for the process;

(2) The parties are able to compensate the neutral if compensation is required; and

(3) A need for emergency relief makes referral inappropriate until the request for relief is heard by the court.



§ 15-23-11. Compensation of nonvolunteer neutrals by the parties

(a) Under guidelines promulgated by the Georgia Commission on Dispute Resolution, a court may set an hourly rate for compensation of nonvolunteer neutrals by the parties. Such costs shall be predicated upon the complexity of the litigation, the skill level needed by the neutral, and the litigants' ability to pay.

(b) Under guidelines promulgated by the Georgia Commission on Dispute Resolution, a court may set a user's fee for alternative dispute resolution processes.



§ 15-23-12. Contracting by boards of several counties to combine funds; secretary-treasurer for combined fund; chairperson

Notwithstanding any other provision of this chapter, the board of trustees of each county fund is authorized by contract to combine such fund with the fund of any other county or counties within the same judicial circuit, within the same administrative district, or in any other combination which would foster an efficient use of available resources. Any such combined fund created by any such contract shall be administered by a board of trustees which shall be composed of the judicial members and the clerks who are members of the boards of trustees of each participating county fund without the participating attorney members thereof but with one practicing attorney appointed by the members of the combined board. In the event two or more county funds are combined, the board of trustees of the combined fund may appoint a secretary-treasurer for the combined fund who shall perform such duties as may be provided by the combined board of trustees and who shall give bond in the same manner as provided by Code Section 15-23-5. The combined board shall be chaired by the chairperson of one of the constituent county boards elected by the combined board as provided by contract. In the event two or more boards combine as provided in this Code section, the judges of the courts within such combined territory are authorized to combine programs for such courts to provide for the most efficient use of available resources in providing alternative dispute resolution programs.






Chapter 24 - Sexual Assault Protocol

§ 15-24-1. Definitions

As used in this chapter, the term:

(1) "Protocol committee" or "committee" means a multidisciplinary, multiagency sexual assault committee established for a county pursuant to Code Section 15-24-2. The protocol committee is charged with developing local protocols to investigate and prosecute alleged cases of sexual assault.

(2) "Sexual assault" means rape, sodomy, aggravated sodomy, incest, sexual battery, and aggravated sexual battery as those terms are defined in Chapter 6 of Title 16.



§ 15-24-2. Establishment of sexual assault protocol and committee; representatives to committee; annual meeting and review

(a) Each judicial circuit shall be required to establish a sexual assault protocol as provided in this Code section.

(b) The chief superior court judge of each judicial circuit shall establish a sexual assault protocol committee as provided in subsection (c) of this Code section and shall appoint an interim chairperson who shall preside over the first meeting. The chief superior court judge shall appoint persons to fill any vacancies on the committee. Thus established, the committee shall thereafter elect a chairperson from its membership.

(c) (1) Each of the following agencies of the judicial circuit shall designate a representative to serve on the committee:

(A) The office of the sheriff of each sheriff's office in the judicial circuit;

(B) The office of the district attorney;

(C) The magistrate court;

(D) The office of the chief of police of a county of each county within the judicial circuit in counties which have a county police department;

(E) The office of the chief of police of the largest municipality in the county of each county within the judicial circuit; and

(F) The county board of health of each county within the judicial circuit.

(2) In addition to the representatives serving on the committee as provided for in paragraph (1) of this subsection, the chief superior court judge shall designate:

(A) A local citizen of the judicial circuit;

(B) A representative of a sexual assault or rape crisis center serving the judicial circuit or, if no such center exists, then a local citizen; and

(C) A health care professional who performs sexual assault examinations within the judicial circuit or, if no such person exists, then a local citizen.

(3) If any designated agency fails to carry out its duties relating to participation on the committee, the chief superior court judge of the circuit may issue an order requiring the participation of such agency. Failure to comply with such order shall be cause for punishment as for contempt of court.

(d) The protocol committee shall adopt a written sexual assault protocol, a copy of which shall be furnished to each agency in the judicial circuit that handles cases of sexual assault. The protocol shall be a written document outlining in detail the procedures to be used in investigating, collecting evidence, paying for expenses related to evidence collection, and prosecuting cases arising from alleged sexual assault and shall take into consideration the provisions of Article 4 of Chapter 5 of Title 17. The protocol may provide for different procedures to be used within particular municipalities or counties within the judicial circuit. The protocol committee shall adopt a written sexual assault protocol no later than December 31, 2004. The protocol committee may incorporate sexual assault protocols used in the judicial circuit as they existed on or before July 1, 2004.

(e) The purpose of the protocol shall be to ensure coordination and cooperation between all agencies involved in sexual assault cases so as to increase the efficiency of all agencies handling such cases and to minimize the stress created for the alleged sexual assault victim by the legal and investigatory process; provided, however, that a failure by an agency to follow the protocol shall not constitute an affirmative or other defense to prosecution of a sexual assault, preclude the admissibility of evidence, nor shall a failure by an agency to follow the protocol give rise to a civil cause of action.

(f) Upon completion of the writing of the sexual assault protocol, the protocol committee shall continue in existence and shall meet at least annually for the purpose of evaluating the effectiveness of the protocol and appropriately modifying and updating same.






Chapter 25 - Personal Identification Cards for Justices

§ 15-25-1. Scope of personal identification cards

Nothing in this chapter shall be construed to grant any additional privileges under the law, including, but not limited to, for the carrying of firearms. The issuance of a personal identification card under this chapter shall be construed as a representation of rights and privileges which exist elsewhere in the law.



§ 15-25-2. Issuance; security of cards; required information; valid period; acceptance by other agencies

(a) (1) The judge of the probate court of each county shall issue personal identification cards to each judge or Justice as provided for under paragraphs (12), (12.1), and (12.2) of subsection (a) of Code Section 16-11-130 who makes application to the judge of the probate court in the county of his or her domicile in accordance with rules and regulations prescribed by The Council of Probate Court Judges of Georgia; provided, however, that it shall be permissible for a person elected or appointed as such judge or Justice to make application to the judge of the probate court upon his or her election or appointment but prior to his or her taking an oath for the issuance of such personal identification card upon taking oath; and provided, further, that a judge of the probate court shall make application to the judge of the probate court of a neighboring county of his or her domicile for the issuance of a personal identification card to himself or herself. The Council of Probate Court Judges of Georgia may work with judicial offices of the federal courts, the clerk of the Supreme Court, the clerk of the Court of Appeals, and the various other councils of court judges as provided for under this title to facilitate the submission of applications or the surrender of personal identification cards under this chapter.

(2) When a judge or Justice is required to otherwise be qualified to be issued a weapons carry license for the exemptions of Code Section 16-11-130 to apply to such judge or Justice, the judge of the probate court shall verify such qualifications of such judge or Justice and shall base his or her verification of qualifications on a fingerprint based criminal history records check from the Georgia Crime Information Center and the Federal Bureau of Investigation and other information ordinarily required of applicants for a weapons carry license.

(b) (1) Every personal identification card issued under this chapter shall incorporate overt and covert security features which shall be blended with the personal data printed on such identification card to form a significant barrier to imitation, replication, and duplication. There shall be a minimum of three different ultraviolet colors used to enhance the security of such identification card, incorporating variable data, color shifting characteristics, and front edge only perimeter visibility. The personal identification card shall have a color photograph viewable under ambient light on both the front and back of such identification card. Such identification card shall incorporate custom optical variable devices featuring the great seal of the State of Georgia as well as matching demetalized optical variable devices viewable under ambient light from the front and back of such identification card, incorporating microtext and unique alphanumeric serialization specific to the cardholder. Such identification card shall be of similar material, size, and thickness of a credit card and have a holographic laminate to secure and protect such identification card for the duration of the personal identification card period.

(2) Every personal identification card issued under this chapter shall include the following information of the judge or Justice identified on the front of such identification card:

(A) A recent photograph;

(B) Full legal name;

(C) Address of residence;

(D) Birth date;

(E) Date such identification card was issued;

(F) Sex;

(G) Height;

(H) Weight;

(I) Eye color;

(J) His or her signature or facsimile thereof; and

(K) The term "FEDERAL COURT JUDGE", "FORMER FEDERAL COURT JUDGE", "SUPREME COURT JUSTICE", "FORMER SUPREME COURT JUSTICE", "COURT OF APPEALS JUDGE", "FORMER COURT OF APPEALS JUDGE", "SUPERIOR COURT JUDGE", "FORMER SUPERIOR COURT JUDGE", "STATE COURT JUDGE", "FORMER STATE COURT JUDGE", "PROBATE COURT JUDGE", "FORMER PROBATE COURT JUDGE", "JUVENILE COURT JUDGE", "FORMER JUVENILE COURT JUDGE", "MAGISTRATE COURT JUDGE", "FORMER MAGISTRATE COURT JUDGE", "MUNICIPAL COURT JUDGE", "FORMER MUNICIPAL COURT JUDGE", "CITY COURT JUDGE", "FORMER CITY COURT JUDGE", "ADMINISTRATIVE LAW JUDGE", or "FORMER ADMINISTRATIVE LAW JUDGE", or a coherent abbreviation of such terms, respectively, as the case may be, in distinctive, bold font.

The back of such identification card shall include the following: "Pursuant to O.C.G.A. Section 16-11-130, the provisions of Code Sections 16-11-126 through 16-11-127.2 pertaining to carrying a weapon and weapons offenses DO NOT apply to or affect the judge or Justice whose name, photograph, and signature appear upon the face of this card."

(3) Every personal identification card issued under this chapter shall bear the signatures of the Chief Justice of the Supreme Court and the Governor and shall bear an identification card number.

(4) Using the physical characteristics of the license set forth in paragraphs (1) through (3) of this subsection, The Council of Probate Court Judges of Georgia shall design, create specifications for, produce, and issue personal identification cards as provided for under this chapter.

(c) Every personal identification card issued under this chapter shall be valid for a period of four years and shall be renewable for as long as such person meets the qualifications of paragraph (12), (12.1), or (12.2) of subsection (a) of Code Section 16-11-130; provided, however, that upon such person becoming a former judge or Justice, he or she shall surrender the personal identification card that designates him or her as a judge or Justice and may submit an application for a personal identification card which shall reflect his or her status as a former judge or Justice.

(d) The Council of Probate Court Judges of Georgia shall require appropriate documentation from judges or Justices, and provide for any further design of the personal identification card under this chapter, such that, to the extent practicable while meeting requirements under this chapter, such personal identification card may meet the requirements of acceptable identification by the Transportation Security Administration of the United States Department of Homeland Security.



§ 15-25-3. Fee; replacement cards

(a) The judge of the probate court shall collect a fee as determined by The Council of Probate Court Judges of Georgia for any issuance of a personal identification card under this chapter; provided, however, that such fee shall not be less than the cost of producing such personal identification cards.

(b) (1) Every personal identification card issued under this chapter shall be renewed on or before its expiration upon application and payment of the required fee as provided for under subsection (a) of this Code section.

(2) Any replacement of a personal identification card issued under this chapter for any purpose, including, but not limited to, loss or change of the cardholder's name or address, shall be subject to the payment of the required fee as provided for under subsection (a) of this Code section; provided, however, that such replacement of a personal identification card shall be valid only for the remaining period for which the personal identification card being replaced was originally issued.









Title 16 - Crimes and Offenses

Chapter 1 - General Provisions

§ 16-1-1. Short title

This title shall be known and may be cited as the "Criminal Code of Georgia."



§ 16-1-2. Purposes of title

The general purposes of this title are:

(1) To forbid and prevent conduct which unjustifiably and inexcusably causes or threatens substantial harm to individual or public interests;

(2) To give fair warning of the nature of the conduct forbidden and the sentence authorized upon conviction;

(3) To define that which constitutes each crime; and

(4) To prescribe penalties which are proportionate to the seriousness of crimes and which permit recognition of differences in rehabilitation possibilities among individual criminals.



§ 16-1-3. Definitions

As used in this title, the term:

(1) "Affirmative defense" means, with respect to any affirmative defense authorized in this title, unless the state's evidence raises the issue invoking the alleged defense, the defendant must present evidence thereon to raise the issue. The enumeration in this title of some affirmative defenses shall not be construed as excluding the existence of others.

(2) "Agency" means:

(A) When used with respect to the state government, any department, commission, committee, authority, board, or bureau thereof; and

(B) When used with respect to any political subdivision of the state government, any department, commission, committee, authority, board, or bureau thereof.

(3) "Another" means a person or persons other than the accused.

(4) "Conviction" includes a final judgment of conviction entered upon a verdict or finding of guilty of a crime or upon a plea of guilty.

(5) "Felony" means a crime punishable by death, by imprisonment for life, or by imprisonment for more than 12 months.

(6) "Forcible felony" means any felony which involves the use or threat of physical force or violence against any person.

(7) "Forcible misdemeanor" means any misdemeanor which involves the use or threat of physical force or violence against any person.

(8) "Government" means the United States, the state, any political subdivision thereof, or any agency of the foregoing.

(9) "Misdemeanor" and "misdemeanor of a high and aggravated nature" mean any crime other than a felony.

(10) "Owner" means a person who has a right to possession of property which is superior to that of a person who takes, uses, obtains, or withholds it from him and which the person taking, using, obtaining, or withholding is not privileged to infringe.

(11) "Peace officer" means any person who by virtue of his office or public employment is vested by law with a duty to maintain public order or to make arrests for offenses, whether that duty extends to all crimes or is limited to specific offenses.

(12) "Person" means an individual, a public or private corporation, an incorporated association, government, government agency, partnership, or unincorporated association.

(13) "Property" means anything of value, including but not limited to real estate, tangible and intangible personal property, contract rights, services, choses in action, and other interests in or claims to wealth, admission or transportation tickets, captured or domestic animals, food and drink, and electric or other power.

(14) "Prosecution" means all legal proceedings by which a person's liability for a crime is determined, commencing with the return of the indictment or the filing of the accusation, and including the final disposition of the case upon appeal.

(15) "Public place" means any place where the conduct involved may reasonably be expected to be viewed by people other than members of the actor's family or household.

(16) "Reasonable belief" means that the person concerned, acting as a reasonable man, believes that the described facts exist.

(17) "State" means the State of Georgia, all land and water in respect to which this state has either exclusive or concurrent jurisdiction, and the airspace above such land and water.

(18) "Without authority" means without legal right or privilege or without permission of a person legally entitled to withhold the right.

(19) "Without his consent" means that a person whose concurrence is required has not, with knowledge of the essential facts, voluntarily yielded to the proposal of the accused or of another.



§ 16-1-4. When conduct constitutes a crime; power of court to punish contempt or enforce orders, civil judgments, and decrees

No conduct constitutes a crime unless it is described as a crime in this title or in another statute of this state. However, this Code section does not affect the power of a court to punish for contempt or to employ any sanction authorized by law for the enforcement of an order, civil judgment, or decree.



§ 16-1-5. Presumption of innocence; standard of proof for conviction

Every person is presumed innocent until proved guilty. No person shall be convicted of a crime unless each element of such crime is proved beyond a reasonable doubt.



§ 16-1-6. Conviction for lesser included offenses

An accused may be convicted of a crime included in a crime charged in the indictment or accusation. A crime is so included when:

(1) It is established by proof of the same or less than all the facts or a less culpable mental state than is required to establish the commission of the crime charged; or

(2) It differs from the crime charged only in the respect that a less serious injury or risk of injury to the same person, property, or public interest or a lesser kind of culpability suffices to establish its commission.



§ 16-1-7. Multiple prosecutions for same conduct

(a) When the same conduct of an accused may establish the commission of more than one crime, the accused may be prosecuted for each crime. He may not, however, be convicted of more than one crime if:

(1) One crime is included in the other; or

(2) The crimes differ only in that one is defined to prohibit a designated kind of conduct generally and the other to prohibit a specific instance of such conduct.

(b) If the several crimes arising from the same conduct are known to the proper prosecuting officer at the time of commencing the prosecution and are within the jurisdiction of a single court, they must be prosecuted in a single prosecution except as provided in subsection (c) of this Code section.

(c) When two or more crimes are charged as required by subsection (b) of this Code section, the court in the interest of justice may order that one or more of such charges be tried separately.



§ 16-1-8. When prosecution barred by former prosecution

(a) A prosecution is barred if the accused was formerly prosecuted for the same crime based upon the same material facts, if such former prosecution:

(1) Resulted in either a conviction or an acquittal; or

(2) Was terminated improperly after the jury was impaneled and sworn or, in a trial before a court without a jury, after the first witness was sworn but before findings were rendered by the trier of facts or after a plea of guilty was accepted by the court.

(b) A prosecution is barred if the accused was formerly prosecuted for a different crime or for the same crime based upon different facts, if such former prosecution:

(1) Resulted in either a conviction or an acquittal and the subsequent prosecution is for a crime of which the accused could have been convicted on the former prosecution, is for a crime with which the accused should have been charged on the former prosecution (unless the court ordered a separate trial of such charge), or is for a crime which involves the same conduct, unless each prosecution requires proof of a fact not required on the other prosecution or unless the crime was not consummated when the former trial began; or

(2) Was terminated improperly and the subsequent prosecution is for a crime of which the accused could have been convicted if the former prosecution had not been terminated improperly.

(c) A prosecution is barred if the accused was formerly prosecuted in a district court of the United States for a crime which is within the concurrent jurisdiction of this state if such former prosecution resulted in either a conviction or an acquittal and the subsequent prosecution is for the same conduct, unless each prosecution requires proof of a fact not required in the other prosecution or unless the crime was not consummated when the former trial began.

(d) A prosecution is not barred within the meaning of this Code section if:

(1) The former prosecution was before a court which lacked jurisdiction over the accused or the crime; or

(2) Subsequent proceedings resulted in the invalidation, setting aside, reversal, or vacating of the conviction, unless the accused was thereby adjudged not guilty or unless there was a finding that the evidence did not authorize the verdict.

(e) Termination under any of the following circumstances is not improper:

(1) The accused consents to the termination or waives by motion to dismiss or other affirmative action his right to object to the termination; or

(2) The trial court finds that the termination is necessary because:

(A) It is physically impossible to proceed with the trial;

(B) Prejudicial conduct in or out of the courtroom makes it impossible to proceed with the trial without injustice to the defendant;

(C) The jury is unable to agree upon a verdict; or

(D) False statements of a juror on voir dire prevent a fair trial.



§ 16-1-9. Application of title to crimes committed prior to enactment

This title shall govern the construction and punishment of any crime defined in this title committed on and after July 1, 1969, as well as the construction and application of any defense. This title does not apply to or govern the construction or punishment of any crime committed prior to July 1, 1969, or the construction or application of any defense. Such a crime must be construed and punished according to the law existing at the time of the commission thereof in the same manner as if this title had not been enacted.



§ 16-1-10. Punishment for crimes for which punishment not otherwise provided

Any conduct that is made criminal by this title or by another statute of this state and for which punishment is not otherwise provided, shall be punished as for a misdemeanor.



§ 16-1-11. Effect of repeal or amendment of criminal law on prosecution of prior violations

The repeal, repeal and reenactment, or amendment of any law of this state which prohibits any act or omission to act and which provides for any criminal penalty therefor, whether misdemeanor, misdemeanor of a high and aggravated nature, or felony, shall not affect or abate the status as a crime of any such act or omission which occurred prior to the effective date of the Act repealing, repealing and reenacting, or amending such law, nor shall the prosecution of such crime be abated as a result of such repeal, repeal and reenactment, or amendment unless the General Assembly expressly declares otherwise in the Act repealing, repealing and reenacting, or amending such law.



§ 16-1-12. Restrictions on contingency fee compensation of attorney appointed to represent state in forfeiture action

(a) In any forfeiture action brought pursuant to this title, an attorney appointed by the Attorney General or district attorney as a special assistant attorney general, special assistant district attorney, or other attorney appointed to represent this state in such forfeiture action shall not be compensated on a contingent basis by a percentage of assets which arise or are realized from such forfeiture action. Such attorneys shall also not be compensated on a contingent basis by an hourly, fixed fee, or other arrangement which is contingent on a successful prosecution of such forfeiture action.

(b) Nothing in this Code section shall be construed as prohibiting or otherwise restricting the Attorney General or a district attorney from appointing special assistants or other attorneys to assist in the prosecution of any action brought pursuant to this title.






Chapter 2 - Criminal Liability

Article 1 - Culpability

§ 16-2-1. "Crime" defined

(a) A "crime" is a violation of a statute of this state in which there is a joint operation of an act or omission to act and intention or criminal negligence.

(b) Criminal negligence is an act or failure to act which demonstrates a willful, wanton, or reckless disregard for the safety of others who might reasonably be expected to be injured thereby.



§ 16-2-2. Effect of misfortune or accident on guilt

A person shall not be found guilty of any crime committed by misfortune or accident where it satisfactorily appears there was no criminal scheme or undertaking, intention, or criminal negligence.



§ 16-2-3. Presumption of sound mind and discretion

Every person is presumed to be of sound mind and discretion but the presumption may be rebutted.



§ 16-2-4. Presumption that acts of sound person willful

The acts of a person of sound mind and discretion are presumed to be the product of the person's will but the presumption may be rebutted.



§ 16-2-5. Presumption that sound person intends natural and probable consequences of acts

A person of sound mind and discretion is presumed to intend the natural and probable consequences of his acts but the presumption may be rebutted.



§ 16-2-6. Intention a question of fact

A person will not be presumed to act with criminal intention but the trier of facts may find such intention upon consideration of the words, conduct, demeanor, motive, and all other circumstances connected with the act for which the accused is prosecuted.






Article 2 - Parties to Crimes

§ 16-2-20. When a person is a party to a crime

(a) Every person concerned in the commission of a crime is a party thereto and may be charged with and convicted of commission of the crime.

(b) A person is concerned in the commission of a crime only if he:

(1) Directly commits the crime;

(2) Intentionally causes some other person to commit the crime under such circumstances that the other person is not guilty of any crime either in fact or because of legal incapacity;

(3) Intentionally aids or abets in the commission of the crime; or

(4) Intentionally advises, encourages, hires, counsels, or procures another to commit the crime.



§ 16-2-21. Prosecution of parties who did not directly commit the crime

Any party to a crime who did not directly commit the crime may be indicted, tried, convicted, and punished for commission of the crime upon proof that the crime was committed and that he was a party thereto, although the person claimed to have directly committed the crime has not been prosecuted or convicted, has been convicted of a different crime or degree of crime, or is not amenable to justice or has been acquitted.



§ 16-2-22. Criminal responsibility of corporations

(a) A corporation may be prosecuted for the act or omission constituting a crime only if:

(1) The crime is defined by a statute which clearly indicates a legislative purpose to impose liability on a corporation, and an agent of the corporation performs the conduct which is an element of the crime while acting within the scope of his office or employment and in behalf of the corporation; or

(2) The commission of the crime is authorized, requested, commanded, performed, or recklessly tolerated by the board of directors or by a managerial official who is acting within the scope of his employment in behalf of the corporation.

(b) For the purposes of this Code section, the term:

(1) "Agent" means any director, officer, servant, employee, or other person who is authorized to act in behalf of the corporation.

(2) "Managerial official" means an officer of the corporation or any other agent who has a position of comparable authority for the formulation of corporate policy or the supervision of subordinate employees.









Chapter 3 - Defenses to Criminal Prosecutions

Article 1 - Responsibility

§ 16-3-1. Minimum age

A person shall not be considered or found guilty of a crime unless he has attained the age of 13 years at the time of the act, omission, or negligence constituting the crime.



§ 16-3-2. Mental capacity; insanity

A person shall not be found guilty of a crime if, at the time of the act, omission, or negligence constituting the crime, the person did not have mental capacity to distinguish between right and wrong in relation to such act, omission, or negligence.



§ 16-3-3. Delusional compulsion

A person shall not be found guilty of a crime when, at the time of the act, omission, or negligence constituting the crime, the person, because of mental disease, injury, or congenital deficiency, acted as he did because of a delusional compulsion as to such act which overmastered his will to resist committing the crime.



§ 16-3-4. Intoxication

(a) A person shall not be found guilty of a crime when, at the time of the act, omission, or negligence constituting the crime, the person, because of involuntary intoxication, did not have sufficient mental capacity to distinguish between right and wrong in relation to such act.

(b) Involuntary intoxication means intoxication caused by:

(1) Consumption of a substance through excusable ignorance; or

(2) The coercion, fraud, artifice, or contrivance of another person.

(c) Voluntary intoxication shall not be an excuse for any criminal act or omission.



§ 16-3-5. Mistake of fact

A person shall not be found guilty of a crime if the act or omission to act constituting the crime was induced by a misapprehension of fact which, if true, would have justified the act or omission.



§ 16-3-6. Affirmative defenses to certain sexual crimes

(a) As used in this Code section, the term:

(1) "Coercion" shall have the same meaning as set forth in Code Section 16-5-46.

(2) "Deception" shall have the same meaning as set forth in Code Section 16-5-46.

(3) "Sexual crime" means prostitution, sodomy, solicitation of sodomy, or masturbation for hire as such offenses are proscribed in Chapter 6 of Title 16.

(4) "Sexual servitude" shall have the same meaning as set forth in Code Section 16-5-46.

(b) A person shall not be guilty of a sexual crime if the conduct upon which the alleged criminal liability is based was committed by an accused who was:

(1) Less than 18 years of age at the time of the conduct such person was being trafficked for sexual servitude in violation of subsection (c) of Code Section 16-5-46; or

(2) Acting under coercion or deception while the accused was being trafficked for sexual servitude in violation of subsection (c) of Code Section 16-5-46.

(c) A defense based upon any of the provisions of this Code section shall be an affirmative defense.






Article 2 - Justification and Excuse

§ 16-3-20. Justification

The fact that a person's conduct is justified is a defense to prosecution for any crime based on that conduct. The defense of justification can be claimed:

(1) When the person's conduct is justified under Code Section 16-3-21, 16-3-23, 16-3-24, 16-3-25, or 16-3-26;

(2) When the person's conduct is in reasonable fulfillment of his duties as a government officer or employee;

(3) When the person's conduct is the reasonable discipline of a minor by his parent or a person in loco parentis;

(4) When the person's conduct is reasonable and is performed in the course of making a lawful arrest;

(5) When the person's conduct is justified for any other reason under the laws of this state, including as provided in Code Section 51-1-29; or

(6) In all other instances which stand upon the same footing of reason and justice as those enumerated in this article.



§ 16-3-21. Use of force in defense of self or others; evidence of belief that force was necessary in murder or manslaughter prosecution

(a) A person is justified in threatening or using force against another when and to the extent that he or she reasonably believes that such threat or force is necessary to defend himself or herself or a third person against such other's imminent use of unlawful force; however, except as provided in Code Section 16-3-23, a person is justified in using force which is intended or likely to cause death or great bodily harm only if he or she reasonably believes that such force is necessary to prevent death or great bodily injury to himself or herself or a third person or to prevent the commission of a forcible felony.

(b) A person is not justified in using force under the circumstances specified in subsection (a) of this Code section if he:

(1) Initially provokes the use of force against himself with the intent to use such force as an excuse to inflict bodily harm upon the assailant;

(2) Is attempting to commit, committing, or fleeing after the commission or attempted commission of a felony; or

(3) Was the aggressor or was engaged in a combat by agreement unless he withdraws from the encounter and effectively communicates to such other person his intent to do so and the other, notwithstanding, continues or threatens to continue the use of unlawful force.

(c) Any rule, regulation, or policy of any agency of the state or any ordinance, resolution, rule, regulation, or policy of any county, municipality, or other political subdivision of the state which is in conflict with this Code section shall be null, void, and of no force and effect.

(d) In a prosecution for murder or manslaughter, if a defendant raises as a defense a justification provided by subsection (a) of this Code section, the defendant, in order to establish the defendant's reasonable belief that the use of force or deadly force was immediately necessary, may be permitted to offer:

(1) Relevant evidence that the defendant had been the victim of acts of family violence or child abuse committed by the deceased, as such acts are described in Code Sections 19-13-1 and 19-15-1, respectively; and

(2) Relevant expert testimony regarding the condition of the mind of the defendant at the time of the offense, including those relevant facts and circumstances relating to the family violence or child abuse that are the bases of the expert's opinion.



§ 16-3-22. Immunity from criminal liability of persons rendering assistance to law enforcement officers

(a) Any person who renders assistance reasonably and in good faith to any law enforcement officer who is being hindered in the performance of his official duties or whose life is being endangered by the conduct of any other person or persons while performing his official duties shall be immune to the same extent as the law enforcement officer from any criminal liability that might otherwise be incurred or imposed as a result of rendering assistance to the law enforcement officer.

(b) The official report of the law enforcement agency shall create a rebuttable presumption of good faith and reasonableness on the part of the person who assists the law enforcement officer.

(c) The purpose of this Code section is to provide for those persons who act in good faith to assist law enforcement officers whose health and safety is being adversely affected and threatened by the conduct of any other person or persons. This Code section shall be liberally construed so as to carry out the purposes thereof.



§ 16-3-22.1. Persons who provide assistance to law enforcement officers or the Division of Family and Children Services when the health and safety of children are adversely affected and threatened

(a) Any person that in good faith has possession of materials or images in violation of Article 3 of Chapter 12 of this title and immediately notifies law enforcement officials or any person that is required by Code Section 19-7-5 to report suspected child abuse, or makes such notification within 72 hours from the time there is reasonable cause to believe such person is in possession of such materials or images, shall be immune to the same extent as a law enforcement officer would be immune from criminal liability for such possession.

(b) The official report of the law enforcement agency or the Division of Family and Children Services of the Department of Human Services shall create a rebuttable presumption of good faith and reasonableness on the part of the person that has possession.

(c) The purpose of this Code section is to provide for those persons that act in good faith to assist law enforcement officers or the Division of Family and Children Services of the Department of Human Services when the health and safety of a child are being adversely affected and threatened by the conduct of another. This Code section shall be liberally construed so as to carry out the purposes thereof.



§ 16-3-23. Use of force in defense of habitation

A person is justified in threatening or using force against another when and to the extent that he or she reasonably believes that such threat or force is necessary to prevent or terminate such other's unlawful entry into or attack upon a habitation; however, such person is justified in the use of force which is intended or likely to cause death or great bodily harm only if:

(1) The entry is made or attempted in a violent and tumultuous manner and he or she reasonably believes that the entry is attempted or made for the purpose of assaulting or offering personal violence to any person dwelling or being therein and that such force is necessary to prevent the assault or offer of personal violence;

(2) That force is used against another person who is not a member of the family or household and who unlawfully and forcibly enters or has unlawfully and forcibly entered the residence and the person using such force knew or had reason to believe that an unlawful and forcible entry occurred; or

(3) The person using such force reasonably believes that the entry is made or attempted for the purpose of committing a felony therein and that such force is necessary to prevent the commission of the felony.



§ 16-3-23.1. No duty to retreat prior to use of force in self-defense

A person who uses threats or force in accordance with Code Section 16-3-21, relating to the use of force in defense of self or others, Code Section 16-3-23, relating to the use of force in defense of a habitation, or Code Section 16-3-24, relating to the use of force in defense of property other than a habitation, has no duty to retreat and has the right to stand his or her ground and use force as provided in said Code sections, including deadly force.



§ 16-3-24. Use of force in defense of property other than a habitation

(a) A person is justified in threatening or using force against another when and to the extent that he reasonably believes that such threat or force is necessary to prevent or terminate such other's trespass on or other tortious or criminal interference with real property other than a habitation or personal property:

(1) Lawfully in his possession;

(2) Lawfully in the possession of a member of his immediate family; or

(3) Belonging to a person whose property he has a legal duty to protect.

(b) The use of force which is intended or likely to cause death or great bodily harm to prevent trespass on or other tortious or criminal interference with real property other than a habitation or personal property is not justified unless the person using such force reasonably believes that it is necessary to prevent the commission of a forcible felony.



§ 16-3-24.1. Habitation and personal property defined

As used in Code Sections 16-3-23 and 16-3-24, the term "habitation" means any dwelling, motor vehicle, or place of business, and "personal property" means personal property other than a motor vehicle.



§ 16-3-24.2. Immunity from prosecution; exception

A person who uses threats or force in accordance with Code Section 16-3-21, 16-3-23, 16-3-23.1, or 16-3-24 shall be immune from criminal prosecution therefor unless in the use of deadly force, such person utilizes a weapon the carrying or possession of which is unlawful by such person under Part 2 of Article 4 of Chapter 11 of this title.



§ 16-3-25. Entrapment

A person is not guilty of a crime if, by entrapment, his conduct is induced or solicited by a government officer or employee, or agent of either, for the purpose of obtaining evidence to be used in prosecuting the person for commission of the crime. Entrapment exists where the idea and intention of the commission of the crime originated with a government officer or employee, or with an agent of either, and he, by undue persuasion, incitement, or deceitful means, induced the accused to commit the act which the accused would not have committed except for the conduct of such officer.



§ 16-3-26. Coercion

A person is not guilty of a crime, except murder, if the act upon which the supposed criminal liability is based is performed under such coercion that the person reasonably believes that performing the act is the only way to prevent his imminent death or great bodily injury.



§ 16-3-27. Benefit of clergy

Since it is no longer needed or appropriate, the ancient device of benefit of clergy shall not exist.



§ 16-3-28. Affirmative defenses

A defense based upon any of the provisions of this article is an affirmative defense.






Article 3 - Alibi

§ 16-3-40. Alibi

The defense of alibi involves the impossibility of the accused's presence at the scene of the offense at the time of its commission. The range of the evidence in respect to time and place must be such as reasonably to exclude the possibility of presence.









Chapter 4 - Criminal Attempt, Conspiracy, and Solicitation

§ 16-4-1. Criminal attempt

A person commits the offense of criminal attempt when, with intent to commit a specific crime, he performs any act which constitutes a substantial step toward the commission of that crime.



§ 16-4-2. Conviction for criminal attempt where crime completed

A person may be convicted of the offense of criminal attempt if the crime attempted was actually committed in pursuance of the attempt but may not be convicted of both the criminal attempt and the completed crime.



§ 16-4-3. Charge of commission of crime as including criminal attempt

A person charged with commission of a crime may be convicted of the offense of criminal attempt as to that crime without being specifically charged with the criminal attempt in the accusation, indictment, or presentment.



§ 16-4-4. Impossibility as a defense

It is no defense to a charge of criminal attempt that the crime the accused is charged with attempting was, under the attendant circumstances, factually or legally impossible of commission if such crime could have been committed had the attendant circumstances been as the accused believed them to be.



§ 16-4-5. Abandonment of effort to commit a crime as an affirmative defense

(a) When a person's conduct would otherwise constitute an attempt to commit a crime under Code Section 16-4-1, it is an affirmative defense that he abandoned his effort to commit the crime or in any other manner prevented its commission under circumstances manifesting a voluntary and complete renunciation of his criminal purpose.

(b) A renunciation of criminal purpose is not voluntary and complete if it results from:

(1) A belief that circumstances exist which increase the probability of detection or apprehension of the person or which render more difficult the accomplishment of the criminal purpose; or

(2) A decision to postpone the criminal conduct until another time.



§ 16-4-6. Penalties for criminal attempt

(a) A person convicted of the offense of criminal attempt to commit a crime punishable by death or by life imprisonment shall be punished by imprisonment for not less than one year nor more than 30 years.

(b) A person convicted of the offense of criminal attempt to commit a felony, other than a felony punishable by death or life imprisonment, shall be punished by imprisonment for not less than one year nor more than one-half the maximum period of time for which he or she could have been sentenced if he or she had been convicted of the crime attempted, by one-half the maximum fine to which he or she could have been subjected if he or she had been convicted of the crime attempted, or both.

(c) A person convicted of the offense of criminal attempt to commit a misdemeanor shall be punished as for a misdemeanor.



§ 16-4-7. Criminal solicitation

(a) A person commits the offense of criminal solicitation when, with intent that another person engage in conduct constituting a felony, he solicits, requests, commands, importunes, or otherwise attempts to cause the other person to engage in such conduct.

(b) A person convicted of the offense of criminal solicitation to commit a felony shall be punished by imprisonment for not less than one nor more than three years. A person convicted of the offense of criminal solicitation to commit a crime punishable by death or by life imprisonment shall be punished by imprisonment for not less than one nor more than five years.

(c) It is no defense to a prosecution for criminal solicitation that the person solicited could not be guilty of the crime solicited.

(d) The provisions of subsections (a) through (c) of this Code section are cumulative and shall not supersede any other penal law of this state.



§ 16-4-8. Conspiracy to commit a crime

A person commits the offense of conspiracy to commit a crime when he together with one or more persons conspires to commit any crime and any one or more of such persons does any overt act to effect the object of the conspiracy. A person convicted of the offense of criminal conspiracy to commit a felony shall be punished by imprisonment for not less than one year nor more than one-half the maximum period of time for which he could have been sentenced if he had been convicted of the crime conspired to have been committed, by one-half the maximum fine to which he could have been subjected if he had been convicted of such crime, or both. A person convicted of the offense of criminal conspiracy to commit a misdemeanor shall be punished as for a misdemeanor. A person convicted of the offense of criminal conspiracy to commit a crime punishable by death or by life imprisonment shall be punished by imprisonment for not less than one year nor more than ten years.



§ 16-4-8.1. Conviction of conspiracy even if crime completed.

A person may be convicted of the offense of conspiracy to commit a crime, as defined in Code Section 16-4-8, even if the crime which was the objective of the conspiracy was actually committed or completed in pursuance of the conspiracy, but such person may not be convicted of both conspiracy to commit a crime and the completed crime.



§ 16-4-9. Withdrawal by coconspirator from agreement to commit crime

A coconspirator may be relieved from the effects of Code Section 16-4-8 if he can show that before the overt act occurred he withdrew his agreement to commit a crime.



§ 16-4-10. Domestic terrorism; penalty

(a) As used in this Code section, "domestic terrorism" means any violation of, or attempt to violate, the laws of this state or of the United States which:

(1) Is intended or reasonably likely to injure or kill not less than ten individuals as part of a single unlawful act or a series of unlawful acts which are interrelated by distinguishing characteristics; and

(2)(A) Is intended to intimidate the civilian population of this state, any of its political subdivisions, or of the United States;

(B) Is intended to alter, change, or coerce the policy of the government of this state or any of its political subdivisions by intimidation or coercion; or

(C) Is intended to affect the conduct of the government of this state or any of its political subdivisions by use of destructive devices, assassination, or kidnapping.

(b) Notwithstanding any other provision of law, any person who commits, attempts to commit, conspires to commit, or solicits, coerces, or intimidates another to commit a violation of the laws of this state or of the United States for the purpose of domestic terrorism shall, except in cases for which the death penalty may be imposed and the state has served notice of its intention to seek the death penalty, be sentenced to the maximum term of imprisonment and a fine not to exceed the amount prescribed by Code Section 17-10-8, which penalty shall not be suspended, stayed, probated, or withheld.

(c) In addition to any other provision of law, evidence that a person committed an offense for which the death penalty may be imposed under the laws of this state for the purpose of domestic terrorism shall be admissible during the sentencing phase as a statutory aggravating circumstance. It shall be the duty of the judge to consider, or to instruct the jury to consider, in addition to the statutory aggravating circumstances provided in Code Section 17-10-30, that the offense was committed for the purpose of domestic terrorism.






Chapter 5 - Crimes Against the Person

Article 1 - Homicide

§ 16-5-1. Murder; malice murder; felony murder; murder in the second degree

(a) A person commits the offense of murder when he unlawfully and with malice aforethought, either express or implied, causes the death of another human being.

(b) Express malice is that deliberate intention unlawfully to take the life of another human being which is manifested by external circumstances capable of proof. Malice shall be implied where no considerable provocation appears and where all the circumstances of the killing show an abandoned and malignant heart.

(c) A person commits the offense of murder when, in the commission of a felony, he or she causes the death of another human being irrespective of malice.

(d) A person commits the offense of murder in the second degree when, in the commission of cruelty to children in the second degree, he or she causes the death of another human being irrespective of malice.

(e) (1) A person convicted of the offense of murder shall be punished by death, by imprisonment for life without parole, or by imprisonment for life.

(2) A person convicted of the offense of murder in the second degree shall be punished by imprisonment for not less than ten nor more than 30 years.



§ 16-5-2. Voluntary manslaughter

(a) A person commits the offense of voluntary manslaughter when he causes the death of another human being under circumstances which would otherwise be murder and if he acts solely as the result of a sudden, violent, and irresistible passion resulting from serious provocation sufficient to excite such passion in a reasonable person; however, if there should have been an interval between the provocation and the killing sufficient for the voice of reason and humanity to be heard, of which the jury in all cases shall be the judge, the killing shall be attributed to deliberate revenge and be punished as murder.

(b) A person who commits the offense of voluntary manslaughter, upon conviction thereof, shall be punished by imprisonment for not less than one nor more than 20 years.



§ 16-5-3. Involuntary manslaughter

(a) A person commits the offense of involuntary manslaughter in the commission of an unlawful act when he causes the death of another human being without any intention to do so by the commission of an unlawful act other than a felony. A person who commits the offense of involuntary manslaughter in the commission of an unlawful act, upon conviction thereof, shall be punished by imprisonment for not less than one year nor more than ten years.

(b) A person commits the offense of involuntary manslaughter in the commission of a lawful act in an unlawful manner when he causes the death of another human being without any intention to do so, by the commission of a lawful act in an unlawful manner likely to cause death or great bodily harm. A person who commits the offense of involuntary manslaughter in the commission of a lawful act in an unlawful manner, upon conviction thereof, shall be punished as for a misdemeanor.



§ 16-5-4. Time elapsed between injury and death

In order to be a homicide punishable under this article, death need not have occurred within a year and a day from the date of the injury alleged to have caused such death.



§ 16-5-5. Assisted suicide; notification of licensing board regarding violation

(a) As used in this Code section, the term:

(1) "Assists" means the act of physically helping or physically providing the means.

(2) "Health care provider" means any person licensed, certified, or registered under Chapter 9, 10A, 11, 11A, 26, 28, 30, 33, 34, 35, 39, or 44 of Title 43.

(3) "Suicide" means the intentional and willful termination of one's own life.

(b) Any person with actual knowledge that a person intends to commit suicide who knowingly and willfully assists such person in the commission of such person's suicide shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one nor more than ten years.

(c) The provisions of this Code section shall not apply to:

(1) Pursuant to a patient's consent, any person prescribing, dispensing, or administering medications or medical procedures when such actions are calculated or intended to relieve or prevent such patient's pain or discomfort but are not calculated or intended to cause such patient's death, even if the medication or medical procedure may have the effect of hastening or increasing the risk of death;

(2) Pursuant to a patient's consent, any person discontinuing, withholding, or withdrawing medications, medical procedures, nourishment, or hydration;

(3) Any person prescribing, dispensing, or administering medications or medical procedures pursuant to, without limitation, a living will, a durable power of attorney for health care, an advance directive for health care, a Physician Orders for Life-Sustaining Treatment form pursuant to Code Section 31-1-14, or a consent pursuant to Code Section 29-4-18 or 31-9-2 when such actions are calculated or intended to relieve or prevent a patient's pain or discomfort but are not calculated or intended to cause such patient's death, even if the medication or medical procedure may have the effect of hastening or increasing the risk of death;

(4) Any person discontinuing, withholding, or withdrawing medications, medical procedures, nourishment, or hydration pursuant to, without limitation, a living will, a durable power of attorney for health care, an advance directive for health care, a Physician Orders for Life-Sustaining Treatment form pursuant to Code Section 31-1-14, a consent pursuant to Code Section 29-4-18 or 31-9-2, or a written order not to resuscitate; or

(5) Any person advocating on behalf of a patient in accordance with this subsection.

(d) Within ten days of a conviction, a health care provider who is convicted of violating this Code section shall notify in writing the applicable licensing board for his or her licensure, certification, registration, or other authorization to conduct such health care provider's occupation. Upon being notified and notwithstanding any law, rule, or regulation to the contrary, the appropriate licensing board shall revoke the license, certification, registration, or other authorization to conduct such health care provider's occupation.






Article 2 - Assault and Battery

§ 16-5-20. Simple assault

(a) A person commits the offense of simple assault when he or she either:

(1) Attempts to commit a violent injury to the person of another; or

(2) Commits an act which places another in reasonable apprehension of immediately receiving a violent injury.

(b) Except as provided in subsections (c) through (h) of this Code section, a person who commits the offense of simple assault shall be guilty of a misdemeanor.

(c) Any person who commits the offense of simple assault in a public transit vehicle or station shall, upon conviction thereof, be punished for a misdemeanor of a high and aggravated nature. For purposes of this Code section, "public transit vehicle" means a bus, van, or rail car used for the transportation of passengers within a system which receives a subsidy from tax revenues or is operated under a franchise contract with a county or municipality of this state.

(d) If the offense of simple assault is committed between past or present spouses, persons who are parents of the same child, parents and children, stepparents and stepchildren, foster parents and foster children, or other persons excluding siblings living or formerly living in the same household, the defendant shall be punished for a misdemeanor of a high and aggravated nature. In no event shall this subsection be applicable to corporal punishment administered by a parent or guardian to a child or administered by a person acting in loco parentis.

(e) Any person who commits the offense of simple assault against a person who is 65 years of age or older shall, upon conviction thereof, be punished for a misdemeanor of a high and aggravated nature.

(f) Any person who commits the offense of simple assault against an employee of a public school system of this state while such employee is engaged in official duties or on school property shall, upon conviction of such offense, be punished for a misdemeanor of a high and aggravated nature. For purposes of this Code section, "school property" shall include public school buses and stops for public school buses as designated by local school boards of education.

(g) Any person who commits the offense of simple assault against a female who is pregnant at the time of the offense shall, upon conviction thereof, be punished for a misdemeanor of a high and aggravated nature.

(h) Nothing in this Code section shall be construed to permit the prosecution of:

(1) Any person for conduct relating to an abortion for which the consent of the pregnant woman, or person authorized by law to act on her behalf, has been obtained or for which such consent is implied by law;

(2) Any person for any medical treatment of the pregnant woman or her unborn child; or

(3) Any woman with respect to her unborn child.

For the purposes of this subsection, the term "unborn child" means a member of the species homo sapiens at any stage of development who is carried in the womb.



§ 16-5-21. Aggravated assault

(a) As used in this Code section, the term "strangulation" means impeding the normal breathing or circulation of blood of another person by applying pressure to the throat or neck of such person or by obstructing the nose and mouth of such person.

(b) A person commits the offense of aggravated assault when he or she assaults:

(1) With intent to murder, to rape, or to rob;

(2) With a deadly weapon or with any object, device, or instrument which, when used offensively against a person, is likely to or actually does result in serious bodily injury;

(3) With any object, device, or instrument which, when used offensively against a person, is likely to or actually does result in strangulation; or

(4) A person or persons without legal justification by discharging a firearm from within a motor vehicle toward a person or persons.

(c) Except as provided in subsections (d) through (n) of this Code section, a person convicted of the offense of aggravated assault shall be punished by imprisonment for not less than one nor more than 20 years.

(d) A person who knowingly commits the offense of aggravated assault upon a peace officer while the peace officer is engaged in, or on account of the performance of, his or her official duties shall, upon conviction thereof, be punished by imprisonment for not less than five nor more than 20 years.

(e) Any person who commits the offense of aggravated assault against a person who is 65 years of age or older shall, upon conviction thereof, be punished by imprisonment for not less than three nor more than 20 years.

(f) (1) As used in this subsection, the term "correctional officer" shall include superintendents, wardens, deputy wardens, guards, and correctional officers of state, county, and municipal penal institutions who are certified by the Georgia Peace Officer Standards and Training Council pursuant to Chapter 8 of Title 35 and employees of the Department of Juvenile Justice who are known to be employees of the department or who have given reasonable identification of their employment. The term "correctional officer" shall also include county jail officers who are certified or registered by the Georgia Peace Officer Standards and Training Council pursuant to Chapter 8 of Title 35.

(2) A person who knowingly commits the offense of aggravated assault upon a correctional officer while the correctional officer is engaged in, or on account of the performance of, his or her official duties shall, upon conviction thereof, be punished by imprisonment for not less than five nor more than 20 years.

(g) Any person who commits the offense of aggravated assault in a public transit vehicle or station shall, upon conviction thereof, be punished by imprisonment for not less than three nor more than 20 years. For purposes of this Code section, "public transit vehicle" has the same meaning as in subsection (c) of Code Section 16-5-20.

(h) Any person who commits the offense of aggravated assault upon a person in the course of violating Code Section 16-8-2 where the property that was the subject of the theft was a vehicle engaged in commercial transportation of cargo or any appurtenance thereto, including without limitation any such trailer, semitrailer, container, or other associated equipment, or the cargo being transported therein or thereon, shall upon conviction be punished by imprisonment for not less than five nor more than 20 years, a fine not less than $50,000.00 nor more than $200,000.00, or both such fine and imprisonment. For purposes of this subsection, the term "vehicle" includes without limitation any railcar.

(i) A person convicted of an offense described in paragraph (4) of subsection (b) of this Code section shall be punished by imprisonment for not less than five nor more than 20 years.

(j) Any person who commits the offense of aggravated assault involving the use of a firearm upon a student or teacher or other school personnel within a school safety zone as defined in Code Section 16-11-127.1 shall, upon conviction thereof, be punished by imprisonment for not less than five nor more than 20 years.

(k) If the offense of aggravated assault is committed between past or present spouses, persons who are parents of the same child, parents and children, stepparents and stepchildren, foster parents and foster children, or other persons excluding siblings living or formerly living in the same household, the defendant shall be punished by imprisonment for not less than three nor more than 20 years.

(l) Any person who commits the offense of aggravated assault with intent to rape against a child under the age of 14 years shall be punished by imprisonment for not less than 25 nor more than 50 years. Any person convicted under this subsection shall, in addition, be subject to the sentencing and punishment provisions of Code Section 17-10-6.2.

(m) A person who knowingly commits the offense of aggravated assault upon an officer of the court while such officer is engaged in, or on account of the performance of, his or her official duties shall, upon conviction thereof, be punished by imprisonment for not less than five nor more than 20 years. As used in this subsection, the term "officer of the court" means a judge, attorney, clerk of court, deputy clerk of court, court reporter, court interpreter, community supervision officer, county or Department of Juvenile Justice juvenile probation officer, or probation officer serving pursuant to Article 6 of Chapter 8 of Title 42.

(n) A person who knowingly commits the offense of aggravated assault upon an emergency health worker while the worker is engaged in, or on account of the performance of, his or her official duties shall, upon conviction thereof, be punished by imprisonment for not less than five nor more than 20 years. As used in this subsection, the term "emergency health worker" means hospital emergency department personnel and emergency medical services personnel.



§ 16-5-22. Conviction of assault with intent to commit a crime if intended crime actually committed

A person may be convicted of the offense of assault with intent to commit a crime if the crime intended was actually committed as a result of the assault but may not be convicted of both the assault and completed crime.



§ 16-5-23. Simple battery

(a) A person commits the offense of simple battery when he or she either:

(1) Intentionally makes physical contact of an insulting or provoking nature with the person of another; or

(2) Intentionally causes physical harm to another.

(b) Except as otherwise provided in subsections (c) through (i) of this Code section, a person convicted of the offense of simple battery shall be punished as for a misdemeanor.

(c) Any person who commits the offense of simple battery against a person who is 65 years of age or older or against a female who is pregnant at the time of the offense shall, upon conviction thereof, be punished for a misdemeanor of a high and aggravated nature.

(d) Any person who commits the offense of simple battery in a public transit vehicle or station shall, upon conviction thereof, be punished for a misdemeanor of a high and aggravated nature. For purposes of this Code section, "public transit vehicle" has the same meaning as in subsection (c) of Code Section 16-5-20.

(e) Any person who commits the offense of simple battery against a police officer, correction officer, or detention officer engaged in carrying out official duties shall, upon conviction thereof, be punished for a misdemeanor of a high and aggravated nature.

(f) If the offense of simple battery is committed between past or present spouses, persons who are parents of the same child, parents and children, stepparents and stepchildren, foster parents and foster children, or other persons excluding siblings living or formerly living in the same household, the defendant shall be punished for a misdemeanor of a high and aggravated nature. In no event shall this subsection be applicable to corporal punishment administered by a parent or guardian to a child or administered by a person acting in loco parentis.

(g) A person who is an employee, agent, or volunteer at any facility licensed or required to be licensed under Code Section 31-7-3, relating to long-term care facilities, or Code Section 31-7-12.2, relating to assisted living communities, or Code Section 31-7-12, relating to personal care homes, or who is required to be licensed pursuant to Code Section 31-7-151 or 31-7-173, relating to home health care and hospices, who commits the offense of simple battery against a person who is admitted to or receiving services from such facility, person, or entity shall be punished for a misdemeanor of a high and aggravated nature.

(h) Any person who commits the offense of simple battery against a sports official while such sports official is officiating an amateur contest or while such sports official is on or exiting the property where he or she will officiate or has completed officiating an amateur contest shall, upon conviction thereof, be punished for a misdemeanor of a high and aggravated nature. For the purposes of this Code section, the term "sports official" means any person who officiates, umpires, or referees an amateur contest at the collegiate, elementary or secondary school, or recreational level.

(i) Any person who commits the offense of simple battery against an employee of a public school system of this state while such employee is engaged in official duties or on school property shall, upon conviction of such offense, be punished for a misdemeanor of a high and aggravated nature. For purposes of this Code section, "school property" shall include public school buses and stops for public school buses as designated by local school boards of education.



§ 16-5-23.1. Battery

(a) A person commits the offense of battery when he or she intentionally causes substantial physical harm or visible bodily harm to another.

(b) As used in this Code section, the term "visible bodily harm" means bodily harm capable of being perceived by a person other than the victim and may include, but is not limited to, substantially blackened eyes, substantially swollen lips or other facial or body parts, or substantial bruises to body parts.

(c) Except as provided in subsections (d) through (l) of this Code section, a person who commits the offense of battery is guilty of a misdemeanor.

(d) Upon the second conviction for battery against the same victim, the defendant shall be punished by imprisonment for not less than ten days nor more than 12 months, by a fine not to exceed $1,000.00, or both. The minimum sentence of ten days for a second offense shall not be suspended, probated, deferred, stayed, or withheld; provided, however, that it is within the authority and discretion of the sentencing judge to:

(1) Allow the sentence to be served on weekends by weekend confinement or during the nonworking hours of the defendant. A weekend shall commence and shall end in the discretion of the sentencing judge, and the nonworking hours of the defendant shall be determined in the discretion of the sentencing judge; or

(2) Suspend, probate, defer, stay, or withhold the minimum sentence where there exists clear and convincing evidence that imposition of the minimum sentence would either create an undue hardship upon the defendant or result in a failure of justice.

(e) Upon a third or subsequent conviction for battery against the same victim, the defendant shall be guilty of a felony and shall be punished by imprisonment for not less than one nor more than five years. The minimum sentence provisions contained in subsection (d) of this Code section shall apply to sentences imposed pursuant to this subsection.

(f) (1) As used in this subsection, the term "household member" means past or present spouses, persons who are parents of the same child, parents and children, stepparents and stepchildren, foster parents and foster children, or other persons living or formerly living in the same household.

(2) If the offense of battery is committed between household members, it shall constitute the offense of family violence battery and shall be punished as follows:

(A) Upon a first conviction of family violence battery, the defendant shall be guilty of and punished for a misdemeanor; provided, however, that if the defendant has previously been convicted of a forcible felony committed between household members under the laws of this state, of the United States, including the laws of its territories, possessions, or dominions, or any of the several states, or of any foreign nation recognized by the United States, which if committed in this state would have constituted a forcible felony committed between household members, he or she shall be guilty of a felony and shall be punished by imprisonment for not less than one nor more than five years; and

(B) Upon a second or subsequent conviction of family violence battery against the same or another victim, the defendant shall be guilty of a felony and shall be punished by imprisonment for not less than one nor more than five years.

(3) In no event shall this subsection be applicable to reasonable corporal punishment administered by parent to child.

(g) Any person who commits the offense of battery in a public transit vehicle or station shall, upon conviction thereof, be punished for a misdemeanor of a high and aggravated nature. For purposes of this Code section, "public transit vehicle" has the same meaning as in subsection (c) of Code Section 16-5-20.

(h) Any person who commits the offense of battery against a female who is pregnant at the time of the offense shall, upon conviction thereof, be punished for a misdemeanor of a high and aggravated nature.

(i) Any person who commits the offense of battery against a teacher or other school personnel engaged in the performance of official duties or while on school property shall, upon conviction thereof, be punished by imprisonment for not less than one nor more than five years or a fine of not more than $10,000.00, or both. For purposes of this Code section, "school property" shall include public school buses and public school bus stops as designated by local school boards of education.

(j) Except as otherwise provided in subsection (e) and paragraph (2) of subsection (f) of this Code section, any person who commits the offense of battery against a person who is 65 years of age or older shall, upon conviction thereof, be punished for a misdemeanor of a high and aggravated nature.

(k) A person who is an employee, agent, or volunteer at any facility licensed or required to be licensed under Code Section 31-7-3, relating to long-term care facilities, or Code Section 31-7-12.2, relating to assisted living communities, or Code Section 31-7-12, relating to personal care homes, or who is required to be licensed pursuant to Code Section 31-7-151 or 31-7-173, relating to home health care and hospices, who commits the offense of battery against a person who is admitted to or receiving services from such facility, person, or entity shall, upon conviction thereof, be punished by imprisonment for not less than one nor more than five years, or a fine of not more than $2,000.00, or both.

(l) Any person who commits the offense of battery against a sports official while such sports official is officiating an amateur contest or while such sports official is on or exiting the property where he or she will officiate or has completed officiating an amateur contest shall, upon conviction thereof, be punished for a misdemeanor of a high and aggravated nature. For purposes of this Code section, the term "sports official" means any person who officiates, umpires, or referees an amateur contest at the collegiate, elementary or secondary school, or recreational level.



§ 16-5-24. Aggravated battery

(a) A person commits the offense of aggravated battery when he or she maliciously causes bodily harm to another by depriving him or her of a member of his or her body, by rendering a member of his or her body useless, or by seriously disfiguring his or her body or a member thereof.

(b) Except as provided in subsections (c) through (i) of this Code section, a person convicted of the offense of aggravated battery shall be punished by imprisonment for not less than one nor more than 20 years.

(c) A person who knowingly commits the offense of aggravated battery upon a peace officer while the officer is engaged in, or on account of the performance of, his or her official duties shall, upon conviction thereof, be punished by imprisonment for not less than ten nor more than 20 years.

(d) Any person who commits the offense of aggravated battery against a person who is 65 years of age or older shall, upon conviction thereof, be punished by imprisonment for not less than five nor more than 20 years.

(e) (1) As used in this subsection, the term "correctional officer" shall include superintendents, wardens, deputy wardens, guards, and correctional officers of state, county, and municipal penal institutions who are certified by the Georgia Peace Officer Standards and Training Council pursuant to Chapter 8 of Title 35 and employees of the Department of Juvenile Justice who are known to be employees of the department or who have given reasonable identification of their employment. The term "correctional officer" shall also include county jail officers who are certified or registered by the Georgia Peace Officer Standards and Training Council pursuant to Chapter 8 of Title 35.

(2) A person who knowingly commits the offense of aggravated battery upon a correctional officer while the correctional officer is engaged in, or on account of the performance of, his or her official duties shall, upon conviction thereof, be punished by imprisonment for not less than ten nor more than 20 years.

(f) Any person who commits the offense of aggravated battery in a public transit vehicle or station shall, upon conviction thereof, be punished by imprisonment for not less than five nor more than 20 years. For purposes of this Code section, "public transit vehicle" has the same meaning as in subsection (c) of Code Section 16-5-20.

(g) Any person who commits the offense of aggravated battery upon a student or teacher or other school personnel within a school safety zone as defined in Code Section 16-11-127.1 shall, upon conviction thereof, be punished by imprisonment for not less than five nor more than 20 years.

(h) If the offense of aggravated battery is committed between past or present spouses, persons who are parents of the same child, parents and children, stepparents and stepchildren, foster parents and foster children, or other persons excluding siblings living or formerly living in the same household, the defendant shall be punished by imprisonment for not less than three nor more than 20 years.

(i) A person who knowingly commits the offense of aggravated battery upon an emergency health worker while the worker is engaged in, or on account of the performance of, his or her official duties shall, upon conviction thereof, be punished by imprisonment for not less than five nor more than 20 years. As used in this subsection, the term "emergency health worker" means hospital emergency department personnel and emergency medical services personnel.



§ 16-5-25. Opprobrious or abusive language as justification for simple assault or simple battery

A person charged with the offense of simple assault or simple battery may introduce in evidence any opprobrious or abusive language used by the person against whom force was threatened or used; and the trier of facts may, in its discretion, find that the words used were justification for simple assault or simple battery.



§ 16-5-26. Publication of second or subsequent conviction of simple assault, simple battery, or battery; cost of publication; good faith publications immune from liability

(a) The clerk of the court in which a person is convicted of a second or subsequent violation of Code Section 16-5-20 and is sentenced pursuant to subsection (d) of such Code section, Code Section 16-5-23 and is sentenced pursuant to subsection (f) of such Code section, or Code Section 16-5-23.1 shall cause to be published a notice of conviction for such person. Such notice of conviction shall be published in the manner of legal notices in the legal organ of the county in which such person resides or, in the case of nonresidents, in the legal organ of the county in which the person was convicted. Such notice of conviction shall be one column wide by two inches long and shall contain the photograph taken by the arresting law enforcement agency at the time of arrest; the name and address of the convicted person; the date, time, and place of arrest; and the disposition of the case and shall be published once in the legal organ of the appropriate county in the second week following such conviction or as soon thereafter as publication may be made.

(b) The convicted person for which a notice of conviction is published pursuant to this Code section shall be assessed $25.00 for the cost of publication of such notice and such assessment shall be imposed at the time of conviction in addition to any other fine imposed.

(c) The clerk of the court, the publisher of any legal organ which publishes a notice of conviction, and any other person involved in the publication of an erroneous notice of conviction shall be immune from civil or criminal liability for such erroneous publication, provided that such publication was made in good faith.



§ 16-5-27. Female genital mutilation

(a) Any person:

(1) Who knowingly circumcises, excises, or infibulates, in whole or in part, the labia majora, labia minora, or clitoris of a female under 18 years of age;

(2) Who is a parent, guardian, or has immediate custody or control of a female under 18 years of age and knowingly consents to or permits the circumcision, excision, or infibulation, in whole or in part, of the labia majora, labia minora, or clitoris of such female; or

(3) Who knowingly removes or causes or permits the removal of a female under 18 years of age from this state for the purpose of circumcising, excising, or infibulating, in whole or in part, the labia majora, labia minora, or clitoris of such female

shall be guilty of female genital mutilation.

(b) A person convicted of female genital mutilation shall be punished by imprisonment for not less than five nor more than 20 years.

(c) This Code section shall not apply to procedures performed by or under the direction of a physician, a registered professional nurse, a certified nurse midwife, or a licensed practical nurse licensed pursuant to Chapter 34 or 26, respectively, of Title 43 when necessary to preserve the physical health of the female. This Code section shall also not apply to any autopsy or limited dissection as defined by Code Section 45-16-21 which is conducted in accordance with Article 2 of Chapter 16 of Title 45.

(d) Consent of the female under 18 years of age or the parent, guardian, or custodian of the female under 18 years of age shall not be a defense to the offense of female genital mutilation. Religion, ritual, custom, or standard practice shall not be a defense to the offense of female genital mutilation.

(e) The statutory privileges provided by Chapter 5 of Title 24 shall not apply to proceedings in which one of the parties to the privilege is charged with a crime against a female under 18 years of age, but such person shall be compellable to give evidence only on the specific act for which the accused is charged.



§ 16-5-28. Assault on an unborn child

(a) For the purposes of this Code section, the term "unborn child" means a member of the species homo sapiens at any stage of development who is carried in the womb.

(b) A person commits the offense of assault of an unborn child when such person, without legal justification, attempts to inflict violent injury to an unborn child.

(c) Any person convicted of the offense of assault of an unborn child shall be guilty of a misdemeanor.

(d) Nothing in this Code section shall be construed to permit the prosecution of:

(1) Any person for conduct relating to an abortion for which the consent of the pregnant woman, or person authorized by law to act on her behalf, has been obtained or for which such consent is implied by law;

(2) Any person for any medical treatment of the pregnant woman or her unborn child; or

(3) Any woman with respect to her unborn child.



§ 16-5-29. Battery of an unborn child

(a) For the purposes of this Code section, the term "unborn child" means a member of the species homo sapiens at any stage of development who is carried in the womb.

(b) A person commits the offense of battery of an unborn child when such person, without legal justification, intentionally inflicts physical harm upon an unborn child.

(c) A person convicted of the offense of battery of an unborn child shall be guilty of a misdemeanor.

(d) Nothing in this Code section shall be construed to permit the prosecution of:

(1) Any person for conduct relating to an abortion for which the consent of the pregnant woman, or person authorized by law to act on her behalf, has been obtained or for which such consent is implied by law;

(2) Any person for any medical treatment of the pregnant woman or her unborn child; or

(3) Any woman with respect to her unborn child.






Article 3 - Kidnapping, False Imprisonment, and Related Offenses

§ 16-5-40. Kidnapping

(a) A person commits the offense of kidnapping when such person abducts or steals away another person without lawful authority or warrant and holds such other person against his or her will.

(b) (1) For the offense of kidnapping to occur, slight movement shall be sufficient; provided, however, that any such slight movement of another person which occurs while in the commission of any other offense shall not constitute the offense of kidnapping if such movement is merely incidental to such other offense.

(2) Movement shall not be considered merely incidental to another offense if it:

(A) Conceals or isolates the victim;

(B) Makes the commission of the other offense substantially easier;

(C) Lessens the risk of detection; or

(D) Is for the purpose of avoiding apprehension.

(c) The offense of kidnapping shall be considered a separate offense and shall not merge with any other offense.

(d) A person convicted of the offense of kidnapping shall be punished by:

(1) Imprisonment for not less than ten nor more than 20 years if the kidnapping involved a victim who was 14 years of age or older;

(2) Imprisonment for life or by a split sentence that is a term of imprisonment for not less than 25 years and not exceeding life imprisonment, followed by probation for life, if the kidnapping involved a victim who is less than 14 years of age;

(3) Life imprisonment or death if the kidnapping was for ransom; or

(4) Life imprisonment or death if the person kidnapped received bodily injury.

(e) Any person convicted under this Code section shall, in addition, be subject to the sentencing and punishment provisions of Code Sections 17-10-6.1 and 17-10-7.

(f) The offense of kidnapping is declared to be a continuous offense, and venue may be in any county where the accused exercises dominion or control over the person of another.



§ 16-5-41. False imprisonment

(a) A person commits the offense of false imprisonment when, in violation of the personal liberty of another, he arrests, confines, or detains such person without legal authority.

(b) A person convicted of the offense of false imprisonment shall be punished by imprisonment for not less than one nor more than ten years.

(c) Any person convicted under this Code section wherein the victim is not the child of the defendant and the victim is less than 14 years of age shall, in addition, be subject to the sentencing and punishment provisions of Code Section 17-10-6.2.



§ 16-5-42. False imprisonment under color of legal process

When the arrest, confinement, or detention of a person by warrant, mandate, or process is manifestly illegal and shows malice and oppression, an officer issuing or knowingly and maliciously executing the same shall, upon conviction thereof, be removed from office and punished by imprisonment for not less than one nor more than ten years.



§ 16-5-43. Malicious confinement of sane person in an asylum

A person who maliciously causes the confinement of a sane person, knowing such person to be sane, in any asylum, public or private, shall, upon conviction thereof, be punished by imprisonment for not less than one nor more than ten years.



§ 16-5-44. Hijacking an aircraft

(a) A person commits the offense of hijacking an aircraft when he (1) by use of force or (2) by intimidation by the use of threats or coercion places the pilot of an aircraft in fear of immediate serious bodily injury to himself or to another and causes the diverting of an aircraft from its intended destination to a destination dictated by such person.

(b) The offense of hijacking is declared to be a continuing offense from the point of beginning, and jurisdiction to try a person accused of the offense of hijacking shall be in any county of this state over which the aircraft is operated.

(c) A person convicted of the offense of hijacking an aircraft shall be punished by death or life imprisonment.



§ 16-5-44.1. Hijacking a motor vehicle

(a) As used in this Code section:

(1) "Firearm" means any handgun, rifle, shotgun, or similar device or weapon which will or can be converted to expel a projectile by the action of an explosive or electrical charge and includes stun guns and tasers as defined by subsection (a) of Code Section 16-11-106, as amended, and any replica, article, or device having the appearance of a firearm.

(2) "Motor vehicle" means any vehicle which is self-propelled.

(3) "Weapon" means an object, device, or instrument which when used against a person is likely to or actually does result in serious bodily injury or death or any replica, article, or device having the appearance of such a weapon including, but not limited to, any object defined as a hazardous object by Code Section 20-2-751 or as a dangerous weapon by Code Section 16-11-121.

(b) A person commits the offense of hijacking a motor vehicle when such person while in possession of a firearm or weapon obtains a motor vehicle from the person or presence of another by force and violence or intimidation or attempts or conspires to do so.

(c) A person convicted of the offense of hijacking a motor vehicle shall be punished by imprisonment for not less than ten nor more than 20 years and a fine of not less than $10,000.00 nor more than $100,000.00, provided that any person who has previously committed an offense under the laws of the United States or of Georgia or of any of the several states or of any foreign nation recognized by the United States which if committed in Georgia would have constituted the offense of hijacking a motor vehicle shall be punished by imprisonment for life and a fine of not less than $100,000.00 nor more than $500,000.00. For purposes of this subsection, "state" shall include the District of Columbia and any territory, possession, or dominion of the United States.

(d) The offense of hijacking a motor vehicle shall be considered a separate offense and shall not merge with any other offense; and the punishment prescribed by subsection (c) of this Code section shall not be deferred, suspended, or probated.

(e) (1) As used in this subsection, the terms "proceeds" and "property" shall have the same meanings as set forth in Code Section 9-16-2.

(2) Any property which is, directly or indirectly, used or intended for use in any manner to facilitate a violation of this Code section and any proceeds are declared to be contraband and no person shall have a property right in them.

(3) Any property subject to forfeiture pursuant to paragraph (2) of this subsection shall be forfeited in accordance with the procedures set forth in Chapter 16 of Title 9.



§ 16-5-45. Interference with custody

(a) As used in this Code section, the term:

(1) "Child" means any individual who is under the age of 17 years or any individual who is under the age of 18 years who is alleged to be a dependent child or a child in need of services as such terms are defined in Code Section 15-11-2.

(2) "Committed person" means any child or other person whose custody is entrusted to another individual by authority of law.

(3) "Lawful custody" means that custody inherent in the natural parents, that custody awarded by proper authority as provided in Code Section 15-11-133, or that custody awarded to a parent, guardian, or other person by a court of competent jurisdiction.

(4) "Service provider" means an entity that is registered with the Department of Human Services pursuant to Article 7 of Chapter 5 of Title 49 or a child welfare agency as defined in Code Section 49-5-12 or an agent or employee acting on behalf of such entity or child welfare agency.

(b) (1) A person commits the offense of interference with custody when without lawful authority to do so, the person:

(A) Knowingly or recklessly takes or entices any child or committed person away from the individual who has lawful custody of such child or committed person;

(B) Knowingly harbors any child or committed person who has absconded; provided, however, that this subparagraph shall not apply to a service provider that notifies the child's parent, guardian, or legal custodian of the child's location and general state of well being as soon as possible but not later than 72 hours after the child's acceptance of services; provided, further, that such notification shall not be required if:

(i) The service provider has reasonable cause to believe that the minor has been abused or neglected and makes a child abuse report pursuant to Code Section 19-7-5;

(ii) The child will not disclose the name of the child's parent, guardian, or legal custodian, and the Division of Family and Children Services within the Department of Human Services is notified within 72 hours of the child's acceptance of services; or

(iii) The child's parent, guardian, or legal custodian cannot be reached, and the Division of Family and Children Services within the Department of Human Services is notified within 72 hours of the child's acceptance of services; or

(C) Intentionally and willfully retains possession within this state of the child or committed person upon the expiration of a lawful period of visitation with the child or committed person.

(2) A person convicted of the offense of interference with custody shall be punished as follows:

(A) Upon conviction of the first offense, the defendant shall be guilty of a misdemeanor and shall be fined not less than $200.00 nor more than $500.00 or shall be imprisoned for not less than one month nor more than five months, or both fined and imprisoned;

(B) Upon conviction of the second offense, the defendant shall be guilty of a misdemeanor and shall be fined not less than $400.00 nor more than $1,000.00 or shall be imprisoned for not less than three months nor more than 12 months, or both fined and imprisoned; and

(C) Upon the conviction of the third or subsequent offense, the defendant shall be guilty of a felony and shall be punished by imprisonment for not less than one nor more than five years.

(c)(1) A person commits the offense of interstate interference with custody when without lawful authority to do so the person knowingly or recklessly takes or entices any minor or committed person away from the individual who has lawful custody of such minor or committed person and in so doing brings such minor or committed person into this state or removes such minor or committed person from this state.

(2) A person also commits the offense of interstate interference with custody when the person removes a minor or committed person from this state in the lawful exercise of a visitation right and, upon the expiration of the period of lawful visitation, intentionally retains possession of the minor or committed person in another state for the purpose of keeping the minor or committed person away from the individual having lawful custody of the minor or committed person. The offense is deemed to be committed in the county to which the minor or committed person was to have been returned upon expiration of the period of lawful visitation.

(3) A person convicted of the offense of interstate interference with custody shall be guilty of a felony and shall be imprisoned for not less than one year nor more than five years.



§ 16-5-46. Trafficking of persons for labor or sexual servitude

(a) As used in this Code section, the term:

(1) "Developmental disability" shall have the same meaning as set forth in Code Section 37-1-1.

(2) "Coercion" means:

(A) Causing or threatening to cause bodily harm to any individual, physically restraining or confining any individual, or threatening to physically restrain or confine any individual;

(B) Exposing or threatening to expose any fact or information or disseminating or threatening to disseminate any fact or information that would tend to subject an individual to criminal or immigration proceedings, hatred, contempt, or ridicule;

(C) Destroying, concealing, removing, confiscating, or possessing any actual or purported passport or other immigration document, or any other actual or purported government identification document, of any individual;

(D) Providing a controlled substance to such individual for the purpose of compelling such individual to engage in labor or sexual servitude against his or her will; or

(E) Causing or threatening to cause financial harm to any individual or using financial control over any individual.

(3) "Controlled substance" shall have the same meaning as set forth in Code Section 16-13-21.

(4) "Deception" means:

(A) Creating or confirming another's impression of an existing fact or past event which is false and which the accused knows or believes to be false;

(B) Maintaining the status or condition of an individual arising from a pledge by such individual of his or her personal services as security for a debt, if the value of those services as reasonably assessed is not applied toward the liquidation of the debt or the length and nature of those services are not respectively limited and defined, or preventing an individual from acquiring information pertinent to the disposition of such debt; or

(C) Promising benefits or the performance of services which the accused does not intend to deliver or perform or knows will not be delivered or performed. Evidence of failure to deliver benefits or perform services standing alone shall not be sufficient to authorize a conviction under this Code section.

(5) "Labor servitude" means work or service of economic or financial value which is performed or provided by another individual and is induced or obtained by coercion or deception.

(6) "Performance" shall have the same meaning as set forth in Code Section 16-12-100.

(7) "Sexually explicit conduct" shall have the same meaning as set forth in Code Section 16-12-100.

(8) "Sexual servitude" means any sexually explicit conduct or performance involving sexually explicit conduct for which anything of value is directly or indirectly given, promised to, or received by any individual, which conduct is induced or obtained:

(A) By coercion or deception;

(B) From an individual who is under the age of 18 years;

(C) From an individual whom the accused believes to be under the age of 18 years;

(D) From an individual who has a developmental disability; or

(E) From an individual whom the accused believes to have a developmental disability.

(b) A person commits the offense of trafficking a person for labor servitude when that person knowingly subjects another person to or maintains another person in labor servitude or knowingly recruits, entices, harbors, transports, provides, or obtains by any means another person for the purpose of labor servitude.

(c) A person commits the offense of trafficking a person for sexual servitude when that person knowingly subjects another person to or maintains another person in sexual servitude or knowingly recruits, entices, harbors, transports, provides, or obtains by any means another person for the purpose of sexual servitude.

(d) The age of consent for sexual activity or the accused's lack of knowledge of the age or developmental disability of the individual being trafficked shall not constitute a defense in a prosecution for a violation of this Code section.

(e) The sexual history or history of commercial sexual activity of a person alleged to have been trafficked or such person's connection by blood or marriage to an accused in the case or to anyone involved in such person's trafficking shall be excluded from evidence if the court finds at a hearing outside the presence of the jury that the probative value of the evidence is substantially outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the jury.

(f) (1) Except as provided in paragraph (2) of this subsection, any person who commits the offense of trafficking an individual for labor or sexual servitude shall be guilty of a felony, and upon conviction thereof, shall be punished by imprisonment for not less than ten nor more than 20 years and a fine not to exceed $100,000.00.

(2) Any person who commits the offense of trafficking an individual for labor or sexual servitude against an individual who is under the age of 18 years shall be guilty of a felony, and upon conviction thereof, shall be punished by imprisonment for not less than ten nor more than 20 years and a fine not to exceed $100,000.00; provided, however, that if the offense is committed against an individual under 18 years of age and such individual under the age of 18 years was coerced or deceived into being trafficked for labor or sexual servitude or if the offense is committed against an individual who has a developmental disability, the person shall be guilty of a felony, and upon conviction thereof, shall be punished by imprisonment for not less than 25 nor more than 50 years or life imprisonment and a fine not to exceed $100,000.00.

(g) (1) As used in this subsection, the terms "civil forfeiture proceedings," "proceeds," and "property" shall have the same meanings as set forth in Code Section 9-16-2.

(2) Any property which is, directly or indirectly, used or intended for use in any manner to facilitate a violation of this Code section and any proceeds are declared to be contraband and no person shall have a property right in them.

(3) Any property subject to forfeiture pursuant to paragraph (2) of this subsection shall be forfeited in accordance with the procedures set forth in Chapter 16 of Title 9.

(4) The Attorney General shall be specifically authorized to commence civil forfeiture proceedings under this Code section.

(h) Prosecuting attorneys and the Attorney General shall have concurrent authority to prosecute any criminal cases arising under the provisions of this Code section and to perform any duty that necessarily appertains thereto.

(i) Each violation of this Code section shall constitute a separate offense and shall not merge with any other offense.

(j) A corporation may be prosecuted under this Code section for an act or omission constituting a crime under this Code section only if an agent of the corporation performs the conduct which is an element of the crime while acting within the scope of his or her office or employment and on behalf of the corporation and the commission of the crime was either authorized, requested, commanded, performed, or within the scope of his or her employment on behalf of the corporation or constituted a pattern of illegal activity that an agent of the company knew or should have known was occurring.

(k) The sole fact that an undercover operative or law enforcement officer was involved in the detection and investigation of an offense under this Code section shall not constitute a defense to prosecution under this Code section; provided, however, that Code Section 16-3-25 may still provide an absolute defense.



§ 16-5-47. (Repealed effective January 1, 2019) Posting model notice with human trafficking hotline information in businesses and on Internet; termination

(a) As used in this Code section, the term:

(1) "Adult entertainment establishment" means any place of business or commercial establishment wherein:

(A) The entertainment or activity therein consists of nude or substantially nude persons dancing with or without music or engaged in movements of a sexual nature or movements simulating sexual intercourse, oral copulation, sodomy, or masturbation;

(B) The patron directly or indirectly is charged a fee or required to make a purchase in order to view entertainment or activity which consists of persons exhibiting or modeling lingerie or similar undergarments; or

(C) The patron directly or indirectly is charged a fee to engage in personal contact by employees, devices, or equipment, or by personnel provided by the establishment.

Such term shall include, but shall not be limited to, bathhouses, lingerie modeling studios, and related or similar activities. Such term shall not include businesses or commercial establishments which have as their sole purpose the improvement of health and physical fitness through special equipment and facilities, rather than entertainment.

(2) "Agricultural products" means raising, growing, harvesting, or storing of crops; feeding, breeding, or managing livestock, equine, or poultry; producing or storing feed for use in the production of livestock, including, but not limited to, cattle, calves, swine, hogs, goats, sheep, equine, and rabbits, or for use in the production of poultry, including, but not limited to, chickens, hens, ratites, and turkeys; producing plants, trees, Christmas trees, fowl, equine, or animals; or the production of aquacultural, horticultural, viticultural, silvicultural, grass sod, dairy, livestock, poultry, egg, and apiarian products.

(3) "Bar" means an establishment that is devoted to the serving of alcoholic beverages for consumption by guests on the premises and in which the serving of food is only incidental to the consumption of those beverages, including, but not limited to, taverns, nightclubs, cocktail lounges, and cabarets.

(4) "Day hauler" means any person who is employed by a farm labor contractor to transport, or who for a fee transports, by motor vehicle, workers to render personal services in connection with the production of any farm products to, for, or under the direction of a third person; provided, however, that such term shall not include a person who produces agricultural products.

(5) "Farm labor contractor" means any person who, for a fee, employs workers to render personal services in connection with the production of any farm products to, for, or under the direction of a third person, or who recruits, solicits, supplies, or hires workers on behalf of an employer engaged in the growing or producing of farm products, and who, for a fee, provides in connection therewith one or more of the following services: furnishes board, lodging, or transportation for those workers; supervises, times, checks, counts, weighs, or otherwise directs or measures their work; or disburses wage payments to such persons; provided, however, that such term shall not include a person who produces agricultural products.

(6) "Hotel" means any hotel, inn, or other establishment which offers overnight accommodations to the public for hire.

(7) "Massage therapist" means a person licensed pursuant to Chapter 24A of Title 43.

(8) "Primary airport" shall have the same meaning as set forth in 49 U.S.C. Section 47102(16).

(9) "Substantially nude" means dressed in a manner so as to display any portion of the female breast below the top of the areola or displaying any portion of any person's pubic hair, anus, cleft of the buttocks, vulva, or genitals.

(10) "Truck stop" means a privately owned and operated facility that provides food, fuel, shower or other sanitary facilities, and lawful overnight truck parking.

(b) Effective September 15, 2013, the following businesses and other establishments shall post the notice described in subsection (c) of this Code section, or a substantially similar notice, in English, Spanish, and any other language deemed appropriate by the director of the Georgia Bureau of Investigation, in each public restroom for the business or establishment and either in a conspicuous place near the public entrance of the business or establishment or in another conspicuous location in clear view of the public and employees where similar notices are customarily posted:

(1) Adult entertainment establishments;

(2) Bars;

(3) Primary airports;

(4) Passenger rail or light rail stations;

(5) Bus stations;

(6) Truck stops;

(7) Emergency rooms within general acute care hospitals;

(8) Urgent care centers;

(9) Farm labor contractors and day haulers;

(10) Privately operated job recruitment centers;

(11) Safety rest areas located along interstate highways in this state;

(12) Hotels; and

(13) Businesses and establishments that offer massage or bodywork services by a person who is not a massage therapist.

(c) On or before August 1, 2013, the Georgia Bureau of Investigation shall develop a model notice that complies with the requirements of this subsection and make the model notice available for download on its Internet website. Such notice shall be at least 8 1/2 inches by 11 inches in size, printed in a 16 point font in English, Spanish, and any other language deemed appropriate by the director of the Georgia Bureau of Investigation, and state the following:

"Are you or someone you know being sold for sex or made/forced to work for little or no pay and cannot leave? Call the National Human Trafficking Resource Center at 1-888-373-7888 for help. All victims of slavery and human trafficking have rights and are protected by international, federal, and state law.

The hotline is:

(1) Anonymous and confidential;

(2) Available 24 hours a day, seven days a week;

(3) Able to provide help, referral to services, training, and general information;

(4) Accessible in 170 languages;

(5) Operated by a nonprofit, nongovernmental organization; and

(6) Toll free."

(d) A law enforcement officer shall notify, in writing, any business or establishment that has failed to comply with this Code section that it has failed to comply with the requirements of this Code section and if it does not correct the violation within 30 days from the date of receipt of the notice, the owner of such business or establishment shall be charged with a violation of this Code section and upon conviction shall be guilty of the misdemeanor offense of failure to post the National Human Trafficking Resource Center hotline number and may be punished by a fine of not more than $500.00; but the provisions of Chapter 11 of Title 17 and any other provision of law to the contrary notwithstanding, the costs of such prosecution shall not be taxed nor shall any additional penalty, fee, or surcharge to a fine for such offense be assessed against an owner for conviction thereof. Upon a second or subsequent conviction, the owner shall be guilty of a high and aggravated misdemeanor and shall be punished by a fine not to exceed $5,000.00. The notice required by this subsection may be hand delivered to the noncomplying business or establishment or mailed to it at the address of such business or establishment.

(e) This Code section shall be repealed in its entirety on January 1, 2019, unless extended by an Act of the General Assembly.






Article 4 - Reckless Conduct

§ 16-5-60. Reckless conduct causing harm to or endangering the bodily safety of another; conduct by HIV infected persons; assault by HIV infected persons or hepatitis infected persons

(a) Any term used in this Code section and defined in Code Section 31-22-9.1 shall have the meaning provided for such term in Code Section 31-22-9.1.

(b) A person who causes bodily harm to or endangers the bodily safety of another person by consciously disregarding a substantial and unjustifiable risk that his act or omission will cause harm or endanger the safety of the other person and the disregard constitutes a gross deviation from the standard of care which a reasonable person would exercise in the situation is guilty of a misdemeanor.

(c) A person who is an HIV infected person who, after obtaining knowledge of being infected with HIV:

(1) Knowingly engages in sexual intercourse or performs or submits to any sexual act involving the sex organs of one person and the mouth or anus of another person and the HIV infected person does not disclose to the other person the fact of that infected person's being an HIV infected person prior to that intercourse or sexual act;

(2) Knowingly allows another person to use a hypodermic needle, syringe, or both for the introduction of drugs or any other substance into or for the withdrawal of body fluids from the other person's body and the needle or syringe so used had been previously used by the HIV infected person for the introduction of drugs or any other substance into or for the withdrawal of body fluids from the HIV infected person's body and where that infected person does not disclose to the other person the fact of that infected person's being an HIV infected person prior to such use;

(3) Offers or consents to perform with another person an act of sexual intercourse for money without disclosing to that other person the fact of that infected person's being an HIV infected person prior to offering or consenting to perform that act of sexual intercourse;

(4) Solicits another person to perform or submit to an act of sodomy for money without disclosing to that other person the fact of that infected person's being an HIV infected person prior to soliciting that act of sodomy; or

(5) Donates blood, blood products, other body fluids, or any body organ or body part without previously disclosing the fact of that infected person's being an HIV infected person to the person drawing the blood or blood products or the person or entity collecting or storing the other body fluids, body organ, or body part,

is guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not more than ten years.

(d) A person who is an HIV infected person or hepatitis infected person and who, after obtaining knowledge of being infected with HIV or hepatitis, commits an assault with the intent to transmit HIV or hepatitis, using his or her body fluids (blood, semen, or vaginal secretions), saliva, urine, or feces upon:

(1) A peace officer while the peace officer is engaged in the performance of his or her official duties or on account of the peace officer's performance of his or her official duties; or

(2) A correctional officer while the correctional officer is engaged in the performance of his or her official duties or on account of the correctional officer's performance of his or her official duties

is guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than five nor more than 20 years.



§ 16-5-61. Hazing

(a) As used in this Code section, the term:

(1) "Haze" means to subject a student to an activity which endangers or is likely to endanger the physical health of a student, regardless of a student's willingness to participate in such activity.

(2) "School" means any school, college, or university in this state.

(3) "School organization" means any club, society, fraternity, sorority, or a group living together which has students as its principal members.

(4) "Student" means any person enrolled in a school in this state.

(b) It shall be unlawful for any person to haze any student in connection with or as a condition or precondition of gaining acceptance, membership, office, or other status in a school organization.

(c) Any person who violates this Code section shall be guilty of a misdemeanor of a high and aggravated nature.






Article 5 - Cruelty to Children

§ 16-5-70. Cruelty to children

(a) A parent, guardian, or other person supervising the welfare of or having immediate charge or custody of a child under the age of 18 commits the offense of cruelty to children in the first degree when such person willfully deprives the child of necessary sustenance to the extent that the child's health or well-being is jeopardized.

(b) Any person commits the offense of cruelty to children in the first degree when such person maliciously causes a child under the age of 18 cruel or excessive physical or mental pain.

(c) Any person commits the offense of cruelty to children in the second degree when such person with criminal negligence causes a child under the age of 18 cruel or excessive physical or mental pain.

(d) Any person commits the offense of cruelty to children in the third degree when:

(1) Such person, who is the primary aggressor, intentionally allows a child under the age of 18 to witness the commission of a forcible felony, battery, or family violence battery; or

(2) Such person, who is the primary aggressor, having knowledge that a child under the age of 18 is present and sees or hears the act, commits a forcible felony, battery, or family violence battery.

(e)(1) A person convicted of the offense of cruelty to children in the first degree as provided in this Code section shall be punished by imprisonment for not less than five nor more than 20 years.

(2) A person convicted of the offense of cruelty to children in the second degree shall be punished by imprisonment for not less than one nor more than ten years.

(3) A person convicted of the offense of cruelty to children in the third degree shall be punished as for a misdemeanor upon the first or second conviction. Upon conviction of a third or subsequent offense of cruelty to children in the third degree, the defendant shall be guilty of a felony and shall be sentenced to a fine not less than $1,000.00 nor more than $5,000.00 or imprisonment for not less than one year nor more than three years or shall be sentenced to both fine and imprisonment.



§ 16-5-71. Tattooing

(a) It shall be unlawful for any person to tattoo the body of any person under the age of 18, except that a physician or osteopath licensed under Chapter 34 of Title 43, or a technician acting under the direct supervision of such licensed physician or osteopath, and in compliance with Chapter 9 of Title 31 shall be authorized to mark or color the skin of any person under the age of 18 by pricking in coloring matter or by producing scars for medical or cosmetic purposes.

(b) Any person violating the provisions of subsection (a) of this Code section shall be guilty of a misdemeanor.



§ 16-5-71.1. Piercing of the body

(a) It shall be unlawful for any person to pierce the body, with the exception of the ear lobes, of any person under the age of 18 for the purpose of allowing the insertion of earrings, jewelry, or similar objects into the body, unless the prior written consent of a custodial parent or guardian of such minor is obtained; provided, however, that the prohibition contained in this subsection shall not apply if:

(1) Such person has been furnished with proper identification showing that the individual is 18 years of age or older; and

(2) The person reasonably believes such minor to be 18 years of age or older.

(b) Any person violating the provisions of subsection (a) of this Code section shall be guilty of a misdemeanor.



§ 16-5-72. Reckless abandonment

(a) A parent, guardian, or other person supervising the welfare of or having immediate charge or custody of a child under the age of one year commits the offense of reckless abandonment of a child when the person willfully and voluntarily physically abandons such child with the intention of severing all parental or custodial duties and responsibilities to such child and leaving such child in a condition which results in the death of said child.

(b) Any person who violates subsection (a) of this Code section shall be guilty of a felony and shall, upon conviction thereof, be punished by imprisonment for not less than ten nor more than 25 years.



§ 16-5-73. Prohibition against presence of children during manufacture of methamphetamine; punishment

(a) As used in this Code section, the term:

(1) "Chemical substance" means anhydrous ammonia, as defined in Code Section 16-11-111; ephedrine, pseudoephedrine, or phenylpropanolamine, as those terms are defined in Code Section 16-13-30.3; or any other chemical used in the manufacture of methamphetamine.

(2) "Child" means any individual who is under the age of 18 years.

(3) "Intent to manufacture" means but is not limited to the intent to manufacture methamphetamine, which may be demonstrated by a chemical substance's usage, quantity, or manner or method of storage, including but not limited to storing it in proximity to another chemical substance or equipment used to manufacture methamphetamine.

(4) "Methamphetamine" means methamphetamine, amphetamine, or any mixture containing either methamphetamine or amphetamine, as described in Code Section 16-13-26.

(5) "Serious injury" means an injury involving a broken bone, the loss of a member of the body, the loss of use of a member of the body, the substantial disfigurement of the body or of a member of the body, or an injury which is life threatening.

(b)(1) Any person who intentionally causes or permits a child to be present where any person is manufacturing methamphetamine or possessing a chemical substance with the intent to manufacture methamphetamine shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than two nor more than 15 years.

(2) Any person who violates paragraph (1) of this subsection wherein a child receives serious injury as a result of such violation shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than five nor more than 20 years.






Article 6 - Feticide

§ 16-5-80. Feticide; voluntary manslaughter of an unborn child; penalties

(a) For the purposes of this Code section, the term "unborn child" means a member of the species homo sapiens at any stage of development who is carried in the womb.

(b) A person commits the offense of feticide if he or she willfully and without legal justification causes the death of an unborn child by any injury to the mother of such child, which would be murder if it resulted in the death of such mother, or if he or she, when in the commission of a felony, causes the death of an unborn child.

(c) A person convicted of the offense of feticide shall be punished by imprisonment for life.

(d) A person commits the offense of voluntary manslaughter of an unborn child when such person causes the death of an unborn child under circumstances which would otherwise be feticide and if such person acts solely as the result of a sudden, violent, and irresistible passion resulting from serious provocation sufficient to excite such passion in a reasonable person; provided, however, that, if there should have been an interval between the provocation and the killing sufficient for the voice of reason and humanity to be heard, of which the jury in all cases shall be the judge, the killing shall be attributed to deliberate revenge and be punished as feticide.

(e) A person convicted of the offense of voluntary manslaughter of an unborn child shall be guilty of a felony and shall be punished by imprisonment for not less than one nor more than 20 years.

(f) Nothing in this Code section shall be construed to permit the prosecution of:

(1) Any person for conduct relating to an abortion for which the consent of the pregnant woman, or person authorized by law to act on her behalf, has been obtained or for which such consent is implied by law;

(2) Any person for any medical treatment of the pregnant woman or her unborn child; or

(3) Any woman with respect to her unborn child.






Article 7 - Stalking

§ 16-5-90. Stalking; psychological evaluation

(a)(1) A person commits the offense of stalking when he or she follows, places under surveillance, or contacts another person at or about a place or places without the consent of the other person for the purpose of harassing and intimidating the other person. For the purpose of this article, the terms "computer" and "computer network" shall have the same meanings as set out in Code Section 16-9-92; the term "contact" shall mean any communication including without being limited to communication in person, by telephone, by mail, by broadcast, by computer, by computer network, or by any other electronic device; and the place or places that contact by telephone, mail, broadcast, computer, computer network, or any other electronic device is deemed to occur shall be the place or places where such communication is received. For the purpose of this article, the term "place or places" shall include any public or private property occupied by the victim other than the residence of the defendant. For the purposes of this article, the term "harassing and intimidating" means a knowing and willful course of conduct directed at a specific person which causes emotional distress by placing such person in reasonable fear for such person's safety or the safety of a member of his or her immediate family, by establishing a pattern of harassing and intimidating behavior, and which serves no legitimate purpose. This Code section shall not be construed to require that an overt threat of death or bodily injury has been made.

(2) A person commits the offense of stalking when such person, in violation of a bond to keep the peace posted pursuant to Code Section 17-6-110, standing order issued under Code Section 19-1-1, temporary restraining order, temporary protective order, permanent restraining order, permanent protective order, preliminary injunction, or permanent injunction or condition of pretrial release, condition of probation, or condition of parole in effect prohibiting the harassment or intimidation of another person, broadcasts or publishes, including electronic publication, the picture, name, address, or phone number of a person for whose benefit the bond, order, or condition was made and without such person's consent in such a manner that causes other persons to harass or intimidate such person and the person making the broadcast or publication knew or had reason to believe that such broadcast or publication would cause such person to be harassed or intimidated by others.

(b) Except as provided in subsection (c) of this Code section, a person who commits the offense of stalking is guilty of a misdemeanor.

(c) Upon the second conviction, and all subsequent convictions, for stalking, the defendant shall be guilty of a felony and shall be punished by imprisonment for not less than one year nor more than ten years.

(d) Before sentencing a defendant for any conviction of stalking under this Code section or aggravated stalking under Code Section 16-5-91, the sentencing judge may require psychological evaluation of the offender and shall consider the entire criminal record of the offender. At the time of sentencing, the judge is authorized to issue a permanent restraining order against the offender to protect the person stalked and the members of such person's immediate family, and the judge is authorized to require psychological treatment of the offender as a part of the sentence, or as a condition for suspension or stay of sentence, or for probation.



§ 16-5-91. Aggravated stalking

(a) A person commits the offense of aggravated stalking when such person, in violation of a bond to keep the peace posted pursuant to Code Section 17-6-110, temporary restraining order, temporary protective order, permanent restraining order, permanent protective order, preliminary injunction, good behavior bond, or permanent injunction or condition of pretrial release, condition of probation, or condition of parole in effect prohibiting the behavior described in this subsection, follows, places under surveillance, or contacts another person at or about a place or places without the consent of the other person for the purpose of harassing and intimidating the other person.

(b) Any person convicted of a violation of subsection (a) of this Code section shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one nor more than ten years and by a fine of not more than $10,000.00. The provisions of subsection (d) of Code Section 16-5-90 apply to sentencing for conviction of aggravated stalking.



§ 16-5-92. Applicability.

The provisions of Code Sections 16-5-90 and 16-5-91 shall not apply to persons engaged in activities protected by the Constitution of the United States or of this state or to persons or employees of such persons lawfully engaged in bona fide business activity or lawfully engaged in the practice of a profession.



§ 16-5-93. Right of victim to notification of release or escape of stalker.

(a) The victim of stalking or aggravated stalking shall be entitled to notice of the release from custody of the person arrested for and charged with the offense of stalking or aggravated stalking and to notice of any hearing on the issue of bail for such person. No such notice shall be required unless the victim provides a landline telephone number other than a pocket pager or electronic communication device number to which such notice can be directed.

(b) The law enforcement agency, prosecutor, or court directly involved with the victim at the outset of a criminal prosecution for the offense of stalking or aggravated stalking shall advise the victim of his or her right to notice and of the requirement of the victim's providing a landline telephone number other than a pocket pager or electronic communication device number to which the notice of custodial release or bail hearing can be directed. Such victim shall transmit the telephone number described in this subsection to the court and custodian of the person charged with stalking or aggravated stalking.

(c) Upon receipt of the telephone number, the custodian of the person charged with stalking or aggravated stalking shall take reasonable and necessary steps under the circumstances to notify the victim of the person's release from custody. Such notice shall, at a minimum, include:

(1) Prior to the person's release, placing a telephone call to the number provided by the victim and giving notice to the victim or any person answering the telephone who appears to be sui juris or by leaving an appropriate message on a telephone answering machine; and

(2) Following the person's release, if the custodian is unable to notify the victim by the method provided in paragraph (1) of this subsection, telephoning the number provided by the victim no less than two times in no less than 15 minute intervals within one hour of custodial release and giving notice to the victim or to any person answering the telephone who appears to be sui juris or by leaving an appropriate message on a telephone answering machine.

(d) Upon receipt of the telephone number, the court conducting a hearing on the issue of bail shall take reasonable and necessary steps under the circumstances to notify the victim of any scheduled hearing on the issue of bail. Such notice shall, at a minimum, include placing a telephone call to the number provided by the victim prior to any scheduled hearing on the issue of bail.

(e) Notwithstanding any other provision of this Code section, a scheduled bail hearing or the release of the person charged with stalking or aggravated stalking shall not be delayed solely for the purpose of effectuating notice pursuant to this Code section for a period of more than 30 minutes.

(f) Upon the person's release or escape from custody after conviction and service of all or a portion of a sentence, notification to the victim shall be provided by the State Board of Pardons and Paroles as set forth in Code Sections 42-9-46 and 42-9-47.

(g) This Code section shall not apply to a custodian who is transferring a person charged with stalking or aggravated stalking to another custodian in this state.

(h) As used in this Code section, the term "custodian" means a warden, sheriff, jailer, deputy sheriff, police officer, officer or employee of the Department of Juvenile Justice, or any other law enforcement officer having actual custody of an inmate.

(i) A custodian or his or her employing agency shall not be liable in damages for a failure to provide the notice required by this Code section, but the custodian shall be subject to appropriate disciplinary action including termination for such failure.



§ 16-5-94. Restraining orders; protective orders

(a) A person who is not a minor who alleges stalking by another person may seek a restraining order by filing a petition alleging conduct constituting stalking as defined in Code Section 16-5-90. A person who is not a minor may also seek relief on behalf of a minor by filing such a petition.

(b) Jurisdiction for such a petition shall be the same as for family violence petitions as set out in Code Section 19-13-2.

(c) Upon the filing of a verified petition in which the petitioner alleges with specific facts that probable cause exists to establish that stalking by the respondent has occurred in the past and may occur in the future, the court may order such temporary relief ex parte as it deems necessary to protect the petitioner or a minor of the household from stalking. If the court issues an ex parte order, a copy of the order shall be immediately furnished to the petitioner.

(d) The court may grant a protective order or approve a consent agreement to bring about a cessation of conduct constituting stalking. Orders or agreements may:

(1) Direct a party to refrain from such conduct;

(2) Order a party to refrain from harassing or interfering with the other;

(3) Award costs and attorney's fees to either party; and

(4) Order either or all parties to receive appropriate psychiatric or psychological services as a further measure to prevent the recurrence of stalking.

(e) The provisions of subsections (c) and (d) of Code Section 19-13-3, subsections (b), (c), and (d) of Code Section 19-13-4, and Code Section 19-13-5, relating to family violence petitions, shall apply to petitions filed pursuant to this Code section, except that the clerk of court may provide forms for petitions and pleadings to persons alleging conduct constituting stalking and to any other person designated by the superior court pursuant to this Code section as authorized to advise persons alleging conduct constituting stalking on filling out and filing such petitions and pleadings.



§ 16-5-95. Offense of violating family violence order; penalty

(a) As used in this Code section, the term:

(1) "Civil family violence order" means any temporary protective order or permanent protective order issued pursuant to Article 1 of Chapter 13 of Title 19.

(2) "Criminal family violence order" means:

(A) Any order of pretrial release issued as a result of an arrest for an act of family violence; or

(B) Any order for probation issued as a result of a conviction or plea of guilty, nolo contendere, or first offender to an act of family violence.

(3) "Family violence" shall have the same meaning as set forth in Code Section 19-13-1.

(b) A person commits the offense of violating a civil family violence order or criminal family violence order when such person knowingly and in a nonviolent manner violates the terms of such order issued against that person, which:

(1) Excludes, evicts, or excludes and evicts the person from a residence or household;

(2) Directs the person to stay away from a residence, workplace, or school;

(3) Restrains the person from approaching within a specified distance of another person; or

(4) Restricts the person from having any contact, direct or indirect, by telephone, pager, facsimile, e-mail, or any other means of communication with another person, except as specified in such order.

(c) Any person convicted of a violation of subsection (b) of this Code section shall be guilty of a misdemeanor.

(d) Nothing contained in this Code section shall prohibit a prosecution for the offense of stalking or aggravated stalking that arose out of the same course of conduct; provided, however, that, for purposes of sentencing, a violation of this Code section shall be merged with a violation of any provision of Code Section 16-5-90 or 16-5-91 that arose out of the same course of conduct.



§ 16-5-96. Publication of second or subsequent conviction of stalking or aggravated stalking; cost of publication; good faith publications immune from liability

(a) The clerk of the court in which a person is convicted of a second or subsequent violation of Code Section 16-5-90 or 16-5-91 shall cause to be published a notice of conviction for such person. Such notice of conviction shall be published in the manner of legal notices in the legal organ of the county in which such person resides or, in the case of nonresidents, in the legal organ of the county in which the person was convicted. Such notice of conviction shall be one column wide by two inches long and shall contain the photograph taken by the arresting law enforcement agency at the time of arrest; the name and address of the convicted person; the date, time, and place of arrest; and the disposition of the case and shall be published once in the legal organ of the appropriate county in the second week following such conviction or as soon thereafter as publication may be made.

(b) The convicted person for which a notice of conviction is published pursuant to this Code section shall be assessed $25.00 for the cost of publication of such notice and such assessment shall be imposed at the time of conviction in addition to any other fine imposed.

(c) The clerk of the court, the publisher of any legal organ which publishes a notice of conviction, and any other person involved in the publication of an erroneous notice of conviction shall be immune from civil or criminal liability for such erroneous publication, provided that such publication was made in good faith.






Article 8 - Protection of Elder Persons

§ 16-5-100. Definitions

As used in this article, the term:

(1) "Alzheimer's disease" means a progressive, degenerative disease or condition that attacks the brain and results in impaired memory, thinking, and behavior.

(2) "Dementia" means:

(A) An irreversible global loss of cognitive function causing evident intellectual impairment which always includes memory loss, without alteration of state of consciousness, as diagnosed by a physician, and is severe enough to interfere with work or social activities, or both, and to require at least intermittent care or supervision; or

(B) The comatose state of an adult resulting from any head injury.

(3) "Disabled adult" means a person 18 years of age or older who is mentally or physically incapacitated or has Alzheimer's disease or dementia.

(4) "Elder person" means a person 65 years of age or older.

(5) "Essential services" means social, medical, psychiatric, or legal services necessary to safeguard a disabled adult's, elder person's, or resident's rights and resources and to maintain the physical and mental well-being of such person. Such services may include, but not be limited to, the provision of medical care for physical and mental health needs, assistance in personal hygiene, food, clothing, adequately heated and ventilated shelter, and protection from health and safety hazards.

(6) "Exploit" means illegally or improperly using a disabled adult or elder person or that person's resources through undue influence, coercion, harassment, duress, deception, false representation, false pretense, or other similar means for one's own or another person's profit or advantage.

(7) "Long-term care facility" means any skilled nursing facility, intermediate care home, assisted living community, community living arrangement, or personal care home subject to regulation and licensure by the Department of Community Health.

(7.1) "Mentally or physically incapacitated" means an impairment which substantially affects an individual's ability to:

(A) Provide personal protection;

(B) Provide necessities, including but not limited to food, shelter, clothing, medical, or other health care;

(C) Carry out the activities of daily living; or

(D) Manage his or her resources.

(8) "Resident" means any person who is receiving treatment or care in any long-term care facility.

(9) "Sexual abuse" means the coercion for the purpose of self-gratification by a guardian or other person supervising the welfare or having immediate charge, control, or custody of a disabled adult, elder person, or resident to engage in any of the following conduct:

(A) Lewd exhibition of the genitals or pubic area of any person;

(B) Flagellation or torture by or upon a person who is unclothed or partially unclothed;

(C) Condition of being fettered, bound, or otherwise physically restrained on the part of a person who is unclothed or partially clothed unless physical restraint is medically indicated;

(D) Physical contact in an act of sexual stimulation or gratification with any person's unclothed genitals, pubic area, or buttocks or with a female's nude breasts;

(E) Defecation or urination for the purpose of sexual stimulation of the viewer; or

(F) Penetration of the vagina or rectum by any object except when done as part of a recognized medical or nursing procedure.



§ 16-5-101. Neglect to a disabled adult, elder person, or resident

(a) A guardian or other person supervising the welfare of or having immediate charge, control, or custody of a disabled adult, elder person, or resident commits the offense of neglect to a disabled adult, elder person, or resident when the person willfully deprives a disabled adult, elder person, or resident of health care, shelter, or necessary sustenance to the extent that the health or well-being of such person is jeopardized.

(b) The provisions of this Code section shall not apply to a physician nor any person acting under a physician's direction nor to a hospital, hospice, or long-term care facility, nor any agent or employee thereof who is in good faith acting within the scope of his or her employment or agency or who is acting in good faith in accordance with a living will, a durable power of attorney for health care, an advance directive for health care, a Physician Orders for Life-Sustaining Treatment form pursuant to Code Section 31-1-14, an order not to resuscitate, or the instructions of the patient or the patient's lawful surrogate decision maker, nor shall the provisions of this Code section require any physician, any institution licensed in accordance with Chapter 7 of Title 31, or any employee or agent thereof to provide essential services or shelter to any person in the absence of another legal obligation to do so.

(c) The provisions of this Code section shall not apply to a guardian or other person supervising the welfare of or having immediate charge, control, or custody of a disabled adult, elder person, or resident who in good faith provides treatment by spiritual means alone through prayer for the person's physical or mental condition, in lieu of medical treatment, in accordance with the practices of and written notarized consent of the person.

(d) A person who commits the offense of neglect to a disabled adult, elder person, or resident of a long-term care facility, upon conviction, shall be punished by imprisonment for not less than one nor more than 20 years, a fine of not more than $50,000.00, or both.



§ 16-5-102. Exploitation and intimidation of disabled adults, elder persons, and residents; obstruction of investigation.

(a) Any person who knowingly and willfully exploits a disabled adult, elder person, or resident, willfully inflicts physical pain, physical injury, sexual abuse, mental anguish, or unreasonable confinement upon a disabled adult, elder person, or resident, or willfully deprives of essential services a disabled adult, elder person, or resident shall be guilty of a felony and, upon conviction, shall be punished by imprisonment for not less than one nor more than 20 years, a fine of not more than $50,000.00, or both.

(b) Any person who threatens, intimidates, or attempts to intimidate a disabled adult, elder person, or resident who is the subject of a report made pursuant to Chapter 5 of Title 30 or Article 4 of Chapter 8 of Title 31, or any other person cooperating with an investigation conducted pursuant to this Code section, shall be guilty of a misdemeanor of a high and aggravated nature.

(c) Any person who willfully and knowingly obstructs or in any way impedes an investigation conducted pursuant to Chapter 5 of Title 30 or Article 4 of Chapter 8 of Title 31, upon conviction, shall be guilty of a misdemeanor of a high and aggravated nature.



§ 16-5-103. Exceptions to criminal liability

(a) An owner, officer, administrator, board member, employee, or agent of a long-term care facility shall not be held criminally liable for the actions of another person who is convicted pursuant to this article unless such owner, officer, administrator, board member, employee, or agent was a knowing and willful party to or conspirator to the abuse or neglect, as defined in Code Section 30-5-3, or exploitation of a disabled adult, elder person, or resident.

(b) A violation of this article shall not give rise to a private cause of action or civil remedies under subsection (b) or (c) of Code Section 16-14-6 against a long-term care facility or any owner, officer, employee, operator, or manager of such facility. Nothing in this subsection shall limit the criminal or civil remedies available to the state pursuant to state law.



§ 16-5-104. Venue

For the purpose of venue under this article, any violation of this article shall be considered to have been committed:

(1) In any county in which any act was performed in furtherance of the violation; or

(2) In any county in which any alleged victim resides.



§ 16-5-105. Applicability

This article shall be cumulative and supplemental to any other law of this state.






Article 9 - Notice of Conviction and Release From Confinement of Sex Offenders

§ 16-5-110. Publication of notice; information required; assessment for cost; immunity

(a) When a person who has been convicted of a crime for which that person is required to register under Code Section 42-1-12 makes his or her first report to a sheriff after such person's release from confinement, placement on probation, or upon establishing residency in the county, the sheriff shall cause to be published a notice of conviction and release from confinement of such person. Such notice shall be one column wide by two inches long and shall contain the photograph taken by the arresting law enforcement agency at the time of arrest; the name and address of the convicted person; if available, the date, time, and place of arrest; and the disposition of the case. The notice shall be published at or near the time the person registers with the sheriff at least once, and, at the sheriff's option, may be published more than once, in the legal organ of the appropriate county. The notice shall include the address of the Georgia Bureau of Investigation website for additional information regarding the sexual offender registry.

(b) The convicted person for which a notice of conviction and release from confinement is published pursuant to subsection (a) of this Code section shall be assessed $25.00 for the cost of publication of such notice, and such assessment shall be imposed at the time of reporting to the sheriff's office.

(c) The sheriff, the publisher of any legal organ which publishes a notice of conviction and release from confinement, and any other person involved in the publication of an erroneous notice of conviction and release from confinement shall be immune from civil or criminal liability for such erroneous publication, provided that such publication was made in good faith.









Chapter 6 - Sexual Offenses

§ 16-6-1. Rape

(a) A person commits the offense of rape when he has carnal knowledge of:

(1) A female forcibly and against her will; or

(2) A female who is less than ten years of age.

Carnal knowledge in rape occurs when there is any penetration of the female sex organ by the male sex organ. The fact that the person allegedly raped is the wife of the defendant shall not be a defense to a charge of rape.

(b) A person convicted of the offense of rape shall be punished by death, by imprisonment for life without parole, by imprisonment for life, or by a split sentence that is a term of imprisonment for not less than 25 years and not exceeding life imprisonment, followed by probation for life. Any person convicted under this Code section shall, in addition, be subject to the sentencing and punishment provisions of Code Sections 17-10-6.1 and 17-10-7.

(c) When evidence relating to an allegation of rape is collected in the course of a medical examination of the person who is the victim of the alleged crime, the Georgia Crime Victims Emergency Fund, as provided for in Chapter 15 of Title 17, shall be responsible for the cost of the medical examination to the extent that expense is incurred for the limited purpose of collecting evidence.



§ 16-6-2. Sodomy; aggravated sodomy; medical expenses

(a) (1) A person commits the offense of sodomy when he or she performs or submits to any sexual act involving the sex organs of one person and the mouth or anus of another.

(2) A person commits the offense of aggravated sodomy when he or she commits sodomy with force and against the will of the other person or when he or she commits sodomy with a person who is less than ten years of age. The fact that the person allegedly sodomized is the spouse of a defendant shall not be a defense to a charge of aggravated sodomy.

(b) (1) Except as provided in subsection (d) of this Code section, a person convicted of the offense of sodomy shall be punished by imprisonment for not less than one nor more than 20 years and shall be subject to the sentencing and punishment provisions of Code Section 17-10-6.2.

(2) A person convicted of the offense of aggravated sodomy shall be punished by imprisonment for life or by a split sentence that is a term of imprisonment for not less than 25 years and not exceeding life imprisonment, followed by probation for life. Any person convicted under this Code section of the offense of aggravated sodomy shall, in addition, be subject to the sentencing and punishment provisions of Code Sections 17-10-6.1 and 17-10-7.

(c) When evidence relating to an allegation of aggravated sodomy is collected in the course of a medical examination of the person who is the victim of the alleged crime, the Georgia Crime Victims Emergency Fund, as provided for in Chapter 15 of Title 17, shall be financially responsible for the cost of the medical examination to the extent that expense is incurred for the limited purpose of collecting evidence.

(d) If the victim is at least 13 but less than 16 years of age and the person convicted of sodomy is 18 years of age or younger and is no more than four years older than the victim, such person shall be guilty of a misdemeanor and shall not be subject to the sentencing and punishment provisions of Code Section 17-10-6.2.



§ 16-6-3. Statutory rape

(a) A person commits the offense of statutory rape when he or she engages in sexual intercourse with any person under the age of 16 years and not his or her spouse, provided that no conviction shall be had for this offense on the unsupported testimony of the victim.

(b) Except as provided in subsection (c) of this Code section, a person convicted of the offense of statutory rape shall be punished by imprisonment for not less than one nor more than 20 years; provided, however, that if the person so convicted is 21 years of age or older, such person shall be punished by imprisonment for not less than ten nor more than 20 years. Any person convicted under this subsection of the offense of statutory rape shall, in addition, be subject to the sentencing and punishment provisions of Code Section 17-10-6.2.

(c) If the victim is at least 14 but less than 16 years of age and the person convicted of statutory rape is 18 years of age or younger and is no more than four years older than the victim, such person shall be guilty of a misdemeanor.



§ 16-6-4. Child molestation; aggravated child molestation

(a) A person commits the offense of child molestation when such person:

(1) Does any immoral or indecent act to or in the presence of or with any child under the age of 16 years with the intent to arouse or satisfy the sexual desires of either the child or the person; or

(2) By means of an electronic device, transmits images of a person engaging in, inducing, or otherwise participating in any immoral or indecent act to a child under the age of 16 years with the intent to arouse or satisfy the sexual desires of either the child or the person.

(b) (1) Except as provided in paragraph (2) of this subsection, a person convicted of a first offense of child molestation shall be punished by imprisonment for not less than five nor more than 20 years and shall be subject to the sentencing and punishment provisions of Code Sections 17-10-6.2 and 17-10-7. Upon a defendant being incarcerated on a conviction for a first offense, the Department of Corrections shall provide counseling to such defendant. Except as provided in paragraph (2) of this subsection, upon a second or subsequent conviction of an offense of child molestation, the defendant shall be punished by imprisonment for not less than ten years nor more than 30 years or by imprisonment for life and shall be subject to the sentencing and punishment provisions of Code Sections 17-10-6.2 and 17-10-7; provided, however, that prior to trial, a defendant shall be given notice, in writing, that the state intends to seek a punishment of life imprisonment.

(2) If the victim is at least 14 but less than 16 years of age and the person convicted of child molestation is 18 years of age or younger and is no more than four years older than the victim, such person shall be guilty of a misdemeanor and shall not be subject to the sentencing and punishment provisions of Code Section 17-10-6.2.

(c) A person commits the offense of aggravated child molestation when such person commits an offense of child molestation which act physically injures the child or involves an act of sodomy.

(d) (1) Except as provided in paragraph (2) of this subsection, a person convicted of the offense of aggravated child molestation shall be punished by imprisonment for life or by a split sentence that is a term of imprisonment for not less than 25 years and not exceeding life imprisonment, followed by probation for life, and shall be subject to the sentencing and punishment provisions of Code Sections 17-10-6.1 and 17-10-7.

(2) A person convicted of the offense of aggravated child molestation when:

(A) The victim is at least 13 but less than 16 years of age;

(B) The person convicted of aggravated child molestation is 18 years of age or younger and is no more than four years older than the victim; and

(C) The basis of the charge of aggravated child molestation involves an act of sodomy

shall be guilty of a misdemeanor and shall not be subject to the sentencing and punishment provisions of Code Section 17-10-6.1.

(e) A person shall be subject to prosecution in this state pursuant to Code Section 17-2-1 for any conduct made unlawful by paragraph (2) of subsection (a) of this Code section which the person engages in while:

(1) Either within or outside of this state if, by such conduct, the person commits a violation of paragraph (2) of subsection (a) of this Code section which involves a child who resides in this state; or

(2) Within this state if, by such conduct, the person commits a violation of paragraph (2) of subsection (a) of this Code section which involves a child who resides within or outside this state.



§ 16-6-5. Enticing a child for indecent purposes

(a) A person commits the offense of enticing a child for indecent purposes when he or she solicits, entices, or takes any child under the age of 16 years to any place whatsoever for the purpose of child molestation or indecent acts.

(b) Except as provided in subsection (c) of this Code section, a person convicted of the offense of enticing a child for indecent purposes shall be punished by imprisonment for not less than ten nor more than 30 years. Any person convicted under this Code section of the offense of enticing a child for indecent purposes shall, in addition, be subject to the sentencing and punishment provisions of Code Section 17-10-6.2.

(c) If the victim is at least 14 but less than 16 years of age and the person convicted of enticing a child for indecent purposes is 18 years of age or younger and is no more than four years older than the victim, such person shall be guilty of a misdemeanor and shall not be subject to the sentencing and punishment provisions of Code Section 17-10-6.2.



§ 16-6-5.1. Sexual assault by persons with supervisory or disciplinary authority; sexual assault by practitioner of psychotherapy against patient; consent not a defense; penalty upon conviction for sexual assault

(a) As used in this Code section, the term:

(1) "Actor" means a person accused of sexual assault.

(2) "Intimate parts" means the genital area, groin, inner thighs, buttocks, or breasts of a person.

(3) "Psychotherapy" means the professional treatment or counseling of a mental or emotional illness, symptom, or condition.

(4) "Sexual contact" means any contact between the actor and a person not married to the actor involving the intimate parts of either person for the purpose of sexual gratification of the actor.

(5) "School" means any educational program or institution instructing children at any level, pre-kindergarten through twelfth grade, or the equivalent thereof if grade divisions are not used.

(b) A person who has supervisory or disciplinary authority over another individual commits sexual assault when that person:

(1) Is a teacher, principal, assistant principal, or other administrator of any school and engages in sexual contact with such other individual who the actor knew or should have known is enrolled at the same school; provided, however, that such contact shall not be prohibited when the actor is married to such other individual;

(2) Is an employee or agent of any community supervision office, county juvenile probation office, Department of Juvenile Justice juvenile probation office, or probation office under Article 6 of Chapter 8 of Title 42 and engages in sexual contact with such other individual who the actor knew or should have known is a probationer or parolee under the supervision of any such office;

(3) Is an employee or agent of a law enforcement agency and engages in sexual contact with such other individual who the actor knew or should have known is being detained by or is in the custody of any law enforcement agency;

(4) Is an employee or agent of a hospital and engages in sexual contact with such other individual who the actor knew or should have known is a patient or is being detained in the same hospital; or

(5) Is an employee or agent of a correctional facility, juvenile detention facility, facility providing services to a person with a disability, as such term is defined in Code Section 37-1-1, or a facility providing child welfare and youth services, as such term is defined in Code Section 49-5-3, who engages in sexual contact with such other individual who the actor knew or should have known is in the custody of such facility.

(c) A person who is an actual or purported practitioner of psychotherapy commits sexual assault when he or she engages in sexual contact with another individual who the actor knew or should have known is the subject of the actor's actual or purported treatment or counseling or the actor uses the treatment or counseling relationship to facilitate sexual contact between the actor and such individual.

(d) A person who is an employee, agent, or volunteer at any facility licensed or required to be licensed under Code Section 31-7-3, 31-7-12, or 31-7-12.2 or who is required to be licensed pursuant to Code Section 31-7-151 or 31-7-173 commits sexual assault when he or she engages in sexual contact with another individual who the actor knew or should have known had been admitted to or is receiving services from such facility or the actor.

(e) Consent of the victim shall not be a defense to a prosecution under this Code section.

(f) A person convicted of sexual assault shall be punished by imprisonment for not less than one nor more than 25 years or by a fine not to exceed $100,000.00, or both; provided, however, that:

(1) Except as provided in paragraph (2) of this subsection, any person convicted of the offense of sexual assault of a child under the age of 16 years shall be punished by imprisonment for not less than 25 nor more than 50 years and shall, in addition, be subject to the sentencing and punishment provisions of Code Section 17-10-6.2; and

(2) If at the time of the offense the victim of the offense is at least 14 years of age but less than 16 years of age and the actor is 18 years of age or younger and is no more than four years older than the victim, such person shall be guilty of a misdemeanor and shall not be subject to the sentencing and punishment provisions of Code Section 17-10-6.2.



§ 16-6-6. Bestiality

(a) A person commits the offense of bestiality when he performs or submits to any sexual act with an animal involving the sex organs of the one and the mouth, anus, penis, or vagina of the other.

(b) A person convicted of the offense of bestiality shall be punished by imprisonment for not less than one nor more than five years.



§ 16-6-7. Necrophilia

(a) A person commits the offense of necrophilia when he performs any sexual act with a dead human body involving the sex organs of the one and the mouth, anus, penis, or vagina of the other.

(b) A person convicted of the offense of necrophilia shall be punished by imprisonment for not less than one nor more than ten years.



§ 16-6-8. Public indecency

(a) A person commits the offense of public indecency when he or she performs any of the following acts in a public place:

(1) An act of sexual intercourse;

(2) A lewd exposure of the sexual organs;

(3) A lewd appearance in a state of partial or complete nudity; or

(4) A lewd caress or indecent fondling of the body of another person.

(b) A person convicted of the offense of public indecency as provided in subsection (a) of this Code section shall be punished as for a misdemeanor except as provided in subsection (c) of this Code section.

(c) Upon a third or subsequent conviction for public indecency for the violation of paragraph (2), (3), or (4) of subsection (a) of this Code section, a person shall be guilty of a felony and shall be punished by imprisonment for not less than one nor more than five years.

(d) For the purposes of this Code section only, "public place" shall include jails and penal and correctional institutions of the state and its political subdivisions.

(e) This Code section shall be cumulative to and shall not prohibit the enactment of any other general and local laws, rules, and regulations of state and local authorities or agencies and local ordinances prohibiting such activities which are more restrictive than this Code section.



§ 16-6-9. Prostitution

A person commits the offense of prostitution when he or she performs or offers or consents to perform a sexual act, including but not limited to sexual intercourse or sodomy, for money or other items of value.



§ 16-6-10. Keeping a place of prostitution

A person having or exercising control over the use of any place or conveyance which would offer seclusion or shelter for the practice of prostitution commits the offense of keeping a place of prostitution when he knowingly grants or permits the use of such place for the purpose of prostitution.



§ 16-6-11. Pimping

A person commits the offense of pimping when he or she performs any of the following acts:

(1) Offers or agrees to procure a prostitute for another;

(2) Offers or agrees to arrange a meeting of persons for the purpose of prostitution;

(3) Directs or transports another person to a place when he or she knows or should know that the direction or transportation is for the purpose of prostitution;

(4) Receives money or other thing of value from a prostitute, without lawful consideration, knowing it was earned in whole or in part from prostitution; or

(5) Aids or abets, counsels, or commands another in the commission of prostitution or aids or assists in prostitution where the proceeds or profits derived therefrom are to be divided on a pro rata basis.



§ 16-6-12. Pandering

A person commits the offense of pandering when he or she solicits a person to perform an act of prostitution in his or her own behalf or in behalf of a third person or when he or she knowingly assembles persons at a fixed place for the purpose of being solicited by others to perform an act of prostitution.



§ 16-6-13. Penalties for violating Code Sections 16-6-9 through 16-6-12

(a) Except as otherwise provided in subsection (b) of this Code section, a person convicted of any of the offenses enumerated in Code Sections 16-6-10 through 16-6-12 shall be punished as for a misdemeanor of a high and aggravated nature. A person convicted of the offense enumerated in Code Section 16-6-9 shall be punished as for a misdemeanor.

(b) (1) A person convicted of any of the offenses enumerated in Code Sections 16-6-10 through 16-6-12 when such offense involves the conduct of a person who is at least 16 but less than 18 years of age shall be guilty of a felony and shall be punished by imprisonment for a period of not less than five nor more than 20 years, a fine of not less than $2,500.00 nor more than $10,000.00, or both.

(2) A person convicted of any of the offenses enumerated in Code Sections 16-6-10 through 16-6-12 when such offense involves the conduct of a person under the age of 16 years shall be guilty of a felony and shall be punished by imprisonment for a period of not less than ten nor more than 30 years, a fine of not more than $100,000.00, or both.

(3) Adjudication of guilt or imposition of a sentence for a conviction of a second or subsequent offense pursuant to this subsection, including a plea of nolo contendere, shall not be suspended, probated, deferred, or withheld.

(c)(1) The clerk of the court in which a person is convicted of pandering shall cause to be published a notice of conviction for each such person convicted. Such notices of conviction shall be published in the manner of legal notices in the legal organ of the county in which such person resides or, in the case of nonresidents, in the legal organ of the county in which the person was convicted. Such notice of conviction shall be one column wide by two inches long and shall contain the photograph taken by the arresting law enforcement agency at the time of arrest, name, and address of the convicted person and the date, time, place of arrest, and disposition of the case and shall be published once in the legal organ of the appropriate county in the second week following such conviction or as soon thereafter as publication may be made.

(2) The convicted person for which a notice of conviction is published pursuant to this subsection shall be assessed the cost of publication of such notice and such assessment shall be imposed at the time of conviction in addition to any other fine imposed pursuant to this Code section.

(3) The clerk of the court, the publisher of any legal organ which publishes a notice of conviction, and any other person involved in the publication of an erroneous notice of conviction shall be immune from civil or criminal liability for such erroneous publication, provided such publication was made in good faith.

(d) In addition to any other penalty authorized under subsections (a) and (b) of this Code section, a person convicted of an offense enumerated in Code Sections 16-6-9 through 16-6-12 shall be fined $2,500.00 if such offense was committed within 1,000 feet of any school building, school grounds, public place of worship, or playground or recreation center which is used primarily by persons under the age of 17 years.



§ 16-6-13.1. Testing for sexually transmitted diseases required

(a) Any term used in this Code section and defined in Code Section 31-22-9.1 shall have the meaning provided for such term in Code Section 31-22-9.1.

(b) Upon a verdict or plea of guilty or a plea of nolo contendere to the offense of pandering, the court in which that verdict is returned or plea entered shall as a condition of probation or a suspended sentence require the defendant in such case to submit to testing for sexually transmitted diseases within 45 days following the date of the verdict or plea and to consent to release of the test results to the defendant's spouse if the defendant is married; provided, however, that a defendant who is not a resident of this state shall, upon a verdict or plea of guilty or a plea of nolo contendere, be ordered by the court to undergo immediate testing for sexually transmitted diseases and shall remain in the custody of the court until such testing is completed. The clerk of the court, in the case of a defendant who is a resident of this state, shall mail, within three days following the date of that verdict or plea, a copy of that verdict or plea to the Department of Public Health. The tests for sexually transmitted diseases required under this subsection shall be limited to the eight most common sexually transmitted diseases as determined by the Department of Public Health.

(c) The Department of Public Health, within 30 days following the notification under subsection (b) of this Code section, shall arrange for the tests for the person required to submit thereto. Such person shall bear the costs of such tests.

(d) Any person required under this Code section to submit to testing for sexually transmitted diseases who fails or refuses to submit to the tests arranged pursuant to subsection (c) of this Code section shall be subject to such measures deemed necessary by the court in which the verdict was returned or plea entered to require voluntary submission to the tests.



§ 16-6-13.2. Civil forfeiture of motor vehicle

(a) As used in this Code section, the term "motor vehicle" shall have the same meaning as set forth in Code Section 40-1-1.

(b) Any motor vehicle used by a person to facilitate a violation of Code Section 16-6-10, 16-6-11 when the offense involved the pimping of a person to perform an act of prostitution, 16-6-12, or 16-6-14 is declared to be contraband and no person shall have a property right in it.

(c) Any property subject to forfeiture pursuant to subsection (b) of this Code section shall be forfeited in accordance with the procedures set forth in Chapter 16 of Title 9.



§ 16-6-13.3. Civil forfeiture of proceeds and property.

(a) As used in this Code section, the terms "proceeds" and "property" shall have the same meanings as set forth in Code Section 9-16-2.

(b) Any property which is, directly or indirectly, used or intended for use in any manner to facilitate a violation of Code Section 16-6-10, 16-6-11, 16-6-12, or 16-6-14 and any proceeds are declared to be contraband and no person shall have a property right in them.

(c) Any property subject to forfeiture pursuant to subsection (b) of this Code section shall be forfeited in accordance with the procedures set forth in Chapter 16 of Title 9.



§ 16-6-14. Pandering by compulsion

A person commits the offense of pandering by compulsion when he or she by duress or coercion causes a person to perform an act of prostitution and, upon conviction thereof, shall be punished by imprisonment for not less than one nor more than ten years.



§ 16-6-15. Solicitation of sodomy

(a) A person commits the offense of solicitation of sodomy when he solicits another to perform or submit to an act of sodomy. Except as provided in subsection (b) of this Code section, a person convicted of solicitation of sodomy shall be punished as for a misdemeanor.

(b) A person convicted of solicitation of sodomy when such offense involves the solicitation of a person or persons under the age of 18 years to perform or submit to an act of sodomy for money shall be guilty of a felony and shall be punished by imprisonment for a period of not less than five nor more than 20 years and shall be fined not less than $2,500.00 nor more than $10,000.00.



§ 16-6-16. Masturbation for hire

(a) A person, including a masseur or masseuse, commits the offense of masturbation for hire when he erotically stimulates the genital organs of another, whether resulting in orgasm or not, by manual or other bodily contact exclusive of sexual intercourse or by instrumental manipulation for money or the substantial equivalent thereof.

(b) A person committing the offense of masturbation for hire shall be guilty of a misdemeanor.



§ 16-6-17. Giving massages in place used for lewdness, prostitution, assignation, or masturbation for hire

(a) It shall be unlawful for any masseur or masseuse to massage any person in any building, structure, or place used for the purpose of lewdness, assignation, prostitution, or masturbation for hire.

(b) As used in this Code section, the term:

(1) "Masseur" means a male who practices massage or physiotherapy, or both.

(2) "Masseuse" means a female who practices massage or physiotherapy, or both.

(c) Any person who violates this Code section shall be guilty of a misdemeanor.



§ 16-6-18. Fornication

An unmarried person commits the offense of fornication when he voluntarily has sexual intercourse with another person and, upon conviction thereof, shall be punished as for a misdemeanor.



§ 16-6-19. Adultery

A married person commits the offense of adultery when he voluntarily has sexual intercourse with a person other than his spouse and, upon conviction thereof, shall be punished as for a misdemeanor.



§ 16-6-20. Bigamy

(a) A person commits the offense of bigamy when he, being married and knowing that his lawful spouse is living, marries another person or carries on a bigamous cohabitation with another person.

(b) It shall be an affirmative defense that the prior spouse has been continually absent for a period of seven years, during which time the accused did not know the prior spouse to be alive, or that the accused reasonably believed he was eligible to remarry.

(c) A person convicted of the offense of bigamy shall be punished by imprisonment for not less than one nor more than ten years.



§ 16-6-21. Marrying a bigamist

(a) An unmarried man or woman commits the offense of marrying a bigamist when he marries a person whom he knows to be the wife or husband of another.

(b) It shall be an affirmative defense that the prior spouse of the bigamist has been continually absent for a period of seven years, during which time the accused did not know the prior spouse of the bigamist to be alive, or that the accused reasonably believed the bigamist was eligible to remarry.

(c) A person convicted of the offense of marrying a bigamist shall be punished by imprisonment for not less than one nor more than ten years.



§ 16-6-22. Incest

(a) A person commits the offense of incest when such person engages in sexual intercourse or sodomy, as such term is defined in Code Section 16-6-2, with a person whom he or she knows he or she is related to either by blood or by marriage as follows:

(1) Father and child or stepchild;

(2) Mother and child or stepchild;

(3) Siblings of the whole blood or of the half blood;

(4) Grandparent and grandchild of the whole blood or of the half blood;

(5) Aunt and niece or nephew of the whole blood or of the half blood; or

(6) Uncle and niece or nephew of the whole blood or of the half blood.

(b) A person convicted of the offense of incest shall be punished by imprisonment for not less than ten nor more than 30 years; provided, however, that any person convicted of the offense of incest under this subsection with a child under the age of 14 years shall be punished by imprisonment for not less than 25 nor more than 50 years. Any person convicted under this Code section of the offense of incest shall, in addition, be subject to the sentencing and punishment provisions of Code Section 17-10-6.2.



§ 16-6-22.1. Sexual battery

(a) For the purposes of this Code section, the term "intimate parts" means the primary genital area, anus, groin, inner thighs, or buttocks of a male or female and the breasts of a female.

(b) A person commits the offense of sexual battery when he or she intentionally makes physical contact with the intimate parts of the body of another person without the consent of that person.

(c) Except as otherwise provided in this Code section, a person convicted of the offense of sexual battery shall be punished as for a misdemeanor of a high and aggravated nature.

(d) A person convicted of the offense of sexual battery against any child under the age of 16 years shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one nor more than five years.

(e) Upon a second or subsequent conviction under subsection (b) of this Code section, a person shall be guilty of a felony and, upon conviction thereof, shall be imprisoned for not less than one nor more than five years and, in addition, shall be subject to the sentencing and punishment provisions of Code Section 17-10-6.2.



§ 16-6-22.2. Aggravated sexual battery

(a) For the purposes of this Code section, the term "foreign object" means any article or instrument other than the sexual organ of a person.

(b) A person commits the offense of aggravated sexual battery when he or she intentionally penetrates with a foreign object the sexual organ or anus of another person without the consent of that person.

(c) A person convicted of the offense of aggravated sexual battery shall be punished by imprisonment for life or by a split sentence that is a term of imprisonment for not less than 25 years and not exceeding life imprisonment, followed by probation for life, and shall be subject to the sentencing and punishment provisions of Code Sections 17-10-6.1 and 17-10-7.



§ 16-6-23. Publication of name or identity of female raped or assaulted with intent to commit rape

(a) It shall be unlawful for any news media or any other person to print and publish, broadcast, televise, or disseminate through any other medium of public dissemination or cause to be printed and published, broadcast, televised, or disseminated in any newspaper, magazine, periodical, or other publication published in this state or through any radio or television broadcast originating in the state the name or identity of any female who may have been raped or upon whom an assault with intent to commit the offense of rape may have been made.

(b) This Code section does not apply to truthful information disclosed in public court documents open to public inspection.

(c) Any person or corporation violating this Code section shall be guilty of a misdemeanor.



§ 16-6-24. Adoption of ordinances by counties and municipalities which proscribe loitering or related activities

Nothing contained in this chapter shall prevent any county or municipality from adopting ordinances which proscribe loitering or related activities in public for the purpose of procuring others to engage in any sexual acts for hire.



§ 16-6-25. Harboring, concealing, or withholding information concerning a sexual offender; penalties

(a) As used in this Code section, the term "law enforcement unit" means any agency, organ, or department of this state, or a subdivision or municipality thereof, whose primary functions include the enforcement of criminal or traffic laws; the preservation of public order; the protection of life and property; or the prevention, detection, or investigation of crime. Such term shall also include the Department of Corrections, the Department of Community Supervision, and the State Board of Pardons and Paroles.

(b) Any person who knows or reasonably believes that a sexual offender, as defined in Code Section 42-1-12, is not complying, or has not complied, with the requirements of Code Section 42-1-12 and who, with the intent to assist such sexual offender in eluding a law enforcement unit that is seeking such sexual offender to question him or her about, or to arrest him or her for, his or her noncompliance with the requirements of Code Section 42-1-12:

(1) Harbors, attempts to harbor, or assists another person in harboring or attempting to harbor such sexual offender;

(2) Conceals, attempts to conceal, or assists another person in concealing or attempting to conceal such sexual offender; or

(3) Provides information to the law enforcement unit regarding such sexual offender which the person knows to be false information

commits a felony and shall be punished by imprisonment for not less than five nor more than 20 years.






Chapter 7 - Damage to and Intrusion Upon Property

Article 1 - Burglary

§ 16-7-1. Burglary

(a) As used in this Code section, the term:

(1) "Dwelling" means any building, structure, or portion thereof which is designed or intended for occupancy for residential use.

(2) "Railroad car" shall also include trailers on flatcars, containers on flatcars, trailers on railroad property, or containers on railroad property.

(b) A person commits the offense of burglary in the first degree when, without authority and with the intent to commit a felony or theft therein, he or she enters or remains within an occupied, unoccupied, or vacant dwelling house of another or any building, vehicle, railroad car, watercraft, aircraft, or other such structure designed for use as the dwelling of another. A person who commits the offense of burglary in the first degree shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one nor more than 20 years. Upon the second conviction for burglary in the first degree, the defendant shall be guilty of a felony and shall be punished by imprisonment for not less than two nor more than 20 years. Upon the third and all subsequent convictions for burglary in the first degree, the defendant shall be guilty of a felony and shall be punished by imprisonment for not less than five nor more than 25 years.

(c) A person commits the offense of burglary in the second degree when, without authority and with the intent to commit a felony or theft therein, he or she enters or remains within an occupied, unoccupied, or vacant building, structure, vehicle, railroad car, watercraft, or aircraft. A person who commits the offense of burglary in the second degree shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one nor more than five years. Upon the second and all subsequent convictions for burglary in the second degree, the defendant shall be guilty of a felony and shall be punished by imprisonment for not less than one nor more than eight years.

(d) Upon a fourth and all subsequent convictions for a crime of burglary in any degree, adjudication of guilt or imposition of sentence shall not be suspended, probated, deferred, or withheld.



§ 16-7-2. Smash and grab burglary; "retail establishment" defined; penalty

(a) As used in this Code section, the term "retail establishment" means an establishment that sells goods or merchandise from a fixed location for direct consumption by a purchaser and includes establishments that prepare and sell meals or other edible products either for carry out or service within the establishment.

(b) A person commits the offense of smash and grab burglary when he or she intentionally and without authority enters a retail establishment with the intent to commit a theft and causes damage in excess of $500.00 to such establishment without the owner's consent.

(c) A person convicted of smash and grab burglary shall be guilty of a felony and, upon conviction, shall be punished by imprisonment for not less than two nor more than 20 years, by a fine of not more than $100,000.00, or both; provided, however, that upon a second or subsequent conviction, he or she shall be punished by imprisonment for not less than five nor more than 20 years, by a fine of not more than $100,000.00, or both.






Article 1A - Home Invasion

§ 16-7-5. Home invasion in the first and second degree

(a) As used in this Code section, the term "dwelling" shall have the same meaning as provided in Code Section 16-7-1.

(b) A person commits the offense of home invasion in the first degree when, without authority and with intent to commit a forcible felony therein and while in possession of a deadly weapon or instrument which, when used offensively against a person, is likely to or actually does result in serious bodily injury, he or she enters the dwelling house of another while such dwelling house is occupied by any person with authority to be present therein.

(c) A person commits the offense of home invasion in the second degree when, without authority and with intent to commit a forcible misdemeanor therein and while in possession of a deadly weapon or instrument which, when used offensively against a person, is likely to or actually does result in serious bodily injury, he or she enters the dwelling house of another while such dwelling house is occupied by any person with authority to be present therein.

(d) A person convicted of the offense of home invasion in the first degree shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for life or imprisonment for not less than ten nor more than 20 years and by a fine of not more than $100,000.00. A person convicted of the offense of home invasion in the second degree shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than five nor more than 20 years and by a fine of not more than $100,000.00.

(e) Adjudication of guilt or imposition of sentence for home invasion in any degree may be probated at the discretion of the judge; provided, however, that such sentence shall not be suspended, deferred, or withheld.

(f) A sentence imposed under this Code section may be imposed separately from and consecutive to a sentence for any other offense related to the act or acts establishing the offense under this Code section.






Article 2 - Criminal Trespass and Damage to Property

Part 1 - General Provisions

§ 16-7-20. Possession of tools for the commission of crime

(a) A person commits the offense of possession of tools for the commission of crime when he has in his possession any tool, explosive, or other device commonly used in the commission of burglary, theft, or other crime with the intent to make use thereof in the commission of a crime.

(b) A person convicted of the offense of possession of tools for the commission of crime shall be punished by imprisonment for not less than one nor more than five years.



§ 16-7-21. Criminal trespass

(a) A person commits the offense of criminal trespass when he or she intentionally damages any property of another without consent of that other person and the damage thereto is $500.00 or less or knowingly and maliciously interferes with the possession or use of the property of another person without consent of that person.

(b) A person commits the offense of criminal trespass when he or she knowingly and without authority:

(1) Enters upon the land or premises of another person or into any part of any vehicle, railroad car, aircraft, or watercraft of another person for an unlawful purpose;

(2) Enters upon the land or premises of another person or into any part of any vehicle, railroad car, aircraft, or watercraft of another person after receiving, prior to such entry, notice from the owner, rightful occupant, or, upon proper identification, an authorized representative of the owner or rightful occupant that such entry is forbidden; or

(3) Remains upon the land or premises of another person or within the vehicle, railroad car, aircraft, or watercraft of another person after receiving notice from the owner, rightful occupant, or, upon proper identification, an authorized representative of the owner or rightful occupant to depart.

(c) For the purposes of subsection (b) of this Code section, permission to enter or invitation to enter given by a minor who is or is not present on or in the property of the minor's parent or guardian is not sufficient to allow lawful entry of another person upon the land, premises, vehicle, railroad car, aircraft, or watercraft owned or rightfully occupied by such minor's parent or guardian if such parent or guardian has previously given notice that such entry is forbidden or notice to depart.

(d) A person who commits the offense of criminal trespass shall be guilty of a misdemeanor.

(e) A person commits the offense of criminal trespass when he or she intentionally defaces, mutilates, or defiles any grave marker, monument, or memorial to one or more deceased persons who served in the military service of this state, the United States of America or any of the states thereof, or the Confederate States of America or any of the states thereof, or a monument, plaque, marker, or memorial which is dedicated to, honors, or recounts the military service of any past or present military personnel of this state, the United States of America or any of the states thereof, or the Confederate States of America or any of the states thereof if such grave marker, monument, memorial, plaque, or marker is privately owned or located on land which is privately owned.



§ 16-7-22. Criminal damage to property in the first degree

(a) A person commits the offense of criminal damage to property in the first degree when he:

(1) Knowingly and without authority interferes with any property in a manner so as to endanger human life; or

(2) Knowingly and without authority and by force or violence interferes with the operation of any system of public communication, public transportation, sewerage, drainage, water supply, gas, power, or other public utility service or with any constituent property thereof.

(b) A person convicted of the offense of criminal damage to property in the first degree shall be punished by imprisonment for not less than one nor more than ten years.



§ 16-7-23. Criminal damage to property in the second degree

(a) A person commits the offense of criminal damage to property in the second degree when he:

(1) Intentionally damages any property of another person without his consent and the damage thereto exceeds $500.00; or

(2) Recklessly or intentionally, by means of fire or explosive, damages property of another person.

(b) A person convicted of the offense of criminal damage to property in the second degree shall be punished by imprisonment for not less than one nor more than five years.



§ 16-7-24. Interference with government property

(a) A person commits the offense of interference with government property when he destroys, damages, or defaces government property and, upon conviction thereof, shall be punished by imprisonment for not less than one nor more than five years.

(b) A person commits the offense of interference with government property when he forcibly interferes with or obstructs the passage into or from government property and, upon conviction thereof, shall be punished as for a misdemeanor.



§ 16-7-25. Damaging, injuring, or interfering with property of public utility companies, municipalities, or political subdivisions

(a) It shall be unlawful for any person intentionally and without authority to injure or destroy any meter, pipe, conduit, wire, line, post, lamp, or other apparatus belonging to a company, municipality, or political subdivision engaged in the manufacture or sale of electricity, gas, water, telephone, or other public services; intentionally and without authority to prevent a meter from properly registering the quantity of such service supplied; in any way to interfere with the proper action of such company, municipality, or political subdivision; intentionally to divert any services of such company, municipality, or political subdivision; or otherwise intentionally and without authority to use or cause to be used, without the consent of the company, municipality, or political subdivision, any service manufactured, sold, or distributed by the company, municipality, or political subdivision.

(b) Where there is no evidence to the contrary, the person performing any of the illegal acts set forth in subsection (a) of this Code section and the person who with knowledge of such violation receives the benefit of such service without proper charge as a result of the improper action shall be presumed to be responsible for the act of tampering or diversion.

(c) This Code section shall be cumulative to and shall not prohibit the enactment of any other general and local laws, rules, and regulations of state or local authorities or agencies and local ordinances prohibiting such activities which are more restrictive than this Code section.

(d) Any person who violates this Code section shall be guilty of a misdemeanor.



§ 16-7-26. Vandalism to a place of worship

(a) A person commits the offense of vandalism to a place of worship when he maliciously defaces or desecrates a church, synagogue, or other place of public religious worship.

(b) A person convicted of the offense of vandalism to a place of worship shall be punished by imprisonment for not less than one nor more than five years.



§ 16-7-27. Injuring, tearing down, or destroying mailboxes; injuring, defacing, or destroying mail

(a) It shall be unlawful for any person willfully or maliciously to injure, tear down, or destroy any mailbox or receptacle intended or used for the receipt or delivery of mail or willfully or maliciously to injure, deface, or destroy any mail deposited therein.

(b) Any person who violates this Code section shall be guilty of a misdemeanor.



§ 16-7-29. Interference with electronic monitoring devices; "electronic monitoring device" defined; penalty

(a) For purposes of this Code section, the term "electronic monitoring device" shall include any device that is utilized to track the location of a person.

(b) It shall be unlawful for any person to knowingly and without authority remove, destroy, or circumvent the operation of an electronic monitoring device which is being used for the purpose of monitoring a person who is:

(1) Complying with a home arrest program as set forth in Code Section 42-1-8;

(2) Wearing an electronic monitoring device as a condition of bond or pretrial release;

(3) Wearing an electronic monitoring device as a condition of probation;

(4) Wearing an electronic monitoring device as a condition of parole; or

(5) Wearing an electronic monitoring device as required in Code Section 42-1-14.

(c) It shall be unlawful for any person to knowingly and without authority request or solicit any other person to remove, destroy, or circumvent the operation of an electronic monitoring device which is being used for the purposes described in subsection (b) of this Code section.

(d) Any person who violates this Code section shall be guilty of the offense of tampering with the operation of an electronic monitoring device and shall be punished by imprisonment for not less than one nor more than five years.






Part 2 - Littering Public and Private Property

§ 16-7-40. Short title

Reserved. Repealed by Ga. L. 2006, p. 275, § 2-1, effective July 1, 2006.



§ 16-7-41. Legislative intent

Reserved. Repealed by Ga. L. 2006, p. 275, § 2-1, effective July 1, 2006.



§ 16-7-42. Definitions

As used in this part, the term:

(1) "Litter" means any discarded or abandoned:

(A) Refuse, rubbish, junk, or other waste material; or

(B) Dead animals that are not subject to the provisions of Code Section 4-5-4.

(2) "Public or private property" means the right of way of any road or highway; any body of water or watercourse or the shores or beaches thereof; any park, playground, building, refuge, or conservation or recreation area; residential or farm properties, timberlands, or forests; or any commercial or industrial property.



§ 16-7-43. Littering public or private property or waters; enforcing personnel

(a) It shall be unlawful for any person or persons to dump, deposit, throw, or leave or to cause or permit the dumping, depositing, placing, throwing, or leaving of litter on any public or private property in this state or any waters in this state, unless:

(1) The area is designated by the state or by any of its agencies or political subdivisions for the disposal of litter and the person is authorized by the proper public authority to so use such area;

(2) The litter is placed into a nondisposable litter receptacle or container designed for the temporary storage of litter and located in an area designated by the owner or tenant in lawful possession of the property; or

(3) The person is the owner or tenant in lawful possession of such property or has first obtained consent of the owner or tenant in lawful possession or unless the act is done under the personal direction of the owner or tenant, all in a manner consistent with the public welfare.

(b) (1) Any person who violates subsection (a) of this Code section shall be guilty of a misdemeanor.

(2) In addition to the punishment provided under paragraph (1) of this subsection:

(A) In the sound discretion of the court, the person may be directed to pick up and remove from any public street or highway or public right of way for a distance not to exceed one mile any litter the person has deposited and any and all litter deposited thereon by anyone else prior to the date of execution of sentence; or

(B) In the sound discretion of the judge of the court, the person may be directed to pick up and remove from any public beach, public park, private right of way, or, with the prior permission of the legal owner or tenant in lawful possession of such property, any private property upon which it can be established by competent evidence that the person has deposited litter, any and all litter deposited thereon by anyone prior to the date of execution of sentence.

(c) The court may publish the names of persons convicted of violating subsection (a) of this Code section.

(d) Any county, municipality, consolidated government, or law enforcement agency thereof of this state which is empowered by Code Section 16-7-45 or other law to enforce the provisions of this Code section or local littering ordinances may, in its discretion, appoint any person who is a citizen of the United States, is of good moral character, and has not previously been convicted of a felony to enforce the provisions of this Code section or local littering ordinances within the county, municipality, or consolidated government in which the appointing agency exercises jurisdiction. Each person appointed pursuant to this Code section shall take and subscribe an oath of office as prescribed by the appointing authority. Any person appointed and sworn pursuant to this subsection shall be authorized to enforce the provisions of this Code section or local littering ordinances in the same manner as any employee or law enforcement officer of this state or any county, municipality, or consolidated government of this state subject to the limitations provided in subsections (e) and (f) of this Code section.

(e) No person appointed pursuant to subsection (d) of this Code section shall be deemed a peace officer under the laws of this state or:

(1) Be deemed to be an employee of or receive any compensation from the state, county, municipality, consolidated government, or appointing law enforcement agency;

(2) Be required to complete any training or be certified pursuant to the requirements of Chapter 8 of Title 35;

(3) Have the power or duty to enforce any traffic or other criminal laws of the state, county, municipality, or consolidated government;

(4) Have the power to possess and carry firearms and other weapons for the purpose of enforcing the littering laws; or

(5) Be entitled to any indemnification from the state, county, municipality, or consolidated government for any injury or property damage sustained by such person as a result of attempting to enforce the littering laws of this state or any local government.

(f) Notwithstanding any law to the contrary, neither the state nor any county, municipality, or consolidated government of this state or any department, agency, board, or officer of this state or any county, municipality, or consolidated government of this state shall be liable or accountable for or on account of any act or omission of any person appointed pursuant to this Code section in connection with such person's enforcement of the provisions of this Code section or local littering ordinances.

(g) It shall be unlawful for any person willfully to obstruct, resist, impede, or interfere with any person appointed pursuant to this Code section in connection with such person's enforcement of this Code section or local littering ordinances or to retaliate or discriminate in any manner against such person as a reprisal for any act or omission of such person. Any violation of this subsection shall be punishable as a misdemeanor.



§ 16-7-44. Prima-facie evidence; rebuttable presumption

(a) Whenever litter is thrown, deposited, dropped, or dumped from any motor vehicle, boat, airplane, or other conveyance in violation of Code Section 16-7-43, the trier of fact may in its discretion and in consideration of the totality of the circumstances infer that the operator of the conveyance has violated this part.

(b) Except as provided in subsection (a) of this Code section, whenever any litter which is dumped, deposited, thrown, or left on public or private property in violation of Code Section 16-7-43 is discovered to contain any article or articles, including but not limited to letters, bills, publications, or other writings which display the name of a person thereon in such a manner as to indicate that the article belongs or belonged to such person, the trier of fact may in its discretion and in consideration of the totality of the circumstances infer that such person has violated this part.



§ 16-7-45. Enforcement of this part

All law enforcement agencies, officers, and officials of this state or any political subdivision thereof or any enforcement agency, officer, or any official of any commission or authority of this state or any political subdivision thereof is authorized, empowered, and directed to enforce compliance with this part.



§ 16-7-46. Receptacles to be provided; notice to public

All public authorities and agencies having supervision of properties of this state are authorized, empowered, and instructed to establish and maintain receptacles for the deposit of litter at appropriate locations where the property is frequented by the public, to post signs directing persons to the receptacles and serving notice of the provisions of this part, and to otherwise publicize the availability of litter receptacles and requirements of this part.



§ 16-7-47. Designation of containers for household garbage; misuse or vandalization of container

(a) As used in this Code section, the term "household garbage" means animal, vegetable, and fruit refuse matter and other refuse matter ordinarily generated as by-products of a household or restaurant, such as tin cans, bottles, paper, cardboard, plastics, and wrapping or packaging materials.

(b) The governing authority of each county, municipality, or consolidated government of this state which provides containers for the dumping of trash or garbage therein shall be authorized to designate any or all such containers as being suitable for the dumping therein of household garbage only. If a container is clearly marked "household garbage only," it shall be unlawful for any person to dump any refuse or other material into the container other than household garbage.

(c) It shall be unlawful for any person to set fire to the contents of, indiscriminately scatter or disperse the contents of, or otherwise vandalize any containers provided by any county, municipality, or consolidated government for the dumping of trash or garbage.

(d) Any person who violates subsection (b) or (c) of this Code section shall be guilty of a misdemeanor.



§ 16-7-48. Local ordinances regulating and controlling litter

(a) Nothing in this part shall limit the authority of any state agency, county, municipality, or consolidated government to enforce any other laws, rules, or regulations relating to litter.

(b) Nothing within this part shall be construed to prohibit the adoption of local ordinances regulating and controlling litter within the jurisdiction of any county, municipality, or consolidated government. Violation of such ordinances shall be punished as provided in the municipal charter or local ordinances.






Part 3 - Waste Control

§ 16-7-50. Short title

Reserved. Repealed by Ga. L. 2006, p. 275, § 2-2, effective July 1, 2006.



§ 16-7-51. Definitions

As used in this part, the term:

(1) "Biomedical waste" means that term as defined in paragraph (1.1) of Code Section 12-8-22.

(2) "Commercial purpose" means for the purpose of economic gain.

(3) "Dump" means to throw, discard, place, deposit, discharge, burn, or dispose of a substance.

(4) "Egregious litter" means all litter, as such term is defined in paragraph (1) of Code Section 16-7-42, exceeding ten pounds in weight or 15 cubic feet in volume; any discarded or abandoned substance in any weight or volume if biomedical waste, hazardous waste, or a hazardous substance; or any substance or material dumped for commercial purposes.

(5) "Hazardous substance" means that term as defined in paragraph (4) of Code Section 12-8-92.

(6) "Hazardous waste" means that term as defined in paragraph (10) of Code Section 12-8-62.



§ 16-7-52. Unlawful dumping

It shall be unlawful for any person to intentionally dump egregious litter unless authorized to do so by law or by a duly issued permit:

(1) In or on any public highway, road, street, alley, or thoroughfare, including any portion of the right of way thereof, or on any other public lands except in containers or areas lawfully provided for such dumping;

(2) In or on any fresh-water lake, river, canal, or stream or tidal or coastal water of the state; or

(3) In or on any private property, unless prior consent of the owner has been given and unless such dumping will not adversely affect the public health and is not in violation of any other state law, rule, or regulation.



§ 16-7-53. Penalties for unlawful dumping

(a) Any person who intentionally dumps egregious litter in violation of Code Section 16-7-52 in an amount not exceeding 500 pounds in weight or 100 cubic feet in volume which is not biomedical waste, hazardous waste, or a hazardous substance and not for commercial purposes shall be guilty of a misdemeanor of a high and aggravated nature. For purposes of this subsection, each day a continuing violation occurs shall constitute a separate violation.

(b) Any person who intentionally dumps egregious litter in violation of Code Section 16-7-52 in an amount exceeding 500 pounds in weight or 100 cubic feet in volume which is not biomedical waste, hazardous waste, or a hazardous substance and not for commercial purposes shall upon the first offense be guilty of a misdemeanor of a high and aggravated nature. Upon the second and each subsequent offense such person shall be guilty of a felony and, upon conviction thereof, shall be fined not more than $25,000.00 for each violation or imprisoned for not more than five years, or both; provided, however, that the portion of any term of imprisonment exceeding two years shall be probated conditioned upon payment of a fine imposed under this subsection. For purposes of this subsection, each day a continuing violation occurs shall constitute a separate violation.

(c) Any person who intentionally dumps egregious litter in violation of Code Section 16-7-52 in any quantity if the substance is biomedical waste, hazardous waste, or a hazardous substance or if the dumping is for commercial purposes shall be guilty of a felony and, upon conviction thereof, shall be fined not more than $25,000.00 for each violation or imprisoned for not more than five years, or both; provided, however, that the portion of any term of imprisonment exceeding two years shall be probated conditioned upon payment of a fine imposed under this subsection. For purposes of this subsection, each day a continuing violation occurs shall constitute a separate violation.

(d) In addition to the penalties provided in subsections (a) and (b) of this Code section, the court may order the violator to remove or render harmless any egregious litter dumped in violation of Code Section 16-7-52, repair or restore property damaged by or pay damages resulting from such dumping, or perform public service related to the removal of illegally dumped egregious litter or to the restoration of an area polluted by such substance.

(e) (1) The court shall cause to be published a notice of conviction for each person convicted of violating any provision of this Code section. Such notices of conviction shall be published in the manner of legal notices in the legal organ of the county in which such person resides or, in the case of a nonresident, in the legal organ of the county in which the person was convicted. Such notice of conviction shall contain the name and address of the convicted person; date, time, and place of arrest; and disposition of the case and shall be published once in the legal organ of the appropriate county in the second week following such conviction or as soon thereafter as publication may be made.

(2) The convicted person for which a notice of conviction is published pursuant to this subsection shall be assessed the cost of publication of such notice, and such assessment shall be imposed at the time of conviction in addition to any other fine imposed pursuant to this Code section.

(3) The clerk of the court, the publisher of any legal organ which publishes a notice of conviction, and any other person involved in the publication of an erroneous notice of conviction shall be immune from civil or criminal liability for such erroneous publication, provided such publication was made in good faith.



§ 16-7-53.1. Vehicle impoundment for intentionally dumping egregious litter

(a) Whenever a person has been arrested for a violation of Code Section 16-7-52 committed while driving, moving, or operating a vehicle, the arresting law enforcement agency may impound the vehicle that the person was driving, moving, or operating at the time of arrest until such time as the arrestee claiming the vehicle meets the conditions for release in subsection (b) of this Code section or a person other than the arrestee meets the conditions for release in subsection (c) of this Code section.

(b) A vehicle impounded pursuant to this Code section shall not be released unless the person claiming the vehicle:

(1) Presents a valid driver's license, proof of ownership or lawful authority to operate the motor vehicle, and proof of valid motor vehicle insurance for that vehicle; and

(2) Is able to operate the vehicle in a safe manner and would not be in violation of Title 40.

(c) A vehicle impounded pursuant to this Code section may be released to a person other than the arrestee only if:

(1) The vehicle is not owned or leased by the person under arrest and the person who owns or leases the vehicle claims the vehicle and meets the conditions for release in subsection (b) of this Code section; or

(2) The vehicle is owned or leased by the arrestee, the arrestee gives written permission to another person to operate the vehicle, and the conditions for release in subsection (b) of this Code section are met.

(d) A law enforcement agency impounding a vehicle pursuant to this Code section may charge a reasonable fee for towing and storage of the vehicle. The law enforcement agency may retain custody of the vehicle until that fee is paid.



§ 16-7-54. Evidence of identity of violator

Whenever any egregious litter which is dumped in violation of Code Section 16-7-52 is discovered to contain any article or articles, including but not limited to letters, bills, publications, or other writings which display the name of a person thereon, addressed to such person or in any other manner indicating that the article belongs or belonged to such person, the trier of fact may in its discretion and in consideration of the totality of the circumstances infer that such person has violated this part.



§ 16-7-55. Enforcement of other laws, rules, or regulations not limited

(a) Nothing in this part shall limit the authority of any state agency, county, municipality, or consolidated government to enforce any other laws, rules, or regulations relating to egregious litter or the management of solid, biomedical, or hazardous waste.

(b) Nothing within this part shall be construed to prohibit the adoption of local ordinances regulating and controlling egregious litter within the jurisdiction of any county, municipality, or consolidated government. Violation of such ordinances shall be punished as provided in the municipal charter or local ordinances.



§ 16-7-56. Title 12 provisions not affected

Nothing in this part shall be construed so as to repeal, supersede, amend, or modify any provision of Title 12.






Part 3A - Placement of Posters, Signs, and Advertisements

§ 16-7-58. Prohibited placements of posters, signs, and advertisements

(a) It shall be unlawful for any person to place posters, signs, or advertisements:

(1) On any public property or building, unless the owner thereof or the occupier as authorized by such owner has given permission to place such posters, signs, or advertisements on such property; provided, however, that signs within the rights of way of public roads shall be governed by Code Section 32-6-51;

(2) On any private property unless the owner thereof or the occupier as authorized by such owner has given permission to place such posters, signs, or advertisements on such property; and, provided, further that no municipal, county, or consolidated government may restrict by regulation or other means the length of time a political campaign sign may be displayed or the number of signs which may be displayed on private property for which permission has been granted; or

(3) On any property zoned for commercial or industrial uses if the placement of such posters, signs, or advertisements conflicts with any zoning laws or ordinances.

(b) Any poster, sign, or advertisement placed in violation of paragraph (1) of subsection (a) of this Code section is declared to be a public nuisance, and the officials having jurisdiction of the public property or building, including without limitation law enforcement officers, may remove or direct the removal of the same.

(c) Each poster, sign, or advertisement placed in violation of this Code section shall constitute a separate offense.

(d) Any person who violates this Code section shall be punished the same as for littering under Code Section 16-7-43.









Article 3 - Arson and Explosives

§ 16-7-60. Arson in the first degree

(a) A person commits the offense of arson in the first degree when, by means of fire or explosive, he or she knowingly damages or knowingly causes, aids, abets, advises, encourages, hires, counsels, or procures another to damage:

(1) Any dwelling house of another without his or her consent or in which another has a security interest, including but not limited to a mortgage, a lien, or a conveyance to secure debt, without the consent of both, whether it is occupied, unoccupied, or vacant;

(2) Any building, vehicle, railroad car, watercraft, or other structure of another without his or her consent or in which another has a security interest, including but not limited to a mortgage, a lien, or a conveyance to secure debt, without the consent of both, if such structure is designed for use as a dwelling, whether it is occupied, unoccupied, or vacant;

(3) Any dwelling house, building, vehicle, railroad car, watercraft, aircraft, or other structure whether it is occupied, unoccupied, or vacant and when such is insured against loss or damage by fire or explosive and such loss or damage is accomplished without the consent of both the insurer and the insured;

(4) Any dwelling house, building, vehicle, railroad car, watercraft, aircraft, or other structure whether it is occupied, unoccupied, or vacant with the intent to defeat, prejudice, or defraud the rights of a spouse or co-owner; or

(5) Any building, vehicle, railroad car, watercraft, aircraft, or other structure under such circumstances that it is reasonably foreseeable that human life might be endangered.

(b) A person also commits the offense of arson in the first degree when, in the commission of a felony, by means of fire or explosive, he or she knowingly damages or knowingly causes, aids, abets, advises, encourages, hires, counsels, or procures another to damage anything included or described in subsection (a) of this Code section.

(c) A person convicted of the offense of arson in the first degree shall be punished by a fine of not more than $50,000.00 or by imprisonment for not less than one nor more than 20 years, or both.



§ 16-7-61. Arson in the second degree

(a) A person commits the offense of arson in the second degree as to any building, vehicle, railroad car, watercraft, aircraft, or other structure not included or described in Code Section 16-7-60 when, by means of fire or explosive, he or she knowingly damages or knowingly causes, aids, abets, advises, encourages, hires, counsels, or procures another to damage any building, vehicle, railroad car, watercraft, aircraft, or other structure of another without his or her consent or in which another has a security interest, including but not limited to a mortgage, a lien, or a conveyance to secure debt, without the consent of both.

(b) A person also commits the offense of arson in the second degree as to any building, vehicle, railroad car, watercraft, aircraft, or other structure not included or described in Code Section 16-7-60 when, in the commission of a felony, by means of fire or explosive, he or she knowingly damages or knowingly causes, aids, abets, advises, encourages, hires, counsels, or procures another to damage any building, vehicle, railroad car, watercraft, aircraft, or other structure of another without his or her consent or in which another has a security interest, including but not limited to a mortgage, a lien, or a conveyance to secure debt, without the consent of both.

(c) A person convicted of the offense of arson in the second degree shall be punished by a fine of not more than $25,000.00 or by imprisonment for not less than one nor more than ten years, or both.



§ 16-7-62. Arson in the third degree

(a) A person commits the offense of arson in the third degree when, by means of fire or explosive, he or she knowingly damages or knowingly causes, aids, abets, advises, encourages, hires, counsels, or procures another to damage:

(1) Any personal property of another without his or her consent or in which another has a security interest, including but not limited to a lien, without the consent of both and the value of the property is $25.00 or more;

(2) Any personal property when such is insured against loss or damage by fire or explosive and the loss or damage is accomplished without the consent of both the insurer and insured and the value of the property is $25.00 or more; or

(3) Any personal property with the intent to defeat, prejudice, or defraud the rights of a spouse or co-owner and the value of the property is $25.00 or more.

(b) A person also commits the offense of arson in the third degree when, in the commission of a felony, by means of fire or explosive, he or she knowingly damages or knowingly causes, aids, abets, advises, encourages, hires, counsels, or procures another to damage anything included or described in subsection (a) of this Code section.

(c) A person convicted of the offense of arson in the third degree shall be punished by a fine not to exceed $10,000.00 or by imprisonment for not less than one nor more than five years, or both.



§ 16-7-63. Burning of woodlands, brush, fields, or other lands; arson of lands; destruction of or damage to material or device used in detection or suppression of wildfires; penalties for violations

(a) It shall be unlawful:

(1) To, with intent to damage, start, cause, or procure another to start or cause a fire in any woodlands, brush, field, or other lands that are not one's own and without the permission of the owner or the lessee having control of such property;

(2) To burn any brush, field, forest land, campfire, or debris, whether on one's own land or the lands of another, without taking the necessary precautions before, during, and after the fire to prevent the escape of such fire onto the lands of another. The escape of such fire shall be prima-facie evidence that necessary precautions were not taken;

(3) For any person to cause a fire by discarding any lighted cigarette, cigar, debris, or any other flaming or smoldering material that may cause a forest fire; or

(4) To destroy or damage any material or device used in the detection or suppression of wildfires.

(b) This Code section shall not apply to fire resulting from the operation of transportation machinery or equipment used in its normal or accustomed manner.

(c) (1) Any person who violates paragraph (2), (3), or (4) of subsection (a) of this Code section shall be guilty of a misdemeanor.

(2) Any person who violates paragraph (1) of subsection (a) of this Code section shall be guilty of arson of lands in the third degree and shall be punished the same as provided by subsection (c) of Code Section 16-7-62 for arson in the third degree.

(3) Any person whose violation of paragraph (1) of subsection (a) of this Code section results in a fire that burns more than five acres that are not one's own shall be guilty of arson of lands in the second degree and shall be punished the same as provided by subsection (c) of Code Section 16-7-61 for arson in the second degree.

(4) Any person who violates paragraph (1) of subsection (a) of this Code section under such circumstances that it was reasonably foreseeable that human life might be endangered shall be guilty of arson of lands in the first degree and shall be punished the same as provided by subsection (c) of Code Section 16-7-60 for arson in the first degree.



§ 16-7-64. Criminal possession of an explosive device

Repealed by Ga. L. 1996, p. 416, § 2, effective May 1, 1996.






Article 4 - Bombs, Explosives, and Chemical and Biological Weapons

§ 16-7-80. Definitions

As used in this article, the term:

(1) "Bacteriological weapon" or "biological weapon" means any device which is designed in such a manner as to permit the intentional release into the population or environment of microbial or other biological agents or toxins whatever their origin or method of production in a manner not otherwise authorized by law or any device the development, production, or stockpiling of which is prohibited pursuant to the "Convention on the Prohibition of the Development, Production, and Stockpiling of Bacteriological (Biological) and Toxin Weapons and Their Destruction," 26 U.S.T. 583, TIAS 8063.

(2) "Commissioner" means the Safety Fire Commissioner.

(3) "Conviction" means an adjudication of guilt of or a plea of guilty or nolo contendere to the commission of an offense against the laws of this state, any other state or territory, the United States, or a foreign nation recognized by the United States. Such term includes any such conviction or plea notwithstanding the fact that sentence was imposed pursuant to Article 3 of Chapter 8 of Title 42. Such term also includes the adjudication or plea of a juvenile to the commission of an act which if committed by an adult would constitute a crime under the laws of this state.

(4) "Destructive device" means:

(A) Any explosive, incendiary, or over-pressure device or poison gas which has been configured as a bomb; a grenade; a rocket with a propellant charge of more than four ounces; a missile having an explosive or incendiary charge of more than one-quarter ounce; a poison gas; a mine; a Molotov cocktail; or any other device which is substantially similar to such devices;

(B) Any type of weapon by whatever name known which will or may be readily converted to expel a projectile by the action of an explosive or other propellant, through a barrel which has a bore diameter of more than one-half inch in diameter; provided, however, that such term shall not include a pistol, rifle, or shotgun suitable for sporting or personal safety purposes or ammunition; a device which is neither designed or redesigned for use as a weapon; a device which, although originally designed for use as a weapon, is redesigned for use as a signaling, pyrotechnic, line throwing, safety, or similar device; or surplus military ordnance sold, loaned, or given by authority of the appropriate official of the United States Department of Defense;

(C) A weapon of mass destruction;

(D) A bacteriological weapon or biological weapon; or

(E) Any combination of parts either designed or intended for use in converting any device into a destructive device as otherwise defined in this paragraph.

(5) "Detonator" means a device containing a detonating charge that is used to initiate detonation in an explosive, including but not limited to electric blasting caps, blasting caps for use with safety fuses, and detonating cord delay connectors.

(6) "Director" means the director of the Georgia Bureau of Investigation.

(7) "Distribute" means the actual, constructive, or attempted transfer from one person to another.

(8) "Explosive" means any chemical compound or other substance or mechanical system intended for the purpose of producing an explosion capable of causing injury to persons or damage to property or containing oxidizing and combustible units or other ingredients in such proportions or quantities that ignition, fire, friction, concussion, percussion, or detonator may produce an explosion capable of causing injury to persons or damage to property, including but not limited to the substances designated in Code Section 16-7-81; provided, however, that the term explosive shall not include common fireworks as defined by Code Section 25-10-1, model rockets and model rocket engines designed, sold, and used for the purpose of propelling recoverable aero models, or toy pistol paper caps in which the explosive content does not average more than 0.25 grains of explosive mixture per paper cap for toy pistols, toy cannons, toy canes, toy guns, or other devices using such paper caps unless such devices are used as a component of a destructive device.

(9) "Explosive ordnance disposal technician" or "EOD technician" means:

(A) A law enforcement officer, fire official, emergency management official, or an employee of this state or its political subdivisions or an authority of the state or a political subdivision who is certified in accordance with Code Section 35-8-13 and members of the Georgia National Guard who are qualified as explosive ordnance disposal technicians under the appropriate laws and regulations when acting in the performance of their official duties; and

(B) An official or employee of the United States, including but not limited to a member of the armed forces of the United States, who is qualified as an explosive ordnance disposal technician under the appropriate laws and regulations when acting in the performance of his or her official duties.

(10) "Felony" means any offense punishable by imprisonment for a term of one year or more, and includes conviction by a court-martial under the Uniform Code of Military Justice for an offense which would constitute a felony under the laws of the United States. A conviction of an offense under the laws of a foreign nation shall be considered a felony for the purposes of this article if the conduct giving rise to such conviction would have constituted a felony under the laws of this state or of the United States if committed within the jurisdiction of this state or the United States at the time of such conduct.

(11) "Hoax device" or "replica" means a device or article which has the appearance of a destructive device.

(12) "Incendiary" means a flammable liquid or compound with a flash point of 150 degrees Fahrenheit or less as determined by Tagliabue or equivalent closed-cup device, including but not limited to, gasoline, kerosene, fuel oil, or a derivative of such substances.

(13) "Over-pressure device" means a frangible container filled with an explosive gas or expanding gas which is designed or constructed so as to cause the container to break or fracture in a manner which is capable of causing death, bodily harm, or property damage.

(14) "Poison gas" means any toxic chemical or its precursors that through its chemical action or properties on life processes causes death or permanent injury to human beings; provided, however, that such term shall not include:

(A) Riot control agents, smoke, and obscuration materials or medical products which are manufactured, possessed, transported, or used in accordance with the laws of the United States and of this state;

(B) Tear gas devices designed to be carried on or about the person which contain not more than one-half ounce of the chemical;

(C) Pesticides, as provided in paragraph (12) of Code Section 16-7-93.

(15) "Property" means any real or personal property of any kind including money, choses in action, and other similar interests in property.

(16) "Public building" means any structure which is generally open to members of the public with or without the payment of an admission fee or membership dues including, but not limited to structures owned, operated, or leased by the state, the United States, any of the several states, or any foreign nation or any political subdivision or authority thereof; any religious organization; any medical facility; any college, school, or university; or any corporation, partnership, or association.

(17) "Weapon of mass destruction" means any device which is designed in such a way as to release radiation or radioactivity at a level which will result in internal or external bodily injury or death to any person.



§ 16-7-81. Explosive materials

The following materials are explosives within the meaning of this article:

(1) Acetylides of heavy metals;

(2) Aluminum containing polymeric propellant;

(3) Aluminum ophorite explosive;

(4) Amatex;

(5) Amatol;

(6) Ammonal;

(7) Ammonium nitrate explosive mixtures, cap sensitive;

(8) Ammonium nitrate explosive mixtures, noncap sensitive;

(9) Aromatic nitro-compound explosive mixtures;

(10) Ammonium perchlorate explosive mixtures;

(11) Ammonium perchlorate composite propellant;

(12) Ammonium picrate (picrate of ammonia, Explosive D);

(13) Ammonium salt lattice with isomorphously substituted inorganic salts;

(14) Ammonium tri-iodide;

(15) ANFO (ammonium nitrate-fuel oil);

(16) Baratol;

(17) Baronol;

(18) BEAF (1,2-bis (2,2-difluoro-2-nitroacetoxyethane));

(19) Black powder;

(20) Black powder based explosive mixtures;

(21) Blasting agents, nitro-carbo-nitrates, including noncap sensitive slurry and water-gel explosives;

(22) Blasting caps;

(23) Blasting gelatin;

(24) Blasting powder;

(25) BTNEC (bis (trinitroethyl) carbonate);

(26) Bulk salutes;

(27) BTNEN (bis (trinitroethyl) nitramine);

(28) BTTN (1,2,4 butanetriol trinitrate);

(29) Butyl tetryl;

(30) Calcium nitrate explosive mixture;

(31) Cellulose hexanitrate explosive mixture;

(32) Chlorate explosive mixtures;

(33) Composition A and variations;

(34) Composition B and variations;

(35) Composition C and variations;

(36) Copper acetylide;

(37) Cyanuric triazide;

(38) Cyclotrimethylenetrinitramine (RDX);

(39) Cyclotetramethylenetetranitramine (HMX);

(40) Cyclonite (RDX);

(41) Cyclotol;

(42) DATB (diaminotrinitrobenzene);

(43) DDNP (diazodinitrophenol);

(44) DEGDN (diethyleneglycol dinitrate);

(45) Detonating cord;

(46) Detonators;

(47) Dimethylol dimethyl methane dinitrate composition;

(48) Dinitroethyleneurea;

(49) Dinitroglycerine (glycerol dinitrate);

(50) Dinitrophenol;

(51) Dinitrophenolates;

(52) Dinitrophenyl hydrazine;

(53) Dinitroresorcinol;

(54) Dinitrotoluene-sodium nitrate explosive mixtures;

(55) DIPAM;

(56) Dipicryl sulfone;

(57) Dipicrylamine;

(58) Display fireworks;

(59) DNDP (dinitropentano nitrile);

(60) DNPA (2,2-dinitropropyl acrylate);

(61) Dynamite;

(62) EDDN (ethylene diamine dinitrate);

(63) EDNA;

(64) Ednatol;

(65) EDNP (ethyl 4,4-dinitropentanoate);

(66) Erythritol tetranitrate explosives;

(67) Esters of nitro-substituted alcohols;

(68) EGDN (ethylene glycol dinitrate);

(69) Ethyl-tetryl;

(70) Explosive conitrates;

(71) Explosive gelatins;

(72) Explosive mixtures containing oxygen-releasing inorganic salts and hydrocarbons;

(73) Explosive mixtures containing oxygen-releasing inorganic salts and nitro bodies;

(74) Explosive mixtures containing oxygen-releasing inorganic salts and water insoluble fuels;

(75) Explosive mixtures containing oxygen-releasing inorganic salts and water soluble fuels;

(76) Explosive mixtures containing sensitized nitromethane;

(77) Explosive mixtures containing tetranitromethane (nitroform);

(78) Explosive nitro compounds of aromatic hydrocarbons;

(79) Explosive organic nitrate mixtures;

(80) Explosive liquids;

(81) Explosive powders;

(82) Flash powder;

(83) Fulminate of mercury;

(84) Fulminate of silver;

(85) Fulminating gold;

(86) Fulminating mercury;

(87) Fulminating platinum;

(88) Fulminating silver;

(89) Gelatinized nitrocellulose;

(90) Gem-dinitro aliphatic explosive mixtures;

(91) Guanyl nitrosamino guanyl tetrazene;

(92) Guanyl nitrosamino guanylidene hydrazine;

(92.1) Guncotton;

(92.2) Heavy metal azides;

(92.3) Hexamitrostrilbene;

(92.4) Hexanite;

(92.5) Hexanitrodiphenylamine;

(92.6) Hexogen;

(93) Hexogene or octogene and a nitrated N-methylaniline;

(94) Hexolites;

(95) HMX (cyclo-l,3,5,7-tetramethylene-2,4,6,8-tetranitramine; Octogen);

(96) Hydrazinium nitrate/hydrazine/aluminum explosive system;

(97) Hydrazoic acid;

(98) Igniter cord;

(99) Igniters;

(100) Initiating tube systems;

(101) KDNBF (potassium dinitrobenzo-furoxane);

(102) Lead azide;

(103) Lead mannite;

(104) Lead mononitroresorcinate;

(105) Lead picrate;

(106) Lead salts, explosive;

(107) Lead styphnate (styphnate of lead, lead trinitroresorcinate);

(108) Liquid nitrated polyol and trimethylolethane;

(109) Liquid oxygen explosives;

(110) Magnesium ophorite explosives;

(111) Mannitol hexanitrate;

(112) MDNP (methyl 4,4-dinitropentanoate);

(113) MEAN (monoethanolamine nitrate);

(114) Mercuric fulminate;

(115) Mercury oxalate;

(116) Mercury tartrate;

(117) Metriol trinitrate;

(118) Minol-2 (40% TNT, 40% ammonium nitrate, 20% aluminum);

(119) MMAN (monomethylamine nitrate); methylamine nitrate;

(120) Mononitrotoluene-nitroglycerin mixture;

(121) Monopropellants;

(122) NIBTN (nitroisobutametriol trinitrate);

(123) Nitrate sensitized with gelled nitroparaffin;

(124) Nitrated carbohydrate explosive;

(125) Nitrated glucoside explosive;

(126) Nitrated polyhydric alcohol explosives;

(127) Nitrates of soda explosive mixtures;

(128) Nitric acid and a nitro aromatic compound explosive;

(129) Nitric acid and carboxylic fuel explosive;

(130) Nitric acid explosive mixtures;

(131) Nitro aromatic explosive mixtures;

(132) Nitro compounds of furane explosive mixtures;

(133) Nitrocellulose explosive;

(134) Nitroderivative of urea explosive mixture;

(135) Nitrogelatin explosive;

(136) Nitrogen trichloride;

(137) Nitrogen tri-iodide;

(138) Nitroglycerine (NG, RNG, nitro, glyceryl trinitrate, trinitroglycerine);

(139) Nitroglycide;

(140) Nitroglycol (ethylene glycol dinitrate, EGDN);

(141) Nitroguanidine explosives;

(142) Nitroparaffins Explosive Grade and ammonium nitrate mixtures;

(143) Nitronium perchlorate propellant mixtures;

(144) Nitrostarch;

(145) Nitro-substituted carboxylic acids;

(146) Nitrourea;

(147) Octogen (HMX);

(148) Octol (75% HMX, 25% TNT);

(149) Organic amine nitrates;

(150) Organic nitramines;

(151) PBX (RDX and plasticizer);

(152) Pellet powder;

(153) Penthrinite composition;

(154) Pentolite;

(155) Perchlorate explosive mixtures;

(156) Peroxide based explosive mixtures;

(157) PETN (nitropentaerythrite, pentaerythrite tetranitrate, pentaerythritol tetranitrate);

(158) Picramic acid and its salts;

(159) Picramide;

(160) Picrate of potassium explosive mixtures;

(161) Picratol;

(162) Picric acid (manufactured as an explosive);

(163) Picryl chloride;

(164) Picryl fluoride;

(165) PLX (95% nitromethane, 5% ethylenediamine);

(166) Polynitro aliphatic compounds;

(167) Polyolpolynitrate-nitrocellulose explosive gels;

(168) Potassium chlorate and lead sulfocyanate explosive;

(169) Potassium nitrate explosive mixtures;

(170) Potassium nitroaminotetrazole;

(171) Pyrotechnic compositions;

(172) PYX (2,6-bis(picrylamino)-3,5-dinitropyridine);

(173) RDX (cyclonite, hexogen, T4,cyclo-l,3,5,-trimethylene-2,4,6,-rinitramine; hexahydro-l,3,5-trinitro-S-triazine);

(174) Safety fuse;

(175) Salutes, (bulk);

(176) Salts of organic amino sulfonic acid explosive mixture;

(177) Silver acetylide;

(178) Silver azide;

(179) Silver fulminate;

(180) Silver oxalate explosive mixtures;

(181) Silver styphnate;

(182) Silver tartrate explosive mixtures;

(183) Silver tetrazene;

(184) Slurried explosive mixtures of water, inorganic oxidizing salt, gelling agent, fuel, and sensitizer, cap sensitive;

(185) Smokeless powder;

(186) Sodatol;

(187) Sodium amatol;

(188) Sodium azide explosive mixture;

(189) Sodium dinitro-ortho-cresolate;

(190) Sodium nitrate-potassium nitrate explosive mixture;

(191) Sodium picramate;

(192) Special fireworks;

(193) Squibs;

(194) Styphnic acid explosives;

(195) Tacot (tetranitro-2,3,5,6-dibenzo-l,3a,4,6a tetrazapentalene);

(196) TATB (triaminotrinitrobenzene);

(197) TATP (triacetone triperoxide);

(198) TEGDN (triethylene glycol dinitrate);

(199) Tetrazene (tetracene, tetrazine, l(5-tetrazolyl)-4-guanyl tetrazene hydrate);

(200) Tetranitrocarbazole;

(201) Tetryl (2,4,6 tetranitro-N-methylaniline);

(202) Tetrytol;

(203) Thickened inorganic oxidizer salt slurried explosive mixture;

(204) TMETN (trimethylolethane trinitrate);

(205) TNEF (trinitroethyl formal);

(206) TNEOC (trinitroethylorthocarbonate);

(207) TNEOF (trinitroethylorthoformate);

(208) TNT (trinitrotoluene, trotyl, trilite, triton);

(209) Torpex;

(210) Tridite;

(211) Trimethylol ethyl methane trinitrate composition;

(212) Trimethylolthane trinitrate-nitrocellulose;

(213) Trimonite;

(214) Trinitroanisole;

(215) Trinitrobenzene;

(216) Trinitrobenzoic acid;

(217) Trinitrocresol;

(218) Trinitro-meta-cresol;

(219) Trinitronaphthalene;

(220) Trinitrophenetol;

(221) Trinitrophloroglucinol;

(222) Trinitroresorcinol;

(223) Tritonal;

(224) Urea nitrate;

(225) Water bearing explosives having salts of oxidizing acids and nitrogen bases, sulfates, or sulfamates, cap sensitive;

(226) Water-in-oil emulsion explosive compositions;

(227) Xanthamonas hydrophilic colloid explosive mixture.



§ 16-7-82. Manufacturing, transporting, distributing, possessing with intent to distribute, and offering to distribute an explosive device

(a) It shall be unlawful for any person to possess, manufacture, transport, distribute, possess with the intent to distribute, or offer to distribute a destructive device except as provided in this article.

(b) Any person convicted of a violation of this Code section shall be punished by imprisonment for not less than three nor more than 20 years or, by a fine of not more than $25,000.00 or both or, if the defendant is a corporation, by a fine of not less than $25,000.00 nor more than $100,000.00 or not fewer than 5,000 nor more than 10,000 hours of community service or both.



§ 16-7-83. Persons convicted or under indictment for certain offenses

(a) It shall be unlawful for any person who is under indictment for or who has been convicted of a felony by a court of this state, any other state, the United States including its territories, possessions, and dominions, or a foreign nation to possess, manufacture, transport, distribute, possess with the intent to distribute, or offer to distribute a destructive device, detonator, explosive, poison gas, or hoax device.

(b) It shall be unlawful for any person knowingly to distribute a destructive device, detonator, explosive, poison gas, or hoax device to any person:

(1) Who he or she knows or should know is under indictment for or has been convicted of a felony by a court of this state, any other state, the United States including its territories, possessions, and dominions, or a foreign nation; or

(2) Who he or she knows or should know has been adjudicated to be mentally incompetent or mentally ill by a court of this state, any other state, or the United States including its territories, possessions, and dominions.

(c) Any person convicted of a violation of this Code section shall be punished, in the case of an individual, by imprisonment for not less than one nor more than 15 years or by a fine of not more than $25,000.00 or both or, if the defendant is a corporation, by a fine of not less than $10,000.00 nor more than $75,000.00 or not fewer than 1,000 nor more than 5,000 hours of community service or both.

(d) Notwithstanding any other provision of law, the Department of Behavioral Health and Developmental Disabilities shall make available to any law enforcement agency or district attorney of this state such information as may be necessary to establish that a person has been adjudicated by any court to be mentally incompetent or mentally ill.

(e) The provisions of this Code section shall not apply to:

(1) Any person who has been pardoned for a felony by the President of the United States, the State Board of Pardons and Paroles, or the person or agency empowered to grant pardons under the constitution or laws of any other state or of a foreign nation and, by the terms of the pardon, has expressly been authorized to receive, possess, distribute, or transport a destructive device, explosive, poison gas, or detonator; or

(2) A person who has been convicted of a felony, but who has been granted relief from the disabilities imposed by the laws of the United States with respect to the acquisition, receipt, transfer, shipment, or possession of explosives by the secretary of the United States Department of the Treasury pursuant to 18 U.S.C. 845, may apply to the Board of Public Safety for relief from the disabilities imposed by this Code section in the same manner as is provided in subsection (d) of Code Section 16-11-131. The board may grant such relief under the same standards and conditions as apply to firearms.



§ 16-7-84. Distribution of certain materials to persons under 21 years of age

(a) It shall be unlawful for any person to distribute or to offer to distribute a destructive device, explosive, poison gas, or detonator to any person who is under 21 years of age.

(b) Any person convicted of a violation of this Code section shall be punished, in the case of an individual, by imprisonment for not less than one nor more than three years or by a fine of not more than $10,000.00 or both or, if the defendant is a corporation, by a fine of not more than $20,000.00 or not fewer than 3,000 hours of community service or both.



§ 16-7-85. Hoax devices

(a) It shall be unlawful for any person to manufacture, possess, transport, distribute, or use a hoax device or replica of a destructive device or detonator with the intent to cause another to believe that such hoax device or replica is a destructive device or detonator.

(b) Any person convicted of a violation of this Code section shall be punished by imprisonment for not more than one year or by a fine of not more than $10,000.00 or both or, if the defendant is a corporation, a fine of not less than $1,000.00 or not fewer than 500 hours of community service or both for each such hoax device or replica; provided, however, that if such person communicates or transmits to another that such hoax device or replica is a destructive device or detonator with the intent to obtain the property of another person or to interfere with the ability of another person to conduct or carry on the ordinary course of business, trade, education, or government, such violation shall be punished by imprisonment for not less than one year nor more than five years or by a fine of not more than $25,000.00 or both or, if the defendant is a corporation, a fine of not less than $50,000.00 or not fewer than 1,000 nor more than 10,000 hours of community service or both for each such hoax device or replica.



§ 16-7-86. Attempt or conspiracy

It shall be unlawful for any person to attempt or conspire to commit any offense prohibited by this article. Any person convicted of a violation of this Code section shall be punished by imprisonment or community service; by a fine; or by both such punishments not to exceed the maximum punishment prescribed for the offense the commission of which was the object of the attempt or conspiracy.



§ 16-7-87. Interference with officers

It shall be unlawful for any person knowingly to hinder or obstruct any explosive ordnance technician, law enforcement officer, fire official, emergency management official, animal trained to detect destructive devices, or any robot or mechanical device designed or utilized by a law enforcement officer, fire official, or emergency management official of this state or of the United States in the detection, disarming, or destruction of a destructive device. Any person convicted of a violation of this Code section shall be punished as provided in subsection (b) of Code Section 16-10-24.



§ 16-7-88. Possessing, transporting, or receiving explosives or destructive devices with intent to kill, injure, or intimidate individuals or destroy public buildings; sentencing; enhanced penalties

(a) Any person who possesses, transports, or receives or attempts to possess, transport, or receive any destructive device or explosive with the knowledge or intent that it will be used to kill, injure, or intimidate any individual or to destroy any public building shall be punished by imprisonment for not less than ten nor more than 20 years or by a fine of not more than $125,000.00 or both or, if the defendant is a corporation, by a fine of not less than $125,000.00 nor more than $200,000.00 or sentenced to perform not fewer than 10,000 nor more than 20,000 hours of community service or both.

(b) In addition to any other penalty imposed under the laws of this state or of the United States, any person who shall use or attempt to use any destructive device or explosive to kill or injure any individual, including any public safety officer performing duties as a direct or proximate result of a violation of this subsection, or to destroy any public building shall be imprisoned for not less than 20 nor more than 40 years or fined the greater of the cost of replacing any property that is destroyed or $250,000.00 or both or, if the defendant is a corporation, fined the greater of the cost of replacing any property which is destroyed or $1 million or sentenced to perform not fewer than 20,000 nor more than 40,000 hours of community service or both.

(c) Any other provision of law to the contrary notwithstanding, no part of any sentence imposed pursuant to subsection (a) or (b) of this Code section shall be probated, deferred, suspended, or withheld and no person sentenced pursuant to subsection (a) or (b) of this Code section shall be eligible for early release, leave, work release, earned time, good time, or any other program administered by any agency of the executive or judicial branches of this state which would have the effect of reducing or mitigating such sentence until the defendant has completed the minimum sentence as provided by subsection (a) or (b) of this Code section.



§ 16-7-89. Separate offenses

Each violation of the provisions of this article shall be considered a separate offense.



§ 16-7-90. Records and reports

It shall be the duty of any person authorized by paragraph (1) or (2) of Code Section 16-7-93 to manufacture, possess, transport, distribute, or use a destructive device, detonator, explosive, or hoax device within the state:

(1) To maintain such records as may be required pursuant to Title 25. Such records may be inspected by the Commissioner or the director or such officers' designees or any law enforcement officer or fire official during normal business hours; and

(2) To report promptly the loss or theft of any destructive device, detonator, explosive, or hoax device to the Georgia Bureau of Investigation.



§ 16-7-91. Searches and inspections

The Commissioner or director or such officers' designees or any law enforcement officer or fire official may obtain an inspection warrant as provided in Code Section 25-2-22.1 to conduct a search or inspection of:

(1) Any person licensed pursuant to Title 25 to manufacture, possess, transport, sell, distribute, or use a destructive device or detonator within the state;

(2) Any person licensed pursuant to Chapter 7 of Title 2 to manufacture, possess, transport, sell, or distribute or use pesticides; or

(3) Any property where such pesticide, destructive device, or detonator is manufactured, possessed, transported, distributed, or used.



§ 16-7-92. Compelling attendance of witnesses and production of evidence

In any case where there is reason to believe that a destructive device, detonator, explosive, or hoax device has been manufactured, possessed, transported, distributed, or used in violation of this article or Title 25 or that there has been an attempt or a conspiracy to commit such a violation, the Attorney General, any district attorney, the director, or such persons as may be designated in writing by such officials shall have the same power to compel the attendance of witnesses and the production of evidence before such official in the same manner as the state fire marshal as provided in Code Sections 25-2-27, 25-2-28, and 25-2-29.



§ 16-7-93. Exceptions to applicability of provisions

The provisions of Code Sections 16-7-82, 16-7-84, 16-7-85, and 16-7-86 shall not apply to:

(1) Any person authorized to manufacture, possess, transport, distribute, or use a destructive device or detonator pursuant to the laws of the United States, as amended, or pursuant to Title 25 when such person is acting in accordance with such laws and any regulations issued pursuant thereto;

(2) Any person licensed as a blaster by the Commissioner pursuant to Chapter 8 of Title 25, when such blaster is acting in accordance with the laws of the state and any regulations promulgated thereunder and any ordinances and regulations of the political subdivision or authority of the state where blasting operations are being performed;

(3) Fireworks, as defined by Code Section 25-10-1 and any person authorized by the laws of this state and of the United States to manufacture, possess, distribute, transport, store, exhibit, display, or use fireworks;

(4) A law enforcement, fire service, or emergency management agency of this state, any agency or authority of a political subdivision of this state, or the United States and any employee or authorized agent thereof while in performance of official duties and any law enforcement officer, fire official, or emergency management official of the United States or any other state while attending training in this state;

(5) The armed forces of the United States or of this state;

(6) Research or educational programs conducted by or on behalf of a college, university, or secondary school which have been authorized by the chief executive officer of such educational institution or his or her designee and which is conducted in accordance with the laws of the United States and of this state;

(7) The use of explosive materials in medicines and medicinal agents in forms prescribed by the most recent published edition of the official United States Pharmacopoeia or the National Formulary;

(8) Small arms ammunition and reloading components thereof;

(9) Commercially manufactured black powder in quantities not to exceed 50 pounds, percussion caps, safety and pyrotechnic fuses, quills, quick and slow matches, and friction primers intended to be used solely for sporting, recreational, or cultural purposes in antique firearms or antique devices; or

(10) An explosive which is lawfully possessed in accordance with the rules adopted pursuant to Code Section 16-7-94.



§ 16-7-94. Agricultural activities

After consultation with the Commissioner of Agriculture or his or her designee, the Board of Public Safety may except by rule any explosive or quantity of explosive for use in legitimate agricultural activities. A copy of any such rule shall be furnished to the Commissioner of Agriculture.



§ 16-7-95. Civil forfeiture for violations of article; special provisions for destructive material

(a) As used in this Code section, the terms "proceeds" and "property" shall have the same meanings as set forth in Code Section 9-16-2.

(b) Any property which is, directly or indirectly, used or intended for use in any manner to facilitate a violation of this article and any proceeds are declared to be contraband and no person shall have a property right in them.

(c) Any property subject to forfeiture pursuant to subsection (b) of this Code section shall be forfeited in accordance with the procedures set forth in Chapter 16 of Title 9.

(d) On application of the seizing law enforcement agency, the superior court may authorize the seizing law enforcement agency to destroy or transfer to any agency of this state or of the United States which can safely store or render harmless any destructive device, explosive, poison gas, or detonator which is subject to forfeiture pursuant to this Code section if the court finds that it is impractical or unsafe for the seizing law enforcement agency to store such destructive device, explosive, poison gas, or detonator. Such application may be made at any time after seizure. Any destruction authorized pursuant to this subsection shall be made in the presence of at least one credible witness or shall be recorded on film, videotape, or other electronic imaging method. Any such film, videotape, or other electronic imaging method shall be admissible as evidence in lieu of such destructive device, explosive, poison gas, or detonator. The court may also direct the seizing agency or an agency to which such destructive device, explosive, poison gas, or detonator is transferred to make a report of the destruction, take samples, or both.

(e) The provisions of subsection (d) of this Code section shall not prohibit an explosive ordnance technician, other law enforcement officer, or fire service personnel from taking action which will render safe an explosive, destructive device, poison gas, or detonator or any object which is suspected of being an explosive, destructive device, poison gas, or detonator without the prior approval of a court when such action is intended to protect lives or property.



§ 16-7-96. Admissible evidence

(a) Photographs, videotapes, or other identification or analysis of a destructive device, explosive, poison gas, or detonator duly identified by an explosive ordnance disposal technician or a person qualified as a forensic expert in the area of destructive devices shall be admissible in any civil or criminal trial in lieu of the destructive device or detonator.

(b) If a destructive device, explosive, poison gas, or detonator which has been rendered safe is introduced into evidence in any criminal or civil action, it shall be the duty of the clerk of court immediately to photograph the same and to transfer custody of the destructive device or detonator to the director or his or her designee or an explosive ordnance disposal technician.



§ 16-7-97. Fertilizers and pesticides

The provisions of this article shall not apply to:

(1) Fertilizers, propellant actuated devices, or propellant activated industrial tools manufactured, imported, distributed, or used for their intended purposes; or

(2) A pesticide which is manufactured, stored, transported, distributed, possessed, or used in accordance with Chapter 7 of Title 2, the federal Insecticide, Fungicide, and Rodenticide Act, 61 Stat. 163, as amended, and the federal Environmental Pesticide Control Act of 1972, Pub. L. 92-516, as amended.









Chapter 8 - Offenses Involving Theft

Article 1 - Theft

§ 16-8-1. Definitions

As used in this article, the term:

(1) "Deprive" means, without justification:

(A) To withhold property of another permanently or temporarily; or

(B) To dispose of the property so as to make it unlikely that the owner will recover it.

(2) "Financial institution" means a bank, insurance company, credit union, building and loan association, investment trust, or other organization held out to the public as a place of deposit of funds or medium of savings or collective investment.

(3) "Property of another" includes property in which any person other than the accused has an interest but does not include property belonging to the spouse of an accused or to them jointly.



§ 16-8-2. Theft by taking

A person commits the offense of theft by taking when he unlawfully takes or, being in lawful possession thereof, unlawfully appropriates any property of another with the intention of depriving him of the property, regardless of the manner in which the property is taken or appropriated.



§ 16-8-3. Theft by deception

(a) A person commits the offense of theft by deception when he obtains property by any deceitful means or artful practice with the intention of depriving the owner of the property.

(b) A person deceives if he intentionally:

(1) Creates or confirms another's impression of an existing fact or past event which is false and which the accused knows or believes to be false;

(2) Fails to correct a false impression of an existing fact or past event which he has previously created or confirmed;

(3) Prevents another from acquiring information pertinent to the disposition of the property involved;

(4) Sells or otherwise transfers or encumbers property intentionally failing to disclose a substantial and valid known lien, adverse claim, or other legal impediment to the enjoyment of the property, whether such impediment is or is not a matter of official record; or

(5) Promises performance of services which he does not intend to perform or knows will not be performed. Evidence of failure to perform standing alone shall not be sufficient to authorize a conviction under this subsection.

(c) "Deceitful means" and "artful practice" do not, however, include falsity as to matters having no pecuniary significance, or exaggeration by statements unlikely to deceive ordinary persons in the group addressed.



§ 16-8-4. Theft by conversion

(a) A person commits the offense of theft by conversion when, having lawfully obtained funds or other property of another including, but not limited to, leased or rented personal property, under an agreement or other known legal obligation to make a specified application of such funds or a specified disposition of such property, he knowingly converts the funds or property to his own use in violation of the agreement or legal obligation. This Code section applies whether the application or disposition is to be made from the funds or property of another or from the accused's own funds or property in equivalent amount when the agreement contemplates that the accused may deal with the funds or property of another as his own.

(b) When, under subsection (a) of this Code section, an officer or employee of a government or of a financial institution fails to pay on an account, upon lawful demand, from the funds or property of another held by him, he is presumed to have intended to convert the funds or property to his own use.

(c)(1) As used in this subsection, the term "personal property" means personal property having a replacement cost value greater than $100.00, excluding any late fees and penalties, and includes heavy equipment as defined in paragraph (2) of Code Section 10-1-731 and tractors and farm equipment primarily designed for use in agriculture.

(2) Any person having any personal property in such person's possession or under such person's control by virtue of a lease or rental agreement who fails to return the personal property within five days, Saturdays, Sundays, and holidays excluded, after a letter demanding return of the personal property has been mailed to such person by certified or registered mail or statutory overnight delivery, return receipt requested, at such person's last known address by the owner of the personal property or by the owner's agent shall be presumed to have knowingly converted such personal property to such person's own use in violation of such lease or agreement.

(3) In the event that any personal property is not returned as provided for in the lease or rental agreement and the court orders the lessor or renter to pay replacement costs, replacement costs shall include but not be limited to:

(A) The market value of the personal property. The market value shall be established by the owner of the property by providing from a supplier of such or reasonably similar personal property a current quotation of the value of the personal property which is of like quality, make, and model of the personal property being replaced. The value to be awarded shall be the higher of:

(i) The value on the date when the conversion occurred; or

(ii) The value on the date of the trial;

(B) All rental charges from the date the rental agreement was executed until the date of the trial or the date that the property was recovered, if recovered; and

(C) Interest on the unpaid balance each month at the current legal rate from the date the court orders the lessor or renter to pay replacement costs until the date the judgment is satisfied in full.

(4) If as a part of the order of the court the lessor or renter is placed on probation, supervision of said probation shall not be terminated until all replacement costs, fees, charges, penalties, interest, and other charges are paid in full. All payments relative to this Code section shall be made to the appropriate court of jurisdiction and the court shall make distribution to the owner within 30 days of receipt thereof.

(5) In the event that the owner incurs any expenses in the process of locating a lessor or renter who did not return any personal property according to the lease or rental agreement, the court shall provide that the lessor or renter reimburse the owner for those expenses which may include, but not be limited to, credit reports, private detective fees, investigation fees, fees charged by a law enforcement agency for such services as police reports, background checks, fees involved with swearing out a warrant for incarceration, and any other bona fide expenses.



§ 16-8-5. Theft of services

A person commits the offense of theft of services when by deception and with the intent to avoid payment he knowingly obtains services, accommodations, entertainment, or the use of personal property which is available only for compensation.



§ 16-8-5.1. Circumstances permitting inference of intent to avoid payment; exceptions

The trier of fact may infer that the accused intended to avoid payment due for the rental or lease of any personal property in any prosecution pursuant to Code Section 16-8-2, relating to theft by taking; 16-8-3, relating to theft by deception; 16-8-4, relating to theft by conversion; or 16-8-5, relating to theft of services; if a person knowingly:

(1) Used false identification;

(2) Provided false information on a written contract;

(3) Made, drew, uttered, executed, or delivered an instrument for the payment of money on any bank or other depository in exchange for present consideration, knowing that it would not be honored by the drawee;

(4) Abandoned any property at a location that is not the location agreed upon for return and that would not be reasonably known to the owner;

(5) Returned any property to a location that would not reasonably be known to the owner without notifying the owner; or

(6) Returned any property at a time beyond posted business hours of the owner.

No person shall be convicted under Code Section 16-8-2, relating to theft by taking; 16-8-3, relating to theft by deception; 16-8-4, relating to theft by conversion; or 16-8-5, relating to theft of services; where there was an agreement to delay payment for such property or services or the accused makes payment in full within two business days after returning the property or obtaining the services.



§ 16-8-5.2. Retail property fencing; civil forfeiture; related matters

(a) As used in this Code section, the term:

(1) "Retail property" means any new article, product, commodity, item, or component intended to be sold in retail commerce.

(2) "Retail property fence" means a person or entity that buys, sells, transfers, or possesses with the intent to sell or transfer retail property that such person knows or should have known was stolen.

(3) "Value" means the retail value of the item as stated or advertised by the affected retail establishment, to include applicable taxes.

(b) A person commits the offense of retail property fencing when such persons receives, disposes of, or retains retail property which was unlawfully taken or shoplifted over a period not to exceed 180 days with the intent to:

(1) Transfer, sell, or distribute such retail property to a retail property fence; or

(2) Attempt or cause such retail property to be offered for sale, transfer, or distribution for money or other things of value.

(c) Whoever knowingly receives, possesses, conceals, stores, barters, sells, or disposes of retail property with the intent to distribute any retail property which is known or should be known to have been taken or stolen in violation of this subsection with the intent to distribute the proceeds, or to otherwise promote, manage, carry on, or facilitate an offense described in this subsection, shall have committed the offense of retail property fencing.

(d) (1) It shall not be necessary in any prosecution under this Code section for the state to prove that any intended profit was actually realized. The trier of fact may infer that a particular scheme or course of conduct was undertaken for profit from all of the attending circumstances.

(2) It shall not be a defense to violating this Code section that the property was obtained by means other than through the commission of a theft offense if the property was explicitly represented to the accused as being obtained through the commission of a theft.

(e) (1) As used in this subsection, the terms "proceeds" and "property" shall have the same meanings as set forth in Code Section 9-16-2.

(2) Any property which is, directly or indirectly, used or intended for use in any manner to facilitate a violation of this Code section and any proceeds are declared to be contraband and no person shall have a property right in them; provided, however, that notwithstanding paragraph (2) of subsection (a) of Code Section 9-16-17, no property of any owner shall be forfeited under this subsection, to the extent of the interest of such owner, by reason of an act or omission established by such owner to have been committed or omitted without knowledge or consent of such owner.

(3) Any property subject to forfeiture pursuant to paragraph (2) of this subsection shall be forfeited in accordance with the procedures set forth in Chapter 16 of Title 9.

(f) Each violation of this Code section shall constitute a separate offense.



§ 16-8-6. Theft of lost or mislaid property

A person commits the offense of theft of lost or mislaid property when he comes into control of property that he knows or learns to have been lost or mislaid and appropriates the property to his own use without first taking reasonable measures to restore the property to the owner.



§ 16-8-7. Theft by receiving stolen property

(a) A person commits the offense of theft by receiving stolen property when he receives, disposes of, or retains stolen property which he knows or should know was stolen unless the property is received, disposed of, or retained with intent to restore it to the owner. "Receiving" means acquiring possession or control or lending on the security of the property.

(b) In any prosecution under this Code section it shall not be necessary to show a conviction of the principal thief.



§ 16-8-8. Theft by receiving property stolen in another state

A person commits the offense of theft by receiving property stolen in another state when he receives, disposes of, or retains stolen property which he knows or should know was stolen in another state, unless the property is received, disposed of, or retained with intent to restore it to the owner.



§ 16-8-9. Theft by bringing stolen property into state

A person commits the offense of theft by bringing stolen property into this state when he brings into this state any property which he knows or should know has been stolen in another state.



§ 16-8-10. Affirmative defenses to prosecution for violation of Code Sections 16-8-2 through 16-8-7

It is an affirmative defense to a prosecution for violation of Code Sections 16-8-2 through 16-8-7 that the person:

(1) Was unaware that the property or service was that of another;

(2) Acted under an honest claim of right to the property or service involved or under a right to acquire or dispose of it as he did; or

(3) Took property or service exposed for sale intending to purchase and pay for it promptly or reasonably believing that the owner, if present, would have consented.



§ 16-8-11. Venue for purposes of Code Sections 16-8-2 through 16-8-9 and 16-8-13 through 16-8-15

In a prosecution under Code Sections 16-8-2 through 16-8-9 and 16-8-13 through 16-8-15, the crime shall be considered as having been committed in any county in which the accused exercised control over the property which was the subject of the theft. In addition, in any prosecution under Code Section 16-8-4 in which there is a written rental agreement for personal property, the crime shall also be considered to have been committed in the county in which the accused signed the rental agreement.



§ 16-8-12. Penalties for theft in violation of Code Sections 16-8-2 through 16-8-9

(a) A person convicted of a violation of Code Sections 16-8-2 through 16-8-9 shall be punished as for a misdemeanor except:

(1) (A) If the property which was the subject of the theft exceeded $24,999.99 in value, by imprisonment for not less than two nor more than 20 years;

(B) If the property which was the subject of the theft was at least $5,000.00 in value but was less than $25,000.00 in value, by imprisonment for not less than one nor more than ten years and, in the discretion of the trial judge, as for a misdemeanor;

(C) If the property which was the subject of the theft was at least $1,500.01 in value but was less than $5,000.00 in value, by imprisonment for not less than one nor more than five years and, in the discretion of the trial judge, as for a misdemeanor; and

(D) If the defendant has two prior convictions for a violation of Code Sections 16-8-2 through 16-8-9, upon a third conviction or subsequent conviction, such defendant shall be guilty of a felony and shall be punished by imprisonment for not less than one nor more than five years and, in the discretion of the trial judge, as for a misdemeanor;

(2) If the property was any amount of anhydrous ammonia, as defined in Code Section 16-11-111, by imprisonment for not less than one nor more than ten years, a fine not to exceed the amount provided by Code Section 17-10-8, or both;

(3) If the property was taken by a fiduciary in breach of a fiduciary obligation or by an officer or employee of a government or a financial institution in breach of his or her duties as such officer or employee, by imprisonment for not less than one nor more than 15 years, a fine not to exceed the amount provided by Code Section 17-10-8, or both;

(4) If the crime committed was a violation of Code Section 16-8-2 and if the property which was the subject of the theft was a memorial to the dead or any ornamentation, flower, tree, or shrub placed on, adjacent to, or within any enclosure of a memorial to the dead, by imprisonment for not less than one nor more than three years. Nothing in this paragraph shall be construed as to cause action taken by a cemetery, cemetery owner, lessee, trustee, church, religious or fraternal organization, corporation, civic organization, or club legitimately attempting to clean, maintain, care for, upgrade, or beautify a grave, gravesite, tomb, monument, gravestone, or other structure or thing placed or designed for a memorial of the dead to be a criminal act;

(5) (A) The provisions of paragraph (1) of this subsection notwithstanding, if the theft or unlawful activity was committed in violation of subsection (b) of Code Section 10-1-393.5 or in violation of subsection (b) of Code Section 10-1-393.6 or while engaged in telemarketing conduct in violation of Chapter 5B of Title 10, by imprisonment for not less than one nor more than ten years or, in the discretion of the trial judge, as for a misdemeanor; provided, however, that any person who is convicted of a second or subsequent offense under this paragraph shall be punished by imprisonment for not less than one year nor more than 20 years.

(B) Subsequent offenses committed under this paragraph, including those which may have been committed after prior felony convictions unrelated to this paragraph, shall be punished as provided in Code Section 17-10-7;

(6) (A) As used in this paragraph, the term:

(i) "Destructive device" means a destructive device as such term is defined by Code Section 16-7-80.

(ii) "Explosive" means an explosive as such term is defined by Code Section 16-7-80.

(iii) "Firearm" means any rifle, shotgun, pistol, or similar device which propels a projectile or projectiles through the energy of an explosive.

(B) If the property which was the subject of the theft offense was a destructive device, explosive, or firearm, by imprisonment for not less than one nor more than ten years;

(7) If the property which was the subject of the theft is a grave marker, monument, or memorial to one or more deceased persons who served in the military service of this state, the United States of America or any of the states thereof, or the Confederate States of America or any of the states thereof, or a monument, plaque, marker, or memorial which is dedicated to, honors, or recounts the military service of any past or present military personnel of this state, the United States of America or any of the states thereof, or the Confederate States of America or any of the states thereof, and if such grave marker, monument, memorial, plaque, or marker is privately owned or located on privately owned land, by imprisonment for not less than one nor more than three years if the value of the property which was the subject of the theft is $1,000.00 or less, and by imprisonment for not less than three years and not more than five years if the value of the property which was the subject of the theft is more than $1,000.00;

(8) Reserved; or

(9) Notwithstanding the provisions of paragraph (1) of this subsection, if the property of the theft was regulated metal property, as such term is defined in Code Section 10-1-350, and the sum of the aggregate amount of such property, in its original and undamaged condition, plus any reasonable costs which are or would be incurred in the repair or the attempt to recover any property damaged in the theft or removal of such regulated metal property, exceeds $500.00, by imprisonment for not less than one nor more than five years, a fine of not more than $5,000.00, or both.

(b) Except as otherwise provided in paragraph (5) of subsection (a) of this Code section, any person who commits the offense of theft by deception when the property which was the subject of the theft exceeded $500.00 in value and the offense was committed against a person who is 65 years of age or older shall, upon conviction thereof, be punished by imprisonment for not less than five nor more than ten years.

(c) Where a violation of Code Sections 16-8-2 through 16-8-9 involves the theft of a growing or otherwise unharvested commercial agricultural product which is being grown or produced as a crop, such offense shall be punished by a fine of not less than $1,000.00 and not more than the maximum fine otherwise authorized by law. This minimum fine shall not in any such case be subject to suspension, stay, or probation. This minimum fine shall not be required in any case in which a sentence of confinement is imposed and such sentence of confinement is not suspended, stayed, or probated; but this subsection shall not prohibit imposition of any otherwise authorized fine in such a case.



§ 16-8-13. Theft of trade secrets

(a) As used in this Code section, the term:

(1) "Article" means any object, material, device, substance, or copy thereof, including any writing, record, recording, drawing, sample, specimen, prototype, model, photograph, microorganism, blueprint, or map.

(2) "Copy" means any facsimile, replica, photograph, or other reproduction of an article and any note, drawing, or sketch made of or from an article.

(3) "Representing" means describing, depicting, containing, constituting, reflecting, or recording.

(4) "Trade secret" means information, without regard to form, including, but not limited to, technical or nontechnical data, a formula, a pattern, a compilation, a program, a device, a method, a technique, a drawing, a process, financial data, financial plans, product plans, or a list of actual or potential customers or suppliers which is not commonly known by or available to the public and which information:

(A) Derives economic value, actual or potential, from not being generally known to, and not being readily ascertainable by proper means by, other persons who can obtain economic value from its disclosure or use; and

(B) Is the subject of efforts that are reasonable under the circumstances to maintain its secrecy.

(b) Any person who, with the intent to deprive or withhold from the owner thereof the exclusive use of a trade secret, or with an intent to appropriate a trade secret to his or her own use or to the use of another, does any of the following:

(1) Takes, uses, or discloses such trade secret to an unauthorized person;

(2) Acquires knowledge of such trade secret by deceitful means or artful practice; or

(3) Without authority, makes or causes to be made a copy of an article representing such trade secret

commits the offense of theft of a trade secret and, upon conviction thereof, shall be punished by imprisonment for not less than one nor more than five years and by a fine of not more than $50,000.00, provided that, if the value of such trade secret, and any article representing such trade secret that is taken, is not more than $100.00 such person shall be punished as for a misdemeanor.

(c) In a prosecution for any violation of this Code section, a court shall preserve the secrecy of an alleged trade secret by reasonable means, which may include granting protective orders in connection with discovery proceedings, holding in camera hearings, sealing the records of the action, and ordering any person involved in the litigation not to disclose an alleged trade secret without prior court approval.

(d) For the purposes of this Code section, a continuing theft by any person constitutes a single claim against that person, but this Code section shall be applied separately to the claim against each person who receives a trade secret from another person who committed the theft.

(e) This Code section shall not affect:

(1) Contractual duties or remedies, whether or not based on theft of a trade secret; or

(2) The provisions of Code Sections 10-1-761 through 10-1-767, pertaining to civil offenses and remedies involving the misappropriation of a trade secret, or other civil or criminal laws that presently apply or in the future may apply to any transaction or course of conduct that violates this Code section.



§ 16-8-14. Theft by shoplifting

(a) A person commits the offense of theft by shoplifting when such person alone or in concert with another person, with the intent of appropriating merchandise to his or her own use without paying for the same or to deprive the owner of possession thereof or of the value thereof, in whole or in part, does any of the following:

(1) Conceals or takes possession of the goods or merchandise of any store or retail establishment;

(2) Alters the price tag or other price marking on goods or merchandise of any store or retail establishment;

(3) Transfers the goods or merchandise of any store or retail establishment from one container to another;

(4) Interchanges the label or price tag from one item of merchandise with a label or price tag for another item of merchandise; or

(5) Wrongfully causes the amount paid to be less than the merchant's stated price for the merchandise.

(b) (1) A person convicted of the offense of theft by shoplifting, as provided in subsection (a) of this Code section, when the property which was the subject of the theft is $500.00 or less in value shall be punished as for a misdemeanor; provided, however, that:

(A) Upon conviction of a second offense for shoplifting, where the first offense is either a felony or a misdemeanor, as defined by this Code section, in addition to or in lieu of any imprisonment which might be imposed, the defendant shall be fined not less than $500.00, and the fine shall not be suspended or probated;

(B) Upon conviction of a third offense for shoplifting, when the first two offenses are either felonies or misdemeanors, or a combination of a felony and a misdemeanor, as defined by this Code section, in addition to or in lieu of any fine which might be imposed, the defendant shall be punished by imprisonment for not less than 30 days or confinement in a "special alternative incarceration-probation boot camp," probation detention center or other community correctional facility of the Department of Corrections for a period of 120 days or shall be sentenced to monitored house arrest for a period of 120 days and, in addition to such types of confinement, may be required to undergo psychological evaluation and treatment to be paid for by the defendant; and such sentence of imprisonment or confinement shall not be suspended, probated, deferred, or withheld; and

(C) Upon conviction of a fourth or subsequent offense for shoplifting, where the prior convictions are either felonies or misdemeanors, or any combination of felonies and misdemeanors, as defined by this Code section, the defendant commits a felony and shall be punished by imprisonment for not less than one nor more than ten years; and the first year of such sentence shall not be suspended, probated, deferred, or withheld.

(2) A person convicted of the offense of theft by shoplifting, as provided in subsection (a) of this Code section, when the property which was the subject of the theft exceeds $500.00 in value commits a felony and shall be punished by imprisonment for not less than one nor more than ten years.

(3) A person convicted of the offense of theft by shoplifting, as provided in subsection (a) of this Code section, when the property which was the subject of the theft is taken from three separate stores or retail establishments within one county during a period of seven days or less and when the aggregate value of the property which was the subject of each theft exceeds $500.00 in value, commits a felony and shall be punished by imprisonment for not less than one nor more than ten years.

(4) A person convicted of the offense of theft by shoplifting, as provided in subsection (a) of this Code section, when the property which was the subject of the theft is taken during a period of 180 days and when the aggregate value of the property which was the subject of each theft exceeds $500.00 in value, commits a felony and shall be punished by imprisonment for not less than one nor more than ten years.

(c) In all cases involving theft by shoplifting, the term "value" means the actual retail price of the property at the time and place of the offense. The unaltered price tag or other marking on property, or duly identified photographs thereof, shall be prima-facie evidence of value and ownership of the property.

(d) Subsection (b) of this Code section shall in no way affect the authority of a sentencing judge to provide for a sentence to be served on weekends or during the nonworking hours of the defendant as provided in Code Section 17-10-3, relative to punishment for misdemeanors.



§ 16-8-14.1. Refund fraud

(a) (1) It shall be unlawful for a person to give a false or fictitious name or address or to give the name or address of another person without that person's approval or permission for the purpose of obtaining a refund from a store or retail establishment for merchandise.

(2) It shall be unlawful for a person to obtain a refund in the form of cash, check, credit on a credit or debit card, a merchant gift card, or credit in any other form from a store or retail establishment using a driver's license not issued to such person, a driver's license containing false information, an identification card containing false information, an altered identification card, or an identification card not issued to such person.

(b) A person who violates subsection (a) of this Code section shall be guilty of refund fraud and, upon conviction, except as provided in subsection (c) of this Code section, shall:

(1) When the property which was the subject of the fraud is $500.00 or less in value, be punished as for a misdemeanor;

(2) When the property which was the subject of the fraud exceeds $500.00 in value, be guilty of a felony and shall be punished by imprisonment for not less than one nor more than ten years;

(3) When the property which was the subject of the fraud is taken from three separate stores or retail establishments within one county during a period of seven days or less and when the aggregate value of the property which was the subject of each fraud exceeds $500.00 in value, be guilty of a felony and shall be punished by imprisonment for not less than one nor more than ten years; and

(4) When the property which was the subject of the fraud is taken during a period of 180 days and when the aggregate value of the property which was the subject of each fraud exceeds $500.00 in value, be guilty of a felony and shall be punished by imprisonment for not less than one nor more than ten years.

(c) (1) Upon conviction of a second offense for a violation of any provision of this Code section, in addition to or in lieu of any imprisonment which might be imposed, the defendant shall be fined not less than $500.00, and the fine shall not be suspended or probated.

(2) Upon conviction of a third offense for a violation of any provision of this Code section, the defendant shall be guilty of a felony and, in addition to or in lieu of any fine which might be imposed, the defendant shall be punished by imprisonment for not less than 30 days or confinement in a "special alternative incarceration-probation boot camp," probation detention center or other community correctional facility of the Department of Corrections for a period of 120 days or shall be sentenced to monitored house arrest for a period of 120 days and, in addition to such types of confinement, may be required to undergo psychological evaluation and treatment to be paid for by the defendant; and such sentence of imprisonment or confinement shall not be suspended, probated, deferred, or withheld.

(3) Upon conviction of a fourth or subsequent offense for a violation of any provision of this Code section, the defendant shall be guilty of a felony and shall be punished by imprisonment for not less than one nor more than ten years; and the first year of such sentence shall not be suspended, probated, deferred, or withheld.

(d) In all cases involving refund fraud, the term "value" means the actual retail price of the property at the time and place of the offense. The unaltered price tag or other marking on property, or duly identified photographs thereof, shall be prima-facie evidence of value and ownership of the property.

(e) Subsection (b) of this Code section shall not affect the authority of a judge to provide for a sentence to be served on weekends or during the nonworking hours of the defendant as provided in Code Section 17-10-3, relative to punishment for misdemeanors.



§ 16-8-15. Conversion of payments for real property improvements

(a) Any architect, landscape architect, engineer, contractor, subcontractor, or other person who with intent to defraud shall use the proceeds of any payment made to him on account of improving certain real property for any other purpose than to pay for labor or service performed on or materials furnished by his order for this specific improvement while any amount for which he may be or become liable for such labor, services, or materials remains unpaid commits a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one year nor more than five years or upon the recommendation of the jury or in the discretion of the trial judge, punished for a misdemeanor, provided that, in addition to the above sanctions, where a corporation's agent acts within the scope of his office or employment and on behalf of the corporation and with intent to defraud uses such proceeds for purposes other than for property improvements or where a corporation's board of directors or managerial official, the latter acting within the scope of his employment and on behalf of the corporation recklessly tolerates or, with intent to defraud, authorizes, requests, or commands the use of such proceeds for purposes other than for property improvements, the corporation commits a felony and, upon conviction thereof, shall be punished by a fine of not less than $1,000.00 nor more than $5,000.00.

(b) A failure to pay for material or labor furnished for such property improvements shall be prima-facie evidence of intent to defraud.



§ 16-8-16. Theft by extortion

(a) A person commits the offense of theft by extortion when he unlawfully obtains property of or from another person by threatening to:

(1) Inflict bodily injury on anyone or commit any other criminal offense;

(2) Accuse anyone of a criminal offense;

(3) Disseminate any information tending to subject any person to hatred, contempt, or ridicule or to impair his credit or business repute;

(4) Take or withhold action as a public official or cause an official to take or withhold action;

(5) Bring about or continue a strike, boycott, or other collective unofficial action if the property is not demanded or received for the benefit of the group in whose interest the actor purports to act; or

(6) Testify or provide information or withhold testimony or information with respect to another's legal claim or defense.

(b) In a prosecution under this Code section, the crime shall be considered as having been committed in the county in which the threat was made or received or in the county in which the property was unlawfully obtained.

(c) It is an affirmative defense to prosecution based on paragraph (2), (3), (4), or (6) of subsection (a) of this Code section that the property obtained by threat of accusation, exposure, legal action, or other invocation of official action was honestly claimed as restitution or indemnification for harm done in the circumstance to which such accusation, exposure, legal action, or other official action relates or as compensation for property or lawful services.

(d) A person convicted of the offense of theft by extortion shall be punished by imprisonment for not less than one nor more than ten years.



§ 16-8-17. Misuse of Universal Product Code labels

(a) (1) Except as provided in paragraph (2) of this subsection, a person who, with intent to cheat or defraud a retailer, possesses, uses, utters, transfers, makes, alters, counterfeits, or reproduces a retail sales receipt or a Universal Product Code label which results in a theft of property which exceeds $500.00 in value commits a felony and shall be punished by imprisonment for not less than one nor more than three years or by a fine or both.

(2) A person convicted of a violation of paragraph (1) of this subsection, when the property which was the subject of the theft resulting from the unlawful use of retail sales receipts or Universal Product Code labels is taken from three separate stores or retail establishments within one county during a period of seven days or less and when the aggregate value of the property which was the subject of each theft exceeds $500.00 in value, commits a felony and shall be punished by imprisonment for not less than one nor more than ten years.

(b) A person who, with intent to cheat or defraud a retailer, possesses 15 or more fraudulent retail sales receipts or Universal Product Code labels or possesses a device the purpose of which is to manufacture fraudulent retail sales receipts or Universal Product Code labels shall be guilty of a felony and punished by imprisonment for not less than one nor more than ten years.



§ 16-8-18. Entering automobile or other motor vehicle with intent to commit theft or felony

If any person shall enter any automobile or other motor vehicle with the intent to commit a theft or a felony, he shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one nor more than five years, or, in the discretion of the trial judge, as for a misdemeanor.



§ 16-8-19. Conversion of leased personal property

Reserved. Repealed by Ga. L. 1988, p. 763, § 2, effective July 1, 1988.



§ 16-8-20. Livestock theft

(a) A person commits the offense of livestock theft when he unlawfully takes or, being in lawful possession thereof, unlawfully appropriates any livestock of another with the intention of depriving the owner of such livestock.

(b) For the purposes of this Code section, the term "livestock" means horses, cattle, swine, sheep, goats, rabbits, and any domestic animal produced as food for human consumption.

(c) Any person committing the offense of livestock theft commits a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one nor more than ten years and by a fine of $1,000.00; provided, however, that, if the fair market value of the livestock taken or appropriated is $100.00 or less, the person shall be guilty of a misdemeanor.

(d) For the purposes of this Code section, if any livestock is killed or mutilated and a portion thereof taken, the value of the whole animal while alive or his entire carcass, whichever is greater, shall be considered for the purpose of distinguishing between a misdemeanor offense and a felony offense.



§ 16-8-21. Removal or abandonment of shopping carts

(a) As used in this Code section, the term "shopping cart" means those pushcarts of the type which are commonly provided by grocery stores, drugstores, or other merchant stores or markets for the use of the public in transporting commodities in stores and markets and incidentally from the store to a place outside the store.

(b) It shall be unlawful for any person to remove a shopping cart from the premises of the owner of such shopping cart without the consent, given at the time of such removal, of the owner or of his or her agent, servant, or employee. For the purpose of this Code section, the premises shall include all the parking area set aside by the owner or on behalf of the owner for the parking of cars for the convenience of the patrons of the owner.

(c) It shall be unlawful for any person to abandon a shopping cart upon any public street, sidewalk, way, or parking lot other than a parking lot on the premises of the owner.

(d) Any person who violates this Code section shall be guilty of a misdemeanor.



§ 16-8-22. Cargo theft

(a) For purposes of this Code section, the term "vehicle" includes, without limitation, any railcar.

(b) Notwithstanding any provision of this article to the contrary, a person commits the offense of cargo theft when he or she unlawfully takes or, being in lawful possession thereof, unlawfully appropriates:

(1) Any vehicle engaged in commercial transportation of cargo or any appurtenance thereto, including, without limitation, any trailer, semitrailer, container, or other associated equipment, or the cargo being transported therein or thereon, which is the property of another with the intention of depriving such other person of the property, regardless of the manner in which the property is taken or appropriated; or

(2) Any trailer, semitrailer, container, or other associated equipment, or the cargo being transported therein or thereon, which is deployed by or used by a law enforcement agency, which is the property of another with the intention of depriving such other person of the property, regardless of the manner in which the property is taken or appropriated.

(c) The value of a vehicle engaged in commercial transportation of cargo and any appurtenance thereto and the cargo being transported which is taken or unlawfully appropriated shall be based on the fair market value of such vehicle, appurtenances, and cargo taken or unlawfully appropriated.

(d) (1) If the property taken is one or more controlled substances as defined in Code Section 16-13-21 with a collective value of less than $10,000.00, a person convicted of a violation of this Code section shall be punished by imprisonment for not less than one nor more than ten years, a fine of not less than $10,000.00 nor more than $100,000.00, or both.

(2) If the property taken is one or more controlled substances as defined in Code Section 16-13-21 with a collective value of at least $10,000.00 but less than $1 million, a person convicted of a violation of this Code section shall be punished by imprisonment for not less than five nor more than 25 years, a fine of not less than $50,000.00 nor more than $1 million, or both.

(3) If the property taken is one or more controlled substances as defined in Code Section 16-13-21 with a collective value of $1 million or more, a person convicted of a violation of this Code section shall be punished by imprisonment for not less than ten nor more than 30 years, a fine of not less than $100,000.00 nor more than $1 million, or both.

(e) (1) Except as otherwise provided in subsection (d) of this Code section, if the property taken has a collective value of $1,500.00 or less, a person convicted of a violation of this Code section shall be punished as for a misdemeanor.

(2) Except as otherwise provided in subsection (d) of this Code section, if the property taken has a collective value of more than $1,500.00 but less than $10,000.00, a person convicted of a violation of this Code section shall be punished by imprisonment for not less than one nor more than ten years, a fine of not less than $10,000.00 nor more than $100,000.00, or both.

(3) Except as otherwise provided in subsection (d) of this Code section, if the property taken has a collective value of at least $10,000.00 but less than $1 million, a person convicted of a violation of this Code section shall be punished by imprisonment for not less than five nor more than 20 years, a fine of not less than $50,000.00 nor more than $1 million, or both.

(4) Except as otherwise provided in subsection (d) of this Code section, if the property taken has a collective value of $1 million or more, a person convicted of a violation of this Code section shall be punished by imprisonment for not less than ten nor more than 20 years, a fine of not less than $100,000.00 nor more than $1 million, or both.

(f) Notwithstanding subsections (d) and (e) of this Code section, if the property taken is a trailer, semitrailer, container, or other associated equipment, or the cargo being transported therein or thereon, which is deployed by or used by a law enforcement agency, regardless of its value, a person convicted of a violation of this Code section shall be punished by imprisonment for not less than one nor more than ten years, a fine of not less than $10,000.00 nor more than $100,000.00, or both.

(g) A person convicted of a violation of this Code section may also be punished by, if applicable, the revocation of the defendant's commercial driver's license in accordance with Code Section 40-5-151.



§ 16-8-23. Prohibited uses of fifth wheel

(a) For the purposes of this Code section, the term "fifth wheel" means a device mounted on a truck tractor or similar towing vehicle, including, but not limited to, a converter dolly, which interfaces with and couples to the upper coupler assembly of a semitrailer.

(b) It shall be unlawful for any person to modify, alter, attempt to alter, and, if altered, sell, possess, offer for sale, move, or cause to be moved on the highways of this state a device known as a fifth wheel or the antitheft locking device attached to the fifth wheel with the intent to use the fifth wheel to commit or attempt to commit cargo theft as defined in Code Section 16-8-22.

(c) A person convicted of a violation of this Code section shall be punished by imprisonment for not less than one nor more than ten years, a fine of not less than $10,000.00 nor more than $100,000.00, or both.






Article 2 - Robbery

§ 16-8-40. Robbery

(a) A person commits the offense of robbery when, with intent to commit theft, he takes property of another from the person or the immediate presence of another:

(1) By use of force;

(2) By intimidation, by the use of threat or coercion, or by placing such person in fear of immediate serious bodily injury to himself or to another; or

(3) By sudden snatching.

(b) A person convicted of the offense of robbery shall be punished by imprisonment for not less than one nor more than 20 years.

(c) Notwithstanding any other provision of this Code section, any person who commits the offense of robbery against a person who is 65 years of age or older shall, upon conviction thereof, be punished by imprisonment for not less than five nor more than 20 years.



§ 16-8-41. Armed robbery; robbery by intimidation; taking controlled substance from pharmacy in course of committing offense

(a) A person commits the offense of armed robbery when, with intent to commit theft, he or she takes property of another from the person or the immediate presence of another by use of an offensive weapon, or any replica, article, or device having the appearance of such weapon. The offense of robbery by intimidation shall be a lesser included offense in the offense of armed robbery.

(b) A person convicted of the offense of armed robbery shall be punished by death or imprisonment for life or by imprisonment for not less than ten nor more than 20 years.

(c)(1) The preceding provisions of this Code section notwithstanding, in any case in which the defendant commits armed robbery and in the course of the commission of the offense such person unlawfully takes a controlled substance from a pharmacy or a wholesale druggist and intentionally inflicts bodily injury upon any person, such facts shall be charged in the indictment or accusation and, if found to be true by the court or if admitted by the defendant, the defendant shall be punished by imprisonment for not less than 15 years.

(2) As used in this subsection, the term:

(A) "Controlled substance" means a drug, substance, or immediate precursor in Schedules I through V of Code Sections 16-13-25 through 16-13-29.

(B) "Pharmacy" means any place licensed in accordance with Chapter 4 of Title 26 wherein the possessing, displaying, compounding, dispensing, or retailing of drugs may be conducted, including any and all portions of any building or structure leased, used, or controlled by the licensee in the conduct of the business licensed by the State Board of Pharmacy at the address for which the license was issued. The term pharmacy shall also include any building, warehouse, physician's office, or hospital used in whole or in part for the sale, storage, or dispensing of any controlled substance.

(C) "Wholesale druggist" means an individual, partnership, corporation, or association registered with the State Board of Pharmacy under Chapter 4 of Title 26.

(d) Any person convicted under this Code section shall, in addition, be subject to the sentencing and punishment provisions of Code Sections 17-10-6.1 and 17-10-7.






Article 3 - Criminal Reproduction and Sale of Recorded Material

§ 16-8-60. Reproduction of recorded material; transfer, sale, distribution, circulation; civil forfeiture; restitution

(a) It is unlawful for any person, firm, partnership, corporation, or association knowingly to:

(1) Transfer or cause to be transferred any sounds or visual images recorded on a phonograph record, disc, wire, tape, videotape, film, or other article on which sounds or visual images are recorded onto any other phonograph record, disc, wire, tape, videotape, film, or article without the consent of the person who owns the master phonograph record, master disc, master tape, master videotape, master film, or other device or article from which the sounds or visual images are derived; or

(2) Sell; distribute; circulate; offer for sale, distribution, or circulation; possess for the purpose of sale, distribution, or circulation; cause to be sold, distributed, or circulated; cause to be offered for sale, distribution, or circulation; or cause to be possessed for sale, distribution, or circulation any article or device on which sounds or visual images have been transferred, knowing it to have been made without the consent of the person who owns the master phonograph record, master disc, master tape, master videotape, master film, or other device or article from which the sounds or visual images are derived.

(b) It is unlawful for any person, firm, partnership, corporation, or association to sell; distribute; circulate; offer for sale, distribution, or circulation; or possess for the purposes of sale, distribution, or circulation any phonograph record, disc, wire, tape, videotape, film, or other article on which sounds or visual images have been transferred unless such phonograph record, disc, wire, tape, videotape, film, or other article bears the actual name and address of the transferor of the sounds or visual images in a prominent place on its outside face or package.

(c) This Code section shall not apply to any person who transfers or causes to be transferred any such sounds or visual images:

(1) Intended for or in connection with radio or television broadcast transmission or related uses;

(2) For archival purposes; or

(3) Solely for the personal use of the person transferring or causing the transfer and without any profit being derived by the person from the transfer.

(d) Every person convicted of violating this Code section shall be guilty of a felony and shall be punished as follows:

(1) Upon the first conviction of violating this Code section, by a fine of not less than $500.00 nor more than $25,000.00, by imprisonment for not less than one year nor more than two years, or both such fine and imprisonment;

(2) Upon the second conviction of violating this Code section, by a fine of not less than $1,000.00 nor more than $100,000.00, by imprisonment for not less than one year nor more than three years and the judge may suspend, stay, or probate all but 48 hours of any term of imprisonment, or both such fine and imprisonment; or

(3) Upon the third or subsequent conviction of violating this Code section, by a fine of not less than $2,000.00 nor more than $250,000.00, by imprisonment for not less than two nor more than five years and the judge may suspend, stay, or probate all but six days of any term of imprisonment, or both such fine and imprisonment.

(e) This Code section shall neither enlarge nor diminish the right of parties to enter into a private contract.

(f) (1) Any phonograph record, disc, wire, tape, videotape, film, or other article onto which sounds or visual images have been transferred in violation of this Code section are declared to be contraband and no person shall have a property right in them; provided, however, that notwithstanding paragraph (2) of subsection (a) of Code Section 9-16-17, no property of any owner shall be forfeited under this paragraph, to the extent of the interest of such owner, by reason of an act or omission established by such owner to have been committed or omitted without knowledge or consent of such owner.

(2) Any property subject to forfeiture pursuant to paragraph (1) of this subsection shall be forfeited in accordance with the procedures set forth in Chapter 16 of Title 9.

(g) For purposes of imposing restitution pursuant to Chapter 14 of Title 17 when a person is convicted pursuant to this Code section, the court shall consider damages to any owner or lawful producer of a master phonograph record, master disc, master tape, master videotape, master film, or other device or article from which sounds or visual images are derived. Restitution shall be based upon the aggregate wholesale value of lawfully manufactured and authorized recorded devices corresponding to the nonconforming recorded devices involved in the violation of this Code section and shall also include reasonable investigative costs related to the detection of the violation of this Code section.



§ 16-8-61. Display of official rating on video movies

(a) As used in this Code section, the term:

(1) "Official rating" means the official rating of a motion picture by the Classification and Rating Administration of the Motion Picture Association of America.

(2) "Video movie" means a videotape, video cassette, video disc, any prerecorded video display or visual depiction, any prerecorded device that can be converted to a visual depiction, or other reproduction or reconstruction of a motion picture.

(b) No person may sell, rent, loan, or otherwise disseminate or distribute for monetary consideration a video movie unless the official rating of the motion picture from which the video movie is copied is clearly and prominently displayed in boldface type on the outside of the cassette, case, jacket, or other covering containing the video movie. Such video movie shall be clearly and prominently marked as "not rated" if:

(1) The motion picture from which the video movie is copied has no official rating;

(2) The official rating of the motion picture from which the video movie is copied is not readily available to such person; or

(3) The video movie has been altered so that its content materially differs from the motion picture.

(c) Any person who violates subsection (b) of this Code section shall, upon conviction thereof, be punished by a fine of not more than $100.00.



§ 16-8-62. Film piracy prohibited; exceptions; penalty for violation

(a) As used in this Code section, the term:

(1) "Audiovisual recording device" means any device capable of recording or transmitting a motion picture, or any part thereof, using any technology now known or later developed.

(2) "Facility" shall not include a personal residence.

(b) Any person who knowingly operates the recording function of an audiovisual recording device while a motion picture is being exhibited, without the consent of the owner, operator, or lessee of the exhibition facility and of the licensor of the motion picture being exhibited, shall be guilty of film piracy.

(c) The provisions of this Code section shall not be construed to prevent any lawfully authorized investigative, law enforcement, or intelligence personnel of the state or federal government from operating any audiovisual recording device in a facility where a motion picture is being exhibited as part of their official duties or activities.

(d) This Code section is not applicable to a person who operates an audiovisual recording device in a retail establishment solely to demonstrate the use of the device for sales purposes.

(e) A prosecution under this Code section shall not preclude obtaining any other civil or criminal remedy under any other provision of law.

(f) Violation of this Code section is a misdemeanor of a high and aggravated nature and punishable upon conviction as provided in Code Section 17-10-4. A second or subsequent conviction for violation of this Code section shall be punishable as a felony.






Article 4 - Motor Vehicle Chop Shops and Stolen and Altered Property

§ 16-8-80. Short title

This article shall be known and may be cited as the "Motor Vehicle Chop Shop and Stolen and Altered Property Act."



§ 16-8-81. Legislative findings

(a) The General Assembly finds and declares the following:

(1) The annual number of reported motor vehicle thefts has exceeded 1 million. Approximately 50 percent of all larcenies reported to law enforcement authorities in the United States are directed against motor vehicles. The recovery rate of stolen motor vehicles has decreased significantly during the most recent decade;

(2) Thefts of motor vehicles and the disposition of stolen motor vehicles and motor vehicle parts are becoming more professional in nature. Such theft and disposition activities have attracted criminal elements which have used intimidation and violence as a means of obtaining increased control of such activities;

(3) The theft of motor vehicles has brought increased and unnecessary burdens to motor vehicle users and taxpayers, as the national financial cost of motor vehicle related theft offenses currently approaches $5 billion annually;

(4) Prosecutors should give increased emphasis to the prosecution of persons committing motor vehicle thefts, with particular emphasis given to professional motor vehicle theft operations and to persons engaged in the dismantling of stolen motor vehicles for the purpose of trafficking in stolen motor vehicle parts; and

(5) Traditional law enforcement strategies and techniques that concentrate on bringing criminal penalties to bear on motor vehicle thieves, but do not focus on chop shops that are heavily involved in the dismantling of stolen motor vehicles or the distribution of motor vehicle parts and that do not enlist the assistance of private enforcement and use civil sanctions, are inadequate to control motor vehicle theft, as well as related offenses. Comprehensive strategies must be formulated; more effective law enforcement techniques must be developed; evidentiary, procedural, and substantive laws must be strengthened; and criminal penalties and civil sanctions must be enhanced.

(b) The General Assembly, therefore, concludes that for the protection of the general public interest, the "Motor Vehicle Chop Shop and Stolen and Altered Property Act" shall be enacted.



§ 16-8-82. Definitions

As used in this article, the term:

(1) "Chop shop" means any building, lot, or other premise where one or more persons knowingly engage in altering, destroying, disassembling, dismantling, reassembling, or storing any motor vehicle or motor vehicle part known to be illegally obtained by theft, fraud, or conspiracy to defraud in order to either:

(A) Alter, counterfeit, deface, destroy, disguise, falsify, forge, obliterate, or remove the identification, including the vehicle identification number of such motor vehicle or motor vehicle part, in order to misrepresent the identity of such motor vehicle or motor vehicle part or to prevent the identification of such motor vehicle or motor vehicle part; or

(B) Sell or dispose of such motor vehicle or motor vehicle part.

(2) "Motor vehicle" includes every device in, upon, or by which any person or property is or may be transported or drawn upon a highway which is self-propelled or which may be connected to and towed by a self-propelled device and also includes any and all other land based devices which are self-propelled but which are not designed for use upon a highway, including, but not limited to, farm machinery and construction equipment.

(3) "Person" includes a natural person, company, corporation, unincorporated association, partnership, professional corporation, and any other legal entity.

(4) "Unidentifiable" means that the uniqueness of a motor vehicle or motor vehicle part cannot be established by either expert law enforcement investigative personnel specially trained and experienced in motor vehicle theft investigative procedures and motor vehicle identification examination techniques or by expert employees of not for profit motor vehicle theft prevention agencies specially trained and experienced in motor vehicle theft investigation procedures and motor vehicle identification examination techniques.

(5) "Vehicle identification number" includes, but is not limited to, a number or numbers, a letter or letters, a character or characters, a datum or data, a derivative or derivatives, or a combination or combinations thereof, used by the manufacturer or the Department of Revenue for the purpose of uniquely identifying a motor vehicle or motor vehicle part.



§ 16-8-83. Owning, operating, or conducting a chop shop; penalty

(a) Any person who knowingly and with intent:

(1) Owns, operates, or conducts a chop shop;

(2) Transports any motor vehicle or motor vehicle part to or from a location knowing it to be a chop shop; or

(3) Sells, transfers, purchases, or receives any motor vehicle or motor vehicle part either to or from a location knowing it to be a chop shop

shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than three years nor more than ten years, by a fine of not more than $100,000.00, or by both such fine and imprisonment.

(b) Any person who knowingly alters, counterfeits, defaces, destroys, disguises, falsifies, forges, obliterates, or removes a vehicle identification number with the intent to misrepresent the identity or prevent the identification of a motor vehicle or motor vehicle part shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one year nor more than ten years, by a fine of not more than $50,000.00, or by both such fine and imprisonment.

(c)(1) Any person who buys, disposes, sells, transfers, or possesses a motor vehicle or motor vehicle part with knowledge that the vehicle identification number of the motor vehicle or motor vehicle part has been altered, counterfeited, defaced, destroyed, disguised, falsified, forged, obliterated, or removed shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one year nor more than ten years, by a fine of not more than $50,000.00, or by both such fine and imprisonment.

(2) The provisions of paragraph (1) of this subsection shall not apply to a motor vehicle scrap processor who, in the normal legal course of business and in good faith, processes a motor vehicle or motor vehicle part by crushing, compacting, or other similar methods, provided that any vehicle identification number is not removed from the motor vehicle or motor vehicle part prior to or during any such processing.

(3) The provisions of paragraph (1) of this subsection shall not apply to any owner or authorized possessor of a motor vehicle recovered by law enforcement authorities after having been stolen or where the condition of the vehicle identification number of the motor vehicle or motor vehicle part is known to or has been reported to law enforcement authorities. It shall be presumed that law enforcement authorities have knowledge of all vehicle identification numbers on a motor vehicle or motor vehicle part which are altered, counterfeited, defaced, disguised, falsified, forged, obliterated, or removed when law enforcement authorities deliver or return the motor vehicle or motor vehicle part to its owner or authorized possessor after it has been recovered by law enforcement authorities after having been reported stolen.

(d) A person commits the offense of attempted operation of a chop shop when, with the intent to commit a violation proscribed by subsection (a), (b), or (c) of this Code section, the person does any act which constitutes a substantial step toward the commission of a violation proscribed by subsection (a), (b), or (c) of this Code section; and such person shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one year nor more than five years, by a fine of not more than $25,000.00, or by both such fine and imprisonment.

(e) A person commits the offense of conspiracy when, with the intent that a violation proscribed by subsection (a), (b), or (c) of this Code section be committed, the person agrees with another to the commission of a violation proscribed by subsection (a), (b), or (c) of this Code section; and such person shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one year nor more than five years, by a fine of not more than $25,000.00, or by both such fine and imprisonment. No person may be convicted of conspiracy under this subsection unless an act in furtherance of such agreement is alleged and proved to have been committed by that person or a coconspirator.

(f) A person commits the offense of solicitation when, with the intent that a violation proscribed by subsection (a), (b), or (c) of this Code section be committed, the person commands, encourages, or requests another to commit a violation proscribed by subsection (a), (b), or (c) of this Code section; and such person shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one year nor more than five years, by a fine of not more than $25,000.00, or by both such fine and imprisonment.

(g) A person commits the offense of aiding and abetting when, either before or during the commission of a violation proscribed by subsection (a), (b), or (c) of this Code section and with the intent to promote or facilitate such commission, the person aids, abets, agrees, or attempts to aid another in the planning or commission of a violation proscribed by subsection (a), (b), or (c) of this Code section; and such person shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one year nor more than five years, by a fine of not more than $25,000.00, or by both such fine and imprisonment.

(h) A person is an accessory after the fact who maintains, assists, or gives any other aid to an offender while knowing or having reasonable grounds to believe the offender has committed a violation under subsection (a), (b), or (c) of this Code section; and such person shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one year nor more than five years, by a fine of not more than $25,000.00, or by both such fine and imprisonment.

(i) No prosecution shall be brought and no person shall be convicted of any violation under this Code section where the acts of such person otherwise constituting a violation were done in good faith in order to comply with the laws or regulations of any state or territory of the United States or of the United States government.

(j) The sentence imposed upon a person convicted of any violation of this Code section shall not be reduced to less than one year of imprisonment for a second conviction or less than five years for a third or subsequent conviction, and no sentence imposed upon a person for a second or subsequent conviction of any violation of this Code section shall be suspended or reduced until such person shall have served the minimum period of imprisonment provided for in this Code section. A person convicted of a second or subsequent violation of this Code section shall not be eligible for probation, parole, furlough, or work release.

(k)(1) In addition to any other punishment, a person who violates this Code section shall be ordered to make restitution to the lawful owner or owners of the stolen motor vehicle or vehicles or the stolen motor vehicle part or parts, to the owner's insurer to the extent that the owner has been compensated by the insurer, and to any other person for any financial loss sustained as a result of a violation of this Code section.

(2) For purposes of this Code section, the term:

(A) "Financial loss" shall include, but not be limited to, loss of earnings, out-of-pocket and other expenses, repair and replacement costs, and claims payments.

(B) "Lawful owner" shall include an innocent bona fide purchaser for value of a stolen motor vehicle or motor vehicle part who does not know that the motor vehicle or part is stolen or an insurer to the extent that such insurer has compensated a bona fide purchaser for value.

(3) The court shall determine the extent and method of restitution required under this subsection. In an extraordinary case, the court may determine that the best interests of the victim and justice would not be served by ordering restitution. In any such case, the court shall make and enter specific written findings on the record concerning the extraordinary circumstances presented which mitigated against restitution.



§ 16-8-84. Seizure of personal property used or possessed in connection with violation of Code Section 16-8-83

(a) Any tool, implement, or instrumentality, including, but not limited to, a motor vehicle or motor vehicle part, used or possessed in connection with any violation of Code Section 16-8-83 may be seized by a member of a state or local law enforcement agency upon process issued by any court of competent jurisdiction.

(b) Seizure of property described in subsection (a) of this Code section may be made by a member of a state or local law enforcement agency without process if:

(1) The seizure is made in accordance with any applicable law or regulation;

(2) The seizure is incident to inspection under an administrative inspection warrant;

(3) The seizure is incident to a search made under a search warrant;

(4) The seizure is incident to a lawful arrest;

(5) The seizure is made pursuant to a valid consent to search;

(6) The property seized has been the subject of a prior judgment in favor of the state in a criminal proceeding or in an injunction or forfeiture proceeding under Code Section 16-8-86; or

(7) There are reasonable grounds to believe that the property is directly or indirectly dangerous to the health or safety of the public.

(c) When property is seized pursuant to this Code section, the seizing agency may:

(1) Place the property under seal; or

(2) Remove the property to a place selected and designated by the seizing agency.



§ 16-8-85. Civil forfeiture of personal property seized

(a) The following are subject to forfeiture unless obtained by theft, fraud, or conspiracy to defraud and the rightful owner is known or can be identified and located:

(1) Any tool;

(2) Any implement; or

(3) Any instrumentality, including, but not limited to, any motor vehicle or motor vehicle part, whether or not owned by the person from whose possession or control it was seized, which is used or possessed either in violation of Code Section 16-8-83 or to promote or facilitate a violation of Code Section 16-8-83.

(b) Any motor vehicle, other conveyance, or motor vehicle part used by any person as a common carrier is subject to forfeiture under this Code section where the owner or other person in charge of the motor vehicle, other conveyance, or motor vehicle part is a consenting party to a violation of Code Section 16-8-83.

(c) If a motor vehicle part has an apparent value in excess of $1,000.00:

(1) The seizing agency shall consult with an expert of the type specified in paragraph (4) of Code Section 16-8-82; and

(2) The seizing agency shall also request searches of the online and offline files of the National Crime Information Center and the National Automobile Theft Bureau when the Georgia Bureau of Investigation and Georgia Crime Information Center files have been searched with negative results.

(d) Any property subject to forfeiture pursuant to this Code section shall be forfeited in accordance with the procedures set forth in Chapter 16 of Title 9, except as specifically set forth in subsections (g) through (j) of this Code section.

(e) A copy of a forfeiture order shall be filed with the sheriff of the county in which the forfeiture occurs and with each federal or state department or agency with which such property is required to be registered. Such order, when filed, constitutes authority for the issuance to the agency to whom the property is delivered and retained for use or to any purchaser of the property of a certificate of title, registration certificate, or other special certificate as may be required by law in consideration of the condition of the property.

(f) No motor vehicle, either seized under Code Section 16-8-84 or forfeited under this Code section, shall be released by the seizing agency or used or sold by an agency designated by the court unless any altered, counterfeited, defaced, destroyed, disguised, falsified, forged, obliterated, or removed vehicle identification number is corrected by the issuance and affixing of either an assigned or replacement vehicle identification number plate as may be appropriate under laws or regulations of this state.

(g) No motor vehicle part having any altered, counterfeited, defaced, destroyed, disguised, falsified, forged, obliterated, or removed vehicle identification number may be disposed of upon forfeiture except by destruction thereof, except that this subsection shall not apply to any such motor vehicle part which is assembled with and constitutes part of a motor vehicle.

(h) No motor vehicle or motor vehicle part shall be forfeited under this Code section solely on the basis that it is unidentifiable. Instead of forfeiture, any seized motor vehicle or motor vehicle part which is unidentifiable shall be the subject of a written report sent by the seizing agency to the Department of Revenue which shall include a description of the motor vehicle or motor vehicle part, including its color, if any; the date, time, and place of its seizure; the name of the person from whose possession or control it was seized; the grounds for its seizure; and the location where the same is held or stored.

(i) When a seized unidentifiable motor vehicle or motor vehicle part has been held for 60 days or more after the notice to the Department of Revenue specified in subsection (h) of this Code section has been given, the seizing agency, or its agent, shall cause the motor vehicle or motor vehicle part to be sold at a public sale to the highest bidder. Notice of the time and place of sale shall be posted in a conspicuous place for at least 30 days prior to the sale on the premises where the motor vehicle or motor vehicle part has been stored.

(j) (1) When a seized unidentifiable motor vehicle or motor vehicle part has an apparent value of $1,000.00 or less, the seizing agency shall authorize the disposal of the motor vehicle or motor vehicle part, provided that no such disposition shall be made sooner than 60 days after the date of seizure.

(2) The proceeds of the public sale of an unidentifiable motor vehicle or motor vehicle part shall be deposited into the general fund of the state, county, or municipal corporation employing the seizing agency after deduction of any reasonable and necessary towing and storage charges.

(k) Seizing agencies shall utilize their best efforts to arrange for the towing and storing of motor vehicles and motor vehicle parts in the most economical manner possible. In no event shall the owner of a motor vehicle or a motor vehicle part be required to pay more than the minimum reasonable costs of towing and storage.

(l) A seized motor vehicle or motor vehicle part that is neither forfeited nor unidentifiable shall be held subject to the order of the court in which the criminal action is pending or, if a request for its release from such custody is made, until the prosecutor has notified the defendant or the defendant's attorney of such request and both the prosecution and defense have been afforded a reasonable opportunity for an examination of the property to determine its true value and to produce or reproduce, by photographs or other identifying techniques, legally sufficient evidence for introduction at trial or other criminal proceedings. Upon expiration of a reasonable time for the completion of the examination, which in no event shall exceed 14 days from the date of service upon the defense of the notice of request for return of property as provided in this subsection, the property shall be released to the person making such request after satisfactory proof of such person's entitlement to the possession thereof. Notwithstanding the foregoing, upon application by either party with notice to the other, the court may order retention of the property if it determines that retention is necessary in the furtherance of justice.

(m) When a seized vehicle is forfeited, restored to its owner, or disposed of as unidentifiable, the seizing agency shall retain a report of the transaction for a period of at least one year from the date of the transaction.

(n) When an applicant for a certificate of title or salvage certificate of title presents to the Department of Revenue proof that the applicant purchased or acquired a motor vehicle at public sale conducted pursuant to this Code section and such fact is attested to by the seizing agency, the Department of Revenue shall issue a certificate of title or a salvage certificate of title, as determined by the state revenue commissioner, for such motor vehicle upon receipt of the statutory fee, a properly executed application for a certificate of title or other certificate of ownership, and the affidavit of the seizing agency that a state assigned number was applied for and affixed to the motor vehicle prior to the time that the motor vehicle was released by the seizing agency to the purchaser.



§ 16-8-86. Civil action for violation of this article

(a) The Attorney General, any prosecutor, or any aggrieved person may institute a civil action against any person in a court of competent jurisdiction seeking relief from conduct constituting a violation of any provision of this article. If the plaintiff in such action proves the alleged violation, or its threat, by a preponderance of the evidence, any court of competent jurisdiction after due provision for the rights of innocent persons shall grant relief by entering any appropriate order or judgment, including, but not limited to:

(1) Ordering any defendant to be divested of any interest in any property;

(2) Imposing reasonable restrictions upon the future activities or investments of any defendant, including prohibiting any defendant from engaging in the same type of endeavor as the defendant was engaged in previously;

(3) Ordering the suspension or revocation of a license, permit, or prior approval granted by any public agency or any other public authority; or

(4) Ordering the surrender of the charter of a corporation organized under the laws of this state or the revocation of a certificate authorizing a foreign corporation to conduct business within this state upon a finding that the board of directors or a managerial agent acting on behalf of the corporation, in conducting the affairs of the corporation, has authorized or engaged in conduct made unlawful by this article and that, for the prevention of future criminal conduct, the public interest requires the charter of the corporation be surrendered and the corporation dissolved or the certificate to conduct business in this state revoked.

(b) In a proceeding under this Code section, injunctive relief shall be granted in conformity with the principles that govern the granting of relief from injury or threatened injury in other cases, but no showing of special or irreparable injury shall have to be made. Pending final determination of a proceeding under this Code section, a temporary restraining order or a preliminary injunction may be issued upon a showing of immediate danger of significant injury, including the possibility that any judgment for money damages might be difficult to execute, and, in a proceeding initiated by an aggrieved person, upon the execution of proper bond against injury for an injunction improvidently granted.

(c) Any person injured, directly or indirectly, by conduct constituting a violation by any person of Code Section 16-8-83 shall, in addition to any other relief, have a cause of action for threefold the actual damages sustained by the person.

(d) A final judgment or decree rendered against the defendant in any civil or criminal proceeding shall estop the defendant in any subsequent civil action or proceeding brought by any person as to all matters to which the judgment or decree would be an estoppel as between the parties to the civil or criminal proceeding.

(e) Notwithstanding any other provision of law providing for a shorter period of limitations, a civil action under this Code section may be commenced at any time within five years after the conduct made unlawful under Code Section 16-8-83 terminates or the cause of action accrues or within any longer statutory period that may be applicable. If any action is brought by a prosecutor to punish, prevent, or restrain any activity made unlawful under Code Section 16-8-83, the running of the period of limitations shall be suspended during the pendency of such action and for two years following its termination.

(f) Personal service of any process in an action under this Code section may be made upon any person outside the state if the person has engaged in any conduct constituting a violation of Code Section 16-8-83 in this state. The person shall be deemed to have thereby submitted to the jurisdiction of the courts of this state for the purposes of this subsection.

(g) Obtaining any civil remedy under this Code section shall not preclude obtaining any other civil or criminal remedy under this article or any other provision of law. Civil remedies under this Code section are supplemental and not exclusive.






Article 5 - Residential Mortgage Fraud

§ 16-8-100. Short title

This article shall be known and may be cited as the "Georgia Residential Mortgage Fraud Act."



§ 16-8-101. Definitions

As used in this article, the term:

(1) "Mortgage lending process" means the process through which a person seeks or obtains a residential mortgage loan including, but not limited to, solicitation, application, or origination, negotiation of terms, third-party provider services, underwriting, signing and closing, and funding of the loan. Such term shall also include the execution of deeds under power of sale that are required to be recorded pursuant to Code Section 44-14-160 and the execution of assignments that are required to be recorded pursuant to subsection (b) of Code Section 44-14-162. Documents involved in the mortgage lending process include, but shall not be limited to, uniform residential loan applications or other loan applications; appraisal reports; HUD-1 settlement statements; supporting personal documentation for loan applications such as W-2 forms, verifications of income and employment, bank statements, tax returns, and payroll stubs; and any required disclosures.

(2) "Pattern of residential mortgage fraud" means one or more misstatements, misrepresentations, or omissions made during the mortgage lending process that involve two or more residential properties, which have the same or similar intents, results, accomplices, victims, or methods of commission or otherwise are interrelated by distinguishing characteristics.

(3) "Person" means a natural person, corporation, company, limited liability company, partnership, trustee, association, or any other entity.

(4) "Residential mortgage loan" means a loan or agreement to extend credit made to a person, which loan is secured by a deed to secure debt, security deed, mortgage, security interest, deed of trust, or other document representing a security interest or lien upon any interest in one-to-four family residential property located in Georgia including the renewal or refinancing of any such loan.



§ 16-8-102. Residential mortgage fraud

A person commits the offense of residential mortgage fraud when, with the intent to defraud, such person:

(1) Knowingly makes any deliberate misstatement, misrepresentation, or omission during the mortgage lending process with the intention that it be relied on by a mortgage lender, borrower, or any other party to the mortgage lending process;

(2) Knowingly uses or facilitates the use of any deliberate misstatement, misrepresentation, or omission, knowing the same to contain a misstatement, misrepresentation, or omission, during the mortgage lending process with the intention that it be relied on by a mortgage lender, borrower, or any other party to the mortgage lending process;

(3) Receives any proceeds or any other funds in connection with a residential mortgage closing that such person knew resulted from a violation of paragraph (1) or (2) of this Code section;

(4) Conspires to violate any of the provisions of paragraph (1), (2), or (3) of this Code section; or

(5) Files or causes to be filed with the official registrar of deeds of any county of this state any document such person knows to contain a deliberate misstatement, misrepresentation, or omission.

An offense of residential mortgage fraud shall not be predicated solely upon information lawfully disclosed under federal disclosure laws, regulations, and interpretations related to the mortgage lending process nor upon truthful information contained in documents filed with the official registrar of deeds of any county of this state for the stated purpose of correcting scrivener's errors, mistakes, inadvertent misstatements, or omissions contained in previously filed documents.



§ 16-8-103. Venue

For the purpose of venue under this article, any violation of this article shall be considered to have been committed:

(1) In the county in which the residential property for which a mortgage loan is being sought is located;

(2) In any county in which any act was performed in furtherance of the violation;

(3) In any county in which any person alleged to have violated this article had control or possession of any proceeds of the violation;

(4) If a closing occurred, in any county in which the closing occurred; or

(5) In any county in which a document containing a deliberate misstatement, misrepresentation, or omission is filed with the official registrar of deeds.



§ 16-8-104. Authority to investigate and prosecute for residential mortgage fraud

District attorneys and the Attorney General shall have the authority to conduct the criminal investigation and prosecution of all cases of residential mortgage fraud under this article or under any other provision of this title. Nothing in this Code section shall be construed to preclude otherwise authorized law enforcement agencies from conducting investigations of offenses related to residential mortgage fraud.



§ 16-8-105. Penalties

(a) Any person violating this article shall be guilty of a felony and, upon conviction, shall be punished by imprisonment for not less than one year nor more than ten years, by a fine not to exceed $5,000.00, or both.

(b) If a violation of this article involves engaging or participating in a pattern of residential mortgage fraud or a conspiracy or endeavor to engage or participate in a pattern of residential mortgage fraud, said violation shall be punishable by imprisonment for not less than three years nor more than 20 years, by a fine not to exceed $100,000.00, or both.

(c) Each residential property transaction subject to a violation of this article shall constitute a separate offense and shall not merge with any other crimes set forth in this title.



§ 16-8-106. Civil forfeiture

(a) As used in this Code section, the terms "civil forfeiture proceedings," "proceeds," and "property" shall have the same meanings as set forth in Code Section 9-16-2.

(b) Any property which is, directly or indirectly, used or intended for use in any manner to facilitate a violation of this article and any proceeds are declared to be contraband and no person shall have a property right in them.

(c) Any property subject to forfeiture pursuant to subsection (b) of this Code section shall be forfeited in accordance with the procedures set forth in Chapter 16 of Title 9.

(d) The Attorney General shall be specifically authorized to commence civil forfeiture proceedings under this Code section.









Chapter 9 - Forgery and Fraudulent Practices

Article 1 - Forgery and Related Offenses

§ 16-9-1. Forgery; classification of forgery offenses

(a) As used in this Code section, the term:

(1) "Bank" means incorporated banks, savings banks, banking companies, trust companies, credit unions, and other corporations doing a banking business.

(2) "Check" means any instrument for the payment or transmission of money payable on demand and drawn on a bank.

(3) "Writing" includes, but shall not be limited to, printing or any other method of recording information, money, coins, tokens, stamps, seals, credit cards, badges, trademarks, and other symbols of value, right, privilege, or identification.

(b) A person commits the offense of forgery in the first degree when with the intent to defraud he or she knowingly makes, alters, or possesses any writing, other than a check, in a fictitious name or in such manner that the writing as made or altered purports to have been made by another person, at another time, with different provisions, or by authority of one who did not give such authority and utters or delivers such writing.

(c) A person commits the offense of forgery in the second degree when with the intent to defraud he or she knowingly makes, alters, or possesses any writing, other than a check, in a fictitious name or in such manner that the writing as made or altered purports to have been made by another person, at another time, with different provisions, or by authority of one who did not give such authority.

(d) A person commits the offense of forgery in the third degree when with the intent to defraud he or she knowingly:

(1) Makes, alters, possesses, utters, or delivers any check written in the amount of $1,500.00 or more in a fictitious name or in such manner that the check as made or altered purports to have been made by another person, at another time, with different provisions, or by authority of one who did not give such authority; or

(2) Possesses ten or more checks written without a specified amount in a fictitious name or in such manner that the checks as made or altered purport to have been made by another person, at another time, with different provisions, or by authority of one who did not give such authority.

(e) A person commits the offense of forgery in the fourth degree when with the intent to defraud he or she knowingly:

(1) Makes, alters, possesses, utters, or delivers any check written in the amount of less than $1,500.00 in a fictitious name or in such manner that the check as made or altered purports to have been made by another person, at another time, with different provisions, or by authority of one who did not give such authority; or

(2) Possesses less than ten checks written without a specified amount in a fictitious name or in such manner that the checks as made or altered purport to have been made by another person, at another time, with different provisions, or by authority of one who did not give such authority.



§ 16-9-2. Penalties for forgery

(a) A person who commits the offense of forgery in the first degree shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one nor more than 15 years.

(b) A person who commits the offense of forgery in the second degree shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one nor more than five years.

(c) A person who commits the offense of forgery in the third degree shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one nor more than five years.

(d) A person who commits the offense of forgery in the fourth degree shall be guilty of a misdemeanor; provided, however, that upon the third and all subsequent convictions for such offense, the defendant shall be guilty of a felony and shall be punished by imprisonment for not less than one nor more than five years.



§ 16-9-3. "Writing" defined

Reserved. Repealed by Ga. L. 2012, p. 899, § 3-5/HB 1176, effective July 1, 2012.



§ 16-9-4. Manufacturing, selling, or distributing false identification document; civil forfeiture; penalty

(a) As used in this Code section, the term:

(1) "Access device" means a unique electronic identification number, address, description, or routing code or a device containing a unique electronic identification number, address, description, or routing code issued to an individual which permits or facilitates entry into a facility or computer or provides access to the financial resources, including, but not limited, to the credit resources of the individual to whom the device or card is issued.

(2) "Description" means any identifying information about a person, including, but not limited to, date of birth, place of birth, address, social security number, height, weight, hair or eye color, or unique biometric data such as fingerprint, voice print, retina or iris image, DNA profile, or other unique physical representation.

(3) "Government agency" means any agency of the executive, legislative, or judicial branch of government or political subdivision or authority thereof of this state, any other state, the United States, or any foreign government or international governmental or quasi-governmental agency recognized by the United States or by any of the several states.

(4) "Identification document" means:

(A) Any document or card issued to an individual by a government agency or by the authority of a government agency containing the name of a person and a description of the person or such person's photograph, or both, and includes, without being limited to, a passport, visa, military identification card, driver's license, or an identification card;

(B) Any document issued to an individual for the purpose of identification by or with the authority of the holder of a trademark or trade name of another, as these terms are defined in Code Section 10-1-371, that contains the trademark or trade name and the name of the person to whom the document is issued and a description of the person or the person's photograph, or both; or

(C) Any access device.

(b)(1) It shall be unlawful for any person to knowingly possess, display, or use any false, fictitious, fraudulent, or altered identification document.

(2) It shall be unlawful for any person to knowingly manufacture, alter, sell, distribute, deliver, possess with intent to sell, deliver, or distribute, or offer for sale, delivery, or distribution a false, fraudulent, or fictitious identification document or any identification document which contains any false, fictitious, or fraudulent statement or entry.

(3) It shall be unlawful for any person to knowingly manufacture, alter, sell, distribute, deliver, possess with the intent to sell, deliver, or distribute, or offer for sale, delivery, or distribution any identification document containing the trademark or trade name of another without the written consent of the owner of the trademark or trade name.

(4) It shall be unlawful for any person to knowingly possess, display, or use any false, fictitious, fraudulent, or altered identification document containing the logo or legal or official seal of a government agency or any colorable imitation thereof in furtherance of a conspiracy or attempt to commit a violation of the criminal laws of this state or of the United States or any of the several states which is punishable by imprisonment for one year or more.

(5) It shall be unlawful for any person to knowingly manufacture, alter, sell, distribute, deliver, possess with the intent to sell, deliver, or distribute, or offer for sale or distribution any other identification document containing the logo or legal or official seal of a government agency or any colorable imitation thereof without the written consent of the government agency.

(6) It shall be unlawful for any person to knowingly possess, display, or use an identification document issued to or on behalf of another person without the permission or consent of the other person for a lawful purpose, unless the identification document is possessed, displayed, or used with the intent to restore it to the other person or government agency or other entity that issued the identification document to the person.

(c) (1) Except as provided in paragraph (2) or (3) of this subsection, any person who violates the provisions of paragraph (1), (3), or (6) of subsection (b) of this Code section shall be guilty of a misdemeanor.

(2) Except as provided in paragraph (3) of this subsection, any person who violates the provisions of paragraph (1), (3), or (6) of subsection (b) of this Code section for the second or any subsequent offense shall be guilty of a felony and shall be punished by a fine of not more than $25,000.00 or by imprisonment for not more than three years, or both.

(3) Except as provided in paragraph (5) of this subsection, any person who manufactures, alters, sells, distributes, delivers, receives, possesses, or offers for sale or distribution three or more identification documents in violation of the provisions of subsection (b) of this Code section shall be punished by imprisonment for not less than three nor more than ten years, a fine not to exceed $100,000.00, or both.

(4) Except as provided in paragraph (3) or (5) of this subsection, any person who violates the provisions of paragraph (2), (4), or (5) of subsection (b) of this Code section shall be punished by imprisonment for not less than one nor more than five years, a fine not to exceed $100,000.00, or both.

(5) Any person who is under 21 years of age and violates the provisions of subsection (b) of this Code section for the purpose of the identification being used to obtain entry into an age restricted facility or being used to purchase a consumable good that is age restricted, shall, upon a first conviction thereof, be guilty of a misdemeanor and upon a second or subsequent conviction shall be punished as for a misdemeanor of a high and aggravated nature.

(6) Any person convicted of an attempt or conspiracy to violate the provisions of subsection (b) of this Code section shall be punished by imprisonment, by a fine, or by both such punishments not to exceed the maximum punishment prescribed for the offense the commission of which was the object of the attempt or conspiracy.

(d) Each violation of this Code section shall constitute a separate offense.

(e) Any violation of this Code section shall be considered to have been committed in any county of this state in which the evidence shows that the identification document was manufactured, altered, sold, displayed, distributed, delivered, received, offered for sale or distribution, or possessed.

(f) The provisions of this Code section shall not apply to any lawfully authorized investigative, protective, or intelligence activity of an agency of the United States, this state, or any of the several states or their political subdivisions or any activity authorized under Chapter 224 of Title 18 of the United States Code or any similar such law relating to witness protection.

(g) It shall not be a defense to a violation of this Code section that a false, fictitious, fraudulent, or altered identification document contained words indicating that it is not an identification document.

(h) (1) As used in this subsection, the terms "proceeds" and "property" shall have the same meanings as set forth in Code Section 9-16-2.

(2) Any property which is, directly or indirectly, used or intended for use in any manner to facilitate a violation of this Code section and any proceeds are declared to be contraband and no person shall have a property right in them.

(3) Any property subject to forfeiture pursuant to paragraph (2) of this subsection shall be forfeited in accordance with the procedures set forth in Chapter 16 of Title 9.

(i) It shall be an affirmative defense to the manufacturing, selling, or distributing of identification documents that contain false, fictitious, or altered information that the person manufacturing, selling, or distributing the documents used due diligence to ascertain the truth of the information contained in the identification document.



§ 16-9-5. Counterfeit or false proof of insurance document

(a) As used in this Code section, the term "proof of insurance document" means any document issued by, on behalf of, or purportedly on behalf of an insurer to a motor vehicle policyholder or applicant for motor vehicle coverage, which document is designed to constitute proof or evidence of the minimum motor vehicle liability insurance required by law for the purposes of Code Section 40-6-10.

(b)(1) It shall be unlawful for any person knowingly to manufacture, sell, or distribute a counterfeit or false proof of insurance document.

(2) It shall be unlawful for any person to possess a counterfeit or false proof of insurance document.

(3) A proof of insurance document shall be deemed counterfeit or false if the proof of insurance document has been altered, modified, or originally issued in any manner which contains false information concerning the insurer, the owner, the motor vehicle, or the insurance thereon.

(c)(1) Any person who violates paragraph (1) of subsection (b) of this Code section on the first offense shall be guilty of a misdemeanor. Any person who violates paragraph (1) of subsection (b) of this Code section for the second or any subsequent offense shall be guilty of a felony and shall be punished by a fine of not more than $5,000.00 or by imprisonment for not more than three years, or both.

(2) Any person who violates paragraph (2) of subsection (b) of this Code section shall be guilty of a misdemeanor.



§ 16-9-6. Punishment for fiduciary in violation of chapter

Unless a greater penalty is specifically provided in this chapter, any violation of this chapter by a fiduciary in breach of a fiduciary obligation against a person who is 65 years of age or older shall be punished by imprisonment for not less than one nor more than 15 years, a fine not to exceed the amount provided by Code Section 17-10-8, or both.






Article 2 - Deposit Account Fraud

§ 16-9-20. Deposit account fraud

(a) A person commits the offense of deposit account fraud when such person makes, draws, utters, executes, or delivers an instrument for the payment of money on any bank or other depository in exchange for a present consideration or wages, knowing that it will not be honored by the drawee. For the purposes of this Code section, it is prima-facie evidence that the accused knew that the instrument would not be honored if:

(1) The accused had no account with the drawee at the time the instrument was made, drawn, uttered, or delivered;

(2) Payment was refused by the drawee for lack of funds upon presentation within 30 days after delivery and the accused or someone for him or her shall not have tendered the holder thereof the amount due thereon, together with a service charge, within ten days after receiving written notice that payment was refused upon such instrument. For purposes of this paragraph:

(A) Notice mailed by certified or registered mail or statutory overnight delivery evidenced by return receipt to the person at the address printed on the instrument or given at the time of issuance shall be deemed sufficient and equivalent to notice having been received as of the date on the return receipt by the person making, drawing, uttering, executing, or delivering the instrument. A single notice as provided in subparagraph (B) of this paragraph shall be sufficient to cover all instruments on which payment was refused and which were delivered within a ten-day period by the accused to a single entity, provided that the form of notice lists and identifies each instrument; and

(B) The form of notice shall be substantially as follows:

"You are hereby notified that the following instrument(s)

Name

of

Number Date Amount Bank

drawn upon and payable to , (has) (have) been

dishonored. Pursuant to Georgia law, you have ten days from

receipt of this notice to tender payment of the total amount of

the instrument(s) plus the applicable service charge(s) of $

and any fee charged to the holder of the instrument(s) by a bank

or financial institution as a result of the instrument(s) not

being honored, the total amount due being dollars and

cents. Unless this amount is paid in full within the

specified time above, a presumption in law arises that you

delivered the instrument(s) with the intent to defraud and the

dishonored instrument(s) and all other available information

relating to this incident may be submitted to the magistrate for

the issuance of a criminal warrant or citation or to the district

attorney or solicitor-general for criminal prosecution."; or

(3) Notice mailed by certified or registered mail or statutory overnight delivery is returned undelivered to the sender when such notice was mailed within 90 days of dishonor to the person at the address printed on the instrument or given by the accused at the time of issuance of the instrument.

(b) (1) Except as provided in paragraphs (2) and (3) of this subsection and subsection (c) of this Code section, a person convicted of the offense of deposit account fraud shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished as follows:

(A) When the instrument is for less than $500.00, a fine of not more than $500.00 or imprisonment not to exceed 12 months, or both;

(B) When the instrument is for $500.00 or more but less than $1,000.00, a fine of not more than $1,000.00 or imprisonment not to exceed 12 months, or both; or

(C) When more than one instrument is involved and such instruments were drawn within 90 days of one another and each is in an amount less than $500.00, the amounts of such separate instruments may be added together to arrive at and be punishable under subparagraph (B) of this paragraph.

(2) Except as provided in paragraph (3) of this subsection and subsection (c) of this Code section, a person convicted of the offense of deposit account fraud, when the instrument is for an amount of not less than $1,000.00 nor more than $1,499.99, shall be guilty of a misdemeanor of a high and aggravated nature. When more than one instrument is involved and such instruments were given to the same entity within a 15 day period and the cumulative total of such instruments is not less than $1,000.00 nor more than $1,499.00, the person drawing and giving such instruments shall upon conviction be guilty of a misdemeanor of a high and aggravated nature.

(3) Except as provided in subsection (c) of this Code section, a person convicted of the offense of deposit account fraud, when the instrument is for $1,500.00 or more, shall be guilty of a felony and, upon conviction thereof, shall be punished by a fine of not less than $500.00 nor more than $5,000.00 or by imprisonment for not more than three years, or both.

(4) Upon conviction of a first or any subsequent offense under this subsection or subsection (c) of this Code section, in addition to any other punishment provided by this Code section, the defendant shall be required to make restitution of the amount of the instrument, together with all costs of bringing a complaint under this Code section. The court may require the defendant to pay as interest a monthly payment equal to 1 percent of the amount of the instrument. Such amount shall be paid each month in addition to any payments on the principal until the entire balance, including the principal and any unpaid interest payments, is paid in full. Such amount shall be paid without regard to any reduction in the principal balance owed. Costs shall be determined by the court from competent evidence of costs provided by the party causing the criminal warrant or citation to issue; provided, however, that the minimum costs shall not be less than $25.00. Restitution may be made while the defendant is serving a probated or suspended sentence.

(c) A person who commits the offense of deposit account fraud by the making, drawing, uttering, executing, or delivering of an instrument on a bank of another state shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one nor more than five years or by a fine in an amount of up to $1,000.00, or both.

(d) The prosecuting authority of the court with jurisdiction over a violation of subsection (c) of this Code section may seek extradition for criminal prosecution of any person not within this state who flees the state to avoid prosecution under this Code section.

(e) In any prosecution or action under this Code section, an instrument for which the information required in this subsection is available at the time of issuance shall constitute prima-facie evidence of the identity of the party issuing or executing the instrument and that the person was a party authorized to draw upon the named account. To establish this prima-facie evidence, the following information regarding the identity of the party presenting the instrument shall be obtained by the party receiving such instrument: the full name, residence address, and home phone number.

(1) Such information may be provided by either of two methods:

(A) The information may be recorded upon the instrument itself; or

(B) The number of a check-cashing identification card issued by the receiving party may be recorded on the instrument. The check-cashing identification card shall be issued only after the information required in this subsection has been placed on file by the receiving party.

(2) In addition to the information required in this subsection, the party receiving an instrument shall witness the signature or endorsement of the party presenting such instrument and as evidence of such the receiving party shall initial the instrument.

(f) As used in this Code section, the term:

(1) "Bank" shall include a financial institution as defined in this Code section.

(2) "Conviction" shall include the entering of a guilty plea, the entering of a plea of nolo contendere, or the forfeiting of bail.

(3) "Financial institution" shall have the same meaning as defined in paragraph (21) of Code Section 7-1-4 and shall also include a national bank, a state or federal savings bank, a state or federal credit union, and a state or federal savings and loan association.

(4) "Holder in due course" shall have the same meaning as in Code Section 11-3-302.

(5) "Instrument" means a check, draft, debit card sales draft, or order for the payment of money.

(6) "Present consideration" shall include without limitation:

(A) An obligation or debt of rent which is past due or presently due;

(B) An obligation or debt of state taxes which is past due or presently due;

(C) An obligation or debt which is past due or presently due for child support when made for the support of such minor child and which is given pursuant to an order of court or written agreement signed by the person making the payment;

(D) A simultaneous agreement for the extension of additional credit where additional credit is being denied; and

(E) A written waiver of mechanic's or materialmen's lien rights.

(7) "State taxes" shall include payments made to the Georgia Department of Labor as required by Chapter 8 of Title 34.

(g) This Code section shall in no way affect the authority of a sentencing judge to provide for a sentence to be served on weekends or during the nonworking hours of the defendant as provided in Code Section 17-10-3.

(h) (1) Any party holding a worthless instrument and giving notice in substantially similar form to that provided in subparagraph (a)(2)(B) of this Code section shall be immune from civil liability for the giving of such notice and for proceeding as required under the forms of such notice; provided, however, that, if any person shall be arrested or prosecuted for violation of this Code section and payment of any instrument shall have been refused because the maker or drawer had no account with the bank or other depository on which such instrument was drawn, the one causing the arrest or prosecution shall be deemed to have acted with reasonable or probable cause even though he, she, or it has not mailed the written notice or waited for the ten-day period to elapse. In any civil action for damages which may be brought by the person who made, drew, uttered, executed, or delivered such instrument, no evidence of statements or representations as to the status of the instrument involved or of any collateral agreement with reference to the instrument shall be admissible unless such statements, representations, or collateral agreement shall be written simultaneously with or upon the instrument at the time it is delivered by the maker thereof.

(2) Except as otherwise provided by law, any party who holds a worthless instrument, who complies with the requirements of subsection (a) of this Code section, and who causes a criminal warrant or citation to be issued shall not forfeit his or her right to continue or pursue civil remedies authorized by law for the collection of the worthless instrument; provided, however, that if interest is awarded and collected on any amount ordered by the court as restitution in the criminal case, interest shall not be collectable in any civil action on the same amount. It shall be deemed conclusive evidence that any action is brought upon probable cause and without malice where such party holding a worthless instrument has complied with the provisions of subsection (a) of this Code section regardless of whether the criminal charges are dismissed by a court due to payment in full of the face value of the instrument and applicable service charges subsequent to the date that affidavit for the warrant or citation is made. In any civil action for damages which may be brought by the person who made, drew, uttered, executed, or delivered such instrument, no evidence of statements or representations as to the status of the instrument involved or of any collateral agreement with reference to the instrument shall be admissible unless such statements, representations, or collateral agreement shall be written simultaneously with or upon the instrument at the time it is delivered by the maker thereof.

(i) Notwithstanding paragraph (2) of subsection (a) of this Code section or any other law on usury, charges, or fees on loans or credit extensions, any lender of money or extender of other credit who receives an instrument drawn on a bank or other depository institution given by any person in full or partial repayment of a loan, installment payment, or other extension of credit may, if such instrument is not paid or is dishonored by such institution, charge and collect from the borrower or person to whom the credit was extended a bad instrument charge. This charge shall not be deemed interest or a finance or other charge made as an incident to or as a condition to the granting of the loan or other extension of credit and shall not be included in determining the limit on charges which may be made in connection with the loan or extension of credit or any other law of this state.

(j) For purposes of this Code section, no service charge or bad instrument charge shall exceed $30.00 or 5 percent of the face amount of the instrument, whichever is greater, except that the holder of the instrument may also charge the maker an additional fee in an amount equal to that charged to the holder by the bank or financial institution as a result of the instrument not being honored.

(k) An action under this Code section may be prosecuted by the party initially receiving a worthless instrument or by any subsequent holder in due course of any such worthless instrument.



§ 16-9-21. Printing, executing, or negotiating checks, drafts, orders, or debit card sales drafts knowing information thereon to be in error, fictitious, or assigned to another account holder

(a) It shall be unlawful for any person to print or cause to be printed checks, drafts, orders, or debit card sales drafts, drawn upon any financial institution or to execute or negotiate any check, draft, order, or debit card sales draft knowing that the account number, routing number, or other information printed on such check, draft, order, or debit card sales draft is in error, fictitious, or assigned to another account holder or financial institution.

(b) Any person who violates subsection (a) of this Code section shall be punished by a fine of not more than $5,000.00 or by imprisonment for not less than one year nor more than five years, or both.






Article 3 - Illegal Use of Financial Transaction Cards

§ 16-9-30. Definitions

As used in this article, the term:

(1) "Acquirer" means a business organization, government, financial institution, or an agent of a business organization, government, or financial institution that authorizes a merchant to accept payment by financial transaction card for money, goods, services, or anything else of value.

(2) "Automated banking device" means any machine which when properly activated by a financial transaction card and personal identification code may be used for any of the purposes for which a financial transaction card may be used.

(3) "Cardholder" means the person, government, or organization to whom or for whose benefit the financial transaction card is issued by an issuer.

(4) "Expired financial transaction card" means a financial transaction card which is no longer valid because the term for which it was issued has elapsed.

(5) "Financial transaction card" or "FTC" means any instrument or device, whether known as a credit card, credit plate, bank services card, banking card, check guarantee card, debit card, or by any other name, issued with or without fee by an issuer for the use of the cardholder:

(A) In obtaining money, goods, services, or anything else of value;

(B) In certifying or guaranteeing to a person or business the availability to the cardholder of funds on deposit that are equal to or greater than the amount necessary to honor a draft or check payable to the order of such person or business; or

(C) In providing the cardholder access to a demand deposit account, savings account, or time deposit account for the purpose of:

(i) Making deposits of money or checks therein;

(ii) Withdrawing funds in the form of money, money orders, or traveler's checks therefrom;

(iii) Transferring funds from any demand deposit account, savings account, or time deposit account to any other demand deposit account, savings account, or time deposit account;

(iv) Transferring funds from any demand deposit account, savings account, or time deposit account to any credit card accounts, overdraft privilege accounts, loan accounts, or any other credit accounts in full or partial satisfaction of any outstanding balance owed existing therein;

(v) For the purchase of goods, services, or anything else of value; or

(vi) Obtaining information pertaining to any demand deposit account, savings account, or time deposit account.

(5.1) "Financial transaction card account number" means a number, numerical code, alphabetical code, or alphanumeric code assigned by the issuer to a particular financial transaction card and which identifies the cardholder's account with the issuer.

(5.2) "Government" means:

(A) Every state department, agency, board, bureau, commission, and authority;

(B) Every county, municipal corporation, school system, or other political subdivision of this state;

(C) Every department, agency, board, bureau, commission, authority, or similar body of each such county, municipal corporation, school system, or other political subdivision of this state;

(D) Every city, county, regional, or other authority established pursuant to the laws of this state; and

(E) Every locally elected clerk of superior court, judge of the probate court, sheriff, tax receiver, tax collector, or tax commissioner.

(6) "Issuer" means the business organization or financial institution or its duly authorized agent which issues a financial transaction card.

(7) "Personal identification code" means a numeric or alphabetical code, signature, photograph, fingerprint, or any other means of electronic or mechanical confirmation used by the cardholder of a financial transaction card to permit authorized electronic use of that financial transaction card.

(8) "Presenting" means those actions taken by a cardholder or any person to introduce a financial transaction card into an automated banking device with or without utilization of a personal identification code or merely displaying or showing, with intent to defraud, a financial transaction card to the issuer or to any person or organization providing money, goods, services, or anything else of value or to any other entity.

(8.1) "Purchasing card," "PCard," or "P-Card" means a type of financial transaction card allowing persons, governments, or business organizations to use financial transaction infrastructure.

(9) "Receives" or "receiving" means acquiring possession of or control of or accepting a financial transaction card as security for a loan.

(10) "Revoked financial transaction card" means a financial transaction card which is no longer valid because permission to use it has been suspended or terminated by the issuer.



§ 16-9-31. Financial transaction card theft

(a) A person commits the offense of financial transaction card theft when:

(1) He takes, obtains, or withholds a financial transaction card from the person, possession, custody, or control of another without the cardholder's consent; or who, with knowledge that it has been so taken, obtained, or withheld, receives the financial transaction card with intent to use it or to sell it or to transfer it to a person other than the issuer or the cardholder;

(2) He receives a financial transaction card that he knows to have been lost, mislaid, or delivered under a mistake as to the identity or address of the cardholder and he retains possession with intent to use it or sell it or to transfer it to a person other than the issuer or the cardholder;

(3) He, not being the issuer, sells a financial transaction card or buys a financial transaction card from a person other than the issuer; or

(4) He, not being the issuer, during any 12 month period receives two or more financial transaction cards in the names of persons which he has reason to know were taken or retained under circumstances which constitute a violation of paragraph (3) of subsection (a) of Code Section 16-9-33 and paragraph (3) of this subsection.

(b) Taking, obtaining, or withholding a financial transaction card without consent of the cardholder or issuer is included in conduct defined in Code Section 16-8-2 as the offense of theft by taking.

(c) Conviction of the offense of financial transaction card theft is punishable as provided in subsection (b) of Code Section 16-9-38.

(d) When a person has in his possession or under his control two or more financial transaction cards issued in the names of persons other than members of his immediate family or without the consent of the cardholder, such possession shall be prima-facie evidence that the financial transaction cards have been obtained in violation of subsection (a) of this Code section.



§ 16-9-32. Forgery of financial transaction card

(a) A person commits the offense of financial transaction card forgery when:

(1) With intent to defraud a purported issuer; a person or organization providing money, goods, services, or anything else of value; or any other person, he falsely makes or falsely embosses a purported financial transaction card;

(2) With intent to defraud a purported issuer; a person or organization providing money, goods, services, or anything else of value; or any other person, he falsely encodes, duplicates, or alters existing encoded information on a financial transaction card or utters such a financial transaction card; or

(3) He, not being the cardholder or a person authorized by him, with intent to defraud the issuer; a person or organization providing money, goods, services, or anything else of value; or any other person, signs a financial transaction card.

(b) A person falsely makes a financial transaction card when he makes or draws in whole or in part a device or instrument which purports to be the financial transaction card of a named issuer but which is not such a financial transaction card because the issuer did not authorize the making or drawing or when he alters a financial transaction card which was validly issued.

(c) A person falsely embosses a financial transaction card when without authorization of the named issuer he completes a financial transaction card by adding any of the matter other than the signature of the cardholder, which an issuer requires to appear on the financial transaction card before it can be used by a cardholder.

(d) A person falsely encodes a financial transaction card when without authorization of the purported issuer he records, erases, or otherwise alters magnetically, electronically, electromagnetically, or by any other means whatsoever information on a financial transaction card which will permit acceptance of that card by any automated banking device.

(e) Conviction of the offense of financial transaction card forgery shall be punishable as provided in subsection (b) of Code Section 16-9-38.

(f) When a person other than the purported issuer possesses two or more financial transaction cards which are falsely made, falsely encoded, or falsely embossed, such possession shall be prima-facie evidence that said cards were obtained in violation of paragraph (1) or (2) of subsection (a) of this Code section.



§ 16-9-33. Financial transaction card fraud

(a) A person commits the offense of financial transaction card fraud when, with intent to defraud the issuer; a person or organization providing money, goods, services, or anything else of value; or any other person; or cardholder, such person:

(1) Uses for the purpose of obtaining money, goods, services, or anything else of value:

(A) A financial transaction card obtained or retained or which was received with knowledge that it was obtained or retained in violation of Code Section 16-9-31 or 16-9-32;

(B) A financial transaction card which he or she knows is forged, altered, expired, revoked, or was obtained as a result of a fraudulent application in violation of subsection (d) of this Code section; or

(C) The financial transaction card account number of a financial transaction card which he or she knows has not in fact been issued or is forged, altered, expired, revoked, or was obtained as a result of a fraudulent application in violation of subsection (d) of this Code section;

(2) Obtains money, goods, services, or anything else of value by:

(A) Representing without the consent of the cardholder that he or she is the holder of a specified card;

(B) Presenting the financial transaction card without the authorization or permission of the cardholder or issuer;

(C) Falsely representing that he or she is the holder of a card and such card has not in fact been issued; or

(D) Giving, orally or in writing, a financial transaction card account number to the provider of the money, goods, services, or other thing of value for billing purposes without the authorization or permission of the cardholder or issuer for such use;

(3) Obtains control over a financial transaction card as security for debt;

(4) Deposits into his or her account or any account by means of an automated banking device a false, fictitious, forged, altered, or counterfeit check, draft, money order, or any other such document not his or her lawful or legal property; or

(5) Receives money, goods, services, or anything else of value as a result of a false, fictitious, forged, altered, or counterfeit check, draft, money order, or any other such document having been deposited into an account via an automated banking device, knowing at the time of receipt of the money, goods, services, or item of value that the document so deposited was false, fictitious, forged, altered, or counterfeit or that the above-deposited item was not his lawful or legal property.

(b) A person who is authorized by an issuer to furnish money, goods, services, or anything else of value upon presentation of a financial transaction card by the cardholder or any agent or employee of such person commits the offense of financial transaction card fraud when, with intent to defraud the issuer or the cardholder, he or she:

(1) Furnishes money, goods, services, or anything else of value upon presentation of a financial transaction card obtained or retained in violation of Code Section 16-9-31 or a financial transaction card which he or she knows is forged, expired, or revoked;

(2) Alters a charge ticket or purchase ticket to reflect a larger amount than that approved by the cardholder; or

(3) Fails to furnish money, goods, services, or anything else of value which he or she represents in writing to the issuer that he or she has furnished.

(c) Conviction of the offense of financial transaction card fraud as provided in subsection (a) or (b) of this Code section is punishable as provided in subsection (a) of Code Section 16-9-38 if the value of all money, goods, services, and other things of value furnished in violation of this Code section or if the difference between the value actually furnished and the value represented to the issuer to have been furnished in violation of this Code section does not exceed $100.00 in any six-month period. Conviction of the offense of financial transaction card fraud as provided in subsection (a) or (b) of this Code section is punishable as provided in subsection (b) of Code Section 16-9-38 if such value exceeds $100.00 in any six-month period.

(d) A person commits the offense of financial transaction card fraud when, upon application for a financial transaction card to an issuer, he or she knowingly makes or causes to be made a false statement or report relative to his or her name, occupation, employer, financial condition, assets, or liabilities or willfully and substantially overvalues any assets or willfully omits or substantially undervalues any indebtedness for the purpose of influencing the issuer to issue a financial transaction card. Financial transaction card fraud as provided in this subsection is punishable as provided in subsection (b) of Code Section 16-9-38.

(e) A cardholder commits the offense of financial transaction card fraud when he or she willfully, knowingly, and with an intent to defraud the issuer; a person or organization providing money, goods, services, or anything else of value; or any other person submits verbally or in writing to the issuer or any other person any false notice or report of the theft, loss, disappearance, or nonreceipt of his or her financial transaction card and personal identification code. Conviction of the offense of financial transaction card fraud as provided in this subsection is punishable as provided in subsection (b) of Code Section 16-9-38.

(f) A person authorized by an acquirer to furnish money, goods, services, or anything else of value upon presentation of a financial transaction card or a financial transaction card account number by a cardholder or any agent or employee of such person, who, with intent to defraud the issuer, acquirer, or cardholder, remits to an issuer or acquirer, for payment, a financial transaction card record of a sale, which sale was not made by such person, agent, or employee, commits the offense of financial transaction card fraud. Conviction of the offense of financial transaction card fraud as provided in this subsection shall be punishable as provided in subsection (b) of Code Section 16-9-38.

(g) Reserved.

(h) For purposes of this Code section, revocation shall be construed to include either notice given in person or notice given in writing to the person to whom the financial transaction card and personal identification code was issued. Notice of revocation shall be immediate when notice is given in person. The sending of a notice in writing by registered or certified mail or statutory overnight delivery in the United States mail, duly stamped and addressed to such person at his or her last address known to the issuer, shall be prima-facie evidence that such notice was duly received after seven days from the date of deposit in the mail. If the address is located outside the United States, Puerto Rico, the Virgin Islands, the Canal Zone, and Canada, notice shall be presumed to have been received ten days after mailing by registered or certified mail or statutory overnight delivery.



§ 16-9-34. Criminal possession of financial transaction card forgery devices

(a) A person commits the offense of criminal possession of financial transaction card forgery devices when:

(1) He is a person other than the cardholder and possesses two or more incomplete financial transaction cards with intent to complete them without the consent of the issuer; or

(2) With knowledge of its character, he possesses machinery, plates, or any other contrivance designed to reproduce instruments purporting to be financial transaction cards of an issuer who has not consented to the preparation of such financial transaction cards.

(b) A financial transaction card is incomplete if part of the matter, other than the signature of the cardholder, which an issuer requires to appear on the financial transaction card before it can be used by a cardholder has not yet been stamped, embossed, imprinted, encoded, or written upon.

(c) Conviction of the offense of criminal possession of financial transaction card forgery devices is punishable as provided in subsection (b) of Code Section 16-9-38.



§ 16-9-35. Criminal receipt of goods and services fraudulently obtained

A person commits the offense of criminally receiving goods and services fraudulently obtained when he receives money, goods, services, or anything else of value obtained in violation of subsection (a) of Code Section 16-9-33 with the knowledge or belief that the same were obtained in violation of subsection (a) of Code Section 16-9-33. Conviction of the offense of criminal receipt of goods and services fraudulently obtained is punishable as provided in subsection (a) of Code Section 16-9-38 if the value of all money, goods, services, and anything else of value obtained in violation of this Code section does not exceed $100.00 in any six-month period. Conviction of the offense of criminal receipt of goods and services fraudulently obtained is punishable as provided in subsection (b) of Code Section 16-9-38 if such value exceeds $100.00 in any six-month period.



§ 16-9-36. Rebuttable presumption of criminal receipt of goods and services fraudulently obtained

A person who obtains at a discount price a ticket issued by an airline, railroad, steamship, or other transportation company from other than an authorized agent of such company, which ticket was acquired in violation of subsection (a) of Code Section 16-9-33 without reasonable inquiry to ascertain that the person from whom it was obtained had a legal right to possess it shall be rebuttably presumed to know that such ticket was acquired under circumstances constituting a violation of subsection (a) of Code Section 16-9-33 if the ticket shows on its face that it was issued through the use of a financial transaction card or that it is otherwise nonrefundable.



§ 16-9-36.1. Criminal factoring of financial transaction card records

Any person who, without the acquirer's express authorization, employs or solicits an authorized merchant or any agent or employee of such merchant to remit to an issuer or acquirer, for payment, a financial transaction card record of a sale, which sale was not made by such merchant, agent, or employee, commits the offense of criminal factoring of financial transaction card records. Conviction of criminal factoring of financial transaction card records shall be punishable as provided in subsection (b) of Code Section 16-9-38.



§ 16-9-37. Unauthorized use of financial transaction card; misuse of government issued cards

(a) Any person who has been issued or entrusted with a financial transaction card for specifically authorized purposes, provided such authorization is in writing stating a maximum amount charges that can be made with the financial transaction card, and who uses the financial transaction card in a manner and for purposes not authorized in order to obtain or purchase money, goods, services, or anything else of value shall be punished as provided in subsection (a) of Code Section 16-9-38.

(b) Any person who has been issued or entrusted with a financial transaction card by a government for specifically limited and specifically authorized purposes, provided such limitations and authorizations are in writing, and who uses the financial transaction card in a manner and for purposes not authorized shall be punished as provided in subsection (b) of Code Section 16-9-38.



§ 16-9-38. Punishment and penalties

(a) A person who is subject to the punishment and penalties of this subsection shall be fined not more than $1,000.00 or imprisoned not less than one year nor more than two years, or both.

(b) A person subject to punishment under this subsection shall be guilty of a felony and shall be punished by a fine of not more than $5,000.00 or imprisonment for not less than one year nor more than three years, or both.



§ 16-9-39. Publication of information regarding schemes, devices, means, or methods for financial transaction card fraud or theft of telecommunication services

(a) As used in this Code section, "publish" means the communication or dissemination of information to any one or more persons either orally, in person, by telephone, radio or television, or in a writing of any kind, including without limitation a letter, memorandum, circular, handbill, newspaper or magazine article, or book.

(b) A person who publishes the number or code of any existing, canceled, revoked, or nonexistent telephone number, credit number, or other credit device, or method of numbering or coding which is employed in the issuance of telephone numbers, credit numbers, or other credit devices with knowledge or reason to believe that it may be used to avoid the payment of any lawful telephone or telegraph toll charge under circumstances evidencing an intent to have such telephone number, credit number, credit device, or method of numbering or coding so used shall be punished as provided in subsection (a) of Code Section 16-9-38.

(c) An offense under this Code section may be deemed to have been committed at either the place at which the publication was initiated, at which publication was received, or at which the information so published was utilized to avoid or attempt to avoid payment of any lawful telephone or telegraph charge.



§ 16-9-40. Venue determinations

(a) In any prosecution for a violation of this article, the state is not required to establish that all of the acts constituting the crime occurred in this state or within one city, county, or local jurisdiction, and it is no defense that some of the acts constituting the crime did not occur in this state or within one city, county, or local jurisdiction. Except as otherwise provided by Code Section 17-2-2, for purposes of venue, the crime defined by this Code section shall be considered as having been committed in the county where the commission of the crime commenced.

(b) In any prosecution for a violation of this article by a public official or government employee, using government funds or a financial transaction card issued to such official or government employee by or on behalf of government, the crime shall be considered to have been committed in the county in which such public official holds office or such government employee is employed.






Article 4 - Fraud and Related Offenses

§ 16-9-50. Deceptive business practices

(a) A person commits the offense of using a deceptive business practice when in the regular course of business he knowingly:

(1) Uses or possesses for use a false weight or measure or any other device for falsely determining or recording any quality or quantity;

(2) Sells, offers, or exposes for sale or delivers less than the represented quality or quantity of any commodity; or

(3) Takes or attempts to take more than the represented quantity of any commodity when as buyer he furnishes the weight or measure.

(b) Any person who commits the offense of using a deceptive business practice shall be guilty of a misdemeanor.



§ 16-9-51. Destruction, removal, concealment, encumbrance, or transfer of property subject to security interest

(a) Except as provided in subsection (b) of this Code section, a person who destroys, removes, conceals, encumbers, transfers, or otherwise deals with property subject to a security interest with intent to hinder enforcement of that interest shall be guilty of a misdemeanor.

(b) A person who destroys, removes, conceals, encumbers, transfers, or otherwise deals with property subject to a security interest with intent to hinder enforcement of that security interest and in so doing does damage to such property in an amount greater than $500.00 shall be guilty of a misdemeanor of a high and aggravated nature.

(c) In a prosecution under this Code section the crime shall be considered as having been committed in any county where any act in furtherance of the criminal scheme was done or caused to be done.



§ 16-9-52. Improper solicitation of money

(a) A person commits the offense of improper solicitation of money when he solicits payment of money by another by means of a statement or invoice or any writing that could reasonably be interpreted as a statement or invoice for goods not yet ordered or for services not yet performed and not yet ordered, unless there appears on the face of the statement or invoice or writing in 30 point boldface type the following warning:

"This is a solicitation for the order of goods or services and you are under no obligation to make payment unless you accept the offer contained herein."

(b) Any person who violates subsection (a) of this Code section shall be guilty of a misdemeanor.

(c) In addition to other remedies, any person damaged by noncompliance with subsection (a) of this Code section is entitled to damages in the amount equal to three times the sum solicited.



§ 16-9-53. Damaging, destroying, or secreting property to defraud another

(a) A person commits the offense of damaging, destroying, or secreting property to defraud another person when he knowingly and with intent to defraud another person damages, destroys, or secretes any property of whatever class or character, whether the property of himself or of another person.

(b) A person convicted of the offense of damaging, destroying, or secreting property to defraud another person shall be punished by imprisonment for not less than one nor more than five years.



§ 16-9-54. False statements by telephone solicitors

(a) In making a telephone solicitation for the purpose of the sale of goods or services or for the purpose of seeking charitable contributions, it shall be unlawful for any person to make false statements regarding the purpose of the solicitation, the person or persons represented by the solicitor, or the person or persons benefiting from the solicitation.

(b) Any person who violates subsection (a) of this Code section shall be guilty of a misdemeanor.



§ 16-9-55. Fraudulently obtaining or attempting to obtain public housing or reduction in public housing rent

(a) Any person who obtains or attempts to obtain or who establishes or attempts to establish eligibility for, and any person who knowingly or intentionally aids or abets such person in obtaining or attempting to obtain or in establishing or attempting to establish eligibility for, any public housing or a reduction in public housing rental charges or any rent subsidy or payment from a tenant in connection with public housing to which such person would not otherwise be entitled, by means of a false statement, failure to disclose information, impersonation, or other fraudulent scheme or device shall be guilty of a misdemeanor.

(b) As used in this Code section, "public housing" means housing which is constructed, operated, maintained, financed, or subsidized by the state, a county, a municipal corporation, the Georgia Housing and Finance Authority, a housing authority, or by any other political subdivision or public corporation of the state or its subdivisions.

(c) Notice of subsection (a) of this Code section shall be printed on the application form for public housing and shall be displayed in the office where such application is made.



§ 16-9-56. Fraudulent attempts to obtain refunds

(a) It shall be unlawful for any person to give a false or fictitious name, address, or telephone number as that person's own or to give the name, address, or telephone number of any other person without that other person's knowledge and approval for the purpose of obtaining or attempting to obtain a refund for merchandise returned to a business establishment or a refund on a ticket or other document which is evidence of a service purchased from a business establishment, which service is yet to be performed.

(b) Any person who violates this Code section shall be guilty of a misdemeanor.



§ 16-9-57. False representation as representative of peace officer organization or fire service organization

(a) It shall be unlawful for any person to solicit or accept a fee, consideration, or donation or to offer for sale or to sell advertising as a representative of a peace officer organization or fire service organization or under the guise of representing a peace officer organization or fire service organization unless such person is employed by, is acting pursuant to the authority of, or is a member of such organization.

(b) As used in this Code section, the term:

(1) "Fire service" shall include any person duly elected, appointed, or employed to engage in fire fighting.

(2) "Peace officer" shall include any person duly elected, appointed, or employed to engage in public law enforcement work.

(c) Any person, firm, association, or corporation violating subsection (a) of this Code section shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than $500.00 or by imprisonment for not more than 30 days, or both.

(d) Any person, firm, association, or corporation violating subsection (a) of this Code section through the use of some form of communication across the boundaries of the state, whether such communication is by mail, by the use of any electronic device including but not limited to the use of a telephone or telegraph, or by any other means, shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one year nor more than three years or by a fine of not less than $1,000.00 nor more than $5,000.00, or both.



§ 16-9-58. Failing to pay for natural products or chattels

Any person, either on his or her own account or for others, who with fraudulent intent shall buy cotton, corn, rice, crude turpentine, spirits of turpentine, rosin, pitch, tar, timber, pulpwood, Christmas trees, pine needles, horticultural crops, poultry and poultry products, cattle, hogs, sheep, goats, ratites, horses, mules, pecans, peaches, apples, watermelons, cantaloupes, or other products or chattels and fail or refuse to pay therefor within 20 days following receipt of such products or chattels or by such other payment due date explicitly stated in a written contract agreed to by the buyer and seller, whichever is later, shall be guilty of a misdemeanor; except that if the value of the products or chattels exceeded $500.00 such person shall be guilty of a felony and, upon conviction thereof, shall be imprisoned for not less than one year nor more than five years.



§ 16-9-59. Operation of credit repair services organization

(a) As used in this Code section, the term:

(1) "Buyer" means any individual who is solicited to purchase or who purchases the services of a credit repair services organization.

(2)(A) "Credit repair services organization" means any person who, with respect to the extension of credit to a buyer by others, sells, provides, or performs, or represents that he can or will sell, provide, or perform, in return for the payment of money or other valuable consideration any of the following services:

(i) Improving a buyer's credit record, history, or rating;

(ii) Obtaining an extension of credit for a buyer;

(iii) Providing advice or assistance to a buyer with regard to either division (i) or (ii) of this subparagraph.

(B) "Credit repair services organization" does not include:

(i) Any person authorized to make loans or extensions of credit under the laws of this state or the United States who is subject to regulation and supervision by this state or the United States;

(ii) Any bank or savings and loan institution whose deposits or accounts are eligible for insurance by the Federal Deposit Insurance Corporation or the Savings Association Insurance Fund of the Federal Deposit Insurance Corporation;

(iii) Any nonprofit organization exempt from taxation under Section 501(c)(3) of the Internal Revenue Code of 1986;

(iv) Any person licensed as a real estate broker by this state if the person is acting within the course and scope of that license;

(v) Any person licensed to practice law in this state if the person renders services within the course and scope of his or her practice as an attorney;

(vi) Any broker-dealer registered with the Securities and Exchange Commission or the Commodity Futures Trading Commission if the broker-dealer is acting within the course and scope of those regulatory agencies; or

(vii) Any consumer reporting agency as defined in the federal Fair Credit Reporting Act (15 U.S.C. 1681-1681t).

(3) "Extension of credit" means the right to defer payment of debt or to incur debt and defer its payment, offered or granted primarily for personal, family, or household purposes.

(b) A person commits the offense of operating a credit repair services organization when he or she owns, operates, or is affiliated with a credit repair services organization.

(c) Any person who commits the offense of operating a credit repair services organization shall be guilty of a misdemeanor.



§ 16-9-60. "Foreclosure fraud" construed; penalty

(a) For purposes of this Code section, the term "foreclosure fraud" shall include any of the following: knowingly or willfully representing that moneys provided to or on behalf of a debtor, as defined in Code Section 44-14-162.1 in connection with property used as a dwelling place by said debtor, are a loan if in fact they are used to purchase said property or such debtor's interest therein; or knowingly or willfully making fraudulent representation to a debtor about assisting the debtor in connection with said property.

(b) Any person who by foreclosure fraud purchases or attempts to purchase residential property by means of such fraudulent scheme shall be guilty of a felony.

(c) A person who violates subsection (b) of this Code section shall be punished by imprisonment for not less than one year nor more than three years or by a fine of not less than $1,000.00 nor more than $5,000.00, or both.



§ 16-9-61. Misrepresenting the origin or ownership of timber or agricultural commodities

(a) A person commits the crime of misrepresenting the origin or ownership of timber or agricultural commodities when, in the course of a sale, attempted sale, delivery, or other completed or attempted transaction regarding timber or agricultural commodities, he or she knowingly, willfully, and with criminal intent to defraud makes a false statement or knowingly, willfully, and with criminal intent to defraud causes a false statement to be made with regard to any specific ownership of the timber or agricultural commodities or with regard to the location or ownership of the land where the timber was cut or the agricultural commodities were harvested.

(b) Misrepresenting the origin of timber or agricultural commodities shall be punished, upon conviction, as for a misdemeanor; except that if the property which was the subject of the misrepresentation exceeded $500.00 in value, it shall be a felony offense punishable upon conviction by a sentence of imprisonment of not less than one year and not exceeding five years.



§ 16-9-62. Crimes utilizing automated sales suppression devices, zapper, or phantom-ware; penalties

(a) As used in this Code section, the term:

(1) "Automated sales suppression device" or "zapper" means a software program, carried on a memory stick or removable compact disc, accessed through an Internet link, or accessed through any other means, that falsifies the electronic records of electronic cash registers and other point-of-sale systems, including, but not limited to, transaction data and transaction reports.

(2) "Electronic cash register" means a device that keeps a register or supporting documents through the means of an electronic device or computer system designed to record transaction data for the purpose of computing, compiling, or processing retail sales transaction data in whatever manner.

(3) "Phantom-ware" means a hidden, preinstalled, or installed at a later time programming option embedded in the operating system of an electronic cash register or hardwired into the electronic cash register that can be used to create a virtual second till or may eliminate or manipulate transaction records that may or may not be preserved in digital formats to represent the true or manipulated record of transactions in the electronic cash register.

(4) "Transaction data" includes items purchased by a customer, the price for each item, a taxability determination for each item, a segregated tax amount for each of the taxed items, the amount of cash or credit tendered, the net amount returned to the customer in change, the date and time of the purchase, the name, address, and identification number of the vendor, and the receipt or invoice number of the transaction.

(5) "Transaction reports" means a report documenting, but not limited to, the sales, taxes collected, media totals, and discount voids at an electronic cash register that is printed on cash register tape at the end of a day or shift, or a report documenting every action at an electronic cash register that is stored electronically.

(b) It shall be unlawful to willfully and knowingly sell, purchase, install, transfer, or possess in this state any automated sales suppression device or zapper or phantom-ware.

(c) Any person convicted of a violation of subsection (b) of this Code section shall be guilty of a felony and shall be punished by imprisonment of not less than one nor more than five years, a fine not to exceed $100,000.00, or both.

(d) Any person violating subsection (b) of this Code section shall be liable for all taxes and penalties due the state as the result of the fraudulent use of an automated sales suppression device or phantom-ware and shall disgorge all profits associated with the sale or use of an automated sales suppression device or phantom-ware.

(e) An automated sales suppression device or phantom-ware and any device containing such device or software shall be contraband.



§ 16-9-63. False representation as veteran

(a) As used in this Code section, the term:

(1) "Armed forces of the United States" means the army, navy, air force, marine corps, or coast guard and the reserve components thereof and the uniformed components of the Public Health Service or the National Oceanic and Atmospheric Administration.

(2) "Military decoration" means:

(A) A medal, decoration, badge, or ribbon authorized by law, executive order, or regulation to be awarded to a member of the armed forces of the United States by the President of the United States, Congress, the United States Department of Defense, or the United States Department of Homeland Security;

(B) A medal, decoration, badge, or ribbon authorized by law, executive order, or regulation to be awarded to members of the organized militia; or

(C) A rosette or metal lapel button depicting a medal, decoration, badge, or ribbon described in subparagraph (A) or (B) of this paragraph which is authorized by law, executive order, or regulation to be worn on civilian clothing.

(3) "Military medal award" shall have the same meaning as provided for under Code Section 40-2-85.1.

(4) "Military veteran" means a current, former, or retired member of the armed forces of the United States, the organized militia, or a state military force of another state.

(5) "Organized militia" means the Army National Guard, the Air National Guard, the Georgia Naval Militia, and the State Defense Force.

(6) "Tangible benefit" means:

(A) A benefit, preference, service, or other thing of value offered to a military veteran which is enhanced or offered at a reduced rate or free of charge by an agency of this state, or any political subdivision or authority thereof, based on such military veteran's service or the award of a military decoration;

(B) Employment or promotion in an individual's employment; or

(C) Election to public office.

(b) It shall be unlawful for any individual, with the intent to secure a tangible benefit for himself or herself, to make a false, fictitious, or fraudulent statement or representation that such individual is a military veteran or recipient of a military decoration.

(c) It shall be unlawful for any individual, with the intent to deceive, to appear in a court of this state while wearing:

(1) The uniform of the armed forces of the United States or of the organized militia of this state if such individual is not authorized to wear such uniform; or

(2) Any military decoration which such individual has not, in fact, been awarded.

(d) Any person who violates this Code section shall be guilty of a misdemeanor; provided, however, that if such violation involves a military medal award, such person shall be guilty of a misdemeanor of a high and aggravated nature.

(e) Any violation of this Code section shall be considered a separate offense and shall not merge with any other offense. If an individual is convicted of a violation of Code Section 16-10-20 and this Code section arising out of the same incident, any penalty imposed for a violation of this Code section shall be served consecutively to any sentence that may be imposed for a violation of Code Section 16-10-20.






Article 5 - Removal or Alteration of Identification From Property

§ 16-9-70. Criminal use of an article with an altered identification mark

(a) A person commits the offense of criminal use of an article with an altered identification mark when he or she buys, sells, receives, disposes of, conceals, or has in his or her possession a radio, piano, phonograph, sewing machine, washing machine, typewriter, adding machine, comptometer, bicycle, firearm, safe, vacuum cleaner, dictaphone, watch, watch movement, watch case, or any other mechanical or electrical device, appliance, contrivance, material, vessel as defined in Code Section 52-7-3, or other piece of apparatus or equipment, other than a motor vehicle as defined in Code Section 40-1-1, from which he or she knows the manufacturer's name plate, serial number, or any other distinguishing number or identification mark has been removed for the purpose of concealing or destroying the identity of such article.

(b) A person convicted of the offense of criminal use of an article with an altered identification mark shall be punished by imprisonment for not less than one nor more than five years.

(c) This Code section does not apply to those cases or instances where any of the changes or alterations enumerated in subsection (a) of this Code section have been customarily made or done as an established practice in the ordinary and regular conduct of business by the original manufacturer or by his duly appointed direct representative or under specific authorization from the original manufacturer.



§ 16-9-71. Removal of collars or identifying items or marks on animals

(a) It shall be unlawful for any person without the express permission of the owner or lessee of an animal to remove a collar, tag, tattoo, or any identification mark artificially attached to or imprinted on an animal for the purposes of identification which causes or is likely to cause the loss of the animal to the owner thereof.

(b) Any person who violates subsection (a) of this Code section shall be guilty of a misdemeanor.






Article 6 - Computer Systems Protection

Part 1 - Computer Crimes

§ 16-9-90. Short title

This article shall be known and may be cited as the "Georgia Computer Systems Protection Act."



§ 16-9-91. Legislative findings

The General Assembly finds that:

(1) Computer related crime is a growing problem in the government and in the private sector;

(2) Such crime occurs at great cost to the public, since losses for each incident of computer crime tend to be far greater than the losses associated with each incident of other white collar crime;

(3) The opportunities for computer related crimes in state programs, and in other entities which operate within the state, through the introduction of fraudulent records into a computer system, unauthorized use of computer facilities, alteration or destruction of computerized information files, and stealing of financial instruments, data, or other assets are great;

(4) Computer related crime operations have a direct effect on state commerce;

(5) Liability for computer crimes should be imposed on all persons, as that term is defined in this title; and

(6) The prosecution of persons engaged in computer related crime is difficult under previously existing Georgia criminal statutes.



§ 16-9-92. Definitions

As used in this article, the term:

(1) "Computer" means an electronic, magnetic, optical, hydraulic, electrochemical, or organic device or group of devices which, pursuant to a computer program, to human instruction, or to permanent instructions contained in the device or group of devices, can automatically perform computer operations with or on computer data and can communicate the results to another computer or to a person. The term includes any connected or directly related device, equipment, or facility which enables the computer to store, retrieve, or communicate computer programs, computer data, or the results of computer operations to or from a person, another computer, or another device. This term specifically includes, but is not limited to, mail servers and e-mail networks. This term does not include a device that is not used to communicate with or to manipulate any other computer.

(2) "Computer network" means a set of related, remotely connected computers and any communications facilities with the function and purpose of transmitting data among them through the communications facilities.

(3) "Computer operation" means computing, classifying, transmitting, receiving, retrieving, originating, switching, storing, displaying, manifesting, measuring, detecting, recording, reproducing, handling, or utilizing any form of data for business, scientific, control, or other purposes.

(4) "Computer program" means one or more statements or instructions composed and structured in a form acceptable to a computer that, when executed by a computer in actual or modified form, cause the computer to perform one or more computer operations. The term "computer program" shall include all associated procedures and documentation, whether or not such procedures and documentation are in human readable form.

(5) "Data" includes any representation of information, intelligence, or data in any fixed medium, including documentation, computer printouts, magnetic storage media, punched cards, storage in a computer, or transmission by a computer network.

(6) "Electronic communication" means any transfer of signs, signals, writing, images, sounds, data, or intelligence of any nature transmitted in whole or in part by a wire, radio, electromagnetic, photoelectronic, or photo-optical system that affects interstate or foreign commerce, but does not include:

(A) Any wire or oral communication;

(B) Any communication made through a tone-only paging device;

(C) Any communication from a tracking device; or

(D) Electronic funds transfer information stored by a financial institution in a communications system used for the electronic storage and transfer of funds.

(7) "Electronic communication service" means any service which provides to its users the ability to send or receive wire or electronic communications.

(8) "Electronic communications system" means any wire, radio, electromagnetic, photoelectronic, photo-optical, or facilities for the transmission of wire or electronic communications, and any computer facilities or related electronic equipment for the electronic storage of such communications.

(9) "Electronic means" is any device or apparatus which can be used to intercept a wire, oral, or electronic communication other than:

(A) Any telephone or telegraph instrument, equipment, or facility, or any component thereof,

(i) Furnished to the subscriber or user by a provider of electronic communication service in the ordinary course of its business and used by the subscriber or user in the ordinary course of its business or furnished by such subscriber or user for connection to the facilities of such service and used in the ordinary course of its business; or

(ii) Used by a provider of electronic communication service in the ordinary course of its business or by an investigative or law enforcement officer in the ordinary course of his or her duties; or

(B) A hearing aid or similar device being used to correct subnormal hearing to better than normal.

(10) "Electronic storage" means:

(A) Any temporary, intermediate storage of wire or electronic communication incidental to its electronic transmission; and

(B) Any storage of such communication by an electronic communication service for purposes of backup protection of such communication.

(11) "Financial instruments" includes any check, draft, money order, note, certificate of deposit, letter of credit, bill of exchange, credit or debit card, transaction-authorizing mechanism, or marketable security, or any computer representation thereof.

(12) "Law enforcement unit" means any law enforcement officer charged with the duty of enforcing the criminal laws and ordinances of the state or of the counties or municipalities of the state who is employed by and compensated by the state or any county or municipality of the state or who is elected and compensated on a fee basis. The term shall include, but not be limited to, members of the Department of Public Safety, municipal police, county police, sheriffs, deputy sheriffs, and agents and investigators of the Georgia Bureau of Investigation.

(13) "Property" includes computers, computer networks, computer programs, data, financial instruments, and services.

(14) "Remote computing service" means the provision to the public of computer storage or processing services by means of an electronic communications system.

(15) "Services" includes computer time or services or data processing services.

(16) "Use" includes causing or attempting to cause:

(A) A computer or computer network to perform or to stop performing computer operations;

(B) The obstruction, interruption, malfunction, or denial of the use of a computer, computer network, computer program, or data; or

(C) A person to put false information into a computer.

(17) "Victim expenditure" means any expenditure reasonably and necessarily incurred by the owner to verify that a computer, computer network, computer program, or data was or was not altered, deleted, damaged, or destroyed by unauthorized use.

(18) "Without authority" includes the use of a computer or computer network in a manner that exceeds any right or permission granted by the owner of the computer or computer network.



§ 16-9-93. Computer crimes defined; exclusivity of article; civil remedies; criminal penalties

(a) Computer theft. Any person who uses a computer or computer network with knowledge that such use is without authority and with the intention of:

(1) Taking or appropriating any property of another, whether or not with the intention of depriving the owner of possession;

(2) Obtaining property by any deceitful means or artful practice; or

(3) Converting property to such person's use in violation of an agreement or other known legal obligation to make a specified application or disposition of such property

shall be guilty of the crime of computer theft.

(b) Computer Trespass. Any person who uses a computer or computer network with knowledge that such use is without authority and with the intention of:

(1) Deleting or in any way removing, either temporarily or permanently, any computer program or data from a computer or computer network;

(2) Obstructing, interrupting, or in any way interfering with the use of a computer program or data; or

(3) Altering, damaging, or in any way causing the malfunction of a computer, computer network, or computer program, regardless of how long the alteration, damage, or malfunction persists

shall be guilty of the crime of computer trespass.

(c) Computer Invasion of Privacy. Any person who uses a computer or computer network with the intention of examining any employment, medical, salary, credit, or any other financial or personal data relating to any other person with knowledge that such examination is without authority shall be guilty of the crime of computer invasion of privacy.

(d) Computer Forgery. Any person who creates, alters, or deletes any data contained in any computer or computer network, who, if such person had created, altered, or deleted a tangible document or instrument would have committed forgery under Article 1 of this chapter, shall be guilty of the crime of computer forgery. The absence of a tangible writing directly created or altered by the offender shall not be a defense to the crime of computer forgery if a creation, alteration, or deletion of data was involved in lieu of a tangible document or instrument.

(e) Computer Password Disclosure. Any person who discloses a number, code, password, or other means of access to a computer or computer network knowing that such disclosure is without authority and which results in damages (including the fair market value of any services used and victim expenditure) to the owner of the computer or computer network in excess of $500.00 shall be guilty of the crime of computer password disclosure.

(f) Article not Exclusive. The provisions of this article shall not be construed to preclude the applicability of any other law which presently applies or may in the future apply to any transaction or course of conduct which violates this article.

(g) Civil Relief; Damages.

(1) Any person whose property or person is injured by reason of a violation of any provision of this article may sue therefor and recover for any damages sustained and the costs of suit. Without limiting the generality of the term, "damages" shall include loss of profits and victim expenditure.

(2) At the request of any party to an action brought pursuant to this Code section, the court shall by reasonable means conduct all legal proceedings in such a way as to protect the secrecy and security of any computer, computer network, data, or computer program involved in order to prevent possible recurrence of the same or a similar act by another person and to protect any trade secrets of any party.

(3) The provisions of this article shall not be construed to limit any person's right to pursue any additional civil remedy otherwise allowed by law.

(4) A civil action under this Code section must be brought within four years after the violation is discovered or by exercise of reasonable diligence should have been discovered. For purposes of this article, a continuing violation of any one subsection of this Code section by any person constitutes a single violation by such person.

(h) Criminal Penalties.

(1) Any person convicted of the crime of computer theft, computer trespass, computer invasion of privacy, or computer forgery shall be fined not more than $50,000.00 or imprisoned not more than 15 years, or both.

(2) Any person convicted of computer password disclosure shall be fined not more than $5,000.00 or incarcerated for a period not to exceed one year, or both.



§ 16-9-93.1. Misleading transmittal and use of individual name, trade name, registered trademark, logo, legal or official seal, or copyrighted symbol over computer or telephone network; criminal penalty; civil remedies

(a) It shall be unlawful for any person, any organization, or any representative of any organization knowingly to transmit any data through a computer network or over the transmission facilities or through the network facilities of a local telephone network for the purpose of setting up, maintaining, operating, or exchanging data with an electronic mailbox, home page, or any other electronic information storage bank or point of access to electronic information if such data uses any individual name, trade name, registered trademark, logo, legal or official seal, or copyrighted symbol to falsely identify the person, organization, or representative transmitting such data or which would falsely state or imply that such person, organization, or representative has permission or is legally authorized to use such trade name, registered trademark, logo, legal or official seal, or copyrighted symbol for such purpose when such permission or authorization has not been obtained; provided, however, that no telecommunications company or Internet access provider shall violate this Code section solely as a result of carrying or transmitting such data for its customers.

(b) Any person violating subsection (a) of this Code section shall be guilty of a misdemeanor.

(c) Nothing in this Code section shall be construed to limit an aggrieved party's right to pursue a civil action for equitable or monetary relief, or both, for actions which violate this Code section.



§ 16-9-94. Venue

For the purpose of venue under this article, any violation of this article shall be considered to have been committed:

(1) In the county of the principal place of business in this state of the owner of a computer, computer network, or any part thereof;

(2) In any county in which any person alleged to have violated any provision of this article had control or possession of any proceeds of the violation or of any books, records, documents, or property which were used in furtherance of the violation;

(3) In any county in which any act was performed in furtherance of any transaction which violated this article; and

(4) In any county from which, to which, or through which any use of a computer or computer network was made, whether by wires, electromagnetic waves, microwaves, or any other means of communication.






Part 2 - Spam E-Mail

§ 16-9-100. Definitions

As used in this part, the term:

(1) "Advertiser" means a person or entity that advertises through the use of commercial e-mail.

(2) "Automatic technical process" means the actions performed by an e-mail service provider's or telecommunications carrier's computers or computer network while acting as an intermediary between the sender and the recipient of an e-mail.

(3) "Commercial e-mail" means any e-mail message initiated for the purpose of advertising or promoting the lease, sale, rental, gift, offer, or other disposition of any property, services, or extension of credit.

(4) "Direct consent" means that the recipient has expressly consented to receive e-mail advertisements from the advertiser or initiator, either in response to a clear and conspicuous request for direct consent or at the recipient's own initiative.

(5) "Domain" means any alphanumeric designation which is registered with or assigned by any domain name registrar, domain name registry, or other domain name registration authority as part of an electronic address on the Internet.

(6) "Domain owner" means, in relation to an e-mail address, the actual owner at the time an e-mail is received at that address of a domain that appears in or comprises a portion of the e-mail address. The registrant of a domain is presumed to be the actual owner of that domain.

(7) "E-mail" means an electronic message that is sent to an e-mail address and transmitted between two or more telecommunications devices, computers, or electronic devices capable of receiving electronic messages, whether or not the message is converted to hard copy format after receipt, viewed upon transmission, or stored for later retrieval. The term includes electronic messages that are transmitted through a local, regional, or global computer network.

(8) "E-mail address" means a destination, commonly expressed as a string of characters, to which e-mail can be sent or delivered. An e-mail address consists of a user name or mailbox, the "@" symbol, and reference to a domain.

(9) "E-mail service provider" means any person, including an Internet service provider, that is an intermediary in sending or receiving e-mail or that provides to end-users of the e-mail service the ability to send or receive e-mail.

(10) "False or misleading," when used in relation to a commercial e-mail, means that:

(A) The header information includes an originating or intermediate e-mail address, domain name, or Internet protocol address which was obtained by means of false or fraudulent pretenses or representations;

(B) The header information fails to accurately identify the computer used to initiate the e-mail;

(C) The subject line of the e-mail is intended to mislead a recipient about a material fact regarding the content or subject matter of the e-mail;

(D) The header information is altered or modified in a manner that impedes or precludes the recipient of the e-mail or an e-mail service provider from identifying, locating, or contacting the person who initiated the e-mail;

(E) The header information or content of the commercial e-mail, without authorization and with intent to mislead, references a personal name, entity name, trade name, mark, domain, address, phone number, or other personally identifying information belonging to a third party in such manner as would cause a recipient to believe that the third party authorized, endorsed, sponsored, sent, or was otherwise involved in the transmission of the commercial e-mail;

(F) The header information or content of the commercial e-mail contains false or fraudulent information regarding the identity, location, or means of contacting the initiator of the commercial e-mail; or

(G) The commercial e-mail falsely or erroneously states or represents that the transmission of the e-mail was authorized on the basis of:

(i) The recipient's prior direct consent to receive the commercial e-mail; or

(ii) A preexisting or current business relationship between the recipient and either the initiator or advertiser.

(11) "Header information" means those portions of an e-mail message which designate or otherwise identify:

(A) The sender;

(B) All recipients;

(C) An alternative return e-mail address, if any; and

(D) The names or Internet protocol addresses of the computers, systems, or other means used to send, transmit, route, or receive the e-mail message.

The term does not include either the subject line or the content of an e-mail message.

(12) "Incident" means the contemporaneous initiation in violation of this part of one or more commercial e-mails containing substantially similar content.

(13) "Initiate" or "initiator" means to transmit or cause to be transmitted a commercial e-mail, but does not include the routine transmission of the commercial e-mail through the network or system of a telecommunications utility or an e-mail service provider.

(14) "Internet protocol address" means the unique numerical address assigned to and used to identify a specific computer or computer network that is directly connected to the Internet.

(15) "Minor" means any person under the age of 18 years.

(16) "Person" means a person as defined by Code Section 16-1-3 and specifically includes any limited liability company, trust, joint venture, or other legally cognizable entity.

(17) "Preexisting or current business relationship," as used in connection with the sending of a commercial e-mail, means that the recipient has made an inquiry and has provided his or her e-mail address, or has made an application, purchase, or transaction, with or without consideration, regarding products or services offered by the advertiser.

(18) "Protected computer" means any computer that, at the time of an alleged violation of any provision of this part involving that computer, was located within the geographic boundaries of the State of Georgia.

(19) "Recipient" means any addressee of a commercial e-mail advertisement. If an addressee of a commercial e-mail has one or more e-mail addresses to which a commercial e-mail is sent, the addressee shall be deemed to be a separate recipient for each e-mail address to which the e-mail is sent.

(20) "Routine transmission" means the forwarding, routing, relaying, handling, or storing of an e-mail message through an automatic technical process. The term shall not include the sending, or the knowing participation in the sending, of commercial e-mail advertisements.



§ 16-9-101. Initiation of deceptive commercial e-mail

Any person who initiates a commercial e-mail that the person knew or should have known to be false or misleading that is sent from, passes through, or is received by a protected computer shall be guilty of the crime of initiation of deceptive commercial e-mail.



§ 16-9-102. Penalties

(a) Any person convicted of a violation of Code Section 16-9-101 shall be guilty of a misdemeanor and punished by a fine of not more than $1,000.00 or by imprisonment of not more than 12 months, or both, except:

(1) Where the volume of commercial e-mail transmitted exceeded 10,000 attempted recipients in any 24 hour period;

(2) Where the volume of commercial e-mail transmitted exceeded 100,000 attempted recipients in any 30 day period;

(3) Where the volume of commercial e-mail transmitted exceeded one million attempted recipients in any one-year period;

(4) Where the revenue generated from a specific commercial e-mail exceeded $1,000.00;

(5) Where the total revenue generated from all commercial e-mail transmitted to any e-mail service provider or its subscribers exceeded $50,000.00; or

(6) Where any person knowingly hires, employs, uses, or permits any minor to assist in the transmission of commercial e-mail in violation of Code Section 16-9-101,

the person shall be guilty of a felony and punished by a fine of not more than $50,000.00 or by imprisonment of not more than five years, or both.

(b) For the second conviction of Code Section 16-9-101 within a five-year period, as measured from the dates of previous arrests for which convictions were obtained to the date of the current arrest for which a conviction is obtained, the person shall be guilty of a felony and punished by a fine of not more than $50,000.00 or by imprisonment of not more than five years, or both. For the purpose of this subsection, the term "conviction" shall include a plea of nolo contendere.



§ 16-9-103. Venue

For the purpose of venue under this part, any violation of this part shall be considered to have been committed:

(1) In the county of the principal place of business in this state of the owner of an involved protected computer, computer network, or any part thereof;

(2) In any county in which any person alleged to have violated any provision of this part had control or possession of any proceeds of the violation or of any books, records, documents, or property which were used in furtherance of the violation;

(3) In any county in which any act was performed in furtherance of any transaction which violated this part; and

(4) In any county from which, to which, or through which any use of an involved protected computer or computer network was made, whether by wires, electromagnetic waves, microwaves, or any other means of communication.



§ 16-9-104. Jurisdiction for prosecutions

The Attorney General shall have concurrent jurisdiction with the district attorneys and solicitors-general to conduct the criminal prosecution of violations of this part.



§ 16-9-105. Civil actions

(a) The following persons shall have standing to assert a civil action under this part:

(1) Any e-mail service provider whose protected computer was used to send, receive, or transmit an e-mail that was sent in violation of this part; and

(2) A domain owner of any e-mail address to which a deceptive commercial e-mail is sent in violation of this part, provided that the domain owner also owns a protected computer at which the e-mail was received.

(b) Any person who has standing and who suffers personal, property, or economic damage by reason of a violation of any provision of this part may initiate a civil action for and recover the greater of:

(1) Five thousand dollars plus expenses of litigation and reasonable attorney's fees;

(2) Liquidated damages of $1,000.00 for each offending commercial e-mail, up to a limit of $2 million per incident, plus expenses of litigation and reasonable attorney's fees; or

(3) Actual damages, plus expenses of litigation and reasonable attorney's fees.



§ 16-9-106. Violations as separate offenses; construction with other laws; e-mail policies of service providers not limited or restricted

(a) Any crime committed in violation of this part shall be considered a separate offense.

(b) The provisions of this part shall not be construed as limiting or precluding the application of any other provision of law which applies to any transaction or course of conduct which violates this part.

(c) Nothing in this part shall be construed to limit or restrict the adoption, implementation, or enforcement by an e-mail service provider or Internet service provider of a policy of declining to transmit, receive, route, relay, handle, or store certain types of e-mail.



§ 16-9-107. No cause of action against service providers

There shall be no cause of action under this part against an e-mail service provider on the basis of its routine transmission of any commercial e-mail over its computer network.






Part 3 - Investigation of Violations

§ 16-9-108. Investigative and subpoena powers of district attorneys and the Attorney General

(a) In any investigation of a violation of this article or any investigation of a violation of Code Section 16-12-100, 16-12-100.1, 16-12-100.2, 16-5-90, Article 8 of Chapter 5 of this title, or Article 8 of this chapter involving the use of a computer in furtherance of the act, the Attorney General or any district attorney shall have the power to administer oaths; to call any party to testify under oath at such investigation; to require the attendance of witnesses and the production of books, records, and papers; and to take the depositions of witnesses. The Attorney General or any such district attorney is authorized to issue a subpoena for any witness or a subpoena to compel the production of any books, records, or papers.

(b) In case of refusal to obey a subpoena issued under this Code section to any person and upon application by the Attorney General or district attorney, the superior court in whose jurisdiction the witness is to appear or in which the books, records, or papers are to be produced may issue to that person an order requiring him or her to appear before the court to show cause why he or she should not be held in contempt for refusal to obey the subpoena. Failure to obey a subpoena may be punished by the court as contempt of court.



§ 16-9-109. Disclosures by service providers pursuant to investigations

(a) Any law enforcement unit, the Attorney General, or any district attorney who is conducting an investigation of a violation of this article or an investigation of a violation of Code Section 16-12-100, 16-12-100.1, 16-12-100.2, or 16-5-90, Article 8 of Chapter 5 of this title, or Article 8 of this chapter involving the use of a computer, cellular telephone, or any other electronic device used in furtherance of the act may require the disclosure by a provider of electronic communication service or remote computing service of the contents of a wire or electronic communication that is in electronic storage in an electronic communications system for 180 days or less pursuant to a search warrant issued under the provisions of Article 2 of Chapter 5 of Title 17 by a court with jurisdiction over the offense under investigation. Such court may require the disclosure by a provider of electronic communication service or remote computing service of the contents of a wire or electronic communication that has been in electronic storage in an electronic communications system for more than 180 days as set forth in subsection (b) of this Code section.

(b) (1) Any law enforcement unit, the Attorney General, or any district attorney may require a provider of electronic communication service or remote computing service to disclose a record or other information pertaining to a subscriber to or customer of such service, exclusive of the contents of communications, only when any law enforcement unit, the Attorney General, or any district attorney:

(A) Obtains a search warrant as provided in Article 2 of Chapter 5 of Title 17;

(B) Obtains a court order for such disclosure under subsection (c) of this Code section; or

(C) Has the consent of the subscriber or customer to such disclosure.

(2) A provider of electronic communication service or remote computing service shall disclose to any law enforcement unit, the Attorney General, or any district attorney the:

(A) Name;

(B) Address;

(C) Local and long distance telephone connection records, or records of session times and durations;

(D) Length of service, including the start date, and types of service utilized;

(E) Telephone or instrument number or other subscriber number or identity, including any temporarily assigned network address; and

(F) Means and source of payment for such service, including any credit card or bank account number of a subscriber to or customer of such service when any law enforcement unit, the Attorney General, or any district attorney uses a subpoena authorized by Code Section 16-9-108, 35-3-4.1, or 45-15-17 or a grand jury or trial subpoena when any law enforcement unit, the Attorney General, or any district attorney complies with paragraph (1) of this subsection.

(3) Any law enforcement unit, the Attorney General, or any district attorney receiving records or information under this subsection shall not be required to provide notice to a subscriber or customer. A provider of electronic communication service or remote computing service shall not disclose to a subscriber or customer the existence of any search warrant or subpoena issued pursuant to this article nor shall a provider of electronic communication service or remote computing service disclose to a subscriber or customer that any records have been requested by or disclosed to any law enforcement unit, the Attorney General, or any district attorney pursuant to this article.

(c) A court order for disclosure issued pursuant to subsection (b) of this Code section may be issued by any superior court with jurisdiction over the offense under investigation and shall only issue such court order for disclosure if any law enforcement unit, the Attorney General, or any district attorney offers specific and articulable facts showing that there are reasonable grounds to believe that the contents of an electronic communication, or the records or other information sought, are relevant and material to an ongoing criminal investigation. A court issuing an order pursuant to this Code section, on a motion made promptly by a provider of electronic communication service or remote computing service, may quash or modify such order, if compliance with such order would be unduly burdensome or oppressive on such provider.

(d) (1) Any records supplied pursuant to this part shall be accompanied by the affidavit of the custodian or other qualified witness, stating in substance each of the following:

(A) The affiant is the duly authorized custodian of the records or other qualified witness and has authority to certify the records;

(B) The copy is a true copy of all the records described in the subpoena, court order, or search warrant and the records were delivered to the attorney, the attorney's representative, or the director of the Georgia Bureau of Investigation or the director's designee;

(C) The records were prepared by the personnel of the business in the ordinary course of business at or near the time of the act, condition, or event;

(D) The sources of information and method and time of preparation were such as to indicate its trustworthiness;

(E) The identity of the records; and

(F) A description of the mode of preparation of the records.

(2) If the business has none or only part of the records described, the custodian or other qualified witness shall so state in the affidavit.

(3) If the original records would be admissible in evidence if the custodian or other qualified witness had been present and testified to the matters stated in the affidavit, the copy of the records shall be admissible in evidence. When more than one person has knowledge of the facts, more than one affidavit shall be attached to the records produced.

(4) No later than 30 days prior to trial, a party intending to offer such evidence produced in compliance with this subsection shall provide written notice of such intentions to the opposing party or parties. A motion opposing the admission of such evidence shall be filed within ten days of the filing of such notice, and the court shall hold a hearing and rule on such motion no later than ten days prior to trial. Failure of a party to file such motion opposing admission prior to trial shall constitute a waiver of objection to such records and affidavit. However, the court, for good cause shown, may grant relief from such waiver.






Part 4 - Internet and E-Mail Fraud

§ 16-9-109.1. Fraudulent business practices using Internet or e-mail; definitions; penalties and sanctions; immunity

(a) As used in this part, the term:

(1) "E-mail message" means a message sent to a unique destination, commonly expressed as a string of characters, consisting of a unique user name or mailbox, commonly referred to as the "local part," and a reference to an Internet domain, commonly referred to as the "domain part," whether or not displayed, to which an electronic message can be sent or delivered.

(2) "Employer" includes a business entity's officers, directors, parent corporation, subsidiaries, affiliates, and other corporate entities under common ownership or control within a business enterprise.

(3) "Identifying information" means, with respect to an individual, any of the following:

(A) Social security number;

(B) Driver's license number;

(C) Bank account number;

(D) Credit card or debit card number;

(E) Personal identification number or PIN;

(F) Automated or electronic signature;

(G) Unique biometric data;

(H) Account password; or

(I) Any other piece of information that can be used to access an individual's financial accounts or to obtain goods or services.

(4) "Internet" shall have the meaning set forth in paragraph (10) of Code Section 16-9-151.

(5) "Web page" means a location that has a single uniform resource locator or other single location with respect to the Internet.

(b) (1) It shall be unlawful for any person with intent to defraud, by means of a web page, e-mail message, or otherwise through use of the Internet, to solicit, request, or take any action to induce another person to provide identifying information by representing himself, herself, or itself to be a business without the authority or approval of such business.

(2) It shall be unlawful for any person, with actual knowledge, conscious avoidance of actual knowledge, or willfully, to possess with intent to use in a fraudulent manner, sell, or distribute any identifying information obtained in violation of paragraph (1) of this subsection.

(c) Any person who intentionally violates subsection (b) of this Code section shall be guilty of a felony and shall be punished by imprisonment for not less than one nor more than 20 years, a fine of not less than $1,000.00 nor more than $500,000.00, or both.

(d) (1) No employer shall be held criminally liable under this Code section as a result of any actions taken:

(A) With respect to computer equipment used by its employees, contractors, subcontractors, agents, leased employees, or other staff which the employer owns, leases, or otherwise makes available or allows to be connected to the employer's network or other computer facilities when such equipment is used for an illegal purpose without the employer's knowledge, consent, or approval; or

(B) By employees, contractors, subcontractors, agents, leased employees, or other staff who misuse an employer's computer equipment for an illegal purpose without the employer's knowledge, consent, or approval.

(2) No person shall be held criminally liable under this Code section when its protected computers, computer equipment, or software product has been used by unauthorized users to violate this Code section without such person's knowledge, consent, or approval.

(e) This Code section shall not apply to a telecommunications provider's or Internet service provider's good faith transmission or routing of, or intermediate temporary storing or caching of, identifying information.

(f) No provider of an interactive computer service may be held liable in a civil action under any law of this state, or any of its political subdivisions, for removing or disabling access to content on an Internet website or other online location controlled or operated by such provider, when such provider believes in good faith that such content has been used to engage in a violation of this part.









Article 7 - Motor Vehicle Sales and Transfers

§ 16-9-110. Sale or transfer of new motor vehicles not manufactured in compliance with federal standards

(a) It shall be unlawful for any person, firm, or corporation knowingly to sell, transfer, or otherwise convey any motor vehicle which was not manufactured to comply with federal emission and safety standards applicable to new motor vehicles as required by 42 U.S.C. Section 7401 through Section 7642, known as the federal Clean Air Act, as amended, and as required by 15 U.S.C. Section 1381 through Section 1431, known as the National Traffic and Motor Vehicle Safety Act of 1966, as amended, unless and until the United States Customs Service or the United States Department of Transportation and the United States Environmental Protection Agency have certified that the motor vehicle complies with such applicable federal standards.

(b) Any person convicted of violating subsection (a) of this Code section shall be guilty of a misdemeanor.



§ 16-9-111. Installation or reinstallation of object in lieu of or other than air bag

Any person who knowingly installs or reinstalls any object in lieu of and other than an air bag which was designed in accordance with federal safety regulations for the make, model, and year of the vehicle as part of a vehicle inflatable restraint system shall be guilty of a misdemeanor of a high and aggravated nature.






Article 8 - Identity Fraud

§ 16-9-120. Definitions

As used in this article, the term:

(1) "Attorney General" means the Attorney General or his or her designee.

(2) "Business victim" means any individual or entity that provided money, credit, goods, services, or anything of value to someone other than the intended recipient where the intended recipient has not given permission for the actual recipient to receive it and the individual or entity that provided money, credit, goods, services, or anything of value has suffered financial loss as a direct result of the commission or attempted commission of a violation of this article.

(3) "Consumer victim" means any individual whose personal identifying information has been obtained, compromised, used, or recorded in any manner without the permission of that individual.

(4) "Health care records" means records however maintained and in whatever form regarding an individual's health, including, but not limited to, doctors' and nurses' examinations and other notes, examination notes of other medical professionals, hospital records, rehabilitation facility records, nursing home records, assisted living facility records, results of medical tests, X-rays, CT scans, MRI scans, vision examinations, pharmacy records, prescriptions, hospital charts, surgical records, mental health treatments and counseling, dental records, and physical therapy notes and evaluations.

(5) "Identifying information" shall include, but not be limited to:

(A) Current or former names;

(B) Social security numbers;

(C) Driver's license numbers;

(D) Checking account numbers;

(E) Savings account numbers;

(F) Credit and other financial transaction card numbers;

(G) Debit card numbers;

(H) Personal identification numbers;

(I) Electronic identification numbers;

(J) Digital or electronic signatures;

(K) Medical identification numbers;

(L) Birth dates;

(M) Mother's maiden name;

(N) Selected personal identification numbers;

(O) Tax identification numbers;

(P) State identification card numbers issued by state departments;

(Q) Veteran and military medical identification numbers; and

(R) Any other numbers or information which can be used to access a person's or entity's resources or health care records.

(6) "Resources" includes, but is not limited to:

(A) A person's or entity's credit, credit history, credit profile, and credit rating;

(B) United States currency, securities, real property, and personal property of any kind;

(C) Credit, charge, and debit accounts;

(D) Loans and lines of credit;

(E) Documents of title and other forms of commercial paper recognized under Title 11;

(F) Any account, including a safety deposit box, with a financial institution as defined by Code Section 7-1-4, including a national bank, federal savings and loan association, or federal credit union or a securities dealer licensed by the Secretary of State or the federal Securities and Exchange Commission;

(G) A person's personal history, including, but not limited to, records of such person's driving records; criminal, medical, or insurance history; education; or employment; and

(H) A person's health insurance, health savings accounts, health spending accounts, flexible spending accounts, medicare accounts, Medicaid accounts, dental insurance, vision insurance, and other forms of health insurance and health benefit plans.



§ 16-9-121. Elements of offense

(a) A person commits the offense of identity fraud when he or she willfully and fraudulently:

(1) Without authorization or consent, uses or possesses with intent to fraudulently use identifying information concerning a person;

(2) Uses identifying information of an individual under 18 years old over whom he or she exercises custodial authority;

(3) Uses or possesses with intent to fraudulently use identifying information concerning a deceased individual;

(4) Creates, uses, or possesses with intent to fraudulently use any counterfeit or fictitious identifying information concerning a fictitious person with intent to use such counterfeit or fictitious identification information for the purpose of committing or facilitating the commission of a crime or fraud on another person; or

(5) Without authorization or consent, creates, uses, or possesses with intent to fraudulently use any counterfeit or fictitious identifying information concerning a real person with intent to use such counterfeit or fictitious identification information for the purpose of committing or facilitating the commission of a crime or fraud on another person.

(b) A person commits the offense of identity fraud by receipt of fraudulent identification information when he or she willingly accepts for identification purposes identifying information which he or she knows to be fraudulent, stolen, counterfeit, or fictitious. In any prosecution under this subsection it shall not be necessary to show a conviction of the principal thief, counterfeiter, or fraudulent user.

(c) The offenses created by this Code section shall not merge with any other offense.

(d) This Code section shall not apply to a person under the age of 21 who uses a fraudulent, counterfeit, or other false identification card for the purpose of obtaining entry into a business establishment or for purchasing items which he or she is not of legal age to purchase.



§ 16-9-121.1. Offense of aggravated identity fraud

(a) A person commits the offense of aggravated identity fraud when he or she willfully and fraudulently uses any counterfeit or fictitious identifying information concerning a real, fictitious, or deceased person with intent to use such counterfeit or fictitious identifying information for the purpose of obtaining employment.

(b) The offense created by this Code section shall not merge with any other offense.



§ 16-9-122. Attempting or conspiring to commit offense; penalty

It shall be unlawful for any person to attempt or conspire to commit any offense prohibited by this article. Any person convicted of a violation of this Code section shall be punished by imprisonment or community service, by a fine, or by both such punishments not to exceed the maximum punishment prescribed for the offense the commission of which was the object of the attempt or conspiracy.



§ 16-9-123. Investigations

The Attorney General shall have the authority to investigate any complaints of consumer victims regarding identity fraud. In conducting such investigations the Attorney General shall have all investigative powers which are available to the Attorney General under Part 2 of Article 15 of Chapter 1 of Title 10, the "Fair Business Practices Act of 1975." If, after such investigation, the Attorney General determines that a person has been a consumer victim of identity fraud in this state, the Attorney General shall, at the request of the consumer victim, provide the consumer victim with certification of the findings of such investigation. Copies of any and all complaints received by any law enforcement agency of this state regarding potential violations of this article shall be transmitted to the Georgia Bureau of Investigation. The Georgia Bureau of Investigation shall maintain a repository for all complaints in the State of Georgia regarding identity fraud. Information contained in such repository shall not be subject to public disclosure. The information in the repository may be transmitted to any other appropriate investigatory agency or entity. Consumer victims of identity fraud may file complaints directly with the office of the Attorney General, the Georgia Bureau of Investigation, or with local law enforcement. Any and all transmissions authorized under this Code section may be transmitted electronically, provided that such transmissions are made through a secure channel for the transmission of such electronic communications or information, the sufficiency of which is acceptable to the Attorney General. Nothing in this Code section shall be construed to preclude any otherwise authorized law enforcement or prosecutorial agencies from conducting investigations and prosecuting offenses of identity fraud.



§ 16-9-124. Prosecutions

The Attorney General and prosecuting attorneys shall have the authority to conduct the criminal prosecution of all cases of identity fraud.



§ 16-9-125. County of offense

The General Assembly finds that identity fraud involves the use of identifying information which is uniquely personal to the consumer or business victim of that identity fraud and which information is considered to be in the lawful possession of the consumer or business victim wherever the consumer or business victim currently resides or is found. Accordingly, the fraudulent use of that information involves the fraudulent use of information that is, for the purposes of this article, found within the county where the consumer or business victim of the identity fraud resides or is found. Accordingly, in a proceeding under this article, the crime will be considered to have been committed in any county where the person whose means of identification or financial information was appropriated resides or is found, or in any county in which any other part of the offense took place, regardless of whether the defendant was ever actually in such county.



§ 16-9-125.1. Victim's right to file report

(a) A person who has learned or reasonably believes that he or she has been the victim of identity fraud may contact the local law enforcement agency with jurisdiction over his or her actual residence for the purpose of making an incident report. The law enforcement agency having jurisdiction over the complainant's residence shall make a report of the complaint and provide the complainant with a copy of the report. Where jurisdiction for the investigation and prosecution of the complaint lies with another agency, the law enforcement agency making the report shall forward a copy to the agency having such jurisdiction and shall advise the complainant that the report has been so forwarded.

(b) Nothing in this Code section shall be construed so as to interfere with the discretion of a law enforcement agency to allocate resources for the investigation of crimes. A report created pursuant to this Code section is not required to be counted as an open case file.



§ 16-9-126. Penalty for violations

(a) A violation of this article, other than a violation of Code Section 16-9-121.1 or 16-9-122, shall be punishable by imprisonment for not less than one nor more than ten years or a fine not to exceed $100,000.00, or both. Any person who commits such a violation for the second or any subsequent offense shall be punished by imprisonment for not less than three nor more than 15 years, a fine not to exceed $250,000.00, or both.

(a.1) A violation of Code Section 16-9-121.1 shall be punishable by imprisonment for not less than one nor more than 15 years, a fine not to exceed $250,000.00, or both, and such sentence shall run consecutively to any other sentence which the person has received.

(b) A violation of this article which does not involve the intent to commit theft or appropriation of any property, resource, or other thing of value that is committed by a person who is less than 21 years of age shall be punishable by imprisonment for not less than one nor more than three years or a fine not to exceed $5,000.00, or both.

(c) Any person found guilty of a violation of this article may be ordered by the court to make restitution to any consumer victim or any business victim of such fraud.

(d) Each violation of this article shall constitute a separate offense.

(e) Upon a conviction of a violation of this article, the court may issue any order necessary to correct a public record that contains false information resulting from the actions which resulted in the conviction.



§ 16-9-127. Authority of Attorney General

The Attorney General shall have authority to initiate any proceedings and to exercise any power or authority in the same manner as if he or she were acting under Part 2 of Article 15 of Chapter 1 of Title 10, as regards violations or potential violations of this article.



§ 16-9-128. Exemptions

(a) The prohibitions set forth in Code Sections 16-9-121, 16-9-121.1, and 16-9-122 shall not apply to nor shall any cause of action arise under Code Sections 16-9-129 and 16-9-131 for:

(1) The lawful obtaining of credit information in the course of a bona fide consumer or commercial transaction;

(2) The lawful, good faith exercise of a security interest or a right to offset by a creditor or a financial institution;

(3) The lawful, good faith compliance by any party when required by any warrant, levy, garnishment, attachment, court order, or other judicial or administrative order, decree, or directive; or

(4) The good faith use of identifying information with the permission of the affected person.

(b) The exemptions provided in subsection (a) of this Code section shall not apply to a person intending to further a scheme to violate Code Section 16-9-121, 16-9-121.1, or 16-9-122.

(c) It shall not be necessary for the state to negate any exemption or exception in this article in any complaint, accusation, indictment, or other pleading or in any trial, hearing, or other proceeding under this article involving a business victim. In such cases, the burden of proof of any exemption or exception is upon the business victim claiming it.



§ 16-9-129. Actual and punitive damages available to business victim

Any business victim who is injured by reason of any violation of this article shall have a cause of action for the actual damages sustained and, where appropriate, punitive damages. Such business victim may also recover attorney's fees in the trial and appellate courts and the costs of investigation and litigation reasonably incurred.



§ 16-9-130. Damages available to consumer victim; no defense that others engage in comparable practices; service of complaint

(a) Any consumer victim who suffers injury or damages as a result of a violation of this article may bring an action individually or as a representative of a class against the person or persons engaged in such violations under the rules of civil procedure to seek equitable injunctive relief and to recover general and punitive damages sustained as a consequence thereof in any court having jurisdiction over the defendant; provided, however, punitive damages shall be awarded only in cases of intentional violation. A claim under this article may also be asserted as a defense, setoff, cross-claim, or counterclaim or third-party claim against such person.

(b) A court shall award three times actual damages for an intentional violation.

(c) If the court finds in any action that there has been a violation of this article, the consumer victim injured by such violation shall, in addition to other relief provided for in this Code section and irrespective of the amount in controversy, be awarded reasonable attorney's fees and expenses of litigation incurred in connection with said action.

(d) It shall not be a defense in any action under this article that others were, are, or will be engaged in like practices.

(e) In any action brought under this article the Attorney General shall be served by certified or registered mail or statutory overnight delivery with a copy of the initial complaint and any amended complaint within 20 days of the filing of such complaint. The Attorney General shall be entitled to be heard in any such action, and the court where such action is filed may enter an order requiring any of the parties to serve a copy of any other pleadings in an action upon the Attorney General.



§ 16-9-131. Criminal prosecution

Whenever an investigation has been conducted by the Attorney General under this article and such investigation reveals conduct which constitutes a criminal offense, the Attorney General shall have the authority to prosecute such cases or forward the results of such investigation to any other prosecuting attorney of this state who shall commence any criminal prosecution that he or she deems appropriate.



§ 16-9-132. Article cumulative and not exclusive

This article is cumulative with other laws and is not exclusive. The rights or remedies provided for in this article shall be in addition to any other procedures, rights, remedies, or duties provided for in any other law or in decisions of the courts of this state dealing with the same subject matter.






Article 9 - Computer Security

§ 16-9-150. Short title

This article shall be known and may be cited as the "Georgia Computer Security Act of 2005."



§ 16-9-151. Definitions

As used in this article, the term:

(1) "Advertisement" means a communication, the primary purpose of which is the commercial promotion of a commercial product or service, including content on an Internet website operated for a commercial purpose.

(2) "Authorized user," with respect to a computer, means a person who owns or is authorized by the owner or lessee to use the computer.

(3) "Cause to be copied" means to distribute or transfer computer software or any component thereof. Such term shall not include providing:

(A) Transmission, routing, provision of intermediate temporary storage, or caching of software;

(B) A storage medium, such as a compact disk, website, or computer server, through which the software was distributed by a third party; or

(C) An information location tool, such as a directory, index, reference, pointer, or hypertext link, through which the user of the computer located the software.

(4) "Computer software" means a sequence of instructions written in any programming language that is executed on a computer. Such term shall not include a text or data file, a web page, or a data component of a web page that is not executable independently of the web page.

(5) "Computer virus" means a computer program or other set of instructions that is designed to degrade the performance of or disable a computer or computer network and is designed to have the ability to replicate itself on other computers or computer networks without the authorization of the owners of those computers or computer networks.

(6) "Consumer" means an individual who resides in this state and who uses the computer in question primarily for personal, family, or household purposes.

(6.1) "Covered file-sharing program" means a computer program, application, or software that enables the computer on which such program, application, or software is installed to designate files as available for searching by and copying to one or more other computers, to transmit such designated files directly to one or more other computers, and to request the transmission of such designated files directly from one or more other computers. Covered file-sharing program does not mean a program, application, or software designed primarily to operate as a server that is accessible over the Internet using the Internet Domain Name System, to transmit or receive e-mail messages, instant messaging, real-time audio or video communications, or real-time voice communications, to provide network or computer security, network management, hosting and backup services, maintenance, diagnostics, or technical support or repair, or to detect or prevent fraudulent activities.

(7) "Damage" means any significant impairment to the integrity or availability of data, software, a system, or information.

(8) "Execute," when used with respect to computer software, means the performance of the functions or the carrying out of the instructions of the computer software.

(9) "Intentionally deceptive" means any of the following:

(A) By means of an intentionally and materially false or fraudulent statement;

(B) By means of a statement or description that intentionally omits or misrepresents material information in order to deceive the consumer; or

(C) By means of an intentional and material failure to provide any notice to an authorized user regarding the download or installation of software in order to deceive the consumer.

(10) "Internet" means the global information system that is logically linked together by a globally unique address space based on the Internet Protocol or its subsequent extensions; that is able to support communications using the Transmission Control Protocol/Internet Protocol suite, its subsequent extensions, or other Internet Protocol compatible protocols; and that provides, uses, or makes accessible, either publicly or privately, high level services layered on the communications and related infrastructure described in this paragraph.

(11) "Person" means any individual, partnership, corporation, limited liability company, or other organization, or any combination thereof.

(12) "Personally identifiable information" means any of the following:

(A) A first name or first initial in combination with a last name;

(B) Credit or debit card numbers or other financial account numbers;

(C) A password or personal identification number required to access an identified financial account;

(D) A social security number; or

(E) Any of the following information in a form that personally identifies an authorized user:

(i) Account balances;

(ii) Overdraft history;

(iii) Payment history;

(iv) A history of websites visited;

(v) A home address;

(vi) A work address; or

(vii) A record of a purchase or purchases.



§ 16-9-152. Spyware, browsers, hijacks, and other software prohibited

(a) It shall be illegal for a person or entity that is not an authorized user, as defined in Code Section 16-9-151, of a computer in this state to knowingly, willfully, or with conscious indifference or disregard cause computer software to be copied onto such computer and use the software to do any of the following:

(1) Modify, through intentionally deceptive means, any of the following settings related to the computer's access to, or use of, the Internet:

(A) The page that appears when an authorized user launches an Internet browser or similar software program used to access and navigate the Internet;

(B) The default provider or web proxy the authorized user uses to access or search the Internet; or

(C) The authorized user's list of bookmarks used to access web pages;

(2) Collect, through intentionally deceptive means, personally identifiable information that meets any of the following criteria:

(A) It is collected through the use of a keystroke-logging function that records all keystrokes made by an authorized user who uses the computer and transfers that information from the computer to another person;

(B) It includes all or substantially all of the websites visited by an authorized user, other than websites of the provider of the software, if the computer software was installed in a manner designed to conceal from all authorized users of the computer the fact that the software is being installed; or

(C) It is a data element described in subparagraph (B), (C), or (D) of paragraph (12) of Code Section 16-9-151, or in division (12)(E)(i) or (12)(E)(ii) of Code Section 16-9-151, that is extracted from the consumer's or business entity's computer hard drive for a purpose wholly unrelated to any of the purposes of the software or service described to an authorized user;

(3) Prevent, without the authorization of an authorized user, through intentionally deceptive means, an authorized user's reasonable efforts to block the installation of, or to disable, software, by causing software that the authorized user has properly removed or disabled to automatically reinstall or reactivate on the computer without the authorization of an authorized user;

(4) Intentionally misrepresent that software will be uninstalled or disabled by an authorized user's action, with knowledge that the software will not be so uninstalled or disabled; or

(5) Through intentionally deceptive means, remove, disable, or render inoperative security, antispyware, or antivirus software installed on the computer.

(b) Nothing in this Code section shall apply to any monitoring of, or interaction with, a user's Internet or other network connection or service, or a protected computer, by a telecommunications carrier, cable operator, computer hardware or software provider, or provider of information service or interactive computer service for network or computer security purposes, diagnostics, technical support, repair, network management, network maintenance, authorized updates of software or system firmware, authorized remote system management, or detection or prevention of the unauthorized use of or fraudulent or other illegal activities in connection with a network, service, or computer software, including scanning for and removing software proscribed under this article.



§ 16-9-153. E-mail virus distribution, denial of service attacks, and other conduct prohibited

(a) It shall be illegal for a person or entity that is not an authorized user, as defined in Code Section 16-9-151, of a computer in this state to knowingly, willfully, or with conscious indifference or disregard cause computer software to be copied onto such computer and use the software to do any of the following:

(1) Take control of the consumer's or business entity's computer by doing any of the following:

(A) Transmitting or relaying commercial e-mail or a computer virus from the consumer's or business entity's computer, where the transmission or relaying is initiated by a person other than the authorized user and without the authorization of an authorized user;

(B) Accessing or using the consumer's or business entity's modem or Internet service for the purpose of causing damage to the consumer's or business entity's computer or of causing an authorized user or a third party affected by such conduct to incur financial charges for a service that is not authorized by an authorized user;

(C) Using the consumer's or business entity's computer as part of an activity performed by a group of computers for the purpose of causing damage to another computer, including, but not limited to, launching a denial of service attack; or

(D) Opening multiple, sequential, stand-alone advertisements in the consumer's or business entity's Internet browser without the authorization of an authorized user and with knowledge that a reasonable computer user cannot close the advertisements without turning off the computer or closing the consumer's or business entity's Internet browser;

(2) Modify any of the following settings related to the computer's access to, or use of, the Internet:

(A) An authorized user's security or other settings that protect information about the authorized user for the purpose of stealing personal information of an authorized user; or

(B) The security settings of the computer for the purpose of causing damage to one or more computers; or

(3) Prevent, without the authorization of an authorized user, an authorized user's reasonable efforts to block the installation of, or to disable, software, by doing any of the following:

(A) Presenting the authorized user with an option to decline installation of software with knowledge that, when the option is selected by the authorized user, the installation nevertheless proceeds; or

(B) Falsely representing that software has been disabled.

(b) Nothing in this Code section shall apply to any monitoring of, or interaction with, a user's Internet or other network connection or service, or a protected computer, by a telecommunications carrier, cable operator, computer hardware or software provider, or provider of information service or interactive computer service for network or computer security purposes, diagnostics, technical support, repair, network management, network maintenance, authorized updates of software or system firmware, authorized remote system management, or detection or prevention of the unauthorized use of or fraudulent or other illegal activities in connection with a network, service, or computer software, including scanning for and removing software proscribed under this article.



§ 16-9-154. Inducement to install, copy, or execute software through misrepresentation prohibited

(a) It shall be illegal for a person or entity that is not an authorized user, as defined in Code Section 16-9-151, of a computer in this state to do any of the following with regard to such computer:

(1) Induce an authorized user to install a software component onto the computer by intentionally misrepresenting that installing software is necessary for security or privacy reasons or in order to open, view, or play a particular type of content;

(2) Deceptively causing the copying and execution on the computer of a computer software component with the intent of causing an authorized user to use the component in a way that violates any other provision of this Code section;

(3) Prevent reasonable efforts to block the installation, execution, or disabling of a covered file-sharing program on the computer; or

(4) Install, offer to install, or make available for installation, reinstallation, or update a covered file-sharing program on the computer without first providing clear and conspicuous notice to the authorized user of the computer showing which files on that computer will be made available to the public, obtaining consent from the authorized user to install the covered file-sharing program, and requiring affirmative steps by the authorized user to activate any feature on the covered file-sharing program that will make files on that computer available to the public. Such notice shall be redisplayed each time a change occurs in the list of files that will be made available to the public.

(b) Nothing in this Code section shall apply to any monitoring of, or interaction with, a user's Internet or other network connection or service, or a protected computer, by a telecommunications carrier, cable operator, computer hardware or software provider, or provider of information service or interactive computer service for network or computer security purposes, diagnostics, technical support, repair, network management, network maintenance, authorized updates of software or system firmware, authorized remote system management, or detection or prevention of the unauthorized use of or fraudulent or other illegal activities in connection with a network, service, or computer software, including scanning for and removing software proscribed under this article.



§ 16-9-155. Penalties

(a) Any person who violates the provisions of paragraph (2) of Code Section 16-9-152, subparagraph (a)(1)(A), (a)(1)(B), or (a)(1)(C) of Code Section 16-9-153, or paragraph (2) of subsection (a) of Code Section 16-9-153 shall be guilty of a felony and, upon conviction thereof, shall be sentenced to imprisonment for not less than one nor more than ten years or a fine of not more than $3 million, or both.

(b) The Attorney General may bring a civil action against any person violating this article to enforce the penalties for the violation and may recover any or all of the following:

(1) A civil penalty of up to $100.00 per violation of this article, or up to $100,000.00 for a pattern or practice of such violations;

(2) Costs and reasonable attorney's fees; and

(3) An order to enjoin the violation.

(c) In the case of a violation of subparagraph (a)(1)(B) of Code Section 16-9-153 that causes a telecommunications carrier to incur costs for the origination, transport, or termination of a call triggered using the modem of a customer of such telecommunications carrier as a result of such violation, the telecommunications carrier may bring a civil action against the violator to recover any or all of the following:

(1) The charges such carrier is obligated to pay to another carrier or to an information service provider as a result of the violation, including, but not limited to, charges for the origination, transport, or termination of the call;

(2) Costs of handling customer inquiries or complaints with respect to amounts billed for such calls;

(3) Costs and reasonable attorney's fees; and

(4) An order to enjoin the violation.

(d) An Internet service provider or software company that expends resources in good faith assisting consumers or business entities harmed by a violation of this chapter, or a trademark owner whose mark is used to deceive consumers or business entities in violation of this chapter, may enforce the violation and may recover any or all of the following:

(1) Statutory damages of not more than $100.00 per violation of this article, or up to $1 million for a pattern or practice of such violations;

(2) Costs and reasonable attorney's fees; and

(3) An order to enjoin the violation.



§ 16-9-156. Exceptions

(a) For the purposes of this Code section, the term "employer" includes a business entity's officers, directors, parent corporation, subsidiaries, affiliates, and other corporate entities under common ownership or control within a business enterprise. No employer may be held criminally or civilly liable under this article as a result of any actions taken:

(1) With respect to computer equipment used by its employees, contractors, subcontractors, agents, leased employees, or other staff which the employer owns, leases, or otherwise makes available or allows to be connected to the employer's network or other computer facilities; or

(2) By employees, contractors, subcontractors, agents, leased employees, or other staff who misuse an employer's computer equipment for an illegal purpose without the employer's knowledge, consent, or approval.

(b) No person shall be held criminally or civilly liable under this article when its protected computers have been used by unauthorized users to violate this article or other laws without such person's knowledge, consent, or approval.

(c) A manufacturer or retailer of computer equipment shall not be liable under this Code section, criminally or civilly, to the extent that the manufacturer or retailer is providing third-party branded software that is installed on the computer equipment that the manufacturer or retailer is manufacturing or selling.



§ 16-9-157. Legislative findings and preemption

The General Assembly finds that this article is a matter of state-wide concern. This article supersedes and preempts all rules, regulations, codes, ordinances, and other laws adopted by any county, municipality, consolidated government, or other local governmental agency regarding spyware and notices to consumers from computer software providers regarding information collection.









Chapter 10 - Offenses Against Public Administration

Article 1 - Abuse of Governmental Office

§ 16-10-1. Violation of oath by public officer

Any public officer who willfully and intentionally violates the terms of his oath as prescribed by law shall, upon conviction thereof, be punished by imprisonment for not less than one nor more than five years.



§ 16-10-2. Bribery

(a) A person commits the offense of bribery when:

(1) He or she gives or offers to give to any person acting for or on behalf of the state or any political subdivision thereof, or of any agency of either, any benefit, reward, or consideration to which he or she is not entitled with the purpose of influencing him or her in the performance of any act related to the functions of his or her office or employment; or

(2) A public official, elected or appointed, or an employee of this state or any agency, authority, or entity of the state, or any county or municipality or any agency, authority, or entity thereof, directly or indirectly solicits, receives, accepts, or agrees to receive a thing of value by inducing the reasonable belief that the giving of the thing will influence his or her performance or failure to perform any official action. A thing of value shall not include:

(A) Food or beverage consumed at a single meal or event;

(B) Legitimate salary, benefits, fees, commissions, or expenses associated with a recipient's nonpublic business, employment, trade, or profession;

(C) An award, plaque, certificate, memento, or similar item given in recognition of the recipient's civic, charitable, political, professional, or public service;

(D) Food, beverages, and registration at group events to which all members of an agency, as defined in paragraph (1) of subsection (a) of Code Section 21-5-30.2, are invited. An agency shall include the Georgia House of Representatives, the Georgia Senate, committees and subcommittees of such bodies, and the governing body of each political subdivision of this state;

(E) Actual and reasonable expenses for food, beverages, travel, lodging, and registration for a meeting which are provided to permit participation or speaking at the meeting;

(F) A commercially reasonable loan made in the ordinary course of business;

(G) Any gift with a value less than $100.00;

(H) Promotional items generally distributed to the general public or to public officers;

(I) A gift from a member of the public officer's immediate family; or

(J) Food, beverage, or expenses afforded public officers, members of their immediate families, or others that are associated with normal and customary business or social functions or activities;

provided, however, that receiving, accepting, or agreeing to receive anything not enumerated in subparagraphs (A) through (J) of this paragraph shall not create the presumption that the offense of bribery has been committed.

(b) A person convicted of the offense of bribery shall be punished by a fine of not more than $5,000.00 or by imprisonment for not less than one nor more than 20 years, or both.



§ 16-10-3. Using private funds for law enforcement; off-duty employment of law enforcement officers

(a) Except as otherwise provided in this Code section, any officer or employee of the state or any agency thereof who receives from any private person, firm, or corporation funds or other things of value to be used in the enforcement of the penal laws or regulations of the state is guilty of a misdemeanor.

(b) Except as otherwise provided in this Code section, any officer or employee of a political subdivision who receives from any private person, firm, or corporation funds or other things of value to be used in the enforcement of the penal laws or regulations of the political subdivision of which he is an officer or employee is guilty of a misdemeanor.

(c) Nothing contained within this Code section shall be deemed or construed so as to prohibit any law enforcement officer of the state or any political subdivision thereof:

(1) From being employed by private persons, firms, or corporations during his off-duty hours when such employment is approved in writing by the chief or head, or his duly designated agent, of the law enforcement agency by which such law enforcement officer is employed; or

(2) From soliciting for or accepting contributions of equipment or of funds to be used solely for the purchase of equipment to be used in the enforcement of the penal laws or regulations of this state or any political subdivision thereof when such acceptance is approved in writing by the chief or head, or his duly designated agent, of the law enforcement agency by which such law enforcement officer is employed.



§ 16-10-4. Influencing of legislative action by state and local government officers or employees

(a) Any officer or employee of the state or any agency thereof who asks for or receives anything of value to which he or she is not entitled in return for an agreement to procure or attempt to procure the passage or defeat the passage of any legislation by the General Assembly, or procure or attempt to procure the approval or disapproval of the same by the Governor, shall be guilty of a felony and, upon conviction thereof, shall be punished by a fine of not more than $100,000.00 or by imprisonment for not less than one nor more than five years, or both.

(b) Any officer or employee of a political subdivision who asks for or receives anything of value to which he or she is not entitled in return for an agreement to procure or attempt to procure the passage or defeat the passage of any legislation by the legislative body of the political subdivision of which he or she is an officer or employee shall be guilty of a felony and, upon conviction thereof, shall be punished by a fine of not more than $100,000.00 or by imprisonment for not less than one nor more than five years, or both.



§ 16-10-5. Influencing of officer or employee of state or political subdivision by another officer or employee

(a) Any officer or employee of the state or any agency thereof who asks for or receives anything of value to which he or she is not entitled in return for an agreement to influence or attempt to influence official action by any other officer or employee of the state or any agency thereof shall be guilty of a felony and, upon conviction thereof, shall be punished by a fine of not more than $100,000.00 or by imprisonment for not less than one nor more than five years, or both.

(b) Any officer or employee of a political subdivision who asks for or receives anything of value to which he or she is not entitled in return for an agreement to influence or attempt to influence official action by any other officer or employee of that political subdivision shall be guilty of a felony and, upon conviction thereof, shall be punished by a fine of not more than $100,000.00 or by imprisonment for not less than one nor more than five years, or both.



§ 16-10-6. Sale of real or personal property to political subdivision by local officer or employee; exceptions; limitation of civil liability

(a) As used in this Code section, the term "employing local authority" means a local authority or board created by a local Act of the General Assembly or a local constitutional amendment or created by general law and requiring activation by an ordinance or resolution of a local governing authority.

(b) Any employee, appointed officer, or elected officer of a political subdivision, hereafter referred to as "employing political subdivision," or agency thereof or any employee or appointed officer of an employing local authority who for himself or herself or in behalf of any business entity sells any real or personal property to:

(1) The employing political subdivision or employing local authority;

(2) An agency of the employing political subdivision;

(3) A political subdivision for which local taxes for education are levied by the employing political subdivision; or

(4) A political subdivision which levies local taxes for education for the employing political subdivision

shall, upon conviction thereof, be punished by imprisonment for not less than one nor more than five years.

(c) Subsection (b) of this Code section shall not apply to:

(1) Sales of personal property of less than $800.00 per calendar quarter;

(2) Sales of personal property made pursuant to sealed competitive bids made by the employee, appointed officer, or elected officer, either for himself or herself or on behalf of any business entity; or

(3) Sales of real property in which a disclosure has been made:

(A) To the judge of the probate court of the county in which the purchasing political subdivision or local authority is wholly included or, if not wholly included in any one county, to the judge of the probate court of any county in which the purchasing political subdivision or local authority is partially included and which shall have been designated by the purchasing political subdivision or local authority to receive such disclosures, provided that if the sale is made by the judge of the probate court, a copy of such disclosure shall also be filed with any superior court judge of the superior court of the county;

(B) At least 15 days prior to the date the contract or agreement for such sale will become final and binding on the parties thereto; and

(C) Which shows that an employee, appointed officer, or elected officer of an employing political subdivision or agency thereof or of an employing local authority has a personal interest in such sale, which interest includes, without being limited to, any commission, fee, profit, or similar benefit and which gives the name of such person, his or her position in the political subdivision or agency or local authority, the purchase price, and location of the property.

(d) Any contract or transaction for a sale made in accordance with subsection (c) of this Code section shall be valid and no employee, appointed officer, or elected officer shall be subject to civil liability for any such sale.



§ 16-10-7. False acknowledgments, certificates, or statements of appearance or oath by officer authorized to do same

Any officer authorized to administer oaths or to take and certify acknowledgments who knowingly makes a false acknowledgment, certificate, or statement concerning the appearance before him or the taking of an oath or affirmation by any person is guilty of a misdemeanor.



§ 16-10-8. False official certificates or writings by officers or employees of state and political subdivisions

An officer or employee of the state or any political subdivision thereof or other person authorized by law to make or give a certificate or other writing who knowingly makes and delivers such a certificate or writing containing any statement which he knows to be false shall, upon conviction thereof, be punished by imprisonment for not less than one nor more than five years.



§ 16-10-9. Acceptance of office or employment in more than one branch of government

(a) It shall be unlawful for:

(1) Members of the General Assembly to accept or hold office or employment in the executive branch of the state government or any agency thereof or in the judicial branch of the state government;

(2) Judges of courts of record or their clerks and assistants to accept or hold office or employment in the executive branch of the state government or any agency thereof or in the legislative branch of the state government; or

(3) Officers or employees of the executive branch of the state government to accept or hold office or employment in the legislative or judicial branches of the state government.

(b) A person who knowingly disburses or receives any compensation or money in violation of this Code section is guilty of a misdemeanor.

(c) Nothing in this Code section shall be construed to apply to any officer or employee of the executive branch who has taken a leave of absence without pay from his post for temporary service as an employee of the legislative branch while it is in session and during the authorized stay-over period.






Article 2 - Obstruction of Public Administration and Related Offenses

§ 16-10-20. False statements and writings, concealment of facts, and fraudulent documents in matters within jurisdiction of state or political subdivisions

A person who knowingly and willfully falsifies, conceals, or covers up by any trick, scheme, or device a material fact; makes a false, fictitious, or fraudulent statement or representation; or makes or uses any false writing or document, knowing the same to contain any false, fictitious, or fraudulent statement or entry, in any matter within the jurisdiction of any department or agency of state government or of the government of any county, city, or other political subdivision of this state shall, upon conviction thereof, be punished by a fine of not more than $1,000.00 or by imprisonment for not less than one nor more than five years, or both.



§ 16-10-20.1. Filing false documents

(a) As used in this Code section, the term "document" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form and shall include, but shall not be limited to, liens, encumbrances, documents of title, instruments relating to a security interest in or title to real or personal property, or other records, statements, or representations of fact, law, right, or opinion.

(b) Notwithstanding Code Sections 16-10-20 and 16-10-71, it shall be unlawful for any person to:

(1) Knowingly file, enter, or record any document in a public record or court of this state or of the United States knowing or having reason to know that such document is false or contains a materially false, fictitious, or fraudulent statement or representation; or

(2) Knowingly alter, conceal, cover up, or create a document and file, enter, or record it in a public record or court of this state or of the United States knowing or having reason to know that such document has been altered or contains a materially false, fictitious, or fraudulent statement or representation.

(c) Any person who violates subsection (b) of this Code section shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment of not less than one nor more than ten years, a fine not to exceed $10,000.00, or both.

(d) This Code section shall not apply to a court clerk, registrar of deeds, or any other government employee who is acting in the course of his or her official duties.



§ 16-10-21. Conspiracy to defraud state or political subdivision

(a) A person commits the offense of conspiracy to defraud the state when he conspires or agrees with another to commit theft of any property which belongs to the state or to any agency thereof or which is under the control or possession of a state officer or employee in his official capacity. The crime shall be complete when the conspiracy or agreement is effected and an overt act in furtherance thereof has been committed, regardless of whether the theft is consummated. A person convicted of the offense of conspiracy to defraud the state shall be punished by imprisonment for not less than one nor more than five years.

(b) A person commits the offense of conspiracy to defraud a political subdivision when he conspires or agrees with another to commit theft of any property which belongs to a political subdivision or to any agency thereof or which is under the control or possession of an officer or employee of a political subdivision in his official capacity. The crime shall be complete when the conspiracy or agreement is effected and an overt act in furtherance thereof has been committed, regardless of whether the theft is consummated. A person convicted of the offense of conspiracy to defraud a political subdivision shall be punished by imprisonment for not less than one nor more than five years.



§ 16-10-22. Conspiracy in restraint of free and open competition in transactions with state or political subdivisions; forfeiture of right to bid on or enter into contracts

(a) A person who enters into a contract, combination, or conspiracy in restraint of trade or in restraint of free and open competition in any transaction with the state or any agency thereof, whether the transaction is for goods, materials, or services, shall, upon conviction thereof, be punished by imprisonment for not less than one nor more than five years. The crime of conspiracy in restraint of free and open competition in transactions with the state shall be complete when the contract, combination, or conspiracy is effected and an overt act in furtherance thereof has been committed.

(b) A person who enters into a contract, combination, or conspiracy in restraint of trade or in restraint of free and open competition in any transaction with a political subdivision or any agency thereof, whether the transaction is for goods, materials, or services, shall, upon conviction thereof, be punished by imprisonment for not less than one nor more than five years. The crime of conspiracy in restraint of free and open competition in transactions with political subdivisions shall be complete when the contract, combination, or conspiracy is effected and an overt act in furtherance thereof has been committed.

(c) A person who is convicted of or who pleads guilty to a violation of subsection (a) or (b) of this Code section as a result of any contract, combination, or conspiracy in restraint of trade or in restraint of free and open competition in any transaction which was entered into or carried out, in whole or in part, on or after July 1, 1985, shall be ineligible to submit a bid on, enter into, or participate in any contract with any department, agency, branch, board, or authority of the state or any county, municipality, board of education, or other political subdivision thereof for a period of five years following the date of the conviction or entry of the plea.



§ 16-10-23. Impersonating a public officer or employee

A person who falsely holds himself out as a peace officer or other public officer or employee with intent to mislead another into believing that he is actually such officer commits the offense of impersonating an officer and, upon conviction thereof, shall be punished by a fine of not more than $1,000.00 or by imprisonment for not less than one nor more than five years, or both.



§ 16-10-24. Obstructing or hindering law enforcement officers

(a) Except as otherwise provided in subsection (b) of this Code section, a person who knowingly and willfully obstructs or hinders any law enforcement officer in the lawful discharge of his official duties is guilty of a misdemeanor.

(b) Whoever knowingly and willfully resists, obstructs, or opposes any law enforcement officer, prison guard, correctional officer, community supervision officer, county or Department of Juvenile Justice juvenile probation officer, probation officer serving pursuant to Article 6 of Chapter 8 of Title 42, or conservation ranger in the lawful discharge of his or her official duties by offering or doing violence to the person of such officer or legally authorized person is guilty of a felony and shall, upon conviction thereof, be punished by imprisonment for not less than one nor more than five years.



§ 16-10-24.1. Obstructing or hindering firefighters

(a) As used in this Code section, the term "firefighter" means:

(1) Any person who is employed as a professional firefighter on a full-time basis for at least 40 hours per week by any county, municipal, or state fire department when such person has responsibility for preventing and suppressing fires, protecting life and property, enforcing municipal, county, or state fire prevention codes, or enforcing any law or ordinance pertaining to the prevention or control of fires;

(2) Any volunteer firefighter as the term "volunteer firefighter" is defined by paragraph (7) of Code Section 47-7-1 as said paragraph (7) exists on January 1, 1988; or

(3) Any person employed as a professional firefighter on a full-time basis for at least 40 hours per week by a person or corporation which has a contract with a municipality or county to provide fire prevention and fire-fighting services for such municipality or county when such person has responsibility for preventing and suppressing fires, protecting life and property, enforcing municipal or county fire prevention codes, or enforcing any municipal or county ordinances pertaining to the prevention and control of fires.

(b) Except as otherwise provided in subsection (c) of this Code section, a person who knowingly and willfully obstructs or hinders any firefighter in the lawful discharge of the firefighter's official duties is guilty of a misdemeanor.

(c) Whoever knowingly and willfully resists, obstructs, or opposes any firefighter in the lawful discharge of the firefighter's official duties by offering or doing violence to the person of such firefighter is guilty of a felony and shall, upon conviction thereof, be punished by imprisonment for not less than one nor more than five years.



§ 16-10-24.2. Obstructing or hindering emergency medical technicians or emergency medical professionals; criminal penalty

(a) As used in this Code section, the term:

(1) "Emergency medical professional" means any person performing emergency medical services who is licensed or certified to provide health care in accordance with the provisions of Chapter 11, Chapter 26, or Chapter 34 of Title 43.

(2) "Emergency medical technician" means any person who has been certified as an emergency medical technician, cardiac technician, paramedic, or first responder pursuant to Chapter 11 of Title 31.

(b) Except as otherwise provided in subsection (c) of this Code section, a person who knowingly and willfully obstructs or hinders any emergency medical technician, any emergency medical professional, or any properly identified person working under the direction of an emergency medical professional in the lawful discharge of the official duties of such emergency medical technician, emergency medical professional, or properly identified person working under the direction of an emergency medical professional is guilty of a misdemeanor.

(c) Whoever knowingly and willfully resists or obstructs any emergency medical technician, any emergency medical professional, or any properly identified person working under the direction of an emergency medical professional in the lawful discharge of the official duties of the emergency medical technician, emergency medical professional, or properly identified person working under the direction of an emergency medical professional by threatening or doing violence to the person of such emergency medical technician, emergency medical professional, or properly identified person working under the direction of an emergency medical professional is guilty of a felony and shall, upon conviction thereof, be punished by imprisonment for not less than one nor more than five years.



§ 16-10-24.3. Obstructing or hindering persons making emergency telephone calls

Any person who verbally or physically obstructs, prevents, or hinders another person with intent to cause or allow physical harm or injury to another person from making or completing a 9-1-1 telephone call or a call to any law enforcement agency to request police protection or to report the commission of a crime is guilty of a misdemeanor and shall, upon conviction thereof, be punished by a fine not to exceed $1,000.00 or imprisonment not to exceed 12 months, or both.



§ 16-10-24.4. Obstructing or hindering park ranger

(a) As used in this Code section, the term "park ranger" means any person, other than a law enforcement officer and other individuals covered under Code Section 16-10-24, however designated, who is employed by the state, any political subdivision of the state, or the United States for the enforcement of park rules and regulations.

(b) Except as otherwise provided in subsection (c) of this Code section, a person who knowingly and willfully obstructs or hinders any park ranger in the lawful discharge of his or her official duties shall be guilty of a misdemeanor.

(c) Whoever knowingly and willfully resists, obstructs, or opposes any park ranger in the lawful discharge of his or her official duties by offering or doing violence to the person of such park ranger shall be guilty of a felony and, upon conviction thereof, be punished by imprisonment for not less than one nor more than five years.



§ 16-10-25. Giving false name, address, or birthdate to law enforcement officer

A person who gives a false name, address, or date of birth to a law enforcement officer in the lawful discharge of his official duties with the intent of misleading the officer as to his identity or birthdate is guilty of a misdemeanor.



§ 16-10-26. False report of a crime

A person who willfully and knowingly gives or causes a false report of a crime to be given to any law enforcement officer or agency of this state is guilty of a misdemeanor.



§ 16-10-27. Transmitting false report of fire

A person who transmits in any manner to a fire department, public or private, or to any other group which is organized for the purpose of preventing or controlling fires a false report of a fire, knowing at the time that there is no reasonable ground for believing that such fire exists, is guilty of a misdemeanor.



§ 16-10-28. Transmitting a false public alarm; restitution

(a) As used in this Code section, the term:

(1) "Critical infrastructure" means any building, place of assembly, or facility that is located in this state and necessary for national or public security, education, or public safety.

(2) "Destructive device" means a destructive device as such term is defined by Code Section 16-7-80.

(3) "Hazardous substance" means a hazardous substance as such term is defined by Code Section 12-8-92.

(b) A person commits the offense of transmitting a false public alarm when he or she knowingly and intentionally transmits in any manner a report or warning knowing at the time of the transmission that there is no reasonable ground for believing such report or warning and when the report or warning relates to:

(1) A destructive device or hazardous substance is located in such a place that its explosion, detonation, or release would endanger human life or cause injury or damage to property; or

(2) An individual who has caused or threatened to cause physical harm to himself or herself or another individual by using a deadly weapon or with any object, device, or instrument which, when used offensively against a person, is likely to result in serious bodily injury.

(c) (1) Except as provided in paragraph (2) of this subsection, a person convicted of a violation of subsection (b) of this Code section shall be punished as for a misdemeanor of a high and aggravated nature and upon conviction for a second or subsequent violation of subsection (b) of this Code section shall be guilty of a felony and punished by imprisonment for not less than one nor more than ten years, by a fine of not less than $5,000.00, or both.

(2) If the location of the violation of paragraph (1) of subsection (b) of this Code section is critical infrastructure, such person shall be guilty of a felony and upon conviction shall be punished by imprisonment for not less than five nor more than ten years, a fine of not more than $100,000.00, or both.

(d) In addition to any other penalty imposed by law for a violation of this Code section, the court may require the defendant to make restitution to any affected public or private entity for the reasonable costs or damages associated with the offense including, without limitation, the actual value of any goods, services, or income lost as a result of such violation. Restitution made pursuant to this subsection shall not preclude any party from obtaining any other civil or criminal remedy available under any other provision of law. The restitution authorized by this subsection is supplemental and not exclusive.



§ 16-10-29. Request for ambulance service when not reasonably needed

(a) It shall be unlawful for any person to transmit in any manner a request for ambulance service to any person, firm, or corporation furnishing ambulance service, public or private, knowing at the time of making the request for ambulance service that there exists no reasonable need for such ambulance service.

(b) Any person who violates subsection (a) of this Code section shall be guilty of a misdemeanor.



§ 16-10-30. Refusal to obey official request at fire or other emergency

A person in a gathering who refuses to obey the reasonable official request or order of a peace officer or firefighter to move, for the purpose of promoting the public safety by dispersing those gathered in dangerous proximity to a fire or other emergency, is guilty of a misdemeanor.



§ 16-10-31. Concealing death of another person

A person who, by concealing the death of any other person, hinders a discovery of whether or not such person was unlawfully killed is guilty of a felony and upon conviction shall be punished by imprisonment for not less than one nor more than ten years, a fine of not less than $1,000.00 nor more than $5,000.00, or both.



§ 16-10-32. Attempted murder or threatening of witnesses in official proceedings

(a) Any person who attempts to kill another person with intent to:

(1) Prevent the attendance or testimony of any person in an official proceeding;

(2) Prevent the production of a record, document, or other object, in an official proceeding; or

(3) Prevent the communication by any person to a law enforcement officer, prosecuting attorney, or judge of this state of information relating to the commission or possible commission of a criminal offense or a violation of conditions of probation, parole, or release pending judicial proceedings

shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than ten nor more than 20 years.

(b) Any person who threatens or causes physical or economic harm to another person or a member of such person's family or household, threatens to damage or damages the property of another person or a member of such person's family or household, or attempts to cause physical or economic harm to another person or a member of such person's family or household with the intent to hinder, delay, prevent, or dissuade any person from:

(1) Attending or testifying in an official proceeding;

(2) Reporting in good faith to a law enforcement officer, prosecuting attorney, or judge of a court of this state, or its political subdivisions or authorities, the commission or possible commission of an offense under the laws of this state or a violation of conditions of probation, parole, or release pending judicial proceedings;

(3) Arresting or seeking the arrest of another person in connection with a criminal offense; or

(4) Causing a criminal prosecution, or a parole or probation revocation proceeding, to be sought or instituted, or assisting in such prosecution or proceeding

shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than two years nor more than ten years or by a fine of not less than $10,000.00 nor more than $25,000.00, or both.

(c)(1) For the purposes of this Code section, the term "official proceeding" means any hearing or trial conducted by a court of this state or its political subdivisions, a grand jury, or an agency of the executive, legislative, or judicial branches of government of this state or its political subdivisions or authorities.

(2) An official proceeding need not be pending or about to be instituted at the time of any offense defined in this Code section.

(3) The testimony, record, document, or other object which is prevented or impeded or attempted to be prevented or impeded in an official proceeding in violation of this Code section need not be admissible in evidence or free of a claim of privilege.

(4) In a prosecution for an offense under this Code section, no state of mind need be proved with respect to the circumstance:

(A) That the official proceeding before a judge, court, magistrate, grand jury, or government agency is before a judge or court of this state, a magistrate, a grand jury, or an agency of state or local government; or

(B) That the judge is a judge of this state or its political subdivisions or that the law enforcement officer is an officer or employee of the State of Georgia or a political subdivision or authority of the state or a person authorized to act for or on behalf of the State of Georgia or a political subdivision or authority of the state.

(5) A prosecution under this Code section may be brought in the county in which the official proceeding, whether or not pending or about to be instituted, was intended to be affected or in the county in which the conduct constituting the alleged offense occurred.

(d) Any crime committed in violation of subsection (a) or (b) of this Code section shall be considered a separate offense.



§ 16-10-33. Removal or attempted removal of weapon from public official; punishment

(a) For the purposes of this Code section, the term "firearm" shall include stun guns and tasers. A stun gun or taser is any device that is powered by electrical charging units such as batteries and emits an electrical charge in excess of 20,000 volts or is otherwise capable of incapacitating a person by an electrical charge.

(b) It shall be unlawful for any person knowingly to remove or attempt to remove a firearm, chemical spray, or baton from the possession of another person if:

(1) The other person is lawfully acting within the course and scope of employment; and

(2) The person has knowledge or reason to know that the other person is employed as:

(A) A peace officer as defined in paragraph (8) of Code Section 35-8-2;

(B) An employee with the power of arrest by the Department of Corrections;

(C) An employee with the power of arrest by the State Board of Pardons and Paroles;

(D) A community supervision officer or other employee with the power of arrest by the Department of Community Supervision;

(E) A jail officer or guard by a county or municipality and has the responsibility of supervising inmates who are confined in a county or municipal jail or other detention facility; or

(F) A juvenile correctional officer by the Department of Juvenile Justice and has the primary responsibility for the supervision and control of youth confined in such department's programs and facilities.

(c) Any person who violates subsection (b) of this Code section shall, upon conviction thereof, be punished by imprisonment for not less than one nor more than five years or a fine of not more than $10,000.00, or both.

(d) A violation of this Code section shall constitute a separate offense. A sentence imposed under this Code section may be imposed separately from and consecutive to or concurrent with a sentence for any other offense related to the act or acts establishing the offense under this Code section.



§ 16-10-34. Use of laser devices against law enforcement officer

(a) For purposes of this Code section, the term "laser device" means a device designed to amplify electromagnetic radiation by stimulated emission that emits a beam designed to be used by the operator as a pointer or highlighter to indicate, mark, or identify a specific position, place, item, or object. Such term also means a device that projects a beam or point of light by means of light amplification by stimulated emission of radiation or other means or that emits light which simulates the appearance of a beam of light.

(b) It shall be unlawful for any person to knowingly and intentionally project upon a law enforcement officer any laser device without such officer's permission if:

(1) The law enforcement officer is lawfully acting within the course and scope of employment; and

(2) The person has knowledge or reason to know that the law enforcement officer is employed as:

(A) A peace officer as defined in paragraph (8) of Code Section 35-8-2;

(B) An employee with the power of arrest by the Department of Corrections;

(C) An employee with the power of arrest by the State Board of Pardons and Paroles;

(D) A community supervision officer or other employee with the power of arrest by the Department of Community Supervision;

(E) A jail officer or guard by a county or municipality and has the responsibility of supervising inmates who are confined in a county or municipal jail or other detention facility; or

(F) A juvenile correctional officer or juvenile probation officer by the Department of Juvenile Justice and has the primary responsibility for the supervision and control of youth confined in such department's programs and facilities.

(c) Any person who violates subsection (b) of this Code section shall be guilty of a high and aggravated misdemeanor.

(d) It shall not be a defense to a prosecution for a violation of this Code section that the laser device was pointed at such officer through a glass, window, or other transparent or translucent object.

(e) Each violation of this Code section shall constitute a separate offense. A sentence imposed under this Code section may be imposed separately from and consecutive to or concurrent with a sentence for any other offense related to the act or acts establishing the offense under this Code section.






Article 3 - Escape and Other Offenses Related to Confinement

§ 16-10-50. Hindering apprehension or punishment of criminal

(a) A person commits the offense of hindering the apprehension or punishment of a criminal when, with intention to hinder the apprehension or punishment of a person whom he knows or has reasonable grounds to believe has committed a felony or to be an escaped inmate or prisoner, he:

(1) Harbors or conceals such person; or

(2) Conceals or destroys evidence of the crime.

(b) A person convicted of the offense of hindering apprehension or punishment of a criminal shall be punished by imprisonment for not less than one nor more than five years.



§ 16-10-51. Bail jumping

(a) Any person who has been charged with or convicted of the commission of a felony under the laws of this state and has been set at liberty on bail or on his own recognizance upon the condition that he will subsequently appear at a specified time and place commits the offense of felony-bail jumping if, after actual notice to the defendant in open court or notice to the person by mailing to his last known address or otherwise being notified personally in writing by a court official or officer of the court, he fails without sufficient excuse to appear at that time and place. A person convicted of the offense of felony-bail jumping shall be punished by imprisonment for not less than one nor more than five years or by a fine of not more than $5,000.00, or both.

(b) Any person who has been charged with or convicted of the commission of a misdemeanor and has been set at liberty on bail or on his own recognizance upon the condition that he will subsequently appear at a specified time and place commits the offense of misdemeanor-bail jumping if, after actual notice to the defendant in open court or notice to the person by mailing to his last known address or otherwise being notified personally in writing by a court official or officer of the court, he fails without sufficient excuse to appear at that time and place. A person convicted of the offense of misdemeanor-bail jumping shall be guilty of a misdemeanor.

(c)(1) Any person who has been charged with or convicted of the commission of any of the misdemeanors listed in paragraph (2) of this subsection and has been set at liberty on bail or on his or her own recognizance upon the condition that he or she will subsequently appear at a specified time and place and who, after actual notice to the defendant in open court or notice to the defendant by mailing to the defendant's last known address or otherwise being notified personally in writing by a court official or officer of the court, leaves the state to avoid appearing in court at such time commits the offense of out-of-state-bail jumping. A person convicted of the offense of out-of-state-bail jumping shall be guilty of a felony and shall be punished by imprisonment for not less than one year nor more than five years or by a fine of not less than $1,000.00 nor more than $5,000.00, or both.

(2) Paragraph (1) of this subsection shall apply only to the following misdemeanors:

(A) Abandonment, as provided in Code Sections 19-10-1 and 19-10-2;

(B) Simple assault, as provided in Code Section 16-5-20;

(C) Carrying a weapon or long gun in an unauthorized location, as provided in Code Section 16-11-127;

(D) Bad checks, as provided in Code Section 16-9-20;

(E) Simple battery, as provided in Code Section 16-5-23;

(F) Bribery, as provided in Code Section 16-10-3;

(G) Failure to report child abuse, as provided in Code Section 19-7-5;

(H) Criminal trespass, as provided in Code Section 16-7-21;

(I) Contributing to the delinquency of a minor, as provided in Code Section 16-12-1;

(J) Escape, as provided in Code Sections 16-10-52 and 16-10-53;

(K) Tampering with evidence, as provided in Code Section 16-10-94;

(L) Family violence, as provided in Code Section 19-13-6;

(M) Deceptive business practices, as provided in Code Section 16-9-50;

(N) Reserved;

(O) Fraud in obtaining public assistance, food stamps, or Medicaid, as provided in Code Section 49-4-15;

(P) Reckless conduct, as provided in Code Section 16-5-60;

(Q) Any offense under Chapter 8 of this title which is a misdemeanor;

(R) Any offense under Chapter 13 of this title which is a misdemeanor;

(S) Driving under the influence of alcohol or drugs, as provided in Code Section 40-6-391;

(T) Driving without a license in violation of Code Section 40-5-20 or driving while a license is suspended or revoked as provided in Code Section 40-5-121; and

(U) Any offense under Code Section 40-6-10, relating to requirement of the operator or owner of a motor vehicle to have proof of insurance.

(d) Subsections (b) and (c) of this Code section shall not apply to any person who has been charged or convicted of the commission of a misdemeanor under the laws of this state and has been set at liberty after posting a cash bond and fails to appear in court at the specified time and place where such failure to appear, in accordance with the rules of the court having jurisdiction over such misdemeanor, is construed as an admission of guilt and the cash bond is forfeited without the need for any further statutory procedures and the proceeds of the cash bond are applied and distributed as any fine imposed by the court would be.



§ 16-10-52. Escape

(a) A person commits the offense of escape when he or she:

(1) Having been convicted of a felony or misdemeanor or of the violation of a municipal ordinance, intentionally escapes from lawful custody or from any place of lawful confinement;

(2) Being in lawful custody or lawful confinement prior to conviction, intentionally escapes from such custody or confinement;

(3) Having been adjudicated of a delinquent act or a juvenile traffic offense, or as a child in need of services subject to lawful custody or lawful confinement, intentionally escapes from lawful custody or from any place of lawful confinement;

(4) Being in lawful custody or lawful confinement prior to adjudication, intentionally escapes from such custody or confinement; or

(5) Intentionally fails to return as instructed to lawful custody or lawful confinement or to any residential facility operated by the Georgia Department of Corrections after having been released on the condition that he or she will so return; provided, however, such person shall be allowed a grace period of eight hours from the exact time specified for return if such person can prove he or she did not intentionally fail to return.

(a.1) Revocation of probation for conduct in violation of any provision of subsection (a) of this Code section shall not preclude an independent criminal prosecution under this Code section based on the same conduct.

(b)(1) A person who, having been convicted of a felony, is convicted of the offense of escape shall be punished by imprisonment for not less than one nor more than ten years.

(2) Any person charged with a felony who is in lawful confinement prior to conviction or adjudication who is convicted of the offense of escape shall be punished by imprisonment for not less than one nor more than five years.

(3) Notwithstanding paragraphs (1) and (2) of this subsection, a person who commits the offense of escape while armed with a dangerous weapon shall, upon conviction thereof, be punished by imprisonment for not less than one nor more than 20 years.

(4) Any other person convicted of the offense of escape shall be punished as for a misdemeanor.



§ 16-10-53. Aiding or permitting another to escape lawful custody or confinement

(a) A person who knowingly aids another in escaping from lawful custody or from any place of lawful confinement shall, upon conviction thereof, be punished by imprisonment for not less than one nor more than five years.

(b) A peace officer or employee of any place of lawful confinement who recklessly permits any person in his custody to escape is guilty of a misdemeanor.



§ 16-10-54. Assailing, opposing, or resisting officer of the law in a penal institution

A person in the lawful custody of any penal institution of the state or of a political subdivision of the state who assails, opposes, or resists an officer of the law or of such penal institution or a member of the guard with intent to cause serious bodily injury commits the offense of mutiny and, upon conviction thereof, shall be punished by imprisonment for not less than one nor more than five years.



§ 16-10-55. Persuading, enticing, instigating, aiding, or abetting person in a penal institution to commit mutiny

A person who persuades, entices, instigates, counsels, aids, or abets a person in the lawful custody of any penal institution to commit the offense of mutiny shall, upon conviction thereof, be punished by imprisonment for not less than one nor more than five years.



§ 16-10-56. Riot in a penal institution

(a) Any person legally confined to any penal institution of this state or of any political subdivision of this state who commits an unlawful act of violence or any other act in a violent or tumultuous manner commits the offense of riot in a penal institution.

(b) Any person who violates subsection (a) of this Code section is guilty of a felony and, upon conviction thereof, shall be punished by imprisonment of not less than one nor more than 20 years.






Article 4 - Perjury and Related Offenses

§ 16-10-70. Perjury

(a) A person to whom a lawful oath or affirmation has been administered commits the offense of perjury when, in a judicial proceeding, he knowingly and willfully makes a false statement material to the issue or point in question.

(b) A person convicted of the offense of perjury shall be punished by a fine of not more than $1,000.00 or by imprisonment for not less than one nor more than ten years, or both. A person convicted of the offense of perjury that was a cause of another's being imprisoned shall be sentenced to a term not to exceed the sentence provided for the crime for which the other person was convicted. A person convicted of the offense of perjury that was a cause of another's being punished by death shall be punished by life imprisonment.



§ 16-10-71. False swearing

(a) A person to whom a lawful oath or affirmation has been administered or who executes a document knowing that it purports to be an acknowledgment of a lawful oath or affirmation commits the offense of false swearing when, in any matter or thing other than a judicial proceeding, he knowingly and willfully makes a false statement.

(b) A person convicted of the offense of false swearing shall be punished by a fine of not more than $1,000.00 or by imprisonment for not less than one nor more than five years, or both.



§ 16-10-72. Subornation of perjury or false swearing

A person commits the offense of subornation of perjury or false swearing when he procures or induces another to commit the offense of perjury or the offense of false swearing and, upon conviction thereof, shall be punished by a fine of not more than $1,000.00 or by imprisonment for not less than one nor more than ten years, or both.



§ 16-10-73. Impersonating another in the acknowledgment of recognizance, bail, or judgment

Any person except an attorney of record who shall acknowledge or cause to be acknowledged, in any of the courts of the state or before any authorized officer, any recognizance, bail, or judgment in the name of any person not privy or consenting thereto commits the offense of impersonating in a legal proceeding and, upon conviction thereof, shall be punished by a fine of not more than $1,000.00 or by imprisonment for not less than one nor more than five years, or both.






Article 5 - Offenses Related to Judicial and Other Proceedings

§ 16-10-90. Compounding a crime

(a) A person commits the offense of compounding a crime when, after institution of criminal proceedings and without leave of the court or of the prosecuting attorney of the court where the criminal proceedings are pending, he accepts or agrees to accept any benefit in consideration of a promise, express or implied, not to prosecute or aid in the prosecution of a criminal offense.

(b) A person convicted of the offense of compounding a crime which is a felony shall be punished by a fine of not more than $1,000.00 or by imprisonment for not less than one nor more than five years, or both. A person convicted of the offense of compounding a crime which is a misdemeanor is guilty of a misdemeanor.



§ 16-10-91. Embracery

(a) A person commits the offense of embracery when he:

(1) With intent to influence a person summoned or serving as a juror, communicates with him otherwise than is authorized by law in an attempt to influence his action as a juror; or

(2) Summoned as a juror, accepts anything of value offered to him with the understanding that it is given with the intent of influencing his action as a juror.

(b) A person convicted of the offense of embracery shall be punished by a fine of not more than $1,000.00 or by imprisonment for not less than one nor more than five years, or both.



§ 16-10-92. Acceptance of benefit, reward, or consideration by witness for changing testimony or being absent from trial, hearing, or other proceeding

A person who is or may be a witness at a trial, hearing, or other proceeding before any court or any officer authorized by the law to hear evidence or take testimony and who receives or agrees or offers to receive any benefit, reward, or consideration to which he is not entitled, pursuant to an agreement or understanding that his testimony will be influenced thereby or that he will absent himself from the trial, hearing, or other proceeding, shall, upon conviction thereof, be punished by imprisonment for not less than one nor more than five years.



§ 16-10-93. Influencing witnesses

(a) A person who, with intent to deter a witness from testifying freely, fully, and truthfully to any matter pending in any court, in any administrative proceeding, or before a grand jury, communicates, directly or indirectly, to such witness any threat of injury or damage to the person, property, or employment of the witness or to the person, property, or employment of any relative or associate of the witness or who offers or delivers any benefit, reward, or consideration to such witness or to a relative or associate of the witness shall, upon conviction thereof, be punished by imprisonment for not less than one nor more than five years.

(b)(1) It shall be unlawful for any person knowingly to use intimidation, physical force, or threats; to persuade another person by means of corruption or to attempt to do so; or to engage in misleading conduct toward another person with intent to:

(A) Influence, delay, or prevent the testimony of any person in an official proceeding;

(B) Cause or induce any person to:

(i) Withhold testimony or a record, document, or other object from an official proceeding;

(ii) Alter, destroy, mutilate, or conceal an object with intent to impair the object's integrity or availability for use in an official proceeding;

(iii) Evade legal process summoning that person to appear as a witness or to produce a record, document, or other object in an official proceeding; or

(iv) Be absent from an official proceeding to which such person has been summoned by legal process; or

(C) Hinder, delay, or prevent the communication to a law enforcement officer, prosecuting attorney, or judge of this state of information relating to the commission or possible commission of a criminal offense or a violation of conditions of probation, parole, or release pending judicial proceedings.

(2) Any person convicted of a violation of this subsection shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than two nor more than ten years or by a fine of not less than $10,000.00 nor more than $20,000.00, or both.

(3)(A) For the purposes of this Code section, the term "official proceeding" means any hearing or trial conducted by a court of this state or its political subdivisions, a grand jury, or an agency of the executive, legislative, or judicial branches of government of this state or its political subdivisions or authorities.

(B) An official proceeding need not be pending or about to be instituted at the time of any offense defined in this subsection.

(C) The testimony, record, document, or other object which is prevented or impeded or attempted to be prevented or impeded in an official proceeding in violation of this Code section need not be admissible in evidence or free of a claim of privilege.

(D) In a prosecution for an offense under this Code section, no state of mind need be proved with respect to the circumstance:

(i) That the official proceeding before a judge, court, magistrate, grand jury, or government agency is before a judge or court of this state, a magistrate, a grand jury, or an agency of state or local government; or

(ii) That the judge is a judge of this state or its political subdivisions or that the law enforcement officer is an officer or employee of the State of Georgia or a political subdivision or authority of the state or a person authorized to act for or on behalf of the State of Georgia or a political subdivision or authority of the state.

(E) A prosecution under this Code section may be brought in the county in which the official proceeding, whether or not pending or about to be instituted, was intended to be affected or in the county in which the conduct constituting the alleged offense occurred.

(c) Any crime committed in violation of subsection (a) or (b) of this Code section shall be considered a separate offense.



§ 16-10-94. Tampering with evidence

(a) A person commits the offense of tampering with evidence when, with the intent to prevent the apprehension or cause the wrongful apprehension of any person or to obstruct the prosecution or defense of any person, he knowingly destroys, alters, conceals, or disguises physical evidence or makes, devises, prepares, or plants false evidence.

(b) Nothing in this Code section shall be deemed to abrogate or alter any privilege which any person is entitled to claim under existing laws.

(c) Except as otherwise provided in this subsection, any person who violates subsection (a) of this Code section involving the prosecution or defense of a felony and involving another person shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one nor more than three years; provided, however, that any person who violates subsection (a) of this Code section involving the prosecution or defense of a serious violent felony as defined in subsection (a) of Code Section 17-10-6.1 and involving another person shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one nor more than ten years. Except as otherwise provided in this subsection, any person who violates subsection (a) of this Code section involving the prosecution or defense of a misdemeanor shall be guilty of a misdemeanor.



§ 16-10-94.1. Willful destruction, alteration, or falsification of medical records

(a) As used in this Code section, the term:

(1) "Patient" means any person who has received health care services from a provider.

(2) "Provider" means all hospitals, including public, private, osteopathic, and tuberculosis hospitals; other special care units, including podiatric facilities, skilled nursing facilities, and kidney disease treatment centers, including freestanding hemodialysis units; intermediate care facilities; ambulatory surgical or obstetrical facilities; health maintenance organizations; and home health agencies. Such term shall also mean any person licensed to practice under Chapter 9, 11, 26, 34, 35, or 39 of Title 43.

(3) "Record" means a patient's health record, including, but not limited to, evaluations, diagnoses, prognoses, laboratory reports, X-rays, prescriptions, and other technical information used in assessing the patient's condition, or the pertinent portion of the record relating to a specific condition or a summary of the record.

(b) Any person who, with intent to conceal any material fact relating to a potential claim or cause of action, knowingly and willfully destroys, alters, or falsifies any record shall be guilty of a misdemeanor.



§ 16-10-95. Barratry; penalty

Reserved. Repealed by Ga. L. 2006, p. 69, § 1/HB 804, effective July 1, 2006.



§ 16-10-96. Impersonating another in the course of an action, proceeding, or prosecution

Any person who shall falsely represent or impersonate another and in such assumed character answer as a witness to interrogatories or do any other act in the course of any action, proceeding, or prosecution or in any other way, matter, or thing, whereby the person so impersonated or represented, or any other person, might suffer damage, loss, or injury shall, upon conviction thereof, be punished by confinement for not less than one year nor more than five years.



§ 16-10-97. Intimidation or injury of any officer in or of any court

(a) A person who by threat or force or by any threatening action, letter, or communication:

(1) Endeavors to intimidate or impede any grand juror or trial juror or any officer in or of any court of this state or any court of any county or municipality of this state or any officer who may be serving at any proceeding in any such court while in the discharge of such juror's or officer's duties;

(2) Injures any grand juror or trial juror in his or her person or property on account of any indictment or verdict assented to by him or her or on account of his or her being or having been such juror; or

(3) Injures any officer in or of any court of this state or any court of any county or municipality of this state or any officer who may be serving at any proceeding in any such court in his or her person or property on account of the performance of his or her official duties

shall, upon conviction thereof, be punished by a fine of not more than $5,000.00 or by imprisonment for not more than 20 years, or both.

(b) As used in this Code section, the term "any officer in or of any court" means a judge, attorney, clerk of court, deputy clerk of court, court reporter, community supervision officer, county or Department of Juvenile Justice juvenile probation officer, or probation officer serving pursuant to Article 6 of Chapter 8 of Title 42.

(c) A person who by threat or force or by any threatening action, letter, or communication endeavors to intimidate any law enforcement officer, outside the scope and course of his or her employment, or his or her immediate family member in retaliation or response to the discharge of such officer's official duties shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one nor more than five years, a fine not to exceed $5,000.00, or both.



§ 16-10-98. Illegal remuneration of judges and law enforcement officials

(a) It shall be unlawful for a judge, prosecuting attorney, investigating officer, or law enforcement officer who is a witness in a case to receive or agree to receive remuneration during the period of time between indictment and the completion of direct appeal in any criminal case in which the judge, prosecuting attorney, or law enforcement officer is involved for any of the following activities:

(1) Publishing a book or article concerning the case;

(2) Making a public appearance concerning the case; or

(3) Participating in any commercial activity concerning the case.

(b) A person convicted of a violation of subsection (a) of this Code section shall be guilty of a misdemeanor.

(c) For purposes of this Code section remuneration shall not be deemed to include customary and ordinary salary and benefits of the individual or customary and ordinary expenses paid for public appearances.









Chapter 11 - Offenses Against Public Order and Safety

Article 1 - Treason and Other Subversive Activities

Part 1 - General Provisions

§ 16-11-1. Treason

(a) A person owing allegiance to the state commits the offense of treason when he knowingly levies war against the state, adheres to her enemies, or gives them aid and comfort. No person shall be convicted of the offense of treason except on the testimony of two witnesses to the same overt act or on confession in open court. When the overt act of treason is committed outside this state, the person charged therewith may be tried in any county in this state.

(b) A person convicted of the offense of treason shall be punished by death or by imprisonment for life or for not less than 15 years.



§ 16-11-2. Insurrection

(a) A person commits the offense of insurrection when he combines with others to overthrow or attempt to overthrow the representative and constitutional form of government of the state or any political subdivision thereof when the same is manifested by acts of violence.

(b) A person convicted of the offense of insurrection shall be punished by imprisonment for not less than one nor more than ten years. Insurrection shall be bailable only in the discretion of a judge of the superior court.



§ 16-11-3. Inciting to insurrection

(a) A person commits the offense of inciting to insurrection when he incites others to overthrow or attempt to overthrow the representative and constitutional form of government of the state or any political subdivision thereof and he or they commit any violent act in furtherance thereof.

(b) A person convicted of the offense of inciting to insurrection shall be punished by imprisonment for not less than one nor more than ten years. Inciting to insurrection shall be bailable only in the discretion of a judge of the superior court.



§ 16-11-4. Advocating overthrow of government

(a) As used in this Code section, the term:

(1) "Organization" means any corporation, company, partnership, association, trust, foundation, fund, club, society, committee, political party, or any group of persons, whether or not incorporated, permanently or temporarily associated together for joint action or advancement of views on any subject.

(2) "Subversive organization" means any organization which engages in or advocates, abets, advises, or teaches, or which has a purpose of engaging in or advocating, abetting, advising, or teaching activities intended to overthrow, to destroy, or to assist in the overthrow or destruction of the government of the state or of any political subdivision thereof by force or violence.

(b) A person commits the offense of advocating the overthrow of the government if he knowingly and willfully commits any of the following acts:

(1) Advocates, abets, advises, or teaches the duty, necessity, desirability, or propriety of overthrowing or destroying the government of the state or any political subdivision thereof by force or violence;

(2) Prints, publishes, edits, issues, circulates, sells, distributes, exhibits, or displays any written or printed matter advocating, advising, or teaching the duty, necessity, desirability, or propriety of overthrowing or destroying the government of the state or of any political subdivision thereof by force or violence;

(3) Assists in the formation, participates in the management, or contributes to the support of any subversive organization, knowing the purpose thereof;

(4) Becomes a member or continues to be a member of a subversive organization, knowing the purpose thereof;

(5) Destroys any books, records, or files or secretes any funds in this state of a subversive organization, knowing the organization to be such; or

(6) Conspires with one or more persons to commit any of the acts prohibited by this Code section.

(c) A person convicted of violating any provision of this Code section shall be punished by a fine of not more than $20,000.00 or by imprisonment for not less than one nor more than 20 years, or both.






Part 2 - Sedition and Subversive Activities

§ 16-11-5. Short title

This part may be cited as the "Sedition and Subversive Activities Act of 1953."



§ 16-11-6. Definitions

As used in this part, the term:

(1) "Foreign government" means the government of any country, nation, or group of nations other than the government of the United States of America or of one of the states thereof.

(2) "Foreign subversive organizations" means any organization directed, dominated, or controlled directly or indirectly by a foreign government which engages in or advocates, abets, advises, or teaches, or a purpose of which is to engage in or to advocate, abet, advise, or teach activities intended to overthrow, to destroy, or to assist in the overthrow or destruction of the government of the United States or of this state or of any political subdivision of either of them and to establish in place thereof any form of government the direction and control of which is to be vested in, or exercised by or under, the domination or control of any foreign government, organization, or individual.

(3) "Organization" means an organization, corporation, company, partnership, association, trust, foundation, fund, club, society, committee, political party, or any group of persons, whether or not incorporated, permanently or temporarily associated together for joint action or advancement of views on any subject or subjects.

(4) "Subversive organization" means an organization which engages in or advocates, abets, advises, or teaches, or a purpose for which is to engage in or advocate, abet, advise, or teach activities intended to overthrow, to destroy, or to assist in the overthrow or destruction of the government of the United States, government of this state, or of any political subdivision of either of them by revolution, force, or violence.

(5) "Subversive person" means any person who commits, attempts to commit, or aids in the commission or advocates, abets, advises, or teaches by any means any person to commit, attempt to commit, or aid in the commission of any act intended to overthrow, to destroy, or to assist in the overthrow or destruction of the government of the United States or of this state or any political subdivision of either of them by revolution, force, or violence; or who is a knowing member of a subversive organization or a foreign subversive organization.



§ 16-11-7. Special assistant attorney general for investigation and prosecution of subversive activities

The Governor, with the concurrence of the Attorney General, is authorized and directed to appoint a special assistant attorney general for investigating and prosecuting subversive activities, whose responsibility it shall be, under the supervision of the Attorney General, to assemble, arrange, and deliver to the district attorney of any county, together with a list of necessary witnesses for presentation to the next grand jury in the county, all information and evidence of matters within the county which have come to his or her attention relating in any manner to the acts prohibited by this part and relating generally to the purpose, processes, and activities of subversive organizations, associations, groups, or persons. Such evidence may be presented by the Attorney General or the special assistant attorney general to the grand jury of any county directly, and he or she may represent the state on the trial of such a case, should he or she feel the ends of justice would be best served thereby, and the special assistant attorney general may testify before any grand jury as to matters referred to in this part as to which he or she may have information.



§ 16-11-8. Duties imposed on prosecuting attorneys, commissioner of public safety, sheriffs, and police to furnish information and assistance; establishment of special enforcement agencies

For the collection of any evidence and information referred to in this part, the Governor and the Attorney General are authorized and directed to call upon all prosecuting attorneys, the commissioner of public safety, sheriffs, and county and municipal police authorities to furnish to the special assistant, provided for in Code Section 16-11-7, such assistance as may from time to time be required. Such police authorities are directed to furnish information and assistance as may be from time to time so requested. The police authorities shall transmit immediately to the special assistant attorney general any information coming to their notice and attention regarding the activities of any subversive persons, subversive organizations, or foreign subversive organizations. The Governor by executive order is authorized to establish within existing departments such special enforcement agencies, designate such personnel, and fix such duties as may from time to time be required to perform any of the functions and duties required by this part.



§ 16-11-9. Maintenance of records by special assistant; classification of records

The Attorney General shall require the special assistant to maintain complete records of all information received by him and all matters handled by him under the requirements of this part. Such records as may reflect on the loyalty of any resident of this state shall not be made public or divulged to any person except with permission of the Governor or the Attorney General to effectuate the purposes of this part. All such records shall be classified as confidential state secrets until declassified by the Governor or the Attorney General.



§ 16-11-10. Grand jury investigations

The judge of any court exercising general criminal jurisdiction, when in his or her discretion it appears appropriate or when informed by the Attorney General or district attorney that there is information or evidence of the character described in Code Section 16-11-7 to be considered by the grand jury, shall charge the grand jury to inquire into violations of this part for the purpose of proper action and further to inquire generally into the purposes, processes, and activities, and any other matters affecting subversive organizations, associations, groups, or persons.



§ 16-11-11. Dissolution of subversive organizations; revocation of charter, funds, books, and records

It shall be unlawful for any subversive organization or foreign subversive organization to exist or function in this state. Any organization which by a court of competent jurisdiction is found to have violated this Code section shall be dissolved and, if it is a corporation organized and existing under the laws of this state, a finding by a court of competent jurisdiction that it has violated this Code section shall constitute legal cause for revocation of its charter and its charter shall be revoked. All funds, books, records, and files of every kind and all other property of any organization found to have violated this Code section shall be seized by and for this state, the funds to be deposited in the state treasury and the books, records, files, and other property to be turned over to the Attorney General.



§ 16-11-12. Eligibility of subversive persons to hold office or position in government

No subversive person shall be eligible for employment in or appointment to any office or any position of trust or profit in the government of this state or in the administration of the business of this state or of any county, municipality, or other political subdivision thereof.



§ 16-11-13. Investigation of all state employees prior to appointment or employment; questionnaire; promulgation of orders, rules, and regulations

(a) Every person and every board, commission, council, department, or other agency of the state or any political subdivision thereof which appoints, employs, or supervises in any manner the appointment or employment of public officials or employees shall establish, by rules, regulations, or otherwise, procedures designated to ascertain before any person, including teachers and other employees of any public educational institution in this state, is appointed or employed, that he is not a subversive person and that there are no reasonable grounds to believe such person is a subversive person. In the event such reasonable grounds exist, he shall not be appointed or employed. In securing any facts necessary to ascertain the information required by this Code section, all applicants and employees shall be required to sign a written statement or questionnaire containing answers to such inquiries as may be material and containing the following questions:

(1) Full name including maiden name, names of former marriages, former names changed legally or otherwise, aliases, and nicknames, and the dates used;

(2) Address;

(3)(A) Are you now or have you been within the last ten years a member of any organization which to your knowledge at the time of membership advocates or has as one of its objectives the overthrow of the government of the United States or of the government of the State of Georgia by force or violence? Yes No . If "Yes," state the name of the organization and your past and present membership status including any offices held therein.

(B) If the answer to (A) is "Yes" and the employing authority deems further inquiry necessary, you will be notified of such determination. No action adverse to your application will be taken because of an affirmative answer until after such an inquiry, with notice to you and an opportunity for you to present evidence, and only if the result of such inquiry brings your application within the prohibition within the "Sedition and Subversive Activities Act of 1953."

(4)(A) Have you ever been convicted or are any charges now pending against you by federal, state, or other law enforcement authorities, for any violation of any federal law, state law, county or municipal law, regulation, or ordinance? (Do not include anything that happened before your sixteenth birthday. Do not include minor traffic violations for which a fine of $35.00 or less was imposed. All other convictions must be included even if they were pardoned.) Yes No .

(B) If the answer to (A) is "Yes," state the reason convicted, the date convicted, and the place where convicted.

(b) The written statement or questionnaire shall contain notice that it is subject to the penalties of false swearing.

(c) The Governor is authorized to make appropriate orders, rules, and regulations to effectuate the purposes of Code Section 16-11-12, this Code section, and Code Section 16-11-14.



§ 16-11-14. False swearing in written statement

(a) Every written statement made pursuant to this part by an applicant for appointment or employment or by any employee shall be deemed to have been made under oath if it contains a declaration preceding the signature of the maker to the effect that it is made under the penalties of false swearing. Any person who makes a material misstatement of fact in any such written statement, in any affidavit made pursuant to this part, under oath in any hearing conducted by any agency of this state or of any of its political subdivisions pursuant to this part, or in any written statement by an applicant for appointment or employment or by an employee in any state-aided or private institution of learning in this state intended to determine whether or not such applicant or employee is a subversive person, which statement contains notice that it is subject to the penalties of false swearing, shall be subject to the penalties of false swearing as prescribed in Code Section 16-10-71.

(b) Nothing contained in subsection (a) of this Code section shall be construed to repeal in any way the laws of this state dealing with perjury and false swearing.



§ 16-11-15. Information concerning membership of relative in a subversive organization

No person giving any information, whether by answering a questionnaire or otherwise, as provided in Code Section 16-11-13 shall be required to give any information or answer any questions relative to the membership in any organization of any relative of such person.



§ 16-11-16. Filing written statement

Any questionnaires or statements prepared as provided in Code Section 16-11-13 shall be filed at the place of employment rather than with a central state agency.









Article 2 - Offenses Against Public Order

§ 16-11-30. Riot

(a) Any two or more persons who shall do an unlawful act of violence or any other act in a violent and tumultuous manner commit the offense of riot.

(b) Any persons who violate subsection (a) of this Code section are guilty of a misdemeanor.



§ 16-11-31. Inciting to riot

(a) A person who with intent to riot does an act or engages in conduct which urges, counsels, or advises others to riot, at a time and place and under circumstances which produce a clear and present danger of a riot, commits the offense of inciting to riot.

(b) Any person who violates subsection (a) of this Code section is guilty of a misdemeanor.



§ 16-11-32. Affray

(a) An affray is the fighting by two or more persons in some public place to the disturbance of the public tranquility.

(b) A person who commits the offense of affray is guilty of a misdemeanor.



§ 16-11-33. Unlawful assembly

A person who knowingly participates in either of the following acts or occurrences is guilty of a misdemeanor:

(1) The assembly of two or more persons for the purpose of committing an unlawful act and the failure to withdraw from the assembly on being lawfully commanded to do so by a peace officer and before any member of the assembly has inflicted injury to the person or property of another; or

(2) The assembly of two or more persons, without authority of law, for the purpose of doing violence to the person or property of one supposed by the accused to have been guilty of a violation of the law, or for the purpose of exercising correctional or regulative powers over any person by violence; provided, however, that it shall be an affirmative defense to a prosecution under this paragraph that the accused withdrew from the assembly on being lawfully commanded to do so by a peace officer or before any member of the assembly had inflicted injury to the person or property of another.



§ 16-11-34. Preventing or disrupting lawful meetings, gatherings, or processions

(a) A person who recklessly or knowingly commits any act which may reasonably be expected to prevent or disrupt a lawful meeting, gathering, or procession is guilty of a misdemeanor.

(b) This Code section shall not be construed to affect the powers delegated to counties or to municipal corporations to pass laws to punish disorderly conduct within their respective limits.



§ 16-11-34.1. Preventing or disrupting General Assembly sessions or other meetings of members; unlawful activities within the state capitol or certain Capitol Square buildings

(a) It shall be unlawful for any person recklessly or knowingly to commit any act which may reasonably be expected to prevent or disrupt a session or meeting of the Senate or House of Representatives, a joint session thereof, or any meeting of any standing or interim committee, commission, or caucus of members thereof.

(b) It shall be unlawful for any person, other than those persons who are exempt from the provisions of Code Sections 16-11-126 through 16-11-127.2, to enter, occupy, or remain within the state capitol building or any building housing committee offices, committee rooms, or offices of members, officials, or employees of the General Assembly or either house thereof while in the possession of any firearm; knife, as such term is defined in Code Section 16-11-125.1; explosive or incendiary device or compound; bludgeon; knuckles, whether made from metal, thermoplastic, wood, or other similar material; or any other dangerous or deadly weapon, instrument, or device.

(c) It shall be unlawful for any person purposely or recklessly and without authority of law to obstruct any street, sidewalk, hallway, office, or other passageway in that area designated as Capitol Square by Code Section 50-2-28 in such a manner as to render it impassable without unreasonable inconvenience or hazard or to fail or refuse to remove such obstruction after receiving a reasonable official request or the order of a peace officer to do so.

(d) It shall be unlawful for any person willfully and knowingly to enter or to remain upon the floor of the Senate or the floor of the House of Representatives or within any cloakroom, lobby, or anteroom adjacent to such floor unless such person is authorized, pursuant to the rules of the Senate or House of Representatives or pursuant to authorization given by the Senate or House of Representatives, to enter or remain upon the floor or within such area.

(e) It shall be unlawful for any person willfully and knowingly to enter or to remain in the gallery of the Senate or the gallery of the House of Representatives in violation of rules governing admission to such gallery adopted by the Senate or the House of Representatives or pursuant to authorization given by such body.

(f) It shall be unlawful for any person willfully and knowingly to enter or to remain in any room, chamber, office, or hallway within the state capitol building or any building housing committee offices, committee rooms, or offices of members, officials, or employees of the General Assembly or either house thereof with intent to disrupt the orderly conduct of official business or to utter loud, threatening, or abusive language or engage in any disorderly or disruptive conduct in such buildings or areas.

(g) It shall be unlawful for any person to parade, demonstrate, or picket within the state capitol building or any building housing committee offices, committee rooms, or offices of members, officials, or employees of the General Assembly or either house thereof with intent to disrupt the orderly conduct of official business or to utter loud, threatening, or abusive language or engage in any disorderly or disruptive conduct in such buildings or areas.

(h)(1) Any person violating this Code section for the first time shall be guilty of a misdemeanor.

(2) Any person violating this Code section for the second time shall be guilty of a misdemeanor of a high and aggravated nature.

(3) Any person violating this Code section for the third or any subsequent time shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one nor more than three years.

(i) The enactment of this Code section shall not repeal any other provision of law proscribing or regulating any conduct otherwise prohibited by this Code section.



§ 16-11-34.2. Disorderly or disruptive conduct at any funeral or memorial service

(a) The General Assembly declares that the interest of persons in planning, participating in, and attending a funeral or memorial service for a deceased relative or loved one without unwanted impediment, disruption, disturbance, or interference is a substantial interest and the General Assembly further recognizes the need to impose content neutral time, place, and manner restrictions on unwanted acts carried out with the intent to impede, disrupt, disturb, or interfere with such funeral or memorial service.

(b) It shall be unlawful to engage in any disorderly or disruptive conduct with the intent to impede, disrupt, disturb, or interfere with the orderly conduct of any funeral or memorial service or with the normal activities and functions carried on in the facilities or buildings where such funeral or memorial service is taking place. Any or all of the following shall constitute such disorderly or disruptive conduct:

(1) Displaying any visual images that convey fighting words or actual or imminent threats of harm directed to any person or property associated with said funeral or memorial service within 500 feet of the ceremonial site or location being used for the funeral or memorial service at any time one hour prior to, during, or one hour after the posted time for said funeral or memorial service;

(2) Uttering loud, threatening, or abusive language or singing, chanting, whistling, or yelling with or without noise amplification including, but not limited to, bullhorns, automobile horns, and microphones, such as would tend to impede, disrupt, disturb, or interfere with a funeral or memorial service within 500 feet of the ceremonial site or location being used for the funeral or memorial service;

(3) Attempting to block or blocking pedestrian or vehicular access to the ceremonial site or location being used for a funeral or memorial service at any time one hour prior to, during, or one hour after the posted time for said funeral or memorial service; or

(4) Conducting a public assembly, parade, demonstration, or other like event, either fixed or processional, within 500 feet of the ceremonial site or location being used for a funeral or memorial service at any time one hour prior to, during, or one hour after the posted time for said funeral or memorial service.

(c) Any person who violates any provision of subsection (b) of this Code section shall be guilty of a misdemeanor.



§ 16-11-35. Removal from campus or facility of unit of university system or school; failure to leave

(a) As used in this Code section, the term:

(1) "Chief administrative officer," in the case of a public school, means the principal of the school or an officer designated by the superintendent or board of education having jurisdiction of the school to be the officer in charge of the public school.

(2) "Chief administrative officer," in the case of a unit of the university system, means the president of the unit of the university system or the officer designated by the Board of Regents of the University System of Georgia to administer and be the officer in charge of a campus or other facility of a unit of the university system.

(3) "Public school" means any school under the control and management of a county, independent, or area board of education supported by public funds and any school under the control and management of the State Board of Education or department or agency thereof supported by public funds.

(4) "Unit of the university system" means any college or university under the government, control, and management of the Board of Regents of the University System of Georgia.

(b) In any case in which a person who is not a student or officer or employee of a unit of the university system or of a public school and who is not required by his or her employment to be on the campus or any other facility of any such unit or of any public school enters the campus or facility, and it reasonably appears to the chief administrative officer of the campus or facility, or to any officer or employee designated by him or her to maintain order on the campus or facility, that such person is committing any act likely to interfere with the peaceful conduct of the activities of the campus or facility, or has entered the campus or facility for the purpose of committing any such act, the chief administrative officer or the officers or employees designated by him or her to maintain order on the campus or facility may direct the person to leave the campus or facility, and, if the person fails to do so, he or she shall be guilty of a misdemeanor of a high and aggravated nature.



§ 16-11-36. Loitering or prowling

(a) A person commits the offense of loitering or prowling when he is in a place at a time or in a manner not usual for law-abiding individuals under circumstances that warrant a justifiable and reasonable alarm or immediate concern for the safety of persons or property in the vicinity.

(b) Among the circumstances which may be considered in determining whether alarm is warranted is the fact that the person takes flight upon the appearance of a law enforcement officer, refuses to identify himself, or manifestly endeavors to conceal himself or any object. Unless flight by the person or other circumstances make it impracticable, a law enforcement officer shall, prior to any arrest for an offense under this Code section, afford the person an opportunity to dispel any alarm or immediate concern which would otherwise be warranted by requesting the person to identify himself and explain his presence and conduct. No person shall be convicted of an offense under this Code section if the law enforcement officer failed to comply with the foregoing procedure or if it appears at trial that the explanation given by the person was true and would have dispelled the alarm or immediate concern.

(c) A person committing the offense of loitering or prowling shall be guilty of a misdemeanor.

(d) This Code section shall not be deemed or construed to affect or limit the powers of counties or municipal corporations to adopt ordinances or resolutions prohibiting loitering or prowling within their respective limits.



§ 16-11-37. Terroristic threats and acts; penalties

(a) As used in this Code section, the term "hazardous substance" shall have the same meaning as set forth in Code Section 12-8-92.

(b) (1) A person commits the offense of a terroristic threat when he or she threatens to:

(A) Commit any crime of violence;

(B) Release any hazardous substance; or

(C) Burn or damage property.

(2) Such terroristic threat shall be made:

(A) With the purpose of terrorizing another;

(B) With the purpose of causing the evacuation of a building, place of assembly, or facility of public transportation;

(C) With the purpose of otherwise causing serious public inconvenience; or

(D) In reckless disregard of the risk of causing the terror, evacuation, or inconvenience described in subparagraph (A), (B), or (C) of this paragraph.

(3) No person shall be convicted under this subsection on the uncorroborated testimony of the party to whom the threat is communicated.

(c) A person commits the offense of a terroristic act when:

(1) He or she uses a burning or flaming cross or other burning or flaming symbol or flambeau with the intent to terrorize another or another's household;

(2) While not in the commission of a lawful act, he or she shoots at or throws an object at a conveyance which is being operated or which is occupied by passengers; or

(3) He or she releases any hazardous substance or any simulated hazardous substance under the guise of a hazardous substance:

(A) For the purpose of terrorizing another;

(B) For the purpose of causing the evacuation of a building, place of assembly, or facility of public transportation;

(C) For the purpose of otherwise causing serious public inconvenience; or

(D) In reckless disregard of the risk of causing the terror, evacuation, or inconvenience described in subparagraph (A), (B), or (C) of this paragraph.

(d) (1) A person convicted of the offense of a terroristic threat shall be punished as a misdemeanor; provided, however, that if the threat suggested the death of the threatened individual, the person convicted shall be guilty of a felony and shall be punished by a fine of not more than $1,000.00, imprisonment for not less than one nor more than five years, or both.

(2) A person convicted of the offense of a terroristic act shall be punished by a fine of not more than $5,000.00, imprisonment for not less than one nor more than ten years, or both; provided, however, that if any person suffers a serious physical injury as a direct result of an act giving rise to a conviction under subsection (b) of this Code section, the person so convicted shall be punished by a fine of not more than $250,000.00, imprisonment for not less than five nor more than 40 years, or both.

(e) A person who commits or attempts to commit a violation of subsection (b) or (c) of this Code section shall, upon conviction thereof, be punished by a fine of not less than $50,000.00, imprisonment for not less than five nor more than 20 years, or both, when such act is done with the intent to retaliate against any person for or intimidate or threaten any person from:

(1) Attending a judicial or administrative proceeding as a witness, attorney, judge, clerk of court, deputy clerk of court, court reporter, community supervision officer, county or Department of Juvenile Justice juvenile probation officer, probation officer serving pursuant to Article 6 of Chapter 8 of Title 42, or party or producing any record, document, or other object in a judicial or official proceeding; or

(2) Providing to a law enforcement officer, community supervision officer, county or Department of Juvenile Justice juvenile probation officer, probation officer serving pursuant to Article 6 of Chapter 8 of Title 42, prosecuting attorney, or judge any information relating to the commission or possible commission of an offense under the laws of this state or of the United States or a violation of conditions of bail, pretrial release, probation, or parole.



§ 16-11-37.1. Dissemination of information relating to terroristic acts

It shall be unlawful for any person knowingly to furnish or disseminate through a computer or computer network any picture, photograph, drawing, or similar visual representation or verbal description of any information designed to encourage, solicit, or otherwise promote terroristic acts as defined in Code Section 16-11-37. Any person convicted for violation of this Code section shall be guilty of a misdemeanor of a high and aggravated nature; provided, however, that if such act is in violation of paragraph (1) of subsection (e) of Code Section 16-11-37, the person convicted shall be guilty of a felony and shall be punished by imprisonment for not less than one nor more than ten years or by a fine not to exceed $100,000.00 or both.



§ 16-11-38. Wearing mask, hood, or device which conceals identity of wearer

(a) A person is guilty of a misdemeanor when he wears a mask, hood, or device by which any portion of the face is so hidden, concealed, or covered as to conceal the identity of the wearer and is upon any public way or public property or upon the private property of another without the written permission of the owner or occupier of the property to do so.

(b) This Code section shall not apply to:

(1) A person wearing a traditional holiday costume on the occasion of the holiday;

(2) A person lawfully engaged in trade and employment or in a sporting activity where a mask is worn for the purpose of ensuring the physical safety of the wearer, or because of the nature of the occupation, trade, or profession, or sporting activity;

(3) A person using a mask in a theatrical production including use in Mardi gras celebrations and masquerade balls; or

(4) A person wearing a gas mask prescribed in emergency management drills and exercises or emergencies.



§ 16-11-39. Disorderly conduct

(a) A person commits the offense of disorderly conduct when such person commits any of the following:

(1) Acts in a violent or tumultuous manner toward another person whereby such person is placed in reasonable fear of the safety of such person's life, limb, or health;

(2) Acts in a violent or tumultuous manner toward another person whereby the property of such person is placed in danger of being damaged or destroyed;

(3) Without provocation, uses to or of another person in such other person's presence, opprobrious or abusive words which by their very utterance tend to incite to an immediate breach of the peace, that is to say, words which as a matter of common knowledge and under ordinary circumstances will, when used to or of another person in such other person's presence, naturally tend to provoke violent resentment, that is, words commonly called "fighting words"; or

(4) Without provocation, uses obscene and vulgar or profane language in the presence of or by telephone to a person under the age of 14 years which threatens an immediate breach of the peace.

(b) Any person who commits the offense of disorderly conduct shall be guilty of a misdemeanor.

(c) This Code section shall not be deemed or construed to affect or limit the powers of counties or municipal corporations to adopt ordinances or resolutions prohibiting disorderly conduct within their respective limits.



§ 16-11-39.1. Harassing communications; venue; separate offenses; impact on free speech

(a) A person commits the offense of harassing communications if such person:

(1) Contacts another person repeatedly via telecommunication, e-mail, text messaging, or any other form of electronic communication for the purpose of harassing, molesting, threatening, or intimidating such person or the family of such person;

(2) Threatens bodily harm via telecommunication, e-mail, text messaging, or any other form of electronic communication;

(3) Telephones another person and intentionally fails to hang up or disengage the connection; or

(4) Knowingly permits any device used for telecommunication, e-mail, text messaging, or any other form of electronic communication under such person's control to be used for any purpose prohibited by this subsection.

(b) Any person who commits the offense of harassing communications shall be guilty of a misdemeanor.

(c) The offense of harassing communications shall be considered to have been committed in the county where:

(1) The defendant was located when he or she placed the telephone call or transmitted, sent, or posted an electronic communication; or

(2) The telephone call or electronic communication was received.

(d) Any violation of this Code section shall constitute a separate offense and shall not merge with any other crimes set forth in this title.

(e) This Code section shall not apply to constitutionally protected speech.



§ 16-11-39.2. Unlawful conduct during 9-1-1 call

(a) As used in this Code section, the term:

(1) "Call" shall have the same meaning as set forth in paragraph (2.1) of Code Section 46-5-122.

(2) "False report" means the fabrication of an incident or crime or of material information relating to an incident or crime which the person making the report knows to be false at the time of making the report.

(3) "Harass" means to knowingly and willingly engage in any conduct directed toward a communications officer that is likely to impede or interfere with such communications officer's duties, that threatens such communication officer or any member of his or her family, or that places any member of the public served or to be served by 9-1-1 service in danger of injury or delayed assistance.

(4) "Harassing" means the willful use of opprobrious and abusive language which has no legitimate purpose in relation to imparting information relevant to an emergency call.

(5) "9-1-1" means a public safety answering point as defined in paragraph (15) of Code Section 46-5-122. The term "9-1-1" also means the digits, address, Internet Protocol address, or other information used to access or initiate a call to a public safety answering point.

(b) A person commits the offense of unlawful conduct during a 9-1-1 telephone call if he or she:

(1) Without provocation, uses obscene, vulgar, or profane language with the intent to intimidate or harass a 9-1-1 communications officer;

(2) Calls or otherwise contacts 9-1-1, whether or not conversation ensues, for the purpose of annoying, harassing, or molesting a 9-1-1 communications officer or for the purpose of interfering with or disrupting emergency telephone service;

(3) Calls or otherwise contacts 9-1-1 and fails to hang up or disengage the connection for the intended purpose of interfering with or disrupting emergency service;

(4) Calls or otherwise contacts 9-1-1 with the intention to harass a communications officer; or

(5) Calls or otherwise contacts 9-1-1 and makes a false report.

(c) Any person who violates subsection (b) of this Code section shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than $500.00 or 12 months in jail, or both.

(d) Any violation of subsection (b) of this Code section shall be considered to have been committed in any county where such call to or contact with 9-1-1 originated or in any county where the call to or contact with 9-1-1 was received.



§ 16-11-40. Criminal defamation

Reserved. Repealed by Ga. L. 2015, p. 385, § 3-1/HB 252, effective July 1, 2015.



§ 16-11-40.1. Definitions; identification of minors; criminal offense

(a) As used in this Code section, the term:

(1) "Minor" means an individual who is under the age of 18 years.

(2) "Nudity" shall have the same meaning as set forth in Code Section 16-11-90.

(3) "Obscene depiction" means a visual depiction of an individual displaying nudity or sexually explicit conduct.

(4) "Sexually explicit conduct" shall have the same meaning as set forth in Code Section 16-12-100.

(b) No person shall intentionally cause a minor to be identified as the individual in an obscene depiction in such a manner that a reasonable person would conclude that the image depicted was that of such minor. Such identification shall include, without limitation, the minor's name, address, telephone number, e-mail address, username, or other electronic identification. Such identification shall also include the electronic imposing of the facial image of a minor onto an obscene depiction.

(c) Any person convicted of violating this Code section shall be guilty of a misdemeanor; provided, however, that upon a second or subsequent violation of this Code section, he or she shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment of not less than one nor more than five years, a fine of not more than $100,000.00, or both.

(d) A person shall be subject to prosecution in this state pursuant to Code Section 17-2-1 for any conduct made unlawful by this Code section in which such person engages while:

(1) Either within or outside of this state if, by such conduct, the person commits a violation of this Code section which involves an individual who resides in this state; or

(2) Within this state if, by such conduct, the person commits a violation of this Code section which involves an individual who resides within or outside this state.

(e) The provisions of subsection (b) of this Code section shall not apply to:

(1) The activities of law enforcement and prosecution agencies in the investigation and prosecution of criminal offenses; or

(2) An image and identification made pursuant to or in anticipation of a civil action.

(f) Any violation of this Code section shall constitute a separate offense and shall not merge with any other crimes set forth in this title.



§ 16-11-41. Public drunkenness

(a) A person who shall be and appear in an intoxicated condition in any public place or within the curtilage of any private residence not his own other than by invitation of the owner or lawful occupant, which condition is made manifest by boisterousness, by indecent condition or act, or by vulgar, profane, loud, or unbecoming language, is guilty of a misdemeanor.

(b) This Code section shall not be construed to affect the powers delegated to counties or to municipal corporations to pass laws to punish drunkenness or disorderly conduct within their respective limits.



§ 16-11-42. Refusal to relinquish telephone party line in case of emergency; false request on party line as to emergency; warning printed in telephone books

(a) A person is guilty of a misdemeanor when he fails to relinquish a telephone party line consisting of subscriber line telephone circuit with two or more main telephone stations connected therewith, each having a distinctive ring or telephone number, after he has been requested to do so to permit another to place a call in an emergency, in which property or human life is in jeopardy and the prompt summoning of aid is essential, to a fire or police department or for medical aid or ambulance service, if the party line at the time of the request is not being used for any such other emergency call. Any person who shall request the use of the party line by falsely stating that the same is needed for any of such purposes, knowing the statement to be false, is guilty of a misdemeanor.

(b) In every telephone directory distributed to the general public in this state, in which is listed the call numbers of any telephones located within this state, except such as are distributed solely for business advertising purposes, commonly known as classified telephone directories, there shall be printed in type not smaller than the smallest type appearing on the same page, a notice setting forth the substance of subsection (a) of this Code section preceded by the word "warning" printed in boldface type.



§ 16-11-43. Obstructing highways, streets, sidewalks, or other public passages

A person who, without authority of law, purposely or recklessly obstructs any highway, street, sidewalk, or other public passage in such a way as to render it impassable without unreasonable inconvenience or hazard and fails or refuses to remove the obstruction after receiving a reasonable official request or the order of a peace officer that he do so, is guilty of a misdemeanor.



§ 16-11-44. Maintaining a disorderly house

A person who keeps and maintains, either by himself or others, a common, ill-governed, and disorderly house, to the encouragement of gaming, drinking, or other misbehavior, or to the common disturbance of the neighborhood or orderly citizens, is guilty of a misdemeanor.



§ 16-11-45. Use of laser against aircraft

(a) As used in this Code section, the term:

(1) "Laser" means any device that projects a beam or point of light by means of light amplification by stimulated emission of radiation or a device that emits light which simulates the appearance of a laser.

(2) "Laser pointer" means any device designed or used to amplify electromagnetic radiation by stimulated emission that emits a beam designed to be used by the operator as a pointer or highlighter to indicate, mark, or identify a specific position, place, item, or object.

(b) Except as otherwise provided in subsection (c) of this Code section, whoever knowingly and intentionally aims the beam of a laser pointer, or projects a laser, at an aircraft or at the flight path of an aircraft shall be guilty of a misdemeanor.

(c) Laser or laser pointer airspace uses that have been reviewed and approved by the Federal Aviation Administration are exempt from the provisions of this Code section.






Article 3 - Invasions of Privacy

Part 1 - Wiretapping, Eavesdropping, Surveillance, and Related Offenses

§ 16-11-60. Definitions

As used within this part, the term:

(1) "Device" means an instrument or apparatus used for overhearing, recording, intercepting, or transmitting sounds or for observing, photographing, videotaping, recording, or transmitting visual images and which involves in its operation electricity, electronics, or infrared, laser, or similar beams. Without limiting the generality of the foregoing, the term "device" shall specifically include any camera, photographic equipment, video equipment, or other similar equipment or any electronic, mechanical, or other apparatus which can be used to intercept a wire, oral, or electronic communication other than:

(A) Any telephone or telegraph instrument, equipment, or facility or any component thereof:

(i) Furnished to the subscriber or user by a provider of wire or electronic communication service in the ordinary course of its business and being used by the subscriber or user in the ordinary course of its business or furnished by such subscriber or user for connection to the facilities of such service and used in the ordinary course of its business; or

(ii) Being used by a provider of wire or electronic communication service in the ordinary course of its business or by an investigative or law enforcement officer in the ordinary course of his or her duties; or

(B) A hearing aid or similar device being used to correct subnormal hearing to not better than normal;

(C) Focusing, lighting, or illuminating equipment, optical magnifying equipment; and

(D) A "pen register" or "trap and trace device" as defined in this Code section.

(2) "Pen register" means a device or process which records or decodes dialing, routing, addressing, or signaling information transmitted by an instrument or facility from which a wire or electronic communication is transmitted; provided, however, that such information shall not include the contents of any communication; but such term does not include any device or process used by a provider or customer of a wire or electronic communication service for billing, or recording as an incident to billing, for communications services provided by such provider or any device or process used by a provider or customer of a wire communication service for cost accounting or other like purposes in the ordinary course its business.

(3) "Private place" means a place where there is a reasonable expectation of privacy.

(4) "Trap and trace device" means a device or process which captures the incoming electronic or other impulses which identify the originating number or other dialing, routing, addressing, and signaling information reasonably likely to identify the source of a wire or electronic communication; provided, however, that such information shall not include the contents of any communication.



§ 16-11-61. Peeping Toms

(a) It shall be unlawful for any person to be a "peeping Tom" on or about the premises of another or to go about or upon the premises of another for the purpose of becoming a "peeping Tom."

(b) As used in this Code section, the term "peeping Tom" means a person who peeps through windows or doors, or other like places, on or about the premises of another for the purpose of spying upon or invading the privacy of the persons spied upon and the doing of any other acts of a similar nature which invade the privacy of such persons.



§ 16-11-62. Eavesdropping, surveillance, or intercepting communication which invades privacy of another; divulging private message

It shall be unlawful for:

(1) Any person in a clandestine manner intentionally to overhear, transmit, or record or attempt to overhear, transmit, or record the private conversation of another which shall originate in any private place;

(2) Any person, through the use of any device, without the consent of all persons observed, to observe, photograph, or record the activities of another which occur in any private place and out of public view; provided, however, that it shall not be unlawful:

(A) To use any device to observe, photograph, or record the activities of persons incarcerated in any jail, correctional institution, or other facility in which persons who are charged with or who have been convicted of the commission of a crime are incarcerated, provided that such equipment shall not be used while the prisoner is discussing his or her case with his or her attorney;

(B) For an owner or occupier of real property to use for security purposes, crime prevention, or crime detection any device to observe, photograph, or record the activities of persons who are on the property or an approach thereto in areas where there is no reasonable expectation of privacy;

(C) To use for security purposes, crime prevention, or crime detection any device to observe, photograph, or record the activities of persons who are within the curtilage of the residence of the person using such device. A photograph, videotape, or record made in accordance with this subparagraph, or a copy thereof, may be disclosed by such resident to the district attorney or a law enforcement officer and shall be admissible in a judicial proceeding, without the consent of any person observed, photographed, or recorded; or

(D) For a law enforcement officer or his or her agent to use a device in the lawful performance of his or her official duties to observe, photograph, videotape, or record the activities of persons that occur in the presence of such officer or his or her agent;

(3) Any person to go on or about the premises of another or any private place, except as otherwise provided by law, for the purpose of invading the privacy of others by eavesdropping upon their conversations or secretly observing their activities;

(4) Any person intentionally and secretly to intercept by the use of any device, instrument, or apparatus the contents of a message sent by telephone, telegraph, letter, or by any other means of private communication;

(5) Any person to divulge to any unauthorized person or authority the content or substance of any private message intercepted lawfully in the manner provided for in Code Section 16-11-65;

(6) Any person to sell, give, or distribute, without legal authority, to any person or entity any photograph, videotape, or record, or copies thereof, of the activities of another which occur in any private place and out of public view without the consent of all persons observed; or

(7) Any person to commit any other acts of a nature similar to those set out in paragraphs (1) through (6) of this Code section which invade the privacy of another.



§ 16-11-63. Possession, sale, or distribution of eavesdropping devices

(a) Other than law enforcement officers permitted by this part to employ such devices, it shall be unlawful for any person to possess, sell, offer for sale, or distribute any eavesdropping device.

(b) An "eavesdropping device" shall mean any instrument or apparatus which by virtue of its size, design, and method of operation has no normal or customary function or purpose other than to permit the user thereof secretly to intercept, transmit, listen to, or record private conversations of others.



§ 16-11-64. Interception of wire or oral transmissions by law enforcement officers

(a) Application of part to law enforcement officers. Except only as provided in subsection (b) of this Code section, nothing in this part shall apply to a duly constituted law enforcement officer in the performance of his official duties in ferreting out offenders or suspected offenders of the law or in secretly watching a person suspected of violating the laws of the United States or of this state, or any subdivision thereof, for the purpose of apprehending such suspected violator.

(b) When in the course of his or her official duties, a law enforcement officer desiring to make use of any device, but only as such term is defined in Code Section 16-11-60, and such use would otherwise constitute a violation of Code Section 16-11-62, the law enforcement official shall act in compliance with the provisions provided for in this part.

(c) Upon written application, under oath, of the district attorney having jurisdiction over prosecution of the crime under investigation or the Attorney General made before a judge of superior court having jurisdiction over the crime under investigation, such court may issue an investigation warrant permitting the use of a device for the surveillance of a person or place to the extent the same is consistent with and subject to the terms, conditions, and procedures provided for by 18 U.S.C. Chapter 119. Such warrant shall have state-wide application and interception of communications shall be permitted in any location in this state.

(d) Evidence obtained in conformity with this part shall be admissible only in the courts of this state having felony and misdemeanor jurisdiction.

(e) Defenses. A good faith reliance on a court order or legislative authorization shall constitute a complete defense to any civil or criminal action brought under this part or under any other law.



§ 16-11-64.1. Application and issuance of order authorizing installation and use of pen register or trap and trace device

Any district attorney having jurisdiction over the prosecution of the crime under investigation or the Attorney General is authorized to make application for an order or an extension of an order authorizing or approving the installation and use of a pen register or a trap and trace device to a judge of the superior court of the same judicial circuit as the district attorney, or, in the case of the Attorney General, in any judicial circuit; and such court shall be authorized to enter an order authorizing the use of a pen register or a trap and trace device, to the extent the same is consistent with and permitted by the laws of the United States. Such order shall have state-wide application and the interception by use of a pen register or trap and trace device shall be permitted in any location in this state.



§ 16-11-64.2. Emergency situation and other grounds authorizing installation and use of pen register or trap and trace device prior to order; time for order approving installation or use

Any investigative or law enforcement officer, specially designated in writing for such purpose by the Attorney General or by a district attorney, who reasonably determines that:

(1) An emergency situation exists that involves:

(A) Immediate danger of death or serious bodily injury to any person; or

(B) Conspiratorial activities characteristic of organized crime

that requires the installation and use of a pen register or a trap and trace device before an order authorizing such installation and use can, with due diligence, be obtained; and

(2) There are grounds upon which an order could be entered under the laws of the United States to authorize such installation and use

may have installed and use a pen register or trap and trace device if, within 48 hours of the time the pen register or trap and trace device is installed, an order approving the installation or use is issued in accordance with Code Section 16-11-64.1.



§ 16-11-64.3. Emergency situation; application for an investigation warrant

(a) Notwithstanding any other provision of this part, in the event that the Attorney General or a district attorney of the judicial circuit having jurisdiction over the emergency situation described herein or where the observation, monitoring, or recording of the activities of any person may occur as provided in this subsection determines that:

(1) An emergency situation exists involving the immediate danger of death or serious physical injury to any person;

(2) The said emergency situation requires the immediate interception of a wire, oral, or electronic communications or the immediate observation, monitoring, or recording of the activities of any person involved in said emergency situation in violation of the provisions of Code Section 16-11-62 before an order authorizing such interception or surveillance can, with due diligence, be obtained; and

(3) There are grounds upon which an investigation warrant pursuant to Code Section 16-11-64 could be issued,

then any investigative or law enforcement officer specifically designated by the prosecuting official making such determination may utilize any device as defined in Code Section 16-11-60 to intercept the wire, oral, or electronic communications or to observe, monitor, or record the activities of the person or persons involved in said emergency situation, provided that an application for an investigation warrant is made pursuant to Code Section 16-11-64 within 48 hours after said interception or surveillance commences.

(b) In the event that an application for an investigation warrant made pursuant to this Code section is granted, then the interception or surveillance shall be conducted in accordance with the provisions of Code Section 16-11-64, except that said interception or surveillance shall continue only so long as the emergency situation exists.

(c) In the event that an application for an investigation warrant made pursuant to this Code section is denied or in any event where the interception or surveillance is terminated without an investigation warrant having been issued, the contents of any intercepted communications or other surveillance effected pursuant to this Code section shall not be admissible in any court of this state except to prove violations of this part. The contents of any such intercepted communications or other surveillance effected pursuant to this Code section without an investigation warrant having been issued shall be confidential and shall not be disclosed except to prove violations of this part.



§ 16-11-65. License to intercept telephonic communications for business service improvement; regulatory powers of Georgia Public Service Commission

(a) Nothing contained within Code Section 16-11-62 shall prohibit the employment and use of any equipment or device which is owned by any person or is furnished by any telephone company authorized to do business in this state under proper tariffs filed with and approved by the Georgia Public Service Commission which may be attached to any telephonic equipment of any user of or subscriber to such equipment which permits the interception of telephonic communications solely for the purposes of business service improvement when the user of or subscriber to such facilities and equipment has duly applied for and obtained from the Georgia Public Service Commission a license for the employment and installation of the equipment. No license shall be issued until the applicant has demonstrated to the commission a clear, apparent, and logically reasonable need for the use of the equipment in connection with a legitimate business activity of the user or subscriber and demonstrated to the satisfaction of the commission that it will be operated by persons of good moral character and that the equipment will be used in a lawful manner and in conformity with the tariffs filed for the equipment. The commission is authorized to establish the necessary procedures to be employed and followed in applying for such permits and to require from the user or subscriber of such equipment the furnishing of any reasonable information required by the commission in regard to the intended and actual use of the equipment.

(b) The Georgia Public Service Commission is authorized to revoke any license and to order any owner of such equipment or any telephone company supplying such equipment to remove from the premises of the licensee the equipment when it is established to the satisfaction of the commission that the equipment is being used in an unlawful manner contrary to the tariff applicable to the equipment or in a manner contrary to the purposes and uses for which the license had been issued. Such licenses may also be revoked by the commission if it is subsequently discovered that a material misrepresentation of fact has been made in applying for the license. The commission is authorized to promulgate such rules and regulations in connection with the licensing and revocation thereof of such users of such equipment as will enable it to carry out the purposes, duties, and responsibilities imposed upon the commission by this Code section. Such rules and regulations shall afford to any aggrieved licensee an opportunity to a full and impartial hearing before the commission. The commission shall further have the authority to adopt any and all appropriate rules and regulations of any sort to ensure the privacy of telephonic and telegraphic communications. A violation of such rules and regulations shall be a violation of this part.

(c) All telephone companies shall have printed in a conspicuously accessible location within their directories a notice to the public that there is available without cost at the business office of the telephone company served by the directory a list of subscribers of such equipment which will be made available to any member of the general public requesting the same from such companies.

(d) The provisions of this part shall not apply to acts by duly authorized employees of any telephone company regulated by the Georgia Public Service Commission, with regard to the reasonable and limited intercepting of telephone communications under circumstances reasonably calculated to assure the privacy of telephone communications when such interception is accomplished solely for the purpose of maintaining the quality of service furnished to the public or for the purpose of preventing the unlawful use of telephone service. All such telephone companies shall adopt regulations and procedures consistent with the requirements of this Code section governing the use of equipment which permits the interception of telephone messages by their employees and file the same with the commission. After being filed with the commission, such regulations and procedures shall be public records.



§ 16-11-66. Interception of wire, oral, or electronic communication by party thereto; consent requirements for recording and divulging conversations to which child under 18 years is a party; parental exception

(a) Nothing in Code Section 16-11-62 shall prohibit a person from intercepting a wire, oral, or electronic communication where such person is a party to the communication or one of the parties to the communication has given prior consent to such interception.

(b) After obtaining the consent required by this subsection, the telephonic conversations or electronic communications to which a child under the age of 18 years is a party may be recorded and divulged, and such recording and dissemination may be done by a private citizen, law enforcement agency, or prosecutor's office. Nothing in this subsection shall be construed to require that the recording device be activated by the child. Consent for the recording or divulging of the conversations of a child under the age of 18 years conducted by telephone or electronic communication shall be given only by order of a judge of a superior court upon written application, as provided in subsection (c) of this Code section, or by a parent or guardian of said child as provided in subsection (d) of this Code section. Said recording shall not be used in any prosecution of the child in any delinquency or criminal proceeding. An application to a judge of the superior court made pursuant to this Code section need not comply with the procedures set out in Code Section 16-11-64.

(c) A judge to whom a written application has been made shall issue the order provided by subsection (b) of this Code section only:

(1) Upon finding probable cause that a crime has been committed;

(2) Upon finding that the child understands that the conversation is to be recorded and that such child agrees to participate; and

(3) Upon determining that participation is not harmful to such child.

A true and correct copy of the recording provided for in subsection (b) of this Code section shall be returned to the superior court judge who issued the order and such copy of the recording shall be kept under seal until further order of the court.

(d) The provisions of this article shall not be construed to prohibit a parent or guardian of a child under 18 years of age, with or without the consent of such minor child, from monitoring or intercepting telephonic conversations of such minor child with another person by use of an extension phone located within the family home, or electronic or other communications of such minor child from within the family home, for the purpose of ensuring the welfare of such minor child. If the parent or guardian has a reasonable or good faith belief that such conversation or communication is evidence of criminal conduct involving such child as a victim or an attempt, conspiracy, or solicitation to involve such child in criminal activity affecting the welfare or best interest of such child, the parent or guardian may disclose the content of such telephonic conversation or electronic communication to the district attorney or a law enforcement officer. A recording or other record of any such conversation or communication made by a parent or guardian in accordance with this subsection that contains evidence of criminal conduct involving such child as a victim or an attempt, conspiracy, or solicitation to involve such child in criminal activity shall be admissible in a judicial proceeding except as otherwise provided in subsection (b) of this Code section.



§ 16-11-66.1. Disclosure of stored wire or electronic communications; records; search warrants; issuance of subpoena; violation

(a) A law enforcement officer, a prosecuting attorney, or the Attorney General may require the disclosure of stored wire or electronic communications, as well as transactional records pertaining thereto, to the extent and under the procedures and conditions provided for by the laws of the United States.

(b) A provider of electronic communication service or remote computing service shall provide the contents of, and transactional records pertaining to, wire and electronic communications in its possession or reasonably accessible thereto when a requesting law enforcement officer, a prosecuting attorney, or the Attorney General complies with the provisions for access thereto set forth by the laws of the United States.

(c) Search warrants for production of stored wire or electronic communications and transactional records pertaining thereto shall have state-wide application or application as provided by the laws of the United States when issued by a judge with jurisdiction over the criminal offense under investigation and to which such records relate.

(d) A subpoena for the production of stored wire or electronic communications and transactional records pertaining thereto may be issued at any time upon a showing by a law enforcement official, a prosecuting attorney, or the Attorney General that the subpoenaed material relates to a pending criminal investigation.

(e) Violation of this Code section shall be punishable as contempt.



§ 16-11-67. Admissibility of evidence obtained in violation of part

No evidence obtained in a manner which violates any of the provisions of this part shall be admissible in any court of this state except to prove violations of this part.



§ 16-11-68. Admissibility of privileged communications

Nothing contained within this part shall permit the introduction into evidence of any communication which is privileged by the laws of this state or by the decisions of the appellate courts thereof.



§ 16-11-69. Penalty for violations of part

Except as otherwise provided in subsection (d) of Code Section 16-11-66.1, any person violating any of the provisions of this part shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one nor more than five years or a fine not to exceed $10,000.00, or both.



§ 16-11-70. Telephone records privacy protection

(a) As used in this Code section, the term:

(1) "End user" means any person, corporation, partnership, firm, municipality, cooperative, organization, governmental agency, building owner, or other entity provided with a telecommunications service for its own consumption and not for resale.

(2) "Telephone record" means information retained by a telecommunications company that relates to the telephone number dialed by the customer, the number of telephone calls directed to a customer, or other data related to the telephone calls typically contained on a customer telephone bill, such as the time the calls started and ended, the duration of the calls, the time of day the calls were made, and any charges applied. For purposes of this Code section, any information collected and retained by, or on behalf of, customers utilizing caller identification or other similar technology does not constitute a telephone record.

(3) "Telephone records broker" means any person or organization that is neither a telecommunications company nor a vendor or supplier for a telecommunications company obligated by contract to protect the confidentiality of telephone records and that purchases, acquires, sells, or releases the telephone record of any third party with whom it has no prior or existing business relationship or that attempts to purchase, acquire, sell, or release the telephone record of any party with whom it has no prior or existing business relationship.

(b) It is unlawful for any telephone records broker to purchase, acquire, sell, or release the telephone records of any person who is a Georgia resident or to attempt to purchase, acquire, sell, or release the telephone record of any third party who is a Georgia resident. This Code section applies whether the customer's telephone record is obtained by the telephone records broker directly from a telecommunications company or from any other third-party source. For purposes of this Code section, a person is a Georgia resident if the individual has a Georgia billing address.

(c) A violation of any provision of this Code section shall be punishable by a civil fine in an amount not to exceed $10,000.00 for each violation. The prosecuting attorney or the Attorney General shall be authorized to prosecute the civil case. Each telephone record purchased, acquired, sold, or released and each attempt to purchase, acquire, sell, or release a telephone record constitutes a separate violation of this Code section.

(d) Any violation of this Code section shall constitute a tort and shall create a right of action in the person or entity whose telephone records have been purchased, acquired, sold, or released for which damages may be recovered. Special damages may be inferred by the violation. Reasonable attorney's fees shall be awarded to the plaintiff where the plaintiff has prevailed in the underlying action.

(e) No provision of this Code section shall be construed to prevent any action by a law enforcement agency or any officer, employee, or agent of a law enforcement agency to obtain the telephone records or personal identifying information of any third party who is a Georgia resident in connection with the performance of the official duties of the agency, officer, employee, or agent.






Part 2 - Preparation of Federal and State Income Tax Returns

§ 16-11-80. "Business of preparing federal or state income tax returns or assisting taxpayers in preparing such returns" defined

For the purposes of this part, a person is engaged in the business of preparing federal or state income tax returns or assisting taxpayers in preparing such returns if he does either of the following:

(1) Advertises or gives publicity to the effect that he prepares or assists others in the preparation of state or federal income tax returns; or

(2) Prepares or assists others in the preparation of state or federal income tax returns for compensation.



§ 16-11-81. Disclosure of information obtained in business of preparing federal or state income tax returns or assisting in preparation

It shall be unlawful for any person, including an individual, firm, corporation, association, partnership, joint venture, or any employee or agent thereof, to disclose any information obtained in the business of preparing federal or state income tax returns or assisting taxpayers in preparing such returns unless such disclosure is within any of the following:

(1) Consented to in writing by the taxpayer in a separate document;

(2) Expressly authorized by state or federal law;

(3) Necessary to the preparation of the return;

(4) Pursuant to court order; or

(5) Transmitted to a computer center for preparation.



§ 16-11-82. Contacting taxpayer to obtain written consent

Contacting a taxpayer to obtain his written consent to disclosure does not constitute a violation of this part.



§ 16-11-83. Penalty for violations of part

Any person violating the provisions of this part shall be guilty of a misdemeanor.






Part 3 - Invasion of Privacy

§ 16-11-90. Prohibition on nude or sexually explicit electronic transmissions

(a) As used in this Code section, the term:

(1) "Harassment" means engaging in conduct directed at a depicted person that is intended to cause substantial emotional harm to the depicted person.

(2) "Nudity" means:

(A) The showing of the human male or female genitals, pubic area, or buttocks without any covering or with less than a full opaque covering;

(B) The showing of the female breasts without any covering or with less than a full opaque covering; or

(C) The depiction of covered male genitals in a discernibly turgid state.

(3) "Sexually explicit conduct" shall have the same meaning as set forth in Code Section 16-12-100.

(b) A person violates this Code section if he or she, knowing the content of a transmission or post, knowingly and without the consent of the depicted person:

(1) Electronically transmits or posts, in one or more transmissions or posts, a photograph or video which depicts nudity or sexually explicit conduct of an adult when the transmission or post is harassment or causes financial loss to the depicted person and serves no legitimate purpose to the depicted person; or

(2) Causes the electronic transmission or posting, in one or more transmissions or posts, of a photograph or video which depicts nudity or sexually explicit conduct of an adult when the transmission or post is harassment or causes financial loss to the depicted person and serves no legitimate purpose to the depicted person.

(c) Any person who violates this Code section shall be guilty of a misdemeanor of a high and aggravated nature; provided, however, that upon a second or subsequent violation of this Code section, he or she shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment of not less than one nor more than five years, a fine of not more than $100,000.00, or both.

(d) A person shall be subject to prosecution in this state pursuant to Code Section 17-2-1 for any conduct made unlawful by this Code section which the person engages in while:

(1) Either within or outside of this state if, by such conduct, the person commits a violation of this Code section which involves an individual who resides in this state; or

(2) Within this state if, by such conduct, the person commits a violation of this Code section which involves an individual who resides within or outside this state.

(e) The provisions of subsection (b) of this Code section shall not apply to:

(1) The activities of law enforcement and prosecution agencies in the investigation and prosecution of criminal offenses;

(2) Legitimate medical, scientific, or educational activities;

(3) Any person who transmits or posts a photograph or video depicting only himself or herself engaged in nudity or sexually explicit conduct;

(4) The transmission or posting of a photograph or video that was originally made for commercial purposes;

(5) Any person who transmits or posts a photograph or video depicting a person voluntarily engaged in nudity or sexually explicit conduct in a public setting; or

(6) A transmission that is made pursuant to or in anticipation of a civil action.

(f) There shall be a rebuttable presumption that an information service, system, or access software provider that provides or enables computer access by multiple users to a computer server, including specifically a service or system that provides access to the Internet, for content provided by another person, does not know the content of an electronic transmission or post.

(g) Any violation of this Code section shall constitute a separate offense and shall not merge with any other crimes set forth in this title.









Article 4 - Dangerous Instrumentalities and Practices

Part 1 - General Provisions

§ 16-11-100. Abandoning, discarding, or leaving unattended containers which lock or fasten automatically; abandoning or discarding motor vehicle which does not have door or window removed

(a) A person is guilty of a misdemeanor when that person leaves in any place accessible to children any abandoned, unattended, or discarded container which has a compartment of more than 1 1/2 cubic feet capacity and a door or lid which locks or fastens automatically when closed and which cannot easily be opened from the inside, without first removing the lid, door, or locking device from such container.

(b) A person is guilty of a misdemeanor when that person leaves in any place accessible to children any abandoned or discarded motor vehicle which does not have at least one door which can easily be opened from the inside or one door or window which has been removed.



§ 16-11-101. Furnishing knuckles or a knife to person under the age of 18 years

A person is guilty of a misdemeanor of a high and aggravated nature when he or she knowingly sells to or furnishes to a person under the age of 18 years knuckles, whether made from metal, thermoplastic, wood, or other similar material, or a knife designed for the purpose of offense and defense.



§ 16-11-101.1. Furnishing pistol or revolver to person under the age of 18 years

(a) For the purposes of this Code section, the term:

(1) "Minor" means any person under the age of 18 years.

(2) "Pistol or revolver" means a handgun as defined in subsection (a) of Code Section 16-11-125.1.

(b) It shall be unlawful for a person intentionally, knowingly, or recklessly to sell or furnish a pistol or revolver to a minor, except that it shall be lawful for a parent or legal guardian to permit possession of a pistol or revolver by a minor for the purposes specified in subsection (c) of Code Section 16-11-132 unless otherwise expressly limited by subsection (c) of this Code section.

(c)(1) It shall be unlawful for a parent or legal guardian to permit possession of a pistol or revolver by a minor if the parent or legal guardian knows of a minor's conduct which violates the provisions of Code Section 16-11-132 and fails to make reasonable efforts to prevent any such violation of Code Section 16-11-132.

(2) Notwithstanding any provisions of subsection (c) of Code Section 16-11-132 or any other law to the contrary, it shall be unlawful for any parent or legal guardian intentionally, knowingly, or recklessly to furnish to or permit a minor to possess a pistol or revolver if such parent or legal guardian is aware of a substantial risk that such minor will use a pistol or revolver to commit a felony offense or if such parent or legal guardian who is aware of such substantial risk fails to make reasonable efforts to prevent commission of the offense by the minor.

(3) In addition to any other act which violates this subsection, a parent or legal guardian shall be deemed to have violated this subsection if such parent or legal guardian furnishes to or permits possession of a pistol or revolver by any minor who has been convicted of a forcible felony or forcible misdemeanor, as defined in Code Section 16-1-3, or who has been adjudicated for committing a delinquent act under the provisions of Article 6 of Chapter 11 of Title 15 for an offense which would constitute a forcible felony or forcible misdemeanor, as defined in Code Section 16-1-3, if such minor were an adult.

(d) Upon conviction of a violation of subsection (b) or (c) of this Code section, a person shall be guilty of a felony and punished by a fine not to exceed $5,000.00 or by imprisonment for not less than three nor more than five years, or both.



§ 16-11-102. Pointing or aiming gun or pistol at another

A person is guilty of a misdemeanor when he intentionally and without legal justification points or aims a gun or pistol at another, whether the gun or pistol is loaded or unloaded.



§ 16-11-103. Discharge of gun or pistol near public highway; penalty

(a) As used in this Code section, the term:

(1) "Firearm" means any handgun, rifle, or shotgun.

(2) "Public highway" means every public street, road, and highway in this state.

(3) "Sport shooting range" means an area designated and operated by a person or entity for the sport shooting of firearms, target practice, trapshooting, skeet shooting, or shooting sporting clays and not available for such use by the general public without payment of a fee, membership contribution, or dues or without the invitation of an authorized person, or any area so designated and operated by a unit of government, regardless of the terms of admission thereto.

(4) "Unit of government" means any of the departments, agencies, authorities, or political subdivisions of the state, cities, municipal corporations, townships, or villages and any of their respective departments, agencies, or authorities.

(b) Except as provided in subsection (c) of this Code section, it shall be unlawful for any person, without legal justification, to discharge a firearm on or within 50 yards of a public highway.

(c) This Code section shall not apply to a discharge of a firearm which occurs within 50 yards of a public highway if such discharge is shielded from the view of a traveler on the public highway and occurs at:

(1) An indoor or outdoor sport shooting range;

(2) Facilities used for firearm or hunting safety courses sponsored by a unit of government, nonprofit corporation, or commercial enterprise; or

(3) The business location of any person, firm, retail dealer, wholesale dealer, pawnbroker, or corporation licensed as a firearm dealer pursuant to Chapter 16 of Title 43.

(d) Any person who violates subsection (b) of the Code section shall be guilty of a misdemeanor.



§ 16-11-104. Discharge of firearms on property of another

(a) It shall be unlawful for any person to fire or discharge a firearm on the property of another person, firm, or corporation without having first obtained permission from the owner or lessee of the property. This Code section shall not apply to:

(1) Persons who fire or discharge a firearm in defense of person or property; and

(2) Law enforcement officers.

(b) Any person who violates subsection (a) of this Code section is guilty of a misdemeanor.



§ 16-11-105. Discharge of firearm on Sunday; exceptions; penalty

Reserved. Repealed by Ga. L. 2005, p. 641, § 2/SB 259, effective July 1, 2005.



§ 16-11-106. Possession of firearm or knife during commission of or attempt to commit certain crimes

(a) For the purposes of this Code section, the term "firearm" shall include stun guns and tasers. A stun gun or taser is any device that is powered by electrical charging units such as batteries and emits an electrical charge in excess of 20,000 volts or is otherwise capable of incapacitating a person by an electrical charge.

(b) Any person who shall have on or within arm's reach of his or her person a firearm or a knife having a blade of three or more inches in length during the commission of, or the attempt to commit:

(1) Any crime against or involving the person of another;

(2) The unlawful entry into a building or vehicle;

(3) A theft from a building or theft of a vehicle;

(4) Any crime involving the possession, manufacture, delivery, distribution, dispensing, administering, selling, or possession with intent to distribute any controlled substance or marijuana as provided in Code Section 16-13-30, any counterfeit substance as defined in Code Section 16-13-21, or any noncontrolled substance as provided in Code Section 16-13-30.1; or

(5) Any crime involving the trafficking of cocaine, marijuana, or illegal drugs as provided in Code Section 16-13-31,

and which crime is a felony, commits a felony and, upon conviction thereof, shall be punished by confinement for a period of five years, such sentence to run consecutively to any other sentence which the person has received.

(c) Upon the second or subsequent conviction of a person under this Code section, the person shall be punished by confinement for a period of ten years. Notwithstanding any other law to the contrary, the sentence of any person which is imposed for violating this Code section a second or subsequent time shall not be suspended by the court and probationary sentence imposed in lieu thereof.

(d) The punishment prescribed for the violation of subsections (b) and (c) of this Code section shall not be reducible to misdemeanor punishment as is provided by Code Section 17-10-5.

(e) Any crime committed in violation of subsections (b) and (c) of this Code section shall be considered a separate offense.



§ 16-11-107. Harming a law enforcement animal

(a) As used in this Code section, the term:

(1) "Accelerant detection dog" means a dog trained to detect hydrocarbon substances.

(2) "Bomb detection dog" means a dog trained to locate bombs or explosives by scent.

(2.1) "Dangerous weapon" shall have the same meaning as provided for in Code Section 16-11-121.

(2.2) "Firearm" means any handgun, rifle, shotgun, stun gun, taser, or dangerous weapon.

(3) "Firearms detection dog" means a dog trained to locate firearms by scent.

(3.1) "Knowingly" means having knowledge that an animal is a law enforcement animal.

(3.2) "Law enforcement animal" means a police dog, police horse, or any other animal trained to support a peace officer, fire department, or the state fire marshal in performance of law enforcement duties.

(4) "Narcotic detection dog" means a dog trained to locate narcotics by scent.

(5) "Narcotics" means any controlled substance as defined in paragraph (4) of Code Section 16-13-21 and shall include marijuana as defined by paragraph (16) of Code Section 16-13-21.

(6) "Patrol dog" means a dog trained to protect a peace officer and to apprehend or hold without excessive force a person in violation of the criminal statutes of this state.

(6.1) "Performance of its duties" means performing law enforcement, fire department, or state fire marshal duties as trained.

(7) "Police dog" means a bomb detection dog, a firearms detection dog, a narcotic detection dog, a patrol dog, an accelerant detection dog, or a tracking dog used by a law enforcement agency. Such term also means a search and rescue dog.

(8) "Police horse" means a horse trained to transport, carry, or be ridden by a law enforcement officer and used by a law enforcement agency.

(8.1) "Search and rescue dog" means any dog that is owned or the services of which are employed by a fire department or the state fire marshal for the principal purpose of aiding in the detection of missing persons, including but not limited to persons who are lost, who are trapped under debris as a result of a natural or manmade disaster, or who are drowning victims.

(9) "Tracking dog" means a dog trained to track and find a missing person, escaped inmate, or fleeing felon.

(b) A person commits the offense of harming a law enforcement animal in the fourth degree when he or she knowingly and intentionally causes physical harm to such law enforcement animal while such law enforcement animal is in performance of its duties or because of such law enforcement animal's performance of its duties. Any person convicted of a violation of this subsection shall be guilty of a misdemeanor of a high and aggravated nature and, upon conviction thereof, shall be punished by imprisonment not to exceed 12 months, a fine not to exceed $5,000.00, or both.

(c) A person commits the offense of harming a law enforcement animal in the third degree when he or she knowingly and intentionally and with a deadly weapon causes, or with any object, device, instrument, or body part which, when used offensively against such law enforcement animal, is likely to or actually does cause, serious physical injury to such law enforcement animal while such law enforcement animal is in performance of its duties or because of such law enforcement animal's performance of its duties. Any person convicted of a violation of this subsection shall be guilty of a misdemeanor of a high and aggravated nature and, upon conviction thereof, shall be punished by imprisonment for not less than six nor more than 12 months, a fine not to exceed $5,000.00, or both.

(d) A person commits the offense of harming a law enforcement animal in the second degree when he or she knowingly and intentionally shoots a law enforcement animal with a firearm or causes debilitating physical injury to a law enforcement animal while such law enforcement animal is in performance of its duties or because of such law enforcement animal's performance of its duties. Any person convicted of a violation of this subsection shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one nor more than five years, a fine not to exceed $25,000.00, or both.

(e) A person commits the offense of harming a law enforcement animal in the first degree when he or she knowingly and intentionally causes the death of a law enforcement animal while such law enforcement animal is in performance of its duties or because of such law enforcement animal's performance of its duties. Any person convicted of a violation of this subsection shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than 18 months nor more than five years, a fine not to exceed $50,000.00, or both.

(f) In addition to any other penalty provided for under this Code section, any person convicted of a violation under this Code section shall pay restitution to the law enforcement agency, fire department, or the state fire marshal which is the owner of, or which owned, such law enforcement animal in the amount of associated veterinary expenses incurred in the treatment of such law enforcement animal pursuant to Article 1 of Chapter 14 of Title 17; provided, however, that if such law enforcement animal died or is no longer able to engage in performance of its duties as a result of a violation of this Code section, the amount paid in restitution shall additionally include the amount of the actual replacement value of the law enforcement animal, which shall include the value of an animal to replace the law enforcement animal and all costs associated with training such animal and its handler or handlers.

(g) Nothing in this Code section shall prohibit the killing or euthanasia of a law enforcement animal for humane purposes.

(h) Nothing in this Code section shall prohibit the defense of a person against a law enforcement animal that attacks such person without or in spite of commands given by its handler.

(i) The Division of Forensic Sciences of the Georgia Bureau of Investigation shall perform forensic pathology services upon any law enforcement animal whose death occurred while in performance of its duties or because of such law enforcement animal's performance of its duties.



§ 16-11-107.1. Harassment of assistance dog by humans or other dogs; penalty

(a) As used in this Code section, the term:

(1) "Assistance dog" means a dog that is or has been trained by a licensed or certified person, organization, or agency to perform physical tasks for a physically challenged person. Assistance dogs include guide or leader dogs that guide individuals who are legally blind; hearing dogs that alert individuals who are deaf or hard of hearing to specific sounds; and service dogs for individuals with disabilities other than blindness or deafness, which are trained to perform a variety of physical tasks, including, but not limited to, pulling a wheelchair, lending balance support, picking up dropped objects, or providing assistance in a medical crisis.

(2) "Harass" means to engage in any conduct directed toward an assistance dog that is knowingly likely to impede or interfere with the assistance dog's performance of its duties or that places the blind, deaf, or physically limited person being served or assisted by the dog in danger of injury.

(3) "Notice" means an oral or otherwise communicated warning proscribing the behavior of another person and a request that the person stop the particular behavior.

(b) Any person who knowingly and intentionally harasses or attempts to harass an assistance dog, knowing the dog to be an assistance dog, shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by imprisonment for not less than 90 days or a fine not to exceed $500.00, or both.

(c) Any person who has received notice that his or her behavior is interfering with the use of an assistance dog who continues to knowingly and intentionally harass an assistance dog, knowing the dog to be an assistance dog, shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by imprisonment for not less than 90 days or a fine not to exceed $500.00, or both, provided that any person who is convicted of a second or subsequent violation of this subsection shall be punished as for a misdemeanor of a high and aggravated nature.

(d) Any person who knowingly and intentionally allows his or her dog to harass an assistance dog, knowing the dog to be an assistance dog, shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by imprisonment for not less than 90 days or a fine not to exceed $500.00, or both, provided that any person who is convicted of a second or subsequent violation of this subsection shall be punished as for a misdemeanor of a high and aggravated nature.

(e) Any person who knowingly and intentionally allows his or her dog to cause death or physical harm to an assistance dog by rendering a part of the assistance dog's body useless or by seriously disfiguring the assistance dog, knowing the dog to be an assistance dog, shall be punished as for a misdemeanor of a high and aggravated nature.



§ 16-11-108. Misuse of firearm or archery tackle while hunting

(a) Any person who while hunting wildlife uses a firearm or archery tackle in a manner to endanger the bodily safety of another person by consciously disregarding a substantial and unjustifiable risk that his act or omission will cause harm to or endanger the safety of another person and the disregard constitutes a gross deviation from the standard of care which a reasonable person would exercise in the situation is guilty of a misdemeanor; provided, however, if such conduct results in serious bodily harm to another person, the person engaging in such conduct shall be guilty of a felony and, upon conviction thereof, shall be punished by a fine of not more than $5,000.00 or by imprisonment for not less than one nor more than ten years, or both.

(b) Whenever a person is charged with violating subsection (a) of this Code section, the arresting law enforcement officer shall take the hunting license of the person so charged. The hunting license shall be attached to the court's copy of the citation, warrant, accusation, or indictment and shall be forwarded to the court having jurisdiction of the offense. A copy of the citation, warrant, accusation, or indictment shall be forwarded, within 15 days of its issuance, to the Game and Fish Division of the Department of Natural Resources.

(c) In order to obtain a temporary hunting license, a person charged with violating subsection (a) of this Code section must present to the director of the Game and Fish Division of the Department of Natural Resources a certificate of satisfactory completion, after the date of the incident for which the person was charged and regardless of the person's age or date of birth, of a hunter education course prescribed by the Board of Natural Resources. A temporary hunting license issued under such circumstances shall be valid until the next March 31 or until suspended or revoked under any provision of this title or of Title 27. The director of the Game and Fish Division of the Department of Natural Resources may renew the temporary hunting license during the pendency of charges.

(d)(1) If the person is convicted of violating subsection (a) of this Code section, the court shall, within 15 days of such conviction, forward the person's hunting license and a copy of the record of the disposition of the case to the Game and Fish Division of the Department of Natural Resources. At this time, the court shall also require the person to surrender any temporary hunting licenses issued pursuant to the provisions of subsection (c) of this Code section.

(2) If the person is not convicted of violating subsection (a) of this Code section, the court shall return the hunting license to the person.



§ 16-11-109. Activities prohibited to person charged with violation of subsection (a) of Code Section 16-11-108; penalty for violation of Code section; surrender of hunting license

(a) It shall be unlawful during the pendency of such charges and any period of license revocation and ineligibility pursuant to Code Section 16-11-110 for any person charged with or convicted of a violation of subsection (a) of Code Section 16-11-108 to either:

(1) Hunt without a license in violation of Code Section 27-2-1; or

(2) Possess a Georgia hunting license other than a temporary hunting license issued by the director of the Game and Fish Division of the Department of Natural Resources pursuant to the provisions of subsection (c) of Code Section 16-11-108.

(b) Any person who violates subsection (a) of this Code section shall be guilty of a felony and, upon conviction thereof, shall be punished by a fine of not more than $5,000.00 or by imprisonment for not less than one nor more than five years, or both.

(c) Upon conviction of a violation of subsection (a) of this Code section, the court shall, within 15 days of such conviction, forward any hunting license found in the possession of the convicted person and a copy of the record of the disposition of the case to the Game and Fish Division of the Department of Natural Resources.



§ 16-11-110. Revocation of hunting license for violation of subsection (a) of Code Section 16-11-108 or subsection (a) of Code Section 16-11-109

(a) Any hunting license of any person convicted of violating subsection (a) of Code Section 16-11-108 or subsection (a) of Code Section 16-11-109 shall by operation of law be revoked.

(b) Any person convicted of violating subsection (a) of Code Section 16-11-108 or subsection (a) of Code Section 16-11-109 shall be ineligible for a hunting license for a period of five years from the date of conviction.

(c) If a person's hunting license is revoked by operation of law as provided in subsection (a) of this Code section, the fact that the person's hunting license was not surrendered to the law enforcement officer at the time the person was charged with violating subsection (a) of Code Section 16-11-108 or the fact that the person's hunting license was not retained by the court and forwarded to the Game and Fish Division of the Department of Natural Resources as provided in subsection (d) of Code Section 16-11-108 or in subsection (c) of Code Section 16-11-109 shall not affect such revocation.



§ 16-11-111. "Anhydrous ammonia" defined; crime for possession

(a)(1) As used in this Code section, the term "anhydrous ammonia" means any substance identified to contain the compound ammonia which is capable of being utilized in the production of methamphetamine or any other controlled substance.

(2) A person commits the crime of unlawful possession of anhydrous ammonia if the person:

(A) Purchases, possesses, transfers, or distributes any amount of anhydrous ammonia knowing that the anhydrous ammonia will be used unlawfully to manufacture a controlled substance;

(B) Possesses, maintains, or transports any quantity of anhydrous ammonia in a container or receptacle other than a tank truck, tank trailer, rail tank car, bulk storage tank, field (nurse) tank, field applicator, or any container approved for anhydrous ammonia by the Department of Agriculture or the United States Department of Transportation; or

(C) Tampers with equipment manufactured to hold, apply, or transport anhydrous ammonia without the express consent of the owner of the equipment.

(3) A person who violates subparagraph (B) of paragraph (2) of this subsection shall be subject to civil penalties in accordance with Code Section 40-1-23.

(b) Any person who violates this Code section shall, upon conviction thereof, be punished by imprisonment for not less than one year nor more than ten years and by a fine not to exceed $100,000.00.



§ 16-11-112. Vehicles with false or secret compartments

(a) As used in this Code section, the term:

(1) (A) "False or secret compartment" means any enclosure which is integrated into or attached to a vehicle and the purpose of the compartment is to conceal, hide, or prevent discovery by law enforcement officers of:

(i) A person concealed for an unlawful purpose;

(ii) Controlled substances possessed in violation of Article 2 of Chapter 13 of this title; or

(iii) Other contraband.

(B) Examples of "false or secret compartment" may include, but are not limited to:

(i) False, altered, or modified fuel tanks;

(ii) Original factory equipment on a vehicle that has been modified; or

(iii) Any compartment, space, or box that is added or attached to existing compartments, spaces, or boxes of the vehicle.

(2) "Vehicle" includes, but is not limited to, cars, trucks, buses, motorcycles, bicycles, aircraft, helicopters, boats, ships, yachts, and other vessels.

(b) It may be inferred that the accused intended to use a false or secret compartment if a person knowingly has a false or secret compartment which:

(1) Is concealing a person for an unlawful purpose;

(2) Is concealing a controlled substance in violation of Article 2 of Chapter 13 of this title;

(3) Is concealing other contraband;

(4) Shows evidence of the previous concealment of a person for an unlawful purpose;

(5) Shows evidence of the previous concealment of controlled substances in violation of Article 2 of Chapter 13 of this title; or

(6) Shows evidence of the previous concealment of other contraband.

(c) (1) It is unlawful for any person to knowingly own or operate any vehicle containing a false or secret compartment.

(2) It is unlawful for any person to knowingly install, create, build, or fabricate in any vehicle a false or secret compartment.

(3) It is unlawful for any person to knowingly sell, trade, or otherwise dispose of a vehicle which is in violation of this Code section.

(d) Any person who violates this Code section shall, upon conviction thereof, be punished by imprisonment for not less than one nor more than two years, by a fine not to exceed $10,000.00, or both.

(e) Upon the arrest of a person who owns or is operating a vehicle which is in violation of this Code section, if the vehicle is not otherwise subject to forfeiture under other provisions of law, or not determined to be needed to be held as evidence, the law enforcement officer shall seize the license plate and registration for such vehicle and shall issue a citation for violation of this Code section and a temporary license plate for the vehicle. The temporary license plate shall be on a form as prescribed by the state revenue commissioner. The temporary license plate shall be valid for 30 days or until the owner of the vehicle provides verification that such vehicle has been repaired so as to eliminate any violation of this Code section, whichever occurs first. Such vehicle shall be subject to inspection by law enforcement and if it is determined that such vehicle has been repaired, the license plate and registration shall be returned to the owner at such time.



§ 16-11-113. Offense of transferring firearm to individual other than actual buyer

Any person who attempts to solicit, persuade, encourage, or entice any dealer to transfer or otherwise convey a firearm other than to the actual buyer, as well as any other person who willfully and intentionally aids or abets such person, shall be guilty of a felony. This Code section shall not apply to a federal law enforcement officer or a peace officer, as defined in Code Section 16-1-3, in the performance of his or her official duties or other person under such officer's direct supervision.






Part 2 - Possession of Dangerous Weapons

§ 16-11-120. Short title

This part shall be known and may be cited as the "Georgia Firearms and Weapons Act."



§ 16-11-121. Definitions

As used in this part, the term:

(1) "Dangerous weapon" means any weapon commonly known as a "rocket launcher," "bazooka," or "recoilless rifle" which fires explosive or nonexplosive rockets designed to injure or kill personnel or destroy heavy armor, or similar weapon used for such purpose. The term shall also mean a weapon commonly known as a "mortar" which fires high explosive from a metallic cylinder and which is commonly used by the armed forces as an antipersonnel weapon or similar weapon used for such purpose. The term shall also mean a weapon commonly known as a "hand grenade" or other similar weapon which is designed to explode and injure personnel or similar weapon used for such purpose.

(2) "Machine gun" means any weapon which shoots or is designed to shoot, automatically, more than six shots, without manual reloading, by a single function of the trigger.

(3) "Person" means any individual, partnership, company, association, or corporation.

(4) "Sawed-off rifle" means a weapon designed or redesigned, made or remade, and intended to be fired from the shoulder; and designed or redesigned, made or remade, to use the energy of the explosive in a fixed metallic cartridge to fire only a single projectile through a rifle bore for each single pull of the trigger; and which has a barrel or barrels of less than 16 inches in length or has an overall length of less than 26 inches.

(5) "Sawed-off shotgun" means a shotgun or any weapon made from a shotgun whether by alteration, modification, or otherwise having one or more barrels less than 18 inches in length or if such weapon as modified has an overall length of less than 26 inches.

(6) "Shotgun" means a weapon designed or redesigned, made or remade, and intended to be fired from the shoulder; and designed or redesigned, and made or remade, to use the energy of the explosive in a fixed shotgun shell to fire through a smooth bore either a number of ball shot or a single projectile for each single pull of the trigger.

(7) "Silencer" means any device for silencing or diminishing the report of any portable weapon such as a rifle, carbine, pistol, revolver, machine gun, shotgun, fowling piece, or other device from which a shot, bullet, or projectile may be discharged by an explosive.



§ 16-11-122. Possession of sawed-off shotgun or rifle, machine gun, silencer, or dangerous weapon prohibited

No person shall have in his possession any sawed-off shotgun, sawed-off rifle, machine gun, dangerous weapon, or silencer except as provided in Code Section 16-11-124.



§ 16-11-123. Unlawful possession of firearms or weapons

A person commits the offense of unlawful possession of firearms or weapons when he or she knowingly has in his or her possession any sawed-off shotgun, sawed-off rifle, machine gun, dangerous weapon, or silencer, and, upon conviction thereof, he or she shall be punished by imprisonment for a period of five years.



§ 16-11-124. Exemptions from application of part

This part shall not apply to:

(1) A peace officer of any duly authorized police agency of this state or of any political subdivision thereof, or a law enforcement officer of any department or agency of the United States who is regularly employed and paid by the United States, this state, or any such political subdivision, or an employee of the Department of Corrections of this state who is authorized in writing by the commissioner of corrections to transfer or possess such firearms while in the official performance of his duties;

(2) A member of the National Guard or of the armed forces of the United States to wit: the army, navy, marine corps, air force, or coast guard who, while serving therein, possesses such firearm in the line of duty;

(3) Any sawed-off shotgun, sawed-off rifle, machine gun, dangerous weapon, or silencer which has been modified or changed to the extent that it is inoperative. Examples of the requisite modification include weapons with their barrel or barrels filled with lead, hand grenades filled with sand, or other nonexplosive materials;

(4) Possession of a sawed-off shotgun, sawed-off rifle, machine gun, dangerous weapon, or silencer by a person who is authorized to possess the same because he has registered the sawed-off shotgun, sawed-off rifle, machine gun, dangerous weapon, or silencer in accordance with the dictates of the National Firearms Act, 68A Stat. 725 (26 U.S.C. Sections 5841-5862); and

(5) A security officer employed by a federally licensed nuclear power facility or a licensee of such facility, including a contract security officer, who is trained and qualified under a security plan approved by the United States Nuclear Regulatory Commission or other federal agency authorized to regulate nuclear facility security; provided, however, that this exemption shall apply only while such security officer is acting in connection with his or her official duties on the premises of such nuclear power facility or on properties outside the facility property pursuant to a written agreement entered into with the local law enforcement agency having jurisdiction over the facility. The exemption under this paragraph does not include the possession of silencers.



§ 16-11-125. Burden of proof as to exemptions

In any complaint, accusation, or indictment and in any action or proceeding brought for the enforcement of this part it shall not be necessary to negative any exception, excuse, proviso, or exemption contained in this part, and the burden of proof of any such exception, excuse, proviso, or exemption shall be upon the defendant.






Part 3 - Carrying and Possession of Firearms

§ 16-11-125.1. Definitions

As used in this part, the term:

(1) "Handgun" means a firearm of any description, loaded or unloaded, from which any shot, bullet, or other missile can be discharged by an action of an explosive where the length of the barrel, not including any revolving, detachable, or magazine breech, does not exceed 12 inches; provided, however, that the term "handgun" shall not include a gun which discharges a single shot of .46 centimeters or less in diameter.

(2) "Knife" means a cutting instrument designed for the purpose of offense and defense consisting of a blade that is greater than five inches in length which is fastened to a handle.

(3) "License holder" means a person who holds a valid weapons carry license.

(4) "Long gun" means a firearm with a barrel length of at least 18 inches and overall length of at least 26 inches designed or made and intended to be fired from the shoulder and designed or made to use the energy of the explosive in a fixed:

(A) Shotgun shell to fire through a smooth bore either a number of ball shot or a single projectile for each single pull of the trigger or from which any shot, bullet, or other missile can be discharged; or

(B) Metallic cartridge to fire only a single projectile through a rifle bore for each single pull of the trigger;

provided, however, that the term "long gun" shall not include a gun which discharges a single shot of .46 centimeters or less in diameter.

(5) "Weapon" means a knife or handgun.

(6) "Weapons carry license" or "license" means a license issued pursuant to Code Section 16-11-129.



§ 16-11-126. Having or carrying handguns, long guns, or other weapons; license requirement; exceptions for homes, motor vehicles, private property, and other locations and conditions

(a) Any person who is not prohibited by law from possessing a handgun or long gun may have or carry on his or her person a weapon or long gun on his or her property or inside his or her home, motor vehicle, or place of business without a valid weapons carry license.

(b) Any person who is not prohibited by law from possessing a handgun or long gun may have or carry on his or her person a long gun without a valid weapons carry license, provided that if the long gun is loaded, it shall only be carried in an open and fully exposed manner.

(c) Any person who is not prohibited by law from possessing a handgun or long gun may have or carry any handgun provided that it is enclosed in a case and unloaded.

(d) Any person who is not prohibited by law from possessing a handgun or long gun who is eligible for a weapons carry license may transport a handgun or long gun in any private passenger motor vehicle; provided, however, that private property owners or persons in legal control of private property through a lease, rental agreement, licensing agreement, contract, or any other agreement to control access to such private property shall have the right to exclude or eject a person who is in possession of a weapon or long gun on their private property in accordance with paragraph (3) of subsection (b) of Code Section 16-7-21, except as provided in Code Section 16-11-135.

(e) Any person licensed to carry a handgun or weapon in any other state whose laws recognize and give effect to a license issued pursuant to this part shall be authorized to carry a weapon in this state, but only while the licensee is not a resident of this state; provided, however, that such licensee shall carry the weapon in compliance with the laws of this state.

(f) Any person with a valid hunting or fishing license on his or her person, or any person not required by law to have a hunting or fishing license, who is engaged in legal hunting, fishing, or sport shooting when the person has the permission of the owner of the land on which the activities are being conducted may have or carry on his or her person a handgun or long gun without a valid weapons carry license while hunting, fishing, or engaging in sport shooting.

(g) Notwithstanding Code Sections 12-3-10, 27-3-1.1, 27-3-6, and 16-12-122 through 16-12-127, any person with a valid weapons carry license may carry a weapon in all parks, historic sites, or recreational areas, as such term is defined in Code Section 12-3-10, including all publicly owned buildings located in such parks, historic sites, and recreational areas, in wildlife management areas, and on public transportation; provided, however, that a person shall not carry a handgun into a place where it is prohibited by federal law.

(h) (1) No person shall carry a weapon without a valid weapons carry license unless he or she meets one of the exceptions to having such license as provided in subsections (a) through (g) of this Code section.

(2) A person commits the offense of carrying a weapon without a license when he or she violates the provisions of paragraph (1) of this subsection.

(i) Upon conviction of the offense of carrying a weapon without a valid weapons carry license, a person shall be punished as follows:

(1) For the first offense, he or she shall be guilty of a misdemeanor; and

(2) For the second offense within five years, as measured from the dates of previous arrests for which convictions were obtained to the date of the current arrest for which a conviction is obtained, and for any subsequent offense, he or she shall be guilty of a felony and, upon conviction thereof, shall be imprisoned for not less than two years and not more than five years.

(j) Nothing in this Code section shall in any way operate or be construed to affect, repeal, or limit the exemptions provided for under Code Section 16-11-130.



§ 16-11-127. Carrying weapons in unauthorized locations

(a) As used in this Code section, the term:

(1) "Courthouse" means a building occupied by judicial courts and containing rooms in which judicial proceedings are held.

(2) "Government building" means:

(A) The building in which a government entity is housed;

(B) The building where a government entity meets in its official capacity; provided, however, that if such building is not a publicly owned building, such building shall be considered a government building for the purposes of this Code section only during the time such government entity is meeting at such building; or

(C) The portion of any building that is not a publicly owned building that is occupied by a government entity.

(3) "Government entity" means an office, agency, authority, department, commission, board, body, division, instrumentality, or institution of the state or any county, municipal corporation, consolidated government, or local board of education within this state.

(4) "Parking facility" means real property owned or leased by a government entity, courthouse, jail, prison, or place of worship that has been designated by such government entity, courthouse, jail, prison, or place of worship for the parking of motor vehicles at a government building or at such courthouse, jail, prison, or place of worship.

(b) Except as provided in Code Section 16-11-127.1 and subsection (d) or (e) of this Code section, a person shall be guilty of carrying a weapon or long gun in an unauthorized location and punished as for a misdemeanor when he or she carries a weapon or long gun while:

(1) In a government building as a nonlicense holder;

(2) In a courthouse;

(3) In a jail or prison;

(4) In a place of worship, unless the governing body or authority of the place of worship permits the carrying of weapons or long guns by license holders;

(5) In a state mental health facility as defined in Code Section 37-1-1 which admits individuals on an involuntary basis for treatment of mental illness, developmental disability, or addictive disease; provided, however, that carrying a weapon or long gun in such location in a manner in compliance with paragraph (3) of subsection (d) of this Code section shall not constitute a violation of this subsection;

(6) On the premises of a nuclear power facility, except as provided in Code Section 16-11-127.2, and the punishment provisions of Code Section 16-11-127.2 shall supersede the punishment provisions of this Code section; or

(7) Within 150 feet of any polling place when elections are being conducted and such polling place is being used as a polling place as provided for in paragraph (27) of Code Section 21-2-2, except as provided in subsection (i) of Code Section 21-2-413.

(c) A license holder or person recognized under subsection (e) of Code Section 16-11-126 shall be authorized to carry a weapon as provided in Code Section 16-11-135 and in every location in this state not listed in subsection (b) or prohibited by subsection (e) of this Code section; provided, however, that private property owners or persons in legal control of private property through a lease, rental agreement, licensing agreement, contract, or any other agreement to control access to such private property shall have the right to exclude or eject a person who is in possession of a weapon or long gun on their private property in accordance with paragraph (3) of subsection (b) of Code Section 16-7-21, except as provided in Code Section 16-11-135. A violation of subsection (b) of this Code section shall not create or give rise to a civil action for damages.

(d) Subsection (b) of this Code section shall not apply:

(1) To the use of weapons or long guns as exhibits in a legal proceeding, provided such weapons or long guns are secured and handled as directed by the personnel providing courtroom security or the judge hearing the case;

(2) To a license holder who approaches security or management personnel upon arrival at a location described in subsection (b) of this Code section and notifies such security or management personnel of the presence of the weapon or long gun and explicitly follows the security or management personnel's direction for removing, securing, storing, or temporarily surrendering such weapon or long gun; and

(3) To a weapon or long gun possessed by a license holder which is under the possessor's control in a motor vehicle or is in a locked compartment of a motor vehicle or one which is in a locked container in or a locked firearms rack which is on a motor vehicle and such vehicle is parked in a parking facility.

(e) (1) A license holder shall be authorized to carry a weapon in a government building when the government building is open for business and where ingress into such building is not restricted or screened by security personnel. A license holder who enters or attempts to enter a government building carrying a weapon where ingress is restricted or screened by security personnel shall be guilty of a misdemeanor if at least one member of such security personnel is certified as a peace officer pursuant to Chapter 8 of Title 35; provided, however, that a license holder who immediately exits such building or immediately leaves such location upon notification of his or her failure to clear security due to the carrying of a weapon shall not be guilty of violating this subsection or paragraph (1) of subsection (b) of this Code section. A person who is not a license holder and who attempts to enter a government building carrying a weapon shall be guilty of a misdemeanor.

(2) Any license holder who violates subsection (b) of this Code section in a place of worship shall not be arrested but shall be fined not more than $100.00. Any person who is not a license holder who violates subsection (b) of this Code section in a place of worship shall be punished as for a misdemeanor.

(f) Nothing in this Code section shall in any way operate or be construed to affect, repeal, or limit the exemptions provided for under Code Section 16-11-130.



§ 16-11-127.1. Carrying weapons within school safety zones, at school functions, or on a bus or other transportation furnished by a school

(a) As used in this Code section, the term:

(1) "Bus or other transportation furnished by a school" means a bus or other transportation furnished by a public or private elementary or secondary school.

(2) "School function" means a school function or related activity that occurs outside of a school safety zone and is for a public or private elementary or secondary school.

(3) "School safety zone" means in or on any real property or building owned by or leased to:

(A) Any public or private elementary school, secondary school, or local board of education and used for elementary or secondary education; and

(B) Any public or private technical school, vocational school, college, university, or other institution of postsecondary education.

(4) "Weapon" means and includes any pistol, revolver, or any weapon designed or intended to propel a missile of any kind, or any dirk, bowie knife, switchblade knife, ballistic knife, any other knife having a blade of two or more inches, straight-edge razor, razor blade, spring stick, knuckles, whether made from metal, thermoplastic, wood, or other similar material, blackjack, any bat, club, or other bludgeon-type weapon, or any flailing instrument consisting of two or more rigid parts connected in such a manner as to allow them to swing freely, which may be known as a nun chahka, nun chuck, nunchaku, shuriken, or fighting chain, or any disc, of whatever configuration, having at least two points or pointed blades which is designed to be thrown or propelled and which may be known as a throwing star or oriental dart, or any weapon of like kind, and any stun gun or taser as defined in subsection (a) of Code Section 16-11-106. This paragraph excludes any of these instruments used for classroom work authorized by the teacher.

(b) (1) Except as otherwise provided in subsection (c) of this Code section, it shall be unlawful for any person to carry to or to possess or have under such person's control while within a school safety zone, at a school function, or on a bus or other transportation furnished by a school any weapon or explosive compound, other than fireworks or consumer fireworks the possession of which is regulated by Chapter 10 of Title 25.

(2) Any license holder who violates this subsection shall be guilty of a misdemeanor. Any person who is not a license holder who violates this subsection shall be guilty of a felony and, upon conviction thereof, be punished by a fine of not more than $10,000.00, by imprisonment for not less than two nor more than ten years, or both.

(3) Any person convicted of a violation of this subsection involving a dangerous weapon or machine gun, as such terms are defined in Code Section 16-11-121, shall be punished by a fine of not more than $10,000.00 or by imprisonment for a period of not less than five nor more than ten years, or both.

(4) A child who violates this subsection may be subject to the provisions of Code Section 15-11-601.

(c) The provisions of this Code section shall not apply to:

(1) Baseball bats, hockey sticks, or other sports equipment possessed by competitors for legitimate athletic purposes;

(2) Participants in organized sport shooting events or firearm training courses;

(3) Persons participating in military training programs conducted by or on behalf of the armed forces of the United States or the Georgia Department of Defense;

(4) Persons participating in law enforcement training conducted by a police academy certified by the Georgia Peace Officer Standards and Training Council or by a law enforcement agency of the state or the United States or any political subdivision thereof;

(5) The following persons, when acting in the performance of their official duties or when en route to or from their official duties:

(A) A peace officer as defined by Code Section 35-8-2;

(B) A law enforcement officer of the United States government;

(C) A prosecuting attorney of this state or of the United States;

(D) An employee of the Department of Corrections or a correctional facility operated by a political subdivision of this state or the United States who is authorized by the head of such department or correctional agency or facility to carry a firearm;

(E) An employee of the Department of Community Supervision who is authorized by the commissioner of community supervision to carry a firearm;

(F) A person employed as a campus police officer or school security officer who is authorized to carry a weapon in accordance with Chapter 8 of Title 20; and

(G) Medical examiners, coroners, and their investigators who are employed by the state or any political subdivision thereof;

(6) A person who has been authorized in writing by a duly authorized official of a public or private elementary or secondary school or a public or private technical school, vocational school, college, university, or other institution of postsecondary education or a local board of education as provided in Code Section 16-11-130.1 to have in such person's possession or use within a school safety zone, at a school function, or on a bus or other transportation furnished by a school a weapon which would otherwise be prohibited by this Code section. Such authorization shall specify the weapon or weapons which have been authorized and the time period during which the authorization is valid;

(7) A person who is licensed in accordance with Code Section 16-11-129 or issued a permit pursuant to Code Section 43-38-10, when such person carries or picks up a student within a school safety zone, at a school function, or on a bus or other transportation furnished by a school or a person who is licensed in accordance with Code Section 16-11-129 or issued a permit pursuant to Code Section 43-38-10 when he or she has any weapon legally kept within a vehicle when such vehicle is parked within a school safety zone or is in transit through a designated school safety zone;

(8) A weapon possessed by a license holder which is under the possessor's control in a motor vehicle or which is in a locked compartment of a motor vehicle or one which is in a locked container in or a locked firearms rack which is on a motor vehicle which is being used by an adult over 21 years of age to bring to or pick up a student within a school safety zone, at a school function, or on a bus or other transportation furnished by a school, or when such vehicle is used to transport someone to an activity being conducted within a school safety zone which has been authorized by a duly authorized official or local board of education as provided by paragraph (6) of this subsection; provided, however, that this exception shall not apply to a student attending a public or private elementary or secondary school;

(9) Persons employed in fulfilling defense contracts with the government of the United States or agencies thereof when possession of the weapon is necessary for manufacture, transport, installation, and testing under the requirements of such contract;

(10) Those employees of the State Board of Pardons and Paroles when specifically designated and authorized in writing by the members of the State Board of Pardons and Paroles to carry a weapon;

(11) The Attorney General and those members of his or her staff whom he or she specifically authorizes in writing to carry a weapon;

(12) Community supervision officers employed by and under the authority of the Department of Community Supervision when specifically designated and authorized in writing by the commissioner of community supervision;

(13) Public safety directors of municipal corporations;

(14) State and federal trial and appellate judges;

(15) United States attorneys and assistant United States attorneys;

(16) Clerks of the superior courts;

(17) Teachers and other personnel who are otherwise authorized to possess or carry weapons, provided that any such weapon is in a locked compartment of a motor vehicle or one which is in a locked container in or a locked firearms rack which is on a motor vehicle;

(18) Constables of any county of this state; or

(19) Any person who is 18 years of age or older or currently enrolled in classes on the campus in question and carrying, possessing, or having under such person's control an electroshock weapon while in or on any building or real property owned by or leased to such public technical school, vocational school, college or university or other public institution of postsecondary education; provided, however, that, if such person makes use of such electroshock weapon, such use shall be in defense of self or others. The exemption under this paragraph shall apply only to such person in regard to such electroshock weapon. As used in this paragraph, the term "electroshock weapon" means any commercially available device that is powered by electrical charging units and designed exclusively to be capable of incapacitating a person by electrical charge, including, but not limited to, a stun gun or taser as defined in subsection (a) of Code Section 16-11-106.

(d) (1) This Code section shall not prohibit any person who resides or works in a business or is in the ordinary course transacting lawful business or any person who is a visitor of such resident located within a school safety zone from carrying, possessing, or having under such person's control a weapon within a school safety zone; provided, however, that it shall be unlawful for any such person to carry, possess, or have under such person's control while at a school building or school function or on school property or a bus or other transportation furnished by a school any weapon or explosive compound, other than fireworks the possession of which is regulated by Chapter 10 of Title 25.

(2) Any person who violates this subsection shall be subject to the penalties specified in subsection (b) of this Code section.

(e) It shall be no defense to a prosecution for a violation of this Code section that:

(1) School was or was not in session at the time of the offense;

(2) The real property was being used for other purposes besides school purposes at the time of the offense; or

(3) The offense took place on a bus or other transportation furnished by a school.

(f) In a prosecution under this Code section, a map produced or reproduced by any municipal or county agency or department for the purpose of depicting the location and boundaries of the area of the real property of a school board or a private or public elementary or secondary school that is used for school purposes or the area of any public or private technical school, vocational school, college, university, or other institution of postsecondary education, or a true copy of the map, shall, if certified as a true copy by the custodian of the record, be admissible and shall constitute prima-facie evidence of the location and boundaries of the area, if the governing body of the municipality or county has approved the map as an official record of the location and boundaries of the area. A map approved under this Code section may be revised from time to time by the governing body of the municipality or county. The original of every map approved or revised under this subsection or a true copy of such original map shall be filed with the municipality or county and shall be maintained as an official record of the municipality or county. This subsection shall not preclude the prosecution from introducing or relying upon any other evidence or testimony to establish any element of this offense. This subsection shall not preclude the use or admissibility of a map or diagram other than the one which has been approved by the municipality or county.

(g) A county school board may adopt regulations requiring the posting of signs designating the areas of school boards and private or public elementary and secondary schools as "Weapon-free and Violence-free School Safety Zones."

(h) Nothing in this Code section shall in any way operate or be construed to affect, repeal, or limit the exemptions provided for under Code Section 16-11-130.



§ 16-11-127.2. Weapons on premises of nuclear power facility

(a) Except as provided in subsection (c) of this Code section, it shall be unlawful for any person to carry, possess, or have under such person's control while on the premises of a nuclear power facility a weapon or long gun. Any person who violates this subsection shall be guilty of a misdemeanor.

(b) Any person who violates subsection (a) of this Code section with the intent to do bodily harm on the premises of a nuclear power facility shall be guilty of a felony and, upon conviction thereof, shall be punished by a fine of not more than $10,000.00, by imprisonment for not less than two nor more than 20 years, or both.

(c) This Code section shall not apply to a security officer authorized to carry dangerous weapons pursuant to Code Section 16-11-124 who is acting in connection with his or her official duties on the premises of a federally licensed nuclear power facility; nor shall this Code section apply to persons designated in paragraph (2), (3), (4), or (8) of subsection (c) of Code Section 16-11-127.1.

(d) Nothing in this Code section shall in any way operate or be construed to affect, repeal, or limit the exemptions provided for under Code Section 16-11-130.



§ 16-11-128. Carrying pistol without license

Reserved. Repealed by Ga. L. 2010, p. 963, § 1-6, effective June 4, 2010.



§ 16-11-129. Weapons carry license; temporary renewal permit; mandamus; verification of license

(a) Application for weapons carry license or renewal license; term. The judge of the probate court of each county shall, on application under oath, on payment of a fee of $30.00, and on investigation of applicant pursuant to subsections (b) and (d) of this Code section, issue a weapons carry license or renewal license valid for a period of five years to any person whose domicile is in that county or who is on active duty with the United States armed forces and who is not a domiciliary of this state but who either resides in that county or on a military reservation located in whole or in part in that county at the time of such application. Such license or renewal license shall authorize that person to carry any weapon in any county of this state notwithstanding any change in that person's county of residence or state of domicile. Applicants shall submit the application for a weapons carry license or renewal license to the judge of the probate court on forms prescribed and furnished free of charge to persons wishing to apply for the license or renewal license. An application shall be considered to be for a renewal license if the applicant has a weapons carry license or renewal license with 90 or fewer days remaining before the expiration of such weapons carry license or renewal license or 30 or fewer days since the expiration of such weapons carry license or renewal license regardless of the county of issuance of the applicant's expired or expiring weapons carry license or renewal license. An applicant who is not a United States citizen shall provide sufficient personal identifying data, including without limitation his or her place of birth and United States issued alien or admission number, as the Georgia Bureau of Investigation may prescribe by rule or regulation. An applicant who is in nonimmigrant status shall provide proof of his or her qualifications for an exception to the federal firearm prohibition pursuant to 18 U.S.C. Section 922(y). Forms shall be designed to elicit information from the applicant pertinent to his or her eligibility under this Code section, including citizenship, but shall not require data which is nonpertinent or irrelevant, such as serial numbers or other identification capable of being used as a de facto registration of firearms owned by the applicant. The Department of Public Safety shall furnish application forms and license forms required by this Code section. The forms shall be furnished to each judge of each probate court within this state at no cost.

(b) Licensing exceptions.

(1) As used in this subsection, the term:

(A) "Armed forces" means active duty or a reserve component of the United States Army, United States Navy, United States Marine Corps, United States Coast Guard, United States Air Force, United States National Guard, Georgia Army National Guard, or Georgia Air National Guard.

(B) "Controlled substance" means any drug, substance, or immediate precursor included in the definition of controlled substances in paragraph (4) of Code Section 16-13-21.

(C) "Convicted" means an adjudication of guilt. Such term shall not include an order of discharge and exoneration pursuant to Article 3 of Chapter 8 of Title 42.

(D) "Dangerous drug" means any drug defined as such in Code Section 16-13-71.

(2) No weapons carry license shall be issued to:

(A) Any person younger than 21 years of age unless he or she:

(i) Is at least 18 years of age;

(ii) Provides proof that he or she has completed basic training in the armed forces of the United States; and

(iii) Provides proof that he or she is actively serving in the armed forces of the United States or has been honorably discharged from such service;

(B) Any person who has been convicted of a felony by a court of this state or any other state; by a court of the United States, including its territories, possessions, and dominions; or by a court of any foreign nation and has not been pardoned for such felony by the President of the United States, the State Board of Pardons and Paroles, or the person or agency empowered to grant pardons under the constitution or laws of such state or nation;

(C) Any person against whom proceedings are pending for any felony;

(D) Any person who is a fugitive from justice;

(E) Any person who is prohibited from possessing or shipping a firearm in interstate commerce pursuant to subsections (g) and (n) of 18 U.S.C. Section 922;

(F) Any person who has been convicted of an offense arising out of the unlawful manufacture or distribution of a controlled substance or other dangerous drug;

(G) Any person who has had his or her weapons carry license revoked pursuant to subsection (e) of this Code section within three years of the date of his or her application;

(H) Any person who has been convicted of any of the following:

(i) Carrying a weapon without a weapons carry license in violation of Code Section 16-11-126; or

(ii) Carrying a weapon or long gun in an unauthorized location in violation of Code Section 16-11-127

and has not been free of all restraint or supervision in connection therewith and free of any other conviction for at least five years immediately preceding the date of the application;

(I) Any person who has been convicted of any misdemeanor involving the use or possession of a controlled substance and has not been free of all restraint or supervision in connection therewith or free of:

(i) A second conviction of any misdemeanor involving the use or possession of a controlled substance; or

(ii) Any conviction under subparagraphs (E) through (G) of this paragraph

for at least five years immediately preceding the date of the application;

(J) Except as provided for in subsection (b.1) of this Code section, any person who has been hospitalized as an inpatient in any mental hospital or alcohol or drug treatment center within the five years immediately preceding the application. The judge of the probate court may require any applicant to sign a waiver authorizing any mental hospital or treatment center to inform the judge whether or not the applicant has been an inpatient in any such facility in the last five years and authorizing the superintendent of such facility to make to the judge a recommendation regarding whether the applicant is a threat to the safety of others and whether a license to carry a weapon should be issued. When such a waiver is required by the judge, the applicant shall pay a fee of $3.00 for reimbursement of the cost of making such a report by the mental health hospital, alcohol or drug treatment center, or the Department of Behavioral Health and Developmental Disabilities, which the judge shall remit to the hospital, center, or department. The judge shall keep any such hospitalization or treatment information confidential. It shall be at the discretion of the judge, considering the circumstances surrounding the hospitalization and the recommendation of the superintendent of the hospital or treatment center where the individual was a patient, to issue the weapons carry license or renewal license;

(K) Except as provided for in subsection (b.1) of this Code section, any person who has been adjudicated mentally incompetent to stand trial; or

(L) Except as provided for in subsection (b.1) of this Code section, any person who has been adjudicated not guilty by reason of insanity at the time of the crime pursuant to Part 2 of Article 6 of Chapter 7 of Title 17.

(b.1) Petitions for relief from certain licensing exceptions.

(1) Persons provided for under subparagraphs (b)(2)(J), (b)(2)(K), and (b)(2)(L) of this Code section may petition the court in which such adjudication, hospitalization, or treatment proceedings, if any, under Chapter 3 or 7 of Title 37 occurred for relief. A copy of such petition for relief shall be served as notice upon the opposing civil party or the prosecuting attorney for the state, as the case may be, or their successors, who appeared in the underlying case. Within 30 days of the receipt of such petition, such court shall hold a hearing on such petition for relief. Such prosecuting attorney for the state may represent the interests of the state at such hearing.

(2) At the hearing provided for under paragraph (1) of this subsection, the court shall receive and consider evidence in a closed proceeding concerning:

(A) The circumstances which caused the person to be subject to subparagraph (b)(2)(J), (b)(2)(K), or (b)(2)(L) of this Code section;

(B) The person's mental health and criminal history records, if any. The judge of such court may require any such person to sign a waiver authorizing the superintendent of any mental hospital or treatment center to make to the judge a recommendation regarding whether such person is a threat to the safety of others. When such a waiver is required by the judge, the applicant shall pay a fee of $3.00 for reimbursement of the cost of making such a report by the mental health hospital, alcohol or drug treatment center, or the Department of Behavioral Health and Developmental Disabilities, which the judge shall remit to the hospital, center, or department;

(C) The person's reputation which shall be established through character witness statements, testimony, or other character evidence; and

(D) Changes in the person's condition or circumstances since such adjudication, hospitalization, or treatment proceedings under Chapter 3 or 7 of Title 37.

The judge shall issue an order of his or her decision no later than 30 days after the hearing.

(3) The court shall grant the petition for relief if such court finds by a preponderance of the evidence that the person will not likely act in a manner dangerous to public safety in carrying a weapon and that granting the relief will not be contrary to the public interest. A record shall be kept of the hearing; provided, however, that such records shall remain confidential and be disclosed only to a court or to the parties in the event of an appeal. Any appeal of the court's ruling on the petition for relief shall be de novo review.

(4) If the court grants such person's petition for relief, the applicable subparagraph (b)(2)(J), (b)(2)(K), or (b)(2)(L) of this Code section shall not apply to such person in his or her application for a weapons carry license or renewal; provided, however, that such person shall comply with all other requirements for the issuance of a weapons carry license or renewal license. The clerk of such court shall report such order to the Georgia Crime Information Center immediately, but in no case later than ten business days after the date of such order.

(5) A person may petition for relief under this subsection not more than once every two years. In the case of a person who has been hospitalized as an inpatient, such person shall not petition for relief prior to being discharged from such treatment.

(c) Fingerprinting. Following completion of the application for a weapons carry license, the judge of the probate court shall require the applicant to proceed to an appropriate law enforcement agency in the county or to any vendor approved by the Georgia Bureau of Investigation for fingerprint submission services with the completed application so that such agency or vendor can capture the fingerprints of the applicant. The law enforcement agency shall be entitled to a fee of $5.00 from the applicant for its services in connection with fingerprinting and processing of an application. Fingerprinting shall not be required for applicants seeking temporary renewal licenses or renewal licenses.

(d) Investigation of applicant; issuance of weapons carry license; renewal.

(1) (A) For weapons carry license applications, the judge of the probate court shall within five business days following the receipt of the application or request direct the law enforcement agency to request a fingerprint based criminal history records check from the Georgia Crime Information Center and Federal Bureau of Investigation for purposes of determining the suitability of the applicant and return an appropriate report to the judge of the probate court. Fingerprints shall be in such form and of such quality as prescribed by the Georgia Crime Information Center and under standards adopted by the Federal Bureau of Investigation. The Georgia Bureau of Investigation may charge such fee as is necessary to cover the cost of the records search.

(B) For requests for license renewals, the presentation of a weapons carry license issued by any probate judge in this state shall be evidence to the judge of the probate court to whom a request for license renewal is made that the fingerprints of the weapons carry license holder are on file with the judge of the probate court who issued the weapons carry license, and the judge of the probate court to whom a request for license renewal is made shall, within five business days following the receipt of the request, direct the law enforcement agency to request a nonfingerprint based criminal history records check from the Georgia Crime Information Center and Federal Bureau of Investigation for purposes of determining the suitability of the applicant and return an appropriate report to the judge of the probate court to whom a request for license renewal is made.

(2) For both weapons carry license applications and requests for license renewals, the judge of the probate court shall within five business days following the receipt of the application or request also direct the law enforcement agency, in the same manner as provided for in subparagraph (B) of paragraph (1) of this subsection, to conduct a background check using the Federal Bureau of Investigation's National Instant Criminal Background Check System and return an appropriate report to the probate judge.

(3) When a person who is not a United States citizen applies for a weapons carry license or renewal of a license under this Code section, the judge of the probate court shall direct the law enforcement agency to conduct a search of the records maintained by United States Immigration and Customs Enforcement and return an appropriate report to the probate judge. As a condition to the issuance of a license or the renewal of a license, an applicant who is in nonimmigrant status shall provide proof of his or her qualifications for an exception to the federal firearm prohibition pursuant to 18 U.S.C. Section 922(y).

(4) The law enforcement agency shall report to the judge of the probate court within 30 days, by telephone and in writing, of any findings relating to the applicant which may bear on his or her eligibility for a weapons carry license or renewal license under the terms of this Code section. When no derogatory information is found on the applicant bearing on his or her eligibility to obtain a license or renewal license, a report shall not be required. The law enforcement agency shall return the application directly to the judge of the probate court within such time period. Not later than ten days after the judge of the probate court receives the report from the law enforcement agency concerning the suitability of the applicant for a license, the judge of the probate court shall issue such applicant a license or renewal license to carry any weapon unless facts establishing ineligibility have been reported or unless the judge determines such applicant has not met all the qualifications, is not of good moral character, or has failed to comply with any of the requirements contained in this Code section. The judge of the probate court shall date stamp the report from the law enforcement agency to show the date on which the report was received by the judge of the probate court.

(e) Revocation, loss, or damage to license.

(1) If, at any time during the period for which the weapons carry license was issued, the judge of the probate court of the county in which the license was issued shall learn or have brought to his or her attention in any manner any reasonable ground to believe the licensee is not eligible to retain the license, the judge may, after notice and hearing, revoke the license of the person upon a finding that such person is not eligible for a weapons carry license pursuant to subsection (b) of this Code section or an adjudication of falsification of application, mental incompetency, or chronic alcohol or narcotic usage. The judge of the probate court shall report such revocation to the Georgia Crime Information Center immediately but in no case later than ten days after such revocation. It shall be unlawful for any person to possess a license which has been revoked pursuant to this paragraph, and any person found in possession of any such revoked license, except in the performance of his or her official duties, shall be guilty of a misdemeanor.

(2) If a person is convicted of any crime or involved in any matter which would make the maintenance of a weapons carry license by such person unlawful pursuant to subsection (b) of this Code section, the judge of the superior court or state court hearing such case or presiding over such matter shall inquire whether such person is the holder of a weapons carry license. If such person is the holder of a weapons carry license, then the judge of the superior court or state court shall inquire of such person the county of the probate court which issued such weapons carry license, or if such person has ever had his or her weapons carry license renewed, then of the county of the probate court which most recently issued such person a renewal license. The judge of the superior court or state court shall notify the judge of the probate court of such county of the matter which makes the maintenance of a weapons carry license by such person to be unlawful pursuant to subsection (b) of this Code section. The Council of Superior Court Judges of Georgia and The Council of State Court Judges of Georgia shall provide by rule for the procedures which judges of the superior court and the judges of the state courts, respectively, are to follow for the purposes of this paragraph.

(3) Loss of any license issued in accordance with this Code section or damage to the license in any manner which shall render it illegible shall be reported to the judge of the probate court of the county in which it was issued within 48 hours of the time the loss or damage becomes known to the license holder. The judge of the probate court shall thereupon issue a replacement for and shall take custody of and destroy a damaged license; and in any case in which a license has been lost, he or she shall issue a cancellation order. The judge shall charge the fee specified in subsection (k) of Code Section 15-9-60 for such services.

(f) (1) Weapons carry license specifications. Weapons carry licenses issued prior to January 1, 2012, shall be in the format specified by the former provisions of this paragraph as they existed on June 30, 2013.

(2) On and after January 1, 2012, newly issued or renewal weapons carry licenses shall incorporate overt and covert security features which shall be blended with the personal data printed on the license to form a significant barrier to imitation, replication, and duplication. There shall be a minimum of three different ultraviolet colors used to enhance the security of the license incorporating variable data, color shifting characteristics, and front edge only perimeter visibility. The weapons carry license shall have a color photograph viewable under ambient light on both the front and back of the license. The license shall incorporate custom optical variable devices featuring the great seal of the State of Georgia as well as matching demetalized optical variable devices viewable under ambient light from the front and back of the license incorporating microtext and unique alphanumeric serialization specific to the license holder. The license shall be of similar material, size, and thickness of a credit card and have a holographic laminate to secure and protect the license for the duration of the license period.

(3) Using the physical characteristics of the license set forth in paragraph (2) of this subsection, The Council of Probate Court Judges of Georgia shall create specifications for the probate courts so that all weapons carry licenses in this state shall be uniform and so that probate courts can petition the Department of Administrative Services to purchase the equipment and supplies necessary for producing such licenses. The department shall follow the competitive bidding procedure set forth in Code Section 50-5-102.

(g) Alteration or counterfeiting of license; penalty. A person who deliberately alters or counterfeits a weapons carry license or who possesses an altered or counterfeit weapons carry license with the intent to misrepresent any information contained in such license shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for a period of not less than one nor more than five years.

(h) Licenses for former law enforcement officers. Except as otherwise provided in Code Section 16-11-130, any person who has served as a law enforcement officer for at least ten of the 12 years immediately preceding the retirement of such person as a law enforcement officer shall be entitled to be issued a weapons carry license as provided for in this Code section without the payment of any of the fees provided for in this Code section. Such person shall comply with all the other provisions of this Code section relative to the issuance of such licenses. As used in this subsection, the term "law enforcement officer" means any peace officer who is employed by the United States government or by the State of Georgia or any political subdivision thereof and who is required by the terms of his or her employment, whether by election or appointment, to give his or her full time to the preservation of public order or the protection of life and property or the prevention of crime. Such term shall include conservation rangers.

(i) Temporary renewal licenses.

(1) Any person who holds a weapons carry license under this Code section may, at the time he or she applies for a renewal of the license, also apply for a temporary renewal license if less than 90 days remain before expiration of the license he or she then holds or if the previous license has expired within the last 30 days.

(2) Unless the judge of the probate court knows or is made aware of any fact which would make the applicant ineligible for a five-year renewal license, the judge shall at the time of application issue a temporary renewal license to the applicant.

(3) Such a temporary renewal license shall be in the form of a paper receipt indicating the date on which the court received the renewal application and shall show the name, address, sex, age, and race of the applicant and that the temporary renewal license expires 90 days from the date of issue.

(4) During its period of validity the temporary renewal license, if carried on or about the holder's person together with the holder's previous license, shall be valid in the same manner and for the same purposes as a five-year license.

(5) A $1.00 fee shall be charged by the probate court for issuance of a temporary renewal license.

(6) A temporary renewal license may be revoked in the same manner as a five-year license.

(j) Applicant may seek relief. When an eligible applicant fails to receive a license, temporary renewal license, or renewal license within the time period required by this Code section and the application or request has been properly filed, the applicant may bring an action in mandamus or other legal proceeding in order to obtain a license, temporary renewal license, or renewal license. When an applicant is otherwise denied a license, temporary renewal license, or renewal license and contends that he or she is qualified to be issued a license, temporary renewal license, or renewal license, the applicant may bring an action in mandamus or other legal proceeding in order to obtain such license. Additionally, the applicant may request a hearing before the judge of the probate court relative to the applicant's fitness to be issued such license. Upon the issuance of a denial, the judge of the probate court shall inform the applicant of his or her rights pursuant to this subsection. If such applicant is the prevailing party, he or she shall be entitled to recover his or her costs in such action, including reasonable attorney's fees.

(k) Data base prohibition. A person or entity shall not create or maintain a multijurisdictional data base of information regarding persons issued weapons carry licenses.

(l) Verification of license. The judge of a probate court or his or her designee shall be authorized to verify the legitimacy and validity of a weapons carry license of a license holder pursuant to a subpoena or court order, for public safety purposes to law enforcement agencies pursuant to paragraph (40) of subsection (a) of Code Section 50-18-72, and for licensing to a judge of a probate court or his or her designee pursuant to paragraph (40) of subsection (a) of Code Section 50-18-72; provided, however, that the judge of a probate court or his or her designee shall not be authorized to provide any further information regarding license holders.



§ 16-11-130. Exemptions from Code Sections 16-11-126 through 16-11-127.2

(a) Code Sections 16-11-126 through 16-11-127.2 shall not apply to or affect any of the following persons if such persons are employed in the offices listed below or when authorized by federal or state law, regulations, or order:

(1) Peace officers, as such term is defined in paragraph (11) of Code Section 16-1-3, and retired peace officers so long as they remain certified whether employed by the state or a political subdivision of the state or another state or a political subdivision of another state but only if such other state provides a similar privilege for the peace officers of this state;

(2) Wardens, superintendents, and keepers of correctional institutions, jails, or other institutions for the detention of persons accused or convicted of an offense;

(3) Persons in the military service of the state or of the United States;

(4) Persons employed in fulfilling defense contracts with the government of the United States or agencies thereof when possession of the weapon or long gun is necessary for manufacture, transport, installation, and testing under the requirements of such contract;

(5) District attorneys, investigators employed by and assigned to a district attorney's office, assistant district attorneys, attorneys or investigators employed by the Prosecuting Attorneys' Council of the State of Georgia, and any retired district attorney, assistant district attorney, district attorney's investigator, or attorney or investigator retired from the Prosecuting Attorneys' Council of the State of Georgia, if such employee is retired in good standing and is receiving benefits under Title 47 or is retired in good standing and receiving benefits from a county or municipal retirement system;

(6) State court solicitors-general; investigators employed by and assigned to a state court solicitor-general's office; assistant state court solicitors-general; the corresponding personnel of any city court expressly continued in existence as a city court pursuant to Article VI, Section X, Paragraph I, subparagraph (5) of the Constitution; and the corresponding personnel of any civil court expressly continued as a civil court pursuant to said provision of the Constitution;

(7) Those employees of the State Board of Pardons and Paroles when specifically designated and authorized in writing by the members of the State Board of Pardons and Paroles to carry a weapon or long gun;

(8) The Attorney General and those members of his or her staff whom he or she specifically authorizes in writing to carry a weapon or long gun;

(9) Community supervision officers employed by and under the authority of the Department of Community Supervision when specifically designated and authorized in writing by the commissioner of community supervision;

(10) Public safety directors of municipal corporations;

(11) Explosive ordnance disposal technicians, as such term is defined by Code Section 16-7-80, and persons certified as provided in Code Section 35-8-13 to handle animals trained to detect explosives, while in the performance of their duties;

(12) Federal judges, Justices of the Supreme Court, Judges of the Court of Appeals, judges of superior, state, probate, juvenile, and magistrate courts, full-time judges of municipal and city courts, permanent part-time judges of municipal and city courts, and administrative law judges;

(12.1) Former federal judges, Justices of the Supreme Court, Judges of the Court of Appeals, judges of superior, state, probate, juvenile, and magistrate courts, full-time judges of municipal and city courts, permanent part-time judges of municipal courts, and administrative law judges who are retired from their respective offices, provided that such judge or Justice would otherwise be qualified to be issued a weapons carry license;

(12.2) Former federal judges, Justices of the Supreme Court, Judges of the Court of Appeals, judges of superior, state, probate, juvenile, and magistrate courts, full-time judges of municipal and city courts, permanent part-time judges of municipal courts, and administrative law judges who are no longer serving in their respective office, provided that he or she served as such judge or Justice for more than 24 months; and provided, further, that such judge or Justice would otherwise be qualified to be issued a weapons carry license;

(13) United States Attorneys and Assistant United States Attorneys;

(14) County medical examiners and coroners and their sworn officers employed by county government;

(15) Clerks of the superior courts; and

(16) Constables employed by a magistrate court of this state.

(b) Code Sections 16-11-126 through 16-11-127.2 shall not apply to or affect persons who at the time of their retirement from service with the Department of Community Supervision were community supervision officers, when specifically designated and authorized in writing by the commissioner of community supervision.

(c) Code Sections 16-11-126 through 16-11-127.2 shall not apply to or affect any:

(1) Sheriff, retired sheriff, deputy sheriff, or retired deputy sheriff if such retired sheriff or deputy sheriff is eligible to receive or is receiving benefits under the Peace Officers' Annuity and Benefit Fund provided under Chapter 17 of Title 47, the Sheriffs' Retirement Fund of Georgia provided under Chapter 16 of Title 47, or any other public retirement system established under the laws of this state for service as a law enforcement officer;

(2) Member of the Georgia State Patrol or agent of the Georgia Bureau of Investigation or retired member of the Georgia State Patrol or agent of the Georgia Bureau of Investigation if such retired member or agent is receiving benefits under the Employees' Retirement System;

(3) Full-time law enforcement chief executive engaging in the management of a county, municipal, state, state authority, or federal law enforcement agency in the State of Georgia, including any college or university law enforcement chief executive that is registered or certified by the Georgia Peace Officer Standards and Training Council; or retired law enforcement chief executive that formerly managed a county, municipal, state, state authority, or federal law enforcement agency in the State of Georgia, including any college or university law enforcement chief executive that was registered or certified at the time of his or her retirement by the Georgia Peace Officer Standards and Training Council, if such retired law enforcement chief executive is receiving benefits under the Peace Officers' Annuity and Benefit Fund provided under Chapter 17 of Title 47 or is retired in good standing and receiving benefits from a county, municipal, State of Georgia, state authority, or federal retirement system; or

(4) Police officer of any county, municipal, state, state authority, or federal law enforcement agency in the State of Georgia, including any college or university police officer that is registered or certified by the Georgia Peace Officer Standards and Training Council, or retired police officer of any county, municipal, state, state authority, or federal law enforcement agency in the State of Georgia, including any college or university police officer that was registered or certified at the time of his or her retirement by the Georgia Peace Officer Standards and Training Council, if such retired employee is receiving benefits under the Peace Officers' Annuity and Benefit Fund provided under Chapter 17 of Title 47 or is retired in good standing and receiving benefits from a county, municipal, State of Georgia, state authority, or federal retirement system.

In addition, any such sheriff, retired sheriff, deputy sheriff, retired deputy sheriff, active or retired law enforcement chief executive, or other law enforcement officer referred to in this subsection shall be authorized to carry a handgun on or off duty anywhere within the state and the provisions of Code Sections 16-11-126 through 16-11-127.2 shall not apply to the carrying of such firearms.

(d) A prosecution based upon a violation of Code Section 16-11-126 or 16-11-127 need not negative any exemptions.



§ 16-11-130.1. Allowing personnel to carry weapons within certain school safety zones and at school functions

(a) As used in this Code section, the term:

(1) "Bus or other transportation furnished by a school" means a bus or other transportation furnished by a public or private elementary or secondary school.

(2) "School function" means a school function or related activity that occurs outside of a school safety zone for a public or private elementary or secondary school.

(3) "School safety zone" means in or on any real property or building owned by or leased to any public or private elementary or secondary school or local board of education and used for elementary or secondary education.

(4) "Weapon" shall have the same meaning as set forth in Code Section 16-11-127.1.

(b) This Code section shall not be construed to require or otherwise mandate that any local board of education or school administrator adopt or implement a practice or program for the approval of personnel to possess or carry weapons within a school safety zone, at a school function, or on a bus or other transportation furnished by a school nor shall this Code section create any liability for adopting or declining to adopt such practice or program. Such decision shall rest with each individual local board of education. If a local board of education adopts a policy to allow certain personnel to possess or carry weapons as provided in paragraph (6) of subsection (c) of Code Section 16-11-127.1, such policy shall include approval of personnel to possess or carry weapons and provide for:

(1) Training of approved personnel prior to authorizing such personnel to carry weapons. The training shall at a minimum include training on judgment pistol shooting, marksmanship, and a review of current laws relating to the use of force for the defense of self and others; provided, however, that the local board of education training policy may substitute for certain training requirements the personnel's prior military or law enforcement service if the approved personnel has previously served as a certified law enforcement officer or has had military service which involved similar weapons training;

(2) An approved list of the types of weapons and ammunition and the quantity of weapons and ammunition authorized to be possessed or carried;

(3) The exclusion from approval of any personnel who has had an employment or other history indicating any type of mental or emotional instability as determined by the local board of education; and

(4) A mandatory method of securing weapons which shall include at a minimum a requirement that the weapon, if permitted to be carried concealed by personnel, shall be carried on the person and not in a purse, briefcase, bag, or similar other accessory which is not secured on the body of the person and, if maintained separate from the person, shall be maintained in a secured lock safe or similar lock box that cannot be easily accessed by students.

(c) Any personnel selected to possess or carry weapons within a school safety zone, at a school function, or on a bus or other transportation furnished by a school shall be a license holder, and the local board of education shall be responsible for conducting a criminal history background check of such personnel annually to determine whether such personnel remains qualified to be a license holder.

(d) The selection of approved personnel to possess or carry a weapon within a school safety zone, at a school function, or on a bus or other transportation furnished by a school shall be done strictly on a voluntary basis. No personnel shall be required to possess or carry a weapon within a school safety zone, at a school function, or on a bus or other transportation furnished by a school and shall not be terminated or otherwise retaliated against for refusing to possess or carry a weapon.

(e) The local board of education shall be responsible for any costs associated with approving personnel to carry or possess weapons within a school safety zone, at a school function, or on a bus or other transportation furnished by a school; provided, however, that nothing contained in this Code section shall prohibit any approved personnel from paying for part or all of such costs or using any other funding mechanism available, including donations or grants from private persons or entities.

(f) Documents and meetings pertaining to personnel approved to carry or possess weapons within a school safety zone, at a school function, or on a bus or other transportation furnished by a school shall be considered employment and public safety security records and shall be exempt from disclosure under Article 4 of Chapter 18 of Title 50.



§ 16-11-130.2. Carrying a weapon or long gun at a commercial service airport

(a) No person shall enter the restricted access area of a commercial service airport, in or beyond the airport security screening checkpoint, knowingly possessing or knowingly having under his or her control a weapon or long gun. Such area shall not include an airport drive, general parking area, walkway, or shops and areas of the terminal that are outside the screening checkpoint and that are normally open to unscreened passengers or visitors to the airport. Any restricted access area shall be clearly indicated by prominent signs indicating that weapons are prohibited in such area.

(b) A person who is not a license holder and who violates this Code section shall be guilty of a misdemeanor. A license holder who violates this Code section shall be guilty of a misdemeanor; provided, however, that a license holder who is notified at the screening checkpoint for the restricted access area that he or she is in possession of a weapon or long gun and who immediately leaves the restricted access area following such notification and completion of federally required transportation security screening procedures shall not be guilty of violating this Code section.

(c) Any person who violates this Code section with the intent to commit a separate felony offense shall be guilty of a felony and, upon conviction thereof, shall be punished by a fine of not less than $1,000.00 nor more than $15,000.00, imprisonment for not less than one nor more than ten years, or both.

(d) Any ordinance, resolution, regulation, or policy of any county, municipality, or other political subdivision of this state which is in conflict with this Code section shall be null, void, and of no force and effect, and this Code section shall preempt any such ordinance, resolution, regulation, or policy.



§ 16-11-131. Possession of firearms by convicted felons and first offender probationers

(a) As used in this Code section, the term:

(1) "Felony" means any offense punishable by imprisonment for a term of one year or more and includes conviction by a court-martial under the Uniform Code of Military Justice for an offense which would constitute a felony under the laws of the United States.

(2) "Firearm" includes any handgun, rifle, shotgun, or other weapon which will or can be converted to expel a projectile by the action of an explosive or electrical charge.

(b) Any person who is on probation as a felony first offender pursuant to Article 3 of Chapter 8 of Title 42 or who has been convicted of a felony by a court of this state or any other state; by a court of the United States including its territories, possessions, and dominions; or by a court of any foreign nation and who receives, possesses, or transports any firearm commits a felony and, upon conviction thereof, shall be imprisoned for not less than one nor more than five years; provided, however, that if the felony as to which the person is on probation or has been previously convicted is a forcible felony, then upon conviction of receiving, possessing, or transporting a firearm, such person shall be imprisoned for a period of five years.

(b.1) Any person who is prohibited by this Code section from possessing a firearm because of conviction of a forcible felony or because of being on probation as a first offender for a forcible felony pursuant to this Code section and who attempts to purchase or obtain transfer of a firearm shall be guilty of a felony and shall be punished by imprisonment for not less than one nor more than five years.

(c) This Code section shall not apply to any person who has been pardoned for the felony by the President of the United States, the State Board of Pardons and Paroles, or the person or agency empowered to grant pardons under the constitutions or laws of the several states or of a foreign nation and, by the terms of the pardon, has expressly been authorized to receive, possess, or transport a firearm.

(d) A person who has been convicted of a felony, but who has been granted relief from the disabilities imposed by the laws of the United States with respect to the acquisition, receipt, transfer, shipment, or possession of firearms by the secretary of the United States Department of the Treasury pursuant to 18 U.S.C. Section 925, shall, upon presenting to the Board of Public Safety proof that the relief has been granted and it being established from proof submitted by the applicant to the satisfaction of the Board of Public Safety that the circumstances regarding the conviction and the applicant's record and reputation are such that the acquisition, receipt, transfer, shipment, or possession of firearms by the person would not present a threat to the safety of the citizens of Georgia and that the granting of the relief sought would not be contrary to the public interest, be granted relief from the disabilities imposed by this Code section. A person who has been convicted under federal or state law of a felony pertaining to antitrust violations, unfair trade practices, or restraint of trade shall, upon presenting to the Board of Public Safety proof, and it being established from said proof, submitted by the applicant to the satisfaction of the Board of Public Safety that the circumstances regarding the conviction and the applicant's record and reputation are such that the acquisition, receipt, transfer, shipment, or possession of firearms by the person would not present a threat to the safety of the citizens of Georgia and that the granting of the relief sought would not be contrary to the public interest, be granted relief from the disabilities imposed by this Code section. A record that the relief has been granted by the board shall be entered upon the criminal history of the person maintained by the Georgia Crime Information Center and the board shall maintain a list of the names of such persons which shall be open for public inspection.

(e) As used in this Code section, the term "forcible felony" means any felony which involves the use or threat of physical force or violence against any person and further includes, without limitation, murder; murder in the second degree; burglary in any degree; robbery; armed robbery; home invasion in any degree; kidnapping; hijacking of an aircraft or motor vehicle; aggravated stalking; rape; aggravated child molestation; aggravated sexual battery; arson in the first degree; the manufacturing, transporting, distribution, or possession of explosives with intent to kill, injure, or intimidate individuals or destroy a public building; terroristic threats; or acts of treason or insurrection.

(f) Any person placed on probation as a first offender pursuant to Article 3 of Chapter 8 of Title 42 and subsequently discharged without court adjudication of guilt as a matter of law pursuant to Code Section 42-8-60 shall, upon such discharge, be relieved from the disabilities imposed by this Code section.



§ 16-11-132. Possession of handgun by person under the age of 18 years

(a) For the purposes of this Code section, a handgun is considered loaded if there is a cartridge in the chamber or cylinder of the handgun.

(b) Notwithstanding any other provisions of this part and except as otherwise provided in this Code section, it shall be unlawful for any person under the age of 18 years to possess or have under such person's control a handgun. A person convicted of a first violation of this subsection shall be guilty of a misdemeanor and shall be punished by a fine not to exceed $1,000.00 or by imprisonment for not more than 12 months, or both. A person convicted of a second or subsequent violation of this subsection shall be guilty of a felony and shall be punished by a fine of $5,000.00 or by imprisonment for a period of three years, or both.

(c) Except as otherwise provided in subsection (d) of this Code section, the provisions of subsection (b) of this Code section shall not apply to:

(1) Any person under the age of 18 years who is:

(A) Attending a hunter education course or a firearms safety course;

(B) Engaging in practice in the use of a firearm or target shooting at an established range authorized by the governing body of the jurisdiction where such range is located;

(C) Engaging in an organized competition involving the use of a firearm or participating in or practicing for a performance by an organized group under 26 U.S.C. Section 501(c)(3) which uses firearms as a part of such performance;

(D) Hunting or fishing pursuant to a valid license if such person has in his or her possession such a valid hunting or fishing license if required; is engaged in legal hunting or fishing; has permission of the owner of the land on which the activities are being conducted; and the handgun, whenever loaded, is carried only in an open and fully exposed manner; or

(E) Traveling to or from any activity described in subparagraphs (A) through (D) of this paragraph if the handgun in such person's possession is not loaded;

(2) Any person under the age of 18 years who is on real property under the control of such person's parent, legal guardian, or grandparent and who has the permission of such person's parent or legal guardian to possess a handgun; or

(3) Any person under the age of 18 years who is at such person's residence and who, with the permission of such person's parent or legal guardian, possesses a handgun for the purpose of exercising the rights authorized in Code Section 16-3-21 or 16-3-23.

(d) Subsection (c) of this Code section shall not apply to any person under the age of 18 years who has been convicted of a forcible felony or forcible misdemeanor, as defined in Code Section 16-1-3, or who has been adjudicated for committing a delinquent act under the provisions of Article 6 of Chapter 11 of Title 15 for an offense which would constitute a forcible felony or forcible misdemeanor, as defined in Code Section 16-1-3, if such person were an adult.



§ 16-11-133. Minimum periods of confinement for persons convicted who have prior convictions

(a) As used in this Code section, the term:

(1) "Felony" means any offense punishable by imprisonment for a term of one year or more and includes conviction by a court-martial under the Uniform Code of Military Justice for an offense which would constitute a felony under the laws of the United States.

(2) "Firearm" includes any handgun, rifle, shotgun, stun gun, taser, or other weapon which will or can be converted to expel a projectile by the action of an explosive or electrical charge.

(b) Any person who has previously been convicted of or who has previously entered a guilty plea to the offense of murder, murder in the second degree, armed robbery, home invasion in any degree, kidnapping, rape, aggravated child molestation, aggravated sodomy, aggravated sexual battery, or any felony involving the use or possession of a firearm and who shall have on or within arm's reach of his or her person a firearm during the commission of, or the attempt to commit:

(1) Any crime against or involving the person of another;

(2) The unlawful entry into a building or vehicle;

(3) A theft from a building or theft of a vehicle;

(4) Any crime involving the possession, manufacture, delivery, distribution, dispensing, administering, selling, or possession with intent to distribute any controlled substance as provided in Code Section 16-13-30; or

(5) Any crime involving the trafficking of cocaine, marijuana, or illegal drugs as provided in Code Section 16-13-31,

and which crime is a felony, commits a felony and, upon conviction thereof, shall be punished by confinement for a period of 15 years, such sentence to run consecutively to any other sentence which the person has received.

(c) Upon the second or subsequent conviction of a convicted felon under this Code section, such convicted felon shall be punished by confinement for life. Notwithstanding any other law to the contrary, the sentence of any convicted felon which is imposed for violating this Code section a second or subsequent time shall not be suspended by the court and probationary sentence imposed in lieu thereof.

(d) Any crime committed in violation of subsections (b) and (c) of this Code section shall be considered a separate offense.



§ 16-11-134. Discharging firearm while under the influence of alcohol or drugs

(a) It shall be unlawful for any person to discharge a firearm while:

(1) Under the influence of alcohol or any drug or any combination of alcohol and any drug to the extent that it is unsafe for the person to discharge such firearm except in the defense of life, health, and property;

(2) The person's alcohol concentration is 0.08 grams or more at any time while discharging such firearm or within three hours after such discharge of such firearm from alcohol consumed before such discharge ended; or

(3) Subject to the provisions of subsection (b) of this Code section, there is any amount of marijuana or a controlled substance, as defined in Code Section 16-13-21, present in the person's blood or urine, or both, including the metabolites and derivatives of each or both without regard to whether or not any alcohol is present in the person's breath or blood.

(b) The fact that any person charged with violating this Code section is or has been legally entitled to use a drug shall not constitute a defense against any charge of violating this Code section; provided, however, that such person shall not be in violation of this Code section unless such person is rendered incapable of possessing or discharging a firearm safely as a result of using a drug other than alcohol which such person is legally entitled to use.

(c) Any person convicted of violating subsection (a) of this Code section shall be guilty of a misdemeanor of a high and aggravated nature.



§ 16-11-135. Public or private employer's parking lots; right of privacy in vehicles in employer's parking lot or invited guests on lot; severability; rights of action

(a) Except as provided in this Code section, no private or public employer, including the state and its political subdivisions, shall establish, maintain, or enforce any policy or rule that has the effect of allowing such employer or its agents to search the locked privately owned vehicles of employees or invited guests on the employer's parking lot and access thereto.

(b) Except as provided in this Code section, no private or public employer, including the state and its political subdivisions, shall condition employment upon any agreement by a prospective employee that prohibits an employee from entering the parking lot and access thereto when the employee's privately owned motor vehicle contains a firearm or ammunition, or both, that is locked out of sight within the trunk, glove box, or other enclosed compartment or area within such privately owned motor vehicle, provided that any applicable employees possess a Georgia weapons carry license.

(c) Subsection (a) of this Code section shall not apply:

(1) To searches by certified law enforcement officers pursuant to valid search warrants or valid warrantless searches based upon probable cause under exigent circumstances;

(2) To vehicles owned or leased by an employer;

(3) To any situation in which a reasonable person would believe that accessing a locked vehicle of an employee is necessary to prevent an immediate threat to human health, life, or safety; or

(4) When an employee consents to a search of his or her locked privately owned vehicle by licensed private security officers for loss prevention purposes based on probable cause that the employee unlawfully possesses employer property.

(d) Subsections (a) and (b) of this Code section shall not apply:

(1) To an employer providing applicable employees with a secure parking area which restricts general public access through the use of a gate, security station, security officers, or other similar means which limit public access into the parking area, provided that any employer policy allowing vehicle searches upon entry shall be applicable to all vehicles entering the property and applied on a uniform and frequent basis;

(2) To any penal institution, correctional institution, detention facility, jail, or similar place of confinement or confinement alternative;

(3) To facilities associated with electric generation owned or operated by a public utility;

(4) To any United States Department of Defense contractor, if such contractor operates any facility on or contiguous with a United States military base or installation or within one mile of an airport;

(5) To an employee who is restricted from carrying or possessing a firearm on the employer's premises due to a completed or pending disciplinary action;

(6) Where transport of a firearm on the premises of the employer is prohibited by state or federal law or regulation;

(7) To parking lots contiguous to facilities providing natural gas transmission, liquid petroleum transmission, water storage and supply, and law enforcement services determined to be so vital to the State of Georgia, by a written determination of the Georgia Department of Homeland Security, that the incapacity or destruction of such systems and assets would have a debilitating impact on public health or safety; or

(8) To any area used for parking on a temporary basis.

(e) No employer, property owner, or property owner's agent shall be held liable in any criminal or civil action for damages resulting from or arising out of an occurrence involving the transportation, storage, possession, or use of a firearm, including, but not limited to, the theft of a firearm from an employee's automobile, pursuant to this Code section unless such employer commits a criminal act involving the use of a firearm or unless the employer knew that the person using such firearm would commit such criminal act on the employer's premises. Nothing contained in this Code section shall create a new duty on the part of the employer, property owner, or property owner's agent. An employee at will shall have no greater interest in employment created by this Code section and shall remain an employee at will.

(f) In any action relating to the enforcement of any right or obligation under this Code section, an employer, property owner, or property owner's agent's efforts to comply with other applicable federal, state, or local safety laws, regulations, guidelines, or ordinances shall be a complete defense to any employer, property owner, or property owner's agent's liability.

(g) In any action brought against an employer, employer's agent, property owner, or property owner's agent relating to the criminal use of firearms in the workplace, the plaintiff shall be liable for all legal costs of such employer, employer's agent, property owner, or property owner's agent if such action is concluded in such employer, employer's agent, property owner, or property owner's agent's favor.

(h) This Code section shall not be construed so as to require an employer, property owner, or property owner's agent to implement any additional security measures for the protection of employees, customers, or other persons. Implementation of remedial security measures to provide protection to employees, customers, or other persons shall not be admissible in evidence to show prior negligence or breach of duty of an employer, property owner, or property owner's agent in any action against such employer, its officers or shareholders, or property owners.

(i) All actions brought based upon a violation of subsection (a) of this Code section shall be brought exclusively by the Attorney General.

(j) In the event that subsection (e) of this Code section is declared or adjudged by any court to be invalid or unconstitutional for any reason, the remaining portions of this Code section shall be invalid and of no further force or effect. The General Assembly declares that it would not have enacted the remaining provisions of this Code section if it had known that such portion hereof would be declared or adjudged invalid or unconstitutional.

(k) Nothing in this Code section shall restrict the rights of private property owners or persons in legal control of property through a lease, a rental agreement, a contract, or any other agreement to control access to such property. When a private property owner or person in legal control of property through a lease, a rental agreement, a contract, or any other agreement is also an employer, his or her rights as a private property owner or person in legal control of property shall govern.



§ 16-11-136. Restrictions on possession, manufacture, sale, or transfer of knives

(a) As used in this Code section, the term:

(1) "Courthouse" shall have the same meaning as set forth in Code Section 16-11-127.

(2) "Government building" shall have the same meaning as set forth in Code Section 16-11-127.

(3) "Knife" means any cutting instrument with a blade and shall include, without limitation, a knife as such term is defined in Code Section 16-11-125.1.

(b) Except for restrictions in courthouses and government buildings, no county, municipality, or consolidated government shall, by rule or ordinance, constrain the possession, manufacture, sale, or transfer of a knife more restrictively than the provisions of this part.



§ 16-11-137. Required possession of weapons carry license or proof of exemption when carrying a weapon; detention for investigation of carrying permit

(a) Every license holder shall have his or her valid weapons carry license in his or her immediate possession at all times when carrying a weapon, or if such person is exempt from having a weapons carry license pursuant to Code Section 16-11-130 or subsection (c) of Code Section 16-11-127.1, he or she shall have proof of his or her exemption in his or her immediate possession at all times when carrying a weapon, and his or her failure to do so shall be prima-facie evidence of a violation of the applicable provision of Code Sections 16-11-126 through 16-11-127.2.

(b) A person carrying a weapon shall not be subject to detention for the sole purpose of investigating whether such person has a weapons carry license.

(c) A person convicted of a violation of this Code section shall be fined not more than $10.00 if he or she produces in court his or her weapons carry license, provided that it was valid at the time of his or her arrest, or produces proof of his or her exemption.



§ 16-11-138. Defense of self or others as absolute defense

Defense of self or others, as contemplated by and provided for under Article 2 of Chapter 3 of this title, shall be an absolute defense to any violation under this part.






Part 4 - Antiterroristic Training

§ 16-11-150. Short title

This part shall be known and may be cited as the "Georgia Antiterroristic Training Act."



§ 16-11-151. Prohibited training

(a) As used in this Code section, the term "dangerous weapon" has the same meaning as found in paragraph (1) of Code Section 16-11-121.

(b) It shall be unlawful for any person to:

(1) Teach, train, or demonstrate to any other person the use, application, or making of any illegal firearm, dangerous weapon, explosive, or incendiary device capable of causing injury or death to persons either directly or through a writing or over or through a computer or computer network if the person teaching, training, or demonstrating knows, has reason to know, or intends that such teaching, training, or demonstrating will be unlawfully employed for use in or in furtherance of a civil disorder, riot, or insurrection; or

(2) Assemble with one or more persons for the purpose of being taught, trained, or instructed in the use of any illegal firearm, dangerous weapon, explosive, or incendiary device capable of causing injury or death to persons if such person so assembling knows, has reason to know, or intends that such teaching, training, or instruction will be unlawfully employed for use in or in furtherance of a civil disorder, riot, or insurrection.

(c) Any person who violates any provision of subsection (b) of this Code section shall be guilty of a felony and, upon conviction thereof, shall be punished by a fine of not more than $5,000.00 or by imprisonment for not less than one nor more than five years, or both.



§ 16-11-152. Authorized training

This part shall not apply to:

(1) Any act of any peace officer which is performed in the lawful performance of official duties;

(2) Any training for law enforcement officers conducted by or for any police agency of the state or any political subdivision thereof or any agency of the United States;

(3) Any activities of the National Guard or of the armed forces of the United States; or

(4) Any hunter education classes taught under the auspices of the Department of Natural Resources, or other classes intended to teach the safe handling of firearms for hunting, recreation, competition, or self-defense.






Part 4A - Enhanced Criminal Penalties

§ 16-11-160. Use of machine guns, sawed-off rifles, sawed-off shotguns, or firearms with silencers during commission of certain offenses; enhanced criminal penalties

(a) (1) It shall be unlawful for any person to possess or to use a machine gun, sawed-off rifle, sawed-off shotgun, or firearm equipped with a silencer, as those terms are defined in Code Section 16-11-121, during the commission or the attempted commission of any of the following offenses:

(A) Aggravated assault as defined in Code Section 16-5-21;

(B) Aggravated battery as defined in Code Section 16-5-24;

(C) Robbery as defined in Code Section 16-8-40;

(D) Armed robbery as defined in Code Section 16-8-41;

(D.1) Home invasion in any degree as defined in Code Section 16-7-5;

(E) Murder or felony murder as defined in Code Section 16-5-1;

(F) Voluntary manslaughter as defined in Code Section 16-5-2;

(G) Involuntary manslaughter as defined in Code Section 16-5-3;

(H) Sale, possession for sale, transportation, manufacture, offer for sale, or offer to manufacture controlled substances in violation of any provision of Article 2 of Chapter 13 of this title, the "Georgia Controlled Substances Act";

(I) Terroristic threats or acts as defined in Code Section 16-11-37;

(J) Arson as defined in Code Section 16-7-60, 16-7-61, or 16-7-62 or arson of lands as defined in Code Section 16-7-63;

(K) Influencing witnesses as defined in Code Section 16-10-93; and

(L) Participation in criminal gang activity as defined in Code Section 16-15-4.

(2)(A) As used in this paragraph, the term "bulletproof vest" means a bullet-resistant soft body armor providing, as a minimum standard, the level of protection known as "threat level I," which means at least seven layers of bullet-resistant material providing protection from at least three shots of 158-grain lead ammunition fired from a .38 caliber handgun at a velocity of 850 feet per second.

(B) It shall be unlawful for any person to wear a bulletproof vest during the commission or the attempted commission of any of the following offenses:

(i) Any crime against or involving the person of another in violation of any of the provisions of this title for which a sentence of life imprisonment may be imposed;

(ii) Any felony involving the manufacture, delivery, distribution, administering, or selling of controlled substances or marijuana as provided in Code Section 16-13-30; or

(iii) Trafficking in cocaine, illegal drugs, marijuana, or methamphetamine as provided in Code Section 16-13-31.

(b) Any person who violates paragraph (1) of subsection (a) of this Code section shall be guilty of a felony, and, upon conviction thereof, shall be punished by confinement for a period of ten years, such sentence to run consecutively to any other sentence which the person has received. Any person who violates paragraph (2) of subsection (a) of this Code section shall be guilty of a felony, and, upon conviction thereof, shall be punished by confinement for a period of one to five years, such sentence to run consecutively to any other sentence which the person has received.

(c) Upon the second or subsequent conviction of a person under this Code section, the person shall be punished by life imprisonment. Notwithstanding any other law to the contrary, the sentence of any person which is imposed for violating this Code section a second or subsequent time shall not be suspended by a court or a probationary sentence imposed in lieu thereof.

(d) The punishment prescribed for the violation of subsections (a) and (c) of this Code section shall not be probated or suspended as is provided by Code Section 17-10-7.

(e) Any crime committed in violation of this Code section shall be considered a separate offense.



§ 16-11-161. Consistent local laws or ordinances authorized

Nothing in this part shall be construed to prohibit a local governing authority from adopting and enforcing laws consistent with this part relating to gangs and gang violence. Where local laws or ordinances duplicate or supplement this part, this part shall be construed as providing alternative remedies and not as preempting the field.



§ 16-11-162. Exemption for use of force in defense of others

This part shall not apply to persons who use force in defense of others as provided by Code Section 16-3-21. This part is intended to supplement not to supplant Code Section 16-11-106.






Part 5 - Brady Law Regulations

§ 16-11-170. Intent to provide state background check law; construction of part

Reserved. Repealed by Ga. L. 2005, p. 613, § 1, effective July 1, 2005.



§ 16-11-171. Definitions

As used in this part, the term:

(1) "Center" means the Georgia Crime Information Center within the Georgia Bureau of Investigation.

(2) "Dealer" means any person licensed as a dealer pursuant to 18 U.S.C. Section 921, et seq.

(3) "Firearm" means any weapon that is designed to or may readily be converted to expel a projectile by the action of an explosive or the frame or receiver of any such weapon, any firearm muffler or firearm silencer, or any destructive device as defined in 18 U.S.C. Section 921(a)(3).

(4) "Involuntarily hospitalized" means hospitalized as an inpatient in any mental health facility pursuant to Code Section 37-3-81 or hospitalized as an inpatient in any mental health facility as a result of being adjudicated mentally incompetent to stand trial or being adjudicated not guilty by reason of insanity at the time of the crime pursuant to Part 2 of Article 6 of Title 17.

(5) "NICS" means the National Instant Criminal Background Check System created by the federal "Brady Handgun Violence Prevention Act" (P. L. No. 103-159).



§ 16-11-172. Transfers or purchases of firearms subject to the NICS; information concerning persons who have been involuntarily hospitalized to be forwarded to the FBI; penalties for breach of confidentiality; exceptions

(a) All transfers or purchases of firearms conducted by a licensed importer, licensed manufacturer, or licensed dealer shall be subject to the NICS. To the extent possible, the center shall provide to the NICS all necessary criminal history information and wanted person records in order to complete an NICS check.

(b) The center shall forward to the Federal Bureau of Investigation information concerning persons who have been involuntarily hospitalized as defined in this part for the purpose of completing an NICS check.

(c) Any government official who willfully or intentionally compromises the identity, confidentiality, and security of any records and data pursuant to this part shall be guilty of a felony and fined no less than $5,000.00 and shall be subject to automatic dismissal from his or her employment.

(d) The provisions of this part shall not apply to:

(1) Any firearm, including any handgun with a matchlock, flintlock, percussion cap, or similar type of ignition system, manufactured in or before 1898;

(2) Any replica of any firearm described in paragraph (1) of this subsection if such replica is not designed or redesigned to use rimfire or conventional center-fire fixed ammunition or uses rimfire or conventional center-fire fixed ammunition which is no longer manufactured in the United States and which is not readily available in the ordinary channels of commercial trade; and

(3) Any firearm which is a curio or relic as defined by 27 C.F.R. 178.11.



§ 16-11-173. Legislative findings; preemption of local regulation and lawsuits; exceptions

(a) (1) It is declared by the General Assembly that the regulation of firearms and other weapons is properly an issue of general, state-wide concern.

(2) The General Assembly further declares that the lawful design, marketing, manufacture, and sale of firearms and ammunition and other weapons to the public is not unreasonably dangerous activity and does not constitute a nuisance per se.

(b) (1) Except as provided in subsection (c) of this Code section, no county or municipal corporation, by zoning, by ordinance or resolution, or by any other means, nor any agency, board, department, commission, political subdivision, school district, or authority of this state, other than the General Assembly, by rule or regulation or by any other means shall regulate in any manner:

(A) Gun shows;

(B) The possession, ownership, transport, carrying, transfer, sale, purchase, licensing, or registration of firearms or other weapons or components of firearms or other weapons;

(C) Firearms dealers or dealers of other weapons; or

(D) Dealers in components of firearms or other weapons.

(2) The authority to bring suit and right to recover against any weapons, firearms, or ammunition manufacturer, trade association, or dealer by or on behalf of any governmental unit created by or pursuant to an Act of the General Assembly or the Constitution, or any department, agency, or authority thereof, for damages, abatement, or injunctive relief resulting from or relating to the lawful design, manufacture, marketing, or sale of weapons, firearms, or ammunition to the public shall be reserved exclusively to the state. This paragraph shall not prohibit a political subdivision or local government authority from bringing an action against a weapons, firearms, or ammunition manufacturer or dealer for breach of contract or express warranty as to weapons, firearms, or ammunition purchased by the political subdivision or local government authority.

(c) (1) A county or municipal corporation may regulate the transport, carrying, or possession of firearms by employees of the local unit of government, or by unpaid volunteers of such local unit of government, in the course of their employment or volunteer functions with such local unit of government; provided, however, that the sheriff or chief of police shall be solely responsible for regulating and determining the possession, carrying, and transportation of firearms and other weapons by employees under his or her respective supervision so long as such regulations comport with state and federal law.

(2) The commanding officer of any law enforcement agency shall regulate and determine the possession, carrying, and transportation of firearms and other weapons by employees under his or her supervision so long as such regulations comport with state and federal law.

(3) The district attorney, and the solicitor-general in counties where there is a state court, shall regulate and determine the possession, carrying, and transportation of firearms and other weapons by county employees under his or her supervision so long as such regulations comport with state and federal law.

(d) Nothing contained in this Code section shall prohibit municipalities or counties, by ordinance or resolution, from requiring the ownership of guns by heads of households within the political subdivision.

(e) Nothing contained in this Code section shall prohibit municipalities or counties, by ordinance or resolution, from reasonably limiting or prohibiting the discharge of firearms within the boundaries of the municipal corporation or county.

(f) As used in this Code section, the term "weapon" means any device designed or intended to be used, or capable of being used, for offense or defense, including but not limited to firearms, bladed devices, clubs, electric stun devices, and defense sprays.

(g) Any person aggrieved as a result of a violation of this Code section may bring an action against the person who caused such aggrievement. The aggrieved person shall be entitled to reasonable attorney's fees and expenses of litigation and may recover or obtain against the person who caused such damages any of the following:

(1) Actual damages or $100.00, whichever is greater;

(2) Equitable relief, including, but not limited to, an injunction or restitution of money and property; and

(3) Any other relief which the court deems proper.









Article 5 - Offenses Involving Illegal Aliens

§ 16-11-200. Definitions; offense of transporting or moving illegal aliens; exceptions; penalties

(a) As used in this Code section, the term:

(1) "Illegal alien" means a person who is verified by the federal government to be present in the United States in violation of federal immigration law.

(2) "Motor vehicle" shall have the same meaning as provided in Code Section 40-1-1.

(b) A person who, while committing another criminal offense, knowingly and intentionally transports or moves an illegal alien in a motor vehicle for the purpose of furthering the illegal presence of the alien in the United States shall be guilty of the offense of transporting or moving an illegal alien.

(c) Except as provided in this subsection, a person convicted for a first offense of transporting or moving an illegal alien who moves seven or fewer illegal aliens at the same time shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by imprisonment not to exceed 12 months, a fine not to exceed $1,000.00, or both. A person convicted for a second or subsequent offense of transporting or moving an illegal alien, and a person convicted on a first offense of transporting or moving an illegal alien who moves eight or more illegal aliens at the same time, shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment of not less than one or more than five years, a fine of not less than $5,000.00 or more than $20,000.00, or both. A person who commits the offense of transporting or moving an illegal alien who does so with the intent of making a profit or receiving anything of value shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment of not less than one or more than five years, a fine of not less than $5,000.00 or more than $20,000.00, or both.

(d) This Code section shall not apply to:

(1) A government employee transporting or moving an illegal alien as a part of his or her official duties or to any person acting at the direction of such employee;

(2) A person who transports an illegal alien to or from a judicial or administrative proceeding when such illegal alien is required to appear pursuant to a summons, subpoena, court order, or other legal process;

(3) A person who transports an illegal alien to a law enforcement agency or a judicial officer for official government purposes;

(4) An employer transporting an employee who was lawfully hired; or

(5) A person providing privately funded social services.



§ 16-11-201. Definitions; offense of concealing, harboring, or shielding an illegal alien; penalties; exceptions

(a) As used in this Code section, the term:

(1) "Harboring" or "harbors" means any conduct that tends to substantially help an illegal alien to remain in the United States in violation of federal law but shall not include a person providing services to infants, children, or victims of a crime; a person providing privately funded social services; a person providing emergency medical service; or an attorney or his or her employees for the purpose of representing a criminal defendant.

(2) "Illegal alien" means a person who is verified by the federal government to be present in the United States in violation of federal immigration law.

(b) A person who is acting in violation of another criminal offense and who knowingly conceals, harbors, or shields an illegal alien from detection in any place in this state, including any building or means of transportation, when such person knows that the person being concealed, harbored, or shielded is an illegal alien, shall be guilty of the offense of concealing or harboring an illegal alien.

(c) Except as provided in this subsection, a person convicted of concealing or harboring an illegal alien who conceals or harbors seven or fewer illegal aliens at the same time in the same location shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by imprisonment not to exceed 12 months, a fine not to exceed $1,000.00, or both. A person convicted of concealing or harboring an illegal alien who conceals or harbors eight or more illegal aliens at the same time in the same location, or who conceals or harbors an illegal alien with the intent of making a profit or receiving anything of value, shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment of not less than one or more than five years, a fine of not less than $5,000.00 or more than $20,000.00, or both.

(d) This Code section shall not apply to a government employee or any person acting at the express direction of a government employee who conceals, harbors, or shelters an illegal alien when such illegal alien is or has been the victim of a criminal offense or is a witness in any civil or criminal proceeding or who holds an illegal alien in a jail, prison, or other detention facility.



§ 16-11-202. Illegal alien defined; offense of inducing an illegal alien to enter state; penalties

(a) As used in this Code section, the term "illegal alien" means a person who is verified by the federal government to be present in the United States in violation of federal immigration law.

(b) A person who is acting in violation of another criminal offense and who knowingly induces, entices, or assists an illegal alien to enter into this state, when such person knows that the person being induced, enticed, or assisted to enter into this state is an illegal alien, shall be guilty of the offense of inducing an illegal alien to enter into this state.

(c) Except as provided in subsection (d) of this Code section, for a first offense, a person convicted of inducing an illegal alien to enter into this state shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by imprisonment not to exceed 12 months, a fine not to exceed $1,000.00, or both. For a second or subsequent conviction of inducing an illegal alien to enter into this state, a person shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment of not less than one or more than five years, a fine of not less than $5,000.00 or more than $20,000.00, or both.

(d) A person who commits the offense of inducing an illegal alien to enter into this state who does so with the intent of making a profit or receiving any thing of value shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment of not less than one or more than five years, a fine of not less than $5,000.00 or more than $20,000.00, or both.



§ 16-11-203. Authority of law enforcement officers to enforce federal immigration laws; documentation

The testimony of any officer, employee, or agent of the federal government having confirmed that a person is an illegal alien shall be admissible to prove that the federal government has verified such person to be present in the United States in violation of federal immigration law. Verification that a person is present in the United States in violation of federal immigration law may also be established by any document authorized by law to be recorded or filed and in fact recorded or filed in a public office where items of this nature are kept.









Chapter 12 - Offenses Against Public Health and Morals

Article 1 - General Provisions

§ 16-12-1. Contributing to the delinquency, unruliness, or deprivation of a minor

(a) As used in this Code section, the term:

(1) "Delinquent act" means a delinquent act as defined in Code Section 15-11-2.

(2) "Felony" means any act which constitutes a felony under the laws of this state, the laws of any other state of the United States, or the laws of the United States.

(3) "Minor" means any individual who is under the age of 17 years who is alleged to have committed a delinquent act or any individual under the age of 18 years.

(4) "Serious injury" means an injury involving a broken bone, the loss of a member of the body, the loss of use of a member of the body, the substantial disfigurement of the body or of a member of the body, an injury which is life threatening, or any sexual abuse of a child under 16 years of age by means of an act described in subparagraph (a)(4)(A), (a)(4)(G), or (a)(4)(I) of Code Section 16-12-100.

(5) "Service provider" means an entity that is registered with the Department of Human Services pursuant to Article 7 of Chapter 5 of Title 49 or a child welfare agency as defined in Code Section 49-5-12 or agent or employee acting on behalf of such entity or child welfare agency.

(b) A person commits the offense of contributing to the delinquency or dependency of a minor or causing a child to be a child in need of services when such person:

(1) Knowingly and willfully encourages, causes, abets, connives, or aids a minor in committing a delinquent act;

(2) Knowingly and willfully encourages, causes, abets, connives, or aids a minor in committing an act which would cause such minor to be a child in need of services as such term is defined in Code Section 15-11-2; provided, however, that this paragraph shall not apply to a service provider that notifies the minor's parent, guardian, or legal custodian of the minor's location and general state of well-being as soon as possible but not later than 72 hours after the minor's acceptance of services; provided, further, that such notification shall not be required if:

(A) The service provider has reasonable cause to believe that the minor has been abused or neglected and makes a child abuse report pursuant to Code Section 19-7-5;

(B) The minor will not disclose the name of the minor's parent, guardian, or legal custodian, and the Division of Family and Children Services within the Department of Human Services is notified within 72 hours of the minor's acceptance of services; or

(C) The minor's parent, guardian, or legal custodian cannot be reached, and the Division of Family and Children Services within the Department of Human Services is notified within 72 hours of the minor's acceptance of services;

(3) Willfully commits an act or acts or willfully fails to act when such act or omission would cause a minor to be adjudicated to be a dependent child as such term is defined in Code Section 15-11-2;

(4) Knowingly and willfully hires, solicits, engages, contracts with, conspires with, encourages, abets, or directs any minor to commit any felony which encompasses force or violence as an element of the offense or delinquent act which would constitute a felony which encompasses force or violence as an element of the offense if committed by an adult;

(5) Knowingly and willfully provides to a minor any firearm as defined in Code Section 16-11-127.1, any dangerous weapon as defined in Code Section 16-11-121, or any hazardous object as defined in Code Section 20-2-751 to commit any felony which encompasses force or violence as an element of the offense or delinquent act which would constitute a felony which encompasses force or violence as an element of the offense if committed by an adult; or

(6) Knowingly and willfully hires, solicits, engages, contracts with, conspires with, encourages, abets, or directs any minor to commit any smash and grab burglary which would constitute a felony if committed by an adult.

(c) It shall not be a defense to the offense provided for in this Code section that the minor has not been formally adjudged to have committed a delinquent act or has not been adjudged to be a dependent child or a child in need of services.

(d) A person convicted pursuant to paragraph (1) or (2) of subsection (b) of this Code section shall be punished as follows:

(1) Upon conviction of the first or second offense, the defendant shall be guilty of a misdemeanor and shall be fined not more than $1,000.00 or shall be imprisoned for not more than 12 months, or both fined and imprisoned; and

(2) Upon the conviction of the third or subsequent offense, the defendant shall be guilty of a felony and shall be fined not less than $1,000.00 nor more than $5,000.00 or shall be imprisoned for not less than one year nor more than three years, or both fined and imprisoned.

(d.1) A person convicted pursuant to paragraph (3) of subsection (b) of this Code section shall be punished as follows:

(1) Upon conviction of an offense which resulted in the serious injury or death of a child, without regard to whether such offense was a first, second, third, or subsequent offense, the defendant shall be guilty of a felony and shall be punished as provided in subsection (e) of this Code section;

(2) Upon conviction of an offense which does not result in the serious injury or death of a child and which is the first conviction, the defendant shall be guilty of a misdemeanor and shall be fined not more than $1,000.00 or shall be imprisoned for not more than 12 months, or both fined and imprisoned;

(3) Upon conviction of an offense which does not result in the serious injury or death of a child and which is the second conviction, the defendant shall be guilty of a high and aggravated misdemeanor and shall be fined not less than $1,000.00 nor more than $5,000.00 or shall be imprisoned for not less than one year, or both fined and imprisoned; and

(4) Upon the conviction of an offense which does not result in the serious injury or death of a child and which is the third or subsequent conviction, the defendant shall be guilty of a felony and shall be fined not less than $10,000.00 or shall be imprisoned for not less than one year nor more than five years, or both fined and imprisoned.

(e) A person convicted pursuant to paragraph (4), (5), or (6) of subsection (b) or paragraph (1) of subsection (d.1) of this Code section shall be guilty of a felony and punished as follows:

(1) Upon conviction of the first offense, the defendant shall be imprisoned for not less than one nor more than ten years; and

(2) Upon conviction of the second or subsequent offense, the defendant shall be imprisoned for not less than three years nor more than 20 years.



§ 16-12-1.1. Child, family, or group-care facility operators prohibited from employing or allowing to reside or be domiciled persons with certain past criminal violations

(a) As used in this Code section the term:

(1) "Facility" means any child care learning center, family child care learning home, group-care facility, or similar facility at which any child who is not a member of an operator's family is received for pay for supervision and care, without transfer of legal custody, for fewer than 24 hours per day.

(2) "Operator" means any person who applies for or holds a permit or license to operate a facility.

(b) Unless otherwise authorized as provided in Code Section 20-1A-43, it shall be unlawful for any operator of a facility to knowingly have any person reside at, be domiciled at, or be employed at any such facility if such person has been convicted of or has entered a plea of guilty or nolo contendere to or has been adjudicated a delinquent for:

(1) A violation of Code Section 16-4-1, relating to criminal attempt, when the crime attempted is any of the crimes specified in paragraphs (2) through (10) of this subsection;

(2) A violation of Code Section 16-5-23.1, relating to battery, when the victim at the time of such offense was a minor;

(3) A violation of any provision of Chapter 6 of this title, relating to sexual offenses, when the victim at the time of such offense was a minor;

(4) A violation of Code Section 16-12-1, relating to contributing to the delinquency of a minor;

(5) A violation of Code Section 16-5-1;

(6) A violation of Code Section 16-5-2, relating to voluntary manslaughter;

(7) A violation of Code Section 16-6-2, relating to aggravated sodomy;

(8) A violation of Code Section 16-6-3, relating to rape;

(9) A violation of Code Section 16-6-22.2, relating to aggravated sexual battery; or

(10) A violation of Code Section 16-8-41, relating to armed robbery, if committed with a firearm.

(c) Any person violating subsection (b) of this Code section shall be guilty of a misdemeanor.



§ 16-12-2. Smoking in public places

(a) A person smoking tobacco in violation of Chapter 12A of Title 31 shall be guilty of a misdemeanor and, if convicted, shall be punished by a fine of not less than $100.00 nor more than $500.00.

(b) This Code section shall be cumulative to and shall not prohibit the enactment of any other general and local laws, rules and regulations of state or local agencies, and local ordinances prohibiting smoking which are more restrictive than this Code section.



§ 16-12-3. Suspension of gas or electrical service for not making payments on appliances purchased from or repaired by utility company

(a) It shall be unlawful for any gas or electric utility company or electric membership corporation to cut off or suspend gas or electric service in any residence because the resident has failed to pay for or has failed to make timely payments for any appliance purchased from or any appliance repaired by such company or corporation. Payments received from a resident shall be first applied to the service, unless otherwise specified by the resident at the time of payment.

(b) Any company or corporation or any agent or employee thereof acting within the scope of his authority knowingly violating subsection (a) of this Code section shall be guilty of a misdemeanor.



§ 16-12-4. Cruelty to animals

(a) As used in this Code section, the term:

(1) "Animal" shall not include any fish nor shall such term include any pest that might be exterminated or removed from a business, residence, or other structure.

(2) "Malice" means:

(A) An actual intent, which may be shown by the circumstances connected to the act, to cause the particular harm produced without justification or excuse; or

(B) The wanton and willful doing of an act with an awareness of a plain and strong likelihood that a particular harm may result.

(b) A person commits the offense of cruelty to animals when he or she:

(1) Causes physical pain, suffering, or death to an animal by any unjustifiable act or omission; or

(2) Having intentionally exercised custody, control, possession, or ownership of an animal, fails to provide to such animal adequate food, water, sanitary conditions, or ventilation that is consistent with what a reasonable person of ordinary knowledge would believe is the normal requirement and feeding habit for such animal's size, species, breed, age, and physical condition.

(c) Any person convicted of the offense of cruelty to animals shall be guilty of a misdemeanor; provided, however, that any person who has had a prior adjudication of guilt for the offense of cruelty to animals or aggravated cruelty to animals, or an adjudication of guilt for the commission of an offense under the laws of any other state, territory, possession, or dominion of the United States, or of any foreign nation recognized by the United States, which would constitute the offense of cruelty to animals or aggravated cruelty to animals if committed in this state, including an adjudication of a juvenile for the commission of an act, whether committed in this state or in any other state, territory, possession, or dominion of the United States, or any foreign nation recognized by the United States, which if committed by an adult would constitute the offense of cruelty to animals or aggravated cruelty to animals, upon the second or subsequent conviction of cruelty to animals shall be guilty of a misdemeanor of a high and aggravated nature.

(d) A person commits the offense of aggravated cruelty to animals when he or she:

(1) Maliciously causes the death of an animal;

(2) Maliciously causes physical harm to an animal by depriving it of a member of its body, by rendering a part of such animal's body useless, or by seriously disfiguring such animal's body or a member thereof;

(3) Maliciously tortures an animal by the infliction of or subjection to severe or prolonged physical pain;

(4) Maliciously administers poison to an animal, or exposes an animal to any poisonous substance, with the intent that the substance be taken or swallowed by the animal; or

(5) Having intentionally exercised custody, control, possession, or ownership of an animal, maliciously fails to provide to such animal adequate food, water, sanitary conditions, or ventilation that is consistent with what a reasonable person of ordinary knowledge would believe is the normal requirement and feeding habit for such animal's size, species, breed, age, and physical condition to the extent that the death of such animal results or a member of its body is rendered useless or is seriously disfigured.

(e) Any person convicted of the offense of aggravated cruelty to animals shall be guilty of a felony and shall be punished by imprisonment for not less than one nor more than five years, a fine not to exceed $15,000.00, or both; provided, however, that any person who has had a prior adjudication of guilt for the offense of aggravated cruelty to animals, or an adjudication of guilt for the commission of an offense under the laws of any other state, territory, possession, or dominion of the United States, or of any foreign nation recognized by the United States, which would constitute the offense of aggravated cruelty to animals if committed in this state, including an adjudication of a juvenile for the commission of an act, whether committed in this state or in any other state, territory, possession, or dominion of the United States, or any foreign nation recognized by the United States, which if committed by an adult would constitute the offense of aggravated cruelty to animals, upon the second or subsequent conviction of aggravated cruelty to animals shall be punished by imprisonment for not less than one nor more than ten years, a fine not to exceed $100,000.00, or both.

(f) Before sentencing a defendant for any conviction under this Code section, the sentencing judge may require psychological evaluation of the offender and shall consider the entire criminal record of the offender.

(g) The provisions of this Code section shall not be construed as prohibiting conduct which is otherwise permitted under the laws of this state or of the United States, including, but not limited to, agricultural, animal husbandry, butchering, food processing, marketing, scientific research, training, medical, zoological, exhibition, competitive, hunting, trapping, fishing, wildlife management, or pest control practices or the authorized practice of veterinary medicine nor to limit in any way the authority or duty of the Department of Agriculture, Department of Natural Resources, any county board of health, any law enforcement officer, dog, animal, or rabies control officer, humane society, veterinarian, or private landowner protecting his or her property.

(h) (1) In addition to justification and excuse as provided in Article 2 of Chapter 3 of this title, a person shall be justified in injuring or killing an animal when and to the extent that he or she reasonably believes that such act is necessary to defend against an imminent threat of injury or damage to any person, other animal, or property.

(2) A person shall not be justified in injuring or killing an animal under the circumstances set forth in paragraph (1) of this subsection when:

(A) The person being threatened is attempting to commit, committing, or fleeing after the commission or attempted commission of a crime;

(B) The person or other animal being threatened is attempting to commit or committing a trespass or other tortious interference with property; or

(C) The animal being threatened is not lawfully on the property where the threat is occurring.

(3) The method used to injure or kill an animal under the circumstances set forth in paragraph (1) of this subsection shall be designed to be as humane as is possible under the circumstances. A person who humanely injures or kills an animal under the circumstances indicated in this subsection shall incur no civil liability or criminal responsibility for such injury or death.



§ 16-12-5. Tattooing

(a) As used in this Code section, the term "tattoo" means to mark or color the skin of any person by pricking in, inserting, or implanting pigments, except when performed by a physician licensed as such pursuant to Chapter 34 of Title 43.

(b) It shall be unlawful for any person to tattoo the body of any person within any area within one inch of the nearest part of the eye socket of such person. Any person who violates this Code section shall be guilty of a misdemeanor.






Article 2 - Gambling and Related Offenses

Part 1 - Gambling

§ 16-12-20. Definitions

As used in this part, the term:

(1) "Bet" means an agreement that, dependent upon chance even though accompanied by some skill, one stands to win or lose something of value. A bet does not include:

(A) Contracts of indemnity or guaranty or life, health, property, or accident insurance; or

(B) An offer of a prize, award, or compensation to the actual contestants in any bona fide contest for the determination of skill, speed, strength, or endurance or to the owners of animals, vehicles, watercraft, or aircraft entered in such contest.

(2) "Gambling device" means:

(A) Any contrivance which for a consideration affords the player an opportunity to obtain money or other thing of value, the award of which is determined by chance even though accompanied by some skill, whether or not the prize is automatically paid by contrivance;

(B) Any slot machine or any simulation or variation thereof;

(C) Any matchup or lineup game machine or device, operated for any consideration, in which two or more numerals, symbols, letters, or icons align in a winning combination on one or more lines vertically, horizontally, diagonally, or otherwise, without assistance by the player. Use of skill stops shall not be considered assistance by the player; or

(D) Any video game machine or device, operated for any consideration, for the play of poker, blackjack, any other card game, or keno or any simulation or variation of any of the foregoing, including, but not limited to, any game in which numerals, numbers, or any pictures, representations, or symbols are used as an equivalent or substitute for cards in the conduct of such game.

Any item described in subparagraph (B), (C), or (D) of this paragraph shall be a prohibited gambling device subject to and prohibited by this part, notwithstanding any inference to the contrary in any other law of this state.

(3) "Gambling place" means any real estate, building, room, tent, vehicle, boat, or other property whatsoever, one of the principal uses of which is the making or settling of bets; the receiving, holding, recording, or forwarding of bets or offers to bet; or the conducting of a lottery or the playing of gambling devices.

(4) "Lottery" means any scheme or procedure whereby one or more prizes are distributed by chance among persons who have paid or promised consideration for a chance to win such prize, whether such scheme or procedure is called a pool, lottery, raffle, gift, gift enterprise, sale, policy game, or by some other name. Except as otherwise provided in Code Section 16-12-35, a lottery shall also include the payment of cash or other consideration or the payment for merchandise or services and the option to participate in or play, even if others can participate or play for free, a no skill game or to participate for cash, other consideration, other evidence of winnings, or other noncash prizes by lot or in a finite pool on a computer, mechanical device, or electronic device whereby the player is able to win a cash or noncash prize, other consideration, or other evidence of winnings. A lottery shall also include the organization of chain letter or pyramid clubs as provided in Code Section 16-12-38. A lottery shall not mean a:

(A) Promotional giveaway or contest which conforms with the qualifications of a lawful promotion specified in paragraph (16) of subsection (b) of Code Section 10-1-393;

(B) Scheme whereby a business gives away prizes to persons selected by lot if such prizes are made on the following conditions:

(i) Such prizes are conducted as advertising and promotional undertakings in good faith solely for the purpose of advertising the goods, wares, and merchandise of such business;

(ii) No person to be eligible to receive such prize shall be required to:

(I) Pay any tangible consideration to the operator of such business in the form of money or other property or thing of value;

(II) Purchase any goods, wares, merchandise, or anything of value from such business; or

(III) Be present or be asked to participate in a seminar, sales presentation, or any other presentation, by whatever name denominated, in order to win such prizes; and

(iii) The prizes awarded shall be noncash prizes and cannot be awarded based upon the playing of a game on a computer, mechanical device, or electronic device at a place of business in this state;

(C) Raffle authorized under Code Section 16-12-22.1; or

(D) National or regional promotion, contest, or sweepstakes conducted by any corporation or wholly owned subsidiary or valid franchise of such corporation, either directly or through another entity, provided that, at the time of such promotion, contest, or sweepstakes, such corporation:

(i) Is registered under the federal Securities Exchange Act of 1934; and

(ii) Has total assets of not less than $100 million.

The provisions of this part shall not be applicable to games offered by the Georgia Lottery Corporation pursuant to Chapter 27 of Title 50.



§ 16-12-21. Gambling

(a) A person commits the offense of gambling when he:

(1) Makes a bet upon the partial or final result of any game or contest or upon the performance of any participant in such game or contest;

(2) Makes a bet upon the result of any political nomination, appointment, or election or upon the degree of success of any nominee, appointee, or candidate; or

(3) Plays and bets for money or other thing of value at any game played with cards, dice, or balls.

(b) A person who commits the offense of gambling shall be guilty of a misdemeanor.



§ 16-12-22. Commercial gambling

(a) A person commits the offense of commercial gambling when he intentionally does any of the following acts:

(1) Operates or participates in the earnings of a gambling place;

(2) Receives, records, or forwards a bet or offer to bet;

(3) For gain, becomes a custodian of anything of value bet or offered to be bet;

(4) Contracts to have or give himself or another the option to buy or sell or contracts to buy or sell at a future time any gain or other commodity whatsoever or any stock or security of any company, when it is at the time of making such contract intended by both parties thereto that the contract to buy or sell, the option whenever exercised or the contract resulting therefrom, shall be settled not by the receipt or delivery of such property but by the payment only of differences in prices thereof;

(5) Sells chances upon the partial or final result of or upon the margin of victory in any game or contest or upon the performance of any participant in any game or contest or upon the result of any political nomination, appointment, or election or upon the degree of success of any nominee, appointee, or candidate;

(6) Sets up or promotes any lottery, sells or offers to sell, or knowingly possesses for transfer or transfers any card, stub, ticket, check, or other device designed to serve as evidence of participation in any lottery; or

(7) Conducts, advertises, operates, sets up, or promotes a bingo game without having a valid license to operate a bingo game as provided by law.

(b) A person who commits the offense of commercial gambling shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one nor more than five years or by a fine not to exceed $20,000.00, or both.



§ 16-12-22.1. Raffles operated by nonprofit, tax-exempt organizations

(a) It is the intention of the General Assembly that only nonprofit, tax-exempt churches, schools, civic organizations, or related support groups; nonprofit organizations qualified under Section 501(c) of the Internal Revenue Code, as amended; or bona fide nonprofit organizations approved by the sheriff, which are properly licensed pursuant to this Code section shall be allowed to operate raffles.

(b) As used in this Code section, the term:

(1) "Nonprofit, tax-exempt organization" means churches, schools, civic organizations, or related support groups; nonprofit organizations qualified under Section 501(c) of the Internal Revenue Code, as amended; or bona fide nonprofit organizations approved by the sheriff.

(2) "Operate," "operated," or "operating" means the direction, supervision, management, operation, control, or guidance of activity.

(3) "Raffle" means any scheme or procedure whereby one or more prizes are distributed by chance among persons who have paid or promised consideration for a chance to win such prize. Such term shall also include door prizes which are awarded to persons attending meetings or activities provided that the cost of admission to such meetings or activities does not exceed the usual cost of similar activities where such prizes are not awarded.

(4) "Sheriff" means the sheriff of the county in which the nonprofit tax-exempt organization is located.

(c) Any other law to the contrary notwithstanding, no nonprofit, tax-exempt organization shall be permitted to operate a raffle until the sheriff issues a license to the organization authorizing it to do so. The license described in this subsection is in addition to and not in lieu of any other licenses which may be required by this state or any political subdivision thereof, and no raffle shall be operated until such time as all requisite licenses have been obtained. In the event a nonprofit, tax-exempt organization desires to conduct a raffle in more than one county, such organization shall not be required to obtain a license under this Code section in each county in which such raffle is to be conducted and shall only be required to obtain such license from the sheriff of the county in which the state headquarters of such organization are located.

(d)(1) Any nonprofit, tax-exempt organization desiring to obtain a license to operate raffles shall make application to the sheriff on forms prescribed by the sheriff. The sheriff may require the payment of an annual fee not to exceed $100.00. No license shall be issued to any nonprofit, tax-exempt organization unless the organization has been in existence for 24 months immediately prior to the issuance of the license. The license will expire at 12:00 Midnight on December 31 following the granting of the license. Renewal applications for each calendar year shall be filed with the sheriff prior to January 1 of each year and shall be on a form prescribed by the sheriff.

(2) Each application for a license and each application for renewal of a license shall contain the following information:

(A) The name and home address of the applicant and, if the applicant is a corporation, association, or other similar legal entity, the names and home addresses of each of the officers of the organization as well as the names and addresses of the directors, or other persons similarly situated, of the organization;

(B) The names and home addresses of each of the persons who will be operating, advertising, or promoting the raffle;

(C) The names and home addresses of any persons, organizations, or other legal entities that will act as surety for the applicant or to which the applicant is financially indebted or to which any financial obligation is owed by the applicant;

(D) A determination letter from the Internal Revenue Service certifying that the applicant is an organization exempt under federal tax law;

(E) A statement affirming that the applicant is exempt under the income tax laws of this state under Code Section 48-7-25;

(F) The location at which the applicant will conduct the raffles and, if the premises on which the raffles are to be conducted is to be leased, a copy of the lease or rental agreement; and

(G) A statement showing the convictions, if any, for criminal offenses other than minor traffic offenses of each of the persons listed in subparagraphs (A), (B), and (C) of this paragraph.

(3) The sheriff shall refuse to grant a raffle license to any applicant who fails to provide fully the information required by this Code section.

(4) When a nonprofit, tax-exempt organization which operates or intends to operate raffles for residents and patients of a retirement home, nursing home, or hospital operated by that organization at which gross receipts are or will be limited to $100.00 or less during each raffle and pays or will pay prizes having a value of $100.00 or less during each raffle, then, notwithstanding any other provision of this Code section or any rule or regulation promulgated by the sheriff pursuant to the provisions of subsection (l) of this Code section, neither the applicant nor any of the persons whose names and addresses are required under subparagraphs (A) and (B) of paragraph (2) of this subsection shall be required to submit or provide fingerprints or photographs as a condition of being granted a license.

(e)(1) The sheriff shall have the specific authority to suspend or revoke any license for any violation of this Code section. Any licensee accused of violating any provision of this Code section shall be entitled, unless waived, to a hearing on the matter of the alleged violation conducted in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(2) By making application for a license under this Code section, every applicant consents that the sheriff, as well as any of his agents, together with any prosecuting attorney, as well as any of his agents, may come upon the premises of any licensee or upon any premises on which any licensee is conducting a raffle for the purpose of examining the accounts and records of the licensee to determine if a violation of this Code section has occurred.

(f) The sheriff shall, upon the request of any prosecuting attorney or such prosecuting attorney's designee, certify the status of any organization as to that organization's exemption from payment of state income taxes as a nonprofit organization. The sheriff shall also upon request issue a certificate indicating whether any particular organization holds a currently valid license to operate a raffle. Such certificates properly executed shall be admissible in evidence in any prosecution, and Code Section 48-7-60, relative to the disclosure of income tax information, shall not apply to the furnishing of such certificate.

(g) Notwithstanding the other provisions of this Code section, the sheriff, upon receiving written evidence of the bona fide nonprofit, tax-exempt status of the applicant organization, shall be authorized to issue a special limited license to a nonprofit, tax-exempt organization which will allow it to operate up to three raffles during a calendar year. In such cases, the sheriff shall waive the application and license fee provided for in subsection (d) of this Code section and the annual report provided for in subsection (j) of this Code section.

(h) Raffles shall be operated only on premises owned by the nonprofit, tax-exempt organization operating the raffle, on property leased by the nonprofit, tax-exempt organization and used regularly by that organization for purposes other than the operation of a raffle, or on property leased by the nonprofit, tax-exempt organization operating the raffle from another nonprofit, tax-exempt organization.

(i) No person under the age of 18 years shall be permitted to play any raffle conducted pursuant to any license issued under this Code section unless accompanied by an adult.

(j) On or before April 15 of each year, every nonprofit, tax-exempt organization engaged in operating raffles shall file with the sheriff a report disclosing all receipts and expenditures relating to the operation of raffles in the previous year. The report shall be in addition to all other reports required by law. The report shall be prepared and signed by a certified public accountant competent to prepare such a report and shall be deemed a public record subject to public inspection.

(k)(1) A licensee that conducts or operates a raffle shall maintain the following records for at least three years from the date on which the raffle is conducted:

(A) An itemized list of the gross receipts for each raffle;

(B) An itemized list of all expenses other than prizes that are incurred in the conducting of the raffle as well as the name of each person to whom the expenses are paid and a receipt for all of the expenses;

(C) A list of all prizes awarded during the raffle and the name and address of all persons who are winners of prizes of $50.00 or more in value;

(D) An itemized list of the recipients other than the licensee of the proceeds of the raffle, including the name and address of each recipient to whom such funds are distributed; and

(E) A record of the number of persons who participate in any raffle conducted by the licensee.

(2) A licensee shall:

(A) Own all the equipment used to conduct a raffle or lease such equipment from an organization that is also licensed to conduct a raffle;

(B) Display its raffle license conspicuously at the location where the raffle is conducted;

(C) Conduct raffles only as specified in the licensee's application; and

(D) Not conduct more than one raffle during any one calendar day.

(3) No nonprofit, tax-exempt organization shall enter into any contract with any individual, firm, association, or corporation to have such individual, firm, association, or corporation operate raffles or concessions on behalf of the nonprofit, tax-exempt organization.

(4) A nonprofit, tax-exempt organization shall not lend its name nor allow its identity to be used by any individual, firm, association, or corporation in the operating or advertising of a raffle in which said nonprofit, tax-exempt organization is not directly and solely operating the raffle.

(5) No person shall pay consulting fees to any person for any services performed in relation to the operation or conduct of a raffle.

(6) A person who is a member of more than one nonprofit, tax-exempt organization shall be permitted to participate in the raffle operations of only two organizations of which such person is a member; provided, however, that such person shall not receive more than $30.00 per day for assisting in the conduct of raffles regardless of whether such person assists both organizations in the same day.

(l) The sheriff is authorized to promulgate rules and regulations which the sheriff deems necessary for the proper administration and enforcement of this Code section which are not in conflict with any provision of this Code section.

(m) Any person who operates a raffle without a valid license issued by the sheriff as provided in this Code section commits the offense of commercial gambling as defined in Code Section 16-12-22 and, upon conviction thereof, shall be punished accordingly. Any person who knowingly aids, abets, or otherwise assists in the operation of a raffle for which a license has not been obtained as provided in this Code section similarly commits the offense of commercial gambling. Any person who violates any other provision of this Code section shall be guilty of a misdemeanor of a high and aggravated nature. Any person who commits any such violation after having previously been convicted of any violations of this Code section shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one nor more than five years or by a fine not to exceed $10,000.00, or both.



§ 16-12-23. Keeping a gambling place

(a) A person who knowingly permits any real estate, building, room, tent, vehicle, boat, or other property whatsoever owned by him or under his control to be used as a gambling place or who rents or lets any such property with a view or expectation that it be so used commits the offense of keeping a gambling place.

(b) A person who commits the offense of keeping a gambling place shall be guilty of a misdemeanor of a high and aggravated nature.



§ 16-12-24. Possession, manufacture, or transfer of gambling device or parts; possession of antique slot machines

(a) A person who knowingly owns, manufactures, transfers commercially, or possesses any device which he knows is designed for gambling purposes or anything which he knows is designed as a subassembly or essential part of such device is guilty of a misdemeanor of a high and aggravated nature.

(b)(1) As used in this subsection, the term:

(A) "Antique slot machine" means a coin operated, nonelectronic mechanical gambling device that pays off according to the matching of symbols on wheels spun by a handle and was manufactured in its entirety, except for identical replacement parts, prior to January 1, 1950.

(B) "Conviction" includes a plea of nolo contendere to a felony.

(2) It shall be a defense to any action or prosecution under this Code section for possession of a gambling device that the device is an antique slot machine and that said device was not being used for gambling; provided, however, the defense shall not be available to any person who has been convicted of a felony in this or any other state or under federal law and provided, further, that this defense shall not be available if the antique slot machine is on the premises of a private or public club or in an establishment where alcoholic beverages are sold.

(3) Any antique slot machine seized as a result of a violation of this Code section shall be contraband and subject to seizure and destruction as provided in Code Section 16-12-32. An antique slot machine seized for a violation of this Code section shall not be destroyed, altered, or sold until the owner has been afforded a reasonable opportunity to present evidence that the device was not operated for unlawful gambling or in violation of this Code section. If the court determines that the device is an antique slot machine and was not operated or possessed in violation of this or any other Code section, such device shall be returned to its owner.



§ 16-12-25. Solicitation of another to gamble with intent to defraud or deceive

(a) Any person who solicits another person to commit any of the following acts with the intent to defraud or deceive such person on or adjacent to the premises of any business operated for pecuniary gain shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one nor more than five years:

(1) Keeps, maintains, employs, or carries on a game for the hazarding of money or other thing of value;

(2) Permits the playing for money or other thing of value of a game or device for the hazarding of money or other thing of value;

(3) Keeps or employs a device or equipment for the purpose of carrying on or operating a game or device for the hazarding of money or other thing of value;

(4) Permits the betting or wagering of money or other thing of value;

(5) Sells or offers to sell to a person a ticket number or combination or chance or anything representing a chance in a lottery or other similar scheme;

(6) Keeps, maintains, employs, or carries on a lottery or scheme or device for the hazarding of money or other thing of value;

(7) Keeps, maintains, or employs a lottery ticket, lottery book, lottery ribbon, or other article used in keeping, maintaining, or carrying on a lottery or other scheme, game, or device for the hazarding of money or other thing of value;

(8) Solicits a person to engage in a game or to operate a device for the hazarding of money or other thing of value; or

(9) Solicits a person to engage in a lottery or other scheme or device for the hazarding of money or other thing of value.

(b) This Code section is cumulative of and supplemental to any laws making any of the activities prohibited by this Code section unlawful and punishable as a misdemeanor; and nothing in this Code section shall be construed to repeal, amend, alter, or supersede any such laws.



§ 16-12-26. Advertising commercial gambling

(a) A person who knowingly prints, publishes, or advertises any lottery or other scheme for commercial gambling or who knowingly prints or publishes any lottery ticket, policy ticket, or other similar device designed to serve as evidence of participation in a lottery commits the offense of advertising commercial gambling.

(b) A person who commits the offense of advertising commercial gambling shall be guilty of a misdemeanor of a high and aggravated nature.



§ 16-12-27. Advertisement or solicitation for participation in lotteries

(a) It shall be unlawful for any person, partnership, firm, corporation, or other entity to sell, distribute, televise, broadcast, or disseminate any advertisement, television or radio commercial, or any book, magazine, periodical, newspaper, or other written or printed matter containing an advertisement or solicitation for participation in any lottery declared to be unlawful by the laws of this state unless such advertisement, commercial, or solicitation contains or includes the words "void in Georgia" printed or spoken so as to be clearly legible or audible to persons viewing or hearing such advertisement, commercial, or solicitation.

(b) Any person, partnership, firm, corporation, or other entity violating subsection (a) of this Code section shall be guilty of a misdemeanor.



§ 16-12-28. Communicating gambling information

(a) A person who knowingly communicates information as to bets, betting odds, or changes in betting odds or who knowingly installs or maintains equipment for the transmission or receipt of such information with the intent to further gambling commits the offense of communicating gambling information.

(b) A person who commits the offense of communicating gambling information, upon conviction thereof, shall be punished by imprisonment for not less than one nor more than five years or by a fine not to exceed $5,000.00, or both.



§ 16-12-29. Competent witnesses

On the trial of any person for violating Code Section 16-12-21, 16-12-22, 16-12-23, or 16-12-24, any other person who may have played and bet at the same time or table shall be a competent witness.



§ 16-12-30. Seizure and destruction of gambling devices

Reserved. Repealed by Ga. L. 2015, p. 693, § 2-13/HB 233, effective July 1, 2015.



§ 16-12-31. Seizure and disposition of funds or other things of value used for gambling

Reserved. Repealed by Ga. L. 1982, p. 2325, § 1, effective November 1, 1982.



§ 16-12-32. Civil forfeiture

(a) As used in this Code section, the terms "proceeds," "property," and "United States" shall have the same meanings as set forth in Code Section 9-16-2, and "enterprise" means any person, sole proprietorship, partnership, corporation, trust, association, or other legal entity created under the laws the United States or any foreign nation or a group of individuals associated in fact although not a legal entity and includes illicit as well as licit enterprises and governmental as well as other entities.

(b) The following are declared to be contraband, and no person shall have a property right in them:

(1) Every gambling device except antique slot machines as provided for in subsection (b) of Code Section 16-12-24;

(2) Any property which is, directly or indirectly, used or intended for use in any manner to facilitate a violation of this article and any proceeds;

(3) Any property located in this state which was, directly or indirectly, used or intended for use in any manner to facilitate a violation of this article or of the laws of the United States relating to gambling and any proceeds;

(4) Any interest, security, claim, or property or contractual right of any kind affording a source of influence over any enterprise that a person has established, operated, controlled, conducted, or participated in the conduct of in violation of this article or any of the laws of the United States relating to gambling and any proceeds; and

(5) Any property found in close proximity to any gambling device or other property subject to forfeiture under this Code section.

(c) Any property declared as contraband pursuant to subsection (b) of this Code section shall be forfeited in accordance with the procedures set forth in Chapter 16 of Title 9.



§ 16-12-33. Bribery of a contestant

A person who gives, offers, or promises any reward, money, or other thing of value to anyone who participates or expects to participate in any amateur or professional athletic contest, sporting event, or exhibition or to any coach, trainer, manager or official in such athletic contest, sporting event, or exhibition with intent to influence such person to lose, try to lose, or cause to be lost or to affect the margin of victory or defeat in such athletic contest, sporting event, or exhibition commits the offense of bribery of a contestant and, upon conviction thereof, shall be punished by a fine of not less than $1,000.00 nor more than $5,000.00 or by imprisonment for not less than one nor more than five years, or both.



§ 16-12-34. Soliciting or accepting a bribe to influence outcome of athletic contests, sporting events, or exhibitions

A person participating or expecting to participate or any coach, trainer, manager, or official in any amateur or professional athletic contest, sporting event, or exhibition who solicits or accepts any reward, money, or other thing of value with the intent, understanding, or agreement that it influence him to lose, try to lose, or cause to be lost or to limit the margin of victory or defeat in such athletic contest, sporting event, or exhibition by failing to exert his best efforts or to exercise his best judgment commits the offense of soliciting or accepting a bribe and, upon conviction thereof, shall be punished by a fine of not less than $1,000.00 nor more than $5,000.00 or by imprisonment for not less than one nor more than five years, or both.



§ 16-12-35. Applicability of part; penalty for violation

(a) As used in this Code section, the term "some skill" means any presence of the following factors, alone or in combination with one another:

(1) A learned power of doing a thing competently;

(2) A particular craft, art, ability, strategy, or tactic;

(3) A developed or acquired aptitude or ability;

(4) A coordinated set of actions, including, but not limited to, eye-hand coordination;

(5) Dexterity, fluency, or coordination in the execution of learned physical or mental tasks or both;

(6) Technical proficiency or expertise;

(7) Development or implementation of strategy or tactics in order to achieve a goal; or

(8) Knowledge of the means or methods of accomplishing a task.

The term some skill refers to a particular craft, coordinated effort, art, ability, strategy, or tactic employed by the player to affect in some way the outcome of the game played on a bona fide coin operated amusement machine as defined in paragraph (2) of Code Section 50-27-70. If a player can take no action to affect the outcome of the game, the bona fide coin operated amusement machine does not meet the "some skill" requirement of this Code section.

(b) Nothing in this part shall apply to a coin operated game or device designed and manufactured for bona fide amusement purposes only which may by application of some skill entitle the player to earn replays of the game or device at no additional cost and to discharge the accumulated free replays only by reactivating the game or device for each accumulated free replay or by reactivating the game or device for a portion or all of the accumulated free plays in a single play. This subsection shall not apply, however, to any game or device classified by the United States government as requiring a federal gaming tax stamp under applicable provisions of the Internal Revenue Code or any item described as a gambling device in subparagraph (B), (C), or (D) of paragraph (2) of Code Section 16-12-20.

(c)(1) Nothing in this part shall apply to a crane game machine or device meeting the requirements of paragraph (2) of this subsection.

(2) A crane game machine or device acceptable for the purposes of paragraph (1) of this subsection shall meet the following requirements:

(A) The machine or device must be designed and manufactured only for bona fide amusement purposes and must involve at least some skill in its operation;

(B) The machine or device must reward a winning player exclusively with free replays or merchandise contained within the machine itself and such merchandise must be limited to noncash merchandise, prizes, toys, gift certificates, or novelties, each of which has a wholesale value not exceeding $5.00. A player may be rewarded with both free replays and noncash merchandise, prizes, toys, or novelties for a single play of the game or device as provided in this Code section;

(C) The player of the machine or device must be able to control the timing of the use of the claw or grasping device to attempt to pick up or grasp a prize, toy, or novelty;

(D) The player of the machine or device must be made aware of the total time which the machine or device allows during a game for the player to maneuver the claw or grasping device into a position to attempt to pick up or grasp a prize, toy, or novelty;

(E) The claw or grasping device must not be of a size, design, or shape that prohibits picking up or grasping a prize, toy, or novelty contained within the machine or device; and

(F) The machine or device must not be classified by the United States government as requiring a federal gaming stamp under applicable provisions of the Internal Revenue Code.

(d)(1) Nothing in this part shall apply to a coin operated game or device designed and manufactured only for bona fide amusement purposes which involves some skill in its operation if it rewards the player exclusively with:

(A) Free replays;

(B) Merchandise limited to noncash merchandise, prizes, toys, gift certificates, or novelties, each of which has a wholesale value of not more than $5.00 received for a single play of the game or device;

(C) Points, tokens, vouchers, tickets, or other evidence of winnings which may be exchanged for rewards set out in subparagraph (A) of this paragraph or subparagraph (B) of this paragraph or a combination of rewards set out in subparagraph (A) and subparagraph (B) of this paragraph; or

(D) Any combination of rewards set out in two or more of subparagraph (A), (B), or (C) of this paragraph.

This subsection shall not apply, however, to any game or device classified by the United States government as requiring a federal gaming stamp under applicable provisions of the Internal Revenue Code or any item described as a gambling device in subparagraph (B), (C), or (D) of paragraph (2) of Code Section 16-12-20.

(2) A player of bona fide coin operated amusement games or devices described in paragraph (1) of this subsection may accumulate winnings for the successful play of such bona fide coin operated amusement games or devices through tokens, vouchers, points, or tickets. Points may be accrued on the machine or device. A player may carry over points on one play to subsequent plays. A player may redeem accumulated tokens, vouchers, or tickets for noncash merchandise, prizes, toys, gift certificates, or novelties so long as the amount of tokens, vouchers, or tickets received does not exceed $5.00 for a single play.

(e) Any person who gives to any other person money for free replays on coin operated games or devices described in subsection (b), (c), or (d) of this Code section shall be guilty of a misdemeanor.

(f) Any person owning or possessing an amusement game or device described in subsection (c) or (d) of this Code section or any person employed by or acting on behalf of any such person who gives to any other person money for any noncash merchandise, prize, toy, gift certificate, or novelty received as a reward in playing any such amusement game or device shall be guilty of a misdemeanor.

(g) Any person owning or possessing an amusement game or device described in subsection (b), (c), or (d) of this Code section or any person employed by or acting on behalf of any such person who gives to any other person money as a reward for the successful play or winning of any such amusement game or device shall be guilty of a misdemeanor of a high and aggravated nature.

(g.1) Any location owner or location operator or person employed by a location owner or location operator who violates subsection (h) or (i) of this Code section for the second separate offense shall be guilty of a felony and, upon conviction, shall be punished by imprisonment for not less than one nor more than five years, a fine not to exceed $25,000.00, or both, as well as loss of location license and all other state licenses.

(h) Any gift certificates, tokens, vouchers, tickets, or other evidence of winnings awarded under subsection (c) or (d) of this Code section must be redeemable only at the premises on which the game or device is located. It shall be unlawful for any person to provide to any other person as a reward for play on any such game or device any gift certificate, token, voucher, ticket, or other evidence of winning which is redeemable or exchangeable for any thing of value at any other premises. It shall be unlawful for any person at any premises other than those on which the game or device is located to give any thing of value to any other person for any gift certificate, token, voucher, ticket, or other evidence of winning received by such other person from play on such game or device. Any person who violates this subsection shall be guilty of a misdemeanor of a high and aggravated nature. This subsection shall not apply to any ticket or product of the Georgia Lottery Corporation.

(i) The merchandise, prizes, toys, gift certificates, novelties, or rewards which may be awarded under subsection (c) or (d) of this Code section may not include or be redeemable or exchangeable for any firearms, alcohol, or tobacco. Any person who violates this subsection shall be guilty of a misdemeanor of a high and aggravated nature.

(j) Any other laws to the contrary notwithstanding, this part shall not be applicable to the manufacturing, processing, selling, possessing, or transporting of any printed materials, equipment, devices, or other materials used or designated for use in a legally authorized lottery nor shall it be applicable to the manufacturing, processing, selling, possessing, or transporting of any gaming equipment, devices, or other materials used or designated for use only in jurisdictions in which the use of such items is legal. This part shall in no way prohibit communications between persons in this state and persons involved with such legal lotteries or gaming devices relative to such printed materials, equipment, devices, or other materials or prohibit demonstrations of same within this state.

(k) Any person, location owner, or location operator who places, provides, or displays a bona fide coin operated amusement machine and offers it to play for consideration in Georgia in an establishment for which the location owner or location operator is not licensed or in a private residence shall be guilty of a felony and, upon conviction, shall be punished by imprisonment for not less than one nor more than five years, a fine not to exceed $25,000.00, or both.



§ 16-12-36. Lawful promotional and giveaway contests

(a) A promotional or giveaway contest which conforms with the qualifications of a lawful promotion specified in paragraph (16) of subsection (b) of Code Section 10-1-393 shall not be a lottery.

(b) Except as provided in subsection (a) of this Code section, all promotions or promotional contests involving an element of chance in the distribution of prizes, gifts, awards, or other items which otherwise meet the definition of a "lottery" in this article shall be included within the definition of the term "lottery" for purposes of this article, unless specifically exempted by some other statute or law.



§ 16-12-37. Dogfighting

(a) As used in this Code section, the term "dog" means any domestic canine.

(b) Any person who:

(1) Owns, possesses, trains, transports, or sells any dog with the intent that such dog shall be engaged in fighting with another dog;

(2) For amusement or gain, causes any dog to fight with another dog or for amusement or gain, causes any dogs to injure each other;

(3) Wagers money or anything of value on the result of such dogfighting;

(4) Knowingly permits any act in violation of paragraph (1) or (2) of this subsection on any premises under the ownership or control of such person or knowingly aids or abets any such act; or

(5) Knowingly promotes or advertises an exhibition of fighting with another dog

shall be guilty of a felony and, upon the first conviction thereof, shall be punished by imprisonment of not less than one nor more than five years, a fine of not less than $5,000.00, or both such fine and imprisonment. On a second or subsequent conviction, such person shall be punished by imprisonment of not less than one nor more than ten years, a fine of not less than $15,000.00, or both such fine and imprisonment. Each act or omission in violation of this subsection shall constitute a separate offense.

(c) Any person who is knowingly present only as a spectator at any place for the fighting of dogs shall, upon a first conviction thereof, be guilty of a misdemeanor of a high and aggravated nature. On a second conviction, such person shall be guilty of a felony and shall be punished by imprisonment of not less than one nor more than five years, a fine of not less than $5,000.00, or both such fine and imprisonment. On a third or subsequent conviction, such person shall be punished by imprisonment of not less than one nor more than ten years, a fine of not less than $15,000.00, or both such fine and imprisonment. Each act in violation of this subsection shall constitute a separate offense.

(d) Any dog subject to fighting may be impounded pursuant to the provisions of Code Sections 4-11-9.2 through 4-11-9.6.

(e) This Code section shall not prohibit, impede, or otherwise interfere with animal husbandry, training techniques, competition, events, shows, or practices not otherwise specifically prohibited by law and shall not apply to the following activities:

(1) Owning, using, breeding, training, or equipping any animal to pursue, take, hunt, or recover wildlife or any animal lawfully hunted under Title 27 or participating in hunting or fishing in accordance with the provisions of Title 27 and rules and regulations promulgated pursuant thereto as such rules and regulations existed on the date specified in Code Section 27-1-39;

(2) Owning, using, breeding, training, or equipping dogs to work livestock for agricultural purposes in accordance with the rules and regulations of the Commissioner of Agriculture as such rules and regulations existed on January 1, 2008;

(3) Owning, using, breeding, training, or equipping dogs for law enforcement purposes; or

(4) Owning, using, breeding, training, or equipping any animal to control damage from nuisance or pest species in and around structures or agricultural operations.



§ 16-12-38. Pyramid promotional schemes; exceptions; penalties

(a) As used in this Code section, the term:

(1) "Compensation" means a payment of any money, thing of value, or financial benefit.

(2) "Consideration" means the payment of cash or the purchase of goods, services, or intangible property, and does not include the purchase of goods or services furnished at cost to be used in making sales and not for resale, or time and effort spent in pursuit of sales or recruiting activities.

(3) "Inventory" includes both goods and services, including company produced promotional materials, sales aids, and sales kits that the plan or operation requires independent salespersons to purchase.

(4) "Inventory loading" means that the plan or operation requires or encourages its independent salespersons to purchase inventory in an amount which unreasonably exceeds that which the salesperson can expect to resell for ultimate consumption or to use or consume in a reasonable time period.

(5) "Participant" means a person who joins a plan or operation.

(6) "Person" means an individual, a corporation, a partnership, or any association or unincorporated organization.

(7) "Promote" means to contrive, prepare, establish, plan, operate, advertise, or to otherwise induce or attempt to induce another person to be a participant.

(8) "Pyramid promotional scheme" means any plan or operation in which a participant gives consideration for the right to receive compensation that is derived primarily from the recruitment of other persons as participants into the plan or operation rather than from the sale of goods, services, or intangible property to participants or by participants to others.

(b)(1) No person may establish, promote, operate, or participate in any pyramid promotional scheme. A limitation as to the number of persons who may participate or the presence of additional conditions affecting eligibility for the opportunity to receive compensation under the plan does not change the identity of the plan as a pyramid promotional scheme. It is not a defense under this subsection that a person, on giving consideration, obtains goods, services, or intangible property in addition to the right to receive compensation.

(2) Nothing in this Code section may be construed to prohibit a plan or operation, or to define a plan or operation as a pyramid promotional scheme, based on the fact that participants in the plan or operation give consideration in return for the right to receive compensation based upon purchases of goods, services, or intangible property by participants for personal use, consumption, or resale so long as the plan or operation does not promote or induce inventory loading and complies with the cancellation requirements of subsection (d) of Code Section 10-1-415.

(3) Any person who participates in a pyramid promotional scheme shall be guilty of a misdemeanor of a high and aggravated nature. Any person who establishes, promotes, or operates a pyramid promotional scheme shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one nor more than five years.

(4) Nothing in this Code section shall be construed so as to include a "multilevel distribution company," as defined in paragraph (6) of Code Section 10-1-410, which is operating in compliance with Part 3 of Article 15 of Chapter 1 of Title 10.






Part 2 - Bingo

§ 16-12-50. Legislative intent

It is the intention of the General Assembly that, except for recreational bingo, only nonprofit, tax-exempt organizations which are properly licensed pursuant to this part shall be allowed to operate bingo games.



§ 16-12-51. Definitions

As used in this part, the term:

(1) "Bingo game" or "nonprofit bingo game" means a game of chance played on cards with numbered squares in which counters or indicators are placed on numbers chosen by lot and won by covering a previously specified number or order of numbered squares. A bingo game may be played manually or with an electronic or computer device that stores the numbers from a player's card or cards, tracks the numbers chosen by lot when such numbers are entered by the player, and notifies the player of a winning combination; provided, however, that the numbers chosen by lot shall be chosen by a natural person who is physically located on the premises or property described in Code Section 16-12-57 on which the game is operated. Such words, terms, or phrases, as used in this paragraph, shall be strictly construed to include only the series of acts generally defined as bingo and shall exclude all other activity.

(2) "Bingo session" means a time period during which bingo games are played.

(3) "Director" means the director of the Georgia Bureau of Investigation.

(3.1) "Nonprofit, tax-exempt organization" means an organization, association, corporation, or other legal entity which has been determined by the federal Internal Revenue Service to be exempt from taxation under federal tax law and which is exempt from taxation under the income tax laws of this state under Code Section 48-7-25; which is organized or incorporated in this state or authorized to do business in this state; and which uses the proceeds from any bingo games conducted by such organization solely within this state.

(4) "Operate," "operated," or "operating" means the direction, supervision, management, operation, control, or guidance of activity.

(5) "Recreational bingo" means a bingo session operated by any person or entity at no charge to participants in which the prizes for each bingo game during the bingo session shall be noncash prizes and the total of such prizes for each such game shall not exceed the amount established pursuant to regulations established by the director. No such noncash prize awarded in recreational bingo shall be exchanged or redeemed for money or for any other prize with a value in excess of the amount established pursuant to regulations established by the director. Recreational bingo shall also include a bingo session operated by a nonprofit, tax-exempt licensed operator of bingo games at no charge to participants in which the participants are senior citizens attending a function at a facility of the tax-exempt licensed organization or are residents of nursing homes, retirement homes, senior centers, or hospitals and in which the prizes for each bingo game during the bingo session shall be nominal cash prizes not to exceed $5.00 for any single prize and the total of such prizes for each such game shall not exceed the amount established pursuant to regulations established by the director. Recreational bingo shall also include a bingo session operated by an employer with ten or more full-time employees for the purposes of providing a safe workplace incentive and in which the prizes are determined by the employer; provided, however, that no monetary consideration is required by any participant other than the employer and the employer expressly prohibits any monetary consideration from any employee. Recreational bingo shall not be considered a lottery as defined in paragraph (4) of Code Section 16-12-20 or a form of gambling as defined in Code Section 16-12-21.



§ 16-12-52. License required to operate bingo game; recreational bingo exception

(a) Any other law to the contrary notwithstanding except for subsection (b) of this Code section, no nonprofit, tax-exempt organization shall be permitted to operate a bingo game until the director issues a license to the organization authorizing it to do so. In the event of any controversy concerning whether or not certain activity constitutes bingo for which a license may be issued, the decision of the director shall control. The license described in this Code section is in addition to and not in lieu of any other licenses which may be required by this state or any political subdivision thereof, and no bingo game shall be operated until such time as all requisite licenses have been obtained.

(b) Recreational bingo is a nonprofit bingo game or a bingo game operated by an employer with ten or more full-time employees for the purpose of providing a safe workplace incentive and shall not be subject to the licensing requirements and regulations provided in this part applicable to bingo games not considered recreational bingo and operated by nonprofit, tax-exempt organizations.



§ 16-12-53. Licensing procedure; fee; renewal

(a) Any nonprofit, tax-exempt organization desiring to obtain a license to operate bingo games shall make application to the director on forms prescribed by the Georgia Bureau of Investigation and shall pay an annual fee of $100.00. No license shall be issued to any nonprofit, tax-exempt organization unless the organization has been in existence for 12 months immediately prior to the issuance of the license. The license will expire at 12:00 Midnight on December 31 following the granting of the license. Renewal applications for each calendar year shall be filed with the director prior to January 1 of each year and shall be on a form prescribed by the Georgia Bureau of Investigation.

(b) Each application for a license and each application for renewal of a license shall contain the following information:

(1) The name and home address of the applicant and, if the applicant is a corporation, association, or other similar legal entity, the names and home addresses of each of the officers of the organization as well as the names and addresses of the directors, or other persons similarly situated, of the organization;

(2) The names and home addresses of each of the persons who will be operating, advertising, or promoting the bingo game;

(3) The names and home addresses of any persons, organizations, or other legal entities that will act as surety for the applicant or to which the applicant is financially indebted or to which any financial obligation is owed by the applicant;

(4) A determination letter from the Internal Revenue Service certifying that the applicant is an organization exempt under federal tax law;

(5) A statement affirming that the applicant is exempt under the income tax laws of this state under Code Section 48-7-25;

(6) The location at which the applicant will conduct the bingo games and, if the premises on which the games are to be conducted is to be leased, a copy of the lease or rental agreement;

(7) A statement showing the convictions, if any, for criminal offenses other than minor traffic offenses of each of the persons listed in paragraphs (1), (2), and (3) of this subsection; and

(8) Any other necessary and reasonable information which the director may require.

(c) The director shall refuse to grant a bingo license to any applicant who fails to provide fully the information required by this Code section.

(d) When a nonprofit, tax-exempt organization which operates or intends to operate bingo games for residents and patients of a retirement home, nursing home, or hospital operated by that organization at which gross receipts are or will be limited to $100.00 or less during each bingo session and pays or will pay prizes having a value of $100.00 or less during each bingo session, then, notwithstanding any other provision of this part or any rule or regulation promulgated by the director pursuant to the provisions of Code Section 16-12-61, neither the applicant nor any of the persons whose names and addresses are required under paragraphs (1) and (2) of subsection (b) of this Code section shall be required to submit or provide fingerprints or photographs as a condition of being granted a license.

(e) If the director determines that an organization has one or more auxiliaries, the members of any such auxiliary may assist in such organization's bingo operations, even if such auxiliary holds a license under this part, and the members of the main organization may assist in the bingo operations of any such licensed auxiliary.



§ 16-12-54. Revocation of licenses; access to premises by law enforcement agencies

(a) The director shall have the specific authority to suspend or revoke any license for any violation of this part or for any violation of any rule or regulation promulgated under this part. Any licensee accused of violating any provision of this part or of any rule or regulation promulgated hereunder shall be entitled, unless waived, to a hearing on the matter of the alleged violation conducted in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(b) By making application for a license under this part, every applicant consents that the director, as well as any of his agents, together with any prosecuting attorney, as well as any of his agents, may come upon the premises of any licensee or upon any premises on which any licensee is conducting a bingo game for the purpose of examining the accounts and records of the licensee to determine if a violation of this part has occurred.



§ 16-12-55. Certification of tax-exempt status of organization; issuance of certificate of licensure.

The director shall upon the request of any prosecuting attorney or his or her designee certify the status of any organization as to that organization's exemption from payment of state income taxes as a nonprofit organization. The director shall also upon request issue a certificate indicating whether any particular organization holds a currently valid license to operate a bingo game. Code Section 48-7-60, relative to the disclosure of income tax information, shall not apply to the furnishing of such certificate.



§ 16-12-56. Issuance of annual one-day license to nonprofit, tax-exempt school; application

Notwithstanding the other provisions of this part, the director upon receiving written application therefor shall be authorized to issue a one-time license to a nonprofit, tax-exempt school which will allow it to operate a bingo game one day annually. In such cases, the director shall have the power to waive the license fee provided for in Code Section 16-12-53, to waive the annual report provided for in Code Section 16-12-59, and otherwise promulgate rules and regulations to carry out this Code section.



§ 16-12-57. Restrictions as to ownership of premises utilized

Bingo games shall be operated only on premises owned by the nonprofit, tax-exempt organization operating the bingo game, on property leased by the nonprofit, tax-exempt organization and used regularly by that organization for purposes other than the operation of a bingo game, or on property leased by the nonprofit, tax-exempt organization operating the bingo game from another nonprofit, tax-exempt organization.



§ 16-12-58. Age restrictions

No person under the age of 18 years shall be permitted to play any game or games of bingo conducted pursuant to any license issued under this part unless accompanied by an adult. No person under the age of 18 years shall be permitted to conduct or assist in the conducting of any game of bingo conducted pursuant to any license issued under this part.



§ 16-12-59. Annual report to be filed with the director

On or before April 15 of each year, every nonprofit, tax-exempt organization engaged in operating bingo games shall file with the director a report disclosing all receipts and expenditures relating to the operation of bingo games in the previous year. The report shall be in addition to all other reports required by law. The report shall be prepared and signed by a certified public accountant competent to prepare such a report and shall be deemed a public record subject to public inspection.



§ 16-12-60. Rules and regulations

(a) A licensee that conducts or operates a bingo session shall maintain the following records for at least three years from the date on which the bingo session is conducted:

(1) An itemized list of the gross receipts for each session;

(2) An itemized list of all expenses other than prizes that are incurred in the conducting of the bingo session as well as the name of each person to whom the expenses are paid and a receipt for all of the expenses;

(3) A list of all prizes awarded during the bingo session and the name and address of all persons who are winners of prizes of $50.00 or more in value;

(4) An itemized list of the recipients other than the licensee of the proceeds of the bingo game, including the name and address of each recipient to whom such funds are distributed; and

(5) A record of the number of persons who participate in any bingo session conducted by the licensee.

(b) A licensee shall:

(1) Own all the equipment used to conduct a bingo game or lease such equipment;

(2) Display its bingo license conspicuously at the location where the bingo game is conducted;

(3) Conduct bingo games only at the single location specified in the licensee's application; and

(4) Not conduct more than one bingo session during any one calendar day, which session shall not exceed five hours.

(c) No nonprofit, tax-exempt organization shall enter into any contract with any individual, firm, association, or corporation to have such individual, firm, association, or corporation operate bingo games or concessions on behalf of the nonprofit, tax-exempt organization.

(d) A nonprofit, tax-exempt organization shall not lend its name nor allow its identity to be used by any individual, firm, association, or corporation in the operating or advertising of a bingo game in which said nonprofit, tax-exempt organization is not directly and solely operating the bingo game.

(e) It shall be unlawful for two or more nonprofit, tax-exempt organizations which are properly licensed pursuant to this part to operate bingo games jointly or to operate bingo games upon the same premises during any 18 hour period.

(f) It shall be unlawful to award prizes in excess of $3,000.00 in cash or gifts of equivalent value during any calendar week. It shall be unlawful to exceed such limitation at any combination of locations operated by a single licensee or such licensee's agents or employees. It shall be unlawful for two or more licensees to pyramid the valuation of prizes in such manner as to exceed the limitation contained in this Code section. The term "equivalent value" shall mean the fair market value of the gift on the date the gift is given as the prize in a bingo game.

(g) No person or organization by whatever name or composition thereof shall take any salary, expense money, or fees for the operation of any bingo game, except that not more than $30.00 per day may be paid to one or more individuals for assisting in the conduct of such games on such day.

(h) No person shall pay consulting fees to any person for any services performed in relation to the operation or conduct of a bingo game.

(i) A person who is a member of more than one nonprofit, tax-exempt organization shall be permitted to participate in the bingo operations of only two organizations of which such person is a member; provided, however, that such person shall not receive more than $30.00 per day for assisting in the conduct of bingo games regardless of whether such person assists both organizations in the same day.



§ 16-12-61. Promulgation of necessary rules and regulations by director authorized

The director is authorized to promulgate rules and regulations which he deems necessary for the proper administration and enforcement of this part.



§ 16-12-62. Penalties

Any person who operates a bingo game for which a license is required without a valid license issued by the director as provided in this part commits the offense of commercial gambling as defined in Code Section 16-12-22 and, upon conviction thereof, shall be punished accordingly. Any person who knowingly aids, abets, or otherwise assists in the operation of a bingo game for which a license is required and has not been obtained as provided in this part similarly commits the offense of commercial gambling. Any person who violates any other provision of this part, including the provisions relating to recreational bingo, shall be guilty of a misdemeanor of a high and aggravated nature. Any person who commits any such violation after having previously been convicted of any violations of this part shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one nor more than five years or by a fine not to exceed $10,000.00, or both.









Article 3 - Obscenity and Related Offenses

Part 1 - General Provisions

§ 16-12-80. Distributing obscene material; obscene material defined; penalty

(a) A person commits the offense of distributing obscene material when he sells, lends, rents, leases, gives, advertises, publishes, exhibits, or otherwise disseminates to any person any obscene material of any description, knowing the obscene nature thereof, or offers to do so, or possesses such material with the intent to do so, provided that the word "knowing," as used in this Code section, shall be deemed to be either actual or constructive knowledge of the obscene contents of the subject matter; and a person has constructive knowledge of the obscene contents if he has knowledge of facts which would put a reasonable and prudent person on notice as to the suspect nature of the material; provided, however, that the character and reputation of the individual charged with an offense under this law, and, if a commercial dissemination of obscene material is involved, the character and reputation of the business establishment involved may be placed in evidence by the defendant on the question of intent to violate this law. Undeveloped photographs, molds, printing plates, and the like shall be deemed obscene notwithstanding that processing or other acts may be required to make the obscenity patent or to disseminate it.

(b) Material is obscene if:

(1) To the average person, applying contemporary community standards, taken as a whole, it predominantly appeals to the prurient interest, that is, a shameful or morbid interest in nudity, sex, or excretion;

(2) The material taken as a whole lacks serious literary, artistic, political, or scientific value; and

(3) The material depicts or describes, in a patently offensive way, sexual conduct specifically defined in subparagraphs (A) through (E) of this paragraph:

(A) Acts of sexual intercourse, heterosexual or homosexual, normal or perverted, actual or simulated;

(B) Acts of masturbation;

(C) Acts involving excretory functions or lewd exhibition of the genitals;

(D) Acts of bestiality or the fondling of sex organs of animals; or

(E) Sexual acts of flagellation, torture, or other violence indicating a sadomasochistic sexual relationship.

(c) Any device designed or marketed as useful primarily for the stimulation of human genital organs is obscene material under this Code section.

(d) Material not otherwise obscene may be obscene under this Code section if the distribution thereof, the offer to do so, or the possession with the intent to do so is a commercial exploitation of erotica solely for the sake of their prurient appeal.

(e) It is an affirmative defense under this Code section that dissemination of the material was restricted to:

(1) A person associated with an institution of higher learning, either as a member of the faculty or a matriculated student, teaching or pursuing a course of study related to such material; or

(2) A person whose receipt of such material was authorized in writing by a licensed medical practitioner or psychiatrist.

(f) A person who commits the offense of distributing obscene material shall be guilty of a misdemeanor of a high and aggravated nature.



§ 16-12-81. Distribution of material depicting nudity or sexual conduct; penalty

(a) A person commits the offense of distributing material depicting nudity or sexual conduct when he sends unsolicited through the mail or otherwise unsolicited causes to be delivered material depicting nudity or sexual conduct to any person or residence or office unless there is imprinted upon the envelope or container of such material in not less than eight-point boldface type the following notice:

"Notice -- The material contained herein depicts nudity or sexual conduct. If the viewing of such material could be offensive to the addressee, this container should not be opened but returned to the sender."

(b) As used within this Code section, the term:

(1) "Nudity" means the showing of the human male or female genitals, pubic area, or buttocks with less than a full opaque covering or the depiction of covered male genitals in a discernibly turgid state.

(2) "Sexual conduct" means acts of masturbation, homosexuality, sodomy, sexual intercourse, or physical contact with a person's clothed or unclothed genitals, pubic area, buttocks, or, if the person is female, breast.

(c) A person who commits the offense of distributing material depicting nudity or sexual conduct, upon conviction thereof, shall be punished by imprisonment for not less than one nor more than three years or by a fine not to exceed $10,000.00, or both.



§ 16-12-82. Public nuisances

The use of any premises in violation of any of the provisions of this part shall constitute a public nuisance.



§ 16-12-83. Contraband

Any materials declared to be obscene by this part and advertisements for such materials are declared to be contraband.



§ 16-12-84. Public indecency in plays, nightclub acts, and motion pictures

Reserved. Repealed by Ga. L. 1981, p. 915, § 1, effective April 9, 1981.



§ 16-12-85. Display of restricted film previews to general audiences

(a) It shall be unlawful for any motion picture theater owner, operator, or projectionist to display to the audience within the theater scenes from a film to be shown at the theater at some future time when the viewing of that film from which the scenes are taken is restricted to adults or requires minors to be accompanied by a parent or guardian. Scenes of such restricted films may be shown within a theater if the audience has been similarly restricted as to viewing age and conditions.

(b) This Code section shall not apply to motion pictures which are not rated as to viewing audience nor to the first display of a preview trailer from any motion picture.

(c) Any person who violates subsection (a) of this Code section shall be guilty of a misdemeanor.






Part 2 - Offenses Related to Minors Generally

§ 16-12-100. Sexual exploitation of children; reporting violation; civil forfeiture; penalties

(a) As used in this Code section, the term:

(1) "Minor" means any person under the age of 18 years.

(2) "Performance" means any play, dance, or exhibit to be shown to or viewed by an audience.

(3) "Producing" means producing, directing, manufacturing, issuing, or publishing.

(4) "Sexually explicit conduct" means actual or simulated:

(A) Sexual intercourse, including genital-genital, oral-genital, anal-genital, or oral-anal, whether between persons of the same or opposite sex;

(B) Bestiality;

(C) Masturbation;

(D) Lewd exhibition of the genitals or pubic area of any person;

(E) Flagellation or torture by or upon a person who is nude;

(F) Condition of being fettered, bound, or otherwise physically restrained on the part of a person who is nude;

(G) Physical contact in an act of apparent sexual stimulation or gratification with any person's unclothed genitals, pubic area, or buttocks or with a female's nude breasts;

(H) Defecation or urination for the purpose of sexual stimulation of the viewer; or

(I) Penetration of the vagina or rectum by any object except when done as part of a recognized medical procedure.

(5) "Visual medium" means any film, photograph, negative, slide, magazine, or other visual medium.

(b)(1) It is unlawful for any person knowingly to employ, use, persuade, induce, entice, or coerce any minor to engage in or assist any other person to engage in any sexually explicit conduct for the purpose of producing any visual medium depicting such conduct.

(2) It is unlawful for any parent, legal guardian, or person having custody or control of a minor knowingly to permit the minor to engage in or to assist any other person to engage in sexually explicit conduct for the purpose of producing any visual medium depicting such conduct.

(3) It is unlawful for any person knowingly to employ, use, persuade, induce, entice, or coerce any minor to engage in or assist any other person to engage in any sexually explicit conduct for the purpose of any performance.

(4) It is unlawful for any parent, legal guardian, or person having custody or control of a minor knowingly to permit the minor to engage in or to assist any other person to engage in sexually explicit conduct for the purpose of any performance.

(5) It is unlawful for any person knowingly to create, reproduce, publish, promote, sell, distribute, give, exhibit, or possess with intent to sell or distribute any visual medium which depicts a minor or a portion of a minor's body engaged in any sexually explicit conduct.

(6) It is unlawful for any person knowingly to advertise, sell, purchase, barter, or exchange any medium which provides information as to where any visual medium which depicts a minor or a portion of a minor's body engaged in any sexually explicit conduct can be found or purchased.

(7) It is unlawful for any person knowingly to bring or cause to be brought into this state any material which depicts a minor or a portion of a minor's body engaged in any sexually explicit conduct.

(8) It is unlawful for any person knowingly to possess or control any material which depicts a minor or a portion of a minor's body engaged in any sexually explicit conduct.

(c) A person who, in the course of processing or producing visual or printed matter either privately or commercially, has reasonable cause to believe that the visual or printed matter submitted for processing or producing depicts a minor engaged in sexually explicit conduct shall immediately report such incident, or cause a report to be made, to the Georgia Bureau of Investigation or the law enforcement agency for the county in which such matter is submitted. Any person participating in the making of a report or causing a report to be made pursuant to this subsection or participating in any judicial proceeding or any other proceeding resulting therefrom shall in so doing be immune from any civil or criminal liability that might otherwise be incurred or imposed, providing such participation pursuant to this subsection is made in good faith.

(d) The provisions of subsection (b) of this Code section shall not apply to:

(1) The activities of law enforcement and prosecution agencies in the investigation and prosecution of criminal offenses;

(2) Legitimate medical, scientific, or educational activities; or

(3) Any person who creates or possesses a visual medium depicting only himself or herself engaged in sexually explicit conduct.

(e) (1) As used in this subsection, the terms "proceeds" and "property" shall have the same meaning as set forth in Code Section 9-16-2.

(2) Any property which is, directly or indirectly, used or intended to be used in any manner to facilitate a violation of this Code section and any proceeds are declared to be contraband and no person shall have a property right in them.

(3) Any property subject to forfeiture pursuant to paragraph (2) of this subsection shall be forfeited in accordance with the procedures set forth in Chapter 16 of Title 9.

(f) (1) Except as otherwise provided in paragraphs (2) and (3) of this subsection, any person who violates a provision of this Code section shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than five nor more than 20 years and by a fine of not more than $100,000.00; provided, however, that if the person so convicted is a member of the immediate family of the victim, no fine shall be imposed.

(2) Any person who violates subsection (c) of this Code section shall be guilty of a misdemeanor.

(3) Any person who violates paragraph (1), (5), (7), or (8) of subsection (b) of this Code section shall be guilty of a misdemeanor if:

(A) The minor depicted was at least 14 years of age at the time the visual medium was created;

(B) The visual medium was created with the permission of the minor depicted; and

(C) The defendant was 18 years of age or younger at the time of the offense and:

(i) The defendant's violation of such paragraphs did not involve the distribution of such visual medium to another person; or

(ii) In the court's discretion, and when the prosecuting attorney and the defendant have agreed, if the defendant's violation of such paragraphs involved the distribution of such visual medium to another person but such distribution was not for the purpose of:

(I) Harassing, intimidating, or embarrassing the minor depicted; or

(II) For any commercial purpose.



§ 16-12-100.1. Electronically furnishing obscene material to minors

(a) As used in this Code section, the term:

(1) "Bulletin board system" means a computer data and file service that is accessed wirelessly or by physical connection to store and transmit information.

(2) "CD-ROM" means a compact disc with read only memory which has the capacity to store audio, video, and written materials and is used by computers to reveal the above-said material.

(3) "Electronically furnishes" means:

(A) To make available by electronic storage device, including floppy disks and other magnetic storage devices, or by CD-ROM; or

(B) To make available by allowing access to information stored in a computer, including making material available by operating a computer bulletin board system.

(4) "Harmful to minors" means that quality of description or representation, in whatever form, of nudity, sexual conduct, sexual excitement, or sadomasochistic abuse, when it:

(A) Taken as a whole, predominantly appeals to the prurient, shameful, or morbid interest of minors;

(B) Is patently offensive to prevailing standards in the adult community as a whole with respect to what is suitable material for minors; and

(C) Is, when taken as a whole, lacking in serious literary, artistic, political, or scientific value for minors.

(5) "Minor" means an unmarried person younger than 18 years of age.

(6) "Sadomasochistic abuse" means flagellation or torture by or upon a person who is nude or clad in undergarments or in revealing or bizarre costume or the condition of being fettered, bound, or otherwise physically restrained on the part of one so clothed.

(7) "Sexual conduct" means human masturbation, sexual intercourse, or any touching of the genitals, pubic areas, or buttocks of the human male or female or the breasts of the female, whether alone or between members of the same or opposite sex or between humans and animals in an act of apparent sexual stimulation or gratification.

(8) "Sexual excitement" means the condition of human male or female genitals or the breasts of the female when in a state of sexual stimulation.

(b) A person commits the crime of electronically furnishing obscene materials to minors if:

(1) Knowing or having good reason to know the character of the material furnished, the person electronically furnishes to an individual whom the person knows or should have known is a minor:

(A) Any picture, photograph, drawing, or similar visual representation or image of a person or portion of a human body which depicts sexually explicit nudity, sexual conduct, or sadomasochistic abuse and which is harmful to minors; or

(B) Any written or aural matter that contains material of the nature described in subparagraph (A) of this paragraph or contains explicit verbal descriptions or narrative accounts of sexual conduct, sexual excitement, or sadomasochistic abuse;

(2) The offensive portions of the material electronically furnished to the minor are not merely an incidental part of an otherwise nonoffending whole;

(3) The material furnished to the minor, taken as a whole, lacks serious literary, artistic, political, or scientific value; and

(4) The material furnished to the minor, taken as a whole, is harmful to minors in that it appeals to and incites prurient interest.

(c) Except as provided in subsection (d) of this Code section, any person who violates this Code section shall be guilty of a misdemeanor of a high and aggravated nature.

(d) Any person who violates this Code section shall be guilty of a misdemeanor if:

(1) At the time of the offense, the minor receiving the obscene materials was at least 14 years of age;

(2) The receipt of the materials was with the permission of the minor; and

(3) The defendant was 18 years of age or younger.



§ 16-12-100.2. Computer or electronic pornography and child exploitation prevention

(a) This Code section shall be known and may be cited as the "Computer or Electronic Pornography and Child Exploitation Prevention Act of 2007."

(b) As used in this Code section, the term:

(1) "Child" means any person under the age of 16 years.

(2) "Electronic device" means any device used for the purpose of communicating with a child for sexual purposes or any device used to visually depict a child engaged in sexually explicit conduct, store any image or audio of a child engaged in sexually explicit conduct, or transmit any audio or visual image of a child for sexual purposes. Such term may include, but shall not be limited to, a computer, cellular phone, thumb drive, video game system, or any other electronic device that can be used in furtherance of exploiting a child for sexual purposes;

(3) "Identifiable child" means a person:

(A) Who was a child at the time the visual depiction was created, adapted, or modified or whose image as a child was used in creating, adapting, or modifying the visual depiction; and

(B) Who is recognizable as an actual person by the person's face, likeness, or other distinguishing characteristic, such as a unique birthmark or other recognizable feature or by electronic or scientific means as may be available.

The term shall not be construed to require proof of the actual identity of the child.

(4) "Sadomasochistic abuse" has the same meaning as provided in Code Section 16-12-100.1.

(5) "Sexual conduct" has the same meaning as provided in Code Section 16-12-100.1.

(6) "Sexual excitement" has the same meaning as provided in Code Section 16-12-100.1.

(7) "Sexually explicit nudity" has the same meaning as provided in Code Section 16-12-102.

(8) "Visual depiction" means any image and includes undeveloped film and video tape and data stored on computer disk or by electronic means which is capable of conversion into a visual image or which has been created, adapted, or modified to show an identifiable child engaged in sexually explicit conduct.

(c) (1) A person commits the offense of computer or electronic pornography if such person intentionally or willfully:

(A) Compiles, enters into, or transmits by computer or other electronic device;

(B) Makes, prints, publishes, or reproduces by other computer or other electronic device;

(C) Causes or allows to be entered into or transmitted by computer or other electronic device; or

(D) Buys, sells, receives, exchanges, or disseminates

any notice, statement, or advertisement, or any child's name, telephone number, place of residence, physical characteristics, or other descriptive or identifying information for the purpose of offering or soliciting sexual conduct of or with an identifiable child or the visual depiction of such conduct.

(2) Except as provided in paragraphs (3) and (4) of this subsection, any person convicted of violating paragraph (1) of this subsection shall be punished by a fine of not more than $10,000.00 and by imprisonment for not less than one nor more than 20 years.

(3) Any person who violates paragraph (1) of this subsection shall be guilty of a misdemeanor if:

(A) At the time of the offense, any identifiable child visually depicted was at least 14 years of age when the visual depiction was created;

(B) The visual depiction was created with the permission of such child;

(C) The defendant possessed the visual depiction with the permission of such child; and

(D) The defendant was 18 years of age or younger at the time of the offense and:

(i) The defendant did not distribute the visual depiction to another person; or

(ii) In the court's discretion, and when the prosecuting attorney and the defendant have agreed, if the defendant's violation involved the distribution of such visual depiction to another person but such distribution was not for the purpose of:

(I) Harassing, intimidating, or embarrassing the minor depicted; or

(II) For any commercial purpose.

(4) The prohibition contained in paragraph (1) of this subsection shall not apply to any person who creates or possesses a visual depiction of only himself or herself.

(d) (1) It shall be unlawful for any person intentionally or willfully to utilize a computer wireless service or Internet service, including, but not limited to, a local bulletin board service, Internet chat room, e-mail, instant messaging service, or other electronic device, to seduce, solicit, lure, or entice, or attempt to seduce, solicit, lure, or entice a child, another person believed by such person to be a child, any person having custody or control of a child, or another person believed by such person to have custody or control of a child to commit any illegal act by, with, or against a child as described in Code Section 16-6-2, relating to the offense of sodomy or aggravated sodomy; Code Section 16-6-4, relating to the offense of child molestation or aggravated child molestation; Code Section 16-6-5, relating to the offense of enticing a child for indecent purposes; or Code Section 16-6-8, relating to the offense of public indecency, or to engage in any conduct that by its nature is an unlawful sexual offense against a child.

(2) Any person who violates paragraph (1) of this subsection shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one nor more than 20 years and by a fine of not more than $25,000.00; provided, however, that if at the time of the offense the victim was at least 14 years of age and the defendant was 18 years of age or younger, then the defendant shall be guilty of a misdemeanor.

(e) (1) A person commits the offense of obscene Internet contact with a child if he or she has contact with someone he or she knows to be a child or with someone he or she believes to be a child via a computer wireless service or Internet service, including, but not limited to, a local bulletin board service, Internet chat room, e-mail, or instant messaging service, and the contact involves any matter containing explicit verbal descriptions or narrative accounts of sexually explicit nudity, sexual conduct, sexual excitement, or sadomasochistic abuse that is intended to arouse or satisfy the sexual desire of either the child or the person, provided that no conviction shall be had for a violation of this subsection on the unsupported testimony of a child.

(2) Any person who violates paragraph (1) of this subsection shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one nor more than ten years or by a fine of not more than $10,000.00; provided, however, that if at the time of the offense the victim was at least 14 years of age and the defendant was 18 years of age or younger, then the defendant shall be guilty of a misdemeanor.

(f) (1) It shall be unlawful for any owner or operator of a computer online service, Internet service, local bulletin board service, or other electronic device that is in the business of providing a service that may be used to sexually exploit a child to intentionally or willfully to permit a subscriber to utilize the service to commit a violation of this Code section, knowing that such person intended to utilize such service to violate this Code section. No owner or operator of a public computer online service, Internet service, local bulletin board service, or other electronic device that is in the business of providing a service that may be used to sexually exploit a child shall be held liable on account of any action taken in good faith in providing the aforementioned services.

(2) Any person who violates paragraph (1) of this subsection shall be guilty of a misdemeanor of a high and aggravated nature.

(g) The sole fact that an undercover operative or law enforcement officer was involved in the detection and investigation of an offense under this Code section shall not constitute a defense to prosecution under this Code section.

(h) A person is subject to prosecution in this state pursuant to Code Section 17-2-1, relating to jurisdiction over crimes and persons charged with commission of crimes generally, for any conduct made unlawful by this Code section which the person engages in while:

(1) Either within or outside of this state if, by such conduct, the person commits a violation of this Code section which involves a child who resides in this state or another person believed by such person to be a child residing in this state; or

(2) Within this state if, by such conduct, the person commits a violation of this Code section which involves a child who resides within or outside this state or another person believed by such person to be a child residing within or outside this state.

(i) Any violation of this Code section shall constitute a separate offense.



§ 16-12-100.3. Obscene telephone contact; conviction; penalties

(a) As used in this Code section, the terms "sexual conduct," "sexual excitement," and "sadomasochistic abuse" have the same meanings as provided for those terms in Code Section 16-12-100.1, relating to electronically furnishing obscene materials to minors; the term "sexually explicit nudity" has the same meaning as provided for that term in Code Section 16-12-102, relating to distributing harmful materials to minors; and the term "child" means a person under 14 years of age.

(b) A person 17 years of age or over commits the offense of obscene telephone contact with a child if that person has telephone contact with an individual whom that person knows or should have known is a child, and that contact involves any aural matter containing explicit verbal descriptions or narrative accounts of sexually explicit nudity, sexual conduct, sexual excitement, or sadomasochistic abuse which is intended to arouse or satisfy the sexual desire of either the child or the person, provided that no conviction shall be had for this offense on the unsupported testimony of the victim.

(c)(1) Except as otherwise provided in other paragraphs of this subsection, a person convicted of the offense of obscene telephone contact with a child shall be guilty of a misdemeanor of a high and aggravated nature.

(2) Upon the first conviction of the offense of obscene telephone contact with a child:

(A) If the person convicted is less than 21 years of age, such person shall be guilty of a misdemeanor; or

(B) The judge may probate the sentence without regard to the age of the convicted person, and such probation may be upon the special condition that the defendant undergo a mandatory period of counseling administered by a licensed psychiatrist or a licensed psychologist. However, if the judge finds that such probation should not be imposed, the judge shall sentence the defendant to imprisonment; provided, further, that upon a defendant's being incarcerated on a conviction for such first offense, the place of incarceration shall provide counseling to such defendant.

(3) Upon a second or subsequent conviction of such offense, the defendant shall be guilty of a felony and punished by imprisonment for not less than one nor more than five years.






Part 3 - Sale or Distribution of Harmful Materials to Minors

§ 16-12-101. Legislative purpose

The General Assembly finds that the sale, loan, and exhibition of harmful materials to minors has become a matter of increasingly grave concern to the people of this state. The elimination of such sales, loans, and exhibition and the consequent protection of minors from harmful materials are in the best interest of the morals and general welfare of the citizens of this state in general and of minors in this state in particular. The accomplishment of these ends can best be achieved by providing public prosecutors with an effective power to commence criminal proceedings against persons who engage in the sale, loan, or exhibition of harmful materials to minors.



§ 16-12-102. Definitions

As used in this part, the term:

(1) "Harmful to minors" means that quality of description or representation, in whatever form, of nudity, sexual conduct, sexual excitement, or sadomasochistic abuse, when it:

(A) Taken as a whole, predominantly appeals to the prurient, shameful, or morbid interest of minors;

(B) Is patently offensive to prevailing standards in the adult community as a whole with respect to what is suitable material for minors; and

(C) Is, when taken as a whole, lacking in serious literary, artistic, political, or scientific value for minors.

(2) "Knowingly" means having a general knowledge of, or reason to know, or a belief or ground for belief which warrants further inspection or inquiry of both:

(A) The character and content of any material described in this part which is reasonably susceptible to examination by the defendant; and

(B) The age of the minor; provided, however, that an honest mistake shall constitute an excuse from liability in this part if the defendant made a reasonable, bona fide attempt to ascertain the true age of such minor.

(3) "Minor" means a person less than 18 years of age.

(4) "Sadomasochistic abuse" means actual or simulated flagellation or torture by or upon a person who is nude, clad in undergarments, a mask or bizarre costume, or the condition of being fettered, bound, or otherwise physically restrained by one so clothed or nude.

(5) "Sexual conduct" means actual or simulated acts of masturbation, homosexuality, sexual intercourse, or physical contact in an act of apparent sexual stimulation or gratification with a person's clothed or unclothed genitals, pubic area, buttocks, or, if such person is female, breasts.

(6) "Sexual excitement" means the condition of human male or female genitals when in a state of sexual stimulation or arousal.

(7) "Sexually explicit nudity" means a state of undress so as to expose the human male or female genitals, pubic area, or buttocks with less than a full opaque covering, or the showing of the female breast with less than a fully opaque covering of any portion thereof below the top of the nipple, or the depiction of covered or uncovered male genitals in a discernibly turgid state.



§ 16-12-103. Selling, loaning, distributing, or exhibiting; duties of video game retailers

(a) It shall be unlawful for any person knowingly to sell or loan for monetary consideration or otherwise furnish or disseminate to a minor:

(1) Any picture, photograph, drawing, sculpture, motion picture film, or similar visual representation or image of a person or portion of the human body which depicts sexually explicit nudity, sexual conduct, or sadomasochistic abuse and which is harmful to minors; or

(2) Any book, pamphlet, magazine, printed matter however reproduced, or sound recording which contains any matter enumerated in paragraph (1) of this subsection, or explicit and detailed verbal descriptions or narrative accounts of sexual excitement, sexual conduct, or sadomasochistic abuse and which, taken as a whole, is harmful to minors.

(b)(1) It shall be unlawful for any person knowingly to sell or furnish to a minor an admission ticket or pass or knowingly to admit a minor to premises whereon there is exhibited a motion picture, show, or other presentation which, in whole or in part, depicts sexually explicit nudity, sexual conduct, or sadomasochistic abuse and which is harmful to minors or exhibit any such motion picture at any such premises which are not designed to prevent viewing from any public way of such motion picture by minors not admitted to any such premises.

(2) It shall be unlawful for any person knowingly to sell or to furnish to a person under the age of 21 an admission ticket or pass or knowingly to admit a person under the age of 21 to premises whereon there is exhibited a show or performance which is harmful to minors and which, in whole or in part, consists of sexually explicit nudity on the part of one or more live performers; sexual conduct on the part of one or more live performers; or sadomasochistic abuse on the part of one or more live performers.

(c) It shall be unlawful for any person to falsely represent his or her age to any person mentioned in subsection (a) or subsection (b) of this Code section or to his or her agent with the intent to unlawfully procure any material set forth in subsection (a) of this Code section or with the intent to unlawfully procure such person's admission to any motion picture, show, or other presentation, as set forth in subsection (b) of this Code section.

(d) It shall be unlawful for any person knowingly to make a false representation to any person mentioned in subsection (a) or subsection (b) of this Code section or to his or her agent that he or she is the parent or guardian of any minor or knowingly to make a false representation with respect to the age of another person with the intent to unlawfully procure for such other person any material set forth in subsection (a) of this Code section or with the intent to unlawfully procure such other person's admission to any motion picture, show, or other presentation, as set forth in subsection (b) of this Code section.

(e) It shall be unlawful for any person knowingly to exhibit, expose, or display in public at newsstands or any other business or commercial establishment or at any other public place frequented by minors or where minors are or may be invited as part of the general public:

(1) Any picture, photograph, drawing, sculpture, motion picture film, or similar visual representation or image of a person or portion of the human body which depicts sexually explicit nudity, sexual conduct, or sadomasochistic abuse and which is harmful to minors; or

(2) Any book, pamphlet, magazine, printed matter however reproduced, or sound recording which contains any matter enumerated in paragraph (1) of this subsection, or explicit and detailed verbal descriptions or narrative accounts of sexual excitement, sexual conduct, or sadomasochistic abuse and which, taken as a whole, is harmful to minors.

(f)(1) As used in this subsection, the term:

(A) "Video game" means an object or device that stores recorded data or instructions, receives data or instructions generated by a person who uses it, and, by processing the data or instructions, creates an interactive game capable of being played, viewed, or experienced on or through a computer, gaming system, console, or other technology.

(B) "Video game retailer" means a person who sells or rents video games to the public.

(2) Every video game retailer shall post a sign providing information to consumers about any video game rating system which appears on a video game offered by such retailer. The sign shall be posted in a conspicuous place within the portion of the establishment dedicated to the display or advertisement of video games. Each video game retailer shall make available to consumers, upon request, written information explaining each such rating system.

(3) A person violating the provisions of this subsection shall be punished with a civil fine in an amount not less than $250.00 and not more than $500.00 for each violation. Each day in violation of this subsection shall constitute a separate offense.



§ 16-12-104. Library exception

The provisions of Code Section 16-12-103 shall not apply to any public library operated by the state or any of its political subdivisions nor to any library operated as a part of any school, college, or university.



§ 16-12-105. Penalty

(a) Except as provided in subsection (b) of this Code section, any person who violates any provision of Code Section 16-12-103 or 16-12-104 shall be guilty of a misdemeanor of a high and aggravated nature.

(b) Any person who violates subsection (a) of Code Section 16-12-103 shall be guilty of a misdemeanor if:

(1) The person depicted was at least 14 years of age;

(2) The items described in subsection (a) of Code Section 16-12-103 were furnished or disseminated with the permission of the minor depicted; and

(3) The defendant was 18 years of age or younger at the time of the offense.









Article 4 - Offenses Against Public Transportation

Part 1 - General Provisions

§ 16-12-120. Certain acts in public transit buses, rapid rail cars, or stations; penalty

(a) A person who commits or attempts to commit any of the following acts in a public transit bus, a rapid rail car, or a rapid rail station or intermodal bus station shall be guilty of a misdemeanor:

(1) Spits, defecates, or urinates;

(2) Discards litter, except into receptacles designated for that purpose;

(3) Smokes tobacco in any form;

(4) Consumes food or beverage or possesses any open food or beverage container, provided that this paragraph shall not apply to resealable beverages in resealable plastic containers, to an operator of a public transit bus at an authorized layover point, or to a person providing food or beverage to any child under age five; provided, further, that nothing in this paragraph shall apply to a rapid rail station or intermodal bus station, unless the public transit system operating such station adopts a policy prohibiting food or beverages in such station; and provided, further, that nothing in this paragraph shall preclude a public transit system operated or funded by a county, municipality, or consolidated government from prohibiting the consumption of any beverage in a public transit bus;

(5) Plays any radio; cassette, cartridge, or tape player; or similar device unless such device is connected to an earphone that limits the sound to the hearing of the individual user;

(6) Carries or possesses any explosives, acids, other dangerous articles, or live animals, except for the following:

(A) A guide dog or service dog as described in Code Section 30-4-2, provided that such guide dog or service dog is accompanied by a physically disabled person, blind person, person with visual disabilities, deaf person, or a person who is responsible for training a guide dog or service dog; and

(B) Small pets confined to rigid pet carriers with locks or latches;

(7) Obstructs, hinders, interferes with, or otherwise disrupts or disturbs the operation, operator, or passengers of a public transit bus or rapid rail car;

(8) Boards any public transit bus through the rear exit door, unless so directed by an employee or agent of the carrier;

(9) Remains aboard any public transit bus or rapid rail car after such vehicle has completed its scheduled route and passengers have been advised to exit the vehicle or remains aboard any public transit bus or rapid rail car after having been warned and after such vehicle has entered a garage or other restricted area not open to the public;

(10) Enters, exits, or passes through any emergency door of any rapid rail car or public transit bus in the absence of a bona fide emergency; or

(11) Enters the operator's cab or driver's seat of any rapid rail car or public transit bus in the absence of a bona fide emergency.

(a.1)(1) It shall be unlawful to solicit money or sell goods or services for a fee to the operator or passengers of a public transit bus or rapid rail car within the confines of such vehicle or within the paid areas of any rapid rail station or intermodal bus station without the express permission or grant of a concession by the public transportation authority or carrier.

(2) It shall be unlawful to deliver or distribute handbills or flyers of a commercial nature to the operator or passengers of a public transit bus or rapid rail car within the confines of such vehicle or within the paid area of any rapid rail station or intermodal bus station.

(3) A person violating the provisions of this subsection shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than $50.00 and not more than $100.00. Upon a second or subsequent conviction, a person shall be punished by a fine of not less than $100.00 and not more than $250.00 or by imprisonment for not more than ten days, or both.

(b) Employees of a public transportation authority or carrier while at work performing the duties of their employment shall be exempted from the restrictions of paragraphs (8), (9), (10), and (11) of subsection (a) of this Code section.

(c) A person convicted of a first offense of violating subsection (a) of this Code section shall be punished by a fine of not less than $50.00 and not more than $100.00. Upon a second or subsequent conviction, a person shall be punished by a fine of not less than $100.00 and not more than $250.00 or by imprisonment for not more than ten days, or both.

(d) This Code section shall be cumulative to and shall not prohibit the enactment of any other general and local laws, rules, and regulations of state or local authorities or agencies, and local ordinances prohibiting such activities which are more restrictive than this Code section.



§ 16-12-120.1. Altered fare coins, tokens, stored value cards, transfers, transaction cards, and tickets; sale or exchange of tokens, stored value card transfers, transaction cards, or tickets without consent

A person who commits or attempts to commit any of the following acts shall be guilty of a misdemeanor if such person:

(1) Sells, makes, or possesses any coin, token, stored value card, transfer, transaction card, ticket, or any other fare medium which has been altered from its original condition contrary to its intended use to enter or gain entry into or on any bus, rail vehicle, or station;

(2) Sells or exchanges any token, stored value card, transfer, transaction card, ticket, fare medium, or similar article which was obtained by fraudulent or illegal means and which is used or to be used as payment for entry into or on any bus, rail vehicle, or terminal without the express consent of the public transit agency owning or operating such vehicles or stations;

(3) Offers entry or provides entry into or on any bus, rapid rail car, or station to any person without the payment of the proper fare to the public transit agency owning or operating such vehicles or stations;

(4) Gains entry into or on any bus, rapid rail car, or station without the payment of the proper fare; or

(5) Gains entry into or on any bus, rapid rail car, or station through the use of a coin, token, transfer, transaction card, ticket, or any other fare medium which is the property of another person when the use of such medium is limited by its terms to a single user. This paragraph shall not apply to stored value cards or similar fare media which deduct the cost of the fare from the value stored on the card or other fare medium each time such card or other fare medium is used.






Part 2 - Transportation Passenger Safety

§ 16-12-121. Short title

This part shall be known and may be cited as the "Transportation Passenger Safety Act."



§ 16-12-122. Definitions

As used in this part, the term:

(1) "Aircraft" means any machine, whether heavier or lighter than air, used or designed for navigation of or flight in the air.

(2) "Avoid a security measure" means to take any action that is intended to result in any person, baggage, container, or item of any type being allowed into a secure area without being subjected to security measures or the assembly of items into an object or substance that is prohibited under the laws of this state or of the United States or any of their agencies, political subdivisions, or authorities after such items have passed through a security measure into a secure area.

(3) "Bus" means any passenger bus or coach or other motor vehicle having a seating capacity of not less than 15 passengers operated by a transportation company for the purpose of carrying passengers or freight for hire.

(4) "Charter" means a group of persons, pursuant to a common purpose and under a single contract and at a fixed charge for the vehicle in accordance with a transportation company's tariff, who have acquired the exclusive use of an aircraft, bus, or rail vehicle to travel together as a group to a specified destination.

(5) "Interfere with a security measure" means to take any action that is intended to defeat, disable, or prevent the full operation of equipment or procedures designed or intended to detect any object or substance, including, but not limited to, disabling of any device so that it cannot fully function, creation of any diversion intended to defeat a security measure, or packaging of any item or substance so as to avoid detection by a security measure.

(6) "Passenger" means any person served by the transportation company; and, in addition to the ordinary meaning of passenger, the term shall include any person accompanying or meeting another person who is transported by such company, any person shipping or receiving freight, and any person purchasing a ticket or receiving a pass.

(7) "Rail vehicle" means any railroad or rail transit car, carriage, coach, or other vehicle, whether self-propelled or not and designed to be operated upon a rail or rails or other fixed right of way by a transportation company for the purpose of carrying passengers or freight or both for hire.

(8) "Secure area" means any enclosed or unenclosed area within a terminal whereby access is restricted in any manner or the possession of items subject to security measures is prohibited. Access to a secure area may be restricted to persons specifically authorized by law, regulation, or policy of the governing authority or transportation company operating said terminal, and such access into a secure area may be conditioned on passing through security measures, and possession of items may be restricted to designated persons who are acting in the course of their official duties.

(9) "Security measure" means any process or procedure by which employees, agents, passengers, persons accompanying passengers, containers, baggage, freight, or possessions of passengers or persons accompanying passengers are screened, inspected, or examined by any means for the purpose of ensuring the safety and welfare of aircraft, bus, or rail vehicles and the employees, agents, passengers, and freight of any transportation company. The security measures may be operated by or under the authority of any governmental entity, transportation company, or any entity contracting therewith.

(10) "Terminal" means an aircraft, bus, or rail vehicle station, depot, any such transportation facility, or infrastructure relating thereto operated by a transportation company or governmental entity or authority. This term includes a reasonable area immediately adjacent to any designated stop along the route traveled by any coach or rail vehicle operated by a transportation company or governmental entity operating aircraft, bus, or rail vehicle transportation facility and parking lots or parking areas adjacent to a terminal.

(11) "Transportation company" or "company" means any person, group of persons, or corporation providing for-hire transportation to passengers or freight by aircraft, by bus upon the highways in this state, by rail vehicle upon any public or private right of way in this state, or by all, including passengers and freight in interstate or intrastate travel. This term shall also include transportation facilities owned or operated by local public bodies; by municipalities; and by public corporations, authorities, boards, and commissions established under the laws of this state, any of the several states, the United States, or any foreign nation.



§ 16-12-123. Bus or rail vehicle hijacking; boarding with concealed weapon; company use of reasonable security measures

(a)(1) A person commits the offense of bus or rail vehicle hijacking when he or she:

(A) Seizes or exercises control by force or violence or threat of force or violence of any bus or rail vehicle within the jurisdiction of this state;

(B) By force or violence or by threat of force or violence seizes or exercises control of any transportation company or all or any part of the transportation facilities owned or operated by any such company; or

(C) By force or violence or by threat of force or violence substantially obstructs, hinders, interferes with, or otherwise disrupts or disturbs the operation of any transportation company or all or any part of a transportation facility.

(2) Any person convicted of the offense of bus or rail hijacking shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for life or by imprisonment for not less than one nor more than 20 years.

(b) Any person who boards or attempts to board an aircraft, bus, or rail vehicle with any explosive, destructive device, or hoax device as such term is defined in Code Section 16-7-80; firearm for which such person does not have on his or her person a valid weapons carry license issued pursuant to Code Section 16-11-129 unless possessing such firearm is prohibited by federal law; hazardous substance as defined by Code Section 12-8-92; or knife or other device designed or modified for the purpose of offense and defense concealed on or about his or her person or property which is or would be accessible to such person while on the aircraft, bus, or rail vehicle shall be guilty of a felony and, upon conviction thereof, shall be sentenced to imprisonment for not less than one nor more than ten years. The prohibition of this subsection shall not apply to any law enforcement officer, peace officer retired from a state or federal law enforcement agency, person in the military service of the state or of the United States, or commercial security personnel employed by the transportation company who is in possession of weapons used within the course and scope of employment; nor shall the prohibition apply to persons transporting weapons contained in baggage which is not accessible to passengers if the presence of such weapons has been declared to the transportation company and such weapons have been secured in a manner prescribed by state or federal law or regulation for the purpose of transportation or shipment. The provisions of this subsection shall not apply to any privately owned aircraft, bus, or rail vehicle if the owner of such aircraft or vehicle has given his or her express permission to board the aircraft or vehicle with the item.

(c) The company may employ reasonable security measures, including any method or device, to detect concealed weapons, explosives, or hazardous material in baggage or freight or upon the person of the passenger. Upon the discovery of any such item or material in the possession of a person, unless the item is a weapon in the possession of a person exempted under subsection (b) of this Code section from the prohibition of that subsection (b), the company shall obtain possession and retain custody of such item or materials until they are transferred to the custody of law enforcement officers.



§ 16-12-124. Removal of baggage, freight, or other items transported by bus or stored in a terminal

(a) It shall be unlawful to remove any baggage, freight, container, or other item transported upon an aircraft, bus, or rail vehicle or stored in a terminal without consent of the owner of such property or the company or its duly authorized representative. Any person violating this Code section shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one nor more than five years.

(b) The actual value of an item removed in violation of this Code section shall not be material to the crime herein defined.



§ 16-12-125. Avoiding or interfering with securing measures; penalty; exemption

(a) Except as otherwise provided in this Code section, it shall be unlawful for any person to avoid or interfere with a properly functioning security measure. Any person convicted of a violation of this Code section shall be guilty of a misdemeanor of a high and aggravated nature; provided, however, that any person who violates this Code section with the intent to commit a felony within the terminal or with regard to any aircraft, bus, or rail vehicle shall be punished by imprisonment for not less than five nor more than 25 years, a fine not to exceed $100,000.00, or both.

(b) Any violation of this Code section shall be considered a separate offense.

(c) This Code section shall not apply to authorized agents of the entity owning or operating such security measure.



§ 16-12-126. Intentionally interfering with safety or traffic control devices; penalty; exemption

(a) Except as otherwise provided in this Code section, it shall be unlawful intentionally to disable or inhibit the operation or effectiveness of any properly functioning safety device of any description or to render any item or substance less safe when said item or substance is in any freight of a transportation company, in baggage or possessions of a passenger, or in a terminal.

(b) Except as otherwise provided in this Code section, it shall be unlawful to intentionally render inoperable or partially inoperable for any period of time any properly functioning device designed or operated for traffic control that is owned, operated, or maintained by or for the benefit of a transportation company.

(c) Any violation of this Code section shall be punished by imprisonment for not less than five nor more than 20 years, a fine not to exceed $100,000.00, or both.

(d) Any violation of this Code section shall be considered a separate offense.

(e) This Code section shall not apply to authorized agents of the entity owning or operating such safety device or device designed or operated for traffic control.



§ 16-12-127. Prohibition on firearms, hazardous substances, knives, or other devices; penalty; affirmative defenses

(a) It shall be unlawful for any person, with the intention of avoiding or interfering with a security measure or of introducing into a terminal any explosive, destructive device, or hoax device as defined in Code Section 16-7-80; firearm for which such person does not have on his or her person a valid weapons carry license issued pursuant to Code Section 16-11-129 unless possessing such firearm is prohibited by federal law; hazardous substance as defined by Code Section 12-8-92; or knife or other device designed or modified for the purpose of offense and defense, to:

(1) Have any such item on or about his or her person, or

(2) Place or cause to be placed or attempt to place or cause to be placed any such item:

(A) In a container or freight of a transportation company;

(B) In the baggage or possessions of any person or any transportation company without the knowledge of the passenger or transportation company; or

(C) Aboard such aircraft, bus, or rail vehicle.

(b) A person violating the provisions of this Code section shall be guilty of a felony and shall, upon conviction, be sentenced to imprisonment for not less than one year nor more than 20 years, a fine not to exceed $15,000.00, or both. A prosecution under this Code section shall not be barred by the imposition of a civil penalty imposed by any governmental entity.

(c) It is an affirmative defense to a violation of this Code section if a person notifies a law enforcement officer or other person employed to provide security for a transportation company of the presence of such item as soon as possible after learning of its presence and surrenders or secures such item as directed by the law enforcement officer or other person employed to provide security for a transportation company.



§ 16-12-128. Effect of part on other provisions of law; civil or criminal proceedings; restitution

(a) This part shall be cumulative and supplemental to any other law of this state. A conviction or acquittal under any of the criminal provisions of Code Section 16-12-123, 16-12-124, 16-12-125, or 16-12-126 shall not be a bar to any other civil or criminal proceeding.

(b) In addition to any other penalty imposed by law for a violation of this part, the court may require the defendant to make restitution to any affected public or private entity for the reasonable costs or damages associated with the offense. Restitution made pursuant to this subsection shall not preclude any party from obtaining any other civil or criminal remedy available under any other provision of law. The restitution authorized by this subsection is supplemental and not exclusive.



§ 16-12-129. Defense of self or others an absolute defense to violation under this part

Defense of self or others, as contemplated by and provided for under Article 2 of Chapter 3 of this title, shall be an absolute defense to any violation under this part.









Article 5 - Abortion

§ 16-12-140. Criminal abortion

(a) A person commits the offense of criminal abortion when, in violation of Code Section 16-12-141, he or she administers any medicine, drugs, or other substance whatever to any woman or when he or she uses any instrument or other means whatever upon any woman with intent to produce a miscarriage or abortion.

(b) A person convicted of the offense of criminal abortion shall be punished by imprisonment for not less than one nor more than ten years.



§ 16-12-141. Restrictions on the performance of abortions; availability of records

(a) No abortion is authorized or shall be performed in violation of subsection (a) of Code Section 31-9B-2.

(b) (1) No abortion is authorized or shall be performed after the first trimester unless the abortion is performed in a licensed hospital, in a licensed ambulatory surgical center, or in a health facility licensed as an abortion facility by the Department of Community Health.

(2) An abortion shall only be performed by a physician licensed under Article 2 of Chapter 34 of Title 43.

(c) (1) No abortion is authorized or shall be performed if the probable gestational age of the unborn child has been determined in accordance with Code Section 31-9B-2 to be 20 weeks or more unless the pregnancy is diagnosed as medically futile, as such term is defined in Code Section 31-9B-1, or in reasonable medical judgment the abortion is necessary to:

(A) Avert the death of the pregnant woman or avert serious risk of substantial and irreversible physical impairment of a major bodily function of the pregnant woman. No such condition shall be deemed to exist if it is based on a diagnosis or claim of a mental or emotional condition of the pregnant woman or that the pregnant woman will purposefully engage in conduct which she intends to result in her death or in substantial and irreversible physical impairment of a major bodily function; or

(B) Preserve the life of an unborn child.

As used in this paragraph, the term "probable gestational age of the unborn child" has the meaning provided by Code Section 31-9B-1.

(2) In any case described in subparagraph (A) or (B) of paragraph (1) of this subsection, the physician shall terminate the pregnancy in the manner which, in reasonable medical judgment, provides the best opportunity for the unborn child to survive unless, in reasonable medical judgment, termination of the pregnancy in that manner would pose a greater risk either of the death of the pregnant woman or of the substantial and irreversible physical impairment of a major bodily function of the pregnant woman than would another available method. No such greater risk shall be deemed to exist if it is based on a diagnosis or claim of a mental or emotional condition of the pregnant woman or that the pregnant woman will purposefully engage in conduct which she intends to result in her death or in substantial and irreversible physical impairment of a major bodily function. If the child is capable of sustained life, medical aid then available must be rendered.

(d) Hospital or other licensed health facility records shall be available to the district attorney of the judicial circuit in which the hospital or health facility is located.



§ 16-12-141.1. Disposal of aborted fetuses; reporting requirements; penalties; public report; confidentiality of identity of physicians filing reports

(a)(1) Every hospital and clinic in which abortions are performed or occur spontaneously, and any laboratory to which the aborted fetuses are delivered, shall provide for the disposal of the aborted fetuses by cremation, interment, or other manner approved of by the commissioner of public health. The hospital, clinic, or laboratory may complete any laboratory tests necessary for the health of the woman or her future offspring prior to disposing of the aborted fetus.

(2) Each hospital, clinic, and laboratory shall report, on a form of the type and confidentiality provided for in subsection (d) of Code Section 16-12-141, and provided by the commissioner of public health, the manner in which it disposes of the aborted fetus. Such reports shall be made annually by December 31 and whenever the method of disposal changes. The commissioner of public health shall provide forms for reporting under this Code section.

(b) Any hospital, clinic, or laboratory violating the provisions of subsection (a) of this Code section shall be punished by a fine of not less than $1,000.00 nor more than $5,000.00.

(c) Within 90 days after May 10, 2005, the Department of Human Resources (now known as the Department of Public Health for these purposes) shall prepare a reporting form for physicians which shall include:

(1) The number of females whose parent or guardian was provided the notice required in paragraph (1) of subsection (a) of Code Section 15-11-682 by the physician or such physician's agent; of that number, the number of notices provided personally under subparagraphs (a)(1)(A) and (a)(1)(B) of Code Section 15-11-682 and the number of notices provided by mail under subparagraph (a)(1)(C) of Code Section 15-11-682; and, of each of those numbers, the number of females who, to the best of the reporting physician's information and belief, went on to obtain the abortion;

(2) The number of females upon whom the physician performed an abortion without providing to the parent or guardian of a minor the notice required by subsection (a) of Code Section 15-11-682; and of that number, the number of females for which subsection (b) of Code Section 15-11-682 and Code Section 15-11-686 were applicable;

(3) The number of abortions performed upon a female by the physician after receiving judicial authorization pursuant to subsection (b) of Code Section 15-11-682 and Code Section 15-11-684; and

(4) The same information described in paragraphs (1), (2), and (3) of this subsection with respect to females for whom a guardian or conservator has been appointed.

(d) The Department of Public Health shall ensure that copies of the reporting forms described in subsection (c) of this Code section, together with a reprint of this Code section, are provided:

(1) Within 120 days after May 10, 2005, to all health facilities licensed as an abortion facility by the Department of Human Resources (now known as the Department of Community Health for these purposes);

(2) To each physician licensed or who subsequently becomes licensed to practice medicine in this state at the same time as official notification to that physician that the physician is so licensed; and

(3) By December 1 of every year, other than the calendar year in which forms are distributed in accordance with paragraph (1) of this subsection, to all health facilities licensed as an abortion facility by the Department of Community Health.

(e) By February 28 of each year following a calendar year in any part of which this subsection was in effect, each physician who provided, or whose agent provided, the notice described in subsection (a) of Code Section 15-11-682 and any physician who knowingly performed an abortion upon a female or upon a female for whom a guardian or conservator had been appointed because of a finding of incompetency during the previous calendar year shall submit to the Department of Public Health a copy of the form described in subsection (c) of this Code section with the requested data entered accurately and completely.

(f) Reports that are submitted more than 30 days following the due date shall be subject to a late fee of $500.00 for that period and the same fee for each additional 30 day period or portion of a 30 day period in which they remain overdue. Any physician required to report in accordance with this Code section who submits an incomplete report or fails to submit a report for more than one year following the due date may, in an action brought by the Department of Public Health, be directed by a court of competent jurisdiction to submit a complete report within a period stated by court order or be subject to sanctions for civil contempt.

(g) By June 30 of each year, the Department of Public Health shall issue a public report providing statistics for the previous calendar year compiled from all the reports covering that year submitted in accordance with this Code section for each of the items listed in subsection (c) of this Code section. The report shall also include statistics which shall be obtained by the Administrative Office of the Courts giving the total number of petitions or motions filed under subsection (b) of Code Section 15-11-682 and, of that number, the number in which the court appointed a guardian ad litem, the number in which the court appointed counsel, the number in which the judge issued an order authorizing an abortion without notification, the number in which the judge denied such an order, and, of the last, the number of denials from which an appeal was filed, the number of such appeals that resulted in the denials being affirmed, and the number of such appeals that resulted in reversals of such denials. Each report shall also provide the statistics for all previous calendar years for which such a public statistical report was required to be issued, adjusted to reflect any additional information from late or corrected reports. The Department of Public Health shall ensure that none of the information included in the public reports could reasonably lead to the identification of any individual female or of any female for whom a guardian or conservator has been appointed.

(h) The Department of Public Health may by regulation alter the dates established by paragraph (3) of subsection (d) and subsections (e) and (g) of this Code section or consolidate the forms or reports to achieve administrative convenience or fiscal savings or to reduce the burden of reporting requirements so long as reporting forms are sent to all facilities licensed as an abortion facility by the Department of Community Health at least once every year and the report described in subsection (g) of this Code section is issued at least once each year.

(i) The Department of Public Health shall ensure that the names and identities of the physicians filing reports under this Code section shall remain confidential. The names and identities of such physicians shall not be subject to Article 4 of Chapter 18 of Title 50.



§ 16-12-142. Objections by medical facilities, physicians, or pharmacists to providing abortion-related services

(a) Nothing in this article shall require a hospital or other medical facility or physician to admit any patient under the provisions of this article for the purpose of performing an abortion. In addition, any person who states in writing an objection to any abortion or all abortions on moral or religious grounds shall not be required to participate in procedures which will result in such abortion; and the refusal of the person to participate therein shall not form the basis of any claim for damages on account of such refusal or for any disciplinary or recriminatory action against the person. The written objection shall remain in effect until the person revokes it or terminates his association with the facility with which it is filed.

(b) Any pharmacist who states in writing an objection to any abortion or all abortions on moral or religious grounds shall not be required to fill a prescription for a drug which purpose is to terminate a pregnancy; and the refusal of the person to fill such prescription shall not form the basis of any claim for damages on account of such refusal or for any disciplinary or recriminatory action against the person; provided, however, that the pharmacist shall make all reasonable efforts to locate another pharmacist who is willing to fill such prescription or shall immediately return the prescription to the prescription holder. The written objection shall remain in effect until the person revokes it or terminates his or her association with the facility with which it is filed. Nothing in this subsection shall be construed to authorize a pharmacist to refuse to fill a prescription for birth control medication, including any process, device, or method to prevent pregnancy and including any drug or device approved by the federal Food and Drug Administration for such purpose.



§ 16-12-143. Failure to file or maintain required written reports

A person who fails to file or maintain in complete form any of the written reports required in this article within the time set forth is guilty of a misdemeanor.



§ 16-12-144. Partial-birth abortions

(a) As used in this Code section, the term:

(1) "Fetus" means the biological offspring of human parents.

(2) "Partial-birth abortion" means an abortion in which the person performing the abortion partially vaginally delivers a living human fetus before ending the life of the fetus and completing the delivery.

(b) Any person who knowingly performs a partial-birth abortion and thereby ends the life of a human fetus shall, upon conviction thereof, be punished by a fine not to exceed $5,000.00, imprisonment for not more than five years, or both. This prohibition shall not apply to a partial-birth abortion that is necessary to save the life of the mother because her life is endangered by a physical disorder, physical illness, or physical injury, including a life-endangering condition caused by or arising from the pregnancy itself, provided that no other medical procedure will suffice to save the mother's life.

(c)(1) The father of the fetus, and the maternal grandparents of the fetus if the mother has not attained the age of 18 years of age at the time of the abortion, may obtain appropriate relief in a civil action, unless the pregnancy resulted from the plaintiff's criminal conduct or the plaintiff consented to the abortion.

(2) Such relief shall include:

(A) Money damages for all injuries, psychological and physical, occasioned by the violation of this Code section; and

(B) Statutory damages equal to three times the cost of the partial-birth abortion.

(d) A woman upon whom a partial-birth abortion is performed may not be prosecuted under this Code section for violating this Code section or any provision thereof, or for conspiracy or for an attempt to violate this Code section or any provision thereof.






Article 6 - Human Body Traffic

§ 16-12-160. Buying or selling or offering to buy or sell the human body or parts

(a) It shall be unlawful, except as provided in subsection (b) of this Code section, for any person, firm, or corporation to buy or sell, to offer to buy or sell, or to assist another in buying or selling or offering to buy or sell a human body or any part of a human body or buy or sell a human fetus or any part thereof.

(b) The prohibition contained in subsection (a) of this Code section shall not apply to:

(1) The purchase or sale of whole blood, blood plasma, blood products, blood derivatives, other self-replicating body fluids, or hair;

(2) A gift or donation of a human body or any part of a human body or any procedure connected therewith as provided in Article 6 of Chapter 5 of Title 44 or to the payment of a fee in connection with such gift or donation pursuant to subsection (b) of Code Section 44-5-154 if such fee is paid to a procurement organization, as that term is defined in Code Section 44-5-141;

(3) The reimbursement of actual expenses, including medical costs, lost income, and travel expenses, incurred by a living person in giving or donating a part of the person's body;

(4) The payment of financial assistance under a plan of insurance or other health care coverage;

(5) The purchase or sale of human tissue, organs, or other parts of the human body for health sciences education; or

(6) The payment of reasonable costs associated with the removal, storage, or transportation of a human body or any part of a human body given or donated for medical or scientific purposes.

(c) Any person, firm, or corporation convicted of violating subsection (a) of this Code section shall be guilty of a felony and, upon conviction thereof, shall be punished by a fine not exceeding $5,000.00 or by imprisonment for not less than one year nor more than five years, or both.



§ 16-12-161. Removal of body parts from scene of death or dismemberment; criminal penalty

(a) It shall be unlawful for any person to remove from the scene of the death or dismemberment of any person any human body part; provided, however, that this Code section shall not apply to a law enforcement officer acting in the lawful discharge of his or her official duties, or to any person acting under the direction of a law enforcement officer, a physician or an emergency medical technician in the course of their professions, or in the absence of any such person to any person who transports such body part directly to a medical facility, law enforcement agency, or licensed funeral home, although all such persons remain obligated to comply with the provisions of Article 2 of Chapter 16 of Title 45 concerning death investigations.

(b) Any person violating the provisions of subsection (a) of this Code section shall be guilty of a misdemeanor of a high and aggravated nature.






Article 7 - Sale or Distribution To, or Possession By, Minors of Cigarettes and Tobacco Related Objects

§ 16-12-170. Definitions

As used in this article, the term:

(1) "Alternative nicotine product" means any noncombustible product containing nicotine that is intended for human consumption, whether chewed, absorbed, dissolved, or ingested by any other means. The term "alternative nicotine product" shall not include any tobacco product, vapor product, or any product regulated as a drug or device by the United States Food and Drug Administration under Chapter V of the Food, Drug, and Cosmetic Act.

(2) "Cigar wraps" means individual cigar wrappers, known as wraps, blunt wraps, or roll your own cigar wraps, that consist in whole or in part of reconstituted tobacco leaf or flavored tobacco leaf.

(3) "Cigarette" means roll for smoking made wholly or in part of tobacco when the cover of the roll is paper or any substance other than tobacco.

(4) "Community service" means a public service which a minor might appropriately be required to perform, as determined by the court, as punishment for certain offenses provided for in this article.

(5) "Minor" means any person who is under the age of 18 years.

(6) "Person" means any natural person or any firm, partnership, company, corporation, or other entity.

(7) "Proper identification" means any document issued by a governmental agency containing a description of the person, such person's photograph, or both, and giving such person's date of birth and includes, without being limited to, a passport, military identification card, driver's license, or an identification card authorized under Code Sections 40-5-100 through 40-5-104. "Proper identification" shall not include a birth certificate.

(8) "Tobacco product" means any cigars, little cigars, granulated, plug cut, crimp cut, ready rubbed, and other smoking tobacco; snuff or snuff powder; cavendish; plug and twist tobacco; fine-cut and other chewing tobaccos; shorts; refuse scraps, clippings, cuttings, and sweepings of tobacco; and other kinds and forms of tobacco, prepared in such a manner as to be suitable for chewing or smoking in a pipe or otherwise, or both for chewing and smoking. The term "tobacco product" shall not include any alternative nicotine product, vapor product, or product regulated as a drug or device by the United States Food and Drug Administration under Chapter V of the Food, Drug, and Cosmetic Act.

(9) "Tobacco related objects" means any papers, wrappers, or other products, devices, or substances, including cigar wraps, which are used for the purpose of making cigarettes or tobacco products in any form whatsoever.

(10) "Vapor product" means any noncombustible product containing nicotine that employs a heating element, power source, electronic circuit, or other electronic, chemical, or mechanical means, regardless of shape or size, that can be used to produce vapor from nicotine in a solution or other form. The term "vapor product" shall include any electronic cigarette, electronic cigar, electronic cigarillo, electronic pipe, or similar product or device and any vapor cartridge or other container of nicotine in a solution or other form that is intended to be used with or in an electronic cigarette, electronic cigar, electronic cigarillo, electronic pipe, or similar product or device. The term "vapor product" shall not include any product regulated as a drug or device by the United States Food and Drug Administration under Chapter V of the Food, Drug, and Cosmetic Act.



§ 16-12-171. Prohibited acts

(a) (1) It shall be unlawful for any person knowingly to:

(A) Sell or barter, directly or indirectly, any cigarettes, tobacco products, tobacco related objects, alternative nicotine products, or vapor products to a minor;

(B) Purchase any cigarettes, tobacco products, tobacco related objects, alternative nicotine products, or vapor products for any minor unless the minor for whom the purchase is made is the child of the purchaser; or

(C) Advise, counsel, or compel any minor to smoke, inhale, chew, or use cigarettes, tobacco products, tobacco related objects, alternative nicotine products, or vapor products.

(2) (A) The prohibition contained in paragraph (1) of this subsection shall not apply with respect to sale of cigarettes, tobacco products, tobacco related objects, alternative nicotine products, or vapor products by a person when such person has been furnished with proper identification showing that the person to whom the cigarettes, tobacco products, tobacco related objects, alternative nicotine products, or vapor products are sold is 18 years of age or older.

(B) In any case where a reasonable or prudent person could reasonably be in doubt as to whether or not the person to whom cigarettes, tobacco products, tobacco related objects, alternative nicotine products, or vapor products are to be sold or otherwise furnished is actually 18 years of age or older, it shall be the duty of the person selling or otherwise furnishing such cigarettes, tobacco products, tobacco related objects, alternative nicotine products, or vapor products to request to see and to be furnished with proper identification as provided for in subsection (b) of this Code section in order to verify the age of such person. The failure to make such request and verification in any case where the person to whom the cigarettes, tobacco products, tobacco related objects, alternative nicotine products, or vapor products are sold or otherwise furnished is less than 18 years of age may be considered by the trier of fact in determining whether the person selling or otherwise furnishing such cigarettes, tobacco products, tobacco related objects, alternative nicotine products, or vapor products did so knowingly.

(3) Any person who violates this subsection shall be guilty of a misdemeanor.

(b) (1) It shall be unlawful for any minor to:

(A) Purchase, attempt to purchase, or possess for personal use any cigarettes, tobacco products, tobacco related objects, alternative nicotine products, or vapor products. This subparagraph shall not apply to possession of cigarettes, tobacco products, tobacco related objects, alternative nicotine products, or vapor products by a minor when a parent or guardian of such minor gives the cigarettes, tobacco products, tobacco related objects, alternative nicotine products, or vapor products to the minor and possession is in the home of the parent or guardian and such parent or guardian is present; or

(B) Misrepresent such minor's identity or age or use any false identification for the purpose of purchasing or procuring any cigarettes, tobacco products, tobacco related objects, alternative nicotine products, or vapor products.

(2) A minor who commits an offense provided for in paragraph (1) of this subsection may be punished as follows:

(A) By requiring the performance of community service not exceeding 20 hours;

(B) By requiring attendance at a publicly or privately sponsored lecture or discussion on the health hazards of smoking or tobacco use, provided such lecture or discussion is offered without charge to the minor; or

(C) By a combination of the punishments described in subparagraphs (A) and (B) of this paragraph.



§ 16-12-172. Posting signs in place of business

(a) Any person owning or operating a place of business in which cigarettes, tobacco products, or tobacco related objects are sold or offered for sale shall post in a conspicuous place a sign which shall contain the following statement:

"SALE OF CIGARETTES, TOBACCO, TOBACCO PRODUCTS, TOBACCO RELATED OBJECTS, ALTERNATIVE NICOTINE PRODUCTS, OR VAPOR PRODUCTS TO PERSONS UNDER 18 YEARS OF AGE IS PROHIBITED BY LAW."

Such sign shall be printed in letters of at least one-half inch in height.

(b) Any person who fails to comply with the requirements of subsection (a) of this Code section shall be guilty of a misdemeanor.



§ 16-12-173. Sales from vending machines

(a) (1) Any person who maintains in such person's place of business a vending machine which dispenses cigarettes, tobacco products, tobacco related objects, alternative nicotine products, or vapor products shall place or cause to be placed in a conspicuous place on such vending machine a sign containing the following statement:

"THE PURCHASE OF CIGARETTES, TOBACCO PRODUCTS, TOBACCO RELATED OBJECTS, ALTERNATIVE NICOTINE PRODUCTS, OR VAPOR PRODUCTS FROM THIS VENDING MACHINE BY ANY PERSON UNDER 18 YEARS OF AGE IS PROHIBITED BY LAW."

(2) Any person who maintains in such person's place of business a vending machine which dispenses cigarettes, tobacco products, tobacco related objects, alternative nicotine products, or vapor products shall not dispense any other type of product, other than matches, in such vending machine.

(b) Any person who fails to comply with the requirements of subsection (a) of this Code section shall be guilty of a misdemeanor; provided, however, for a first offense, the sentence shall be a fine not to exceed $300.00.

(c) It shall be a violation of subsection (a) of Code Section 16-12-171 for any person knowingly to allow a minor to operate a vending machine which dispenses cigarettes, tobacco products, tobacco related objects, alternative nicotine products, or vapor products.

(d) The offenses provided for by paragraph (1) of subsection (b) of Code Section 16-12-171 shall apply to the operation by a minor of a vending machine which dispenses cigarettes, tobacco products, tobacco related objects, alternative nicotine products, or vapor products.

(e) (1) The sale or offering for sale of cigarettes, tobacco products, tobacco related objects, alternative nicotine products, or vapor products from vending machines shall not be permitted except:

(A) In locations which are not readily accessible to minors, including but not limited to:

(i) Factories, businesses, offices, and other places which are not open to the general public;

(ii) Places open to the general public which do not admit minors; and

(iii) Places where alcoholic beverages are offered for sale;

(B) In areas which are in the immediate vicinity, plain view, and under the continuous supervision of the proprietor of the establishment or an employee who will observe the purchase of cigarettes, tobacco products, tobacco related objects, alternative nicotine products, and vapor products from the vending machine; and

(C) In rest areas adjacent to roads and highways of the state.

(2) Violation of this subsection shall be punished as provided in subsection (b) of this Code section for violation of subsection (a) of this Code section.



§ 16-12-174. Distribution of tobacco product samples

(a) As used in this Code section, the term "tobacco product sample" means a cigarette, tobacco product, alternative nicotine product, or vapor product distributed to members of the general public at no cost for purposes of promoting the product.

(b) It shall be unlawful for any person to distribute any tobacco product sample to any person under the age of 18 years.

(c) A person distributing tobacco product samples shall require proof of age from a prospective recipient if an ordinary person would conclude on the basis of appearance that such prospective recipient may be under the age of 18 years.

(d) It shall be unlawful for any person who has not attained the age of 18 years to receive or attempt to receive any tobacco product sample.

(e) No person shall distribute tobacco product samples on any public street, sidewalk, or park within 500 feet of any school or playground when those facilities are being used primarily by persons under the age of 18 years.

(f) Violation of this Code section shall be punished as a misdemeanor.



§ 16-12-175. Enforcement actions; collection and report of fines; inspections by law enforcement agencies; annual report

(a) The provisions of this article, inclusive, shall be enforced through actions brought in any court of competent jurisdiction by the prosecuting attorney for the county in which the alleged violation occurred as well as through administrative citations issued by special agents or enforcement officers of the state revenue commissioner. Any fine collected for a violation of said provision shall be paid to the clerk of the court of the jurisdiction in which the violation occurred. Upon receipt of a fine for any violation of said provision, the clerk shall promptly notify the state revenue commissioner of the violation.

(b) The state revenue commissioner, acting through special agents or enforcement officers, shall annually conduct random, unannounced inspections at locations where cigarettes, tobacco products, alternative nicotine products, or vapor products are sold or distributed to ensure compliance with this article. Persons under the age of 18 years may be enlisted to test compliance with this article; provided, however, that such persons may be used to test compliance with this article only if the testing is conducted under the direct supervision of such special agents or enforcement officers and written parental consent has been provided. Any other use of persons under the age of 18 years to test compliance with this article or any other prohibition of like or similar import shall be unlawful and the person or persons responsible for such use shall be subject to the penalties prescribed in this article. The state revenue commissioner shall prepare annually for submission by the Governor to the secretary of the United States Department of Health and Human Services the report required by section 1926 of subpart I of part B of Title XIX of the federal Public Health Service Act, 42 U.S.C. 300x-26.



§ 16-12-176. Administration and enforcement

The state revenue commissioner shall administer and enforce this article and may make reasonable rules and regulations for its administration and enforcement. The state revenue commissioner may designate employees of the Department of Revenue for the purpose of administering and enforcing this article and may delegate to employees of such department any of the duties required of the state revenue commissioner pursuant to this article.






Article 8 - Regulation of Low Thc Oil

§ 16-12-190. Definition

As used in this article, the term "low THC oil" means an oil that contains an amount of cannabidiol and not more than 5 percent by weight of tetrahydrocannabinol, tetrahydrocannabinolic acid, or a combination of tetrahydrocannabinol and tetrahydrocannabinolic acid which does not contain plant material exhibiting the external morphological features of the plant of the genus Cannabis.



§ 16-12-191. Possession, manufacture, distribution, or sale of low THC oil; penalties

(a) (1) Notwithstanding any provision of Chapter 13 of this title, it shall be lawful for any person to possess or have under his or her control 20 fluid ounces or less of low THC oil if:

(A) Such person is registered with the Department of Public Health as set forth in Code Section 31-2A-18;

(B) Such person has in his or her possession a registration card issued by the Department of Public Health; and

(C) Such substance is in a pharmaceutical container labeled by the manufacturer indicating the percentage of tetrahydrocannabinol therein.

(2) Notwithstanding any provision of Chapter 13 of this title, any person who possesses or has under his or her control 20 fluid ounces or less of low THC oil without complying with subparagraphs (A), (B), and (C) of paragraph (1) of this subsection shall be punished as for a misdemeanor.

(b) (1) Notwithstanding any provision of Chapter 13 of this title, it shall be lawful for any person to possess or have under his or her control 20 fluid ounces or less of low THC oil if:

(A) Such person is involved in a clinical research program being conducted by the Board of Regents of the University System of Georgia or any authorized clinical trial or research study in this state or their authorized agent pursuant to Chapter 51 of Title 31 as:

(i) A program participant;

(ii) A parent, guardian, or legal custodian of a program participant;

(iii) An employee of the board of regents designated to participate in the research program;

(iv) A program agent;

(v) A program collaborator and their designated employees;

(vi) A program supplier and their designated employees;

(vii) A program physician;

(viii) A program clinical researcher;

(ix) Program pharmacy personnel; or

(x) Other program medical personnel;

(B) Such person has in his or her possession a permit issued as provided in Code Section 31-51-7; and

(C) Such substance is in a pharmaceutical container labeled by the manufacturer indicating the percentage of tetrahydrocannabinol therein.

(2) Notwithstanding any provision of Chapter 13 of this title, any person who possesses or has under his or her control 20 fluid ounces or less of low THC oil without complying with subparagraphs (A), (B), and (C) of paragraph (1) of this subsection shall be punished as for a misdemeanor.

(c) Notwithstanding any provision of Chapter 13 of this title, any person having possession of or under his or her control more than 20 fluid ounces of low THC oil but less than 160 fluid ounces of low THC oil or who manufactures, distributes, dispenses, sells, or possesses with the intent to distribute low THC oil shall be guilty of a felony, and upon conviction thereof, shall be punished by imprisonment for not less than one nor more than ten years, a fine not to exceed $50,000.00, or both.

(d) Notwithstanding any provision of Chapter 13 of this title, any person who sells, manufactures, delivers, brings into this state, or has possession of 160 or more fluid ounces of low THC oil shall be guilty of the felony offense of trafficking in low THC oil and, upon conviction thereof, shall be punished as follows:

(1) If the quantity of low THC oil is at least 160 fluid ounces but less than 31,000 fluid ounces, by imprisonment for not less than five years nor more than ten years and a fine not to exceed $100,000.00;

(2) If the quantity of low THC oil is at least 31,000 fluid ounces but less than 154,000 fluid ounces, by imprisonment for not less than seven years nor more than 15 years and a fine not to exceed $250,000.00; and

(3) If the quantity of low THC oil is 154,000 or more fluid ounces, by imprisonment for not less than ten years nor more than 20 years and a fine not to exceed $1 million.

(e) Subsections (c) and (d) of this Code section shall not apply to a person involved in a research program being conducted by the Board of Regents of the University System of Georgia or its authorized agent pursuant to Chapter 51 of Title 31 as an employee of the board of regents designated to participate in such program, a program agent, a program collaborator and their designated employees, a program supplier and their designated employees, a physician, clinical researcher, pharmacy personnel, or other medical personnel, provided that such person has in his or her possession a permit issued as provided in Code Section 31-51-7 and such possession, sale, manufacturing, distribution, or dispensing is solely for the purposes set forth in Chapter 51 of Title 31.

(f) Nothing in this article shall require an employer to permit or accommodate the use, consumption, possession, transfer, display, transportation, sale, or growing of marijuana in any form, or to affect the ability of an employer to have a written zero tolerance policy prohibiting the on-duty, and off-duty, use of marijuana, or prohibiting any employee from having a detectable amount of marijuana in such employee's system while at work.









Chapter 13 - Controlled Substances

Article 1 - General Provisions

§ 16-13-1. Drug related objects

(a) As used in this Code section, the term:

(1) "Controlled substance" shall have the same meaning as defined in Article 2 of this chapter, relating to controlled substances. For the purposes of this Code section, the term "controlled substance" shall include marijuana as defined by paragraph (16) of Code Section 16-13-21.

(2) "Dangerous drug" shall have the same meaning as defined in Article 3 of this chapter, relating to dangerous drugs.

(3) "Drug related object" means any machine, instrument, tool, equipment, contrivance, or device which an average person would reasonably conclude is intended to be used for one or more of the following purposes:

(A) To introduce into the human body any dangerous drug or controlled substance under circumstances in violation of the laws of this state;

(B) To enhance the effect on the human body of any dangerous drug or controlled substance under circumstances in violation of the laws of this state;

(C) To conceal any quantity of any dangerous drug or controlled substance under circumstances in violation of the laws of this state; or

(D) To test the strength, effectiveness, or purity of any dangerous drug or controlled substance under circumstances in violation of the laws of this state.

(4) "Knowingly" means having general knowledge that a machine, instrument, tool, item of equipment, contrivance, or device is a drug related object or having reasonable grounds to believe that any such object is or may, to an average person, appear to be a drug related object. If any such object has printed thereon or is accompanied by instructions explaining the purpose and use of such object and if following such instructions would cause a person to commit an act involving the use or possession of a dangerous drug or controlled substance in violation of the laws of this state, then such instructions shall constitute prima-facie evidence of knowledge that the object in question is a drug related object.

(5) "Minor" means any unmarried person under the age of 18 years.

(b) Except as otherwise provided by subsection (d) of this Code section, it shall be unlawful for any person knowingly to sell, deliver, distribute, display for sale, or provide to a minor or knowingly possess with intent to sell, deliver, distribute, display for sale, or provide to a minor any drug related object.

(c) It shall be unlawful for any minor falsely to represent to any person that such minor is 18 years of age or older with the intent to purchase or otherwise obtain any drug related object.

(d) No person shall be guilty of violating subsection (b) of this Code section if:

(1) The person had reasonable cause to believe that the minor involved was 18 years of age or older because the minor exhibited to such person a driver's license, birth certificate, or other official or apparently official document purporting to establish that the minor was 18 years of age or older;

(2) The person made an honest mistake in believing that the minor was 18 years of age or over after making a reasonable bona fide attempt to ascertain the true age of the minor;

(3) The person was the parent or guardian of the minor; or

(4) The person was acting in his capacity as an employee or official of any governmental agency, governmental institution, public school or other public educational institution, any bona fide private school, educational institution, health care facility, or institution; or the person was acting in his capacity as a registered pharmacist or veterinarian or under the direction of a registered pharmacist or veterinarian to sell such object for a legitimate medical purpose.

(e) Any person who violates subsection (b) of this Code section shall be guilty of a misdemeanor for the first offense. For the second or any subsequent offense, a person violating subsection (b) of this Code section shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one nor more than five years or by a fine of not less than $1,000.00 nor more than $5,000.00, or both. Any person violating subsection (c) of this Code section shall be guilty of a misdemeanor.



§ 16-13-2. Conditional discharge for possession of controlled substances as first offense and certain nonviolent property crimes; dismissal of charges; restitution to victims

(a) Whenever any person who has not previously been convicted of any offense under Article 2 or Article 3 of this chapter or of any statute of the United States or of any state relating to narcotic drugs, marijuana, or stimulant, depressant, or hallucinogenic drugs, pleads guilty to or is found guilty of possession of a narcotic drug, marijuana, or stimulant, depressant, or hallucinogenic drug, the court may without entering a judgment of guilt and with the consent of such person defer further proceedings and place him on probation upon such reasonable terms and conditions as the court may require, preferably terms which require the person to undergo a comprehensive rehabilitation program, including, if necessary, medical treatment, not to exceed three years, designed to acquaint him with the ill effects of drug abuse and to provide him with knowledge of the gains and benefits which can be achieved by being a good member of society. Upon violation of a term or condition, the court may enter an adjudication of guilt and proceed accordingly. Upon fulfillment of the terms and conditions, the court shall discharge the person and dismiss the proceedings against him. Discharge and dismissal under this Code section shall be without court adjudication of guilt and shall not be deemed a conviction for purposes of this Code section or for purposes of disqualifications or disabilities imposed by law upon conviction of a crime. Discharge and dismissal under this Code section may occur only once with respect to any person.

(b) Notwithstanding any law to the contrary, any person who is charged with possession of marijuana, which possession is of one ounce or less, shall be guilty of a misdemeanor and punished by imprisonment for a period not to exceed 12 months or a fine not to exceed $1,000.00, or both, or public works not to exceed 12 months.

(c) Persons charged with an offense enumerated in subsection (a) of this Code section and persons charged for the first time with nonviolent property crimes which, in the judgment of the court exercising jurisdiction over such offenses, were related to the accused's addiction to a controlled substance or alcohol who are eligible for any court approved drug treatment program may, in the discretion of the court and with the consent of the accused, be sentenced in accordance with subsection (a) of this Code section. The probated sentence imposed may be for a period of up to five years. No discharge and dismissal without court adjudication of guilt shall be entered under this subsection until the accused has made full restitution to all victims of the charged offenses. Discharge and dismissal under this Code section shall be without court adjudication of guilt and shall not be deemed a conviction for purposes of this Code section or for purposes of disqualifications or disabilities imposed by law upon conviction of a crime. Discharge and dismissal under this Code section may not be used to disqualify a person in any application for employment or appointment to office in either the public or private sector.



§ 16-13-3. Penalty for abandonment of dangerous drugs, poisons, or controlled substances

Any person who shall abandon, in a public place, any dangerous drug, poison, or controlled substance as defined by Article 2 or Article 3 of this chapter shall be guilty of a misdemeanor.



§ 16-13-4. Approval by Food and Drug Administration as prerequisite to sale of controlled substances and dangerous drugs

(a) No controlled substance or dangerous drug shall be sold for dispensing unless the controlled substance, as defined in Code Section 16-13-21, or the dangerous drug, as defined in Code Section 16-13-71:

(1) Is approved by the Food and Drug Administration for resale;

(2) Has a new approved drug application number (known as an NDA number) unless excepted by the Food and Drug Administration; or

(3) Has an approved abbreviated new drug application number (known as an ANDA number) unless excepted by the Food and Drug Administration.

(b) Any person who violates subsection (a) of this Code section shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment of not less than one year nor more than five years.



§ 16-13-5. Immunity from arrest or prosecution for persons seeking medical assistance for drug overdose

(a) As used in this Code section, the term:

(1) "Drug overdose" means an acute condition, including, but not limited to, extreme physical illness, decreased level of consciousness, respiratory depression, coma, mania, or death, resulting from the consumption or use of a controlled substance or dangerous drug by the distressed individual in violation of this chapter or that a reasonable person would believe to be resulting from the consumption or use of a controlled substance or dangerous drug by the distressed individual.

(2) "Drug violation" means:

(A) A violation of subsection (a) of Code Section 16-13-30 for possession of a controlled substance if the aggregate weight, including any mixture, is less than four grams of a solid substance, less than one milliliter of liquid substance, or if the substance is placed onto a secondary medium with a combined weight of less than four grams;

(B) A violation of paragraph (1) of subsection (j) of Code Section 16-13-30 for possession of less than one ounce of marijuana; or

(C) A violation of Code Section 16-13-32.2, relating to possession and use of drug related objects.

(3) "Medical assistance" means aid provided to a person by a health care professional licensed, registered, or certified under the laws of this state who, acting within his or her lawful scope of practice, may provide diagnosis, treatment, or emergency medical services.

(4) "Seeks medical assistance" means accesses or assists in accessing the 9-1-1 system or otherwise contacts or assists in contacting law enforcement or a poison control center and provides care to a person while awaiting the arrival of medical assistance to aid such person.

(b) Any person who in good faith seeks medical assistance for a person experiencing or believed to be experiencing a drug overdose shall not be arrested, charged, or prosecuted for a drug violation if the evidence for the arrest, charge, or prosecution of such drug violation resulted solely from seeking such medical assistance. Any person who is experiencing a drug overdose and, in good faith, seeks medical assistance for himself or herself or is the subject of such a request shall not be arrested, charged, or prosecuted for a drug violation if the evidence for the arrest, charge, or prosecution of such drug violation resulted solely from seeking such medical assistance. Any such person shall also not be subject to, if related to the seeking of such medical assistance:

(1) Penalties for a violation of a permanent or temporary protective order or restraining order; or

(2) Sanctions for a violation of a condition of pretrial release, condition of probation, or condition of parole based on a drug violation.

(c) Nothing in this Code section shall be construed to limit the admissibility of any evidence in connection with the investigation or prosecution of a crime with regard to a defendant who does not qualify for the protections of subsection (b) of this Code section or with regard to other crimes committed by a person who otherwise qualifies for protection pursuant to subsection (b) of this Code section. Nothing in this Code section shall be construed to limit any seizure of evidence or contraband otherwise permitted by law. Nothing in this Code section shall be construed to limit or abridge the authority of a law enforcement officer to detain or take into custody a person in the course of an investigation or to effectuate an arrest for any offense except as provided in subsection (b) of this Code section.






Article 2 - Regulation of Controlled Substances

Part 1 - Schedules, Offenses, and Penalties

§ 16-13-20. Short title

This article shall be known and may be cited as the "Georgia Controlled Substances Act."



§ 16-13-21. Definitions

As used in this article, the term:

(0.5) "Addiction" means a primary, chronic, neurobiologic disease with genetic, psychosocial, and environmental factors influencing its development and manifestations. It is characterized by behaviors that include the following: impaired control drug use, craving, compulsive use, and continued use despite harm. Physical dependence and tolerance are normal physiological consequences of extended opioid therapy for pain and are not the same as addiction.

(1) "Administer" means the direct application of a controlled substance, whether by injection, inhalation, ingestion, or by any other means, to the body of a patient or research subject by:

(A) A practitioner or, in his or her presence, by his or her authorized agent; or

(B) The patient or research subject at the direction and in the presence of the practitioner.

(1.1) "Agency" means the Georgia Drugs and Narcotics Agency established pursuant to Code Section 26-4-29.

(2) "Agent" of a manufacturer, distributor, or dispenser means an authorized person who acts on behalf of or at the direction of a manufacturer, distributor, or dispenser. It does not include a common or contract carrier, public warehouseman, or employee of the carrier or warehouseman.

(2.1) "Board" means the State Board of Pharmacy or its designee, so long as such designee is another state entity.

(3) "Bureau" means the Georgia Bureau of Investigation.

(4) "Controlled substance" means a drug, substance, or immediate precursor in Schedules I through V of Code Sections 16-13-25 through 16-13-29 and Schedules I through V of 21 C.F.R. Part 1308.

(5) "Conveyance" means any object, including aircraft, vehicle, or vessel, but not including a person, which may be used to carry or transport a substance or object.

(6) "Counterfeit substance" means:

(A) A controlled substance which, or the container or labeling of which, without authorization, bears the trademark, trade name, or other identifying mark, imprint, number, or device, or any likeness thereof, of a manufacturer, distributor, or dispenser other than the person who in fact manufactured, distributed, or dispensed the controlled substance;

(B) A controlled substance or noncontrolled substance, which is held out to be a controlled substance or marijuana, whether in a container or not which does not bear a label which accurately or truthfully identifies the substance contained therein; or

(C) Any substance, whether in a container or not, which bears a label falsely identifying the contents as a controlled substance.

(6.1) "Dangerous drug" means any drug, other than a controlled substance, which cannot be dispensed except upon the issuance of a prescription drug order by a practitioner authorized under this chapter.

(6.2) "DEA" means the United States Drug Enforcement Administration.

(7) "Deliver" or "delivery" means the actual, constructive, or attempted transfer from one person to another of a controlled substance, whether or not there is an agency relationship.

(8) "Dependent," "dependency," "physical dependency," "psychological dependency," or "psychic dependency" means and includes the state of adaptation that is manifested by drug class specific signs and symptoms that can be produced by abrupt cessation, rapid dose reduction, decreasing blood level of the drug, and administration of an antagonist. Physical dependence, by itself, does not equate with addiction.

(9) "Dispense" means to deliver a controlled substance to an ultimate user or research subject by or pursuant to the lawful order of a practitioner, including the prescribing, administering, packaging, labeling, or compounding necessary to prepare the substance for that delivery, or the delivery of a controlled substance by a practitioner, acting in the normal course of his or her professional practice and in accordance with this article, or to a relative or representative of the person for whom the controlled substance is prescribed.

(10) "Dispenser" means a person licensed under the laws of this state, or any other state or territory of the United States, to dispense or deliver a Schedule II, III, IV, or V controlled substance to the ultimate user in this state but shall not include:

(A) A pharmacy licensed as a hospital pharmacy by the Georgia State Board of Pharmacy pursuant to Code Section 26-4-110;

(B) An institutional pharmacy that serves only a health care facility, including, but not limited to, a nursing home, an intermediate care home, a personal care home, or a hospice program, which provides patient care and which pharmacy dispenses such substances to be administered and used by a patient on the premises of the facility;

(C) A practitioner or other authorized person who administers such a substance; or

(D) A pharmacy operated by, on behalf of, or under contract with the Department of Corrections for the sole and exclusive purpose of providing services in a secure environment to prisoners within a penal institution, penitentiary, prison, detention center, or other secure correctional institution. This shall include correctional institutions operated by private entities in this state which house inmates under the Department of Corrections.

(11) "Distribute" means to deliver a controlled substance, other than by administering or dispensing it.

(12) "Distributor" means a person who distributes.

(12.05) "FDA" means the United States Food and Drug Administration.

(12.1) "Imitation controlled substance" means:

(A) A product specifically designed or manufactured to resemble the physical appearance of a controlled substance such that a reasonable person of ordinary knowledge would not be able to distinguish the imitation from the controlled substance by outward appearances; or

(B) A product, not a controlled substance, which, by representations made and by dosage unit appearance, including color, shape, size, or markings, would lead a reasonable person to believe that, if ingested, the product would have a stimulant or depressant effect similar to or the same as that of one or more of the controlled substances included in Schedules I through V of Code Sections 16-13-25 through 16-13-29.

(13) "Immediate precursor" means a substance which the State Board of Pharmacy has found to be and by rule identifies as being the principal compound commonly used or produced primarily for use, and which is an immediate chemical intermediary used or likely to be used, in the manufacture of a controlled substance, the control of which is necessary to prevent, curtail, or limit manufacture.

(14) "Isomers" means stereoisomers (optical isomers), geometrical isomers, and structural isomers (chain and positional isomers) but shall not include functional isomers.

(15) "Manufacture" means the production, preparation, propagation, compounding, conversion, or processing of a controlled substance, either directly or indirectly by extraction from substances of natural origin, or independently by means of chemical synthesis, and includes any packaging or repackaging of the substance or labeling or relabeling of its container, except that this term does not include the preparation, compounding, packaging, or labeling of a controlled substance:

(A) By a practitioner as an incident to his or her administering or dispensing of a controlled substance in the course of his or her professional practice; or

(B) By a practitioner or by his or her authorized agent under his or her supervision for the purpose of, or as an incident to, research, teaching, or chemical analysis and not for sale.

(16) "Marijuana" means all parts of the plant of the genus Cannabis, whether growing or not, the seeds thereof, the resin extracted from any part of such plant, and every compound, manufacture, salt, derivative, mixture, or preparation of such plant, its seeds, or resin; but shall not include samples as described in subparagraph (P) of paragraph (3) of Code Section 16-13-25 and shall not include the completely defoliated mature stalks of such plant, fiber produced from such stalks, oil, or cake, or the completely sterilized samples of seeds of the plant which are incapable of germination.

(17) "Narcotic drug" means any of the following, whether produced directly or indirectly by extraction from substances of vegetable origin, or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis:

(A) Opium and opiate, and any salt, compound, derivative, or preparation of opium or opiate;

(B) Any salt, compound, isomer, derivative, or preparation thereof which is chemically equivalent or identical to any of the substances referred to in subparagraph (A) of this paragraph, but not including the isoquinoline alkaloids of opium;

(C) Opium poppy and poppy straw; or

(D) Coca leaves and any salt, compound, derivative, stereoisomers of cocaine, or preparation of coca leaves, and any salt, compound, stereoisomers of cocaine, derivative, or preparation thereof which is chemically equivalent or identical to any of these substances, but not including decocainized coca leaves or extractions of coca leaves which do not contain cocaine or ecgonine.

(17.1) "Noncontrolled substance" means any drug or other substance other than a controlled substance as defined by paragraph (4) of this Code section.

(18) "Opiate" means any substance having an addiction-forming or addiction-sustaining liability similar to morphine or being capable of conversion into a drug having addiction-forming or addiction-sustaining liability. It does not include, unless specifically designated as controlled under Code Section 16-13-22, the dextrorotatory isomer of 3-methoxy-n-methylmorphinan and its salts (dextromethorphan). It does include its racemic and levorotatory forms.

(19) "Opium poppy" means the plant of the species Papaver somniferum L., except its seeds.

(19.1) "Patient" means the person who is the intended consumer of a drug for whom a prescription is issued or for whom a drug is dispensed.

(20) "Person" means an individual, corporation, government, or governmental subdivision or agency, business trust, estate, trust, partnership, or association, or any other legal entity.

(21) "Poppy straw" means all parts, except the seeds, of the opium poppy after mowing.

(22) "Potential for abuse" means and includes a substantial potential for a substance to be used by an individual to the extent of creating hazards to the health of the user or the safety of the public, or the substantial potential of a substance to cause an individual using that substance to become dependent upon that substance.

(23) "Practitioner" means:

(A) A physician, dentist, pharmacist, podiatrist, scientific investigator, or other person licensed, registered, or otherwise authorized under the laws of this state to distribute, dispense, conduct research with respect to, or administer a controlled substance in the course of professional practice or research in this state;

(B) A pharmacy, hospital, or other institution licensed, registered, or otherwise authorized by law to distribute, dispense, conduct research with respect to, or administer a controlled substance in the course of professional practice or research in this state;

(C) An advanced practice registered nurse acting pursuant to the authority of Code Section 43-34-25. For purposes of this chapter and Code Section 43-34-25, an advanced practice registered nurse is authorized to register with the DEA and appropriate state authorities; or

(D) A physician assistant acting pursuant to the authority of subsection (e.1) of Code Section 43-34-103. For purposes of this chapter and subsection (e.1) of Code Section 43-34-103, a physician assistant is authorized to register with the DEA and appropriate state authorities.

(23.1) "Prescriber" means a physician, dentist, scientific investigator, or other person licensed, registered, or otherwise authorized under the laws of this state, or any other state or territory of the United States, to prescribe a controlled substance in the course of professional practice or research in this state.

(24) "Production" includes the manufacture, planting, cultivation, growing, or harvesting of a controlled substance.

(25) "Registered" or "register" means registration as required by this article.

(26) "Registrant" means a person who is registered under this article.

(26.1) "Schedule II, III, IV, or V controlled substance" means a controlled substance that is classified as a Schedule II, III, IV, or V controlled substance under Code Section 16-13-26, 16-13-27, 16-13-28, or 16-13-29, respectively, or under the federal Controlled Substances Act, 21 U.S.C. Section 812.

(27) "State," when applied to a part of the United States, includes any state, district, commonwealth, territory, insular possession thereof, or any area subject to the legal authority of the United States.

(27.1) "Tolerance" means a physiologic state resulting from regular use of a drug in which an increased dosage is needed to produce a specific effect or a reduced effect is observed with a constant dose over time. Tolerance may or may not be evident during opioid treatment and does not equate with addiction.

(28) "Ultimate user" means a person who lawfully possesses a controlled substance for his or her own use, for the use of a member of his or her household, or for administering to an animal owned by him or her or by a member of his or her household or an agent or representative of the person.



§ 16-13-22. Administration of article; standards and schedules

(a) The State Board of Pharmacy shall administer this article and shall add substances to or reschedule all substances enumerated in the schedules in Code Sections 16-13-25 through 16-13-29 pursuant to the procedures of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." In making a determination or identification regarding a substance, the State Board of Pharmacy shall consider the following factors:

(1) The actual or relative potential for abuse;

(2) The scientific evidence of its pharmacological effect, if known;

(3) The state of current scientific knowledge regarding the substance;

(4) The history and current pattern of abuse;

(5) The scope, duration, and significance of abuse;

(6) The risk to the public health;

(7) The potential of the substance to produce psychic or physiological dependence liability;

(8) Whether the substance is an immediate precursor of a substance already controlled under this article; and

(9) The designation, deletion, or rescheduling of a substance under federal law controlling controlled substances.

(b) After considering the factors enumerated in subsection (a) of this Code section, the State Board of Pharmacy shall make findings with respect thereto and cause the publication of such findings as a rule, in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," controlling the substance if it finds the substance has a potential for abuse.

(c) If the State Board of Pharmacy identifies a substance as an immediate precursor, substances which are precursors of the controlled substance shall not be subject to control solely because they are precursors of the controlled substance.

(d) Authority to control under this Code section does not extend to distilled spirits, wine, malt beverages, or tobacco, as those terms are defined or used in Title 3 or 48.



§ 16-13-23. Nomenclature for controlled substances

The controlled substances listed in the schedules in Code Sections 16-13-25 through 16-13-29 are included by whatever official, common, usual, chemical, or trade name designated.



§ 16-13-24. Establishment of schedules of controlled substances

(a) There are established five schedules of controlled substances, to be known as Schedules I, II, III, IV, and V. The schedules shall consist of the substances listed in Code Sections 16-13-25 through 16-13-29. The schedules so established shall be updated and republished by the State Board of Pharmacy on an annual basis.

(b) Except in the case of an immediate precursor, a drug or other substance may not be placed in any schedule unless the findings required for such schedule are made with respect to the drug or other substance. The findings for each of the schedules are as follows:

(1) Schedule I:

(A) The drug or other substance has a high potential for abuse;

(B) The drug or other substance has no currently accepted medical use in treatment in the United States; and

(C) There is a lack of accepted safety for use of the drug or other substance under medical supervision.

(2) Schedule II:

(A) The drug or other substance has a high potential for abuse;

(B) The drug or other substance has a currently accepted medical use in treatment in the United States or a currently accepted medical use with severe restrictions; and

(C) Abuse of the drug or other substance may lead to severe psychological or physical dependence.

(3) Schedule III:

(A) The drug or other substance has a potential for abuse less than the drugs or other substances in Schedules I and II;

(B) The drug or other substance has a currently accepted medical use in treatment in the United States; and

(C) Abuse of the drug or other substance may lead to moderate or low physical dependence or high psychological dependence.

(4) Schedule IV:

(A) The drug or other substance has a low potential for abuse relative to the drugs or other substances in Schedule III;

(B) The drug or other substance has a currently accepted medical use in treatment in the United States; and

(C) Abuse of the drug or other substance may lead to limited physical dependence or psychological dependence relative to the drugs or other substances in Schedule III.

(5) Schedule V:

(A) The drug or other substance has a low potential for abuse relative to the drugs or other substances in Schedule IV;

(B) The drug or other substance has a currently accepted medical use in treatment in the United States; and

(C) Abuse of the drug or other substance may lead to limited physical dependence or psychological dependence relative to the drugs or other substances in Schedule IV.



§ 16-13-25. Schedule I

The controlled substances listed in this Code section are included in Schedule I:

(1) Any of the following opiates, including their isomers, esters, ethers, salts, and salts of isomers, esters, and ethers, unless specifically excepted, pursuant to this article, whenever the existence of these isomers, esters, ethers, and salts is possible within the specific chemical designation:

(A) Acetylmethadol;

(B) Allylprodine;

(C) Reserved;

(D) Alphameprodine;

(E) Alphamethadol;

(F) Benzethidine;

(G) Betacetylmethadol;

(H) Betameprodine;

(I) Betamethadol;

(J) Betaprodine;

(K) Clonitazene;

(L) Dextromoramide;

(M) Dextromorphan;

(N) Diampromide;

(O) Diethylthiambutene;

(P) Dimenoxadol;

(Q) Dimetheptanol;

(R) Dimethylthiambutene;

(S) Dioxaphetyl butyrate;

(T) Dipipanone;

(U) Ethylmethylthiambutene;

(V) Etonitazene;

(W) Etoxeridene;

(X) Furethidine;

(Y) Hydroxypethidine;

(Z) Ketobemidone;

(AA) Levomoramide;

(BB) Levophenacylmorphan;

(CC) Morpheridine;

(DD) Noracymethadol;

(EE) Norlevorphanol;

(FF) Normethadone;

(GG) Norpipanone;

(HH) Phenadoxone;

(II) Phenampromide;

(JJ) Phenomorphan;

(KK) Phenoperidine;

(LL) Piritramide;

(MM) Proheptazine;

(NN) Properidine;

(OO) Propiram;

(PP) Racemoramide;

(QQ) Trimeperidine;

(2) Any of the following opium derivatives, their salts, isomers, and salts of isomers, unless specifically excepted, whenever the existence of these salts, isomers, and salts of isomers is possible within the specific chemical designation:

(A) Acetorphine;

(B) Acetyldihydrocodeine;

(C) Benzylmorphine;

(D) Codeine methylbromide;

(E) Codeine-N-Oxide;

(F) Cyprenorphine;

(G) Desomorphine;

(H) Dihydromorphine;

(I) Etorphine;

(J) Heroin;

(K) Hydromorphinol;

(L) Methyldesorphine;

(M) Methyldihydromorphine;

(N) Morphine methylbromide;

(O) Morphine methylsulfonate;

(P) Morphine-N-Oxide;

(Q) Myrophine;

(R) Nicocodeine;

(S) Nicomorphine;

(T) Normorphine;

(U) Pholcodine;

(V) Thebacon;

(3) Any material, compound, mixture, or preparation which contains any quantity of the following hallucinogenic substances, their salts, isomers (whether optical, position, or geometrics), and salts of isomers, unless specifically excepted, whenever the existence of these salts, isomers, and salts of isomers is possible within the specific chemical designation:

(A) 3, 4-methylenedioxyamphetamine;

(B) 5-methoxy-3, 4-methylenedioxyamphetamine;

(C) 3, 4, 5-trimethoxyamphetamine;

(D) Bufotenine;

(E) Diethyltryptamine;

(F) Dimethyltryptamine;

(G) 4-methyl-2, 5-dimethoxyamphetamine;

(H) Ibogaine;

(I) Lysergic acid diethylamide;

(J) Mescaline;

(K) Peyote;

(L) N-ethyl-3-piperidyl benzilate;

(M) N-methyl-3-piperidyl benzilate;

(N) Psilocybin;

(O) Psilocyn (Psilocin);

(P) Tetrahydrocannabinol, tetrahydrocannabinolic acid, or a combination of tetrahydrocannabinol and tetrahydrocannabinolic acid which does not contain plant material exhibiting the external morphological features of the plant of the genus Cannabis;

(Q) 2, 5-dimethoxyamphetamine;

(R) 4-bromo-2, 5-dimethoxyamphetamine;

(S) 4-methoxyamphetamine;

(T) Cyanoethylamphetamine;

(U) (1-phenylcyclohexyl) ethylamine;

(V) 1-(1-phenylcyclohexyl) pyrrolidine;

(W) Phencyclidine;

(X) 1-piperidinocyclohexanecarbonitrile;

(Y) 1-phenyl-2-propanone (phenylacetone);

(Z) 3, 4-Methylenedioxymethamphetamine (MDMA);

(AA) 1-methyl-4-phenyl-4-propionoxypiperidine;

(BB) 1-(2-phenylethyl)-4-phenyl-4-acetyloxypiperidine;

(CC) 3-methylfentanyl;

(DD) N-ethyl-3, 4-methylenedioxyamphetamine;

(EE) Para-flurofentanyl;

(FF) 2,5-Dimethoxy-4-Ethylamphetamine;

(GG) Cathinone;

(HH) Reserved;

(II) PEPAP (1-(2-phenethyl)-4 phenyl-4-acetoxypiperide);

(JJ) Alpha-Methylthiofentanyl;

(KK) Acetyl-Alpha-Methylfentanyl;

(LL) 3-Methylthiofentanyl;

(MM) Beta-Hydroxyfentanyl;

(NN) Thiofentanyl;

(OO) 3,4-Methylenedioxy-N-Ethylamphetamine;

(PP) 4-Methylaminorex;

(QQ) N-Hydroxy-3,4-Methylenedioxyamphetamine;

(RR) Beta-Hydroxy-3-Methylfentanyl;

(SS) Chlorophenylpiperazine (CPP);

(TT) N, N-Dimethylamphetamine;

(UU) 1-(1-(2-thienyl)cyclohexy)pyrrolidine;

(VV) 4-Bromo-2,5-Dimethoxyphenethylamine (DMPE);

(WW) Alpha-Ethyltryptamine;

(XX) Methcathinone;

(YY) Aminorex;

(ZZ) 4-iodo-2,5-dimethoxyamphetamine;

(AAA) 4-chloro-2,5-dimethoxyamphetamine;

(BBB) 3,4-Methylenedioxypyrovalerone (MDPV);

(CCC) 4-Methylmethcathinone (Mephedrone);

(DDD) 3,4-Methylenedioxymethcathinone (Methylone);

(EEE) 4-Methoxymethcathinone;

(FFF) 4-Fluoromethcathinone;

(GGG) Fluorophenylpiperazine (FPP);

(HHH) 4-iodo-2,5-dimethoxyphenethylamine (2C-I);

(III) 4-chloro-2,5-dimethoxyphenethylamine (2C-C);

(JJJ) 4-iodo-2,5-dimethoxy-N-[(2-methoxyphenyl)methyl]-

benzeneethanamine (25I-NBOMe);

(KKK) 4-chloro-2,5-dimethoxy-N-[(2-methoxyphenyl)methyl]-

benzeneethanamine (25C-NBOMe);

(LLL) 4-bromo-2,5-dimethoxy-N-[(2-methoxyphenyl)methyl]-

benzeneethanamine (25B-NBOMe);

(MMM) N,N-Diallyl-5-Methoxytryptamine (5-MeO-DALT);

(NNN) 2-(2,5-dimethoxy-4-ethylphenyl)ethanamine (2C-E);

(OOO) 2-(2,5-Dimethoxy-4-nitrophenyl)-N-(2-methoxybenzyl)

ethanamine (25N-NBOMe);

(PPP) 4-acetoxy-N-ethyl-N-methyltryptamine (4-AcO-MET);

(QQQ) 4-nitro-2,5-dimethoxyphenethylamine (2C-N);

(RRR) 5-methoxy-N,N-methylisopropyltryptamine (5-MeO-MIPT);

(SSS) Methoxetamine;

(TTT) N-acetyl-3,4-methylenedioxymethcathinone;

(UUU) 3-(1,3-benzenodioxol-5-yl)-N,2-dimethylpropan-1-amine (3,4-methylenedioxymethamphetamine methyl homolog);

(VVV) (2-aminopropyl)-2,3-dihydrobenzofuran (APDB);

(WWW) 4-methyl-2,5-dimethoxy-N-[(2-methoxyphenyl)

methyl]-benzeneethanamine (25D-NBOMe);

(XXX) 2-chloro-4,5-methylenedioxymethamphetamine;

(YYY) 4-hydroxy-N-methyl-N-ethyltryptamine (4-HO-MET);

(ZZZ) 2-bromo-4,5-methylenedioxymethamphetamine;

(AAAA) 2-(2,5-dimethoxyphenyl)-N-(2-methoxybenzyl)ethanamine (25H-NBOMe);

(BBBB) Methoxyphencyclidine (MeO-PCP);

(CCCC) 4-hydroxy-N-methyl-N-isopropyltryptamine (4-OH-MiPT);

(DDDD) N,a-dimethyl-5-benzofuranethanamine (5-MAPB);

(4) Any material, compound, mixture, or preparation which contains any of the following substances having a stimulant effect on the central nervous system, including its salts, isomers, and salts of isomers, unless specifically excepted, whenever the existence of these salts, isomers, and salts of isomers is possible within the specific chemical designation:

(A) Fenethylline;

(B) N-(1-benzyl-4-piperidyl)-N-phenylpropanamide (benzyl-fentanyl);

(C) N-(1-(2-thienyl)methyl-4-piperidyl)-N-phenylpropanamide (thenylfentanyl);

(D) Para-methoxyphenylpiperazine (MeOPP);

(5) Any material, compound, mixture, or preparation which contains any quantity of the following substances, their salts, isomers (whether optical, position, or geometrics), and salts of isomers, unless specifically excepted, whenever the existence of these substances, their salts, isomers, and salts of isomers is possible within the specific chemical designation:

(A) Gamma hydroxybutyric acid (gamma hydroxy butyrate); provided, however, that this does not include any amount naturally and normally occurring in the human body; and

(B) Sodium oxybate, when the FDA approved form of this drug is not:

(i) In a container labeled in compliance with subsection (a) or (b) of Code Section 26-3-8; and

(ii) In the possession of:

(I) A registrant permitted to dispense the drug;

(II) Any person other than to whom the drug was prescribed; or

(III) Any person who attempts to or does unlawfully possess, sell, distribute, or give this drug to any other person;

(6) Notwithstanding the fact that Schedule I substances have no currently accepted medical use, the General Assembly recognizes certain of these substances which are currently accepted for certain limited medical uses in treatment in the United States but have a high potential for abuse. Accordingly, unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of methaqualone, including its salts, isomers, optical isomers, salts of their isomers, and salts of these optical isomers, is included in Schedule I;

(7) 2,5-Dimethoxy-4-(n)-propylthiophenethylamine (2C-T-7);

(8) 1-(3-Trifluoromethylphenyl) Piperazine (TFMPP);

(9) N-Benzylpiperazine (BZP);

(10) 5-Methoxy-N,N-Diisopropyltryptamine (5-MeO-DIPT);

(11) Alpha-Methyltryptamine (AMT);

(12) Any of the following compounds, derivatives, their salts, isomers, or salts of isomers, halogen analogues, or homologues, unless specifically utilized as part of the manufacturing process by a commercial industry of a substance or material not intended for human ingestion or consumption, as a prescription administered under medical supervision, or research at a recognized institution, whenever the existence of these salts, isomers, or salts of isomers, halogen analogues, or homologues is possible within the specific chemical designation:

(A) Naphthoylindoles;

(B) Naphthylmethylindoles;

(C) Naphthoylpyrroles;

(D) Naphthylideneindenes;

(E) Phenylacetylindoles;

(F) Cyclohexylphenols;

(G) Benzoylindoles;

(H) Tricyclic benzopyrans;

(I) Adamantoylindoles;

(J) Indazole amides;

(K) [2,3-Dihydro-5-methyl-3-(4-morpholinylmethyl)pyrrolo[1,2,3-de]- 1,4-benzoxazin -6-yl]-1-naphthalenylmethanone (WIN 55,212-2);

(L) Any compound, unless specifically excepted or listed in this or another schedule, structurally derived from 2-aminopropan-1-one by substitution at the 1-position with either phenyl, naphthyl, or thiophene ring systems, whether or not the compound is further modified in any of the following ways:

(i) By substitution in the ring system to any extent with alkyl, alkylenedioxy, alkoxy, haloalkyl, hydroxyl, or halide substitutions, whether or not further substituted in the ring system;

(ii) By substitution at the 3-position with an acyclic alkyl substitution; or

(iii) By substitution at the 2-amino nitrogen atom with alkyl, dialkyl, benzyl, or methoxybenzyl groups, or by inclusion of the 2-amino nitrogen atom in a cyclic structure;

(M) Indole carboxamides;

(N) Indole carboxylates;

(O) [1,1'-biphenyl]-3-yl-carbamic acid, cyclohexyl ester (URB602);

(P) Indazole carboxylates;

(Q) [3-(3-carbamoylphenyl)phenyl] N-cyclohexylcarbamate (URB597);

(R) 6-methyl-2-[(4-methylphenyl)amino]-1-benzoxazin-4-one (URB754);

(S) Indole tetramethylcyclopropanecarbonyls;

(T) Napthoylbenzimidazoles;

(U) 1-naphthalenyl[4-(pentylox)-1-naphthalenyl]-methanone (CB-13);

(V) Naphthoylindazoles.



§ 16-13-26. Schedule II

The controlled substances listed in this Code section are included in Schedule II:

(1) Any of the following substances, or salts thereof, except those narcotic drugs specifically exempted or listed in other schedules, whether produced directly or indirectly by extraction from substances of vegetable origin, or independently by extraction from substances of vegetable origin, or independently by means of chemical synthesis, or by combination of extraction and chemical synthesis:

(A) Opium and opiate, and any salt, compound, derivative, or preparation of opium or opiate, excluding naloxone hydrochloride, but including the following:

(i) Raw opium;

(ii) Opium extracts;

(iii) Opium fluid extracts;

(iv) Powdered opium;

(v) Granulated opium;

(vi) Tincture of opium;

(vii) Codeine;

(viii) Ethylmorphine;

(ix) Hydrocodone;

(x) Hydromorphone;

(xi) Metopon;

(xii) Morphine;

(xiii) Oripavine;

(xiv) Oxycodone;

(xv) Oxymorphone;

(xvi) Thebaine;

(B) Any salt, compound, isomer, derivative, or preparation thereof which is chemically equivalent or identical with any of the substances referred to in subparagraph (A) of this paragraph, except that these substances shall not include the isoquinoline alkaloids of opium;

(C) Opium poppy and poppy straw;

(D) Cocaine, coca leaves, any salt, compound, derivative, stereoisomers of cocaine, or preparation of coca leaves, and any salt, compound, derivative, stereoisomers of cocaine, or preparation thereof which is chemically equivalent or identical with any of these substances, but not including decocainized coca leaves or extractions which do not contain cocaine or ecgonine;

(2) Any of the following opiates, including their isomers, esters, ethers, salts, and salts of isomers, whenever the existence of these isomers, esters, ethers, and salts is possible within the specific chemical designation:

(A) Alfentanil;

(A.1) Alphaprodine;

(B) Anileridine;

(C) Bezitramide;

(D) Dihydrocodeine;

(E) Diphenoxylate;

(F) Fentanyl;

(G) Isomethadone;

(G.5) Levo-alphacetylmethadol (some other names: levomethadyl acetate, LAAM);

(H) Levomethorphan;

(I) Levorphanol;

(J) Methazocine;

(K) Methadone;

(L) Methadone-Intermediate, 4-cyano-2-dimethylamino-4, 4-di-

phenyl butane;

(M) Moramide-Intermediate, 2-methyl-3-morpholino-1, 1-diphenyl-

propane-carboxylic acid;

(N) Pethidine (meperidine);

(O) Pethidine-Intermediate-A, 4-cyano-1-methyl-4-phenylpi-

peridine;

(P) Pethidine-Intermediate-B, ethyl-4-phenylpiperidine-4-carboxylate;

(Q) Pethidine-Intermediate-C, 1-methyl-4-phenylpiperidine-4-carboxylic acid;

(R) Phenazocine;

(S) Piminodine;

(T) Racemethorphan;

(U) Racemorphan;

(U.1) Remifentanil;

(V) Sufentanil;

(V.1) Tapentadol;

(W) 4-anilino-N-phenethyl-4-piperidine (ANPP);

(3) Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances included as having a stimulant effect on the central nervous system:

(A) Amphetamine, its salts, optical isomers, and salts of its optical isomers;

(B) Any substance which contains any quantity of methamphetamine, including its salts, isomers, and salts of isomers;

(C) Phenmetrazine and its salts;

(D) Methylphenidate, including its salts, isomers, and salts of isomers;

(E) Carfentanil;

(F) Nabilone;

(G) Lisdexamfetamine;

(4) Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any of the following substances included as having a depressant effect on the central nervous system, including its salts, isomers, and salts of isomers whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation:

(A) Amobarbital;

(A.5) Glutethimide;

(B) Secobarbital;

(C) Pentobarbital.



§ 16-13-27. Schedule III

The controlled substances listed in this Code section are included in Schedule III:

(1) Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances, included as having a stimulant effect on the central nervous system, including its salts, isomers (whether optical, position, or geometric), and salts of such isomers whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation:

(A) Those compounds, mixtures, or preparations in dosage unit forms containing any stimulant substances which are listed as excepted compounds by the State Board of Pharmacy pursuant to this article, and any other drug of quantitative composition so excepted or which is the same except that it contains a lesser quantity of controlled substances;

(B) Benzphetamine;

(C) Chlorphentermine;

(D) Clortermine;

(E) Phendimetrazine;

(2) Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances included as having a depressant effect on the central nervous system:

(A) Any compound, mixture, or preparation containing amobarbital, secobarbital, pentobarbital, or any salts thereof and one or more active medicinal ingredients which are not listed in any schedule;

(B) Any suppository dosage form containing amobarbital, secobarbital, pentobarbital, or any salt of any of these drugs and approved by the State Board of Pharmacy for marketing only as a suppository;

(C) Any substance which contains any quantity of a derivative of barbituric acid or any salt thereof;

(D) Chlorhexadol;

(E) Reserved;

(F) Lysergic acid;

(G) Lysergic acid amide;

(H) Methyprylon;

(I) Sulfondiethylmethane;

(J) Sulfonethylmethane;

(K) Sulfonmethane;

(L) Tiletamine/Zolazepam (Telazol);

(3) Nalorphine;

(4) Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation containing limited quantities of the following narcotic drugs, or any salts thereof:

(A) Not more than 1.8 grams of codeine, or any of its salts, per 100 milliliters or not more than 90 milligrams per dosage unit, with an equal or greater quantity of an isoquinoline alkaloid of opium;

(B) Not more than 1.8 grams of codeine, or any of its salts, per 100 milliliters or not more than 90 milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts;

(C) Reserved;

(D) Reserved;

(E) Not more than 1.8 grams of dihydrocodeine, or any of its salts, per 100 milliliters or not more than 90 milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts;

(F) Not more than 300 milligrams of ethylmorphine, or any of its salts, per 100 milliliters or not more than 15 milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts;

(G) Not more than 500 milligrams of opium per 100 milliliters or per 100 grams, or not more than 25 milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts;

(H) Not more than 50 milligrams of morphine, or any of its salts, per 100 milliliters or per 100 grams with one or more active, nonnarcotic ingredients in recognized therapeutic amounts;

(5) The State Board of Pharmacy may except by rule any compound, mixture, or preparation containing any stimulant or depressant substance listed in paragraphs (1) and (2) of this Code section from the application of all or any part of this article if the compound, mixture, or preparation contains one or more active, medicinal ingredients not having a stimulant or depressant effect on the central nervous system, and if the admixtures are included therein in combinations, quantity, proportion, or concentration that vitiate the potential for abuse of the substances which have a stimulant or depressant effect on the central nervous system;

(6) Any anabolic steroid or any salt, ester, or isomer of a drug or substance described or listed in this paragraph, if that salt, ester, or isomer promotes muscle growth. Such term does not include an anabolic steroid which is expressly intended for administration through implants to cattle or other nonhuman species and which has been approved by the secretary of health and human services for such administration:

(A) Boldenone;

(A.5) Boldione (Androsta-1,4-diene-3,17-dione);

(B) Chlorotestosterone;

(C) Clostebol;

(D) Dehydrochlormethyltestosterone;

(D.1) Desoxymethyltestosterone (17a-methyl-5a-androst-2-en-17-ol, madol);

(E) Dihydrotestosterone;

(F) Drostanolone;

(G) Ethylestrenol;

(H) Fluoxymesterone;

(I) Formebolone;

(J) Mesterolone;

(K) Methandienone;

(L) Methandranone;

(M) Methandriol;

(N) Methandrostenolone;

(N.5) Methasterone;

(O) Methenolone;

(P) Methyltestosterone;

(Q) Mibolerone;

(R) Nandrolone;

(S) Norethandrolone;

(T) Oxandrolone;

(U) Oxymesterone;

(V) Oxymetholone;

(V.5) Prostanozol;

(W) Stanolone;

(X) Stanozolol;

(Y) Testolactone;

(Z) Testosterone;

(AA) Trenbolone;

(BB) 19-nor-4,9(10)-androstadienedione (estra-4,9(10)-di-

ene-3,17-dione);

(7) Ketamine;

(8) Dronabinol (synthetic) in sesame oil and encapsulated in a U.S. Food and Drug Administration approved drug product also known as Marinol;

(9) Sodium oxybate, when the FDA approved form of this drug is in a container labeled in compliance with subsection (a) or (b) of Code Section 26-3-8, in the possession of a registrant permitted to dispense the drug, or in the possession of a person to whom it has been lawfully prescribed;

(10) Buprenorphine;

(11) Embutramide;

(12) Any drug product in hard or soft gelatin capsule form containing natural dronabinol (derived from the cannabis plant) or synthetic dronabinol (produced from synthetic materials) in sesame oil, for which an abbreviated new drug application (ANDA) has been approved by the FDA under section 505(j) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(j)) which references as its listed drug the drug product referred to in paragraph (8) of this Code section;

(13) Perampanel and its salts, isomers, and salts of isomers.



§ 16-13-27.1. Exempt anabolic steroids

The following anabolic steroid containing compounds, mixtures, or preparations have been exempted as Schedule III Controlled Substances by the United States Drug Enforcement Administration, as listed in 21 C.F.R. 1308.34, and are therefore exempted from paragraph (6) of Code Section 16-13-27:

TABLE OF EXEMPT ANABOLIC STEROID PRODUCTS

Trade Name Company

Androgen LA Forest Pharmaceuticals

St. Louis, MO

Andro-Estro 90-4 Rugby Labs

Rockville Centre, NY

depANDROGYN Forest Pharmaceuticals

St. Louis, MO

DEPO-T.E. Quality Research Pharm

Carmel, IN

depTESTROGEN Maroca Pharm

Phoenix, AZ

Duomone Winitec Pharm

Pacific, MO

DURATESTRIN W. E. Hauck

Alpharetta, GA

DUO-SPAN II Premedics Labs

Gardena, CA

Estratest Solvay Pharmaceuticals

Marietta, GA

Estratest HS Solvay Pharmaceuticals

Marietta, GA

PAN ESTRA TEST Pan American Labs

Covington, LA

Premarin 1.25mg with Ayerst Labs, Inc.

Methyltestosterone New York, NY

Premarin 0.625mg with Ayerst Labs, Inc.

Methyltestosterone New York, NY

TEST-ESTRO Cypionates Rugby Labs

Rockville Centre, NY

Testosterone Cyp 50 I.D.E. Interstate

Estradiol Cyp 2 Amityville, NY

Testosterone Cypionate-Estradiol Best Generics

Cypionate Injection N. Miami Beach, FL

Testosterone Cypionate-Estradiol Schein Pharm

Cypionate Injection Port Washington, NY

Testosterone Cypionate-Estradiol Steris Labs, Inc.

Cypionate Injection Phoenix, AZ

Testosterone Cypionate-Estradiol Schein Pharm

Valerate Injection Port Washington, NY

Testosterone Enanthate-Estradiol Steris Labs, Inc.

Valerate Injection Phoenix, AZ



§ 16-13-28. Schedule IV

(a) The controlled substances listed in this Code section are included in Schedule IV. Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances, including its salts, isomers, and salts of isomers whenever the existence of such salts, isomers, and salts of isomers is possible within the specified chemical designation, included as having a stimulant or depressant effect on the central nervous system or a hallucinogenic effect:

(1) Alfaxalone;

(1.5) Armodafinil;

(2) Barbital;

(2.1) Bromazepam;

(2.15) Butorphanol;

(2.25) Carisoprodol;

(2.3) Cathine;

(3) Chloral betaine;

(4) Chloral hydrate;

(5) Chlordiazepoxide, but not including librax (chlordiazepoxide hydrochloride and clidinium bromide) or menrium (chlordiazepoxide and water soluble esterified estrogens);

(5.1) Clobazam;

(6) Reserved;

(7) Clotiazepam;

(8) Reserved;

(8.5) Dexfenfluramine;

(9) Reserved;

(10) Reserved;

(11) Diethylpropion;

(11.05) Difenoxin;

(11.5) Eluxadoline;

(12) Ethchlorvynol;

(13) Ethinamate;

(13.15) Etizolam;

(13.2) Fencamfamin;

(14) Fenfluramine;

(14.2) Fenproporex;

(15) Fospropofol;

(16) Indiplon;

(17) Lorcaserin;

(18) Mazindol;

(19) Mebutamate;

(19.2) Mefenorex;

(20) Meprobamate;

(21) Methohexital;

(22) Methylphenobarbital;

(22.1) Modafinil;

(23) Reserved;

(24) Paraldehyde;

(25) Pemoline;

(26) Pentazocine;

(27) Petrichloral;

(28) Phenobarbital;

(29) Phentermine;

(29.1) Pipradrol;

(30) Propofol;

(30.05) Propoxyphene (including all salts and optical isomers);

(30.07) Pyrazolam;

(30.1) Quazepam;

(30.2) Sibutramine;

(30.3) SPA (-)-1-dimethylamino-1, 2-diphenylethane;

(30.5) Suvorexant;

(31) Reserved;

(31.5) Tramadol [2-((dimethylamino)methyl)-1-(3-methoxyphenyl)cyclohexanol, its salts, optical and geometric isomers, and salts of these isomers];

(32) Zaleplon;

(33) Zolpidem;

(34) Zopiclone.

(b) The controlled substances in the benzodiazepine structural class include any of the following compounds, derivatives, their salts, isomers, or salts of isomers, halogen analogues, or homologues, unless specifically utilized as part of the manufacturing process by a commercial industry of a substance or material not intended for human ingestion or consumption, as a prescription administered under medical supervision, or for research at a recognized institution, whenever the existence of these salts, isomers, or salts of isomers, halogen analogues, or homologues is possible within the specific chemical designation or unless specifically excepted or listed in this or another schedule, structurally derived from 1,4-benzodiazepine by substitution at the 5-position with a phenyl ring system (which may itself be further substituted), whether or not the compound is further modified in any of the following ways:

(1) By substitution at the 2-position with a ketone;

(2) By substitution at the 3-position with a hydroxyl group or ester group, which itself may be further substituted;

(3) By a fused triazole ring at the 1,2- position, which itself may be further substituted;

(4) By a fused imidazole ring at the 1,2- position, which itself may be further substituted;

(5) By a fused oxazolidine ring at the 4,5- position, which itself may be further substituted;

(6) By a fused oxazine ring at the 4,5- position, which itself may be further substituted;

(7) By substitution at the 7-position with a nitro group;

(8) By substitution at the 7-position with a halogen group; or

(9) By substitution at the 1-position with an alkyl group, which itself may be further substituted.

(c) The State Board of Pharmacy may except by rule any compound, mixture, or preparation containing any depressant, stimulant, or hallucinogenic substance listed in subsection (a) or (b) of this Code section from the application of all or any part of this article if the compound, mixture, or preparation contains one or more active, medicinal ingredients not having a depressant or stimulant effect on the central nervous system, and if the admixtures are included therein in combinations, quantity, proportion, or concentration that vitiate the potential for abuse of the substances which have a depressant or stimulant effect on the central nervous system.



§ 16-13-29. Schedule V

The controlled substances listed in this Code section are included in Schedule V:

(1) Any compound, mixture, or preparation containing limited quantities of any of the following narcotic drugs, or salts thereof, which also contains one or more nonnarcotic, active, medicinal ingredients in sufficient proportion to confer upon the compound, mixture, or preparation valuable medicinal qualities other than those possessed by the narcotic drug alone:

(A) Not more than 200 milligrams of codeine, or any of its salts, per 100 milliliters or per 100 grams;

(B) Not more than 100 milligrams of dihydrocodeine, or any of its salts, per 100 milliliters or per 100 grams;

(C) Not more than 100 milligrams of ethylmorphine, or any of its salts, per 100 milliliters or per 100 grams;

(D) Not more than 2.5 milligrams of diphenoxylate and not less than 25 micrograms of atropine sulfate per dosage unit;

(E) Not more than 100 milligrams of opium per 100 milliliters or per 100 grams;

(2) Lacosamide;

(3) Pregabalin;

(4) Pyrovalerone;

(5) Pseudoephedrine as an exempt over-the-counter Schedule V controlled substance distributed in the same manner as set forth in Code Section 16-13-29.2; provided, however, that such exemption shall take effect immediately and shall not require rulemaking by the State Board of Pharmacy; provided, further, that wholesale drug distributors located within this state and licensed by the State Board of Pharmacy and which are registered and regulated by the DEA shall not be subject to any board requirements for controlled substances for the storage, reporting, record keeping, or physical security of drug products containing pseudoephedrine which are more stringent than those included in DEA regulations; or

(6) Ezogabine.



§ 16-13-29.1. Nonnarcotic substances excluded from schedules of controlled substances

The following nonnarcotic substances which may, under the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301), be lawfully sold over the counter without a prescription, are excluded from all schedules of controlled substances under this article:

Trade name or Manufacturer

designation or

(Dosage form) Composition/Potency distributor

------------- ------------------- -----------

Amodrine Phenobarbital/8.00 mg; Searle, G.D.

(Tablet) Aminophylline/100.00 mg; & Co.

Racephedrine/25.00 mg

Amodrine E C Phenobarbital/8.00 mg; Searle, G.D.

(Enteric- Aminophylline/100.00 mg; & Co.

coated Racephedrine/25.00 mg

tablet)

Anodyne Chloral hydrate/0.69 g/30 g Zemmer Co.

(Ointment)

Anti-Asthma Phenobarbital/8.00 mg; Ormont Drug

(Tablet) Theophylline/130.00 mg; & Chem.

Ephedrine hydrochloride/

25.00 mg

Anti-asthmatic Phenobarbital/8.10 mg; Zenith Labs.,

(Tablet) Ephedrine hydrochloride/ Inc.

24.00 mg; Theophylline/

130.00 mg

Asma-Ese Phenobarbital/8.10 mg; Parmed

(Tablet) Theophylline/129.60 mg; Pharm.

Ephedrine hydrochloride/

24.30 mg

Asma-Lief Phenobarbital/8.10 mg; Columbia

(Tablet) Ephedrine hydrochloride/ Medical Co.

24.30 mg; Theophylline/

129.60 mg

Asma-Lief Phenobarbital/4.00 mg/05 ml; Columbia

Pediatric Ephedrine hydrochloride/ Medical Co.

(Suspension) 12.00 mg/05 ml;

Theophylline/65.00

mg/05 ml

Asma Tuss Phenobarbital/4.00 mg/05 ml; Halsey Drug

(Syrup) Glyceryl guaiacolate/50.00 Co.

mg/05 ml; Chlorphentramine

maleate/1.00 mg/05 ml;

Ephedrine sulfate/12.00

mg/05 ml; Theophylline/

15.00 mg/05 ml

Azma-Aid Phenobarbital/8.00 mg; Rondex Labs.

(Tablet) Theophylline/129.60 mg

Ephedrine hydrochloride/

24.30 mg

Azmadrine Phenobarbital/8.00 mg; U.S.

(Tablet) Ephedrine hydrochloride/ Ethicals.

24.00 mg; Theophylline/

130.00 mg

Benzedrex Propylhexedrine Smith Kline

Inhaler Consumer

(Inhaler) Products.

Bet-U-Lol Chloral hydrate/0.54 g/30 ml; Huxley Pharm.

(Liquid) Methyl salicylate/

30.10 g/30 ml; Menthol/

0.69 g/30 ml

Bronkolixir Phenobarbital/4.00 mg/05 ml; Breon Labs.

(Elixir) Theophylline/15.00 mg/05 ml;

Ephedrine sulfate/12.00

mg/05 ml; Glyceryl

guaiacolate/50.00 mg/05 ml

Bronkotabs Phenobarbital/8.00 mg; Breon Labs.

(Tablet) Theophylline/100.00 mg;

Glyceryl guaiacolate/

100.00 mg; Ephedrine

sulfate/24.00 mg

Bronkotabs- Phenobarbital/4.00 mg; Breon Labs.

Hafs Glyceryl guaiacolate/

(Tablet) 50.00 mg; Theophylline/

50.00 mg; Ephedrine

sulfate/12.00 mg

Ceepa Phenobarbital/8.00 mg; Geneva Drugs.

(Tablet) Theophylline/130.00 mg;

Ephedrine hydrochloride/

24.00 mg

Chlorasal Chloral hydrate/648.00 Wisconsin

(Ointment) mg/30 g; Menthol/ Pharmacal.

972.00 mg/30 g;

Methyl salicylate/

4.277 g/30 g

Choate's Leg Chloral hydrate/7.40 g/30 Bickmore,

Freeze ml; Ether/10.3 ml/30 ml; Inc.

(Liquid) Menthol/6.3 g/30 ml;

Camphor/8.7 g/30 ml

Chloro- Chloral hydrate/648.00 Kremers-

salicylate mg/30 g; Methyl Urban Co.

(Ointment) salicylate/6.66 g/30 g;

Menthol/1.13 g/30 g

Menthalgesic Chloral hydrate/0.45 Blue Line

(Ointment) g/30 g; Menthol/0.45 Chem Co.

g/30 g; Methyl

salicylate/3.60 g/30 g;

Camphor/0.45 g/30 g

Neoasma Phenobarbital/10.00 mg; Tarmac

(Tablet) Theophylline/130.00 mg; Products.

Ephedrine hydrochloride/

24.00 mg

P.E.C.T. Phenobarbital/8.10 mg; Halsom Drug

(Tablet) Chlorpheniramine maleate/ Co.

2.00 mg; Ephedrine

sulfate/24.30 mg;

Theophylline/129.60 mg

Primatene Phenobarbital/8.00 mg; Whitehall

(Tablet) Ephedrine hydrochloride/ Labs.

24.00 mg; Theophylline/

130.00 mg

Rynal d1-methamphetamine Blaine Co.

(Spray) hydrochloride/0.11

g/50 ml; Antipyrine/

0.14 g/50 ml; Pyriamine

maleate/0.005 g/50 ml;

Hyamine 2389/0.01 g/50 ml

S-K Asthma Phenobarbital/8.00 mg; S-K Research

(Tablet) Ephedrine hydrochloride/ Labs.

24.30 mg; Theophylline/

129.60 mg

Tedral Phenobarbital/8.00 mg; Warner-

(Tablet) Theophylline/130.00 mg; Chilcott.

Ephedrine hydrochloride/

24.00 mg

Tedral Phenobarbital/8.00 mg; Warner-

Anti H Chlorpheniramine maleate/ Chilcott.

(Tablet) 2.00 mg; Theophylline/

130.00 mg; Ephedrine

hydrochloride/24.00 mg

Tedral Phenobarbital/8.00 mg; Parke-Davis

Antiasthmatic Theophylline/130.00 mg; & Co.

(Tablet) Ephedrine hydrochloride/

24.00 mg

Tedral Elixir Phenobarbital/2.00 mg/05 Warner-

(Elixir) ml; Ephedrine hydro- Chilcott.

chloride/6.00 mg/05 ml;

Theophylline/32.50 mg/

05 ml

Tedral Phenobarbital/4.00 mg/05 Warner-

Pediatric ml; Ephedrine hydro- Chilcott.

(Suspension) chloride/12.00 mg/05

ml; Theophylline/65.00

mg/05 ml

Teephen Phenobarbital/8.00 mg; Robinson

(Tablet) Ephedrine hydrochloride/ Labs.

24.00 mg; Theophylline/

130.00 mg

Teephen Phenobarbital/4.00 mg/05 Robinson

Pediatric ml; Ephedrine hydro- Labs.

(Suspension) chloride/12.00 mg/05 ml;

Theophylline anhydrous/

65.00 mg/05 ml

TEP Phenobarbital/8.00 mg; Towne,

(Tablet) Theophylline/130.00 mg; Paulsen &

Ephedrine hydrochloride/ Co., Inc.

24.00 mg

T.E.P. Phenobarbital/8.10 mg; Stanlabs,

Compound Theophylline/129.60 mg; Inc.

(Tablet) Ephedrine hydrochloride/

24.30 mg

Thedrizem Phenobarbital/8.00 mg; Zemmer Co.

(Tablet) Ephedrine hydrochloride/

25.00 mg; Theophylline/

100.00 mg

Theobal Phenobarbital/8.00 mg; Halsey Drug

(Tablet) Ephedrine hydrochloride/ Co.

24.00 mg; Theophylline/

130.00 mg

Val-Tep Phenobarbital/8.00 mg; Vale Chemical

(Tablet) Ephedrine hydrochloride/ Co.

24.00 mg; Theophylline/

130.00 mg

Verequad Phenobarbital/4.00 mg/05 ml; Knoll

(Suspension) Ephedrine hydrochloride/ Pharm.

12.00 mg/05 ml;

Theophylline calcium

salicylate/65.00 mg/05 ml;

Glyceryl guaiacolate/

50.00 mg/05 ml

Verequad Phenobarbital/8.00 mg; Knoll

(Tablet) Ephedrine hydrochloride/ Pharm.

24.00 mg; Glyceryl

guaiacolate/100.00 mg;

Theophylline calcium

salicylate/130.00 mg

Vicks Inhaler 1-Desoxyephedrine/113.00 mg Vick Chemical

(Inhaler) Co.



§ 16-13-29.2. Authority for exemption of over-the-counter Schedule V controlled substances

The State Board of Pharmacy shall have the authority to exempt and control the sale of Schedule V controlled substances by rule which shall allow the sale of such substances without the need for issuance of a prescription from a medical practitioner and shall require such substances to be sold only in a pharmacy when such substances are sold without a prescription. Such substances shall be known as Exempt Over-the-Counter (OTC) Schedule V Controlled Substances.



§ 16-13-30. Purchase, possession, manufacture, distribution, or sale of controlled substances or marijuana; penalties

(a) Except as authorized by this article, it is unlawful for any person to purchase, possess, or have under his or her control any controlled substance.

(b) Except as authorized by this article, it is unlawful for any person to manufacture, deliver, distribute, dispense, administer, sell, or possess with intent to distribute any controlled substance.

(c) Except as otherwise provided, any person who violates subsection (a) of this Code section with respect to a controlled substance in Schedule I or a narcotic drug in Schedule II shall be guilty of a felony and, upon conviction thereof, shall be punished as follows:

(1) If the aggregate weight, including any mixture, is less than one gram of a solid substance, less than one milliliter of a liquid substance, or if the substance is placed onto a secondary medium with a combined weight of less than one gram, by imprisonment for not less than one nor more than three years;

(2) If the aggregate weight, including any mixture, is at least one gram but less than four grams of a solid substance, at least one milliliter but less than four milliliters of a liquid substance, or if the substance is placed onto a secondary medium with a combined weight of at least one gram but less than four grams, by imprisonment for not less than one nor more than eight years; and

(3) (A) Except as provided in subparagraph (B) of this paragraph, if the aggregate weight, including any mixture, is at least four grams but less than 28 grams of a solid substance, at least four milliliters but less than 28 milliliters of a liquid substance, or if the substance is placed onto a secondary medium with a combined weight of at least four grams but less than 28 grams, by imprisonment for not less than one nor more than 15 years.

(B) This paragraph shall not apply to morphine, heroin, or opium or any salt, isomer, or salt of an isomer; rather, the provisions of Code Section 16-13-31 shall control these substances.

(d) Except as otherwise provided, any person who violates subsection (b) of this Code section with respect to a controlled substance in Schedule I or Schedule II shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than five years nor more than 30 years. Upon conviction of a second or subsequent offense, he or she shall be imprisoned for not less than ten years nor more than 40 years or life imprisonment. The provisions of subsection (a) of Code Section 17-10-7 shall not apply to a sentence imposed for a second such offense; provided, however, that the remaining provisions of Code Section 17-10-7 shall apply for any subsequent offense.

(e) Any person who violates subsection (a) of this Code section with respect to a controlled substance in Schedule II, other than a narcotic drug, shall be guilty of a felony and, upon conviction thereof, shall be punished as follows:

(1) If the aggregate weight, including any mixture, is less than two grams of a solid substance, less than two milliliters of a liquid substance, or if the substance is placed onto a secondary medium with a combined weight of less than two grams, by imprisonment for not less than one nor more than three years;

(2) If the aggregate weight, including any mixture, is at least two grams but less than four grams of a solid substance, at least two milliliters but less than four milliliters of a liquid substance, or if the substance is placed onto a secondary medium with a combined weight of at least two grams but less than four grams, by imprisonment for not less than one nor more than eight years; and

(3) If the aggregate weight, including any mixture, is at least four grams but less than 28 grams of a solid substance, at least four milliliters but less than 28 milliliters of a liquid substance, or if the substance is placed onto a secondary medium with a combined weight of at least four grams but less than 28 grams, by imprisonment for not less than one nor more than 15 years.

(f) Upon a third or subsequent conviction for a violation of subsection (a) of this Code section with respect to a controlled substance in Schedule I or II or subsection (i) of this Code section, such person shall be punished by imprisonment for a term not to exceed twice the length of the sentence applicable to the particular crime.

(g) Except as provided in subsection (l) of this Code section, any person who violates subsection (a) of this Code section with respect to a controlled substance in Schedule III, IV, or V shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one year nor more than three years. Upon conviction of a third or subsequent offense, he or she shall be imprisoned for not less than one year nor more than five years.

(h) Any person who violates subsection (b) of this Code section with respect to a controlled substance in Schedule III, IV, or V shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one year nor more than ten years.

(i) (1) Except as authorized by this article, it is unlawful for any person to possess or have under his or her control a counterfeit substance. Any person who violates this paragraph shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one year nor more than two years.

(2) Except as authorized by this article, it is unlawful for any person to manufacture, deliver, distribute, dispense, administer, purchase, sell, or possess with intent to distribute a counterfeit substance. Any person who violates this paragraph shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one year nor more than ten years.

(j) (1) It shall be unlawful for any person to possess, have under his or her control, manufacture, deliver, distribute, dispense, administer, purchase, sell, or possess with intent to distribute marijuana.

(2) Except as otherwise provided in subsection (c) of Code Section 16-13-31 or in Code Section 16-13-2, any person who violates this subsection shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one year nor more than ten years.

(k) It shall be unlawful for any person to hire, solicit, engage, or use an individual under the age of 17 years, in any manner, for the purpose of manufacturing, distributing, or dispensing, on behalf of the solicitor, any controlled substance, counterfeit substance, or marijuana unless the manufacturing, distribution, or dispensing is otherwise allowed by law. Any person who violates this subsection shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than five years nor more than 20 years or by a fine not to exceed $20,000.00, or both.

(l) (1) Any person who violates subsection (a) of this Code section with respect to flunitrazepam, a Schedule IV controlled substance, shall be guilty of a felony and, upon conviction thereof, shall be punished as follows:

(A) If the aggregate weight, including any mixture, is less than two grams of a solid substance of flunitrazepam, less than two milliliters of liquid flunitrazepam, or if flunitrazepam is placed onto a secondary medium with a combined weight of less than two grams, by imprisonment for not less than one nor more than three years;

(B) If the aggregate weight, including any mixture, is at least two grams but less than four grams of a solid substance of flunitrazepam, at least two milliliters but less than four milliliters of liquid flunitrazepam, or if the flunitrazepam is placed onto a secondary medium with a combined weight of at least two grams but less than four grams, by imprisonment for not less than one nor more than eight years; and

(C) If the aggregate weight, including any mixture, is at least four grams of a solid substance of flunitrazepam, at least four milliliters of liquid flunitrazepam, or if the flunitrazepam is placed onto a secondary medium with a combined weight of at least four grams, by imprisonment for not less than one nor more than 15 years.

(2) Any person who violates subsection (b) of this Code section with respect to flunitrazepam, a Schedule IV controlled substance, shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than five years nor more than 30 years. Upon conviction of a second or subsequent offense, such person shall be punished by imprisonment for not less than ten years nor more than 40 years or life imprisonment. The provisions of subsection (a) of Code Section 17-10-7 shall not apply to a sentence imposed for a second such offense, but that subsection and the remaining provisions of Code Section 17-10-7 shall apply for any subsequent offense.

(m) As used in this Code section, the term "solid substance" means a substance that is not in a liquid or gas form. Such term shall include tablets, pills, capsules, caplets, powder, crystal, or any variant of such items.



§ 16-13-30.1. Unlawful manufacture, delivery, distribution, possession, or sale of noncontrolled substances; civil forfeiture

(a)(1) It is unlawful for any person knowingly to manufacture, deliver, distribute, dispense, possess with the intent to distribute, or sell a noncontrolled substance upon either:

(A) The express or implied representation that the substance is a narcotic or nonnarcotic controlled substance;

(B) The express or implied representation that the substance is of such nature or appearance that the recipient of said delivery will be able to distribute said substance as a controlled substance; or

(C) The express or implied representation that the substance has essentially the same pharmacological action or effect as a controlled substance.

(2) The definitions of the terms "deliver," "delivery," "distribute," "dispense," and "manufacture" provided in Code Section 16-13-21 shall not be applicable to this Code section; but such terms as used in this Code section shall have the meanings ascribed to them in the ordinary course of business.

(b) An implied representation may be shown by proof of any two of the following:

(1) The manufacture, delivery, distribution, dispensing, or sale included an exchange or a demand for money or other valuable property as consideration for delivery of the substance and the amount of such consideration was substantially in excess of the reasonable value of the noncontrolled substance;

(2) The physical appearance of the finished product containing the substance is substantially identical to a specific controlled substance;

(3) The finished product bears an imprint, identifying mark, number, or device which is substantially identical to the trademark, identifying mark, imprint, number, or device of a manufacturer licensed by the Food and Drug Administration of the United States Department of Health and Human Services.

(c) In any prosecution for unlawful manufacture, delivery, distribution, possession with intent to distribute, dispensing, or sale of a noncontrolled substance, it is no defense that the accused believed the noncontrolled substance to be actually a controlled substance.

(d) The provisions of this Code section shall not prohibit a duly licensed business establishment, acting in the usual course of business, from selling or for a practitioner, acting in the usual course of his professional practice, from dispensing a drug preparation manufactured by a manufacturer licensed by the Food and Drug Administration of the United States Department of Health and Human Services for over-the-counter sale which does not bear a label stating "Federal law prohibits dispensing without a prescription" or similar language meaning that the drug preparation requires a prescription.

(e) The unlawful manufacture, delivery, distribution, dispensing, possession with the intention to distribute, or sale of a noncontrolled substance in violation of this Code section is a felony and, upon conviction thereof, such person shall be punished by imprisonment for not less than one year nor more than ten years or by a fine not to exceed $25,000.00, or both.

(f) (1) As used in this subsection, the terms "proceeds" and "property" shall have the same meanings as set forth in Code Section 9-16-2.

(2) Any property which is, directly or indirectly, used or intended for use in any manner to facilitate a violation of this Code section, and any proceeds, and any noncontrolled substance which is manufactured, distributed, dispensed, possessed with the intent to distribute, or sold in violation of this Code section are declared to be contraband and no person shall have a property right in them.

(3) Any property or noncontrolled substance subject to forfeiture pursuant to paragraph (2) of this subsection shall be forfeited in accordance with the procedures set forth in Chapter 16 of Title 9.



§ 16-13-30.2. Unlawful manufacture, distribution, or possession with intent to distribute of imitation controlled substances; civil forfeiture

(a) Any person who knowingly manufactures, distributes, or possesses with intent to distribute an imitation controlled substance as defined in paragraph (12.1) of Code Section 16-13-21 is guilty of a misdemeanor of a high and aggravated nature.

(b) The provisions of this Code section are cumulative and shall not be construed as restricting any remedy, provisional or otherwise, provided by law for the benefit of any party.

(c) No civil or criminal liability shall be imposed by virtue of this Code section on any person registered under this article who manufactures, distributes, or possesses an imitation controlled substance for use by a practitioner, as defined in paragraph (23) of Code Section 16-13-21, in the course of lawful professional practice or research.

(d) All materials which are manufactured, distributed, or possessed in violation of this Code section and any proceeds are declared to be contraband and no person shall have a property right in them and shall be forfeited according to the procedure set forth in Chapter 16 of Title 9. As used in this subsection, the term "proceeds" shall have the same meaning as set forth in Code Section 9-16-2.



§ 16-13-30.3. Possession of substances containing ephedrine or pseudoephedrine; restrictions on sales of products containing those ingredients

(a) As used in this Code section, the term:

(1) "Ephedrine" or "pseudoephedrine" means any drug product containing ephedrine or pseudoephedrine or any of their salts, isomers, or salts of isomers, alone or in a mixture.

(2) "Georgia Meth Watch" means the program entitled Georgia Meth Watch or a similar program which has been promulgated, approved, and distributed by the Georgia Council on Substance Abuse.

(3) "Pharmacy" has the same meaning as in Code Section 26-4-5.

(4) "Real-time electronic logging system" means an electronic system approved by the Georgia Bureau of Investigation which is operated in real time and which can track required information and generate a stop sale alert to notify a pharmacy that a purchase of ephedrine or pseudoephedrine which exceeds the quantity limits set forth in this Code section is being attempted. Such system shall:

(A) Contain an override function that will not only allow a pharmacy to complete a sale in violation of this Code section when the person making the sale is in reasonable fear of imminent bodily harm if he or she does not complete the sale but also will track any override sales made;

(B) Be accessible to the state, pharmacies, and law enforcement agencies, without a charge or fee, including a transaction fee; and

(C) Have real-time interstate communicability with similar systems in other states.

(5) "Required information" means the full name and address of the purchaser; the type of government issued photographic identification presented, including the issuer and identification number; a description of the nonprescription product purchased which contains ephedrine or pseudoephedrine, including the number of grams of pseudoephedrine in the product; and the date and time of the purchase.

(b) (1) It shall be unlawful for any person, other than a person or entity described in paragraph (22), (28), (29), (30), (33), or (41) of Code Section 26-4-5, to possess any product that contains ephedrine or pseudoephedrine in an amount which exceeds 300 pills, tablets, gelcaps, capsules, or other individual units or more than 9 grams of ephedrine or pseudoephedrine or a combination of these substances, whichever is smaller.

(2) It shall be unlawful for any person to possess any product containing ephedrine or pseudoephedrine with the intent to manufacture amphetamine or methamphetamine.

(3) Any person who violates the provisions of this subsection shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one year nor more than ten years.

(c) (1) Products whose sole active ingredient is pseudoephedrine may be offered for retail sale only if sold in blister packaging. Nonprescription products whose sole active ingredient is ephedrine or pseudoephedrine shall only be sold in a pharmacy in a manner which complies with State Board of Pharmacy rules established pursuant to Code Section 16-13-29.2.

(2) No person shall distribute or purchase any nonprescription product containing more than 3.6 grams of ephedrine or pseudoephedrine per day in dosage form or more than 9 grams of ephedrine or pseudoephedrine per 30 day period in dosage form of any product. The limits set forth in this paragraph shall apply to the total amount of ephedrine or pseudoephedrine contained in the product and not the overall weight of such product.

(3) The pharmacy shall maintain a record of required information for each sale of a nonprescription product which contains ephedrine or pseudoephedrine for a period of two years from the date of each transaction. Except as to law enforcement agencies in this state which shall be provided immediate access by a pharmacy to all written and electronic logs or records upon request, the records maintained by a pharmacy pursuant to this Code section shall not be disclosed. Pharmacies may destroy the required information collected pursuant to this subsection after two years from the date of the transaction.

(4) (A) On and after January 1, 2017, pharmacies shall, before completing a sale of a nonprescription product which contains ephedrine or pseudoephedrine, electronically track all such sales and submit the required information to a real-time electronic logging system. A pharmacy shall not complete the sale of a nonprescription product which contains ephedrine or pseudoephedrine if the real-time electronic logging system generates a stop sale alert except as provided in subparagraph (a)(4)(A) of this Code section.

(B) If a pharmacy selling a nonprescription product which contains ephedrine or pseudoephedrine experiences mechanical or electronic failure of the real-time electronic logging system and is unable to comply with the requirements of this paragraph, the pharmacy shall maintain a written log or an alternative electronic recording mechanism until such time as the pharmacy is able to comply with the electronic logging requirement.

(C) Absent negligence, wantonness, recklessness, or deliberate misconduct, any pharmacy utilizing the real-time electronic logging system in accordance with this paragraph shall not be civilly liable as a result of any act or omission in carrying out the duties required by this paragraph and shall be immune from liability to any third party unless the pharmacy has violated any provision of this paragraph in relation to a claim brought for such violation.

(D) The Georgia Bureau of Investigation shall provide real-time access to records on such logging system through an online portal to law enforcement agencies in this state.

(5) It shall be unlawful for a pharmacy to purchase any product containing ephedrine or pseudoephedrine from any person or entity other than a manufacturer or a wholesale distributor licensed by the State Board of Pharmacy.

(6) This subsection shall preempt all local ordinances or regulations governing the retail sale of products containing ephedrine or pseudoephedrine except such local ordinances or regulations that existed on or before December 31, 2004. Effective January 1, 2006, this subsection shall preempt all local ordinances.

(7) (A) Any person convicted of a violation of paragraph (1), (2), (3), or (4) of this subsection shall be guilty of a misdemeanor which, upon the first conviction, shall be punished by a fine of not more than $500.00 and, upon the second or subsequent conviction, shall be punished by not more than six months' imprisonment or a fine of not more than $1,000.00, or both.

(B) Any person convicted of a violation of paragraph (5) of this subsection shall, upon the first conviction, be guilty of a misdemeanor and, upon the second or subsequent conviction, be guilty of a misdemeanor of a high and aggravated nature.

(C) It shall be a defense to a prosecution pursuant to this paragraph by law enforcement of a pharmacy for violation of paragraph (1), (2), (3), (4), or (5) of this subsection that, at the time of the alleged violation, all of the employees of the pharmacy had completed training complying with standards established under Georgia Meth Watch as such standards existed on June 30, 2016, and the pharmacy was in compliance with procedures established by Georgia Meth Watch as such standards existed on June 30, 2016; provided, however, that this subparagraph shall not apply to the State Board of Pharmacy or prevent it from taking disciplinary action for a violation of this subsection.

(d) This Code section shall not apply to products that the State Board of Pharmacy, upon application of a manufacturer, exempts by rule from this Code section because the product has been formulated in such a way as to prevent effectively the conversion of the active ingredient into methamphetamine or its salts or precursors.

(e) Except as authorized by this article, it is unlawful for any person to possess, have under his or her control, manufacture, deliver, distribute, dispense, administer, purchase, sell, or possess with intent to distribute any product containing any amounts of ephedrine or pseudoephedrine which have been altered from their original condition so as to be powdered, liquefied, or crushed. This subsection shall not apply to any of the substances identified within this subsection which are possessed or altered for a legitimate medical purpose. Any person who violates this subsection shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one year nor more than ten years.



§ 16-13-30.4. Licenses for sale, transfer, or purchase for resale of products containing pseudoephedrine; reporting and record-keeping requirements; grounds for denial, suspension, or revocation of licenses; civil forfeiture; penalties

(a) As used in this Code section and unless otherwise specified, the term "board" or "board of pharmacy" shall mean the State Board of Pharmacy.

(b)(1) A wholesale distributor who sells, transfers, purchases for resale, or otherwise furnishes any product containing pseudoephedrine must first obtain a license from the board of pharmacy; provided, however, that a wholesale distributor that has a valid license as a wholesale distributor under Code Section 26-4-113 shall not be required to obtain an additional license under this Code section.

(2) Wholesale distributors licensed under Code Section 26-4-113 shall be subject to the provisions of this Code section in the same manner as wholesale distributors licensed under this Code section.

(3) Every wholesale distributor licensed as provided in this Code section shall:

(A) Submit reports, upon verbal or written request from the Georgia Drugs and Narcotics Agency, the Georgia Bureau of Investigation, or the sheriff of a county or the police chief of a municipality located in this state, to account for all transactions with persons or firms located within this state; such reportable transactions shall include all sales, distribution, or transactions dealing with products containing pseudoephedrine; and

(B) Within seven days, notify the Georgia Drugs and Narcotics Agency of any purchases of products containing pseudoephedrine from the wholesale distributor which the wholesaler judges to be excessive.

(4) Whenever any firm or person located in this state receives, purchases, or otherwise gains access to products containing pseudoephedrine from any wholesale distributor, whether located in or outside this state, such firm or person shall maintain a copy of such wholesale distributor's license issued by the State Board of Pharmacy. Such firm or person shall maintain copies of all invoices, receipts, and other records regarding such products containing pseudoephedrine for a minimum of three years from the date of receipt, purchase, or access. Failure to maintain records to verify the presence of any and all products containing pseudoephedrine being held by a firm or person shall subject such products containing pseudoephedrine to being embargoed or seized by proper law enforcement authorities until such time as proof can be shown that such products containing pseudoephedrine were obtained from a Georgia licensed wholesale distributor.

(5) Agents of the Georgia Drugs and Narcotics Agency, agents of the Georgia Bureau of Investigation, and the sheriff of a county or the police chief of a county or municipality in this state in which a firm or person that receives, purchases, or otherwise gains access to products containing pseudoephedrine is located may request to review the receiving records for such products. Failure to provide such records within five business days following such request to account for the presence of such products shall result in the embargo or seizure of such products.

(c) A license or permit obtained pursuant to this Code section shall be denied, suspended, or revoked by the board of pharmacy upon finding that the licensee or permit holder has:

(1) Furnished false or fraudulent material information in any application filed under this Code section;

(2) Been convicted of a crime under any state or federal law relating to any controlled substance;

(3) Had his or her federal registration suspended or revoked to manufacture, distribute, or dispense controlled substances;

(4) Violated the provisions of Chapter 4 of Title 26; or

(5) Failed to maintain effective controls against the diversion of products containing pseudoephedrine to unauthorized persons or entities.

(d) The board of pharmacy may adopt reasonable rules and regulations to effectuate the provisions of this Code section. The board is further authorized to charge reasonable fees to defray expenses incurred in issuing any licenses or permits, maintaining any records or forms required by this Code section, and the administration of the provisions of this Code section.

(e) Notwithstanding any other provision of this Code section to the contrary, no person shall be required to obtain a license or permit for the sale, receipt, transfer, or possession of a product containing pseudoephedrine when:

(1) Such lawful distribution takes place in the usual course of business between agents or employees of a single regulated person or entity; or

(2) A product containing pseudoephedrine is delivered to or by a common or contract carrier for carriage in the lawful and usual course of the business of the common or contract carrier or to or by a warehouseman for storage in the lawful and usual course of the business of the warehouseman.

(f) Any products containing pseudoephedrine that have been or that are intended to be sold, transferred, purchased for resale, possessed, or otherwise transferred in violation of a provision of this Code section and any proceeds are declared to be contraband and no person shall have a property right in them and shall be forfeited according to the procedure set forth in Chapter 16 of Title 9. As used in this subsection, the term "proceeds" shall have the same meaning as set forth in Code Section 9-16-2.

(g)(1) Any person who sells, transfers, receives, or possesses a product containing pseudoephedrine violates this Code section if the person:

(A) Knowingly fails to comply with the reporting requirements of this Code section;

(B) Knowingly makes a false statement in a report or record required by this Code section or the rules adopted thereunder; or

(C) Is required by this Code section to have a license or permit and knowingly or deliberately fails to obtain such a license or permit.

(2) It shall be illegal for a person to possess, sell, transfer, or otherwise furnish a product containing pseudoephedrine if such person possesses, sells, transfers, or furnishes the substance with the knowledge or intent that the substance will be used in the unlawful manufacture of a controlled substance.

(3)(A) A person who violates paragraph (2) of this subsection shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one nor more than 15 years or by a fine not to exceed $100,000.00, or both.

(B) A person who violates any provision of this Code Section other than paragraph (2) of this subsection shall be guilty of a misdemeanor on the first offense and a misdemeanor of a high and aggravated nature on the second and subsequent offenses.



§ 16-13-30.5. Possession of substances with intent to use or convey such substances for the manufacture of Schedule I or Schedule II controlled substances

(a) It shall be illegal for a person to possess, whether acquired through theft or other means, any substance with the intent to:

(1) Use such substance in the manufacture of a Schedule I or Schedule II controlled substance; or

(2) Knowingly convey such substance to another for use in the manufacture of a Schedule I or Schedule II controlled substance.

(b) In determining whether a particular substance is possessed with the intent required to violate subsection (a) of this Code section, the court or other authority making such a determination may, in addition to all other logically relevant factors, consider the following:

(1) Statements by the owner or anyone in control of the substance concerning its use;

(2) Prior convictions, if any, of the owner or of anyone in control of the substance for violation of any state or federal law relating to the sale or manufacture of controlled substances;

(3) Instructions or descriptive materials of any kind accompanying the substance or found in the owner's or controlling person's possession concerning, explaining, or depicting its use;

(4) The manner in which the substance is displayed or offered for sale;

(5) The quantity and location of the substance considered in relation to the existence and scope of legitimate uses for the substance in the community; and

(6) Expert testimony concerning the substance's use.

(c) This Code section shall not apply where possession was by a person authorized by law to dispense, prescribe, manufacture, or possess the substance in question.

(d) A person who violates this Code section shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one nor more than 15 years or by a fine not to exceed $100,000.00, or both.



§ 16-13-30.6. Prohibition on purchase and sale of marijuana flavored products

(a) As used in this Code section, the term:

(1) "Marijuana flavored product" means any product, including lollipops, gumdrops, or other candy, which is flavored to taste like marijuana or hemp. The term shall include, but is not limited to, "Chronic Candy," "Kronic Kandy," or "Pot Suckers."

(2) "Minor" means any person under the age of 18 years.

(3) "Person" means any natural person, individual, corporation, unincorporated association, proprietorship, firm, partnership, limited liability company, joint venture, joint stock association, or other entity or business organization of any kind.

(b) The General Assembly finds and determines that:

(1) According to the "2004 Monitoring the Future Study" conducted by the University of Michigan, 16.3 percent of eighth graders, 35.1 percent of tenth graders, and 45.7 percent of twelfth graders reported using marijuana at least once during their lifetimes;

(2) According to a 2002 Substance Abuse and Mental Health Service Administration report, "Initiation of Marijuana Use: Trends, Patterns and Implications," the younger children are when they first use marijuana, the more likely they are to use cocaine and heroin and become drug dependent as adults;

(3) Marijuana abuse is associated with many negative health effects, including frequent respiratory infections, impaired memory and learning, increased heart rate, anxiety, and panic attacks;

(4) Marijuana users have many of the same respiratory problems that are associated with tobacco use;

(5) According to the "2001 National Household Survey on Drug Abuse," marijuana is the nation's most commonly used illicit drug, and more than 83,000,000 Americans aged 12 and older have tried marijuana at least once;

(6) Use of marijuana has been shown to lower test scores among high school students, and workers who smoke marijuana are more likely to have problems on their jobs;

(7) Federal, state, and local governments spend millions of dollars annually on programs educating people about the hazards of drugs, and the marketing of marijuana flavored substances would have an adverse impact upon these programs;

(8) The sale of marijuana flavored products, including lollipops and gum drops, which claim "every lick is like taking a hit" is a marketing ploy that perpetuates an unhealthy culture and should not be permitted in the State of Georgia;

(9) Marijuana flavored products are a threat to minors in the State of Georgia because such products give the false impression that marijuana is fun and safe;

(10) Marijuana flavored products packaged as candy or lollipops falling into the hands of unsuspecting minors may serve as a gateway to future use of marijuana and other drugs; and

(11) Merchants who sell marijuana flavored products are promoting marijuana use and creating new customers for drug dealers in the State of Georgia.

Therefore, the purpose of this Code section is to prohibit the purchase and sale of marijuana flavored products to minors in the State of Georgia.

(c) It shall be unlawful for any person knowingly to sell, deliver, distribute, or provide to a minor or knowingly possess with intent to sell, deliver, distribute, or provide to a minor any marijuana flavored product in the State of Georgia.

(d) It shall be unlawful for any minor falsely to represent to any person that such minor is 18 years of age or older with the intent to purchase or otherwise obtain any marijuana flavored product.

(e) Any person who violates subsection (c) of this Code section shall be guilty of a misdemeanor and shall be subject to a fine of $500.00 for each offense. Each sale in violation of this Code section shall constitute a separate offense.



§ 16-13-31. Trafficking in cocaine, illegal drugs, marijuana, or methamphetamine; penalties

(a) (1) Any person who sells, manufactures, delivers, or brings into this state or who is in possession of 28 grams or more of cocaine or of any mixture with a purity of 10 percent or more of cocaine, as described in Schedule II, in violation of this article commits the felony offense of trafficking in cocaine and, upon conviction thereof, shall be punished as follows:

(A) If the quantity of the cocaine or the mixture involved is 28 grams or more, but less than 200 grams, the person shall be sentenced to a mandatory minimum term of imprisonment of ten years and shall pay a fine of $200,000.00;

(B) If the quantity of the cocaine or the mixture involved is 200 grams or more, but less than 400 grams, the person shall be sentenced to a mandatory minimum term of imprisonment of 15 years and shall pay a fine of $300,000.00; and

(C) If the quantity of the cocaine or the mixture involved is 400 grams or more, the person shall be sentenced to a mandatory minimum term of imprisonment of 25 years and shall pay a fine of $1 million.

(2) Any person who sells, manufactures, delivers, or brings into this state or who is in possession of any mixture with a purity of less than 10 percent of cocaine, as described in Schedule II, in violation of this article commits the felony offense of trafficking in cocaine if the total weight of the mixture multiplied by the percentage of cocaine contained in the mixture exceeds any of the quantities of cocaine specified in paragraph (1) of this subsection. Upon conviction thereof, such person shall be punished as provided in paragraph (1) of this subsection depending upon the quantity of cocaine such person is charged with selling, manufacturing, delivering, or bringing into this state or possessing.

(b) Any person who sells, manufactures, delivers, brings into this state, or has possession of four grams or more of any morphine or opium or any salt, isomer, or salt of an isomer thereof, including heroin, as described in Schedules I and II, or four grams or more of any mixture containing any such substance in violation of this article commits the felony offense of trafficking in illegal drugs and, upon conviction thereof, shall be punished as follows:

(1) If the quantity of such substances involved is four grams or more, but less than 14 grams, the person shall be sentenced to a mandatory minimum term of imprisonment of five years and shall pay a fine of $50,000.00;

(2) If the quantity of such substances involved is 14 grams or more, but less than 28 grams, the person shall be sentenced to a mandatory minimum term of imprisonment of ten years and shall pay a fine of $100,000.00; and

(3) If the quantity of such substances involved is 28 grams or more, the person shall be sentenced to a mandatory minimum term of imprisonment of 25 years and shall pay a fine of $500,000.00.

(c) Any person who sells, manufactures, grows, delivers, brings into this state, or has possession of a quantity of marijuana exceeding ten pounds commits the offense of trafficking in marijuana and, upon conviction thereof, shall be punished as follows:

(1) If the quantity of marijuana involved is in excess of ten pounds, but less than 2,000 pounds, the person shall be sentenced to a mandatory minimum term of imprisonment of five years and shall pay a fine of $100,000.00;

(2) If the quantity of marijuana involved is 2,000 pounds or more, but less than 10,000 pounds, the person shall be sentenced to a mandatory minimum term of imprisonment of seven years and shall pay a fine of $250,000.00; and

(3) If the quantity of marijuana involved is 10,000 pounds or more, the person shall be sentenced to a mandatory minimum term of imprisonment of 15 years and shall pay a fine of $1 million.

(d) Any person who sells, manufactures, delivers, or brings into this state 200 grams or more of methaqualone or of any mixture containing methaqualone, as described in paragraph (6) of Code Section 16-13-25, in violation of this article commits the felony offense of trafficking in methaqualone and, upon conviction thereof, shall be punished as follows:

(1) If the quantity of the methaqualone or the mixture involved is 200 grams or more, but less than 400 grams, the person shall be sentenced to a mandatory minimum term of imprisonment of five years and shall pay a fine of $50,000.00; and

(2) If the quantity of the methaqualone or the mixture involved is 400 grams or more, the person shall be sentenced to a mandatory minimum term of imprisonment of 15 years and shall pay a fine of $250,000.00.

(e) Any person who sells, delivers, or brings into this state or has possession of 28 grams or more of methamphetamine, amphetamine, or any mixture containing either methamphetamine or amphetamine, as described in Schedule II, in violation of this article commits the felony offense of trafficking in methamphetamine or amphetamine and, upon conviction thereof, shall be punished as follows:

(1) If the quantity of methamphetamine, amphetamine, or a mixture containing either substance involved is 28 grams or more, but less than 200 grams, the person shall be sentenced to a mandatory minimum term of imprisonment of ten years and shall pay a fine of $200,000.00;

(2) If the quantity of methamphetamine, amphetamine, or a mixture containing either substance involved is 200 grams or more, but less than 400 grams, the person shall be sentenced to a mandatory minimum term of imprisonment of 15 years and shall pay a fine of $300,000.00; and

(3) If the quantity of methamphetamine, amphetamine, or a mixture containing either substance involved is 400 grams or more, the person shall be sentenced to a mandatory minimum term of imprisonment of 25 years and shall pay a fine of $1 million.

(f) Any person who manufactures methamphetamine, amphetamine, or any mixture containing either methamphetamine or amphetamine, as described in Schedule II, in violation of this article commits the felony offense of trafficking methamphetamine or amphetamine and, upon conviction thereof, shall be punished as follows:

(1) If the quantity of methamphetamine, amphetamine, or a mixture containing either substance involved is less than 200 grams, the person shall be sentenced to a mandatory minimum term of imprisonment of ten years and shall pay a fine of $200,000.00;

(2) If the quantity of methamphetamine, amphetamine, or a mixture containing either substance involved is 200 grams or more, but less than 400 grams, the person shall be sentenced to a mandatory minimum term of imprisonment of 15 years and shall pay a fine of $300,000.00; and

(3) If the quantity of methamphetamine, amphetamine, or a mixture containing either substance involved is 400 grams or more, the person shall be sentenced to a mandatory minimum term of imprisonment of 25 years and shall pay a fine of $1 million.

(g) (1) The district attorney may move the sentencing court to impose a reduced or suspended sentence upon any person who is convicted of a violation of this Code section who provides substantial assistance in the identification, arrest, or conviction of any of his or her accomplices, accessories, coconspirators, or principals. Upon good cause shown, the motion may be filed and heard in camera. The judge hearing the motion may impose a reduced or suspended sentence if he or she finds that the defendant has rendered such substantial assistance.

(2) (A) In the court's discretion, the judge may depart from the mandatory minimum sentence specified for a person who is convicted of a violation of this Code section as set forth in subparagraph (B) of this paragraph if the judge concludes that:

(i) The defendant was not a leader of the criminal conduct;

(ii) The defendant did not possess or use a firearm, dangerous weapon, or hazardous object during the crime;

(iii) The criminal conduct did not result in a death or serious bodily injury to a person other than to a person who is a party to the crime;

(iv) The defendant has no prior felony conviction; and

(v) The interests of justice will not be served by the imposition of the prescribed mandatory minimum sentence.

(B) The sentencing departure ranges pursuant to subparagraph (A) of this paragraph shall be as follows:

(i) Any person convicted of violating paragraph (1) of subsection (b) or (d) of this Code section, two years and six months to five years imprisonment and a fine of not less than $25,000.00 nor more than $50,000.00;

(ii) Any person convicted of violating paragraph (1) of subsection (c) of this Code section, two years and six months to five years imprisonment and a fine of not less than $50,000.00 nor more than $100,000.00;

(iii) Any person convicted of violating paragraph (2) of subsection (c) of this Code section, three years and six months to seven years imprisonment and a fine of not less than $125,000.00 nor more than $250,000.00;

(iv) Any person convicted of violating subparagraph (a)(1)(A), paragraph (2) of subsection (a), relating to the quantity of drugs specified in subparagraph (a)(1)(A) of this Code section, or paragraph (1) of subsection (e) or (f) of this Code section, five to ten years imprisonment and a fine of not less than $100,000.00 nor more than $200,000.00;

(v) Any person convicted of violating paragraph (2) of subsection (b) of this Code section, five to ten years imprisonment and a fine of not less than $50,000.00 nor more than $100,000.00;

(vi) Any person convicted of violating subparagraph (a)(1)(B), paragraph (2) of subsection (a), relating to the quantity of drugs specified in subparagraph (a)(1)(B) of this Code section, or paragraph (2) of subsection (e) or (f) of this Code section, seven years and six months to 15 years imprisonment and a fine of not less than $150,000.00 nor more than $300,000.00;

(vii) Any person convicted of violating paragraph (3) of subsection (c) of this Code section, seven years and six months to 15 years imprisonment and a fine of not less than $500,000.00 nor more than $1 million;

(viii) Any person convicted of violating paragraph (2) of subsection (d) of this Code section, seven years and six months to 15 years imprisonment and a fine of not less than $125,000.00 nor more than $250,000.00;

(ix) Any person convicted of violating paragraph (3) of subsection (b) of this Code section, 12 years and six months to 25 years imprisonment and a fine of not less than $250,000.00 nor more than $500,000.00; and

(x) Any person convicted of violating subparagraph (a)(1)(C), paragraph (2) of subsection (a), relating to the quantity of drugs specified in subparagraph (a)(1)(C) of this Code section, or paragraph (3) of subsection (e) or (f) of this Code section, 12 years and six months to 25 years imprisonment and a fine of not less than $500,000.00 nor more than $1 million.

(C) If a judge reduces the mandatory minimum sentence pursuant to this paragraph, the judge shall specify on the record the circumstances for the reduction and the interests served by such departure. Any such order shall be appealable by the State of Georgia pursuant to Code Section 5-7-1.

(D) As used in this paragraph, the term:

(i) "Dangerous weapon" shall have the same meaning as set forth in Code Section 16-11-121.

(ii) "Firearm" shall have the same meaning as set forth in Code Section 16-11-127.1.

(iii) "Hazardous object" shall have the same meaning as set forth in Code Section 20-2-751.

(iv) "Leader" means a person who planned and organized others and acted as a guiding force in order to achieve a common goal.

(3) In the court's discretion, the judge may depart from the mandatory minimum sentence specified in this Code section for a person who is convicted of a violation of this Code section when the prosecuting attorney and the defendant have agreed to a sentence that is below such mandatory minimum.

(h) Any person who violates any provision of this Code section shall be punished as provided for in the applicable mandatory minimum punishment and for not more than 30 years of imprisonment and by a fine not to exceed $1 million.

(i) Notwithstanding Code Section 16-13-2, any sentence imposed pursuant to subsection (g) of this Code section shall not be reduced by any earned time, early release, work release, leave, or other sentence-reducing measures under programs administered by the Department of Corrections, the effect of which would be to reduce the period of incarceration ordered by the sentencing court or any form of pardon, parole, or commutation of sentence by the State Board of Pardons and Paroles; provided, however, that during the final year of incarceration, a defendant so sentenced shall be eligible to be considered for participation in a Department of Corrections administered transitional center or work release program.



§ 16-13-31.1. Trafficking in ecstasy; sentencing; variation

(a) Any person who sells, manufactures, delivers, brings into this state, or has possession of 28 grams or more of 3, 4-methylenedioxyamphetamine or 3, 4-methylenedioxy-metham-

phetamine, or any mixture containing 3, 4-methylenedioxy-am

phetamine or 3, 4-methylenedioxy-methamphetamine

as described in Schedule I, in violation of this article commits the felony offense of trafficking in 3, 4-methylenedioxyam-

phetamine or 3, 4-methylenedioxy-methamphetamine and, upon conviction thereof, shall be punished as follows:

(1) If the quantity of such substance involved is 28 grams or more, but less than 200 grams, the person shall be sentenced to a mandatory minimum term of imprisonment of three years but not more than 30 years and shall pay a fine of not less than $25,000.00 nor more than $250,000.00;

(2) If the quantity of such substance involved is 200 grams or more, but less than 400 grams, the person shall be sentenced to a mandatory minimum term of imprisonment of five years but not more than 30 years and shall pay a fine of not less than $50,000.00 nor more than $250,000.00; and

(3) If the quantity of such substance involved is 400 grams or more, the person shall be sentenced to a mandatory minimum term of imprisonment of ten years but not more than 30 years and shall pay a fine of not less than $100,000.00 nor more than $250,000.00.

(b) (1) In the court's discretion, the judge may depart from the mandatory minimum sentence specified for a person who is convicted of a violation of this Code section as set forth in paragraph (2) of this subsection if the judge concludes that:

(A) The defendant was not a leader of the criminal conduct;

(B) The defendant did not possess or use a firearm, dangerous weapon, or hazardous object during the crime;

(C) The criminal conduct did not result in a death or serious bodily injury to a person other than to a person who is a party to the crime;

(D) The defendant has no prior felony conviction; and

(E) The interests of justice will not be served by the imposition of the prescribed mandatory minimum sentence.

(2) The sentencing departure ranges pursuant to paragraph (1) of this subsection shall be as follows:

(A) Any person convicted of violating paragraph (1) of subsection (a) of this Code section, one year and six months to 30 years imprisonment and a fine of not less than $12,500.00 nor more than $250,000.00;

(B) Any person convicted of violating paragraph (2) of subsection (a) of this Code section, two years and six months to 30 years imprisonment and a fine of not less than $25,000.00 nor more than $250,000.00; and

(C) Any person convicted of violating paragraph (3) of subsection (a) of this Code section, five to 30 years imprisonment and a fine of not less than $50,000.00 nor more than $250,000.00;

(3) If a judge reduces the mandatory minimum sentence pursuant to this subsection, the judge shall specify on the record the circumstances for the reduction and the interests served by such departure. Any such order shall be appealable by the State of Georgia pursuant to Code Section 5-7-1.

(4) As used in this subsection, the term:

(A) "Dangerous weapon" shall have the same meaning as set forth in Code Section 16-11-121.

(B) "Firearm" shall have the same meaning as set forth in Code Section 16-11-127.1.

(C) "Hazardous object" shall have the same meaning as set forth in Code Section 20-2-751.

(D) "Leader" means a person who planned and organized others and acted as a guiding force in order to achieve a common goal.

(c) The district attorney may move the sentencing court to impose a reduced or suspended sentence upon any person who is convicted of a violation of this Code section who provides substantial assistance in the identification, arrest, or conviction of any of his or her accomplices, accessories, coconspirators, or principals. Upon good cause shown, the motion may be filed and heard in camera. The judge hearing the motion may impose a reduced or suspended sentence if he or she finds that the defendant has rendered such substantial assistance.

(d) In the court's discretion, the judge may depart from the mandatory minimum sentence specified in this Code section for a person who is convicted of a violation of this Code section when the prosecuting attorney and the defendant have agreed to a sentence that is below such mandatory minimum.

(e) Notwithstanding Code Section 16-13-2, any sentence imposed pursuant to subsection (b) of this Code section shall not be reduced by any earned time, early release, work release, leave, or other sentence-reducing measures under programs administered by the Department of Corrections, the effect of which would be to reduce the period of incarceration ordered by the sentencing court or any form of pardon, parole, or commutation of sentence by the State Board of Pardons and Paroles; provided, however, that during the final year of incarceration, a defendant so sentenced shall be eligible to be considered for participation in a Department of Corrections administered transitional center or work release program.



§ 16-13-32. Transactions in drug related objects; civil forfeiture; penalties

(a) As used in this Code section, the term:

(1) "Drug related object" means any instrument, device, or object which is designed or marketed as useful primarily for one or more of the following purposes:

(A) To inject, ingest, inhale, or otherwise introduce marijuana or a controlled substance into the human body;

(B) To enhance the effect of marijuana or a controlled substance on the human body;

(C) To test the strength, effectiveness, or purity of marijuana or a controlled substance;

(D) To process or prepare marijuana or a controlled substance for introduction into the human body;

(E) To conceal any quantity of marijuana or a controlled substance; or

(F) To contain or hold marijuana or a controlled substance while it is being introduced into the human body.

(2) "Knowing" means either actual or constructive knowledge of the drug related nature of the object; and a person or corporation has constructive knowledge of the drug related nature of the object if he or it has knowledge of facts which would put a reasonable and prudent person on notice of the drug related nature of the object.

(b) It shall be unlawful for any person or corporation, knowing the drug related nature of the object, to sell, lend, rent, lease, give, exchange, or otherwise distribute to any person any drug related object. It shall also be unlawful for any person or corporation, knowing the drug related nature of the object, to display for sale, or possess with the intent to distribute any drug related object. Unless stated within the body of the advertisement or notice that the object that is advertised or about which information is disseminated is not available for distribution of any sort in this state, it shall be unlawful for any person or corporation, knowing the drug related nature of the object, to distribute or disseminate in any manner to any person any advertisement of any kind or notice of any kind which gives information, directly or indirectly, on where, how, from whom, or by what means any drug related object may be obtained or made.

(c) It shall be unlawful for any person or corporation, other than a licensed pharmacist, a pharmacy intern or pharmacy extern as defined in Code Section 26-4-5, or a practitioner licensed to dispense dangerous drugs, to sell, lend, rent, lease, give, exchange, or otherwise distribute to any person a hypodermic syringe or needle designed or marketed primarily for human use. It shall be an affirmative defense that the hypodermic syringe or needle was marketed for a legitimate medical purpose.

(d) For a first offense, any person or corporation which violates any provision of this Code section shall be guilty of a misdemeanor. For a second offense, the defendant shall be guilty of a misdemeanor of a high and aggravated nature. For a third or subsequent offense, the defendant shall be guilty of a felony and, upon conviction thereof, shall be imprisoned for not less than one year nor more than five years and shall be fined not more than $5,000.00.

(e) All instruments, devices, and objects which are distributed or possessed in violation of this Code section and any proceeds are declared to be contraband and no person shall have a property right in them and shall be forfeited according to the procedure set forth in Chapter 16 of Title 9. As used in this subsection, the term "proceeds" shall have the same meaning as set forth in Code Section 9-16-2.



§ 16-13-32.1. Transactions in drug related objects; evidence as to whether object is drug related; civil forfeiture; penalties

(a) It shall be unlawful for any person or corporation to sell, rent, lease, give, exchange, otherwise distribute, or possess with intent to distribute any object or materials of any kind which such person or corporation intends to be used for the purpose of planting, propagating, cultivating, growing, harvesting, manufacturing, compounding, converting, producing, processing, preparing, testing, analyzing, packaging, repackaging, storing, containing, concealing, injecting, ingesting, inhaling, or otherwise introducing into the human body marijuana or a controlled substance.

(b) Unless stated within the body of the advertisement or notice that the object or materials that are advertised or about which information is disseminated are not available for distribution of any sort in this state, it shall be unlawful for any person or corporation to sell, rent, lease, give, exchange, distribute, or possess with intent to distribute any advertisement of any kind or notice of any kind which gives information, directly or indirectly, on where, how, from whom, or by what means any object or materials may be obtained or made, which object or materials such person or corporation intends to be used for the purpose of planting, propagating, cultivating, growing, harvesting, manufacturing, compounding, converting, producing, processing, preparing, testing, analyzing, packaging, repackaging, storing, containing, concealing, injecting, ingesting, inhaling, or otherwise introducing into the human body marijuana or a controlled substance.

(c) In determining whether any object or materials are intended for any of the purposes listed in subsections (a) and (b) of this Code section, a court or other authority shall consider all logically relevant factors. In a trial under this Code section, any evidence admissible on this question under the rules of evidence shall be admitted. Subject to the rules of evidence, when they are the object of an offer of proof in a court proceeding, the following factors are among those that should be considered by a court or other authority on this question:

(1) Statements by an owner or anyone in control of the object or materials;

(2) Instructions provided with the object or materials;

(3) Descriptive materials accompanying the object or materials;

(4) National and local advertising or promotional materials concerning the object or materials;

(5) The appearance of, and any writing or other representations appearing on, the object or materials;

(6) The manner in which the object or materials are displayed for sale or other distribution;

(7) Expert testimony concerning the object or materials; and

(8) Any written or pictorial materials which are present in the place where the object is located.

(d) For a first offense, any person or corporation which violates any provision of this Code section shall be guilty of a misdemeanor. For a second offense, the defendant shall be guilty of a misdemeanor of a high and aggravated nature. For a third or subsequent offense, the defendant shall be guilty of a felony and, upon conviction thereof, shall be imprisoned for not less than one year nor more than five years and shall be fined not more than $5,000.00.

(e) All objects and materials which are distributed or possessed in violation of this Code section and any proceeds are declared to be contraband and no person shall have a property right in them and shall be forfeited according to the procedure set forth in Chapter 16 of Title 9. As used in this subsection, the term "proceeds" shall have the same meaning as set forth in Code Section 9-16-2.



§ 16-13-32.2. Possession and use of drug related objects

(a) It shall be unlawful for any person to use, or possess with the intent to use, any object or materials of any kind for the purpose of planting, propagating, cultivating, growing, harvesting, manufacturing, compounding, converting, producing, processing, preparing, testing, analyzing, packaging, repackaging, storing, containing, concealing, injecting, ingesting, inhaling, or otherwise introducing into the human body marijuana or a controlled substance.

(b) Any person or corporation which violates any provision of this Code section shall be guilty of a misdemeanor.



§ 16-13-32.3. Use of communication facility in committing or facilitating commission of act which constitutes felony under chapter; penalty

(a) It shall be unlawful for any person knowingly or intentionally to use any communication facility in committing or in causing or facilitating the commission of any act or acts constituting a felony under this chapter. Each separate use of a communication facility shall be a separate offense under this Code section. For purposes of this Code section, the term "communication facility" means any and all public and private instrumentalities used or useful in the transmission of writing, signs, signals, pictures, or sounds of all kinds and includes mail, telephone, wire, radio, computer or computer network, and all other means of communication.

(b) Any person who violates subsection (a) of this Code section shall be punished by a fine of not more than $30,000.00 or by imprisonment for not less than one nor more than four years, or both.



§ 16-13-32.4. Manufacturing, distributing, dispensing, or possessing controlled substances in, on, or near public or private schools

(a) It shall be unlawful for any person to manufacture, distribute, dispense, or possess with intent to distribute a controlled substance or marijuana in, on, or within 1,000 feet of any real property owned by or leased to any public or private elementary school, secondary school, or school board used for elementary or secondary education.

(b) Any person who violates or conspires to violate subsection (a) of this Code section shall be guilty of a felony and upon conviction shall receive the following punishment:

(1) Upon a first conviction, imprisonment for not more than 20 years or a fine of not more than $20,000.00, or both; or

(2) Upon a second or subsequent conviction, imprisonment for not less than five years nor more than 40 years or a fine of not more than $40,000.00, or both. It shall be mandatory for the court to impose a minimum sentence of five years which may not be suspended unless otherwise provided by law.

A sentence imposed under this Code section shall be served consecutively to any other sentence imposed.

(c) A conviction arising under this Code section shall not merge with a conviction arising under any other provision of this article.

(d) It shall be no defense to a prosecution for a violation of this Code section that:

(1) School was or was not in session at the time of the offense;

(2) The real property was being used for other purposes besides school purposes at the time of the offense; or

(3) The offense took place on a school vehicle.

(e) In a prosecution under this Code section, a map produced or reproduced by any municipal or county agency or department for the purpose of depicting the location and boundaries of the area on or within 1,000 feet of the real property of a school board or a private or public elementary or secondary school that is used for school purposes, or a true copy of the map, shall, if certified as a true copy by the custodian of the record, be admissible and shall constitute prima-facie evidence of the location and boundaries of the area, if the governing body of the municipality or county has approved the map as an official record of the location and boundaries of the area. A map approved under this Code section may be revised from time to time by the governing body of the municipality or county. The original of every map approved or revised under this subsection or a true copy of such original map shall be filed with the municipality or county and shall be maintained as an official record of the municipality or county. This subsection shall not preclude the prosecution from introducing or relying upon any other evidence or testimony to establish any element of this offense. This subsection shall not preclude the use or admissibility of a map or diagram other than the one which has been approved by the municipality or county.

(f) A county school board may adopt regulations requiring the posting of signs designating the areas within 1,000 feet of school boards and private or public elementary and secondary schools as "Drug-free School Zones."

(g) It is an affirmative defense to prosecution for a violation of this Code section that the prohibited conduct took place entirely within a private residence, that no person 17 years of age or younger was present in such private residence at any time during the commission of the offense, and that the prohibited conduct was not carried on for purposes of financial gain. Nothing in this subsection shall be construed to establish an affirmative defense with respect to any offense under this chapter other than the offense provided for in subsection (a) of this Code section.



§ 16-13-32.5. Manufacturing, distributing, dispensing, or possessing controlled substance, marijuana, or counterfeit substance near park or housing project; nonmerger of offenses; evidence of location and boundaries; posting; affirmative defenses

(a) It shall be unlawful for any person to manufacture, distribute, dispense, or possess with intent to distribute a controlled substance or marijuana or a counterfeit substance in, on, or within 1,000 feet of any real property which has been dedicated and set apart by the governing authority of any municipality, county, state authority, or the state for use as a park, playground, recreation center, or for any other recreation purposes, unless the manufacture, distribution, or dispensing is otherwise allowed by law.

(b) It shall be unlawful for any person to manufacture, distribute, dispense, or possess with intent to distribute a controlled substance or marijuana or a counterfeit substance in, on, or within 1,000 feet of any real property of any publicly owned or publicly operated housing project, unless the manufacture, distribution, or dispensing is otherwise allowed by law. For the purposes of this Code section, the term "housing project" means any facilities under the jurisdiction of a housing authority which constitute single or multifamily dwelling units occupied by low and moderate-income families pursuant to Chapter 3 of Title 8.

(c) Any person who violates or conspires to violate subsection (a) or (b) of this Code section shall be guilty of a felony and upon conviction shall receive the following punishment:

(1) Upon a first conviction, imprisonment for not more than 20 years or a fine of not more than $20,000.00, or both; or

(2) Upon a second or subsequent conviction, imprisonment for not less than five years nor more than 40 years or a fine of not more than $40,000.00, or both. It shall be mandatory for the court to impose a minimum sentence of five years which may not be suspended unless otherwise provided by law.

A sentence imposed under this Code section shall be served consecutively to any other sentence imposed.

(d) A conviction arising under this Code section shall not merge with a conviction arising under any other provision of this article.

(e) In a prosecution under this Code section, a map produced or reproduced by any municipal or county agency or department for the purpose of depicting the location and boundaries of the area on or within 1,000 feet of the real property of any publicly owned or publicly operated housing project or the real property set apart for use as a park, playground, recreation center, or for any other recreation purposes, or a true copy of the map, shall, if certified as a true copy by the custodian of the record, be admissible and shall constitute prima-facie evidence of the location and boundaries of the area, if the governing body of the municipality or county has approved the map as an official record of the location and boundaries of the area. A map approved under this Code section may be revised from time to time by the governing body of the municipality or county. The original of every map approved or revised under this subsection or a true copy of such original map shall be filed with the municipality or county and shall be maintained as an official record of the municipality or county. This subsection shall not preclude the prosecution from introducing or relying upon any other evidence or testimony to establish any element of this offense. This subsection shall not preclude the use or admissibility of a map or diagram other than the one which has been approved by the municipality or county.

(f) The governing authority of a municipality or county may adopt regulations requiring the posting of signs designating the areas within 1,000 feet of any lands or buildings set apart for use as parks, playgrounds, recreation centers, or any other recreation purposes as "Drug-free Recreation Zones" and designating the areas within 1,000 feet of the real property of any publicly owned or publicly operated housing project as "Drug-free Residential Zones."

(g) It is an affirmative defense to prosecution for a violation of this Code section that the prohibited conduct took place entirely within a private residence, that no person 17 years of age or younger was present in such private residence at any time during the commission of the offense, and that the prohibited conduct was not carried on for purposes of financial gain. Nothing in this subsection shall be construed to establish an affirmative defense with respect to any offense under this chapter other than the offense provided for in subsections (a) and (b) of this Code section.



§ 16-13-32.6. Manufacturing, distributing, dispensing, or possessing with intent to distribute controlled substance or marijuana in, on, or within drug-free commercial zone

(a) It shall be unlawful for any person to illegally manufacture, distribute, dispense, or possess with intent to distribute a controlled substance or marijuana in, on, or within any real property which has been designated under this Code section as a drug-free commercial zone.

(b)(1) Any person who violates or conspires to violate subsection (a) of this Code section shall be guilty of a felony and upon conviction shall receive the following punishment:

(A) Upon a first conviction, imprisonment for not more than 20 years or a fine of not more than $20,000.00, or both; or

(B) Upon a second or subsequent conviction, imprisonment for not less than five years nor more than 40 years or a fine of not more than $40,000.00, or both.

(2) A sentence imposed under this Code section shall be served consecutively to any other sentence imposed.

(3) Any person convicted of a violation of subsection (a) of this Code section may, as a condition of probation or parole, be required by the sentencing court or State Board of Pardons and Paroles to refrain for a period of not more than 24 months from entering or at any time being within the boundaries of the drug-free commercial zone wherein such person was arrested for a violation of this Code section. Any person arrested for violation of his or her terms of probation shall be governed by the provisions of Code Section 42-8-38 and any person arrested for a violation of his or her terms of parole shall be governed by the provisions of Article 2 of Chapter 9 of Title 42.

(c) A conviction arising under this Code section shall not merge with a conviction arising under any other provision of this article.

(d) Any municipality or county may designate one or more commercial areas where there is a high rate of drug related crime as drug-free commercial zones. A drug-free commercial zone may include only an area which the municipality or county has previously zoned commercial pursuant to its planning and zoning powers and any residential area contiguous to such commercially zoned area extending not more than one-half mile from the external boundary of any portion of the commercially zoned area. A municipality or county which designates one or more areas as drug-free commercial zones shall be required to make such designations by ordinance and shall be required to post prominent and conspicuous signs on the boundaries of and throughout any such drug-free commercial zone. A municipality or county shall be required to file with the Department of Community Affairs a copy of each ordinance which shall have attached a clearly defined map describing each drug-free commercial zone and a report evidencing all drug related crimes in such drug-free commercial zone area during the 12 months preceding the enactment of such ordinance. A municipality or county shall also be required to file with the Department of Community Affairs, during the period that a drug-free commercial zone is in effect, annual reports evidencing all drug related crimes in such drug-free commercial zone. Such ordinances, maps, and drug crime reports shall be maintained in a permanent register by such department, and copies of such ordinances, maps, and drug crime reports of drug-free commercial zones shall be made available to the public at a reasonable cost. A drug-free commercial zone shall not be effective and valid for the purposes of this Code section until it has been adopted by the General Assembly by general law. After the General Assembly has adopted one or more drug-free commercial zones, the governing authority of each municipality or county which has such a zone or zones designated and adopted shall be required to have a description of each such zone published in the legal organ of the municipality or county at least once a week for three weeks. A drug-free commercial zone adopted by the General Assembly shall remain in effect for five years and shall expire five years from the effective date of such adoption by the General Assembly. An area which has been a drug-free commercial zone may be continued as or again designated as a drug-free commercial zone upon the enactment of an ordinance and adoption thereof by the General Assembly in accordance with the provisions of this subsection. No arrest for a violation of this Code section shall be permissible for a period of 30 days immediately following the effective date of the adoption of such drug-free commercial zone by the General Assembly.

(e) In a prosecution under this Code section, a true copy of a map produced or reproduced by any municipal or county agency or department for the purpose of depicting the location and boundaries of any drug-free commercial zone and filed and on record at the Department of Community Affairs shall, if certified as a true copy by the custodian of such records at such department, be admissible and shall constitute prima-facie evidence of the location and boundaries of such zone. A map approved under this Code section may be revised from time to time by the governing body of the municipality or county; provided, however, that a revised map shall not become effective and the revised area shall not be a drug-free commercial zone until the revised map has been filed with the Department of Community Affairs and adopted by the General Assembly by general law; provided, further, that the revision of a drug-free commercial zone shall not extend the expiration date of such a drug-free commercial zone. The original copy of every map approved or revised under this subsection or a true copy of such original map shall be filed with the Department of Community Affairs and shall be maintained as an official record of the department. This subsection shall not preclude the prosecution from introducing or relying upon any other evidence or testimony to establish any element of this offense.

(f) The General Assembly hereby adopts and incorporates into this Code section all drug-free commercial zones which have been adopted by municipal or county ordinance and entered in the register of the Department of Community Affairs as provided for in subsection (d) of this Code section on or before July 1, 2015.



§ 16-13-33. Attempt or conspiracy to commit offense under this article

Any person who attempts or conspires to commit any offense defined in this article shall be, upon conviction thereof, punished by imprisonment not exceeding the maximum punishment prescribed for the offense, the commission of which was the object of the attempt or conspiracy.



§ 16-13-34. Promulgation of rules relating to registration and control of controlled substances; registration fees

The State Board of Pharmacy may promulgate rules and charge reasonable fees relating to the registration and control of the manufacture, distribution, and dispensing of controlled substances within this state.



§ 16-13-35. General registration requirements

(a) Every person who manufactures, distributes, or dispenses any controlled substances within this state or who proposes to engage in the manufacture, distribution, or dispensing of any controlled substance within this state must obtain annually a registration issued by the State Board of Pharmacy in accordance with its rules.

(b) Persons registered by the State Board of Pharmacy under this article to manufacture, distribute, dispense, or conduct research with controlled substances may possess, manufacture, distribute, dispense, or conduct research with those substances to the extent authorized by their registration and in conformity with this article.

(c) The following persons need not register and may lawfully possess controlled substances under this article:

(1) An agent or employee of any registered manufacturer, distributor, or dispenser of any controlled substance if he is acting in the usual course of his business or employment;

(2) A common or contract carrier or warehouseman, or any employee thereof, whose possession of any controlled substance is in the usual course of his business or employment;

(3) An ultimate user or a person in possession of any controlled substance pursuant to a lawful order of a practitioner or in lawful possession of a Schedule V substance; and

(4) Officers and employees of this state, or of a political subdivision of this state, or of the United States while acting in the course of their official duties.

(d) The State Board of Pharmacy may waive by rule the requirements for registration of certain manufacturers, distributors, or dispensers if it finds it consistent with the public health and safety.

(e) A separate registration is required at each principal place of business or professional practice where the applicant manufactures, distributes, or dispenses controlled substances.

(f) The State Board of Pharmacy, the director of the Georgia Drugs and Narcotics Agency, or other drug agents designated by the State Board of Pharmacy for this purpose may inspect the establishment of a registrant or applicant for registration in accordance with the State Board of Pharmacy rules and the provisions of this article.

(g) The following persons are registered under this article and are exempt from the registration fee and registration application requirements of this article:

(1) Persons licensed by the State Board of Pharmacy as a pharmacist or a pharmacy under Chapter 4 of Title 26;

(2) Persons licensed as a physician, dentist, or veterinarian under the laws of the state to use, mix, prepare, dispense, prescribe, and administer drugs in connection with medical treatment to the extent provided by the laws of this state; and

(3) An employee, agent, or representative of any person described in paragraph (1) or (2) of this subsection acting in the usual course of his employment or occupation and not on his own account, provided that suspension or revocation of licensure as set forth in paragraphs (1) and (2) of this subsection shall nullify the exemption as set forth in this subsection.



§ 16-13-36. Factors considered in determining whether to register manufacturer or distributor

(a) The State Board of Pharmacy shall register an applicant to manufacture or distribute controlled substances included in Code Sections 16-13-25 through 16-13-29 unless it determines that the issuance of that registration would be inconsistent with the public interest. In determining the public interest, the State Board of Pharmacy shall consider the following factors:

(1) Maintenance of effective controls against diversion of controlled substances into other than legitimate medical, scientific, or industrial channels;

(2) Compliance with applicable state and local law;

(3) Any convictions of the applicant under any federal or state laws relating to any controlled substance;

(4) Past experience in the manufacture or distribution of controlled substances and the existence in the applicant's establishment of effective controls against illegal diversion of controlled substances;

(5) Furnishing by the applicant of false or fraudulent material in any application filed under this article;

(6) Suspension or revocation of the applicant's federal registration to manufacture, distribute, or dispense controlled substances as authorized by federal law;

(7) Suspension or revocation of the applicant's registration or license to manufacture, distribute, or dispense controlled substances, drugs, or narcotics in this state or any other state of the United States; and

(8) Any other factors relevant to and consistent with the public health and safety.

(b) Registration under subsection (a) of this Code section does not entitle a registrant to manufacture and distribute controlled substances in Schedule I or II other than those specified in the registration.

(c) Practitioners must be registered under state law to dispense any controlled substances or to conduct research with controlled substances in Schedules II through V if they are authorized to dispense or conduct research under the law of this state. The State Board of Pharmacy need not require separate registration under this Code section for practitioners engaging in research with nonnarcotic controlled substances in Schedules II through V where the registrant is already registered under this article in another capacity. Practitioners registered under federal law to conduct research with Schedule I substances may conduct research with Schedule I substances within this state upon furnishing the State Board of Pharmacy satisfactory evidence of that federal registration. Any practitioner conducting research with Schedule I controlled substances must obtain a separate registration with the State Board of Pharmacy.

(d) Compliance by manufacturers and distributors with the provisions of federal law respecting registration (excluding fees) entitles them to be registered under this article.



§ 16-13-37. Grounds for suspending or revoking registration; disposition of controlled substances; notification to bureau

(a) A registration under Code Section 16-13-36 to manufacture, distribute, or dispense a controlled substance may be suspended or revoked by the State Board of Pharmacy upon a finding that the registrant:

(1) Has furnished false or fraudulent material information in any application filed under this article;

(2) Has been convicted of a felony under any state or federal law relating to any controlled substance;

(3) Has had his federal registration to manufacture, distribute, or dispense controlled substances suspended or revoked;

(4) Has violated any provision of this article or the rules and regulations promulgated under this article; or

(5) Has failed to maintain sufficient controls against diversion of controlled substances into other than legitimate medical, scientific, or industrial channels.

(b) The State Board of Pharmacy may limit revocation or suspension of a registration to the particular controlled substance with respect to which grounds for revocation or suspension exist.

(c) If the State Board of Pharmacy suspends or revokes a registration, all controlled substances owned or possessed by the registrant at the time of suspension or the effective date of the revocation order shall be placed under seal. No disposition may be made of substances under seal until the time for taking an appeal has elapsed or until all appeals have been concluded unless a court, upon application therefor, orders the sale of perishable substances and the deposit of the proceeds of the sale with the court. Upon a revocation order becoming final, all controlled substances shall be forfeited to the state.

(d) The State Board of Pharmacy shall promptly notify the bureau of all orders suspending or revoking registration and all forfeitures of controlled substances.



§ 16-13-38. Procedure for denying, suspending, revoking, or limiting registration; automatic suspension

(a) Before denying, suspending, revoking, or limiting registration, or refusing a renewal of registration, the State Board of Pharmacy shall serve upon the applicant or registrant an order to show cause why registration should not be denied, revoked, limited, or suspended, or why the renewal should not be refused. The order to show cause shall contain a statement of the basis therefor and shall call upon the applicant or registrant to appear before the State Board of Pharmacy at a time and place not less than 30 days after the date of service of the order; but in the case of a denial of renewal of registration the show cause order shall be served not later than 30 days before the expiration of the registration. These proceedings shall be conducted in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," without regard to any criminal prosecution or other proceeding. Proceedings to refuse renewal or registration shall not abate the existing registration, which shall remain in effect pending the outcome of the administrative hearing.

(b) The State Board of Pharmacy shall suspend, without an order to show cause, any registration simultaneously with the institution of proceedings under Code Section 16-13-37 or where renewal of registration is refused if it finds that there is an imminent danger to the public health or safety which warrants this action. The suspension shall continue in effect until the conclusion of the proceedings, including judicial review thereof, unless sooner withdrawn by the State Board of Pharmacy or dissolved by a court of competent jurisdiction.



§ 16-13-39. Manufacturers, distributors, and dispensers to maintain records of controlled substances

Persons registered to manufacture, distribute, or dispense controlled substances under this article shall keep a complete and accurate record of all controlled substances on hand, received, manufactured, sold, dispensed, or otherwise disposed of and shall maintain such records and inventories in conformance with the record-keeping and inventory requirements of federal law and with any rules issued by the State Board of Pharmacy.



§ 16-13-40. Distribution of Schedule I and II substances

Controlled substances in Schedules I and II shall be distributed by a registrant to another registrant only pursuant to an order form. Compliance with federal law respecting order forms shall be deemed compliance with this Code section.



§ 16-13-41. Prescriptions

(a) Except when dispensed directly by a registered practitioner, other than a pharmacy or pharmacist, to an ultimate user, no controlled substance in Schedule II may be dispensed without the written prescription of a registered practitioner.

(b) When a practitioner writes a prescription drug order to cause the dispensing of a Schedule II substance, he or she shall include the name and address of the person for whom it is prescribed, the kind and quantity of such Schedule II controlled substance, the directions for taking, the signature, and the name, address, telephone number, and DEA registration number of the prescribing practitioner. Such prescription shall be signed and dated by the practitioner on the date when issued, and the nature of such signature shall be defined in regulations promulgated by the State Board of Pharmacy. Prescription drug orders for Schedule II controlled substances may be transmitted via facsimile machine or other electronic means only in accordance with regulations promulgated by the State Board of Pharmacy in accordance with Code Section 26-4-80 or 26-4-80.1, or in accordance with DEA regulations at 21 C.F.R. 1306.

(c) In emergency situations, as defined by rule of the State Board of Pharmacy, Schedule II drugs may be dispensed upon oral prescription of a registered practitioner, reduced promptly to writing and filed by the pharmacy. Prescriptions shall be retained in conformity with the requirements of Code Section 16-13-39. No prescription for a Schedule II substance may be refilled.

(d)(1) Except when dispensed directly by a practitioner, other than a pharmacy or pharmacist, to an ultimate user, a controlled substance included in Schedule III, IV, or V, which is a prescription drug as determined under any law of this state or the Federal Food, Drug and Cosmetic Act, 21 U.S.C. Section 301, 52 Stat. 1040 (1938), shall not be dispensed without a written or oral prescription of a registered practitioner. The prescription shall not be filled or refilled more than six months after the date on which such prescription was issued or be refilled more than five times.

(2) When a practitioner writes a prescription drug order to cause the dispensing of a Schedule III, IV, or V controlled substance, he or she shall include the name and address of the person for whom it is prescribed, the kind and quantity of such controlled substance, the directions for taking, the signature, and the name, address, telephone number, and DEA registration number of the practitioner. Such prescription shall be signed and dated by the practitioner on the date when issued or may be issued orally, and the nature of the signature of the prescriber shall meet the guidelines set forth in Chapter 4 of Title 26, the regulations promulgated by the State Board of Pharmacy, or both such guidelines and regulations.

(e) A controlled substance included in Schedule V shall not be distributed or dispensed other than for a legitimate medical purpose.

(f) No person shall prescribe or order the dispensing of a controlled substance, except a registered practitioner who is:

(1) Licensed or otherwise authorized by this state to prescribe controlled substances;

(2) Acting in the usual course of his professional practice; and

(3) Prescribing or ordering such controlled substances for a legitimate medical purpose.

(g) No person shall fill or dispense a prescription for a controlled substance except a person who is licensed by this state as a pharmacist or a pharmacy intern acting under the immediate and direct personal supervision of a licensed pharmacist in a pharmacy licensed by the State Board of Pharmacy, provided that this subsection shall not prohibit a registered physician, dentist, veterinarian, or podiatrist authorized by this state to dispense controlled substances as provided in this article if such registered person complies with all record-keeping, labeling, packaging, and storage requirements regarding such controlled substances and imposed upon pharmacists and pharmacies in this chapter and in Chapter 4 of Title 26 and complies with the requirements of Code Section 26-4-130.

(h) It shall be unlawful for any practitioner to issue any prescription document signed in blank. The issuance of such document signed in blank shall be prima-facie evidence of a conspiracy to violate this article. The possession of a prescription document signed in blank by a person other than the person whose signature appears thereon shall be prima-facie evidence of a conspiracy between the possessor and the signer to violate the provisions of this article.

(i) (1) Pharmacists may dispense prescriptions from a remote location for the benefit of an institution that uses a remote automated medication system in accordance with the requirements set forth in the rules and regulations adopted by the State Board of Pharmacy pursuant to paragraph (12.1) of subsection (a) of Code Section 26-4-28.

(2) As used in this subsection, the term "institution" means a skilled nursing facility or a hospice licensed as such under Chapter 7 of Title 31.



§ 16-13-42. Unauthorized distribution and dispensation; refusal or failure to keep records; refusal to permit inspection; unlawfully maintaining structure or place; penalty

(a) It is unlawful for any person:

(1) Who is subject to the requirements of Code Section 16-13-35 to distribute or dispense a controlled substance in violation of Code Section 16-13-41;

(2) Who is a registrant to manufacture a controlled substance not authorized by his registration or to distribute or dispense a controlled substance not authorized by his registration to another registrant or other authorized person;

(3) To refuse or fail to make, keep, or furnish any record, notification, order form, statement, invoice, or information required under this article;

(4) To refuse an entry into any premises for any inspection authorized by this article; or

(5) Knowingly to keep or maintain any store, shop, warehouse, dwelling, building, vehicle, boat, aircraft, or other structure or place which is resorted to by persons using controlled substances in violation of this article for the purpose of using these substances, or which is used for keeping or selling them in violation of this article.

(b) Any person who violates this Code section is guilty of a felony and, upon conviction thereof, may be imprisoned for not more than five years, fined not more than $25,000.00, or both.



§ 16-13-43. Unauthorized distribution; penalties

(a) It is unlawful for any person:

(1) Who is a registrant to distribute a controlled substance classified in Schedule I or II, except pursuant to an order form as required by Code Section 16-13-40;

(2) To use, in the course of the manufacture or distribution of a controlled substance, a registration number which is fictitious, revoked, suspended, or issued to another person;

(3) To acquire or obtain possession of a controlled substance by misrepresentation, fraud, forgery, deception, subterfuge, or theft;

(4) To furnish false or fraudulent material information in, or omit any material information from, any application, report, or other document or record required to be kept or filed under this article;

(5) To make, distribute, or possess any punch, die, plate, stone, or other thing designed to print, imprint, or reproduce the trademark, trade name, or other identifying mark, imprint, or device of another or any likeness of any of the foregoing, upon any drug or container or labeling thereof so as to render the drug a counterfeit substance; or

(6) To withhold information from a practitioner that such person has obtained a controlled substance of a similar therapeutic use in a concurrent time period from another practitioner.

(b) Any person who violates this Code section is guilty of a felony and, upon conviction thereof, may be imprisoned for not more than eight years or fined not more than $50,000.00, or both.



§ 16-13-44. Penalties under other laws

Any penalty imposed for violation of this article is in addition to, and not in lieu of, any civil or administrative penalty or sanction otherwise authorized by law.



§ 16-13-45. Powers of enforcement personnel

Any officer or employee of the State Board of Pharmacy designated by the director of the Georgia Drugs and Narcotics Agency may:

(1) Carry firearms in the performance of his official duties;

(2) Execute and serve search warrants, arrest warrants, administrative inspection warrants, subpoenas, and summonses issued under the authority of this state;

(3) Make arrests without warrant for any offense under this article committed in his presence or if he has probable cause to believe that the person to be arrested has committed or is committing a violation of this article which may constitute a felony;

(4) Make seizures of property pursuant to this article; or

(5) Perform other law enforcement duties as the State Board of Pharmacy or the director of the Georgia Drugs and Narcotics Agency designates.



§ 16-13-46. Administrative inspections and warrants

(a) Issuance and execution of inspection warrants shall be as follows:

(1) A judge of the superior, state, city, or magistrate court, or any municipal officer clothed by law with the powers of a magistrate, upon proper oath or affirmation showing probable cause, may issue warrants for the purpose of conducting inspections authorized by this article, or rules promulgated under this article, and seizures of property appropriate to the inspections. For the purpose of the issuance of inspection warrants, probable cause exists upon showing a valid public interest in the effective enforcement of this article, or rules promulgated under this article, sufficient to justify inspection of the area, premises, building, or conveyance in the circumstances specified in the application for the warrant;

(2) A warrant shall issue only upon an affidavit of a designated officer, drug agent, or employee of the State Board of Pharmacy having knowledge of the facts alleged, sworn to before the judicial officer and establishing the grounds for issuing the warrant. If the judicial officer is satisfied that grounds for the application exist or that there is probable cause to believe they exist, he shall issue a warrant identifying the area, premises, building, registrant, or conveyance to be inspected, the purpose of the inspection, and, if appropriate, the type of property to be inspected, if any. The warrant shall:

(A) State the grounds for its issuance and the name of each person whose affidavit has been taken in support thereof;

(B) Be directed to persons authorized by Code Section 16-13-45 to execute it;

(C) Command the persons to whom it is directed to inspect the area, premises, building, registrant, or conveyance identified for the purpose specified and, if appropriate, direct the seizure of the property specified;

(D) Identify the item or types of property to be seized, if any; and

(E) Designate the judicial officer to whom it shall be returned;

(3) A warrant issued pursuant to this Code section must be executed and returned within ten days of its date unless, upon a showing of a need for additional time, the court orders otherwise. If property is seized pursuant to a warrant, a copy shall be provided upon request to the person from whom or from whose premises the property is taken, together with a receipt for the property taken. The return of the warrant shall be made promptly, accompanied by a written inventory of any property taken. A copy of the inventory shall be delivered upon request to the person from whom or from whose premises the property was taken and to the applicant for the warrant; and

(4) The judicial officer who has issued a warrant shall attach thereto a copy of the return and all papers returnable in connection therewith and file them with the clerk of the superior court for the county in which the inspection was made.

(b) The State Board of Pharmacy, the director of the Georgia Drugs and Narcotics Agency or drug agents may make inspections of controlled premises in accordance with the following provisions:

(1) For purposes of this Code section only, "controlled premises" means:

(A) Places where persons registered or exempted from registration requirements under this article are required to keep records; and

(B) Places, including factories, warehouses, establishments, and conveyances, in which persons registered or exempted from registration requirements under this article are permitted to hold, manufacture, compound, process, sell, deliver, or otherwise dispose of any controlled substance;

(2) When authorized by an inspection warrant issued pursuant to subsection (a) of this Code section, an officer or employee designated by the State Board of Pharmacy or the director of the Georgia Drugs and Narcotics Agency, upon presenting the warrant and appropriate credentials to the owner, operator, or agent in charge, may enter controlled premises for the purpose of conducting an inspection;

(3) When authorized by an inspection warrant, an officer or employee designated by the State Board of Pharmacy or the director of the Georgia Drugs and Narcotics Agency may:

(A) Inspect and copy records required by this article to be kept;

(B) Inspect, within reasonable limits and in a reasonable manner, controlled premises and all pertinent equipment, finished and unfinished material, containers, and labeling found therein, and, except as provided in paragraph (5) of subsection (b) of this Code section, all other things therein, including records, files, papers, processes, controls, and facilities bearing on violation of this article; and

(C) Inventory any stock of any controlled substance therein and obtain samples thereof;

(4) This Code section does not prevent the inspection without a warrant of books and records pursuant to an administrative inspection in accordance with subsection (c) of this Code section, nor does it prevent entries and inspections, including seizures of property, without a warrant:

(A) If the owner, operator, or agent in charge of the controlled premises consents;

(B) In situations presenting imminent danger to health or safety;

(C) In situations involving inspection of conveyance if there is reasonable cause to believe that the mobility of the conveyance makes it impracticable to obtain a warrant;

(D) In any other exceptional or emergency circumstance where time or opportunity to apply for a warrant is lacking; or

(E) In all other situations in which a warrant is not constitutionally required; and

(5) An inspection authorized by this Code section shall not extend to financial data, sales data other than shipment data, or pricing data unless the owner, operator, or agent in charge of the controlled premises consents in writing.

(c) The State Board of Pharmacy, its members, or duly authorized agents or drug agents shall have the power to inspect, without a warrant, in a lawful manner at all reasonable hours, any pharmacy or other place licensed by the State Board of Pharmacy pursuant to Chapter 4 of Title 26 for the purpose:

(1) Of determining if any of the provisions of this article or any rule or regulation promulgated under its authority is being violated;

(2) Of securing samples or specimens of any drug or medical supplies, after first paying or offering to pay for such samples or specimens; and

(3) Of securing other such evidence as may be needed for an administrative proceedings action, as provided by this article.



§ 16-13-47. Injunctions

(a) The superior courts of this state may exercise jurisdiction to restrain or enjoin violations of this article.

(b) The defendant may demand a trial by jury for an alleged violation of an injunction or restraining order under this Code section.



§ 16-13-48. Cooperative arrangements with federal and other state agencies

(a) The State Board of Pharmacy shall cooperate with federal and other state agencies in discharging its responsibilities concerning traffic in controlled substances and in suppressing the abuse of controlled substances. To this end, it may:

(1) Arrange for the exchange of information among governmental officials concerning the use and abuse of controlled substances;

(2) Coordinate and cooperate in training programs concerning controlled substance law enforcement at local and state levels;

(3) Cooperate with the bureau by establishing a centralized unit to accept, catalogue, file, and collect statistics, including records, other than medical treatment records, of drug dependent persons and other controlled substance law offenders within the state, and make the information available for federal, state, and local law enforcement purposes; and

(4) Conduct or promote programs of eradication aimed at destroying wild or illicit growth of plant species from which controlled substances may be extracted.

(b) Results, information, and evidence received from the bureau relating to the regulatory functions of this article, including results of inspections conducted by it, may be relied and acted upon by the State Board of Pharmacy or drug agents in the exercise of its or their regulatory functions under this article.



§ 16-13-48.1. Funds or property transferred to state or local agencies under federal drug laws

Repealed by Ga. L. 2015, p. 693, § 2-21/HB 233, effective July 1, 2015.



§ 16-13-49. Declared items of contraband; forfeiture

(a) As used in this Code section, the term:

(1) "Controlled substance" shall have the same meaning as set forth in Code Section 16-13-21 and shall include marijuana, as such term is defined in Code Section 16-13-21.

(2) "Enterprise" means any person, sole proprietorship, partnership, corporation, trust, association, or other legal entity created under the laws of the United States or any foreign nation or a group of individuals associated in fact although not a legal entity and includes illicit as well as licit enterprises and governmental as well as other entities.

(3) "Proceeds" shall have the same meaning as set forth in Code Section 9-16-2.

(4) "Property" shall have the same meaning as set forth in Code Section 9-16-2.

(5) "United States" shall have the same meaning as set forth in Code Section 9-16-2.

(b) Except as provided in subsection (d) of this Code section, the following are declared to be contraband and no person shall have a property right in them:

(1) Any controlled substances, raw materials, or controlled substance analogs that have been manufactured, distributed, dispensed, possessed, or acquired in violation of this article;

(2) Any property which is, directly or indirectly, used or intended for use in any manner to facilitate a violation of this article and any proceeds;

(3) Any property located in this state which was, directly or indirectly, used or intended for use in any manner to facilitate a violation of this article or the laws of the United States relating to controlled substances that is punishable by imprisonment for more than one year and any proceeds;

(4) Any interest, security, claim, or property or contractual right of any kind affording a source of influence over any enterprise that a person has established, operated, controlled, conducted, or participated in the conduct of in violation of this article or the laws of the United States relating to controlled substances that is punishable by imprisonment for more than one year and any proceeds;

(5) Any property found in close proximity to any controlled substance or other property subject to forfeiture under this Code section; and

(6) Any weapon available for any use in any manner to facilitate a violation of this article.

(c) Any property subject to forfeiture pursuant to subsection (b) of this Code section shall be forfeited in accordance with the procedures set forth in Chapter 16 of Title 9.

(d) Property shall not be subject to forfeiture under this Code section for a violation involving only one gram or less of a mixture containing cocaine or four ounces or less of marijuana unless such property was used to facilitate a transaction in or a purchase of or sale of a controlled substance.

(e) In addition to persons authorized to seize property pursuant to Code Section 9-16-6, property which is subject to forfeiture under this Code section may be seized by the director of the Georgia Drugs and Narcotics Agency or by any drug agent of this state or any political subdivision thereof who has power to make arrests or execute process or a search warrant issued by any court having jurisdiction over the property.

(f) Controlled substances included in Schedule I which are contraband and any controlled substance whose owners are unknown shall be summarily forfeited to the state. The court may include in any judgment of conviction under this article an order forfeiting any controlled substance involved in the offense to the extent of the defendant's interest.



§ 16-13-50. Burden of proof; liability of enforcement officers in lawful performance of duties

(a) It is not necessary for the state to negate any exemption or exception in this article in any complaint, accusation, indictment, or other pleading or in any trial, hearing, or other proceeding under this article. The burden of proof of any exemption or exception is upon the person claiming it.

(b) In the absence of proof that a person is the duly authorized holder of an appropriate registration or order form issued under this article, he is presumed not to be the holder of the registration or form. The burden of proof is upon him to rebut the presumption.

(c) No liability is imposed by this article upon any authorized state, county, or municipal officer engaged in the lawful performance of his duties.



§ 16-13-51. Judicial review of administrative determinations, findings, and conclusions

All final determinations, findings, and conclusions of the State Board of Pharmacy under this article are final and conclusive decisions of the matters involved. Any person aggrieved by the decision may obtain review of the decision in the Superior Court of Fulton County. Findings of fact by the State Board of Pharmacy, if supported by substantial evidence, are conclusive.



§ 16-13-52. Programs and research on prevention of abuse of controlled substances; confidentiality of research; exemption from penalties

(a) The State Board of Pharmacy and the Georgia Drugs and Narcotics Agency shall carry out programs designed to prevent and deter misuse and abuse of controlled substances.

(b) The State Board of Pharmacy and the Georgia Drugs and Narcotics Agency shall encourage research on misuse and abuse of controlled substances. In connection with the research and in furtherance of the enforcement of this article, they may:

(1) Establish methods to assess accurately the effects of controlled substances and identify and characterize those with potential for abuse;

(2) Make studies and undertake programs of research to:

(A) Develop new or improved approaches, techniques, systems, equipment, and devices to strengthen the enforcement of this article;

(B) Determine patterns of misuse and abuse of controlled substances and the social effects thereof;

(C) Improve methods for preventing, predicting, understanding, and dealing with the misuse and abuse of controlled substances; and

(3) Enter into agreements with public agencies, institutions of higher education, and private organizations or individuals for the purpose of conducting research, demonstrations, or special projects which bear directly on misuse and abuse of controlled substances.

(c) The State Board of Pharmacy, in the public interest, may authorize persons engaged in research on the use and effects of controlled substances to withhold the names and other identifying characteristics of individuals who are the subjects of the research. Persons who obtain this authorization are not to be compelled in any civil, criminal, administrative, legislative, or other proceeding to identify the individuals who are the subjects of research for which the authorization was obtained.

(d) The State Board of Pharmacy may authorize the possession and distribution of controlled substances by persons engaged in research. Persons who obtain this authorization are exempt from state prosecution for possession and distribution of controlled substances to the extent of the authorization.



§ 16-13-53. Pending proceedings

Reserved. Repealed by Ga. L. 2015, p. 693, § 2-23/HB 233, effective July 1, 2015.



§ 16-13-54. Orders and rules promulgated prior to July 1, 1974

Any orders and rules promulgated under any law affected by this article and in effect on July 1, 1974, and not in conflict with it shall continue in effect until modified, superseded, or repealed.



§ 16-13-54.1. Weight or quantity of controlled substance or marijuana not essential element of offense

When an offense in this part measures a controlled substance or marijuana by weight or quantity, the defendant's knowledge of such weight or quantity shall not be an essential element of the offense, and the state shall not have the burden of proving that a defendant knew the weight or quantity of the controlled substance or marijuana in order to be convicted of an offense.



§ 16-13-55. Construction of article

This article shall be so applied and construed as to effectuate its general purpose to make uniform the law with respect to the subject of this article among those states which enact it.



§ 16-13-56. Penalty for violation of article; restitution to the state for cleanup of environmental hazards; other remedies

(a) Unless otherwise specified with respect to a particular offense, any person who violates any provision of this article shall be guilty of a misdemeanor.

(b) In addition to any other penalty imposed by law for a violation of this article, if the sentencing court finds that in committing a violation of this article, the defendant contributed to a release of hazardous waste, a hazardous constituent, or a hazardous substance as such terms are defined by Code Sections 12-8-62 and 12-8-92, the court shall require such defendant to make restitution to the State of Georgia pursuant to subsection (a) of Code Section 12-8-96.1 for the reasonable costs of activities associated with the cleanup of environmental hazards, including legal expenses incurred by the state. Restitution made pursuant to this Code section shall not preclude the State of Georgia from obtaining any other civil or criminal remedy available under any other provision of law. The restitution authorized by this Code section is supplemental and not exclusive.






Part 2 - Electronic Data Base of Prescription Information

§ 16-13-57. Program to record prescription information into electronic database; administration and oversight

(a) Subject to funds as may be appropriated by the General Assembly or otherwise available for such purpose, the agency shall, in consultation with members of the Georgia Composite Medical Board, establish and maintain a program to electronically record into an electronic data base prescription information resulting from the dispensing of Schedule II, III, IV, or V controlled substances and to electronically review such prescription information that has been entered into such data base. The purpose of such program shall be to assist in the reduction of the abuse of controlled substances, to improve, enhance, and encourage a better quality of health care by promoting the proper use of medications to treat pain and terminal illness, and to reduce duplicative prescribing and overprescribing of controlled substance practices.

(b) Such program shall be administered by the agency at the direction and oversight of the board.



§ 16-13-58. Funds for development and maintenance of program; granting of funds to dispensers

(a) The agency shall be authorized to apply for available grants and may accept any gifts, grants, donations, and other funds to assist in developing and maintaining the program established pursuant to Code Section 16-13-57; provided, however, that neither the board, agency, nor any other state entity shall accept a grant that requires as a condition of the grant any sharing of information that is inconsistent with this part.

(b) The agency shall be authorized to grant funds to dispensers for the purpose of covering costs for dedicated equipment and software for dispensers to use in complying with the reporting requirements of Code Section 16-13-59. Such grants to dispensers shall be funded by gifts, grants, donations, or other funds received by the agency for the operation of the program established pursuant to Code Section 16-13-57. The agency shall be authorized to establish standards and specifications for any equipment and software purchased pursuant to a grant received by a dispenser pursuant to this Code section. Nothing in this part shall be construed to require a dispenser to incur costs to purchase equipment or software to comply with this part.

(c) Nothing in this part shall be construed to require any appropriation of state funds.



§ 16-13-59. Information to include for each Schedule II, III, IV, or V controlled substance prescription; compliance

(a) For purposes of the program established pursuant to Code Section 16-13-57, each dispenser shall submit to the agency by electronic means information regarding each prescription dispensed for a Schedule II, III, IV, or V controlled substance. The information submitted for each prescription shall include at a minimum, but shall not be limited to:

(1) DEA permit number or approved dispenser facility controlled substance identification number;

(2) Date the prescription was dispensed;

(3) Prescription serial number;

(4) If the prescription is new or a refill;

(5) National Drug Code (NDC) for drug dispensed;

(6) Quantity and strength dispensed;

(7) Number of days supply of the drug;

(8) Patient's name;

(9) Patient's address;

(10) Patient's date of birth;

(11) Patient gender;

(12) Method of payment;

(13) Approved prescriber identification number or prescriber's DEA permit number;

(14) Date the prescription was issued by the prescriber; and

(15) Other data elements consistent with standards established by the American Society for Automation in Pharmacy, if designated by regulations of the agency.

(b) Each dispenser shall submit the prescription information required in subsection (a) of this Code section in accordance with transmission methods and frequency requirements established by the agency on at least a weekly basis and shall report, at a minimum, such prescription information no later than ten days after the prescription is dispensed. If a dispenser is temporarily unable to comply with this subsection due to an equipment failure or other circumstances, such dispenser shall notify the board and agency.

(c) The agency may issue a waiver to a dispenser that is unable to submit prescription information by electronic means acceptable to the agency. Such waiver may permit the dispenser to submit prescription information to the agency by paper form or other means, provided all information required in subsection (a) of this Code section is submitted in this alternative format and in accordance with the frequency requirements established pursuant to subsection (b) of this Code section. Requests for waivers shall be submitted in writing to the agency.

(d) The agency shall not revise the information required to be submitted by dispensers pursuant to subsection (a) of this Code section more frequently than annually. Any such change to the required information shall neither be effective nor applicable to dispensers until six months after the adoption of such changes.

(e) The agency shall not access or allow others to access any identifying prescription information from the electronic data base after two years from the date such information was originally received by the agency. The agency may retain aggregated prescription information for a period of two years from the date the information is received but shall promulgate regulations and procedures that will ensure that any identifying information the agency receives from any dispenser or reporting entity that is two years old or older is deleted or destroyed on an ongoing basis in a timely and secure manner.

(f) A dispenser may apply to the agency for an exemption to be excluded from compliance with this Code section if compliance would impose an undue hardship on such dispenser. The agency shall provide guidelines and criteria for what constitutes an undue hardship.

(g) For purposes of this Code section, the term "dispenser" shall include any pharmacy or facility physically located in another state or foreign country that in any manner ships, mails, or delivers a dispensed controlled substance into this state.



§ 16-13-60. Privacy and confidentiality; use of data; security program

(a) Except as otherwise provided in subsections (c) and (d) of this Code section, prescription information submitted pursuant to Code Section 16-13-59 shall be confidential and shall not be subject to open records requirements, as contained in Article 4 of Chapter 18 of Title 50.

(b) The agency, in conjunction with the board, shall establish and maintain strict procedures to ensure that the privacy and confidentiality of patients, prescribers, and patient and prescriber information collected, recorded, transmitted, and maintained pursuant to this part are protected. Such information shall not be disclosed to any person or entity except as specifically provided in this part and only in a manner which in no way conflicts with the requirements of the federal Health Insurance Portability and Accountability Act (HIPAA) of 1996, P.L. 104-191. Nothing in this subsection shall be construed to prohibit the agency from accessing prescription information as a part of an investigation into suspected or reported abuses or regarding illegal access of the data. Such information may be used in the prosecution of an offender who has illegally obtained prescription information.

(c) The agency shall be authorized to provide requested prescription information collected pursuant to this part only as follows:

(1) To persons authorized to prescribe or dispense controlled substances for the sole purpose of providing medical or pharmaceutical care to a specific patient or to delegates of such persons authorized to prescribe or dispense controlled substances in accordance with the following:

(A) Such delegates are members of the prescriber or dispenser's staff and retrieve and review information and reports strictly for purposes of determining misuse, abuse, or underutilization of prescribed medication;

(B) Such delegates are licensed, registered, or certified by the state regulatory board governing the delegating prescriber or dispenser, and the delegating prescriber or dispenser shall be held responsible for the use of the information and data by their delegates; and

(C) All information and reports retrieved and reviewed by delegates shall be maintained in a secure and confidential manner in accordance with the requirements of subsection (f) of this Code section;

(2) Upon the request of a patient, prescriber, or dispenser about whom the prescription information requested concerns or upon the request on his or her behalf of his or her attorney;

(3) To local or state law enforcement or prosecutorial officials pursuant to the issuance of a search warrant from an appropriate court or official in the county in which the office of such law enforcement or prosecutorial officials are located pursuant to Article 2 of Chapter 5 of Title 17 or to federal law enforcement or prosecutorial officials pursuant to the issuance of a search warrant pursuant to 21 U.S.C. or a grand jury subpoena pursuant to 18 U.S.C.; and

(4) To the agency, the Georgia Composite Medical Board or any other state regulatory board governing prescribers or dispensers in this state, or the Department of Community Health for purposes of the state Medicaid program upon the issuance of a subpoena by such agency, board, or department pursuant to their existing subpoena power or to the federal Centers for Medicare and Medicaid Services upon the issuance of a subpoena by the federal government pursuant to its existing subpoena powers.

(c.1) An individual authorized to access electronic data base prescription information pursuant to this part may:

(1) Communicate concerns about a patient's potential misuse, abuse, or underutilization of a controlled substance with other prescribers and dispensers that are involved in the patient's health care; or

(2) Report potential violations of this article to the agency for review or investigation. Following such review or investigation, the agency may:

(A) Refer instances of a patient's possible personal misuse or abuse of controlled substances to the patient's primary prescriber to allow for potential intervention and impairment treatment;

(B) Refer probable violations of controlled substances being acquired for illegal distribution, and not solely for a patient's personal use, to the appropriate authorities for further investigation and potential prosecution; or

(C) Refer probable regulatory violations by prescribers or dispensers to the regulatory board governing such person.

(d) The board may provide statistical data to government entities and other entities for statistical, research, educational, or grant application purposes after removing information that could be used to identify prescribers or individual patients or persons who received prescriptions from dispensers; the board may provide nonpatient specific data to the agency for instructional, drug abuse prevention, and research purposes.

(e) Any person or entity who receives electronic data base prescription information or related reports relating to this part from the agency shall not provide such information or reports to any other person or entity except by order of a court of competent jurisdiction pursuant to this part.

(f) Any permissible user identified in this part who directly accesses electronic data base prescription information shall implement and maintain a comprehensive information security program that contains administrative, technical, and physical safeguards that are substantially equivalent to the security measures of the agency. The permissible user shall identify reasonably foreseeable internal and external risks to the security, confidentiality, and integrity of personal information that could result in the unauthorized disclosure, misuse, or other compromise of the information and shall assess the sufficiency of any safeguards in place to control the risks.

(g) No provision in this part shall be construed to modify, limit, diminish, or impliedly repeal any authority existing on June 30, 2011, of a licensing or regulatory board or any other entity so authorized to obtain prescription information from sources other than the data base maintained pursuant to this part; provided, however, that the agency shall be authorized to release information from the data base only in accordance with the provisions of this part.



§ 16-13-61. Electronic Database Review Advisory Committee; members; terms; officers; procedure; compensation

(a) There is established an Electronic Database Review Advisory Committee for the purposes of consulting with and advising the agency on matters related to the establishment, maintenance, and operation of how prescriptions are electronically reviewed pursuant to this part. This shall include, but shall not be limited to, data collection, regulation of access to data, evaluation of data to identify benefits and outcomes of the reviews, communication to prescribers and dispensers as to the intent of the reviews and how to use the data base, and security of data collected.

(b) The advisory committee shall consist of ten members as follows:

(1) A representative from the agency;

(2) A representative from the Georgia Composite Medical Board;

(3) A representative from the Georgia Board of Dentistry;

(4) A representative with expertise in personal privacy matters, appointed by the president of the State Bar of Georgia;

(5) A representative from a specialty profession that deals in addictive medicine, appointed by the Georgia Composite Medical Board;

(6) A pain management specialist, appointed by the Georgia Composite Medical Board;

(7) An oncologist, appointed by the Georgia Composite Medical Board;

(8) A representative from a hospice or hospice organization, appointed by the Georgia Composite Medical Board;

(9) A representative from the State Board of Optometry; and

(10) The consumer member appointed by the Governor to the State Board of Pharmacy pursuant to subsection (b) of Code Section 26-4-21.

(c) Each member of the advisory committee shall serve a three-year term or until the appointment and qualification of such member's successor.

(d) The advisory committee shall elect a chairperson and vice chairperson from among its membership to serve a term of one year. The vice chairperson shall serve as the chairperson at times when the chairperson is absent.

(e) The advisory committee shall meet at the call of the chairperson or upon request by at least three of the members and shall meet at least one time per year. Five members of the committee shall constitute a quorum.

(f) The members shall receive no compensation or reimbursement of expenses from the state for their services as members of the advisory committee.



§ 16-13-62. Rules and regulations

The agency shall establish rules and regulations to implement the requirements of this part. Nothing in this part shall be construed to authorize the agency to establish policies, rules, or regulations which limit, revise, or expand or purport to limit, revise, or expand any prescription or dispensing authority of any prescriber or dispenser subject to this part. Nothing in this part shall be construed to impede, impair, or limit a prescriber from prescribing pain medication in accordance with the pain management guidelines developed and adopted by the Georgia Composite Medical Board.



§ 16-13-63. Liability

(a) Nothing in this part shall require a dispenser or prescriber to obtain information about a patient from the program established pursuant to this part. A dispenser or prescriber shall not have a duty and shall not be held civilly liable for damages to any person in any civil or administrative action or criminally responsible for injury, death, or loss to person or property on the basis that the dispenser or prescriber did or did not seek or obtain information from the electronic data base established pursuant to Code Section 16-13-57. Nothing in this part shall create a private cause of action against a prescriber or dispenser.

(b) A dispenser or prescriber acting in good faith shall not be held civilly liable for damages to any person in any civil or administrative action or criminally responsible for injury, death, or loss to person or property for receiving or using information from the electronic data base established pursuant to Code Section 16-13-57.



§ 16-13-64. Violations; criminal penalties; civil damages

(a) A dispenser who knowingly and intentionally fails to submit prescription information to the agency as required by this part or knowingly and intentionally submits incorrect prescription information shall be guilty of a felony and, upon conviction thereof, shall be punished for each such offense by imprisonment for not less than one year nor more than five years, a fine not to exceed $50,000.00, or both, and such actions shall be reported to the licensing board responsible for issuing such dispenser's dispensing license for action to be taken against such dispenser's license.

(b) An individual authorized to access electronic data base prescription information pursuant to this part who negligently uses, releases, or discloses such information in a manner or for a purpose in violation of this part shall be guilty of a misdemeanor. Any person who is convicted of negligently using, releasing, or disclosing such information in violation of this part shall, upon the second or subsequent conviction, be guilty of a felony and shall be punished by imprisonment for not less than one nor more than three years, a fine not to exceed $5,000.00, or both.

(c) (1) An individual authorized to access electronic data base prescription information pursuant to this part who knowingly obtains or discloses such information in a manner or for a purpose in violation of this part shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one year nor more than five years, a fine not to exceed $50,000.00, or both.

(2) Any person who knowingly obtains, attempts to obtain, or discloses electronic data base prescription information pursuant to this part under false pretenses shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one year nor more than five years, a fine not to exceed $100,000.00, or both.

(3) Any person who obtains or discloses electronic data base prescription information not specifically authorized herein with the intent to sell, transfer, or use such information for commercial advantage, personal gain, or malicious harm shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than two years nor more than ten years, a fine not to exceed $250,000.00, or both.

(d) Any person who is injured by reason of any violation of this part shall have a cause of action for the actual damages sustained and, where appropriate, punitive damages. Such person may also recover attorney's fees in the trial and appellate courts and the costs of investigation and litigation reasonably incurred.

(e) The penalties provided by this Code section are intended to be cumulative of other penalties which may be applicable and are not intended to repeal such other penalties.



§ 16-13-65. Exceptions

(a) This part shall not apply to any veterinarian.

(b) This part shall not apply to any drug, substance, or immediate precursor classified as an exempt over the counter (OTC) Schedule V controlled substance pursuant to this chapter or pursuant to board rules established in accordance with Code Section 16-13-29.2.









Article 3 - Dangerous Drugs

§ 16-13-70. Short title

This article shall be known and may be cited as the "Dangerous Drug Act."



§ 16-13-70.1. Definition of terms

Any term used in this article and not defined in this article but defined in Code Section 16-13-21 shall have the meaning provided for that term in Code Section 16-13-21.



§ 16-13-71. "Dangerous drug" defined

(a) A "dangerous drug" means any drug other than a drug contained in any schedule of Article 2 of this chapter, which, under the federal Food, Drug, and Cosmetic Act (52 Stat. 1040 (1938)), 21 U.S.C. Section 301, et seq., as amended, may be dispensed only upon prescription. In any civil or criminal action or other proceedings, a certification from the Food and Drug Administration of the United States Department of Health and Human Services attesting to the fact that a drug other than a drug contained in any schedule of Article 2 of this chapter involved in the action or proceeding is a dangerous drug that federal law prohibits dispensing of without a prescription pursuant to the federal Food, Drug, and Cosmetic Act shall be admissible as prima-facie proof that such drug is a "dangerous drug."

(b) In addition to subsection (a) of this Code section, a "dangerous drug" means any other drug or substance declared by the General Assembly to be a dangerous drug; to include any of the following drugs, chemicals, or substances; salts, isomers, esters, ethers, or derivatives of such drugs, chemicals, or substances which have essentially the same pharmacological action; all other salts, isomers, esters, ethers, and compounds of such drugs, chemicals, or substances unless specifically exempted and the following devices, identified as "dangerous drugs":

(.03) Abacavir;

(.035) Abarelix;

(.037) Abatacept;

(.04) Abciximab;

(.042) Abiraterone;

(.043) abobotulinumtoxinA;

(.045) Acamprostate;

(.05) Acarbose;

(.1) Acebutolol;

(1) Acecarbromal;

(2) Acenocoumarol;

(3) Acetazolamide;

(3.5) Reserved;

(4) Acetohexamide;

(4.1) Aceto-hydroxamic acid;

(5) Acetophenazine;

(6) Acetosulfone;

(7) Acetyl sulfamethoxypyridazine;

(8) Acetyl sulfisoxazole;

(9) Acetylcarbromal;

(10) Acetylcholine;

(11) Acetylcysteine;

(12) Acetyldigitoxin;

(12.1) Acitretin;

(12.5) Aclidinium bromide;

(13) Acrisorcin;

(13.3) Acrivastine;

(13.5) Acyclovir;

(13.53) Adalimumab;

(13.55) Adapalene;

(13.6) Adenosine;

(14) Adenosine 5-monophosphate;

(14.5) Adenovirus;

(15) Adenylic acid;

(16) Adiphenine hydrochloride;

(16.5) Ado-trastuzumab;

(17) Adrenal cortex extracts;

(17.1) Afatinib;

(17.3) Aflibercept;

(17.5) Albendazole;

(17.6) Albiglutide;

(17.7) Albiraterone;

(18) Albumin, normal human serum;

(18.1) Albuterol;

(19) Albutonium;

(19.3) Alcaftadine;

(19.5) Alclometasone dipropionate;

(19.57) Alectinib;

(19.58) Alemtuzumab;

(19.6) Alendronate;

(19.65) Alfuzosin;

(19.7) Alglucerase;

(19.75) Alglucosidase alfa;

(19.76) Alirocumab;

(19.77) Aliskiren;

(19.8) Alitretinoin;

(20) Alkaverir;

(21) Alkavervir;

(21.1) Alkyl nitrites;

(22) Allopurinol;

(22.2) Almotriptan;

(22.3) Alogliptin;

(22.5) Alosetron;

(23) Alpha amylase;

(23.1) Alprostadil;

(24) Alseroxylon;

(24.1) Altenodol;

(24.6) Altretamine;

(25) Aluminum nicotinate;

(26) Alverine;

(26.5) Alvimopan;

(27) Amantadine;

(28) Ambenonium chloride;

(28.5) Ambrisentan;

(29) Ambrosiacae follens;

(30) Amcinonide;

(30.1) Amdinocillin;

(30.5) Amifostine;

(31) Amikacin;

(31.1) Amiloride;

(32) Aminacrine;

(33) 4-amino-N-methyl-pteroylglutamic acid;

(34) Amino acid preparations for injection or vaginal use;

(35) Aminocaproic acid;

(36) Aminohippurate;

(36.5) Aminolevulinic acid;

(37) Aminophylline;

(38) Aminosalicylate -- See exceptions;

(39) Aminosalicylate calcium -- See exceptions;

(40) Aminosalicylate potassium -- See exceptions;

(41) Aminosalicylate sodium -- See exceptions;

(42) Aminosalicylic acid -- See exceptions;

(42.1) Amiodarone;

(43) Amisometradine;

(44) Amitriptyline;

(44.3) Amlexanox;

(44.5) Amlodipine;

(44.6) Ammonia, N-13;

(44.7) Ammonium lactate;

(45) Amodiaquin;

(45.5) Amoxapine;

(46) Amoxicillin;

(47) Amphotericin B;

(48) Ampicillin;

(48.2) Amprenavir;

(48.6) Amrinone;

(49) Amyl nitrite;

(50) Amylolytic enzymes;

(50.1) Anabolic steroids, if listed in Code Section 16-13-27.1 as being exempt as Schedule III controlled substances;

(50.3) Anagrelide;

(50.4) Anakinra;

(50.5) Anastrozole;

(51) Androgens, except those androgens listed in paragraph (6) of Code Section 16-13-27;

(52) Angiotensin amide;

(52.5) Anidulafungin;

(53) Anisindione;

(54) Anisotropine;

(55) Antazoline;

(56) Anterior pituitary hormones;

(57) Anthralin;

(58) Anti-coagulant acid:

(A) Citrate dextrose;

(59) Antigens:

(A) Alternaria tenius;

(B) Aqua ivy;

(C) Ash mix;

(D) Aspergillus fumigatus;

(E) Bacterial, Staphylococcus aureus, Type 1;

(F) Bacterial, Staphylococcus aureus, Type 3;

(G) Bacterial, Undenatured;

(H) Bee;

(I) Beech;

(J) Bermuda grass;

(K) Birch;

(L) California live oak;

(M) Candida albicans;

(N) Careless weed;

(O) Cat epithelia;

(P) Cattle epithelia;

(Q) Coccidioides immitis;

(R) Cottonwood fremont;

(S) Dog epithelia;

(T) Elm mix;

(U) English plantain;

(V) Feather mix;

(W) Gram negative bacterial;

(X) Helminthosporium sativum;

(Y) Hickory;

(Z) Hormodendrum hordei;

(AA) Hornet;

(BB) House dust;

(CC) House dust mix;

(DD) Insects;

(EE) Intradermal or scratching test;

(FF) Johnson grass;

(GG) Kentucky blue grass;

(HH) Kochia;

(II) Lamb quarters;

(JJ) Maple;

(KK) Mesquite;

(LL) Mixed epidermals;

(MM) Mixed grass, ragweeds (spring-fall);

(NN) Mixed grasses (spring);

(OO) Mixed inhalants;

(PP) Mixed molds;

(QQ) Mixed ragweed;

(RR) Mixed ragweed -- mixed weeds (fall);

(SS) Mixed weeds;

(TT) Molds;

(UU) Mountain cedar;

(VV) Mugwort common;

(WW) National weed mix;

(XX) Oak mix;

(YY) Olive;

(ZZ) Orchard grass;

(AAA) Pecan;

(BBB) Penicillium notatum;

(CCC) Perennial rye;

(DDD) Poison oak and poison ivy;

(EEE) Pollens;

(FFF) Poplar mix;

(GGG) Prescription;

(HHH) Ragweed mix;

(III) Red top grass;

(JJJ) Respiratory bacterial;

(KKK) Rough pigweed;

(LLL) Russian thistle;

(MMM) Sagebrush common;

(NNN) Scale mix;

(OOO) Short ragweed;

(PPP) Simplified allergy screening set;

(QQQ) Skin bacterial;

(RRR) Southern grass;

(SSS) Staphylococcal;

(TTT) Stinging insect mix;

(UUU) Stinging insects;

(VVV) Sweet vernal;

(WWW) Sycamore;

(XXX) Tall ragweed;

(YYY) Timothy;

(ZZZ) Tree mix;

(AAAA) Trees (early spring);

(BBBB) Walnut;

(CCCC) Wasp;

(DDDD) West ragweed;

(EEEE) West weed mix;

(FFFF) Yellow jacket;

(60) Antihemophilic factor, Human;

(61) Antirabies serum;

(62) Antivenin;

(62.05) Apixaban;

(62.1) Apomorphine;

(62.3) Apraclonidine;

(62.38) Apremilast;

(62.4) Aprepitant;

(62.5) Aprotinin;

(62.7) Ardeparin;

(62.75) Arformoterol tartrate;

(62.8) Argatroban;

(63) Arginine, L-;

(63.5) Aripiprazole;

(64) Arsenic -- Preparation for human use;

(64.1) Arsenic trioxide;

(65) Artegraft;

(65.5) Artemether;

(66) Ascorbate sodium -- Injection;

(66.5) Asenapine;

(66.7) Asfotase;

(67) Asparaginase;

(67.6) Astemizole;

(67.67) Astenajavol;

(67.72) Atazanavir;

(68.1) Atenolol;

(68.15) Atomoxetine;

(68.2) Atorvastatin;

(68.3) Atovaquone;

(68.4) Atracurium besylate;

(68.5) Atropine -- See exceptions;

(68.6) Auranofin;

(69) Aurothioglucose;

(69.1) Avanafil;

(69.2) Avibactam;

(69.3) Axitinib;

(69.5) Azacitidine;

(70) Azapetine;

(71) Azatadine maleate;

(72) Azathioprine;

(72.3) Azelaic acid;

(72.4) Azelastine;

(72.43) Azficel-T;

(72.45) Azilsartan;

(72.5) Azithromycin;

(72.7) Azlocillin;

(73) Azo-sulfisoxazole;

(73.5) Aztreonam;

(74) Azuresin;

(75) Bacitracin -- See exceptions;

(76) Baclofen;

(76.5) Balsalazide;

(77) Barium -- See exceptions;

(77.3) Bazedoxifene;

(77.5) Beclomethasone;

(78) Bedaquiline;

(78.3) Belatacept;

(78.5) Belimumab;

(78.7) Belinostat;

(79) Belladonna;

(80) Belladonna alkaloids;

(81) Belladonna extracts;

(82) Benactyzine;

(82.5) Benazepril;

(82.7) Bendamustine;

(83) Bendroflumethiazide;

(83.1) Benoxaprofen;

(83.2) Bentiromide;

(83.5) Bentoquatam -- See exceptions;

(84) Benzestrol;

(85) Benzonatate;

(86) Benzoylpas;

(87) Benzquinamide;

(88) Benzthiazide;

(89) Benztropine;

(90) Benzylpenicilloyl - polylysine;

(91) Bephenium hydroxynaphthoate;

(91.3) Bepotastine;

(91.5) Bepridil;

(91.7) Beractant;

(91.8) Besifloxacin;

(92) Beta-carotene -- See exceptions;

(93) Betadine vaginal gel;

(94) Betahistine;

(94.5) Betaine, anhydrous;

(95) Betamethasone;

(95.1) Betaxolol;

(96) Betazole;

(97) Bethanechol;

(97.1) Bethanidine sulfate;

(97.2) Bevacizumab;

(97.3) Bexarotene;

(97.5) Bicalutamide;

(98) Bile extract;

(98.2) Bimatoprost;

(99) Biperiden;

(100) Bisacodyl tannex;

(101) Bishydroxycoumarin;

(101.5) Biskalcitrate;

(102) Bismuth sodium tartrate -- See exceptions;

(102.05) Bisoprolol;

(102.1) Bitolterol mesylate;

(102.5) Bivalirudin;

(103) Blastomycine;

(104) Bleomycin;

(104.3) Blinatumomab;

(104.5) Boceprevir;

(105) Boroglycerin glycerite;

(105.3) Bortezomib;

(105.5) Bosentan;

(105.6) Bosutinib;

(105.7) Botulinum toxin (B);

(106) Botulism antitoxin;

(106.5) Brentuxima vedotin;

(107) Bretylium;

(107.2) Brexpaprazole;

(107.3) Briazolamide;

(107.5) Brimonidine;

(108) Bromelains -- See exceptions;

(108.5) Bromfenac;

(109) Bromisovalum;

(110) Bromocriptine;

(111) Bromodiphenhydramine;

(112) Brompheniramine -- See exceptions;

(113) Brucella antigen;

(114) Brucella protein nucleate;

(115) Buclizine;

(115.3) Budesonide -- See exceptions;

(115.5) Bumetanide;

(116) Bupivacaine;

(116.05) Reserved;

(116.1) Bupropion;

(116.5) Buspirone;

(117) Busulfan;

(118) Butacaine;

(119) Butaperazine;

(119.05) Butenafine -- See exceptions;

(119.1) Butoconazole -- See exceptions;

(120) Reserved;

(121) Butyl nitrite;

(122) Butyrophenone;

(122.3) Cabazitaxel;

(122.5) Cabergoline;

(122.7) Cabozantinib;

(123) Cadmium sulfide -- See exceptions;

(124) Caffeine sodium benzoate;

(124.3) Calcifediol;

(124.7) Calcipotriene;

(125) Calcitonin, Salmon;

(126) Calcitriol;

(127) Calcium disodium edetate -- See exceptions;

(128) Calcium gluconogalactogluconate;

(129) Calcium levulinate;

(129.5) Calfactant;

(130) Calusterone;

(130.1) Canagliflozin;

(130.3) Canakinumab;

(130.5) Candesartan;

(131) Candicidin;

(131.5) Cangrelor;

(132) Cantharidin;

(132.5) Capecitabine;

(133) Capreomycin;

(133.05) Capsaicin -- see exceptions;

(133.1) Captopril;

(134) Capyodiame;

(135) Caramiphen;

(136) Carbachol;

(137) Carbamazepine;

(138) Carbazochrome;

(139) Carbenicillin;

(140) Carbetapentane;

(141) Carbidopa;

(142) Carbinoxamine;

(142.5) Carboplatin;

(142.7) Carfilzomib;

(143) Carglumic Acid;

(143.5) Cariprazine;

(144) Carmustine;

(144.1) Carnitine;

(145) Carphenazine;

(145.6) Carteolol;

(145.8) Carvedilol;

(146) Casein hydrolysate;

(146.6) Caspofungin;

(147) Catarrhalis combined vaccine;

(148) Catarrhalis vaccine mixed;

(149) Cefaclor;

(150) Cefadroxil;

(151) Cefamandole;

(151.3) Cefazolin;

(151.4) Cefdinir;

(151.45) Cefditoren;

(151.5) Cefepime;

(151.6) Cefixime;

(151.7) Cefmetazole;

(151.8) Cefonicid;

(152) Cefoperazone;

(152.1) Ceforanide;

(152.2) Cefotaxime;

(152.3) Cefotetan;

(152.7) Cefotiam;

(152.9) Cefoxitin;

(153.1) Cefpiramide;

(153.2) Cefpodoxime;

(153.3) Cefprozil;

(153.35) Ceftaroline;

(153.4) Ceftazidime;

(153.5) Ceftibuten;

(153.6) Ceftizoxime;

(153.7) Ceftolozane;

(153.8) Ceftriaxone;

(153.9) Cefuroxime;

(153.95) Celecoxib;

(154) Cellulose, Oxadized, Regenerated -- See exceptions;

(154.5) Centruroides [Scorpion] Immune;

(155) Cephalexin;

(156) Cephaloglycin;

(157) Cephaloridine;

(158) Cephalothin;

(159) Cephapirin;

(159.3) Cephradine;

(159.6) Ceretec;

(159.7) Ceritinib;

(159.8) Cerivastatin;

(160) Certolizumab;

(160.1) Ceruletide;

(160.15) Cetirizine -- See exceptions;

(160.16) Cetrorelix;

(160.165) Cetuximab;

(160.17) Cevimeline;

(160.20) Chenodiol;

(161) Chlophedianol;

(162) Chlorambucil;

(163) Chloramphenicol;

(164) Chloranil -- See exceptions;

(165) Chlordantoin;

(166) Chlordiazepoxide in combination with clidinium bromide or water soluble esterified estrogens;

(166.5) Chlorhexidine -- See exceptions;

(167) Chlormadinone;

(168) Chlormerodrin;

(169) Chlormezanone;

(170) Chloroacetic acid -- See exceptions;

(171) Chlorobutanol -- See exceptions;

(172) Chloroform -- See exceptions;

(173) Chloroguanide;

(174) Chloroprocaine;

(175) Chloroquine;

(176) Chlorothiazide;

(177) Chlorotrianisene;

(178) Chloroxine;

(179) Chlorphenesin;

(180) Chlorpheniramine -- See exceptions;

(181) Chlorphenoxamine;

(182) Chlorpromazine;

(183) Chlorpropamide;

(184) Chlorprothixene;

(185) Chlorquinaldol;

(186) Chlortetracycline;

(187) Chlorthalidone;

(188) Chlorzoxazone;

(189) Cholera vaccine;

(190) Cholestyramine resin;

(190.3) Cholic Acid;

(190.5) Choline C 11;

(191) Chondroitin;

(191.5) Chymopapain;

(192) Chymotrypsin;

(192.02) Ciclesonide;

(192.03) Ciclopirox;

(192.05) Cidofovir;

(192.1) Cilastatin;

(192.4) Cilexetil;

(192.7) Cilostazol;

(193) Cimetidine -- See exceptions;

(193.5) Cinacalcet;

(194) Cinoxacin;

(194.5) Ciprofloxacin;

(194.7) Cisapride;

(194.8) Cisatracurium;

(195) Cisplatin;

(195.2) Citalopram;

(195.3) Cladribine;

(195.5) Clarithromycin;

(195.7) Clavulanate;

(196) Clemastine -- See exceptions;

(196.5) Clevidipine;

(197) Clidinium bromide;

(198) Clindamycin;

(198.05) Clobazam;

(198.1) Clobetasol propionate;

(199) Clocortolone pivalate;

(200) Clofibrate;

(201) Clomiphene;

(201.5) Clomipramine;

(202) Clonidine;

(203) Clopidogerel;

(204) Clostridiopeptidase;

(205) Clotrimazole -- See exceptions;

(206) Cloxacillin;

(206.5) Clozapine;

(207) Coal tar solution topical;

(207.5) Cobicistat;

(207.7) Cobimetinib;

(208) Cobra venom;

(208.5) Coccidioides immitis;

(209) Colchicine -- See exceptions;

(209.5) Colesevelam;

(210) Colestipol;

(211) Colistimethate;

(212) Colistin;

(213) Collagenase;

(213.1) Collagenase clostridium histolyticum;

(213.3) Conivaptan;

(213.5) Corticorelin;

(214) Corticotropin;

(215) Corticotropin, Respository;

(216) Cortisone;

(217) Cosyntropin;

(217.5) Crixivan;

(217.8) Crizotinib;

(217.9) Crofelemer;

(218) Cromolyn -- See exceptions;

(219) Crotaline antivenin, Polyvalent;

(220) Crotamiton;

(221) Cryptenamine;

(221.5) Cupric chloride -- injectable;

(222) Cyanide antidote;

(223) Cyclacillin;

(224) Cyclandelate;

(225) Reserved;

(226) Cyclobenzaprine;

(227) Cyclomethycaine;

(228) Cyclopentamine;

(229) Cyclopentolate;

(230) Cyclophosphamide;

(231) Cycloserine;

(231.5) Cyclosporine;

(232) Cyclothiazide;

(233) Cycrimine;

(234) Cyproheptadine;

(234.5) Cysteamine;

(235) Cytarabine;

(235.5) Dabigatran;

(235.7) Dabrafenib;

(236) Dacarbazine;

(236.5) Daclatasvir;

(236.6) Daclizumab;

(237) Dactinomycin;

(237.05) Dalbavancin;

(237.1) Dalfampridine;

(237.2) Dalfopristin;

(237.5) Dalteparin;

(237.7) Danaparoid;

(238) Danazol;

(239) Dantrolene;

(239.4) Dapagliflozin;

(239.5) Dapiprazole;

(240) Dapsone -- See exceptions;

(240.3) Daptomycin;

(240.4) Daratumumab;

(240.5) Darbepoetin alfa;

(240.6) Darifenacin;

(240.7) Darunavir;

(240.8) Dasabuvir;

(240.9) Dasatinib;

(241) Daunorubicin;

(242) Deanol;

(243) Decamethonium;

(243.3) Decitabine;

(243.5) Deferasirox;

(243.7) Deferiprone;

(244) Deferoxamine;

(244.4) Degarelix;

(244.5) Delavirdine;

(245) Demecarium;

(246) Demeclocycline;

(247) Demethylchlortetracycline;

(247.7) Denosumab;

(247.8) Deoxycholic Acid;

(248) Deoxyribonuclease, Pancreatic;

(249) Deserpidine;

(249.5) Desflurane;

(250) Desipramine;

(250.5) Desirudin;

(251) Deslanoside;

(251.5) Desloratadine;

(252) Desmopressin;

(252.5) Desogestrel;

(253) Desonide;

(254) Desoximetasone;

(255) Desoxycorticosterone;

(256) Desoxyribonuclease;

(256.5) Desvenlafaxine;

(257) Dexamethasone;

(258) Dexbrompheniramine -- See exceptions;

(259) Dexchlorpheniramine;

(259.5) Dexlansoprazole;

(260) Dexpanthenol;

(260.5) Dexrazoxane;

(261) Dextran;

(262) Reserved;

(263) Dextriferron;

(264) Dextroisoephedrine;

(265) Dextrothyroxine;

(265.5) Dezocine;

(266) Diatrizoate;

(267) Diazoxide;

(268) Dibucaine;

(269) Dichloralphenazone;

(270) Dichlorphenamide;

(270.5) Diclofenac;

(271) Dicloxacillin;

(272) Dicyclomine;

(272.5) Didanosine;

(273) Dienestrol;

(273.5) Dienogest;

(274) Diethylcarbamazine;

(275) Diethylstilbestrol;

(276) Reserved;

(277) Diflorasone diacetate;

(277.5) Diflunisal;

(277.57) Difluprednate;

(278) Digitalis;

(279) Digitoxin;

(280) Digoxin;

(281) Dihydroergocornine;

(282) Dihydroergocristine;

(283) Dihydroergocryptine;

(284) Dihydroergotamine;

(285) Dihydrostreptomycin;

(286) Dihydrotachysterol;

(287) Diiodohydroxyquin;

(287.5) Diltiazem;

(288) Dimenhydrinate -- Injection or suppositories;

(289) Dimercaprol;

(290) Dimethindene;

(291) Dimethisterone;

(291.5) Dimethyl fumarate;

(292) Dimethyl sulfoxide -- See exceptions;

(293) Dimethyl tubocurarine;

(293.5) Dimyristoyl;

(294) Dinoprost;

(295) Dinoprostone;

(295.5) Dinutuximab;

(296) Dioxyline;

(297) Diphemanil;

(298) Diphenadione;

(299) Diphenhydramine -- See exceptions;

(300) Diphenidol;

(301) Diphenylhydantoin;

(302) Diphenylpyraline;

(303) Diphtheria antitoxin;

(304) Diphtheria and tetanus toxoids;

(305) Diphtheria and tetanus toxoids and pertussis vaccine;

(306) Diphtheria and tetanus toxoids, Absorbed;

(307) Diphtheria and tetanus toxoids, Pertussis;

(308) Diphtheria toxoid;

(309) Dipivefrin;

(310) Dipyridamole;

(311) Dipyron;

(311.3) Dirithromycin;

(311.5) Disibind;

(312) Disodium edetate -- See exceptions;

(313) Disopyramide;

(314) Disulfiram;

(314.5) Divalproex;

(315) Dobutamine;

(315.5) Docetaxel;

(315.7) Docosanol -- See exceptions;

(316) Doderlein bacilli;

(316.2) Dofetilide;

(316.3) Dolasetron;

(316.4) Dolutegravir;

(316.5) Donepezil;

(317) Dopamine;

(317.2) Doripenem;

(317.3) Dornase Alpha;

(317.4) Dorzolamide;

(317.5) Doxacurium;

(318) Doxapram;

(318.5) Doxazosin mesylate;

(319) Doxepin;

(319.5) Doxercalciferol;

(320) Doxorubicin;

(321) Doxycycline;

(322) Reserved;

(323) Doxylamine;

(324) Dromostanolone;

(324.5) Dronedarone;

(325) Droperidol;

(325.3) Drospirenone;

(325.4) Drotrecogin alfa;

(325.43) Droxidopa;

(325.44) Dulaglutide;

(325.45) Duloxetine;

(325.5) Dutasteride;

(326) Dyclonine;

(327) Dydrogesterone;

(328) Dyphylline;

(328.5) Ecallantide;

(329) Echothiophate;

(329.5) Econazole;

(330) Ectylurea;

(330.3) Eculizumab;

(330.5) Edetate -- See exceptions;

(330.7) Edoxaban;

(331) Edrophonium;

(331.03) Efavirenz;

(331.04) Efinaconazole;

(331.05) Eflornithine;

(331.055) Eliglustat;

(331.058) Elosulfase;

(331.059) Elotuzumab;

(331.06) Eltrombopag;

(331.065) Elvitegravir;

(331.07) Emedastine;

(331.071) Empagliflozin;

(331.072) Emtricitabine;

(331.1) Enalapril;

(331.6) Enalaprilat;

(332) Enflurane;

(332.2) Enfuvirtide;

(332.5) Enoxacin;

(332.7) Enoxaparin;

(332.8) Entacapone;

(332.85) Entecavir;

(332.87) Enzalutamide;

(332.9) Epinastine;

(333) Epinephrine;

(334) Epinephryl borate;

(334.3) Epirubicin;

(334.4) Eplerenone;

(334.5) Epoprostenol;

(334.7) Eprosartan;

(334.8) Eptifibatide;

(335) Ergocalciferol -- See exceptions;

(335.5) Ergoloid mesylates;

(336) Ergonovine;

(337) Ergotamine;

(338) Ergosine;

(339) Ergocristine;

(340) Ergocryptine;

(341) Ergocornine;

(342) Ergotaminine;

(343) Ergosinine;

(344) Ergocristinine;

(345) Ergocryptinine;

(346) Ergocorninine;

(346.05) Eribulin;

(346.1) Erlotinib;

(346.5) Ertapenem;

(347) Erythrityl tetranitrate;

(348) Erythromycin;

(348.722) Escitalopram;

(349) Eserine;

(349.3) Eslicarbazepine;

(349.4) Esmolol;

(349.7) Esomeprazole -- See exceptions;

(350) Esterified estrogens;

(351) Estradiol;

(352) Estriol;

(353) Estrogens;

(354) Estrogenic substances;

(355) Estrone;

(355.5) Estropipate;

(356) Ethacrynate;

(357) Ethacrynic acid;

(358) Ethambutol;

(359) Ethamivan;

(359.5) Ethanolamine oleate;

(360) Ethaverine;

(361) Ether -- See exceptions;

(361.5) Ethinamate;

(362) Ethinyl estradiol;

(363) Ethiodized oil;

(364) Ethionamide;

(365) Ethisterone;

(366) Ethoheptazine;

(367) Ethopropazine;

(368) Ethosuximide;

(369) Ethotoin;

(370) Ethoxazene -- See exceptions;

(371) Ethoxyzolamide;

(372) Ethyl biscoumacetate;

(373) Ethyl chloride -- See exceptions;

(374) Ethyl nitrite spirit;

(375) Reserved;

(376) Ethylnorepinephrine;

(377) Ethynodiol diacetate;

(378) Etidocaine;

(379) Etidronate;

(379.05) Etodolac;

(379.07) Etomidate;

(379.09) Etonogestrel;

(379.1) Etoposide;

(379.5) Etravirine;

(380) Eucatropine;

(380.3) Everolimus;

(380.4) Evolocumab;

(380.5) Exemestane;

(380.6) Exenatide;

(380.7) Ezetimibe;

(381) Factor IX complex, Human;

(381.1) Famciclovir;

(381.2) Famotidine -- See exceptions;

(381.3) Felbamate;

(381.5) Felodipine;

(381.55) Fenfibrate;

(381.6) Fenofenadine;

(381.7) Fenofibrate;

(381.75) Fenofibric acid;

(381.8) Fenoldopam;

(382) Fenoprofen;

(382.25) Febuxostat;

(383) Ferric cacodylate;

(383.15) Ferric Hexacyanoferrate;

(383.3) Ferumoxides;

(383.4) Ferumoxsil;

(383.43) Ferumoxytol;

(383.45) Fesoterodine;

(383.5) Fexofenadine -- See exceptions;

(384) Fibrinogen;

(385) Fibrinogen/antihemophilic factor, Human;

(386) Fibrinolysin, Human;

(386.05) Fidaxomicin;

(386.1) Filgrastim-SNDZ;

(386.3) Finasteride;

(386.5) Filgrastin;

(386.6) Finafloxacin;

(386.7) Fingolimod;

(387) Flavoxate;

(387.1) Flecainide acetate;

(387.7) Flibanserin;

(388) Florantyrone;

(388.3) Florbetapir F 18;

(388.5) Flosequinan;

(389) Floxuridine;

(389.5) Fluconazole;

(390) Flucytosine;

(390.5) Fludarabine;

(390.7) Fludeoxyglucose;

(391) Fludrocortisone;

(391.5) Flumazenil;

(392) Flumethasone;

(392.1) Flunisolide;

(393) Fluocinonide;

(394) Fluocinolone;

(395) Fluorescein;

(396) Fluoride -- See exceptions;

(396.5) Fluorometholone;

(397) Fluorophosphates;

(398) Fluorouracil;

(399) Fluoxetine;

(399.5) Fluoxymesterone;

(400) Fluphenazine;

(401) Fluprednisolone;

(402) Flurandrenolide;

(402.2) Flurbiprofen;

(402.5) Flutamide;

(402.6) Flutemetamol F18;

(402.7) Fluticasone -- See exceptions;

(402.8) Fluvastatin;

(402.9) Fluvoxamine;

(403) Folate sodium;

(404) Folic acid -- See exceptions;

(404.3) Follitropin;

(404.5) Fomivirsen;

(404.7) Fondaparinux;

(405) Foreign protein;

(406) Formaldehyde -- See exceptions;

(406.2) Formoterol;

(406.3) Fosamprenavir;

(406.35) Fosaprepitant;

(406.4) Foscarnet;

(406.5) Fosfomycin;

(406.7) Fosinopril;

(406.9) Fosphenytoin;

(406.95) Frovatriptan;

(407) Furazolidone;

(408) Furosemide;

(408.2) Gabapentin;

(408.25) Gadobenate;

(408.27) Gadobutrol;

(408.3) Gadodiamide;

(408.35) Gadofosveset;

(408.4) Gadopentetate dimeglumine;

(408.5) Gadoterate meglumine;

(408.6) Gadoteridol;

(408.8) Gadoversetamide;

(408.85) Gadoxetate;

(408.9) Galantamine;

(409) Gallamine triethiodide;

(409.3) Gallium citrate;

(409.5) Gallium nitrate;

(409.8) Galsulfase;

(410) Gamma benzene hexachloride;

(411) Gamma globulin;

(411.5) Ganciclovir;

(411.7) Ganirelix;

(412) Gas gangrene polyvalent antitoxin;

(412.03) Gatifloxacin;

(412.04) Gefitinib;

(412.05) Gemcitabine;

(412.1) Gemfibrozil;

(412.2) Gemifloxacin;

(412.3) Gemtuzumab ozogamicin;

(412.5) Genotropin;

(413) Gentamicin;

(414) Gentian violet vaginal suppositories;

(415) Gitalin;

(415.03) Glatiramer;

(415.05) Glimepiride;

(415.1) Glipizide;

(416) Glucagon;

(416.5) Glucarpidase;

(417) Gluceptate;

(418) Gluconate magnesium;

(419) Gluconate potassium -- See exceptions;

(420) Glutamate arginine;

(420.1) Glyburide;

(420.2) Glycerol phenylbutyrate;

(420.5) Glycine -- See exceptions;

(421) Glycobiarsol;

(422) Glycopyrrolate;

(423) Gold sodium thiomalate;

(424) Gold thiosulfate -- See exceptions;

(424.4) Golimumab;

(425) Gomenol Solution;

(425.5) Gonadorelin acetate;

(426) Gonadotropin, Chorionic;

(427) Gonadotropin, Chorionic, Anti-human serum;

(428) Gonadotropin, Serum;

(428.5) Goserelin;

(429) Gramicidin;

(430) Gramineae pollens;

(430.3) Gramosetron;

(430.5) Granisetron;

(431) Griseofulvin;

(431.5) Guanabenz;

(432) Guanethidine;

(432.4) Guanadrel;

(432.7) Guanfacine;

(432.9) Guanidine;

(433) Halcinonide;

(433.5) Halobetasol Propionate;

(433.7) Halofantrine;

(434) Haloperidol;

(435) Haloprogin;

(436) Halothane;

(437) Hartman's solution;

(438) Heparin;

(439) Hetacillin;

(440) Hexachlorophene -- See exceptions;

(441) Hexafluorenium;

(442) Hexocyclium;

(443) Hexylcaine;

(444) Histamine;

(445) Histoplasmin;

(445.5) Histrelin acetate;

(446) Homatropine;

(446.4) Human secretin;

(446.6) Hyaluronan;

(446.7) Hyaluronic acid;

(447) Hyaluronidase;

(448) Hydralazine;

(449) Hydrocalciferol;

(450) Hydrochlorothiazide;

(451) Hydrocortamate;

(452) Hydrocortisone -- See exceptions;

(453) Hydroflumethiazide;

(454) Hydroquinone;

(455) Hydroxocobalamin -- See exceptions;

(456) Hydroxyamphetamine;

(457) Hydroxychloroquine;

(458) Hydroxyprogesterone;

(459) Hydroxyurea;

(460) Hydroxyzine;

(461) Hyoscyamine;

(462) Hyoscyamus alkaloids;

(463) Hypophamine;

(463.03) Ibandronate;

(463.5) Ibrutinib;

(464) Ibuprofen -- See exceptions;

(464.05) Ibutilide;

(464.07) Icatibant;

(464.1) Idarubicin;

(464.15) Idarucizumab;

(464.2) Idelalisib;

(464.3) Idoxuridine;

(464.5) Idursulfase;

(464.6) Ifosfamide;

(464.67) Iloperidone;

(464.7) Iloprost;

(464.8) Imatinib;

(465) Imiglucerase;

(465.1) Imipenem/cilastatin;

(466) Imipramine;

(466.5) Imiquimod;

(467) Immune hepatitis B globulin, Human;

(468) Immune poliomyelitis globulin, Human;

(469) Immune serum globulin, Human;

(469.05) IncobotulinumtoxinA;

(469.07) Indacaterol;

(469.1) Indapamide;

(469.5) Indecainide;

(470) Indigotindisulfonate;

(470.05) Indinavir;

(470.1) Indium IN-III oxyquinolone;

(470.3) Indium IN-III pentetreotide;

(471) Indocyanine green;

(472) Indomethacin;

(472.5) Infliximab;

(473) Influenza virus vaccines;

(473.5) Ingenol mebutate;

(474) Injections, All substances for human use -- See exceptions;

(474.2) Insulin aspart;

(474.3) Insulin degludec;

(474.4) Insulin glargine;

(474.45) Insulin glulisine;

(474.5) Interferon;

(475) Intrinsic factor concentrate manufactured for human use;

(475.3) Inulin;

(475.5) Iobenguane;

(476) Iocetamic acid;

(477) Iodamide;

(478) Iodinated I-125 serum albumin;

(479) Iodinated I-131 serum albumin;

(480) Iodinated glycerol-theophylline;

(481) Iodine solution, Strong oral;

(482) Iodipamide;

(482.5) Iodixanol;

(483) Iodized oil;

(484) Iodobenzoic acid -- See exceptions;

(485) Iodobrassid;

(485.1) Iodohippurate sodium;

(486) Iodopyracet;

(487) Iodothiouracil;

(487.05) Iofetamine;

(487.06) Ioflupane;

(487.08) Iohexol;

(487.1) Iopamidol;

(488) Iopanoic acid -- See exceptions;

(489) Iophendylate;

(489.1) Iopromide;

(489.2) Iothalamate;

(489.3) Iothiouracil;

(489.5) Iotrolan;

(489.6) Ioversol;

(490.1) Ioxaglate;

(490.5) Ioxilan;

(490.7) Ipilimumab;

(491) Ipodate;

(491.5) Ipratropium;

(491.6) Irbesartan;

(491.7) Irinotecan;

(492) Iron cacodylate;

(493) Iron dextran injection;

(494) Iron peptonized;

(495) Iron sorbitex;

(495.5) Isavuconazonium;

(496) Isocarboxazid;

(497) Isoetharine;

(498) Isoflurane;

(499) Isoflurophate;

(500) Isometheptene;

(501) Isoniazid;

(502) Isopropamide;

(503) Isoproterenol;

(504) Isosorbide dinitrate;

(504.05) Isosorbide mononitrate;

(504.1) Isosulfan blue;

(505) Isothipendyl;

(505.5) Isotretinoin;

(506) Isoxsuprine;

(506.5) Isradipine;

(506.7) Itraconazole;

(506.72) Ivabradine;

(506.75) Ivacaftor;

(506.8) Ivermectin;

(506.9) Ixabepilone;

(506.95) Ixazomib;

(507) Kanamycin;

(508) Reserved;

(509) Ketocholanic acids;

(509.1) Ketoconazole -- See exceptions;

(509.15) Ketoprofen -- See exceptions;

(509.17) Ketorolac tromethamine;

(509.18) Ketotifen -- See exceptions;

(509.2) Labetalol;

(509.7) Lacosamide;

(510) Lactated ringers solution;

(511) Lactulose;

(511.3) Lamivudine;

(511.5) Lamotrigine;

(512) Lanatoside C;

(512.3) Lanreotide;

(512.5) Lansoprazole -- See exceptions;

(512.6) Lanthanum;

(512.67) Lapatinib;

(512.7) Latanoprost;

(513) Latrodectus mactans;

(513.3) Ledipasvir;

(513.5) Leflunomide;

(513.7) Lenalidomide;

(513.74) Lenvatinib;

(513.77) Lesinurad;

(513.8) Letrozole;

(514) Leucovorin;

(514.1) Leuprolide;

(514.5) Levalbuterol;

(515) Reserved;

(515.5) Levamisole;

(516) Levarterenol;

(516.05) Levetiracetam;

(516.07) Levobetaxolol;

(516.1) Levobunolol;

(516.3) Levobupivacine;

(516.5) Levocabastine;

(516.7) Levocarnitine;

(516.75) Levocetirizine;

(517) Levodopa;

(517.2) Levofloxacin;

(517.25) Levoleucovorin;

(517.3) Levomethadyl;

(517.35) Levomilnacipran;

(517.4) Levonordefrin;

(518) Levopropoxyphene;

(519) Levothyroxine;

(520) Lidocaine -- See exceptions;

(520.3) Linaclotide;

(520.5) Linagliptin;

(521) Lincomycin;

(522) Lindane -- See exceptions;

(522.5) Linezolid;

(523) Linolenic acid;

(524) Liothyronine;

(525) Liotrix;

(525.2) Liraglutide;

(525.5) Lisinopril;

(526) Lithium carbonate -- See exceptions;

(527) Lithium citrate;

(528) Liver extract;

(528.3) Lodoxamide;

(528.5) Lomefloxacin;

(528.7) Lomitapide;

(529) Lomustine;

(529.1) Loperamide -- See exceptions;

(529.5) Lopinavir;

(529.7) Loracarbef;

(529.9) Loratadine -- See exceptions;

(529.93) Lorcaserin hydrochloride;

(529.95) Losartan;

(529.97) Loteprednol;

(530) Lovastatin;

(530.5) Loxapine;

(530.7) Lubiprostone;

(530.8) Lucinactant;

(531) Lugols solution;

(531.3) Luliconazole;

(531.4) Lumacaftor;

(531.5) Lumefantrine;

(531.7) Lurasidone;

(532) Lututrin;

(533) Lymphogranuloma venereum antigen;

(534) Lypressin synthetic;

(534.5) Macitentan;

(535) Mafenide;

(536) Magnesium gluconate -- See exceptions;

(537) Magnesium salicylate;

(538) Mandelic acid -- See exceptions;

(539) Mannitol -- See exceptions;

(540) Mannitol hexanitrate;

(540.1) Maprotiline;

(540.3) Maraviroc;

(540.5) Masoprocol;

(541) Measles immune globulin, Human;

(542) Measles virus vaccines;

(543) Mebendazole for human use;

(544) Mecamylamine;

(544.5) Mecasermin;

(545) Mechlorethamine;

(546) Meclizine -- See exceptions;

(546.5) Meclocycline;

(547) Meclofenamate;

(548) Medroxyprogesterone;

(549) Medrysone;

(550) Mefenamic acid;

(550.5) Mefloguine;

(551) Megestrol;

(552) Meglumine;

(552.5) Meloxicam;

(553) Melphalan;

(553.5) Memantine;

(554) Menadiol;

(555) Menadione;

(556) Meningococcal polysaccharide vaccine;

(557) Menotropins;

(558) Mepenzolate;

(559) Mephenesin;

(560) Mephentermine;

(561) Mephenytoin;

(562) Mepivacaine;

(562.5) Mepolizumab;

(563) Meprednisone;

(563.5) Mequinol;

(564) Meralluride;

(565) Mercaptomerin;

(566) Mercaptopurine;

(567) Mercury bichloride -- See exceptions;

(567.1) Meropenem;

(567.2) Mersalyl;

(567.3) Mesalamine;

(567.5) Mesna;

(568) Mesoridazine;

(569) Mestranol;

(570) Metaproterenol;

(571) Metaraminol;

(572) Metaxalone;

(572.5) Metformin;

(573) Methacholine;

(574) Methacycline;

(575) Methallenestril;

(576) Reserved;

(577) Reserved;

(578) Methantheline;

(579) Methazolamide;

(580) Methdilazine;

(581) Methenamine hippurate;

(582) Methenamine mandelate;

(583) Methenamine sulfosalicylate;

(584) Methicillin;

(585) Methimazole;

(586) Methiodal;

(587) Methionine;

(588) Methixene;

(589) Methocarbamol;

(590) Methotrexate;

(591) Methotrimeprazine;

(592) Methoxamine;

(593) Methoxsalen;

(594) Methoxyflurane;

(595) Methoxyphenamine;

(595.5) Methoxy polyethylene glycol-epoetin beta;

(596) Methscopolamine;

(597) Methsuximide;

(598) Methyclothiazide;

(599) Methylandrostenediol;

(600) Methylatropine;

(601) Methyldopa;

(602) Methyldopate;

(603) Methylene blue, Oral;

(604) Methylergonovine;

(604.5) Methylnaltrexone;

(605) Methylprednisolone;

(606) Reserved;

(607) Methysergide;

(608) Metoclopramide;

(609) Metocurine iodide injection;

(610) Metolazone;

(611) Metoprolol;

(611.5) Metreleptin;

(612) Metrizamide;

(612.5) Metrizoate;

(613) Metronidazole;

(614) Metyrapone;

(615) Metyrosine;

(615.01) Mexiletine;

(615.1) Mezlocillin;

(615.6) Mibefradil;

(615.9) Micafungin;

(616) Miconazole -- See exceptions;

(617) Microfibrillar collagen hemostat;

(617.1) Midodrine;

(617.22) Midubosathol;

(617.3) Mifepristone;

(617.4) Miglitol;

(617.44) Miglustat;

(617.47) Milnacipran;

(617.5) Milrinone;

(617.7) Miltefosine;

(618) Minocycline;

(619) Minoxidil -- See exceptions;

(619.05) Mipomersen;

(619.1) Mirabegron;

(619.3) Mirtazapine;

(619.5) Misoprostol;

(620) Mithramycin;

(621) Mitomycin;

(622) Mitotane;

(622.3) Mitoxantrone;

(622.5) Mivacurium;

(622.7) Moexipril;

(623) Molindone;

(623.5) Mometasone;

(624) Monobenzone;

(624.1) Monooctanoin;

(624.5) Montelukast;

(624.7) Moricizine;

(625) Morrhuate;

(625.1) Moxalactam;

(625.3) Moxidectin;

(625.5) Moxifloxacin;

(626) Mumps virus vaccines;

(626.5) Mupirocin;

(627) Mushroom spores which, when mature, contain either psilocybin or psilocin;

(627.5) Mycophenolate;

(628) N-acetyl-1-cysteine;

(629) N. cattarhalis antigen;

(629.5) Nabumetone;

(630) Nadolol;

(630.5) Nafarelin;

(631) Nafcillin;

(631.5) Naftifine;

(632) Nalbuphine;

(633) Reserved;

(634) Nalidixic acid;

(634.5) Nalmefene;

(634.7) Naloxegol;

(635) Naloxone;

(635.1) Naltrexone;

(636) Reserved;

(637) Naphazoline -- See exceptions;

(638) Naproxen -- See exceptions;

(638.3) Naratriptan;

(638.4) Natalizumab;

(638.45) Nebivolol;

(638.47) Necitumumab;

(638.5) Nedocromil;

(638.7) Nefazodone;

(638.75) Nelarabine;

(638.8) Nelfinavir;

(639) Neomycin -- See exceptions;

(640) Neostigmine;

(640.1) Nepafenac;

(640.2) Nesiritide;

(640.3) Netilmicin;

(640.35) Netupitant;

(640.4) Nevirapine;

(640.5) Niacinamide -- See exceptions;

(640.7) Nicardipine;

(640.8) Niclosamide;

(641.1) Nicotine resin complex (polacrilex) -- See exceptions;

(641.15) Nicotine transdermal system -- See exceptions;

(642) Nicotinyl alcohol;

(642.1) Nifedipine;

(643) Nifuroximine;

(644) Nikethamide;

(644.3) Nilotinib;

(644.4) Nilutamide;

(644.5) Nimodipine;

(644.6) Nintedanib;

(644.7) Nisoldipine;

(644.72) Nitazoxanide;

(644.8) Nitisinone;

(644.9) Nitric oxide -- for use in humans;

(645) Nitrofurantoin;

(646) Nitrofurazone;

(647) Nitroglycerin;

(648) Nitroprusside -- See exceptions;

(648.3) Nitrous oxide -- See exceptions;

(648.5) Nivolumab;

(648.6) Nizatidine -- See exceptions;

(649.1) Nomifensine maleate;

(650) Nonoxynol -- See exceptions;

(651) Norepinephrine;

(652) Norethindrone;

(653) Norethynodrel;

(653.5) Norfloxacin;

(654) Norgestrel;

(655) Normal serum albumin, Human;

(656) Nortriptyline;

(657) Nositol;

(658) Novobiocin;

(659) Nux vomica;

(660) Nylidrin;

(661) Nystatin;

(661.1) Obinutuzumab;

(661.15) Ocilizumab;

(661.3) Ocriplasmin;

(661.5) Octreotide acetate;

(661.6) Ofatumumab;

(661.7) Ofloxacin;

(661.8) Olanzapine;

(661.9) Olaparib;

(662) Old tuberculin;

(663) Oleandomycin;

(663.1) Olmesartan;

(663.15) Olodaterol;

(663.2) Olopatadine;

(663.3) Olsalazine Sodium;

(663.35) Omacetaxine mepesuccinate;

(663.37) Ombitasvir;

(663.4) Omega-3-acid;

(663.5) Omeprazole -- See exceptions;

(663.7) Ondansetron;

(663.73) Oritavancin;

(663.75) Orlistat -- See exceptions;

(664) Orphenadrine;

(665) Orthoiodobenzoic acid;

(665.5) Oseltamivir;

(665.55) Osimertinib;

(665.6) Ospemifene;

(665.7) Ovine hyaluronidase;

(666) Oxacillin;

(666.4) Oxaliplatin;

(666.6) Oxamniquine;

(667) Oxaprozin;

(667.5) Oxcarbazepine;

(668) Oxethazaine;

(668.5) Oxiconazole;

(669) Oxolinic acid;

(669.1) Oxprenolol;

(670) Oxtriphylline;

(671) Oxybutynin -- See exceptions;

(672) Oxygen for human use -- See exceptions;

(673) Reserved;

(674) Oxyphenbutazone;

(675) Oxyphencyclimine;

(676) Oxyphenisatin;

(677) Oxyphenonium;

(678) Oxyquinoline;

(679) Oxytetracycline;

(680) Oxytocin;

(680.5) Ozogamicin;

(681) P-nitrosulfathiazole;

(681.3) Paclitaxel;

(681.35) Palbociclib;

(681.4) Palifermin;

(681.45) Paliperidone;

(681.5) Palonosetron;

(681.7) Pamidronate;

(682) Pancreatin dornase;

(683) Pancreatic enzyme;

(684) Pancrelipase;

(685) Pancuronium;

(685.5) Panidronate;

(685.6) Panitumumab;

(685.65) Panobinostat;

(685.7) Pantoprazole;

(686) Papaverine;

(687) Paramethadione;

(688) Paramethasone;

(689) Paranitrosulfathiazole;

(690) Parathyroid injection;

(691) Pargyline;

(691.5) Paricalcitol;

(691.7) Paritaprevir;

(692) Paromomycin;

(692.2) Paroxetine;

(692.25) Pasereotide;

(692.28) Pasireotide;

(692.29) Patiromer;

(692.3) Pazopanib;

(692.4) Pegademase bovine;

(692.5) Pegaspargase;

(692.51) Pegfilgrastin;

(692.513) Peginesatide;

(692.515) Peginterferon;

(692.517) Pegloticase;

(692.52) Pegvisomant;

(692.53) Pembrolizumab;

(692.54) Pemetrexed;

(692.55) Pemirolast;

(692.6) Penbutolol;

(692.8) Penciclovir;

(693) Penicillamine;

(694) Penicillin;

(695) Penicillin G;

(696) Penicillin O;

(697) Penicillin V;

(698) Penicillinase;

(699) Pentaerythritol tetranitrate;

(700) Pentagastrin;

(700.1) Pentamidine isethionate;

(701) Pentapiperide;

(701.5) Pentetate calcium trisodium;

(701.7) Pentetate zinc trisodium;

(702) Penthienate;

(703) Pentolinium;

(703.03) Pentosan;

(703.05) Pentostatin;

(703.1) Pentoxifylline;

(703.4) Pentylenetetrazol;

(703.42) Peramivir;

(703.43) Perampanel;

(703.45) Perflexane;

(703.5) Perflubron;

(703.6) Perfluoroalkylpolyether;

(703.65) Perflutren;

(703.7) Pergolide;

(704) Perindopril;

(704.1) Permethrin -- See exceptions;

(705) Perphenazine;

(706) Pertussis immune globulin, Human;

(706.5) Pertuzumab;

(707) Phenacemide;

(708) Phenaglycodol;

(709) Phenaphthazine;

(710) Phenazopyridine -- See exceptions;

(711) Phenelzine;

(712) Phenethicillin;

(713) Phenformin;

(714) Phenindamine;

(715) Phenindione;

(716) Pheniramine -- See exceptions;

(717) Phenitramin;

(718) Phenothiazine derivatives;

(719) Phenoxybenzamine;

(720) Phenoxymethyl penicillin;

(721) Phenuprocoumon;

(722) Phensuximide;

(723) Phentolamine;

(724) Phenylbutazone;

(725) Phenylmercuric acetate;

(726) Phenylmercuric nitrate;

(726.5) Phenylpropanolamine;

(727) Phenyltoloxamine dihydrogen citrate;

(727.2) Phenytoin;

(728) Phthalylsulfacetamide;

(729) Phthalylsulfathiazole;

(730) Physostigmine;

(731) Phytonadione;

(731.1) Pimozide;

(732) Pilocarpine;

(732.3) Pinacidil;

(732.7) Pindolol;

(732.8) Pioglitazone;

(732.9) Pimecrolimus;

(733) Pipazethate;

(733.5) Pipecuronium;

(734) Pipenzolate;

(735) Piperacetazine;

(735.1) Piperacillin;

(736) Piperazine;

(737) Piperidolate;

(738) Piperocaine;

(739) Pipobraman;

(740) Pipradrol;

(740.05) Pirbuterol;

(740.07) Pirfenidone;

(740.1) Piroxicam;

(740.5) Pitavastatin;

(741) Plague vaccine;

(742) Plasma protein fraction;

(742.3) Plerixafor;

(742.5) Plicamycin;

(743) Pneumococcal polyvalent vaccine;

(743.3) Podofilox;

(743.5) Podophyllotoxin;

(744) Poison ivy extract;

(745) Poison ivy oak extract;

(746) Poison ivy oak, sumac extract;

(747) Poldine methylsulfate;

(747.4) Polidocanol;

(748) Poliomyelitis vaccine;

(749) Poliovirus vaccine, Live, Oral, All;

(750) Polyestradiol;

(751) Polymyxin B -- See exceptions;

(751.5) Polytetrafluoroethylene;

(752) Polythiazide;

(752.05) Pomalidomide;

(752.1) Ponatinib;

(752.2) Poractant alfa;

(752.5) Porfimer;

(752.7) Posaconazole;

(753) Posterior pituitary;

(754) Potassium acetate injection;

(755) Potassium acid phosphate -- See exceptions;

(756) Potassium p-aminobenzoate -- See exceptions;

(757) Potassium aminosalicylate -- See exceptions;

(758) Potassium arsenite -- See exceptions;

(759) Potassium bicarbonate -- See exceptions;

(760) Potassium carbonate -- See exceptions;

(761) Potassium chloride -- See exceptions;

(762) Potassium citrate -- See exceptions;

(763) Potassium gluconate -- See exceptions;

(764) Potassium hetacillin;

(765) Potassium iodide -- See exceptions;

(766) Reserved;

(767) Potassium permanganate -- See exceptions;

(768) Povidone -- Iodine -- See exceptions;

(768.8) Pralatrexate;

(769) Pralidoxime;

(769.2) Pramipexole;

(769.3) Pramlintide;

(769.35) Prasugrel;

(769.4) Pravastatin;

(769.7) Praziquantel;

(770) Prazosin;

(770.5) Prednicarbate;

(771) Prednisolone;

(772) Prednisone;

(773) Prilocaine;

(774) Primaquine;

(775) Primidone;

(776) Probenecid;

(777) Probucol;

(778) Procainamide;

(779) Procaine;

(780) Procaine penicillin;

(781) Procaine penicillin G;

(782) Procarbazine;

(783) Prochlorperazine;

(784) Procyclidine;

(785) Progesterone;

(785.5) Proguanil;

(786) Promazine;

(787) Promethazine;

(788) Promethestrol;

(788.5) Propafenone;

(789) Propantheline;

(790) Proparacaine;

(791) Prophenpyridamine -- See exceptions;

(792) Propiolactone;

(793) Propiomazine;

(794) Propoxycaine;

(795) Propranolol;

(795.5) Propylhexedrine;

(796) Propylparaben;

(797) Propylthiouracil;

(798) Protamine sulfate injection;

(799) Protein hydrolysate injection;

(800) Protein, Foreign injection;

(801) Proteolytic enzyme;

(802) Protirelin;

(803) Protokylol;

(804) Protoveratrine A and B;

(805) Protriptyline;

(805.5) Prussian blue;

(806) Reserved;

(807) Pseudomonas polysaccharide complex;

(808) P-ureidobenzenearsonic acid;

(809) Purified protein derivatives of tuberculin;

(810) Pyrantel;

(811) Pyrazinamide;

(812) Pyrazolon;

(813) Pyridostigmine;

(814) Pyrimethamine;

(815) Pyrrobutamine;

(816) Pyrvinium;

(816.5) Quetiapine;

(817) Quinacrine;

(817.5) Quinapril;

(818) Quinestrol;

(819) Quinethazone;

(820) Quinidine;

(821) Quinine hydrochloride;

(822) Quinine and urea hydrochloride;

(822.3) Quinupristin;

(822.5) Rabeprazole;

(823) Rabies anti-serum;

(824) Rabies immune globulin, Human;

(825) Rabies vaccine;

(826) Radio-iodinated compounds;

(827) Radio-iodine;

(828) Radio-iron;

(829) Radioisotopes;

(830) Radiopaque media;

(831) Ragweed pollen extract;

(831.02) Raloxifene;

(831.03) Raltegravir;

(831.04) Ramelteon;

(831.05) Ramipril;

(831.06) Ramucirumab;

(831.07) Ranibizumab;

(831.1) Ranitidine -- See exceptions;

(831.3) Ranolazine;

(831.5) Rapacuronium;

(831.7) Rasagiline;

(832) Rauwolfia serpentina;

(832.1) Raxibacumab;

(832.2) Reboparhamil;

(832.5) Regadenoson;

(832.7) Regorafenib;

(833) Rescinnamine;

(834) Reserpine;

(835) Reserpine alkaloids;

(836) Resorcinol monoacetate -- See exceptions;

(836.3) Retapamulin;

(836.5) Retinoic acid, all-trans;

(837) Rhus toxicodendron antigen;

(838) Rh D immune globulin, Human;

(838.5) Ribavirin;

(839) Riboflavin -- See exceptions;

(840) Ricinoleic acid;

(840.5) Rifabutin;

(841) Reserved;

(842) Rifampin;

(842.1) Rifapentine;

(842.15) Rifaximin;

(842.17) Rilonacept;

(842.18) Rilpivirine;

(842.2) Riluzole;

(842.4) Rimantadine;

(842.7) Rimexolone;

(843) Ringer's injection;

(843.1) Riociguat;

(843.2) Risedronate;

(843.3) Risperidone;

(843.7) Ritodrine;

(843.8) Ritonavir;

(843.82) Rituximab;

(843.825) Rivaroxaban;

(843.83) Rivastigmine;

(843.9) Rizatritpan;

(844) Rocky mountain spotted fever vaccine;

(844.5) Rocuronium;

(844.7) Rofecoxib;

(844.75) Roflumilast;

(844.8) Rolapitant;

(845) Rolitetracycline;

(845.1) Romidepsin;

(845.15) Romiplostim;

(845.3) Ropinirole;

(845.5) Ropivacaine;

(845.7) Rosiglitazone;

(845.8) Rosuvastatin;

(845.9) Rotavirus vaccine;

(845.95) Rotigotine;

(846) Rotoxamine;

(846.5) RSVIGIV;

(847) Rubella and mumps virus vaccine;

(848) Rubella virus vaccine;

(848.5) Rufinamide;

(849) Rutin -- See exceptions;

(849.5) Sacrosidase;

(849.7) Sacubitril;

(850) Salicylazosulfapyridine;

(850.5) Salmeterol;

(851) Salmonella typhosa, Killed;

(851.02) Reserved;

(851.03) Samarium SM 153 lexidronam;

(851.04) Saneromazile;

(851.045) Sapropterin;

(851.05) Saquinavir;

(851.1) Saralasin acetate;

(851.7) Saxagliptin;

(852) Scopolamine;

(852.05) Sebelipase;

(852.1) Secretin;

(852.4) Secukinumab;

(852.6) Selegiline;

(853) Selenium sulfide -- See exceptions;

(853.5) Selenomethionine;

(853.7) Selexipag;

(854) Senecio cineraria extract ophthalmic solution;

(855) Senega fluid extract;

(855.3) Seractide acetate;

(855.5) Sermorelin Acetate;

(855.6) Sertaconazole;

(855.7) Sertraline;

(855.74) Sevelamer;

(855.8) Sevoflurane;

(855.85) Sildenafil;

(855.9) Silodosin;

(855.95) Siltuximab;

(856) Silver nitrate ophthalmic solutions or suspensions;

(857) Silver sulfadiazine cream;

(857.1) Simeprevir;

(857.3) Simethicone coated cellulose suspension;

(857.5) Simvastatin;

(858) Sincalide;

(858.3) Sinecatechins;

(858.5) Sirolimus;

(858.7) Sitagliptin;

(859) Sitosterols;

(860) Solutions for injections, All;

(861) Smallpox vaccine;

(862) Sodium acetate injection;

(863) Sodium acetrizoate;

(864) Sodium ascorbate injection;

(865) Sodium biphosphate -- See exceptions;

(866) Sodium cacodylate;

(867) Sodium chloride injection;

(868) Sodium dehydrocholate;

(869) Sodium dextrothyroxine;

(870) Sodium estrone;

(871) Sodium fluorescein -- See exceptions;

(872) Sodium fluoride -- See exceptions;

(873) Sodium iothalamate;

(873.5) Sodium nitroprusside;

(873.7) Sodium phenylbutyrate;

(873.8) Sodium picosulfate;

(874) Sodium polystyrene sulfonate;

(875) Sodium propionated vaginal cream;

(876) Sodium sulfacetamide;

(877) Sodium sulfadiazine;

(878) Sodium sulfobromophthalein;

(879) Sodium sulfoxone;

(880) Sodium tetradecyl;

(880.5) Sodium thiosulfate;

(881) Sodium tyropanoate;

(881.03) Sofosbuvir;

(881.05) Solifenacin;

(881.1) Somatrem;

(882) Somatropin;

(882.3) Sonidegib;

(882.5) Sorafenib;

(883) Sorbus extract;

(883.5) Sotalol;

(883.8) Sparfloxacin;

(884) Sparteine;

(885) Spectinomycin;

(885.5) Spinosad;

(886) Spirapril;

(887) Spironolactone;

(888) Staphage lysate bacterial antigen;

(889) Staphylococcus and streptococcus vaccine;

(890) Staphylococcus toxoid;

(890.5) Stavudine;

(891) Stibophen;

(892) Stinging insect antigens -- Combined;

(893) Stockes expectorant;

(894) Stramonium;

(895) Streptococcus antigen;

(896) Streptokinase-streptodornase;

(897) Streptomycin;

(898) Strontium -- See exceptions;

(899) Strophanthin-G;

(900) Strychnine -- See exceptions;

(901) Succimer;

(902) Succinylchloline;

(903) Succinylsulfathiazole;

(903.1) Sucralfate;

(903.15) Sucroferric oxyhydroxide;

(903.17) Sugammadex;

(903.2) Sulconazole;

(904) Sulfabenzamide vaginal preparations;

(905) Sulfacetamide;

(906) Sulfachlorpyridazine;

(907) Sulfacytine;

(908) Sulfadiazine;

(909) Sulfadimethoxine;

(909.1) Sulfadoxine;

(910) Sulfaethidole;

(911) Sulfaguanidine;

(912) Sulfamerazine;

(913) Sulfameter;

(914) Sulfamethazine;

(915) Sulfamethizole;

(916) Sulfamethoxazole;

(917) Sulfamethoxypyridazine;

(918) Sulfanilamide;

(919) Sulfaphenazole;

(920) Reserved;

(921) Sulfapyridine;

(922) Sulfasalazine;

(922.5) Sulfathiazole;

(923) Sulfinpyrazone;

(924) Sulfisomidine;

(925) Sulfisoxazole;

(926) Sulfur thioglycerol;

(927) Sulindac;

(927.5) Sumatriptan;

(927.7) Sunitinib;

(928) Superinone;

(928.1) Suprofen;

(929) Sutilains;

(930) Syrosingopine;

(930.5) Tacrine;

(930.7) Tacrolimus;

(930.9) Tadalafil;

(930.93) Tafluprost;

(930.97) Tagliglucerase alfa;

(930.98) Talimogene;

(931) Tamoxifen;

(931.1) Tamsulosin;

(931.2) Tasimelteon;

(931.21) Tavaborole;

(931.3) Tazarotene;

(931.35) Tazobactam;

(931.37) Tbo-filgrastim;

(931.5) Technetium;

(931.52) Tedizolid;

(931.53) Teduglutide;

(931.55) Tegaserod;

(931.553) Telaprevir;

(931.555) Telavancin;

(931.56) Telbivudine;

(931.57) Telithromycin;

(931.6) Telmisartan;

(931.7) Temafloxacin;

(931.75) Temozolomide;

(931.77) Temsirolimus;

(931.8) Teniposide;

(931.85) Terazosin;

(931.9) Tenofovir;

(931.95) Terbinafine -- See exceptions;

(932) Terbutaline;

(932.05) Terconazole;

(932.1) Terfenadine;

(932.2) Teriflunomide;

(932.3) Teriparatide;

(933) Terpin hydrate with codeine;

(934) Reserved;

(935) Tesamorelin;

(936) Tetanus and diphtheria toxoids;

(937) Tetanus antitoxin;

(938) Tetanus immune globulin;

(939) Tetanus toxoids;

(939.5) Tetrabenazine;

(940) Tetracaine;

(941) Tetracycline;

(942) Tetraethylammonium chloride;

(943) Tetrahydrozoline -- See exceptions;

(943.5) Thalidomide;

(944) Thallous chloride;

(945) Theobromide;

(945.5) Theobromine;

(946) Theobromine magnesium oleate;

(947) Theophylline -- See exceptions;

(948) Theophylline sodium glycinate;

(949) Thiabendazole;

(950) Thiamylal;

(951) Thiethylperazine;

(952) Thiopropazate;

(953) Thioguanine;

(954) Thioridazine;

(955) Thiosalicylate;

(956) Thiotepa;

(957) Thiothixene;

(958) Thiphenamil;

(959) Thrombin;

(960) Thyroglobulin;

(961) Thyroid;

(962) Thyrotropin;

(963) Thyroxine;

(964) Thyroxine fraction;

(964.5) Tiagabine;

(964.7) Ticagrelor;

(965) Ticarcillin;

(965.5) Ticlopidine;

(966) Ticrynafen;

(966.3) Tigecycline;

(966.6) Tiludronate;

(967) Timolol;

(967.1) Tinidazole;

(967.2) Tinzaparin;

(967.3) Tioconazole -- See exceptions;

(967.5) Tiopronin;

(967.55) Tiotropium;

(967.56) Tipiracil;

(967.57) Tipranavir;

(967.6) Tirofiban;

(967.7) Tizanidine;

(968) Tobramycin;

(968.1) Tocainide;

(969) Tocamphyl;

(969.6) Tocilizumab;

(969.8) Tofacitinib;

(970) Tolazamide;

(971) Tolazoline;

(972) Tolbutamide;

(972.5) Tolcapone;

(973) Tolmetin;

(973.05) Tolterodine;

(973.07) Tolvaptan;

(973.1) Topiramate;

(973.3) Topotecan;

(973.4) Toremifene;

(973.5) Torsemide;

(973.6) Trabectedin;

(973.7) Trametinib;

(973.8) Trandolapril;

(973.9) Tranexamic acid;

(974) Tranylcypromine;

(974.4) Travoprost;

(974.5) Trazodone;

(974.7) Treprostinil;

(975) Tretinoin;

(976) Triamcinolone;

(977) Triamterene;

(978) Trichlormethiazide;

(979) Trichloroacetic acid -- See exceptions;

(980) Trichloroethylene -- See exceptions;

(981) Trichlobisonium;

(982) Triclofos;

(983) Tridihexethyl chloride;

(983.1) Trientine;

(984) Triethanolamine polypeptides;

(985) Triethylenethiophosphoramide;

(986) Trifluoperazine;

(987) Triflupromazine;

(988) Trifluridine;

(989) Trihexyphenidyl;

(990) Triiodothyronine;

(990.1) Trilostane;

(991) Trimeprazine;

(992) Trimethadione;

(993) Trimethaphan cansylate;

(994) Trimethobenzamide;

(995) Trimethoprim;

(995.5) Trimetrexate;

(996) Trimipramine;

(997) Triolein;

(998) Trioxsalen;

(999) Tripelennamine -- See exceptions;

(1000) Triphenyltetrazolium;

(1001) Triple sulfas;

(1002) Triprolidine -- See exceptions;

(1002.5) Triptorelin;

(1003) Trisulfapyrimidines;

(1003.5) Troglitazone;

(1004) Troleandomycin;

(1005) Trolnitrate;

(1006) Tromethamine;

(1007) Tropicamide;

(1007.3) Trospium;

(1007.5) Trovafloxacin;

(1008) Trypsin;

(1009) Trypsin-chymotrypsin;

(1010) Tuaminoheptane;

(1011) Tuberculin, Purified protein derivatives;

(1012) Tuberculin tine test;

(1013) Tuberculin, Old;

(1014) Tubocurarine;

(1015) Tybamate;

(1016) Typhoid and paratyphoid vaccine;

(1017) Typhus vaccine;

(1018) Tyropanoate;

(1018.5) Ulipristal;

(1018.8) Umeclidinium;

(1019) Undecoylium;

(1019.5) Unoprostone;

(1020) Uracil;

(1021) Urea -- See exceptions;

(1021.1) Uridine;

(1021.3) Urofollitropin;

(1021.5) Ursodiol;

(1021.6) Ustekinumab;

(1021.7) Valacyclovir;

(1021.8) Valdecoxib;

(1022) Valethamate;

(1022.2) Valganciclovir;

(1023) Valproate;

(1024) Valproic acid -- See exceptions;

(1024.3) Valrubicin;

(1024.5) Valsartan;

(1025) Vancomycin;

(1025.2) Vandetanib;

(1025.5) Vardenafil;

(1025.7) Varenicline;

(1026) Vasopressin;

(1027) VDRL antigen;

(1027.1) Vecuronium bromide;

(1027.2) Vedolizumab;

(1027.3) Velaglucerase;

(1027.5) Velnacrine;

(1027.55) Vemuranfenib;

(1027.6) Venlafaxine;

(1027.7) Verapamil;

(1028) Veratrum viride;

(1029) Versenate;

(1029.5) Verteporfin;

(1030) Vidarabine;

(1030.3) Vigabatrin;

(1030.4) Vilanterol;

(1030.5) Vilazodone;

(1031) Vinblastine;

(1032) Vincristine;

(1032.5) Vinorelbine;

(1033) Vinyl ethyl -- See exceptions;

(1034) Viomycin;

(1034.5) Vismodegib;

(1035) Vitamin K;

(1036) Vitamin B12 injection;

(1037) Vitamine with fluoride;

(1037.3) Vorapaxar;

(1037.5) Voriconazole;

(1037.7) Vorinostat;

(1037.8) Vortioxetine;

(1038) Warfarin;

(1039) Wargarin;

(1039.1) Xylocaine;

(1040) Yellow fever vaccine;

(1041) Yohimbine;

(1042) 4-chloro-3, 5-xylenol -- See exceptions;

(1042.01) Zafirlukast;

(1042.02) Zalcitabine;

(1042.03) Zanamivir;

(1042.05) Zidovudine;

(1042.4) Zileuton;

(1042.7) Zinc acetate -- See exceptions;

(1042.75) Ziprasidone;

(1042.78) Ziv-aflibercept;

(1042.8) Zoledronic Acid;

(1042.9) Zolmitriptan;

(1042.92) Zonisamide;

(1043) Devices that require a prescription:

(A) Cellulose, Oxadized, Regenerated (surgical absorbable hemostat) -- See exceptions;

(B) Diaphragms for vaginal use;

(C) Hemodialysis solutions;

(D) Hemodialysis kits;

(E) Lippes loop intrauterine;

(F) Saf-T-Coil intrauterine device;

(G) Intrauterine devices, All;

(H) Absorbable hemostat;

(I) Gonorrhea test kit.

(b.1) A "restricted dangerous drug" means any other drug or substance declared by the General Assembly to have no medical use, which cannot be legally prescribed by a practitioner, and which cannot be manufactured, grown, produced, distributed, used, or otherwise possessed in this state; to include any of the following drugs, chemicals, or substances; salts, isomers, esters, ethers, or derivatives of such drugs, chemicals, or substances which have essentially the same pharmacological action; and all other salts, isomers, esters, ethers, and compounds of such drugs, chemicals, or substances unless specifically exempted, identified as "restricted dangerous drugs":

(1) Salvinorin A; and

(2) Salvia divinorum -- except as otherwise provided for in paragraph (4.3) of Code Section 16-13-72.

This subsection shall not prohibit a person from possessing a restricted dangerous drug for the purpose of conducting research approved by the federal Food and Drug Administration.

(c) The following are exceptions to and exemptions from subsection (b) of this Code section:

(1) Atropine sulfate -- where the oral dose is less than 1/200 gr. per unit;

(2) Bacitracin cream or ointment for topical use;

(3) Belladonna or belladonna alkaloids when in combination with other drugs and the dosage unit is less than 0.1 mg. of the alkaloids or its equivalent;

(3.5) Bentoquatam -- when used with a strength of 5 percent or less in topical preparations;

(4) Beta carotene -- all forms occurring in food products or lotions;

(5) Bromelain, pancreatic enzymes, trypsin and bile extract -- when labeled properly as digestive aids with appropriate dosage and in compliance with FDA labeling and restrictions;

(6) Brompheniramine -- where a single dosage unit is 4 mg. or less but with no more than 3 mg. of the dextrorotary optical isomer of racemic brompheniramine per released dose;

(6.1) Budesonide -- when used as a nasal spray in doses up to 32 mcg per spray;

(6.2) Butenafine -- when used with a strength of 1 percent or less as a topical preparation;

(6.4) Butoconazole -- when used with a strength up to 2 percent in a vaginal preparation;

(6.45) Capsaicin -- when in an external analgesic with concentration of 0.25 percent or less;

(6.5) Cetirizine -- when a single dosage unit is either 1mg per 1ml or less or 10mg or less;

(6.7) Chlorhexadine -- when used with a strength up to 4 percent in a topical skin product;

(7) Chlorpheniramine -- where a single dosage unit is 12 mg. or less;

(7.1) Cimetidine -- when a single dosage unit is 200 mg. or less;

(7.3) Clemastine -- where a single dose is 1.34 mg. or less;

(7.5) Clotrimazole -- when a single vaginal insert is 200 mg. or less or with a strength up to 2 percent in a topical skin, topical vaginal, or vaginal product;

(7.8) Cromolyn -- when used as cromolyn sodium in a nasal solution of 4 percent or less in strength;

(7.9) Dexbrompheniramine -- when a single dosage unit is 6 mg. or less;

(8) Diphenhydramine -- up to 12.5 mg. in each 5 cc's when used in cough preparations and up to 50 mg. per single dose when used as a nighttime sleep aid or used as an antihistamine and labeled in compliance with FDA requirements;

(8.5) Docosanol -- when used in 10 percent topical preparation to treat fever blisters, cold sores, or fever blisters and cold sores.

(9) Doxylamine succinate -- where a single dosage form is 25 mg. or less and when labeled to be used as a nighttime sedative;

(9.3) Edetate -- when used in any form other than an oral or parenteral;

(9.4) Esomeprazole -- when a single dosage unit is 20 mg. or less;

(9.5) Famotidine -- when a single dosage unit is 20 mg. or less;

(9.6) Fexofenadine -- when packaged for distribution as an over-the-counter (OTC) drug product;

(9.7) Fluoride -- when used with a strength up to 1,500 parts per million in an oral care or dentifrice product;

(9.75) Fluticasone -- when available in a device that delivers a metered spray of 0.05 mg and to be used for the temporary relief of symptoms due to hay fever or other upper respiratory allergies;

(9.8) Glycine -- when used with a strength up to 1.5 percent in an irrigation solution, when used in a topical skin product;

(10) Hydrocortisone topical skin preparations up to 1.0 percent in strength;

(11) Hydroxocobalamin, riboflavin, niacinamide, ergocalciferol (maximum of 400 I.U. per day), Folic acid (maximum of 0.4 mg. per day), and magnesium gluconate -- when as a source of vitamins and dietary supplement but must bear such labels and adhere to such restrictions of FDA regulations;

(11.1) Ibuprofen -- where a single dose is 200 mg. or less;

(11.6) Reserved;

(12) Insulin -- all injectable products which do not require a prescription drug order and bear a label which indicates "Rx Use Only" or are otherwise listed under subsection (b) of this Code section; and no injectable insulin product may be sold except by a pharmacy issued a permit by the State Board of Pharmacy or by a medical practitioner authorized to dispense medications;

(12.3) Ketoconazole -- when used with a strength of 1 percent or less in topical preparations;

(12.5) Ketoprofen -- when a single dosage unit is 12.5 mg. or less;

(12.7) Ketotifen -- when used with a strength of 0.025 percent or less in an ophthalmic solution;

(12.9) Lansoprazole -- when a single dosage unit is 15 mg. or less;

(13) Lidocaine topical ointment, 25 mg./gm. or less;

(13.5) Loperamide -- where a single dose is either 1 mg. per 5 ml. or 2 mg. per dosage unit;

(13.7) Loratadine -- when used in a single dose of 10 mg. or less, including doses used in combination with other drugs provided for under this subsection;

(14) Meclizine -- 25 mg. or less;

(14.1) Miconazole -- when used as antifungal powder or cream, or both, and containing not more than 4 percent of miconazole, or when used as a vaginal insert and containing not more than 1,200 mg. of miconazole;

(14.2) Minoxidil -- when used with a strength of 5 percent or less in topical preparations;

(14.3) Naphazoline -- when used in an ophthalmic solution in a concentration of 0.027 percent or less in combination with a pheniramine concentration of 0.315 percent or less;

(14.5) Naproxen -- where a single dosage unit is 220 mg. or less;

(15) Neomycin sulfate ointment or cream for topical use;

(15.5) Nicotine resin complex (polacrilex) -- when used as oral chewing gum where a single dose (piece of gum) is 4 mg. or less;

(15.55) Nicotine transdermal system -- when used in a strength of 21 mg. or less per transdermal patch (transdermal delivery system);

(16) Nitrous oxide -- air products suppliers shall not sell medical grade nitrous oxide to other than licensed practitioners or medical suppliers; industrial grade nitrous oxide shall only be sold when mixed with not less than 100 parts per million of sulfur dioxide and used as a fuel additive for combustion engines or when used in industrial laboratory equipment;

(16.3) Nizatidine -- when a single dosage unit is 75 mg. or less;

(16.8) Nonoxynol -- when used with a strength up to 12.5 percent or 1 gram per dose in a vaginal product;

(16.9) Omeprazole -- when a single dosage unit is 20.6 mg. or less;

(16.95) Orlistat -- when a single dosage unit is 60 mg. or less;

(16.97) Oxybutynin -- when a single dose is delivered as 3.9 mg. per day using a transdermal system patch;

(17) Oxygen -- compressed oxygen which is not labeled "CAUTION: Federal law prohibits dispensing without prescription" or similar wording;

(17.3) Permethrin -- when used as a topical preparation in a strength of 1 percent or less;

(17.5) Phenazopyridine -- where a single dose is 100 mg. or less, as approved by the federal Food and Drug Administration;

(18) Pheniramine -- when the oral dose is 25 mg. or less, or when used in an ophthalmic solution in a concentration of 0.315 percent or less in combination with a naphazoline concentration of 0.027 percent or less;

(19) Polymyxin B when in combination with other drugs in an ointment or cream for topical use;

(20) Any potassium electrolyte when manufactured for use as a dietary supplement, food additive for industrial, scientific, or commercial use, or when added to other drug products when the product is not intended as a potassium supplement but must bear such labels and adhere to such restrictions of FDA regulations;

(21) Povidone -- Iodine solutions and suspensions;

(22) Reserved;

(23) Reserved;

(23.5) Ranitidine -- when a single dosage unit is 150 mg. or less;

(24) Rutin -- where the dosage unit is less than 60 mg.;

(25) Selenium sulfide suspension 1 percent or less in strength;

(25.1) Strychnine -- when used in combination with other active ingredients in a rodent killer, and when not bearing a label containing the words "CAUTION: Federal law prohibits dispensing without prescription" or other similar wording;

(25.5) Terbinafine -- when used with a strength of 1 percent or less in a topical antifungal cream;

(26) Tetrahydrozoline for ophthalmic or topical use;

(27) Theophylline preparations alone or in combination with other drugs prepared for and approved for OTC (over the counter) sale by FDA; example -- tedral tablets (plain) or oral suspension;

(27.5) Tioconazole -- when used with a strength of 1 percent or less in topical preparations or when used with a strength of 6.5 percent or less in vaginal preparations;

(28) Tripelennamine cream or ointment for topical use;

(28.5) Triprolidine -- when a single dose is 5 mg. or less when combined in the same preparation as one or more other drug products for use as an antihistamine or decongestant or an antihistamine and decongestant;

(29) Urea -- except when the manufacturer's label contains the wording "CAUTION: Federal law prohibits dispensing without prescription" or similar wording;

(29.5) Zinc acetate -- when used in topical preparations;

(30) Any drug approved by FDA for animal use and the package does not bear the statement "CAUTION: Federal law prohibits dispensing without prescription" or similar wording; or

(31) Loperamide Oral Liquid (1.00 mg/5.00 ml).

(d) The following list of compounds or preparations may be purchased without a prescription, provided the products are manufactured for industrial, scientific, or commercial sale or use, unless they are intended for human use or contain on the label "CAUTION: Federal law prohibits dispensing without prescription" or similar wording:

(1) Aminosalicylate;

(2) Aminosalicylate calcium;

(3) Aminosalicylate potassium;

(4) Aminosalicylate sodium;

(5) Aminosalicylic acid;

(6) Barium;

(7) Beta-carotene;

(8) Bismuth sodium tartrate;

(9) Cadmium sulfide;

(10) Calcium disodium edetate;

(11) Cellulose, Oxadized, Regenerated;

(12) Chlorabutanol;

(13) Chloranil;

(14) Chloroacetic acid;

(15) Chloroform;

(16) Colchicine;

(17) Dapsone;

(18) Dimethyl sulfoxide;

(19) Disodium edetate;

(20) Edetate disodium;

(21) Ether;

(22) Ethoxazene;

(23) Ethyl chloride;

(24) Fluoride;

(25) Formaldehyde;

(26) Gold thiosulfate;

(27) Hexachlorophene;

(28) Iodobenzoic acid;

(29) Iopanoic acid;

(30) Lindane;

(31) Lithium carbonate;

(32) Mandelic acid;

(33) Mannitol;

(34) Mercury bichloride;

(35) Nitroprusside;

(36) Potassium aminosalicylate;

(37) Potassium p-aminobenzoate;

(37.5) Potassium perchlorate;

(38) Potassium permanganate;

(39) Resorcinol monoacetate;

(40) Selenium sulfide;

(41) Sodium biphosphate;

(42) Sodium fluorescein;

(43) Sodium fluoride;

(44) Strontium;

(45) Trichloroacetic acid;

(46) Trichloroethylene;

(47) Valproic acid;

(48) Vinyl ether;

(49) 4-chloro-3, 5-xylenol.

(e) The State Board of Pharmacy may delete drugs from the dangerous drug list set forth in this Code section. In making such deletions the board shall consider, with respect to each drug, the following factors:

(1) The actual or relative potential for abuse;

(2) The scientific evidence of its pharmacological effect, if known;

(3) The state of current scientific knowledge regarding the drug;

(4) The history and current pattern of abuse, if any;

(5) The scope, duration, and significance of abuse;

(6) Reserved;

(7) The potential of the drug to produce psychic or physiological dependence liability; and

(8) Whether such drug is included under the federal Food, Drug, and Cosmetic Act, 52 Stat. 1040 (1938), 21 U.S.C. Section 301, et seq., as amended.



§ 16-13-71.1. "Anabolic steroid" defined

Repealed by Ga. L. 1991, p. 312, § 3, effective April 4, 1991.



§ 16-13-72. Sale, distribution, or possession of dangerous drugs

Except as provided for in this article, it shall be unlawful for any person, firm, corporation, or association to sell, give away, barter, exchange, distribute, or possess in this state any dangerous drug, except under the following conditions:

(1) A drug manufacturer, wholesaler, distributor, or supplier holding a license or registration issued in accordance with the Federal Food, Drug, and Cosmetic Act and authorizing the holder to possess dangerous drugs may possess dangerous drugs within this state but may not distribute, sell, exchange, give away, or by any other means supply dangerous drugs without a permit issued by the State Board of Pharmacy. Any drug manufacturer, wholesaler, distributor, or supplier holding a permit issued by the State Board of Pharmacy may sell, give away, exchange, or distribute dangerous drugs within this state, but only to a pharmacy, pharmacist, a practitioner of the healing arts, and educational institutions licensed by the state, or to a drug wholesaler, distributor, or supplier, and only if such distribution is made in the normal course of employment;

(2) A pharmacy may possess dangerous drugs, but the same shall not be sold, given away, bartered, exchanged, or distributed except by a licensed pharmacist in accordance with this article;

(3) A pharmacist may possess dangerous drugs but may sell, give away, barter, exchange, or distribute the same only when he compounds or dispenses the same upon the prescription of a practitioner of the healing arts. No such prescription shall be refilled except upon the authorization of the practitioner who prescribed it;

(4) A practitioner of the healing arts may possess dangerous drugs and may sell, give away, barter, exchange, or distribute the same in accordance with Code Section 16-13-74;

(4.1) A physician in conformity with Code Section 43-34-23 may delegate to a nurse or a physician assistant the authority to possess vaccines and such other drugs as specified by the physician for adverse reactions to those vaccines, and a nurse or physician assistant may possess such drugs pursuant to that delegation; provided, however, that nothing in this paragraph shall be construed to restrict any authority of nurses or physician assistants existing under other provisions of law;

(4.2) A registered professional nurse licensed under Article 1 of Chapter 26 of Title 43 who is employed or engaged by a licensed home health agency may possess sterile saline, sterile water, and diluted heparin for use as intravenous maintenance for use in a home health setting, and such nurse may administer such items to patients of the home health agency upon the order of a licensed physician. The State Board of Pharmacy shall be authorized to adopt regulations governing the storage, quantity, use, and administration of such items; provided, however, nothing in this paragraph or in such regulations shall be construed to restrict any authority of nurses existing under other provisions of law;

(4.3) Possession, planting, cultivation, growing, or harvesting of Salvia divinorum or Salvia divinorum A strictly for aesthetic, landscaping, or decorative purposes;

(5) A manufacturer's sales representative may distribute a dangerous drug as a complimentary sample only upon the written request of a practitioner. The request must be made for each distribution and shall contain the names and addresses of the supplier and the requestor and the name and quantity of the specific dangerous drug requested. The written request shall be preserved by the manufacturer for a period of two years; and

(6) Such person, firm, corporation, or association shall keep a complete and accurate record of all dangerous drugs received, purchased, manufactured, sold, dispensed, or otherwise disposed of and shall maintain such records for at least two years or in conformance with any other state or federal law or rule issued by the State Board of Pharmacy.



§ 16-13-72.1. Revocation of dangerous drug permit; forfeiture

(a) A permit issued by the State Board of Pharmacy under paragraph (1) of Code Section 16-13-72 may be suspended or revoked by the State Board of Pharmacy upon a finding that the drug manufacturer, wholesaler, distributor, or supplier:

(1) Has furnished false or fraudulent material information in any application filed under this article;

(2) Has been convicted of a felony under any state or federal law relating to any controlled substance or has been convicted of a felony or misdemeanor under any state or federal law relating to any dangerous drug;

(3) Has violated any provision of this article or the rules and regulations promulgated under this article; or

(4) Has failed to maintain sufficient controls against diversion of dangerous drugs into other than legitimate medical, scientific, or industrial channels.

(b) The State Board of Pharmacy may limit revocation or suspension of a permit to the particular dangerous drug with respect to which grounds for revocation or suspension exist.

(c) Instead of suspending or revoking a permit as authorized by subsection (a) or (b) of this Code section, the State Board of Pharmacy may impose a fine in an amount not to exceed $1,500.00.

(d) If the State Board of Pharmacy suspends or revokes a permit, all dangerous drugs owned or possessed by the permittee at the time of suspension or the effective date of the revocation order shall be placed under seal. No disposition may be made of drugs under seal until the time for taking an appeal has elapsed or until all appeals have been concluded unless a court, upon application therefor, orders the sale of perishable drugs and the deposit of the proceeds of the sale with the court. Upon a revocation order becoming final, all dangerous drugs shall be forfeited to the state.



§ 16-13-73. Labeling prescription containers of dangerous drugs

(a) Whenever a pharmacist dispenses a dangerous drug, he shall, in each case, place upon the container the following information:

(1) Name of the patient;

(2) Name of the practitioner prescribing the drug;

(3) The expiration date, if any, of the drug;

(4) Name and address of the pharmacy from which the drug was dispensed; and

(5) The date of the prescription.

(b) Any pharmacist who dispenses a dangerous drug and fails to place the label required by subsection (a) of this Code section upon the container of such drug shall be guilty of a misdemeanor.



§ 16-13-74. Written prescriptions for dangerous drugs; content; signature

(a) All written prescription drug orders for dangerous drugs shall be dated as of, and be signed on, the date when issued and shall bear the name and address of the patient, together with the name and strength of the drug, the quantity to be dispensed, complete directions for administration, the printed name, address, and telephone number of the practitioner, and the number of permitted refills. A prescription drug order for a dangerous drug is not required to bear the DEA permit number of the prescribing practitioner. A prescription drug order for a dangerous drug may be prepared by the practitioner or the practitioner's agent. The practitioner's signature must appear on each prescription prepared by the practitioner or the practitioner's agent and the nature of the practitioner's signature must meet the guidelines set forth in Chapter 4 of Title 26, the regulations promulgated by the State Board of Pharmacy, or both such guidelines and regulations. Any practitioner who shall dispense dangerous drugs shall comply with the provisions of Code Section 16-13-73.

(b) Any practitioner of the healing arts who fails to comply with subsection (a) of this Code section shall be guilty of a misdemeanor.



§ 16-13-75. Drugs to be kept in original container; exception

(a) Possession and control of controlled substances or dangerous drugs by anyone other than the individuals specified in Code Section 16-13-35 or 16-13-72 shall be legal only if such drugs are in the original container in which they were dispensed by the pharmacist or the practitioner of the healing arts and are labeled according to Code Section 26-3-8.

(b) The possession, filling, and use of canisters for remote automated medication systems pursuant to subsection (i) of Code Section 16-13-41 shall not be considered a violation of this Code section.



§ 16-13-76. Use of fictitious name or false address when obtaining drugs

No person shall obtain or attempt to obtain any dangerous drug by use of a fictitious name or by the giving of a false address.



§ 16-13-77. Applicability of article to practitioner of the healing arts

Nothing in this article shall be construed to prohibit the administration of dangerous drugs by or under the direction of a practitioner of the healing arts.



§ 16-13-78. Obtaining or attempting to obtain dangerous drugs by fraud, forgery, or concealment of material fact

(a) No person shall obtain or attempt to obtain any dangerous drug or attempt to procure the administration of any such drug by:

(1) Fraud, deceit, misrepresentation, or subterfuge;

(2) The forgery or alteration of any prescription or of any written order;

(3) The concealment of a material fact; or

(4) The use of a false name or the giving of a false address.

(b) Any person violating subsection (a) of this Code section shall be guilty of a misdemeanor.

(c) Nothing in this Code section shall apply to drug manufacturers or their agents or employees when such manufacturers or their agents or employees are authorized to engage in and are actually engaged in investigative activities directed toward the safeguarding of the manufacturer's trademark.



§ 16-13-78.1. Prescribing or ordering dangerous drugs

(a) No person shall prescribe or order the dispensing of a dangerous drug, except a registered practitioner who is:

(1) Licensed or otherwise authorized by this state to prescribe dangerous drugs;

(2) Acting in the usual course of his professional practice; and

(3) Prescribing or ordering such dangerous drug for a legitimate medical purpose.

(b) Any person violating subsection (a) of this Code section shall be guilty of a misdemeanor.



§ 16-13-78.2. Possession, manufacture, delivery, distribution, or sale of counterfeit substances

Except as authorized by this article, it is unlawful for any person to possess, have under his control, manufacture, deliver, distribute, dispense, administer, sell, or possess with intent to distribute a counterfeit substance. Any person who violates this Code section shall be guilty of a misdemeanor.



§ 16-13-79. Violations

(a) Except as provided in subsections (b), (c), and (d) of this Code section, any person who violates this article shall be guilty of a misdemeanor.

(b) Any person who distributes or possesses with the intent to distribute nitrous oxide for any use other than for a medical treatment prescribed by the order of a licensed medical practitioner, except as provided for by paragraph (16) of subsection (c) of Code Section 16-13-71, shall be guilty of a felony and upon conviction thereof shall be punished by imprisonment for not less than one year nor more than three years or by a fine not to exceed $5,000.00 or both.

(c) Any person who distributes or possesses with the intent to distribute to any person under 18 years of age nitrous oxide for any use other than for a medical treatment prescribed by the order of a licensed medical practitioner, except as provided for by paragraph (16) of subsection (c) of Code Section 16-13-71, shall be guilty of a felony and upon conviction thereof shall be punished for not less than two years nor more than six years or by a fine not to exceed $10,000.00 or both.

(d) This article shall not apply to any person who possesses, distributes, sells, or uses nitrous oxide for food preparation in a restaurant, for food service, or in household products.

(e) Any person who knowingly distributes or resells any nonprescription injectable insulin product which was first obtained through an over-the-counter sale made to a patient from any pharmacy, practitioner, or other source shall be guilty of a misdemeanor. All such injectable insulin distributed or sold in this manner is considered to be an adulterated dangerous drug and unsalable, making it subject to seizure under the laws of this state.






Article 4 - Sale, Possession, Transfer, or Inhalation of Model Glue

§ 16-13-90. "Model glue" defined

As used in this article, the term "model glue" means any glue, cement, solvent, or chemical substance containing one or more of the following chemicals: acetone, amyl chloride (iso- and tertiary), benzene, carbon disulfide, carbon tetrachloride, chloroform, ether, ethyl acetate, ethyl alcohol, ethylene dichloride, isopropyl acetate, isopropyl alcohol, isopropyl ether, methyl acetate, methyl alcohol, propylene dichloride, propylene oxide, trichlorethylene, amyl acetate, amyl alcohol, butyl acetate, butyl alcohol, butyl ether, diethylcarbonate, diethylene oxide (dioxane), dipropyl ketone, ethyl butyrate, ethylene glycol monoethyl ether (cellosolve), ethylene glycol monomethyl ether acetate (methyl cellosolve acetate), isobutyl alcohol, methyl amyl acetate, methyl amyl alcohol, methyl isobutyl ketone, or toluene.



§ 16-13-91. Intentional inhalation of model glue; application of article to anesthesia

No person shall, for the purpose of causing a condition of intoxication, stupefaction, euphoria, excitement, exhilaration, or dulling of the senses or nervous system, intentionally smell or inhale the fumes from any model glue, provided that this Code section shall not apply to the inhalation of any anesthesia for medical or dental purposes.



§ 16-13-92. Possession, sale, or transfer of model glue

No person shall intentionally possess, buy, sell, transfer possession, or receive possession of any model glue for the purpose of violating or aiding another person to violate this article.



§ 16-13-93. Sale or transfer of model glue to minors

No person shall sell or transfer possession of any model glue to another person under 18 years of age, nor shall any person under 18 years of age possess or buy any model glue unless the purchase is for model building or other lawful use and the person under 18 years of age has in his possession and exhibits to the seller or transferor the written consent of his parent or legal guardian to make such purchase or take possession of the model glue, provided any minor who shall transfer possession of model glue to another minor for model building or other lawful purpose shall not be held criminally liable for failing to require exhibition of the written consent of the transferee-minor's parents or for failing to keep same available for inspection by law enforcement officials.



§ 16-13-94. Maintenance of records of sales to minors

The person making a sale or transfer of possession of model glue to a person under 18 years of age must require the purchaser to exhibit the written consent of his parent or guardian and the name and address of the consenting parent or guardian. All data required by this Code section shall be kept available by the seller for inspection by law enforcement officials for a period of six months.



§ 16-13-95. Effect of article on laws or ordinances of counties and municipalities

No provisions in this article shall be construed to repeal or limit laws or ordinances of the governing authority of any county or municipality regulating, restricting, or prohibiting the sale of model glue to any person under the age of 18, nor shall this article restrict the governing authority of any county or municipality from enacting ordinances or regulations governing the regulation of model glue not inconsistent with this article.



§ 16-13-96. Penalty for violation of article; separate offenses

Any person who violates this article shall be guilty of a misdemeanor. Each violation of this article shall be deemed a separate and distinct offense.






Article 5 - Sanctions Against Licensed Persons for Offenses Involving Controlled Substances or Marijuana

§ 16-13-110. Definitions

(a) As used in this article, the term:

(1) "Controlled substance" means any drug, substance, or immediate precursor included in the definition of the term "controlled substance" in paragraph (4) of Code Section 16-13-21.

(2) "Convicted" or "conviction" refers to a final conviction in a court of competent jurisdiction, or the acceptance of a plea of guilty or nolo contendere or affording of first offender treatment by a court of competent jurisdiction.

(3) "Licensed individual" means any individual to whom any department, agency, board, bureau, or other entity of state government has issued any license, permit, registration, certification, or other authorization to conduct a licensed occupation.

(4) "Licensed occupation" means any occupation, profession, business, trade, or other commercial activity which requires for its lawful conduct the issuance to an individual of any license, permit, registration, certification, or other authorization by any department, agency, board, bureau, or other entity of state government.

(5) "Licensing authority" means any department, agency, board, bureau, or other entity of state government which issues to individuals any license, permit, registration, certification, or other authorization to conduct a licensed occupation.

(6) "Marijuana" means any substance included in the definition of the term "marijuana" in paragraph (16) of Code Section 16-13-21.

(b) Without limiting the generality of the provisions of subsection (a) of this Code section, the practice of law shall constitute a licensed occupation for purposes of this article and the Supreme Court of Georgia shall be the licensing authority for the practice of law.



§ 16-13-111. Notification of conviction of licensed individual to licensing authority; reinstatement of license; imposition of more stringent sanctions

(a) Any licensed individual who is convicted under the laws of this state, the United States, or any other state of any criminal offense involving the manufacture, distribution, trafficking, sale, or possession of a controlled substance or marijuana shall notify the appropriate licensing authority of the conviction within ten days following the conviction.

(b) Upon being notified of a conviction of a licensed individual, the appropriate licensing authority shall suspend or revoke the license, permit, registration, certification, or other authorization to conduct a licensed occupation of such individual as follows:

(1) Upon the first conviction, the licensed individual shall have his or her license, permit, registration, certification, or other authorization to conduct a licensed occupation suspended for a period of not less than three months; provided, however, that in the case of a first conviction for a misdemeanor the licensing authority shall be authorized to impose a lesser sanction or no sanction upon the licensed individual; and

(2) Upon the second or subsequent conviction, the licensed individual shall have his or her license, permit, registration, certification, or other authorization to conduct a licensed occupation revoked.

(c) The failure of a licensed individual to notify the appropriate licensing authority of a conviction as required in subsection (a) of this Code section shall be considered grounds for revocation of his or her license, permit, registration, certification, or other authorization to conduct a licensed occupation.

(d) A licensed individual sanctioned under subsection (b) or (c) of this Code section may be entitled to reinstatement of his or her license, permit, registration, certification, or other authorization to conduct a licensed occupation upon successful completion of a drug abuse treatment and education program approved by the licensing authority.

(e) The suspension and revocation sanctions prescribed in this Code section are intended as minimum sanctions, and nothing in this Code section shall be construed to prohibit any licensing authority from establishing and implementing additional or more stringent sanctions for criminal offenses and other conduct involving the unlawful manufacture, distribution, trafficking, sale, or possession of a controlled substance or marijuana.



§ 16-13-112. Applicability of administrative procedures

Administrative procedures for the implementation of this article for each licensed occupation shall be governed by the appropriate provisions applicable to each licensing authority.



§ 16-13-113. Article as supplement to power of licensing authority

The provisions of this article shall be supplemental to and shall not operate to prohibit any licensing authority from acting pursuant to those provisions of law which may now or hereafter authorize other sanctions and actions for that particular licensing authority.



§ 16-13-114. Period of applicability of article

This article shall apply only with respect to criminal offenses committed on or after July 1, 1990; provided, however, that nothing in this Code section shall prevent any licensing authority from implementing sanctions additional to or other than those provided for in this article with respect to offenses committed prior to July 1, 1990.









Chapter 14 - Racketeer Influenced and Corrupt Organizations

§ 16-14-1. Short title

This chapter shall be known and may be cited as the "Georgia RICO (Racketeer Influenced and Corrupt Organizations) Act."



§ 16-14-2. Findings and intent of General Assembly

(a) The General Assembly finds that a severe problem is posed in this state by the increasing sophistication of various criminal elements and the increasing extent to which the state and its citizens are harmed as a result of the activities of these elements.

(b) The General Assembly declares that the intent of this chapter is to impose sanctions against those who violate this chapter and to provide compensation to persons injured or aggrieved by such violations. It is not the intent of the General Assembly that isolated incidents of misdemeanor conduct or acts of civil disobedience be prosecuted under this chapter. It is the intent of the General Assembly, however, that this chapter apply to an interrelated pattern of criminal activity motivated by or the effect of which is pecuniary gain or economic or physical threat or injury. This chapter shall be liberally construed to effectuate the remedial purposes embodied in its operative provisions.



§ 16-14-3. Definitions

As used in this chapter, the term:

(1) "Civil forfeiture proceeding" shall have the same meaning as set forth in Code Section 9-16-2.

(2) "Criminal proceeding" means any criminal proceeding commenced by the Department of Law or the office of any district attorney under any provision of this chapter.

(3) "Enterprise" means any person, sole proprietorship, partnership, corporation, business trust, union chartered under the laws of this state, or other legal entity; or any unchartered union, association, or group of individuals associated in fact although not a legal entity; and it includes illicit as well as licit enterprises and governmental as well as other entities.

(4) "Pattern of racketeering activity" means:

(A) Engaging in at least two acts of racketeering activity in furtherance of one or more incidents, schemes, or transactions that have the same or similar intents, results, accomplices, victims, or methods of commission or otherwise are interrelated by distinguishing characteristics and are not isolated incidents, provided at least one of such acts occurred after July 1, 1980, and that the last of such acts occurred within four years, excluding any periods of imprisonment, after the commission of a prior act of racketeering activity; or

(B) Engaging in any one or more acts of domestic terrorism as described in subsection (a) of Code Section 16-4-10 or any criminal attempt, criminal solicitation, or criminal conspiracy related thereto.

(5) (A) "Racketeering activity" means to commit, to attempt to commit, or to solicit, coerce, or intimidate another person to commit any crime which is chargeable by indictment under the laws of this state involving:

(i) Unlawful distillation, manufacture, and transportation of alcoholic beverages in violation of Code Section 3-3-27;

(ii) Records and reports of currency transactions in violation of Article 11 of Chapter 1 of Title 7;

(iii) The "Georgia Uniform Securities Act of 2008" in violation of Chapter 5 of Title 10;

(iv) Homicide in violation of Article 1 of Chapter 5 of this title;

(v) Assault and battery in violation of Article 2 of Chapter 5 of this title;

(vi) Kidnapping, false imprisonment, and related offenses in violation of Article 3 of Chapter 5 of this title;

(vii) Prostitution, keeping a place of prostitution, pimping, pandering, and pandering by compulsion in violation of Code Sections 16-6-9 through 16-6-12 and 16-6-14;

(viii) Burglary in violation of Code Section 16-7-1;

(ix) Smash and grab burglary in violation of Code Section 16-7-2;

(x) Arson and explosives in violation of Article 3 of Chapter 7 of this title;

(xi) Bombs, explosives, and chemical and biological weapons in violation of Article 4 of Chapter 7 of this title;

(xii) Theft in violation of Article 1 of Chapter 8 of this title;

(xiii) Robbery in violation of Article 2 of Chapter 8 of this title;

(xiv) Criminal reproduction and sale of recorded material in violation of Article 3 of Chapter 8 of this title;

(xv) The "Georgia Residential Mortgage Fraud Act" in violation of Article 5 of Chapter 8 of this title;

(xvi) Forgery in any degree in violation of Code Section 16-9-1;

(xvii) Illegal use of financial transaction cards in violation of Code Sections 16-9-31, 16-9-32, 16-9-33, and 16-9-34;

(xviii) Use of an article with an altered identification mark in violation of Code Section 16-9-70;

(xix) The "Georgia Computer Systems Protection Act" in violation of Article 6 of Chapter 9 of this title;

(xx) Identity fraud in violation of Article 8 of Chapter 9 of this title;

(xxi) Bribery in violation of Code Section 16-10-2;

(xxii) False statements and writings or false lien statements against public officers or public employees in violation of Code Section 16-10-20 or 16-10-20.1;

(xxiii) Impersonating a public officer or employee in violation of Code Section 16-10-23;

(xxiv) Attempted murder or threatening of witnesses in official proceedings in violation of Code Section 16-10-32;

(xxv) Perjury and other related offenses in violation of Article 4 of Chapter 10 of this title;

(xxvi) Embracery in violation of Code Section 16-10-91;

(xxvii) Influencing witnesses in violation of Code Section 16-10-93;

(xxviii) Tampering with evidence in violation of Code Section 16-10-94;

(xxix) Intimidation or injury of grand or trial juror or court officer in violation of Code Section 16-10-97;

(xxx) Terroristic threats and acts in violation of Code Section 16-11-37;

(xxxi) The "Georgia Firearms and Weapons Act" in violation of Part 2 of Article 4 of Chapter 11 of this title;

(xxxii) Commercial gambling in violation of Code Section 16-12-22;

(xxxiii) Distributing obscene materials in violation of Code Section 16-12-80;

(xxxiv) The "Georgia Controlled Substances Act" in violation of Article 2 of Chapter 13 of this title;

(xxxv) The "Dangerous Drug Act" in violation of Article 3 of Chapter 13 of this title;

(xxxvi) Marijuana in violation of subsection (j) of Code Section 16-13-30;

(xxxvii) Payday loans in violation of Chapter 17 of this title;

(xxxviii) Insurance fraud in violation of Code Section 33-1-9;

(xxxix) Certain felonies involving certificates of title, security interest, or liens in violation of Code Section 40-3-90;

(xl) Removal or falsification of identification numbers in violation of Code Section 40-4-21;

(xli) Possession of motor vehicle parts from which the identification has been removed in violation of Code Section 40-4-22; or

(xlii) Article 8 of Chapter 5 of Title 16, relating to protection of elder persons.

(B) "Racketeering activity" shall also mean any act or threat involving murder, kidnapping, gambling, arson, robbery, theft, receipt of stolen property, bribery, extortion, obstruction of justice, dealing in narcotic or dangerous drugs, or dealing in securities which is chargeable under the laws of the United States, any territory of the United States, or any state and which is punishable by imprisonment for more than one year.

(C) "Racketeering activity" shall also mean any conduct defined as "racketeering activity" under 18 U.S.C. Section 1961 (1), any violation of 18 U.S.C. Section 1028, or any violation of 31 U.S.C. Sections 5311 through 5330.

(6) "Real property" means any real property situated in this state or any interest in such real property, including, but not limited to, any lease of or mortgage upon such real property.



§ 16-14-4. Prohibited activities

(a) It shall be unlawful for any person, through a pattern of racketeering activity or proceeds derived therefrom, to acquire or maintain, directly or indirectly, any interest in or control of any enterprise, real property, or personal property of any nature, including money.

(b) It shall be unlawful for any person employed by or associated with any enterprise to conduct or participate in, directly or indirectly, such enterprise through a pattern of racketeering activity.

(c) It shall be unlawful for any person to conspire or endeavor to violate any of the provisions of subsection (a) or (b) of this Code section. A person violates this subsection when:

(1) He or she together with one or more persons conspires to violate any of the provisions of subsection (a) or (b) of this Code section and any one or more of such persons commits any overt act to effect the object of the conspiracy; or

(2) He or she endeavors to violate any of the provisions of subsection (a) or (b) of this Code section and commits any overt act to effect the object of the endeavor.



§ 16-14-5. Criminal penalties for violation of Code Section 16-14-4

(a) Any person convicted of the offense of engaging in activity in violation of Code Section 16-14-4 shall be guilty of a felony and shall be punished by not less than five nor more than 20 years' imprisonment or the fine specified in subsection (b) of this Code section, or both.

(b) In lieu of any fine otherwise authorized by law, any person convicted of the offense of engaging in conduct in violation of Code Section 16-14-4 may be sentenced to pay a fine that does not exceed the greater of $25,000.00 or three times the amount of any pecuniary value gained by him or her from such violation.

(c) The court shall hold a hearing to determine the amount of the fine authorized by subsection (b) of this Code section.

(d) For the purposes of subsection (b) of this Code section, the term "pecuniary value" means:

(1) Anything of value in the form of money, a negotiable instrument, a commercial interest, or anything else, the primary significance of which is economic advantage; or

(2) Any other property or service that has a value in excess of $100.00.



§ 16-14-6. Civil remedies

(a) Any superior court may, after making due provisions for the rights of innocent persons, enjoin violations of Code Section 16-14-4 by issuing appropriate orders and judgments, including, but not limited to:

(1) Ordering any defendant to divest himself or herself of any interest in any enterprise, real property, or personal property;

(2) Imposing reasonable restrictions upon the future activities or investments of any defendant, including, but not limited to, prohibiting any defendant from engaging in the same type of endeavor as the enterprise in which he or she was engaged in violation of Code Section 16-14-4;

(3) Ordering the dissolution or reorganization of any enterprise;

(4) Ordering the suspension or revocation of any license, permit, or prior approval granted to any enterprise by any agency of the state; or

(5) Ordering the forfeiture of the charter of a corporation organized under the laws of this state or the revocation of a certificate authorizing a foreign corporation to conduct business within this state upon a finding that the board of directors or a managerial agent acting on behalf of the corporation, in conducting affairs of the corporation, has authorized or engaged in conduct in violation of Code Section 16-14-4 and that, for the prevention of future criminal activity, the public interest requires that the charter of the corporation be forfeited and that the corporation be dissolved or the certificate be revoked.

(b) Any aggrieved person or the state may institute a civil action under subsection (a) of this Code section. In such civil action, relief shall be granted in conformity with the principles that govern the granting of injunctive relief from threatened loss or damage in other civil cases, provided that no showing of special or irreparable damage to the person shall have to be made. Upon the execution of proper bond against damages for an injunction improvidently granted and a showing of immediate danger of significant loss or damage, a temporary restraining order and a preliminary injunction may be issued in any such action before a final determination on the merits.

(c) Any person who is injured by reason of any violation of Code Section 16-14-4 shall have a cause of action for three times the actual damages sustained and, where appropriate, punitive damages. Such person shall also recover attorney's fees in the trial and appellate courts and costs of investigation and litigation reasonably incurred. The defendant or any injured person may demand a trial by jury in any civil action brought pursuant to this Code section.

(d) Any injured person shall have a right or claim to forfeited property or to the proceeds derived therefrom as set forth in Code Section 9-16-16.

(e) A conviction in any criminal proceeding shall estop the defendant in any subsequent civil action or civil forfeiture proceeding under this chapter as to all matters proved in the criminal proceeding.



§ 16-14-7. Civil forfeiture proceedings

(a) All property of every kind used or intended for use in the course of, derived from, or realized through a pattern of racketeering activity shall be subject to forfeiture to the state. The Attorney General shall be specifically authorized to commence any civil forfeiture proceeding under this chapter in matters arising under Code Section 45-15-10.

(b) Any property subject to forfeiture pursuant to subsection (a) of this Code section and any proceeds are declared to be contraband and no person shall have a property right in them and shall be forfeited in accordance with the procedure set forth in Chapter 16 of Title 9.



§ 16-14-8. Period of limitations as to criminal proceedings or civil actions under this chapter

Notwithstanding any other provision of law setting forth a statute of limitations, a criminal proceeding or civil action brought pursuant to Code Section 16-14-6 shall be commenced up until five years after the conduct in violation of a provision of this chapter terminates. If a criminal proceeding or civil forfeiture proceeding is brought by the state pursuant to this chapter, then the running of this period of limitations, with respect to any cause of action arising under subsection (b) or (c) of Code Section 16-14-6 which is based upon any matter complained of in such criminal proceeding or civil forfeiture proceeding by the state, shall be suspended during the pendency of the criminal proceeding or civil forfeiture proceeding by the state and for two years thereafter.



§ 16-14-9. Civil remedies as supplemental and not mutually exclusive

The application of one civil remedy under this chapter shall not preclude the application of any other remedy, civil or criminal, under this chapter or any other provision of law. Civil remedies under this chapter are supplemental and not mutually exclusive.



§ 16-14-10. Recognition and enforcement of judgments of other states; reciprocal agreements with other states

(a) A valid judgment rendered by a court of a jurisdiction having a law substantially similar to this chapter shall be recognized and enforced by the courts of this state to the extent that a judgment rendered by a court of this state pursuant to this chapter would be enforced in such other jurisdiction.

(b) The Attorney General shall be authorized to enter into reciprocal agreements with the attorney general or chief prosecuting attorney of any jurisdiction having a law substantially similar to this chapter so as to further the purposes of this chapter.



§ 16-14-11. Venue

In any criminal proceeding, the crime shall be considered to have been committed in any county in which an incident of racketeering occurred or in which an interest or control of an enterprise or real or personal property is acquired or maintained.



§ 16-14-12. Cases of special public importance

The state may, in any civil action or civil forfeiture proceeding brought pursuant to this chapter, file with the clerk of the court a certificate stating that the case is of special public importance. A copy of such certificate shall be furnished immediately by such clerk to the chief judge or, in his or her absence, the presiding chief judge of the court in which such civil action or civil forfeiture proceeding is pending; and, upon receipt of such certificate, the judge shall immediately designate a judge to hear and determine such civil action or civil forfeiture proceeding. The judge so designated shall promptly assign such civil action or civil forfeiture proceeding for hearing, participate in the hearings and determination, and cause such civil action or civil forfeiture proceeding to be expedited.






Chapter 15 - Street Gang Terrorism and Prevention

§ 16-15-1. Short title

This chapter shall be known and may be cited as the "Georgia Street Gang Terrorism and Prevention Act."



§ 16-15-2. Legislative findings and intent

(a) The General Assembly finds and declares that it is the right of every person to be secure and protected from fear, intimidation, and physical harm caused by the activities of violent groups and individuals. It is not the intent of this chapter to interfere with the exercise of the constitutionally protected rights of freedom of expression and association. The General Assembly recognizes the constitutional right of every citizen to harbor and express beliefs on any lawful subject whatsoever, to associate lawfully with others who share similar beliefs, to petition lawfully constituted authority for a redress of perceived grievances, and to participate in the electoral process.

(b) The General Assembly, however, further finds that the State of Georgia is in a state of crisis which has been caused by violent criminal street gangs whose members threaten, terrorize, and commit a multitude of crimes against the peaceful citizens of their neighborhoods. These activities, both individually and collectively, present a clear and present danger to public order and safety and are not constitutionally protected.

(c) The General Assembly finds that there are criminal street gangs operating in Georgia and that the number of gang related murders is increasing. It is the intent of the General Assembly in enacting this chapter to seek the eradication of criminal activity by criminal street gangs by focusing upon criminal gang activity and upon the organized nature of criminal street gangs which together are the chief source of terror created by criminal street gangs.

(d) The General Assembly further finds that an effective means of punishing and deterring the criminal activities of criminal street gangs is through forfeiture of the profits, proceeds, and instrumentalities acquired, accumulated, or used by criminal street gangs.



§ 16-15-3. Definitions

As used in this chapter, the term:

(1) "Criminal gang activity" means the commission, attempted commission, conspiracy to commit, or solicitation, coercion, or intimidation of another person to commit any of the following offenses on or after July 1, 2006:

(A) Any offense defined as racketeering activity by Code Section 16-14-3;

(B) Any offense defined in Article 7 of Chapter 5 of this title, relating to stalking;

(C) Any offense defined in Code Section 16-6-1 as rape, 16-6-2 as aggravated sodomy, 16-6-3 as statutory rape, or 16-6-22.2 as aggravated sexual battery;

(D) Any offense defined in Article 3 of Chapter 10 of this title, relating to escape and other offenses related to confinement;

(E) Any offense defined in Article 4 of Chapter 11 of this title, relating to dangerous instrumentalities and practices;

(F) Any offense defined in Code Section 42-5-15, 42-5-16, 42-5-17, 42-5-18, or 42-5-19, relating to the security of state or county correctional facilities;

(G) Any offense defined in Code Section 49-4A-11, relating to aiding or encouraging a child to escape from custody;

(H) Any offense of criminal trespass or criminal damage to property resulting from any act of gang related painting on, tagging, marking on, writing on, or creating any form of graffiti on the property of another;

(I) Any criminal offense committed in violation of the laws of the United States or its territories, dominions, or possessions, any of the several states, or any foreign nation which, if committed in this state, would be considered criminal gang activity under this Code section; and

(J) Any criminal offense in the State of Georgia, any other state, or the United States that involves violence, possession of a weapon, or use of a weapon, whether designated as a felony or not, and regardless of the maximum sentence that could be imposed or actually was imposed.

(2) "Criminal street gang" means any organization, association, or group of three or more persons associated in fact, whether formal or informal, which engages in criminal gang activity as defined in paragraph (1) of this Code section. The existence of such organization, association, or group of individuals associated in fact may be established by evidence of a common name or common identifying signs, symbols, tattoos, graffiti, or attire or other distinguishing characteristics, including, but not limited to, common activities, customs, or behaviors. Such term shall not include three or more persons, associated in fact, whether formal or informal, who are not engaged in criminal gang activity.



§ 16-15-4. Participation in criminal gang activity prohibited

(a) It shall be unlawful for any person employed by or associated with a criminal street gang to conduct or participate in criminal gang activity through the commission of any offense enumerated in paragraph (1) of Code Section 16-15-3.

(b) It shall be unlawful for any person to commit any offense enumerated in paragraph (1) of Code Section 16-15-3 with the intent to obtain or earn membership or maintain or increase his or her status or position in a criminal street gang.

(c) It shall be unlawful for any person to acquire or maintain, directly or indirectly, through criminal gang activity or proceeds derived therefrom any interest in or control of any real or personal property of any nature, including money.

(d) It shall be unlawful for any person who occupies a position of organizer, supervisory position, or any other position of management or leadership with regard to a criminal street gang to engage in, directly or indirectly, or conspire to engage in criminal gang activity.

(e) It shall be unlawful for any person to cause, encourage, solicit, recruit, or coerce another to become a member or associate of a criminal street gang, to participate in a criminal street gang, or to conduct or participate in criminal gang activity.

(f) It shall be unlawful for any person to communicate, directly or indirectly, with another any threat of injury or damage to the person or property of the other person or of any associate or relative of the other person with the intent to deter such person from assisting a member or associate of a criminal street gang to withdraw from such criminal street gang.

(g) It shall be unlawful for any person to communicate, directly or indirectly, with another any threat of injury or damage to the person or property of the other person or of any associate or relative of the other person with the intent to punish or retaliate against such person for having withdrawn from a criminal street gang.

(h) It shall be unlawful for any person to communicate, directly or indirectly, with another any threat of injury or damage to the person or property of the other person or of any associate or relative of the other person with the intent to punish or retaliate against such person for refusing to or encouraging another to refuse to become or obtain the status of a member or associate of a criminal street gang.

(i) It shall be unlawful for any person to communicate, directly or indirectly, with another any threat of injury or damage to the person or property of the other person or of any associate or relative of the other person with the intent to punish or retaliate against such person for providing statements or testimony against criminal street gangs or any criminal street gang member or associate.

(j) In addition to the prohibitions set forth in Code Section 16-10-93, it shall be unlawful for any person to communicate, directly or indirectly, with another any threat of injury or damage to the person or property of the other person or of any associate or relative of the other person with the intent to intimidate, deter, or prevent such person from communicating to any law enforcement or corrections officer, prosecuting attorney, or judge information relating to criminal street gangs, criminal street gang members or associates, or criminal gang activity.

(k) (1) Any person who violates subsection (a), (b), or (c) of this Code section shall be guilty of a felony and upon conviction thereof, in addition to any other penalty imposed, shall be sentenced to imprisonment for five years but not more than 20 years or pay a fine of not less than $10,000.00 nor more than $15,000.00, or both.

(2) Any person who violates subsection (a) of this Code section through the commission of a violation of Code Section 42-5-18 shall be guilty of a felony and upon conviction thereof, in addition to any other penalty imposed, shall be sentenced to a mandatory minimum term of imprisonment of two years but not more than 20 years which shall be served consecutively to any other sentence imposed, and no portion of the mandatory minimum sentence imposed shall be suspended, stayed, probated, deferred, or withheld by the sentencing court.

(3) Any person who violates subsection (d) of this Code section shall be guilty of a felony and upon conviction thereof, in addition to any other penalty imposed, shall be sentenced to imprisonment for five years but not more than 20 years which shall be served consecutively to any other sentence imposed.

(4) Any person who violates subsection (e), (f), (g), (h), (i), or (j) of this Code section shall be guilty of a felony and upon conviction thereof, in addition to any other penalty imposed, shall be sentenced to imprisonment for five years but not more than 20 years.

(l) In addition to any other penalty provided by this Code section, all sentences imposed under this Code section shall require as a special condition of the sentence that the person sentenced shall not knowingly have contact of any kind or character with any other member or associate of a criminal street gang, shall not participate in any criminal gang activity, and, in cases involving a victim, shall not knowingly have contact of any kind or character with any such victim or any member of any such victim's family or household.

(m) Any crime committed in violation of this Code section shall be considered a separate offense.



§ 16-15-5. Civil forfeiture

(a) As used in this Code section, the terms "proceeds" and "property" shall have the same meanings as set forth in Code Section 9-16-2.

(b) Any property which is, directly or indirectly, used or intended for use in any manner to facilitate a violation of this chapter and proceeds are declared to be contraband and no person shall have a property right in them.

(c) Any property subject to forfeiture pursuant to subsection (b) of this Code section shall be forfeited in accordance with Chapter 16 of Title 9.



§ 16-15-6. Local ordinances not preempted by state law

Nothing in this chapter shall prevent a local governing body from adopting and enforcing ordinances relating to gangs and gang violence which are consistent with this chapter. Where local laws duplicate or supplement the provisions of this chapter, this chapter shall be construed as providing alternative remedies and not as preempting the field.



§ 16-15-7. Real property used by criminal street gangs declared public nuisance; abatement; persons injured by gangs entitled to treble damages

(a) Any real property which is erected, established, maintained, owned, leased, or used by any criminal street gang for the purpose of conducting criminal gang activity shall constitute a public nuisance and may be abated as provided by Title 41, relating to nuisances.

(b) An action to abate a nuisance pursuant to this Code section may be brought by the district attorney, solicitor-general, prosecuting attorney of a municipal court or city, or county attorney in any superior, state, or municipal court.

(c) Any person who is injured by reason of criminal gang activity shall have a cause of action for three times the actual damages sustained and, where appropriate, punitive damages; provided, however, that no cause of action shall arise under this subsection as a result of an otherwise legitimate commercial transaction between parties to a contract or agreement for the sale of lawful goods or property or the sale of securities regulated by Chapter 5 of Title 10 or by the federal Securities and Exchange Commission. Such person shall also recover attorney's fees in the trial and appellate court and costs of investigation and litigation reasonably incurred. All averments of a cause of action under this subsection shall be stated with particularity. No judgment shall be awarded unless the finder of fact determines that the action is consistent with the intent of the General Assembly as set forth in Code Section 16-15-2.

(d) The state, any political subdivision thereof, or any person aggrieved by a criminal street gang or criminal gang activity may bring an action to enjoin violations of this chapter in the same manner as provided in Code Section 16-14-6.



§ 16-15-8. Matters proved in criminal trial

A conviction of an offense defined as criminal gang activity shall estop the defendant in any subsequent civil action or proceeding as to matters proved in the criminal proceeding.



§ 16-15-9. Commission of offense admissible as evidence of existence of criminal street gang

For the purpose of proving the existence of a criminal street gang and criminal gang activity, the commission, adjudication, or conviction of any offense enumerated in paragraph (1) of Code Section 16-15-3 by any member or associate of a criminal street gang shall be admissible in any trial or proceeding. Evidence offered under this Code section shall not be subject to the restrictions in paragraph (22) of Code Section 24-8-803.



§ 16-15-10. Criminal Street Gang Reward Fund

There shall be established as part of the Prosecuting Attorneys' Council of the State of Georgia the Criminal Street Gang Reward Fund. The chief of police, sheriff, or chairperson of any county governing authority may request the posting of up to a $5,000.00 reward for information leading to the arrest and conviction of any person involved in criminal gang activity that leads to the death or maiming of another person or property damage in the amount of $2,500.00 or more.



§ 16-15-11. Georgia Criminal Street Gang Database; uniform reporting format; confidentiality

(a) Subject to funds as may be appropriated by the General Assembly or otherwise available for such purpose, the Georgia Bureau of Investigation shall be authorized to establish, develop, manage, and maintain a state-wide criminal street gang data base, to be known as the Georgia Criminal Street Gang Database, to facilitate the exchange of information between federal, state, county, and municipal law enforcement, prosecution and corrections agencies, offices, and departments. The Georgia Bureau of Investigation shall be authorized to solicit input from law enforcement and prosecuting attorneys in determining useful information for such data base so that information may be used by law enforcement, prosecution and corrections agencies, and other agencies, offices, and departments for investigative, prosecutorial, and corrections purposes.

(b) Once the Georgia Criminal Street Gang Database is created and operational, the Georgia Bureau of Investigation shall be authorized to notify all federal, state, county, and municipal law enforcement, prosecution and corrections agencies, offices, and departments located in this state that information regarding criminal street gangs and their members and associates shall be entered into the Georgia Criminal Street Gang Database.

(c) The Georgia Bureau of Investigation shall be authorized to create and promulgate a uniform reporting format for the entry of pertinent information received from law enforcement, prosecution and corrections agencies, offices, and departments for use in the Georgia Criminal Street Gang Database.

(d) All state, county, and municipal law enforcement, prosecution and corrections agencies, offices, and departments may timely furnish information acquired relating to criminal street gangs and criminal gang activity to the Georgia Bureau of Investigation to be included in the Georgia Criminal Street Gang Database according to the reporting format developed by the Georgia Bureau of Investigation.

(e) Notwithstanding the provisions of Article 4 of Chapter 18 of Title 50, the information and related records associated with the Georgia Criminal Street Gang Database shall not be open to inspection by or made available to the public.






Chapter 16 - Civil Forfeiture of Property Used in Burglary, Armed Robbery, or Home Invasion

§ 16-16-1. Definitions

As used in this chapter, the term:

(1) "Armed robbery" means the offense defined in subsection (a) of Code Section 16-8-41.

(2) "Burglary" means the offense defined in Code Section 16-7-1 in any degree.

(3) "Home invasion" means the offense defined in Code Section 16-7-5 in any degree.



§ 16-16-2. Civil forfeiture of property used to commit property related offenses

(a) As used in this Code section, the terms "proceeds" and "property" shall have the same meanings as set forth in Code Section 9-16-2.

(b) Any property which is, directly or indirectly, used or intended for use in any manner to facilitate the commission of a burglary, home invasion, or armed robbery and any proceeds are declared to be contraband and no person shall have a property right in them.

(c) Any property subject to forfeiture pursuant to subsection (b) of this Code section shall be forfeited in accordance with the procedures set forth in Chapter 16 of Title 9.






Chapter 17 - Payday Lending

§ 16-17-1. "Payday lending" defined; legislative findings; prohibited activity; no impairment of agencies with concurrent jurisdiction

(a) Without limiting in any manner the scope of this chapter, "payday lending" as used in this chapter encompasses all transactions in which funds are advanced to be repaid at a later date, notwithstanding the fact that the transaction contains one or more other elements and a "payday lender" shall be one who engages in such transactions. This definition of "payday lending" expressly incorporates the exceptions and examples contained in subsections (a) and (b) of Code Section 16-17-2.

(b) Despite the fact that the Attorney General of the State of Georgia has opined in Official Opinion 2002-3 entered on June 27, 2002, that payday lending is in violation of Georgia law and despite the fact that the Industrial Loan Commissioner has issued cease and desist orders against various payday lenders in the State of Georgia, the General Assembly has determined that payday lending continues in the State of Georgia and that there are not sufficient deterrents in the State of Georgia to cause this illegal activity to cease.

(c) The General Assembly has determined that various payday lenders have created certain schemes and methods in order to attempt to disguise these transactions or to cause these transactions to appear to be "loans" made by a national or state bank chartered in another state in which this type of lending is unregulated, even though the majority of the revenues in this lending method are paid to the payday lender. The General Assembly has further determined that payday lending, despite the illegality of such activity, continues to grow in the State of Georgia and is having an adverse effect upon military personnel, the elderly, the economically disadvantaged, and other citizens of the State of Georgia. The General Assembly has further determined that substantial criminal and civil penalties over and above those currently existing under state law are necessary in order to prohibit this activity in the State of Georgia and to cause the cessation of this activity once and for all. The General Assembly further declares that these types of loans are currently illegal and are in violation of Code Section 7-4-2. The General Assembly declares that the use of agency or partnership agreements between in-state entities and out-of-state banks, whereby the in-state agent holds a predominant economic interest in the revenues generated by payday loans made to Georgia residents, is a scheme or contrivance by which the agent seeks to circumvent Chapter 3 of Title 7, the "Georgia Industrial Loan Act," and the usury statutes of this state.

(d) Payday lending involves relatively small loans and does not encompass loans that involve interstate commerce. Certain payday lenders have attempted to use forum selection clauses contained in payday loan documents in order to avoid the courts of the State of Georgia, and the General Assembly has determined that such practices are unconscionable and should be prohibited.

(e) Without limiting in any manner the scope of this chapter, the General Assembly declares that it is the general intent of this chapter to reiterate that in the State of Georgia the practice of engaging in activities commonly referred to as payday lending, deferred presentment services, or advance cash services and other similar activities are currently illegal and to strengthen the penalties for those engaging in such activities.

(f) This chapter in no way impairs or restricts the authority granted to the commissioner of banking and finance, the Industrial Loan Commissioner, or any other regulatory authority with concurrent jurisdiction over the matters stated in this chapter.



§ 16-17-2. Prohibition on loans of less than $3,000.00; exceptions; penalty for violations

(a) It shall be unlawful for any person to engage in any business, in whatever form transacted, including, but not limited to, by mail, electronic means, the Internet, or telephonic means, which consists in whole or in part of making, offering, arranging, or acting as an agent in the making of loans of $3,000.00 or less unless:

(1) Such person is engaging in financial transactions permitted pursuant to:

(A) The laws regulating financial institutions as defined under Chapter 1 of Title 7, the "Financial Institutions Code of Georgia";

(B) The laws regulating state and federally chartered credit unions;

(C) Article 13 of Chapter 1 of Title 7, relating to Georgia residential mortgages;

(D) Chapter 3 of Title 7, the "Georgia Industrial Loan Act";

(E) Chapter 4 of Title 7, relating to interest and usury;

(F) Chapter 5 of Title 7, "The Credit Card and Credit Card Bank Act," including financial institutions and their assignees who are not operating in violation of said chapter; or

(G) Paragraph (2) of subsection (a) of Code Section 7-4-2 in which the simple interest rate is not greater than 16 percent per annum;

(2) Such loans are lawful under the terms of:

(A) Article 1 of Chapter 1 of Title 10, "The Retail Installment and Home Solicitation Sales Act";

(B) Article 2 of Chapter 1 of Title 10, the "Motor Vehicle Sales Finance Act"; or

(C) Part 5 of Article 3 of Chapter 12 of Title 44, relating to pawnbrokers;

(3) Subject to the provisions of paragraph (4) of subsection (b) of this Code section, such person is a bank or thrift chartered under the laws of the United States, a bank chartered under the laws of another state and insured by the Federal Deposit Insurance Corporation, or a credit card bank and is not operating in violation of the federal and state laws applicable to its charter; or

(4) Such loan is made as a tax refund anticipation loan. In order to be exempt under this paragraph the tax refund anticipation loan must be issued using a borrower's filed tax return and the loan cannot be for more than the amount of the borrower's anticipated tax refund. Tax returns that are prepared but not filed with the proper government agency will not qualify for a loan exemption under this paragraph.

(b) Subject to the exceptions in subsection (a) of this Code section, this Code section shall apply with respect to all transactions in which funds are advanced to be repaid at a later date, notwithstanding the fact that the transaction contains one or more other elements. Without limiting the generality of the foregoing, the advance of funds to be repaid at a later date shall be subject to this Code section, notwithstanding the fact that the transaction also involves:

(1) The cashing or deferred presentment of a check or other instrument;

(2) The selling or providing of an item, service, or commodity incidental to the advance of funds;

(3) Any other element introduced to disguise the true nature of the transaction as an extension of credit; or

(4) Any arrangement by which a de facto lender purports to act as the agent for an exempt entity. A purported agent shall be considered a de facto lender if the entire circumstances of the transaction show that the purported agent holds, acquires, or maintains a predominant economic interest in the revenues generated by the loan.

(c)(1) A payday lender shall not include in any loan contract made with a resident of this state any provision by which the laws of a state other than Georgia shall govern the terms and enforcement of the contract, nor shall the loan contract designate a court for the resolution of disputes concerning the contract other than a court of competent jurisdiction in and for the county in which the borrower resides or the loan office is located.

(2) An arbitration clause in a payday loan contract shall not be enforceable if the contract is unconscionable. In determining whether the contract is unconscionable, the court shall consider the circumstances of the transaction as a whole, including but not limited to:

(A) The relative bargaining power of the parties;

(B) Whether arbitration would be prohibitively expensive to the borrower in view of the amounts in controversy;

(C) Whether the contract restricts or excludes damages or remedies that would be available to the borrower in court, including the right to participate in a class action;

(D) Whether the arbitration would take place outside the county in which the loan office is located or any other place that would be unduly inconvenient or expensive in view of the amounts in controversy; and

(E) Any other circumstance that might render the contract oppressive.

(d) Any person who violates subsection (a) or (b) of this Code section shall be guilty of a misdemeanor of a high and aggravated nature and upon conviction thereof shall be punished by imprisonment for not more than one year or by a fine not to exceed $5,000.00 or both. Each loan transaction shall be deemed a separate violation of this Code section. Any person who aids or abets such a violation, including any arbiter or arbitration company, shall likewise be guilty of a misdemeanor of a high and aggravated nature and shall be punished as set forth in this subsection. If a person has been convicted of violations of subsection (a) or (b) of this Code section on three prior occasions, then all subsequent convictions shall be considered felonies punishable by a fine of $10,000.00 or five years' imprisonment or both.



§ 16-17-3. Collection of indebtedness barred; civil action permitted by borrowers

Any person who violates subsection (a) or (b) of Code Section 16-17-2 shall be barred from the collection of any indebtedness created by said loan transaction and said transaction shall be void ab initio, and any person violating the provisions of subsection (a) or (b) of Code Section 16-17-2 shall in addition be liable to the borrower in each unlawful transaction for three times the amount of any interest or other charges to the borrower. A civil action under Code Section 16-17-2 may be brought on behalf of an individual borrower or on behalf of an ascertainable class of borrowers. In a successful action to enforce the provisions of this chapter, a court shall award a borrower, or class of borrowers, costs including reasonable attorneys' fees.



§ 16-17-4. Liability for civil penalty to state; distribution of proceeds

(a) Any person who violates subsection (a) or (b) of Code Section 16-17-2 shall be liable to the state for a civil penalty equal to three times the amount of any interest or charges to the borrowers in the unlawful transactions.

(b) A civil action under Code Section 16-17-2 may be brought by the Attorney General, any district attorney, or a private party. Where a successful civil action is brought by a district attorney, one-half of the damages recovered on behalf of the state shall be distributed to the office of the district attorney of the judicial circuit of such district attorney to be used by the district attorney in order to fund the budget of that office.



§ 16-17-5. Tax on loans

(a) There is imposed a state tax on all loans made in violation of this chapter. Such tax shall be administered and collected in connection with the Georgia income taxation of the person making such loans and shall be in addition to any other tax liability of such person.

(b) The tax imposed by this Code section shall be at the rate of 50 percent of all proceeds received by a person from loans made in violation of this chapter.

(c) A person making loans in violation of this chapter shall declare and return the proceeds subject to taxation under this Code section as a part of such person's Georgia income tax return.

(d) The state revenue commissioner shall retain returns under this Code section apart from all other returns and shall not disclose any part of such a return for any purpose other than the collection of tax owed or a criminal prosecution involving tax matters. In a criminal proceeding under this chapter, a person's return of proceeds under this Code section and any evidence derived as a result of such return shall not be admissible.



§ 16-17-6. Evidence and investigation in pursuit of prosecutions

In regard to any loan transaction that is alleged to be in violation of subsection (a) of Code Section 16-17-2, the trial court shall be authorized to review the terms of the transaction in their entirety in order to determine if there has been any contrivance, device, or scheme used by the lender in order to avoid the provisions of subsection (a) of Code Section 16-17-2. The trial court shall not be bound in making such determination by the parol evidence rule or by any written contract but shall be authorized to determine exactly whether the loan transaction includes the use of a scheme, device, or contrivance and whether in reality the loan is in violation of the provisions of subsection (a) of Code Section 16-17-2 based upon the facts and evidence relating to that transaction and similar transactions being made in the State of Georgia. If any entity involved in soliciting or facilitating the making of payday loans purports to be acting as an agent of a bank or thrift, then the court shall be authorized to determine whether the entity claiming to act as agent is in fact the lender. Such entity shall be presumed to be the lender if, under the totality of the circumstances, it holds, acquires, or maintains a predominant economic interest in the revenues generated by the loan. Furthermore, the trial court shall further be authorized to investigate all transactions involving gift cards, telephone cards, the sale of goods or services, computer services, or the like which may be tied to such loan transactions and are an integral part thereof in order to determine whether any such transaction is in fact a contrivance, scheme, or device used by the payday lender in order to evade the provisions of subsection (a) of Code Section 16-17-2.



§ 16-17-7. Prohibition against issuance of certificate of authority from Secretary of State

All corporations, limited liability companies, and other business entities which are engaged in payday lending in the State of Georgia are prohibited from obtaining any certificate of authority from the Secretary of State or from the Department of Banking and Finance, and engaging in such payday lending activity in the State of Georgia shall result in the revocation of any existing certificate of authority.



§ 16-17-8. Site of payday lending is public nuisance

The site or location of a place of business where payday lending takes place in the State of Georgia is declared a public nuisance.



§ 16-17-9. Special provisions for borrowers who are members of the military or their respective spouses

(a) In addition to the other obligations and duties required under this chapter, if the customer is a member of the military services of the United States or a spouse of a member of the military services of the United States, the following duties and obligations apply to any payday lender:

(1) The lender is prohibited from garnishment of any military wages or salaries;

(2) The lender is prohibited from conducting any collection activity against a military customer or his or her spouse when the military member has been deployed to a combat or combat support posting for the duration of the deployment;

(3) The lender is prohibited from contacting the commanding officer of a military customer in an effort to collect on a loan to the military member or his or her spouse;

(4) The lender agrees to be bound by the terms of any repayment agreement that it negotiates through military counselors or third-party credit counselors; and

(5) The lender agrees to honor any statement or proclamation by a military base commander that a specific payday lender branch location has been declared off limits to military personnel and their spouses.

(b) If the customer is a member of the military services of the United States or a spouse of a member of the military services of the United States, the following disclosures shall be made in writing by the payday lender:

(1) A notice that the lender is prohibited from garnishment of any military wages or salaries;

(2) A notice that the lender is prohibited from conducting any collection activity against a military customer or his or her spouse when the military member has been deployed to a combat or combat support posting for the duration of the deployment;

(3) A notice that the lender is prohibited from contacting the commanding officer of a military customer in an effort to collect on a loan to the military member or his or her spouse;

(4) A notice that the lender agrees to be bound by the terms of any repayment agreement that it negotiates through military counselors or third-party credit counselors; and

(5) A notice that the lender agrees to honor any statement or proclamation by a military base commander that a specific payday lending branch location has been declared off limits to military personnel and their spouses.



§ 16-17-10. Severability

If any provision of this chapter or the application of such provision is found by a court of competent jurisdiction in the United States to be invalid or is found to be superseded by federal law, then the remaining provisions of this chapter shall not be affected, and this chapter shall continue to apply to any other person or circumstance.









Title 17 - Criminal Procedure

Chapter 1 - General Provisions

§ 17-1-1. Filing and service of pleadings, motions, and other papers

(a) Unless otherwise provided by law or by order of the court, every pleading subsequent to the entry of the initial indictment or accusation upon which the defendant is to be tried; every order not entered in open court; every written motion, unless it is one as to which a hearing ex parte is authorized; and every written notice, demand, and similar paper shall be served upon each party.

(b) (1) Where service is required to be made, the service shall be made upon the party's attorney unless service upon the party himself is ordered by the court. Service upon the attorney or upon a party shall be made by delivering a copy to him or by mailing it to him at his last known address or, if no address is known, by leaving it with the clerk of the court.

(2) As used in this subsection, delivering a copy means:

(A) Handing it to the attorney or to the party;

(B) Leaving it at his office with his clerk or other person in charge thereof; or

(C) If the office is closed or the person to be served has no office, leaving it at his dwelling house or usual place of abode with some person of suitable age and discretion then residing therein.

(3) Service by mail shall be deemed complete upon mailing.

(c) All original papers, copies of which are required to be served upon parties, shall be filed with the court either before service or immediately thereafter.

(d) The filing of pleadings and other papers with the court shall be made by filing them with the clerk of the court unless the judge permits the papers to be filed with him, in which event he shall note thereon the filing date and transmit them to the office of the clerk.

(e) (1) Proof of service may be made by certificate of an attorney or of his employee, written admission, affidavit, or other proof satisfactory to the court. Failure to make proof of service shall not affect the validity of service.

(2) When an attorney executes a certificate, which shall be attached to the original of the paper to be served, certifying as to the service thereof, the certificate shall be taken as prima-facie proof of such service.

(3) The certificate of service provided for in this subsection shall read substantially as follows:

Certificate of Service

I do certify that (copy) (copies) hereof have been furnished to (here

insert name or names) by (delivery) (mail) this day of , .

Attorney



§ 17-1-2. Maintenance of penal actions

A "penal action" is an action allowed in pursuance of public justice under particular laws. If no special officer is authorized to be the plaintiff therein, the state, the Governor, the Attorney General, or the prosecuting attorney may be the plaintiff.



§ 17-1-3. Effect of mistake or misprision of clerk or other ministerial officer

The mistake or misprision of a clerk or other ministerial officer shall in no case work to the injury of a party where by amendment justice may be promoted.



§ 17-1-4. Vacation of judgments, verdicts, rules, or orders obtained by perjury

Any judgment, verdict, rule, or order of court which may have been obtained or entered shall be set aside and be of no effect if it appears that the same was entered in consequence of corrupt and willful perjury. It shall be the duty of the court in which the verdict, judgment, rule, or order was obtained or entered to cause the same to be vacated upon motion and notice to the adverse party; but it shall not be lawful for the court to do so unless the person charged with perjury shall have been duly convicted thereof and unless it appears to the court that the verdict, judgment, rule, or order could not have been obtained and entered without the evidence of the perjured person, saving always to third persons innocent of such perjury the rights which they may lawfully have acquired under the verdict, judgment, rule, or order before the same shall have been actually vacated.






Chapter 2 - Jurisdiction and Venue

§ 17-2-1. Jurisdiction over crimes and persons charged with commission of crimes generally

(a) It is the policy of this state to exercise its jurisdiction over crime and persons charged with the commission of crime to the fullest extent allowable under, and consistent with, the Constitution of this state and the Constitution of the United States.

(b) Pursuant to this policy, a person shall be subject to prosecution in this state for a crime which he commits, while either within or outside the state, by his own conduct or that of another for which he is legally accountable, if:

(1) The crime is committed either wholly or partly within the state;

(2) The conduct outside the state constitutes an attempt to commit a crime within the state; or

(3) The conduct within the state constitutes an attempt to commit in another jurisdiction a crime under the laws of both this state and the other jurisdiction.

(c) A crime is committed partly within this state if either the conduct which is an element of the crime or the result which is such an element occurs within the state. In homicide, the "result" is either the act which causes death or the death itself; and, if the body of a homicide victim is found within this state, the death is presumed to have occurred within the state.

(d) A crime which is based on an omission to perform a duty imposed by the law of this state is committed within the state, regardless of the location of the accused at the time of the omission.



§ 17-2-2. Venue generally

(a) In general. Criminal actions shall be tried in the county where the crime was committed, except as otherwise provided by law.

(b) Crime committed on boundary line of two counties. If a crime is committed on, or immediately adjacent to, the boundary line between two counties, the crime shall be considered as having been committed in either county.

(c) Criminal homicide. Criminal homicide shall be considered as having been committed in the county in which the cause of death was inflicted. If it cannot be determined in which county the cause of death was inflicted, it shall be considered that it was inflicted in the county in which the death occurred. If a dead body is discovered in this state and it cannot be readily determined in what county the cause of death was inflicted, it shall be considered that the cause of death was inflicted in the county in which the dead body was discovered.

(d) Crime commenced outside the state. If the commission of a crime under the laws of this state commenced outside the state is consummated within this state, the crime shall be considered as having been committed in the county where it is consummated.

(e) Crime committed while in transit. If a crime is committed upon any railroad car, vehicle, watercraft, or aircraft traveling within this state and it cannot readily be determined in which county the crime was committed, the crime shall be considered as having been committed in any county in which the crime could have been committed through which the railroad car, vehicle, watercraft, or aircraft has traveled.

(f) Crime committed on water boundaries of two counties. Whenever a stream or body of water is the boundary between two counties, the jurisdiction of each county shall extend to the center of the main channel of the stream or the center of the body of water; and, if a crime is committed on the stream or body of water and it cannot be readily determined in which county the crime was committed, the crime shall be considered as having been committed in either county.

(g) Crime committed on water boundaries of two states. Whenever a crime is committed on any river or body of water which forms a boundary between this state and another state, the accused shall be tried in the county of this state which is situated opposite the point where the crime is committed. If it cannot be readily determined on which side of the line a crime was committed between two counties which border the river or body of water, the crime shall be considered as having been committed in either county.

(h) Crime in more than one county. If in any case it cannot be determined in what county a crime was committed, it shall be considered to have been committed in any county in which the evidence shows beyond a reasonable doubt that it might have been committed.

(i) Cumulative effect of Code section. This Code section is cumulative and shall not supersede venue provisions found in other parts of this Code.



§ 17-2-3. Jurisdiction and venue as to crimes committed on boundary lines between this state and other states

This state claims jurisdiction of an offense committed on any of her boundary lines with other states for the county bordering on that part of the line where the offense was committed and, if doubtful as to which of two counties as set forth in subsection (g) of Code Section 17-2-2, for either county, and will proceed to arrest, indict, try, and punish unless the other state makes a demand for the accused person as a fugitive from justice, in which event the progress of the case shall be suspended by order of the Governor until the question of jurisdiction is settled.



§ 17-2-4. Defendant arrested, held, or present in county other than that in which indictment or accusation is pending

(a) A defendant arrested, held, or present in a county other than that in which an indictment or accusation is pending against that defendant may state in writing a wish to plead guilty, guilty but mentally ill, guilty but mentally retarded, or nolo contendere; to waive trial in the county in which the indictment or accusation is pending; and to consent to disposition of the case in the county in which the defendant was arrested, held, or present, subject to the approval of the prosecuting attorney for each county. Upon receipt of the defendant's statement and the written approval of the prosecuting attorney for each county, the clerk of the court in which the indictment or accusation is pending shall transmit the papers in the proceeding or certified copies thereof to the clerk of the court for the county in which the defendant was arrested, held, or present, and the prosecution shall continue in that county.

(b) A defendant arrested, held, or present in a county other than the county in which a complaint or arrest warrant is pending against that defendant may state in writing a wish to plead guilty, guilty but mentally ill, guilty but mentally retarded, or nolo contendere; to waive venue and trial in the county in which the complaint or warrant was issued; and to consent to disposition of the case in the county in which the defendant was arrested, held, or present, subject to the approval of the prosecuting attorney for each county. Upon receipt of the defendant's statement and the written approval of the prosecuting attorney for each county, the clerk of the court in which the complaint or arrest warrant is pending shall transmit the papers in the proceeding or certified copies thereof to the clerk of the court for the county in which the defendant was arrested, held, or present, and the prosecution shall continue in that county.

(c) If after the proceeding has been transferred pursuant to subsection (a) or (b) of this Code section the defendant pleads not guilty or not guilty by reason of insanity, the clerk shall return the papers to the court in which the prosecution was commenced and the proceeding shall be restored to the docket of that court. A defendant's statement that the defendant wishes to plead guilty, guilty but mentally ill, guilty but mentally retarded, or nolo contendere shall not be used against the defendant.






Chapter 3 - Limitations on Prosecution

§ 17-3-1. Generally

(a) A prosecution for murder may be commenced at any time.

(b) Except as otherwise provided in Code Section 17-3-2.1, prosecution for other crimes punishable by death or life imprisonment shall be commenced within seven years after the commission of the crime except as provided by subsection (d) of this Code section; provided, however, that prosecution for the crime of forcible rape shall be commenced within 15 years after the commission of the crime.

(c) Except as otherwise provided in Code Section 17-3-2.1, prosecution for felonies other than those specified in subsections (a), (b), and (d) of this Code section shall be commenced within four years after the commission of the crime, provided that prosecution for felonies committed against victims who are at the time of the commission of the offense under the age of 18 years shall be commenced within seven years after the commission of the crime.

(d) A prosecution for the following offenses may be commenced at any time when deoxyribonucleic acid (DNA) evidence is used to establish the identity of the accused:

(1) Armed robbery, as defined in Code Section 16-8-41;

(2) Kidnapping, as defined in Code Section 16-5-40;

(3) Rape, as defined in Code Section 16-6-1;

(4) Aggravated child molestation, as defined in Code Section 16-6-4;

(5) Aggravated sodomy, as defined in Code Section 16-6-2; or

(6) Aggravated sexual battery, as defined in Code Section 16-6-22.2;

provided, however, that a sufficient portion of the physical evidence tested for DNA is preserved and available for testing by the accused and provided, further, that if the DNA evidence does not establish the identity of the accused, the limitation on prosecution shall be as provided in subsections (b) and (c) of this Code section.

(e) Prosecution for misdemeanors shall be commenced within two years after the commission of the crime.



§ 17-3-2. Periods excluded

The period within which a prosecution must be commenced under Code Section 17-3-1 or other applicable statute does not include any period in which:

(1) The accused is not usually and publicly a resident within this state;

(2) The person committing the crime is unknown or the crime is unknown;

(3) The accused is a government officer or employee and the crime charged is theft by conversion of public property while such an officer or employee; or

(4) The accused is a guardian or trustee and the crime charged is theft by conversion of property of the ward or beneficiary.



§ 17-3-2.1. Exclusions for certain offenses involving a victim under 16 years of age

(a) For crimes committed during the period beginning on July 1, 1992, and ending on June 30, 2012, if the victim of a violation of:

(1) Cruelty to children, as defined in Code Section 16-5-70;

(2) Rape, as defined in Code Section 16-6-1;

(3) Sodomy or aggravated sodomy, as defined in Code Section 16-6-2;

(4) Statutory rape, as defined in Code Section 16-6-3;

(5) Child molestation or aggravated child molestation, as defined in Code Section 16-6-4;

(6) Enticing a child for indecent purposes, as defined in Code Section 16-6-5; or

(7) Incest, as defined in Code Section 16-6-22,

is under 16 years of age on the date of the violation, the applicable period within which a prosecution shall be commenced under Code Section 17-3-1 or other applicable statute shall not begin to run until the victim has reached the age of 16 or the violation is reported to a law enforcement agency, prosecuting attorney, or other governmental agency, whichever occurs earlier. Such law enforcement agency or other governmental agency shall promptly report such allegation to the appropriate prosecuting attorney.

(b) For crimes committed on and after July 1, 2012, if the victim of a violation of:

(1) Trafficking a person for sexual servitude, as defined in Code Section 16-5-46;

(2) Cruelty to children in the first degree, as defined in Code Section 16-5-70;

(3) Rape, as defined in Code Section 16-6-1;

(4) Aggravated sodomy, as defined in Code Section 16-6-2;

(5) Child molestation or aggravated child molestation, as defined in Code Section 16-6-4;

(6) Enticing a child for indecent purposes, as defined in Code Section 16-6-5; or

(7) Incest, as defined in Code Section 16-6-22,

is under 16 years of age on the date of the violation and the violation is not subject to punishment as provided in paragraph (2) of subsection (b) of Code Section 16-6-4, paragraph (2) of subsection (d) of Code Section 16-6-4, or subsection (c) of Code Section 16-6-5, a prosecution may be commenced at any time.



§ 17-3-2.2. Statute of limitations

In addition to any periods excluded pursuant to Code Section 17-3-2, if the victim is a person who is 65 years of age or older, the applicable period within which a prosecution must be commenced under Code Section 17-3-1 or other applicable statute shall not begin to run until the violation is reported to or discovered by a law enforcement agency, prosecuting attorney, or other governmental agency, whichever occurs earlier. Such law enforcement agency or other governmental agency shall promptly report such allegation to the appropriate prosecuting attorney. Except for prosecutions for crimes for which the law provides a statute of limitations longer than 15 years, prosecution shall not commence more than 15 years after the commission of the crime.



§ 17-3-3. Other exclusions

If an indictment is found within the time provided for in Code Section 17-3-1 or 17-3-2, or other applicable statute, and is quashed or a nolle prosequi entered, the limitation shall be extended six months from the time the first indictment is quashed or the nolle prosequi entered.






Chapter 4 - Arrest of Persons

Article 1 - General Provisions

§ 17-4-1. Actions constituting an arrest

An actual touching of a person with a hand is not essential to constitute a valid arrest. If the person voluntarily submits to being considered under arrest or yields on condition of being allowed his freedom of locomotion, under the discretion of the officer, the arrest is complete.



§ 17-4-2. Privilege from arrest of active duty military personnel

The members of the organized militia or military forces shall in all cases, except treason, felony, or breach of the peace, be privileged from arrest during their attendance at drills, parades, meetings, encampments, and the election of officers and going to, during, and returning from the performance of any active duty as such members.



§ 17-4-3. Right of forcible entry into private dwellings pursuant to execution of arrest warrant

In order to arrest under a warrant charging a crime, the officer may break open the door of any house where the offender is concealed.






Article 2 - Arrest by Law Enforcement Officers Generally

§ 17-4-20. Authorization of arrests with and without warrants generally; use of deadly force; adoption or promulgation of conflicting regulations, policies, ordinances, and resolutions; authority of nuclear power facility security officer

(a) An arrest for a crime may be made by a law enforcement officer:

(1) Under a warrant; or

(2) Without a warrant if:

(A) The offense is committed in such officer's presence or within such officer's immediate knowledge;

(B) The offender is endeavoring to escape;

(C) The officer has probable cause to believe that an act of family violence, as defined in Code Section 19-13-1, has been committed;

(D) The officer has probable cause to believe that the offender has violated a criminal family violence order, as defined in Code Section 16-5-95; provided, however, that such officer shall not have any prior or current familial relationship with the alleged victim or the offender;

(E) The officer has probable cause to believe that an offense involving physical abuse has been committed against a vulnerable adult, who shall be for the purposes of this subsection a person 18 years old or older who is unable to protect himself or herself from physical or mental abuse because of a physical or mental impairment; or

(F) For other cause there is likely to be failure of justice for want of a judicial officer to issue a warrant.

(b) Sheriffs and peace officers who are appointed or employed in conformity with Chapter 8 of Title 35 may use deadly force to apprehend a suspected felon only when the officer reasonably believes that the suspect possesses a deadly weapon or any object, device, or instrument which, when used offensively against a person, is likely to or actually does result in serious bodily injury; when the officer reasonably believes that the suspect poses an immediate threat of physical violence to the officer or others; or when there is probable cause to believe that the suspect has committed a crime involving the infliction or threatened infliction of serious physical harm. Nothing in this Code section shall be construed so as to restrict such sheriffs or peace officers from the use of such reasonable nondeadly force as may be necessary to apprehend and arrest a suspected felon or misdemeanant.

(c) Nothing in this Code section shall be construed so as to restrict the use of deadly force by employees of state and county correctional institutions, jails, and other places of lawful confinement or by peace officers of any agency in the State of Georgia when reasonably necessary to prevent escapes or apprehend escapees from such institutions.

(d) No law enforcement agency of this state or of any political subdivision of this state shall adopt or promulgate any rule, regulation, or policy which prohibits a peace officer from using that degree of force to apprehend a suspected felon which is allowed by the statutory and case law of this state.

(e) Each peace officer shall be provided with a copy of this Code section. Training regarding elder abuse, abuse of vulnerable adults, and the requirements of this Code section should be offered as part of at least one in-service training program each year conducted by or on behalf of each law enforcement department and agency in this state.

(f) A nuclear power facility security officer, including a contract security officer, employed by a federally licensed nuclear power facility or licensee thereof for the purpose of securing that facility shall have the authority to:

(1) Threaten or use force against another in defense of a federally licensed nuclear power facility and the persons therein as provided for under Code Sections 16-3-21 and 16-3-23;

(2) Search any person on the premises of the nuclear power facility or the properties adjacent to the facility if the facility is under imminent threat or danger pursuant to a written agreement entered into with the local enforcement agency having jurisdiction over the facility for the purpose of determining if such person possesses unauthorized weapons, explosives, or other similarly prohibited material; provided, however, that if such person objects to any search, he or she shall be detained as provided in paragraph (3) of this subsection or shall be required to immediately vacate the premises. Any person refusing to submit to a search and refusing to vacate the premises of a facility upon the request of a security officer as provided for in this Code section shall be guilty of a misdemeanor; and

(3) In accordance with a nuclear security plan approved by the United States Nuclear Regulatory Commission or other federal agency authorized to regulate nuclear facility security, detain any person located on the premises of a nuclear power facility or on the properties adjacent thereto if the facility is under imminent threat or danger pursuant to a written agreement entered into with the local law enforcement agency having jurisdiction over the facility, where there is reasonable suspicion to believe that such person poses a threat to the security of the nuclear power facility, regardless of whether such prohibited act occurred in the officer's presence. In the event of such detention, the law enforcement agency having jurisdiction over the facility shall be immediately contacted. The detention shall not exceed the amount of time reasonably necessary to allow for law enforcement officers to arrive at the facility.



§ 17-4-20.1. Investigation of family violence; preparation of written report; review of report by defendant arrested for family violence; compilation of statistics

(a) Whenever a law enforcement officer responds to an incident in which an act of family violence, as defined in Code Section 19-13-1, has been committed, the officer shall not base the decision of whether to arrest and charge a person on the specific consent of the victim or on a request by the victim solely or on consideration of the relationship of the parties. No officer investigating an incident of family violence shall threaten, suggest, or otherwise indicate the arrest of all parties for the purpose of discouraging requests for law enforcement intervention.

(b) Where complaints of family violence are received from two or more opposing parties, the officer shall evaluate each complaint separately to attempt to determine who was the primary aggressor. If the officer determines that one of the parties was the primary physical aggressor, the officer shall not be required to arrest any other person believed to have committed an act of family violence during the incident. In determining whether a person is a primary physical aggressor, an officer shall consider:

(1) Prior family violence involving either party;

(2) The relative severity of the injuries inflicted on each person;

(3) The potential for future injury; and

(4) Whether one of the parties acted in self-defense.

(c) Whenever a law enforcement officer investigates an incident of family violence, whether or not an arrest is made, the officer shall prepare and submit to the supervisor or other designated person a written report of the incident entitled "Family Violence Report." Forms for such reports shall be designed and provided by the Georgia Bureau of Investigation. The report shall include the following:

(1) Name of the parties;

(2) Relationship of the parties;

(3) Sex of the parties;

(4) Date of birth of the parties;

(5) Time, place, and date of the incident;

(6) Whether children were involved or whether the act of family violence was committed in the presence of children;

(7) Type and extent of the alleged abuse;

(8) Existence of substance abuse;

(9) Number and types of weapons involved;

(10) Existence of any prior court orders;

(11) Type of police action taken in disposition of case, the reasons for the officer's determination that one party was the primary physical aggressor, and mitigating circumstances for why an arrest was not made;

(12) Whether the victim was apprised of available remedies and services; and

(13) Any other information that may be pertinent.

(d) The report provided for in subsection (c) of this Code section shall be considered as being made for statistical purposes only and where no arrests are made shall not be subject to the provisions of Article 4 of Chapter 18 of Title 50. However, upon request, a defendant who has been arrested for an act of family violence or the victim shall be entitled to review and copy any report prepared in accordance with this Code section relating to the defendant.

(e) Each police department, including local precincts and county sheriff departments, shall report, according to rules and regulations of the Georgia Crime Information Center, all family violence incidents, both arrests and nonarrests, to the Georgia Bureau of Investigation, which shall compile and analyze statistics of family violence crimes and cause them to be published annually in the Georgia Uniform Crime Reports. An offense shall be counted for each incident reported to the police. A zero shall be reported if no incidents have occurred during the reporting period.



§ 17-4-21. Duty of arresting officer to take arrested person before judicial officer; right of arrested person to select judicial officer

The arresting officer shall take the arrested person before the most convenient and accessible judicial officer authorized to hear the case unless the arrested person requests otherwise, in which case, if there is no suspicion of improper motive, the arresting officer shall take him before some other judicial officer. An arrested person has no right to select the judicial officer before whom he shall be tried.



§ 17-4-22. Authority of peace officers to make arrests not to be denied because of race, creed, or national origin of peace officers or persons arrested

No peace officer of this state or of any political subdivision thereof shall be denied the authority to arrest any person because of the race, creed, or national origin of the peace officer nor because of the race, creed, or national origin of the person who is being arrested.



§ 17-4-23. Procedure for arrests by citation for motor vehicle violations; issuance of warrants for arrest for failure of persons charged to appear in court; bond

(a) A law enforcement officer may arrest a person accused of violating any law or ordinance governing the operation, licensing, registration, maintenance, or inspection of motor vehicles or violating paragraph (2), (3), or (5) of subsection (a) of Code Section 3-3-23 by the issuance of a citation, provided that the offense is committed in his presence or information constituting a basis for arrest concerning the operation of a motor vehicle or a violation of paragraph (2), (3), or (5) of subsection (a) of Code Section 3-3-23 was received by the arresting officer from a law enforcement officer observing the offense being committed, except that, where the offense results in an accident, an investigating officer may issue citations regardless of whether the offense occurred in the presence of a law enforcement officer. The arresting officer shall issue to such person a citation which shall enumerate the specific charges against the person and the date upon which the person is to appear and answer the charges or a notation that the person will be later notified of the date upon which the person is to appear and answer the charges. Whenever an arresting officer makes an arrest concerning the operation of a motor vehicle based on information received from another law enforcement officer who observed the offense being committed, the citation shall list the name of each officer and each must be present when the charges against the accused person are heard.

(b) If the accused person fails to appear as specified in the citation, the judicial officer having jurisdiction of the offense may issue a warrant ordering the apprehension of the person and commanding that he be brought before the court to answer the charge contained within the citation and the charge of his failure to appear as required. The person shall then be allowed to make a reasonable bond to appear on a given date before the court.



§ 17-4-24. Duty of law enforcement officers to execute penal warrants; summoning of posses

Every law enforcement officer is bound to execute the penal warrants given to him to execute. He may summon to his assistance, either in writing or orally, any of the citizens of the neighborhood or county to assist in the execution of such warrants. The acts of the citizens formed as a posse by such officer shall be subject to the same protection and consequences as official acts.



§ 17-4-25. Power to make arrests in any county; arrested persons taken before judicial officer; transportation costs; holding in county other than one in which offense committed; transport to regional jail

(a) Under a warrant issued by a judicial officer, an arresting officer may, in any county without regard to the residence of the arresting officer, arrest any person charged with a crime. It is the duty of the arresting officer to take the accused, with the warrant under which he was arrested, to the county in which the offense is alleged to have been committed, for examination before any judicial officer of that county.

(b) The county where the offense is alleged to have been committed shall pay the expenses of the arresting officer in taking the arrested person to the county. The arresting officer may hold or imprison the arrested person in a county other than the county in which the offense is alleged to have been committed long enough to enable him to prepare to take the arrested person to the county in which the offense is alleged to have been committed.

(c) Should the county in which the offense is alleged to have been committed be a member of a regional jail authority created under Article 5 of Chapter 4 of Title 42, known as the "Regional Jail Authorities Act," the arresting officer shall transport the prisoner to the regional jail. The judicial officer of the county in which the offense is alleged to have been committed may conduct the examination of the accused required by subsection (a) of this Code section in the county in which the offense is alleged to have been committed or in facilities available at the regional jail or by audio-visual communication between the two locations and between the accused, the court, the attorneys, and the witnesses.



§ 17-4-25.1. Transport of arrested person to jurisdiction in which offense committed; transport of prisoner outside county or municipality

(a) As provided in subsection (e) of this Code section, a sworn law enforcement officer from a county or municipality in which an offense is alleged to have been committed shall be authorized to transport an arrested person, with the warrant under which such person was arrested, from one jurisdiction to the county or municipality in which the offense is alleged to have been committed for examination before any judicial officer of that county or municipality.

(b) Unless otherwise provided by contract, the agency requesting the transportation of the arrested person pursuant to subsection (a) of this Code section shall be responsible for all costs associated with the transport. Such officer may hold or imprison the arrested person in a jurisdiction other than where the offense is alleged to have been committed long enough to enable such officer to prepare to take the arrested person to the jurisdiction in which the offense is alleged to have been committed.

(c) A sworn law enforcement officer from a county or municipality shall be authorized to transport a prisoner who is lawfully in the custody of such officer to a medical facility, juvenile detention facility as defined in Code Section 49-4A-1, or court appearance outside such county or municipality or to transport such prisoner to a location outside such county or municipality for any lawfully required or necessary purpose.

(d) This Code section shall not be construed to provide any general state-wide police powers or authority for county or municipal law enforcement officers or expand the arrest powers of such officers outside their properly authorized jurisdiction.

(e) Sheriffs and, with the approval of its governing authority, municipal or other law enforcement agency heads are authorized to enter into a contract for the purposes of transporting arrested individuals from the jurisdiction of the arrest to an appropriate detention facility where the alleged crime is to have occurred. In the absence of a written contract between the sheriff and municipal or other law enforcement agency head, the sheriff or his or her designee has the right of first refusal, as evidenced in writing, of transporting persons arrested on a warrant to an appropriate detention facility where the crime is alleged to have occurred. Any responsibility arising as a result of the transportation of an arrested individual as authorized in this Code section shall be that of the agency whose employee is transporting the arrested individual.



§ 17-4-26. Duty to bring persons arrested before judicial officer within 72 hours; notice to accused of time and place of commitment hearing; effect of failure to notify

Every law enforcement officer arresting under a warrant shall exercise reasonable diligence in bringing the person arrested before the judicial officer authorized to examine, commit, or receive bail and in any event to present the person arrested before a committing judicial officer within 72 hours after arrest. The accused shall be notified as to when and where the commitment hearing is to be held. An arrested person who is not notified before the hearing of the time and place of the commitment hearing shall be released.



§ 17-4-27. Duty to maintain information about persons arrested by law enforcement officers under their supervision; inspection of records

It shall be the duty of all sheriffs, chiefs of police, and the heads of any other law enforcement agencies of this state to obtain, or cause to be obtained, the name, address, and age of each person arrested by law enforcement officers under the supervision of such sheriffs, chiefs of police, or heads of any other law enforcement agencies of this state, when any such person is charged with an offense against the laws of this state, any other state, or the United States. The information shall be placed on appropriate records which each law enforcement agency shall maintain. The records shall be open for public inspection unless otherwise provided by law.



§ 17-4-28. Advising, encouraging, or procuring dismissal or settlement of warrant by arresting officer

Any arresting officer who advises or encourages the dismissal or settlement of any criminal warrant placed in his hands for execution, either before or after an arrest is made on the warrant, or who procures or encourages the dismissal or settlement of such warrants by threats, duress, intimidation, promises, or any other artifice or means shall be guilty of a misdemeanor.



§ 17-4-29. Collecting or receiving costs or other charges of prosecutor or defendant by arresting officer before warrant returned

(a) Any arresting officer who collects or receives any costs or other charges of a prosecutor or defendant in a case made on a state's warrant, or of anyone acting in the interest of either of them, before the warrant is returned to the court to which it is made returnable, shall be guilty of a misdemeanor.

(b) Nothing in this Code section or in Code Section 17-4-28 shall be construed as prohibiting arresting officers from receiving from prosecutors sums of money sufficient to defray their expenses in going beyond the limits of the jurisdiction of such arresting officer to search for or to make the arrest of the accused person.



§ 17-4-30. Arrest of hearing impaired persons

In the event a hearing impaired person is arrested for any alleged violation of a criminal law of this state, the arresting officer shall comply with the provisions of Article 3 of Chapter 6 of Title 24.






Article 3 - Warrants for Arrest

§ 17-4-40. Persons who may issue warrants for arrest of offenders against penal laws; warrants requested by others; persons who may issue warrants for arrest of law enforcement or peace officers or school teachers or administrators

(a) Any judge of a superior, city, state, or magistrate court or any municipal officer clothed by law with the powers of a magistrate may issue a warrant for the arrest of any offender against the penal laws, based on probable cause either on the judge's or officer's own knowledge or on the information of others given to the judge or officer under oath. Any retired judge or judge emeritus of a state court may likewise issue arrest warrants if authorized in writing to do so by an active judge of the state court of the county wherein the warrants are to be issued.

(b) (1) If application is made for a warrant by a person other than a peace officer or law enforcement officer and the application alleges the commission of an offense against the penal laws, the judge or other officer shall schedule a warrant application hearing as provided in this subsection unless the person accused has been taken into custody by a peace officer or law enforcement officer or except as provided in paragraph (6) of this subsection; provided, however, that a warrant may be denied without the notice required in paragraph (2) of this subsection where the application form and any testimony from the affiant provided at the time of the application do not demonstrate probable cause for issuing a warrant.

(2) Except as otherwise provided in paragraph (6) of this subsection, a warrant application hearing shall be conducted only after attempting to notify the person whose arrest is sought by any means approved by the judge or other officer which is reasonably calculated to apprise such person of the date, time, and location of the hearing.

(3) If the person whose arrest is sought does not appear for the warrant application hearing, the judge or other officer shall proceed to hear the application and shall note on the warrant application that such person is not present.

(4) At the warrant application hearing, the rules of evidence at a commitment hearing shall apply as set forth in paragraph (1) of subsection (d) of Code Section 24-1-2. The person seeking the warrant shall have the customary rights of presentation of evidence and cross-examination of witnesses. The person whose arrest is sought may cross-examine the person or persons applying for the warrant and any other witnesses testifying in support of the application at the hearing. The person whose arrest is sought may present evidence that probable cause does not exist for his or her arrest. The judge or other officer shall have the right to limit the presentation of evidence and the cross-examination of witnesses to the issue of probable cause.

(5) At the warrant application hearing, a determination shall be made whether or not probable cause exists for the issuance of a warrant for the arrest of the person whose arrest is sought. If the judge or other officer finds that probable cause exists, the warrant may issue instanter.

(6) Nothing in this subsection shall be construed as prohibiting a judge or other officer from immediately issuing a warrant for the arrest of a person upon application of a person other than a peace officer or law enforcement officer if the judge or other officer determines from the application or other information available to the judge or other officer that:

(A) An immediate or continuing threat exists to the safety or well-being of the affiant or a third party;

(B) The person whose arrest is sought will attempt to evade arrest or otherwise obstruct justice if notice is given;

(C) The person whose arrest is sought is incarcerated or otherwise in the custody of a local, state, or federal law enforcement agency;

(D) The person whose arrest is sought is a fugitive from justice;

(E) The offense for which application for a warrant is made is deposit account fraud under Code Section 16-9-20, and the person whose arrest is sought has previously been served with the ten-day notice as provided in paragraph (2) of subsection (a) of Code Section 16-9-20; or

(F) The offense for which application for the warrant is made consists of an act of family violence as defined in Code Section 19-13-1.

In the event that the judge or officer finds such circumstances justifying dispensing with the requirement of a warrant application hearing, the judge or officer shall note such circumstances on the face of the warrant application.

(7) No warrant shall be quashed nor evidence suppressed because of any irregularity in proceedings conducted pursuant to this subsection not affecting the substantial rights of the accused under the Constitution of this state or of the United States.

(8) Nothing contained in this subsection shall prohibit a judge from denying a warrant based upon the application and testimony heard at the time such application is made without requiring notice to the person whose arrest is sought.

(c) Any warrant for the arrest of a peace officer, law enforcement officer, teacher, or school administrator for any offense alleged to have been committed while in the performance of his or her duties may be issued only by a judge of a superior court, a judge of a state court, or a judge of a probate court.



§ 17-4-41. Contents of affidavits made or warrants issued for arrest of penal offenders

(a) An affidavit made or warrant issued for the arrest of a person who is accused of violating the penal laws of this state shall include, as nearly as practicable, the following facts:

(1) The offense, including the time, date, place of occurrence, against whom the offense was committed, and a statement describing the offense; and

(2) The county in which the offense was committed.

(b) When the offense charged is theft, the affidavit made or warrant issued shall state, in addition to the requirements of subsection (a) of this Code section, the following facts:

(1) Name of the property alleged to have been stolen, with a description thereof, including its value; and

(2) Name of the owner of the property and the person from whose possession such property was taken.

(c) It is the intent of these requirements that the accused person shall be informed of the specific charge against him and of all basic pertinent particulars pertaining thereto.



§ 17-4-42. Issuance of special warrants for arrest; treatment of special warrants as general arrest warrants

No judicial officer except a judge of the superior court shall issue a special warrant for arrest returnable only before himself; nor shall any superior court judge issue such warrant outside of his own judicial circuit. If issued outside the judicial circuit, the warrant shall be treated as a general arrest warrant.



§ 17-4-43. Requirement by judicial officer of bond to prosecute

The judicial officer issuing a warrant for arrest upon any sufficient grounds may first require the applicant to file a bond, with sufficient sureties, to prosecute the case in the event of a committal.



§ 17-4-44. Warrants may be issued in any county; execution of warrants without backing or endorsement of judicial officer in county where warrant is executed

A warrant for arrest may be issued in any county, though the crime was committed in another county. A warrant, once issued, may be executed in any county without being backed or endorsed by a judicial officer in the county where the warrant is executed.



§ 17-4-45. Form of affidavit for arrest warrant

An affidavit for an arrest warrant substantially complying with the following form shall in all cases be sufficient:

Georgia, County.

Personally came (name of affiant), who on oath says that, to the best of

his knowledge and belief, (name of person against whom the warrant is

sought) did, on the day of , , in the county aforesaid,

commit the offense of (insert here all information describing offense as

required by Code Section 17-4-41) and this affiant makes this affidavit

that a warrant may issue for his arrest.

(Signature of the affiant)

Sworn to and subscribed before me, this day of , .

Judicial officer



§ 17-4-46. Form of warrant for arrest

An arrest warrant substantially complying with the following form shall in all cases be sufficient:

Georgia, County.

To any sheriff, deputy sheriff, coroner, constable, or marshal of

said state -- Greetings:

(Name of the affiant) makes oath before me that on the day of

, in the year , in the county aforesaid, (name of person

against whom the warrant is sought) did commit the offense of (insert here

all information describing offense as required by Code Section 17-4-41).

You are therefore commanded to arrest (name of person against whom the

warrant is sought) and bring him before me, or some other judicial officer

of this state, to be dealt with as the law directs. You will also levy on a

sufficiency of the property of (name of person against whom the warrant is

sought) to pay the costs in the event of his final conviction. Herein fail

not.

Judicial officer



§ 17-4-47. Issuance of warrants by video conference; testimony; initial bond hearings; oaths

(a) A judge of any court in this state authorized to issue arrest warrants pursuant to Code Section 17-4-40 may, as an alternative to other laws relating to the issuance of arrest warrants, conduct such applications for the issuance of arrest warrants by video conference. The issuance of an arrest warrant by video conference shall be valid irrespective of the physical location of the judge at the time of the video conference, provided that the judge issuing the warrant is authorized by law to issue such warrant, and, at the time such warrant is issued, he or she is physically located within this state.

(b) Arrest warrant applications heard by video conference shall be conducted in a manner to ensure that the judge conducting the hearing has visual and audible contact with all affiants and witnesses giving testimony.

(c) The affiant participating in an arrest warrant application by video conference shall sign the affidavit for an arrest warrant and any related documents by any reasonable means which identifies the affiant, including, but not limited to, his or her typewritten name, signature affixed by electronic stylus, or any other reasonable means which identifies the person signing the affidavit and any related documents. The judge participating in an arrest warrant application by video conference shall sign the affidavit for an arrest warrant, the arrest warrant, and any related documents by any reasonable means which identifies the judge, including, but not limited to, his or her typewritten name, signature affixed by electronic stylus, or any other reasonable means which identifies the judicial officer signing the affidavit and warrant and any related documents. Such authorization shall be deemed to comply with the signature requirements provided for in Code Sections 17-4-45 and 17-4-46.

(d) A judge may also utilize a video conference to conduct hearings relating to the issuance of an initial bond connected with an offense for which an arrest warrant is issued, provided that the setting of such bond is within the jurisdiction of that court.

(e) A judge hearing matters pursuant to this Code section shall administer an oath to any person testifying by means of a video conference.






Article 4 - Arrest by Private Persons

§ 17-4-60. Grounds for arrest

A private person may arrest an offender if the offense is committed in his presence or within his immediate knowledge. If the offense is a felony and the offender is escaping or attempting to escape, a private person may arrest him upon reasonable and probable grounds of suspicion.



§ 17-4-61. Taking of persons arrested before judicial officer or to peace officer; duty and liability of peace officer taking custody

(a) A private person who makes an arrest pursuant to Code Section 17-4-60 shall, without any unnecessary delay, take the person arrested before a judicial officer, as provided in Code Section 17-4-62, or deliver the person and all effects removed from him to a peace officer of this state.

(b) A peace officer who takes custody of a person arrested by a private person shall immediately proceed in accordance with Code Section 17-4-62.

(c) A peace officer who in good faith and within the scope of his authority takes custody of a person arrested by a private person pursuant to this Code section shall not be liable at law for false arrest or false imprisonment arising out of the arrest.



§ 17-4-62. Taking of persons arrested before judicial officer within 48 hours of arrest

In every case of an arrest without a warrant, the person arresting shall, without delay, convey the offender before the most convenient judicial officer authorized to receive an affidavit and issue a warrant as provided for in Code Section 17-4-40. No such imprisonment shall be legal beyond a reasonable time allowed for this purpose; and any person who is not brought before such judicial officer within 48 hours of arrest shall be released.









Chapter 5 - Searches and Seizures

Article 1 - Searches Without Warrants

§ 17-5-1. Search pursuant to lawful arrest authorized

(a) When a lawful arrest is effected a peace officer may reasonably search the person arrested and the area within the person's immediate presence for the purpose of:

(1) Protecting the officer from attack;

(2) Preventing the person from escaping;

(3) Discovering or seizing the fruits of the crime for which the person has been arrested; or

(4) Discovering or seizing any instruments, articles, or things which are being used or which may have been used in the commission of the crime for which the person has been arrested.

(b) When the peace officer is in the process of effecting a lawful search, nothing in this Code section shall be construed to preclude him from discovering or seizing any stolen or embezzled property, any item, substance, object, thing, or matter, the possession of which is unlawful, or any item, substance, object, thing, or matter, other than the private papers of any person, which is tangible evidence of the commission of a crime against the laws of this state.



§ 17-5-2. Inventory of items seized without search warrant to be given to person arrested and judicial officer before whom person arrested taken; return of items

An inventory of all instruments, articles, or things seized in a search without a search warrant shall be given to the person arrested and a copy thereof delivered to the judicial officer before whom the person arrested is taken. If the person arrested is released without a charge being preferred against him, all instruments, articles, or things seized, other than contraband or stolen property, shall be returned to him upon release.






Article 2 - Searches With Warrants

§ 17-5-20. Requirements for issuance of search warrant generally

(a) A search warrant may be issued only upon the application of an officer of this state or its political subdivisions charged with the duty of enforcing the criminal laws or a currently certified peace officer engaged in the course of official duty, whether said officer is employed by a law enforcement unit of:

(1) The state or a political subdivision of the state; or

(2) A university, college, or school.

(b) A search warrant shall not be issued upon the application of a private citizen or for his aid in the enforcement of personal, civil, or property rights.



§ 17-5-21. Grounds for issuance of search warrant; scope of search pursuant to search warrant; issuance by retired judge or judge emeritus

(a) Upon the written complaint of any certified peace officer of this state or its political subdivisions charged with the duty of enforcing the criminal laws and otherwise as authorized in Code Section 17-5-20 under oath or affirmation, which states facts sufficient to show probable cause that a crime is being committed or has been committed and which particularly describes the place or person, or both, to be searched and things to be seized, any judicial officer authorized to hold a court of inquiry to examine into an arrest of an offender against the penal laws, referred to in this Code section as "judicial officer," may issue a search warrant for the seizure of the following:

(1) Any instruments, articles, or things, including the private papers of any person, which are designed, intended for use, or which have been used in the commission of the offense in connection with which the warrant is issued;

(2) Any person who has been kidnapped in violation of the laws of this state, who has been kidnapped in another jurisdiction and is now concealed within this state, or any human fetus or human corpse;

(3) Stolen or embezzled property;

(4) Any item, substance, object, thing, or matter, the possession of which is unlawful; or

(5) Any instruments, articles or things, any information or data, and anything that is tangible or intangible, corporeal or incorporeal, visible or invisible evidence of the commission of the crime for which probable cause is shown, other than the private papers of any person.

(b) When the peace officer is in the process of effecting a lawful search, nothing in this Code section shall preclude such officer from discovering or seizing any stolen or embezzled property, any item, substance, object, thing, or matter, the possession of which is unlawful, or any item, substance, object, thing, or matter, other than the private papers of any person, which is tangible evidence of the commission of a crime against the laws of this state, the United States, or another state. Other personnel, sworn or unsworn, acting under the direction of a peace officer executing a search warrant may assist in the execution of such warrant. While in the process of effecting a lawful arrest or lawful search, nothing in this Code section nor in Code Section 16-11-62 shall be construed to preclude the use of any device, as such term is defined in Code Section 16-11-60, by the peace officer executing the search warrant or other personnel assisting in the execution of such warrant.

(c) Any retired judge or judge emeritus of a state court may issue search warrants as authorized by this Code section if authorized in writing to do so by an active judge of the state court of the county wherein the warrants are to be issued.

(d) Notwithstanding any provisions of Code Section 17-5-20 or other provisions of this Code section to the contrary, with respect to the execution of a search warrant by a certified peace officer employed by a university, college, or school, which search warrant will be executed beyond the arrest jurisdiction of a campus policeman pursuant to Code Section 20-3-72, the execution of such search warrant shall be made jointly by the certified peace officer employed by a university, college, or school and a certified peace officer of a law enforcement unit of the political subdivision wherein the search will be conducted.



§ 17-5-21.1. Issuance of search warrants by video conference

(a) A judge of any court in this state authorized to issue search warrants pursuant to Code Section 17-5-21 may, as an alternative to other laws relating to the issuance of search warrants, conduct such applications for the issuance of search warrants by video conference. The issuance of a search warrant by video conference shall be valid irrespective of the physical location of the judge at the time of the video conference, provided that the judge issuing the warrant is authorized by law to issue such warrant, and, at the time such warrant is issued, he or she is physically located within this state.

(b) Search warrant applications heard by video conference shall be conducted in a manner to ensure that the judge conducting the hearing has visual and audible contact with all affiants and witnesses giving testimony.

(c) The affiant participating in a search warrant application by video conference shall sign the affidavit for a search warrant and any related documents by any reasonable means which identifies the affiant, including, but not limited to, his or her typewritten name, signature affixed by electronic stylus, or any other reasonable means which identifies the person signing the affidavit and any related documents. The judge participating in a search warrant application by video conference shall sign the affidavit for a search warrant, the search warrant, and any related documents by any reasonable means which identifies the judge, including, but not limited to, his or her typewritten name, signature affixed by electronic stylus, or any other reasonable means which identifies the judicial officer signing the affidavit and warrant and any related documents. Such applications shall be deemed to be written within the meaning of Code Section 17-5-21. Such authorization shall be deemed to comply with the issuance requirements provided for in Code Section 17-5-22.

(d) A judge hearing matters pursuant to this Code section shall administer an oath to any person testifying by means of a video conference.

(e) A video recording of the application hearing and any documents submitted in conjunction with the application shall be maintained as part of the record.



§ 17-5-22. Issuance of search warrants by judicial officers generally; maintenance of docket record of warrants issued

All warrants shall state the time and date of issuance and are the warrants of the judicial officer issuing the same and not the warrants of the court in which he is then sitting. Such warrants need not bear the seal of the court or clerk thereof. The warrant, the complaint on which the warrant is issued, the affidavit or affidavits supporting the warrant, and the returns shall be filed with the clerk of the court of the judicial officer issuing the same, or with the court if there is no clerk, at the time the warrant has been executed or has been returned "not executed"; provided, however, that the judicial officer shall keep a docket record of all warrants issued by him, and upon issuing any warrant he shall immediately record the same, within a reasonable time, on the docket.



§ 17-5-23. Command of search warrant

The search warrant shall command the officer directed to execute the same to search the place or person particularly described in the warrant and to seize the instruments, articles, or things particularly described in the search warrant.



§ 17-5-24. Officers authorized to execute search warrants

The search warrant shall be issued in duplicate and shall be directed for execution to all peace officers of this state. However, the judicial officer may direct the search warrant to be executed by any peace officer named specially therein.



§ 17-5-25. Execution of search warrant generally

The search warrant shall be executed within ten days from the time of issuance. If the warrant is executed, the duplicate copy shall be left with any person from whom any instruments, articles, or things are seized; or, if no person is available, the copy shall be left in a conspicuous place on the premises from which the instruments, articles, or things were seized. Any search warrant not executed within ten days from the time of issuance shall be void and shall be returned to the court of the judicial officer issuing the same as "not executed."



§ 17-5-26. When search warrant may be executed

The search warrant may be executed at any reasonable time.



§ 17-5-27. Use of force in execution of search warrant

All necessary and reasonable force may be used to effect an entry into any building or property or part thereof to execute a search warrant if, after verbal notice or an attempt in good faith to give verbal notice by the officer directed to execute the same of his authority and purpose:

(1) He is refused admittance;

(2) The person or persons within the building or property or part thereof refuse to acknowledge and answer the verbal notice or the presence of the person or persons therein is unknown to the officer; or

(3) The building or property or part thereof is not then occupied by any person.



§ 17-5-28. Detention and search of persons on premises

In the execution of the search warrant the officer executing the same may reasonably detain or search any person in the place at the time:

(1) To protect himself from attack; or

(2) To prevent the disposal or concealment of any instruments, articles, or things particularly described in the search warrant.



§ 17-5-29. Written return of items seized; filing and signing of inventory; delivery of copies of inventory

A written return of all instruments, articles, or things seized shall be made without unnecessary delay before the judicial officer named in the warrant or before any court of competent jurisdiction. An inventory of any instruments, articles, or things seized shall be filed with the return and signed under oath by the officer executing the warrant. The judicial officer or court shall, upon request, deliver a copy of the inventory to the persons from whom or from whose premises the instruments, articles, or things were taken and to the applicant for the warrant.



§ 17-5-30. Motion to suppress evidence illegally seized generally

(a) A defendant aggrieved by an unlawful search and seizure may move the court for the return of property, the possession of which is not otherwise unlawful, and to suppress as evidence anything so obtained on the grounds that:

(1) The search and seizure without a warrant was illegal; or

(2) The search and seizure with a warrant was illegal because the warrant is insufficient on its face, there was not probable cause for the issuance of the warrant, or the warrant was illegally executed.

(b) The motion shall be in writing and state facts showing that the search and seizure were unlawful. The judge shall receive evidence out of the presence of the jury on any issue of fact necessary to determine the motion; and the burden of proving that the search and seizure were lawful shall be on the state. If the motion is granted the property shall be restored, unless otherwise subject to lawful detention, and it shall not be admissible in evidence against the movant in any trial.

(c) The motion shall be made only before a court with jurisdiction to try the offense. If a criminal accusation is filed or if an indictment or special presentment is returned by a grand jury, the motion shall be made only before the court in which the accusation, indictment, or special presentment is filed and pending.



§ 17-5-31. Quashing warrant or suppressing evidence because of technical irregularity not affecting substantial rights of accused

No search warrant shall be quashed or evidence suppressed because of a technical irregularity not affecting the substantial rights of the accused.



§ 17-5-32. Search and seizure of documentary evidence in possession of attorney; exclusion of illegally obtained evidence

(a) As used in this Code section, the term "documentary evidence" includes but is not limited to writings, documents, blueprints, drawings, photographs, computer printouts, microfilms, X-rays, files, diagrams, ledgers, books, tapes, audio and video recordings, and papers of any type or description.

(b) Notwithstanding any other provision of law, no search and seizure without a warrant shall be conducted and no search warrant shall be issued for any documentary evidence in the possession of an attorney who is not a criminal suspect, unless the application for the search warrant specifies that the place to be searched is in the possession or custody of an attorney and also shows that there is probable cause to believe that the documentary evidence will be destroyed or secreted in the event a search warrant is not issued. This Code section shall not impair the ability to serve search warrants in cases in which the search is directed against an attorney if there is probable cause to suspect such attorney has committed a crime. This Code section shall not impair the ability to serve subpoenas on nonsuspect attorneys.

(c) In any case in which there is probable cause to believe that documentary evidence will be destroyed or secreted if a search warrant is not issued, no search warrant shall be issued or be executed for any documentary evidence in the possession or custody of an attorney who is not a criminal suspect unless:

(1) At the time the warrant is issued the court shall appoint a special master to accompany the person who will serve the warrant. The special master shall be an attorney who is a member in good standing of the State Bar of Georgia and who has been selected from a list of qualified attorneys maintained by the State Bar of Georgia. Upon service of the warrant, the special master shall inform the party served of the specific items being sought and that the party shall have the opportunity to provide the items requested. If the party, in the judgment of the special master, fails to provide the items requested, the special master shall conduct a search for the items in the areas indicated in the search warrant;

(2) If the party who has been served states that an item or items should not be disclosed, such item or items shall be sealed by the special master and taken to the superior court for a hearing. At the hearing the party whose premises has been searched shall be entitled to raise any issues which may be raised pursuant to Code Section 17-5-30 as well as claims that the item or items are privileged or claims that the item or items are inadmissible because they were obtained in violation of this Code section. Any such hearing shall be held in the superior court;

(3) Any such warrant must, whenever practicable, be served during normal business hours. The law enforcement officer or prosecutor serving the warrant shall not participate in the search but may accompany the special master when the special master is conducting the search;

(4) Any such warrant must be served upon a party who appears to have possession or control of the items sought. If, after reasonable efforts, the party serving the warrant is unable to locate any such person, the special master shall seal and return to the court for determination by the court any items which appear to be privileged;

(5) Any such warrant shall be issued only by the superior court. At the time of applying for such a warrant, the law enforcement officer or prosecutor shall submit a written search plan designed to minimize the intrusiveness of the search. When the warrant is executed, the special master carrying out the search shall have a duty to make reasonable efforts to minimize the intrusiveness of the search.

(d) Notwithstanding any provision of law to the contrary, evidence obtained in violation of this Code section shall be excluded and suppressed from the prosecution's case-in-chief or in rebuttal, and such evidence shall not be admissible either as substantive evidence or for impeachment purposes.






Article 3 - Disposition of Property Seized

§ 17-5-50. Property unlawfully obtained; rights of owner; hearing; admissibility of photographs in lieu of original property; representation of unknown or absent defendants; statements made by defendant or agent at trial

(a) The clerk or person having charge of the property section for any police department, sheriff's office, or other law enforcement agency in this state shall enter in a suitable book a description of every article of property alleged to be stolen, embezzled, or otherwise unlawfully obtained and brought into the office or taken from the person of a prisoner and shall attach a number to each article and make a corresponding entry thereof.

(b) (1) Any person claiming ownership of such allegedly stolen, embezzled, or otherwise unlawfully obtained property may make application to the law enforcement agency for the return of such property. Upon such an application being filed, the clerk or person in charge of the property section shall serve upon the person from whom custody of the property was taken a copy of such application. Such person from whom custody of the property was taken shall have a reasonable opportunity to claim ownership of such property and to request a hearing on forms provided by the person in charge of the property section.

(2) If the person from whom custody of the property was taken fails to assert a claim to such property, upon any applicant furnishing satisfactory proof of ownership of such property and presentation of proper personal identification, the person in charge of the property section may deliver such property to the applicant. The person to whom property is delivered shall sign, under penalty of false swearing, a declaration of ownership, which shall be retained by the person in charge of the property section. Such declaration, absent any other proof of ownership, shall be deemed satisfactory proof of ownership for the purposes of this Code section; provided, however, that, in the case of motor vehicles, trailers, tractors, or motorcycles which are required to be registered with the state revenue commissioner, any such stolen vehicle shall be returned to the person evidencing ownership of such vehicle through a certificate of title, tag receipt, bill of sale, or other such evidence. The stolen vehicle shall be returned to the person evidencing ownership within two days after such person makes application for the return of such vehicle unless a hearing on the ownership of such vehicle is required under this Code section or unless law enforcement needs the stolen vehicle for further criminal investigation purposes. Prior to such delivery, such person in charge of the property section shall make and retain a complete photographic record of such property. Such delivery shall be without prejudice to the state or to the person from whom custody of the property was taken or to any other person who may have a claim against the property.

(3) If the person from whom custody of the property was taken asserts a claim to such property and requests a hearing, the court which examines the charge against the person accused of stealing, embezzling, or otherwise unlawfully obtaining the property, or the court before whom the trial is had for stealing, embezzling, or otherwise unlawfully obtaining the property shall conduct the hearing to determine the ownership of such property.

(4) The provisions of this subsection shall not apply to any contraband or property subject to forfeiture under any provision of law.

(c) Photographs, video tapes, or other identification or analysis of the property involved, duly identified in writing by the law enforcement officer originally taking custody of the property as accurately representing such property, shall be admissible at trial in lieu of the original property.

(d) In the case of unknown or unapprehended defendants or defendants willfully absent from the jurisdiction, the court shall have discretion to appoint a guardian ad litem to represent the interest of the unknown or absent defendants.

(e) Statements made by the defendant or a person representing the defendant at a hearing provided for in subsection (b) of this Code section shall not be admissible for use against the defendant at trial.



§ 17-5-51. Civil forfeiture of weapons used in commission of crime, possession of which constitutes crime or delinquent act, or illegal concealment generally

Any device which is used as a weapon in the commission of any crime against any person or any attempt to commit any crime against any person, any weapon the possession or carrying of which constitutes a crime or delinquent act, and any weapon for which a person has been convicted of violating Code Section 16-11-126 are declared to be contraband and shall be forfeited in accordance with the procedures set forth in Chapter 16 of Title 9, notwithstanding the time frames set forth in Code Section 9-16-7.



§ 17-5-52. Disposition of weapons used in commission of crime or delinquent act involving possession; civil forfeiture

When a final judgment is entered finding a defendant guilty of the commission or attempted commission of a crime against any person or guilty of the commission of a crime or delinquent act involving the illegal possession or carrying of a weapon, any device which was used as a weapon in the commission of the crime or delinquent act shall be turned over by the person having custody of the weapon or device to the sheriff, chief of police, or other executive officer of the law enforcement agency that originally confiscated the weapon or device when the weapon or device is no longer needed for evidentiary purposes. Within one year after receiving the weapon or device, the sheriff, chief of police, or other executive officer of the law enforcement agency shall return or sell the weapon as provided in Code Section 17-5-54, or if the weapon or device is subject to forfeiture, the procedures set forth in Chapter 16 of Title 9 shall be followed notwithstanding the time frames set forth in Code Section 9-16-7. A state attorney seeking forfeiture under this Code section shall commence civil forfeiture proceedings within 60 days of the entry of a final judgment as contemplated by this Code section; the remaining provisions of Chapter 16 of Title 9 shall be applicable.



§ 17-5-52.1. Disposal of forfeited or abandoned firearms; innocent owners; auctions; record keeping; liability of government entities

Repealed by Ga. L. 2015, p. 693, § 3-16/HB 233, effective July 1, 2015.



§ 17-5-53. Disposition of devices with historical or instructional value

(a) After a forfeiture of a device used in a crime, in the event the director of the Division of Archives and History or the commissioner of public safety, in that order or priority, shall desire to receive and retain a device described in Code Section 17-5-51 for historical or instructional purposes of his or her division or department and gives written notice thereof to the sheriff, either prior to the sheriff's advertisement of the device for sale or within ten days thereafter, the sheriff shall forthwith deliver the device to the requesting division or department which shall retain the device for such purposes. A device delivered to either the division or the department in accordance with this Code section shall become the property of the state.

(b) This Code section shall prevail over Code Section 17-5-52.



§ 17-5-54. Definitions; disposition of personal property in custody of law enforcement agency

(a) As used in this Code section, the term:

(1) "Civil forfeiture proceeding" shall have the same meaning as set forth in Code Section 9-16-2.

(2) "Firearm" means any handgun, rifle, shotgun, or similar device or weapon which will or can be converted to expel a projectile by the action of an explosive or electrical charge.

(3) "Law enforcement agency" means a law enforcement agency of this state or a political subdivision of this state, including the Department of Natural Resources.

(4) "Rightful owner" means a person claiming ownership of property which is the subject of a crime or has been abandoned.

(b) This Code section shall not apply to:

(1) Personal property which is the subject of any civil forfeiture proceeding;

(2) Any property which is the subject of a disposition pursuant to Code Sections 17-5-50 through 17-5-53; and

(3) Any abandoned motor vehicle for which the provisions of Chapter 11 of Title 40 are applicable.

(c) (1) Except as provided in Chapter 16 of Title 9, Code Sections 17-5-55 and 17-5-56, and subsection (b) of this Code section, when a law enforcement agency assumes custody of any personal property which is the subject of a crime or has been abandoned, a disposition of such property shall be made in accordance with the provisions of this Code section.

(2) When a final verdict and judgment is entered finding a defendant guilty of the commission of a crime, any personal property used as evidence in the trial shall be returned to the rightful owner of the property within 30 days following the final judgment; provided, however, that if the judgment is appealed or if the defendant files a motion for a new trial and if photographs, videotapes, or other identification or analysis of the personal property will not be sufficient evidence for the appeal of the case or new trial of the case, such personal property shall be returned to the rightful owner within 30 days of the conclusion of the appeal or new trial, whichever occurs last.

(3) Any person claiming to be a rightful owner of property shall make an application to the entity holding his or her property and shall furnish satisfactory proof of ownership of such property and present personal identification. The person in charge of such property may return such property to the applicant. The person to whom property is delivered shall sign, under penalty of false swearing, a declaration of ownership, which shall be retained by the person in charge of the property. Such declaration, absent any other proof of ownership, shall be deemed satisfactory proof of ownership for the purposes of this Code section; provided, however, that with respect to motor vehicles, paragraph (3) of subsection (b) and subsection (f) of this Code section shall govern the return of motor vehicles.

(4) If more than one person claims ownership of property, a court with jurisdiction over the property shall conduct a hearing to determine the ownership of such property.

(d) After a period of 90 days following the final verdict and judgment, when personal property that is in the custody of a law enforcement agency was used as evidence in a criminal trial or was abandoned, it shall be subject to disposition as provided in subsection (e) of this Code section if the property is not a firearm and as provided in subsection (g) of this Code section if the property is a firearm if it is:

(1) No longer needed in a criminal investigation or for evidentiary purposes in accordance with Code Section 17-5-55 or 17-5-56;

(2) Not claimed pursuant to Code Section 17-5-50; and

(3) Not claimed pursuant to subsection (c) of this Code section.

(e) For any unclaimed personal property that is not a firearm, the sheriff, chief of police, or other executive officer of a law enforcement agency shall make application to the superior court for an order to retain, sell, or discard such property. In the application the officer shall state each item of personal property to be retained, sold, or discarded. Upon the superior court's granting an order for the law enforcement agency to retain such property, the law enforcement agency shall retain such property for official use. Upon the superior court's granting an order which authorizes that the property be discarded, the law enforcement agency shall dispose of the property as other salvage or nonserviceable equipment. Upon the superior court's granting an order for the sale of personal property, the officer shall provide for a notice to be placed once a week for four weeks in the legal organ of the county specifically describing each item and advising possible owners of items of the method of contacting the law enforcement agency; provided, however, that miscellaneous items having an estimated fair market value of $75.00 or less may be advertised or sold, or both, in lots. Such notice shall also stipulate a date, time, and place said items will be placed for public sale if not claimed. Such notice shall also stipulate whether said items or groups of items are to be sold in blocks, by lot numbers, by entire list of items, or separately. Such unclaimed personal property shall be sold at a sale which shall be conducted not less than seven nor more than 15 days after the final advertised notice has been run. The sale shall be to the highest bidder. If such personal property has not been bid on in two successive sales, the law enforcement agency may retain the property for official use or the property will be considered as salvage and disposed of as other county or municipal salvage or nonserviceable equipment. With respect to unclaimed perishable personal property or animals or other wildlife, an officer may make application to the superior court for an order authorizing the disposition of such property prior to the expiration of 90 days.

(f) With respect to a motor vehicle which is the subject of a crime or has been abandoned but which is not the subject of any civil forfeiture proceeding, the law enforcement agency shall be required to contact the Georgia Crime Information Center to determine if such motor vehicle has been stolen and to follow generally the procedures of Code Section 40-11-2 to ascertain the registered owner of such vehicle.

(g) (1) With respect to unclaimed firearms, if the sheriff, chief of police, agency director, or designee of such official certifies that a firearm is unsafe because of wear, damage, age, or modification or because any federal or state law prohibits the sale or distribution of such firearm, at the discretion of such official, it shall be transferred to the Division of Forensic Sciences of the Georgia Bureau of Investigation, a municipal or county law enforcement forensic laboratory for training or experimental purposes, or be destroyed.

(2) Otherwise, an unclaimed firearm:

(A) Possessed by a municipal corporation shall be disposed of as provided for in Code Section 36-37-6; provided, however, that municipal corporations shall not have the right to reject any bids or to cancel any proposed sale of such firearms, and all sales shall be to persons who are licensed as firearms collectors, dealers, importers, or manufacturers under the provisions of 18 U.S.C. Section 921, et seq., and who are authorized to receive such firearms under the terms of such license; or

(B) Possessed by the state or a political subdivision other than a municipal corporation, shall be disposed of by sale at public auction to persons who are licensed as firearms collectors, dealers, importers, or manufacturers under the provisions of 18 U.S.C. Section 921, et seq., and who are authorized to receive such firearms under the terms of such license. Auctions required by this subparagraph may occur online on a rolling basis or at live events, but in no event shall such auctions occur less frequently than once every 12 months during any time in which the political subdivision or state custodial agency has an inventory of five or more saleable firearms.

(3) If no bids from eligible recipients are received within six months from when bidding opened on a firearm offered for sale pursuant to paragraph (2) of this subsection, the firearm shall be transferred to the Division of Forensic Sciences of the Georgia Bureau of Investigation, a municipal or county law enforcement forensic laboratory for training or experimental purposes, or be destroyed.

(h) Records shall be maintained showing the manner in which each personal property item came into possession of the law enforcement agency, a description of the property, all efforts to locate the owner, any case or docket number, the date of publication of any newspaper notices, and the date on which the property was retained by the law enforcement agency, sold, or discarded. All agencies subject to the provisions of this Code section shall keep records of the firearms acquired and disposed of as provided by this Code section as well as records of the proceeds of the sales thereof and the disbursement of such proceeds in accordance with records retention schedules adopted in accordance with Article 5 of Chapter 18 of Title 50, the "Georgia Records Act."

(i) The proceeds from the sale of personal property by the sheriff or other county law enforcement agency pursuant to this Code section shall be paid into the general fund of the county treasury. The proceeds from the sale of personal property by a municipal law enforcement agency pursuant to this Code section shall be paid into the general fund of the municipal treasury. The proceeds from the sale of personal property by a state agency pursuant to this Code section shall be paid into the general fund of the state.

(j) Neither the state nor any political subdivision of the state nor any of its officers, agents, or employees shall be liable to any person, including the purchaser of a firearm, for personal injuries or damage to property arising from the sale of a firearm under subsection (g) of this Code section unless the state or political subdivision acted with gross negligence or willful or wanton misconduct.



§ 17-5-55. Designation of custodian for introduced evidence; evidence log; storage, maintenance, and disposal of evidence

(a) In all criminal cases, the court shall designate either the clerk of court, the court reporter, or any other officer of the court to be the custodian of any property that is introduced into evidence during the pendency of the case. Property introduced into evidence shall be identified or tagged with an exhibit number. After verdict and judgment has been entered in any criminal case, the person who has custody of the physical evidence introduced in the case shall inventory the evidence and create an evidence log within 30 days of the entry of the judgment. Within 30 days following the creation of the evidence log, physical evidence shall be returned to the rightful owner of the property unless the physical evidence itself is necessary for the appeal of the case, for a new trial, or for purposes of complying with this Code section or Code Section 17-5-56. The evidence log shall contain the case number, style of the case, description of the item, exhibit number, the name of the person creating the evidence log, and the location where the physical evidence is stored. After the evidence log is completed, the judge shall designate the clerk of court, the prosecuting attorney, or the law enforcement agency involved in prosecuting the case to obtain and store the evidence, and a notation shall appear in the evidence log indicating the transfer of evidence. If evidence is transferred to any other party, the evidence log shall be annotated to show the identity of the person or entity receiving the evidence, the date of the transfer, and the location of the evidence. The signature of any person or entity to which physical evidence is transferred shall be captured through electronic means that will be linked to the evidence log or the use of a property transfer form that will be filed with the evidence log. When physical evidence, other than audio or video recordings, is transferred to any person or entity, a photograph or other visual image of the evidence shall be made and placed in the case file.

(b) Physical evidence classified as dangerous or contraband by state or federal law, including, but not limited to, items described by state or federal law as controlled substances, dangerous drugs, explosives, weapons, ammunition, biomedical waste, hazardous substances, or hazardous waste shall be properly secured in a manner authorized by state or federal law. This evidence may be transferred to a government agency authorized to store or dispose of the material.

(c) Documents, photographs, and similar evidence shall be maintained and disposed of in accordance with records retention schedules adopted in accordance with Article 5 of Chapter 18 of Title 50, known as the "Georgia Records Act." Other physical evidence that contains biological material, including, but not limited to, stains, fluids, or hair samples that relate to the identity of the perpetrator of the crime, shall be maintained in accordance with Code Section 17-5-56. A party to an extraordinary motion for new trial or a habeas corpus action in which DNA testing is sought that was filed prior to the expiration of the time prescribed for the preservation of evidence by this Code section may apply to the court in which the defendant was convicted for an order directing that the evidence be preserved beyond the time period prescribed by this Code section and until judgment in the action shall become final.

(d) Except as is otherwise provided in subsections (b) and (c) of this Code section or by law, following the expiration of the period of time set forth in subsections (b) and (c) of this Code section, physical evidence may be disposed of in accordance with the provisions of Article 5 of Chapter 12 of Title 44, known as the "Disposition of Unclaimed Property Act," or, in the case of property of historical or instructional value, as provided in Code Section 17-5-53.



§ 17-5-56. Maintenance of physical evidence containing biological material

(a) Except as otherwise provided in Code Section 17-5-55, on or after May 27, 2003, governmental entities in possession of any physical evidence in a criminal case, including, but not limited to, a law enforcement agency or a prosecuting attorney, shall maintain any physical evidence collected at the time of the crime that contains biological material, including, but not limited to, stains, fluids, or hair samples that relate to the identity of the perpetrator of the crime as provided in this Code section. Biological samples collected directly from any person for use as reference materials for testing or collected for the purpose of drug or alcohol testing shall not be preserved.

(b) In a case in which the death penalty is imposed, the evidence shall be maintained until the sentence in the case has been carried out. Evidence in all felony cases that contains biological material, including, but not limited to, stains, fluids, or hair samples that relate to the identity of the perpetrator of the crime shall be maintained for the period of time that the crime remains unsolved or until the sentence in the case is completed, whichever occurs last.






Article 4 - Investigating Sexual Assault

§ 17-5-70. Definitions

As used in this article, the term:

(1) "Forensic medical examination" means an examination by a health care provider of a person who is a victim of a sexual assault. Such examination shall include a physical examination, documentation of biological and physical findings, and collection of physical evidence from the victim.

(2) "Investigating law enforcement agency" means the law enforcement agency responsible for the investigation of the alleged sexual assault.

(3) "Sexual assault" means rape, sodomy, aggravated sodomy, statutory rape, child molestation, aggravated child molestation, sexual assault against a person in custody, sexual assault against a person detained in a hospital or other institution, sexual assault by a practitioner of psychotherapy against a patient, incest, bestiality, sexual battery, and aggravated sexual battery as those terms and offenses are set forth and defined in Chapter 6 of Title 16.



§ 17-5-71. Preservation of evidence

(a) Except as otherwise provided in subsection (b) of this Code section or Code Section 17-5-55 or 17-5-56, on or after May 12, 2008, the investigating law enforcement agency shall maintain any physical evidence collected as a result of an alleged sexual assault that contains biological material, including, but not limited to, stains, fluids, or hair samples that relate to the identity of the perpetrator of an alleged sexual assault, for ten years after the report of the alleged sexual assault.

(b) If the victim does not cooperate with law enforcement in the investigation or prosecution of an alleged sexual assault, the investigating law enforcement agency shall maintain any physical evidence collected as a result of such alleged sexual assault that contains biological material, including, but not limited to, stains, fluids, or hair samples that relate to the identity of the perpetrator of the alleged sexual assault, for not less than 12 months from the date any such physical evidence is collected.



§ 17-5-72. Right to free forensic medical examination

A victim shall have the right to have a forensic medical examination regardless of whether the victim participates in the criminal justice system or cooperates with law enforcement in pursuing prosecution of the underlying crime. A victim shall not be required to pay, directly or indirectly, for the cost of a forensic medical examination. The cost of a forensic medical examination shall be paid for by the Georgia Crime Victims Emergency Fund, as provided for in Chapter 15 of this title.



§ 17-5-73. Victim's right to refuse request for polygraph examinations or other truth-telling devices

No prosecuting attorney, investigating law enforcement agency, or government official shall ask or require any victim of a sexual assault to submit to a polygraph examination or any other truth-telling device as a condition precedent to investigating such alleged crime. The refusal of a victim to submit to a polygraph examination or any other truth-telling device shall not prevent an investigation or prosecution of any sexual assault.






Article 5 - Immigrants

§ 17-5-100. Investigation of illegal alien status

(a) As used in this Code section, the term:

(1) "Criminal violation" means a violation of state or federal criminal law but shall not include a violation of a county or municipal law, regulation, or ordinance.

(2) "Illegal alien" means a person who is verified by the federal government to be present in the United States in violation of federal immigration law.

(b) Except as provided in subsection (f) of this Code section, during any investigation of a criminal suspect by a peace officer, when such officer has probable cause to believe that a suspect has committed a criminal violation, the officer shall be authorized to seek to verify such suspect's immigration status when the suspect is unable to provide one of the following:

(1) A secure and verifiable document as defined in Code Section 50-36-2;

(2) A valid Georgia driver's license;

(3) A valid Georgia identification card issued by the Department of Driver Services;

(4) If the entity requires proof of legal presence in the United States before issuance, any valid driver's license from a state or district of the United States or any valid identification document issued by the United States federal government;

(5) A document used in compliance with paragraph (2) of subsection (a) of Code Section 40-5-21; or

(6) Other information as to the suspect's identity that is sufficient to allow the peace officer to independently identify the suspect.

(c) When attempting to determine the immigration status of a suspect pursuant to subsection (b) of this Code section, a peace officer shall be authorized to use any reasonable means available to determine the immigration status of the suspect, including:

(1) Use of any authorized federal identification data base;

(2) Identification methods authorized by federal law, including those authorized by 8 U.S.C.A. Section 1373(c) and 8 U.S.C.A. Section 1644;

(3) Use of electronic fingerprint readers or similar devices; or

(4) Contacting an appropriate federal agency.

(d) A peace officer shall not consider race, color, or national origin in implementing the requirements of this Code section except to the extent permitted by the Constitutions of Georgia and of the United States.

(e) If during the course of the investigation into such suspect's identity, a peace officer receives verification that such suspect is an illegal alien, then such peace officer may take any action authorized by state and federal law, including, but not limited to, detaining such suspected illegal alien, securely transporting such suspect to any authorized federal or state detention facility, or notifying the United States Department of Homeland Security or successor agency. Nothing in this Code section shall be construed to hinder or prevent a peace officer or law enforcement agency from arresting or detaining any criminal suspect on other criminal charges.

(f) No person who in good faith contacts or has contact with a state or local peace officer or prosecuting attorney or member of the staff of a prosecuting attorney for the purpose of acting as a witness to a crime, to report criminal activity, or to seek assistance as a victim to a crime shall have his or her immigration status investigated based on such contact or based on information arising from such contact.

(g) A peace officer, prosecuting attorney, or government official or employee, acting in good faith to carry out any provision of this Code section, shall have immunity from damages or liability from such actions.









Chapter 6 - Bonds and Recognizances

Article 1 - General Provisions

§ 17-6-1. Where offenses bailable; procedure; schedule of bails; appeal bonds

(a) The following offenses are bailable only before a judge of the superior court:

(1) Treason;

(2) Murder;

(3) Rape;

(4) Aggravated sodomy;

(5) Armed robbery;

(5.1) Home invasion in the first degree;

(6) Aircraft hijacking and hijacking a motor vehicle;

(7) Aggravated child molestation;

(8) Aggravated sexual battery;

(9) Manufacturing, distributing, delivering, dispensing, administering, or selling any controlled substance classified under Code Section 16-13-25 as Schedule I or under Code Section 16-13-26 as Schedule II;

(10) Violating Code Section 16-13-31 or Code Section 16-13-31.1;

(11) Kidnapping, arson, aggravated assault, or burglary in any degree if the person, at the time of the alleged kidnapping, arson, aggravated assault, or burglary in any degree, had previously been convicted of, was on probation or parole with respect to, or was on bail for kidnapping, arson, aggravated assault, burglary in any degree, or one or more of the offenses listed in paragraphs (1) through (10) of this subsection;

(12) Aggravated stalking; and

(13) Violations of Chapter 15 of Title 16.

(b) (1) All offenses not included in subsection (a) of this Code section are bailable by a court of inquiry. Except as provided in subsection (g) of this Code section, at no time, either before a court of inquiry, when indicted or accused, after a motion for new trial is made, or while an appeal is pending, shall any person charged with a misdemeanor be refused bail.

(2) Except as otherwise provided in this chapter:

(A) A person charged with violating Code Section 40-6-391 whose alcohol concentration at the time of arrest, as determined by any method authorized by law, violates that provided in paragraph (5) of subsection (a) of Code Section 40-6-391 may be detained for a period of time up to six hours after booking and prior to being released on bail or on recognizance; and

(B) When an arrest is made by a law enforcement officer without a warrant upon an act of family violence or a violation of a criminal family violence order pursuant to Code Section 17-4-20, the person charged with the offense shall not be eligible for bail prior to the arresting officer or some other law enforcement officer taking the arrested person before a judicial officer pursuant to Code Section 17-4-21.

(3) (A) Notwithstanding any other provision of law, a judge of a court of inquiry may, as a condition of bail or other pretrial release of a person who is charged with violating Code Section 16-5-90 or 16-5-91, prohibit the defendant from entering or remaining present at the victim's school, place of employment, or other specified places at times when the victim is present or intentionally following such person.

(B) If the evidence shows that the defendant has previously violated the conditions of pretrial release or probation or parole which arose out of a violation of Code Section 16-5-90 or 16-5-91, the judge of a court of inquiry may impose such restrictions on the defendant which may be necessary to deter further stalking of the victim, including but not limited to denying bail or pretrial release.

(c) (1) In the event a person is detained in a facility other than a municipal jail for an offense which is bailable only before a judge of the superior court, as provided in subsection (a) of this Code section, and a hearing is held pursuant to Code Section 17-4-26 or 17-4-62, the presiding judicial officer shall notify the superior court in writing within 48 hours that the arrested person is being held without bail. If the detained person has not already petitioned for bail as provided in subsection (d) of this Code section, the superior court shall notify the district attorney and shall set a date for a hearing on the issue of bail within 30 days after receipt of such notice.

(2) In the event a person is detained in a municipal jail for an offense which is bailable only before a judge of the superior court as provided in subsection (a) of this Code section for a period of 30 days, the municipal court shall notify the superior court in writing within 48 hours that the arrested person has been held for such time without bail. If the detained person has not already petitioned for bail as provided in subsection (d) of this Code section, the superior court shall notify the district attorney and set a date for a hearing on the issue of bail within 30 days after receipt of such notice.

(3) Notice sent to the superior court pursuant to paragraph (1) or (2) of this subsection shall include any incident reports and criminal history reports relevant to the detention of such person.

(d) A person charged with any offense which is bailable only before a judge of the superior court as provided in subsection (a) of this Code section may petition the superior court requesting that such person be released on bail. The court shall notify the district attorney and set a date for a hearing within ten days after receipt of such petition.

(e) A court shall be authorized to release a person on bail if the court finds that the person:

(1) Poses no significant risk of fleeing from the jurisdiction of the court or failing to appear in court when required;

(2) Poses no significant threat or danger to any person, to the community, or to any property in the community;

(3) Poses no significant risk of committing any felony pending trial; and

(4) Poses no significant risk of intimidating witnesses or otherwise obstructing the administration of justice.

However, if the person is charged with a serious violent felony and has already been convicted of a serious violent felony, or of an offense under the laws of any other state or of the United States which offense if committed in this state would be a serious violent felony, there shall be a rebuttable presumption that no condition or combination of conditions will reasonably assure the appearance of the person as required or assure the safety of any other person or the community. As used in this subsection, the term "serious violent felony" means a serious violent felony as defined in Code Section 17-10-6.1.

(f) (1) Except as provided in subsection (a) of this Code section or as otherwise provided in this subsection, the judge of any court of inquiry may by written order establish a schedule of bails and unless otherwise ordered by the judge of any court, a person charged with committing any offense shall be released from custody upon posting bail as fixed in the schedule.

(2) For offenses involving an act of family violence, as defined in Code Section 19-13-1, the schedule of bails provided for in paragraph (1) of this subsection shall require increased bail and shall include a listing of specific conditions which shall include, but not be limited to, having no contact of any kind or character with the victim or any member of the victim's family or household, not physically abusing or threatening to physically abuse the victim, the immediate enrollment in and participation in domestic violence counseling, substance abuse therapy, or other therapeutic requirements.

(3) For offenses involving an act of family violence, the judge shall determine whether the schedule of bails and one or more of its specific conditions shall be used, except that any offense involving an act of family violence and serious injury to the victim shall be bailable only before a judge when the judge or the arresting officer is of the opinion that the danger of further violence to or harassment or intimidation of the victim is such as to make it desirable that the consideration of the imposition of additional conditions as authorized in this Code section should be made. Upon setting bail in any case involving family violence, the judge shall give particular consideration to the exigencies of the case at hand and shall impose any specific conditions as he or she may deem necessary. As used in this Code section, the term "serious injury" means bodily harm capable of being perceived by a person other than the victim and may include, but is not limited to, substantially blackened eyes, substantially swollen lips or other facial or body parts, substantial bruises to body parts, fractured bones, or permanent disfigurements and wounds inflicted by deadly weapons or any other objects which, when used offensively against a person, are capable of causing serious bodily injury.

(4) For violations of Code Section 16-15-4, the court shall require increased bail and shall include as a condition of bail or pretrial release that the defendant shall not have contact of any kind or character with any other member or associate of a criminal street gang and, in cases involving a victim, that the defendant shall not have contact of any kind or character with any such victim or any member of any such victim's family or household.

(5) For offenses involving violations of Code Section 40-6-393, bail or other release from custody shall be set by a judge on an individual basis and not a schedule of bails pursuant to this Code section.

(g) No appeal bond shall be granted to any person who has been convicted of murder, rape, aggravated sodomy, armed robbery, home invasion in any degree, aggravated child molestation, child molestation, kidnapping, trafficking in cocaine or marijuana, aggravated stalking, or aircraft hijacking and who has been sentenced to serve a period of incarceration of five years or more. The granting of an appeal bond to a person who has been convicted of any other felony offense or of any misdemeanor offense involving an act of family violence as defined in Code Section 19-13-1, or of any offense delineated as a high and aggravated misdemeanor or of any offense set forth in Code Section 40-6-391, shall be in the discretion of the convicting court. Appeal bonds shall terminate when the right of appeal terminates, and such bonds shall not be effective as to any petition or application for writ of certiorari unless the court in which the petition or application is filed so specifies.

(h) Except in cases in which life imprisonment or the death penalty may be imposed, a judge of the superior court by written order may delegate the authority provided for in this Code section to any judge of any court of inquiry within such superior court judge's circuit. However, such authority may not be exercised outside the county in which said judge of the court of inquiry was appointed or elected. The written order delegating such authority shall be valid for a period of one year, but may be revoked by the superior court judge issuing such order at any time prior to the end of that one-year period.

(i) As used in this Code section, the term "bail" shall include the releasing of a person on such person's own recognizance, except as limited by the provisions of Code Section 17-6-12.

(j) For all persons who have been authorized by law or the court to be released on bail, sheriffs and constables shall accept such bail; provided, however, that the sureties tendered and offered on the bond are approved by the sheriff of the county in which the offense was committed.



§ 17-6-1.1. Electronic pretrial release and monitoring program for defendants; requirements; procedures; fees

(a) In addition to other methods of posting bail or as special condition of bond, a defendant may be released from custody pending the trial of his or her case on the condition that the defendant comply with the terms and conditions of an electronic pretrial release and monitoring program which is approved pursuant to subsection (j) of this Code section. The sheriff of a county may enter into agreements with such approved providers. A bonding company, bonding agent, or probation service provider may be a provider of such services.

(b) If it appears to the court that a defendant subject to its jurisdiction is a suitable candidate for electronic pretrial release and monitoring, the court may, in its sole discretion and subject to the eligibility requirements of this Code section, authorize the defendant to be released under the provisions of an electronic pretrial release and monitoring program. A judge may only authorize electronic pretrial release and monitoring if that judge has jurisdiction to set a bond for the offense charged and the defendant is otherwise eligible for bond under subsection (e) of Code Section 17-6-1. When a court of competent jurisdiction has already set bond for a defendant indicating that the defendant is otherwise eligible for release on bail pursuant to subsection (e) of Code Section 17-6-1, in addition to accepting cash in satisfaction of the bond set by a court, the court may instruct the sheriff that the defendant is to be released to an electronic pretrial release and monitoring program.

(c) The court, in its sole discretion, may revoke at any time the eligibility of any defendant to participate in the electronic pretrial release and monitoring program in which event the defendant shall be immediately returned to custody. If the defendant's case has not been assigned to a particular division of the court, the chief judge shall have such authority.

(d) A defendant may not be released to, or remain in, an electronic pretrial release and monitoring program if such defendant has any other outstanding warrants, accusations, indictments, holds, or incarceration orders from any other court, law enforcement agency, community supervision officer, county or Department of Juvenile Justice juvenile probation officer, or probation officer serving pursuant to Article 6 of Chapter 8 of Title 42 that require the posting of bond or further adjudication.

(e) A defendant released pursuant to an electronic pretrial release and monitoring program shall abide by such conditions as the court may impose relating to such program, including, but not limited to, the following:

(1) Periods of home confinement;

(2) Compliance with all requirements and conditions of the electronic pretrial release and monitoring program provider;

(3) Compliance with any court orders or special conditions of bond which may include an order directing that no contact, direct or indirect, be made with the victim or forbidding entry upon, about, or near certain premises;

(4) An order directing that the accused provide support and maintenance for the person's dependents to the best of his or her ability;

(5) Restrictions on the use of alcoholic beverages and controlled substances;

(6) Curfews;

(7) Limitations on work hours and employment;

(8) An order directing the accused to submit to test of breath, blood, or urine from time to time;

(9) Travel restrictions;

(10) An order directing that electronic pretrial release and monitoring equipment be kept in good working condition;

(11) An order directing that the person refrain from violating the criminal laws of any state, county, or municipality;

(12) An order directing timely payment of all fees connected with the electronic pretrial release and monitoring program;

(13) Payroll deductions to fund electronic pretrial release and monitoring fees;

(14) Provisions to permit reasonable medical treatment;

(15) Provisions for procuring reasonable necessities, such as grocery shopping;

(16) Provisions for attendance in educational, rehabilitative, and treatment programs; and

(17) Such other terms and conditions as the court may deem just and proper.

(f) Under no circumstances shall electronic pretrial release and monitoring equipment be introduced internally or beneath the skin of any person.

(g) In the event that a court of competent jurisdiction finds probable cause, upon oath, affirmation, or sworn affidavit, that a defendant has violated the terms or conditions of his or her electronic pretrial release and monitoring program, other than terms regarding home confinement set forth in paragraph (1) of subsection (e) of this Code section, or finds that the defendant provided false or misleading information concerning his or her qualifications to participate in the electronic pretrial release and monitoring program, including, but not limited to, name, date of birth, address, or other personal identification information, then the defendant's ongoing participation in such program shall be terminated immediately and, upon arrest of the defendant for such violation by any law enforcement officer, the defendant shall be returned to confinement at the county jail or other facility from which the defendant was released.

(h) (1) As an additional condition of electronic pretrial release and monitoring, a defendant authorized to participate in such program by the court shall pay a reasonable, nonrefundable fee for program enrollment, equipment use, and monitoring to the provider of such program. If a bonding company, bonding agent, or probation service provider is the provider, the fees earned in the capacity of being such a provider shall be in addition to the fees allowed in Code Sections 17-6-30, 42-8-34, and 42-8-102.

(2) The fees connected with the electronic pretrial release and monitoring program shall be timely paid by a defendant as a condition of his or her ongoing participation in the electronic pretrial release and monitoring program in accordance with the terms for such programs as approved by the court. Failure to make timely payments shall constitute a violation of the terms of the electronic pretrial release and monitoring program and shall result in the defendant's immediate return to custody.

(3) Defendants who have an extraordinary medical condition requiring ongoing medical treatment or indigent persons, as defined by the court, and who are selected by the court following the indigency standards established by the court may have such electronic pretrial release and monitoring fees paid by the sheriff with the consent of the governing authority.

(i) No defendant released under an electronic pretrial release and monitoring program under this Code section shall be deemed to be an agent, employee, or involuntary servant of the county or the electronic pretrial release and monitoring provider while so released, working, or participating in training or going to and from the defendant's place of employment or training. Neither the electronic pretrial release and monitoring provider nor the sheriff shall be civilly liable for the criminal acts of a defendant released pursuant to this Code section.

(j) Any person or corporation approved by the chief judge of the court and the sheriff in their discretion who meets the following minimum requirements may be approved to provide electronic pretrial release and monitoring services:

(1) The provider shall comply with all applicable federal, state, and local laws and all rules and regulations established by the chief judge and the sheriff in counties where the provider provides electronic pretrial release and monitoring services;

(2) The provider shall provide the chief judge and the sheriff with the name of the provider, the name of an individual who shall serve as the contact person for the provider, and the telephone number of such contact person;

(3) The provider shall promptly, not later than three business days after such change, notify the chief judge and sheriff of any changes in its address, ownership, or qualifications under this Code section;

(4) The provider shall provide simultaneous access to all records regarding all monitoring information, GPS tracking, home confinement, and victim protection regarding each person placed on electronic pretrial release and monitoring; and

(5) The provider shall act as surety for the bond.

(k) The sheriff shall maintain a list of approved providers of electronic pretrial release and monitoring services. The sheriff, in his or her discretion, may temporarily or permanently remove any provider from the list of approved providers should the provider:

(1) Fail to comply with the requirements of this Code section;

(2) Fail to monitor properly any defendant that the provider was required to monitor;

(3) Charge an excessive fee for use and monitoring of electronic monitoring equipment; or

(4) Act or fail to act in such a manner that, in the discretion of the sheriff, constitutes good cause for removal.



§ 17-6-2. Acceptance of bail in misdemeanor cases; posting driver's license as collateral for bail

(a) (1) In all cases wherein a licensed driver of this state has been arrested, incarcerated, and charged with a violation of state law and where said violation is a misdemeanor, the sheriff of the county wherein the violation occurred shall be authorized, unless otherwise ordered by a judicial officer, after the individual has been incarcerated for not less than five days, to accept that individual's driver's license as collateral for any bail which has been set in the case, up to and including the amount of $1,000.00, provided such license is not under suspension or has not expired or been revoked.

(2) The individual posting a license as collateral pursuant to this subsection shall execute an acknowledgment and agreement between the individual and the State of Georgia as bond wherein the individual agrees to appear in court to answer the charges made against the individual and acknowledges that failure to appear in court when the case is scheduled for hearing, trial, or plea shall result in a forfeiture of the individual's license through suspension by operation of law effective upon the date of the individual's scheduled appearance. The individual shall also be notified that failure to appear in court as required may result in criminal prosecution for bail jumping as provided in Code Section 16-10-51. After execution of the agreement, except as otherwise provided by law, the license shall be returned to the individual and the original agreement shall be delivered to the prosecuting attorney for filing with the accusation, citation, or dismissal. Whenever an individual has been charged with a violation of Code Section 40-6-391, relating to driving under the influence of alcohol or drugs, then the provisions of Code Section 40-5-67 shall apply.

(3) A failure to appear by the individual who has been charged with a misdemeanor offense and who posted that individual's license as bail pursuant to this subsection shall, by operation of law, cause that individual's license to be suspended by the Department of Driver Services effective immediately, and the clerk of the court within five days after that failure to appear shall forward a copy of the agreement to the Department of Driver Services which shall enter the suspension upon the individual's driver history record. The posting of a license as provided in this subsection shall also be considered as bail for the purposes of Code Section 16-10-51. Where the original court date has been continued by the judge, clerk, or other officer of the court and there has been actual notice given to the defendant in open court or in writing by a court official or officer of the court or by mailing such notice to the defendant's last known address, then the provisions of this paragraph shall apply to the new court appearance date.

(4) A license suspended pursuant to this subsection shall only be reinstated when the individual shall pay to the Department of Driver Services a restoration fee of $25.00 together with a certified notice from the clerk of the originating court that the case has either been disposed of or has been rescheduled and a deposit of sufficient collateral approved by the sheriff of the county wherein the charges were made in an amount to satisfy the original bail amount has been paid. The court wherein the charges are pending shall be authorized to require payment of costs by the defendant in an amount not to exceed $100.00 to reschedule the case.

(5) Upon the trial of any individual charged with the offense of driving with a suspended license where such license was suspended as provided in this subsection, a copy of the acknowledgment and agreement executed by the individual together with certification by the clerk of the court of the individual's failure to appear shall be prima-facie evidence of actual notice to the individual that the individual's license was suspended.

(b) In all other misdemeanor cases, sheriffs and constables shall accept bail in such reasonable amount as may be just and fair for any person or persons charged with a misdemeanor, provided that the sureties tendered and offered on the bond are approved by the sheriff in the county where the offense was committed.



§ 17-6-3. Acceptance of recognizance bonds for military personnel

(a) In the case of any person engaged in military service who is charged with a misdemeanor and whose bond has been fixed at not more than $400.00 plus costs, any sheriff shall be allowed to accept, in lieu of bail, a recognizance bond executed and signed by the commanding officer of the person or the officer's lawfully delegated subordinates. Any person so charged may be taken into custody on behalf of the military installation by his commanding officer or by persons designated by the commanding officer of the military installation under the following terms and conditions:

(1) Immediately following his release he will be returned by the military police or other designated authority directly to the military installation and delivered to the duty officer of the command to which he is attached;

(2) He then will be restrained as appropriate in each case. The restraint will be for a minimum of 12 hours in all cases involving consumption of alcoholic beverages. He normally will be restricted to the limits of the military installation until such time as the charges are dismissed or his case has been adjudicated;

(3) He will not be transferred, granted leave, or discharged from the military service without 36 hours' notice to the sheriff or his deputy sheriff;

(4) He will be delivered to the sheriff or his deputy on demand; and

(5) These terms or conditions will be withdrawn only upon his posting the required bond or otherwise being released by the sheriff, his deputy, or the appropriate court.

(b) The recognizance bond shall be of the following type:

In consideration of the release of (name of person charged)

charged with (name or description of offense) it is agreed

that the aforementioned prisoner will be restrained at the

(appropriate military installation) in whatever degree considered to be

appropriate by his commanding officer. This restraint will be for a

minimum of 12 hours in all cases involving consumption of alcoholic

beverages. It is further agreed that he will not be transferred, granted

leave, or discharged from the (appropriate service) without

notice to the sheriff or his deputy and will be delivered to the sheriff

or his deputy upon demand. These terms and conditions will be withdrawn

only upon his posting of the required personal bond or upon the release

by the sheriff, his deputy, or the appropriate court.

Signed

Official title



§ 17-6-4. Authorization of posting of cash bonds generally; furnishing of receipt to person posting bond; recordation of receipt of bond on docket; disposal of unclaimed bonds

(a) Any party, defendant, accused, or other person required or permitted by law to give or post bond (or bail) as surety or security for the happening of any event or act in criminal matters may discharge the requirement by depositing cash in the amount of the bond so required with the appropriate person, official, or other depository.

(b) Any official or other person receiving any such bond shall give a receipt therefor and shall cause the fact of the receipt to be entered and recorded on the docket of the case in which it was given. If bond is given in a matter not appearing as a separate court case on a docket, a docket shall be prepared, maintained, and kept of all such transactions and the name and address of the person giving or making the bond, the date of the receipt of the bond, the name of the person receiving the bond, the amount of the bond, and a description of the cause for giving the bond, together with any and all other information desirable concerning the bond, shall be a part of the record in that separate docket.

(c) In the event that any cash bail posted pursuant to this Code section or Code Section 17-6-5 is not later claimed by the surety on such bond after a period of seven years from the later of either the date on which the defendant was required to appear in court or the date of disposition of the case by the prosecutor or the court, including any appeal of a verdict or sentence, then the cash shall be paid into the general fund of the county having trial venue of the case, as in the case of forfeited cash bonds, provided that the officer who accepted such cash bail shall first have notified the surety, by mailing notice to such surety at the last address given by such surety, that such funds shall be forfeited if they are not claimed within 90 days following the date of mailing of such notice. Any claim by a surety for refund of a cash bail shall include acceptable documentary proof of disposition of the case from the prosecuting official or appropriate court records or such other documentation as may be acceptable to the official holding such cash bail as proof that the case has been settled.



§ 17-6-5. Acceptance of cash bonds for certain offenses; authorization

Any sheriff, deputy sheriff, county peace officer, or other county officer charged with the duty of enforcing the laws of this state relating to:

(1) Traffic or the operation or licensing of motor vehicles or operators;

(2) The width, height, or length of vehicles and loads;

(3) Motor common carriers and motor contract carriers;

(4) Commercial vehicle or driver safety;

(5) Hazardous materials transportation;

(6) Motor carrier insurance or registration;

(7) Road taxes on motor carriers as provided in Article 2 of Chapter 9 of Title 48;

(8) Game and fish;

(9) Boating; or

(10) Litter control

who makes an arrest outside the corporate limits of any municipality of this state for a violation of said laws and who is authorized, as provided herein by a court of record having jurisdiction over such offenses, to accept cash bonds may accept a cash bond from the person arrested in lieu of a statutory bond or recognizance. No such officer shall accept a cash bond unless he or she is authorized to receive cash bonds in such cases by an order of the court having jurisdiction over such offenses and unless such order has been entered on the minutes of the court. Any such order may be granted, revoked, or modified by the court at any time.



§ 17-6-6. Clerk of court or judge to provide cash receipt book; furnishing of copies of receipt; disposition of original receipt and bond

Other laws to the contrary notwithstanding, when an order is passed as provided for in Code Section 17-6-5 authorizing an officer to accept cash bonds, it shall be the duty of the clerk of the court, if there is one, or, if there is no clerk, the judge passing the order to furnish the officer or officers authorized under the order with a book of blank receipts, consecutively numbered in triplicate and readily distinguishable and identifiable. The receipts shall be completed by the officers when making an arrest and accepting a cash bond so as to show the name of the person arrested, date of arrest, nature of the offense, amount of the cash bond given, and the name of the arresting officer. The arresting officer or the person receiving the cash bond shall deliver a copy of the receipt to the person arrested at the time the cash bond is given and shall file the original receipt together with the cash bond with the clerk, or judge, as the case may be, of the court having jurisdiction of the offense not later than the next succeeding business day of such clerk or judge following the date of issuance of the receipt. The remaining copy of the receipt shall be mailed to the commissioner of public safety.



§ 17-6-7. Liability of arresting officer for failure to account for cash receipts and bonds

All receipts issued to arresting officers and all cash bonds received under Code Sections 17-6-5 and 17-6-6 shall be accounted for by the receiving officers to the court from which the receipts were issued and, in the event that any such officer fails to account for same, he shall be personally liable for any default and may be punished as for contempt by the court, in addition to any other penalties which are provided for by law in such cases.



§ 17-6-8. Proceedings upon failure of person arrested to appear; forfeiture of bond not a bar to subsequent prosecution

If any person arrested for a misdemeanor arising out of a violation of the laws of this state relating to:

(1) Traffic or the operation or licensing of motor vehicles or operators;

(2) The width, height, or length of vehicles and loads;

(3) Motor common carriers and motor contract carriers;

(4) Commercial vehicle or driver safety;

(5) Hazardous materials transportation;

(6) Motor carrier insurance or registration;

(7) Road taxes on motor carriers as provided in Article 2 of Chapter 9 of Title 48;

(8) Game and fish;

(9) Boating; or

(10) Litter control

gives a cash bond for his or her appearance as provided in Code Section 17-6-5 and fails to appear on the date, time, and place specified in the citation or summons without legal excuse, the court may order said cash bond forfeited without the necessity of complying with the statutory procedure provided for in the forfeiture of statutory bail bonds. A judgment ordering the case disposed of and settled may be entered by the court and the proceeds shall be applied in the same manner as fines. If the court does not enter a judgment ordering the case disposed of and settled, the forfeiture of the cash bond shall not be a bar to subsequent prosecution of the person charged with the violation of such laws.



§ 17-6-9. Acceptance of cash bonds in lieu of statutory bond or recognizance by officers or officials authorized to enforce "Comprehensive Litter Prevention and Abatement Act of 2006."

Any law enforcement officer or official of a political subdivision of this state who is authorized to enforce Part 2 of Article 2 of Chapter 7 of Title 16 and who is authorized by the judge having jurisdiction of the offense to accept cash bonds may accept a cash bond for the personal appearance at trial of the person arrested in lieu of a statutory bond or recognizance. The procedures connected with such cash bonds, including, but not limited to, duties of the arresting officer, forfeiture, distribution of proceeds, and discretion of court as to disposal of the cash bond, shall be the same procedures applicable to arrest by a sheriff for a violation of any litter law.



§ 17-6-10. Acceptance of cash bonds for violations of ordinances or other offenses against municipalities; issuance of receipt; designated officials; effect of failure to appear in court; applicability to municipalities having similar provisions

(a) All mayors or chief governing officers or their designated official or officials of municipalities are authorized to accept a cash bond for the personal appearance in court of any person charged with a violation of an ordinance or other offense against the municipality. The officer assessing and accepting a cash bond shall issue a receipt for the bond to the person charged with the violation.

(b) When any mayor or chief governing officer of any municipality of this state designates any municipal official to accept cash bonds under subsection (a) of this Code section, the delegation of authority shall be in writing and filed in the records of the municipality.

(c) Any person charged with a violation of an ordinance or other offense against a municipality who gives a cash bond for his personal appearance in court at a designated time and place and who fails to appear at said time and place shall forfeit the cash bond upon the call of the case for trial. It shall not be necessary for the municipality to take any further action to forfeit the cash bond. Forfeiture of a cash bond shall not be a bar to a subsequent prosecution of the accused for the violation.

(d) This Code section shall not apply to municipalities having provisions in their charters with reference to the subject matter of this Code section.



§ 17-6-11. Display of driver's license for violation of certain traffic related laws; suspension of license; organ donation; arrest; seizure of license

(a) Any other laws to the contrary notwithstanding, any person who is apprehended by an officer for the violation of the laws of this state or ordinances relating to:

(1) Traffic, including any offense under Code Section 40-5-72 or 40-6-10, but excepting any other offense for which a license may be suspended for a first offense by the commissioner of driver services, any offense covered under Code Section 40-5-54, or any offense covered under Article 15 of Chapter 6 of Title 40;

(2) The licensing and registration of motor vehicles and operators;

(3) The width, height, and length of vehicles and loads;

(4) Motor common carriers and motor contract carriers;

(5) Commercial vehicle or driver safety;

(6) Hazardous materials transportation;

(7) Motor carrier insurance or registration; or

(8) Road taxes on motor carriers as provided in Article 2 of Chapter 9 of Title 48

upon being served with the official summons issued by such apprehending officer, in lieu of being immediately brought before the proper magistrate, recorder, or other judicial officer to enter into a formal recognizance or make direct the deposit of a proper sum of money in lieu of a recognizance ordering incarceration, may display his or her driver's license to the apprehending officer in lieu of bail, in lieu of entering into a recognizance for his or her appearance for trial as set in the aforesaid summons, or in lieu of being incarcerated by the apprehending officer and held for further action by the appropriate judicial officer. The apprehending officer shall note the driver's license number on the official summons. The summons duly served as provided in this Code section shall give the judicial officer jurisdiction to dispose of the matter.

(b) Upon display of the driver's license, the apprehending officer shall release the person so charged for his or her further appearance before the proper judicial officer as required by the summons. The court in which the charges are lodged shall immediately forward to the Department of Driver Services of this state the driver's license number if the person fails to appear and answer to the charge against him or her. The commissioner of driver services shall, upon receipt of a license number forwarded by the court, suspend the driver's license and driving privilege of the defaulting person until notified by the court that the charge against the person has been finally adjudicated. Such person's license shall be reinstated if the person submits proof of payment of the fine from the court of jurisdiction and pays to the Department of Driver Services a restoration fee of $50.00 or $25.00 when such reinstatement is processed by mail.

(b.1) It shall be the duty of a law enforcement officer or emergency medical technician responding to the scene of any motor vehicle accident or other accident involving a fatal injury to examine immediately the driver's license of the victim to determine the victim's wishes concerning organ donation. If the victim has indicated that he or she wishes to be an organ donor, it shall be the duty of such law enforcement officer or emergency medical technician to take appropriate action to ensure, if possible, that the victim's organs shall not be imperiled by delay in verification by the donor's next of kin.

(c) Nothing in this Code section bars any law enforcement officer from arresting or from seizing the driver's license of any individual possessing a fraudulent license or a suspended license or operating a motor vehicle while his or her license is suspended, outside the scope of a driving permit, or without a license.

(d) The commissioner of driver services shall be authorized to promulgate reasonable rules and regulations to carry out the purposes of this Code section and to establish agreements with other states whereby a valid license from that state may be accepted for purposes of this Code section.



§ 17-6-12. Discretion of court to release person charged with crime on person's own recognizance only; effect of failure of person charged to appear for trial

(a) As used in this Code section, the term "bail restricted offense" means the person is charged with:

(1) A serious violent felony as such term is defined in Code Section 17-10-6.1; or

(2) A felony offense of:

(A) Aggravated assault;

(B) Aggravated battery;

(C) Hijacking a motor vehicle;

(D) Aggravated stalking;

(E) Child molestation;

(F) Enticing a child for indecent purposes;

(G) Pimping;

(H) Robbery;

(I) Bail jumping;

(J) Escape;

(K) Possession of a firearm or knife during the commission of or attempt to commit certain crimes;

(L) Possession of firearms by convicted felons and first offender probationers;

(M) Trafficking in cocaine, illegal drugs, marijuana, or methamphetamine;

(N) Participating in criminal street gang activity;

(O) Habitual violator; or

(P) Driving under the influence of alcohol, drugs, or other intoxicating substances.

(b) A person charged with a bail restricted offense shall not be released on bail on his or her own recognizance for the purpose of entering a pretrial release program, a pretrial release and diversion program, or a pretrial intervention and diversion program as provided for in Article 4 of Chapter 18 of Title 15, or Article 5 of Chapter 8 of Title 42, or pursuant to Uniform Superior Court Rule 27, unless an elected magistrate, elected state or superior court judge enters a written order to the contrary specifying the reasons why such person should be released upon his or her own recognizance.

(c) Except as provided in subsection (b) of this Code section and in addition to other laws regarding the release of an accused person, the judge of any court having jurisdiction over a person charged with committing an offense against the criminal laws of this state shall have authority, in his or her sound discretion and in appropriate cases, to authorize the release of the person upon his or her own recognizance only.

(d) Upon the failure of a person released on his or her own recognizance only to appear for trial, if the release is not otherwise conditioned by the court, the court may summarily issue an order for his or her arrest which shall be enforced as in cases of forfeited bonds.



§ 17-6-13. First bail for offense permitted as matter of right; subsequent bails to be in discretion of court

Except as otherwise provided in this chapter, each person who is entitled to bail under this article shall be permitted one bail for the same offense as a matter of right. Subsequent bails shall be in the discretion of the court.



§ 17-6-14. Use of bail bond posted for preliminary hearing for trial appearance; applicability to federal proceedings; proceedings in county other than where commitment hearing held; effect where bail bond required is less than bond originally posted

(a) When a person posts bail bond prior to a preliminary or commitment hearing and is later bound over to another court for trial, the original bail bond shall not terminate but shall be valid to provide for the person's appearance at the trial of the case unless the amount of the bail is set higher by lawful authority, in which case new bail bond shall be posted.

(b) Nothing contained in subsection (a) of this Code section shall apply to any proceedings in which any federal court or United States commissioner is involved. Subsection (a) of this Code section shall apply only to those instances wherein the person required to post a bail bond shall be bound over to a court or grand jury of the same county wherein the committing court exercised its jurisdiction. Subsection (a) of this Code section shall not apply to those instances where a person is bound over to two or more courts or grand juries.

(c) Nothing contained in subsection (a) of this Code section shall be construed to require an additional bail bond in the event the court to which the person has been committed requires a lesser bail bond than the bond originally posted.



§ 17-6-15. Necessity for commitment where bail tendered and accepted; opportunity for bail; receipt of bail after commitment and imprisonment; imprisonment of person who offers bond for amount of bail set; effect upon common-law authority of court

(a) After arrest, if bail is tendered and accepted, no regular commitment need be entered, but a simple memorandum of the fact of bail being taken shall be sufficient.

(b) (1) A reasonable opportunity shall be allowed the accused person to give bail; and, even after commitment and imprisonment, the committing court may order the accused person brought before it to receive bail. No person shall be imprisoned under a felony commitment when bail has been fixed, if the person tenders and offers to give bond in the amount fixed, with sureties acceptable to the sheriff of the county in which the alleged offense occurred; provided, however, the sheriff shall publish and make available written rules and regulations defining acceptable sureties and prescribing under what conditions sureties may be accepted. If the sheriff determines that a professional bonding company is an acceptable surety, the rules and regulations shall require, but shall not be limited to, the following:

(A) Complete documentation showing the composition of the company to be an individual, a trust, or a group of individuals, whether or not formed as a partnership or other legal entity, or a corporation or a combination of individuals, trusts, and corporations;

(B) Complete documentation for all employees, agents, or individuals authorized to sign or act on behalf of the bonding company;

(C) Complete documentation showing that the company holds a valid business license in the jurisdiction where bonds will be written;

(D) Fingerprints and background checks of every individual who acts as a professional bondsperson as defined in Code Section 17-6-50 for the professional bonding company seeking approval;

(E) Establishment of a cash escrow account or other form of collateral as follows:

(i) For any professional bonding company that is new to the county or that has operated continuously in the county for less than 18 months, in an amount and upon terms and conditions as determined and approved by the sheriff;

(ii) Once a professional bonding company has operated continuously for 18 months or longer in the county, then any such cash escrow account or other form of collateral shall not exceed 10 percent of the current outstanding bail bond liability of the professional bonding company; and

(iii) No professional bonding company shall purchase an insurance policy in lieu of establishing a cash escrow account or posting other collateral; provided, however, that any professional bonding company which was using an insurance policy as collateral as of December 31, 2013, may continue to do so at the discretion of the sheriff.

(F) Establishment of application, approval, and reporting procedures for the professional bonding company deemed appropriate by the sheriff which satisfy all rules and regulations required by the laws of this state and the rules and regulations established by the sheriff;

(G) Applicable fees to be paid by the applicant to cover the cost of copying the rules and regulations and processing and investigating all applications and all other costs relating thereto; or

(H) Additional criteria and requirements for approving and regulating bonding companies to be determined at the discretion of the sheriff.

(2) This Code section shall not be construed to require a sheriff to accept a professional bonding company or bondsperson as a surety.

(3) This Code section shall not be construed to prevent the posting of real property bonds and the sheriff may not prohibit the posting of property bonds. Additional requirements for the use of real property may be determined at the discretion of the sheriff. The sheriff shall not prohibit a nonresident of the county from posting a real property bond if such real property is located in the county in which it is offered as bond and if such property has sufficient unencumbered equity to satisfy the sheriff's posted rules and regulations as to acceptable sureties.

(c) This Code section shall not abrogate or repeal the common-law authority of the judge having jurisdiction.



§ 17-6-16. Entry of memorandum on warrant after waiver of commitment hearing and tender of bail

If the accused person waives a commitment hearing and tenders bail, a memorandum of these facts shall be entered on the warrant by the person authorized to accept bail; and this waiver may be done by the person charged before arrest and, when done, shall operate as a supersedeas.



§ 17-6-17. Bond or recognizance to be conditioned on appearance of person accused of crime at arraignment; proceedings upon failure of accused to appear

In addition to all other requirements prescribed for appearance bonds or recognizances, the appearance bond or recognizance given by a person accused of the commission of a crime shall be conditioned upon the person presenting himself before the court at the time fixed for his arraignment. Upon failure of a person charged with a penal offense to appear before the court at the time fixed for his arraignment, the prosecuting attorney may proceed to forfeit the bond or recognizance.



§ 17-6-18. Amendment of bonds and giving of new security

All bonds taken under requisition of law in the course of a judicial proceeding may be amended and new security given if necessary.






Article 2 - Sureties

Part 1 - General Provisions

§ 17-6-30. Fees of sureties

(a) Sureties on criminal bonds in any court shall not charge or receive more than 15 percent of the face amount of the bond set, which amount includes the principal and all applicable surcharges, as compensation from defendants or from anyone acting for defendants; provided, however, that a surety may charge and receive a minimum of $50.00 per bonded charge or offense as compensation, regardless of whether such compensation exceeds 15 percent of the face amount of any bond set.

(b) Any person who violates subsection (a) of this Code section shall be guilty of a misdemeanor.



§ 17-6-31. Surrender of principal by surety; forfeiture of bond; death of principal

(a) When the court is not in session, a surety on a bond may surrender the surety's principal to the sheriff or to the responsible law enforcement officer of the jurisdiction in which the case is pending in order to be released from liability.

(b) When the court is in session, a surety on a bond may surrender the surety's principal in open court.

(c) The principal shall also be considered surrendered by plea of guilty or nolo contendere to the court or if the principal is present in person when the jury or judge, if tried without a jury, finds the principal guilty or if the judge dead dockets the case prior to entry of judgment and, upon such plea or finding of guilty or dead docketing, the surety shall be released from liability.

(d) (1) Furthermore, the surety shall be released from liability if, prior to entry of judgment, there is:

(A) A deferred sentence;

(B) A presentence investigation;

(C) A court ordered pretrial intervention program;

(D) A court ordered educational and rehabilitation program;

(E) A fine;

(F) A dead docket; or

(G) Death of the principal.

(2) Furthermore, the surety may be released from liability at the discretion of the court if:

(A) The principal used a false name when he or she was bound over and committed to jail or a correctional institution and was subsequently released from such facility unless the surety knew or should have known that the principal used a false name; and

(B) The surety shows to the satisfaction of the court that he or she acted with due diligence and used all practical means to secure the attendance of the principal before the court.

(e) If the prosecuting attorney does not try the charges against a defendant within a period of two years in the case of felonies and one year in the case of misdemeanors after the date of posting bond, then judgment rendered after such period may not be enforced against the surety on the bond and the surety shall thereafter be relieved of liability on the bond. This subsection shall not apply where the prosecuting attorney's failure to try the charges is due to the fault of the principal.

(f) No judgment shall be rendered on any appearance bond if it is shown to the satisfaction of the court that the surety was prevented from returning the principal to the jurisdiction because such principal was on active military duty.






Part 2 - Professional Bondsmen

§ 17-6-50. Persons deemed professional bondsmen; criminal background investigation information to be provided to clerk of court

(a) Bondsmen or persons who hold themselves out as signers or sureties of bonds for compensation are declared to be professional bondsmen.

(b) A professional bondsperson is one who holds himself or herself out as a signer or surety of bonds for compensation who must meet the following qualifications:

(1) Is 18 years of age or over;

(2) Is a resident of the State of Georgia for at least one year before making application to write bonds;

(3) Is a person of good moral character and has not been convicted of a felony or any crime involving moral turpitude; and

(4) Is approved by the sheriff and remains in good standing with respect to all applicable federal, state, and local laws and all rules and regulations established by the sheriff in the county where the bonding business is conducted.

(c) The sheriff of the county in which the bonding business is conducting business or is seeking approval to conduct business shall initiate a criminal background investigation to ensure that a professional bondsman has not been convicted of a felony or a crime involving moral turpitude in this state or any other jurisdiction. The sheriff shall require the professional bondsman to furnish two full sets of fingerprints which the sheriff shall submit to the Georgia Crime Information Center. The center shall submit a full set of fingerprints to the Federal Bureau of Investigation for a national criminal history record check.

(d) It shall be the duty of each professional bondsman approved by the sheriff in accordance with this part to provide the clerk of each court before which one or more of such professional bondsman's principals are required to appear with the business name, complete address, telephone number, and e-mail address of the chief operating officer or his or her designee of such professional bondsman for the purpose of receiving any notices that may be sent pursuant to Code Section 17-6-71. Each professional bondsman shall have the duty to keep such information current and accurate. It shall be the duty of each clerk of court to keep, maintain, and update such information as provided by a professional bondsman.



§ 17-6-50.1. Continuing education programs for professional bondsmen; fee; annual requirement; certificate of completion

(a) The Georgia Association of Professional Bondsmen shall approve continuing education programs offered by professional associations, educational institutions, government agencies, and others as deemed appropriate for professional bondsmen to attend.

(b) The fee for continuing education programs for professional bondsmen shall not exceed $250.00 annually.

(c) Professional bondsmen shall be required to obtain eight hours of continuing education annually.

(d) On or before January 31 of each year, each professional bondsman shall submit a certificate of completion of eight hours of approved continuing education to the individual or department which is responsible for issuing bail bonds for each jurisdiction in which he or she is doing business.



§ 17-6-51. Suggesting employment of attorneys during negotiations regarding signing of bond or any time subsequent thereto

Professional bondsmen, their agents, or representatives shall not suggest or advise the employment of or name for employment any attorney or attorneys to represent a defendant, during the negotiations for the bondsmen to sign the bond or subsequent thereto.



§ 17-6-52. Soliciting business or loitering around jails or courts to solicit business; giving of advice by law enforcement officers as to services of professional bondsmen

Professional bondsmen, their agents, or employees shall not solicit business as bondsmen or loiter about or around jails, places where prisoners are confined, or the courts for the purpose of engaging in or soliciting business as such bondsmen. No state or municipal law enforcement officer or keeper or employee of a penal institution may suggest to or give advice to, in any manner whatsoever, any prisoner regarding the services of a professional bondsman to write a criminal bond for the appearance of a prisoner in any court at any time.



§ 17-6-53. Giving advice or directions to defendants who are principals in bonds regarding defense or disposition of cases

Professional bondsmen, their agents, or employees shall not advise defendants who are principals in bonds signed by them or give any directions in the defense or disposition of the cases in which they sign bonds.



§ 17-6-54. No further compensation after becoming surety; when sum received to be returned to defendant; right to surrender defendant and to keep sum paid when defendant forfeits

(a) No professional bondsman or his or her agents or employees who receive compensation for becoming the surety on a criminal bond shall thereafter receive any other sum in the case. If the surety surrenders a defendant into the custody of the court, the sheriff, or another law enforcement officer in the jurisdiction where the bond was made before final disposition of the case, the surety is required to return to the principal the compensation received for signing the bond as surety if such surrender of the defendant is for reasons other than:

(1) The defendant's arrest for a crime other than a traffic violation or misdemeanor;

(2) The defendant's cosigner attests in writing the desire to be released from the bond;

(3) The defendant fails to provide to the court and the surety the defendant's change of address;

(4) The defendant fails to pay any fee due to the surety after being notified by certified mail or statutory overnight delivery that the same is past due;

(5) The defendant fails to notify the court and the surety upon leaving the jurisdiction of the court; or

(6) The defendant provides false information to the surety.

(b) In the event of a forfeiture on the bond by the defendant, the surety shall have the right to surrender into custody the defendant who is the principal on the bond without returning any compensation paid by the defendant for the signing of the bond.



§ 17-6-55. Penalty for violation of part

Any person who violates any Code section in this part shall be guilty of a misdemeanor.



§ 17-6-56. Bail recovery agents; requirements; registration

(a) As used in this Code section and Code Sections 17-6-57 and 17-6-58, the term "bail recovery agent" means any person who performs services or takes action for the purpose of apprehending the principal on a bail bond granted in this state or capturing a fugitive who has escaped from bail in this state for gratuity, benefit, or compensation.

(b) A bail recovery agent must be a United States citizen, 25 years of age or older, and must obtain a license pursuant to Code Section 16-11-129.

(c) Any sheriff of a county shall require any professional bondsman who is a resident of or doing business in the sheriff's county to register his or her bail recovery agents in that county. The professional bondsman must submit to the sheriff, in a form and manner to be determined by the sheriff, a list of all bail recovery agents whose services may be used by such bondsman.



§ 17-6-56.1. Continuing education programs for bail recovery agents; fee; annual requirement; certificate of completion

(a) The Georgia Association of Professional Bondsmen shall approve continuing education programs offered by professional associations, educational institutions, government agencies, and others as deemed appropriate for bail recovery agents to attend.

(b) The fee for continuing education programs for bail recovery agents shall not exceed $125.00 annually.

(c) Bail recovery agents shall be required to obtain eight hours of continuing education annually.

(d) On or before January 31 of each year, each bail recovery agent shall submit a certificate of completion of eight hours of approved continuing education to the individual or department which is responsible for issuing bail bonds for each jurisdiction in which he or she is doing business.



§ 17-6-57. Bail recovery agents; notification to local police; out-of-state agents; identification card

(a) Any bail recovery agent who enters any local police jurisdiction in pursuit of and for the purpose of apprehending the principal on a bail bond or capturing a fugitive or engaging in surveillance of such principal or fugitive shall, prior to taking any action in his or her capacity as a bail recovery agent in that local police jurisdiction, notify by facsimile transmission or telephone the sheriff and police chief of the local police jurisdiction in which the surveillance, apprehension, or capture is to take place unless it is to take place in public.

(b) An out-of-state bail recovery agent shall submit proof to the sheriff or police chief that he or she is qualified to be a bail recovery agent under the requirements of his or her home state. An out-of-state bail recovery agent shall deliver a certified copy of the bail bond or of the forfeiture or failure to appear to the sheriff or chief of police. Such out-of-state bail recovery agent, if not qualified in his or her home state or if his or her home state does not require bail recovery agents to be qualified, shall employ a Georgia bail recovery agent who is lawfully registered pursuant to this part.

(c) Each professional bondsman shall issue a uniform identification card to each bail recovery agent registered by the professional bondsman which identification card shall include the bail recovery agent's name, height, weight, address, photograph, and signature. The identification card shall also include the signature of the professional bondsman who has registered the bail recovery agent as required in subsection (c) of Code Section 17-6-56. A bail recovery agent shall be required to carry such identification card while acting in the capacity as a bail recovery agent.



§ 17-6-58. Penalty for violation; liability

(a) Any bail recovery agent who fails to register with the local sheriff or who is otherwise unqualified to act as a bail recovery agent but who nonetheless attempts to apprehend or capture a principal on a bail bond or a fugitive or who succeeds in apprehending or capturing such person shall be guilty of a misdemeanor upon conviction for the first violation and shall be guilty of a felony upon conviction for the second and all subsequent violations punishable by imprisonment for not less than one nor more than five years.

(b) Any bondsman or bonding company owner, surety, or agent who hires a bail recovery agent who is not qualified to act as a bail recovery agent pursuant to Code Sections 17-6-56 and 17-6-57 shall be guilty of a misdemeanor upon conviction for the first violation and shall be guilty of a felony upon conviction for the second and all subsequent violations punishable by imprisonment for not less than one nor more than five years, or a fine of not more than $10,000.00, or both.

(c) No bail recovery agent shall wear, carry, or display any uniform, badge, shield, card, or other item with any printing, insignia, or emblem that purports to indicate that such bail recovery agent is an employee, officer, or agent of any state or federal government or any political subdivision of any state or federal government. A violation of this subsection shall be punished upon conviction as a felony punishable by imprisonment for not less than one nor more than five years, or a fine of not more than $10,000.00, or both.

(d) A bail recovery agent who enters the wrong property, causes damage to said property, or causes injury to anyone thereon is liable for all damages.









Article 3 - Proceedings for Forfeiture of Bonds or Recognizances

§ 17-6-70. When forfeiture occurs

(a) A bond forfeiture occurs at the end of the court day upon the failure of appearance of a principal of any bond or recognizance given for the appearance of that person.

(b) An appearance bond shall not be forfeited unless the clerk of the court gave the surety at least 72 hours' written notice, exclusive of Saturdays, Sundays, and legal holidays, before the time of the required appearance of the principal. Notice shall not be necessary if the time for appearance is within 72 hours from the time of arrest, provided the time for appearance is stated on the bond, or where the principal is given actual notice in open court.



§ 17-6-70.1. Proceedings for forfeiture of bonds or recognizances generally

Repealed by Ga. L. 1983, p. 1203, § 1, effective March 29, 1983.



§ 17-6-71. Execution hearing on failure of principal to appear

(a) The judge shall, at the end of the court day, upon the failure of the principal to appear, forfeit the bond, issue a bench warrant for the principal's arrest, and order an execution hearing not sooner than 120 days but not later than 150 days after such failure to appear. Notice of the execution hearing shall be served by the clerk of the court in which the bond forfeiture occurred within ten days of such failure to appear by certified mail or by electronic means as provided in Code Section 17-6-50 to the surety at the address listed on the bond or by personal service to the surety within ten days of such failure to appear at its home office or to its designated registered agent. Service shall be considered complete upon the mailing of such certified notice. Such ten-day notice shall be adhered to strictly. If notice of the execution hearing is not served as specified in this subsection, the surety shall be relieved of liability on the appearance bond.

(b) If at the execution hearing it is determined that judgment should be entered, the judge shall so order and a writ of fieri facias shall be filed in the office of the clerk of the court where such judgment is entered. The provisions of this subsection shall apply to all bail bonds, whether returnable to superior court, state court, probate court, magistrate court, or municipal court.



§ 17-6-72. Conditions not warranting forfeiture of bond for failure to appear; remission of forfeiture

(a) No judgment shall be rendered on a forfeiture of any appearance bond if it is shown to the satisfaction of the court by the written statement of a licensed physician that the principal on the bond was prevented from attending court due to a mental or physical disability or the principal on the bond was receiving inpatient treatment as involuntary treatment, as such terms are defined in Code Section 37-3-1.

(b) No judgment shall be rendered on a forfeiture of any appearance bond if it is shown to the satisfaction of the court that the principal on the bond was prevented from attending because he or she was detained by reason of arrest, sentence, or confinement in a penal institution or jail in the State of Georgia, or so detained in another jurisdiction, or because he or she was involuntarily confined or detained pursuant to court order in a mental institution in the State of Georgia or in another jurisdiction. An official written notice of the holding institution in which the principal is being detained or confined shall be considered proof of the principal's detention or confinement. Such notice may be sent from the holding institution by mail or e-mail or delivered by hand or by facsimile machine. Upon the presentation of such written notice to the clerk of the proper court, the prosecuting attorney, and the sheriff or other law enforcement officer having jurisdiction over the case, along with a letter of intent to pay all costs of returning the principal to the jurisdiction of the court, such notice and letter shall serve as the surety's request for a detainer or hold to be placed on the principal. Should there be a failure to place a detainer or hold within ten business days of the surety's service of a detainer or hold request, and after such presentation of such notice and letter of intent to pay costs, the surety shall then be relieved of the liability for the appearance bond without further order of the court.

(c) No judgment shall be rendered on a forfeiture of any appearance bond if it is shown to the satisfaction of the court that prior to the entry of the judgment on the forfeiture the principal on the bond is in the custody of the sheriff or other responsible law enforcement agency. An official written notice of the holding institution in which the principal is being detained or confined shall be considered proof of the principal's detention or confinement. Such notice may be sent from the holding institution by mail or e-mail or delivered by hand or by facsimile machine. Upon presentation of such written notice to the clerk of the proper court, the prosecuting attorney, and the sheriff or other law enforcement officer having jurisdiction over the case along with a letter of intent to pay all costs of returning the principal to the jurisdiction of the court, such notice and letter shall serve as the surety's request for a detainer or hold to be placed against the principal. Should there be a failure to place a detainer or hold within ten business days of the surety's service of a detainer or hold request, and after presentation of such notice and letter of intent to pay costs, the surety shall then be relieved of the liability for the appearance bond without further order of the court.

(c.1) No judgment shall be rendered on a forfeiture of any appearance bond if it is shown to the satisfaction of the court that the principal on the bond was prevented from attending because he or she was deported or removed from the United States by federal authorities. Official documentation from a federal official or agency shall be considered proof of the principal's deportation or removal. Such documentation may be delivered by mail or e-mail or delivered by hand or by facsimile machine.

(d) In cases in which subsection (e) of this Code section is not applicable, on application filed within 120 days from the payment of judgment, the court shall order remission under the following conditions:

(1) Provided the bond amount has been paid within 120 days after judgment and the delay has not prevented prosecution of the principal and upon application to the court with prior notice to the prosecuting attorney of such application, said court shall direct remission of 95 percent of the bond amount remitted to the surety if the principal is produced or otherwise appears before the court that has jurisdiction of the bond within such 120 day period. Should the surety, within two years of the principal's failure to appear, locate the principal in the custody of the sheriff in the jurisdiction where the bond was made or in another jurisdiction causing the return of the principal to the jurisdiction where the bond was made, apprehend, surrender, or produce the principal, if the apprehension or surrender of the principal is substantially procured or caused by the surety, or if the location of the principal by the surety causes the adjudication of the principal in the jurisdiction in which the bond was made, the surety shall be entitled to a refund of 50 percent of the bond amount. The application for 50 percent remission shall be filed no later than 30 days following the expiration of the two-year period following the date of judgment; or

(2) Remission shall be granted upon condition of the payment of court costs and of the expenses of returning the principal to the jurisdiction by the surety.

(e) (1) If, within 120 days from payment of the judgment, the surety surrenders the principal to the sheriff or responsible law enforcement officer, or said surrender has been denied by the sheriff or responsible law enforcement officer, or the surety locates the principal in custody in another jurisdiction, the surety shall only be required to pay costs and 5 percent of the face amount of the bond, which amount includes all surcharges. If it is shown to the satisfaction of the court, by the presentation of competent evidence from the sheriff or the holding institution, that said surrender has been made or denied or that the principal is in custody in another jurisdiction or that said surrender has been made and that 5 percent of the face amount of the bond and all costs have been tendered to the sheriff, the court shall direct that the judgment be marked satisfied and that the writ of fieri facias be canceled.

(2) (A) The court shall direct that the judgment be marked satisfied and that the writ of fieri facias be canceled, if within 120 days from payment of the judgment, the surety:

(i) Tenders an amount equal to 5 percent of the face amount of the bond and all costs to the sheriff; and

(ii) Provides, in writing, the court and the prosecuting attorney for the court that has jurisdiction of the bond with competent evidence giving probable cause to believe that the principal is located in another jurisdiction within the United States and states that it will provide for the reasonable remuneration for the rendition of the principal, as estimated by the sheriff; and

(B) The prosecuting attorney for the court that has jurisdiction of the bond:

(i) Declines, in writing, to authorize or facilitate extradition; or

(ii) Within ten business days of the notice provided pursuant to division (2)(A)(ii) of this subsection, fails to enter the appropriate extradition approval code into the computerized files maintained by the Federal Bureau of Investigation National Crime Information Center thereby indicating an unwillingness to extradite the principal.



§ 17-6-73. Address of principal and surety on bond or recognizance

Every bond or recognizance given to secure the appearance of any person in any criminal proceeding shall have entered thereon the mailing address of the principal and each surety.






Article 4 - Bonds for Good Behavior and to Keep the Peace

Part 1 - Bonds for Good Behavior

§ 17-6-90. Issuance of notice to appear for show cause hearing; requirement of bond; hearing; payment of court costs by affiant; issuance of order of arrest

(a) Any judicial officer authorized to hold a court of inquiry may, upon the application of others under oath or upon his or her own motion, issue a notice to appear for a show cause hearing to any person whose conduct in the county is sufficient to justify the belief that the safety of any one or more persons in the county or the peace or property of the same is in danger of being injured or disturbed thereby. Such show cause hearing shall be held within seven days of such application or motion. Upon sufficient cause being shown, the court may require from the person a bond with sureties for such person's good behavior with reasonable conditions to ensure the safety of persons or property in the county or the preservation of the peace of the county for a period of up to six months.

(b) All bonds posted under this Code section shall be returnable in the court which required the bond and shall be amendable in the court's discretion.

(c) If it is determined at a hearing that there was not sufficient cause for a hearing to have been held, the affiant who caused the bond to be imposed shall pay all court costs.

(d) At the time of or at any time after the filing of an application as provided in subsection (a) of this Code section, the judicial officer may, in his or her sound discretion, issue an order of arrest for the person or persons named in the application if the sworn allegations regarding the conduct of such person or persons is sufficient to justify the belief that there is imminent danger of injury to any person in the county, damage to any property in the county, or disturbance of the peace of the county. Upon the arrest of such person, a hearing as provided in subsection (a) of this Code section shall be held within 24 hours; otherwise, such person shall be released on bond with sureties and reasonable conditions for his or her good behavior until a hearing can be held.

(e) As used in this Code section, the term "county" means the county in which the judicial officer is authorized to hold a court of inquiry.



§ 17-6-91. Extension of bond by court; right of sureties to surrender principal

A bond for good behavior posted pursuant to Code Section 17-6-90 may be extended for a period of six months by the court which required the bond. The sureties on the bond shall have the privilege of surrendering their principal as in other cases of bail.



§ 17-6-92. Violation of bond; contempt of court

Upon oral or written complaint by the injured party or upon motion by the prosecuting attorney, the court may, in its discretion, issue a rule for contempt against a party who violates the bond posted pursuant to Code Section 17-6-90. Upon hearing the rule, if the court finds that there has been a violation of the bond, the court may impose a sentence for contempt of court. If it should appear to the court from the evidence and the court finds that the violation of the bond was provoked or brought about by the conduct of the prosecuting witness, the witness, after notice and the opportunity for a hearing, may be ruled for contempt of court and sentenced as provided by law.






Part 2 - Bonds to Keep the Peace

§ 17-6-110. Issuance of warrant; requirement of bond; hearing; payment of costs by affiant

(a) Upon the information of any person, under oath, that he is in fear of bodily harm to himself or his family, or of violent injury to his property, from another person, any judicial officer authorized to hold a court of inquiry may issue his warrant requiring the arrest of such other person. If, after the return of the warrant and upon hearing the evidence of both parties, the court is satisfied that probable cause for such fear exists, the court may require the accused to give bond, with good security, to keep the peace as against the person, family, or property of the affiant. If the accused fails to give bond, the court shall commit him to jail. Any person against whom a warrant issues must, within 24 hours, be brought for a hearing before the court which issued the warrant or be released on bond by the sheriff.

(b) Nothing in this Code section shall prohibit the sheriff from releasing the person at any time prior to the hearing after posting bond. The amount of the bond shall be set by the sheriff but in no event shall the amount set by the sheriff exceed $1,000.00. Such bond shall contain the same conditions as a bond required after a hearing by the court of inquiry, except that, in counties in which a state court is established, all bonds posted under this Code section shall be returnable in the state court rather than in the superior court. Within five days after being released on bond by the sheriff, the person shall be entitled to a hearing before the court of inquiry.

(c) If it is determined at the hearing that there was not sufficient cause for the warrant to have been issued, the affiant who caused the warrant to be issued shall pay all court costs.

(d) A judicial officer shall not be required to issue the warrant provided for in this Code section until the person requesting the issuance of the warrant deposits with the judicial officer a sum, not to exceed $12.00, to be applied against the total cost in the proceedings. At the termination of the proceedings, any part of the deposit remaining because of dismissal or because the costs are assessed against another party shall be refunded to the depositor. If the person requesting the issuance of the warrant is unable to pay any deposit, fee, or other cost which would normally be required in the court and subscribes an affidavit to the effect that because of his indigence he is unable to pay these costs, the person shall be relieved from paying the costs and his rights shall be the same as if he had paid the costs.



§ 17-6-111. Right of person to require bond against spouse

A person may require a bond to keep the peace against the spouse of such person.



§ 17-6-112. Actions constituting violations of bond; right of action for breach of bond generally; imposition of additional penalty for contempt of court; finding of prosecuting witness in contempt

(a) Actual violence, a threat of violence, or any other act intended and calculated to excite alarm or to provoke a breach of the peace shall be a violation of the bond posted pursuant to Code Section 17-6-110. For every such act, the party at whose instance the bond was required shall have a right of action.

(b) In counties having a population of not less than 200,000 nor more than 250,000 according to the United States decennial census of 1950 or any future such census in which there is located a municipal court, upon oral or written complaint by the injured party, the court may in its discretion issue a rule for contempt against the offending defendant. Upon hearing the rule, if the court finds that there has been a violation of the bond, the court may, in addition to the remedy provided in subsection (a) of this Code section, impose a sentence for contempt of court. If it should appear to the court from the evidence and the court finds that the breach of the peace was provoked or brought about by the conduct of the prosecuting witness, the witness may be ruled for contempt of court and sentenced as provided by law.



§ 17-6-113. Effect of provoking breach of bond

If the person who required the bond provokes a violation thereof by the person who posted the bond, no recovery shall be had.



§ 17-6-114. Discharge or extension of bond by court

The superior or state court, as the case may be, may discharge the bond at any time unless a motion is made to extend it, accompanied by evidence to satisfy the court of the necessity of the extension.












Chapter 7 - Pretrial Proceedings

Article 1 - General Provisions

§ 17-7-1. Jailing of prisoners where no jail in county or when deemed necessary by sheriff; fees and costs; authority to levy and collect tax

When there is no secure jail in a county or when it is deemed necessary by the sheriff, any person committing an offense in the county may be sent to a jail in another county determined to be suitable by the sheriff. The county where the offense is committed shall be primarily liable for jail fees and costs and shall pay the same monthly in advance to the county holding the prisoner. For the purpose of raising funds to pay the costs, the county governing authority may levy and collect an additional tax.



§ 17-7-2. When sheriff not required to receive prisoner from another county

The sheriff shall not be bound to receive a prisoner from another county until the jail fees and costs are provided for as set forth in Code Section 17-7-1.



§ 17-7-3. List of children in detention pending trial provided to chief judge and prosecuting attorney

The official in charge of any facility in which a child is detained pending trial in the superior, state, or juvenile courts, including but not limited to sheriffs, regional jail authorities, and the Department of Juvenile Justice, shall furnish at least once a week a list of all children so detained to the chief judge, or his or her designee, and the prosecuting attorney for the court or courts having jurisdiction to adjudicate the case against the child. The list shall include the following information pertaining to each child:

(1) The child's name;

(2) The date of arrest;

(3) The offense charged or other reason for being held;

(4) The amount of the bond, if known; and

(5) Whether the child is represented by an attorney and, if represented, the name of the attorney.






Article 2 - Commitment Hearings

§ 17-7-20. Persons who may hold courts of inquiry; procedure where offense committed in county which is member of regional jail authority.

Any judge of a superior or state court, judge of the probate court, magistrate, or officer of a municipality who has the criminal jurisdiction of a magistrate may hold a court of inquiry to examine into an accusation against a person legally arrested and brought before him or her. The time and place of the inquiry shall be determined by such judicial officer. Should the county in which the offense is alleged to have been committed be a member of a regional jail authority created under Article 5 of Chapter 4 of Title 42, the "Regional Jail Authorities Act," the judge may order the court of inquiry to be conducted alternatively in the county in which the offense is alleged to have been committed or in facilities available at the regional jail or by audio-visual communication between the two locations and between the accused, the court, the attorneys, and the witnesses.



§ 17-7-21. Holding of court of inquiry by several judicial officers; procedure for deciding questions

The judicial officer before whom the accused is brought may associate with him, in the investigation, one or more magistrates, in which event a majority shall decide all questions. If there are only two presiding, the original officer shall determine all the questions where the court is not in agreement.



§ 17-7-22. Powers of presiding officer in court of a municipal corporation to bind over or commit criminal offenders to jail

Any mayor, recorder, or other proper officer presiding in any court of a municipal corporation shall have authority to bind over or commit to jail offenders against any criminal law whenever, in the course of an investigation before such officer, a proper case therefor is made out by the evidence.



§ 17-7-23. Duties of court of inquiry; preclusion of certain courts from trying charges involving Code Section 16-11-126

(a) The duty of a court of inquiry is simply to determine whether there is sufficient reason to suspect the guilt of the accused and to require him to appear and answer before the court competent to try him. Whenever such probable cause exists, it is the duty of the court to commit.

(b) Any court, other than a superior court or a state court, to which any charge of a violation of Code Section 16-11-126 is referred for the determination required by this Code section shall thereafter have and exercise only the jurisdiction of a court of inquiry with respect to the charge and with respect to any other criminal violation arising from the transaction on which the charge was based and shall not thereafter be competent to try the accused for the charge or for any other criminal violation arising from the transaction on which the charge was based, irrespective of the jurisdiction that the court otherwise would have under any other law.



§ 17-7-24. Time granted parties to prepare case and to secure counsel; granting of bail where hearing delayed

A reasonable time shall be given to the defendant and prosecutor for the preparation of the case. In no event shall the defendant be forced to attend the hearing without the aid of counsel if there is a reasonable probability of his securing counsel without too great delay. Where the hearing is postponed to a future day at the instance of either party or the court, it shall not be necessary to commit the defendant to jail pending the hearing; but he shall have the right to give bail for appearance at the hearing before the court of inquiry if the offense is bailable under the authority of the court.



§ 17-7-25. Power of court to compel attendance of witnesses

A court of inquiry shall have the same power to compel the attendance of witnesses as in other criminal cases, as set forth in and subject to all of the provisions of Chapter 13 of Title 24, at any location where the court shall conduct a hearing, provided that notice is given at least 24 hours prior to the hearing. A court of inquiry may order the arrest of witnesses if required to compel their attendance.



§ 17-7-26. Authority to require bonds to secure appearance of witnesses

In the event of a commitment of the accused person, the court, in its discretion, may require the witnesses, on behalf of the state or others, to give suitable bonds to secure their appearance at court, with or without sureties, as the circumstances seem to demand.



§ 17-7-27. Sheriffs and constables to accept bond for appearance of witnesses; approval of sureties by sheriff

The sheriffs and constables shall accept bond in such reasonable amount as may be just and fair to secure the appearance of any witness to attend the courts, provided the sureties tendered and offered on the bond are approved by a sheriff of any county.



§ 17-7-28. Hearing of evidence by court of inquiry; right of accused to testify; application of rules of evidence; effect of failure of accused to testify

The court of inquiry shall hear all legal evidence submitted by either party. If the accused wishes to testify and announces in open court before the court of inquiry his or her intention to do so, the accused may testify in his or her own behalf. If the accused elects to testify, he or she shall be sworn as any other witness and may be examined and cross-examined as any other witness. The rules of evidence shall apply except that hearsay shall be admissible. The failure of an accused to testify shall create no presumption against the accused, and no comment may be made because of such failure.



§ 17-7-29. Commitment of defendant for different offense than stated in warrant

A court of inquiry may commit the defendant for a different offense than that stated in the warrant if the evidence requires it.



§ 17-7-30. Form of commitment

The following form, or one in substance the same, shall be deemed to be a sufficient commitment:

Georgia, County.

(name of the defendant) having been arrested on a warrant for

the offense of and brought before me, after hearing evidence it is

ordered that he be committed for trial for the offense of . The

jailer of said county (or any other county, if necessary) is required to

receive and safely keep him until discharged by due process of law.

Witness my hand and seal, this day of , .

Judicial officer (Seal)



§ 17-7-31. Endorsement of names of state's witnesses on warrant

Whenever any judicial officer sitting as a court of inquiry binds over a defendant to appear at an appropriate court to answer any charge, it shall be the duty of the judicial officer to write on the warrant the names of each witness for the state who appeared at the commitment hearing.



§ 17-7-32. Disposition of commitment form, warrant, and other papers; delivery of accused to person in charge of jail

(a) The commitment form shall be delivered to the officer in whose charge the accused person is placed, and the officer shall deliver it with the accused person to the sheriff or the other person in charge of the jail. A memorandum of the commitment shall be entered on the warrant by the judicial officer.

(b) (1) The warrant and all other papers shall be forwarded to the clerk of the court having jurisdiction over the offense for delivery to the prosecuting attorney. After such delivery, if the prosecuting attorney decides to dismiss the case prior to filing an accusation or without seeking an indictment, he or she shall file a notice of such fact with the clerk of the court having jurisdiction over the offense. Such notice shall include the warrant number, if any, and any other identifying number assigned to the case by the Georgia Crime Information Center. Within 30 days of receiving such notice, the clerk of court shall transmit a copy of such notice to the Georgia Crime Information Center.

(2) Nothing in this subsection shall prevent a prosecuting attorney who has probable cause from seeking charges against an accused within the applicable statute of limitations.



§ 17-7-33. Billing and payment of costs of justice of the peace and constable

Reserved. Repealed by Ga. L. 1983, p. 884, § 4-2, effective July 1, 1983.



§ 17-7-34. Effect of informality in commitment or prior proceedings

No defendant shall be discharged on a writ of habeas corpus because of informality in the commitment or in the proceedings prior thereto, provided there has been substantial compliance with this article.






Article 3 - Indictments

§ 17-7-50. Right to grand jury hearing within 90 days where bail refused; right to have bail set absent hearing within 90 day period

Any person who is arrested for a crime and who is refused bail shall, within 90 days after the date of confinement, be entitled to have the charge against him or her heard by a grand jury having jurisdiction over the accused person; provided, however, that if the person is arrested for a crime for which the death penalty is being sought, the superior court may, upon motion of the district attorney for an extension and after a hearing and good cause shown, grant one extension to the 90 day period not to exceed 90 additional days; and, provided, further, that if such extension is granted by the court, the person shall not be entitled to have the charge against him or her heard by the grand jury until the expiration of such extended period. In the event no grand jury considers the charges against the accused person within the 90 day period of confinement or within the extended period of confinement where such an extension is granted by the court, the accused shall have bail set upon application to the court.



§ 17-7-50.1. Time for presentment of child's case to a grand jury; exception

(a) Any child who is charged with a crime that is within the jurisdiction of the superior court, as provided in Code Section 15-11-560 or 15-11-561, who is detained shall within 180 days of the date of detention be entitled to have the charge against him or her presented to the grand jury. The superior court shall, upon motion for an extension of time and after a hearing and good cause shown, grant one extension to the original 180 day period, not to exceed 90 additional days.

(b) If the grand jury does not return a true bill against the detained child within the time limitations set forth in subsection (a) of this Code section, the detained child's case shall be transferred to the juvenile court and shall proceed thereafter as provided in Chapter 11 of Title 15.

(c) The provisions of this Code section shall not apply to any case in which the prosecuting attorney files notice with the court that the detained child is a codefendant to a case in which an adult is charged with committing the same offense and the state has filed a notice of its intention to seek the death penalty.



§ 17-7-51. Special presentments treated as indictments; entry upon minutes; prosecutions upon special presentments

All special presentments by the grand jury charging defendants with violations of the penal laws shall be treated as indictments. It shall not be necessary for the clerk of the court to enter the special presentments in full upon the minutes, but only the statement of the case and finding of the grand jury as in cases of indictments. It shall not be necessary for the district attorney to frame bills of indictment on the special presentments, but he may arraign defendants upon the special presentments and put them on trial in like manner as if the presentments were bills of indictment.



§ 17-7-52. Procedure for indictment or special presentment of peace officer for crime in performance of duties; notification; rights of officer

(a) Before a bill of indictment or special presentment against a present or former peace officer charging the officer with a crime which is alleged to have occurred while he or she was in the performance of his or her duties is presented to a grand jury, the officer shall be given a copy of the proposed bill of indictment or special presentment and notified in writing of the contemplated action by the prosecuting attorney. Such notice and a copy of the proposed bill of indictment or special presentment shall be provided to such officer not less than 20 days prior to the date upon which a grand jury will begin hearing evidence, and such notice shall inform such officer:

(1) That the grand jury is investigating such officer's conduct to determine if there is probable cause to conclude that he or she has violated one or more laws of this state;

(2) Of the date upon which the grand jury will begin hearing testimony on the proposed bill of indictment or special presentment and the location of the hearing;

(3) That he or she may request, but cannot be compelled, to testify as a witness before the grand jury regarding his or her conduct; and

(4) That, if such officer requests to testify before the grand jury, he or she will be permitted to do so at the conclusion of the presentation of the state's case-in-chief and that he or she may be questioned by the prosecuting attorney or members of the grand jury as are any other witnesses.

(b) If the officer requests to appear as a witness, he or she shall notify the prosecuting attorney any time prior to the date the grand jury will begin hearing testimony in such investigation. The prosecuting attorney shall, after consulting with the grand jury, inform the officer in writing of the date and time when he or she shall be present in order to testify and of the procedure that the grand jury will follow pursuant to subsection (c) of this Code section. The prosecuting attorney shall further advise the grand jury that an officer has the right to appear and testify or not to appear and testify and that, if the officer chooses not to testify, the grand jury shall not consider that in any way in making its decision.

(c) Prior to the introduction of any evidence or the first witness being sworn, the prosecuting attorney shall advise the grand jury of the laws applicable to the conduct of such proceedings, all relevant sections of the Code relating to the crime or crimes alleged in the bill of indictment, and any Code section that excuses or justifies such conduct. In particular, the grand jury shall be advised of Code Sections 16-3-20, 16-3-21, 16-3-23.1, and 17-4-20.

(d) If the officer requests to testify before the grand jury and appears at the date and time specified, the case shall proceed as in any other criminal case heard by a grand jury, except that the officer shall be permitted to testify at the conclusion of the presentation of the state's case-in-chief and that he or she shall only be present in the grand jury room while he or she is testifying. Such officer may be questioned by the prosecuting attorney or members of the grand jury as are any other witnesses. After the officer has been sworn as a witness and prior to any testimony by the officer, the prosecuting attorney shall advise the officer substantially of the following:

(1) The officer's appearance before the grand jury is voluntary, and he or she cannot be compelled to appear as a witness;

(2) By agreeing to be sworn as a witness on the bill of indictment or special presentment that will be laid before the grand jury, he or she will be asked to testify and answer questions and may be asked to produce records, documents, or other physical evidence;

(3) The officer may refuse to answer any question or to produce records, documents, and other physical evidence if a truthful answer to the question or producing such records, documents, or other physical evidence would tend to incriminate the officer or would tend to bring infamy, disgrace, or public contempt upon the officer;

(4) Any testimony given by the officer may be used against him or her by the grand jury or in a subsequent legal proceeding; and

(5) If the officer is represented by an attorney, the attorney shall have the right to be present in the grand jury room while the officer is testifying, and the officer will be permitted reasonable opportunity to consult with his or her attorney outside the grand jury room.

(e) After being sworn as a witness but prior to being asked any questions by the prosecuting attorney or the grand jurors, the officer may make such sworn statement as he or she shall desire. The officer's attorney shall not propound questions to the officer nor object to questions propounded to the officer on evidentiary grounds.

(f) At the conclusion of the officer's testimony, if any, the prosecuting attorney may present rebuttal evidence and advise the grand jury on matters of law.

(g) At any time during the presentation of evidence or during deliberations, the grand jury may amend the bill of indictment or special presentment or instruct the prosecuting attorney to cause a new bill of indictment or special presentment to be created as in any other case. When a bill of indictment or special presentment is amended or newly created, the accused peace officer and his or her attorney shall be provided a copy of it.

(h) No individual other than the jurors, and any interpreter needed to assist a hearing impaired or speech impaired juror, shall be present while the grand jury is deliberating or voting.

(i) (1) As used in this subsection, the term "nonserious traffic offense" means any offense in violation of Title 40 which is not prohibited by Article 15 of Chapter 6 of Title 40.

(2) The requirements of this Code section shall apply to all prosecutions, whether for felonies or misdemeanors, other than nonserious traffic offenses, and no such prosecution shall proceed either in state or superior court without a grand jury indictment or special presentment.



§ 17-7-53. Operation of two returns of "no bill" on charge as bar to future prosecution for same charge

Two returns of "no bill" by grand juries on the same charge or allegation shall be a bar to any future prosecution of a person for the same offense under the same or another name; provided, however, that, if the returns have been procured by the fraudulent conduct of the person charged or there is newly discovered evidence, upon proof, the judge may allow a third bill to be presented, found, and prosecuted.



§ 17-7-53.1. Quashing of second grand jury indictment or presentment bars further prosecution

If, upon the return of two "true bills" of indictments or presentments by a grand jury on the same offense, charge, or allegation, the indictments or presentments are quashed for the second time, whether by ruling on a motion, demurrer, special plea or exception, or other pleading of the defendant or by the court's own motion, such actions shall be a bar to any future prosecution of such defendant for the offense, charge, or allegation.



§ 17-7-54. Form of indictment by grand jury

(a) Every indictment of the grand jury which states the offense in the terms and language of this Code or so plainly that the nature of the offense charged may easily be understood by the jury shall be deemed sufficiently technical and correct. The form of every indictment shall be substantially as follows:

Georgia, County.

The grand jurors selected, chosen, and sworn for the County of , to wit: , in the name and behalf of the citizens of Georgia, charge and accuse (name of the accused) of the county and state aforesaid with the offense of ; for that the said (name of the accused) (state with sufficient certainty the offense and the time and place of committing the same), contrary to the laws of said state, the good order, peace, and dignity thereof.

(b) If there should be more than one count, each additional count shall state:

And the jurors aforesaid, in the name and behalf of the citizens of Georgia, further charge and accuse (name of the accused) with having committed the offense of ; for that the said (name of the accused) (state with sufficient certainty the offense and the time and place of committing the same) contrary to the laws of said state, the good order, peace, and dignity thereof.



§ 17-7-55. Empaneling concurrent grand juries

In any term of court when the public interest requires it, the court may empanel one or more concurrent grand juries in accordance with Part 1 of Article 4 of Chapter 12 of Title 15.






Article 4 - Accusations

§ 17-7-70. Trial upon accusations in felony cases; trial upon accusations of felony and misdemeanor cases in which guilty plea entered and indictment waived

(a) In all felony cases, other than cases involving capital felonies, in which defendants have been bound over to the superior court, are confined in jail or released on bond pending a commitment hearing, or are in jail having waived a commitment hearing, the district attorney shall have authority to prefer accusations, and such defendants shall be tried on such accusations, provided that defendants going to trial under such accusations shall, in writing, waive indictment by a grand jury.

(b) Judges of the superior court may open their courts at any time without the presence of either a grand jury or a trial jury to receive and act upon pleas of guilty in misdemeanor cases and in felony cases, except those punishable by death or life imprisonment, when the judge and the defendant consent thereto. The judge may try the issues in such cases without a jury upon an accusation filed by the district attorney where the defendant has waived indictment and consented thereto in writing and counsel is present in court representing the defendant either by virtue of his employment or by appointment by the court.



§ 17-7-70.1. Trial upon accusations in certain felony and misdemeanor cases; trial upon plea of guilty or nolo contendere

(a) (1) In felony cases involving violations of the following:

(A) Code Sections 16-8-2, 16-8-14, 16-8-18, 16-9-1, 16-9-20, 16-9-31, 16-9-33, 16-9-37, 16-10-52, and 40-5-58;

(B) Article 1 of Chapter 8 of Title 16, relating to theft;

(C) Chapter 9 of Title 16, relating to forgery and fraudulent practices;

(D) Article 3 of Chapter 10 of Title 16, relating to escape and other offenses related to confinement; or

(E) Code Section 16-11-131, relating to possession of a firearm by a convicted felon or first offender probationer,

in which defendants have either been bound over to the superior court based on a finding of probable cause pursuant to a commitment hearing under Article 2 of this chapter or have expressly or by operation of law waived a commitment hearing, the district attorney shall have authority to prefer accusations, and the defendants shall be tried on such accusations according to the same rules of substantive and procedural laws relating to defendants who have been indicted by a grand jury.

(2) All laws relating to rights and responsibilities attendant to indicted cases shall be applicable to cases brought by accusations signed by the district attorney.

(3) The accusation need not be supported by an affidavit except in those cases in which the defendant has not been previously arrested in conjunction with the transaction charged in the accusation.

(a.1) The provisions of subsection (a) of this Code section shall apply to violations of Code Section 16-13-30 whenever there has been a finding of probable cause pursuant to a commitment hearing under Article 2 of this chapter or the accused has waived either expressly or by operation of law the right to this hearing.

(b) Judges of the superior court may open their courts at any time without the presence of either a grand jury or a trial jury to receive and act upon pleas of guilty or nolo contendere in felony and misdemeanor cases. The judge of the superior court may try the issues in such cases without a jury upon an indictment or upon an accusation filed by the district attorney where the defendant has waived trial by jury.

(c) An accusation substantially complying with the form provided in subsections (d) and (e) of Code Section 17-7-71 shall in all cases be sufficient.

(d) The district attorney may not bring an accusation pursuant to this Code section in those cases where the grand jury has heard evidence or conducted an investigation or in which a no bill has been returned.

(e) Notwithstanding subsections (a) through (d) of this Code section, nothing in this Code section shall affect the rights of public officials to appear before a grand jury as provided in Code Sections 45-11-4 and 45-15-11 or peace officers to appear before a grand jury as provided in Code Section 17-7-52.



§ 17-7-71. Trials of misdemeanors; trial of misdemeanor motor vehicle violations; form and contents of accusations; amendment of accusation; service of amendment upon defendant; continuances

(a) In all misdemeanor cases, the defendant may be tried upon an accusation framed and signed by the prosecuting attorney of the court. The accusation need not be supported by an affidavit except in those cases where the defendant has not been previously arrested in conjunction with the transaction charged in the accusation and where the accusation is to be used as the basis for the issuance of a warrant for the arrest of the defendant.

(b) (1) In all misdemeanor cases arising out of violations of the laws of this state, relating to (A) the operation and licensing of motor vehicles and operators; (B) the width, height, and length of vehicles and loads; (C) motor common carriers and motor contract carriers; or (D) road taxes on motor carriers as provided in Article 2 of Chapter 9 of Title 48, the defendant may be tried upon the uniform traffic citation and complaint provided for in Article 1 of Chapter 13 of Title 40.

(2) In all misdemeanor cases arising out of violations of the laws of this state relating to game, fish, or boating, the defendant may be tried upon the summons provided for in Code Section 27-1-35.

(c) Every accusation which states the offense in the terms and language of the law or so plainly that the nature of the offense charged may be easily understood by the jury shall be deemed sufficiently technical and correct.

(d) An accusation substantially complying with the following form shall in all cases be sufficient:

IN THE COURT OF COUNTY

STATE OF GEORGIA

On behalf of the people of the State of Georgia, the undersigned, as

prosecuting attorney for the county and state aforesaid, does hereby charge

and accuse (name of accused) with the offense of ; for that the

said (name of accused) (state with sufficient certainty the offense and the

time and place it occurred) contrary to the laws of this state, the good

order, peace, and dignity thereof.

/s/

(District attorney)

(Solicitor-general)

(e) If there should be more than one count, each additional count shall state:

The undersigned, as prosecuting attorney, does further charge and accuse

the said (name of accused) with the offense of (the offense as

before); for that the said (name of accused) (state with sufficient

certainty the offense and the time and place it occurred), contrary to the

laws of this state, the good order, peace, and dignity thereof.

(f) Prior to trial, the prosecuting attorney may amend the accusation, summons, or any citation to allege or to change the allegations regarding any offense arising out of the same conduct of the defendant which gave rise to any offense alleged or attempted to be alleged in the original accusation, summons, or citation. A copy of any such amendment shall be served upon the defendant or his or her counsel and the original filed with the clerk of the court. On motion, the court shall grant the defendant a continuance which is reasonably necessitated by an amendment. If any additional charges against the defendant are made the judge shall advise the defendant that he or she has an automatic right to a continuance.



§ 17-7-72. Jurisdiction of probate courts to try certain drug and alcohol offenses

In probate courts which have jurisdiction over misdemeanor possession of marijuana in accordance with Code Sections 16-13-2 and 16-13-30 and certain misdemeanor violations of Code Section 3-3-23 pursuant to Code Section 15-9-30.6, the following offenses may be tried upon a summons or citation without an accusation:

(1) Possession of one ounce or less of marijuana, in accordance with Code Sections 16-13-2 and 16-13-30; and

(2) Any violation of paragraph (2) of subsection (a) of Code Section 3-3-23 which is punishable as a misdemeanor, but not violations punishable as high and aggravated misdemeanors.



§ 17-7-73. Trial of litter offenses upon summons or citation without accusation

In probate, magistrate, and municipal courts that have jurisdiction over violations of Part 2, Part 3, or Part 3A of Article 2 of Chapter 7 of Title 16 or Code Section 32-6-51 or 40-6-248.1 that are punishable as misdemeanors in accordance with Code Section 15-9-30.7, 15-10-2.1, or 36-32-10.3 such offenses may be tried upon a summons or citation with or without an accusation.






Article 5 - Arraignment and Pleas Generally

§ 17-7-90. "Bench warrant" defined; execution; receiving bail, fixing bond, and approving sureties

A bench warrant is a warrant issued by a judge for the arrest of a person accused of a crime by a grand jury or for the arrest of a person charged with a crime who has failed to appear in court after actual notice to the person in open court or notice to the person by mailing to his or her last known address or otherwise being notified personally in writing by a court official or officer of the court of the time and place to appear or for the arrest of a person charged with a crime upon the filing by the prosecutor of an accusation supported by affidavit. Every officer is bound to execute the warrant within his or her jurisdiction, and every person so arrested must be committed to jail until bail is tendered. Any judicial officer or the sheriff of the county where the charge was returned may receive the bail, fix the amount of the bond, and approve the sureties unless it is a case that is bailable only before some particular judicial officer.



§ 17-7-91. Date of arraignment; notice; service of notice and fee therefor; notice to surety on bond; arraignment; receipt and entering of plea; establishment of time for trial; effect of appearance and plea on notice requirement

(a) In all criminal cases the court shall fix a date on which the defendant shall be arraigned. The clerk of the court, at least five days prior to the date set therefor, shall mail to the accused and his attorney of record, if known, notice of the date which has been fixed for arraignment. For such first service of notice, the clerk shall receive the fee prescribed in Code Section 15-6-77. This notice may be served by the sheriff of the county in which the court is situated or his lawful deputies. If the defendant has posted a bond or recognizance, a copy of the notice shall be mailed to each surety on the bond.

(b) On the date fixed by the court the accused shall be arraigned. The court shall receive the plea of the accused and enter the plea as provided for in this chapter. In those cases in which a plea of not guilty is entered, the court shall set the case down for trial at such time as shall be determined by the court.

(c) The appearance and entering of a plea by the accused shall be a waiver of the notice required in this Code section.



§ 17-7-92. Service of notice of filing of indictment, special presentment, or accusation against corporation; return of service; failure of corporation to appear or enter plea; judgment and execution against corporate property

Whenever an indictment, special presentment, or accusation against a corporation doing business in this state is returned or filed in any court having jurisdiction over the offense, the clerk of the court shall issue an original and copy notice to the defendant corporation of the filing of the indictment, special presentment, or accusation, which copy notice shall be served by a sheriff upon any officer of the corporation who is found in his county; or, if there is no such officer in his county, then service shall be upon any agent of the corporation. The sheriff serving the copy notice shall make an entry of such service on the original notice and return the same to the court from which it issued. Such service shall be deemed service upon the corporation. Upon the return of the notice, executed as provided for in this Code section, the indictment, special presentment, or accusation shall stand for trial. At the trial, if the defendant corporation fails to appear, or appearing, fails to plead, the judge shall cause a plea of not guilty to be entered, and the trial shall proceed as though the defendant had appeared and pleaded. Upon the conviction of any corporation in any such trial, there shall be rendered against it a judgment for the fine imposed, together with the costs of the prosecution. Upon judgment, an execution shall issue against the property of the defendant.



§ 17-7-93. Reading of indictment or accusation; answer of accused to charge; recordation of "guilty" plea and pronouncement of judgment; withdrawn guilty pleas; pleas by immigrants

(a) Upon the arraignment of a person accused of committing a crime, the indictment or accusation shall be read to him and he shall be required to answer whether he is guilty or not guilty of the offense charged, which answer or plea shall be made orally by the accused person or his counsel.

(b) If the person pleads "guilty," the plea shall be immediately recorded on the minutes of the court by the clerk, together with the arraignment; and the court shall pronounce the judgment of the law upon the person in the same manner as if he or she had been convicted of the offense by the verdict of a jury. At any time before judgment is pronounced, the accused person may withdraw the plea of "guilty" and plead "not guilty."

(c) In addition to any other inquiry by the court prior to acceptance of a plea of guilty, the court shall determine whether the defendant is freely entering the plea with an understanding that if he or she is not a citizen of the United States, then the plea may have an impact on his or her immigration status. This subsection shall apply with respect to acceptance of any plea of guilty to any state offense in any court of this state or any political subdivision of this state.



§ 17-7-94. Recordation and effect of plea of "not guilty" or of standing mute

If the person accused of committing a crime, upon being arraigned, pleads "not guilty" or stands mute, the clerk shall immediately record upon the minutes of the court the plea of "not guilty," together with the arraignment; and the arraignment and plea shall constitute the issue between the accused and the state.



§ 17-7-95. Plea of nolo contendere in noncapital felony cases; imposition of sentence; use of plea in other proceedings; use of plea to effect civil disqualifications; imposition of sentence upon plea deemed jeopardy

(a) The defendant in all criminal cases other than capital felonies in any court of this state, whether the offense charged is a felony or a misdemeanor, may, with the consent and approval of the judge of the court, enter a plea of nolo contendere instead of a plea of guilty or not guilty.

(b) Should the judge allow a plea of nolo contendere to be entered, he shall thereupon be authorized to impose such sentence as may be authorized by law as to the offense charged.

(c) Except as otherwise provided by law, a plea of nolo contendere shall not be used against the defendant in any other court or proceedings as an admission of guilt or otherwise or for any purpose; and the plea shall not be deemed a plea of guilty for the purpose of effecting any civil disqualification of the defendant to hold public office, to vote, to serve upon any jury, or any other civil disqualification imposed upon a person convicted of any offense under the laws of this state. The plea shall be deemed and held to put the defendant in jeopardy within the meaning of Article I, Section I, Paragraph XVIII of the Constitution of this state after sentence has been imposed.



§ 17-7-96. Prosecuting officer to enter arraignment and plea on indictment or accusation

The arraignment and plea of the person accused of committing a crime shall be entered on the indictment or accusation by the prosecuting attorney or other person acting as prosecuting officer on the part of the state.



§ 17-7-97. Proceedings upon failure of clerk to record arraignment and plea; effect of proceedings

If the clerk of the court shall fail or neglect to record the arraignment and plea of the person accused of committing a crime at the time the arraignment and plea are made, the recordation may be done at any time afterward by order of the court; and this shall cure the error or omission of the clerk.






Article 6 - Demurrers, Motions, and Special Pleas and Exceptions

Part 1 - General Provisions

§ 17-7-110. Time for filing pretrial motions

All pretrial motions, including demurrers and special pleas, shall be filed within ten days after the date of arraignment, unless the time for filing is extended by the court.



§ 17-7-111. Demurrers and special pleas to be in writing; right to plead "not guilty" if demurrer or plea denied

If the defendant, upon being arraigned, demurs to the indictment, pleads to the jurisdiction of the court, pleads in abatement, or enters any other special plea in bar, the demurrer or plea shall be made in writing. If the demurrer or plea is decided against the defendant, he may nevertheless plead and rely on the general issue of "not guilty."



§ 17-7-112. Plea of misnomer

A plea of misnomer should state the true name of the accused person, that he had never been known by any other name than that, and that he was not known and called by the name which was contained in the indictment or accusation.



§ 17-7-113. Time for making exception to form of indictment or accusation

All exceptions which go merely to the form of an indictment or accusation shall be made before trial.






Part 2 - Insanity and Mental Incompetency

§ 17-7-129. Mental capacity to stand trial; release of competency evaluation to prosecuting attorney

(a) When information becomes known to the court sufficient to raise a bona fide doubt regarding the accused's mental competency to stand trial, the court has a duty, sua sponte, to inquire into the accused's mental competency to stand trial. The court may order the Department of Behavioral Health and Developmental Disabilities to conduct an evaluation of the accused's competency. If the court determines that it is necessary to have a trial on the issue of competency, the court shall follow the procedures set forth in Code Section 17-7-130. The court's order shall set forth those facts which give rise to its bona fide doubt as to the accused's mental competency to stand trial. The evaluation of the Department of Behavioral Health and Developmental Disabilities shall be submitted to the court, and the court shall submit such evaluation to the attorney for the accused or, if pro se, to the accused, but otherwise, the report shall remain under seal.

(b) If the court orders a competency evaluation and the accused serves notice of a special plea of mental incompetency to stand trial or raises the issue of insanity, the court shall release the competency evaluation to the prosecuting attorney. Such evaluation shall not be released to any other person absent a court order.



§ 17-7-130. Proceedings upon plea of mental incompetency to stand trial

(a) As used in this Code section, the term:

(1) "Child" means an accused person under the jurisdiction of the superior court pursuant to Code Section 15-11-560.

(2) "Civil commitment" means the accused's involuntary inpatient or outpatient commitment pursuant to Chapter 3 or 4 of Title 37, as appropriate.

(3) "Court" means the court which has jurisdiction over the criminal charges against the accused.

(4) "Department" means the Department of Behavioral Health and Developmental Disabilities.

(5) "Developmental disability" shall have the same meaning as set forth in paragraph (8) of Code Section 37-1-1.

(6) "Inpatient" shall have the same meaning as in paragraph (9.1) of Code Section 37-3-1; provided, however, that as applied to a child for purposes of this Code section, the term shall mean a child who is mentally ill or has a developmental disability and is in need of involuntary placement.

(7) "Nonviolent offense" means any offense other than a violent offense.

(8) "Outpatient" shall have the same meaning as in paragraph (12.1) of Code Section 37-3-1, provided that:

(A) As applied to a child for purposes of this Code section, the term shall mean a child who is mentally ill or has a developmental disability and is in need of involuntary placement; and

(B) The court determines that the accused meets the criteria for release on bail or other pre-trial release pursuant to Code Section 17-6-1.

(9) "Serious violent felony" shall have the same meaning as set forth in Code Section 17-10-6.1.

(10) "Sexual offense" shall have the same meaning as set forth in Code Section 17-10-6.2.

(11) "Violent offense" means:

(A) (i) A serious violent felony;

(ii) A sexual offense;

(iii) Criminal attempt to commit a serious violent felony;

(iv) Criminal attempt to commit a sexual offense;

(v) Aggravated assault;

(vi) Hijacking of a motor vehicle or an aircraft;

(vii) Aggravated battery;

(viii) Aggravated stalking;

(ix) Arson in the first degree or in the second degree;

(x) Stalking;

(xi) Fleeing and attempting to elude a police officer;

(xii) Any offense which involves the use of a deadly weapon or destructive device; and

(B) Those felony offenses deemed by the court to involve an allegation of actual or potential physical harm to another person.

(b) (1) If an accused files a motion requesting a competency evaluation, the court may order the department to conduct an evaluation by a physician or licensed psychologist to determine the accused's mental competency to stand trial and, if such physician or licensed psychologist determines the accused to be mentally incompetent to stand trial, to make recommendations as to restoring the accused to competency. If the accused is a child, the department shall be authorized to place such child in a secure facility designated by the department. The department's evaluation shall be submitted to the court, and the court shall submit such evaluation to the attorney for the accused or if pro se, to the accused, but otherwise, the evaluation shall be under seal and shall not be released to any other person absent a court order.

(2) If the accused files a special plea alleging that the accused is mentally incompetent to stand trial, it shall be the duty of the court to have a bench trial, unless the state or the accused demands a special jury trial, to determine the accused's competency to stand trial. Once a special plea has been filed, the court shall submit the department's evaluation to the prosecuting attorney.

(c) If the court finds the accused is mentally incompetent to stand trial, the court may order a department physician or licensed psychologist to evaluate and diagnose the accused as to whether there is a substantial probability that the accused will attain mental competency to stand trial in the foreseeable future. The court shall retain jurisdiction over the accused and shall transfer the accused to the physical custody of the department. At its discretion, the court may allow the evaluation to be performed on the accused as an outpatient if the accused is charged with a nonviolent offense. Such evaluation shall be performed within 90 days after the department has received actual custody of an accused or, in the case of an outpatient, a court order requiring evaluation of an accused. If the accused is a child, the department shall be authorized to place such child in a secure facility designated by the department. If the evaluation shows:

(1) That the accused is mentally competent to stand trial, the department shall immediately report that determination and the reasons therefor to the court, and the court shall submit such determination to the attorney for the accused or, if pro se, to the accused and to the prosecuting attorney. The accused shall be returned to the court as provided for in subsection (d) of this Code section;

(2) That the accused is mentally incompetent to stand trial and that there is not a substantial probability that the accused will attain competency in the foreseeable future, the court shall follow the procedures set forth in subsection (e) of this Code section for civil commitment or release; or

(3) That the accused is mentally incompetent to stand trial but there is a substantial probability that the accused will attain competency in the foreseeable future, by the end of the 90 day period, or at any prior time, the department shall report that finding and the reasons therefor to the court and shall retain custody over the accused for the purpose of continued treatment for an additional period not to exceed nine months; provided, however, that if the accused is charged with a misdemeanor offense or a nonviolent offense, the court shall retain jurisdiction over the accused but may, in its discretion, allow continued treatment to be done on an outpatient basis by the department. The department shall monitor the accused's outpatient treatment for the additional period not to exceed nine months. If, by the end of the nine-month period or at any prior time the accused's condition warrants, the accused is still determined by the department physician or licensed psychologist to be mentally incompetent to stand trial, irrespective of the probability of recovery in the foreseeable future, the department shall report that finding and the reasons therefor to the court. The court shall then follow the procedures in subsection (e) of this Code section for civil commitment or release.

(d) (1) If the department's physician or licensed psychologist determines at any time that the accused is mentally competent to stand trial, the department shall notify the court, and the accused shall be discharged into the custody of a sheriff of the jurisdiction of the court unless the charges which led to the evaluation or civil commitment have been dismissed, in which case, the accused shall be discharged from the department. In the event a sheriff does not appear and take custody of the accused within 20 days after notice to the appropriate sheriff of the jurisdiction of the court, the presiding judge of the court, and the prosecuting attorney for the court, the department shall itself return the accused to one of the court's detention facilities, and the cost of returning the accused shall be paid by the county in which the court is located. All notifications under this paragraph shall be sent by certified mail or statutory overnight delivery, return receipt requested. As an alternative to returning the accused to the sheriff of the jurisdiction of the court, the department may hold the accused at the department's secure facility instead of at the court's detention facilities whenever a department physician or licensed psychologist provides written notice to the court that such detention in the court's facilities would be detrimental to the well-being of the accused. Such alternative detention shall continue only until the date of the accused's trial. Regardless of where the accused is held, the court shall hold a bench trial to determine the accused's mental competency to stand trial within 45 days of receiving the department's evaluation or, if demanded, shall conduct a special jury trial within six months of receiving the department's evaluation.

(2) If the accused is an outpatient and the department's physician or licensed psychologist determines at any time that the accused is mentally competent to stand trial, the accused may remain in the community under conditions of bond or other conditions ordered by the court, if any, until the date of the accused's trial, which shall be within 45 days of the court receiving the department's evaluation if tried by the court or within six months of receiving the department's evaluation if a special jury trial is demanded.

(e) If the evaluation performed pursuant to subsection (c) of this Code section shows that the accused is mentally incompetent to stand trial and that there is not a substantial probability that the accused will attain competency in the foreseeable future:

(1) If the accused is charged with a misdemeanor, the department shall return the physical custody of the accused to a sheriff of the jurisdiction of the court; provided, however, that as an alternative to returning the accused to the sheriff of the jurisdiction of the court, the department may hold the accused at the department's secure facility instead of at the court's detention facilities whenever a department physician or licensed psychologist provides written notice to the court that such detention in the court's facilities would be detrimental to the well-being of the accused. Such alternative detention shall continue only until the date of the accused's trial. Regardless of where the accused is held, the court shall, within 45 days of receiving the department's evaluation:

(A) Consider entry of a nolle prosequi of the charges pursuant to Code Section 17-8-3 and, if the accused is not a child, request that the department petition the probate court of the jurisdiction of the accused's residence for civil commitment of the accused; or

(B) If the court finds that the accused does not meet the criteria for civil commitment, the accused shall be released in accordance with the provisions of Chapter 6 of this title; or

(2) If the accused is charged with a felony, the department shall return the physical custody of the accused to a sheriff of the jurisdiction of the court; provided, however, that as an alternative to returning the accused to the sheriff of the jurisdiction of the court, the department may hold the accused at the department's secure facility instead of at the court's detention facilities whenever a department physician or licensed psychologist provides written notice to the court that such detention in the court's facilities would be detrimental to the well-being of the accused. Such alternative detention shall continue only until the date of the accused's trial. The department shall report to the court its finding regarding the accused's mental competency to stand trial, the reasons therefor, and its opinion as to whether the accused currently meets the criteria for civil commitment. The court may order an independent evaluation of the accused by a court appointed licensed clinical psychologist or psychiatrist, who shall report to the court in writing as to the current mental and emotional condition of the accused. Regardless of where the accused is held, the court shall, within 45 days of receiving the department's evaluation:

(A) Consider entry of a nolle prosequi of the charges pursuant to Code Section 17-8-3 and, if the accused is not a child, request that the department petition the probate court of the jurisdiction of the accused's residence for civil commitment of the accused; or

(B) Retain jurisdiction of the accused and conduct a trial at which the court shall hear evidence and consider all psychiatric and psychological evaluations submitted to the court and determine whether the state has proved by clear and convincing evidence that the accused meets the criteria for civil commitment. The burden of proof in such trials shall be upon the state. Following the trial:

(i) If the court finds that the accused does not meet the criteria for civil commitment, the accused shall be released in accordance with the provisions of Chapter 6 of this title;

(ii) If the court finds that the accused meets the criteria for civil commitment, the judge may issue an order civilly committing the accused, and the court shall order the civil commitment to be on an inpatient or outpatient placement; provided, however, that if the accused is a child, the department shall be authorized to place such child in a secure facility designated by the department;

(iii) If the accused is civilly committed pursuant to division (ii) of this subparagraph and was charged with a nonviolent offense, the court may order civil commitment on an annual basis, but in no case for a period to exceed the maximum period for which the accused could have been sentenced on the most serious nonviolent offense charged or a period to exceed five years, whichever is less, provided that civil commitment shall be reevaluated by a department physician or licensed psychologist on an annual basis;

(iv) If the accused is civilly committed pursuant to division (ii) of this subparagraph and was charged with a violent offense, the court may order civil commitment on an annual basis, but in no case for a period to exceed the maximum period for which the accused could have been sentenced on the most serious violent offense charged, provided that civil commitment shall be reevaluated by a department physician or licensed psychologist on an annual basis;

(v) Following the civil commitment pursuant to division (ii) of this subparagraph, a department physician or licensed psychologist shall submit to the court his or her annual evaluation as to whether the civilly committed accused continues to meet the criteria for civil commitment. The court shall mail the annual evaluation to the attorney for the accused or, if pro se, to the accused and to the prosecuting attorney. The court shall review the case annually and enter the appropriate order to renew the civil commitment, to change the civil commitment status, or, in the event the charges are dismissed, to transfer the jurisdiction of the case to the probate court of the jurisdiction of the accused's residence for further civil commitment; provided, however, that after the department submits its annual evaluation, if the state or the accused requests a hearing regarding civil commitment, the court shall hold a hearing on such issue; and

(vi) An accused who is civilly committed pursuant to division (ii) of this subparagraph may make an application for release from civil commitment but shall only be released from that civil commitment by order of the court in accordance with the procedures specified in paragraphs (1) through (3) of subsection (f) of Code Section 17-7-131, except that the burden of proof in such release hearing shall be on the state, and if the civilly committed accused is indigent, the accused may petition the court to have an evaluation performed by a physician or licensed psychologist of the accused's choice, and the court may order the cost of such evaluation be paid for by the county.

(f) If, at any time, the department's physician or licensed psychologist determines that the accused is mentally incompetent to stand trial but later determines that the accused is mentally competent to stand trial, the court shall be so notified and shall order the accused detained or discharged in accordance with paragraph (1) of subsection (d) of this Code section. Any accused determined by a department physician or licensed psychologist to be mentally competent to stand trial and returned to the court as provided in subsection (d) of this Code section shall again be entitled to file a special plea as provided for in this Code section.

(g) If an accused is determined by a department physician or licensed psychologist to be mentally incompetent to stand trial, whether or not civilly committed pursuant to this Code section, the state may file at any time a motion for rehearing on the issue of the accused's mental competency to stand trial. If the state's motion is granted, the case shall proceed as provided in this Code section.

(h) Nothing in this Code section shall prevent the accused or the state from seeking a court order for a nondepartment mental competency evaluation of the accused at the cost of the movant. If a nondepartment mental competency evaluation is ordered, the court shall abide by the time frames for trial as set forth in this Code section unless the court determines, for good cause shown, that such time frames require adjustment for a nondepartment evaluation.

(i) The "Crime Victims' Bill of Rights," as set forth in Chapter 17 of this title, shall be applicable to any judicial proceeding held pursuant to this Code section, and notice shall be provided to any victim as set forth in such chapter.



§ 17-7-130.1. Evidence as to defendant's sanity at time of offense; examination and testimony by psychiatrist or psychologist

At the trial of a criminal case in which the defendant intends to interpose the defense of insanity, evidence may be introduced to prove the defendant's sanity or insanity at the time at which he is alleged to have committed the offense charged in the indictment or information. When notice of an insanity defense is filed, the court shall appoint at least one psychiatrist or licensed psychologist to examine the defendant and to testify at the trial. This testimony shall follow the presentation of the evidence for the prosecution and for the defense, including testimony of any medical experts employed by the state or by the defense. The medical witnesses appointed by the court may be cross-examined by both the prosecution and the defense, and each side may introduce evidence in rebuttal to the testimony of such a medical witness.



§ 17-7-131. Proceedings upon plea of insanity or mental incompetency at time of crime

(a) For purposes of this Code section, the term:

(1) "Insane at the time of the crime" means meeting the criteria of Code Section 16-3-2 or 16-3-3. However, the term shall not include a mental state manifested only by repeated unlawful or antisocial conduct.

(2) "Mentally ill" means having a disorder of thought or mood which significantly impairs judgment, behavior, capacity to recognize reality, or ability to cope with the ordinary demands of life. However, the term "mental illness" shall not include a mental state manifested only by repeated unlawful or antisocial conduct.

(3) "Mentally retarded" means having significantly subaverage general intellectual functioning resulting in or associated with impairments in adaptive behavior which manifested during the developmental period.

(b) (1) In all cases in which the defense of insanity is interposed, the jury, or the court if tried by it, shall find whether the defendant is:

(A) Guilty;

(B) Not guilty;

(C) Not guilty by reason of insanity at the time of the crime;

(D) Guilty but mentally ill at the time of the crime, but the finding of guilty but mentally ill shall be made only in felony cases; or

(E) Guilty but mentally retarded, but the finding of mental retardation shall be made only in felony cases.

(2) A plea of guilty but mentally ill at the time of the crime or a plea of guilty but mentally retarded shall not be accepted until the defendant has undergone examination by a licensed psychologist or psychiatrist and the court has examined the psychological or psychiatric reports, held a hearing on the issue of the defendant's mental condition, and is satisfied that there is a factual basis that the defendant was mentally ill at the time of the offense or mentally retarded to which the plea is entered.

(2.1) A plea of not guilty by reason of insanity at the time of the crime shall not be accepted and the defendant adjudicated not guilty by reason of insanity by the court without a jury until the defendant has undergone examination by a licensed psychologist or psychiatrist and the court has examined the psychological or psychiatric reports, has held a hearing on the issue of the defendant's mental condition, and the court is satisfied that the defendant was insane at the time of the crime according to the criteria of Code Section 16-3-2 or 16-3-3.

(3) In all cases in which the defense of insanity is interposed, the trial judge shall charge the jury, in addition to other appropriate charges, the following:

(A) I charge you that should you find the defendant not guilty by reason of insanity at the time of the crime, the defendant will be committed to a state mental health facility until such time, if ever, that the court is satisfied that he or she should be released pursuant to law.

(B) I charge you that should you find the defendant guilty but mentally ill at the time of the crime, the defendant will be placed in the custody of the Department of Corrections which will have responsibility for the evaluation and treatment of the mental health needs of the defendant, which may include, at the discretion of the Department of Corrections, referral for temporary hospitalization at a facility operated by the Department of Behavioral Health and Developmental Disabilities.

(C) I charge you that should you find the defendant guilty but mentally retarded, the defendant will be placed in the custody of the Department of Corrections, which will have responsibility for the evaluation and treatment of the mental health needs of the defendant, which may include, at the discretion of the Department of Corrections, referral for temporary hospitalization at a facility operated by the Department of Behavioral Health and Developmental Disabilities.

(c) In all criminal trials in any of the courts of this state wherein an accused shall contend that he was insane or otherwise mentally incompetent under the law at the time the act or acts charged against him were committed, the trial judge shall instruct the jury that they may consider, in addition to verdicts of "guilty" and "not guilty," the additional verdicts of "not guilty by reason of insanity at the time of the crime," "guilty but mentally ill at the time of the crime," and "guilty but mentally retarded."

(1) The defendant may be found "not guilty by reason of insanity at the time of the crime" if he meets the criteria of Code Section 16-3-2 or 16-3-3 at the time of the commission of the crime. If the court or jury should make such finding, it shall so specify in its verdict.

(2) The defendant may be found "guilty but mentally ill at the time of the crime" if the jury, or court acting as trier of facts, finds beyond a reasonable doubt that the defendant is guilty of the crime charged and was mentally ill at the time of the commission of the crime. If the court or jury should make such finding, it shall so specify in its verdict.

(3) The defendant may be found "guilty but mentally retarded" if the jury, or court acting as trier of facts, finds beyond a reasonable doubt that the defendant is guilty of the crime charged and is mentally retarded. If the court or jury should make such finding, it shall so specify in its verdict.

(d) Whenever a defendant is found not guilty by reason of insanity at the time of the crime, the court shall retain jurisdiction over the person so acquitted and shall order such person to be detained in a state mental health facility, to be selected by the Department of Behavioral Health and Developmental Disabilities, for a period not to exceed 30 days from the date of the acquittal order, for evaluation of the defendant's present mental condition. Upon completion of the evaluation, the proper officials of the mental health facility shall send a report of the defendant's present mental condition to the trial judge, the prosecuting attorney, and the defendant's attorney, if any.

(e) (1) After the expiration of the 30 days' evaluation period in the state mental health facility, if the evaluation report from the Department of Behavioral Health and Developmental Disabilities indicates that the defendant does not meet the inpatient commitment criteria of Chapter 3 of Title 37 or Chapter 4 of Title 37, the trial judge may issue an order discharging the defendant from custody without a hearing.

(2) If the defendant is not so discharged, the trial judge shall order a hearing to determine if the defendant meets the inpatient commitment criteria of Chapter 3 of Title 37 or Chapter 4 of Title 37. If such criteria are not met, the defendant must be discharged.

(3) The defendant shall be detained in custody until completion of the hearing. The hearing shall be conducted at the earliest opportunity after the expiration of the 30 days' evaluation period but in any event within 30 days after receipt by the prosecuting attorney of the evaluation report from the mental health facility. The court may take judicial notice of evidence introduced during the trial of the defendant and may call for testimony from any person with knowledge concerning whether the defendant is currently a mentally ill person in need of involuntary treatment, as defined by paragraph (12) of Code Section 37-3-1, or a person with a developmental disability, as defined in paragraph (8) of Code Section 37-1-1, who presents a substantial risk of imminent harm to himself or herself or others. The prosecuting attorney may cross-examine the witnesses called by the court and the defendant's witnesses and present relevant evidence concerning the issues presented at the hearing.

(4) If the judge determines that the defendant meets the inpatient commitment criteria of Chapter 3 of Title 37 or Chapter 4 of Title 37, the judge shall order the defendant to be committed to the Department of Behavioral Health and Developmental Disabilities to receive involuntary treatment under Chapter 3 of Title 37 or to receive services under Chapter 4 of Title 37. The defendant is entitled to the following rights specified below and shall be notified in writing of these rights at the time of his admission for evaluation under subsection (d) of this Code section. Such rights are:

(A) A notice that a hearing will be held and the time and place thereof;

(B) A notice that the defendant has the right to counsel and that the defendant or his representatives may apply immediately to the court to have counsel appointed if the defendant cannot afford counsel and that the court will appoint counsel for the defendant unless he indicates in writing that he does not desire to be represented by counsel;

(C) The right to confront and cross-examine witnesses and to offer evidence;

(D) The right to subpoena witnesses and to require testimony before the court in person or by deposition from any person upon whose evaluation the decision of the court may rest;

(E) Notice of the right to have established an individualized service plan specifically tailored to the person's treatment needs, as such plans are defined in Chapter 3 of Title 37 and Chapter 4 of Title 37; and

(F) A notice that the defendant has the right to be examined by a physician or a licensed clinical psychologist of his own choice at his own expense and to have that physician or psychologist submit a suggested service plan for the patient which conforms with the requirements of Chapter 3 of Title 37 or Chapter 4 of Title 37, whichever is applicable.

(5) (A) If a defendant appears to meet the criteria for outpatient involuntary treatment as defined in Part 3 of Article 3 of Chapter 3 of Title 37, which shall be the criteria for release on a trial basis in the community in preparation for a full release, the court may order a period of conditional release subject to certain conditions set by the court. The court is authorized to appoint an appropriate community service provider to work in conjunction with the Department of Behavioral Health and Developmental Disabilities to monitor the defendant's compliance with these conditions and to make regular reports to the court.

(B) If the defendant successfully completes all requirements during this period of conditional release, the court shall discharge the individual from commitment at the end of that period. Such individuals may be referred for community mental health, mental retardation, or substance abuse services as appropriate. The court may require the individual to participate in outpatient treatment or any other services or programs authorized by Chapter 3, 4, or 7 of Title 37.

(C) If the defendant does not successfully complete any or all requirements of the conditional release period, the court may:

(i) Revoke the period of conditional release and return the defendant to a state hospital for inpatient services; or

(ii) Impose additional or revise existing conditions on the defendant as appropriate and continue the period of conditional release.

(D) For any decision rendered under subparagraph (C) of this paragraph, the defendant may request a review by the court of such decision within 20 days of the order of the court.

(E) The Department of Behavioral Health and Developmental Disabilities and any community services providers, including the employees and agents of both, providing supervision or treatment during a period of conditional release shall not be held criminally or civilly liable for any acts committed by a defendant placed by the committing court on a period of conditional release.

(f) A defendant who has been found not guilty by reason of insanity at the time of the crime and is ordered committed to the Department of Behavioral Health and Developmental Disabilities under subsection (e) of this Code section may only be discharged from that commitment by order of the committing court in accordance with the procedures specified in this subsection:

(1) Application for the release of a defendant who has been committed to the Department of Behavioral Health and Developmental Disabilities under subsection (e) of this Code section upon the ground that he does not meet the civil commitment criteria under Chapter 3 of Title 37 or Chapter 4 of Title 37 may be made to the committing court, either by such defendant or by the superintendent of the state hospital in which the said defendant is detained;

(2) The burden of proof in such release hearing shall be upon the applicant. The defendant shall have the same rights in the release hearing as set forth in subsection (e) of this Code section; and

(3) If the finding of the court is adverse to release in such hearing held pursuant to this subsection on the grounds that such defendant does meet the inpatient civil commitment criteria, a further release application by the defendant shall not be heard by the court until 12 months have elapsed from the date of the hearing upon the last preceding application. The Department of Behavioral Health and Developmental Disabilities shall have the independent right to request a release hearing once every 12 months.

(g) (1) Whenever a defendant is found guilty but mentally ill at the time of a felony or guilty but mentally retarded, or enters a plea to that effect that is accepted by the court, the court shall sentence him or her in the same manner as a defendant found guilty of the offense, except as otherwise provided in subsection (j) of this Code section. A defendant who is found guilty but mentally ill at the time of the felony or guilty but mentally retarded shall be committed to an appropriate penal facility and shall be evaluated then treated, if indicated, within the limits of state funds appropriated therefor, in such manner as is psychiatrically indicated for his or her mental illness or mental retardation.

(2) If at any time following the defendant's conviction as a guilty but mentally ill or guilty but mentally retarded offender it is determined that a temporary transfer to the Department of Behavioral Health and Developmental Disabilities is clinically indicated for his or her mental illness or mental retardation, then the defendant shall be transferred to the Department of Behavioral Health and Developmental Disabilities pursuant to procedures set forth in regulations of the Department of Corrections and the Department of Behavioral Health and Developmental Disabilities. In all such cases, the legal custody of the defendant shall be retained by the Department of Corrections. Upon notification from the Department of Behavioral Health and Developmental Disabilities to the Department of Corrections that hospitalization at a Department of Behavioral Health and Developmental Disabilities facility is no longer clinically indicated for his or her mental illness or mental retardation, the Department of Corrections shall transfer the defendant back to its physical custody and shall place such individual in an appropriate penal institution.

(h) If a defendant who is found guilty but mentally ill at the time of a felony or guilty but mentally retarded is placed on probation under the "State-wide Probation Act," Article 2 of Chapter 8 of Title 42, the court may require that the defendant undergo available outpatient medical or psychiatric treatment or seek similar available voluntary inpatient treatment as a condition of probation. Persons required to receive such services may be charged fees by the provider of the services.

(i) In any case in which the defense of insanity is interposed or a plea of guilty but mentally ill at the time of the felony or a plea of guilty but mentally retarded is made and an examination is made of the defendant pursuant to Code Section 17-7-130.1 or paragraph (2) of subsection (b) of this Code section, upon the defendant's being found guilty or guilty but mentally ill at the time of the crime or guilty but mentally retarded, a copy of any such examination report shall be forwarded to the Department of Corrections with the official sentencing document. The Department of Behavioral Health and Developmental Disabilities shall forward, in addition to its examination report, any records maintained by such department that it deems appropriate pursuant to an agreement with the Department of Corrections, within ten business days of receipt by the Department of Behavioral Health and Developmental Disabilities of the official sentencing document from the Department of Corrections.

(j) In the trial of any case in which the death penalty is sought which commences on or after July 1, 1988, should the judge find in accepting a plea of guilty but mentally retarded or the jury or court find in its verdict that the defendant is guilty of the crime charged but mentally retarded, the death penalty shall not be imposed and the court shall sentence the defendant to imprisonment for life.






Part 3 - Change of Venue

§ 17-7-150. Procedures for change of venue; transfer of case; appeal from denial of change of venue

(a) (1) The defendant, in any criminal case in which a trial by jury is provided, may move in writing for a change of venue, whenever, in the defendant's or defense counsel's judgment, an impartial jury cannot be obtained in the county where the crime is alleged to have been committed. Upon the hearing of the motion it shall not be necessary to examine all persons in the county liable to serve on juries, but the judge shall hear evidence by affidavit or oral testimony in support of or against the motion. If, from the evidence submitted, the judge is satisfied that an impartial jury cannot be obtained to try the case, the judge shall grant a change in venue; the judge shall transfer the case to any county that may be agreed upon by the prosecuting attorney and the defendant or the defense counsel, to be tried in the county agreed upon. The judge has the discretion to reject any county agreed upon; if a county is not thus agreed upon, or if the judge, in the exercise of discretion, rejects a county agreed upon, the judge shall select such county as in the judge's judgment will afford a fair and impartial jury to try the case and have it transferred accordingly.

(2) In the exercise of such discretion, the judge shall consult with the chief superior court judge of the circuit in which a county of transfer lies and consider the following factors:

(A) The existing criminal and civil trial calendars of the transfer county;

(B) The frequency of use as a transfer county;

(C) The estimated length of trial;

(D) The proposed date of trial;

(E) Whether or not the jury is to be sequestered;

(F) Which county shall be responsible for court security, prisoner security, bailiffs, jailers, and clerks of court personnel;

(G) Jury transportation;

(H) Securing hotel accommodations in the event of jury sequestration;

(I) Securing of meals for jurors and other court personnel;

(J) Which county will guarantee and pay vendors for services rendered;

(K) The necessity for deposit or prepayment of expenses by the county of the crime venue; and

(L) All other matters which reasonably may affect the orderly administration of justice in the transfer county. In the event of disagreement between the trial judge and the chief judge of the transfer circuit, the district administrative judge for the proposed transfer of venue shall have final responsibility for resolving the dispute.

(3) Either by the agreement of the defense counsel, the prosecuting attorney, and the judge or by the exercise of discretion by the judge the trial jury may be selected from qualified jurors of the transfer county, although the trial of the criminal case may take place in the county of the venue of the alleged crime. In the exercise of discretion, to select the jury in the transfer county but to try the case in the county of venue of the alleged crime, the judge shall consult with the chief superior court judge of the circuit in which the county of transfer lies and consider all of the factors provided in subparagraphs (A) through (L) of paragraph (2) of this subsection as well as the following factors:

(A) The hardship of sequestration a distance from home on the jurors;

(B) The comparison of court space available;

(C) The comparison of security, jail, clerical, and support staff;

(D) The costs to conduct the trial in each place;

(E) The impact of trial on the orderly administration of justice in each county;

(F) The impact on witnesses;

(G) The availability of hotel accommodations and meals for jurors in each county;

(H) The effect on the prosecuting attorney and defense counsel in each county; and

(I) All other matters which would afford a fair trial and the orderly administration of justice.

In the event of disagreement between the trial judge and the chief judge of the transfer circuit, the district administrative judge for the proposed transfer of venue shall have final responsibility for resolving the dispute.

(b) The judge of the court in whose jurisdiction a crime is alleged to have been committed may change the venue for trial of the case on his own motion whenever, in his judgment, there is danger of violence being committed on the defendant, if carried back to, or allowed to remain in the county where the crime is alleged to have been committed. If a motion is made by the defendant for a change of venue, the judge shall hear the motion at such time and place as the judge may direct. If the evidence submitted shall reasonably show that there is probability or danger of violence, it shall be mandatory on the judge to change the venue to such other county as, in his judgment, will reasonably avoid violence.

(c) Notwithstanding other laws, the denial of a motion to change venue shall be appealable immediately only with a certificate of immediate review. Otherwise, the denial shall be appealed with the merits of the case.



§ 17-7-151. Transfer upon change of venue of evidence, list of witnesses, and papers; issuance of subpoenas to witnesses and others by clerk of court selected to try case

Whenever a change of venue is made, the clerk of the court from which the case has been transferred shall send to the court to which the case has been transferred a transcript of the order for the change of venue, the evidence before the court of inquiry, a list of all the witnesses subpoenaed in the case, and all other papers connected with the case. The clerk of the court selected to try the case shall issue subpoenas to the witnesses and such others as may be applied for by either party.



§ 17-7-152. Subsequent changes of venue

If, on motion, the judge presiding in the court to which a case has been transferred is satisfied that a fair and impartial jury cannot be obtained therein, he shall, in the manner prescribed in subsection (a) of Code Section 17-7-150, transfer the case to some other county where a fair and impartial jury can be obtained.









Article 7 - Demand for Trial; Announcement of Readiness for Trial

§ 17-7-170. Demand for speedy trial; service; discharge and acquittal for lack of prosecution; expiration; reversal on direct appeal; mistrial and retrial; special pleas of incompetency

(a) Any defendant against whom a true bill of indictment or an accusation is filed with the clerk for an offense not affecting the defendant's life may enter a demand for speedy trial at the court term at which the indictment or accusation is filed or at the next succeeding regular court term thereafter; or, by special permission of the court, the defendant may at any subsequent court term thereafter demand a speedy trial. In either case, the demand for speedy trial shall be filed with the clerk of court and served upon the prosecutor and upon the judge to whom the case is assigned or, if the case is not assigned, upon the chief judge of the court in which the case is pending. A demand for speedy trial filed pursuant to this Code section shall be filed as a separate, distinct, and individual document and shall not be a part of any other pleading or document. Such demand shall clearly be titled "Demand for Speedy Trial"; reference this Code section within the pleading; and identify the indictment number or accusation number for which such demand is being made. The demand for speedy trial shall be binding only in the court in which the demand for speedy trial is filed, except where the case is transferred from one court to another without a request from the defendant.

(b) If the defendant is not tried when the demand for speedy trial is made or at the next succeeding regular court term thereafter, provided that at both court terms there were juries impaneled and qualified to try the defendant, the defendant shall be absolutely discharged and acquitted of the offense charged in the indictment or accusation. For purposes of computing the term at which a misdemeanor must be tried under this Code section, there shall be excluded any civil term of court in a county in which civil and criminal terms of court are designated; and for purposes of this Code section it shall be as if such civil term was not held.

(c) Any demand for speedy trial filed pursuant to this Code section shall expire at the conclusion of the trial or upon the defendant entering a plea of guilty or nolo contendere.

(d) If a case in which a demand for speedy trial has been filed, as provided in this Code section, is reversed on direct appeal, a new demand for speedy trial shall be filed within the term of court in which the remittitur from the appellate court is received by the clerk of court or at the next succeeding regular court term thereafter.

(e) If the case in which a demand for speedy trial has been filed as provided in this Code section results in a mistrial, the case shall be tried at the next succeeding regular term of court.

(f) If a defendant files a special plea of incompetency to stand trial pursuant to Code Section 17-7-130 or if the court, pursuant to Code Section 17-7-129, conducts a trial on the competency of the defendant, the period of time during which such matter is pending shall not be included in the computation of determining whether a demand for speedy trial has been satisfied.



§ 17-7-171. Time for demand for speedy trial in capital cases; discharge and acquittal where no trial held before end of two court terms of demand; counting of terms in cases in which death penalty is sought; special pleas of incompetency

(a) Any person accused of a capital offense may enter a demand for speedy trial at the term of court at which the indictment is found or at the next succeeding regular term thereafter; or, by special permission of the court, the defendant may at any subsequent term thereafter demand a speedy trial. The demand for speedy trial shall be filed with the clerk of court and served upon the prosecutor and upon the judge to whom the case is assigned or, if the case is not assigned, upon the chief judge of the court in which the case is pending. A demand for trial filed pursuant to this Code section shall be filed as a separate, distinct, and individual document and shall not be a part of any other pleading or document. Such demand shall clearly be titled "Demand for Speedy Trial"; reference this Code section within the pleading; and identify the indictment number or accusation number for which such demand is being made. The demand for speedy trial shall be binding only in the court in which such demand is filed, except where the case is transferred from one court to another without a request from the defendant.

(b) If more than two regular terms of court are convened and adjourned after the term at which the demand for speedy trial is filed and the defendant is not given a trial, then the defendant shall be absolutely discharged and acquitted of the offense charged in the indictment, provided that at both terms there were juries impaneled and qualified to try the defendant and provided, further, that the defendant was present in court announcing ready for trial and requesting a trial on the indictment.

(c) In cases involving a capital offense for which the death penalty is sought, if a demand for speedy trial is entered, the counting of terms under subsection (b) of this Code section shall not begin until the convening of the first term following the completion of pretrial review proceedings in the Supreme Court under Code Section 17-10-35.1.

(d) If a defendant files a special plea of incompetency to stand trial pursuant to Code Section 17-7-130 or if the court, pursuant to Code Section 17-7-129, conducts a trial on the competency of the defendant, the period of time during which such matter is pending shall not be included in the computation of determining whether a demand for speedy trial has been satisfied.



§ 17-7-172. Requirement of announcement by state of readiness for trial prior to announcement by defendant; speedy trial

The state shall be required in every case to announce ready or not ready for trial, except in those cases where the defendant is entitled by law to demand a speedy trial, before the defendant shall be called on to make such announcement.






Article 8 - Procedure for Securing Attendance of Witnesses at Grand Jury or Trial Proceedings

§ 17-7-190. Subpoena of material witnesses for state for appearance before grand jury; furnishing of prosecuting officers with list of persons subpoenaed

When any person accused of a criminal offense before a court of inquiry is bound over or committed for trial in superior court, the judicial officer holding the court of inquiry shall, at the time of the commitment hearing, give a subpoena to all material witnesses examined for the state to appear and testify before the grand jury at the term to which the defendant is committed or bound to appear; and, after the hearing and commitment or binding over, the prosecutor may apply to the clerk of the superior court and obtain a subpoena for any person deemed by him to be a material witness for the state before the grand jury. The subpoenas issued under this Code section shall be effectual in compelling the attendance of the witnesses to appear and give evidence before the grand jury. The judicial officer holding the court of inquiry and the clerk of the superior court shall, on the first day of the term of court to which the defendant is committed or bound to appear, furnish the prosecuting officers with a complete list of all persons so subpoenaed.



§ 17-7-191. Subpoena process for witnesses of defendant; when subpoenas may be extended to witnesses outside of county

The defendant may, upon application to the committing judicial officer or to the clerk of the court to which he is committed or bound to appear for trial, obtain subpoenas for such witnesses as he deems material for his defense. The judicial officer or the clerk of the court shall issue such subpoenas requiring the witnesses to appear at the term of the court to which the defendant is committed or bound to appear and until his case is ended. The subpoenas so issued shall have the power and authority to compel the attendance of the witnesses at the court but shall not extend to witnesses for the defendant who reside outside the county until a true bill of indictment is found or an accusation is filed against the defendant.



§ 17-7-192. Continuance for nonattendance of witnesses not subpoenaed by defendant

A defendant who fails to use the subpoena power provided for in Code Section 17-7-191, when it is within his power to do so, shall not be entitled to a continuance because a witness material to his defense is not in attendance at the term of the court when his case is called for trial, if he is prosecuted for the same criminal act.






Article 9 - Discovery

§§ 17-7-210, 17-7-211.

Reserved. Repealed by Ga. L. 1994, p. 1895, § 1, effective January 1, 1995.









Chapter 8 - Trial

Article 1 - General Provisions

§ 17-8-1. Cases to be called in order in which they stand on docket; exceptions; preferred scheduling when alleged victim is disabled adult or elder person

(a) The cases on the criminal docket shall be called in the order in which they stand on the docket unless the accused is in jail or, otherwise, in the sound discretion of the court.

(b) (1) As used in this Code section, the terms "disabled adult" and "elder person" shall have the same meaning as set forth in Code Section 16-5-100.

(2) When the alleged victim is a disabled adult or elder person, the prosecuting attorney shall notify the accused if it intends to seek preferred scheduling. The notice shall be in writing and shall:

(A) Allege the specific factor or factors that will inhibit a disabled adult from attending or participating in court proceedings if he or she is a disabled adult; or

(B) State the age of the alleged victim if he or she is an elder person.

(3) When notice has been given pursuant to paragraph (2) of this subsection, the court shall set a date for a hearing on the issue within 14 days after the filing of such notice. The court shall consider the matter and if the court determines that preferred scheduling is necessary, the trial shall not be:

(A) Subject to subsection (a) of this Code section; and

(B) Earlier than 30 days from the date of the hearing.



§ 17-8-2. Indictments and special presentments to be presented to jury; exception for settlements between prosecutor and defendant which are approved by court

All indictments or special presentments shall be submitted to and passed upon by a jury under the direction of the presiding judge unless there is a settlement of the case between the prosecutor and the defendant, which settlement shall be valid only by the approval and order of the court on examination into the merits of the case.



§ 17-8-3. Entry of nolle prosequi

After an examination of the case in open court and before it has been submitted to a jury, the prosecuting attorney may enter a nolle prosequi with the consent of the court. After the case has been submitted to a jury, a nolle prosequi shall not be entered except by the consent of the defendant. The prosecuting attorney shall notify the defendant and the defendant's attorney of record within 30 days of the entry of a nolle prosequi either personally or in writing; such written notice shall be sent by regular mail to the defendant at the defendant's last known address and to the defendant's attorney of record.



§ 17-8-4. Procedure for trial of jointly indicted defendants; right of defendants to testify for or against one another; order of separate trials; acquittal or conviction where offense requires joint action or concurrence; number of strikes allowed defendants

(a) When two or more defendants are jointly indicted for a capital offense, any defendant so electing shall be separately tried unless the state shall waive the death penalty. When indicted for a capital felony when the death penalty is waived, or for a felony less than capital, or for a misdemeanor, such defendants may be tried jointly or separately in the discretion of the trial court. In any event, a jointly indicted defendant may testify for another jointly indicted defendant or on behalf of the state. When separate trials are ordered in any case, the defendants shall be tried in the order requested by the state. If the offense requires joint action and concurrence of two or more persons, acquittal or conviction of one defendant shall not operate as acquittal or conviction of others not tried.

(b) When two or more defendants are tried jointly for a crime or offense, such defendants shall be entitled to the same number of strikes as a single defendant if tried separately. The strikes shall be exercised jointly by the defendants or shall be apportioned among the defendants in the manner the court shall direct. In the event two or more defendants are tried jointly, the court, upon request of the defendants, shall allow an equal number of additional strikes to the defendants, not to exceed five each, as the court shall deem necessary, to the ends that justice may prevail. The court may allow the state additional strikes not to exceed the number of additional strikes as are allowed to the defendants.



§ 17-8-5. Recordation of testimony in felony cases; entering testimony on minutes of court where guilty verdict found; preparation of transcript where death sentence imposed; preparation of transcript where mistrial results in felony case

(a) On the trial of all felonies the presiding judge shall have the testimony taken down and, when directed by the judge, the court reporter shall exactly and truly record or take stenographic notes of the testimony and proceedings in the case, except the argument of counsel. In the event of a verdict of guilty, the testimony shall be entered on the minutes of the court or in a book to be kept for that purpose. In the event that a sentence of death is imposed, the transcript of the case shall be prepared within 90 days after the sentence is imposed by the trial court. Upon petition by the court reporter, the Chief Justice of the Supreme Court of Georgia may grant an additional period of time for preparation of the transcript, such period not to exceed 60 days. The requirement that a transcript be prepared within a certain period in cases in which a sentence of death is imposed shall not inure to the benefit of a defendant.

(b) In the event that a mistrial results from any cause in the trial of a defendant charged with the commission of a felony, the presiding judge may, in his discretion, either with or without any application of the defendant or state's counsel, order that a brief or transcript of the testimony in the case be duly filed by the court reporter in the office of the clerk of the superior court in which the mistrial occurred. If the brief or transcript is ordered, it shall be the duty of the judge, in the order, to provide for the compensation of the reporter and for the transcript to be paid for as is provided by law for payment of transcripts in cases in which the law requires the testimony to be transcribed, at a rate not to exceed that provided in felony cases.



§ 17-8-6. Authority of municipal court to seal criminal records

(a) Any judge of a municipal court of any municipality of this state or any judge hearing cases for any such court wherein a municipal court is a court of first instance in criminal cases shall have the authority to seal, to all persons except criminal justice officials, all criminal records of the municipality, including, but not limited to, records of arrest, fingerprints, and photographs, whether maintained in the police agency of the municipality or elsewhere in the municipality, related to any individual, upon a finding by such a judge that one of the following conditions exists:

(1) When, upon the call of a case for trial, criminal charges against the individual are dismissed either:

(A) Upon the motion of the arresting officer; or

(B) Because of the lack of prosecution of such charges by the arresting officer or the municipality; or

(2) When criminal charges against the individual are the subject of a pretrial disposition by the municipal prosecutor, provided that the terms and conditions of the pretrial disposition are satisfied.

(b) Any order sealing the records of an individual, as provided for in subsection (a) of this Code section, shall in no way constitute an adjudication of any illegal or wrongful action on the part of the arresting officer or the municipality.






Article 2 - Continuances

§ 17-8-20. Showing of due diligence required of applicants for continuances generally

In all cases, the party making an application for a continuance must show that he has used due diligence.



§ 17-8-21. When showing for continuance required of state

In all cases in which the defendant cannot, according to law, demand a speedy trial, a continuance shall not be granted to the state, except upon a reasonable showing therefor.



§ 17-8-22. Consideration of motion for continuance by court generally; allowance of counter-showing to motion

All applications for continuances are addressed to the sound legal discretion of the court and, if not expressly provided for, shall be granted or refused as the ends of justice may require. In all cases the presiding judges may, in their discretion, admit a counter-showing to a motion for a continuance and, after a hearing, may decide whether the motion shall prevail.



§ 17-8-23. Grounds for granting of continuances -- Absence of party generally

If either party is providentially prevented from attending the trial of any case and the counsel of the absent party will state in his place that he cannot go safely to trial without the presence of the absent party, the case shall be continued, provided his continuances are not exhausted.



§ 17-8-24. Grounds for granting of continuances -- Absence or illness of counsel for party generally

The illness or absence, from providential cause, of counsel where there is but one, or of the leading counsel where there are more than one, shall be a sufficient ground for continuance, provided that the party making the application will swear that he cannot go safely to trial without the services of the absent counsel, that he expects his services at the next term, and that the application is not made for delay only.



§ 17-8-25. Grounds for granting of continuances -- Absence of witness generally

In all applications for continuances upon the ground of the absence of a witness, it shall be shown to the court that the witness is absent; that he has been subpoenaed; that he does not reside more than 100 miles from the place of trial by the nearest practical route; that his testimony is material; that the witness is not absent by the permission, directly or indirectly, of the applicant; that the applicant expects he will be able to procure the testimony of the witness at the next term of the court; that the application is not made for the purpose of delay but to enable the applicant to procure the testimony of the absent witness; and the application must state the facts expected to be proved by the absent witness.



§ 17-8-26. Grounds for granting of continuances -- Party or party's attorney in attendance at General Assembly

(a) A member of the General Assembly who is a party to or the attorney for a party to a case which is pending in any trial or appellate court or before any administrative agency of this state shall be granted a continuance and stay of the case. The continuance and stay shall apply to all aspects of the case, including, but not limited to, the filing and serving of an answer to a complaint, the making of any discovery or motion, or of any response to any subpoena, discovery, or motion, and appearance at any hearing, pretrial appearance, arraignment, plea or motion calendar, trial, or argument. When a case, motion, hearing, or argument is called and is subject to a continuance or stay under this Code section due to the party's attorney's membership in the General Assembly, the party shall not be required to be present at the call of the case, motion, hearing, or argument. Unless a shorter length of time is requested by the member, the continuance and stay shall last the length of any regular or extraordinary session of the General Assembly and during the first three weeks following any recess or adjournment, including an adjournment sine die of any regular or extraordinary session. Notwithstanding any other provision of law, rule of court, or administrative rule or regulation, and to the extent permitted by the Constitutions of the United States and of the State of Georgia, the time for doing any act in the case which is delayed by the continuance or stay provided by this Code section shall be automatically extended by the same length of time as the continuance or stay covered.

(b) A continuance and stay shall also be granted for such other times as the member of the General Assembly or staff member certifies to the court that his or her presence elsewhere is required by his or her duties with the General Assembly.



§ 17-8-27. Grounds for granting of continuances -- Attorney General in attendance at General Assembly

When any case pending in the courts of this state in which the Attorney General is of counsel is scheduled to be called for any purpose during sessions of the General Assembly or during a period of 15 days preceding or following sessions of the General Assembly, on motion of the Attorney General or an assistant attorney general, it shall be a good ground for continuance that the Attorney General and his staff are occupied in aid of the business of the General Assembly.



§ 17-8-28. Grounds for granting of continuances -- Witness in attendance at General Assembly

(a) Any person summoned to serve as a witness in a criminal case shall be excused by the judge from attendance at the court by reason of his attendance as a legislator at the General Assembly.

(b) In all criminal cases, it shall be the duty of the presiding judge, on motion of either the state or the defendant, to continue the case when it appears that a material witness is absent from the court by reason of his attendance at the General Assembly.



§ 17-8-29. Grounds for granting of continuances -- Party or party's counsel in attendance at meeting of Board of Regents of the University System of Georgia

Should any member of the Board of Regents of the University System of Georgia or any member of the State Board of Education be engaged at the time of any meeting of the board as counsel or party in any case pending in the courts of this state and should the case be called for trial during the regular session of the board, the member's absence from attending the session shall be good ground for a postponement or continuance of the case until the session of the board has ended.



§ 17-8-30. Grounds for granting of continuances -- Party or party's counsel in attendance at meeting of Board of Human Services or Board of Behavioral Health and Developmental Disabilities

Should any member of the Board of Human Services or the Board of Behavioral Health and Developmental Disabilities be engaged at the time of any meeting of the board as counsel or party in any case pending in the courts of this state and should the case be called for trial during the regular session of the board, the absence of the member to attend the session shall be good ground for a postponement or a continuance of the case until the session of the board has ended.



§ 17-8-31. Grounds for granting of continuances -- Party, leading attorney, or material witness in attendance on active duty as member of National Guard or component of armed forces of the United States; setting bail in certain cases

(a) It shall be the duty of any judge of the courts of this state to continue any case in the court on or without motion when any party thereto or his or her leading attorney is absent from court when the case is reached by reason of his or her attendance on active duty as a member of the National Guard or a reserve or active component of the armed forces of the United States. The case may proceed if the party, in the absence of his or her leading attorney, or the leading attorney, in the absence of the party, announces ready for trial on the call of the case. If counsel is absent, it shall be necessary for his or her client to make oath that he or she cannot safely go to trial without the absent attorney and, if a party is absent, his or her counsel shall state in his or her place that he or she cannot safely go to trial without the client.

(b) It shall be the duty of any judge of the courts of this state to continue any case in the court upon a showing by the state or the defendant that a material and necessary witness is unavailable by reason of being on active duty as a member of the National Guard or as a member of a reserve or active component of the armed forces of the United States.

(c) In cases in which a demand for speedy trial has been filed in accordance with Code Section 17-7-170 or 17-7-171, the court shall grant the continuance if the party moving for a continuance pursuant to subsection (b) of this Code section establishes by testimony, affidavits, or other evidence that:

(1) The witness is material and necessary;

(2) The witness is located outside the territorial limits of the state;

(3) The party has submitted a request to the proper military authorities for the testimony of the witness in accordance with Section 301 of Title 5 of the United States Code and federal regulations or directives issued by the armed forces pursuant thereto; and

(4) The witness will not be available within the time limits prescribed by Code Section 17-7-170 or 17-7-171.

This continuance shall toll the running of the demand for speedy trial and shall continue the trial until the witness is released from active duty or the military makes the witness available to testify. If the witness only becomes available to testify within the last two weeks of the term of court in which the case must be tried, the case may be tried at the next succeeding term of court.

(d) In any case in which the court grants the state a continuance pursuant to subsection (c) of this Code section, the defendant shall have bail set upon application to the court, except in those cases punishable by death or imprisonment for life without parole. In any case in which the defendant is accused of committing a serious violent felony, as defined by subsection (a) of Code Section 17-10-6.1, the court shall consider but shall not be required to set bail.



§ 17-8-32. Effect of admission by opposing party of facts to be proved upon allowance of continuance

No continuance shall be allowed in any court on account of the absence of a witness or for the purpose of procuring testimony when the opposite party is willing to admit, and does not contest the truth of, the facts expected to be proved; and the court shall order such admission to be reduced to writing.



§ 17-8-33. Granting of continuances where indictment found or accusation made; continuance where material witness unavailable; continuances required by principles of justice; granting of continuance where postponement possible to later date in term

(a) Every person against whom a true bill of indictment is found or an accusation is made shall be tried at the term of the court at which the indictment is found or the accusation is made unless the absence of a material witness or the principles of justice should require a continuance of the case, in which case the court shall allow a continuance until the next term of the court. The court shall have power to allow the continuance of criminal cases from term to term, as often as the principles of justice may require, upon sufficient cause shown under oath.

(b) No continuance shall be granted over the objection of the adverse party in any court which has a continuous session for 30 days or more where the cause for the continuance can be obviated by a postponement to a later day during the term. Whenever a motion and a proper showing for a continuance is made by either party, the presiding judge, at any time, shall set the case down for a later day during the same term if it shall be practicable thereby to avoid a continuance of the case until the next term.



§ 17-8-34. Granting of continuances in cases returned by appellate court for trial

When a case is sent back for trial to a superior, state, or city court by the Supreme Court or Court of Appeals, the case shall be in order for trial; and, if the continuances of either party are exhausted, the trial court may grant one continuance to the party, as the ends of justice may require.



§ 17-8-35. Effect of continuance by defendant upon trial of codefendants

The continuance of a case by one of several defendants indicted jointly shall not operate as a continuance as to the other defendants objecting thereto.



§ 17-8-36. Entry of date of continuance upon docket of court; announcement of continuance in open court

The judges of the superior, state, and city courts shall, upon the continuance of any case, enter the date of the continuance upon their dockets opposite the case and in open court make public announcement of the continuance.



§ 17-8-37. Duration of continuance

When a court grants a continuance of a pending case for whatever cause, the continuance shall extend until the next term of court only.



§ 17-8-38. Case not reached at trial term continued

A case not reached at the trial term stands over as continued.






Article 3 - Conduct of Proceedings

§ 17-8-50. Courts in which trials of inmates escaping from correctional institutions to take place; admissibility of records pertaining to former trials of such inmates; testimony of other inmates

The trial of inmates escaping from a state or county correctional institution shall take place in the superior court of the county in which the escape occurs, and inmates so escaping shall remain in the correctional institution after their apprehension and shall be treated as are other inmates until the trial takes place. At the trial, the copies of the records transmitted to the superintendent or warden of the state or county correctional institution, relative to the former trials of such inmates, shall be produced and filed of record in the superior court; and any other inmate not included in the same indictment shall be a competent witness.



§ 17-8-51. Admissibility of testimony of inmates in trials for crime of mutiny

At the trial of an inmate of a penal institution for the crime of mutiny, any other inmate not included in the same indictment shall be a competent witness, and the infamy of his character and of the crime of which he has been convicted shall be exceptions to his credit only.



§ 17-8-52. Oath to be administered to witnesses

(a) The following oath shall be administered to witnesses in criminal cases:

"Do you solemnly swear or affirm that the evidence you shall give to the court and jury in the matter now pending before the court shall be the truth, the whole truth, and nothing but the truth? So help you God."

(b) Any oath given that substantially complies with the language in this Code section shall subject the witness to the provisions of Code Section 16-10-70.



§ 17-8-53. Exclusion of public from courtroom when evidence vulgar or obscene

During a trial in a court of any case in which the evidence is vulgar and obscene or relates to the improper acts of the sexes, and tends to debauch the morals of the young, the presiding judge shall have the right in his discretion and on his own motion, or on motion of a party or his attorney, to hear and try the case after clearing the courtroom of all or any portion of the audience.



§ 17-8-54. Persons in courtroom when person under age of 16 testifies concerning sexual offense

In the trial of any criminal case, when any person under the age of 16 is testifying concerning any sexual offense, the court shall clear the courtroom of all persons except parties to the cause and their immediate families or guardians, attorneys and their secretaries, officers of the court, victim assistance coordinators, victims' advocates, and such other victim assistance personnel as provided for by Code Section 15-18-14.2, jurors, newspaper reporters or broadcasters, and court reporters.



§ 17-8-55. Testimony of child less than seventeen years old outside physical presence of accused

(a) As used in this Code section, the term "child" means an individual who is under 17 years of age.

(b) This Code section shall apply to all proceedings when a child is a witness to or an alleged victim of a violation of Code Section 16-5-1, 16-5-20, 16-5-23, 16-5-23.1, 16-5-40, 16-5-70, 16-5-90, 16-5-95, 16-6-1, 16-6-2, 16-6-3, 16-6-4, 16-6-5, 16-6-5.1, 16-6-11, 16-6-14, 16-6-22, 16-6-22.1, 16-6-22.2, 16-8-41, or 16-15-4.

(c) The court, upon the motion of the prosecuting attorney or the parent, legal guardian, or custodian of a child, or on its own motion, shall hold an evidentiary hearing to determine whether a child shall testify outside the physical presence of the accused. Such motion shall be filed, or requested by the court, at least ten days prior to trial unless the court shortens such time period for good cause, as it deems just under the circumstances.

(d) The court may order a child to testify outside the physical presence of the accused, provided that the court finds by a preponderance of the evidence that such child is likely to suffer serious psychological or emotional distress or trauma which impairs such child's ability to communicate as a result of testifying in the presence of the accused. In determining whether a preponderance of the evidence has been shown, the court may consider any one or more of the following circumstances:

(1) The manner of the commission of the offense being particularly heinous or characterized by aggravating circumstances;

(2) The child's age or susceptibility to psychological or emotional distress or trauma on account of a physical or mental condition which existed before the alleged commission of the offense;

(3) At the time of the alleged offense, the accused was:

(A) The parent, guardian, legal custodian, or other person responsible for the custody or care of the child at the relevant time; or

(B) A person who maintains or maintained an ongoing personal relationship with such child's parent, guardian, legal custodian, or other person responsible for the custody or care of the child at the relevant time and the relationship involved the person living in or frequent and repeated presence in the same household or premises as the child;

(4) The alleged offense was part of an ongoing course of conduct committed by the accused against the child over an extended period of time;

(5) A deadly weapon or dangerous instrument was used during the commission of the alleged offense;

(6) The accused has inflicted serious physical injury upon the child;

(7) A threat, express or implied, of physical violence to the child or a third person if the child were to report the incident to any person or communicate information to or cooperate with a court, grand jury, prosecutor, police officer, or law enforcement office concerning the incident has been made by or on behalf of the accused;

(8) A threat, express or implied, of the incarceration of a parent, relative, or guardian of the child, the removal of the child from the family, or the dissolution of the family of the child if the child were to report the incident to any person or communicate information to or cooperate with a court, grand jury, prosecutor, police officer, or law enforcement office concerning the incident has been made by or on behalf of the accused;

(9) A witness other than the child has received a threat of physical violence directed at such witness or to a third person by or on behalf of the accused, and the child is aware of such threat;

(10) The accused, at the time of the inquiry:

(A) Is living in the same household with the child;

(B) Has ready access to the child; or

(C) Is providing substantial financial support for the child; or

(11) According to expert testimony, the child would be particularly susceptible to psychological or emotional distress or trauma if required to testify in open court in the physical presence of the accused.

(e) A court order allowing or not allowing a child to testify outside the physical presence of the accused shall state the findings of fact and conclusions of law that support the court's determination. An order allowing the use of such testimony shall:

(1) State the method by which such child shall testify;

(2) List any individual or category of individuals allowed to be in the presence of such child during such testimony, including the individuals the court finds contribute to the welfare and well-being of the child during his or her testimony;

(3) State any special conditions necessary to facilitate the cross-examination of such child;

(4) State any condition or limitation upon the participation of individuals in the child's presence during such child's testimony;

(5) Provide that the accused shall not be permitted to be in the physical presence of a child during his or her testimony if the accused is pro se;

(6) Provide that if counsel for the accused or the accused is precluded from being physically present during the child's testimony, then the prosecuting attorney shall likewise be precluded from being physically present; and

(7) State any other condition necessary for taking or presenting such testimony.

(f) The method used for allowing a child to testify outside the physical presence of the accused shall allow the judge, jury, and accused to observe the demeanor of the child as if he or she were testifying in the courtroom. When such testimony occurs it shall be transmitted to the courtroom by any device or combination of devices capable of projecting a live visual and oral transmission, including, but not limited to, a two-way closed circuit television broadcast, an Internet broadcast, or other simultaneous electronic means. The court shall ensure that:

(1) The transmitting equipment is capable of making an accurate transmission and is operated by a competent operator;

(2) The transmission is in color and the child is visible at all times;

(3) Every voice on the transmission is audible and identified;

(4) The courtroom is equipped with monitors which permit the jury, the accused, and others present in the courtroom to see and hear the transmission; and

(5) The image and voice of the child, as well as the image of all other persons other than the operator present in the testimonial room, are transmitted live.



§ 17-8-56. Writing out and reading of charge to jury; filing of charge; furnishing of copies of charge

(a) The judges of the superior, state, and city courts shall, when the counsel for either party requests it before argument begins, write out their charges and read them to the jury; and it shall be error to give any other or additional charge than that so written and read.

(b) The charge so written out and read shall be filed with the clerk of the court in which it was given and shall be accessible to all persons interested in it. The clerk shall give certified copies of the charge to any person applying therefor, upon payment of the usual fee.

(c) This Code section shall not apply when there is an official stenographer or reporter of the court in attendance thereon who takes down in shorthand and writes out the full charge of the trial judge in the case upon the direction of court.



§ 17-8-57. Expression or intimation of opinion by judge as to matters proved or guilt of accused

(a) (1) It is error for any judge, during any phase of any criminal case, to express or intimate to the jury the judge's opinion as to whether a fact at issue has or has not been proved or as to the guilt of the accused.

(2) Any party who alleges a violation of paragraph (1) of this subsection shall make a timely objection and inform the court of the specific objection and the grounds for such objection, outside of the jury's hearing and presence. After such objection has been made, and if it is sustained, it shall be the duty of the court to give a curative instruction to the jury or declare a mistrial, if appropriate.

(b) Except as provided in subsection (c) of this Code section, failure to make a timely objection to an alleged violation of paragraph (1) of subsection (a) of this Code section shall preclude appellate review, unless such violation constitutes plain error which affects substantive rights of the parties. Plain error may be considered on appeal even when a timely objection informing the court of the specific objection was not made, so long as such error affects substantive rights of the parties.

(c) Should any judge express an opinion as to the guilt of the accused, the Supreme Court or Court of Appeals or the trial court in a motion for a new trial shall grant a new trial.



§ 17-8-58. Objections to jury charges prior to the jury retiring to deliberate; failure to raise objections

(a) Any party who objects to any portion of the charge to the jury or the failure to charge the jury shall inform the court of the specific objection and the grounds for such objection before the jury retires to deliberate. Such objections shall be done outside of the jury's hearing and presence.

(b) Failure to object in accordance with subsection (a) of this Code section shall preclude appellate review of such portion of the jury charge, unless such portion of the jury charge constitutes plain error which affects substantial rights of the parties. Such plain error may be considered on appeal even if it was not brought to the court's attention as provided in subsection (a) of this Code section.






Article 4 - Conduct and Argument of Counsel

§ 17-8-70. Number of counsel permitted to argue case

Not more than two counsel shall be permitted to argue any case for each side, except by express leave of the court. In no case shall more than one counsel for each side be heard in conclusion.



§ 17-8-71. Order of argument after evidence presented

After the evidence is closed on both sides, the prosecuting attorney shall open and conclude the argument to the jury. The defendant shall be entitled to make a closing argument prior to the concluding argument of the prosecuting attorney.



§ 17-8-72. Time limits on closing argument -- Misdemeanors and cases from inferior judicatories

In all misdemeanor cases and cases brought up from inferior judicatories, counsel for either party shall not occupy more than one-half hour in the whole discussion of the case after the evidence is closed without obtaining special leave of the court before the argument is opened.



§ 17-8-73. Time limits on closing argument -- Noncapital and capital felony cases

In felony cases other than those involving capital felonies, counsel shall be limited in their closing arguments to one hour for each side. In cases involving capital felonies, counsel shall be limited to two hours for each side.



§ 17-8-74. Allowance of additional time for closing argument

If, before argument begins, counsel on either side applies to the court for an extension of the time prescribed for argument and states in his place or on oath, in the discretion of the court, that he cannot do the case justice within the time prescribed and that it will require for that purpose additional time, stating how much additional time will be necessary, the court shall grant such extension of time as may seem reasonable and proper, provided that the extension of time granted in misdemeanor cases or cases brought up from inferior judicatories shall not exceed 30 minutes.



§ 17-8-75. Improper statements by counsel

Where counsel in the hearing of the jury make statements of prejudicial matters which are not in evidence, it is the duty of the court to interpose and prevent the same. On objection made, the court shall also rebuke the counsel and by all needful and proper instructions to the jury endeavor to remove the improper impression from their minds; or, in his discretion, he may order a mistrial if the prosecuting attorney is the offender.



§ 17-8-76. Argument to or in front of jury as to possibility of clemency

(a) No attorney at law in a criminal case shall argue to or in the presence of the jury that a defendant, if convicted, may not be required to suffer the full penalty imposed by the court or jury because pardon, parole, or clemency of any nature may be granted by the Governor, the State Board of Pardons and Paroles, or other proper authority vested with the right to grant clemency.

(b) If counsel for either side in a criminal case argues to or in the presence of the jury as provided in subsection (a) of this Code section, opposing counsel shall have the right immediately to request the court to declare a mistrial, in which case it shall be mandatory upon the court to declare a mistrial. Failure to declare a mistrial shall constitute reversible error.

(c) This Code section shall be construed as setting forth requirements in addition to other requirements of law.









Chapter 9 - Verdict and Judgment Generally

Article 1 - General Provisions

§ 17-9-1. When direction of verdict of acquittal authorized; when motion for directed verdict of acquittal allowed; effect of motion upon defendant's right to present evidence and right to jury trial; assent of jury not required

(a) Where there is no conflict in the evidence and the evidence introduced with all reasonable deductions and inferences therefrom shall demand a verdict of acquittal or "not guilty" as to the entire offense or to some particular count or offense, the court may direct the verdict of acquittal to which the defendant is entitled under the evidence and may allow the trial to proceed only as to the counts or offenses remaining, if any.

(b) The defendant shall be entitled to move for a directed verdict at the close of the evidence offered by the prosecuting attorney or at the close of the case, even if he fails to introduce any evidence at the trial. A defendant who moves for a directed verdict at the close of the evidence offered by the prosecuting attorney may offer evidence in the event that the motion is not granted, without having reserved the right to do so and to the same extent as if the motion had not been made. A motion for a directed verdict which is not granted shall not be deemed to be a waiver of the right to trial by jury. The order of the court granting a motion for a directed verdict of acquittal is effective without any assent of the jury.



§ 17-9-2. Jury to judge law and facts and give general verdict; imposition of sentence; form and construction of verdicts

The jury shall be the judges of the law and the facts in the trial of all criminal cases and shall give a general verdict of "guilty" or "not guilty." Upon a verdict of "guilty," the sentence shall be imposed by the judge, unless otherwise provided by law. Verdicts are to have a reasonable intendment, are to receive a reasonable construction, and are not to be avoided unless from necessity.



§ 17-9-3. Recommendations for mercy in capital cases other than those of homicide; effect of no recommendation for mercy in capital cases generally and where defendant under age of 17 at time of commission of offense

In all capital cases, other than those of homicide, when the verdict is "guilty," with a recommendation for mercy, it shall be legal and shall mean imprisonment for life. When the verdict is "guilty," without a recommendation for mercy, it shall be legal and shall mean that the convicted person shall be sentenced to death. When it is shown that a person convicted of a capital offense without a recommendation for mercy had not reached his seventeenth birthday at the time of the commission of the offense, the punishment of such person shall not be death but shall be imprisonment for life.



§ 17-9-4. Validity of judgment rendered by court having no jurisdiction of person or subject matter

The judgment of a court having no jurisdiction of the person or subject matter, or void for any other cause, is a mere nullity and may be so held in any court when it becomes material to the interest of the parties to consider it.






Article 2 - Rendition and Receipt of Verdict

§ 17-9-20. Action by juror on private knowledge as to facts, witnesses, or parties

A juror shall not act on his or her private knowledge respecting the facts, witnesses, or parties.



§ 17-9-21. Receipt of verdicts

Verdicts shall be received only in open court, in the absence of agreement of the parties.



§ 17-9-22. Expression of approval or disapproval of verdict of jury by judge

(a) No judge of any court shall either directly or indirectly express in open court his approval or disapproval of the verdict of any jury in any case tried before him, except as provided in subsection (c) of this Code section; nor may any judge discharge any jury upon the ground that the verdict rendered in any case does not meet with his approval.

(b) If any judge of any court either directly or indirectly expresses in open court his approval or disapproval of the verdict of the jury in any case tried before him, he shall be disqualified from presiding in the case in the event a new trial is granted.

(c) Nothing in this Code section shall have the effect of prohibiting a judge of any court from approving or disapproving the verdict of a jury in any case tried before him in hearing a motion for a new trial that comes on before him; but the approval or disapproval on the hearing of a motion for new trial shall be expressed in the formal order of the judge in granting or overruling the motion and not otherwise.



§ 17-9-23. Commending or complimenting of jury by judge

No judge of any court may commend or compliment a jury during the term of any court for discharging its duty if the commendation or compliment has the effect of approving of a verdict.






Article 3 - Amendment and Impeachment of Verdict

§ 17-9-40. Amendment of verdict after dispersion of jury

A verdict may be amended in mere matter of form after the jury have dispersed; but, after it has been received, recorded, and the jury dispersed, it may not be amended in matter of substance, either by what the jurors say they intended to find or otherwise.



§ 17-9-41. Use of affidavits of jurors relating to verdict

Repealed by Ga. L. 2011, p. 99, § 33/HB 24, effective January 1, 2013.






Article 4 - Motions in Arrest

§ 17-9-60. Jurisdiction of motion; notification of opposing party

All motions to arrest a judgment must be made to the court by which the judgment was rendered, and the opposite party must have reasonable notice of such motions.



§ 17-9-61. Time and grounds for motion generally

(a) When a judgment has been rendered, either party may move in arrest thereof for any defect not amendable which appears on the face of the record or pleadings.

(b) A motion in arrest of judgment must be made during the term at which the judgment was obtained.



§ 17-9-62. Defects in pleadings or record aided by verdict or amendable not subject to motion

A judgment may not be arrested for any defect in the pleadings or record that is aided by verdict or amendable as a matter of form.



§ 17-9-63. Motion not relating to merits of offense charged not to be granted

No motion in arrest of judgment shall be granted for any matter not affecting the real merits of the offense charged in the indictment or accusation.









Chapter 10 - Sentence and Punishment

Article 1 - Procedure for Sentencing and Imposition of Punishment

§ 17-10-1. Fixing of sentence; suspension or probation of sentence; change in sentence; eligibility for parole; prohibited modifications; exceptions.

(a) (1) Except in cases in which life imprisonment, life without parole, or the death penalty may be imposed, upon a verdict or plea of guilty in any case involving a misdemeanor or felony, and after a presentence hearing, the judge fixing the sentence shall prescribe a determinate sentence for a specific number of months or years which shall be within the minimum and maximum sentences prescribed by law as the punishment for the crime. The judge imposing the sentence is granted power and authority to suspend or probate all or any part of the entire sentence under such rules and regulations as the judge deems proper, including service of a probated sentence in the sentencing options system, as provided by Article 9 of Chapter 8 of Title 42, and including the authority to revoke the suspension or probation when the defendant has violated any of the rules and regulations prescribed by the court, even before the probationary period has begun, subject to the conditions set out in this subsection; provided, however, that such action shall be subject to the provisions of Code Sections 17-10-6.1 and 17-10-6.2.

(2) Active probation supervision shall terminate in all cases no later than two years from the commencement of active probation supervision unless specially extended or reinstated by the sentencing court upon notice and hearing and for good cause shown; provided, however, that in those cases involving the collection of fines, restitution, or other funds, the period of active probation supervision shall remain in effect for so long as any such obligation is outstanding, or until termination of the sentence, whichever first occurs, and for those cases involving a conviction under Chapter 15 of Title 16, the "Georgia Street Gang Terrorism and Prevention Act," the period of active probation supervision shall remain in effect until the termination of the sentence, but shall not exceed five years unless as otherwise provided in this paragraph. Supervision shall not be required for defendants sentenced to probation while the defendant is in the legal custody of the Department of Corrections or the State Board of Pardons and Paroles.

(3) (A) Any part of a sentence of probation revoked for a violation other than a subsequent commission of any felony, a violation of a special condition, or a misdemeanor offense involving physical violence resulting in bodily injury to an innocent victim which in the opinion of the trial court constitutes a danger to the community or a serious infraction occurring while the defendant is assigned to an alternative probation confinement facility shall be served in a probation detention center, probation boot camp, weekend lock up, or confinement in a local jail or detention facility, or other community correctional alternatives available to the court or provided by the Department of Corrections.

(B) A parolee or probationer charged with a misdemeanor involving physical injury or an attempt to commit physical injury or terroristic threats or with a new felony shall not be entitled to bond pending a hearing on the revocation of his or her parole or probation, except by order of a judge of the superior, state, or magistrate court wherein the alleged new offense occurred after a hearing and upon determination of the superior, state, or magistrate court that the parolee or probationer does not constitute a threat to the community; provided, however, that this subparagraph does not authorize state or magistrate court judges to grant bail for a person charged with any offense listed in subsection (a) of Code Section 17-6-1.

(4) In cases of imprisonment followed by probation, the sentence shall specifically provide that the period of probation shall not begin until the defendant has completed service of the confinement portion of the sentence. No revocation of any part of a probated sentence shall be effective while a defendant is in the legal custody of the State Board of Pardons and Paroles.

(5) (A) When a defendant has been sentenced to probation, the court shall retain jurisdiction throughout the period of the probated sentence as provided for in subsection (g) of Code Section 42-8-34. Without limiting the generality of the foregoing, the court may shorten the period of active probation supervision or unsupervised probation on motion of the defendant or on its own motion, or upon the request of a community supervision officer, if the court determines that probation is no longer necessary or appropriate for the ends of justice, the protection of society, and the rehabilitation of the defendant. Prior to entering any order for shortening a period of probation, the court shall afford notice to the victim or victims of all sex related offenses or violent offenses resulting in serious bodily injury or death and, upon request of the victim or victims so notified, shall afford notice and an opportunity for hearing to the defendant and the prosecuting attorney.

(B) The Department of Community Supervision shall establish a form document which shall include the elements set forth in this Code section concerning notification of victims and shall make copies of such form available to prosecuting attorneys in this state. When requested by the victim, the form document shall be provided to the victim by the prosecuting attorney. The form shall include the address of the community supervision office having jurisdiction over the case and contain a statement that the victim must maintain a copy of his or her address with the community supervision office and must notify the office of any change of address in order to maintain eligibility for notification by the Department of Community Supervision as required in this Code section.

(6) (A) Except as otherwise authorized by law, no court shall modify, suspend, probate, or alter a previously imposed sentence so as to reduce or eliminate a period of incarceration or probation and impose a financial payment which:

(i) Exceeds the statutorily specified maximum fine, plus all penalties, fees, surcharges, and restitution permitted or authorized by law; or

(ii) Is to be made to an entity which is not authorized by law to receive fines, penalties, fees, surcharges, or restitution.

(B) The prohibitions contained in this paragraph shall apply regardless of whether a defendant consents to the modification, suspension, probation, or alteration of such defendant's sentence and the imposition of such payment.

(C) Nothing in this paragraph shall prohibit or prevent a court from requiring, as a condition of suspension, modification, or probation of a sentence in a criminal case involving child abandonment, that the defendant pay all or a portion of child support which is owed to the custodial parent of a child which is the subject of such case.

(7) As used in this subsection, the term:

(A) "Active probation supervision" means the period of a probated sentence in which a probationer actively reports to his or her community supervision officer or is otherwise under the direct supervision of a community supervision officer.

(B) "Unsupervised probation" means the period of a probated sentence that follows active probation supervision in which:

(i) All of the conditions and limitations imposed by the court remain intact;

(ii) A probationer may have reduced reporting requirements; and

(iii) A community supervision officer shall not actively supervise such probationer.

(b) The judge, in fixing the sentence as prescribed in subsection (a) of this Code section, may make a determination as to whether the person being sentenced should be considered for parole prior to the completion of any requirement otherwise imposed by law relating to the completion of service of any specified time period before parole eligibility. In the event that the judge so determines, he may specify in the sentence that the person is sentenced under this subsection and may provide that the State Board of Pardons and Paroles, acting in its sole discretion, may consider and may parole any person so sentenced at any time prior to the completion of any minimum requirement otherwise imposed by law, rule, or regulation for the service of sentences or portions thereof. The determination allowed in this subsection shall be applicable to first offenders only.

(c) In any case in which a minor defendant who has not achieved a high school diploma or the equivalent is placed under a probated or suspended sentence, the court may require as a condition of probation or suspension of sentence that the defendant pursue a course of study designed to lead to achieving a high school diploma or the equivalent; and, in any case in which such a condition of probation may be imposed, the court shall give express consideration to whether such a condition should be imposed.

(d) In any case involving a misdemeanor or a felony in which the defendant has been punished in whole or in part by a fine, the sentencing judge shall be authorized to allow the defendant to satisfy such fine through community service as defined in Code Section 42-3-50. One hour of community service shall equal the dollar amount of one hour of paid labor at the minimum wage under the federal Fair Labor Standards Act of 1938, as now or hereafter amended, unless otherwise specified by the sentencing judge. A defendant shall be required to serve the number of hours in community service which equals the number derived by dividing the amount of the fine by the federal minimum hourly wage or by the amount specified by the sentencing judge. Prior to or subsequent to sentencing, a defendant may request the court that all or any portion of a fine may be satisfied under this subsection.

(e) In any case involving a felony in which the defendant previously appeared before a juvenile court, the records of the dispositions of the defendant as well as any evidence used in any juvenile court hearing shall be available to the district attorney, the defendant, and the superior court judge in determining sentencing as provided in Code Section 15-11-703.

(f) Within one year of the date upon which the sentence is imposed, or within 120 days after receipt by the sentencing court of the remittitur upon affirmance of the judgment after direct appeal, whichever is later, the court imposing the sentence has the jurisdiction, power, and authority to correct or reduce the sentence and to suspend or probate all or any part of the sentence imposed. Prior to entering any order correcting, reducing, or modifying any sentence, the court shall afford notice and an opportunity for a hearing to the prosecuting attorney. Any order modifying a sentence which is entered without notice and an opportunity for a hearing as provided in this subsection shall be void. This subsection shall not limit any other jurisdiction granted to the court in this Code section or as provided for in subsection (g) of Code Section 42-8-34.

(g) (1) (A) In sentencing a defendant convicted of a felony to probated confinement, the sentencing judge may make the defendant's participation in a work release program operated by a county a condition of probation, provided that such program is available and the administrator of such program accepts the inmate.

(B) Any defendant accepted into a county work release program shall thereby be transferred into the legal custody of the administrator of said program; likewise, any defendant not accepted shall remain in the legal custody of the Department of Corrections.

(2) Work release status granted by the court may be revoked for cause by the sentencing court in its discretion or may be revoked by the state or local authority operating the work release program for any reason for which work release status would otherwise be revoked.

(3) The provisions of this subsection shall not limit the authority of the commissioner to authorize work release status pursuant to Code Section 42-5-59 or apply to or affect the authority to authorize work release of county prisoners, which shall be as provided for in Code Sections 42-1-4 and 42-1-9 or as otherwise provided by law.

(4) This subsection shall not apply with respect to any violent felony or any offense for which the work release status is specifically prohibited by law, including but not limited to serious violent felonies as specified in Code Section 17-10-6.1.



§ 17-10-1.1. Judicial consideration of victim impact statement; form document; manner of rebuttal; effect of noncompliance; no creation of cause of action or right of appeal

(a) A prosecuting attorney bringing charges against a defendant shall notify, where practical, the alleged victim or, when the victim is no longer living, a member of the victim's family of his or her right to submit a victim impact form.

(b)(1) A victim impact form shall identify the victim of the offense and the perpetrator.

(2) A victim impact form may itemize any economic loss suffered by the victim as a result of the offense and may:

(A) Identify any physical injury suffered by the victim as a result of the offense along with its seriousness and permanence;

(B) Describe any change in the victim's personal welfare or familial relationships as a result of the offense; and

(C) Contain any other information related to the impact of the offense upon the victim or the victim's family that the victim wishes to include.

(c) The Prosecuting Attorneys' Council of Georgia shall establish forms which are designed to obtain the information specified by subsection (b) of this Code section. The Prosecuting Attorneys' Council of Georgia shall make copies of such form available to prosecuting attorneys in the state. It shall be the duty of the prosecuting attorney or his or her designee to make such forms available to crime victims.

(d) The victim may complete a victim impact form and submit such form to the appropriate prosecuting attorney charged with the prosecution of the case. If the victim is unable to do so because of such victim's mental, emotional, or physical incapacity, or because of such victim's age, the victim's attorney or a family member may complete the victim impact form on behalf of the victim.

(e)(1) If, prior to trial, the defendant engages in discussion with the prosecuting attorney for the purpose of reaching a plea agreement or other pretrial disposition of his or her case, the prosecuting attorney shall, upon the request of the defendant, provide the defendant with a copy of the victim impact form relating to the defendant's case within a reasonable time prior to such discussions.

(2) If the prosecuting attorney intends to present information from a victim impact form to the court at any hearing at which sentencing or a determination of restitution will be considered by the court, the prosecuting attorney shall furnish a copy of the victim impact form to the defendant not less than five days prior to any such hearing. The defendant shall have the right to rebut the information contained in the victim impact form.

(3) The court shall consider the victim impact form that is presented to the court prior to imposing a sentence or making a determination as to the amount of restitution.

(f) If for any reason a victim was not allowed an opportunity to make a written victim impact statement, the victim may submit a victim impact statement to the State Board of Pardons and Paroles in any case prior to consideration of parole.

(g) No sentence shall be invalidated because of failure to comply with the provisions of this Code section. This Code section shall not be construed to create any cause of action or any right of appeal on behalf of any person.



§ 17-10-1.2. Oral victim impact statement; presentation of evidence; cross-examination and rebuttal by defendant; effect of noncompliance; no creation of cause of action or right of appeal

(a) (1) In all cases in which the death penalty may be imposed, subsequent to an adjudication of guilt and in conjunction with the procedures in Code Section 17-10-30, the court shall allow evidence from the family of the victim, or such other witness having personal knowledge of the victim's personal characteristics and the emotional impact of the crime on the victim, the victim's family, or the community. Except as provided in paragraph (4) of this subsection, such evidence shall be given in the presence of the defendant and of the jury and shall be subject to cross-examination.

(2) The admissibility of the evidence described in paragraph (1) of this subsection and the number of witnesses other than immediate family who may testify shall be in the sole discretion of the judge and in any event shall be permitted only in such a manner and to such a degree as not to inflame or unduly prejudice the jury. As used in this paragraph, the term "immediate family" means the victim's spouse, child, parent, stepparent, grandparent, grandchild, sibling, stepbrother, stepsister, mother-in-law, father-in-law, sister-in-law, or brother-in-law and the spouses of any such individuals.

(3) In all cases other than those in which the death penalty may be imposed, prior to fixing of the sentence as provided for in Code Section 17-10-1 or the imposing of life imprisonment as mandated by law, and before rendering the appropriate sentence, including any order of restitution, the court shall allow the victim, as such term is defined in Code Section 17-17-3, the family of the victim, or such other witness having personal knowledge of the crime to testify about the impact of the crime on the victim, the family of the victim, or the community. Except as provided in paragraph (4) of this subsection, such evidence shall be given in the presence of the defendant and shall be subject to cross-examination. The admissibility of the testimony and evidence in support of such testimony shall be in the sole discretion of the judge and in any event shall be permitted only in such a manner as to allow for cross-examination by the defendant and to such a degree as not to unduly prejudice the defendant. If the judge excludes the testimony or evidence in support of such testimony, the state shall be allowed to make a proffer of such testimony or evidence.

(4) Upon a finding by the court specific to the case and the witness that the witness would not be able to testify in person without showing undue emotion or that testifying in person will cause the witness severe physical or emotional distress or trauma, evidence presented pursuant to this subsection may be in the form of, but not limited to, a written statement or a prerecorded audio or video statement, provided that such witness is subject to cross-examination and the evidence itself will not be available to the jury during deliberations. Photographs of the victim may be included with any evidence presented pursuant to this subsection.

(5) If the accused has been convicted of a serious violent felony as defined in Code Section 17-10-6.1, attempted murder or attempted kidnapping, or any violation of Code Section 16-5-90, 16-5-91, 16-7-82, 16-7-84, or 16-7-86, and the victim or a representative of the victim is not present at the presentence hearing, it shall be the duty of the court to inquire of the prosecuting attorney whether or not the victim has been notified of the presentence hearing as provided in Code Section 17-17-5. If the court finds that the prosecuting attorney has not made a reasonable attempt to notify the victim, the presentence hearing shall be recessed in order to provide the victim the opportunity to attend prior to sentence being imposed; provided, however, that prior to recessing the presentence hearing, the court shall allow the state or the accused to call any witnesses who were subpoenaed and are present at such presentence hearing. Following any such testimony, the presentence hearing shall be recessed and the victim shall be notified of the date, time, and location when the presentence hearing shall resume.

(b) In presenting such evidence, the victim, the family of the victim, or such other witness having personal knowledge of the impact of the crime on the victim, the victim's family, or the community shall, if applicable:

(1) Describe the nature of the offense;

(2) Itemize any economic loss suffered by the victim or the family of the victim, if restitution is sought;

(3) Identify any physical injury suffered by the victim as a result of the offense along with its seriousness and permanence;

(4) Describe any change in the victim's personal welfare or familial relationships as a result of the offense;

(5) Identify any request for psychological services initiated by the victim or the victim's family as a result of the offense; and

(6) Include any other information related to the impact of the offense upon the victim, the victim's family, or the community that the court inquires of.

(c) The court shall allow the defendant the opportunity to cross-examine and rebut the evidence presented of the victim's personal characteristics and the emotional impact of the crime on the victim, the victim's family, or the community, and such cross-examination and rebuttal evidence shall be subject to the same discretion set forth in paragraph (1) of subsection (a) of this Code section.

(d) No sentence shall be invalidated because of failure to comply with the provisions of this Code section. This Code section shall not be construed to create any cause of action or any right of appeal on behalf of the victim, the state, or the accused; provided, however, that if the court intentionally fails to comply with this Code section, the victim may file a complaint with the Judicial Qualifications Commission.



§ 17-10-1.3. Factoring into sentencing determinations citizenship status of convict

(a) In determining whether to probate all or any part of any sentence of confinement in any felony, misdemeanor, or ordinance violation case, the sentencing court shall be authorized to make inquiry into whether the person to be sentenced is lawfully present in the United States under federal law.

(b) If the court determines that the person to be sentenced is not lawfully present in the United States, the court shall be authorized to make inquiry into whether the person to be sentenced would be legally subject to deportation from the United States while serving a probated sentence.

(c) If the court determines that the person to be sentenced would be legally subject to deportation from the United States while serving a probated sentence, the court may:

(1) Consider the interest of the state in securing certain and complete execution of its judicial sentences in criminal and quasi-criminal cases;

(2) Consider the likelihood that deportation may intervene to frustrate that state interest if probation is granted; and

(3) Where appropriate, decline to probate a sentence in furtherance of the state interest in certain and complete execution of sentences.

(d) This Code section shall apply with respect to a judicial determination as to whether to suspend all or any part of a sentence of confinement in the same manner as this Code section applies to determinations with respect to probation.



§ 17-10-1.4. Split sentence

(a) As used in this Code section, the term "split sentence" means any felony sentence that includes a term of imprisonment followed by a term of probation.

(b) In any case where a judge on or after July 1, 2015, sentences a defendant to a split sentence, post-incarceration supervision of the defendant shall be conducted exclusively by the Department of Community Supervision and not by the State Board of Pardons and Paroles, regardless of whether the defendant has served the full period of incarceration ordered in the sentence or has been released prior to the full period of incarceration by parole, conditional release, or other action of the State Board of Pardons and Paroles.



§ 17-10-2. Conduct of presentence hearings in felony cases; effect of reversal for error in presentence hearing

(a) (1) Except in cases in which the death penalty may be imposed, upon the return of a verdict of "guilty" by the jury in any felony case, the judge shall dismiss the jury and shall conduct a presentence hearing at which the only issue shall be the determination of punishment to be imposed. In the hearing the judge shall hear additional evidence in extenuation, mitigation, and aggravation of punishment, including the record of any prior criminal convictions and pleas of guilty or nolo contendere of the accused, or the absence of any prior conviction and pleas.

(2) The judge shall also hear argument by the accused or the accused's counsel and the prosecuting attorney, as provided by law, regarding the punishment to be imposed. Except in cases where the death penalty may be imposed, the prosecuting attorney shall open and conclude the argument. In cases where the death penalty may be imposed, the prosecuting attorney shall open and the accused or the accused's counsel shall conclude the argument.

(3) Upon the conclusion of the evidence and arguments, the judge shall impose the sentence or shall recess the trial for the purpose of taking the sentence to be imposed under advisement. The judge shall fix a sentence within the limits prescribed by law.

(b) In cases in which the death penalty may be imposed, the judge, when sitting without a jury, in addition to the procedure set forth in subsection (a) of this Code section, shall follow the procedures provided for in Code Section 17-10-30.

(c) In all cases tried by a jury in which the death penalty may be imposed, upon a return of a verdict of "guilty" by the jury, the court shall resume the trial and conduct a presentence hearing before the jury. The hearing shall be conducted in the same manner as presentence hearings conducted before the judge as provided for in subsection (a) of this Code section. Upon the conclusion of the evidence and arguments, the judge shall give the jury appropriate instructions, and the jury shall retire to determine whether any mitigating or aggravating circumstances, as defined in Code Section 17-10-30, exist and whether to recommend mercy for the accused. Upon the findings of the jury, the judge shall fix a sentence within the limits prescribed by law.

(d) If the trial court is reversed on appeal because of error only in the presentence hearing, the new trial which may be ordered shall apply only to the issue of punishment.



§ 17-10-3. Punishment for misdemeanors generally

(a) Except as otherwise provided by law, every crime declared to be a misdemeanor shall be punished as follows:

(1) By a fine not to exceed $1,000.00 or by confinement in the county or other jail, county correctional institution, or such other places as counties may provide for maintenance of county inmates, for a total term not to exceed 12 months, or both;

(2) By confinement under the jurisdiction of the Board of Corrections in a state probation detention center pursuant to Code Section 42-8-35.4 for a determinate term of months which shall not exceed a total term of 12 months; or

(3) If the crime was committed by an inmate within the confines of a state correctional institution, by confinement under the jurisdiction of the Board of Corrections in a state correctional institution or such other institution as the Department of Corrections may direct for a term which shall not exceed 12 months.

(b) Either the punishment provided in paragraph (1) or (2) of subsection (a) of this Code section, but not both, may be imposed in the discretion of the sentencing judge. Misdemeanor punishment imposed under either paragraph may be subject to suspension or probation. The sentencing courts shall retain jurisdiction to amend, modify, alter, suspend, or probate sentences under paragraph (1) of subsection (a) of this Code section at any time, but in no instance shall any sentence under the paragraph be modified in a manner to place a county inmate under the jurisdiction of the Board of Corrections, except as provided in paragraph (2) of subsection (a) of this Code section.

(c) In all misdemeanor cases in which, upon conviction, a six-month sentence or less is imposed, it is within the authority and discretion of the sentencing judge to allow the sentence to be served on weekends by weekend confinement or during the nonworking hours of the defendant. A weekend shall commence and shall end in the discretion of the sentencing judge, and the nonworking hours of the defendant shall be determined in the discretion of the sentencing judge; provided, however, that the judge shall retain plenary control of the defendant at all times during the sentence period. A weekend term shall be counted as serving two days of the full sentence. Confinement during the nonworking hours of a defendant during any day may be counted as serving a full day of the sentence.

(d) In addition to or instead of any other penalty provided for the punishment of a misdemeanor involving a traffic offense, or punishment of a municipal ordinance involving a traffic offense, with the exception of habitual offenders sentenced under Code Section 17-10-7, a judge may impose any one or more of the following sentences:

(1) Reexamination by the Department of Driver Services when the judge has good cause to believe that the convicted licensed driver is incompetent or otherwise not qualified to be licensed;

(2) Satisfactory completion of a defensive driving course or defensive driving program approved by the Department of Driver Services;

(3) Within the limits of the authority of the charter powers of a municipality or the punishment prescribed by law in other courts, imprisonment at times specified by the court or release from imprisonment upon such conditions and at such times as may be specified; or

(4) Probation or suspension of all or any part of a penalty upon such terms and conditions as may be prescribed by the judge. The conditions may include driving with no further motor vehicle violations during a specified time unless the driving privileges have been or will be otherwise suspended or revoked by law; reporting periodically to the court or a specified agency; and performing, or refraining from performing, such acts as may be ordered by the judge.

(e) Any sentence imposed under subsection (d) of this Code section shall be reported to the Department of Driver Services as prescribed by law.

(f) The Department of Community Supervision shall lack jurisdiction to supervise misdemeanor offenders, except when the sentence is made concurrent to a probated felony sentence or as provided in Code Section 42-8-109.5. Except as provided in this subsection, the Department of Corrections shall lack jurisdiction to confine misdemeanor offenders.

(g) This Code section will have no effect upon any offender convicted of a misdemeanor offense prior January 1, 2001, and sentenced to confinement under the jurisdiction of the Board of Corrections or to the supervision of the Department of Corrections.



§ 17-10-3.1. Punishment for violations of Code Section 40-6-391

(a) In any case where a person is sentenced to a period of imprisonment under Code Section 40-6-391 upon conviction for violating subsection (k) of said Code section, it is within the authority and discretion of the sentencing judge in cases involving the first such violation to allow the sentence to be served on weekends by weekend confinement or during the nonworking hours of the defendant. A weekend shall commence and shall end in the discretion of the sentencing judge, and the nonworking hours of the defendant shall be determined in the discretion of the sentencing judge; provided, however, that the judge shall retain plenary control of the defendant at all times during the sentence period. Confinement during the nonworking hours of a defendant during any day may be counted as serving a full day of the sentence.

(b) Any confinement of a person pursuant to a sentence to a period of imprisonment under Code Section 40-6-391 upon conviction for violating subsection (k) of said Code section shall be served in a county jail, provided that for the first such violation such person shall be kept segregated from all offenders other than those confined for violating subsection (k) of Code Section 40-6-391.



§ 17-10-4. Punishment for misdemeanors of a high and aggravated nature

(a) A person who is convicted of a misdemeanor of a high and aggravated nature shall be punished by a fine not to exceed $5,000.00 or by confinement in the county or other jail, county correctional institution, or such other places as counties may provide for maintenance of county inmates, for a term not to exceed 12 months, or both; provided, however, that a person convicted of a misdemeanor of a high and aggravated nature which was committed by an inmate within the confines of a state correctional institution and sentenced to confinement as a result of such offense shall be sentenced to confinement under the jurisdiction of the Board of Corrections in a state correctional institution or such other institution as the Department of Corrections may direct for a term which shall not exceed 12 months. In all cases of a conviction of a misdemeanor of a high and aggravated nature, the sentencing court shall retain jurisdiction to amend, modify, alter, suspend, or probate sentences imposed under this Code section at any time; but in no instance shall a sentence imposed under this Code section be modified in such a manner as to increase the amount of fine or the term of confinement.

(b) Notwithstanding any laws to the contrary, a person sentenced for a misdemeanor of a high and aggravated nature may earn no more than four days per month earned time allowance.



§ 17-10-5. Imposition of misdemeanor punishment for felonies punishable by imprisonment for term of ten years or less

When a defendant is found guilty of a felony punishable by imprisonment for a maximum term of ten years or less, the judge may, in his discretion, impose punishment as for a misdemeanor.



§ 17-10-6. Review of sentences of imprisonment for period exceeding 12 years by three-judge panel

Reserved. Repealed by Ga. L. 2007, p. 595, § 2/HB 197, effective July 1, 2007.



§ 17-10-6.1. Punishment for serious violent offenders; authorization for reduction in mandatory minimum sentencing

(a) As used in this Code section, the term "serious violent felony" means:

(1) Murder or felony murder, as defined in Code Section 16-5-1;

(2) Armed robbery, as defined in Code Section 16-8-41;

(3) Kidnapping, as defined in Code Section 16-5-40;

(4) Rape, as defined in Code Section 16-6-1;

(5) Aggravated child molestation, as defined in subsection (c) of Code Section 16-6-4, unless subject to the provisions of paragraph (2) of subsection (d) of Code Section 16-6-4;

(6) Aggravated sodomy, as defined in Code Section 16-6-2; or

(7) Aggravated sexual battery, as defined in Code Section 16-6-22.2.

(b) (1) Except as provided in subsection (e) of this Code section, any person convicted of the serious violent felony of kidnapping involving a victim who is 14 years of age or older or armed robbery shall be sentenced to a mandatory minimum term of imprisonment of ten years, and no portion of the mandatory minimum sentence imposed shall be suspended, stayed, probated, deferred, or withheld by the sentencing court.

(2) Except as provided in subsection (e) of this Code section, the sentence of any person convicted of the serious violent felony of:

(A) Kidnapping involving a victim who is less than 14 years of age;

(B) Rape;

(C) Aggravated child molestation, as defined in subsection (c) of Code Section 16-6-4, unless subject to the provisions of paragraph (2) of subsection (d) of Code Section 16-6-4;

(D) Aggravated sodomy, as defined in Code Section 16-6-2; or

(E) Aggravated sexual battery, as defined in Code Section 16-6-22.2

shall, unless sentenced to life imprisonment, be a split sentence which shall include a mandatory minimum term of imprisonment of 25 years, followed by probation for life, and no portion of the mandatory minimum sentence imposed shall be suspended, stayed, probated, deferred, or withheld by the sentencing court.

(3) No person convicted of a serious violent felony shall be sentenced as a first offender pursuant to Article 3 of Chapter 8 of Title 42, relating to probation for first offenders, or any other provision of Georgia law relating to the sentencing of first offenders. The State of Georgia shall have the right to appeal any sentence which is imposed by the superior court which does not conform to the provisions of this subsection in the same manner as is provided for other appeals by the state in accordance with Chapter 7 of Title 5, relating to appeals or certiorari by the state.

(c) (1) Except as otherwise provided in subsection (c) of Code Section 42-9-39, for a first conviction of a serious violent felony in which the accused has been sentenced to life imprisonment, that person shall not be eligible for any form of parole or early release administered by the State Board of Pardons and Paroles until that person has served a minimum of 30 years in prison. The minimum term of imprisonment shall not be reduced by any earned time, early release, work release, leave, or other sentence-reducing measures under programs administered by the Department of Corrections.

(2) For a first conviction of a serious violent felony in which the accused has been sentenced to death but the sentence of death has been commuted to life imprisonment, that person shall not be eligible for any form of parole or early release administered by the State Board of Pardons and Paroles until that person has served a minimum of 30 years in prison. The minimum term of imprisonment shall not be reduced by any earned time, early release, work release, leave, or other sentence-reducing measures under programs administered by the Department of Corrections.

(3) For a first conviction of a serious violent felony in which the accused has been sentenced to imprisonment for life without parole, that person shall not be eligible for any form of parole or early release administered by the State Board of Pardons and Paroles or for any earned time, early release, work release, leave, or other sentence-reducing measures under programs administered by the Department of Corrections.

(4) Except as otherwise provided in this subsection, any sentence imposed for the first conviction of any serious violent felony shall be served in its entirety as imposed by the sentencing court and shall not be reduced by any form of parole or early release administered by the State Board of Pardons and Paroles or by any earned time, early release, work release, leave, or other sentence-reducing measures under programs administered by the Department of Corrections, the effect of which would be to reduce the period of incarceration ordered by the sentencing court; provided, however, that during the final year of incarceration an offender so sentenced shall be eligible to be considered for participation in a department administered transitional center or work release program.

(d) For purposes of this Code section, a first conviction of any serious violent felony means that the person has never been convicted of a serious violent felony under the laws of this state or of an offense under the laws of any other state or of the United States, which offense if committed in this state would be a serious violent felony. Conviction of two or more crimes charged on separate counts of one indictment or accusation, or in two or more indictments or accusations consolidated for trial, shall be deemed to be only one conviction.

(e) In the court's discretion, the judge may depart from the mandatory minimum sentence specified in this Code section for a person who is convicted of a serious violent felony when the prosecuting attorney and the defendant have agreed to a sentence that is below such mandatory minimum.

(f) Any sentence imposed pursuant to this Code section shall not be reduced by any earned time, early release, work release, leave, or other sentence-reducing measures under programs administered by the Department of Corrections, the effect of which would be to reduce the period of incarceration ordered by the sentencing court or any form of pardon, parole, or commutation of sentence by the State Board of Pardons and Paroles; provided, however, that during the final year of incarceration, a defendant so sentenced shall be eligible to be considered for participation in a Department of Corrections administered transitional center or work release program.



§ 17-10-6.2. Punishment for sexual offenders

(a) As used in this Code section, the term "sexual offense" means:

(1) Aggravated assault with the intent to rape, as defined in Code Section 16-5-21;

(2) False imprisonment, as defined in Code Section 16-5-41, if the victim is not the child of the defendant and the victim is less than 14 years of age;

(3) Sodomy, as defined in Code Section 16-6-2, unless subject to the provisions of subsection (d) of Code Section 16-6-2;

(4) Statutory rape, as defined in Code Section 16-6-3, if the person convicted of the crime is 21 years of age or older;

(5) Child molestation, as defined in subsection (a) of Code Section 16-6-4, unless subject to the provisions of paragraph (2) of subsection (b) of Code Section 16-6-4;

(6) Enticing a child for indecent purposes, as defined in Code Section 16-6-5, unless subject to the provisions of subsection (c) of Code Section 16-6-5;

(7) Sexual assault against persons in custody, as defined in Code Section 16-6-5.1;

(8) Incest, as defined in Code Section 16-6-22;

(9) A second or subsequent conviction for sexual battery, as defined in Code Section 16-6-22.1; or

(10) Sexual exploitation of children, as defined in Code Section 16-12-100.

(b) Except as provided in subsection (c) of this Code section, and notwithstanding any other provisions of law to the contrary, any person convicted of a sexual offense shall be sentenced to a split sentence which shall include the minimum term of imprisonment specified in the Code section applicable to the offense. No portion of the mandatory minimum sentence imposed shall be suspended, stayed, probated, deferred, or withheld by the sentencing court and such sentence shall include, in addition to the mandatory imprisonment, an additional probated sentence of at least one year. No person convicted of a sexual offense shall be sentenced as a first offender pursuant to Article 3 of Chapter 8 of Title 42, relating to probation for first offenders, or any other provision of Georgia law relating to the sentencing of first offenders.

(c) (1) In the court's discretion, the court may deviate from the mandatory minimum sentence as set forth in subsection (b) of this Code section, or any portion thereof, when the prosecuting attorney and the defendant have agreed to a sentence that is below such mandatory minimum or provided that:

(A) The defendant has no prior conviction of an offense prohibited by Chapter 6 of Title 16 or Part 2 of Article 3 of Chapter 12 of Title 16, nor a prior conviction for any offense under federal law or the laws of another state or territory of the United States which consists of the same or similar elements of offenses prohibited by Chapter 6 of Title 16 or Part 2 of Article 3 of Chapter 12 of Title 16;

(B) The defendant did not use a deadly weapon or any object, device, or instrument which when used offensively against a person would be likely to or actually did result in serious bodily injury during the commission of the offense;

(C) The court has not found evidence of a relevant similar transaction;

(D) The victim did not suffer any intentional physical harm during the commission of the offense;

(E) The offense did not involve the transportation of the victim; and

(F) The victim was not physically restrained during the commission of the offense.

(2) If the court deviates in sentencing pursuant to this subsection, the judge shall issue a written order setting forth the judge's reasons. Any such order shall be appealable by the defendant pursuant to Code Section 5-6-34, or by the State of Georgia pursuant to Code Section 5-7-1, unless the sentence imposed was pursuant to an agreement by the prosecuting attorney and the defendant.

(d) If the court imposes a probated sentence, the defendant shall submit to review by the Sexual Offender Registration Review Board for purposes of risk assessment classification within ten days of being sentenced and shall otherwise comply with Article 2 of Chapter 1 of Title 42.



§ 17-10-6.3. Disposition of cases currently under review by three-judge panel; duties and responsibilities of the president of The Council of Superior Court Judges of Georgia with respect to abolishing the three-judge panel

(a) As used in this Code section, the term "three-judge panel" means the three-judge panel that was created and existed pursuant to the former provisions of Code Section 17-10-6 as it existed on June 30, 2007, which reviewed certain sentences to determine if a sentence was excessively harsh and what relief, if any, should be given.

(b) The right of a defendant to have a sentence reviewed by a three-judge panel shall be terminated for sentences imposed by a trial or appellate court on or after July 1, 2007. No new application for review of a sentence shall be transmitted to the three-judge panel on or after July 1, 2007, except for cases in which a sentence was imposed prior to July 1, 2007.

(c) No new application for review of a sentence shall be accepted by the three-judge panel unless such application has been received by the three-judge panel on or before September 1, 2007. Any sentence that has an application for review with the three-judge panel pending on September 1, 2007, shall have such review completed by the three-judge panel by November 1, 2008.

(d) It shall be the duty of the president of The Council of Superior Court Judges of Georgia to cause all administrative measures which may be necessary to conclude the business of the three-judge panel to be completed no later than January 1, 2009. Such administrative, clerical, or secretarial personnel as may be assigned to provide support for the three-judge panel may continue to be employed for the purpose of providing support to the president of The Council of Superior Court Judges of Georgia until January 1, 2009.

(e) No later than January 1, 2009, all records and documents relating to the activities of the three-judge panels during the period July 1, 1974, through November 1, 2008, shall be transmitted to the Division of Archives and History for retention in accordance with Article 5 of Chapter 18 of Title 50, the "Georgia Records Act." All equipment, supplies, and materials which the president of The Council of Superior Court Judges of Georgia determines are excess or surplus shall be distributed by the president to the judges of the superior courts for use in the performance of their official duties. Any fees or expenses due to any clerk, superior court judge, or other person as a result of the three-judge panel shall be paid out of such funds as are appropriated for the operation of the superior courts during fiscal year 2009.



§ 17-10-7. Punishment of repeat offenders; punishment and eligibility for parole of persons convicted of fourth felony offense

(a) Except as otherwise provided in subsection (b) or (b.1) of this Code section, any person who, after having been convicted of a felony offense in this state or having been convicted under the laws of any other state or of the United States of a crime which if committed within this state would be a felony and sentenced to confinement in a penal institution, commits a felony punishable by confinement in a penal institution shall be sentenced to undergo the longest period of time prescribed for the punishment of the subsequent offense of which he or she stands convicted, provided that, unless otherwise provided by law, the trial judge may, in his or her discretion, probate or suspend the maximum sentence prescribed for the offense.

(b) (1) As used in this subsection, the term "serious violent felony" means a serious violent felony as defined in subsection (a) of Code Section 17-10-6.1.

(2) Except as provided in subsection (e) of Code Section 17-10-6.1, any person who has been convicted of a serious violent felony in this state or who has been convicted under the laws of any other state or of the United States of a crime which if committed in this state would be a serious violent felony and who after such first conviction subsequently commits and is convicted of a serious violent felony for which such person is not sentenced to death shall be sentenced to imprisonment for life without parole. Any such sentence of life without parole shall not be suspended, stayed, probated, deferred, or withheld, and any such person sentenced pursuant to this paragraph shall not be eligible for any form of pardon, parole, or early release administered by the State Board of Pardons and Paroles or for any earned time, early release, work release, leave, or any other sentence-reducing measures under programs administered by the Department of Corrections, the effect of which would be to reduce the sentence of life imprisonment without possibility of parole, except as may be authorized by any existing or future provisions of the Constitution.

(b.1) Subsections (a) and (c) of this Code section shall not apply to a second or any subsequent conviction for any violation of subsection (a), paragraph (1) of subsection (i), or subsection (j) of Code Section 16-13-30.

(c) Except as otherwise provided in subsection (b) or (b.1) of this Code section and subsection (b) of Code Section 42-9-45, any person who, after having been convicted under the laws of this state for three felonies or having been convicted under the laws of any other state or of the United States of three crimes which if committed within this state would be felonies, commits a felony within this state shall, upon conviction for such fourth offense or for subsequent offenses, serve the maximum time provided in the sentence of the judge based upon such conviction and shall not be eligible for parole until the maximum sentence has been served.

(d) For the purpose of this Code section, conviction of two or more crimes charged on separate counts of one indictment or accusation, or in two or more indictments or accusations consolidated for trial, shall be deemed to be only one conviction.

(e) This Code section is supplemental to other provisions relating to recidivous offenders.



§ 17-10-8. Requirement of payment of fine as condition precedent to probation; rebate or refund of fine upon revocation of probation

In any case where the judge may, by any law so authorizing, place on probation a person convicted of a felony, the judge may in his discretion impose a fine on the person so convicted as a condition to such probation. The fine shall not exceed $100,000.00 or the amount of the maximum fine which may be imposed for conviction of such a felony, whichever is greater. In any case where probation is revoked, the defendant shall not be entitled to any rebate or refund of any part of the fine so paid.



§ 17-10-8.1. Fee for legal defense services as condition of probation

In any case in which a defendant receives legal defense services pursuant to Chapter 12 of Title 17 where the defendant has not paid the application fee required by Code Section 15-21A-6 and the court has not waived such fee at the time of sentencing, the court shall impose such fee as a condition of probation.



§ 17-10-9. Specification by judge imposing sentence of time from which penal sentence to run; effect of appeal

In the imposition of sentence for violation of the penal laws, it shall be the duty of the judge to specify that the term of service under the sentence shall be computed from the date of sentence if the defendant is confined in jail or otherwise incarcerated and has no appeal or motion for new trial pending. In cases which are appealed to the Georgia Court of Appeals or the Georgia Supreme Court for reversal of the conviction, the sentence shall be computed from the date the remittitur of the appellate court is made the judgment of the court in which the conviction is had, provided the defendant is not at liberty under bond but is incarcerated or in custody of the sheriff of the county where convicted. If a defendant has been convicted and sentenced but, because of his failure or inability to post bond or bail for any reason, he has been incarcerated pending the prosecution of an appeal to any court, the time of the original imposition of his sentence until the time when the remittitur of the appellate court is made the judgment of the court in which the conviction is had shall be counted as time spent under sentence for all purposes.



§ 17-10-9.1. Voluntary surrender to county jail or correctional institution; release of defendant

(a) When a defendant who pleads nolo contendere or guilty or is convicted of an offense against the laws of this state other than:

(1) Treason;

(2) Murder;

(3) Rape;

(4) Aggravated sodomy;

(5) Armed robbery;

(5.1) Home invasion in any degree;

(6) Aircraft hijacking and hijacking of a motor vehicle;

(7) Aggravated child molestation;

(8) Manufacturing, distributing, delivering, dispensing, administering, selling, or possessing with intent to distribute any controlled substance classified under Code Section 16-13-25 as Schedule I or under Code Section 16-13-26 as Schedule II;

(9) Violating Code Section 16-13-31, relating to trafficking in cocaine or marijuana;

(10) Kidnapping, arson, or burglary in any degree if the person, at the time such person was charged, has previously been convicted of, was on probation or parole with respect to, or was on bail for kidnapping, arson, aggravated assault, burglary in any degree, or one or more of the offenses listed in paragraphs (1) through (9) of this subsection;

(11) Child molestation;

(12) Robbery;

(13) Aggravated assault; or

(14) Voluntary manslaughter

is sentenced to a term of confinement in a county jail or a correctional institution operated by or under the jurisdiction and supervision of the Department of Corrections, the sentencing judge may release the defendant pending the defendant's surrendering to a county jail or to a correctional institution designated by the Department of Corrections as authorized in this Code section. The sentencing court may release the defendant on bond or may release the defendant on the defendant's personal recognizance. This Code section shall not be construed to limit the court's authority in prescribing conditions of probation.

(b) Any defendant who has been released on bond and who has complied with all of the conditions of the bond and any other defendant who, in the opinion of the sentencing judge, is deemed worthy of the procedure to surrender voluntarily, may be eligible to participate in the program. However, the sentencing judge shall be the sole and final arbiter concerning eligibility and the defendant shall have no right to appeal such decision.

(c) When a defendant submits a request to the sentencing judge to be allowed to surrender voluntarily to a county jail or a correctional facility, the judge may consider the request and if, taking into the consideration the crime for which the defendant is being sentenced, the history of the defendant, and any other factors which may aid in the decision, the judge determines that the granting of the request will pose no threat to society, the defendant shall be remanded to the supervision of a community supervision officer, county or Department of Juvenile Justice juvenile probation officer, or probation officer serving pursuant to Article 6 of Chapter 8 of Title 42 by the judge and ordered to surrender voluntarily to a county jail designated by the court or to a correctional institution as thereafter designated by the Department of Corrections. The surrender date shall be a date thereafter specified as provided in subsection (d) of this Code section. The sentence of any defendant who is released pursuant to this Code section shall not begin to run until such person surrenders to the facility designated by the court or by the department, provided that such person shall receive credit toward his or her sentence for time spent in confinement awaiting trial as provided in Code Section 17-10-11.

(d) In the event the defendant is ordered to surrender voluntarily to a county jail, the court shall designate the date on which the defendant shall surrender, which shall not be more than 120 days after the date of conviction. When the sentencing judge issues an order requiring a defendant to surrender voluntarily to a correctional institution, the Department of Corrections shall authorize the commitment and designate the correctional institution to which the defendant shall report and the date on which the defendant is to report, which date shall not be more than 120 days after the date of conviction. Upon such designation, the department shall notify the community supervision officer, county or Department of Juvenile Justice juvenile probation officer, or probation officer serving pursuant to Article 6 of Chapter 8 of Title 42, as applicable, who shall notify the defendant accordingly. Subsistence and transportation expenses en route to the correctional institution shall be borne by the defendant.

(e) The provisions of this Code section shall not apply to any defendant convicted of a capital felony.

(f) If the defendant fails to surrender voluntarily as directed and required, the defendant may be charged with the offense of bail jumping pursuant to subsection (a) of Code Section 16-10-51 or the offense of escape pursuant to paragraph (3) of subsection (a) of Code Section 16-10-52 and, if convicted of such crimes, shall be punished as provided by law; or may be cited for contempt of court by the sentencing judge and, if convicted of contempt, the defendant shall be punished as provided in Code Section 15-6-8.

(g) The Department of Corrections is authorized and directed to promulgate such rules and regulations as may be necessary to effectuate the purposes of this Code section.



§ 17-10-10. Concurrent sentences

(a) Where at one term of court a person is convicted on more than one indictment or accusation, or on more than one count thereof, and sentenced to imprisonment, the sentences shall be served concurrently unless otherwise expressly provided therein.

(b) Where a person is convicted on more than one indictment or accusation at separate terms of court, or in different courts, and sentenced to imprisonment, the sentences shall be served concurrently, one with the other, unless otherwise expressly provided therein.

(c) This Code section shall apply alike to felony and misdemeanor offenses.

(d) This Code section shall govern and shall be followed by the Department of Corrections in the computation of time that sentences shall run.



§ 17-10-11. Granting of credit generally; use in determining parole eligibility; applicability of Code section

(a) Each person convicted of a crime in this state shall be given full credit for each day spent in confinement awaiting trial and for each day spent in confinement, in connection with and resulting from a court order entered in the criminal proceedings for which sentence was imposed, in any institution or facility for treatment or examination of a physical or mental disability. The credit or credits shall be applied toward the convicted person's sentence and shall also be considered by parole authorities in determining the eligibility of the person for parole.

(b) This Code section applies to sentences for all crimes, whether classified as violations, misdemeanors, or felonies, and to all courts having criminal jurisdiction located within the boundaries of this state.



§ 17-10-12. Affidavit specifying number of days spent in confinement; disposition of affidavit; granting of credit to defendant

(a) The custodian of the defendant shall be required to make an affidavit specifying the number of days which the defendant has spent in confinement in his custody and furnish the affidavit to the clerk of the court within five days after sentence is imposed if the defendant is convicted. The affidavit of the custodian of the defendant shall be made a part of the official record of the trial.

(b) The clerk of the court shall transmit a copy of the custodian's affidavit to the Department of Corrections when the defendant has been sentenced to the custody of the department. The Department of Corrections shall give the defendant credit for the number of days spent in confinement prior to conviction and sentence, as reflected in the custodian's affidavit, before forwarding the record to the State Board of Pardons and Paroles.

(c) Where the defendant has been sentenced to the custody of an official other than the commissioner of corrections, the clerk of the court shall transmit the custodian's affidavit to the proper authorities who shall give the defendant credit for the number of days spent in custody prior to conviction and sentence.

(d) For service under this Code section, the clerk shall receive the fee prescribed in Code Section 15-6-77 from the funds of the county, except where the clerk is on a salary.



§ 17-10-13. Legal adjudication of guilt in court having jurisdiction to precede assessment of punishment

The punishments prescribed by this Code shall be assessed only after a legal adjudication of guilt in a court having jurisdiction.



§ 17-10-14. Committal of person under 17 convicted of felony

(a) Notwithstanding any other provisions of this article and except as otherwise provided in subsection (b) of this Code section, in any case where a person under the age of 17 years is convicted of a felony and sentenced as an adult to life imprisonment or to a certain term of imprisonment, such person shall be committed to the Department of Juvenile Justice to serve such sentence in a detention center of such department until such person is 17 years of age at which time such person shall be transferred to the Department of Corrections to serve the remainder of the sentence. This Code section shall apply to any person convicted on or after July 1, 1987, and to any person convicted prior to such date who has not been committed to an institution operated by the Department of Corrections.

(b) If a child is transferred to superior court pursuant to Code Section 15-11-561 and convicted of aggravated assault as defined in Chapter 5 of Title 16, the court may sentence such child to the Department of Corrections. Such child shall be housed in a designated youth confinement unit until such person is 17 years of age, at which time such person may be housed in any other unit designated by the Department of Corrections.



§ 17-10-15. AIDS transmitting crimes; requiring defendant to submit to HIV test; report of results

(a) Any term used in this Code section and defined in Code Section 31-22-9.1 shall have the meaning provided for such term in Code Section 31-22-9.1.

(b) A victim or the parent or legal guardian of a minor or incompetent victim of a sexual offense as defined in Code Section 31-22-9.1 or other crime which involves significant exposure as defined by subsection (g) of this Code section may request that the agency responsible for prosecuting the alleged offense request that the person arrested for such offense submit to a test for the human immunodeficiency virus and consent to the release of the test results to the victim. If the person so arrested declines to submit to such a test, the judge of the superior court in which the criminal charge is pending, upon a showing of probable cause that the person arrested for the offense committed the alleged crime and that significant exposure occurred, may order the test to be performed in compliance with the rules adopted by the Department of Public Health. The cost of the test shall be borne by the victim or by the arrested person, in the discretion of the court.

(c) Upon a verdict or plea of guilty or a plea of nolo contendere to any AIDS transmitting crime, the court in which that verdict is returned or plea entered shall require the defendant in such case to submit to an HIV test within 45 days following the date of such verdict or plea. The clerk of the court in such case shall mail, within three days following the date of that verdict or plea, a copy of that verdict or plea to the Department of Public Health.

(d) The Department of Public Health, within 30 days following receipt of the court's order under subsection (b) of this Code section or within 30 days following receipt of the copy of the verdict or plea under subsection (c) of this Code section, shall arrange for the HIV test for the person required to submit thereto.

(e) Any person required under this Code section to submit to the HIV test who fails or refuses to submit to the test arranged pursuant to subsection (d) of this Code section shall be subject to such measures deemed necessary by the court in which the order was entered, verdict was returned, or plea was entered to require involuntary submission to the HIV test, and submission thereto may also be made a condition of suspending or probating any part of that person's sentence for the AIDS transmitting crime.

(f) If a person is required by this Code section to submit to an HIV test and is thereby determined to be infected with HIV, that determination and the name of the person shall be reported to:

(1) The Department of Public Health, which shall disclose the name of the person as necessary to provide counseling to each victim of that person's AIDS transmitting crime if that crime is other than one specified in subparagraph (a)(3)(J) of Code Section 31-22-9.1 or to any parent or guardian of any such victim who is a minor or incompetent person;

(2) The court which ordered the HIV test, which court shall make that report a part of that person's criminal record. That report shall be sealed by the court; and

(3) The officer in charge of any penal institution or other facility in which the person has been confined by order or sentence of the court for purposes of enabling that officer to confine the person separately from those not infected with HIV.

(g) For the purpose of subsection (b) of this Code section, "significant exposure" means contact of the victim's ruptured or broken skin or mucous membranes with the blood or body fluids of the person arrested for such offense, other than tears, saliva, or perspiration, of a magnitude that the Centers for Disease Control and Prevention have epidemiologically demonstrated can result in transmission of the human immunodeficiency virus.

(h) The state may not use the fact that a medical procedure or test was performed on a person under this Code section or use the results of the procedure or test in any criminal proceeding arising out of the alleged offense.



§ 17-10-16. Sentence to imprisonment for life without parole authorized; ineligibility for parole or leave programs

(a) Notwithstanding any other provision of law, a person who is convicted of an offense committed after May 1, 1993, for which the death penalty may be imposed under the laws of this state may be sentenced to death, imprisonment for life without parole, or life imprisonment as provided in Article 2 of this chapter.

(b) Notwithstanding any other provision of law, any person who is convicted of an offense for which the death penalty may be imposed and who is sentenced to imprisonment for life without parole shall not be eligible for any form of parole during such person's natural life unless the State Board of Pardons and Paroles or a court of this state shall, after notice and public hearing, determine that such person was innocent of the offense for which the sentence of imprisonment for life without parole was imposed. Such person shall not be eligible for any work release program, leave, or any other program administered by the Department of Corrections the effect of which would be to reduce the term of actual imprisonment to which such person was sentenced.



§ 17-10-16.1. Seeking death penalty not prerequisite to life without parole sentence

A person may be sentenced to life without parole without the prosecutor seeking the death penalty under the laws of this state.



§ 17-10-17. Sentencing of defendants guilty of crimes involving bias or prejudice; circumstances; parole

(a) Subject to the notice requirement provided in Code Section 17-10-18 and in enhancement of the penalty imposed, if the trier of fact determines beyond a reasonable doubt that the defendant intentionally selected any victim or any property of the victim as the object of the offense because of bias or prejudice, the judge imposing sentence shall:

(1) If the offense for which the defendant was convicted is a misdemeanor, increase the sentence and the fine normally imposed by the court through court policy or voluntary sentencing guidelines by 50 percent up to the maximum authorized by law;

(2) If the offense for which the defendant was convicted is a misdemeanor of a high and aggravated nature, increase the sentence and fine normally imposed by the court through court policy or voluntary sentencing guidelines by 50 percent up to the maximum authorized by law; or

(3) If the offense for which the defendant was convicted is a felony, increase the sentence normally imposed by the court through court policy or voluntary sentencing guidelines by up to five years, not to exceed the maximum authorized by law.

(b) The judge shall state when the judge imposes the sentence the amount of the increase of the sentence based on the application of subsection (a) of this Code section.

(c) Any person convicted of a felony and given an enhanced sentence under this Code section shall not be eligible for any form of parole or early release until such person has served at least 90 percent of the sentence imposed by the sentencing court.



§ 17-10-18. Notification to seek enhanced penalty

At any time after the filing of an indictment or accusation but not later than the arraignment, the state shall notify the defendant of its intention to seek the enhanced penalty or penalties authorized by Code Section 17-10-17. The notice shall be in writing and shall allege the specific factor or factors authorizing an enhanced sentence in the case pursuant to Code Section 17-10-17.



§ 17-10-19. Determination of defendant's guilt; object of the offense; enhancement of sentence

(a) In a case where notice has been given pursuant to Code Section 17-10-18, the trier of fact shall initially determine the defendant's guilt on the charge or charges. If the trier of fact finds the defendant guilty of such charge or charges, the trial shall immediately be recommenced to receive evidence as is relevant to determine whether the defendant intentionally selected the victim or the property of the victim as the object of the offense as set forth in the notice given pursuant to Code Section 17-10-18.

(b) If the trier of fact determines beyond a reasonable doubt that the defendant so acted, the judge shall enhance the sentence imposed in accordance with the provisions of Code Section 17-10-17.



§ 17-10-20. Collection of fines and restitution in criminal cases

(a) In any case in which a fine or restitution is imposed as part of the sentence, such fine and restitution shall constitute a judgment against the defendant. Upon the request of the prosecuting attorney, it shall be the duty of the clerk of the sentencing court to issue a writ of fieri facias thereon and enter it on the general execution docket of the superior court of the county in which such sentence was imposed. Such fieri facias may also be entered on the general execution docket in any county in which the defendant owns real property.

(b) If, in imposing sentence, the court sets a time certain for such fine or restitution to be paid in full, no execution shall issue upon the writ of fieri facias against the property of the defendant until such time as the time set by the court for payment of the fine or restitution shall have expired.

(c) If the fine or restitution is not paid in full, such judgment may be enforced by instituting any procedure for execution upon the writ of fieri facias through levy, foreclosure, garnishment, and all other actions provided for the enforcement of judgments in the State of Georgia and in other states and foreign nations where such judgment is afforded full faith and credit under the Uniform Foreign Money Judgments Act or domestication thereof.

(d) If the fine is not paid in full by the expiration of the time set by the court for payment of the fine, the governing authority of the county or municipality entitled to such fine may institute procedures to enforce such judgment as provided by subsection (c) of this Code section.

(e) If the restitution is not paid in full by the expiration of the time set by the court for payment of the restitution, the prosecuting attorney or the victim entitled to receive such restitution may institute procedures to enforce such judgment as provided by subsection (c) of this Code section.

(f) Notwithstanding the provisions of Code Section 9-12-60, a judgment entered on the general execution docket pursuant to this Code section shall not become dormant during any period when the defendant is incarcerated and for seven years thereafter. Such judgment shall be subject to revival in the same manner as provided for dormant judgments under Code Section 9-12-60.

(g) No fees, costs, or other charges authorized by law in civil cases shall be charged by a clerk of superior court for entering a judgment arising out of a criminal case on the general execution docket or for any action brought by the state to enforce such judgment.

(h) The provisions of this Code section shall be supplemental to any other provision of law applicable to the collection of fines or restitution in criminal cases.






Article 2 - Death Penalty Generally

§ 17-10-30. Procedure for imposition of death penalty generally

(a) The death penalty may be imposed for the offenses of aircraft hijacking or treason in any case.

(b) In all cases of other offenses for which the death penalty may be authorized, the judge shall consider, or he shall include in his instructions to the jury for it to consider, any mitigating circumstances or aggravating circumstances otherwise authorized by law and any of the following statutory aggravating circumstances which may be supported by the evidence:

(1) The offense of murder, rape, armed robbery, or kidnapping was committed by a person with a prior record of conviction for a capital felony;

(2) The offense of murder, rape, armed robbery, or kidnapping was committed while the offender was engaged in the commission of another capital felony or aggravated battery, or the offense of murder was committed while the offender was engaged in the commission of burglary in any degree or arson in the first degree;

(3) The offender, by his act of murder, armed robbery, or kidnapping, knowingly created a great risk of death to more than one person in a public place by means of a weapon or device which would normally be hazardous to the lives of more than one person;

(4) The offender committed the offense of murder for himself or another, for the purpose of receiving money or any other thing of monetary value;

(5) The murder of a judicial officer, former judicial officer, district attorney or solicitor-general, or former district attorney, solicitor, or solicitor-general was committed during or because of the exercise of his or her official duties;

(6) The offender caused or directed another to commit murder or committed murder as an agent or employee of another person;

(7) The offense of murder, rape, armed robbery, or kidnapping was outrageously or wantonly vile, horrible, or inhuman in that it involved torture, depravity of mind, or an aggravated battery to the victim;

(8) The offense of murder was committed against any peace officer, corrections employee, or firefighter while engaged in the performance of his official duties;

(9) The offense of murder was committed by a person in, or who has escaped from, the lawful custody of a peace officer or place of lawful confinement;

(10) The murder was committed for the purpose of avoiding, interfering with, or preventing a lawful arrest or custody in a place of lawful confinement, of himself or another; or

(11) The offense of murder, rape, or kidnapping was committed by a person previously convicted of rape, aggravated sodomy, aggravated child molestation, or aggravated sexual battery.

(c) The statutory instructions as determined by the trial judge to be warranted by the evidence shall be given in charge and in writing to the jury for its deliberation. The jury, if its verdict is a recommendation of death, shall designate in writing, signed by the foreman of the jury, the aggravating circumstance or circumstances which it found beyond a reasonable doubt. In nonjury cases the judge shall make such designation. Except in cases of treason or aircraft hijacking, unless at least one of the statutory aggravating circumstances enumerated in subsection (b) of this Code section is so found, the death penalty shall not be imposed.



§ 17-10-30.1. Imprisonment for life without parole; finding of statutory aggravating circumstance required; duties of judge and jury

Repealed by Ga. L. 2009, p. 223, § 4/SB 13, effective April 29, 2009.



§ 17-10-31. Requirement of jury finding of aggravating circumstance and recommendation of death penalty prior to imposition; arguments of counsel during sentencing phase; jury instructions; actions of judge in event of failure to reach unanimous verdict

(a) Where, upon a trial by jury, a person is convicted of an offense which may be punishable by death, a sentence of death shall not be imposed unless the jury verdict includes a finding of at least one statutory aggravating circumstance and a recommendation that such sentence be imposed. Where a statutory aggravating circumstance is found and a recommendation of death is made, the court shall sentence the accused to death. Where a statutory aggravating circumstance is not found or where a statutory circumstance is found but a recommendation of death is not made, the jury shall decide whether to recommend a sentence of life imprisonment without parole or life imprisonment with the possibility of parole. Unless the jury trying the case makes a finding of at least one statutory aggravating circumstance and recommends the death sentence in its verdict, the court shall not sentence the accused to death, provided that no such finding of statutory aggravating circumstance shall be necessary in offenses of treason or aircraft hijacking. This Code section shall not affect a sentence when the case is tried without a jury or when the judge accepts a plea of guilty.

(b) During the sentencing phase before a jury, counsel for the state and the accused may present argument and the trial judge may instruct the jury:

(1) That "life without parole" means that the accused shall be incarcerated for the remainder of his or her natural life and shall not be eligible for parole unless such person is subsequently adjudicated to be not guilty of the offense for which he or she was sentenced; and

(2) That "life imprisonment" means that the accused will be incarcerated for the remainder of his or her natural life but will be eligible for parole during the term of such sentence.

(c) If the jury is unable to reach a unanimous verdict as to sentence, the judge shall dismiss the jury and shall impose a sentence of either life imprisonment or imprisonment for life without parole.



§ 17-10-31.1. Requirement of jury finding of aggravating circumstance and recommendation of sentence of death or life without parole; duties of judge; jury instruction on meaning of "life without parole" and "life imprisonment."

Repealed by Ga. L. 2009, p. 223, § 6/SB 13, effective April 29, 2009.



§ 17-10-32. Sentencing of person indicted for capital offense to life imprisonment or other punishment upon plea of guilty

Any person who has been indicted for an offense punishable by death may enter a plea of guilty at any time after his indictment, and the judge of the superior court having jurisdiction may, in his discretion, sentence the person to life imprisonment or to any other punishment authorized by law for the offense named in the indictment; provided, however, that the judge must find one of the statutory aggravating circumstances provided in Code Section 17-10-30 before imposing the death penalty, except in cases of treason or aircraft hijacking.



§ 17-10-32.1. Sentencing of person subject to death penalty or life without parole upon plea of guilty; duties of judge

Repealed by Ga. L. 2009, p. 223, § 7/SB 13, effective April 29, 2009.



§ 17-10-33. Imposition of sentence of death upon judgment of death; to whom copies of sentence sent; conveying defendant to state correctional institution; expenses of transporting defendant

Upon a judgment of death made by a judge, it shall be the duty of the judge to sentence the defendant to death and to indicate the sentence in writing, which writing shall be filed with the papers in the case against the defendant. A certified copy of the sentence shall be sent by the clerk of the court in which the sentence is pronounced to the defendant's attorney of record, to the Attorney General, and to the superintendent of the state correctional institution where the execution is to take place, not less than ten days prior to the time fixed in the sentence of the court for the execution of the defendant. In all cases it shall be the duty of the sheriff of the county in which the defendant is sentenced, together with one deputy or more if in the sheriff's judgment it is necessary, and provided that in all cases the number of guards shall be approved by the trial judge or, if the trial judge is not available, by the judge of the probate court of the county in which the defendant is sentenced, to convey the defendant to the appropriate state correctional institution, not more than 20 days nor less than two days prior to the time fixed in the judgment for the execution of the defendant, unless otherwise directed by the Governor or unless a stay of execution has been caused by an appeal, granting of a new trial, or other order of a court of competent jurisdiction. The expense for transporting the defendant to the state correctional institution for the purpose of execution of the death sentence shall be paid by the county governing authority of the county in which the defendant was convicted, out of any funds on hand in the treasury of the county.



§ 17-10-34. Sentence to specify time period for and place of execution; appointing time period for execution of pregnant female

When a person is sentenced to the punishment of death, the court shall specify the time period for the execution in the sentence. The time period for the execution fixed by the court shall be seven days in duration and shall commence at noon on a specified date and shall end at noon on a specified date. The time period shall commence not less than 20 days nor more than 60 days from the date of sentencing. However, if the person is a female who is pregnant at the time of sentencing, the court shall appoint a time period for execution after the female is no longer pregnant.



§ 17-10-35. Review of death sentences by Supreme Court; forwarding of record and transcript; scope of review; written briefs and oral argument; similar cases to be included in decision; direct appeal to be consolidated with sentence review

(a) Whenever the death penalty is imposed, upon the judgment becoming final in the trial court, the sentence shall be reviewed on the record by the Supreme Court of Georgia. The clerk of the trial court, within ten days after receiving the transcript, shall transmit the entire record and transcript to the Supreme Court together with a notice prepared by the clerk and a report prepared by the trial judge. The notice shall set forth the title and docket number of the case, the name of the defendant and the name and address of his attorney, a narrative statement of the judgment, the offense, and the punishment prescribed. The report shall be in the form of a standard questionnaire prepared and supplied by the Supreme Court.

(b) The Supreme Court shall consider the punishment as well as any errors enumerated by way of appeal.

(c) With regard to the sentence, the court shall determine:

(1) Whether the sentence of death was imposed under the influence of passion, prejudice, or any other arbitrary factor;

(2) Whether, in cases other than treason or aircraft hijacking, the evidence supports the jury's or judge's finding of a statutory aggravating circumstance as enumerated in subsection (b) of Code Section 17-10-30; and

(3) Whether the sentence of death is excessive or disproportionate to the penalty imposed in similar cases, considering both the crime and the defendant.

(d) Both the defendant and the state shall have the right to submit briefs within the time provided by the court and to present oral argument to the court.

(e) The court shall include in its decision a reference to those similar cases which it took into consideration. In addition to its authority regarding correction of errors, the court, with regard to review of death sentences, shall be authorized to:

(1) Affirm the sentence of death; or

(2) Set the sentence aside and remand the case for resentencing by the trial judge based on the record and argument of counsel. The records of those similar cases referred to by the Supreme Court in its decision and the extracts prepared as provided for in subsection (a) of Code Section 17-10-37 shall be provided to the resentencing judge for his consideration.

(f) The sentence review shall be in addition to direct appeal, if taken, and the review and appeal shall be consolidated for consideration. The court shall render its decision on legal errors enumerated, the factual substantiation of the verdict, and the validity of the sentence.



§ 17-10-35.1. Review of pretrial proceedings when death penalty is sought; reports investigating reversible error; transmittal of reports to Supreme Court; orders regarding review; Attorney General assistance; res judicata; applicability; waiver of rights

(a) In cases in which the death penalty is sought, there may be a review of all pretrial proceedings by the Supreme Court upon a determination by the trial judge under Code Section 17-10-35.2 that such review is appropriate. The review shall be initiated by the trial judge's filing in the office of the clerk of superior court and delivering to the parties a report certifying that all pretrial proceedings in the case have been completed and that the case stands ready for trial. Within ten days after the filing of the report or the receipt of transcripts of the proceedings, whichever is later, the prosecutor and the defendant may each file with the clerk of superior court and serve upon the opposing party a report identifying all areas of the pretrial proceedings with respect to which reversible error may arguably have occurred. Either party may consolidate with such report an application for appeal with respect to any order, decision, or judgment entered in the case. Any such application for appeal shall be in the form otherwise appropriate under subsection (b) of Code Section 5-6-34, but:

(1) Any such application for appeal shall be filed with the clerk of superior court rather than the clerk of the Supreme Court;

(2) The opposing party shall not be required or permitted to respond to such an application for appeal; and

(3) No certificate of immediate review shall be required for the filing of such application for appeal.

(b) The reports of the trial judge, prosecutor, and defendant under subsection (a) of this Code section shall be in the form of standard questionnaires prepared and supplied by the Supreme Court. Such questionnaires shall be designed to determine whether there is arguably any existence of reversible error with respect to any of the following matters:

(1) Any proceedings with respect to change of venue;

(2) Any proceedings with respect to recusal of the trial judge;

(3) Any challenge to the jury array;

(4) Any motion to suppress evidence;

(5) Any motion for psychiatric or other medical evaluation; and

(6) Any other matter deemed appropriate by the Supreme Court.

(c) Upon the filing of the reports of the parties, the clerk of superior court shall transmit to the Supreme Court the report of the trial judge, the transcripts of proceedings, and the reports of the parties together with any application for appeal consolidated therewith. A copy of all of the foregoing shall also be delivered by the clerk of superior court to the Attorney General.

(d) The Supreme Court shall issue an order granting review of the pretrial proceedings, or portions thereof, or denying review within 45 days of the date on which the case was received. The order of the Supreme Court shall identify the matters which shall be subject to review, and such matters may include, but need not be limited to, any matters called to the court's attention in any of the reports or in any application for appeal. No notice of appeal shall be required to be filed if review of the pretrial proceedings is granted. An order granting review of pretrial proceedings shall specify the period of time within which each party shall file briefs and reply briefs with respect to the matters identified in the Supreme Court's order granting review. The Supreme Court may order oral argument or may render a decision on the record and the briefs.

(e) If requested by the district attorney, the Attorney General shall assist in the review and appeal provided for in this Code section.

(f) Review of any matter under this Code section shall, as to any question passed on in such review, be res judicata as to such question and shall be deemed to be the law of the case.

(g) The procedure under this Code section shall not apply to any ruling or order made, invoked, or sought subsequent to the filing of the report of the trial judge.

(h) The failure of either party to assert the rights given in this Code section, or the failure of the Supreme Court to grant review, shall not waive the right to posttrial review of any question review of which could be sought under this Code section and shall not constitute an adjudication as to such question.



§ 17-10-35.2. Hearing to determine appropriateness of interim appellate review of pretrial rulings

Prior to the filing of a report by the trial judge under Code Section 17-10-35.1 certifying that pretrial proceedings are complete, the court shall conduct a hearing to determine if an interim appellate review of pretrial rulings is appropriate. The court shall hear from the state and the defense as to whether the delay to be caused by interim appellate review outweighs the need for such review. The court shall order such review and initiate the procedure contained in Code Section 17-10-35.1 unless the court concludes and enters an order to the effect that interim appellate review would not serve the ends of justice in the case. An order obviating interim appellate review shall not be appealable.



§ 17-10-36. Establishment of unified review procedure by Supreme Court; effect on habeas corpus

(a) The Supreme Court of Georgia shall establish, by rules, a new unified review procedure to provide for the presentation to the sentencing court and to the Supreme Court of all possible challenges to the trial, conviction, sentence, and detention of defendants upon whom the sentence of death has been or may be imposed, which challenges before July 1, 1988, have been presented for review by the former unified review procedure under this subsection. Such new unified review procedure shall govern both pretrial and posttrial appellate review of death penalty cases.

(b) The Supreme Court shall establish, by rules, a series of check lists to be utilized by the trial court, the prosecuting attorney, and defense counsel prior to, during, and after the trial of cases in which the death penalty is sought to make certain that all possible matters which could be raised in defense have been considered by the defendant and defense counsel and either asserted in a timely and correct manner or waived in accordance with applicable legal requirements, so that, for purposes of any pretrial review and the trial and posttrial review, the record and transcript of proceedings will be complete for a review by the sentencing court and the Supreme Court of all possible challenges to the trial, conviction, sentence, and detention of the defendant.

(c) Nothing in this Code section or in the rules of the Supreme Court shall limit or restrict the grounds of review or suspend the rights or remedies available through the procedures governing the writ of habeas corpus.

(d) The procedures governing the writ of habeas corpus may be employed to assert rights or seek remedies if the procedures established in the rules of the Supreme Court as applied to the petitioner are inadequate or ineffective in any constitutional sense.



§ 17-10-37. Appointment of assistant to Supreme Court to review death sentences; employment of staff to compile data

(a) There shall be an assistant to the Supreme Court who shall be an attorney appointed by the Chief Justice and who shall serve at the pleasure of the court. The assistant shall assist the Supreme Court in the review of all death sentences.

(b) The court shall be authorized to employ an appropriate staff and such methods to compile such data as are deemed by the Chief Justice to be appropriate and relevant to the statutory questions concerning the validity of the sentence reviewed in accordance with Code Section 17-10-35.



§ 17-10-38. Death sentences generally

(a) All persons who have been convicted of a capital offense and have had imposed upon them a sentence of death shall suffer such punishment by lethal injection. Lethal injection is the continuous intravenous injection of a substance or substances sufficient to cause death into the body of the person sentenced to death until such person is dead.

(b) In all cases in which the defendant is sentenced to death, it shall be the duty of the trial judge in passing sentence to direct that the defendant be delivered to the Department of Corrections for execution of the death sentence at a state correctional institution designated by the department.

(c) Notwithstanding any other provision of law, prescription, preparation, compounding, dispensing, or administration of a lethal injection authorized by a sentence of death by a court of competent jurisdiction shall not constitute the practice of medicine or any other profession relating to health care which is subject by law to regulation, licensure, or certification.

(d) No state agency, department, or official may, through regulation or otherwise, require or compel a physician to participate in the execution of a death sentence. "To participate in the execution of a death sentence" means any of the following actions: selecting injection sites; starting an intravenous line or lines as a port for a lethal injection device; prescribing, preparing, administering, or supervising injection drugs or their doses or types; inspecting, testing, or maintaining lethal injection devices; or consulting with or supervising lethal injection personnel.



§ 17-10-39. Procedure for determination if female sentenced to death is pregnant; suspension of execution of sentence; issuance of new order for execution of sentence; entry of order upon minutes of court

After a sentence of death has been imposed, if a female defendant so sentenced is believed to be pregnant, the sheriff of the county in which the defendant is imprisoned, with the concurrence and assistance of the judge of the probate court, shall select one or more physicians who shall conduct an examination. If the female is found to be pregnant, the sheriff shall suspend the execution of the sentence and make a report of the examination and suspension of execution to the presiding judge of the circuit, who shall cause the report and suspension to be entered on the minutes of the superior court of the county where the sentence was imposed. When the defendant is no longer pregnant, the judge shall issue a new order as provided in Code Section 17-10-40 directing the sheriff to execute the sentence at such date and place as the judge may appoint and direct in the order, which the sheriff shall be bound to do accordingly. The judge shall cause the new order and other proceedings in the case to be entered on the minutes of the court in which the sentence was imposed.



§ 17-10-40. Change of time period for execution when time period set for execution has passed; recordation on court minutes; length of and time limitation for new time period for execution; setting day and time for execution

(a) Where the time period for the execution of any convicted person in a capital case has passed by reason of a supersedeas incident to appellate review, a stay of execution by the State Board of Pardons and Paroles, or for any other reason, a judge of the superior court of the county where the case was tried shall have the power and authority to pass an order fixing a new time period for the execution of the original sentence without requiring the convicted person to be brought before him by a writ of habeas corpus. The order shall be recorded on the minutes of the court and a certified copy of the order shall be sent immediately to the convicted person's attorney of record, to the Attorney General, and to the superintendent of the state correctional institution at the place of execution.

(b) The new time period for the execution shall be seven days in duration and shall commence at noon on a specified date and shall end at noon on a specified date. The new time period for the execution fixed by the judge shall commence not less than ten nor more than 20 days from the date of the order.

(c) The Department of Corrections shall set the day and time for execution within the time period designated by the judge of the superior court. If the execution is not carried out on the day and at the time originally set by the Department of Corrections, the Department of Corrections is authorized to set new dates and times for execution within the period designated by the judge of the superior court.



§ 17-10-41. Persons required to be present at executions

There shall be present at the execution of a convicted person the superintendent of the state correctional institution or a deputy superintendent thereof, at least three executioners, two physicians to determine when death supervenes, and other correctional officers, assistants, technicians, and witnesses as determined by the commissioner of corrections. In addition, the convicted person may request the presence of his or her counsel, a member of the clergy, and a reasonable number of relatives and friends, provided that the total number of witnesses appearing at the request of the convicted person shall be determined by the commissioner of corrections.



§ 17-10-42. Preparation and filing of certification of execution

The executioner and attending physicians shall certify the fact of the execution to the clerk of the superior court of the county in which the sentence was imposed, which certificate shall be filed by the clerk with the papers in the case.



§ 17-10-42.1. Participation of medical professionals in executions

Participation in any execution of any convicted person carried out under this article shall not be the subject of any licensure challenge, suspension, or revocation for any physician or medical professional licensed in the State of Georgia.



§ 17-10-43. Disposition of body of executed person; payment of expenses of transporting body

The body of an executed person shall be delivered to the relatives of the person if they so desire; and, in case no claim is made by relatives for the body, it shall be disposed of in the same manner as bodies of inmates dying in a state correctional institution. If the nearest relatives of the person executed desire that the body be transported to the former home of the executed person, if in this state, the expenses of transportation shall be paid by the county governing authority of the county where the person was convicted, from any funds on hand in the treasury.



§ 17-10-44. Apparatus, machinery, and appliances

The Department of Corrections shall provide a place for execution of the death sentence and all necessary apparatus, machinery, and appliances for inflicting the penalty of death.






Article 3 - Mentally Incompetent to Be Executed

§ 17-10-60. "Mentally incompetent to be executed" defined

As used in this article, the term "mentally incompetent to be executed" means that because of a mental condition the person is presently unable to know why he or she is being punished and understand the nature of the punishment.



§ 17-10-61. No execution upon determination of mental incompetency to be executed

A person under sentence of death shall not be executed when it is determined under the provisions of this article that the person is mentally incompetent to be executed as defined in Code Section 17-10-60.



§ 17-10-62. Exclusive procedure for challenging mental competency to be executed

Notwithstanding any other provision of this Code, this article provides the exclusive procedure for challenging mental competency to be executed when such challenge is made subsequent to the time of conviction and sentence.



§ 17-10-63. Filing of application; contents

(a) An application brought under this article must be filed in the superior court of the county in which the applicant is being detained. The named respondent shall be the person having actual custody of the applicant.

(b) An application brought under this article shall identify the proceeding in which the applicant was convicted, give the date of the rendition and the final judgment complained of, set forth the fact that a time period for execution has been set, give the date of the signing of the order and the dates of the designated time period for execution, and shall clearly set forth alleged facts in support of the assertion that the applicant is presently mentally incompetent to be executed. The application shall have attached thereto affidavits, records, or other evidence supporting its allegations or shall state why the same are not attached. The application shall identify any previous proceedings that the applicant may have taken challenging his mental competency to be executed or challenging his mental condition in relation to the conviction and sentence in question. Arguments and citations of authority shall be omitted from the application. The application must be verified with the oath of the applicant or of some other person in his behalf.



§ 17-10-64. Service of application

Service of an application brought under this article shall be made upon the person having custody of the applicant. If the applicant is being detained under the custody of the Department of Corrections, an additional copy of the application shall be served upon the Attorney General. If the applicant is being detained under the custody of some authority other than the Department of Corrections, an additional copy of the petition shall be served upon the district attorney of the county in which the application is filed.



§ 17-10-65. Answer by respondent

As soon as possible after the filing and docketing of the application under this article, the respondent shall answer the application. The court may schedule a case for a hearing prior to the filing of responsive pleadings but, in any event, shall schedule the case for a hearing as soon as possible so that the proceedings may move expeditiously.



§ 17-10-66. Examination of applicant

(a) By filing an application under this article, the applicant specifically consents to submit to a state examination for the purposes of assessing mental competency to be executed.

(b) Simultaneously with the filing of the application, the applicant, if he or she wishes the court to consider any request for appointment of an expert, shall file such a request and shall state specific facts in support of that request so that the court may determine if the applicant's mental competency to be executed is in fact a significant issue. The applicant shall further submit with the motion a specific statement as to the particular expert requested, the nature of the examination to be conducted, the time period within which an examination can be conducted, and an estimate of the expenses to be incurred.

(c) If the applicant has filed a request for an examination as provided in subsection (b) of this Code section and the applicant makes a sufficient showing that his or her mental competency to be executed is a significant issue, the court shall appoint an expert to make an examination of the applicant, with such examination to be conducted as soon as possible. Payment for such expert shall be made by the Department of Corrections unless otherwise designated by the General Assembly.



§ 17-10-67. When application to be filed

An application under this article shall not be filed until completion of direct appeal and until an order has been signed by a judge of the trial court setting a time period for the execution.



§ 17-10-68. Proof; disposition

(a) The court may receive proof by depositions, oral testimony, sworn affidavits, or other evidence.

(b) The taking of depositions shall be governed by Code Sections 9-11-26 through 9-11-32 and 9-11-37.

(c) If a sworn affidavit is to be introduced into evidence by either party, the party intending to introduce such an affidavit shall cause it to be served upon the opposing party at least five days in advance of the date set for a hearing in the case or, in the event a hearing is set less than five days from the date of the filing of the application, as soon as possible so that opposing counsel has the opportunity to review the affidavit prior to the hearing. The affidavit so served shall be accompanied by notice of the party's intention to introduce it into evidence. The superior court judge considering the application may resolve disputed issues of fact upon the basis of sworn affidavits standing by themselves.

(d) After reviewing the pleadings and evidence offered at the hearing, the judge of the superior court hearing the case shall make written findings of fact and conclusions of law upon which the judgment is based. The findings of fact and conclusions of law shall be recorded as part of the record in the case.

(e) If the court finds in favor of the applicant by finding that the applicant has proven his or her mental incompetence to be executed by a preponderance of the evidence, the court shall enter an appropriate order with respect to any scheduled execution time period and shall enter such supplementary orders as necessary and proper. If the court denies the application, the court shall direct that immediate telephonic notification be given to the parties and any stay presently entered under this article shall be dissolved instanter.



§ 17-10-69. Prior adjudication as presumption of mental competency

If an applicant is determined to have previously filed an application under this article and has previously been determined to be mentally competent to be executed, such prior adjudication shall act as a presumption of mental competency and the applicant shall not be entitled to a new hearing on the question of mental competency to be executed absent the applicant's making a prima-facie showing of a substantial change in circumstances sufficient to raise a significant question as to the applicant's mental competency to be executed at the time of filing of any subsequent applications.



§ 17-10-70. Appeals

(a) Appeals in cases brought under this article shall be governed by Chapter 6 of Title 5 except that as to final orders of the court which are adverse to the applicant, no appeal shall be ordered unless the Supreme Court of this state issues a certificate of probable cause for the appeal.

(b) If an unsuccessful applicant desires to appeal, he or she must file a written application for a certificate of probable cause to appeal with the clerk of the Supreme Court within three days of the entry of the order denying relief. The applicant shall also file within the same period a notice of appeal with the clerk of the concerned superior court. The Supreme Court shall either grant or deny the application within a reasonable time after filing. In order for the Supreme Court to consider fully the request for a certificate, the clerk of the concerned superior court shall forward, as in any other case, the record and transcript, if designated, to the clerk of the Supreme Court when a notice of appeal is filed. The clerk of the concerned superior court need not prepare and retain and the court reporter need not file a copy of the original record and a copy of the original transcript of proceedings. The clerk of the Supreme Court shall return the original record and transcript to the clerk of the concerned superior court upon completion of the appeal if the certificate is granted. If the Supreme Court denies the application for a certificate of probable cause, the clerk of the Supreme Court shall return the original record and transcript and shall notify the clerk of the concerned superior court and the parties to the proceedings below of the determination that probable cause does not exist for appeal.

(c) If the trial court finds in favor of the applicant, no certificate of probable cause need be obtained by the respondent as a condition precedent to appeal. A notice of appeal filed by the respondent shall act as a supersedeas and shall stay the judgment of the superior court until there is a final adjudication by the Supreme Court.



§ 17-10-71. Procedure upon convicted person's regaining mental competency

If a convicted person under sentence of death who is found to be mentally incompetent to be executed under this article regains his or her mental competency, the fact shall be certified at once by the appropriate mental health official to the court initially making the finding of mental incompetency. Upon such certification, that court shall enter an appropriate order noting receipt of certification and vacating any previously entered stay of execution. A copy of such order shall be sent to the sentencing court, at which time the sentencing court shall fix a new time period for execution as provided in Code Section 17-10-40. The judge of the court which made the determination on the issue of mental competency shall cause the new order and other proceedings in the case to be presented on the minutes of the court.









Chapter 11 - Assessment and Payment of Costs of Criminal Proceedings

Article 1 - General Provisions

§ 17-11-1. Imposition of costs of prosecution upon defendant generally

The costs of a prosecution, except the fees of his own witnesses, shall not be demanded of a defendant until after trial and conviction. If convicted, judgment may be entered against the defendant for all costs accruing in the committing and trial courts and by any officer pending the prosecution. The judgment shall be a lien from the date of his arrest on all the property of the defendant. The clerk shall issue an execution on the judgment against the property.



§ 17-11-2. Liability of defendant for costs of witnesses

No defendant shall be liable for the costs of any witness of the state, unless such witness was subpoenaed, sworn, and examined during the trial, nor for the costs of more than two witnesses testifying on the same point, unless the court shall certify that the question at issue was of such a character as to require the testimony of more than two witnesses.



§ 17-11-3. Liability of defendant for costs of inquest

Any person convicted of murder or manslaughter in a case where an inquest has been held concerning the cause of death of the victim shall be charged for the costs of the inquest as part of the costs of prosecution.



§ 17-11-4. Imposition of costs and jail fees upon prosecutor or complainant

(a) The prosecutor's name shall be endorsed on every indictment, and he shall be compelled to pay all costs and jail fees upon the acquittal or discharge of the person accused when:

(1) The grand jury, by its foreman, on returning "no bill," expresses as its opinion that the prosecution was unfounded or malicious;

(2) A jury on the trial of the prosecution finds it to be malicious; or

(3) The prosecution is abandoned before trial. When it is thus abandoned, the officer who issued the warrant shall enter a judgment against the prosecutor for all the costs and enforce it by an execution in the name of the state or by an attachment for contempt.

(b) A magistrate may, in his discretion, assess costs and jail fees against the person who instigated the prosecution when, at a committal hearing, the action is dismissed for want of probable cause and the magistrate finds that the complaint was unfounded and malicious. This subsection shall not apply to law enforcement personnel.



§ 17-11-5. Payment of costs and expenses when venue changed

(a) When the venue in a case is changed, the whole costs of the case, jail fees of the person to be tried, and expenses of the trial in the county to which it was transferred shall be paid by the county from which the case was removed.

(b) The entire court costs, including the costs of the sheriff, bailiff, clerks, and jurors, shall also be paid by the county from which the case was removed and shall have the same priority as jail fees. The county in which the case is tried shall be reimbursed after paying the court costs incurred.






Article 2 - Reimbursement of Counties for Expenses of Capital Felony Prosecutions

§ 17-11-20. Short title

This article shall be known and may be cited as the "Capital Felony Expense Act."



§ 17-11-21. Definitions

As used in this article, the term:

(1) "Capital felony case" means a criminal case in which the death penalty may be imposed upon the defendant under the laws of this state.

(2) "Capital felony expenses" means expenses incurred by a county and paid from county funds as a direct result of a capital felony case being tried by a superior court. The term includes expenses from the date of the arrest of the defendant to the date of the superior court conviction, expenses from the date of the conviction until the date of the last appellate court affirmance of the conviction, expenses from the last appellate court reversal to any subsequent superior court convictions or retrials, expenses from any retrials to the last appellate court action on the conviction, expenses from the date of the arrest of the defendant to the date of the defendant's release if there is no conviction or if the conviction is reversed and there is no retrial, or expenses during any combination of these periods. The term shall not include the following expenses:

(A) Any expenses reimbursed by or pursuant to state law;

(B) The salaries, compensation, and expenses of all county officers and employees, except for any compensation and expenses of temporary employees employed as a direct result of the capital felony case or extraordinary expenses incurred by county officers and employees as a direct result of the capital felony case; and

(C) County paid supplements to the salaries or compensation of state officers and employees.

(3) "Commissioner" means the commissioner of community affairs.

(4) "County revenue" means the most current available total of adjusted taxes as determined from the annual financial report relating to local government finances filed by the county with the Department of Community Affairs pursuant to Code Section 36-81-8.



§ 17-11-22. Basis for reimbursement of counties for capital felony expenses

(a) Each county which is responsible for the costs of a capital felony case will be reimbursed for capital felony expenses as provided in this Code section. With respect to one or more capital felony cases, expenses from the date of arrest will be accumulated. When one or more capital felony cases result in capital felony expenses, the accumulation of which is more than 5 percent of county revenue for the calendar year in which the superior court conviction occurs or in which the defendant is released if not convicted, the county will be reimbursed for all such accumulated capital felony expenses in excess of the 5 percent level. After a county has qualified or been reimbursed for capital felony expenses for any calendar year, the county shall be eligible for any capital felony expenses resulting from such case or cases in subsequent calendar years prior to the appeal of such case or cases. County revenues shall not be applicable in determining the amount of reimbursement for capital felony expenses occurring in such subsequent years prior to the appeal of the case or cases.

(b) If one or more capital felony cases are appealed, expenses from the date of the superior court conviction will be accumulated. When the appeal of one or more capital felony cases results in capital felony expenses, the accumulation of which is more than 5 percent of county revenue for the calendar year in which the last appellate court action on the conviction occurs, the county will be reimbursed for all such capital felony expenses in excess of the 5 percent level. If the county chooses not to seek reimbursement for capital felony expenses from the date of arrest to the date of the superior court conviction and instead seeks reimbursement for its capital felony expenses through the last appellate court action, the county will be reimbursed for all accumulated capital felony expenses in excess of the 5 percent level.

(c) If a capital felony case is appealed and the conviction is reversed, capital felony expenses for any subsequent retrial and appeals will be handled in accordance with the provisions of subsections (a) and (b) of this Code section.

(d) No capital felony expenses for which reimbursement has already been made will again be included in any subsequent calculations or reimbursement requests.



§ 17-11-23. When reimbursement payments to be made; manner of reimbursement where requests exceed funds appropriated

(a) (1) Reimbursement payments for eligible capital felony expenses under this article will be made to the governing authority of each county incurring capital felony expenses. The payments will be made during the second quarter of a calendar year for capital felony expenses eligible for reimbursement during the immediately preceding calendar year; provided, however, that, if a county is reimbursed during the second quarter of a calendar year and has additional capital felony expenses eligible for reimbursement during the remainder of such calendar year resulting from the same case or cases, payments will be made during the fourth quarter of such calendar year for the additional capital felony expenses eligible for reimbursement.

(2) Reimbursement payments shall be made from funds appropriated for such purpose pursuant to subsection (a) of Code Section 17-11-24, and no payments are required to be made if funds are not available or have not been appropriated.

(b) (1) In the event that requests for reimbursement exceed the amount appropriated for this article, the commissioner shall have the right to reduce each request proportionally so that the total amount of requests shall not exceed the total amount of funds available for reimbursement payments at the time of the request.

(2) Notwithstanding any other provisions of this Code section, during the first payment cycle of a state fiscal year (fourth quarter of a calendar year) not more than one-half of the funds available for reimbursement will be expended for reimbursement purposes.



§ 17-11-24. Administration of article generally; adoption of rules and regulations; maintenance of records of capital felony expenses by clerks of superior courts

(a) The commissioner shall administer this article and shall make payments to counties for the reimbursement of capital felony expenses as provided by this article. The payments shall be made from funds appropriated to the Department of Community Affairs specifically for the purpose of making reimbursements pursuant to this article.

(b) The commissioner shall adopt rules and regulations for the administration of this article. The rules and regulations shall be distributed to the county governing authorities and to the clerks of the superior courts.

(c) The clerks of the superior courts will be the local administrators of this article; and, consistent with rules and regulations promulgated by the commissioner as provided by subsection (b) of this Code section, the clerks will maintain records of capital felony expenses for the purposes of this article. Based on such records, the clerk of each superior court will certify to the commissioner, during the first quarter of each calendar year, capital felony expenses eligible for reimbursement during the preceding calendar year.









Chapter 12 - Legal Defense for Indigents

Article 1 - Georgia Public Defender Council

§ 17-12-1. Short title; Georgia Public Defender Council; responsibilities

(a) This chapter shall be known and may be cited as the "Georgia Indigent Defense Act of 2003."

(b) The Georgia Public Defender Council shall be an independent agency within the executive branch of state government.

(c) The council shall be responsible for assuring that adequate and effective legal representation is provided, independently of political considerations or private interests, to indigent persons who are entitled to representation under this chapter.



§ 17-12-2. Definitions

As used in this chapter, the term:

(1) "Assistant public defender" means an attorney who is employed by any circuit public defender.

(2) "Circuit public defender" means the head of a public defender office providing indigent defense representation within any given judicial circuit of this state.

(3) "Circuit public defender office" means the office of any of the several circuit public defenders.

(4) "Council" means the Georgia Public Defender Council.

(5) "Director" means the director of the Georgia Public Defender Council.

(6) "Indigent person" or "indigent defendant" means:

(A) A person charged with a misdemeanor, violation of probation, or a municipal or county offense punishable by imprisonment who earns less than 100 percent of the federal poverty guidelines unless there is evidence that the person has other resources that might reasonably be used to employ a lawyer without undue hardship on the person or his or her dependents;

(B) A juvenile charged with a delinquent act or a violation of probation punishable by detention whose parents earn less than 125 percent of the federal poverty guidelines unless there is evidence that the juvenile or his or her parents have other resources that might reasonably be used to employ a lawyer without undue hardship on the juvenile, his or her parents, or the parent's dependents; and

(C) A person charged with a felony who earns or, in the case of a juvenile, whose parents earn, less than 150 percent of the federal poverty guidelines unless there is evidence that the person has other resources that might reasonably be used to employ a lawyer without undue hardship on the person, his or her dependents, or, in the case of a juvenile, his or her parents or the parent's dependents.

In no case shall a person whose maximum income level exceeds 150 percent of the federal poverty level or, in the case of a juvenile, whose household income exceeds 150 percent of the federal poverty level be an indigent person or indigent defendant.

(7) "Legislative oversight committee" means the Legislative Oversight Committee for the Georgia Public Defender Council.

(8) "Public defender" means an attorney who is employed in a circuit public defender office or who represents an indigent person pursuant to this chapter.



§ 17-12-3. Council created; membership

(a) There is created the Georgia Public Defender Council to be composed of nine members. Other than county commission members, members of the council shall be individuals with significant experience working in the criminal justice system or who have demonstrated a strong commitment to the provision of adequate and effective representation of indigent defendants.

(b) Effective July 1, 2011, the council shall be reconstituted. The members serving on the council immediately prior to July 1, 2011, shall cease to serve on that date, but such prior members shall be eligible for reappointment to succeed themselves or to fill another position on the council.

(c) The nine members of the council shall be appointed as follows:

(1) Five members shall be appointed by the Governor. The Governor shall appoint three county commissioners who have been elected and are serving as members of a county governing authority in this state. The county commissioner councilmembers appointed by the Governor shall be from different geographic regions of this state. The Governor may solicit recommendations for such appointees from the Association County Commissioners of Georgia. Each county commissioner councilmember shall serve a term of four years; provided, however, that the initial appointments shall be for one, two, and three years, respectively, as designated by the Governor for each appointment, and thereafter, such members shall serve terms of four years. A county commission councilmember shall be eligible to serve so long as he or she retains the office by virtue of which he or she is serving on the council. The Governor shall appoint two other members to the council, one of whom shall be a circuit public defender, who shall serve terms of four years;

(2) Two members shall be appointed by the Lieutenant Governor and each shall serve terms of four years; provided, however, that the initial appointments shall be for one and four years, respectively, as designated by the Lieutenant Governor for each appointment, and thereafter, such members shall serve terms of four years; and

(3) Two members shall be appointed by the Speaker of the House of Representatives and each shall serve terms of four years; provided, however, that the initial appointments shall be for two and three years, respectively, as designated by the Speaker of the House of Representatives for each appointment, and thereafter, such members shall serve terms of four years.

(d) All initial terms shall begin on July 1, 2011, and their successors' terms shall begin on July 1 following their appointment. Any vacancy for a member shall be filled by the appointing authority, and such appointee shall serve the balance of the vacating member's unexpired term. Any member of the council may be appointed to successive terms.

(e) In making the appointments of members of the council who are not county commissioners, the appointing authorities shall seek to identify and appoint persons who represent a diversity of backgrounds and experience and may solicit suggestions from the State Bar of Georgia, local bar associations, the Georgia Association of Criminal Defense Lawyers, the councils representing the various categories of state court judges in Georgia, and the Prosecuting Attorneys' Council of the State of Georgia, as well as from the public and other interested organizations and individuals within this state. The appointing authorities may solicit recommendations for county commissioners from the Association County Commissioners of Georgia. The appointing authorities shall not appoint a prosecuting attorney as defined in paragraph (6) of Code Section 19-13-51, any employee of a prosecuting attorney's office, or an employee of the Prosecuting Attorneys' Council of the State of Georgia to serve on the council.



§ 17-12-4. Authority of council; annual audit

(a) The council:

(1) Shall be a legal entity;

(2) Shall have perpetual existence;

(3) May contract;

(4) May own property;

(5) May accept funds, grants, and gifts from any public or private source, which shall be used to defray the expenses incident to implementing its purposes;

(6) May adopt and use an official seal; and

(7) May establish a principal office.

(b) The council shall establish auditing procedures as may be required in connection with the handling of public funds. The state auditor shall be authorized and directed to make an annual audit of the transactions of the council and to make a complete report of the same to the General Assembly. The annual audit shall disclose all moneys received by the council and all expenditures made by the council by revenue source, including all programs and special projects itemized in the General Appropriations Act. The annual audit shall include an itemization by revenue source of encumbered and reserved money. Revenue sources shall include each county governing authority's expenditures which are made pursuant to Code Sections 17-12-31 and 17-12-32 and city or county expenditures which are made pursuant to subsection (d) of Code Section 17-12-23. The state auditor shall also make an audit of the affairs of the council at any time when requested to do so by a majority of the council or by the Governor or General Assembly.

(c) The council may not provide compensation from its funds to any administrative or clerical personnel employed by the council if the personnel are then receiving retirement compensation from any retirement or pension fund created by Title 47 to provide compensation for past services as a judicial officer, prosecuting attorney, indigent defense attorney, court officer, or law enforcement officer except for county or municipal retirement funds.



§ 17-12-5. Director; qualifications; powers and responsibilities

(a) To be eligible for appointment as the director, a candidate shall be a member in good standing of the State Bar of Georgia with at least seven years' experience in the practice of law. The director shall be appointed by the Governor and shall serve at the pleasure of the Governor.

(b) (1) The director shall work with and provide support services and programs for circuit public defender offices and other attorneys representing indigent persons in criminal or juvenile cases in order to improve the quality and effectiveness of legal representation of such persons and otherwise fulfill the purposes of this chapter. Such services and programs shall include, but shall not be limited to, technical, research, and administrative assistance; educational and training programs for attorneys, investigators, and other staff; assistance with the representation of indigent defendants with mental disabilities; assistance with the representation of juveniles; assistance with death penalty cases; and assistance with appellate advocacy.

(2) The director may establish divisions within the office to administer the services and programs as may be necessary to fulfill the purposes of this chapter. The director shall establish a mental health advocacy division and the Georgia capital defender division.

(3) The director may hire and supervise such staff employees and may contract with outside consultants on behalf of the office as may be necessary to provide the services contemplated by this chapter.

(c) The director shall have and may exercise the following power and authority:

(1) The power and authority to take or cause to be taken any or all action necessary to perform any duties, responsibilities, or functions which the director is authorized by law to perform and to exercise any power or authority which the council is authorized under subsection (a) of Code Section 17-12-4 to exercise; and

(2) The power and authority to assist the council in the performance of its duties, responsibilities, and functions and the exercise of its power and authority.

(d) The director shall:

(1) Prepare and submit to the council a proposed budget for the council. The director shall also prepare and submit an annual report containing pertinent data on the operations, costs, and needs of the council and such other information as the council may require;

(2) Develop such procedures as the director determines may be necessary to carry out the provisions of this chapter;

(3) Administer and coordinate the operations of the council;

(4) Maintain proper records of all financial transactions related to the operation of the council;

(5) At the director's discretion, solicit and accept on behalf of the council any funds that may become available from any source, including government, nonprofit, or private grants, gifts, or bequests;

(6) Coordinate the services of the council with any federal, county, or private programs established to provide assistance to indigent persons in cases subject to this chapter;

(7) Provide for the training of attorneys and other staff involved in the legal representation of persons subject to this chapter;

(8) Attend all council meetings, except those meetings or portions thereof that address the question of appointment or removal of the director;

(9) Ensure that the expenditures of the council are not greater than the amounts budgeted or available from other revenue sources;

(10) Hire or remove a mental health advocate who shall serve as director of the division of the office of mental health advocacy;

(11) Hire or remove the capital defender who shall serve as the director of the division of the office of the Georgia capital defender; and

(12) Evaluate each circuit public defender's job performance.

(e) The director shall not:

(1) Provide direct legal representation to any person entitled to services pursuant to this chapter; and

(2) Engage in the private practice of law for profit.



§ 17-12-6. Assistance of council to public defenders

(a) The council may assist the public defenders throughout the state in their efforts to provide adequate legal defense to the indigent. Assistance may include:

(1) The preparation and distribution of a basic defense manual and other educational materials;

(2) The preparation and distribution of model forms and documents employed in indigent defense;

(3) The promotion of and assistance in the training of indigent defense attorneys;

(4) The provision of legal research assistance to public defenders; and

(5) The provision of such other assistance to public defenders as may be authorized by law.

(b) The council:

(1) Shall be the fiscal officer for the circuit public defender offices and shall account for all moneys received from each governing authority; and

(2) May collect, maintain, review, and publish in print or electronically records and statistics for the purpose of evaluating the delivery of indigent defense representation in Georgia.



§ 17-12-7. Councilmembers; responsibilities; voting; removal; quorum; meetings; officers; expenses

(a) All members of the council shall at all times act in the best interest of indigent defendants who are receiving legal representation under the provisions of this chapter.

(b) All members of the council shall be entitled to vote on any matter coming before the council unless otherwise provided by law or by rules adopted by the council concerning conflicts of interest.

(c) Each member of the council shall serve until a successor has been appointed. Removal of councilmembers shall be for cause and shall be in accordance with policies and procedures adopted by the council.

(d) Unless otherwise provided in this article, a quorum shall be a majority of the members of the council who are then in office, and decisions of the council shall be by majority vote of the members present, except that a majority of the entire council shall be required to approve the appointment of the chairperson and for annual approval of an alternative delivery system pursuant to Code Section 17-12-36 and other matters as set forth in Code Section 17-12-36. The vote of two-thirds of the members of the entire council shall be required to remove the chairperson of the council or to overturn the director's decision regarding the removal of a circuit public defender.

(e) The council shall meet at least semiannually and at such other times and places as it deems necessary or convenient for the performance of its duties.

(f) The council shall elect a chairperson and such officers from the members of the council as it deems necessary and shall adopt such rules for the transaction of its business as it desires. The chairperson and officers shall serve for a term of two years and may be removed without cause by a vote of two-thirds of the members of the entire council and for cause by a majority vote of the entire council. The chairperson shall retain a vote on all matters except those in which the chairperson has a conflict of interest or the removal of the chairperson for cause. The council shall keep and maintain minutes of all council meetings.

(g) The members of the council shall receive no compensation for their services but shall be reimbursed for their actual expenses incurred in the performance of their duties as members of the council. Any expenses incurred by the council shall be paid from the general operating budget of the council.



§ 17-12-8. Approval by council of programs for representation of indigents; public access to policies and standards

Reserved. Repealed by Ga. L. 2015, p. 519, § 7-7/HB 328, effective July 1, 2015.



§ 17-12-9. Continuing legal education for public defenders and staff

The council shall be authorized to conduct or approve for credit or reimbursement, or both, basic and continuing legal education courses or other appropriate training programs for the circuit public defenders or their staff members. The council, in accordance with such policies as it shall adopt, shall be authorized to provide reimbursement, in whole or in part, for the actual expenses incurred by any circuit public defender or their staff members in attending any approved course or training program from funds as may be appropriated or otherwise made available to the council. The circuit public defenders or their staff members shall be authorized to receive reimbursement for actual expenses incurred in attending approved courses or training programs. The council shall adopt policies governing the approval of courses and training programs for credit or reimbursement as may be necessary to administer this Code section properly.



§ 17-12-10. Annual reporting

(a) Upon request, the council shall prepare annually a report of its activities in order to provide the General Assembly, the Governor, and the Supreme Court of Georgia with an accurate description and accounting of the preceding year's expenditures and revenue, including moneys received from cities and county governing authorities.

(b) Upon request, the council shall provide to the General Assembly, the Governor, and the Supreme Court of Georgia a detailed analysis of all grants and funds, whether public or private, applied for or granted, together with how and in what manner the same are to be utilized and expended.

(c) Upon request, the director shall prepare annually a report in order to provide the General Assembly, the Supreme Court, and the Governor with information on the council's assessment of the delivery of indigent defense services, including, but not limited to, the costs involved in operating each program and each governing authority's indigent person verification system, methodology used, costs expended, and savings realized.



§ 17-12-10.1. Legislative oversight committee created; membership; audits

(a) There is created the Legislative Oversight Committee for the Georgia Public Defender Council which shall be composed of eight persons: three members of the House of Representatives appointed by the Speaker of the House of Representatives, three members of the Senate appointed by the Senate Committee on Assignments or such person or entity as established by Senate rule, and one member of the House of Representatives and one member of the Senate appointed by the Governor. The members of such committee shall be selected within ten days after the convening of the General Assembly in each odd-numbered year and shall serve until their successors are appointed.

(b) The Speaker of the House of Representatives shall appoint a member of such committee to serve as chairperson, and the Senate Committee on Assignments or such person or entity as established by Senate rule shall appoint one member of the committee to serve as vice chairperson during each even-numbered year. The Senate Committee on Assignments or such person or entity as established by Senate rule shall appoint a member of such committee to serve as chairperson, and the Speaker of the House of Representatives shall appoint one member to serve as vice chairperson during each odd-numbered year. Such committee shall meet at least once each year and, upon the call of the chairperson, at such additional times as deemed necessary by the chairperson.

(c) It shall be the duty of such committee to review and evaluate:

(1) Information on new programs submitted by the council;

(2) Information on policies proposed by the council;

(3) The strategic plans for the council;

(4) Program evaluation reports and budget recommendations of the council;

(5) The fiscal impact of fees and fines on counties;

(6) The reports submitted pursuant to Code Section 15-21A-7 in order to identify, among other things, opportunities to reduce or consolidate fees, fines, and surcharges; and

(7) Such other information or reports as deemed necessary by such committee.

(d) The council and director shall cooperate with such committee and provide such information or reports as requested by the committee for the performance of its functions.

(e) The council shall submit its budget estimate to the director of the Office of Planning and Budget in accordance with subsection (a) of Code Section 45-12-78.

(f) The members of such committee shall receive the allowances authorized for legislative members of legislative committees. The funds necessary to pay such allowances shall come from funds appropriated to the House of Representatives and the Senate.

(g) The legislative oversight committee shall be authorized to request that a performance audit of the council be conducted.



§ 17-12-10.2. Civil liability

The members of the council as created by this article, the members of the circuit public defender supervisory panel created by Article 2 of this chapter, and other policy-making or administrative personnel acting in a policy-making or administrative capacity shall not be subject to civil liability resulting from any act or failure to act in the implementation and carrying out of the purposes of this chapter.



§ 17-12-11. Mental health advocacy division; duties, responsibilities, and management

(a) The mental health advocacy division shall represent in any court in this state indigent persons found not guilty by reason of insanity at the time of the crime or found mentally incompetent to stand trial and shall be the successor to the office of mental health advocacy created by Article 4 of this chapter as it existed on June 30, 2008. Any assets or resources of the office of mental health advocacy shall be transferred to the council. The mental health advocacy division office shall serve all counties of this state.

(b) Whenever any person has been found not guilty by reason of insanity at the time of the crime pursuant to Code Section 17-7-131 or found mentally incompetent to stand trial pursuant to Code Section 17-7-130 and has been determined to be an indigent person, the court in which such case is pending shall notify the mental health advocacy division, and the division may assume the defense and representation of such person in all matters pursuant to Code Sections 17-7-130 and 17-7-131, as applicable, if the resources, funding, and staffing of the division allow; provided, however, that the circuit public defender or other attorney who represented the indigent person at the time of the finding of not guilty by reason of insanity at the time of the crime or the finding of mentally incompetent to stand trial shall have the option to retain responsibility for the representation of any such person.

(c) Nothing in this Code section shall prevent the circuit public defender, the court, or the court appointed attorney from requesting the participation of the mental health advocacy division prior to a finding of not guilty by reason of insanity at the time of the crime or a finding of mentally incompetent to stand trial. The circuit public defender, the court, or the court appointed attorney may request that the mental health advocacy division assist in the case prior to a plea being entered and accepted by the court.

(d) If for any reason the mental health advocacy division is unable to represent any indigent person found not guilty by reason of insanity at the time of the crime or found mentally incompetent to stand trial, such representation shall be provided as otherwise provided by law.

(e) The director shall be responsible for management of the mental health advocacy division; provided, however, that the director may delegate day-to-day operations of the division to the mental health advocate.



§ 17-12-12. Georgia capital defender division; duties, responsibilities, and management

(a) The Georgia capital defender division shall represent all indigent persons charged with a capital felony for which the death penalty is being sought in any court in this state and shall be the successor to the Office of the Georgia Capital Defender created by Article 6 of this chapter as it existed on June 30, 2008. Any assets or resources of the Office of the Georgia Capital Defender shall be transferred to the council. The Georgia capital defender division shall serve all counties of this state.

(b) Whenever any person accused of a capital felony for which the death penalty is being sought has been determined to be an indigent person who has requested the assistance of counsel, the court in which the charges are pending shall notify the Georgia capital defender division, and the division shall assume the defense of such person except as provided in Code Section 17-12-12.1.

(c) No person shall be assigned the primary responsibility of representing an indigent person accused of a capital offense for which the death penalty is sought unless such person is authorized to practice law in this state and is otherwise competent to counsel and defend a person charged with a capital felony.

(d) The Georgia capital defender division or appointed counsel's defense of a defendant in a case in which the death penalty is sought shall include all proceedings in the trial court and any appeals to the Supreme Court of Georgia. Neither the Georgia capital defender division nor appointed counsel shall assist with any petition for a writ of habeas corpus in federal court.

(e) The director shall be responsible for management of the Georgia capital defender division; provided, however, that the director may delegate day-to-day operations of the division to the capital defender.



§ 17-12-12.1. Payment of attorney in event of conflict of interest in capital cases; number of attorneys appointed; county governing authority's financial responsibility; expenses

(a) If there is a conflict of interest such that the Georgia capital defender division is unable to defend any indigent person accused of a capital felony for which the death penalty is being sought, the director shall determine and appoint counsel to represent the defendant. The director shall establish the contractual agreement with the defendant's counsel for payment of representing the defendant, and, when feasible and prudent, a flat fee structure shall be utilized.

(b) A maximum of two attorneys shall be paid by the council pursuant to a contractual agreement or at an hourly rate established by the council with state funds appropriated to the council. State funds shall be appropriated to the council for use by the Georgia capital defender division for the first $150,000.00 paid for each death penalty case. Funding for attorney's fees and expenses between $150,000.01 and $250,000.00 for each death penalty case shall be paid through state appropriations for 75 percent of such attorney's fees and expenses, and the county governing authority where the indictment was returned shall pay 25 percent of such attorney's fees and expenses. Funding for all attorney's fees and expenses in excess of $250,000.00 for each death penalty case shall be paid through state appropriations for 50 percent of such attorney's fees and expenses, and the county governing authority where the indictment was returned shall pay 50 percent of such attorney's fees and expenses.

(c) The council, with the assistance of the Georgia capital defender division, shall establish guidelines for all expense requests for cases in which the death penalty is sought, including, but not limited to, attorney's fees, expert witness fees, investigative fees, travel and accommodation expenses, and copy and transcription costs.

(d) A county governing authority may provide supplemental compensation to counsel appointed pursuant to this Code section.



§ 17-12-13. Effective date of article

Repealed by Ga. L. 2011, p. 91, § 9/HB 238, effective July 1, 2011.



§ 17-12-14. Applicability of article

Repealed by Ga. L 2003, p. 191, § 1, effective December 21, 2003.






Article 1A - Representation of Indigents

§§ 17-12-19.1 through 17-12-19. 14

Repealed by Ga. L. 2005, p. ES3, § 16/HB 1EX, effective December 31, 2004.






Article 2 - Public Defenders

§ 17-12-20. Public defender selection panel for each circuit; appointment of public defender; removal; vacancies

(a) On and after July 1, 2011, there is created in each judicial circuit in this state a circuit public defender supervisory panel to be composed of three members, all of whom shall be attorneys who regularly practice in that particular judicial circuit. The chief judge of the superior court of the circuit shall appoint one member. The Governor shall appoint one member. In a single county judicial circuit, the chairperson of the governing authority or sole commissioner shall appoint one member; in multicounty judicial circuits, the chairpersons of the governing authorities or sole commissioners shall caucus and appoint one member. When a caucus is needed to appoint a member of the supervisory panel, the chairperson or sole commissioner of the largest county by population in the judicial circuit shall convene the caucus. Members of the circuit public defender supervisory panel shall be individuals with significant experience working in the criminal justice system or who have demonstrated a strong commitment to the provision of adequate and effective representation of indigent defendants. A prosecuting attorney as defined in paragraph (6) of Code Section 19-13-51, any employee of a prosecuting attorney's office, or an employee of the Prosecuting Attorneys' Council of the State of Georgia shall not serve as a member of the circuit public defender supervisory panel after July 1, 2005. On and after July 1, 2008, no employees of the council shall serve as a member of the circuit public defender supervisory panel. Members of the circuit public defender supervisory panel shall reside in the judicial circuit in which they serve. The circuit public defender supervisory panel members shall serve for a term of five years. Any vacancy for an appointed member shall be filled by the appointing authority within 60 days of the vacancy occurring.

(b) (1) By majority vote of its membership, the circuit public defender supervisory panel shall annually elect a chairperson and secretary. The chairperson shall conduct the meetings and deliberations of the panel and direct all activities. The secretary shall keep accurate records of all the meetings and deliberations and perform such other duties as the chairperson may direct. The panel may be called into session upon the direction of the chairperson or by the council.

(2) By majority vote of its membership, the circuit public defender supervisory panel shall nominate not more than five people to serve as the circuit public defender in the circuit. The director shall select the circuit public defender from the panel's list of nominees. A circuit public defender shall serve a term for up to four years and may be appointed for successive terms but shall not be reappointed if he or she was removed pursuant to subsection (c) of this Code section.

(c) A circuit public defender may be removed for cause by the director. If a circuit public defender wants to appeal such removal, he or she may appeal the decision to the council. By a vote of two-thirds of the members of the entire council, the council may overturn the director's decision. Any appeal regarding a removal request shall be submitted to the council within 15 days of the effective date of the removal, and the council shall take action in hearing the appeal at its next regularly scheduled meeting and take final action within 30 days thereafter. A circuit public defender who has been removed by the director who has filed an appeal with the council shall continue to serve as the circuit public defender until the council reaches a decision on the appeal.

(d) A circuit public defender supervisory panel may convene at any time during its circuit public defender's term of office and shall convene at least annually for purposes of reviewing the circuit public defender's job performance and the performance of the circuit public defender office. The director and circuit public defender shall be notified at least two weeks in advance of the convening of the circuit public defender supervisory panel. The circuit public defender shall be given the opportunity to appear before the circuit public defender supervisory panel and present evidence and testimony. The chairperson shall determine the agenda for the annual review process, but, at a minimum, such review shall include usage of state and local funding, expenditures, and budgeting matters. The chairperson shall make an annual report on or before the thirtieth day of September of each year concerning the circuit public defender supervisory panel's findings regarding the job performance of the circuit public defender and his or her office to the director on a form provided to the panel by the director. If at any time the circuit public defender supervisory panel finds that the circuit public defender is performing in a less than satisfactory manner or finds information of specific misconduct, the circuit public defender supervisory panel may by majority vote of its members adopt a resolution seeking review of its findings and remonstrative action by the director. Such resolution shall specify the reason for such request. All evidence presented and the findings of the circuit public defender supervisory panel shall be forwarded to the director within 15 days of the adoption of the resolution. The director shall initiate action on the circuit public defender supervisory panel's resolution within 30 days of receiving the resolution. The director shall notify the circuit public defender supervisory panel, in writing, of any actions taken pursuant to submission of a resolution under this subsection.

(e) If a vacancy occurs for the position of circuit public defender, the director shall appoint an interim circuit public defender to serve until the director has appointed a replacement. Within 30 days of the vacancy occurring, the circuit public defender supervisory panel shall meet and nominate not more than five people to serve as a replacement circuit public defender. The director shall select the replacement circuit public defender from the panel's list of nominees.



§ 17-12-21. Qualifications for public defender position

To be eligible to fill the position of circuit public defender, a person must:

(1) Have attained the age of 25 years;

(2) Have been duly admitted and licensed to practice law in the superior courts for at least three years;

(3) Be a member in good standing of the State Bar of Georgia; and

(4) If previously disbarred from the practice of law, have been reinstated as provided by law.



§ 17-12-22. Procedure for appointment of attorneys for indigent defendants in event of public defender's conflict of interest; identification of conflict

(a) The director, with input from the council, shall establish a procedure for providing legal representation in cases where the circuit public defender office has a conflict of interest. Such procedure may include, but shall not be limited to, the appointment of individual counsel on a case-by-case basis or the utilization of another circuit public defender office. Whatever procedure the director establishes for each circuit's conflict of interest cases shall be adhered to by the circuit public defender office. It is the intent of the General Assembly that the director consider the most efficient and effective system to provide legal representation where the circuit public defender office has a conflict of interest.

(b) The circuit public defender shall establish a method for identifying conflicts of interest at the earliest possible opportunity. If there is a conflict of interest such that the circuit public defender office cannot represent a defendant and an attorney who is not employed by the circuit public defender office is appointed, such attorney shall have a contractual relationship with the council to represent indigent persons in conflict of interest cases, and such relationship may include, but shall not be limited to, a flat fee structure.

(c) Attorneys who seek appointment in conflict cases shall have such experience or training in the defense of criminal cases as is necessary in light of the complexity of the case to which he or she is appointed and shall meet such qualifications and standards for the representation of indigent defendants as are established by the council.



§ 17-12-23. Cases in which public defender representation required; timing of representation; juvenile divisions; contracts with local governments

(a) The circuit public defender shall provide representation in the following actions and proceedings:

(1) Any case prosecuted in a superior court under the laws of the State of Georgia in which there is a possibility that a sentence of imprisonment or probation or a suspended sentence of imprisonment may be adjudged;

(2) A hearing on a revocation of probation in a superior court;

(3) Any juvenile court case where the juvenile may face a disposition of confinement, commitment, or probation; and

(4) Any direct appeal of any of the proceedings enumerated in paragraphs (1) through (3) of this subsection.

(b) In each of the actions and proceedings enumerated in subsection (a) of this Code section, entitlement to the services of counsel begins not more than three business days after the indigent person is taken into custody or service is made upon him or her of the charge, petition, notice, or other initiating process and such person makes an application for counsel to be appointed.

(c) Each circuit public defender shall establish a juvenile division within the circuit public defender office to specialize in the defense of juveniles.

(d) A city or county may contract with the circuit public defender office for the provision of criminal defense for indigent persons accused of violating city or county ordinances or state laws. If a city or county does not contract with the circuit public defender office, the city or county shall be subject to all applicable policies and standards adopted by the council for representation of indigent persons in this state.



§ 17-12-24. Financial eligibility for indigent defense services representation; operation of public defender's office

(a) The circuit public defender, any other person or entity providing indigent defense services, or the system established pursuant to Code Section 17-12-80 shall determine if a person or juvenile arrested, detained, or charged in any manner is an indigent person entitled to representation under this chapter.

(b) The circuit public defenders shall administer and coordinate the day-to-day operations of their respective offices and shall supervise the assistant public defenders and other staff serving in the office.

(c) The circuit public defender shall keep and maintain appropriate records, which shall include the number of persons represented, including cases assigned to other counsel based on conflict of interest; the offenses charged; the outcome of each case; the expenditures made in carrying out the duties imposed by this chapter; and any other information requested by the council.



§ 17-12-25. Salary of public defender; private practice prohibited

(a) Each circuit public defender shall receive an annual salary of $99,526.00, and cost-of-living adjustments may be given by the General Assembly in the General Appropriations Act by a percentage not to exceed the average percentage of the general increase in salary as may from time to time be granted to employees of the executive, judicial, and legislative branches of government; provided, however, that any increase for such circuit public defender shall not include within-grade step increases for which classified employees as defined by Code Section 45-20-2 are eligible. Any increase granted pursuant to this subsection shall become effective at the same time that funds are made available for the increase for such employees. The Office of Planning and Budget shall calculate the average percentage increase. Each circuit public defender may also be entitled to an accountability court salary supplement as set forth in Code Section 17-12-25.1.

(b) The county or counties comprising the judicial circuit may supplement the salary of the circuit public defender in an amount as is or may be authorized by local Act or in an amount as may be determined by the governing authority of the county or counties, whichever is greater.

(c) No circuit public defender shall engage in the private practice of law for profit or serve concurrently in any judicial office.



§ 17-12-25.1. Accountability court supplement

(a) Whenever a circuit has implemented a drug court division, mental health court division, or veterans court division, then on and after January 1, 2016, the state shall pay the circuit public defender in such circuit an annual accountability court supplement of $6,000.00. Such supplement shall be paid from state funds by the Georgia Public Defender Council in equal monthly installments as regular compensation.

(b) Notwithstanding Code Sections 17-12-27 and 17-12-28, the accountability court salary supplement paid pursuant to this Code section shall not be included in any calculation of compensation paid to assistant circuit public defenders or investigators that is measured as a percentage of a circuit public defender's salary.

(c) When a local law provides for a salary to be paid based on a percentage of, total compensation for, or similar mathematical relationship to a circuit public defender's salary, the accountability court salary supplement paid pursuant to this Code section shall not be included in the calculation of compensation to be paid by a county, municipality, or consolidated government.

(d) Notwithstanding subsection (b) of Code Section 17-12-25 and Code Section 17-12-30, on and after January 1, 2016, no county or counties comprising the circuit shall increase an aggregate county salary supplement paid to the circuit public defender or a state-paid position appointed pursuant to this article, if such supplement is $50,000.00 or more.



§ 17-12-26. Budget of the council

The council shall prepare and submit to the director of the Office of Planning and Budget its budget estimate necessary for fulfilling the purposes of this chapter in accordance with Code Section 45-12-78. The council shall be authorized to seek, solicit, apply for, and utilize funds from any public or private source to use in fulfilling the purposes of this chapter.



§ 17-12-27. Appointment of assistant public defenders; salary; promotions

(a) Subject to the provisions of this Code section, the circuit public defender in each judicial circuit is authorized to appoint:

(1) One assistant public defender for each superior court judge authorized for the circuit, excluding the chief judge and senior judges; and

(2) Subject to funds being appropriated by the General Assembly or otherwise available, additional assistant public defenders as may be authorized by the council. In authorizing additional assistant public defenders, the council shall consider the caseload, present staff, and resources available to each circuit public defender and shall make authorizations as will contribute to the efficiency of individual circuit public defenders and the effectiveness of providing adequate legal defense for indigent defendants.

(b) Each assistant public defender appointed pursuant to subsection (a) of this Code section shall be classified based on education, training, and experience. The jobs of assistant public defenders and the minimum qualifications required for appointment or promotion to each job shall be established by the council based on education, training, and experience and in accordance with the provisions of Code Sections 17-12-30 and 17-12-34.

(c) Each assistant public defender appointed pursuant to this Code section shall be compensated based on a salary range established in accordance with subsection (c) of Code Section 17-12-30. The salary range for each job established in accordance with subsection (b) of this Code section shall be as follows:

(1) Assistant public defender I. Not less than $38,124.00 nor more than 65 percent of the compensation of the circuit public defender;

(2) Assistant public defender II. Not less than $40,884.00 nor more than 70 percent of the compensation of the circuit public defender;

(3) Assistant public defender III. Not less than $45,108.00 nor more than 80 percent of the compensation of the circuit public defender; and

(4) Assistant public defender IV. Not less than $52,176.00 nor more than 90 percent of the compensation of the circuit public defender.

(d) All personnel actions involving attorneys appointed pursuant to this Code section shall be made by the circuit public defender in writing in accordance with the provisions of Code Section 17-12-30.

(e) (1) All salary advancements shall be based on quality of work, education, and performance.

(2) The salary of an assistant public defender appointed pursuant to this Code section may be increased at the first of the calendar month following the anniversary of his or her appointment.

(3) The salary of any assistant public defender who, subsequent to his or her appointment pursuant to this Code section, is awarded an LL.M. or S.J.D. degree by a law school recognized by the State Bar of Georgia from which a graduate of or student enrolled therein is permitted to take the bar examination or by a law school accredited by the American Bar Association or the Association of American Law Schools may be increased effective on the first day of the calendar month following the award of the degree, provided that such advancement does not exceed the maximum of the salary range applicable to the attorney's job classification.

(f) Any assistant public defender appointed pursuant to this Code section may be promoted to the next highest job at any time the attorney meets the minimum qualifications for such job, but in order to be eligible for promotion, the attorney shall have served not less than 12 months in the job from which the attorney is to be promoted. When an assistant public defender is promoted to the next highest job, the assistant public defender shall enter the higher job at an annual salary greater than the annual salary the assistant public defender was receiving immediately prior to the promotion.

(g) All full-time state paid employees of the office of the circuit public defender shall be state employees in the unclassified service as defined by Chapter 20 of Title 45 with all benefits of such appointed state employees as provided by law. A circuit public defender, assistant public defender, or local public defender may be issued an employee identification card by his or her employing agency; provided, however, that no employer of any such public defender shall issue nor shall any public defender display, wear, or carry any badge, shield, card, or other item that is similar to a law enforcement officer's badge or that could be reasonably construed to indicate that the public defender is a peace officer or law enforcement official.

(h) Notwithstanding the provisions of subsection (g) of this Code section, an employee of a local public defender office who was an employee of the office on June 30, 2004, and who becomes a circuit public defender or an employee of a circuit public defender office before July 1, 2005, may elect, with the consent of the former employer and the consent of the council, to remain an employee of the entity for which the employee worked as a local public defender; and such entity shall be his or her employer for all purposes, including, without limitation, compensation and employee benefits. The right to make an election pursuant to this subsection shall expire on July 1, 2005. The council shall reimburse the appropriate entity for compensation, benefits, and employer contributions under the federal Social Security Act, but the total payment from the council to the entity on behalf of the employee shall not exceed the amount otherwise payable to or for the employee under the circumstance where the employee had become a state employee.



§ 17-12-28. Appointment of investigator; role and responsibilities; compensation; promotions

(a) Subject to the provisions of this Code section, the circuit public defender in each judicial circuit is authorized to appoint one investigator to assist the circuit public defender in the performance of his or her official duties in the preparation of cases for trial. Subject to funds being appropriated by the General Assembly or otherwise available, the circuit public defender in each judicial circuit may appoint additional investigators as may be authorized by the council. In authorizing additional investigators, the council shall consider the caseload, present staff, and resources available to each circuit public defender and shall make authorizations as will contribute to the efficiency of individual circuit public defenders and the effectiveness of circuit public defenders throughout the state in providing adequate legal defense for indigent defendants.

(b) An investigator appointed pursuant to this Code section shall be not less than 21 years of age and shall serve at the pleasure of the circuit public defender.

(c) An investigator appointed pursuant to this Code section shall:

(1) Assist the attorneys within the office of the circuit public defender in the preparation of cases for preliminary hearings, pretrial hearings, and trial; and

(2) Perform other duties as are required by the circuit public defender.

(d) Each investigator appointed pursuant to this Code section shall be compensated based on a salary range established pursuant to Code Section 17-12-30. The salary range for the investigator appointed pursuant to this Code section shall be not less than $30,828.00 nor more than 70 percent of the compensation of the circuit public defender from state funds.

(e) (1) Except as otherwise provided in this subsection, an investigator appointed pursuant to this Code section shall be appointed initially to the entry grade of the job on the state-wide pay ranges.

(2) Any person who is employed in a nonstate paid investigator's position within the office of the circuit public defender may be transferred to a state paid position. Such transfer shall be to the job and salary range commensurate with the education and experience of the employee.

(3) Any person who is employed as a peace officer by an agency of the executive branch of state government who is appointed as an investigator pursuant to this Code section without a break in service may be appointed to an annual salary at least equal to the annual salary the person received on the last day of employment immediately preceding said appointment.

(4) Any person who was a certified peace officer employed on a full-time basis by this state, the United States or any of the several states, or a political subdivision or authority thereof may be appointed to the salary that gives the officer credit for experience as a full-time certified peace officer.

(f) Personnel appointed pursuant to this Code section shall be reimbursed for actual expenses incurred in the performance of their official duties.



§ 17-12-29. Employment of supplemental personnel; compensation

(a) Each circuit public defender is authorized to employ administrative, clerical, and paraprofessional personnel as may be authorized by the council based on funds appropriated by the General Assembly or otherwise available; provided, however, that each circuit public defender shall be authorized not less than two such personnel. In authorizing administrative, clerical, and paraprofessional personnel, the council shall consider the caseload, present staff, and resources available to each circuit public defender and shall make authorizations as will contribute to the efficiency of individual circuit public defenders in providing effective criminal defense for indigent defendants.

(b) Personnel appointed pursuant to this Code section shall be compensated based on a salary range developed in accordance with Code Section 17-12-30.

(c) All personnel actions involving personnel appointed pursuant to this Code section shall be in accordance with the provisions of Code Section 17-12-30.



§ 17-12-30. Classification of personnel; responsibilities; compensation; local supplements

(a) All state paid personnel employed by the circuit public defenders pursuant to this article shall be employees of the executive branch of state government and shall be in the unclassified service as defined by Code Section 45-20-2.

(b) Personnel employed by the circuit public defenders pursuant to this article shall have the authority, duties, powers, and responsibilities as are authorized by law or as assigned by the circuit public defender and shall serve at the pleasure of the circuit public defender.

(c) (1) The council shall establish salary ranges for each state paid position authorized by this article or any other provision of law. Salary ranges shall be similar to the state-wide and senior executive ranges adopted pursuant to the rules of the State Personnel Board and shall provide for minimum, midpoint, and maximum salaries not to exceed the maximum allowable salary. In establishing the salary ranges, all amounts will be rounded off to the nearest whole dollar. The council may, from time to time, revise the salary ranges to include across-the-board increases which the General Assembly may from time to time authorize in the General Appropriations Act.

(2) The circuit public defender shall fix the compensation of each state paid employee appointed pursuant to this article in accordance with the job to which the person is appointed and the appropriate salary range.

(3) All salary advancements shall be based on quality of work, training, and performance. The salary of state paid personnel appointed pursuant to this article may be increased at the first of the calendar month following the annual anniversary of the person's appointment. No employee's salary shall be advanced beyond the maximum established in the applicable pay range.

(4) Any reduction in salary shall be made in accordance with the salary range for the position and the policies adopted by the council.

(5) The compensation of state paid personnel appointed pursuant to this article shall be paid in equal installments by the council as provided by this subsection from funds appropriated for such purpose. The council may authorize employees compensated pursuant to this Code section to participate in voluntary salary deductions as provided by Article 3 of Chapter 7 of Title 45.

(6) The governing authority of the county or counties comprising a judicial circuit may supplement the salary or fringe benefits of any state paid position appointed pursuant to this article.

(7) The governing authority of any municipality within the judicial circuit may, with the approval of the circuit public defender, supplement the salary or fringe benefits of any state paid position appointed pursuant to this article.



§ 17-12-31. Employment of additional personnel

(a) The circuit public defender in each judicial circuit may employ additional assistant circuit public defenders, deputy circuit public defenders, or other attorneys, investigators, paraprofessionals, clerical assistants, and other employees or independent contractors if the employment of such additional personnel is provided for by local law or if the employment of such additional personnel is specifically authorized and funded by the governing authority of the county or counties comprising the judicial circuit. The circuit public defender shall define the duties and fix the title of any attorney or other employee of the office of the circuit public defender.

(b) Personnel employed by the circuit public defender pursuant to this Code section shall serve at the pleasure of the circuit public defender and shall be compensated by the county or counties comprising the judicial circuit in the manner and in an amount fixed either by local Act or by the circuit public defender with the specific approval of the county or counties comprising the judicial circuit.



§ 17-12-32. Contracting with the council for personnel paid by local government

The governing authority of any county or municipality within the judicial circuit which provides additional personnel for the office of circuit public defender may contract with the council to provide such additional personnel in the same manner as is provided for state paid personnel in this article. Any such personnel shall be considered state employees and shall be entitled to the same fringe benefits as other state paid personnel employed by the circuit public defender pursuant to this article. The governing authority of such county or municipality shall transfer to the council such funds as may be necessary to cover the compensation, benefits, travel, and other expenses for such personnel.



§ 17-12-33. Assistant public defenders' private practice of law or concurrent judicial service prohibited; admission to bar in Georgia

(a) Any assistant public defender or other attorney at law employed full time by the circuit public defender who is compensated in whole or in part by state funds shall not engage in the private practice of law for profit or serve concurrently in any judicial office.

(b) Any assistant public defender or any other attorney at law employed by the circuit public defender shall be a member of the State Bar of Georgia and shall be admitted to practice before the appellate courts of this state. The assistant public defender shall serve at the pleasure of the circuit public defender and shall have such authority, powers, and duties as may be assigned by the circuit public defender.



§ 17-12-34. Pro rata sharing of expenses and resources by counties in each circuit

The governing authority of the county shall provide, in conjunction and cooperation with the other counties in the judicial circuit and in a pro rata share according to the population of each county, appropriate offices, utilities, telephone expenses, materials, and supplies as may be necessary to equip, maintain, and furnish the office or offices of the circuit public defender in an orderly and efficient manner. The provisions of an office, utilities, telephone expenses, materials, and supplies shall be subject to the budget procedures required by Article 1 of Chapter 81 of Title 36.



§ 17-12-35. Acceptance of other funding

A circuit public defender office may contract with and may accept funds and grants from any public or private source.



§ 17-12-36. Alternative delivery system; annual review of operations by council; record keeping

(a) The council may permit a judicial circuit composed of a single county to continue in effect an alternative delivery system to the one set forth in this article if:

(1) The delivery system:

(A) Has a full-time director and staff and had been fully operational for at least two years on July 1, 2003; or

(B) Is administered by the county administrative office of the courts or the office of the court administrator of the superior court and had been fully operational for at least two years on July 1, 2003;

(2) The council, by majority vote of the entire council, determines that the delivery system meets or exceeds its policies as the council adopts;

(3) The governing authority of the county comprising the judicial circuit enacts a resolution expressing its desire to continue its delivery system and transmits a copy of such resolution to the council not later than September 30, 2004; and

(4) The governing authority of the county comprising the judicial circuit enacts a resolution agreeing to fully fund its delivery system.

(b) A judicial circuit composed of a single county may request an alternative delivery system only one time; provided, however, that if such judicial circuit's request for an alternative delivery system was disapproved on or before December 31, 2004, such judicial circuit may make one further request on or before September 1, 2005. The council shall allow such judicial circuit to have a hearing on such judicial circuit's request.

(c) The council shall make a determination with regard to continuation of an alternative delivery system not later than December 1, 2005, and if the council determines that such judicial circuit's alternative delivery system does not meet the requirements as established by the council, the council shall notify such judicial circuit of its deficiencies in writing and shall allow such judicial circuit an opportunity to cure such deficiencies. The council shall make a final determination with regard to continuation of an alternative delivery system on or before December 31, 2005. Initial and subsequent approvals of alternative delivery systems shall be by a majority vote of the entire council.

(d) Any circuit whose alternative delivery system is disapproved at any time shall be governed by the provisions of this article other than this Code section.

(e) In the event an alternative delivery system is approved, the council shall annually review the operation of such system and determine whether such system is meeting the requirements as established by the council and is eligible to continue operating as an approved alternative delivery system. In the event the council determines that such system is not meeting the requirements as established by the council, the council shall provide written notice to such system of the deficiencies and shall provide such system an opportunity to cure such deficiencies.

(f) In the event an alternative delivery system is approved, it shall keep and maintain appropriate records, which shall include the number of persons represented; the offenses charged; the outcome of each case; the expenditures made in providing services; and any other information requested by the council.

(g) In the event the council disapproves an alternative delivery system either in its initial application or annual review, such system may appeal such decision to the council under such rules and procedures as shall be prescribed by the council.

(h) An approved alternative delivery system shall be paid by the council, from funds available to the council, in an amount equal to the amount that would have been allocated to the judicial circuit for the minimum salary of the circuit public defender, the assistant circuit public defenders, the investigator, and the administrative staff, exclusive of benefits, if the judicial circuit was not operating an alternative delivery system.



§ 17-12-37. Effective date of article

This article shall become effective on January 1, 2005; provided, however, that the council and the circuit public defender selection panels shall be authorized to take administrative actions as may be necessary or appropriate to prepare for and phase-in full implementation of this article on or after December 31, 2003.






Article 3 - Assistance by Third-Year Law Students or Staff Instructors

§ 17-12-40. Definitions

As used in this article, the term:

(1) "Circuit public defender" means any circuit public defender of this state or assistants of such officer.

(2) "Criminal proceeding" means any investigation, trial, juvenile proceeding, adjudicatory hearing, or other legal proceeding by which a person's liability for a crime is investigated or determined, commencing with the investigation and including the final disposition of the case.

(3) "Law school" means a law school within or outside this state which is approved by the American Bar Association or which is authorized to operate under Code Section 20-3-250.8.

(4) "Staff instructor" means a full-time professional staff instructor of a law school in this state who has been admitted to the bar of another state but who has not yet been admitted to the bar of this state.

(5) "Third-year law student" means a student regularly enrolled and in good standing in a law school within or outside this state who has satisfactorily completed at least two-thirds of the requirements for the first professional degree in law (J.D. or its equivalent) in not less than four semesters or six quarters of residence.



§ 17-12-41. Assistance of public defender by third-year law student or staff instructor

An authorized third-year law student or staff instructor, when under the supervision of a circuit public defender, may assist in criminal proceedings within this state as if admitted and licensed to practice law in this state except that all pleadings and other entries of record must be signed by a circuit public defender or by his or her duly appointed assistant and that, in the conduct of a trial or other criminal proceeding, a circuit public defender or his or her duly appointed assistant must be physically present.



§ 17-12-42. Judge may prescribe type of assistance provided by law student or staff instructor; certification by law school dean

A third-year law student or staff instructor may be authorized to assist a circuit public defender in such form and manner as the judge of the court may prescribe, taking care that the requirements of this article and the good moral character of the third-year law student or staff instructor are properly certified by the dean of the law school.



§ 17-12-43. Clerk of court to maintain records; limited period of assistance

As to each third-year law student or staff instructor authorized to assist a circuit public defender, there shall be kept on file in the office of the clerk of the court in the county where such authority is to be exercised the dean's certificate, the student's and instructor's oaths, and the judge's order as contemplated under Code Section 17-12-42. The authority to assist a circuit public defender as allowed under this Code section shall extend for no longer than 18 months. If during this period any change occurs in the status of the student or instructor at the law school in which he or she was enrolled or employed, that is, if the student ceases his or her enrollment, is suspended, or is expelled or if the instructor ceases his or her employment or is released by the school, any such authority shall terminate and be revoked.



§ 17-12-44. Exception to qualification requirements for public defender or assistant public defender

Any third-year law student or staff instructor authorized to assist a circuit public defender under this article is not required to possess the qualifications for appointment to the office of circuit public defender or appointment as an assistant circuit public defender as provided in Article 1 of this chapter.



§ 17-12-45. Effective date of article

This article shall become effective on January 1, 2005.






Article 3A - Recovery of Attorney's Fees and Costs

§ 17-12-50. Definitions

As used in this article, the term:

(1) "Paid in part" means payment by a county or municipality for a part of the cost of the provision of indigent defense services pursuant to a contract with a circuit public defender office as set forth in subsection (d) of Code Section 17-12-23. The term shall not include payment by a county or municipality for office space and other supplies as set forth in Code Section 17-12-34.

(2) "Public defender" means an attorney employed by a circuit public defender office or any other attorney who is paid from public funds to represent an indigent person in a criminal case.



§ 17-12-51. Repayment of attorney's fees as condition of probation

(a) When a defendant who is represented by a public defender, who is paid in part or in whole by a county, enters a plea of nolo contendere, first offender, or guilty or is otherwise convicted, the court may impose as a condition of probation repayment of all or a portion of the cost for providing legal representation and other expenses of the defense if the payment does not impose a financial hardship upon the defendant or the defendant's dependent or dependents. The defendant shall make the payment through the community supervision officer to the county.

(b) When a defendant who is represented by a public defender, who is paid in part or in whole by a municipality, enters a plea of nolo contendere, first offender, or guilty or is otherwise convicted, the court may impose as a condition of probation repayment of all or a portion of the cost for providing legal representation and other expenses of the defense if the payment does not impose a financial hardship upon the defendant or the defendant's dependent or dependents. The defendant shall make the payment through the community supervision officer to the municipality.

(c) If a defendant who is represented by a public defender, who is paid for entirely by the state, enters a plea of nolo contendere, first offender, or guilty or is otherwise convicted, the court may impose as a condition of probation repayment of all or a portion of the cost for providing legal representation and other costs of the defense if the payment does not impose a financial hardship upon such defendant or such defendant's dependent or dependents. Such defendant shall make such payment through the community supervision officer to the Georgia Public Defender Council for payment to the general fund of the state treasury.

(d) In determining whether or not a payment imposed under this Code section imposes a financial hardship upon a defendant or defendant's dependent or dependents and in determining the amount of the payment to impose, the court shall consider the factors set forth in Code Section 17-14-10. The public defender may provide the court with an estimate of the cost for providing to the defendant the legal representation and other expenses of the defense. If requested by the defendant, the court shall hold a hearing to determine the amount to be paid.

(e) This Code section shall not apply to a disposition involving a child pursuant to Chapter 11 of Title 15, relating to juvenile proceedings.



§ 17-12-52. Recovery of payment or reimbursement by a county or municipality

(a) A county or municipality may recover payment or reimbursement from a person who has received legal assistance from a public defender paid in part or in whole by the county or municipality:

(1) If the person was not eligible to receive such legal assistance; or

(2) If the person has been ordered to pay for the legal representation and other expenses of the defense pursuant to Code Section 17-12-51 and has not paid for the legal services.

(b) An action shall be brought within four years after the date on which the legal services were received.

(c) In determining the amount of the payment imposed under this Code section, the court shall consider the factors set forth in Code Section 17-14-10. The public defender may provide the court with an estimate of the cost for providing to the defendant the legal representation and other expenses of the defense.

(d) This Code section shall not apply to proceedings involving a child pursuant to Chapter 11 of Title 15, relating to juvenile proceedings.






Article 4 - Verification of Indigency

§ 17-12-80. Verification of indigency required; procedure; timing of notification of eligibility

(a) In order to retain funding as provided in Code Sections 15-21-74 and 15-21A-6, a governing authority shall verify that the applicant qualifies as an indigent person. The governing authority shall establish the methodology for verification and fund such process. The governing authority shall produce auditable information to the council to substantiate its verification process as requested by the council or its director.

(b) The council shall establish policies to determine approval of an indigent person verification system and shall annually provide written notification to the Georgia Superior Court Clerks' Cooperative Authority as to whether or not a governing authority has an approved indigent person verification system.

(c) The governing authority shall advise the circuit public defender, if applicable, or the administrator of the indigent defense system for the jurisdiction of the name of each person who has applied for legal services and provide identifying information for those persons who are financially eligible for services within one business day of such person's application for services.






Article 5 - Office of Multicounty Public Defender



Article 6 - Georgia Capital Defender






Chapter 13 - Criminal Extradition

Article 1 - General Provisions

§ 17-13-1. Requirements as to applications for requisitions for extradition of fugitives from justice of this state

In addition to rules adopted by the Governor, the following rules shall be observed as a condition precedent to obtaining a requisition by him for the extradition of any fugitive from the justice of this state:

(1) The application for a requisition shall be made to the Governor by a district attorney, prosecuting attorney of a state court, judge of a city or state court, or the mayor of any municipal corporation of this state and must show the full name of the fugitive for whom extradition is asked, the crime charged, the state or territory to which he has fled, the full name of the person suggested to act as agent of this state to receive and convey the fugitive to this state, the agent in no case to be the prosecutor; but the Governor may, in his discretion, appoint some other suitable person as agent of this state to receive and convey the fugitive. The application must also show that the ends of public justice require that the fugitive shall be brought back to this state for trial and that the requisition is not wanted for the purpose of enforcing the collection of a debt or for any private purpose whatever but solely for the purpose of a criminal prosecution as provided by law;

(2) The application shall be accompanied by the affidavit of the prosecutor, if any, stating that the requisition is wanted for the sole purpose of punishing the accused and not in any way to collect a debt or money or to enforce the payment thereof;

(3) If the fugitive has been indicted, two certified copies of the indictment or presentment shall be forwarded to the Governor with the application; and

(4) If no indictment has been preferred and an affidavit is the basis of the requisition, the affidavit shall describe the crime committed, with all the particularity required in an indictment, and two certified copies of the affidavit shall accompany the petition for the requisition.



§ 17-13-2. Duty of Governor to make requisitions

When an application is made as provided in Code Section 17-13-1 and in accordance with other rules adopted by the Governor, he shall make his requisition for the extradition of the fugitive under the seal of the office of the Governor, according to law.



§ 17-13-3. Expense of returning fugitives to be first authorized by county governing authority

Before any expenses shall be incurred by any officer or duly authorized agent of the state for bringing back to the county where the crime was committed any fugitive from the justice of this state, who may be beyond the limits of the state, so as to become a charge upon any county where the crime was committed, the incurring of any such expense and the amount thereof shall be first authorized by the county governing authority.



§ 17-13-4. Arrest and delivery to authorities of fugitive from foreign country

Whenever a fugitive from justice from a foreign country is found within this state, and by the treaty stipulations of the United States the person is to be surrendered to the authorities of the foreign country upon requisition from the proper officers, the Governor, by his warrant, shall cause him to be arrested and delivered over to such authorities.



§ 17-13-5. Execution of warrants for arrest of fugitives from justice

When the Governor or other officer issues a warrant of arrest, it is the duty of the sheriffs, their deputies, coroners, and constables to execute it when placed in their hands.






Article 2 - Uniform Criminal Extradition Act

§ 17-13-20. Short title

This article shall be known and may be cited as the "Uniform Criminal Extradition Act."



§ 17-13-21. Definitions

As used in this article, the term:

(1) "Executive authority" includes the Governor and any person performing the functions of governor in a state other than this state.

(2) "Governor" includes any person performing the functions of governor by authority of the laws of this state.

(3) "State," referring to a state other than this state, includes the District of Columbia and any other state or territory, organized or unorganized, of the United States of America.



§ 17-13-22. Duty of Governor to have fugitives from justice arrested and delivered to executive authorities of other states

Subject to this article, the Constitution of the United States, and any and all acts of Congress enacted in pursuance thereof, it is the duty of the Governor of this state to have arrested and delivered up to the executive authority of any other state any person charged in that state with treason, felony, or other crime, who has fled from justice and is found in this state.



§ 17-13-23. Form of demand for extradition of person charged with crime in another state

No demand for the extradition of a person charged with a crime in another state shall be recognized by the Governor unless in writing, alleging, except in cases arising under Code Section 17-13-25, that the accused was present in the demanding state at the time of the commission of the alleged crime and that thereafter he fled from the state, and accompanied by a copy of an indictment found, or by information supported by affidavit in the state having jurisdiction of the crime, or by a copy of an affidavit made before a magistrate there, together with a copy of any warrant which was issued thereupon, or by a copy of a judgment of conviction or of a sentence imposed in execution thereof, together with a statement by the executive authority of the demanding state that the person claimed has escaped from confinement or has broken the terms of his bail, probation, or parole. The indictment, information, or affidavit made before the magistrate must substantially charge the person demanded with having committed a crime under the law of the state; and the copy of the indictment, information, affidavit, judgment of conviction, or sentence must be authenticated by the executive authority making the demand.



§ 17-13-24. Extradition of person imprisoned or awaiting trial in another state or who has left the demanding state under compulsion

(a) When it is desired to have returned to this state a person charged in this state with a crime, and such person is imprisoned or is held under criminal proceedings then pending against him in another state, the Governor of this state may agree with the executive authority of the other state for the extradition of the person before the conclusion of the proceedings or of his term of sentence in the other state, upon condition that the person be returned to the other state, at the expense of this state, as soon as the prosecution in this state is terminated.

(b) The Governor of this state may also surrender, on demand of the executive authority of any other state, any person in this state who is charged in the manner provided in Code Section 17-13-43 with having violated the laws of the state whose executive authority is making the demand, even though such person left the demanding state involuntarily.



§ 17-13-25. Extradition of persons not present in demanding state at time of commission of crime

The Governor of this state may also surrender, on demand of the executive authority of any other state, any person in this state charged in such other state in the manner provided in Code Section 17-13-23 with committing an act in this state, or in a third state, intentionally resulting in a crime in the state whose executive authority is making the demand and the provisions of this article not otherwise inconsistent shall apply to such cases, even though the accused was not in that state at the time of the commission of the crime and has not fled therefrom.



§ 17-13-26. Investigation of case upon receipt of demand for extradition

When a demand for the surrender of a person charged with a crime shall be made upon the Governor of this state by the executive authority of another state, the Governor may call upon the Attorney General or any prosecuting officer in this state to investigate or assist in investigating the demand, to report to him the situation and circumstances of the person so demanded, and to advise whether he ought to be surrendered.



§ 17-13-27. Issue of Governor's warrant of arrest; recitals

If the Governor decides that the demand should be complied with, he shall sign a warrant of arrest, which shall be sealed with the seal of the office of the Governor and directed to any peace officer or other person whom he may think fit to entrust with the execution thereof. The warrant must substantially recite the facts necessary to the validity of its issuance.



§ 17-13-28. Manner and place of execution of warrant

The warrant shall authorize the peace officer or other person to whom directed to arrest the accused at any time and any place where he may be found within the state, to command the aid of all peace officers or other persons in the execution of the warrant, and to deliver the accused, subject to other provisions of this article, to the duly authorized agent of the demanding state.



§ 17-13-29. Authority of arresting officers; penalties for refusal to assist arresting officers

Every peace officer or other person empowered to make the arrest shall have the same authority, in arresting the accused, to command assistance therein as peace officers have by law in the execution of any criminal process directed to them, with like penalties against those who refuse their assistance.



§ 17-13-30. Rights of accused person; application for writ of habeas corpus; hearing; penalty

(a) No person arrested upon a warrant shall be delivered over to the agent whom the executive authority demanding him shall have appointed to receive him unless he shall first be taken forthwith before a judge of a court of record in this state, who shall inform him of the demand made for his surrender, of the crime with which he is charged, and that he has the right to demand and procure legal counsel. If the prisoner or his counsel shall state that he or they desire to test the legality of his arrest, the judge of the court of record shall fix a reasonable time to be allowed him within which to apply for a writ of habeas corpus. When the writ is applied for, notice thereof, and of the time and place of hearing thereon, shall be given to the prosecuting officer of the county in which the arrest is made and in which the accused is in custody and to the agent of the demanding state.

(b) Any officer who shall deliver to the agent for extradition of the demanding state a person in his custody under the Governor's warrant, in willful disobedience of subsection (a) of this Code section, shall be guilty of a misdemeanor and, upon conviction, shall be fined not more than $1,000.00 or be imprisoned not more than six months, or both.



§ 17-13-31. Duty of district attorney to answer and defend habeas corpus action

The district attorney shall answer and defend any habeas corpus action brought under this article, which action contests the issuance, execution, or validity of a Governor's warrant of arrest, unless the Governor shall direct the Attorney General to answer and defend the habeas corpus action.



§ 17-13-32. Confinement in jail of person being extradited to another state when necessary

(a) The officer or persons executing the Governor's warrant of arrest or the agent of the demanding state to whom the prisoner may have been delivered may, when necessary, confine the prisoner in the jail of any county or city through which he may pass; and the keeper of the jail must receive and safely keep the prisoner until the officer or person having charge of him is ready to proceed on his route, such officer or person being chargeable with the expense of keeping.

(b) The officer or agent of a demanding state to whom a prisoner may have been delivered following extradition proceedings in another state, or to whom a prisoner may have been delivered after waiving extradition in such other state, and who is passing through this state with such a prisoner for the purpose of immediately returning the prisoner to the demanding state may, when necessary, confine the prisoner in the jail of any county or city through which he may pass; and the keeper of the jail must receive and safely keep the prisoner until the officer or agent having charge of him is ready to proceed on his route, the officer or agent, however, being chargeable with the expense of keeping; provided, however, that the officer or agent shall produce and show to the keeper of the jail satisfactory written evidence of the fact that he is actually transporting the prisoner to the demanding state after a requisition by the executive authority of the demanding state. The prisoner shall not be entitled to demand a new requisition while in this state.



§ 17-13-33. Arrest of person charged with crime in another state under warrant based upon oath or affidavit of another person

Whenever any person within this state shall be charged, on the oath of any credible person before any judge or magistrate of this state, with the commission of any crime in any other state and, except in cases arising under Code Section 17-13-25, with having fled from justice, or with having been convicted of a crime in that state and having escaped from confinement, or with having broken the terms of his bail, probation, or parole, or whenever complaint shall have been made before any judge or magistrate in this state setting forth, on the affidavit of any credible person in another state, that a crime has been committed in such other state and that the accused has been charged in such state with the commission of the crime and, except in cases arising under Code Section 17-13-25, has fled from justice, or with having been convicted of a crime in that state and having escaped from confinement, or with having broken the terms of his bail, probation, or parole, and is believed to be in this state, the judge or magistrate shall issue a warrant directed to any peace officer, commanding him to apprehend the person named therein, wherever he may be found in this state, and to bring him before the same or any other judge, magistrate, or court who or which may be available in or convenient of access to the place where the arrest may be made, to answer the charge or complaint and affidavit. A certified copy of the sworn charge or complaint and affidavit upon which the warrant is issued shall be attached to the warrant.



§ 17-13-34. Arrest without warrant of a person charged with a crime in another state

The arrest of a person may be lawfully made by any peace officer or private person, without a warrant, upon reasonable information that the accused stands charged in the courts of a state with a crime punishable by death or imprisonment for a term exceeding one year, but when so arrested, the accused must be taken before a judge or magistrate with all practicable speed and complaint must be made against him under oath, setting forth the ground for the arrest, as provided in Code Section 17-13-33; and thereafter the answer of the accused shall be heard as if he had been arrested on a warrant.



§ 17-13-35. Commitment of person accused of crime in another state to county jail pending receipt of demand from other state generally

If from the examination before the judge or magistrate it appears that the person held is the person charged with having committed the crime alleged and, except in cases arising under Code Section 17-13-25, that he has fled from justice, the judge or magistrate must, by a warrant reciting the accusation, commit him to the county jail for such a time, not exceeding 30 days and which time must be specified in the warrant, as will enable the arrest of the accused to be made under a warrant of the Governor on a requisition of the executive authority of the state having jurisdiction of the offense, unless the accused gives bail, as provided in Code Section 17-13-36, or until he shall be legally discharged.



§ 17-13-36. Granting of bail

Unless the offense with which the prisoner is charged is shown to be an offense punishable by death or life imprisonment under the laws of the state in which it was committed, a judge or magistrate in this state may admit the prisoner to bail by bond, with sufficient sureties, in such sum as he deems proper, conditioned for the prisoner's appearance before the judge or magistrate at a time specified in such bond and for the prisoner's surrender to be arrested upon the warrant of the Governor of this state.



§ 17-13-37. Procedure where accused not arrested within time specified in warrant

If the accused is not arrested under warrant of the Governor by the expiration of the time specified in the warrant or bond, a judge or magistrate may discharge him or may recommit him for a further period not to exceed 60 days, or a judge or magistrate may again take bail for his appearance and surrender as provided for in Code Section 17-13-36, but within a period not to exceed 60 days after the date of such new bond.



§ 17-13-38. Forfeiture of bail bond

If the prisoner is admitted to bail and fails to appear and surrender himself according to the conditions of his bond, the judge or magistrate, by proper order, shall declare the bond forfeited and order his immediate arrest without warrant if he is within the state. Recovery may be had on the bond in the name of the state as in the case of other bonds given by the accused in criminal proceedings within this state.



§ 17-13-39. Surrender of persons under criminal prosecution or sentence in this state to demanding state

The Governor may, in his discretion, surrender, upon demand of the executive authority of another state, any person found in this state, notwithstanding the fact that a criminal prosecution or charges under the laws of this state are pending against the person, that the person has already been convicted in this state and is serving a sentence in any jail or penal institution of this state or of any county or municipality thereof, or that the person is serving a suspended or probationary sentence. The Governor may condition the release of the prisoner to the demanding state upon such terms as he may stipulate, including the condition that the prisoner be returned to this state immediately after trial and before commencing the service of sentence, if any, in the demanding state. In no case shall surrender of the prisoner be construed as a complete relinquishment of jurisdiction by this state, but the prisoner shall forthwith be returned to the custody of this state at the expense of the demanding state immediately after trial in the demanding state or the completion of sentence therein, as the case may be, except where the sentence of death has been executed in the demanding state.



§ 17-13-40. Conduct of inquiry as to guilt or innocence of accused

The guilt or innocence of the accused as to the crime of which he is charged may not be inquired into by the Governor or in any proceeding after the demand for extradition accompanied by a charge or crime in legal form as provided for in this article shall have been presented to the Governor, except as it may be involved in identifying the person held as the person charged with the crime.



§ 17-13-41. Recall of warrant of arrest or issuance of another warrant by Governor

The Governor may recall his warrant of arrest or may issue another warrant whenever he deems proper.



§ 17-13-42. Demand for return of fugitives in other states by Governor of this state; issuance of warrant to person receiving fugitive

Whenever the Governor of this state shall demand a person charged with a crime or with escaping from confinement or breaking the terms of his bail, probation, or parole in this state, from the executive authority of any other state, or from the chief justice or an associate justice of the Supreme Court of the District of Columbia authorized to receive such demand under the laws of the United States, he shall issue a warrant under the seal of the office of the Governor to some agent, commanding him to receive the person so charged if delivered to him and convey him to the proper officer of the county in this state in which the offense was committed.



§ 17-13-43. Application for issuance of demand

(a) When the return to this state of a person charged with crime in this state is required, the prosecuting attorney shall present to the Governor his written application, in which application shall be stated the name of the person so charged, the crime charged against him, the approximate time, place, and circumstance of its commission, the state in which he is believed to be, including the location of the accused therein at the time the application is made, and certifying that, in the opinion of the prosecuting attorney, the ends of justice require the arrest and return of the accused to this state for trial and that the proceeding is not instituted to enforce a private claim.

(b) When the return to this state is required of a person who has been convicted of a crime in this state and who has escaped from confinement or broken the terms of his bail, probation, or parole, the prosecuting attorney of the county in which the offense was committed, the State Board of Pardons and Paroles, or the warden of the institution or sheriff of the county from which escape was made shall present to the Governor a written application for a requisition for the return of such person. The application shall state the name of the person, the crime of which he was convicted, the circumstances of his escape from confinement or of the breach of the terms of his bail, probation, or parole and the state in which he is believed to be, including the location of the person therein at the time application is made.

(c) The application shall be verified by affidavit, executed in duplicate, and accompanied by two certified copies of the indictment returned, information and affidavit filed, or of the complaint made to the judge or magistrate, stating the offense with which the accused is charged, or of the judgment of conviction or of the sentence. The prosecuting officer, parole board, warden, or sheriff may also attach such further affidavits and other documents in duplicate as he shall deem proper to be submitted with such application. One copy of the application, with the action of the Governor indicated by endorsement thereon, and one of the certified copies of the indictment, complaint, information and affidavits, or of the judgment of conviction or of the sentence shall be filed in the office of the Governor, to remain of record in that office. The other copies of all papers shall be forwarded with the Governor's requisition.



§ 17-13-44. Payment of expenses

When the punishment of the crime shall be the confinement of the person in a penal institution, the expenses shall be paid out of the state treasury on the certificate of the Governor and warrant of the state auditor; and in all other cases the expenses shall be paid out of the county treasury in the county wherein the crime is alleged to have been committed. The expenses shall be the fees paid to the officers of the state on whose governor the requisition is made and shall not exceed 8 cent(s) per mile for all necessary travel in returning such prisoner.



§ 17-13-45. Immunity from service of process of persons brought into state in civil actions based on facts in criminal charge

A person brought into this state by or after waiver of extradition based on a criminal charge shall not be subject to service of personal process in civil actions arising out of the same facts as the criminal proceedings to answer which he is being or has been returned until he has been convicted in the criminal proceeding; or, if acquitted, until he has had reasonable opportunity to return to the state from which he was extradited.



§ 17-13-46. Execution and filing of written waiver of extradition proceedings by accused; delivery of accused to demanding state

(a) Any person arrested in this state charged with having committed any crime in another state or alleged to have escaped from confinement, or broken the terms of his bail, probation, or parole, may waive the issuance and service of the warrant provided for in Code Sections 17-13-27 and 17-13-28 and all other procedure incidental to extradition proceedings, by executing or subscribing in the presence of a judge of any court of record within this state a writing which states that he consents to return to the demanding state; provided, however, that before the waiver shall be executed or subscribed by the person it shall be the duty of the judge to inform the person of his rights to the issuance or service of a warrant of extradition and to obtain a writ of habeas corpus as provided in Code Section 17-13-30.

(b) If and when the consent has been duly executed, it shall forthwith be forwarded to the office of the Governor of this state and filed therein. The judge shall direct the officer having the person in custody to deliver forthwith the person to the duly accredited agent or agents of the demanding state and shall deliver or cause to be delivered to the agent or agents a copy of the consent. Nothing in this Code section shall be deemed to limit the rights of the accused person to return voluntarily and without formality to the demanding state; nor shall this waiver procedure be deemed to be an exclusive procedure or to limit the powers, rights, or duties of the officers of the demanding state or of this state.



§ 17-13-47. Effect of article as to right, power, or privilege of state to try demanded person

Nothing in this article contained shall be deemed to constitute a waiver by this state of its right, power, or privilege to try a person demanded for extradition by another state for crimes committed within this state or of its right, power, or privilege to regain custody of the person by extradition proceedings or otherwise for the purpose of trial, sentence, or punishment for any crime committed within this state; nor shall any proceedings had under this article result in, or fail to result in, extradition, be deemed a waiver by this state of any of its rights, privileges, or jurisdiction in any way whatsoever.



§ 17-13-48. Trial of person brought into state for other criminal prosecutions while in state

After a person has been brought back to this state by, or after waiver of, extradition proceedings, he may be tried in this state for other crimes which he may be charged with having committed here as well as that specified in the requisition for his extradition.



§ 17-13-49. Uniform interpretation and construction

This article shall be so interpreted and construed as to effectuate the general purposes to make uniform the laws of those states which enact it.









Chapter 14 - Restitution and Distribution of Profits to Victims of Crimes

Article 1 - Restitution

§ 17-14-1. Declaration of public policy

It is declared to be the policy of this state that restitution to their victims by those found guilty of crimes or adjudicated as having committed delinquent acts is a primary concern of the criminal justice system and the juvenile justice system.



§ 17-14-2. Definitions

As used in this article, the term:

(1) "Conviction" means an adjudication of guilt of or a plea of guilty or nolo contendere to the commission of an offense against the laws of this state. Such term includes any such conviction or plea, notwithstanding the fact that sentence was imposed pursuant to Article 3 of Chapter 8 of Title 42. Such term also includes the adjudication or plea of a juvenile to the commission of an act which, if committed by an adult, would constitute a crime under the laws of this state.

(2) "Damages" means all special damages which a victim could recover against an offender in a civil action, including a wrongful death action, based on the same act or acts for which the offender is sentenced, except punitive damages and damages for pain and suffering, mental anguish, or loss of consortium. Such special damages shall not be limited by any law which may cap economic damages. Special damages may include the reasonably determined costs of transportation to and from court proceedings related to the prosecution of the crime.

(3) "Offender" means any natural person, firm, partnership, association, public or private corporation, or other legal entity that has been sentenced for any crime or any juvenile who has been adjudged delinquent.

(4) "Ordering authority" means:

(A) A court of competent jurisdiction;

(B) The State Board of Pardons and Paroles;

(C) The Department of Corrections;

(D) The Department of Juvenile Justice;

(E) The Department of Community Supervision; or

(F) Any combination thereof, as is required by the context.

(5) "Parent" means a person who is the legal mother as defined in Code Section 15-11-2, the legal father as defined in Code Section 15-11-2, or the legal guardian. Such term shall not include a foster parent.

(6) "Relief" means any parole or other conditional release from incarceration; the awarding of earned time allowances; reduction in security status; or placement in prison rehabilitation programs, including, but not limited to, those in which the offender receives monetary compensation.

(7) "Restitution" means any property, lump sum, or periodic payment ordered to be made by any offender or other person to any victim by any ordering authority. Where the victim is a public corporation or governmental entity or where the offender is a juvenile, restitution may also be in the form of services ordered to be performed by the offender.

(8) "Restitution order" means any order, decree, or judgment of an ordering authority which requires an offender to make restitution.

(9) "Victim" means any:

(A) Natural person or his or her personal representative or, if the victim is deceased, his or her estate; or

(B) Any firm, partnership, association, public or private corporation, or governmental entity

suffering damages caused by an offender's unlawful act; provided, however, that the term "victim" shall not include any person who is concerned in the commission of such unlawful act as defined in Code Section 16-2-20.



§ 17-14-3. Requirement of restitution by offender as condition of relief generally

(a) Subject to the provisions of Code Section 17-14-10, notwithstanding the provisions contained in Chapter 11 of Title 15, and in addition to any other penalty imposed by law, a judge of any court of competent jurisdiction shall, in sentencing an offender, make a finding as to the amount of restitution due any victim, and order an offender to make full restitution to such victim.

(b) If the offender is placed on probation, including probation imposed pursuant to Chapter 11 of Title 15 or Article 3 of Chapter 8 of Title 42, or sentence is suspended, deferred, or withheld, restitution ordered under this Code section shall be a condition of that probation, sentence, or order.

(c) If the offender is granted relief by the Department of Juvenile Justice, Department of Corrections, or the State Board of Pardons and Paroles, the terms of any court order requiring the offender to make restitution to a victim shall be a condition of such relief in addition to any other terms or conditions which may apply to such relief.



§ 17-14-4. Granting of parole prior to completion of one-third of sentence conditioned on restitution

Notwithstanding any provision of Code Section 42-9-45 to the contrary, the State Board of Pardons and Paroles may grant parole prior to the completion of one-third of the sentence if restitution is ordered as a condition of the parole.



§ 17-14-5. Restitution by juvenile delinquent; retention of jurisdiction to enforce order against juvenile after attainment of age 21; transfer of enforcement jurisdiction; parent's obligation for restitution

(a) It is declared to be the policy of this state to recognize that restitution is consistent with the goal of rehabilitation of delinquent juveniles and to provide restitution in such cases.

(b) Notwithstanding any provision of Chapter 11 of Title 15, the juvenile courts shall order restitution in any case involving delinquent juveniles in the same manner as is authorized by this article for adult offenders.

(c) For purposes of ensuring compliance with the restitution order, the juvenile courts are authorized to retain jurisdiction over a juvenile subject to such restitution order until the juvenile reaches 21 years of age. If the juvenile court retains jurisdiction of such offender as provided in this Code section and the terms of the restitution order are not completed before the offender's twenty-first birthday, the juvenile court shall transfer the restitution order to the superior court.

(d) As an alternative to subsection (c) of this Code section, the juvenile courts are authorized to transfer to the superior courts, and the superior courts are authorized to accept, jurisdiction over enforcement of restitution orders against juveniles who, since entry of the order, have attained 18 years of age.

(e) If the court determines that a juvenile is or will be unable to pay all of the restitution ordered, after notice to the juvenile's parent or parents and an opportunity for the parent or parents to be heard, the court may order the parent or parents to pay any portion of the restitution ordered that is outstanding where the court or a jury finds by clear and convincing evidence that the parent or parents knew or should have known of the juvenile's propensity to commit such acts and the acts are due to the parent's or parents' negligence or reckless disregard for the juvenile's propensity to commit such acts. Upon the eighteenth birthday of the juvenile, the parental obligation to pay restitution shall be terminated.

(f) If the court orders a parent to pay restitution under subsection (e) of this Code section, the court shall take into account the considerations identified in Code Section 17-14-10. If the parent or parents are required to pay restitution under subsection (e) of this Code section, the court shall provide for payment to be made in specified installments and within a specified period of time.



§ 17-14-6. Setoff of prior total or partial restitution made to victim; reduction of award from the Crime Victims Compensation Board by the amount of restitution; payment of restitution to governmental entities that have compensated the victim

(a) Where an offender has made total or partial restitution to a victim, the ordering authority shall set off any such amounts and reduce the amount payable to the victim.

(b) The ordering authority shall not order restitution to be paid to a victim or victim's estate if the victim or victim's estate has received or is to receive full compensation for that loss from the offender as a result of a civil proceeding.

(c) Any amount paid to a victim or victim's estate under a restitution order shall reduce the amount payable to a victim or a victim's estate by an award from the Georgia Crime Victims Compensation Board made prior to or after a restitution order under this article.

(d) The ordering authority shall order restitution be paid to the Georgia Crime Victims Compensation Board, other governmental entities, or any individuals, partnerships, corporations, associations, or other legal entities acting on behalf of a governmental entity that have compensated the victim or the victim's estate for a loss incurred by the victim to the extent of the compensation paid for that loss. The ordering authority shall also order restitution for the costs of services provided to persons or entities that have provided services to the victim as a result of the crime. Services that are subject to restitution under this subsection include, but are not limited to, shelter, food, clothing, and transportation. However, a restitution order shall require that all restitution to a victim or victim's estate under the restitution order be made before any restitution to any other person or entity under that restitution order is made.

(e) In the event the ordering authority provides for a setoff or priority in terms of payment of restitution, the ordering authority shall state on the record with specificity the reasons for its action.



§ 17-14-7. Right of offender to offer restitution plan to ordering authority; consideration and adoption of plan; hearing to determine restitution; burden of proof; liability among multiple offenders; payment for multiple victims; waiver of victim's rights

(a) Any offender may offer a restitution plan to the ordering authority. If a plan is offered, it shall be the duty of the ordering authority to consider the factors stated in Code Section 17-14-10 and to make the plan part of a restitution order if acceptable to the ordering authority.

(b) If the parties have not agreed on the amount of restitution prior to sentencing, the ordering authority shall set a date for a hearing to determine restitution. Any dispute as to the proper amount or type of restitution shall be resolved by the ordering authority by the preponderance of the evidence. The burden of demonstrating the amount of the loss sustained by a victim as a result of the offense shall be on the state. The burden of demonstrating the financial resources of the offender or person being ordered to pay restitution and the financial needs of his or her dependents shall be on the offender or person being ordered to pay restitution. The burden of demonstrating such other matters as the ordering authority deems appropriate shall be upon the party designated by the ordering authority as justice requires.

(c) If the ordering authority finds that more than one offender has contributed to the loss of a victim, the court may make each offender liable for payment of the full amount of restitution or may apportion liability among the offenders to reflect the level of contribution to the victim's loss and economic circumstances of each offender.

(d) If the ordering authority finds that more than one victim has sustained a loss requiring restitution by an offender, the court may provide for a different payment schedule for each victim based on the type and amount of each victim's loss and accounting for the economic circumstances of each victim. In any case in which the state or any of its political subdivisions is a victim and thus is due restitution, the ordering authority shall ensure that any other victim receives full restitution before the state or a political subdivision receives restitution.

(e) A victim may waive his or her right to obtain restitution pursuant to this article. Any such waiver shall be made in writing and filed with the court or ordering authority having jurisdiction over the criminal case. Such waiver shall not affect any other rights or remedies that the victim may have against the offender under the laws of this state or the United States or any of the several states.



§ 17-14-8. Apportionment of payments for fines and restitution; payment to victims

(a) In any case in which a court sentences an offender to pay restitution and a fine, if the court permits the offender to pay such restitution and fine in other than a lump sum, the clerk of any superior court of this state, community supervision officer, county or Department of Juvenile Justice juvenile probation officer, probation officer serving pursuant to Article 6 of Chapter 8 of Title 42, or other official who receives such partial payments shall apply not less than one-half of each payment to the restitution before paying any portion of such fine or any forfeitures, costs, fees, or surcharges provided for by law to any agency, department, commission, committee, authority, board, or bureau of state or local government.

(b) The clerk of any court of this state, community supervision officer, county or Department of Juvenile Justice juvenile probation officer, probation officer serving pursuant to Article 6 of Chapter 8 of Title 42, or other official who receives partial payments for restitution shall pay the restitution amount to the victim as provided in the restitution order not later than the last day of each month, provided that the amount exceeds $100.00. If the amount does not exceed $100.00, the clerk of any court of this state, community supervision officer, county or Department of Juvenile Justice juvenile probation officer, probation officer serving pursuant to Article 6 of Chapter 8 of Title 42, or other official may allow the amount of restitution to accumulate until such time as it exceeds $100.00 or until the end of the next calendar quarter, whichever occurs first.



§ 17-14-9. Amount of restitution

The amount of restitution ordered shall not exceed the victim's damages.



§ 17-14-10. Factors to be considered by ordering authority in determining nature and amount of restitution

(a) In determining the nature and amount of restitution, the ordering authority shall consider:

(1) The financial resources and other assets of the offender or person ordered to pay restitution including whether any of the assets are jointly controlled;

(2) The earnings and other income of the offender or person ordered to pay restitution;

(3) Any financial obligations of the offender or person ordered to pay restitution, including obligations to dependents;

(4) The amount of damages;

(5) The goal of restitution to the victim and the goal of rehabilitation of the offender;

(6) Any restitution previously made;

(7) The period of time during which the restitution order will be in effect; and

(8) Other factors which the ordering authority deems to be appropriate.

(b) If, subsequent to restitution being ordered pursuant to this article, a victim is convicted of a crime for which restitution is ordered, the ordering authority shall consider the previously ordered restitution as part of the financial resources of such victim.



§ 17-14-11. Effect of restitution order on civil actions against offender; setoff of restitution payments against civil judgments; admissibility of restitution orders or payments; determining setoff amount

An order for restitution shall not bar any civil action against the offender. However, any payments made by an offender to a victim under an order for restitution may be a setoff against any judgment awarded to the victim in a civil action based on the same facts for which restitution was ordered. The fact of restitution or a restitution order under this article shall not be placed before the jury on the issue of liability. If the amount of restitution made is in dispute and liability is established, the court shall order further appropriate proceedings to determine the amount of setoff.



§ 17-14-12. Modification of restitution order

The ordering authority shall retain jurisdiction to modify a restitution order at any time before the expiration of the relief ordered.



§ 17-14-13. Manner of enforcement of restitution order generally; sanctions for failure to comply with order

(a) A restitution order shall be enforceable as is a civil judgment by execution as provided in Code Section 17-10-20.

(b) If an offender or other person ordered to pay restitution willfully refuses to comply with a restitution order, the order, in the discretion of the court, may be enforced by attachment for contempt, upon the application of the prosecuting attorney or the victim.

(c) Failure to comply with a restitution order may, in the discretion of the ordering authority, be grounds to revoke or cancel the relief at any time the restitution order is in effect. Where the relief is earned time allowances, the Department of Corrections may suspend the offender from earning earned time allowances for a specified period of time.



§ 17-14-14. Restitution payments; wage assignments; review of compliance; interest

(a) Payments pursuant to an order for restitution shall be made to the clerk of the court or to any other person, for the benefit of the victim or victims, as the ordering authority shall order.

(b) In each case in which payment of restitution is ordered as a condition of probation or parole, the ordering authority may require any employed offender to execute a wage assignment to pay the restitution.

(c) Until such time as the restitution has been paid or the sentence has been completed, the clerk of court or the community supervision officer, county or Department of Juvenile Justice juvenile probation officer, or probation officer serving pursuant to Article 6 of Chapter 8 of Title 42 assigned to the case, whoever is responsible for collecting restitution, shall review the case not less frequently than twice yearly to ensure that restitution is being paid as ordered. If the restitution was ordered to be made within a specific period of time, the case shall be reviewed at the end of the specific period of time to determine if the restitution has been paid in full. The final review shall be conducted before the sentence or probationary or parole period expires. If it is determined at any review that restitution is not being paid as ordered, a written report of the violation shall be filed with the court on a form prescribed by the Council of Superior Court Clerks of Georgia.

(d) If the ordering authority permits the offender to pay restitution in other than a lump sum, the ordering authority may require the offender to pay interest on the amount of restitution due the victim or the victim's estate. Such interest shall be set at the same rate as is provided by Code Section 7-4-12 for judgments.



§ 17-14-15. Peonage not authorized by article; denial of benefits because of poverty prohibited

(a) Nothing in this article shall authorize peonage; and this article shall be construed and diligently administered to prevent peonage.

(b) No offender shall be denied any benefit, relief, or privilege to which he or she might otherwise be entitled or eligible solely because he or she is financially unable and cannot become financially able to make restitution.



§ 17-14-16. Transmission of copies of restitution orders to the Department of Corrections or the Department of Juvenile Justice, and to the Department of Community Supervision

If an offender who is ordered to pay restitution under this article is remanded to the jurisdiction of the Department of Corrections or the Department of Juvenile Justice, the court shall transmit a copy of the restitution order to such department and to the Department of Community Supervision when the order is issued.



§ 17-14-17. Voidable transfers

(a) The state or the victim of a crime may institute an action against an offender pursuant to Article 4 of Chapter 2 of Title 18, the "Uniform Voidable Transactions Act," to set aside a transfer of real, personal, or other property made voluntarily by the offender on or after the date of the crime committed by the offender against the victim with the intent to:

(1) Conceal the crime or the fruits of the crime;

(2) Hinder, delay, or defraud any victim; or

(3) Avoid the payment of restitution.

(b) Any such action shall be filed within four years of the date the crime was committed.



§ 17-14-18. Payments to and by the Crime Victims Emergency Fund

If a person or entity entitled to restitution cannot be located or refuses to claim such restitution within two years after the date on which he or she could have claimed such restitution, the restitution paid to such person or entity shall be deposited in the Crime Victims Emergency Fund created pursuant to Chapter 15 of Title 17 or its successor fund. However, a person or entity entitled to such restitution may claim such restitution any time within five years of the date on which he or she could have claimed such restitution by applying in writing to Georgia Crime Victims Compensation Board. Upon receipt of such application and verification that the person making the claim is in fact entitled to such restitution, the Georgia Crime Victims Compensation Board shall pay such restitution to the person or entity.



§ 17-14-19. Effect of article on powers of courts

This article shall not be construed to limit or abrogate any power of any court, agency, or board to place other conditions, limits, terms, rules, or regulations on any relief in the nature of suspension of sentence, probation, parole, pardon, or restoration of rights.






Article 2 - Distribution of Profits of Crimes

§ 17-14-30. Definitions

As used in this article, the term:

(1) "Board" means the Board of Corrections.

(2) "Convicted person" includes a person found not guilty by reason of insanity.



§ 17-14-31. Contract regarding reenactment of crime; deposit of consideration in escrow; claim notification; notice of availability of escrow moneys; disposition of escrow moneys; actions taken to defeat purpose

(a)(1) Every person, firm, corporation, partnership, association, or other legal entity contracting with any person or with the representative or assignee of any person who has been accused or convicted of a crime in this state with respect to the reenactment of the crime by way of a movie, book, magazine article, tape recording, phonograph record, radio or television presentation, or live entertainment of any kind or with respect to the expression of the accused or convicted person's thoughts, feelings, opinions, or emotions regarding the crime shall submit a copy of the contract to the board and shall pay over to the board any moneys which would otherwise, by the terms of the contract, be owing to the accused or convicted person or to his representatives.

(2) The board shall deposit such moneys in an escrow account for the benefit of and payable to any victim or the legal representative of any victim of crimes committed by the accused or convicted person.

(3) Payments may be made pursuant to paragraph (2) of this subsection only if the accused person is eventually convicted or enters a plea of guilty of the crime and if the victim, within five years of the date of the establishment of the escrow account, brings a civil action in a court of competent jurisdiction and recovers a money judgment for damages against the convicted or accused person or his representatives.

(4) It shall be the duty of the victim, the victim's attorney, or the victim's representative to notify the board within 30 days of the filing of any claim under this article.

(b) At least once every six months for five years from the date it receives such moneys, the board shall cause to have published a legal notice in newspapers of general circulation in the county in which the crime was committed and in counties contiguous to such county, advising victims of the crime that escrow moneys are available to satisfy money judgments pursuant to this Code section.

(c) Upon dismissal of charges or acquittal of any accused person, the board shall immediately pay over to the accused person the moneys in the escrow account established on behalf of the accused person.

(d) Upon a showing by any convicted person that five years have elapsed from the establishment of the escrow account and that no actions are pending against the convicted person pursuant to this Code section, the board shall immediately pay over any moneys in the escrow account to the person or his legal representatives.

(e) Whenever it is found that a person accused of a crime is unfit to proceed to trial as a result of insanity because the person lacks capacity to understand the proceedings against him or to assist in his own defense, the board shall bring an action of interpleader to determine the disposition of the escrow account.

(f) Any excess which remains in the escrow account or is deposited into the account after all money judgments have been satisfied shall be paid over into the state treasury as compensation for the establishment, administration, and execution of this article.

(g) The board shall make payments from the escrow account to any person accused or convicted of crime, upon the order of a court of competent jurisdiction, after a showing by the person that the moneys shall be used for the exclusive purpose of retaining legal representation at any stage of the proceedings against the person, including the appeals process.

(h) The board shall disburse payments from the escrow account on a pro rata basis of all claims filed, according to the amount of money in the escrow account as compared to the amount of each claim. The sums are not to be disbursed until all pending claims have been settled or reduced to judgment.

(i) Any action taken by a person who is accused or convicted of a crime or who enters a plea of guilty, whether by way of execution of a power of attorney, creation of corporate entities, or otherwise, to defeat the purpose of this Code section shall be null and void as against the public policy of this state.



§ 17-14-32. Penalties for violations of article

(a) It shall be unlawful for any person, firm, corporation, partnership, association, or other legal entity to fail to comply with this article.

(b) Any person, firm, corporation, partnership, association, or other legal entity violating this article shall be guilty of a misdemeanor.

(c) Each day that a person, firm, corporation, partnership, association, or other legal entity continues in violation of this article shall constitute a separate offense.









Chapter 15 - Victim Compensation

§ 17-15-1. Legislative intent

The General Assembly recognizes that many innocent persons suffer personal physical injury, serious mental or emotional trauma, severe financial hardship, or death as a result of criminal acts or attempted criminal acts. The General Assembly finds and determines that there is a need for assistance for such victims of crimes. Accordingly, it is the General Assembly's intent that under certain circumstances, aid, care, and assistance be provided by the state for such victims of crimes.



§ 17-15-2. Definitions

As used in this chapter, the term:

(1) "Board" means the Criminal Justice Coordinating Council.

(2) "Claimant" means any person filing a claim pursuant to this chapter.

(3) "Crime" means:

(A) An act which is committed in this state; in a state which does not have a victims' compensation program, if the claimant is a resident of this state; or in a state which has compensated the claimant in an amount less than the claimant would be entitled to pursuant to this chapter, if the claimant is a resident of this state, and which constitutes:

(i) Hit and run in violation of Code Section 40-6-270;

(ii) Homicide by vehicle in violation of Code Section 40-6-393;

(iii) Serious injury by vehicle in violation of Code Section 40-6-394;

(iv) A violation of Code Section 16-5-46;

(v) A violation of Chapter 6 of Title 16;

(vi) A violation of Part 2 of Article 3 of Chapter 12 of Title 16;

(vii) A violation of Code Section 16-5-70;

(viii) Aggravated assault with the intent to rape in violation of Code Section 16-5-21;

(ix) An offense that has as an element the use, attempted use, or threatened use of physical force against the person or property of another; or

(x) Any other offense that is a felony and that, by its nature, involves a substantial risk that physical force against the person or property of another may be used in the course of committing the offense;

(B) An act which constitutes international terrorism as defined in 18 U.S.C. Section 2331 against a resident of this state when such resident was outside the territorial boundaries of the United States when such act was committed; or

(C) An act of mass violence involving a resident of this state when such resident was outside the territorial boundaries of the United States when such act was committed.

(4) "Direct service provider" means a public or nonprofit entity which provides aid, care, and assistance.

(5) "Director" means the director of the Criminal Justice Coordinating Council.

(6) "Forensic medical examination" means an examination provided to a person pursuant to subsection (c) of Code Section 16-6-1 or subsection (c) of Code Section 16-6-2 by trained medical personnel in order to gather evidence. Such examination shall include, but shall not be limited to:

(A) An examination for physical trauma;

(B) A determination as to the nature and extent of the physical trauma;

(C) A patient interview;

(D) Collection and evaluation of the evidence collected; and

(E) Any additional testing deemed necessary by the examiner in order to collect evidence and provide treatment.

(7) "Fund" means the Georgia Crime Victims Emergency Fund.

(8) "Investigator" means an investigator of the board.

(9) "Serious mental or emotional trauma" means a nonphysical injury which has been documented by a licensed mental health professional and which meets the specifications promulgated by the board's rules and regulations relating to this type of trauma.



§ 17-15-3. Georgia Crime Victims Compensation Board; members; director of Criminal Justice Coordinating Council

(a) There is created the Georgia Crime Victims Compensation Board. The Criminal Justice Coordinating Council created under Chapter 6A of Title 35 shall serve as the Georgia Crime Victims Compensation Board.

(b) The Governor shall appoint the director of the Criminal Justice Coordinating Council to carry out the provisions of this chapter.



§ 17-15-4. Powers of board

(a) The board shall have the following powers and duties:

(1) To promulgate suitable rules and regulations to carry out the provisions and purposes of this chapter;

(2) To request from the Attorney General, the Department of Public Safety, the Georgia Bureau of Investigation, district attorneys, solicitors-general, judges, county and municipal law enforcement agencies, and any other agency or department such assistance and data as will enable the board to determine the needs state wide for victim compensation and whether, and the extent to which, a claimant qualifies for an award. Any person, agency, or department listed in this paragraph is authorized to provide the board with the information requested upon receipt of a request from the board. Any provision of law providing for confidentiality of records shall not apply to a request of the board pursuant to this Code section; provided, however, that the board shall preserve the confidentiality of any such records received;

(3) To hear and determine all appeals of denied claims for awards filed with the board pursuant to this chapter and to reinvestigate or reopen cases as the board deems necessary, including circumstances when it appears a claim may be time barred;

(4) To apply for funds from, and to submit all necessary forms to, any federal agency participating in a cooperative program to compensate victims of crimes and to receive and administer federal funds for the purposes of this chapter;

(5) To render awards to victims of crimes or to those other persons entitled to receive awards in the manner authorized by this chapter. Victim compensation payments may be made directly to direct service providers who are not the recipients of local, state, federal, or private grant funds awarded for purposes of providing direct services to victims of crimes. A victim or claimant may be paid directly in the case of lost wages, loss of support, and instances where the victim or claimant has paid the direct service provider and is filing for reimbursement. In all cases where the victim has incurred out-of-pocket expenses, such as lost wages or loss of support, or in cases where the victim or claimant has paid the direct service provider directly and is filing for reimbursement, the victim or claimant shall be paid first before any third party;

(6) To carry out programs designed to inform the public of the purposes of this chapter; and

(7) To render each year to the Governor and to the General Assembly a written report of its activities pursuant to this chapter.

(b) The board shall assist applicants with their claims for compensation through educational programs and administrative assistance.



§ 17-15-5. Filing of claims; verification; contents

(a) A claim may be filed by a person eligible to receive an award, as provided in Code Section 17-15-7, or, if such person is a minor, by his or her parent or guardian. In any case in which the person entitled to make a claim is mentally incompetent, the claim may be filed on his or her behalf by his or her guardian. In any case in which the person entitled to make a claim is deceased, the claim may be filed on his or her behalf by an individual authorized to administer his or her estate.

(b) (1) A claim shall be filed by a victim not later than three years after the occurrence of the crime upon which such claim is based or not later than three years after the death of the victim; provided, however, that if such victim was a minor at the time of the commission of the crime, he or she shall have until three years after his or her eighteenth birthday to file such claim; and provided, further, that upon good cause shown, the board may extend the time for filing a claim.

(2) Claims shall be filed in the office of the board in person or by mail.

(c) The claim shall be verified and shall contain the following:

(1) A description of the date, nature, and circumstances of the crime;

(2) A complete financial statement, including, but not limited to, the cost of medical care or burial expense, the loss of wages or support the claimant has incurred or will incur, any other emergency expenses incurred by the claimant, and the extent to which the claimant has been or may be indemnified for these expenses from any source;

(3) When appropriate, a statement indicating the extent of a victim's disability resulting from the injury or serious mental or emotional trauma incurred;

(4) An authorization permitting the board to verify the contents of the application; and

(5) Such other information as the board may require.



§ 17-15-6. Investigation; decision by director; review by board; report to claimant

(a) A claim, once accepted for filing and completed, shall be assigned to an investigator. The investigator shall examine the papers filed in support of the claim and cause an investigation to be conducted into the validity of the claim. The investigation shall include, but shall not be limited to, an examination of law enforcement, court, and official records and reports concerning the crime and an examination of medical, psychiatric, counseling, financial, and hospital reports relating to the injury, serious mental or emotional trauma, or loss upon which the claim is based. All claims arising from the death of an individual as a direct result of a crime shall be considered together by a single investigator.

(b) Claims shall be investigated and determined regardless of whether a perpetrator has been apprehended, prosecuted, or convicted of any crime based upon the same incident or whether the alleged perpetrator has been acquitted or found not guilty of the crime in question.

(c) The investigator conducting the investigation shall file with the director a written report setting forth a recommendation and the investigator's reason therefor. The director shall render a decision and furnish the claimant with a copy of the report if so requested. In cases where an investigative report is provided, information deemed confidential in nature shall be excluded.

(d) The claimant may, within 30 days after receipt of the report of the decision of the director, make an application in writing to the director for review of the decision.

(e) Upon receipt of an application for review pursuant to subsection (d) of this Code section, the director shall forward all relevant documents and information to the board. The board shall review the records and shall affirm or modify the decision of the director. If considered necessary by the board or if requested by the claimant, the board shall order a hearing prior to rendering a decision. At the hearing, any relevant evidence not legally privileged shall be admissible. The board shall render a decision within 90 days after completion of the investigation. If the director receives no application for review pursuant to subsection (d) of this Code section, the director's decision shall become final.

(f) The board, for purposes of this chapter, may subpoena witnesses, administer or cause to be administered oaths, and examine such parts of the books and records of the parties to proceedings as relate to questions in dispute.

(g) The director shall, within ten days after receipt of the board's final decision, make a report to the claimant, including a copy of the final decision and the reasons why the decision was made.



§ 17-15-7. Persons eligible for awards

(a) Except as otherwise provided in this Code section, the following persons shall be eligible for awards pursuant to this chapter:

(1) A person who:

(A) Is injured physically, who dies, or who suffers financial hardship as a result of being injured physically as a direct result of a crime;

(B) Suffers a serious mental or emotional trauma as a result of being threatened with a crime which could result in physical injury or death;

(C) Suffers a serious mental or emotional trauma as a result of being present during the commission of a crime;

(D) Suffers a serious mental or emotional trauma as a result of being trafficked for labor servitude or sexual servitude as defined in Code Section 16-5-46; or

(E) Is a dependent spouse, parent, step-parent, child, or step-child of a person who is injured physically, who dies, or who suffers financial hardship as a result of being injured physically as a direct result of a crime;

(2) For purposes of an award under subsection (k) of Code Section 17-15-8, any member of the immediate family of a victim of homicide by vehicle caused by a violation of Code Section 40-6-391;

(3) Any person who goes to the aid of another and suffers physical injury, serious mental or emotional trauma, or death as a direct result of acting, not recklessly, to prevent the commission of a crime, to apprehend lawfully a person reasonably suspected of having committed a crime, or to aid the victim of a crime or any person who is injured, traumatized, or killed while aiding or attempting to aid a law enforcement officer in the prevention of a crime or apprehension of a criminal at the officer's request;

(4) Any person who is a victim of family violence as defined by Code Section 19-13-1 and anyone who is a victim as a result of a violation of Code Section 40-6-391; or

(5) Any person who is not a direct service provider and who assumes the cost of an eligible expense of a victim regardless of such person's relationship to the victim or whether such person is a dependent of the victim.

(b) (1) Victims may be legal residents or nonresidents of this state. A surviving spouse, parent, step-parent, child, or step-child who is legally dependent for his or her principal support upon a deceased victim shall be entitled to file a claim under this chapter if the deceased victim would have been so entitled, regardless of the residence or nationality of the surviving spouse, parent, step-parent, child, or step-child.

(2) Victims of crimes occurring within this state who are subject to federal jurisdiction shall be compensated on the same basis as resident victims of crimes.

(c) No award of any kind shall be made under this chapter to a victim injured while confined in any federal, state, county, or municipal jail, prison, or other correctional facility.

(d) No award of any kind shall be made under this chapter to a victim of a crime which occurred prior to July 1, 1989.

(e) A person who is criminally responsible for the crime upon which a claim is based or is an accomplice of such person shall not be eligible to receive an award with respect to such claim; provided, however, that such ineligibility shall not apply if the person is as defined in subparagraph (a)(1)(D) of this Code section.

(f) There shall be no denial of compensation to a claimant based on that victim's or claimant's familial relationship with the person who is criminally responsible for the crime.

(g) No award of any kind shall be made under this chapter to a victim of a crime for loss of property.

(h) A victim or claimant who has been convicted of a felony involving criminally injurious conduct and who is currently serving a sentence therefor shall not be considered eligible to receive an award under this chapter. For purposes of this subsection, "criminally injurious conduct" means a crime which occurs or is attempted in this state that results in physical injury, serious mental or emotional trauma, or death to a victim, which act is punishable by fine, imprisonment, or death. Such term shall not include acts arising out of the operation of motor vehicles, boats, or aircraft unless the acts were committed with the intent to inflict injury, trauma, or death or unless the acts committed were in violation of Code Section 40-6-391. For the purposes of this subsection, a person shall be deemed to have committed criminally injurious conduct notwithstanding that by reason of age, insanity, drunkenness, or other reason, he or she was legally incapable of committing a crime.



§ 17-15-8. Required findings; amount of award; rejection of claim; reductions; exemption from garnishment and execution; exemption from treatment as ordinary income; effective date for awards; psychological counseling for relatives of deceased; memorials for victims of DUI homicide

(a) No award may be made unless the board or director finds that:

(1) A crime was committed;

(2) The crime directly resulted in the victim's physical injury, serious mental or emotional trauma, or financial hardship as a result of the victim's physical injury, serious mental or emotional trauma, or the victim's death;

(3) Police records, records of an investigating agency, or records created pursuant to a mandatory reporting requirement show that the crime was promptly reported to the proper authorities. In no case may an award be made where the police records, records of an investigating agency, or records created pursuant to a mandatory reporting requirement show that such report was made more than 72 hours after the occurrence of such crime unless the board, for good cause shown, finds the delay to have been justified and provided, further, that good cause shall be presumed if the person is eligible for awards pursuant to this chapter corresponding to subparagraph (a)(1)(D) of Code Section 17-15-7; and

(4) The applicant has pursued restitution rights against any person who committed the crime unless the board or director determines that such action would not be feasible.

(a.1) The board, upon finding that any claimant or award recipient has not fully cooperated with all law enforcement agencies, may deny, reduce, or withdraw any award.

(b) Any award made pursuant to this chapter shall be in an amount not exceeding actual expenses, including indebtedness reasonably incurred for medical expenses, loss of wages, funeral expenses, mental health counseling, or support for dependents of a deceased victim necessary as a direct result of the injury or hardship upon which the claim is based.

(c) (1) Notwithstanding any other provisions of this chapter, no award made under the provisions of this chapter shall exceed $1,000.00 in the aggregate; provided, however, that with respect to any claim filed with the board as a result of a crime occurring on or after July 1, 1994, no award made under the provisions of this chapter payable to a claimant sustaining economic loss because of injury to or death of a victim shall exceed $5,000.00 in the aggregate; provided, further, that with respect to any claim filed with the board as a result of a crime occurring on or after July 1, 1995, no award made under the provisions of this chapter payable to a claimant sustaining economic loss because of injury to or death of a victim shall exceed $10,000.00 in the aggregate; provided, further, that with respect to any claim filed with the board as a result of a crime occurring on or after July 1, 2002, no award made under the provisions of this chapter payable to a claimant sustaining economic loss because of injury to or death of a victim shall exceed $25,000.00 in the aggregate; provided, further, that with respect to any claim filed with the board for serious mental or emotional trauma, no award shall be made for a crime occurring before July 1, 2009.

(2) No award under this chapter for the following losses shall exceed the maximum amount authorized:

Category Maximum Award

Lost wages $ 10,000.00

Funeral expenses 6,000.00

Financial hardship or

loss of support 10,000.00

Medical 15,000.00

Counseling 3,000.00

Crime scene sanitization 1,500.00

(d) In determining the amount of an award, the director and board shall determine whether because of his or her conduct the victim contributed to the infliction of his or her injury, serious mental or emotional trauma, or financial hardship, and the director and board may reduce the amount of the award or reject the claim altogether in accordance with such determination.

(e) The director and board may reject an application for an award when the claimant has failed to cooperate in the verification of the information contained in the application.

(f) Any award made pursuant to this chapter may be reduced by or set off by the amount of any payments received or to be received as a result of the injury, serious mental or emotional trauma:

(1) From or on behalf of the person who committed the crime; and

(2) From any other private or public source, including an award of workers' compensation pursuant to the laws of this state,

provided that private sources shall not include contributions received from family members or persons or private organizations making charitable donations to a claimant.

(g) No award made pursuant to this chapter shall be subject to garnishment, execution, or attachment other than for expenses resulting from the injury or serious mental or emotional trauma which is the basis for the claim.

(h) An award made pursuant to this chapter shall not constitute a payment which is treated as ordinary income under either the provisions of Chapter 7 of Title 48 or, to the extent lawful, under the United States Internal Revenue Code.

(i) Notwithstanding any other provisions of this chapter to the contrary, no awards from state funds shall be paid to a claimant for a crime which occurred prior to July 1, 1989.

(j) In any case where a crime results in death, the spouse, parents, step-parents, children, step-children, siblings, or step-siblings of such deceased victim may be considered eligible for an award for the cost of psychological counseling which is deemed necessary as a direct result of said criminal incident. The maximum award for said counseling expenses shall not exceed $3,000.00 for each claimant identified in this subsection.

(k) (1) In addition to any other award authorized by this Code section, in any case where a deceased was a victim of homicide by vehicle caused by a violation of Code Section 40-6-391 on any road which is part of the state highway system, upon request of the next of kin of the deceased, an award of compensation in the form of a memorial sign erected by the Department of Transportation as provided by this subsection shall be paid to an eligible claimant.

(2) The provisions of paragraph (4) of subsection (a) of this Code section shall not apply for purposes of eligibility for awards made under this subsection, and the value of any award paid to a claimant under this subsection shall not apply toward or be subject to any limitation on award amounts paid to any claimant under other provisions of this Code section.

(3) The Department of Transportation, upon receiving payment for the cost of materials and labor from the board, shall upon request of the next of kin of the deceased erect a sign memorializing the deceased on the right of way of such public highway at the location of the accident or as near thereto as safely and reasonably possible and shall maintain such sign for a period of five years from the date the sign is erected unless its earlier removal is requested in writing by the next of kin. Such sign shall be 24 inches wide by 36 inches high and depict a map of the State of Georgia, with a dark blue background and a black outline of the state boundaries. A border of white stars shall be placed on the inside of the state boundaries, and the sign shall contain the words "In Memory of ( name ), DUI Victim ( date of accident )."

(4) In the event of multiple such claims arising out of a single motor vehicle accident, the names of all deceased victims for whom such claims are made and for whom a request has been made by the next of kin of the deceased may be placed on one such sign or, if necessary, on one such sign and a plaque beneath of the same color as the sign. In the event of multiple claims relating to the same deceased victim, no more than one such sign shall be paid for and erected for such victim.



§ 17-15-9. Georgia Crime Victims Emergency Fund created; administration; moneys; payments authorized

(a) There is created a fund to be known as the Georgia Crime Victims Emergency Fund. The custodian of the fund shall be the board. The director shall administer the fund and may invest the resources of the fund in the same manner and fashion that an insurer authorized to issue contracts of life insurance is authorized to invest its resources. The board shall be specifically authorized to contract with any person or organization, public or private, to administer the fund, assume the powers of the director, and carry out the duties of the board relating to the fund.

(b) (1) The fund shall consist of all moneys received pursuant to Article 7 of Chapter 21 of Title 15 from the assessment of additional penalties in cases involving a violation of Code Section 40-6-391 or a violation of an ordinance of a political subdivision of this state which has adopted by reference Code Section 40-6-391 pursuant to Article 14 of Chapter 6 of Title 40.

(2) The funds placed in the fund shall also consist of all moneys appropriated by the General Assembly, if any, for the purpose of compensating claimants under this chapter and money recovered on behalf of the state pursuant to this chapter by subrogation or other action, recovered by court order, received from the federal government, received from additional court costs, received from specific tax proceeds allocated to the fund, received from other assessments or fines, or received from any other public or private source pursuant to this chapter.

(c) All funds appropriated to or otherwise paid into the fund shall be presumptively concluded to have been committed to the purpose for which they have been appropriated or paid and shall not lapse.

(d) The board shall be authorized, subject to the limitations contained in this chapter, to pay the appropriate compensation to the persons eligible for compensation under this chapter from the proceeds of the fund.

(e) After determining that an award should be paid and the method of payment, the board or director, within five days, shall be authorized to draw a warrant or warrants upon the fund to pay the amount of the award from such fund.



§ 17-15-10. Insufficient funds to pay authorized award

Notwithstanding any other provision of this chapter to the contrary, where an award under this chapter has been authorized but there are not sufficient funds in the fund to pay or continue paying the award, then the award or the remaining portion thereof shall not be paid unless and until sufficient funds become available from the fund, and at such time, awards which have not been paid shall begin to be paid in chronological order with the oldest award being paid first. In the event an award was to be paid in installments and some remaining installments have not been paid due to a lack of funds, then when funds due become available, that award shall be paid in full when its appropriate time for payment comes on the chronological list before any other postdated award shall be paid. Any award under this chapter is specifically not a claim against the state if it cannot be paid due to a lack of funds in the fund.



§ 17-15-11. False claims

Any person who asserts a false claim under the provisions of this chapter shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished as for a misdemeanor and shall further forfeit any benefit received and shall reimburse and repay the state for payments received or paid on his or her behalf pursuant to any of the provisions of this chapter.



§ 17-15-12. Effect of accepting award

(a) Acceptance of an award made pursuant to this chapter shall subrogate the state, to the extent of such award, to any right or right of action occurring to the claimant to recover payments on account of losses resulting from the crime with respect to which the award is made. The board may waive subrogation when the claimant presents documentation and the board verifies that judgment, settlement, or other sources have not fully reimbursed the claimant for expenses compensable under this chapter.

(b) Acceptance of an award made pursuant to this chapter based on damages from a crime shall constitute an agreement on the part of the recipient reasonably to pursue any and all civil remedies arising from any right of action against the person or persons responsible for or committing the crime.



§ 17-15-13. Debt to state created; payment as condition of probation or parole; payment into fund

(a) Any award or payment of benefits under this chapter shall create a debt due and owing to the state by any person found in a court of competent jurisdiction of this state to have committed an act resulting in compensation being paid pursuant to this chapter.

(b) A court, when placing on probation any person who owes a debt to the state as a consequence of a crime, may set as a condition of probation the payment of the debt or a portion of the debt to the state. The court may also set the schedule or amounts of payments subject to modification based on change of circumstances.

(c) The State Board of Pardons and Paroles shall also have the right to make payment of the debt or a portion of the debt to the state a condition of parole.

(d) When a child is adjudicated for committing a delinquent act in a juvenile court proceeding involving a crime upon which a claim under this chapter can be made, the juvenile court in its discretion may order that the child pay the debt to the state as an adult would have to pay had an adult committed the crime. Any assessments so ordered may be made a condition of probation as provided in Code Section 15-11-601.

(e) Payments authorized or required under this Code section shall be paid into the fund. The board shall coordinate the development of policies and procedures for the State Board of Pardons and Paroles, the Department of Community Supervision, and the Administrative Office of the Courts to assure that restitution programs are administered in an effective manner to increase payments into the fund.

(f) In every case where an individual is serving under active probation supervision and paying a supervision fee, $9.00 per month shall be added to any supervision fee collected by any entity authorized to collect such fees and shall be paid into the fund. This subsection shall apply to probationers supervised by community supervision officers or private probation officers or probation officers pursuant to Article 6 of Chapter 8 of Title 42. The probation supervising entity shall collect and forward the $9.00 fee to the board by the end of each month.



§ 17-15-14. Funding to victim service providers for disseminating information

The board shall be authorized to designate and expend not more than 10 percent of the moneys collected and paid into the fund pursuant to paragraph (1) of subsection (b) of Code Section 17-15-9 and Code Section 17-15-13 to provide funding to victim service providers for the purpose of disseminating materials regarding the availability of the compensation program provided in this chapter and public information purposes regarding the compensation program provided in this chapter.



§ 17-15-15. Responsibility for cost of forensic medical examination

When a forensic medical examination is conducted, the cost of such forensic medical examination shall be paid for by the fund in an amount not to exceed $1,000.00. The fund shall be responsible for payment of such cost notwithstanding whether the person receiving such forensic medical examination has health insurance or any other source of health care coverage.



§ 17-15-16. Funding for costs of forensic interviews for persons less than 18 years of age or developmentally disabled

(a) When a forensic interview is conducted and when funding is available, the cost of such interview for a person who is less than 18 years of age or developmentally disabled may be paid for by the fund in an amount to be determined by the board.

(b) The board shall develop standards, protocols, and guidelines related to reimbursement of forensic interview providers.

(c) The board shall establish an annual limit of:

(1) The amount that may be paid from the fund;

(2) The amount that may be reimbursed for each interview; and

(3) The limit on the number of interviews that will be reimbursable from the fund.

(d) Funding may be used only when:

(1) The results of the forensic interview will be for identification of the interviewee's needs, including social services, personal advocacy, case management, substance abuse treatment, and mental health services;

(2) The forensic interviews are conducted in the context of a multidisciplinary investigation and diagnostic team, or in a specialized setting such as a child advocacy center; and

(3) The interviewer is trained to conduct forensic interviews appropriate to the developmental age and abilities of children, or the developmental, cognitive, and physical or communication disabilities presented by adults.






Chapter 15A - Compensation for Criminally Inflicted Property Damage

§ 17-15A-1. Legislative authority

The provisions of this chapter are enacted pursuant Article III, Section VI, Paragraph VI(f) of the Constitution and are in addition to those provisions for compensation of innocent victims of other crimes under Chapter 15 of this title.



§ 17-15A-2. "Graffiti" defined

As used in this chapter, the term "graffiti" means any inscriptions, words, figures, paintings, or other defacements that are written, marked, etched, scratched, sprayed, drawn, painted, or engraved on or otherwise affixed to any surface of real property or improvements thereon without prior authorization of the owner or occupant of the property by means of any aerosol paint container, broad-tipped marker, gum label, paint stick, graffiti stick, etching equipment, brush, or other device capable of scarring or leaving a visible mark on any surface.



§ 17-15A-3. Legislative findings

The General Assembly finds and declares that:

(1) Criminal street gang activity is a serious and continuing public safety concern;

(2) Criminal trespass and criminal damage to property in the second degree caused by graffiti being placed unlawfully upon private property are crimes frequently associated with criminal street gang activity; and

(3) It is in the public interest, not only in the pursuit of justice but also as a means of combating such criminal street gang activity and of contributing to the general public welfare by improving the esthetics of public views, to compensate as provided in this chapter those private property owners who are the innocent victims of such criminal trespass or criminal damage to property in the second degree by using inmate labor to remove or obliterate graffiti unlawfully placed on private properties when such graffiti is visible from public roads or other public property.



§ 17-15A-4. Removal of graffiti by inmates; no waiver of sovereign immunity; no fees to property owners

(a) In order to provide a form of compensation by the state to innocent victims of criminal trespass in violation of Code Section 16-7-21 or criminal damage to property in the second degree in violation of Code Section 16-7-23, either of which crime involved the unlawful placement of graffiti upon private property by a person who was not the owner of such property, the Board of Corrections or any political subdivision of this state may authorize the use of labor by inmates from any penal institution or jail under its authority to remove or obliterate such unlawfully placed graffiti when such graffiti is visible from any public road or other public property. Any such authorization and related supervision of inmates shall be a discretionary function within the meaning of paragraph (2) of Code Section 50-21-24 for purposes of sovereign immunity, and the sovereign immunity of neither the state nor any political subdivision thereof is waived for any loss arising out of such authorization or related supervision of inmates. The Board of Corrections shall provide rules and regulations governing such use of labor by inmates from institutions under its jurisdiction.

(b) No graffiti removal program operated by any political subdivision of this state shall charge any fee to any property owner or operator for removal of graffiti from such property.






Chapter 16 - Discovery

Article 1 - Definitions; Felony Cases

§ 17-16-1. Definitions

As used in this chapter, the term:

(1) "Possession, custody, or control of the state or prosecution" means an item which is within the possession, custody, or control of the prosecuting attorney or any law enforcement agency involved in the investigation of the case being prosecuted.

(2) "Statement of a witness" means:

(A) A written or recorded statement, or copies thereof, made by the witness that is signed or otherwise adopted or approved by the witness;

(B) A substantially verbatim recital of an oral statement made by the witness that is recorded contemporaneously with the making of the oral statement and is contained in a stenographic, mechanical, electrical, or other recording or a transcription thereof; or

(C) A summary of the substance of a statement made by a witness contained in a memorandum, report, or other type of written document but does not include notes or summaries made by counsel.

(3) "Witness" does not include the defendant.



§ 17-16-2. Applicability of article

(a) This article shall apply to all criminal cases in which at least one felony offense is charged in the event that at or prior to arraignment, or at such time as the court permits, the defendant provides written notice to the prosecuting attorney that such defendant elects to have this article apply to the defendant's case. When one defendant in a multidefendant case demands discovery under this article, the provisions of this article shall apply to all defendants in the case, unless a severance is granted.

(b) Except as provided in subsection (c) of this Code section, this article shall not apply to juvenile court proceedings.

(c) This article shall be deemed to have been automatically invoked, without the written notice provided for in subsection (a) of this Code section, when a defendant has sought discovery pursuant to Chapter 11 of Title 9, the "Georgia Civil Practice Act," pursuant to Part 8 of Article 6 of Chapter 11 of Title 15, or pursuant to the Uniform Rules for the Juvenile Courts of Georgia where such discovery material is the same as the discovery material that may be provided under this article when a written notice is filed pursuant to subsection (a) of this Code section.

(d) Except as provided under Code Section 17-16-8, this article is not intended to authorize discovery or inspection of attorney work product.

(e) This article shall apply also to all criminal cases in which at least one felony offense is charged which was docketed, indicted, or in which an accusation was returned prior to January 1, 1995, if both the prosecuting attorney and the defendant agree in writing that the provisions of this article shall apply to the case.

(f) Except as provided in paragraph (3) of subsection (b) of Code Section 17-16-4, if a defendant has elected to have the provisions of this article apply, the provisions of this article shall also apply to sentencing hearings and the sentencing phase of a death penalty trial.



§ 17-16-3. Copy of indictment or accusation and list of witnesses furnished

Prior to arraignment, every person charged with a criminal offense shall be furnished with a copy of the indictment or accusation and a list of witnesses that may be supplemented pursuant to the other provisions of this article.



§ 17-16-4. Disclosure required by prosecuting attorney and defendant; inspections allowed; reducing oral reports to writing; continuing duty to disclose; discovery creating threat of physical or economic harm

(a) (1) The prosecuting attorney shall, no later than ten days prior to trial, or at such time as the court orders, disclose to the defendant and make available for inspection, copying, or photographing any relevant written or recorded statements made by the defendant, or copies thereof, within the possession, custody, or control of the state or prosecution and that portion of any written record containing the substance of any relevant oral statement made by the defendant, whether before or after arrest, in response to interrogation by any person then known to the defendant to be a law enforcement officer or member of the prosecuting attorney's staff. The prosecuting attorney shall also disclose to the defendant the substance of any other relevant oral statement made by the defendant, before or after arrest, in response to interrogation by any person then known by the defendant to be a law enforcement officer or member of the prosecuting attorney's staff if the state intends to use that statement at trial. The prosecuting attorney shall also disclose to the defendant the substance of any other relevant written or oral statement made by the defendant while in custody, whether or not in response to interrogation. Statements of coconspirators that are attributable to the defendant and arguably admissible against the defendant at trial also shall be disclosed under this Code section. Where the defendant is a corporation, partnership, association, or labor union, the court may grant the defendant, upon its motion, discovery of any similar such statement of any witness who was:

(A) At the time of the statement, so situated as an officer or employee as to have been legally able to bind the defendant in respect to conduct constituting the offense; or

(B) At the time of the offense, personally involved in the alleged conduct constituting the offense and so situated as an officer or employee as to have been legally able to bind the defendant in respect to that alleged conduct in which the witness was involved.

(2) The prosecuting attorney shall, no later than ten days prior to trial, or as otherwise ordered by the court, furnish to the defendant a copy of the defendant's Georgia Crime Information Center criminal history, if any, as is within the possession, custody, or control of the state or prosecution. Nothing in this Code section shall affect the provisions of Code Section 17-10-2.

(3) (A) Except as provided in subparagraph (B) of this paragraph, the prosecuting attorney shall, no later than ten days prior to trial, or as otherwise ordered by the court, permit the defendant at a time agreed to by the parties or ordered by the court to inspect and copy or photograph books, papers, documents, photographs, tangible objects, audio and visual tapes, films and recordings, or copies or portions thereof and to inspect and photograph buildings or places which are within the possession, custody, or control of the state or prosecution and are intended for use by the prosecuting attorney as evidence in the prosecution's case-in-chief or rebuttal at the trial or were obtained from or belong to the defendant. Evidence that is within the possession, custody, or control of the Forensic Sciences Division of the Georgia Bureau of Investigation or other laboratory for the purpose of testing and analysis may be examined, tested, and analyzed at the facility where the evidence is being held pursuant to reasonable rules and regulations adopted by the Forensic Sciences Division of the Georgia Bureau of Investigation or the laboratory where the evidence is being held.

(B) With respect to any books, papers, documents, photographs, tangible objects, audio and visual tapes, films and recordings, or copies or portions thereof which are within the possession, custody, or control of the state or prosecution and are intended for use by the prosecuting attorney as evidence in the prosecution's case-in-chief or rebuttal at the trial of any violation of Part 2 of Article 3 of Chapter 12 of Title 16, such evidence shall, no later than ten days prior to trial, or as otherwise ordered by the court, be allowed to be inspected by the defendant but shall not be allowed to be copied.

(4) The prosecuting attorney shall, no later than ten days prior to trial, or as otherwise ordered by the court, permit the defendant at a time agreed to by the parties or ordered by the court to inspect and copy or photograph a report of any physical or mental examinations and of scientific tests or experiments, including a summary of the basis for the expert opinion rendered in the report, or copies thereof, if the state intends to introduce in evidence in its case-in-chief or in rebuttal the results of the physical or mental examination or scientific test or experiment. If the report is oral or partially oral, the prosecuting attorney shall reduce all relevant and material oral portions of such report to writing and shall serve opposing counsel with such portions no later than ten days prior to trial. Nothing in this Code section shall require the disclosure of any other material, note, or memorandum relating to the psychiatric or psychological treatment or therapy of any victim or witness.

(5) The prosecuting attorney shall, no later than ten days prior to trial, or at such time as the court orders but in no event later than the beginning of the trial, provide the defendant with notice of any evidence in aggravation of punishment that the state intends to introduce in sentencing.

(b) (1) The defendant within ten days of timely compliance by the prosecuting attorney but no later than five days prior to trial, or as otherwise ordered by the court, shall permit the prosecuting attorney at a time agreed to by the parties or as ordered by the court to inspect and copy or photograph books, papers, documents, photographs, tangible objects, audio and visual tapes, films and recordings, or copies or portions thereof and to inspect and photograph buildings or places, which are within the possession, custody, or control of the defendant and which the defendant intends to introduce as evidence in the defense's case-in-chief or rebuttal at the trial.

(2) The defendant shall within ten days of timely compliance by the prosecuting attorney but no later than five days prior to trial, or as otherwise ordered by the court, permit the prosecuting attorney at a time agreed to by the parties or as ordered by the court to inspect and copy or photograph a report of any physical or mental examinations and of scientific tests or experiments, including a summary of the basis for the expert opinion rendered in the report, or copies thereof, if the defendant intends to introduce in evidence in the defense's case-in-chief or rebuttal the results of the physical or mental examination or scientific test or experiment. If the report is oral or partially oral, the defendant shall reduce all relevant and material oral portions of such report to writing and shall serve opposing counsel with such portions no later than five days prior to trial. Nothing in this Code section shall require the disclosure of any other material, note, or memorandum relating to the psychiatric or psychological treatment or therapy of any defendant or witness.

(3) (A) The defendant shall, no later than the announcement of the verdict of the jury or if the defendant has waived a jury trial at the time the verdict is published by the court, serve upon the prosecuting attorney all books, papers, documents, photographs, tangible objects, audio and visual tapes, films and recordings, or copies or portions thereof and to inspect and photograph buildings or places which are within the possession, custody, or control of the defendant and which the defendant intends to introduce as evidence in the presentence hearing.

(B) The defendant shall, no later than the announcement of the verdict of the jury or if the defendant has waived a jury trial at the time the verdict is published by the court, serve upon the prosecuting attorney all reports of any physical or mental examinations and scientific tests or experiments, including a summary of the basis for the expert opinions rendered in the reports, or copies thereof, if the defendant intends to introduce in evidence in the presentence hearing the results of the physical or mental examination or scientific test or experiment. If the report is oral or partially oral, the defendant shall reduce all relevant and material oral portions of such report to writing and shall serve opposing counsel with such portions.

(C) The defendant shall, no later than five days before the trial commences, serve upon the prosecuting attorney a list of witnesses that the defendant intends to call as a witness in the presentence hearing. No later than the announcement of the verdict of the jury or if the defendant has waived a jury trial at the time the verdict is published by the court, the defendant shall produce for the opposing party any statement of such witnesses that is in the possession, custody, or control of the defendants or the defendant's counsel that relates to the subject matter of the testimony of such witnesses unless such statement is protected from disclosure by the privilege contained in paragraph (5), (6), (7), or (8) of subsection (a) of Code Section 24-5-501.

(c) If prior to or during trial a party discovers additional evidence or material previously requested or ordered which is subject to discovery or inspection under this article, such party shall promptly notify the other party of the existence of the additional evidence or material and make this additional evidence or material available as provided in this article.

(d) Upon a sufficient showing that a discovery required by this article would create a substantial threat of physical or economic harm to a witness, the court may at any time order that the discovery or inspection be denied, restricted, or deferred or make such other order as is appropriate. Upon motion by a party, the court may permit the party to make such showing, in whole or in part, in the form of a written statement to be inspected by the judge alone. If the court enters an order granting relief following such an ex parte showing, the entire text of the party's statement shall be sealed and preserved in the records of the court subject to further order of the court and to be made available to the appellate court in the event of an appeal.

(e) Discovery with respect to alibi witnesses shall be as provided for in Code Section 17-16-5.



§ 17-16-5. Alibi witnesses

(a) Upon written demand by the prosecuting attorney within ten days after arraignment, or at such time as the court permits, stating the time, date, and place at which the alleged offense was committed, the defendant shall serve within ten days of the demand of the prosecuting attorney or ten days prior to trial, whichever is later, or as otherwise ordered by the court, upon the prosecuting attorney a written notice of the defendant's intention to offer a defense of alibi. Such notice by the defendant shall state the specific place or places at which the defendant claims to have been at the time of the alleged offense and the names, addresses, dates of birth, and telephone numbers of the witnesses, if known to the defendant, upon whom the defendant intends to rely to establish such alibi unless previously supplied.

(b) The prosecuting attorney shall serve upon the defendant within five days of the defendant's written notice but no later than five days before trial, whichever is later, a written notice stating the names, addresses, dates of birth, and telephone numbers of the witnesses, if known to the state, upon whom the state intends to rely to rebut the defendant's evidence of alibi unless previously supplied.

(c) If prior to or during trial, a party learns of an additional witness whose identity, if known, should have been included in the information furnished under subsection (a) or (b) of this Code section, the party shall promptly notify the other party of the existence and identity of such additional witness.

(d) Upon a showing that a disclosure required by this Code section would create a substantial threat of physical or economic harm to a witness, the court may grant an exception to any of the requirements of subsections (a) through (c) of this Code section.

(e) If the defendant withdraws the notice of intention to rely upon an alibi defense, the notice and intention to rely upon an alibi defense are not admissible. However the prosecuting attorney may offer any other evidence regarding alibi.



§ 17-16-6. Failure to comply with discovery requirements

If at any time during the course of the proceedings it is brought to the attention of the court that the state has failed to comply with the requirements of this article, the court may order the state to permit the discovery or inspection, interview of the witness, grant a continuance, or, upon a showing of prejudice and bad faith, prohibit the state from introducing the evidence not disclosed or presenting the witness not disclosed, or may enter such other order as it deems just under the circumstances. If at any time during the course of the proceedings it is brought to the attention of the court that the defendant has failed to comply with the requirements of this article, the court may order the defendant to permit the discovery or inspection, interview of the witness, grant a continuance, or, upon a showing of prejudice and bad faith, prohibit the defendant from introducing the evidence not disclosed or presenting the witness not disclosed, or may enter such other order as it deems just under the circumstances. The court may specify the time, place, and manner of making the discovery, inspection, and interview and may prescribe such terms and conditions as are just.



§ 17-16-7. Statements of witnesses

No later than ten days prior to trial or at such time as the court permits, or at the time of any post-indictment pretrial evidentiary hearing other than a bond hearing, the prosecution or the defendant shall produce for the opposing party any statement of any witness that is in the possession, custody, or control of the state or prosecution or in the possession, custody, or control of the defendant or the defendant's counsel that relates to the subject matter concerning the testimony of the witness that the party in possession, custody, or control of the statement intends to call as a witness at trial or at such post-indictment pretrial evidentiary hearing.



§ 17-16-8. Lists of names and information concerning witnesses

(a) The prosecuting attorney, not later than ten days before trial, and the defendant's attorney, within ten days after compliance by the prosecuting attorney but no later than five days prior to trial, or as otherwise ordered by the court, shall furnish to the opposing counsel as an officer of the court, in confidence, the names, current locations, dates of birth, and telephone numbers of that party's witnesses, unless for good cause the judge allows an exception to this requirement, in which event the counsel shall be afforded an opportunity to interview such witnesses prior to the witnesses being called to testify.

(b) Nothing in this Code section shall be construed to require the prosecuting attorney to furnish the home address, date of birth, or home telephone number of a witness who is a law enforcement officer. Instead, in such cases, the prosecuting attorney shall furnish to the defense attorney the law enforcement officer's current work location and work phone number.



§ 17-16-9. Reimbursement for costs

Any party providing documents or statements to another party under this article shall be reimbursed for the actual cost incurred in providing such documents. If the court has determined the defendant to be indigent, the court shall determine the means of reimbursement.



§ 17-16-10. Material or information already furnished; who may be called as witness

The defendant need not include in materials and information furnished to the prosecuting attorney under this article any material or information which the prosecuting attorney has already furnished to the defendant under this article. The prosecuting attorney need not include in materials and information furnished to the defendant under this article any material or information which that defendant has already furnished to the prosecuting attorney under this article. Either party may call as a witness any person listed on either the prosecuting attorney's or defendant's witness list.






Article 2 - Misdemeanor Cases

§ 17-16-20. Applicability of article

The provisions of this article shall apply only to misdemeanor cases or to felony cases docketed, indicted, or in which an accusation was returned prior to January 1, 1995, if the prosecuting attorney and the defendant do not agree in writing that the provisions of Article 1 of this chapter shall apply.



§ 17-16-21. Right of the defendant to copy of indictment or accusation and list of witnesses

Prior to arraignment, every person charged with a criminal offense shall be furnished with a copy of the indictment or accusation and, on demand, with a list of the witnesses on whose testimony the charge against such person is founded. Without the consent of the defendant, no witness shall be permitted to testify for the state whose name does not appear on the list of witnesses as furnished to the defendant unless the prosecuting attorney shall state that the evidence sought to be presented is newly discovered evidence which the state was not aware of at the time of its furnishing the defendant with a list of the witnesses.



§ 17-16-22. Right of defendant to copy of statement given while in police custody; failure of prosecution to comply; evidence discovered after filing of request

(a) At least ten days prior to the trial of the case, the defendant shall be entitled to have a copy of any statement given by the defendant while in police custody. The defendant may make such request for a copy of any such statement, in writing, within any reasonable period of time prior to trial.

(b) If the defendant's statement is oral or partially oral, the prosecution shall furnish, in writing, all relevant and material portions of the defendant's statement.

(c) Failure of the prosecution to comply with a defendant's timely written request for a copy of such defendant's statement, whether written or oral, shall result in such statement being excluded and suppressed from the prosecution's use in its case-in-chief or in rebuttal.

(d) If the defendant's statement is oral, no relevant and material, incriminating or inculpatory, portion of the statement of the defendant may be used against the defendant unless it has been previously furnished to the defendant, if a timely written request for a copy of the statement has been made by the defendant.

(e) This Code section shall not apply to evidence discovered after a request has been filed. If a request has been filed, such evidence shall be produced as soon as possible after it has been discovered.



§ 17-16-23. Right of defendant to copies of written scientific reports; failure to comply

(a) As used in this Code section, the term "written scientific reports" includes, but is not limited to, reports from the Division of Forensic Sciences of the Georgia Bureau of Investigation; an autopsy report by the coroner of a county or by a private pathologist; blood alcohol test results done by a law enforcement agency or a private physician; and similar types of reports that would be used as scientific evidence by the prosecution in its case-in-chief or in rebuttal against the defendant.

(b) In all criminal trials the defendant shall be entitled to have a complete copy of any written scientific reports in the possession of the prosecution which will be introduced in whole or in part against the defendant by the prosecution in its case-in-chief or in rebuttal. The request for a copy of any written scientific reports shall be made by the defendant in writing at arraignment or within any reasonable time prior to trial. If such written request is not made at arraignment, it shall be within the sound discretion of the trial judge to determine in each case what constitutes a reasonable time prior to trial. If the scientific report is in the possession of or available to the prosecuting attorney, the prosecuting attorney must comply with this Code section at least ten days prior to the trial of the case.

(c) Failure by the prosecution to furnish the defendant with a copy of any written scientific report, when a proper and timely written demand has been made by the defendant, shall result in such report being excluded and suppressed from evidence in the prosecution's case-in-chief or in rebuttal.









Chapter 17 - Crime Victims' Bill of Rights

§ 17-17-1. Declaration of policy

The General Assembly hereby finds and declares it to be the policy of this state that victims of crimes should be accorded certain basic rights just as the accused are accorded certain basic rights. These rights include:

(1) The right to reasonable, accurate, and timely notice of any scheduled court proceedings or any changes to such proceedings;

(2) The right to reasonable, accurate, and timely notice of the arrest, release, or escape of the accused;

(3) The right not to be excluded from any scheduled court proceedings, except as provided in this chapter or as otherwise required by law;

(4) The right to be heard at any scheduled court proceedings involving the release, plea, or sentencing of the accused;

(5) The right to file a written objection in any parole proceedings involving the accused;

(6) The right to confer with the prosecuting attorney in any criminal prosecution related to the victim;

(7) The right to restitution as provided by law;

(8) The right to proceedings free from unreasonable delay; and

(9) The right to be treated fairly and with dignity by all criminal justice agencies involved in the case.



§ 17-17-2. Short title

This chapter shall be known and may be cited as the "Crime Victims' Bill of Rights."



§ 17-17-3. Definitions

As used in this chapter, the term:

(1) "Accused" means a person suspected of and subject to arrest for, arrested for, or convicted of a crime against a victim.

(1.1) "Arrest" means an actual custodial restraint of a person or the person's submission to custody and includes the taking of a child into custody.

(2) "Arresting law enforcement agency" means any law enforcement agency, other than the investigating law enforcement agency, which arrests the accused.

(3) "Compensation" means awards granted by the Georgia Crime Victims Compensation Board pursuant to Chapter 15 of this title.

(4) "Crime" means an act committed in this state which constitutes any violation of Chapter 5 of Title 16; Chapter 6 of Title 16; Article 1, 3, or 4 of Chapter 7 of Title 16; Article 1 or 2 of Chapter 8 of Title 16; Chapter 9 of Title 16; Part 3 of Article 3 of Chapter 12 of Title 16; Code Section 40-6-393; Code Section 40-6-393.1; or Code Section 40-6-394.

(4.1) "Criminal justice agency" means an arresting law enforcement agency, custodial authority, investigating law enforcement agency, prosecuting attorney, or the State Board of Pardons and Paroles.

(5) "Custodial authority" means a warden, sheriff, jailer, deputy sheriff, police officer, correctional officer, officer or employee of the Department of Corrections or the Department of Juvenile Justice, community supervision officer or employee of the Department of Community Supervision, or any other law enforcement officer having actual custody of the accused.

(6) "Investigating law enforcement agency" means the law enforcement agency responsible for the investigation of the crime.

(7) "Notice," "notification," or "notify" means a written notice when time permits or, failing such, a documented effort to reach the victim by telephonic or other means.

(8) "Person" means an individual.

(9) "Prompt notice," "prompt notification," or "promptly notify" means notification given to the victim as soon as practically possible so as to provide the victim with a meaningful opportunity to exercise his or her rights pursuant to this chapter.

(10) "Prosecuting attorney" means the district attorney, the solicitor-general of a state court or the solicitor of any other court, the Attorney General, a county attorney opposing an accused in a habeas corpus proceeding, or the designee of any of these.

(11) "Victim" means:

(A) A person against whom a crime has been perpetrated or has allegedly been perpetrated; or

(B) In the event of the death of the crime victim, the following relations if the relation is not either in custody for an offense or the defendant:

(i) The spouse;

(ii) An adult child if division (i) does not apply;

(iii) A parent if divisions (i) and (ii) do not apply;

(iv) A sibling if divisions (i) through (iii) do not apply; or

(v) A grandparent if divisions (i) through (iv) do not apply; or

(C) A parent, guardian, or custodian of a crime victim who is a minor or a legally incapacitated person except if such parent, guardian, or custodian is in custody for an offense or is the defendant.



§ 17-17-4. Designation of family member to act in place of physically disabled victim

If a victim is physically unable to exercise privileges and rights under this chapter, the victim may designate by written instrument his or her spouse, adult child, parent, sibling, or grandparent to act in place of the victim during the duration of the physical disability. During the physical disability, notices to be provided under this chapter to the victim shall continue to be afforded only to the victim.



§ 17-17-5. Notification to victim of accused's arrest, release, judicial proceedings, escape, and violations of electronic release and monitoring program

(a) All victims, wherever practicable, shall be entitled to notification of:

(1) The accused's arrest;

(2) The accused's release from custody;

(3) Any judicial proceeding at which the release of the accused will be considered;

(4) An escape by the accused and his or her subsequent rearrest; and

(5) If the accused is released from custody and the terms or conditions of such release require that the accused participate in an electronic release and monitoring program, the accused's violation of the terms or conditions of the electronic release and monitoring program, provided that an arrest warrant has been issued for the accused and the accused is prohibited from contacting the victim.

(b) No such notification shall be required unless the victim provides a current address and telephone number to which such notice can be directed.

(c) The criminal justice agency having knowledge of an event described in subsection (a) of this Code section shall provide notice to the victim of such event. Such agency shall advise the victim of his or her right to notification pursuant to this chapter and of the requirement of the victim's providing a current address and telephone number to which the notification shall be directed. Such victim shall transmit the telephone number described in this subsection to the appropriate criminal justice agency or custodial authority as provided for in this chapter.



§ 17-17-5.1. Victim notification from Department of Behavioral Health and Developmental Disabilities

(a) If the accused is committed to the Department of Behavioral Health and Developmental Disabilities pursuant to the provisions of Part 2 of Article 6 of Chapter 7 of this title, the department shall, upon the written request of the victim, mail to the victim at least ten days before the release or discharge of the accused notice of the release or discharge of the accused.

(b) The Department of Behavioral Health and Developmental Disabilities shall mail to the victim immediately after the escape or subsequent readmission of the accused notice of such escape or subsequent readmission of the person who is placed by court order in the custody of the department pursuant to the provisions of Part 2 of Article 6 of Chapter 7 of this title.



§ 17-17-6. Notification to victim of accused's pretrial release and of victims' rights and the availability of victims' compensation and services

(a) Upon initial contact with a victim, all law enforcement and court personnel shall make available to the victim the following information written in plain language:

(1) The possibility of pretrial release of the accused, the victim's rights and role in the stages of the criminal justice process, and the means by which additional information about these stages can be obtained;

(2) The availability of victim compensation and, if the victim has been trafficked for labor or sexual servitude as defined in Code Section 16-5-46, compensation available through the federal government pursuant to 22 U.S.C. Section 7105; and

(3) The availability of community based victim service programs.

(b) The Criminal Justice Coordinating Council is designated as the coordinating entity between various law enforcement agencies, the courts, and social service delivery agencies. The Criminal Justice Coordinating Council shall develop and disseminate written information upon which law enforcement personnel may rely in disseminating the information required by this chapter.



§ 17-17-7. Notification to victim of accused's arrest and proceedings where accused's release is considered; victim's right to express opinion in pending proceedings and to file written complaint in event of release

(a) Whenever possible, the investigating law enforcement agency shall give to a victim prompt notification as defined in paragraph (9) of Code Section 17-17-3 of the arrest of an accused.

(b) The arresting law enforcement agency shall promptly notify the investigating law enforcement agency of the accused's arrest.

(c) Whenever possible, the prosecuting attorney shall notify the victim prior to any proceeding in which the release of the accused will be considered.

(d) Whenever possible, the prosecuting attorney shall offer the victim the opportunity to express the victim's opinion on the release of the accused pending judicial proceedings.

(e) (1) Whenever possible, the custodial authority shall give prompt notification to a victim of the release of the accused.

(2) Prompt notification of release from a county or municipal jail is effected by placing a telephone call to the telephone number provided by the victim and giving notice to the victim or any person answering the telephone who appears to be sui juris or by leaving an appropriate message on a telephone answering machine.

(3) Notification of release from the custody of the state or any county correctional facility shall be in the manner provided by law.

(f) If the court has granted a pretrial release or supersedeas bond, the victim shall have the right to file a written complaint with the prosecuting attorney asserting acts or threats of physical violence or intimidation by the accused or at the accused's direction against the victim or the victim's immediate family. Based on the victim's written complaint or other evidence, the prosecuting attorney may move the court that the bond or personal recognizance of an accused be revoked.



§ 17-17-8. Notification by prosecuting attorney of legal procedures and of victim's rights in relation thereto; victims seeking restitution

(a) Upon initial contact with a victim, a prosecuting attorney shall give prompt notification to the victim of the following:

(1) The procedural steps in processing a criminal case including the right to restitution;

(2) The rights and procedures of victims under this chapter;

(3) Suggested procedures if the victim is subjected to threats or intimidation;

(4) The names and telephone numbers of contact persons at both the office of the custodial authority and in the prosecuting attorney's office; and

(5) The names and telephone numbers of contact persons at the office of the investigating agency where the victim may make application for the return of any of the victim's property that was taken during the course of the investigation, as provided by Code Section 17-5-50.

(b) If requested in writing by the victim and to the extent possible, the prosecuting attorney shall give prompt advance notification of any scheduled court proceedings and notice of any changes to that schedule. Court proceedings shall include, but not be limited to, pretrial commitment hearings, arraignment, motion hearings, trial, sentencing, restitution hearings, appellate review, and post-conviction relief. The prosecuting attorney shall notify all victims of the requirement to make such request in writing.

(c) (1) In the event the victim seeks restitution, the victim shall provide the prosecuting attorney with his or her legal name, address, phone number, social security number, date of birth, and, if the victim has an e-mail address, his or her e-mail address. The victim shall also provide such information, other than a social security number, to the prosecuting attorney for a secondary contact person in the event the victim cannot be reached after reasonable efforts are made to contact such victim. The prosecuting attorney shall advise the victim of any agency that will receive such information and advise the victim that he or she is responsible for updating such information with the prosecuting attorney while the case involving the victim is pending and that he or she should update the agency with such information after a restitution order has been entered.

(2) The prosecuting attorney shall transmit the information collected in paragraph (1) of this subsection to the Department of Corrections, Department of Community Supervision, Department of Juvenile Justice, or the State Board of Pardons and Paroles, as applicable, if an order of restitution is entered.

(3) The information collected pursuant to paragraph (1) of this subsection shall be treated as confidential and shall not be disclosed to any person outside of the disclosure provided by this subsection; such information shall not be subject to Article 4 of Chapter 18 of Title 50, relating to open records, or subject to subpoena, discovery, or introduction into evidence in any civil or criminal proceeding.



§ 17-17-8.1. Procedures for a victim to be interviewed by an accused or accused's attorney or agent; duties and conditions

(a) A victim shall have the right to refuse to submit to an interview by the accused, the accused's attorney, or an agent of the accused. It shall be the duty of the prosecuting attorney to advise a victim that he or she has the right to agree to such an interview or to refuse such an interview.

(b) If a victim agrees to be interviewed, such victim may set conditions for such interview as he or she desires. Conditions may include, but shall not be limited to, the time, date, and location of the interview, what other persons may be present during the interview, any security arrangements for the interview, and whether or not the interview may be recorded. If requested by a victim, the prosecuting attorney or his or her agent may attend the interview. A victim has the right to terminate the interview at any time or to refuse to answer any question during the interview.

(c) The accused, the accused's attorney, and any agent of the accused shall not contact a victim in an unreasonable manner; and if a victim has clearly expressed to any such party a desire not to be contacted, no contact shall be made. When making any permissible contact with the victim, the accused's attorney or an agent of the accused shall make a clear statement that he or she is contacting the victim on behalf of the accused.

(d) For the purposes of this Code section, a peace officer shall not be considered a victim if the act that would have made the officer a victim occurs while the peace officer is acting within the scope of the officer's official duties.

(e) Except as provided in this Code section, the prosecuting attorney shall not take any action to deny an accused's attorney access to a victim for the purpose of interviewing such victim.



§ 17-17-9. Exclusion of testifying victim from criminal proceedings; separate victims' waiting areas

(a) A victim has the right to be present at all criminal proceedings in which the accused has the right to be present. A victim or member of the immediate family of a victim shall not be excluded from any portion of any hearing, trial, or proceeding pertaining to the offense based solely on the fact that such person is subpoenaed to testify unless it is established that such victim or family member is a material and necessary witness to such hearing, trial, or proceeding and the court finds that there is a substantial probability that such person's presence would impair the conduct of a fair trial. The provisions of this Code section shall not be construed as impairing the authority of a judge to remove a person from a trial or hearing or any portion thereof for the same causes and in the same manner as the rules of court or law provides for the exclusion or removal of the accused. A motion to exclude a victim or family members from the courtroom for any reason other than misconduct shall be made and determined prior to jeopardy attaching.

(b) A victim of a criminal offense who has been or may be subpoenaed to testify at such hearing or trial shall be exempt from the provisions of Code Section 24-6-615 requiring sequestration; provided, however, that the court shall require that the victim be scheduled to testify as early as practical in the proceedings.

(c) If the victim is excluded from the courtroom, the victim shall have the right to wait in an area separate from the accused, from the family and friends of the accused, and from witnesses for the accused during any judicial proceeding involving the accused, provided that such separate area is available and its use in such a manner practical. If such a separate area is not available or practical, the court, upon request of the victim made through the prosecuting attorney, shall attempt to minimize the victim's contact with the accused, the accused's relatives and friends, and witnesses for the accused during any such judicial proceeding.



§ 17-17-9.1. Protection of communications between victim assistance personnel and victims -- Privilege

Communications between a victim, other than a peace officer, and victim assistance personnel appointed by a prosecuting attorney and any notes, memoranda, or other records made by such victim assistance personnel of such communication shall be considered attorney work product of the prosecuting attorney and not subject to disclosure except where such disclosure is required by law. Such work product shall be subject to other exceptions that apply to attorney work product generally.



§ 17-17-10. Requirement by court that defense counsel not disclose victim information to accused

As a condition of permitting a response to an inquiry as to the victim's current address, telephone number, or place of employment, the court may require counsel or any other officer of the court, including but not limited to counsel for the defendant, not to transmit or permit transmission to the defendant of the victim's current address, telephone number, or place of employment by the counsel or officer of the court or any employee, agent, or other representative of the counsel or officer of the court.



§ 17-17-11. Right of victim to express opinion on disposition of accused's case

The prosecuting attorney shall offer the victim the opportunity to express the victim's opinion on the disposition of an accused's case, including the views of the victim regarding:

(1) Plea or sentence negotiations; and

(2) Participation in pretrial or post-conviction diversion programs.

This provision shall not limit any other right created pursuant to state law.



§ 17-17-12. Notification to victim of accused's motion for new trial or appeal, release on bail or recognizance, appellate proceedings, and outcome of appeal; notifications regarding death penalty cases; victim's rights retained at new trial or on appeal

(a) Upon the written request of the victim, the prosecuting attorney shall notify the victim of the following:

(1) That the accused has filed a motion for new trial, an appeal of his or her conviction, or an extraordinary motion for new trial;

(2) Whether the accused has been released on bail or other recognizance pending the disposition of the motion or appeal;

(3) The time and place of any appellate court proceedings relating to the motion or appeal and any changes in the time or place of those proceedings; and

(4) The result of the motion or appeal.

(b) The Attorney General shall notify the prosecuting attorney of the filing of collateral attacks on convictions of this state which are being defended by the Attorney General.

(b.1) In cases in which the accused is convicted of a capital offense and receives the death penalty, the Attorney General shall:

(1) Notify the prosecuting attorney and upon the written request of the victim notify the victim of the filing and disposition of all collateral attacks on such conviction which are being defended by the Attorney General, including, but not limited to, petitions for a writ of habeas corpus, and the time and place of any such proceedings and any changes in the time or place of those proceedings; and

(2) Provide the prosecuting attorney and upon the written request of the victim provide the victim with a report on the status of all pending appeals, collateral attacks, and other litigation concerning such conviction which is being defended by the Attorney General at least every six months until the accused dies or the sentence or conviction is overturned or commuted or otherwise reduced to a sentence other than the death penalty.

(c) In the event the accused is granted a new trial or the conviction is reversed or remanded and the case is returned to the trial court for further proceedings, the victim shall be entitled to request the rights and privileges provided by this chapter.



§ 17-17-12.1. Requests to prevent an accused from sending any form of written, text, or electronic communication to the victim's family, or the victim

(a) As used in this Code section, the term "mail" means any form of written communication, including, but not limited to, letters, cards, postcards, packages, parcels, and e-mail as defined by Code Section 16-9-100, text messaging, and any other form of electronic communication which is knowingly intended to be delivered to or received by a victim, any member of the victim's family, or any member of the victim's household.

(b) (1) A victim shall have the right to request not to receive mail from an inmate who was convicted of committing a criminal offense against such victim or was adjudicated by the juvenile court of having committed a delinquent act or designed felony against such victim.

(2) A victim's right to request not to receive mail from such inmate shall extend to any member of such victim's family or any member of such victim's household during the term of the sentence imposed or dispositional order for such offense.

(3) As soon as practical following a conviction or adjudication, a victim shall be provided with the instructions for requesting that inmate mail be blocked as provided in subsection (c) of this Code section. If the conviction is from a state or superior court, it shall be the duty of the prosecuting attorney to provide a victim with such instructions. If the adjudication is from the juvenile court, such instructions shall be provided by the juvenile court.

(c) The Department of Corrections and the Department of Juvenile Justice shall develop and provide to the prosecuting attorneys and juvenile courts, respectively, the procedures a victim shall follow in order to block inmate mail. Such procedures may include secure electronic means provided that an alternate, nonelectronic procedure is available for victims without access to a computer. Such departments shall also develop and implement appropriate administrative sanctions which shall be imposed against an inmate violating the provisions of this Code section.

(d) If a victim submits a request to block inmate mail, the Department of Corrections, in the case of an adult, or the Department of Juvenile Justice, in the case of a juvenile, shall:

(1) Notify any other custodial authority having actual custody of the inmate of the names and addresses of such victim and the family or household members denoted by such victim;

(2) Notify the inmate of the request to have mail blocked and advise the inmate that sending mail directly or through any third party to such victim or the family or household members denoted by such victim is prohibited and will result in appropriate sanctions and review of all outgoing mail; and

(3) Institute such procedures to ensure that the inmate cannot send mail directly or through any third party to such victim or the family or household members denoted by such victim.

(e) Any custodial authority having actual custody of an inmate with mail restrictions shall not knowingly forward mail addressed to any person who requests not to receive mail pursuant to this Code section.

(f) The imposition of sanctions by a custodial authority pursuant to this Code section shall not preclude the imposition of any other remedies provided by law, nor shall such sanctions bar prosecution of the inmate for any criminal offense which may have been committed in sending such mail.

(g) Notwithstanding the provisions of Article 4 of Chapter 18 of Title 50, information concerning the names and addresses of a victim, and the family or household members denoted by such victim, who requests that inmate mail be blocked shall not be open to inspection by or made available to the public and shall not be subject to discovery in any civil or criminal case or administrative proceeding unless the court, after notice and a hearing, makes a finding of fact that such information is material and relevant to the case and that such information is not available from any other source.



§ 17-17-13. Notification to victim of impending parole, release for period exceeding 60 days, or pardon; notice of hearing on request to commute death sentence

The State Board of Pardons and Paroles shall give 20 days' advance notification to a victim whenever it considers making a final decision to grant parole, release a defendant for a period exceeding 60 days, or grant a pardon; and the board shall provide the victim with an opportunity to file a written objection to such action. Within 72 hours of receiving a request to commute a death sentence, the State Board of Pardons and Paroles shall provide notification to a victim of the date set for hearing such request and provide such victim an opportunity to file a written response to such request. No notification to the victim need be given unless the victim has expressed a desire for such notification and has provided the State Board of Pardons and Paroles with a current mailing or e-mail address and telephone number. Failure of the victim to inform the board of a change of address or telephone number shall not void a decision of the board.



§ 17-17-14. Victim required to provide current address and phone number to notifying parties

(a) It is the right and responsibility of the victim who desires notification under this chapter or under any other notification statute to keep the following informed of the victim's current address and phone number:

(1) The investigating law enforcement agency;

(2) The prosecuting attorney, until final disposition or completion of the appellate and post-conviction process, whichever occurs later;

(3) As directed by the prosecuting attorney, the sheriff if the accused is in the sheriff's custody for pretrial, trial, or post-conviction proceedings; the Department of Corrections if the accused is in the custody of the state; or any county correctional facility if the defendant is sentenced to serve time in a facility which is not a state facility;

(4) The Department of Community Supervision; and

(5) The State Board of Pardons and Paroles.

(b) Current addresses and telephone numbers of victims and their names provided for the purposes of notification pursuant to this chapter or any other notification statute shall be confidential and used solely for the purposes of this chapter and shall not be subject to disclosure under Article 4 of Chapter 18 of Title 50, relating to inspection of public records.



§ 17-17-15. Failure to provide notice not rendering responsible person liable or comprising basis for error; chapter not conferring standing; existing rights not affected; waiver of rights by victim

(a) Failure to provide or to timely provide any of the information or notifications required by this chapter shall not subject the person responsible for such notification or that person's employer to any liability for damages.

(b) Failure to provide a victim with any of the rights required by law shall not give an accused a basis for error in either an appellate action or a post-conviction writ of habeas corpus.

(c) This chapter does not confer upon a victim any standing to participate as a party in a criminal proceeding or to contest the disposition of any charge.

(d) The enumeration of these rights shall not be construed to deny or diminish other notification rights granted by state law.

(e) The victim may waive any of the information or notification or other rights provided for by this chapter.



§ 17-17-16. Temporary restraining and protective orders

(a) As used in this Code section, the term:

(1) "Course of conduct" spans a series of acts over a period of time, however short, indicating a continuity of purpose.

(2) "Harassment" means a course of conduct directed at a specific person that causes substantial emotional distress in such person.

(b) (1) A superior court, upon application of a prosecuting attorney, shall issue a temporary restraining order prohibiting harassment of a victim or witness in a criminal case if the court finds from specific facts shown by affidavit or by verified complaint that there are reasonable grounds to believe that harassment of an identified victim or witness in a criminal case exists or that such order is necessary to prevent and restrain an offense under Code Section 16-10-32 or 16-10-93.

(2) (A) A temporary restraining order may be issued under this Code section without written or oral notice to the adverse party or such party's attorney in a civil action under this Code section if the court finds, upon written certification of facts by the prosecuting attorney, that such notice should not be required and that there is a reasonable probability that the state will prevail on the merits.

(B) A temporary restraining order issued without notice under this Code section shall be endorsed with the date and hour of issuance and be filed forthwith in the office of the clerk of the court issuing the order.

(C) A temporary restraining order issued under this Code section shall expire at such time, not to exceed ten days from issuance, as the court directs. The court, for good cause shown before expiration of such order, may extend the expiration date of the order for up to ten days or for such longer period agreed to by the adverse party.

(D) When a temporary restraining order is issued without notice, the motion for a protective order shall be set down for hearing at the earliest possible time and takes precedence over all matters except older matters of the same character; and at the hearing, if the prosecuting attorney does not proceed with the application for a protective order, the court shall dissolve the temporary restraining order.

(E) If on two days' notice to the prosecuting attorney or on such shorter notice as the court may prescribe, the adverse party appears and moves to dissolve or modify the temporary restraining order, the court shall proceed to hear and determine such motion as expeditiously as the ends of justice require.

(F) A temporary restraining order shall set forth the reasons for the issuance of such order, be specific in terms, and describe in reasonable detail and not by reference to the complaint or other document the act or acts being restrained.

(c) (1) A superior court, upon motion of the prosecuting attorney, shall issue a protective order prohibiting harassment of a victim or witness in a criminal case if the court, after a hearing, finds by a preponderance of the evidence that harassment of an identified victim or witness in a criminal case exists or that such order is necessary to prevent and restrain an offense under Code Section 16-10-32 or 16-10-93.

(2) At the hearing referred to in paragraph (1) of this subsection, any adverse party named in the complaint shall have the right to present evidence and cross-examine witnesses.

(3) A protective order shall set forth the reasons for the issuance of such order, be specific in terms, and describe in reasonable detail and not by reference to the complaint or other document the act or acts being restrained.

(4) The court shall set the duration of effect of the protective order for such period as the court determines necessary to prevent harassment of the victim or witness but in no case for a period in excess of three years from the date of such order's issuance. The prosecuting attorney may, at any time within 90 days before the expiration of such order, apply for a new protective order under this Code section.

(d) Article 5 of Chapter 11 of Title 9, relating to depositions and discovery, shall not apply to actions brought pursuant to this Code section.






Chapter 18 - Written Statements of Information to Victims of Rape or Forcible Sodomy

§ 17-18-1. Duty of certain officials to offer written statement of information to victims of rape or forcible sodomy

When any employee of the Department of Human Services, Department of Community Health, Department of Public Health, Department of Behavioral Health and Developmental Disabilities, a law enforcement agency, or a court has reason to believe that he or she in the course of official duties is speaking to an adult who is or has been a victim of a violation of Code Section 16-6-1, relating to rape, or Code Section 16-6-2, relating to aggravated sodomy, such employee shall offer or provide such adult a written statement of information for victims of rape or aggravated sodomy. Such written statement shall, at a minimum, include the information set out in Code Section 17-18-2 and may include additional information regarding resources available to victims of sexual assault. Information for victims of rape or aggravated sodomy may be provided in any language.



§ 17-18-2. Information for victims of rape or forcible sodomy

The following information in substantially the form set out in this Code section shall be provided to adult victims of rape or aggravated sodomy in accordance with Code Section 17-18-1:

"INFORMATION FOR VICTIMS OF RAPE OR FORCIBLE SODOMY

If you are the victim of rape or forcible sodomy, you have certain rights under the law.

Rape or forcible sodomy by a stranger or a person known to you, including rape or forcible sodomy by a person married to you, is a crime. You can ask the government's lawyer to prosecute a person who has committed a crime. The government pays the cost of prosecuting for crimes.

If you are the victim of rape or forcible sodomy, you should contact a local police department or other law enforcement agency immediately. A police officer will come to take a report and collect evidence. You should keep any clothing you were wearing at the time of the crime as well as any other evidence such as bed sheets. Officers will take you to the hospital for a medical examination. You should not shower or douche before the examination. The law requires that the Georgia Crime Victims Emergency Fund pay for the medical examination to the extent of the cost for the collection of evidence of the crime."






Chapter 19 - Georgia Council on Criminal Justice Reform

§ 17-19-1. (Repealed effective June 30, 2018) Creation; purpose

(a) There is created the Georgia Council on Criminal Justice Reform for the purpose of conducting periodic comprehensive reviews of criminal laws, criminal procedure, sentencing laws, adult correctional issues, juvenile justice issues, enhancement of probation and parole supervision, better management of the prison population and of the population in the custody of the Department of Juvenile Justice, and other issues related to criminal and accountability courts. The Georgia Council on Criminal Justice Reform shall be responsible for establishing performance measures that track the implementation of criminal justice and juvenile justice reforms through the analysis of data collected under law and shall propose additional reforms to further the reduction of recidivism, the lowering of state expenses, and the maintenance of an effective and efficient Code that will promote public safety.

(b) As used in this chapter, the term "council" means the Georgia Council on Criminal Justice Reform.



§ 17-19-2. (Repealed effective June 30, 2018) Membership; terms; chairperson; staff support; funds

(a) The Governor shall appoint all 15 members of the council which shall be composed of one member of the Senate, one member of the House of Representatives, one member who shall be either a Justice of the Supreme Court or a Judge of the Court of Appeals, one superior court judge, one juvenile court judge, one district attorney, one criminal defense attorney, one sheriff, the executive counsel to the Governor or his or her designee, the director of the Governor's Office for Children and Families or his or her designee, and five other members as determined by the Governor.

(b) Each member of the council shall be appointed to serve for a term of four years or until his or her successor is duly appointed, except the members of the General Assembly, who shall serve until completion of their current terms of office. A member may be appointed to succeed himself or herself on the council. If a member of the council is an elected or appointed official, the member, or his or her designee, shall be removed from the council if the member no longer serves as such elected or appointed official.

(c) The Governor shall designate the chairperson of the council. The council may elect other officers as it deems necessary. The chairperson of the council may designate and appoint committees from among the membership of the council as well as appoint other persons to perform such functions as he or she may determine to be necessary as relevant to and consistent with this chapter. The chairperson shall only vote to break a tie.

(d) The council shall be attached for administrative purposes only to the Governor's Office for Children and Families. The Governor's Office for Children and Families and the Criminal Justice Coordinating Council shall provide staff support for the council. The Governor's Office for Children and Families and the Criminal Justice Coordinating Council shall use any funds specifically appropriated to it to support the work of the council.



§ 17-19-3. (Repealed effective June 30, 2018) Meetings; quorum; expense allowances

(a) The council may conduct meetings at such places and times as it deems necessary or convenient to enable it to exercise fully and effectively its powers, perform its duties, and accomplish the objectives and purposes of this chapter. The council shall hold meetings at the call of the chairperson. The council shall meet not less than twice every year.

(b) A quorum for transacting business shall be a majority of the members of the council.

(c) Any legislative members of the council shall receive the allowances provided for in Code Section 28-1-8. Citizen members shall receive a daily expense allowance in the amount specified in subsection (b) of Code Section 45-7-21 as well as the mileage or transportation allowance authorized for state employees. Members of the council who are state officials, other than legislative members, or state employees shall receive no compensation for their services on the council, but they shall be reimbursed for expenses incurred by them in the performance of their duties as members of the council in the same manner as they are reimbursed for expenses in their capacities as state officials or state employees. The funds necessary for the reimbursement of the expenses of state officials, other than legislative members, and state employees shall come from funds appropriated to or otherwise available to their respective departments. All other funds necessary to carry out the provisions of this chapter shall come from funds appropriated to the Senate and the House of Representatives.



§ 17-19-4. (Repealed effective June 30, 2018) Duties; powers

(a) The council shall have the following duties:

(1) To periodically, and at least every two years, review the conditions, needs, issues, and problems related to criminal justice; issue a report on the same to the executive counsel of the Governor, the Office of Planning and Budget, and the chairpersons of the House Committee on Appropriations, the Senate Appropriations Committee, the House Committee on Judiciary, and the Senate Judiciary Committee; and recommend any action or proposed legislation which the council deems necessary or appropriate. Nothing contained in the council's report shall be considered to authorize or require a change in any law without action by the General Assembly;

(2) To evaluate and consider the best practices, experiences, and results of legislation in other states with regard to children, adults, and families involved in the juvenile or superior court or equivalent systems; and

(3) To identify and recommend whether and when any state law should be modified to conform, whenever desirable, to federal legislation.

(b) The council shall have the following powers:

(1) To evaluate how the laws and programs affecting the criminal justice system in this state are working;

(2) To request and receive data from and review the records of appropriate state agencies and courts to the greatest extent allowed by state and federal law;

(3) To accept public or private grants, devises, and bequests;

(4) To authorize entering into contracts or agreements through the council's chairperson necessary or incidental to the performance of its duties;

(5) To establish rules and procedures for conducting the business of the council; and

(6) To conduct studies, hold public meetings, collect data, or take any other action the council deems necessary to fulfill its responsibilities.

(c) The council shall be authorized to retain the services of attorneys, consultants, subject matter experts, economists, budget analysts, data analysts, statisticians, and other individuals or organizations as determined appropriate by the council.



§ 17-19-5. Sunset

This chapter shall be repealed effective June 30, 2018, unless continued in effect by the General Assembly prior to that date.






Chapter 20 - Identification Procedures for Live Lineups, Photo Lineups, and Showups

§ 17-20-1. Definitions

As used in this chapter, the term:

(1) "Fillers" means individuals who are not suspects.

(2) "Law enforcement agency" means a governmental unit of one or more individuals employed full time or part time by the state, a state agency or department, or a political subdivision which performs as its principal function activities relating to preventing and detecting crime and enforcing state laws or local ordinances, employees of which unit are authorized to make arrests for crimes while acting within the scope of their authority.

(3) "Live lineup" means an identification procedure in which a suspect and fillers are displayed in person to a witness.

(4) "Photo lineup" means an identification procedure in which a photograph of a suspect and photographs of fillers are displayed to a witness, either in hard copy form or via computer.

(5) "Showup" means an identification procedure in which a witness is presented with a single individual.

(6) "Suspect" means the individual believed by law enforcement to be the possible perpetrator of an alleged crime.

(7) "Witness" means an individual who observes an alleged crime.



§ 17-20-2. Written policies for live line-ups, photo line-ups, and showups

(a) Not later than July 1, 2016, any law enforcement agency that conducts live lineups, photo lineups, or showups shall adopt written policies for using such procedures for the purpose of determining whether a witness identifies someone as the perpetrator of an alleged crime.

(b) Live lineup, photo lineup, and showup policies shall include the following:

(1) With respect to a live lineup, having an individual who does not know the identity of the suspect conduct the live procedure;

(2) With respect to a photo lineup, having an individual:

(A) Who does not know the identity of the suspect conduct the photo lineup; or

(B) Who knows the identity of the suspect use a procedure in which photographs are placed in folders, randomly shuffled, and then presented to the witness so that the individual conducting such procedure cannot physically see which photograph is being viewed by the witness until the procedure is complete;

(3) Providing the witness with instruction that the perpetrator of the alleged crime may or may not be present in the live lineup or photo lineup;

(4) Composing a live lineup or photo lineup so that the fillers generally resemble the witness's description of the perpetrator of the alleged crime;

(5) Using a minimum of four fillers in a live lineup and a minimum of five fillers in a photo lineup; and

(6) Having the individual conducting a live lineup, photo lineup, or showup seek and document, at the time that an identification of an individual or photograph is made, and in the witness's own words without necessarily referencing a numeric or percentage standard, a clear statement from the witness as to the witness's confidence level that the individual or photograph identified is the individual or photograph of the individual who committed the alleged crime.

(c) All law enforcement agency written policies adopted pursuant to this Code section shall be subject to public disclosure and inspection notwithstanding any provision to the contrary in Article 4 of Chapter 18 of Title 50.



§ 17-20-3. Effect of failure to comply with requirements of this chapter

The court may consider the failure to comply with the requirements of this chapter with respect to any challenge to an identification; provided, however, that such failure shall not mandate the exclusion of identification evidence.









Title 18 - Debtor and Creditor

Chapter 2 - Debtor and Creditor Relations

Article 1 - General Provisions

§ 18-2-1. Creation of relationship of debtor and creditor

Whenever one person, by contract or by law, is liable and bound to pay to another an amount of money, certain or uncertain, the relation of debtor and creditor exists between them.



§ 18-2-2. Compulsory election of remedy least likely to jeopardize rights of other creditors

As among themselves, creditors shall so prosecute their own rights as not to jeopardize unnecessarily the rights of others; hence, a creditor having a lien on two funds of the debtor, equally accessible to him, will be compelled to pursue the one on which other creditors have no lien.



§ 18-2-3. Reaching of equitable assets by creditors

Courts of equity jurisdiction shall assist creditors in reaching equitable assets in every case where to refuse interference would jeopardize the collection of their debts.






Article 2 - Acts Void as Against Creditors

§ 18-2-20. Rights of creditors to be favored by courts

The rights of creditors shall be favored by the courts; and every remedy and facility shall be afforded them to detect, defeat, and annul any effort to defraud them of their just rights.



§ 18-2-21. Right of creditors to attack judgments, conveyances, or other arrangements interfering with creditors' rights

Creditors may attack as fraudulent a judgment, conveyance, or any other arrangement interfering with their rights, either at law or in equity.



§ 18-2-22. Conveyances by debtors deemed fraudulent

Reserved. Repealed by Ga. L. 2002, p. 141, § 2, effective July 1, 2002.



§ 18-2-23. Validity of conveyance to innocent subsequent purchaser

Reserved. Repealed by Ga. L. 2002, p. 141, § 2, effective July 1, 2002.



§ 18-2-24. Effect of giving debtor permission to exercise dominion over or use property conveyed, assigned, or mortgaged as security for any debt

Where any property is conveyed, assigned, or mortgaged as security for any debt and permission is given to the debtor to exercise dominion over or to use the property or the proceeds thereof or any part thereof, the giving of such permission shall not cause the conveyance, assignment, or mortgage to be deemed fraudulent or to create a presumption of fraud as to creditors.



§ 18-2-25. Effect of misrepresentation, suppression of material fact, or private agreement giving preference upon settlement between debtor and creditor

If a debtor misrepresents or suppresses any material fact in the statement of his affairs either as to the amount of his property or of his indebtedness, the composition shall be void. If a debtor privately agrees to give a creditor better security or to pay a creditor more than other creditors, the contract with the others shall be void.






Article 3 - Preferences and Assignments for Benefit of Creditors

§ 18-2-40. Right of debtor to prefer creditors

A debtor may prefer one creditor over another; and to that end he may rightfully give a lien by mortgage or other legal means, sell in payment of the debt, or transfer choses in action as collateral security, where the surplus in such cases is not reserved for the debtor's own benefit.



§ 18-2-41. Right of nonmunicipal corporation to assign for benefit of creditors and prefer creditors

Any corporation, not municipal, may make an assignment for the benefit of creditors; but no such corporation shall be allowed in such assignment to prefer any creditor or class of creditors, except creditors who have debts entitled to priority by law.



§ 18-2-42. Right of persons and firms to make assignments and prefer creditors

Persons and firms may make assignments and prefer creditors.



§ 18-2-43. Deeds of assignment for benefit of creditors -- Execution, filing, and recording

In all cases the deed of assignment for the benefit of creditors shall be executed, filed, and recorded as provided for deeds in Code Section 44-2-1.



§ 18-2-44. Deeds of assignment for benefit of creditors -- Property to be conveyed generally; description of property; attachment of list of creditors of assignor

(a) All assignments referred to in Code Section 18-2-42 shall convey all of the property of every sort which is claimed or owned by the assignor at the time of the execution thereof. Such assignments shall:

(1) Identify any lands owned or any interest in lands;

(2) Identify goods, wares, and merchandise by general words of description, indicating the location, kind, and quality thereof, with a statement as accurate as possible, containing the purchase price and selling price of the lot as a whole; and

(3) Describe in general terms any shares of capital stock, livestock, or personal property which are not connected with any mercantile or manufacturing business.

(b) The assignor shall attach a list of all creditors with their post office addresses and amounts due to each.



§ 18-2-45. Deeds of assignment for benefit of creditors -- Conveyances; statements as to aggregate amounts

Assignments referred to in Code Section 18-2-42 shall convey all books, books of account, choses in action, notes, drafts, bills, judgments, liens, and mortgages held or owned, indicating, as near as may be, the aggregate amount thereof, with a statement as to the total amounts which are considered good, doubtful, or bad.



§ 18-2-46. Deeds of assignment for benefit of creditors -- Annexation of affidavit to deed; contents of affidavit

At the time of signing the deed of assignment provided for in Code Section 18-2-43, the person or firm making an assignment or the officer acting for the corporation making an assignment shall make an affidavit which shall be annexed to such assignment, and which affidavit shall state that:

(1) The assignment conveys all property held, claimed, or owned by the assignor at the time of making the assignment;

(2) All recitals and all estimates of totals and values therein and all list creditors are true to the best of his knowledge and belief;

(3) The debts set out as due to the preferred creditors are bona fide just, due, and unpaid; and

(4) The assignment is not made for the purpose of hindering, delaying, or defrauding creditors.



§ 18-2-47. Preparation after recording of assignment of list of all property of assignor at time of assignment; affidavits of assignor and assignee as to accuracy of list

Within 15 days after the recording of the assignment provided for in Code Section 18-2-43, the assignor shall, in connection with the assignee, prepare a full and complete list of all property of every kind, character, and description held, claimed, owned, or possessed by the assignor at the date of making such assignment, to which shall be attached the affidavit of the assignor that the list is true. The assignee shall also attach an affidavit that he has examined the books and other papers of the assignor, that he assisted in the preparation of the list as far as possible, and that to the best of his knowledge, information, and belief the list is correct. If he cannot make such affidavit, he shall state the reason therefor.



§ 18-2-48. List to remain on file ten days

The list referred to in Code Section 18-2-47 shall remain on file for ten days in the clerk of the court's office in the county in which the assignment was filed, subject to examination by any interested person.



§ 18-2-49. Correcting of innocent or unintentional mistake or omission in list of assets or creditors

Where an unintentional mistake or omission has been made in the description of the property, in the list of assets, in the method of preparing the list of assets, or in the list of creditors, the same may be amended upon proof thereof to the court.



§ 18-2-50. Notification of creditors of filing of assignment; notification of creditors of institution of actions attacking assignment; sufficient notice

Within 30 days after filing the assignment, the assignee shall notify each creditor that the same has been filed. Within 30 days after the date the assignee is served with the complaint attacking the assignment, he shall give notice of the filing of the complaint to each creditor named. Depositing a letter in the post office, stamped and properly addressed, shall be sufficient notice under this Code section.



§ 18-2-51. Foreign assignments to conform with laws of state

No property in this state shall pass under any assignment made by corporations, persons, or firms out of this state unless such foreign assignment shall conform to the law of assignments in this state.



§ 18-2-52. Provision and filing of bond by assignee for benefit of assignor's creditors; amount of bond

Upon the request of any three of the creditors of the assignor, the assignee shall make and file a bond with surety, in a sum to be fixed by the judge of the superior court, conditioned for the faithful performance of his trust, which bond shall be made payable to the judge of the probate court of the county and his successors in office, for the benefit of all creditors of the assignor. In no case shall the bond be less than the estimated value of the property assigned.



§ 18-2-53. Duties of assignee generally; payment of preferred debts after filing

The assignee shall proceed to carry out the duties imposed upon him by the assignment, but he shall not pay any preferred debt until after 60 days from the filing of the assignment in the clerk of the court's office in the county in which the assignment was filed.



§ 18-2-54. Powers and rights of assignee

The assignee shall succeed to all rights of the assignor but may attack and set aside any fraudulent conveyances or recover property conveyed by the assignor for the purpose of hindering, delaying, or defrauding creditors.



§ 18-2-55. Actions to set aside assignments -- Nature of actions generally; priorities and payment to creditors on judgments rendered after filing of complaint to set aside assignment

No assignment shall be set aside except in a direct action filed for that purpose; and no creditor shall obtain any priority or preference of payment out of the assets assigned on any judgment rendered after the filing of a complaint to set aside the assignment if the assignment is set aside and decreed to be void.



§ 18-2-56. Actions to set aside assignments -- Parties

In all actions to set aside assignments, the assignee and assignor shall be indispensable parties; and any preferred or unpreferred creditor may be made a party plaintiff or defendant at any time in term or vacation.



§ 18-2-57. Actions to set aside assignments -- Necessity of showing fraud, collusion, or notice thereof in assignee

When the assignment is attacked as fraudulent or void for any reason, it shall not be necessary to show fraud or collusion or notice thereof in the assignee in order to render the assignment void.



§ 18-2-58. Necessity for reduction of debt to judgment before action against assignor or assignee

No creditor shall be required to reduce his debt to judgment before asking equitable relief in any action against the assignor or assignee, or both.



§ 18-2-59. Appointment of new assignees upon death or removal from jurisdiction of courts of state of sole or surviving assignee; authority thereof

In all cases of assignments for the benefit of creditors, where the sole or surviving assignee has died or moved beyond the jurisdiction of the courts of the state, the superior courts of this state shall have full power and authority, upon the petition of two or more of the parties interested in such assignment and on such notice as the court shall direct, in a summary manner, to appoint a new assignee or assignees in the place of the deceased or nonresident assignee; and the new assignee shall have all the authority and responsibilities of the deceased or nonresident assignee; and all laws or enactments shall be as applicable and in as full force in respect to the new as to the old assignee; and the court may in its discretion require a bond and security of such assignee.






Article 4 - Uniform Voidable Transactions Act

§ 18-2-70. Short title

This article, which was formerly known and cited as the "Uniform Fraudulent Transfers Act," shall be known and may be cited as the "Uniform Voidable Transactions Act."



§ 18-2-71. Definitions

As used in this article, the term:

(1) "Affiliate" means:

(A) A person who directly or indirectly owns, controls, or holds with power to vote, 20 percent or more of the outstanding voting securities of the debtor, other than a person who holds the securities:

(i) As a fiduciary or agent without sole discretionary power to vote the securities; or

(ii) Solely to secure a debt, if the person has not exercised the power to vote;

(B) A corporation 20 percent or more of whose outstanding voting securities are directly or indirectly owned, controlled, or held with power to vote by the debtor or a person who directly or indirectly owns, controls, or holds with power to vote 20 percent or more of the outstanding voting securities of the debtor, other than a person who holds the securities:

(i) As a fiduciary or agent without sole power to vote the securities; or

(ii) Solely to secure a debt, if the person has not in fact exercised the power to vote;

(C) A person whose business is operated by the debtor under a lease or other agreement, or a person substantially all of whose assets are controlled by the debtor; or

(D) A person who operates the debtor's business under a lease or other agreement or controls substantially all of the debtor's assets.

(2) "Asset" means property of a debtor, but the term does not include:

(A) Property to the extent it is encumbered by a valid lien;

(B) Property to the extent it is generally exempt under nonbankruptcy law; or

(C) An interest in property held in tenancy by the entireties to the extent it is not subject to process by a creditor holding a claim against only one tenant.

(3) "Claim," except for claim for relief, means a right to payment, whether or not the right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured, or unsecured.

(4) "Creditor" means a person who has a claim, regardless of when the person acquired the claim, together with any successors or assigns.

(5) "Debt" means liability on a claim.

(6) "Debtor" means a person who is liable on a claim.

(7) "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

(8) "Insider" includes:

(A) If the debtor is an individual:

(i) A relative of the debtor or of a general partner of the debtor;

(ii) A partnership in which the debtor is a general partner;

(iii) A general partner in a partnership described in division (ii) of this subparagraph; or

(iv) A corporation of which the debtor is a director, officer, or person in control;

(B) If the debtor is a corporation:

(i) A director of the debtor;

(ii) An officer of the debtor;

(iii) A person in control of the debtor;

(iv) A partnership in which the debtor is a general partner;

(v) A general partner in a partnership described in division (iv) of this subparagraph; or

(vi) A relative of a general partner, director, officer, or person in control of the debtor;

(C) If the debtor is a partnership:

(i) A general partner in the debtor;

(ii) A relative of a general partner in, or a general partner of, or a person in control of the debtor;

(iii) Another partnership in which the debtor is a general partner;

(iv) A general partner in a partnership described in division (iii) of this subparagraph; or

(v) A person in control of the debtor;

(D) An affiliate, or an insider of an affiliate as if the affiliate were the debtor; and

(E) A managing agent of the debtor.

(9) "Lien" means a charge against or an interest in property to secure payment of a debt or performance of an obligation and includes a security interest created by agreement, a judicial lien obtained by legal or equitable process or proceedings, a common-law lien, or a statutory lien.

(10) "Organization" means a person other than an individual.

(11) "Person" means an individual, public corporation, government or governmental subdivision agency or instrumentality, business or nonprofit entity, estate, or other legal entity.

(12) "Property" means anything that may be the subject of ownership.

(13) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(14) "Relative" means an individual related by consanguinity within the third degree as determined by the common law, a spouse, or an individual related to a spouse within the third degree as so determined and includes an individual in an adoptive relationship within the third degree.

(15) "Sign" means, with present intent to authenticate or adopt a record:

(A) To execute or adopt a tangible symbol; or

(B) To attach to or logically associate with the record an electronic symbol, sound, or process.

(16) "Transfer" means every mode, direct or indirect, absolute or conditional, voluntary or involuntary, of disposing of or parting with an asset or an interest in an asset and includes payment of money, release, lease, and creation of a lien or other encumbrance.

(17) "Valid lien" means a lien that is effective against the holder of a judicial lien subsequently obtained by legal or equitable process or proceedings.



§ 18-2-72. Determining insolvency

(a) A debtor is insolvent if, at a fair valuation, the sum of the debtor's debts is greater than the sum of the debtor's assets.

(b) A debtor who is generally not paying his or her debts as they become due other than as a result of a bona fide dispute is presumed to be insolvent. The presumption imposes on the party against which the presumption is directed the burden of proving that the nonexistence of insolvency is more probable than its existence.

(c) Assets under this Code section do not include property that has been transferred, concealed, or removed with intent to hinder, delay, or defraud creditors or that has been transferred in a manner making the transfer voidable under this article.

(d) Debts under this Code section do not include an obligation to the extent it is secured by a valid lien on property of the debtor not included as an asset.



§ 18-2-73. Value given for transfer

(a) Value is given for a transfer or an obligation if, in exchange for the transfer or obligation, property is transferred or an antecedent debt is secured or satisfied, but value does not include an unperformed promise made otherwise than in the ordinary course of the promisor's business to furnish support to the debtor or another person.

(b) For the purposes of paragraph (2) of subsection (a) of Code Section 18-2-74 and Code Section 18-2-75, a person gives a reasonably equivalent value if the person acquires an interest of the debtor in an asset pursuant to a regularly conducted, noncollusive foreclosure sale or execution of a power of sale for the acquisition or disposition of the interest of the debtor upon default under a mortgage, deed of trust, or security agreement.

(c) A transfer is made for present value if the exchange between the debtor and the transferee is intended by them to be contemporaneous and is in fact substantially contemporaneous.



§ 18-2-74. Voidable transfer; determination of actual intent

(a) A transfer made or obligation incurred by a debtor is voidable as to a creditor, whether the creditor's claim arose before or after the transfer was made or the obligation was incurred, if the debtor made the transfer or incurred the obligation:

(1) With actual intent to hinder, delay, or defraud any creditor of the debtor; or

(2) Without receiving a reasonably equivalent value in exchange for the transfer or obligation, and the debtor:

(A) Was engaged or was about to engage in a business or a transaction for which the remaining assets of the debtor were unreasonably small in relation to the business or transaction; or

(B) Intended to incur, or believed or reasonably should have believed that he or she would incur, debts beyond his or her ability to pay as they became due.

(b) In determining actual intent under paragraph (1) of subsection (a) of this Code section, consideration may be given, among other factors, to whether:

(1) The transfer or obligation was to an insider;

(2) The debtor retained possession or control of the property transferred after the transfer;

(3) The transfer or obligation was disclosed or concealed;

(4) Before the transfer was made or obligation was incurred, the debtor had been sued or threatened with suit;

(5) The transfer was of substantially all the debtor's assets;

(6) The debtor absconded;

(7) The debtor removed or concealed assets;

(8) The value of the consideration received by the debtor was reasonably equivalent to the value of the asset transferred or the amount of the obligation incurred;

(9) The debtor was insolvent or became insolvent shortly after the transfer was made or the obligation was incurred;

(10) The transfer occurred shortly before or shortly after a substantial debt was incurred; and

(11) The debtor transferred the essential assets of the business to a lienor who transferred the assets to an insider of the debtor.

(c) If a creditor is a successor or assignee, a right of action under subsection (a) of this Code section is automatically assigned to such successor or assignee.

(d) A creditor making a claim for relief under subsection (a) of this Code section has the burden of proving the elements of the claim for relief by a preponderance of the evidence.



§ 18-2-75. Transfer or obligation voidable if incurred without receiving reasonably equivalent value

(a) A transfer made or obligation incurred by a debtor is voidable as to a creditor whose claim arose before the transfer was made or the obligation was incurred if the debtor made the transfer or incurred the obligation without receiving a reasonably equivalent value in exchange for the transfer or obligation and the debtor was insolvent at that time or the debtor became insolvent as a result of the transfer or obligation.

(b) A transfer made by a debtor is voidable as to a creditor whose claim arose before the transfer was made if the transfer was made to an insider for an antecedent debt, the debtor was insolvent at that time, and the insider had reasonable cause to believe that the debtor was insolvent.

(c) If a creditor is a successor or assignee, a right of action under subsection (a) or (b) of this Code section is automatically assigned to such successor or assignee.

(d) Subject to subsection (b) of Code Section 18-2-72, a creditor making a claim for relief under subsection (a) or (b) of this Code section has the burden of proving the elements of the claim for relief by a preponderance of the evidence.



§ 18-2-76. When transfer made

For the purposes of this article:

(1) A transfer is made:

(A) With respect to an asset that is real property other than a fixture, but including the interest of a seller or purchaser under a contract for the sale of the asset, when the transfer is so far perfected that a good faith purchaser of the asset from the debtor against whom applicable law permits the transfer to be perfected cannot acquire an interest in the asset that is superior to the interest of the transferee; and

(B) With respect to an asset that is not real property or that is a fixture, when the transfer is so far perfected that a creditor on a simple contract cannot acquire a judicial lien otherwise than under this article that is superior to the interest of the transferee;

(2) If applicable law permits the transfer to be perfected as provided in paragraph (1) of this Code section and the transfer is not so perfected before the commencement of an action for relief under this article, the transfer is deemed made immediately before the commencement of the action;

(3) If applicable law does not permit the transfer to be perfected as provided in paragraph (1) of this Code section, the transfer is made when it becomes effective between the debtor and the transferee;

(4) A transfer is not made until the debtor has acquired rights in the asset transferred; and

(5) An obligation is incurred:

(A) If oral, when it becomes effective between the parties; or

(B) If evidenced by a record, when the record signed by the obligor is delivered to or for the benefit of the obligee.



§ 18-2-77. Relief for creditor against fraudulent transfer or obligation

(a) In an action for relief against a transfer or obligation under this article, a creditor, subject to the limitations in Code Section 18-2-78, may obtain:

(1) Avoidance of the transfer or obligation to the extent necessary to satisfy the creditor's claim;

(2) An attachment or other provisional remedy against the asset transferred or other property of the transferee in accordance with the procedure prescribed by Chapter 3 of this title; and

(3) Subject to applicable principles of equity and in accordance with applicable rules of civil procedure:

(A) An injunction against further disposition by the debtor or a transferee, or both, of the asset transferred or of other property;

(B) Appointment of a receiver to take charge of the asset transferred or of other property of the transferee; or

(C) Any other relief the circumstances may require.

(b) If a creditor has obtained a judgment on a claim against the debtor, the creditor, if the court so orders, may levy execution on the asset transferred or its proceeds.



§ 18-2-78. Conditions for voidability of transfer or obligation; judgment

(a) A transfer or obligation is not voidable under paragraph (1) of subsection (a) of Code Section 18-2-74 against a person who took in good faith and for a reasonably equivalent value or against any subsequent transferee or obligee.

(b) To the extent a transfer is avoidable in an action by a creditor under paragraph (1) of subsection (a) of Code Section 18-2-77, the following rules apply:

(1) Except as otherwise provided in this Code section, the creditor may recover judgment for the value of the asset transferred, as adjusted under subsection (c) of this Code section, or the amount necessary to satisfy the creditor's claim, whichever is less. The judgment may be entered against:

(A) The first transferee of the asset or the person for whose benefit the transfer was made; or

(B) An immediate or mediate transferee of the first transferee, other than:

(i) A good faith transferee who took for value; or

(ii) An immediate or mediate good faith transferee of a person described in division (i) of this subparagraph.

(2) Recovery pursuant to paragraph (1) of subsection (a) or subsection (b) of Code Section 18-2-77 of or from the asset transferred or its proceeds, by levy or otherwise, is available only against a person described in paragraph (1) of this subsection.

(c) If the judgment under subsection (b) of this Code section is based upon the value of the asset transferred, the judgment must be for an amount equal to the value of the asset at the time of the transfer, subject to adjustment as the equities may require.

(d) Notwithstanding voidability of a transfer or an obligation under this article, a good faith transferee or obligee is entitled, to the extent of the value given the debtor for the transfer or obligation, to:

(1) A lien on or a right to retain any interest in the asset transferred;

(2) Enforcement of any obligation incurred; or

(3) A reduction in the amount of the liability on the judgment.

(e) A transfer is not voidable under paragraph (2) of subsection (a) of Code Section 18-2-74 or Code Section 18-2-75 if the transfer results from:

(1) Termination of a lease upon default by the debtor when the termination is pursuant to the lease and applicable law; or

(2) Enforcement of a security interest in compliance with Article 9 of the Uniform Commercial Code, other than acceptance of collateral in full or partial satisfaction of the obligation it secures.

(f) A transfer is not voidable under subsection (b) of Code Section 18-2-75:

(1) To the extent the insider gave new value to or for the benefit of the debtor after the transfer was made unless the new value was secured by a valid lien;

(2) If made in the ordinary course of business or financial affairs of the debtor and the insider; or

(3) If made pursuant to a good faith effort to rehabilitate the debtor and the transfer secured the present value given for that purpose as well as an antecedent debt of the debtor.

(g) The following rules determine the burden of proving matters referred to in this Code section:

(1) A party that seeks to invoke subsection (a), (d), (e), or (f) of this Code section has the burden of proving the applicability of that subsection;

(2) Except as otherwise provided in paragraphs (3) and (4) of this subsection, the creditor has the burden of proving each applicable element of subsection (b) or (c) of this Code section;

(3) The transferee has the burden of proving the applicability to the transferee of subparagraph (b) (1) (B) of this Code section; and

(4) A party that seeks adjustment under subsection (c) of this Code section has the burden of proving the adjustment.

(h) The standard of proof required to establish matters referred to in this Code section is preponderance of the evidence.



§ 18-2-79. Time for commencement of action

A cause of action with respect to a fraudulent transfer or obligation under this article is extinguished unless action is brought:

(1) Under paragraph (1) of subsection (a) of Code Section 18-2-74, within four years after the transfer was made or the obligation was incurred or, if later, within one year after the transfer or obligation was or could reasonably have been discovered by the claimant;

(2) Under paragraph (2) of subsection (a) of Code Section 18-2-74 or subsection (a) of Code Section 18-2-75, within four years after the transfer was made or the obligation was incurred; or

(3) Under subsection (b) of Code Section 18-2-75, within one year after the transfer was made or the obligation was incurred.



§ 18-2-80. Definitions; venue

(a) In this Code section, the following rules determine a debtor's location:

(1) A debtor who is an individual is located at the individual's principal residence;

(2) A debtor that is an organization and has only one place of business is located at its place of business; and

(3) A debtor that is an organization and has more than one place of business is located at its chief executive office.

(b) A cause of action in the nature of a claim for relief under this article is governed by the law of the jurisdiction in which the debtor is located when the transfer is made or the obligation is incurred.



§ 18-2-81. Series organization and determinations

(a) As used in this Code section, the term:

(1) "Protected series" means an arrangement, however denominated, created by a series organization that, pursuant to the law under which the series organization is organized, has the characteristics set forth in paragraph (2) of this subsection.

(2) "Series organization" means an organization that, pursuant to the law under which it is organized, has the following characteristics:

(A) The organic record of the organization provides for creation by the organization of one or more protected series, however denominated, with respect to specified property of the organization, and for records to be maintained for each protected series that identify the property of or associated with the protected series;

(B) Debt incurred or existing with respect to the activities of, or property of or associated with, a particular protected series is enforceable against the property of or associated with the protected series only, and not against the property of or associated with the organization or other protected series of the organization; or

(C) Debt incurred or existing with respect to the activities or property of the organization is enforceable against the property of the organization only, and not against the property of or associated with a protected series of the organization.

(b) A series organization and each protected series of the organization is a separate person for purposes of this article, even if for other purposes a protected series is not a person separate from the organization or other protected series of the organization.



§ 18-2-82. Principles of law and equity remain applicable

Unless displaced by the provisions of this article, the principles of law and equity, including the law merchant and the law relating to principal and agent, estoppel, laches, fraud, misrepresentation, duress, coercion, mistake, insolvency, or other validating or invalidating cause, supplement its provisions.



§ 18-2-83. Uniformity with laws of other states

This article shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this article among states enacting the "Uniform Voidable Transactions Act."



§ 18-2-84. Construction with federal provisions

This article modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001, et seq., but shall not modify, limit, or supersede Section 101(c) of that act, 15 U.S.C. Section 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of that act, 15 U.S.C. Section 7003(b).



§ 18-2-85. Transfers to charitable organizations; statute of limitations

(a) As used in this Code section, the term:

(1) "Charitable organization" means an organization which has qualified as tax-exempt under Section 501(c) (3) of the federal Internal Revenue Code of 1986 and has been so qualified for not less than two years preceding any transfer pursuant to this Code section, other than a private foundation or family trust.

(2) "Private foundation" shall have the same meaning as set forth in 26 U.S.C. Section 509(a).

(b) A transfer made to a charitable organization shall be considered voidable only if it is established that a voidable transfer has occurred as described in Code Section 18-2-74 or 18-2-75, and such charitable organization had actual or constructive knowledge of the voidable nature of the transfer.

(c) The statute of limitations for a civil action with respect to a voidable transfer to a charitable organization under this Code section shall be within two years after such transfer was made.









Chapter 3 - Attachment Proceedings

Article 1 - General Provisions

§ 18-3-1. Grounds for attachment

Attachments may issue when the debtor:

(1) Resides out of the state;

(2) Moves or is about to move his domicile outside the limits of the county;

(3) Absconds;

(4) Conceals himself;

(5) Resists legal arrest; or

(6) Is causing his property to be removed beyond the limits of the state.



§ 18-3-2. Right to seek attachment on money demands generally

In all cases of money demands, whether arising ex contractu or ex delicto, the plaintiff shall have the right to seek attachment when the defendant places himself in such situation as will authorize a plaintiff to seek attachment.



§ 18-3-3. Issuance of attachment prior to debt becoming due; stay of execution on judgment where debt not due before final judgment

When the debt is not due, the debtor shall be subject to attachment in the same manner and to the same extent as in cases where the debt is due, except that, where the debt does not become due before final judgment, execution upon the judgment shall be stayed until the debt is due.



§ 18-3-4. Issuance of attachment after action has been commenced; effect of judgment on action still pending

In all cases where the plaintiff has commenced an action for the recovery of a debt and the defendant, during the pendency of such action, shall become subject to attachment, the plaintiff may have an attachment against the defendant; and all the proceedings in relation to the same shall be as prescribed in relation to attachments where no action is pending. A satisfaction of the judgment in the common-law action shall satisfy the judgment in attachment, and a satisfaction of the judgment in attachment shall satisfy the judgment in the common-law action.



§ 18-3-5. Issuance against administrator or executor removing or about to remove property of deceased person; entry of final judgment against administrator or executor

Process of attachment may issue against an administrator of an estate or the executor of the last will and testament of any deceased person, as in other cases, when the administrator or executor actually removes or is about to remove the property of the deceased person outside the limits of any county, provided that final judgment shall not be entered against such administrator or executor until after the expiration of two years from the granting of letters of administration or letters testamentary, as the case may be.



§ 18-3-6. Issuance against joint contractors or partners

In cases of joint contractors and partners, where any one of them shall render himself liable to attachment according to law, an attachment may issue against him, upon the plaintiff, his agent, or his attorney at law complying with this article. The proceeding against such joint contractor or partner shall be in all respects as in other cases of attachment, except that such attachment shall be levied only upon the separate property of such joint contractor or partner.



§ 18-3-7. Issuance against nonresident corporations

Attachments may issue against nonresident corporations transacting business within the state under the same rules and regulations as are prescribed in relation to issuing attachments and garnishments in other cases.



§ 18-3-8. Right of surety or endorser upon an instrument of writing to attach property of principal

(a) In all cases where a person is surety or endorser upon an instrument of writing and the principal shall become subject to attachment according to Code Section 18-3-1, such surety or endorser may, upon complying with this chapter, have attachment against his principal. The proceedings shall be in all respects the same as in other cases of attachment, and the money raised by the attachment shall be paid to the person holding the instrument of writing.

(b) If the surety or endorser has paid the debt, then the money raised upon the attachment or so much thereof as will pay the amount the surety or endorser has paid shall be paid to the surety or endorser.

(c) In case the debt is not due at the time judgment is rendered against the principal, execution shall be stayed until the debt is due.



§ 18-3-9. Requirement of application for order authorizing issuance of writ of attachment prior to entry of judgment; contents of application for writ; procedure for granting or denial of issuance of writ

(a) When the plaintiff contends one or more of the grounds set forth in Code Section 18-3-1 exist, prior to obtaining judgment against the defendant, the plaintiff may make application to a judge of any court of record, other than the probate court, in the county of the residence of the defendant, if known, and, if not known, in the county wherein the property sought to be attached is located, for an order authorizing issuance of a writ of attachment. The application shall be made in writing, under oath, and shall set forth the specific facts that show the existence of one or more of such grounds, the basis and nature of the claim, and the amount of indebtedness claimed therein by the plaintiff.

(b) Upon presentation of plaintiff's sworn application for a writ of attachment, it shall be the duty of the judge to inquire into the facts alleged, going beyond mere conclusions of fact alleged by the plaintiff and clearly setting forth the facts entitling the creditor to a writ of attachment as set forth in Code Section 18-3-1. Upon consideration of the inquiry, the judge shall have the discretion to grant or deny the issuance of a writ of attachment. Any order by a judge granting the issuance of a writ of attachment shall be subject to approval of a bond by the clerk of the court, pursuant to Code Section 18-3-10, prior to filing of the writ of attachment.



§ 18-3-10. Bond requirements generally

No writ of attachment shall issue unless accompanied by a bond with good security, conditioned to pay the defendant all costs and damages that he may sustain in consequence of the issuance of the writ of attachment in the event that the amount claimed to be due was not due, that no lawful ground for issuance of the attachment existed, or that the property sought to be attached was not subject to attachment. The bond shall be in a sum equal to twice the amount claimed due in the plaintiff's application. The bond shall be presented to the clerk of the court where the application provided for in Code Section 18-3-9 is sought to be filed for approval by such clerk prior to filing of the writ of attachment.



§ 18-3-10.1. Service of process in action by defendant against nonresident plaintiff for damages

When a person who has been a defendant in attachment desires to bring an action against the plaintiff for damages, and the plaintiff in attachment does not reside in this state, it shall be sufficient to serve the complaint and summons on the security to the bond given by the plaintiff, and the action may proceed against both principal and security.



§ 18-3-11. Persons who may make affidavit and execute bond where debt due to partnership or several persons jointly

When the debt, for the recovery of which the attachment is sought, is due to a partnership or is due to several persons jointly, any one of the partners or joint creditors, his agent, or his attorney at law may make the affidavit and give the bond as prescribed and sign the names of the other partners or joint creditors to said bond; and the partners or joint creditors shall be bound thereby in the same manner as though they had signed it themselves.



§ 18-3-12. Persons who may be taken as security or surety on a bond

No person shall be taken as security or surety on any attachment bond who is an attorney for the plaintiff or a nonresident, except such nonresident who is possessed of real estate in the county where the attachment issues which is the value of the amount of such bond.



§ 18-3-13. Procedure for contesting sufficiency of bond; review of sufficiency of bond; requirement of additional security or new bond; failure to give additional security or new bond

When any attachment shall be issued and levied upon the property of the defendant, the defendant, his agent, or his attorney may file an affidavit stating that he has a good defense to the action, that the bond given in the action is not a good bond, and stating the ground of its insufficiency. When the affidavit is made and delivered to the levying officer, the officer shall return such attachment together with the affidavit forthwith to the judge issuing the attachment. The judge issuing the attachment shall without delay hear testimony as to the sufficiency of the bond and may in his discretion require additional security or a new bond to be given within such time as he may prescribe. If the plaintiff fails to provide such additional security or new bond, the judge shall dismiss the levy made under the attachment.



§ 18-3-14. Service of copy of writ of attachment on defendant; notification of defendant of issuance of attachment

(a) The defendant shall be given notice of the attachment issued against his property by any one or more of the following methods:

(1) The plaintiff, at the time the attachment is filed with the clerk, shall commence procedures to effectuate the service of a copy of the writ of attachment on the defendant; and service thereafter shall be made on the defendant as soon as is reasonably practicable. Service pursuant to this paragraph shall be made pursuant to Code Section 9-11-4;

(2) The plaintiff, after issuance of the writ of attachment and not more than three business days after levy upon the property of the defendant, shall cause a written notice to be sent to the defendant at defendant's last known address by registered or certified mail or statutory overnight delivery, return receipt requested. Either the return receipt indicating receipt by the defendant or the envelope bearing the official notification from the United States Postal Service of the defendant's refusal to accept delivery or failure to claim such registered or certified mail or statutory overnight delivery shall be filed with the clerk of the court in which the attachment is pending. The defendant's refusal to accept or failure to claim such registered or certified mail or statutory overnight delivery addressed to defendant shall be deemed notice to defendant;

(3) The plaintiff, after the issuance of the writ of attachment and not more than three business days after levy upon the property of the defendant, shall cause a written notice to be delivered personally to the defendant by the plaintiff or by plaintiff's attorney at law or other agent. A certification by the person making the delivery shall be filed with the clerk;

(4) When the defendant resides out of the state or has departed the state or cannot, after due diligence, be found within the state or conceals his place of residence from the plaintiff and the fact shall appear, by affidavit, to the satisfaction of the judge or clerk of the court, the levy and attachment shall constitute sufficient notice to the defendant, provided such levy and attachment without more shall constitute sufficient notice, unless the plaintiff has actual knowledge of the defendant's address, in which case, to provide sufficient notice, the plaintiff shall also mail a written notice of attachment to the defendant at said address or, not having actual knowledge of the defendant's address but the address at which the defendant was last known to reside, to provide sufficient notice, the plaintiff shall also mail a written notice of attachment to the defendant at said address. A mailing of the written notice provided in this paragraph shall be made after the issuance of the writ of attachment and not more than three business days after levy upon the property of the defendant, and a certificate of such mailing shall be filed with the clerk by the person mailing the notice;

(5) Where it shall appear by affidavit that a defendant in the attachment action is not a resident of this state or has departed from this state or, after due diligence, cannot be found in this state or that the defendant conceals his place of residence from the plaintiff, notice may be given by causing two publications of the written notice in the paper in which advertisements are printed by the sheriff in each county in which a writ of attachment is served. Such publications must be at least six days apart and the second publication must be made not more than 21 days after levy upon the property of the defendant. A certification by the person causing the notice to be published shall be filed with the clerk, provided such publication shall constitute sufficient notice alone, unless the plaintiff has actual knowledge of the defendant's address, in which case, to provide sufficient notice, the plaintiff shall also mail a written notice of attachment to the defendant at said address. A mailing of the written notice provided in this paragraph shall be made after the issuance of the writ of attachment and not more than three business days after levy upon the property of the defendant, and a certificate of such mailing shall be filed with the clerk by the person mailing the notice; or

(6) Where the defendant's address is known, the plaintiff, after issuance of the attachment and not more than three business days after levy upon the property of the defendant, shall send a written notice of the attachment to the defendant at such known address by ordinary mail. A certification by the person mailing the notice shall be filed with the clerk.

(b) The receiving by the defendant of actual timely notice of the attachment and levy shall constitute notice.

(c) "Written notice," as referred to in paragraphs (2) through (6) of subsection (a) of this Code section, shall consist of a copy of the affidavit and bond for attachment or of a document which includes the names of the plaintiff and the defendant, the amount claimed in the affidavit for attachment, and the court wherein the proceeding is filed.

(d) The methods of notification specified in subsection (a) of this Code section are cumulative and may be used in any sequence or combination. Where it appears that a plaintiff has reasonably, diligently, and in good faith attempted to use one method, another method thereafter may be utilized and, for the time during which the attempt was being made, the time limit shall be tolled for the subsequent method.



§ 18-3-15. Right of defendant to postseizure hearing

When a writ of attachment is issued against the property of the defendant, the defendant may at any time traverse the plaintiff's affidavit upon which the attachment was obtained, stating that the affidavit is untrue or legally insufficient. Upon filing of the traverse, the court shall issue a show cause order to the plaintiff requiring him to appear at a specified time, which shall not be more than ten days from the filing of the traverse, to prove the grounds for the issuance of the attachment. If the plaintiff shall fail to carry the burden of proof, the order authorizing the attachment shall be revoked.



§ 18-3-16. Issuance and levy of attachment on Sunday

Attachments may issue and be levied on Sunday when the plaintiff, his agent, or his attorney at law shall state, in his sworn application for a writ of attachment, that he has reason to believe the debt will not be satisfied unless process of attachment shall issue on Sunday and shall also comply with the other provisions of this chapter.



§ 18-3-17. Courts to which attachments returnable; applicability of general rules of civil practice and procedure; filing of declaration in attachment; notice of declaration

(a) Attachments shall be returnable to the court of record in which filed pursuant to subsection (a) of Code Section 18-3-9 and shall be governed by the rules of procedure and practice governing ordinary civil actions, as respects appearance day, trial term, and judgment pursuant to default, and by any and all other rules relating to procedure and practice.

(b) The plaintiff shall file his declaration in attachment within 15 days after the levy of attachment and the declaration shall thereafter be governed by the rules governing ordinary civil actions as provided for in subsection (a) of this Code section. Notice of the declaration shall be given pursuant to Code Section 18-3-14.



§ 18-3-18. Provisions governing pleadings, defenses, and procedures subsequent to filing of declaration in attachment

All pleadings, defenses, and procedures subsequent to the filing of the declaration in attachment shall be governed by Chapter 10 of Title 9.



§ 18-3-19. Forms for attachment

In all cases of attachment, the form of the affidavit, bond, attachment, and order authorizing the issuance thereof may be as follows:

(1) Affidavit for attachment.

AFFIDAVIT

STATE OF GEORGIA

COUNTY OF

Personally appeared who on oath says that he is attorney at law

for and that is indebted to said plaintiff in the sum of $

and that said defendant .

Affiant

Sworn to and subscribed

before me this

day of , .

Judge

(2) Bond.

BOND

STATE OF GEORGIA

COUNTY OF

We, , principal, and , security, jointly and severally

acknowledge ourselves bound unto the foregoing defendant in the sum of $

, subject to the following conditions:

The said principal is seeking attachment against the said defendant

which is now about to be sued out in the Court of County.

Now, if the said plaintiff shall pay all damages that the defendant may

sustain, and also all costs that may be incurred by him in consequence of

suing out such attachment, in the event that the said plaintiff shall fail

to recover in said case, then this bond shall be void.

(SEAL)

(SEAL)

Witnessed and approved

this day of

, .

Deputy Clerk,

Court of County

(3) Attachment.

ATTACHMENT

STATE OF GEORGIA

COUNTY OF

To the marshal of said court or his lawful deputies, to all and singular

the sheriffs or their lawful deputies, and to all lawful constables of said

state:

You are commanded to seize so much of the property of the foregoing

defendant as will make the sum of $ and all costs, and to serve such

summons of garnishment as may be placed in your hands, and that you make

return of this attachment with your actions entered thereon to the

term, , of the Court of County, to which court this

attachment is hereby made returnable.

This day of , .

(SEAL)

Court of County

(4) Order.

IN THE COURT OF COUNTY

STATE OF GEORGIA

)

Plaintiff )

v. ) Civil action

) File no.

)

Defendant )

)

ORDER

Upon application of the plaintiff for a writ of attachment, and having

considered the affidavit with bond attached, and inquiring into the grounds

and circumstances herein, it is the determination of this court that the

plaintiff is (or is not) entitled to a writ of attachment, and it is

ORDERED that a writ of attachment issue upon the property of the

defendant (or that a writ of attachment be denied).

This day of , .

Judge,

Court of County



§ 18-3-20. Substantial compliance in matters of form sufficient

A substantial compliance in all matters of form shall be held sufficient in all applications for attachment and in all attachments issued as provided by this chapter.






Article 2 - Levy and Replevy of Property Generally

§ 18-3-30. Duty of officer to whom attachment directed generally; duty of officer to whom attachment directed regarding property removed from county

It shall be the duty of any one of the officers to whom an attachment is directed to levy the attachment upon real or personal property of the defendant which is necessary to satisfy the claim of the plaintiff and which may be found in the county of which he is an officer. It shall be the duty of any one of the officers to whom an attachment is directed, where the defendant has removed his property beyond the limits of the county in which the attachment is issued and returnable, to follow the property into any county of the state, levy the attachment upon such property of the defendant which is necessary to satisfy the claim of the plaintiff, and return the property to the county in which the attachment is returnable.



§ 18-3-31. Levy by officer of attachments in order received; entry of time and date of levy on attachment; entry of levy on docket by clerk

In all cases it shall be the duty of the officer levying attachments to levy them in the order in which they come into his hands, and it shall be his duty to enter upon the same the year, month, day, and hour on which he made the levy. Where the levy is upon land, the attachment must be entered on the execution or attachment docket by the clerk of the superior court in order to be good against third persons acting in good faith and without actual notice.



§ 18-3-32. Levy on property in a different county

When the plaintiff in attachment wishes to levy his attachment upon property in a different county from that in which the same is returnable, it shall be the duty of the judge issuing the attachment, upon the request of the plaintiff, his agent, or his attorney at law, to make out a copy or copies of the original attachment, bond, and affidavit and certify the same officially to be true copies. Upon delivery of the copies of the attachment, bond, and affidavit, as directed, to any officer of the county in which the property of the defendant is located, it shall be the duty of the officer forthwith to levy the attachment upon the property of the defendant located in that county and to return the attachment, with his actings and doings entered thereon, to the court to which the original attachment is returnable.



§ 18-3-33. Replevy of property by defendant generally upon payment of bond; amount of bond; return of property by officer taking bond; right of plaintiff to entry of judgment upon bond

(a) When an attachment has been levied upon the property of a defendant, it shall be the duty of the officer levying the attachment to deliver the property levied upon to the defendant upon his giving bond, with good security, payable to the plaintiff in attachment, obligating himself to pay the plaintiff the amount of the judgment and costs that he may recover in the case.

(b) Where the value of the property levied upon, as appraised by the levying officer, is equal to or exceeds the claim of the plaintiff, the bond shall be fixed in an amount equal to the amount claimed to be due. Where the value of the property levied upon, as appraised by the levying officer, is less than the claim of the plaintiff, the bond shall be fixed in an amount equal to twice the value of the property levied upon.

(c) The officer taking the bond shall return the bond with the attachment to the court to which the attachment is returnable, and the plaintiff shall be entitled to entry of judgment against the defendant and his sureties upon the bond for the amount of the judgment and costs entered against the defendant in the case.



§ 18-3-34. Replevy of property of foreign corporation upon payment of bond; return of bond by levying officer; right of plaintiff to entry of judgment on bond

When an attachment is levied on the property of a foreign corporation, any agent of the corporation may recover the property levied upon by giving a bond, with good security, conditioned to pay the amount of judgment and costs that the plaintiff in attachment may recover in the case. The officer taking the bond shall return the bond with the attachment to the court to which the attachment is made returnable; and the plaintiff shall be entitled to entry of judgment against the corporation and its sureties upon the bond for the amount of the judgment and costs entered against the corporation in the case.






Article 3 - Third-Party Claims

§ 18-3-50. Procedure generally

(a) When property is levied on by virtue of an attachment and the same is claimed by any person not a party to the attachment, it shall be the duty of the person claiming the same, his agent, or his attorney at law to make an oath before some person authorized by law to administer an oath that the property levied on is the property of the claimant and is not subject to the attachment according to the best of his knowledge and belief.

(b) The claimant shall give bond, with good security, payable to the plaintiff in attachment in a sum not larger than double the amount of the attachment levied and, where the property attached is of less value than the attachment, in the judgment of the levying officer, then in double the value of the property conditioned to pay the plaintiff all damages which the jury, on the trial of the right of property, may assess against him in case it should be made to appear that the claim was made for the purpose of delay; and, in case the claim is interposed by the agent or attorney at law of the claimant, the agent or attorney at law shall have power to sign the name of the claimant to the bond, and the claimant shall be bound in the same manner as though he had signed it himself. It shall be the duty of the levying officer taking the affidavit and bond to return the same to the court to which the attachment is returnable, unless the property levied on should be real estate, in which case it shall be his duty to return the same to the superior court of the county where the land lies, provided that, if the claimant is unable to give such bond and security, he may interpose his claim as provided in Code Section 9-15-2.



§ 18-3-51. Delivery of property to claimant upon payment of bond; return of affidavit and bond by levying officer

The claimant, his agent, or his attorney at law may give bond, with good security, payable to the levying officer, in a sum equal to double the value of the property claimed, the value to be judged by the levying officer, conditioned to deliver the property at the time and place of sale, provided the same should be found subject to the attachment; and, upon the delivery of the bond to the levying officer, it shall be his duty to deliver such property to the claimant, his agent, or his attorney at law; and it shall be the duty of the levying officer to return the bond, together with the affidavit and claim bond, to the court to which the attachment is returnable; and, when the claim is interposed by the agent or attorney at law of the claimant, the agent or attorney at law shall have power to sign the name of the claimant to the bond, who shall be bound thereby in the same manner as though he had signed it himself.



§ 18-3-52. Trial of claim

The third-party claim shall be tried in the same manner and subject to the same rules and regulations as are prescribed by law for the trial of other claims in the court to which it is returned.



§ 18-3-53. Proceedings upon failure of claimant to deliver property pursuant to conditions of bond

Upon the failure of the claimant to deliver the property according to the conditions of the bond, the levying officer may immediately sue the claimant and security upon the bond and recover the full value of the property claimed and also all damages, costs, and charges that the plaintiff may have sustained in consequence of the failure of the claimant to deliver the property.



§ 18-3-54. Liability of claimant and surety on bond for hire or use of property where plaintiff's debt unsatisfied

(a) In cases where the claimant shall deliver the property and upon selling the same a sufficient amount shall not be raised to pay the debt and costs of the plaintiff, the plaintiff may institute an action against the claimant and his securities upon his bond and recover the full value of the hire or use of the property while the same has been in the possession of the claimant and also full damages for any deterioration of the value of the property, by use or otherwise, while the same has been in the possession of the claimant, provided such recovery shall not exceed the amount of the debt that may remain due from the defendant in attachment to the plaintiff.

(b) The remedy provided in this Code section is and shall be extended to all other claims in the cases herein provided for.



§ 18-3-55. Interposition of claim before or after judgment

In cases of attachment, the claim may be interposed either before or after judgment.






Article 4 - Judgment, Execution, and Levy

§ 18-3-70. Property bound by judgment in attachment

When the defendant has given bond and security, or when he has appeared and made defense by himself or attorney at law without raising a valid defense of lack of jurisdiction over the person, the judgment rendered against him in such case shall bind all his property and shall have the same force and effect as when there has been personal service, and execution shall issue accordingly, but it shall be first levied upon the property attached. In all other cases, the judgment on the attachment shall only bind the property attached and the judgment shall be entered only against such property.



§ 18-3-71. Setting aside judgment

A judgment in attachment may be set aside in a court of law upon an issue suggesting fraud or want of consideration, tendered by a judgment creditor of the defendant in attachment.



§ 18-3-72. Execution and levy on judgment

After the judgment has been obtained in any case of attachment, execution shall issue as in cases at common law, which execution shall be levied in the same manner as executions issuing at common law; and the proceedings in all respects shall be the same, except that when the judgment only binds the property levied on by the attachment, as aforesaid, the execution shall be issued against such property only and that property only shall be levied on and sold.



§ 18-3-73. Application of proceeds of sale

All money raised by the sale of defendant's property or otherwise, by virtue of this chapter, shall be paid over to the creditors of the defendant, according to the priority of the lien of their judgments, except that as between attaching creditors the attachment first levied shall be first satisfied to the entire exclusion of any attachment of younger levy.



§ 18-3-74. When lien arises; priorities

The lien of an attachment is created by the levy and not the judgment in the attachment; and in case of a conflict between attachments, the first levied shall be first satisfied; but in a contest between attachments and ordinary judgments or suits, it is the judgment and not the levy which fixes the lien. However, the lien of an attachment shall have priority over the lien of an ordinary judgment that has been obtained upon a suit filed after the levy of the attachment.



§ 18-3-75. Entry on attachment docket; effect of failure to make such entry

As against the interests of third parties acting in good faith and without notice who may have acquired a transfer or lien binding any real estate, no attachment levied upon real estate shall be a lien on the same from the levy thereof unless said attachment is entered upon the attachment docket of the county in which the real estate is situated within five days from said levy. When the attachment is entered upon the docket after the five days, the lien shall date from such entry; and it shall be the duty of the sheriff to have said entry made within the five days. Nothing in this Code section shall be construed to affect the validity or force of any attachment as between the parties thereto.









Chapter 4 - Garnishment Proceedings

Article 1 - General Provisions

§ 18-4-1. Definitions

As used in this chapter, the term:

(1) "Disposable earnings" means that part of the earnings of an individual remaining after the deduction for federal income tax, state income tax, withholdings for the Federal Insurance Contributions Act (FICA), and other mandatory deductions required by law.

(2) "Earnings" means compensation paid or payable for personal services, whether denominated as wages, salary, commission, fee, bonus, tips, overtime, or severance pay, including recurring periodic payments from pensions or retirement plans, including, but not limited to, the United States Department of Veterans Affairs, Railroad Retirement Board, Keoghs, and individual retirement accounts.

(3) "Entity" means a public corporation or a corporation, limited liability company, partnership, limited partnership, professional corporation, firm, or other business organization other than a natural person.

(4) "Financial institution" means every federal or state chartered commercial or savings bank, including savings and loan associations and cooperative banks, federal or state chartered credit unions, benefit associations, insurance companies, safe-deposit companies, trust companies, any money market mutual fund, or other organization held out to the public as a place of deposit of funds or medium of savings or collective investment.

(5) "Garnishee answer" or "garnishee's answer" means the response filed by a garnishee responding to a summons of garnishment detailing the money or other property of the defendant that is in the possession of the garnishee or declaring that the garnishee holds no such money or other property of the defendant.

(6) "Public corporation" means any department, agency, branch of government, or political subdivision, as such term is defined in Code Section 50-15-1, or any public board, bureau, commission, or authority created by the General Assembly.



§ 18-4-2. Uniform procedures for garnishment; entitlement to procedures; application; amendment

(a) The procedure in garnishment cases shall be uniform in all courts throughout this state that have jurisdiction to preside over garnishment proceedings.

(b) In all cases when a money judgment was obtained in a court of this state or a federal court or is being enforced in this state as provided in Article 5 of Chapter 12 of Title 9, the "Uniform Foreign-Country Money Judgments Recognition Act," or Article 6 of Chapter 12 of Title 9, the "Uniform Enforcement of Foreign Judgments Law," the plaintiff shall be entitled to the process of garnishment.

(c) Except as otherwise provided in this chapter, Chapter 11 of Title 9 shall apply in garnishment proceedings.

(d) Any affidavit, garnishee answer, or pleading required or permitted by this chapter shall be amendable at any time before judgment is entered or before money or other property subject to garnishment is distributed by the court.



§ 18-4-3. Affidavit and requirements; summons of garnishment; form for affidavit

(a) The plaintiff, the plaintiff's attorney, or the plaintiff's agent shall make, on personal knowledge or belief, an affidavit setting forth that the plaintiff has a judgment against a named defendant, the amount remaining due on the judgment, the name of the court which rendered the judgment, and the case number thereof.

(b) Upon the filing of the affidavit described in subsection (a) of this Code section with the clerk of any court having jurisdiction to preside over garnishment proceedings, such clerk shall cause a summons of garnishment to issue, provided that the plaintiff's affidavit is:

(1) Made before any officer authorized to administer oaths, a notary public, such clerk, or the deputy clerk of the court in which the garnishment is filed; and

(2) Submitted to and approved by any judge of the court in which the garnishment is filed or submitted to and approved by any clerk or deputy clerk of such court if the court has promulgated rules authorizing the clerk or deputy clerk of such court to review and approve affidavits of garnishment.

(c) An affidavit of garnishment may be electronically submitted to the clerk or deputy clerk of the court if the court has promulgated rules authorizing such submission.

(d) The form for an affidavit of garnishment is set forth in Code Section 18-4-71.



§ 18-4-4. Process of garnishment; period of garnishment

(a) All obligations owed by the garnishee to the defendant at the time of service of the summons of garnishment upon the garnishee and all obligations accruing from the garnishee to the defendant throughout the garnishment period shall be subject to the process of garnishment. No payment made by the garnishee to the defendant or on his or her behalf, or by any arrangement between the defendant and the garnishee, after the date of service of the summons of garnishment upon the garnishee shall defeat the lien of such garnishment.

(b) All money or other property of the defendant in the possession or control of the garnishee at the time of service of the summons of garnishment upon the garnishee or coming into the possession or control of the garnishee throughout the garnishment period shall be subject to the process of garnishment, provided that, in the case of collateral securities in the hands of a creditor, such securities shall not be subject to garnishment so long as there is an amount owed on the debt for which the securities were given as collateral.

(c) The garnishment period shall begin on the day of service of the summons of garnishment and, for:

(1) A continuing garnishment, shall include the next 179 days;

(2) Garnishments, other than a continuing garnishment or continuing garnishment for support, served on a financial institution, shall include the next five days;

(3) A continuing garnishment for support, shall remain for so long as the defendant is employed by the garnishee and shall not terminate until the original arrearage is retired; and

(4) All other garnishments, shall include the next 29 days.



§ 18-4-5. Maximum part of disposable earnings subject to garnishment; adverse employment action prohibited

(a) (1) Subject to the limitations set forth in Code Sections 18-4-6 and 18-4-53, the maximum part of disposable earnings for any work week which is subject to garnishment shall not exceed the lesser of:

(A) Twenty-five percent of the defendant's disposable earnings for that week; or

(B) The amount by which the defendant's disposable earnings for that week exceed $217.00.

(2) In case of earnings for a period other than a week, a multiple of $7.25 per hour shall be used.

(b) The limitation on garnishment set forth in subsection (a) of this Code section shall apply although the garnishee may receive a summons of garnishment in more than one garnishment case naming the same defendant unless the garnishee has received a summons of continuing garnishment for support as provided in Article 3 of this chapter.

(c) No employer shall discharge an employee by reason of the fact that such employee's earnings have been subjected to garnishment for any one obligation, even though more than one summons of garnishment may be served upon such employer with respect to the obligation.



§ 18-4-6. Exemption from garnishment

(a) (1) Certain earnings or property of the defendant may be exempt from the process of garnishment.

(2) Funds or benefits from an individual retirement account or from a pension or retirement program shall be exempt from the process of garnishment until paid or otherwise distributed to a member of such program or beneficiary thereof. Such funds or benefits, when paid or otherwise distributed to such member or beneficiary, shall be exempt from the process of garnishment only to the extent of the limitations provided in Code Section 18-4-5 for other disposable earnings, unless a greater exemption is otherwise provided by law.

(3) Funds in an unfunded plan maintained by an employer primarily for the purpose of providing deferred compensation for a select group of management or highly compensated employees shall not be exempt from the process of garnishment.

(4) Exempt property shall not be considered disposable earnings for purposes of Code Section 18-4-5 or subsection (b) of Code Section 18-4-53.

(b) Not later than May 22, 2016, the Attorney General shall create and maintain on the Department of Law's website a list of exemptions that a defendant may be allowed by law to claim in relation to a garnishment of his or her earnings or property. The Attorney General shall revise such list when exemptions are repealed, revised, or created by law. The Attorney General shall transmit a copy of such list to each clerk of court in this state who issues summonses of garnishment and transmit a revised list when a change is made to such list.

(c) Each clerk of court in this state who issues summonses of garnishment shall post and update such list of exemptions as promulgated by the Attorney General and shall provide such list to individuals upon request.

(d) A defendant may claim an exemption as provided in Code Section 18-4-15.

(e) The fact that an exemption is not identified by the Attorney General shall not preclude a defendant from claiming an exemption.



§ 18-4-7. Required information on summons of garnishment or attachment thereto; form usage; failure to use correct form

(a) The amount shown on the summons of garnishment shall not exceed the amount the defendant owes the plaintiff pursuant to a judgment.

(b) (1) A summons of garnishment, or an attachment thereto, shall state on its face with particularity all of the following information, to the extent reasonably available to the plaintiff:

(A) The name of the defendant and, to the extent such would reasonably enable the garnishee to properly respond to the summons of garnishment, all known configurations, nicknames, aliases, former or maiden names, trade names, or variations thereof;

(B) The service address and the current address of the defendant and, to the extent such would reasonably enable the garnishee to properly respond to the summons of garnishment and such is reasonably available to the plaintiff, the past addresses of the defendant; and

(C) The social security number or federal tax identification number of the defendant; provided, however, that if such summons is filed with a court, the court filing shall be redacted in accordance with Code Section 9-11-7.1 or 15-10-54, as applicable. The defendant's full social security number or federal tax identification number shall be made known to the garnishee and defendant in accordance with Code Section 9-11-7.1 or 15-10-54, as applicable, to the extent such information is reasonably available to the plaintiff.

(2) A summons of garnishment on a financial institution shall not be used for a continuing garnishment or continuing garnishment for support. A summons of garnishment on a financial institution, or an attachment thereto, shall also state with particularity the defendant's account, identification, or tracking numbers known to the plaintiff used by the garnishee in the identification or administration of the defendant's funds or property; provided, however, that if such summons is filed with a court, the court filing shall be redacted in accordance with Code Section 9-11-7.1 or 15-10-54, as applicable. The defendant's account, identification, or tracking numbers shall be made known to the garnishee and defendant in accordance with Code Section 9-11-7.1 or 15-10-54, as applicable, to the extent such information is known to the plaintiff.

(3) A misspelling of any information required by this subsection, other than the surname of a natural person defendant, shall not invalidate a summons of garnishment, so long as such information is not misleading in a search of the garnishee's records.

(c) The form for a summons of garnishment is set forth in Code Section 18-4-74, and the optional attachment thereto is set forth in Code Section 18-4-75. The form for a summons of garnishment on a financial institution is set forth in Code Section 18-4-76, and the attachment thereto is set forth in Code Section 18-4-77. The form for a summons of garnishment on a financial institution shall not be used for a continuing garnishment or continuing garnishment for support.

(d) When a plaintiff uses the incorrect form for a summons of garnishment of any type, the garnishment shall not be valid and the garnishee shall be relieved of all liability.



§ 18-4-8. Required documents and service thereof

(a) The plaintiff shall serve the garnishee, as provided in Code Section 9-11-4, or, when the garnishment is filed in a magistrate court, the plaintiff may serve the garnishee by using the constable of the magistrate court in the manner set forth in Code Section 9-11-4, with a copy of the affidavit of garnishment, summons of garnishment, Notice to Defendant of Right Against Garnishment of Money, Including Wages, and Other Property, and Defendant's Claim Form. The plaintiff shall fill in the style of the case, except for the civil action file number, and the garnishment court information on such notice and claim form. Such notice and claim form are set forth in Code Section 18-4-82.

(b) (1) Not more than three business days after service of the summons of garnishment on the garnishee, the plaintiff shall cause a copy of the affidavit of garnishment, a copy of the summons of garnishment, a copy of the Notice to Defendant of Right Against Garnishment of Money, Including Wages, and Other Property, and a copy of the Defendant's Claim Form as described in subsection (a) of this Code section, using one of the following methods:

(A) (i) To be sent to the defendant at the defendant's last known address by:

(I) Regular mail; and

(II) Registered or certified mail or statutory overnight delivery, return receipt requested.

(ii) The return receipt indicating receipt by the defendant, the envelope bearing the official notification from the United States Postal Service of the defendant's refusal to accept delivery of such registered or certified mail, the envelope bearing the official notification from a commercial firm of the defendant's refusal to accept such statutory overnight delivery, or an official written notice from the United States Postal Service of the defendant's refusal to accept delivery of such registered or certified mail shall be filed with the clerk of the court in which the garnishment is pending.

(iii) The defendant's refusal to accept or failure to claim such registered or certified mail or statutory overnight delivery addressed to such defendant shall be deemed notice to such defendant;

(B) (i) To be delivered personally to the defendant by:

(I) An individual who is not a party and is not younger than 18 years of age;

(II) An individual who has been appointed by the court to serve process or is a permanent process server;

(III) The sheriff of the county where the action is brought or where the defendant is found or by such sheriff's deputy;

(IV) The marshal or sheriff of the court or by such official's deputy;

(V) The constable of the magistrate court, when the garnishment is filed in a magistrate court, or by the constable's deputy; or

(VI) A certified process server as provided in Code Section 9-11-4.1.

(ii) A certification by the person making the delivery shall be filed with the clerk of the court in which the garnishment is pending; or

(C) To be sent to the defendant by regular mail at the address at which the defendant was served as shown on the return of service in the action resulting in the judgment when it shall appear by affidavit to the satisfaction of the clerk of the court that the defendant resides out of this state, has departed this state, cannot, after due diligence, be found within this state, or has concealed his or her place of residence from the plaintiff. A certificate of such mailing shall be filed with the clerk of the court in which the garnishment is pending by the person mailing such notice.

(2) The methods of notification specified in this subsection shall be cumulative and may be used in any sequence or combination. When it appears that a plaintiff has reasonably, diligently, and in good faith attempted to use one method, another method thereafter may be utilized; for the time during which the attempt was being made, the time limit shall be tolled for the subsequent method.

(3) No money or other property paid or delivered to the court by the garnishee shall be distributed nor shall any judgment be rendered against the garnishee until:

(A) Ten days have elapsed from the date of compliance with at least one method of notification provided by this subsection; and

(B) If a garnishee answer was filed:

(i) Twenty days have elapsed from the filing of the garnishee's answer without a claim having been filed by any defendant or third party and without a traverse having been filed by the plaintiff; or

(ii) All traverses filed prior to the twenty-first day from the filing of the garnishee's answer have been adjudicated and all claims have been adjudicated.



§ 18-4-9. Periodic summonses; original filing date limiting extension

(a) Summonses of garnishment may issue from time to time until the judgment is paid or the garnishment proceeding is otherwise terminated.

(b) No new summons of garnishment on the same affidavit of garnishment shall be issued after two years from the date of the original filing of such affidavit. The garnishment proceeding based on such affidavit shall automatically stand dismissed unless there are funds remaining in the registry of the court or a new summons of garnishment has been issued in the preceding 30 days.



§ 18-4-10. Responses by garnishee; judgment by default

(a) The summons of garnishment shall state that if the garnishee fails to file a garnishee's answer to such summons in a timely manner, a judgment by default shall be entered against the garnishee for the amount remaining due on a judgment as shown in the plaintiff's affidavit of garnishment.

(b) The summons of garnishment shall be directed to the garnishee, commanding the garnishee to respond and state what money or other property is subject to garnishment. Except as provided in subsection (c) of this Code section and Articles 2 and 3 of this chapter, the garnishee's answer shall be filed with the court issuing the summons not sooner than 30 days and not later than 45 days after service of the summons, and the money or other property subject to garnishment shall be paid to or delivered to the court concurrently with such garnishee's answer.

(c) When the garnishee is a financial institution and the garnishment is not a continuing garnishment or continuing garnishment for support, such garnishee's answer shall be filed with the court issuing the summons of garnishment not sooner than five days and not later than 15 days after the date of service of the summons, and the money or other property subject to garnishment shall be paid to or delivered to the court concurrently with such garnishee's answer. If the defendant does not have an active account with and is not the owner of any money or other property in the possession of such financial institution, then the garnishee may immediately file the garnishee's answer; provided, however, that such garnishee's answer shall be filed not later than 15 days after the date of service of the summons.



§ 18-4-11. Garnishee answer; restricted access to property

(a) Within the time prescribed by Code Section 18-4-10, the garnishee shall file a garnishee answer. Along with the garnishee's answer, the garnishee shall pay or deliver to the court the money or other property admitted in the garnishee's answer to be subject to garnishment.

(b) If in responding to the summons of garnishment the garnishee shall state that the property of the defendant includes property in a safe-deposit box or similar property, the garnishee shall respond to the court issuing the summons of garnishment as to the existence of such safe-deposit box and shall restrict access to any contents of such safe-deposit box until the earlier of:

(1) Further order of such court regarding the disposition of the contents of such safe-deposit box; or

(2) The elapsing of 120 days from the date of filing of the garnishee answer unless such time has been extended by the court.

(c) If the garnishee has been served with a summons in more than one garnishment case involving the same defendant, the garnishee shall state in each garnishee answer that the money or other property is being paid or delivered to a specifically named court subject to the demands of other cases and shall give the numbers of all such cases in each garnishee answer.

(d) If the garnishee is unable to respond with the specific information required by this Code section, the garnishee's inability shall be stated in the garnishee's answer, together with all the facts plainly, fully, and distinctly set forth, so as to enable the court to give judgment thereon.

(e) The form for a garnishee answer is set forth in Code Section 18-4-84, and the form for a financial institution garnishee answer is set forth in Code Section 18-4-85.



§ 18-4-12. Entity as garnishee

(a) When a garnishment proceeding is filed in a court under any provision of this chapter involving an entity as garnishee, the execution and filing of a garnishee answer may be done by an entity's authorized officer or employee and shall not constitute the practice of law. If a claim or traverse is filed to such entity's garnishee answer in a court of record, an attorney shall be required to represent such entity in further garnishment proceedings.

(b) An entity's payment into court of any money or other property of the defendant, or money or other property which is admitted to be subject to garnishment, may be done by an entity's authorized officer or employee and shall not constitute the practice of law.



§ 18-4-13. Service of garnishee's answer

(a) All garnishee answers shall, concurrently with filing, be served by the garnishee upon the plaintiff or the plaintiff's attorney and the defendant or the defendant's attorney.

(b) (1) Service of the garnishee's answer upon the plaintiff shall be shown by the:

(A) Written acknowledgment of the plaintiff or the plaintiff's attorney; or

(B) Certificate of the garnishee or the garnishee's attorney, attached to the garnishee's answer, that a copy of the garnishee's answer was mailed to the plaintiff or the plaintiff's attorney.

(2) No service upon the plaintiff shall be required unless the name and address of the plaintiff or the plaintiff's attorney shall legibly appear on the face of the summons of garnishment.

(3) If the garnishee fails to serve the plaintiff, the plaintiff shall be allowed 20 days from the time the plaintiff receives actual notice of the garnishee's answer to traverse the garnishee's answer.

(c) (1) Service of the garnishee's answer upon the defendant shall be shown by the:

(A) Written acknowledgment of the defendant or the defendant's attorney; or

(B) Certificate of the garnishee or the garnishee's attorney, attached to the garnishee's answer, that a copy of the garnishee's answer was mailed to the:

(i) Defendant's attorney; or

(ii) Defendant at the last address known to the garnishee.

(2) No service upon the defendant shall be required by a financial institution garnishee if the defendant does not have an active account with and is not the owner of any money or other property in the possession of such financial institution.

(d) The garnishee shall provide the defendant, by regular mail at the defendant's last address known to the garnishee, with the Notice to Defendant of Right Against Garnishment of Money, Including Wages, and Other Property and the Defendant's Claim Form that it received from the plaintiff as set forth in subsection (a) of Code Section 18-4-8.



§ 18-4-14. Recovery of reasonable expenses; recovery of actual expenses; refunds

(a) The garnishee shall be entitled to the garnishee's actual reasonable expenses, including attorney's fees, in preparing and filing a garnishee's answer. The amount of expenses incurred shall be taxed in the bill of costs and shall be paid by the party upon whom the cost is cast, as costs are cast in other cases. The garnishee may deduct $50.00 or 10 percent of the amount paid into court, whichever is greater, not to exceed $100.00, as reasonable attorney's fees or expenses.

(b) If the garnishee can show that the garnishee's actual attorney's fees or expenses exceed the amount provided for in subsection (a) of this Code section, the garnishee shall petition the court for a hearing at the time of filing the garnishee's answer without deducting from the amount paid into court. Upon hearing from the parties, the court may enter an order for payment of actual attorney's fees or expenses proven by the garnishee to have been incurred reasonably in preparing and filing the garnishee's answer.

(c) In the event the garnishee makes the deduction permitted in subsection (a) of this Code section but the costs are later cast upon the garnishee, the garnishee shall forthwith refund to the defendant the funds deducted; if the costs are later cast against the plaintiff, the court shall enter judgment in favor of the defendant and against the plaintiff for the amount of the deductions made by the garnishee.

(d) Nothing in this Code section shall limit the reimbursement of costs incurred by a financial institution as provided in Code Section 7-1-237.



§ 18-4-15. Parties to garnishment; basis for exemption; form; challenge to garnishment

(a) A garnishment proceeding is an action between the plaintiff and garnishee; provided, however, that at any time before a judgment is entered or before money or other property subject to garnishment is distributed, the defendant may become a party to the garnishment by filing a claim with the clerk of court and may use the form set forth in Code Section 18-4-82. A defendant's claim shall assert the basis upon which he or she claims that his or her money or other property is exempt from garnishment. Money or other property may be exempt from garnishment for a variety of reasons, including, but not limited to, the limitations on garnishment as provided in Code Sections 18-4-5 and 18-4-53, exemptions as provided in Code Section 18-4-6, the plaintiff not having a judgment against the defendant, the amount claimed due by the plaintiff being erroneous, such money or other property being subject to a claim held by a third party that is superior to the judgment described in the affidavit of garnishment, or other legal or statutory defenses. Even when earnings are held at a financial institution, such money may be exempt from garnishment due to the limitations on garnishment as provided in Code Sections 18-4-5 and 18-4-53, exemptions as provided in Code Section 18-4-6, or other reasons.

(b) The defendant shall serve a copy of his or her claim upon the plaintiff and garnishee. The clerk of court shall transmit a copy of the defendant's claim to the plaintiff and garnishee. If the defendant's claim alleges that money or other property in the possession of the court may be subject to a claim held by a third party that is superior to the judgment described in the affidavit of garnishment, the defendant shall serve a copy of his or her claim upon the third party named in such claim.

(c) The defendant shall become a party to all proceedings by filing a claim pursuant to this Code section.

(d) Upon the filing of the defendant's claim, a judge of the court in which the garnishment is pending shall order a hearing to be held not more than ten days from the date the claim is filed. The form for the order for such hearing is set forth in Code Section 18-4-83. Such hearing shall be available to the defendant as a matter of right after filing his or her claim, and no further summons of garnishment shall issue nor shall any money or other property paid or delivered to the court as subject to garnishment be disbursed until the hearing shall be held.

(e) The validity of the judgment upon which a garnishment is based shall only be challenged in accordance with Chapter 11 of Title 9, and no such challenge shall be entertained in the garnishment case. However, when the court finds that the defendant has attacked the validity of the judgment upon which the garnishment is based in an appropriate forum, the judge may order the garnishment be stayed until the validity of the judgment has been determined in such forum.

(f) The filing of a claim by the defendant shall not relieve the garnishee of the duties of filing a garnishee answer, of withholding money or other property subject to garnishment, or of paying or delivering to the court any money or other property subject to garnishment.

(g) A party's failure to include the civil action file number on a defendant's claim shall not affect the validity of such claim.



§ 18-4-16. Plaintiff filing traverse

Within 20 days after the plaintiff has been served with the garnishee's answer, the plaintiff may file a traverse stating that the garnishee's answer is untrue or legally insufficient. Such statement places in issue all questions of law and fact concerning the garnishee's answer. The form for a plaintiff's traverse is set forth in Code Section 18-4-87.



§ 18-4-17. Third party claimants

At any time before judgment is entered on the garnishee's answer or money or other property subject to garnishment is distributed, any person may file a third-party claim in writing under oath stating that he or she has a claim superior to that of the plaintiff to the money or other property in the hands of the garnishee subject to the process of garnishment, and the third-party claimant shall be a party to all further proceedings upon the garnishment. A third-party claimant shall serve his or her claim upon the plaintiff, defendant, and garnishee. The form for a third-party claim is set forth in Code Section 18-4-88.



§ 18-4-18. Priority

When money or other property in court is subject to a third-party claim or to more than one garnishment case, the party with the oldest entered judgment shall have priority to such money or other property and any interested party to any one of the garnishment cases may make a motion to the court where such money or other property has been deposited for the distribution of such money or other property. Each party of interest in each case and the clerk of court shall be served with a copy of the motion. Upon hearing the motion, the court shall enter an order directing that the clerk be paid the court cost of each garnishment proceeding first, and all remaining money or other property shall be distributed in accordance with the laws governing the relative priority of claims, judgments, and liens.



§ 18-4-19. Order of trial; introduction of evidence; expenses

(a) After the garnishee's answer is filed, the defendant's claim shall be tried first, the plaintiff's traverse shall be tried second, and third-party claims shall be tried last; provided, however, that the court shall retain the money or other property subject to garnishment until the completion of the trial of all claims and traverses which are filed under this chapter. The court may consolidate or bifurcate such actions for trial in the court's discretion.

(b) If a claim or traverse has been filed, all parties of record may introduce evidence to establish their respective interests in the money or other property in court, and the court shall direct that such money or other property be distributed in accordance with the laws governing the relative priority of claims, judgments, and liens.

(c) When the defendant prevails upon the trial of his or her claim:

(1) That the plaintiff does not have a judgment against the defendant or that the plaintiff's affidavit of garnishment is untrue or is legally insufficient, the garnishment case shall be dismissed by the court, and any money or other property belonging to the defendant in the possession of the court shall be restored to the defendant unless another claim or traverse thereto has been filed;

(2) That the amount shown to be due on the plaintiff's affidavit of garnishment is incorrect, the court may allow the summons of garnishment to be amended to the amount proven to be owed, and if such amount is less than the amount shown to be due by the plaintiff, any money or other property belonging to the defendant in the possession of the court in excess of the amount due shall be restored to the defendant unless another claim or traverse thereto has been filed;

(3) That the money or other property belonging to the defendant in the possession of the court is exempt from garnishment, such exempt money or other property shall be restored directly to the defendant. The court shall order such restoration within 48 hours; and

(4) Based on any legal or statutory defense or that money or other property in the possession of the court may be subject to a claim held by a third party that is superior to the judgment described in the affidavit of garnishment, the court shall determine the disposition of the money or other property belonging to the defendant in the possession of the court.

(d) On the trial of the plaintiff's traverse, if the court finds the garnishee has failed to respond properly to the summons of garnishment, the court shall disallow any expenses demanded by the garnishee and shall enter a judgment for any money or other property paid or delivered to the court with the garnishee's answer, plus any money or other property the court finds subject to garnishment which the garnishee has failed to pay or deliver to the court; provided, however, that the total amount of such judgment shall not exceed the amount shown to be due by the plaintiff, together with the costs of the garnishment proceeding.



§ 18-4-20. Failure to file claim or traverse in timely manner

When no claim has been filed and no traverse has been filed within 20 days after the garnishee's answer is filed:

(1) If money is paid or delivered to the court by the garnishee, the clerk of the court shall pay the money to the plaintiff or the plaintiff's attorney upon application, and the garnishee shall be automatically discharged from further liability with respect to the summons of garnishment so answered;

(2) If property is delivered to the court by the garnishee, the sheriff, marshal, constable, or like officer of the court shall sell the property in the manner provided by law for the sale of property levied under an execution, and the garnishee shall be automatically discharged from further liability with respect to the summons of garnishment so answered. The proceeds of such sale shall be paid or delivered to the plaintiff or the plaintiff's attorney upon application; or

(3) If money or other property admitted to be subject to the garnishment is not paid or delivered to the court, judgment shall be entered for the plaintiff and against the garnishee for such money or other property and execution shall issue on the judgment.



§ 18-4-21. Failure of garnishee to file answer; default

Except as provided in Code Section 18-4-22, when a garnishee fails or refuses to file a garnishee answer by the forty-fifth day after service of the summons of garnishment, such garnishee shall automatically be in default. The default may be opened as a matter of right by the filing of a garnishee answer within 15 days of the day of default and payment of costs. If the case is still in default after the expiration of the period of 15 days, judgment by default may be entered at any time thereafter against such garnishee for the amount remaining due on the judgment obtained against the defendant as shown in the plaintiff's affidavit of garnishment.



§ 18-4-22. Financial institution as garnishee; failure to answer

When a garnishee is a financial institution and fails or refuses to file a garnishee answer by the fifteenth day after the date of service of the summons of garnishment, such garnishee shall automatically be in default. The default may be opened as a matter of right by the filing of a garnishee answer within 15 days of the day of default and payment of costs. If the case is still in default after the expiration of the period of 15 days, judgment by default may be entered at any time thereafter against such garnishee for the amount remaining due on the judgment obtained against the defendant as shown in the plaintiff's affidavit of garnishment.



§ 18-4-23. Grounds for relief from liability

(a) A garnishee may be relieved from liability for failure to file a garnishee answer if the plaintiff failed to provide the information required by paragraph (2) of subsection (b) of Code Section 18-4-7 that would reasonably enable the garnishee to respond properly to the summons of garnishment and a good faith effort to locate the requested property was made by the garnishee based on the information provided by the plaintiff. In determining whether a garnishee may be relieved of liability, the court shall consider and compare the accuracy and quantity of the information supplied by the plaintiff pursuant to paragraph (2) of subsection (b) of Code Section 18-4-7 with the manner in which such garnishee maintains and locates its records, the compliance by such garnishee with its own procedures, and the conformity of the record systems and procedures with reasonable commercial standards prevailing in the area in which such garnishee is located.

(b) A garnishee and a plaintiff shall not be subject to liability to any party or nonparty to the garnishment at issue arising from the attachment of a lien or the freezing, payment, or delivery into court of money or other property reasonably believed to be that of the defendant if such attachment, freezing, payment, or delivery is reasonably required by a good faith effort to comply with the summons of garnishment. In determining whether such compliance by a garnishee is reasonable, the court shall consider and compare the accuracy and quantity of the information supplied by the plaintiff pursuant to paragraph (2) of subsection (b) of Code Section 18-4-7 with the manner in which such garnishee maintains and locates its records, the compliance by such garnishee with its own procedures, and the conformity of the record systems and procedures with reasonable commercial standards prevailing in the area in which such garnishee is located.

(c) (1) As used in this subsection, the term:

(A) "Association account" means any account or safe-deposit box or similar property maintained by a corporation, statutory close corporation, limited liability company, partnership, limited partnership, limited liability partnership, foundation, trust, national, state, or local government or quasi-government entity, or other incorporated or unincorporated association.

(B) "Fiduciary account" means any account or safe-deposit box maintained by any party in a fiduciary capacity for any other party other than the defendant in garnishment. Without limiting the foregoing, such term shall include any trust account as defined in Code Section 7-1-810, any account created pursuant to a transfer governed by Code Section 44-5-119, and any agency account or safe-deposit box governed by a power of attorney or other written designation of authority.

(2) (A) A garnishee shall not be liable for failure to pay or deliver to the court money or other property in an association account that may be subject to garnishment by reason of the fact that a defendant is an authorized signer on such association account, unless the summons of garnishment alleges that the association account is being used by the defendant for an improper or unlawful purpose.

(B) A garnishee shall not be liable for failure to pay or deliver to the court money or other property in a fiduciary account that may be subject to garnishment if such fiduciary account specifically is exempted from garnishment as set forth in Code Section 18-4-6.

(C) A garnishee shall not be liable for failure to pay or deliver to the court money or other property in a fiduciary account that may be subject to garnishment by reason of the fact that a defendant is a fiduciary of the fiduciary account, unless the summons of garnishment is against the defendant in the defendant's capacity as a fiduciary of the fiduciary account or the summons of garnishment alleges that the fiduciary account is being used by the defendant for an improper or unlawful purpose.



§ 18-4-24. Modification of default judgments; burden of proof

(a) When a default judgment is rendered against a garnishee under Code Section 18-4-21, 18-4-22, or 18-4-43, the plaintiff shall serve the garnishee, as provided in Code Section 9-11-4, or, when the garnishment is filed in a magistrate court, the plaintiff may serve the garnishee by using the constable of the magistrate court in the manner set forth in Code Section 9-11-4, with a copy of such default judgment. On a motion filed not later than 90 days from the date the garnishee was served with such default judgment, the garnishee may, upon payment of all accrued costs of court, have such default judgment modified so that the amount of such default judgment shall be reduced to an amount equal to the greater of $50.00 or $50.00 plus 100 percent of the amount by which the garnishee was indebted to the defendant from the time of service of the summons of garnishment through and including the last day on which a timely garnishee answer could have been made for all money or other property belonging to the defendant which came into the garnishee's hands from the time of service of the summons through and including the last day on which a timely answer could have been made and less any exemption allowed the defendant.

(b) On the trial of a motion to modify a default judgment, the burden of proof shall be upon any plaintiff who objects to the timeliness of the motion to establish that such motion was not filed within the time provided for by this Code section.



§ 18-4-25. Release of summons of garnishment; release of garnishment; form

(a) A release of a summons of garnishment:

(1) Shall relieve the garnishee from any obligation to file a garnishee answer to any summons of garnishment pending on the date of the release and shall authorize the garnishee to pay or deliver to the defendant any money or other property in the garnishee's possession belonging to the defendant; and

(2) Shall not operate as a dismissal of the garnishment proceeding.

(b) It shall be the duty of the clerk of the court in which garnishment proceedings are pending to issue a release of garnishment if:

(1) The plaintiff or the plaintiff's attorney requests a release in writing;

(2) The amount shown to be due on the plaintiff's affidavit of garnishment together with the costs of the garnishment proceeding are paid into court;

(3) A judge enters an order, after a hearing required by this chapter, directing that the garnishment be released; or

(4) The garnishment is dismissed.

(c) The form for a release of garnishment is set forth in Code Section 18-4-89.



§ 18-4-26. Local government organization and employees subject to garnishment; procedure

(a) Money due officials or employees of a municipal corporation or county of this state or of the state government, or any department or institution thereof, as salary for services performed for or on behalf of the municipal corporation or county of this state or the state, or any department or institution thereof, shall be subject to garnishment, except that in no event shall the officials' or employees' salary for services performed for or on behalf of any municipal corporation or county of this state or the state, or any department or institution thereof, be garnisheed when the judgment serving as a basis for the issuance of the summons of garnishment arises out of the liability incurred in the scope of the officials' or employees' governmental employment while responding to an emergency. In such cases, the summons of garnishment shall be directed to such political entity and served upon the person authorized by law to draw the warrant on the treasury of the government or to issue a check for such salary due, or upon the chief administrative officer of the political subdivision, department, agency, or instrumentality; and such entity shall be required to respond to such summons in accordance with the mandate thereof and as provided by this chapter.

(b) For purposes of this Code section only, the state and its political subdivisions, departments, agencies, and instrumentalities shall be deemed private persons; and jurisdiction for the purpose of issuing a summons of garnishment shall be restricted to a court located in the county in which the warrant is drawn on the treasury of the government or in which the check is issued for the salary due the official or employee of the state or its political subdivisions, departments, agencies, or instrumentalities.






Article 2 - Continuing Garnishment Proceedings

§ 18-4-40. Right to continuing garnishment process; applicable provisions

(a) In addition to garnishment proceedings otherwise available under this chapter, in all cases when a money judgment was obtained in a court of this state or a federal court or is being enforced in this state as provided in Article 5 of Chapter 12 of Title 9, the "Uniform Foreign-Country Money Judgments Recognition Act," or Article 6 of Chapter 12 of Title 9, the "Uniform Enforcement of Foreign Judgments Law," a plaintiff shall be entitled to the process of continuing garnishment against any garnishee who is an employer of the defendant against whom the judgment has been obtained.

(b) Unless otherwise specifically provided in this article, Article 1 of this chapter shall apply to this article.



§ 18-4-41. Affidavit of continuing garnishment; summons; notice of exemptions; form

(a) In addition to the information required by subsection (a) of Code Section 18-4-3, an affidavit of continuing garnishment shall state that the plaintiff believes that the garnishee is or may be an employer of the defendant and subject to continuing garnishment.

(b) Only one summons of continuing garnishment shall issue on one affidavit of continuing garnishment.

(c) The plaintiff shall serve a summons of continuing garnishment and provide notice of exemptions in the same manner as provided for in Code Section 18-4-8.

(d) The form for an affidavit of continuing garnishment is set forth in Code Section 18-4-72. The form for a summons of continuing garnishment is set forth in Code Section 18-4-78, and the optional attachment thereto is set forth in Code Section 18-4-79.



§ 18-4-42. "Previous garnishee answer date" defined; filing and contents of summons of continuing garnishment; filing of subsequent answers; form

(a) As used in this Code section, the term "previous garnishee answer date" means the date upon which the immediately preceding garnishee answer was filed.

(b) If the garnishee owes the defendant any sum for wages earned as the garnishee's employee, the garnishee answer shall state specifically when the wages were earned by the defendant, whether the wages were earned on a daily, weekly, or monthly basis, the rate of pay and hours worked, and the basis for computation of earnings.

(c) The summons of continuing garnishment shall be directed to the garnishee, commanding the garnishee:

(1) To file a first garnishee answer with the court issuing such summons not sooner than 30 days and not later than 45 days after service of the summons of continuing garnishment, for the period of time from the date of service through and including the day of the first garnishee answer;

(2) To file subsequent garnishee answers with such court for the remaining period covered by the summons of continuing garnishment; and

(3) To accompany all such garnishee answers with any money subject to continuing garnishment.

(d) (1) Subsequent garnishee answers shall be filed not later than 45 days after the previous garnishee answer date stating what money of the defendant is subject to continuing garnishment from the previous garnishee answer date through and including the date on which the next garnishee answer is filed.

(2) Subsequent garnishee answers shall not be required on a summons of continuing garnishment if the preceding garnishee answer filed states what money of the defendant is subject to continuing garnishment from the previous garnishee answer date to and including the one hundred seventy-ninth day after service of the summons of continuing garnishment.

(3) Notwithstanding the other provisions of this subsection, the last garnishee answer shall be filed not later than the one hundred ninety-fifth day after service of the summons of continuing garnishment.

(e) The summons of continuing garnishment shall state that if the garnishee fails to file a garnishee's answer to such summons in a timely manner, a judgment by default shall be entered against the garnishee for the amount remaining due on a judgment as shown in the plaintiff's affidavit of continuing garnishment.

(f) (1) If the employment relationship between the garnishee and the defendant does not exist at the time of service of the summons of continuing garnishment, the garnishee shall state in the garnishee answer that such relationship does not exist and may immediately file the garnishee's answer; provided, however, that such garnishee's answer shall be filed not later than 45 days after service of the summons of continuing garnishment.

(2) When the defendant has been an employee of the garnishee, and if the defendant is no longer employed by the garnishee, the garnishee may immediately file the garnishee's answer; provided, however, that such garnishee's answer shall be filed not later than 45 days after service of the summons of continuing garnishment.

(3) If the employment relationship between the garnishee and the defendant terminates on or after service of the summons of continuing garnishment, the garnishee shall state in the garnishee answer that such relationship has been terminated, giving the date of termination, and may immediately file the garnishee's answer; provided, however, that such garnishee's answer shall be filed not later than 45 days after service of the summons of continuing garnishment.

(4) Upon the termination of employment of the defendant by the garnishee, the garnishee shall be required to file a final garnishee answer stating the date of the defendant's termination.

(g) When a garnishee answer is made pursuant to subsection (f) of this Code section, no claim has been filed, and no traverse has been filed within 20 days after such garnishee answer is filed, the garnishee shall be discharged from further liability and obligation in the same manner as set forth under Code Section 18-4-20 for that summons with respect to the period of continuing garnishment remaining after the employment relationship is terminated.

(h) The form for a garnishee's answer to a continuing garnishment is set forth in Code Section 18-4-86.



§ 18-4-43. Default judgment against garnishee in continuing garnishment; relief from default

(a) When a garnishee fails or refuses to file a garnishee answer at least once every 45 days, such garnishee shall automatically be in default. The default may be opened as provided in Code Section 18-4-21. If the case is still in default after the expiration of the period of 15 days, judgment by default may be entered at any time thereafter against such garnishee for the amount remaining due on the judgment obtained against the defendant as shown in the plaintiff's affidavit of continuing garnishment.

(b) A garnishee may obtain relief from a default judgment upon the same conditions as provided in Code Section 18-4-24.






Article 3 - Continuing Garnishment for Child Support or Spousal Support

§ 18-4-50. Definitions

As used in this article, the term:

(1) "Earnings" shall have the same meaning as set forth in Code Section 18-4-1 and shall include disability or retirement benefits that are received from the Social Security Administration pursuant to Title II of the federal Social Security Act, disability benefits that are received pursuant to the federal Veterans' Benefits Act of 2010, 38 U.S.C. Section 101, et seq., workers' compensation benefits, whether temporary or permanent, and unemployment insurance benefits.

(2) "Judgment" means an order for periodic support obtained:

(A) In a court of this state;

(B) In a court of another state which has been registered pursuant to Code Section 19-11-77 under the "Uniform Reciprocal Enforcement of Support Act" or as provided in Article 3 of Chapter 11 of Title 19, the "Uniform Interstate Family Support Act," or Article 6 of Chapter 12 of Title 9, the "Uniform Enforcement of Foreign Judgments Law";

(C) By a final administrative order for support issued by the Department of Human Services; or

(D) By a final administrative order issued by a governmental agency of another state.

(3) "Periodic support" means money required to be paid regularly on a daily, weekly, monthly, or other similar specified frequency for the support of a minor child of the defendant or a spouse or former spouse of the defendant.



§ 18-4-51. Continuing garnishment of support

(a) In addition to garnishment proceedings otherwise available under this chapter, in all cases when a judgment was obtained or is being enforced, a plaintiff shall be entitled to the process of continuing garnishment for support against any garnishee who is an employer of the defendant against whom the judgment has been obtained.

(b) Unless otherwise specifically provided in this article, Articles 1 and 2 of this chapter shall apply to this article.



§ 18-4-52. Affidavit of continuing garnishment for support; service; form

(a) In addition to the information required by subsection (a) of Code Sections 18-4-3 and 18-4-41, the plaintiff shall attach a certified copy of the judgment to be enforced to the affidavit of continuing garnishment for support and shall state the following in such affidavit:

(1) That the defendant is in arrears on the obligation of support in an amount equal to or in excess of one month's obligation as decreed in such judgment;

(2) The amount of arrearage which exists under such judgment as of the date of the execution of the affidavit;

(3) The amount of support due under the judgment for each obligee named therein, taking into account the possible attainment of majority or emancipation or death of any minor child named in such judgment; and

(4) The date of the termination of the obligation of support of each obligee named in the judgment, based upon the terms of such judgment, or, as to any obligee who is a minor child, the date each such obligee shall attain the age of 18 years.

(b) Such affidavit may be amended from time to time by subsequent affidavits of any party showing a modification or other amendment to the original judgment being enforced. Such amended or subsequent affidavits shall include a certified copy of any such modification or amendment and shall contain the information required by paragraphs (1) through (4) of subsection (a) of this Code section.

(c) The plaintiff shall serve the summons of continuing garnishment for support and provide notice of exemptions in the same manner as provided for in Code Section 18-4-8.

(d) The form for an affidavit of continuing garnishment for support is set forth in Code Section 18-4-73.



§ 18-4-53. Summons of continuing garnishment for support; notice; maximum disposable income subject to garnishment; retirement funds not exempted

(a) A summons of continuing garnishment for support shall contain a notice to the garnishee that such garnishment is based on a judgment governed by this article. The form for a summons of continuing garnishment for support is set forth in Code Section 18-4-80, and the optional attachment thereto is set forth in Code Section 18-4-81.

(b) Subject to the limitations set forth in Code Section 18-4-6, the maximum part of disposable earnings for any work week which shall be subject to continuing garnishment for support shall not exceed 50 percent of the defendant's disposable earnings for that week.

(c) Funds or benefits from an individual retirement account or from a pension or retirement program shall not be exempt from the process of continuing garnishment for support except as provided in subsection (b) of this Code section for other disposable earnings, unless a greater exemption is otherwise provided by law.



§ 18-4-54. Application of money paid into court; "original arrearage" defined; additional garnishee answers; termination

(a) The money paid into court with the initial garnishee answer, after deduction for costs, shall be first applied to the support payment required to be paid on a periodic basis that has accrued on a daily basis, by converting the periodic amount to an annual amount and dividing by 365, from the date of the plaintiff's affidavit of continuing garnishment for support to the date of the initial garnishee answer. All sums in excess of such payment shall be applied to the original arrearage. As used in this subsection, the term "original arrearage" means the sum of arrears existing as of the date of the making of the plaintiff's affidavit of continuing garnishment for support, plus any amounts includable pursuant to subsection (c) of this Code section.

(b) If the amount claimed as original arrearage as of the date of the making of the plaintiff's affidavit of continuing garnishment for support is not satisfied by the money payable into court under the initial garnishee answer, after application of the funds as set forth in subsection (a) of this Code section, the garnishee shall file further garnishee answers no later than 45 days after the previous garnishee answer date, stating the earnings accrued and the basis of their accrual and tendering such money accruing in such period. The amounts paid into court pursuant to subsequent garnishee answers, over and above the periodic payment accruing within such period, shall be applied to the original arrearage until the same is retired.

(c) If the money paid into court pursuant to any garnishee answer is less than the sums due under the support requirement accruing over the same period of time, after allowance for any costs deductible from same, the resulting difference shall be added to the amount due as original arrearage until the same is retired by subsequent payments.

(d) The garnishee shall file additional garnishee answers until the original arrearage is retired and all support payments are current.

(e) Upon the termination of employment of the defendant by the garnishee, the garnishee shall be required to file a final garnishee answer stating the date of the defendant's termination.



§ 18-4-55. Termination of continuing garnishment for support; garnishee's reliance upon information in affidavit

The continuing garnishment for support described in this article shall attach for so long as the defendant is employed by the garnishee and shall not terminate until the original arrearage is retired and all support payments are current. The garnishee may rely upon the information as to the termination date of the duty of support of any individual claimed in the affidavit of continuing garnishment for support, the amount of the duty of support to be paid, any sums paid by the defendant between the date of the filing of such affidavit and the date of the initial garnishee answer, and the amount of the original arrearage existing as of the date of such affidavit, unless the defendant files a claim against such affidavit or the garnishee's answer and the court enters any finding otherwise.






Article 4 - Garnishment Forms

§ 18-4-70. Required use of forms

(a) For the purpose of this chapter, the forms contained in this article shall be required to be used; provided, however, that a party may use its own format so long as it contains all of the information in the form. A defendant may use the form provided in Code Section 18-4-82 to file a claim or may use the defendant's own pleading. When a case involves more than one plaintiff or defendant or necessitates the inclusion of additional information, the form may be expanded to allow for the information pertaining to all parties and such additional information to be displayed.

(b) The certificates of service provided within the forms in this article are included as examples. A party may modify a certificate of service in accordance with the circumstances of the case, including, but not limited to, transmission by e-mail as provided in subsection (b) of Code Section 9-11-5 or by court rule.

(c) A court may combine multiple forms.



§ 18-4-71. Affidavit of garnishment form

"IN THE COURT OF COUNTY

STATE OF GEORGIA

)

Plaintiff: )

)

)

Name )

)

Plaintiff's contact information: )

)

)

Name )

) Civil Action File No.

Street Address )

)

City State ZIP Code )

)

E-mail Address )

)

Phone Number )

)

Bar Number )

)

v. )

)

Defendant: )

)

)

Name )

)

Street Address )

)

City State ZIP Code )

)

Garnishee: )

)

)

Name )

)

Street Address )

)

City State ZIP Code )

AFFIDAVIT OF GARNISHMENT

[] Check this box if the Garnishee is a financial institution.

[] Check this box if garnishment is for the collection of child support or alimony. See O.C.G.A. § 18-4-50, et seq.

Personally appeared , who on oath says:

(Print name)

1. I am the (Plaintiff) (Attorney at Law for Plaintiff) (Agent for Plaintiff). [Circle one]

2. The Plaintiff obtained a judgment against the Defendant in Case Number in the Court of County, , and no agreement

State

requires forbearance from the garnishment which is applied for currently.

3. $ is the balance due, which consists of the sum of $ Principal, $ Postjudgment interest, and $ Other (e.g., prejudgment interest, attorney's fees, costs [exclusive of the cost of this action]).

4. Upon the Affiant's personal knowledge or belief, the sum stated herein is unpaid.

This day of , 20 .

Affiant

Print name of Affiant

Sworn to and subscribed before me this day

of , 20 .

Notary Public or Deputy Clerk of Court"



§ 18-4-72. Affidavit of continuing garnishment form

"IN THE COURT OF COUNTY

STATE OF GEORGIA

)

Plaintiff: )

)

)

Name )

)

Plaintiff's contact information: )

)

)

Name )

) Civil Action File No.

Street Address )

)

City State ZIP Code )

)

E-mail Address )

)

Phone Number )

)

Bar Number )

)

v. )

)

Defendant: )

)

)

Name )

)

Street Address )

)

City State ZIP Code )

)

Garnishee: )

)

)

Name )

)

Street Address )

)

City State ZIP Code )

AFFIDAVIT OF CONTINUING GARNISHMENT

DO NOT USE THIS FORM FOR A CONTINUING GARNISHMENT

FOR CHILD SUPPORT OR ALIMONY.

SEE O.C.G.A. § 18-4-73.

Personally appeared , who on oath says:

(Print name)

1. I am the (Plaintiff) (Attorney at Law for Plaintiff) (Agent for Plaintiff). [Circle one]

2. The Plaintiff obtained a judgment against the Defendant in Case Number in the Court of County, , and no agreement

State

requires forbearance from the garnishment which is applied for currently.

3. $ is the balance due, which consists of the sum of $ Principal, $ Postjudgment interest, and $ Other (e.g., prejudgment interest, attorney's fees, costs [exclusive of the cost of this action]).

4. Upon the Affiant's personal knowledge or belief, the sum stated herein is unpaid.

5. The Affiant believes that the Garnishee is an employer of the Defendant.

This day of , 20 .

Affiant

Print name of Affiant

Sworn to and subscribed before me this day

of , 20 .

Notary Public or Deputy Clerk of Court"



§ 18-4-73. Affidavit of continuing garnishment for support form

"IN THE COURT OF COUNTY

STATE OF GEORGIA

)

Plaintiff: )

)

)

Name )

)

Plaintiff's contact information: )

)

)

Name )

) Civil Action File No.

Street Address )

)

City State ZIP Code )

)

E-mail Address )

)

Phone Number )

)

Bar Number )

)

v. )

)

Defendant: )

)

)

Name )

)

Street Address )

)

City State ZIP Code )

)

Garnishee: )

)

)

Name )

)

Street Address )

)

City State ZIP Code )

AFFIDAVIT OF CONTINUING GARNISHMENT FOR SUPPORT

Personally appeared , who on oath says:

(Print name)

1. I am the (Plaintiff) (Attorney at Law for Plaintiff) (Agent for Plaintiff). [Circle one]

2. The Plaintiff obtained a judgment against the Defendant in Case Number in the Court of County, , and no agreement

State

requires forbearance from the garnishment which is applied for currently.

3. The Affiant states that the Defendant is in arrears on the obligation for support in an amount equal to or in excess of one month's obligation as decreed in the judgment for support and provides the following information:

$ is the amount of arrearage which exists under the judgment as of the execution of this affidavit.

Check one of the boxes below and complete the requested information:

A. [] Periodic support is owed for one obligee, or the judgment sets forth a total amount of periodic support for multiple obligees as follows:

$ is the total amount of periodic support due

, , and

Name of obligee Name of obligee

. Such periodic support is payable

Name of obligee

on a basis.

E.g., weekly, monthly

The termination date of the obligation for periodic support is .

Date

B. [] Periodic support is owed for multiple obligees, and the judgment sets forth a different amount of periodic support for each obligee as follows:

$ is the total amount of periodic support due for

, payable on a

Name of obligee E.g., weekly, monthly

basis, and the termination date of such obligation is

.

Date

$ is the total amount of periodic support due for

, payable on a

Name of obligee E.g., weekly, monthly

basis, and the termination date of such obligation is

.

Date

$ is the total amount of periodic support due for

, payable on a

Name of obligee E.g., weekly, monthly

basis, and the termination date of such obligation is

.

Date

4. [] Check this box and attach a certified copy of the judgment for support hereto.

5. Upon the Affiant's personal knowledge or belief, the sum stated herein is unpaid.

6. The Affiant believes that the Garnishee is an employer of the Defendant.

This day of , 20 .

Affiant

Print name of Affiant

Sworn to and subscribed before me this day

of , 20 .

Notary Public or Deputy Clerk of Court"



§ 18-4-74. Summons of garnishment form

"IN THE COURT OF COUNTY

STATE OF GEORGIA

)

Plaintiff: )

)

)

Name )

)

Plaintiff's contact information: )

)

)

Name )

) Civil Action File No.

Street Address )

)

City State ZIP Code )

)

E-mail Address )

)

Phone Number )

)

Bar Number )

)

v. )

)

Defendant: ) Garnishment Court information:

)

Name ) Street Address

) , Georgia

Street Address ) City

)

City State ZIP Code ) ZIP Code

)

) Phone Number

)

Garnishee: )

)

)

Name )

)

Street Address )

)

City State ZIP Code )

SUMMONS OF GARNISHMENT

[] Check this box if this is a garnishment for child support or alimony. If this is intended to be a continuing garnishment for support, use the form set forth in O.C.G.A. § 18-4-80.

TO THE ABOVE-NAMED GARNISHEE:

Total amount claimed due by the Plaintiff............................$

Plus court costs due on this summons.................................$

Total garnishment claim...........................................$

COURT OF JUDGMENT

JUDGMENT CASE NO.

YOU ARE HEREBY COMMANDED to immediately hold all money, including wages, and other property, except what is known to be exempt, including property in safe-deposit boxes or similar property that you hold, belonging to the Defendant or obligations owed to the Defendant named above beginning on the day of service of this summons and including the next 29 days. You are FURTHER COMMANDED to file your answer, in writing, not sooner than 30 days and not later than 45 days from the date you were served with this summons, with the Clerk of this Court and serve a copy of your answer upon the Plaintiff or Plaintiff's Attorney named above and the Defendant named above, or the Defendant's Attorney, if known, at the time of making such answer. Your answer shall state what money, including wages, or other property, except what is known to be exempt, belonging to the Defendant or obligations owed to the Defendant you hold beginning on the day of service of this summons and including the next 29 days. Money, including wages, or other property admitted in an answer to be subject to garnishment must be paid or delivered to the Court concurrently with your answer.

If, in answering this summons, you state that the property of the Defendant includes property in a safe-deposit box or similar property, you shall answer to the Court issuing this summons as to the existence of such safe-deposit box or similar property and shall restrict access to any contents of such safe-deposit box or similar property until further order of such Court regarding the disposition of such contents or 120 days from the date of filing your answer to this summons unless such time has been extended by the Court, whichever is sooner.

Should you fail to file a Garnishee Answer as required by this summons, a judgment by default will be rendered against you for the amount remaining due on a judgment as shown in the Plaintiff's Affidavit of Garnishment.

WITNESS, the Honorable , Judge of said Court.

This day of , 20 .

, Clerk of Court

By:

Deputy Clerk, Court"



§ 18-4-75. Attachment for summons of garnishment form

"IN THE COURT OF COUNTY

STATE OF GEORGIA

)

)

Plaintiff )

)

v. ) Civil Action File No.

)

)

Defendant )

)

)

Garnishee )

ATTACHMENT FOR SUMMONS OF GARNISHMENT

Other known names of the Defendant:

Current and past addresses of the Defendant:

Social security number or federal tax identification number of the Defendant:

THIS PLEADING SHALL NOT BE FILED WITH THE COURT"'



§ 18-4-76. Summons of garnishment on financial institution form

"IN THE COURT OF COUNTY

STATE OF GEORGIA

)

Plaintiff: )

)

)

Name )

)

Plaintiff's contact information: )

)

)

Name )

) Civil Action File No.

Street Address )

)

City State ZIP Code )

)

E-mail Address )

)

Phone Number )

)

Bar Number )

)

v. )

)

Defendant: ) Garnishment Court information:

)

Name ) Street Address

) , Georgia

Street Address ) City

)

City State ZIP Code ) ZIP Code

)

) Phone Number

)

Garnishee: )

)

)

Name )

)

Street Address )

)

City State ZIP Code )

SUMMONS OF GARNISHMENT ON A FINANCIAL INSTITUTION

DO NOT USE THIS FORM IF THIS IS A CONTINUING GARNISHMENT

(SEE O.C.G.A. §§ 18-4-72 and 18-4-78) OR CONTINUING

GARNISHMENT FOR CHILD SUPPORT OR

ALIMONY (SEE O.C.G.A. §§ 18-4-73 and 18-4-80).

[] Check this box if other allegations are made against a nonjudgment Defendant pursuant to O.C.G.A. § 18-4-23.

[] Check this box if this is a garnishment for child support or alimony.

TO THE ABOVE-NAMED GARNISHEE:

Total amount claimed due by the Plaintiff......................$

Plus court costs due on this summons............................$

Total garnishment claim......................................$

COURT OF JUDGMENT

JUDGMENT CASE NO.

YOU ARE HEREBY COMMANDED to immediately hold all money, including wages, and other property, except what is known to be exempt, including property in safe-deposit boxes or similar property that you hold, belonging to the Defendant named above beginning on the day of service of this summons and including the next five days. You are FURTHER COMMANDED to file your answer, in writing, not sooner than five days and not later than 15 days after the date you were served with this summons, with the Clerk of this Court and serve a copy of your answer upon the Plaintiff or Plaintiff's Attorney named above and the Defendant named above, or the Defendant's Attorney, if known, at the time of making such answer. Your answer shall state what money, including wages, or other property, except what is known to be exempt, belonging to the Defendant you hold beginning on the day of service of this summons and including the next five days. Money, including wages, or other property admitted in an answer to be subject to garnishment must be paid or delivered to the Court concurrently with your answer.

If, in answering this summons, you state that the property of the Defendant includes property in a safe-deposit box or similar property, you shall answer to the Court issuing this summons as to the existence of such safe-deposit box or similar property and shall restrict access to any contents of such safe-deposit box or similar property until further order of such Court regarding the disposition of such contents or 120 days from the date of filing your answer to this summons unless such time has been extended by the Court, whichever is sooner.

Should you fail to file a Garnishee Answer as required by this summons, a judgment by default will be rendered against you for the amount remaining due on the judgment as shown in the Plaintiff's Affidavit of Garnishment.

WITNESS, the Honorable , Judge of said Court.

This day of , 20 .

, Clerk of Court

By:

Deputy Clerk, Court"



§ 18-4-77. Attachment for summons of garnishment on a financial institution form

"IN THE COURT OF COUNTY

STATE OF GEORGIA

)

)

Plaintiff )

)

v. ) Civil Action File No.

)

)

Defendant )

)

)

Garnishee )

ATTACHMENT FOR SUMMONS OF GARNISHMENT

ON A FINANCIAL INSTITUTION

Other known names of the Defendant:

Current and past addresses of the Defendant:

Social security number or federal tax identification number of the Defendant:

Account or identification numbers of accounts of the Defendant used by the Garnishee:

Other allegations pursuant to O.C.G.A. § 18-4-23:

THIS PLEADING SHALL NOT BE FILED WITH THE COURT"



§ 18-4-78. Summons of continuing garnishment form

"IN THE COURT OF COUNTY

STATE OF GEORGIA

)

Plaintiff: )

)

)

Name )

)

Plaintiff's contact information: )

)

)

Name )

) Civil Action File No.

Street Address )

)

City State ZIP Code )

)

E-mail Address )

)

Phone Number )

)

Bar Number )

)

v. )

)

Defendant: ) Garnishment Court information:

)

Name ) Street Address

) , Georgia

Street Address ) City

)

City State ZIP Code ) ZIP Code

)

) Phone Number

)

Garnishee: )

)

)

Name )

)

Street Address )

)

City State ZIP Code )

SUMMONS OF CONTINUING GARNISHMENT

TO THE ABOVE-NAMED GARNISHEE:

Total amount claimed due by the Plaintiff.........................$

Plus court costs due on this summons..............................$

Total garnishment claim..........................................$

COURT OF JUDGMENT

JUDGMENT CASE NO.

YOU ARE HEREBY COMMANDED to immediately hold all money, including wages, and other property, except what is known to be exempt, belonging to the Defendant or obligations owed to the Defendant named above beginning on the day of service of this summons and including the next 179 days. You are FURTHER COMMANDED to file your answer, in writing, not later than 45 days from the date you were served with this summons, with the Clerk of this Court and serve a copy of your answer upon the Plaintiff or Plaintiff's Attorney named above and the Defendant named above, or the Defendant's Attorney, if known, at the time of making such answer. Your answer shall state what money, including wages, or other property, except what is known to be exempt, belonging to the Defendant or obligations owed to the Defendant you hold or owe beginning on the day of service of this summons and between the time of such service and the time of making your first answer. Thereafter, you are required to file further answers no later than 45 days after your last answer. Every further answer shall state what money, including wages, and other property, except what is known to be exempt, belonging to the Defendant or obligations owed to the Defendant you hold or owe at and from the time of the last answer to the time of the current answer. The last answer required by this summons shall be filed no later than the 195th day after you receive this summons. Money, including wages, or other property admitted in an answer to be subject to continuing garnishment must be paid or delivered to the Court concurrently with each answer.

Should you fail to file Garnishee Answers as required by this summons, a judgment by default will be rendered against you for the amount remaining due on a judgment as shown in the Plaintiff's Affidavit of Continuing Garnishment.

WITNESS, the Honorable , Judge of said Court.

This day of , 20 .

, Clerk of Court

By:

Deputy Clerk, Court"



§ 18-4-79. Attachment for summons of continuing garnishment form

"IN THE COURT OF COUNTY

STATE OF GEORGIA

)

)

Plaintiff )

)

v. ) Civil Action File No.

)

)

Defendant )

)

)

Garnishee )

ATTACHMENT FOR SUMMONS OF CONTINUING GARNISHMENT

Other known names of the Defendant:

Current and past addresses of the Defendant:

Social security number or federal tax identification number of the Defendant:

THIS PLEADING SHALL NOT BE FILED WITH THE COURT"



§ 18-4-80. Summons of continuing garnishment for support form

"IN THE COURT OF COUNTY

STATE OF GEORGIA

)

Plaintiff: )

)

)

Name )

)

Plaintiff's contact information: )

)

)

Name )

) Civil Action File No.

Street Address )

)

City State ZIP Code )

)

E-mail Address )

)

Phone Number )

)

Bar Number )

)

v. )

)

Defendant: ) Garnishment Court information:

)

Name ) Street Address

) , Georgia

Street Address ) City

)

City State ZIP Code ) ZIP Code

)

) Phone Number

)

Garnishee: )

)

)

Name )

)

Street Address )

)

City State ZIP Code )

SUMMONS OF CONTINUING GARNISHMENT FOR SUPPORT GOVERNED BY ARTICLE 3 OF CHAPTER 4 OF TITLE 18

TO THE ABOVE-NAMED GARNISHEE:

Total amount claimed due by the Plaintiff..............................$

Plus court costs due on this summons...................................$

Total garnishment claim...............................................$

COURT OF JUDGMENT

JUDGMENT CASE NO.

YOU ARE HEREBY COMMANDED to immediately hold all money, including wages, and other property, except what is known to be exempt, belonging to the Defendant or obligations owed to the Defendant named above beginning on the day of service of this summons until the original arrearage is retired and all periodic support payments are current or until the termination of the garnishment. You are FURTHER COMMANDED to file your answer, in writing, not later than 45 days from the date you were served with this summons, with the Clerk of this Court and serve a copy of your answer upon the Plaintiff or Plaintiff's Attorney named above and the Defendant named above, or the Defendant's Attorney, if known, at the time of making such answer. Your answer shall state what money, including wages, or other property, except what is known to be exempt, belonging to the Defendant or obligations owed to the Defendant you hold or owe beginning on the day of service of this summons and between the time of such service and the time of making your first answer. Thereafter, you are required to file further answers no later than 45 days after your last answer. Every further answer shall state what money, including wages, and other property, except what is known to be exempt, belonging to the Defendant or obligations owed to the Defendant you hold or owe at and from the time of the last answer to the time of the current answer. YOU MUST FILE ADDITIONAL ANSWERS UNTIL THE ORIGINAL ARREARAGE IS RETIRED AND ALL PERIODIC SUPPORT PAYMENTS ARE CURRENT. Money, including wages, or other property admitted in an answer to be subject to continuing garnishment must be paid or delivered to the Court concurrently with each answer. The Plaintiff and the Defendant are required by law to serve you with a copy of any amendment or modification to the original judgment.

Should you fail to file Garnishee Answers as required by this summons, a judgment by default will be rendered against you for the amount remaining due on a judgment as shown in the Plaintiff's Affidavit of Continuing Garnishment.

WITNESS, the Honorable , Judge of said Court.

This day of , 20 .

, Clerk of Court

By:

Deputy Clerk, Court"



§ 18-4-81. Attachment for summons of continuing garnishment for support form

"IN THE COURT OF COUNTY

STATE OF GEORGIA

)

)

Plaintiff )

)

v. ) Civil Action File No.

)

)

Defendant )

)

)

Garnishee )

ATTACHMENT FOR SUMMONS OF CONTINUING GARNISHMENT FOR SUPPORT

Other known names of the Defendant:

Current and past addresses of the Defendant:

Social security number or federal tax identification number of the Defendant:

THIS PLEADING SHALL NOT BE FILED WITH THE COURT"



§ 18-4-82. Notice to defendant of right against garnishment of money, including wages, and other property

"IN THE COURT OF COUNTY

STATE OF GEORGIA

)

Plaintiff: )

)

)

Name )

)

Plaintiff's contact information: )

)

)

Name )

) Civil Action File No.

Street Address )

)

City State ZIP Code )

)

E-mail Address )

)

Phone Number )

)

Bar Number )

)

v. )

)

Defendant: )

)

)

Name )

)

Street Address )

)

City State ZIP Code )

)

Garnishee: )

)

)

Name )

)

Street Address )

)

City State ZIP Code )

NOTICE TO DEFENDANT OF RIGHT AGAINST GARNISHMENT OF MONEY, INCLUDING WAGES, AND OTHER PROPERTY

You received this notice because money, including wages, and other property belonging to you have been garnished to pay a court judgment against you. HOWEVER, YOU MAY BE ABLE TO KEEP YOUR MONEY, INCLUDING WAGES, OR OTHER PROPERTY.

READ THIS NOTICE CAREFULLY.

State and federal law protects some money, including wages, from garnishment even if it is in a bank. Some common exemptions are benefits from social security, supplemental security income, unemployment, workers' compensation, the Veterans' Administration, state pension, retirement funds, and disability income. This list of exemptions does not include all possible exemptions. A more detailed list of exemptions is available at the Clerk of Court's office located at (Name of Court), (Address), (City), Georgia (ZIP Code), and on the website for the Attorney General (www.law.ga.gov).

Garnishment of your earnings from your employment is limited to the lesser of 25 percent of your disposable earnings for a week or the amount by which your disposable earnings for a week exceed $217.00. More than 25 percent of your disposable earnings may be taken from your earnings for the payment of child support or alimony or if a Chapter 13 bankruptcy allows a higher amount.

TO PROTECT YOUR MONEY, INCLUDING WAGES, AND OTHER PROPERTY FROM BEING GARNISHED, YOU MUST:

1. Complete the Defendant's Claim Form as set forth below; and

2. File this completed claim form with the Clerk of Court's office located at (Name of Court), (Address), (City), Georgia (ZIP Code).

FILE YOUR COMPLETED CLAIM FORM AS SOON AS POSSIBLE. You may lose your right to claim an exemption if you do not file your claim form within 20 days after the Garnishee's Answer is filed or if you do not mail or deliver a copy of your completed claim form to the Plaintiff and the Garnishee at the addresses listed on this notice.

The Court will schedule a hearing within ten days from when it receives your claim form. The Court will mail you the time and date of the hearing at the address that you provide on your claim form. You may go to the hearing with or without an attorney. You will need to give the Court documents or other proof that your money is exempt.

The Clerk of Court cannot give you legal advice. IF YOU NEED LEGAL ASSISTANCE, YOU SHOULD SEE AN ATTORNEY. If you cannot afford a private attorney, legal services may be available.

DEFENDANT'S CLAIM FORM

I CLAIM EXEMPTION from garnishment. Some of my money or property held by the garnishee is exempt because it is: (check all that apply)

[] 1. Social security benefits.

[] 2. Supplemental security income benefits.

[] 3. Unemployment benefits.

[] 4. Workers' compensation.

[] 5. Veterans' benefits.

[] 6. State pension benefits.

[] 7. Disability income benefits.

[] 8. Money that belongs to a joint account holder.

[] 9. Child support or alimony.

[] 10. Exempt wages, retirement, or pension benefits.

[] 11. Other exemptions as provided by law.

Explain:

I further state: (check all that apply)

[] 1. The Plaintiff does not have a judgment against me.

[] 2. The amount shown due on the Plaintiff's Affidavit of Garnishment is incorrect.

[] 3. The Plaintiff's Affidavit of Garnishment is untrue or legally insufficient.

Send the notice of the hearing on my claim to me at:

Address:

Phone Number:

E-mail Address:

The statements made in this claim form are true to the best of my knowledge and belief.

, 20

Defendant's signature Date

Print name of Defendant

CERTIFICATE OF SERVICE

This is to certify that I have this day served the Plaintiff or Plaintiff's Attorney and the Garnishee in the foregoing matter with a copy of this pleading by depositing it in the United States Mail in a properly addressed envelope with adequate postage thereon.

This day of , 20 .

Defendant or Defendant's Attorney"



§ 18-4-83. Order for hearing on defendant's claim form

"IN THE COURT OF COUNTY

STATE OF GEORGIA

)

)

Plaintiff )

)

v. ) Civil Action File No.

)

)

Defendant )

)

)

Garnishee )

ORDER FOR HEARING ON DEFENDANT'S CLAIM

It is hereby ordered that a hearing be held upon the Defendant's claim before this court on the day of , 20 , at : . M., and that the Clerk of Court shall transmit a copy of the Defendant's Claim Form and this order to the Plaintiff, the Defendant, and the Garnishee.

This day of , 20 .

Judge,

Court of County

CERTIFICATE OF SERVICE

This is to certify that I have this day served the Plaintiff or Plaintiff's Attorney, the Defendant, and the Garnishee in the foregoing matter with a copy of this pleading by depositing it in the United States Mail in a properly addressed envelope with adequate postage thereon.

This day of , 20 .

Deputy Clerk of Court"



§ 18-4-84. Garnishee answer form

"IN THE COURT OF COUNTY

STATE OF GEORGIA

)

)

Plaintiff )

)

v. ) Civil Action File No.

)

)

Defendant )

)

)

Garnishee )

GARNISHEE ANSWER

1. At the time of service or from the time of service to the time of this Garnishee Answer, the Garnishee had in its possession the following described property of the Defendant:

2. At the time of service or from the time of service to the time of this Garnishee Answer, all obligations accruing from the Garnishee to the Defendant are in the amount of $ .

3. $ is the amount herewith paid into court.

4. The Garnishee further states: .

Garnishee,

Garnishee's Attorney, or

officer or employee of an entity Garnishee

CERTIFICATE OF SERVICE

This is to certify that I have this day served the Plaintiff or Plaintiff's Attorney and the Defendant or Defendant's Attorney in the foregoing matter with a copy of this pleading by depositing it in the United States Mail in a properly addressed envelope with adequate postage thereon.

This day of , 20 .

Garnishee,

Garnishee's Attorney, or

officer or employee of an entity Garnishee"



§ 18-4-85. Financial institution garnishee answer form

"IN THE COURT OF COUNTY

STATE OF GEORGIA

)

)

Plaintiff )

)

v. ) Civil Action File No.

)

)

Defendant )

)

)

Garnishee )

FINANCIAL INSTITUTION GARNISHEE ANSWER

1. At the time of service of the Summons of Garnishment on a Financial Institution and including the next five days, the Garnishee had in its possession the following described money and property of the Defendant:

2. $ is the amount herewith paid into court.

3. [] Check this box if the Defendant is not presently an account holder of the Garnishee.

4. The Garnishee further states: .

Garnishee,

Garnishee's Attorney, or

officer or employee of an entity Garnishee

CERTIFICATE OF SERVICE

This is to certify that I have this day served the Plaintiff or Plaintiff's Attorney and the Defendant or Defendant's Attorney in the foregoing matter with a copy of this pleading by depositing it in the United States Mail in a properly addressed envelope with adequate postage thereon.

This day of , 20 .

Garnishee,

Garnishee's Attorney, or

officer or employee of an entity Garnishee"



§ 18-4-86. Garnishee answer to continuing garnishment form

"IN THE COURT OF COUNTY

STATE OF GEORGIA

)

)

Plaintiff )

)

v. ) Civil Action File No.

)

)

Defendant )

)

)

Garnishee )

GARNISHEE ANSWER TO CONTINUING GARNISHMENT

1. From the time of service of the Summons of Continuing Garnishment, if this is the first Garnishee Answer to such summons, otherwise from the time of the last Garnishee Answer to the Summons of Continuing Garnishment until the time of this Garnishee Answer, the Garnishee had in the Garnishee's possession the following described property of the Defendant:

2. From the time of service of the Summons of Continuing Garnishment, if this is the first Garnishee Answer to such summons, otherwise from the time of the last Garnishee Answer to the Summons of Continuing Garnishment until the time of this Garnishee Answer, all obligations accruing from the Garnishee to the Defendant are in the amount of $ .

3. $ of the amount named in paragraph 2 were wages earned at the rate of $ per for the period beginning , 20 , through the time of making this

Date

Garnishee Answer. The amount of wages which is subject to this garnishment is computed as follows:

$ Gross earnings

$ Total social security and withholding tax and other mandatory deductions required by law

$ Total disposable earnings

$ Amount of wages subject to garnishment.

4. $ is the amount herewith paid into court.

5. [] Check this box if the Defendant is not presently employed by the Garnishee.

as of , 20 . Date

7. [] Check this box if this is the last Garnishee Answer this Garnishee is required to file to the presently pending Summons of Garnishment in the above-styled case.

8. The Garnishee further states: .

Garnishee,

Garnishee's Attorney, or

officer or employee of an entity Garnishee

CERTIFICATE OF SERVICE

This is to certify that I have this day served the Plaintiff or Plaintiff's Attorney and the Defendant or Defendant's Attorney in the foregoing matter with a copy of this pleading by depositing it in the United States Mail in a properly addressed envelope with adequate postage thereon.

This day of , 20 .

Garnishee,

Garnishee's Attorney, or

officer or employee of an entity Garnishee"



§ 18-4-87. Plaintiff's traverse form

"IN THE COURT OF COUNTY

STATE OF GEORGIA

)

)

Plaintiff )

)

v. ) Civil Action File No.

)

)

Defendant )

)

)

Garnishee )

PLAINTIFF'S TRAVERSE

Now comes the Plaintiff in the above-styled case and traverses the Garnishee Answer by saying the same is untrue or legally insufficient. The Plaintiff further states:

.

Plaintiff or Plaintiff's Attorney

CERTIFICATE OF SERVICE

This is to certify that I have this day served the Defendant and the Garnishee in the foregoing matter with a copy of this pleading by depositing it in the United States Mail in a properly addressed envelope with adequate postage thereon.

This day of , 20 .

Plaintiff or Plaintiff's Attorney"



§ 18-4-88. Third-party claim form

"IN THE COURT OF COUNTY

STATE OF GEORGIA

)

)

Plaintiff )

)

v. ) Civil Action File No.

)

)

Defendant )

)

)

Garnishee )

THIRD-PARTY CLAIM

Personally appeared , who on oath says

(Print name)

that he or she has a claim superior to that of the Plaintiff to the money or other property in the hands of the Garnishee subject to the process of garnishment.

The Affiant further states: (check applicable box and complete the information requested)

[] The Affiant obtained a judgment against the Defendant in the Court of County, , in

State

Case Number on , and the unpaid

Date

balance of such judgment is in the amount of $ .

or

[] The basis of the Affiant's claim is

.

This day of , 20 .

Affiant

Print name of Affiant

Sworn to and subscribed before me this day

of , 20 .

Notary Public or Deputy Clerk of Court

CERTIFICATE OF SERVICE

This is to certify that I have this day served the Plaintiff or Plaintiff's Attorney, the Defendant, and the Garnishee in the foregoing matter with a copy of this pleading by depositing it in the United States Mail in a properly addressed envelope with adequate postage thereon.

This day of , 20 .

Third-party Claimant or Third-party Claimant's Attorney"



§ 18-4-89. Release of garnishment form

"IN THE COURT OF COUNTY

STATE OF GEORGIA

)

)

Plaintiff )

)

v. ) Civil Action File No.

)

)

Defendant )

)

)

Garnishee )

RELEASE OF GARNISHMENT

To:

Garnishee

This is to notify you that you have been released from filing a Garnishee Answer to any and all Summons of Garnishment or Summons of Continuing Garnishment pending as of this date in the above-styled case.

This release authorizes you to pay or deliver to the Defendant in garnishment any money or other property in your possession belonging to the Defendant.

This release does not terminate the garnishment proceedings, nor does this release relieve you of any obligation placed on you by the service of a Summons of Garnishment subsequent to this date.

This day of , 20 .

Clerk,

Court of County

CERTIFICATE OF SERVICE

This is to certify that I have this day served the Plaintiff or Plaintiff's Attorney, the Defendant, and the Garnishee in the foregoing matter with a copy of this pleading by depositing it in the United States Mail in a properly addressed envelope with adequate postage thereon.

This day of , 20 .

Deputy Clerk of Court"









Chapter 5 - Debt Adjustment

§ 18-5-1. Definitions

As used in this chapter, the term:

(1) "Debt adjusting" means doing business in debt adjustments, budget counseling, debt management, or debt pooling service or holding oneself out, by words of similar import, as providing services to debtors in the management of their debts and contracting with a debtor for a fee to:

(A) Effect the adjustment, compromise, or discharge of any account, note, or other indebtedness of the debtor; or

(B) Receive from the debtor and disburse to his or her creditors any money or other thing of value.

(2) "Person" means an individual, corporation, partnership, trust, association, or other legal entity.

(3) "Resides" means to live in a particular place, whether on a temporary or permanent basis.



§ 18-5-2. Debt adjusting permitted

In the course of engaging in debt adjusting, it shall be unlawful for any person to accept from a debtor who resides in this state, either directly or indirectly, any charge, fee, contribution, or combination thereof in an amount in excess of 7.5 percent of the amount paid monthly by such debtor to such person for distribution to creditors of such debtor; provided, however, no provision of this chapter shall prohibit any person, in the course of engaging in debt adjusting, from imposing upon a debtor who resides in this state a reasonable and separate charge or fee for insufficient funds transactions.



§ 18-5-3. Exemption for debt adjustment by certain individuals or entities

Nothing in this chapter shall apply to those situations involving debt adjusting incurred in the practice of law in this state. Nothing in this chapter shall apply to those persons or entities who incidentally engage in debt adjustment to adjust the indebtedness owed to said person or entity. Nothing in this chapter shall apply to the following entities or their subsidiaries: the Federal National Mortgage Association; the Federal Home Loan Mortgage Corporation; a bank, bank holding company, trust company, savings and loan association, credit union, credit card bank, or savings bank that is regulated and supervised by the Office of the Comptroller of the Currency, the Federal Reserve, the Federal Deposit Insurance Corporation, the National Credit Union Administration, or the Georgia Department of Banking and Finance; or persons as defined in Code Section 7-3-3 operating under Chapter 3 of Title 7, the "Georgia Industrial Loan Act."



§ 18-5-3.1. Annual requirements for persons engaged in debt adjusting; designation of repository office

(a) Any person engaged in debt adjusting for debtors residing in this state shall meet the following annual requirements:

(1) Obtain from an independent third party certified public accountant an annual audit of all accounts of such person in which the funds of debtors are deposited and from which payments are made to creditors on behalf of debtors. A copy of the summary results of such annual audit shall be made available upon written request to any party so requesting a copy for a charge not to exceed the cost of the reproduction of the annual audit; and

(2) Obtain and maintain at all times insurance coverage for employee dishonesty, depositor's forgery, and computer fraud in an amount not less than the greater of $100,000.00 or 10 percent of the monthly average for the immediately preceding six months of the aggregate amount of all deposits made with such person by all debtors. The deductible on such coverage shall not exceed 10 percent of the face amount of the policy coverage. Such policy shall be issued by a company rated at least "A-" or its equivalent by a nationally recognized rating organization and such policy shall provide for 30 days' advance written notice of termination of the policy to be provided to the Attorney General's office.

(b) A copy of the annual audits and insurance policies required by this Code section shall be filed annually with the Attorney General's office.

(c) The Attorney General's office shall act as a repository for the audits, insurance, and termination notices furnished to such office pursuant to this Code section. No oversight responsibility shall be imposed upon such office by virtue of its receipt of such documents.



§ 18-5-3.2. Timing of disbursements to appropriate creditors; trust account required

(a) Any person engaged in debt adjusting shall disburse to the appropriate creditors all funds received from a debtor, less any fees authorized by this chapter, within 30 days of receipt of such funds.

(b) Any person engaged in debt adjusting shall maintain a separate trust account for the receipt of any and all funds from debtors and the disbursement of such funds on behalf of debtors.



§ 18-5-4. Penalty for unlawfully engaging in business of debt adjusting

(a) Any person who engages in debt adjusting in violation of this chapter shall be guilty of a misdemeanor.

(b) Without limiting the applicability of subsection (a) of this Code section:

(1) Any person who engages in debt adjusting in violation of the provisions of Code Section 18-5-3.1 or subsection (b) of Code Section 18-5-3.2 shall further be liable for a civil fine of not less than $50,000.00; and

(2) Any person who engages in debt adjusting in violation of the provisions of Code Section 18-5-2 or subsection (a) of Code Section 18-5-3.2 shall further be liable to the debtor in an amount equal to the total of all fees, charges, or contributions paid by the debtor plus $5,000.00. Such debtor shall have the right to bring a cause of action directly against such person for violation of the provisions of this chapter.

(c) The Attorney General and prosecuting attorneys shall have the authority to conduct the criminal prosecution of all cases arising under this chapter and to conduct civil prosecution of cases arising under this chapter.

(d) A violation of Code Section 18-5-2, 18-5-3.1, or 18-5-3.2 shall additionally be a violation of Part 2 of Article 15 of Chapter 1 of Title 10, the "Fair Business Practices Act of 1975."



§ 18-5-5. Role of Attorney General in promulgating rules and regulations

The Attorney General shall have the authority to promulgate rules and regulations and establish procedures necessary to carry into effect, implement, and enforce the provisions of this chapter. The authority granted to the Attorney General pursuant to this Code section shall be exercised at all times in conformity with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."









Title 19 - Domestic Relations

Chapter 1 - General Provisions

§ 19-1-1. Injunctions and restraining orders authorized in domestic relations actions

(a) As used in this Code section, the term "domestic relations action" shall include any action for divorce, alimony, equitable division of assets and liabilities, child custody, child support, legitimation, annulment, determination of paternity, termination of parental rights in connection with an adoption proceeding filed in a superior court, any contempt proceeding relating to enforcement of a decree or order, a petition in respect to modification of a decree or order, an action on a foreign judgment based on alimony or child support, and adoption. The term "domestic relations action" shall also include any direct or collateral attack on a judgment or order entered in any such action.

(b) Upon the filing of any domestic relations action, the court may issue a standing order in such action which:

(1) Upon notice, binds the parties in such action, their agents, servants, and employees, and all other persons acting in concert with such parties;

(2) Enjoins and restrains the parties from unilaterally causing or permitting the minor child or children of the parties to be removed from the jurisdiction of the court without the permission of the court, except in an emergency which has been created by the other party to the action;

(3) Enjoins and restrains each party from doing or attempting to do or threatening to do any act which injures, maltreats, vilifies, molests, or harasses or which may, upon judicial determination, constitute threats, harassment, or stalking the adverse party or the child or children of the parties or any act which constitutes a violation of other civil or criminal laws of this state; and

(4) Enjoins and restrains each party from selling, encumbering, trading, contracting to sell, or otherwise disposing of or removing from the jurisdiction of the court, without the permission of the court, any of the property belonging to the parties except in the ordinary course of business or except in an emergency which has been created by the other party to the action.

(c) Upon written motion of a party, the standing order provided for in this Code section shall be reviewed by the court at any rule nisi hearing.






Chapter 2 - Domicile

§ 19-2-1. Place of domicile; how domicile changed, generally

(a) The domicile of every person who is of full age and is laboring under no disability is the place where the family of the person permanently resides, if in this state. If a person has no family or if his family does not reside in this state, the place where the person generally lodges shall be considered his domicile.

(b) The domicile of a person sui juris may be changed by an actual change of residence with the avowed intention of remaining at the new residence. Declaration of an intention to change one's domicile is ineffectual for that purpose until some act is done in execution of the intention.



§ 19-2-2. Election between two or more domiciles; domicile of transients

(a) If a person resides indifferently at two or more places in this state, the person shall have the privilege of electing which of such places shall be his domicile. If the election is made known generally among those with whom the person transacts business in this state, the place chosen shall be the person's domicile. If no such election is made or if an election is made but is not generally known among those with whom the person transacts business in this state, third persons may treat any one of the places in which the person resides as his domicile and it shall be so held; and in all such cases a person who habitually resides a portion of the year in one county and another portion of the year in another shall be deemed a resident of both, so far as to subject him to actions in either for contracts made or torts committed in such county.

(b) Transient persons whose business or pleasure causes a frequent change of residence and who have no family permanently residing at one place in this state shall be deemed, as to third persons, to be domiciled at such place as they at the time temporarily occupy.



§ 19-2-3. Domicile of married person

The domicile of a married person shall not be presumed to be the domicile of that person's spouse.



§ 19-2-4. Domicile of minor

(a) If a minor child's parents are domiciled in the same county, the domicile of that child shall be that of the parents. If a minor child's parents are divorced, separated, or widowed, or if one parent is not domiciled in the same county as the other parent, the child's domicile shall be that of the custodial parent. The domicile of a minor child born out of wedlock shall be that of the child's mother.

(b) Where a child's parents have voluntarily relinquished custody of the child to a third person or have been deprived of custody by court order, the child's domicile shall be that of the person having legal custody of the child. If there is no legal custodian, the child's domicile shall be that of his guardian if the guardian is domiciled in this state. If there is neither a legal custodian nor a guardian, the domicile of the child shall be determined as if he were an adult.



§ 19-2-5. Domicile of person under guardianship

Persons of full age who for any cause are placed under the power of a guardian have the same domicile as the guardian.



§ 19-2-6. Change of domicile which is dependent on that of another; change of ward's domicile affecting inheritance

(a) A person whose domicile for any reason is dependent upon that of another cannot effect a change of his own domicile.

(b) A guardian cannot change the domicile of his ward by a change of his own domicile or in any other fashion so as to interfere with the rules of inheritance or succession or otherwise to affect the rights of inheritance of third persons.






Chapter 3 - Marriage Generally

Article 1 - General Provisions

§ 19-3-1. Prerequisites to valid marriage

To constitute a valid marriage in this state there must be:

(1) Parties able to contract;

(2) An actual contract; and

(3) Consummation according to law.



§ 19-3-1.1. Common-law marriage; effectiveness

No common-law marriage shall be entered into in this state on or after January 1, 1997. Otherwise valid common-law marriages entered into prior to January 1, 1997, shall not be affected by this Code section and shall continue to be recognized in this state.



§ 19-3-2. Who may contract marriage; parental consent

(a) To be able to contract marriage, a person must:

(1) Be of sound mind;

(2) Except as provided in subsection (b) of this Code section, be at least 18 years of age;

(3) Have no living spouse of a previous undissolved marriage. The dissolution of a previous marriage in divorce proceedings must be affirmatively established and will not be presumed. Nothing in this paragraph shall be construed to affect the legitimacy of children; and

(4) Not be related to the prospective spouse by blood or marriage within the prohibited degrees.

(b) If either applicant for marriage is 16 or 17 years of age, parental consent as provided in Code Section 19-3-37 shall be required.



§ 19-3-3. Degrees of relationship within which intermarriage prohibited; penalty; effect of prohibited marriage

(a) Any person who marries a person to whom he knows he is related, either by blood or by marriage, as follows:

(1) Father and daughter or stepdaughter;

(2) Mother and son or stepson;

(3) Brother and sister of the whole blood or the half blood;

(4) Grandparent and grandchild;

(5) Aunt and nephew; or

(6) Uncle and niece

shall be punished by imprisonment for not less than one nor more than three years.

(b) Marriages declared to be unlawful under subsection (a) of this Code section shall be void from their inception.



§ 19-3-3.1. Marriages between persons of same sex prohibited; marriages not recognized

(a) It is declared to be the public policy of this state to recognize the union only of man and woman. Marriages between persons of the same sex are prohibited in this state.

(b) No marriage between persons of the same sex shall be recognized as entitled to the benefits of marriage. Any marriage entered into by persons of the same sex pursuant to a marriage license issued by another state or foreign jurisdiction or otherwise shall be void in this state. Any contractual rights granted by virtue of such license shall be unenforceable in the courts of this state and the courts of this state shall have no jurisdiction whatsoever under any circumstances to grant a divorce or separate maintenance with respect to such marriage or otherwise to consider or rule on any of the parties' respective rights arising as a result of or in connection with such marriage.



§ 19-3-4. Nature of consent required

To constitute an actual contract of marriage, the parties must consent thereto voluntarily without any fraud practiced upon either. Drunkenness at the time of marriage, brought about by art or contrivance to induce consent shall be held as fraud.



§ 19-3-5. What marriages void; legitimacy of issue; effect of later ratification

(a) Marriages of persons unable to contract, unwilling to contract, or fraudulently induced to contract shall be void. However, the issue of such a marriage born before the marriage is annulled and declared void by a competent court shall be legitimate.

(b) In the case of persons unwilling to contract or fraudulently induced to do so, a subsequent consent and ratification of the marriage, freely and voluntarily made, accompanied by cohabitation as husband and wife shall render the marriage valid. In the case of a marriage void on one of the grounds specified in paragraphs (1) through (3) of Code Section 19-3-2, after removal of the impediment to marriage, a subsequent free and voluntary consent and ratification of the marriage accompanied by cohabitation as husband and wife shall likewise render the marriage valid.



§ 19-3-6. Effect of restraints on marriage; when valid

Marriage is encouraged by the law. Every effort to restrain or discourage marriage by contract, condition, limitation, or otherwise shall be invalid and void, provided that prohibitions against marriage to a particular person or persons or before a certain reasonable age or other prudential provisions looking only to the interest of the person to be benefited and not in general restraint of marriage will be allowed and held valid.



§ 19-3-7. Contracts attempting to force marriage void

The policy of the law being opposed equally to restrictions on marriage and to marriages not the result of free choice, all contracts or bonds made to hinder or to force marriage are deemed fraudulent and void.



§ 19-3-8. Interspousal tort immunity continued

Interspousal tort immunity, as it existed immediately prior to July 1, 1983, shall continue to exist on and after July 1, 1983.



§ 19-3-9. Each spouse's property separate

The separate property of each spouse shall remain the separate property of that spouse, except as provided in Chapters 5 and 6 of this title and except as otherwise provided by law.



§ 19-3-10. Right of married persons to contract; presumptions

A married person may make contracts with other persons; but, when a transaction between a husband and wife is attacked for fraud by the creditors of either, the onus shall be on the husband and wife to show that the transaction was fair. If a husband or a wife has a separate estate and purchases property from persons other than his or her spouse, the onus shall be upon a creditor levying on such property as the property of the other spouse to show fraud or to show that the husband or wife did not have the means with which to purchase the property.



§ 19-3-11. Gift from spouse allowed, but not presumed

Repealed by Ga. L. 1981, p. 704, § 1, effective July 1, 1981.






Article 2 - License and Ceremony

§ 19-3-30. Issuance, return, and recording of license

(a) Marriage licenses shall be issued only by the judge of the probate court or his clerk at the county courthouse between the hours of 8:00 A.M. and 6:00 P.M., Monday through Saturday.

(b) (1) No marriage license shall be issued to persons of the same sex.

(2) If one of the persons to be married is a resident of this state, the license may be issued in any county of this state. If neither the male nor the female to be married is a resident of this state, the license shall be issued in the county in which the ceremony is to be performed.

(c) The license shall be directed to the Governor or any former Governor of this state, any judge, including judges of state and federal courts of record in this state, city recorder, magistrate, minister, or other person of any religious society or sect authorized by the rules of such society to perform the marriage ceremony; such license shall authorize the marriage of the persons therein named and require the Governor or any former Governor of this state, judge, city recorder, magistrate, minister, or other authorized person to return the license to the judge of the probate court with the certificate thereon as to the fact and date of marriage within 30 days after the date of the marriage. The license with the return thereon shall be recorded by the judge in a book kept by such judge for that purpose.

(d) The fact of issue of any unrecorded marriage license may be established by affidavit of either party to a ceremonial marriage, which affidavit shall set forth the date, the place, and the name and title of the official issuing the license.

(e) In the event that any marriage license is not returned for recording, as provided in subsection (c) of this Code section, either party to a ceremonial marriage may establish the marriage by submitting to the judge of the probate court the affidavits of two witnesses to the marriage ceremony setting forth the date, the place, and the name of the official or minister performing the ceremony. The judge shall thereupon reissue the marriage license and enter thereon the certificate of marriage and all dates and names in accordance with the evidence submitted and shall record and cross-index same in the proper chronological order in the book kept for that purpose.

(f) Any other provisions of this Code section or any other law to the contrary notwithstanding, the judge of the probate court of any county which has within its boundaries a municipality that has a population according to the United States decennial census of 1950 or any future such census greater than that of the county seat of the county is authorized to appoint a clerk for the purpose of granting marriage licenses in the municipality at an office designated by the judge. The licenses shall be issued only between the hours prescribed in subsection (a) of this Code section.



§ 19-3-30.1. Premarital education

(a) In applying for a marriage license, a man and woman who certify on the application for a marriage license that they have successfully completed a qualifying premarital education program shall not be charged a fee for a marriage license. The premarital education shall include at least six hours of instruction involving marital issues, which may include but not be limited to conflict management, communication skills, financial responsibilities, child and parenting responsibilities, and extended family roles. The premarital education shall be completed within 12 months prior to the application for a marriage license and the couple shall undergo the premarital education together. The premarital education shall be performed by:

(1) A professional counselor, social worker, or marriage and family therapist who is licensed pursuant to Chapter 10A of Title 43;

(2) A psychiatrist who is licensed as a physician pursuant to Chapter 34 of Title 43;

(3) A psychologist who is licensed pursuant to Chapter 39 of Title 43; or

(4) An active member of the clergy when in the course of his or her service as clergy or his or her designee, including retired clergy, provided that a designee is trained and skilled in premarital education.

(b) Each premarital education provider shall furnish each participant who completes the premarital education required by this Code section a certificate of completion.



§ 19-3-31. Issuance of licenses at satellite courthouses in certain counties

Notwithstanding any other law, in all counties having a population in excess of 400,000 according to the United States decennial census of 1990 or any future such census or in counties where the county site is located in an unincorporated portion of the county, the judge of the probate court or his or her clerk shall be authorized to issue the marriage licenses provided for by Code Section 19-3-30 and to take and perform any and all other actions prescribed in Code Section 19-3-30 either at the courthouse located at the county site or at any permanent satellite courthouse within the county which has been established and constructed by the governing authority of the county and has been designated by the governing authority of the county as a courthouse annex or by similar designation has been established as an additional courthouse to the courthouse located at the county site.



§ 19-3-32. Penalty for improper issuance of license

If any judge of the probate court or clerk issues a marriage license in violation of subsection (a) of Code Section 19-3-30, the judge or clerk, as the case may be, shall be guilty of a misdemeanor.



§ 19-3-33. Application for marriage license; contents; supplement marriage report

(a) A marriage license shall be issued on written application therefor, made by the persons seeking the license, verified by oath of the applicants. The application shall state that there is no legal impediment to the marriage and shall give the full present name of the proposed husband and the full present name of the proposed wife with their dates of birth, their present addresses, and the names of the father and mother of each, if known. If the names of the father or mother of either are unknown, the application shall so state. The application shall state that the persons seeking the license have or have not completed premarital education pursuant to Code Section 19-3-30.1. If the application states that the applicants seeking issuance of the license have completed premarital education, then the applicants shall submit a signed and dated certificate of completion issued by the premarital education provider.

(b) An application supplement-marriage report shall be prepared in connection with each marriage license. Except for the information in paragraph (3) of this subsection, the application supplement-marriage report shall be completed as a part of each application for a marriage license. The application supplement-marriage report shall state, at a minimum, the following:

(1) The full name, date of birth, and social security number for each applicant;

(2) The number this marriage would be for each applicant; and

(3) After the ceremonial marriage has been performed, the date of the marriage ceremony and the county where the marriage ceremony occurred.



§ 19-3-33.1. Use of surname in application for marriage license

(a) The form for application for marriage licenses shall be designed and printed in such a manner that applicants therefor shall designate the surnames which will be used as their legal surnames after the marriage is consummated. The legal surnames shall be designated as provided in subsection (b) of this Code section.

(b) A spouse may use as a legal surname his or her:

(1) Given surname or, in the event the given surname has been changed as provided in Chapter 12 of this title, the surname so changed;

(2) Surname from a previous marriage;

(3) Spouse's surname; or

(4) Surname as provided in paragraph (1) or (2) of this subsection in conjunction with the surname of the other spouse.



§ 19-3-34. Application to be filed; use as evidence; transmission to the state registrar

(a) Except as provided in subsection (b) of this Code section, the application for a marriage license shall be filed in the office of the judge of the probate court before a marriage license shall be issued and shall remain in the permanent files in the office of the judge. It may be used as evidence in any court of law under the rules of evidence made and provided in similar cases.

(b) The application supplement-marriage report form provided for in Code Section 19-3-33 shall be transmitted to the state registrar pursuant to Code Section 31-10-21. No original or duplicate application supplement-marriage report form need be retained by any official or employee of the probate court beyond the time required for transmission to the state registrar of vital records and confirmation of such transmission and receipt. While in the temporary custody of the probate court, application supplement-marriage report forms shall not be available for public inspection or copying or admissible in any court of law.



§ 19-3-35. Issuance of license to applicants otherwise eligible

When both applicants for a marriage license are eligible to receive that license pursuant to the other provisions of this chapter and that license is otherwise authorized to be issued pursuant to the other provisions of this chapter, that license may be issued immediately and without any waiting period.



§ 19-3-35.1. AIDS brochures; listing of HIV test sites; acknowledgment of receipt

(a) Any term used in this Code section and defined in Code Section 31-22-9.1 shall have the meaning provided for such term in Code Section 31-22-9.1.

(b) The Department of Public Health shall prepare a brochure describing AIDS, HIV, and the dangers, populations at risk, risk behaviors, and prevention measures relating thereto. That department shall also prepare a listing of sites at which confidential and anonymous HIV tests are provided without charge. That department shall further prepare a form for acknowledging that the brochures and listings have been received, as required by subsection (c) of this Code section. The brochures, listings, and forms prepared by the Department of Public Health (formerly known as the Department of Human Resources for these purposes) under this subsection shall be prepared and furnished to the office of each judge of the probate court no later than October 1, 1988.

(c) On and after October 1, 1988, each person who makes application for a marriage license shall receive from the office of the probate judge at the time of the application the AIDS brochure and listing of HIV test sites prepared and furnished pursuant to subsection (b) of this Code section. On and after October 1, 1988, no marriage license shall be issued unless both the proposed husband and the proposed wife sign a form acknowledging that both have received the brochure and listing.



§ 19-3-36. Proof of age of applicants

The judge of the probate court to whom the application for a marriage license is made shall satisfy himself or herself that the provisions set forth in Code Section 19-3-2 regarding age limitations are met. If the judge does not know of his or her own knowledge the age of a party for whom a marriage license is sought, the judge shall require the applicant to furnish the court with documentary evidence of proof of age in the form of a birth certificate, driver's license, baptismal certificate, certificate of birth registration, selective service card, court record, passport, immigration papers, alien papers, citizenship papers, armed forces discharge papers, armed forces identification card, or hospital admission card containing the full name and date of birth. In the event an applicant does not possess any of the above but appears to the judge to be at least 25 years of age, the applicant, in lieu of furnishing the judge with one of the above, may give an affidavit to the judge stating the applicant's age. Applicants who have satisfactorily proved that they have reached the age of majority may be issued a marriage license immediately.



§ 19-3-37. Parental consent to marriage of underage applicants; when necessary; how obtained

(a) Definitions. As used in this Code section, the term:

(1) "Guardian" shall be held to include the same relationships between spouses as the relationships described in paragraph (2) of this subsection between parents and means:

(A) Any person at least five years older than the applicant standing in loco parentis to the applicant for at least two years;

(B) Any person at least five years older than the applicant with whom the applicant has lived for at least two years and who has or would be allowed to claim the applicant as a dependent for the purposes of a federal dependent income tax deduction;

(C) Any relative by blood or marriage at least five years older than the applicant and with whom the applicant has lived at least two years, when the whereabouts of the applicant's parents are unknown; or

(D) A court appointed guardian.

(2) "Parent" means:

(A) Both parents if the parents are living together;

(B) The individual who has sole custody if the parents are divorced, separated, or widowed; or

(C) Either parent if the parents are living together but one parent is unavailable because of illness or infirmity or because he is not within the boundaries of this state or because physical presence is impossible.

(b) When parental consent required; how obtained. In cases where the parties applying for a license are 16 or 17 years of age, their ages to be proved to the judge of the probate court as provided in Code Section 19-3-36, the parents or guardians of each underage applicant shall appear in person before the judge and consent to the proposed marriage, provided that if physical presence because of illness or infirmity is impossible, an affidavit by the incapacitated parent or guardian along with an affidavit signed by a licensed attending physician stating that the parent or guardian is physically incapable of being present shall suffice. The licensed attending physician shall include only those physicians licensed under Chapter 34 of Title 43 or under corresponding requirements pertaining to licensed attending physicians in sister states.

(c) Alternative methods for obtaining parental consent.

(1) When the parents or guardians of any underage applicants requiring parental consent reside within the state but in a county other than the county where the marriage license is to be issued, it shall not be necessary for the parents or guardians to appear in person before the judge of the probate court of the latter county and consent to the proposed marriage, if the parents or guardians appear in person and consent to the proposed marriage before the judge of the county in which they reside.

(2) Where the parents or guardians of any underage applicants requiring parental consent reside outside the state, it shall not be necessary for the parents or guardians to appear in person before the judge of the probate court and consent to the proposed marriage, if the parents or guardians appear in person before the judicial authority of their county who is authorized to issue marriage licenses and consent to the proposed marriage before the judicial authority. If the parents or guardians are physically incapable of being present because of illness or infirmity, the illness or infirmity may be attested to by an attending physician licensed in such state, as is provided for in subsection (a) of this Code section.

(3) Where the alternate provisions for parental consent are utilized under paragraph (1) or (2) of this subsection, the parents or guardians shall obtain a certificate from the judge of the probate court or the proper judicial officer before whom they have appeared with the seal and title of the official appearing thereon, the certificate containing information to the effect that the parents or guardians appeared before the judge or judicial officer and consented to the proposed marriage.



§ 19-3-38. Notification of parents of underage applicants; additional fee

Reserved. Repealed by Ga. L. 2006, p. 141, § 6D/HB 847, effective July 1, 2006.



§ 19-3-39. Certification and recordation of marriage after publication of banns

If the Governor or any former Governor of this state, any judge, city recorder, magistrate, minister, or other authorized person joins in marriage persons whose banns have been published, the person shall certify the fact to the judge of the probate court of the county where the banns were published, who shall record the same in the same book in which marriage licenses are recorded.



§ 19-3-40. Blood test for sickle cell disease; information to be provided

(a) As used in this Code section, the term "blood test for sickle cell disease" means a blood test for sickle cell anemia, sickle cell trait, and other detectable abnormal hemoglobin.

(b) The Department of Public Health shall prepare information for public dissemination on the department's website describing the importance of obtaining a blood test for sickle cell disease and explaining the causes and effects of such disease. Such information shall recommend that each applicant applying for a marriage license obtain a blood test for sickle cell disease prior to obtaining a marriage license. Such information may also be provided as a brochure or other document. The department shall make such information available in electronic format to the probate courts of this state which shall disseminate such information to all persons applying for marriage licenses.



§ 19-3-41. Marriage manual; preparation by Department of Public Health; distribution at issuance of license; rules and regulations

(a) The Department of Public Health shall prepare a marriage manual for distribution by the judge of the probate court or his clerk to all applicants for a marriage license. The manual shall include, but shall not be limited to, material on family planning.

(b) The manual provided for in subsection (a) of this Code section shall be issued by the judge of the probate court or his clerk to applicants for a marriage license at the same time the marriage license is issued.

(c) The Department of Public Health shall promulgate rules and regulations to implement this Code section.

(d) In order to be nonsectarian, the manual will include resource referral information for those who might have questions regarding religious beliefs in the areas covered by the marriage manual.



§ 19-3-42. Effect on marriage of want of authority in person officiating

A marriage which is valid in other respects and supposed by the parties to be valid shall not be affected by want of authority in the minister, Governor or any former Governor of this state, judge, city recorder, magistrate, or other person to solemnize the same; nor shall such objection be heard from one party who has fraudulently induced the other to believe that the marriage was legal.



§ 19-3-43. Marriage in another state; effect in this state

All marriages solemnized in another state by parties intending at the time to reside in this state shall have the same legal consequences and effect as if solemnized in this state. Parties residing in this state may not evade any of the laws of this state as to marriage by going into another state for the solemnization of the marriage ceremony.



§ 19-3-44. Return of license to parties

(a) The judge of the probate court of each county shall return to the parties to a marriage the license and the return thereon after the same have been recorded as provided by law. This subsection shall be applicable to all marriage licenses and the returns thereon recorded after March 25, 1958.

(b) Upon request of either of the parties, the judge of the probate court of each county is authorized, as to marriage licenses with the returns thereon recorded prior to March 25, 1958, to return the license:

(1) To the parties to the marriage if the marriage is not dissolved and the parties are not living in a state of separation;

(2) To the surviving party to the marriage if one of the parties is deceased; or

(3) To the party first requesting the license if the parties are divorced.



§ 19-3-45. Forfeiture for improper issuance of marriage license; by whom and when action brought; attorney's fee and court costs; disposition of balance of recovery

Any judge of the probate court who by himself or his clerk knowingly grants a license without the required consent or without proper precaution in inquiring into the question of minority shall forfeit the sum of $500.00 for every such act, to be recovered at the action of the father or mother, if living, and, if not, at the action of the guardian or legal representative of either of such contracting parties, provided that under no circumstances shall more than one action be maintained by the father or mother, guardian, or legal representative of either of such contracting parties in connection with any one marriage; and provided, further, that no such action shall be brought prior to the expiration of 60 days from the date that the marriage becomes public and that no action under this Code section shall be maintained after the expiration of 12 months from the date the marriage becomes public. A recovery shall be had against the offending judge and his bondsmen. From the recovery a reasonable attorney's fee, to be fixed by the presiding judge trying the case, shall be paid to the attorney representing the person bringing the action and, after the payment of court costs, one-third of the remainder of the recovery shall be paid to the person bringing the action; and the remaining two-thirds shall be paid to the county educational fund of the county of the judge's residence. A judge who in good faith destroys physician's certificates of pregnancy and all records of the certificates under his control in accordance with the provisions of law shall not be prosecuted under this Code section for failure to require such a certificate from the applicants for a marriage license, if a birth certificate is issued for a child born to the applicants within the period of gestation after the marriage license was issued.



§ 19-3-46. Forfeiture for officiating at marriage without license or banns

The Governor or any former Governor of this state, any judge, city recorder, magistrate, minister, or other person authorized to perform the marriage ceremony who joins in marriage any couple without a license or the publication of banns shall forfeit the sum of $500.00, to be recovered and appropriated as set forth in Code Section 19-3-45.



§ 19-3-47. Penalty for filing false information relative to application for license

Any person who willfully furnishes false information in connection with the application and issuance of any marriage license, either in the application for the license, in furnishing proof of age, or in the physician's certificate as to pregnancy, shall be guilty of a misdemeanor.



§ 19-3-48. Penalty for officiating at illegal marriage ceremony

If the Governor or any former Governor of this state, any judge, city recorder, magistrate, minister, or other person authorized to perform the marriage ceremony joins together in matrimony any man and woman without a license or the publication of banns or if the person performing the marriage ceremony knows of any disability of either of the parties which would render a contract of marriage improper and illegal, that person shall be guilty of a misdemeanor.



§ 19-3-49. Acceptance by judges of tips, consideration, or gratuities

In addition to any compensation otherwise provided by law, any judge who performs a marriage ceremony at any time, except normal office hours, may receive and retain as personal income any tip, consideration, or gratuity voluntarily given to such judge for performing such marriage ceremony.






Article 3 - Marriage Articles, Contracts, and Settlements

§ 19-3-60. Marriage as valuable consideration

Marriage is a valuable consideration; and a spouse stands, as to property of the other spouse settled upon a spouse by marriage contract, as do other purchasers for value, provided that by the contract a spouse shall not incapacitate himself from paying his existing just debts.



§ 19-3-61. Effect of minority of party

The minority of either party to marriage articles, as defined in subsection (a) of Code Section 19-3-62, or to a marriage contract shall not invalidate it, so long as the party is of lawful age to contract marriage.



§ 19-3-62. "Marriage articles" defined; enforceable in equity; executed contracts distinguished

(a) As used in this article, the term "marriage articles" means any antenuptial agreement between the parties to a marriage contemplating a future settlement upon one spouse. Marriage articles, whether by parol or in writing, may be executed and enforced by a court of equity at the instance of the spouse at any time during the life of the other spouse, so long as the rights of third persons, purchasers, or creditors, in good faith and without notice, are not affected thereby.

(b) An agreement perfect in itself which needs no future conveyance to effect its purposes is an executed contract and does not come under the definition of marriage articles.



§ 19-3-63. Construction of marriage contract; attestation

Every marriage contract in writing, made in contemplation of marriage, shall be liberally construed to carry into effect the intention of the parties and no want of form or technical expression shall invalidate the same. The contract must be attested by at least two witnesses.



§ 19-3-64. Voluntary execution of antenuptial agreement; conveyance of property during marriage

A spouse may voluntarily execute an agreement described in Code Section 19-3-62 or he may at any time during the marriage, either indirectly through trustees or directly to his spouse, convey any property to which he has title, subject to the rights of prior purchasers or creditors without notice.



§ 19-3-65. Powers of superior court judge in appointing and removing trustees and protecting trust estate; recordation of proceedings

The judge of the superior court of the county of a spouse's domicile may at any time, upon petition, exercise equitable powers in appointing, removing, or substituting trustees or in granting any order for the protection of the trust estate, exercising a wise discretion as to the terms on which the appointment shall be made or on which the order shall be granted. The proceeding in each case shall be transmitted to the clerk of the superior court, to be recorded in the book of the minutes of the court.



§ 19-3-66. In whose favor marriage contracts, postnuptial settlements, and marriage articles enforced

Marriage contracts and postnuptial settlements shall be enforced at the instance of all persons in whose favor there are limitations of the estate. Marriage articles, as defined in subsection (a) of Code Section 19-3-62, shall be executed only at the instance of the parties to the contract and the offspring of the marriage and their heirs; but, when executed at their instance, the court may execute also in favor of other persons and volunteers.



§ 19-3-67. Recordation of marriage contracts and voluntary settlements; effect of failure to record

(a) Every marriage contract and every voluntary settlement made by one spouse with the other, whether or not in execution of marriage articles, shall be recorded in the office of the clerk of the superior court of the county of the residence of the spouse making the settlement within three months after the execution thereof. If such a contract or settlement is made in another state and the parties subsequently move into this state, the same shall be recorded within three months from the move. If the settled property is in this state and the parties reside in another state, the record shall be made in the county where the property is located within the time specified above.

(b) A contract or settlement which is not recorded as provided in subsection (a) of this Code section shall be of no force or effect against one who, bona fide and without notice, becomes a purchaser, creditor, or surety before the actual recording of the same.



§ 19-3-68. Application for order compelling recordation; effect of application; liability of trustee refusing to record

(a) If the trustee or the spouse having possession of a marriage contract or settlement fails or refuses to have the same recorded, the other spouse or any person acting on behalf of the spouse may apply to the judge of the superior court at any time for an order compelling its recordation. The application of the spouse or other person, when entered on the minutes of the superior court, shall be a notice equivalent to the record of the marriage contract or trust deed.

(b) A trustee refusing after demand to record a marriage contract or settlement shall be personally liable to his beneficiary for all damages sustained by reason of his failure to record.









Chapter 4 - Annulment of Marriage

§ 19-4-1. When annulments may be granted

Annulments of marriages declared void by law may be granted by the superior court, except that annulments may not be granted in instances where children are born or are to be born as a result of the marriage.



§ 19-4-2. Right to file for annulment or divorce

Parties who enter into a marriage which is declared void by law shall have the right to file:

(1) A petition for annulment; or

(2) A petition for divorce, if grounds for divorce exist.



§ 19-4-3. Petition by next friend

A petition for annulment may be filed by next friend for minors or persons of unsound mind.



§ 19-4-4. Procedure

All matters of service, jurisdiction, procedure, residence, pleading, and practice for obtaining an annulment of marriage shall be the same as those provided by law for obtaining a divorce, with the exception that a decree of annulment may be ordered at any time, in open court or in chambers, when personal service is had at least 30 days beforehand and no contest or answer is filed.



§ 19-4-5. Effect of annulment

A decree of annulment, when rendered, shall have the effect of a total divorce between the parties of a void marriage and shall return the parties thereto to their original status before marriage. However, a decree of annulment shall not operate to relieve the parties to a marriage of criminal charges or responsibilities occasioned by the marriage.






Chapter 5 - Divorce

§ 19-5-1. Total divorces authorized; how tried; referral for alternative dispute resolution

(a) Total divorces may be granted in proper cases by the superior court. Unless an issuable defense is filed as provided by law and a jury trial is demanded in writing by either party on or before the call of the case for trial, in all petitions for divorce and permanent alimony the judge shall hear and determine all issues of law and of fact and any other issues raised in the pleadings.

(b) In any county in which there has been established an alternative dispute resolution program pursuant to Chapter 23 of Title 15, known as the "Georgia Court-annexed Alternative Dispute Resolution Act," the judge may, prior to trial, refer all contested petitions for divorce or permanent alimony to the appropriate alternative dispute resolution method. In counties in which an alternative dispute resolution program has not been established, a judge may nonetheless refer any disputed divorce case to an appropriate alternative dispute resolution method if a method is reasonably available without additional cost to the parties.



§ 19-5-2. Residence requirements; venue

No court shall grant a divorce to any person who has not been a bona fide resident of this state for six months before the filing of the petition for divorce, provided that any person who has been a resident of any United States army post or military reservation within this state for one year next preceding the filing of the petition may bring an action for divorce in any county adjacent to the United States army post or military reservation; and provided, further, that a nonresident of this state may file a petition for divorce, in the county of residence of the respondent, against any person who has been a resident of this state and of the county in which the action is brought for a period of six months prior to the filing of the petition.



§ 19-5-3. Grounds for total divorce

The following grounds shall be sufficient to authorize the granting of a total divorce:

(1) Intermarriage by persons within the prohibited degrees of consanguinity or affinity;

(2) Mental incapacity at the time of the marriage;

(3) Impotency at the time of the marriage;

(4) Force, menace, duress, or fraud in obtaining the marriage;

(5) Pregnancy of the wife by a man other than the husband, at the time of the marriage, unknown to the husband;

(6) Adultery in either of the parties after marriage;

(7) Willful and continued desertion by either of the parties for the term of one year;

(8) The conviction of either party for an offense involving moral turpitude, under which he is sentenced to imprisonment in a penal institution for a term of two years or longer;

(9) Habitual intoxication;

(10) Cruel treatment, which shall consist of the willful infliction of pain, bodily or mental, upon the complaining party, such as reasonably justifies apprehension of danger to life, limb, or health;

(11) Incurable mental illness. No divorce shall be granted upon this ground unless the mentally ill party has been adjudged mentally ill by a court of competent jurisdiction or has been certified to be mentally ill by two physicians who have personally examined the party; and he has been confined in an institution for the mentally ill or has been under continuous treatment for mental illness for a period of at least two years immediately preceding the commencement of the action; and the superintendent or other chief executive officer of the institution and one competent physician appointed by the court, after a thorough examination, make a certified statement under oath that it is their opinion that the party evidences such a want of reason, memory, and intelligence as to prevent the party from comprehending the nature, duties, and consequences of the marriage relationship and that, in the light of present day medical knowledge, recovery of the party's mental health cannot be expected at any time during his life. Notice of the action must be served upon the guardian of the person of the mentally ill person and upon the superintendent or other chief executive officer of the institution in which the person is confined. In the event that there is no guardian of the person, then notice of the action shall be served upon a guardian ad litem, who shall be appointed by the court in which the divorce action is filed, and upon the superintendent or chief executive officer of the institution in which the person is confined. The guardian and superintendent shall be entitled to appear and be heard upon the issues. The status of the parties as to the support and maintenance of the mentally ill person shall not be altered in any way by the granting of the divorce;

(12) Habitual drug addiction, which shall consist of addiction to any controlled substance as defined in Article 2 of Chapter 13 of Title 16; or

(13) The marriage is irretrievably broken. Under no circumstances shall the court grant a divorce on this ground until not less than 30 days from the date of service on the respondent.



§ 19-5-4. Effect of collusion, consent, guilt of like conduct, or condonation

(a) No divorce shall be granted under the following circumstances:

(1) The adultery, desertion, cruel treatment, or intoxication complained of was occasioned by the collusion of the parties, with the intention of causing a divorce;

(2) The party complaining of the adultery, desertion, cruel treatment, or intoxication of the other party was consenting thereto;

(3) Both parties are guilty of like conduct; or

(4) There has been a voluntary condonation and cohabitation subsequent to the acts complained of, with notice thereof.

(b) In all such cases, the respondent may plead in defense the conduct of the party bringing the action and the jury may, on examination of the whole case, refuse a divorce.



§ 19-5-5. Petition; contents and verification; demand for detailed statement

(a) The action for divorce shall be brought by written petition and process, the petition being verified by the petitioner.

(b) The petition shall show:

(1) The residence or last known address of the respondent;

(2) That the applicant meets the residence requirements for bringing an action for divorce or that the applicant is bringing a counterclaim and is not required to meet the residence requirements;

(3) The date of the marriage and the date of the separation;

(4) Whether or not there are any minor children of the parties and the name and age of each minor child;

(5) The statutory ground upon which a divorce is sought; and

(6) Where alimony or support or division of property is involved, the property and earnings of the parties, if such is known.

(c) The respondent, at any time before trial, may file with the court a written demand for a detailed statement of the facts on which the grounds in the petition are predicated. The respondent shall cause a copy of the demand to be served upon the petitioner or upon the petitioner's counsel of record and the facts demanded shall be added to the petition in the form of an amendment thereto.



§ 19-5-6. Grant of divorce to respondent without necessity of counterclaim

When a petition for divorce is filed, the respondent may recriminate in his answer and ask a divorce in his favor. If, at the trial, the court or jury believes that the respondent rather than the petitioner is entitled to a divorce, they may so find upon legal proof.



§ 19-5-7. Transfer of property after filing of petition; lis pendens notice

After a petition for divorce has been filed, no transfer of property by either party, except a bona fide transfer in payment of preexisting debts, shall pass title so as to avoid the vesting thereof according to the final verdict of the jury in the case; provided, however, that the title to real property shall not be affected by the filing of an action for divorce unless a notice of lis pendens, as provided for by Code Section 44-14-610, is filed in the office of the clerk of the superior court of the county in which the real property is situated and is recorded by the clerk in a book kept by him for that purpose.



§ 19-5-8. Pleading and practice

The same rules of pleading and practice applicable to ordinary civil actions shall apply to actions for divorce, alimony, and custody of minor children, except as otherwise specifically provided in this chapter. No verdict or judgment by default shall be taken in any such case but the allegations of the pleadings shall be established to the satisfaction of the court by the verified pleadings, by affidavit, by evidentiary hearing, or otherwise, as provided in Code Section 19-5-10.



§ 19-5-9. Incompetency to serve as juror

A juror who has conscientious scruples as to the granting of divorces shall be incompetent to serve in divorce cases. At the request of either party, the court may question the panel concerning such scruples.



§ 19-5-10. Duty of judge in undefended divorce cases; appointment of attorney; evidentiary hearings; evidentiary attacks on prior judgments

(a) In divorce cases which are not defended by the responding party, the judge shall determine that the asserted grounds for divorce are legal and sustained by proof or shall appoint an attorney of the court to discharge that duty for him. An evidentiary hearing for the determination of the existence of the grounds for divorce and for the determination of issues of alimony, child support, and child custody and other issues is authorized but not required. If no evidentiary hearing is held, the determination of such matters may be made upon the verified pleadings of either party, one or more affidavits, or such other basis or procedure as the court may deem proper in its discretion.

(b) The provisions of subsection (a) of this Code section shall apply to proceedings pending on July 1, 1987, as well as to proceedings filed on or after that date.

(c) Any motion to set aside or other proceeding to attack a judgment which attacks a judgment entered in a divorce case prior to July 1, 1987, and which is based upon an alleged failure to properly establish evidence supporting the judgment must be commenced prior to July 1, 1988, or thereafter be totally barred. The bar established by this subsection is in addition to and not in lieu of any other statute or rule of law which would operate as a bar to such a motion or other proceeding; and this subsection shall not operate to revive any otherwise barred right to prosecute any such motion or other proceeding.



§ 19-5-11. Use of confession as evidence; corroboration

The confessions of a party to acts of adultery or cruel treatment shall be received with great caution; if unsupported by corroborating circumstances and if made with a view to be evidence in the case, such confessions shall not be deemed sufficient to grant a divorce.



§ 19-5-12. Form of judgment and decree

(a) A final judgment of divorce shall be prepared so as to conform to the pleadings and the evidence and may restore a maiden or prior name, if requested. It shall be prepared in form substantially as follows:

FINAL JUDGMENT AND DECREE

Upon consideration of this case, upon evidence submitted as provided by

law, it is the judgment of the court that a total divorce be granted, that

is to say, a divorce a vinculo matrimonii, between the parties to the above

stated case upon legal principles.

It is considered, ordered, and decreed by the court that the marriage

contract heretofore entered into between the parties to this case, from and

after this date, be and is set aside and dissolved as fully and effectually

as if no such contract had ever been made or entered into.

Petitioner and Respondent in the future shall be held and considered as

separate and distinct persons altogether unconnected by any nuptial union

or civil contract whatsoever and both shall have the right to remarry.

Decree and order entered this day of , .

Judge, Superior Court

(b) Where applicable, any one or more of the following clauses shall be

included in the form of the judgment:

The court restores to (Petitioner/Respondent) his/her prior or maiden

name, to wit: .

The court awards custody of the children of the parties as follows:

.

The court fixes alimony as follows: .

(c) In any case which involves the determination of child support, the form of the judgment shall also include provisions indicating both parents' income, the number of children for which support is being provided, the presumptive amount of child support award calculation, and, if the presumptive amount of child support is rebutted, the award amount and the basis for the rebuttal award. The final judgment shall have attached to it the child support worksheet containing the calculation of the final award of child support and Schedule E pertaining to deviations. The final judgment shall specify a sum certain amount of child support to be paid.

(d) Where applicable, the court shall also include in the order the provisions of Code Section 19-6-30 concerning continuing garnishment for support and language in compliance with Code Section 19-6-32 concerning income deduction orders.



§ 19-5-13. Disposition of property in accordance with verdict

The verdict of the jury disposing of the property in a divorce case shall be carried into effect by the court by entering such judgment or decree or taking such other steps as are usual in the exercise of the court's equitable powers to execute effectually and fully the jury's verdict.



§ 19-5-14. New trials

New trials may be granted in actions for divorce as in other cases.



§ 19-5-15. Effect of divorce

A total divorce annuls a marriage from the time of the rendition of the decree, unless the divorce is granted for a cause rendering the marriage void originally, in which case the divorce serves to annul the marriage from its inception. However, the issue of the marriage shall not be rendered born out of wedlock by a divorce, except in cases of pregnancy of the wife by a man other than the husband at the time of the marriage, unknown to the husband.



§ 19-5-16. Restoration of maiden or prior name

In all divorce actions, a party may pray in his pleadings for the restoration of a maiden or prior name. If a divorce is granted, the judgment or decree shall specify and restore to the party the name so prayed for in the pleadings.



§ 19-5-17. Determination of parties' rights; disability preventing remarriage forbidden

When a divorce is granted, the jury or the judge, as the case may be, shall determine the rights of the parties. No person shall be placed under a disability that would prevent remarriage.






Chapter 6 - Alimony and Child Support

Article 1 - General Provisions

§ 19-6-1. Alimony defined; when authorized; how determined; lien on estate of party dying prior to order; certain changes in parties' assets prohibited pending determination

(a) Alimony is an allowance out of one party's estate, made for the support of the other party when living separately. It is either temporary or permanent.

(b) A party shall not be entitled to alimony if it is established by a preponderance of the evidence that the separation between the parties was caused by that party's adultery or desertion. In all cases in which alimony is sought, the court shall receive evidence of the factual cause of the separation even though one or both of the parties may also seek a divorce, regardless of the grounds upon which a divorce is sought or granted by the court.

(c) In all other cases in which alimony is sought, alimony is authorized, but is not required, to be awarded to either party in accordance with the needs of the party and the ability of the other party to pay. In determining whether or not to grant alimony, the court shall consider evidence of the conduct of each party toward the other.

(d) Should either party die prior to the court's order on the issue of alimony, any rights of the other party to alimony shall survive and be a lien upon the estate of the deceased party.

(e) Pending final determination by the court of the right of either party to alimony, neither party shall make any substantial change in the assets of the party's estate except in the course of ordinary business affairs and except for bona fide transfers for value.



§ 19-6-2. Attorney's fees; when granted; grant of final judgment; how enforced; action by attorney

(a) The grant of attorney's fees as a part of the expenses of litigation, made at any time during the pendency of the litigation, whether the action is for alimony, divorce and alimony, or contempt of court arising out of either an alimony case or a divorce and alimony case, including but not limited to contempt of court orders involving property division, child custody, and child visitation rights, shall be:

(1) Within the sound discretion of the court, except that the court shall consider the financial circumstances of both parties as a part of its determination of the amount of attorney's fees, if any, to be allowed against either party; and

(2) A final judgment as to the amount granted, whether the grant is in full or on account, which may be enforced by attachment for contempt of court or by writ of fieri facias, whether the parties subsequently reconcile or not.

(b) Nothing contained in this Code section shall be construed to mean that attorney's fees shall not be awarded at both the temporary hearing and the final hearing.

(c) An attorney may bring an action in his own name to enforce a grant of attorney's fees made to him pursuant to this Code section.



§ 19-6-3. Temporary alimony; petition and hearing; factors considered; discretion of judge; revision and enforcement of order; effect of failure to comply

(a) Whenever an action for divorce or for permanent alimony is pending, either party may apply at any time to the presiding judge of the court in which the same is pending, by petition, for an order granting the party temporary alimony pending the issuance of a final judgment in the case. After hearing both parties and the evidence as to all the circumstances of the parties and as to the fact of marriage, the court shall grant an order allowing such temporary alimony, including expenses of litigation, as the condition of the parties and the facts of the case may justify.

(b) In arriving at a decision, the judge shall consider the peculiar necessities created for each party by the pending litigation and any evidence of a separate estate owned by either party. If the separate estate of the party seeking alimony is ample as compared with that of the other party, temporary alimony may be refused.

(c) At a hearing on the application for temporary alimony, the merits of the case are not in issue; however, the judge, in fixing the amount of alimony, may inquire into the cause and circumstances of the separation rendering the alimony necessary and in his discretion may refuse it altogether.

(d) On application, an order allowing temporary alimony shall be subject to revision by the court at any time and may be enforced either by writ of fieri facias or by attachment for contempt.

(e) A failure to comply with the order allowing temporary alimony shall not deprive a party of the right either to prosecute or to defend the case.



§ 19-6-4. When permanent alimony authorized; how enforced

(a) Permanent alimony may be granted in the following cases:

(1) In cases of divorce;

(2) In cases of voluntary separation; or

(3) Where one spouse, against the will of that spouse, is abandoned or driven off by the other spouse.

(b) A grant of permanent alimony may be enforced either by writ of fieri facias or by attachment for contempt.



§ 19-6-5. Factors in determining amount of alimony; effect of remarriage on obligations for alimony

(a) The finder of fact may grant permanent alimony to either party, either from the corpus of the estate or otherwise. The following shall be considered in determining the amount of alimony, if any, to be awarded:

(1) The standard of living established during the marriage;

(2) The duration of the marriage;

(3) The age and the physical and emotional condition of both parties;

(4) The financial resources of each party;

(5) Where applicable, the time necessary for either party to acquire sufficient education or training to enable him to find appropriate employment;

(6) The contribution of each party to the marriage, including, but not limited to, services rendered in homemaking, child care, education, and career building of the other party;

(7) The condition of the parties, including the separate estate, earning capacity, and fixed liabilities of the parties; and

(8) Such other relevant factors as the court deems equitable and proper.

(b) All obligations for permanent alimony, however created, the time for performance of which has not arrived, shall terminate upon remarriage of the party to whom the obligations are owed unless otherwise provided.



§ 19-6-6. Liability after grant of alimony

(a) When permanent alimony is granted, the party liable for alimony shall cease to be liable for any debt or contract of the former spouse of the liable party.

(b) Upon the grant of permanent alimony, the property of the liable party set apart for the support of the former spouse shall not be subject to the liable party's debts or contracts as long as the former spouse of the liable party shall live.



§ 19-6-7. Interest in deceased party's estate after grant of permanent alimony

After permanent alimony is granted, upon the death of the party liable for the alimony the other party shall not be entitled to any further interest in the estate of the deceased party by virtue of the marriage contract between the parties; however, such permanent provision shall be continued to the other party or a portion of the deceased party's estate equivalent to the permanent provision shall be set apart to the other party.



§ 19-6-8. Voluntary separation, abandonment, or driving off of spouse -- Agreement for support as bar to alimony

In cases of voluntary separation or in cases where one spouse, against the will of that spouse, is abandoned or driven off by the other spouse, a party voluntarily, by contract or other written agreement made with his spouse, may make an adequate provision for the support and maintenance of such spouse, consistent with the means of the party and the former circumstances of the spouse. Such an agreement shall be a bar to the right of the spouse to permanent alimony.



§ 19-6-9. Voluntary separation, abandonment, or driving off of spouse -- Equity may compel support

Absent the making of a voluntary contract or other agreement, as provided in Code Section 19-6-8, and on the application of a party, the court, exercising its equitable powers, may compel the spouse of the party to make provision for the support of the party and such minor children as may be in the custody of the party.



§ 19-6-10. Voluntary separation, abandonment, or driving off of spouse -- Petition for alimony or child support when no divorce pending -- Notice; hearing; order and enforcement; equitable remedies; decree in equity; effect of filing for divorce

When spouses are living separately or in a bona fide state of separation and there is no action for divorce pending, either party, on the party's own behalf or on the behalf of the minor children in the party's custody, if any, may institute a proceeding by petition, setting forth fully the party's case. Upon three days' notice to the other party, the judge may hear the same and may grant such order as he might grant were it based on a pending petition for divorce, to be enforced in the same manner, together with any other remedy applicable in equity, such as appointing a receiver and the like. Should the petition proceed to a hearing before a jury, the jury may render a verdict which shall provide the factual basis for equitable relief as in Code Section 19-6-9. However, such proceeding shall be held in abeyance when a petition for divorce is filed bona fide by either party and the judge presiding has made his order on the motion for alimony. When so made, the order shall be a substitute for the aforesaid decree in equity as long as the petition is pending and is not finally disposed of on the merits.



§ 19-6-11. Voluntary separation, abandonment, or driving off of spouse -- Petition for alimony or child support when no divorce pending -- Appeals

A judgment of the superior court in a case brought under Code Section 19-6-10 shall be appealable on the same terms as are prescribed in divorce cases.



§ 19-6-12. Voluntary separation, abandonment, or driving off of spouse -- Effect of subsequent cohabitation between spouses on permanent alimony

The subsequent voluntary cohabitation of spouses, where there has been no total divorce between them, shall annul and set aside all provision made either by deed or decree for permanent alimony; provided, however, that the rights of children under any deed of separation or voluntary provision or decree for alimony shall not be affected by such subsequent voluntary cohabitation of the spouses.



§ 19-6-13. Liability of parents for necessaries furnished to children pending voluntary provision, order, or decree

Until otherwise provided voluntarily or by decree or order of a court, each party shall be liable to third persons for the board and support and for all necessaries furnished to or for the benefit of the parties' children.



§ 19-6-14. Child support and custody pending final divorce; effect on liability to third persons for necessaries

Pending a final judgment in an action for divorce, the judge presiding may grant as alimony a sum sufficient for the support of the children of the parties. The judge may also hear and determine who shall be entitled to the care and custody of the children until the final judgment in the case. If a sum is awarded for the support of the children, the party who is required to pay the support shall not be liable to third persons for necessaries furnished to the children.



§ 19-6-15. Child support in final verdict or decree; guidelines for determining amount of award; continuation of duty to provide support; duration of support

(a) Definitions. As used in this Code section, the term:

(1) Reserved.

(2) "Adjusted income" means the determination of a parent's monthly income, calculated by deducting from that parent's monthly gross income one-half of the amount of any applicable self-employment taxes being paid by the parent, any preexisting order for current child support which is being paid by the parent, and any theoretical child support order for other qualified children, if allowed by the court. For further reference see paragraph (5) of subsection (f) of this Code section.

(3) "Basic child support obligation" means the monthly amount of support displayed on the child support obligation table which corresponds to the combined adjusted income and the number of children for whom child support is being determined.

(4) "Child" means child or children.

(5) Reserved.

(6) "Child support obligation table" means the chart in subsection (o) of this Code section.

(6.1) "Child support services" means the agency within the Department of Human Services which provides and administers child support services.

(7) "Combined adjusted income" means the amount of adjusted income of the custodial parent added to the amount of adjusted income of the noncustodial parent.

(8) "Court" means a judge of any court of record or an administrative law judge of the Office of State Administrative Hearings.

(9) "Custodial parent" means the parent with whom the child resides more than 50 percent of the time. Where a custodial parent has not been designated or where a child resides with both parents an equal amount of time, the court shall designate the custodial parent as the parent with the lesser support obligation and the other parent as the noncustodial parent. Where the child resides equally with both parents and neither parent can be determined as owing a greater amount than the other, the court shall determine which parent to designate as the custodial parent for the purpose of this Code section.

(10) "Deviation" means an increase or decrease from the presumptive amount of child support if the presumed order is rebutted by evidence and the required findings of fact are made by the court pursuant to subsection (i) of this Code section.

(11) "Final child support order" means the presumptive amount of child support adjusted by any deviations.

(12) "Gross income" means all income to be included in the calculation of child support as set forth in subsection (f) of this Code section.

(13) "Health insurance" means any general health or medical policy. For further reference see paragraph (2) of subsection (h) of this Code section.

(14) "Noncustodial parent" means the parent with whom the child resides less than 50 percent of the time or the parent who has the greater payment obligation for child support. Where the child resides equally with both parents and neither parent can be determined as owing a lesser amount than the other, the court shall determine which parent to designate as the noncustodial parent for the purpose of this Code section.

(15) "Nonparent custodian" means an individual who has been granted legal custody of a child, or an individual who has a legal right to seek, modify, or enforce a child support order.

(16) "Parent" means a person who owes a child a duty of support pursuant to Code Section 19-7-2.

(17) "Parenting time deviation" means a deviation allowed for the noncustodial parent based upon the noncustodial parent's court ordered visitation with the child. For further reference see subsections (g) and (i) of this Code section.

(18) "Preexisting order" means:

(A) An order in another case that requires a parent to make child support payments for another child, which child support the parent is actually paying, as evidenced by documentation as provided in division (f)(5)(B)(iii) of this Code section; and

(B) That the date and time of filing with the clerk of court of the initial order for each such other case is earlier than the date and time of filing with the clerk of court of the initial order in the case immediately before the court, regardless of the age of any child in any of the cases.

(19) "Presumptive amount of child support" means the basic child support obligation including health insurance and work related child care costs.

(20) "Qualified child" or "qualified children" means any child:

(A) For whom the parent is legally responsible and in whose home the child resides;

(B) That the parent is actually supporting;

(C) Who is not subject to a preexisting order; and

(D) Who is not before the court to set, modify, or enforce support in the case immediately under consideration.

Qualified children shall not include stepchildren or other minors in the home that the parent has no legal obligation to support.

(21) "Split parenting" can occur in a child support case only if there are two or more children of the same parents, where one parent is the custodial parent for at least one child of the parents, and the other parent is the custodial parent for at least one other child of the parents. In a split parenting case, each parent is the custodial parent of any child spending more than 50 percent of the time with that parent and is the noncustodial parent of any child spending more than 50 percent of the time with the other parent. A split parenting situation shall have two custodial parents and two noncustodial parents, but no child shall have more than one custodial parent or noncustodial parent.

(22) "Theoretical child support order" means a hypothetical child support order for qualified children calculated as set forth in subparagraph (f)(5)(C) of this Code section which allows the court to determine the amount of child support as if a child support order existed.

(23) "Uninsured health care expenses" means a child's uninsured medical expenses including, but not limited to, health insurance copayments, deductibles, and such other costs as are reasonably necessary for orthodontia, dental treatment, asthma treatments, physical therapy, vision care, and any acute or chronic medical or health problem or mental health illness, including counseling and other medical or mental health expenses, that are not covered by insurance. For further reference see paragraph (3) of subsection (h) of this Code section.

(24) "Work related child care costs" means expenses for the care of the child for whom support is being determined which are due to employment of either parent. In an appropriate case, the court may consider the child care costs associated with a parent's job search or the training or education of a parent necessary to obtain a job or enhance earning potential, not to exceed a reasonable time as determined by the court, if the parent proves by a preponderance of the evidence that the job search, job training, or education will benefit the child being supported. The term shall be projected for the next consecutive 12 months and averaged to obtain a monthly amount. For further reference see paragraph (1) of subsection (h) of this Code section.

(25) "Worksheet" or "child support worksheet" means the document used to record information necessary to determine and calculate monthly child support. For further reference see subsection (m) of this Code section.

(b) Process of calculating child support. Pursuant to this Code section, the determination of monthly child support shall be calculated as follows:

(1) Determine the monthly gross income of both the custodial parent and the noncustodial parent. Gross income may include imputed income, if applicable. The determination of monthly gross income shall be entered on the Child Support Schedule A -- Gross Income;

(2) Adjust each parent's monthly gross income by deducting the following from the parents' monthly gross income and entering it on the Child Support Schedule B -- Adjusted Income if any of the following apply:

(A) One-half of the amount of self-employment taxes;

(B) Preexisting orders; and

(C) Theoretical child support order for qualified children, if allowed by the court;

(3) Add each parent's adjusted income together;

(4) Locate the basic child support obligation by referring to the child support obligation table. Using the figure closest to the amount of the combined adjusted income, locate the amount of the basic child support obligation. If the combined adjusted income falls between the amounts shown in the table, then the basic child support obligation shall be based on the income bracket most closely matched to the combined adjusted income. The basic child support obligation amount stated in subsection (o) of this Code section shall be rebuttably presumed to be the appropriate amount of child support to be provided by the custodial parent and the noncustodial parent prior to consideration of health insurance, work related child care costs, and deviations;

(5) Calculate the pro rata share of the basic child support obligation for the custodial parent and the noncustodial parent by dividing the combined adjusted income into each parent's adjusted income to arrive at each parent's pro rata percentage of the basic child support obligation;

(6) Find the adjusted child support obligation amount by adding the additional expenses of the costs of health insurance and work related child care costs, prorating such expenses in accordance with each parent's pro rata share of the obligation and adding such expenses to the pro rata share of the basic child support obligation. The monthly cost of health insurance premiums and work related child care costs shall be entered on the Child Support Schedule D -- Additional Expenses. The pro rata share of the monthly basic child support obligation and the pro rata share of the combined additional expenses shall be added together to create the monthly adjusted child support obligation;

(7) Determine the amount of child support for the custodial parent and the noncustodial parent resulting in a monthly sum certain payment due to the custodial parent by assigning or deducting credit for actual payments for health insurance and work related child care costs from the basic child support obligation;

(8) In accordance with subsection (i) of this Code section, deviations subtracted from or added to the presumptive amount of child support shall be applied, if applicable, and if supported by the required findings of fact and application of the best interest of the child standard. The proposed deviations shall be entered on the Child Support Schedule E -- Deviations. In the court's or the jury's discretion, deviations may include, but shall not be limited to, the following:

(A) High income;

(B) Low income;

(C) Other health related insurance;

(D) Life insurance;

(E) Child and dependent care tax credit;

(F) Travel expenses;

(G) Alimony;

(H) Mortgage;

(I) Permanency plan or foster care plan;

(J) Extraordinary expenses;

(K) Parenting time; and

(L) Nonspecific deviations;

(9) Any benefits which the child receives under Title II of the federal Social Security Act shall be applied against the final child support order. The final child support amount for each parent shall be entered on the child support worksheet, together with the information from each of the utilized schedules;

(10) The parents shall allocate the uninsured health care expenses which shall be based on the pro rata responsibility of the parents or as otherwise ordered by the court. Each parent's pro rata responsibility for uninsured health care expenses shall be entered on the child support worksheet; and

(11) In a split parenting case, there shall be a separate calculation and final child support order for each parent.

(c) Applicability and required findings.

(1) The child support guidelines contained in this Code section are a minimum basis for determining the amount of child support and shall apply as a rebuttable presumption in all legal proceedings involving the child support responsibility of a parent. This Code section shall be used when the court enters a temporary or permanent child support order in a contested or noncontested hearing or order in a civil action filed pursuant to Code Section 19-13-4. The rebuttable presumptive amount of child support provided by this Code section may be increased or decreased according to the best interest of the child for whom support is being considered, the circumstances of the parties, the grounds for deviation set forth in subsection (i) of this Code section, and to achieve the state policy of affording to children of unmarried parents, to the extent possible, the same economic standard of living enjoyed by children living in intact families consisting of parents with similar financial means.

(2) The provisions of this Code section shall not apply with respect to any divorce case in which there are no minor children, except to the limited extent authorized by subsection (e) of this Code section. In the final judgment or decree in a divorce case in which there are minor children, or in other cases which are governed by the provisions of this Code section, the court shall:

(A) Specify in what sum certain amount and from which parent the child is entitled to permanent support as determined by use of the worksheet;

(B) Specify as required by Code Section 19-5-12 in what manner, how often, to whom, and until when the support shall be paid;

(C) Include a written finding of the parent's gross income as determined by the court or the jury;

(D) Determine whether health insurance for the child involved is reasonably available at a reasonable cost to either parent. If the health insurance is reasonably available at a reasonable cost to the parent, then the court shall order that the child be covered under such health insurance;

(E) Include written findings of fact as to whether one or more of the deviations allowed under this Code section are applicable, and if one or more such deviations are applicable as determined by the court or the jury, the written findings of fact shall further set forth:

(i) The reasons the court or the jury deviated from the presumptive amount of child support;

(ii) The amount of child support that would have been required under this Code section if the presumptive amount of child support had not been rebutted; and

(iii) A finding that states how the court's or the jury's application of the child support guidelines would be unjust or inappropriate considering the relative ability of each parent to provide support and how the best interest of the child who is subject to the child support determination is served by deviation from the presumptive amount of child support;

(F) Specify the amount of the noncustodial parent's parenting time as set forth in the order of visitation;

(G) Include a written finding regarding the use of benefits received under Title II of the federal Social Security Act in the calculation of the amount of child support; and

(H) Specify the percentage of uninsured health care expenses for which each parent shall be responsible.

(3) When child support is ordered, the party who is required to pay the child support shall not be liable to third persons for necessaries furnished to the child embraced in the judgment or decree.

(4) In all cases, the parties shall submit to the court their worksheets and schedules and the presence or absence of other factors to be considered by the court pursuant to the provisions of this Code section.

(5) In any case in which the gross income of the custodial parent and the noncustodial parent is determined by a jury, the court shall charge the provisions of this Code section applicable to the determination of gross income. The jury shall be required to return a special interrogatory determining gross income. The court shall determine adjusted income, health insurance costs, and work related child care costs. Based upon the jury's verdict as to gross income, the court shall determine the presumptive amount of child support in accordance with the provisions of this Code section. The court shall inform the jury of the presumptive amount of child support and the identity of the custodial and noncustodial parents. In the final instructions to the jury, the court shall charge the provisions of this Code section applicable to the determination of deviations and the jury shall be required to return a special interrogatory as to deviations and the final award of child support. The court shall include its findings and the jury's verdict on the child support worksheet in accordance with this Code section and Code Section 19-5-12.

(6) Nothing contained within this Code section shall prevent the parties from entering into an enforceable agreement contrary to the presumptive amount of child support which may be made the order of the court pursuant to review by the court of the adequacy of the child support amounts negotiated by the parties, including the provision for medical expenses and health insurance; provided, however, that if the agreement negotiated by the parties does not comply with the provisions contained in this Code section and does not contain findings of fact as required to support a deviation, the court shall reject such agreement.

(7) In any case filed pursuant to Chapter 11 of this title, relating to the "Child Support Recovery Act," the "Uniform Reciprocal Enforcement of Support Act," or the "Uniform Interstate Family Support Act," the court shall make all determinations of fact, including gross income and deviations, and a jury shall not hear any issue related to such cases.

(d) Nature of guidelines; court's discretion. In the event of a hearing or trial on the issue of child support, the guidelines enumerated in this Code section are intended by the General Assembly to be guidelines only and any court so applying these guidelines shall not abrogate its responsibility in making the final determination of child support based on the evidence presented to it at the time of the hearing or trial.

(e) Duration of child support responsibility. The duty to provide support for a minor child shall continue until the child reaches the age of majority, dies, marries, or becomes emancipated, whichever first occurs; provided, however, that, in any temporary, final, or modified order for child support with respect to any proceeding for divorce, separate maintenance, legitimacy, or paternity entered on or after July 1, 1992, the court, in the exercise of sound discretion, may direct either or both parents to provide financial assistance to a child who has not previously married or become emancipated, who is enrolled in and attending a secondary school, and who has attained the age of majority before completing his or her secondary school education, provided that such financial assistance shall not be required after a child attains 20 years of age. The provisions for child support provided in this subsection may be enforced by either parent, by any nonparent custodian, by a guardian appointed to receive child support for the child for whose benefit the child support is ordered, or by the child for whose benefit the child support is ordered.

(f) Gross income.

(1) Inclusion to gross income.

(A) Attributable income. Gross income of each parent shall be determined in the process of setting the presumptive amount of child support and shall include all income from any source, before deductions for taxes and other deductions such as preexisting orders for child support and credits for other qualified children, whether earned or unearned, and includes, but is not limited to, the following:

(i) Salaries;

(ii) Commissions, fees, and tips;

(iii) Income from self-employment;

(iv) Bonuses;

(v) Overtime payments;

(vi) Severance pay;

(vii) Recurring income from pensions or retirement plans including, but not limited to, United States Department of Veterans Affairs, Railroad Retirement Board, Keoghs, and individual retirement accounts;

(viii) Interest income;

(ix) Dividend income;

(x) Trust income;

(xi) Income from annuities;

(xii) Capital gains;

(xiii) Disability or retirement benefits that are received from the Social Security Administration pursuant to Title II of the federal Social Security Act;

(xiv) Disability benefits that are received pursuant to the federal Veterans' Benefits Act of 2010, 38 U.S.C. Section 101, et seq.;

(xv) Workers' compensation benefits, whether temporary or permanent;

(xvi) Unemployment insurance benefits;

(xvii) Judgments recovered for personal injuries and awards from other civil actions;

(xviii) Gifts that consist of cash or other liquid instruments, or which can be converted to cash;

(xix) Prizes;

(xx) Lottery winnings;

(xxi) Alimony or maintenance received from persons other than parties to the proceeding before the court;

(xxii) Assets which are used for the support of the family; and

(xxiii) Other income.

(B) Self-employment income. Income from self-employment includes income from, but not limited to, business operations, work as an independent contractor or consultant, sales of goods or services, and rental properties, less ordinary and reasonable expenses necessary to produce such income. Income from self-employment, rent, royalties, proprietorship of a business, or joint ownership of a partnership, limited liability company, or closely held corporation is defined as gross receipts minus ordinary and reasonable expenses required for self-employment or business operations. Ordinary and reasonable expenses of self-employment or business operations necessary to produce income do not include:

(i) Excessive promotional, travel, vehicle, or personal living expenses, depreciation on equipment, or costs of operation of home offices; or

(ii) Amounts allowable by the Internal Revenue Service for the accelerated component of depreciation expenses, investment tax credits, or any other business expenses determined by the court or the jury to be inappropriate for determining gross income.

In general, income and expenses from self-employment or operation of a business should be carefully reviewed by the court or the jury to determine an appropriate level of gross income available to the parent to satisfy a child support obligation. Generally, this amount will differ from a determination of business income for tax purposes.

(C) Fringe benefits. Fringe benefits for inclusion as income or "in kind" remuneration received by a parent in the course of employment, or operation of a trade or business, shall be counted as income if the benefits significantly reduce personal living expenses. Such fringe benefits might include, but are not limited to, use of a company car, housing, or room and board. Fringe benefits shall not include employee benefits that are typically added to the salary, wage, or other compensation that a parent may receive as a standard added benefit, including, but not limited to, employer paid portions of health insurance premiums or employer contributions to a retirement or pension plan.

(D) Variable income. Variable income such as commissions, bonuses, overtime pay, military bonuses, and dividends shall be averaged by the court or the jury over a reasonable period of time consistent with the circumstances of the case and added to a parent's fixed salary or wages to determine gross income. When income is received on an irregular, nonrecurring, or one-time basis, the court or the jury may, but is not required to, average or prorate the income over a reasonable specified period of time or require the parent to pay as a one-time support amount a percentage of his or her nonrecurring income, taking into consideration the percentage of recurring income of that parent.

(E) Military compensation and allowances. Income for a parent who is an active duty member of the regular or reserve component of the United States armed forces, the United States Coast Guard, the merchant marine of the United States, the commissioned corps of the Public Health Service or the National Oceanic and Atmospheric Administration, the National Guard, or the Air National Guard shall include:

(i) Base pay;

(ii) Drill pay;

(iii) Basic allowance for subsistence, whether paid directly to the parent or received in-kind; and

(iv) Basic allowance for housing, whether paid directly to the parent or received in-kind, determined at the parent's pay grade at the without dependent rate, but shall include only so much of the allowance that is not attributable to area variable housing costs.

Except as determined by the court or jury, special pay or incentive pay, allowances for clothing or family separation, and reimbursed expenses related to the parent's assignment to a high cost of living location shall not be considered income for the purpose of determining gross income.

(2) Exclusions from gross income. Excluded from gross income are the following:

(A) Child support payments received by either parent for the benefit of a child of another relationship;

(B) Benefits received from means-tested public assistance programs such as, but not limited to:

(i) PeachCare for Kids Program, Temporary Assistance for Needy Families Program, or similar programs in other states or territories under Title IV-A of the federal Social Security Act;

(ii) Food stamps or the value of food assistance provided by way of electronic benefits transfer procedures by the Department of Human Services;

(iii) Supplemental security income received under Title XVI of the federal Social Security Act;

(iv) Benefits received under Section 402(d) of the federal Social Security Act for disabled adult children of deceased disabled workers; and

(v) Low-income heating and energy assistance program payments;

(C) Foster care payments paid by the Department of Human Services or a licensed child placing agency for providing foster care to a foster child in the custody of the Department of Human Services; and

(D) A nonparent custodian's gross income.

(3) Social Security benefits.

(A) Benefits received under Title II of the federal Social Security Act by a child on the obligor's account shall be counted as child support payments and shall be applied against the final child support order to be paid by the obligor for the child.

(B) After calculating the obligor's monthly gross income, including the countable social security benefits as specified in division (1)(A)(xiii) of this subsection, and after calculating the amount of child support, if the presumptive amount of child support, as increased or decreased by deviations, is greater than the social security benefits paid on behalf of the child on the obligor's account, the obligor shall be required to pay the amount exceeding the social security benefit as part of the final child support order in the case.

(C) After calculating the obligor's monthly gross income, including the countable social security benefits as specified in division (1)(A)(xiii) of this subsection, and after calculating the amount of child support, if the presumptive amount of child support, as increased or decreased by deviations, is equal to or less than the social security benefits paid to the nonparent custodian or custodial parent on behalf of the child on the obligor's account, the child support responsibility of that parent shall have been met and no further child support shall be paid.

(D) Any benefit amounts under Title II of the federal Social Security Act as determined by the Social Security Administration sent to the nonparent custodian or custodial parent by the Social Security Administration for the child's benefit which are greater than the final child support order shall be retained by the nonparent custodian or custodial parent for the child's benefit and shall not be used as a reason for decreasing the final child support order or reducing arrearages.

(4) Reliable evidence of income.

(A) Imputed income. When establishing the amount of child support, if a parent fails to produce reliable evidence of income, such as tax returns for prior years, check stubs, or other information for determining current ability to pay child support or ability to pay child support in prior years, and the court or the jury has no other reliable evidence of the parent's income or income potential, gross income for the current year shall be determined by imputing gross income based on a 40 hour workweek at minimum wage.

(B) Modification. When cases with established orders are reviewed for modification and a parent fails to produce reliable evidence of income, such as tax returns for prior years, check stubs, or other information for determining current ability to pay child support or ability to pay child support in prior years, and the court or jury has no other reliable evidence of such parent's income or income potential, the court or jury may increase the child support of the parent failing or refusing to produce evidence of income by an increment of at least 10 percent per year of such parent's gross income for each year since the final child support order was entered or last modified and shall calculate the basic child support obligation using the increased amount as such parent's gross income.

(C) Rehearing. If income is imputed pursuant to subparagraph (A) of this paragraph, the party believing the income of the other party is higher than the amount imputed may provide within 90 days, upon motion to the court, evidence necessary to determine the appropriate amount of child support based upon reliable evidence. A hearing shall be scheduled after the motion is filed. The court may increase, decrease, or leave unchanged the amount of current child support from the date of filing of either parent's initial filing or motion for reconsideration. While the motion for reconsideration is pending, the obligor shall be responsible for the amount of child support originally ordered. Arrearages entered in the original child support order based upon imputed income shall not be forgiven. When there is reliable evidence to support a motion for reconsideration of the amount of income imputed, the party seeking reconsideration shall not be required to prove the existence of grounds for modification of an order pursuant to subsection (k) of this Code section.

(D) Willful or voluntary unemployment or underemployment. In determining whether a parent is willfully or voluntarily unemployed or underemployed, the court or the jury shall ascertain the reasons for the parent's occupational choices and assess the reasonableness of these choices in light of the parent's responsibility to support his or her child and whether such choices benefit the child. A determination of willful or voluntary unemployment or underemployment shall not be limited to occupational choices motivated only by an intent to avoid or reduce the payment of child support but can be based on any intentional choice or act that affects a parent's income. In determining willful or voluntary unemployment or underemployment, the court may examine whether there is a substantial likelihood that the parent could, with reasonable effort, apply his or her education, skills, or training to produce income. Specific factors for the court to consider when determining willful or voluntary unemployment or underemployment include, but are not limited to:

(i) The parent's past and present employment;

(ii) The parent's education and training;

(iii) Whether unemployment or underemployment for the purpose of pursuing additional training or education is reasonable in light of the parent's responsibility to support his or her child and, to this end, whether the training or education may ultimately benefit the child in the case immediately under consideration by increasing the parent's level of support for that child in the future;

(iv) A parent's ownership of valuable assets and resources, such as an expensive home or automobile, that appear inappropriate or unreasonable for the income claimed by the parent;

(v) The parent's own health and ability to work outside the home; and

(vi) The parent's role as caretaker of a child of that parent, a disabled or seriously ill child of that parent, or a disabled or seriously ill adult child of that parent, or any other disabled or seriously ill relative for whom that parent has assumed the role of caretaker, which eliminates or substantially reduces the parent's ability to work outside the home, and the need of that parent to continue in the role of caretaker in the future. When considering the income potential of a parent whose work experience is limited due to the caretaker role of that parent, the court shall consider the following factors:

(I) Whether the parent acted in the role of full-time caretaker immediately prior to separation by the married parties or prior to the divorce or annulment of the marriage or dissolution of another relationship in which the parent was a full-time caretaker;

(II) The length of time the parent staying at home has remained out of the work force for this purpose;

(III) The parent's education, training, and ability to work; and

(IV) Whether the parent is caring for a child who is four years of age or younger. If the court or the jury determines that a parent is willfully or voluntarily unemployed or underemployed, child support shall be calculated based on a determination of earning capacity, as evidenced by educational level or previous work experience. In the absence of any other reliable evidence, income may be imputed to the parent pursuant to a determination that gross income for the current year is based on a 40 hour workweek at minimum wage.

A determination of willful and voluntary unemployment or underemployment shall not be made when an individual is activated from the National Guard or other armed forces unit or enlists or is drafted for full-time service in the armed forces of the United States.

(5) Adjustments to gross income.

(A) Self-employment. One-half of the self-employment and Medicare taxes shall be calculated as follows:

(i) Six and two-tenths percent of self-employment income up to the maximum amount to which federal old age, survivors, and disability insurance (OASDI) applies; plus

(ii) One and forty-five one-hundredths of a percent of self-employment income for Medicare

and this amount shall be deducted from a self-employed parent's monthly gross income.

(B) Preexisting orders. An adjustment to the parent's monthly gross income shall be made on the Child Support Schedule B -- Adjusted Income for current preexisting orders for a period of not less than 12 months immediately prior to the date of the hearing or such period that an order has been in effect if less than 12 months prior to the date of the hearing before the court to set, modify, or enforce child support.

(i) In calculating the adjustment for preexisting orders, the court shall include only those preexisting orders meeting the criteria set forth in subparagraph (a)(18)(B);

(ii) The priority for preexisting orders shall be determined by the date and time of filing with the clerk of court of the initial order in each case. Subsequent modifications of the initial support order shall not affect the priority position established by the date and time of the initial order. In any modification proceeding, the court rendering the decision shall make a specific finding of the date, and time if known, of the initial order of the case;

(iii) Adjustments shall be allowed for current preexisting support only to the extent that the payments are actually being paid as evidenced by documentation including, but not limited to, payment history from a court clerk, the child support services' computer data base, the child support payment history, or canceled checks or other written proof of payments paid directly to the other parent. The maximum credit allowed for a preexisting order is an average of the amount of current support actually paid under the preexisting order over the past 12 months prior to the hearing date;

(iv) All preexisting orders shall be entered on the Child Support Schedule B -- Adjusted Income for the purpose of calculating the total amount of the credit to be included on the child support worksheet; and

(v) Payments being made by a parent on any arrearages shall not be considered payments on preexisting orders or subsequent orders and shall not be used as a basis for reducing gross income.

(C) Theoretical child support orders. In addition to the adjustments to monthly gross income for self-employment taxes provided in subparagraph (A) of this paragraph and for preexisting orders provided in subparagraph (B) of this paragraph, credits for either parent's other qualified child living in the parent's home for whom the parent owes a legal duty of support may be considered by the court for the purpose of reducing the parent's gross income. To consider a parent's other qualified children for determining the theoretical child support order, a parent shall present documentary evidence of the parent-child relationship to the court. Adjustments to income pursuant to this subparagraph may be considered in such circumstances in which the failure to consider a qualified child would cause substantial hardship to the parent; provided, however, that such consideration of an adjustment shall be based upon the best interest of the child for whom child support is being awarded. If the court, in its discretion, decides to apply the qualified child adjustment, the basic child support obligation of the parent for the number of other qualified children living with such parent shall be determined based upon that parent's monthly gross income. Except for self-employment taxes paid, no other amounts shall be subtracted from the parent's monthly gross income when calculating a theoretical child support order under this subparagraph. The basic child support obligation for such parent shall be multiplied by 75 percent and the resulting amount shall be subtracted from such parent's monthly gross income and entered on the Child Support Schedule B -- Adjusted Income.

(D) Multiple family situations. In multiple family situations, the priority of adjustments to a parent's monthly gross income shall be calculated in the following order:

(i) Preexisting orders according to the date and time of the initial order as set forth in subparagraph (B) of this paragraph; and

(ii) Application of any credit for a parent's other qualified children using the procedure set forth in subparagraph (C) of this paragraph.

(g) Parenting time deviation. The court or the jury may deviate from the presumptive amount of child support as set forth in subparagraph (i)(2)(K) of this Code section.

(h) Adjusted support obligation. The child support obligation table does not include the cost of the parent's work related child care costs, health insurance premiums, or uninsured health care expenses. The additional expenses for the child's health insurance premiums and work related child care costs shall be included in the calculations to determine child support. A nonparent custodian's expenses for work related child care costs and health insurance premiums shall be taken into account when establishing a final child support order.

(1) Work related child care costs.

(A) Work related child care costs necessary for the parent's employment, education, or vocational training that are determined by the court to be appropriate, and that are appropriate to the parents' financial abilities and to the lifestyle of the child if the parents and child were living together, shall be averaged for a monthly amount and entered on the child support worksheet in the column of the parent initially paying the expense. Work related child care costs of a nonparent custodian shall be considered when determining the amount of this expense.

(B) If a child care subsidy is being provided pursuant to a means-tested public assistance program, only the amount of the child care expense actually paid by either parent or a nonparent custodian shall be included in the calculation.

(C) If either parent is the provider of child care services to the child for whom support is being determined, the value of those services shall not be an adjustment to the basic child support obligation when calculating the support award.

(D) If child care is provided without charge to the parent, the value of these services shall not be an adjustment to the basic child support obligation. If child care is or will be provided by a person who is paid for his or her services, proof of actual cost or payment shall be shown to the court before the court includes such payment in its consideration.

(E) The amount of work related child care costs shall be determined and added as an adjustment to the basic child support obligation as "additional expenses" whether paid directly by the parent or through a payroll deduction.

(F) The total amount of work related child care costs shall be divided between the parents pro rata to determine the presumptive amount of child support and shall be included in the worksheet and written order of the court.

(2) Cost of health insurance premiums.

(A) (i) The amount that is, or will be, paid by a parent for health insurance for the child for whom support is being determined shall be an adjustment to the basic child support obligation and prorated between the parents based upon their respective incomes. Payments made by a parent's employer for health insurance and not deducted from the parent's wages shall not be included. When a child for whom support is being determined is covered by a family policy, only the health insurance premium actually attributable to that child shall be added.

(ii) The amount of the cost for the child's health insurance premium shall be determined and added as an adjustment to the basic child support obligation as "additional expenses" whether paid directly by the parent or through a payroll deduction.

(iii) The total amount of the cost for the child's health insurance premium shall be divided between the parents pro rata to determine the total presumptive amount of child support and shall be included in the Child Support Schedule D -- Additional Expenses and written order of the court together with the amount of the basic child support obligation.

(B) (i) If either parent has health insurance reasonably available at reasonable cost that provides for the health care needs of the child, then an amount to cover the cost of the premium shall be added as an adjustment to the basic child support obligation. A health insurance premium paid by a nonparent custodian shall be included when determining the amount of health insurance expense. In determining the amount to be added to the order for the health insurance cost, only the amount of the health insurance cost attributable to the child who is the subject of the order shall be included.

(ii) If coverage is applicable to other persons and the amount of the health insurance premium attributable to the child who is the subject of the current action for support is not verifiable, the total cost to the parent paying the premium shall be prorated by the number of persons covered so that only the cost attributable to the child who is the subject of the order under consideration is included. The amount of health insurance premium shall be determined by dividing the total amount of the insurance premium by the number of persons covered by the insurance policy and multiplying the resulting amount by the number of children covered by the insurance policy. The monthly cost of health insurance premium shall be entered on the Child Support Schedule D -- Additional Expenses in the column of the parent paying the premium.

(iii) Eligibility for or enrollment of the child in Medicaid or PeachCare for Kids Program shall not satisfy the requirement that the final child support order provide for the child's health care needs. Health coverage through PeachCare for Kids Program and Medicaid shall not prevent a court from ordering either or both parents to obtain other health insurance.

(3) Uninsured health care expenses.

(A) The child's uninsured health care expenses shall be the financial responsibility of both parents. The final child support order shall include provisions for payment of the uninsured health care expenses; provided, however, that the uninsured health care expenses shall not be used for the purpose of calculating the amount of child support. The parents shall divide the uninsured health care expenses pro rata, unless otherwise specifically ordered by the court.

(B) If a parent fails to pay his or her pro rata share of the child's uninsured health care expenses, as specified in the final child support order, within a reasonable time after receipt of evidence documenting the uninsured portion of the expense:

(i) The other parent or the nonparent custodian may enforce payment of the expense by any means permitted by law; or

(ii) Child support services shall pursue enforcement of payment of such unpaid expenses only if the unpaid expenses have been reduced to a judgment in a sum certain amount.

(i) Grounds for deviation.

(1) General principles.

(A) The amount of child support established by this Code section and the presumptive amount of child support are rebuttable and the court or the jury may deviate from the presumptive amount of child support in compliance with this subsection. In deviating from the presumptive amount of child support, primary consideration shall be given to the best interest of the child for whom support under this Code section is being determined. A nonparent custodian's expenses may be the basis for a deviation.

(B) When ordering a deviation from the presumptive amount of child support, the court or the jury shall consider all available income of the parents and shall make written findings or special interrogatory findings that an amount of child support other than the amount calculated is reasonably necessary to provide for the needs of the child for whom child support is being determined and the order or special interrogatory shall state:

(i) The reasons for the deviation from the presumptive amount of child support;

(ii) The amount of child support that would have been required under this Code section if the presumptive amount of child support had not been rebutted; and

(iii) How, in its determination:

(I) Application of the presumptive amount of child support would be unjust or inappropriate; and

(II) The best interest of the child for whom support is being determined will be served by deviation from the presumptive amount of child support.

(C) No deviation in the presumptive amount of child support shall be made which seriously impairs the ability of the custodial parent to maintain minimally adequate housing, food, and clothing for the child being supported by the order and to provide other basic necessities, as determined by the court or the jury.

(D) If the circumstances which supported the deviation cease to exist, the final child support order may be modified as set forth in subsection (k) of this Code section to eliminate the deviation.

(2) Specific deviations.

(A) High income. For purposes of this subparagraph, parents are considered to be high-income parents if their combined adjusted income exceeds $30,000.00 per month. For high-income parents, the court shall set the basic child support obligation at the highest amount allowed by the child support obligation table but the court or the jury may consider upward deviation to attain an appropriate award of child support for high-income parents which is consistent with the best interest of the child.

(B) Low income.

(i) If the noncustodial parent can provide evidence sufficient to demonstrate no earning capacity or that his or her pro rata share of the presumptive amount of child support would create an extreme economic hardship for such parent, the court may consider a low-income deviation.

(ii) A noncustodial parent whose sole source of income is supplemental security income received under Title XVI of the federal Social Security Act shall be considered to have no earning capacity.

(iii) The court or the jury shall examine all attributable and excluded sources of income, assets, and benefits available to the noncustodial parent and may consider all reasonable expenses of the noncustodial parent, ensuring that such expenses are actually paid by the noncustodial parent and are clearly justified expenses.

(iv) In considering a request for a low-income deviation, the court or the jury shall then weigh the income and all attributable and excluded sources of income, assets, and benefits and all reasonable expenses of each parent, the relative hardship that a reduction in the amount of child support paid to the custodial parent would have on the custodial parent's household, the needs of each parent, the needs of the child for whom child support is being determined, and the ability of the noncustodial parent to pay child support.

(v) Following a review of the noncustodial parent's gross income and expenses, and taking into account each parent's basic child support obligation adjusted by health insurance and work related child care costs and the relative hardships on the parents and the child, the court or the jury, upon request by either party or upon the court's initiative, may consider a downward deviation to attain an appropriate award of child support which is consistent with the best interest of the child.

(vi) For the purpose of calculating a low-income deviation, the noncustodial parent's minimum child support for one child shall be not less than $100.00 per month, and such amount shall be increased by at least $50.00 for each additional child for the same case for which child support is being ordered.

(vii) A low-income deviation granted pursuant to this subparagraph shall apply only to the current child support amount and shall not prohibit an additional amount being ordered to reduce a noncustodial parent's arrears.

(viii) If a low-income deviation is granted pursuant to this subparagraph, such deviation shall not prohibit the court or jury from granting an increase or decrease to the presumptive amount of child support by the use of any other specific or nonspecific deviation.

(C) Other health related insurance. If the court or the jury finds that either parent has vision or dental insurance available at a reasonable cost for the child, the court may deviate from the presumptive amount of child support for the cost of such insurance.

(D) Life insurance. In accordance with Code Section 19-6-34, if the court or the jury finds that either parent has purchased life insurance on the life of either parent or the lives of both parents for the benefit of the child, the court may deviate from the presumptive amount of child support for the cost of such insurance by either adding or subtracting the amount of the premium.

(E) Child and dependent care tax credit. If the court or the jury finds that one of the parents is entitled to the Child and Dependent Care Tax Credit, the court or the jury may deviate from the presumptive amount of child support in consideration of such credit.

(F) Travel expenses. If court ordered visitation related travel expenses are substantial due to the distance between the parents, the court may order the allocation of such costs or the jury may by a finding in its special interrogatory allocate such costs by deviation from the presumptive amount of child support, taking into consideration the circumstances of the respective parents as well as which parent moved and the reason for such move.

(G) Alimony. Actual payments of alimony shall not be considered as a deduction from gross income but may be considered as a deviation from the presumptive amount of child support. If the court or the jury considers the actual payment of alimony, the court shall make a written finding of such consideration or the jury, in its special interrogatory, shall make a written finding of such consideration as a basis for deviation from the presumptive amount of child support.

(H) Mortgage. If the noncustodial parent is providing shelter, such as paying the mortgage of the home, or has provided a home at no cost to the custodial parent in which the child resides, the court or the jury may allocate such costs or an amount equivalent to such costs by deviation from the presumptive amount of child support, taking into consideration the circumstances of the respective parents and the best interest of the child.

(I) Permanency plan or foster care plan. In cases where the child is in the legal custody of the Department of Human Services, the child protection or foster care agency of another state or territory, or any other child-caring entity, public or private, the court or the jury may consider a deviation from the presumptive amount of child support if the deviation will assist in accomplishing a permanency plan or foster care plan for the child that has a goal of returning the child to the parent or parents and the parent's need to establish an adequate household or to otherwise adequately prepare herself or himself for the return of the child clearly justifies a deviation for this purpose.

(J) Extraordinary expenses. The child support obligation table includes average child rearing expenditures for families given the parents' combined adjusted income and number of children. Extraordinary expenses are in excess of average amounts estimated in the child support obligation table and are highly variable among families. Extraordinary expenses shall be considered on a case-by-case basis in the calculation of support and may form the basis for deviation from the presumptive amount of child support so that the actual amount of the expense is considered in the calculation of the final child support order for only those families actually incurring the expense. Extraordinary expenses shall be prorated between the parents by assigning or deducting credit for actual payments for extraordinary expenses.

(i) Extraordinary educational expenses. Extraordinary educational expenses may be a basis for deviation from the presumptive amount of child support. Extraordinary educational expenses include, but are not limited to, tuition, room and board, lab fees, books, fees, and other reasonable and necessary expenses associated with special needs education or private elementary and secondary schooling that are appropriate to the parent's financial abilities and to the lifestyle of the child if the parents and the child were living together.

(I) In determining the amount of deviation for extraordinary educational expenses, scholarships, grants, stipends, and other cost-reducing programs received by or on behalf of the child shall be considered; and

(II) If a deviation is allowed for extraordinary educational expenses, a monthly average of the extraordinary educational expenses shall be based on evidence of prior or anticipated expenses and entered on the Child Support Schedule E -- Deviations.

(ii) Special expenses incurred for child rearing. Special expenses incurred for child rearing, including, but not limited to, quantifiable expense variations related to the food, clothing, and hygiene costs of children at different age levels, may be a basis for a deviation from the presumptive amount of child support. Such expenses include, but are not limited to, summer camp; music or art lessons; travel; school sponsored extracurricular activities, such as band, clubs, and athletics; and other activities intended to enhance the athletic, social, or cultural development of a child but not otherwise required to be used in calculating the presumptive amount of child support as are health insurance premiums and work related child care costs. A portion of the basic child support obligation is intended to cover average amounts of special expenses incurred in the rearing of a child. In order to determine if a deviation for special expenses is warranted, the court or the jury shall consider the full amount of the special expenses as described in this division; and when these special expenses exceed 7 percent of the basic child support obligation, then the additional amount of special expenses shall be considered as a deviation to cover the full amount of the special expenses.

(iii) Extraordinary medical expenses. In instances of extreme economic hardship involving extraordinary medical expenses not covered by insurance, the court or the jury may consider a deviation from the presumptive amount of child support for extraordinary medical expenses. Such expenses may include, but are not limited to, extraordinary medical expenses of the child or a parent of the child; provided, however, that any such deviation:

(I) Shall not act to leave a child unsupported; and

(II) May be ordered for a specific period of time measured in months.

When extraordinary medical expenses are claimed, the court or the jury shall consider the resources available for meeting such needs, including sources available from agencies and other adults.

(K) Parenting time.

(i) The child support obligation table is based upon expenditures for a child in intact households. The court may order or the jury may find by special interrogatory a deviation from the presumptive amount of child support when special circumstances make the presumptive amount of child support excessive or inadequate due to extended parenting time as set forth in the order of visitation or when the child resides with both parents equally.

(ii) If the court or the jury determines that a parenting time deviation is applicable, then such deviation shall be included with all other deviations and be treated as a deduction.

(iii) In accordance with subsection (d) of Code Section 19-11-8, if any action or claim for parenting time or a parenting time deviation is brought under this subparagraph, it shall be an action or claim solely between the custodial parent and the noncustodial parent, and not any third parties, including child support services.

(3) Nonspecific deviations. Deviations from the presumptive amount of child support may be appropriate for reasons in addition to those established under this subsection when the court or the jury finds it is in the best interest of the child.

(j) Involuntary loss of income.

(1) In the event a parent suffers an involuntary termination of employment, has an extended involuntary loss of average weekly hours, is involved in an organized strike, incurs a loss of health, or similar involuntary adversity resulting in a loss of income of 25 percent or more, then the portion of child support attributable to lost income shall not accrue from the date of the service of the petition for modification, provided that service is made on the other parent. It shall not be considered an involuntary termination of employment if the parent has left the employer without good cause in connection with the parent's most recent work.

(2) In the event a modification action is filed pursuant to this subsection, the court shall make every effort to expedite hearing such action.

(3) The court may, at its discretion, phase in the new child support award over a period of up to one year with the phasing in being largely evenly distributed with at least an initial immediate adjustment of not less than 25 percent of the difference and at least one intermediate adjustment prior to the final adjustment at the end of the phase-in period.

(k) Modification.

(1) Except as provided in paragraph (2) of this subsection, a parent shall not have the right to petition for modification of the child support award regardless of the length of time since the establishment of the child support award unless there is a substantial change in either parent's income and financial status or the needs of the child.

(2) No petition to modify child support may be filed by either parent within a period of two years from the date of the final order on a previous petition to modify by the same parent except where:

(A) A noncustodial parent has failed to exercise the court ordered visitation;

(B) A noncustodial parent has exercised a greater amount of visitation than was provided in the court order; or

(C) The motion to modify is based upon an involuntary loss of income as set forth in subsection (j) of this Code section.

(3) (A) If there is a difference of at least 15 percent but less than 30 percent between a new award and a Georgia child support order entered prior to January 1, 2007, the court may, at its discretion, phase in the new child support award over a period of up to one year with the phasing in being largely evenly distributed with at least an initial immediate adjustment of not less than 25 percent of the difference and at least one intermediate adjustment prior to the final adjustment at the end of the phase-in period.

(B) If there is a difference of 30 percent or more between a new award and a Georgia child support order entered prior to January 1, 2007, the court may, at its discretion, phase in the new child support award over a period of up to two years with the phasing in being largely evenly distributed with at least an initial immediate adjustment of not less than 25 percent of the difference and at least one intermediate adjustment prior to the final adjustment at the end of the phase-in period.

(C) All child support service's case reviews and modifications shall proceed and be governed by Code Section 19-11-12. Subsequent changes to the child support obligation table shall be a reason to request a review for modification from child support services to the extent that such changes are consistent with the requirements of Code Section 19-11-12.

(4) A petition for modification shall be filed under the same rules of procedure applicable to divorce proceedings. The court may allow, upon motion, the temporary modification of a child support order pending the final trial on the petition. An order granting temporary modification shall be subject to revision by the court at any time before the final trial. A jury may be demanded on a petition for modification but the jury shall only be responsible for determining a parent's gross income and any deviations. In the hearing upon a petition for modification, testimony may be given and evidence introduced relative to the change of circumstances, income and financial status of either parent, or in the needs of the child. After hearing both parties and the evidence, the court may modify and revise the previous judgment, in accordance with the changed circumstances, income and financial status of either parent, or in the needs of the child, if such change or changes are satisfactorily proven so as to warrant the modification and revision and such modification and revisions are in the child's best interest. The court shall enter a written order specifying the basis for the modification, if any, and shall include all of the information set forth in paragraph (2) of subsection (c) of this Code section.

(5) In proceedings for the modification of a child support award pursuant to the provisions of this Code section, the court may award attorney's fees, costs, and expenses of litigation to the prevailing party as the interests of justice may require. Where a custodial parent prevails in an upward modification of child support based upon the noncustodial parent's failure to be available and willing to exercise court ordered visitation, reasonable and necessary attorney's fees and expenses of litigation shall be awarded to the custodial parent.

(l) Split parenting. In cases of split parenting, a worksheet shall be prepared separately for the child for whom the father is the custodial parent and for the child for whom the mother is the custodial parent, and that worksheet shall be filed with the clerk of court. For each split parenting custodial situation, the court shall determine:

(1) Which parent is the obligor;

(2) The presumptive amount of child support;

(3) The actual award of child support, if different from the presumptive amount of child support;

(4) How and when the sum certain amount of child support owed shall be paid; and

(5) Any other child support responsibilities for each parent.

(m) Worksheets.

(1) Schedules and worksheets shall be prepared by the parties for purposes of calculating the amount of child support. In child support services cases in which neither parent prepared a worksheet, the court may rely on the worksheet prepared by child support services as a basis for its order. Information from the schedules shall be entered on the child support worksheet. The child support worksheet and, if there are any deviations, Schedule E shall be attached to the final court order or judgment; provided, however, that any order entered pursuant to Code Section 19-13-4 shall not be required to have such worksheet and schedule attached thereto.

(2) The child support worksheet and schedules shall be promulgated by the Georgia Child Support Commission.

(n) Child support obligation table. The child support obligation table shall be proposed by the Georgia Child Support Commission and shall be as codified in subsection (o) of this Code section.

(o) Georgia Schedule of Basic Child Support Obligations.

Georgia Schedule of Basic Child Support Obligations

Combined One Two Three Four Five Six

Adjusted Child Children Children Children Children Children

Income

$ 800.00 $ 197.00 $ 283.00 $ 330.00 $ 367.00 $ 404.00 $ 440.00

850.00 208.00 298.00 347.00 387.00 425.00 463.00

900.00 218.00 313.00 364.00 406.00 447.00 486.00

950.00 229.00 328.00 381.00 425.00 468.00 509.00

1,000.00 239.00 343.00 398.00 444.00 489.00 532.00

1,050.00 250.00 357.00 415.00 463.00 510.00 554.00

1,100.00 260.00 372.00 432.00 482.00 530.00 577.00

1,150.00 270.00 387.00 449.00 501.00 551.00 600.00

1,200.00 280.00 401.00 466.00 520.00 572.00 622.00

1,250.00 291.00 416.00 483.00 539.00 593.00 645.00

1,300.00 301.00 431.00 500.00 558.00 614.00 668.00

1,350.00 311.00 445.00 517.00 577.00 634.00 690.00

1,400.00 321.00 459.00 533.00 594.00 654.00 711.00

1,450.00 331.00 473.00 549.00 612.00 673.00 733.00

1,500.00 340.00 487.00 565.00 630.00 693.00 754.00

1,550.00 350.00 500.00 581.00 647.00 712.00 775.00

1,600.00 360.00 514.00 597.00 665.00 732.00 796.00

1,650.00 369.00 528.00 612.00 683.00 751.00 817.00

1,700.00 379.00 542.00 628.00 701.00 771.00 838.00

1,750.00 389.00 555.00 644.00 718.00 790.00 860.00

1,800.00 398.00 569.00 660.00 736.00 809.00 881.00

1,850.00 408.00 583.00 676.00 754.00 829.00 902.00

1,900.00 418.00 596.00 692.00 771.00 848.00 923.00

1,950.00 427.00 610.00 708.00 789.00 868.00 944.00

2,000.00 437.00 624.00 723.00 807.00 887.00 965.00

2,050.00 446.00 637.00 739.00 824.00 906.00 986.00

2,100.00 455.00 650.00 754.00 840.00 924.00 1,006.00

2,150.00 465.00 663.00 769.00 857.00 943.00 1,026.00

2,200.00 474.00 676.00 783.00 873.00 961.00 1,045.00

2,250.00 483.00 688.00 798.00 890.00 979.00 1,065.00

2,300.00 492.00 701.00 813.00 907.00 997.00 1,085.00

2,350.00 501.00 714.00 828.00 923.00 1,016.00 1,105.00

2,400.00 510.00 727.00 843.00 940.00 1,034.00 1,125.00

2,450.00 519.00 740.00 858.00 956.00 1,052.00 1,145.00

2,500.00 528.00 752.00 873.00 973.00 1,070.00 1,165.00

2,550.00 537.00 765.00 888.00 990.00 1,089.00 1,184.00

2,600.00 547.00 778.00 902.00 1,006.00 1,107.00 1,204.00

2,650.00 556.00 791.00 917.00 1,023.00 1,125.00 1,224.00

2,700.00 565.00 804.00 932.00 1,039.00 1,143.00 1,244.00

2,750.00 574.00 816.00 947.00 1,056.00 1,162.00 1,264.00

2,800.00 583.00 829.00 962.00 1,073.00 1,180.00 1,284.00

2,850.00 592.00 842.00 977.00 1,089.00 1,198.00 1,303.00

2,900.00 601.00 855.00 992.00 1,106.00 1,216.00 1,323.00

2,950.00 611.00 868.00 1,006.00 1,122.00 1,234.00 1,343.00

3,000.00 620.00 881.00 1,021.00 1,139.00 1,253.00 1,363.00

3,050.00 629.00 893.00 1,036.00 1,155.00 1,271.00 1,383.00

3,100.00 638.00 906.00 1,051.00 1,172.00 1,289.00 1,402.00

3,150.00 647.00 919.00 1,066.00 1,188.00 1,307.00 1,422.00

3,200.00 655.00 930.00 1,079.00 1,203.00 1,323.00 1,440.00

3,250.00 663.00 941.00 1,092.00 1,217.00 1,339.00 1,457.00

3,300.00 671.00 952.00 1,104.00 1,231.00 1,355.00 1,474.00

3,350.00 679.00 963.00 1,117.00 1,246.00 1,370.00 1,491.00

3,400.00 687.00 974.00 1,130.00 1,260.00 1,386.00 1,508.00

3,450.00 694.00 985.00 1,143.00 1,274.00 1,402.00 1,525.00

3,500.00 702.00 996.00 1,155.00 1,288.00 1,417.00 1,542.00

3,550.00 710.00 1,008.00 1,168.00 1,303.00 1,433.00 1,559.00

3,600.00 718.00 1,019.00 1,181.00 1,317.00 1,448.00 1,576.00

3,650.00 726.00 1,030.00 1,194.00 1,331.00 1,464.00 1,593.00

3,700.00 734.00 1,041.00 1,207.00 1,345.00 1,480.00 1,610.00

3,750.00 741.00 1,051.00 1,219.00 1,359.00 1,495.00 1,627.00

3,800.00 749.00 1,062.00 1,231.00 1,373.00 1,510.00 1,643.00

3,850.00 756.00 1,072.00 1,243.00 1,386.00 1,525.00 1,659.00

3,900.00 764.00 1,083.00 1,255.00 1,400.00 1,540.00 1,675.00

3,950.00 771.00 1,093.00 1,267.00 1,413.00 1,555.00 1,691.00

4,000.00 779.00 1,104.00 1,280.00 1,427.00 1,569.00 1,707.00

4,050.00 786.00 1,114.00 1,292.00 1,440.00 1,584.00 1,724.00

4,100.00 794.00 1,125.00 1,304.00 1,454.00 1,599.00 1,740.00

4,150.00 801.00 1,135.00 1,316.00 1,467.00 1,614.00 1,756.00

4,200.00 809.00 1,146.00 1,328.00 1,481.00 1,629.00 1,772.00

4,250.00 816.00 1,156.00 1,340.00 1,494.00 1,643.00 1,788.00

4,300.00 824.00 1,167.00 1,352.00 1,508.00 1,658.00 1,804.00

4,350.00 831.00 1,177.00 1,364.00 1,521.00 1,673.00 1,820.00

4,400.00 839.00 1,188.00 1,376.00 1,534.00 1,688.00 1,836.00

4,450.00 846.00 1,198.00 1,388.00 1,548.00 1,703.00 1,853.00

4,500.00 853.00 1,209.00 1,400.00 1,561.00 1,718.00 1,869.00

4,550.00 861.00 1,219.00 1,412.00 1,575.00 1,732.00 1,885.00

4,600.00 868.00 1,230.00 1,425.00 1,588.00 1,747.00 1,901.00

4,650.00 876.00 1,240.00 1,437.00 1,602.00 1,762.00 1,917.00

4,700.00 883.00 1,251.00 1,449.00 1,615.00 1,777.00 1,933.00

4,750.00 891.00 1,261.00 1,461.00 1,629.00 1,792.00 1,949.00

4,800.00 898.00 1,271.00 1,473.00 1,642.00 1,807.00 1,966.00

4,850.00 906.00 1,282.00 1,485.00 1,656.00 1,821.00 1,982.00

4,900.00 911.00 1,289.00 1,493.00 1,664.00 1,831.00 1,992.00

4,950.00 914.00 1,293.00 1,496.00 1,668.00 1,835.00 1,997.00

5,000.00 917.00 1,297.00 1,500.00 1,672.00 1,839.00 2,001.00

5,050.00 921.00 1,300.00 1,503.00 1,676.00 1,844.00 2,006.00

5,100.00 924.00 1,304.00 1,507.00 1,680.00 1,848.00 2,011.00

5,150.00 927.00 1,308.00 1,510.00 1,684.00 1,852.00 2,015.00

5,200.00 930.00 1,312.00 1,514.00 1,688.00 1,857.00 2,020.00

5,250.00 934.00 1,316.00 1,517.00 1,692.00 1,861.00 2,025.00

5,300.00 937.00 1,320.00 1,521.00 1,696.00 1,865.00 2,029.00

5,350.00 940.00 1,323.00 1,524.00 1,700.00 1,870.00 2,034.00

5,400.00 943.00 1,327.00 1,528.00 1,704.00 1,874.00 2,039.00

5,450.00 947.00 1,331.00 1,531.00 1,708.00 1,878.00 2,044.00

5,500.00 950.00 1,335.00 1,535.00 1,711.00 1,883.00 2,048.00

5,550.00 953.00 1,339.00 1,538.00 1,715.00 1,887.00 2,053.00

5,600.00 956.00 1,342.00 1,542.00 1,719.00 1,891.00 2,058.00

5,650.00 960.00 1,347.00 1,546.00 1,724.00 1,896.00 2,063.00

5,700.00 964.00 1,352.00 1,552.00 1,731.00 1,904.00 2,071.00

5,750.00 968.00 1,357.00 1,558.00 1,737.00 1,911.00 2,079.00

5,800.00 971.00 1,363.00 1,564.00 1,744.00 1,918.00 2,087.00

5,850.00 975.00 1,368.00 1,570.00 1,750.00 1,925.00 2,094.00

5,900.00 979.00 1,373.00 1,575.00 1,757.00 1,932.00 2,102.00

5,950.00 983.00 1,379.00 1,581.00 1,763.00 1,939.00 2,110.00

6,000.00 987.00 1,384.00 1,587.00 1,770.00 1,947.00 2,118.00

6,050.00 991.00 1,389.00 1,593.00 1,776.00 1,954.00 2,126.00

6,100.00 995.00 1,394.00 1,599.00 1,783.00 1,961.00 2,133.00

6,150.00 999.00 1,400.00 1,605.00 1,789.00 1,968.00 2,141.00

6,200.00 1,003.00 1,405.00 1,610.00 1,796.00 1,975.00 2,149.00

6,250.00 1,007.00 1,410.00 1,616.00 1,802.00 1,982.00 2,157.00

6,300.00 1,011.00 1,416.00 1,622.00 1,809.00 1,989.00 2,164.00

6,350.00 1,015.00 1,421.00 1,628.00 1,815.00 1,996.00 2,172.00

6,400.00 1,018.00 1,426.00 1,633.00 1,821.00 2,003.00 2,180.00

6,450.00 1,023.00 1,432.00 1,639.00 1,828.00 2,011.00 2,188.00

6,500.00 1,027.00 1,437.00 1,646.00 1,835.00 2,018.00 2,196.00

6,550.00 1,031.00 1,442.00 1,652.00 1,841.00 2,026.00 2,204.00

6,600.00 1,035.00 1,448.00 1,658.00 1,848.00 2,033.00 2,212.00

6,650.00 1,039.00 1,453.00 1,664.00 1,855.00 2,040.00 2,220.00

6,700.00 1,043.00 1,459.00 1,670.00 1,862.00 2,048.00 2,228.00

6,750.00 1,047.00 1,464.00 1,676.00 1,869.00 2,055.00 2,236.00

6,800.00 1,051.00 1,470.00 1,682.00 1,875.00 2,063.00 2,244.00

6,850.00 1,055.00 1,475.00 1,688.00 1,882.00 2,070.00 2,252.00

6,900.00 1,059.00 1,480.00 1,694.00 1,889.00 2,078.00 2,260.00

6,950.00 1,063.00 1,486.00 1,700.00 1,896.00 2,085.00 2,269.00

7,000.00 1,067.00 1,491.00 1,706.00 1,902.00 2,092.00 2,277.00

7,050.00 1,071.00 1,497.00 1,712.00 1,909.00 2,100.00 2,285.00

7,100.00 1,075.00 1,502.00 1,718.00 1,916.00 2,107.00 2,293.00

7,150.00 1,079.00 1,508.00 1,724.00 1,923.00 2,115.00 2,301.00

7,200.00 1,083.00 1,513.00 1,730.00 1,929.00 2,122.00 2,309.00

7,250.00 1,087.00 1,518.00 1,736.00 1,936.00 2,130.00 2,317.00

7,300.00 1,092.00 1,524.00 1,742.00 1,943.00 2,137.00 2,325.00

7,350.00 1,096.00 1,529.00 1,748.00 1,950.00 2,144.00 2,333.00

7,400.00 1,100.00 1,535.00 1,755.00 1,956.00 2,152.00 2,341.00

7,450.00 1,104.00 1,540.00 1,761.00 1,963.00 2,159.00 2,349.00

7,500.00 1,108.00 1,546.00 1,767.00 1,970.00 2,167.00 2,357.00

7,550.00 1,112.00 1,552.00 1,773.00 1,977.00 2,175.00 2,366.00

7,600.00 1,116.00 1,556.00 1,778.00 1,983.00 2,181.00 2,373.00

7,650.00 1,117.00 1,557.00 1,779.00 1,984.00 2,182.00 2,375.00

7,700.00 1,118.00 1,559.00 1,781.00 1,986.00 2,184.00 2,376.00

7,750.00 1,119.00 1,560.00 1,782.00 1,987.00 2,186.00 2,378.00

7,800.00 1,120.00 1,562.00 1,784.00 1,989.00 2,188.00 2,380.00

7,850.00 1,122.00 1,563.00 1,785.00 1,990.00 2,189.00 2,382.00

7,900.00 1,123.00 1,565.00 1,786.00 1,992.00 2,191.00 2,384.00

7,950.00 1,124.00 1,566.00 1,788.00 1,993.00 2,193.00 2,386.00

8,000.00 1,125.00 1,567.00 1,789.00 1,995.00 2,194.00 2,387.00

8,050.00 1,127.00 1,569.00 1,790.00 1,996.00 2,196.00 2,389.00

8,100.00 1,128.00 1,570.00 1,792.00 1,998.00 2,198.00 2,391.00

8,150.00 1,129.00 1,572.00 1,793.00 1,999.00 2,199.00 2,393.00

8,200.00 1,130.00 1,573.00 1,795.00 2,001.00 2,201.00 2,395.00

8,250.00 1,131.00 1,575.00 1,796.00 2,003.00 2,203.00 2,397.00

8,300.00 1,133.00 1,576.00 1,797.00 2,004.00 2,204.00 2,398.00

8,350.00 1,134.00 1,578.00 1,799.00 2,006.00 2,206.00 2,400.00

8,400.00 1,135.00 1,579.00 1,800.00 2,007.00 2,208.00 2,402.00

8,450.00 1,136.00 1,580.00 1,802.00 2,009.00 2,210.00 2,404.00

8,500.00 1,138.00 1,582.00 1,803.00 2,010.00 2,211.00 2,406.00

8,550.00 1,139.00 1,583.00 1,804.00 2,012.00 2,213.00 2,408.00

8,600.00 1,140.00 1,585.00 1,806.00 2,013.00 2,215.00 2,410.00

8,650.00 1,141.00 1,586.00 1,807.00 2,015.00 2,216.00 2,411.00

8,700.00 1,142.00 1,588.00 1,808.00 2,016.00 2,218.00 2,413.00

8,750.00 1,144.00 1,589.00 1,810.00 2,018.00 2,220.00 2,415.00

8,800.00 1,145.00 1,591.00 1,811.00 2,019.00 2,221.00 2,417.00

8,850.00 1,146.00 1,592.00 1,813.00 2,021.00 2,223.00 2,419.00

8,900.00 1,147.00 1,593.00 1,814.00 2,023.00 2,225.00 2,421.00

8,950.00 1,149.00 1,595.00 1,815.00 2,024.00 2,226.00 2,422.00

9,000.00 1,150.00 1,596.00 1,817.00 2,026.00 2,228.00 2,424.00

9,050.00 1,153.00 1,601.00 1,822.00 2,032.00 2,235.00 2,431.00

9,100.00 1,159.00 1,609.00 1,831.00 2,042.00 2,246.00 2,443.00

9,150.00 1,164.00 1,617.00 1,840.00 2,052.00 2,257.00 2,455.00

9,200.00 1,170.00 1,624.00 1,849.00 2,062.00 2,268.00 2,467.00

9,250.00 1,175.00 1,632.00 1,858.00 2,071.00 2,279.00 2,479.00

9,300.00 1,181.00 1,640.00 1,867.00 2,081.00 2,290.00 2,491.00

9,350.00 1,187.00 1,648.00 1,876.00 2,091.00 2,301.00 2,503.00

9,400.00 1,192.00 1,656.00 1,885.00 2,101.00 2,311.00 2,515.00

9,450.00 1,198.00 1,663.00 1,894.00 2,111.00 2,322.00 2,527.00

9,500.00 1,203.00 1,671.00 1,902.00 2,121.00 2,333.00 2,539.00

9,550.00 1,209.00 1,679.00 1,911.00 2,131.00 2,344.00 2,551.00

9,600.00 1,214.00 1,687.00 1,920.00 2,141.00 2,355.00 2,563.00

9,650.00 1,220.00 1,694.00 1,929.00 2,151.00 2,366.00 2,574.00

9,700.00 1,226.00 1,702.00 1,938.00 2,161.00 2,377.00 2,586.00

9,750.00 1,231.00 1,710.00 1,947.00 2,171.00 2,388.00 2,598.00

9,800.00 1,237.00 1,718.00 1,956.00 2,181.00 2,399.00 2,610.00

9,850.00 1,242.00 1,725.00 1,965.00 2,191.00 2,410.00 2,622.00

9,900.00 1,248.00 1,733.00 1,974.00 2,201.00 2,421.00 2,634.00

9,950.00 1,253.00 1,741.00 1,983.00 2,211.00 2,432.00 2,646.00

10,000.00 1,259.00 1,749.00 1,992.00 2,221.00 2,443.00 2,658.00

10,050.00 1,264.00 1,757.00 2,001.00 2,231.00 2,454.00 2,670.00

10,100.00 1,270.00 1,764.00 2,010.00 2,241.00 2,465.00 2,682.00

10,150.00 1,276.00 1,772.00 2,019.00 2,251.00 2,476.00 2,694.00

10,200.00 1,281.00 1,780.00 2,028.00 2,261.00 2,487.00 2,706.00

10,250.00 1,287.00 1,788.00 2,036.00 2,271.00 2,498.00 2,718.00

10,300.00 1,292.00 1,795.00 2,045.00 2,281.00 2,509.00 2,729.00

10,350.00 1,298.00 1,803.00 2,054.00 2,291.00 2,520.00 2,741.00

10,400.00 1,303.00 1,811.00 2,063.00 2,301.00 2,531.00 2,753.00

10,450.00 1,309.00 1,819.00 2,072.00 2,311.00 2,542.00 2,765.00

10,500.00 1,313.00 1,825.00 2,079.00 2,318.00 2,550.00 2,774.00

10,550.00 1,317.00 1,830.00 2,085.00 2,325.00 2,557.00 2,782.00

10,600.00 1,321.00 1,835.00 2,091.00 2,331.00 2,564.00 2,790.00

10,650.00 1,325.00 1,841.00 2,096.00 2,338.00 2,571.00 2,798.00

10,700.00 1,329.00 1,846.00 2,102.00 2,344.00 2,578.00 2,805.00

10,750.00 1,332.00 1,851.00 2,108.00 2,351.00 2,586.00 2,813.00

10,800.00 1,336.00 1,856.00 2,114.00 2,357.00 2,593.00 2,821.00

10,850.00 1,340.00 1,862.00 2,120.00 2,364.00 2,600.00 2,829.00

10,900.00 1,344.00 1,867.00 2,126.00 2,370.00 2,607.00 2,836.00

10,950.00 1,348.00 1,872.00 2,131.00 2,377.00 2,614.00 2,844.00

11,000.00 1,351.00 1,877.00 2,137.00 2,383.00 2,621.00 2,852.00

11,050.00 1,355.00 1,883.00 2,143.00 2,390.00 2,628.00 2,860.00

11,100.00 1,359.00 1,888.00 2,149.00 2,396.00 2,636.00 2,868.00

11,150.00 1,363.00 1,893.00 2,155.00 2,403.00 2,643.00 2,875.00

11,200.00 1,367.00 1,898.00 2,161.00 2,409.00 2,650.00 2,883.00

11,250.00 1,371.00 1,904.00 2,166.00 2,415.00 2,657.00 2,891.00

11,300.00 1,374.00 1,909.00 2,172.00 2,422.00 2,664.00 2,899.00

11,350.00 1,378.00 1,914.00 2,178.00 2,428.00 2,671.00 2,906.00

11,400.00 1,382.00 1,919.00 2,184.00 2,435.00 2,678.00 2,914.00

11,450.00 1,386.00 1,925.00 2,190.00 2,441.00 2,686.00 2,922.00

11,500.00 1,390.00 1,930.00 2,195.00 2,448.00 2,693.00 2,930.00

11,550.00 1,394.00 1,935.00 2,201.00 2,454.00 2,700.00 2,938.00

11,600.00 1,397.00 1,940.00 2,207.00 2,461.00 2,707.00 2,945.00

11,650.00 1,401.00 1,946.00 2,213.00 2,467.00 2,714.00 2,953.00

11,700.00 1,405.00 1,951.00 2,219.00 2,474.00 2,721.00 2,961.00

11,750.00 1,409.00 1,956.00 2,225.00 2,480.00 2,728.00 2,969.00

11,800.00 1,413.00 1,961.00 2,230.00 2,487.00 2,736.00 2,976.00

11,850.00 1,417.00 1,967.00 2,236.00 2,493.00 2,743.00 2,984.00

11,900.00 1,420.00 1,972.00 2,242.00 2,500.00 2,750.00 2,992.00

11,950.00 1,424.00 1,977.00 2,248.00 2,506.00 2,757.00 3,000.00

12,000.00 1,428.00 1,982.00 2,254.00 2,513.00 2,764.00 3,007.00

12,050.00 1,432.00 1,988.00 2,260.00 2,519.00 2,771.00 3,015.00

12,100.00 1,436.00 1,993.00 2,265.00 2,526.00 2,779.00 3,023.00

12,150.00 1,439.00 1,998.00 2,271.00 2,532.00 2,786.00 3,031.00

12,200.00 1,443.00 2,003.00 2,277.00 2,539.00 2,793.00 3,039.00

12,250.00 1,447.00 2,009.00 2,283.00 2,545.00 2,800.00 3,046.00

12,300.00 1,451.00 2,014.00 2,289.00 2,552.00 2,807.00 3,054.00

12,350.00 1,455.00 2,019.00 2,295.00 2,558.00 2,814.00 3,062.00

12,400.00 1,459.00 2,024.00 2,300.00 2,565.00 2,821.00 3,070.00

12,450.00 1,462.00 2,030.00 2,306.00 2,571.00 2,829.00 3,077.00

12,500.00 1,466.00 2,035.00 2,312.00 2,578.00 2,836.00 3,085.00

12,550.00 1,470.00 2,040.00 2,318.00 2,584.00 2,843.00 3,093.00

12,600.00 1,474.00 2,045.00 2,324.00 2,591.00 2,850.00 3,101.00

12,650.00 1,477.00 2,050.00 2,329.00 2,597.00 2,857.00 3,108.00

12,700.00 1,481.00 2,055.00 2,335.00 2,603.00 2,863.00 3,115.00

12,750.00 1,484.00 2,060.00 2,340.00 2,609.00 2,870.00 3,123.00

12,800.00 1,487.00 2,064.00 2,345.00 2,615.00 2,877.00 3,130.00

12,850.00 1,491.00 2,069.00 2,351.00 2,621.00 2,883.00 3,137.00

12,900.00 1,494.00 2,074.00 2,356.00 2,627.00 2,890.00 3,144.00

12,950.00 1,497.00 2,078.00 2,361.00 2,633.00 2,896.00 3,151.00

13,000.00 1,501.00 2,083.00 2,367.00 2,639.00 2,903.00 3,158.00

13,050.00 1,504.00 2,087.00 2,372.00 2,645.00 2,909.00 3,165.00

13,100.00 1,507.00 2,092.00 2,377.00 2,651.00 2,916.00 3,172.00

13,150.00 1,510.00 2,097.00 2,383.00 2,657.00 2,922.00 3,180.00

13,200.00 1,514.00 2,101.00 2,388.00 2,663.00 2,929.00 3,187.00

13,250.00 1,517.00 2,106.00 2,393.00 2,668.00 2,935.00 3,193.00

13,300.00 1,520.00 2,110.00 2,398.00 2,674.00 2,941.00 3,200.00

13,350.00 1,523.00 2,114.00 2,403.00 2,679.00 2,947.00 3,206.00

13,400.00 1,526.00 2,118.00 2,408.00 2,685.00 2,953.00 3,213.00

13,450.00 1,529.00 2,123.00 2,413.00 2,690.00 2,959.00 3,220.00

13,500.00 1,532.00 2,127.00 2,418.00 2,696.00 2,965.00 3,226.00

13,550.00 1,535.00 2,131.00 2,423.00 2,701.00 2,971.00 3,233.00

13,600.00 1,538.00 2,136.00 2,428.00 2,707.00 2,977.00 3,239.00

13,650.00 1,541.00 2,140.00 2,432.00 2,712.00 2,983.00 3,246.00

13,700.00 1,544.00 2,144.00 2,437.00 2,718.00 2,989.00 3,253.00

13,750.00 1,547.00 2,148.00 2,442.00 2,723.00 2,996.00 3,259.00

13,800.00 1,550.00 2,153.00 2,447.00 2,729.00 3,002.00 3,266.00

13,850.00 1,553.00 2,157.00 2,452.00 2,734.00 3,008.00 3,272.00

13,900.00 1,556.00 2,161.00 2,457.00 2,740.00 3,014.00 3,279.00

13,950.00 1,559.00 2,166.00 2,462.00 2,745.00 3,020.00 3,285.00

14,000.00 1,562.00 2,170.00 2,467.00 2,751.00 3,026.00 3,292.00

14,050.00 1,565.00 2,174.00 2,472.00 2,756.00 3,032.00 3,299.00

14,100.00 1,568.00 2,178.00 2,477.00 2,762.00 3,038.00 3,305.00

14,150.00 1,571.00 2,183.00 2,482.00 2,767.00 3,044.00 3,312.00

14,200.00 1,574.00 2,187.00 2,487.00 2,773.00 3,050.00 3,318.00

14,250.00 1,577.00 2,191.00 2,492.00 2,778.00 3,056.00 3,325.00

14,300.00 1,581.00 2,195.00 2,497.00 2,784.00 3,062.00 3,332.00

14,350.00 1,584.00 2,200.00 2,502.00 2,789.00 3,068.00 3,338.00

14,400.00 1,587.00 2,204.00 2,506.00 2,795.00 3,074.00 3,345.00

14,450.00 1,590.00 2,208.00 2,511.00 2,800.00 3,080.00 3,351.00

14,500.00 1,593.00 2,213.00 2,516.00 2,806.00 3,086.00 3,358.00

14,550.00 1,596.00 2,217.00 2,521.00 2,811.00 3,092.00 3,365.00

14,600.00 1,599.00 2,221.00 2,526.00 2,817.00 3,098.00 3,371.00

14,650.00 1,602.00 2,225.00 2,531.00 2,822.00 3,104.00 3,378.00

14,700.00 1,605.00 2,230.00 2,536.00 2,828.00 3,111.00 3,384.00

14,750.00 1,608.00 2,234.00 2,541.00 2,833.00 3,117.00 3,391.00

14,800.00 1,611.00 2,238.00 2,546.00 2,839.00 3,123.00 3,397.00

14,850.00 1,614.00 2,243.00 2,551.00 2,844.00 3,129.00 3,404.00

14,900.00 1,617.00 2,247.00 2,556.00 2,850.00 3,135.00 3,411.00

14,950.00 1,620.00 2,251.00 2,561.00 2,855.00 3,141.00 3,417.00

15,000.00 1,623.00 2,255.00 2,566.00 2,861.00 3,147.00 3,424.00

15,050.00 1,626.00 2,260.00 2,571.00 2,866.00 3,153.00 3,430.00

15,100.00 1,629.00 2,264.00 2,576.00 2,872.00 3,159.00 3,437.00

15,150.00 1,632.00 2,268.00 2,581.00 2,877.00 3,165.00 3,444.00

15,200.00 1,635.00 2,272.00 2,585.00 2,883.00 3,171.00 3,450.00

15,250.00 1,638.00 2,277.00 2,590.00 2,888.00 3,177.00 3,457.00

15,300.00 1,641.00 2,281.00 2,595.00 2,894.00 3,183.00 3,463.00

15,350.00 1,644.00 2,285.00 2,600.00 2,899.00 3,189.00 3,470.00

15,400.00 1,647.00 2,290.00 2,605.00 2,905.00 3,195.00 3,476.00

15,450.00 1,650.00 2,294.00 2,610.00 2,910.00 3,201.00 3,483.00

15,500.00 1,653.00 2,298.00 2,615.00 2,916.00 3,207.00 3,490.00

15,550.00 1,656.00 2,302.00 2,620.00 2,921.00 3,213.00 3,496.00

15,600.00 1,659.00 2,307.00 2,625.00 2,927.00 3,219.00 3,503.00

15,650.00 1,663.00 2,311.00 2,630.00 2,932.00 3,226.00 3,509.00

15,700.00 1,666.00 2,315.00 2,635.00 2,938.00 3,232.00 3,516.00

15,750.00 1,669.00 2,320.00 2,640.00 2,943.00 3,238.00 3,523.00

15,800.00 1,672.00 2,324.00 2,645.00 2,949.00 3,244.00 3,529.00

15,850.00 1,675.00 2,328.00 2,650.00 2,954.00 3,250.00 3,536.00

15,900.00 1,678.00 2,332.00 2,655.00 2,960.00 3,256.00 3,542.00

15,950.00 1,681.00 2,337.00 2,659.00 2,965.00 3,262.00 3,549.00

16,000.00 1,684.00 2,341.00 2,664.00 2,971.00 3,268.00 3,555.00

16,050.00 1,687.00 2,345.00 2,669.00 2,976.00 3,274.00 3,562.00

16,100.00 1,690.00 2,349.00 2,674.00 2,982.00 3,280.00 3,569.00

16,150.00 1,692.00 2,353.00 2,678.00 2,986.00 3,285.00 3,574.00

16,200.00 1,695.00 2,356.00 2,682.00 2,990.00 3,289.00 3,579.00

16,250.00 1,698.00 2,360.00 2,686.00 2,994.00 3,294.00 3,584.00

16,300.00 1,700.00 2,363.00 2,689.00 2,999.00 3,299.00 3,589.00

16,350.00 1,703.00 2,367.00 2,693.00 3,003.00 3,303.00 3,594.00

16,400.00 1,706.00 2,370.00 2,697.00 3,007.00 3,308.00 3,599.00

16,450.00 1,708.00 2,374.00 2,701.00 3,011.00 3,313.00 3,604.00

16,500.00 1,711.00 2,377.00 2,705.00 3,016.00 3,317.00 3,609.00

16,550.00 1,714.00 2,381.00 2,708.00 3,020.00 3,322.00 3,614.00

16,600.00 1,716.00 2,384.00 2,712.00 3,024.00 3,327.00 3,619.00

16,650.00 1,719.00 2,388.00 2,716.00 3,028.00 3,331.00 3,624.00

16,700.00 1,722.00 2,391.00 2,720.00 3,033.00 3,336.00 3,630.00

16,750.00 1,724.00 2,395.00 2,724.00 3,037.00 3,341.00 3,635.00

16,800.00 1,727.00 2,398.00 2,728.00 3,041.00 3,345.00 3,640.00

16,850.00 1,730.00 2,402.00 2,731.00 3,045.00 3,350.00 3,645.00

16,900.00 1,732.00 2,405.00 2,735.00 3,050.00 3,355.00 3,650.00

16,950.00 1,735.00 2,409.00 2,739.00 3,054.00 3,359.00 3,655.00

17,000.00 1,737.00 2,412.00 2,743.00 3,058.00 3,364.00 3,660.00

17,050.00 1,740.00 2,416.00 2,747.00 3,062.00 3,369.00 3,665.00

17,100.00 1,743.00 2,419.00 2,750.00 3,067.00 3,373.00 3,670.00

17,150.00 1,745.00 2,423.00 2,754.00 3,071.00 3,378.00 3,675.00

17,200.00 1,748.00 2,426.00 2,758.00 3,075.00 3,383.00 3,680.00

17,250.00 1,751.00 2,430.00 2,762.00 3,079.00 3,387.00 3,685.00

17,300.00 1,753.00 2,433.00 2,766.00 3,084.00 3,392.00 3,691.00

17,350.00 1,756.00 2,437.00 2,769.00 3,088.00 3,397.00 3,696.00

17,400.00 1,759.00 2,440.00 2,773.00 3,092.00 3,401.00 3,701.00

17,450.00 1,761.00 2,444.00 2,777.00 3,096.00 3,406.00 3,706.00

17,500.00 1,764.00 2,447.00 2,781.00 3,101.00 3,411.00 3,711.00

17,550.00 1,767.00 2,451.00 2,785.00 3,105.00 3,415.00 3,716.00

17,600.00 1,769.00 2,454.00 2,788.00 3,109.00 3,420.00 3,721.00

17,650.00 1,772.00 2,458.00 2,792.00 3,113.00 3,425.00 3,726.00

17,700.00 1,774.00 2,461.00 2,796.00 3,118.00 3,429.00 3,731.00

17,750.00 1,777.00 2,465.00 2,800.00 3,122.00 3,434.00 3,736.00

17,800.00 1,780.00 2,468.00 2,804.00 3,126.00 3,439.00 3,741.00

17,850.00 1,782.00 2,472.00 2,808.00 3,130.00 3,443.00 3,746.00

17,900.00 1,785.00 2,475.00 2,811.00 3,135.00 3,448.00 3,752.00

17,950.00 1,788.00 2,478.00 2,815.00 3,139.00 3,453.00 3,757.00

18,000.00 1,790.00 2,482.00 2,819.00 3,143.00 3,457.00 3,762.00

18,050.00 1,793.00 2,485.00 2,823.00 3,147.00 3,462.00 3,767.00

18,100.00 1,796.00 2,489.00 2,827.00 3,152.00 3,467.00 3,772.00

18,150.00 1,798.00 2,492.00 2,830.00 3,156.00 3,471.00 3,777.00

18,200.00 1,801.00 2,496.00 2,834.00 3,160.00 3,476.00 3,782.00

18,250.00 1,804.00 2,499.00 2,838.00 3,164.00 3,481.00 3,787.00

18,300.00 1,806.00 2,503.00 2,842.00 3,169.00 3,485.00 3,792.00

18,350.00 1,809.00 2,506.00 2,846.00 3,173.00 3,490.00 3,797.00

18,400.00 1,812.00 2,510.00 2,849.00 3,177.00 3,495.00 3,802.00

18,450.00 1,814.00 2,513.00 2,853.00 3,181.00 3,499.00 3,807.00

18,500.00 1,817.00 2,517.00 2,857.00 3,186.00 3,504.00 3,813.00

18,550.00 1,819.00 2,520.00 2,861.00 3,190.00 3,509.00 3,818.00

18,600.00 1,822.00 2,524.00 2,865.00 3,194.00 3,513.00 3,823.00

18,650.00 1,825.00 2,527.00 2,868.00 3,198.00 3,518.00 3,828.00

18,700.00 1,827.00 2,531.00 2,872.00 3,203.00 3,523.00 3,833.00

18,750.00 1,830.00 2,534.00 2,876.00 3,207.00 3,528.00 3,838.00

18,800.00 1,833.00 2,538.00 2,880.00 3,211.00 3,532.00 3,843.00

18,850.00 1,835.00 2,541.00 2,884.00 3,215.00 3,537.00 3,848.00

18,900.00 1,838.00 2,545.00 2,888.00 3,220.00 3,542.00 3,853.00

18,950.00 1,841.00 2,548.00 2,891.00 3,224.00 3,546.00 3,858.00

19,000.00 1,843.00 2,552.00 2,895.00 3,228.00 3,551.00 3,863.00

19,050.00 1,846.00 2,555.00 2,899.00 3,232.00 3,556.00 3,868.00

19,100.00 1,849.00 2,559.00 2,903.00 3,237.00 3,560.00 3,874.00

19,150.00 1,851.00 2,562.00 2,907.00 3,241.00 3,565.00 3,879.00

19,200.00 1,854.00 2,566.00 2,910.00 3,245.00 3,570.00 3,884.00

19,250.00 1,856.00 2,569.00 2,914.00 3,249.00 3,574.00 3,889.00

19,300.00 1,859.00 2,573.00 2,918.00 3,254.00 3,579.00 3,894.00

19,350.00 1,862.00 2,576.00 2,922.00 3,258.00 3,584.00 3,899.00

19,400.00 1,864.00 2,580.00 2,926.00 3,262.00 3,588.00 3,904.00

19,450.00 1,867.00 2,583.00 2,929.00 3,266.00 3,593.00 3,909.00

19,500.00 1,870.00 2,587.00 2,933.00 3,271.00 3,598.00 3,914.00

19,550.00 1,872.00 2,590.00 2,937.00 3,275.00 3,602.00 3,919.00

19,600.00 1,875.00 2,594.00 2,941.00 3,279.00 3,607.00 3,924.00

19,650.00 1,878.00 2,597.00 2,945.00 3,283.00 3,612.00 3,929.00

19,700.00 1,880.00 2,601.00 2,948.00 3,288.00 3,616.00 3,935.00

19,750.00 1,883.00 2,604.00 2,952.00 3,292.00 3,621.00 3,940.00

19,800.00 1,886.00 2,608.00 2,956.00 3,296.00 3,626.00 3,945.00

19,850.00 1,888.00 2,611.00 2,960.00 3,300.00 3,630.00 3,950.00

19,900.00 1,891.00 2,615.00 2,964.00 3,305.00 3,635.00 3,955.00

19,950.00 1,893.00 2,618.00 2,967.00 3,309.00 3,640.00 3,960.00

20,000.00 1,896.00 2,622.00 2,971.00 3,313.00 3,644.00 3,965.00

20,050.00 1,899.00 2,625.00 2,975.00 3,317.00 3,649.00 3,970.00

20,100.00 1,901.00 2,628.00 2,979.00 3,321.00 3,654.00 3,975.00

20,150.00 1,904.00 2,632.00 2,983.00 3,326.00 3,658.00 3,980.00

20,200.00 1,907.00 2,635.00 2,987.00 3,330.00 3,663.00 3,985.00

20,250.00 1,909.00 2,639.00 2,990.00 3,334.00 3,668.00 3,990.00

20,300.00 1,912.00 2,642.00 2,994.00 3,338.00 3,672.00 3,996.00

20,350.00 1,915.00 2,646.00 2,998.00 3,343.00 3,677.00 4,001.00

20,400.00 1,917.00 2,649.00 3,002.00 3,347.00 3,682.00 4,006.00

20,450.00 1,920.00 2,653.00 3,006.00 3,351.00 3,686.00 4,011.00

20,500.00 1,923.00 2,656.00 3,009.00 3,355.00 3,691.00 4,016.00

20,550.00 1,925.00 2,660.00 3,013.00 3,360.00 3,696.00 4,021.00

20,600.00 1,928.00 2,663.00 3,017.00 3,364.00 3,700.00 4,026.00

20,650.00 1,931.00 2,667.00 3,021.00 3,368.00 3,705.00 4,031.00

20,700.00 1,933.00 2,670.00 3,025.00 3,372.00 3,710.00 4,036.00

20,750.00 1,936.00 2,674.00 3,028.00 3,377.00 3,714.00 4,041.00

20,800.00 1,938.00 2,677.00 3,032.00 3,381.00 3,719.00 4,046.00

20,850.00 1,941.00 2,681.00 3,036.00 3,385.00 3,724.00 4,051.00

20,900.00 1,944.00 2,684.00 3,040.00 3,389.00 3,728.00 4,056.00

20,950.00 1,946.00 2,688.00 3,044.00 3,394.00 3,733.00 4,062.00

21,000.00 1,949.00 2,691.00 3,047.00 3,398.00 3,738.00 4,067.00

21,050.00 1,952.00 2,695.00 3,051.00 3,402.00 3,742.00 4,072.00

21,100.00 1,954.00 2,698.00 3,055.00 3,406.00 3,747.00 4,077.00

21,150.00 1,957.00 2,702.00 3,059.00 3,411.00 3,752.00 4,082.00

21,200.00 1,960.00 2,705.00 3,063.00 3,415.00 3,756.00 4,087.00

21,250.00 1,962.00 2,709.00 3,067.00 3,419.00 3,761.00 4,092.00

21,300.00 1,965.00 2,712.00 3,070.00 3,423.00 3,766.00 4,097.00

21,350.00 1,968.00 2,716.00 3,074.00 3,428.00 3,770.00 4,102.00

21,400.00 1,970.00 2,719.00 3,078.00 3,432.00 3,775.00 4,107.00

21,450.00 1,973.00 2,723.00 3,082.00 3,436.00 3,780.00 4,112.00

21,500.00 1,975.00 2,726.00 3,086.00 3,440.00 3,784.00 4,117.00

21,550.00 1,978.00 2,730.00 3,089.00 3,445.00 3,789.00 4,123.00

21,600.00 1,981.00 2,733.00 3,093.00 3,449.00 3,794.00 4,128.00

21,650.00 1,983.00 2,737.00 3,097.00 3,453.00 3,798.00 4,133.00

21,700.00 1,986.00 2,740.00 3,101.00 3,457.00 3,803.00 4,138.00

21,750.00 1,989.00 2,744.00 3,105.00 3,462.00 3,808.00 4,143.00

21,800.00 1,991.00 2,747.00 3,108.00 3,466.00 3,812.00 4,148.00

21,850.00 1,994.00 2,751.00 3,112.00 3,470.00 3,817.00 4,153.00

21,900.00 1,997.00 2,754.00 3,116.00 3,474.00 3,822.00 4,158.00

21,950.00 1,999.00 2,758.00 3,120.00 3,479.00 3,827.00 4,163.00

22,000.00 2,002.00 2,761.00 3,124.00 3,483.00 3,831.00 4,168.00

22,050.00 2,005.00 2,765.00 3,127.00 3,487.00 3,836.00 4,173.00

22,100.00 2,007.00 2,768.00 3,131.00 3,491.00 3,841.00 4,178.00

22,150.00 2,010.00 2,772.00 3,135.00 3,496.00 3,845.00 4,184.00

22,200.00 2,012.00 2,775.00 3,139.00 3,500.00 3,850.00 4,189.00

22,250.00 2,015.00 2,779.00 3,143.00 3,504.00 3,855.00 4,194.00

22,300.00 2,018.00 2,782.00 3,147.00 3,508.00 3,859.00 4,199.00

22,350.00 2,020.00 2,785.00 3,150.00 3,513.00 3,864.00 4,204.00

22,400.00 2,022.00 2,788.00 3,153.00 3,515.00 3,867.00 4,207.00

22,450.00 2,024.00 2,790.00 3,155.00 3,517.00 3,869.00 4,210.00

22,500.00 2,025.00 2,792.00 3,157.00 3,520.00 3,872.00 4,212.00

22,550.00 2,027.00 2,793.00 3,158.00 3,522.00 3,874.00 4,215.00

22,600.00 2,028.00 2,795.00 3,160.00 3,524.00 3,876.00 4,217.00

22,650.00 2,029.00 2,797.00 3,162.00 3,526.00 3,878.00 4,220.00

22,700.00 2,031.00 2,799.00 3,164.00 3,528.00 3,881.00 4,222.00

22,750.00 2,032.00 2,801.00 3,166.00 3,530.00 3,883.00 4,225.00

22,800.00 2,034.00 2,803.00 3,168.00 3,532.00 3,885.00 4,227.00

22,850.00 2,035.00 2,804.00 3,169.00 3,534.00 3,888.00 4,230.00

22,900.00 2,036.00 2,806.00 3,171.00 3,536.00 3,890.00 4,232.00

22,950.00 2,038.00 2,808.00 3,173.00 3,538.00 3,892.00 4,235.00

23,000.00 2,039.00 2,810.00 3,175.00 3,540.00 3,894.00 4,237.00

23,050.00 2,041.00 2,812.00 3,177.00 3,542.00 3,897.00 4,240.00

23,100.00 2,042.00 2,814.00 3,179.00 3,544.00 3,899.00 4,242.00

23,150.00 2,044.00 2,816.00 3,181.00 3,546.00 3,901.00 4,245.00

23,200.00 2,045.00 2,817.00 3,182.00 3,548.00 3,904.00 4,247.00

23,250.00 2,046.00 2,819.00 3,184.00 3,550.00 3,906.00 4,250.00

23,300.00 2,048.00 2,821.00 3,186.00 3,552.00 3,908.00 4,252.00

23,350.00 2,049.00 2,823.00 3,188.00 3,555.00 3,910.00 4,254.00

23,400.00 2,051.00 2,825.00 3,190.00 3,557.00 3,913.00 4,257.00

23,450.00 2,052.00 2,827.00 3,192.00 3,559.00 3,915.00 4,259.00

23,500.00 2,053.00 2,828.00 3,193.00 3,561.00 3,917.00 4,262.00

23,550.00 2,055.00 2,830.00 3,195.00 3,563.00 3,919.00 4,264.00

23,600.00 2,056.00 2,832.00 3,197.00 3,565.00 3,922.00 4,267.00

23,650.00 2,058.00 2,834.00 3,199.00 3,567.00 3,924.00 4,269.00

23,700.00 2,059.00 2,836.00 3,201.00 3,569.00 3,926.00 4,272.00

23,750.00 2,061.00 2838.00 3,203.00 3,571.00 3,929.00 4,274.00

23,800.00 2,062.00 2,840.00 3,204.00 3,573.00 3,931.00 4,277.00

23,850.00 2,063.00 2,841.00 3,206.00 3,575.00 3,933.00 4,279.00

23,900.00 2,065.00 2,843.00 3,208.00 3,577.00 3,935.00 4,282.00

23,950.00 2,066.00 2,845.00 3,210.00 3,579.00 3,938.00 4,284.00

24,000.00 2,068.00 2,847.00 3,212.00 3,581.00 3,940.00 4,287.00

24,050.00 2,069.00 2,849.00 3,214.00 3,583.00 3,942.00 4,289.00

24,100.00 2,070.00 2,851.00 3,216.00 3,585.00 3,945.00 4,292.00

24,150.00 2,072.00 2,852.00 3,217.00 3,587.00 3,947.00 4,294.00

24,200.00 2,073.00 2,854.00 3,219.00 3,589.00 3,949.00 4,297.00

24,250.00 2,075.00 2,856.00 3,221.00 3,592.00 3,951.00 4,299.00

24,300.00 2,076.00 2,858.00 3,223.00 3,594.00 3,954.00 4,302.00

24,350.00 2,077.00 2,860.00 3,225.00 3,596.00 3,956.00 4,304.00

24,400.00 2,079.00 2,862.00 3,227.00 3,598.00 3,958.00 4,307.00

24,450.00 2,080.00 2,864.00 3,228.00 3,600.00 3,961.00 4,309.00

24,500.00 2,082.00 2,865.00 3,230.00 3,602.00 3,963.00 4,312.00

24,550.00 2,083.00 2,867.00 3,232.00 3,604.00 3,965.00 4,314.00

24,600.00 2,085.00 2,869.00 3,234.00 3,606.00 3,967.00 4,317.00

24,650.00 2,086.00 2,871.00 3,236.00 3,608.00 3,970.00 4,319.00

24,700.00 2,087.00 2,873.00 3,238.00 3,610.00 3,972.00 4,322.00

24,750.00 2,089.00 2,875.00 3,240.00 3,612.00 3,974.00 4,324.00

24,800.00 2,090.00 2,876.00 3,241.00 3,614.00 3,977.00 4,326.00

24,850.00 2,092.00 2,878.00 3,243.00 3,616.00 3,979.00 4,329.00

24,900.00 2,093.00 2,880.00 3,245.00 3,618.00 3,981.00 4,331.00

24,950.00 2,094.00 2,882.00 3,247.00 3,620.00 3,983.00 4,334.00

25,000.00 2,096.00 2,884.00 3,249.00 3,622.00 3,986.00 4,336.00

25,050.00 2,097.00 2,886.00 3,251.00 3,624.00 3,988.00 4,339.00

25,100.00 2,099.00 2,887.00 3,252.00 3,626.00 3,990.00 4,341.00

25,150.00 2,100.00 2,889.00 3,254.00 3,629.00 3,993.00 4,344.00

25,200.00 2,102.00 2,891.00 3,256.00 3,631.00 3,995.00 4,346.00

25,250.00 2,103.00 2,893.00 3,258.00 3,633.00 3,997.00 4,349.00

25,300.00 2,104.00 2,895.00 3,260.00 3,635.00 3,999.00 4,351.00

25,350.00 2,106.00 2,897.00 3,262.00 3,637.00 4,002.00 4,354.00

25,400.00 2,107.00 2,899.00 3,264.00 3,639.00 4,004.00 4,356.00

25,450.00 2,109.00 2,900.00 3,265.00 3,641.00 4,006.00 4,359.00

25,500.00 2,110.00 2,902.00 3,267.00 3,643.00 4,009.00 4,361.00

25,550.00 2,111.00 2,904.00 3,269.00 3,645.00 4,011.00 4,364.00

25,600.00 2,113.00 2,906.00 3,271.00 3,647.00 4,013.00 4,366.00

25,650.00 2,114.00 2,908.00 3,273.00 3,649.00 4,015.00 4,369.00

25,700.00 2,116.00 2,910.00 3,275.00 3,651.00 4,018.00 4,371.00

25,750.00 2,117.00 2,911.00 3,276.00 3,653.00 4,020.00 4,374.00

25,800.00 2,119.00 2,913.00 3,278.00 3,655.00 4,022.00 4,376.00

25,850.00 2,120.00 2,915.00 3,280.00 3,657.00 4,024.00 4,379.00

25,900.00 2,121.00 2,917.00 3,282.00 3,659.00 4,027.00 4,381.00

25,950.00 2,123.00 2,919.00 3,284.00 3,661.00 4,029.00 4,384.00

26,000.00 2,124.00 2,921.00 3,286.00 3,663.00 4,031.00 4,386.00

26,050.00 2,126.00 2,923.00 3,287.00 3,666.00 4,034.00 4,389.00

26,100.00 2,127.00 2,924.00 3,289.00 3,668.00 4,036.00 4,391.00

26,150.00 2,128.00 2,926.00 3,291.00 3,670.00 4,038.00 4,394.00

26,200.00 2,130.00 2,928.00 3,293.00 3,672.00 4,040.00 4,396.00

26,250.00 2,131.00 2,930.00 3,295.00 3,674.00 4,043.00 4,399.00

26,300.00 2,133.00 2,932.00 3,297.00 3,676.00 4,045.00 4,401.00

26,350.00 2,134.00 2,934.00 3,299.00 3,678.00 4,047.00 4,403.00

26,400.00 2,136.00 2,935.00 3,300.00 3,680.00 4,050.00 4,406.00

26,450.00 2,137.00 2,937.00 3,302.00 3,682.00 4,052.00 4,408.00

26,500.00 2,138.00 2,939.00 3,304.00 3,684.00 4,054.00 4,411.00

26,550.00 2,140.00 2,941.00 3,306.00 3,686.00 4,056.00 4,413.00

26,600.00 2,141.00 2,943.00 3,308.00 3,688.00 4,059.00 4,416.00

26,650.00 2,143.00 2,945.00 3,310.00 3,690.00 4,061.00 4,418.00

26,700.00 2,144.00 2,947.00 3,311.00 3,692.00 4,063.00 4,421.00

26,750.00 2,145.00 2,948.00 3,313.00 3,694.00 4,066.00 4,423.00

26,800.00 2,147.00 2,950.00 3,315.00 3,696.00 4,068.00 4,426.00

26,850.00 2,148.00 2,952.00 3,317.00 3,698.00 4,070.00 4,428.00

26,900.00 2,150.00 2,954.00 3,319.00 3,701.00 4,072.00 4,431.00

26,950.00 2,151.00 2,956.00 3,321.00 3,703.00 4,075.00 4,433.00

27,000.00 2,153.00 2,958.00 3,323.00 3,705.00 4,077.00 4,436.00

27,050.00 2,154.00 2,959.00 3,324.00 3,707.00 4,079.00 4,438.00

27,100.00 2,155.00 2,961.00 3,326.00 3,709.00 4,082.00 4,441.00

27,150.00 2,157.00 2,963.00 3,328.00 3,711.00 4,084.00 4,443.00

27,200.00 2,158.00 2,965.00 3,330.00 3,713.00 4,086.00 4,446.00

27,250.00 2,160.00 2,967.00 3,332.00 3,715.00 4,088.00 4,448.00

27,300.00 2,161.00 2,969.00 3,334.00 3,717.00 4,091.00 4,451.00

27,350.00 2,162.00 2,970.00 3,335.00 3,719.00 4,093.00 4,453.00

27,400.00 2,164.00 2,972.00 3,337.00 3,721.00 4,095.00 4,456.00

27,450.00 2,165.00 2,974.00 3,339.00 3,723.00 4,098.00 4,458.00

27,500.00 2,167.00 2,976.00 3,341.00 3,725.00 4,100.00 4,461.00

27,550.00 2,168.00 2,978.00 3,343.00 3,727.00 4,102.00 4,463.00

27,600.00 2,170.00 2,980.00 3,345.00 3,729.00 4,104.00 4,466.00

27,650.00 2,171.00 2,982.00 3,347.00 3,731.00 4,107.00 4,468.00

27,700.00 2172.00 2,983.00 3,348.00 3,733.00 4,109.00 4,471.00

27,750.00 2,174.00 2,985.00 3,350.00 3,735.00 4,111.00 4,473.00

27,800.00 2,175.00 2,987.00 3,352.00 3,738.00 4,114.00 4,475.00

27,850.00 2,177.00 2,989.00 3,354.00 3,740.00 4,116.00 4,478.00

27,900.00 2,178.00 2,991.00 3,356.00 3,742.00 4,118.00 4,480.00

27,950.00 2,179.00 2,993.00 3,357.00 3,744.00 4,120.00 4,483.00

28,000.00 2,181.00 2,994.00 3,359.00 3,746.00 4,122.00 4,485.00

28,050.00 2,182.00 2,996.00 3,361.00 3,748.00 4,125.00 4,488.00

28,100.00 2,184.00 2,998.00 3,363.00 3,750.00 4,127.00 4,490.00

28,150.00 2,185.00 3,000.00 3,365.00 3,752.00 4,129.00 4,492.00

28,200.00 2,186.00 3,001.00 3,366.00 3,754.00 4,131.00 4,495.00

28,250.00 2,188.00 3,003.00 3,368.00 3,756.00 4,133.00 4,497.00

28,300.00 2,189.00 3,005.00 3,370.00 3,758.00 4,136.00 4,500.00

28,350.00 2,190.00 3,007.00 3,372.00 3,759.00 4,138.00 4,502.00

28,400.00 2,192.00 3,009.00 3,374.00 3,761.00 4,140.00 4,504.00

28,450.00 2,193.00 3,010.00 3,375.00 3,763.00 4,142.00 4,507.00

28,500.00 2,194.00 3,012.00 3,377.00 3,765.00 4,145.00 4,509.00

28,550.00 2,196.00 3,014.00 3,379.00 3,767.00 4,147.00 4,512.00

28,600.00 2,197.00 3,016.00 3,381.00 3,769.00 4,149.00 4,514.00

28,650.00 2,199.00 3,017.00 3,382.00 3,771.00 4,151.00 4,516.00

28,700.00 2,200.00 3,019.00 3,384.00 3,773.00 4,153.00 4,519.00

28,750.00 2,201.00 3,021.00 3,386.00 3,775.00 4,156.00 4,521.00

28,800.00 2,203.00 3,023.00 3,388.00 3,777.00 4,158.00 4,524.00

28,850.00 2,204.00 3,025.00 3,390.00 3,779.00 4,160.00 4,526.00

28,900.00 2,205.00 3,026.00 3,391.00 3,781.00 4,162.00 4,528.00

28,950.00 2,207.00 3,028.00 3,393.00 3,783.00 4,164.00 4,531.00

29,000.00 2,208.00 3,030.00 3,395.00 3,785.00 4,167.00 4,533.00

29,050.00 2,210.00 3,032.00 3,397.00 3,787.00 4,169.00 4,536.00

29,100.00 2,211.00 3,034.00 3,398.00 3,789.00 4,171.00 4,538.00

29,150.00 2,212.00 3,035.00 3,400.00 3,791.00 4,173.00 4,540.00

29,200.00 2,214.00 3,037.00 3,402.00 3,793.00 4,175.00 4,543.00

29,250.00 2,215.00 3,039.00 3,404.00 3,795.00 4,178.00 4,545.00

29,300.00 2,216.00 3,041.00 3,406.00 3,797.00 4,180.00 4,548.00

29,350.00 2,218.00 3,042.00 3,407.00 3,799.00 4,182.00 4,550.00

29,400.00 2,219.00 3,044.00 3,409.00 3,801.00 4,184.00 4,552.00

29,450.00 2,220.00 3,046.00 3,411.00 3,803.00 4,186.00 4,555.00

29,500.00 2,222.00 3,048.00 3,413.00 3,805.00 4,189.00 4,557.00

29,550.00 2,223.00 3,050.00 3,415.00 3,807.00 4,191.00 4,560.00

29,600.00 2,225.00 3,051.00 3,416.00 3,809.00 4,193.00 4,562.00

29,650.00 2,226.00 3,053.00 3,418.00 3,811.00 4,195.00 4,564.00

29,700.00 2,227.00 3,055.00 3,420.00 3,813.00 4,197.00 4,567.00

29,750.00 2,229.00 3,057.00 3,422.00 3,815.00 4,200.00 4,569.00

29,800.00 2,230.00 3,058.00 3,423.00 3,817.00 4,202.00 4,572.00

29,850.00 2,231.00 3,060.00 3,425.00 3,819.00 4,204.00 4,574.00

29,900.00 2,233.00 3,062.00 3,427.00 3,821.00 4,206.00 4,576.00

29,950.00 2,234.00 3,064.00 3,429.00 3,823.00 4,208.00 4,579.00

30,000.00 2,236.00 3,066.00 3,431.00 3,825.00 4,211.00 4,581.00

[[



§ 19-6-16. Enforcement of child support orders, decrees, or verdicts

Orders, decrees, or verdicts, permanent or temporary, in favor of the children may be enforced as those in favor of a party.



§ 19-6-17. Application for child support following custody award; service of petition; hearing; review; modification of order; enforcement; judgment

(a) Whenever the custody of a minor child or children has been lawfully awarded by any court having jurisdiction thereof to:

(1) Any person other than a parent of the children at any time subsequent to the rendition of a final divorce decree between the father and mother of the children; or

(2) A parent as part of the final divorce decree where the court awarding the decree was unable to obtain jurisdiction over the parent without custody for purposes of a determination as to whether the parent should be bound for support of the child or children and the court's decree contains no specific provisions binding the parent without custody for the support of the child or children,

the parent or other person to whom the custody of the child or children is awarded may apply by petition to the superior court in the county where the parent without custody of the child or children resides for an order and judgment fixing the amount of support money that the parent without custody shall provide in order to fulfill the parent's natural duty to supply the necessaries of life for the child or children.

(b) The procedure provided for in this Code section shall be available in cases in which the parent with custody of the children is the petitioner, notwithstanding the fact that the divorce decree and judgment may have been rendered in favor of the parent without custody.

(c) The petition shall be served upon the respondent; it shall be heard by the court, unless a jury trial is demanded by either party to the case. The judgment shall be reviewable as in other cases. The order or judgment shall likewise be subject to modification in the event of changed circumstances, under the same terms and conditions as are provided for in other cases of permanent alimony for the support of children granted in connection with the rendition of a final decree in divorce cases.

(d) The order and judgment of the court shall remain in effect, except as limited by its own restrictions and subsection (c) of this Code section, so long as the petitioner remains in lawful custody of the child or children and until they become of age. Execution may be granted to the petitioner for any sums past due under the order and judgment, in accordance with procedures in other cases of judgments for alimony.

(e) Any payment or installment of support under any child support order is, on and after the date due:

(1) A judgment by operation of law, with the full force and effect and attributes of a judgment of this state, including the ability to be enforced;

(2) Entitled as a judgment to full faith and credit; and

(3) Not subject to retroactive modification.



§ 19-6-18. Revision of judgment rendered prior to July 1, 1977, for permanent alimony and child support; when authorized; petition and hearing; expenses for defense of litigation

(a) The judgment of a court providing permanent alimony for the support of a wife or child or children, or both, rendered prior to July 1, 1977, shall be subject to revision upon petition filed by either the husband or the wife showing a change in the income and financial status of the husband. The petition shall be filed and returnable under the same rules of procedure applicable to divorce proceedings. The petition shall be filed in the proper venue provided by law in civil cases. No petition may be filed by the wife under this Code section within a period of two years from the date of the filing of a previous petition by the wife under this Code section. No petition may be filed by the husband under this Code section within a period of two years from the date of the filing of a previous petition by the husband under this Code section. After hearing both parties and the evidence, the jury, or the judge where a jury is not demanded, may modify and revise the previous judgment so as to provide for the wife or child or children, or both, in accordance with the changed income and financial status of the husband, if such a change in the income and financial status of the husband is satisfactorily proved so as to warrant the modification and revision. In the hearing upon a petition filed as provided in this Code section, testimony may be given and evidence introduced relative to the income and financial status of the wife.

(b) Upon an application as authorized in subsection (a) of this Code section, the merits of whether the wife, or child or children, or both, are entitled to alimony and support are not in issue, but only whether there has been such a substantial change in the income and financial status of the husband as to warrant either a downward or upward revision and modification of the permanent alimony judgment.

(c) An application authorized in subsection (a) of this Code section can be filed only where the husband has been ordered by the final judgment in an alimony or divorce and alimony action to pay permanent alimony in weekly, monthly, annual, or similar periodic payments, and not where the wife, or child or children, or both, have been given an award from the corpus of the husband's estate in lieu of such periodic payment.

(d) Where an application authorized in subsection (a) of this Code section is filed by the husband, the court may require the husband to pay reasonable expenses of litigation as may be incurred by the wife, either for herself or the child or children, or both, in defense thereof.



§ 19-6-19. Revision of judgment for permanent alimony generally -- When authorized; petition and hearing; cohabitation with third party as ground for revision; attorney's fees; temporary modification pending final trial

(a) The judgment of a court providing permanent alimony for the support of a spouse rendered on or after July 1, 1977, shall be subject to revision upon petition filed by either former spouse showing a change in the income and financial status of either former spouse. A petition shall be filed and returnable under the same rules of procedure applicable to divorce proceedings. No petition may be filed by either former spouse under this subsection within a period of two years from the date of the final order on a previous petition by the same former spouse. After hearing both parties and the evidence, the jury, or the judge where a jury is not demanded by either party, may modify and revise the previous judgment, in accordance with the changed income and financial status of either former spouse in the case of permanent alimony for the support of a former spouse, or in accordance with the changed income and financial status of either former spouse if such a change in the income and financial status is satisfactorily proved so as to warrant the modification and revision. In the hearing upon a petition filed as provided in this subsection, testimony may be given and evidence introduced relative to the income and financial status of either former spouse.

(b) Subsequent to a final judgment of divorce awarding periodic payment of alimony for the support of a spouse, the voluntary cohabitation of such former spouse with a third party in a meretricious relationship shall also be grounds to modify provisions made for periodic payments of permanent alimony for the support of the former spouse. As used in this subsection, the word "cohabitation" means dwelling together continuously and openly in a meretricious relationship with another person, regardless of the sex of the other person. In the event the petitioner does not prevail in the petition for modification on the ground set forth in this subsection, the petitioner shall be liable for reasonable attorney's fees incurred by the respondent for the defense of the action.

(c) When an action for revision of a judgment for permanent alimony under this Code section is pending, the court in its discretion may allow, upon motion, the temporary modification of such a judgment, pending the final trial on the petition. In considering an application for temporary modification under this subsection, the court shall consider evidence of any changed circumstances of the parties and the reasonable probability of the petitioner obtaining revision upon final trial. The order granting temporary modification shall be subject to revision by the court at any time before final trial.

(d) In proceedings for the modification of alimony for the support of a spouse pursuant to the provisions of this Code section, the court may award attorneys' fees, costs, and expenses of litigation to the prevailing party as the interests of justice may require.



§ 19-6-20. Revision of judgment for permanent alimony, generally -- Merits not at issue

In the trial on a petition authorized in subsection (a) of Code Section 19-6-19, the merits of whether a party is entitled to alimony are not an issue. The only issue is whether there has been such a substantial change in the income and financial status of either former spouse, in cases of permanent alimony for the support of a former spouse, as to warrant either a downward or upward revision or modification of the permanent alimony judgment.



§ 19-6-21. Revision of judgment for permanent alimony -- Not available in case of lump sum award

A petition authorized in subsection (a) of Code Section 19-6-19 can be filed only where a party has been ordered by the final judgment in an alimony or divorce and alimony action to pay permanent alimony in weekly, monthly, annual, or similar periodic payments and not where the former spouse of such party has been given an award from the corpus of the party's estate in lieu of such periodic payment.



§ 19-6-22. Revision of judgment for permanent alimony -- Expenses for defense of litigation

Where a petition authorized by subsection (a) of Code Section 19-6-19 is filed by a party obligated to pay alimony, the court may require the party to pay the reasonable expenses of litigation as may be incurred by the party's former spouse on behalf of the former spouse in defense thereof.



§ 19-6-23. Applicability of Code Section 19-6-18 or Code Sections 19-6-19 through 19-6-22 to judgments on or after March 9, 1955

Code Section 19-6-18 or Code Sections 19-6-19 through 19-6-22, as applicable, shall be effective and shall apply to any judgment of a court providing permanent alimony for support, unless rendered prior to March 9, 1955, in which case Code Section 19-6-24 shall apply.



§ 19-6-24. Applicability of Code Section 19-6-18 or Code Sections 19-6-19 through 19-6-22 to judgments prior to March 9, 1955

Code Section 19-6-18 or Code Sections 19-6-19 through 19-6-22, as applicable, shall apply to all judgments for permanent alimony for the support of a wife rendered prior to March 9, 1955, where all the following conditions are met:

(1) Both parties to the case in which the judgment for permanent alimony was rendered consent in writing to the revision, amendment, alteration, settlement, satisfaction, or release thereof;

(2) There are no minor children involved or, if there were minor children at the time the original judgment was rendered, the children are all of age at the time the application is filed;

(3) The judge of the court wherein the original judgment for permanent alimony was rendered approves the revision, amendment, alteration, settlement, satisfaction, or release; and

(4) The consent of the parties, together with the court's approval, is filed with the clerk of the court wherein the original judgment for permanent alimony was rendered.



§ 19-6-25. Revision of permanent alimony for judgments entered prior to March 9, 1955

When any judgment for permanent alimony rendered prior to March 9, 1955, is revised, amended, altered, settled, satisfied, or released, the same shall not thereafter be subject to revision, except upon the conditions specified in Code Section 19-6-24.



§ 19-6-26. Definitions; jurisdiction

(a) As used in this Code section, the term:

(1) "Child support order" means a judgment, decree, or order of a court or authorized administrative agency requiring the payment of child support in periodic amounts or in a lump sum and includes (A) a permanent or temporary order and (B) an initial order or a modification of an order.

(2) "Continuing, exclusive jurisdiction" means the authority and jurisdiction of a court to enter or modify a judgment, decree, or order for the payment of child support, as defined in the Full Faith and Credit for Child Support Orders Act, 28 U.S.C. Section 1738B, as amended.

(3) "Foreign child support order" means a judgment, decree, or order of a court or authorized administrative agency of another state requiring the payment of child support in periodic amounts or in a lump sum and includes (A) a permanent or temporary order and (B) an initial order or a modification of an order.

(4) "Modification" means a change in a child support order that affects the amount, scope, or duration of the order and modifies, replaces, supersedes, or otherwise is made subsequent to a child support order or foreign child support order.

(5) "Moving party" means the party initiating an action for the modification of a child support order or foreign child support order.

(6) "Nonmoving party" means the party not initiating an action for the modification of a child support order or foreign child support order.

(7) "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the territories and possessions of the United States, and Indian Country as defined in 18 U.S.C. Section 1151.

(b) A court of this state may exercise continuing, exclusive jurisdiction for purposes of entering a child support order if the court has subject matter and personal jurisdiction to make such a child support order, and no previous support order has been entered by a court of competent jurisdiction with respect to the child or children named in the support order.

(c) A court of this state may exercise continuing, exclusive jurisdiction for purposes of entering a modification of a child support order issued by a court of this state if the child or children named in the child support order or any party to the action resides in this state.

(d) A court of this state may exercise continuing, exclusive jurisdiction for purposes of entering a modification of a foreign child support order if:

(1) The court has subject matter and personal jurisdiction over the nonmoving party; and

(2) The court of the state issuing the order sought to be modified no longer has continuing, exclusive jurisdiction to modify said order as defined in the Full Faith and Credit for Child Support Orders Act, 28 U.S.C. Section 1738B, as amended.

(3) The parties file a written consent allowing the court to assume continuing, exclusive jurisdiction. This Code section shall be interpreted to effectuate the provisions of Article 3 of Chapter 11 of this title.

(e) Jurisdiction within this state to enforce, by a contempt proceeding or otherwise, a child support order entered by or registered with a court of this state shall be vested concurrently in the court issuing such order, in the court in the county where the person owing the duty of support may be found or is employed, and for in rem proceedings only, in the court in the county where property may be found which is subject to seizure, sale, foreclosure, or other process for application toward the support obligation.



§ 19-6-27. Application for permanent alimony or child support after grant of foreign divorce decree; venue; hearing; review; modification

(a) Whenever, in any foreign country or any other state of the United States, any person obtains a divorce from such person's spouse, which spouse at the time of the filing of the divorce action was a resident of this state, and in the divorce action the spouse was not personally served with petition and process but was served constructively and did not appear, plead, or otherwise waive jurisdiction of the foreign court, the spouse, at any time subsequent to the granting of the foreign divorce decree, may apply to the superior court for an order and judgment for permanent alimony for the support of such spouse and the child or children of the parties, if any. The permanent alimony action shall be filed, pleaded, and tried as if no divorce decree had been entered, even though the foreign decree may be entitled to full faith and credit in dissolving the marriage. If the person who obtained the divorce has become a resident of this state, the action for alimony shall be brought in the county of the person's residence; otherwise, the action shall be brought in the county in which the spouse applying for alimony resides.

(b) The procedure provided for in subsection (a) of this Code section shall not be available for the support of any child or children whose custody and support was legally adjudicated in the foreign court unless custody of the child or children is subsequently changed by a court having jurisdiction of the parties.

(c) A petition brought under this Code section shall be served upon the person who obtained the divorce, as in actions for permanent alimony, and shall be heard by the judge unless a jury trial is demanded by either party to the case. The judgment shall be reviewable as in other cases. The order or judgment shall be subject to modification upon a change of condition, in the same manner that other orders or judgments for permanent alimony are subject to modification.



§ 19-6-28. Enforcement of orders; contempt; service of rule nisi by mail; rule nisi form

(a) In addition to other powers specified in this chapter, the court shall have the power to subject the respondent to such terms and conditions as the court may deem proper to assure compliance with its orders and, in particular, shall have the power to punish the respondent who violates any order of the court to the same extent as is provided by law for contempt of the court in any other action or proceeding cognizable by the court. Any proceeding for compliance pursuant to this authority shall be a part of the underlying action, and a motion for such enforcement shall not constitute the filing of a new action or require the payment of a new filing fee.

(b) In any proceeding to enforce a temporary or permanent grant of alimony or child support by attachment for contempt, the petitioner may serve the motion and rule nisi by mailing a copy of the motion and rule nisi by first-class mail, postage prepaid, to the respondent at the respondent's last known address together with two copies of a notice and acknowledgment conforming substantially to the form specified in subsection (c) of this Code section and a return envelope, postage prepaid, addressed to the sender. If service is perfected by acknowledgment of service in this manner, the petitioner shall file with the court the acknowledgment of the respondent; and such filing shall constitute a return of service. If no acknowledgment of service under this subsection is received by the petitioner within ten days after the date of such mailing, the petitioner shall notify the clerk of court and deposit the costs of service and service of such summons shall be made as provided in Code Section 9-11-4. The costs of such service shall be charged by the clerk of court to the respondent unless the respondent after motion and hearing establishes to the court that there is good reason why such person should not be so charged. A child support contempt motion shall be served upon a respondent with a notice that contains a date certain for hearing which shall be no later than 30 days from the date of service of the motion, unless good cause for a later date is found by the court, in which event the time for a hearing may be extended for up to 30 days.

(c) The form for notice and acknowledgment under subsection (b) of this Code section shall be substantially as follows:

IN THE SUPERIOR COURT OF COUNTY

STATE OF GEORGIA

)

Plaintiff )

)

v. ) Civil action

) File no.

)

)

Defendant )

RULE NISI NOTICE AND

ACKNOWLEDGMENT

To: (insert the name and address of the person to be served)

The enclosed motion and rule nisi are served pursuant to Official Code of

Georgia Annotated Section 19-6-28.

You must complete the acknowledgment part of this form and mail one copy of

the completed form to the sender within ten days of the date of mailing to

you, which date is set out below.

You must sign and date the acknowledgment. If you are served on behalf of

another person and you are authorized to receive process, you must indicate

under your signature your authority.

If you do not complete and return this form to the sender within ten days,

you or the party on whose behalf you are being served will be required to pay

any expenses incurred in serving a summons and complaint in any other manner

permitted by law unless good and sufficient cause is shown to the contrary.

If you do complete and mail this form, you or the party on whose behalf you

are being served must appear and show cause why you should not be attached for

contempt at the time required by the enclosed rule nisi.

I declare, under penalty of perjury, that this Notice and Acknowledgment of

Receipt will have been mailed on the date set out below.

Signature

Date of mailing

ACKNOWLEDGMENT OF RECEIPT

OF SUMMONS AND COMPLAINT

I declare, under penalty of perjury, that I received a copy of the motion

and of the rule nisi in the above-captioned manner at (insert address).

Signature

Printed name of signer

Authority to receive

service of process

Date of mailing

(d) Service in accordance with subsections (b) and (c) of this Code section is in addition to any other method of service provided by law.



§ 19-6-28.1. Suspension of, or denial of application or renewal of, license for noncompliance with child support order

(a) As used in this Code section, the term:

(1) "License" means a certificate, permit, registration, or any other authorization issued by the Department of Public Safety or any other licensing entity that allows a person to operate a motor vehicle, to engage in a profession, business, or occupation, or to hunt or fish.

(2) "Licensing entity" means any state agency, department, or board of this state which issues or renews any license, certificate, permit, or registration to authorize a person to drive a motor vehicle, to hunt or fish, or to engage in a profession, business, or occupation including those under Article 3 of Chapter 7 of Title 2, the "Georgia Pesticide Use and Application Act of 1976"; Article 13 of Chapter 1 of Title 7, relating to mortgage lenders and mortgage brokers; Chapter 5 of Title 10, the "Georgia Uniform Securities Act of 2008," relating to securities salespersons and investment adviser representatives; Part 2 of Article 1 of Chapter 6 of Title 12, relating to foresters; Chapter 4 of Title 26, relating to pharmacists; Chapter 23 of Title 33, relating to insurance agents, counselors, and other personnel; Chapter 1 of Title 43, relating to professions and businesses; Chapter 39A of Title 43, relating to real estate appraisers; or Chapter 40 of Title 43, relating to real estate brokers and salespersons.

(b) In any proceeding for enforcement of a judgment or order to pay child support, if the court is satisfied by competent proof that the respondent has accumulated support arrears equivalent to or greater than the current support due for 60 days and that the respondent is licensed to conduct a trade, business, profession, or occupation, licensed to hunt or fish, licensed to drive a motor vehicle, owns a motor vehicle which is registered in this state in his or her name, or is applying for the renewal or issuance of any such license or registration, the court may order the appropriate licensing or registering entity to suspend the license or registration or deny the application for such license and to inform the court of the actions it has taken pursuant to such proceedings. Evidence relating to the ability and willingness of the respondent to comply with an order of child support shall be considered by the court prior to the entry of any order under this Code section.

(c) The court shall inform the respondent that competent proof for purposes of proving to a licensing or registering entity that the respondent is in compliance with the order for child support shall be written proof of payment by cash or a certified check, notice issued by the court, or notice from a child support receiver, if such receiver has been appointed.



§ 19-6-29. Inclusion of accident and sickness insurance coverage in order for child support; payroll deductions

(a) In any case before the court involving child support, the court may inquire into the availability of accident and sickness insurance coverage to any person obligated to support and, if such coverage is reasonably available, may include in the order of support provision for such coverage.

(b) Any order of support of a child entered or modified on or after July 1, 1992, which includes provision for accident and sickness insurance may include a provision for payroll deduction of an amount which is sufficient to provide for the payment of premiums of such accident and sickness insurance.

(c) An order for payroll deduction entered pursuant to subsection (b) of this Code section shall be consistent with the provisions of Code Sections 19-6-30 through 19-6-33.



§ 19-6-30. Provision for collection by continuing garnishment for support; child support subject to income deduction

(a) Any order of support of a child entered or modified on or after July 1, 1985, shall contain the following provision:

"Whenever, in violation of the terms of this order there shall have been a failure to make the support payments due hereunder so that the amount unpaid is equal to or greater than the amount payable for one month, the payments required to be made may be collected by the process of continuing garnishment for support."

(b) Any order of support entered or modified prior to July 1, 1985, shall be construed as a matter of law to contain the provision set forth in subsection (a) of this Code section.

(c) All Title IV-D (child support recovery) cases involving orders of support of a child or spouse entered or modified prior to July 1, 1989, or thereafter shall be subject to income deduction as defined in Code Sections 19-6-31, 19-6-32, and 19-6-33.



§ 19-6-31. Definitions

As used in Code Sections 19-6-32 and 19-6-33, the term:

(1) "Accruing on a daily basis" means the amount of support computed by conversion of the periodic amount to an annual sum, divided by 365.

(2) "Court" includes proceedings conducted by an appointed court referee and proceedings conducted pursuant to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," as relates to the enforcement of the duty of support as defined in Chapter 11 of Title 19.

(3) "Department" means the Department of Human Services.

(4) "Family member" means any minor child of the defendant or a spouse or former spouse of the defendant.

(5) "Income" or "earnings" means any periodic form of payment due to an individual, regardless of source, including without limitation wages, salary, commission, bonus, workers' compensation, disability, payments pursuant to a pension or retirement program, and interest.

(6) "IV-D" means Title IV-D of the federal Social Security Act.

(7) "IV-D agency" means the Child Support Enforcement Agency of the Department of Human Services and its contractors.

(8) "IV-D judgment" means any order or judgment of a court of this state, any order or judgment of a court of another state or any final administrative order issued by another state and transmitted to this state for the purpose of wage deduction pursuant to Code Section 19-6-33, any order of this state entered pursuant to a proceeding under Chapter 10 of Title 19, or any final administrative order for support issued by the department under Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(8.1) "National Medical Support Notice" means a notice as prescribed under 42 U.S.C. Section 666(a)(19), or a substantially similar notice, which is issued and forwarded by the IV-D agency to enforce the medical support provisions of a support order.

(9) "Periodic support" means support required by the terms of a court order or judgment or an administrative order to be paid regularly on a daily, weekly, monthly, or similar specified frequency.



§ 19-6-32. Entering income deduction order or medical support notice for award of child support; when order or notice effective; hearing on order

(a)(1) Except as provided for in paragraph (1) of subsection (a.1) of this Code section, upon the entry of a judgment or order establishing, enforcing, or modifying a child support obligation or spousal support obligation through a court or an administrative process, a separate order for income deduction, if one has not been previously entered, shall be entered. If the obligee is an applicant for child support services under Title IV-D of the federal Social Security Act, the court, referee, or administrative law judge shall furnish copies of the support order and the income deduction order to the IV-D agency.

(2) For all child support orders, and spousal support orders enforced pursuant to subsection (d) of Code Section 19-11-6, the IV-D agency shall be authorized to issue an order for income deduction without need for any amendment to the order involved or any further action by the court or entity that issued it, provided that an opportunity for a hearing before a court, a referee of the court, or an administrative law judge is afforded. The IV-D agency shall also be authorized to issue a National Medical Support Notice to enforce the medical support provisions of such orders, provided that an opportunity for a hearing pursuant to Code Section 19-11-27 is afforded. Such orders or notices may be issued electronically by the IV-D agency. The IV-D agency shall issue an order for income deduction or, when appropriate, a National Medical Support Notice within two business days after the information regarding a newly hired employee is entered into the centralized employee registry pursuant to Code Section 19-11-9.2 and matched with an obligor in a case being enforced by the IV-D agency.

(3) All child support orders issued or modified before July 1, 1997, which are not otherwise subject to income deduction shall become subject to income deduction upon the accrual of the equivalent of a 30 day arrearage, without the need for an administrative or judicial hearing or order.

(a.1)(1) All child support orders which are initially issued in this state on or after January 1, 1994, and are not at the time of issuance being enforced by the IV-D agency shall provide for the immediate withholding of such support from the income and earnings of the person required by that order to furnish support unless:

(A) The court issuing the order finds there is good cause not to require such immediate withholding; or

(B) A written agreement is reached between both parties which provides for an alternative arrangement.

For purposes of this paragraph, any finding that there is good cause not to require withholding must be based on at least a written determination that implementing wage withholding would not be in the best interest of the child and proof of timely payment of previously ordered support in cases involving modification of support orders.

(2) All child support orders which are not described in subsection (a) of this Code section or in paragraph (1) of this subsection shall, upon petition of either party to revise that order under Code Section 19-6-19 or to enforce that order under Code Section 19-6-28, be revised to include provisions for withholding of such support from the wages of the person required by the order to furnish that support if arrearages equal to one month's support accrue but without the necessity of filing application for services under Code Section 19-11-6.

(3) Copies of income deduction orders issued under this subsection shall be served on the obligee, obligor, and the child support IV-D agency.

(b) The income deduction order shall:

(1) Direct a payor to deduct from all income due and payable to an obligor the amount required by the support order to meet the obligor's support obligation;

(2) State the amount of arrearage accrued, if any, under the support order and direct a payor to withhold an additional amount until the arrearage is paid in full;

(3) Direct a payor not to deduct in excess of the amounts allowed under Section 303(b) of the federal Consumer Credit Protection Act, 15 U.S.C. Section 1673(b), as amended; and

(4) Direct the payor to send income deduction payment including administrative fees authorized by law to the family support registry as provided for in Code Section 19-6-33.1.

(c) Income deduction orders shall be effective immediately unless the court upon good cause shown finds that the income deduction shall be effective upon a delinquency in an amount equal to one month's support or a written agreement is reached between both parties which provides for an alternative arrangement.

(d) The income deduction order shall be effective so long as the order of support upon which it is based is effective or until further order of the court.

(e) When the court orders the income deduction to be effective immediately, the court shall furnish to the obligor a statement of his or her rights, remedies, and duties in regard to the income deduction order. The statement shall state:

(1) All fees or interest which shall be imposed;

(2) The total amount of income to be deducted for each pay period until the arrearage, if any, is paid in full and state the total amount of income to be deducted for each pay period thereafter. The amounts deducted may not be in excess of that allowed under Section 303(b) of the federal Consumer Credit Protection Act, 15 U.S.C. Section 1673(b), as amended;

(3) That the income deduction applies to current and subsequent payors and periods of employment;

(4) That a copy of the income deduction order will be served on the obligor's payor or payors;

(5) That the enforcement of the income deduction order may only be contested on the ground of mistake of fact regarding the amount of support owed pursuant to a support order, the arrearages, or the identity of the obligor; and

(6) That the obligor is required to notify the obligee and, when the obligee is receiving Title IV-D services, the IV-D agency within seven days of changes in the obligor's address and payors and the addresses of his or her payors.

(f) When the income deduction is effective upon a delinquency in an amount equal to one month's support, or when an order for spousal or child support was in effect prior to July 1, 1989, the obligee may enforce the income deduction by serving notice of delinquency on the obligor. The notice of delinquency shall state:

(1) The terms of the support order;

(2) The period of delinquency and the total amount of the delinquency as of the date the notice is mailed;

(3) All fees or interest which may be imposed;

(4) The total amount of income to be deducted for each pay period until the arrearage and all applicable fees and interest are paid in full and the total amount of income to be deducted for each pay period thereafter. The amounts deducted may not be in excess of that allowed under Section 303(b) of the federal Consumer Credit Protection Act, 15 U.S.C. Section 1673(b), as amended;

(5) That a copy of the notice of delinquency will be served on the obligor's payor or payors, together with a copy of the income deduction order. The obligor may apply to the court to contest enforcement of the order once the notice of delinquency has been served. The application shall not affect the enforcement of the income deduction order until the court enters an order granting relief to the obligor;

(6) That the enforcement of the income deduction order may only be contested on the ground of mistake of fact regarding the amount of support owed pursuant to a support order, the arrearages, or the identity of the obligor; and

(7) That the obligor is required to notify the obligee of the obligor's current address and current payors and the address of current payors. All changes shall be reported by the obligor within seven days. If the IV-D agency is enforcing the order, the obligor shall make these notifications to the agency instead of to the obligee.

The failure of the obligor to receive the notice of delinquency does not preclude subsequent service of the income deduction order on the obligor's payor. A notice of delinquency which fails to state an arrearage does not mean that an arrearage is not owed.

(g) At any time, any party, including the IV-D agency, may apply to the court, referee of the court, or administrative law judge to:

(1) Modify, suspend, or terminate the order for income deduction because of a modification, suspension, or termination of the underlying order for support; or

(2) Modify the amount of income deducted when the arrearage has been paid.



§ 19-6-33. Notice and service of income deduction order; hearing on enforcement of order; discharge of obligor; penalties

(a) The obligee or his or her agent shall serve an income deduction order and the notice to the payor, and in the case of a delinquency a notice of delinquency, on the obligor's payor. The obligor must be notified that withholding has commenced and how to contest the withholding.

(b) Service of the initial income deduction order by or upon any person who is a party to a proceeding under this Code section shall be by personal service, by certified mail or statutory overnight delivery, return receipt requested, or by regular mail. Service upon an obligor's payor or successor payor under this Code section shall be by regular first-class mail.

(c)(1) When the income deduction is effective upon a delinquency in an amount equal to one month's support, the obligor may apply to the court to contest the enforcement of the income deduction order on the ground of mistake of fact regarding the amount of support owed pursuant to a support order, the amount of arrearage of support, or the identity of the obligor. The obligor shall send a copy of the pleading to the obligee and, if the obligee is receiving IV-D services, to the IV-D agency. The filing of the pleading does not affect the enforcement of an income deduction order unless the court enters an order granting relief to the obligor. The payment of delinquent support by an obligor upon entry of an income deduction order shall not preclude service of the income deduction on the obligor's payor.

(2) When an obligor requests a hearing to contest enforcement of an income deduction order, the court, referee, or administrative law judge after due notice to all parties and the IV-D agency, if the obligee is receiving IV-D services, shall hear the matter within 30 days after the application is filed and shall not extend the time for hearing unless good cause for a later date is found by the court, in which event the time for a hearing may be extended for up to 30 days. The court, referee, or administrative law judge shall enter an order resolving the matter within ten days after the hearing. A copy of this order shall be served on the parties and the IV-D agency if the obligee is receiving IV-D services.

(d) When a court, court referee, or administrative law judge determines that an income deduction order is proper pursuant to subsection (c) of this Code section, the obligee or his or her agent shall cause a copy of the income deduction order and a notice to payor, and in the case of a delinquency a notice of delinquency, to be served on the obligee's payors. A copy of the notice to the payor, and in the case of a delinquency a notice of delinquency, shall also be furnished to the obligor.

(e) The notice to payor shall contain only information necessary for the payor to comply with the income deduction order. The payor shall have the duties, penalties, and rights specified in the notice. The notice shall:

(1) Require the payor to deduct from the obligor's income the amount specified in the income deduction order, and in the case of a delinquency the amount specified in the notice of delinquency, and to pay that amount to the obligee or to a child support receiver, the IV-D agency, or other designee, as appropriate. The amount actually deducted plus all administrative charges shall not be in excess of the amount allowed under Section 303(b) of the federal Consumer Credit Protection Act, 15 U.S.C. Section 1673(b);

(2) Instruct the payor to implement the income deduction order no later than the first pay period that occurs after 14 days following the date the notice was mailed;

(3) Instruct the payor to forward, within two business days after each payment date, to the family support registry the amount deducted from the obligor's income and a statement as to whether that amount totally or partially satisfies the periodic amount specified in the income deduction order;

(4) Specify that if a payor willfully fails to deduct the proper amount from the obligor's income, the payor is liable for the amount the payor should have deducted, plus costs, interest, and reasonable attorney's fees;

(5) Provide that the payor may collect up to $25.00 against the obligor's income to reimburse the payor for administrative costs for the first income deduction pursuant to an income deduction order and up to $3.00 for each deduction thereafter. The payor of income may not deduct a fee for complying with any order or notice for enrollment in a health benefit plan;

(6) State that the income deduction order and the notice to payor, and in the case of a delinquency the notice of delinquency, are binding on the payor until further notice by the obligee, IV-D agency, or the court or until the payor no longer provides income to the obligor;

(7) Instruct the payor that, when the payor no longer provides income to the obligor, the payor shall notify the obligee and shall also provide the obligor's last known address and the name and address of the obligor's new payor, if known, and that, if the payor willfully violates this provision, the payor is subject to a civil penalty not to exceed $250.00 for the first violation or $500.00 for any subsequent violation. If the IV-D agency is enforcing the order, the payor shall make these notifications to the agency instead of to the obligee. Penalties shall be paid to the obligee or the IV-D agency, whichever is enforcing the income deduction order;

(8) State that no payor may discharge an obligor by reason of the fact that income has been subjected to an income deduction order under Code Section 19-6-32 and that a violation of this provision subjects the payor to a civil penalty not to exceed $250.00 for the first violation or $500.00 for a subsequent violation. Penalties shall be paid to the obligee or the IV-D agency, whichever is enforcing the income deduction order, if any support is owing. If no support is owing, the penalty shall be paid to the obligor;

(9) Inform the payor that the income deduction order has priority over all other legal processes under state law pertaining to the same income and that payment, as required by the income deduction order, is a complete defense by the payor against any claims of the obligor or his creditors as to the sum paid;

(10) Inform the payor that if the payor receives income deduction orders requiring that the income of two or more obligors be deducted and sent to the same depository, he may combine the amounts paid to the depository in a single payment as long as he identifies that portion of the payment attributable to each obligor; and

(11) Inform the payor that if the payor receives more than one income deduction order against the same obligor, he shall contact the court for further instructions. Upon being so contacted, the court shall allocate amounts available for income deduction giving priority to current child support obligations up to the limits imposed under Section 303(b) of the federal Consumer Credit Protection Act, 15 U.S.C. Section 1673(b).

(f) At any time an income deduction order is being enforced, the obligor may apply to the court for a hearing to contest the continued enforcement of the income deduction order on the same grounds set out in subsection (c) of this Code section, with a copy to the obligee and, in IV-D cases, to the IV-D agency. The application does not affect the continued enforcement of the income deduction order until the court enters an order granting relief to the obligor. The obligee of the IV-D agency is released from liability for improper receipt of moneys pursuant to an income deduction order upon return to the appropriate party of any moneys received.

(g) An obligee, or his agent, shall enforce income deduction orders against an obligor's successor payor who is located in this state in the same manner prescribed in this Code section for the enforcement of an income deduction order against a payor.

(h) The provisions of Article 3 of Chapter 11 of this title, the "Uniform Interstate Family Support Act," apply to all income deduction orders originating in this state and directed to another state. In addition, the provisions of Article 3 of Chapter 11 of this title, the "Uniform Interstate Family Support Act," apply to all income withholding orders originating in another state and directed to this state.

(i) Certified copies of payment records maintained by a child support receiver or the IV-D agency shall, without further proof, be admitted into evidence in any legal proceeding in this state.

(j) No payor shall discharge an obligor by reason of the fact that income has been subjected to an income deduction order under Code Section 19-6-32. A payor who violates this paragraph is subject to a civil penalty not to exceed $250.00 for the first violation or $500.00 for any subsequent violation. Penalties shall be paid to the obligee or the IV-D agency, whichever is enforcing the income deduction order, if any support is owing. If no support is owing, the penalty shall be paid to the obligor.

(k) When a payor no longer provides income to an obligor, he shall notify the obligee and, if the obligee is an IV-D applicant, the IV-D agency and shall provide the obligor's last known address and the name and address of the obligor's new payor, if known. A payor who willfully violates this subsection is subject to a civil penalty not to exceed $250.00 for the first violation or $500.00 for a subsequent violation. Penalties shall be paid to the obligee or the IV-D agency, whichever is enforcing the income deduction order.



§ 19-6-33.1. Family support registry

(a) As used in this Code section, the term:

(1) "Child support enforcement agency" means the Child Support Enforcement Agency of the Department of Human Services and its contractors.

(2) "Family support registry" means a central registry maintained and operated pursuant to subsection (c) of this Code section, which receives, processes, disburses, and maintains a record of the payment of child support, child support when combined with spousal support, child support arrears, or child support debt made pursuant to court or administrative order.

(3) "Income deduction order" means any income deduction order which is made pursuant to Code Section 19-6-32 and which becomes effective upon a delinquency which occurred on or after January 1, 1994, or which became effective immediately without a delinquency on or after January 1, 1994.

(b) Any term used in this Code section and defined in Code Section 19-6-31 shall have the meaning provided for such term in Code Section 19-6-31.

(c) As required by federal law, there shall be established and operated a family support registry pursuant to IV-D regulations and authority and funding provided to the child support enforcement agency. The child support enforcement agency is authorized to establish and maintain or contract for the establishment and maintenance of the family support registry. This registry shall be used for the collection and processing of payments for support orders in all cases which are enforced by the child support enforcement agency and for all other support orders not being enforced by the child support agency which are subject to income deduction order as defined by paragraph (3) of subsection (a) of this Code section.

(d) The child support agency shall as required by federal law redirect payments for support orders in all cases being enforced by the child support agency and for all other support orders not being enforced by the child support agency which are subject to an income deduction order as defined by paragraph (3) of subsection (a) of this Code section. These support payments to a court or receiver or private party by an employer shall be redirected to the family support registry.

(e) In implementing the family support registry, the child support enforcement agency is authorized to:

(1) Receive, process, and disburse payments for child support, child support when combined with spousal support, child support arrears, or child support debt for any order;

(2) Maintain records of any payments collected, processed, and disbursed through the family support registry;

(3) Establish and maintain a separate record for payments made through the registry as a result of a judgment remedy;

(4) Answer inquiries from any parent concerning payments processed through the family support registry; and

(5) Collect a fee for the processing of insufficient funds checks and issue a notice to the originator of any insufficient funds check that no further checks will be accepted from such person and that future payments shall be required to be paid by cash or certified funds.

(f) On or after April 1, 1999, the child support enforcement agency shall begin implementing the family support registry. The commissioner of the department or the commissioner's designee shall notify the court administrator and the chief judge of each judicial circuit when new income deduction orders are to be directed to the family support registry.

(g) Upon implementation of the family support registry in any county or judicial circuit, the following procedures shall be followed in such county or circuit:

(1) All administrative orders and all court orders entered or modified which provide for income deduction orders for support payments for child support, child support when combined with spousal support, child support arrears, or child support debt shall require that such payments be made through the family support registry; and

(2) The child support enforcement agency shall send or cause to be sent a notice by first-class mail directing that all income deduction order payments shall be made to the family support registry. Orders subject to this redirection include: all support orders being enforced by the child support agency and all other orders not being enforced by the child support agency which are subject to an income deduction order as defined in paragraph (3) of subsection (a) of this Code section. The notice shall be sent to the following persons:

(A) Any obligor who is obligated to make payments for support, child support when combined with spousal support, child support arrears, or child support debt under court order or administrative order in a IV-D case where the order does not already specify paying through the family support registry; and

(B) Any employer or other payor of funds who has been deducting income under Code Section 19-6-32.

(h) Any obligor or employer who receives a notice to redirect payments as specified in subsection (g) of this Code section who fails to make the payments to the family support registry and who continues to make payments to the court or to the IV-D agency shall be sent a second notice to redirect payments. The second notice shall be sent certified mail or statutory overnight delivery, return receipt requested. Such notice shall contain all the information required to be included in the first notice to redirect payments and shall further state that the obligor or employer has failed to make the payments to the correct agency and that the payor or obligor shall redirect the payments to the family support registry at the address indicated in the notice. Failure to make payments to the family support registry after a second notice shall be grounds for contempt.

(i)(1) Any payment required to be made to the family support registry which is received by the court, receiver, or child support enforcement agency shall be forwarded to the family support registry within two business days after receipt. All income deduction payments from employers or such payments forwarded by the court, receiver, or child support enforcement agency shall be identified with the information specified by the family support registry, including but not limited to the court case number, social security number, the county where the case originated, and the name of the obligor. A copy of the notice to redirect payments described in subsection (g) of this Code section shall be mailed to the obligee and the court.

(2) Except as provided by federal law, the family support registry shall distribute all support amounts payable within two business days after receipt from the employer or other payment source.

(j) The department shall coordinate the operation of the family support registry with the state case registry created under Code Section 19-11-39 so as to reduce if not eliminate the need for duplicate reporting and information recording. The department is authorized to enter into cooperative agreements with the courts of the judicial circuits in order to implement the family support registry. The department shall be authorized to establish and collect from the income deduction order obligor or other obligor paying support through the family support registry an administrative fee. The fee shall not exceed $2.00 per payment or 5 percent of the amount of each payment or the actual cost of processing and distributing the child support from the source to the obligee, whichever is the lesser.

(k) Nothing in this Code section shall allow or require any reduction of child support payments paid to any parent or guardian of a minor child.



§ 19-6-34. Inclusion of life insurance in order of support

(a) In any case before the court involving child support, the court may include in the order of support provision for life insurance on the life of either parent or the lives of both parents for the benefit of the minor children. The court may order either parent or both parents to obtain and maintain the life insurance.

(b) The amount of the premium for such life insurance may be considered as a deviation to the presumptive amount of child support pursuant to the provisions of Code Section 19-6-15, provided that the court shall review the amount of the premium for reasonableness under the circumstances of the case and the best interest of the child.

(c) Except as provided in subsection (d) of this Code section, an order for child support shall not require maintenance of life insurance for a child's benefit after the child reaches the age of majority and shall not require that the proceeds of life insurance be available for the benefit of a child after the child reaches the age of majority.

(d) The trier of fact, in the exercise of sound discretion, may direct either or both parents to maintain life insurance for the benefit of a child who has not previously married or become emancipated, who is enrolled in and attending a secondary school, and who has attained the age of majority before completing his or her secondary school education, provided that maintenance of such life insurance for the benefit of the child shall not be required after a child attains 20 years of age.

(e) Nothing in this Code section shall prevent parents from entering into an agreement for the provision of life insurance that differs from or exceeds the terms of this Code section.



§ 19-6-35. Child support obligee and obligor defined

(a) As used in this Code section, the term:

(1) "Child support obligee" means an individual to whom the payment of a child support obligation is owed and includes a custodial parent or caretaker of a child to whom such support obligation is to be paid or a governmental agency entitled by law to enforce a child support obligation on behalf of such parent, caretaker, or child.

(2) "Child support obligor" means an individual owing a duty of support to a child or children, whether or not such duty is evinced by a judgment, order, or decree.

(b) A child support obligee shall be regarded as a creditor, and a child support obligor shall be regarded as a debtor, as defined in Code Section 18-2-1, for the purposes of attacking as fraudulent a judgment, conveyance, transaction, or other arrangement interfering with the creditor's rights, either at law or in equity.






Article 2 - Georgia Child Support Commission

§ 19-6-50. Creation; responsibilities

There is created the Georgia Child Support Commission for the purpose of studying and collecting information and data relating to awards of child support and to create and revise the child support obligation table. The commission shall be responsible for conducting a comprehensive review of the child support guidelines, economic conditions, and all matters relevant to maintaining effective and efficient child support guidelines and modifying child support orders that will serve the best interest of Georgia's children and take into account the changing dynamics of family life. Further, the commission shall determine whether adjustments are needed to the child support obligation table taking into consideration the guidelines set forth in Code Section 19-6-53. Nothing contained in the commission's report shall be considered to authorize or require a change in the child support obligation table without action by the General Assembly.



§ 19-6-51. Members; terms; chairperson, other officers, and committees; staffing and funding

(a) The Georgia Child Support Commission shall be composed of 15 members. The Governor shall appoint all of the members as follows:

(1) Three members who shall be judges in a superior court;

(2) One member who shall be a Justice of the Supreme Court of Georgia or a Judge of the Georgia Court of Appeals or the Justice's or Judge's designee;

(3) Two members of the House of Representatives and two members of the Senate; and

(4) Seven other members.

Each member of the commission shall be appointed to serve for a term of four years or until his or her successor is duly appointed except the members of the General Assembly, who shall serve until completion of their current terms of office. The initial members of the commission appointed pursuant to paragraph (1) of this subsection shall serve for terms of three years. The initial member of the commission appointed pursuant to paragraph (2) of this subsection shall serve for a term of four years. The initial members of the commission appointed pursuant to paragraph (4) of this subsection shall serve for terms of two years. The initial members of the commission shall be appointed not later than May 22, 2005, and shall serve until their terms expire. The succeeding members of the commission shall begin their terms of office on July 1 of the year in which appointed. A member may be appointed to succeed himself or herself on the commission. If a member of the commission is an elected official, he or she shall be removed from the commission if he or she no longer serves as an elected official.

(b) The Governor shall designate the chairperson of the commission. The commission may elect other officers as deemed necessary. The chairperson of the commission may designate and appoint committees from among the membership of the commission as well as appoint other persons to perform such functions as he or she may determine to be necessary as relevant to and consistent with this article. The chairperson shall only vote to break a tie.

(c) The commission shall be attached for administrative purposes only to the Department of Human Services. The Department of Human Services shall provide staff support for the commission. The Department of Human Services shall use any funds specifically appropriated to it to support the work of the commission.



§ 19-6-52. Meetings; members' expenses

(a) The commission shall hold meetings at the call of the chairperson or as called by the Governor. Meetings shall be open to the public.

(b) A quorum for transacting business shall be a majority of the members of the commission.

(c) Any legislative members of the commission shall receive the allowances provided for in Code Section 28-1-8. Citizen members shall receive a daily expense allowance in the amount specified in subsection (b) of Code Section 45-7-21 as well as the mileage or transportation allowance authorized for state employees. Members of the commission who are state officials, other than legislative members, or state employees shall receive no compensation for their services on the commission, but they shall be reimbursed for expenses incurred by them in the performance of their duties as members of the commission in the same manner as they are reimbursed for expenses in their capacities as state officials or state employees. The funds necessary for the reimbursement of the expenses of state officials, other than legislative members, and state employees shall come from funds appropriated to or otherwise available to their respective departments. All other funds necessary to carry out the provisions of this article shall come from funds appropriated to the House of Representatives and the Senate.



§ 19-6-53. Duties; powers; authorization to retain professional services

(a) The commission shall have the following duties:

(1) To study and evaluate the effectiveness and efficiency of Georgia's child support guidelines;

(2) To evaluate and consider the experiences and results in other states which utilize child support guidelines;

(3) To create and recommend to the General Assembly a child support obligation table consistent with Code Section 19-6-15;

(4) To determine periodically, and at least every four years, if the child support obligation table results in appropriate presumptive awards;

(5) To identify and recommend whether and when the child support obligation table or child support guidelines should be modified;

(6) To develop, publish in print or electronically, and update the child support obligation table and worksheets and schedules associated with the use of such table;

(7) To develop or cause to be developed software and a calculator associated with the use of the child support obligation table and child support guidelines and adjust the formula for the calculations of self-employed persons' income pursuant to applicable federal law, if the commission determines that the calculation affects persons paying or receiving child support in this state;

(8) To develop training manuals and information to educate judges, attorneys, and litigants on the use of the child support obligation table and child support guidelines;

(9) To collaborate with the Institute for Continuing Judicial Education, the Institute of Continuing Legal Education, and other agencies for the purpose of training persons who will be utilizing the child support obligation table and child support guidelines;

(10) To make recommendations for proposed legislation;

(11) To study the appellate courts' acceptance of discretionary appeals in domestic relations cases and the formulation of case law in the area of domestic relations;

(12) To study alternative programs, such as mediation, collaborative practice, and pro se assistance programs, in order to reduce litigation in child support and child custody cases; and

(13) To study the impact of having parenting time serve as a deviation to the presumptive amount of child support and make recommendations concerning the utilization of the parenting time adjustment.

(b) The commission shall have the following powers:

(1) To evaluate the child support guidelines in Georgia and any other program or matter relative to child support in Georgia;

(2) To request and receive data from and review the records of appropriate agencies to the greatest extent allowed by state and federal law;

(3) To accept public or private grants, devises, and bequests;

(4) To enter into all contracts or agreements necessary or incidental to the performance of its duties;

(5) To establish rules and procedures for conducting the business of the commission; and

(6) To conduct studies, hold public meetings, collect data, or take any other action the commission deems necessary to fulfill its responsibilities.

(c) The commission shall be authorized to retain the services of auditors, attorneys, financial consultants, child care experts, economists, and other individuals or firms as determined appropriate by the commission.









Chapter 7 - Parent and Child Relationship Generally

Article 1 - General Provisions

§ 19-7-1. In whom parental power lies; how such power lost; recovery for homicide of child

(a) Until a child reaches the age of 18 or becomes emancipated, the child shall remain under the control of his or her parents, who are entitled to the child's services and the proceeds of the child's labor. In the event that a court has awarded custody of the child to one parent, only the parent who has custody of the child is entitled to the child's services and the proceeds of the child's labor.

(b) Parental power shall be lost by:

(1) Voluntary contract releasing the right to a third person;

(2) Consent to the adoption of the child by a third person;

(3) Failure to provide necessaries for the child or abandonment of the child;

(4) Consent to the child's receiving the proceeds of his own labor, which consent shall be revocable at any time;

(5) Consent to the marriage of the child, who thus assumes inconsistent responsibilities;

(6) Cruel treatment of the child;

(7) A superior court order terminating parental rights in an adoption proceeding in accordance with Chapter 8 of this title; or

(8) A superior court order terminating parental rights of the legal father or the biological father who is not the legal father of the child in a petition for legitimation, a petition to establish paternity, a divorce proceeding, or a custody proceeding pursuant to this chapter or Chapter 5, 8, or 9 of this title, provided that such termination is in the best interest of such child; and provided, further, that this paragraph shall not apply to such termination when a child has been adopted or is conceived by artificial insemination as set forth in Code Section 19-7-21 or when an embryo is adopted as set forth in Article 2 of Chapter 8 of this title.

(b.1) Notwithstanding subsections (a) and (b) of this Code section or any other law to the contrary, in any action involving the custody of a child between the parents or either parent and a third party limited to grandparent, great-grandparent, aunt, uncle, great aunt, great uncle, sibling, or adoptive parent, parental power may be lost by the parent, parents, or any other person if the court hearing the issue of custody, in the exercise of its sound discretion and taking into consideration all the circumstances of the case, determines that an award of custody to such third party is for the best interest of the child or children and will best promote their welfare and happiness. There shall be a rebuttable presumption that it is in the best interest of the child or children for custody to be awarded to the parent or parents of such child or children, but this presumption may be overcome by a showing that an award of custody to such third party is in the best interest of the child or children. The sole issue for determination in any such case shall be what is in the best interest of the child or children.

(c)(1) In every case of the homicide of a child, minor or sui juris, there shall be some party entitled to recover the full value of the life of the child, either as provided in this Code section or as provided in Chapter 4 of Title 51.

(2) If the deceased child does not leave a spouse or child, the right of recovery shall be in the parent or parents, if any, given such a right by this paragraph as follows:

(A) If the parents are living together and not divorced, the right shall be in the parents jointly;

(B) If either parent is deceased, the right shall be in the surviving parent; or

(C) If both parents are living but are divorced, separated, or living apart, the right shall be in both parents. However, if the parents are divorced, separated, or living apart and one parent refuses to proceed or cannot be located to proceed to recover for the wrongful death of a child, the other parent shall have the right to contract for representation on behalf of both parents, thereby binding both parents, and the right to proceed on behalf of both parents to recover for the homicide of the child with any ultimate recovery to be shared by the parents as provided in this subsection. Unless a motion is filed as provided in paragraph (6) of this subsection, such a judgment shall be divided equally between the parents by the judgment; and the share of an absent parent shall be held for such time, on such terms, and with such direction for payment if the absent parent is not found as the judgment directs. Payment of a judgment awarded to the parent or parents having the cause of action under this subparagraph or the execution of a release by a parent or parents having a cause of action under this subparagraph shall constitute a full and complete discharge of the judgment debtor or releasee. If, after two years from the date of any recovery, the share of an absent parent has not been paid to the absent parent, the other parent can petition the court for the funds, and the recovery, under appropriate court order, shall be paid over to the parent who initiated the recovery.

(3) The intent of this subsection is to provide a right of recovery in every case of the homicide of a child who does not leave a spouse or child. If, in any case, there is no right of action in a parent or parents under the above rules, the right of recovery shall be determined by Code Section 51-4-5.

(4) In this subsection the terms "homicide" and "full value of the life" shall have the meaning given them in Chapter 4 of Title 51.

(5) In actions for recovery, the fact that the child was born out of wedlock shall be no bar to recovery.

(6) For cases in which the parents of a deceased child are divorced, separated, or living apart, a motion may be filed by either parent prior to trial requesting the judge to apportion fairly any judgment amounts awarded in the case. Where such a motion is filed, a judgment shall not be automatically divided. A postjudgment hearing shall be conducted by the judge at which each parent shall have the opportunity to be heard and to produce evidence regarding that parent's relationship with the deceased child. The judge shall fairly determine the percentage of the judgment to be awarded to each parent. In making such a determination, the judge shall consider each parent's relationship with the deceased child, including permanent custody, control, and support, as well as any other factors found to be pertinent. The judge's decision shall not be disturbed absent an abuse of discretion.



§ 19-7-2. Parents' obligations to child

It is the joint and several duty of each parent to provide for the maintenance, protection, and education of his or her child until the child reaches the age of majority, dies, marries, or becomes emancipated, whichever first occurs, except as otherwise authorized and ordered pursuant to subsection (e) of Code Section 19-6-15 and except to the extent that the duty of the parents is otherwise or further defined by court order.



§ 19-7-3. Actions by grandparents or other family members for visitation rights or intervention; revocation or amendment of visitation rights; appointment of guardian ad litem; mediation; hearing; notification to family members of child's participation in events

(a) As used in this Code section, the term:

(1) "Family member" means a grandparent, great-grandparent, or sibling.

(2) "Grandparent" means the parent of a parent of a minor child, the parent of a minor child's parent who has died, and the parent of a minor child's parent whose parental rights have been terminated.

(3) "Great-grandparent" means the parent of the parent of a parent of a minor child, the parent of the parent of a minor child's parent who has died, and the parent of the parent of a minor child's parent whose parental rights have been terminated.

(4) "Sibling" means the brother or sister of a parent of a minor child, the brother or sister of a minor child's parent who has died, and the brother or sister of a minor child's parent whose parental rights have been terminated.

(b) (1) Except as otherwise provided in paragraph (2) of this subsection:

(A) Any grandparent shall have the right to file an original action for visitation rights to a minor child; and

(B) Any family member shall have the right to intervene in and seek to obtain visitation rights in any action in which any court in this state shall have before it any question concerning the custody of a minor child, a divorce of the parents or a parent of such minor child, a termination of the parental rights of either parent of such minor child, or visitation rights concerning such minor child or whenever there has been an adoption in which the adopted child has been adopted by the child's blood relative or by a stepparent, notwithstanding the provisions of Code Section 19-8-19.

(2) This subsection shall not authorize an original action when the parents of the minor child are not separated and the child is living with both parents.

(c) (1) Upon the filing of an original action or upon intervention in an existing proceeding under subsection (b) of this Code section, the court may grant any family member of the child reasonable visitation rights if the court finds by clear and convincing evidence that the health or welfare of the child would be harmed unless such visitation is granted and if the best interests of the child would be served by such visitation. The mere absence of an opportunity for a child to develop a relationship with a family member shall not be considered as harming the health or welfare of the child when there is no substantial preexisting relationship between the child and such family member. In considering whether the health or welfare of the child would be harmed without such visitation, the court shall consider and may find that harm to the child is reasonably likely to result when, prior to the original action or intervention:

(A) The minor child resided with the family member for six months or more;

(B) The family member provided financial support for the basic needs of the child for at least one year;

(C) There was an established pattern of regular visitation or child care by the family member with the child; or

(D) Any other circumstance exists indicating that emotional or physical harm would be reasonably likely to result if such visitation is not granted.

The court shall make specific written findings of fact in support of its rulings.

(2) An original action requesting visitation rights shall not be filed by any grandparent more than once during any two-year period and shall not be filed during any year in which another custody action has been filed concerning the child. After visitation rights have been granted to any grandparent, the legal custodian, guardian of the person, or parent of the child may petition the court for revocation or amendment of such visitation rights, for good cause shown, which the court, in its discretion, may grant or deny; but such a petition shall not be filed more than once in any two-year period.

(3) While a parent's decision regarding family member visitation shall be given deference by the court, the parent's decision shall not be conclusive when failure to provide family member contact would result in emotional harm to the child. A court may presume that a child who is denied any contact with his or her family member or who is not provided some minimal opportunity for contact with his or her family member when there is a preexisting relationship between the child and such family member may suffer emotional injury that is harmful to such child's health. Such presumption shall be a rebuttable presumption.

(4) In no case shall the granting of visitation rights to a family member interfere with a child's school or regularly scheduled extracurricular activities.

(5) Visitation time awarded to a family member shall not be less than 24 hours in any one-month period; provided, however, that when more than one individual seeks visitation under this Code section, the court shall determine the amount of time to award to each petitioner which shall not be less than 24 hours in any one-month period in the aggregate.

(d) Notwithstanding the provisions of subsections (b) and (c) of this Code section, if one of the parents of a minor child dies, is incapacitated, or is incarcerated, the court may award the parent of the deceased, incapacitated, or incarcerated parent of such minor child reasonable visitation to such child during his or her minority if the court in its discretion finds that such visitation would be in the best interests of the child. The custodial parent's judgment as to the best interests of the child regarding visitation shall be given deference by the court but shall not be conclusive.

(e) If the court finds that the family member can bear the cost without unreasonable financial hardship, the court, at the sole expense of the petitioning family member, may:

(1) Appoint a guardian ad litem for the minor child; and

(2) Assign the issue of visitation rights of a family member for mediation.

(f) In the event that the court does not order mediation or upon failure of the parties to reach an agreement through mediation, the court shall fix a time for the hearing of the issue of visitation rights of the family member.

(g) Whether or not visitation is awarded to a family member, the court may direct a custodial parent, by court order, to notify such family member of every performance of the minor child to which the public is admitted, including, but not limited to, musical concerts, graduations, recitals, and sporting events or games.

(h) When more than one family member files an action pursuant to this Code section, the court shall determine the priority of such actions.



§ 19-7-4. Criteria for loss of parental custody

If a child is found under circumstances of destitution and suffering, abandonment, or exposure or if the child has been begging or if it is found that the child is being reared under immoral, obscene, or indecent influences which are likely to degrade his moral character and devote him to a vicious life and it appears to the appropriate court by competent evidence, including such examination of the child as may be practicable, that by reason of the neglect, habitual drunkenness, lewd or other vicious habits, or other behavior of the parents or guardians of the child, it is necessary for the welfare of the child to protect the child from such conditions, the court may order that the parents or guardians be deprived of custody of the child and that appropriate measures as provided by law be taken for the welfare of the child.



§ 19-7-5. Reporting of child abuse; when mandated or authorized; content of report; to whom made; immunity from liability; report based upon privileged communication; penalty for failure to report

(a) The purpose of this Code section is to provide for the protection of children. It is intended that mandatory reporting will cause the protective services of the state to be brought to bear on the situation in an effort to prevent abuses, to protect and enhance the welfare of children, and to preserve family life wherever possible. This Code section shall be liberally construed so as to carry out the purposes thereof.

(b) As used in this Code section, the term:

(1) "Abortion" shall have the same meaning as set forth in Code Section 15-11-681.

(2) "Abused" means subjected to child abuse.

(3) "Child" means any person under 18 years of age.

(4) "Child abuse" means:

(A) Physical injury or death inflicted upon a child by a parent or caretaker thereof by other than accidental means; provided, however, that physical forms of discipline may be used as long as there is no physical injury to the child;

(B) Neglect or exploitation of a child by a parent or caretaker thereof;

(C) Endangering a child;

(D) Sexual abuse of a child; or

(E) Sexual exploitation of a child.

However, no child who in good faith is being treated solely by spiritual means through prayer in accordance with the tenets and practices of a recognized church or religious denomination by a duly accredited practitioner thereof shall, for that reason alone, be considered to be an abused child.

(5) "Child service organization personnel" means persons employed by or volunteering at a business or an organization, whether public, private, for profit, not for profit, or voluntary, that provides care, treatment, education, training, supervision, coaching, counseling, recreational programs, or shelter to children.

(6) "Clergy" means ministers, priests, rabbis, imams, or similar functionaries, by whatever name called, of a bona fide religious organization.

(6.1) "Endangering a child" means:

(A) Any act described by subsection (d) of Code Section 16-5-70;

(B) Any act described by Code Section 16-5-73;

(C) Any act described by subsection (l) of Code Section 40-6-391; or

(D) Prenatal abuse, as such term is defined in Code Section 15-11-2.

(7) "Pregnancy resource center" means an organization or facility that:

(A) Provides pregnancy counseling or information as its primary purpose, either for a fee or as a free service;

(B) Does not provide or refer for abortions;

(C) Does not provide or refer for FDA approved contraceptive drugs or devices; and

(D) Is not licensed or certified by the state or federal government to provide medical or health care services and is not otherwise bound to follow the federal Health Insurance Portability and Accountability Act of 1996, P.L. 104-191, or other state or federal laws relating to patient confidentiality.

(8) "Reproductive health care facility" means any office, clinic, or any other physical location that provides abortions, abortion counseling, abortion referrals, or gynecological care and services.

(9) "School" means any public or private pre-kindergarten, elementary school, secondary school, technical school, vocational school, college, university, or institution of postsecondary education.

(10) "Sexual abuse" means a person's employing, using, persuading, inducing, enticing, or coercing any minor who is not such person's spouse to engage in any act which involves:

(A) Sexual intercourse, including genital-genital, oral-genital, anal-genital, or oral-anal, whether between persons of the same or opposite sex;

(B) Bestiality;

(C) Masturbation;

(D) Lewd exhibition of the genitals or pubic area of any person;

(E) Flagellation or torture by or upon a person who is nude;

(F) Condition of being fettered, bound, or otherwise physically restrained on the part of a person who is nude;

(G) Physical contact in an act of apparent sexual stimulation or gratification with any person's clothed or unclothed genitals, pubic area, or buttocks or with a female's clothed or unclothed breasts;

(H) Defecation or urination for the purpose of sexual stimulation; or

(I) Penetration of the vagina or rectum by any object except when done as part of a recognized medical procedure.

Sexual abuse shall include consensual sex acts when the sex acts are between minors if any individual is less than 14 years of age; provided, however, that it shall not include consensual sex acts when the sex acts are between a minor and an adult who is not more than four years older than the minor. This provision shall not be deemed or construed to repeal any law concerning the age or capacity to consent.

(11) "Sexual exploitation" means conduct by any person who allows, permits, encourages, or requires a child to engage in:

(A) Prostitution, as defined in Code Section 16-6-9; or

(B) Sexually explicit conduct for the purpose of producing any visual or print medium depicting such conduct, as defined in Code Section 16-12-100.

(c)(1) The following persons having reasonable cause to believe that suspected child abuse has occurred shall report or cause reports of such abuse to be made as provided in this Code section:

(A) Physicians licensed to practice medicine, physician assistants, interns, or residents;

(B) Hospital or medical personnel;

(C) Dentists;

(D) Licensed psychologists and persons participating in internships to obtain licensing pursuant to Chapter 39 of Title 43;

(E) Podiatrists;

(F) Registered professional nurses or licensed practical nurses licensed pursuant to Chapter 26 of Title 43 or nurse's aides;

(G) Professional counselors, social workers, or marriage and family therapists licensed pursuant to Chapter 10A of Title 43;

(H) School teachers;

(I) School administrators;

(J) School counselors, visiting teachers, school social workers, or school psychologists certified pursuant to Chapter 2 of Title 20;

(K) Child welfare agency personnel, as such agency is defined in Code Section 49-5-12;

(L) Child-counseling personnel;

(M) Child service organization personnel;

(N) Law enforcement personnel; or

(O) Reproductive health care facility or pregnancy resource center personnel and volunteers.

(2) If a person is required to report child abuse pursuant to this subsection because such person attends to a child pursuant to such person's duties as an employee of or volunteer at a hospital, school, social agency, or similar facility, such person shall notify the person in charge of such hospital, school, agency, or facility, or the designated delegate thereof, and the person so notified shall report or cause a report to be made in accordance with this Code section. An employee or volunteer who makes a report to the person designated pursuant to this paragraph shall be deemed to have fully complied with this subsection. Under no circumstances shall any person in charge of such hospital, school, agency, or facility, or the designated delegate thereof, to whom such notification has been made exercise any control, restraint, or modification or make any other change to the information provided by the reporter, although each of the aforementioned persons may be consulted prior to the making of a report and may provide any additional, relevant, and necessary information when making the report.

(3) When a person identified in paragraph (1) of this subsection has reasonable cause to believe that child abuse has occurred involving a person who attends to a child pursuant to such person's duties as an employee of or volunteer at a hospital, school, social agency, or similar facility, the person who received such information shall notify the person in charge of such hospital, school, agency, or facility, or the designated delegate thereof, and the person so notified shall report or cause a report to be made in accordance with this Code section. An employee or volunteer who makes a report to the person designated pursuant to this paragraph shall be deemed to have fully complied with this subsection. Under no circumstances shall any person in charge of such hospital, school, agency, or facility, or the designated delegate thereof, to whom such notification has been made exercise any control, restraint, or modification or make any other change to the information provided by the reporter, although each of the aforementioned persons may be consulted prior to the making of a report and may provide any additional, relevant, and necessary information when making the report.

(d) Any other person, other than one specified in subsection (c) of this Code section, who has reasonable cause to believe that suspected child abuse has occurred may report or cause reports to be made as provided in this Code section.

(e) With respect to reporting required by subsection (c) of this Code section, an oral report by telephone or other oral communication or a written report by electronic submission or facsimile shall be made immediately, but in no case later than 24 hours from the time there is reasonable cause to believe that suspected child abuse has occurred. When a report is being made by electronic submission or facsimile to the Division of Family and Children Services of the Department of Human Services, it shall be done in the manner specified by the division. Oral reports shall be followed by a later report in writing, if requested, to a child welfare agency providing protective services, as designated by the Division of Family and Children Services of the Department of Human Services, or, in the absence of such agency, to an appropriate police authority or district attorney. If a report of child abuse is made to the child welfare agency or independently discovered by the agency, and the agency has reasonable cause to believe such report is true or the report contains any allegation or evidence of child abuse, then the agency shall immediately notify the appropriate police authority or district attorney. Such reports shall contain the names and addresses of the child and the child's parents or caretakers, if known, the child's age, the nature and extent of the child's injuries, including any evidence of previous injuries, and any other information that the reporting person believes might be helpful in establishing the cause of the injuries and the identity of the perpetrator. Photographs of the child's injuries to be used as documentation in support of allegations by hospital employees or volunteers, physicians, law enforcement personnel, school officials, or employees or volunteers of legally mandated public or private child protective agencies may be taken without the permission of the child's parent or guardian. Such photographs shall be made available as soon as possible to the chief welfare agency providing protective services and to the appropriate police authority.

(f) Any person or persons, partnership, firm, corporation, association, hospital, or other entity participating in the making of a report or causing a report to be made to a child welfare agency providing protective services or to an appropriate police authority pursuant to this Code section or any other law or participating in any judicial proceeding or any other proceeding resulting therefrom shall in so doing be immune from any civil or criminal liability that might otherwise be incurred or imposed, provided such participation pursuant to this Code section or any other law is made in good faith. Any person making a report, whether required by this Code section or not, shall be immune from liability as provided in this subsection.

(g) Suspected child abuse which is required to be reported by any person pursuant to this Code section shall be reported notwithstanding that the reasonable cause to believe such abuse has occurred or is occurring is based in whole or in part upon any communication to that person which is otherwise made privileged or confidential by law; provided, however, that a member of the clergy shall not be required to report child abuse reported solely within the context of confession or other similar communication required to be kept confidential under church doctrine or practice. When a clergy member receives information about child abuse from any other source, the clergy member shall comply with the reporting requirements of this Code section, even though the clergy member may have also received a report of child abuse from the confession of the perpetrator.

(h) Any person or official required by subsection (c) of this Code section to report a suspected case of child abuse who knowingly and willfully fails to do so shall be guilty of a misdemeanor.

(i) A report of child abuse or information relating thereto and contained in such report, when provided to a law enforcement agency or district attorney pursuant to subsection (e) of this Code section or pursuant to Code Section 49-5-41, shall not be subject to public inspection under Article 4 of Chapter 18 of Title 50 even though such report or information is contained in or part of closed records compiled for law enforcement or prosecution purposes unless:

(1) There is a criminal or civil court proceeding which has been initiated based in whole or in part upon the facts regarding abuse which are alleged in the child abuse reports and the person or entity seeking to inspect such records provides clear and convincing evidence of such proceeding; or

(2) The superior court in the county in which is located the office of the law enforcement agency or district attorney which compiled the records containing such reports, after application for inspection and a hearing on the issue, shall permit inspection of such records by or release of information from such records to individuals or entities who are engaged in legitimate research for educational, scientific, or public purposes and who comply with the provisions of this paragraph. When those records are located in more than one county, the application may be made to the superior court of any one of such counties. A copy of any application authorized by this paragraph shall be served on the office of the law enforcement agency or district attorney which compiled the records containing such reports. In cases where the location of the records is unknown to the applicant, the application may be made to the Superior Court of Fulton County. The superior court to which an application is made shall not grant the application unless:

(A) The application includes a description of the proposed research project, including a specific statement of the information required, the purpose for which the project requires that information, and a methodology to assure the information is not arbitrarily sought;

(B) The applicant carries the burden of showing the legitimacy of the research project; and

(C) Names and addresses of individuals, other than officials, employees, or agents of agencies receiving or investigating a report of abuse which is the subject of a report, shall be deleted from any information released pursuant to this subsection unless the court determines that having the names and addresses open for review is essential to the research and the child, through his or her representative, gives permission to release the information.



§ 19-7-6. Reporting of juvenile drug use

(a) The purpose of this Code section is to provide for the protection of children whose health and welfare are adversely affected and further threatened by the unlawful use and abuse of controlled substances or marijuana. The General Assembly recognizes the need for early intervention, counseling, and treatment as an effective means of addressing the problem of child controlled substance and marijuana abuse. It is intended that the reporting of the unlawful use of any controlled substance or marijuana will cause the protective services of the state to be brought to bear on this situation in an effort to protect and enhance the welfare of children. This Code section shall be liberally construed so as to carry out the purposes thereof.

(b) Any person exercising in loco parentis control over a child under the age of 18 years who has reasonable cause to believe that the child is habitually using in an unlawful manner any controlled substance or marijuana, as defined in Code Section 16-13-21, is encouraged to report such information to the child's parents and a child welfare agency providing protective services, as designated by the Department of Human Services.

(c) When the attendance of the person exercising in loco parentis control over a child is pursuant to the performance of services as a member of the staff of any school, social agency, or similar facility, the reporting person shall notify the person in charge of the facility or his designated delegate; and such person or his delegate shall report or cause reports to be made in accordance with this Code section.

(d) An oral report shall be made as soon as possible by telephone or otherwise and shall be followed by a report in writing, if requested, to the child welfare agency providing protective services, as designated by the Department of Human Services. Such report shall contain the names and addresses of the child and his parents or caretakers, if known, the child's age, and the nature and extent of the child's controlled substance or marijuana abuse history, if known.

(e) No agency or political subdivision of this state shall enact or enforce any disciplinary rule or penalty against an employee of the state or of any political subdivision of the state for failure to make any report referred to in subsection (b), (c), or (d) of this Code section.

(f) Any person or persons, partnership, firm, corporation, association, hospital, or other entity participating in the making of a report or causing a report to be made to a child welfare agency providing protective services pursuant to this Code section or any other law or participating in any judicial proceeding or any other proceeding resulting therefrom shall, in doing so, be immune from any civil or criminal liability that might otherwise be incurred or imposed if such participation, pursuant to this Code section or any other law, is made in good faith. Any person making a report, whether required by this Code section or not, shall be immune from liability as provided in this subsection.

(g) Any person or official required to report under this Code section shall be exempt from reporting any information received from the child during a counseling or treatment program.

(h) The child welfare agency providing protective services, as designated by the Department of Human Services, shall forward a copy of all reports wherein the reporting person or official has actual knowledge that a child under the age of 18 has unlawfully consumed or otherwise used any controlled substance or marijuana to the juvenile court. As used in this subsection, the term "juvenile court" means the court exercising jurisdiction over juvenile matters, as defined under Code Section 15-11-2, in the county where the report was made.






Article 2 - Legitimacy

§ 19-7-20. What children are legitimate; disproving legitimacy; legitimation by marriage of parents and recognition of child

(a) All children born in wedlock or within the usual period of gestation thereafter are legitimate.

(b) The legitimacy of a child born as described in subsection (a) of this Code section may be disputed. Where possibility of access exists, the strong presumption is in favor of legitimacy and the proof must be clear to establish the contrary. If pregnancy existed at the time of the marriage and a divorce is sought and obtained on that ground, the child, although born in wedlock, will not be legitimate.

(c) The marriage of the mother and reputed father of a child born out of wedlock and the recognition by the father of the child as his shall render the child legitimate; in such case the child shall immediately take the surname of his father.



§ 19-7-21. When children conceived by artificial insemination legitimate

All children born within wedlock or within the usual period of gestation thereafter who have been conceived by means of artificial insemination are irrebuttably presumed legitimate if both spouses have consented in writing to the use and administration of artificial insemination.



§ 19-7-21.1. "Acknowledgment of legitimation" and "legal father" defined; signing acknowledgment of legitimation; when acknowledgment not recognized; making false statement; rescinding acknowledgment

Repealed by Ga. L. 2016, p. 304, § 2/SB 64, effective July 1, 2016.



§ 19-7-22. Petition for legitimation of child; requirement that mother be named as a party; court order; effect; claims for custody or visitation; third-party action for legitimation in response to petition to establish paternity

(a) As used in this Code section, the term:

(1) "Biological father" means the male who impregnated the biological mother resulting in the birth of a child.

(2) "Legal father" means a male who has not surrendered or had terminated his rights to a child and who:

(A) Has legally adopted such child;

(B) Was married to the biological mother of such child at the time such child was born or within the usual period of gestation, unless paternity was disproved by a final order pursuant to Article 3 of this chapter;

(C) Married the legal mother of such child after such child was born and recognized such child as his own, unless paternity was disproved by a final order pursuant to Article 3 of this chapter; or

(D) Has legitimated such child pursuant to this Code section.

(b) The biological father of a child born out of wedlock may render his relationship with the child legitimate by petitioning the superior court of the county of the residence of the child's mother or other party having legal custody or guardianship of the child; provided, however, that if the mother or other party having legal custody or guardianship of the child resides outside this state or cannot, after due diligence, be found within this state, the petition may be filed in the county of the biological father's residence or the county of the child's residence. If a petition for the adoption of the child is pending, the biological father shall file the petition for legitimation in the county in which the adoption petition is filed.

(c) A legitimation petition shall set forth the name, age, and sex of the child, the name of the mother, and, if the biological father desires the name of the child to be changed, the new name. If the mother is alive, she shall be named as a party and shall be served and provided an opportunity to be heard as in other civil actions under Chapter 11 of Title 9, the "Georgia Civil Practice Act." If there is a legal father who is not the biological father, he shall be named as a party by the petitioner and shall be served and provided an opportunity to be heard as in other civil actions under Chapter 11 of Title 9, the "Georgia Civil Practice Act."

(d) (1) Upon the presentation and filing of a legitimation petition, and after a hearing for which notice was provided to all interested parties, the court may issue an order declaring the biological father's relationship with the child to be legitimate, provided that such order is in the best interests of the child. If such order is issued, the biological father and child shall be capable of inheriting from each other in the same manner as if born in lawful wedlock. Such order shall specify the name by which the child shall be known.

(2) (A) If the court determines by clear and convincing evidence that the father caused his child to be conceived as a result of having nonconsensual sexual intercourse with the mother of his child or when the mother is less than ten years of age, or an offense which consists of the same or similar elements under federal law or the laws of another state or territory of the United States, it shall create a presumption against legitimation.

(B) Notwithstanding Code Section 53-2-3, if the court denies a legitimation petition under this paragraph, the child shall be capable of inheriting from or through his or her father. Notwithstanding Code Section 53-2-4, if the court denies a legitimation petition under this paragraph, the father shall not be capable of inheriting from or through his child.

(C) If there is a pending criminal proceeding in connection with an allegation made pursuant to subparagraph (A) of this paragraph, the court shall stay discovery in the legitimation action until the completion of such criminal proceeding.

(e) A legitimation petition may be filed, pursuant to Code Section 15-11-11, in the juvenile court of the county in which a dependency proceeding regarding the child is pending; provided, however, that if either parent has demanded a jury trial as to child support, that issue of the case shall be transferred to superior court for a jury trial. Such petition shall contain the same information and require the same service and opportunity to be heard as set forth in subsection (c) of this Code section. After a hearing, the juvenile court may issue the same orders as set forth in subsection (d) of this Code section.

(f) A superior court shall, after notice and hearing, enter an order establishing the obligation to support a child as provided under Code Section 19-6-15.

(g) A legitimation petition may also include claims for visitation, parenting time, or custody. If such claims are raised in the legitimation action, the court may order, in addition to legitimation, visitation, parenting time, or custody based on the best interests of the child standard. In a case involving allegations of family violence, the provisions of paragraph (4) of subsection (a) of Code Section 19-9-3 shall also apply.

(h) In any petition to establish paternity pursuant to paragraph (4) of subsection (a) of Code Section 19-7-43, the alleged biological father's response may assert a third-party action for the legitimation of the child born out of wedlock if the alleged biological father is, in fact, the biological father. Upon the determination of paternity or if a voluntary acknowledgment of paternity has been made and has not been rescinded pursuant to Code Section 19-7-46.1, the court or trier of fact as a matter of law and pursuant to the provisions of Code Section 19-7-51 may enter an order or decree legitimating a child born out of wedlock, provided that such is in the best interests of the child. In determining the best interests of the child, the court should ensure that the petitioning alleged biological father is, in fact, the biological father and may order the mother, the alleged biological father, and the child to submit to genetic testing in accordance with Code Section 19-7-45. Whenever a petition to establish the paternity of a child is brought by the Department of Human Services, issues of name change, visitation, and custody shall not be determined by the court until such time as a separate petition is filed by one of the parents or by the legal guardian of the child, in accordance with Code Section 19-11-8; if the petition to establish paternity is brought by a party other than the Department of Human Services or if the alleged biological father seeks legitimation, the court may determine issues of name change, visitation, and custody in accordance with subsections (c) and (g) of this Code section. Custody of the child shall remain in the mother unless or until a court order is entered addressing the issue of custody.



§ 19-7-23. "Child born out of wedlock" defined

The term "child born out of wedlock" means:

(1) A child whose parents are not married when that child is born or who do not subsequently intermarry;

(2) A child who is the issue of adulterous intercourse of the wife during wedlock; or

(3) A child who is not legitimate within the meaning of Code Section 19-7-20.



§ 19-7-24. Parents' obligations to child born out of wedlock

It is the joint and several duty of each parent of a child born out of wedlock to provide for the maintenance, protection, and education of the child until the child reaches the age of 18 or becomes emancipated, except to the extent that the duty of one parent is otherwise or further defined by court order.



§ 19-7-25. In whom parental power over child born out of wedlock lies

Only the mother of a child born out of wedlock is entitled to custody of the child, unless the father legitimates the child as provided in Code Section 19-7-22. Otherwise, the mother may exercise all parental power over the child.



§ 19-7-26. Mother of child born out of wedlock not to be discriminated against in action to recover for injury or death of the child

In an action brought by the mother of a child born out of wedlock in her own right or in her capacity as guardian, executor, or administrator for damages for the child's injury or death, the mother shall not be discriminated against because of her child's having been born out of wedlock.



§ 19-7-27. Hospital program for establishment of paternity

(a) Except in the event of a medical emergency, prior to the birth of a child to an unmarried woman in a public or private hospital, the hospital that provides labor and delivery services shall provide to the mother and alleged father:

(1) Written materials about administratively establishing paternity;

(2) The forms necessary to voluntarily acknowledge paternity;

(3) A written description of the rights and responsibilities of voluntarily acknowledging paternity, the differences between paternity and legitimation, and the duty to support a child upon acknowledgment of paternity; and

(4) The opportunity, prior to discharge from the hospital, to speak with staff, either by telephone or in person, who are trained to clarify information and answer questions about administratively establishing paternity and the availability of judicial determinations of paternity.

(b) Providing the written materials describing rights and responsibilities shall not constitute the unlawful practice of law.

(c) After the birth of a child to an unmarried woman in a public or private hospital, the hospital that provides labor and delivery services shall:

(1) Provide the child's mother and alleged father if he is present at the hospital the opportunity to execute a voluntary acknowledgment of paternity if a notary public is available at such hospital;

(2) File the signed voluntary acknowledgment of paternity with the State Office of Vital Records within 30 days of its execution, provided that such acknowledgment is signed at the hospital on or before the mother is discharged; and

(3) Provide to the child's mother and alleged father copies of the signed voluntary acknowledgment of paternity.






Article 3 - Determination of Paternity

§ 19-7-40. Jurisdiction; administrative determination of paternity

(a) The superior and state courts of the several counties shall have concurrent jurisdiction in all proceedings for the determination of paternity of children who are residents of this state. The state courts shall have such concurrent jurisdiction notwithstanding any contrary provision of local law. Parties to an action to establish paternity shall not be entitled to a trial by jury.

(b) Whenever the Department of Human Services seeks to establish paternity of a child, the Office of State Administrative Hearings shall have authority to adjudicate the issue of paternity, pursuant to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act"; provided, however, that if the putative father demands a trial in the superior court, it shall be the duty of the judge to cause an issue to be made and tried at the first session of the next term of court succeeding the putative father's demand for trial. The administrative determination shall have the same force and effect as a judicial decree.



§ 19-7-41. Service outside state

In a proceeding under this article, the court, pursuant to Chapter 11 of Title 9, may order service upon a person outside the state upon a finding that there is a constitutionally permissible basis for jurisdiction over the person, including those enumerated in Article 3 of Chapter 11 of this title.



§ 19-7-42. Venue

The action shall be brought in the county in which the alleged father resides, except that, if the alleged father is not a resident of this state, the action shall be brought in the county in which the child resides.



§ 19-7-43. Petition; by whom brought; effect of agreement on right to bring petition; stay pending birth of child; court order for blood tests; genetic tests

(a) A petition to establish the paternity of a child may be brought by:

(1) The child;

(2) The mother of the child;

(3) Any relative in whose care the child has been placed;

(4) The Department of Human Services in the name of and for the benefit of a child for whom public assistance is received or in the name of and for the benefit of a child not the recipient of public services whose custodian has applied for services for the child; or

(5) One who is alleged to be the father.

(b) Regardless of its terms, an agreement, other than an agreement approved by the court in accordance with this article, between an alleged or presumed father and the mother or child does not bar a petition under this Code section.

(c) If a petition under this article is brought before the birth of the child, all proceedings shall be stayed until after the birth except service of process, discovery, and the taking of depositions.

(d) In any case in which the paternity of a child or children has not been established, the court, either on its own motion or on the motion of any party, may order the mother, the alleged father, and the child or children to submit to genetic tests as specified in Code Section 19-7-45. Such motion, if made by a party, shall be supported by a sworn statement alleging paternity and setting forth facts establishing a reasonable possibility of the requisite sexual contact between the parties or denying paternity and setting forth facts establishing a reasonable possibility of the nonexistence of sexual contact between the parties. Appropriate orders shall be issued by the court. The court shall grant a party's motion unless it finds a good excuse for noncooperation.

(e) In any case for the collection of child support involving the Department of Human Services in which the paternity of a child or children has not been established or in which the individual receiving services alleges that paternity rests in a person other than the previously established father, the Department of Human Services shall order genetic testing of the mother, the alleged father, and the child or children as specified in Code Section 19-7-45. No genetic testing shall be undertaken by the Department of Human Services if the child was adopted either by the applicant for services or other alleged parent or if the child was conceived by means of artificial insemination. The need for genetic testing shall be supported by a sworn statement alleging paternity and setting forth facts establishing a reasonable possibility of the requisite sexual contact between the parties. The parties shall be given notice and an opportunity to contest the order before the Department of Human Services prior to the testing or the imposition of any noncooperation sanction.

(f) In any case in which the court or the Department of Human Services orders genetic testing and one or both of the parties to the action is receiving child support services pursuant to Code Section 19-11-6, the Department of Human Services shall pay the costs of such tests subject to recoupment from the alleged father if paternity is established. If the genetic test excludes the possibility of the alleged father being the biological father, then the applicant for services who named the alleged father shall be liable to the Department of Human Services for reimbursement of the paternity testing fee. Upon completion of the first test, but prior to the entry of any order, a second genetic test shall be ordered if the person making the request tenders payment in full of the cost of the initial test as well as the cost of the second test at the time of the request. Any party who, after notice sent by mail to his or her last known address, fails to cooperate with paternity testing or fails to make any child available for paternity testing may be sanctioned by the Department of Human Services. Such sanctions may include but shall not be limited to loss of the opportunity for paternity testing, loss of state benefits, denial of services, and administrative case closure. The Department of Human Services may bring a petition for contempt in the event of such noncooperation in violation of any court order.



§ 19-7-44. Appointment of guardian ad litem; payment of guardian; notice to natural mother

(a) The court may, in its discretion, appoint a guardian ad litem to represent a minor child who is the subject of a paternity petition. Payment of the guardian ad litem shall be as ordered by the court. Neither the child's mother nor the alleged or presumed father may represent the child as guardian ad litem.

(b) The natural mother shall be made a party or, if not subject to the jurisdiction of the court, shall be given notice in a manner prescribed by the court and an opportunity to be heard.



§ 19-7-45. Genetic tests

(a) All orders requiring parties to submit to genetic tests shall be issued in conformance with Code Sections 19-7-43, 19-7-46, and 19-7-54. In all cases such tests shall be conducted by a laboratory certified by the American Association of Blood Banks and shall be conducted so that the results meet the standards the American Association of Blood Banks requires in order for such results to be admitted as evidence in a court of law.

(b) When an action to determine paternity is initiated prior to the birth of a child, the court shall order that the genetic tests be made as soon as medically feasible after the birth.

(c) Genetic tests shall be performed by a duly qualified licensed practicing physician, duly qualified immunologist, or other qualified person. In all cases, however, the court shall determine the number and qualifications of the experts. In all cases the results shall be made known to all parties at interest as soon as available.

(d) An order issued under this Code section is enforceable by contempt, provided that, if the petitioner refuses to submit to an order for a genetic test, the court may dismiss the action upon motion of the respondent.

(e) (1) The Department of Human Services and any court issuing an order with respect to a determination of paternity shall not, insofar as possible, attach the written results from a genetic test to any pleading or court order.

(2) The genetic material collected for a genetic test shall be destroyed within a reasonable time, as set forth by rule of the Department of Human Services.

(3) The genetic material collected for a genetic test shall not be shared with any other person or entity.



§ 19-7-46. Evidence at trial

(a) The results of medical tests and comparisons ordered by the court, including the statistical likelihood of the alleged parent's parentage, if available, unless a party to the paternity genetic test objects in writing at least 30 days prior to a hearing at which the results of the testing may be introduced into evidence, shall be admitted in evidence without the need for foundation testimony or other proof of authenticity or accuracy. When an objection is filed at least 30 days prior to a hearing at which the results may be introduced into evidence, the results of medical tests and comparisons ordered by the court including the statistical likelihood of the alleged parent's parentage, if available, shall be admitted in evidence when offered by a duly qualified, licensed practicing physician, duly qualified immunologist, duly qualified geneticist, or other duly qualified person.

(b) There shall exist a rebuttable presumption of paternity of a child born out of wedlock if there has been performed scientifically credible parentage-determination genetic testing which establishes at least a 97 percent probability of paternity. The rebuttable presumption of paternity can be overcome by the presentation of clear and convincing evidence as determined by the trier of fact. Parentage-determination testing shall include, but not necessarily be limited to, red cell antigen, human leucocyte antigen (HLA), red cell enzyme, and serum protein electrophoresis tests or testing by deoxyribonucleic acid (DNA) probes.

(c) Evidence of a refusal to submit to a genetic test or other ordered medical or anthropological test is admissible to show that the alleged father is not precluded from being the father of the child.

(d) An expert's opinion concerning the time of conception is as admissible as is other expert testimony.

(e) Testimony relating to sexual access to the mother by any person on or about the probable time of conception of the child is admissible in evidence.

(f) Other relevant evidence shall be admitted as is appropriate.



§ 19-7-46.1. Name or social security number on birth certificate or other record as evidence of paternity; signed voluntary acknowledgment of paternity; certified copy of voluntary acknowledgment of paternity

(a) The appearance of the name or social security account number of the father, entered with his written consent, on the certificate of birth or a certified copy of such certificate or records on which the name of the alleged father was entered with his written consent from the vital records department of another state or the registration of the father, entered with his written consent, in the putative father registry of this state, pursuant to subsection (d) of Code Section 19-11-9, shall constitute a prima-facie case of establishment of paternity and the burden of proof shall shift to the putative father to rebut such in a proceeding for the determination of paternity.

(b) When both the mother and father have signed a voluntary acknowledgment of paternity in the presence of a notary public swearing or affirming the statements contained in the acknowledgment are true and such acknowledgment is filed with the State Office of Vital Records within 30 days of its execution and is recorded in the putative father registry established by subsection (d) of Code Section 19-11-9, the acknowledgment shall constitute a legal determination of paternity, subject to the right of any signatory to rescind the acknowledgment prior to the date of the support order, any other order adjudicating paternity, or 60 days from the signing of the agreement, whichever is earlier. Recording such information in the putative father registry shall constitute a legal determination of paternity for purposes of establishing a future order for support and other matters under Code Section 19-7-51. Acknowledgment of paternity shall establish the biological father, as such term is defined in Code Section 19-7-22, but shall not constitute a legal determination of legitimation pursuant to Code Section 19-7-22.

(c) After the 60 day rescission period specified in subsection (b) of this Code section, the signed voluntary acknowledgment of paternity may be challenged in court only on the basis of fraud, duress, or material mistake of fact, with the burden of proof on the person challenging the acknowledgment. The legal responsibilities of any signatory, including child support obligations, arising from the acknowledgment may not be suspended during the challenge, except for good cause shown.

(d) A copy of a signed voluntary acknowledgment of paternity shall be provided to any signatory upon request.

(e) (1) As used in this subsection, the term:

(A) "Child-placing agency" means an agency licensed as such pursuant to Chapter 5 of Title 49.

(B) "Legal custodian" shall have the same meaning as set forth in Code Section 15-11-2.

(C) "Local custodian" shall have the same meaning as set forth in Code Section 31-10-1.

(D) "State registrar" shall have the same meaning as set forth in Code Section 31-10-1.

(2) The state registrar or local custodian, upon receipt of a written application, shall issue a certified copy of voluntary acknowledgment of paternity in the state registrar's or local custodian's custody to:

(A) The person who signed such acknowledgment and his or her guardian or temporary guardian;

(B) The person whose paternity was acknowledged, if he or she is at least 18 years of age;

(C) The guardian, temporary guardian, or legal custodian of the person whose paternity was acknowledged;

(D) The living legal spouse or next of kin, the legal representative, or the person who in good faith has applied and produced a record of such application to become the legal representative of the person whose paternity is registered;

(E) A court of competent jurisdiction upon its order or subpoena;

(F) Any governmental agency, state or federal, provided that such certificate shall be needed for official purposes;

(G) A member in good standing of the State Bar of Georgia, provided that such certificate shall be needed for purposes of legal investigation on behalf of a client; and

(H) A child-placing agency, provided that such certificate shall be needed for official purposes.



§ 19-7-46.2. Temporary order of support

(a) Upon motion by a party to a paternity action, a temporary order shall be issued in accordance with the guidelines prescribed in Code Section 19-6-15 if there is clear and convincing evidence of paternity. Such temporary order will be valid pending an administrative or judicial determination of parentage.

(b) All child support payments made pursuant to the temporary order prescribed in subsection (a) of this Code section shall be paid to the court which shall deposit the amount of the payment in a separate account in a bank approved as a federal depository. Such bank shall hold the amount as a special escrow fund and, except as provided in this Code section, shall not distribute any portion of the payment to any party to the action. Each full payment made into the escrow account pursuant to this Code section shall be effective to discharge any duty of the putative father to pay the ordered child support amount.

(c) Upon final judgment in a paternity action that the alleged putative father is the father of the child, the court shall order that the amount retained in the special escrow fund shall be paid to the appropriate person or entity along with any interest that may have accrued.

(d) Upon final judgment in a paternity action that the alleged putative father is not the father of the child, the amount retained in the special escrow fund shall be returned to the putative father along with any interest that may have accrued.



§ 19-7-47. Civil action; testimony of mother and alleged father; default judgments

(a) Any proceeding brought under this article is a civil action governed by the rules of civil procedure. The mother of the child and the alleged father are competent to testify and may be compelled to appear and testify.

(b) If in any paternity action an answer has not been filed within the time required by Chapter 11 of Title 9, the "Georgia Civil Practice Act," the case shall automatically become in default unless the time for filing the answer has been extended as provided by law. The default may be opened as a matter of right by the filing of such defenses within 15 days of the day of default, upon the payment of costs. If the case is still in default after the expiration of the period of 15 days, the plaintiff at any time thereafter shall be entitled to verdict and judgment by default, in open court or in chambers, as if every item and paragraph of the complaint or other original pleading were supported by proper evidence.



§ 19-7-48. Settlement, dismissal, or termination

The child must be a party to a settlement agreement with the alleged father. The court must approve any settlement agreement, dismissal, or termination of the action which does not adjudicate the merits of the case.



§ 19-7-49. Decree; jury instructions on test results; costs

(a) On a finding that the alleged father is the father of the child, the court shall issue an order designating the alleged father as the father of the child. The sole effect of the order shall be to establish the duty of the father to support the child.

(b) On a finding that the alleged father is not the father of the child, the court shall issue an order declaring this finding.

(c) The trier of fact shall receive without foundation or the need for third-party testimony evidence of costs of pregnancy, child birth, and genetic testing. The evidence so presented shall constitute prima-facie evidence of amounts incurred for such services or for testing on behalf of the child. The court may award such costs as part of its final decree.



§ 19-7-50. Costs

The court may order reasonable fees of counsel, experts, and the child's guardian ad litem and other costs of the action and pretrial proceedings, including blood and other tests, to be paid by the parties in proportions and at times determined by the court.



§ 19-7-51. Order of support, visitation privileges, and other provisions

The decree or order establishing paternity may contain any other provisions concerning the duty to support the child by periodic or lump sum payments, as provided in Code Section 19-6-15, or any other matter in the best interests of the child.



§ 19-7-52. To whom support payments made; enforcement and modification of orders

(a) The court may order that support payments be made to the mother or other interested party, the child support receiver, the prosecuting attorney, the community supervision officer, or the clerk of court, provided that, in those cases where the action has been brought by the Department of Human Services on behalf of a child, the support payment shall be made to the Department of Human Services for distribution or to the child support receiver if the Department of Human Services so requests.

(b) The same remedies and procedures shall apply for enforcement and modification of visitation and support orders as apply to enforcement and modification of such orders arising from divorce proceedings.



§ 19-7-53. Confidentiality of hearings

Upon motion of any party, any hearing or trial held under this article may be held in closed court without the admittance of any person other than those necessary to the action or proceeding.



§ 19-7-54. Motion to set aside determination of paternity

(a) Unless otherwise specified in this Code section, in any action in which a male is required to pay child support as the father of a child, a motion to set aside a determination of paternity may be made at any time upon the grounds set forth in this Code section. Any such motion shall be filed in the superior or state court that entered the order and shall include:

(1) An affidavit executed by the movant that the newly discovered evidence has come to movant's knowledge since the entry of judgment; and

(2) The results from scientifically credible parentage-determination genetic testing, as authorized under Code Section 19-7-46 and administered within 90 days prior to the filing of such motion, that finds that there is a 0 percent probability that the male ordered to pay such child support is the father of the child for whom support is required.

(b) The court shall grant relief on a motion filed in accordance with subsection (a) of this Code section upon a finding by the court of all of the following:

(1) The genetic test required in paragraph (2) of subsection (a) of this Code section was properly conducted;

(2) The male ordered to pay child support has not adopted the child;

(3) The child was not conceived by artificial insemination while the male ordered to pay child support and the child's mother were in wedlock;

(4) The male ordered to pay child support did not act to prevent the biological father of the child from asserting his paternal rights with respect to the child; and

(5) The male ordered to pay child support with knowledge that he is not the biological father of the child has not:

(A) Married the mother of the child and voluntarily assumed the parental obligation and duty to pay child support;

(B) Acknowledged his paternity of the child in a sworn statement;

(C) Been named as the child's biological father on the child's birth certificate with his consent;

(D) Been required to support the child because of a written voluntary promise;

(E) Received written notice from the Department of Human Services, any other state agency, or any court directing him to submit to genetic testing which he disregarded;

(F) Signed a voluntary acknowledgment of paternity as provided in Code Section 19-7-46.1; or

(G) Proclaimed himself to be the child's biological father.

(c) In the event movant fails to make the requisite showing provided in subsection (b) of this Code section, the court may grant the motion or enter an order as to paternity, duty to support, custody, and visitation privileges as otherwise provided by law.

(d) In any case when the underlying child support order was issued by a court of this state or by the Department of Human Services and is being enforced by the Department of Human Services, a movant may request a genetic test from the Department of Human Services, contingent upon advance payment of the genetic test fee by such movant. In any case when the custodian of the child does not consent to testing, a movant may petition the court to ask for testing of the other parent and the child or children.

(e) In the event relief is granted pursuant to subsection (b) of this Code section, relief shall be limited to the issues of prospective child support payments, past due child support payments, termination of parental rights, custody, and visitation rights. In any case when the underlying order was obtained by the Department of Human Services, a court granting the motion to set aside a determination of paternity may relieve the obligor of responsibility for any future or past due amounts, or both, owed to the state. The court may also relieve the obligor of the same that is owed to any other person or entity so long as the obligor adds that person or entity to the underlying motion and provides that person or entity with notice of the action. In all motions brought under this Code section when there is any amount owed to the state, the Department of Human Services shall be made a party. Failure to include the Department of Human Services as a party shall prevent the waiver of any amount owed to the state.

(f) The duty to pay child support and other legal obligations for the child shall not be suspended while the motion is pending except for good cause shown; however, the court may order the child support be held in the registry of the court until final determination of paternity has been made.

(g) (1) In any action brought pursuant to this Code section, if the genetic test results submitted in accordance with paragraph (2) of subsection (a) of this Code section are provided solely by the male ordered to pay child support, the court on its own motion may, and on the motion of any party shall, order the child's mother, the child, and the male ordered to pay child support to submit to genetic tests. The court shall provide that such genetic testing be done no more than 30 days after the court issues its order.

(2) If the mother of the child or the male ordered to pay child support willfully fails to submit to genetic testing, or if either such party is the custodian of the child and willfully fails to submit the child for testing, the court shall issue an order determining the relief on the motion against the party so failing to submit to genetic testing. If a party shows good cause for failing to submit to genetic testing, such failure shall not be considered willful.

(3) The party requesting genetic testing shall pay any fees charged for the tests. If the custodian of the child is receiving services from an administrative agency in its role as an agency providing enforcement of child support orders, such agency shall pay the cost of genetic testing if it requests the test and may seek reimbursement for the fees from the person against whom the court assesses the costs of the action.

(h) If relief on a motion filed in accordance with this Code section is not granted, the court shall assess the costs of the action and attorney's fees against the movant.









Chapter 8 - Adoption

Article 1 - General Provisions

§ 19-8-1. Definitions

For purposes of this chapter, the term:

(1) "Biological father" means the male who impregnated the biological mother resulting in the birth of the child.

(2) "Child" means a person who is under 18 years of age and who is sought to be adopted.

(3) "Child-placing agency" means an agency licensed as a child-placing agency pursuant to Chapter 5 of Title 49.

(4) "Department" means the Department of Human Services.

(4.1) "Evaluator" means the person or agency that conducts a home study. An evaluator shall be a licensed child-placing agency, the department, or a licensed professional with at least two years of adoption related professional experience, including a licensed clinical social worker, licensed master social worker, licensed marriage and family therapist, or licensed professional counselor; provided, however, that where none of the foregoing evaluators are available, the court may appoint a guardian ad litem or court appointed special advocate to conduct the home study.

(5) "Guardian" means a legal guardian of the person of a child.

(5.1) "Home study" means an evaluation by an evaluator of the petitioner's home environment for the purpose of determining the suitability of the environment as a prospective adoptive home for a child. Such evaluation shall consider the petitioner's physical health, emotional maturity, financial circumstances, family, and social background and shall conform to the rules and regulations established by the department for child-placing agencies for adoption home studies.

(5.2) "Home study report" means the written report generated as a result of the home study.

(6) "Legal father" means a male who has not surrendered or had terminated his rights to a child and who:

(A) Has legally adopted such child;

(B) Was married to the biological mother of such child at the time such child was born or within the usual period of gestation, unless paternity was disproved by a final order pursuant to Article 3 of Chapter 7 of this title;

(C) Married the legal mother of such child after such child was born and recognized such child as his own, unless paternity was disproved by a final order pursuant to Article 3 of Chapter 7 of this title; or

(D) Has legitimated such child by a final order pursuant to Code Section 19-7-22.

(7) "Legal mother" means the female who is the biological or adoptive mother of the child and who has not surrendered or had terminated her rights to the child.

(8) "Parent" means either the legal father or the legal mother of the child.

(9) "Petitioner" means a person who petitions to adopt or terminate rights to a child pursuant to this chapter.

(10) "Putative father registry" means the registry established and maintained pursuant to subsections (d) and (e) of Code Section 19-11-9.



§ 19-8-2. Jurisdiction and venue of adoption proceedings

(a) The superior courts of the several counties shall have exclusive jurisdiction in all matters of adoption, except such jurisdiction as may be granted to the juvenile courts.

(b) All petitions under this chapter shall be filed in the county in which any petitioner resides, except that:

(1) Upon good cause being shown, the court of the county of the child's domicile or of the county in which is located any child-placing agency having legal custody of the child sought to be adopted may, in its discretion, allow the petition to be filed in that court; and

(2) Any person who has been a resident of any United States Army post or military reservation within this state for six months next preceding the filing of the petition for adoption may file the petition in any county adjacent to the United States Army post or military reservation.



§ 19-8-3. Who may adopt a child; when petition must be filed in names of both spouses

(a) Any adult person may petition to adopt a child if the person:

(1) Is at least 25 years of age or is married and living with his spouse;

(2) Is at least ten years older than the child;

(3) Has been a bona fide resident of this state for at least six months immediately preceding the filing of the petition; and

(4) Is financially, physically, and mentally able to have permanent custody of the child.

(b) Any adult person, including but not limited to a foster parent, meeting the requirements of subsection (a) of this Code section shall be eligible to apply to the department or a child-placing agency for consideration as an adoption applicant in accordance with the policies of the department or the agency.

(c) If a person seeking to adopt a child is married, the petition must be filed in the name of both spouses; provided, however, that, when the child is the stepchild of the party seeking to adopt, the petition shall be filed by the stepparent alone.



§ 19-8-4. When surrender or termination of parental or guardian's rights required; consent of child of 14 or older necessary; acknowledgment of surrender; compliance with Interstate Compact on Placement of Children

(a) Except as otherwise authorized in this chapter, a child who has any living parent or guardian may be adopted through the department or any child-placing agency only if each such parent and each such guardian:

(1) Has voluntarily and in writing surrendered all of his rights to the child to the department or to a child-placing agency as provided in this Code section and the department or agency thereafter consents to the adoption; or

(2) Has had all of his rights to the child terminated by order of a court of competent jurisdiction, the child has been committed by the court to the department or to a child-placing agency for placement for adoption, and the department or agency thereafter consents to the adoption.

(b) In the case of a child 14 years of age or older, the written consent of the child to his adoption must be given and acknowledged in the presence of the court.

(c) The surrender to the department or to a child-placing agency specified in paragraphs (1) and (2) of subsection (e) of this Code section shall be executed following the birth of the child, and the pre-birth surrender to the department or to a child-placing agency specified in paragraph (3) of subsection (e) of this Code section shall be executed prior to the birth of the child. Each surrender shall be executed in the presence of a representative of the department or the agency and a notary. A copy shall be delivered to the individual signing the surrender at the time of the execution thereof.

(d) A person signing a surrender pursuant to this Code section shall have the right to withdraw the surrender as provided in subsection (b) of Code Section 19-8-9.

(e) (1) The surrender by a parent or guardian specified in paragraph (1) of subsection (a) of this Code section shall meet the requirements of subsection (a) of Code Section 19-8-26.

(2) The biological father who is not the legal father of a child may surrender all his rights to the child for the purpose of an adoption pursuant to this Code section. That surrender shall meet the requirements of subsection (d) of Code Section 19-8-26.

(3) (A) The biological father who is not the legal father of a child may execute a surrender of his rights to the child prior to the birth of the child for the purpose of an adoption pursuant to this Code section. A pre-birth surrender, when signed under oath by the alleged biological father, shall serve to relinquish the alleged biological father's rights to the child and to waive the alleged biological father's right to notice of any proceeding with respect to the child's adoption, custody, or guardianship. The court in any adoption proceeding shall have jurisdiction to enter a final order of adoption of the child based upon the pre-birth surrender and in other proceedings to determine the child's legal custody or guardianship shall have jurisdiction to enter an order for those purposes.

(B) The responsibilities of an alleged biological father are permanently terminated only upon the entry of a final order of adoption. A person executing a pre-birth surrender pursuant to this Code section shall have the right to withdraw the surrender within ten days from the date of execution thereof, notwithstanding the date of birth of the child.

(C) If a final order of adoption is not entered after the execution of a pre-birth surrender and paternity is established by acknowledgment, by administrative order, or by judicial order, then the alleged biological father shall be responsible for child support or other financial obligations to the child or to the child's mother, or to both.

(D) The pre-birth surrender shall not be valid for use by a legal father as defined under paragraph (6) of Code Section 19-8-1 or for any man who has executed a voluntary acknowledgment of paternity pursuant to the provisions of Code Section 19-7-46.1.

(E) The pre-birth surrender may be executed at any time after the biological mother executes a sworn statement identifying such person as an alleged biological father of the biological mother's unborn child.

(F) The pre-birth surrender shall meet the requirements of subsection (f) of Code Section 19-8-26.

(f) A surrender of rights shall be acknowledged by the person who surrenders those rights by also signing an acknowledgment meeting the requirements of subsection (g) of Code Section 19-8-26.

(g) Whenever the legal mother surrenders her parental rights pursuant to this Code section, she shall execute an affidavit meeting the requirements of subsection (h) of Code Section 19-8-26.

(h) Whenever rights are surrendered to the department or to a child-placing agency, the department or agency representative before whom the surrender is signed shall execute an affidavit meeting the requirements of subsection (j) of Code Section 19-8-26.

(i) A surrender pursuant to this Code section may be given by any parent or biological father who is not the legal father of the child irrespective of whether such parent or biological father has arrived at the age of majority. The surrender given by any such minor shall be binding upon him as if the individual were in all respects sui juris.

(j) In any surrender pursuant to this Code section, the provisions of Chapter 4 of Title 39, relating to the Interstate Compact on the Placement of Children, if applicable, shall be complied with.



§ 19-8-5. Surrender or termination of parental or guardian's rights where child to be adopted by third party

(a) Except as otherwise authorized in this chapter, a child who has any living parent or guardian may be adopted by a third party who is neither the stepparent nor relative of that child, as described in subsection (a) of Code Sections 19-8-6 and 19-8-7, only if each such living parent and each such guardian has voluntarily and in writing surrendered all of his or her rights to such child to that third party for the purpose of enabling that third party to adopt such child. Except as provided in subsection (m) of this Code section, no child shall be placed with a third party for purposes of adoption unless prior to the date of placement a home study shall have been completed, and the home study report recommends placement of a child in such third party's home.

(b) In the case of a child 14 years of age or older, the written consent of the child to his adoption must be given and acknowledged in the presence of the court.

(c) The surrender specified in paragraphs (1) and (2) of subsection (e) of this Code section shall be executed following the birth of the child, and the pre-birth surrender specified in paragraph (3) of subsection (e) of this Code section shall be executed prior to the birth of the child. Each surrender shall be executed in the presence of a notary. The name and address of each person to whom the child is surrendered may be omitted to protect confidentiality, provided the surrender sets forth the name and address of his agent for purposes of notice of withdrawal as provided for in subsection (d) of this Code section. A copy shall be delivered to the individual signing the surrender at the time of the execution thereof.

(d) A person signing a surrender pursuant to this Code section shall have the right to withdraw the surrender as provided in subsection (b) of Code Section 19-8-9.

(e)(1) The surrender by a parent or guardian specified in subsection (a) of this Code section shall meet the requirements of subsection (c) of Code Section 19-8-26.

(2) The biological father who is not the legal father of a child may surrender all his rights to the child for purposes of an adoption pursuant to this Code section. That surrender shall meet the requirements of subsection (d) of Code Section 19-8-26.

(3) (A) The biological father who is not the legal father of a child may execute a surrender of his rights to the child prior to the birth of the child for the purpose of an adoption pursuant to this Code section. A pre-birth surrender, when signed under oath by the alleged biological father, shall serve to relinquish the alleged biological father's rights to the child and to waive the alleged biological father's right to notice of any proceeding with respect to the child's adoption, custody, or guardianship. The court in any adoption proceeding shall have jurisdiction to enter a final order of adoption of the child based upon the pre-birth surrender and in other proceedings to determine the child's legal custody or guardianship shall have jurisdiction to enter an order for those purposes.

(B) The responsibilities of an alleged biological father are permanently terminated only upon the entry of a final order of adoption. A person executing a pre-birth surrender pursuant to this Code section shall have the right to withdraw the surrender within ten days from the date of execution thereof, notwithstanding the date of birth of the child.

(C) If a final order of adoption is not entered after the execution of a pre-birth surrender and paternity is established by acknowledgment, by administrative order, or by judicial order, then the alleged biological father shall be responsible for child support or other financial obligations to the child or to the child's mother, or to both.

(D) The pre-birth surrender shall not be valid for use by a legal father as defined under paragraph (6) of Code Section 19-8-1 or for any man who has executed a voluntary acknowledgment of paternity pursuant to the provisions of Code Section 19-7-46.1.

(E) The pre-birth surrender may be executed at any time after the biological mother executes a sworn statement identifying such person as an alleged biological father of the biological mother's unborn child.

(F) The pre-birth surrender shall meet the requirements of subsection (f) of Code Section 19-8-26.

(f) A surrender of rights shall be acknowledged by the person who surrenders those rights by also signing an acknowledgment meeting the requirements of subsection (g) of Code Section 19-8-26.

(g) Whenever the legal mother surrenders her parental rights pursuant to this Code section, she shall execute an affidavit meeting the requirements of subsection (h) of Code Section 19-8-26.

(h) Whenever rights are surrendered pursuant to this Code section, the representative of each petitioner shall execute an affidavit meeting the requirements of subsection (k) of Code Section 19-8-26.

(i) A surrender pursuant to this Code section may be given by any parent or biological father who is not the legal father of the child sought to be adopted irrespective of whether such parent or biological father has arrived at the age of majority. The surrender given by any such minor shall be binding upon him as if the individual were in all respects sui juris.

(j) A copy of each surrender specified in subsection (a) of this Code section, together with a copy of the acknowledgment specified in subsection (f) of this Code section and a copy of the affidavits specified in subsections (g) and (h) of this Code section and the name and address of each person to whom the child is surrendered, shall be mailed, by registered or certified mail or statutory overnight delivery, return receipt requested, to the

Office of Adoptions

Georgia Department of Human Services

Atlanta, Georgia

within 15 days from the execution thereof. Upon receipt of the copy the department may commence its investigation as required in Code Section 19-8-16.

(k) A petition for adoption pursuant to subsection (a) of this Code section shall be filed within 60 days from the date of the surrender. If the petition is not filed within the time period specified by this subsection or if the proceedings resulting from the petition are not concluded with an order granting the petition, the surrender shall operate as follows according to the election made therein by the legal parent or guardian of the child:

(1) In favor of that legal parent or guardian, with the express stipulation that neither this nor any other provision of the surrender shall be deemed to impair the validity, absolute finality, or totality of the surrender under any other circumstance, once the revocation period has elapsed;

(2) In favor of the licensed child-placing agency designated in the surrender of rights, if any; or

(3) If the legal parent or guardian is not designated and no child-placing agency is designated in the surrender of rights, or if the designated child-placing agency declines to accept the child for placement for adoption, in favor of the department for placement for adoption pursuant to subsection (a) of Code Section 19-8-4. The court may waive the 60 day time period for filing the petition for excusable neglect.

(l) In any surrender pursuant to this Code section, the provisions of Chapter 4 of Title 39, relating to the Interstate Compact on the Placement of Children, if applicable, shall be complied with.

(m) If the home study for a third-party adoption has not occurred prior to the date of placement, then the third party shall, at the time of the filing of the petition for adoption, file a motion with the court seeking an order authorizing placement of such child prior to the completion of the home study. Such motion shall identify the evaluator that the petitioner has selected to perform the home study. The court may waive the requirement of a preplacement home study in cases when a child to be adopted already resides in the prospective adoptive home pursuant to a court order of guardianship, testamentary guardianship, or custody.

(n) The court may grant the motion for placement prior to the completion of a home study if the court finds that such placement is in the best interest of the child.

(o) If the court grants the motion for placement prior to the completion of a home study and authorizes placement of a child prior to the completion of the home study, then:

(1) Such child shall be permitted to remain in the home of the third party with whom the parent or guardian placed such child pending further order of the court;

(2) A copy of the order authorizing placement of such child prior to the completion of the home study shall be delivered to the department and the evaluator selected to perform the home study by the clerk of the court within 15 days of the date of the entry of such order; and

(3) The home study, if not already in process, shall be initiated by the evaluator selected by the petitioner or appointed by the court within ten days of such evaluator's receipt of the court's order.



§ 19-8-6. Surrender of parental rights where father and mother not still married; surrender of rights where only one parent still living

(a) Except as otherwise authorized in this chapter:

(1) A child whose legal father and legal mother are both living but are not still married to each other may be adopted by the spouse of either parent only when the other parent voluntarily and in writing surrenders all of his rights to the child to that spouse for the purpose of enabling that spouse to adopt the child and the other parent consents to the adoption and, where there is any guardian of that child, each such guardian has voluntarily and in writing surrendered to such spouse all of his rights to the child for purposes of such adoption; or

(2) A child who has only one parent still living may be adopted by the spouse of that parent only if that parent consents to the adoption and, where there is any guardian of that child, each such guardian has voluntarily and in writing surrendered to such spouse all of his rights to the child for the purpose of such adoption.

(b) In the case of a child 14 years of age or older, the written consent of the child to his adoption must be given and acknowledged in the presence of the court.

(c) The surrender specified in this Code section shall be executed, following the birth of the child, in the presence of a notary. A copy shall be delivered to the individual signing the surrender at the time of the execution thereof.

(d) A person signing a surrender pursuant to this Code section shall have the right to withdraw the surrender as provided in subsection (b) of Code Section 19-8-9.

(e) (1) The surrender by a parent or guardian specified in subsection (a) of this Code section shall meet the requirements of subsection (e) of Code Section 19-8-26.

(2) The biological father who is not the legal father of a child may surrender all his rights to the child for purposes of an adoption pursuant to this Code section. That surrender shall meet the requirements of subsection (d) of Code Section 19-8-26.

(f) A surrender of rights shall be acknowledged by the person who surrenders those rights by also signing an acknowledgment meeting the requirements of subsection (g) of Code Section 19-8-26.

(g) Whenever the legal mother surrenders her parental rights or consents to the adoption of her child by her spouse pursuant to this Code section, she shall execute an affidavit meeting the requirements of subsection (h) of Code Section 19-8-26.

(h) Whenever rights are surrendered pursuant to this Code section, the representative of each petitioner shall execute an affidavit meeting the requirements of subsection (k) of Code Section 19-8-26.

(i) A surrender or consent pursuant to this Code section may be given by any parent or biological father who is not the legal father of the child sought to be adopted irrespective of whether such parent or biological father has arrived at the age of majority. The surrender given by any such minor shall be binding upon him as if the individual were in all respects sui juris.

(j) The parental consent by the spouse of a stepparent seeking to adopt a child of that spouse and required by subsection (a) of this Code section shall be as provided in subsection (l) of Code Section 19-8-26.



§ 19-8-7. Surrender or termination of parental or guardian's rights where child adopted by relative

(a) Except as otherwise authorized in this Code section, a child who has any living parent or guardian may be adopted by a relative who is related by blood or marriage to the child as a grandparent, great-grandparent, aunt, uncle, great aunt, great uncle, or sibling only if each such living parent and each such guardian has voluntarily and in writing surrendered to that relative and any spouse of such relative all of his or her rights to the child for the purpose of enabling that relative and any such spouse to adopt the child.

(b) In the case of a child 14 years of age or older, the written consent of the child to his adoption must be given and acknowledged in the presence of the court.

(c) The surrender specified in paragraphs (1) and (2) of subsection (e) of this Code section shall be executed following the birth of the child, and the pre-birth surrender specified in paragraph (3) of subsection (e) of this Code section shall be executed prior to the birth of the child. Each surrender shall be executed in the presence of a notary. A copy shall be delivered to the individual signing the surrender at the time of the execution thereof.

(d) A person signing a surrender pursuant to this Code section shall have the right to withdraw the surrender as provided in subsection (b) of Code Section 19-8-9.

(e)(1) The surrender by a parent or guardian specified in subsection (a) of this Code section shall meet the requirements of subsection (e) of Code Section 19-8-26.

(2) The biological father who is not the legal father of the child may surrender all his rights to the child for purposes of an adoption pursuant to this Code section. That surrender shall meet the requirements of subsection (d) of Code Section 19-8-26.

(3) (A) The biological father who is not the legal father of a child may execute a surrender of his rights to the child prior to the birth of the child for the purpose of an adoption pursuant to this Code section. A pre-birth surrender, when signed under oath by the alleged biological father, shall serve to relinquish the alleged biological father's rights to the child and to waive the alleged biological father's right to notice of any proceeding with respect to the child's adoption, custody, or guardianship. The court in any adoption proceeding shall have jurisdiction to enter a final order of adoption of the child based upon the pre-birth surrender and in other proceedings to determine the child's legal custody or guardianship shall have jurisdiction to enter an order for those purposes.

(B) The responsibilities of an alleged biological father are permanently terminated only upon the entry of a final order of adoption. A person executing a pre-birth surrender pursuant to this Code section shall have the right to withdraw the surrender within ten days from the date of execution thereof, notwithstanding the date of birth of the child.

(C) If a final order of adoption is not entered after the execution of a pre-birth surrender and paternity is established by acknowledgment, by administrative order, or by judicial order, then the alleged biological father shall be responsible for child support or other financial obligations to the child or to the child's mother, or to both.

(D) The pre-birth surrender shall not be valid for use by a legal father as defined under paragraph (6) of Code Section 19-8-1 or for any man who has executed a voluntary acknowledgment of paternity pursuant to the provisions of Code Section 19-7-46.1.

(E) The pre-birth surrender may be executed at any time after the biological mother executes a sworn statement identifying such person as an alleged biological father of the biological mother's unborn child.

(F) The pre-birth surrender shall meet the requirements of subsection (f) of Code Section 19-8-26.

(f) A surrender of rights shall be acknowledged by the person who surrenders those rights by also signing an acknowledgment meeting the requirements of subsection (g) of Code Section 19-8-26.

(g) Whenever the legal mother surrenders her parental rights pursuant to this Code section, she shall execute an affidavit meeting the requirements of subsection (h) of Code Section 19-8-26.

(h) Whenever rights are surrendered pursuant to this Code section the representative of each petitioner shall execute an affidavit meeting the requirements of subsection (k) of Code Section 19-8-26.

(i) A surrender pursuant to this Code section may be given by any parent or biological father who is not the legal father of the child sought to be adopted irrespective of whether such parent or biological father has arrived at the age of majority. The surrender given by any such minor shall be binding upon him as if the individual were in all respects sui juris.



§ 19-8-8. Adoption based upon foreign decrees and valid visa

A child may be adopted pursuant to the provisions of this chapter based upon:

(1) A decree which has been entered pursuant to due process of law by a court of competent jurisdiction outside the United States establishing the relationship of parent and child by adoption between each petitioner and a child born in such foreign country; and

(2) The child's having been granted a valid visa by the United States Immigration and Naturalization Service.



§ 19-8-9. Surrender of parental rights where legal mother puts up for adoption child she previously adopted herself; withdrawal of surrender; expiration of rights

(a) In those cases where the legal mother of the child being placed for adoption has herself previously adopted such child, said adoptive mother shall execute, in lieu of the affidavit specified in subsection (g) of Code Section 19-8-4, 19-8-5, 19-8-6, or 19-8-7, an affidavit meeting the requirements of subsection (i) of Code Section 19-8-26.

(b) A person signing a surrender pursuant to Code Section 19-8-4, 19-8-5, 19-8-6, or 19-8-7 shall have the right to withdraw the surrender by written notice delivered in person or mailed by registered mail or statutory overnight delivery within ten days after signing; and the surrender document shall not be valid unless it so states. The ten days shall be counted consecutively beginning with the day immediately following the date the surrender is executed, however, if the tenth day falls on a Saturday, Sunday, or legal holiday then the last day on which the surrender may be withdrawn shall be the next day that is not a Saturday, Sunday, or legal holiday. After ten days, a surrender may not be withdrawn. The notice of withdrawal of surrender shall be delivered in person or mailed by registered mail or statutory overnight delivery to the address designated in the surrender document.

(c) If a legal mother has voluntarily and in writing surrendered all of her parental rights pursuant to the provisions of subsection (a) of Code Section 19-8-4, 19-8-5, 19-8-6, or 19-8-7 and has not withdrawn her surrender within the ten-day period after signing as permitted by the provisions of subsection (b) of this Code section, she shall have no right or authority to sign a voluntary acknowledgment of paternity pursuant to the provisions of Code Section 19-7-46.1 regarding the same child.



§ 19-8-10. When surrender or termination of parental rights not required; service on parents in such cases

(a) Surrender or termination of rights of a parent pursuant to subsection (a) of Code Section 19-8-4, 19-8-5, 19-8-6, or 19-8-7 shall not be required as a prerequisite to the filing of a petition for adoption of a child of that parent pursuant to Code Section 19-8-13 when the court determines by clear and convincing evidence that the:

(1) Child has been abandoned by that parent;

(2) Parent cannot be found after a diligent search has been made;

(3) Parent is insane or otherwise incapacitated from surrendering such rights;

(4) Parent caused his child to be conceived as a result of having nonconsensual sexual intercourse with the mother of his child or when the mother is less than ten years of age; or

(5) Parent has failed to exercise proper parental care or control due to misconduct or inability, as set out in paragraph (3), (4), or (5) of subsection (a) of Code Section 15-11-310,

and the court is of the opinion that the adoption is in the best interests of that child, after considering the physical, mental, emotional, and moral condition and needs of the child who is the subject of the proceeding, including the need for a secure and stable home.

(b) Surrender of rights of a parent pursuant to subsection (a) of Code Section 19-8-6 or 19-8-7 shall not be required as a prerequisite to the filing of a petition for adoption of a child of that parent pursuant to Code Section 19-8-13, if that parent, for a period of one year or longer immediately prior to the filing of the petition for adoption, without justifiable cause, has significantly failed:

(1) To communicate or to make a bona fide attempt to communicate with that child in a meaningful, supportive, parental manner; or

(2) To provide for the care and support of that child as required by law or judicial decree,

and the court is of the opinion that the adoption is for the best interests of that child.

(c) Whenever it is alleged by any petitioner that surrender or termination of rights of a parent is not a prerequisite to the filing of a petition for adoption of a child of that parent in accordance with subsection (a) or (b) of this Code section, that parent shall be personally served with a conformed copy of the adoption petition, together with a copy of the court's order thereon specified in Code Section 19-8-14, or, if personal service cannot be perfected, by registered or certified mail or statutory overnight delivery, return receipt requested, at his last known address. If service cannot be made by either of these methods that parent shall be given notice by publication once a week for three weeks in the official organ of the county where the petition has been filed and of the county of his last known address. A parent who receives notification pursuant to this paragraph may appear in the pending adoption action and show cause why such parent's rights to the child sought to be adopted in that action should not be terminated by that adoption. Notice shall be deemed to have been received the date:

(1) Personal service is perfected;

(2) Of delivery shown on the return receipt of registered or certified mail or statutory overnight delivery; or

(3) Of the last publication.



§ 19-8-11. Petitioning superior court to terminate parental rights; service of process

(a)(1) In those cases where the department or a child-placing agency has either obtained:

(A) The voluntary written surrender of all parental rights from one of the parents or the guardian of a child; or

(B) An order of a court of competent jurisdiction terminating all of the rights of one of the parents or the guardian of a child,

the department or child-placing agency may in contemplation of the placement of such child for adoption petition the superior court of the county where the child resides to terminate the parental rights of the remaining parent pursuant to this Code section.

(2) In those cases where a person who is the resident of another state has obtained the voluntary written surrender of all parental rights from one of the parents or the guardian of a child, each such person to whom the child has been surrendered may in contemplation of the adoption of such child in such other state petition the superior court of the county where the child resides to terminate the parental rights of the remaining parent pursuant to this Code section.

(3) Parental rights may be terminated pursuant to paragraph (1) or (2) of this subsection when the court determines by clear and convincing evidence that the:

(A) Child has been abandoned by that parent;

(B) Parent of the child cannot be found after a diligent search has been made;

(C) Parent is insane or otherwise incapacitated from surrendering such rights;

(D) Parent caused his child to be conceived as a result of having nonconsensual sexual intercourse with the mother of his child or when the mother is less than ten years of age; or

(E) Parent has failed to exercise proper parental care or control due to misconduct or inability, as set out in paragraph (3), (4), or (5) of subsection (a) of Code Section 15-11-310,

and the court shall set the matter down to be heard in chambers not less than 30 and not more than 60 days following the receipt by such remaining parent of the notice under subsection (b) of this Code section and shall enter an order terminating such parental rights if it so finds and if it is of the opinion that adoption is in the best interests of the child, after considering the physical, mental, emotional, and moral condition and needs of the child who is the subject of the proceeding, including the need for a secure and stable home.

(b) Whenever a petition is filed pursuant to subsection (a) of this Code section, the parent whose rights the petitioner is seeking to terminate shall be personally served with a conformed copy of the petition, and a copy of the court's order setting forth the date upon which the petition shall be considered or, if personal service cannot be perfected, by registered or certified mail or statutory overnight delivery, return receipt requested, at his last known address. If service cannot be made by either of these methods, that parent shall be given notice by publication once a week for three weeks in the official organ of the county where the petition has been filed and of the county of his last known address. A parent who receives notification pursuant to this subsection may appear and show cause why such parent's rights to the child sought to be placed for adoption should not be terminated. Notice shall be deemed to have been received the date:

(1) Personal service is perfected;

(2) Of delivery shown on the return receipt of registered or certified mail or statutory overnight delivery; or

(3) Of the last publication.



§ 19-8-12. Notice to biological father; procedure when identity or location of father not known; petition, hearing, and order; when rights of biological father terminated; legitimation of child by father; rights of mother

(a) The General Assembly finds that:

(1) The state has a compelling interest in promptly providing stable and permanent homes for adoptive children, and in preventing the disruption of adoptive placements;

(2) Adoptive children have a right to permanence and stability in adoptive placements;

(3) Adoptive parents have a constitutionally protected liberty and privacy interest in retaining custody of children;

(4) A biological father who is not the legal father may have an interest in his biological child. This inchoate interest is lost by failure to develop a familial bond with the child and acquires constitutional protection only if the biological father who is not the legal father develops a familial bond with the child;

(5) The subjective intent of a biological father who is not a legal father, whether expressed or otherwise, unsupported by evidence of acts manifesting such intent, shall not preclude a determination that the biological father who is not a legal father has failed to develop a familial bond with the child; and

(6) A man who has engaged in a nonmarital sexual relationship with a woman is deemed to be on notice that a pregnancy and adoption proceeding regarding a child may occur and has a duty to protect his own rights and interests in that child. He is therefore entitled to notice of an adoption proceeding only as provided in this Code section.

(b) If there is a biological father who is not the legal father of a child and he has not executed a surrender as specified in paragraph (2) of subsection (e) of Code Section 19-8-4, 19-8-5, 19-8-6, or 19-8-7, he shall be notified of adoption proceedings regarding the child in the following circumstances:

(1) If his identity is known to the petitioner, department, or licensed child-placing agency or to the attorney for the petitioner, department, or licensed child-placing agency;

(2) If he is a registrant on the putative father registry who has acknowledged paternity of the child in accordance with subparagraph (d)(2)(A) of Code Section 19-11-9;

(3) If he is a registrant on the putative father registry who has indicated possible paternity of a child of the child's mother during a period beginning two years immediately prior to the child's date of birth in accordance with subparagraph (d)(2)(B) of Code Section 19-11-9; or

(4) If the court finds from the evidence, including but not limited to the affidavit of the mother specified in subsection (g) of Code Section 19-8-4, 19-8-5, 19-8-6, or 19-8-7 in the form provided in subsection (h) of Code Section 19-8-26, that such biological father who is not the legal father has performed any of the following acts:

(A) Lived with the child;

(B) Contributed to the child's support;

(C) Made any attempt to legitimate the child; or

(D) Provided support or medical care for the mother either during her pregnancy or during her hospitalization for the birth of the child.

(c) Notification provided for in subsection (b) of this Code section shall be given to a biological father who is not a legal father by the following methods:

(1) Registered or certified mail or statutory overnight delivery, return receipt requested, at his last known address, which notice shall be deemed received upon the date of delivery shown on the return receipt;

(2) Personal service, which notice shall be deemed received when personal service is perfected; or

(3) Publication once a week for three weeks in the official organ of the county where the petition has been filed and of the county of his last known address, which notice shall be deemed received upon the date of the last publication.

If feasible, the methods specified in paragraph (1) or (2) of this subsection shall be used before publication.

(d)(1) Where the rights of a parent or guardian of a child have been surrendered or terminated in accordance with subsection (a) of Code Section 19-8-4, the department or a child-placing agency may file, under the authority of this paragraph, a petition to terminate such biological father's rights to the child with the superior court of the county where the child resides.

(2) Where the rights of a parent or guardian of a child have been surrendered in accordance with subsection (a) of Code Section 19-8-5, 19-8-6, or 19-8-7 or a consent to adopt has been executed pursuant to paragraph (2) of subsection (a) of Code Section 19-8-6, the petitioner shall file, under the authority of this paragraph, with the superior court either a motion, if a petition for adoption of the child has previously been filed with the court, or a petition to terminate such biological father's rights to the child.

(3) Where a petition or motion is filed pursuant to paragraph (1) or (2) of this subsection, the court shall, within 30 days from such filing, conduct a hearing in chambers to determine the facts in the matter. The court shall be authorized to consider the affidavit of the mother specified in subsection (g) of Code Section 19-8-4, 19-8-5, 19-8-6, or 19-8-7, as applicable, in making its determination pursuant to this paragraph. If the court finds from the evidence that such biological father has not performed any of the following acts:

(A) Lived with the child;

(B) Contributed to the child's support;

(C) Made any attempt to legitimate the child; or

(D) Provided support or medical care for the mother, either during her pregnancy or during her hospitalization for the birth of the child,

and the petitioner provides a certificate as of the date of the petition or the motion, as the case may be, from the putative father registry stating that there is no entry on the putative father registry either acknowledging paternity of the child or indicating possible paternity of a child of the child's mother for a period beginning no later than two years immediately prior to the child's date of birth, then it shall be rebuttably presumed that the biological father who is not the legal father is not entitled to notice of the proceedings. Absent evidence rebutting the presumption, then no further inquiry or notice shall be required by the court and the court shall enter an order terminating the rights of such biological father to the child.

(e) When notice is to be given pursuant to subsection (b) of this Code section, it shall advise such biological father who is not the legal father that he loses all rights to the child and will neither receive notice nor be entitled to object to the adoption of the child unless, within 30 days of receipt of such notice, he files:

(1) A petition to legitimate the child pursuant to Code Section 19-7-22; and

(2) Notice of the filing of the petition to legitimate with the court in which the action under this Code section, if any, is pending and to the person who provided such notice to such biological father.

(f) A biological father who is not the legal father loses all rights to the child and the court shall enter an order terminating all such father's rights to the child and such father may not thereafter object to the adoption and is not entitled to receive further notice of the adoption if within 30 days from his receipt of the notice provided for in subsection (b) of this Code section he:

(1) Does not file a legitimation petition and give notice as required in subsection (e) of this Code section;

(2) Files a legitimation petition which is subsequently dismissed for failure to prosecute; or

(3) Files a legitimation petition and the action is subsequently concluded without a court order declaring a finding that he is the father of the child.

(g) If the child is legitimated by his or her biological father, the adoption shall not be permitted except as provided in Code Sections 19-8-4 through 19-8-7.

(h) If the child is legitimated by his or her biological father and in the subsequent adoption proceeding the petition for adoption is either withdrawn with prejudice or denied by the court, then a surrender of parental rights final release for adoption executed by the legal mother pursuant to the provisions of subsection (a) of Code Section 19-8-4, 19-8-5, or 19-8-7 shall be dissolved by operation of law and her parental rights shall be restored to her. The fact that the legal mother executed a surrender of parental rights final release for adoption, now dissolved, shall not be admissible evidence in any proceedings against the legal mother.



§ 19-8-13. Petition; filing and contents; financial disclosures; attorney's affidavit

(a) The petition for adoption, duly verified, together with one conformed copy thereof, must be filed with the clerk of the superior court having jurisdiction and shall conform to the following guidelines:

(1) The petition shall set forth:

(A) The name, age, marital status, and place of residence of each petitioner;

(B) The name by which the child is to be known should the adoption ultimately be completed;

(C) The date of birth and the sex of the child;

(D) The date and circumstances of the placement of the child with each petitioner;

(E) Whether the child is possessed of any property and, if so, a full and complete description thereof;

(F) Whether the child has one or both parents or his biological father who is not the legal father living; and

(G) Whether the child has a guardian.

(2) Where the adoption is pursuant to subsection (a) of Code Section 19-8-4 the following shall be provided or attached or its absence explained when the petition is filed:

(A) An affidavit from the department or a child-placing agency stating that all of the requirements of Code Sections 19-8-4 and 19-8-12 have been complied with;

(B) The written consent of the department or agency to the adoption;

(C) A copy of the appropriate form verifying the allegation of compliance with the requirements of Chapter 4 of Title 39, relating to the Interstate Compact on the Placement of Children; and

(D) A completed form containing background information regarding the child to be adopted, as required by the adoption unit of the department.

(3) Where the adoption is pursuant to subsection (a) of Code Section 19-8-5, the following shall be provided or attached or its absence explained when the petition is filed:

(A) The written voluntary surrender of each parent or guardian specified in subsection (e) of Code Section 19-8-5;

(B) The written acknowledgment of surrender specified in subsection (f) of Code Section 19-8-5;

(C) The affidavits specified in subsections (g) and (h) of Code Section 19-8-5;

(D) Allegations of compliance with Code Section 19-8-12;

(E) Allegations of compliance with Chapter 4 of Title 39, relating to the Interstate Compact on the Placement of Children;

(F) The accounting required by subsection (c) of this Code section;

(G) Copies of appropriate certificates or forms verifying allegations contained in the petition as to guardianship or custody of the child, the marriage of each petitioner, the divorce or death of each parent of the child, and compliance with Chapter 4 of Title 39, relating to the Interstate Compact on the Placement of Children;

(H) A completed form containing background information regarding the child to be adopted, as required by the adoption unit of the department; and

(I) A copy of the home study report.

(4) Where the adoption is pursuant to subsection (a) of Code Section 19-8-6, the following shall be provided or attached or its absence explained when the petition is filed:

(A) The written voluntary surrender of the parent or guardian specified in subsection (e) of Code Section 19-8-6;

(B) The written acknowledgment of surrender specified in subsection (f) of Code Section 19-8-6;

(C) The affidavits specified in subsections (g) and (h) of Code Section 19-8-6;

(D) The consent specified in subsection (j) of Code Section 19-8-6;

(E) Allegations of compliance with Code Section 19-8-12;

(F) Copies of appropriate certificates verifying allegations contained in the petition as to guardianship of the child sought to be adopted, the birth of the child sought to be adopted, the marriage of each petitioner, and the divorce or death of each parent of the child sought to be adopted; and

(G) A completed form containing background information regarding the child to be adopted, as required by the adoption unit of the department.

(5) Where the adoption is pursuant to subsection (a) of Code Section 19-8-7, the following shall be provided or attached or its absence explained when the petition is filed:

(A) The written voluntary surrender of each parent specified in subsection (e) of Code Section 19-8-7;

(B) The written acknowledgment of surrender specified in subsection (f) of Code Section 19-8-7;

(C) The affidavits specified in subsections (g) and (h) of Code Section 19-8-7;

(D) Allegations of compliance with Code Section 19-8-12;

(E) Copies of appropriate certificates or forms verifying allegations contained in the petition as to guardianship of the child sought to be adopted, the birth of the child sought to be adopted, the marriage of each petitioner, and the divorce or death of each parent of the child sought to be adopted; and

(F) A completed form containing background information regarding the child to be adopted, as required by the adoption unit of the department.

(6)(A) Where the adoption is pursuant to Code Section 19-8-8, the following shall be provided or attached or its absence explained when the petition is filed:

(i) A certified copy of the final decree of adoption from the foreign country along with a verified English translation. The translator shall provide a statement regarding his qualification to render the translation, his complete name, and his current address. Should the current address be a temporary one, his permanent address shall also be provided;

(ii) A verified copy of the visa granting the child entry to the United States;

(iii) A certified copy along with a verified translation of the child's amended birth certificate or registration showing each petitioner as parent; and

(iv) A copy of the home study which was completed for United States Immigration and Naturalization Service.

(B) It is not necessary to file copies of surrenders or termination on any parent or biological father who is not the legal father when the petition is filed pursuant to paragraph (1) of Code Section 19-8-8.

(7) Where Code Section 19-8-10 is applicable, parental rights need not be surrendered or terminated prior to the filing of the petition; but any petitioner shall allege facts demonstrating the applicability of Code Section 19-8-10 and shall allege compliance with subsection (c) of Code Section 19-8-10.

(8) If the petition is filed in a county other than that of the petitioners' residence, the reason therefor must also be set forth in the petition.

(b) At the time of filing the petition, the petitioner shall deposit with the clerk the deposit required by Code Section 9-15-4; the fees shall be those established by Code Sections 15-6-77 and 15-6-77.1.

(c) Each petitioner in any proceeding for the adoption of a minor pursuant to the provisions of Code Section 19-8-5 shall file with the petition, in a manner acceptable to the court, a report fully accounting for all disbursements of anything of value made or agreed to be made, directly or indirectly, by, on behalf of, or for the benefit of the petitioner in connection with the adoption, including, but not limited to, any expenses incurred in connection with:

(1) The birth of the minor;

(2) Placement of the minor with the petitioner;

(3) Medical or hospital care received by the mother or by the minor during the mother's prenatal care and confinement; and

(4) Services relating to the adoption or to the placement of the minor for adoption which were received by or on behalf of the petitioner, either natural parent of the minor, or any other person.

(d) Every attorney for a petitioner in any proceeding for the adoption of a minor pursuant to the provisions of Code Section 19-8-5 shall file, in a manner acceptable to the court, before the decree of adoption is entered, an affidavit detailing all sums paid or promised to that attorney, directly or indirectly, from whatever source, for all services of any nature rendered or to be rendered in connection with the adoption; provided, however, that if the attorney received or is to receive less than $500.00, the affidavit need only state that fact.

(e) Any report made under this Code section must be signed and verified by the individual making the report.

(f) (1) As used in this subsection, the term "family member" shall have the same meaning as set forth in Code Section 19-7-3.

(2) Whenever a petitioner is a blood relative of the child to be adopted and a family member other than the petitioner has visitation rights to the child granted pursuant to Code Section 19-7-3, the petitioner shall cause a copy of the petition for adoption to be served upon the family member with the visitation rights or upon such person's counsel of record.

(g) Notwithstanding the provisions of Code Sections 19-8-5 and 19-8-7 and this Code section which require obtaining and attaching a written voluntary surrender and acknowledgment thereof and affidavits of the legal mother and a representative of the petitioner, when the adoption is sought under subsection (a) of Code Section 19-8-5 or 19-8-7 following the termination of parental rights and the placement of the child by the juvenile court pursuant to Code Section 15-11-321, obtaining and attaching to the petition a certified copy of the order terminating parental rights of the parent shall take the place of obtaining and attaching those otherwise required surrenders, acknowledgments, and affidavits.

(h) A petition for adoption regarding a child or children who have a living biological father who is not the legal father and who has not surrendered his rights to the child or children shall include a certificate from the putative father registry disclosing the name, address, and social security number of any registrant acknowledging paternity of the child or children pursuant to subparagraph (d)(2)(A) of Code Section 19-11-9 or indicating the possibility of paternity of a child of the child's mother pursuant to subparagraph (d)(2)(B) of Code Section 19-11-9 for a period beginning no later than two years immediately prior to the child's date of birth. Such certificate shall indicate a search of the registry on or after the earliest of the following:

(1) The date of the mother's surrender of parental rights;

(2) The date of entry of the court order terminating the mother's parental rights;

(3) The date of the mother's consent to adoption pursuant to Code Section 19-8-6; or

(4) The date of the filing of the petition for adoption, in which case the certificate may be filed as an amendment to the petition for adoption.

Such certificate shall include a statement that the registry is current as of the earliest date listed in paragraphs (1) through (4) of this subsection, or as of a specified date that is later than the earliest such date.



§ 19-8-14. Timing of adoption hearing; required records; filing

(a) It is the policy of this state that, in the best interest of the child, uncontested adoption petitions should be heard as soon as possible but not later than 120 days after the date of filing, unless the petitioner has failed to arrange for the court to receive the report required by the provisions of Code Section 19-8-16 or has otherwise failed to provide the court with all exhibits, surrenders, or certificates required by this chapter within that time period. It is the policy of this state that, in contested adoption petitions, the parties shall make every effort to have the petition considered by the court as soon as practical after the date of filing taking into account the circumstances of the petition and the best interest of the child.

(b) Upon the filing of the petition for adoption, accompanied by the filing fee unless such fee is waived, it shall be the responsibility of the clerk to accept the petition as filed.

(c) Upon the filing of the petition for adoption the court shall fix a date upon which the petition shall be considered, which date shall be not less than 45 days from the date of the filing of the petition.

(d) Notwithstanding the provisions of subsections (a) and (c) of this Code section, it shall be the petitioner's responsibility to request that the court hear the petition on a date that allows sufficient time for fulfillment of notice requirements of Code Section 19-8-10 and Code Section 19-8-12, where applicable.

(e) In the best interest of the child the court may hear the petition less than 45 days from the date of filing upon a showing by the petitioner that either no further notice is required or that any statutory requirement of notice to any person will be fulfilled at an earlier date, and provided that any report required by Code Section 19-8-16 has been completed or will be completed at an earlier date.

(f) The court in the child's best interest may grant such expedited hearings or continuances as may be necessary for completion of applicable notice requirements, investigations, a home study, and reports or for other good cause shown.

(g) Copies of the petition and all documents filed in connection therewith, including, but not limited to, the order fixing the date upon which the petition shall be considered, and all exhibits, surrenders, or certificates required by this chapter, shall be forwarded by the clerk to the department within 15 days after the date of the filing of the petition for adoption.

(h) Copies of the petition, the order fixing the date upon which the petition shall be considered, and all exhibits, surrenders, or certificates required by this chapter shall be forwarded by the clerk to the child-placing agency or other agent appointed by the court pursuant to the provisions of Code Section 19-8-16 within 15 days after the filing of the petition for adoption, together with a request that a report and investigation be made as required by law.

(i) Copies of all motions, amendments, and other pleadings filed and of all orders entered in connection with the petition for adoption shall be forwarded by the clerk to the department within 15 days after such filing or entry.



§ 19-8-15. When objections may be filed by relatives to petition for adoption

(1) As used in this Code section, the term "family member" shall have the same meaning as set forth in Code Section 19-7-3.

(2) If the child sought to be adopted has no legal father or legal mother living, it shall be the privilege of any person related by blood to the child to file objections to the petition for adoption. A family member with visitation rights to a child granted pursuant to Code Section 19-7-3 shall have the privilege to file objections to the petition of adoption if neither parent has any further rights to the child and if the petition for adoption has been filed by a blood relative of the child. The court, after hearing such objections, shall determine, in its discretion, whether or not the same constitute a good reason for denying the petition and the court shall have the authority to grant or continue such visitation rights of the family member of the child in the adoption order in the event the adoption by the blood relative is approved by the court.



§ 19-8-16. Investigation by child-placing agency or other agent

(a) Prior to the date set by the court for a hearing on the petition for adoption, it shall be the duty of a child-placing agency appointed by the court or any other independent agent appointed by the court to verify the allegations in the petition for adoption, to make a complete and thorough investigation of the entire matter, including a criminal records check of each petitioner, and to report its findings and recommendations in writing to the court where the petition for adoption was filed. The department, child-placing agency, or other independent agent appointed by the court shall also provide the attorney for petitioner with a copy of the report to the court. If for any reason the child-placing agency or other agent finds itself unable to make or arrange for the proper investigation and report, it shall be the duty of the agency or agent to notify the court immediately, or at least within 20 days after receipt of the request for investigation service, that it is unable to make the report and investigation, so that the court may take such other steps as in its discretion are necessary to have the entire matter investigated.

(b) If the petition has been filed pursuant to subsection (a) of Code Section 19-8-6 or 19-8-7, the court is authorized but not required to appoint a child-placing agency or other independent agent to make an investigation in whatever form the court specifies.

(c) If the petition has been filed pursuant to Code Section 19-8-8, or if the department has conducted an investigation and has consented to the adoption, an investigation shall not be required.

(d) The court shall require the petitioner submit to a criminal history records check. The petitioner shall submit his or her fingerprints to the Georgia Crime Information Center with the appropriate fee. The center shall promptly transmit the fingerprints to the Federal Bureau of Investigation for a search of bureau records and shall obtain an appropriate report. The Georgia Crime Information Center shall also promptly conduct a search of its records and any records to which it has access. The center shall notify the court in writing of the presence or absence of any derogatory finding, including but not limited to any conviction data, regarding the fingerprint records check.

(e) The court may appoint the department to serve as its agent to conduct the investigation required by this Code section if an appropriate child-placing agency or independent agent is not available. If for any reason the department finds itself unable to make or arrange for the proper investigation and report, it shall be the duty of the commissioner of human services to notify the court immediately, or at least within 20 days after receipt of the request for investigation service, that it is unable to make the report and investigation, so that the court may take such other steps as in its discretion are necessary to have the entire matter investigated.

(f) The court shall require the petitioner to reimburse the child-placing agency or other independent agent, including the department, for the full cost of conducting the investigation and preparing the report. Such cost shall not exceed $250.00 unless specifically authorized by the court.



§ 19-8-17. Report and recommendation of investigating agency; dismissal of petition; appointment of guardian ad litem

(a) The report and findings of the investigating agency shall include, among other things, the following:

(1) Verification of allegations contained in the petition;

(2) Circumstances under which the child came to be placed for adoption;

(3) Whether each proposed adoptive parent is financially, physically, and mentally able to have the permanent custody of the child; in considering financial ability any adoption supplement approved by the department shall be taken into account;

(4) The physical and mental condition of the child, insofar as this can be determined by the aid of competent medical authority;

(5) Whether or not the adoption is in the best interests of the child, including his general care;

(6) Suitability of the home to the child;

(7) If applicable, whether the identity and location of the biological father who is not the legal father are known or ascertainable and whether the requirements of Code Section 19-8-12 were complied with; and

(8) Any other information that might be disclosed by the investigation that would be of any value or interest to the court in deciding the case.

(b) If the report of the investigating agency or independent agent disapproves of the adoption of the child, motion may be made by the investigating agency or independent agent to the court to dismiss the petition and the court after hearing is authorized to do so. If the court denies the motion to dismiss, the court shall appoint a guardian ad litem who may appeal the ruling to the Georgia Court of Appeals or Supreme Court, as in other cases, as provided by law.

(c) If at any time it appears to the court that the interests of the child may conflict with those of any petitioner, the court may, in its discretion, appoint a guardian ad litem to represent the child and the cost thereof shall be a charge upon the funds of the county.



§ 19-8-18. Hearing and decree of adoption; district attorney to be directed to review inducement of violations; disposition of child on denial of petition

(a)(1) Upon the date appointed by the court for a hearing of the petition for adoption or as soon thereafter as the matter may be reached for a hearing, the court shall proceed to a full hearing on the petition and the examination of the parties at interest in chambers, under oath, with the right of continuing the hearing and examinations from time to time as the nature of the case may require. The court at such times shall give consideration to the investigation report to the court provided for in Code Section 19-8-16 and the recommendations contained therein.

(2) The court shall examine the petition for adoption and the affidavit specified in subsection (g) of Code Section 19-8-5, 19-8-6, or 19-8-7, as appropriate, to determine whether Code Section 19-8-12 is applicable. If the court determines that Code Section 19-8-12 is applicable to the petition, it shall:

(A) Determine that an appropriate order has previously been entered;

(B) Enter an order consistent with Code Section 19-8-12; or

(C) Continue the hearing until Code Section 19-8-12 is complied with.

(3) If the adoption petition is filed pursuant to subsection (a) of Code Section 19-8-5, the court shall examine the financial disclosures required under subsections (c) and (d) of Code Section 19-8-13 and make such further examination of each petitioner and his attorney as the court deems appropriate in order to make a determination as to whether there is cause to believe that Code Section 19-8-24 has been violated with regard to the "inducement" of the placement of the child for adoption. Should the court determine that further inquiry is in order, the court shall direct the district attorney for the county to review the matter further and to take such appropriate action as the district attorney in his discretion deems appropriate.

(b) If the court is satisfied that each living parent or guardian of the child has surrendered or had terminated all his rights to the child in the manner provided by law prior to the filing of the petition for adoption or that each petitioner has satisfied his burden of proof under Code Section 19-8-10, that such petitioner is capable of assuming responsibility for the care, supervision, training, and education of the child, that the child is suitable for adoption in a private family home, and that the adoption requested is for the best interest of the child, it shall enter a decree of adoption, terminating all the rights of each parent and guardian to the child, granting the permanent custody of the child to each petitioner, naming the child as prayed for in the petition, and declaring the child to be the adopted child of each petitioner. In all cases wherein Code Section 19-8-10 is relied upon by any petitioner as a basis for the termination of parental rights, the court shall include in the decree of adoption appropriate findings of fact and conclusions of law relating to the applicability of Code Section 19-8-10.

(c) If the court determines that any petitioner has not complied with this chapter, it may dismiss the petition for adoption without prejudice or it may continue the case. Should the court find that any notice required to be given by any petitioner under this chapter has not been given or has not been properly given or that the petition has not been properly filed, the court is authorized to enter an order providing for corrective action and an additional hearing.

(d) If the court is not satisfied that the adoption is in the best interests of the child, it shall deny the petition. If the petition is denied because of such reason or for any other reason under law, the court shall commit the child to the custody of the department or to a child-placing agency, if the petition was filed pursuant to Code Section 19-8-4 or 19-8-5. If the petition was filed pursuant to Code Section 19-8-6, 19-8-7, or 19-8-8, the child shall remain in the custody of each petitioner if that petitioner is fit to have custody or the court may place the child with the department for the purpose of determining whether or not a petition should be initiated under Chapter 11 of Title 15.

(e) A decree of adoption issued pursuant to subsection (b) of this Code section shall not be subject to any judicial challenge filed more than six months after the date of entry of such decree.

(f) Any decree of adoption issued prior to the effective date of this action shall not be subject to any judicial challenge more than six months after July 1, 1995.



§ 19-8-19. Effect of decree of adoption

(a) A decree of adoption, whether issued by a court of this state or by a court of any other jurisdiction, shall have the following effect as to matters within the jurisdiction of or before a court in this state:

(1) Except with respect to a spouse of the petitioner and relatives of the spouse, a decree of adoption terminates all legal relationships between the adopted individual and his relatives, including his parent, so that the adopted individual thereafter is a stranger to his former relatives for all purposes, including inheritance and the interpretation or construction of documents, statutes, and instruments, whether executed before or after the adoption is decreed, which do not expressly include the individual by name or by some designation not based on a parent and child or blood relationship; and

(2) A decree of adoption creates the relationship of parent and child between each petitioner and the adopted individual, as if the adopted individual were a child of biological issue of that petitioner. The adopted individual shall enjoy every right and privilege of a biological child of that petitioner; shall be deemed a biological child of that petitioner, to inherit under the laws of descent and distribution in the absence of a will, and to take under the provisions of any instrument of testamentary gift, bequest, devise, or legacy, whether executed before or after the adoption is decreed, unless expressly excluded therefrom; shall take by inheritance from relatives of that petitioner; and shall also take as a "child" of that petitioner under a class gift made by the will of a third person.

(b) Notwithstanding the provisions of subsection (a) of this Code section, if a parent of a child dies without the relationship of parent and child having been previously terminated by court order or unrevoked surrender of parental rights to the child, the child's right of inheritance from or through the deceased parent shall not be affected by the adoption.



§ 19-8-20. Forwarding of decree, report, and subsequent orders to department; issuance of adoption certificate; use as evidence

(a) Upon the entry of the decree of adoption, the clerk of the court granting the same shall forward a copy of the decree, together with the original of the investigation report and background information filed with the court, to the department. If there is any subsequent order or revocation of the adoption a copy of same in like manner shall be forwarded by the clerk to the department.

(b) At any time after the entry of the decree of adoption, upon the request of an adopted person who has reached 18 years of age or upon the request of any adopting parent, the clerk of the court granting the decree shall issue to that requesting adopted person or adopting parent a certificate of adoption, under the seal of the court, upon payment to the clerk of the fee prescribed in paragraph (4) of subsection (g) of Code Section 15-6-77, which adoption certificate shall be received as evidence in any court or proceeding as primary evidence of the facts contained in the certificate.

(c) The adoption certificate shall be in substantially the following form:

This is to certify that (names of each adopting parent) have

obtained a decree of adoption for (full name of adopted child) in

the Superior Court of County, Georgia, on the day of , as

shown by the court's records.

Given under the hand and seal of said court, this the day of ,

.

Clerk



§ 19-8-21. Adoption of adult persons; applicability of Code Sections 19-8-19 and 19-8-20

(a) Adult persons may be adopted on giving written consent to the adoption. In such cases, adoption shall be by a petition duly verified and filed, together with two conformed copies, in the superior court in the county in which either any petitioner or the adult to be adopted resides, setting forth the name, age, and residence of each petitioner and of the adult to be adopted, the name by which the adult is to be known, and his written consent to the adoption. The court may assign the petition for hearing at any time. After examining each petitioner and the adult sought to be adopted, the court, if satisfied that there is no reason why the adoption should not be granted, shall enter a decree of adoption and, if requested, shall change the name of the adopted adult. Thereafter, the relation between each petitioner and the adopted adult shall be, as to their legal rights and liabilities, the relation of parent and child.

(b) Code Section 19-8-19, relating to the effect of a decree of adoption, and Code Section 19-8-20, relating to notice of adoption, shall also apply to the adoption of adults.



§ 19-8-22. Recognition and effect of foreign decrees

(a) A decree of a court terminating the relationship of parent and child or establishing the relationship of parent and child by adoption, issued pursuant to due process of law by a court of any other jurisdiction within or outside the United States, or the clear and irrevocable release or consent to adoption by the guardian of a child where the appointment of the guardian has been certified by the appropriate and legally authorized court or agency of the government of the foreign country shall be recognized in this state; and the rights and obligations of the parties as to matters within the jurisdiction of this state shall be determined as though any such decree were issued by a court of this state and any such consent or release shall be deemed to satisfy the requirements of Code Sections 19-8-4, 19-8-5, 19-8-6, 19-8-7, and 19-8-12.

(b) Any adoption proceeding in this state in which a final order of adoption was entered by the court prior to April 1, 1986, and to which subsection (a) of this Code section would have been applicable if said subsection, as amended, had been effective at the time such proceeding was filed or concluded shall be governed by the provisions of subsection (a) of this Code section, as amended.

(c) Any adoption proceeding pending in a court of competent jurisdiction in this state in which no final order of adoption has been entered as of April 1, 1986, to which the provisions of subsection (a) of this Code section are applicable shall be governed by the provisions of subsection (a) of this Code section, as amended.



§ 19-8-23. Where records of adoption kept; examination by parties and attorneys; use of information by agency and department

(a) The original petition, all amendments and exhibits thereto, all motions, documents, affidavits, records, and testimony filed in connection therewith, and all decrees or orders of any kind whatsoever, except the original investigation report and background information referred to in Code Section 19-8-20, shall be recorded in a book kept for that purpose and properly indexed; and the book shall be part of the records of the court in each county which has jurisdiction over matters of adoption in that county. All of the records, including the docket book, of the court granting the adoption, of the department, and of the child-placing agency that relate in any manner to the adoption shall be kept sealed and locked. The records may be examined by the parties at interest in the adoption and their attorneys when, after written petition has been presented to the court having jurisdiction and after the department and the appropriate child-placing agency have received at least 30 days' prior written notice of the filing of such petition, the matter has come on before the court in chambers and, good cause having been shown to the court, the court has entered an order permitting such examination. Notwithstanding the foregoing, if the adoptee who is the subject of the records sought to be examined is less than 18 years of age at the time the petition is filed and the petitioner is someone other than one of the adoptive parents of the adoptee, then the department shall provide written notice of such proceedings to the adoptive parents by certified mail or statutory overnight delivery, return receipt requested, at the last address the department has for such adoptive parents and the court shall continue any hearing on the petition until not less than 60 days after the date the notice was sent. Each such adoptive parent shall have the right to appear in person or through counsel and show cause why such records should not be examined. Adoptive parents may provide the department with their current address for purposes of receiving notice under this subsection by mailing that address to:

Office of Adoptions

Department of Human Services

Atlanta, Georgia

(b) The department or the child-placing agency may, in its sole discretion, make use of any information contained in the records of the respective department or agency relating to the adoptive parents in connection with a subsequent adoption matter involving the same adoptive parents or to provide notice when required by subsection (a) of this Code section.

(b.1) The department may, in its sole discretion, make use of any information contained in the records of the department concerning an adopted child and the adopted child's biological parents in connection with the placement of another child in the home of the adoptive parents of the child or in connection with the investigation of a report of child abuse or neglect made concerning the adopted child's biological parents.

(c) The department or the child-placing agency may, in its sole discretion, make use of any information contained in its records on a child when an adoption disrupts after finalization and when such records are required for the permanent placement of such child, or when the information is required by federal law.

(d) (1) Upon the request of a party at interest in the adoption, a child, legal guardian, or health care agent of an adopted person or a provider of medical services to such a party, child, legal guardian, or health care agent when certain information would assist in the provision of medical care, a medical emergency, or medical diagnosis or treatment, the department or child-placing agency shall access its own records on finalized adoptions for the purpose of adding subsequently obtained medical information or releasing nonidentifying medical and health history information contained in its records pertaining to an adopted person or the biological parents or relatives of the biological parents of the adopted person. For purposes of this paragraph, the term "health care agent" has the meaning provided by Code Section 31-32-2.

(2) Upon receipt by the State Adoption Unit of the Division of Family and Children Services of the department or by a child-placing agency of documented medical information relevant to an adoptee, the office or child-placing agency shall use reasonable efforts to contact the adoptive parents of the adoptee if the adoptee is under 18 years of age or the adoptee if he or she is 18 years of age or older and provide such documented medical information to the adoptive parents or the adoptee. The office or child-placing agency shall be entitled to reimbursement of reasonable costs for postage and photocopying incurred in the delivery of such documented medical information to the adoptive parents or adoptee.

(e) Records relating in any manner to adoption shall not be open to the general public for inspection.

(f)(1) Notwithstanding Code Section 19-8-1, for purposes of this subsection, the term:

(A) "Biological parent" means the biological mother or biological father who surrendered that person's rights or had such rights terminated by court order giving rise to the adoption of the child.

(B) "Commissioner" means the commissioner of human services or that person's designee.

(C) "Department" means the Department of Human Services or, when the Department of Human Services so designates, the county department of family and children services which placed for adoption the person seeking, or on whose behalf is sought, information under this subsection.

(D) "Placement agency" means the child-placing agency, as defined in paragraph (3) of Code Section 19-8-1, which placed for adoption the person seeking or on whose behalf is sought information under this subsection.

(2) The department or a placement agency, upon the written request of an adopted person who has reached 18 years of age or upon the written request of an adoptive parent on behalf of that parent's adopted child, shall release to such adopted person or to the adoptive parent on the child's behalf nonidentifying information regarding such adopted person's biological parents and information regarding such adopted person's birth. Such information may include the date and place of birth of the adopted person and the genetic, social, and health history of the biological parents. No information released pursuant to this paragraph shall include the name or address of either biological parent or the name or address of any relative by birth or marriage of either biological parent.

(3)(A) The department or a placement agency upon written request of an adopted person who has reached 21 years of age shall release to such adopted person the name of such person's biological parent if:

(i) The biological parent whose name is to be released has submitted unrevoked written permission to the department or the placement agency for the release of that parent's name to the adopted person;

(ii) The identity of the biological parent submitting permission for the release of that parent's name has been verified by the department or the placement agency; and

(iii) The department or the placement agency has records pertaining to the finalized adoption and to the identity of the biological parent whose name is to be released.

(B) If the adopted person is deceased and leaves a child, such child, upon reaching 21 years of age, may seek the name and other identifying information concerning his or her grandparents in the same manner as the deceased adopted person and subject to the same procedures contained in this Code section.

(4)(A) If a biological parent has not filed written unrevoked permission for the release of that parent's name to the adopted child, the department or the placement agency, within six months of receipt of the written request of the adopted person who has reached 21 years of age, shall make diligent effort to notify each biological parent identified in the original adoption proceedings or in other records of the department or the placement agency relative to the adopted person. For purposes of this subparagraph, "notify" means a personal and confidential contact with each biological parent of the adopted person. The contact shall be by an employee or agent of the placement agency which processed the pertinent adoption or by other agents or employees of the department. The contact shall be evidenced by the person who notified each parent certifying to the department that each parent was given the following information:

(i) The nature of the information requested by the adopted person;

(ii) The date of the request of the adopted person;

(iii) The right of each biological parent to file an affidavit with the placement agency or the department stating that such parent's identity should not be disclosed;

(iv) The right of each biological parent to file a consent to disclosure with the placement agency or the department; and

(v) The effect of a failure of each biological parent to file either a consent to disclosure or an affidavit stating that the information in the sealed adoption file should not be disclosed.

(B) If a biological parent files an unrevoked consent to the disclosure of that parent's identity, such parent's name shall be released to the adopted person who has requested such information as authorized by this paragraph.

(C) If, within 60 days of being notified by the department or the placement agency pursuant to subparagraph (A) of this paragraph, a biological parent has filed with the department or placement agency an affidavit objecting to such release, information regarding that biological parent shall not be released.

(D)(i) If six months after receipt of the adopted person's written request the placement agency or the department has either been unable to notify a biological parent identified in the original adoption record or has been able to notify a biological parent identified in the original adoption record but has not obtained a consent to disclosure from the notified biological parent, then the identity of a biological parent may only be disclosed as provided in division (ii) or (iii) of this subparagraph.

(ii) The adopted person who has reached 21 years of age may petition the Superior Court of Fulton County to seek the release of the identity of each of that person's biological parents from the department or placement agency. The court shall grant the petition if the court finds that the department or placement agency has made diligent efforts to locate each biological parent pursuant to this subparagraph either without success or upon locating a biological parent has not obtained a consent to disclosure from the notified biological parent and that failure to release the identity of each biological parent would have an adverse impact upon the physical, mental, or emotional health of the adopted person.

(iii) If it is verified that a biological parent of the adopted person is deceased, the department or placement agency shall be authorized to disclose the name and place of burial of the deceased biological parent, if known, to the adopted person seeking such information without the necessity of obtaining a court order.

(5)(A) Upon written request of an adopted person who has reached 21 years of age or a person who has reached 21 years of age and who is the sibling of an adopted person, the department or a placement agency shall attempt to identify and notify the siblings of the requesting party, if such siblings are at least 18 years of age. Upon locating the requesting party's sibling, the department or the placement agency shall notify the sibling of the inquiry. Upon the written consent of a sibling so notified, the department or the placement agency shall forward the requesting party's name and address to the sibling and, upon further written consent of the sibling, shall divulge to the requesting party the present name and address of the sibling. If a sibling cannot be identified or located, the department or placement agency shall notify the requesting party of such circumstances but shall not disclose any names or other information which would tend to identify the sibling. If a sibling is deceased, the department or placement agency shall be authorized to disclose the name and place of burial of the deceased sibling, if known, to the requesting party without the necessity of obtaining a court order.

(B)(i) If six months after receipt of the written request from an adopted person who has reached 21 years of age or a person who has reached 21 years of age and who is the sibling of an adopted person, the placement agency or the department has either been unable to notify one or more of the siblings of the requesting party or has been able to notify a sibling of the requesting party but has not obtained a consent to disclosure from the notified sibling, then the identity of the siblings may only be disclosed as provided in division (ii) of this subparagraph.

(ii) The adopted person who has reached 21 years of age or a person who has reached 21 years of age and who is the sibling of an adopted person may petition the Superior Court of Fulton County to seek the release of the last known name and address of each of the siblings of the petitioning sibling, that are at least 18 years of age, from the department or placement agency. The court shall grant the petition if the court finds that the department or placement agency has made diligent efforts to locate such siblings pursuant to subparagraph (A) of this paragraph either without success or upon locating one or more of the siblings has not obtained a consent to disclosure from all the notified siblings and that failure to release the identity and last known address of said siblings would have an adverse impact upon the physical, mental, or emotional health of the petitioning sibling.

(C) If the adopted person is deceased and leaves a child, such child, upon reaching 21 years of age, may obtain the name and other identifying information concerning the siblings of his or her deceased parent in the same manner that the deceased adopted person would be entitled to obtain such information pursuant to the procedures contained in this Code section.

(6)(A) Upon written request of a biological parent of an adopted person who has reached 21 years of age, the department or a placement agency shall attempt to identify and notify the adopted person. Upon locating the adopted person, the department or the placement agency shall notify the adopted person of the inquiry. Upon the written consent of the adopted person so notified, the department or the placement agency shall forward the biological parent's name and address to the adopted person and, upon further written consent of the adopted person, shall divulge to the requesting biological parent the present name and address of the adopted person. If the adopted person is deceased, the department or placement agency shall be authorized to disclose the name and place of burial of the deceased adopted person, if known, to the requesting biological parent without the necessity of obtaining a court order.

(B)(i) If six months after receipt of the written request from a biological parent of an adopted person who has reached 21 years of age the placement agency or the department has either been unable to notify the adopted person or has been able to notify the adopted person but has not obtained a consent to disclosure from the notified adopted person, then the identity of the adopted person may only be disclosed as provided in division (ii) of this subparagraph.

(ii) The biological parent of an adopted person who has reached 21 years of age may petition the Superior Court of Fulton County to seek the release of the last known name and address of the adopted person from the department or placement agency. The court shall grant the petition if the court finds that the department or placement agency has made diligent efforts to locate such adopted person pursuant to subparagraph (A) of this paragraph either without success or upon locating the adopted person has not obtained a consent to disclosure from the adopted person and that failure to release the identity and last known address of said adopted person would have an adverse impact upon the physical, mental, or emotional health of the petitioning biological parent.

(C) If the biological parent is deceased, a parent or sibling of the deceased biological parent, or both, may obtain the name and other identifying information concerning the adopted person in the same manner that the deceased biological parent would be entitled to obtain such information pursuant to the procedures contained in this Code section.

(7) If an adoptive parent or the sibling of an adopted person notifies the department or placement agency of the death of an adopted person, the department or placement agency shall add information regarding the date and circumstances of the death to its records so as to enable it to share such information with a biological parent or sibling of the adopted person if they make an inquiry pursuant to the provisions of this Code section.

(8) If a biological parent or parent or sibling of a biological parent notifies the department or placement agency of the death of a biological parent or a sibling of an adopted person, the department or placement agency shall add information regarding the date and circumstances of the death to its records so as to enable it to share such information with an adopted person or sibling of the adopted person if he or she makes an inquiry pursuant to the provisions of this Code section.

(9) The Office of Adoptions within the department shall maintain a registry for the recording of requests by adopted persons for the name of any biological parent, for the recording of the written consent or the written objections of any biological parent to the release of that parent's identity to an adopted person upon the adopted person's request, and for nonidentifying information regarding any biological parent which may be released pursuant to paragraph (2) of this subsection. The department and any placement agency which receives such requests, consents, or objections shall file a copy thereof with that office.

(10) The department or placement agency may charge a reasonable fee to be determined by the department for the cost of conducting any search pursuant to this subsection.

(11) Nothing in this subsection shall be construed to require the department or placement agency to disclose to any party at interest, including but not limited to an adopted person who has reached 21 years of age, any information which is not kept by the department or the placement agency in its normal course of operations relating to adoption.

(12) Any department employee or employee of any placement agency who releases information or makes authorized contacts in good faith and in compliance with this subsection shall be immune from civil or criminal liability for such release of information or authorized contacts.

(13) Information authorized to be released pursuant to this subsection may be released under the conditions specified in this subsection notwithstanding any other provisions of law to the contrary.

(14) A placement agency which demonstrates to the department by clear and convincing evidence that the requirement that such agency search for or notify any biological parent, sibling, or adopted person under subparagraph (A) of paragraph (4) of this subsection or subparagraph (A) of paragraph (5) of this subsection or subparagraph (A) of paragraph (6) of this subsection will impose an undue hardship upon that agency shall be relieved from that responsibility, and the department shall assume that responsibility upon such finding by the department of undue hardship. The department's determination under this subsection shall be a contested case within the meaning of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(15) Whenever this subsection authorizes both the department and a placement agency to perform any function or requires the placement agency to perform any function which the department is also required to perform, the department or agency may designate an agent to perform that function and in so performing it the agent shall have the same authority, powers, duties, and immunities as an employee of the department or placement agency has with respect to performing that function.



§ 19-8-24. Unlawful advertisements; unlawful inducements; penalties

(a) It shall be unlawful for any person, organization, corporation, hospital, or association of any kind whatsoever which has not been established as a child-placing agency by the department to:

(1) Advertise, whether in a periodical, by television, by radio, or by any other public medium or by any private means, including letters, circulars, handbills, and oral statements, that the person, organization, corporation, hospital, or association will adopt children or will arrange for or cause children to be adopted or placed for adoption; or

(2) Directly or indirectly hold out inducements to parents to part with their children.

As used in this subsection, "inducements" shall include any financial assistance, either direct or indirect, from whatever source, except payment or reimbursement of the medical expenses directly related to the mother's pregnancy and hospitalization for the birth of the child and medical care for the child.

(b) It shall be unlawful for any person to sell, offer to sell, or conspire with another to sell or offer to sell a child for money or anything of value, except as otherwise provided in this chapter.

(c) Any person who violates subsection (a) or (b) of this Code section shall be guilty of a felony and, upon conviction thereof, shall be punished by a fine not to exceed $10,000.00 or imprisonment for not more than ten years, or both, in the discretion of the court.

(d)(1) Paragraph (1) of subsection (a) of this Code section shall not apply to communication by private means, including only written letters or oral statements, by an individual seeking to:

(A) Adopt a child or children; or

(B) Place that individual's child or children for adoption,

whether the communication occurs before or after the birth of such child or children.

(2) Paragraph (1) of subsection (a) of this Code section shall not apply to any communication described in paragraph (1) of this subsection which contains any attorney's name, address, telephone number, or any combination of such information and which requests any attorney named in such communication to be contacted to facilitate the carrying out of the purpose, as described in subparagraph (A) or (B) of paragraph (1) of this subsection, of the individual making such personal communication.



§ 19-8-25. Effect of prior consent or surrender

(a) A written consent or surrender, executed on or before June 30, 1990, shall, for purposes of an adoption proceeding commenced on or after July 1, 1990, be deemed to satisfy the surrender requirements of this chapter and it shall not be necessary to have any parent or guardian execute the documents required by Code Section 19-8-4, 19-8-5, 19-8-6, or 19-8-7; however, all other applicable provisions of this chapter must be complied with.

(b) It is the legislative intent of this subsection to clarify and not to change the applicability of certain previously existing provisions of this chapter to adoption proceedings pending on July 1, 1990. Any decree of adoption issued in an adoption proceeding in which the adoption petition was filed in a superior court of this state prior to July 1, 1990, shall be valid if the adoption conformed to the requirements of this chapter either as they existed on June 30, 1990, or on July 1, 1990, and each such adoption decree is hereby ratified and confirmed.



§ 19-8-26. How surrender of parental rights executed; how and when surrender may be withdrawn; forms

(a) The surrender of rights by a parent or guardian pursuant to paragraph (1) of subsection (e) of Code Section 19-8-4 shall conform substantially to the following form:

SURRENDER OF RIGHTS

FINAL RELEASE FOR ADOPTION

NOTICE TO PARENT OR GUARDIAN:

This is an important legal document and by signing it you are

surrendering all of your right, title, and claim to the child identified

herein, so as to facilitate the child's placement for adoption. You are to

receive a copy of this document and as explained below have the right to

withdraw your surrender within ten days from the date you sign it.

---------------------

I, the undersigned, being solicitous that my (male) (female) child, born (

insert name of child ) on ( insert birthdate of child ), should receive the

benefits and advantages of a good home, to the end that (she) (he) may be

fitted for the requirements of life, consent to this surrender.

I, the undersigned, ( insert relationship to child ) of the aforesaid

child, do hereby surrender the child to ( insert name of child-placing

agency or Department of Human Services, as applicable ) and promise not to

interfere in the management of the child in any respect whatever; and, in

consideration of the benefits guaranteed by ( insert name of child-placing

agency or Department of Human Services, as applicable ) in thus providing

for the child, I do relinquish all right, title, and claim to the child

herein named, it being my wish, intent, and purpose to relinquish

absolutely all parental control over the child.

Furthermore, I hereby agree that the ( insert name of child-placing

agency or Department of Human Services, as applicable ) may seek for the

child a legal adoption by such person or persons as may be chosen by the (

insert name of child-placing agency or Department of Human Services, as

applicable ) or its authorized agents, without further notice to me. I do,

furthermore, expressly waive any other notice or service in any of the

legal proceedings for the adoption of the child.

Furthermore, I understand that under Georgia law the Department of Human

Services or the child-placing agency is required to conduct an

investigation and render a report to the court in connection with the legal

proceeding for the legal adoption of the child and I hereby agree to

cooperate fully with such department or agency in the conduct of its

investigation.

Furthermore, I hereby certify that I have received a copy of this

document and that I understand I may only withdraw this surrender by giving

written notice, delivered in person or mailed by registered mail or

statutory overnight delivery, to ( insert name and address of child-placing

agency or Department of Human Services, as applicable ) within ten days

from the date hereof; that the ten days shall be counted consecutively

beginning with the day immediately following the date hereof; however, if

the tenth day falls on a Saturday, Sunday, or legal holiday then the last

day on which the surrender may be withdrawn shall be the next day that is

not a Saturday, Sunday, or legal holiday; and I understand that it may NOT

be withdrawn thereafter.

Furthermore, I hereby certify that I have not been subjected to any

duress or undue pressure in the execution of this surrender document and do

so freely and voluntarily.

Witness my hand and seal this day of , .

(SEAL)

(Parent or guardian)

Unofficial witness

Notary public

(b) Reserved.

(c) The surrender of rights by a parent or guardian pursuant to paragraph (1) of subsection (e) of Code Section 19-8-5 shall conform substantially to the following form:

SURRENDER OF RIGHTS

FINAL RELEASE FOR ADOPTION

NOTICE TO PARENT OR GUARDIAN:

This is an important legal document and by signing it you are surrendering

all of your right, title, and claim to the child identified herein so as to

facilitate the child's placement for adoption. You are to receive a copy of

this document and as explained below have the right to withdraw your surrender

within ten days from the date you sign it.

---------------------

I, the undersigned, being solicitous that my (male) (female) child, born (

insert name of child ), on ( insert birthdate of child ), should receive

the benefits and advantages of a good home, to the end that (she) (he) may

be fitted for the requirements of life, consent to this surrender.

I, the undersigned, ( insert relationship to child ) of the aforesaid

child, do hereby surrender the child to ( insert name, surname not

required, of each person to whom surrender is made ), PROVIDED that each

such person is named as petitioner in a petition for adoption of the child

filed in accordance with Article 1 of Chapter 8 of Title 19 of the Official

Code of Georgia Annotated within 60 days from the date hereof. Furthermore,

I promise not to interfere in the management of the child in any respect

whatever; and, in consideration of the benefits guaranteed by ( insert

name, surname not required, of each person to whom surrender is made ) in

thus providing for the child, I do relinquish all right, title, and claim

to the child herein named, it being my wish, intent, and purpose to

relinquish absolutely all parental control over the child.

It is also my wish, intent, and purpose that if each such person is not

named as petitioner in a petition for adoption as provided for above within

the 60 day period, other than for excusable neglect, or, if said petition

for adoption is filed within 60 days but the adoption action is dismissed

with prejudice or otherwise concluded without an order declaring the child

to be the adopted child of each such person, then I do hereby surrender the

child as follows:

(Mark one of the following as chosen)

I wish the child returned to me, and I expressly acknowledge that

this provision applies only to the limited circumstance that the child

is not adopted by the person or persons designated herein and further

that this provision does not impair the validity, absolute finality, or

totality of this surrender under any circumstance other than the failure

of the designated person or persons to adopt the child and that no other

provision of this surrender impairs the validity, absolute finality, or

totality of this surrender once the revocation period has elapsed; or

I surrender the child to ( insert name of designated licensed

child-placing agency ), a licensed child-placing agency, for placement

for adoption; or

I surrender the child to the Department of Human Services, as provided

by subsection (k) of Code Section 19-8-5, for placement for adoption;

and ( insert name of designated licensed child-placing agency ) or the

Department of Human Services may petition the superior court for custody

of the child in accordance with the terms of this surrender.

Furthermore, I hereby agree that the child is to be adopted either by

each person named above or by any other such person as may be chosen by the

( insert name of designated licensed child-placing agency ) or the

Department of Human Services and I do expressly waive any other notice or

service in any of the legal proceedings for the adoption of the child.

Furthermore, I understand that under Georgia law an evaluator is

required to conduct and provide to the court a home study and make

recommendations to the court regarding the qualification of each person

named above to adopt a child concerning the circumstances of placement of

my child for adoption. I hereby agree to cooperate fully with such

investigations.

Furthermore, I understand that under Georgia law, an agent appointed by

the court is required to conduct an investigation and render a report to

the court in connection with the legal proceeding for the legal adoption of

the child, and I hereby agree to cooperate fully with such agent in the

conduct of this investigation.

Furthermore, I hereby certify that I have received a copy of this

document and that I understand I may only withdraw this surrender by giving

written notice, delivered in person or mailed by registered mail or

statutory overnight delivery, to ( insert name and address of agent of each

person to whom surrender is made ) within ten days from the date hereof;

that the ten days shall be counted consecutively beginning with the day

immediately following the date hereof; provided, however, that if the tenth

day falls on a Saturday, Sunday, or legal holiday, then the last day on

which the surrender may be withdrawn shall be the next day that is not a

Saturday, Sunday, or legal holiday; and I understand that it may NOT be

withdrawn thereafter.

Furthermore, I hereby certify that I have not been subjected to any

duress or undue pressure in the execution of this surrender document and do

so freely and voluntarily.

Witness my hand and seal this day of , .

(SEAL)

(Parent or guardian)

Unofficial witness

Sworn to and subscribed

before me this

day of , .

Notary public (SEAL)

My commission expires .

(d) The surrender of rights by a biological father who is not the legal father of the child pursuant to paragraph (2) of subsection (e) of Code Section 19-8-4, 19-8-5, 19-8-6, or 19-8-7 shall conform substantially to the following form:

SURRENDER OF RIGHTS

FINAL RELEASE FOR ADOPTION

NOTICE TO ALLEGED BIOLOGICAL FATHER:

This is an important legal document and by signing it you are

surrendering all of your right, title, and claim to the child identified

herein, so as to facilitate the child's placement for adoption. You are to

receive a copy of this document and as explained below have the right to

withdraw your surrender within ten days from the date you sign it.

---------------------

I, the undersigned, alleged biological father of a (male) (female)

child, born ( insert name of child ) to ( insert name of mother ) on (

insert birthdate of child ), being solicitous that said child should

receive the benefits and advantages of a good home, to the end that (she)

(he) may be fitted for the requirements of life, consent to this surrender.

I, the undersigned, do hereby surrender the child. I promise not to

interfere in the management of the child in any respect whatever; and, in

consideration of the benefits provided to the child through adoption, I do

relinquish all right, title, and claim to the child herein named, it being

my wish, intent, and purpose to relinquish absolutely all control over the

child.

Furthermore, I hereby agree that the child is to be adopted and I do

expressly waive any other notice or service in any of the legal proceedings

for the adoption of the child.

Furthermore, I understand that under Georgia law an agent appointed by

the court is required to conduct an investigation and render a report to

the court in connection with the legal proceeding for the legal adoption of

the child and I hereby agree to cooperate fully with the agent appointed by

the court in the conduct of this investigation.

Furthermore, I hereby certify that I have received a copy of this

document and that I understand I may only withdraw this surrender by giving

written notice, delivered in person or mailed by registered mail or

statutory overnight delivery, to ( insert name and address of child-placing

agency representative, Department of Human Services representative, person

to whom surrender is made, or petitioner's representative, as appropriate )

within ten days from the date hereof; that the ten days shall be counted

consecutively beginning with the day immediately following the date hereof;

however, if the tenth day falls on a Saturday, Sunday, or legal holiday

then the last day on which the surrender may be withdrawn shall be the next

day that is not a Saturday, Sunday, or legal holiday; and I understand that

it may NOT be withdrawn thereafter.

Furthermore, I hereby certify that I have not been subjected to any

duress or undue pressure in the execution of this surrender document and do

so freely and voluntarily.

Witness my hand and seal this day of , .

(SEAL)

(Alleged biological father)

Unofficial witness

Sworn to and subscribed

before me this

day of , .

Notary public (SEAL)

My commission expires .

(e) The surrender of rights by a parent or guardian pursuant to paragraph (1) of subsection (e) of Code Section 19-8-6 or 19-8-7 shall conform substantially to the following form:

SURRENDER OF RIGHTS

FINAL RELEASE FOR ADOPTION

NOTICE TO PARENT OR GUARDIAN:

This is an important legal document and by signing it you are

surrendering all of your right, title, and claim to the child identified

herein, so as to facilitate the child's placement for adoption. You are to

receive a copy of this document and as explained below have the right to

withdraw your surrender within ten days from the date you sign it.

---------------------

I, the undersigned, being solicitous that my (male) (female) child, born

( insert name of child ), on ( insert birthdate of child ), should receive

the benefits and advantages of a good home, to the end that (she) (he) may

be fitted for the requirements of life, consent to this surrender.

I, the undersigned, ( insert relationship to child ) of the aforesaid

child, do hereby surrender the child to ( insert name of each person to

whom surrender is made ) and promise not to interfere in the management of

the child in any respect whatever; and, in consideration of the benefits

guaranteed by ( insert name of each person to whom surrender is made ) in

thus providing for the child, I do relinquish all right, title, and claim

to the child herein named, it being my wish, intent, and purpose to

relinquish absolutely all parental control over the child.

Furthermore, I hereby agree that ( insert name of each person to whom

surrender is made ) may initiate legal proceedings for the legal adoption

of the child without further notice to me. I do, furthermore, expressly

waive any other notice or service in any of the legal proceedings for the

adoption of the child.

Furthermore, I understand that under Georgia law the Department of Human

Services may be required to conduct an investigation and render a report to

the court in connection with the legal proceeding for the legal adoption of

the child and I hereby agree to cooperate fully with the department in the

conduct of its investigation.

Furthermore, I hereby certify that I have received a copy of this

document and that I understand I may only withdraw this surrender by giving

written notice, delivered in person or mailed by registered mail or

statutory overnight delivery, to ( insert name and address of each person

to whom surrender is made ) within ten days from the date hereof; that the

ten days shall be counted consecutively beginning with the day immediately

following the date hereof; however, if the tenth day falls on a Saturday,

Sunday, or legal holiday then the last day on which the surrender may be

withdrawn shall be the next day that is not a Saturday, Sunday, or legal

holiday; and I understand it may NOT be withdrawn thereafter.

Furthermore, I hereby certify that I have not been subjected to any

duress or undue pressure in the execution of this surrender document and do

so freely and voluntarily.

Witness my hand and seal this day of , .

(SEAL)

(Parent or guardian)

Unofficial witness

Notary public

(f) The pre-birth surrender of rights by a biological father who is not the legal father of the child pursuant to paragraph (3) of subsection (e) of Code Section 19-8-4, 19-8-5, or 19-8-7 shall conform substantially to the following form:

PRE-BIRTH SURRENDER OF RIGHTS

FINAL RELEASE FOR ADOPTION

NOTICE TO ALLEGED BIOLOGICAL FATHER

This is an important legal document and by signing it you are surrendering any and all of your right, title, and claim to the child identified herein, so as to facilitate the child's placement for adoption. You have the right to wait to execute a Surrender of Rights Final Release for Adoption after the child is born, but by signing this document you are electing to surrender your rights prior to the birth of this child. You are to receive a copy of this document and as explained below have the right to withdraw your pre-birth surrender within ten days from the date you sign it.

---------------------

I, the undersigned, understand that I have been named by , the mother of the child expected to be born in (city) (county) (state) on or about the day of (month), (year), as the biological father or possible biological father of her child. I further understand that the mother wishes to place this child for adoption.

To the best of my knowledge and belief, the child has not been born as of the date I am signing this pre-birth surrender; however, if in fact the child has been born, this surrender shall have the same effect as if it were a surrender executed following the birth of the child.

I understand that by signing this document I am not admitting that I am the biological father of this child, but if I am, I hereby agree that adoption is in this child's best interest. I consent to adoption of this child by any person chosen by the child's mother or by any public or private child-placing agency without further notice to me. I expressly waive any other notice or service in any of the legal proceedings for the adoption of the child.

I understand that I have the option to wait until after the child is born to execute a surrender of my rights (with a corresponding ten-day right of withdrawal) and, further, that by executing this document I am electing instead to surrender my rights before the child's birth.

I further understand that execution of this document does not fully and finally terminate my responsibilities until a final order of adoption is entered. I understand that if the child is not adopted, legal proceedings can be brought to establish paternity, and I may become liable for financial obligations related to the birth and support of this child.

Furthermore, I hereby certify that I have received a copy of this document and that I understand that I may only withdraw this pre-birth surrender by giving written notice, delivered in person or by statutory overnight delivery or registered mail, return receipt requested, to within ten days from the date hereof; that the ten days shall be counted consecutively beginning with the day immediately following the date hereof; that, however, if the tenth day falls on a Saturday, Sunday, or legal holiday, then the last day on which the surrender may be withdrawn shall be the next day that is not a Saturday, Sunday, or legal holiday; and that it may NOT be withdrawn thereafter.

If prior to my signing this pre-birth surrender I have registered on Georgia's putative father registry then if I do not withdraw this surrender within the time permitted, I waive the notice I would be entitled to receive pursuant to the provisions of Code Section 19-8-12 of the Official Code of Georgia Annotated because of my registration on the putative father registry.

Furthermore, I hereby certify that I have not been subjected to any duress or undue pressure in the execution of this document and do so freely and voluntarily.

Witness my hand and seal this day of , .

(SEAL)

Alleged biological father

Unofficial Witness

Sworn to and subscribed

before me on this day of

, .

Notary Public

Seal

My commission expires: .

(g) The acknowledgment of surrender of rights pursuant to subsection (f) of Code Section 19-8-4, 19-8-5, 19-8-6, or 19-8-7 shall conform substantially to the following form:

ACKNOWLEDGMENT OF SURRENDER

OF RIGHTS

By execution of this paragraph, the undersigned expressly acknowledges:

(A) That I have read the accompanying SURRENDER OF RIGHTS/FINAL

RELEASE FOR ADOPTION relating to said minor child born ( insert name of

child ), a (male) (female) on ( insert birthdate of child );

(B) That I understand that this is a full, final, and complete

surrender, release, and termination of all of my rights to the child;

(C) That I have the unconditional right to revoke the surrender by

giving written notice, delivered in person or mailed by registered mail

or statutory overnight delivery, to ( insert name and address of each

person or entity to whom surrender is made ) not later than ten days

from the date of the surrender and that after such ten-day period I

shall have no right to revoke the surrender;

(D) That the ten days shall be counted consecutively beginning with

the day immediately following the date the surrender is executed;

however, if the tenth day falls on a Saturday, Sunday, or legal holiday

then the last day on which the surrender may be withdrawn shall be the

next day that is not a Saturday, Sunday, or legal holiday;

(E) That I have read the accompanying surrender and received a copy

thereof;

(F) That any and all questions regarding the effect of said surrender

and its provisions have been satisfactorily explained to me;

(G) That I have been afforded an opportunity to consult with counsel

of my choice prior to execution of the surrender; and

(H) That the surrender of my rights has been knowingly,

intentionally, freely, and voluntarily made by me.

Witness my hand and seal this day of , .

(SEAL)

(Parent, guardian, or biological father)

Unofficial witness

Notary public

(h) The affidavit of a legal mother required by subsection (g) of Code Section 19-8-4, 19-8-5, 19-8-6, or 19-8-7 shall meet the following requirements:

(1) The affidavit shall set forth:

(A) Her name;

(B) Her relationship to the child;

(C) Her age;

(D) Her marital status;

(E) The identity and last known address of any spouse or former spouse;

(F) The identity, last known address, and relationship to the mother of the biological father of her child, provided that the mother shall have the right not to disclose the name and address of the biological father of her child should she so desire;

(G) Whether or not the biological father of the child has lived with the child, contributed to its support, provided for the mother's support or medical care during her pregnancy or during her hospitalization for the birth of the child, or made an attempt to legitimate the child; and

(H) All financial assistance received by or promised her either directly or indirectly, from whatever source, in connection with her pregnancy, the birth of the child, or the placement or arranging for the placement of the child for adoption (including the date, amount or value, description, payor, and payee), provided that financial assistance provided directly by the mother's husband, mother, father, sister, brother, aunt, uncle, grandfather, or grandmother need not be detailed and instead the mother need only state the nature of the assistance received; and

(2) The affidavit shall conform substantially to the following form:

MOTHER'S AFFIDAVIT

NOTICE TO MOTHER:

This is an important legal document which deals with your child's

right to have its father's rights properly determined. If you decline to

disclose the name and address of the biological father of your child,

understand that you may be required to appear in court to explain your

refusal and that your name may be used in connection with the

publication of notice to the biological father. Understand that you are

providing this affidavit under oath and that the information provided

will be held in strict confidence and will be used only in connection

with the adoption of your child.

STATE OF GEORGIA

COUNTY OF

Personally appeared before me, the undersigned officer duly

authorized to administer oaths, , who, after having been

sworn, deposes and says as follows:

That my name is .

That I am the mother of a (male) (female) child born (insert name

of child) in the State of , County of on (insert birthdate

of child).

That I am years of age, having been born in the State of

, County of on .

That my social security account number is .

That my marital status at the time of the conception of my child

was (check the status and complete the appropriate information):

( ) Single, never having been married.

( ) Separated but not legally divorced; the name of my spouse

is ; his last known address is ; we were married

in the State of , County of on ; we have been

separated since ; we last had sexual relations on .

( ) Divorced; the name of my previous spouse is ; we were

married in the State of , County of on ; his last

known address is ; divorce granted in the State of

, County of on .

( ) Legally married; the name of my spouse (was) (is) ;

we were married in the State of , County of on ; and

his last known address is .

( ) Married through common-law marriage relationship prior to

January 1, 1997; the name of my spouse (was) (is) ; his

last known address is ; our relationship began in the State

of , County of on .

( ) Widowed; the name of my deceased spouse was ; we

were married in the State of , County of on ;

and he died on in the County of , State of .

That my name and marital status at the time of the birth of my

child was (check the status and complete the appropriate information):

Name

( ) Single, never having been married.

( ) Separated, but not legally divorced; the name of my spouse

(was) (is) ; his last known address is ; we were

married in the State of , County of on ; we

have been separated since ; we last had sexual relations on

.

( ) Divorced; the name of my former spouse is ; we were

married in the State of , County of on ;

his last known address is ; divorce granted in the State

of , County of .

( ) Legally Married; the name of my spouse (was) (is) ;

we were married in the State of , County of on

on ; and his last known address is .

( ) Married through common-law relationship prior to January 1,

1997; the name of my spouse (was) (is) ; his last known

address is ; our relationship began in the State of ,

County of on .

( ) Widowed; the name of my deceased spouse was ; we were

married in the State of , County of on ; and he

died on in the County of , State of .

That the name of the biological father of my child is (complete

appropriate response):

Known to me and is ( );

Known to me but I expressly decline to identify him because

; or

Unknown to me because

.

That the last known address of the biological father of my child

is (complete appropriate response):

Known to me and is ;

Known to me but I expressly decline to provide his address

because ; or

Unknown to me because

.

That, to the best of my knowledge, I (am) (am not) of American

Indian heritage. If so:

(A) The name of my American Indian tribe is and the

percentage of my American Indian blood is percent.

(B) My relatives with American Indian blood are:

(C) I (am) (am not) a member of an American Indian tribe. If

so, the name of the tribe is .

(D) I (am) (am not) registered with an American Indian tribal

registry. If so, the American Indian tribal registry is:

and my registration or identification number is:

.

(E) A member of my family (is) (is not) a member of an American

Indian tribe. If so, the name of each such family member is:

and the name of the corresponding American Indian tribe

is: .

(F) A member of my family (is) (is not) registered with an

American Indian tribal registry. If so, the name of each such

family member is: and the name of the corresponding

American Indian tribal registry is: and their

corresponding registration or identification numbers are: .

That to the best of my knowledge, the biological father (is) (is

not) of American Indian heritage. If so:

(A) The name of his American Indian tribe is and the

percentage of his American Indian blood is percent.

(B) His relatives with American Indian blood are:

.

(C) He (is) (is not) a member of an American Indian tribe. If

so, the name of the tribe is: .

(D) He (is) (is not) registered with an American Indian tribal

registry. If so, the American Indian tribal registry is:

and his registration or identification number is: .

That the date of birth of the biological father (was ,

) or (is not known to me).

That the biological father (is) (is not) on active duty in a

branch of the United States armed forces. If so:

(A) The branch of his service is (Army) (Navy) (Marine) (Air

Force) (Coast Guard).

(B) His rank is .

(C) His duty station is .

If applicable, please provide any additional available

information regarding his military service.

.

That the biological father of my child, whether or not identified

herein (strike each inappropriate phrase):

(Was) (Was not) married to me at the time this child was

conceived;

(Was) (Was not) married to me at any time during my pregnancy

with this child;

(Was) (Was not) married to me at the time that this child was

born;

(Did) (Did not) marry me after the child was born and recognize

the child as his own;

(Has) (Has not) been determined to be the child's father by a

final paternity order of a court;

(Has) (Has not) legitimated the child by a final court order;

(Has) (Has not) lived with the child;

(Has) (Has not) contributed to its support;

(Has) (Has not) provided for my support during my pregnancy or

hospitalization for the birth of the child;

(Has) (Has not) provided for my medical care during my

pregnancy or hospitalization for the birth of the child; and

(Has) (Has not) made any attempt to legitimate the child.

That I have received or been promised the following financial

assistance, either directly or indirectly, from whatever source, in

connection with my pregnancy, the birth of my child, and its

placement for adoption: .

That I recognize that if I knowingly and willfully make a false

statement in this affidavit, I will be guilty of the crime of false

swearing.

(Biological mother's signature)

Sworn to and subscribed

before me this

day of , .

Notary public (SEAL)

My Commission Expires .

(i) The affidavit of an adoptive mother required by subsection (a) of Code Section 19-8-9 for the surrender of her rights shall meet the following requirements:

(1) The affidavit shall set forth:

(A) Her name;

(B) Her relationship to the child;

(C) Her age;

(D) Her marital status;

(E) The name and last known address of any spouse at the time the child was adopted and whether any such spouse also adopted the child or was the biological father of the child;

(F) The circumstances surrounding her adoption of her child, including the date the adoption was finalized, the state and county where finalized, and the name and address of the adoption agency, if any; and

(G) All financial assistance received by or promised her either directly or indirectly, from whatever source, in connection with the placement or arranging for the placement of her child for adoption (including the date, amount or value, description, payor, and payee), provided that financial assistance provided directly by the adoptive mother's husband, mother, father, sister, brother, aunt, uncle, grandfather, or grandmother need not be detailed and instead the adoptive mother need only state the nature of the assistance received.

(2) The affidavit shall be in substantially the following form:

ADOPTIVE MOTHER'S AFFIDAVIT

NOTICE TO MOTHER:

This is an important legal document which deals with your child's

right to have its legal father's rights properly terminated. Understand

that you are providing this affidavit under oath and that the

information provided will be held in strict confidence and will be used

only in connection with the adoption of your child.

STATE OF GEORGIA

COUNTY OF

Personally appeared before me, the undersigned officer duly

authorized to administer oaths, , who, after having been sworn,

deposes and says as follows:

That my name is .

That I am the adoptive mother of a (male) (female) child born (

insert name of child ) in the State of , County of on (

insert birthdate of child ).

That I am years of age, having been born in the State of

, County of on .

That my marital status is (check the status and complete the

appropriate information):

( ) Single, never having been married.

( ) Separated but not legally divorced; the name of my spouse

is ; his last known address is ; we were married in

the State of , County of on ; we have been

separated since ; my spouse (did) (did not) also adopt said

child; my spouse (is) (is not) the biological father of said child.

( ) Divorced; the name of my previous spouse is ; we

were married in the State of , County of on ;

his last known address is ; divorce granted in the State

of , County of on ; my previous spouse (did)

(did not) also adopt said child; my previous spouse (is) (is not)

the biological father of said child.

( ) Legally married; the name of my spouse is ; we were

married in the State of , County of on ; his

last known address is ; my spouse (did) (did not) also

adopt said child; my spouse (is) (is not) the biological father of

said child.

( ) Married through common-law marriage relationship; the name

of my spouse is ; his address is ; the date and

place our relationship began is ( date, county, state ); my spouse

(did) (did not) also adopt said child; my spouse (is) (is not) the

biological father of said child.

( ) Widowed; the name of my deceased spouse is ; we

were married in the State of , County of on ;

he died on in the County of , State of ; he

(did) (did not) also adopt said child; and he (was) (was not) the

biological father of said child.

That I adopted my child in the State of , County of ;

That the final order of adoption was entered on ;

That there (was) (was not) an adoption agency involved in the

placement of my child with me for adoption; and if so its name was ,

and its address is .

That I have received or been promised the following financial

assistance, either directly or indirectly, from whatever source, in

connection with my child's placement for adoption: .

That I recognize that if I knowingly and willfully make a false

statement in this affidavit, I will be guilty of the crime of false

swearing.

(Adoptive mother)

Sworn to and subscribed

before me this

day of , .

Notary public

(j) The affidavit of an agency or department representative required by subsection (h) of Code Section 19-8-4 shall conform substantially to the following form:

AFFIDAVIT OF AGENCY OR

DEPARTMENT REPRESENTATIVE

Personally appeared before me, the undersigned officer duly authorized

to administer oaths, , who, after having been sworn, deposes and

says as follows:

That I am (position) of (department or agency).

That prior to the execution of the accompanying SURRENDER OF

RIGHTS/FINAL RELEASE FOR ADOPTION by , releasing and

surrendering all of (his) (her) rights in a (male) (female) minor child

born ( insert name of child ) on ( insert birthdate of child ), I

reviewed with and explained to said individual all of the provisions of

the surrender, and particularly the provisions which provide that the

surrender is a full surrender of all rights to the child.

That based on my review and explanation to said individual, it is my

opinion that said individual knowingly, intentionally, freely, and

voluntarily executed the SURRENDER OF RIGHTS/FINAL RELEASE FOR ADOPTION.

(Agency representative)

Sworn to and subscribed

before me this

day of , .

Notary public

(k) The affidavit of a petitioner's representative required by subsection (h) of Code Section 19-8-5, 19-8-6, or 19-8-7 shall conform substantially to the following form:

AFFIDAVIT OF PETITIONER'S REPRESENTATIVE

Personally appeared before me, the undersigned officer duly authorized

to administer oaths, , who, after having been sworn, deposes and

says as follows:

That my name is .

That my address is .

That prior to the execution of the accompanying SURRENDER OF

RIGHTS/FINAL RELEASE FOR ADOPTION by , releasing and

surrendering all of (his) (her) rights in a (male) (female) minor child

born ( insert name of child ) on ( insert birthdate of child ), I

reviewed with and explained to said individual all of the provisions of

the surrender, and particularly the provisions which provide that the

surrender is a full surrender of all rights to the child.

That based on my review and explanation to said individual, it is my

opinion that said individual knowingly, intentionally, freely, and

voluntarily executed the SURRENDER OF RIGHTS/FINAL RELEASE FOR ADOPTION.

(Petitioner's representative)

Sworn to and subscribed

before me this

day of , .

Notary public

(l) The parental consent to a stepparent adoption required by subsection (j) of Code Section 19-8-6 shall conform substantially to the following form:

PARENTAL CONSENT TO STEPPARENT ADOPTION

I, the undersigned, hereby consent that my spouse ( insert name of

spouse ) adopt my (son) (daughter), ( insert name of child ), whose date of

birth is , and in so doing I in no way relinquish or surrender my

parental rights to the child.

I further acknowledge service of a copy of the petition for adoption of

the child as filed on behalf of my spouse, and I hereby consent to the

granting of the prayers of the petition. I also waive all other and further

service and notice of any kind and nature in connection with the

proceedings.

This day of , .

(Parent)

Unofficial witness

Notary public



§ 19-8-27. Postadoption contact agreements; definitions; procedure; jurisdiction; warnings; enforcement or termination; modification; costs and expenses of mediation, alternative dispute resolution, and litigation

(a) As used in this Code section, the term "birth relative" means:

(1) A parent, biological father who is not the legal father, grandparent, brother, sister, half-brother, or half-sister who is related by blood or marriage to a child who is being adopted or who has been adopted; or

(2) A grandparent, brother, sister, half-brother, or half-sister who is related by adoption to a child who is being adopted or who has been adopted.

(b) (1) An adopting parent or parents and birth relatives or an adopting parent or parents, birth relatives, and a child who is 14 years of age or older who is being adopted or who has been adopted may voluntarily enter into a written postadoption contact agreement to permit continuing contact between such birth relatives and such child. A child who is 14 years of age or older shall be considered a party to a postadoption contact agreement.

(2) A postadoption contact agreement may provide for privileges regarding a child who is being adopted or who has been adopted, including, but not limited to, visitation with such child, contact with such child, sharing of information about such child, or sharing of information about birth relatives.

(3) In order to be an enforceable postadoption contact agreement, such agreement shall be in writing and signed by all of the parties to such agreement acknowledging their consent to its terms and conditions.

(4) Enforcement, modification, or termination of a postadoption contact agreement shall be under the continuing jurisdiction of the court that granted the petition of adoption; provided, however, that the parties to a postadoption contact agreement may expressly waive the right to enforce, modify, or terminate such agreement under this Code section.

(5) Any party to the postadoption contact agreement may, at any time, file the original postadoption contact agreement with the court that has or had jurisdiction over the adoption if such agreement provides for the court to enforce such agreement or such agreement is silent as to the issue of enforcement.

(c) A postadoption contact agreement shall contain the following warnings in at least 14 point boldface type:

(1) After the entry of a decree for adoption, an adoption cannot be set aside due to the failure of an adopting parent, a birth parent, a birth relative, or the child to follow the terms of this agreement or a later change to this agreement; and

(2) A disagreement between the parties or litigation brought to enforce, terminate, or modify this agreement shall not affect the validity of the adoption and shall not serve as a basis for orders affecting the custody of the child.

(d) (1) As used in this subsection, the term "parties" means the individuals who signed the postadoption contact agreement currently in effect, including the child if he or she is 14 years of age or older at the time of the action regarding such agreement, but such term shall exclude any third-party beneficiary to such agreement.

(2) A postadoption contact agreement may always be modified or terminated if the parties have voluntarily signed a written modified postadoption contact agreement or termination of a postadoption contact agreement. A modified postadoption contact agreement may be filed with the court if such agreement provides for the court to enforce such agreement or such agreement is silent as to the issue of enforcement.

(e) With respect to postadoption contact agreements that provide for court enforcement or termination or are silent as to such matters, any party, as defined in paragraph (1) of subsection (d) of this Code section, may file a petition to enforce or terminate such agreement with the court that granted the petition of adoption, and the court shall enforce the terms of such agreement or terminate such agreement if such court finds by a preponderance of the evidence that the enforcement or termination is necessary to serve the best interests of the child.

(f) With respect to postadoption contact agreements that provide for court modification or are silent as to modification, only the adopting parent or parents may file a petition seeking modification. Such petition shall be filed with the court that granted the petition of adoption, and the court shall modify such agreement if such court finds by a preponderance of the evidence that the modification is necessary to serve the best interests of the child and there has been a material change of circumstances since the current postadoption contact agreement was executed.

(g) A court may require the party seeking modification, termination, or enforcement of a postadoption contact agreement to participate in mediation or other appropriate alternative dispute resolution.

(h) All reasonable costs and expenses of mediation, alternative dispute resolution, and litigation shall be borne by the party, other than the child, filing the action to enforce, modify, or terminate a postadoption contact agreement when no party has been found by the court as failing to comply with an existing postadoption contact agreement. Otherwise, a party, other than the child, found by the court as failing to comply without good cause with an existing postadoption contact agreement shall bear all the costs and expenses of mediation, alternative dispute resolution, and litigation of the other party.

(i) A court shall not set aside a decree of adoption, rescind a surrender, or modify an order to terminate parental rights or any other prior court order because of the failure of an adoptive parent, a birth relative, or the child to comply with any or all of the original terms of, or subsequent modifications to, a postadoption contact agreement.






Article 2 - Option of Adoption

§ 19-8-40. Definitions

As used in this article, the term:

(1) "Embryo" or "human embryo" means an individual fertilized ovum of the human species from the single-cell stage to eight-week development.

(2) "Embryo relinquishment" or "legal transfer of rights to an embryo" means the relinquishment of rights and responsibilities by the person or persons who hold the legal rights and responsibilities for an embryo and the acceptance of such rights and responsibilities by a recipient intended parent.

(3) "Embryo transfer" means the medical procedure of physically placing an embryo into the uterus of a female.

(4) "Legal embryo custodian" means the person or persons who hold the legal rights and responsibilities for a human embryo and who relinquishes said embryo to another person or persons.

(5) "Recipient intended parent" means a person or persons who receive a relinquished embryo and who accepts full legal rights and responsibilities for such embryo and any child that may be born as a result of embryo transfer.



§ 19-8-41. Release of responsibility by legal embryo custodian; procedures; presumption of parentage

(a) A legal embryo custodian may relinquish all rights and responsibilities for an embryo to a recipient intended parent prior to embryo transfer. A written contract shall be entered into between each legal embryo custodian and each recipient intended parent prior to embryo transfer for the legal transfer of rights to an embryo and to any child that may result from the embryo transfer. The contract shall be signed by each legal embryo custodian for such embryo and by each recipient intended parent in the presence of a notary public and a witness. Initials or other designations may be used if the parties desire anonymity. The contract may include a written waiver by the legal embryo custodian of notice and service in any legal adoption or other parentage proceeding which may follow.

(b) If the embryo was created using donor gametes, the sperm or oocyte donors who irrevocably relinquished their rights in connection with in vitro fertilization shall not be entitled to any notice of the embryo relinquishment, nor shall their consent to the embryo relinquishment be required.

(c) Upon embryo relinquishment by each legal embryo custodian pursuant to subsection (a) of this Code section, the legal transfer of rights to an embryo shall be considered complete, and the embryo transfer shall be authorized.

(d) A child born to a recipient intended parent as the result of embryo relinquishment pursuant to subsection (a) of this Code section shall be presumed to be the legal child of the recipient intended parent; provided that each legal embryo custodian and each recipient intended parent has entered into a written contract.



§ 19-8-42. Petition for expedited order of adoption or parentage; notice; waiver of technical requirements

(a) Prior to the birth of a child or following the birth of a child, a recipient intended parent may petition the superior court for an expedited order of adoption or parentage. In such cases, the written contract between each legal embryo custodian and each recipient intended parent shall be acceptable in lieu of a surrender of rights.

(b) All petitions under this article shall be filed in the county in which any petitioner or any respondent resides.

(c) The court shall give effect to any written waiver of notice and service in the legal proceeding for adoption or parentage.

(d) In the interest of justice, to promote the stability of embryo transfers, and to promote the interests of children who may be born following such embryo transfers, the court in its discretion may waive such technical requirements as the court deems just and proper.



§ 19-8-43. Finality of orders of adoption or parentage

Upon a filing of a petition for adoption or parentage and the court finding that such petition meets the criteria required by this article, an expedited order of adoption or parentage shall be issued and shall be a final order. Such order shall terminate any future parental rights and responsibilities of any past or present legal embryo custodian or gamete donor in a child which results from the embryo transfer and shall vest such rights and responsibilities in the recipient intended parent.









Chapter 9 - Child Custody Proceedings

Article 1 - General Provisions

§ 19-9-1. Parenting plans; requirements for plan

(a) Except when a parent seeks emergency relief for family violence pursuant to Code Section 19-13-3 or 19-13-4, in all cases in which the custody of any child is at issue between the parents, each parent shall prepare a parenting plan or the parties may jointly submit a parenting plan. It shall be in the court's discretion as to when a party shall be required to submit a parenting plan to the court. A parenting plan shall be required for permanent custody and modification actions and in the court's discretion may be required for temporary hearings. The final order in any legal action involving the custody of a child, including modification actions, shall incorporate a permanent parenting plan as further set forth in this Code section; provided, however, that unless otherwise ordered by the court, a separate court order exclusively devoted to a parenting plan shall not be required.

(b) (1) Unless otherwise ordered by the court, a parenting plan shall include the following:

(A) A recognition that a close and continuing parent-child relationship and continuity in the child's life will be in the child's best interest;

(B) A recognition that the child's needs will change and grow as the child matures and demonstrate that the parents will make an effort to parent that takes this issue into account so that future modifications to the parenting plan are minimized;

(C) A recognition that a parent with physical custody will make day-to-day decisions and emergency decisions while the child is residing with such parent; and

(D) That both parents will have access to all of the child's records and information, including, but not limited to, education, health, health insurance, extracurricular activities, and religious communications.

(2) Unless otherwise ordered by the court, or agreed upon by the parties, a parenting plan shall include, but not be limited to:

(A) Where and when a child will be in each parent's physical care, designating where the child will spend each day of the year;

(B) How holidays, birthdays, vacations, school breaks, and other special occasions will be spent with each parent including the time of day that each event will begin and end;

(C) Transportation arrangements including how the child will be exchanged between the parents, the location of the exchange, how the transportation costs will be paid, and any other matter relating to the child spending time with each parent;

(D) Whether supervision will be needed for any parenting time and, if so, the particulars of the supervision;

(E) An allocation of decision-making authority to one or both of the parents with regard to the child's education, health, extracurricular activities, and religious upbringing, and if the parents agree the matters should be jointly decided, how to resolve a situation in which the parents disagree on resolution;

(F) What, if any, limitations will exist while one parent has physical custody of the child in terms of the other parent contacting the child and the other parent's right to access education, health, extracurricular activity, and religious information regarding the child; and

(G) If a military parent is a party in the case:

(i) How to manage the child's transition into temporary physical custody to a nondeploying parent if a military parent is deployed;

(ii) The manner in which the child will maintain continuing contact with a deployed parent;

(iii) How a deployed parent's parenting time may be delegated to his or her extended family;

(iv) How the parenting plan will be resumed once the deployed parent returns from deployment; and

(v) How divisions (i) through (iv) of this subparagraph serve the best interest of the child.

(c) If the parties cannot reach agreement on a permanent parenting plan, each party shall file and serve a proposed parenting plan on or before the date set by the court. Failure to comply with filing a parenting plan may result in the court adopting the plan of the opposing party if the judge finds such plan to be in the best interests of the child.



§ 19-9-1.1. Parental agreement to binding arbitration on issue of child custody and related matters

In all proceedings under this article, it shall be expressly permissible for the parents of a child to agree to binding arbitration on the issue of child custody and matters relative to visitation, parenting time, and a parenting plan. The parents may select their arbiter and decide which issues will be resolved in binding arbitration. The arbiter's decisions shall be incorporated into a final decree awarding child custody unless the judge makes specific written factual findings that under the circumstances of the parents and the child the arbiter's award would not be in the best interests of the child. In its judgment, the judge may supplement the arbiter's decision on issues not covered by the binding arbitration.



§ 19-9-1.2. Required domestic relations case filing information form

Pursuant to Code Section 9-11-3, and in addition to the filing requirements contained in Code Section 19-6-15, in all proceedings under this article the plaintiff shall file a domestic relations case filing information form as set forth in Code Section 9-11-133.



§ 19-9-2. Right of surviving parent to custody of child; discretion of judge

Upon the death of either parent, the survivor is entitled to custody of the child; provided, however, that the judge, upon petition, may exercise discretion as to the custody of the child, looking solely to the child's best interest and welfare.



§ 19-9-3. Discretion of judge in custody disputes; right of child 14 years old or older to select custodial parent; consideration of child's educational needs; review of visitation rights; grandparent visitation; policy; retention of jurisdiction; attorney's fees; filing of domestic relations final disposition form; application to military parents

(a) (1) In all cases in which the custody of any child is at issue between the parents, there shall be no prima-facie right to the custody of the child in the father or mother. There shall be no presumption in favor of any particular form of custody, legal or physical, nor in favor of either parent. Joint custody may be considered as an alternative form of custody by the judge and the judge at any temporary or permanent hearing may grant sole custody, joint custody, joint legal custody, or joint physical custody as appropriate.

(2) The judge hearing the issue of custody shall make a determination of custody of a child and such matter shall not be decided by a jury. The judge may take into consideration all the circumstances of the case, including the improvement of the health of the party seeking a change in custody provisions, in determining to whom custody of the child should be awarded. The duty of the judge in all such cases shall be to exercise discretion to look to and determine solely what is for the best interest of the child and what will best promote the child's welfare and happiness and to make his or her award accordingly.

(3) In determining the best interests of the child, the judge may consider any relevant factor including, but not limited to:

(A) The love, affection, bonding, and emotional ties existing between each parent and the child;

(B) The love, affection, bonding, and emotional ties existing between the child and his or her siblings, half siblings, and stepsiblings and the residence of such other children;

(C) The capacity and disposition of each parent to give the child love, affection, and guidance and to continue the education and rearing of the child;

(D) Each parent's knowledge and familiarity of the child and the child's needs;

(E) The capacity and disposition of each parent to provide the child with food, clothing, medical care, day-to-day needs, and other necessary basic care, with consideration made for the potential payment of child support by the other parent;

(F) The home environment of each parent considering the promotion of nurturance and safety of the child rather than superficial or material factors;

(G) The importance of continuity in the child's life and the length of time the child has lived in a stable, satisfactory environment and the desirability of maintaining continuity;

(H) The stability of the family unit of each of the parents and the presence or absence of each parent's support systems within the community to benefit the child;

(I) The mental and physical health of each parent;

(J) Each parent's involvement, or lack thereof, in the child's educational, social, and extracurricular activities;

(K) Each parent's employment schedule and the related flexibility or limitations, if any, of a parent to care for the child;

(L) The home, school, and community record and history of the child, as well as any health or educational special needs of the child;

(M) Each parent's past performance and relative abilities for future performance of parenting responsibilities;

(N) The willingness and ability of each of the parents to facilitate and encourage a close and continuing parent-child relationship between the child and the other parent, consistent with the best interest of the child;

(O) Any recommendation by a court appointed custody evaluator or guardian ad litem;

(P) Any evidence of family violence or sexual, mental, or physical child abuse or criminal history of either parent; and

(Q) Any evidence of substance abuse by either parent.

(4) In addition to other factors that a judge may consider in a proceeding in which the custody of a child or visitation or parenting time by a parent is at issue and in which the judge has made a finding of family violence:

(A) The judge shall consider as primary the safety and well-being of the child and of the parent who is the victim of family violence;

(B) The judge shall consider the perpetrator's history of causing physical harm, bodily injury, assault, or causing reasonable fear of physical harm, bodily injury, or assault to another person;

(C) If a parent is absent or relocates because of an act of domestic violence by the other parent, such absence or relocation for a reasonable period of time in the circumstances shall not be deemed an abandonment of the child for the purposes of custody determination; and

(D) The judge shall not refuse to consider relevant or otherwise admissible evidence of acts of family violence merely because there has been no previous finding of family violence. The judge may, in addition to other appropriate actions, order supervised visitation or parenting time pursuant to Code Section 19-9-7.

(5) In all custody cases in which the child has reached the age of 14 years, the child shall have the right to select the parent with whom he or she desires to live. The child's selection for purposes of custody shall be presumptive unless the parent so selected is determined not to be in the best interests of the child. The parental selection by a child who has reached the age of 14 may, in and of itself, constitute a material change of condition or circumstance in any action seeking a modification or change in the custody of that child; provided, however, that such selection may only be made once within a period of two years from the date of the previous selection and the best interests of the child standard shall apply.

(6) In all custody cases in which the child has reached the age of 11 but not 14 years, the judge shall consider the desires and educational needs of the child in determining which parent shall have custody. The judge shall have complete discretion in making this determination, and the child's desires shall not be controlling. The judge shall further have broad discretion as to how the child's desires are to be considered, including through the report of a guardian ad litem. The best interests of the child standard shall be controlling. The parental selection of a child who has reached the age of 11 but not 14 years shall not, in and of itself, constitute a material change of condition or circumstance in any action seeking a modification or change in the custody of that child. The judge may issue an order granting temporary custody to the selected parent for a trial period not to exceed six months regarding the custody of a child who has reached the age of 11 but not 14 years where the judge hearing the case determines such a temporary order is appropriate.

(7) The judge is authorized to order a psychological custody evaluation of the family or an independent medical evaluation. In addition to the privilege afforded a witness, neither a court appointed custody evaluator nor a court appointed guardian ad litem shall be subject to civil liability resulting from any act or failure to act in the performance of his or her duties unless such act or failure to act was in bad faith.

(8) If requested by any party on or before the close of evidence in a contested hearing, the permanent court order awarding child custody shall set forth specific findings of fact as to the basis for the judge's decision in making an award of custody including any relevant factor relied upon by the judge as set forth in paragraph (3) of this subsection. Such order shall set forth in detail why the court awarded custody in the manner set forth in the order and, if joint legal custody is awarded, a manner in which final decision making on matters affecting the child's education, health, extracurricular activities, religion, and any other important matter shall be decided. Such order shall be filed within 30 days of the final hearing in the custody case, unless extended by order of the judge with the agreement of the parties.

(b) In any case in which a judgment awarding the custody of a child has been entered, on the motion of any party or on the motion of the judge, that portion of the judgment effecting visitation rights between the parties and their child or parenting time may be subject to review and modification or alteration without the necessity of any showing of a change in any material conditions and circumstances of either party or the child, provided that the review and modification or alteration shall not be had more often than once in each two-year period following the date of entry of the judgment. However, this subsection shall not limit or restrict the power of the judge to enter a judgment relating to the custody of a child in any new proceeding based upon a showing of a change in any material conditions or circumstances of a party or the child. A military parent's absences caused by the performance of his or her deployments, or the potential for future deployments, shall not be the sole factor considered in supporting a claim of any change in material conditions or circumstances of either party or the child; provided, however, that the court may consider evidence of the effect of a deployment in assessing a claim of any change in material conditions or circumstances of either party or the child.

(c) In the event of any conflict between this Code section and any provision of Article 3 of this chapter, Article 3 shall apply.

(d) It is the express policy of this state to encourage that a child has continuing contact with parents and grandparents who have shown the ability to act in the best interest of the child and to encourage parents to share in the rights and responsibilities of raising their child after such parents have separated or dissolved their marriage or relationship.

(e) Upon the filing of an action for a change of child custody, the judge may in his or her discretion change the terms of custody on a temporary basis pending final judgment on such issue. Any such award of temporary custody shall not constitute an adjudication of the rights of the parties.

(f) (1) In any case in which a judgment awarding the custody of a child has been entered, the court entering such judgment shall retain jurisdiction of the case for the purpose of ordering the custodial parent to notify the court of any changes in the residence of the child.

(2) In any case in which visitation rights or parenting time has been provided to the noncustodial parent and the court orders that the custodial parent provide notice of a change in address of the place for pickup and delivery of the child for visitation or parenting time, the custodial parent shall notify the noncustodial parent, in writing, of any change in such address. Such written notification shall provide a street address or other description of the new location for pickup and delivery so that the noncustodial parent may exercise such parent's visitation rights or parenting time.

(3) Except where otherwise provided by court order, in any case under this subsection in which a parent changes his or her residence, he or she must give notification of such change to the other parent and, if the parent changing residence is the custodial parent, to any other person granted visitation rights or parenting time under this title or a court order. Such notification shall be given at least 30 days prior to the anticipated change of residence and shall include the full address of the new residence.

(g) Except as provided in Code Section 19-6-2, and in addition to the attorney's fee provisions contained in Code Section 19-6-15, the judge may order reasonable attorney's fees and expenses of litigation, experts, and the child's guardian ad litem and other costs of the child custody action and pretrial proceedings to be paid by the parties in proportions and at times determined by the judge. Attorney's fees may be awarded at both the temporary hearing and the final hearing. A final judgment shall include the amount granted, whether the grant is in full or on account, which may be enforced by attachment for contempt of court or by writ of fieri facias, whether the parties subsequently reconcile or not. An attorney may bring an action in his or her own name to enforce a grant of attorney's fees made pursuant to this subsection.

(h) In addition to filing requirements contained in Code Section 19-6-15, upon the conclusion of any proceeding under this article, the domestic relations final disposition form as set forth in Code Section 9-11-133 shall be filed.

(i) Notwithstanding other provisions of this article, whenever a military parent is deployed, the following shall apply:

(1) A court shall not enter a final order modifying parental rights and responsibilities under an existing parenting plan earlier than 90 days after the deployment ends, unless such modification is agreed to by the deployed parent;

(2) Upon a petition to establish or modify an existing parenting plan being filed by a deploying parent or nondeploying parent, the court shall enter a temporary modification order for the parenting plan to ensure contact with the child during the period of deployment when:

(A) A military parent receives formal notice from military leadership that he or she will deploy in the near future, and such parent has primary physical custody, joint physical custody, or sole physical custody of a child, or otherwise has parenting time with a child under an existing parenting plan; and

(B) The deployment will have a material effect upon a deploying parent's ability to exercise parental rights and responsibilities toward his or her child either in the existing relationship with the other parent or under an existing parenting plan;

(3) Petitions for temporary modification of an existing parenting plan because of a deployment shall be heard by the court as expeditiously as possible and shall be a priority on the court's calendar;

(4) (A) All temporary modification orders for parenting plans shall include a reasonable and specific transition schedule to facilitate a return to the predeployment parenting plan over the shortest reasonable time period after the deployment ends, based upon the child's best interest.

(B) Unless the court determines that it would not be in the child's best interest, a temporary modification order for a parenting plan shall set a date certain for the anticipated end of the deployment and the start of the transition period back to the predeployment parenting plan. If a deployment is extended, the temporary modification order for a parenting plan shall remain in effect, and the transition schedule shall take effect at the end of the extension of the deployment. Failure of the nondeploying parent to notify the court in accordance with this paragraph shall not prejudice the deploying parent's right to return to the predeployment parenting plan once the temporary modification order for a parenting plan expires as provided in subparagraph (C) of this paragraph.

(C) A temporary modification order for a parenting plan shall expire upon the completion of the transition period and the predeployment parenting plan shall establish the rights and responsibilities between parents for the child;

(5) Upon a petition to modify an existing parenting plan being filed by a deploying parent and upon a finding that it serves the best interest of the child, the court may delegate for the duration of the deployment any portion of such deploying parent's parenting time with the child to anyone in his or her extended family, including but not limited to an immediate family member, a person with whom the deploying parent cohabits, or another person having a close and substantial relationship to the child. Such delegated parenting time shall not create any separate rights to such person once the period of deployment has ended;

(6) If the court finds it to be in the child's best interest, a temporary modification order for a parenting plan issued under this subsection may require any of the following:

(A) The nondeploying parent make the child reasonably available to the deploying parent to exercise his or her parenting time immediately before and after the deploying parent departs for deployment and whenever the deploying parent returns to or from leave or furlough from his or her deployment;

(B) The nondeploying parent facilitate opportunities for the deployed parent to have regular and continuing contact with his or her child by telephone, e-mail exchanges, virtual video parenting time through the Internet, or any other similar means;

(C) The nondeploying parent not interfere with the delivery of correspondence or packages between the deployed parent and child of such parent; and

(D) The deploying parent provide timely information regarding his or her leave and departure schedule to the nondeploying parent;

(7) Because actual leave from a deployment and departure dates for a deployment are subject to change with little notice due to military necessity, such changes shall not be used by the nondeploying parent to prevent contact between the deployed parent and his or her child;

(8) A court order temporarily modifying an existing parenting plan or other order governing parent-child rights and responsibilities shall specify when a deployment is the basis for such order and it shall be entered by the court only as a temporary modification order or interlocutory order;

(9) A relocation by a nondeploying parent during a period of a deployed parent's absence and occurring during the period of a temporary modification order for a parenting plan shall not act to terminate the exclusive and continuing jurisdiction of the court for purposes of later determining custody or parenting time under this chapter;

(10) A court order temporarily modifying an existing parenting plan or other order shall require the nondeploying parent to provide the court and the deploying parent with not less than 30 days' advance written notice of any intended change of residence address, telephone numbers, or e-mail address;

(11) Upon a deployed parent's final return from deployment, either parent may file a petition to modify the temporary modification order for a parenting plan on the grounds that compliance with such order will result in immediate danger or substantial harm to the child, and may further request that the court issue an ex parte order. The deployed parent may file such a petition prior to his or her return. Such petition shall be accompanied by an affidavit in support of the requested order. Upon a finding of immediate danger or substantial harm to the child based on the facts set forth in the affidavit, the court may issue an ex parte order modifying the temporary parenting plan or other parent-child contact in order to prevent immediate danger or substantial harm to the child. If the court issues an ex parte order, the court shall set the matter for hearing within ten days from the issuance of the ex parte order;

(12) Nothing in this subsection shall preclude either party from filing a petition for permanent modification of an existing parenting plan under subsection (b) of this Code section; provided, however, that the court shall not conduct a final hearing on such petition until at least 90 days after the final return of the deploying parent. There shall exist a presumption favoring the predeployment parenting plan or custody order as one that still serves the best interest of the child, and the party seeking to permanently modify such plan or order shall have the burden to prove that it no longer serves the best interest of the child;

(13) When the deployment of a military parent has a material effect upon his or her ability to appear in person at a scheduled hearing, then upon request by the deploying parent and provided reasonable advance notice is given to other interested parties, the court may allow a deployed parent to present testimony and other evidence by electronic means for any matter considered by the court under this subsection. For purposes of this paragraph, the term "electronic means" shall include, but not be limited to, communications by telephone, video teleconference, Internet connection, or electronically stored affidavits or documents sent from the deployment location or elsewhere;

(14) (A) When deployment of a military parent appears imminent and there is no existing parenting plan or other order setting forth the parent's rights and responsibilities, then upon a petition filed by either parent the court shall:

(i) Expedite a hearing to establish a temporary parenting plan;

(ii) Require that the deploying parent shall have continued access to the child, provided that such contact is in the child's best interest;

(iii) Ensure the disclosure of financial information pertaining to both parties;

(iv) Determine the child support responsibilities under Code Section 19-6-15 of both parents during the deployment; and

(v) Determine the child's best interest and consider delegating to any third parties with close contacts to the child any reasonable parenting time during the deployment. In deciding such request the court shall consider the reasonable requests of the deployed parent.

(B) Any pleading filed to establish a parenting plan or child support order under this paragraph shall be identified at the time of filing by stating in the text of the pleading the specific facts related to the deployment and by referencing this paragraph and subsection of this Code section;

(15) When an impending deployment precludes court expedited adjudication before deployment, the court may agree to allow the parties to arbitrate any issues as allowed under Code Section 19-9-1.1, or order the parties to mediation under any court established alternative dispute resolution program. For purposes of arbitration or mediation, each party shall be under a duty to provide to the other party information relevant to any parenting plan or support issues pertaining to the children or the parties;

(16) Each military parent shall be under a continuing duty to provide written notice to the nondeploying parent within 14 days of the military parent's receipt of oral or written orders requiring deployment or any other absences due to military service that will impact the military parent's ability to exercise his or her parenting time with a child. If deployment orders do not allow for 14 days' advance notice, then the military parent shall provide written notice to the other parent immediately upon receiving such notice; and

(17) A military parent shall ensure that any military family care plan that he or she has filed with his or her commander is consistent with any existing court orders for his or her child. In all instances any court order will be the first course of action for the care of a child during the absence of a military parent, and the military family care plan will be the alternative plan if the nondeploying parent either refuses to provide care for the child or acknowledges an inability to provide reasonable care for the child. A military parent shall not be considered in contempt of any court order or parenting plan when he or she in good faith implements his or her military family care plan based upon the refusal or claimed inability of a nondeploying parent to provide reasonable care for a child during a deployment.



§ 19-9-4. Investigation of abuse, neglect, or other acts which adversely affect health of child in custody disputes; cost

(a) On motion of either party in any action or proceeding involving determination of the award of child custody between parents of the child, when such motion contains a specific recitation of actual abuse, neglect, or other overt acts which have adversely affected the health and welfare of the child, the judge may direct the appropriate family and children services agency or any other appropriate entity to investigate the home life and home environment of each of the parents. In any action or proceeding involving determination of the award of child custody between parents of the child when during such proceedings a specific recitation of actual abuse, neglect, or other overt acts which have adversely affected the health and welfare of the child has been made the judge shall also have authority on his or her own motion to order such an investigation if in the judge's opinion the investigation would be useful in determining placement or custody of the child. The judge may also direct either party to pay to the agency the reasonable cost, or any portion thereof, of the investigation. The report of the investigation will be made to the judge directing the investigation. Any report made at the direction of the judge shall be made available to either or both parties for a reasonable period of time prior to the proceedings at which any temporary or permanent custody is to be determined. Both parties shall have the right to confront and cross-examine the person or persons who conducted the investigation or compiled the report if adequate and legal notice is given.

(b) This Code section shall apply only with respect to actions or proceedings in which the issue of child custody is contested; and this Code section is not intended to alter or repeal Code Sections 49-5-40 through 49-5-44.



§ 19-9-5. Custody agreements; ratification; supplementation

(a) In all proceedings under this article between parents, it shall be expressly permissible for the parents of a child to present to the judge an agreement respecting any and all issues concerning custody of the child. As used in this Code section, the term "custody" shall include, without limitation, joint custody as such term is defined in Code Section 19-9-6. As used in this Code section, the term "custody" shall not include payment of child support.

(b) The judge shall ratify the agreement and make such agreement a part of the judge's final judgment in the proceedings unless the judge makes specific written factual findings as a part of the final judgment that under the circumstances of the parents and the child in such agreement that the agreement would not be in the best interests of the child. The judge shall not refuse to ratify such agreement and to make such agreement a part of the final judgment based solely upon the parents' choice to use joint custody as a part of such agreement.

(c) In his or her judgment, the judge may supplement the agreement on issues not covered by such agreement.



§ 19-9-6. Definitions

As used in this article, the term:

(1) "Armed forces" means the national guard and the reserve components of the armed forces, the United States army, navy, marine corps, coast guard, and air force.

(2) "Deploy" or "deployment" means military service in compliance with the military orders received by a member of the armed forces to report for combat operations, contingency operations, peacekeeping operations, a remote tour of duty, temporary duty, or other such military service for which a parent is required to report unaccompanied by family members. Deployment shall include the period during which a military parent remains subject to deployment orders and remains deployed on account of sickness, wounds, leave, or other lawful cause. Such term shall include mobilization.

(3) "Deploying parent" or "deployed parent" means a military parent who has been formally notified by military leadership that he or she will deploy or mobilize or who is currently deployed or mobilized.

(4) "Joint custody" means joint legal custody, joint physical custody, or both joint legal custody and joint physical custody. In making an order for joint custody, the judge may order joint legal custody without ordering joint physical custody.

(5) "Joint legal custody" means both parents have equal rights and responsibilities for major decisions concerning the child, including the child's education, health care, extracurricular activities, and religious training; provided, however, that the judge may designate one parent to have sole power to make certain decisions while both parents retain equal rights and responsibilities for other decisions.

(6) "Joint physical custody" means that physical custody is shared by the parents in such a way as to assure the child of substantially equal time and contact with both parents.

(7) "Military family care plan" means a plan that is periodically reviewed by a military parent's commander that provides for care of a military parent's child whenever his or her military duties prevent such parent from providing care to his or her child and ensures that a military parent has made adequate and reasonable arrangements to provide for the needs and supervision of his or her child whenever a nondeploying parent is unable or unavailable to provide care in the military parent's absence.

(8) "Military parent" means a member of the armed forces who is a legal parent, adoptive parent, or guardian of a child under the age of 18, whose parental rights are established either by operation of law or the process of legitimation, and who has not had his or her parental rights terminated by a court of competent jurisdiction.

(9) "Mobilization" or "mobilize" means the call-up of the national guard and the reserve components of the armed forces to extended active duty service. Such term shall not include National Guard or Reserves component annual training, inactive duty days, drill weekends, or state active duty performed within the boundaries of this state.

(10) "Nondeploying parent" means:

(A) A parent who is not a member of the armed forces; or

(B) A military parent who is currently not also a deploying parent.

(11) "Sole custody" means a person, including, but not limited to, a parent, has been awarded permanent custody of a child by a court order. Unless otherwise provided by court order, the person awarded sole custody of a child shall have the rights and responsibilities for major decisions concerning the child, including the child's education, health care, extracurricular activities, and religious training, and the noncustodial parent shall have the right to visitation or parenting time. A person who has not been awarded custody of a child by court order shall not be considered as the sole legal custodian while exercising visitation rights or parenting time.

(12) "State active duty" means the call-up by a governor for the performance of any military duty while serving within the boundaries of that state.

(13) "Temporary duty" means the assignment of a military parent to a geographic location outside of this state for a limited period of time to accomplish training or to assist in the performance of a military mission.



§ 19-9-7. Visitation by parent who has committed acts of family violence; conditional orders; confidentiality; joint counseling; conditions for supervised visitation

(a) A judge may award visitation or parenting time to a parent who committed one or more acts involving family violence only if the judge finds that adequate provision for the safety of the child and the parent who is a victim of family violence can be made. In a visitation or parenting time order, a judge may:

(1) Order an exchange of a child to occur in a protected setting;

(2) Order visitation or parenting time supervised by another person or agency;

(3) Order the perpetrator of family violence to attend and complete, to the satisfaction of the judge, a certified family violence intervention program for perpetrators as defined in Article 1A of Chapter 13 of this title as a condition of the visitation or parenting time;

(4) Order the perpetrator of family violence to abstain from possession or consumption of alcohol, marijuana, or any Schedule I controlled substance listed in Code Section 16-13-25 during the visitation or parenting time and for 24 hours preceding the visitation or parenting time;

(5) Order the perpetrator of family violence to pay a fee to defray the costs of supervised visitation or parenting time;

(6) Prohibit overnight visitation or parenting time;

(7) Require a bond from the perpetrator of family violence for the return and safety of the child; and

(8) Impose any other condition that is deemed necessary to provide for the safety of the child, the victim of family violence, or another family or household member.

(b) Whether or not visitation or parenting time is allowed, the judge may order the address of the child and the victim of family violence to be kept confidential.

(c) The judge shall not order an adult who is a victim of family violence to attend joint counseling with the perpetrator of family violence as a condition of receiving custody of a child or as a condition of visitation or parenting time.

(d) If a judge allows a family or household member to supervise visitation or parenting time, the judge shall establish conditions to be followed during visitation or parenting time.






Article 2 - Child Custody Intrastate Jurisdiction Act

§ 19-9-20. Short title

This article shall be known and may be cited as the "Georgia Child Custody Intrastate Jurisdiction Act of 1978."



§ 19-9-21. Purpose; construction

(a) The general purposes of this article are to:

(1) Avoid jurisdictional competition and conflict by courts within this state in matters of child custody, which have in the past resulted in the shifting of children from county to county with harmful effects on their well-being;

(2) Promote cooperation by the courts of this state, to the end that a custody decree is rendered by the court which can best decide the case in the interest of the child;

(3) Assure that litigation concerning the custody of a child ordinarily takes place in the court with which the child and his family have the closest connection and where significant evidence concerning the care, protection, training, and personal relationships of the child is most readily available and that courts of this state decline the exercise of jurisdiction when the child and his family have a closer connection with another court of this state;

(4) Discourage continuing controversies over child custody, in the interest of greatest stability of home environment and of secure family relationships for the child;

(5) Deter abductions and other unilateral removals of children undertaken to obtain custody awards;

(6) Avoid relitigation of custody decisions of other courts in this state insofar as is feasible;

(7) Facilitate the enforcement of custody decrees;

(8) Make uniform the practice and procedure of the courts of this state in child custody matters.

(b) This article shall be construed to promote the general purposes stated in subsection (a) of this Code section.



§ 19-9-22. Definitions

As used in this article, the term:

(1) "Custody" includes visitation rights.

(2) "Legal custodian" means a person, including, but not limited to, a parent, who has been awarded permanent custody of a child by a court order. A person who has not been awarded custody of a child by court order shall not be considered as the legal custodian while exercising visitation rights. Where custody of a child is shared by two or more persons or where the time of visitation exceeds the time of custody, that person who has the majority of time of custody or visitation shall be the legal custodian.

(3) "Physical custodian" means a person, including, but not limited to, a parent, who is not the "legal custodian" of a child but who has physical custody of the child.



§ 19-9-23. Actions to obtain change of legal custody; how and where brought; use of certain complaints prohibited

(a) Except as otherwise provided in this Code section, after a court has determined who is to be the legal custodian of a child, any complaint seeking to obtain a change of legal custody of the child shall be brought as a separate action in the county of residence of the legal custodian of the child.

(b) A complaint by the legal custodian seeking a change of legal custody or visitation rights shall be brought as a separate action in compliance with Article VI, Section II, Paragraph VI of the Constitution of this state.

(c) No complaint specified in subsection (a) or (b) of this Code section shall be made:

(1) As a counterclaim or in any other manner in response to a petition for a writ of habeas corpus seeking to enforce a child custody order; or

(2) In response to any other action or motion seeking to enforce a child custody order.

(d) The use of a complaint in the nature of habeas corpus seeking a change of child custody is prohibited.



§ 19-9-24. Actions by physical or legal custodian not permitted in certain instances

(a) A physical custodian shall not be allowed to maintain against the legal custodian any action for divorce, alimony, child custody, change of alimony, change of child custody, or change of visitation rights or any application for contempt of court so long as custody of the child is withheld from the legal custodian in violation of the custody order.

(b) A legal custodian shall not be allowed to maintain any action for divorce, alimony, child custody, change of alimony, change of child custody, or change of visitation rights or any application for contempt of court so long as visitation rights are withheld in violation of the custody order.






Article 3 - Uniform Child Custody Jurisdiction and Enforcement Act

Part 1 - General Provisions

§ 19-9-40. Short title

This article may be cited as the "Uniform Child Custody Jurisdiction and Enforcement Act."



§ 19-9-41. Definitions

In this article:

(1) "Abandoned" means left without provision for reasonable and necessary care or supervision.

(2) "Child" means an individual who has not attained 18 years of age.

(3) "Child custody determination" means a judgment, decree, or other order of a court providing for the legal custody, physical custody, or visitation with respect to a child. The term includes a permanent, temporary, initial, and modification order. The term does not include an order relating to child support or other monetary obligations of an individual.

(4) "Child custody proceeding" means a proceeding in which legal custody, physical custody, or visitation with respect to a child is an issue. The term includes a proceeding for divorce, separation, neglect, abuse, dependency, guardianship, paternity, termination of parental rights, and protection from family violence, in which the issue may appear. The term does not include a proceeding involving juvenile delinquency, contractual emancipation, or enforcement under Part 3 of this article.

(5) "Commencement" means the filing of the first pleading in a proceeding.

(6) "Court" means an entity authorized under the law of a state to establish, enforce, or modify a child custody determination.

(7) "Home state" means the state in which a child lived with a parent or a person acting as a parent for at least six consecutive months immediately before the commencement of a child custody proceeding. In the case of a child less than six months of age, the term means the state in which the child lived from birth with any of the persons mentioned. A period of temporary absence of any of the mentioned persons is part of the period.

(8) "Initial determination" means the first child custody determination concerning a particular child.

(9) "Issuing court" means the court that makes a child custody determination for which enforcement is sought under this article.

(10) "Issuing state" means the state in which a child custody determination is made.

(11) "Modification" means a child custody determination that changes, replaces, supersedes, or is otherwise made after a previous determination concerning the same child, whether or not it is made by the court that made the previous determination.

(12) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government; governmental subdivision, agency, or instrumentality; public corporation; or any other legal or commercial entity.

(13) "Person acting as a parent" means a person, other than a parent, who:

(A) Has physical custody of the child or has had physical custody for a period of six consecutive months, including any temporary absence, within one year immediately before the commencement of a child custody proceeding; and

(B) Has been awarded legal custody by a court or claims a right to legal custody under the law of this state.

(14) "Physical custody" means the physical care and supervision of a child.

(15) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(16) "Tribe" means an Indian tribe or band or Alaskan Native village which is recognized by federal law or formally acknowledged by a state.

(17) "Warrant" means an order issued by a court authorizing law enforcement officers to take physical custody of a child.



§ 19-9-42. Article inapplicable to adoptions or authorizations for emergency care

This article does not govern an adoption proceeding or a proceeding pertaining to the authorization of emergency medical care for a child.



§ 19-9-43. Proceeding pertaining to Indian child exempted from article

(a) A child custody proceeding that pertains to an Indian child as defined in the Indian Child Welfare Act, 25 U.S.C. Section 1901 et seq., is not subject to this article to the extent that it is governed by the Indian Child Welfare Act.

(b) A court of this state shall treat a tribe as if it were a state of the United States for the purpose of applying this part and Part 2 of this article.

(c) A child custody determination made by a tribe under factual circumstances in substantial conformity with the jurisdictional standards of this article must be recognized and enforced under Part 3 of this article.



§ 19-9-44. Child custody determinations of foreign country

(a) A court of this state shall treat a foreign country as if it were a state of the United States for the purpose of applying this part and Part 2 of this article.

(b) Except as otherwise provided in subsection (c) of this Code section, a child custody determination made in a foreign country under factual circumstances in substantial conformity with the jurisdictional standards of this article must be recognized and enforced under Part 3 of this article.

(c) A court of this state need not apply this article if the child custody law of a foreign country violates fundamental principles of human rights.



§ 19-9-45. Binding authority of child custody determination

A child custody determination made by a court of this state that had jurisdiction under this article binds all persons who have been served in accordance with the laws of this state or notified in accordance with Code Section 19-9-47 or who have submitted to the jurisdiction of the court, and who have been given an opportunity to be heard. As to those persons, the determination is conclusive as to all decided issues of law and fact except to the extent the determination is modified.



§ 19-9-46. Priority given question of existence or exercise of jurisdiction

If a question of existence or exercise of jurisdiction under this article is raised in a child custody proceeding, the question, upon request of a party, must be given priority on the calendar and handled expeditiously.



§ 19-9-47. Notice and proof of service on persons outside the state

(a) Notice required for the exercise of jurisdiction when a person is outside this state may be given in a manner prescribed by the law of this state for service of process or by the law of the state in which the service is made. Notice must be given in a manner reasonably calculated to give actual notice but may be by publication if other means are not effective.

(b) Proof of service may be made in the manner prescribed by the law of this state or by the law of the state in which the service is made.

(c) Notice is not required for the exercise of jurisdiction with respect to a person who submits to the jurisdiction of the court.



§ 19-9-48. Personal jurisdiction not obtained in other matters; service of process

(a) A party to a child custody proceeding, including a modification proceeding, or a petitioner or respondent in a proceeding to enforce or register a child custody determination is not subject to personal jurisdiction in this state for another proceeding or purpose solely by reason of having participated, or of having been physically present for the purpose of participating, in the proceeding.

(b) A person who is subject to personal jurisdiction in this state on a basis other than physical presence is not immune from service of process in this state. A party present in this state who is subject to the jurisdiction of another state is not immune from service of process allowable under the laws of that state.

(c) The immunity granted by subsection (a) of this Code section does not extend to civil litigation based on acts unrelated to the participation in a proceeding under this article committed by an individual while present in this state.



§ 19-9-49. Communication between court of this state and other states; "record" defined

(a) A court of this state may communicate with a court in another state concerning a proceeding arising under this article and concerning any proceeding or court order in another state relating to family violence. A court of this state may consult any state or national registry of court orders relating to family violence with regard to any party.

(b) The court may allow the parties to participate in the communication. If the parties are not able to participate in the communication, they must be given the opportunity to present facts and legal arguments before a decision on jurisdiction is made.

(c) Communication between courts on schedules, calendars, court records, and similar matters may occur without informing the parties. A record need not be made of the communication.

(d) Except as otherwise provided in subsection (c) of this Code section, a record must be made of any communication under this Code section. The parties must be informed promptly of the communication and granted access to the record.

(e) For the purposes of this Code section, "record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.



§ 19-9-50. Testimony by deposition; electronic deposition; evidence transmitted by technological means not to be excluded

(a) In addition to other procedures available to a party, a party to a child custody proceeding may offer testimony of witnesses who are located in another state, including testimony of the parties and the child, by deposition or other means allowable in this state for testimony taken in another state. The court on its own motion may order that the testimony of a person be taken in another state and may prescribe the manner in which and the terms upon which the testimony is taken.

(b) A court of this state may permit an individual residing in another state to be deposed or to testify by telephone, audiovisual means, or other electronic means before a designated court or at another location in that state. A court of this state shall cooperate with courts of other states in designating an appropriate location for the deposition or testimony.

(c) Documentary evidence transmitted from another state to a court of this state by technological means that do not produce an original writing may not be excluded from evidence on an objection based on the means of transmission.



§ 19-9-51. Hearings and studies in another state; costs

(a) A court of this state may request the appropriate court of another state to:

(1) Hold an evidentiary hearing;

(2) Order a person to produce or give evidence pursuant to procedures of that state;

(3) Order that an evaluation be made with respect to the custody of a child involved in a pending proceeding;

(4) Forward to the court of this state a certified copy of the transcript of the record of the hearing, the evidence otherwise presented, and any evaluation prepared in compliance with the request; and

(5) Order a party to a child custody proceeding or any person having physical custody of the child to appear in the proceeding with or without the child.

(b) Upon request of a court of another state, a court of this state may hold a hearing or enter an order described in subsection (a) of this Code section.

(c) Travel and other necessary and reasonable expenses incurred under subsections (a) and (b) of this Code section may be assessed against the parties according to the law of this state.

(d) A court of this state shall preserve the pleadings, orders, decrees, records of hearings, evaluations, and other pertinent records with respect to a child custody proceeding until the child attains 18 years of age. Upon appropriate request by a court or law enforcement official of another state, the court shall forward a certified copy of those records.



§§ 19-9-52 through 19-9-60.

Repealed by Ga. L. 2001, p. 129, § 1, effective April 7, 2001.






Part 2 - Jurisdiction

§ 19-9-61. Jurisdiction requirements for initial child custody determinations; physical presence alone insufficient

(a) Except as otherwise provided in Code Section 19-9-64, a court of this state has jurisdiction to make an initial child custody determination only if:

(1) This state is the home state of the child on the date of the commencement of the proceeding, or was the home state of the child within six months before the commencement of the proceeding and the child is absent from this state but a parent or person acting as a parent continues to live in this state;

(2) A court of another state does not have jurisdiction under paragraph (1) of this subsection, or a court of the home state of the child has declined to exercise jurisdiction on the ground that this state is the more appropriate forum under Code Section 19-9-67 or 19-9-68 and:

(A) The child and the child's parents, or the child and at least one parent or a person acting as a parent, have a significant connection with this state other than mere physical presence; and

(B) Substantial evidence is available in this state concerning the child's care, protection, training, and personal relationships;

(3) All courts having jurisdiction under paragraph (1) or (2) of this subsection have declined to exercise jurisdiction on the ground that a court of this state is the more appropriate forum to determine the custody of the child under Code Section 19-9-67 or 19-9-68; or

(4) No court of any other state would have jurisdiction under the criteria specified in paragraph (1), (2), or (3) of this subsection.

(b) Subsection (a) of this Code section is the exclusive jurisdictional basis for making a child custody determination by a court of this state.

(c) Physical presence of, or personal jurisdiction over, a party or a child is not necessary or sufficient to make a child custody determination.



§ 19-9-62. Prerequisites for termination of exclusive, continuing jurisdiction

(a) Except as otherwise provided in Code Section 19-9-64, a court of this state which has made a child custody determination consistent with Code Section 19-9-61 or 19-9-63 has exclusive, continuing jurisdiction over the determination until:

(1) A court of this state determines that neither the child nor the child's parents or any person acting as a parent has a significant connection with this state and that substantial evidence is no longer available in this state concerning the child's care, protection, training, and personal relationships; or

(2) A court of this state or a court of another state determines that neither the child nor the child's parents or any person acting as a parent presently resides in this state.

(b) A court of this state which has made a child custody determination and does not have exclusive, continuing jurisdiction under this Code section may modify that determination only if it has jurisdiction to make an initial determination under Code Section 19-9-61.



§ 19-9-63. Prerequisites for modifying custody determination from foreign court

Except as otherwise provided in Code Section 19-9-64, a court of this state may not modify a child custody determination made by a court of another state unless a court of this state has jurisdiction to make an initial determination under paragraph (1) or (2) of subsection (a) of Code Section 19-9-61 and:

(1) The court of the other state determines it no longer has exclusive, continuing jurisdiction under Code Section 19-9-62 or that a court of this state would be a more convenient forum under Code Section 19-9-67; or

(2) A court of this state or a court of the other state determines that neither the child nor the child's parents or any person acting as a parent presently resides in the other state.



§ 19-9-64. Temporary emergency jurisdiction; continuing effect; communicating with other courts

(a) A court of this state has temporary emergency jurisdiction if the child is present in this state and the child has been abandoned or it is necessary in an emergency to protect the child because the child or a sibling or parent of the child is subjected to or threatened with mistreatment or abuse.

(b) If there is no previous child custody determination that is entitled to be enforced under this article and a child custody proceeding has not been commenced in a court of a state having jurisdiction under Code Sections 19-9-61 through 19-9-63, a child custody determination made under this Code section remains in effect until an order is obtained from a court of a state having jurisdiction under Code Sections 19-9-61 through 19-9-63. If a child custody proceeding has not been or is not commenced in a court of a state having jurisdiction under Code Sections 19-9-61 through 19-9-63, a child custody determination made under this Code section becomes a final determination, if it so provides and this state becomes the home state of the child.

(c) If there is a previous child custody determination that is entitled to be enforced under this article, or a child custody proceeding has been commenced in a court of a state having jurisdiction under Code Sections 19-9-61 and 19-9-63, any order issued by a court of this state under this Code section must specify in the order a period that the court considers adequate to allow the person seeking an order to obtain an order from the state having jurisdiction under Code Sections 19-9-61 through 19-9-63. The order issued in this state remains in effect until an order is obtained from the other state within the period specified or the period expires.

(d) A court of this state which has been asked to make a child custody determination under this Code section, upon being informed that a child custody proceeding has been commenced in, or a child custody determination has been made by, a court of a state having jurisdiction under Code Sections 19-9-61 through 19-9-63, shall immediately communicate with the other court. A court of this state which is exercising jurisdiction pursuant to Code Sections 19-9-61 through 19-9-63, upon being informed that a child custody proceeding has been commenced in, or a child custody determination has been made by, a court of another state under a statute similar to this Code section, shall immediately communicate with the court of that state to resolve the emergency, protect the safety of the parties and the child, and determine a period for the duration of the temporary order.



§ 19-9-65. Notice required; intervention

(a) Before a child custody determination is made under this article, notice and an opportunity to be heard in accordance with the standards of Code Section 19-9-47 must be given to all persons entitled to notice under the law of this state as in a child custody proceeding between residents of this state, any parent whose parental rights have not been previously terminated, and any person having physical custody of the child.

(b) This article does not govern the enforceability of a child custody determination made without notice or an opportunity to be heard.

(c) The obligation to join a party and the right to intervene as a party in a child custody proceeding under this article are governed by the law of this state as in child custody proceedings between residents of this state.



§ 19-9-66. Procedure where proceedings pending in another state

(a) Except as otherwise provided in Code Section 19-9-64, a court of this state may not exercise its jurisdiction under this part if, at the time of the commencement of the proceeding, a proceeding concerning the custody of the child has been commenced in a court of another state having jurisdiction substantially in conformity with this article; unless the proceeding has been terminated or is stayed by the court of the other state because a court of this state is a more convenient forum under Code Section 19-9-67.

(b) Except as otherwise provided in Code Section 19-9-64, a court of this state, before hearing a child custody proceeding, shall examine the court documents and other information supplied by the parties pursuant to Code Section 19-9-69. If the court determines that a child custody proceeding has been commenced in a court in another state having jurisdiction substantially in accordance with this article, the court of this state shall stay its proceeding and communicate with the court of the other state. If the court of the state having jurisdiction substantially in accordance with this article does not determine that the court of this state is a more appropriate forum, the court of this state shall dismiss the proceeding.

(c) In a proceeding to modify a child custody determination, a court of this state shall determine whether a proceeding to enforce the determination has been commenced in another state. If a proceeding to enforce a child custody determination has been commenced in another state, the court may:

(1) Stay the proceeding for modification pending the entry of an order of a court of the other state enforcing, staying, denying, or dismissing the proceeding for enforcement;

(2) Enjoin the parties from continuing with the proceeding for enforcement; or

(3) Proceed with the modification under conditions it considers appropriate.



§ 19-9-67. Finding of inconvenient forum; conditions

(a) A court of this state which has jurisdiction under this article to make a child custody determination may decline to exercise its jurisdiction at any time if it determines that it is an inconvenient forum under the circumstances and that a court of another state is a more appropriate forum. The issue of inconvenient forum may be raised upon motion of a party, the court's own motion, or request of another court.

(b) Before determining whether it is an inconvenient forum, a court of this state shall consider whether it is appropriate for a court of another state to exercise jurisdiction. For this purpose, the court shall allow the parties to submit information and shall consider all relevant factors, including:

(1) Whether family violence has occurred and is likely to continue in the future and which state could best protect the parties and the child;

(2) The length of time the child has resided outside this state;

(3) The distance between the court in this state and the court in the state that would assume jurisdiction;

(4) The relative financial circumstances of the parties;

(5) Any agreement of the parties as to which state should assume jurisdiction;

(6) The nature and location of the evidence required to resolve the pending litigation, including testimony of the child;

(7) The ability of the court of each state to decide the issue expeditiously and the procedures necessary to present the evidence; and

(8) The familiarity of the court of each state with the facts and issues in the pending litigation.

(c) If a court of this state determines that it is an inconvenient forum and that a court of another state is a more appropriate forum, it shall stay the proceedings upon condition that a child custody proceeding be promptly commenced in another designated state and may impose any other condition the court considers just and proper.

(d) A court of this state may decline to exercise its jurisdiction under this article if a child custody determination is incidental to an action for divorce or another proceeding while still retaining jurisdiction over the divorce or other proceeding.



§ 19-9-68. Wrongfully obtained jurisdiction; actions to prevent repetition of unjustifiable conduct; expenses

(a) Except as otherwise provided in Code Section 19-9-64 or by any other law of this state, if a court of this state has jurisdiction under this article because a person seeking to invoke its jurisdiction has engaged in unjustifiable conduct, the court shall decline to exercise its jurisdiction unless:

(1) The parents and all persons acting as parents have acquiesced in the exercise of jurisdiction;

(2) A court of the state otherwise having jurisdiction under Code Sections 19-9-61 through 19-9-63 determines that this state is a more appropriate forum under Code Section 19-9-67; or

(3) No court of any other state would have jurisdiction under the criteria specified in Code Sections 19-9-61 through 19-9-63.

(b) If a court of this state declines to exercise its jurisdiction pursuant to subsection (a) of this Code section, it may fashion an appropriate remedy to ensure the safety of the child and prevent a repetition of the unjustifiable conduct, including staying the proceeding until a child custody proceeding is commenced in a court having jurisdiction under Code Sections 19-9-61 through 19-9-63.

(c) If a court dismisses a petition or stays a proceeding because it declines to exercise its jurisdiction pursuant to subsection (a) of this Code section, it shall assess against the party seeking to invoke its jurisdiction necessary and reasonable expenses including costs, communication expenses, attorney's fees, investigative fees, expenses for witnesses, travel expenses, and child care during the course of the proceedings, unless the party from whom fees are sought establishes that the assessment would be clearly inappropriate. The court may not assess fees, costs, or expenses against this state unless authorized by law other than this article.



§ 19-9-69. Information required as part of pleading or affidavit; continuing duty; sealing of information; children residing in family violence shelters

(a) In a child custody proceeding, each party, in its first pleading or in an attached affidavit, shall give information, if reasonably ascertainable, under oath as to the child's present address or whereabouts, the places where the child has lived during the last five years, and the names and present addresses of the persons with whom the child has lived during that period. The pleading or affidavit must state whether the party:

(1) Has participated, as a party or witness or in any other capacity, in any other proceeding concerning the custody of or visitation with the child and, if so, identify the court, the case number, and the date of the child custody determination, if any;

(2) Knows of any proceeding that could affect the current proceeding, including proceedings for enforcement and proceedings relating to family violence, protective orders, termination of parental rights, and adoptions and, if so, identify the court, the case number, and the nature of the proceeding; and

(3) Knows the names and addresses of any person not a party to the proceeding who has physical custody of the child or claims rights of legal custody or physical custody of, or visitation with, the child and, if so, the names and addresses of those persons.

(b) If the information required by subsection (a) of this Code section is not furnished, the court, upon motion of a party or its own motion, may stay the proceeding until the information is furnished.

(c) If the declaration as to any of the items described in paragraphs (1) through (3) of subsection (a) of this Code section is in the affirmative, the declarant shall give additional information under oath as required by the court. The court may examine the parties under oath as to details of the information furnished and other matters pertinent to the court's jurisdiction and the disposition of the case.

(d) Each party has a continuing duty to inform the court of any proceeding in this or any other state that could affect the current proceeding.

(e) If a party alleges in an affidavit or a pleading under oath that the health, safety, or liberty of a party or child would be jeopardized by disclosure of identifying information, the information must be sealed and may not be disclosed to the other party or the public unless the court orders the disclosure to be made after a hearing in which the court takes into consideration the health, safety, or liberty of the party or child and determines that the disclosure is in the interest of justice.

(f) In providing the information required by subsection (a) of this Code section, a party who is disclosing that the child is or has been a resident of a family violence shelter shall provide only the name of the shelter and the state in which the shelter is located to avoid a violation of Code Section 19-13-23. A disclosure of the name of the shelter and the state in which the shelter is located shall be sufficient for the purposes of subsection (a) of this Code section.



§ 19-9-70. Requiring appearance for in state and out of state residents; other court orders

(a) In a child custody proceeding in this state, the court may order a party to the proceeding who is in this state to appear before the court in person with or without the child. The court may order any person who is in this state and who has physical custody or control of the child to appear in person with the child.

(b) If a party to a child custody proceeding whose presence is desired by the court is outside this state, the court may order that a notice given pursuant to Code Section 19-9-47 include a statement directing the party to appear in person with or without the child and informing the party that failure to appear may result in a decision adverse to the party.

(c) The court may enter any orders necessary to ensure the safety of the child and of any person ordered to appear under this Code section.

(d) If a party to a child custody proceeding who is outside this state is directed to appear under subsection (b) of this Code section or desires to appear personally before the court with or without the child, the court may require another party to pay reasonable and necessary travel and other expenses of the party so appearing and of the child.






Part 3 - Jurisdiction and Enforcement of Foreign Decrees

§ 19-9-81. Definitions

As used in this part, the term:

(1) "Petitioner" means a person who seeks enforcement of an order for return of a child under the Hague Convention on the Civil Aspects of International Child Abduction or enforcement of a child custody determination.

(2) "Respondent" means a person against whom a proceeding has been commenced for enforcement of an order for return of a child under the Hague Convention on the Civil Aspects of International Child Abduction or enforcement of a child custody determination.



§ 19-9-82. Orders made under the Hague Convention

Under this part a court of this state may enforce an order for the return of the child made under the Hague Convention on the Civil Aspects of International Child Abduction as if it were a child custody determination.



§ 19-9-83. Recognition of foreign custody decrees; remedies

(a) A court of this state shall recognize and enforce a child custody determination of a court of another state if the latter court exercised jurisdiction in substantial conformity with this article or the determination was made under factual circumstances meeting the jurisdictional standards of this article and the determination has not been modified in accordance with this article.

(b) A court of this state may utilize any remedy available under other laws of this state to enforce a child custody determination made by a court of another state. The remedies provided in this part are cumulative and do not affect the availability of other remedies to enforce a child custody determination.



§ 19-9-84. Authority to enter temporary orders if lacking jurisdiction; remedy from court with jurisdiction; victims of family violence

(a) A court of this state which does not have jurisdiction to modify a child custody determination may issue a temporary order enforcing:

(1) A visitation schedule made by a court of another state; or

(2) The visitation provisions of a child custody determination of another state that does not provide for a specific visitation schedule.

(b) If a court of this state makes an order under paragraph (2) of subsection (a) of this Code section, it shall specify in the order a period that it considers adequate to allow the petitioner to obtain an order from a court having jurisdiction under the criteria specified in Part 2 of this article. The order remains in effect until an order is obtained from the other court or the period expires.

(c) If a court of another state or a court of this state has made a finding of family violence on the part of either parent of the child, in issuing a temporary order enforcing a visitation schedule or the visitation provisions of a child custody determination of another state in accordance with subsection (a) of this Code section, a court of this state may enter any orders necessary to ensure the safety of the child and of any person who has been the victim of family violence, including but not limited to an order for supervised visitation pursuant to Code Section 19-9-7.



§ 19-9-85. Registering foreign custody determinations; requirements of registering court; contesting registration; confirmation of registered order

(a) A child custody determination issued by a court of another state may be registered in this state, with or without a simultaneous request for enforcement, by sending to the superior court in the appropriate venue in this state:

(1) A letter or other document requesting registration;

(2) Two copies, including one certified copy, of the determination sought to be registered, and a statement under penalty of perjury that to the best of the knowledge and belief of the person seeking registration the order has not been modified; and

(3) Except as otherwise provided in Code Section 19-9-69, the name and address of the person seeking registration and any parent or person acting as a parent who has been awarded custody or visitation in the child custody determination sought to be registered.

(b) On receipt of the documents required by subsection (a) of this Code section, the registering court shall:

(1) Cause the determination to be filed as a foreign judgment, together with one copy of any accompanying documents and information, regardless of their form; and

(2) Serve notice upon the persons named pursuant to paragraph (3) of subsection (a) of this Code section and provide them with an opportunity to contest the registration in accordance with this Code section.

(c) The notice required by paragraph (2) of subsection (b) of this Code section must state that:

(1) A registered determination is enforceable as of the date of the registration in the same manner as a determination issued by a court of this state;

(2) A hearing to contest the validity of the registered determination must be requested within 20 days after service of notice; and

(3) Failure to contest the registration will result in confirmation of the child custody determination and preclude further contest of that determination with respect to any matter that could have been asserted.

(d) A person seeking to contest the validity of a registered order must request a hearing within 20 days after service of the notice. At that hearing, the court shall confirm the registered order unless the person contesting registration establishes that:

(1) The issuing court did not have jurisdiction under Part 2 of this article;

(2) The child custody determination sought to be registered has been vacated, stayed, or modified by a court having jurisdiction to do so under Part 2 of this article; or

(3) The person contesting registration was entitled to notice, but notice was not given in accordance with the standards of Code Section 19-9-47 in the proceedings before the court that issued the order for which registration is sought.

(e) If a timely request for a hearing to contest the validity of the registration is not made, the registration is confirmed as a matter of law, and the person requesting registration and all persons served must be notified of the confirmation.

(f) Confirmation of a registered order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.



§ 19-9-86. Granting relief and enforcing registered custody determinations

(a) A court of this state may grant any relief normally available under the laws of this state to enforce a registered child custody determination made by a court of another state.

(b) A court of this state shall recognize and enforce, but may not modify, except in accordance with Part 2 of this article, a registered child custody determination of a court of another state.



§ 19-9-87. Communication between enforcing court and modifying court

If a proceeding for enforcement under this part is commenced in a court of this state and the court determines that a proceeding to modify the determination is pending in a court of another state having jurisdiction to modify the determination under Part 2 of this article, the enforcing court shall immediately communicate with the modifying court. The proceeding for enforcement continues unless the enforcing court, after consultation with the modifying court, stays or dismisses the proceeding.



§ 19-9-88. Verification and petition for enforcement requirements; sealing; appearance; expenses

(a) A petition under this part must be verified. Certified copies of all orders sought to be enforced and of any order confirming registration must be attached to the petition. A copy of a certified copy of an order may be attached instead of the original.

(b) A petition for enforcement of a child custody determination must state:

(1) Whether the court that issued the determination identified the jurisdictional basis it relied upon in exercising jurisdiction and, if so, what the basis was;

(2) Whether the determination for which enforcement is sought has been vacated, stayed, or modified by a court whose decision must be enforced under this article and, if so, identify the court, the case number, and the nature of the proceeding;

(3) Whether any proceeding has been commenced that could affect the current proceeding, including proceedings relating to family violence, protective orders, termination of parental rights, and adoptions and, if so, identify the court, the case number, and the nature of the proceeding;

(4) The present physical address of the child and the respondent, if known, except in cases involving a parent who has been the subject of a finding of family violence by a court of this state or another state;

(5) Whether relief in addition to the immediate physical custody of the child and attorney's fees is sought, including a request for assistance from law enforcement officials and, if so, the relief sought; and

(6) If the child custody determination has been registered and confirmed under Code Section 19-9-85, the date and place of registration.

(c) If a party alleges in an affidavit or pleading under oath that the health, safety, or liberty of a party or child would be jeopardized by disclosure of information required by this Code section, the information must be sealed and may not be disclosed to the other party or the public unless the court orders the disclosure to be made after a hearing in which the court takes into consideration the health, safety, or liberty of the party or child and determines that the disclosure is in the interest of justice.

(d) Upon the filing of a petition, the court shall issue an order directing the respondent to appear in person with or without the child at a hearing and may enter any order necessary to ensure the safety of the parties and the child. The hearing must be held on the next judicial day after service of the order unless that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible. The court may extend the date of hearing at the request of the petitioner.

(e) An order issued under subsection (d) of this Code section must state the time and place of the hearing and advise the respondent that at the hearing the court will order that the petitioner may take immediate physical custody of the child and the payment of fees, costs, and expenses under Code Section 19-9-92, and may schedule a hearing to determine whether further relief is appropriate, unless the respondent appears and establishes that:

(1) The child custody determination has not been registered and confirmed under Code Section 19-9-85 and that:

(A) The issuing court did not have jurisdiction under Part 2 of this article;

(B) The child custody determination for which enforcement is sought has been vacated, stayed, or modified by a court having jurisdiction to do so under Part 2 of this article;

(C) The respondent was entitled to notice, but notice was not given in accordance with the standards of Code Section 19-9-47, in the proceedings before the court that issued the order for which enforcement is sought; or

(2) The child custody determination for which enforcement is sought was registered and confirmed under Code Section 19-9-85, but has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under Part 2 of this article.



§ 19-9-89. Service of petitions and orders

Except as otherwise provided in Code Section 19-9-91, the petition and order must be served, by any method authorized by the laws of this state, upon respondent and any person who has physical custody of the child.



§ 19-9-90. Finding of immediate physical custody; awarding of fees, costs, and expenses; drawing adverse inference from refusal to testify; spousal relationship irrelevant

(a) Unless the court issues a temporary emergency order pursuant to Code Section 19-9-64, upon a finding that a petitioner is entitled to immediate physical custody of the child, the court shall order that the petitioner may take immediate physical custody of the child unless the respondent establishes that:

(1) The child custody determination has not been registered and confirmed under Code Section 19-9-85 and that:

(A) The issuing court did not have jurisdiction under Part 2 of this article;

(B) The child custody determination for which enforcement is sought has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under Part 2 of this article; or

(C) The respondent was entitled to notice, but notice was not given in accordance with the standards of Code Section 19-9-47, in the proceedings before the court that issued the order for which enforcement is sought; or

(2) The child custody determination for which enforcement is sought was registered and confirmed under Code Section 19-9-85 but has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under Part 2 of this article.

(b) The court shall award the fees, costs, and expenses authorized under Code Section 19-9-92 and may grant additional relief, including a request for the assistance of law enforcement officials, and set a further hearing to determine whether additional relief is appropriate.

(c) If a party called to testify refuses to answer on the ground that the testimony may be self-incriminating, the court may draw an adverse inference from the refusal.

(d) A privilege against disclosure of communications between spouses and a defense of immunity based on the relationship of husband and wife or parent and child may not be invoked in a proceeding under this part.



§ 19-9-91. Verified application for warrant seeking physical custody; requirement for serious physical harm; warrant requirements; enforceability; conditions

(a) Upon the filing of a petition seeking enforcement of a child custody determination, the petitioner may file a verified application for the issuance of a warrant to take physical custody of the child if the child is immediately likely to suffer serious physical harm or be removed from this state.

(b) If the court, upon the testimony of the petitioner or other witness, finds that the child is imminently likely to suffer serious physical harm or be removed from this state, it may issue a warrant to take physical custody of the child. The petition must be heard on the next judicial day after the warrant is executed unless that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible. The application for the warrant must include the statements required by subsection (b) of Code Section 19-9-88.

(c) A warrant to take physical custody of a child must:

(1) Recite the facts upon which a conclusion of imminent serious physical harm or removal from the jurisdiction is based;

(2) Direct law enforcement officers to take physical custody of the child immediately; and

(3) Provide for the placement of the child pending final relief.

(d) The respondent must be served with the petition, warrant, and order immediately after the child is taken into physical custody.

(e) A warrant to take physical custody of a child is enforceable throughout this state. If the court finds on the basis of the testimony of the petitioner or other witness that a less intrusive remedy is not effective, it may authorize law enforcement officers to enter private property to take physical custody of the child. If required by exigent circumstances of the case, the court may authorize law enforcement officers to make a forcible entry at any hour.

(f) The court may impose conditions upon placement of a child to ensure the appearance of the child and the child's custodian.



§ 19-9-92. Awarding of necessary and reasonable expenses

(a) The court shall award the prevailing party, including a state, necessary and reasonable expenses incurred by or on behalf of the party, including costs, communication expenses, attorney's fees, investigative fees, expenses for witnesses, travel expenses, and child care during the course of the proceedings, unless the party from whom fees or expenses are sought establishes that the award would be clearly inappropriate.

(b) The court may not assess fees, costs, or expenses against a state unless authorized by law other than this article.



§ 19-9-93. Full faith and credit to orders of other states

A court of this state shall accord full faith and credit to an order issued by another state and consistent with this article which enforces a child custody determination by a court of another state unless the order has been vacated, stayed, or modified by a court having jurisdiction to do so under Part 2 of this article.



§ 19-9-94. Appeals

An appeal may be taken from a final order in a proceeding under this article in accordance with expedited appellate procedures in other civil cases. Unless the court enters a temporary emergency order under Code Section 19-9-64, the enforcing court may not stay an order enforcing a child custody determination pending appeal.



§ 19-9-95. Actions by district attorney

(a) In a case arising under this article or involving the Hague Convention on the Civil Aspects of International Child Abduction, the district attorney may take any lawful action, including resort to a proceeding under this part or any other available civil proceeding to locate a child, obtain the return of a child, or enforce a child custody determination if there is:

(1) An existing child custody determination;

(2) A request to do so from a court in a pending child custody proceeding;

(3) A reasonable belief that a criminal statute has been violated; or

(4) A reasonable belief that the child has been wrongfully removed or retained in violation of the Hague Convention on the Civil Aspects of International Child Abduction.

(b) A district attorney acting under this Code section acts on behalf of the court and may not represent any party.



§ 19-9-96. Assistance by law enforcement

At the request of a district attorney acting under Code Section 19-9-95, a law enforcement officer may take any lawful action reasonably necessary to locate a child or a party and assist a district attorney with responsibilities under Code Section 19-9-95.



§ 19-9-97. Recovering expenses of district attorney and law enforcement

If the respondent is not the prevailing party, the court may assess against the respondent all direct expenses and costs incurred by the district attorney and law enforcement officers under Code Section 19-9-95 or 19-9-96.






Part 4 - Construction

§ 19-9-101. Promotion of uniformity between states

In applying and construing this uniform Act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



§ 19-9-102. Application

A motion or other request for relief made in a child custody proceeding or to enforce a child custody determination which was commenced before July 1, 2001, is governed by the law in effect at the time the motion or other request was made.



§ 19-9-103. Construction

This article shall not be construed to repeal, amend, or impair the provisions of Code Section 19-13-23.



§ 19-9-104. "Conflicts with Child Custody Intrastate Jurisdiction Act."

In the event of any conflict between this article and Article 2 of this chapter, the "Georgia Child Custody Intrastate Jurisdiction Act of 1978," this article shall apply.









Article 4 - Power of Attorney for the Care of a Minor Child

§ 19-9-120. Short title

This article shall be known and may be cited as the "Power of Attorney for the Care of a Minor Child Act."



§ 19-9-121. Definitions

As used in this article, the term:

(1) "Grandchild" means the minor child of a grandparent.

(2) "Grandparent" shall have the same meaning as provided in subsection (a) of Code Section 19-7-3 and shall include the biological great-grandparent or stepgreat-grandparent who is the parent or stepparent of a grandparent of a minor child.

(3) "Parent" shall have the same meaning as provided in Code Section 19-3-37. Such term used in the singular shall mean both parents if both parents share joint legal custody of the child, unless otherwise clearly indicated.

(4) "Reasonable evidence" means evidence that a reasonable person would find sufficient to determine whether one conclusion is more likely than another.

(5) "School" means:

(A) Any county or independent school system as defined in Code Section 20-1-9;

(B) Any private school as such term is defined in Code Section 20-2-690;

(C) A home study program meeting the requirements set forth in subsection (c) of Code Section 20-2-690;

(D) Pre-kindergarten programs; or

(E) Early care and education programs as such term is defined in paragraph (6) of Code Section 20-1A-2.

(6) "School term" means the part of the year in which school is in session.

(7) "Serious illness" means a physical or mental illness as determined by a licensed health care professional, including a psychiatrist or psychologist, that causes the parent to be unable to care for the minor child due to the physical or mental condition or health of the parent, including a condition created by medical treatment.

(8) "Terminal illness" has the same meaning as the term "terminal condition" as provided in paragraph (14) of Code Section 31-32-2.



§ 19-9-122. Delegation of authority; hardships; exception

(a) A parent of a minor child may delegate to any grandparent residing in this state caregiving authority regarding the minor child when hardship prevents the parent from caring for the child. This authority may be delegated without the approval of a court by executing in writing a power of attorney for the care of a minor child in a form substantially complying with the provisions of this article.

(b) Hardships may include, but are not limited to:

(1) A parent being unable to provide care due to the death of the other parent;

(2) A serious illness or terminal illness of a parent;

(3) The physical or mental condition of the parent or the child such that proper care and supervision of the child cannot be provided by the parent;

(4) The incarceration of a parent;

(5) The loss or uninhabitability of the child's home as the result of a natural disaster; or

(6) A period of active military duty of a parent exceeding 24 months.

(c) Hardship shall not include the granting of a power of attorney for the care of a minor child for the purpose of subverting an investigation of the child's welfare initiated by the Department of Human Services or other agency responsible for such investigations.



§ 19-9-123. Powers granted by power of attorney

Through the power of attorney for the care of a minor child, the parent may authorize the agent grandparent to perform the following functions:

(1) Enroll the child in school and in extracurricular activities;

(2) Enroll the child in any health insurance program offered to the grandparent;

(3) Provide access to school records and may disclose the contents to others;

(4) Arrange for and consent to medical, dental, and mental health treatment for the child;

(5) Provide access to medical, dental, and mental health records and may disclose the contents thereof to others;

(6) Provide for the child's food, lodging, housing, recreation, and travel; and

(7) Any additional powers as specified by the parent.



§ 19-9-124. Liability; education; compliance with court orders

(a) An agent grandparent under a power of attorney for the care of a minor child shall act in the best interests of the minor child. Such agent grandparent shall not be liable for consenting or refusing to consent to medical, dental, or mental health care for a minor child when such decision is made in good faith and is exercised in the best interests of the minor child.

(b) (1) The agent grandparent shall have the right to enroll the minor child in a public school serving the area where the agent grandparent resides and may enroll the minor child in a private school, pre-kindergarten program, or home study program.

(2) The public school shall allow such agent grandparent with a properly executed power of attorney for the care of a minor child to enroll the minor child.

(3) At the time of enrollment the grandparent shall provide to the school such residency documentation as is customary in that school district.

(4) The school may request reasonable evidence of the stated hardship.

(5) If a public school denies enrollment of a minor child under this Code section, such denial may be appealed and shall be treated as any other denial of enrollment of a child in that school district, including all of the remedies otherwise available when enrollment is denied to a child.

(6) Except where limited by federal law, the agent grandparent shall have the same rights, duties, and responsibilities that would otherwise be exercised by the parent pursuant to the laws of this state.

(7) An agent grandparent shall be obligated to comply with any existing court order relative to the child, including, but not limited to, any visitation order.



§ 19-9-125. Protection from criminal or civil liability

No person, school official, or health care provider who acts in good faith reliance on a power of attorney for the care of a minor child shall be subject to criminal or civil liability or professional disciplinary action for such reliance.



§ 19-9-126. Grant of temporary written permission for emergency services

Nothing in this article shall preclude a parent or agent grandparent from granting temporary written permission to seek emergency medical treatment or other services for a minor child while in the custody of an adult who is not the parent or agent grandparent and who is temporarily supervising the child at the parent's or agent grandparent's request.



§ 19-9-127. Violations; execution of power of attorney; power of attorney to be signed and acknowledged

(a) Except as may be permitted by the federal No Child Left Behind Act, 20 U.S.C.A. Section 6301, et seq., and Section 7801, et seq., a parent executing the power of attorney for the care of a minor child shall certify that such action is not for the primary purpose of enrolling the child in a school for the sole purpose of participating in the academic or interscholastic athletic programs provided by that school or for any other unlawful purpose. Violation of this subsection shall be punishable in accordance with Georgia law and may require, in addition to any other remedies, repayment by such parent or grandparent of all costs incurred by the school as a result of the violation.

(b) (1) The instrument providing for the power of attorney for the care of a minor child shall be executed by both parents, if both parents are living and have joint legal custody of the minor child, and shall specify which hardship prevents the parent or parents from caring for the child. If the parents do not have joint legal custody, the parent having sole permanent legal custody shall have authority to grant the power of attorney.

(2) The power of attorney for the care of a minor child shall be signed and acknowledged before a notary public by the parent executing the power of attorney. Any noncustodial parent shall be notified in writing of the name and address of the grandparent who has been appointed the agent grandparent under the power of attorney. The executing parent shall send the notification by certified mail or statutory overnight delivery, return receipt requested, to the noncustodial parent at the noncustodial parent's last known address within five days of the execution of the power of attorney. A noncustodial parent who has joint legal custody shall have the same authority to execute a revocation of the power of attorney as granted to the custodial parent.

(c) If only one parent has sole permanent legal custody of the minor child, then that parent shall have authority to execute the power of attorney for the care of a minor child and to revoke the power of attorney.



§ 19-9-128. Revocation of power of attorney; termination of power of attorney; resignation of agent grandparent

(a) (1) The agent grandparent shall have the authority to act on behalf of the minor child until each parent who executed the power of attorney for the care of a minor child revokes the power of attorney in writing and provides notice of the revocation to the agent grandparent as provided in this Code section.

(2) The agent grandparent shall have the authority to act on behalf of the child until a copy of the revocation of the power of attorney is received by certified mail or statutory overnight delivery, return receipt requested, and upon receipt of the revocation the agent grandparent shall cease to act as agent.

(3) The parent shall send a copy of the revocation of the power of attorney to the agent grandparent within five days of the execution of the revocation by certified mail or statutory overnight delivery, return receipt requested.

(4) The revoking parent shall notify the school, health care providers, and others known to the parent to have relied upon such power of attorney.

(b) The power of attorney for the care of a minor child may also be terminated by any order of a court of competent jurisdiction.

(c) (1) The agent grandparent shall notify the school in which the agent grandparent had enrolled the child whenever a change in circumstances results in a change in residence for such child that is expected to last more than six weeks during a school term and such change in residence is not due to hospitalization, vacation, study abroad, or some reason otherwise acceptable to the school.

(2) The agent grandparent may resign by notifying the parent in writing by certified mail or statutory overnight delivery, return receipt requested, and, if the agent grandparent is aware that the parent's hardship still exists, such agent grandparent shall also notify child protective services or such government authority that is charged with assuring proper care of such minor child.

(3) Upon the death of the authorizing parent, the agent grandparent shall notify the surviving parent as soon as practicable. With consent of the surviving parent or if the whereabouts of the surviving parent are unknown, the power of attorney for the care of a minor child may continue for up to six months so that the child may receive consistent care until more permanent custody arrangements are made.

(d) The authority to designate an agent to act on behalf of a minor child is in addition to any other lawful action a parent may take for the benefit of such minor child, and the parent shall continue to have the right to medical, dental, mental health, and school records pertaining to the minor child.



§ 19-9-129. Power of attorney form

(a) The statutory power of attorney for the care of a minor child form contained in this Code section may be used to grant an agent grandparent powers over the minor child's enrollment in school, medical, dental, and mental health care, food, lodging, recreation, travel, and any additional powers as specified by the parent. This power of attorney is not intended to be exclusive. No provision of this article shall be construed to bar use by the parent of any other or different form of power of attorney for the care of a minor child which complies with this article. A power of attorney for the care of a minor child in substantially the form set forth in this Code section shall have the same meaning and effect as prescribed in this article. Substantially similar forms may include forms from other states.

(b) The power of attorney for the care of a minor child shall be in substantially the following form:

"GEORGIA POWER OF ATTORNEY FOR THE CARE OF A MINOR CHILD

NOTICE:

(1) THE PURPOSE OF THIS POWER OF ATTORNEY IS TO GIVE THE GRANDPARENT THAT

YOU DESIGNATE (THE AGENT GRANDPARENT) POWERS TO CARE FOR YOUR MINOR CHILD,

INCLUDING THE POWER TO: ENROLL THE CHILD IN SCHOOL AND IN EXTRACURRICULAR

SCHOOL ACTIVITIES; HAVE ACCESS TO SCHOOL RECORDS AND DISCLOSE THE CONTENTS

TO OTHERS; ARRANGE FOR AND CONSENT TO MEDICAL, DENTAL, AND MENTAL HEALTH

TREATMENT FOR THE CHILD; HAVE ACCESS TO SUCH RECORDS RELATED TO TREATMENT

OF THE CHILD AND DISCLOSE THE CONTENTS OF THOSE RECORDS TO OTHERS; PROVIDE

FOR THE CHILD'S FOOD, LODGING, RECREATION, AND TRAVEL; AND HAVE ANY

ADDITIONAL POWERS AS SPECIFIED BY THE PARENT.

(2) THE AGENT GRANDPARENT IS REQUIRED TO EXERCISE DUE CARE TO ACT IN THE

CHILD'S BEST INTEREST AND IN ACCORDANCE WITH THE GRANT OF AUTHORITY

SPECIFIED IN THIS FORM.

(3) A COURT OF COMPETENT JURISDICTION MAY REVOKE THE POWERS OF THE AGENT

GRANDPARENT IF IT FINDS THAT THE AGENT GRANDPARENT IS NOT ACTING PROPERLY.

(4) THE AGENT GRANDPARENT MAY EXERCISE THE POWERS GIVEN IN THIS POWER OF

ATTORNEY FOR THE CARE OF A MINOR CHILD THROUGHOUT THE CHILD'S MINORITY

UNLESS THE PARENT REVOKES THIS POWER OF ATTORNEY AND PROVIDES NOTICE OF THE

REVOCATION TO THE AGENT GRANDPARENT OR UNTIL A COURT OF COMPETENT

JURISDICTION TERMINATES THIS POWER.

(5) THE AGENT GRANDPARENT MAY RESIGN AS AGENT AND MUST IMMEDIATELY

COMMUNICATE SUCH RESIGNATION TO THE PARENT, AND IF COMMUNICATION WITH SUCH

PARENT IS NOT POSSIBLE, THE AGENT GRANDPARENT SHALL NOTIFY CHILD PROTECTIVE

SERVICES OR SUCH GOVERNMENT AUTHORITY THAT IS CHARGED WITH ASSURING PROPER

CARE OF SUCH MINOR CHILD.

(6) THIS POWER OF ATTORNEY MAY BE REVOKED IN WRITING BY ANY AUTHORIZING

PARENT. IF THE POWER OF ATTORNEY IS REVOKED, THE REVOKING PARENT SHALL

NOTIFY THE AGENT GRANDPARENT, SCHOOL, HEALTH CARE PROVIDERS, AND OTHERS

KNOWN TO THE PARENT TO HAVE RELIED UPON SUCH POWER OF ATTORNEY.

(7) IF THERE IS ANYTHING ABOUT THIS FORM THAT YOU DO NOT UNDERSTAND, YOU

SHOULD ASK A LAWYER TO EXPLAIN IT TO YOU.

POWER OF ATTORNEY FOR THE CARE OF A MINOR CHILD

made this day of , .

(1) (A) I, (insert name and address of parent or

parents), hereby appoint (insert name and address of grandparent to

be named as agent) as attorney in fact (the agent grandparent) for my child

(insert name of child) to act for me and in my name in any way that

I could act in person.

(B) I hereby certify that the agent grandparent named herein is the

(place a check mark beside the appropriate description):

Biological grandparent;

Stepgrandparent;

Biological great-grandparent; or

Stepgreat-grandparent.

(2) The agent grandparent may:

(A) Enroll the child in school and in extracurricular activities,

have access to school records, and may disclose the contents to others;

(B) Arrange for and consent to medical, dental, and mental health

treatment of the child, have access to such records related to treatment of

the child, and disclose the contents of such records to others;

(C) Provide for the child's food, lodging, recreation, and travel; and

(D) Carry out any additional powers specified by the parent as

follows:

(3) The powers granted above shall not include the following powers or

shall be subject to the following rules or limitations (here you may include

any specific limitations that you deem appropriate):

(4) This power of attorney for the care of a minor child is being

executed because of the following hardship (initial all that apply):

(A) The death, serious illness, or terminal illness of a parent;

(B) The physical or mental condition of the parent or the child

such that proper care and supervision of the child cannot be provided by the

parent;

(C) The loss or uninhabitability of the child's home as the result

of a natural disaster;

(D) The incarceration of a parent; or

(E) A period of active military duty of a parent.

(5) (Optional) If a guardian of my minor child is to be appointed, I

nominate the following person to serve as such guardian:

(insert name and address of person nominated to be guardian of the minor child).

(6) I am fully informed as to all of the contents of this form and I

understand the full import of this grant of powers to the agent grandparent.

(7) I certify that the minor child is not emancipated, and, if the minor

child becomes emancipated, this power of attorney shall no longer be valid.

(8) Except as may be permitted by the federal No Child Left Behind Act,

20 U.S.C.A. Section 6301, et seq., and Section 7801, et seq., I hereby certify

that this power of attorney is not executed for the primary purpose of

unlawfully enrolling the child in a school so that the child may participate

in the academic or interscholastic athletic programs provided by that school.

(9) I certify that, to my knowledge, the minor child's welfare is not

the subject of an investigation by the Department of Human Services.

(10) I declare under penalty of perjury under the laws of the State of

Georgia that the foregoing is true and correct.

Parent Signature:

Printed name:

Parent Signature:

Printed name:

Signed and sealed in the presence of:

Notary public

My commission expires

"

(c) The following notice shall be attached to the power of attorney:

"ADDITIONAL INFORMATION:

To the grandparent designated as attorney in fact:

(1) If a change in circumstances results in the child not living with

you for more than six weeks during a school term and such change is not due to

hospitalization, vacation, study abroad, or some reason otherwise acceptable

to the school, you should notify in writing the school in which you have

enrolled the child and to which you have given this power of attorney form.

(2) You have the authority to act on behalf of the minor child until

each parent who executed the power of attorney for the care of the minor child

revokes the power of attorney in writing and provides notice of revocation to

you as provided in O.C.G.A. Section 19-9-128.

(3) If you are made aware of the death of the parent who executed the

power of attorney, you must notify the surviving parent as soon as

practicable. With the consent of the surviving parent, or if the whereabouts

of the surviving parent are unknown, the power of attorney may continue for up

to six months so that the child may receive consistent care until more

permanent custody arrangements are made.

(4) You may resign as agent by notifying each parent in writing by

certified mail or statutory overnight delivery, return receipt requested, and

if you become unable to care for the child, you shall cause such resignation

to be communicated to the parent. If communication with such parent is not

possible, you must notify child protective services or such government

authority that is charged with assuring proper care of such minor child.

To school officials:

(1) Except as provided in the policies and regulations of the county

school board and the federal No Child Left Behind Act, 20 U.S.C.A. Section

6301, et seq., and Section 7801, et seq., this power of attorney, properly

completed and notarized, authorizes the agent grandparent named herein to

enroll the child named herein in school in the district in which the agent

grandparent resides. That agent grandparent is authorized to provide consent

in all school related matters and to obtain from the school district

educational and behavioral information about the child. Furthermore, this

power of attorney shall not prohibit the parent of the child from having

access to all school records pertinent to the child.

(2) The school district may require such residency documentation as is

customary in that school district.

(3) No school official who acts in good faith reliance on a power of

attorney for the care of a minor child shall be subject to criminal or civil

liability or professional disciplinary action for such reliance.

To health care providers:

(1) No health care provider who acts in good faith reliance on a power

of attorney for the care of a minor child shall be subject to criminal or

civil liability or professional disciplinary action for such reliance.

(2) The parent continues to have the right to all medical, dental, and

mental health records pertaining to the minor child."






Article 5 - Power of Attorney Relating to Children






Chapter 10 - Abandonment of Spouse or Child

§ 19-10-1. Abandonment of dependent child; criminal penalties; continuing offense; venue; blood tests or other comparisons as evidence; payment of expenses of birth of child born out of wedlock; agreement for support of child born out of wedlock

(a) A child abandoned by its father or mother shall be considered to be in a dependent condition when the father or mother does not furnish sufficient food, clothing, or shelter for the needs of the child.

(b) If any father or mother willfully and voluntarily abandons his or her child, either legitimate or born out of wedlock, leaving it in a dependent condition, he or she shall be guilty of a misdemeanor. Moreover, if any father or mother willfully and voluntarily abandons his or her child, either legitimate or born out of wedlock, leaving it in a dependent condition, and leaves this state or if any father or mother willfully and voluntarily abandons his or her child, either legitimate or born out of wedlock, leaving it in a dependent condition, after leaving this state, he or she shall be guilty of a felony punishable by imprisonment for not less than one nor more than three years. The felony shall be reducible to a misdemeanor. Any person, upon conviction of the third offense for violating this Code section, shall be guilty of a felony and shall be imprisoned for not less than one nor more than three years, which felony shall not be reducible to a misdemeanor. The husband and wife shall be competent witnesses in such cases to testify for or against the other.

(c) The offense of abandonment is a continuing offense. Except as provided in subsection (i) of this Code section, former acquittal or conviction of the offense shall not be a bar to further prosecution therefor under this Code section, if it is made to appear that the child in question was in a dependent condition, as defined in this Code section, for a period of 30 days prior to the commencement of prosecution.

(d) In prosecutions under this Code section when the child is born out of wedlock, the venue of the offense shall be in the county in which the child and the mother are domiciled at the time of the swearing out of the arrest warrant; but, if the child and the mother are domiciled in different counties, venue shall be in the county in which the child is domiciled.

(e) Upon the trial of an accused father or mother under this Code section, it shall be no defense that the accused father or mother has never supported the child.

(f) In the trial of any abandonment proceeding in which the question of parentage arises, regardless of any presumptions with respect to parentage, the accused father may request a paternity blood test and agree and arrange to pay for same; and in such cases the court before which the matter is brought, upon pretrial motion of the defendant, shall order that the alleged parent, the known natural parent, and the child submit to any blood tests and comparisons which have been developed and adapted for purposes of establishing or disproving parentage and which are reasonably accessible to the alleged parent, the known natural parent, and the child. The results of those blood tests and comparisons, including the statistical likelihood of the alleged parent's parentage, if available, shall be admitted in evidence when offered by a duly qualified, licensed practicing physician, duly qualified immunologist, duly qualified geneticist, or other duly qualified person. Upon receipt of a motion and the entry of an order under this subsection, the court shall proceed as follows:

(1) Where the issue of parentage is to be decided by a jury, where the results of those blood tests and comparisons are not shown to be inconsistent with the results of any other blood tests and comparisons, and where the results of those blood tests and comparisons indicate that the alleged parent cannot be the natural parent of the child, the jury shall be instructed that if they believe that the witness presenting the results testified truthfully as to those results and if they believe that the tests and comparisons were conducted properly, then it will be their duty to decide that the alleged parent is not the natural parent;

(2) The court shall require the defendant requesting the blood tests and comparisons pursuant to this subsection to be initially responsible for any of the expenses thereof. Upon the entry of a verdict incorporating a finding of parentage or nonparentage, the court shall tax the expenses for blood tests and comparisons, in addition to any fees for expert witnesses whose testimonies supported the admissibility thereof, as costs.

(g) In prosecutions under this Code section, when the child is born out of wedlock and the accused father is convicted, the father may be required by the court to pay the reasonable medical expenses paid by or incurred on behalf of the mother due to the birth of the child.

(h) The accused father and the mother of a child born out of wedlock may enter into a written agreement providing for future support of the child by regular periodic payments to the mother until the child reaches the age of 18 years, marries, or becomes self-supporting; provided, however, that the agreement shall not be binding on either party until it has been approved by the court having jurisdiction to try the pending case.

(i) If, during the trial of any person charged with the offense of abandonment as defined in this Code section, the person contends that he or she is not the father or mother of the child alleged to have been abandoned, in a jury trial the trial judge shall charge the jury that if its verdict is for the acquittal of the person and its reason for so finding is that the person is not the father or mother of the child alleged to have been abandoned, then its verdict shall so state. In a trial before the court without the intervention of the jury, if the court renders a verdict of acquittal based on the contention of the person that he or she is not the father or mother of the child alleged to have been abandoned, the trial judge shall so state this fact in his verdict of acquittal. Where the verdict of the jury or the court is for acquittal of a person on the grounds that the person is not the father or mother of the child alleged to have been abandoned, the person cannot thereafter again be tried for the offense of abandoning the child, and the verdict of acquittal shall be a bar to all civil and criminal proceedings attempting to compel the person to support the child.

(j)(1) In a prosecution for and conviction of the offense of abandonment, the trial court may suspend the service of the sentence imposed in the case, upon such terms and conditions as it may prescribe for the support, by the defendant, of the child or children abandoned during the minority of the child or children. Service of the sentence, when so suspended, shall not begin unless and until ordered by the court having jurisdiction thereof, after a hearing as in cases of revocation or probated sentences, because of the failure or refusal of the defendant to comply with the terms and conditions upon which service of a sentence was suspended.

(2) Service of any sentence suspended in abandonment cases may be ordered by the court having jurisdiction thereof at any time before the child or children reach the age of 18 or become emancipated, after a hearing as provided in paragraph (1) of this subsection and a finding by the court that the defendant has failed or refused to comply with the terms and conditions upon which service of the sentence was suspended by the court having jurisdiction thereof.

(3) Notwithstanding any other provisions of law, in abandonment cases where the suspension of sentence has been revoked and the defendant is serving the sentence, the court may thereafter again suspend the service of sentence under the same terms and conditions as the original suspension. The sentence shall not be considered probated and the defendant shall not be on probation, but the defendant shall again be under a suspended sentence. However, the combined time of incarceration of the defendant during the periods of revocation of suspended sentences shall not exceed the maximum period of punishment for the offense.

(4) Notwithstanding any other provision of law to the contrary, the terms and conditions prescribed by the court as to support by the defendant shall be subject to review and modification by the court, upon notice and hearing to the defendant, as to the ability of the defendant to furnish support and as to the adequacy of the present support payments to the child's or children's needs. The review provided for in this paragraph as to the ability of the defendant to furnish support and as to the adequacy of the present support payments to the child's or children's needs shall not be had in less than two-year intervals and shall authorize the court to increase as well as to decrease the amount of child support to be paid as a term and condition of the suspended sentence. The review as to ability to support and adequacy of support shall not be equivalent to a hearing held in cases of revocation of probated sentences for purposes of service of the suspended sentence; nor shall a modification, if any, be deemed a change in sentence; nor shall a modification, if any, be deemed to change the suspended sentence to a probated sentence.



§ 19-10-2. Abandonment of dependent pregnant wife; criminal penalties; continuing offense

(a) A wife who is pregnant with her husband's child shall be deemed to be in a dependent condition when her husband does not furnish her sufficient food, clothing, or medical treatment to meet her needs, both before and immediately upon the birth of the child.

(b) Any husband who willfully and voluntarily abandons his wife, while she is pregnant with his child, leaving her in a dependent condition, shall be guilty of a misdemeanor.

(c) Any husband who willfully and voluntarily abandons his wife while she is pregnant with his child and leaves the jurisdiction of this state shall be guilty of a felony punishable by imprisonment for not less than one year nor more than three years. The felony shall be reducible to a misdemeanor.

(d) For purposes of this Code section, a husband shall not be deemed to have abandoned his wife willfully and voluntarily unless he has actual knowledge of her pregnant condition.

(e) The offense of abandonment as set forth in this Code section is a continuing offense.

(f) The wife shall be competent to be a witness against her husband in any proceedings or cases brought against the husband for abandonment as set forth in this Code section.






Chapter 10A - Safe Place for Newborns

§ 19-10A-1. Short title

This chapter shall be known and may be cited as the "Safe Place for Newborns Act of 2002."



§ 19-10A-2. Medical facility defined

As used in this chapter, the term "medical facility" shall mean any licensed general or specialized hospital, institutional infirmary, health center operated by a county board of health, or facility where human births occur on a regular and ongoing basis which is classified by the Department of Community Health as a birthing center, but shall not mean physicians' or dentists' private offices.



§ 19-10A-3. Purpose

It is the express purpose and intent of the General Assembly in enacting this chapter to prevent injuries to and deaths of newborn children that are caused by a mother who abandons the newborn.



§ 19-10A-4. No criminal prosecution for leaving child in custody of medical facility

A mother shall not be prosecuted for violating Code Section 16-5-70, 16-12-1, or 19-10-1 because of the act of leaving her newborn child in the physical custody of an employee, agent, or member of the staff of a medical facility who is on duty, whether there in a paid or volunteer position, provided that the newborn child is no more than one week old and the mother shows proof of her identity, if available, to the person with whom the newborn is left and provides her name and address.



§ 19-10A-5. Investigating and reporting utilization of provisions.

The Department of Human Services shall investigate and report to the General Assembly as to children left with a medical facility pursuant to Code Section 19-10A-4, including in such report the desirability and cost effectiveness of a dedicated toll-free telephone line for providing information to and answering questions from the public and employees and staff members of medical facilities concerning the acts and consequences thereof contemplated in Code Section 19-10A-4.



§ 19-10A-6. Reimbursement of medical costs; placement with Department of Human Services.

A medical facility which accepts for inpatient admission a child left pursuant to Code Section 19-10A-4 shall be reimbursed by the Department of Human Services for all reasonable medical and other reasonable costs associated with the child prior to the child being placed in the care of the department. A medical facility shall notify the Department of Human Services at such time as the child is left and at the time the child is medically ready for discharge. Upon notification that the child is medically ready for discharge, the Department of Human Services shall take physical custody of the child within six hours. The Department of Human Services upon taking physical custody shall promptly bring the child before the juvenile court as required by Code Section 15-11-145.



§ 19-10A-7. Liability

Medical facilities and their employees, agents, and staff members shall not be liable for civil damages or subject to criminal prosecution for failure to discharge the duties provided for in this chapter. The immunity provided in this chapter shall in no way be construed as providing immunity for any acts of negligent treatment of the child taken into custody.






Chapter 11 - Enforcement of Duty of Support

Article 1 - Child Support Recovery Act

§ 19-11-1. Short title

This article shall be known and may be cited as the "Child Support Recovery Act."



§ 19-11-2. Purposes of article; construction

(a) The underlying purposes of this article are:

(1) To provide that public assistance to needy children is a supplement to the contribution of the responsible parents;

(2) To provide for a determination that a responsible parent is able to support his children; and

(3) To provide for the enforcement of an able parent's obligation to furnish support.

(b) This article shall be liberally construed to promote its underlying purposes.



§ 19-11-3. Definitions

As used in this article, the term:

(1) "Account" means a demand deposit account, checking or negotiable order of withdrawal account, savings account, time deposit account, or a money market mutual fund account.

(2) "Court order for child support" means any order for child support issued by a court or administrative or quasi-judicial entity of this state or another state, including an order in a criminal proceeding which results in the payment of child support as a condition of probation or otherwise. Such order shall be deemed to be a IV-D order for purposes of this article when either party to the order submits a copy of the order for support and a signed application to the department for IV-D services, when the right to child support has been assigned to the department pursuant to subsection (a) of Code Section 19-11-6, or upon registration of a foreign order pursuant to Article 3 of this chapter.

(3) "Department" means the Department of Human Services.

(4) "Dependent child" means any person under the age of 18 who is not otherwise emancipated, self-supporting, married, or a member of the armed forces of the United States.

(5) "Duty of support" means any duty of support imposed or imposable by law or by court order, decree, or judgment.

(6) "Financial institution" means every federal or state chartered commercial or savings bank, including savings and loan associations and cooperative banks, federal or state chartered credit unions, benefit associations, insurance companies, safe-deposit companies, trust companies, and any money market mutual fund.

(7) "IV-D" means Title IV-D of the federal Social Security Act.

(8) "IV-D agency" means the Child Support Enforcement Agency of the Department of Human Services and its contractors.

(9) "Medical insurance obligee" means any person to whom a duty of medical support is owed.

(10) "Medical insurance obligor" means any person owing a duty of medical support.

(11) "Money market mutual fund" means every regulated investment company within the meaning of Section 851(a) of the Internal Revenue Code which seeks to maintain a constant net asset value of $1.00 in accordance with 17 C.F.R. Section 270.2A-7.

(12) "Parent" means the natural or adoptive parents of a child and includes the father of a child born out of wedlock if his paternity has been established in a judicial proceeding or if he has acknowledged paternity under oath either in open court, in an administrative hearing, or by verified writing.

(13) "TANF" means temporary assistance for needy families.



§ 19-11-4. Application of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

In administering this article, the department shall be governed by Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 19-11-5. Debt to state created by payment of public assistance; amount of debt; waiver, reduction, or negotiation of certain repayments

(a) The payment of public assistance to or on behalf of a child creates a debt due and owing the state by the parent or parents responsible for the support of the child. The amount of the debt is the amount necessary to meet the total needs of the child or children and the person having custody, if included in the public assistance grant, as determined by the department in conformity with the federal Social Security Act; provided, however, that, where a court has ordered child support incident to a final divorce or in a criminal proceeding for nonsupport or where the responsible parent has entered into a legally enforceable and binding agreement, the debt created shall be equal to the amount set in such decree, order, hearing, or agreement.

(b) The department, in accordance with rules established by the Board of Human Services, shall be authorized to waive, reduce, or negotiate the payment of unreimbursed public assistance if it is determined that good cause for nonpayment exists or that enforcement of the claim would result in substantial and unreasonable hardship to the parent or parents responsible for the support of the child against whom the claim exists. The rules established by the Board of Human Services shall consider the ability of the responsible party to support the child or children during the period that public assistance was provided and the current history of regularity of payment by the responsible party. This subsection shall not apply to any court order or decree requiring the repayment of public assistance; however, the department is authorized to petition the court for consideration of a modification of an order or decree based on factors contained in this subsection and in the rules established by the Board of Human Services relating to such unreimbursed public assistance.



§ 19-11-6. Enforcement of child support payments and alimony for public assistance recipients

(a) By accepting public assistance for or on behalf of a child or children, including foster care maintenance payments made pursuant to Title IV-E of the federal Social Security Act, the recipient shall be deemed to have made an assignment to the department of the right to any child support owed for the child. The department shall be subrogated to the right of the child or children or the person having custody to initiate any support action existing under the laws of this state and to recover any payments ordered by the courts of this or any other state. Amounts collected by the department shall be distributed and deposited by the department in conformity with law.

(b) Whenever a family for whom child support services have been provided ceases to receive public assistance, including medical assistance, the department shall continue to provide services and collect such support payments from the absent parent in accordance with standards prescribed pursuant to the federal Social Security Act.

(c) The department shall accept applications for child support services from any proper party or person notwithstanding the fact that the child or children do not receive public assistance. When made, this application to the department shall constitute an assignment of the right to support to the department and the proceeds of any collections resulting from such application shall be distributed in accordance with the standards prescribed in the federal Social Security Act.

(d) The department shall accept applications for alimony enforcement services from any proper party or person if the right to alimony has been assigned to the department. The application for enforcement shall apply only to alimony while there is a court order for alimony, while the dependent child is living with the spouse or former spouse, and while a child support obligation is also being enforced by the department.

(e) The department shall accept applications for IV-D services from noncustodial parent obligors. The department, by virtue of the acceptance of such applications for IV-D services, is authorized to take any action allowed by this chapter including, but not limited to, the review and modification of support awards, whether such awards are modified upward or downward, pursuant to Code Section 19-11-12. The proceeds of any collections resulting from such applications shall be distributed in accordance with the standards prescribed in the federal Social Security Act.

(f) The department shall be authorized to charge the obligee a federal Deficit Reduction Act of 2005 fee of $12.00 to be paid at the rate of $1.00 per month after the IV-D agency has collected $500.00 of child support annually for each case. The department shall retain such fee and deduct such fee from child support collections before disbursement to the obligee. Such fee shall only apply to an obligee who has never received public assistance payments pursuant to Title IV-A or Title IV-E of the federal Social Security Act.

(g) The department shall be authorized to charge the obligor a federal Deficit Reduction Act of 2005 fee of $13.00 to be paid in 12 monthly installments after the IV-D agency has collected $500.00 of child support annually for each case. Such fee shall only apply to an obligor when the obligee has never received public assistance payments pursuant to Title IV-A or Title IV-E of the federal Social Security Act. The department shall retain such fee and collect such fee through income withholding, as well as by any other enforcement remedy available to the IV-D agency responsible for child support enforcement.



§ 19-11-7. Enforcement of support payments for dependent minor child public assistance recipients; attorney's fees; interest on judgment; limited scope of action

(a) Whenever any dependent minor child is receiving public assistance, the department may recover any sum of money due the dependent child. The action shall be brought in the name of the child for the use of the department.

(b) Pursuant to the authority provided in subsection (a) of this Code section, the department may appear in any judicial proceeding on behalf of the spouse and the dependent child to enforce the parties' right to support, including alimony as long as the provisions of subsection (d) of Code Section 19-11-6 are met.

(c) Any action initiated by the department pursuant to subsections (a) and (b) of this Code section shall be limited solely to the issue of support and shall exclude issues of visitation, custody, property settlement, or other similar matters otherwise joinable by the parties.

(d) The court may award reasonable attorney's fees to the prevailing party.

(e) The department may collect the legal rate of interest on any judgment obtained in any support action initiated by the department.

(f) Any action initiated by the department pursuant to subsections (a) and (b) of this Code section or in any action in which the department appears pursuant to subsections (a) and (b) of this Code section shall be limited solely to the issue of support and shall exclude issues of visitation, custody, property settlement, or other similar matters otherwise joinable by the parties.



§ 19-11-8. Department's duty to enforce support of abandoned minor public assistance recipient; scope of action

(a) Whenever the department receives an application for public assistance on behalf of a child and it appears that the child has been abandoned by one or both parents or that the responsible parent has failed to provide support to the child, it is the department's responsibility to take appropriate action under this article, the child support statutes, or other appropriate state and federal statutes to assure that the responsible parent supports the child.

(b) The department shall accept applications for child support enforcement services from a custodian of a minor child who is not a recipient of public assistance and shall take appropriate action under this article, the child support statutes, or other state and federal statutes to assure that the responsible parent supports the child. The department shall provide that a reasonable application fee be charged each individual who applies for services under this subsection. The department shall enforce an order for alimony so long as child support is being collected along with alimony and all provisions of subsection (d) of Code Section 19-11-6 are met.

(c) The department shall accept applications from noncustodial parents for services as provided for in this article and federal law and regulations. The department shall provide for a reasonable application fee for a noncustodial parent who applies for services under this subsection.

(d) Any action initiated by the department pursuant to subsection (a), (b), or (c) of this Code section shall be limited solely to the issue of support and shall exclude issues of visitation, custody, property settlement, or other similar matters otherwise joinable by the parties.

(e) The department shall be authorized to charge the obligee a federal Deficit Reduction Act of 2005 fee of $12.00 to be paid at the rate of $1.00 per month after the IV-D agency has collected $500.00 of child support annually for each case. The department shall retain such fee and deduct such fee from child support collections before disbursement to the obligee. Such fee shall only apply to an obligee who has never received public assistance payments pursuant to Title IV-A or Title IV-E of the federal Social Security Act.

(f) The department shall be authorized to charge the obligor a federal Deficit Reduction Act of 2005 fee of $13.00 to be paid in 12 monthly installments after the IV-D agency has collected $500.00 of child support annually for each case. Such fee shall only apply to an obligor when the obligee has never received public assistance payments pursuant to Title IV-A or Title IV-E of the federal Social Security Act. The department shall retain such fee and collect such fee through income withholding, as well as by any other enforcement remedy available to the IV-D agency responsible for child support enforcement.



§ 19-11-9. Location of absent parents by department; assistance of other governmental agencies; putative father registry; use of information obtained

(a) The department shall attempt to locate absent parents.

(b) The department is to serve as a registry for the receipt of information which directly relates to the identity or location of absent parents, to assist any governmental agency or department in locating an absent parent, to answer interstate inquiries concerning deserting parents, to coordinate and supervise any activity on a state level in search for an absent parent, and to develop guidelines for coordinating activities of any governmental department, board, commission, bureau, or agency in providing information necessary for location of absent parents and is to process all requests received from an initiating county or an initiating state which has adopted the Uniform Interstate Family Support Act or a law substantially similar to the Uniform Interstate Family Support Act, the Uniform Reciprocal Enforcement of Support Act, or the Revised Uniform Reciprocal Enforcement of Support Act.

(c) In order to carry out the responsibilities imposed under this article, the department may request information and assistance from any governmental department, board, commission, bureau, or agency in locating the absent parents of children for whom the department has assignment of child support rights. The commissioner of human services or his duly authorized representative shall be entitled to have access to all pertinent information which is within the custody of any governmental department, board, commission, bureau, or agency, including, but not limited to, income tax information contained in any report or return required under Articles 1 through 6 of Chapter 7 of Title 48 by the Department of Revenue, including information from federal income tax returns required to be included as a part of any state report or return, which information but for this Code section would not be subject to disclosure pursuant to Code Section 48-7-60 and which is relative to such parents' location, income, or property, provided that any tax information secured from the federal government by the Department of Revenue, pursuant to the express provisions of Section 6103 of the Internal Revenue Code, may not be disclosed by that department pursuant to this subsection. Any person receiving any tax information or tax returns under the authority granted in this subsection shall be considered either an officer or employee as those terms are used in subsection (a) of Code Section 48-7-60; and, as such an officer or employee, any person receiving any tax information or returns under the authority of this Code section shall be subject to Code Section 48-7-61, relating to the sanctions to be imposed for the unauthorized disclosure of confidential material.

(d)(1) There is established within the department a putative father registry. For purposes of this subsection, "biological father" and "legal father" shall have the meanings set out in Code Section 19-8-1. The putative father registry shall record the name, address, and social security number of any person who claims to be the biological father but not the legal father of a child, and the date of entry of such information. Placement on the putative father registry shall not be used as an admission of guilt to any crime under Georgia law or used as evidence in any criminal prosecution under Georgia law.

(2) The putative father registry shall include two types of registrations:

(A) Persons who acknowledge paternity of a child or children before or after birth in a signed writing; and

(B) Persons who register to indicate the possibility of paternity without acknowledging paternity.

(3) Registrants shall be informed that this registration may be used to establish an obligation to support the child or children and that this registration shall be used to provide notice of adoption proceedings or proceedings to terminate the rights of a biological father who is not a legal father but that registration without further action does not enable the registrant to prevent an adoption or termination of his rights by objecting. All registrants shall be asked to provide information regarding changes in their addresses.

(4) A voluntary acknowledgment of paternity may be rescinded pursuant to the provisions of Code Section 19-7-46.1.

(5) The department shall publicize the existence and availability of the putative father registry to the public, including but not limited to providing information disseminated in connection with certificates of live birth and through county boards of health. The department is authorized to prescribe the notices, forms, and educational materials to be used for entities that may offer voluntary paternity establishment services.

(6) The department shall keep the putative father registry as current as feasible, adding entries or information to the registry often enough that new registrations or new information regarding registrants, mothers, or children shall be added to the registry no later than two business days following receipt of the information from the registrant.

(e) The information which is obtained by the department shall only be available to:

(1) A governmental department, board, commission, bureau, agency, or political subdivision of any state for purposes of locating an absent parent or putative father to establish or to enforce his obligation of support, of enforcing a child custody determination, or of enforcing any state or federal law with respect to the unlawful taking or restraint of a child; or

(2) The department, a licensed child-placing agency, or a member in good standing of the State Bar of Georgia in response to a request for information for purposes of locating a biological father who is not the legal father to provide notice of adoption proceedings or a proceeding to terminate the rights of a biological father who is not a legal father. The request for information shall include, to the extent the information is known to the department, agency, or attorney, the name, address, and social security number of the mother of the child and of the alleged biological father who is not the legal father of the child and the child's name, sex, and date of birth. The department shall within two business days of its receipt of such a request for information issue a written certificate documenting its response.

(f) The department shall charge a fee of $10.00 for each certification regarding entries on the putative father registry or other information provided pursuant to paragraph (2) of subsection (e) of this Code section. The department shall waive the fee provided for in this subsection upon presentation of an affidavit of the petitioner's indigency. The department shall transmit the fees received pursuant to this subsection to the Office of the State Treasurer for deposit in the treasury of the state and shall provide an annual accounting of such fees to the Governor and the General Assembly.



§ 19-11-9.1. Duty to furnish information about obligor to department; use of information obtained; penalty for noncompliance

(a) Any entity in this state including for profit, nonprofit, and governmental employers, upon the request of the department and its authorized contractors, shall provide the department with information, including the name, address, social security number, employment, compensation, and benefits regarding a person owing or allegedly owing an obligation of support for a dependent child.

(a.1)(1) In accordance with the mandate contained in 42 U.S.C. Section 666(a)(13)(A) and notwithstanding any provision of Title 40 relating to motor vehicles as now existing or hereafter amended, the Department of Driver Services shall require an applicant for a driver's license, a commercial driver's license, a learner's permit, or an identification card to provide to the Department of Driver Services the applicant's social security number or certification from the Social Security Administration that the applicant is not eligible for issuance of a social security number because he or she is an alien not authorized to work in the United States as part of the application. Notwithstanding the foregoing, nothing in this Code section shall be construed so as to authorize the issuance of any driver's license, permit, or identification card to any person who is not a resident as defined in Code Section 40-5-1. If the legal authorization of such person is terminated or expired, any Georgia driver's license issued to such person shall be revoked. The Department of Driver Services shall provide to the Department of Human Services, in addition to other information required to be provided to the Department of Human Services, such social security numbers of individuals who have been issued a driver's license, a commercial driver's license, a learner's permit, or an identification card. The Department of Human Services shall use the information provided by the Department of Driver Services pursuant to this Code section for the purpose of complying with the requirements of law concerning the enforcement of child support.

(2) In accordance with the mandate contained in 42 U.S.C. Section 666(a)(13)(A) and notwithstanding any provision of Chapter 2 of Title 27 relating to licenses and permits as now existing or hereafter amended, the Department of Natural Resources shall require an applicant for a license or permit pursuant to Chapter 2 of Title 27 to provide to the Department of Natural Resources the applicant's social security number as a part of the license or permit application. The Department of Natural Resources shall provide to the Department of Human Services, along with other information required to be provided to the Department of Human Services, the social security numbers of individuals who have been issued a license or permit pursuant to Chapter 2 of Title 27. The Department of Human Services shall use the information provided by the Department of Natural Resources pursuant to this Code section for the purpose of complying with the requirements of law concerning the enforcement of child support.

(3) The information collected by the Department of Driver Services and the Department of Natural Resources and transmitted to the Department of Human Services pursuant to paragraphs (1) and (2) of this subsection shall be deemed confidential and not subject to public disclosure but may be shared with other state agencies as needed to comply with federal law.

(b) Except as may be prohibited under the federal Fair Credit Reporting Act, 15 U.S.C. Section 1681, et seq., the IV-D agency may require disclosure of information, including the location, employment, title to property, credit status, or professional affiliation to assist the IV-D agency in locating a custodial parent or noncustodial parent. The IV-D agency may require such disclosure from any state or local government agency; state, county, or municipal registry of deeds or titles; registry of vital records and statistics; utility company regulated by the Georgia Public Service Commission; tax assessor's office; housing authority; employer; professional or trade association; labor union; professional or trade licensing board; or credit bureau or agency. Information furnished by a telephone company, however, shall be limited to the address and telephone number of an obligor or obligee.

(c) The IV-D agency may request from any employer or other person or entity providing a source of income which the IV-D agency has reason to believe employs an obligor or obligee or otherwise provides the obligor or obligee with regular periodic income information concerning the dates and amounts of income paid, the last known address, social security number, and available health care benefits. The IV-D agency shall not inquire of an employer or other person or entity providing a source of income concerning the same obligor or obligee more than once every three months.

(d) The department upon receipt of information collected pursuant to this Code section may make such information available only to the appropriate officials or agency of this state or any other state operating a program pursuant to Title IV-D of the federal Social Security Act. Information collected by the department pursuant to this Code section shall not be subject to public inspection or disclosure under Article 4 of Chapter 18 of Title 50.

(e) No employer or other person or entity providing a source of income who complies with this Code section shall be liable in any civil action or proceeding brought by the obligor or obligee on account of such compliance.

(f) Responses pursuant to this Code section may be made by paper, facsimile, magnetic tape, or other electronic means.

(g) The failure of any individual or entity, without reasonable cause, to provide the IV-D agency with the information requested under this Code section within 14 days after such information is requested or a willful false response to a request pursuant to this Code section shall be punishable by a penalty to be assessed by the IV-D agency or by a court of competent jurisdiction in the amount of $100.00 for each such failure or false response.



§ 19-11-9.2. Duty of employers to report hiring or rehiring of persons

(a) Employers doing business in the State of Georgia shall report to the Georgia state support registry managed by the Department of Human Services:

(1) The hiring of any person who resides or works in this state to whom the employer anticipates paying earnings; and

(2) The hiring or return to work of any employee who was laid off, furloughed, separated, granted leave without pay, or terminated from employment.

(b) Reserved.

(c) Employers may report by mailing the employee's copy of the W-4 form or other means authorized by the registry which will result in timely reporting. Employers shall submit reports within ten days of the hiring, rehiring, or return to work of the employee. The report shall contain:

(1) The employee's name, address, social security number, and date of birth; and

(2) The employer's name, address, and employment security number or unified business identifier number.

An employer who fails to report as required under this Code section shall be given a written warning.

(d) Except that access to information shall be made available as provided in subsections (f), (g), and (h) of this Code section, the registry shall retain the information for a particular employee only if the registry is responsible for establishing, enforcing, or collecting a support obligation or debt of the employee. If the employee does not owe such an obligation or a debt, the registry shall not create a record regarding the employee and the information contained in the notice shall be promptly destroyed.

(e) The department in cooperation with any other affected department may adopt rules to establish additional exemptions from this Code section if needed to reduce unnecessary or burdensome reporting.

(f) The department shall be entitled to have access to this employment registry for the limited purposes of determining eligibility for needs based programs provided by the department, including, but not limited to, the Temporary Assistance for Needy Families program and the food stamp program.

(g) The Department of Labor shall be entitled to have access to this employment registry for the limited purpose of determining the employment status of persons applying for or receiving unemployment compensation benefits and for the collection of delinquent unemployment contributions and overpayment of unemployment benefits.

(h) The Department of Human Services shall administer this registry and shall provide computer access to the authorized users. The Department of Human Services shall be authorized to apportion the costs of the registry between the users.



§ 19-11-9.3. Suspension or denial of license for noncompliance with child support order; interagency agreements; report to General Assembly; duty to inform obligors

(a) As used in this Code section, the term:

(1) "Agency" means the agency within the Department of Human Services which is responsible for enforcing orders for child support pursuant to this article.

(2) "Applicant" means any person applying for issuance or renewal of a license.

(3) "Certified list" means a list provided by the agency of the names of support obligors found to be not in compliance with an order for child support in a case being enforced under this article.

(4) "Compliance with an order for child support" means, as set forth in a court order, administrative order, or contempt order for child support, the obligor is not more than 60 calendar days in arrears in making payments in full for current support, periodic payments on a support arrearage, or periodic payments on a reimbursement for public assistance.

(5) "Delinquent obligor" means any obligor who is not in compliance with an order for child support and who appears on the agency's certified list.

(6) "Department" means the Department of Human Services.

(7) "License" means a certificate, permit, registration, or any other authorization issued by any licensing entity that allows a person to operate a motor vehicle or to engage in a profession, business, or occupation.

(8) "Licensee" means any person holding a license.

(9) "Licensing entity" means any state agency, department, or board of this state which issues or renews any license, certificate, permit, or registration to authorize a person to drive a motor vehicle, or to engage in a profession, business, or occupation including those under Article 3 of Chapter 7 of Title 2, the "Georgia Pesticide Use and Application Act of 1976"; Article 13 of Chapter 1 of Title 7, relating to mortgage lenders and mortgage brokers; Chapter 5 of Title 10, the "Georgia Uniform Securities Act of 2008," relating to securities salespersons and investment adviser representatives; Part 2 of Article 1 of Chapter 6 of Title 12, relating to foresters; Chapter 4 of Title 26, relating to pharmacists; Chapter 23 of Title 33, relating to insurance agents, counselors, and other personnel; Chapter 1 of Title 43, relating to professions and businesses; Chapter 39A of Title 43, relating to real estate appraisers; or Chapter 40 of Title 43, relating to real estate brokers and salespersons.

(b) The agency shall maintain a state-wide certified list of those persons included in any case enforced under this article for whom an order for child support has been rendered and who are not in compliance with that order. The certified list must be updated on a monthly basis. The agency shall submit to each licensing entity a certified list with the name, social security number, if known, date of birth, and last known address of each person on the list.

(c) On or before January 1, 1997, all licensing entities shall implement procedures to accept and process the list provided by the agency in accordance with this Code section.

(d) Promptly after receiving the certified list from the agency, all licensing entities shall determine whether an applicant or licensee is on the most recent certified list. If an applicant or licensee is on the certified list, the licensing entity shall immediately notify the agency. That notification shall include the applicant's or licensee's last known mailing address on file with the licensing entity.

(e) After receiving notice from a licensing entity of applicants or licensees who are on the certified list, the agency shall immediately notify those individuals as specified in subsection (f) of this Code section of the agency's intent to request that all pertinent licensing entities suspend all licenses or withhold issuance or renewal of any license.

(f) Notice for purposes of this Code section shall be initiated by the department. Notice to the delinquent obligor shall include the address and telephone number of the agency and shall inform the delinquent obligor of the agency's intent to submit the obligor's name to relevant licensing entities and to request that the licensing entities withhold issuance or renewal of the license, or suspend the license. Notice shall be sent by first-class mail and receipt by the delinquent obligor may be presumed if the mailing is not returned to the department within 30 days from the date of mailing. The notice must also inform the delinquent obligor of the following:

(1) The delinquent obligor has 20 days from the date of mailing to come into compliance with the order or to reach an agreement to pay the delinquency with the agency. If an agreement cannot be reached within that time or if the delinquent obligor does not respond within that time, the agency will send notice to the licensing entities requesting that the licenses be suspended or the licensure applications be denied;

(2) The obligor may request an administrative hearing and judicial review of that hearing under subsection (g) of this Code section. A request for a hearing must be made in writing and must be received by the agency within 20 days of service of notice; and

(3) If the delinquent obligor requests a hearing within 20 days of service, the department shall stay all action pending the hearing and any appeals.

(g) If no response is received from the delinquent obligor by the department within 30 days from the date of mailing of the notice and the delinquent obligor is still shown as delinquent on the next month's list prepared pursuant to subsection (b) of this Code section, the department shall request one or more licensing entities to deny or suspend a license of the delinquent obligor. Each licensing entity shall notify the delinquent obligor by certified mail or statutory overnight delivery of the date that the license has been denied or suspended.

(h) All delinquent obligors subject to the sanctions imposed in this Code section shall have the right to a hearing before an administrative law judge of the Office of State Administrative Hearings pursuant to Article 2 of Chapter 13 of Title 50. A delinquent obligor who requests a hearing within the time prescribed in subsection (f) of this Code section shall have the right to a hearing. The hearing shall be conducted as provided in Article 2 of Chapter 13 of Title 50 within 45 days after such demand is received. The only issues at the hearing will be the following:

(1) Whether there is an order for child support being enforced pursuant to this article;

(2) Whether the licensee or applicant is the obligor covered by that order;

(3) Whether the support obligor is or is not in compliance with the order for child support;

(4) Whether the support obligor shall be entitled to pay past due child support in periodic payments; and

(5) Whether the support obligor has been able and willing to comply with such order for support.

With respect to the issues listed in this subsection, evidence relating to the ability and willingness of an obligor to comply with such order for support shall be considered in making the decision to either suspend a license or deny the issuance or renewal of a license under this Code section. The administrative law judge shall be authorized to enter into an agreement or enter an order requiring such periodic payments and, in each event, the administrative law judge shall be authorized to issue a release for the obligor to obtain each license or licenses. Such an agreement will not act to modify an existing child support order, but rather only affects the payment of the arrearage.

(i) The decision at the hearing shall be subject to appeal and judicial review pursuant to Article 2 of Chapter 13 of Title 50 but only as to those issues referred to in subsection (h) of this Code section. Notwithstanding any hearing requirements for suspension and denials within each licensing entity, the hearing and appeal procedures outlined in this Code section shall be the only hearing required to suspend a license or deny the issuance or renewal of a license under this Code section.

(j) The department shall prescribe release forms for use by the agency. When the obligor is determined to be in compliance with an order for child support or is determined to be not in compliance with such order but has been determined in a hearing pursuant to subsection (h) of this Code section to be unable to comply with the order or to be not willfully out of compliance with such order, the agency shall mail to the delinquent obligor and the appropriate licensing entity a notice of release stating such determination. The receipt of a notice of release shall serve to notify the delinquent obligor and the licensing entity that, for the purpose of this Code section, he or she is in compliance with an order for child support, and the licensing entity shall promptly thereafter issue or reinstate the license, unless the agency, pursuant to subsection (b) of this Code section, certifies subsequent to the issuance of a notice of release that the delinquent obligor is once again not in compliance with an order for child support.

(k) Any payments received by the department on behalf of a child support recipient under this Code section shall be forwarded to such recipient within 15 days after any such payment is received by the department.

(l) The department may enter into interagency agreements with state agencies that have responsibility for the administration of licensing entities as necessary to implement this Code section. Those agreements shall provide for the receipt by other state agencies and boards of federal funds to cover that portion of costs allowable under federal law and regulation and incurred by state agencies and boards in implementing this Code section.

(m) In furtherance of the public policy of increasing child support enforcement and collections, on or before January 1, 1998, the department shall make a report to the General Assembly and the Governor based on data collected by the boards and the department in a format prescribed by the department. The report shall contain all of the following:

(1) The number of delinquent obligors certified by the agency under this Code section;

(2) The number of delinquent obligors who also were applicants for issuance or renewal of a license or licensees subject to this Code section;

(3) The number of new licenses and renewals that were denied subject to this Code section and the number of new licenses issued and renewals granted following a licensing entity's receipt of releases;

(4) The number of licenses suspended subject to this Code section, and the number of licenses reissued following the licensing entity's receipt of releases; and

(5) The amount of revenue collected by the department after sending notices pursuant to this Code section.

(n) Any licensing entity receiving an inquiry as to the license status of an applicant who has had an application for issuance or renewal of a license denied under this Code section shall respond only that the license was suspended or the licensure application was denied pursuant to this Code section.

(o) The department shall, and the licensing entities as appropriate may, adopt regulations necessary to implement this Code section.

(p) The department shall inform delinquent obligors of resources available which may remedy such delinquent obligor's license suspension.



§ 19-11-10. Investigation to determine ability to support; notification of parent; information forms; penalty for falsifying parents' report

(a) In cases in which a parent's obligation to support has not already been established by a court order, the department may conduct investigations to determine whether a responsible parent is able to support the dependent child receiving public assistance. The department shall notify the parents of any such planned investigation.

(b) The department shall notify the parent of his legal duty to support his child or children and shall request information concerning his financial status in order to determine whether he is financially able to provide support.

(c) The notice shall inform the parent that he may be liable for reimbursement of any support furnished prior to determination of his financial circumstances as well as future support.

(d) Information requested shall be submitted on forms prescribed by the department and shall contain a sworn declaration of income, resources, and other matters bearing on the parent's ability to provide support. The department shall review the forms returned by each obligor and supplement the information provided therein, where required.

(e) Any person who knowingly falsifies the parent's report of his income and resources shall be punished as for false swearing.



§ 19-11-11. Issuance of subpoenas by department; court order requiring compliance

The department may examine any books, papers, or memoranda bearing upon the determination of the ability to support and for this purpose may, by means of subpoenas issued by its commissioner or his duly authorized representative, compel the attendance of witnesses and the production of relevant documents. Subpoenas of witnesses shall be served in the same manner as if issued by a superior court. If any person fails to obey a subpoena issued and served under this Code section with respect to any matter germane to the department's investigation, on application of the department, through the commissioner of human services or his duly authorized representative, the superior court of the county in which the person was required to appear may issue an order requiring the person to comply with the subpoena and to testify and to produce the relevant documents.



§ 19-11-12. Review of orders for child support; review procedures; order adjusting support award amount; no release from liability due to subsequent financial obligation

(a) The IV-D agency shall review orders for child support in accordance with the guidelines prescribed in Code Section 19-6-15.

(b) (1) The IV-D agency shall periodically give notice to the obligor and obligee who are subject to a IV-D court order for child support of the right of each to request a review of the order by the IV-D agency for possible recommendation for adjustment of such order. Such notification should be provided within 36 months after the establishment of the order or the most recent review; however, failure to provide the notice within 36 months shall not affect the right of either party to request, in writing, a review nor the right of the IV-D agency to conduct a review and to recommend an adjustment to the order. Such notice may be included in the initial order or review recommendation.

(2) The establishment of a child support order or the entry of an order to modify a child support order or a determination of no change to a child support order under this Code section shall commence a 36 month cycle, the purpose of which is to provide the parties the right to a review of the order at least every 36 months or in such shorter cycle as the IV-D agency may determine. The failure of either party to request a review at least once every 36 months shall not affect the right of either party to request a review nor the right of the IV-D agency to conduct a review and to recommend an adjustment to the order at any time beyond the 36 month cycle.

(c) (1) All IV-D agency orders that are active TANF cases shall be reviewed under this Code section following the expiration of the thirty-sixth month after the order was issued, without a request from the obligor or obligee. All other orders for support being enforced by a IV-D agency shall be eligible for review pursuant to this Code section upon application and payment of fees required by the IV-D agency at the completion of the review.

(2) If the request for the review occurs less than 36 months since the last issuance or last review of the order, the IV-D agency shall review, and if the requesting party demonstrates a substantial change in circumstances, seek to modify the order in accordance with the guidelines as provided by paragraph (2) of subsection (d) of this Code section.

(3) If the request for the review occurs at least 36 months after the last issuance or last review, the requesting party shall not be required to demonstrate a substantial change in circumstances, the need for additional support, or that the needs of the child have decreased. The sole basis for a recommendation for a change in the award of support under this paragraph shall be a significant inconsistency between the existing child support order and the amount of child support which would result from the application of Code Section 19-6-15.

(d) (1) The IV-D agency shall notify the obligor and obligee at least 30 days before the commencement of a review of a child support order.

(2) The IV-D agency shall review and, if there is a significant inconsistency between the amount of the existing child support order and the amount of child support which would result from the application of Code Section 19-6-15, the agency shall make a recommendation for an increase or decrease in the amount of an existing order for support. The IV-D agency shall not be deemed to be representing either the obligee or obligor in a proceeding under this Code section.

(3) Upon completion of a review, the IV-D agency shall send notice by first-class mail to the obligor and obligee at their last known addresses of a proposed adjustment or a determination that there should be no change in the child support award amount.

(4) (A) In the case of an administrative order, the agency shall request the administrative law judge to increase or decrease the amount in the existing order in accordance with the agency recommendation. If either the obligor or the obligee files with the agency written objections to the agency's proposed child support order adjustment or determination of no change to the child support order within 33 days of the mailed notice, the matter shall be scheduled for an administrative hearing within the Office of State Administrative Hearings. The administrative order adjusting the child support award amount which results from a hearing or the failure to object to the agency's proposed adjustment or determination of no change shall, upon filing with the local clerk of the court, have the full effect of a modification of the original order or decree of support. As part of the order adjusting the child support award the administrative law judge shall issue an income and earnings deduction order which shall also be filed with the court pursuant to Code Sections 19-6-30 through 19-6-33.

(B) In the case of a judicial order, the agency shall file a petition asking the court to adopt the agency's proposed adjustment or determination of no change to the child support order which shall be filed contemporaneously with the agency's mailed notice and shall serve such petition upon the obligor and obligee in the manner provided in subsection (e) of Code Section 9-11-4. Upon the filing of a written objection to the agency's proposed adjustment or determination of no change with the clerk of the superior court and with the agency, a de novo proceeding shall be scheduled with the court on the matter. If neither party files an objection within 30 days from the service of the petition, the court shall issue an order adopting the recommendation of the IV-D agency. As part of the order adjusting the child support award, the court shall issue an income and earnings deduction order pursuant to Code Sections 19-6-30 through 19-6-33.

(e) When the trier of fact, the administrative law judge for administrative orders, or a judge of the superior court for court orders, as the case may be, determines that there is a significant inconsistency between the existing child support order and the amount of child support which would result from the application of Code Section 19-6-15, the trier of fact may use this inconsistency as the basis to increase or decrease the amount of support ordered. The trier of fact may also address the repayment of any arrears accumulated under the existing order.

(f) An obligor shall not be relieved of his or her duty to provide support when such obligor has brought about his or her own unstable financial condition by voluntarily incurring subsequent obligations.

(g) The department shall be authorized to promulgate rules and regulations to implement the provisions of this Code section.



§ 19-11-13. Determination of paternity; acknowledgment under oath; legal proceedings

Whenever the department receives an application for services under this article on behalf of a child born out of wedlock and the child's mother identifies in writing the putative father of the child, the department may make an investigation of the surrounding circumstances and may request that the putative father acknowledge paternity under oath. If the department is unable to secure such an acknowledgment, the department may initiate legal proceedings to establish the paternity of the child, unless the department determines, in accordance with standards prescribed pursuant to the federal Social Security Act, that it is against the best interests of the child to do so.



§ 19-11-14. Father's liability for support of child born out of wedlock; full faith and credit to paternity determination by another state

(a) Whenever a man has been adjudicated by a court of competent jurisdiction or an administrative tribunal as the father of a child born out of wedlock or whenever he has acknowledged paternity under oath in an administrative hearing, in court, or by verified writing, he shall be legally liable for the support of the child in the same manner as he would owe the duty of support if the child were his child born in wedlock. The right of the child born out of wedlock to receive such support is enforceable in a civil action, notwithstanding any other provision of law.

(b) For the purposes of this chapter only, the courts of this state shall give full faith and credit to a determination of paternity made by another state whether established through voluntary acknowledgment or through administrative or judicial processes.



§ 19-11-15. Voluntary support agreement; notice and hearing; notice of final determination; information to be included therein

(a) When the department has completed its investigation, has determined the ability of the absent parent to support his or her child or children in accordance with guidelines prescribed in Code Section 19-6-15, and believes that the absent parent is able to furnish a certain amount of support, the department may, as an exception to Code Section 9-12-18, request the absent parent to enter into a proposed consent order and income deduction order to provide the support amount and accident and sickness insurance coverage consistent with Code Section 19-11-26 prior to the filing of an action with the superior court. The orders may not be set aside on the grounds that the parties consented thereto prior to the filing of the action. An income deduction order shall issue consistent with Code Sections 19-6-30 through 19-6-34. If the department is unable to secure a proposed consent order from the parent, the department may file an action in superior court or may initiate an administrative action pursuant to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(b) The administrative hearing shall be conducted within 20 days of the filing date, the absent parent shall be notified of the hearing at least ten days before it is held, and the hearing decision shall issue not more than ten days after the hearing.

(c) The determination of the administrative law judge regarding the ability to provide support and the ability to provide accident and sickness insurance coverage shall be delivered to the absent parent personally or shall be sent by regular mail. The final order shall include an order for income deduction consistent with Code Sections 19-6-30 through 19-6-34, and shall inform the absent parent in plain language:

(1) That failure to support may result in the foreclosure of liens on his or her personal or real property, in garnishment of his or her wages or other personalty, or in other collection actions; and

(2) That the absent parent has the right to appeal the determination within 30 days.

(d) The final administrative order for support shall have the full force and effect of an order of a superior court of this state and shall be enforceable upon filing with such court under an action for contempt. All other remedies available under the law shall be available for the enforcement of such administrative orders.



§ 19-11-15.1. Information required to be given to individuals receiving services

The IV-D agency shall provide individuals who are applying for or receiving services under this article, or who are parties to cases in which services are being provided under this article, with the following:

(1) Notice, pursuant to Title IV-D of the Social Security Act and regulations thereunder, of all proceedings in which support obligations might be established or modified; and

(2) A copy of any order establishing or modifying a child support obligation or, in the case of a request for review or modification, a notice of determination that there should be no change in the amount of the child support award within 14 days after issuance of such order or determination.



§ 19-11-16. Periodic redeterminations and reinvestigations

The department may conduct periodic redeterminations and reinvestigations of the ability of the parent to furnish support. Any initial determination of the ability to support or any increase in the amount of support shall be subject to the same procedure as determinations under Code Section 19-11-15.



§ 19-11-17. Redetermination at request of parent; time for hearing

Whenever a parent has been determined able to support his child pursuant to Code Section 19-11-15 or 19-11-16 but is unable to provide the support because of a change in circumstances, he may demand a hearing for redetermination. The department shall hold the hearing within 30 days after receiving the request.



§ 19-11-18. Collection procedures; notice; judicial review

(a) The IV-D agency, in accordance with Title IV, Part D of the federal Social Security Act, is authorized to institute collection procedures for all arrearages which have accrued against child support payments owed pursuant to a judgment or support order of a court or an order from a IV-D agency of competent jurisdiction. These collection procedures shall include, but not be limited to, notification of employers that a wage assignment is in effect and not suspended; notification of obligors; demand letters; use of state and federal income tax refund intercept programs; initiation of contempt proceedings; the use of liens, levies, and seizures as provided in subsections (b) and (c) of this Code section; the use of the services of any person providing collection services to the department; seeking warrants in appropriate situations; attachment or lien against property; civil actions to reach and apply; and any other civil or administrative remedy available for the enforcement of judgments or for the enforcement of support or custody orders.

(b)(1) A child support obligation which is unpaid in whole or in part shall, as of the date on which it was due, be a lien in favor of the obligee in an amount sufficient to satisfy unpaid child support, whether the amount due is a fixed sum or is accruing periodically. An amount of restitution established by a court or an administrative agency of competent jurisdiction shall be due and payable as of the date such amount is established. Such lien shall incorporate any additional child support obligation on the date it becomes due and shall not terminate except as provided in paragraph (5) of this subsection. Upon recordation or registration in accordance with paragraph (3) of this subsection, such lien shall encumber all tangible and intangible property, whether real or personal, and any interest in property, whether legal or equitable, belonging to the obligor. An interest in property acquired by the obligor after the child support lien arises shall be subject to such lien, subject to the limitations provided in paragraphs (3) and (5) of this subsection.

(2) When the IV-D agency determines that child support is unpaid, it shall send written notice to the obligor by first-class mail, if the address is known to the IV-D agency, no less frequently than once a year. The notice shall specify the amount unpaid as of the date of the notice or other date certain and the right of the obligor to request an administrative review by filing a written request with the IV-D agency within 30 days of the date of the notice. If the obligor files a timely written request for an administrative review, the IV-D agency shall conduct the review within 21 days of said request and shall not conduct further administrative enforcement action under this subsection until the review is completed. If the obligor has failed to keep the IV-D agency informed of his or her address as required by Code Section 19-6-32 and the agency cannot otherwise determine the current address of the obligor from other available information, the agency may proceed under the provisions of paragraph (4) of this subsection.

(3) The filing of a notice of a lien or of a waiver or release of a lien shall be received and registered or recorded without payment of a fee. The IV-D agency may file notice of a lien or waiver or release of a lien or may transmit information to, or receive information from, any registry of deeds or other office or agency responsible for the filing or recording of liens by any means, including electronic means. The perfected lien shall not be subordinate to any recorded lien except a lien that has been perfected before the date on which the child support lien was perfected; provided, however, that the IV-D agency may, upon request of the obligor, subordinate the child support lien to a subsequently perfected lien, security deed, or mortgage. To assist in the collection of a debt, the IV-D agency may disclose the name of an obligor against whom a lien has arisen and other identifying information including the existence of the lien and the amount of the outstanding obligation. A notice of a lien shall be filed as follows:

(A) With respect to real property, the IV-D agency shall file notice of a lien in the county where property is located or in the county where the obligor resides. The social security number of the obligor shall be noted on the notice of lien. The filing shall operate to perfect a lien when duly recorded and indexed in the grantor index or when registered, as the case may be, as to any interest in real property owned by the obligor that is located in the county where the lien is recorded or registered. A special index for liens created under this chapter shall be maintained in each registry of deeds. If the obligor subsequently acquires an interest in real property, the lien shall be perfected upon the recording or registering of the instrument by which such interest is obtained in the registry of deeds in the county where the notice of the lien was filed within six years prior thereto. A child support lien shall be perfected as to real property when both the notice thereof and a deed or other instrument in the name of the obligor are on file in the registry of deeds where the obligor owns property without respect to whether the lien or the deed or other instrument was recorded or registered first;

(B) With respect to personal property except motor vehicles, the IV-D agency may also file notice of a child support lien with the social security number of the obligor noted thereon with the Secretary of State or office or agency responsible for the filing or recording of liens; and

(C) With respect to motor vehicles for which a certificate of title is required pursuant to Chapter 3 of Title 40, the IV-D agency may file notice of a child support lien with the social security number of the obligor noted thereon with the Department of Revenue. A child support lien shall become perfected as of the date a certificate of title showing the child support lien is issued by the department and the permanent records of the department are changed to reflect such lien. A filed or recorded but unperfected child support lien shall be valid against the obligor. A filed or recorded but unperfected child support lien shall not constitute actual or constructive notice to and shall not be valid against owners of the motor vehicle who are not the obligor and shall not constitute actual or constructive notice to and shall not be valid against individuals or entities which become transferees of the motor vehicle prior to perfection, creditors of the obligor, or holders of security interests or liens in the motor vehicle which have been perfected in accordance with Chapter 3 of Title 40 prior to perfection of the child support lien. A child support lien perfected as provided in this subparagraph shall be subordinate to any security interest or lien which has been perfected prior to the perfection of the child support lien and shall be subordinate to mechanic's liens regardless of when perfected.

(4) If the collection of any unpaid child support will be jeopardized by delay as determined by the commissioner of human services or his or her designee, the IV-D agency shall proceed forthwith to collect such unpaid child support by perfecting a lien under paragraph (3) of this subsection or by executing levy or seizure of property under paragraph (1) of subsection (c) of this Code section or by any other available remedy without respect to the 30 day notice period provided in paragraph (2) of this subsection.

(5) A lien under this chapter shall expire upon payment in full of the unpaid child support covered by the lien, upon release of the lien by the IV-D agency, or six years from the date on which such lien was first perfected, whichever is earlier. Expiration of the lien shall not terminate the underlying order or judgment of child support. Liens may be extended for additional periods of six years each by recording or registering, within one year before the expiration of the unexpired lien, a further notice of the lien, as provided in paragraph (3) of this subsection, without affecting the priority of such lien. The IV-D agency may issue a full or partial waiver or release of any lien imposed under this Code section. Such waiver or release shall be conclusive evidence that the lien upon the property covered by the waiver or release is extinguished. The IV-D agency shall issue a release of any lien imposed under this Code section within 30 days of payment in full of the unpaid child support covered by the lien.

(c)(1) If any obligor against whom a lien has arisen and has been perfected under paragraph (3) of subsection (b) of this Code section neglects or refuses to pay the sum due after the expiration of the 30 day notice period specified in paragraph (2) of subsection (b) of this Code section, the IV-D agency may collect such unpaid child support and levy upon all property as provided in this subsection. For the purposes of this subsection, the word "levy" shall include the power of distraint and seizure by any means. A person in possession of property upon which a lien has priority under paragraph (3) of subsection (b) of this Code section which has been perfected shall, upon demand, surrender the property to the IV-D agency as provided in this subsection. A levy on property held by an organization with respect to a life insurance or endowment contract shall, without necessity for surrender of the contract document, constitute a demand by the IV-D agency for payment of the amount of the lien and the exercise of the right of the obligor to the advance of such amount. Such organization shall pay the amount 90 days after service of notice to levy. The levy shall be deemed to be satisfied if the organization pays to the IV-D agency the full amount which the obligor could have had advanced to him or her, provided that the amount does not exceed the amount of the lien.

(2) Whenever any property upon which levy has been made is not sufficient to satisfy the claim of the IV-D agency for which levy is made, the IV-D agency may thereafter, as often as may be necessary, proceed to levy, without further notice, upon any other property of the obligor liable to levy upon first perfecting its lien as provided in paragraph (3) of subsection (b) of this Code section, until the amount due, together with expenses, is fully paid. With respect to a seizure or levy of real property or tangible personal property, the IV-D agency shall proceed in the manner prescribed by Chapter 13 of Title 9 to the extent that such statutes are not inconsistent with the provisions of this subsection. The IV-D agency shall have any rights to property remaining after satisfying superior perfected liens, as provided in paragraph (3) of subsection (b) of this Code section.

(3) Upon demand by the IV-D agency, a person who fails or refuses to surrender property subject to levy pursuant to this subsection shall be liable in his or her own person and estate to the state in a sum equal to the value of the property not so surrendered but not exceeding the amount of the lien, together with costs and interest at the rate due on a judgment from the date of the levy. The interest or costs incurred under this paragraph shall be paid to the state and shall not be credited against the child support liability.

(4) Any person in possession of, or obligated with respect to, property who upon demand by the IV-D agency surrenders the property or discharges the obligation to the IV-D agency or who pays a liability to the obligor under this subsection, shall be discharged from any obligation or liability to the obligor arising from the surrender or payment. In the case of a levy on an organization with respect to a life insurance or endowment contract which is satisfied pursuant to this subsection, the organization shall be discharged from any obligation or liability to any beneficiary arising from the surrender or payment.

(5) In any case where there has been a refusal or neglect to pay child support or to discharge any liability in respect thereto, whether or not a levy has been made, the IV-D agency, in addition to other forms of relief, may file a civil action in the superior court which originally entered the order for child support to enforce the lien under this subsection. The filing of a civil action shall not preclude the IV-D agency from enforcing the child support order through the use of any administrative means permitted by federal or state law.

(d) The IV-D agency shall send timely written notice to the obligor by first-class mail of any action taken to perfect a lien, execute a levy, or seize any property. The notice shall specify the amount due, the steps to be followed to release the property so placed under lien, levied, or seized, the time period within which to respond to such notice, and include the name of the court or administrative agency of competent jurisdiction which entered the child support order.

(e) Any person aggrieved by a determination of the IV-D agency pursuant to paragraph (2) or (4) of subsection (b) of this Code section may, upon exhaustion of the procedures for administrative review provided in subsection (b) of this Code section, seek judicial review in the court where the order or judgment was issued or registered. Commencement of the review shall not stay enforcement of child support under this Code section. The court may review the proceedings taken by the agency under the provisions of this Code section and may correct any mistakes of fact, but the court shall not reduce or retroactively modify child support arrears.

(f) Notwithstanding any other provision of this title to the contrary, any child support being held by the Child Support Enforcement Agency of the department shall be paid to the custodial parent, legal guardian, or caretaker relative having custody of or responsibility for a child within two days from receipt of same by the enforcement agency.



§ 19-11-19. Garnishment and orders to withhold and deliver; notice and hearing; procedure; liability of employer failing to answer order to withhold and deliver

(a) For purposes of this Code section, the term:

(1) "Disposable earnings" shall be construed to mean that part of the earnings of an individual remaining after the deduction from those earnings of the amounts otherwise required by law to be withheld plus any premium for group accident and health insurance offered by the employer, if any.

(2) "Earnings" shall be construed to mean compensation paid or payable for personal services, whether denominated as wages, salary, commission, bonus, or otherwise, and includes periodic payments pursuant to pension or retirement programs or insurance policies of any type and includes unemployment compensation.

(b) If, after a court has issued a civil order directing child support be paid, or having received notice of the final determination of his support obligation, or having entered into a written agreement with the department to provide child support as provided in Code Section 19-11-15, the responsible parent fails to make the support payments within 30 days of the due date specified by the court order for child support of a civil nature, by the final determination or by a court order in affirmance of the final determination, or by the written support agreement, then the department shall be entitled to the process of garnishment of disposable earnings as in cases where judgment has been obtained or shall be authorized to issue an order to withhold and deliver.

(c) Except in cases of a court order for child support of a civil nature, prior to the institution of garnishment proceedings or the issuance of an order to withhold and deliver, the department shall conduct a hearing to determine finally:

(1) Whether the responsible parent has a defense or other legal excuse for his failure to make support payments; and

(2) The amount of support payments which are due and owing.

(d) The responsible parent shall be given at least 15 days' notice of the hearing required by subsection (c) of this Code section, which notice shall specify the amount of support payments claimed to be overdue.

(e) After a final determination required by subsection (c) of this Code section that the responsible parent had no legal excuse for failing to make support payments when due, the department shall be authorized to initiate garnishment proceedings of disposable earnings under subsection (f) of this Code section or issue an order to withhold and deliver disposable earnings under subsection (g) of this Code section.

(f) Pursuant to subsection (e) of this Code section, the department may initiate garnishment proceedings by causing to be made an affidavit stating the amount claimed to be due and attaching thereto a certified copy of the final determination. Bond shall not be required. All subsequent proceedings shall be the same as provided by law in relation to garnishments in other cases where judgment has been obtained.

(g)(1) Pursuant to subsection (e) of this Code section, the department may issue to any employer of the responsible parent an order to withhold and deliver to the department the disposable earnings which are due, owing, or belonging to the responsible parent; provided, however, that the maximum part of the aggregate disposable earnings of the responsible parent which may be subject to such an order shall not exceed that amount which is allowed by law to be subject to garnishment. The order to withhold and deliver shall be served at the same time on the employer and on the responsible parent either personally or by certified mail or statutory overnight delivery, return receipt requested, and shall include a statement as to the legal authority of the department to make such an order, the amount of the debt owing to the department, the amount of disposable earnings to be withheld and delivered to the department, and a summary of subsection (a) of this Code section and paragraph (2) of this subsection. Any employer of the responsible parent upon whom service is made is required to answer the order to withhold and deliver within 20 days, exclusive of the day of service, under oath and in writing, and shall file true answers to the matters inquired of therein. Based upon the answer filed by the employer, the department shall determine whether to rescind or continue the order to withhold and deliver. In the event there is in the possession of the employer any portion of the disposable earnings of the responsible parent which may be subject to the claim of the department under this article, the amount shall be withheld immediately upon receipt of the order to withhold and deliver and shall, after the 20 day period, be delivered forthwith to the department. The order to withhold and deliver shall continue to operate and require each employer to withhold and deliver to the department such amount of disposable earnings at each succeeding earnings disbursement interval until the entire overdue amount of the child support debt has been paid or until the department, after a redetermination based on change of circumstances, shall release the employer from the order to withhold and deliver. Delivery by the employer to the department of disposable earnings ordered to be withheld shall serve as full compliance with this article.

(2) Any employer which fails to answer an order to withhold and deliver within the time prescribed in this subsection or fails or refuses to deliver money pursuant to the order shall be liable to the department in an amount equal to 100 percent of the value of the debt which is the basis of the order, together with costs, interest, and reasonable attorney fees.



§ 19-11-20. Wage assignments

(a) A parent responsible for child support payments may make an assignment of a portion of his wages to the department in order to fulfill his obligations under this article. The employer shall recognize and comply with any wage assignment executed for the purpose of meeting child support obligations and the wage assignment shall be enforceable.

(b) Employers may not terminate the services of an employed parent who executes a wage assignment for child support purposes, solely because of the assignment.

(c) In addition to other remedies provided at law, courts may require wage assignments, if accepted by the employer, as a condition of probation or at such other times as appropriate to ensure the regular availability of support to a dependent child.

(d) The payor may collect up to $25.00 against the obligor's income to reimburse the payor for administrative costs for the first income deduction and up to $3.00 for each deduction thereafter.



§ 19-11-21. Payment of support to department

Payment of support pursuant to an administrative determination or a voluntary agreement shall be made to the department. In non-TANF cases, where the department deems it appropriate, it may authorize distribution of the actual payment by other individuals, agencies, or entities and utilize certification schedules reflecting such payments or distributions which the department requires, in accordance with the federal Social Security Act, as amended. Child support which is ordered by a court pursuant to a divorce decree or in any other proceeding in which the responsible parent is required to pay support for his or her child or children, whether the proceeding is civil or criminal, shall be paid by the responsible parent, the clerk of court, the juvenile probation officer, the community supervision officer, the child support receiver, or a similar official who is collecting support to the department upon the department's certification that the child is a recipient of public assistance or upon the department's certification that an application has been filed with the department for enforcement of support in accordance with the provisions of the federal Social Security Act.



§ 19-11-22. Article not exclusive

The procedures, actions, and remedies provided in this article shall in no way be exclusive but shall be in addition to and not in substitution of other proceedings provided by law.



§ 19-11-23. Authority of district attorneys

(a) The district attorneys of this state shall be authorized to render such assistance to the department as the department may request and to file and prosecute, in any of the several courts of this state or of the United States, such civil or criminal actions on behalf of the department as may be necessary to ensure the proper enforcement of this article.

(b) When acting pursuant to subsection (a) of this Code section, the district attorney shall represent the department and the department shall be the sole client of the district attorney.



§ 19-11-24. Conformity with federal law intended; adoption of necessary regulations authorized

Nothing in this article is intended to conflict with any federal law or to result in the loss of federal funds. The department may adopt regulations necessary to prevent conflict with federal law or the loss of federal funds.



§ 19-11-25. Availability of information about overdue support to consumer reporting agency; notice to debtor parent; fee

(a) In accordance with Section 466(a) of the federal Social Security Act, the department shall make available information regarding the amount of overdue support owed by an absent parent residing in the state to any consumer reporting agency, as defined in Section 603(f) of the federal Fair Credit Reporting Act, upon the request of such agency.

(b) If the amount of overdue support involved in any case is less than $1,000.00, information regarding such overdue support may be made available in the discretion of the department.

(c) Any information with respect to an absent parent shall be made available only after notice of the proposed action has been sent by the department to such absent parent and such absent parent has been given a reasonable opportunity to contest the accuracy of such information.

(d) The department may collect a fee from the recipient for furnishing such information not to exceed the actual cost thereof.



§ 19-11-26. Accident and sickness insurance coverage for children; order requiring medical support

(a) In all cases involving the assignment and collection of child support, or where medical assistance benefits are being provided, the department or court may determine, as a regular part of its investigation and inquiry, whether accident and sickness coverage for the child or children involved is reasonably available to a party to a court order at a reasonable cost in connection with the party's employment or union. For purposes of this article, the term "person or entity providing access to coverage" shall mean an employer or union which offers a group insurance plan, as defined in Section 607(b) of the federal Employee Retirement Income Security Act of 1974, a health maintenance organization or a service benefit plan, or any other policy of health insurance under Title 33. If it is determined that such coverage is reasonably available in connection with the medical insurance obligor's employment or union, the department is authorized to petition for modification of any existing order of support to include the provision of such coverage, to intervene in any pending action to have such coverage included, or to include the request for such coverage in any action brought by the department.

(b) Upon petition by the department to have accident and sickness insurance coverage included, any court or administrative hearing officer having jurisdiction over the matter may include the provision of medical support in any order of support it may enter, if such medical support is found to be available to the medical insurance obligor in connection with his or her employment or union at a reasonable cost consistent with subsection (a) of this Code section.

(c) Any order requiring medical support under this Code section shall contain language notifying the medical insurance obligor that failure to provide accident and sickness insurance coverage may result in direct enforcement of the order. Any order of medical support entered or modified prior to April 1, 1994, shall be construed as a matter of law to contain this notice.

(d) Any order requiring medical support under this Code section shall remain in effect until:

(1) A further order of the court or hearing officer;

(2) The child is emancipated, if there is no express language to the contrary in the order; or

(3) Coverage is no longer available and no conversion privileges exist at a reasonable cost to continue coverage beyond the termination date of the policy.

(e) Any order requiring medical support under this Code section shall not require a plan to provide any type or form of benefit, or any option not otherwise provided under the plan, except to the extent necessary to meet the requirements of this Code section.



§ 19-11-27. Accident and sickness insurance coverage for children; National Medical Support Notice or other notice of enrollment; establishment of coverage

(a) Whenever a party to a court order who is required to maintain accident and sickness insurance fails to provide such coverage as ordered, or allows such coverage to lapse, the department, the Department of Community Health, or the other party may compel the medical insurance obligor to obtain insurance coverage as provided in this Code section. The remedies provided in this Code section shall be in addition to and not in lieu of any other remedies available to the department, the Department of Community Health, or the other party.

(b) The National Medical Support Notice as prescribed under 42 U.S.C. Section 666(a)(19) shall be issued, when appropriate, by the IV-D agency to notify employers and health insurers of an order entered or being enforced by the IV-D agency pursuant to Code Section 19-11-8 and to enforce the accident and sickness coverage provisions of such order. The IV-D agency is not required to issue the National Medical Support Notice in cases where the court or administrative order stipulates alternative accident and sickness coverage that is not employer based.

(c) Upon failure of a medical insurance obligor to obtain accident and sickness insurance coverage as ordered, or upon the lapse of coverage required to be provided, the department, the Department of Community Health, or the other party may issue and send a notice of enrollment or National Medical Support Notice by certified mail or statutory overnight delivery, return receipt requested, to the person or entity providing access to such coverage on behalf of the medical insurance obligor. The notice shall include a certified copy of the latest order requiring health insurance coverage and the return address of the sender.

(d) In all IV-D cases, the IV-D agency shall notify the medical insurance obligor in writing that the National Medical Support Notice has been sent to the medical insurance obligor's employer or union, and the written notification shall include the medical insurance obligor's rights and duties under the National Medical Support Notice. The medical insurance obligor has the right to contest the withholding required by the National Medical Support Notice based on a mistake of fact. To contest, the medical insurance obligor must file a written notice of contest with the IV-D agency within 15 business days from the date of the National Medical Support Notice. Filing with the IV-D agency shall be deemed complete when the notice is received by the person designated by the IV-D agency in the written notification. Upon the timely filing of a notice of contest, the IV-D agency shall, within five business days, schedule an informal conference with the medical insurance obligor to discuss the medical insurance obligor's factual dispute. If the informal conference resolves the dispute to the medical insurance obligor's satisfaction, or if the medical insurance obligor fails to attend the informal conference, the notice of contest shall be deemed withdrawn. If the informal conference does not resolve the dispute, the medical insurance obligor has the right to request an administrative hearing before an administrative law judge pursuant to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," within five business days after being notified of the results of the review by the IV-D agency. However, neither a request for informal review nor the filing of a notice of contest for an administrative hearing by the medical insurance obligor shall delay the withholding of premium payments by the union, employer, or health plan administrator. The union, employer, or health plan administrator must implement the withholding as directed by the National Medical Support Notice unless notified by the IV-D agency, court, or the Office of State Administrative Hearings that the National Medical Support Notice is terminated.

(e) Any person or entity providing access to accident and sickness insurance coverage on behalf of the medical insurance obligor pursuant to a notice of enrollment or National Medical Support Notice shall withhold from the medical insurance obligor's income the amount necessary to pay the premium for the insurance coverage, provided that the amount deducted does not exceed the limitations of Section 303(b) of the federal Consumer Credit Protection Act, as amended.

(f) The department is authorized to adopt rules and regulations to implement the child support enforcement provisions of this Code section that affect IV-D cases.

(g) Upon receipt of a notice of enrollment or National Medical Support Notice:

(1) The employer and plan administrator shall comply with the provisions in the notice;

(2) The employer and plan administrator shall treat the notice as an application for health coverage for the dependent by the person or entity sending the notice to the extent such application is required by the plan;

(3) If the medical insurance obligor named in the notice is not an employee of the employer or if a health benefit plan is not offered or available to the employee, the employer shall notify the person or entity sending the notice, as provided in the notice, within 20 business days after the date of the notice;

(4) If a health benefit plan is offered or available to the employee, the employer shall send the plan administrator's portion of the notice to each appropriate plan administrator within 20 business days after the date of the notice;

(5) Upon notification from the plan administrator that the dependent is enrolled, the employer shall either withhold and transfer the premiums to the plan or notify the person or entity sending the notice that enrollment cannot be completed because of prioritization or limits on withholding as provided in subsection (e) of this Code section or as provided in the notice;

(6) Upon notification from the plan administrator that the medical insurance obligor is subject to a waiting period that expires more than 90 days from the date of receipt of the notice by the plan administrator, or whose duration is determined by a measure other than the passage of time, the employer shall notify the plan administrator when the medical insurance obligor is eligible to enroll in the plan and that this notice requires enrollment of the dependent named in the notice in the plan;

(7) The plan administrator shall enroll the dependent and if necessary the medical insurance obligor in the plan selected under this paragraph. The plan administrator shall enroll the medical insurance obligor if enrollment of the medical insurance obligor is necessary to enroll the dependent. All the following shall apply in the selection of the plan:

(A) If the medical insurance obligor is enrolled in a health benefit plan that offers dependent coverage, the dependent shall be enrolled in the plan in which the medical insurance obligor is enrolled;

(B) If the medical insurance obligor is not enrolled in a plan or is not enrolled in a plan that offers dependent coverage, and if only one plan with dependent coverage is offered by the employer, that plan shall be selected;

(C) If the medical insurance obligor is not enrolled in a health benefit plan that offers dependent coverage, and if more than one plan with dependent coverage is offered by the employer, and if the notice is issued by the IV-D agency, all of the following shall apply:

(i) If only one of the plans is accessible to the dependent, that plan shall be selected. If none of the plans with dependent coverage is accessible to the dependent, the IV-D agency shall amend or terminate the notice;

(ii) If more than one of the plans is accessible to the dependent, the plan selected shall be the plan for basic coverage for which the employee's share of the premium is lowest;

(iii) If more than one of those plans is accessible to the dependent, but none of the accessible plans is for basic coverage, the plan selected shall be an accessible plan for which the employee's share of the premium is the lowest; and

(iv) If the employee's shares of the premiums are the same, the IV-D agency shall consult the medical insurance obligee and select a plan. If the medical insurance obligee does not respond within ten days, the IV-D agency shall select a plan which shall be the plan's default option, if any, or the plan with the lowest deductibles and copayment requirements; and

(D) If the medical insurance obligor is not enrolled in a plan or is not enrolled in a plan that offers dependent coverage, and if more than one plan with dependent coverage is offered by the employer, and if the notice is issued by a IV-D child support enforcement agency of another state, that agency shall select the plan as provided in paragraph (8) of this subsection; and

(8) Within 40 business days after the date of the notice, the plan administrator shall do all of the following as directed in the notice:

(A) Complete the appropriate portion of the notice and return to the person or entity sending the notice;

(B) If the dependent is enrolled or is to be enrolled, notify the medical insurance obligor, the medical insurance obligee, and the child and furnish the medical insurance obligee with necessary information including any necessary claim forms or enrollment membership cards necessary to obtain benefits and provide the person or entity sending the notice with the type of health benefit plan under which the dependent has been enrolled, including whether dental, optical, office visits, and prescription drugs are covered services, and with a brief description of the applicable deductibles, coinsurance, waiting period for preexisting medical conditions, and other significant terms or conditions which materially affect the coverage;

(C) If more than one plan is available to the medical insurance obligor and the medical insurance obligor is not enrolled, forward plan descriptions and documents to the person or entity sending the notice and enroll the dependent, and if necessary the medical insurance obligor, in the plan selected by the person or entity sending the notice or any default option if the plan administrator has not received a selection from the person or entity sending the notice within 20 business days of the date the plan administrator returned the National Medical Support Notice response to the person or entity sending the notice;

(D) If the medical insurance obligor is subject to a waiting period that expires more than 90 days from the date the plan administrator received the notice or has not completed a waiting period whose duration is determined by a measure other than the passage of time, notify the employer, the person or entity sending the notice, the medical insurance obligor, and the medical insurance obligee; and upon satisfaction of the period or requirement, complete the enrollment;

(E) Upon completion of the enrollment, notify the employer for a determination of whether the necessary employee share of the premium is available; and

(F) If the plan administrator is subject to the federal Employee Retirement Income Security Act, as codified in 29 U.S.C. Section 1169, and the plan administrator determines the notice does not constitute a qualified medical child support order, complete and send the response to the person or entity sending the notice and notify the medical insurance obligor, the medical insurance obligee, and the child of the specific reason for the determination.



§ 19-11-28. Accident and sickness insurance coverage for children; authorization of payments of benefits; notice of termination; immunity from liability of person or entity providing access to coverage

(a) The signature of the medical insurance obligee or an agent of the department shall constitute a valid authorization to any insurer to process benefits and to make payments to a health care provider or the medical insurance obligee in accordance with any accident and sickness insurance policy.

(b) An order of medical support shall operate as an assignment to the medical insurance obligee of any right to benefits under a policy of accident and sickness coverage maintained by the medical insurance obligor insofar as dependent coverage is available. The medical insurance obligee shall be subrogated to the rights of the medical insurance obligor to the extent necessary to pursue any claim against the insurer under such policy.

(c) Within ten business days after termination of a policy of accident and sickness insurance established pursuant to Code Section 19-11-27, or the termination of employment of the medical insurance obligor, the person or entity providing access to such coverage on behalf of a medical insurance obligor shall mail a termination notice to the person or entity which initially sent a notice of enrollment or National Medical Support Notice and provide the medical insurance obligor's last known address and, if known, the address of the medical insurance obligor's new employer.

(d) Any person or entity providing access to accident and sickness coverage on behalf of a medical insurance obligor shall be immune from any civil or criminal liability while complying in good faith with the provisions of this Code section and Code Section 19-11-27.

(e) Any person or entity acting as a plan fiduciary who makes payment pursuant to this Code section discharges to the extent of any payment the plan's obligation.



§ 19-11-29. Accident and sickness insurance coverage for children; liability and penalty applicable to person or entity providing access to coverage and insurers

(a) Any person or entity providing access to accident and sickness insurance coverage on behalf of a medical insurance obligor in connection with the medical insurance obligor's employment or union shall be liable for a civil penalty not to exceed $1,000.00 per occurrence for willful failure to enroll promptly, without regard to enrollment season restrictions, a dependent in an accident and sickness insurance plan under an order of medical support or a notice of enrollment; provided, however, that no liability shall exist where such person or entity acts in accordance with subsection (g) of Code Section 19-11-27.

(b) Insurers shall not deny enrollment of a child under subsection (a) of this Code section in a parent's health insurance coverage on the ground that the child was born out of wedlock, is not claimed as a dependent on the parent's federal income tax return, or does not reside with the parent or in the insurer's service area.

(c) Any person or entity providing access to accident and sickness insurance coverage on behalf of a medical insurance obligor shall be liable for a civil penalty not to exceed $1,000.00 per occurrence for the disenrollment by the medical insurance obligor, or elimination of coverage of the child, unless the medical insurance obligor provides written proof that the child has been enrolled or will be enrolled in comparable insurance coverage, with the coverage to take effect no later than the effective date of disenrollment; provided, however, that no liability shall exist where such person or entity acts in accordance with subsection (d) of Code Section 19-11-26.

(d) The department may recover the civil penalty provided for in this Code section by civil action or pursuant to any remedy otherwise available for the enforcement of court orders.



§ 19-11-30. Confidentiality of information and records; safeguards against unauthorized use

(a) (1) Information and records obtained by the department pursuant to any provision of this article or Title IV-D of the federal Social Security Act shall be deemed to be confidential and shall be released only by permission of the party or parties named in the information or records, by order of the court, or for those purposes specifically authorized by this article. Any person who violates this Code section shall be guilty of a misdemeanor.

(2) The department shall provide to an attorney representing an obligee or to a private child support collector, as defined in Code Section 10-1-392, hired by an obligee and acting pursuant to a power of attorney signed by such obligee, any documents which such obligee would be entitled to request and receive from the Child Support Enforcement Agency of the department.

(b) The department shall establish safeguards against the unauthorized use or disclosure of information relating to:

(1) Proceedings or actions to establish paternity;

(2) Proceedings to establish or enforce support;

(3) The whereabouts of one party to another party against whom a protective order with respect to the former party has been entered; and

(4) The whereabouts of one party to another party if the department has reason to believe that the release of the information may result in physical or emotional harm to the former party.



§ 19-11-30.1. Computer based registry

The department shall establish a computer based registry of account data obtained from financial institutions doing business in this state. Such registry shall include only identifying information for obligors whom the IV-D agency believes owe child support and who are not under a child support order, and for obligors who are delinquent in an amount equal to or in excess of their support payment for one month. Such registry shall be known as the Department of Human Services Bank Match Registry. The IV-D agency shall be the sole agency with access to this data. Access shall be for the purpose of establishing and enforcing orders for support. The department is authorized to establish the procedures and the costs to be paid for performing the data searches and for providing the data to the department's IV-D agency.



§ 19-11-30.2. Information from financial institutions

(a) As used in this Code section, the term "for cause" means that the department has reason to believe that an individual has opened an account at a financial institution.

(b) The department shall, pursuant to the provisions of subsection (f) of this Code section, request from each financial institution, not more frequently than on a quarterly basis, the name, record address, social security number, and other identifying data for each person listed in such request who maintains an account at such financial institution. The data provided shall be sent to the Department of Human Services Bank Match Registry. Such registry shall include only identifying information for obligors whom the IV-D agency believes owe child support and who are not under a child support order, and for obligors who are delinquent in an amount equal to or in excess of their support payment for one month. The department shall update such listing every calendar quarter by removing the names of all persons who have had no prior matches in the two immediately preceding quarters.

(c) The department may continue to request account matches on such removed names once a year for the two calendar years immediately following the year in which the names are removed or for cause.

(d) All requests made by the department pursuant to subsection (b) or (c) of this Code section shall be in machine readable form unless a financial institution expressly requests the department to submit the request in writing. The financial institution shall furnish all such information in machine readable form, which meets criteria established by the department, within 30 days of such request. Each financial institution shall furnish all such information on those persons whose accounts bear a residential address within the state at the time such request is processed by the financial institution.

(e) In no event shall a request for identifying information be made to a financial institution on anyone other than an obligor whom the Department of Human Services has a good reason to believe owes child support and who is not under a child support order, or an obligor who is delinquent in an amount equal to or in excess of his or her support payment for one month.

(f) The Department of Human Services shall enter into agreements with financial institutions doing business in this state to develop and operate a data match system to the maximum extent feasible for the providing of the needed information to the department by the financial institution. At a minimum, the department shall identify the obligor by name and social security number or other taxpayer identification number. If the geographic region of an obligor is known by the Department of Human Services, and that department shall make an effort to determine the geographic region of an obligor, the department shall initially limit its request to the financial institution or institutions within that geographic region prior to making additional requests to other financial institutions in other geographic regions of the state. The department may pay a reasonable fee to the financial institution for conducting the searches required herein not to exceed the actual costs incurred by the financial institution.



§ 19-11-30.3. Responsibility of Department of Human Services Bank Match Registry

The Department of Human Services Bank Match Registry shall examine the data provided, make positive identification of cases submitted by the IV-D agency for child support enforcement purposes, and report the matched accounts in machine readable form. Upon the receipt of such information, the department, and where appropriate local contractors, shall seek to verify the accuracy of the information presented.



§ 19-11-30.4. Disclosure of information

No employee or agent of the state shall divulge any information collected pursuant to Code Sections 19-11-30.1 through 19-11-30.3 or Code Section 19-11-30.6 to any public or private agency or individual except in the manner prescribed in this Code section. Information may be disclosed and shared by and between any employee of an administering agency and any subgrantee, local administering agency, or contractor performing child support enforcement functions under the provisions of Title IV-D of the federal Social Security Act. Unauthorized disclosure shall be punished pursuant to Code Section 19-11-30.



§ 19-11-30.5. Failure of financial institution to comply

Any financial institution required to submit a report pursuant to Code Section 19-11-30.2 which fails without reasonable cause as determined by the department to comply with such reporting requirements and which, after notification by certified mail or statutory overnight delivery by the department, return receipt requested, of such failure, continues for more than 15 business days after the mailing of such notification to fail to comply without reasonable cause shall be liable for a penalty of $1,000.00. Any financial institution which willfully provides false information in reply to such notification shall be liable for a penalty of $1,000.00.



§ 19-11-30.6. Reciprocal agreements with other states

The commissioner of human services, in cooperation with the IV-D agency, shall establish a program of wage and bank information sharing with other states. The commissioner is authorized to enter into reciprocal agreements with other states to share lists of absent parents who owe support payments to the IV-D agency. Such reciprocal agreements shall only be made with states which administer programs that the commissioner of human services, in consultation with the IV-D agency, determines are substantially similar. The wage and bank information sharing program shall apply only to states which have similar prohibitions and penalties for disclosure of information. The prohibitions and penalties of Code Section 19-11-30.4 shall also apply to any such information received from any other state under a reciprocal agreement.



§ 19-11-30.7. Construction

Code Sections 19-11-30, 19-11-30.4, and 19-11-30.6 shall not be construed to prevent the release by the commissioner of human services of such wage and bank information data for the purposes described in Title IV-D of the federal Social Security Act.



§ 19-11-30.8. Annual reports

The commissioner of human services shall file an annual report describing the status of the wage reporting and bank match systems. The report shall be filed with the Clerk of the House of Representatives and the Secretary of the Senate for the previous state fiscal year no later than September 30 of each year.



§ 19-11-30.9. Information subject to disclosure; penalty

As an exception to Code Section 7-1-360, a financial institution furnishing a report or providing information for the commissioner of human services under Code Section 19-11-30.2 shall not disclose to a depositor or an account holder that the name of such person has been received from or furnished to the department; provided, however, that a financial institution may disclose to its depositors or account holders that under the bank match system the department has the authority to request certain identifying information on certain depositors or account holders. If a financial institution willfully violates the provisions of this Code section, such institution shall pay to the department the lesser of $1,000.00 or the amount on deposit or in the account of the person to whom such disclosure was made. A financial institution shall incur no obligation or liability to a depositor or account holder or any other person arising from the furnishing of a report or information to the department pursuant to Code Section 19-11-30.2 or from the failure to disclose to a depositor or account holder that the name of such person was included in a list furnished by the department or in a report furnished by the financial institution to the department.



§ 19-11-30.10. Authority to levy and seize deposit

The IV-D agency shall have the authority to levy and seize a deposit or account in accordance with Code Section 19-11-32.



§ 19-11-30.11. Fee on levied accounts

A financial institution may charge an account levied on by the commissioner of human services a fee, as determined by the commissioner, of not less than $20.00 nor more than $50.00 which shall be deducted from such account prior to remitting funds to the department. The commissioner of human services requesting bank or account information under Code Section 19-11-30.2 shall not be liable for costs otherwise assessable pursuant to Code Section 7-1-237.



§ 19-11-31. Joint Study Committee on Child Support

Reserved. Repealed by Ga. L. 1994, p. 1728, § 4, effective January 1, 1995.



§ 19-11-32. Process to collect delinquent support accounts; limitation

(a) Notwithstanding other statutory provisions which provide for the execution, attachment, or levy against accounts, the IV-D agency, including its authorized contractors, may utilize the process established in this Code section and Code Sections 19-11-33 through 19-11-39 to collect delinquent support payments, provided that any exemptions or exceptions which specifically apply to enforcement of support obligations pursuant to other statutory provisions shall also apply.

(b) An obligor is subject to the provisions of this Code section and Code Sections 19-11-33 through 19-11-39 if the obligor's support obligation is being enforced by the IV-D agency and if the support payments ordered pursuant to Georgia law or under a comparable statute of a foreign jurisdiction, as certified to the IV-D agency, are delinquent in an amount equal to the support payment for one month.

(c) Any amount forwarded by a financial institution under this Code section and Code Sections 19-11-33 through 19-11-39 shall not exceed the delinquent or accrued amount of support owed by the obligor.



§ 19-11-33. Notice

The IV-D agency may proceed under Code Section 19-11-32, this Code section, and Code Sections 19-11-34 through 19-11-38 only if notice has been provided to the obligor in one of the following manners:

(1) The obligor is provided notice of the provisions of this Code section in the court order establishing the support obligation. The IV-D agency or court or administrative law judge may include language in any new or modified support order issued on or after July 1, 1997, notifying the obligor that the obligor is subject to the provisions of Code Section 19-11-32, this Code section, and Code Sections 19-11-34 through 19-11-39; or

(2) The IV-D agency may send a notice by regular mail to the last known address of the obligor.



§ 19-11-34. Verification; immunity from liability

(a) The IV-D agency may contact a financial institution to obtain verification of the account number, the names and social security numbers listed for the account, and the account balance of any account held by an obligor. A financial institution may require positive voice recognition and the telephone number of the authorized person from the IV-D agency before releasing an obligor's account information by telephone.

(b) The financial institution is immune from any liability, civil or criminal, which might otherwise be incurred or imposed for any information released by the financial institution to the IV-D agency pursuant to this Code section.

(c) Neither the financial institution nor the IV-D agency is liable for the cost of any early withdrawal penalty of an obligor's certificate of deposit.



§ 19-11-35. Initiation of administrative action for levy; required information in notice to financial institution

(a) If an obligor is subject to the provisions of Code Section 19-11-32, the IV-D agency may initiate an administrative action to levy against the account or accounts of the obligor. If notice has previously been provided pursuant to Code Section 19-11-33, further notice is not required prior to such action.

(b) The IV-D agency may send a notice to the financial institution with which the account is placed directing that the financial institution forward all or a portion of the moneys in the obligor's account or accounts to the IV-D agency or its collection services center. The notice shall be sent by certified mail or statutory overnight delivery.

(c) The notice to the financial institution shall contain all of the following information:

(1) The name and social security number of the obligor;

(2) A statement that the obligor is believed to have one or more accounts at the financial institution;

(3) A statement that, pursuant to the provisions of Code Sections 19-11-32 through 19-11-34, this Code section, and Code Sections 19-11-36 through 19-11-39, the obligor's accounts are subject to seizure and the financial institution is authorized and required to forward moneys to the IV-D agency or its collection services center;

(4) The maximum amount that shall be forwarded by the financial institution, which shall not exceed the delinquent or accrued amount of support owed the obligor;

(5) The prescribed time frame which the financial institution must meet in forwarding amounts;

(6) The address of the IV-D agency which will process the moneys forwarded; and

(7) A telephone number, address, and contact name of the child support enforcement office contact initiating the action.



§ 19-11-36. Required information in notice to obligor

The IV-D agency shall notify an obligor subject to an administrative levy, as well as any other party known to have an interest in the account, of the action taken. The notice shall contain all of the following information:

(1) The name and social security number of the obligor;

(2) A statement that the obligor is believed to have one or more accounts at a specified financial institution;

(3) A statement that, pursuant to the provisions of Code Sections 19-11-32 through 19-11-35, this Code section, and Code Sections 19-11-37 through 19-11-39, the obligor's accounts are subject to seizure and the financial institution is authorized and required to forward moneys to the IV-D agency or its collection services center;

(4) The maximum amount to be forwarded by the financial institution, which shall not exceed the delinquent or accrued amount of support owed by the obligor;

(5) The prescribed time frame within which the financial institution must comply;

(6) A statement that any challenge to the action shall be in writing and must be received by the IV-D agency within ten days of the date of the notice to the obligor;

(7) The address of the IV-D agency which will process the moneys forwarded; and

(8) A telephone number, address, and contact name of the child support enforcement office contact initiating the action.



§ 19-11-37. Challenges to levy; mistakes; procedures; reimbursement

(a) Challenges to the administrative levy for child support arrearage may be initiated only by an obligor or by an account holder of interest. Actions initiated by the IV-D agency pursuant to Code Sections 19-11-32 through 19-11-36, this Code section, and Code Sections 19-11-38 and 19-11-39 are not subject to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," and the only hearing following notice to the financial institution directing the levy shall be in superior court pursuant to this Code section.

(b) If a person decides to challenge the action taken by the IV-D agency, he or she must submit a written challenge within ten working days of the date of the notice, and the challenge must be directed to the person identified in the notice as the contact with the IV-D agency.

(c) The IV-D agency shall, upon receipt of a written challenge, review the facts of the case with the challenging party. Only a mistake of fact, including but not limited to a mistake in the identity of the obligor or ownership of funds or a mistake in the amount of delinquent support due, shall be considered as a reason to dismiss or modify the proceeding. A rebuttable presumption shall exist in a joint account that the funds belong to the obligor, which presumption may only be rebutted by clear and convincing evidence.

(d) If the IV-D agency determines that a mistake of fact has occurred, the agency shall proceed as follows:

(1) If a mistake in identity has occurred or the obligor is not delinquent in an amount equal to the payment for one month, the IV-D agency shall notify the financial institution that the administrative levy has been released. The IV-D agency shall provide a copy of the notice to the support obligor by regular mail; or

(2) If the obligor is delinquent but the amount of the delinquency is less than the amount indicated in the notice, the IV-D agency shall notify the financial institution of the revised amount with a copy to the obligor by regular mail. Upon written receipt of instructions from the IV-D agency, the financial institution shall release the funds in excess of the revised amount to the obligor and the moneys in the amount of the debt shall be processed according to Code Section 19-11-38.

(e) If the IV-D agency finds no mistake of fact, the IV-D agency shall so notify the challenging party by regular mail. Upon a subsequent written request of the challenging party, the IV-D agency shall request a hearing before the superior court in the county in which the underlying support order is filed.

(f) Once such a hearing has been requested, the IV-D agency shall proceed as follows:

(1) Require the financial institution to encumber moneys; and

(2) Request that the clerk of the superior court schedule a hearing for a time not later than 30 calendar days after the filing of the request for hearing. The time for hearing shall not be extended unless good cause for a later date is found by the court, in which event the time for a hearing may be extended for up to 30 days. The clerk shall mail copies of the request for hearing and the order scheduling the hearing to the IV-D agency and to all account holders of interest.

(g) Once such a hearing has concluded, the IV-D agency shall proceed as follows:

(1) If the superior court finds that there is a mistake of identity or that the obligor does not owe the delinquent support, the IV-D agency shall notify the financial institution that the administrative levy has been released;

(2) If the superior court finds that the obligor has an interest in the account and the amount of support due was incorrectly overstated, the IV-D agency shall notify the financial institution to release the excess moneys to the obligor and remit the remaining moneys in the amount of the debt to the IV-D agency for disbursement to the appropriate recipient; or

(3) If the superior court finds that the obligor has an interest in the account and the amount of support due is correct, the financial institution shall forward the moneys to the IV-D agency for disbursement to the appropriate recipient.

(h) If the obligor or any other party known to have an interest in the account fails to appear at the hearing, the court may find the challenging party in default, shall ratify the administrative levy, if valid upon its face, and shall enter an order directing the financial institution to release the moneys to the IV-D agency.

(i) Issues related to visitation, custody, or other provisions not related to levies against accounts are not grounds for a hearing under this Code section.

(j) Support orders shall not be modified pursuant to this Code section, and any findings in the challenge of an administrative levy related to the amount of the accruing or accrued support obligation do not modify the underlying support order.

(k) An order entered under this Code section for a levy against an account of a support obligor has priority over a levy for a purpose other than the support of the dependents in the order being enforced.

(l) The support obligor may withdraw the request for challenge by submitting a written withdrawal to the person identified as the contact for the IV-D agency in the notice, or the IV-D agency may withdraw the administrative levy at any time prior to the court hearing and provide notice of the withdrawal to the obligor and any account holder of interest and to the financial institution by regular mail.

(m) If the financial institution has forwarded moneys to the IV-D agency and has deducted a fee from the moneys of the account, or if any additional fees or costs are levied against the account, and all funds are subsequently refunded to the account due to a mistake of fact or ruling of the court, the IV-D agency shall reimburse the account for any fees assessed by the financial institution. If the mistake of fact is a mistake in the amount of support payments, however, the IV-D agency is not required to reimburse the account for any fees or costs levied against the account. Additionally, for the purposes of reimbursement to the account for any fees or costs, each certificate of deposit is considered a separate account.



§ 19-11-38. Required financial institution action

(a) Upon receipt of a notice under Code Section 19-11-35, the financial institution shall do all of the following:

(1) Immediately encumber funds in all accounts in which the obligor has an interest to the extent of the debt indicated in the notice; and

(2) Forward the moneys encumbered to the IV-D agency no sooner than 15 days and no later than 20 days from the date the financial institution receives the notice pursuant to Code Section 19-11-35. Such money shall not be forwarded, however, if the IV-D agency notifies the financial institution of a challenge by an obligor or an account holder of interest. All encumbered moneys that are forwarded must be accompanied by the obligor's name and social security number, child support enforcement account number, and any other information required in the notice.

(b) The financial institution may assess a fee against the obligor, not to exceed $10.00, for forwarding of moneys to the IV-D agency. This fee is in addition to the amount of support due. In the event that there are insufficient moneys to cover the fee and the support due, the institution may deduct the fee amount prior to forwarding moneys to the IV-D agency or its collection services center, and the amount credited to the support obligation shall be reduced by the fee amount.



§ 19-11-39. Computerized central case registry for support orders

(a) The department shall create by contract, cooperative agreement, or otherwise a computerized central case registry for all support orders entered by any court or administrative tribunal of this state. All IV-D agency orders as well as those not within the IV-D agency shall be registered in this data base. The department may enter into a cooperative agreement with the Administrative Office of the Courts so as to obtain information needed to create and maintain the state registry of orders as required by federal law.

(b) The registry of orders shall include the following information for each case: the full names of each party and minor child, the date of birth and social security number for each such person, the last known address for each person at the time the order was entered, the name of the county in which the order was entered, any and all case identification numbers, including civil action filing numbers and IV-D agency assigned case numbers, and any such information as may be later required under federal law.

(c) In any case handled by the IV-D agency, the registry shall include payment records as well as the amount of child support liens. The payment record shall include:

(1) The amount of monthly or other periodic support owed under the order and other amounts including arrearages, interest or late payment penalties, and fees due or overdue under the order;

(2) Any amount described in paragraph (1) of this subsection that has been collected;

(3) The distribution of such collected amounts;

(4) The birth date of any child for whom the order requires the provision of support; and

(5) The amount of any lien imposed with respect to a child support order.

(d) The state agency operating the state case registry shall promptly establish and update, maintain, and regularly monitor case records in the state case registry with respect to which services are being provided by the IV-D agency. Services to be monitored include: information on administrative actions and administrative and judicial proceedings and orders related to paternity and support; information obtained from comparison with federal, state, or local sources of information; information on support collections and distributions; and any other relevant information.

(e) The information contained in the state case registry shall be available to state and federal agencies as authorized by law for the enforcement of support orders. The information shall be available for data comparisons with case registries of other states.






Article 2 - Uniform Reciprocal Enforcement of Support Act

§ 19-11-40. Short title

This article may be cited as the "Uniform Reciprocal Enforcement of Support Act."



§ 19-11-40.1. Effective date for application of article

No new petition may be filed, nor may any type of proceeding be initiated, under this article on or after January 1, 1998. It is the intent of the General Assembly that any petitions filed or proceedings initiated on or after January 1, 1998, be governed by the provisions of Article 3 of this chapter, the "Uniform Interstate Family Support Act." The provisions of this article shall apply only to proceedings pending prior to January 1, 1998.



§ 19-11-41. Purposes of article

The purposes of this article are to improve and extend by reciprocal legislation the enforcement of duties of support and to make uniform the law with respect thereto.



§ 19-11-42. Definitions

As used in this article, the term:

(1) "Certification" means certification in accordance with the laws of the certifying state.

(2) "Court" means the superior court of this state and, when the context requires, means the court of any other state as defined in a substantially similar reciprocal law.

(3) "Initiating state" means any state in which a proceeding pursuant to this article or a substantially similar reciprocal law is commenced.

(4) "Law" includes both common law and statute law.

(5) "Obligee" means any person to whom a duty of support is owed.

(6) "Obligor" means any person owing a duty of support.

(7) "Register" means the entry of an order by a superior court of this state making a foreign support order a support order of this state.

(8) "Registering court" means any superior court of this state in which the support order of the rendering state is registered.

(9) "Responding state" means any state in which any proceeding pursuant to the proceeding in the initiating state is or may be commenced.

(10) "State" includes:

(A) The District of Columbia and any state, territory, or possession of the United States or any foreign jurisdiction in which this article or a substantially similar reciprocal law has been enacted; and

(B) Any province or territory of the Dominion of Canada declared to be a reciprocating state by the Attorney General pursuant to Code Section 19-11-44.

(11) "Support order" means any judgment, decree, or order of support, whether temporary or final and whether subject to modification, revocation, or remission, regardless of the kind of action in which it is entered, provided that custody, visitation rights, property settlement, and all matters other than support are specifically excluded from enforcement under this article.



§ 19-11-43. Duty of support defined; criteria for determining existence of duty of support

"Duty of support" includes any duty of support imposed or imposable by law or by any court order, decree, or judgment, whether interlocutory or final, and whether incidental to a proceeding for divorce, judicial (legal) separation, separate maintenance, or otherwise; for purposes of this article, in determining the existence of a duty of support, the following criteria may be considered, without limitation:

(1) A person in one state is declared to be liable for the support of the person's spouse, in conformity with the support laws of this state, and for the support of any child or children of his under 18 years of age and residing or found in the same state or in another state having substantially similar or reciprocal laws; and, if the person is possessed of sufficient means or is able to earn such means, he may be required to pay for this support a fair and reasonable sum according to his means, as may be determined by the court having jurisdiction of the respondent in a proceeding instituted under this article. Notwithstanding the fact that either spouse has obtained in any state or county a final decree of divorce or separation from the other spouse or a decree dissolving their marriage, the obligor under this Code section shall be deemed legally liable for the support under this article of any dependent child of the marriage, whether or not there has been an award of alimony or support for the child or children;

(2) The parents in one state are declared to be severally liable for the support of a child 18 years of age or older, residing or found in the same state or in another state having substantially similar or reciprocal laws, whenever the child is unable to maintain himself and is likely to become a public charge;

(3) A child or children born of parents who, at any time prior or subsequent to the birth of the child, have entered into a civil or religious marriage ceremony shall be deemed the legitimate child or children of both parents, regardless of the validity of the marriage;

(4) A child or children born to parents who held or hold themselves out as husband and wife by virtue of a common-law marriage recognized as valid by the laws of the initiating state and of the responding state shall be deemed the legitimate child or children of both parents;

(5) A common-law marriage recognized as valid by the laws of the initiating state and of the responding state shall be deemed to be a valid marriage for purposes of this article;

(6) Whenever a person has been adjudicated by a court of competent jurisdiction as the parent of a child born out of wedlock, the person shall be legally liable for the support of the child in the same manner in which the person would owe the duty of support if the child were a legitimate child.



§ 19-11-44. Declaration of reciprocating status of Canadian province or territory by Attorney General

Where the Attorney General is satisfied that reciprocal provisions will be made by any province or territory of the Dominion of Canada, the Attorney General may declare the province or territory to be a reciprocating state for the purpose of this article. Any such order declaring that a province or territory is a reciprocating state may be revoked by the Attorney General; and thereupon the province or territory with respect to which the order was made shall cease to be a reciprocating state for the purpose of this article; provided, however, that the revocation shall not affect any actions which have been adjudicated in the responding state or which have been received by this state as the responding state.



§ 19-11-45. Remedies cumulative

The remedies provided in this article are in addition to and not in substitution of any other remedies.



§ 19-11-46. Liability of obligor in state not dependent on obligee's presence

Duties of support arising under the law of this state, when applicable under Code Section 19-11-49, bind the obligor, present in this state, regardless of the presence or residence of the obligee.



§ 19-11-47. Support proceedings when obligor and obligee are found in different counties of state

A proceeding to compel support under this article may be maintained where both the obligee and the obligor are residents of or are domiciled or found in different counties of this state. Whenever a proceeding under this article is so used, what has been written in other parts of this article as "initiating state" shall be read as if written "initiating county" and what has been written as "responding state" shall be read as if written "responding county."



§ 19-11-48. When extradition of obligor authorized; how extradition avoided; petition; temporary order of support; delivery of copies of order; suspension of extradition proceedings

(a) The Governor of this state may:

(1) Demand from the governor of any other state the surrender of any person found in the other state who is charged in this state with the crime of failing to provide for the support of any person in this state; and

(2) Surrender, on demand by the governor of any other state, any person found in this state who is charged in the other state with the crime of failing to provide for the support of a person in the other state.

(b) The provisions for extradition of criminals not inconsistent with this Code section shall apply to any such demand, even if the person whose surrender is demanded was not in the demanding state at the time of the commission of the crime and although he had not fled therefrom. Neither the demand, the oath, nor any proceedings for extradition pursuant to this Code section need state or show that the person whose surrender is demanded has fled from justice or that at the time of the commission of the crime he was in the demanding or other state.

(c) When the extradition of an obligor in this state has been demanded by the governor of any other state, the obligor may be relieved of extradition to the other state if he submits himself to the jurisdiction of the superior court of this state in the county where he is found and complies with the court's order of support.

(d) In order to submit himself to the jurisdiction of the superior court of this state, the obligor shall file with the court a verified petition containing the following information:

(1) His name and permanent address;

(2) The names, addresses, and ages of his obligees in the demanding state;

(3) His financial circumstances;

(4) That he is willing to submit himself to the jurisdiction of the court of this state and to comply with its order of support; and

(5) Such other information as he believes to be pertinent and material.

(e) The court shall make a temporary order of support and shall continue the matter pending the receipt of such further information as the court may deem necessary or advisable. Two certified copies of the temporary order of support shall be delivered to the office of the Governor and one plain copy shall be delivered to the district attorney. Upon receipt of the certified copies of the order of support, the Governor may, in his discretion, suspend extradition proceedings so long as the obligor complies with the temporary order of support and with any other orders of support which may thereafter be entered.



§ 19-11-49. Choice of law for determining duties of support

Duties of support applicable under this article are those imposed or imposable under the laws of any state in which the obligor was present during the period for which support is sought. The obligor is presumed to have been present in the responding state during the period for which support is sought until otherwise shown.



§ 19-11-50. Remedies of state or political subdivision furnishing support; court orders for present or future support not to be jeopardized

(a) Except as otherwise specified in subsection (b) of this Code section, whenever the state or a political subdivision thereof furnishes support to an obligee, it has the same right as the obligee to whom the support was furnished to invoke this article for the purpose of securing reimbursement of expenditures so made and of obtaining continuing support.

(b) Subsection (a) of this Code section shall not be invoked unless the court having jurisdiction of the matter is satisfied that efforts on the part of the state or political subdivision to secure reimbursements for previous support shall not jeopardize the enforcement of the court's orders for present or future support of the dependent or dependents involved. The court shall have the right at any time to enter appropriate orders to carry out this subsection.



§ 19-11-51. Duties enforceable by petition; jurisdiction; venue

All duties of support, including the duty to pay arrearages or reimbursement, are enforceable by petition irrespective of relationship between the obligor and obligee. Jurisdiction of all proceedings hereunder shall be vested in the superior courts of the various counties of this state. The petition must be commenced in the county of residence of the obligee.



§ 19-11-52. Contents of petition; when cause of action arises

The petition shall be verified and shall state the name and, so far as known to the petitioner, the address and circumstances of the respondent and the names of his dependents for whom support is sought and all other pertinent information. The petitioner may include in or attach to the petition any information which may help in locating or identifying the respondent, including, but without limitation by enumeration, a photograph of the respondent, a description of any distinguishing marks of his person, other names and aliases by which he has been or is known, the name of his employer, his fingerprints, and his social security number. However, no cause of action shall arise unless the obligee is in need of support or the obligor has failed and refused to support the obligee.



§ 19-11-53. Representation of petitioner by district attorney; fees; monthly collection reports; payment to county for services; clerk's fees

(a) The district attorney of each superior court shall be authorized to represent the petitioner in any proceeding under this article. Otherwise, at the option of the district attorney, actions under this article shall be brought as provided in Article 1 of this chapter. The district attorney shall be authorized to require the completion of an application. Fees for such services shall be charged as part of the application in accordance with subsection (b) of Code Section 19-11-8. The department shall be entitled to receive monthly reports concerning collections under this provision pursuant to Code Section 19-11-21.

(b) For such services by the district attorney there shall be paid to the county in which the petition is handled the sum of $50.00 for each petition handled, whether this state is the initiating or the responding state. In all counties in which the clerk of the superior court is on a fee basis, the district attorney shall pay from the sum so received by him to the clerk the fees as are allowed by law for the filing of petitions and service of processes filed under this article. However, before the sum shall be paid, an order granting or denying support must have been entered.

(c) When acting pursuant to subsection (a) of this Code section, the district attorney shall represent the petitioner to the extent that the interests of the petitioner do not conflict with the interests of the department.



§ 19-11-54. By whom petition for minor obligee brought; guardian ad litem not necessary

A petition on behalf of a minor obligee may be brought by a person having custody of the minor without appointment as guardian ad litem.



§ 19-11-55. Duty of court of this state when acting as initiating state; transmittal of copies of petition, certificate, and article; monetary recommendation to Canadian court

(a) If a court of this state, acting as an initiating state, finds that the petition sets forth facts from which it may be determined that the respondent owes a duty of support and that a court of the responding state may obtain jurisdiction of the respondent or his property, it shall so certify and shall cause three copies of the petition, its certificate, and this article to be transmitted to the court in the responding state. If the name and address of the court are unknown and the responding state has an information agency comparable to that established in the initiating state it shall cause the copies to be transmitted to the state information agency or other proper officials of the responding state, with a request that it or they forward the copies to the proper court and that the court of the responding state acknowledge their receipt to the court of the initiating state.

(b) If the responding state is a province or territory of the Dominion of Canada, the court of this state shall also set forth in its certificate the weekly or monthly amount in United States money which, in the court's opinion, the respondent should be required to pay for support of the petitioner; but such recommendation is provisional only and is subject to confirmation or modification by the court of the responding state.



§ 19-11-56. Payment of costs and fees by state; issuance of execution to reimburse state

A court of this state, whether the state is acting as an initiating or a responding state, may, in its discretion, direct that any part of or all fees and costs incurred in this state, including, without limitation by enumeration, fees for filing, service of process, seizure of property, and stenographic service of both petitioner and respondent, or either, shall be paid by the state and shall direct that the district attorney's fee be paid by the state. The court may order that when the state has paid the costs above that a fi. fa. be issued against the respondent to reimburse the state for its expenditures. Where the action is brought by or through the state or an agency thereof, there shall be no filing fee.



§ 19-11-57. When respondent's arrest authorized

(a) When a court of this state, acting as an initiating state, has reason to believe that the respondent may flee the jurisdiction, it may request in its certificate that the court of the responding state obtain the body of the respondent by appropriate process, if that is permissible under the law of the responding state.

(b) When a court of this state, acting as a responding state, has reason to believe that the respondent may flee the jurisdiction, it may obtain the body of the respondent by appropriate process.



§ 19-11-58. Department of Human Services designated state information agency; duties

The Department of Human Services is designated as the state information agency under this article and it shall be its duty:

(1) To compile a list of the courts in this state having jurisdiction under this article and their addresses and to transmit the same to the state information agency of every other state which has adopted this article or a substantially similar act;

(2) To maintain a register of such lists received from other states and to transmit copies thereof, as soon as possible after receipt, to every court in this state having jurisdiction under this article;

(3) To approve as to form all orders for payment of the district attorneys' fees and forward same to the Prosecuting Attorneys' Council of the State of Georgia for payment; and

(4) To furnish to the district attorneys necessary forms, information, and assistance in proceedings under this article.



§ 19-11-59. Payment of district attorney's fee

The fee of the district attorney arising under this article shall be paid by the Prosecuting Attorneys' Council of the State of Georgia upon receipt of the order for the payment of such fees that has been approved by the state information agency. Payment shall be made from funds appropriated for the operation of the district attorneys.



§ 19-11-60. Duty of court of this state when acting as responding state

When a court of this state, acting as a responding state, receives from the court of an initiating state the copies specified in Code Section 19-11-55, it shall:

(1) Docket the cause;

(2) Notify the district attorney;

(3) Set a time and place for a hearing; and

(4) Take such action as is necessary in accordance with the laws of this state to obtain jurisdiction.



§ 19-11-61. Procedure where responding court unable to obtain jurisdiction; cooperation of police in locating respondent; transfer of documents upon location of respondent or his property

(a) If a court of this state, acting as a responding state, is unable to obtain jurisdiction of the respondent or his property, due to inaccuracies or inadequacies in the petition or otherwise, the court shall communicate this fact to the court in the initiating state, shall on its own initiative use all means at its disposal to trace the respondent or his property, and shall hold the case pending the receipt of more accurate information or an amended petition from the court in the initiating state or information from the district attorney that the matter should be transferred as provided in subsection (b) of this Code section. The local police authorities and the state police shall cooperate with the court in locating any respondent alleged by petition to be present in this state.

(b) If the respondent or his property is not found in the county and the district attorney discovers that the respondent or his property may be found in another county of this state or in another state, the district attorney shall so inform the court. If the district attorney so informs the court, the clerk of court shall forward the documents received from the court in the initiating state to the superior court in the county of this state or to the appropriate court, information agency, or other proper officials of another state where the defendant or his property may be found. A clerk of court who so forwards documents shall give notice to the court from which the documents were received that the documents have been so forwarded.



§ 19-11-62. Discovery procedures

In any proceeding under this article the court may order interrogatories or depositions to be taken within or outside the state pursuant to the provisions of law applicable to a court of record.



§ 19-11-63. Order of support or reimbursement

If the court of the responding state finds a duty of support, it may order the respondent to furnish support and to pay arrearages due under any existing court order or to furnish reimbursement for reasonable expenses actually incurred in the absence of a court order and may subject the property of the respondent to such order.



§ 19-11-64. Transmittal of copy of order to initiating state

The court of this state, when acting as a responding state, shall cause to be transmitted to the court of the initiating state a copy of all orders of support or for reimbursement therefor.



§ 19-11-65. Power of court to assure compliance with orders

In addition to the other powers specified in this article, the court of this state, when acting as the responding state, has the power to subject the respondent to such terms and conditions as the court may deem proper to assure compliance with its orders and in particular has the power:

(1) To require the respondent to furnish recognizance in the form of a cash deposit or bond of such character and in such amount as the court may deem proper to assure payment of any amount required to be paid by the respondent;

(2) To require the respondent to make payments at specified intervals to the department or any county agency designated by the court or to the obligee and to report personally to the department at such times as may be deemed necessary; and

(3) To punish the respondent who violates any order of the court to the same extent as is provided by law for contempt of the court in any other action or proceeding cognizable by the court.



§ 19-11-66. Determination of paternity

If the obligor asserts as a defense that he is not the father of the child for whom support is sought and it appears to the court that the defense is not frivolous and if both of the parties are present at the hearing or if the proof required in the case indicates that the presence of either or both of the parties is not necessary, the court may adjudicate, by a jury trial if demanded by either party, the paternity issue. Otherwise the court may continue the hearing until the paternity issue has been adjudicated.



§ 19-11-67. Transmittal of payments to court of initiating state; certified statement of payments made by respondent

A court of this state, when acting as a responding state, shall have the following duties, which may be carried out through the community supervision office, juvenile probation office, or probation office under the authority of Article 6 of Chapter 8 of Title 42 for the court:

(1) Upon the receipt of a payment made by the respondent pursuant to any order of the court or otherwise, to transmit the same forthwith to the court of the initiating state; and

(2) Upon request, to furnish to the court of the initiating state a certified statement of all payments made by the respondent.



§ 19-11-68. Duty of court of initiating state to disburse payments received

A court of this state, when acting as an initiating state, shall have the duty, which may be carried out through the clerk of the court, to receive and disburse forthwith all payments made by the respondent or transmitted by the court of the responding state.



§ 19-11-69. Spouses competent and compellable to testify

Laws attaching a privilege against the disclosure of communications between husband and wife are inapplicable to proceedings under this article. Husband and wife are competent witnesses and may be compelled to testify to any relevant matter, including marriage and parentage.



§ 19-11-70. Rules of evidence

In any hearing under this article, the court shall be bound by the same rules of evidence that bind the juvenile courts of this state.



§ 19-11-71. Previous support orders not superseded; how payments credited

Any order of support issued by a court of this state when acting as a responding state shall not supersede any previous order of support issued in a divorce or separate maintenance action, but the amounts for a particular period paid pursuant to either order shall be credited against amounts accruing or accrued for the same period under both.



§ 19-11-72. Jurisdiction in other proceedings not conferred

Participation in any proceedings under this article shall not confer upon any court jurisdiction of any of the parties thereto in any other proceeding.



§ 19-11-73. Construction of article

This article shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.



§ 19-11-74. Temporary order

At any time after the filing of a petition for support and before final hearing, the court may, on satisfactory affidavits or other proof, order a temporary allowance pending a hearing on the merits of the petition.



§ 19-11-75. Right of appeal; effect of appeal on order of support

Any respondent in an action brought under this article shall have the right of appeal as in civil actions. Any order for support made by the court shall not be affected by an appeal but shall continue in effect until the appeal is decided and thereafter, if the appeal is denied, until changed by further order of the court.



§ 19-11-76. Additional remedies on foreign support order

If the duty of support is based on a foreign support order, the obligee has the additional remedies provided in Code Sections 19-11-77 through 19-11-81.



§ 19-11-77. Registration of foreign support order; filing in registry of foreign support orders

(a) The obligee may register the foreign support order in a court of this state in the manner, with the effect, and for the purposes provided in this article.

(b) The clerk of the superior court shall maintain a registry of foreign support orders in which he shall file foreign support orders.



§ 19-11-78. Application of Code Section 19-11-53

Code Section 19-11-53 shall apply equally when this state is acting either as a rendering or registering state.



§ 19-11-79. Registration procedure -- Transmittal of documents to district attorney; filing; notice; docketing

(a) An obligee seeking to register a foreign support order in a superior court of this state shall transmit to the district attorney:

(1) Three certified copies of the order with all modifications thereof;

(2) One copy of the Uniform Reciprocal Enforcement of Support Act of the state in which the order was made;

(3) One copy of the law governing certification of orders in the state in which the order is being certified; and

(4) A statement, verified and signed by the obligee, showing the post office address of the obligee, the last known place of residence and post office address of the obligor, the amount of support remaining unpaid, a description and the location of any property of the obligor available upon execution, and a list of the states in which the order is registered.

(b) Upon receipt of the documents specified in subsection (a) of this Code section, the district attorney shall file them with the clerk of the superior court, for the purpose of setting a hearing thereon.

(c) Within ten days after the filing, the clerk shall send, by certified or registered mail or statutory overnight delivery with return receipt requested, to the obligor at the address given, a notice of the filing with a copy of the support order and a copy of the rule nisi setting the matter down for hearing. He shall also docket the case for hearing and notify the district attorney.



§ 19-11-80. Registration procedure -- Hearing; defenses; grounds for stay; entry of order as registration; county's entitlement to fee; through whom payments made

(a) At the hearing, the obligor may present only matters that would be available to him as defenses in an action to enforce a foreign money judgment. If he shows to the court that an appeal from the order is pending or will be taken or that a stay of execution has been granted, the court shall stay enforcement of the order until the appeal is concluded, the time for appeal is expired, or the order is vacated, upon satisfactory proof that the obligor has furnished security for payment of the support as required by the rendering state. If he shows to the court any ground upon which enforcement of a support order of this state may be stayed, the court shall stay enforcement of the order for an appropriate period if the obligor furnishes the same security for payment of the support ordered that is required for a support order of this state.

(b) If the obligor asserts no defenses or the court finds the obligor's defenses meritless, the court shall proceed to enter an order making the foreign support order an order of the courts of this state. The entry of such an order constitutes registration under this article.

(c) The registration of a foreign support order or of an order denying registration or of an order in an action brought to enforce a registered foreign support order shall constitute an order granting or denying support for the purposes of entitling the county in which a proceeding is brought under Code Sections 19-11-76 through 19-11-79, this Code section, and Code Section 19-11-81 to the $50.00 fee as provided in Code Section 19-11-53.

(d) The court shall be empowered to order payment under the terms of the registered order through the clerk of the superior court, the department, or such other collection agency as the court shall designate.



§ 19-11-81. Effect of registration of foreign support order

Upon registration, the registered foreign support order shall be treated in the same manner as a support order issued by a court of this state. It has the same effect and is subject to the same procedures, defenses, and proceedings for modifying, vacating, or staying as a support order of this state and may be enforced and satisfied in like manner.






Article 3 - Uniform Interstate Family Support Act

Part 1 - General Provisions

§ 19-11-100. Short title

This article shall be known and may be cited as the "Uniform Interstate Family Support Act."



§ 19-11-101. Definitions

As used in this article, the term:

(1) "Child" means an individual, whether over or under the age of majority, who is or is alleged to be owed a duty of support by the individual's parent or who is or is alleged to be the beneficiary of a support order directed to the parent.

(2) "Child support order" means a support order for a child, including a child who has attained the age of majority under the law of the issuing state or foreign country.

(3) "Convention" means the Convention on the International Recovery of Child Support and Other Forms of Family Maintenance, concluded at The Hague on November 23, 2007.

(4) "Duty of support" means an obligation imposed or which may be imposed by law to provide support for a child, spouse, or former spouse, including an unsatisfied obligation to provide support.

(5) "Foreign country" means a country, including a political subdivision thereof, other than the United States, that authorizes the issuance of support orders and:

(A) Which has been declared under the law of the United States to be a foreign reciprocating country;

(B) Which has established a reciprocal arrangement for child support with this state as provided in Code Section 19-11-127;

(C) Which has enacted a law or established procedures for the issuance and enforcement of support orders which are substantially similar to the procedures under this article; or

(D) In which the convention is in force with respect to the United States.

(6) "Foreign support order" means a support order of a foreign tribunal.

(7) "Foreign tribunal" means a court, administrative agency, or quasi-judicial entity of a foreign country which is authorized to establish, enforce, or modify support orders or to determine parentage of a child. The term includes a competent authority under the convention.

(8) "Home state" means the state or foreign country in which a child lived with a parent or a person acting as parent for at least six consecutive months immediately preceding the time of filing of a petition or comparable pleading for support and, if a child is less than six months old, the state or foreign country in which the child lived from birth with any of them. A period of temporary absence of any of them is counted as part of the six-month or other period.

(9) "Income" includes earnings or other periodic entitlements to money from any source and any other property subject to withholding for support under the law of Georgia.

(10) "Income-withholding order" means an order or other legal process directed to an obligor's employer or other debtor, pursuant to Code Sections 19-6-31 through 19-6-33, to withhold support from the income of the obligor.

(11) "Initiating tribunal" means the tribunal of a state or foreign country from which a petition or comparable pleading is forwarded or in which a petition or comparable pleading is filed for forwarding to another state or foreign country.

(12) "Issuing foreign country" means the foreign country in which a tribunal issues a support order or a judgment determining parentage of a child.

(13) "Issuing state" means the state in which a tribunal issues a support order or renders a judgment determining parentage of a child.

(14) "Issuing tribunal" means the tribunal of a state or foreign country that issues a support order or a judgment determining parentage of a child.

(15) "Law" includes decisional and statutory law and rules and regulations having the force of law.

(16) "Obligee" means:

(A) An individual to whom a duty of support is or is alleged to be owed or in whose favor a support order or a judgment determining parentage of a child has been issued;

(B) A foreign country, state, or political subdivision of a state to which the rights under a duty of support or support order have been assigned or which has independent claims based on financial assistance provided to an individual obligee in place of child support;

(C) An individual seeking a judgment determining parentage of the individual's child; or

(D) A person that is a creditor in a proceeding under Part 7 of this article.

(17) "Obligor" means an individual or the estate of a decedent that:

(A) Owes or is alleged to owe a duty of support;

(B) Is alleged but has not been adjudicated to be a parent of a child;

(C) Is liable under a support order; or

(D) Is a debtor in a proceeding under Part 7 of this article.

(18) "Outside this state" means a location in another state or a country other than the United States, whether or not the country is a foreign country.

(19) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(20) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(21) "Register" means to record or file in a tribunal of this state a support order or judgment determining parentage of a child issued in another state or a foreign country.

(22) "Registering tribunal" means a tribunal in which a support order or judgment determining parentage of a child is registered.

(23) "Responding state" means a state in which a petition or comparable pleading for support or to determine parentage of a child is filed or to which a petition or comparable pleading is forwarded for filing from another state or foreign country.

(24) "Responding tribunal" means the authorized tribunal in a responding state or foreign country.

(25) "Spousal support order" means a support order for a spouse or former spouse of the obligor.

(26) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession under the jurisdiction of the United States. The term includes an Indian nation or tribe.

(27) "Support enforcement agency" means a public official, governmental entity, or private agency authorized to:

(A) Seek enforcement of support orders or laws relating to the duty of support;

(B) Seek establishment or modification of child support;

(C) Request determination of parentage of a child;

(D) Attempt to locate obligors or their assets; or

(E) Request determination of the controlling child support order.

(28) "Support order" means a judgment, decree, order, decision, or directive, whether temporary, final, or subject to modification, issued in a state or foreign country for the benefit of a child, a spouse, or a former spouse, which provides for monetary support, health care, arrearages, retroactive support, or reimbursement for financial assistance provided to an individual obligee in place of child support. The term may include related costs and fees, interest, income withholding, automatic adjustment, reasonable attorney's fees, and other relief.

(29) "Tribunal" means a court, administrative agency, or quasi-judicial entity authorized to establish, enforce, or modify support orders or to determine parentage of a child.



§ 19-11-102. Designated tribunals; support enforcement agency

(a) The superior courts, the Office of State Administrative Hearings, and the Department of Human Services are the tribunals of Georgia for purposes of this article.

(b) The Department of Human Services shall be the support enforcement agency of this state.



§ 19-11-103. Nature of remedies

(a) Remedies provided by this article are cumulative and do not affect the availability of remedies under other law or the recognition of a foreign support order on the basis of comity.

(b) This article does not:

(1) Provide the exclusive method of establishing or enforcing a support order under the law of Georgia; or

(2) Grant a tribunal of Georgia jurisdiction to render judgment or issue an order relating to child custody or visitation in a proceeding under this article.



§ 19-11-104. Applicability

(a) A tribunal of Georgia shall apply Parts 1 through 6 and, as applicable, Part 7 of this article to a support proceeding involving:

(1) A foreign support order;

(2) A foreign tribunal; or

(3) An obligee, obligor, or child residing in a foreign country.

(b) A tribunal of Georgia that is requested to recognize and enforce a support order on the basis of comity may apply the procedural and substantive provisions of Parts 1 through 6 of this article.

(c) Part 7 of this article applies only to a support proceeding under the convention. In such a proceeding, if a provision of Part 7 of this article is inconsistent with Parts 1 through 6 of this article, Part 7 of this article controls.






Part 2 - Jurisdiction; Cooperation Between States

§ 19-11-110. Jurisdiction

(a) In a proceeding to establish or enforce a support order or to determine parentage of a child, a tribunal of this state may exercise personal jurisdiction over a nonresident individual or the individual's guardian or conservator if:

(1) The individual is personally served with process within Georgia;

(2) The individual submits to the jurisdiction of Georgia by consent, by entering a general appearance, or by filing a responsive document having the effect of waiving any contest to personal jurisdiction;

(3) The individual resided with the child in Georgia;

(4) The individual resided in Georgia and provided prenatal expenses or support for the child;

(5) The child resides in Georgia as a result of the acts or directives of the individual;

(6) The individual engaged in sexual intercourse in Georgia and the child may have been conceived by that act of intercourse;

(7) The individual asserted parentage of a child in the putative father registry maintained in this state by the Department of Human Services; or

(8) There is any other basis consistent with the Constitutions of Georgia and the United States for the exercise of personal jurisdiction.

(b) The bases of personal jurisdiction set forth in subsection (a) of this Code section or in any other law of this state may not be used to acquire personal jurisdiction for a tribunal of this state to modify a child support order of another state unless the requirements of Code Section 19-11-170 are met, or, in the case of a foreign support order, unless the requirements of Code Section 19-11-174 are met.



§ 19-11-111. Personal jurisdiction continues while Georgia tribunal retains continuing, exclusive jurisdiction

Personal jurisdiction acquired by a tribunal of Georgia in a proceeding under this article or other law of Georgia relating to a support order continues so long as a tribunal of Georgia has continuing, exclusive jurisdiction to modify its order or continuing jurisdiction to enforce its order as provided by Code Sections 19-11-114, 19-11-115, and 19-11-119.1.



§ 19-11-112. Authority of tribunal

Under this article, a tribunal in Georgia may serve as an initiating tribunal to forward proceedings to a tribunal of another state and as a responding tribunal for proceedings initiated in another state or foreign country.



§ 19-11-113. Limitation on jurisdiction of Georgia tribunal if action filed in another state or foreign country

(a) A tribunal in Georgia may exercise jurisdiction to establish a support order if the petition or comparable pleading is filed after a pleading is filed in another state or a foreign country only if:

(1) The petition or comparable pleading in Georgia is filed before the expiration of the time allowed in the other state or the foreign country for filing a responsive pleading challenging the exercise of jurisdiction by the other state or the foreign country;

(2) The contesting party timely challenges the exercise of jurisdiction in the other state or the foreign country; and

(3) If relevant, Georgia is the home state of the child.

(b) A tribunal in Georgia may not exercise jurisdiction to establish a support order if the petition or comparable pleading is filed before a petition or comparable pleading is filed in another state or a foreign country if:

(1) The petition or comparable pleading in the other state or foreign country is filed before the expiration of the time allowed in Georgia for filing a responsive pleading challenging the exercise of jurisdiction by Georgia;

(2) The contesting party timely challenges the exercise of jurisdiction in Georgia; and

(3) If relevant, the other state or foreign country is the home state of the child.



§ 19-11-114. Continuing, exclusive jurisdiction to modify support order

(a) A tribunal in Georgia that has issued a child support order consistent with the law of Georgia has and shall exercise continuing, exclusive jurisdiction to modify its child support order if the order is the controlling order and:

(1) At the time of the filing of a request for modification Georgia is the residence of the obligor, the individual obligee, or the child for whose benefit the support order is issued; or

(2) Even if Georgia is not the residence of the obligor, the individual obligee, or the child for whose benefit the support order is issued, the parties consent in a record or in open court that the tribunal of Georgia may continue to exercise jurisdiction to modify its order.

(b) A tribunal in Georgia that has issued a child support order consistent with the law of Georgia may not exercise continuing, exclusive jurisdiction to modify the order if:

(1) All of the parties who are individuals file consent in a record with the tribunal of Georgia that a tribunal of another state that has jurisdiction over at least one of the parties who is an individual or that is located in the state of residence of the child may modify the order and assume continuing, exclusive jurisdiction; or

(2) Its order is not the controlling order.

(c) If a tribunal of another state has issued a child support order pursuant to this article or a law substantially similar to this article which modifies a child support order of a tribunal of Georgia, tribunals of Georgia shall recognize the continuing, exclusive jurisdiction of the tribunal of the other state.

(d) A tribunal of Georgia that lacks continuing, exclusive jurisdiction to modify a child support order may serve as an initiating tribunal to request a tribunal of another state to modify a support order issued in that state.

(e) A temporary support order issued ex parte or pending resolution of a jurisdictional conflict does not create continuing, exclusive jurisdiction in the issuing tribunal.



§ 19-11-115. Initiating tribunal; responding tribunal

(a) A tribunal in Georgia that has issued a child support order consistent with the law of Georgia may serve as an initiating tribunal to request a tribunal of another state to enforce:

(1) The order if the order is the controlling order and has not been modified by a tribunal of another state that assumed jurisdiction pursuant to this article; or

(2) A money judgment for arrears of support and interest on the order accrued before a determination that an order of a tribunal of another state is the controlling order.

(b) A tribunal in Georgia having continuing jurisdiction over a support order may act as a responding tribunal to enforce the order.



§ 19-11-116. Governing tribunal when conflicting orders; determination of controlling order

(a) If a proceeding is brought under this article and only one tribunal has issued a child support order, the order of that tribunal controls and must be recognized.

(b) If a proceeding is brought under this article and two or more child support orders have been issued by tribunals of Georgia, another state, or a foreign country with regard to the same obligor and same child, a tribunal of Georgia having personal jurisdiction over both the obligor and individual obligee shall apply the following rules and by order shall determine which order controls and must be recognized:

(1) If only one of the tribunals would have continuing, exclusive jurisdiction under this article, the order of that tribunal controls;

(2) If more than one of the tribunals would have continuing, exclusive jurisdiction under this article:

(A) An order issued by a tribunal in the current home state of the child controls; or

(B) If an order has not been issued in the current home state of the child, the order most recently issued controls; or

(3) If none of the tribunals would have continuing, exclusive jurisdiction under this article, the tribunal of Georgia shall issue a child support order, which controls.

(c) If two or more child support orders have been issued for the same obligor and same child, upon request of a party who is an individual or that is a support enforcement agency, a tribunal in Georgia having personal jurisdiction over both the obligor and the obligee who is an individual shall determine which order controls subsection (b) of this Code section. The request may be filed with a registration for enforcement or registration for modification pursuant to Part 6 of this article or may be filed as a separate proceeding.

(d) A request to determine which is the controlling order must be accompanied by a copy of every child support order in effect and the applicable record of payments. The requesting party shall give notice of the request to each party whose rights may be affected by the determination.

(e) The tribunal that issued the controlling order under subsection (a), (b), or (c) of this Code section has continuing jurisdiction to the extent provided in Code Sections 19-11-114 and 19-11-115.

(f) A tribunal of Georgia that determines by order which is the controlling order under paragraph (1) or (2) of subsection (b) or subsection (c) of this Code section or that issues a new controlling order under paragraph (3) of subsection (b) of this Code section shall state in that order:

(1) The basis upon which the tribunal made its determination;

(2) The amount of prospective support, if any; and

(3) The total amount of consolidated arrears and accrued interest, if any, under all of the orders after all payments made are credited as provided by Code Section 19-11-118.

(g) Within 30 days after issuance of an order determining which is the controlling order, the party obtaining the order shall file a certified copy of it in each tribunal that issued or registered an earlier order of child support. A party or support enforcement agency obtaining the order that fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the controlling order.

(h) An order that has been determined to be the controlling order, or a judgment for consolidated arrears of support and interest, if any, made pursuant to this Code section must be recognized in proceedings under this article.



§ 19-11-117. Enforcement of two or more child support orders, at least one of which was issued by another state or foreign country

In responding to registrations or petitions for enforcement of two or more child support orders in effect at the same time with regard to the same obligor and different individual obligees, at least one of which was issued by a tribunal of another state or a foreign country, a tribunal of Georgia shall enforce those orders in the same manner as if the orders had been issued by a tribunal of Georgia.



§ 19-11-118. Crediting of amounts collected

A tribunal of Georgia shall credit amounts collected for a particular period pursuant to any child support order against the amounts owed for the same period under any other child support order for support of the same child issued by a tribunal of Georgia or another state, or a foreign country.



§ 19-11-119. Evidentiary issues outside state; application

A tribunal of Georgia exercising personal jurisdiction over a nonresident in a proceeding under this article, under other law of Georgia relating to a support order, or recognizing a foreign support order may receive evidence from outside this state pursuant to Code Section 19-11-135, communicate with a tribunal outside this state pursuant to Code Section 19-11-136, and obtain discovery through a tribunal outside this state pursuant to Code Section 19-11-137. In all other respects, Parts 3 through 6 of this article do not apply and the tribunal shall apply the procedural and substantive law of Georgia.



§ 19-11-119.1. Spousal support order; modification; initiating tribunal to request enforcement; responding tribunal to enforce or modify order

(a) A tribunal of Georgia issuing a spousal support order consistent with the law of Georgia has continuing, exclusive jurisdiction to modify the spousal support order throughout the existence of the support obligation.

(b) A tribunal of Georgia may not modify a spousal support order issued by a tribunal of another state or a foreign country having continuing, exclusive jurisdiction over that order under the law of that state or foreign country.

(c) A tribunal of Georgia that has continuing, exclusive jurisdiction over a spousal support order may serve as:

(1) An initiating tribunal to request a tribunal of another state to enforce the spousal support order issued in this state; or

(2) A responding tribunal to enforce or modify its own spousal support order.






Part 3 - Civil Provisions

§ 19-11-120. Application of part; initiation of a proceeding

(a) Except as otherwise provided in this article, this part applies to all proceedings under this article.

(b) An individual petitioner or a support enforcement agency may initiate a proceeding authorized under this article by filing a petition in an initiating tribunal for forwarding to a responding tribunal or by filing a petition or a comparable pleading directly in a tribunal of another state or a foreign country which has or can obtain personal jurisdiction over the respondent.



§ 19-11-121. Representative for minor parent

A minor parent, or a guardian or other legal representative of a minor parent, may maintain a proceeding on behalf of or for the benefit of the minor's child.



§ 19-11-122. Governing law and procedure for responding Georgia tribunal

Except as otherwise provided in this article, a responding tribunal of Georgia:

(1) Shall apply the procedural and substantive law generally applicable to similar proceedings originating in Georgia and may exercise all powers and provide all remedies available in those proceedings; and

(2) Shall determine the duty of support and the amount payable in accordance with the law and support guidelines of Georgia.



§ 19-11-123. Information to be provided to responding tribunal

(a) Upon the filing of a petition authorized by this article, an initiating tribunal of Georgia shall forward the petition and its accompanying documents:

(1) To the responding tribunal or appropriate support enforcement agency in the responding state; or

(2) If the identity of the responding tribunal is unknown, to the state information agency of the responding state with a request that they be forwarded to the appropriate tribunal and that receipt be acknowledged.

(b) If requested by the responding tribunal, a tribunal of Georgia shall issue a certificate or other document and make findings required by the law of the responding state. If the responding tribunal is in a foreign country, upon request the tribunal of Georgia shall specify the amount of support sought, convert that amount into the equivalent amount in the foreign currency under applicable official or market exchange rate as publicly reported, and provide any other documents necessary to satisfy the requirements of the responding foreign tribunal.



§ 19-11-124. Receipt of petition of pleading by responding Georgia tribunal; action authorized; limitations; foreign currency conversion

(a) When a responding tribunal of Georgia receives a petition or comparable pleading from an initiating tribunal or directly pursuant to subsection (b) of Code Section 19-11-120, it shall cause the petition or pleading to be filed and notify the petitioner where and when it was filed.

(b) A responding tribunal of Georgia, to the extent not prohibited by other law, may do one or more of the following:

(1) Establish or enforce a support order, modify a child support order, determine the controlling child support order, or determine parentage of a child;

(2) Order an obligor to comply with a support order, specifying the amount and the manner of compliance;

(3) Order income withholding;

(4) Determine the amount of any arrearages and specify a method of payment;

(5) Enforce orders by civil or criminal contempt, or both;

(6) Set aside property for satisfaction of the support order;

(7) Place liens and order execution on the obligor's property;

(8) Order an obligor to keep the tribunal informed of the obligor's current residential address, e-mail address, telephone number, employer, address of employment, and telephone number at the place of employment;

(9) Issue an order for the arrest of an obligor who has failed after proper notice to appear at a hearing ordered by the tribunal and enter the arrest order in any local and state computer systems for criminal warrants;

(10) Order the obligor to seek appropriate employment by specified methods;

(11) Award reasonable attorney's fees and other fees and costs; and

(12) Grant any other available remedy.

(c) A responding tribunal of Georgia shall include in a support order issued under this article, or in the documents accompanying the order, the calculations on which the support order is based.

(d) A responding tribunal of Georgia may not condition the payment of a support order issued under this article upon compliance by a party with provisions for visitation.

(e) If a responding tribunal of Georgia issues an order under this article, the tribunal shall send a copy of the order to the petitioner and the respondent and to the initiating tribunal, if any.

(f) If requested to enforce a support order, arrears, or judgment or modify a support order stated in a foreign currency, a responding tribunal of Georgia shall convert the amount stated in the foreign currency to the equivalent amount in dollars under the applicable official or market exchange rate as publicly reported.



§ 19-11-125. Receipt by inappropriate tribunal

If a petition or comparable pleading is received by an inappropriate tribunal of this state, the tribunal shall forward the pleading and accompanying documents to an appropriate tribunal of this state or another state and notify the petitioner where and when the pleading was sent.



§ 19-11-126. Support enforcement agency's services; determining controlling order; foreign currency conversion; enforcement of support order and income withholding order of another state; absence of fiduciary relationship

(a) A support enforcement agency of this state, upon request, shall provide services to a petitioner in a proceeding under this article.

(b) A support enforcement agency of this state that is providing services to the petitioner shall:

(1) Take all steps necessary to enable an appropriate tribunal of Georgia, another state, or a foreign country to obtain jurisdiction over the respondent;

(2) Request an appropriate tribunal to set a date, time, and place for a hearing;

(3) Make a reasonable effort to obtain all relevant information, including information as to income and property of the parties;

(4) Within five days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of a written notice in a record from an initiating, responding, or registering tribunal, send a copy of the notice to the petitioner or other appropriate agency;

(5) Within five days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of a written communication in a record from the respondent or the respondent's attorney, send a copy of the communication to the petitioner; and

(6) Notify the petitioner if jurisdiction over the respondent cannot be obtained.

(c) A support enforcement agency of this state that requests registration of a child support order in this state for enforcement or for modification shall make reasonable efforts:

(1) To ensure that the order to be registered is the controlling order; or

(2) If two or more child support orders exist and the identity of the controlling order has not been determined, to ensure that a request for such a determination is made in a tribunal having jurisdiction to do so.

(d) A support enforcement agency of this state that requests registration and enforcement of a support order, arrears, or judgment stated in a foreign currency shall convert the amounts stated in the foreign currency into the equivalent amounts in dollars under the applicable official or market exchange rate as publicly reported.

(e) A support enforcement agency of this state shall issue or request a tribunal of Georgia to issue a child support order and an income withholding order that redirect payment of current support, arrears, and interest if requested to do so by a support enforcement agency of another state pursuant to Code Section 19-11-138.

(f) This article does not create a relationship of attorney-client or other fiduciary relationship between a support enforcement agency or the attorney for the agency and the individual being assisted by the agency.



§ 19-11-127. Authority of Attorney General

(a) If the Attorney General determines that the support enforcement agency is neglecting or refusing to provide services to an individual, the Attorney General may provide those services directly to the individual.

(b) The Attorney General may determine that a foreign country has established a reciprocal arrangement for child support with this state and take appropriate action for notification of the determination.



§ 19-11-128. Employment of private counsel

An individual may employ private counsel to represent the individual in proceedings authorized by this article.



§ 19-11-129. State information agency

(a) The Department of Human Services is the state information agency under this article.

(b) The state information agency shall:

(1) Compile and maintain a current list, including addresses, of the tribunals in this state which have jurisdiction under this article and any support enforcement agencies in this state and transmit a copy to the state information agency of every other state;

(2) Maintain a register of names and addresses of tribunals and support enforcement agencies received from other states;

(3) Forward to the appropriate tribunal in the county in Georgia in which the obligee who is an individual or the obligor resides, or in which the obligor's property is believed to be located, all documents concerning a proceeding under this article received from another state or a foreign country; and

(4) Obtain information concerning the location of the obligor and the obligor's property within this state not exempt from execution, by such means as postal verification and federal or state locator services, examination of telephone directories, requests for the obligor's address from employers, and examination of governmental records, including, to the extent not prohibited by other law, those relating to real property, vital statistics, law enforcement, taxation, motor vehicles, drivers' licenses, and social security.



§ 19-11-130. Filing of petition to establish, register, or modify support order; required information; relief sought

(a) In a proceeding under this article, a petitioner seeking to establish a support order to determine parentage of a child, or to register and modify a support order of a tribunal of another state or a foreign country must file a petition. Unless otherwise ordered under Code Section 19-11-131, the petition or accompanying documents must provide, so far as known, the name, residential address, and social security numbers of the obligor and the obligee or the parent and alleged parent and the name, sex, residential address, social security number, and date of birth of each child for whose benefit support is sought or whose parentage is to be determined. Unless filed at the time of registration, the petition must be accompanied by a copy of any support order known to have been issued by another tribunal. The petition may include any other information that may assist in locating or identifying the respondent.

(b) The petition must specify the relief sought. The petition and accompanying documents must conform substantially with the requirements imposed by the forms mandated by federal law for use in cases filed by a support enforcement agency.



§ 19-11-131. Nondisclosure of identifying information where health, safety, or liberty at risk; disclosure of information in the interest of justice

If a party alleges in an affidavit or a pleading under oath that the health, safety, or liberty of a party or child would be jeopardized by disclosure of specific identifying information, that information must be sealed and may not be disclosed to the other party or the public. After a hearing in which a tribunal takes into consideration the health, safety, or liberty of the party or child, the tribunal may order disclosure of information that the tribunal determines to be in the interest of justice.



§ 19-11-132. Fees and costs

(a) The petitioner may not be required to pay a filing fee or other costs.

(b) If an obligee prevails, a responding tribunal of Georgia may assess against an obligor filing fees, reasonable attorney's fees, other costs, and necessary travel and other reasonable expenses incurred by the obligee and the obligee's witnesses. The tribunal may not assess fees, costs, or expenses against the obligee or the support enforcement agency of either the initiating or the responding state or foreign country, except as provided by other law. Attorney's fees may be taxed as costs and may be ordered paid directly to the attorney, who may enforce the order in the attorney's own name. Payment of support owed to the obligee has priority over fees, costs, and expenses.

(c) The tribunal shall order the payment of costs and reasonable attorney's fees if it determines that a hearing was requested primarily for delay. In a proceeding under Part 6 of this article, a hearing is presumed to have been requested primarily for delay if a registered support order is confirmed or enforced without change.



§ 19-11-133. Personal jurisdiction

(a) Participation by a petitioner in a proceeding under this article before a responding tribunal, whether in person, by private attorney, or through services provided by the support enforcement agency, does not confer personal jurisdiction over the petitioner in another proceeding.

(b) A petitioner is not amenable to service of civil process while physically present in this state to participate in a proceeding under this article.

(c) The immunity granted by this Code section does not extend to civil litigation based on acts unrelated to a proceeding under this article committed by a party while physically present in Georgia to participate in the proceeding.



§ 19-11-134. Defense of nonparentage

A party whose parentage of a child has been previously determined by or pursuant to law may not plead nonparentage as a defense to a proceeding under this article.



§ 19-11-135. Physical presence of individual nonresident party not required; admissible evidence

(a) The physical presence of a nonresident party who is an individual in a tribunal of Georgia is not required for the establishment, enforcement, or modification of a support order or the rendition of a judgment determining parentage of a child.

(b) An affidavit, a document substantially complying with federally mandated forms, or a document incorporated by reference in any of them, which would not be excluded under the hearsay rule if given in person, is admissible in evidence if given under penalty of perjury by a party or witness residing outside this state.

(c) A copy of the record of child support payments certified as a true copy of the original by the custodian of the record may be forwarded to a responding tribunal. The copy is evidence of facts asserted in it and is admissible to show whether payments were made.

(d) Copies of bills for testing for parentage of a child, and for prenatal and postnatal health care of the mother and child, furnished to the adverse party at least ten days before trial, are admissible in evidence to prove the amount of the charges billed and that the charges were reasonable, necessary, and customary.

(e) Documentary evidence transmitted from outside this state to a tribunal of Georgia by telephone, telecopier, or other electronic means that do not provide an original record may not be excluded from evidence on an objection based on the means of transmission.

(f) In a proceeding under this article, a tribunal of Georgia shall permit a party or witness residing outside this state to be deposed or to testify under penalty of perjury by telephone, audiovisual means, or other electronic means at a designated tribunal or other location. A tribunal of Georgia shall cooperate with other tribunals in designating an appropriate location for the deposition or testimony.

(g) If a party called to testify at a civil hearing refuses to answer on the ground that the testimony may be self-incriminating, the trier of fact may draw an adverse inference from the refusal.

(h) A privilege against disclosure of communications between spouses does not apply in a proceeding under this article.

(i) The defense of immunity based on the relationship of husband and wife or parent and child does not apply in a proceeding under this article.

(j) A voluntary acknowledgment of paternity, certified as a true copy, is admissible to establish parentage of the child.



§ 19-11-136. Communication between tribunals

A tribunal in Georgia may communicate with a tribunal outside this state in a record, or by telephone, e-mail, or other means, to obtain information concerning the laws, the legal effect of a judgment, decree, or order of that tribunal, and the status of a proceeding. A tribunal in Georgia may furnish similar information by similar means to a tribunal outside this state.



§ 19-11-137. Tribunal's authority to accomplish discovery

A tribunal of this state may:

(1) Request a tribunal outside this state to assist in obtaining discovery; and

(2) Upon request, compel a person over which it has jurisdiction to respond to a discovery order issued by a tribunal outside this state.



§ 19-11-138. Disbursement of funds; redirecting payments

(a) A support enforcement agency or tribunal in Georgia shall disburse promptly any amounts received pursuant to a support order, as directed by the order. The agency or tribunal shall furnish to a requesting party or tribunal of another state or a foreign country a certified statement by the custodian of the record of the amounts and dates of all payments received.

(b) If neither the obligor, nor the obligee who is an individual, nor the child resides in this state, upon request from the support enforcement agency of Georgia or another state, the support enforcement agency of this state or a tribunal of this state shall:

(1) Direct that the support payment be made to the support enforcement agency in the state in which the obligee is receiving services; and

(2) Issue and send to the obligor's employer a conforming income withholding order or an administrative notice of change of payee, reflecting the redirected payments.

(c) The support enforcement agency of this state receiving redirected payments from another state pursuant to a law similar to subsection (b) of this Code section shall furnish to a requesting party or tribunal of the other state a certified statement by the custodian of the record of the amount and dates of all payments received.






Part 4 - Establishment of Support Order

§ 19-11-140. Authority of tribunal upon failure to issue support order; temporary child support order

(a) If a support order entitled to recognition under this article has not been issued, a responding tribunal of this state with personal jurisdiction over the parties may issue a support order if:

(1) The individual seeking the order resides outside this state; or

(2) The support enforcement agency seeking the order is located outside this state.

(b) The tribunal may issue a temporary child support order if the tribunal determines that such an order is appropriate and the individual ordered to pay is:

(1) A presumed father of the child;

(2) Petitioning to have his paternity adjudicated;

(3) Identified as the father of the child through genetic testing;

(4) An alleged father who has declined to submit to genetic testing;

(5) Shown by clear and convincing evidence to be the father of the child;

(6) An acknowledged father as provided by applicable state law or the law of a foreign country;

(7) The mother of the child; or

(8) An individual who has been ordered to pay child support in a previous proceeding and the order has not been reversed or vacated.

(c) Upon finding, after notice and opportunity to be heard, that an obligor owes a duty of support, the tribunal shall issue a support order directed to the obligor and may issue other orders pursuant to Code Section 19-11-124.



§ 19-11-141. Responding tribunal

A tribunal of Georgia authorized to determine parentage of a child may serve as a responding tribunal in a proceeding to determine parentage of a child brought under this article or a law or procedure substantially similar to this article.






Part 5 - Direct Enforcement of Order of Another State Without Registration

§ 19-11-150. Issuance of income-withholding orders

An income-withholding order issued in another state may be sent by or on behalf of the obligee, or by the support enforcement agency, to the person defined as the obligor's employer pursuant to Code Sections 19-6-31 through 19-6-33 without first filing a petition or comparable pleading or registering the order with a tribunal of this state.



§ 19-11-151. Obligation of employer upon receipt of income-withholding order

(a) Upon receipt of an income-withholding order, the obligor's employer shall immediately provide a copy of the order to the obligor.

(b) The employer shall treat an income-withholding order issued in another state which appears regular on its face as if it had been issued by a tribunal of Georgia.

(c) Except as otherwise provided by subsection (d) of this Code section and Code Section 19-11-152, the employer shall withhold and distribute the funds as directed in the withholding order by complying with the terms of the order which specify:

(1) The duration and the amount of periodic payments of current child support, stated as a sum certain;

(2) The person designated to receive payments and the address to which the payments are to be forwarded;

(3) Medical support, whether in the form of periodic cash payment, stated as a sum certain, or ordering the obligor to provide health insurance coverage for the child under a policy available through the obligor's employment;

(4) The amount of periodic payments of fees and costs for a support enforcement agency, the issuing tribunal, and the obligee's attorney, stated as sums certain; and

(5) The amount of periodic payments of arrearages and interest on arrearages, stated as sums certain.

(d) An employer shall comply with the law of the state of the obligor's principal place of employment for withholding from income with respect to:

(1) The employer's fee for processing an income-withholding order;

(2) The maximum amount permitted to be withheld from the obligor's income; and

(3) The time periods within which the employer must implement the withholding order and forward the child support payment.



§ 19-11-152. Receipt of two or more income-withholding orders

If an obligor's employer receives two or more income-withholding orders with respect to the earnings of the same obligor, the employer satisfies the terms of the orders if the employer complies with the law of the state of the obligor's principal place of employment to establish the priorities for withholding and allocating income withheld for two or more child support obligees.



§ 19-11-153. Civil liability

An employer that complies with an income-withholding order issued in another state in accordance with this article is not subject to civil liability to an individual or agency with regard to the employer's withholding of child support from the obligor's income.



§ 19-11-154. Penalties for employer's noncompliance

An employer that willfully fails to comply with an income-withholding order issued in another state and received for enforcement is subject to the same penalties that may be imposed for noncompliance with an order issued by a tribunal in Georgia.



§ 19-11-155. Contesting of order from another tribunal

(a) An obligor may contest the validity or enforcement of an income-withholding order issued in another state and received directly by an employer in Georgia by registering the order in a tribunal of Georgia and filing a contest to that order as provided in Part 6 of this article, or otherwise contesting the order in the same manner as if the order had been issued by a tribunal of Georgia.

(b) The obligor shall give notice of the contest to:

(1) Any support enforcement agency providing services to the obligee;

(2) Each employer that has directly received an income-withholding order relating to the obligor; and

(3) The person designated to receive payments in the income-withholding order or, if no person is designated, to the obligee.



§ 19-11-156. Enforcement of orders issued by another state or foreign country

(a) A party or support enforcement agency seeking to enforce a support order or an income-withholding order, or both, issued in another state or a foreign support order may send the documents required for registering the order to a support enforcement agency of Georgia.

(b) Upon receipt of the documents, the support enforcement agency, without initially seeking to register the order, shall consider and, if appropriate, use any administrative procedure authorized by the law of Georgia to enforce a support order or an income-withholding order, or both. If the obligor does not contest administrative enforcement, the order need not be registered. If the obligor contests the validity or administrative enforcement of the order, the support enforcement agency shall register the order pursuant to this article.






Part 6 - Enforcement and Modification of Support Order After Registration

§ 19-11-160. Registration of orders issued by another state or foreign country

A support order or income-withholding order issued in another state or a foreign support order may be registered in Georgia for enforcement.



§ 19-11-161. Requirements for registration of orders issued by another state or foreign country; other filings

(a) Except as otherwise provided in Code Section 19-11-184.1, a support order or income-withholding order of another state or a foreign support order may be registered in Georgia by sending the following records to the appropriate tribunal in Georgia:

(1) A letter of transmittal to the tribunal requesting registration and enforcement;

(2) Two copies, including one certified copy, of the order to be registered, including any modification of the order;

(3) A sworn statement by the person requesting registration or a certified statement by the custodian of the records showing the amount of any arrearage;

(4) The name of the obligor and, if known:

(A) The obligor's address and social security number;

(B) The name and address of the obligor's employer and any other source of income of the obligor; and

(C) A description and the location of property of the obligor in Georgia not exempt from execution; and

(5) Except as otherwise provided in Code Section 19-11-131, the name and address of the obligee and, if applicable, the person to whom support payments are to be remitted.

(b) On receipt of a request for registration, the registering tribunal shall cause the order to be filed as an order of a tribunal of another state or a foreign support order, together with one copy of the documents and information, regardless of their form.

(c) A petition, motion, or comparable filing seeking a remedy that must be affirmatively sought under other laws of this state, and discovery incident thereto, may be filed at the same time as the request for registration or later. The pleading, motion, or other filing must specify the grounds for the remedy sought. For purposes of this subsection, remedies sought may include, but are not limited to, a rule for contempt or a petition for entry of an income deduction order.

(d) If two or more orders are in effect, the person requesting registration shall:

(1) Furnish to the tribunal a copy of every support order asserted to be in effect in addition to the documents specified in this Code section;

(2) Specify the order alleged to be the controlling order, if any; and

(3) Specify the amount of consolidated arrears, if any.

(e) A request for a determination of which is the controlling order may be filed separately or with a request for registration and enforcement or for registration and modification. The person requesting registration shall give notice of the request to each party whose rights may be affected by the determination.



§ 19-11-162. Filing in Georgia tribunal required for registration; enforcement; modification

(a) A support order or income-withholding order issued in another state or a foreign support order is registered when the order is filed in the registering tribunal of Georgia.

(b) A registered support order issued in another state or a foreign country is enforceable in the same manner and is subject to the same procedures as an order issued by a tribunal in Georgia.

(c) Except as otherwise provided in this part, a tribunal in Georgia shall recognize and enforce, but may not modify, a registered support order if the issuing tribunal had jurisdiction.



§ 19-11-163. Governing law; statute of limitations; application of procedural and remedial law of Georgia; prospective application of law of other state or foreign country

(a) Except as otherwise provided in subsection (d) of this Code section, the law of the issuing state or foreign country governs:

(1) The nature, extent, amount, and duration of current payments under a registered support order;

(2) The computation and payment of arrearages and accrual of interest on the arrearages under the support order; and

(3) The existence and satisfaction of other obligations under the support order.

(b) In a proceeding for arrears under a registered support order, the statute of limitation of Georgia or of the issuing state or foreign country, whichever is longer, applies.

(c) A responding tribunal of Georgia shall apply the procedures and remedies of this state to enforce current support and collect arrears and interest due on a support order of another state or a foreign country registered in Georgia.

(d) After a tribunal of Georgia or another state determines which is the controlling order and issues an order consolidating arrears, if any, a tribunal of Georgia shall prospectively apply the law of the state or foreign country issuing the controlling order, including its law on interest on arrears, on current and future support, and on consolidated arrears.



§ 19-11-164. Notification to nonregistering party and obligor's employer

(a) When a support order or income-withholding order issued in another state or a foreign support order is registered, the registering tribunal of Georgia shall notify the nonregistering party. The notice must be accompanied by a copy of the registered order and the documents and relevant information accompanying the order.

(b) A notice must inform the nonregistering party:

(1) That a registered order is enforceable as of the date of registration in the same manner as an order issued by a tribunal of Georgia;

(2) That a hearing to contest the validity or enforcement of the registered order must be requested within 20 days after notice unless the registered order is under Code Section 19-11-184.2;

(3) That failure to contest the validity or enforcement of the registered order in a timely manner will result in confirmation of the order and enforcement of the order and the alleged arrearages and precludes further contest of that order with respect to any matter that could have been asserted; and

(4) Of the amount of any alleged arrearages.

(c) If the registering party asserts that two or more orders are in effect, a notice must also:

(1) Identify the two or more orders and the order alleged by the registering party to be the controlling order and the consolidated arrears, if any;

(2) Notify the nonregistering party of the right to a determination of which is the controlling order;

(3) State that the procedures provided in subsection (b) of this Code section apply to the determination of which is the controlling order; and

(4) State that failure to contest the validity or enforcement of the order alleged to be the controlling order in a timely manner may result in confirmation that the order is the controlling order.

(d) Upon registration of an income-withholding order for enforcement, the support enforcement agency or the registering tribunal shall notify the obligor's employer pursuant to Code Sections 19-6-31 through 19-6-33.



§ 19-11-165. Contesting the validity of registered support order by nonregistering party

(a) A nonregistering party seeking to contest the validity or enforcement of a registered order in Georgia shall request a hearing within the time required by Code Section 19-11-164. The nonregistering party may seek to vacate the registration, to assert any defense to an allegation of noncompliance with the registered order, or to contest the remedies being sought or the amount of any alleged arrearages pursuant to Code Section 19-11-166.

(b) If the nonregistering party fails to contest the validity or enforcement of the registered support order in a timely manner, the order is confirmed by operation of law.

(c) If a nonregistering party requests a hearing to contest the validity or enforcement of the registered support order, the registering tribunal shall schedule the matter for hearing and give notice to the parties of the date, time, and place of the hearing.



§ 19-11-166. Burden of proof in contesting validity of registered support order; stays

(a) A party contesting the validity or enforcement of a registered support order or seeking to vacate the registration has the burden of proving one or more of the following defenses:

(1) The issuing tribunal lacked personal jurisdiction over the contesting party;

(2) The order was obtained by fraud;

(3) The order has been vacated, suspended, or modified by a later order;

(4) The issuing tribunal has stayed the order pending appeal;

(5) There is a defense under the law of Georgia to the remedy sought;

(6) Full or partial payment has been made;

(7) The statute of limitation under Code Section 19-11-163 precludes enforcement of some or all of the alleged arrearages; or

(8) The alleged controlling order is not the controlling order.

(b) If a party presents evidence establishing a full or partial defense under subsection (a) of this Code section, a tribunal may stay enforcement of a registered support order, continue the proceeding to permit production of additional relevant evidence, and issue temporary or other appropriate orders. Any portion of the registered support order which is not in dispute may be enforced by all remedies available under the laws of Georgia.

(c) If the contesting party does not establish a defense under subsection (a) of this Code section to the validity or enforcement of a registered support order, the registering tribunal shall issue an order confirming the order.



§ 19-11-167. Effect of confirmation

Confirmation of a registered support order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.



§ 19-11-168. Petitions for modification

A party or support enforcement agency seeking to modify, or to modify and enforce, a child support order issued in another state shall register that order in Georgia in the same manner provided in Code Sections 19-11-160 through 19-11-167 if the order has not been registered. A petition for modification may be filed at the same time as a request for registration, or later. The pleading must specify the grounds for modification.



§ 19-11-169. Enforcement pending modification

A tribunal of Georgia may enforce a child support order of another state registered for purposes of modification in the same manner as if the order had been issued by a tribunal of Georgia, but the registered support order may be modified only if the requirements of Code Section 19-11-170 or 19-11-172 have been met.



§ 19-11-170. Requirements for modification; effect on jurisdiction

(a) If Code Section 19-11-172 does not apply, upon petition a tribunal of Georgia may modify a child support order issued in another state which is registered in Georgia if, after notice and hearing, the tribunal finds that:

(1) The following requirements are met:

(A) Neither the child, nor the obligee who is an individual, nor the obligor resides in the issuing state;

(B) A petitioner who is a nonresident of Georgia seeks modification; and

(C) The respondent is subject to the personal jurisdiction of the tribunal of Georgia; or

(2) This state is the residence of the child or a party who is an individual, is subject to the personal jurisdiction of the tribunal of Georgia, and all of the parties who are individuals have filed consents in a record in the issuing tribunal for a tribunal of this state to modify the support order and assume continuing, exclusive jurisdiction.

(b) Modification of a registered child support order is subject to the same requirements, procedures, and defenses that apply to the modification of an order issued by a tribunal of this state, and the order may be enforced and satisfied in the same manner.

(c) A tribunal in Georgia may not modify any aspect of a child support order that may not be modified under the law of the issuing state, including the duration of the obligation of support. If two or more tribunals have issued child support orders for the same obligor and same child, the order that controls and must be so recognized under the provisions of Code Section 19-11-116 establishes the aspects of the support order which are nonmodifiable.

(d) In a proceeding to modify a child support order, the law of the state that is determined to have issued the initial controlling order governs the duration of the obligation of support. The obligor's fulfillment of the duty of support established by that order precludes imposition of a further obligation of support by a tribunal of Georgia.

(e) On issuance of an order by a tribunal of Georgia modifying a child support order issued in another state, the tribunal of Georgia becomes the tribunal having continuing, exclusive jurisdiction.

(f) Notwithstanding subsections (a) through (e) of this Code section and subsection (b) of Code Section 19-11-110, a tribunal of Georgia retains jurisdiction to modify an order issued by a tribunal of Georgia if:

(1) One party resides in another state; and

(2) The other party resides outside the United States.



§ 19-11-171. Recognition of modification by another tribunal

If a child support order issued by a tribunal in Georgia is modified by a tribunal of another state which assumed jurisdiction pursuant to this article, a tribunal of Georgia:

(1) May enforce its order that was modified only as to arrears and interest accruing before the modification;

(2) May provide appropriate relief for violations of its order which occurred before the effective date of the modification; and

(3) Shall recognize the modifying order of the other state, upon registration, for the purpose of enforcement.



§ 19-11-172. Jurisdiction; application of article

(a) If all of the parties who are individuals reside in Georgia and the child does not reside in the issuing state, a tribunal in Georgia has jurisdiction to enforce and to modify the issuing state's child support order in a proceeding to register that order.

(b) A tribunal in Georgia exercising jurisdiction as provided in this Code section shall apply the provisions of Parts 1 and 2 of this article and the procedural and substantive law of Georgia to the proceeding for enforcement or modification. Parts 3, 4, 5, 7, and 8 of this article do not apply.



§ 19-11-173. Filing requirement for modified order

Within 30 days after issuance of a modified child support order, the party obtaining the modification shall file a certified copy of the order with the issuing tribunal that had continuing, exclusive jurisdiction over the earlier order and in each tribunal in which the party knows the earlier order has been registered. A party who obtains the order and fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the modified order of the new tribunal having continuing, exclusive jurisdiction.



§ 19-11-174. Jurisdiction to modify child support order

(a) Except as otherwise provided in Code Section 19-11-184.6, if a foreign country lacks or refuses to exercise jurisdiction to modify its child support order pursuant to its laws, a tribunal of Georgia may assume jurisdiction to modify the child support order and bind all individuals subject to the personal jurisdiction of the tribunal whether the consent to modification of a child support order otherwise required of the individual pursuant to Code Section 19-11-170 has been given or whether the individual seeking modification is a resident of this state or of the foreign country.

(b) An order issued by a tribunal of this state modifying a foreign child support order pursuant to this Code section is the controlling order.



§ 19-11-175. Registration of foreign child support order

A party or support enforcement agency seeking to modify, or to modify and enforce, a foreign child support order not under the convention may register that order in this state under Code Sections 19-11-160 through 19-11-167 if the order has not been registered. A petition for modification may be filed at the same time as a request for registration, or at another time. The petition must specify the grounds for modification.






Part 7 - Determination of Parentage

§ 19-11-180. Definitions

As used in this part, the term:

(1) "Application" means a request under the convention by an obligee or obligor, or on behalf of a child, made through a central authority for assistance from another central authority.

(2) "Central authority" means the entity designated by the United States or a foreign country described in subparagraph (D) of paragraph (5) of Code Section 19-11-101 to perform the functions specified in the convention.

(3) "Convention support order" means a support order of a tribunal of a foreign country described in subparagraph (D) of paragraph (5) of Code Section 19-11-101.

(4) "Direct request" means a petition filed by an individual in a tribunal of Georgia in a proceeding involving an obligee, obligor, or child residing outside the United States.

(5) "Foreign central authority" means the entity designated by a foreign country described in subparagraph (D) of paragraph (5) of Code Section 19-11-101 to perform the functions specified in the convention.

(6) "Foreign support agreement":

(A) Means an agreement for support in a record that:

(i) Is enforceable as a support order in the country of origin;

(ii) Has been:

(I) Formally drawn up or registered as an authentic instrument by a foreign tribunal; or

(II) Authenticated by, or concluded, registered, or filed with, a foreign tribunal; and

(iii) May be reviewed and modified by a foreign tribunal; and

(B) Includes a maintenance arrangement or authentic instrument under the convention.

(7) "United States central authority" means the secretary of the United States Department of Health and Human Services.



§ 19-11-181. Applicability of part

This part applies only to a support proceeding under the convention. In such a proceeding, if a provision of this part is inconsistent with Parts 1 through 6 of this article, this part controls.



§ 19-11-182. Department of Human Services recognized as designated agency

The Department of Human Services is recognized as the agency designated by the United States central authority to perform specific functions under the convention.



§ 19-11-183. Duties of Department of Human Services; available support proceedings

(a) In a support proceeding under this part, the Department of Human Services shall:

(1) Transmit and receive applications; and

(2) Initiate or facilitate the institution of a proceeding regarding an application in a tribunal of Georgia.

(b) The following support proceedings are available to an obligee under the convention:

(1) Recognition or recognition and enforcement of a foreign support order;

(2) Enforcement of a support order issued or recognized in Georgia;

(3) Establishment of a support order if there is no existing order, including, if necessary, determination of parentage of a child;

(4) Establishment of a support order if recognition of a foreign support order is refused under paragraph (2), (4), or (9) of subsection (b) of Code Section 19-11-184.3;

(5) Modification of a support order of a tribunal of Georgia; and

(6) Modification of a support order of a tribunal of another state or a foreign country.

(c) The following support proceedings are available under the convention to an obligor against which there is an existing support order:

(1) Recognition of an order suspending or limiting enforcement of an existing support order of a tribunal of Georgia;

(2) Modification of a support order of a tribunal of Georgia; and

(3) Modification of a support order of a tribunal of another state or a foreign country.

(d) A tribunal of Georgia may not require security, bond, or deposit, however described, to guarantee the payment of costs and expenses in proceedings under the convention.



§ 19-11-184. Filing direct requests; entitlement to assistance; preference for simplified and expeditious processes

(a) A petitioner may file a direct request seeking establishment or modification of a support order or determination of parentage of a child. In the proceeding, the law of Georgia applies.

(b) A petitioner may file a direct request seeking recognition and enforcement of a support order or support agreement. In the proceeding, Code Sections 19-11-184.1 through 19-11-184.8 apply.

(c) In a direct request for recognition and enforcement of a convention support order or foreign support agreement:

(1) A security, bond, or deposit is not required to guarantee the payment of costs and expenses; and

(2) An obligee or obligor that in the issuing country has benefited from free legal assistance is entitled to benefit, at least to the same extent, from any free legal assistance provided for by the law of Georgia under the same circumstances.

(d) A petitioner filing a direct request is not entitled to assistance from the Department of Human Services.

(e) This part does not prevent the application of laws of Georgia that provide simplified, more expeditious rules regarding a direct request for recognition and enforcement of a foreign support order or foreign support agreement.



§ 19-11-184.1. Request for registration

(a) Except as otherwise provided in this part, a party who is an individual or a support enforcement agency seeking recognition of a convention support order shall register the order in this state as provided in Part 6 of this article.

(b) Notwithstanding Code Sections 19-11-130 and subsection (a) of Code Section 19-11-161, a request for registration of a convention support order must be accompanied by:

(1) A complete text of the support order or an abstract or extract of the support order drawn up by the issuing foreign tribunal, which may be in the form recommended by the Hague Conference on Private International Law;

(2) A record stating that the support order is enforceable in the issuing country;

(3) If the respondent did not appear and was not represented in the proceedings in the issuing country, a record attesting, as appropriate, either that the respondent had proper notice of the proceedings and an opportunity to be heard or that the respondent had proper notice of the support order and an opportunity to be heard in a challenge or appeal on fact or law before a tribunal;

(4) A record showing the amount of arrears, if any, and the date the amount was calculated;

(5) A record showing a requirement for automatic adjustment of the amount of support, if any, and the information necessary to make the appropriate calculations; and

(6) If necessary, a record showing the extent to which the applicant received free legal assistance in the issuing country.

(c) A request for registration of a convention support order may seek recognition and partial enforcement of the order.

(d) A tribunal of Georgia may vacate the registration of a convention support order without the filing of a contest under Code Section 19-11-184.2 only if, acting on its own motion, the tribunal finds that recognition and enforcement of the order would be manifestly incompatible with public policy.

(e) The tribunal shall promptly notify the parties of the registration or the order vacating the registration of a convention support order.



§ 19-11-184.2. Contest of registered convention support order

(a) Except as otherwise provided in this part, Code Sections 19-11-164 through 19-11-167 apply to a contest of a registered convention support order.

(b) A party contesting a registered convention support order shall file a contest not later than 30 days after notice of the registration, but if the contesting party does not reside in the United States, the contest must be filed not later than 60 days after notice of the registration.

(c) If the nonregistering party fails to contest the registered convention support order by the time specified in subsection (b) of this Code section, the order is enforceable.

(d) A contest of a registered convention support order may be based only on grounds set forth in Code Section 19-11-184.3. The contesting party bears the burden of proof.

(e) In a contest of a registered convention support order, a tribunal of Georgia:

(1) Is bound by the findings of fact on which the foreign tribunal based its jurisdiction; and

(2) May not review the merits of the order.

(f) A tribunal of Georgia deciding a contest of a registered convention support order shall promptly notify the parties of its decision.

(g) A challenge or appeal, if any, does not stay the enforcement of a convention support order unless there are exceptional circumstances.



§ 19-11-184.3. Grounds for refusal of recognition and enforcement of registered convention support order

(a) Except as otherwise provided in subsection (b) of this Code section, a tribunal of Georgia shall recognize and enforce a registered convention support order.

(b) The following grounds are the only grounds on which a tribunal of Georgia may refuse recognition and enforcement of a registered convention support order:

(1) Recognition and enforcement of the order is manifestly incompatible with public policy, including the failure of the issuing tribunal to observe minimum standards of due process, which include notice and an opportunity to be heard;

(2) The issuing tribunal lacked personal jurisdiction consistent with Code Section 19-11-110;

(3) The order is not enforceable in the issuing country;

(4) The order was obtained by fraud in connection with a matter of procedure;

(5) A record transmitted in accordance with Code Section 19-11-184.1 lacks authenticity or integrity;

(6) A proceeding between the same parties and having the same purpose is pending before a tribunal of Georgia and that proceeding was the first to be filed;

(7) The order is incompatible with a more recent support order involving the same parties and having the same purpose if the more recent support order is entitled to recognition and enforcement under this article in Georgia;

(8) Payment, to the extent alleged arrears have been paid in whole or in part;

(9) In a case in which the respondent neither appeared nor was represented in the proceeding in the issuing foreign country:

(A) If the law of that country provides for prior notice of proceedings, the respondent did not have proper notice of the proceedings and an opportunity to be heard; or

(B) If the law of that country does not provide for prior notice of the proceedings, the respondent did not have proper notice of the order and an opportunity to be heard in a challenge or appeal on fact or law before a tribunal; or

(10) The order was made in violation of Code Section 19-11-184.6.

(c) If a tribunal of Georgia does not recognize a convention support order under paragraph (2), (4), or (9) of subsection (b) of this Code section:

(1) The tribunal may not dismiss the proceeding without allowing a reasonable time for a party to request the establishment of a new convention support order; and

(2) The Department of Human Services shall take all appropriate measures to request a child support order for the obligee if the application for recognition and enforcement was received under Code Section 19-11-183.



§ 19-11-184.4. Option to enforce portions of convention support order.

If a tribunal of Georgia does not recognize and enforce a convention support order in its entirety, it shall enforce any severable part of the order. An application or direct request may seek recognition and partial enforcement of a convention support order.



§ 19-11-184.5. Recognition and enforcement of foreign support agreement

(a) Except as otherwise provided in subsections (c) and (d) of this Code section, a tribunal of Georgia shall recognize and enforce a foreign support agreement registered in this state.

(b) An application or direct request for recognition and enforcement of a foreign support agreement must be accompanied by:

(1) A complete text of the foreign support agreement; and

(2) A record stating that the foreign support agreement is enforceable as an order of support in the issuing country.

(c) A tribunal of Georgia may vacate the registration of a foreign support agreement only if, acting on its own motion, the tribunal finds that recognition and enforcement would be manifestly incompatible with public policy.

(d) In a contest of a foreign support agreement, a tribunal of Georgia may refuse recognition and enforcement of the agreement if it finds:

(1) Recognition and enforcement of the agreement is manifestly incompatible with public policy;

(2) The agreement was obtained by fraud or falsification;

(3) The agreement is incompatible with a support order involving the same parties and having the same purpose in this state, another state, or a foreign country if the support order is entitled to recognition and enforcement under this article in Georgia; or

(4) The record submitted under subsection (b) of this Code section lacks authenticity or integrity.

(e) A proceeding for recognition and enforcement of a foreign support agreement must be suspended during the pendency of a challenge to or appeal of the agreement before a tribunal of another state or a foreign country.



§ 19-11-184.6. Modification of convention child support order

(a) A tribunal of Georgia may not modify a convention child support order if the obligee remains a resident of the foreign country where the support order was issued unless:

(1) The obligee submits to the jurisdiction of a tribunal of Georgia, either expressly or by defending on the merits of the case without objecting to the jurisdiction at the first available opportunity; or

(2) The foreign tribunal lacks or refuses to exercise jurisdiction to modify its support order or issue a new support order.

(b) If a tribunal of Georgia does not modify a convention child support order because the order is not recognized in this state, subsection (c) of Code Section 19-11-184.3 applies.



§ 19-11-184.7. Personal information

Personal information gathered or transmitted under this part may be used only for the purposes for which it was gathered or transmitted.



§ 19-11-184.8. Language

A record filed with a tribunal of Georgia under this part must be in the original language and, if not in English, must be accompanied by an English translation verified by the translator.






Part 8 - Interstate Rendition

§ 19-11-185. "Governor" defined; authority

(a) For purposes of this part, the term "governor" includes an individual performing the functions of governor or the executive authority of a state covered by this article.

(b) The Governor of this state may:

(1) Demand that the governor of another state surrender an individual found in the other state who is charged criminally in this state with having failed to provide for the support of an obligee; or

(2) On the demand of the governor of another state, surrender an individual found in this state who is charged criminally in the other state with having failed to provide for the support of an obligee.

(c) A provision for extradition of individuals not inconsistent with this article applies to the demand even if the individual whose surrender is demanded was not in the demanding state when the crime was allegedly committed and has not fled therefrom.



§ 19-11-186. Prosecutor's duties upon request by governor; rendition

(a) Before making a demand that the governor of another state surrender an individual charged criminally in this state with having failed to provide for the support of an obligee, the Governor of this state may require a prosecutor of this state to demonstrate that at least 90 days previously the obligee had initiated proceedings for support pursuant to this article or that the proceeding would be of no avail.

(b) If, under this article or a law substantially similar to this article, the governor of another state makes a demand that the Governor of this state surrender an individual charged criminally in that state with having failed to provide for the support of a child or other individual to whom a duty of support is owed, the Governor of this state may require a prosecutor to investigate the demand and report whether a proceeding for support has been initiated or would be effective. If it appears that a proceeding would be effective but has not been initiated, the Governor of this state may delay honoring the demand for a reasonable time to permit the initiation of a proceeding.

(c) If a proceeding for support has been initiated and the individual whose rendition is demanded prevails, the Governor of this state may decline to honor the demand. If the petitioner prevails and the individual whose rendition is demanded is subject to a support order, the Governor of this state may decline to honor the demand if the individual is complying with the support order.






Part 9 - Miscellaneous Provisions

§ 19-11-190. Construction of article; uniformity

In applying and construing this article, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



§ 19-11-190.1. Effective date

This article applies to proceedings begun on or after July 1, 2013, to establish a support order or determine parentage of a child or to register, recognize, enforce, or modify a prior support order, determination, or agreement, whenever issued or entered.



§ 19-11-191. Severability

If any provision of this article or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this article which can be given effect without the invalid provision or application, and to this end the provisions of this article are severable.












Chapter 12 - Change of Name

§ 19-12-1. Petition for name change; notice of filing; consent of minor's parents or guardian; service on parents or guardian; time of hearing; judgment; clerk's fees

(a) Any person desirous of changing his name or the name or names of his minor child or children may present a petition to the superior court of the county of his residence, setting forth fully and particularly the reasons why the change is asked, which petition shall be verified by the petitioner.

(b) Within seven days of the filing of the petition, the petitioner shall cause a notice of the filing, signed by him, to be published in the official legal organ of the county once a week for four weeks. The notice shall contain therein the name of the petitioner, the name of the person whose name is to be changed if different from that of the petitioner, the new name desired, the court in which the petition is pending, the date on which the petition was filed, and the right of any interested or affected party to appear and file objections.

(c) If the petition seeks to change the name of a minor child, the written consent of his parent or parents if they are living and have not abandoned the child, or the written consent of the child's guardian if both parents are dead or have abandoned the child, shall be filed with the petition, except that the written consent of a parent shall not be required if the parent has not contributed to the support of the child for a continuous period of five years or more immediately preceding the filing of the petition.

(d) In all cases, before a minor child's name may be changed, the parent or parents of the child shall be served with a copy of the petition. If the parent or parents reside within this state, service of the petition shall be made in person, except that if the location or address of the parent is unknown, service of the petition on the parent shall be made by publication as provided in this Code section. If the parent or parents reside outside this state, service of the petition on the parent or parents residing outside this state shall be made by certified mail or statutory overnight delivery if the address is known or by publication as provided in this Code section if the address is not known.

(e) Where a child resides with persons other than his parent or parents, a copy of the petition shall be served upon the person acting as guardian of the child in the same manner as service would be made on a parent.

(f) Upon the expiration of:

(1) Thirty days from the filing of the petition if the person whose name to be changed is an adult;

(2) Thirty days from the date of service upon the parent, parents, or guardian of a minor whose name is to be changed if the parent, parents, or guardian reside within this state; or

(3) Sixty days from the date of service upon the parent, parents, or guardian of a minor whose name is to be changed if either the parent, parents, or guardian reside outside the state and the petition is served by mail,

and after proof to the court of publication of the notice as required in this Code section is made, if no objection is filed, the court shall proceed at chambers at such date as the court shall fix to hear and determine all matters raised by the petition and to render final judgment or decree thereon. For such service, the clerk shall receive the fees prescribed in Code Section 15-6-77, relating to fees of clerks of the superior courts for civil cases.



§ 19-12-2. Hearing on objections to petition

If written objections are filed by any interested or affected party within the time limits specified in subsection (f) of Code Section 19-12-1, the court shall thereupon proceed to hear the matter at chambers.



§ 19-12-3. Certificate of change of name; use as evidence; form of certificate

(a) At any time after the entry of the final order of change of name, upon the request of the petitioner requesting the change of name, the clerk of the court granting the same shall issue to the petitioner a certificate of change of name, under the seal of the court, upon payment to the clerk of the fee provided in paragraph (4) of subsection (g) of Code Section 15-6-77. The certificate shall be received as evidence of the facts contained in the certificate.

(b) The certificate of change of name shall be in substantially the following form:

This is to certify that (name of petitioner) has obtained

final order of change of name in the Superior Court of

County, Georgia, on the day of , , as shown by the

records of the court.

The name (or names) of (full name prior to entry of the

final order of change of name) has (or have) been changed to

(full name after entry of the final order of change of

name).

Given under the hand and seal of said court, this the day of

, .

(Seal of court)

Clerk



§ 19-12-4. Change of name with fraudulent intent not authorized

Nothing contained in this chapter shall authorize any person to change his name with a view to deprive another fraudulently of any right under the law.






Chapter 13 - Family Violence

Article 1 - Granting of Relief by Superior Courts

§ 19-13-1. "Family violence" defined

As used in this article, the term "family violence" means the occurrence of one or more of the following acts between past or present spouses, persons who are parents of the same child, parents and children, stepparents and stepchildren, foster parents and foster children, or other persons living or formerly living in the same household:

(1) Any felony; or

(2) Commission of offenses of battery, simple battery, simple assault, assault, stalking, criminal damage to property, unlawful restraint, or criminal trespass.

The term "family violence" shall not be deemed to include reasonable discipline administered by a parent to a child in the form of corporal punishment, restraint, or detention.



§ 19-13-2. Jurisdiction of superior court

(a) Except for proceedings involving a nonresident respondent, the superior court of the county where the respondent resides shall have jurisdiction over all proceedings under this article.

(b) For proceedings under this article involving a nonresident respondent, the superior court where the petitioner resides or the superior court where an act involving family violence allegedly occurred shall have jurisdiction, where the act involving family violence meets the elements for personal jurisdiction provided for under paragraph (2) or (3) of Code Section 9-10-91.



§ 19-13-3. Filing of petition seeking relief from family violence; granting of temporary relief ex parte; hearing; dismissal of petition upon failure to hold hearing; procedural advice for victims

(a) A person who is not a minor may seek relief under this article by filing a petition with the superior court alleging one or more acts of family violence. A person who is not a minor may also seek relief on behalf of a minor by filing such a petition.

(b) Upon the filing of a verified petition in which the petitioner alleges with specific facts that probable cause exists to establish that family violence has occurred in the past and may occur in the future, the court may order such temporary relief ex parte as it deems necessary to protect the petitioner or a minor of the household from violence. If the court issues an ex parte order, a copy of the order shall be immediately furnished to the petitioner.

(c) Within ten days of the filing of the petition under this article or as soon as practical thereafter, but in no case later than 30 days after the filing of the petition, a hearing shall be held at which the petitioner must prove the allegations of the petition by a preponderance of the evidence as in other civil cases. In the event a hearing cannot be scheduled within the county where the case is pending within the 30 day period the same shall be scheduled and heard within any other county of that circuit. If a hearing is not held within 30 days, the petition shall stand dismissed unless the parties otherwise agree.

(d) Family violence shelter or social service agency staff members designated by the court may explain to all victims not represented by counsel the procedures for filling out and filing all forms and pleadings necessary for the presentation of their petition to the court. The clerk of the court may provide forms for petitions and pleadings to victims of family violence and to any other person designated by the superior court pursuant to this Code section as authorized to advise victims on filling out and filing such petitions and pleadings. The clerk shall not be required to provide assistance to persons in completing such forms or in presenting their case to the court. Any assistance provided pursuant to this Code section shall be performed without cost to the petitioners. The performance of such assistance shall not constitute the practice of law as defined in Code Section 15-19-51.



§ 19-13-4. Protective orders and consent agreements; contents; issuing copy of order to sheriff; expiration; enforcement

(a) The court may, upon the filing of a verified petition, grant any protective order or approve any consent agreement to bring about a cessation of acts of family violence. The court shall not have the authority to issue or approve mutual protective orders concerning paragraph (1), (2), (5), (9), or (11) of this subsection, or any combination thereof, unless the respondent has filed a verified petition as a counter petition pursuant to Code Section 19-13-3 no later than three days, not including Saturdays, Sundays, and legal holidays, prior to the hearing and the provisions of Code Section 19-13-3 have been satisfied. The orders or agreements may:

(1) Direct the respondent to refrain from such acts;

(2) Grant to a party possession of the residence or household of the parties and exclude the other party from the residence or household;

(3) Require a party to provide suitable alternate housing for a spouse, former spouse, or parent and the parties' child or children;

(4) Award temporary custody of minor children and establish temporary visitation rights;

(5) Order the eviction of a party from the residence or household and order assistance to the victim in returning to it, or order assistance in retrieving personal property of the victim if the respondent's eviction has not been ordered;

(6) Order either party to make payments for the support of a minor child as required by law;

(7) Order either party to make payments for the support of a spouse as required by law;

(8) Provide for possession of personal property of the parties;

(9) Order the respondent to refrain from harassing or interfering with the victim;

(10) Award costs and attorney's fees to either party; and

(11) Order the respondent to receive appropriate psychiatric or psychological services as a further measure to prevent the recurrence of family violence.

(b) A copy of the order shall be issued by the clerk of the superior court to the sheriff of the county wherein the order was entered and shall be retained by the sheriff as long as that order shall remain in effect.

(c) Any order granted under this Code section shall remain in effect for up to one year; provided, however, that upon the motion of a petitioner and notice to the respondent and after a hearing, the court in its discretion may convert a temporary order granted under this Code section to an order effective for not more than three years or to a permanent order.

(d) A protective order issued pursuant to this Code section shall apply and shall be effective throughout this state. It shall be the duty of every superior court and of every sheriff, every deputy sheriff, and every state, county, or municipal law enforcement officer within this state to enforce and carry out the terms of any valid protective order issued by any court under the provisions of this Code section.



§ 19-13-5. Supplemental nature of remedies provided by article

The remedies provided by this article are not exclusive but are additional to any other remedies provided by law.



§ 19-13-6. Penalties

A violation of an order issued pursuant to this article may be punished by an action for contempt or criminally punished as provided in Article 7 of Chapter 5 of Title 16.






Article 1A - Family Violence Intervention

§ 19-13-10. Definitions

As used in this article, the term:

(1) "Commission" means the State Commission on Family Violence.

(2) "Commissioner" means the commissioner of community supervision.

(3) "Department" means the Department of Community Supervision.

(4) "Family or household members" means past or present spouses, persons who are parents of the same child, or other persons living or formerly living in the same household.

(5) "Family violence" means the commission of the offenses of battery, simple battery, simple assault, assault, stalking, criminal damage to property, or criminal trespass between family or household members.

(6) "Family violence intervention program" or "program" means any program that is certified by the Department of Community Supervision pursuant to Code Section 19-13-14 and designed to rehabilitate family violence offenders. Such term shall include, but shall not be limited to, batterer intervention programs, anger management programs, anger counseling, family problem resolution, and violence therapy.



§ 19-13-11. Fee for certification application; valid period of certification

In carrying out the purpose of this article, the department shall charge a fee for the consideration of applications for certification of family violence intervention programs and instructors. The amount of this fee shall be established by the commission and shall, as best as the commission shall determine, approximate the expense incurred by the department in consideration of an application. These certifications shall be valid for a period of two years unless suspended or revoked prior to the expiration of that time period.



§ 19-13-12.

Reserved.



§ 19-13-13. Administration and supervision of certification

(a) A program certified pursuant to this article shall be administered by the department. The department is authorized to promulgate, adopt, and enforce rules and regulations necessary to carry out this article, including, but not limited to, prescribing the form of applications, visiting program facilities, and investigating complaints.

(b) The department shall be responsible for the approval and certification of programs and staff. This responsibility includes the training for and monitoring of all programs under this article.



§ 19-13-14. Standards and requirements for course content; course operators; certification of programs; maintenance of list of certified programs

(a) The commission and the department shall establish standards and requirements concerning the content of courses, including, but not limited to, duration of courses, qualifications of instructors, program and certification fees, attendance requirements, and examinations. In order to be certified, a program shall meet the standards established by the commission and the department.

(b) Programs may be operated by any individual, partnership, corporation, association, civic group, club, county, municipality, board of education, school, or college or any public, private, or governmental entity.

(c) No official or employee, or his or her spouse, of the department or the State Board of Pardons or Paroles shall own, operate, instruct at, or be employed by a program except as provided by Code Section 19-13-15.

(d) The department is responsible for establishing requirements for the certification of programs. An applicant must meet the certification requirements promulgated by the department through standards established by the commission and the department. No program shall be approved unless the owner of the program agrees in writing to submit reports as required in the rules and regulations of the department and to allow the examination and audit of the books, records, and financial statements of the program or its authorized agent. No program will be certified unless the owner of the program agrees in writing to pay to the state, for the costs of administration, a fee as established by the commission, provided that nothing in this Code section shall be construed so as to allow the department to retain any funds required by the Constitution of this state to be paid into the state treasury; and provided, further, that the department shall comply with all provisions of Part 1 of Article 4 of Chapter 12 of Title 45, the "Budget Act," except Code Section 45-12-92, prior to expending any such miscellaneous funds. All programs operated by the department and the State Board of Pardons and Paroles shall be exempt from fee provisions relating to obtaining certification.

(e) The department has the authority to deny, suspend, or revoke a certificate under this article or to impose sanctions upon and discipline a program which is not complying with the rules and regulations set forth by the department. The department shall establish criteria to determine noncompliance with its rules and regulations, sanctions for noncompliance, and methods of appeal if certification is denied, suspended, or revoked.

(f) The department shall maintain a list of programs certified pursuant to this article and make the list available to the public and all courts.



§ 19-13-15. Cooperation with State Board of Pardons and Paroles

The department and the State Board of Pardons and Paroles may operate family violence intervention programs which meet the requirements of the department. The courts and the State Board of Pardons and Paroles may accept such programs in lieu of certified family violence intervention programs as defined in paragraph (6) of Code Section 19-13-10.



§ 19-13-16. Mandatory participation; cost for participation

(a) A court, in addition to imposing any penalty provided by law, when sentencing a defendant or revoking a defendant's probation for an offense involving family violence, or when imposing a protective order against family violence, shall order the defendant to participate in a family violence intervention program, whether a certified program pursuant to this article or a program operated pursuant to Code Section 19-13-15, unless the court determines and states on the record why participation in such a program is not appropriate.

(b) The State Board of Pardons and Paroles, for a violation of parole for an offense involving family violence, shall require the conditional releasee to participate in a family violence intervention program, whether a certified program pursuant to this article or a program operated pursuant to Code Section 19-13-15, unless the State Board of Pardons and Paroles determines why participation in such a program is not appropriate.

(c) Unless the defendant is indigent, the cost of the family violence intervention program as provided by this Code section shall be borne by the defendant. If the defendant is indigent, then the cost of the program shall be determined by a sliding scale based upon the defendant's ability to pay.



§ 19-13-17. Administrative fine

As an alternative to criminal or other civil enforcement, the commissioner or his or her designee, in order to enforce this article or any orders, rules, or regulations promulgated pursuant to this article, may issue an administrative fine not to exceed $1,000.00 for each violation, whenever that commissioner or his or her designee, after a hearing, determines that any person, firm, or corporation has violated any provision of this article or any order, rule, or regulation promulgated pursuant to this article. The hearing and any administrative review thereof shall be conducted in accordance with the procedures for contested cases under Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." Any person, firm, or corporation that has exhausted all administrative remedies available and that is aggrieved or adversely affected by a final order or action of the commissioner or his or her designee shall have the right of judicial review in accordance with Chapter 13 of Title 50. All fines collected or recovered by the commissioner under this Code section shall be remitted to the Office of the State Treasurer to the credit of the general fund of this state. The commissioner or his or her designee may file in the superior court (1) wherein the person under order resides; (2) if such person is a corporation, in the county wherein the corporation maintains its principal place of business; or (3) in the county wherein the violation occurred, a certified copy of a final order of the commissioner or his or her designee, whether unappealed from or affirmed upon appeal, whereupon the court shall render judgment in accordance with the judgment and notify the parties. The judgment shall have the same effect and proceedings in relation thereto shall thereafter be the same as though the judgment had been rendered in an action duly heard and determined by the court. The penalty prescribed in this Code section shall be concurrent, alternative, and cumulative with any and all other civil, criminal, or alternative rights, remedies, forfeitures, or penalties provided, allowed, or available to the commissioner or his or her designee with respect to any violation of this article or any order, rule, or regulation promulgated pursuant to this article.






Article 2 - Family Violence Shelters

§ 19-13-20. Definitions

As used in this article, the term:

(1) "Council" means the Criminal Justice Coordinating Council.

(2) "Family or household members" means spouses, parents and children, or other persons related by consanguinity or affinity and occupying a common domicile.

(3) "Family violence" means the occurrence of one of the following acts between family or household members who reside together:

(A) Attempting to cause or causing bodily injury or serious bodily injury with or without a deadly weapon; or

(B) By physical menace, placing another in fear of imminent serious bodily injury.

(4) "Family violence program" means any program whose primary stated purpose is to provide services to victims of family violence. A family violence program may be but is not required to be associated with a family violence shelter.

(5) "Family violence shelter" means a facility approved by the council for the purpose of receiving, on a temporary basis, persons who are subject to family violence. Family violence shelters are distinguished from shelters operated for detention or placement of children only, as provided in subsection (c) of Code Section 15-11-135 and subsection (a) of Code Section 15-11-504.



§ 19-13-21. Powers and duties of council

(a) It shall be the duty of the council:

(1) To establish minimum standards for an approved family violence shelter to enable such shelter to receive state funds;

(2) To receive applications for the development and establishment of family violence shelters;

(3) To approve or reject each application within 60 days of receipt of the application;

(4) To distribute funds to an approved shelter as funds become available;

(5) To fund other family violence programs as funds become available, provided that such programs meet standards established by the council; and

(6) To evaluate annually each family violence shelter for compliance with the minimum standards.

(b) Without using designated shelter funds, the council may:

(1) Formulate and conduct a research and evaluation program on family violence and cooperate with and assist and participate in programs of other properly qualified agencies, including any agency of the federal government, schools of medicine, hospitals, and clinics, in planning and conducting research on the prevention of family violence and the care, treatment, and rehabilitation of persons engaged in or subject to family violence;

(2) Serve as a clearing-house for information relating to family violence;

(3) Carry on educational programs on family violence for the benefit of the general public, persons engaged in or subject to family violence, professional persons, or others who care for or may be engaged in the care and treatment of persons engaged in or subject to family violence; and

(4) Enlist the assistance of public and voluntary health, education, welfare, and rehabilitation agencies in a concerted effort to prevent family violence and to treat persons engaged in or subject to family violence.



§ 19-13-22. Eligibility for licensing and funding; applying for licensing and funding; receiving and referral functions; shelters and programs; admission procedures; board of shelter

(a) In order to be approved and funded under this article, each shelter shall:

(1) Provide a facility which will serve as a shelter to receive or house persons who are family violence victims;

(2) Receive the periodic written endorsement of local law enforcement agencies;

(3) Receive a minimum of 25 percent of its funding from other sources. Contributions in kind, whether materials, commodities, transportation, office space, other types of facilities, or personal services, may be evaluated and counted as part of the required local funding; and

(4) Meet the minimum standards of the council for approving family violence shelters; provided, however, that facilities not receiving state funds shall not be required to be approved.

(b) The council shall provide procedures whereby local organizations may apply for approval and funding. Any local agency or organization may apply to participate.

(c) Each approved family violence shelter shall be designated to serve as a temporary receiving facility for the admission of persons subject to family violence. Each shelter shall refer such persons and their spouses to any public or private facility, service, or program providing treatment or rehabilitation services, including, but not limited to, the prevention of such violence and the care, treatment, and rehabilitation of persons engaged in or subject to family violence.

(d) Family violence shelters and family violence programs may be established throughout the state as private, local, state, or federal funds are available. Any county or municipality in this state is authorized to make grants of county or municipal funds, respectively, to any family violence center approved as such in accordance with the minimum standards of the council.

(e) The family violence shelters shall establish procedures pursuant to which persons subject to family violence may seek admission to these shelters on a voluntary basis.

(f) Each family violence shelter shall have a board composed of at least three citizens, one of whom shall be a member of a local, municipal, or county law enforcement agency.



§ 19-13-23. Confidentiality of location of family violence shelter; exceptions

(a) Any person who knowingly publishes, disseminates, or otherwise discloses the location of a family violence shelter is guilty of a misdemeanor.

(b) This Code section shall not apply to:

(1) Confidential communications between a client and his or her attorney; or

(2) Instances when such publication, dissemination, or disclosure is authorized by the director of the shelter.






Article 3 - State Commission on Family Violence

§ 19-13-30. State Commission on Family Violence

(a) The General Assembly finds and declares that violence in Georgia homes among family members accounts for many serious injuries, deaths, and extensive physical and emotional damage to children and adults. Family violence knows no economic or social barriers. The costs of family violence include misery and trauma for individuals and families and increased government spending for police services, criminal prosecutions, incarcerations, court personnel, foster care, public assistance, and juvenile corrections.

(b) The General Assembly has enacted comprehensive legislation addressing family violence, including provision for the issuance of temporary protective orders to protect individuals from violence. It has become evident that enforcement of these laws is inconsistent and an effective response to family violence will require a comprehensive community effort as well as coordination among the courts, prosecutors, law enforcement agencies, the correctional system, and public assistance and other service providers. The creation of a state commission and local task forces to combat family violence was highly recommended by the Georgia Commission on Gender Bias in the Judicial System.



§ 19-13-31. Commission created; comprehensive state plan for ending family violence; establishment of community task forces

There is created a State Commission on Family Violence which shall be responsible for developing a comprehensive state plan for ending family violence. This plan shall include the initiation, coordination, and oversight of the implementation of family violence laws and the establishment in each judicial circuit of a Community Task Force on Family Violence. These task forces shall be supported by and work in collaboration with the state commission. The commission shall be assigned for administrative purposes only, as set out in Code Section 50-4-3, to the Department of Community Supervision.



§ 19-13-32. Membership; terms; filling of vacancies; officers

(a) The State Commission on Family Violence shall consist of 37 members:

(1) Three ex officio members shall be the director of the Division of Family and Children Services of the Department of Human Services, the director of Women's Health Services in the Department of Public Health, and the Attorney General;

(2) Three members shall be members of the House of Representatives and shall be appointed by the Speaker of the House of Representatives;

(3) Three members shall be members of the Senate and shall be appointed by the President of the Senate;

(4) The remaining members shall be appointed by the Governor as follows:

(A) One judge from each judicial administrative district;

(B) Three advocates for battered women recommended by groups which have addressed the problem of family violence;

(C) One person with expertise and interest regarding family violence involving persons who are 60 years of age or older;

(D) One person with expertise and interest regarding family violence involving children; and

(E) One representative from each of the following:

(i) The Administrative Office of the Courts;

(ii) The Georgia Peace Officer Standards and Training Council;

(iii) The Georgia Association of Chiefs of Police;

(iv) The District Attorneys Association of Georgia;

(v) The State Board of Pardons and Paroles;

(vi) The Department of Community Supervision;

(vii) The Georgia Sheriffs' Association;

(viii) The Criminal Justice Coordinating Council;

(ix) The Solicitors Association of Georgia;

(x) The legal aid community;

(xi) The academic community;

(xii) Men Stopping Violence; and

(xiii) A former victim of domestic violence.

(b) The Governor, Speaker of the House, and President of the Senate shall appoint individuals who are specially qualified to serve on the commission by reason of their experience and knowledge of family violence issues.

(c) Members serving on July 1, 1996, or persons appointed to complete the unexpired terms of members serving on July 1, 1996, shall complete the terms for which they were appointed. The term of appointment shall be three years for initial successors to members appointed in accordance with the following provisions of subsection (a) of this Code section: paragraph (2) and divisions (ii), (iv), (vi), (viii), (x), and (xii) of subparagraph (E) of paragraph (4). The term of appointment shall be three years for the initial members appointed in accordance with subparagraphs (a)(4)(C) and (a)(4)(D) of this Code section. Initial successors to judicial members appointed to represent even-numbered judicial administrative districts shall be appointed for terms of three years. Two of the initial successors for members appointed in accordance with subparagraph (a)(4)(B) this Code section shall be appointed for terms of three years. The term of appointment shall be two years for initial successors to all other members except those serving ex officio. The letter of appointment shall set out the term for which each member is appointed. Thereafter, each member shall be appointed for a term of two years, and no member may serve more than two consecutive terms. Each member shall serve until the date his or her successor is appointed. All vacancies shall be filled for the unexpired term by an appointee of the original appointing official.

(d) The commission shall elect a chairperson, vice chairperson, and a secretary from among its members for terms of two years, and any member shall be eligible for successive election to such office by the commission.



§ 19-13-33. Meetings; quorum; reimbursement for expenses

(a) The commission shall hold regular meetings at least once every calendar quarter. Special meetings may be called by the chairperson or a majority of the members of the commission. The commission shall meet at such times and at such designated places in the state as it may determine.

(b) A quorum for transacting business shall be determined by the members of the commission.

(c) The members of the commission may be reimbursed for expenses incurred while conducting the business of the commission from public or private grants, devises, or bequests received by the commission.



§ 19-13-34. Powers and duties of commission

(a) The commission shall have the following duties:

(1) To study and evaluate the needs, priorities, programs, policies, and accessibility of services relating to family violence throughout this state;

(2) To evaluate and monitor the adequacy and effectiveness of existing family violence laws, including the response of the present civil and criminal legal systems;

(3) To initiate and coordinate the development of family violence legislation, as necessary;

(4) To monitor the implementation and enforcement of laws, regulations, and protocols concerning family violence;

(5) To make recommendations for education and training to ensure that all citizens and service providers, including but not limited to members of the judiciary, law enforcement personnel, and prosecuting attorneys, are aware of needs relating to family violence and of services available;

(6) To develop models for community task forces on family violence;

(7) To provide training and continuing education on the dynamics of family violence to members of the commission where appropriate and necessary;

(8) To report annually to the General Assembly during its existence; and

(9) To develop standards to be utilized by the Department of Community Supervision in the certification and regulation of family violence intervention programs.

(b) The commission shall have the following powers:

(1) To write and disseminate reports and recommendations concerning family violence to the Governor, the General Assembly, and the community;

(2) To accept public or private grants, devises, and bequests;

(3) To enter into all contracts or agreements necessary or incidental to the performance of its duties; and

(4) To hold meetings and public hearings and to conduct studies, collect data, or take any other action the commission deems necessary to fulfill its responsibilities.



§ 19-13-35. Termination provisions

Repealed by Ga. L. 2009, p. 453, § 1-18/HB 228, effective July 1, 2009.






Article 4 - Protective Order Registry

§ 19-13-50. Short title

This article shall be known and may be cited as the "Protective Order Registry Act."



§ 19-13-51. Definitions

As used in this article, the term:

(1) "Court" means judges in the classes of courts identified in Title 15 and any other person while acting as such a judge pursuant to designation as otherwise authorized by law.

(2) "Foreign court" means a court of competent jurisdiction in any state other than this state or any territory or tribal jurisdiction in the United States.

(3) "Foreign protective order" means any temporary order of protection, order of protection, restraining order, injunction, pretrial release order, or sentencing order that prohibits contact, acts of family violence, or stalking issued by a foreign court.

(4) "Law enforcement officer" means any agent or officer of this state, or a political subdivision or municipality thereof, who, as a full-time or part-time employee, is vested either expressly by law or by virtue of public employment or service with authority to enforce the criminal or traffic laws and whose duties include the preservation of public order, the protection of life and property, or the prevention, detection, or investigation of crime. Such term also includes the following: state or local officer, sheriff, deputy sheriff, dispatcher, 9-1-1 operator, police officer, prosecuting attorney, member of the State Board of Pardons and Paroles, a hearing officer of the State Board of Pardons and Paroles, and a community supervision officer of the Department of Community Supervision.

(5) "Modification" means any amendment, dismissal, or continuance.

(6) "Prosecuting attorney" means each attorney elected to represent a judicial circuit in this state and any assistant or deputy district attorney, or solicitor, in each judicial circuit in this state.

(7) "Protective order" means:

(A) An ex parte, temporary, six-month, permanent, restraining, pretrial release, or sentencing order issued by a judge in this state that prohibits contact or that is pursuant to Article 7 of Chapter 5 of Title 16 or this chapter; and

(B) A foreign protective order.

(8) "Registry" means the Georgia Protective Order Registry.



§ 19-13-52. Purpose of registry; maintenance; access to information; linking to National Crime Information Center Network

(a) The Georgia Protective Order Registry shall be created to serve as a state-wide, centralized data base for the collection of protective orders. The registry is intended to enhance victim safety by providing law enforcement officers, prosecuting attorneys, and the courts access to protective orders issued by the courts of this state and foreign courts 24 hours of the day and seven days of the week. Access to the registry is intended to aid law enforcement officers, prosecuting attorneys, and the courts in the enforcement of protective orders and the protection to victims.

(b) The registry shall be maintained by the Georgia Crime Information Center. The Georgia Commission on Family Violence may consult with the Georgia Crime Information Center regarding the effectiveness of the registry in enhancing the safety of victims.

(c) The registry shall include a complete and systematic record and index of all protective orders and modifications thereof. Law enforcement officers and the courts shall have access to the registry.

(d) The registry shall be linked to the National Crime Information Center Network, and protective orders or modifications thereof entered in the registry shall be immediately transmitted to such network.



§ 19-13-53. Standardized forms; timing of transmission of information and data entry; responsibility of sheriff's office

(a) The courts of this state shall use a standardized form or forms for the issuance of any protective order. The form or forms shall be promulgated by the Uniform Superior Court Rules. The standardized form or forms for protective orders shall be in conformity with the provisions of this Code, shall be subject to the approval of the Georgia Crime Information Center and the Georgia Superior Court Clerks' Cooperative Authority as to form and format, and shall contain, at a minimum, all information required for entry of protective orders into the registry and the National Crime Information Center Protection Order File. The Administrative Office of the Courts shall distribute the forms. A court may modify the standardized form to comply with the court's application of the law and facts to an individual case. The form or forms shall contain, at a minimum, all information that is required for entry of protective orders into the registry and the National Crime Information Center Protection Order file.

(b) The clerk of the issuing court shall electronically transmit a copy of the protective order or modification thereof to the registry as expeditiously as possible but no later than by the end of the next business day after the order is filed with the clerk of court. In the event of electronic failure, the clerk of court shall immediately notify the Georgia Crime Information Center which shall authorize an alternative method of transmitting the protective order or modification thereof to the registry.

(c) The Georgia Crime Information Center shall ensure that any protective order or modification thereof is entered in the registry within 24 hours of receipt of the protective order or modification thereof from the clerk of court. The inability to enter information for all data fields in the registry shall not delay the entry of available information.

(d) The sheriff's department shall be responsible for the validation of all National Crime Information Center protective order entries made on its behalf by the superior court clerk's office in accordance with the validation steps established by the Georgia Crime Information Center and the National Crime Information Center. All registry entries shall be validated in accordance with the file retention schedule established by the National Crime Information Center. The sheriff shall respond to and confirm "HIT" confirmation requests based upon the records maintained in the sheriff's office.

(e) The entry of a protective order in the registry shall not be a prerequisite for enforcement of a protective order.



§ 19-13-54. Foreign protective orders

(a) A petitioner who obtains a foreign protective order may file that order by filing a certified copy of the foreign protective order with any clerk of court of the superior court in this state.

(b) Filing shall be without fee or cost.

(c) The clerk of court shall provide the petitioner with a receipt bearing proof of submission of the foreign protective order for entry in the registry.

(d) The clerk of court shall transmit to the registry a copy of the foreign protective order in the same manner as provided in Code Section 19-13-53.

(e) Foreign protective orders shall not be required to be contained on a standardized form or forms in order to be entered in the registry.

(f) Filing and registry of the foreign protective order in the registry shall not be prerequisites for enforcement of the foreign protective order in this state.



§ 19-13-55. Confidential nature of information in registry

Any individual, agency, or court which obtains information from the registry shall keep such information or parts thereof confidential, and shall not disseminate or disclose such information, or parts thereof, except as authorized in this article or otherwise by law. Violation of this Code section shall be a misdemeanor.



§ 19-13-56. Liability of court or law enforcement personnel

(a) The state and any local or state law enforcement officer, court official, or official of the registry shall be held harmless for any delay or failure to file a protective order or modification thereof, to transmit information contained in a protective order or modification thereof, or to enter such information in the registry.

(b) The state and any local or state law enforcement officer, court official, or official of the registry shall be held harmless for acting in reliance upon information registered in the registry or information received for the purpose of entry in the registry.









Chapter 14 - Trust Fund

Article 1 - Children's Trust Fund Commission

§ 19-14-1. Transfer of functions, duties, and personnel of State Children's Trust Fund Commission to Governor's Office for Children and Families

The functions and duties of the State Children's Trust Fund Commission are hereby transferred to the Governor's Office for Children and Families effective July 1, 2008. All action taken by the State Children's Trust Fund Commission prior to that date shall be considered valid, and the Governor's Office for Children and Families shall as of July 1, 2008, assume all ongoing and continuing obligations of the Children's Trust Fund Commission. All personnel, supplies, records, materials, furniture, furnishings, books, equipment, and services of the Children's Trust Fund Commission shall be transferred to the office on July 1, 2008.






Article 2 - Children's Trust Fund

§ 19-14-20. Creation

The State Children's Trust Fund is created as a separate fund in the state treasury. The fund shall be expended only as provided in this chapter and in Part 1 of Article 6 of Chapter 5 of Title 49, and the State Children's Trust Fund shall continue in existence until repealed by the legislature.



§ 19-14-21. Source of funds

The state treasurer shall credit to the trust fund all amounts appropriated or donated to such trust fund. All funds appropriated to or otherwise paid into the trust fund shall be presumptively concluded to have been committed to the purpose for which they have been appropriated or paid and shall not lapse.



§ 19-14-22. Investments; interest

The state treasurer shall invest trust fund money in the same manner in which state funds are invested as authorized by the State Depository Board pursuant to Article 3 of Chapter 17 of Title 50. Interest earned by trust fund money shall be accounted for separately and shall be credited to the trust fund to be disbursed as other moneys in the trust fund.



§ 19-14-23. Issuance of warrants

Disbursements made pursuant to Code Section 49-5-135 shall be paid out of the Children's Trust Fund in the state treasury by warrant of the Governor.









Chapter 15 - Child Abuse

§ 19-15-1. Definitions

As used in this chapter, the term:

(1) "Abused" means subjected to child abuse.

(2) "Child" means any person under 18 years of age.

(3) "Child abuse" means:

(A) Physical injury or death inflicted upon a child by a parent or caretaker thereof by other than accidental means; provided, however, that physical forms of discipline may be used as long as there is no physical injury to the child;

(B) Neglect or exploitation of a child by a parent or caretaker thereof;

(C) Sexual abuse of a child; or

(D) Sexual exploitation of a child.

(4) "Child advocacy center" means an entity which is operated for the purposes of investigating known or suspected child abuse and treating a child or a family that is the subject of a report of child abuse and which:

(A) Has been created and supported through one or more intracommunity compacts between such center and:

(i) One or more law enforcement agencies within this state; any other state; the United States, including its territories, possessions, and dominions; or a foreign nation;

(ii) The office of the district attorney, Attorney General, or United States Attorney General;

(iii) A legally mandated public or private child protective agency within this state; any other state; the United States, including its territories, possessions, and dominions; or a foreign nation;

(iv) A mental health board within this state; any other state; the United States, including its territories, possessions, and dominions; or a foreign nation; or

(v) A community health service board within this state; any other state; the United States, including its territories, possessions, and dominions; or a foreign nation; and

(B) Has been approved by a protocol committee.

(5) "Child protection professional" means any person who is employed by the state or a political subdivision of the state as a law enforcement officer, school teacher, school administrator, or school counselor or who is employed to render services to children by the Department of Public Health, the Department of Behavioral Health and Developmental Disabilities, or the Department of Human Services or any county board of health, community service board, or county department of family and children services.

(6) "Investigation" in the context of child death includes all of the following:

(A) A post-mortem examination which may be limited to an external examination or may include an autopsy;

(B) An inquiry by law enforcement agencies having jurisdiction into the circumstances of the death, including a scene investigation and interview with the child's parents, guardian, or caretaker and the person who reported the child's death; and

(C) A review of information regarding the child and family from relevant agencies, professionals, and providers of medical care.

(7) "Panel" means the Georgia Child Fatality Review Panel established pursuant to Code Section 19-15-4.

(8) "Protocol committee" means a multidisciplinary, multiagency committee established pursuant to Code Section 19-15-2.

(9) "Report" means a standardized form designated by the panel which is required for collecting data on child fatalities reviewed by local child fatality review committees.

(10) "Review committee" means a multidisciplinary, multiagency child fatality review committee established for a county or circuit pursuant to Code Section 19-15-3.

(11) "Sexual abuse" means a person's employing, using, persuading, inducing, enticing, or coercing any minor who is not such person's spouse to engage in any act which involves:

(A) Sexual intercourse, including genital-genital, oral-genital, anal-genital, or oral-anal, whether between persons of the same or opposite sex;

(B) Bestiality;

(C) Masturbation;

(D) Lewd exhibition of the genitals or pubic area of any person;

(E) Flagellation or torture by or upon a person who is nude;

(F) Condition of being fettered, bound, or otherwise physically restrained on the part of a person who is nude;

(G) Physical contact in an act of apparent sexual stimulation or gratification with any person's clothed or unclothed genitals, pubic area, or buttocks or with a female's clothed or unclothed breasts;

(H) Defecation or urination for the purpose of sexual stimulation; or

(I) Penetration of the vagina or rectum by any object except when done as part of a recognized medical procedure.

Sexual abuse shall include consensual sex acts when the sex acts are between minors if any individual is less than 14 years of age; provided, however, that it shall not include consensual sex acts when the sex acts are between a minor and an adult who is not more than four years older than the minor. This provision shall not be deemed or construed to repeal any law concerning the age or capacity to consent.

(12) "Sexual exploitation" means conduct by any person who allows, permits, encourages, or requires a child to engage in:

(A) Prostitution, as defined in Code Section 16-6-9; or

(B) Sexually explicit conduct for the purpose of producing any visual or print medium depicting such conduct, as defined in Code Section 16-12-100.



§ 19-15-2. Protocol committee on child abuse; written protocol; training of members; written sexual abuse and exploitation protocol

(a) Except as provided in paragraph (3) of subsection (b) of this Code section, each county shall be required to establish a protocol for the investigation and prosecution of alleged cases of child abuse as provided in this Code section.

(b) (1) The chief superior court judge of the circuit in which the county is located shall establish a protocol committee as provided in subsection (c) of this Code section and shall appoint an interim chairperson who shall preside over the first meeting, and the chief superior court judge shall appoint persons to fill any vacancies on the protocol committee.

(2) After the establishment of a protocol committee, the committee members shall elect a chairperson from the protocol committee's membership. The protocol committee shall be charged with developing local protocols for the investigation and prosecution of alleged cases of child abuse.

(3) When a judicial circuit is composed of more than one county, the protocol committee shall determine if it shall be established for each county in the judicial circuit or if it will serve all of the counties within the judicial circuit.

(c) (1) Each of the following individuals, agencies, and entities shall designate a representative to serve on a protocol committee established pursuant to paragraph (1) of subsection (b) of this Code section:

(A) The sheriff;

(B) The county department of family and children services;

(C) The district attorney for the judicial circuit;

(D) The presiding juvenile court judge;

(E) The chief magistrate;

(F) The county board of education;

(G) The county mental health organization;

(H) The chief of police of a county in counties which have a county police department;

(I) The chief of police of the largest municipality in the county;

(J) The county public health department; and

(K) The coroner or county medical examiner.

(2) Each of the following individuals, agencies, and entities shall designate a representative to serve on a protocol committee established pursuant to paragraph (3) of subsection (b) of this Code section:

(A) The sheriff of each county in the judicial circuit;

(B) The county department of family and children services of each county in the judicial circuit;

(C) The district attorney for the judicial circuit;

(D) The presiding juvenile court judge of each county in the judicial circuit;

(E) The chief magistrate of each county in the judicial circuit;

(F) Each board of education in the judicial circuit;

(G) The county mental health organization of each county in the judicial circuit;

(H) The chief of police of each county in the judicial circuit, if any;

(I) The chief of police of the largest municipality in the judicial circuit;

(J) The county public health department of each county in the judicial circuit; and

(K) The coroner or county medical examiner of each county in the judicial circuit.

(3) A representative of a local child advocacy center shall serve on a protocol committee established under paragraph (1) or (3) of subsection (b) of this Code section if one exists in such location.

(4) A representative of a sexual assault center shall serve on a protocol committee established under paragraph (1) or (3) of subsection (b) of this Code section if one exists in such location.

(5) In addition to the representatives serving on the protocol committee as provided for in paragraphs (1) through (4) of this subsection, the chief superior court judge shall designate a representative from a local citizen or advocacy group which focuses on child abuse awareness and prevention to serve on such protocol committee.

(6) If any designated agency fails to carry out its duties relating to participation on the protocol committee, the chief superior court judge of the circuit may issue an order requiring the participation of such agency. Failure to comply with such order shall be cause for punishment as for contempt of court.

(d) Each protocol committee chairperson shall be responsible for ensuring that written protocol procedures are followed by all agencies. Such person may be independent of agencies listed in paragraph (1) of subsection (c) of this Code section. The protocol committee may appoint such additional members as necessary and proper to accomplish the purposes of the protocol committee.

(e) The protocol committee shall adopt a written protocol which shall be filed with the Division of Family and Children Services of the Department of Human Services and the Office of the Child Advocate for the Protection of Children, a copy of which shall be furnished to each agency in the county handling the cases of abused children. The protocol shall be a written document outlining in detail the procedures to be used in investigating and prosecuting cases arising from alleged child abuse and the methods to be used in coordinating treatment programs for the perpetrator, the family, and the child. The protocol shall also outline procedures to be used when child abuse occurs in a household where there is violence between past or present spouses, persons who are parents of the same child, parents and children, stepparents and stepchildren, foster parents and foster children, or other persons living or formerly living in the same household. The protocol adopted shall not be inconsistent with the policies and procedures of the Division of Family and Children Services of the Department of Human Services.

(f) The purpose of the protocol shall be to ensure coordination and cooperation between all agencies involved in a child abuse case so as to increase the efficiency of all agencies handling such cases, to minimize the stress created for the allegedly abused child by the legal and investigatory process, and to ensure that more effective treatment is provided for the perpetrator, the family, and the child, including counseling.

(g) Upon completion of the writing of the protocol, the protocol committee shall continue in existence and shall meet at least semiannually for the purpose of evaluating the effectiveness of the protocol and appropriately modifying and updating the same. The protocol committee shall file the updated protocol with the Division of Family and Children Services of the Department of Human Services and the Office of the Child Advocate for the Protection of Children not later than the first day of September each year.

(h) Each protocol committee shall adopt or amend its written protocol to specify the circumstances under which law enforcement officers shall and shall not be required to accompany investigators from the county department of family and children services when these investigators investigate reports of child abuse. In determining when law enforcement officers shall and shall not accompany investigators, the protocol committee shall consider the need to protect the alleged victim and the need to preserve the confidentiality of the report. Each protocol committee shall establish joint work efforts between the law enforcement and investigative agencies in child abuse investigations. The adoption or amendment of the protocol shall also describe measures which can be taken within the county or circuit, as the case may be, to prevent child abuse and shall be filed with and furnished to the same entities with or to which an original protocol is required to be filed or furnished. The protocol shall be further amended to specify procedures to be adopted by the protocol committee to ensure that written protocol procedures are followed.

(i) The protocol committee shall issue a report no later than the first day of July each year. Such report shall evaluate the extent to which investigations of child abuse during the 12 months prior to the report have complied with the protocols of the protocol committee, recommend measures to improve compliance, and describe which measures taken within the county or circuit, as the case may be, to prevent child abuse have been successful. The report shall be transmitted to the county governing authority, the fall term grand jury of the judicial circuit, the Office of the Child Advocate for the Protection of Children, and the chief superior court judge of the circuit.

(j) Each member of each protocol committee shall receive appropriate training within 12 months after his or her appointment. The Office of the Child Advocate for the Protection of Children shall provide such training.

(k) The protocol committee shall include a written sexual abuse and sexual exploitation section within its protocol which shall be filed with the Division of Family and Children Services of the Department of Human Services and the Office of the Child Advocate for the Protection of Children, a copy of which shall be furnished to each agency in the county handling the cases of sexually abused or exploited children. The sexual abuse and sexual exploitation section of the protocol shall outline in detail the procedures to be used in investigating and prosecuting cases arising from alleged sexual abuse and sexual exploitation and the procedures to be followed concerning the obtainment of and payment for sexual assault examinations. The sexual abuse and sexual exploitation section of the protocol shall be consistent with the policies and procedures of the Division of Family and Children Services of the Department of Human Services. The sexual abuse and sexual exploitation section of the protocol is not intended to, does not, and may not be relied upon to create any rights, substantive or procedural, enforceable at law by any party in any matter civil or criminal. Such section of the protocol shall not limit or otherwise restrict a prosecuting attorney in the exercise of his or her discretion nor in the exercise of any otherwise lawful litigative prerogatives.



§ 19-15-3. County review committee; chairperson; eligible deaths for review; notification to coroner; reporting to chairperson; committee review

(a) (1) Each county shall establish a local review committee as provided in this Code section. The review committee shall be charged with reviewing all deaths as set forth in subsection (e) of this Code section to determine manner and cause of death and if the death was preventable. The chief superior court judge of the circuit in which the county is located shall establish a review committee composed of, but not limited to, the following members:

(A) The county medical examiner or coroner;

(B) The district attorney or his or her designee;

(C) A county department of family and children services representative;

(D) A local law enforcement representative;

(E) The sheriff or county police chief or his or her designee;

(F) A juvenile court representative;

(G) A county public health department representative; and

(H) A county mental health representative.

(2) The district attorney or his or her designee shall serve as the chairperson to preside over all meetings.

(b) Review committee members shall recommend whether to establish a review committee for that county alone or establish a review committee with and for the counties within that judicial circuit.

(c) The chief superior court judge shall appoint persons to fill any vacancies on the review committee should the membership fail to do so.

(d) If any designated agency fails to carry out its duties relating to participation on the review committee, the chief superior court judge of the circuit or any superior court judge who is a member of the panel shall issue an order requiring the participation of such agency. Failure to comply with such order shall be cause for punishment as for contempt of court.

(e) Deaths eligible for review by review committees are all deaths of children ages birth through 17 as a result of:

(1) Sudden Infant Death Syndrome;

(2) Any unexpected or unexplained conditions;

(3) Unintentional injuries;

(4) Intentional injuries;

(5) Sudden death when the child is in apparent good health;

(6) Any manner that is suspicious or unusual;

(7) Medical conditions when unattended by a physician. For the purpose of this paragraph, no person shall be deemed to have died unattended when the death occurred while the person was a patient of a hospice licensed under Article 9 of Chapter 7 of Title 31;

(8) Serving as an inmate of a state hospital or a state, county, or city penal institution; or

(9) Child abuse.

(f) It shall be the duty of any law enforcement officer, medical personnel, or other person having knowledge of the death of a child to immediately notify the coroner or medical examiner of the county wherein the body is found or death occurs.

(g) If the death of a child occurs outside the child's county of residence, it shall be the duty of the medical examiner or coroner in the county where the child died to notify the medical examiner or coroner in the county of the child's residence. It shall be the duty of such medical examiner or coroner to provide the protocol committee of the county of such child's residence with copies of all information and reports required by subsections (i) and (j) of this Code section.

(h) When a county medical examiner or coroner receives a report regarding the death of any child, he or she shall within 48 hours of the death notify the chairperson of the review committee for the county or circuit in which such child resided at the time of death.

(i) The coroner or county medical examiner shall review the findings regarding the cause and manner of death for each child death report received and respond as follows:

(1) If the death does not meet the criteria for review pursuant to subsection (e) of this Code section, the coroner or county medical examiner shall sign the form designated by the panel stating that the death does not meet the criteria for review. He or she shall forward the form and findings, within seven days of the child's death, to the chairperson of the review committee for the county or circuit of the child's residence; or

(2) If the death meets the criteria for review pursuant to subsection (e) of this Code section, the coroner or county medical examiner shall complete and sign the form designated by the panel stating the death meets the criteria for review. He or she shall forward the form and findings, within seven days of the child's death, to the chairperson of the review committee for the county or circuit of the child's residence.

(j) When the chairperson of a review committee receives a report from the coroner or medical examiner regarding the death of a child, such chairperson shall review the report and findings regarding the cause and manner of the child's death and respond as follows:

(1) If the report indicates the child's death does not meet the criteria for review and the chairperson agrees with this decision, the chairperson shall sign the form designated by the panel stating that the death does not meet the criteria for review. He or she shall forward the form and findings to the panel within seven days of receipt;

(2) If the report indicates the child's death does not meet the criteria for review and the chairperson disagrees with this decision, the chairperson shall follow the procedures for deaths to be reviewed pursuant to subsection (k) of this Code section;

(3) If the report indicates the child's death meets the criteria for review and the chairperson disagrees with this decision, the chairperson shall sign the form designated by the panel stating that the death does not meet the criteria for review. The chairperson shall also attach an explanation for this decision; or

(4) If the report indicates the child's death meets the criteria for review and the chairperson agrees with this decision, the chairperson shall follow the procedures for deaths to be reviewed pursuant to subsection (k) of this Code section.

(k) When a child's death meets the criteria for review, the chairperson shall convene the review committee within 30 days after receipt of the report for a meeting to review and investigate the cause and circumstances of the death. Review committee members shall provide information as specified in this subsection, except where otherwise protected by law:

(1) The providers of medical care and the medical examiner or coroner shall provide pertinent health and medical information regarding a child whose death is being reviewed by the review committee;

(2) State, county, or local government agencies shall provide all of the following data on forms designated by the panel for reporting child fatalities:

(A) Birth information for children who died at less than one year of age, including confidential information collected for medical and health use;

(B) Death information for children who have not reached their eighteenth birthday;

(C) Law enforcement investigative data, medical examiner or coroner investigative data, and parole and probation information and records;

(D) Medical care, including dental, mental, and prenatal health care; and

(E) Pertinent information from any social services agency that provided services to the child or family; and

(3) The review committee may obtain from any superior court judge of the county or circuit for which the review committee was created a subpoena to compel the production of documents or attendance of witnesses when that judge has made a finding that such documents or witnesses are necessary for the review committee's review. Service of, objection to, and enforcement of subpoenas authorized by this Code section shall be governed by the procedures set forth in Chapter 13 of Title 24. However, this Code section shall not modify or impair the privileged communications as provided by law except as otherwise provided in Code Section 19-7-5.

(4) Disclosure of protected health information pursuant to this subsection shall be considered to be for a law enforcement purpose, and the review committee shall be considered to be a law enforcement official within the meaning of the rules and regulations adopted pursuant to the federal Health Insurance Portability and Accountability Act of 1996. Disclosure of confidential or privileged matter to the review committee pursuant to this Code section shall not serve to destroy or in any way abridge the confidential or privileged character thereof, except for the purpose for which such disclosure is made.

(l) The review committee shall complete its review and prepare a report of the child's death within 20 days, weekends and holidays excluded, following the first meeting held after receipt of the county medical examiner or coroner's report. The review committee's report shall:

(1) State the circumstances leading up to death and cause of death;

(2) Detail any agency involvement prior to death, including the beginning and ending dates and kinds of services delivered, the reasons for initial agency activity, and the reasons for any termination of agency activities;

(3) State whether any agency services had been delivered to the family or child prior to the circumstances leading to the child's death;

(4) State whether court intervention had ever been sought;

(5) State whether there have been any acts or reports of violence between past or present spouses, persons who are parents of the same child, parents and children, stepparents and stepchildren, foster parents and foster children, or other persons living or formerly living in the same household;

(6) Conclude whether services or agency activities delivered prior to death were appropriate and whether the child's death could have been prevented;

(7) Make recommendations for possible prevention of future deaths of similar incidents for children who are at risk for such deaths; and

(8) Include other findings as requested by the panel.

(m) The review committee shall transmit a copy of its report within 15 days of completion to the panel.

(n) The review committee shall transmit a copy of its report within 15 days following its completion to the district attorney of the county or circuit for which the review committee was created if the report concluded that the child named therein died as a result of:

(1) Sudden Infant Death Syndrome when no autopsy was performed to confirm the diagnosis;

(2) Accidental death when it appears that the death could have been prevented through intervention or supervision;

(3) Any sexually transmitted disease;

(4) Medical causes which could have been prevented through intervention by an agency or by seeking medical treatment;

(5) Suicide of a child in custody or known to the Department of Human Services or when the finding of suicide is suspicious;

(6) Suspected or confirmed child abuse;

(7) Trauma to the head or body; or

(8) Homicide.

(o) Each review committee shall issue an annual report no later than the first day of July each year. The report shall:

(1) Specify the numbers of reports received by such review committee from a county medical examiner or coroner pursuant to subsection (h) of this Code section for the preceding calendar year;

(2) Specify the number of reports of child fatality reviews prepared by the review committee during such period;

(3) Be published at least once annually in the legal organ of the county or counties for which the review committee was established with the expense of such publication paid each by such county; and

(4) Be transmitted, no later than the fifteenth day of July each year, to the panel.



§ 19-15-4. Georgia Child Fatality Review Panel

(a) There is created the Georgia Child Fatality Review Panel. The panel shall oversee the local child fatality review process and report to the Governor on the incidence of child deaths with recommendations for prevention.

(b) The director of the Georgia Bureau of Investigation or his or her designee shall coordinate the work of the panel and shall provide such administrative and staff support to the panel as may be necessary to enable the panel to discharge its duties under this chapter. The panel shall be attached to the Division of Forensic Sciences of the Georgia Bureau of Investigation for administrative purposes, and its planning, policy, and budget functions shall be coordinated with those of the Division of Forensic Sciences of the Georgia Bureau of Investigation.

(c) The panel shall be composed as follows:

(1) One district attorney appointed by the Governor;

(2) One juvenile court judge appointed by the Governor;

(3) Two citizen members who are not employed by or officers of the state or any political subdivision thereof shall be appointed by the Governor, one of whom shall come from each of the following:

(A) A state-wide child abuse prevention organization; and

(B) A state-wide childhood injury prevention organization;

(4) One forensic pathologist appointed by the Governor;

(5) The chairperson of the Board of Human Services;

(6) The director of the Division of Family and Children Services of the Department of Human Services;

(7) The director of the Georgia Bureau of Investigation;

(8) The chairperson of the Criminal Justice Coordinating Council;

(9) A member of the Georgia Senate appointed by the Lieutenant Governor;

(10) A member of the Georgia House of Representatives appointed by the Speaker of the House of Representatives;

(11) A local law enforcement official appointed by the Governor;

(12) A superior court judge appointed by the Governor;

(13) A coroner appointed by the Governor;

(14) The Child Advocate for the Protection of Children;

(15) The commissioner of public health;

(16) The commissioner of behavioral health and developmental disabilities;

(17) A member of the State Board of Education appointed by the Governor; and

(18) The commissioner of early care and learning.

(d) The Governor shall appoint the chairperson of the panel.

(e)(1) All appointed members shall be appointed for terms of two years beginning on July 1 of the year appointed and shall serve until their respective successors are appointed and qualified.

(2) All ex officio members shall serve during the time such persons hold the offices or positions specified therein.

(3) Members of the General Assembly shall serve for terms of office concurrent with their terms of office as members of the General Assembly.

(4) Vacancies in the membership of the panel so appointed shall be filled in the same manner as the original appointment for the unexpired term of office.

(f) Members of the panel who are members of the General Assembly shall be compensated for service on the panel from legislative funds in the manner provided for service on interim study committees. Those members of the panel who are not state officials or employees shall receive from funds appropriated or otherwise available to the panel for their services on the panel the same daily expense and travel or mileage allowance authorized for members of the General Assembly for service on interim study committees. The members of the panel who are state officials or employees shall receive no additional compensation for their service on the panel but may be reimbursed for reasonable and necessary travel expenses which shall be payable from the department or agency of which such member is an employee or officer.

(g) The panel shall meet quarterly to review the reports of local review committees and shall meet when requested to do so by the Governor.

(h) The purpose of the panel is to recommend measures to decrease the incidence of child death by undertaking all of the following duties:

(1) Identify factors which place a child at risk for death;

(2) Collect and share information among state agencies which provide services to children and families or investigate child deaths;

(3) Make suggestions and recommendations to appropriate participating agencies regarding improving coordination of services and investigations;

(4) Identify trends relevant to unexpected or unexplained child death;

(5) Investigate the relationship, if any, between child deaths and violence between past or present spouses, persons who are parents of the same child, parents and children, stepparents and stepchildren, foster parents and foster children, or other persons living or formerly living in the same household;

(6) Review each report from local child fatality review committees. The chairperson may call a special meeting of the panel to review any report when the chairperson has concluded the report warrants expedited review and has been requested by the submitting local review committee to make such expedited review;

(7) Provide training and written materials to the local review committees to assist them in carrying out their duties. Such written materials shall include model protocols for the operation of the review committees;

(8) Develop a protocol for child fatality investigations and revise the protocol as needed;

(9) Monitor the operations of local review committees to determine training needs and service gaps. If the panel determines that changes to any statute, regulation, or policy is needed to decrease the risk of child death, it shall propose and recommend such changes in its annual report; and

(10) Develop and implement such procedures and policies as are necessary for its own operation.

(i) By January 1 of each calendar year, the panel shall submit a report to the Governor, the Lieutenant Governor, the Speaker of the House of Representatives, the chairperson of the Senate Judiciary Committee, and the chairperson of the House Committee on Judiciary regarding the prevalence and circumstances of child fatalities in this state; shall recommend measures to reduce such fatalities caused by other than natural causes; and shall address in the report the following issues:

(1) Whether the deaths could have been prevented;

(2) Whether the children were known to any state or local agency;

(3) The actions, if any, taken by any state or local agency or court;

(4) Whether agency or court intervention could have prevented their deaths;

(5) Whether policy, procedural, regulatory, or statutory changes are called for as a result of these findings; and

(6) Whether any referral should have been made to a law enforcement agency which was not made.

(j) The panel shall also establish procedures for the conduct of reviews by local review committees into deaths of children and may obtain the assistance of child protection professionals in establishing such procedures.

(k) The panel shall have the authority to obtain from any superior court judge of the county or circuit for which the matter is pending a subpoena to compel the production of documents or attendance of witnesses if the county multiagency child fatality review committee has not exercised its authority to subpoena the documents or witnesses as provided in paragraph (3) of subsection (k) of Code Section 19-15-3; provided, however, if a superior court judge has previously ruled that the records or witnesses are not necessary to the fatality review at issue, such finding shall be conclusive on the issuance of the subpoena.



§ 19-15-5. Meetings and proceedings of committees or subcommittees and panels

(a) A protocol committee or review committee in the exercise of its duties shall be closed to the public and shall not be subject to Chapter 14 of Title 50, relating to open meetings.

(b) The panel shall be open to the public as long as information identifying a deceased or abused child, any family member of the child, or alleged or suspected perpetrator of abuse upon the child is not disclosed during such meetings or proceedings, but the panel is authorized to close such meeting to the public when such identifying information is required to be disclosed to members of the panel in order for the panel to carry out its duties.



§ 19-15-6. Use of information and records of protocol committees, review committees, and panels

(a) Records and other documents which are made public records pursuant to any other provisions of law shall remain public records notwithstanding their being obtained, considered, or both, by a protocol committee, a review committee, or the panel.

(b) Notwithstanding any other provision of law to the contrary, reports of a review committee made pursuant to Code Section 19-15-3 and reports of the panel made pursuant to Code Section 19-15-4 shall be public records and shall be released to any person making a request therefor, but the protocol committee, review committee, or panel having possession of such records or reports shall only release them after expunging therefrom all information contained therein which would permit identifying the deceased or abused child, any family member of the child, any alleged or suspected perpetrator of abuse upon the child, or any reporter of suspected child abuse.

(c) Statistical compilations of data by a review committee or the panel based upon information received thereby and containing no information which would permit the identification of any person shall be public records.

(d) Members of a protocol committee, a review committee, or of the panel shall not disclose what transpires at any meeting other than one made public by Code Section 19-15-5 nor disclose any information the disclosure of which is prohibited by this Code section, except to carry out the purposes of this chapter. Any person who knowingly violates this subsection shall be guilty of a misdemeanor.

(e) A person who presents information to a protocol committee, a review committee, or the panel or who is a member of any such body shall not be questioned in any civil or criminal proceeding regarding such presentation or regarding opinions formed by or confidential information obtained by such person as a result of serving as a member of any such body. This subsection shall not be construed to prohibit any person from testifying regarding information obtained independently of a protocol committee, a review committee, or the panel. In any proceeding in which testimony of such a member is offered the court shall first determine the source of such witness's knowledge.

(f) Except as otherwise provided in this Code section, information acquired by and records of a protocol committee, a review committee, or the panel shall be confidential, shall not be disclosed, and shall not be subject to Article 4 of Chapter 18 of Title 50, relating to open records, or subject to subpoena, discovery, or introduction into evidence in any civil or criminal proceeding.

(g) A member of a protocol committee, a review committee, or the panel shall not be civilly liable or subject to criminal prosecution for any disclosure of information made by such member as authorized by this Code section.

(h) Members of the review committee, persons attending a review committee meeting, and persons who present information to a review committee may release information to such government agencies as is necessary for the purpose of carrying out assigned review committee duties.

(i) Notwithstanding any other provisions of law, information acquired by and documents, records, and reports of the panel and protocol committees and review committees applicable to a child who at the time of his or her death was in the custody of a state department or agency or foster parent shall not be confidential and shall be subject to Article 4 of Chapter 18 of Title 50, relating to open records.



§ 19-15-7. Construction of chapter

Nothing in this chapter shall be construed to authorize or require the inspection of any records or the release of any information if that inspection or release would result in the loss of any federal funds to the state.









Title 20 - Education

Chapter 1 - General Provisions

Article 1 - General Provisions

§ 20-1-1. Acceptance and adoption of annuity contracts of teachers hired from other Georgia school systems

The several county and independent school system boards of education and school superintendents are authorized and directed to accept and adopt previously obtained annuity contracts of school teachers hired from other Georgia school systems and to withhold salary deductions in accordance with such contracts, if such boards of education or school superintendents had notice or knowledge of the annuity contracts before hiring any of such teachers.



§ 20-1-2. Power of the governing boards of public school systems to establish supplemental pension and retirement allowances

The governing boards of public school systems of this state are authorized to establish pension and retirement allowances out of local funds to supplement the allowances provided for teachers under the Teachers Retirement System of Georgia.



§ 20-1-3. Eligibility of teachers receiving retirement benefits from the Board of Regents of the University System of Georgia to be members of the Teachers Retirement System of Georgia

Teachers in the University System of Georgia who upon retirement receive retirement pay or allowances from or through the Board of Regents of the University System of Georgia shall not be disqualified thereby from becoming members of the Teachers Retirement System of Georgia. As used in this Code section, "teacher" means the same as it is defined in Code Section 47-3-1.



§ 20-1-4. Power of the Board of Regents of the University System of Georgia to establish supplemental pension and retirement allowances

The Board of Regents of the University System of Georgia is authorized to establish pension and retirement allowances to supplement the allowances provided for teachers under the Teachers Retirement System of Georgia.



§ 20-1-5. Liability of surrogate parents

Any individual appointed to act as a surrogate parent for a child pursuant to federal law (P.L. 94-142) and federal regulations (34 C.F.R. 8300.514), as such law and regulations existed on January 1, 1985, shall not be liable for any civil damages for any action or actions done while performing duty as a surrogate parent, except for acts or omissions to act constituting gross, willful, or wanton negligence.



§ 20-1-6. Retired Teachers' Day

(a) The Sunday commencing the third week of November of each year is designated as Retired Teachers' Day.

(b) The Governor may issue annually a proclamation designating the Sunday commencing the third week of November of each year as Retired Teachers' Day and calling upon public schools and citizens of the state to observe the occasion and to take the opportunity to honor the retired teachers of the state.



§ 20-1-6.1. Official state school

Plains High School is designated as the official Georgia state school.



§ 20-1-7. Fraudulent activities with respect to documents conferred by institution of education; penalties

(a) No person may buy, sell, create, duplicate, alter, give, or obtain or attempt to buy, sell, create, duplicate, alter, give, or obtain a diploma, certificate, academic record, certificate of enrollment, or other instrument which purports to signify merit or achievement conferred by an institution of education in this state with the intent to use fraudulently such document or to allow the fraudulent use of such document.

(b) Any person who violates subsection (a) of this Code section or who aids another in violating subsection (a) of this Code section shall be guilty of a misdemeanor and upon conviction shall be punished by a fine not to exceed $1,000.00 or by imprisonment for a period not to exceed one year, or both.



§ 20-1-8. Placement of lottery funds into Construction Reserve Trust Fund

Any lottery funds appropriated for purposes of new capital construction shall be placed in a Construction Reserve Trust Fund to be maintained by the appropriate fiscal officers of state government. Funds so placed in the Construction Reserve Trust Fund shall be deemed to be committed for educational purposes and programs in compliance with subsection (d) of Code Section 50-27-13. Any such funds must be designated by project by the appropriate educational agency no later than June 30 of the fiscal year for which the funds were appropriated. Any such funds must be contractually obligated no later than June 30 of the fiscal year following the fiscal year for which the funds were appropriated. Any funds not designated or contractually obligated within such time periods shall lapse; and additionally any funds not expended as originally designated and obligated within 24 months after the close of the fiscal year for which such funds were originally appropriated shall lapse. Any funds so lapsing shall lapse to the general fund of the state treasury and shall be credited to the Lottery for Education Account.



§ 20-1-9. "Local school system," "local boards of education," and "county boards of education" defined

Except as may otherwise be specifically provided, as used in this title, the term "local school system" shall refer to both any county school system and any independent school system which may be in existence in a county. The terms "local boards of education" and "county boards of education" shall refer to both any county board of education and the board of education of any independent school system which may be in existence in a county.



§ 20-1-10. Certification by Department of Public Safety required prior to contracting with motor or contract carrier

(a) As used in this Code section, the term "educational institution" means any elementary or secondary school, any child care learning center, and any college, university, technical school, or other institution of higher learning.

(b) No educational institution receiving state funds shall enter into an agreement with a motor carrier or contract carrier for the purpose of transporting students without first verifying that such carrier is certified by the Department of Public Safety as required by Article 5 of Chapter 2 of Title 35, the Federal Motor Carrier Safety Administration, or any other similarly required certifying agency.






Article 2 - Drug-Free Postsecondary Education Act

§ 20-1-20. Short title

This article shall be known and may be cited as the "Drug-free Postsecondary Education Act of 1990."



§ 20-1-21. Legislative findings and intent

The General Assembly finds that the manufacture, distribution, sale, possession, or use of marijuana, controlled substances, or dangerous drugs in an unlawful manner is a serious threat to the public health, safety, and welfare and to the academic achievement of students enrolled in the public and nonpublic colleges, universities, and postsecondary technical institutes of this state. It is declared to be a primary purpose and goal of this state, of all of its agencies and instrumentalities, and of all of its public officials and employees to take all reasonable steps possible to eradicate the unlawful manufacture, distribution, sale, possession, and use of marijuana, controlled substances, and dangerous drugs. With this purpose in mind, the General Assembly declares that the public and nonpublic colleges, universities, and postsecondary technical institutes in this state must be absolutely free of any person who would knowingly manufacture, distribute, sell, possess, or use marijuana, a controlled substance, or a dangerous drug in an unlawful manner. For this reason, the General Assembly enacts this article.



§ 20-1-22. Definitions

As used in this article, the term:

(1) "Authority" means the Georgia Student Finance Authority created pursuant to Code Section 20-3-313.

(2) "Controlled substance" means any drug, substance, or immediate precursor included in the definition of the term "controlled substance" in paragraph (4) of Code Section 16-13-21.

(3) "Convicted" or "conviction" refers to a plea of guilty, a finding of guilty by a court of competent jurisdiction, or the acceptance of a plea of nolo contendere or affording of first offender treatment by a court of competent jurisdiction, irrespective of the pendency or availability of any appeal or application for collateral relief.

(4) "Dangerous drug" means any drug or substance defined as such under Code Section 16-13-71.

(5) "Date of conviction" means the date that the trial court determines guilt and enters judgment thereon or the date on which the court accepts a plea of nolo contendere or formally allows a person to receive first offender treatment.

(6) "Marijuana" shall have the same meaning as such term is defined in paragraph (16) of Code Section 16-13-21.

(7) "Nonpublic educational institution" means any postsecondary educational institution not established, operated, or governed by the State of Georgia.

(8) "Public educational institution" means:

(A) Any two-year college, college, university, or other institution of higher learning under the management and control of the Board of Regents of the University System of Georgia; and

(B) Any postsecondary technical school under the management and control of the State Board of the Technical College System of Georgia.

(9) "Student" means any person who is enrolled as a student in courses for academic credit on a full-time, part-time, temporary, or intermittent basis in any public or nonpublic educational institution.



§ 20-1-23. Disciplinary action for student of public educational institution

Any student of a public educational institution who is convicted, under the laws of this state, the United States, or any other state, of any felony offense involving the manufacture, distribution, sale, possession, or use of marijuana, a controlled substance, or a dangerous drug shall as of the date of conviction be suspended from the public educational institution in which such person is enrolled. Except for cases in which the institution has previously taken disciplinary action against a student for the same offense, such suspension shall be effective as of the date of conviction, even though the educational institution may not complete all administrative actions necessary to implement such suspension until a later date. Except for cases in which the institution has already imposed disciplinary sanctions for the same offense, such suspension shall continue through the end of the term, quarter, semester, or other similar period for which the student was enrolled as of the date of conviction. The student shall forfeit any right to any academic credit otherwise earned or earnable for such term, quarter, semester, or other similar period; and the educational institution shall subsequently revoke any such academic credit which is granted prior to the completion of administrative actions necessary to implement such suspension.



§ 20-1-24. Disciplinary action for student of nonpublic educational institution

(a) Any student of a nonpublic educational institution who is convicted, under the laws of this state, the United States, or any other state, of any felony offense involving the manufacture, distribution, sale, possession, or use of marijuana, a controlled substance, or a dangerous drug shall as of the date of conviction be denied state funds for any loans, grants, or scholarships administered under the authority of Part 3 of Article 7 of Chapter 3 of this title, the "Georgia Student Finance Authority Act," or similar loans, grants, or scholarships, including but not limited to Georgia Higher Education Loan Program loans, student incentive grants, or tuition equalization grants. The authority is authorized to define such terms and prescribe such rules, regulations, and procedures as may be reasonable and necessary to carry out the purposes of this article.

(b) Such denial of state funds shall be effective as of the first day of the term, quarter, semester, or other similar period for which the student was enrolled immediately following the date of conviction or the date on which the court accepts a plea of nolo contendere or formally allows a student to receive first offender treatment and shall continue through the end of such term, quarter, semester, or other similar period for which the student was enrolled. Any nonpublic educational institution operating within this state that receives state funds shall agree to comply with this article in order to be eligible for its students to receive state funds through scholarships, grants, or loan programs.



§ 20-1-25. Additional sanctions permissible

The suspension sanctions and sanctions involving denial of state funds as prescribed in this article are intended as minimum sanctions, and nothing in this article shall be construed to prohibit any educational institution from establishing and implementing additional or more stringent sanctions for felony offenses and other conduct involving the unlawful manufacture, distribution, sale, possession, or use of marijuana, a controlled substance, or a dangerous drug.



§ 20-1-26. Promulgation of administrative procedures for implementation of article

Administrative procedures for the implementation of this article shall be promulgated for the educational institutions under their respective management and control by the Board of Regents of the University System of Georgia and the State Board of the Technical College System of Georgia or the individual nonpublic educational institutions. Such procedures shall provide for relief from sanctions previously imposed under this article against a person whose conviction is subsequently overturned on appeal or through collateral relief.



§ 20-1-27. Applicability of article

This article shall apply only with respect to felony offenses committed on or after July 1, 1990; provided, however, that nothing in this Code section shall prevent any educational institution from implementing sanctions additional to or other than those provided for in this article with respect to offenses committed prior to July 1, 1990.









Chapter 1A - Early Care and Learning

Article 1 - General Provisions

§ 20-1A-1. Creation

The Department of Early Care and Learning is created as a department of the executive branch of state government and shall have the duties, responsibilities, functions, powers, and authority set forth in this chapter and otherwise provided by law. The Department of Early Care and Learning is the successor to the Office of School Readiness and shall have the duties, responsibilities, functions, powers, authority, employees, office equipment, furniture, and other assets formerly held by the Office of School Readiness. The Department of Early Care and Learning shall be a separate budget unit.



§ 20-1A-2. Definitions

As used in this chapter, the term:

(1) "Board" means the Board of Early Care and Learning.

(2) "Change of ownership applicant" means any licensed or commissioned early care and education program applying for a new license or commission to operate an early care and education program.

(3) "Child care learning center" means any place operated by a person, society, agency, corporation, institution, or group wherein are received for pay for group care for less than 24 hours per day, without transfer of legal custody, seven or more children under 18 years of age; provided, however, that this term shall not include a private school which provides kindergarten through grade 12 education, meets the requirements of Code Section 20-2-690, and is accredited by one or more of the entities listed in subparagraph (A) of paragraph (6) of Code Section 20-3-519 and which provides care before, after, or both before and after the customary school day to its students as an auxiliary service to such students during the regular school year only.

(4) "Commissioner" means the commissioner of early care and learning.

(5) "Department" means the Department of Early Care and Learning.

(6) "Early care and education programs" include all support centers, family child care learning homes, and child care learning centers, regardless of whether such homes or centers offer education.

(7) "Early childhood" means the period of childhood from birth to age six.

(8) "Family child care learning home" means a private residence operated by any person who receives therein for pay for supervision and care less than 24 hours per day, without transfer of legal custody, at least three but not more than six children under 13 years of age who are not related to such person and whose parents or guardians are not residents in the same private residence; provided, however, that the total number of unrelated children cared for in such home, for pay and not for pay, may not exceed six children under 13 years of age at one time.

(9) "License" means the document issued by the department authorizing the operation of a family child care learning home or child care learning center.

(10) "Permit" means the temporary document issued by the department authorizing a family child care learning home or child care learning center to operate without a license for a limited term to be determined by the department.

(11) "Registration" means the document issued by the department to any business entity operating as a support center.

(12) "Support center" means any business entity registered with the department that makes available potential employees for family child care learning homes or child care learning centers and that receives no children for care. Such term shall include but not be limited to a temporary staffing agency, a university, or an independent contractor.



§ 20-1A-3. Commissioner; board; duties and powers; salary; personnel; rules and regulations

(a) There is created a Board of Early Care and Learning and a commissioner of early care and learning.

(b) The board shall consist of one member from each congressional district appointed by the Governor. In as far as it is practical, the members of the board shall be representative of all areas and functions encompassed within the early childhood care and education community. In appointing members to their initial terms, the Governor shall designate five members for two-year terms, four members for three-year terms, and four members for five-year terms. Subsequent appointments shall be for five-year terms. Members shall serve until their successors are appointed. In the event of a vacancy on the board for any reason other than expiration of a term, the Governor shall appoint a person from the same congressional district to fill the vacancy for the unexpired term.

(c) The board shall elect from its members a chairperson and such other officers as the board considers necessary. The board shall adopt bylaws for the conduct of its activities. The members of the board shall receive per diem and expense reimbursement as shall be determined and approved by the Office of Planning and Budget in conformity with rates and allowances determined for members of other state boards.

(d) The board shall determine policies and promulgate rules and regulations for the operation of the department including:

(1) Functions formerly performed by the Office of School Readiness, including, but not limited to, Even Start;

(2) Functions transferred to the department from the Department of Human Resources (now known as the Department of Human Services) relating to day-care centers (now known as child care learning centers), group day-care homes (now known as child care learning centers), family day-care homes (now known as family child care learning homes), and other functions as agreed upon by the department and the Department of Human Resources (now known as the Department of Human Services) in accordance with Code Section 20-1A-8;

(3) Functions transferred to the department from the Georgia Child Care Council pursuant to Code Section 20-1A-63; and

(4) Functions relating to early childhood education programs transferred from the Department of Education by agreement in accordance with Code Section 20-1A-17.

(e) The board shall oversee the budget of the department and shall submit an annual request for funding to the Office of Planning and Budget in accordance with Code Section 45-12-78.

(f) The commissioner shall be the chief administrative and executive officer of the department. The commissioner shall be appointed by and serve at the pleasure of the Governor. The commissioner shall be in the unclassified service as defined by Code Section 45-20-2 and shall receive a salary to be determined by the Governor.

(g) The commissioner shall have the authority to employ all personnel of the department, subject to the provisions of this chapter, all applicable provisions of other laws governing public employment, and the policies, procedures, rules, and regulations of the board.



§ 20-1A-4. Powers and duties

The Department of Early Care and Learning shall have the following powers and duties:

(1) To administer such programs and services as may be necessary for the operation and management of voluntary pre-kindergarten, which shall be known as "Georgia's Pre-K Program";

(2) To administer such programs and services as may be necessary for the operation and management of preschool and child development programs, such as Even Start and child care regulation and food programs;

(3) To act as the agent of the federal government in conformity with this chapter and the administration of any federal funds granted to the state to aid in the furtherance of any functions of the department;

(4) To assist local units of administration in this state so as to assure the proliferation of services under this chapter;

(5) To regulate early care and education programs in accordance with this chapter;

(6) To perform the functions set out in Code Section 20-1A-64, relating to improvement of the quality, availability, and affordability of child care in this state;

(7) To serve as the Head Start state collaboration office;

(8) To establish and collect annual fees for licensure, registration, or commission of early care and education programs. Such fees so established shall be reasonable and shall be determined in such a manner that the total amount of fees established shall help defray the direct and indirect costs to the department in performing such function. The department shall remit all fees collected to the general fund of the state;

(9) To recommend in writing to the owner of any early care and education program licensed by the department that such program carry liability insurance coverage sufficient to protect its clients. Any such program which after receiving such recommendation is not covered by liability insurance shall post that fact in a conspicuous place in the program and shall notify the parent or guardian of each child under the care of the program in writing. Such notice shall be in at least 1/2 inch letters. Each such parent or guardian must acknowledge receipt of such notice in writing and a copy of such acknowledgment shall be maintained on file at the program at all times while the child attends the program and for 12 months after the child's last date of attendance. Failure to do so may subject the owner of the program to a civil fine of $1,000.00 for each such infraction;

(10) To administer any programs assigned to it administratively by the Governor pursuant to his or her powers or any programs for which the Governor designates the department as the lead agency in the state for a federal program;

(11) To perform any other functions as agreed upon between the department and the Department of Human Resources (now known as the Department of Human Services), pursuant to Code Section 20-1A-8;

(12) To perform any other functions as agreed upon between the department and the Department of Education, in accordance with Code Section 20-1A-17;

(13) To exercise the powers reasonably necessary to accomplish the purposes of this chapter, including, but not limited to, contracting for services; and

(14) To solicit and accept donations, contributions, grants, bequests, gifts of money and property, facilities, or services, with or without consideration, from any person, firm, or corporation or from any state, county, municipal corporation, local government, or governing body, or from the federal government to enable it to carry out its functions and purpose.



§ 20-1A-5. Impact of transfer of operations on individuals

This chapter shall not be construed to impair or affect the rights of persons previously transferred to the Office of School Readiness who were members of the Teachers Retirement System of Georgia created in Chapter 3 of Title 47 and who elected to continue membership in such retirement system in accordance with previous law.



§ 20-1A-6. Department to succeed to applicable rules and regulations

The department shall succeed to all rules, regulations, policies, procedures, and pending and finalized administrative orders of the Office of School Readiness which are in effect on September 30, 2004. Such rules, regulations, policies, and procedures shall remain in effect until amended, repealed, superseded, or nullified by the board or commissioner, as applicable.



§ 20-1A-7. Pre-kindergarten name change required in publications, posters, banners, and signs

Each newly printed publication, poster, banner, or sign created for the pre-kindergarten program by the department or a provider of pre-kindergarten services shall refer to the program as "Georgia's Pre-K Program."



§ 20-1A-8. Transfer of functions, powers, personnel, equipment, and assets to department; funding

(a) Effective October 1, 2004, the department shall carry out all of the functions and exercise all of the powers formerly held by the Department of Human Resources (now known as the Department of Human Services) for the regulation and licensure of early care and education programs and any other functions as agreed upon by the department and the Department of Human Resources. Subject to subsection (c) of this Code section, all persons employed by and positions authorized for the Department of Human Resources to perform functions relating to the licensure and certification of early care and education programs and any other functions as agreed upon by the department and the Department of Human Resources on September 30, 2004, shall on October 1, 2004, be transferred to the department. All office equipment, furniture, and other assets in possession of the Department of Human Resources which are used or held exclusively or principally by personnel transferred under this subsection shall be transferred to the department on October 1, 2004.

(b) Effective October 1, 2004, notwithstanding the advisory functions of the Georgia Child Care Council included in Code Section 20-1A-63, the department shall carry out the functions and exercise the powers formerly held by the Georgia Child Care Council under former Article 11 of Chapter 5 of Title 49. Subject to subsection (c) of this Code section, all persons employed by and positions authorized for the Georgia Child Care Council to perform functions relating to the recommendation of measures to improve the quality, availability, and affordability of child care in this state on September 30, 2004, shall on October 1, 2004, be transferred to the department. All office equipment, furniture, and other assets in possession of the Georgia Child Care Council or the Department of Human Resources, (now known as the Department of Human Services) which are used or held exclusively or principally by personnel transferred under this subsection shall be transferred to the department on October 1, 2004.

(c) All transfers of employees and assets provided for in subsections (a) and (b) of this Code section shall be subject to the approval of the commissioner, and such personnel or assets shall not be transferred if the commissioner determines that a specific employee or asset should remain with the transferring agency.

(d) Employees of the department shall serve in the unclassified service as defined by Code Section 45-20-2. Persons who have transferred to the department pursuant to subsections (a) and (b) of this Code section who are in the classified service as defined by Code Section 45-20-2 at the time of the transfer may elect to remain in such classified service and be governed by the provisions thereof; provided, however, that if any such person accepts a promotion or transfers to another position, that person shall become an employee in the unclassified service.

(e) All rights, credits, and funds in the Employees' Retirement System of Georgia created in Chapter 2 of Title 47 which are possessed by state personnel transferred by provisions of this Code section to the department, or otherwise held by persons at the time of employment with the department, are continued and preserved, it being the intention of the General Assembly that such persons shall not lose any rights, credits, or funds to which they may be entitled prior to becoming employees of the department. No employment benefit of any employee transferring to the department shall be impaired.

(f) Funding for functions and positions transferred to the department under this Code section shall be transferred as provided in Code Section 45-12-90.



§ 20-1A-9. Authority to license and regulate child care learning centers and family child care learning homes transferred to department

The department shall succeed to all rights and responsibilities relating to licensure and regulation of day-care centers (now known as child care learning centers), group day-care homes (now known as child care learning centers), and family day-care homes (now known as family child care learning homes), including such rules, regulations, policies, procedures, and pending and finalized administrative orders of the Department of Human Resources (now known as the Department of Human Services), the Georgia Child Care Council, and the Office of State Administrative Hearings, where applicable, which are in effect on September 30, 2004, and which relate to the functions transferred to the department pursuant to Code Section 20-1A-8. Such rights, responsibilities, licenses issued pursuant to previous law, procedures, and orders shall remain in effect until amended, repealed, superseded, or nullified by the commissioner. Such rules, regulations, and policies shall remain in effect until amended, repealed, superseded, or nullified by the board.



§ 20-1A-10. Regulation of early care and education programs

(a) The department is authorized and empowered to establish, maintain, extend, and improve throughout the state, within the limits of funds appropriated for such purposes, the regulation of early care and education programs by providing consultation and making recommendations concerning establishment and implementation of such programs and by licensing and inspecting periodically all such programs to ensure their adherence to this chapter and rules and regulations promulgated by the board. An early care and education program registered as a support center shall be subject only to paragraph (3) of subsection (m) of this Code section, paragraphs (1), (3), and (6) of subsection (b) and paragraphs (1), (4), and (5) of subsection (c) of Code Section 20-1A-12, Article 2 of this chapter, and the rules and regulations promulgated by the board regarding criminal records checks; provided, however, that adverse action taken against the registration of a support center shall constitute a contested case within the meaning of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(b) Child care learning centers operated as part of a local church ministry or a nonprofit religious school or a nonprofit religious charitable organization may notify the department annually and be commissioned in lieu of being licensed upon request for commission. Commissioned child care learning centers shall operate in accordance with the same procedures, standards, rules, and regulations which are established by the board for the operation of licensed child care learning centers. Any child care learning center operated as part of a local church ministry or a nonprofit religious school or a nonprofit religious charitable organization may elect to apply for a commission as provided for in subsection (c) of this Code section.

(c) All early care and education programs that care for children shall be licensed or commissioned annually, and all licenses and commissions issued by the department shall be subject to annual renewal by the department in accordance with procedures, standards, rules, and regulations to be established by the board.

(d) The department shall publish in print or electronically and make available to early care and education programs and interested persons a list of guidelines for quality child care.

(e) After an early care and education program has been licensed, commissioned, permitted, or registered by the department as provided in this chapter, the program shall not be required to have a permit to operate a food service establishment as required in Code Section 26-2-371, provided that rules and regulations for food service have been incorporated in the regulations for licensing, commissioning, registering, or permitting such programs.

(f) The department shall not be authorized to prescribe, question, or regulate the specific content of educational curriculum taught by an early care and education program, except to the extent that a program operates Georgia's Pre-K Program or any other voluntary educational program administered by the department.

(g) Persons who operate licensed, commissioned, or permitted early care and education programs shall be required to post in a conspicuous place next to telephones in the home or center the telephone numbers of the nearest or applicable providers of emergency medical, police, and fire services.

(h) Persons who operate licensed, commissioned, or permitted early care and education programs shall post signs prohibiting smoking to carry out the purposes of Chapter 12A of Title 31.

(i) Child care learning centers shall provide a minimum of 35 square feet of usable space consisting of indoor play areas, rest areas, and dining facilities for each child present in the facility. Child care learning centers will be allowed to designate in writing to the department two one-hour periods daily during which 25 square feet of usable space per child for children aged three years and older may be provided. Notwithstanding the limitation to six children prescribed in Code Section 20-1A-2, a family child care learning home operator may care for two additional children aged three years and older for two designated one-hour periods daily. Notwithstanding the provisions of this subsection, all other applicable rules and regulations shall apply.

(j) The department shall assist applicants, license holders, registrants, commission holders, and permit holders in meeting applicable rules and regulations of the department for early care and education programs.

(k) (1) Application for a license, commission, registration, or permit for an early care and education program shall be made to the department upon forms furnished by the department. Upon receipt of an application for a license, commission, registration, or permit and upon presentation by the applicant of evidence that the early care and education program meets the rules and regulations prescribed by the department, the department shall issue such early care and education program a license, registration, commission, or permit in accordance with procedures, standards, rules and regulations established by the board.

(2) The following annual fees shall apply to applications for any

license or commission:

(A) Capacity of one to 25 children.............................$ 50.00

(B) Capacity of 26 to 50 children...............................100.00

(C) Capacity of 51 to 100 children..............................150.00

(D) Capacity of 101 to 200 children.............................200.00

(E) Capacity of more than 200 children..........................250.00

(l) (1) If the department finds that an early care and education program that currently cares for children plans to undergo a change in ownership, the department may issue a permit to such program to facilitate such change of ownership without disruption of care. If such program complies with all licensing requirements prior to the expiration of the permit, the department may issue a license to such program in accordance with this Code section.

(2) If the department finds that any early care and education program applicant does not meet rules and regulations prescribed by the department but is attempting to meet such rules and regulations, the department may, in its discretion, issue a temporary license, registration, or commission to such early care and education program, but such temporary license, registration, or commission shall not be issued for more than a one-year period. Upon presentation of satisfactory evidence that such program is making progress toward meeting prescribed rules and regulations of the department, the department may, in its discretion, reissue such temporary license, registration, or commission for one additional period not to exceed one year. As an alternative to a temporary license, registration, or commission, the department, in its discretion, may issue a restricted license, registration, or commission which states the restrictions on its face.

(m) The department shall refuse to issue a license, commission, registration, or permit upon a showing of:

(1) Noncompliance with the rules and regulations for family child care learning homes or child care learning centers which are designated in writing to the facilities as being related to children's health and safety;

(2) Flagrant and continued operation of an unlicensed, uncommissioned, or unpermitted facility in contravention of the law;

(3) Prior license, commission, registration, or permit denial or revocation within one year of application; or

(4) Failure to pay the required annual license or commission fee.

(n) All licensed, commissioned, or permitted early care and education programs shall prominently display the license, commission, or permit issued to such program by the department at some point near the entrance of the premises of such program that is open to view by the public.

(o) The department's action revoking or refusing to renew or issue a license, commission, registration, or permit required by this Code section shall be preceded by notice and opportunity for a hearing and shall constitute a contested case within the meaning of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," except that only 30 days' notice in writing from the commissioner's designee shall be required prior to such revocation or refusal to renew and except that hearings held relating to such action by the department may be closed to the public if the hearing officer determines that an open hearing would be detrimental to the physical or mental health of any child who will testify at that hearing.

(p) It shall be the duty of the department to inspect at regular intervals all licensed, commissioned, or permitted early care and education programs within the state. The department shall have right of entrance, privilege of inspection, and right of access to all children under the care and control of the license, commission, or permit holder.

(q) If any abuses, derelictions, or deficiencies are made known to the department or its duly authorized agents during their inspection of any licensed, commissioned, or permitted early care and education program or if, at any time, such are reported to the department, the department shall immediately investigate such matters and take such action as conditions may require.

(r) If any abuses, derelictions, or deficiencies are found in the operation and management of any early care and education program, including failure to pay the required annual license or commission fee, they shall be brought immediately to the attention of the management of such program; and if correctable, but not corrected within a reasonable time, the department shall revoke the license, commission, registration, or permit of such program in the manner prescribed in this Code section.

(s) The department may require periodic reports from early care and education programs in such forms and at such times as the department may prescribe.

(t) Any person who shall operate an early care and education program without a license, commission, registration, or permit shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than $50.00 nor more than $200.00 or by imprisonment not exceeding 12 months, or both, for each such offense. Each day of operation without a license, commission, registration, or permit shall constitute a separate offense.

(u) The department may, without regard to the availability of other remedies, including administrative remedies, seek an injunction against the continued operation of an early care and education program without a license, commission, registration, or permit or the continued operation of an early care and education program in willful violation of this chapter or of any regulation of the department or of any order of the department.

(v) Each family child care learning home and child care learning center shall be required to obtain a separate license, commission, or permit for each facility and shall have a separate director for each facility.



§ 20-1A-10.1. Determination of payments and eligibility

A determination by the department regarding payments and eligibility pursuant to any federal program or grant shall be preceded by notice and opportunity for a hearing and shall constitute a contested case within the meaning of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 20-1A-11. Penalties; notice

(a) Any person who violates the provisions of Code Section 20-1A-10 or who hinders, obstructs, or otherwise interferes with any representative of the department in the discharge of that person's official duties in making inspections or in investigating complaints as provided in such Code section shall be guilty of a misdemeanor.

(b) (1) Any person, license holder, commission holder, or permit holder who:

(A) Violates any licensing, commissioning, or permitting provision of this chapter or any rule, regulation, or order issued under this chapter or any term, condition, or limitation of any license, commission, or permit issued under this chapter thereby subjecting a child in care to injury or a life-threatening situation; or

(B) Commits any violation for which a license, commission, or permit may be revoked under rules or regulations issued pursuant to this chapter

may be subject to a civil penalty, to be imposed by the department, not to exceed $500.00. If any violation is a continuing one, each day of such violation shall constitute a separate violation for the purpose of computing the applicable civil penalty.

(2) Whenever the department proposes to subject a person, license holder, commission holder, or permit holder to the imposition of a civil penalty under this subsection, it shall notify such person, license holder, commission holder, or permit holder in writing:

(A) Setting forth the date, facts, and nature of each act or omission with which the person, license holder, commission holder, or permit holder is charged;

(B) Specifically identifying the particular provision or provisions of the Code section, rule, regulation, order, or license, commission, or permit requirement involved in the violation; and

(C) Advising of each penalty which the department proposes to impose and its amount.

Such written notice shall be sent by registered or certified mail or statutory overnight delivery by the department to the last known address of such person, license holder, commission holder, or permit holder. The person, license holder, commission holder, or permit holder so notified shall be granted an opportunity to show in writing, within such reasonable period as the department shall by rule or regulation prescribe, why such penalty should not be imposed. The notice shall also advise such person, license holder, commission holder, or permit holder that, upon failure to pay the civil penalty subsequently determined by the department, if any, the penalty may be collected by civil action. Any person, license holder, commission holder, or permit holder upon whom a civil penalty is imposed may appeal such action pursuant to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(3) A civil penalty finally determined under this Code section may be collected by civil action in the event that such penalty is not paid as required. On the request of the department, the Attorney General is authorized to institute a civil action to collect a penalty imposed pursuant to this subsection. The Attorney General shall have the exclusive power to compromise, mitigate, or remit such civil penalties as are referred to the Attorney General for collection.

(4) All moneys collected from civil penalties shall be paid to the state for deposit in the general fund.



§ 20-1A-12. Application; "license" defined; actions authorized by department in event of violations; investigations; governmental immunity

(a) This Code section shall be applicable to any early care and education program which is subject to regulation by the department in accordance with this chapter. For purposes of this Code section, the term "license" shall be used to refer to any license, commission, or permit issued by the department pursuant to the provisions of this chapter and the term "licensing requirements" shall be used to refer to any conditions related to the issuance and retention of any license, commission, or permit pursuant to the provisions of this chapter.

(b) The department shall have the authority to take any of the actions enumerated in subsection (c) of this Code section upon a finding that the applicant or holder of a license or registration has:

(1) Knowingly made any false statement of material information in connection with the application for a license or registration, or in statements made or on documents submitted to the department as part of an inspection, survey, or investigation, or in the alteration or falsification of records maintained by the early care and education program;

(2) Failed or refused to provide the department with access to the premises subject to regulation or information pertinent to the initial or continued licensing of the program;

(3) Failed to comply with the licensing requirements or registration requirements of this state;

(4) Failed to pay the annual fee required by subsection (k) of Code Section 20-1A-10; or

(5) Failed to comply with any provisions of this chapter.

(c) When the department finds that any applicant or holder of a license or registration has violated any provision of subsection (b) of this Code section or laws, rules, regulations, or formal orders related to the initial or continued licensing of the program, the department, subject to notice and opportunity for hearing, may take any of the following actions:

(1) Refuse to grant a license or registration; provided, however, that the department may refuse to grant a license or registration without holding a hearing prior to taking such action. The early care and education program shall have the right to appeal the denial in accordance with subsection (o) of Code Section 20-1A-10; provided, however, that the program shall remain closed until the appeal decision is issued;

(2) Administer a public reprimand;

(3) Suspend any license or registration for a definite period or for an indefinite period in connection with any condition which may be attached to the restoration of said license or registration;

(4) Prohibit any applicant or holder of a license or registration from allowing a person who previously was involved in the management or control, as defined by rule, of any program which has had its license or registration revoked or denied within the past 12 months to be involved in the management or control of such program;

(5) Revoke any license or registration;

(6) Impose a fine, not to exceed a total of $25,000.00, of up to $500.00 per day for each violation of a law, rule, regulation, or formal order related to the initial or ongoing licensing requirement of any program;

(7) Impose a late fee of up to $250.00 for failure of an early care and education program to pay the annual fee required by subsection (k) of Code Section 20-1A-10 within 30 days of the due date as established by the department; or

(8) Limit or restrict any license as the department deems necessary for the protection of the public or enforcement of any law, rule, regulation, or formal order related to the licensing requirements of any program, including, but not limited to, restricting some or all services of or admissions into a program for a time certain.

In taking any of the actions enumerated in this subsection, the department shall consider the seriousness of the violation, including the circumstances, extent, and gravity of the prohibited acts, and the hazard or potential hazard created to the health or safety of the public.

(d) The department shall deny a license or registration or otherwise restrict a license or registration for any applicant who has had a license or registration denied, revoked, or suspended within one year of the date of an application or who has transferred ownership or governing authority of a program subject to regulation by the department within one year of the date of a new application when such transfer was made in order to avert denial, revocation, or suspension of such license or registration.

(e) With regard to any contested case instituted by the department pursuant to this Code section or other provisions of law which may now or hereafter authorize remedial or disciplinary grounds and action, the department may, in its discretion, dispose of the action so instituted by settlement. In such cases, all parties, successors, and assigns to any settlement agreement shall be bound by the terms specified in such agreement and violation of such agreement thereof by any applicant or holder of a license shall constitute grounds for any action enumerated in subsection (c) of this Code section.

(f) The department shall have the authority to make public or private investigations or examinations inside or outside of this state to determine whether the provisions of this Code section or any other law, rule, regulation, or formal order relating to any licensing requirement of a program has been violated. Such investigations may be initiated at any time, in the discretion of the department, and may continue during the pendency of any action initiated by the department pursuant to subsection (c) of this Code section.

(g) For the purpose of conducting any investigation, inspection, or survey, the department shall have the authority to require the production of any books, records, papers, or other information related to any licensing requirement of any program.

(h) Pursuant to the investigation, inspection, and enforcement powers given to the department by this Code section and other applicable laws, the department may assess against a program reasonable and necessary expenses incurred by the department pursuant to any administrative or legal action required by the failure of the program to fully comply with the provisions of any law, rule, regulation, or formal order related to the initial or continued licensing. Assessments shall not include attorney's fees and expenses of litigation, shall not exceed other actual expenses, and shall only be assessed if such investigations, inspections, or enforcement actions result in adverse findings, as finally determined by the department, pursuant to administrative or legal action.

(i) For any action taken or any proceeding held under this Code section or under color of law, except for gross negligence or willful or wanton misconduct, the department, when acting in its official capacity, shall be immune from liability and suit to the same extent that any judge of any court of general jurisdiction in this state would be immune.

(j) In an administrative or legal proceeding under this Code section, a person or entity claiming an exemption or an exception granted by law, rule, regulation, or formal order has the burden of proving this exemption or exception.

(k) This Code section and all actions resulting from its provisions shall be administered in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(l) The provisions of this Code section shall be supplemental to and shall not operate to prohibit the department from acting pursuant to those provisions of law which may now or hereafter authorize remedial or disciplinary grounds and action for the department. In cases where those other provisions of law so authorize other disciplinary grounds and actions, but this Code section limits such grounds or actions, those other provisions shall apply.

(m) The board is authorized to promulgate rules and regulations to implement the provisions of this Code section.



§ 20-1A-13. Emergency placement of monitors; emergency closure upon minor's death; requirements and procedures

(a) As used in this Code section, the term:

(1) "Emergency order" or "order" means a written directive by the commissioner or the commissioner's designee placing a monitor in a program or providing notice of intended emergency closure of a program.

(2) "Monitor" means a person designated by the department to remain on site in a program as an agent of the department, observing conditions.

(3) "Preliminary hearing" means a hearing held by the Office of State Administrative Hearings as soon as possible after the order is entered at the request of a program which has been affected by an emergency order placing a monitor in the program or upon notice of intended emergency closure of a program in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(4) "Program" means a child care learning center or a family child care learning home.

(b) (1) The commissioner or his or her designee may order the emergency placement of a monitor or monitors in a program upon a finding that rules and regulations of the department are being violated which threaten the health, safety, or welfare of children in the care of the program and when one or more of the following conditions are present:

(A) The program is operating without a license, commission, or permit;

(B) The department has denied application for license, commission, or permit or has initiated action to revoke the existing license, commission, or permit of the program; or

(C) Children are suspected of being subjected to injury or life-threatening situations or the health or safety of a child or children is in danger.

(2) A monitor may be placed in a program for no more than ten consecutive calendar days, during which time the monitor shall observe conditions and regulatory compliance with any recommended remedial action of the department. Upon expiration of the ten-day period, should the conditions warrant, the initial ten-day period may be extended for an additional ten-day period. The monitor shall report to the department. The monitor shall not assume any administrative or child-caring responsibility within the program, nor shall the monitor be liable for any actions of the program. The salary and related costs and travel and subsistence allowance as defined by department policy of placing a monitor in a program shall be reimbursed to the department by the program, unless the order placing the monitor is determined to be invalid in a contested case or by final adjudication by a court of competent jurisdiction, in which event the cost shall be paid by the department.

(c) (1) The commissioner or his or her designee may issue an order providing notice of intended emergency closure of a program:

(A) Upon the death of a minor at such program, unless such death was medically anticipated or no serious rule violations related to the death by the program were determined by the department; or

(B) Where a child's safety or welfare is in imminent danger.

(2) If a preliminary hearing is not requested pursuant to subsection (f) of this Code section, the commissioner shall immediately close such program for a period of not more than 21 days. If a preliminary hearing is requested pursuant to subsection (f) of this Code section, the commissioner may place a monitor in the program until the Office of State Administrative Hearings issues a decision, which shall be considered the final decision of the agency, on the emergency closure. If the Office of State Administrative Hearings finds that the emergency closure is warranted, the commissioner shall immediately close such program for a period of not more than 21 days. If the Office of State Administrative Hearings finds that the emergency closure is not warranted, the commissioner shall not order the emergency closure of the program, but may continue investigating the incident and may place a monitor in the program in accordance with this Code section.

(3) Upon a closure, the program shall be required to immediately notify the parent or guardian of each child enrolled in the program. Upon a closure, the commissioner or his or her designee shall immediately conduct a review into the circumstances of the minor's death or the circumstances where a child's safety or welfare is in imminent danger. If the commissioner determines that the program where such minor's death occurred or where imminent danger exists fails to meet the specifications and requirements of this chapter, the commissioner shall immediately revoke such program's license, commission, or permit. The program shall have the right to appeal the revocation in accordance with subsection (o) of Code Section 20-1A-10; provided, however, that the program shall remain closed until the appeal decision is issued. If the commissioner determines that the administration or conditions of the program were not the cause of the minor's death or that a child's safety and welfare is not in imminent danger or if the department has not issued a revocation notice within the initial closure period, the commissioner shall immediately reopen the program for its continued operation.

(d) An emergency order shall contain the following:

(1) The scope of the order;

(2) The reasons for the issuance of the order;

(3) The effective date of the order if other than the date the order is issued;

(4) The person to whom questions regarding the order are to be addressed; and

(5) Notice of the right to a preliminary hearing.

(e) Unless otherwise provided in the order, an emergency order shall become effective upon its service. Service of an emergency order may be made upon the owner of the facility, the director of the facility, or any other agent, employee, or person in charge of the facility at the time of the service of the order.

(f) A request for a preliminary hearing shall be made in writing within 48 hours from the time of service, excepting weekends. The request shall be made to the representative of the department designated in the order and may be made in person, by facsimile, by e-mail, or by any other means designated in the order.

(g) Upon receipt of a request for a preliminary hearing, the department shall immediately forward the request to the Office of State Administrative Hearings, which shall set and give notice of the date, time, and location of the preliminary hearing. The preliminary hearing shall be held as soon as possible after a request therefor but in no event later than 48 hours after such request, provided that a program may request that such hearing be held earlier and that in no event shall a hearing be held on a weekend or holiday.

(h) If a hearing is requested, the preliminary hearing shall consist of a review of all oral and written evidence introduced at the hearing and any arguments made. A recording shall be made of the hearing.

(i) The Office of State Administrative Hearings shall, where practicable, issue an immediate oral order and shall, in all instances, issue a written order within two business days after the close of the hearing.

(j) Pending final appeal of the validity of any emergency order issued as provided in this Code section, such emergency order shall remain in full effect until vacated or rescinded by the commissioner or the commissioner's designee.

(k) The department is not precluded from other actions permitted by other laws or regulations during the time an emergency order is in force.



§ 20-1A-14. Variances and waivers to regulatory requirements

(a) The department upon application or petition may grant variances and waivers to specific rules and regulations which establish standards for early care and education programs regulated by the department as follows:

(1) The department may authorize departure from the literal requirements of a rule or regulation by granting a variance upon a showing by the applicant or petitioner that the particular rule or regulation that is the subject of the variance request should not be applied as written because strict application would cause undue hardship. The applicant or petitioner additionally must show that adequate standards affording protection of health, safety, and care exist and will be met in lieu of the exact requirements of the rule or regulation in question;

(2) The department may dispense entirely with the enforcement of a rule or regulation by granting a waiver upon a showing by the applicant or petitioner that the purpose of the rule or regulation is met through equivalent standards affording equivalent protection of health, safety, and care;

(3) The department may grant waivers and variances to allow experimentation and demonstration of new and innovative approaches to delivery of services upon a showing by the applicant or petitioner that the intended protections afforded by the rule or regulation which is the subject of the request are met and that the innovative approach has the potential to improve service delivery;

(4) Waivers or variances which affect an entire class of programs may only be approved by the board and shall be for a time certain, as determined by the board. A notice of the proposed variance or waiver affecting an entire class of programs shall be made in accordance with the requirements for notice of rule making in Chapter 13 of Title 50, the "Georgia Administrative Procedure Act"; or

(5) Variances or waivers which affect only one program in a class may be approved or denied by the department and shall be for a time certain, as determined by the department. The department shall maintain a record of such action and shall make this information available to the board and all other persons who request it.

(b) The department may exempt classes of programs from regulation when, in the department's judgment, regulation would not permit the purpose intended or the class of programs is subject to similar requirements under other rules and regulations. Such exemptions shall be provided in rules and regulations promulgated by the board.



§ 20-1A-15. Issuance of inspection warrants; evidence generated inadmissible in criminal proceedings

(a) As used in this chapter, the term "inspection warrant" means a warrant authorizing a search or inspection of private property where such a search or inspection is one that is necessary for the enforcement of any of the provisions of laws authorizing licensure, inspection, or regulation by the department.

(b) The commissioner or the commissioner's delegate, in addition to other procedures now or hereafter provided, may obtain an inspection warrant under the conditions specified in this Code section. Such warrant shall authorize the commissioner or the commissioner's agents to conduct a search or inspection of property, either with or without the consent of the person whose property is to be searched or inspected, if such search or inspection is one that is elsewhere authorized under the rules and regulations duly promulgated under this chapter or any provision of law which authorizes licensure, inspection, or regulation by the department.

(c) Inspection warrants shall be issued only by a judge of a court of record whose territorial jurisdiction encompasses the property to be inspected.

(d) The issuing judge shall issue the warrant when such judge is satisfied that the following conditions are met:

(1) The one seeking the warrant must establish under oath or affirmation that the property to be inspected is to be inspected as a part of a legally authorized program of inspection which includes that property or that there is probable cause for believing that there is a condition, object, activity, or circumstance which legally justifies such an inspection of that property; and

(2) The issuing judge determines that the issuance of the warrant is authorized by this Code section.

(e) The inspection warrant shall be validly issued only if it meets the following requirements:

(1) The warrant is attached to the affidavit required to be made in order to obtain the warrant;

(2) The warrant describes, either directly or by reference to the affidavit, the property upon which the inspection is to occur and is sufficiently accurate that the executor of the warrant and the owner or possessor of the property can reasonably determine from it the property of which the warrant authorizes an inspection;

(3) The warrant indicates the conditions, objects, activities, or circumstances which the inspection is intended to check or reveal; and

(4) The warrant refers, in general terms, to the statutory or regulatory provisions sought to be enforced.

(f) No facts discovered or evidence obtained in an inspection conducted under authority of an inspection warrant issued pursuant to this chapter shall be competent as evidence in any criminal proceeding against any party.



§ 20-1A-16. Coordination of efforts between departments and agencies

It shall be the duty of all other state departments, agencies, officers, and employees to assure the most effective coordination and use of state resources, personnel, and facilities for the benefit of children and youths and to assist the department in effectuating the purposes of this chapter by making available to the department upon request of the board or commissioner and to the extent permissible by law the services, resources, personnel, and facilities of their respective departments and agencies.



§ 20-1A-17. Transfer of programs from Department of Education

The commissioner and the State School Superintendent, with the concurrence of the board for the department and the State Board of Education, are authorized to transfer programs relating to early childhood education from the Department of Education to the department, as long as such programs are not expressly assigned to the Department of Education by statute.



§ 20-1A-18. Information on influenza vaccine

(a) Each child care learning center and family child care learning home shall, by September 1 of each year, provide to the parent or guardian of each child enrolled therein educational information on the influenza vaccine. Such information shall include, but not be limited to:

(1) The causes and symptoms of influenza and the means by which it is spread;

(2) The risks associated with influenza;

(3) The availability, effectiveness, and known contraindications of the influenza vaccine; and

(4) Related recommendations issued by the federal Centers for Disease Control and Prevention, including the recommended ages at which children receive the influenza vaccine.

(b) Failure to comply with the provisions of this Code section shall not subject any such child care learning center or family child care learning home to any civil or criminal liability.

(c) Nothing in this Code section shall be construed to require any child care learning center or family child care learning home to provide or pay for immunizations against influenza.






Article 2 - Background Checks

§ 20-1A-30. Definitions

As used in this article, the term:

(1) "Conviction" means a finding or verdict of guilty or a plea of guilty regardless of whether an appeal of the conviction has been sought.

(2) "Crime" means:

(A) Any felony;

(B) A violation of Code Section 16-5-23 when the victim is a minor;

(C) A violation of Code Section 16-5-23.1 when the victim is a minor;

(D) A violation of Code Section 16-12-1;

(E) A violation of Chapter 6 of Title 16;

(F) A violation of Code Section 16-4-1; or

(G) Any other offenses committed in another jurisdiction which, if committed in this state, would be one of the enumerated crimes listed in this paragraph.

(3) "Criminal record" means:

(A) Conviction of a crime;

(B) Arrest, charge, and sentencing for a crime where:

(i) A plea of nolo contendere was entered to the charge;

(ii) First offender treatment without adjudication of guilt pursuant to the charge was granted; provided, however, that this division shall not apply to a violation of Chapter 13 of Title 16, relating to controlled substances, or any other offense committed in another jurisdiction which, if it were committed in this state, would be a violation of Chapter 13 of Title 16 if such violation or offense constituted only simple possession; or

(iii) Adjudication or sentence was otherwise withheld or not entered on the charge; provided, however, that this division shall not apply to a violation of Chapter 13 of Title 16, relating to controlled substances, or any other offense committed in another jurisdiction which, if it were committed in this state, would be a violation of Chapter 13 of Title 16 if such violation or offense constituted only simple possession; or

(C) Arrest and being charged for a crime if the charge is pending, unless the time for prosecuting such crime has expired pursuant to Chapter 3 of Title 17.

(4) "Director" means the on-site manager of a facility designated by the legal owner who is responsible for the supervision, operation, and maintenance of an early care and education program and meets the minimum qualifications as determined by the department.

(5) "Employee" means any person, other than a director, who is 17 years of age or older and is employed by an early care and education program to perform any duties which involve personal contact between that person and any child being cared for at the facility and also includes any adult person who resides at the facility or who, with or without compensation, performs duties for the early care and education program which involve personal contact between that person and any child being cared for by the early care and education program; however, a parent or legal guardian of a child in care shall not be considered an employee unless such parent or legal guardian is deemed an employee by the early care and education program or either resides at the early care and education program or is compensated in any fashion by the early care and education program except through appropriate state or federal funds.

(6) "Employment history" means a record of where a person has worked for the past ten years.

(7) "Facility" means an early care and education program's real property at which children are received for care.

(8) "Fingerprint" means an inked fingerprint card or an electronic image of a person's fingerprint.

(9) "Fingerprint records check determination" means a satisfactory or unsatisfactory determination by the department based upon fingerprint-based national criminal history record information.

(10) "GCIC" means the Georgia Crime Information Center established under Article 2 of Chapter 3 of Title 35.

(11) "GCIC information" means criminal history record information, as defined in Code Section 35-3-30.

(12) "Preliminary records check determination" means a satisfactory or unsatisfactory determination by the director based only upon a comparison of GCIC information obtained solely from a law enforcement agency within the state with other than fingerprint information regarding the person upon whom the records check is being performed for purposes of this article.

(13) "Provisional employee" means an individual other than a director whose duties involve personal contact between that person and any child being cared for at the facility and who is hired for a limited period of employment.

(14) "Records check application" means a document created by the department to be completed and submitted to the department by every actual and potential director and employee that indicates such director's name, early care and education program name and type, and such other information as the department deems appropriate and which authorizes the department to receive and render a fingerprint records check determination pursuant to any criminal history record information pertaining to such individual from any local, state, or national criminal justice or law enforcement agency.

(15) "Satisfactory determination" means a written declaration that a person for whom a preliminary or fingerprint records check determination was performed was found to have no criminal record.

(16) "Unsatisfactory determination" means a written declaration that a person for whom a preliminary or fingerprint records check determination was performed was found to have a criminal record.



§ 20-1A-31. Records check application for potential employees; fingerprint records checks

(a) A support center may furnish to the department a records check application for each potential employee of any licensed, commissioned, or permitted early care and education program. Before a person affiliated with a support center may become an employee of any licensed, commissioned, or permitted early care and education program, such person shall obtain a satisfactory fingerprint records check determination. All potential employees, excluding students currently enrolled in an early education curriculum through an accredited school of higher education, may submit evidence, satisfactory to the department, that such potential employee received a satisfactory fingerprint records check determination that includes a records check clearance date that is no more than 12 months old, or that any employee whose fingerprint records check revealed a criminal record of any kind has either subsequently received a satisfactory fingerprint records check determination or has had the unsatisfactory determination reversed in accordance with Code Section 20-1A-43. A student currently enrolled in an early education curriculum through an accredited school of higher education may submit evidence, satisfactory to the department, that such student received a satisfactory fingerprint records check determination that includes a records check clearance date that is no more than 24 months old, or that such student whose fingerprint records check revealed a criminal record of any kind has either subsequently received a satisfactory fingerprint records check determination or has had the unsatisfactory determination reversed in accordance with Code Section 20-1A-43. The licensed, commissioned, or permitted early care and education program shall maintain documentation in the employee's personnel file, which is available to the department upon request, and which reflects that a satisfactory fingerprint records check determination was received before the employee is allowed to reside in an early care and education program or be present at an early care and education program while children are present for care. If the fingerprint records check determination for any potential employee reveals a criminal record of any kind, such potential employee shall not be allowed to reside in an early care and education program or be present at an early care and education program while children are present for care until such potential employee has either obtained a satisfactory fingerprint records check determination or has had the unsatisfactory fingerprint records check determination reversed in accordance with Code Section 20-1A-43. If the fingerprint records check determination is unsatisfactory, the licensed, commissioned, or permitted early care and education program shall, after receiving notification of such unsatisfactory determination, take such steps as are necessary so that such person no longer resides in the early care and education program and no longer is present at an early care and education program while children are present for care.

(b) Notwithstanding the limited period of portability, every person affiliated with a support center as a potential employee of a licensed or commissioned early care and education program shall undergo additional fingerprint records checks such that the time between such additional fingerprint records checks and that person's previous fingerprint records check shall not exceed five years.

(c) After the issuance of a registration, the department may require additional fingerprint records check determinations on any person affiliated with a support center during the course of a child abuse investigation involving such person or when the department has reason to believe such person has a criminal record that renders such person ineligible to reside at an early care and education program or be present at an early care and education program while children are present for care.



§ 20-1A-32. Program license or commission applicants; records check requirements; change of ownership

(a) Accompanying any application for a new license or commission for an early care and education program, the applicant shall furnish to the department a records check application for the director and each employee. In lieu of such records check applications, the license applicant may submit evidence, satisfactory to the department, that such individual received a satisfactory fingerprint records check determination that includes a records check clearance date that is no more than 12 months old, or that any director or employee whose fingerprint records check revealed a criminal record of any kind has either subsequently received a satisfactory fingerprint records check determination or has had the unsatisfactory determination reversed in accordance with Code Section 20-1A-43. Either the department or the appropriate law enforcement agencies may charge reasonable and additional processing fees for performing fingerprint records checks as required by statute, regulation, or policy or by GCIC.

(b) Each change of ownership applicant shall furnish to the department a records check application for the director and each employee. In lieu of such records check applications, the change of ownership applicant may submit evidence that the director and each employee at that facility received a satisfactory fingerprint records check determination that includes a records check clearance date that is no more than 60 months old, or that any director or employee whose fingerprint records check revealed a criminal record of any kind has either subsequently received a satisfactory fingerprint records check determination or has had the unsatisfactory determination reversed in accordance with Code Section 20-1A-43. Failure to comply with this provision shall prevent the department from issuing a license or commission.

(c) Any change of ownership applicant that operates under a permit granted by the department shall verify and maintain evidence sufficient to the department that each employee and director who was employed under the former ownership and will continue to work during the permit period has a satisfactory records check determination. If the department determines a change of ownership applicant knows or should reasonably know that any such individual has a criminal record and allows the individual to reside at an early care and education program or be present at an early care and education program while children are present for care, the department shall revoke the permit to operate and deny the license or commission for that early care and education program. Notwithstanding the requirements of this subsection, all requirements for new and provisional employees hired after the issuance of a permit shall apply.



§ 20-1A-33. Notification to applicant on records check

After being furnished the required records check application under Code Section 20-1A-32, the department shall notify the license, commission, or change of ownership applicant and the fingerprint records check applicant in writing whether the department's determination as to a potential director or potential employee is satisfactory or unsatisfactory. If the fingerprint records check determination was satisfactory as to the potential director and each potential employee of a license applicant's facility, that applicant may be issued a license or commission for that facility if the applicant otherwise qualifies for a license or commission under Article 1 of this chapter. If the fingerprint records check for a potential director or any potential employee revealed a criminal record, such potential director or potential employee shall not be allowed to reside at an early care and education program or be present in the early care and education program while any child is present for care until he or she either has obtained a satisfactory fingerprint records check determination or has had the unsatisfactory determination reversed in accordance with Code Section 20-1A-43. The department shall revoke the license or commission of an early care and education program if the early care and education program fails to comply with the requirements of this Code section.



§ 20-1A-34. Check of fingerprints on national level; satisfactory determination prior to employment; additional records checks

(a) The department shall receive a records check application, as may be required by the department and allowed under federal law, for any individual that cares for children through a program that receives, either directly or indirectly, federal funds through the department for the care of children. Upon receipt of such records check application, the department shall comply with all rules of the GCIC and the Federal Bureau of Investigation for the request and receipt of national fingerprint based criminal history reports. Such individuals shall also submit all necessary applications, fees, and acceptable fingerprints to the GCIC. Within ten days after receiving fingerprints acceptable to GCIC, the application, and fee, GCIC shall notify the department in writing of any derogatory finding, including but not limited to any criminal record, of the state fingerprint records check or if there is no such finding. The GCIC shall also conduct a search of Federal Bureau of Investigation records and fingerprints and notify the department in writing of the results of such search. Upon receipt of the bureau's report, the department shall make a national fingerprint records check determination. If the fingerprint records check determination is unsatisfactory for an individual, the department shall notify the provider and the employee of such determination in writing and no such individual shall be allowed to reside at the location or be present at the location when any child is present for care until he or she either has obtained a satisfactory fingerprint records check determination or has had the unsatisfactory determination reversed in accordance with Code Section 20-1A-43. The department shall cease to issue funds, either directly or indirectly, to any individual or program that fails to comply with the requirements of this Code section.

(b) Every potential employee of the department or contractor performing duties on behalf of the department who may have any reason to be present at a licensed or commissioned early care and education program while any child is present for care must receive a satisfactory fingerprint records check determination or have had an unsatisfactory fingerprint records check determination reversed in accordance with Code Section 20-1A-43 prior to being present at a licensed or commissioned early care and education program while children are present for care. Every current employee of the department who may have any reason to be present at a licensed or commissioned early care and education program while any child is present for care must receive a satisfactory fingerprint records check determination or have had an unsatisfactory fingerprint records check determination reversed in accordance with Code Section 20-1A-43. Every employee of the department shall undergo additional fingerprint records checks such that the time between such additional fingerprint records checks and that employee's previous fingerprint records check shall not exceed five years. The department shall maintain documentation in the appropriate personnel file indicating that such person has obtained such current satisfactory fingerprint records check determination or has had an unsatisfactory fingerprint records check determination reversed in accordance with Code Section 20-1A-43.



§ 20-1A-35. Provisional employees; records check requirements; revocation of license, commission, or permit for violations

(a) Where there is need for a provisional employee to work at a licensed, commissioned, or permitted early care and education program facility, such early care and education program may utilize an individual as a provisional employee only after the director reviews a preliminary records check and makes a satisfactory determination in accordance with this article. No such provisional employee shall reside in an early care and education program or be present in the early care and education program while any child is present for care until such satisfactory preliminary records check determination has been made based upon GCIC information obtained from local law enforcement within the prior ten days. The board shall be authorized to define and enforce by regulations, including, but not limited to, the length of time a provisional employee may be present at a facility without a fingerprint records check determination. The department may revoke the license, commission, or permit of an early care and education program if the early care and education program fails to comply with the requirements of this Code section and allows a person with an unsatisfactory preliminary records check determination to reside in an early care and education program or be present at an early care and education program while children are present for care.

(b) If the department determines a licensed, commissioned, or permitted early care and education program knows or should reasonably know that a provisional employee has a criminal record and allows the provisional employee to reside at an early care and education program or be present at an early care and education program while children are present for care, the department shall revoke the license, commission, or permit for that early care and education program.



§ 20-1A-36. Certain offenders prohibited as employees of facilities

No licensed, commissioned, or permitted facility operated as an early care and education program or similar facility or any operator of such a facility shall allow any person who has been convicted of or who has entered a plea of guilty or nolo contendere to any offense specified in Code Section 16-12-1.1 to reside in an early care and education program or be present at an early care and education program while children are present for care or allow any such person to reside at or be domiciled at such facility in violation of Code Section 16-12-1.1. The department shall either deny the issuance of or revoke the license, commission, or registration of any such facility violating the provisions of this Code section. The powers and duties set forth in this Code section are cumulative and not intended to limit the powers and duties set forth throughout this article.



§ 20-1A-37. Individuals residing in family child care learning home or at certain programs; records check requirements

Notwithstanding any other provision of this article, an individual who resides in a family child care learning home, as defined by Code Section 20-1A-2, or at any program as determined by the department and allowed under federal law to receive, either directly or indirectly, federal funds through the department for the care of children shall be required to provide a fingerprint records check application to the department. Upon receipt of such records check application, the department shall comply with all the rules and regulations promulgated by the GCIC and the Federal Bureau of Investigation for the request and receipt of national fingerprint based criminal history reports. Such individuals shall also submit all necessary applications, fees, and acceptable fingerprints to the GCIC. If the fingerprint records check determination is unsatisfactory, the department shall notify the provider and the employee of such determination in writing and no such individual shall be allowed to reside at the location or be present at the location when any child is present for care until he or she either has obtained a satisfactory fingerprint records check determination or has had the unsatisfactory determination reversed in accordance with Code Section 20-1A-43. The department shall revoke the license, commission, or permit of a family child care learning home if the family child care learning home fails to comply with the requirements of this Code section.



§ 20-1A-38. Change of directors; records check requirements

(a) If the director of a licensed, commissioned, or permitted early care and education program ceases to be the director of that early care and education program, the license holder, commission holder, or permit holder shall thereupon designate a new director. After such change, the license holder, commission holder, or permit holder of that early care and education program shall notify the department of such change and of any additional information the department may require regarding the newly designated director of that early care and education program, including a fingerprint records check application. Such individuals shall also submit all necessary applications, fees, and acceptable fingerprints to the GCIC. If the department determines that such newly designated director has received a satisfactory fingerprint records check determination that includes a records check clearance date that is no more than 12 months old or had an unsatisfactory determination reversed pursuant to Code Section 20-1A-43 within the prior 12 months, such determination shall be deemed to be satisfactory for purposes of this article.

(b) If the department determines under subsection (a) of this Code section that a licensed, commissioned, or permitted early care and education program knows or should reasonably know that the newly designated director has a criminal record or an unsatisfactory determination issued by the department that has not been reversed pursuant to Code Section 20-1A-43 and allows the director to reside at an early care and education program or be present at an early care and education program while children are present for care, then the license, commission, or permit for that facility shall be revoked.



§ 20-1A-39. Potential employees; current employees and directors; records check requirements; satisfactory records check; liability for hiring ineligible employee

(a) Before a person may become an employee of any early care and education program after that early care and education program has received a license or commission, that early care and education program shall require that person to obtain a satisfactory fingerprint records check determination. All potential employees, excluding students currently enrolled in an early education curriculum through an accredited school of higher education, may submit evidence, satisfactory to the department, that the potential employee received a satisfactory fingerprint records check determination that includes a records check clearance date that is no more than 12 months old, or that any potential employee whose fingerprint records check revealed a criminal record of any kind has either subsequently received a satisfactory fingerprint records check determination or has had the unsatisfactory determination reversed in accordance with Code Section 20-1A-43. A student currently enrolled in an early education curriculum through an accredited school of higher education may submit evidence, satisfactory to the department, that the student received a satisfactory fingerprint records check determination that includes a records check clearance date that is no more than 24 months old, or that such student whose fingerprint records check revealed a criminal record of any kind has either subsequently received a satisfactory fingerprint records check determination or has had the unsatisfactory determination reversed in accordance with Code Section 20-1A-43. The licensed or commissioned early care and education program shall maintain documentation in the employee's personnel file, which is available to the department upon request, which reflects that a satisfactory fingerprint records check determination was received before the employee is eligible to reside at an early care and education program or be present at a licensed or commissioned early care and education program while children are present for care. If the fingerprint records check determination for any potential employee reveals a criminal record of any kind, such potential employee shall be ineligible to reside at an early care and education program or be present at an early care and education program while children are present for care until such potential employee has either obtained a satisfactory fingerprint records check determination or has had the unsatisfactory fingerprint records check determination reversed in accordance with Code Section 20-1A-43. If the fingerprint records check determination is unsatisfactory, the licensed or commissioned early care and education program shall, after receiving notification of such unsatisfactory determination, take such immediate steps as are necessary so that such person no longer resides at the early care and education program or is no longer present at the early care and education program while children are present for care. The department shall revoke the license or commission of an early care and education program if the early care and education program fails to comply with the requirements of this Code section.

(b) By no later than January 1, 2017, every current employee and director of any licensed or commissioned early care and education program shall obtain either a satisfactory fingerprint records check determination or shall have had an unsatisfactory fingerprint records check determination reversed in accordance with Code Section 20-1A-43. The early care and education program shall maintain such documentation in the appropriate personnel file, which is available to the department immediately upon request. If the fingerprint records check determination is unsatisfactory, the licensed or commissioned early care and education program shall, after receiving notification of the determination, take such steps as are necessary so that such person no longer resides at the early care and education program or is no longer present at the early care and education program while children are present for care. The department shall revoke the license or commission of an early care and education program if the early care and education program fails to comply with the requirements of this Code section.

(c) Effective January 1, 2019, every employee and director of any licensed or commissioned early care and education program shall undergo additional fingerprint records checks such that the time between such additional fingerprint records checks and that employee's or director's previous fingerprint records check shall not exceed five years. The early care and education program shall maintain documentation in the appropriate personnel file, which is available to the department immediately upon request, indicating that such person has obtained such current satisfactory fingerprint records check determination or has had an unsatisfactory fingerprint records check determination reversed in accordance with Code Section 20-1A-43. The department shall revoke the license or commission of an early care and education program if the early care and education program fails to comply with the requirements of this Code section.

(d) A license or commission shall be subject to suspension or revocation and the department may refuse to issue a license or commission if a director or employee does not undergo the fingerprint records check determination applicable to that director or employee and receive acceptable determinations.

(e) After the issuance of a license, commission, or permit, the department may require additional fingerprint records check determinations on any director or employee when the department has reason to believe the director or employee has a criminal record that renders the director or employee ineligible to have contact with children in the early care and education program, or during the course of a child abuse investigation involving the director or employee.

(f) No licensed or commissioned early care and education program may allow any person to reside at an early care and education program or be present at a licensed or permitted early care and education program while children are present for care as a director or an employee unless there is on file in the early care and education program an employment history and a satisfactory fingerprint records check determination or proof that an unsatisfactory determination has been reversed in accordance with Code Section 20-1A-43. The department shall revoke the license or commission of any early care and education program if the early care and education program fails to comply with the requirements of this Code section.

(g) A license holder, commission holder, permit holder, or director of a licensed, commissioned, or permitted early care and education program having an employee or director whom such license holder, commission holder, permit holder, or director knows or should reasonably know to have a criminal record that renders the employee or director ineligible to have contact with children in the early care and education program shall be guilty of a misdemeanor.



§ 20-1A-40. Cooperation with GCIC and other law enforcement agencies; fees; penalty for misuse of information

(a) GCIC and law enforcement agencies which have access to GCIC information shall cooperate with the department in performing preliminary and fingerprint records check determinations required under this article and shall provide such information so required for such records checks notwithstanding any other law to the contrary and may charge reasonable fees therefor.

(b) Any person who knowingly and under false pretenses requests, obtains, or attempts to obtain GCIC information otherwise authorized to be obtained pursuant to this article, or who knowingly communicates or attempts to communicate such information obtained pursuant to this article to any person or entity except in accordance with this article, or who knowingly uses or attempts to use such information obtained pursuant to this article for any purpose other than as authorized by this article shall be fined not more than $5,000.00, imprisoned for not more than two years, or both.



§ 20-1A-41. Liability for information or determinations made based upon records check

(a) Neither GCIC, the department, any law enforcement agency, nor the employees of any such entities shall be responsible for the accuracy of information nor have any liability for defamation, invasion of privacy, negligence, or any other claim in connection with any dissemination of information or determination based thereon pursuant to this article.

(b) An early care and education program, its director, and its employees shall have no liability for defamation, invasion of privacy, or any other claim based upon good faith action thereby pursuant to the requirements of this article.



§ 20-1A-42. Construction with Article 1

The requirements of this article are supplemental to any requirements for a license imposed by Article 1 of this chapter.



§ 20-1A-43. Contested case procedure following rejection or other suspension of license or application

A determination by the department regarding preliminary or fingerprint records checks under this article, or any action by the department revoking, suspending, or refusing to grant or renew a license based upon such determination, shall constitute a contested case for purposes of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," except that any hearing required to be held pursuant thereto may be held reasonably expeditiously after such determination or action by the department. It is expressly provided that upon motion from any party, the hearing officer may, in his or her discretion, consider matters in mitigation of any conviction only if all terms of probation have been successfully completed, provided that the hearing officer examines the circumstances of the case and makes an independent finding that no physical harm was done to a victim and also examines the character and employment history since the conviction and determines that there is no propensity for cruel behavior or behavior involving moral turpitude on the part of the person making a motion for an exception to sanctions normally imposed. If the hearing officer deems a hearing to be appropriate, he or she shall also notify at least 30 days prior to such hearing the office of the prosecuting attorney who initiated the prosecution of the case in question in order to allow such prosecutor to object to a possible determination that the conviction would not be a bar for the grant or continuation of a license or employment as contemplated within this chapter. If objections are made, the hearing officer shall take such objections into consideration in considering the case.



§ 20-1A-44. Regulatory authority

The board is authorized to provide by regulation for the administration of this article.






Article 3 - Child Care Council

§ 20-1A-60. Definitions

As used in this article, the term:

(1) "Council" means the Georgia Child Care Council created pursuant to Code Section 20-1A-61.

(2) "Department" means the Department of Early Care and Learning.

(3) "Federal act" means the Child Care and Development Block Grant Act of 1990, pursuant to amendments to Chapter 8 of subtitle A of Title IV of the Omnibus Budget Reconciliation Act of 1981 (P.L. 97-35).

(4) "Lead agency" means the Department of Human Services or any state agency designated by the Governor pursuant to the federal act and applicable regulations.



§ 20-1A-61. Child Care Council -- Members; length of terms; appointments; removal of members

(a) There is created the Georgia Child Care Council which shall consist of 20 members. Fourteen of those members shall be voting members appointed by the Governor and confirmed by the Senate, and two shall be voting members appointed as provided in paragraph (11) of this subsection. The 16 voting members shall be appointed as follows:

(1) Two members shall be representatives of local or state chambers of commerce;

(2) One member shall be a representative of the licensed or commissioned for profit child care businesses in the state;

(3) One member shall be a representative of the licensed or commissioned not for profit child care businesses in the state;

(4) One member shall be a representative from a public Pre-K provider;

(5) Four members shall be consumers of child care services or persons whose children are regularly placed in child care but who have no other business connection with any child care facility or business and at least one of them shall represent the interests of children with special needs and one shall represent the interests of school age children;

(6) One member shall represent registered family day-care homes;

(7) One member shall represent licensed or commissioned church or synagogue child care learning centers;

(8) One member shall be an expert or have special academic or research responsibilities in early childhood development;

(9) One member shall represent a child care resource and referral agency;

(10) One member shall represent a Head Start organization; and

(11) Two members shall represent the general public and shall be appointed by the President of the Senate and the Speaker of the House of Representatives.

At the expiration of the original three-year terms of office of members of the council, successors to such members shall be appointed as follows: seven of the members appointed by the Governor shall serve for initial terms of one year and seven of such Governor appointed members shall serve for initial terms of three years; thereafter all members appointed by the Governor shall serve for terms of three years. Successors to those members appointed by the Speaker of the House of Representatives and the President of the Senate shall each serve for terms of three years. The remaining four nonvoting members shall be the State School Superintendent, the Commissioner of Labor, the commissioner of human services, and the commissioner of economic development, or the designee of the State School Superintendent, the Commissioner of Labor, the commissioner of human services, and the commissioner of economic development, all of whom shall be ex officio members.

(b) The ex officio members of the council shall serve while holding their state offices.

(c) Vacancies in the office of any appointive member of the council shall be filled for the remainder of the unexpired term by appointment by the Governor in the same manner as the appointment to the position on the council which becomes vacant, and the appointment shall be submitted to the Senate for confirmation at the next regular session of the General Assembly.

(d) The Governor may remove any appointive member of the council for failure to attend meetings, neglect of duty, or incompetence.

(e) Any appointive member of the council who, during such person's term of office, ceases to meet the qualifications for the original appointment or does not attend three or more successive meetings of the council shall forfeit such person's membership on the council.

(f) Each member of the council shall take an oath of office before the Governor that he or she will faithfully perform the duties of office.



§ 20-1A-62. Appointment of chairperson and vice chairperson; meetings; compensation of members of council

(a) The Governor shall annually appoint a chairperson and vice chairperson of the council to serve for one-year terms.

(b) The council shall hold regular meetings at least once every calendar quarter and may not hold more than six regular or special meetings during any calendar year. A special meeting may be called by the chairperson, the commissioner, or a majority of the members of the council. The council shall meet at such times and at such designated places in the state as it may determine. In addition to the notice of meetings required under Chapter 14 of Title 50, the council shall also provide written notice to the commissioner no later than 24 hours prior to the meeting.

(c) Nine members of the council shall constitute a quorum.

(d) The appointive members of the council shall receive the same allowances authorized for legislative members of interim legislative committees for each day of actual attendance at official meetings of the council. Ex officio members of the council shall receive no additional compensation for their services on the council but shall be reimbursed for expenses incurred by them in their performance of their duties as members of the council in the same manner as state employees are reimbursed for expenses.



§ 20-1A-63. Obligations of council

The council shall advise and make recommendations to the board and commissioner on the following:

(1) Policy matters relating to early care and education programs;

(2) Planning and coordination of child care programs at the state and local levels;

(3) Measures to improve the quality, availability, and affordability of child care in this state;

(4) Issues relating to the annual Georgia report on child care; and

(5) General policy matters relating to functions performed or services provided by the department.



§ 20-1A-64. Functions and authority of lead agency and department

(a) The lead agency shall:

(1) Provide to the department, under contract, an amount not less than the minimum percentage of the grant to the State of Georgia under the federal act, which must be expended for activities that are designed to provide comprehensive consumer education to parents and the public, activities that increase parental choice, and activities designed to improve the quality, availability, and affordability of child care. In addition to this minimum percentage, the lead agency shall also provide the amount of any additional funds, which exist on October 1, 2004, or which may exist in the future, which are required to be spent on activities relating to improving the quality of child care, including care for school age children;

(2) In conjunction with the department, provide a mechanism for the planning and coordination of child care programs at the state and local levels;

(3) Recommend to the department measures to improve the quality, availability, and affordability of child care in this state;

(4) In conjunction with the department, inventory and monitor the disbursement and make recommendations as to the coordination of the disbursement of all state and federal funding streams that impact the supply, quality, and affordability of child care;

(5) In conjunction with the department, develop an annual Georgia child care plan which includes all identified revenue sources and, at a minimum, the requirements indicated in the federal act;

(6) Hold one or more public hearings, with state-wide publication of the notice of such hearings 30 days before the date of each hearing, to provide the public with an opportunity to comment on the provision of child care services under the annual Georgia child care plan, as required by the federal act;

(7) Develop reports that meet, at a minimum, the reporting requirements of the federal act;

(8) In conjunction with the department, recommend to the Governor and to the General Assembly policies, legislation, and funding that will promote the work of the lead agency and department and the realization of the Georgia child care plan to promote quality, affordable, and accessible child care for Georgia's children; and

(9) Develop a plan for application and distribution, including any necessary requests for proposals, in accordance with the Georgia child care plan, for federal block grant funds available to Georgia under the federal act.

(b) The department shall, in accordance with the policies, rules, and regulations promulgated by the board:

(1) In conjunction with the lead agency, provide a mechanism for the planning and coordination of child care programs at the state and local levels;

(2) Plan and implement activities that are designed to provide comprehensive consumer education to parents and the public, activities that increase parental choice, activities designed to improve the quality, availability, and affordability of child care, and other activities which meet the requirements of the federal act;

(3) Recommend to the lead agency measures to improve the quality, availability, and affordability of child care in this state;

(4) In conjunction with the lead agency, inventory and monitor the disbursement and make recommendations as to the coordination of the disbursement of all state and federal funding streams that impact the supply, quality, and affordability of child care funds expended by the department;

(5) Develop an annual Georgia report on child care, reporting child care statistics, and, in conjunction with the lead agency, an evaluation of the state planning process related to quality initiatives;

(6) Serve as the state clearing-house for information on child care resources and statistics by working with the child care resource and referral agencies;

(7) Provide child care information to corporations and businesses seeking to locate in Georgia;

(8) Promote public-private sector collaboration for child care;

(9) Recommend to the Governor and to the General Assembly policies, legislation, and funding that will promote the work of the department and the realization of the Georgia child care plan and to promote quality, affordable, and accessible child care for Georgia's children;

(10) Promote consumer education to parents to help in the selection of child care, including the expansion of the child care resource and referral agencies; and

(11) Develop a plan for application and distribution, including any necessary requests for proposals, in accordance with the Georgia child care plan, for federal block grant funds available to Georgia under the federal act.









Chapter 2 - Elementary and Secondary Education

Article 1 - State Board of Education

§ 20-2-1. Board created; appointment of members; powers

(a) The State Board of Education is created. The state board shall be composed of one member from each congressional district in this state, who shall be appointed by the Governor by and with the advice and consent of the Senate. The Governor shall not be a member of the state board. The state board provided for by this article shall have the powers and duties provided by law for the state board on January 25, 1943, and such as may be thereafter provided and shall be subject to all provisions of law with respect to the state board not inconsistent with this article.

(b) Except as provided in this article, the state board shall also have all the powers conferred by law upon the former State Board of Education abolished by Ga. L. 1937, p. 864, and shall perform all the duties required by law of such former state board as constituted on July 1, 1937.



§ 20-2-2. Terms of office of members

The first State Board of Education appointed under this article shall hold office as follows: two for three years; four for five years; and four for seven years. All of such terms shall date from January 1, 1943. The Governor in making the appointments shall designate the holders of the respective terms. Successors to persons so appointed shall hold terms of office of seven years from the expiration of the previous term. All members of the state board appointed for a first or succeeding full term shall hold office until their successors are appointed and have qualified. Any appointment of a member of the state board for a full term made when the Senate is not in session shall be effective until the appointment is acted on by the Senate.



§ 20-2-3. Vacancies on board

In case of a vacancy on the State Board of Education by death, resignation, removal, or from any cause other than the expiration of such member's term of office, such vacancy shall be filled in the manner prescribed by Article VIII, Section II, Paragraph I of the Constitution.



§ 20-2-4. Qualifications and disqualifications of members

The members of the State Board of Education shall be citizens of this state who have resided in Georgia continuously for at least five years preceding their appointment. No person employed in a professional capacity by a private or public educational institution or by the Department of Education shall be eligible for appointment or to serve on the state board. No person who is or has been connected with or employed by a schoolbook publishing concern shall be eligible for membership on the state board and, if any person shall be so connected or employed after becoming a member of the state board, his place shall immediately become vacant.



§ 20-2-5. Oaths of members; board meetings

The members of the State Board of Education shall take an oath of office for the faithful performance of their duties and the oath of allegiance to the federal and state Constitutions. The state board shall meet quarterly in regular session at such time as it may by regulation provide and may hold additional meetings at the call of the chairperson, provided that upon the written request of a majority of the members of the state board, the State School Superintendent shall call a meeting at any time.



§ 20-2-5.1. Annual public hearings in congressional district from which each State Board of Education member is appointed

(a) Each member of the State Board of Education shall hold one or more public hearings annually during the regular school calendar year in the respective congressional district from which the member was appointed. The purpose of the public hearing shall be to hear testimony from interested citizens and educators within the congressional district regarding the performance and problems of public education within the congressional district. The public hearing will be held in an appropriate public building located within the respective congressional district. Each board member shall attempt to hold the public hearings at locations throughout such member's respective congressional district. The public hearing will begin at 7:00 P.M. if held on Monday through Friday or at 10:00 A.M. if held on Saturday. No public hearing required by this Code section shall be held on Sunday.

(b) A member of the State Board of Education holding a public hearing required by this Code section shall:

(1) Cause a notice of the date, time, place, and purpose of the public hearing to be published at least once during each of two consecutive weeks immediately preceding the week during which the hearing is held, which notice shall be published in the official legal organ of each county wholly or partially within the congressional district unless there is any other newspaper having a general paid circulation in said county which exceeds that of the official organ, in which event the notice shall be published in any such other newspaper;

(2) Issue a press release to the print and broadcast media serving the congressional district announcing the date, time, place, and purpose of the public hearing; and

(3) Take such other action as may be necessary to bring the public hearing to the attention of the public and to encourage public attendance at and participation in the public hearing.

(c) A member of the State Board of Education shall constitute a committee of one for the purpose of holding a public hearing required by this Code section and, in connection therewith, shall be entitled to receive the per diem and expenses provided for by Code Section 20-2-9.

(d) The costs incurred in holding public hearings required by this Code section shall come from funds appropriated or available to the State Department of Education.



§ 20-2-5.2. Chairperson and other officers; election; term and duties of chairperson

The State Board of Education shall elect a chairperson and such other officers it may deem appropriate. The term of the chairperson shall be fixed by the state board. The chairperson shall preside at meetings of the state board, set the agenda for the state board, and perform such other duties as required by the state board.



§ 20-2-6. Inspection committees

The State Board of Education is authorized to appoint committees composed of members of the state board as a majority vote of the state board may determine to travel within this state and inspect the institutions and facilities under its jurisdiction and control.



§ 20-2-7. Where committee meetings may be held

The members of the State Board of Education as a committee or any committee of the state board may hold committee meetings anywhere within or outside this state when necessary to obtain information for future guidance of the state board; provided, however, that no action of the state board shall be of force and effect unless such action is taken at a regular or called meeting of the state board.



§ 20-2-8. Travel by members within or outside state

The State Board of Education may authorize any member of the state board to travel within or outside this state if necessary to obtain information for the guidance of the state board; provided, however, no member shall be authorized to make commitments for the state board on any matter that requires action of the state board as provided by law.



§ 20-2-9. Per diem allowances and expenses of members

Each member of the State Board of Education shall receive the sum provided for by Code Section 45-7-21 for each day of actual attendance at meetings of the state board or for each day of travel, within or outside the state, as a member of a committee of the state board which has been authorized by the chairman or by action of the state board, in addition to actual expenses incurred in connection therewith and actual costs of transportation to and from the place of meeting or place of visits or inspections. No member shall be authorized to receive the sums, expenses, and costs provided for by this Code section for more than 60 days per year. Such sums, expenses, and costs shall be paid from funds appropriated to or otherwise available to the Department of Education.



§ 20-2-10. Gifts or compensation to members, appointees, or their families from publishers prohibited; reporting offers; penalty

(a) No member or appointee of the State Board of Education or any other person having authority to select or aid in the selection of textbooks for the schools shall for himself or any member of his family receive any gift, compensation, or remuneration from any schoolbook publishing house, corporation, individual, or agent or representative of either; nor shall any such person, publishing house, or corporation offer, directly or indirectly, to any member of the state board or his family or appointees any gift, compensation, or remuneration. Should any such publishing house, corporation, or person offer to any such officers, their families, or appointees any compensation, remuneration, or gift, they shall report such offer to the grand juries of their respective counties. The judges of the superior courts in charging the grand jury from term to term shall give instructions concerning this Code section and article.

(b) Any person violating subsection (a) of this Code section shall be guilty of a misdemeanor.



§ 20-2-11. Budgets; supervision of Department of Education; funds for state office

The State Board of Education shall prepare and submit to the Governor and General Assembly an estimate of the funds necessary for the operation of the state public school system. It shall have general supervision of the Department of Education and may delegate to the State School Superintendent the authority to employ and dismiss such clerical employees, supervisors, administrators, and other employees who are members of the classified service under Article 1 of Chapter 20 of Title 45 as may be necessary for the efficient operation of the Department of Education. It shall set aside the necessary funds for the maintenance of the office of the department and the State School Superintendent, the amount and sufficiency of such funds to be in the discretion of the state board, such funds to be disbursed by the superintendent in the payment of salaries and travel expenses of employees and for printing, communication, equipment, repairs, and other expenses incidental to the operation of the department.



§ 20-2-12. Educational television programs

Reserved. Repealed by Ga. L. 2012, p. 358, § 4/HB 706, effective July 1, 2012.



§ 20-2-13. Educational research; preparation and publication of instructional material

The State Board of Education may use and allocate money for educational research and preparation and publication of instructional material, and such funds may be paid upon approval of the Governor.



§ 20-2-14. Acceptance of donations, grants, and federal aid for vocational or other educational purposes; matching funds; authorization to make transfers

(a) The State Board of Education is authorized to receive, accept, hold, and operate, on behalf of the state, donations, grants, gifts, devises, and bequests of real, personal, and mixed property of every kind and character; to lease, manage, and otherwise administer such property for the use, benefit, and behalf of the public school system of Georgia; and to accept on behalf of the state any funds which may be now or hereafter provided for, or be, or hereafter become available or allotted to the state by virtue of any appropriation by Congress or under any governmental regulation, order, or declaration of policy for either vocational or other educational purposes conducted either in or out of school, in connection with, or as an incident of, any program of vocational education now or hereafter established as essential to national defense either for industrial or agricultural occupations, and whether as part of a federal or a state program or a combination of both, in furtherance of vocational educational objectives generally. The state board is authorized to acquire and hold title for and on behalf of the state for the benefit of the public school system thereof any equipment or supplies, both permanent and expendable, that may be necessary for such purposes; to act as the contracting agent therefor and the custodian thereof; to delegate, in whole or in part, any function or activity enumerated or contemplated under this Code section; to contract with and cooperate with any department, agency, or instrumentality, either of the state or of the United States in any manner which shall be requisite or incident to this Code section and which in the judgment of the state board may be deemed proper for the carrying into effect of the purposes of this article; and to use so much of the public school fund or other funds appropriated by the General Assembly as may be necessary to match any such federal aid or to meet the terms of any past, present, or future grant to the state or any local school unit whereby the state or any local school unit, respectively, may be enabled to derive full advantage of the benefits thereof to the state as contemplated under the terms and provisions of any such grant for educational purposes.

(b) The State Board of Education is authorized to transfer any donation, gift, devise, or bequest of real, personal, or mixed property of any kind and character held in trust by the state board to the Georgia Foundation for Public Education to be managed and otherwise administered by such foundation. This subsection shall apply to any donation, gift, devise, or bequest of real, personal, or mixed property of any kind and character held in trust by the state board pursuant to Paragraph I(c), Section II, Article VIII of the Georgia Constitution, subsection (a) of this Code section, or Code Section 20-2-18.



§ 20-2-14.1. Georgia Foundation for Public Education; authorization to accept transfers of certain property held in trust by State Board of Education

(a) There is established the Georgia Foundation for Public Education existing as a public corporation and instrumentality of the state, exclusively limited to the following charitable and public purposes and powers:

(1) To solicit and accept contributions of money and in-kind contributions of services and property for the purpose of supporting educational excellence in Georgia;

(2) To solicit and accept contributions of money and in-kind contributions of services and property for the purpose of supporting educational excellence at Georgia Academy for the Blind, Georgia School for the Deaf, and Atlanta Area School for the Deaf;

(3) To accept transfer of any donation, gift, devise, or bequest of real, personal, or mixed property of any kind and character held in trust by the State Board of Education to manage and otherwise administer. This paragraph shall apply to any donation, gift, devise, or bequest of real, personal, or mixed property of any kind and character held in trust by the state board pursuant to Paragraph I(c), Section II, Article VIII of the Georgia Constitution, subsection (a) of Code Section 20-2-14, or Code Section 20-2-18;

(4) To sell and dispose of contributed property and securities in accordance with the prudent person rule;

(5) To make and disburse contributions to the department and others for such purposes;

(6) To contract and be contracted with for purposes of the foundation; and

(7) To seek recognition of tax exempt status by the United States Internal Revenue Service and to seek confirmation concerning the deductibility of contributions.

(b) The Georgia Foundation for Public Education shall be attached to the department for administrative purposes. The Attorney General shall be the attorney for the foundation. The State School Superintendent may solicit and accept contributions from the foundation. The department may cooperate and contract with the foundation for their mutual benefit and authorize others to do so. Upon any dissolution of the foundation, its assets shall devolve in trust to the State Board of Education or its successor for use only for the benefit of the department and the schools listed in paragraph (2) of subsection (a) of this Code section.

(c) The creation of the foundation and the execution of its corporate purposes shall be in all respects for the benefit of the people of this state and constitute a public and charitable purpose. Further, the foundation performs an essential governmental function in the exercise of the powers conferred upon it by this Code section. Accordingly, the foundation shall not be subject to taxation or assessment in any manner, including without limitation taxation or assessment upon any transaction, income, money, or other property or activity. The exemptions granted by this Code section shall not be extended to any private person or entity.

(d) (1) The foundation shall be governed by a board of directors composed of between five and 15 members as determined by the State School Superintendent. Members of the board of directors shall be appointed by either the State School Superintendent or the State Board of Education. For every three board members appointed by the State School Superintendent, the State Board of Education may appoint two board members. At least two members of the board of directors appointed by the State Board of Education shall represent the interests of students who are blind or deaf. The chairperson of the Budget and Finance Committee of the State Board of Education, or such committee's successor, shall be an ex officio member of the foundation board of directors. The foundation board of directors shall draft and adopt governance bylaws, subject to approval by the State School Superintendent.

(2) The foundation shall have complete discretion to invest any and all assets as it sees fit in accordance with the prudent person rule, and at no time shall the assets of the foundation be considered assets of the state.

(3) The foundation shall not be subject to state purchasing laws, as contained in Article 3 of Chapter 5 of Title 50 or in other provisions of this Code, or required to dispose of property in accordance with Article 4 of Chapter 5 of Title 50.

(4) The foundation shall be authorized to purchase insurance as provided by Code Section 50-5-16.

(5) The foundation shall have the authority to roll over any unused funds into the next fiscal year.

(e) The foundation's operations shall not be subject to Article 1 of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(f) The foundation shall be deemed to be a charitable organization for purposes of voluntary contributions from state employees pursuant to Article 3 of Chapter 20 of Title 45.



§ 20-2-15. Acceptance of federal and other aid to educational television

The State Board of Education is authorized and is designated the proper state agency to receive all federal funds and any other funds that may be appropriated, granted, or otherwise made available to the state for educational television purposes at all levels of education and shall, after receipt of such funds, use, allot, or distribute them in accordance with the intent, terms, and conditions of such appropriations and grants.



§ 20-2-16. Acceptance and allotment of federal aid and other funds for school construction; determining needs; planning financing; building code; safety inspections and recommendations

(a) The State Board of Education is authorized to receive any federal funds or any other funds made available to it for schoolhouse construction or improvement of the schools under its jurisdiction and to allot such funds to the boards of education of county and independent school systems under such rules and regulations as may be adopted by the state board, subject to such limitations as may be imposed in the grant or appropriation of such funds.

(b) In order to assist the boards of education of county and independent school systems, upon their request, the state board is authorized to make comprehensive studies to determine the need for and the location of public school buildings, to determine the safety and educational requirements of public school buildings, to plan the methods of financing the cost of constructing and equipping such buildings, and to establish a code of school building practices and standards.

(c) The state board is authorized to inspect any public school building and, if such building is found to be dangerous to the lives or health of the pupils, to notify the county or independent board of education in writing of the unsafe or unhealthful conditions revealed, including in the notification specific suggestions for the correction of such unsafe or unhealthful conditions.



§ 20-2-17. Lease of state property to local school boards

The Department of Education, on behalf of the state, may lease for periods up to four years any state-owned property in its control and held for its use to county school boards, city school boards, or other like agencies in the state having the power to operate and regulate any public school in the state, provided that any such property so leased shall be used by the lessee only for administrative, maintenance, warehouse, or storage purposes.



§ 20-2-18. Continuation of trusts for institutions for blind and deaf; board to be trustee

Any trust fund or property, real, personal, or mixed, specifically including the "Pupils' Trust Fund" pertaining to the Georgia Academy for the Blind, that may have been created by will or otherwise as a fund or gift or donation or devise to any board of trustees of the Georgia Academy for the Blind or the Georgia School for the Deaf or the Atlanta Area School for the Deaf, or to any executor or trustee to and for the use, benefit, or on behalf of any such institution, shall not lapse but shall remain valid and of full force and effect; and such beneficial interest under any such deed or gift or will or other conveyance shall vest in the State Board of Education as trustee to and for the use, benefit, and on behalf of the institution intended to be benefited by the gift, devise, or other conveyance in its favor. In any case in which any deed or gift or will or other conveyance for the use or benefit of the Academy for the Blind or the schools for the deaf requires a trustee and no trustee shall exist, the state board shall be and become a substituted trustee to carry out the beneficial purposes of such gift, devise, or conveyance.



§ 20-2-19. Receipt and review of asbestos management plans by State Board of Education; disapproval of plans; funding; regulation; accreditation; effect on other powers of board

(a) The Governor may designate the State Board of Education to receive and review asbestos management plans of local boards of education and of owners of private, nonprofit elementary and secondary school buildings, as provided in the federal Asbestos Hazard Emergency Response Act of 1986, 100 Stat. 2970, P.L. 99-519, amending P.L. 99-469, hereinafter referred to as "AHERA." Any such designation by the Governor prior to March 31, 1988, is ratified and affirmed and shall have effect from the date thereof.

(b) The State Board of Education may receive and disapprove such plans upon the grounds stated in and as provided in AHERA.

(c) The State Board of Education may apply for, accept, and disburse federal funds to local boards of education and to owners of private, nonprofit elementary and secondary school buildings for activities involving the preparation and implementation of asbestos management plans. The State Board of Education may apply for, accept, and utilize federal funds for its activities under this Code section, including the training and accreditation of staff.

(d) The State Board of Education shall prescribe such policies, rules, regulations, and standards as it deems appropriate to carry out purposes of AHERA.

(e) The State Board of Education shall have the authority to adopt an accreditation program and accredit persons who inspect and prepare management plans and conduct response activities for local units of administration, as defined by AHERA.

(f) The powers bestowed by this Code section shall be cumulative of other powers of the State Board of Education and shall not diminish them in any way. This Code section shall not be construed to diminish the powers of any other state agency or instrumentality.



§ 20-2-20. Regional offices authorized; employees

The State Board of Education is authorized to establish regional offices of the Department of Education, subject to appropriation by the General Assembly. Should the state board establish such regional offices of the Department of Education, their service areas shall be congruous with the service areas of regional educational service agencies as provided for in Code Section 20-2-270 and may include more than one regional educational service agency. All employees of such regional offices shall be employees of the Department of Education.






Article 2 - State School Superintendent

§ 20-2-30. Election; office; forms, blanks, and instructions for subordinate officials; appeal of decisions to State Board of Education

The State School Superintendent shall be elected by the persons qualified to vote for members of the General Assembly at the same time and in the same manner and for the same term as the Governor is elected. A suitable office shall be furnished him at the seat of government. He shall prescribe suitable forms for the reports required of subordinate school officers and blanks for their guidance in transacting their official business and shall from time to time prepare and transmit to them such instructions as he may deem necessary for the faithful and efficient execution of the school laws; and by what is thus communicated to them they shall be bound to govern themselves in the discharge of their official duties, provided there shall always be an appeal from the State School Superintendent to the State Board of Education.



§ 20-2-31. Qualifications

To render a person eligible to hold the office of State School Superintendent, he or she shall hold a four-year degree from an accredited college or university. No person who has been convicted of any crime involving moral turpitude shall be eligible to hold the office of State School Superintendent.



§ 20-2-32. Bond; oath

Upon entering upon the discharge of his official duties, the State School Superintendent shall give bond in the penal sum of $50,000.00 to the state, with some approved surety company which shall be acceptable to the Secretary of State, conditioned that he will truly account for and apply all money or other property which may come into his hands in his official capacity for the use and benefit of the purposes for which it is intended and that he will faithfully perform the duties enjoined upon him by law. He shall take and subscribe an oath to discharge the duties of his office diligently and faithfully. The bond, with certified endorsement thereon, shall be filed with the Secretary of State, and the premium charged for such bond shall be paid out of the state treasury.



§ 20-2-33. Compensation and expenses

The State School Superintendent shall be compensated as provided in Code Sections 45-7-3 and 45-7-4. He shall also be reimbursed for his expenses incurred in connection with the official duties of his office as provided in Code Section 45-7-21.



§ 20-2-34. Recommendations to State Board of Education; suspension of county school superintendents; appeal

The State School Superintendent shall carry out and enforce all the rules and regulations of the State Board of Education and the laws governing the schools receiving state aid; he shall from time to time make such recommendations to the state board as may affect the welfare and efficiency of the public schools. He shall have authority to suspend a county school superintendent for incompetency, willful neglect of duty, misconduct, immorality, or the commission of any crime involving moral turpitude, provided that all of his acts in this matter shall be subject to the approval of the state board and the party so suspended may appeal his case to the state board, whose decision shall be final.



§ 20-2-35. Duty to visit counties

It shall be the duty of the State School Superintendent to visit, as often as possible, the several counties for the purpose of examining into the administration of the school law, counseling with school officers, delivering public addresses, inspecting school operations, and doing such other acts as he may deem in the interest of public education.



§ 20-2-36. Duty in case of misapplication of state funds

In the event of a misapplication of any of the funds apportioned to any of the institutions of learning or schools receiving state aid, the State School Superintendent shall at once proceed to recover such funds by the institution of proper proceedings in the courts after demand to settle the matter is made upon the party misapplying the funds.



§ 20-2-37. Annual reports by State School Superintendent

Reserved. Repealed by Ga. L. 1985, p. 1657, § 2, effective July 1, 1986.



§ 20-2-38. Requiring reports from local school officials

Reserved. Repealed by Ga. L. 1985, p. 1657, § 2, effective July 1, 1986.






Article 3 - Local Boards of Education

§ 20-2-49. Standards for local board of education members

The General Assembly finds that local boards of education play a critical role in setting the policies that lead to the operation and success of local school systems. School board members hold special roles as trustees of public funds, including local, state, and federal funds, while they focus on the singular objective of ensuring each student in the local school system receives a quality basic education. Board duties require specialized skills and training in the performance of vision setting, policy making, approving multimillion dollar budgets, and hiring a qualified superintendent. The motivation to serve as a member of a local board of education should be the improvement of schools and academic achievement of all students. Service on a local board of education is important citizen service. Given the specialized nature and unique role of membership on a local board of education, this elected office should be characterized and treated differently from other elected offices where the primary duty is independently to represent constituent views. Local board of education members should abide by a code of conduct and conflict of interest policy modeled for their unique roles and responsibilities. And although there are many measures of the success of a local board of education, one is clearly essential: maintaining accreditation and the opportunities it allows the school system's students.



§ 20-2-50. County school districts; county board for each county

Each county of this state, exclusive of any independent school system in existence in a county, shall compose one school district and shall be confined to the control and management of a county board of education, except to the extent that area school systems are created pursuant to Article VIII, Section V, Paragraph I of the Constitution of Georgia.



§ 20-2-51. Election of local board of education members; persons ineligible to be members or superintendent; ineligibility for local boards of education; ineligibility for other elective offices.

(a) No person shall be eligible for election as a member of a local board of education who is not a resident of the school district in which that person seeks election and of the election district which such person seeks to represent. Whenever there is in a portion of any county a local school system having a board of education of its own, receiving its pro rata of the public school fund directly from the State School Superintendent and having no dealings whatever with the local board, then the members of the board of such county shall be selected from that portion of the county not embraced within the territory covered by such local system.

(b) Whenever a member of a local board of education moves that person's domicile from the district which that person represents, such person shall cease to be a member of such local board of education, and a vacancy shall occur. The member shall provide notice of such move to the secretary of the local board of education and the election superintendent within ten days of such move.

(c) (1) No person serving on the governing body of a private elementary or secondary educational institution shall be eligible to serve as a member of a local board of education.

(2) No person employed by a local board of education shall be eligible to serve as a member of that board of education.

(3) No person employed by the Department of Education or serving as a member of the State Board of Education shall be eligible to serve as a member of a local board of education.

(4) (A) No person who has an immediate family member sitting on a local board of education or serving as the local school superintendent or as a principal, assistant principal, or system administrative staff in the local school system shall be eligible to serve as a member of such local board of education. As used in this paragraph, the term "immediate family member" means a spouse, child, sibling, or parent or the spouse of a child, sibling, or parent whose employment as the local school superintendent or as a principal, assistant principal, or system administrative staff in the local school system began on or after January 1, 2010. This paragraph shall apply only to local board of education members elected or appointed on or after July 1, 2009. Nothing in this Code section shall affect the employment of any person who is employed by a local school system on or before July 1, 2009, or who is employed by a local school system when an immediate family member becomes a local board of education member for that school system.

(B) Notwithstanding subsection (b) of Code Section 20-2-244, in local school systems in which the initial fall enrollment count conducted in 2009 pursuant to Code Section 20-2-160 does not exceed a full-time equivalent count of 2,800, the State Board of Education shall be authorized to waive this paragraph upon the request of a local board of education or an individual attempting to qualify to run for local board of education member and in accordance with the provisions of subsections (d) and (e) of Code Section 20-2-244; provided, however, that prior to submitting any such request, the local board of education shall, upon its own initiative, or at the request of such individual attempting to qualify to run for local board of education member:

(i) Provide 30 days' notice of the individual's intent to run for office; and

(ii) Conduct a public hearing for the purpose of providing an opportunity for full discussion and public input on the issue of potential nepotism problems and other concerns with regard to such waiver. The public hearing shall be advertised at least seven days prior to the date of such hearing in a local newspaper of general circulation which shall be the same newspaper in which other legal announcements of the local board of education are advertised. The public hearing may be conducted in conjunction with a regular or called meeting of the local board or may be conducted independently, at the local board's discretion.

The cost of such notice and public hearing shall be borne by the local board. The State Board of Education shall approve or deny a waiver request no later than 45 days after receipt of such waiver request, taking into consideration whether the benefit to the public would justify approval of the waiver. An approved waiver must be received by the local election superintendent prior to an individual's filing of a declaration or notice of candidacy in accordance with Article 4 of Chapter 2 of Title 21.

(d) Reserved.

(e) In addition to any other requirements provided by law, no person shall be eligible for election as a member of a local board of education unless he or she:

(1) Has read and understands the code of ethics and the conflict of interest provisions applicable to members of local boards of education and has agreed to abide by them; and

(2) Has agreed to annually disclose compliance with the State Board of Education's policy on training for members of local boards of education, the code of ethics of the local board of education, and the conflict of interest provisions applicable to members of local boards of education.

Each person offering his or her candidacy for election as a member of a local board of education shall file an affidavit with the officer before whom such person has qualified for such election prior to or at the time of qualifying, which affidavit shall affirm that he or she meets all of the qualifications required pursuant to this subsection. This subsection shall apply only to local board of education members elected or appointed on or after July 1, 2010.

(f) No person who is on the National Sex Offender Registry or the state sexual offender registry shall be eligible for election to or service on a local board of education.



§ 20-2-52. Term of office; number of members; staggering of terms

(a) Effective January 1, 2012, members of local boards of education shall be elected for terms of not less than four years, provided that longer terms of office may be provided by local Act or constitutional amendment.

(b) (1) Each local board of education shall have no more than seven members as provided by local Act.

(2) This subsection shall not apply to a local board of education whose board size exceeds seven members as provided by local constitutional amendment or federal court order or pursuant to a local law in effect prior to July 1, 2010; provided, however, that if the local law of any such local board of education is amended to revise the number of members on such board, paragraph (1) of this subsection shall apply.

(c) Members of local boards of education in office on July 1, 2011, who are serving terms of office of less than four years shall serve until December 31, 2012, and until their respective successors are elected and qualified. Members elected in 2011 shall serve until December 31, 2014, and until their respective successors are elected and qualified. Successors to all such members shall be elected to serve four-year terms of office and until their respective successors are elected and qualified.

(d) The General Assembly, by local law, may provide for staggered terms of office and term limits for such offices. On and after January 1, 2015, the General Assembly by local law may provide for terms of less than four years for members of local boards of education.



§ 20-2-52.1. Composition and election of county boards of education in counties in which there is a homestead option sales and use tax and a county sales and use tax for educational purposes; terms of service

(a) On and after January 1, 2015, in counties in which there is being collected a homestead option sales and use tax pursuant to Article 2A of Chapter 8 of Title 48 and a county sales and use tax for educational purposes pursuant to Part 2 of Article 3 of Chapter 8 of Title 48 and the county board of education consists of more than seven members, such county boards of education shall comply with this Code section. Such county boards of education shall consist of seven members elected from separate single-member districts of approximately equal population. The number of members may be reduced to less than seven members by local legislation, but such members shall be elected from separate single-member districts of approximately equal population.

(b) Unless otherwise provided by local law, such county boards of education shall select from among their membership a chairperson and vice chairperson at the first meeting of each odd-numbered year.

(c) Unless otherwise provided by local law, such county boards of education shall serve staggered, four-year terms of office.

(d) In the event that a local law is not enacted prior to the qualifying period for the 2014 elections to conform the provisions of law regarding boards of education subject to this Code section to the size requirements of this Code section and if the election structure of such local board of education contains a plan for seven members from separate single-member districts encompassing all of the school district in addition to any other election provisions, then on January 1, 2015, the board of education shall consist only of seven members elected from such separate single-member districts and all other positions in excess of those seven shall be eliminated. In such case, those persons serving from odd-numbered districts shall serve for an initial term of two years and until their respective successors are elected and qualified. Those persons serving from even-numbered districts shall serve for an initial term of four years and until their respective successors are elected and qualified. Thereafter, successors to such members shall be elected at the general election immediately prior to the end of their respective terms of office to take office on January 1 immediately following such election for terms of four years and until their respective successors are elected and qualified. After January 1, 2015, the composition of such districts, number of districts, and staggering of terms may be changed by local law consistent with the provisions of this Code section, but shall not be changed prior to such date.



§ 20-2-53. Certifying election or appointment of county board members

In addition to certifications of elections now required to be made to the Governor, it shall be the duty of the elections superintendent of each system or other political subdivision to transmit to the Secretary of State and to the State School Superintendent a certified statement of the election of members of a local board of education. Where board members are appointed under any law to fill vacancies, it shall be the duty of the local superintendent of schools to certify these appointments to the Secretary of State, the State School Superintendent, and to the Governor. All resignations from such boards, in addition to being submitted to the Governor, shall be submitted to the local superintendent of schools and a copy thereof shall be transmitted to the Secretary of State and to the State School Superintendent.



§ 20-2-54. Resignation of member of county board or superintendent

Reserved. Repealed by Ga. L. 1986, p. 996, § 3, effective July 1, 1986.



§ 20-2-54.1. Procedure for filling vacancies on local boards

(a) In all instances where local laws applicable to local boards of education do not provide otherwise, a vacancy occurring for any reason on a local board of education shall be filled as follows:

(1) If the vacancy occurs more than 90 days prior to the date of a general election preceding the general election at which a successor will be elected to a new full term of office, then such vacancy shall be filled for the unexpired term of office at a special election to be held on the same date as said general election preceding the general election at which a successor will be elected to a new full term of office; and in this case the remaining members of the board of education shall, by majority vote, select a qualified person to fill the vacancy until the person elected at such special election takes office; and

(2) If the vacancy does not occur more than 90 days prior to the date of a general election preceding the general election at which a successor will be elected to a new full term of office, then the remaining members of the local board of education shall, by majority vote, select a qualified person to serve for the remainder of the unexpired term.

(b) Any person elected or appointed to fill a vacancy pursuant to subsection (a) of this Code section shall possess the same qualifications required for election to a full term of office as provided by law applicable to the office wherein the vacancy occurred. As applied to special elections under paragraph (1) of subsection (a) of this Code section, if the office wherein the vacancy occurred is filled by election of voters within a portion of the local school district, then the special election shall be held within that portion of the local school district, but if the office wherein the vacancy occurred is filled by the voters within the entire school district, then the special election shall be held within the entire school district.



§ 20-2-55. Per diem, insurance, and expenses of local board members

(a) (1) In any local school system for which no local Act is passed, members of the local board of education shall, when approved by the local board affected, receive a per diem of $50.00 for each day of attendance at meetings of the board and while meeting and traveling within or outside the state as a member of a committee of the board on official business first authorized by a majority of the board, plus reimbursement for actual expenses necessarily incurred in connection therewith; provided, however, that in any independent school system with a full-time equivalent (FTE) program count of less than 4,000 students for which no local Act is passed, members of the local board of education may, when approved by the affected local board, receive a per diem of not less than $50.00 and not more than $100.00 for each day of attendance at meetings of the board and while meeting and traveling within or outside the state as a member of a committee of the board, plus reimbursement for actual expenses. The accounts for such service and expenses shall be submitted for approval to the local school superintendent. In all school districts, the compensation of members of local boards shall be paid only from the local tax funds available to local boards for educational purposes. This paragraph shall apply only to local board of education members elected or appointed prior to July 1, 2010.

(2) In any local school system for which no local Act is passed, members of the local board of education shall, when approved by the local board affected, receive a per diem of $50.00 for each day of attendance at a meeting, as defined in paragraph (3) of subsection (a) of Code Section 50-14-1, of the board, plus reimbursement for actual expenses necessarily incurred in connection therewith; provided, however, that in any independent school system with a full-time equivalent (FTE) program count of less than 4,000 students for which no local Act is passed, members of the local board of education may, when approved by the affected local board, receive a per diem of not less than $50.00 and not more than $100.00 for each day of attendance at a meeting, as defined in paragraph (3) of subsection (a) of Code Section 50-14-1, of the board, plus reimbursement for actual expenses. The accounts for such service and expenses shall be submitted for approval to the local school superintendent. In all school districts, the compensation of members of local boards shall be paid only from the local tax funds available to local boards for educational purposes. This paragraph shall apply only to local board of education members elected or appointed on or after July 1, 2010.

(b) (1) A local board of education is authorized to provide group medical and dental insurance for its members who elect to participate. Such insurance may be provided through a group policy secured by the local school district, a group policy secured by several local school districts, a policy secured by an organization of local school boards, or in accordance with Code Section 45-18-5 providing for the inclusion of members of the local board of education and their spouses and dependents within any health insurance plan or plans established under Article 1 of Chapter 18 of Title 45. It shall be the duty of the board to make the employer contributions required for the operation of such plan or plans. Except as provided in paragraph (3) of this subsection, a board providing such insurance shall pay no greater percentage of the cost of that insurance than the percentage of the cost paid as an employer contribution by the state for the health insurance plan for state employees pursuant to Article 1 of Chapter 18 of Title 45. The remainder of such insurance costs, and all the costs of any coverage for family members, shall be paid as an employee contribution by the board member. It shall be the duty of the board to deduct from the salary or other remuneration of qualified members or otherwise collect such payment from the qualified members or dependents.

(2) Taxes levied by or on behalf of a local board of education may be expended for employer contributions, but not employee contributions, required for insurance coverage of members of that board as provided in paragraph (1) of this subsection. Taxes levied by or on behalf of a local board of education also may be expended for contributions authorized in paragraph (3) of this subsection. Such expenditures on behalf of any member may continue only as long as that member continues in office and makes any employee contribution required for such coverage. That member, and eligible dependents thereof, shall be ineligible for coverage pursuant to the provisions of paragraph (1) of this subsection upon such person's ceasing to serve as a member of a local board of education. Such expenditures on behalf of any member in accordance with paragraph (3) of this subsection may continue only as long as that member continues in office and makes any contribution which is not the result of the board of education's decision to allow its members to participate in the health insurance plan. Expenditures authorized by this Code section shall be in addition to, and not in lieu of, any salary, expense, per diem, or other compensation payable to that member of a local board of education.

(3) If a board member is already a member of a health insurance plan established by Article 1 of Chapter 18 of Title 45 as a retired employee and the result of the board of education's decision to allow its members to participate is to establish dual eligibility for a member and thus to increase the cost to such member of the state insurance plan, then the local board may pay any additional cost imposed on such member as a result of the local board's decision to allow its members to participate in coverage under paragraph (1) of this subsection.



§ 20-2-56. Nonpartisan elections for members of boards of education

Notwithstanding any other provision of law to the contrary, the General Assembly may provide by local law for the election in nonpartisan elections of candidates to fill the offices of members of boards of education and, in the case of independent school systems, for the election in nonpartisan elections of candidates to fill the offices of members of the boards of education of those independent school systems using the procedures established in Chapter 2 of Title 21, the "Georgia Election Code."



§ 20-2-57. Organization of county boards; chairperson and secretary; quorum; record of proceedings

(a) Unless otherwise provided by local law or, in the absence of local law, by local board policy, upon being called together by one of their number, the members of the local board shall organize by selecting one of their number as chairperson to serve as such during the term for which that person was chosen as a member of the local board. The local school superintendent shall act as secretary of the local board, ex officio. A majority of the local board shall constitute a quorum for the transaction of business. The votes of a majority of the members present shall be necessary for the transaction of any business or discharge of any duties of the local board of education, provided there is a quorum present. Any action taken by less than a majority of the board members may be rescinded by a majority of the board members at the next regular meeting or within 30 days of such action, whichever is later. It shall be the duty of the superintendent as secretary to be present at the meetings of the local board, to keep the minutes of its meetings and make a permanent record of them, and to do any other clerical work it may direct the superintendent to do. The superintendent shall cause to be recorded in a book, to be provided for the purpose, all official proceedings of the local board, which shall be a public record open to the inspection of any person interested therein; and all such proceedings, when so recorded, shall be signed by the chairperson and countersigned by the secretary.

(b) Pursuant to the authority of this subsection, any local board of education whose chairperson is required to be a member of that board who is elected at large from its school district, when such requirement is imposed by the terms of a local law which became effective before this subsection may become effective under the Voting Rights Act of 1965, as amended, shall continue to have as its chairperson that same member who is elected at large as designated by that local law, unless thereafter changed by local law.



§ 20-2-58. Regular monthly meeting of local boards; adjournment; temporary presiding officer; notice of date

It shall be the duty of each local board of education to hold a regular meeting during each calendar month for the transaction of business pertaining to the public schools. Any such meeting may be adjourned from time to time, and, in the absence of the president or secretary, the members of the local board may appoint one of their own number to serve temporarily. The local board shall annually determine the date of its meeting and shall publish it either in the official county organ or, at the option of the local board of education, in a newspaper having a general circulation in said county at least equal to that of the official county organ for two consecutive weeks following the setting of the date; provided, however, that the date shall not be changed more often than once in 12 months and, if changed, the new date shall also be published as provided in this Code section.



§ 20-2-58.1. "Immediate family" defined; employment of family members

(a) As used in this Code section, the term "immediate family" means a spouse, child, sibling, or parent or the spouse of a child, sibling, or parent.

(b) No local board of education shall employ or promote any person who is a member of the immediate family of any board member unless a public, recorded vote is taken on such employment or promotion as a separate matter from any other personnel matter. Any board member whose immediate family member is being considered for employment shall not vote on such employment. Nothing in this Code section shall affect the employment of any person who is employed by a local school system on July 1, 2000, or who is employed by a local school system when an immediate family member becomes a member of the local board of education for that school system.



§ 20-2-59. Rules

The county school superintendent and county board of education shall make rules to govern the county schools of their county.



§ 20-2-60. Consolidation of county schools

The board of education of any county shall have the right, if, in its opinion, the welfare of the schools of the county and the best interests of the pupils require, to consolidate two or more schools into one school, to be located by the county board at a place convenient to the pupils attending the consolidated school.



§ 20-2-61. Fundamental roles of local boards of education and local school superintendents

(a) The fundamental role of a local board of education shall be to establish policy for the local school system with the focus on student achievement. The fundamental role of a local school superintendent shall be to implement the policy established by the local board. It shall not be the role of the local board of education or individual members of such board to micromanage the superintendent in executing his or her duties, but it shall be the duty of the local board to hold the local school superintendent accountable in the performance of his or her duties. Local board of education members should work together with the entire local board of education and shall not have authority as independent elected officials but shall only be authorized to take official action as members of the board as a whole. Nothing in this subsection shall be construed to alter, limit, expand, or enlarge any powers, duties, or responsibilities of local boards of education, local board members, or local school superintendents.

(b) Except as may be allowed by law, no local board of education shall delegate or attempt to delegate its policy-making functions.



§ 20-2-62. Employment of county agents and home demonstration agents to carry on extension work

Power is conferred upon the county tax levying authorities of the several counties, as well as the county boards of education, to carry on educational work for the promotion of the extension work in agriculture and home economics under the Act of Congress approved May 8, 1914 (7 U.S.C.A., Sections 341 to 348), and resolution of the General Assembly, under the date of August 14, 1914 (Ga. L. 1914, p. 1243), giving assent of the state to such Act of Congress, by employing county agricultural agents and home demonstration agents and supervising their work and paying therefor. The boards of education of the several counties may employ and pay county agents and home demonstration agents to carry on such extension work.



§ 20-2-63. Prohibit certain conflicts of interest of board members

(a) (1) No local board of education member shall use or attempt to use his or her official position to secure unwarranted privileges, advantages, or employment for himself or herself, his or her immediate family member, or others.

(2) No local board of education member shall act in his or her official capacity in any matter where he or she, his or her immediate family member, or a business organization in which he or she has an interest has a material financial interest that would reasonably be expected to impair his or her objectivity or independence of judgment. Compliance with Code Section 20-2-505 shall not constitute a violation of this paragraph.

(3) No local board of education member shall solicit or accept or knowingly allow his or her immediate family member or a business organization in which he or she has an interest to solicit or accept any gift, favor, loan, political contribution, service, promise of future employment, or other thing of value based upon an understanding that the gift, favor, loan, contribution, service, promise, or other thing of value was given or offered for the purpose of influencing that board member in the discharge of his or her official duties. This paragraph shall not apply to the solicitation or acceptance of contributions to the campaign of an announced candidate for elective public office if the local board of education member has no knowledge or reason to believe that the campaign contribution, if accepted, was given with the intent to influence the local board of education member in the discharge of his or her official duties. For purposes of this paragraph, a gift, favor, loan, contribution, service, promise, or other thing of value shall not include the items contained in subparagraphs (a)(2)(A) through (a)(2)(J) of Code Section 16-10-2.

(4) No local board of education member shall use, or knowingly allow to be used, his or her official position or any information not generally available to the members of the public which he or she receives or acquires in the course of and by reason of his or her official position for the purpose of securing financial gain for himself or herself, his or her immediate family member, or any business organization with which he or she is associated.

(5) No local board of education member or business organization in which he or she has an interest shall represent any person or party other than the local board of education or local school system in connection with any cause, proceeding, application, or other matter pending before the local school system in which he or she serves or in any proceeding involving the local school system in which he or she serves.

(6) No local board of education member shall be prohibited from making an inquiry for information on behalf of a constituent if no fee, reward, or other thing of value is promised to, given to, or accepted by the local board of education member or his or her immediate family member in return therefor.

(7) No local board of education member shall disclose or discuss any information which is subject to attorney-client privilege belonging to the local board of education to any person other than other board members, the board attorney, the local school superintendent, or persons designated by the local school superintendent for such purposes unless such privilege has been waived by a majority vote of the whole board.

(8) No member of a local board of education may also be an officer of any organization that sells goods or services to that local school system, except as provided in Code Section 20-2-505 and excluding nonprofit membership organizations.

(9) No local board of education member shall be deemed in conflict with this subsection if, by reason of his or her participation in any matter required to be voted upon, no material or monetary gain accrues to him or her as a member of any profession, occupation, or group to any greater extent than any gain could reasonably be expected to accrue to any other member of that profession, occupation, or group.

(b) Upon a motion supported by a two-thirds' vote, a local board of education may choose to conduct a hearing concerning the violation by a local board of education member of any conflict of interest provision in subsection (a) of this Code section. The local board of education member accused of violating said provision shall have 30 days' notice prior to a hearing on the matter. Said accused member may bring witnesses on his or her behalf, and the local board of education may call witnesses to inquire into the matter. If it is found by a vote of two-thirds of all the members of the board that the accused member has violated a conflict of interest provision contained in subsection (a) of this Code section, the local board shall determine an appropriate sanction. A board member subject to sanction pursuant to this Code section may, within 30 days of such sanction vote, appeal such decision to the State Board of Education, which shall be empowered to affirm or reverse the decision to sanction such board member. The State Board of Education shall promulgate rules governing such appeal process. This subsection shall apply only to local board of education members elected or appointed on or after July 1, 2010.

(c) As used in this Code section, the term "immediate family member" means a spouse, child, sibling, or parent or the spouse of a child, sibling, or parent.



§ 20-2-64. Establishment and maintenance of trusts or funds

(a) Each local board of education is authorized to establish and maintain one or more funds or trusts for the purposes specified in this Code section and to designate one or more fund managers or trustees thereof. Each local board of education shall be deemed to be a person for the purposes of Chapter 12 of Title 53, known as "The Revised Georgia Trust Code of 2010," and may take any action which a natural person would be authorized to take and shall be subject to any duty imposed upon a natural person by the provisions of such chapter, except as provided in this Code section.

(b) A local board of education shall appoint one or more managers or trustees for any separate fund or trust, respectively, created pursuant to the authority of this Code section and shall not act as trustee or manager of such a trust or fund.

(c) A local board of education is authorized to accept and pay over to or place in such trust or fund any gifts, grants, bequests, and transfers of real or personal property and money made for the furtherance of such trust's or fund's purposes, as set forth in subsection (d) of this Code section. No funds or property of the local board of education derived from tax revenues or state grants or appropriations shall be placed in any such trust or fund or expended for the administration of such trust or fund.

(d) Trust or fund property and the income therefrom may be expended, unless otherwise restricted by the donor thereof, for:

(1) Scholarships, grants, loans, and other educational assistance programs for students or graduates, or both, of the school system;

(2) Matching any matching grant given to such trust or fund or to the local board of education;

(3) Any purpose specified by the donor of such trust property, unless limited by subsection (e) of this Code section;

(4) Any other educational purpose; or

(5) The cost of administering the trust.

(e) Any such trust or fund shall be established under such further terms and conditions as may be deemed appropriate by the local board of education from time to time to the extent consistent with the uses of funds and purposes described in subsection (d) of this Code section. The local board of education, manager, or trustee may refuse to accept any gift, grant, bequest, or transfer which:

(1) Contains any condition, restriction, or limitation that may jeopardize the tax exempt status of such trust or fund for federal or state income tax purposes;

(2) Would cause the trust or fund to be treated as a private foundation under Section 509 or any corresponding provision of the Internal Revenue Code, as amended; or

(3) Contains any condition, restriction, or limitation deemed by the local board of education, fund manager, or trustee to be inconsistent with the purposes, terms, or conditions of such fund or trust.



§ 20-2-65. Programs for care and supervision of students before school, after school, or during vacation periods

(a) The General Assembly of Georgia, recognizing the need for providing school age children with programs outside the normal school curriculum that enable them to reach their full potential as students within that curriculum, hereby declares that programs which provide for the care and supervision of such students outside of normal school hours and during vacation periods serve an educational purpose, in that they are necessary or incidental to public education and can be an integral part of the total school program offered by public schools in this state.

(b) The board of education of any county, area, or independent school system is authorized to establish and operate, contract for, or otherwise make provisions for programs that provide care and supervision before school, after school, or during vacation periods, or during any combination of these time periods, for school age children who are temporary or permanent residents of the geographical area served by such system.

(c) Consistent with existing local rules, regulations, policies, or procedures, a local board of education shall conduct a needs assessment, the scope and methodology of which shall be determined solely by the board, before establishing, operating, contracting for, or otherwise making provisions for programs defined in subsection (b) of this Code section.

(d) In accordance with the requirements of Code Section 50-14-1, the local board of education shall notify the public of the board's intention to vote whether to provide programs as defined in subsection (b) of this Code section. A local board of education shall provide such additional notice or proceedings as deemed appropriate to solicit public comment and review of the board's actions regarding any programs defined in subsection (b) of this Code section.



§ 20-2-66. School breakfast programs

(a) Each local school system in this state is encouraged to establish and support a school breakfast program to make breakfast available to all students in kindergarten through grade eight. All school systems are required to establish and support a school breakfast program in all schools with kindergarten through grade eight if at least 25 percent of the student population is eligible for free or reduced price lunch under federal guidelines and in all schools not containing kindergarten through grade eight if at least 40 percent of the student population is eligible for free or reduced price lunch under federal guidelines. School breakfast programs shall be phased in over a period beginning September 1, 1994, and ending June 15, 1996, in all such schools. Each local school system operating a school breakfast program pursuant to this Code section shall be reimbursed by the state at the federal reimbursement rate per meal prepared and served. The school breakfast program reimbursement by the state shall be automatically terminated if federal funding for this program ceases.

(b) The State Board of Education shall promulgate rules and regulations which:

(1) Establish minimum nutritional requirements for school breakfast programs which meet or exceed the minimum federal regulations;

(2) Utilize federal standards of income eligibility for free or reduced price meals for lower income students;

(3) Prescribe uniform methods of determining eligibility for free or reduced price meals that are discreet and accessible. Each participating school system shall establish a method to regularly notify parents of the availability of the program;

(4) Provide that each participating local board of education submit a plan of compliance;

(5) Provide that compliance with the standards and regulations of the National School Lunch Act and Child Nutrition Act of 1966, as amended, shall be deemed compliance with the requirements promulgated by the board;

(6) Assist the local school board in applying for and obtaining start-up grant money for such programs.



§ 20-2-67. Local school system or school subject to corrective action plan for budget deficit; financial operations form; publication; mailing to Department of Education and local governing body

(a) When an audit by the Department of Audits and Accounts finds and reports irregularities or budget deficits in the fund accounting information regarding a local school system or a school within the local school system, the Department of Audits and Accounts shall report the findings of irregularities or budget deficits to the State Board of Education and the local board of education.

(b) The State Board of Education shall inform the superintendent of the local school system of the irregularities or budget deficits regarding a local school system's or a school's fund accounting information. The superintendent shall submit to the Department of Education a response to the findings and a corrective action plan as defined by rules and regulations adopted by the State Board of Education designed to correct the financial irregularities or budget deficits for the school or school system. From the time such irregularity or budget deficit is discovered until the time it is eliminated, the local school superintendent shall present to each member of the local board of education for his or her review and written acknowledgment a monthly report containing all anticipated expenditures by budget function for such school or school system during the current month. The report shall be presented to local board members on or before the tenth business day of each month. Each monthly report shall be signed by each member of that local board and recorded and retained in the minutes of the meeting of the local board of education.

(c) Not later than September 30 of the year, each local board of education shall cause to be published in the official county organ wherein the local school system is located once a week for two weeks a statement of actual financial operations for such schools or school system identified by the Department of Audits and Accounts as having financial irregularities. Such statement of actual financial operations shall be in a form to be specified and prescribed by the state auditor for the purpose of indicating the current financial status of the schools or school system. Prior to publication, such form shall be executed by the local board of education and signed by each member of said board and the local school superintendent.

(d) A copy of the actual financial operations form required to be published by subsection (c) of this Code section shall be mailed by each local board of education to the Department of Education and the local county board of commissioners or local municipal governing authority. A current copy of said form shall be maintained on file in the central administrative office of the local school system for public inspection for a period of at least two years from the date of its publication. Copies of the statement shall be made available on request.



§ 20-2-68. Information for verification of fund expenditure

The Office of Planning and Budget shall collect from local school systems and local school systems shall supply information sufficient for the Office of Planning and Budget to verify the proper expenditure of funds and employment of positions funded in the Quality Basic Education formula and categorical grants.



§ 20-2-69. Requirements and procedures for issuing and awarding high school diplomas to honorably discharged World War II Veterans

Each local board of education shall issue high school diplomas to veterans who failed to receive diplomas due to an interruption of their education by service in World War II. The local board of education of the school district where the veteran attended high school shall award the high school diploma to such veteran. A veteran shall make application for a diploma to the appropriate local board of education and furnish proof that such person is a World War II veteran who had his or her education interrupted as a result of service in World War II. Honorably discharged veterans who served in World War II between September 16, 1940, and December 31, 1946, and who did not graduate from high school are eligible for a diploma; provided, however, that attendance in high school ranging from 1937-1946 with graduation class years ranging from 1941-1950 is required. Veterans who qualify under this Code section and who have earned a general educational development (GED) diploma are also eligible for a high school diploma. Diplomas may be awarded posthumously. The local board of education is encouraged to present such diplomas to World War II veterans on or near Veterans Day to bring to the attention of students the importance of such day and the great sacrifices made by World War II veterans.



§ 20-2-70. Requirements and procedures for issuing and awarding high school diplomas to honorably discharged Korean Conflict and Vietnam Conflict veterans

Each local board of education shall issue high school diplomas to veterans who failed to receive diplomas due to an interruption of their education by service in the Korean Conflict or service in the Vietnam Conflict. The local board of education of the school district where the veteran attended high school shall award the high school diploma to such veteran. A veteran shall make application for a diploma to the appropriate local board of education and furnish proof that such person is a veteran of the Korean Conflict or the Vietnam Conflict who had his or her education interrupted as a result of service in the Korean Conflict or the Vietnam Conflict. Honorably discharged veterans who served in the Korean Conflict between June 25, 1950, and January 31, 1955, and honorably discharged veterans who served in the Vietnam Conflict between August 5, 1964, and May 7, 1975, and who did not graduate from high school are eligible for a diploma pursuant to this Code section; provided, however, that attendance in high school ranging from 1946 through 1955 with graduation class years ranging from 1951 through 1955 is required for veterans of the Korean Conflict and attendance in high school ranging from 1960 through 1975 with graduation class years ranging from 1964 through 1975 is required for veterans of the Vietnam Conflict. Veterans who qualify under this Code section and who have earned a general educational development (GED) diploma are also eligible for a high school diploma. Diplomas may be awarded posthumously. The local board of education is encouraged to present such diplomas to such veterans on or near Veterans Day to bring to the attention of students the importance of such day and the great sacrifices made by such veterans.



§ 20-2-71. Placement of twins or higher order multiples in the same classroom

(a) For purposes of this Code section, the term "higher order multiples" means triplets, quadruplets, quintuplets, or more.

(b) A school must place twins or higher order multiples from the same family together in the same classroom if the children are in the same grade level at the same school and meet the eligibility requirements of the class, and the children's parent or legal guardian requests the placement, unless factual performance evidence shows proof that these specific students should be separated. The parent or guardian must request the classroom placement no later than five days before the first day of each school year or five days after the first day of attendance of the children during a school year if the children are enrolled in the school after the school year commences.



§ 20-2-72. Code of ethics for local board of education members

(a) The State Board of Education shall adopt a model code of ethics for members of local boards of education by October 1, 2010. Such model code of ethics shall also include appropriate consequences for violation of a provision or provisions of such code. The State Board of Education may periodically adopt revisions to such model code as it deems necessary.

(b) Within three months of adoption by the State Board of Education of a model code of ethics pursuant to subsection (a) of this Code section, each local board of education shall adopt a code of ethics that includes, at a minimum, such model code of ethics. Each local board of education shall incorporate into its code of ethics any revisions adopted by the State Board of Education to the model code of ethics pursuant to subsection (a) of this Code section within three months of adoption of such revisions.



§ 20-2-73. Suspension and removal of local school board members upon potential loss of accreditation; procedures; prohibition on use of public funds for litigation expenses; reimbursement of expenses

(a) Notwithstanding Code Section 20-2-54.1 or any other provisions of law to the contrary, if a local school system or school is placed on the level of accreditation immediately preceding loss of accreditation for school board governance related reasons by one or more accrediting agencies included in subparagraph (A) of paragraph (6) of Code Section 20-3-519, the local board of education shall notify the State Board of Education in writing within three business days of such placement and the State Board of Education shall conduct a hearing in not less than ten days of such notice nor more than 90 days and recommend to the Governor whether to suspend all eligible members of the local board of education with pay. A majority of the members of a local board of education may petition the State Board of Education to continue any hearing scheduled under this subsection. Upon a showing of good cause, the state board may in its sound discretion continue any such hearing. Notwithstanding any other provision of law, deliberations held by the State Board of Education pursuant to this subsection to formulate its recommendation to the Governor shall not be open to the public; provided, however, that testimony shall be taken in an open meeting and a vote on the recommendation shall be taken in an open meeting following the hearing or at the next regularly scheduled meeting. If the State Board of Education makes such recommendation, the Governor may, in his or her discretion, suspend all eligible members of the local board of education with pay and, in consultation with the State Board of Education, appoint temporary replacement members who shall be otherwise qualified to serve as members of such board.

(b) Any local board of education member suspended under this Code section may petition the Governor for reinstatement no earlier than 30 days following suspension and no later than 60 days following suspension. In the event that a suspended member does not petition for reinstatement within the allotted time period, his or her suspension shall be converted into permanent removal, and the temporary replacement member shall become a permanent member and serve out the remainder of the term of the removed member.

(c) Upon petition for reinstatement by a suspended local board of education member, the Governor or his or her designated agent shall conduct a hearing for the purpose of receiving evidence relative to whether the local board of education member's continued service on the local board of education is more likely than not to improve the ability of the local school system or school to retain or reattain its accreditation. The appealing member shall be given at least 30 days' notice prior to such hearing. Such hearing shall be held not later than 90 days after the petition is filed and in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," except that the individual conducting the hearing shall have the power to call witnesses and request documents on his or her own initiative. For purposes of said chapter and any hearing conducted pursuant to this Code section, the Governor shall be considered the agency, and the Attorney General or his or her designee shall represent the interests of the Governor in the hearing. If it is determined that it is more likely than not that the local board of education member's continued service on the local board of education improves the ability of the local school system or school to retain or reattain its accreditation, the member shall be immediately reinstated; otherwise, the member shall be permanently removed, and the temporary replacement member shall become a permanent member and serve out the remainder of the term of the removed member or until the next general election which is at least six months after the member was permanently removed, whichever is sooner. Judicial review of any such decision shall be in accordance with Chapter 13 of Title 50.

(d) Subsection (a) of this Code section shall apply to a local school system or school which is placed on the level of accreditation immediately preceding loss of accreditation on or after April 20, 2011.

(e) For purposes of this Code section, an eligible member of a local board of education shall mean a board member who was serving on the local board at the time the accrediting agency placed the local school system or school on the level of accreditation immediately preceding loss of accreditation.

(f) A local board of education shall not expend any public funds for attorney's fees or expenses of litigation relating to proceedings initiated pursuant to this Code section except to the extent such fees and expenses are incurred prior to and through the recommendation of the state board as provided for in subsection (a) of this Code section; provided, however, that nothing in this subsection shall be construed to prohibit an insurance provider from covering attorney's fees or expenses of litigation under an insurance policy.

(g) Any suspended board member who is reinstated by the Governor pursuant to this Code section may be reimbursed by the local board of education for his or her reasonable attorney's fees and related expenses incurred in pursuing such reinstatement.



§ 20-2-74. Solicit and accept donations for educational purposes

Local boards of education shall be authorized to solicit and accept donations, contributions, and gifts of money from any source for the purposes of field trips for their students and for any other educational purposes.



§ 20-2-75. Failure of board members to fulfill obligations; litigation expenses; role of Attorney General

Repealed by Ga. L. 2015, p. 385, § 1-4.1/HB 252, effective July 1, 2015.






Article 4 - Increased Flexibility for Local School Systems

§ 20-2-80. Requests for increased flexibility; Title 20/No Waivers system

(a) A local school system may request increased flexibility from certain state laws, rules, and regulations in exchange for increased accountability and defined consequences through a contract with the State Board of Education. Such contract shall establish a framework of accountability, flexibility, and consequences in accordance with this article.

(b) A local school system may elect not to request increased flexibility in exchange for increased accountability and defined consequences and elect to remain under all current laws, rules, regulations, policies, and procedures, and such local school system, which shall be known as a Title 20 o Waivers system, shall:

(1) Conduct a public hearing for the purpose of providing public notice that such local school system is electing to be a Title 20/No Waivers system and to remain subject to all state rules, regulations, policies, and procedures and the provisions of this title. The public hearing shall be advertised in a local newspaper of general circulation which shall be the same newspaper in which other legal announcements of the local board of education are advertised; and

(2) Sign a statement on a form provided by the state board that such local school system is electing to be a Title 20 o Waivers system.



§ 20-2-81. Strategic plan and proposed contract for local school systems requesting flexibility; strategic waivers school system

(a) Each local school system which elects to request increased flexibility pursuant to this article shall develop a five-year strategic plan which sets out the school system's vision and mission for improving the performance of its schools and shall clearly delineate in a proposed contract the following for measuring the improvement and performance of its schools:

(1) Current performance data, grade levels, and demographic data for each school within the school system;

(2) Performance goals for each school, including both improvement and achievement; and

(3) Performance measures and benchmarks for each school for evaluating improvement and achievement and monitoring progress toward yearly performance goals.

(b) The proposed strategic plan shall incorporate, to the extent practicable, school improvement plans in effect for schools in the local school system.

(c) The department shall provide an electronic template accessible through the Internet for local school systems to input their proposed contracts. The template shall be designed to include the information contained in subsection (a) of this Code section.

(d) Prior to the submission of a proposed contract to the department, a local board of education shall schedule and hold a public hearing for the purpose of providing an opportunity for full discussion and public input on the strategic plan and proposed contract, including formal, written comments or suggestions regarding the local school system's flexibility requests and performance goals and their impact on each school. The public hearing shall be advertised in a local newspaper of general circulation which shall be the same newspaper in which other legal announcements of the local board of education are advertised.

(e) The local school system shall submit the proposed contract to the department in accordance with time frames established by the department.

(f) A local school system which elects to request increased flexibility pursuant to this article shall be known as a strategic waivers school system.



§ 20-2-82. Contract terms for local school systems requesting flexibility

(a) The local board of education and the department shall enter into negotiations on the appropriate terms of the contract, including the accountability, flexibility, and consequences components of the contract in accordance with Code Section 20-2-84, in consultation with the Office of Student Achievement. The accountability, flexibility, and consequences components may vary between schools and clusters.

(b) The flexibility requested by a local school system pursuant to subsection (b) of Code Section 20-2-84 shall result in consequences in accordance with subsection (c) of Code Section 20-2-84 and Code Section 20-2-84.1 for noncompliance with the accountability requirements established pursuant to subsection (a) of Code Section 20-2-84.

(c) The department, in consultation with the Office of Student Achievement, shall make a recommendation to the state board on whether the proposed terms of the contract should be approved by the state board.

(d) (1) The state board shall have the authority to approve or deny approval of the proposed terms of the contract but shall give all due consideration to the recommendation and input from the Office of Student Achievement.

(2) In the event that the state board denies approval of the proposed terms of the contract, the local board of education shall work with the department, in consultation with the Office of Student Achievement, for further revisions and resubmission to the state board.

(e) The state board shall be authorized to approve a waiver or variance request of specifically identified state rules, regulations, policies, and procedures or provisions of this chapter upon the inclusion of such request in the local school system's proposed contract and in accordance with subsection (b) of Code Section 20-2-84. The goal for each waiver and variance shall be improvement of student performance. The state board shall not be authorized to waive or approve variances on any federal, state, and local rules, regulations, court orders, and statutes relating to civil rights; insurance; the protection of the physical health and safety of school students, employees, and visitors; conflicting interest transactions; the prevention of unlawful conduct; any laws relating to unlawful conduct in or near a public school; any reporting requirements pursuant to Code Section 20-2-320 or Chapter 14 of this title; the requirements of Code Section 20-2-210; the requirements of Code Section 20-2-211.1; or the requirements in subsection (c) of Code Section 20-2-327. A local school system that has received a waiver or variance shall remain subject to the provisions of Part 3 of Article 2 of Chapter 14 of this title, the requirement that it shall not charge tuition or fees to its students except as may be authorized for local boards by Code Section 20-2-133, and shall remain open to enrollment in the same manner as before the waiver request.



§ 20-2-83. State board approval of local school board flexibility contract

(a) Upon approval of a proposed contract of a local school system which has requested flexibility, the state board shall enter into such contract with the local board of education.

(b) The terms of the contract shall include, but not be limited to, accountability, flexibility, and consequences components as negotiated pursuant to subsection (a) of Code Section 20-2-82 and in accordance with Code Section 20-2-84.

(c) Each contract shall be for a term of five years. The terms of the contract may provide for automatic extension of such contract if a local school system has met its accountability requirements.

(d) The terms of a contract may be amended during the term of the contract only if warranted due to unforeseen circumstances and upon approval of the state board and the local board of education.



§ 20-2-84. (For effective date, see note.) Accountability, flexibility, and consequences components of contract

(a) The accountability component of the contract provided in Code Section 20-2-83 shall include at least one of the student achievement measures in paragraphs (1) through (4) of this subsection, including both total scores and any needed targeted subgroups:

(1) High school graduation rates;

(2) SAT or ACT performance;

(3) State standardized test data, which may include end-of-grade assessments, end-of-course assessments, or a combination thereof;

(4) Advanced placement or international baccalaureate participation and performance; and

(5) Any other accountability measures included pursuant to Part 3 of Article 2 of Chapter 14 of this title.

(b) The flexibility component of the contract provided in Code Section 20-2-83 shall include the waiver or variance of at least one of the areas in paragraphs (1) through (4) of this subsection as requested by the local school system:

(1) Class size requirements in Code Section 20-2-182;

(2) Expenditure controls in Code Section 20-2-171 and categorical allotment requirements in Article 6 of this chapter;

(3) Certification requirements in Code Section 20-2-200;

(4) Salary schedule requirements in Code Section 20-2-212; and

(5) Any other requirements or provisions of this chapter as identified by the local school system and approved by the state board except as provided in subsection (e) of Code Section 20-2-82.

(c) The consequences component of the contract provided in Code Section 20-2-83 shall include:

(1) (For effective date, see note.) Interventions or sanctions for failure to meet identified levels of achievement or for not showing specified levels of progress pursuant to Code Section 20-14-41, which may be accelerated; and

(2) Loss of governance of one or more nonperforming schools by the local school system in accordance with Code Section 20-2-84.1.

Consequences shall be incurred upon noncompliance of a local school system with the accountability component of its contract; provided, however, that if a local school system has been in compliance with the accountability component of its contract for at least three years, consequences shall not be invoked upon the fifth year of the contract, and such school system may request an extension of its contract and corresponding flexibility from the state board. If the local school system or a school within the school system meets the performance goals in its contract for such school system or school by the end of the fifth year of the contract, the school system or school shall be deemed to have met its contract performance goals. The schedule of interventions or sanctions, including loss of governance, for failure to meet identified levels of achievement or specified levels of progress shall be mutually agreed upon in the contract. If the Office of Student Achievement recommends to the state board that loss of governance not be included in a contract with respect to a high performing school, the contract may provide alternate terms with respect to that school.



§ 20-2-84.1. Loss of governance for nonperforming schools

(a) The State Board of Education shall, as provided for in the contract entered into with a local school system pursuant to Code Section 20-2-83, mandate the loss of governance of one or more of its nonperforming schools as a consequence of failure pursuant to paragraph (2) of subsection (c) of Code Section 20-2-84. Such loss of governance may include, but shall not be limited to:

(1) Conversion of a school to charter status with independent school level governance and a governance board with strong parental involvement;

(2) Operation of a school by a successful school system, as defined by the Office of Student Achievement, and pursuant to funding criteria established by the state board; or

(3) Operation of a school by a private entity, nonprofit or for profit, pursuant to a request for proposals issued by the department.

(b) Loss of governance shall be invoked upon the end of the fifth year of the contract if the school system is in noncompliance as set out in the terms of the contract.



§ 20-2-84.2. State monitoring

(a) The Office of Student Achievement shall revise the single state-wide accountability system established pursuant to paragraph (1) of subsection (a) of Code Section 20-14-26 for submission to the state board for approval to integrate the requirements of this article, to the greatest extent practicable, including, but not limited to, the loss of governance consequences provided for in Code Section 20-2-84.1.

(b) The Office of Student Achievement shall monitor each local school system's progress toward meeting its performance goals in its contract and shall the notify the department if a local school system is not in compliance with such performance goals. The department shall provide support and guidance to school systems not meeting their yearly progress goals.



§ 20-2-84.3. Required notifications by local school systems

No later than June 30, 2015, each local school system shall either notify the department of its intention to become a strategic waivers school system pursuant to this article or shall comply with subsection (b) of Code Section 20-2-80, electing to be a Title 20 o Waivers system.



§ 20-2-84.4. Other funding options

The department may offer other funding options for local school systems which choose to enter into a contract pursuant to this article and may also offer other funding options for charter systems.



§ 20-2-84.5. Applicability to charter systems

Except as otherwise provided in Code Section 20-2-84.4, this article shall not apply to a local school system which has become a charter system pursuant to Code Section 20-2-2063.2 or which is in the process of applying to become a charter system.



§ 20-2-84.6. Establishment of rules, regulations, and guidelines

The State Board of Education shall be authorized to establish rules, regulations, and guidelines to effect the implementation of this article.






Article 4A - Community Involvement in Education

§ 20-2-85. Legislative findings; role of local boards of education and school councils

(a) The General Assembly recognizes the need to improve communication and participation of parents and the community in the management and operation of local schools. The General Assembly believes that parent and community support is critical to the success of students and schools. The intent of this article is to bring communities and schools closer together in a spirit of cooperation to solve difficult education problems, improve academic achievement, provide support for teachers and administrators, and bring parents into the school-based decision-making process. The establishment of school councils is intended to help local boards of education develop and nurture participation, bring parents and the community together with teachers and school administrators to create a better understanding of and mutual respect for each other's concerns, and share ideas for school improvement. School councils shall be reflective of the school community.

(b) The management and control of public schools shall be the responsibility of local boards of education, and the school leader shall be the principal. School councils shall provide advice, recommendations, and assistance and represent the community of parents and businesses. Each member of the council, as a community representative, shall be accorded the respect and attention deserving of such election.



§ 20-2-86. Operation of school councils; training programs; membership; management; roles and responsibilities

(a) By October 1, 2001, each local board of education that elects to participate in the Quality Basic Education Program provided for in Article 6 of this chapter shall have a school council operational at a minimum of one high school, one middle school, and one elementary school, except that if a school system does not have its schools organized in this manner the system shall designate schools for a school council as closely to the intent of this Code section as possible. By October 1, 2002, each local board of education shall have a school council operational in a minimum of 50 percent of the schools under its jurisdiction. Such school council shall operate pursuant to this Code section, and the local board of education shall assist all councils in their creation and operation. After two years of successful operation, and upon receiving a high performance designation by the Office of Student Achievement, the local board of education shall devolve to the school council such additional authority in matters of school operation as the local board deems appropriate. By October 1, 2003, each local board of education shall have a school council operational in each of the schools under its jurisdiction. Local boards of education may by board policy allow an alternative to a school council at a charter school, an alternative school, or a psychoeducation center if another governance body or advisory council exists that performs a comparable function.

(b) The local board of education shall provide a training program to assist schools in forming a school council and to assist school councilmembers in the performance of their duties. Such program shall address the organization of councils, their purpose and responsibilities, applicable laws, rules, regulations and meeting procedures, and important state and local school system program requirements and shall provide a model school council organization plan. Additional training programs shall be offered to school councilmembers annually. The State Board of Education shall develop and make available a model school council training program.

(c) Any member may withdraw from the council by delivering to the council a written resignation and submitting a copy to the secretary of the council or school principal. Should school councilmembers determine that a member of the council is no longer active in the council as defined by the bylaws of the council, the council may, by a majority vote, withdraw such person's membership status, effective as of a date determined by the council.

(d) The property and business of the council shall be managed by a minimum of seven school councilmembers of whom a majority shall constitute a quorum. The number of councilmembers shall be specified in the council's bylaws. Members of the school council shall include:

(1) A number of parents or guardians of students enrolled in the school, excluding employees who are parents or guardians of such students, so that such parents or guardians make up a majority of the council and at least two of whom shall be businesspersons;

(2) At least two certificated teachers, excluding any personnel employed in administrative positions, who are employed at least four of the six school segments at the school;

(3) The school principal; and

(4) Other members as specified in the council's bylaws, such as, but not limited to, students, staff, and representatives of school related organizations. Other businesspersons from the local business community may serve on the council and shall be selected by the other members of the school council. Selection procedures for these members and the business members shall be specified in the council's bylaws.

An employee of the local school system may serve as a parent representative on the council of a school in which his or her child is enrolled if such employee works at a different school. With the exception of the principal and the business representatives, members shall be elected by, and from among, the group they represent.

(e) Members of the council shall serve for a term of two years or for such other term as may be specified in the council's bylaws, except as provided in this subsection. The terms of the councilmembers shall be staggered. Upon the expiration of the terms of the two businessperson councilmembers in office on July 1, 2007, these member positions shall subsequently be filled by parent councilmembers; provided, however, that additional businesspersons may serve on the council if provided for in the council's bylaws in accordance with paragraph (4) of subsection (d) of this Code section. Councilmembers may serve more than one term. The office of school councilmember shall be automatically vacated:

(1) If a member shall resign;

(2) If the person holding the office is removed as a member by an action of the council pursuant to this Code section; or

(3) If a member no longer meets the qualifications specified in this Code section.

An election within the electing body for a replacement to fill the remainder of an unexpired term shall be held within 30 days, unless there are 90 days or less remaining in the term in which case the vacancy shall remain unfilled.

(f) All meetings of the school council shall be open to the public. The council shall meet at least four times annually and the number of meetings shall be specified in the council's bylaws. The council shall also meet at the call of the chairperson, or at the request of a majority of the members of the council. Notice by mail shall be sent to school councilmembers at least seven days prior to a meeting of the council and shall include the date, time, and location of the meeting. School councils shall be subject to Chapter 14 of Title 50, relating to open and public meetings, in the same manner as local boards of education. Each member is authorized to exercise one vote. A quorum must be present in order to conduct official council business. Members of the council shall not receive remuneration to serve on the council or its committees.

(g) After providing public notice at least two weeks before the meeting of each electing body, the principal of each school shall call a meeting of electing bodies for the purpose of selecting members of the school council as required by this Code section. The electing body for the parent members shall consist of all parents and guardians eligible to serve as a parent member of the school council, and the electing body for the teacher members shall consist of all certificated personnel eligible to serve as a teacher member of the school council. The school council shall specify in its bylaws the month in which elections are to be held and shall specify a nomination and election process.

(h) The school council shall adopt such bylaws as it deems appropriate to conduct the business of the council. The adoption of bylaws or changes thereto requires a two-thirds' affirmative vote. The State Board of Education shall develop and make available model school council bylaws.

(i) The school council shall have the same immunity as the local board of education in all matters directly related to the functions of the council.

(j) (1) The officers of the school council shall be a chairperson, vice chairperson, and secretary. Officers of the council shall be elected by the council at the first meeting of the council following the election of school councilmembers; provided, however, that the chairperson shall be a parent member. The officers of the council shall hold office for the term specified in the council's bylaws.

(2) The vice chairperson shall, in the absence or disability of the chairperson, perform the duties and exercise the powers of the chairperson and shall perform such other duties as shall be required by the council.

(3) The secretary shall attend all meetings, act as clerk of the council, and be responsible for recording all votes and minutes of all proceedings in the books to be kept for that purpose. The secretary shall give or cause to be given notice of all meetings of the council and shall perform such other duties as may be prescribed by the council.

(k) The members of the school council are accountable to the constituents they serve and shall:

(1) Maintain a school-wide perspective on issues;

(2) Regularly participate in council meetings;

(3) Participate in information and training programs;

(4) Act as a link between the school council and the community;

(5) Encourage the participation of parents and others within the school community; and

(6) Work to improve student achievement and performance.

(l) The minutes of the council shall be made available to the public, for inspection at the school office, and shall be provided to the councilmembers, each of whom shall receive a copy of such minutes within 20 days following each council meeting. All school councils shall be subject to Article 4 of Chapter 18 of Title 50, relating to the inspection of public records, in the same manner as local boards of education.

(m) At all meetings of the council every question shall be determined by a majority vote of members present, representing a quorum.

(n) The term of office of all councilmembers shall begin and end on the dates specified in the council's bylaws.

(o) The council may appoint committees, study groups, or task forces for such purposes as it deems helpful and may utilize existing or new school advisory groups.

(p) The local board of education shall provide all information not specifically made confidential by law, including school site budget and expenditure information and site average class sizes by grade, to the council as requested or as required by state law or state board rule. The local board shall also designate an employee of the school system to attend council meetings as requested by a school council for the purpose of responding to questions the council may have concerning information provided to it by the local board or actions taken by the local board. The central administration shall be responsive to requests for information from a school council.

(q) The local board of education shall receive and consider all recommendations of the school council, including the annual report, as follows:

(1) Public notice shall be given to the community of the local board's intent to consider school council reports or recommendations;

(2) Written notice shall be given to the members of the school council at least seven days prior to a local board meeting, along with a notice of intent to consider a council report or recommendation; and

(3) The members of the school council shall be afforded an opportunity to present information in support of the school council's report or recommendation.

The local board of education shall respond to recommendations of the school council within 60 days after being notified in writing of the recommendation.

(r) The school principal shall have the following duties pertaining to school council activities:

(1) Cause to be created a school council pursuant to this Code section by convening the appropriate bodies to select school councilmembers; setting the initial agenda, meeting time, and location; and notifying all school councilmembers of the same;

(2) Perform all of the duties required by law and the bylaws of the council;

(3) Communicate all council requests for information and assistance to the local school superintendent and inform the council of responses or actions of the local school superintendent;

(4) Develop the school improvement plan and school operation plan and submit the plans to the school council for its review, comments, recommendations, and approval; and

(5) Aid in the development of the agenda for each meeting of the council after taking into consideration suggestions of councilmembers and the urgency of school matters. An item may be added to the agenda at the request of three or more councilmembers.

(s) School councils are advisory bodies. The councils shall provide advice and recommendations to the school principal and, where appropriate, the local board of education and local school superintendent on any matter related to student achievement and school improvement, including, but not limited to, the following:

(1) School board policies;

(2) School improvement plans;

(3) Curriculum and assessments;

(4) Report cards issued or audits of the school conducted by the Office of Student Achievement;

(5) Development of a school profile which shall contain data as identified by the council to describe the academic performance, academic progress, services, awards, interventions, environment, and other such data as the council deems appropriate;

(6) School budget priorities, including school capital improvement plans;

(7) School-community communication strategies;

(8) Methods of involving parents and the community;

(9) Extracurricular activities in the school;

(10) School-based and community services;

(11) Community use of school facilities;

(12) Student discipline and attendance;

(13) Reports from the school principal regarding progress toward the school's student achievement goals, including progress within specific grade levels and subject areas and by school personnel; and

(14) The method and specifications for the delivery of early intervention services or other appropriate services for underachieving students.

(t) The role of the school council in the principal selection process shall be determined in policy written by the local board of education.






Article 5 - Local School Superintendents

§ 20-2-100. County school superintendent substituted for county school commissioner

Reserved. Repealed by Ga. L. 2012, p. 358, § 5/HB 706, effective July 1, 2012.



§ 20-2-101. Appointment of school superintendents

(a) Superintendents of each school system shall be employed by the local board of education under written contracts for a term of not less than one year and not more than three years. Any provision of any such contract which provides for an extension of the duration of employment thereunder, whether automatic or contingent upon the occurrence of one or more events, shall be void if that extension would result in employment under the contract, as extended, for a period which exceeds three years.

(b) (1) No person shall be eligible to be appointed or employed as superintendent of schools of any county or independent school system unless such person is of good moral character, has never been convicted of any crime involving moral turpitude, and possesses acceptable business or management experience as specified by the Professional Standards Commission or the minimum valid certificate or a letter of eligibility for said certificate required by the Professional Standards Commission.

(2) No person shall be eligible to be appointed, employed, or to serve as superintendent of schools of any county or independent school system who has an immediate family member sitting on the local board of education for such school system or who has an immediate family member hired as or promoted to a principal, assistant principal, or system administrative staff on or after July 1, 2009, by that school system. As used in this subsection, the term "immediate family member" means a spouse, child, sibling, or parent or the spouse of a child, sibling, or parent whose term as a member of the local board of education or whose employment as a principal, assistant principal, or system administrative staff in the local school system began on or after January 1, 2010. Nothing in this Code section shall affect the employment of any person who is employed by a local school system on or before July 1, 2009, or who is employed by a local school system when an immediate family member becomes the superintendent for that school system.

(c) Superintendents shall have such additional qualifications as may be prescribed by local law or policies of the local board for that school district, not inconsistent with the provisions of this chapter.

(d) At any time during the 12 months immediately preceding the expiration of an appointed school superintendent's contract or term of office, or when a vacancy in the office of school superintendent occurs, the local board may appoint and employ a successor in accordance with the above provisions of this Code section, notwithstanding that the terms of some or all of the board members will expire before the employment of the superintendent so appointed and employed begins.

(e) A local school superintendent may concurrently serve as a principal, teacher, or in another staff position as directed by the local board in its sole discretion and in accordance with the terms of the contract between the superintendent and the local board. A local school superintendent may also serve concurrently as superintendent of one or more local school systems in accordance with the terms of his or her respective contracts and upon approval by each affected local school system.

(f) No substantive or procedural right regarding employment or termination of employment of a superintendent by a local school system shall be created by this Code section. Rather, the terms and conditions of employment of a school superintendent by a local school system shall be determined exclusively by the contract between those parties and may include, without being limited to, the conditions under and procedures by which that contract may be terminated prior to the end of the term of that contract.



§ 20-2-102. Qualifications of county school superintendents; filing proof of certification; exemptions

Reserved. Repealed by Ga. L. 1993, p. 1279, § 9, effective April 15, 1993.



§ 20-2-103. Oath of local school superintendent

Before entering upon the discharge of his or her official duties, the local school superintendent shall take and subscribe to the following oath of office:

STATE OF GEORGIA

COUNTY OF

I, , do solemnly swear or affirm that I will truly perform the

duties of local school superintendent of the School System to the

best of my ability.

I do further swear or affirm:

(1) That I am not the holder of any unaccounted for public money due

this state or any political subdivision or authority thereof;

(2) That I am not the holder of any office of trust under the government

of the United States, any other state, or any foreign state which I am by the

laws of the State of Georgia prohibited from holding;

(3) That I am otherwise qualified to hold said office according to the

Constitution and the laws of Georgia; and

(4) That I will support the Constitution of the United States and of

this state.

Signature of local school superintendent

Typed name of local school superintendent

Sworn and subscribed

before me this day

of , .

(SEAL).



§ 20-2-104. Superintendents' bonds

Each county and independent system school superintendent must give bond with an approved surety company payable to the county or independent system board of education, the amount to be decided by the board. Such bond must be filed with the judge of the probate court of the county and a copy recorded on the records of the judge of the probate court; and it shall be the duty of the superintendent to send a certified copy of such bond to the State School Superintendent, which copy shall be recorded and kept on file at the State Board of Education.



§ 20-2-105. Suspension of county school superintendent; notice and hearing; appeal

Reserved. Repealed by Ga. L. 1993, p. 1279, § 10, effective January 1, 1997.



§ 20-2-106. Removal of county school superintendent; notice and hearing; appeal

Reserved. Repealed by Ga. L. 1993, p. 1279, § 11, effective January 1, 1997.



§ 20-2-107. Filling vacancies in office of county school superintendent

Reserved. Repealed by Ga. L. 1993, p. 1279, § 12, effective April 15, 1993.



§ 20-2-108. Certification and classification of local school superintendents; compensation

Each local school superintendent shall be certified and classified by the Professional Standards Commission as teachers are now classified and certified under Code Section 20-2-200. The superintendents shall receive salaries according to a schedule of minimum salaries fixed by the state board based on classification and certification in the same manner teachers are paid under Code Section 20-2-212; provided, however, that in no event shall the salary of a superintendent be less than $27,000.00 per year, such salary to be paid in equal monthly installments out of state funds; and in addition thereto, the local board of education shall allow additional compensation for the services to be rendered as may be in its judgment proper and just.



§ 20-2-109. Duties of local school superintendents

The local school superintendent shall constitute the medium of communication between the State School Superintendent and subordinate local school officers. The local school superintendent shall be the executive officer of the local board of education; shall be the agent of the local board in procuring such school equipment and materials as it may order; shall ensure that the prescribed textbooks are used by students; shall verify all accounts before an application is made to the local board for an order for payment; and shall keep a record of all official acts, which, together with all the books, papers, and property appertaining to the office, shall be turned over to the successor. It shall be the local school superintendent's duty to enforce all regulations and rules of the State School Superintendent and of the local board according to the laws of the state and the rules and regulations made by the local board that are not in conflict with state laws; and to visit every school within the local school system to become familiar with the studies taught in the schools, observe what advancement is being made by the students, counsel with the faculty, and otherwise aid and assist in the advancement of public education.



§ 20-2-110. Offices for county school superintendents

Reserved. Repealed by Ga. L. 2013, p. 1061, § 5/HB 283, effective July 1, 2013.



§ 20-2-111. Administration of oaths by county school superintendents and county board members

The county school superintendent and members of the county board of education are authorized to administer oaths necessary in transacting school business or in conducting investigations before the county boards when sitting as judicial tribunals for determining controversies arising under school laws.



§ 20-2-112. Annual reports by county school superintendents to grand jury; inspection of books

Repealed by Ga. L. 1994, p. 607, § 10, effective July 1, 1994.



§ 20-2-113. School systems exempt from article

Repealed by Ga. L. 1983, p. 3, § 53, effective July 1, 1983.






Article 6 - Quality Basic Education

Part 1 - Short Title and Purpose

§ 20-2-130. Short title

This article shall be known and may be cited as the "Quality Basic Education Act."



§ 20-2-131. Objectives and purposes of program

The General Assembly of Georgia, recognizing the need for:

(1) Implementing a highly rigorous curriculum to encompass content standards in public schools state wide which ensures that each student is provided ample opportunity to develop competencies necessary for lifelong learning as well as the competencies needed to maintain good physical and mental health, to participate actively in the governing process and community activities, to protect the environment and conserve public and private resources, and to be an effective worker and responsible citizen of high character;

(2) Providing all children and youth in Georgia with access to a quality program which supports their development of essential competencies in order that they may realize their potential;

(3) Providing an equitable public education finance structure which ensures that every student has an opportunity for a quality basic education, regardless of where the student lives, and ensures that all Georgians pay their fair share of this finance structure;

(4) Establishing and maintaining state-wide standards which ensure that each student has access to a quality program;

(5) Making teaching an attractive and rewarding profession in order to attract, retain, and fully utilize highly competent personnel in all public schools of the state;

(6) Providing effective staff development and attractive incentive programs which will motivate public school personnel to enhance their competencies and perform to their potential throughout their career;

(7) Providing local school systems with the incentives, resources, and technical assistance they need to plan and implement improvements in their programs on a continuing basis;

(8) Providing parents and the general public with information on the quality of schools and the achievement of the public school students in Georgia;

(9) Providing appropriate school facilities in which quality educational programs can be offered, particularly in the small and sparsely populated school systems;

(10) Providing an accountability system to ensure that all students are receiving a quality instructional program so that all students can achieve at their highest level;

(11) Providing a seamless education system to allow for the delivery of educational programs at all levels and the movement of students between programs and education agencies as efficiently and effectively as possible and to provide for coordination on a continuing basis between agencies responsible for education services;

(12) Providing a safe school environment so that students can learn and mature without fear of violence or intimidation;

(13) Providing access to nursing services so that teachers can deliver instructional services without the added responsibility of addressing students' nursing needs and so that students can receive nursing services while at school;

(14) Providing academic intervention programs designed to assist students who are performing below grade level in order to increase their mastery of critical academic knowledge and skills;

(15) Providing an alternative educational environment for those students who need a different educational structure in order to properly master critical academic knowledge and skills and to provide an environment where they can stay in school and acquire the knowledge and skills necessary for a productive life;

(16) Providing students with advice and assistance in planning their academic and work careers and achieving those goals;

(17) Providing an evaluation process for all school system personnel to assure the public that personnel are performing at acceptable levels and providing quality educational services to all students;

(18) Providing an environment where parents and the community can participate in school activities and support school personnel as they work with students and address their academic needs;

(19) Providing for parent and community participation in the establishment of school programs, policies, and management so that the school and community are connected in meaningful and productive ways and providing support for teachers and school leaders in addressing the school's needs; and

(20) Providing a means whereby the foregoing might be met in order to provide an opportunity for a quality basic education to the citizens of the state and to discharge the responsibilities and obligations of the state to ensure a literate and informed society

does establish the Quality Basic Education Program. It is declared to be the policy of this state to assure that each Georgian has access to quality instruction, as defined in this article, designed to improve upon a student's learning capacity. It is further declared that no student shall be refused admission into or be excluded from any public school in the state on account of race, creed, color, or national origin.



§ 20-2-132. Primary goals of article

It is the intent of the General Assembly that the primary goals of this article shall be as follows:

(1) A substantial reduction in the number of teachers who leave the teaching profession for reasons of job dissatisfaction;

(2) A decrease in the percentage and number of students who enter school but drop out prior to graduation;

(3) The elimination of emergency teaching certificates and waivers for teaching outside of specialty;

(4) A decrease in the percentage of students who fail to attain passing scores on end-of-course assessments;

(5) A significant increase in the test scores of Georgia students who take the Scholastic Assessment Test (SAT) or the ACT Assessment (ACT);

(6) An increase in the number of students mastering each skill in reading, mathematics, and other subject areas;

(7) An accountability system for education programs that measures efficiency and effectiveness and ensures that programs produce improvement in student achievement scores for all students;

(8) A comprehensive program and financial information system that provides data that allow for the accurate evaluation of program effectiveness;

(9) A seamless education system that allows students to be served in the most effective and efficient way possible;

(10) The elimination of school violence;

(11) A decrease in the percentage of students who perform below grade level;

(12) An increase in parental and community involvement in schools;

(13) Better coordination between education agencies and other organizations providing instructional and related services to students;

(14) A more competent school work force through the effective use of evaluation tools, training, and school improvement teams that promote best practices; and

(15) More flexibility for high-performing schools so that services can be better adapted to student needs.



§ 20-2-133. Free public instruction; exceptions; eligibility; custody of child; notification of local unit of administration of child's location; transfer and utilization of records; funding

(a) Admission to the instructional programs funded under this article shall be free to all eligible children and youth who enroll in such programs within the local school system in which they reside and to children as provided in subsection (b) of this Code section. Therefore, a local school system shall not charge resident students tuition or fees, nor shall such students be required to provide materials or equipment except for items specified by the State Board of Education, as a condition of enrollment or full participation in any instructional program. However, a local school system is authorized to charge nonresident students tuition or fees or a combination thereof; provided, however, that such charges to a student shall not exceed the average locally financed per student cost for the preceding year, excluding the local five mill share funds required pursuant to Code Section 20-2-164; provided, further, that no child in a placement operated by the Department of Human Services or the Department of Behavioral Health and Developmental Disabilities or for which payment is made by the Department of Juvenile Justice, the Department of Human Services or any of its divisions, or the Department of Behavioral Health and Developmental Disabilities and no child who is in the physical or legal custody of the Department of Juvenile Justice, under the care or physical or legal custody of the Department of Human Services or any of its divisions, or under the physical custody of the Department of Behavioral Health and Developmental Disabilities shall be charged tuition, fees, or a combination thereof. A local school system is further authorized to contract with a nonresident student's system of residence for payment of tuition. The amount of tuition paid directly by the system of residence shall be limited only by the terms of the contract between systems. Local units of administration shall provide textbooks or any other reading materials to each student enrolled in a class which has a course of study that requires the use of such materials by the students.

(b) (1) Any child, except a child in a secure residential facility as defined in Code Section 15-11-2, as specifically provided in this paragraph, who is in the physical or legal custody of the Department of Juvenile Justice or the Department of Human Services; in a placement operated by the Department of Human Services or the Department of Behavioral Health and Developmental Disabilities; or in a facility or placement paid for by the Department of Juvenile Justice, the Department of Human Services or any of its divisions, or the Department of Behavioral Health and Developmental Disabilities and who is physically present within the geographical area served by a local unit of administration for any length of time is eligible for enrollment in the educational programs of that local unit of administration; provided, however, that the child meets the age eligibility requirements established by this article. Except for children who are committed to the Department of Juvenile Justice and receiving education services under Code Section 20-2-2084.1, the local unit of administration of the school district in which such child is present shall be responsible for the provision of all educational programs, including special education and related services, at no charge so long as the child is physically present in the school district. A child shall be considered in the physical or legal custody of the Department of Juvenile Justice or the Department of Human Services or any of its divisions if custody has been awarded either temporarily or permanently by court order or by voluntary agreement, or if the child has been admitted or placed according to an individualized treatment or service plan of the Department of Human Services. A child shall be considered in a facility or placement paid for or operated by the Department of Behavioral Health and Developmental Disabilities if the child has been admitted or placed according to an individualized treatment or service plan of the Department of Behavioral Health and Developmental Disabilities. No child in a secure residential facility as defined in Code Section 15-11-2, regardless of his or her custody status, shall be eligible for enrollment in the educational programs of the local unit of administration of the school district in which such facility is located. No child or youth in the custody of the Department of Corrections or the Department of Juvenile Justice and confined in a facility as a result of a sentence imposed by a court shall be eligible for enrollment in the educational programs of the local unit of administration of the school district where such child or youth is being held; provided, however, that such child or youth may be eligible for enrollment in a state charter school pursuant to Code Section 20-2-2084.1.

(2) Except as otherwise provided in this Code section, placement in a facility by a parent or by another local unit of administration shall not create an obligation, financial or otherwise, on the part of the local unit of administration in which the facility is located to educate the child.

(3) For any child described in paragraph (1) of this subsection, the custodian of or placing agency for the child shall notify the appropriate local unit of administration at least five days in advance of the move, when possible, when the child is to be moved from one local unit of administration to another.

(4) When the custodian of or placing agency for any child notifies a local unit of administration, as provided in paragraph (3) of this subsection, that the child may become eligible for enrollment in the educational programs of a local unit of administration, such local unit of administration shall request the transfer of the educational records and Individualized Education Programs and all education related evaluations, assessments, social histories, and observations of the child from the appropriate local unit of administration no later than ten days after receiving notification. Notwithstanding any other law to the contrary, the custodian of the records has the obligation to transfer these records and the local unit of administration has the right to receive, review, and utilize these records. Notwithstanding any other law to the contrary, upon the request of a local unit of administration responsible for providing educational services to a child described in paragraph (1) of this subsection, the Department of Juvenile Justice, the Department of Behavioral Health and Developmental Disabilities, or the Department of Human Services shall furnish to the local unit of administration all medical and educational records in the possession of the Department of Juvenile Justice, the Department of Behavioral Health and Developmental Disabilities, or the Department of Human Services pertaining to any such child, except where consent of a parent or legal guardian is required in order to authorize the release of any of such records, in which event the Department of Juvenile Justice, the Department of Behavioral Health and Developmental Disabilities, or the Department of Human Services shall obtain such consent from the parent or guardian prior to such release.

(5) Any local unit of administration which serves a child pursuant to paragraph (1) of this subsection shall receive in the form of annual grants in state funding for that child the difference between the actual state funds received for that child pursuant to Code Section 20-2-161 and the reasonable and necessary expenses incurred in educating that child, calculated pursuant to regulations adopted by the State Board of Education. Each local board of education shall be held harmless by the state from expending local funds for educating students pursuant to this Code section; provided, however, that this shall only apply to students who are unable to leave the facility in which they have been placed.

(6) Enrollment of an eligible child pursuant to this Code section shall be effectuated in accordance with rules and regulations adopted by the State Board of Education.

(7) For purposes of the accountability program provided for in Part 3 of Article 2 of Chapter 14 of this title, all facilities serving children described in paragraph (1) of this subsection shall be, consistent with department rules and regulations, treated as a single local education agency; provided, however, that this paragraph shall not be construed to alleviate any responsibilities of the local unit of administration of the school district in which any such children are physically present for the provision of education for any such children.

(8) The Department of Education, the State Charter Schools Commission, the Department of Human Services, the Department of Juvenile Justice, the Department of Behavioral Health and Developmental Disabilities, and the local units of administration where Department of Education, State Charter Schools Commission, Department of Juvenile Justice, Department of Behavioral Health and Developmental Disabilities, or Department of Human Services placements, facilities, or contract facilities are located shall jointly develop procedures binding on all agencies implementing the provisions of this Code section applicable to children and youth in the physical or legal custody of the Department of Juvenile Justice, under the care or physical or legal custody of the Department of Human Services, or under the physical custody of the Department of Behavioral Health and Developmental Disabilities.






Part 2 - Competencies and Core Curriculum

§ 20-2-140. State Board of Education to establish uniformly sequenced content standards; college and career readiness competency standards

(a) The State Board of Education shall establish uniformly sequenced content standards that each student is expected to master prior to completion of the student's public school education. The state board shall adopt content standards for students in kindergarten through grade 12. Each local unit of administration may expand and enrich the content standards to the extent it deems necessary and appropriate for its students and communities. Each local school system shall adopt its own curriculum which shall include appropriate instruction in the content standards.

(b) The State Board of Education, working with the Board of Regents of the University System of Georgia and the State Board of the Technical College System of Georgia, shall establish college and career readiness standards to demonstrate competency in reading, writing, and mathematics aligned with the content standards adopted by the state board pursuant to subsection (a) of this Code section with the level of performance necessary to meet college-readiness standards in the state's technical colleges, community colleges, state colleges, and universities and in other advanced training programs.

(c) The State Board of the Technical College System of Georgia shall require its institutions to accept core coursework completed by high school students for purposes of admission into its institutions.



§ 20-2-140.1. Online learning

The State Board of Education shall establish rules and regulations to maximize the number of students, beginning with students entering ninth grade in the 2014-2015 school year, who complete prior to graduation at least one course containing online learning. This shall be met through an online course offered by the Georgia Virtual School established pursuant to Code Section 20-2-319.1, through the clearing-house established pursuant to Code Section 20-2-319.3, through an online dual enrollment course offered by a postsecondary institution, or through a provider pursuant to Code Section 20-2-319.4. This shall also include enrollment in a full-time or part-time virtual instruction program pursuant to Code Section 20-2-319.4.



§ 20-2-141. Review of competencies and core curriculum

The State Board of Education shall establish at least once every four years a review of the adopted competencies and uniformly sequenced core curriculum by a task force broadly representative of educational interests and the concerned public. After considering the findings and recommendations of the task force, the state board shall make such changes in the student competencies lists and core curriculum as it deems in the best interest of the state and its citizens and shall report such proposed changes to local school systems and the General Assembly for review.



§ 20-2-142. Prescribed courses

(a) (1) All elementary and secondary schools which receive in any manner funds from the state shall provide the following course offerings in the manner and at the grade level prescribed by the State Board of Education:

(A) A course of study in the background, history, and development of the federal and state governments and a study of Georgia county and municipal governments; and

(B) A course of study in the history of the United States and in the history of Georgia and in the essentials of the United States and Georgia Constitutions, including the study of American institutions and ideals which shall include a study of the Pledge of Allegiance to the flag of the United States and the Georgia flag in addition to other institutions and ideals.

(2) No student shall be eligible to receive a diploma from a high school unless such student has successfully completed the courses in history and government provided for by this subsection, except as provided in paragraphs (3) and (4) of this subsection. For students moving to Georgia and unable to take the course or courses available to fulfill these requirements in the grade level in which such course or courses are ordinarily offered, the State Board of Education may develop alternative methods, which may include but shall not be limited to an on-line course of study, for such students to learn about and demonstrate an adequate understanding of federal or Georgia history and government.

(3) Disabled students who are otherwise eligible for a special education diploma pursuant to subsection (c) of Code Section 20-2-281 shall not be denied this diploma if they have not successfully completed either or both of these courses; provided, however, that their Individualized Education Programs have not specified that the disabled students must enroll in and successfully complete both of these courses.

(4) The State Board of Education shall promulgate rules and regulations governing the required course of study in the history of Georgia and in the essentials of the Georgia Constitution for students who transfer from another state after having completed the year in which such course or courses are ordinarily offered. The State Board of Education is authorized to provide for exemptions to the required course of study for such students and for students whose parent or parents serve in the armed forces of the United States.

(b) (1) The State Board of Education and the Board of Driver Services shall jointly establish an alcohol and drug course for the purpose of informing the young people of this state of the dangers involved in consuming alcohol or certain drugs in connection with the operation of a motor vehicle. The course shall be designed to generate greater interest in highway safety and accident prevention. The state board and the Board of Driver Services shall jointly, by rules or regulations, determine the contents of the course and its duration. The commissioner of driver services shall make available officers, employees, officials, agents, contractors, or other appropriate representatives as determined by the commissioner of driver services to teach the alcohol and drug course. The alcohol and drug course shall be offered periodically but not less than once annually in the public schools of this state to students in grades nine and above in the manner prescribed by the state board.

(2) The alcohol and drug course required by this subsection shall make available as a part of such course a voluntary parent or guardian participation component which substantially complies with the following requirements:

(A) A joint session with the parent or guardian and child which provides opportunities for parents or guardians to voluntarily participate in the guidance and delivery of the antidrug and antialcohol instruction; and

(B) A separate voluntary component solely for parental or guardian instruction that provides drug prevention strategies, legal accountability information, an opportunity for parent or guardian questions, and any other information that would offer parents or guardians a framework for the protection of their children from alcohol and other drug use.

(3) All schools with grade nine or above which receive funds in any manner from the state shall make available to eligible students and their parents or guardians the alcohol and drug course provided in this subsection.

(4) The commissioner of driver services shall make the alcohol and drug course, and instructors where necessary, available to the private schools in this state. In addition, the commissioner of driver services shall offer the alcohol and drug course periodically at various locations in this state in the manner provided by the Board of Driver Services. The commissioner shall also be authorized to offer such course electronically online or in such other manner as determined appropriate by the commissioner.

(c) The State Board of Education shall prescribe a course of study in health and physical education for all grades and grade levels in the public schools and shall establish minimum time requirements and standards for its administration. The course shall include instruction concerning the impact of alcohol, tobacco, and drug use upon health. A manual setting out the details of such courses of study shall be prepared or approved by the State School Superintendent in cooperation with the Department of Public Health, the state board, and such expert advisers as they may choose. The Department of Education is directed to assemble or develop instructional resources and materials concerning alcohol and drug abuse, taking into consideration technological enhancements available for utilization of such instructional resources.

(d) The funds allocated under Code Section 20-2-13 shall be used for the purpose of creating and maintaining state educational research services for purposes which shall include, but shall not be limited to, the following:

(1) For the development, production, and procurement of curriculum materials and units of instruction on the scientific facts in regard to the influence and effect of alcohol on human health and behavior and on social and economic conditions, including suggested methods of instruction in ways of working with boys and girls and young people in the various age groups and grade levels of the public schools of the state, as aids to classroom teachers and others responsible for the conduct of the educational program in the public schools;

(2) For the publication, procurement, and dissemination of curriculum materials, units of instruction, and suggested methods of instruction relating to the influence and effect of alcohol on human health and behavior and on social and economic conditions for the school teachers and educational officials in the various local school systems of the state, the Department of Education, and the various educational institutions of the state which are engaged in the education and training of teachers; and

(3) For cooperative work, by and between the state educational research service and the local school systems of the state, the Department of Education, and the educational institutions of the state which are engaged in the education and training of teachers, through conferences, study groups, demonstrations of methods and materials of instruction, and other means.

(e) The state board is authorized to expend such amounts as may be necessary of the moneys allocated to it under Code Section 20-2-13 for the employment of a specialist or specialists or for contracting for the services of specialists in research and in development and production of curriculum materials and units of instruction on the scientific facts in regard to the influence of alcohol on human health and behavior and on social and economic conditions, including methods of instruction; for the employment of secretarial and clerical assistants and other office expenses; for expenses of conferences, study groups, and demonstrations; and for all other expenses necessary in carrying out the purposes of this Code section.

(f) The state board shall make available uniformly to the public schools of the state and the educational institutions of the state engaged in the education and training of teachers the curriculum materials, the units of instruction, and the suggested methods of instruction which are developed under this Code section.



§ 20-2-142.1. Coursework in the founding philosophy and principles of the United States of America

(a) The General Assembly finds that the survival of the Republic requires that the nation's children, who are the future guardians of its heritage and participants in its governance, have a clear understanding of the founding philosophy and the founding principles of our government, which are found in the Declaration of Independence, the United States Constitution, the Federalist Papers, and the writings of the founders, and an understanding of the preservation of such founding philosophy, principles, and documents.

(b) This Code section shall be known and may be cited as the "America's Founding Philosophy and Principles Act."

(c) Each local board of education may require all students, as a condition of graduation, during their ninth through twelfth grade years to complete and pass a separate semester course covering the following founding philosophy and principles of the United States of America:

(1) America's founding philosophy, to include at least the following:

(A) As articulated in the Declaration of Independence the foundational idea of the Creator-endowed unalienable rights of the people;

(B) The purpose of limited government, which is to protect the unalienable rights of the people and to protect the people from violence and fraud;

(C) The structure of government, separation of powers, and checks and balances; and

(D) The rule of law, with frequent and free elections in a representative government which governs by majority vote within a constitutional framework;

(2) America's founding principles, to include at least the following:

(A) Federalism-government as close to the people as possible, limited federal government, and strong state and local government;

(B) Freedoms of speech, press, religion, and peaceful assembly guaranteed by the Bill of Rights;

(C) Rights to private property and freedom of individual enterprise;

(D) The innocence of any crime until proven guilty, with right of habeas corpus, and no unreasonable searches, seizures, or cruel and unusual punishment;

(E) A virtuous and moral people educated in the philosophy and principles of government for a free people;

(F) The right to a speedy trial by a jury of peers;

(G) The principles of economy in spending, constitutional limitations on government power to tax and spend, and prompt payment of public debt;

(H) Economic system of money with intrinsic value;

(I) Equality before the law and due process of law with grand jury indictment for capital crimes before holding a person to account;

(J) The right of people to keep and bear arms, strong defense capability, supremacy of civil authority over military;

(K) Peace, commerce, and honest friendship with all nations, entangling alliances with none;

(L) All laws concise and understandable by the people and not ex post facto laws;

(M) Eternal vigilance by "We the People"; and

(N) Founding documents including Declaration of Independence, the United States Constitution, and the Federalist Papers; and

(3) Transformational movements in American history, to include at least the following:

(A) The antislavery movement;

(B) The Civil Rights movement;

(C) Women's suffrage;

(D) The contributions of immigrants to American society; and

(E) The history of the Native American population.

(d) The Department of Education and local boards of education, as appropriate, may provide, or cause to be provided, curriculum content which reflects the content standards addressed pursuant to subsection (c) of this Code section and teacher training to ensure that the intent and provisions of this Code section are implemented.

(e) This Code section shall apply beginning in school year 2017-2018.



§ 20-2-143. Sex education and AIDS prevention instruction; implementation; student exemption

(a) Each local board of education shall prescribe a course of study in sex education and AIDS prevention instruction for such grades and grade levels in the public school system as shall be determined by the State Board of Education. Such course of study shall implement either the minimum course of study provided for in subsection (b) of this Code section or its equivalent, as approved by the State Board of Education. Each local board of education shall be authorized to supplement and develop the exact approach of content areas of such minimum course of study with such specific curriculum standards as it may deem appropriate. Such standards shall include instruction relating to the handling of peer pressure, the promotion of high self-esteem, local community values, the legal consequences of parenthood, and abstinence from sexual activity as an effective method of prevention of pregnancy, sexually transmitted diseases, and acquired immune deficiency syndrome.

(b) The State Board of Education shall prescribe a minimum course of study in sex education and AIDS prevention instruction which may be included as a part of a course of study in comprehensive health education for such grades and grade levels in the public school system as shall be determined by the state board and shall establish standards for its administration. The course may include instruction concerning human biology, conception, pregnancy, birth, sexually transmitted diseases, and acquired immune deficiency syndrome. The course shall include instruction concerning the legal consequences of parenthood, including, without being limited to, the legal obligation of both parents to support a child and legal penalties or restrictions upon failure to support a child, including, without being limited to, the possible suspension or revocation of a parent's driver's license and occupational or professional licenses. A manual setting out the details of such course of study shall be prepared by or approved by the State School Superintendent in cooperation with the Department of Public Health, the State Board of Education, and such expert advisers as they may choose.

(c) The minimum course of study to be prescribed by the State Board of Education pursuant to subsection (b) of this Code section shall be ready for implementation not later than July 1, 1988. Each local board shall implement either such minimum course of study or its equivalent not later than July 1, 1989. Any local board of education which fails to comply with this subsection shall not be eligible to receive any state funding under this article until such minimum course of study or its equivalent has been implemented.

(d) Any parent or legal guardian of a child to whom the course of study set forth in this Code section is to be taught shall have the right to elect, in writing, that such child not receive such course of study.



§ 20-2-144. Mandatory instruction concerning alcohol and drug use

(a) Each local board of education shall prescribe mandatory instruction concerning alcohol and other drug use in every year in every grade from kindergarten through grade 12 as shall be determined by the State Board of Education. Such course of study shall implement the minimum course of study provided for in subsection (b) of this Code section or its equivalent, as approved by the State Board of Education. Each local board of education may supplement the exact approach of content areas of such minimum course of study with such curriculum standards as it may deem appropriate. Such standards shall include instruction which discourages the use of alcohol, tobacco, and controlled substances and communicates that the use of illicit drugs and improper use of legally obtained drugs is wrong and dangerous.

(b) The State Board of Education shall prescribe a minimum course of study of alcohol and other drug use which may be included as a part of a course of study in comprehensive health education where offered and where appropriate. Instruction also shall be integrated into other curriculum requirements as determined by the State Board of Education. The course shall be age appropriate, shall be sequential in method of study, and shall include the following elements where appropriate in the instruction:

(1) Detailed, factual information regarding physiological, psychological, sociological, and legal aspects of substance abuse;

(2) Detailed information concerning the availability of help and assistance for persons with chemical dependency problems;

(3) Skills needed to evaluate advertisements for, and media portrayals of, alcohol, tobacco, and controlled substances; and

(4) Detailed instruction on the need for, and role of, lawful authority and law-abiding behavior, which instruction may include interacting and working with members of the legal and justice professions.

(c) A manual setting out the details of such course of study shall be prepared by or approved by the State School Superintendent in cooperation with the Department of Public Health, the State Board of Education, the Department of Public Safety, and such expert advisers as they may choose.

(d) The minimum course of study to be prescribed by the State Board of Education pursuant to subsection (b) of this Code section shall be ready for implementation not later than July 1, 1990. Each local board shall implement either such minimum course of study or its equivalent not later than December 31, 1990. Any local board of education which fails to comply with this subsection shall not be eligible to receive any state funding under this article until such minimum course of study or its equivalent has been implemented.



§ 20-2-145. Comprehensive character education program

(a) The State Board of Education shall develop by the start of the 1997-1998 school year a comprehensive character education program for levels K-12. This comprehensive character education program shall be known as the "character curriculum" and shall focus on the students' development of the following character traits: courage, patriotism, citizenship, honesty, fairness, respect for others, kindness, cooperation, self-respect, self-control, courtesy, compassion, tolerance, diligence, generosity, punctuality, cleanliness, cheerfulness, school pride, respect for the environment, respect for the creator, patience, creativity, sportsmanship, loyalty, perseverance, and virtue. Such program shall also address, by the start of the 1999-2000 school year, methods of discouraging bullying and violent acts against fellow students. Local boards shall implement such a program in all grade levels at the beginning of the 2000-2001 school year and shall provide opportunities for parental involvement in establishing expected outcomes of the character education program.

(b) The Department of Education shall develop character education program workshops designed for employees of local school systems.



§ 20-2-145.1. Career education

The State Board of Education shall prescribe a minimum course of study in career education for students in grades kindergarten through 12. Such minimum course of study shall be age appropriate and shall include, but not be limited to, career awareness, career exploration, and career oriented learning experiences.



§ 20-2-146. Scholastic Assessment Test preparatory course; acceptance as elective credit

(a) All schools with grade ten or above may make available to eligible students a Scholastic Assessment Test preparatory course. Such course of study shall be designed to offer an opportunity for review and practice to students preparing to take the Scholastic Assessment Test. The course may be offered periodically in the manner prescribed by the local board.

(b) Each local board of education shall be authorized to supplement and develop the exact approach of content areas of such Scholastic Assessment Test preparatory course with such specific curriculum standards as it may deem appropriate.

(c) For the purposes of earning Carnegie unit curriculum credits at the high school level, completion of the Scholastic Assessment Test preparatory course may be accepted by the State Board of Education for one-half unit of elective credit.



§ 20-2-147. Instructional activities focusing on veterans and the armed forces; closure of schools for Veterans Day

On a school day immediately preceding or as close to the annual observance of Veterans Day as practicable as determined by a school's scheduled curriculum, each elementary and secondary school may provide for instructional activity focusing on the contributions of veterans and the importance of the armed forces of the United States. Beginning in the 2010-2011 school year, public elementary and secondary schools may be closed on Veterans Day as provided in paragraph (1) of subsection (c) of Code Section 20-2-168.



§ 20-2-148. Elective course in History and Literature of the Old and New Testaments Eras

(a) All public schools with grade nine or above may make available to eligible students in grades nine through 12 an elective course in the History and Literature of the Old Testament Era and an elective course in the History and Literature of the New Testament Era. The purpose of such courses shall be to accommodate the rights and desires of those teachers and students who wish to teach and study the Old and New Testaments and to familiarize students with the contents of the Old and New Testaments, the history recorded by the Old and New Testaments, the literary style and structure of the Old and New Testaments, the customs and cultures of the peoples and societies recorded in the Old and New Testaments, and the influence of the Old and New Testaments upon law, history, government, literature, art, music, customs, morals, values, and culture.

(b) (1) No later than February 1, 2007, the State Board of Education shall adopt a curriculum for each course, including objectives, reading materials, and lesson plans, which has been prepared in accordance with the requirements of this subsection.

(2) The book or collection of books commonly known as the Old Testament shall be the basic text for the course in the History and Literature of the Old Testament Era, and the book or collection of books commonly known as the New Testament shall be the basic text for the course in the History and Literature of the New Testament Era. In addition, students may be assigned a range of reading materials for the courses, including selections from secular historical and cultural works and selections from other religious and cultural traditions. The courses shall familiarize students with the customs and cultures of the times and places referred to in the Old and New Testaments. The courses shall familiarize the students with the methods and tools of writing at the times the Old and New Testament books were written, the means by which they were preserved, the languages in which they were written and into which they were translated, and the historical and cultural events which led to the translation of the Old and New Testaments into the English language. The local board of education may recommend which version of the Old or New Testament may be used in the course; provided, however, that the teacher of the course shall not be required to adopt that recommendation but may use the recommended version or another version. No student shall be required to use one version as the sole text of the Old or New Testament. If a student desires to use as the basic text a different version of the Old or New Testament from that chosen by the local board of education or teacher, he or she shall be permitted to do so.

(3) The courses provided for in this Code section shall:

(A) Be taught in an objective and nondevotional manner with no attempt made to indoctrinate students as to either the truth or falsity of the biblical materials or texts from other religious or cultural traditions;

(B) Not include teaching of religious doctrine or sectarian interpretation of the Bible or of texts from other religious or cultural traditions; and

(C) Not disparage or encourage a commitment to a set of religious beliefs.

(c) The provisions of this chapter relating to personnel employed by local units of administration, including without limitation certification requirements, employment, and supervision, shall apply to persons who teach the courses provided for in this Code section. In addition, no person shall be assigned to teach such courses based in whole or in part on any religious test, profession of faith or lack thereof, prior or present religious affiliation or lack of affiliation, or criteria involving particular beliefs or lack thereof about the Bible. Except for these requirements, the qualifications and training of teachers shall be determined by the local boards of education.

(d) On and after July 1, 2007, for the purpose of earning Carnegie unit curriculum credits at the high school level, satisfactory completion of the course in the History and Literature of the Old Testament Era shall be accepted by the State Board of Education for one-half unit of elective credit, and satisfactory completion of the course in the History and Literature of the New Testament Era shall be accepted by the State Board of Education for one-half unit of elective credit; provided, however, that such courses are taught in strict compliance with the requirements of this Code section.

(e) A local board of education may make such arrangements for monitoring the content and teaching of the course in the History and Literature of the Old Testament Era and the course in the History and Literature of the New Testament Era as it deems appropriate.

(f) Nothing in this Code section shall be construed to limit the authority of a local board of education to offer courses regarding the Old Testament or the New Testament that are not in compliance with this Code section; provided, however, that no state funds distributed pursuant to this article shall be expended in connection with such a course that does not meet the requirements of this Code section.

(g) Nothing in this Code section shall be construed to prohibit local boards of education from offering elective courses based upon the books of other religions or societies. In determining whether to offer such courses, the local board may consider various factors including, but not limited to, student and parent demand for such courses and the impact such books have had upon history and culture.



§ 20-2-149. Program for educating students regarding online Internet safety

(a) The Department of Education shall develop a model program for educating students regarding online safety while using the Internet, taking into consideration educational materials on this topic developed by other states as well as any other materials suggested by education experts, child psychologists, and technology companies that promote child online safety issues.

(b) Each local board of education may incorporate into its instructional program a component on online Internet safety to be taught on a schedule as determined by the local board of education.



§ 20-2-149.1. Instruction in cardiopulmonary resuscitation and use of automated external defibrillator; requirements

(a) As used in this Code section, the term "psychomotor skills" means skills using hands-on practice to support cognitive learning.

(b) Beginning in the 2013-2014 school year, each local board of education which operates a school with grades nine through 12 shall provide instruction in cardiopulmonary resuscitation and the use of an automated external defibrillator to its students as a requirement within existing health or physical education courses. Such training shall include either of the following and shall incorporate into the instruction the psychomotor skills necessary to perform cardiopulmonary resuscitation and use an automated external defibrillator:

(1) An instructional program developed by the American Heart Association or the American Red Cross; or

(2) An instructional program which is nationally recognized and is based on the most current national evidence based emergency cardiovascular care guidelines for cardiopulmonary resuscitation and the use of an automated external defibrillator.

(c) A teacher shall not be required to be a certified trainer of cardiopulmonary resuscitation or to facilitate, provide, or oversee instruction which does not result in certification in cardiopulmonary resuscitation and the use of an automated external defibrillator.

(d) This Code section shall not be construed to require students to become certified in cardiopulmonary resuscitation and the use of an automated external defibrillator; provided, however, that if a local board of education chooses to offer courses which result in certification being earned, such courses shall be taught by instructors in cardiopulmonary resuscitation and the use of an automated external defibrillator authorized to conduct an instructional program included in paragraph (1) or (2) of subsection (b) of this Code section.

(e) The Department of Education shall establish a procedure to monitor adherence by local boards of education.



§ 20-2-149.2. Awarding of high school diploma for completion of postsecondary programs; identification of critical needs fields of study

(a) A local board of education may award a high school diploma to a student enrolled in coursework pursuant to Code Section 20-2-161.3 who:

(1) Completes rigorous coursework at a postsecondary institution which meets the requirements in paragraph (7) of Code Section 20-3-519;

(2) Has completed at least the following state required ninth and tenth grade level high school courses: two English courses, two mathematics courses, two science courses, two social studies courses, and one health and physical education course; and any state required tests associated with any such courses;

(3) Receives a score of admission acceptable on the readiness assessment required by the postsecondary institution; and

(4) Completes: (i) an associate degree program; (ii) a technical college diploma program and all postsecondary academic education and technical education and training prerequisites for any state, national, or industry occupational certifications or licenses required to work in the field; or (iii) at least two technical college certificate of credit programs in one specific career pathway and all postsecondary academic education and technical education and training prerequisites for any state, national, or industry occupational certifications or licenses required to work in the field as determined by the Technical College System of Georgia.

(b) The State Board of the Technical College System of Georgia shall annually identify fields of study in which a critical need or shortage of trained personnel exists in the labor markets in this state and provide such information to the State Board of Education. The State Board of Education shall annually provide such information to local school systems for the purpose of emphasizing areas of critical workforce needs and shortages in the labor markets in our state to high school students to support their career pathway decisions.

(c) The State Board of Education, in consultation with the State Board of the Technical College System of Georgia and the Board of Regents of the University System of Georgia, shall establish rules and regulations to implement the provisions of this Code section.

(d) A student who meets the requirements of subsection (a) of this Code section shall be deemed to have met all graduation requirements of the State Board of Education and shall not be subject to any assessments otherwise required for purposes of graduation.






Part 3 - Educational Programs

§ 20-2-150. Eligibility for enrollment

(a) Except as otherwise provided by subsection (b) of this Code section, all children and youth who have attained the age of five years by September 1 shall be eligible for enrollment in the appropriate general education programs authorized in this part unless they attain the age of 20 by September 1 or they have received high school diplomas or the equivalent. This shall specifically include students who have reenrolled after dropping out and who are married, parents, or pregnant. Special education students shall also be eligible for enrollment in appropriate education programs through age 21 or until they receive high school or special education diplomas or the equivalent; provided, however, they were enrolled during the preceding school year and had an approved Individualized Education Program (IEP) which indicated that a successive year of enrollment was needed. Other students who have not yet attained age 21 by September 1 or received high school diplomas or the equivalent shall be eligible for enrollment in appropriate education programs, provided they have not dropped out of school for one quarter or more. Each local unit of administration shall have the authority to assign students who are married, parents, or pregnant or who have reenrolled after dropping out one quarter or more to programs of instruction within its regular daytime educational program, provided that a local unit of administration may develop and implement special programs of instruction limited to such students within the regular daytime educational program or, at the option of the student, in an alternative program beyond the regular daytime program; provided, further, that such programs of instruction are designed to enable such students to earn course credit toward receiving high school diplomas. These programs may include instruction in prenatal care and child care. Each local unit of administration shall have the authority to provide alternative programs beyond the regular daytime educational program. Unless otherwise provided by law, the State Board of Education shall have the authority to determine the eligibility of students for enrollment. It is declared to be the policy of this state that general and occupational education be integrated into a comprehensive educational program which will contribute to the total development of the individual.

(b) A child who was a legal resident of one or more other states or countries for a period of two years immediately prior to moving to this state and who was legally enrolled in a public kindergarten or first grade, or a kindergarten or first grade accredited by a state or regional association or the equivalent thereof, shall be eligible for enrollment in the appropriate general or special education programs authorized in this part if such child will attain the age of five for kindergarten or six for first grade by December 31 and is otherwise qualified.

(c) All children enrolled for 20 school days or more in the public schools of this state prior to their seventh birthday shall become subject to all of the provisions of this article, the provisions of Code Sections 20-2-690 through 20-2-701, and the rules and regulations of the State Board of Education relating to compulsory school attendance even though they have not attained seven years of age.

(d) No child or youth shall be admitted to any public school of the state until the parent or guardian provides to the proper school authorities an official copy of that child's social security number which shall be incorporated into the official school records pertaining to that child or youth. Each local unit of administration shall establish and implement a plan for providing the public appropriate notice of the information required of every student under its jurisdiction prior to the beginning of each school year. School authorities may provisionally admit a child for whom an official social security number has not been provided if the parent or guardian completes a postage-paid application for a social security number at the time of enrollment. A parent or guardian who objects to the incorporation of the social security number into the school records of a child may have the requirement waived by signing a statement objecting to the requirement.



§ 20-2-151. General and career education programs; purpose; authorized programs

(a) The primary purpose for the general and career education programs is to provide the children and youth of Georgia with a quality opportunity to master uniformly sequenced content standards adopted by the State Board of Education.

(b) The following general and career education programs are authorized for purposes of funding under this article:

(1)(A) All local school systems may offer a full-day kindergarten program. For purposes of this subsection, the term "full-day kindergarten program" means a student is provided classroom instruction for a minimum of four and one-half hours daily for a 180 day school year, or the equivalent thereof as determined in accordance with State Board of Education guidelines.

(B) It is the policy of this state that the purposes of the kindergarten program shall be to provide all children with an equal opportunity to become prepared for a successful first grade experience and to acquire the foundation for academic progress throughout the students' educational careers. To be eligible for enrollment in a state supported kindergarten program, a child must attain the age of five by September 1, except as otherwise provided by subsection (b) of Code Section 20-2-150;

(2) It is the policy of this state that the purpose of the primary grades program shall be mastery by enrolled students of the essential basic skills and knowledge which will enable them to achieve more advanced skills and knowledge offered at the higher grade levels. For purposes of funding under this article, the primary grades program shall include grades one, two, and three. To be eligible for enrollment in the first grade of a state supported primary grades program, a child must attain the age of six by September 1, except as otherwise provided by subsection (b) of Code Section 20-2-150. The State Board of Education shall adopt an instrument or instruments, procedures, and policies necessary to assess the first grade readiness of children enrolled in Georgia's public school kindergarten programs pursuant to Code Section 20-2-281. Readiness information obtained by the instrument or instruments adopted by the state board shall be used by local school systems in concert with teacher recommendations and other relevant information to make appropriate student grade placement decisions. The Department of Education shall develop guidelines for utilization of the instrument or instruments in grade placement decisions and shall provide such guidelines to local school systems. The guidelines shall include information pertinent to consideration of the placement of students who have been identified as being disabled or limited-English-proficient. Whenever the decision is made not to promote a child to the first grade, the local school system shall document the reasons for the decision not to promote, according to guidelines established by the board. The State School Superintendent may annually provide a report summarizing the results of the readiness of first grade Georgia public school kindergarten children. No student shall remain in kindergarten for more than two years;

(3) It is the policy of this state that the primary purposes of the middle grades program shall be assuring the mastery of essential basic skills and knowledge, assisting students in the transition from childhood to adolescence, and preparing students for the selection of programs and courses consistent with their abilities and interests when they enter high school, as well as providing an opportunity for mastery of essential but more advanced skills and knowledge. For purposes of funding under this article, the middle grades program shall include grades four, five, six, seven, and eight; and

(4) (A) It is the policy of this state that the primary purposes of the high school programs shall be to prepare students for the continuation of their education beyond high school and for entry into their chosen career fields as well as to prepare them to take their places in society as young adults. The following high school programs for grades nine, ten, 11, and 12 are authorized for purposes of funding under this article:

(i) The high school education program; and

(ii) The career, technical, and agricultural education laboratory program.

(B) As a reflection of the reduced teacher-student ratios and more extensive material and equipment needed for effective laboratory courses compared to courses with no or only limited laboratory experiences, the career, technical, and agricultural education laboratory program shall be funded at a higher level than the high school general education program. The state board shall adopt criteria which courses must meet in order to qualify for the career, technical, and agricultural education laboratory program.



§ 20-2-151.1. American Sign Language as foreign language for college preparatory curriculum and for Carnegie unit elective credits

(a) For the purpose of fulfilling the foreign language requirements for a college preparatory curriculum seal of endorsement on a high school diploma, a demonstrated proficiency in American Sign Language shall be accepted as a foreign language for any student by all local boards of education and the State Board of Education. A demonstrated proficiency in American Sign Language shall be accepted as the equivalent of the required two units of a foreign language.

(b) For the purpose of earning Carnegie unit curriculum credits at the high school level, American Sign Language may be accepted by the State Board of Education for two or more units of elective credit or for two or more units of foreign language credit, pursuant to subsection (a) of this Code section.



§ 20-2-151.2. Driver education course accepted for Carnegie unit elective credits

For the purpose of earning Carnegie unit curriculum credits at the high school level, satisfactory completion, on or after January 1, 1999, of a driver education course in a driver training school and under the instruction of a driver training instructor licensed by the department under Chapter 13 of Title 43, "The Driver Training School License Act," may be accepted by the State Board of Education for one-half unit of elective credit for any student.



§ 20-2-152. Special education services

(a) All children and youth who are eligible for a general and career education program under Code Section 20-2-151 and who have special educational needs shall also be eligible for special education services. Children from birth through four years of age, whose disabling condition is so severe as to necessitate early education intervention, may be eligible for special education services through programs operated by state schools for the handicapped, the psychoeducational program, or through programs financed with local or federal funds or with funds specifically appropriated by the General Assembly for this purpose. Eligible children and youth are defined as those who have emotional, physical, communicative, or intellectual deviations, or a combination thereof, to the degree that there is interference with school achievements or adjustments or prevention of full academic attainment and who require modifications or alterations in their educational programs. Special education shall include children who are classified as intellectually gifted, mentally disabled, behavior disordered, specific learning disabled, orthopedically disabled, other health impaired, hearing impaired, speech-language disordered, visually impaired, severely emotionally disturbed, and deaf-blind and who have any other areas of special needs which may be identified. The State Board of Education shall adopt classification criteria for each area of special education to be served on a state-wide basis. The state board shall adopt the criteria used to determine eligibility of students for state funded special education programs. The state board shall adopt maximum class sizes by classification of special education pursuant to subsection (i) of Code Section 20-2-182 which are equal to or greater than the class sizes used to develop the program weights as set forth in subsection (b) of Code Section 20-2-161.

(a.1) The criteria adopted by the state board to determine the eligibility of students for state funded special education programs for the intellectually gifted, Category VI pursuant to paragraph (6) of subsection (d) of this Code section, shall authorize local boards of education to use:

(1) The criteria used on July 1, 1993, as amended by state board or state department regulation from time to time; and

(2) Multiple eligibility criteria which include:

(A) Evidence of student work product or performance;

(B) Data from teacher, parent, or peer observation; and

(C) Evidence of student performance on nationally normed standardized tests of mental ability, achievement, and creativity.

A student's eligibility may be determined under either paragraph (1) or (2) of this subsection. The multiple eligibility criteria shall be implemented as appropriate staff development is completed, but not later than August 1, 1998. A student who has been determined before July 1, 1994, to be eligible for state funded special education programs for the intellectually gifted shall not be required to satisfy any additional eligibility criteria or information documentation as a result of this subsection.

(b) Local school systems shall, subject to any limitations specified in this Code section, provide special education programs for all eligible students with special needs who are residents of their local school systems, either by establishing and maintaining such educational facilities and employing such professional workers as are needed by these students or by contracting with other local school systems, regional educational service agencies, or other qualified public or private institutions for such services.

(c) (1) The State Board of Education shall provide for the funding which has been approved by the General Assembly for this purpose for special education programs for students with disabling conditions which are either of such low incidence or of such severity that it is unfeasible or impractical to provide needed educational services through programs offered by local school systems. The state board may provide such educational services with funds specifically approved by the General Assembly for this purpose by:

(A) Providing grants directly to regional educational service agencies for provision of services;

(B) Either directly contracting with or making grants to or authorizing local units of administration to contract with or make grants to suitable private or public institutions, inside or outside this state, for the provision of such services; provided, however, that the educational and related services of the child must be provided by professionals, such as teachers, school psychologists, speech therapists, physical and occupational therapists, and audiologists who meet the certification or licensing standards of their profession in the state in which the institution is located;

(C) Authorizing local units of administration to contract with suitable public agencies and departments, including institutions in which eligible children are confined and out-patient centers serving eligible children, inside and outside this state, for the provision of such services;

(D) Entering into reciprocal agreements with other states or political subdivisions thereof for the provision of such services; or

(E) Operating the Georgia School for the Deaf, the Georgia Academy for the Blind, the Atlanta Area School for the Deaf, and other special schools as approved by the General Assembly.

(2) The state board may promulgate rules, regulations, and standards and establish the terms and conditions governing the provision of state aid provided for this purpose by the General Assembly under this subsection and perform any and all acts necessary or proper to carry out the provisions, intent, and purpose of this subsection.

(d) For purposes of funding under this article, the following special education categories are authorized for the local units of administration of this state:

(1) Category I: self-contained specific learning disabled and self-contained speech-language disordered;

(2) Category II: mildly mentally disabled;

(3) Category III: behavior disordered, moderately mentally disabled, severely mentally disabled, resourced specific learning disabled, resourced speech-language disordered, self-contained hearing impaired and deaf, self-contained orthopedically disabled, and self-contained other health impaired;

(4) Category IV: deaf-blind, profoundly mentally disabled, visually impaired and blind, resourced hearing impaired and deaf, resourced orthopedically disabled, and resourced other health impaired;

(5) Category V: those special education students classified as being in Categories I through IV, as defined in this subsection, whose Individualized Educational Programs specify specially designed instruction or supplementary aids or services in alternative placements, in the least restrictive environment, including the regular classroom and who receive such services from personnel such as paraprofessionals, interpreters, job coaches, and other assistive personnel; and

(6) Category VI: intellectually gifted.



§ 20-2-152.1. Deaf Child's Bill of Rights; consideration of communication needs of deaf students; parental explanations; instruction in particular communication mode or language

(a) As used in this Code section, the term "communication mode or language" means one or more of the following systems or methods of communication applicable to deaf and hard-of-hearing children:

(1) American Sign Language;

(2) English-based manual or sign systems; or

(3) Oral, aural, or speech-based training.

(b) In developing an individualized education program (IEP) pursuant to Code Section 20-2-152 for a child who is deaf or hard of hearing, in addition to any other requirements established by the state board, the local school system shall consider the related services and program options that provide the child with an appropriate and equal opportunity for communication access. The school system shall consider the child's specific communication needs and, to the extent possible under subsection (g) of this Code section, address those needs as appropriate in the child's individualized education program. In considering the child's needs, the school system shall expressly consider the following:

(1) The child's individual communication mode or language;

(2) The availability to the child of a sufficient number of age, cognitive, and language peers of similar abilities;

(3) The availability to the child of deaf or hard-of-hearing adult models of the child's communication mode or language;

(4) The provision of appropriate, direct, and ongoing language access to teachers of the deaf and hard of hearing and interpreters and other specialists who are proficient in the child's primary communication mode or language; and

(5) The provision of communication-accessible academic instruction, school services, and extracurricular activities.

(c) To enable a parent or guardian to make informed decisions concerning which educational options are best suited to the parent's or guardian's child, all of the educational options provided by the school system and available to the child at the time the child's individualized education program is prepared shall be explained to the parent or guardian.

(d) No deaf or hard-of-hearing child shall be denied the opportunity for instruction in a particular communication mode or language solely because:

(1) The child has some remaining hearing;

(2) The child's parent or guardian is not fluent in the communication mode or language being taught; or

(3) The child has previous experience with some other communication mode or language.

(e) Nothing in this Code section shall preclude instruction in more than one communication mode or language for any particular child. Any child for whom instruction in a particular communication mode or language is determined to be beneficial shall receive such instruction as part of the child's individualized education program.

(f) Notwithstanding the provisions of paragraph (2) of subsection (b) of this Code section, nothing in this Code section shall be construed to require that a specific number of peers be provided for a child who is deaf or hard of hearing.

(g) Nothing in this Code section shall require a school system to expend additional resources or hire additional personnel to implement the provisions of this Code section.



§ 20-2-153. Early intervention program for students at risk of not reaching or maintaining academic grade level

(a) The State Board of Education shall create and each local board of education shall provide an early intervention program to serve students in kindergarten through grade five. The kindergarten early intervention program shall serve students enrolled in kindergarten. The primary grades early intervention program shall serve students enrolled in grades one through three. The upper elementary grades early intervention program shall serve students in grades four through five.

(b) The early intervention program shall serve students who are at risk of not reaching or maintaining academic grade level, including but not limited to students who are identified through the first grade readiness assessment required by Code Sections 20-2-151 and 20-2-281 and students with identified academic performance below grade levels defined by the Office of Student Achievement in Code Section 20-14-31 for any criterion-referenced assessment administered in accordance with Code Section 20-2-281 for grades one through five. Local school systems shall devise a process for the identification of such students at the beginning of each school year and also during the school year as a continuous process of early identification and monitoring. School systems may use indicators such as but not limited to the student's scores on previous assessments, the student's classroom performance in the same or previous years, and other reliable indicators to identify such students. A student shall be assigned to the early intervention program as soon as is practicable after the student is identified as at risk or after the results of the first-grade readiness assessment, the criterion-referenced assessment, or other indicators are known. The school shall provide timely notice and an opportunity for a conference with the student and his or her parents or guardians to discuss the student's academic performance and the role of the early intervention program.

(c) The State Board of Education shall describe by rules and regulations such additional services, resources, support, or strategies as may be provided by the local school system. The specifications for delivery of early intervention services shall be the responsibility of local boards of education except that the program rules and regulations adopted by the State Board of Education shall be followed in designing the program delivery models. Delivery models may include, but are not limited to, class augmentation, pull-out or self-contained classes, and the Reading Recovery Program delivered by certificated personnel.

(d) The early intervention program shall be designed with the intent of helping the student to perform at expectations and exit the program in the shortest possible time. Students shall be moved into this program, provided assistance, and moved out of this program upon reaching grade level performance. It is not the intent of the General Assembly that students be assigned to this program on a continuing or permanent basis.

(e) Funding for the early intervention program shall have a full-time equivalent teacher-student ratio of one teacher to 11 students.

(f) Each local school system shall annually report the number of students served in the early intervention program as part of the full-time equivalent program count conducted pursuant to Code Section 20-2-160.



§ 20-2-154. Remedial education program

(a) All children and youth who are eligible for a general and career education program under Code Section 20-2-151 and who are also eligible under the criteria specified in this Code section shall be provided, in accordance with policies adopted by the State Board of Education, the remedial education program services needed to address their respective reading, mathematics, or writing deficiencies. The following students shall be eligible for remedial education services:

(1) Students in grades six through 12 may be eligible for services if they meet two or more of the following criteria:

(A) The student has been through the formal student support team process and has documented evidence to support the placement in remedial education;

(B) The student has been retained in the grade;

(C) The student is receiving services under Part A of Chapter 1 of Title 1 of the Elementary and Secondary Education Act of 1965, as amended by the Improving America's Schools Act of 1994 (Public Law 103-382);

(D) The student has been recommended by the teacher who has documented any of the following student information:

(i) Low performance in the reading series system;

(ii) Low performance in the mathematics series; or

(iii) The student is unable to verbally express ideas and cannot write or dictate a meaningful sentence; or

(E) Current test information in the student file indicates the student has a score at or below the twenty-fifth percentile; and

(2) Students in grades six through 12 who are receiving services under the special education program as authorized by Code Section 20-2-152 and whose Individualized Education Programs (IEP's) specify that they meet the eligibility requirements specified in paragraph (1) of this subsection and that their special education program is not designed to address their respective reading, mathematics, or writing deficiencies.

No more than 25 percent of the full-time equivalent population in eligible grades as specified in paragraphs (1) and (2) of this subsection shall be eligible for the remedial program; provided, however, that the State Board of Education may develop regulations whereby a higher percentage may be eligible if the percentage of students receiving free and reduced price lunches exceeds 50 percent.

(b) Each local unit of administration shall submit to the State Board of Education by July 1 of each year the average achievement scores by subject area and grade level of all students who were receiving instructional services under the provisions of this Code section, except those students whose Individualized Education Programs under the special education program state they shall not be administered such achievement tests. If appropriate evaluation data are not received from a local school system by the state board by July 1 of each year, after a hearing has been held for the system, the subsequent allocation of funds under this Code section for the next fiscal year shall be withheld in accordance with the procedure specified in Code Section 20-2-243. The state board shall monitor each local school system's remedial education program at least once each year. The state board shall annually request sufficient state funds to pay a pro rata share of the costs associated with the staff of the federal compensatory education program for disadvantaged children when such staff is used to evaluate the remedial education program under this Code section in conjunction with the evaluation of the federal compensatory education program for disadvantaged children in the same local school system.



§ 20-2-154.1. Alternative education programs; intent; description; funding

(a) It is the policy of this state that the alternative education program shall provide a learning environment that includes the objectives of the content standards and that the instruction in an alternative education program shall enable students to return to a general or career education program as quickly as possible. Course credit shall be earned in an alternative education program in the same manner as in other education programs. It is the policy of this state that it is preferable to reassign disruptive students to an alternative education program rather than suspending or expelling such students from school.

(b) Alternative education programs are intended to meet the education needs of a student who is suspended from his or her regular classroom and also of a student who is eligible to remain in his or her regular classroom but is more likely to succeed in a nontraditional setting such as that provided in an alternative education program.

(c) As part of the process of assigning a student to an alternative education program for academic or nondisciplinary reasons, the school shall assess, through policies and procedures promulgated by the local board of education, the needs of the student and consider options for addressing those needs.

(d) Each local school system shall provide an alternative education program that:

(1) Is provided in a setting other than a student's regular classroom;

(2) Is located on or off of a regular school campus and may include in-school suspension that provides continued progress on regular classroom assignments;

(3) Provides for disruptive students who are assigned to the alternative education program to be separated from nondisruptive students who are assigned to the program;

(4) Focuses on English language arts, mathematics, science, social studies, and self-discipline;

(5) Provides for students' educational and behavioral needs; and

(6) Provides supervision and counseling.

(e) An alternative education program may provide for a student's transfer to a different campus, a school-community guidance center, or a community based alternative school.

(f) A local school system may provide an alternative education program jointly with one or more other systems.

(g) Each local school system shall cooperate with government agencies and community organizations that provide services in the school district to students placed in an alternative education program.

(h) The amount of state funds appropriated and allocated for the alternative education program provided for in this Code section shall be based on the actual count of students served during the preceding year, except that the count of students served shall not exceed 2.5 percent of the sum of the full-time equivalent program count of the middle school program, the high school general education program (grades nine through 12), and the career, technical, and agricultural education laboratory program (grades nine through 12). Funds earned may be expended in kindergarten and in grades one through 12.

(i) A local school system shall allocate to an alternative education program the same expenditure for each student attending the alternative education program, including federal, state, and local funds, that would be allocated to the student's school if the student were attending the student's regularly assigned education program, including a special education program, except as otherwise provided in this Code section.

(j) Upon the request of a local school system, a regional educational service agency may provide to the system information on developing an alternative education program that takes into consideration the system's size, wealth, and existing facilities in determining the program best suited to the system.

(k) If a student placed in an alternative education program enrolls in another local school system before the expiration of the period of placement, the local board of education requiring the placement shall provide to the local school system in which the student enrolls, at the same time other records of the student are provided, a copy of the placement order. The local school system in which the student enrolls may continue the alternative education program placement under the terms of the order or may allow the student to attend regular classes without completing the period of placement.

(l) The State Board of Education shall adopt rules necessary to administer the provisions of this Code section. Academically, the mission of alternative education programs shall be to enable students to perform at grade level. Annually, the Office of Student Achievement shall define for alternative education programs acceptable performance and performance indicating a need for peer review, based principally on standards defined by the Office of Student Achievement that measure the academic progress of students toward performing at grade level while attending an alternative education program.



§ 20-2-155. School climate management program; model codes of behavior and discipline

The State Board of Education shall establish a state-wide school climate management program to help local schools and systems requesting assistance in developing school climate improvement and management processes. Such projects will be designed to optimize local resources through voluntary community, student, teacher, administrator, and other school personnel participation. These processes will be designed for, but will not be limited to, promoting positive gains in student achievement scores, student and teacher morale, community support, and student and teacher attendance, while decreasing student suspensions, expulsions, dropouts, and other negative aspects of the total school environment. The state board upon request of a local school system is authorized to provide the necessary on-site technical assistance to local schools and systems and to offer other assistance through regional and state-wide conferences and workshops, printed material, and such other assistance as may be deemed appropriate under this Code section. The state board shall, upon request of a local school system, produce model codes of behavior and discipline and shall produce guidelines for application and administration of such codes. The results of this program shall be annually presented to the General Assembly for review in determining future appropriations for state-level technical assistance necessary to perform the duties assigned to the state board under this Code section.



§ 20-2-156. Program for limited-English-proficient students

The State Board of Education shall create a program for limited-English-proficient students whose native language is not English, subject to appropriation by the General Assembly. The purpose of this program is to assist such students to develop proficiency in the English language, including listening, speaking, reading, and writing, sufficient to perform effectively at the currently assigned grade level. The state board shall prescribe such rules and regulations regarding eligibility criteria and standards as may be needed to carry out the provisions of this Code section. This program may also be referred to as the English for speakers of other languages (ESOL) program.



§ 20-2-157. Uniform reporting system for certain purposes; dual credit courses; academic eligibility requirements to receive HOPE scholarship

(a) It is the intent of the General Assembly to establish a uniform reporting system to be used as one of the criteria to determine eligibility of students seeking educational scholarships, grants, or loan assistance administered by the Georgia Student Finance Commission pursuant to Article 7 of Chapter 3 of this title.

(a.1) As used in this Code section, the term "dual credit course" shall have the same meaning as in Code Section 20-2-161.3.

(b) Each school system and private school shall adopt the reporting system described in this subsection for purposes of identifying and qualifying graduating seniors for the HOPE scholarship program and other programs identified in this Code section:

(1) Each school system and private school shall transmit, in a manner and at times prescribed by the Georgia Student Finance Commission, an electronic transcript of courses and course grades for each graduating senior that reflects the complete high school academic record of the student, including scores on any state tests required for graduation, the grading scales used by the school system or private school for the time periods referenced by the transcripts, and any other pertinent information as determined by the Georgia Student Finance Commission. Each grade reported by a school system or private school to the commission for the purpose of calculating the grade point average for HOPE scholarship eligibility shall be the actual grade earned by the student, with no weighting or addition of points by the local school system or private school;

(2) The Georgia Student Finance Commission shall calculate a grade point average for the purpose of determining eligibility for the HOPE scholarship from these electronic transcripts and shall notify students of their eligibility and high schools as to the eligibility of students;

(3) For students otherwise qualified and enrolling as freshmen students in eligible public or private postsecondary institutions for the first time on May 1, 2007, or thereafter, except as otherwise provided in paragraph (3.1) of this subsection, the Georgia Student Finance Commission shall calculate grade point averages for determining eligibility for the HOPE scholarship and other scholarships referenced in this Code section as follows:

(A) For students receiving a college preparatory diploma, each grade for a student in attempted coursework in English, mathematics, science, social studies, and foreign language that would, if successfully completed, satisfy a core graduation requirement for the college preparatory curriculum shall be equated to a grade on a 4.0 scale, such that a grade of "A" = 4.0, a grade of "B" = 3.0, a grade of "C" = 2.0, a grade of "D" = 1.0, and a grade of "F" = 0; or

(B) For students receiving a career/technical diploma, each grade for a student in attempted coursework in English, mathematics, science, and social studies that would, if successfully completed, satisfy a core graduation requirement for the career/technical curriculum shall be equated to a grade on a 4.0 scale, such that a grade of "A" = 4.0, a grade of "B" = 3.0, a grade of "C" = 2.0, a grade of "D" = 1.0, and a grade of "F" = 0.

Grades for coursework that is classified as advanced placement, a dual credit course, or international baccalaureate shall be weighted uniformly by the Georgia Student Finance Commission in calculating the overall grade point averages for students, provided that the weighting of such course grades is uniformly applied to all students in this state taking the specified coursework. The sum of the equated grades shall be divided by the number of course grades, adjusted for term length, to yield a grade point average on a 4.0 scale;

(3.1) For students otherwise qualified and enrolling in the ninth grade for the first time during the 2008-2009 school year and thereafter, the Georgia Student Finance Commission shall calculate grade point averages for determining eligibility for the HOPE scholarship and other scholarships referenced in this Code section by equating each grade for a student in attempted coursework in English, mathematics, science, social studies, and foreign language during the student's ninth, tenth, eleventh, or twelfth grade year to a grade on a 4.0 scale, such that a grade of "A" = 4.0, a grade of "B" = 3.0, a grade of "C" = 2.0, a grade of "D" = 1.0, and a grade of "F" = 0. Grades for coursework that is classified as advanced placement, a dual credit course, or international baccalaureate shall be weighted uniformly by the Georgia Student Finance Commission in calculating the overall grade point averages for students, provided that the weighting of such course grades is uniformly applied to all students in this state taking the specified coursework. The sum of the equated grades shall be divided by the number of course grades, adjusted for term length, to yield a grade point average on a 4.0 scale; and

(4) Qualification for the HOPE scholarship shall be determined from the grade point average calculated either as set out in paragraph (3) of this subsection or as set out in paragraph (3.1) of this subsection for students enrolling in the ninth grade for the first time in a Georgia public school during the 2008-2009 school year and thereafter. Beginning May 1, 2007, students with grade point averages equal to or in excess of 3.0 on the 4.0 scale with a college preparatory diploma shall meet achievement standards for the HOPE scholarship; students receiving a career/technical diploma shall meet achievement standards for the HOPE scholarship with a grade point average equal to or in excess of 3.2 on a 4.0 scale. For students enrolling in the ninth grade for the first time in a Georgia public school during the 2008-2009 school year and thereafter, such students with grade point averages equal to or in excess of 3.0 on a 4.0 scale shall meet achievement standards for the HOPE scholarship. This paragraph shall apply regardless of when a student graduated from high school and regardless of such student's eligibility status prior to May 1, 2007.

(c) (1) Beginning with the school year beginning after May 1, 2011, each school system and private school shall adopt the reporting system described in this subsection for purposes of determining potential eligibility for freshman, sophomore, and junior high school students for the HOPE scholarship program and other programs identified in this Code section.

(2) Each school system and private school shall transmit to the Georgia Student Finance Commission, in such manner and at such times as the commission may prescribe, an electronic transcript of courses and course grades for each freshman, sophomore, and junior high school student that reflects the complete high school academic record of the student, including scores on any state tests required for graduation, the grading scales used by the school system or private school for the time periods referenced by the transcripts, and any other pertinent information as determined by the Georgia Student Finance Commission. Each grade reported by a school system or private school to the commission for the purpose of calculating the grade point average for potential HOPE scholarship eligibility shall be the actual grade earned by the student with no weighting or addition of points by the school system or private school.

(3) The Georgia Student Finance Commission shall calculate a grade point average for the purpose of determining eligibility for the HOPE scholarship from these electronic transcripts and shall notify students of their potential eligibility and high schools as to the potential eligibility of students.

(d) Beginning with students graduating from high school on or after May 1, 2015, in order to be eligible to receive a HOPE scholarship, a student shall receive credit in at least two courses prior to graduating from high school from the following categories:

(1) Advanced math, such as Advanced Algebra and Trigonometry, Math III, or an equivalent or higher course;

(2) Advanced science, such as Chemistry, Physics, Biology II, or an equivalent or higher course;

(3) Advanced placement courses in core subjects;

(3.1) Dual credit courses in core subjects;

(4) International baccalaureate courses in core subjects;

(5) Courses taken at a unit of the University System of Georgia in core subjects where such courses are not remedial and developmental courses, as defined in Code Section 20-3-519; or

(6) Advanced foreign language courses.

Students may take one or more courses in each category; provided, however, that a course may only be counted one time. The Georgia Student Finance Commission shall be authorized to promulgate rules and regulations necessary to carry out the intent of this subsection.

(e) Beginning with students graduating from high school on or after May 1, 2016, in order to be eligible to receive a HOPE scholarship, a student shall receive credit in at least three courses prior to graduating from high school from the following categories:

(1) Advanced math, such as Advanced Algebra and Trigonometry, Math III, or an equivalent or higher course;

(2) Advanced science, such as Chemistry, Physics, Biology II, or an equivalent or higher course;

(3) Advanced placement courses in core subjects;

(3.1) Dual credit courses in core subjects;

(4) International baccalaureate courses in core subjects;

(5) Courses taken at a unit of the University System of Georgia in core subjects where such courses are not remedial and developmental courses, as defined in Code Section 20-3-519; or

(6) Advanced foreign language courses.

Students may take one or more courses in each category; provided, however, that a course may only be counted one time. The Georgia Student Finance Commission shall be authorized to promulgate rules and regulations necessary to carry out the intent of this subsection.

(f) Beginning with students graduating from high school on or after May 1, 2017, in order to be eligible to receive a HOPE scholarship, a student shall receive credit in at least four courses prior to graduating from high school from the following categories:

(1) Advanced math, such as Advanced Algebra and Trigonometry, Math III, or an equivalent or higher course;

(2) Advanced science, such as Chemistry, Physics, Biology II, computer science, or an equivalent or higher course;

(3) Advanced placement courses in core subjects;

(3.1) Dual credit courses in core subjects;

(4) International baccalaureate courses in core subjects;

(5) Courses taken at a unit of the University System of Georgia in core subjects where such courses are not remedial and developmental courses, as defined in Code Section 20-3-519; or

(6) Advanced foreign language courses.

Students may take one or more courses in each category; provided, however, that a course shall only be counted one time. The Georgia Student Finance Commission shall be authorized to promulgate rules and regulations necessary to carry out the intent of this subsection.

(g) At the conclusion of each school year, the local school system shall provide to each freshman, sophomore, and junior student or to his or her parent or guardian the grade point average calculated by the Georgia Student Finance Commission in accordance with the provisions of this Code section for determining HOPE eligibility.



§ 20-2-158. Contracts for school psychology services

A local unit of administration shall be authorized to contract for school psychology services with an individual certified by the Professional Standards Commission in school psychology. The certified individual shall be authorized to practice school psychology for the local unit of administration notwithstanding any contrary provision contained in Chapter 39 of Title 43 which requires such individual to be licensed thereunder.



§ 20-2-159. Requirements for receiving special education and related services of students enrolled in home study programs

For the purposes of the Individuals with Disabilities Education Act, 20 U.S.C.A. Section 1400, et seq., students enrolled in home study programs meeting the requirements of Code Section 20-2-690 shall be deemed to be private school students and shall be provided with the same special education and related services as students enrolled in private schools.



§ 20-2-159.1. Focused programs of study

No later than July 1, 2013, the Department of Education shall develop, and the State Board of Education shall approve, state models and content standards for the following focused programs of study, as defined in Code Section 20-2-326, including, but not limited to:

(1) Agriculture, food, and natural resources;

(2) Architecture and construction;

(3) Arts, audio-video technology, and communications;

(4) Business, management, and administration;

(5) Education and training;

(6) Finance;

(7) Health science;

(8) Hospitality and tourism;

(9) Human services;

(10) Information technology;

(11) Law, public safety, and security;

(12) Manufacturing;

(13) Government and public administration;

(14) Marketing, sales, and service;

(15) Science, technology, engineering, and mathematics; and

(16) Transportation, distribution, and logistics.

Such focused programs of study may be combined around these and other related clusters.



§ 20-2-159.2. Coordination between high schools and postsecondary institutions to minimize the need for remedial course work for students in postsecondary institutions

Stronger coordination between high schools and institutions of higher education is necessary to prepare students for more challenging postsecondary endeavors and to lessen the need for academic remediation in college, thereby reducing the costs of higher education for students, families, and the state. To this end, the State Board of Education, the Board of Regents of the University System of Georgia, and the State Board of the Technical College System of Georgia shall:

(1) Develop policies to ensure that students who master the content standards established pursuant to Code Section 20-2-140 will meet the requirements for purposes of admission into a postsecondary institution, such as grade point average and readiness levels in reading, writing, and mathematics, without having to take remedial coursework. Such policies shall:

(A) Establish the benchmarks for college readiness and the method in which students can demonstrate readiness in reading, writing, and mathematics for postsecondary coursework upon completing the content standards; and

(B) Set the conditions for ensuring college readiness;

(2) Define college-readiness standards in reading, writing, and mathematics needed for success in advanced training, certificate programs, and programs leading to an associate's or bachelor's degree;

(3) Identify one or more state-wide common assessments to determine postsecondary readiness in reading, writing, and mathematics and inform students of their performance on such assessments no later than the end of tenth grade;

(4) Develop transitional courses in reading, writing, and mathematics, with common standards, syllabus, and instruction materials for eleventh and twelfth grade students who fail to meet readiness standards, which courses shall be required by the state board to be offered by all local boards of education and which all students who are identified pursuant to paragraph (3) of this subsection as failing to meet readiness standards shall be required to take;

(5) Establish a state-wide process for determining how successful completion of transitional courses will guarantee that students will meet readiness standards; and

(6) Ensure dual credit courses reflect postsecondary coursework.



§ 20-2-159.3. Academic core standards to be embedded in career, technical, and agricultural education courses

(a) The content standards established for career, technical, and agricultural education courses pursuant to Code Section 20-2-140 shall include embedded standards in academic core subject areas, as appropriate. In establishing such content standards, the state board shall work to ensure that the coursework meets postsecondary requirements for acceptance of credit for such coursework at the postsecondary level. Such courses shall be taught by a highly qualified teacher in the academic content and trained or experienced in contextualized learning using project based methods; by a highly qualified career, technical, and agricultural education teacher who has completed a state-approved training program to strengthen academic content and has passed a state-approved exam for demonstrating mastery of academic content; or by a team made up of a highly qualified teacher in the academic content and a highly qualified career, technical, and agricultural education teacher working together to teach the course.

(b) Local school systems and individual charter schools may develop and implement career, technical, and agricultural courses with embedded standards in academic core subjects areas, including, but not limited to, English, language arts, science, social studies, and mathematics.

(c) For an academic core subject area for which an end-of-course assessment has been adopted pursuant to Code Section 20-2-281, students shall be given the opportunity to take such end-of-course assessment upon completion of the career, technical, and agricultural education course that includes embedded standards in such academic core subject area, unless such student has already passed such end-of-course assessment.

(d) Students who successfully complete a course in career, technical, and agricultural education that includes embedded standards in academic core subject areas, as adopted or approved by the state board, shall receive course credit for both the career, technical, and agricultural education course as well as for the academic core coursework embedded in such course.

(e) The guidelines shall limit the number of academic credits earned through career, technical, and agricultural education courses for any student to three credits and shall ensure acceptance of such credits for purposes of admission into a postsecondary institution. Further, such a credit shall count only once toward high school diploma requirements unless the course requires expanded time to cover the academic and career, technical, and agricultural education content found in both the academic and the career, technical, and agricultural education course.



§ 20-2-159.4. Policies and guidelines for awarding units of high school credit based on demonstrated proficiency

(a) The State Board of Education, in consultation with the Board of Regents of the University System of Georgia and the State Board of the Technical College System of Georgia, shall adopt policies and establish guidelines for awarding units of high school credit to students based on a demonstration of subject area competency, instead of or in combination with completion of courses of classroom instruction. Such policies and guidelines shall clearly delineate the manner in which students can earn credit, how mastery of standards will be assessed, how locally developed assessments will be reviewed and approved, how such credit will be recorded on high school transcripts, and when outcomes as a result of these policies and guidelines will be reviewed. The state board shall adopt such policies and establish guidelines, and such policies and guidelines shall be applicable beginning with the 2013-2014 school year.

(b) Students may earn credits through:

(1) The completion of courses; or

(2) The testing out or otherwise demonstrating mastery of the course content.

(c) The state board shall identify assessments, including various commercial assessments, for immediate use for students to demonstrate subject area competency, which may include, but not be limited to:

(1) Advanced placement exams;

(2) ACT course assessment;

(3) Industry-specific certificates and credentials for career, technical, and agricultural education courses;

(4) College Level Examination Program (CLEP) exams; and

(5) Nationally recognized foreign language performance assessments.

The state board shall establish a process for reviewing and approving performance based assessments developed commercially, by the state, or by a local school system. Initially, the state board shall limit the number of credits earned though such educational options to three credits per student until the practice is proven to yield student outcomes at least equivalent to those found in standard seat-time courses. The policy shall ensure that credit for demonstrated proficiency is reported on student transcripts in the same way that seat-time credit is recorded. The state board shall review such policy after three years to determine if student outcomes from these educational options are equivalent to, if not better than, student outcomes in traditional courses.

(d) Each local school system shall comply with the state board's plan adopted pursuant to this Code section and shall award units of high school credit in accordance with such plan. Local boards of education and charter schools shall establish implementation policies and shall be prohibited from setting policies that negate or otherwise prohibit access to such plan.



§ 20-2-159.5. Georgia Seal of Biliteracy; purpose; qualifications; insignia

(a) There is established a Georgia Seal of Biliteracy to recognize high school graduates who have attained a high level of proficiency in speaking, reading, and writing one or more languages in addition to English.

(b) The purposes of the Georgia Seal of Biliteracy are as follows:

(1) To encourage pupils to study foreign languages;

(2) To certify attainment of biliteracy;

(3) To provide employers with a method to identify people with language and biliteracy skills;

(4) To provide universities with a method to recognize and give academic credit to applicants seeking admission; and

(5) To recognize and promote foreign language instruction in public schools.

(c) In order to qualify for the Georgia Seal of Biliteracy, a high school graduate shall meet the following criteria:

(1) Completion of all English language arts requirements for graduation with an overall grade point average of 3.0 or above in those classes; and

(2) Proficiency in one or more languages other than English, demonstrated by passing a foreign language advanced placement examination with a score of 4 or higher or an international baccalaureate examination with a score of 5 or higher; provided, however, that for languages in which an advanced placement examination is not available, the Department of Education may provide a listing of equivalent summative examinations that local school systems may use in place of such an advanced placement examination.

(d) (1) A local school system participating in the Georgia Seal of Biliteracy program shall maintain appropriate records in order to identify pupils who have earned a Georgia Seal of Biliteracy and shall affix the appropriate insignia to the diploma or transcript of each pupil who earns such seal.

(2) Local school system participation in the Georgia Seal of Biliteracy program shall be voluntary. No local school system shall be required to expend additional resources or hire additional personnel to implement the provisions of this Code section.

(e) The Department of Education shall prepare and deliver to participating local school systems an appropriate insignia to be affixed to the diploma or transcript of the pupil indicating that such pupil has been awarded a Georgia Seal of Biliteracy.






Part 4 - Financing

§ 20-2-160. Determination of enrollment by institutional program; determination of funds to be appropriated

(a) The State Board of Education shall designate the specific dates upon which two counts of students enrolled in each instructional program authorized under this article shall be made each school year and by which the counts shall be reported to the Department of Education. The initial enrollment count shall be made after October 1 but prior to November 17 and the final enrollment count after March 1 but prior to May 1. The report shall indicate the student's specific assigned program for each one-sixth segment of the school day on the designated reporting date. No program shall be indicated for a student for any one-sixth segment of the school day that the student is assigned to a study hall; a noncredit course; a course recognized under this article or by state board policy as an enrichment course, except a driver education course; a course which requires participation in an extracurricular activity for which enrollment is on a competitive basis; a course in which the student serves as a student assistant to a teacher, in a school office, or in the media center, except when such placement is an approved work site of a recognized career, technical, and agricultural education laboratory program; an individual study course for which no outline of course objectives is prepared in writing prior to the beginning of the course; or any other course or activity so designated by the state board. For the purpose of this Code section, the term "enrichment course" means a course which does not dedicate a major portion of the class time toward the development and enhancement of one or more content standards as adopted by the state board under Code Section 20-2-140. A program shall not be indicated for a student for any one-sixth segment of the school day for which the student is not enrolled in an instructional program or has not attended a class or classes within the preceding ten days; nor shall a program be indicated for a student for any one-sixth segment of the school day for which the student is charged tuition or fees or is required to provide materials or equipment beyond those authorized pursuant to Code Section 20-2-133. A student who is enrolled in a dual credit course pursuant to Code Section 20-2-161.3 shall be counted for the high school program or other appropriate program for each segment in which the student is attending such dual credit course. The state board shall adopt such regulations and criteria as necessary to ensure objective and true counts of students in state approved instructional programs. The state board shall also establish criteria by which students shall be counted as resident or nonresident students, including specific circumstances which may include, but not be limited to, students attending another local school system under court order or under the terms of a contract between two local school systems. If a local school system has a justifiable reason, it may seek authority from the state board to shift full-time equivalent program counts from the designated date to a requested alternate date.

(b) The full-time equivalent (FTE) program count for each local school system shall be obtained in the following manner:

(1) Count the number of one-sixth segments of the school day for which each student is enrolled in each program authorized under Code Section 20-2-161; and

(2) Divide the total number of segments counted for each program by six. The result is the full-time equivalent program count for each respective state recognized program.

(c) For the purpose of initially determining the amount of funds to be appropriated to finance each respective program for the ensuing fiscal year, a projection of the second full-time equivalent program count shall be calculated as follows:

(1) Divide the first total full-time equivalent count for the current fiscal year by the first total full-time equivalent count for the immediately preceding fiscal year;

(2) Multiply the quotient obtained in paragraph (1) of this subsection by the second total full-time equivalent count for the immediately preceding fiscal year. The result shall be the projected second total full-time equivalent count for the current fiscal year;

(3) Divide the average of the local school system's two most recent full-time equivalent program counts by the average of the two most recent total full-time equivalent counts; and

(4) Multiply the quotient obtained in paragraph (3) of this subsection by the product obtained in paragraph (2) of this subsection. The result shall be the projected second full-time equivalent program count for the current fiscal year.

(d) The average of the first full-time equivalent program count, weighted two parts, and the projected second full-time equivalent program count, weighted one part, shall be used to initially determine the funds needed to finance the program for the ensuing fiscal year.

(e) For purposes of calculating allotments for a new or revised instructional program for which the full-time equivalent program counts provided for in subsections (a) through (d) of this Code section do not exist, the most recent full-time equivalent program count shall be used until such time as the full-time equivalent program counts provided for in subsections (a) through (d) of this Code section do exist.

(f) The allotments for the alternative education program shall be calculated as provided in subsection (h) of Code Section 20-2-154.1.



§ 20-2-161. Quality Basic Education Formula

(a) The high school general education program is declared to be the base program against which the cost of all other instructional programs shall be compared. The amount of funds needed by each full-time equivalent student in the base program, in order that such program can be sufficiently funded to provide quality basic education to all enrolled students, shall be known as the "base amount" and shall reflect program components which constitute the program weight for the high school general education program in Code Sections 20-2-182 through 20-2-186. However, the General Assembly shall annually establish through the General Appropriations Act the base amount to be used each year. In the event that the base amount so established when multiplied by the program weights in subsection (b) of this Code section requires funds in excess of the appropriation for the Quality Basic Education Formula grants, the funds which are appropriated for the Quality Basic Education Formula shall be prorated to each of the Quality Basic Education Formula cost categories.

(b) As the cost of instructional programs varies depending upon the teacher-student ratios and specific services typically required to address the special needs of students enrolled, state authorized instructional programs shall have the following program weights and teacher-student ratios:

(1) Kindergarten program...........................................1.6508

weight and

1 to 15

ratio

(2) Kindergarten early intervention program........................2.0348

weight and

1 to 11

ratio

(3) Primary grades program (1-3)...................................1.2849

weight and

1 to 17

ratio

(4) Primary grades early intervention program (1-3)................1.7931

weight and

1 to 11

ratio

(5) Upper elementary grades program (4-5)..........................1.0355

weight and

1 to 23

ratio

(6) Upper elementary grades early intervention

program (4-5).........................................................1.7867

weight and

1 to 11

ratio

(7) Middle school program (6-8)....................................1.1310

weight and

1 to 20

ratio

(8) High school general education program (9-12)...................1.0000

weight and

1 to 23

ratio

(9) Career, technical, and agricultural education

laboratory program (9-12)............................................1.1916

weight and

1 to 20

ratio

(10) Program for persons with disabilities:

Category I............................................................2.3798

weight and

1 to 8

ratio

(11) Program for persons with disabilities:

Category II...........................................................2.7883

weight and

1 to 6.5

ratio

(12) Program for persons with disabilities:

Category III..........................................................3.5493

weight and

1 to 5

ratio

(13) Program for persons with disabilities:

Category IV...........................................................5.7509

weight and

1 to 3

ratio

(14) Program for persons with disabilities:

Category V...........................................................2.4511

weight and

1 to 8

ratio

(15) Program for intellectually gifted students:

Category VI...........................................................1.6589

weight and

1 to 12

ratio

(16) Remedial education program....................................1.3087

weight and

1 to 15

ratio

(17) Alternative education program.................................1.4711

weight and

1 to 15

ratio

(18) English for speakers of other languages (ESOL)

program...............................................................2.5049

weight and

1 to 7

ratio

(c) For purposes of calculating the annual allotment of funds to each local school system, the program weights may be carried to as many additional decimal places as needed and may be varied from the weights stated in subsection (b) of this Code section, consistent with cost-of-living adjustments granted by the General Assembly for salaried and nonsalaried components, by not more than 1 1/2 percent.

(d) The total funds needed for the Quality Basic Education Program for each local school system shall be calculated annually. Such total shall represent the product of the following calculations for each of the programs identified in subsection (b) of this Code section:

(1) Multiply the average full-time equivalent program count pursuant to subsection (b) of Code Section 20-2-160 by the respective program weight established in subsection (b) of this Code section;

(2) Multiply the product computed in paragraph (1) of this subsection by the base amount as established in the General Appropriations Act; and

(3) Add the product computed in paragraph (2) of this subsection to the program adjustment amount for training and experience for the instructional program in accordance with subsection (e) of this Code section.

The process and associated components contained within this Code section shall be known as the "Quality Basic Education Formula."

(e) The State Board of Education shall annually calculate for each instructional program provided for in subsection (b) of this Code section for each local school system the amount of additional funds needed beyond the amounts reflected in the base amount and the program weights, in order to pay the state minimum salaries pursuant to Code Section 20-2-212. The calculation of such additional amount shall be based on all certificated professional personnel who were employed by the local school system as of the month of October for the most recent year that these data are available; provided, however, that the amount needed for training and experience for personnel funded through categorical grants shall only be included in the appropriate categorical grant. The amount shall be reported for each program identified in subsection (b) of this Code section for each full-time equivalent program count date and by segment of the school day and for each categorical program. Such additional amount shall be known as "program adjustment amount for training and experience" and this amount shall be noted in total in the language section of the General Appropriations Act each year.

(f) As the relative costs of the various program components will change over time and as some components will need to be added or removed, the Governor shall appoint a task force every three years for the purposes of reviewing the effectiveness of existing program weights and recommending to the General Assembly any changes needed. This task force shall be comprised of members or staff of the General Assembly, the State Board of Education, the Governor's office, and representatives of local school systems.



§ 20-2-161.1. Enrollment in postsecondary courses; academic credit; secondary options grant account

Reserved. Repealed by Ga. L. 2011, p. 635, § 7/HB 186, effective May 13, 2011.



§ 20-2-161.2. Work based learning programs; legislative intent; participation; standards; coordination; funding

(a) The General Assembly finds that it would be beneficial to students, employers, and the economic health of the state to assist in providing highly trained, technologically sophisticated, and career oriented students which will aid in the development of a successful twenty-first century work force. By opening their doors to work based learning opportunities, employers can play an active role in shaping the quality of their future work force, by preparing potential leaders for their company and their community, and by helping shape future curriculum to create an educated work force for their industry as a whole. Work based learning programs can provide students the opportunity to work and learn in a real-world environment and prepare them for future career opportunities. Such work based learning opportunities can be accomplished by developing partnerships between and among the business community, industry, students, parents, school systems, and postsecondary education institutions.

(b) Any student aged 16 or over in any public school in this state may enroll in a work based learning program which is offered at that public school and which is approved for secondary credit by the department. Such student shall be granted release time from the public school to work as a student learner for any business or governmental enterprise which is approved by the local work based learning coordinator as a qualified employer pursuant to this Code section and work based learning program guidelines established by the department. A student shall receive secondary credit for such work based learning only under the conditions established by the department. The department is authorized to establish work based learning programs and guidelines to assist local school systems in operating such programs and to promulgate such policies, standards, procedures, criteria, and administrative requirements as may be necessary to implement the program by rules and regulations. The work based learning programs established pursuant to this Code section may include, but not be limited to, employability skill development, service learning, cooperative education, internships, and youth apprenticeships. The department shall collaborate with the Department of Labor and the Technical College System of Georgia in developing such policies and procedures. The department's work based learning programs shall include but not be limited to the following:

(1) A detailed training agreement and training plan between employer and student that identifies specific work tasks that will develop workplace competency;

(2) A minimum of one unit of credit in a career pathway course related to the work based learning placement;

(3) A minimum number of hours of on-the-job training as required in the department's guidelines for awarding secondary credit;

(4) On-site evaluation of the student's performance;

(5) Training remediation as necessary at the school site;

(6) A broad range of skills but shall be focused on skills related to the student's career pathway;

(7) Development of materials by the business, industry, and labor community in conjunction with the department to promote the awareness of work based learning opportunities for high school students and encourage recruitment; and

(8) Structural linkage between secondary and postsecondary components of the program leading to the awarding of a high school diploma and a postsecondary credential related to the student's career pathway.

(c) Local school systems and college and career academies may designate one or more local work based learning coordinators to coordinate and oversee work based learning programs for the school system.

(d) Local work based learning coordinators shall complete training programs that are collaboratively designed and delivered by the department and the Technical College System of Georgia.

(e) A college and career academy established in accordance with Code Section 20-4-37 which participates in work based learning programs pursuant to this Code section shall be eligible for any funding or assistance available for the implementation of this Code section.

(f) The State Board of Education shall encourage local school systems to work with their industry partners to develop and provide opportunities for industry experience for local work based learning coordinators and for teachers and shall provide for professional learning credit for coordinators and teachers who participate in such opportunities.



§ 20-2-161.3. Move on When Ready Act; dual credit courses

(a) This Code section shall be known and may be cited as the "Move on When Ready Act."

(b) For purposes of this Code section, the term:

(1) "Commission" means the Georgia Student Finance Commission created by Code Section 20-3-233.

(2) "Department" means the Department of Education.

(3) "Dual credit course" means a postsecondary course, including a virtual course, taken by an eligible high school student pursuant to an arrangement at or through an eligible postsecondary institution for which the student receives secondary credit from his or her eligible high school.

(4) "Eligible high school" means any private or public secondary educational institution located within the State of Georgia and any home study program operated pursuant to Code Section 20-2-690.

(5) "Eligible high school student" means a student entering ninth, tenth, eleventh, or twelfth grade at an eligible high school.

(6) "Eligible postsecondary institution" or "postsecondary institution" means any eligible postsecondary institution as defined in paragraph (7) of Code Section 20-3-519.

(7) "Program" means the arrangement authorized by this Code section whereby an eligible high school student takes one or more dual credit courses with the goal of completing postsecondary credit and high school diploma requirements.

(8) "Secondary credit" means high school credit for dual credit courses taken at or through an eligible postsecondary institution under the program.

(c) Any eligible high school student may apply to an eligible postsecondary institution to take one or more dual credit courses at or through that postsecondary institution which are approved for secondary credit pursuant to subsection (f) of this Code section. If accepted at an eligible postsecondary institution, such eligible high school student may take any such approved dual credit course at or through that postsecondary institution, whether or not the course is taught during the regular eligible high school day, and receive secondary credit therefor under the conditions provided in this Code section.

(d) In consultation with and subject to approval by the commission, the department shall develop appropriate forms and counseling guidelines for the program and shall make such forms and guidelines available to eligible high schools and eligible postsecondary institutions. No later than the first day of February each year, each eligible high school shall provide general information about the program, including such forms, to all its eligible high school students. An eligible high school shall also provide counseling services to such students and their parents or guardians before the students enroll in the program. Prior to participating in the program, the student and the student's parent or guardian shall sign the form provided by the eligible high school or by an eligible postsecondary institution stating that they have received the counseling specified in this subsection and that they understand the responsibilities that shall be assumed in participating in the program. Program information and materials shall be provided to each eighth grade public school student at the time the student is developing his or her individual graduation plan as required by Code Section 20-2-327.

(e) Each eligible high school shall be required to execute a participation agreement as prescribed by the commission.

(f) (1) A participating eligible high school shall grant secondary credit to an eligible high school student enrolled in a dual credit course in an eligible postsecondary institution if such student successfully completes that course. The secondary credit granted shall be for a comparable required course; career, technical, and agricultural education course; or elective course. Upon completion of an eligible postsecondary institution's dual credit course, the eligible high school student shall be responsible for requesting that the eligible postsecondary institution notify the student's eligible high school regarding his or her grade in that course.

(2) Secondary credits granted for eligible postsecondary institution dual credit courses under paragraph (1) of this subsection shall be counted by the eligible high school toward graduation requirements and subject area requirements of the eligible high school. Evidence of successful completion of each dual credit course and secondary credits granted shall be included in the eligible high school student's secondary school records.

(3) A participating eligible high school shall be required to award a high school diploma to any eligible high school student who is enrolled at or through an eligible postsecondary institution under the program as long as the credit earned at or through such postsecondary institution satisfies course requirements needed for the eligible high school student to complete high school graduation. The State Board of Education, in consultation with the State Board of the Technical College System of Georgia and the Board of Regents of the University System of Georgia, shall determine appropriate courses to meet these requirements. No later than July 1, 2015, the Department of Education shall communicate to high schools the subject area requirements or elective courses that may be satisfied with dual credit courses provided by eligible postsecondary institutions, which shall include completion of:

(A) At least the following state required ninth and tenth grade level high school courses or their equivalent: two English courses, two mathematics courses, two science courses, two social studies courses, and one health and physical education course; and any state required tests associated with any such courses; and

(B) One of the following:

(i) An associate degree program;

(ii) A technical college diploma program and all postsecondary academic education and technical education and training prerequisites for any state, national, or industry occupational certifications or licenses required to work in the field; or

(iii) At least two technical college certificate of credit programs in one specific career pathway and all postsecondary academic education and technical education and training prerequisites for any state, national, or industry occupational certifications or licenses required to work in the field as determined by the Technical College System of Georgia.

(g) Hours for dual credit courses taken at or through an eligible postsecondary institution pursuant to this Code section by an eligible high school student shall not count against any maximum hourly caps which may be applicable for purposes of HOPE scholarships or grants.

(h) The commission is authorized to promulgate rules and regulations not inconsistent with the provisions of this Code section relating to the program described in this Code section.

(i) Every eligible postsecondary institution shall be subject to examination by the commission for the sole purpose of determining whether such postsecondary institution has properly complied with rules and regulations established pursuant to this Code section. Such examination shall be conducted by the commission no less frequently than once every three years. The commission is authorized to conduct the examination using sampling and extrapolation techniques. However, nothing in this subsection shall be construed to interfere with the authority of the postsecondary institution to determine its own curriculum, philosophy, purpose, or administration. In the event it is determined that a postsecondary institution knowingly or through error certified an ineligible student to be eligible for the program established under this Code section, the amount paid to the postsecondary institution pursuant to such certification shall be refunded by the postsecondary institution to the commission. The commission may suspend a postsecondary institution from receiving payments under this Code section if it fails to refund any moneys deemed due pursuant to this subsection.

(j) In order to participate in the program, each eligible postsecondary institution shall be required to enter into a participation agreement with the commission agreeing to:

(1) Waive all mandatory and noncourse related fees for eligible high school students participating in the program;

(2) Provide course books to eligible high school students participating in the program at no charge to the student; and

(3) Accept the amount paid by the commission as full payment for an eligible high school student's tuition, mandatory and noncourse related fees, and course books.

(k) The funding provided to the commission for the program shall be subject to annual appropriations enacted by the General Assembly beginning in Fiscal Year 2016. The commission shall set criteria for funding for tuition, mandatory and noncourse related fees, course books, and transportation. The amount of such funds to be paid shall be determined by the commission. The commission shall create a grant program, subject to the availability of funds, pursuant to which participating public eligible high schools may apply for transportation grants. Such grants shall be awarded based on criteria, terms, and conditions determined by the commission in consultation with the department.

(l) In the event the funds made available to the commission are not sufficient to enable the commission to meet all funding requirements of the program, the amount paid to eligible postsecondary institutions shall be reduced by the commission. Under no circumstances shall the eligible postsecondary institutions require an eligible high school student participating in the program to pay for tuition, mandatory and noncourse related fees, or course books.

(m) Students enrolled in a work based learning program under Code Section 20-2-161.2 may be eligible to earn dual credit upon completing a planned training experience under guidelines developed by the Department of Education and the Technical College System of Georgia provided students meet postsecondary readiness established in reading and writing and mathematics for the particular advanced training program or associate's degree.



§ 20-2-162. Annual recalculation of amount of funding; midterm adjustment

(a) The State Board of Education shall annually recalculate the total amount needed under the Quality Basic Education Formula for the midterm adjustment for the current fiscal year using the average of the first and the projected second full-time equivalent counts for the current fiscal year, with the first full-time equivalent count weighted two parts and the projected second full-time equivalent count weighted one part. If the total amount needed by each local school system when recalculated is greater than the initial amount calculated, then the state board shall increase the total allotment for said system by the difference between the recalculation and the initial calculation. All funds allocated as the result of this recalculation to a local school system for direct instructional costs as defined in paragraph (1) of subsection (a) of Code Section 20-2-167 shall be applied to the direct instructional costs of the instructional programs specified in Code Section 20-2-161 which had full-time equivalent counts pursuant to this Code section that are higher than the full-time equivalent counts upon which the initial allocations were based. The balance of the funds allocated to a local school system as the result of this recalculation must be applied to items specified in Code Sections 20-2-182 through 20-2-186 for instructional programs specified in subsection (b) of Code Section 20-2-161 and shall not be expended for any program or service explicitly excluded from the full-time equivalent count in Code Section 20-2-160. The total amount of increased funding required by the midterm adjustment shall be requested by the state board and shall demonstrate for each receiving local school system the average full-time equivalent count used in the initial calculation compared to the midterm average count for each program category system wide. If the recalculation for a local school system is less than the initial calculation, the amount of funds initially allotted to the system shall not be reduced for the current fiscal year. Local school systems which fail to provide the state board with complete full-time equivalent student counts by instructional program in the manner and by dates prescribed by the state board shall not be eligible for recalculation of their current year allotment.

(b) A midterm adjustment in a local school system's local five mill share shall be made if:

(1) The most recent actual property tax digest for educational maintenance and operation of a local school system, as approved by the Department of Revenue, is less than the actual property tax digest for educational maintenance and operation approved by the Department of Revenue for the year used initially to calculate the system's local five mill share pursuant to Code Section 20-2-164, and such reduction is due to more accurate assessments or actual loss in tangible property or a combination of these factors as determined by the Department of Revenue; and

(2) The most recent equalized adjusted school property tax digest for the local school system is less than the equalized adjusted school property tax digest for the year used initially to calculate the system's local five mill share.

Such a midterm adjustment shall be made by reducing the initial local five mill share by the percentage decrease over the most recent two years in the actual property tax digest for educational maintenance and operation. The gross value of property prior to deduction of any exemptions shall be used throughout the calculations under this subsection. The provisions of this subsection shall apply only to the midterm adjustment of local five mill share as provided in this Code section.



§ 20-2-163. Contract with adjoining local school system

Reserved. Repealed by Ga. L. 1987, p. 1169, § 1, effective July 1, 1987.



§ 20-2-164. Local five mill share funds

(a) The State Board of Education shall calculate the amount of local five mill share funds that each local school system shall be required to spend each fiscal year to participate in the Quality Basic Education Program as follows:

(1) Unless the combined local five mill share total for all local school systems in the state, when calculated pursuant to this paragraph, exceeds 20 percent of the sum of the Quality Basic Education Formula amounts, as calculated pursuant to subsection (d) of Code Section 20-2-161, the amount of each local school system's local five mill share shall be calculated as follows:

(A) Determine the most recent equalized adjusted school property tax digest for the local school system less the amount attributable to timber calculated pursuant to paragraph (2) of subsection (b) of Code Section 48-5-274, multiply the difference by .4, and add to that product the amount attributable to timber calculated pursuant to paragraph (2) of subsection (b) of Code Section 48-5-274;

(B) From the amount calculated in subparagraph (A) of this paragraph deduct the total amount calculated pursuant to subsection (g) of this Code section; and

(C) Multiply the remainder calculated in subparagraph (B) of this paragraph by .005; or

(2) If the combined local five mill share total for all local school systems in this state, when calculated pursuant to paragraph (1) of this subsection, exceeds 20 percent of the sum of the Quality Basic Education Formula amounts, as calculated pursuant to subsection (d) of Code Section 20-2-161, then the amount of each local system's five mill share shall be calculated as follows:

(A) Multiply the total amount of Quality Basic Education Formula amounts to be expended for all local school systems combined, as calculated for each local school system pursuant to Code Section 20-2-161, by .2;

(B) Divide the product calculated in subparagraph (A) of this paragraph by the sum of the local five mill share amounts for all local school systems in this state as calculated for each local school system pursuant to subparagraph (C) of paragraph (1) of this subsection;

(C) Multiply the amount calculated in subparagraph (B) of this paragraph by .005; and

(D) Multiply the product calculated in subparagraph (C) of this paragraph by the remainder calculated in subparagraph (B) of paragraph (1) of this subsection.

(b)(1) Each local school system shall apply the total amount of its local five mill share funds to programs funded under this article and in the manner so earned as indicated on the allotment sheets as provided by the State Board of Education; provided, however, that no portion of the local five mill share funds is applied to the financing of educational programs and services operated at the option of the local school system or for any grant program which explicitly excludes the application of local funds or which explicitly requires an application of local funds other than from the local five mill share.

(2) The local school system may apply revenues toward the local five mill share from any source except: funds derived from the federal government which were not designed to replace local tax revenues; state funds; student tuition and fees; funds transferred from another local unit of administration; and other sources specifically prohibited by provisions of this article; provided, however, that an independent school system may apply appropriations from the taxing authority of its municipal government.

(c)(1) The state auditor shall furnish to the State Board of Education the equalized adjusted school property tax digests in accordance with Code Section 48-5-274.

(2) Except as provided in subsection (b) of Code Section 20-2-162, the sums of the most recent equalized adjusted school property tax digests shall be used to make the calculations required by subsection (a) of this Code section for each fiscal year.

(d) Each municipality having an independent school system and each county government shall annually provide the Department of Revenue with the following information for each local school system within its jurisdiction:

(1) The total number of granted state-wide constitutional homestead exemptions for occupied homes pursuant to Code Section 48-5-44 exclusive of those homestead exemptions provided pursuant to Code Sections 48-5-47, 48-5-48, and 48-5-52;

(2) The total number of granted state-wide constitutional homestead exemptions for disabled veterans pursuant to Code Section 48-5-48;

(3) The amounts of tax and nontax revenues by source which have been distributed by said local government to local school systems for educational maintenance and operation; provided, further, that if the total tax revenues collected by a municipal government exceed the amount of all revenues distributed to its school system, the total amount of tax revenues collected by the municipal government shall also be submitted to the Department of Revenue. Such data shall be submitted to the Department of Revenue no later than the date required for the submission of the local tax digests to the Department of Revenue; and

(4) The difference between the actual assessed valuation of agricultural property and the valuation that would be assessed if all agricultural property were assessed at 40 percent of its fair market value as provided in Code Section 48-5-7; provided, however, that if the taxing authority of a local school system assesses property at a legal standard other than 40 percent of fair market value, the actual assessed valuation used in this calculation shall be reduced to represent the amount which would be assessed if the jurisdiction assessed property at 40 percent of fair market value.

(e) The Department of Revenue shall annually verify, certify as correct, and furnish the State Board of Education with the following data for each local school system by November 15:

(1) All tax and nontax revenues by source for the preceding fiscal year which were distributed for educational maintenance and operation; provided, however, such tax and nontax revenues shall exclude any state revenue collections which were previously distributed to the state general fund and then appropriated or allocated to local school systems; and provided, further, that if the total tax revenues collected by a municipal government exceed the amount of all revenues which it distributed to its school system, the total amount of revenues distributed to the school system shall be designated as tax revenues in the report of the Department of Revenue to the state board;

(2) The number of exemptions granted for state-wide constitutional homestead exemptions for owner occupied homes pursuant to Code Section 48-5-44, exclusive of those homestead exemptions provided pursuant to Code Sections 48-5-47, 48-5-48, and 48-5-52, for the preceding calendar year;

(3) The number of exemptions granted for state-wide constitutional homestead exemptions for disabled veterans pursuant to Code Section 48-5-48 for the preceding calendar year; and

(4) The difference between the actual assessed valuation of agricultural property and the valuation that would be assessed if all agricultural property were assessed at 40 percent of its fair market value as provided in Code Section 48-5-7, adjusted pursuant to paragraph (4) of subsection (d) of this Code section.

(f) The Office of Planning and Budget shall annually furnish to the State Board of Education the estimated number of individuals age 65 or older residing in each local school system and the estimated percent that such individuals are of the total population for each local school system. The Office of Planning and Budget shall furnish all information requested by the General Assembly regarding the procedure for estimating this percent.

(g) For purposes of calculation under this Code section and Code Section 20-2-165, the equalized adjusted school property tax digest, adjusted by paragraph (1) of subsection (a) of this Code section, shall be reduced by the sum of the following products:

(1) The product of the number of constitutional homestead exemptions for owner occupied homes pursuant to Code Section 48-5-44 granted for that year, exclusive of those homestead exemptions provided pursuant to Code Sections 48-5-47, 48-5-48, and 48-5-52, multiplied by the amount per exemption authorized under Code Section 48-5-44; provided, further, that in any city operating an independent school system which provides a homestead exemption through local legislation comparable to that provided in Code Section 48-5-44, the product calculated in this paragraph shall represent the number of homestead exemptions provided through the applicable local legislation multiplied by the amount per exemption authorized in Code Section 48-5-44, or by the amount per exemption authorized in the applicable local legislation, whichever is less; and provided, further, that if the amount per exemption authorized in Code Section 48-5-44 has been changed subsequent to the year of the applicable digest, the more recently adopted amount per exemption shall be used for the product calculated in this paragraph;

(2) The product of the number of constitutional homestead exemptions for disabled veterans pursuant to Code Section 48-5-48 granted for that year, multiplied by the amount per exemption authorized under that Code section; provided, further, that in any city operating an independent school system which provides a homestead exemption through local legislation comparable to that provided in Code Section 48-5-48, the product calculated in this paragraph shall represent the number of homestead exemptions provided through the applicable local legislation multiplied by the amount per exemption authorized in the applicable local legislation, whichever is less; and provided, further, that if the amount per exemption authorized in Code Section 48-5-48 has been changed subsequent to the year of the applicable digest, the more recently adopted amount per exemption shall be used for the product calculated in this paragraph;

(3) The product of the estimated number of persons age 65 or older residing in the local school system during that year multiplied by 5,000;

(4) The product which results from the following calculations:

(A) Subtract the estimated state-wide percentage that persons age 65 or older is of the total population, excluding military personnel and institutional population, from the respective percentage for the local school system. If the respective percentage for the local school system is less than the state-wide percentage, a difference of zero shall be used in the calculations in this paragraph;

(B) Multiply the difference which results from subparagraph (A) of this paragraph by 1,000; and

(C) Multiply the product which results from subparagraph (B) of this paragraph by the estimated number of persons age 65 or older residing in the local school system during that year; and

(5) The product which results from the following calculations:

(A) Divide the amount reported in paragraph (4) of subsection (e) of this Code section by the average ratio of assessed value to true value used to calculate the most recent equalized adjusted school property tax digest pursuant to Code Section 48-5-274; and

(B) Multiply the quotient which results from subparagraph (A) of this paragraph by .4.

(h) In the event a local school system fails to provide for or to use the amount of local funds required to be raised and applied by the local school system in order to participate in the Quality Basic Education Program as defined by this article during any fiscal year, the State Board of Education shall calculate the total amount of such funds and add that amount to the local five mill share being required of the local school system for an ensuing fiscal year. Further, should the state auditor cite an audit exception which requires that a local school system return an amount of funds to the state general fund, the state board shall add said amount to the local five mill share of the local school system for an ensuing fiscal year if the state board has not been provided documentation that the amount has already been paid to the state general fund. Such additions will thereby reduce the amount of state funds which shall be allotted to such local school systems. If a local school system does not fulfill its obligation to provide a local five mill share or to comply with any other provisions of this article for any fiscal year, the state board may withhold any portion or all of the state funds to be allotted during the current or an ensuing fiscal year.



§ 20-2-165. Equalization grants; annual calculation; allocation

(a) As used in this Code section, the term:

(1) "Assessed valuation" is defined as 40 percent of the equalized adjusted property tax digest reduced by the amount calculated pursuant to subsection (g) of Code Section 20-2-164.

(2) "Assessed valuation per weighted full-time equivalent count" is defined as the assessed valuation for the most recent year available divided by the weighted full-time equivalent count for the year of the digest.

(3) "Effective millage rate" is defined as local tax revenues divided by the assessed valuation and multiplied by 1,000; provided, however, that if the amount of local tax revenues is subsequently adjusted as a result of an audit of a local school system's annual financial report, the increase or decrease in local tax revenues resulting from the audit shall cause an adjustment to be made in the effective millage rate that was calculated initially. Any net change in the amount of equalization dollars earned as a result of such adjustment shall be applied to the amount of the local school system's equalization grant in a subsequent fiscal year.

(4) "Eligible full-time equivalent program count" is defined as the sum of the full-time equivalent resident student count and full-time equivalent nonresident student count pursuant to subsection (d) of Code Section 20-2-160 for each program specified pursuant to subsection (b) of Code Section 20-2-161; provided, however, that each local school system's total full-time equivalent nonresident student count for all programs except programs for persons with disabilities shall not exceed the lesser of the count for fiscal year 2000 or the count for any ensuing fiscal year, unless the local school system serves under contract all of the students in one or more grade levels from an adjoining system or unless the system serves students from an adjoining system under court order.

(5) "Equalized adjusted property tax digest" is defined as the most recent equalized adjusted property tax digest furnished to the State Board of Education pursuant to paragraph (1) of subsection (c) of Code Section 20-2-164.

(5.1) "Equivalent millage" means for a local school system that is eligible to receive local option sales tax proceeds for maintenance and operation purposes, the combination of property tax revenue and sales tax revenue representing the amount that would be generated by a designated rate of mills.

(6) "Guaranteed valuation" is defined as the state-wide average in dollars of assessed valuation per weighted full-time equivalent count. Such state-wide average shall not include the local school systems ranked in the highest 5 percent or the lowest 5 percent, where the ranking of school systems is such that the one-hundredth percentile school system is that with the highest amount in dollars of assessed valuation per weighted full-time equivalent count.

(7) "Local tax revenues" is defined as the sum of tax revenues for a local school system as furnished to the Department of Education by the school system in its annual financial report, reduced by the total amount of general funds expended for capital outlay or transferred into an escrow account for capital outlay purposes for the most recent fiscal year such data are available and increased by any federal funds designed to replace local tax revenues provided to the said system; provided, however, that the local school system has furnished the state board with acceptable documentation which clearly identifies the source or sources of such federal funds.

(8) "Most recent weighted full-time equivalent count" is defined as the weighted full-time equivalent count derived from full-time equivalent program count data obtained for the purpose of determining the funds initially needed to finance the Quality Basic Education Formula pursuant to subsection (d) of Code Section 20-2-160 for the next ensuing fiscal year.

(9) "Qualified local school system" is defined as any local school system:

(A) Having an assessed valuation per weighted full-time equivalent count for the year of the digest which is below the guaranteed valuation;

(B) Having an effective millage rate greater than the millage rate applied to calculate the local five mill share pursuant to subsection (a) of Code Section 20-2-164; and

(C) Beginning July 1, 2015, having a millage rate or an equivalent millage of at least 12 mills; beginning July 1, 2016, having a millage rate or an equivalent millage of at least 12 1/2 mills; beginning July 1, 2017, having a millage rate or an equivalent millage of at least 13 mills; beginning July 1, 2018, having a millage rate or an equivalent millage of at least 13 1/2 mills; beginning July 1, 2019, and thereafter, having a millage rate or an equivalent millage of at least 14 mills.

(10) "Weighted full-time equivalent count" is defined as the sum of all eligible full-time equivalent program counts multiplied by their respective program weights in effect during the fiscal year that the full-time equivalent program counts were obtained pursuant to Code Section 20-2-161.

(11) "Weighted full-time equivalent count for the year of the digest" is defined as the weighted full-time equivalent count derived from full-time equivalent program count data obtained for the purpose of determining the funds initially needed to finance the Quality Basic Education Formula pursuant to subsection (d) of Code Section 20-2-160 for the current fiscal year.

(b) The State Board of Education shall annually calculate the equalization grant for each qualified local school system in the following manner:

(1) Subtract the assessed valuation per weighted full-time equivalent count for the local school system from the guaranteed valuation;

(2) Divide the difference resulting from paragraph (1) of this subsection by 1,000;

(3) Subtract five from the effective millage rate for the local school system and use the resulting number of effective mills or 15 effective mills, whichever is less, as the number of effective mills to be equalized;

(4) Multiply the quotient resulting from paragraph (2) of this subsection by the number of effective mills to be equalized pursuant to paragraph (3) of this subsection; and

(5) Multiply the product resulting from paragraph (4) of this subsection by the most recent weighted full-time equivalent count for the local school system.

The resulting amount shall be the equalization grant for the ensuing fiscal year; provided, however, that for each local school system which serves under contract all of the students in one or more grade levels from an adjoining system and for each local school system which sends under contract all of the students in one or more grade levels to an adjoining system, the equalization grant shall be calculated to represent the amount that would be earned if the students transferred under said contract were included in the full-time equivalent counts of the local school system in which they reside; provided, further, that any equalization grant to be earned by a local school system sending students to another system under the provisions of such a contract shall be reduced by an amount which represents the equalization funds earned per weighted full-time equivalent student multiplied by the total weighted full-time equivalent count for students transferred, and any equalization grant to be earned by the local school system receiving students under said contract shall be increased by the same amount.

(c) The State Board of Education shall allocate respectively the amount calculated under subsection (b) of this Code section to each qualified local school system. For the first effective year of the merger of any two or more local school systems, the equalization grant shall be the addition of amounts which would have been separately earned by the systems participating in the merger or the amount which would have been earned if the systems had already been merged during the year of the applicable digest, whichever is greater. No portion of local five mill share shall be applied to such equalization grants. In the event sufficient funds are not appropriated in a fiscal year to the state board to allot the full amount of equalization grants calculated to be payable to qualified local school systems as provided in this Code section, the state board shall proportionately reduce the amount of funds to be allocated to qualified local school systems.

(d) (1) A midterm adjustment in a local school system's equalization grant shall be made if:

(A) The school system's assessed valuation per weighted full-time equivalent count is at or below the guaranteed valuation; and

(B) The school system increases the actual millage levied against its digest for maintenance and operation.

(2) If made, the midterm adjustment to the equalization grant shall be calculated as follows:

(A) Calculate the percentage change in the actual millage rate for a school system by subtracting the actual millage rate for the prior year from the actual millage rate for the current year and dividing by the actual millage rate for the prior year; provided, however, that for local school systems that impose local option sales taxes for school maintenance and operation, as authorized by law, the Department of Education shall be authorized to adjust this calculation by adding the equivalent property tax millage that would be needed to produce the revenue raised by the local option sales tax to the actual millage rate and calculating a revised percentage change;

(B) If the result from subparagraph (A) of this paragraph is a positive number, multiply the number of effective mills calculated as part of the original equalization grant calculation for a given year by the percentage increase calculated in subparagraph (A) of this paragraph. Add the product of this calculation to the effective number of mills from the original equalization grant calculation as described in subsections (a) through (c) of this Code section;

(C) Recalculate the equalization grant substituting the revised number of effective mills calculated in subparagraph (B) of this paragraph; and

(D) Subtract the initial equalization grant amount from the amount calculated in subparagraph (C) of this paragraph.

The resulting amount shall be the midterm adjustment to the equalization grant.

(e) If the result from subparagraph (A) of paragraph (2) of subsection (d) of this Code section is a positive number, the local school system's number of effective mills used in the calculation of its equalization grant for the ensuing fiscal year shall be adjusted by multiplying the number of effective mills calculated pursuant to paragraph (3) of subsection (b) of this Code section by the percentage increase calculated in subparagraph (A) of paragraph (2) of subsection (d) of this Code section. The resulting amount shall be the adjusted number of effective mills used in the calculation of the equalization grant pursuant to paragraph (3) of subsection (b) of this Code section; provided, however, that in no event shall the adjusted number of effective mills to be equalized exceed 15 effective mills.



§ 20-2-165.1. Charter system earnings for each full-time equivalent student; use of funds

In addition to the amounts earned by a charter system pursuant to subsection (b) of Code Section 20-2-161, a charter system shall earn 3.785 percent of the base amount established pursuant to subsection (a) of Code Section 20-2-161 for each full-time equivalent student in each school within the charter system; provided, however, that no individual charter system shall receive more than $4.5 million in a fiscal year. Funds appropriated pursuant to this Code section shall be used in accordance with recommendations of the school level governing body established by the charter or to advance student achievement goals and school level governance training objectives pursuant to the charter.



§ 20-2-166. State funds; calculation; allotment; distribution

(a) The State Board of Education shall calculate the total amount of state funds to be allotted to a local school system by:

(1) Adding the amount calculated for the local school system for grants authorized under the provisions of this article which do not expressly involve a local share, except the state school lunch grant pursuant to Code Section 20-2-187, to the amount calculated for the local school system for the Quality Basic Education Formula pursuant to subsection (d) of Code Section 20-2-161;

(2) Subtracting the amount of funds required by the local school system for local five mill share pursuant to Code Section 20-2-164 from the sum in paragraph (1) of this subsection;

(3) Adding any equalization grant which may be earned pursuant to subsection (c) of Code Section 20-2-165, the state school lunch grant pursuant to Code Section 20-2-187, and the portion to be paid from state funds for all grant programs authorized by this article which involve a local share, except the Quality Basic Education Formula, to the difference in paragraph (2) of this subsection, the result being the amount of state funds which the state board shall allot over the course of the fiscal year to the local school system, except that the amount of state funds allotted may be increased by the midterm adjustment as provided in Code Section 20-2-162. The state board shall, to the extent necessary, reduce the amount of state funds to be allocated to local school systems in support of the Quality Basic Education Program or in support of any of the purposes for which state funds might be allotted to local school systems under this article if the amount of state funds appropriated in support of such program or in support of any one or more of the purposes for which allotments of funds are provided by this article is not adequate to finance the cost of the state portion of such program or such purposes, determined in accordance with this article; and

(4) If a charter system, adding any additional amount which may be earned pursuant to Code Section 20-2-165.1.

(b) The State Board of Education shall, by regulation, provide for distribution of state funds allotted to local units of administration under this article and budgets approved by the state board. The state board is authorized to provide for distribution of state funds to local units of administration at such times and in such manner as will most likely meet the periodic needs of local units for the state allotted funds. In determining the time and manner for distribution of state funds, the state board may consider the time at which local school tax funds shall be collected and made available to local units of administration. State funds to be distributed to local units under this article shall be withdrawn from the state treasury on requisitions to be signed by the State School Superintendent, which shall be signed in accordance with such regulations and directions of the state board.



§ 20-2-167. Funding for direct instructional, media center, and staff development costs; computerized uniform budget and accounting system; submission of local budget to state board; provision of certain information by local boards

(a) (1) The State Board of Education shall annually compute, based upon the initial allotment of funds to each local school system, the total funds needed for direct instructional costs for each program identified in Code Section 20-2-161, specifying the number of positions earned and salaries and operational costs portions. "Direct instructional costs" is defined as those components of the program weights which are specified in subsections (a) through (g) of Code Section 20-2-182. In computing the total funds needed for direct instructional costs for each program, the state board shall apply the percentage that these costs represent of the total costs used in developing the program weights. The direct instructional costs for the five instructional programs for disabled students shall be summed into one amount for special education. Following the midterm adjustment, the state board shall issue allotment sheets for each local school system and each school reflecting the total amount of earnings, initial earnings, and midterm adjustment, if any, for each program authorized by Code Section 20-2-161. For each such program, each local school system shall spend a minimum of 90 percent of funds designated for direct instructional costs on the direct instructional costs of such program at the school site in which the funds were earned, except that funds earned for special education programs shall be summed for the purposes of this expenditure control. For the purposes of this expenditure control, funds earned for counselors and technology specialists shall each be summed to the school level. Only the state salary amounts resulting from the amount earned on the state-wide salary schedule as approved by the State Board of Education pursuant to Code Section 20-2-212 plus associated benefits funded by the state and the salaries and any state earned benefits or comparable state earned benefits of technology specialists and classroom aides may be applied to the salary cost components for the purpose of meeting this expenditure control. Except as otherwise provided by law or rule and regulation of the state board, local school systems may decide whether direct instructional funds shall be used for teacher salaries, aide salaries, instructional material or equipment, or any other appropriate direct instructional expense; provided, however, that 100 percent of funds earned for direct instructional salaries shall be expended for salaries of direct instructional personnel and classroom aides. The total number of positions earned for direct instruction as specified in Code Section 20-2-182, adjusted for maximum class size, shall be employed for the delivery of services for which the funds were earned. This position control shall be for the kindergarten program, the kindergarten early intervention program, the primary grades program, and the primary grades early intervention program combined and the combined total for all other programs; provided, however, that positions earned for art, music, foreign language, and physical education, technology specialists, and counselors shall be totaled for all programs. Fractional amounts may be combined and used for any direct instructional position. Funds earned for any fractional amounts may be used for any direct instructional expense. Quality Basic Education Formula funds in excess of the amount required by this paragraph to be expended by a local school system for the direct instructional costs of an instructional program specified by Code Section 20-2-161 which are not expended for direct instructional costs must be returned to the state treasury.

(2) The state board shall annually compute, based upon the initial allotment of funds to each local school system, the total funds needed system wide for media center costs, specifying the salaries and materials cost portions. In computing the total funds needed for media center costs, the state board shall apply the percentage that these costs represent of the total costs used in developing program weights. Following the midterm adjustment, the state board shall issue allotment sheets for each local school system and each school reflecting the total amount of earnings, initial earnings, and midterm adjustment, if any, for each program authorized by Code Section 20-2-161. Each local school system shall spend 100 percent of the funds designated for media center costs for such costs, and a minimum of 90 percent of such funds shall be spent at the school site in which such funds were earned.

(3) The state board shall annually compute, based upon the initial allotment of funds to each local school system, the total funds needed system wide for staff development costs. In computing the total funds needed for these categories, the state board shall apply the percentage that these costs represent of the total costs used in developing the program weights. Following the midterm adjustment, the state board shall issue allotment sheets for each local school system and each school reflecting the total amount, initial earnings, and midterm adjustment, if any, of earnings for each program specified in subsection (b) of Code Section 20-2-161. Each local school system shall spend 100 percent of the funds designated for staff and professional development costs, as allowed by State Board of Education policy, for such costs. The State Board of Education, in consultation with the Professional Standards Commission, shall establish category-level expenditure controls to ensure that the staff development funds allotted pursuant to this paragraph are utilized in such a manner as to help align professional learning with results in improved student achievement. Such category-level expenditure controls shall be established no later than July 1, 2015, and shall reflect the revised certification renewal rules established by the Professional Standards Commission pursuant to paragraph (4.1) of subsection (b) of Code Section 20-2-200 regarding the impact of professional learning on student achievement. For each local school system which is granted an additional allotment for the midterm adjustment pursuant to Code Section 20-2-162, these amounts shall be increased by the portion of the midterm adjustment allotment which is applied to staff development. In the event a local school system does not actually enroll the full-time equivalent count that was anticipated by its initial allocation and it elects to return a portion of its allocation for staff development and professional development costs to the state, the 100 percent amount for staff development shall be reduced by that returned amount. Quality Basic Education Formula funds in excess of the amount required by this paragraph to be expended by a local school system for staff development and professional development of certificated and instructional personnel which are not expended for this purpose may be expended only for staff development of noncertificated personnel employed by the local school system and the members of the local school board, for meeting certification requirements of personnel, and for administration and operation of the staff development and professional development programs authorized pursuant to subsection (h) of Code Section 20-2-182.

(4) All funds earned pursuant to this article may be expended only for the operation of educational programs and services explicitly authorized under this article.

(5) The budget of each local school system shall reflect all anticipated revenues from each source. The budget of each local school system shall designate all of such anticipated revenues among the several funds or accounts of the system and shall not leave any anticipated revenues undesignated. Except as otherwise provided in this paragraph, all amounts allocated to each fund or account and any existing balance in each fund or account shall be intended for expenditure within the budget year for the purposes of that fund or account. There shall be no fund or account in the nature of a "surplus" or "unobligated surplus" fund or account. Each local school system may, however, establish a single reserve fund or reserve account intended to cover unanticipated deficiencies in revenue or unanticipated expenditures, provided that the budget for any year shall not allocate to such reserve fund or reserve account any amounts which, when combined with the existing balance in such fund or account, exceed 15 percent of that year's total budget. A local school system may also establish one or more capital accumulation funds or accounts, and amounts may be allocated to such capital accumulation funds or accounts for expenditure in future budget years only if the purpose for which such amounts will be expended and the anticipated date of expenditure of such amounts are clearly and specifically identified. The purpose of this paragraph is to prohibit local school systems from accumulating surplus funds through taxation without accounting to the taxpayers for how such funds will be expended, and this paragraph shall be liberally construed to accomplish this purpose.

(b) (1) The State Board of Education shall establish a computerized uniform budget and accounting system as a component of the state-wide comprehensive educational information system established pursuant to Code Section 20-2-320 and shall establish uniform regulations to be implemented by local units of administration. The computerized uniform budget and accounting system shall conform to generally accepted governmental accounting principles which shall include, but not be limited to, the following costing information:

(A) Instructional program involved;

(B) Whether basic education or enrichment in purpose;

(C) Fund source or sources; and

(D) Major program components such as instructional personnel, instructional operations, facility maintenance and operation, media center operation, school administration, system administration, staff development, or professional development.

(2) The state board shall prescribe information that must be submitted to the state board and the time it must be submitted. In determining the information needed and the time for submission, the state board shall take into consideration the information and times identified by the Office of Student Achievement as necessary to the implementation of the accountability program provided for in Part 3 of Article 2 of Chapter 14 of this title. The state board is authorized to establish a financial review section for the limited purpose of reviewing financial records and accounting of local governing boards and assisting local units of administration in training personnel in financial and budgetary accounting.

(c) The State Board of Education is authorized to prescribe a date by which each local unit of administration must submit a budget to the state board. The regulations developed by the state board must make adequate provision for local review and modification prior to local approval and submittal to the State School Superintendent. The State School Superintendent shall provide for the examination and preparation of a written report on the budget of each local unit and submit a copy to the state board and to the respective local unit of administration. The state board shall either accept or reject the budget of a local unit.

(d) The standards set forth in this article shall be construed as setting out a basic plan for the direction of the State Board of Education in planning a program and presenting proposals to the Governor and to the General Assembly. Nothing in this article shall be construed as amending or modifying in any way Part 1 of Article 4 of Chapter 12 of Title 45, known as the "Budget Act." The state board shall, in all of its programs involving allocation or expenditure of funds, be governed and controlled by Part 1 of Article 4 of Chapter 12 of Title 45 and all other laws of general application pertaining to the handling and expenditure of state funds, none of which is amended, modified, or repealed by this article unless specifically so provided in this article.

(e) No later than October 1, 2005, the State Board of Education shall develop rules and regulations requiring that each local board of education provide information as specified by the state board and which is not specifically made confidential by law, including school site budget and expenditure information and site average class size by grade, to members of the school council and the general public.



§ 20-2-167.1. Public meetings on proposed annual operating budget; notice; electronic copies; exception for certain nonprofits

(a) As used in this Code section, the term:

(1) "Governing body" means the local board of education, governing council, governing board, or other entity by whatever name responsible for creating and implementing the budget of a local education agency.

(2) "Local education agency" means any local school system and any charter school subject to the provisions of Article 31 or 31A of this chapter, except this shall not include college and career academies that are charter schools; conversion charter schools, as defined in Code Section 20-2-2062, whose charter is not held by a nonprofit corporation; or system charter schools, as defined in Code Section 20-2-2062.

(b) Each governing body shall hold at least two public meetings, which shall not occur within the same week, for the purpose of providing an opportunity for public input on its proposed annual operating budget before adopting any budget; provided, however, that any other public meeting or hearing held that is related to the budget as required by law shall satisfy all or a portion of such requirement. The governing body of a charter school with a state-wide attendance zone and students residing in 25 percent or more of Georgia's counties or in three or more counties which are not geographically contiguous shall conduct one such public meeting virtually and one such public meeting in the county in which its primary business office is located. The public meetings shall be advertised in a local newspaper of general circulation which shall be the same newspaper in which other legal announcements of the board of education are advertised.

(c) A summary of the annual operating budget proposed by the governing board and the annual operating budget adopted by the governing board shall be posted on a publicly available area of such governing body's website. The summary of the annual operating budget adopted by the governing body shall be maintained on such publicly available area of the website until the annual operating budget for the next fiscal year is adopted by the governing body. In the event a governing body elects to post the line item detailed proposed and adopted annual operating budgets on a publicly available area of its website, it shall be deemed in compliance with this subsection.

(d) Upon request, each governing body shall provide to any person an electronic copy of the line item detailed adopted annual operating budget in a format suitable for analysis at no cost within three business days of such request, and the summary of the budget required by subsection (c) of this Code section shall give notice of such right.

(e) The provisions of this Code section shall not be construed to apply to the operating budget or accounting records of a nonprofit corporation itself that operates a charter school.



§ 20-2-167.2. Virtual instruction through virtual schools; no waivers

(a) As used in this Code section, the term:

(1) "Out-of-system student" means a student who is enrolled in a local school system and receives virtual instruction from a virtual school within the local school system, but who resides in another local school system.

(2) "Virtual instruction" means online instruction for grades kindergarten through 12. Such term shall not include virtual instruction received through the Georgia Virtual School established pursuant to Code Section 20-2-319.1 or the clearing-house established pursuant to Code Section 20-2-319.3, or through a state charter school which provides virtual instruction.

(3) "Virtual school" means a school within a local school system which provides virtual instruction.

(b) A local school system that provides virtual instruction through a virtual school whose total student enrollment is composed of more than 5 percent out-of-system students shall:

(1) Ensure that 90 percent of funds earned pursuant to this article for out-of-system students are expended for costs for virtual instruction for such out-of-system students and shall return any excess funds to the state treasury which are not expended for such purposes;

(2) Include in the virtual school and local school system's College and Career Ready Performance Index data academic achievement results for out-of-system students; and

(3) Not provide virtual instruction to out-of-system students in the current academic year if the local school system has a College and Career Ready Performance Index for the most recently available previous academic year that is below the state average for such previous year, and shall not provide virtual instruction to out-of-system students in the current academic year through a virtual school within the local school system that has a College and Career Ready Performance Index for the most recently available previous academic year that is below the state average for such previous year. This paragraph shall stand repealed in its entirety on June 30, 2019.

(c) This Code section shall not be subject to waiver pursuant to Code Section 20-2-82 for a strategic waivers school system, Code Section 20-2-2063.2 for a charter system, Code Section 20-2-2065 for a charter school, or Code Section 20-2-244.



§ 20-2-168. Distribution of federal funds; combined purchase of supplies and equipment; minimum school year; summer school programs; year-round operation

(a) All federal funds received by the State Board of Education for purposes contained within this article shall be apportioned and distributed by the state board in a manner consistent with this article as additional aid to local units of administration in defraying the cost of establishing and operating approved programs subject to such rules and regulations as may be prescribed by the state board and in accordance with the approved state plan for such programs, where applicable.

(b) (1) The State Board of Education, through a study which includes consultation with the Department of Administrative Services, representatives of local units of administration, and such others as the state board may consult, shall determine whether an overall substantial price advantage to local units of administration may be obtained by means of a combined bid by local units through the state board and the Department of Administrative Services on standard items of school equipment, supplies, services, or other expenses designated by the state board which are ordinarily needed, procured, or incurred by local units, without a sacrifice of safety or quality. The study used to make such determination shall be performed not less than once every five years. If the state board shall determine that such a price advantage to local units may be obtained by such means on any one or more of such items or expenses, the state board shall, after consultation with such persons, establish sets of uniform standard specifications for such item or items as may reasonably be required in order to meet the various needs and requirements of the several local units of administration. Local units of administration shall, at such times as the state board shall prescribe, report the probable annual requirement of the local unit for such standard items to the state board and the requested time for future delivery of such items. The state board shall compile such requirements and submit a compilation of them to the Department of Administrative Services, together with such other information as may be needed or otherwise requested by the Department of Administrative Services for the purpose of advertising for bids for a uniform state price on such items.

(2) The Department of Administrative Services shall advertise for bids for supply of such items in the same manner followed for state purchases; provided, however, that it shall inform prospective bidders that the bid requested is for the furnishing of such items to the designated local units of administration at the times specified on the basis of a single state price applicable to all local units, that payment for such items as may be purchased by local units shall be made by the respective local units to the bidder, that no guarantee is made that any purchases will be made from the successful bidder as a result of such bidding, and such other information as shall be appropriate under the circumstances. The Department of Administrative Services shall, upon receipt of bids, process them in the same manner followed for state purchases and promptly notify the state board of the name of the successful bidder and such other available information as may be required by the state board, which shall promptly forward such information to all local units of administration.

(3) Local units of administration may obtain competitive bids from vendors on such standard items of school equipment, supplies, services, or other expenses based upon uniform specifications established for such items by the state board and may purchase such items from the vendor submitting the best bid to the local unit, whether or not the bid price of such vendor is greater or less than the state bid price on such items; provided, however, that whenever a local unit purchases such standard items at a price in excess of the state bid price for such items, the state board shall, when computing standard costs for allotment of state funds, disallow the excess costs paid for such items by the local unit. The state board shall prescribe regulations necessary for implementation and enforcement of this subsection and is authorized to establish standards and uniform standard specifications and procedures for the purchase, distribution, use, and maintenance, as the case may be, of school equipment, supplies, services, and other expenses, as may be designated by the state board, whether or not state bid prices are obtained on such items.

(c) (1) Except as otherwise provided in this Code section, public elementary and secondary schools of this state receiving state aid under this article may provide each eligible student with access to no less than 180 school days of education each fiscal year, or the equivalent thereof as determined in accordance with State Board of Education guidelines. The State Board of Education shall define a school year, which shall be no less than 180 days of instruction in accordance with the provisions of this subsection, or the equivalent thereof; shall define the length of the school day, based on a 180 day school year, and equivalent lengths; and shall provide that all public elementary and secondary schools, beginning in the 2010-2011 school year, may be closed for instruction on November 11 of each year to enable students, teachers, and administrators to participate in Veterans Day programs to honor veterans of the armed forces.

(2) Any provision of this subsection or this article to the contrary notwithstanding, when the President of the United States proclaims a national emergency or when the Governor proclaims a state of emergency or when, because of emergency, disaster, act of God, civil disturbance, or a shortage of vital and critical material, supplies, or fuel, the continued operation of the public schools according to the definitions of school year, school month, or school day is impractical or impossible, then the state board shall have the power to authorize local boards of education to depart from a strict interpretation of these definitions, and such departure need not be uniform throughout the state.

(3) A local board of education may, without the necessity of authorization from the state board, elect not to complete, as make-up days, up to four additional days otherwise needed which are the result of days when school was closed due to emergency, disaster, act of God, civil disturbance, or shortage of vital or critical material, supplies, or fuel. In any such case, the school year applicable to that local board of education may terminate, in the discretion of the local board, at the end of the last school day originally designated by the local board as the end of the school year, regardless of the day of the week on which the school calendar was scheduled to end. The provisions of this paragraph shall not limit the authority of the state board under paragraph (2) of this subsection.

(4) Each fiscal year shall begin on July 1 and end on June 30 of the following year.

(5) For purposes of this subsection, the term:

(A) "Disaster" means any happening that causes great harm or damage.

(B) "Emergency" means a sudden, generally unexpected occurrence or set of circumstances demanding immediate action.

(d) The governing board of any local unit of administration may provide for continued operation of one or more educational programs of the local unit for a period of time beyond the normal school year provided for in subsection (c) of this Code section for the purpose of providing summer school education programs, including: the continuation of one or more instructional programs provided for in Part 3 of this article, enrichment of prescribed school programs, accelerated school programs, special programs of education enumerated by or coming within the scope of this article, and such other education programs as may be approved by the State Board of Education. All summer school programs shall meet and be offered in accordance with standards, requirements, and criteria prescribed by the state board. Teachers and other certificated professional personnel employed full time or part time during such period shall be paid additional salaries based on the state minimum monthly salary schedule in proportion to the time and services rendered by such personnel. No additional state funds shall be allotted to local units in support of such programs unless the General Assembly authorizes funds for this purpose. The state board is authorized to allot such state funds to local units in support of all or any one or more of such summer school education programs. The extent to which these state funds may be allotted to local units of administration in support of any one or more of such programs shall be determined by the state board but shall not in any event exceed the ratio of state funds to local funds made available to the local unit during the preceding school year in support of the calculated cost of providing the Quality Basic Education Program in the local unit during that school year. The state board is authorized to determine the relative need for establishment of any one or more of the various summer school education programs enumerated in this subsection, to establish priorities for implementation of such programs, and to allot funds appropriated for this purpose to local units of administration in support of those programs.

(e) (1) It is declared to be the policy of this state that every effort be made to utilize currently available educational facilities and equipment on a year-round basis. The State Board of Education shall certify that a local school system has a year-round operation for one or more grade levels for any instructional program as provided in Part 3 of this article which meets the following criteria:

(A) That the operation of the program is for 232 official attendance days or more, constituting four quarters or any plan for year-round operation approved by the state board;

(B) That for a student's first 176 or more days, constituting three quarters or an equivalent plan approved by the state board, attendance shall be on a tuition-free basis; and

(C) That the program is offered for all official attendance days in accordance with such standards, requirements, and criteria as may be prescribed by the state board.

(2) For all instructional programs of a local school system approved by the state board for year-round operation pursuant to paragraph (1) of this subsection, whether the year-round operation is approved system wide or for only a portion of the local school system, the state board shall make the following modifications concerning the calculation of the full-time equivalent counts used in the allotment provisions under this article, specifically the provisions of Code Sections 20-2-161, 20-2-162, and 20-2-165:

(A) The state board shall require a full-time equivalent count to be done each year for the instructional programs approved for year-round operation between June 15 and August 15 in a manner and on a date specified by the state board; provided, however, that such counts shall be done in a manner consistent with the provisions of Code Section 20-2-160;

(B) The state board shall average the summer full-time equivalent count with the other full-time equivalent counts for the instructional programs approved for year-round operation that are specified in the appropriate allotment provisions of this article; and

(C) The state board shall multiply the averages which result from subparagraph (B) of this paragraph by one and one-third and use this full-time equivalent count in all allotment calculations for these instructional programs.

A similar process shall be applied to all other instructional programs approved by the state board for year-round operation which are required by this article or by state board policy to use student counts in determining the allotment of funds to local school systems.

(3) The state board shall have the authority to prescribe requirements and standards for the distribution, use, and expenditure of funds allotted under this subsection.



§ 20-2-169. Receipt of federal funds for career, occupational, or technical education

The Department of Education is designated as the sole state agency to receive federal funds allotted to Georgia under acts of Congress appropriating federal funds for career, occupational, or technical education; provided, however, those funds appropriated for the operation and management of postsecondary technical, adult, and industrial programs shall be placed under the jurisdiction and control of the State Board of the Technical College System of Georgia; provided, further, a proportionate share of those federal funds appropriated for planning, evaluation, program improvement, and other administrative and discretionary purposes shall be placed under the jurisdiction and control of such board.



§ 20-2-170. Authority to withhold payment of bonded indebtedness from appropriation

If the State Board of Education has received the notification from any local school system or district described in Code Section 20-2-480 and if at any time the State Board of Education is notified by the sinking fund custodian, trustee, or paying agent for bonded indebtedness of such school district or system that the school district or system has failed to effect the punctual payment of the principal of or interest on such indebtedness, the State Board of Education is authorized to and shall withhold from any state appropriation to which such school district or system may be entitled and apply so much thereof as shall be necessary to the payment of the principal of and interest on such indebtedness then due.



§ 20-2-171. Minimum direct classroom expenditures; waivers; sanctions for noncompliance; submission of budget and expenditure information; rules and regulations

(a) For purposes of this Code section, the term:

(1) "Direct classroom expenditures" means all expenditures by a local school system during a fiscal year for activities directly associated with the interaction between teachers and students, including, but not limited to, salaries and benefits for teachers and paraprofessionals; costs for instructional materials and supplies; costs associated with classroom related activities, such as field trips, physical education, music, and arts; and tuition paid to out-of-state school districts and private institutions for special needs students. This term shall not include costs for administration, plant operations and maintenance, food services, transportation, instructional support including media centers, teacher training, and student support such as nurses and school counselors.

(2) "Total operating expenditures" means all operating expenditures by a local school system during a fiscal year, including expenditures from federal, state, and local funds and from any other funds received by a local school system, such as student activity fees. This term shall not include capital outlay expenditures, debt or bond payments, interest on debt or bonds, facility leases, or rental payments. This term shall also not include any costs which are incurred by a local school system to comply with any mandate by statute or by the Georgia Department of Education effective on or after January 1, 2006, to add specific nonclassroom staff positions.

(b) Beginning with fiscal year 2008:

(1) Each local school system shall spend a minimum of 65 percent of its total operating expenditures on direct classroom expenditures, except as otherwise provided in this subsection;

(2) For any fiscal year in which a local school system has direct classroom expenditures that are less than 65 percent of its total operating expenditures, the local school system shall be required to increase its direct classroom expenditures by a minimum of 2 percent per fiscal year as a percentage of total operating expenditures, beginning in the subsequent fiscal year and each fiscal year thereafter, until it reaches 65 percent. For fiscal year 2008, the baseline year from which the required increase will be determined shall be based on expenditure data from fiscal year 2007;

(3) A local school system that has direct classroom expenditures that are less than 65 percent of its total operating expenditures and that is unable to meet the expenditure requirements in paragraph (2) of this subsection may apply to the State Board of Education for a one-year renewable achievement waiver. The waiver request must include evidence that the local school system is exceeding the state averages in academic categories designated by the board, which may include, but not be limited to, end-of-grade assessments, end-of-course assessments, and the SAT, a plan for obtaining compliance with this Code section, and any other information required at the discretion of the board; and

(4) A local school system that has direct classroom expenditures that are less than 65 percent of its total operating expenditures and that is unable to meet the expenditure requirements in paragraph (2) of this subsection may apply to the State Board of Education for a one-year renewable hardship waiver. Waivers granted pursuant to this paragraph shall be limited to extreme situations in which such situation is solely responsible for the local school system's inability to meet the expenditure requirements. Such situations may include, but are not limited to, acts of God and inordinate unexpected increases in energy and fuel costs. The waiver request must include revenue and expenditure reports and specific details providing compelling evidence as to the impact that the intervening extreme situation had on the local school system's ability to comply with expenditure requirements and any other information required at the discretion of the board.

(c) The State Board of Education shall have the authority to impose sanctions against a local school system that fails to comply with the provisions of this Code section or any rules and regulations promulgated pursuant to subsection (e) of this Code section. Such sanctions shall be at the discretion of the board and may include, but not be limited to, requiring the local school system to devise and implement a plan to meet the expenditure requirements of this Code section in the subsequent fiscal year or withholding all or any portion of state funds in accordance with Code Section 20-2-243.

(d) The State Board of Education shall be authorized to require the submission of budget information and expenditure data from local school systems for the purposes of verifying compliance with this Code section.

(e) The State Board of Education shall be authorized to promulgate rules and regulations to implement the provisions of this Code section.



§ 20-2-172. Expenditure controls for fiscal years 2007 and 2008

Repealed by Ga. L. 2006, p. 56, § 2/SB 390, effective July 1, 2008.






Part 5 - Program Weights and Funding Requirements

§ 20-2-180. Essential educational resources as basis for base amount and program weights

The essential educational resources described in this part shall serve as the basis for computing the base amount and program weights used in the Quality Basic Education Formula pursuant to Code Section 20-2-161. Although the essential educational resources described in this part shall serve as guidelines to local school systems as to the manner by which funds allocated pursuant to Code Section 20-2-161 are expended, the local school systems are authorized to expend such funds as deemed appropriate and necessary to provide the most effective educational programs and services needed by enrolled students, except as otherwise limited by the provisions of subsection (a) of Code Section 20-2-167 and other appropriate provisions of this article and by policies, regulations, and standards promulgated by the State Board of Education.



§ 20-2-181. Calculation of program weights to reflect base school size

The calculation of all program weights shall reflect a base size local school system of 3,300 full-time equivalent students. The calculation of program weights for the kindergarten program, the kindergarten early intervention program, the primary grades (1-3) early intervention program, the primary grades (1-3) program, the upper elementary grades (4-5) early intervention program, and the upper elementary grades (4-5) program shall reflect a base school size of 450 full-time equivalent students. The calculation of program weights for the middle school (6-8) program, the special education programs, the remedial education program, and the English for speakers of other languages program shall reflect a base school size of 624 full-time equivalent students. The calculation of program weights for the high school general education program and the high school career, technical, and agricultural education laboratory program shall reflect a base school size of 970 full-time equivalent students. The calculation of program weights for the alternative education program shall reflect a base school size of 100 full-time equivalent students, except that the calculations for secretaries and media personnel shall reflect a base school size of 624 full-time equivalent students.



§ 20-2-182. Program weights to reflect funds for payment of salaries and benefits; maximum class size; reporting requirements; application to specific school years

(a) The program weights, when multiplied by the base amount, shall reflect sufficient funds to pay at least the beginning salaries of all teachers needed to provide essential classroom instruction in order to ensure a Quality Basic Education Program for all enrolled students, subject to appropriation by the General Assembly.

(b) The program weights for the primary, primary grades early intervention, upper elementary, upper elementary grades early intervention, and middle school programs, when multiplied by the base amount, shall reflect sufficient funds to pay at least the beginning salaries of specialists qualified to teach art, music, foreign language, and physical education, subject to appropriation by the General Assembly.

(c) The program weights for the kindergarten, kindergarten early intervention, primary, primary grades early intervention, upper elementary, upper elementary grades early intervention, middle school, and alternative education programs and the program weights for the high school programs authorized pursuant to paragraph (4) of subsection (b) of Code Section 20-2-151, when multiplied by the base amount, shall reflect sufficient funds to pay the beginning salaries for at least one school counselor for every 450 full-time equivalent students. Beginning in Fiscal Year 2015 and thereafter, the program weights for the English for speakers of other languages program and the programs for persons with disabilities shall also earn school counselor funding. Further, beginning in Fiscal Year 2016 and thereafter, the program weights for the program for intellectually gifted students and the remedial education program shall also earn school counselor funding. The duties and responsibilities for such school counselors shall be established by the state board to require a minimum of five of the six full-time equivalent program count segments of the counselor's time to be spent counseling or advising students or parents.

(c.1) The program weights for the kindergarten and the kindergarten early intervention programs, when multiplied by the base amount, shall reflect sufficient funds to pay the salaries for instructional aides.

(d) All program weights, when multiplied by the base amount, shall reflect sufficient funds to pay the beginning salaries for technology specialists needed to provide essential technology services.

(e) The program weights for the high school programs authorized pursuant to paragraph (4) of subsection (b) of Code Section 20-2-151, when multiplied by the base amount, shall reflect sufficient funds to provide teachers with a preparation period free of assigned students.

(f) Reserved.

(g) All program weights, when multiplied by the base amount, shall reflect sufficient funds to pay the cost of sick and personal leave for teachers, the employer's portion of costs for membership in the Teachers Retirement System of Georgia and health insurance programs authorized by law, the cost of essential instructional materials, which shall include, but not be limited to, textbooks and technology, and equipment needed to operate effectively such instructional programs, and the cost of travel required of personnel in order to deliver educational services to enrolled students, subject to appropriation by the General Assembly.

(h) All program weights, when multiplied by the base amount, shall reflect, whenever they are revised pursuant to subsection (f) of Code Section 20-2-161, an amount of funds for the purpose of providing staff and professional development to certificated and classified personnel and local school board members which shall be at least equivalent to 1.0 percent of salaries of all certificated professional personnel used in the development of each respective program weight, subject to appropriation by the General Assembly. Beginning in Fiscal Year 2014, such amount shall include funding for school level administrators in the same manner as for other certificated professional personnel. Beginning in Fiscal Year 2015, such amount shall be at least equivalent to 0.9 percent of salaries of all certificated professional personnel, including school level administrators, used in the development of each respective program weight, subject to appropriation by the General Assembly. Funds used for professional or staff development purposes may be used throughout the fiscal year, including days when students are not present at school, to meet professional or staff development needs in the order of priority determined by the local board of education within the comprehensive professional and staff development program plan approved by the State Board of Education. Such professional and staff development program plan shall address deficiencies of certificated personnel as identified by evaluations required under Code Section 20-2-210. Further, professional and staff development funds shall be used for activities that enhance the skills of certificated personnel and directly relate to student achievement, as reflected in the revised certification renewal rules established by the Professional Standards Commission pursuant to paragraph (4.1) of subsection (b) of Code Section 20-2-200 regarding the impact of professional learning on student achievement. Subsequent certificated personnel evaluations shall include an assessment of an employee's professional and staff development activities and their effect on identified deficiencies and student achievement. Funds for professional development purposes may be used for activities occurring at any time during the fiscal year outside of an employee's normal contract hours.

(i) (1) It is the intent of this paragraph to provide a clear expectation to parents and guardians as to the maximum number of students that may be in their child's classroom in kindergarten through eighth grade. Beginning with the 2006-2007 school year, for the following regular education programs, the maximum individual class size for mathematics, science, social studies, and language arts classes shall be:

(A) Kindergarten program (without full-time aide)...................18

(B) Kindergarten program (with full-time aide)......................20

(C) Primary grades program (1-3)....................................21

(D) Upper elementary grades program (4-5)...........................28

(E) Middle school program (6-8) =lf 28

For school years 2010-2011, 2011-2012, 2012-2013, 2013-2014, and 2014-2015 only, the system average maximum class size for each instructional program covered under this paragraph shall be the same as the maximum individual class size for each such program, and local boards of education shall be considered in compliance with this paragraph so long as the system average maximum class size is not exceeded; provided, however, that if the State Board of Education approves a blanket waiver or variance pursuant to subsection (h) of Code Section 20-2-244, such maximum individual class sizes shall be the system average maximum class sizes for purposes of this paragraph.

(2) The State Board of Education shall adopt for each instructional program authorized pursuant to Part 3 of this article except those programs included in paragraph (1) of this subsection the maximum number of students which may be taught by a teacher in an instructional period. For the remedial education, career, technical, and agricultural education laboratory, alternative education, and early intervention programs, the State Board of Education shall provide for a system average maximum class size that shall not exceed the funding class size by more than 20 percent, unless specifically authorized by the State Board of Education; provided, however, that the system average maximum class size for special education, gifted, and English for speakers of other languages classes shall be set by the State Board of Education. For each instructional program covered under this paragraph, the maximum number of students who may be taught by a teacher in an instructional period shall not exceed the system average maximum class size for the program by more than two students; provided, however, that a system average maximum class size which results in a fractional full-time equivalent shall be rounded up to the nearest whole number; provided, however, that this provision shall not apply to general education programs in mathematics, science, social studies, and language arts for grades 9 through 12. Beginning with the 2007-2008 school year, each local board of education shall be allowed to exceed maximum class sizes set by the state board pursuant to this paragraph for general education programs in mathematics, science, social studies, and language arts for grades 9 through 12 and may establish such maximum class sizes that shall not exceed the funding class size by more than 39 percent and shall annually report to the state board and to each school council in its school system such class sizes established.

(3) The maximum individual class size for the kindergarten and primary grades programs is defined as the number of students in a physical classroom. The maximum individual class size for all other purposes shall be defined as the maximum number of students that may be taught by a teacher in a class segment. Maximum class sizes for the programs covered in paragraph (2) of this subsection that result in a fractional full-time equivalent shall be rounded up to the nearest whole number as needed.

(4) The number of students taught by a teacher at any time after the first 15 school days of a school year may not exceed the maximum such number unless authorization for a specific larger number is requested of the state board after the first FTE count of a school year as required in subsection (a) of Code Section 20-2-160. The state board may approve said request only in the limited circumstance where educationally justified and where an act of God or other unforeseen event led to the precipitous rise in enrollment within that school system or led to another occurrence which resulted in the local board's inability to comply with this subsection. The state board shall not reduce class sizes without the authorization of the General Assembly if this reduction necessitates added costs for facilities, personnel, and other program needs. Local boards of education may reduce class sizes, build additional facilities, and provide other resources at local cost if such actions are in the best interest of the local school systems' programs as determined by the local boards of education.

(j) In its report of the initial full-time equivalent program count required by subsection (a) of Code Section 20-2-160, each local school system shall report to the Department of Education the number of students in each class in each school as of the date of the initial enrollment count; for schools where students change classes during the school day, the local school system shall report the number of students in each class period. Each local school system shall also report to the Department of Education by March 15 of each school year the number of students in each class in each school as of the first Monday in March; for schools where students change classes during the school day, the local school system shall report the number of students in each class period.



§ 20-2-183. Program weights to reflect funds for maintenance and operation of facilities

All program weights, when multiplied by the base amount, shall reflect sufficient funds to provide for the maintenance and operation of facilities essential for housing instructional programs and essential supportive educational services, subject to appropriation by the General Assembly.



§ 20-2-184. Program weights to reflect funds for media specialists

All program weights, when multiplied by the base amount, shall reflect sufficient funds to pay the beginning salary for at least one media specialist for an appropriate base size school pursuant to Code Section 20-2-181 and to provide media center materials and equipment, including computer hardware and software, as essential to support instructional programs authorized under Part 3 of this article, subject to appropriation by the General Assembly.



§ 20-2-184.1. Funding for additional days of instruction; programs for low-performing students; transportation costs

The program weights for the kindergarten, kindergarten early intervention, primary, primary grades early intervention, upper elementary, upper elementary grades early intervention, middle school, and remedial programs and the program weights for the high school programs authorized pursuant to paragraph (4) of subsection (b) of Code Section 20-2-151, when multiplied by the base amount, shall reflect sufficient funds to pay the beginning salaries for instructors needed to provide 20 additional days of instruction for 10 percent of the full-time equivalent count of the respective program. Such funds shall be used for addressing the academic needs of low-performing students with programs including, but not limited to, instructional opportunities for students beyond the regular school day, Saturday classes, intersession classes, summer school classes, and additional instructional programs during the regular school day. Following the midterm adjustment, the state board shall issue allotment sheets for each local school system. Each local school system shall spend 100 percent of the funds designated for additional days of instruction for such costs at the system level, which may include transportation costs incurred for transporting students who are attending additional classes funded by these designated funds.



§ 20-2-185. Program weights to reflect funds for salaries for assistant principals and secretaries

All program weights, when multiplied by the base amount, shall reflect sufficient funds to pay the beginning salaries of assistant principals as well as the salaries of secretaries essential for the efficient and effective management of the instructional and supportive educational programs of an appropriate base size school pursuant to Code Section 20-2-181 and to provide for the costs of operating an administrative office in the school, subject to appropriation by the General Assembly.



§ 20-2-186. (For effective date, see note.) Allocation of funds for local systems to pay beginning salaries of superintendents, secretaries, accountants, nurses, and certain other personnel; eligibility of failing schools for funds

(a) Funds provided under this article shall include the following for local systems to pay, on a 12 month basis, the beginning salaries of superintendents, assistant superintendents, and principals and the salaries of secretaries, accountants, and nurses, subject to appropriation by the General Assembly:

(1) Each local system shall earn, for any number of full-time equivalent students equal to or under 5,000, funds sufficient to pay the beginning salaries of a superintendent and two assistant superintendents and the salaries of a secretary and an accountant; and

(2) For numbers of full-time equivalent students over 5,000 and less than 10,001, funds sufficient to pay the beginning salaries of a superintendent and four assistant superintendents and the salaries of a secretary and an accountant; and

(3) For numbers of full-time equivalent students over 10,000, funds sufficient to pay the beginning salaries of a superintendent and eight assistant superintendents and the salaries of a secretary and an accountant; and

(4) Each local system shall earn funds for the 2000-2001 school year sufficient to pay the beginning salary of a principal for each school in the local school system with a principal of record for the preceding year. Thereafter, each local school system shall earn funds sufficient to pay the beginning salary of a principal for each school in the local school system that reported a principal on the October certified personnel information report; provided, however, that any school which operates as a combination school, which is defined as any of the elementary grades, kindergarten through grade five, contiguous with one or more of the middle grades, grades six through eight; or as a combination school of any of the middle grades, grades six through eight, contiguous with one or more of the elementary grades or contiguous with one or more of the high school grades, grades nine through 12; or as a combination school of any of the high school grades, contiguous with one or more of the middle grades, shall earn funds sufficient to pay the beginning salary of a principal for each of the elementary, middle, or high school combinations. For purposes of this paragraph, "contiguous" means grade levels in sequence, regardless of whether schools operating as a combination school are on the same campus sharing facilities or at different locations. Beginning with the 2001-2002 school year, funds cannot be earned for more than one principal's salary for schools on the same campus sharing facilities unless the schools operate as a combination school as defined in this paragraph with separate facility codes issued by the Department of Education. A local school system shall earn funds in the midterm adjustment sufficient to pay the beginning salary of a principal for a new school, if not otherwise earning the funds, when the school has reported full-time equivalent program counts in the October count, has an approved new school facility code issued by the department, and has reported a principal on the October certified personnel information report under the new facility code. It is further provided that funds for the salary of a principal shall not be earned under this paragraph for an evening school or alternative school; and

(5) Each local system shall earn funding for one nurse for every 750 full-time equivalent students at the elementary school level and one nurse for every 1,500 full-time equivalent students at the middle and high school levels. Such funding shall have a ratio of one registered professional nurse to five licensed practical nurses. Such funding shall be based on a contract length of 180 days and shall be sufficient to pay 50 percent of the average salary and benefits, as determined by the Department of Education, for a registered professional nurse or for a licensed practical nurse; provided, however, that such amount shall be phased in so that, in Fiscal Year 2013, such amount shall be 40 percent and, in Fiscal Year 2014, such amount shall be 45 percent. Local school systems shall not be required to provide any local matching funds for school nurses to receive funds pursuant to this paragraph. Local school systems that do not meet the minimum full-time equivalent student counts set out in this paragraph shall receive a base amount of funding. Each local school system shall expend 100 percent of the funds earned pursuant to this paragraph for salaries and benefits for school nurses.

(b) All program weights, when multiplied by the base amount, shall reflect sufficient funds to pay the beginning salaries of a visiting teacher using a base size of 2,475 full-time equivalent students, for costs of operating an administrative office for certain local school systems as deemed warranted by the department, and for workers' compensation and employment security payments for personnel at the central office, school, and program levels, subject to appropriation by the General Assembly. Further, the program weights for all special education programs pursuant to Code Section 20-2-152, when multiplied by the base amount, shall reflect sufficient funds to pay the beginning salaries of special education leadership personnel essential and necessary for the effective operation of such programs in a base size local school system. Further, the program weights for all programs, when multiplied by the base amount, shall reflect sufficient funds to pay the beginning salaries of school psychologists and psychometrists essential and necessary for the effective operation of such programs in a local school system using a base size of 2,475 full-time equivalent students, subject to appropriation by the General Assembly; provided, however, that beginning with Fiscal Year 2016, such base size shall be 2,420 full-time equivalent students.

(c) (For effective date, see note.) Notwithstanding any provision of this Code section to the contrary, no local system shall earn funds under this Code section, except for funds for nurses, accountants, visiting teachers, school psychologists, and secretaries, if the local board of education has not implemented in a failing school within the system the interventions, as defined in Code Section 20-14-41, that are prescribed by the State Board of Education.



§ 20-2-187. State-wide school lunch program; instruction in nutrition, hygiene, etiquette, and social graces; school food and nutrition personnel

(a)(1) The State Board of Education shall annually determine the amount of state funds needed to provide a state-wide school lunch program. The state board shall, by regulation, provide for certifying and classifying school lunch supervisors and managers and establish training programs for school lunch personnel. The state board is authorized to provide for the payment of:

(A) Operating costs of school lunchrooms, including breakfast costs, as financed by federal funds, for those students eligible under federal guidelines;

(B) State supplements to the salaries paid such personnel by local units of administration; and

(C) State incentive pay for satisfactory completion of such training programs.

(2) An application of local five mill share funds pursuant to Code Section 20-2-164 shall not be made for payments to local units of administration under this Code section. Any state funds appropriated for this purpose shall be used to supplement federal funds as a means of keeping sale prices within reach of paying students and of maximizing participation and quality meals for all students.

(b) The State Board of Education is authorized to prescribe by appropriate rules and regulations that there may be included as part of the program of every public school in this state a course of instruction in nutrition, hygiene, etiquette, and the social graces relating to the partaking of meals and is further authorized to allot funds, in a manner consistent with the funding for the other various components of the instructional program, to local units of administration for costs directly associated with this program. There may be utilized in the course of instruction the full resources available to each individual school, including its cafeterias, school lunch personnel, and all practical demonstrations in the preparation and consumption of food which may be necessary to formulate a comprehensive course of instruction in such subject matter. Any period of the school day may be utilized for the teaching of this course of instruction, including that period usually reserved for the lunch period.

(c)(1) The State Board of Education shall establish a system of allotments of funds to local units of administration to provide for services rendered on a ten-month basis by school food and nutrition personnel. The amount of funds paid to any local unit of administration shall be paid in 12 monthly payments and shall be based upon the number of full-time equivalent school lunch positions needed to plan, prepare, and serve meals in that local unit of administration, multiplied by an annual base payment. For each school food manager, the local unit of administration shall earn the base payment as well as an amount not to exceed $100.00 per month.

(2) The base payment shall be calculated on the basis of 1,520 hours in an annual school year for a full-time equivalent school lunch position, multiplied by an amount not less than $161.00 per month for 12 months. Future annual increases in the base payment shall reflect the same percentage increase provided by the state for other state funded positions. The state board shall annually establish a state performance standard and shall determine the number of full-time equivalent school lunch positions needed to plan, prepare, and serve meals based on the state performance standard and the average daily number of student lunches served during the preceding school year.

(3) Each local unit of administration shall establish a staffing pattern and determine the number of personnel to employ. Local units of administration shall establish the salary schedule for school food and nutrition personnel and shall use the base payments in financing the locally established salary schedule.



§ 20-2-188. Student transportation

(a) The amount of funds needed by a local unit of administration to pay expenses of student transportation shall be calculated by the State Board of Education in accordance with a schedule of standard transportation costs to be incurred by local units of administration in the operation of economical and efficient student transportation programs and a schedule of variable transportation costs or variable cost factors dependent upon prevailing circumstances which affect, in varying ways, the cost of student transportation authorized by this Code section; provided, however, that the amount of funds to be actually distributed to any local unit of administration under this Code section during any school year shall not exceed the actual costs incurred by the local unit in transporting students to and from public schools, including costs for transportation for disabled or limited-English-proficient students who must travel across local school system lines or away from the school to which they would normally be assigned if they did not have such special needs. It is further provided that the costs of the regular student transportation program receive full funding before funds are provided for transportation of students to and from places for the purpose of work experiences, training in instructional laboratories outside the assigned schools, and in other such field trips required of or integral to the various instructional components of the educational program. In establishing the schedule of standards and variable student transportation costs or cost factors, the state board is, without limiting the generality of the foregoing, authorized to consider factors and circumstances such as the number and density of students transported in the local unit of administration and the areas therein served by school buses; the suitability of school bus routes in the local unit; the suitability of the type and number of buses used by the local unit; the number of miles traveled by school buses in the local unit; minimum bus loads; transportation surveys, cost of transportation equipment, and depreciation schedules; the schedule of minimum salaries for school bus drivers established in accordance with subsection (b) of this Code section; the number of school bus drivers allotted to the local unit; maintenance, repair, and operating costs of transportation equipment; climate and terrain; condition of roads used for the purpose of transporting students in the local unit; cost of liability insurance; cost of safety instruction and training for both bus drivers and students; and such other factors and circumstances as the state board may find relevant for the purpose of establishing such schedules and cost factors. The state board shall have authority to establish minimum requirements and standards respecting use of funds allotted under this Code section.

(a.1) Any funds that the State Board of Education allocates for school bus replacement may be used by local boards of education to refurbish existing school buses. Bus replacement funds may not be restricted by the state board for use only in purchasing new or replacement school buses. Any school bus that is refurbished shall be subject to all safety and maintenance inspection requirements provided for by law. Refurbishment of a school bus shall be done by a school bus manufacturer or by a dealer of a manufacturer. Each local board of education that refurbishes a school bus pursuant to this subsection is strongly encouraged to apply for federal funds to retrofit the engine. The State Board of Education shall notify the Environmental Protection Division when a local board of education receives state funds to refurbish a school bus so that the division may provide information to such local board regarding the availability of federal funds for such purposes.

(b) The State Board of Education shall establish a schedule of uniform minimum salaries that shall be paid by local units of administration to drivers of school buses, regardless of type of ownership, which shall be not less than the amount appropriated by the General Assembly each year but not less than $500.00 per month for 12 months. The minimum salary schedule shall not apply to drivers of cars and other vehicles not designated as school buses. Local units of administration shall not pay to any bus driver in their employment salaries less than those prescribed by the uniform minimum salary schedule but shall have the authority to supplement such salaries. The expense of purchasing, maintaining, and operating such buses, regardless of type of ownership, shall not be considered in establishing the schedule of uniform minimum salaries for school bus drivers. The schedule of uniform minimum salaries shall be used as a standard cost item for the purpose of calculating the expense of student transportation under subsection (a) of this Code section. This subsection shall not apply to student or teacher drivers.

(c) To the extent that the State Board of Education obtains a state-bid price under subsection (b) of Code Section 20-2-168 on any standard item of equipment, supply, or service used or obtained by local units of administration in connection with or as a result of providing transportation services to students attending the public schools of such local units or on any other standard expense incurred by local units, the standard transportation cost or allowance to be attributed to such item or expense under subsection (a) of this Code section shall be based upon an amount not in excess of the state-bid price on such item or expense.

(d) Students who live beyond one and one-half miles from the school to which they are assigned, according to the nearest practical route by school bus, shall be eligible to be counted as transported students for the purpose of calculating that portion of the expense of student transportation associated with transporting students from home to school and from school to home as authorized under subsection (a) of this Code section, provided such students are actually transported to such school by school bus or other vehicle made available for this purpose by the local unit of administration. Any student who resides within such mileage limitation shall not be eligible to be counted for school transportation state-aid purposes, with the exception of disabled students being transported.

(e) The State Board of Education shall establish and require adherence to minimum specifications for vehicles used or contracted to be used by local units of administration for transporting students, taking into account the factors and circumstances set forth in subsection (a) of this Code section, and shall establish and require adherence to minimum standards and requirements respecting maintenance, repair, inspection, and use of such vehicles and minimum qualifications for the drivers of such vehicles. The state board shall require, monitor, and fund a program of safety instruction in the practices of safe riding and emergency bus evacuation drills for both school bus drivers and students riding school buses.

(f) The State Board of Education shall have the authority to allot funds for the transportation of all public school students residing on Sapelo Island to the mainland of the state for the purpose of attending school on the mainland.

(g) The State Board of Education shall adopt policies, procedures, regulations, and other such requirements for transportation and for payment of all transportation costs pursuant to subsections (a) through (e) of this Code section for all students with special needs identified by the various local units of administration. Further, the state board shall allot funds to local units of administration for transportation costs for those students authorized by such local units of administration to attend schools and programs of other local units.

(h) The State Board of Education shall adopt policies and regulations relative to vehicles used for the transportation of students with special needs.

(i) Notwithstanding the provisions of subsections (a) through (h) of this Code section, funds to pay the expenses of student transportation shall be paid to an independent school system only when requested by the board of education of such independent school system. Any funds for student transportation costs shall be specified by the board of education of the independent school system in its budget prepared pursuant to subsection (c) of Code Section 20-2-167 and, if not budgeted therein, no expenses for student transportation shall be payable to the independent school system for the fiscal year covered by such budget. No provision of this article shall be construed to require the board of education of any independent school system to furnish student transportation services within such school system.

(j) The amount of funds needed by a local unit of administration during a fiscal year for sick and personal leave expenses of school bus drivers shall be determined by multiplying the number of school buses allotted to a local unit of administration pursuant to this Code section by a sum of money not less than $75.00. The State Board of Education shall have the authority to prescribe minimum requirements and standards for the distribution, use, and expenditure of funds allotted under this subsection.



§ 20-2-189. Migrant student grants for schools

(a) As used in this Code section, the term "migrant student" means a child who is a student in a public school and who has, within 12 months prior to first becoming a student in such school, moved across state or school district lines with a migrant parent or guardian to enable the child, the child's parent or guardian, or a member of the child's immediate family to obtain temporary or seasonal employment in an agricultural or fishing activity.

(b) The State Board of Education shall provide grants to qualified local units of administration for the purpose of supplementing services and instruction to currently enrolled migrant students. The State Department of Education by regulation shall establish the manner in which a local unit of administration must demonstrate that any of its schools meets the eligibility requirements of this subsection.

(c) Grants under this Code section shall be subject to appropriation by the General Assembly. The grant amount for a local unit of administration to be used for a school thereof under this Code section shall be determined by multiplying the total appropriation for such grants by a fraction, the numerator of which is the average number of eligible migrant students enrolling in that school after the final FTE count as required in subsection (a) of Code Section 20-2-160 but prior to the end of the same academic year and the denominator of which is the average total number of eligible migrant students enrolling after the final FTE count as required in subsection (a) of Code Section 20-2-160 but prior to the end of the same academic year in all local units in the entire state. At least 90 percent of the grant funds received by a local unit under this Code section shall be used for direct program expenditures at the school for which the grant is computed under this subsection. Any portion of that 90 percent not so expended shall be returned to the State Department of Education.



§ 20-2-190. Professional development centered on state-wide strategic initiatives

(a) Subject to appropriations by the General Assembly, the State Board of Education shall provide professional development centered on state-wide strategic initiatives. Such strategic initiatives may include, but are not limited to, training on content standards, support for under-performing educators, and mentoring programs in specific subject areas.

(b) It is the intention of the General Assembly that:

(1) For Fiscal Year 2014, an amount equivalent to 0.15 percent of salaries of all certificated professional personnel, including school level administrators, used in the development of each respective program weight be appropriated to the State Board of Education for purposes of funding state-wide strategic initiatives for professional development, as provided in subsection (a) of this Code section; and

(2) For Fiscal Year 2015 and thereafter, an amount equivalent to 0.25 percent of salaries of all certificated professional personnel, including school level administrators, used in the development of each respective program weight be appropriated to the State Board of Education for purposes of funding state-wide strategic initiatives for professional development, as provided in subsection (a) of this Code section.



§ 20-2-191. Supplies for school health nurse programs

Subject to appropriations by the General Assembly, the State Board of Education shall provide grants to local school systems for the purpose of purchasing supplies for school health nurse programs, as required pursuant to Code Section 20-2-771.2. The grant funds shall be distributed to local school systems on a full-time equivalent basis. The state board shall establish regulations as to the manner in which such grant funds may be used.






Part 6 - Employment

Subpart 1 - Certificated Professional Personnel

§ 20-2-200. Regulation of certificated professional personnel by Professional Standards Commission; rules and regulations; fees

(a) The Professional Standards Commission shall provide, by regulation, for certifying and classifying all certificated professional personnel employed in the public schools of this state, including personnel who provide virtual instruction to public schools of this state, whether such personnel are located within or outside of this state or whether such personnel are employed by a local unit of administration. No such personnel shall be employed in the public schools of this state unless they hold certificates issued by the commission certifying their qualifications and classification in accordance with such regulations. The commission shall establish such number of classifications of other certificated professional personnel as it may find reasonably necessary or desirable for the operation of the public schools; provided, however, that such classifications shall be based only upon academic, technical, and professional training, experience, and competency of such personnel. The commission is authorized to provide for denying a certificate to an applicant, suspending or revoking a certificate, or otherwise disciplining the holder of a certificate for good cause after an investigation is held and notice and an opportunity for a hearing are provided the certificate holder or applicant in accordance with subsection (d) of Code Section 20-2-984.5. The commission shall designate and define the various classifications of professional personnel employed in the public schools of this state that shall be required to be certificated under this Code section or under Code Section 20-2-206. Without limiting the generality of the foregoing, the term "certificated professional personnel" is defined as all professional personnel certificated by the commission and county or regional librarians.

(b) (1) The Professional Standards Commission shall establish rules and regulations for appropriate requirements and procedures to ensure high-quality certification standards for all Georgia educators while facilitating the interstate mobility of out-of-state certified educators.

(2) Requirements established for initial certification applicants new to the profession, to include out-of-state program completers with or without certificates and with no teaching experience, may include, but are not limited to, demonstrated satisfactory proficiency in the following: a test of broad general knowledge; a test of specific subject matter content or other professional knowledge appropriate to the applicant's field of certification; computer skill competency; standards of ethical conduct; and coursework in the identification and education of children who have special educational needs; provided, however, that this paragraph shall not be construed to apply to alternative certification requirements as provided in Code Section 20-2-206.

(3) Requirements established for holders of valid, professional out-of-state certificates applying for their first Georgia certificate may include, but are not limited to the following: computer skill competency; coursework in the identification and education of children who have special educational needs; recency of study; and standards of ethical conduct. These requirements may be completed during the validity period of the first Georgia certificate. At the time of application for the first Georgia certificate, satisfactory proficiency in subject matter content appropriate to the applicant's field of certification may be determined based on Professional Standards Commission approved tests or combinations of successful teaching experience and academic, technical, and professional preparation as outlined in rules of the Professional Standards Commission.

(4) Requirements for certification renewal shall be established to foster ongoing professional learning, enhance student achievement, and verify standards of ethical conduct; provided, however, that from July 1, 2010, through June 30, 2017, no professional learning requirements shall be required for certificate renewal for clear renewable certificates for certificated personnel or for certificate renewal for paraprofessionals. Such requirements may include, but are not limited to, professional learning related to school improvement plans or the applicant's field of certification and background checks. Should the Professional Standards Commission include a requirement to demonstrate computer skill competency, the rules and regulations shall provide that a certificated educator may elect to meet the requirement by receiving satisfactory results on a test in basic computer skill competency. If a certificated educator elects to take such test pursuant to this paragraph, the local school system by which such educator is employed shall make available the opportunity to take the test on site at the school in which the educator is assigned. Each principal shall identify an administrator on site at each school to serve as a proctor for individuals taking the test pursuant to this paragraph. Individuals holding a valid Georgia life certificate or a valid National Board for Professional Teaching Standards certificate shall be deemed to have met state renewal requirements except those related to background checks.

(4.1) Prior to July 1, 2017, the Professional Standards Commission shall revise its certification renewal rules established pursuant to paragraph (4) of this subsection, to require demonstration of the impact of professional learning on educator performance and student learning for purposes of certification renewal. Such revised rules shall be effective beginning July 1, 2017. As part of the revision process, the Professional Standards Commission shall establish a task force to determine the level of evidence necessary for educators to demonstrate the impact of professional learning and how such evidence will be collected and submitted for purposes of certificate renewal.

(5) Requirements designating approved in-field assignment standards appropriate to the applicant's field of certification shall be established to ensure that educators are assigned to those areas for which they are properly prepared. These standards may be determined based on reviews of state approved curriculum courses, state approved preparation programs, and designated certificate fields.

(c) An individual who has received any combination of two unsatisfactory, ineffective, or needs development annual summative performance evaluations in the previous five-year period pursuant to Code Section 20-2-210 shall not be entitled to a renewable certificate prior to demonstrating that such performance deficiency has been satisfactorily addressed, but such individual may apply to the commission for a nonrenewable certificate, as defined by the commission. Each local school system and charter school shall report all unsatisfactory, ineffective, and needs development ratings of all performance evaluations as provided in Code Section 20-2-210 for certificated personnel in their employ in a manner, format, and frequency determined by the commission. The commission is authorized to release such data provided it cannot be personally identifiable to any currently or formerly certificated person.

(d) No applicant who is under review by the commission shall be allowed to withdraw his or her application for a certificate, permit, or other certification document without the written consent of the commission. The commission shall retain its authority over those applicants to proceed with the denial of the certificate, permit, or other certification document upon any ground provided by law, or to enter an order denying the certificate, permit, or other certification document upon any ground provided by law. The suspension or expiration of any certificate, permit, or certification document, or its surrender without the written consent of the commission, shall not deprive the commission of its authority to do any of the following:

(1) Institute or continue a disciplinary proceeding against the holder of a certificate, permit, or other certification document upon any ground provided by law;

(2) Enter an order suspending or revoking the certificate, permit, or other certification document; or

(3) Issue an admonition to the holder of a certificate, permit, or other certification document.

(e) (1) The Professional Standards Commission shall charge the following fees to persons who file applications with the commission under its regulations adopted pursuant to the authority of this Code section:

(A) For an applicant for initial certification who is not currently

employed in Georgia public or private schools.........$ 20.00

(B) For an applicant for initial certification who is not a graduate

of an accredited education program from a Georgia college or

university..............................................20.00

(C) For an applicant for a higher certificate when the applicant then

holds a Georgia certificate but who is not currently

employed in Georgia public or private schools...........20.00

(D) For an applicant for a certificate which adds a field or which

endorses a certificate but who is not currently employed in

Georgia public or private schools.......................20.00

(E) For an applicant for a conditional certificate...............20.00

(F) For an applicant for the renewal of any certificate if the

applicant is not currently employed by a public or private

school in Georgia.......................................20.00

(G) For evaluating transcripts where certificates are not issued and

for issuing duplicate copies of certificates............20.00

(H) For an applicant for a clearance certificate pursuant to Code

Section 20-2-211.1 who is not currently employed in Georgia

public or private schools or who is not a graduate of an

accredited education program from a Georgia college or

university..............................................20.00

(2) The fees provided for in paragraph (1) of this subsection shall be paid by an applicant by cashier's check, money order, credit card, debit card, or other method as approved by the Professional Standards Commission as a condition for filing the application.

(3) The fees provided for in this subsection shall be paid by the commission into the general funds of the state. The commission shall adopt regulations to carry out the provisions of this subsection.

(f) As used in this part, unless the context indicates otherwise, the term "commission" means the Professional Standards Commission established under Part 10 of Article 17 of this chapter.



§ 20-2-200.1. Exemption from testing for transferring out-of-state teachers

The commission shall not require a teacher from another state desiring to transfer to this state to take a test of specific subject matter or a test of broad general knowledge to obtain a renewable certificate if such teacher:

(1) Holds a valid, professional state educator's certificate or license from a state that is a party to the National Association of State Directors of Teacher Education and Certification Interstate Contract; and

(2) Has a minimum of five years of satisfactory appraisals or ratings on any annual performance evaluations.



§ 20-2-201. Specific course requirements; in-service or continuing education; on-line offerings

(a) Universities and colleges having teacher preparation programs for grades pre-kindergarten through 12 shall require students in such programs to be proficient in computer and other instructional technology applications and skills including understanding desktop computers, their applications, integration with teaching and curriculum, and their utilization for individualized instruction and classroom management. There shall be a test to assess the proficiency of students enrolled in teacher preparation programs in computer and other instructional technology applications and skills.

(b) Each local unit of administration shall be required to provide all professional personnel certificated by the Professional Standards Commission 12 clock hours of in-service or continuing education in each calendar year, or meet requirements of the Southern Association of Colleges and Schools. Such in-service programs shall be developed by the local unit of administration in conjunction with such agencies as regional educational service agencies, colleges and universities, and other appropriate organizations. These programs shall be designed to address identified needs determined by appropriate personnel evaluation instruments. These programs shall also focus on improving the skills of certificated personnel that directly relate to improving student achievement, as reflected in the revised certification renewal rules established by the Professional Standards Commission pursuant to paragraph (4.1) of subsection (b) of Code Section 20-2-200 regarding the impact of professional learning on student achievement. Records of attendance shall be maintained by local units of administration and shall be monitored by appropriate Department of Education staff.

(c) As used in this subsection, "on line" means by electronic network or Internet. Each regional education service agency or college or university that offers in-service or continuing education for professional personnel for certification or recertification shall offer some in-service or continuing education on line through the Internet or offer access to equivalent in-service or continuing education on line so that a teacher or other professional employee can take the training at a location other than the location where the in-service or continuing education is conducted in person. For purposes of certification or recertification, the Professional Standards Commission shall treat in-service or continuing education conducted on line as if such in-service or continuing education had been conducted in person. Local units of administration may permit professional personnel to use computers and other electronic equipment available at schools for in-service or continuing education at times before and after normal school hours when other professional duties are not scheduled for the individual.



§ 20-2-201.1. Professional Learning Rules Task Force; composition; recommendation of professional learning rules

Repealed by Ga. L. 2012, p. 1037, § 1/SB 184, effective July 1, 2015.



§ 20-2-202. Life certificates

All teachers and other professional personnel who hold life certificates shall be entitled to carry forward that lifetime status if they become qualified by reason of additional training for a next higher level of certification in the same field. However, holders of life certificates shall be subject to the tests and assessments regarding certification pursuant to subsection (b) of Code Section 20-2-200 when such tests or assessments are required to qualify for other provisions as set forth in this article or by Professional Standards Commission policy or regulation.



§ 20-2-203. Validity period for renewable certificates

All renewable certificates granted by the Professional Standards Commission shall have a validity period of five years.



§ 20-2-204. Paraprofessional and permitted personnel; classification of all certified or permitted personnel

(a) As used in this Code section, the term:

(1) "Paraprofessional" is defined as a person who may have less than professional-level certification, who relates in role and function to a professional and does a portion of the professional's job or tasks under the supervision of the professional, and whose decision-making authority is limited and regulated by the professional. Such a paraprofessional shall possess the minimum of a high school diploma or a general educational development (GED) diploma. If assigned to positions governed by federal regulations, the paraprofessional must meet specified federal hiring requirements.

(2) "Permitted personnel" is defined as persons who may not qualify for professional certificates, including retired teachers, but who function in the educational programs in the same manner as certificated personnel. Such personnel qualify for their positions on the basis of experience rather than formal education.

(b) The Professional Standards Commission shall provide for the classification of all certified and permitted personnel employed in the public schools of this state, and no such personnel shall be employed in the public schools of this state unless they meet such minimum criteria as developed by the commission; provided, however, that such classifications shall be based only upon academic, technical, and professional training and experience of such personnel. The commission is authorized to provide for revoking or denying a certificate or permit for good cause after an investigation is conducted and notice and hearing is provided the certificate or permit holder.



§ 20-2-205. Georgia Master Teacher Program

(a) The General Assembly finds that excellent public school teachers deserve recognition for the extraordinary learning opportunity they provide to Georgia students.

(b) The Professional Standards Commission is authorized and directed to establish the "Georgia Master Teacher Program" to provide recognition to certificated public school teachers who exhibit excellence in the classroom.

(c) The Professional Standards Commission shall establish criteria for a Master Teacher Certification. Such criteria shall include, at a minimum, evidence of student achievement, which must include student progress. A public school teacher with three or more years of teaching experience in Georgia may submit an application to the Professional Standards Commission for a Master Teacher Certification. The Professional Standards Commission shall review each application and determine whether a teacher meets the criteria for a Master Teacher Certification. If the Professional Standards Commission finds that a teacher's application meets the criteria, the teacher will be given a Master Teacher Certification, and that teacher will be known as and may be called a Master Teacher for a term to be determined pursuant to rules and regulations of the Professional Standards Commission, but in no event longer than seven years. The Professional Standards Commission is authorized to develop rules and regulations governing the Master Teacher Certification.



§ 20-2-206. Alternative teacher certification program

(a) For purposes of this Code section, the term "core academic subject" means English, reading or language arts, mathematics, science, foreign languages, civics and government, economics, arts, history, or geography.

(b) (1) Each local school system may provide an alternative teacher certification program upon approval by the Professional Standards Commission for a secondary school teacher candidate to teach a course or courses in a core academic subject who:

(A) Possesses a master's degree, doctoral degree, or Juris Doctor in each academic subject in which the candidate will teach;

(B) Receives high-quality professional development that is sustained, intensive, and classroom focused in order to have a positive and lasting impact on classroom instruction, before and while teaching;

(C) Participates in a program of intensive supervision that consists of structured guidance and regular ongoing support for teachers or a teacher mentoring program;

(D) Assumes functions as a teacher only for a specified period of time not to exceed three years; and

(E) Demonstrates satisfactory progress toward full certification as prescribed by the Professional Standards Commission.

(2) The Professional Standards Commission shall apply the least restrictive standards when approving a school system developed program under this subsection.

(3) Any teacher certified pursuant to this subsection shall be considered a highly qualified teacher for purposes of the federal No Child Left Behind Act (P.L. 107-110).

(c) Each local school system may provide an alternative teacher certification program upon approval by the Professional Standards Commission for a secondary school teacher candidate to teach a course or courses in a subject that is not a core academic subject who:

(1) Possesses a master's degree, doctoral degree, or Juris Doctor in each academic subject in which the candidate will teach; and

(2) Demonstrates satisfactory progress toward full certification as prescribed by the Professional Standards Commission.

(d) A teacher receiving initial certification pursuant to this Code section shall be treated in the same manner as certificated professional personnel for purposes of this chapter or any local board of education policy, including receiving salaries pursuant to the minimum salary schedule provided for in Code Section 20-2-212.

(e) A local school system shall not discriminate or treat differently in any manner a teacher possessing initial certification pursuant to this Code section, an applicant seeking initial certification pursuant to this Code section, or an individual meeting the requirement contained in subparagraph (b)(1)(A) or paragraph (1) of subsection (c) of this Code section and eligible for initial certification pursuant to this Code section, including, but not limited to, refusal to admit such teacher to a job fair or other teacher recruitment activity.



§ 20-2-207. Online course on educator ethics

The Georgia Department of Education and the Professional Standards Commission shall cooperatively develop an online course on educator ethics. Such course shall include information on the code of ethics for educators established by the Professional Standards Commission pursuant to Code Section 20-2-984.1. One area of emphasis in the course shall be best practices for administering state-mandated assessments.






Subpart 2 - Conditions of Employment

§ 20-2-210. Annual performance evaluation

(a) All personnel employed by local units of administration, including school superintendents, shall have their performance evaluated annually by appropriately trained evaluators. All such performance evaluation records shall be part of the personnel evaluation file and shall be confidential as provided pursuant to subsection (e) of this Code section. In the case of local school superintendents, such evaluations shall be performed by the local board of education. The state board may provide a model annual evaluation instrument for each classification of professional personnel certificated by the Professional Standards Commission. Unless otherwise provided by law, local units of administration are authorized to use the models developed by the State Board of Education.

(b) (1) No later than the 2014-2015 school year, each local school system and all charter schools shall implement an evaluation system as adopted and defined by the State Board of Education for elementary and secondary school teachers of record, assistant principals, and principals. The evaluation system shall be developed by the department in consultation with stakeholders, such as teachers and principals. The evaluation system shall use multiple measures as specified in this subsection. For purposes of the evaluation system established pursuant to this subsection, the state board shall define and designate teachers of record, assistant principals, and principals; provided, however, that growth in student achievement shall not include the test scores of any student who has not been in attendance for a specific course for at least 90 percent of the instructional days for such course.

(2) Reserved.

(3) Teachers of record, assistant principals, and principals shall be evaluated using multiple, rigorous, and transparent measures. Teachers of record, assistant principals, and principals shall be given written notice in advance of the school year of the evaluation measures and any specific indicators that will be used to evaluate them. Beginning with the 2016-2017 school year, evaluation measures shall include the following elements:

(A) For teachers of record who teach courses that are subject to annual state assessments aligned with state standards, the evaluation shall be composed of the following:

(i) Student growth, based on student scores on the annual state assessment, shall count for 30 percent of the evaluation;

(ii) Professional growth shall count for 20 percent of the evaluation. Professional growth shall be measured by progress toward or attainment of professional growth goals within an academic school year or across academic school years. Professional growth goals may include measurements based on multiple student growth indicators, evaluations and observations, standards of practice, and any additional professional growth measures allowed by the local school system's or charter school's flexibility contract or other agreement with the State Board of Education for local school systems that are not under a flexibility contract; and

(iii) Teacher evaluations and observations conducted pursuant to paragraph (5) of this subsection shall count for 50 percent of the evaluation.

(B) For teachers of record who teach courses that are not subject to annual state assessments aligned with state standards, the evaluation shall be composed of the following:

(i) Student growth shall count for 30 percent of the evaluation. Student growth shall include at least one student growth measure and may utilize other student growth indicators, including the school or local school system total score on the annual state assessments, as allowed by the local school system's or charter school's flexibility contract or other agreement with the State Board of Education for local school systems that are not under a flexibility contract for at least one classroom for each teacher of record who teaches courses that are not subject to annual state assessments aligned with state standards. This provision shall not be construed to require the measurement of student growth for every student taking courses that are not subject to annual state assessments aligned with state standards;

(ii) Professional growth shall count for 20 percent of the evaluation. Professional growth shall be measured by progress toward or attainment of professional growth goals within an academic school year or across academic school years. Professional growth goals may include measurements based on multiple student growth indicators, evaluations and observations, standards of practice, and any additional professional growth measures allowed by the local school system's or charter school's flexibility contract or other agreement with the State Board of Education for local school systems that are not under a flexibility contract; and

(iii) Teacher evaluations and observations conducted pursuant to paragraph (5) of this subsection shall count for 50 percent of the evaluation.

(C) For principals and assistant principals, the evaluation shall be composed of the following:

(i) Student growth, based on the school score on annual state assessments, shall count for 40 percent of the evaluation;

(ii) School climate shall count for 10 percent of the evaluation;

(iii) A combination of achievement gap closure, Beat the Odds, and College and Career Readiness Performance Index data, as allowed by the flexibility contract or other agreement with the State Board of Education for local school systems that are not under a flexibility contract, shall count for 20 percent of the evaluation; and

(iv) The results of evaluations, observations, and standards of practice shall count for 30 percent of the evaluation.

(4) The evaluation system adopted by the State Board of Education shall give every teacher of record, assistant principal, and principal one of four rating levels that are designated as "Exemplary," "Proficient," "Needs Development," or "Ineffective," as further defined by the State Board of Education. A rating of "Ineffective" shall constitute evidence of incompetency as provided by paragraph (1) of subsection (a) of Code Section 20-2-940. Each teacher of record, assistant principal, and principal shall be evaluated on his or her own individual merits and neither the State Board of Education, a local school system, nor a charter school shall impose or require any quota system or predetermined distribution of ratings for teachers of record, assistant principals, or principals.

(5) All teachers of record, assistant principals, and principals shall have a pre-evaluation conference, midyear evaluation conference, and a summative evaluation conference, in accordance with state board rules. All teachers of record, assistant principals, and principals shall be notified of and have access to the results of the annual summative performance evaluation and any formative observations conducted throughout the school year pursuant to this subsection within ten working days of such evaluation or observations. A teacher of record, assistant principal, or principal, or an evaluator of any such individuals, may request a conference within ten working days of notice of results of a formative observation and such conference shall be provided within ten working days of the request. Conferences shall include the individual being evaluated, his or her supervisor, and the evaluator, unless otherwise agreed upon. For teachers of record, the annual evaluation shall include multiple classroom observations conducted each year by appropriately trained and credentialed evaluators, using clear, consistent observation rubrics, and supplemented by other measures aligned with student achievement and professional growth. A local school system or charter school may include in its flexibility contract, or other agreement with the State Board of Education for local school systems that are not under a flexibility contract, a provision for a tiered evaluation system, in which reduced observations of certain teachers of record may be conducted to provide additional time for evaluators to coach and mentor new teachers and teachers with a performance rating of "Needs Development" or "Ineffective" pursuant to paragraph (4) of this subsection on a pathway of continuous improvement. For the evaluation of teachers of record with a minimum of three years' teaching experience and a performance rating of "Proficient" or "Exemplary" pursuant to paragraph (4) of this subsection in the previous school year, the local school system or charter school, in its discretion, shall require no less than two classroom observations and one summative evaluation for the school year.

(6) In order to ensure proper implementation of the evaluation system developed pursuant to this Code section, the Department of Education shall:

(A) Establish processes and requirements to determine the teacher of record for purposes of assigning student achievement scores to a teacher in evaluating the teacher's performance;

(B) Establish processes for roster verification and student teacher linkages in order to assign the student's achievement scores to the teacher for the purposes of evaluating the teacher's performance;

(C) Establish minimum training and credentialing requirements for evaluators of teachers and principals; and

(D) Provide data systems to support the professional growth of teachers and leaders and facilitate human capital management.

(7) As used in this subsection, the term "flexibility contract" means a charter for a charter system or a charter school or a contract entered into with the State Board of Education for a strategic waivers school system.

(c) (1) Except as otherwise provided in Code Section 20-2-948, local school systems shall base decisions regarding retention, promotion, compensation, dismissals, and other staffing decisions, including transfers, placements, and preferences in the event of reductions in force, primarily on the results of the evaluations developed as required by this subsection. Such evaluation results shall also be used to provide high-quality, job embedded, and ongoing mentoring, support, and professional development for teachers, assistant principals, and principals, as appropriate, aligned to the teacher's, assistant principal's, or principal's needs as identified in his or her evaluation.

(2) A teacher or other certificated professional personnel's salary increase or bonus that is based in whole or in part on an evaluation which included student assessment results, standardized test scores, or standardized test answers that were falsified by such teacher or professional or known or caused by such teacher or professional to have been falsified shall be automatically forfeited. A teacher or other certificated professional personnel shall forfeit his or her right or interest in such salary increase or bonus and shall be liable for the repayment of any and all amounts previously paid to him or her based, in whole or in part, on the results of falsified student assessment results, falsified standardized test scores, or falsified standardized test answers.

(d) The superintendent of each local school system shall identify an appropriately trained evaluator for each person employed by the local unit of administration for the purposes of completing an annual evaluation as required by this Code section. The superintendent of each local school system shall be responsible for ensuring compliance with this Code section.

(e) (1) All records, including surveys and evaluation instruments, associated with individual performance evaluations conducted pursuant to this Code section shall be confidential and not subject to public disclosure. Each local school system and charter school shall report performance data to the Georgia Department of Education in a format approved by the State Board of Education. The department is authorized to release performance data, except to the extent it is personally identifiable to any public school employee.

(2) Any current or former public school employee may execute a release authorizing the release of his or her individual performance data to a third party.

(3) The department may by agreement share individual data with the Office of Student Achievement for the purposes of improving postsecondary educator preparation so long as the office agrees that it will not disclose personally identifiable information about any public school employee.

(f) The State Board of Education is authorized to promulgate rules and regulations to carry out the provisions of this Code section.



§ 20-2-211. Annual contract; disqualifying acts; job descriptions

(a) All teachers, principals, other certificated professional personnel, and other personnel of a local unit of administration shall be employed and assigned by its governing board on the recommendation of its executive officer. Minimum qualifications for employment of all personnel may be prescribed by the State Board of Education unless otherwise provided by law. Employment contracts of teachers, principals, and other certificated professional personnel shall be in writing, and such contracts shall be signed in duplicate by such personnel on their own behalf and by the executive officer of the local unit of administration on behalf of its governing board.

(b) Any other provisions of this article or any other laws to the contrary notwithstanding, each local governing board shall, by not later than May 15 of the current school year, tender a new contract for the ensuing school year to each teacher and other professional employee certificated by the Professional Standards Commission on the payroll of the local unit of administration at the beginning of the current school year, except those who have resigned or who have been terminated as provided in Part 7 of Article 17 of this chapter, or shall notify in writing each such teacher or other certificated professional employee of the intention of not renewing his or her contract for the ensuing school year. Such contracts when tendered to each teacher or other professional employee shall be complete in all terms and conditions of the contract, including the amount of compensation to be paid to such teacher or other professional employee during the ensuing school year, and shall not contain blanks or leave any terms and conditions of the contract open. A letter of intent or similar document shall not constitute a contract and shall not be construed to require or otherwise legally bind the teacher or other professional employee to return to such school system. Upon request, a written explanation for failure to renew such contract shall be made available to such certificated personnel by the executive officer. When such notice of intended termination has not been given by May 15, the employment of such teacher or other certificated professional employee shall be continued for the ensuing school year unless the teacher or certificated professional employee elects not to accept such employment by notifying the local governing board or executive officer in writing not later than June 1.

(c) Any other provisions of this article or any other laws to the contrary notwithstanding, no local governing board shall employ any person as a teacher who has been discharged from the armed forces of the United States with a dishonorable discharge as a result of desertion or any person who has fled or removed himself from the United States for the purpose of avoiding or evading military service in the armed forces of the United States, excluding those who have been fully pardoned.

(d) Each local school system shall have a job description for each certificated professional personnel classification, shall have policies and procedures relative to the recruitment and selection of such personnel, and shall adhere to such recruitment and selection policies and procedures. Such policies and procedures shall assure nondiscrimination on the basis of sex, race, religion, or national origin. Such policies and procedures shall also include the announcement in writing of the availability of all certificated positions within the local school system and the submission of such available positions to a state-wide online job data base maintained by the state.



§ 20-2-211.1. Clearance certificates issued by the Professional Standards Commission relating to fingerprint and criminal background checks

(a) As used in this Code section, the term:

(1) "Clearance certificate" means a certificate issued by the Professional Standards Commission that verifies that an educator has completed fingerprint and criminal background check requirements as specified in this Code section and that the individual does not have a certificate that is currently revoked or suspended in Georgia or any other state; provided, however, that additional fingerprinting shall not be required for renewal of a clearance certificate or for educators who possess a professional educator certificate as of January 1, 2011. A clearance certificate shall be a renewable certificate valid for five years. Clearance certificates shall be subject to fees in accordance with subsection (e) of Code Section 20-2-200.

(2) "Educator" means a teacher, school or school system administrator, or other education personnel who would, if not exempted pursuant to a charter under Article 31 or 31A of this chapter or an increased flexibility contract under Article 4 of this chapter, be required to hold a professional educator certificate, license, or permit issued by the Professional Standards Commission and persons who have applied for but have not yet received such a certificate, license, or permit.

(3) "Local unit of administration" shall have the same meaning as in Code Section 20-2-242 and shall also include state chartered special schools and state charter schools.

(4) "Professional educator certificate" means a certificate, license, or permit issued by the Professional Standards Commission that is based upon academic, technical, and professional training, experience, and competency of such personnel as provided for under Code Section 20-2-200.

(b) (1) On and after January 1, 2011, all educators employed by a local unit of administration shall hold a valid clearance certificate; provided, however, that an educator who possesses a professional educator certificate as of January 1, 2011, shall not be required to obtain a clearance certificate until his or her professional educator certificate is up for renewal. A local unit of administration may employ an educator who does not already hold a valid clearance certificate, provided the individual has applied for a clearance certificate, for a maximum of 20 days in order to allow for the receipt of the results of the criminal record check and issuance of the clearance certificate. The requirements of this Code section shall be in addition to professional educator certificate requirements unless such educator is employed by a school which is exempt from teacher certification requirements pursuant to a charter under Article 31 or 31A of this chapter or an increased flexibility contract under Article 4 of this chapter.

(2) Any other Code sections to the contrary notwithstanding, educators holding a valid clearance certificate shall be subject to the code of ethics for educators as established pursuant to Code Section 20-2-984.1 and shall be subject to Code Sections 20-2-984, 20-2-984.2, 20-2-984.3, 20-2-984.4, and 20-2-984.5.

(c) A local unit of administration shall ensure that all personnel employed by such local unit of administration after January 1, 2011, shall be fingerprinted and have a criminal record check performed. The local unit of administration shall have the authority to employ such person for a maximum of 20 days in order to allow for the receipt of the results of the criminal record check. The local unit of administration shall adopt policies to provide for the subsequent criminal record checks of personnel continued in employment in the local unit of administration.

(d) (1) Local units of administration shall have the authority and responsibility to order criminal record checks pursuant to this Code section through the Georgia Crime Information Center and the Federal Bureau of Investigation and shall have the authority to receive the results of such criminal record checks. Local units of administration shall also have the authority to forward the results of criminal record checks to the Professional Standards Commission as necessary regarding potential violations of the code of ethics for educators. The Professional Standards Commission shall also have the authority to order criminal record checks pursuant to this Code section through the Georgia Crime Information Center and the Federal Bureau of Investigation and shall have the authority to receive the results of such criminal record checks.

(2) Fingerprints shall be in such form and of such quality as shall be acceptable for submission to the Georgia Crime Information Center and the Federal Bureau of Investigation. It shall be the duty of each law enforcement agency in this state to fingerprint those persons required to be fingerprinted by this Code section.

(e) At the discretion of local units of administration, fees required for a criminal record check by the Georgia Crime Information Center or the Federal Bureau of Investigation shall be paid by the local unit of administration or by the individual seeking employment or making application to the Professional Standards Commission.

(f) The Professional Standards Commission is authorized to adopt rules and regulations necessary to carry out the provisions of this Code section.



§ 20-2-212. Salary schedules

(a) The State Board of Education shall establish a schedule of minimum salaries for services rendered which shall be on a ten-month basis and which shall be paid by local units of administration to the various classifications of professional personnel required to be certificated by the Professional Standards Commission. The minimum salary schedule shall provide a minimum salary base for each classification of professional personnel required to be certificated; shall provide for increment increases above the minimum salary base of each classification based upon individual experience and length of satisfactory service; and shall include such other uniformly applicable factors as the state board may find relevant to the establishment of such a schedule. The minimum salary base for certificated professional personnel with bachelor's degrees and no experience, when annualized from a ten-month basis to a 12 month basis, shall be comparable to the beginning salaries of the recent graduates of the University System of Georgia holding bachelor's degrees and entering positions, excluding professional educator teaching positions, in Georgia having educational entry requirements comparable to the requirements for entry into Georgia public school teaching. The placement of teachers on the salary schedule shall be based on certificate level and years of creditable experience, except that a teacher shall not receive credit for any year of experience in which the teacher received an unsatisfactory or ineffective annual summative performance evaluation or for the second year in which a teacher receives two consecutive annual summative needs development ratings pursuant to Code Section 20-2-210. The General Assembly shall annually appropriate funds to implement a salary schedule for certificated professional personnel. For each state fiscal year, the state board shall adopt the salary schedule for which funding has been appropriated by the General Assembly. A local unit of administration shall not pay to any full-time certificated professional employee a salary less than that prescribed by the schedule of minimum salaries, except as required by this Code section; nor shall a local unit of administration pay to any part-time certificated professional employee less than a pro rata portion of the respective salary prescribed by the schedule of minimum salaries, except as required by this Code section. For purposes of this subsection, an educator's placement on the salary schedule shall not be based on a leadership degree, which shall mean a degree earned in conjunction with completion of an educator leadership preparation program approved by the Professional Standards Commission, unless the educator is employed in a leadership position as defined by the State Board of Education, but shall be placed on the salary schedule position attributable to the educator but for the leadership degree; provided, however, that this shall not apply, regardless of whether or not he or she is in a leadership position, to:

(1) An educator who possessed a leadership degree prior to July 1, 2010; or

(2) An educator who possessed:

(A) A master's level leadership degree prior to July 1, 2012;

(B) An education specialist level leadership degree prior to July 1, 2013; or

(C) A doctoral level leadership degree prior to July 1, 2014,

so long as he or she was enrolled in such leadership preparation program on or before April 1, 2009.

(b) Local units of administration may supplement the salaries of personnel subject to the schedule of minimum salaries under subsection (a) of this Code section and, in fixing the amount of those supplements, may take into consideration the nature of duties to be performed, the responsibility of the position held, the subject matter or grades to be taught, and the experience and performance of the particular employee whose salary is being supplemented. In any fiscal year in which such personnel receive an increase under the minimum salary schedule, a local unit of administration shall not decrease any local salary supplement for such personnel below the local supplement amount received in the immediately preceding fiscal year by those personnel of that local unit of administration unless such local unit of administration has conducted at least two public hearings regarding such decrease, notice of which hearings, including the time, place, agenda, and specific subject matter of the meeting, the local unit shall cause to be published in the legal organ of the county which is the legal situs of such local unit one time at least seven days prior to the date such hearings are to be held. Written notice shall be provided to each employee subject to the schedule of minimum salaries under subsection (a) of this Code section at least seven days prior to the date of the hearings. Each such hearing shall be held and shall commence after school hours to allow certificated and noncertificated personnel to attend.

(c) A local unit of administration shall pay beginning classroom teachers the first salary payment for the number of days worked at the end of the first month of the school year in which service is rendered. The State Board of Education shall develop rules and procedures for implementing this subsection by July 1, 2001.



§ 20-2-212.1. Increase in state salary of person selected as Georgia Teacher of the Year

Any person who has been selected as Georgia Teacher of the Year, as determined by the State Board of Education, shall be moved up one salary step on the state salary schedule or receive an equivalent percentage rate increase in state salary to become effective on and after the beginning of the next school year in which the person is employed in the public schools of this state. The increase in state salary provided by this Code section shall be in addition to any other increase for which the person is otherwise eligible. This Code section shall not be construed to require or prohibit any increase in the local supplement payable to such teacher.



§ 20-2-212.2. Salary increase for persons receiving certification from National Board for Professional Teaching Standards; state payment of program participation fee; repayment; reimbursement

(a) As used in this Code section, the term:

(1) "High-needs school" means a Georgia public school that has received an unacceptable rating for a period of two or more consecutive years; and

(2) "National certification" means certification obtained from the National Board for Professional Teaching Standards.

(b) For initial national certification prior to July 1, 2006, and subsequent renewals anytime thereafter,

(1) Any person who:

(A) Is currently teaching full time in a Georgia public school and holds a valid Georgia teaching certificate; and

(B) Has successfully completed the prerequisite portfolio of student work and examination and has received national certification

shall receive not less than a 10 percent rate increase in state salary for each year he or she holds national certification. Such increase shall be awarded beginning on the date such certification is received. The 10 percent increase shall be computed based on the state salary for such individual when national certification is received and recomputed each subsequent year based on the individual's state salary for that school year. In the case of a person who has received such national certification prior to July 1, 2000, and is receiving or is eligible to receive a 5 percent rate increase, the 5 percent rate increase shall be changed to a 10 percent rate increase effective with the commencement of the 2000-2001 school year. The increase in state salary provided by this Code section shall be in addition to any other increase for which the person is eligible. An individual receiving a salary increase pursuant to this subsection shall cease to receive such increase if he or she leaves a teaching position after March 1, 2009. This subsection shall be subject to appropriations by the General Assembly.

(2) A teacher for whom the State of Georgia pays a portion of the national certification participation fee and who does not teach in a Georgia public school for at least one year after receiving certification shall repay the state's portion of the participation fee to the state. Repayment is not required if the teacher is unable to complete the additional year of teaching due to the death or disability of the teacher, and repayment is not required if the teacher fails to receive national certification.

(3) The portion of the national certification program participation fee paid by the participant shall be reimbursed by the state upon certification for any teacher who is eligible for an increase pursuant to paragraph (1) of this subsection. This paragraph shall be subject to appropriations by the General Assembly.

(4) A teacher for whom the State of Georgia reimburses the cost of the participation fee and who does not teach in a Georgia public school for at least one year after receiving certification shall repay the reimbursement payment to the state. Repayment is not required if the teacher is unable to complete the additional year of teaching due to the death or disability of the teacher.

(b.1) Any person who has enrolled in the process, as determined by the Professional Standards Commission, of attaining national certification on or before March 1, 2005, and who obtains initial certification and subsequent renewals after July 1, 2006, shall be eligible for salary increases, subject to appropriations by the General Assembly, pursuant to subsection (b) of this Code section if such person otherwise meets the requirements of subsection (b) of this Code section.

(c) Except as provided for in subsections (b.1) and (c.1) of this Code section, for initial national certification between July 1, 2006, and March 1, 2009, and subsequent renewals anytime thereafter,

(1) Any person who:

(A) Is currently teaching full time in a high-needs school and holds a valid Georgia teaching certificate as defined by the Professional Standards Commission; and

(B) Has successfully completed the prerequisite portfolio of student work and examination and has received national certification

shall receive not less than a 10 percent rate increase in state salary for each year he or she holds national certification. Such increase shall be awarded beginning on the date such certification is received. The 10 percent increase shall be computed based on the state salary for such individual when national certification is received. A teacher who transfers to a high-needs school after such individual receives national certification shall receive such increase beginning on the effective date of transfer if the teacher meets the requirements of this subsection, and such increase shall be computed based on the state salary for such individual on the effective date of the transfer. Provided such individual remains employed in a high-needs school or in a school that was designated as a high-needs school at the time the individual received national certification or transferred to such school and otherwise continues to meet the requirements of this subsection, the 10 percent increase shall be recomputed each subsequent year based on such individual's state salary for that school year. An individual receiving a salary increase pursuant to this subsection shall cease to receive such increase if he or she leaves a teaching position after March 1, 2009. This subsection shall be subject to appropriations by the General Assembly.

(2) The Professional Standards Commission shall provide annually to the Department of Education a roster of teachers who have retained national certification and are eligible for the annual increase.

(c.1) Any person who has enrolled in the process, as determined by the Professional Standards Commission, of attaining national certification on or before March 1, 2009, shall be eligible for salary increases, subject to appropriations by the General Assembly, pursuant to subsection (c) of this Code section if such person otherwise meets the requirements of subsection (c) of this Code section.

(d) Except as provided in subsection (c.1) of this Code section, on and after July 1, 2009, only teachers receiving a salary increase pursuant to this Code section as of March 1, 2009, shall be eligible to continue receiving such salary increases, subject to appropriations by the General Assembly, but only if such teachers otherwise meet all applicable requirements.



§ 20-2-212.3. Increasing teachers' salaries in areas of shortage; criteria for determining shortage

Reserved. Repealed by Ga. L. 2012, p. 358, § 10/HB 706, effective July 1, 2012.



§ 20-2-212.4. Additional five percent increase in teacher salary based on student performance

Reserved. Repealed by Ga. L. 2012, p. 358, § 11/HB 706, effective July 1, 2012.



§ 20-2-212.5. Additional compensation for teachers in mathematics or science

(a) (1) On and after July 1, 2010, and until such date as may be determined by the State Board of Education that mathematics, science, or both are no longer areas in which there is an insufficient supply of teachers, a secondary school teacher in a local school system who is or becomes certified in mathematics or science by the Professional Standards Commission shall be moved to the salary step on the state salary schedule that is applicable to six years of creditable service, unless he or she is already on or above such salary step. From such salary step, the teacher shall be attributed one additional year of creditable service on the salary schedule each year for five years.

(2) After five years, such teacher may continue to be attributed one additional year of creditable service on the salary schedule each year if he or she meets or exceeds student achievement criteria established by the Office of Student Achievement.

(3) Upon expiration of five years, or any year thereafter that the teacher does not meet or exceed student achievement criteria as required by paragraph (2) of this subsection, such teacher shall be moved to the salary step applicable to the actual number of years of creditable service which the teacher has accumulated.

(4) This subsection shall be subject to appropriations of the General Assembly.

(b) (1) (A) On and after July 1, 2010, a kindergarten or elementary school teacher in a local school system who receives an endorsement in mathematics, science, or both from the Professional Standards Commission shall receive a stipend of $1,000.00 per endorsement for each year each such endorsement is in effect, up to a maximum of five years.

(B) After five years, such teacher may continue to receive such stipend if he or she meets or exceeds student achievement criteria established by the Office of Student Achievement.

(C) Upon expiration of five years, or any year thereafter that such a teacher does not meet or exceed student achievement as required by subparagraph (B) of this paragraph, such teacher shall cease to receive the stipend.

(D) This paragraph shall be subject to appropriations by the General Assembly.

(2) (A) In order to qualify for the stipend pursuant to paragraph (1) of this subsection, math and science endorsements shall:

(i) Be based on post-baccalaureate nondegree programs, independent of an initial preparation program in early childhood education;

(ii) Consist of a minimum of three courses, of which two courses shall be focused on the advancement of content knowledge and one course, or any additional course, shall be focused on content-specific pedagogy and proven strategies for teaching math or science to children in kindergarten through fifth grade; and

(iii) Include an authentic residency experience with a focus on application of knowledge and skills.

(B) The Professional Standards Commission shall establish standards for the math and science endorsements provided for in this subsection.



§ 20-2-212.6. Limitation on salary increase for school superintendent or administrators

(a) If any local board of education furloughs teachers, paraprofessionals, cafeteria workers, bus drivers, custodians, support staff, or other nonadministrative positions during any school year, such local board of education shall not use any state funds to provide a salary increase for the local school superintendent or administrators during such school year; provided, however, that this subsection shall not apply to any step increases on the state salary schedule which are applicable to a superintendent or administrator.

(b) In the event that any local board of education intends to provide a salary increase using local funds or private donations for the local school superintendent or administrators during a school year in which such local board of education furloughs teachers, paraprofessionals, cafeteria workers, bus drivers, custodians, support staff, or other nonadministrative positions, the local board of education shall prior to such action:

(1) Provide 30 days' notice of such intention including the rationale for raising such salaries when other local board of education employees are furloughed; and

(2) Conduct a public hearing for the purpose of providing an opportunity for full discussion and public input. The public hearing shall be advertised at least seven days prior to the date of such hearing in a local newspaper of general circulation which shall be the same newspaper in which other legal announcements of the local board of education are advertised.



§ 20-2-213. Career ladder programs

Reserved. Repealed by Ga. L. 2012, p. 358, § 12/HB 706, effective July 1, 2012.



§ 20-2-213.1. Pay-for-performance for rewarding group activity

(a) The State Board of Education is authorized and directed to devise and implement a pay-for-performance program for rewarding group productivity. By December 31, 1992, and each December 31 thereafter, the State Board of Education shall develop performance criteria which shall be used to evaluate proposals submitted by local schools or systems for the determination of exemplary performance at the school site. Such criteria will relate to the overall educational performance of the school in areas related to student outcomes and achievement. Such criteria shall also reflect the six national goals for education which have been adopted under Georgia 2000 and, to the extent feasible, socioeconomic or other demographic factors that may affect student achievement or other outcomes of education. Such criteria shall also reflect school level improvement on identified performance criteria, such as the numbers of remedial, SIA, and Chapter I students that achieved grade level performance.

(b) The state board shall create guidelines for the approval of local school proposals under this program and a system for weighing the various criteria in each school proposal according to school performance. The performance evaluation system shall be designed to determine the level of improvement achieved by the school based upon those criteria adopted and approved for the school proposal. Local schools which choose to apply for pay-for-performance awards for group productivity shall submit proposals through the local board of education, which must approve the proposals, to the State Board of Education. Such proposals shall be submitted annually and shall identify which of the state-wide performance criteria will be emphasized by the local school for the determination of award eligibility.

(c) The state board shall advise each local board of education as to whether the proposal submitted by each school applicant meets the guidelines for approval and, consequently, whether the proposal as submitted is eligible for award consideration. Local schools shall be allowed to modify their initial proposals in order to meet guidelines.

(d) Local school boards shall be informed by the state board of whether or not each school proposal has been approved no later than May 1 of the school year preceding the one for which the proposal was created.

(e) The State Board of Education shall evaluate the performance of all schools submitting proposals for a given school year during the summer following that school year, according to the terms of the local school proposal as approved by the state board. The state board shall uniformly apply the criteria for weighing the proposals to the local school proposals, and those schools which are deemed eligible for an award shall be notified no later than September 1 of the school year after the one for which the performance judged exemplary occurred. The state board may appoint an advisory evaluation team from outside the Department of Education to assist in the development and application of the criteria by which the proposals will be evaluated. Awards shall be made by the State Board of Education to each school through the local board for successful school projects no later than December 1 of the school year after the one for which the performance judged exemplary occurred. The amount of the awards shall be distributed through local systems to schools judged exemplary by the State Board of Education according to the number of successful school projects, the size of each school, and the level of funding provided by the General Assembly. The decision of the local school's certificated personnel, in accordance with a process for decision making specified by the State Board of Education, will determine how the awards are spent or distributed at the school site.

(f) The state board shall specify guidelines to ensure the representation of all affected school level constituencies in the award distribution process. These guidelines will ensure that the proceeds in whole or in part may be given to faculty members in the form of bonuses or may be spent for the purpose of providing faculty sabbaticals, for instructional or other equipment, for staff development, for distribution to other school staff in the form of bonuses, or for any other expenditure deemed appropriate by the local school's certificated personnel.

(g) The State Board of Education shall submit a proposal for funding this pay-for-performance program for rewarding group productivity each year with its budget request. Awards made under this program are subject to appropriation by the General Assembly.



§ 20-2-214. Salary schedule for principals; supplements

The State Board of Education shall establish a salary schedule for school principals that includes a supplement amount for each principal. The amount of the supplement shall be based on the amount appropriated by the General Assembly for this purpose each year divided by the total weighted full-time equivalent count for the state. The amount for each principal shall be determined by multiplying the amount per weighted full-time equivalent count by the weighted full-time equivalent count for each school. Local school systems shall pay this supplement to each local school principal.



§ 20-2-214.1. High Performance Principals program

(a) The General Assembly finds that the driving force behind attracting quality teachers to a school and creating a culture of learning and respect in the school environment is the school leadership, and particularly, the school principal. The General Assembly further finds that teachers consider school leadership as one of the most important factors in creating good working conditions in a school environment. The General Assembly further finds that a school with strong leadership and teachers will be the most effective in improving and maintaining the academic success of its students.

(b) Reserved.

(c) The State Board of Education is authorized to establish a grant program to attract proven leaders in school settings to accept positions as principals in secondary schools in this state that have received unacceptable ratings by the State Board of Education, as defined in state board rules relating to the accountability system. For purposes of this Code section, these individuals shall be known as High Performance Principals. The grant program shall include funding, subject to appropriations by the General Assembly, for grants from the state board to local boards of education for salary supplements for High Performance Principals.

(d) The state board is authorized to develop rules and regulations to implement the grant program, including requiring reports, data, or other measures of accountability. The grant program shall provide that the sole criteria for designating and selecting individuals as High Performance Principals shall be data based evidence of the effectiveness of a proposed High Performance Principal in improving a low performing school or in taking an average or excellent performing school to higher achievement within the last five years. Notwithstanding this, the state board shall have the discretion, only in extenuating circumstances, to consider other criteria. The state board shall be authorized to establish and maintain a nonexclusive pool of preapproved eligible candidates for High Performance Principals for consideration by local school systems.

(e) An individual selected as a High Performance Principal shall be eligible for a one-year salary supplement, in an amount as determined by the state board and subject to appropriations by the General Assembly. An individual grant shall not exceed $15,000.00 per year and such amount shall be awarded pursuant to state board rule based on the relative recruitment need of that school. The local school system may apply for up to two additional school years for renewal of the High Performance Principal designation for an individual, subject to appropriation. An individual selected as a High Performance Principal shall be required to enter into a contract with the local board, in accordance with Code Section 20-2-211, which shall include terms and conditions relating to the designation of High Performance Principal, as required by the state board. An individual shall be required to reimburse the local board for any moneys paid to him or her relating to the High Performance Principal designation if he or she does not comply with the terms of the contract relating to the High Performance Principal designation.

(f) The local board shall be required to submit reports, as required by the state board, which quantify the effectiveness of an individual designated as a High Performance Principal and his or her impact on the improvement of the school in the school year in which he or she was designated a High Performance Principal. The state board shall use the data in the reports as the primary factor in evaluating applications for renewal of a High Performance Principal designation, as provided for in subsection (e) of this Code section.

(g) Salary supplements received by a High Performance Principal pursuant to this Code section shall not be considered regular or earnable compensation for any purpose.

(h) Nothing in this Code section shall prohibit local boards of education from providing additional salary supplements and bonuses to any principal designated as a High Performance Principal.



§ 20-2-215. "In loco parentis" status of aides and paraprofessionals

Classroom aides and paraprofessionals shall have, while performing assigned duties, the authority of "in loco parentis," except for the administration of corporal punishment; provided, however, that such aides and paraprofessionals have at least the minimal training or experience, or both, prescribed by the Professional Standards Commission to have such authority and that such aides and paraprofessionals are under direct supervision of classroom teachers or other certificated professional personnel on a daily basis. Such aides and paraprofessionals shall have such authority both when the classroom teachers are present and when they are absent for justifiable purposes. Such purposes shall include planned release time and such activities as accompanying selected students to other locations or sites, instructing individual students or small groups at a location away from the classroom, meeting with parents and guardians, planning instructional programs or lessons, participating in staff development activities, and other such education activities related to classroom instruction. The Professional Standards Commission shall have the authority to prescribe such requirements and standards as it deems necessary for the effective implementation of this Code section.



§ 20-2-216. Substitute teachers

As a condition for receiving funds under this article, it shall be the duty of each local unit of administration to employ and to utilize the services of substitutes for teachers who are absent. It shall be the duty of the local unit of administration to employ substitutes, including retired teachers in accordance with Code Section 47-3-127, who possess valid teaching certificates issued by the Professional Standards Commission. If no person holding a valid teaching certificate is available for this purpose, the local unit of administration is authorized to employ the person who most closely meets the requirements for certification as a teacher and who is available to serve as a substitute, provided such person is closely supervised by the school principal or principal's designee. It shall be the duty of the commission to promulgate and adopt rules, regulations, and policies establishing classes or categories of persons, in order of descending priority, who most closely meet requirements for certification within this state. Nothing contained in this Code section shall prevent the local governing board or its executive officer from refusing to employ as a substitute teacher one who, in the discretion of the board, would be detrimental to the education of the students provided for by this article. For purposes of this Code section, certificated substitute teachers shall not be considered part-time personnel pursuant to Code Section 20-2-212. Salaries for substitute teachers shall be set by the local boards of education.



§ 20-2-217. Professional and staff development stipends

The State Board of Education is authorized and directed to devise a program to provide professional and staff development stipends sufficient to allow eligible licensed personnel, paraprofessionals, and aides to participate in development programs which will enable such employees to increase their education pertaining to their job classification or to obtain appropriate degrees to become certified teachers. Such stipends shall be provided to individuals on a reimbursable basis on a state approved schedule. The State Board of Education shall be authorized to require the local professional and staff development plan to include professional and staff development for licensed personnel, paraprofessionals, aides, and education secretaries before state funding for the purposes of this Code section will be made available to a local system. As used in this Code section, the term "paraprofessional" shall be defined as provided in Code Section 20-2-204.



§ 20-2-218. Duty-free lunch period; exchange of lunch period for compensation or other benefit; length of school day not affected; exemption for extenuating circumstances; funding

(a) Every teacher who is employed in grades kindergarten through five for a period of time of more than one-half of the class periods of the regular school day shall be provided a daily lunch period of not less than 30 consecutive minutes, and such employee shall not be assigned any responsibilities during this lunch period. Such lunch period shall be included in the number of hours worked, and no local board of education shall increase the number of hours to be worked by an employee as a result of such employee's being granted a lunch period under the provisions of this Code section. This duty-free lunch period shall not be calculated under any circumstances as a part of any daily planning period or other noninstructional time.

(b) Nothing in this Code section shall be construed to prevent any teacher from exchanging that teacher's lunch period for any compensation or benefit mutually agreed upon by the employee and the local superintendent of schools or such superintendent's agent, except that a teacher and the superintendent or agent may not agree to terms which are different from those available to any other teacher granted rights under this Code section within the individual school or to terms which in any way discriminate among such teachers within the individual school.

(c) The implementation of this Code section may not result in a lengthened school day.

(d) If necessary where due to extreme economic conditions or an unforeseen and unavoidable personnel shortage, a local unit of administration may require a teacher otherwise entitled to a duty-free lunch period to supervise students during such lunch period but for no more than one day in any school week.

(e) Notwithstanding any of the foregoing provisions of this Code section to the contrary, nothing in this Code section shall require the General Assembly to appropriate funds for the implementation of the duty-free lunch program; provided, however, that any such funds appropriated for this purpose shall be used by local school systems for duty-free lunch periods for classroom teachers in grades kindergarten through five.



§ 20-2-219. Payroll deduction services provided by local units of administration

(a) It is affirmed that a local unit of administration may, in its discretion, provide payroll deduction services to any organization, association, or corporation which the local unit of administration determines provides a tangible benefit to the school system or to any of its employees if such organization, association, or corporation has among its objectives educational, charitable, classroom instructional, legislative, legal, or professional development activities related to promoting and enhancing the welfare of the education profession and public school students and employees.

(b) Subject to the provisions of this Code section, it is affirmed that any local unit of administration is authorized to deduct from the salaries or wages of its employees amounts designated by the employee as contributions, dues, or other specifically identified moneys to any such organization, association, or corporation as provided for in subsection (a) of this Code section.

(c) No deduction shall be made under this Code section without the express written consent of the employee.



§ 20-2-220. Limitations upon decreases in local salary supplements for school bus drivers and food service managers or employees

In any fiscal year in which school bus drivers or full-term school food service managers or food service employees receive any increase in state funds in their salaries, a local unit of administration shall not decrease any local salary supplement for such personnel below the local supplement amount received in the immediately preceding fiscal year by those personnel of that local unit of administration unless such local unit of administration has conducted at least one public hearing regarding such decrease, notice of which hearing the local unit shall cause to be published in the legal organ of the county which is the legal situs of such local unit one time at least seven days prior to the date such hearing is to be held.



§ 20-2-221. Furlough days to be on Monday or Friday or in conjunction with holidays

In the event that a local school system furloughs teachers and other school personnel during any school year, such furlough day shall be on a Monday or Friday or in conjunction with a holiday, unless the local board of education provides otherwise.









Part 7 - Staff Development

§ 20-2-230. Programs

(a) All public school officials and professional personnel certificated by the Professional Standards Commission shall be provided the opportunity to continue their development throughout their professional careers. The primary purpose of the staff development sponsored or offered by local boards of education and the Department of Education shall be the implementation of this policy. Two additional purposes of such staff development programs shall be to adopt into general practice the findings of scientifically designed research which has been widely replicated, particularly as it relates to teacher and school effectiveness, and to address professional needs and deficiencies identified during the process of objective performance evaluations.

(b) (1) The State Board of Education shall adopt a training program for members of local boards of education by July 1, 2011. The State Board of Education may periodically adopt revisions to such training program as it deems necessary.

(2) Within three months of adoption by the State Board of Education of a training program pursuant to paragraph (1) of this subsection, each local board of education shall adopt a training program for members of such boards that includes, at a minimum, such training program and requirements established by the State Board of Education pursuant to paragraph (1) of this subsection. Each local board of education shall incorporate any revisions adopted by the State Board of Education to the training program pursuant to paragraph (1) of this subsection within three months of adoption of such revisions.

(3) All local boards of education are authorized to pay such board members for attendance at a required training program the same per diem as authorized by local or general law for attendance at regular meetings, as well as reimbursement of actual expenses for travel, lodging, meals, and registration fees for such training, either before or after such board members assume office.



§ 20-2-231. Georgia Education Leadership Academy

Repealed by Ga. L. 2012, p. 358, § 13/HB 706, effective July 1, 2012.



§ 20-2-232. Development of plan by local school system

Repealed by Ga. L. 2012, p. 358, § 14/HB 706, effective July 1, 2012.






Part 8 - State Board of Education

§ 20-2-240. Powers and duties

The State Board of Education shall adopt and prescribe all rules, regulations, and policies required by this article and such other rules, regulations, and policies as may be reasonably necessary or advisable for proper implementation, enforcement, and carrying out of this article and other public school laws and for assuring a more economical and efficient operation of the public schools of this state or any phase of public elementary and secondary education in this state. The state board shall establish and enforce standards for operation of all public elementary and secondary schools and local units of administration in this state so as to assure, to the greatest extent possible, equal and quality educational programs, curricula, offerings, opportunities, and facilities for all of Georgia's children and youth and for economy and efficiency in administration and operation of public schools and local school systems throughout the state. The state board shall have the power to perform all duties and to exercise all responsibilities vested in it by provisions of law for the improvement of public elementary and secondary education in this state, including actions designed to improve teacher and school effectiveness through research and demonstration projects. The state board shall have the power to take such actions as it deems necessary to ensure that the citizens have full awareness and knowledge relative to the costs, quality, and performance of the public elementary and secondary schools of this state. All rules, regulations, policies, and standards adopted or prescribed by the state board in carrying out this article and other school laws shall, if not in conflict therewith, have the full force and effect of law.



§ 20-2-241. State School Superintendent

(a) The State School Superintendent shall be the executive officer of the State Board of Education and the administrative chief executive officer of the Department of Education. The State School Superintendent is authorized to organize and reorganize the Department of Education and the various offices, divisions, sections, and units thereof and to prescribe the duties, functions, and operations of each at such times and in such manner as the State School Superintendent deems necessary or desirable for the more economical or effective organization, administration, or functioning of the department. He or she shall also be responsible for the administration and enforcement of this article and other school laws in accordance with such laws and with rules, regulations, policies, and standards adopted or prescribed by the state board for the implementation, administration, or enforcement of such laws.

(b) The State School Superintendent shall have the authority to employ persons to serve in the five senior staff positions within the Department of Education.

(c) The State School Superintendent shall have the authority to enter into contracts for the amount of $50,000.00 or less on behalf of the Department of Education. The State School Superintendent may delegate to the chief financial officer the authority to execute such contracts on behalf of the State School Superintendent.



§ 20-2-242. Local school systems; local units of administration; local governing bodies

The political subdivisions governed by county, independent, and area boards of education in this state established pursuant to law shall be known as "local school systems" for the purposes of this article, except where other specific provisions are made. All local school systems, boards of control of regional educational service agencies established pursuant to Code Section 20-2-272, and any other local or regional public education agencies established pursuant to law shall be known as "local units of administration" for purposes of this article, except education agencies governed or regulated by boards of other state agencies or except where other specific provisions are made. The members and executive officers of local governing boards shall comply with, execute, and enforce all laws and all policies, rules, standards, and regulations adopted by the State Board of Education pursuant to this article in order to be eligible to receive state funds under this article. If a local board of education fails to comply with any provision of this article, compliance shall be enforced pursuant to Code Section 20-2-243. The qualifications, manner and time of selection, tenure, powers and duties, and state compensation, if provided for, shall be prescribed by law for all members and executive officers of local governing boards. Specifically, however, each local board of education shall be responsible for ensuring that:

(1) The instructional programs authorized pursuant to Part 3 of this article and the uniformly sequenced content standards authorized pursuant to Part 2 of this article are fully and effectively implemented;

(2) Locally adopted and offered enrichment programs, courses, and activities are properly planned, implemented, monitored, and evaluated to ensure the highest quality possible; and

(3) Information is distributed to the public on a continuing basis relative to the costs, quality, and performance of the system's elementary and secondary schools.



§ 20-2-243. Withholding funds for failure to comply with this article

In the event a local unit of administration shall fail to comply with any provision of this article or other school laws; any provision of rules, regulations, policies, standards, or requirements established by the State Board of Education pursuant to this article; or the terms of any contract with the state board, the state board may, in its discretion, withhold from the local unit all or any part of the state contributed Quality Basic Education Program funds allotted to the local unit under this article until full compliance is made by the local unit. The state board shall, before withholding funds, notify the local unit of its intention and state the reasons for such action. The governing board of the local unit shall be entitled to a hearing before funds are withheld, provided the local board requests a hearing within 30 days from receipt of notification. If the local governing board feels itself aggrieved by the final decision of the state board following the hearing, the local board shall have the right to obtain judicial review of the decision, on the record made before the state board, by filing an appeal in the superior court of the county of the local unit affected. The appeal shall plainly specify the decision being challenged, the questions in dispute, the decision of the state board, the relief sought by the local board, and the contentions of the local board. The appeal shall be based upon the record as a whole established at the time of the hearing before the state board. A transcript of the testimony and other evidence adduced before the state board at the time of such hearing shall be prepared and certified as true and correct by the State School Superintendent and filed in the court within 30 days after date of service of a copy of the appeal upon the superintendent or within such other time as the court may allow. The decision of the state board on appeal shall not be set aside if based upon any substantial evidence in the record, considering the record as a whole. The court may, in its discretion, whether or not prayed for in the appeal, remand the matter for future proceedings or findings on such directions or terms as may be specified in the order of the court. Proceedings for review of the final judgment of the court shall follow the same course which is now or may hereafter be prescribed for other civil actions in the superior court. No funds shall be withheld until all appeals are exhausted. Any local unit of administration which feels aggrieved by any decision of the state board shall have the right to appeal under the provisions of this Code section.



§ 20-2-244. Waiver requests by a local board of education; requirements for application for waiver; period of waiver; blanket waivers

(a) The State Board of Education is authorized to waive specifically identified state rules, regulations, policies, and procedures, or provisions of this chapter, upon the request of a local board of education and in accordance with this Code section. The goal for each waiver shall be improvement of student performance.

(b) The State Board of Education is not authorized to waive any federal, state, and local rules, regulations, court orders, and statutes relating to civil rights; insurance; the protection of the physical health and safety of school students, employees, and visitors; conflicting interest transactions; the prevention of unlawful conduct; any laws relating to unlawful conduct in or near a public school; any reporting requirements pursuant to Code Section 20-2-320 or Chapter 14 of this title; the requirements of Code Section 20-2-210; the requirements of Code Section 20-2-211.1; or the requirements in subsection (c) of Code Section 20-2-327. A school or school system that has received a waiver shall remain subject to the provisions of Part 3 of Article 2 of Chapter 14 of this title, the requirement that it shall not charge tuition or fees to its students except as may be authorized for local boards by Code Section 20-2-133, and shall remain open to enrollment in the same manner as before the waiver request.

(c) The provisions of this Code section shall not apply to charter schools.

(d) The board shall require a written application for a waiver that shall include, at a minimum:

(1) Identification of the specific state rules, regulations, policies, and procedures, or provisions of this chapter that are requested for waiver;

(2) A description of the policies and procedures the school or school system shall substitute for the waived state rules, regulations, policies, and procedures, or provisions;

(3) A description of how the proposed waiver will improve student performance;

(4) A description of the students who will be affected by the proposed waiver, including their estimated number, current performance, grade level, and any common demographic traits;

(5) A list of schools by name that will be affected by the proposed waiver, and a description of each school, including current performance, grade levels, and demographic traits of the students of each such school;

(6) Methods for collection of data, and for measuring and evaluating any change in student performance resulting from the proposed waiver;

(7) The period of time for which the proposed waiver is requested and the proposed starting date; and

(8) A resolution from the local school board approving the waiver request.

(e) The State Board of Education may grant or deny a waiver request, or grant a waiver request subject to specified modifications in the waiver request.

(f) A waiver may be granted in accordance with this Code section for any period of time not to exceed five years. The State Board of Education shall require reports regarding the effect of the waiver at least annually, and may require more frequent reports if necessary to monitor the effect of the waiver effectively. The State Board of Education shall report annually to the General Assembly regarding the waivers granted, the effect of each waiver, and any recommendations for legislative changes generated by successful waivers.

(g) On and after July 1, 2008, except as provided for in subsection (h) of this Code section, the State Board of Education shall not authorize any waivers or variances pursuant to this Code section to any local school system for the following:

(1) Class size requirements in Code Section 20-2-182; provided, however, that the state board shall be authorized to waive class size requirements pursuant to this Code section on and after July 1, 2008, in the event that a local school system can demonstrate a hardship pursuant to a waiver request;

(2) Expenditure controls in Code Section 20-2-171 and categorical allotment requirements in Article 6 of this chapter;

(3) Certification requirements in Code Section 20-2-200; or

(4) Salary schedule requirements in Code Section 20-2-212.

A local school system which has received a waiver or variance pursuant to this Code section prior to entering into a contract pursuant to Article 4 of this chapter shall be required to include such waiver or variance in such contract.

(h) The State Board of Education shall be authorized to provide a blanket waiver or variance of the class size requirements in Code Section 20-2-182 for all local school systems for a specified school year in the event that a condition of financial exigency occurs, as determined by the state board. For purposes of this subsection, "financial exigency" means circumstances which cause a shortfall in state appropriations and local revenue for operation of local school systems as compared with projected expenditures over the same period and such shortfall would have a material adverse effect on the operation of public schools. Subsections (c) and (f) of this Code section shall not apply to blanket waivers or variances issued pursuant to this subsection.



§ 20-2-244.1. Variance or waiver requests by public school students

(a) As used in this Code section, the term:

(1) "Student" means a student who is or was enrolled in a public school in this state.

(2) "Substantial hardship" means a significant, unique, and demonstrable economic, technological, legal, or other type of hardship to the student requesting a variance or waiver.

(3) "Variance" means a modification granted by the State Board of Education to all or part of the literal requirements of a rule to a person who is subject to the rule.

(4) "Waiver" means a decision by the State Board of Education not to apply all or part of a rule to a person who is subject to the rule.

(b) Except as provided in subsection (f) of this Code section, the State Board of Education is authorized to grant a variance or waiver to a rule when a student subject to that rule demonstrates that the purpose of the underlying statute upon which the rule is based can be or has been achieved by other specific means which are agreeable to the person seeking the variance or waiver and that strict application of the rule would create a substantial hardship to such person.

(c) Except as provided in subsection (f) of this Code section, a student who is subject to regulation by a State Board of Education rule may file a petition with the state board requesting a variance or waiver from the state board's rule. In addition to any other requirements which may be imposed by the state board, each petition shall specify:

(1) The rule from which a variance or waiver is requested;

(2) The type of action requested;

(3) The specific facts of substantial hardship which would justify a variance or waiver for the petitioner, including the alternative standards which the person seeking the variance or waiver agrees to meet and a showing that such alternative standards will afford adequate protection for the public health, safety, and welfare; and

(4) The reason why the variance or waiver requested would serve the purpose of the underlying statute.

(d) The state board shall grant or deny a petition for variance or waiver in writing no later than 60 days after the receipt of the petition. The state board's decision to grant or deny the petition shall be in writing and shall contain a statement of the relevant facts and the reasons supporting the state board's action.

(e) The state board's decision to deny a petition for variance or waiver shall be subject to judicial review in accordance with Code Section 50-13-19. The validity of any variance or waiver which is granted by the state board may be determined in an action for declaratory judgment in accordance with Code Section 50-13-10.

(f) This Code section shall not apply, and no variance or waiver shall be sought or authorized, when a state board rule or regulation has been adopted or promulgated in order to implement or promote a federally delegated program.

(g) An aggregated report of all waivers granted pursuant to this Code section shall be prepared and shall contain a description of the waiver granted, including a detail of the variance from any rule or regulation, but shall not include any identifying information of the student.

(h) The State Board of Education shall not be subject to Code Section 50-13-9.1 with respect to petitions for variances or waivers of rules by students.






Part 9 - Grants for Educational Programs

§ 20-2-250. Projects to improve effectiveness

(a) The State Board of Education shall provide grants to qualified local units of administration for the purpose of improving the effectiveness of an educational program or service within a school, a cluster of schools, system wide, or regionally, subject to appropriation by the General Assembly. The state board shall appoint a review panel to evaluate all submitted proposals and submit appropriate recommendations to the state board for funding based upon criteria specified within this Code section. The criteria for awarding such a grant shall include the potential for widespread adoption of such improvement by other public schools or local units of administration in the state, the potential to which the project is likely to result in the proposed improvement, the quality of the proposed project design, the reasonableness of the costs involved in conducting the project, and such other criteria which the state board may deem appropriate and necessary. The state board shall have the authority to establish a list of educational programs and services for which project proposals will be considered or the state board shall have the authority to consider unsolicited project proposals concerning any educational program or service needing improvement, or both. Local units of administration shall be required to expend local funds for a portion of the costs of projects authorized under this subsection. The amount of such local funds shall be based upon the ability of a local unit to pay a share of the cost relative to the ability of other local units in the state to pay their shares of such cost. Such local funds shall be in excess of the local funds required for the local five mill share pursuant to Code Section 20-2-164 and in excess of the local funds required as a portion of the costs for other grant programs authorized under this article. The state board is further authorized to reduce the amount of a local grant request through negotiation with a local governing board and award the difference to an additional local unit of administration which has submitted an unfunded, qualified project.

(b) The State Board of Education shall provide grants to qualified local units of administration for the purpose of assisting other local units in their efforts to adopt an effective improvement of an educational program or service, subject to appropriation by the General Assembly. Only those local units of administration which have completed innovation programs under the process defined in subsection (a) of this Code section, regardless of fund source, and such innovation programs have been sufficiently validated to demonstrate program effectiveness, may be considered for funding on a priority basis. The criteria for awarding such a grant shall be that the local unit of administration was previously instrumental in the development or adoption of such effective improvement, that the improvement has the potential for widespread adoption by other local units or schools in other local units, that the improvement contributes to the increased effectiveness or efficiency of an educational program or service sufficiently to warrant the proposed project costs, and such other criteria which the state board may deem appropriate and necessary. Such a grant shall not require that any portion of such project's cost be paid by the qualified local unit of administration receiving such grant.

(c) The State Board of Education shall provide grants to qualified local units of administration for the purpose of adopting effective improvements of educational programs or services, subject to appropriation by the General Assembly. The criteria for awarding such a grant shall be that the proposed improvement of an educational program or service has been proven to be effective elsewhere, the proposed improvement contributes to the increased effectiveness or efficiency of an educational program or service sufficiently to warrant the proposed project's cost, and such other criteria which the state board may deem appropriate and necessary. All funds for such adoption projects shall be for costs in excess of costs for which funds have been otherwise provided by the provisions of this article. Local units of administration shall be required to expend local funds for a portion of the cost of projects authorized under this subsection. The amount of such local funds shall be based upon the ability of a local unit to pay a share of the cost relative to the ability of other local units in the state to pay their share of such cost. Such local funds shall be in excess of the local funds required for the local five mill share pursuant to Code Section 20-2-164 and in excess of the local funds required as a portion of the costs for other grant programs authorized under this article.

(d) (1) In order to better address the needs of students at risk of failing to complete their education, the State Board of Education shall approve pilot projects that allow schools, clusters of schools, or school systems to decategorize funds received under Code Section 20-2-161. The state board shall appoint an interdisciplinary review panel consisting of students, parents, educators, and representatives from business, the community, the Department of Human Services, and the Department of Behavioral Health and Developmental Disabilities to evaluate all submitted proposals and to submit appropriate recommendations to the state board.

(2) Pilot projects must meet the following criteria:

(A) Address the needs of at-risk students who meet two or more of the criteria in the definition of the at-risk student as approved by the State Board of Education;

(B) Develop a plan for such a pilot project using an interdisciplinary committee composed of students, parents, educators, and representatives from business, the community, the Department of Human Services, the Department of Behavioral Health and Developmental Disabilities, and others as appropriate;

(C) Ensure that the plan for the pilot project becomes a component of the local strategic plan;

(D) Provide for a program evaluation that specifies the goals of the program, the means to achieve those goals, the reasons for any decategorization or combining of program earnings to carry out those means, and objective and other criteria to be met which will determine the success or failure of the new programs;

(E) No funds may be expended for any program or service explicitly excluded from the full-time equivalent count in subsection (a) of Code Section 20-2-160, except that such funds will be expended in conformity with the requirements for expenditures of direct instructional costs under Code Section 20-2-167. Any local plan approved by the board to combine program earnings for the purpose of providing programs for at-risk students under this subsection must also conform with the expenditure controls under Code Section 20-2-167 as modified by the new program categories described in the local system's proposal to the board. In no event will the aggregate funds expended for direct instructional costs be a lower amount than would have been required under the original formula calculations and expenditure requirements; and

(F) No funds may be expended for transitional programs, such as transitional kindergarten or first grade.

(3) The state board shall give priority to proposed pilot projects that focus on interagency cooperation and the joint provision of services.

(4) All pilot projects shall be reviewed annually by the state board to ensure that they are meeting the goals and objectives outlined in their plan. Pilot projects that are no longer achieving their goals and objectives shall be discontinued by the state board.

(5) The pilot projects shall report annually to the Appropriations Committees of the House of Representatives and the Senate, the House Education Committee, and the Senate Education and Youth Committee.



§ 20-2-251. Demonstration programs

Reserved. Repealed by Ga. L. 2012, p. 358, § 16/HB 706, effective July 1, 2012.



§ 20-2-252. Electronic technology

Reserved. Repealed by Ga. L. 2012, p. 358, § 17/HB 706, effective July 1, 2012.



§ 20-2-253. Achievement grants

Reserved. Repealed by Ga. L. 2012, p. 358, § 18/HB 706, effective July 1, 2012.



§ 20-2-254. Educational research

Reserved. Repealed by Ga. L. 2012, p. 358, § 19/HB 706, effective July 1, 2012.



§ 20-2-255. Petitions for charter school status

Reserved. Repealed by Ga. L. 1998, p. 1080, § 1, effective July 1, 1998.



§ 20-2-256. Joint after-school programs for at-risk students

(a) As used in this Code section, the term:

(1) "After-school program" means any academic program conducted after regular school hours to serve only:

(A) Students who have previously dropped out of school;

(B) Students who are in a regular day time school who have previously failed courses; or

(C) A combination of students described in subparagraph (A) of this paragraph and subparagraph (B) of this paragraph.

(2) "Course" means an instructional course for which a program count is permissible under Code Section 20-2-160.

(3) "FTE" or "full-time equivalency" means the program cost obtained under the method described in paragraph (2) of subsection (b) of Code Section 20-2-160.

(4) "Student" means a person who is otherwise eligible to be included in a program count under Code Section 20-2-160.

(b) Four or more local school systems which jointly establish any after-school program for at-risk students shall be eligible to receive a state grant, not to exceed $225,000.00 per year, which is equal to the amount of direct instructional costs which would be earned by students described in subparagraph (a)(1)(B) of this Code section if they were enrolled in equivalent courses in the remedial education program during the school day and counted as FTE students under the method described in paragraph (2) of subsection (b) of Code Section 20-2-160. No student in the after-school program who is actually included in a regular after-school FTE program count pursuant to Code Section 20-2-160 may be counted in determining the amount of a grant under this Code section.

(c) The FTE count for students described in subparagraph (a)(1)(A) of this Code section shall be funded at the weight and teacher-student ratio specified for alternative education programs in paragraph (18) of subsection (b) of Code Section 20-2-161.

(d) The State Board of Education is directed to prescribe a method of determining full-time equivalency of such programs in keeping with paragraph (2) of subsection (b) of Code Section 20-2-160 and shall calculate the funds needed for such programs as part of its annual budget request.



§ 20-2-257. Grants for driver education courses for secondary school students

The State Board of Education shall provide public secondary schools and local school systems with grants, subject to appropriation by the General Assembly and pursuant to applications made at the discretion of such systems. The purpose of such grants shall be to support motor vehicle driver education courses and programs for secondary school students. The amount of such grants shall be reflective of the most recent counts of age 15, 16, and 17 year old secondary school students in the public schools or local school systems. The public schools or local school systems receiving such grants may expend these funds only for purposes of providing driver education courses or programs to secondary school students. Such courses or programs may be provided directly by the local school system or by contract with a private driver education school licensed by the Department of Driver Services. Such grants shall be supplemental to any other provision of state funds for such driver education courses or programs. The state board shall prescribe criteria, policies, and standards deemed necessary for the effective implementation of this Code section.



§ 20-2-258. Funds for grant recipients; criteria for compacts between students, teachers and parents

The State Board of Education shall request funds sufficient to provide grants to qualified public elementary and secondary schools and local school systems, subject to appropriation by the General Assembly. The purpose of such grants shall be to encourage grant recipients to develop and implement written compacts among teachers, parents, and students. Such compacts shall be entered into voluntarily and shall describe the commitments made by the student, the student's teacher, and the student's parents to improve and enhance the student's academic achievement. Grant recipients shall ensure that a compact is offered for each class in which a student is enrolled and that students and parents are invited to a conference with the teacher, within the first 30 days after enrollment, to discuss the terms of the compact. The state board shall prescribe criteria, policies, and standards deemed necessary for the effective implementation of this Code section.



§ 20-2-259. Extended day program for students in grades nine through 12

The State Board of Education shall establish an extended day program for students in grades nine through 12. Subject to appropriation by the General Assembly, funding for extended day services shall be provided to local school systems through grants calculated as follows:

(1) Divide the salary amount for an administrator, as calculated on a ten-month basis, by the base size for the high school general education program (9-12); and

(2) Multiply the amount calculated in paragraph (1) of this Code section by the sum of the full-time equivalent program count for the high school general education program (9-12) and the career, technical, and agricultural education laboratory program (9-12).

Each year the state board shall request funds sufficient to provide for the development and supervision of an extended day program during the regular school year.






Part 10 - Capital Outlay Funds

§ 20-2-260. Capital outlay funds generally

(a) It is declared to be the policy of the State of Georgia to assure that every public school student shall be housed in a facility which is structurally sound and well maintained and which has adequate space and equipment to meet each student's instructional needs as those needs are defined and required by this article.

(b) As used in this Code section, the following words or terms shall have the following meanings:

(1) "Addition" refers to square footage of room floor space for instructional or other purposes added to an existing educational facility, whether physically connected thereto or a separate structure located on the same site.

(2) Reserved.

(3) "Capital outlay" includes, but is not necessarily limited to, expenditures which result in the acquisition of fixed assets, existing buildings, improvements to sites, construction of buildings, construction of additions to buildings, retrofitting of existing buildings for energy conservation, and initial and additional equipment and furnishings for educational facilities.

(4) "Construction project" refers to the construction of new buildings, additions or expansion of existing buildings, relocation of existing buildings or portions thereof, renovation or modernization of existing buildings or structures, and procedures and processes connected thereto, related to educational facilities.

(5) "Educational facilities" shall include buildings, fixtures, and equipment necessary for the effective and efficient operation of the program of public education required by this article, which, without limiting the generality of the foregoing, shall include classrooms, libraries, rooms and space for physical education, space for fine arts, restrooms, specialized laboratories, cafeterias, media centers, building equipment, building fixtures, furnishings, related exterior facilities, landscaping and paving, and similar items which the State Board of Education may determine necessary. The following facilities are specifically excluded: swimming pools, tracks, stadiums, and other facilities or portions of facilities used primarily for athletic competition and the central and area administrative offices of local units of administration.

(6) "Educational facilities survey" is defined as a systematic study of present educational facilities and a five-year forecast of future needs.

(7) "Entitlement" refers to the maximum portion of the total need that may be funded in a given year.

(8) "Full-time equivalent student count" is defined as the average of the two full-time equivalent counts pursuant to subsection (d) of Code Section 20-2-160 for a school year.

(9) "Local funds" refers to funds available to local school systems from sources other than state and federal funds except any federal funds designed to replace local tax revenues.

(10) "Local school system's 1 percent local sales tax wealth" is defined as the funds in dollars generated or which could be generated during the year by a 1 percent sales tax.

(11) "Local wealth factor" is defined as the average of the property tax wealth factor and the sales tax wealth factor. The property tax wealth factor is determined by dividing the local school system's net equalized adjusted property tax digest per full-time equivalent student by the state-wide net equalized adjusted property tax digest per full-time equivalent student. The sales tax wealth factor is determined by dividing the local school system's 1 percent local sales tax wealth per full-time equivalent student by the state-wide 1 percent sales tax wealth per full-time equivalent student.

(12) "Net equalized adjusted property tax digest" is defined as the equalized adjusted property tax digest furnished pursuant to Code Section 48-5-274, reduced in accordance with paragraphs (1) and (2) of subsection (a) of Code Section 20-2-164.

(13) "Physical education facility" is defined as any facility which is designed for an instructional program in physical education and shall exclude any spectator stands, lobbies, public restrooms, concession areas, or space normally identified to serve only the interscholastic athletic program in which the school may participate.

(14) "Renovation" or "modernization" or both refers to construction projects which consist of the installation or replacement of major building components such as lighting, heating, air-conditioning, plumbing, roofing, electrical, electronic, or flooring systems; millwork; cabinet work and fixed equipment; energy retrofit packages; or room-size modifications within an existing facility, but excluding routine maintenance and repair items or operations.

(15) "Required local participation" is defined as the amount of funds which must be contributed by local school systems from local funds for each construction project.

(16) "Unhoused students" is defined as those students who are not housed in school facilities which are structurally sound with adequate space as defined by the state board.

(c) The State Board of Education shall adopt policies, guidelines, and standards, pursuant to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," that meet the requirements specified in this Code section. The state board's responsibilities shall include the following:

(1) To adopt policies, guidelines, and standards for the annual physical facility and real property inventory required of each local school system. This inventory shall include, but not be limited to: parcels of land; number of educational facilities; year of construction and design; size, number, and type of construction space; amount of instructional space in permanent and temporary buildings; designations for each instructional space in permanent and temporary buildings occupied by designated state approved instructional programs, federal programs, or local programs not required by the state; local property assessment for bond purposes; outstanding school bonds; and buildings and facilities not in use or rented or leased to individuals or other agencies of government, or used for other than instructional programs required by this article, each identified by its current use. Department of Education staff shall annually review, certify the accuracy of, and approve each local school system's inventory;

(2) To adopt policies, guidelines, and standards for the educational facilities survey required of local school systems. The educational facilities survey shall be initiated by written request of a local board of education. The request may suggest the number of teams and the individuals constituting such teams to participate in the survey. However, it shall be the responsibility of the Department of Education to constitute the makeup of the necessary teams. Said teams shall exclude local residents; employees of the local board of education, the servicing regional educational services agency, and other educational centers and agencies servicing the local board; and individuals deemed unacceptable by the local board. The state board shall establish and maintain qualification standards for participants of survey teams. Each educational facilities survey shall include, but not be limited to, an analysis of population growth and development patterns; assessment of existing instructional and support space; assessment of existing educational facilities; extent of obsolescence of facilities; and recommendations for improvements, expansion, modernization, safety, and energy retrofitting of existing educational facilities. The Department of Education staff shall review and certify as to the accuracy of each educational facilities survey. The state board shall approve or reject the recommendations of the survey team and shall establish appeal procedures for rejected surveys;

(3) To adopt policies, guidelines, and standards for educational facilities construction plans. Local school system facilities construction plans shall include, but not be limited to, a list of construction projects currently eligible for state capital outlay funds, if any; educational facilities projected for abandonment, if any; educational facilities projected as needed five years hence; proposed construction projects for modernization, renovation, and energy retrofitting; proposed construction projects for the purpose of consolidating small, inefficient educational facilities which are less than the minimum size specified in subsection (q) of this Code section; and other construction projects needed to house the instructional programs authorized by provisions of this article;

(4) To adopt uniform rules, regulations, policies, standards, and criteria respecting all location, construction, equipping, operating, maintenance, and use of educational facilities as may be reasonably necessary to assure effective, efficient, and economical operation of the schools and all phases of the public education program provided for under the provisions of this article. Such matters shall include, but not be limited to, the method, manner, type, and minimum specifications for construction and installation of fixtures and equipment in educational facilities; space requirements per student; number and size of classrooms; allowable construction costs based on current annual construction cost data maintained by the Department of Education; and other requirements necessary to ensure adequate, efficient, and economical educational facilities. The state board shall adopt policies or standards which shall allow renovation costs up to the amount of new construction of a replacement facility, provided that the renovated facility provides comparable instructional and supportive space and has an extended life comparable to that of a new facility. Except for satisfying the most recent life safety codes, facilities which are undergoing renovation, modernization, or additions shall otherwise meet requirements applicable to them prior to renovation, modernization, or additions, provided that such additions do not increase the student capacity of the facility substantially above the capacity for which it was designed;

(5) To develop a state-wide needs assessment for purposes of planning and developing policies, anticipating state-wide needs for educational facilities, and providing assistance to local school systems in developing educational facilities plans. The state-wide needs assessment shall be developed from, among other sources, vital statistics published by the Department of Public Health, census data published by the Bureau of the Census, local school system educational facilities and real property inventories, educational facilities surveys, full-time equivalent student projection research, and educational facilities construction plans; shall reflect circumstances where rapid population growth is caused by factors not reflected in full-time equivalent student projection research; and shall give priority to elementary school construction. In addition, the state board shall develop a consistent, systematic research approach to full-time equivalent student projections which will be used in the development of needs within each local unit. Projections shall not be confined to full-time equivalent resident students but shall be based on full-time equivalent student counts which include full-time equivalent nonresident students, whether or not such full-time equivalent nonresident students attend school pursuant to a contract between local school systems. The full-time equivalent projection shall be calculated in accordance with subsection (m) of this Code section. The survey team will use such projections in determining the improvements needed for the five-year planning period. The state board shall also develop schedules for allowable square footage and cost per square foot and review these schedules annually. The cost estimate for each recommended improvement included in the plan shall be based on these schedules. Any increase in cost or square footage for a project beyond that allowed by state board schedules for such projects shall be the responsibility of the local school system and shall not count toward present or future required local participation. The schedules for allowable square footage and cost per square foot shall be specified in regulations by the State Board of Education;

(6) To adopt policies, standards, and guidelines to ensure that the provisions of subsections (e), (f), (g), (h), (i), and (k.1) of this Code section relating to uses of state capital outlay funds, state and local share of costs, entitlements, allocation of capital outlay funds, advance funding for certain construction projects, and consolidation of schools across system lines are carried out;

(7) To review and approve proposed sites and all architectural and engineering drawings and specifications on construction projects for educational facilities to ensure compliance with state standards and requirements, and inspect and approve completed construction projects financed in whole or in part with state funds. The state board may designate selected local units of administration which have staff qualified for such purposes to act on behalf of the Department of Education in such inspections;

(8) To coordinate construction project reviews with the state fire marshal's office and the Department of Public Health;

(9) To provide procedures whereby local school systems may revise their educational facilities plans or the priority order of construction projects requested to reflect unforeseen changes in locally identifiable needs, which revisions shall be approved by the State Board of Education, providing that such revisions meet state and local building codes, fire marshal certification, architectural requirements, and minimum size requirements under subsection (q) of this Code section; and

(10) To adopt uniform rules, regulations, policies, standards, and criteria respecting all location, construction, equipping, operating, maintenance, and use of education facilities which are used as schools and that are historic landmarks and which are registered as historic landmarks with the National Register of Historic Places or the Georgia Register of Historic Places or are certified by the state historic preservation officer as eligible for such registration and the expenditure of capital outlay funds otherwise available to a school system for such purposes.

(d) In order to qualify for and receive state capital outlay funds in accordance with provisions of subsections (g) and (h) of this Code section, each local school system must meet the following conditions and requirements:

(1) Prepare and annually update the real property inventory in accordance with provisions of subsection (c) of this Code section;

(2) Complete a local educational facilities plan in accordance with provisions of subsection (c) of this Code section. Each proposed construction project shall be identified according to the purposes for capital outlay funds as provided in subsection (e) of this Code section. Each local school system shall specify the order of importance of all proposed construction projects, giving priority to elementary school construction projects. When two or more local school systems agree on the need for a consolidation project pursuant to subsection (e) of this Code section, the estimated construction cost shall be prorated to the participating local school systems and included with their identification of needs in accordance with the proportion of the number of students to be served from each local school system;

(3) Prepare and annually update the local educational facilities needs in accordance with provisions of subsection (c) of this Code section;

(4) Complete a comprehensive educational facilities survey at least once every five years in accordance with provisions of subsection (c) of this Code section in order to formulate plans for educational facilities to house adequately the instructional program authorized by this article. Prior to initiating the survey, the local school system must file a written request with the State Board of Education that a survey be done in its behalf and recommending the individuals who will conduct it. The cost of the survey shall be paid from local funds;

(5) Submit requests for capital outlay funds to the Department of Education;

(6) Submit descriptions of proposed educational facility sites and all architectural and engineering drawings and specifications for educational facilities to the Department of Education for review and approval in accordance with provisions of subsection (c) of this Code section;

(7) Revise the local educational facilities plan and priority order of requested construction projects in accordance with provisions of subsection (c) of this Code section;

(8) Provide required local participation; and

(9) The Bryan County and Laurens County school systems shall be considered sparsity systems under Code Section 20-2-292 due to barriers which divide each of the systems for the purpose of capital outlay funding. The State Board of Education shall not apply base size criteria or require other criteria under Code Section 20-2-292 to Bryan County and Laurens County when qualifying requested construction projects under this Code section.

(e) State capital outlay funds for educational facilities appropriated in accordance with provisions of this Code section shall be used for the following purposes:

(1) To provide construction projects needed because of increased student enrollment or to replace educational facilities which have been abandoned or destroyed by fire or natural disaster and which shall consist of new buildings and facilities on new sites or new additions to existing buildings and facilities, or relocation of existing educational facilities or portions thereof to different sites;

(2) To provide construction projects to renovate, modernize, or replace educational facilities in order to correct deficiencies which produce educationally obsolete, unsafe, inaccessible, energy inefficient, or unsanitary physical environments;

(3) To provide construction projects for new additions to existing educational facilities or relocation of existing educational facilities or portions thereof to different sites in order to house changes in the instructional program authorized and funded under provisions of this article or new educational facilities on new sites or new additions to existing ones as a result of internal population shifts or changes in attendance zones within the local school system;

(4) To provide construction projects to consolidate educational facilities which have fewer pupils than required for the minimum school population specified in subsection (q) of this Code section or which are too expensive to renovate or modernize due to obsolescence or location and which shall consist of new educational facilities on new sites, new additions to existing sites, or relocation of existing educational facilities or portions thereof to different sites;

(5) To provide construction projects to consolidate the total student populations in elementary, middle, or high schools across local school system lines. In such projects, there shall be no requirement to include a vocational wing as defined within the high school structure but neither shall such vocational wing be excluded for funding purposes;

(6) To reimburse local school systems for current principal payments on local indebtedness for state approved construction projects for educational facilities. No local school system may request funds for the purposes of this paragraph unless and until all construction projects identified in its construction plan for the purposes of paragraphs (1) through (5) of this subsection have been completed;

(7) To provide construction projects to renovate or modernize facilities which are historic landmarks and are registered as historic landmarks with the National Register of Historic Places or the Georgia Register of Historic Places or are certified by the state historic preservation officer as eligible for such registration in order to correct deficiencies which produce educationally obsolete, unsafe, inaccessible, energy inefficient, or unsanitary physical environments; provided, however, that local school boards shall be required to use the facility which is or is eligible to be a historic landmark as a public school. Notwithstanding any other provisions of this Code section and without regard to location or obsolescence, the state board shall allocate funds to renovate and modernize historic landmark facilities which meet the requirements of this paragraph in an amount which is the lesser of the cost of new construction to replace the historic landmark or the actual cost of such renovation and modernization; provided, however, that the renovated facility has an extended life comparable to that of a new facility; and provided, further, that the local school system shall provide the remaining necessary capital outlay funds to renovate the facility in accordance with all other requirements of this Code section. No lottery proceeds shall be appropriated from the Lottery for Education Account to fund any project or purpose authorized by this paragraph; and

(8) To provide construction projects that serve cooperative efforts between local school systems and postsecondary institutions.

(f) The state and each local school system shall provide capital outlay funds for educational facilities in accordance with this subsection as follows:

(1) The required local participation shall be no more than 20 percent nor less than 8 percent of the eligible project cost as determined by the local ability ratio. The local ability ratio is determined by multiplying the local wealth factor by 20 percent; and

(2) The state shall participate in no more than 25 percent of the cost of construction projects related to damage to educational facilities caused by fire or natural disaster.

(g) (1) In order to determine a reasonable total funding level for the purposes stated in subsection (e) of this Code section and to establish a fair and equitable distribution of funds to local school systems, the State Board of Education shall annually determine a level of authorization. Starting with fiscal year 2014 applications for funds and for each fiscal year thereafter, the new authorization level may equal zero but shall not exceed $300 million, adjusted annually to reflect the changes in the current annual construction cost data maintained by the Department of Education pursuant to paragraph (4) of subsection (c) of this Code section. For purposes of deliberations with the Governor and the General Assembly regarding the amount of state funds to be appropriated, calculations shall be made for at least three levels below the $300 million maximum authorization, adjusted as specified in this paragraph.

(2) In setting the annual authorization level under this subsection, the state board shall consider any previously authorized but unfunded amounts together with the total estimate of funds needed for school facilities in the state. Such total state facilities needs pursuant to this subsection shall be equal to the total facility improvement needs included in the most recent five-year educational facilities plan which has been reviewed by a survey team and approved by the state board. Such needs shall annually be adjusted downward for projects financed by either state or local funds and shall annually be adjusted upward or downward to reflect changes in the full-time equivalent student counts but shall not be otherwise adjusted upward except upon approval of a new or revised five-year plan pursuant to subsections (c) and (d) of this Code section.

(3) Each local school system shall be entitled to a portion of the total authorization set by the state board annually under this subsection based on the ratio of that local school system's needs as determined pursuant to paragraph (2) of this subsection to the total of all local school systems' needs. In addition to the annual entitlement, the local school system is eligible to receive any entitlement accrued from previous years for which state funds have not yet been received. Any change in the method of determining entitlements in subsequent years shall in no way affect the amount of previously accrued entitlements.

(4) In order to determine the amount of state funds to be requested for a given fiscal year under this subsection, total new and accrued entitlements must be compared to the state portion of the current cost estimates of the projects approved in the educational facilities plan in priority order. Such comparison shall be made for each of the incremental entitlement levels required in paragraph (1) of this subsection. In the event that projects requested for funding exceed the total state entitlements and required local participation, local school systems may elect to contribute additional local funding.

(5) The final level of entitlements actually authorized by the state board for a fiscal year shall be that level which is consistent with the Appropriations Act for that year.

(6) The entitlements earned by a local school system as of June 30, 2012, pursuant to former subsection (j) of this Code section as it existed on such date shall be combined with any entitlements of such local school system earned pursuant to this subsection.

(h) A local school system may receive state capital outlay funds for one construction project under the advance funding category to meet educational facilities needs due to the following:

(1) Extraordinary growth of student population in excess of the capacity of existing facilities;

(2) Destruction of or damage to educational facilities by fire or natural disaster, limited by the provisions of paragraph (2) of subsection (f) of this Code section;

(3) Replacement of educational facilities which have been certified as hazards to health or safety;

(4) Projects, in priority order, which would otherwise require more than five years of the combined annual entitlement and required local participation amounts, estimated in accordance with the total entitlement intended for authorization by the State Board of Education; and

(5) Projects for consolidation of schools across local school system lines which have costs that exceed the combined annual entitlements of the participating local school systems. Such projects shall meet, with the exception of paragraph (2) of this subsection, the following conditions to qualify for advance funding:

(A) The local school systems have specifically requested funding under this subsection prior to submission of the annual budget request for the state board to the General Assembly;

(B) Annual entitlements accrued under subsection (g) of this Code section have offset any advance funding previously granted, except that no more than five years of combined entitlements of the participating local school systems shall be required to offset advance funding for consolidation projects pursuant to paragraph (5) of subsection (e) of this Code section;

(C) The projects to be funded are not in addition to projects funded for local school systems under the provisions of subsection (g) of this Code section in a given year; and

(D) The required local participation and all other procedural requirements of this Code section are met.

(i) Local school systems may receive capital outlay funds for construction projects to consolidate or reorganize schools under an advance funding category; provided, however, that each construction project meets the following conditions:

(1) A school size and organizational study has been completed by the Department of Education;

(2) The local school system has adopted a comprehensive plan to reorganize so that each school within the system funded under this subsection shall meet or exceed the minimum sizes specified in subsection (q) of this Code section or contain all the students within the local school system for the respective school level; provided, however, that nothing contained in this subsection shall be construed so as to require an existing school to change its current grade configuration;

(3) The local facilities plan to implement this reorganization or consolidation of schools has been approved by a comprehensive survey team and the State Board of Education;

(4) The project proposed for advance funding must be accomplished in order for the reorganization or consolidation to be implemented; provided, however, that the proposed project may include renovation and modification of existing facilities, as well as additions to existing facilities and construction of new facilities if the reorganization or consolidation cannot be implemented until these activities have been completed;

(5) The combined project total would otherwise require more than five years of the combined annual entitlement and required local participation, with said combined annual entitlement and required local participation amount estimated in accordance with the total entitlement intended for authorization by the state board;

(6) A schedule for funding the activities required to effect the reorganization or consolidation has been developed as a part of the organizational study, incorporated into the local facilities plan, and approved by the local board of education and the state board, and the funding for those activities required to effect the reorganization or consolidation will be scheduled over a one to five-year period;

(7) The project to be funded is not in addition to projects funded for a given local school system under the provisions of subsection (g) of this Code section for the fiscal year in which it is to be funded; and

(8) The required local participation and all other procedural requirements of this Code section are met.

(j) Reserved.

(k) The State Board of Education shall request separate appropriations for each of the following categories:

(1) Regular entitlements pursuant to subsection (g) of this Code section;

(2) Regular advance funding projects pursuant to paragraphs (1) through (4) of subsection (h) of this Code section;

(3) Construction projects resulting from the consolidation of schools across local school system lines pursuant to paragraph (5) of subsection (h) of this Code section;

(4) Construction projects resulting from merger of local school systems pursuant to subsection (a) of Code Section 20-2-291; and

(5) Advance funding projects for consolidation or reorganization of schools pursuant to subsection (i) of this Code section.

(k.1) Prior to a local board of education's decision becoming effective to close any existing school where such closing results in the transporting of students from the school to be closed to any new or existing school or schools even though no additional capital funding is required as a result of the assignment thereto of those students from any school to be so closed, the local board of education shall conduct the following:

(1) The board of education must schedule and hold two public hearings and provide an opportunity for full discussion of the local board of education's proposal to close such school or schools;

(2) The public hearings shall be advertised in a local newspaper of general circulation which shall be the same newspaper in which other legal announcements of the board of education are advertised and shall include, but not be limited to:

(A) Identification of each school to be closed and location of each new or existing school to which the students in the school or schools to be closed will be reassigned;

(B) Proposed size of each new school in terms of number of students and grade configuration;

(C) Proposed expansion of existing schools designed to accommodate students being reassigned from the school or schools to be closed;

(D) Total cost, including breakdown for state and local shares, for school construction projects required to house students being reassigned from the school or schools to be closed. Local costs shall include identifying proposed sources of funds, whether from bond referendum proceeds or other sources; and

(E) Plans for use or disposal of closed school property; and

(3) The board of education shall request formal, written comments or suggestions regarding the system's organizational pattern or school sizes and shall allow appropriate discussion during the public hearings.

(l) In the event the General Assembly is unable to appropriate the funds needed for a fiscal year to finance the total request of the State Board of Education under this Code section, the following priorities shall apply to the funds appropriated:

(1) Facility projects requested pursuant to subsection (g) of this Code section;

(2) Reserved;

(3) Facility projects requested pursuant to paragraphs (1) through (4) of subsection (h) of this Code section, subject to the following subpriorities:

(A) Facility projects needed to address extraordinary growth;

(B) Facility projects resulting from destruction or damage caused by fire or natural disaster;

(C) Facility projects needed to address hazards to health or safety; and

(D) Facility projects needed for unhoused students;

(4) Facility projects needed to effectuate local school system mergers pursuant to subsection (a) of Code Section 20-2-291;

(5) Facility projects requested pursuant to paragraph (4) of subsection (h) of this Code section, subject to the following subpriorities:

(A) Students housed in substandard or obsolete facilities;

(B) Facility projects designed to consolidate schools smaller than the minimum sizes specified in subsection (q) of this Code section; and

(C) Facility projects designed to meet state board requirements or for modernization;

(6) Facility projects needed to develop schools which will serve students across local school system lines pursuant to subsection (b) of Code Section 20-2-291; and

(7) Facility projects requested pursuant to subsection (i) of this Code section, subject to the same order of subpriorities specified in paragraphs (3) and (5) of this subsection.

(m) The State Board of Education shall implement a computerized student projection program for each school system in Georgia as a component of the state-wide comprehensive educational information system. The program shall be used in this subsection to forecast facility needs in each system by projecting full-time equivalent student counts for each grade level and shall be written in the educational facilities survey. The projection program methodology at least must correlate live-birth data to full-time equivalent student counts and project full-time equivalent student counts for each of the grades, including kindergarten, for each of the next five years using cohort survival.

(n) The State Board of Education shall request funds for capital outlay purposes as defined in subsections (a) through (i) of this Code section for each school system and project, giving priority to elementary school construction projects where practicable. For each project, the state board shall present to the Appropriations Committees of the House of Representatives and the Senate, the House Education Committee, and the Senate Education and Youth Committee by object of expenditure all costs contributing to the construction project. This itemization shall include, but not be limited to, architectural fees, new construction, modification, and renovation costs for the project. Itemization for additions, modifications, and renovations shall include type of classrooms by purpose, estimated square footages, and costs for hallways, restrooms, administrative offices, lunchrooms, and media centers. Costs for new facilities shall be budgeted by the current construction cost times the total square footage required.

(o) Reserved.

(p) Reserved.

(q) Construction projects which are identified by the local board pursuant to subsections (c) and (d) of this Code section and which contain a projected full-time equivalent student count of more than 200 students in an elementary school, 400 students in a middle school, and 500 students in a high school, as defined in subsection (c) of Code Section 20-2-291, or which contain all the students within the local school system for such respective school level shall be eligible to receive full capital outlay funding under the conditions specified in subsections (g), (h), and (i) of this Code section; provided, however, that nothing contained in this subsection shall be construed so as to require an existing school to change its current grade configuration.

(r) Reserved.

(s) (1) An appropriation for public school outlay for any one fiscal year that is in addition to the annual fiscal year appropriation for school capital outlay will be deemed a "special appropriation for school capital outlay" for purposes of this subsection when:

(A) The appropriation is to the Georgia State Financing and Investment Commission; and

(B) The Office of Planning and Budget confirms that a separate and substantial appropriation for public school capital outlay has been made during the same fiscal year to the board and Department of Education under another subsection of this Code section.

(2) The State Board of Education shall promulgate rules, policies, standards, and guidelines for the disbursement and application of any special appropriation for school capital outlay and these rules, policies, standards, and guidelines shall be utilized by the commission in making disbursements and overseeing applications of said special appropriation. The state board may provide for disbursement for any capital outlay purpose permitted by this Code section, unless purposes are stated more narrowly by the special appropriation, and may provide for amendments to facilities plans for the limited purpose of this paragraph. The board may set priorities among the permitted purposes and may require each school system to apply its portion first to such priorities.

(3) Each local school system shall be entitled to its portion of a special appropriation for school capital outlay based on the ratio of that system's needs to the total state-wide need. The state board will provide for the determination of need as provided in this subsection and as otherwise provided in this Code section. No need will be authorized which is not a permitted capital outlay purpose under this Code section.

(4) In providing for disbursement, the state board will determine whether:

(A) To require local participation in capital expenditures funded by the special appropriation for school capital outlay. No local participation will be required which exceeds that otherwise required by this Code section; and

(B) To allow a special appropriation for school capital outlay to be applied to reimbursement of current principal payments on local indebtedness.

In making its determination, the board will consider the efficient and economical use of the special appropriation for school capital outlay and local revenues.

(5) In providing for disbursement and application of a special appropriation for school capital outlay, the state board and the Georgia State Financing and Investment Commission will not be subject to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(t) In the event of destruction or damage to an educational facility caused by fire or natural disaster, if a local school system has insufficient funds to meet its required local participation, the school system may submit a request to the Department of Education for State Board of Education approval to redirect bond proceeds from a project which has not been started or in which a school system has not yet requested the full reimbursement. Such request to redirect shall be submitted by the board to the Georgia State Financing and Investment Commission and the Office of Planning and Budget for approval. If such request is approved, the local school system shall apply for an equivalent amount of funds in the following year to replace the funds advanced to it pursuant to this subsection.



§ 20-2-261. Common minimum facility requirements

(a) The State Board of Education shall establish common minimum facility requirements which each public school facility must meet in order to be certified for use in any component of the educational or recreational program of that school. Such minimum requirements shall include those provisions of law or state board policy on matters that relate to fire and physical safety; sanitation and health, including temperature and ventilation; minimum space, size, and configuration for the various components of the instructional program; and construction stability, quality, and suitability for intended uses. Such minimum requirements shall not prohibit wood construction that is otherwise in compliance with state minimum standard codes as they existed on January 1, 2014. As used in this subsection, the term "state minimum standard codes" shall have the same meaning as in paragraph (9) of Code Section 8-2-20.

(b) The State Board of Education shall adopt policies and procedures to ensure that each school facility meets minimum standards as determined by state board policy.

(c) A proposed plan of action which includes a list and description of each deficiency and time limits within which such deficiencies are to be corrected must be submitted to the State Board of Education for review and approval. Further, the state board shall have the authority, in accordance with Code Section 20-2-243, to withhold all or part of the state funds in support of this part from any local unit of administration refusing or failing to implement the plan of action for deficiency remediation approved by the state board.

(d) A local board of education shall be exempt from county and municipal assessments and fees for county and municipal building permits and inspections and exempt from county and municipal impact fees.



§ 20-2-262. Low-wealth capital outlay grants to local school systems; criteria for eligibility

(a) The General Assembly finds that many local school systems in Georgia have relatively weak local tax bases and are unable to raise revenues sufficient to meet their facility needs. The General Assembly further finds that even with current levels of state capital outlay support, these systems must wait for years before they can accumulate funds to initiate construction projects that are needed immediately. For some systems, the availability of the local option sales tax does not resolve their problem, because their commercial tax base is as meager as their property wealth. It is the intent of the General Assembly to provide for state capital outlay grants specifically targeted to low-wealth school systems, on a short-term basis, in order to help such systems initiate what they have been unable to accomplish with existing revenue sources.

(b) As used in this Code section, the term:

(1) "Equivalent millage" means, for a local school system that is eligible to receive local option sales tax proceeds for maintenance and operation purposes, the combination of property tax revenues and sales tax revenues representing the amount that would be generated by a designated rate of mills.

(2) "Full-time equivalent student count" shall have the same meaning as provided in Code Section 20-2-260.

(c) The State Board of Education shall provide eligible local school systems with low-wealth capital outlay grants as provided for in this Code section, subject to appropriation by the General Assembly. Such grants shall provide sufficient funds to cover 92 percent of the state eligible cost of the local school system's first priority project in the five-year facilities plan, as contained in the system's most recently approved local facilities plan. In addition, for each mill over 12 mills levied by the local school system or over an equivalent millage of 12 mills, the state board will authorize an additional 1 percent of the state eligible cost of the local school system's first priority project in the five-year facilities plan, as contained in the system's most recently approved local facilities plan, up to a maximum of 8 additional mills.

(d) Local school systems which meet the following criteria shall be eligible for a low-wealth capital outlay grant:

(1) (A) (i) The amount of sales tax revenues per unit in the full-time equivalent student count of the local school system is ranked in the bottom 25 percent of local school systems for sales tax revenues per unit in the full-time equivalent student count; and

(ii) The value of property per unit in the full-time equivalent student count of the local school system is ranked in the bottom 25 percent of local school systems for value of property per unit in the full-time equivalent student count; or

(B) For local school systems in which the amount of special purpose local option sales tax revenues is ranked in the bottom 25 percent of local school systems receiving such sales tax revenues, such systems may submit a request to the department for consideration; provided, however, that the local school system shall be required to commit the equivalent of five years of such revenues for the project. The department shall consider factors such as the high cost of a project, the local school system's ability to manage the project on its own, and the needs of the local school system, in determining whether to approve a project pursuant to this subparagraph;

(2) The local school system's millage rate for maintenance and operation is at least 12 mills or an equivalent millage thereof;

(3) A special purpose local option sales tax is in effect in the local school district or the local school system has in place a millage rate for debt service on bonds, or both; and

(4) The local school system uses prototypical specifications as defined by the State Board of Education for the project.

(e) No local school system qualifying for a low-wealth project pursuant to this Code section shall have a required local contribution, as determined pursuant to subsection (c) of this Code section, that is greater than the revenue generated by the applicable special purpose local option sales tax revenue over its five-year period. In the event that the sum of such required local contribution and the low-wealth capital outlay grant determined pursuant to subsection (c) of this Code section is less than the state eligible cost of the project, the state shall provide funds to make up the difference; provided, however, that the local school system shall repay the state such difference through future earned regular entitlements.



§ 20-2-263. Grant program to incentivize adoption of digital learning; rules and regulations

(a) The State Board of Education is authorized to establish a grant program to incentivize the adoption of digital learning using high speed internet connections across Georgia schools. The grant program shall include funding, subject to appropriations by the General Assembly, for grants to local boards of education for the purchase of technology capital, including, but not limited to, desktop computers, network equipment, wireless equipment, tablet computers, laptop computers, and any other technology devices or equipment that advances student learning.

(b) The state board is authorized to develop rules and regulations to implement the grant program, including requiring local school systems to commit to expanding and paying for high speed bandwidth for five years and a plan of use of the bandwidth in each school for instructional purposes, requiring each local school system to demonstrate that it has a technology plan that incorporates the use of new technology into student learning and includes a component for professional development for staff, and requiring local matching funds from local school systems to demonstrate long-term sustainability. The grant program criteria may take into account the financial need and lack of existing bandwidth of a local school system and any previous grants received by the local board of education pursuant to this Code section and may provide for waiver of the matching funds requirement for local school systems that demonstrate financial need.






Part 11 - Regional Educational Service Agencies

§ 20-2-270. Establishment of state-wide network

(a) The State Board of Education shall establish a state-wide network of regional educational service agencies for the purposes of: providing shared services designed to improve the effectiveness of educational programs and services to local school systems; providing instructional programs directly to selected public school students in the state; and providing Georgia Learning Resources System services. The regional educational service agencies established by the state board may legally be referred to as "RESA" or "RESA's."

(b) The State Board of Education shall establish the service area of each regional educational service agency as a geographically defined area of the state. All local school systems, Technical College System of Georgia facilities and institutions, and University System of Georgia facilities and institutions that are located in the designated geographical area shall be members of that regional educational service agency.

(c) Every state supported postsecondary institution shall be an active member of a regional educational service agency.

(d) Each regional educational service agency and its employees shall be subject to or exempt from taxation in the same manner as are school systems and school system employees.

(e) All employees and volunteers of a regional educational service agency shall be immune from liability to the same extent as are employees and volunteers of a school system.

(f) Regional educational service agencies are not state agencies but shall be considered local units of administration for purposes of this chapter.



§ 20-2-270.1. Services provided by regional educational service agency; Georgia Learning Resources System; Psychoeducational Network

(a) Each regional educational service agency shall provide the following shared services to member local school systems:

(1) Identifying or conducting research related to educational improvements and in planning for the implementation of such improvements;

(2) Developing and implementing staff development programs with an emphasis on improving student achievement and school accountability;

(3) Developing and implementing curricula and instruction of the highest quality possible, including implementing the uniformly sequenced content standards adopted by the state board;

(4) Developing and implementing academic assessment and evaluation programs;

(5) Identifying and utilizing electronic technology, including computers, in an effort to improve the quality of classroom instruction as well as classroom, school, and school system management;

(6) Developing programs, resource materials, and staff development services relating to instruction on alcohol and drug abuse; and

(7) Assistance in the development and implementation of a state-wide mentoring program.

The shared services may also include assistance designed to address documented local needs pursuant to subsection (d) of Code Section 20-2-272.

(b) The state board shall make the service areas for the Georgia Learning Resources System congruous with the service areas for the RESA's. The RESA's are designated as the fiscal agents for the agency of the Georgia Learning Resources System or a local board of education as identified by the State Board of Education through an annual contract to serve as fiscal agent for the Georgia Learning Resources System. All member local school systems shall be provided the services of the Georgia Learning Resources System.

(c) The Psychoeducational Network for severely emotionally disturbed students shall be continued in effect. The service areas of units of the Psychoeducational Network for severely emotionally disturbed students in place on January 1, 1995, shall be continued in effect. The fiscal agent for each service area shall be as in effect on January 1, 1995, unless changed as provided in this subsection. Upon the request of a majority of the local school superintendents of the local school systems within a service area, representatives of each of the local school systems in the respective service area shall vote in the manner and at the time prescribed by the state board to determine if one of the local school systems or the regional educational service agency serving the respective service area shall serve as the fiscal agent for the respective unit of the Psychoeducational Network for the ensuing fiscal year. In the event this vote results in a change in the fiscal agent for the respective unit, the new fiscal agent shall continue in this capacity for a minimum of three fiscal years. In the event a regional educational service agency is designated as the fiscal agent for a service area, all member local school systems shall be provided the services of the Psychoeducational Network.

(d) A regional educational service agency shall be authorized to sell or provide at reasonable costs goods to private schools located in this state.



§ 20-2-271. Development of regional improvement plan; introduction of core services; instructional care teams; establishment of alternative methods of teacher certification

(a) Each regional educational service agency shall annually develop and submit to the Department of Education for approval, with a copy to the Education Coordinating Council, a regional plan for improvement of educational efficiency and cost effectiveness of its member institutions. Each plan must include the purposes and description of the services the regional educational service agency will provide to schools identified as low-performing based on the indicators adopted under Code Section 20-14-33 and to other schools.

(b) By July 1, 2002, each regional educational service agency shall introduce and provide core services for member local school systems and schools and provide core services for purchase by local school systems and schools which are not members of that regional educational service agency. These core services shall include the following:

(1) Training and assistance in teaching each subject area assessed under Code Section 20-2-281;

(2) Assistance specifically designed for any school that is rated academically failing under Code Section 20-14-33;

(3) Training and assistance to teachers, administrators, members of local boards of education, and members of local school councils on school-based decision making and control; and

(4) Assistance in complying with applicable state laws and rules of the State Board of Education and the Education Coordinating Council.

Nothing in this Code section shall be construed to limit the freedom of a school system or school to purchase or refuse to purchase any core service from any regional educational service agency in this state.

(c) As part of the assistance provided by a regional educational service agency under this Code section, each regional educational service agency shall provide for the establishment of instructional care teams. Upon determining that a school under its management and control is consistently underperforming or is otherwise educationally deficient, a local board of education may request through a regional educational service agency the appointment of an instructional care team for that school. The instructional care team shall consist of such number of persons with such experience as a principal, teacher, or other education personnel so as to best address the needs of the school. Such instructional care team shall conduct an investigation into such aspects of instruction at the school as requested by the local board, prepare a written evaluation of such aspects of the school, and make nonbinding recommendations to the local board regarding improvements at the school. Such investigations, evaluations, and recommendations shall focus on, but not be limited to, instruction in mathematics, science, reading and other English courses, and social studies. Instructional care teams may also provide long-term and short-term follow-up assistance, such as but not limited to instruction, instructional assistance, and professional and staff development. Each regional educational service agency shall develop a registry or listing of potential instructional care team members, together with their areas of expertise, who may be available to member or nonmember local school systems for service on instructional care teams. Each regional educational service agency shall promulgate rules and regulations for the purchase of the services of an instructional care team, provided that nothing in this Code section shall prevent regional educational service agencies from entering into cooperative arrangements for the mutual exchange of such services. Subject to appropriation by the General Assembly, regional educational service agencies may be provided grants for the purpose of facilitating the development and implementation of instructional care teams.

(d) Each regional educational service agency may provide any additional service and any assistance to its member systems, as determined by the board of control. Each regional educational service agency may offer any service and form of assistance provided for in this Code section for purchase by any local school system or school in this state.

(e) Pursuant to rules and regulations developed by the Professional Standards Commission, each regional educational service agency shall develop programs for nontraditional alternative routes to state teacher certification as an alternative to traditional educator preparation, with special consideration provided to critical field shortages in its regional teaching work force.

(f) Each regional educational service agency may acquire, lease, purchase, lease purchase, or dispose of real or personal property and may incur debts for those purposes, subject to the approval of such agency's board of control. Such property shall be held in the name of the regional educational service agency.



§ 20-2-272. Agency board of control; membership; powers and duties; planning boards

(a) Each regional educational service agency shall be governed by a board of control. On and after July 1, 2000, the school superintendent of each member school system, the president or highest administrator of each member postsecondary institution, and a local public or regional library director appointed by the director of the Office of Public Library Services of the Board of Regents of the University System of Georgia shall serve as the board of control.

(b) All laws and the policies and regulations of the State Board of Education applicable to local school systems and local boards of education shall be applicable, when appropriate, to the regional educational service agencies and their boards of control unless explicitly stated otherwise in this part. No board of control shall levy or collect any taxes. No board of control shall expend or contract to expend any funds beyond the amount of funds that the board of control is legally authorized to receive and will, in fact, receive, except as otherwise provided in this part. Each board of control shall submit an annual report and an annual budget to the state board, in the manner prescribed by the state board, for review and approval.

(c) The State Board of Education shall be responsible for assuring that the activities of each regional educational service agency and its board of control established under this part conform to both the Constitution and laws of Georgia, as well as the policies and regulations of the state board.

(d) Boards of control shall determine the assistance needed by local school systems in the area served by each regional educational service agency, establish priorities from those needs, and allocate resources accordingly. Boards of control shall annually review the effectiveness and efficiency of such agencies. Boards of control shall determine the procedures and activities by which each regional educational service agency achieves locally established objectives and shall establish job descriptions, personnel qualifications, and work schedules consistent with locally established priorities and objectives.

(e) In the event the State Board of Education adopts a policy to reorganize the service areas of regional educational service agencies pursuant to Code Section 20-2-270 effective July 1 of a fiscal year, members of boards of control during the preceding fiscal year shall constitute planning boards for the respective service areas to be established the ensuing July 1. Each planning board shall have the authority to establish the location or locations of the office or offices of its regional educational service agency effective the ensuing July 1, to issue contracts with a director and other agency staff to be employed effective the ensuing fiscal year, to assess the needs of all potential member local school systems, to prepare operational plans and budgets for the ensuing fiscal year, to establish the manner by which the local share of the budget will be assessed to potential member local school systems, and to make any other such decisions that the state board deems necessary for an orderly transition of service areas for regional educational service agencies. Such decisions shall be adopted by these planning boards prior to December 15 of the fiscal year preceding the effective date for reorganization of the service areas. Any such planning board shall be authorized to amend, prior to April 15 of that fiscal year, any such decisions which are necessary as the result of the actions of the General Assembly during its regular session during that fiscal year.



§ 20-2-273. Agency directors and staff

(a) Each board of control shall appoint and contract with a director who shall be the executive officer of the regional educational service agency. The director shall be responsible for the administration of programs and services approved by the board of control, including the Georgia Learning Resources System, except for those under contract with a local board of education serving as fiscal agents for the Georgia Learning Resources System.

(b) The regional educational service agency staff shall consist of those individuals authorized by the board of control to provide the instructional and support services prescribed in this part.



§ 20-2-274. Uniform state-wide needs program and documented local needs program grants

(a) The state board shall be authorized to provide each regional educational service agency with a uniform state-wide needs program grant and a documented local needs program grant, subject to appropriation by the General Assembly. The uniform state-wide needs program grant shall consist of two components: the same fixed amount for each regional educational service agency; and an amount which reflects the number of local school systems, the number of schools, the number of students, and the number of square miles contained collectively within its member local school systems. Each regional educational service agency shall be required to match the uniform state-wide needs program grant with an amount of funds equal to one-fourth of this grant. The uniform state-wide needs grant and its matching local funds shall be used to finance the basic administrative overhead of the regional educational service agencies and to provide the areas of assistance specified in Code Sections 20-2-270.1 and 20-2-271. The amount of funds granted to each regional educational service agency for the documented local needs program grant shall depend upon the proportion that the number of local school systems, number of schools, number of students, and number of square miles contained collectively within its member local school systems are of these respective factors state wide, as well as the adopted operational plan and the budget designed to address documented needs for assistance to member local school systems. Each regional educational service agency shall be required to match the documented local needs program grant with an amount of funds equal to two-thirds of that grant. The state board shall provide grants to regional educational service agencies for Georgia Learning Resources Systems or to a local school system contracted to be a fiscal agent for a Georgia Learning Resources System. Each board of control shall be authorized to adopt the manner by which each member local school system shall be assessed its share of the uniform state-wide needs program and the documented local needs program; provided, however, that member local school systems shall not be allowed to use funds received under the provisions of this article for this purpose. The state board shall grant the regional educational service agency the funds needed to provide services to all local school systems in the service area of the Georgia Learning Resources System designated as the fiscal agent or to any local school system contracted to serve as the fiscal agent for a Georgia Learning Resource System as well as the grants authorized previously by this subsection. All other financing will be based on contracts to supply service programs to member local school systems. The funds for these programs, upon a contract approval basis, may be derived from local, state, federal, or private sources.

(b) A regional educational service agency may not receive directly from the State Board of Education any state funds originally intended for or directed to a local school system by this article; provided, however, that, upon the official request of a local school system, the state board may send directly to a regional educational service agency any funds allocated to a local school system. All grants from the state along with the contributions from member local school systems and funds from other sources shall be budgeted by the board of control other than those designated to local systems designated as fiscal agents for a Georgia Learning Resource System through contract with the State Board of Education.






Part 12 - Effectiveness of Educational Programs

§ 20-2-280. Long-term strategic plans

Reserved. Repealed by Ga. L. 2000, p. 618, § 50, effective July 1, 2000.



§ 20-2-281. Student assessments

(a) The State Board of Education shall adopt a student assessment program consisting of instruments, procedures, and policies necessary to implement the program and shall fund all costs of providing and scoring such instruments, subject to appropriation by the General Assembly. The student assessment program shall include a comprehensive summative assessment program for grades three through 12. In addition, each local school system shall administer, with state funding, a research based formative assessment with a summative component that is tied to performance indicators in English, language arts/reading, and mathematics in grades one and two, subject to available appropriations. Each local school system may elect to administer, with state funding, nationally norm-referenced instruments in reading, mathematics, science, or social studies in grade three, four, or five and in grade six, seven, or eight, subject to available appropriations, with assistance to such school systems by the State Board of Education with regard to administration guidance, scoring, and reporting of such instruments. Further, the State Board of Education shall adopt a school readiness assessment for students entering first grade and shall administer such assessment pursuant to paragraph (2) of subsection (b) of Code Section 20-2-151. Each local school system is strongly encouraged to develop and implement a program of multiple formative assessments in reading and mathematics for kindergarten through fifth grade to ensure that students entering sixth grade are on track to meet grade-level expectations, including mastery in reading by the end of third grade to prepare for the infusion of literacy in subsequent grades and mastery in basic mathematics skills by the end of fifth grade and in accordance with the local school system's five-year strategic plan, performance indicators, and, if applicable, flexibility contract or other agreement with the State Board of Education for local school systems that are not under a flexibility contract. The State Board of Education shall periodically review, revise, and upgrade the content standards. Following the adoption of such content standards, the State Board of Education shall contract for development of end-of-grade assessments to measure the content standards. As part of the comprehensive summative assessment program, end-of-grade assessments in English, language arts/reading, and mathematics shall be administered annually to students in grades three through eight, and such tests in science and social studies shall be administered annually to students in grades five and eight. These tests shall contain features that allow for comparability to other states with whom establishing such comparison would be statistically sound; provided, however, that no such comparison shall be conducted which would relinquish any measure of control over assessments to any individual or entity outside the state. Further, as part of the comprehensive summative assessment program, the State Board of Education shall adopt and administer, through the Department of Education, end-of-course assessments for students in grades nine through 12 for all core subjects, as determined by the state board. Writing performance shall be assessed, at a minimum, for students in grades three, five, eight, and 11 and may be assessed for students in additional grade levels as designated by the State Board of Education. Such required writing performance assessment may be embedded within the assessments included in the comprehensive summative assessment program. Writing performance results shall be provided to students and their parents. If authorized by federal law, the Department of Education may establish a pilot program for local school systems that have an existing program of multiple formative assessments during the course of the academic year that result in a single summative score that is valid and reliable in measuring individual student achievement or growth and assessing individual student needs or deficiencies, to utilize such local assessments in place of end-of-grade or end-of-course assessments, if provided for in the terms of the local school system's flexibility contract. As used in this subsection, the term "flexibility contract" means a charter for a charter system or a charter school or a contract entered into with the State Board of Education for a strategic waivers school system.

(b) The nationally norm-referenced instruments provided for in subsection (a) of this Code section shall provide students and their parents with grade equivalencies and percentile ranks which result from the administration of such instruments. End-of-grade assessments shall provide for results that reflect student achievement at the individual student, classroom, school, system, state, and national levels. The State Board of Education shall participate in the National Assessment of Educational Progress (NAEP) and may participate in any other tests that will allow benchmarking this state's performance against national or international performance. The results of such testing shall be provided to the Governor, the General Assembly, and the State Board of Education and shall be reported to the citizens of Georgia. One of the components in the awarding of salary supplements as part of a pay for performance or related plan under this article may be assessments of student achievement.

(b.1) The State Board of Education shall notify local school systems and individual schools of the results of the assessment instruments administered under this Code section at the earliest possible date determined by the state board, but not later than the beginning of the subsequent school year. In the event the state board is unable to provide timely results in the first year of implementation of a substantially new assessment instrument, the provisions in paragraphs (2) and (3) of subsection (b) of Code Section 20-2-283 shall not apply.

(c) The State Board of Education shall have the authority to condition the awarding of a high school diploma to a student upon achievement of satisfactory scores on end-of course assessments and other instruments adopted and administered by the state board pursuant to subsection (a) of this Code section. The state board is authorized and directed to adopt regulations providing that any disabled child, as defined by the provisions of this article, shall be afforded opportunities to take any test adopted by the state board as a condition for the awarding of a high school diploma. Such regulations shall further provide for appropriate accommodations in the administration of such test. Such regulations shall further provide for the awarding of a special education diploma to any disabled student who is lawfully assigned to a special education program and who does not achieve a passing score on such test or who has not completed all of the requirements for a high school diploma but who has nevertheless completed his or her Individualized Education Program.

(d) (1) The State Board of Education shall develop or adopt alternate assessments to be administered to those students with significant cognitive disabilities, receiving special education services pursuant to Code Section 20-2-152, who cannot access the state adopted content standards without appropriate accommodations to those standards and for whom the assessment instruments adopted under subsection (a) of this Code section, even with allowable accommodations, would not provide an appropriate measure of student achievement, as determined by the student's Individualized Education Program team. Such alternate assessments shall be aligned with alternate academic achievement standards that have been adopted through a documented and validated standards-setting process, for students with the most significant cognitive disabilities, provided those standards are aligned with the state standards established pursuant to Code Section 20-2-140 and promote access to the general education curriculum, consistent with the federal Individuals with Disabilities Education Act. The State Board of Education shall ensure that any alternate assessments developed or adopted pursuant to this subsection are in compliance with applicable federal law, but do not impose requirements in excess of such federal law in a manner that unduly burdens a local school system or that does not benefit students with the most significant cognitive disabilities.

(2) A student's Individualized Education Program team shall determine appropriate participation in assessment and identify necessary accommodations in accordance with the federal Individuals with Disabilities Education Act and state board regulations.

(e) The State Board of Education is authorized to adopt rules, regulations, policies, and procedures regarding accommodations and the participation of limited-English-proficient students, as defined in Code Section 20-2-156, in the assessments described in this Code section.

(f) For those students with an Individualized Education Program, each such student's Individualized Education Program team shall identify necessary accommodations in accordance with the federal Individuals with Disabilities Education Act and state board regulations.

(g) Under rules adopted by the State Board of Education, the Department of Education shall, subject to appropriations by the General Assembly, release some or all of the questions and answers to each end-of-grade assessment and each end-of-course assessment administered under subsection (a) of this Code section after the last time such assessment is administered for a school year.

(h) The State Board of Education shall make all end-of-course assessments available for administration online and shall establish rules and regulations to maximize the number of students and school systems utilizing such online assessments.

(i) The Department of Education shall develop study guides for the end-of-grade assessments and end-of-course assessments administered pursuant to subsection (a) of this Code section. Each school system shall distribute the study guides to students who do not perform satisfactorily on one or more parts of an assessment instrument administered under this Code section and to the parents or guardians of such students.

(j) The State Board of Education shall adopt rules and regulations requiring the results of core subject end-of-course assessments to be included as a factor in a student's final grade in the core subject course for which the end-of-course assessment is given.

(k) In addition to the assessment instruments adopted by the State Board of Education and administered by the Department of Education, a local school system may adopt and administer criterion-referenced or norm-referenced assessment instruments, or both, at any grade level. Such locally adopted assessment instruments may not replace the state's adopted assessment instruments for purposes of state accountability programs. A local school system shall be responsible for all costs and expenses incurred for locally adopted assessment instruments. Students with Individualized Education Programs must be included in the locally adopted assessments or provided an alternate assessment in accordance with the federal Individuals with Disabilities Education Act.

(l) In adopting academic skills assessment instruments under this Code section, the State Board of Education or local school system shall ensure the security of the instruments in their preparation, administration, and scoring. Notwithstanding any other provision of law, meetings or portions of meetings held by the state board or a local board of education at which individual assessment instruments or assessment instrument items are discussed or adopted shall not be open to the public, and the assessment instruments or assessment instrument items shall be confidential.

(m) The results of individual student performance on academic skills assessment instruments administered under this Code section shall be confidential and may be released only in accordance with the federal Family Educational Rights and Privacy Act of 1974, 20 U.S.C. Section 1232g.

(n) Overall student performance data shall be disaggregated by ethnicity, sex, socioeconomic status, disability, language proficiency, grade level, subject area, school, system, and other categories determined by policies established by the Office of Student Achievement.

(o) Student performance data shall be made available to the public, with appropriate interpretations, by the State Board of Education, the Office of Student Achievement, and local school system. The information made available to the public shall not contain the names of individual students or teachers.

(p) Teachers in kindergarten through grade 12 shall be offered the opportunity to participate annually in a staff development program on the use of tests within the instructional program designed to improve students' academic achievement. This program shall instruct teachers on curriculum alignment related to tests, disaggregated student test data to identify student academic weaknesses by subtests, and other appropriate applications as determined by the State Board of Education.

(q) The State Board of Education shall consider the passage by a student of an industry certification examination or a state licensure examination which is approved by the State Board of Education or an ACCUPLACER score approved by the State Board of Education when considering whether to grant such student a variance or a waiver of one or more end-of-course assessments or other instruments required by the State Board of Education pursuant to subsection (c) of this Code section in order to obtain a Georgia high school diploma; provided, however, that the state board shall not grant a variance to a student unless the student has attempted and failed to pass the relevant end-of-course assessment or assessments at least four times.

(r) In order to maximize classroom instruction time, the State Board of Education shall study and adopt policies beginning with the 2017-2018 school year that will move the end-of-grade and end-of-course assessment testing windows as close to the end of the school year or semester as possible. The Department of Education shall prepare and submit a report to the House Committee on Education and the Senate Education and Youth Committee no later than December 31, 2016, regarding proposed policies and obstacles that prevent testing windows from being scheduled later in the school year or semester. Local school systems are strongly encouraged to administer any such state required assessments within the last week of the school system's midyear semester, for assessments administered at the end of a midyear semester, and within the last two weeks of the school year for the school system, for assessments administered at the end of the academic year.

(s) All assessments adopted or developed by the State Board of Education pursuant to this Code section shall be verified for reliability and validity by a nationally recognized, research based, third-party evaluator.



§ 20-2-281.1. Petition to obtain high school diploma; notice of petition option

(a) On and after March 30, 2015, students shall no longer be required to earn a passing score on the Georgia High School Graduation Test to earn a high school diploma.

(b) A person who is no longer enrolled in a Georgia public school and who previously failed to receive a high school diploma in this state or was denied graduation solely for failing to achieve a passing score on one or more portions of the Georgia High School Graduation Test or its predecessor or the Georgia High School Writing Test or its predecessor may petition the local board of education in which he or she was last enrolled to determine the student's eligibility to receive a high school diploma pursuant to this Code section based on the graduation requirements in effect when the student first entered ninth grade. Once the local board of education confers a diploma upon a student meeting such requirements, the local board shall transmit to the Georgia Department of Education in accordance with department procedures the number of diplomas awarded. The local board of education may date the high school diploma on the date the student graduated or the date the diploma was conferred. Students receiving diplomas pursuant to this Code section shall not be counted as graduates in the graduation rate calculations for affected schools and school systems, either retroactively or in current or future calculations. On or before January 31, 2020, the Georgia Department of Education shall report to the State Board of Education and the General Assembly the number of diplomas granted, by local school system, pursuant to this Code section.

(c) Each local school system shall annually advertise the provisions of this Code section, one time no later than January 15, 2016, one time no later than January 15, 2017, and one time no later than January 15, 2018. Such advertisement shall be made in a local newspaper of general circulation which shall be the same newspaper in which other legal announcements of the local board of education are advertised. At a minimum, such notice shall consist of two columns measuring at least ten inches in length and measuring at least four and one-half inches in combined width, and include:

(1) A headline printed in at least a 24 point boldface type;

(2) An explanation of who qualifies for the petitioning option;

(3) An explanation of the petition process;

(4) A contact name and phone number; and

(5) The deadline for submitting a petition.



§ 20-2-282. Georgia Academic Placement and Promotion Policy

(a) It is the policy of the State of Georgia that the placement or promotion of a student into a grade, class, or program should be based on an assessment of the academic achievement of the student and a determination of the education setting in which the student is most likely to receive the instruction and other services needed in order to succeed and progress to the next higher level of academic achievement.

(b) This policy as provided for in this Code section and Code Sections 20-2-283 through 20-2-285 shall be known as the "Georgia Academic Placement and Promotion Policy."



§ 20-2-283. Criteria; specific requirements for students in grades three, five, and eight; implementation

(a) No later than January 1, 2002, the State Board of Education shall adopt criteria for the development of a placement and promotion policy by each local board of education consistent with the Georgia Academic Placement and Promotion Policy.

(b) Such criteria as adopted by the State Board of Education shall require the following for students in grades three, five, and eight:

(1) No student shall be promoted, except as provided in this Code section, to:

(A) The fourth grade program to which the student would otherwise be assigned if the student does not achieve grade level as defined by the Office of Student Achievement in accordance with Code Section 20-14-31 on the third grade end-of-grade reading assessment developed in accordance with subsection (a) of Code Section 20-2-281 and meet the promotional standards and criteria established by the State Board of Education and by the local school board for the school that the student attends;

(B) The sixth grade program to which the student would otherwise be assigned if the student does not achieve grade level as defined by the Office of Student Achievement in accordance with Code Section 20-14-31 on the fifth grade end-of-grade mathematics assessment and fifth grade end-of-grade reading assessment developed in accordance with subsection (a) of Code Section 20-2-281 and meet the promotional standards and criteria established by the State Board of Education and by the local school board for the school that the student attends; or

(C) The ninth grade program to which the student would otherwise be assigned if the student does not achieve grade level as defined by the Office of Student Achievement in accordance with Code Section 20-14-31 on the eighth grade end-of-grade mathematics assessment and eighth grade end-of-grade reading assessment developed in accordance with subsection (a) of Code Section 20-2-281 and meet the promotional standards and criteria established by the State Board of Education and by the local school board for the school that the student attends;

(2) When a student does not perform at grade level on any end-of-grade assessment specified in paragraph (1) of this subsection then the following shall occur:

(A) The parent or guardian of the student shall be notified in writing by first-class mail by the school principal or such official's designee regarding the student's performance below grade level on the assessment instrument, the retest to be given the student, the accelerated, differentiated, or additional instruction program to which the student is assigned, and the possibility that the student might be retained at the same grade level for the next school year;

(B) The student shall be retested with an end-of-grade assessment or an alternative assessment instrument that is appropriate for the student's grade level as provided for by the State Board of Education and the local board of education; and

(C) The student shall be given an opportunity for accelerated, differentiated, or additional instruction in the applicable subject; and

(3) When a student does not perform at grade level on any end-of-grade assessment specified in paragraph (1) of this subsection and also does not perform at grade level on a second additional opportunity as provided for in paragraph (2) of this subsection then the following shall occur:

(A) The school principal or the principal's designee shall retain the student for the next school year except as otherwise provided in this subsection;

(B) The school principal or the principal's designee shall notify in writing by first-class mail the parent or guardian of the student and the teacher regarding the decision to retain the student. The notice shall describe the option of the parent, guardian, or teacher to appeal the decision to retain the student and shall further describe the composition and functions of the placement committee as provided for in this subsection, including the requirement that a decision to promote the student must be a unanimous decision of the committee;

(C) If the parent, guardian, or teacher appeals the decision to retain the student, then the school principal or designee shall establish a placement committee composed of the principal or the principal's designee, the student's parent or guardian, and the teacher of the subject of the assessment instrument on which the student failed to perform at grade level and shall notify in writing by first-class mail the parent or guardian of the time and place for convening the placement committee;

(D) The placement committee shall:

(i) Review the overall academic achievement of the student in light of the performance on the end-of-grade assessment and the standards and criteria as adopted by the local board of education and make a determination to promote or retain. A decision to promote must be a unanimous decision and must determine that if promoted and given accelerated, differentiated, or additional instruction during the next year, the student is likely to perform at grade level as defined by the Office of Student Achievement in accordance with Code Section 20-14-31 by the conclusion of the school year; and

(ii) Prescribe for the student, whether the student is retained or promoted, such accelerated, differentiated, or additional instruction as needed to perform at grade level by the conclusion of the subsequent school year, prescribe such additional assessments as may be appropriate in addition to assessments administered to other students at the grade level during the year, and provide for a plan of continuous assessment during the subsequent school year in order to monitor the progress of the student;

(E) For students receiving special education or related services, the Individualized Education Plan Committee shall serve as the placement committee; and

(F) The decision of the placement committee may be appealed only as provided for by the local board of education.

(c) This Code section does not preclude the retention by the school principal or the principal's designee of a student who performs satisfactorily on the end-of-grade assessments specified in paragraph (1) of subsection (b) of this Code section as provided for by the local board of education.

(d) This Code section does not create a property interest in promotion.

(e) The State Board of Education shall establish policies and procedures for implementation of this Code section.



§ 20-2-284. Criteria for local boards of education; model placement and promotion policy

(a) No later than July 1, 2003, each local board of education shall develop and adopt a placement and promotion policy in accordance with the criteria established by the State Board of Education as provided in Code Section 20-2-283 and consistent with the Georgia Academic Placement and Promotion Policy.

(b) Except for those end-of-grade assessments specified in Code Section 20-2-283, the placement and promotion policy as developed and adopted by each local board of education shall state how the end-of-grade assessments administered under Code Section 20-2-281 for grades one through eight will be weighted or otherwise utilized by the school principal or the principal's designee in determining the overall academic achievement of a student and an appropriate plan of accelerated, differentiated, or additional instruction, placement, promotion, or retention of a student.

(c) To assist each local board of education, the State Board of Education shall develop a model placement and promotion policy which may be utilized by a local board of education.



§ 20-2-285. Timetable for implementation of policy

The State Board of Education shall provide for a timetable of implementation of this Code section and the Georgia Academic Placement and Promotion Policy which shall include:

(1) The third grade beginning with the 2003-2004 school year;

(2) The fifth grade beginning with the 2004-2005 school year; and

(3) The eighth grade beginning with the 2005-2006 school year.



§ 20-2-285.1. Provisions applicable to third-grade criterion-referenced reading assessment students

Repealed by Ga. L. 2012, p. 358, § 22/HB 706, effective July 1, 2012.



§ 20-2-286. Georgia Closing the Achievement Gap Commission; creation; membership; vacancies; purpose; authority; compensation; termination

Repealed by Ga. L. 2008, p. 324, § 20/SB 455, effective May 12, 2008.






Part 13 - Organization of Schools and Systems

§ 20-2-290. Organization of schools; employment of school administrative managers

(a) The board of education of any local school system is authorized to organize or reorganize the schools and fix the grade levels to be taught at each school in its jurisdiction.

(b) The board of education of any local school system shall be authorized to employ school administrative managers in lieu of or in addition to assistant principals. Such school administrative managers shall not be required to be certificated by the Professional Standards Commission but shall have such qualifications as determined by the local board with a minimum requirement of a bachelor's degree or satisfactory business experience. The duties of school administrative managers shall be to oversee and manage the financial and business affairs of the school. The principal shall retain authority over the curriculum and instructional areas. The school administrative manager shall report directly to the principal. In the event that a local board considers hiring or utilizing school administrative managers pursuant to this subsection, it shall receive and give all due consideration to recommendations by the school council as to whether or not to utilize such position and as to selection of the manager. Existing employees of the local board shall be eligible to serve as school administrative managers if they meet other qualifications and requirements established by the local board for such position. For purposes of earning funds for such positions, school administrative managers shall be treated in all respects the same as assistant principals.



§ 20-2-291. Financing construction of facilities for voluntary consolidation

(a) In the event a local school system is voluntarily merged with one or more adjoining local school systems under the provisions of Code Section 20-2-60 or Code Sections 20-2-370 through 20-2-372, all local school systems which are party to such voluntary merger shall not be required to finance any portion of the costs for new construction or renovation of existing facilities qualified under Code Section 20-2-260 that are needed to effectuate the merger of the school systems, subject to appropriation by the General Assembly.

(b) In the event two or more local school systems voluntarily consolidate two or more elementary, middle, or high schools into a single school which meets or exceeds the minimum sizes specified in subsection (q) of Code Section 20-2-260 or 100 percent of the student population for the respective school level from all local school systems which are party to the consolidation will attend such school, all local school systems involved in such consolidation shall not be required to finance any portion of the costs of new construction or renovation of existing facilities qualified under Code Section 20-2-260 that are needed to effectuate such school consolidation.

(c) As used in this subsection, the term:

(1) Reserved.

(2) Reserved.

(3) Reserved.

(4) "Elementary school" is defined as a school which contains any grade below grade four and does not contain any grade above grade eight.

(5) "High school" is defined as a school which contains any grade above grade eight.

(6) "Middle school" is defined as a school which contains no grade below grade four and no grade above grade eight.

(7) Reserved.

(8) "School level" is defined as a grade range which is consistent with paragraph (4), (5), or (6) of this subsection.

In the event a local school system consolidates an elementary, a middle, or a high school which is smaller than the minimum size specified in subsection (q) of Code Section 20-2-260 for that respective school with one or more other schools of the same school level within the same local school system, resulting in the consolidated school or schools being at least as large as the minimum size specified in subsection (q) of Code Section 20-2-260 or containing all the students within the local school system for the respective school level: the local school system shall be required to finance one-half the costs that the local school system would otherwise be required to finance under the provisions of Code Section 20-2-260 for any new construction or any renovation of existing facilities needed to effectuate such consolidation of schools.

(d) All benefits to local school systems as provided under this Code section shall be conditioned upon the following:

(1) No student shall be expected or required to travel a greater time than the maximum travel time prescribed by the State Board of Education to attend a school unless the state board explicitly authorizes an exemption based upon the greater good for all students which will result from such local school system merger or school consolidation; and

(2) In the event of such local school system merger or school consolidation, all instructional facilities will be utilized for public educational purposes to the extent feasible and practical.

(e) All benefits to local school systems as provided under subsections (a) and (b) of this Code section shall be conditioned upon the following:

(1) The local boards of education which are potential parties to a merger of local school systems or a consolidation of schools have approved resolutions requesting the State Board of Education to conduct a feasibility study;

(2) The state board has conducted a feasibility study;

(3) The local boards of education which are to be parties to a merger of local school systems or a consolidation of a school or schools have approved the recommendations of the feasibility study;

(4) The voters of the affected local school systems, if appropriate, have approved the merger of the local school systems; and

(5) The state board has approved the recommendations of the feasibility study.



§ 20-2-292. Sparsity grants

(a) The State Board of Education shall provide sparsity grants to qualified local school systems beyond those funds to which they otherwise are entitled by the provisions of this article and other statutes, subject to appropriation by the General Assembly. To qualify for a sparsity grant, a local school system shall meet the following conditions:

(1) The local school system is unable to offer its students or a portion of its students educational programs and services comparable to those which are typically being offered to students in this state under provisions of this article with the funds provided for this purpose; and

(2) The inability to offer students comparable programs and services is attributable, at least in part, to the fact that the local school system has full-time equivalent counts less than base sizes specified pursuant to Code Section 20-2-181 or the affected school or schools have full-time equivalent counts less than the base sizes referenced pursuant to Code Section 20-2-181; and

(3) The state board has found, based upon a study it has completed within the past five years, that merger of local school systems or the consolidation of schools pursuant to Code Section 20-2-291, whichever applies to the specific situation, is unfeasible because consolidation of schools would result in a proportion of students whose travel time to such schools would be in excess of the state board prescribed criteria concerning travel time to and from assigned schools; or

(4) The state board has concluded based upon a study pursuant to subsection (e) of Code Section 20-2-291, that merger of local school systems and the resulting consolidation of schools is feasible and the local school system has met the state board prescribed criteria concerning efforts to effectuate such a merger of the local school systems, but officials or voters of the other local school system or systems party to such merger efforts have rejected the proposed merger; or

(5) The adjoining local school system or systems have refused to participate in a study pursuant to subsection (e) of Code Section 20-2-291 to determine the feasibility of a merger; or

(6) The state board has concluded that the local school system would still be unable to offer comparable educational programs and services to its students or a portion of its students even if the local school systems were merged or if schools were consolidated, since the resulting schools would still be smaller than the base sizes specified pursuant to Code Section 20-2-181.

(b) The State Board of Education shall conduct a sparsity grant needs study for each local school system meeting the conditions set forth in subsection (a) of this Code section. The needs study shall include at least the following:

(1) The identification of all instructional, administrative, and support service resources essential to the provision of educational programs and services to all students in a manner comparable to those educational programs and services which are typically offered to students in this state under the provisions of this article with the funds provided for this purpose;

(2) The identification of resources which will actually be provided under the provisions of this article; and

(3) The assignment of cost to all such resources which are identified as needed under paragraph (1) of this subsection but not identified as being provided under paragraph (2) of this subsection.

The sparsity grant to an eligible local school system shall be equal to the total cost assigned to resources needed but not being provided pursuant to paragraph (3) of this subsection, adjusted annually to reflect changes in the salaries and operational costs similar to those changes made under the provisions of this article.

(c) Once a local school system receives a sparsity grant under the provisions of this Code section, it shall continue to be eligible for such grant; provided, however, that it meets the following conditions:

(1) It continues to meet the conditions of subsection (a) of this Code section;

(2) A feasibility study pursuant to subsection (e) of Code Section 20-2-291 concerning the merger of school systems has been done within the past five years by the State Board of Education if the local school system has a full-time equivalent count less than the base size specified pursuant to Code Section 20-2-181 or the potential party local school system or systems have refused to participate in such a feasibility study or have refused to adopt its recommendations; and

(3) A sparsity grant needs study pursuant to subsection (b) of this Code section has been done within the past five years.

(d) Beginning with the 2001-2002 school year, a school system may be eligible to receive a sparsity grant to supplement funding for alternative education programs operated pursuant to Code Section 20-2-154.1. Funds shall be distributed based on rules and regulations adopted by the State Board of Education subject to appropriation by the General Assembly.



§ 20-2-293. Student attending school in system other than system of student's residence

(a) The provisions of this article and other statutes to the contrary notwithstanding, the State Board of Education is authorized to provide a procedure whereby a student shall, for such compelling reasons and circumstances as may be specified by the state board, be permitted to attend and to be included as an enrolled student in the public schools of a local unit of administration other than the local unit of administration wherein the student resides for the purpose of allotting state funds under this article, notwithstanding absence of an agreement between the two local units and a refusal by the board of education of the local unit wherein the student resides to approve voluntarily such transfer of the student to the public schools of the other local unit; provided, however, that the board of education of the local unit is willing to receive and to permit such student to enroll in and to attend the public schools of such local unit. The state board shall adopt such rules, regulations, and policies as may be necessary for implementation of this Code section. Grant or refusal of permission for students to attend such schools, for the purpose of permitting state funds to follow such students, shall be entirely discretionary with the state board and shall, in the absence of a clear abuse of discretion by the state board, be final and conclusive. Local units of administration may contract with each other for the care, education, and transportation of students and for such other activities as they may be authorized by law to perform.

(b) Notwithstanding the provisions of subsection (a) of this Code section or any other general law, and except as provided by the General Assembly by local law, a student shall be allowed to attend and be enrolled in the school in which a parent or guardian of such student is a full-time teacher, professional, or other employee, notwithstanding the fact that such school is not located in the local unit of administration in which such student resides. Each school system of this state shall provide procedures to implement the provisions of this subsection.



§ 20-2-294. Permanent classrooms; student commuting distance; reassignment; cost of transportation

(a) It is the intent of the General Assembly that students receive academic instruction in permanent classrooms where possible and, further, that students be transported to schools that are within a reasonable distance from the student's place of residence. In order to allow for hardships imposed by inadequate classroom space and excessive distances, this Code section authorizes students to receive education services outside the school district in which they reside, subject to rules promulgated by the State Board of Education.

(b) The parent or guardian of a student enrolled in a public elementary or secondary school in this state may elect to request reassignment to a public school that is located within the school district in which the student resides other than the one to which the student has been assigned by the local board of education if the school to which the student has been assigned does not have available permanent classroom space in which the student can attend classes and a school within the district in which the student resides has permanent classroom space available. At any time during the school year in which a student is assigned to nonpermanent classroom facilities for instruction, the parent or guardian of a student may apply to the local board for reassignment.

(c) If the student's place of residence is located closer to a school other than the school assigned the student by the local board of education, regardless of the school district in which the closer school is located, and the distance or travel time to the school to which the student has been assigned is, in the determination of the State Board of Education, excessive, and the school which the student is applying to attend is the closest available public school offering a regular program to the student's residence and has available permanent classroom space, the State Board of Education may authorize the student to attend the closer school. State Quality Basic Education Program funds, including the local five mill share, allotted to the sending school system shall be reallotted to the receiving school system in an amount correlated to the number of transferred students. A request for reassignment shall be submitted in writing to the district offices of both the district in which the student resides and the district in which the student is requesting to attend school no later than seven days following the assignment of the student to a school and notification of assignment to the student's parent or guardian. Upon assignment of nonresident students, the school system that is providing services may elect to make application to the state for funds that represent the difference between the dollar amount per full-time equivalent student represented by the state program funds received and the total dollar amount per full-time equivalent student expended by the system for a similarly enrolled student; provided, however, that local transportation costs shall not be included in the amount requested. The Department of Education shall request funds in the midterm adjustment amount sufficient to provide for these costs after the amounts submitted have been adjusted to account for students moving between the same two school systems so as to subtract the base cost, represented as the lesser of the two local school system costs per full-time equivalent student amounts, from the greater amount.

(d) The responsibility for and cost of transporting the student to a school to which the student has been assigned under this Code section shall be that of the student. Nothing in this Code section shall be construed to interfere with desegregation plans in effect or any subsequent implementation thereof. Nothing in this Code section shall be construed to alter contractual relationships between two or more school systems.






Part 14 - Other Educational Programs

§ 20-2-300. Implementation and funding authorized

The State Board of Education shall have authority to provide for implementation of other educational programs not ordinarily coming within the prescribed curricula of the public schools which may or may not require use by local units of administration of additional specially qualified personnel and special equipment necessitating allotment of additional funds. The state board is authorized to establish priorities, standards, and criteria for implementation and operation of such programs as it may find necessary or desirable to implement on a state-wide basis. Local units of administration may, prior to implementation of such programs by the state board, implement such programs locally in accordance with criteria and standards prescribed by the state board. The state board shall, prior to implementation of such programs, establish a uniform basis for allotment of additional funds necessary for operation of such programs, provided the General Assembly has appropriated funds for this purpose.



§ 20-2-301. Coordinating Committee for Exceptional Individuals

Reserved. Repealed by Ga. L. 2008, p. 1015, § 6/SB 344, effective May 14, 2008.



§ 20-2-302. Funds for operation of schools for deaf and blind persons

(a) The State Board of Education shall annually determine the amount of funds needed for operation of the state schools for the deaf and blind. Such funds appropriated by the General Assembly shall be made available for the operation of these schools under rules and regulations prescribed by the state board.

(b) Employees of the state schools for the deaf and blind governed by the State Board of Education shall serve in the unclassified service as defined by Code Section 45-20-2, provided that employees who serve in the classified service as defined by Code Section 45-20-2 may elect to remain in the classified service and be governed by the provisions thereof; provided, further, that such employees who choose to be promoted to unclassified positions or who request to transfer to different positions or locations shall become members of the unclassified service.

(c) The State Board of Education may delegate to the State School Superintendent the authority to employ and dismiss employees at the state schools for the deaf and blind.



§ 20-2-303. Educational television

Reserved. Repealed by Ga. L. 2012, p. 358, § 23/HB 706, effective July 1, 2012.



§ 20-2-304. Environmental education, recycling, and composting awareness

(a) The Department of Education shall develop curriculum materials and resource guides for an environmental education, recycling, and composting awareness program for kindergarten through grade 12. The purpose of such program shall be to instill in students an appreciation for the environment and their place within the environment.

(b) The department shall compile and disseminate to interested persons information on successful environmental programs in this state and elsewhere in the country. The department shall include environmental education and recycling and composting awareness programs as a part of the in-service training and staff development programs for schools, school systems, and regional educational service agencies.



§ 20-2-305. County and regional libraries

(a) The board of regents shall annually determine and request of the General Assembly the amount of funds needed for county and regional public libraries. This request shall include, but not be limited to, funds to provide library books and materials, salaries and travel for professional librarians, capital outlay for public library construction, and maintenance and operation. The amount for library books and materials shall be not less than 35 cent(s) per person. Funds for the purpose of paying the salaries of librarians allotted shall be in accordance with regulations established by the state board and the state minimum salary schedule for certificated professional personnel. Public library funds shall be apportioned to county and regional public libraries in proportion to the area and population to be served by such libraries in accordance with regulations and minimum public library requirements prescribed by the state board. All such funds shall be distributed directly to the regional or county library boards.

(b) The board of regents shall make adequate provisions for staff, supplies, services, and facilities to operate and maintain special media equipment to meet the library needs of the blind and disabled citizens of this state.

(c) The board of regents shall provide the staff, materials, equipment, and supplies to provide a book-lending and information service to all county and regional public libraries in the state and to coordinate interlibrary cooperation and interchange of materials and information among all types of libraries.

(d) The board of regents is authorized as the sole agency to receive federal funds allotted to this state for public libraries.

(e) The board of regents shall adopt policies and regulations to implement this Code section.

(f) As used in this Code section, the term "board of regents" means the Board of Regents of the University System of Georgia.



§ 20-2-306. Honors program; residential high school program

(a) The Office of Student Achievement is authorized to continue and administer an honors program for students in the public and private high schools of this state and for resident students who attend a home study program who have manifested exceptional abilities or unique potentials or who have made exceptional academic achievements. This program shall be conducted during summer months between normal school year terms at institutions of higher learning or other appropriate centers within this state with facilities adequate to provide challenging opportunities for advanced study and accomplishments by such students. The student honors program shall be implemented and operated in accordance with criteria established by the Office of Student Achievement, and operating costs shall be paid by the Office of Student Achievement from funds made available for this purpose by the General Assembly. The Office of Student Achievement is authorized to enter into cooperative agreements with the Board of Regents of the University System of Georgia for operating and sharing the costs of such programs.

(b) The State Board of Education is authorized to inaugurate and operate a residential high school program for highly gifted and talented youth of this state. This residential high school program shall consist only of students in the eleventh and twelfth grades. Enrollment shall be by student application and on a voluntary basis; provided, however, that the parent or legal guardian of each student must have signed an agreement authorizing enrollment in this program. This program shall be operated during the normal school year for a minimum of 180 days, or the equivalent thereof as determined in accordance with State Board of Education guidelines, in cooperation with one or more of the state universities or colleges from funds provided by the General Assembly. The state board is authorized to enter into cooperative agreements with the Board of Regents of the University System of Georgia concerning the operation and sharing of costs of this program. The state board shall prescribe policy, regulations, standards, and criteria as needed for the effective operation of this program.



§ 20-2-307. Youth camps; food-processing and young farmers programs

The State Board of Education shall have authority to provide for the operation of youth camps, food-processing programs, and young farmer programs. The state board shall annually determine the amount of funds needed to provide the programs described in this Code section and shall annually request from the General Assembly such appropriations as are needed.



§ 20-2-310. Student directory information; registering to vote and with selective service; pledge of allegiance

(a) Any public school at the secondary level which provides access to the campus or to student directory information to persons or groups which make students aware of occupational or educational options shall provide access to the campus and student directory information on at least the same basis to official recruiting representatives of the military forces of the state and the United States for the purpose of informing students of educational and career opportunities available in the military.

(b) Each eligible student in the public schools of this state shall be apprised of his or her right to register as an elector and to vote in elections and of any obligation to register with the Selective Service System. Each eligible student shall be given an opportunity, arranged by the school administration, to register to vote at his or her school during the month of April of each year. The State Board of Education shall promulgate rules and regulations to carry out this Code section. An excused absence of a student to register or vote, at the discretion of the local unit of administration, shall not exceed one school day.

(c)(1) Each student in the public schools of this state shall be afforded the opportunity to recite the Pledge of Allegiance to the flag of the United States of America during each school day. It shall be the duty of each local board of education to establish a policy setting the time and manner for recitation of the Pledge of Allegiance. Such policy shall be established in writing and shall be distributed to each teacher within the school.

(2) The State School Superintendent shall prepare for the use of the public schools of this state a program of instruction, subject to the approval of the State Board of Education, in the correct use and display of the flag of the United States of America which shall include, as a minimum, specific instruction regarding respect for such flag and its display and use as provided by federal law and regulation, and under such regulations and instructions as may best meet the varied requirements of the different grades in such schools. However, such instruction shall include, as a minimum, the provisions of 36 U.S.C. Sections 170 through 177.



§ 20-2-311. State Board of Postsecondary Vocational Education

Reserved. Repealed by Ga. L. 1988, p. 1252, § 1, effective July 1, 1988.



§ 20-2-312. State program for middle school children during nonschool hours; goals; annual review

Reserved. Repealed by Ga. L. 2012, p. 358, § 24/HB 706, effective July 1, 2012.



§ 20-2-313. J. William Fulbright Educational Exchange Program

Employees of Department of Education governed by the State Board of Education shall be authorized to participate in the J. William Fulbright Educational Exchange Program managed and coordinated through the Bureau of Educational and Cultural Affairs pursuant to 22 U.S.C. 2460 the same as school teachers in the local public school systems of this state. Such employees of the Department of Education may obtain a continuous leave of absence with pay for a period not to exceed 12 months when an exchange teacher through the J. William Fulbright Educational Exchange Program will occupy such employee's position during such leave of absence and the state is not liable for any compensation or the provision of other benefits to such exchange teacher while performing the duties of the state employee. The State Board of Education shall promulgate any rules and regulations necessary and execute any required contracts to enable the State Department of Education to participate in the J. William Fulbright Educational Exchange Program, to assure a state employee's right to return to his or her previous position at the expiration of the leave of absence during participation in such program, and to protect the state from any liabilities with respect to the performance of any duties or functions for the state by an exchange teacher.



§ 20-2-314. Development of rape prevention, personal safety education, and teen dating violence prevention programs

The State Board of Education shall develop, with input from appropriate experts, such as rape crisis centers and family violence shelters, a rape prevention and personal safety education program and a program for preventing teen dating violence for grade eight through grade 12 which are consistent with the content standards provided for in Code Section 20-2-140. Local boards may implement such programs at any time and for any grade level local boards find appropriate, and the state board shall encourage the implementation of such programs. In addition, the state board shall make information regarding such programs available to the Board of Regents of the University System of Georgia.



§ 20-2-315. Gender discrimination prohibited; authorized separate gender teams; equal athletic opportunity; physical education classes; employee designated to monitor compliance; grievance procedures; reporting requirements

(a) No student shall, on the basis of gender, be excluded from participation in, be denied the benefits of, be treated differently from another student, or otherwise be discriminated against in any interscholastic or intramural athletics offered by a local school system, and no local school system shall provide any such athletics separately on such basis.

(b) Notwithstanding the requirements of subsection (a) of this Code section, a local school system may operate or sponsor separate teams for members of each gender where selection for such teams is based upon competitive skill or the activity involved is a contact sport. However, where a local school system operates or sponsors a team in a particular sport for members of one gender but operates or sponsors no such team for members of the other gender, and athletic opportunities for members of that gender in that particular sport have previously been limited, members of the excluded gender must be allowed to try out for the team offered unless the sport involved is a contact sport. Nothing in this subsection shall be construed to limit the authority of a local school system to operate or sponsor a single team for a contact sport that includes members of both genders. As used in this subsection, the term "contact sport" includes boxing, wrestling, rugby, ice hockey, football, basketball, and any other sport the purpose or major activity of which involves bodily contact.

(c) A local school system which operates or sponsors interscholastic or intramural athletics shall undertake all reasonable efforts to provide equal athletic opportunity for members of both genders. In determining whether equal opportunities are available the following factors shall be considered:

(1) Whether the selection of sports and levels of competition effectively accommodate the interests and abilities of members of both genders;

(2) The provision of equipment and supplies;

(3) Scheduling of games and practice time;

(4) Travel allowance;

(5) Opportunity to receive coaching and academic tutoring;

(6) Assignment and compensation of coaches and tutors;

(7) Provision of locker rooms and practice and competitive facilities;

(8) Provision of medical and training facilities and services; and

(9) Publicity.

Unequal aggregate expenditures for members of each gender or unequal expenditures for male and female teams if a local school system operates or sponsors separate teams will not constitute noncompliance with this subsection, but the failure to provide essential funds for the basic operations of teams for one gender may be considered in assessing equality of opportunity for members of each gender. Nothing in Code Section 20-2-411 shall be construed to limit the authority of a local school system to expend school tax funds as authorized by Article VIII, Section VI, Paragraph I(b) of the Constitution in order to comply with the requirements of this Code section.

(d) A local school system may provide separate toilet, locker room, and shower facilities on the basis of gender, but such facilities shall be comparable to such facilities provided for students of the other gender.

(e) This Code section does not prohibit the grouping of students in physical education classes by gender.

(f)(1) Subject to the provisions of paragraph (3) of this subsection, if a local school system sponsors an athletic activity or sport at a particular school that is similar to a sport for which an institution in the University System of Georgia offers an athletic scholarship, it must sponsor the athletic activity or sport for which a scholarship is offered at that school. This paragraph does not affect academic requirements for participation nor prevent the local school system from sponsoring activities in addition to those for which scholarships are provided.

(2) Two athletic activities or sports that are similar may be offered simultaneously.

(3) If a local school system demonstrates by a bona fide survey of eligible students at the school, which is approved by the Department of Education for compliance with generally accepted opinion survey principles regarding neutral wording and other matters, that there is insufficient interest among students at the school to field a team described in paragraph (1) of this subsection, then the local school system shall not be required to sponsor such athletic activity or sport at that school. The exemption provided for by this paragraph shall be valid for 24 months following the date when the most recent bona fide student survey demonstrating a lack of student interest was completed, unless a new bona fide student survey is conducted within the 24 month period that demonstrates sufficient interest to field a team. If such a new bona fide student survey demonstrates such sufficient interest, then the local school system must comply with paragraph (1) of this subsection during the local school system's next fiscal year and until such time as a new bona fide student survey demonstrates insufficient interest to field a team described in paragraph (1) of this subsection. A local school system shall conduct the bona fide student survey described in this paragraph regarding interest in a team described in paragraph (1) of this subsection upon the request of nine students at the school, but no more frequently than once every 12 months.

(4) Nothing in this subsection shall be construed to preclude the application of generally applicable policies or rules regarding the cancellation of an athletic activity or sport due to lack of student participation in scheduled practices or contests.

(g) Each local school system shall designate at least one employee to coordinate its efforts to comply with and carry out its responsibilities under this Code section, including the investigation of any complaint communicated to such local school system alleging its noncompliance with this Code section. The employee designated under this subsection may be the same person required to be designated under 34 C.F.R. Section 106.8. The local school system annually shall notify all its students of the name, office address, and office telephone number of the employee or employees appointed pursuant to this subsection. Such notification may be included in a student handbook distributed pursuant to Code Section 20-2-736.

(h) Each local school system shall adopt and publish grievance procedures providing for prompt and equitable resolution of written student complaints, including complaints brought by a parent or guardian on behalf of his or her minor child who is a student, alleging any action which would be a violation of this Code section. Such procedures shall require that:

(1) The employee designated under subsection (g) of this Code section shall render his or her decision in writing no later than 30 days after receipt of the complaint, and such decision shall set forth the essential facts and rationale for the decision;

(2) A copy of such decision shall be provided to the complainant within five days of the date of the decision; and

(3) A complainant shall have a right to appeal such decision to the local board within 35 days of the date of the decision.

(i)(1) A complainant may appeal a decision of a local board that is rendered under subsection (h) of this Code section in accordance with the procedures specified in Code Section 20-2-1160. If the State Board of Education determines that a local school system has failed to comply with this Code section, then the state board shall provide the local school system with opportunities to prepare a corrective plan. If the state board determines that a corrective plan of the local school system adequately plans and provides for future compliance with this Code section, then the state board shall approve the plan and direct the local school system to implement such plan.

(2) If, upon a complaint filed pursuant to subsection (h) of this Code section after one year following the date of a state board order directing implementation of a corrective plan pursuant to paragraph (1) of this subsection but within four years of the date of such order, the state board determines that the local school system which was subject to such order has willfully failed to comply with this Code section, the state board may, after consideration of the local school system's efforts to implement the corrective plan approved in the earlier proceeding and of any other corrective plan that may be submitted by the local school system, transmit a certification of such determination to the Department of Community Affairs. If the state board's determination of noncompliance is later reversed or vacated upon appeal, the state board shall immediately notify the Department of Community Affairs of such action.

(3) If, upon a complaint filed pursuant to subsection (h) of this Code section after one year following the date of a state board certification to the Department of Community Affairs pursuant to paragraph (2) of this subsection but within four years of the date of such order, the state board determines that the local school system which was subject to such order has willfully failed to comply with this Code section, the state board may, after consideration of the local school system's efforts to implement a corrective plan approved in an earlier proceeding and of any other corrective plan that may be submitted by the local school system, order that a team or teams within the local school system or school within the local school system shall not participate in interscholastic postseason athletic contests and that participation in violation of such an order may result in withholding of state funds allotted pursuant to Code Section 20-2-186. An order of the state board barring participation in interscholastic postseason athletic contests shall be made and announced before the beginning of a school year.

(4) If, upon a complaint filed pursuant to subsection (h) of this Code section after one year following the date of a state board order prohibiting participation in interscholastic postseason athletic contests pursuant to paragraph (3) of this subsection but within four years of the date of such order, the state board determines that the local school system which was subject to such order has willfully failed to comply with this Code section, the state board may, after consideration of the local school system's efforts to implement a corrective plan approved in an earlier proceeding and of any other corrective plan that may be submitted by the local school system, withhold state funds that are allotted pursuant to Code Section 20-2-186 in an amount that the state board determines is sufficient to secure the local school system's compliance with this Code section. In the event that state funds are withheld pursuant to this paragraph, such funds shall later be allotted to the local school system at such time as the state board determines that the local school system is in compliance with this Code section.

(j) The Department of Education may publish an annual report of local school systems to include information regarding expenditures and participation rates for each gender and such other information as the state board and department deem relevant.



§ 20-2-316. Involvement of athletic association in high school athletics

(a) As used in this Code section, the term "athletic association" means any association of schools or any other similar organization which acts as an organizing, sanctioning, scheduling, or rule-making body for interscholastic athletic events in which public high schools in this state participate.

(b) No high school which receives funding under this article shall participate in, sponsor, or provide coaching staff for interscholastic sports events which are conducted under the authority of, conducted under the rules of, or scheduled by any athletic association unless the charter, bylaws, or other governing documents of such athletic association comply with this Code section. In order to comply with this Code section, such charter, bylaws, or other governing documents shall provide that:

(1) The athletic association shall comply with the requirements of subsections (a) through (f) of Code Section 20-2-315, as those requirements relate to the athletic association's functions of organizing, sanctioning, scheduling, or rule making for events in which public high schools participate;

(2) The athletic association shall comply with the requirements of Article 4 of Chapter 18 of Title 50, relating to the inspection of public records, and Chapter 14 of Title 50, relating to open and public meetings, to the extent that such records and meetings relate to the athletic association's activities with respect to public high schools; provided, however, that such athletic association shall not be required to comply with such statutes or to conduct open and public meetings or provide inspection of records where the sole subject of such meeting or record pertains to the academic records or performance of an individual student or the eligibility of an individual student to participate or to continue to participate in sponsored events or contests based on academics; provided, further, however, that where a meeting or record of such association is devoted in part to matters excepted in the preceding proviso, any portion of the meeting or record not subject to such exception shall be open to the public; and

(3) The athletic association shall, no later than October 1, 2003, and every year thereafter, submit a report to the General Assembly regarding its compliance with paragraph (1) of this subsection. Such report shall address the number, type, and disposition of written requests for the association to organize and administer regional or state events for additional or different sports; written requests for information regarding the types of athletic events for public high school students that the association organizes and administers; and written inquiries and complaints received by the association with respect to gender discrimination in connection with public high school events. The report shall address all such written requests, inquiries, and complaints, regardless of whether such request, inquiry, or complaint is made by letter, e-mail, memorandum, or any other form of written communication. Each report shall cover the time period beginning on July 1 of the previous year and ending on June 30 of the year in which the report is due. The initial report due on October 1, 2003, shall cover the time periods of July 1, 2000, through June 30, 2001; July 1, 2001, through June 30, 2002; and July 1, 2002, through June 30, 2003. In addition, the athletic association shall have in effect a policy requiring notification to persons who make such requests, inquiries, or complaints verbally that such request, inquiry, or complaint will not be included in the association's reporting to the General Assembly regarding compliance with this Code section unless such request, inquiry, or complaint is made in writing.



§ 20-2-316.1. Eligibility conditions of high school athletic associations

(a) As used in this Code section, the term "athletic association" means any association of schools or any other similar organization which acts as an organizing, sanctioning, scheduling, or rule-making body for interscholastic athletic events in which public schools in this state participate.

(b) No high school which receives funding under this article shall participate in, sponsor, or provide coaching staff for interscholastic sports events which are conducted under the authority of, conducted under the rules of, or scheduled by any athletic association unless the charter, bylaws, or other governing documents of such athletic association provide that a student shall not lose eligibility to participate as a team member on an interscholastic sports team solely because such student participates during the school year at any time outside of regular season, including playoffs, in a national competitive event, such as an all-star or showcase event, that is not sanctioned by such athletic association.



§ 20-2-316.2. Financial reporting by athletic associations

(a) As used in this Code section, the term "athletic association" means any association of schools or any other similar organization which acts as an organizing, sanctioning, scheduling, or rule-making body for interscholastic athletic events in which public schools in this state participate.

(b) No high school which receives funding under this article shall participate in, sponsor, or provide coaching staff for interscholastic sports events which are conducted under the authority of, conducted under the rules of, or scheduled by any athletic association unless such athletic association annually publishes and provides to its members a financial report of its activities for the preceding calendar year or fiscal year, if different from the calendar year, within 90 days after the end of such calendar year or fiscal year. Such report shall include a complete financial statement setting forth its assets, liabilities, income, and operating expenses for such calendar year or fiscal year.



§ 20-2-316.3. Prohibition of religious expression of student athletes by athletic association

(a) As used in this Code section, the term "athletic association" means any association of schools or any other similar organization which acts as an organizing, sanctioning, scheduling, or rule-making body for interscholastic athletic events in which public high schools in this state participate.

(b) No high school which receives funding under this article shall participate in, sponsor, or provide coaching staff for interscholastic athletic events which are conducted under the authority of, conducted under the rules of, or scheduled by any athletic association which prohibits personal and voluntary religious expression of student athletes other than as required to protect the safety of the participants or the conduct of the athletic event in a manner consistent with the rules of the particular athletic event.

(c) No high school which receives funding under this article shall participate in, sponsor, or provide coaching staff for interscholastic athletic events which are conducted under the authority of, conducted under the rules of, or scheduled by any athletic association which prohibits its member schools from organizing and playing scrimmage games, matches, or other athletic competitions with schools which are not member schools even though:

(1) Prior to such athletic competition, the administrators of both schools agree in writing to participate in such competition;

(2) Each school is in compliance with the requirements of Code Section 20-2-319.2;

(3) Each school is in compliance with the requirements of Code Section 20-2-324.1; and

(4) Such athletic competitions are limited to high school student athletes.



§ 20-2-317. Inappropriate means of encouraging and rewarding student athletes; penalty; notice to students

(a) As used in this Code section, the term:

(1) "Immediate family" means a student-athlete's spouse, child, parent, stepparent, grandparent, grandchild, brother, sister, mother-in-law, father-in-law, sister-in-law, brother-in-law, nephew, niece, aunt, uncle, and first cousin and the spouses and guardians of any such individuals.

(2) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, firm, or any other legal or commercial entity.

(3) "Student-athlete" means a student at any public or private institution of postsecondary education in this state or a student residing in this state who has applied, is eligible to apply, or may be eligible to apply in the future to a public or private institution of postsecondary education who engages in, is eligible to engage in, or may be eligible to engage in any intercollegiate sporting event, contest, exhibition, or program.

(4) "Transaction" means any action or set of actions occurring between two or more persons for the sale or exchange of any property or services.

(b) Except as provided in subsection (c) of this Code section, no person shall give, offer, promise, or attempt to give any money or other thing of value to a student-athlete or member of a student-athlete's immediate family:

(1) To induce, encourage, or reward the student-athlete's application, enrollment, or attendance at a public or private institution of postsecondary education in order to have the student-athlete participate in intercollegiate sporting events, contests, exhibitions, or programs at that institution; or

(2) To induce, encourage, or reward the student-athlete's participation in an intercollegiate sporting event, contest, exhibition, or program.

(b.1) No person shall enter into or solicit directly or through an agent a transaction with a student-athlete if such person has knowledge that the transaction would likely be cause for the student-athlete to permanently or temporarily lose athletic scholarship eligibility, the ability to participate on an intercollegiate athletic team, or the ability to participate in one or more intercollegiate sporting competitions as sanctioned by a national association for the promotion and regulation of intercollegiate athletics, by an athletic conference or other sanctioning body, or by the institution of postsecondary education itself as a reasonable self-imposed disciplinary action taken by such institution to mitigate sanctions likely to be imposed by such organizations as a result of such transaction or as a violation of such institution's own rules.

(c) This Code section shall not apply to:

(1) Any public or private institution of postsecondary education or to any officer or employee of such institution when the institution or officer or employee of such institution is acting in accordance with an official written policy of such institution which is in compliance with the bylaws of the National Collegiate Athletic Association;

(2) Any intercollegiate athletic awards approved or administered by the student-athlete's institution;

(3) Grants-in-aid or other full or partial scholarships awarded to a student-athlete or administered by an institution of postsecondary education;

(4) Members of the student-athlete's immediate family; and

(5) Money or things of value given by a person to a student-athlete or the immediate family of a student-athlete that do not exceed $250.00 in value in the aggregate on an annual basis.

(d) Any person that violates the provisions of subsection (b) or (b.1) of this Code section shall be guilty of a misdemeanor of a high and aggravated nature.

(e) Each public and private high school in this state shall advise in writing at the beginning of each sports season each student who participates in any athletic program sponsored by the school of the provisions of this Code section and shall provide each student with information concerning the effect of receiving money or other things of value on the student's future eligibility to participate in intercollegiate athletics. The provisions of this subsection shall not apply to intermural athletic programs at such schools.



§ 20-2-318. Intercollegiate athletics; remedies for improper activities

(a) As used in this Code section, the term:

(1) "Immediate family" shall mean a student-athlete's spouse, child, parent, stepparent, grandparent, grandchild, brother, sister, mother-in-law, father-in-law, sister-in-law, brother-in-law, nephew, niece, aunt, uncle, first cousin, and the spouses and guardians of any such individuals.

(2) "Person" shall mean an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, firm, or any other legal or commercial entity.

(3) "Student-athlete" shall mean a student at any public or private institution of postsecondary education in this state or a student residing in this state who has applied, is eligible to apply, or may be eligible to apply in the future to a public or private institution of postsecondary education who engages in, is eligible to engage in, or may be eligible to engage in any intercollegiate sporting event, contest, exhibition, or program.

(b) Each public and private institution of postsecondary education located in this state that participates or engages in intercollegiate athletics shall have a right of action against any person who engages in any activity concerning student-athletes that results in:

(1) The institution being penalized, disqualified, or suspended from participation in intercollegiate athletics by a national association for the promotion and regulation of intercollegiate athletics, by an athletic conference or other sanctioning body, or by reasonable self-imposed disciplinary action taken by such institution to mitigate sanctions likely to be imposed by such organizations as a result of such activity; or

(2) The student-athlete permanently or temporarily losing athletic scholarship eligibility, the ability to participate on an intercollegiate athletic team, or the ability to participate in one or more intercollegiate sporting competitions as sanctioned by a national association for the promotion and regulation of intercollegiate athletics, by an athletic conference or other sanctioning body, or by the institution itself as a reasonable self-imposed disciplinary action taken by such institution to mitigate sanctions likely to be imposed by such organizations as a result of engaging in such activity or as a violation of such institution's own rules.

The institution shall be entitled to recover all damages which are directly related to or which flow from and are reasonably related to such improper activity and to such penalties, disqualifications, and suspensions. Damages shall include, but not be limited to, loss of scholarships, loss of television revenue, loss of bowl revenue, and legal and other fees associated with the investigation of the activity and the representation of the institution before the sanctioning organizations in connection with the investigation and resolution of such activity. If the institution is the prevailing party in its cause of action, it shall be entitled to an award of court costs, costs of litigation, and reasonable attorney's fees. The institution may also request and the court may enter an injunction against any person found liable from having any further contact with the institution, its student-athletes, and student-athletes who have expressed or might express an interest in attending the institution and from attending athletic contests, exhibitions, games, or other such events in which one or more of the institution's student-athletes is participating. The right of action and remedies under this Code section are in addition to all other rights of action which may be available to the institution.



§ 20-2-319. Prayers prior to athletic event held on the campus of a private school not to be prohibited

(a) No law or regulation of this state shall prohibit or be construed as prohibiting or discouraging a private school from conducting a prayer prior to an athletic event held on the campus of the private school.

(b) No athletic team from any public school in this state shall be prohibited by state law or regulation from participating in an athletic event held on the campus of a private school in this state for the reason that the private school conducts a prayer prior to such athletic event.

(c) No school which receives funding under this article shall participate in, sponsor, or provide coaching staff for interscholastic sports events which are conducted under the authority of, conducted under the rules of, or scheduled by any athletic association which prohibits or discourages a private school from conducting a prayer prior to an athletic event held on the campus of the private school.

(d) As used in this Code section, the term "athletic association" means any association of schools or any other similar organization which acts as an organizing, sanctioning, scheduling, or rule-making body for interscholastic athletic events in which public schools in this state participate.



§ 20-2-319.1. Georgia Virtual School

(a) The State Board of Education is authorized to establish the Georgia Virtual School whereby students may enroll in courses via the Internet or in any other manner not involving on-site interaction with a teacher. Any Georgia student who is age 21 or younger shall be eligible to enroll in the Georgia Virtual School. The State Board of Education is authorized to promulgate rules and regulations pertaining to the Georgia Virtual School. Such rules and regulations, if established, shall include, at a minimum, a process for students to enroll in Georgia Virtual School courses and a process whereby a student's grade in the course is reported on the student's transcript. All teachers who provide instruction through the Georgia Virtual School shall be certified by the Professional Standards Commission. A local school system shall not prohibit any student from taking a course through the Georgia Virtual School, regardless of whether the school in which the student is enrolled offers the same course.

(b) (1) The department is authorized to establish a Georgia Virtual School grant account with funds appropriated by the General Assembly. The department shall use funds from such grant account to pay for costs associated with the Georgia Virtual School incurred by the department, including, but not limited to, actual costs associated with the maintenance of the Georgia Virtual School, such as new course development, credit recovery, blended learning training, and operating a clearing-house, and costs for tuition, materials, and fees for courses taken through the Georgia Virtual School by students in home study programs or private schools in this state.

(2) The local school system shall pay to the department costs for tuition, materials, and fees directly related to the approved course taken by a student in its school system through the Georgia Virtual School; provided, however, that in no event shall the amount of tuition charged to and paid by the local school system on behalf of such student exceed $250.00 per student per semester course; and provided, further, that if a student participates in courses through the Georgia Virtual School that are in excess of the maximum number of courses a student may be enrolled in during a school day, such student shall be subject to the cost of tuition not to exceed $250.00 per student per semester course.

(3) Students in home study programs and private schools in this state may enroll in courses through the Georgia Virtual School at no cost, if appropriations are provided for such purpose in accordance with paragraph (1) of this subsection. If appropriations are not provided or if appropriations are provided but have been expended for such purpose, students in home study programs and private schools in this state may enroll in courses through the Georgia Virtual School based on availability of slots; provided, however, that such students shall be subject to the cost of tuition not to exceed $250.00 per student per semester course.

(c) The Georgia Virtual School shall not be considered a school for purposes of Article 2 of Chapter 14 of this title.



§ 20-2-319.2. School interscholastic extracurricular athletic policy providing for the use of a single, comprehensive, preparticipation physical examination form

(a) The State Board of Education shall develop, with input from appropriate experts and organizations, a school interscholastic extracurricular athletic policy that provides for the use of a single, comprehensive, preparticipation physical examination form.

(b) As used in this Code section, the term "participation" means participation in sports try-outs and practices and actual interscholastic extracurricular sports competition.

(c) When a school or school district has a policy which requires students who participate in extracurricular sports to have a physical examination prior to participation, the person conducting the physical examination shall use the State Board of Education approved form pursuant to subsection (d) of this Code section, provided that the form may at the option of the local board include additional elements.

(d) The State Board of Education shall appoint an appropriate committee to make recommendations concerning the comprehensive, preparticipation physical examination form to be used for physical examinations referred to in this Code section. The committee may consult or work with appropriate voluntary organizations and shall give due consideration to the recommendations of the American Academy of Pediatrics on this subject. The final form shall be adopted and may from time to time be modified by rule by the State Board of Education.



§ 20-2-319.3. Online clearing-house of interactive distance learning courses

(a) This Code section shall be known and may be cited as the "Online Clearing-house Act."

(b) As used in this Code section, the term:

(1) "Charter school" means a local charter school, as defined in paragraph (7) of Code Section 20-2-2062, a state chartered special school, as defined in paragraph (16) of Code Section 20-2-2062, and a state charter school, as defined in paragraph (2) of Code Section 20-2-2081.

(2) "Clearing-house" means the clearing-house established pursuant to subsection (c) of this Code section.

(3) "One credit" and "half-credit" mean the customary academic unit of credit granted for secondary school courses in this state.

(4) "Student's school system" means the local school system operating the school in which the student is lawfully enrolled.

(c) (1) The department shall establish a clearing-house of interactive distance learning courses and other distance learning courses delivered via a computer based method offered by local school systems and charter schools for sharing with other local school systems and charter schools for the fee set pursuant to subsection (e) of this Code section. The department shall review the content of each course prior to including it in the clearing-house to ensure that it meets state curriculum standards. The department is authorized to approve courses for inclusion in the clearing-house if the content meets state curriculum standards, the applicant meets all technical requirements, and the course is delivered by a highly qualified teacher who exhibits exceptional teaching skills and methodology as certified by the local school system or charter school, which teacher's credentials and skills shall be subject to review and approval by the department.

(2) To offer a course through the clearing-house, a local school system or charter school shall apply to the department in a form and manner prescribed by the department. The application for each course shall describe the course of study in as much detail as required by the department, the qualification and credentials of the teacher, the number of hours of instruction, the technology required to deliver and receive the course, the technical capacity of the local school system or charter school to deliver the course, the times that the local school system or charter school plans to deliver the course, and any other information required by the department. The department may require local school systems and charter schools to include in their applications information recommended by the State Board of Education.

(3) The department shall review the technical specifications of each application submitted pursuant to paragraph (2) of this subsection and shall determine if the local school system or charter school can satisfactorily deliver the course through the technology necessary for that delivery. All such courses shall be delivered only in accordance with technical specifications approved by the department.

(4) The department may request additional information from a local school system or charter school that submits an application pursuant to paragraph (2) of this subsection, if the department determines that such information is necessary. The department may negotiate changes in the proposal to offer a course, if the department determines that changes are necessary in order to approve the course.

(5) The department shall catalog each course approved for the clearing-house, through a print or electronic medium, displaying the following:

(A) Information necessary for a student and the student's parent, guardian, or custodian and the student's school system or the student's charter school to decide whether to enroll in the course; and

(B) Instructions for enrolling in that course, including deadlines for enrollment.

(6) The department shall identify the copyright owner of each course in the catalog and shall assist local school systems and charter schools in understanding the process of registering copyrights and other protections of intellectual property under federal law, if requested.

(d) (1) A student who is enrolled in a school operated by a local school system or in a charter school may enroll in a course included in the clearing-house only if both of the following conditions are satisfied:

(A) The student's enrollment in the course is approved by the student's school system or the student's charter school; and

(B) The student's school system or the student's charter school agrees to accept for credit the grade assigned by the local school system or charter school delivering the course.

(2) For each student enrolling in a course, the student's school system or the student's charter school shall transmit the student's identification number and the student's name to the local school system or charter school delivering the course. The school system or charter school delivering the course may request from the student's school system or the student's charter school other information from the student's school record. The student's school system or the student's charter school shall provide the requested information only in accordance with state law.

(3) The student's school system or the student's charter school shall determine the manner in which and facilities at which the student shall participate in the course consistent with specifications for technology and connectivity adopted by the department.

(4) A student may withdraw from a course prior to the end of the course only by a date and in a manner prescribed by the student's school system or the student's charter school.

(5) A student who is enrolled in a school operated by a local school system or in a charter school and who takes a course included in the clearing-house shall be counted in the funding formula of the student's school system or the student's charter school for such course as if the student were taking the course from the student's school system or the student's charter school.

(e) (1) The department shall set appropriate fees for one-credit and half-credit courses offered by a local school system or a charter school to another local school system or charter school pursuant to this Code section.

(2) The department shall proportionally reduce the fee for any student who withdraws from a course prior to the end of the course pursuant to paragraph (4) of subsection (d) of this Code section.

(3) For each student enrolled in a course included in the clearing-house, and not later than the last day of that course, the department shall deduct the amount of the fee for that course from the student's school system or charter school allotment and shall pay that amount to the local school system or charter school delivering the course.

(4) From the funds received pursuant to paragraph (3) of this subsection, the local school system or charter school delivering the course shall pay the teacher conducting the course such additional amount of compensation based on the number of students taking the course and the course fee.

(f) The grade for a student who enrolls in a course included in the clearing-house shall be assigned by the local school system or charter school that delivers the course and shall be transmitted by that school system or charter school to the student's school system or the student's charter school.

(g) The department may determine the manner in which a course included in the clearing-house may be offered as a dual enrollment program, may be offered to students who are enrolled in nonpublic schools or a home study program pursuant to Code Section 20-2-690, or may be offered at times outside the normal school day or school week, including any necessary additional fees and methods of payment for a course so offered.

(h) The department shall promulgate rules and regulations for the implementation of this Code section. The department may coordinate the clearing-house established pursuant to this Code section with the Georgia Virtual School established pursuant to Code Section 20-2-319.1.

(i) Nothing in this Code section shall prohibit a local school system or charter school from offering an interactive distance learning course or other distance learning course using a computer based method through any means other than the clearing-house established and maintained under this Code section.



§ 20-2-319.4. Virtual instruction programs; notice of opportunities; mechanisms for compliance; curriculum plan

(a) Beginning with the 2013-2014 school year, each local school system shall provide opportunities to all students in grades three through 12 enrolled in public schools within its boundaries for participation in part-time and full-time virtual instruction program options. Written notice of such opportunities, including an open enrollment period for full-time students of at least 90 days and not ending earlier than 30 days prior to the first day of the school year, shall be provided directly to parents of all students. The purpose of the program shall be to make quality virtual instruction available to students using online and distance learning technology in the nontraditional classroom. The program shall provide at least three options for:

(1) Full-time virtual instruction for students enrolled in grades three through 12; and

(2) Part-time virtual instruction for students enrolled in grades three through 12.

A virtual instruction program conducted by a local school system shall include specific provisions for at least two full-time options and one part-time option for students enrolled in dropout prevention and academic intervention programs or Department of Juvenile Justice education programs under Code Section 20-2-133.

(b) To provide students with the option of participating in virtual instruction programs as required by subsection (a) of this Code section, a local school system may apply one or all of the following mechanisms:

(1) Facilitate enrollment in the Georgia Virtual School established pursuant to Code Section 20-2-319.1;

(2) Facilitate enrollment in one or more courses pursuant to the clearing-house established pursuant to Code Section 20-2-319.3;

(3) Enter into a contract with a provider for the provision of a full-time program under paragraph (1) of subsection (a) of this Code section or a part-time program under paragraph (2) of subsection (a) of this Code section; or

(4) Enter into an agreement with another local school system or systems to allow the participation of its students in an approved virtual instruction program provided by such other local school system or systems. The agreement shall indicate a process for the transfer of funds.

Contracts and agreements entered into pursuant to paragraph (3) or (4) of this subsection may include multidistrict contractual arrangements that may be executed by a regional educational service agency for its member school systems.

(c) Each contract entered into pursuant to paragraph (3) of subsection (b) of this Code section with a provider shall at a minimum set forth a detailed curriculum plan that illustrates how students will be provided services for, and be measured for attainment of, proficiency in state requirements for content standards for each grade level and subject.



§ 20-2-319.5. Report on assisting local boards in acquiring digital learning

Repealed by Ga. L. 2015, p. 1376, § 32/HB 502, effective July 1, 2015.






Part 15 - Miscellaneous Provisions

§ 20-2-320. State-wide comprehensive educational information system; identification of data to implement Quality Basic Education Program; state-wide comprehensive educational information network

(a) There shall be a state-wide comprehensive educational information system which will provide for the accurate, seamless, and timely flow of information from local and regional education agencies, units of the University System of Georgia, and technical schools and colleges to the state. The system design shall include hardware, software, data, collection methods and times, training, maintenance, communications, security of data, and installation specifications and any other relevant specifications needed for the successful implementation of the system. The state-wide comprehensive educational information system shall not use a student's social security number or an employee's social security number in violation of state or federal law to identify a student or employee. Upon approval of the boards of the respective education agencies, such boards shall issue appropriate requests for proposals to implement a state-wide comprehensive educational information system, subject to appropriation by the General Assembly. The boards of the respective education agencies, at the direction of the Education Coordinating Council, shall initiate contracts with appropriate vendors and local units of administration for the procurement of services, purchase of hardware and software, and for any other purpose as directed by the Education Coordinating Council, consistent with appropriation by the General Assembly.

(b) The State Board of Education, the State Board of the Technical College System of Georgia, the Board of Regents of the University System of Georgia, and the Department of Early Care and Learning shall require an individual student record for each student enrolled which at a minimum includes the data specifications approved by the Education Coordinating Council. The Professional Standards Commission shall maintain an individual data record for each certificated person employed in a public school.

(c) For the purpose of this article, authorized educational agencies shall be the Department of Education; the Department of Early Care and Learning; the Board of Regents of the University System of Georgia; the Technical College System of Georgia; the Education Coordinating Council; the Professional Standards Commission; the Office of Student Achievement; the education policy and research components of the office of the Governor; the Office of Planning and Budget; the Senate Budget and Evaluation Office; and the House Budget and Research Office. Any information collected over the state-wide comprehensive educational information system, including individual student records and individual personnel records, shall be accessible by authorized educational agencies, provided that any information which is planned for collection over the system but which is temporarily being collected by other means shall also be accessible by authorized educational agencies and provided, further, that adequate security provisions are employed to protect the privacy of individuals. All data maintained for this system shall be used for educational purposes only. In no case shall information be released by an authorized educational agency which would violate the privacy rights of any individual student or employee. Information released by an authorized educational agency in violation of the privacy rights of any individual student or employee shall subject the authorized educational agency to all penalties under applicable state and federal law. Any information collected over the state-wide comprehensive educational information system which is not stored in an individual student or personnel record format shall be made available to the Governor and the House and Senate Appropriations Committees, the House Committee on Education, the Senate Education and Youth Committee, the House Committee on Higher Education, and the Senate Higher Education Committee, except information otherwise prohibited by statute. Data which are included in an individual student record or individual personnel record format shall be extracted from such records and made available in nonindividual record format for use by the Governor, committees of the General Assembly, and agencies other than authorized educational agencies.

(d) The Department of Education shall request sufficient funds annually for the operation, training of appropriate personnel, and maintenance and enhancements of the system.

(e) In a phased approach, the state-wide comprehensive educational information system shall be fully completed subject to appropriation by the General Assembly for this purpose. During the phased implementation of the system, highest priority shall be given to the electronic transmission of complete full-time equivalent counts, the uniform budgeting and accounting system, and complete salary data for each local school system. All pre-kindergarten programs, local units of administration for grades kindergarten through 12, technical schools and colleges, public libraries, public colleges and universities, and regional educational service agencies shall provide data as required by their respective boards and agencies. Notwithstanding any provision of this Code section to the contrary, no local school system shall earn funds under Code Section 20-2-186 for superintendents, assistant superintendents, or principals if the local unit of administration fails to comply with the provisions of this Code section.

(f) Notwithstanding any other provision of law, the Department of Education is authorized to and shall obtain and provide to the Department of Driver Services, in a form to be agreed upon between the Department of Education and the Department of Driver Services, enrollment, expulsion, and suspension information regarding minors 15 through 17 years of age reported pursuant to Code Sections 20-2-690 and 20-2-697, to be used solely for the purposes set forth in subsection (a.1) of Code Section 40-5-22.



§ 20-2-321. Expense record requirements

The State Board of Education shall maintain, according to the specific data categories defined by the task force created under Code Section 20-2-320, expenditure records for each instructional program and other grant program under this article. As a part of its annual budget request, the state board shall specify the teacher-student ratios for each of the program weights and the cost components reflected in the base amount defined in subsection (a) of Code Section 20-2-161. Such information shall be made available to the Appropriations Committees of the House of Representatives and the Senate, the House Education Committee, and the Senate Education and Youth Committee.



§ 20-2-322. Unfunded programs and activities

The State Board of Education shall not initiate or cause to be initiated any program, program expansion, activity, or activity expansion related to or contemplated in this article which would result in additional expenditures by the state if such expenditures are not funded or otherwise contemplated by the General Assembly in an Appropriations Act in force or to be in force within one year.



§ 20-2-322.1. Environmental Education Council

Repealed by Ga. L. 2001, p. 873, § 7, effective July 1, 2001.



§ 20-2-323. Unstructured break time for students in kindergarten through grade eight

By January 1, 2005, each local board of education shall establish written policies allowing or prohibiting unstructured break time for students in kindergarten and grades one through eight. If the policies allow one or more breaks, the policies shall include but shall not be limited to the following matters:

(1) The school personnel who will be authorized to decide the length, frequency, timing, and location of breaks;

(2) Whether breaks can be withheld from students for disciplinary or academic reasons and, if breaks can be withheld, under what conditions;

(3) How to ensure break time is a safe experience for students, including the responsibility for supervision of students; and

(4) How to ensure that break time is scheduled so as to provide a support for academic learning.

Local boards shall provide a copy of such policies to the State Board of Education.



§ 20-2-324. Internet safety policies in public schools

(a) As used in this Code section, the term:

(1) "Acceptable-use policy" means a policy for Internet usage adopted by a local board of education that meets the requirements of this Code section.

(2) "Child pornography" means any computer depiction or other material depicting a child under the age of 18 years engaging in sexually explicit conduct or in the simulation of such conduct.

(3) "Harmful to minors" has the meaning given to such term in Code Section 16-12-100.1.

(4) "Internet" means a global network that connects computers via telephone lines, fiber networks, or both to electronic information.

(5) "Obscene" has the meaning given to such term in Code Section 16-12-80.

(6) "Sexually explicit conduct" has the meaning given to such term in Code Section 16-12-100.

(b) No later than January 1, 2007, each local board of education shall adopt an acceptable-use policy for its school system. At a minimum, an acceptable-use policy shall contain provisions which are reasonably designed to:

(1) Prevent students and employees of the school system from using any computer equipment and communication services owned or leased by the school system for sending, receiving, viewing, or downloading visual depictions of obscenity, child pornography, or material that is harmful to minors;

(2) Establish appropriate measures to be taken against students and school employees who willfully violate the acceptable-use policy; and

(3) Provide for expedited review and resolution of a claim that the policy is denying a student or school employee access to material that is not within the prohibition of the acceptable-use policy.

(c) A local board of education shall take such steps as it deems appropriate to implement and enforce the acceptable-use policy, which shall include, but not be limited to:

(1) Use of software programs reasonably designed to block access to visual depictions of obscenity, child pornography, and material that is harmful to minors; or

(2) Selection of online servers that block access to visual depictions of obscenity, child pornography, and material that is harmful to minors.

(d) Each local school system shall provide, upon written request of a parent or guardian, a copy of the acceptable-use policy adopted pursuant to subsection (b) of this Code section.

(e) The Attorney General and the department shall consult with and assist any local board of education in the development and implementation of an acceptable-use policy pursuant to this Code section.

(f) (1) No later than January 31, 2007, each local board of education shall submit a copy of the acceptable-use policy adopted pursuant to subsection (b) of this Code section to the State Board of Education. Such submission shall also include the identification of any software program or online server that is being utilized to block access to material in accordance with subsection (c) of this Code section.

(2) The State Board of Education shall review each acceptable-use policy and any subsequent revisions submitted pursuant to paragraph (3) of this subsection. If the state board determines after review that a policy or revision is not reasonably designed to achieve the requirements of this Code section, the state board shall provide written notice to the local board of education explaining the nature of such noncompliance and the local board of education shall have 30 days from the receipt of written notice to correct such noncompliance. The state board may provide an extension to the 30 day period on a showing of good cause.

(3) No revision of an acceptable-use policy which has been approved by the state board pursuant to paragraph (2) of this subsection shall be implemented until such revision is approved by the state board. If the state board fails to disapprove the revision within 60 days after the submission is received, the local board of education may proceed with the implementation of the revision.

(4) The state board shall be authorized to withhold a portion of state funding to a local school system if the local board of education:

(A) Fails to timely submit an acceptable-use policy in accordance with paragraph (1) of this subsection;

(B) Submits an acceptable-use policy that is not reasonably designed to achieve the requirements of this Code section; or

(C) Is not enforcing or is substantially disregarding its acceptable-use policy.

(5) If the state board disapproves an acceptable-use policy of a local board of education or any revision thereof or notifies the local board of education that it is subject to the withholding of funding pursuant to paragraph (4) of this subsection, the local board of education may appeal the decision to the superior court of the county where the local board of education is situated.

(g) (1) The state board shall be responsible for conducting investigations and making written determinations as to whether a local board of education has violated the requirements of this Code section.

(2) If the state board determines that a local board of education is in violation of the requirements of this Code section, it shall direct the local board of education to acknowledge and correct the violation within 30 days and to develop a corrective plan for preventing future recurrences.

(h) (1) Notwithstanding any other provision of this Code section to the contrary, an administrator or supervisor of a local school system, or designee thereof, may disable the software program or online server that is being utilized to block access to material for an adult or for a minor who provides written consent from his or her parent or guardian to enable access to the Internet for bona fide research or other lawful purpose.

(2) Nothing in paragraph (1) of this subsection shall be construed to permit any person to have access to material the character of which is illegal under federal or state law.

(i) A local board of education which is fulfilling the requirements of the federal Children's Internet Protection Act, P.L. 106-554, is not required to comply with this Code section.



§ 20-2-324.1. Concussion management and return to play policies for youth athletes

(a) As used in this Code section, the term:

(1) "Health care provider" means a licensed physician or another licensed individual under the supervision of a licensed physician, such as a nurse practitioner, physician assistant, or certified athletic trainer who has received training in concussion evaluation and management.

(2) "Public recreation facility" means a public facility that conducts an organized youth athletic activity in which a participation fee and registration are required.

(3) "Youth athlete" means a participant in a youth athletic activity who is seven years of age or older and under 19 years of age.

(4) "Youth athletic activity" means an organized athletic activity in which the majority of the participants are youth athletes and are engaging in an organized athletic game or competition against another team, club, or entity or in practice or preparation for an organized game or competition against another team, club, or entity. This term shall not include college or university activities or an activity which is entered into for instructional purposes only, an athletic activity that is incidental to a nonathletic program, youth athletic activities offered through a church or synagogue, or a lesson; provided, however, that colleges, universities, churches, and synagogues, and any other entities that conduct youth athletic activities but are not subject to this Code section are strongly encouraged to establish and implement a concussion management and return to play policy.

(b) Each local board of education, administration of a nonpublic school, and governing body of a charter school shall adopt and implement a concussion management and return to play policy comprising not less than the following components:

(1) Prior to the beginning of each athletic season of a youth athletic activity, provide an information sheet to all youth athletes' parents or legal guardians which informs them of the nature and risk of concussion and head injury;

(2) If a youth athlete participating in a youth athletic activity exhibits symptoms of having a concussion, that athlete shall be removed from the game, competition, tryout, or practice and be evaluated by a health care provider; and

(3) If a youth athlete is deemed by a health care provider to have sustained a concussion, the coach or other designated personnel shall not permit the youth athlete to return to play until the youth athlete receives clearance from a health care provider for a full or graduated return to play.

(c) Each public recreation facility shall, at the time of registration for a youth athletic activity, provide an information sheet to all youth athletes' parents or legal guardians which informs them of the nature and risk of concussion and head injury; provided, however, that public recreation facilities are strongly encouraged to establish and implement a concussion management and return to play policy.

(d) The Department of Public Health shall endorse one or more concussion recognition education courses to inform Georgia citizens of the nature and risk of concussions in youth athletics, at least one of which shall be available online. Such course or courses may include education and training materials made available, at no charge, by the federal Centers for Disease Control and Prevention or other training materials substantively and substantially similar to such materials.

(e) This Code section shall not create any liability for, or create a cause of action against, a local board of education, the governing body of a nonpublic school, the governing body of a charter school, or a public recreation facility or the officers, employees, volunteers, or other designated personnel of any such entities for any act or omission to act related to the removal or nonremoval of a youth athlete from a game, competition, tryout, or practice pursuant to this Code section; provided, however, that for purposes of this subsection, other designated personnel shall not include health care providers unless they are acting in a volunteer capacity.



§ 20-2-324.2. Video monitoring cameras in classrooms providing special education services; requirements; evaluations; funding

(a) The Department of Education is authorized to provide guidance for the placement of video monitoring cameras and equipment by a school in self-contained classrooms in which students receive special education services. The Department of Education is authorized to approve local school systems for participation and may approve local school systems which already utilize video monitoring cameras and equipment in their special education self-contained classrooms through an application process. The department or an approved local school system may approve schools in the local school system for participation. A local school system or school may, in its sole discretion, agree to participate.

(b) Participating local school systems or schools shall provide, at a minimum, for:

(1) Prior notice of the placement of video monitoring cameras to the parents or guardians of each student in the approved classrooms;

(2) The retention of videos recorded from video monitoring cameras placed pursuant to this Code section for no less than three months nor more than 12 months from the date of the recording;

(3) The coverage by video monitoring cameras of all areas of the approved classrooms, to the extent practical; and

(4) Procedures and requirements to protect the confidentiality of student records contained in videos recorded from video monitoring cameras placed pursuant to this Code section in accordance with the federal Family Educational Rights and Privacy Act and Article 15 of this chapter.

(c) The video monitoring cameras shall only be used for purposes of monitoring classroom instruction, monitoring classroom interactions, and teacher observation, and review of recorded material shall only be for such purposes, except with the written permission of the parent or guardian of a child or pursuant to the subpoena of a court of competent jurisdiction. Recorded material, including identity of students or demographics of students, shall not be used for marketing purposes.

(d) The Department of Education shall provide guidelines and criteria regarding the effectiveness, feasibility, and benefits, including any impact on safety, and the Department of Education may require participating local school systems or schools to conduct an evaluation. If the department requires such evaluations, the department shall collect and report the results of such evaluation to the House Committee on Education and the Senate Education and Youth Committee.

(e) (1) The department shall serve as a state level flow through point for any available state or federal funding.

(2) Local school systems may solicit and accept gifts, grants, and donations from any person or entity for use in placing video monitoring cameras in classrooms pursuant to this Code section.






Part 16 - Building Resourceful Individuals to Develop Georgia's Economy

§ 20-2-325. Short title

This part shall be known and may be cited as the "Building Resourceful Individuals to Develop Georgia's Economy Act."



§ 20-2-326. Definitions

For purposes of this part, the term:

(1) "Articulation" means agreement between a high school and a postsecondary institution regarding the awarding of both secondary and postsecondary credit for a dual enrollment course.

(2) "Choice technical high school" means a high school, other than the high school to which a student is assigned by virtue of his or her residence and attendance zone, which is designed to prepare a high school student for postsecondary education and for employment in a career field. A choice technical high school may be operated by a local school system or a technical school or college. A choice technical high school may also be operated as a charter school under a governance board composed of parents, employers, and representatives from the local board of education.

(3) "Chronically low-performing high school" means a public high school in this state that has a graduation rate of less than 60 percent for three consecutive years, as determined in accordance with methodology established by the National Governors Association's Compact on High School Graduation Data, or that has received an unacceptable rating for three consecutive years, as defined by the Office of Student Achievement.

(4) "College and career academy" means a specialized school established as a charter school or pursuant to a contract for a strategic waivers school system or charter system, which formalizes a partnership that demonstrates a collaboration between business, industry, and community stakeholders to advance work force development between one or more local boards of education, a private individual, a private organization, or a state or local public entity in cooperation with one or more postsecondary institutions.

(5) "Focused program of study" means a rigorous academic core combined with a focus in mathematics and science; a focus in humanities, fine arts, and foreign language; or a coherent sequence of career pathway courses that is aligned with graduation requirements established by the State Board of Education and content standards established pursuant to Part 2 of this article that prepares a student for postsecondary education or immediate employment after high school graduation.

(6) "Graduation plan" means a student specific plan developed in accordance with subsection (c) of Code Section 20-2-327 detailing the courses necessary for a high school student to graduate from high school and to successfully transition to postsecondary education and the work force.

(7) "Industry certification" means a process of program evaluation that ensures that individual programs meet industry standards in the areas of curriculum, teacher qualification, lab specifications, equipment, and industry involvement.

(8) "Public college or university" means a two-year or four-year college, university, or other institution under the auspices of the Board of Regents of the University System of Georgia.

(9) "Small learning community" means an autonomous or semiautonomous small learning environment within a large high school which is made up of a subset of students and teachers for a two-year, three-year, or four-year period. The goal of a small learning community is to achieve greater personalization of learning with each community led by a principal or instructional leader. A small learning community blends academic studies around a broad career or academic theme where teachers have common planning time to connect teacher assignments and assessments to college and career readiness standards. Students voluntarily apply for enrollment in a small learning community but must be accepted, and such enrollment must be approved by the student's parent or guardian. A small learning community also includes a college and career academy organized around a specific career theme which integrates academic and career instruction, provides work based learning opportunities, and prepares students for postsecondary education and employment, with support through partnerships with local employers, community organizations, and postsecondary institutions.

(10) "Teacher adviser system" means a system where an individual professional educator in the school assists a small group of students and their parents or guardians throughout the students' high school careers to set postsecondary goals and help them prepare programs of study, utilizing assessments and other data to track academic progress on a regular basis; communicates frequently with parents or guardians; and provides advisement, support, and encouragement as needed.

(11) "Technical school or college" means a school, college, institution, or other branch of the Technical College System of Georgia.



§ 20-2-327. Recognition of advanced proficiency/honors courses; counseling and development of individual graduation plans

(a) Student performance at the advanced proficiency/honors level on any assessments required for purposes of high school graduation shall be recognized as:

(1) Meeting postsecondary entrance test requirements; and

(2) Qualifying students to enroll in credit-bearing postsecondary coursework in accordance with policies and requirements established by the State Board of Education, the Board of Regents of the University System of Georgia, and the State Board of the Technical College System of Georgia.

(b) Secondary and postsecondary credit shall be awarded immediately upon successful completion of any articulated or dual enrollment course in accordance with policies and requirements established by the State Board of Education, the Board of Regents of the University System of Georgia, and the State Board of the Technical College System of Georgia.

(c) Beginning with the 2010-2011 school year, students in the sixth, seventh, and eighth grades shall be provided counseling, advisement, career awareness, career interest inventories, and information to assist them in evaluating their academic skills and career interests. Before the end of the second semester of the eighth grade, students shall develop an individual graduation plan in consultation with their parents, guardians, or individuals appointed by the parents or guardians to serve as their designee. High school students shall be provided guidance, advisement, and counseling annually that will enable them to successfully complete their individual graduation plans, preparing them for a seamless transition to postsecondary study, further training, or employment. An individual graduation plan shall:

(1) Include rigorous academic core subjects and focused course work in mathematics and science or in humanities, fine arts, and foreign language or sequenced career pathway course work;

(2) Incorporate provisions of a student's Individualized Education Program (IEP), where applicable;

(3) Align educational and broad career goals and a student's course of study;

(4) Be based on the student's selected academic and career focus area as approved by the student's parent or guardian;

(5) Include experience based, career oriented learning experiences which may include, but not be limited to, participation in work based learning programs such as internships, apprenticeships, cooperative education, service learning, and employability skill development;

(6) Include opportunities for postsecondary studies through articulation, dual enrollment, and joint enrollment;

(7) Be flexible to allow change in the course of study but be sufficiently structured to meet graduation requirements and qualify the student for admission to postsecondary education; and

(8) Be approved by the student and the student's parent or guardian with guidance from the student's school counselor or teacher adviser.

An individual graduation plan shall be reviewed annually, and revised, if appropriate, upon approval by the student and the student's parent or guardian with guidance from the student's school counselor or teacher adviser. An individual graduation plan may be changed at any time throughout a student's high school career upon approval by the student and the student's parent or guardian with guidance from the student's school counselor or teacher adviser.



§ 20-2-328. Competitive grant program

(a) Subject to appropriations by the General Assembly, the State Board of Education shall establish a competitive grant program for local school systems to implement school reform measures in selected high schools. The state board shall establish program requirements in accordance with the provisions of this Code section and shall establish grant criteria, which shall include that priority for reform grants shall be given to chronically low-performing high schools.

(b) (1) The State Board of Education shall develop an evidence based model program for chronically low-performing high schools receiving a reform grant pursuant to this Code section for addressing at-risk students, which shall include various programs and curricula that have proven to be effective for at-risk students focusing on:

(A) Identification of students at risk for being poorly prepared for the next grade level or for dropping out of school;

(B) Strengthening retention of ninth grade students in school and reducing high failure rates;

(C) Improving more students' performances to grade level standards in reading and mathematics by the end of ninth grade;

(D) Assisting students and their parents or guardians in setting an outcome career and educational goal and identifying a focused program of study to achieve such goal; and

(E) Assisting students in learning and applying study skills, coping skills, and other habits that produce successful students and adults.

(2) The at-risk model program shall include:

(A) Diagnostic assessments to identify strengths and weaknesses in the core academic areas;

(B) A process for identifying at-risk students, closely monitored by the Department of Education in collaboration with local school systems to ensure that students are being properly identified and provided timely, appropriate guidance and assistance and to ensure that no group is disproportionately represented; and

(C) An evaluation component in each high school to ensure the programs are providing students an opportunity to graduate with a high school diploma.

(3) The at-risk model program may include various components designed to result in more students facilitating a successful start in high school and passing ninth grade such as:

(A) Utilizing a flexible schedule that increases students' time in core language arts/reading and mathematics studies designed to eliminate academic deficiencies;

(B) Maintaining a student-teacher ratio in ninth grade that is no higher than any other grade level ratio in high school;

(C) Utilizing experienced and effective teachers as leaders for teacher teams in ninth grade to improve instructional planning, delivery, and reteaching strategies;

(D) Assigning students to a teacher mentor who will meet with them frequently to provide planned lessons on study skills and other habits of success that help students become independent learners and who will help them receive the assistance they need to successfully pass ninth grade; and

(E) Including ninth grade career courses which incorporate a series of miniprojects throughout the school year that require the application of ninth grade level reading, mathematics, and science skills to complete while students learn to use a range of technology and help students explore a range of educational and career options that will assist them in formulating post high school goals and give them a reason to stay in school and work toward achieving their stated goals.

(c) The State Board of Education shall promulgate rules and regulations for chronically low-performing high schools receiving a reform grant pursuant to this Code section to make the high schools more relevant to and effective for all students. Such rules shall encourage high schools to implement a comprehensive school reform research based model that focuses on:

(1) Setting high expectations for all students;

(2) Personalizing graduation plans for students;

(3) Developing small learning communities or college and career academies with a rigorous academic foundation and emphasis in broad career fields of study;

(4) Using project based instruction embedded with strong academics to improve relevancy in learning;

(5) Fostering collaboration among academic and career/technical teachers;

(6) Implementing nontraditional scheduling in ninth grade for students behind in their grade level;

(7) Promoting parental involvement; and

(8) Training teachers to work with low-performing students and their parents or guardians.

(d) This Code section shall be subject to appropriations by the General Assembly.



§ 20-2-329. Requirements for high schools that receive a reform grant

High schools that receive a reform grant pursuant to Code Section 20-2-328 shall:

(1) Provide focused programs of study which are designed to provide a well-rounded education for students by fostering artistic creativity, critical thinking, and self-discipline through the teaching of academic content, knowledge, and skills that students will use in the workplace, further education, and life. The focused programs of study, whether provided at a choice technical high school, a college and career academy, a traditional high school, or on site at a technical school or college or a public college or university, shall be aligned with graduation requirements established by the State Board of Education and content standards established pursuant to Part 2 of this article, including, at a minimum, four years of mathematics, Algebra I and higher, and four years of English, with an emphasis on developing reading and writing skills to meet college and career readiness standards;

(2) Implement a teacher adviser system;

(3) Provide students in the ninth through twelfth grades information on educational programs offered in high school, in technical and community colleges, in colleges and universities, and through work based learning programs and how these programs can lead to a variety of career fields. Local school systems shall provide career awareness and exploratory opportunities such as field trips, speakers, educational and career information centers, job shadowing, and classroom centers to assist students and their parents or guardians, with guidance from school counselors and teacher advisers, in revising, if appropriate, the individual graduation plan developed pursuant to subsection (c) of Code Section 20-2-327;

(4) Enroll students no later than ninth grade into one of the following options for earning a high school diploma and preparing students for postsecondary education and a career which will include a structured program of academic study with in-depth studies in:

(A) Mathematics and science;

(B) Humanities, fine arts, and foreign language; or

(C) A career pathway that leads to passing an employer certification exam in a high demand, high skill, or high wage career field or to an associate's degree or bachelor's degree.

The awarding of a special education diploma to any disabled student who has not completed all of the requirements for a high school diploma, but who has completed his or her Individualized Education Program (IEP) shall be deemed to meet the requirements of this paragraph;

(5) Implement the at-risk model program developed by the State Board of Education pursuant to subsection (b) of Code Section 20-2-328;

(6) Comply with the rules and regulations promulgated by the State Board of Education for chronically low-performing high schools pursuant to subsection (c) of Code Section 20-2-328; and

(7) Schedule annual conferences to assist students and their parents or guardians in setting educational and career goals and creating individual graduation plans beginning with students in the eighth grade and continuing through high school. These conferences shall include, but are not limited to, assisting the student in identifying educational and career interests and goals, selecting a career and academic focus area, and developing an individual graduation plan.



§ 20-2-329.1. Rules and regulations

The State Board of Education shall promulgate rules and regulations necessary to carry out the provisions of this part.






Part 17 - State Education Finance Study Commission

§§ 20-2-329.2 through 20-2-329. 8

Repealed by Ga. L. 2011, p. 647, § 1/HB 192, effective March 31, 2013.









Article 7 - Additional State Aid

§§ 20-2-330 through 20-2-333.

Reserved. Repealed by Ga. L. 1989, p. 808, § 1, effective July 1, 1989.



§ 20-2-334. Computation of effect of grants to be shown on tax bill

(a) A computation shall be shown on each tax bill for school ad valorem taxes which represents the local school system's share of funds in the "General Appropriations Act" for ad valorem tax relief. The provisions of this Code section shall not apply to tax bills for motor vehicles and trailers.

(b) The computation provided for in subsection (a) of this Code section shall show the following:

(1) The mill rate which the local school system would have been required to levy to fund a budget equal in amount to the actual budget of the system, including the system's share of funds identified for this purpose in the "General Appropriations Act," if no funds were actually received by the system pursuant to such appropriation for that year. This mill rate shall be labeled "Annual Equivalent Mill Rate";

(2) As a subtraction from the mill rate determined pursuant to paragraph (1) of this subsection, a mill rate which, if applied against the tangible property in the local school system, would produce tax revenue equal to the amount of the funds received in that year by the school system pursuant to the appropriation for that year. This mill rate shall be labeled "State School Tax Credit"; and

(3) As the remainder of the subtraction provided for in paragraph (2) of this subsection, the mill rate which is actually being levied against the taxpayer's property. This mill rate shall be labeled "Actual School Tax Mill Rate."

(c) It is the purpose of this Code section to provide in a demonstrable fashion to each ad valorem taxpayer of that tangible property provided for in subsection (a) of this Code section information which will enable the taxpayer to ascertain readily the amount of additional state funds which are being made available to that local school system in which the taxpayer's property is being taxed. Additionally, each such taxpayer by this Code section will be in the position to be informed as to what purposes the officials in charge of the local school system and its finances have devoted the use of such funds. If a local school system has received funds which have been made available by the General Assembly pursuant to the "General Appropriations Act" but has not reduced local property taxes levied in behalf of the school system, each taxpayer will be so informed. However, if the receipt of additional state funds has enabled the local school system to reduce local property taxes by a corresponding sum to that received pursuant to the "General Appropriations Act," or any fraction thereof, the taxpayer will be so advised.



§§ 20-2-350 through 20-2-356.

Repealed by Ga. L. 2000, p. 618, § 60, effective July 1, 2000.






Article 8 - Consolidation of Independent and County School Systems

§ 20-2-370. Referendum on repeal of special school law and consolidation of systems

Whenever the citizens of a municipality or independent school district authorized by law to establish and maintain a system of schools by local taxation in whole or in part are operating a system of public schools independent of the county school system and wish to annul their special school law and become a part of the county school system, they shall present and file with the governing authority of the city a petition signed by one-fourth of the qualified voters of their territory; and the governing authority shall then submit the question at an election to be held in accordance with Chapter 2 of Title 21. A majority of those voting shall be necessary to carry the election. Only qualified voters residing within the municipality or district for six months prior to the election shall vote. An election shall not be held for the same purpose more often than every 12 months.



§ 20-2-371. Proceedings when vote favors repeal and consolidation

When the results of an election held under Code Section 20-2-370 are declared and published in favor of repealing such independent school system, making the territory included in the system thereby to become a part of the county school system, such independent or local school system shall continue to function under its local laws, organizations, and regulations until the county board of education shall arrange for the operation by them of such school or schools within the local system as a part of their public school system.



§ 20-2-372. Effect of repeal and consolidation

Where any local or independent system is repealed by and in the manner provided in Code Sections 20-2-370 and 20-2-371, the territory formerly included in such independent system shall become and constitute a school district of the county in which it is located and shall enjoy the same privileges and shall be governed by the same laws as other school districts in the county, including the authority to levy local taxes for school purposes; provided, however, that the rate for such taxation shall not exceed the rate allowed by law to other similar school districts.



§ 20-2-373. Applicability of article

Nothing contained in this article shall apply to a municipal or independent school system of a municipality having a population of 200,000 or more according to the United States decennial census of 1920 or any future such census.






Article 9 - Local Public School Finances

Part 1 - Borrowing for Operating Expenses

§ 20-2-390. Power of county boards

The county boards of education of the several counties of this state shall have the power and authority, whenever they deem it necessary, to borrow sufficient amounts of money, and no more, to pay for the operation of the public schools of their counties, provided that no county board shall have authority under this part to borrow a sum of money greater in the aggregate than the sum which the county board may be entitled to receive from the state appropriation and from taxes levied for educational purposes during the year in which such loan is made.



§ 20-2-391. Loan resolution

In order for any county board of education to borrow money for the purposes stated in Code Section 20-2-390, there shall be passed by the county board a resolution authorizing the money to be borrowed, in which resolution shall be stated the amount of money to be borrowed, the length of time it is to be used, the rate of interest to be paid, for what purpose borrowed, and from whom it is to be borrowed, which resolution shall be recorded on the minutes of the meetings of the county board by the county school superintendent.



§ 20-2-392. Duration of loan; repayment

No money shall be borrowed for any longer time than is necessary, and it shall be paid back out of any funds of the county school superintendent that can be legally applied to the payment of the loan.



§ 20-2-393. Interest

Any county board of education borrowing money under this part shall borrow it at as low a rate of interest as possible. The county board is authorized to pay the interest on the money out of the public school fund for the county.



§ 20-2-394. Information in reports to grand juries

Reserved. Repealed by Ga. L. 1994, p. 607, § 11, effective July 1, 1994.



§ 20-2-395. Notes for money borrowed

After the resolution provided for in Code Section 20-2-391 has been passed by any county board of education, the chairman of the county board, together with the county school superintendent, shall have the right to execute a note or notes in the name of the county board for any money that is authorized to be borrowed under the resolution passed by the county board.



§ 20-2-396. Use of borrowed money

When any money shall be borrowed under this part, it shall be paid over to the county school superintendent and become a part of the public school fund of the county. The superintendent shall be responsible for any money borrowed and received under the authority of this part in the same way and to the same extent that he is responsible for any other public schools funds.






Part 2 - Receipt and Disbursement of Funds

§ 20-2-410. Liability for and distribution of funds

When the funds drawn under apportionment and any funds raised by local taxation are placed in the hands of any county school superintendent, he shall be liable on his official bond as treasurer for all amounts received and shall disburse the funds only upon the order of the county board of education; and the superintendent shall not be entitled to compensation for receiving any funds as provided in this Code section.



§ 20-2-411. School fund kept separate; use of funds; separation of school taxes; investments

When the public school fund shall be received and receipted for, it shall be the duty of the officers authorized by law to receive such fund and keep it separate and distinct from other funds. The school funds shall be used for educational purposes and may be used to pay the salaries of personnel and to pay for the utilization of school facilities, including school buses, for extracurricular and interscholastic activities, including literary events, music and athletic programs within individual schools and between schools in the same or in different school systems when such activities are sponsored by local boards of education as an integral part of the total school program, and for no other purpose. When taxes are paid into the state treasury, the comptroller general shall in no case receipt a tax collector for them until that part of the tax so paid in which was raised for school purposes is separated in amount from the gross amount paid in. It shall be lawful to invest school funds in securities of the states, United States, or municipalities of this state or in certificates of deposit.






Part 3 - Bond Issues

Subpart 1 - County, District, and Joint High School Bonds

§ 20-2-430. Issuance and retirement of county schoolhouse bonds

When any county board of education shall deem it to the best interests of education in the county to incur any bonded debt for building, equipping, or purchasing sites for the building and equipping of schoolhouses pursuant to Article IX, Section V, Paragraphs I and IV of the Constitution of Georgia, the election required shall be called and held in the manner prescribed by Article 1 of Chapter 82 of Title 36, and the bonds shall be validated in the manner provided by Part 1 of Article 2 of Chapter 82 of Title 36. The purpose of this Code section is to permit and require the same procedure to be followed in the voting, issuance, levying of taxes for, and the retirement of bonds issued by county boards for building and equipping schoolhouses or purchasing sites therefor as is required in the case of municipalities and other county bonds; provided, however, that in any such election persons residing within territorial limits of independent school districts may not participate as qualified voters in the election, and should the election result favorably to the issuance of the bonds, the property located within the limits of an independent school district shall not be subject to taxation for the retirement of any bonds so issued.



§ 20-2-431. Division of county into schoolhouse districts; issuance and retirement of district bonds

(a) Whenever the county board of education of any county of this state deems it necessary for the purpose of securing proper school sites and buildings and to the best interest of education in the county, the county board shall have the power and authority to divide all of the territory of the county outside of independent school districts into local subdivisions to be known as local schoolhouse districts. Whenever the county board divides the county into local subdivisions, the entire county shall be so divided into separate subdivisions. The local subdivisions so set up and established shall be clearly and positively defined by the resolution passed by the county board establishing such subdivisions. The local subdivisions shall be marked off in the manner which the county board deems to be most advantageous to the school interest of the county. The county board shall act as officers of such local subdivisions and as such is authorized to incur bonded indebtedness for the purpose of purchasing school sites and for building and equipping, enlarging, and repairing schoolhouses, to include building and equipping, enlarging, and repairing lunchrooms and vocational and physical education buildings and facilities in and for such local subdivisions. The bonded indebtedness which the county board is authorized by this Code section to incur shall be incurred pursuant to Article IX, Section V, Paragraphs I and IV of the Constitution of Georgia. An election for bonds for such local subdivisions shall be called and held in the manner prescribed by Article 1 of Chapter 82 of Title 36, and the bonds shall be validated in the manner prescribed by Part 1 of Article 2 of Chapter 82 of Title 36. The purpose of this Code section is to permit and to require the same procedure to be followed in the voting, issuance, levying of taxes for, and the retirement of bonds issued by the county boards for local subdivisions established under this Code section for building and equipping, enlarging, and repairing schoolhouses, to include building and equipping, enlarging, and repairing lunchrooms and vocational and physical education buildings and facilities, or purchasing sites therefor as is required in the case of municipalities and other county bonds; provided, however, that where the county board divides the county into subdivisions and seeks to issue bonds for any one of the local subdivisions, persons residing outside of the local subdivision may not participate as qualified voters in the election. Should the election held in a local subdivision result favorably to the issuance of bonds for such local subdivision, the property located within such local subdivision as marked off and established by the county board shall be subject to taxation for the retirement of bonds issued by the county board for such local subdivision. The property located outside of such subdivision shall not be subject to taxation for the retirement of any bonds issued for the local subdivision.

(b) It is not intended that subsection (a) of this Code section shall in any way interfere with the county board issuing bonds on a county-wide basis as provided for in Code Section 20-2-430. The purpose of subsection (a) of this Code section is to give to the county board additional powers so that the county board may provide adequate school sites, buildings, and equipment in counties and under circumstances where county-wide bond issues for securing school sites and buildings and equipping schoolhouses prove inadequate and inequitable because of prior existing bonded indebtedness of local districts, or otherwise.



§ 20-2-432. Joint county-city high schools -- Power to contract for building and maintenance

Counties and municipalities located therein having independent school systems supported in whole or in part by local taxation may contract with each other for the joint building and maintenance of high school buildings to be located within such municipalities for the joint use of the children living in such municipalities and those living in the county outside of the limit of such municipalities.



§ 20-2-433. Joint county-city high school contracts for building and maintenance -- Approval and confirmation

The contract provided for in Code Section 20-2-432 shall be entered into, in the first instance, by the city board of education and county board of education or by other authorities by whatever name called having charge of the educational affairs of the city and county, respectively, upon such terms and conditions as may be agreed on and shall then be approved and confirmed by the mayor and council and board of county commissioners or other authorities by whatever name called having charge of the fiscal affairs of the city and county, respectively.



§ 20-2-434. Joint county-city high school contracts for building and maintenance -- Issuance of bonds; elections

When the contract has been made and approved as provided in Code Sections 20-2-432 and 20-2-433, then the authorities of the county and municipality having charge of their fiscal affairs may issue bonds for their proportion of the cost of such buildings, as agreed on, in the manner provided by law for the issuance of bonds by a county or municipality; and the call for election shall provide that if the other contracting party shall fail to carry an election for bonds for the same purpose, the election for bonds provided for in the call, even if carried, shall not be effective and that all previous acts in connection with the issuance of the bonds shall, in such event, be void and of no effect.



§ 20-2-435. Joint county-city high school contracts for building and maintenance -- County and city tax levies to pay bonds and maintenance costs

When an election for the bonds provided for in Code Section 20-2-434 has been carried as provided by law, then the county and municipal authorities may thereafter each levy a tax sufficient to pay the principal and interest of such bonds issued by each party and the cost of maintenance of such building in addition to any other taxes they are authorized by law to levy.



§ 20-2-436. Provisions of Code Sections 20-2-432 through 20-2-435 cumulative

Code Sections 20-2-432 through 20-2-435 shall not be construed to be the exclusive means for the building of high school buildings, but such Code sections shall be construed to be permissive and cumulative to any other means now or hereafter provided by law.



§ 20-2-437. Local and consolidated school district trustees' powers and duties as to buildings and equipment transferred to county boards

The county board of education of each county shall succeed to and be vested with all of the rights, powers, and duties formerly vested in the local or consolidated school district trustees with respect to the building and equipping of schoolhouses in the county, preparing tax digests, and furnishing them to the tax collector of the county.



§ 20-2-438. Local and consolidated school district bonds -- Transfer to county board; disbursing funds to bondholders; recommending tax levy

In any local or consolidated school district in any county where there is an outstanding bonded indebtedness created for the purpose of building schoolhouses or equipping schoolhouses, the county board of education shall, on February 1, 1946, become the trustee of all funds which shall have been or may be collected from taxes or received from other sources for the purpose of retiring the principal and interest on the bonds or for creating a sinking fund for such purpose. The county board is charged with the duty of disbursing such funds to the bondholders in accordance with the terms under which the bonds were issued and the duty of constructing any buildings or acquiring any building sites or any equipment for which the bonds were issued. The county board shall also annually, within the time required by law or the terms of the bond issue, recommend to the fiscal authorities of the county the levy upon the property subject to taxation in the district originally voting the bonds of such tax as may be necessary to provide a sinking fund for the retirement of the bonds and for paying the principal thereof and the interest thereon in accordance with the terms under which the bonds were issued, this to be in addition to the general tax for the maintenance of the schools of the districts.






Subpart 2 - Refunding Bonds

§ 20-2-450. Subpart to govern refunding, retiring, or refinancing outstanding district bonds

Where any school district or consolidated school district or any independent school district, in cases provided in this subpart, has outstanding schoolhouse bonds or shall hereafter issue, in accordance with the laws of this state, any such bonds, and it becomes necessary or advisable to refund, retire, or refinance such bonds, the refunding, retirement, or refinancing shall be done in accordance with the procedure and in the manner provided in this subpart.



§ 20-2-451. Electoral approval required for refunding, retiring, or refinancing outstanding district bonds

The advisability or necessity of refunding, retiring, or refinancing such bonds shall be determined by the qualified voters of the school district concerned in an election to be held in such district in the manner provided in this Code section.



§ 20-2-452. Elections to approve refunding, retiring, or refinancing outstanding district bonds -- Calling of election by county board

Should the county board of education for any school district or consolidated school district or board of education, or corresponding body, in any independent school district in which a local tax is now or may hereafter be levied for school purposes deem it necessary or advisable to refund, retire, or refinance any outstanding schoolhouse bonded indebtedness of such district, it shall, by written resolution, call an election to be held in the district by giving notice by publication thereof once a week for four weeks previous to the election in the newspaper in which the legal advertisements for the county are published, notifying the qualified voters that on the day named an election will be held to determine the question whether bonds shall be issued by the district for refunding, retiring, or refinancing outstanding schoolhouse bonds of such district.



§ 20-2-453. Elections to approve refunding, retiring, or refinancing outstanding district bonds -- Contents of election notice

The county board of education or board of education or corresponding body, as the case may be, shall specify in the election notice what amount of bonds are to be issued, for what purpose, what interest they are to bear, how much principal and interest are to be paid annually, and when they are to be fully paid off. It shall also specify in the notice the amount of bonds and interest, if any, date of issue, rate of interest, and dates due of the outstanding schoolhouse bonds which are sought to be retired, refunded, or refinanced.



§ 20-2-454. Elections to approve refunding, retiring, or refinancing outstanding district bonds -- Eligible voters; conduct of election; declaration of result

None but the qualified voters of the district concerned shall be permitted to vote in the election. The election shall be held and the result declared as provided in Title 21.



§ 20-2-455. Elections to approve refunding, retiring, or refinancing outstanding district bonds -- Referendum to call election

In addition to the manner provided in Code Sections 20-2-451 through 20-2-454 for calling such an election, should as many as one-fourth of the qualified voters of any such school district file a petition with the county board of education for any local tax school district or consolidated school district or the board of education or corresponding body in an independent school district, requesting that an election be called for the purpose of submitting the issue as to whether the schoolhouse bonded indebtedness of such district be refunded, retired, or refinanced, it shall become the duty of such board or body to call an election in the same manner as provided in Code Sections 20-2-451 through 20-2-454.



§ 20-2-456. Elections to approve refunding, retiring, or refinancing outstanding district bonds -- Vote required; declaration of favorable result; issuance of refunding bonds

In the event that two-thirds of the votes cast at an election held as provided in Code Sections 20-2-451 through 20-2-455 are in favor of refunding "outstanding schoolhouse bonds" and such two-thirds are also a majority of all the voters qualified to vote in the election, then the officials as named in Code Sections 20-2-451 through 20-2-455 shall so declare the result; and such officials shall have the power and authority, after validation as provided in Code Section 20-2-470, to issue such refunding schoolhouse bonds for sale or exchange for the purpose of retiring the outstanding schoolhouse bonds in the district under all of the regulations now provided by law for school district bonds.



§ 20-2-457. District bonds -- Tax levy to provide sinking fund to retire bonds

Where an election held in the manner provided in Code Sections 20-2-451 through 20-2-455 results favorably to the issue of such bonds, the county board of education or corresponding body of independent school districts, as the case may be, shall recommend, and the board of county commissioners or judge of the probate court or municipal tax levying authorities, as the case may be, shall annually levy upon the property subject to taxation in the school district in which the election was held, such tax as may be necessary to provide a sinking fund for the retirement of the bonds and for paying the principal thereof and the interest thereon, this to be in addition to the general tax for the maintenance of the schools of the district.



§ 20-2-458. Local or consolidated school district bonds -- Sale or exchange

Any refunding bonds of a local school district or consolidated school district shall, after validation, be turned over to the county board of education to be sold or exchanged as provided in this subpart, and the county board is authorized to sell or exchange such bonds under all of the regulations now provided by law for the sale of school district bonds or as provided in this subpart. When such bonds are sold by the county board, the proceeds derived therefrom shall be held in trust by the county board only for the purposes provided in this subpart. When such bonds are exchanged by the county board, which is authorized to do so, such exchange shall be in accordance with Code Section 20-2-471.



§ 20-2-459. Independent school district bonds -- Sale or exchange

In independent school districts over which the county board has no jurisdiction, such refunding bonds, after they have been issued and validated, shall be turned over to the officials who under the law are now authorized to handle in any manner bonds issued by such independent school districts; and such officials are authorized to sell or exchange, in like manner as the county board, such refunding bonds for the purposes of and in accordance with this subpart.



§ 20-2-460. District bonds -- Sinking fund for holders failing or refusing to sell or exchange outstanding bonds

Should any holder of an outstanding schoolhouse bond which is not due or which has not matured in accordance with the provisions thereof fail or refuse to sell or exchange such bond or bonds for refunding schoolhouse bonds issued in accordance with this subpart, it shall be the duty of the officials of the school district which issued such bond or bonds to set aside from the proceeds of the sale of the refunding schoolhouse bonds a sinking fund under all the regulations now provided by law for sinking funds for schoolhouse bonds for the purpose of retiring such bonds when they mature and paying the interest accrued or to accrue thereon.



§ 20-2-461. Elections to approve refunding, retiring, or refinancing outstanding district bonds -- Limit of one per year

No election as provided in this subpart shall be held in any one district more often than once a year.



§ 20-2-462. County-wide bonds -- Powers of counties as to refunding, refinancing, or retiring

All counties in which a local tax is now or may hereafter be levied for school purposes throughout the entire county or throughout the entire county except that part embraced within the incorporated limits of a municipality or municipalities are authorized to refund, refinance, or retire outstanding schoolhouse bonds of such territory in the same manner and under the same rules and regulations as provided in Code Sections 20-2-451 through 20-2-455, except that in elections for such territory, the manner of holding elections shall be as provided in Code Sections 20-2-463 through 20-2-466.



§ 20-2-463. County-wide bonds -- Petition to call election; call of election; county board to determine terms

When one-fourth of the registered qualified voters of the county or of the county outside the incorporated limits of a municipality or municipalities, as the case may be, shall file with the county board of education a petition asking for an election for the purpose of determining whether or not bonds shall be issued for the purpose of refunding, refinancing, or retiring outstanding school bonds of such territory, the required number of petitioners to be determined by the county board, it shall be the duty of the county board to fix the amount, denomination, rate of interest, and dates when due of the proposed bonds to refund, refinance, or retire outstanding schoolhouse bonds of such territory; and the county board shall also specify the amount, denomination, rate of interest, and dates when due of the outstanding school bonds which are sought to be refunded, retired, or refinanced and call such election in terms of law now provided or which may hereafter be provided for the county issue of bonds, except as otherwise provided in this Code section.



§ 20-2-464. County-wide bond elections -- Notice

The county board shall order such election to be held at the various polling places throughout the county or throughout the territory to be affected, of which it shall give notice by publication thereof once a week for four weeks previous to the election in the newspaper in which the legal advertisements of the county are published.



§ 20-2-465. County-wide bond elections -- Eligible voters; conduct of election; declaration of result

None but registered qualified voters residing within the territory to be affected shall be permitted to vote in the election. The election shall be held and the result declared as provided in Title 21.



§ 20-2-466. County-wide bonds -- Vote required to approve; issuance, sale, or exchange

In the event that two-thirds of the votes cast at such election shall be in favor of refunding "outstanding schoolhouse bonds" and such two-thirds are also a majority of all the voters qualified to vote in such election, then the refunding schoolhouse bonds shall, after validation, as provided in Code Section 20-2-470 be issued, sold, or exchanged under all of the regulations now provided for the sale of county bonds under Code Section 20-2-430 or provided in this subpart for the sale or exchange of such refunding bonds.



§ 20-2-467. County-wide bonds -- Handling and use of proceeds

The proceeds from the sale or exchange of the refunding bonds shall be turned over to the county board of education in trust for any purposes provided in this subpart.



§ 20-2-468. County-wide bonds -- Tax levy to provide sinking fund to retire bonds

The county authorities, in levying and assessing taxes for the purpose of paying the interest and retiring and paying off the bonds shall, in the event that the entire county is not embraced within the area or territory in which the election is held, levy and assess such taxes only against the property located within the area or territory within which the election is held. For the purpose of taking care of and paying the principal and interest of such refunding schoolhouse bonds, the county board of education shall recommend and the board of county commissioners or judge of the probate court, as the case may be, shall levy upon the property subject to taxation in the entire county or in the area or territory within which the election is held, such tax as may be necessary to provide a sinking fund for the retirement of the bonds and for paying the principal thereof and the interest thereon, this to be in addition to the general tax for the maintenance of the schools of the county or territory.



§ 20-2-469. County-wide bonds -- Paying off outstanding bonds; sinking fund for holders failing or refusing to sell, exchange, or surrender outstanding bonds

The manner of paying off the outstanding schoolhouse bonds with the proceeds of the sale of the refunding schoolhouse bonds, or exchange of bonds, and the sinking fund provided, in cases where holders of outstanding bonds fail or refuse to sell, exchange, or surrender them for cancellation, shall be the same as provided in this subpart for other school districts.



§ 20-2-470. Validation of bonds

Before the schoolhouse refunding bonds provided in this subpart shall be issued, they shall first be validated in accordance with Part 1 of Article 2 of Chapter 82 of Title 36.



§ 20-2-471. Exchange or sale of bonds; use of proceeds

Bonds issued under this subpart may be exchanged for not less than an equal principal amount and accrued interest, if any, of indebtedness to be retired thereby, including indebtedness not yet due, if such indebtedness is then redeemable or if the holder thereof is willing to surrender the indebtedness for retirement, but otherwise shall be sold and the proceeds thereof shall be applied to the payment of such schoolhouse bonded indebtedness or accrued interest due or redeemable which may be so surrendered.



§ 20-2-472. Establishment of sinking fund for unsurrendered bonds

Should the holder of any outstanding schoolhouse bonds be unwilling to surrender them for retirement, either in exchange for refunding bonds in a principal amount equal to the principal and interest accrued on the bonds under the authority of this subpart or upon tender to him of the par value of the bond or bonds held by him, plus accrued interest thereon, then and in that event, when any of the refunding schoolhouse bonds are sold, a sufficient amount of the proceeds derived from the sale of the refunding bonds shall be set aside and shall constitute a sinking fund for the eventual retirement of any such bond or bonds and the payment of interest thereon in accordance with the provisions of such bonds when they mature or are surrendered for retirement.



§ 20-2-473. Limitations on issue and use of bonds and proceeds

The proceeds derived from the sale of any refunding schoolhouse bonds issued under the authority of this subpart shall be applied exclusively to the purposes provided in Code Sections 20-2-450 through 20-2-472. None of such refunding bonds shall be exchanged except for outstanding bonds for which they were issued to retire. In no event shall the refunding schoolhouse bonds so issued exceed in amount the previously existing total schoolhouse bond debt of the district issuing such bonds with interest thereon.



§ 20-2-474. Powers and duties of officials as to bonds, taxes, and sinking funds

Wherever in this subpart it is made the duty, without specific designation, of any official or officials to perform any duty with reference to the issuance, exchange, sale, or retirement of any bonds, such duty is imposed upon the same officials with respect to such duties as are now imposed upon the officers charged with the same duties under the laws of Georgia relating to bonds issued in the first instance. Such officers shall have the same authority and are charged with the same duties with respect to the investment of sinking funds and levying taxes to retire bonds and interest on bonds issued under this subpart as is now provided with respect to the levying of taxes to retire bonds and the creation and administration of sinking funds to retire the bonded indebtedness of any local school district, consolidated school district, or independent school district, where a local tax is levied for school purposes.



§ 20-2-475. Interest on bonds

The interest rate on such refunding schoolhouse bonds shall in no event exceed, but may be less than, the interest rate on the bonds for which they were issued to refund.



§ 20-2-476. When subpart applicable to independent school districts

The provisions of this subpart for issuance of refunding schoolhouse bonds in the case of independent school districts shall apply only where the Act creating such school district, or as amended, authorizes such issuance.



§ 20-2-477. Construction of subpart against impairment of outstanding bonds

This subpart shall not be construed to impair the obligation of any bond outstanding on March 31, 1937, or to prejudice the rights of any bondholder of an outstanding bond issued prior to that date.






Subpart 3 - Withholding Appropriations to Pay Indebtedness

§ 20-2-480. Notification of proposed issuance of bonded indebtedness; authorization to withhold appropriations to pay indebtedness

(a) Prior to the issuance of any bonded indebtedness, the governing body of any county school district or system, any independent school district or system, or any area school district or system may notify the State Board of Education of the proposed issuance of such indebtedness and authorize and direct the State Board of Education to withhold from such school district or system sufficient moneys from any state appropriation to which such school district or system may be entitled and apply so much as shall be necessary to the payment of the principal of and interest on such indebtedness then due.

(b) The notice and authorization referred to in subsection (a) of this Code section shall set forth the following information:

(1) The proposed date of issuance of the bonded indebtedness;

(2) Each payment date with respect to such indebtedness and the principal of and interest on such indebtedness coming due on each such date; and

(3) The name and address of the financial institution serving as custodian, trustee, or paying agent for such indebtedness to whom any payment by the State Board of Education should be made.









Part 4 - Taxation

§ 20-2-490. Municipalities authorized to levy school taxes

Authority is given by the Constitution of Georgia to municipalities now authorized by law to operate independent school systems to maintain public schools in their respective limits by local taxation.



§ 20-2-491. Performance audit on capital outlay projects funded by sales tax

(a) When a sales tax for educational purposes is imposed for capital outlay projects as provided in Part 2 of Article 3 of Chapter 8 of Title 48 and such tax generates or is reasonably anticipated to generate annualized proceeds of $5 million per year or more, the expenditure of tax proceeds shall be subject to an ongoing performance audit or performance review as provided in this Code section; but this Code section shall not apply if such tax generates annualized proceeds below $5 million.

(b) Each local board of education expending tax proceeds for capital outlay projects shall provide for a continuing performance audit or performance review of the expenditure of such funds. The local board of education shall contract with an outside auditor, consultant, or other provider for such performance audit or performance review. The performance audit or performance review contract shall:

(1) Include a goal of ensuring to the maximum extent possible that the tax funds are expended efficiently and economically, so as to secure to the expending school district the maximum possible benefit from the tax dollars collected;

(2) Provide for the issuance of periodic public reports, not less often than once annually, with respect to the extent to which expenditures are meeting the goal specified in paragraph (1) of this subsection; and

(3) Provide for the issuance of periodic public recommendations, not less often than once annually, for improvements in meeting the goal specified in paragraph (1) of this subsection.

(c) The auditor, consultant, or other provider to carry out the performance audit or performance review shall be selected through a public request for proposals process. The cost of the performance audit or performance review may be paid from the proceeds of the sales tax for educational purposes or any other available funds of the local school system.

(d) The performance audit or review shall be required when the sales tax for educational purposes is imposed in whole or in part for capital outlay projects but shall not be required when the sales tax for educational purposes is imposed for the sole purpose of retirement of previously incurred general obligation debt.

(e) The requirements of this Code section shall apply with respect to any sales tax for educational purposes which is in effect on July 1, 2003, as well as any sales tax for educational purposes imposed or reimposed on or after that date.









Article 10 - Contracts and Purchases by Public Schools

§ 20-2-500. Contracts for purchases authorized of certain supplies, materials, equipment, or agricultural products to give preference to in-state manufacturers or producers; purchases over $100,000.00; vendor preferences

(a) (1) Local boards of education shall provide that contracts for or purchases of supplies, materials, equipment, or agricultural products, including but not limited to school buses but not including instructional materials or beverages for immediate consumption, for public elementary and secondary schools supported in whole or in part from public funds shall give preference as far as may be reasonable and practicable to such supplies, materials, equipment, and agricultural products as may be manufactured or produced in this state. Such preference shall not sacrifice quality.

(2) Local boards of education shall provide that, in determining whether such a preference is reasonable in any case where the value of a contract for or purchase of such supplies, materials, equipment, or agricultural products exceeds $100,000.00, the local school district shall consider, among other factors, information submitted by the bidder which may include the bidder's estimate of the multiplier effect on gross state domestic product and the effect on public revenues of the state and the effect on public revenues of political subdivisions resulting from acceptance of a bid or offer to sell Georgia manufactured or produced goods as opposed to out-of-state manufactured or produced goods. Any such estimates shall be in writing. No local school district shall divide a contract or purchase which exceeds $100,000.00 for the purpose of avoiding the requirements of this paragraph.

(b) Vendors resident in the State of Georgia are to be granted the same preference over vendors resident in another state in the same manner, on the same basis, and to the same extent that preference is granted in awarding bids for the same goods or services by such other state to vendors resident therein over vendors resident in the State of Georgia.

(c) Nothing in this Code section shall negate the requirements of Code Section 50-5-73.



§ 20-2-504. Authority to contract for pupil transportation

County, independent, and area school systems shall have authority to contract for the transportation of pupils in accordance with the provisions of Code Section 20-2-506.



§ 20-2-505. Member prohibited from selling school supplies or equipment to county board; penalty

(a) No member of any county board of education in this state shall sell to any county board any supplies or equipment used, consumed, or necessary in the operation of any public school in this state unless there are fewer than three sources for such supplies or equipment within the county; provided, however, that any purchase pursuant to this subsection for supplies or equipment that is equal to or greater than $10,000.00 shall be approved by a majority of the members of the board in an open public meeting.

(b) Any member of any county board violating subsection (a) of this Code section shall be guilty of a misdemeanor.



§ 20-2-505.1. Board transacting business with bank or similar institution in which member has interest

A local board of education having any member thereof who is an employee, stockholder, director, or officer of a bank or similar financial institution shall nevertheless be authorized to transact business with such bank or financial institution without the board or member thereby incurring any criminal liability therefor, as long as such member owns less than 30 percent of the stock or other ownership interest in such bank or financial institution.



§ 20-2-506. Definitions; authority to enter into multiyear lease, purchase, or lease purchase contracts

(a) As used in this Code section, the term:

(1) "Energy cost savings measure" means a facility alteration designed to reduce energy consumption or operating costs and may include one or more of the following:

(A) Insulating the building structure or structures within the building, including caulking or weather-stripping;

(B) Installing storm windows or doors, multiglazed windows or doors, heat absorbing or heat reflective glazed and coated window or door systems, or other window or door systems designed to reduce energy consumption;

(C) Installing automated or computerized energy control systems;

(D) Modifying or replacing heating, ventilating, or air-conditioning systems;

(E) Replacing or modifying lighting fixtures to increase the energy efficiency of the lighting system;

(F) Improving indoor air quality to conform to the applicable state or local building code requirements;

(G) Installing energy recovery systems;

(H) Installing cogeneration systems that produce steam or forms of energy such as heat and electricity for use primarily within a building or complex of buildings; and

(I) Life safety measures that provide long-term operating cost reductions and are in compliance with state and local codes, and building operation programs that reduce operating costs.

(2) "Guaranteed energy saving contract" means a contract for the implementation of one or more energy cost savings measures providing that all payments except obligations on termination of the contract before its expiration are to be made over time and the energy cost savings are guaranteed to the extent necessary to make payments for the contract.

(b) Except as otherwise provided in this Code section, each county, independent, or area school system in this state shall be authorized to enter into multiyear lease, purchase, or lease purchase contracts of all kinds for the acquisition of goods, materials, real and personal property, services, and supplies, provided that any such contract shall contain provisions for the following:

(1) The contract shall terminate absolutely and without further obligation on the part of the school system at the close of the calendar year in which it was executed and at the close of each succeeding calendar year for which it may be renewed as provided in this Code section;

(2) The contract may provide for automatic renewal unless positive action is taken by the school system to terminate such contract, and the nature of such action shall be determined by the school system and specified in the contract;

(3) The contract shall state the total obligation of the school system for the calendar year of execution and shall further state the total obligation which will be incurred in each calendar year renewal term, if renewed;

(4) The total combined annual payments for contracts under this Code section and contracts of such school system under Article IX, Section III, Paragraph I of the Constitution in any calendar year, excluding guaranteed energy savings contracts, shall not exceed an amount equal to 7.5 percent of the total local revenue collected for maintenance and operation of the school system in the most recently completed fiscal year; provided, however, that the foregoing limitation shall not apply to contracts with other public educational entities, including school systems in this state, for the education of students; and

(5) For each guaranteed energy savings contract, a school system shall document the historical energy cost of each structure affected for a period of at least one year prior to the date of the contract and shall document the monthly energy cost and monthly energy savings of each affected structure for the life of the contract.

(c) In addition to the provisions enumerated in subsection (b) of this Code section, any contract authorized by this Code section may include:

(1) A provision which requires that the contract will terminate immediately and absolutely at such time as appropriated and otherwise unobligated funds are no longer available to satisfy the obligations of the school system under the contract; or

(2) Any other provision reasonably necessary to protect the interests of the school system.

(d) Any contract developed under this Code section containing the provisions enumerated in subsection (b) of this Code section shall be deemed to obligate the school system only for those sums payable during the calendar year of execution or, in the event of a renewal by the school system, for those sums payable in the individual calendar year renewal term.

(e) No contract developed and executed pursuant to this Code section shall be deemed to create a debt of the school system for the payment of any sum beyond the calendar year of execution or, in the event of a renewal, beyond the calendar year of such renewal.

(f) Any such contract may provide for the payment by the school system of interest or the allocation of a portion of the contract payment to interest, provided that the contract is in compliance with this Code section.

(g) When any local board of education on or after July 1, 1990, submits to the electors of its local school district the proposed issuance of any bonded debt and such proposal is defeated by the electors, that school system shall be prohibited for a period of four calendar years immediately following such election from entering into any multiyear contract for the lease, purchase, or lease purchase of any goods, materials, real or personal property, services, or supplies which are the same as or substantially similar to items which were proposed to be funded through such proposed issuance of bonded debt.

(h) Nothing in this Code section shall restrict school systems from executing reasonable contracts arising out of their proprietary functions.

(i) Each school system in this state is authorized to accept the title to property subject to a contract for lease purchase or installment purchase and is authorized to transfer title back to the vendor in the name of the school district in the event that the contract is not fully consummated.

(j) Any contract developed under this Code section shall comply with the applicable provisions of the Official Code of Georgia Annotated, and regulations thereunder, relating to state allocated capital outlay funds and entitlements.






Article 11 - Public School Property and Facilities

Part 1 - Powers of Local Boards

§ 20-2-520. Acquiring and disposing of school sites; building, repairing, renting, and furnishing schoolhouses

(a) The county boards of education shall have the power to purchase, lease, or rent school sites; build, repair, or rent schoolhouses; purchase maps, globes, and school furniture; and make all arrangements necessary to the efficient operation of the schools. Such county boards are invested with the title, care, and custody of all schoolhouses or other property, with the power to control such property in such manner as they think will best serve the interests of the public schools; and when, in the opinion of the county board, any schoolhouse site has become unnecessary or inconvenient, they may sell it in the name of the county board; and the conveyance for any such sale shall be executed by the president or secretary of the county board, according to the order of the county board. Such county boards shall have the power to receive any gift, grant, donation, or devise made for the use of the public schools within the respective counties; and all conveyances of real estate which may be made to such a county board shall vest the property in such county board and its successors in office. Such county board may provide for the building of schoolhouses by a tax on all property located in the county and outside the territorial limits of any independent school system. The construction of all public school buildings must be approved by the county school superintendent and county board and must be according to the plans furnished by the county school authorities and the State Board of Education. All public school construction contracts in excess of $100,000.00 shall be publicly advertised and awarded through an open and competitive process, regardless of the funding source.

(b) If a schoolhouse site has become unnecessary or inconvenient, as provided by subsection (a) of this Code section, and if the state or the county or municipality whose territorial boundaries include such schoolhouse site needs such site for any governmental purpose, then the county board may sell or convey such schoolhouse site to the state or such county or municipality for such consideration and subject to such conditions, if any, as may be determined by such county board.

(c) In addition to school property and facilities provided for in subsection (a) of this Code section, a county board of education or an area board of education is authorized to expend educational funds available to it for the purpose of acquiring, improving, and selling real or personal property in connection with its secondary and postsecondary vocational education curricula or program.



§ 20-2-521. Power of condemnation

County boards of education and independent school systems are authorized to take and damage, by condemnation, private property for public school purposes, either for public school building sites, playgrounds, athletic fields, or other purposes in connection with the public elementary or high schools or any public educational program which is now or may be hereafter authorized by law.



§ 20-2-522. Condemnation procedure

Condemnation proceedings by the boards and systems referred to in Code Section 20-2-521 shall take the form provided in Chapter 1 of Title 22 and Article 1 of Chapter 2 of Title 22 or the form provided in Article 3 of Chapter 2 of Title 22, provided that county boards of education in counties of this state having a population (including the population of any independent school district located in such county) of more than 500,000 according to the United States decennial census of 1950 or any future such census may use the form provided in Article 2 of Chapter 2 of Title 22.






Part 2 - Exemption From Levy and Sale

§ 20-2-540. Exemption of school property from levy and sale

Each and every lot or parcel of land which has been or may hereafter be obtained by any county board of education or independent school district, together with any buildings erected thereon for school purposes and all school furniture, shall be exempt from levy and sale under any execution or other writ or order in the nature of an execution, provided that the lot of land so exempted shall not exceed ten acres; and if there is any excess over that number of acres, then that portion not to exceed ten acres most convenient for school purposes shall be exempt as provided in this Code section, the exempted portion to be set off by order of the county board or the boards of trustees of the independent school system.






Part 3 - Georgia Education Authority (Schools)

§ 20-2-550. Short title

This part may be cited as the "Georgia Education Authority (Schools) Act."



§ 20-2-551. Definitions; when project deemed self-liquidating

(a) As used in this part, the term:

(1) "Authority" means the Georgia Education Authority (Schools), which was formerly known as the State School Building Authority. Such change in the name of the authority shall in no way affect the identity of the authority or the rights, powers, privileges, or liabilities of the authority or any person under this part.

(2) "Bonds" or "revenue bonds" means any bonds issued by the authority under this part, including refunding bonds.

(3) "Cost of the project" means the cost of construction; the cost of all lands, properties, rights, easements, and franchises acquired; the cost of all machinery and equipment; financing charges; interest prior to and during construction and for one year after completion of construction; cost of engineering; architectural and legal expenses; cost of plans and specifications and other expenses necessary or incident to determining the feasibility or practicability of the project; administrative expense; and such other expenses as may be necessary or incident to the financing authorized in this part, the construction of any project, the placing of it in operation, and the condemnation of property necessary for such construction and operation. Any obligation or expense incurred for any of the foregoing purposes shall be regarded as a part of the cost of the project and may be paid or reimbursed as such out of the proceeds of revenue bonds issued under this part for such project.

(4) "Project" means one or a combination of two or more of the following: buildings and facilities intended for use as school buildings; classrooms; laboratories; libraries; and instructional, administrative, and recreational facilities for students, faculty, officers, and employees of any institution or unit under the control of a county board of education, city board of education, or governing bodies of independent districts or systems; and all structures; electric, gas, steam, and water utilities; and facilities of every kind and character deemed by the authority necessary or convenient for the efficient operation of any unit which is a part of any such institution, including the improving, altering, or repairing of such unit.

(5) "Unit" shall mean any institution, school, or academy, at any particular location, which forms a part of the public school system of this state, operated by a county board of education, city board of education, or governing bodies of independent districts or systems.

(b) Any project or combination of projects shall be deemed "self-liquidating" if, in the judgment of the authority, the revenues, rents, or earnings to be derived by the authority therefrom will be sufficient to pay the cost of maintaining, repairing, and operating the project and to pay the principal and interest of revenue bonds which may be issued for the cost of such project, projects, or combination of projects.



§ 20-2-552. Creation; members, officers, and staff; quorum; procedural rules and regulations; assignment to Georgia State Financing and Investment Commission

(a) There is created a body corporate and politic to be known as the Georgia Education Authority (Schools), which shall be deemed to be an instrumentality of the State of Georgia and a public corporation and by that name, style, and title such body may contract and be contracted with, bring and defend actions, and implead and be impleaded. The authority shall consist of five members, as follows: three appointees of the Governor, one appointee of the Lieutenant Governor, and one appointee of the Speaker of the House of Representatives. The terms of office for all members shall be three years and until their successors are appointed and qualified.

(b) The authority shall elect one of its members as chairperson and another as vice chairperson and a secretary and treasurer, who need not necessarily be a member of the authority. The majority of the members of the authority shall constitute a quorum. No vacancy on the authority shall impair the right of the quorum to exercise all the rights and perform all the duties of the authority. The members of the authority shall not be entitled to compensation for their services but shall be entitled to and shall be reimbursed for their actual expenses necessarily incurred in the performance of their duties. The authority may have staff assigned from within the Department of Education or the Georgia State Financing and Investment Commission for the purposes of carrying out the authority's duties and responsibilities, with compensation paid from resources available to the authority or the Department of Education or the Georgia State Financing and Investment Commission, as the department, the commission, and the authority may agree. The Department of Education and all other state or local government entities shall provide all necessary assistance requested by the authority. The Georgia State Financing and Investment Commission shall provide financial advisory services to the authority in accordance with Code Section 50-17-22, and all debt of the authority shall be subject to the approval of the Georgia State Financing and Investment Commission. The authority shall make rules and regulations for its own government. It shall have perpetual existence. Any change in name or composition of the authority shall in no way affect the vested rights of any person under this part or impair the obligations of any contracts existing under this part.

(c) The authority is assigned to the Georgia State Financing and Investment Commission for administrative purposes only as prescribed in Code Section 50-4-3.



§ 20-2-553. Powers of authority

The authority shall have the power:

(1) To have a seal and alter it at pleasure;

(2) To acquire by purchase, lease, or otherwise and to hold, lease, sell, and dispose of real and personal property of every kind and character for its corporate purposes;

(3) To acquire in its own name by purchase, on such terms and conditions, and in such manner as it may deem proper, or by condemnation in accordance with any and all existing laws applicable to the condemnation of property for public use, real property or rights of easements therein or franchises necessary or convenient for its corporate purposes and to use them so long as its corporate existence shall continue and to lease or make contracts for the use of or dispose of them in any manner it deems to the best advantage of the authority, the authority being under no obligation to accept and pay for any property condemned under this part, except from the funds provided under the authority of this part. In any proceedings to condemn, such orders may be made by the court having jurisdiction of the action or proceeding as may be just to the authority and to the owners of the property to be condemned; and no property shall be acquired under this part upon which any lien or other encumbrance exists unless at the time such property is so acquired a sufficient sum of money is deposited in trust to pay and redeem the fair value of such lien or encumbrance. If the authority shall deem it expedient to construct any project on lands which are subject to the control of the public school system of the state or of any county board of education, city board of education, or governing body of an independent or quasi-independent district or system or local unit of administration, the Governor, in the case of the state, or the boards of education of counties or cities, or the equivalent governing authorities of independent school districts or systems are authorized to execute for and in behalf of the state or the various county boards of education, city boards of education, or governing bodies of independent districts or systems, as the case may be, a lease upon such lands to the authority for such parcel or parcels as shall be needed for a period not to exceed 50 years, at a nominal rental of $1.00 per year. If the authority shall deem it expedient to construct any project on any other lands the title to which shall then be in the state, the Governor is authorized to convey, for and in behalf of the state, title to such lands to the authority, upon payment into the state treasury for the credit of the general fund of the state of the reasonable value of such lands, such value to be determined by three appraisers to be agreed upon by the Governor and the chairperson of the authority. Further, if the authority shall deem it expedient to construct any project on any other lands the title to which shall then be in any county, municipality, or other governmental subdivision of the state, the proper authorities of such county, municipality, or governmental subdivision are authorized to convey, for and in behalf of such county, municipality, or governmental subdivision, title to such lands to the authority, upon payment to the proper fiscal officer of the county, municipality, or other governmental subdivision of the reasonable value of such lands, such value to be determined by three appraisers to be agreed upon between such governmental authorities and the chairperson of the authority;

(4) To appoint and select officers, agents, and employees, including engineering, architectural, and construction experts, fiscal agents, and attorneys, and to fix their compensation;

(5) To make contracts, agreements of sale, and leases and to execute all instruments necessary or convenient, including contracts for construction of projects, agreements for the sale of projects, and leases of projects or contracts for the use of projects which the authority causes to be erected or acquired; and any and all political subdivisions, departments, institutions, or agencies of the state are authorized to enter into contracts, leases, or agreements with the authority upon such terms and for such purposes as they deem advisable. Without limiting the generality of the foregoing, authority is specifically granted to the county boards of education, city boards of education, or governing bodies of independent districts or systems, for and on behalf of the units and institutions within their respective counties, cities, or districts, and to the authority to enter into contracts, agreements of sale, and lease agreements for the purchase or use of any structure, building, or facilities of the authority for a term not exceeding 50 years; and the board of education or equivalent governing body for and on behalf of the respective political subdivision may obligate itself and its successors to use only such structure, building, or facility and none other and so long as such property is used by such political subdivision to pay an amount to be determined from year to year for the use of such property so leased and also to obligate itself and its successors as a part of the lease contract to pay the cost of maintaining, repairing, and operating the property so leased from the authority;

(6) To construct, erect, acquire, own, repair, remodel, maintain, add to, extend, improve, equip, operate, and manage projects, as defined in paragraph (4) of subsection (a) of Code Section 20-2-551, to be located on property owned by or leased by the authority, the cost of any such project to be paid in whole or in part from the proceeds of revenue bonds of the authority, from such proceeds and any grant from the United States or any agency or instrumentality thereof, or from any other source;

(7) To accept loans or grants of money or materials or property of any kind from the United States or any agency or instrumentality thereof upon such terms and conditions as the United States or such agency or instrumentality may impose;

(8) To borrow money for any of its corporate purposes and to issue negotiable revenue bonds payable solely from funds pledged for that purpose and to provide for the payment of such bonds and for the rights of the holders thereof;

(9) To exercise any power usually possessed by private corporations performing similar functions which is not in conflict with the Constitution and laws of this state;

(10) To issue various types of bonds with various federal tax consequences and to apply for and participate in any federal program which provides financial or other benefits or is supportive of functions of the authority. For purposes of federal law and without limiting the powers of the authority to issue other types of bonds and to participate in federal programs, the authority may act as the state education agency and may issue Qualified Zone Academy Bonds, Qualified School Construction Bonds, or Build America Bonds or, in its discretion, permit other authorized governmental bodies to issue Qualified Zone Academy Bonds, Qualified School Construction Bonds, or Build America Bonds. In participating in any federal program, the authority may apply for and receive funds, make certifications and designations, and do all other things necessary or convenient in the opinion of the authority to participate in or obtain the benefits of federal programs, including programs of bond finance provided under federal law;

(11) Deposit, or arrange for, federal funds in any form to be deposited into the sinking fund provided for in Code Section 20-2-567; and

(12) To do all things necessary or convenient to carry out the powers expressly given in this part.



§ 20-2-554. Functions and powers of Vocational Trade School Building Authority and School Building Authority for the Deaf and Blind transferred to authority

All of the rights, powers, and functions of the Vocational Trade School Building Authority and the School Building Authority for the Deaf and Blind shall be transferred to and conferred upon the authority. Upon such transfer of the rights, powers, and functions to the authority, the Vocational Trade School Building Authority and the State School Building Authority for the Deaf and Blind shall be abolished.



§ 20-2-555. Authority to issue revenue bonds; terms

The authority, or any authority or body which has or which may in the future succeed to the powers, duties, and liabilities vested in the authority created by this part, shall have power, at one time or from time to time, to provide by resolution for the issuance of negotiable revenue bonds in an unlimited amount for the purpose of paying all or any part of the cost, as defined in paragraph (3) of subsection (a) of Code Section 20-2-551, of any one project or combination of projects. The principal and interest, if any, of such revenue bonds shall be payable solely from the special fund provided in this part for such payment. The bonds of each issue shall be dated; shall bear interest, if any, at such rate or rates, payable on a date or dates certain; shall mature at such time or times not exceeding 30 years from their date or dates; shall be payable in such medium of payment as to both principal and interest as may be determined by the authority; and may be made redeemable before maturity, at the option of the authority, at such price or prices and under such terms and conditions as may be fixed by the authority in the resolution provided for the issuance of the bonds.



§ 20-2-556. Form of bonds; denominations; place of payment; registration

The authority shall determine the form of the bonds, including any interest coupons to be attached thereto, and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest, if any, thereof, which may be at any bank or trust company within or without the state. The bonds may be issued in coupon or registered form, or both, as the authority may determine; and provision may be made for the registration of any coupon bond as to principal alone and also as to both principal and interest, if any.



§ 20-2-557. Signing, sealing, and attesting bonds

In case any officer whose signature shall appear on any bonds or whose facsimile signature shall appear on any coupon shall cease to be such officer before the delivery of such bonds, such signature shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until such delivery. All such bonds shall be signed by the chairman of the authority, and the official seal of the authority shall be affixed thereto and attested by the secretary of the authority, and any coupons attached thereto shall bear the signature or facsimile signature of the chairman of the authority. Any coupon may bear the facsimile signature of such person, and any bond may be signed, sealed, and attested on behalf of the authority by such persons as at the actual time of the execution of such bonds shall be duly authorized or hold the proper office, although at the date of such bonds such persons may not have been so authorized or shall not have held such office.



§ 20-2-558. Bonds negotiable

All revenue bonds issued under this part shall have all the qualities and incidents of negotiable instruments under Article 8 of Title 11.



§ 20-2-559. Manner of sale and price of bonds

The authority may sell its bonds in such manner and for such price as it may determine to be for the best interests of the authority.



§ 20-2-560. Use of bond proceeds; additional bonds

The proceeds of bonds shall be used solely for the payment of the cost of the project or combined project and shall be disbursed upon requisition or order of the chairperson of the authority under such restrictions, if any, as the resolution authorizing the issuance of the bonds or the trust indenture mentioned in Code Section 20-2-565 may provide. If the proceeds of such bonds, by error of calculation or otherwise, shall be less than the cost of the project or combined project, unless otherwise provided in the resolution authorizing the issuance of the bonds or in the trust indenture, additional bonds may in like manner be issued to provide the amount of such deficit. Unless otherwise provided in the resolution authorizing the issuance of the bonds or in the trust indenture, such additional bonds shall be deemed to be of the same issue and shall be entitled to payment from the same fund, without preference or priority, as the bonds first issued for the same purpose. If the proceeds of the bonds of any issue shall exceed the amount required for the purpose for which such bonds are issued, the surplus shall be paid into the fund provided in Code Section 20-2-567 for the payment of principal and interest, if any, of such bonds.



§ 20-2-561. Issuance of interim receipts or certificates or temporary bonds

Prior to the preparation of definite bonds, the authority may, under like restrictions, issue interim receipts, interim certificates, or temporary bonds with or without coupons exchangeable for definite bonds upon the issuance of the latter.



§ 20-2-562. Replacement of mutilated, destroyed, or lost bonds

The authority may also provide for the replacement of any bond which shall become mutilated or be destroyed or lost.



§ 20-2-563. Compliance with part sufficient for issuance of bonds; single issue for one or more projects; adoption of bond resolution

Revenue bonds may be issued without any other proceedings or the happening of any other conditions or things than those proceedings, conditions, and things which are specified or required by this part. In the discretion of the authority, revenue bonds of a single issue may be issued for the purpose of paying the cost of any one or more, including a combination of, projects in any one city or in any one county or any number of counties. Any resolution providing for the issuance of revenue bonds under this part shall become effective immediately upon its passage and need not be published or posted. Any such resolution may be passed at any regular or special or adjourned meeting of the authority by a majority of its members.



§ 20-2-564. Bonds not state debt; use of appropriations and other funds for leases from authority; collection of rentals; assignment of payments

(a) Revenue bonds issued under this part shall not be deemed to constitute a debt of the state or a pledge of the faith and credit of the state, but such bonds shall be payable solely from the fund provided for in Code Section 20-2-567. The issuance of such revenue bonds shall not directly, indirectly, or contingently obligate the state to levy or to pledge any form of taxation whatever therefor or to make any appropriation for their payment. All such bonds shall contain recitals on their face covering substantially the foregoing provisions of this Code section; provided, however, that such funds as may be received from state appropriations or from any other source are declared to be available and may be used on behalf of the county boards of education, city boards of education, or governing bodies of independent districts or systems for the performance of any lease contract entered into by such boards or governing bodies, unless the use of such funds shall be otherwise stipulated by law.

(b) In the event any county board of education, city board of education, or governing body of an independent school district or system shall enter into a lease contract or an agreement of sale with the authority as provided in this part, then any sums accruing to and for the benefit of such school district or system by virtue of any state appropriation to which such school district or system may be entitled shall be withheld from such school district or system and the State Board of Education shall, on behalf of such school district or system, apply so much thereof as is necessary directly to the authority until such time as the obligation of the lease contract or agreement of sale shall have been paid in full; it being intended that such sums, if any, as may be appropriated by the legislature and to which a school district or system may be entitled shall be subject to be first applied on behalf of such school district or system to the extent necessary to the faithful performance of any lease contract or agreement of sale of that particular school district or system with the authority.

(c) In the event any such sums so appropriated by the legislature to the state board to and for the benefit of each county, city, or independent school district or system which has entered into a lease contract or an agreement of sale with the authority are not sufficient to discharge the lease or installment purchase obligations and undertakings therein agreed to be performed and should the school district or system fail to pay any sum necessary to make up the difference between the amount to be paid under the lease contract or agreement of sale and that actually paid by the state board on behalf of the school district or system directly to the authority as provided in subsection (b) of this Code section, then it shall be the duty of the authority to notify immediately, in writing, the state board, the Department of Education, and the Office of the State Treasurer of the amount due said authority, and thereupon the state board, the department, and the Office of the State Treasurer are authorized and directed to withhold from any other funds appropriated, allotted, or due to be paid to such county, city, or independent school district or system an amount sufficient to pay the obligation due the authority by the defaulting county, city, or independent school district or system for the rental or purchase of buildings or facilities; and the state board, the department, and the Office of the State Treasurer are authorized and directed to pay such funds to the authority on behalf of the county, city, or independent school district or system to be applied in payment on such unpaid rentals or installment payments of purchase price, such payment being charged against the respective funds due such county, city, or independent school district or system.

(d) The rentals contracted to be paid by the state board or other contracting or leasing department, agency, or institution of the state to the authority under leases or contracts entered upon pursuant to this part shall constitute obligations of the state for the payment of which the good faith of the state is pledged. Such rentals shall be paid as provided in the lease contracts from funds appropriated for such purposes by the terms of the Constitution of Georgia. It shall be the duty of the state board or other contracting or leasing department, agency, or institution of the state to see to the punctual payment of all such rentals.

(e) In the event of any failure or refusal on the part of any party punctually to perform any covenant or obligation contained in any contract entered upon pursuant to this part, the authority may enforce performance by any legal or equitable process against such party; and consent is given for the institution of any such action.

(f) The authority shall be permitted to assign any payment due it by a contracting party to a trustee or paying agent as may be required by the terms of any trust indenture entered into by the authority.



§ 20-2-565. Trust indentures to secure bonds; contents of indentures or bond resolutions; expenses of carrying out indentures

(a) In the discretion of the authority, any issue of revenue bonds may be secured by a trust indenture by and between the authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or outside of the state. Such trust indenture may pledge or assign rents, revenues, and earnings to be received by the authority. Either the resolution providing for the issuance of revenue bonds or such trust indenture:

(1) May contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the authority in relation to the acquisition of property; the construction of the project; the maintenance, operation, repair, and insurance of the project; and the custody, safeguarding, and application of all moneys;

(2) May also provide that any project shall be constructed and paid for under the supervision and approval of consulting engineers or architects employed or designated by the authority and satisfactory to the original purchasers of the bonds issued therefor;

(3) May also require that the security given by contractors and by any depository of the proceeds of the bonds or revenues or other moneys be satisfactory to such purchasers; and

(4) May also contain provisions concerning the conditions, if any, upon which additional revenue bonds may be issued.

(b) It shall be lawful for any bank or trust company incorporated under the laws of this state to act as such depository and to furnish such indemnifying bonds or pledge such securities as may be required by the authority. Such indenture may set forth the rights and remedies of the bondholders and of the trustees and may restrict the individual right of action of bondholders as is customary in trust indentures securing bonds and debentures of corporations. In addition to the foregoing, such trust indenture may contain such other provisions as the authority may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out such trust indenture may be treated as a part of the cost of maintenance, operation, and repair of the project affected by such indenture.



§ 20-2-566. Trustee for bond proceeds

The authority shall, in the resolution providing for the issuance of revenue bonds or in the trust indenture, provide for the payment of the proceeds of the sale of the bonds to any officer or person who, or any agency, bank, or trust company which, shall act as trustee of such funds and shall hold and apply them to the purposes of this part, subject to such regulations as this part and such resolution or trust indenture may provide.



§ 20-2-567. Sinking fund

The revenues, rents, and earnings derived from any particular project or combined projects; all sums allocated or paid by the State Board of Education or Department of Education to the authority for the benefit of and on behalf of any county, city, or independent school district or system or its governing body for the performance of any lease contract or agreement of sale or any and all funds from any sources received by the various county boards of education, city boards of education, or governing bodies of independent school districts or systems that have entered into lease contracts or agreements of sale with the authority and paid to it in the performance of such contract or contracts; any and all revenues, rents, and earnings received by the authority, regardless of whether or not such rents, earnings, and revenues were produced by a particular project for which bonds have been issued, unless otherwise pledged and allocated; and federal funds where applicable may be pledged and allocated by the authority to the payment of the principal and interest, if any, on revenue bonds of the authority as the resolution authorizing the issuance of the bonds or the trust instrument may provide. Such funds so pledged from whatever source received may include funds received from one or more or all sources and shall be set aside at regular intervals as may be provided in the resolution or trust indenture, into a sinking fund, which shall be pledged by the authority to and charged with the payment of:

(1) The interest, if any, upon such revenue bonds as such interest shall fall due;

(2) The principal of the bonds as the same shall fall due;

(3) The necessary charges of paying agents for paying principal and interest, if any; and

(4) Any premium upon bonds retired by call or purchase as provided in Code Section 20-2-555.

The use and disposition of such sinking fund shall be subject to such covenants and regulations as may be provided in the resolution authorizing the issuance of the revenue bonds or in the trust indenture, but, except as may otherwise be provided in such resolution or trust indenture, such sinking fund shall be a fund for the benefit of all revenue bonds without distinction or priority of one over another. Subject to the provisions of the resolution authorizing the issuance of the bonds or in the trust indenture, surplus moneys in the sinking fund may be applied to the purchase or redemption of bonds; and any such bonds so purchased or redeemed shall immediately be canceled and shall not again be issued.



§ 20-2-568. Remedies of bondholders, receivers, or indenture trustees

Any holder of revenue bonds or interest coupons issued under this part, any receiver for such holders, or indenture trustee, if any, except to the extent the rights given in this part may be restricted by resolution passed before the issuance of the bonds or by the trust indenture, may either at law or in equity, by action, mandamus, or other proceedings, protect and enforce any and all rights under the laws of this state or granted under this part or under such resolution or trust indenture and may enforce and compel performance of all duties required by this part or by resolution or trust indenture to be performed by the authority or any officer thereof, including the fixing, charging, and collecting of revenues, rents, and other charges for the use of the project or projects, and, in the event of default of the authority upon the principal and interest obligations of any revenue bond issue, shall be subrogated to each and every right, specifically including the contract rights of collecting rental or installment payments of purchase price, which the authority may possess against any contracting county, city, or independent school district or system or political subdivision. In the pursuit of his or its remedies as subrogee, such individual, receiver, or trustee may proceed either at law or in equity by action, mandamus, or other proceedings to collect any sums by such proceedings due and owing to the authority and pledged or partially pledged directly or indirectly to the benefit of the revenue bond issue of which such individual, receiver, or trustee is representative. No holder of any such bond or receiver or indenture trustee thereof shall have the right to compel any exercise of the taxing power of the state to pay any such bond or the interest thereon or to enforce the payment thereof against any property of the state; nor shall any such bond constitute a charge, lien, or encumbrance, legal or equitable, upon the property of the state.



§ 20-2-569. Refunding bonds

The authority is authorized to provide by resolution for the issue of revenue refunding bonds of the authority for the purpose of refunding any revenue bonds issued under this part and then outstanding, together with accrued interest thereon, if any, and the premium, if any. The issuance of such revenue refunding bonds, the maturities and all other details thereof, the rights of the holders thereof, and the duties of the authority in respect to such bonds shall be governed by Code Sections 20-2-550 through 20-2-568 insofar as they may be applicable.



§ 20-2-570. Bonds legal investments; depositing bonds

The bonds authorized in this part are made securities in which all public officers and bodies of this state and all municipalities and all political subdivisions; all insurance companies and associations and other persons carrying on an insurance business; all banks, bankers, trust companies, savings banks, and savings associations, including savings and loan associations, building and loan associations, investment companies, and other persons carrying on a banking business; all administrators, guardians, executors, trustees, and other fiduciaries; and all other persons whatsoever who are now or may hereafter be authorized to invest in bonds or other obligations of the state may properly and legally invest funds, including capital, in their control or belonging to them. The bonds are also made securities which may be deposited with and shall be received by all public officers and bodies of this state and all municipalities and political subdivisions for any purpose for which the deposit of the bonds or other obligations of this state is authorized.



§ 20-2-571. Tax exemption of authority's property, activities, charges, and bonds

The creation of the authority and the carrying out of its corporate purpose shall be a public purpose and in all respects for the benefit of the people of this state. The authority will be performing an essential governmental function in the exercise of the power conferred upon it by this part; and this state covenants with the holders of the bonds that the authority shall be required to pay no taxes or assessments upon any of the property acquired or leased by it or under its jurisdiction, control, possession, or supervision or upon its activities in the operation or maintenance of the buildings erected or acquired by it or any fees, revenues, rentals, or other charges for the use of such buildings or other income received by the authority and that the bonds of the authority and the income therefrom shall at all times be exempt from taxation within this state.



§ 20-2-572. Procedure for validating bonds

Bonds of the authority shall be confirmed and validated in accordance with the procedure of Article 3 of Chapter 82 of Title 36. The petition for validation shall make the authority party defendant and shall also make party defendant to such action any political subdivision or county, city, or independent school district or system which has contracted with the authority for the purchase or use of any building, structure, or facility for which bonds have been issued and sought to be validated; and such parties shall be required to show cause, if any, why the contract or contracts and the terms and conditions thereof should not be inquired into by the court, the validity of the terms thereof determined, the matters and conditions imposed on the contracting parties to be performed, and all such undertakings adjudicated as security for the payment of any such bonds of the authority. In the event no appeal is taken or if taken and the judgment is affirmed by the proper appellate court of this state, the judgment of the superior court so confirming and validating the issuance of the bonds shall be forever conclusive upon the validity of the bonds against the authority issuing them and against all parties to such proceedings.



§ 20-2-573. Venue and jurisdiction of actions to enforce rights or validate bonds

Any action to protect or enforce any rights under this part shall be brought in the Superior Court of Fulton County; and any action pertaining to validation of any bonds issued under this part shall likewise be brought in such court, which shall have exclusive, original jurisdiction of such actions.



§ 20-2-574. Interests of bondholders protected

While any of the bonds issued by the authority remain outstanding, the powers, duties, or existence of the authority or of its officers, employees, or agents or of the various county boards of education, city boards of education, or governing bodies of independent or quasi-independent districts or systems shall not be diminished or impaired in any manner that will affect adversely the interests and rights of the holders of such bonds, nor will the state itself so compete with the authority. This part shall be for the benefit of the state, the authority, and the holders of any such bonds and, upon the issuance of bonds under this part, shall constitute a contract with the holders of such bonds.



§ 20-2-575. Acceptance of grants and contributions from federal and other sources

The authority, in addition to the moneys which may be received from the sale of revenue bonds and from the collection of revenues, rents, and earnings derived under this part, shall have authority to accept from any federal agency grants for or in aid of the construction of any project or for the payment of bond and to receive and accept contributions from any source of either money or property or other things of value to be held, used, and applied only for the purpose for which such grants or contributions may be made.



§ 20-2-576. Moneys received deemed trust funds

All moneys received pursuant to this part, whether as proceeds from the sale of revenue bonds, as grants or other contributions, or as revenues, rents, and earnings, shall be deemed to be trust funds to be held and applied solely as provided in this part.



§ 20-2-577. Fixing rentals, installment payments, and charges for use of projects

The authority is authorized to fix rentals, installment payments of purchase price, and other charges which the various county boards of education, city boards of education, or governing bodies of independent districts or systems shall pay to the authority for the use or purchase of each project or part thereof or combination of projects, to charge and collect them, and to lease or sell and make contracts with the various county, city, or independent school districts or systems for the use or purchase by any county, city, or independent school districts or systems of any project or part thereof. Such rentals, installment payments of purchase price, and other charges shall be so fixed and adjusted in relation to their total amount from the project or projects for which a single issue of revenue bonds is issued so as to provide a fund sufficient with other revenues of such project or projects, if any, to pay:

(1) The cost of maintaining, repairing, and operating the project or projects, including reserves for extraordinary repairs and insurance and other reserves required by the resolution or trust indentures, unless such reserves shall be otherwise provided for, shall be deemed to include the expenses incurred by the authority on account of the project or projects for water, light, sewer, and other services furnished by other facilities at such institution; and

(2) The principal of the revenue bonds and the interest thereon, if any, as they shall become due.



§ 20-2-578. Authority of state and other boards of education to bargain, sell, transfer, convey, rent, and lease property to authority

In addition to the authority granted in this part or otherwise provided by law, express authority and power is given to the State Board of Education, county boards of education, city boards of education, or governing bodies of independent or quasi-independent districts or systems to bargain, sell, transfer, convey, rent, and lease to the authority any property needed or required by the authority to carry out the purposes of this part, together with all buildings and improvements thereon.



§ 20-2-579. Rules and regulations for operation of projects

It shall be the duty of the authority to prescribe rules and regulations for the operation of each project or combination of projects constructed under this part, including rules and regulations to ensure maximum use or occupancy of each such project.



§ 20-2-580. Power to issue revenue bonds not affected

This part does not in any way take from the various counties or other governmental units or agencies of the state the authority to issue revenue bonds for a particular purpose.



§ 20-2-581. Part supplemental and additional to other laws

This part shall be deemed to provide an additional and alternative method for the doing of the things authorized thereby, shall be regarded as supplemental and additional to powers conferred by other laws, and shall not be regarded as in derogation of any powers now existing.



§ 20-2-582. Part to be liberally construed

This part, being for the welfare of the state and its inhabitants, shall be liberally construed to effect its purposes.









Article 12 - Leasing Public School Property for Private Purposes

§ 20-2-600. Leases of 50 years or less authorized

The various counties, cities, municipalities, county boards of education, city boards of education, and governing bodies of independent school districts or systems of this state shall have authority to lease any schoolhouse or other school property that it has determined is no longer needed for school purposes to any person, group of persons, or corporation, provided that the lease shall be for a period not longer than 50 years.



§ 20-2-601. Article applicable to all public school systems

This article shall apply to all public school systems in this state, including those maintained and operated by counties and cities and independent local systems.






Article 13 - Suspending and Reopening Local School Systems



Article 14 - Education Grants

§§ 20-2-640 through 20-2-650.

Reserved. Repealed by Ga. L. 2005, p. 318, § 1/HB 27, effective July 1, 2005.






Article 15 - Student Data Privacy, Accessibility, and Transparency

§ 20-2-660. Short title

This article shall be known and may be cited as the "Student Data Privacy, Accessibility, and Transparency Act."



§ 20-2-661. Legislative intent and findings

(a) The General Assembly acknowledges that student data is a vital resource for parents, teachers, and school staff, and it is the intent of the General Assembly to ensure that student data is safeguarded and that students' and parents' privacy is honored, respected, and protected.

(b) The General Assembly finds that:

(1) Student data allows parents and students to make more informed choices about educational programs and to better gauge a student's educational progress and needs;

(2) Teachers and school staff utilize student data in planning responsive education programs and services, scheduling students into appropriate classes, and completing reports for educational agencies;

(3) Student information is critical in helping educators assist students in successfully graduating from high school and preparing to enter the workforce or postsecondary education;

(4) In emergencies, certain information should be readily available to school officials and emergency personnel to assist students and their families;

(5) A limited amount of this information makes up a student's permanent record or transcript; and

(6) Student information is important for educational purposes, and it is also critically important to ensure that student information is protected, safeguarded, kept private, and used only by appropriate educational authorities to serve the best interests of the student.



§ 20-2-662. Definitions

As used in this article, the term:

(1) "Aggregate student data" means data that is not personally identifiable and that is collected or reported at the group, cohort, or institutional level.

(2) "De-identified data" means a student data set that is not student personally identifiable information because the local board of education or department or other party has made a reasonable determination that a student's identity is not personally identifiable, whether through single or multiple releases, and taking into account other reasonably available information.

(3) "Department" means the Department of Education.

(4) "Education record" means an education record as defined in the Family Educational Rights and Privacy Act (FERPA) and its implementing regulations, 20 U.S.C. Section 1232g; and 34 C.F.R. Part 99.3. An education record does not include the types of student data excepted in FERPA, does not include student data collected by an operator when it is used for internal operations purposes, does not include student data that is not formatted for or expected to be accessed by school, local board of education, or department employees, nor does it include student data that a local board of education determines cannot reasonably be made available to the parent or eligible student.

(5) "Eligible student" means a student who has reached 18 years of age or is attending an institution of postsecondary education.

(6) "K-12 school purposes" means purposes that take place at the direction of the K-12 school, teacher, or local board of education or aid in the administration of school activities, including, but not limited to, instruction in the classroom or at home, administrative activities, preparing for postsecondary education or employment opportunities, and collaboration between students, school personnel, or parents, or are for the use and benefit of the school.

(7) "Online service" includes cloud computing services.

(8) "Operator" means any entity other than the department, local boards of education, the Georgia Student Finance Commission, or schools to the extent that the entity:

(A) Operates an Internet website, online service, online application, or mobile application with actual knowledge that the website, service, or application is used for K-12 school purposes and was designed and marketed for K-12 school purposes to the extent that it is operating in that capacity; and

(B) Collects, maintains, or uses student personally identifiable information in a digital or electronic format.

(9) "Provisional student data" means new student data proposed for inclusion in the state data system.

(10) "State-assigned student identifier" means the unique student identifier assigned by the state to each student that shall not be or include the social security number of a student in whole or in part.

(11) "State data system" means the department state-wide longitudinal data system established pursuant to Code Section 20-2-320.

(12) "Student data" means information regarding a K-12 student who is a resident of this state that is collected and maintained at the individual student level in this state, including but not limited to:

(A) Data descriptive of a student in any media or format, including but not limited to:

(i) The student's first and last name;

(ii) The name of the student's parent or other family members;

(iii) The physical address, email address, phone number, or other information that allows physical or online contact with the student or student's family;

(iv) A student's personal identifier, such as the student number, when used for identification purposes;

(v) Other indirect identifiers, such as the student's date of birth, place of birth, and mother's maiden name;

(vi) State, local, school, or teacher administered assessment results, including participation information;

(vii) Transcript information including but not limited to courses taken and completed, course grades and grade point average, credits earned, degree, diploma, credential attainment, or other school exit information;

(viii) Attendance and mobility information between and within local school systems in this state;

(ix) The student's sex, race, and ethnicity;

(x) Program participation information required by state or federal law;

(xi) Disability status;

(xii) Socioeconomic information;

(xiii) Food purchases; or

(xiv) Emails, text messages, documents, search activity, photos, voice recordings, and geolocation information; or

(B) Such information that:

(i) Is created or provided by a student, or the student's parent or legal guardian, to an employee or agent of the school, local board of education, or the department or to an operator in the course of the student's or parent's or legal guardian's use of the operator's site, service, or application for K-12 school purposes;

(ii) Is created or provided by an employee or agent of the school or local board of education, including to an operator in the course of the employee's or agent's use of the operator's site, service, or application for K-12 school purposes; or

(iii) Is gathered by an operator through the operation of an operator's site, service, or application for K-12 school purposes.

(13) "Student personally identifiable data" or "student personally identifiable information" or "personally identifiable information" means student data that personally identifies a student that, alone or in combination, is linked to information that would allow a reasonable person who does not have personal knowledge of the relevant circumstances to identify the student.

(14) "Targeted advertising" means presenting advertisements to a student where the advertisement is selected based on information obtained or inferred from that student's online behavior, usage of applications, or student data. Targeted advertising does not include advertising to a student at an online location based upon that student's current visit to that location or single search query without collection and retention of a student's online activities over time.



§ 20-2-663. Designation and role of chief privacy officer

(a) The State School Superintendent shall designate a senior department employee to serve as the chief privacy officer of the department to assume primary responsibility for data privacy and security policy, including:

(1) Establishing department-wide policies necessary to assure that the use of technologies sustains, enhances, and does not erode privacy protections relating to the use, collection, and disclosure of student data;

(2) Ensuring that student data contained in the state data system is handled in full compliance with this article, the federal Family Educational Rights and Privacy Act, and other state and federal data privacy and security laws;

(3) Evaluating legislative and regulatory proposals involving use, collection, and disclosure of student data by the department;

(4) Conducting a privacy impact assessment on legislative proposals, regulations, and program initiatives of the department, including the type of personal information collected and the number of students affected;

(5) Coordinating with the Attorney General's office and other legal entities as necessary to ensure that state programs, policies, and procedures involving civil rights, civil liberties, and privacy considerations are addressed in an integrated and comprehensive manner;

(6) Preparing an annual report to the General Assembly on activities of the department that affect privacy, including complaints of privacy violations, internal controls, and other matters;

(7) Working with the department general counsel and other officials in engaging with stakeholders about the quality, usefulness, openness, and privacy of data;

(8) Establishing and operating a department-wide Privacy Incident Response Program to ensure that incidents involving department data are properly reported, investigated, and mitigated, as appropriate;

(9) Establishing a model process and policy for any parent to file complaints of privacy violations or inability to access his or her child's education records against the responsible local board of education pursuant to Code Section 20-2-667; and

(10) Providing training, guidance, technical assistance, and outreach to build a culture of privacy protection, data security, and data practice transparency to students, parents, and the public among all state and local governmental education entities that collect, maintain, use, or share student data.

(b) The chief privacy officer may investigate issues of compliance with this article and with other state data privacy and security laws by the department and local boards of education and may:

(1) Have access to all records, reports, audits, reviews, documents, papers, recommendations, and other materials available to the department that relate to programs and operations with respect to the responsibilities of the chief privacy officer under this Code section;

(2) Make such investigations and reports relating to the administration of the programs and operations of the department as are necessary or desirable; and

(3) In matters relating to compliance with federal laws, refer the matter to the appropriate federal agency and cooperate with any investigations by such federal agency.



§ 20-2-664. Role of department

The department shall:

(1) Create, publish, and make publicly available a data inventory and dictionary or index of data elements with definitions of student personally identifiable data fields in the state data system to include, but not be limited to:

(A) Any student personally identifiable data required to be reported by state and federal education mandates;

(B) Any student personally identifiable data which is included or has been proposed for inclusion in the state data system with a statement regarding the purpose or reason for the proposed collection; and

(C) Any student data that the department collects or maintains with no current identified purpose;

(2) Develop, publish, and make publicly available policies and procedures for the state data system to comply with this article and other applicable state and federal data privacy and security laws, including the federal Family Educational Rights and Privacy Act. Such policies and procedures shall include, at a minimum:

(A) Restrictions on granting access to student data in the state data system, except to the following:

(i) Students and their parents, as provided by the collecting local board of education;

(ii) The authorized administrators, teachers, and other school personnel of local boards of education, and the contractors or other authorized entities working on their behalf, that enroll students who are the subject of the data and who require such access to perform their assigned duties;

(iii) The authorized staff of the department, and the contractors or other authorized entities working on behalf of the department, who require such access to perform their assigned duties as authorized by law or defined by interagency or other data sharing agreements; and

(iv) The authorized staff of other state agencies in this state as required or authorized by law, including contractors or other authorized entities working on behalf of a state agency that require such access to perform their duties pursuant to an interagency agreement or other data sharing agreement;

(B) Prohibitions against publishing student data other than aggregate data or de-identified data in public reports; and

(C) Consistent with applicable law, criteria for the approval of research and data requests from state and local agencies, the General Assembly, those conducting research including on behalf of the department, and the public that involve access to student personally identifiable information;

(3) Unless otherwise provided by law or approved by the State Board of Education, not transfer student personally identifiable data to any federal, state, or local agency or nongovernmental organization, except for disclosures incident to the following actions:

(A) A student transferring to another school or school system in this state or out of state or a school or school system seeking help with locating a transferred student;

(B) A student enrolling in a postsecondary institution or training program;

(C) A student registering for or taking a state, national, or multistate assessment where such data is required to administer the assessment;

(D) A student voluntarily participating in a program for which such a data transfer is a condition or requirement of participation;

(E) The federal government requiring the transfer of student data for a student classified as a "migrant" for related federal program purposes;

(F) A federal agency requiring student personally identifiable data to perform an audit, compliance review, or complaint investigation; or

(G) An eligible student or student's parent or legal guardian requesting such transfer;

(4) Develop a detailed data security plan for the state data system that includes:

(A) Guidelines for authorizing access to the state data system and to student personally identifiable data including guidelines for authentication of authorized access;

(B) Privacy and security audits;

(C) Plans for responding to security breaches, including notifications, remediations, and related procedures;

(D) Data retention and disposal policies;

(E) Data security training and policies including technical, physical, and administrative safeguards;

(F) Standards regarding the minimum number of students or information that must be included in a data set in order for the data to be considered aggregated and, therefore, not student personally identifiable data subject to requirements in this article and in other federal and state data privacy laws;

(G) A process for evaluating and updating as necessary the data security plan, at least on an annual basis, in order to identify and address any risks to the security of student personally identifiable data; and

(H) Guidance for local boards of education to implement effective security practices that are consistent with those of the state data system;

(5) Ensure routine and ongoing compliance by the department with the federal Family Educational Rights and Privacy Act, other relevant privacy laws and policies, and the privacy and security policies and procedures developed under the authority of this article, including the performance of compliance audits for the department;

(6) Notify the Governor and the General Assembly annually of the following matters relating to the state data system:

(A) New provisional student data proposed for inclusion in the state data system:

(i) Any new provisional student data collection proposed by the department shall become a provisional requirement to allow local boards of education and their local data system vendors the opportunity to meet the new requirement; and

(ii) The department shall announce any new provisional student data collection to the general public for a review and comment period of at least 60 days;

(B) Changes to existing student personally identifiable data collections required for any reason, including changes to federal reporting requirements made by the United States Department of Education;

(C) A list of any special approvals granted by the department pursuant to subparagraph (C) of paragraph (3) of this Code section in the past year regarding the release of student personally identifiable data; and

(D) The results of any and all privacy compliance and security audits completed in the past year. Notifications regarding privacy compliance and security audits shall not include any information that would itself pose a security threat to the state or local student information systems or to the secure transmission of data between state and local systems by exposing vulnerabilities; and

(7) Develop policies and procedures to ensure the provision of at least annual notifications to eligible students and parents or guardians regarding student privacy rights under federal and state law.



§ 20-2-665. Prohibition on the reporting and collection of certain data

(a) Unless required by state or federal law or in cases of health or safety emergencies, local boards of education shall not report to the department the following student data or student information:

(1) Juvenile delinquency records;

(2) Criminal records; or

(3) Medical and health records.

(b) Unless required by state or federal law or in cases of health or safety emergencies, schools shall not collect the following data on students or their families:

(1) Political affiliation;

(2) Voting history;

(3) Income, except as required by law or where a local board of education determines income information is required to apply for, administer, research, or evaluate programs to assist students from low-income families; or

(4) Religious affiliation or beliefs.



§ 20-2-666. Activities by operators; limitations

(a) An operator shall not knowingly engage in any of the following activities with respect to such operator's site, service, or application without explicit written consent from the student's parent or guardian, or an eligible student:

(1) Use student data to engage in behaviorally targeted advertising on the operator's site, service, or application or target advertising on any other site, service, or application when the targeting of the advertising is based upon any student data and state-assigned student identifiers or other persistent unique identifiers that the operator has acquired because of the use of such operator's site, service, or application;

(2) Use information, including state-assigned student identifiers or other persistent unique identifiers, created or gathered by the operator's site, service, or application, to amass a profile about a student except in furtherance of K-12 school purposes. For purposes of this paragraph, "amass a profile" does not include collection and retention of account records or information that remains under the control of the student, parent, or local board of education;

(3) Sell a student's data. This prohibition does not apply to the purchase, merger, or other type of acquisition of an operator by another entity, provided that the operator or successor entity continues to be subject to the provisions of this Code section with respect to previously acquired student data that is subject to this article; or

(4) Disclose student personally identifiable data without explicit written or electronic consent from a student over the age of 13 or a student's parent or guardian, given in response to clear and conspicuous notice of the activity, unless the disclosure is made:

(A) In furtherance of the K-12 school purposes of the site, service, or application; provided, however, that the recipient of the student data disclosed (i) shall not further disclose the student data unless done to allow or improve the operability and functionality within that student's classroom or school, and (ii) is legally required to comply with the requirements of this article and not use the student information in violation of this article;

(B) To ensure legal or regulatory compliance or protect against liability;

(C) To respond to or participate in judicial process;

(D) To protect the security or integrity of the entity's website, service, or application;

(E) To protect the safety of users or others or security of the site;

(F) To a service provider, provided that the operator contractually (i) prohibits the service provider from using any student data for any purpose other than providing the contracted service to, or on behalf of, the operator, (ii) requires such service provider to impose the same restrictions as in this paragraph on its own service providers, and (iii) requires the service provider to implement and maintain reasonable security procedures and practices as provided in subsection (b) of this Code section; or

(G) For an educational, public health, or employment purpose requested by the student's parent or guardian, provided that the information is not used or further disclosed for any purpose.

(b) An operator shall:

(1) Implement and maintain reasonable security procedures and practices appropriate to the nature of the student data to protect that information from unauthorized access, destruction, use, modification, or disclosure; and

(2) Delete a student's data within a reasonable timeframe not to exceed 45 days if the school or local board of education requests deletion of data under the control of the school or local board of education.

(c) Notwithstanding paragraph (4) of subsection (a) of this Code section, an operator may disclose student data, so long as paragraphs (1) through (3) of subsection (a) of this Code section are not violated, under the following circumstances:

(1) If another provision of federal or state law requires the operator to disclose the student data, and the operator complies with applicable requirements of federal and state law in protecting and disclosing that information;

(2) For legitimate research purposes:

(A) As required by state or federal law and subject to the restrictions under applicable state and federal law; or

(B) As allowed by state or federal law and under the direction of a school, a local board of education, or the department, subject to compliance with subsection (a) of this Code section; or

(3) To a state agency, local board of education, or school, for K-12 school purposes, as permitted by state or federal law.

(d) Nothing in this Code section prohibits an operator from using student data, including student personally identifiable data, as follows:

(1) For maintaining, delivering, developing, supporting, evaluating, improving, or diagnosing the operator's site, service, or application;

(2) Within other sites, services, or applications owned by the operator, and intended for the school or student use, to evaluate and improve educational products or services intended for the school or student use;

(3) For adaptive learning or customized student learning purposes;

(4) For recommendation engines to recommend additional content or services to students within a school service's site, service, or application without the response being determined in whole or in part by payment or other consideration from a third party;

(5) To respond to a student's request for information or for feedback without the information or response being determined in whole or in part by payment or other consideration from a third party; or

(6) To ensure legal or regulatory compliance or to retain such data for these purposes.

(e) Nothing in this Code section prohibits an operator from using or sharing aggregate data or de-identified data as follows:

(1) For the development and improvement of the operator's site, service, or application or other educational sites, services, or applications; or

(2) To demonstrate the effectiveness of the operator's products or services, including their marketing.

(f) This Code section shall not be construed to limit the authority of a law enforcement agency to obtain any content or student data from an operator as authorized by law or pursuant to an order of a court of competent jurisdiction.

(g) This Code section does not apply to general audience Internet websites, general audience online services, general audience online applications, or general audience mobile applications, even if login credentials created for an operator's site, service, or application may be used to access those general audience sites, services, or applications.

(h) This Code section shall not be construed to limit Internet service providers from providing Internet connectivity to schools or students and their families.

(i) This Code section shall not be construed to prohibit an operator from marketing educational products directly to parents so long as the marketing did not result from the use of student data obtained without parental consent by the operator through the provision of services covered under this Code section.

(j) This Code section shall not be construed to impose a duty upon a provider of an electronic store, gateway, marketplace, or other means of purchasing or downloading software or applications to review or enforce compliance of this Code section on those applications or software.

(k) This Code section shall not be construed to impose a duty upon a provider of an interactive computer service, as defined in Section 230 of Title 47 of the United States Code, to review or enforce compliance with this Code section by third-party content providers.

(l) This Code section shall not be construed to impede the ability of a student or parent or guardian to download, transfer, or otherwise save or maintain their own student data or documents.

(m) Nothing in this Code section or this article prevents the department or local board of education and their employees from recommending, directly or via a product or service, any educational materials, online content, services, or other products to any student or his or her family if the department or local board of education determines that such products will benefit the student and does not receive compensation for developing, enabling, or communicating such recommendations.



§ 20-2-667. Parental and student review of education record; model policies

(a) A parent shall have the right to inspect and review his or her child's education record maintained by the school or local board of education.

(b) A parent may request from the school or local board of education student data included in his or her child's education record, including student data maintained by an operator, except when the local board of education determines that the requested data maintained by the operator cannot reasonably be made available to the parent.

(c) Local boards of education shall provide a parent or guardian with an electronic copy of his or her child's education record upon request, unless the local board of education does not maintain a record in electronic format and reproducing the record in an electronic format would be unduly burdensome.

(d) A parent or eligible student shall have the right to request corrections to inaccurate education records maintained by a school or local board of education. After receiving a request demonstrating any such inaccuracy, the school or local board of education that maintains the data shall correct the inaccuracy and confirm such correction to the parent or eligible student within a reasonable amount of time.

(e) The rights contained in subsections (a) through (d) of this Code section shall extend also to eligible students seeking to access their own education records.

(f) The department shall develop model policies for local boards of education that:

(1) Support local boards of education in fulfilling their responsibility to annually notify parents of their right to request student information;

(2) Assist local boards of education with ensuring security when providing student data to parents;

(3) Provide guidance and best practices to local boards of education in order to ensure that local boards of education provide student data only to authorized individuals;

(4) Support local boards of education in their responsibility to produce education records and student data included in such education records to parents and eligible students, ideally within three business days of the request; and

(5) Assist schools and local boards of education with implementing technologies and programs that allow a parent to view online, download, and transmit data specific to his or her child's education record.

(g) (1) The department shall develop model policies and procedures for a parent or eligible student to file a complaint with a local school system regarding a possible violation of rights under this article or under other federal or state student data privacy and security laws which shall ensure that:

(A) Each local school system designates at least one individual with responsibility to address complaints filed by parents or eligible students;

(B) A written response is provided to the parent's or student's complaint;

(C) An appeal may be filed with the local school superintendent; and

(D) An appeal for a final decision may be made to the local board of education.

(2) Within six months of adoption by the department of model policies and procedures pursuant to paragraph (1) of this subsection, each local board of education shall adopt policies and procedures that include, at a minimum, such department model policies and procedures.

(h) Nothing in this Code section shall authorize any additional cause of action beyond the process described in this Code section or as otherwise authorized by state law.



§ 20-2-668. Rules and regulations

(a) The State Board of Education may adopt rules and regulations necessary to implement the provisions of this article.

(b) As of July 1, 2016, any existing collection of student data by the department shall not be considered provisional student data.






Article 16 - Students

Part 1 - School Attendance

Subpart 1 - Transfer Students

§ 20-2-670. Requirements for transferring students beyond sixth grade; conditional admission; compliance

(a) A transferring student applying for admission to a grade higher than the sixth grade shall as a prerequisite to admission present a certified copy of his or her academic transcript and disciplinary record from the school previously attended.

(b) In lieu of complying with the provision of subsection (a) of this Code section, a transferring student may be admitted on a conditional basis if he or she and his or her parent or legal guardian execute a document providing the name and address of the school last attended and authorizing the release of all academic and disciplinary records to the school administration. The parent or guardian shall be notified of the transfer of such records and shall, upon written request made within ten days of such notice, be entitled to receive a copy of such records. Within five days of the receipt of a copy of such records, the parent or guardian may make a written request for and shall be entitled to a hearing before the principal of the school or his or her designee which is the custodian of such records for the purpose of challenging the content of the records. The student or his or her parent or legal guardian shall also disclose on the same document as the release whether the child has ever been adjudicated guilty of the commission of a class A designated felony act or class B designated felony act, as defined in Code Section 15-11-2 and, if so, the date of such adjudication, the offense committed, the jurisdiction in which such adjudication was made, and the sentence imposed. Any form document to authorize the release of records which is provided by a school to a transferring student or such student's parent or legal guardian shall include a list of class A designated felony acts or class B designated felony acts. The student or his or her parent or legal guardian shall also disclose on the document whether the student is currently serving a suspension or expulsion from another school, the reason for such discipline, and the term of such discipline. If a student so conditionally admitted is found to be ineligible for enrollment pursuant to the provisions of Code Section 20-2-751.2, or is subsequently found to be so ineligible, he or she shall be dismissed from enrollment until such time as he or she becomes so eligible.

(c) Every school system in this state shall be obligated to provide complete information to a requesting school pursuant to subsection (b) of this Code section within ten days of receipt of such request.



§ 20-2-671. Transfer students who have committed felony acts; disclosure of act

If any school administrator determines from the information obtained pursuant to Code Section 15-11-602 or 20-2-670 or from any other source that a student has committed a class A designated felony act or class B designated felony act, as defined in Code Section 15-11-2, such administrator shall so inform all teachers to whom the student is assigned that they may review the information in the student's file provided pursuant to subsection (b) of Code Section 20-2-670 received from other schools or from the juvenile courts. Such information shall be kept confidential.






Subpart 2 - Compulsory Attendance

§ 20-2-690. Educational entities; requirements for private schools and home study programs

(a) This subpart recognizes the existence of public schools, private schools, and home study programs as educational entities.

(b) As used in this subpart, the term "private school" means an institution meeting the following criteria or requirements:

(1) The primary purpose of the institution is to provide education or, if the primary purpose of the institution is religious in nature, the institution shall provide the basic academic educational program specified in paragraph (4) of this subsection;

(2) The institution is privately controlled and operates on a continuing basis;

(3) The institution provides instruction each 12 months for the equivalent of 180 school days of education with each school day consisting of at least four and one-half school hours;

(4) The institution provides a basic academic educational program which includes, but is not limited to, reading, language arts, mathematics, social studies, and science;

(5) Within 30 days after the beginning of each school year, it shall be the duty of the administrator of each private school to provide to the school superintendent of each local public school district which has residents enrolled in the private school a list of the name, age, and residence of each resident so enrolled. At the end of each school month, it shall be the duty of the administrator of each private school to notify the school superintendent of each local public school district of the name, age, and residence of each student residing in the public school district who enrolls or terminates enrollment at the private school during the immediately preceding school month. Such records shall indicate when attendance has been suspended and the grounds for such suspension. Enrollment records and reports shall not be used for any purpose except providing necessary enrollment information, except with the permission of the parent or guardian of a child, pursuant to the subpoena of a court of competent jurisdiction, or for verification of enrollment by the Department of Driver Services for the purposes set forth in subsection (a.1) of Code Section 40-5-22; and

(6) Any building used by the institution for private school purposes meets all health and safety standards established under state law and local ordinances.

(c) Parents or guardians may teach their children at home in a home study program which meets the following requirements:

(1) The parent, parents, or guardian must submit within 30 days after the establishment of a home study program and by September 1 annually thereafter a declaration of intent to utilize a home study program to the Department of Education, which shall provide for written or electronic submittal of such declaration of intent;

(2) The declaration shall include a list of the names and ages of the students who are enrolled in the home study program, the address where the home study program is located, the local school system in which the home study program is located, and a statement of the 12 month period that is to be considered the school year for that home study program. Enrollment records and reports shall not be used for any purpose except providing necessary enrollment information, except with the permission of the parent or guardian of a child, or pursuant to the subpoena of a court of competent jurisdiction;

(3) Parents or guardians may teach only their own children in the home study program, provided the teaching parent or guardian possesses at least a high school diploma or a general educational development diploma, but the parents or guardians may employ a tutor who holds a high school diploma or a general educational development diploma to teach such children;

(4) The home study program shall provide a basic academic educational program which includes, but is not limited to, reading, language arts, mathematics, social studies, and science;

(5) The home study program must provide instruction each 12 months to home study students equivalent to 180 school days of education with each school day consisting of at least four and one-half school hours unless the child is physically unable to comply with the rule provided for in this paragraph;

(6) The parent or guardian shall have the authority to execute any document required by law, rule, regulation, or policy to evidence the enrollment of a child in a home study program, the student's full-time or part-time status, the student's grades, or any other required educational information. This shall include, but not be limited to, documents for purposes of verification of enrollment by the Department of Driver Services, for the purposes set forth in subsection (a.1) of Code Section 40-5-22, documents required pursuant to Chapter 2 of Title 39 relating to employment of minors, and any documents required to apply for the receipt of state or federal public assistance;

(7) Students in home study programs shall be subject to an appropriate nationally standardized testing program administered in consultation with a person trained in the administration and interpretation of norm reference tests to evaluate their educational progress at least every three years beginning at the end of the third grade and records of such tests and scores shall be retained but shall not be required to be submitted to public educational authorities; and

(8) The home study program instructor shall write an annual progress assessment report which shall include the instructor's individualized assessment of the student's academic progress in each of the subject areas specified in paragraph (4) of this subsection, and such progress reports shall be retained by the parent, parents, or guardian of children in the home study program for a period of at least three years.

(d) Any person who operates a private school without complying with the requirements of subsection (b) of this Code section or any person who operates a home study program without complying with the requirements of subsection (c) of this Code section shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine not to exceed $100.00.

(e) The State Board of Education shall devise, adopt, and make available to local school superintendents, who shall in turn make available to administrators of private schools and parents or guardians with children in home study programs, such printed forms and procedures as may be reasonably necessary to carry out efficiently the reporting provisions of this Code section, but such printed forms and procedures shall not be inconsistent with or exceed the requirements of this Code section.



§ 20-2-690.1. Mandatory education for children between ages six and 16

(a) Mandatory attendance in a public school, private school, or home school program shall be required for children between their sixth and sixteenth birthdays. Such mandatory attendance shall not be required where the child has successfully completed all requirements for a high school diploma.

(b) Every parent, guardian, or other person residing within this state having control or charge of any child or children during the ages of mandatory attendance as required in subsection (a) of this Code section shall enroll and send such child or children to a public school, a private school, or a home study program that meets the requirements for a public school, a private school, or a home study program; and such child shall be responsible for enrolling in and attending a public school, a private school, or a home study program that meets the requirements for a public school, a private school, or a home study program under such penalty for noncompliance with this subsection as is provided in Chapter 11 of Title 15, unless the child's failure to enroll and attend is caused by the child's parent, guardian, or other person, in which case the parent, guardian, or other person alone shall be responsible; provided, however, that tests and physical exams for military service and the National Guard and such other approved absences shall be excused absences. The requirements of this subsection shall apply to a child during the ages of mandatory attendance as required in subsection (a) of this Code section who has been assigned by a local board of education or its delegate to attend an alternative public school program established by that local board of education, including an alternative public school program provided for in Code Section 20-2-154.1, regardless of whether such child has been suspended or expelled from another public school program by that local board of education or its delegate, and to the parent, guardian, or other person residing in this state who has control or charge of such child. Nothing in this Code section shall be construed to require a local board of education or its delegate to assign a child to attend an alternative public school program rather than suspending or expelling the child.

(c) Any parent, guardian, or other person residing in this state who has control or charge of a child or children and who violates this Code section shall be guilty of a misdemeanor and, upon conviction thereof, shall be subject to a fine of not less than $25.00 and not greater than $100.00, imprisonment not to exceed 30 days, community service, or any combination of such penalties, at the discretion of the court having jurisdiction. Each day's absence from school in violation of this part after the child's school system notifies the parent, guardian, or other person who has control or charge of a child of five unexcused days of absence for a child shall constitute a separate offense. After two reasonable attempts to notify the parent, guardian, or other person who has control or charge of a child of five unexcused days of absence without response, the school system shall send a notice to such parent, guardian, or other person by certified mail, return receipt requested, or first-class mail. Prior to any action to commence judicial proceedings to impose a penalty for violating this subsection on a parent, guardian, or other person residing in this state who has control or charge of a child or children, a school system shall send a notice to such parent, guardian, or other person by certified mail, return receipt requested. Public schools shall provide to the parent, guardian, or other person having control or charge of each child enrolled in public school a written summary of possible consequences and penalties for failing to comply with compulsory attendance under this Code section for children and their parents, guardians, or other persons having control or charge of children. The parent, guardian, or other person who has control or charge of a child or children shall sign a statement indicating receipt of such written statement of possible consequences and penalties; children who are age ten years or older by September 1 shall sign a statement indicating receipt of such written statement of possible consequences and penalties. After two reasonable attempts by the school to secure such signature or signatures, the school shall be considered to be in compliance with this subsection if it sends a copy of the statement, via certified mail, return receipt requested, or first-class mail, to such parent, guardian, or other person who has control or charge of a child or children. Public schools shall retain signed copies of statements through the end of the school year.

(d) Local school superintendents in the case of private schools, the Department of Education in the case of home study programs, and visiting teachers and attendance officers in the case of public schools shall have authority and it shall be their duty to file proceedings in court to enforce this subpart. The Department of Education shall coordinate with local school superintendents with respect to attendance records and notification for students in home study programs.

(e) An unemancipated minor who is older than the age of mandatory attendance as required in subsection (a) of this Code section who has not completed all requirements for a high school diploma who wishes to withdraw from school shall have the written permission of his or her parent or legal guardian prior to withdrawing. Prior to accepting such permission, the school principal or designee shall convene a conference with the child and parent or legal guardian within two school days of receiving notice of the intent of the child to withdraw from school. The principal or designee shall make a reasonable attempt to share with the student and parent or guardian the educational options available, including the opportunity to pursue a general educational development (GED) diploma and the consequences of not having earned a high school diploma, including lower lifetime earnings, fewer jobs for which the student will be qualified, and the inability to avail oneself of higher educational opportunities. Every local board of education shall adopt a policy on the process of voluntary withdrawal of unemancipated minors who are older than the mandatory attendance age. The policy shall be filed with the Department of Education no later than January 1, 2007. The Department of Education shall provide annually to all local school superintendents model forms for the parent or guardian signature requirement contained in this subsection and updated information from reliable sources relating to the consequences of withdrawing from school without completing all requirements for a high school diploma. Such form shall include information relating to the opportunity to pursue a general educational development (GED) diploma and the consequences of not having earned a high school diploma, including lower lifetime earnings, fewer jobs for which the student will be qualified, and the inability to avail oneself of higher educational opportunities. Each local school superintendent shall provide such forms and information to all of its principals of schools serving grades six through twelve for the principals to use during the required conference with the child and parent or legal guardian.



§ 20-2-690.2. Establishment of student attendance protocol committee; membership and protocol; summary of penalties for failure to comply; reporting

(a) The chief judge of the superior court of each county shall establish a student attendance protocol committee for its county. The purpose of the committee shall be to ensure coordination and cooperation among officials, agencies, and programs involved in compulsory attendance issues, to reduce the number of unexcused absences from school, and to increase the percentage of students present to take tests which are required to be administered under the laws of this state. The chief judge is responsible for ensuring that all members of the committee are notified of their responsibility to the committee and shall call the first meeting of the committee in each county. The committee shall elect a chairperson and may elect other officers.

(b) Each local board of education shall participate in, consider, and make publicly available, including but not limited to posting in a conspicuous location, its decision regarding the recommendations of the committee as provided in this Code section. Independent school systems may participate in the committee in the county where the system is located. Independent school systems whose geographic area encompasses more than one county may select one of such counties in which to participate. An independent school system that elects not to participate in the committee of the county where it is located shall request that the chief judge of the superior court of a county encompassed by its geographic area to establish an independent student attendance protocol committee in the same manner as established for the county school system.

(c) Each of the following agencies, officials, or programs shall designate a representative to serve on the committee:

(1) The chief judge of the superior court;

(2) The juvenile court judge or judges of the county;

(3) The district attorney for the county;

(4) The solicitor-general of state court, if the county has a state court;

(5) The Department of Juvenile Justice, which may include representatives from area juvenile detention facilities as defined in Code Section 49-4A-1;

(6) The superintendent, a certificated school employee, and a local school board member from each public school system in the county and a certificated school social worker from each public school system, if any are employed by the school system;

(7) The sheriff of the county;

(8) The chief of police of the county police department;

(9) The chief of police of each municipal police department in the county;

(10) The county department of family and children services;

(11) The county board of health;

(12) The county mental health organization;

(13) The county Family Connection commission, board, or authority, or other county agency, board, authority, or commission having the duty and authority to study problems of families, children, and youth and provide services to families, children, and youth; and

(14) The court approved community based risk reduction program established by the juvenile court in accordance with Code Section 15-11-38, if such a program has been established.

(d) The committee thus established may appoint such additional members as necessary and proper to accomplish the purposes of the committee.

(e) Each committee shall, by June 1, 2005, adopt a written student attendance protocol for its county school system and for each independent school system within its geographic boundaries which shall be filed with the Department of Education. The protocol shall outline in detail the procedures to be used in identifying, reporting, investigating, and prosecuting cases of alleged violations of Code Section 20-2-690.1, relating to mandatory school attendance. The protocol shall outline in detail methods for determining the causes of failing to comply with compulsory attendance and appropriately addressing the issue with children and their parents or guardians. The protocol shall also include recommendations for policies relating to tardiness. The Department of Education shall provide model school attendance protocols, if requested by the committee.

(f) A copy of the protocol shall be furnished to each agency, official, or program within the county that has any responsibility in assisting children and their parents or guardians in complying with Code Section 20-2-690.1.

(g) The committee shall write the summary of possible consequences and penalties for failing to comply with compulsory attendance under Code Section 20-2-690.1 for children and their parents, guardians, or other persons who have control or charge of children for distribution by schools in accordance with Code Section 20-2-690.1. The summary of possible consequences for children shall include possible dispositions for children in need of services and possible denial of a driver's license for a child in accordance with Code Section 40-5-22.

(h) The committee shall continue in existence after writing the student attendance protocol. The chief judge of the superior court of each county shall ensure that the committee meets at least quarterly during the first year, and twice annually thereafter, to evaluate compliance with the protocol, effectiveness of the protocol, and appropriate modifications.

(i) Each local board of education shall report student attendance rates to the committee and the State Board of Education at the end of each school year, according to a schedule established by the State Board of Education.



§ 20-2-691. Minimum annual attendance required; child completing high school exempt

The minimum session of annual school attendance required under this subpart shall be for the full session or sessions of the school which the child is eligible to attend. Such attendance shall not be required where the child has successfully completed all requirements for a high school diploma.



§ 20-2-692. General Assembly pages granted excused absences

Children who serve as pages of the General Assembly during the school year, either at regular or special sessions, shall be credited as present by the school in which enrolled in the same manner as an educational field trip, and such participation as a page shall not be counted as an absence, either excused or unexcused.



§ 20-2-692.1. Excused absences for days missed to visit with parent or legal guardian in the military prior to deployment or while on leave

A student whose parent or legal guardian is in military service in the armed forces of the United States or the National Guard, and such parent or legal guardian has been called to duty for or is on leave from overseas deployment to a combat zone or combat support posting, shall be granted excused absences, up to a maximum of five school days per school year, for the day or days missed from school to visit with his or her parent or legal guardian prior to such parent's or legal guardian's deployment or during such parent's or legal guardian's leave. Nothing in this Code section shall be construed to require a local school system to revise any policies relating to maximum number of excused and unexcused absences for any purposes.



§ 20-2-692.2. Foster care student attending court proceedings related to that student's foster care to be credited as present at school

(a) As used in this Code section, the term "foster care student" means a student who is in a foster home or otherwise in the foster care system under the Division of Family and Children Services of the Department of Human Services.

(b) A foster care student who attends court proceedings relating to the student's foster care shall be credited as present by the school and shall not be counted as an absence, either excused or unexcused, for any day, portion of a day, or days missed from school.



§ 20-2-693. Exemptions

(a) Children during the ages of mandatory attendance as required in subsection (a) of Code Section 20-2-690.1 who are excused from attendance in public school by county or independent school system boards in accordance with general policies and regulations promulgated by the State Board of Education shall be exempt from this subpart. The state board, in promulgating its general policies and regulations, shall take into consideration sickness and other emergencies which may arise in any school community.

(b) Children during the ages of mandatory attendance as required in subsection (a) of Code Section 20-2-690.1 who are excused from attendance at private schools or home study programs for sickness or emergencies or for other reasons substantially the same as the reasons for excused absences from attendance at public school authorized by state board policy pursuant to subsection (a) of this Code section shall be exempt from this subpart.



§ 20-2-694. Administration and enforcement of subpart

It shall be the duty of each county and independent school system board of education, each local school superintendent within the state, and the Department of Education to administer this subpart and to secure its enforcement in cooperation with the other state and county agencies and in cooperation with the administrators of private schools and parents or guardians providing a home study program. The Department of Education shall coordinate with boards of education and local school superintendents regarding administration of this part with respect to students in home study programs.



§ 20-2-695. Employing attendance officers in addition to visiting teachers; authority and duties

(a) A local board of education may employ an attendance officer or attendance officers in addition to a visiting teacher or visiting teachers. Such an attendance officer must be paid wholly from local funds of the local board unless state funds are specifically appropriated for purposes of employment of attendance officers, in which case state funds may be used to the extent so appropriated. Attendance officers shall not be required to qualify under rules and regulations promulgated by the Professional Standards Commission for the certification of visiting teachers.

(b) The authority and duties of any attendance officer so appointed by a local board of education shall include:

(1) The duty to cooperate with state agencies, make monthly reports to that officer's school superintendent, and comply with state and local rules as provided in Code Section 20-2-696;

(2) The authority to receive cooperation and attendance reports from that officer's school system as provided for in Code Section 20-2-697;

(3) When specifically authorized by the appointing local board of education, the authority to assume temporary custody of children absent from school in the same manner as authorized for peace officers under Code Sections 20-2-698 through 20-2-700; and any attendance officer so authorized by the appointing local board of education shall, when engaged in such function, have the same duties, authority, rights, privileges, and immunities as applicable to a peace officer engaged in such function, provided that the same shall not extend to the carrying of a weapon unless the attendance officer holds a valid certification as a peace officer from the Georgia Peace Officer Standards and Training Council;

(4) The duty to report children absent from school to the juvenile court or other court having jurisdiction as provided for in Code Section 20-2-701; and

(5) Such other authority and duties as may be provided by law or as may be provided by the appointing local board of education in conformity with law.



§ 20-2-696. Duties of visiting teachers and attendance officers

In the discharge of the duties of their office, visiting teachers, acting visiting teachers, or attendance officers shall:

(1) Cooperate fully with the Department of Human Services, the Department of Labor, and other state agencies;

(2) Make monthly and annual reports to their respective local school superintendents on attendance and other problems of child school adjustment in the public schools of their territory; and

(3) Comply with the rules and regulations of the county and independent school system boards of education and the State Board of Education.



§ 20-2-697. Cooperation of principals and teachers in public schools with visiting teachers and attendance officers; attendance reports and records kept by public schools; letter indicating enrollment

(a) Visiting teachers and attendance officers shall receive the cooperation and assistance of all teachers and principals of public schools in the local school systems within which they are appointed to serve. It shall be the duty of the principals or local school site administrators and of the teachers of all public schools to report, in writing, to the visiting teacher or attendance officer of the local school system the names, ages, and residences of all students in attendance at their schools and classes within 30 days after the beginning of the school term or terms and to make such other reports of attendance in their schools or classes as may be required by rule or regulation of the State Board of Education. All public schools shall keep daily records of attendance, verified by the teachers certifying such records. Such reports shall be open to inspection by the visiting teacher, attendance officer, or duly authorized representative at any time during the school day. Any such attendance records and reports which identify students by name shall be used only for the purpose of providing necessary attendance information required by the state board or by law, except with the permission of the parent or guardian of a child, pursuant to the subpoena of a court of competent jurisdiction, or for verification of enrollment by the Department of Driver Services for the purposes set forth in subsection (a.1) of Code Section 40-5-22. Such attendance records shall also be maintained in a format which does not identify students by name, and in this format shall be a part of the data collected for the student record component of the state-wide comprehensive educational information system pursuant to subsection (b) of Code Section 20-2-320.

(a.1) Any student shall have the right to request and receive, within three business days from the date of such request, a letter from his or her school administrator indicating that the student is enrolled full-time and has an attendance record in good standing for the current academic year.

(b) Any person failing to carry out the duties required by subsection (a) of this Code section shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine not to exceed $100.00.

(c) The provisions of this Code section shall not apply to private schools or home study programs, and enrollment and attendance information required for private schools or home study programs and penalties for failure to comply with such requirements shall be as provided in Code Section 20-2-690.



§ 20-2-698. Peace officers may take temporary custody of truant children away from home

Any peace officer may assume temporary custody, during school hours, of any child subject to compulsory school attendance who is found away from home and who is absent from a public or private school or a home study program without a valid written excuse from school officials or from the parent or guardian in charge of the home study program.



§ 20-2-699. Disposition of children taken into custody

Any person assuming temporary custody of a child pursuant to Code Section 20-2-698 shall immediately deliver the child either to the parent, guardian, or other person having control or charge of the child or to the school from which the child is absent, or if the child is found to have been adjudged a delinquent child or a child in need of services, the person shall cause the child to be brought before the juvenile probation officer or community supervision officer of the county having jurisdiction over such child.



§ 20-2-700. Reports by peace officers to school authorities and parent or guardian

Any person taking action pursuant to Code Section 20-2-699 shall report the matter and the disposition made by him of the child to the school authorities of the county, independent or area school system, and to the child's parent or guardian.



§ 20-2-701. Responsibility for reporting truants to juvenile or other courts

Local school superintendents as applied to private schools, the Department of Education as applied to home study programs, or visiting teachers and attendance officers as applied to public schools, after written notice to the parent or guardian of a child, shall report to the juvenile or other court having jurisdiction under Chapter 11 of Title 15 any child who is absent from a public or private school or a home study program in violation of this subpart. If the judge of the court places such child in a home or in a public or private institution pursuant to Chapter 11 of Title 15, school shall be provided for such child. The Department of Education shall coordinate with local school superintendents with respect to attendance records and notification for students in home study programs.



§ 20-2-702. Governor may proclaim subpart suspended

Reserved. Repealed by Ga. L. 2005, p. 317, § 1/HB 26, effective July 1, 2005.



§ 20-2-703. Subpart is inapplicable where operation of public schools is discontinued

Reserved. Repealed by Ga. L. 1984, p. 1266, § 8, effective April 3, 1984.






Subpart 2A - Clubs and Organizations

§ 20-2-705. Parental consent for participation in school clubs and organizations

(a) As used in this Code section, the term:

(1) "Clubs and organizations" means clubs and organizations comprised of students who wish to organize and meet for common goals, objectives, or purposes and which is directly under the sponsorship, direction, and control of the school. This term shall include any activities reasonably related to such clubs and organizations, but shall not include competitive interscholastic activities or events.

(2) "Competitive interscholastic activity" means functions held under the auspices or sponsorship of a school that involves its students in competition between individuals or groups representing two or more schools. This term shall include cheerleading, band, and chorus.

(b) Each local board of education shall include in the student code of conduct distributed annually at the beginning of each school year pursuant to Code Section 20-2-736 information regarding school clubs and organizations. Such information shall include without limitation the name of the club or organization, mission or purpose of the club or organization, name of the club's or organization's faculty advisor, and a description of past or planned activities. On the form included in the student code of conduct, as required in Code Section 20-2-751.5, the local board of education shall provide an area for a parent or legal guardian to decline permission for his or her student to participate in a club or organization designated by him or her.

(c) For clubs or organizations started during the school year, the local board of education shall require written permission from a parent or guardian prior to a student's participation.






Subpart 3 - Records

§ 20-2-720. Inspection of students' records by parents

No local school system, whether county, independent, or area, shall have a policy of denying, or which effectively prevents, the parents of students who are in attendance at or who have been enrolled in any facility within such system the right to inspect and review the education records of their child. A parent shall be entitled to inspect and review only information relating to his or her own child and if any material or document in a child's record includes information on another student, such information regarding any other student shall not be made available for inspection or review except to the parents of that student. Both parents of a child shall be entitled to inspect and review the education records of their child or to be provided information concerning their child's progress. Information concerning a child's education record shall not be withheld from the noncustodial parent unless a court order has specifically removed the right of the noncustodial parent to such information or unless parental rights have been terminated. For purposes of this Code section, "education records" shall include attendance reports and records.









Part 2 - Discipline

Subpart 1 - Corporal Punishment

§ 20-2-730. Policies and regulations on use of corporal punishment

All area, county, and independent boards of education shall be authorized to determine and adopt policies and regulations relating to the use of corporal punishment by school principals and teachers employed by such boards.



§ 20-2-731. When and how corporal punishment may be administered

An area, county, or independent board of education may, upon the adoption of written policies, authorize any principal or teacher employed by the board to administer, in the exercise of his sound discretion, corporal punishment on any pupil or pupils placed under his supervision in order to maintain proper control and discipline. Any such authorization shall be subject to the following requirements:

(1) The corporal punishment shall not be excessive or unduly severe;

(2) Corporal punishment shall never be used as a first line of punishment for misbehavior unless the pupil was informed beforehand that specific misbehavior could occasion its use; provided, however, that corporal punishment may be employed as a first line of punishment for those acts of misconduct which are so antisocial or disruptive in nature as to shock the conscience;

(3) Corporal punishment must be administered in the presence of a principal or assistant principal, or the designee of the principal or assistant principal, employed by the board of education authorizing such punishment, and the other principal or assistant principal, or the designee of the principal or assistant principal, must be informed beforehand and in the presence of the pupil of the reason for the punishment;

(4) The principal or teacher who administered corporal punishment must provide the child's parent, upon request, a written explanation of the reasons for the punishment and the name of the principal or assistant principal, or designee of the principal or assistant principal, who was present; provided, however, that such an explanation shall not be used as evidence in any subsequent civil action brought as a result of the corporal punishment; and

(5) Corporal punishment shall not be administered to a child whose parents or legal guardian has upon the day of enrollment of the pupil filed with the principal of the school a statement from a medical doctor licensed in Georgia stating that it is detrimental to the child's mental or emotional stability.



§ 20-2-732. When principal or teacher not liable for administering corporal punishment

No principal or teacher who shall administer corporal punishment to a pupil or pupils under his care and supervision in conformity with the policies and regulations of the area, county, or independent board of education employing him and in accordance also with this subpart shall be held accountable or liable in any criminal or civil action based upon the administering of corporal punishment where the corporal punishment is administered in good faith and is not excessive or unduly severe.






Subpart 1A - Improved Student Learning Environment and Discipline

§ 20-2-735. Adoption of policies by local boards to improve student learning environment

(a) No later than July 1, 2000, each local board of education shall adopt policies designed to improve the student learning environment by improving student behavior and discipline. These policies shall provide for the development of age-appropriate student codes of conduct containing standards of behavior, a student support process, a progressive discipline process, and a parental involvement process. The State Board of Education shall establish minimum standards for such local board policies. The Department of Education shall make available for utilization by each local board of education model student codes of conduct, a model student support process, a model progressive discipline process, and a model parental involvement process.

(b) Student standards of behavior developed pursuant to this subpart shall be designed to create the expectation that students will behave themselves in such a way so as to facilitate a learning environment for themselves and other students, respect each other and school district employees, obey student behavior policies adopted by the local board of education, and obey student behavior rules established by individual schools.

(c) Student support processes developed pursuant to this subpart shall be designed to create the expectation that the process of disciplining students will include due consideration, as appropriate in light of the severity of the behavioral problem, of student support services that may help the student address behavioral problems and that may be available through the school, the school system, other public entities, or community organizations.

(d) Progressive discipline processes developed pursuant to this subpart shall be designed to create the expectation that the degree of discipline will be in proportion to the severity of the behavior leading to the discipline, that the previous discipline history of the student being disciplined and other relevant factors will be taken into account, and that all due process procedures required by federal and state law will be followed.

(e) Parental involvement processes developed pursuant to this subpart shall be designed to create the expectation that parents and guardians, teachers, and school administrators will work together to improve and enhance student behavior and academic performance and will communicate freely their concerns about and actions in response to student behavior that detracts from the learning environment. The student code of conduct developed pursuant to this Code section shall encourage parents and guardians to inform their children of the consequences, including potential criminal penalties, of underage sexual conduct and crimes for which a minor can be tried as an adult.

(f) It is the policy of this state that it is preferable to reassign disruptive students to alternative educational settings rather than to suspend or expel such students from school.



§ 20-2-736. Student codes of conduct; distribution; disciplinary action for violations; parental involvement

(a) At the beginning of each school year, local boards of education shall provide for the distribution of student codes of conduct developed pursuant to Code Section 20-2-735 to each student upon enrollment. Local boards of education shall provide for the distribution of such student codes of conduct to the parents or guardians of each student through such means as may best accomplish such distribution at the local level and are appropriate in light of the grade level of the student, including distribution of student codes of conduct to students and parents or guardians jointly. Local boards of education shall solicit or require the signatures or confirmation of receipt of students and parents or guardians in acknowledgment of the receipt of such student codes of conduct. A signature or confirmation of receipt may be obtained in writing, via electronic mail or facsimile, or by any other electronic or other means as designated by the local board. A parent or legal guardian that does not acknowledge receipt of the student code of conduct shall not be absolved of any responsibility with respect to the information contained in the student code of conduct. In addition, student codes of conduct shall be available in each school and classroom.

(b) Local boards of education shall provide for disciplinary action against students who violate student codes of conduct.

(c) Local boards of education shall provide opportunities for parental involvement in developing and updating student codes of conduct.



§ 20-2-737. Reports by teacher of violations of student code of conduct; notification to parents of support services or disciplinary action

(a) Local board policies adopted pursuant to Code Section 20-2-735 shall require the filing of a report by a teacher who has knowledge that a student has exhibited behavior that repeatedly or substantially interferes with the teacher's ability to communicate effectively with the students in his or her class or with the ability of such student's classmates to learn, where such behavior is in violation of the student code of conduct. Such report shall be filed with the principal or the principal's designee within one school day of the most recent occurrence of such behavior, shall not exceed one page, and shall describe the behavior. The principal or the principal's designee shall, within one school day after receiving such a report from a teacher, send to the student's parents or guardian a copy of the report and information regarding how the student's parents or guardians may contact the principal or the principal's designee.

(b) If student support services are utilized or if disciplinary action is taken in response to such a report by the principal or the principal's designee, the principal or the principal's designee shall send written notification to the teacher and the student's parents or guardians of the student support services being utilized or the disciplinary action taken within one school day after such utilization or action and shall make a reasonable attempt to confirm that such written notification has been received by the student's parents or guardians. Such written notification shall include information regarding how the student's parents or guardians may contact the principal or the principal's designee.



§ 20-2-738. Authority of teacher over classroom; procedures following removal of student from classroom; placement review committees

(a) A teacher shall have the authority, consistent with local board policy, to manage his or her classroom, discipline students, and refer a student to the principal or the principal's designee to maintain discipline in the classroom. The principal or the principal's designee shall respond when a student is referred by a teacher by employing appropriate discipline management techniques that are consistent with local board policy.

(b) A teacher shall have the authority to remove from his or her class a student who repeatedly or substantially interferes with the teacher's ability to communicate effectively with the students in the class or with the ability of the student's classmates to learn, where the student's behavior is in violation of the student code of conduct, provided that the teacher has previously filed a report pursuant to Code Section 20-2-737 or determines that such behavior of the student poses an immediate threat to the safety of the student's classmates or the teacher. Each school principal shall fully support the authority of every teacher in his or her school to remove a student from the classroom under this Code section. Each school principal shall implement the policies and procedures of the superintendent and local board of education relating to the authority of every teacher to remove a student from the classroom and shall disseminate such policies and procedures to faculty, staff, and parents or guardians of students. The teacher shall file with the principal or the principal's designee a report describing the student's behavior, in one page or less, by the end of the school day on which such removal occurs or at the beginning of the next school day. The principal or the principal's designee shall, within one school day after the student's removal from class, send to the student's parents or guardians written notification that the student was removed from class, a copy of the report filed by the teacher, and information regarding how the student's parents or guardians may contact the principal or the principal's designee.

(c) If a teacher removes a student from class pursuant to subsection (b) of this Code section, the principal or the principal's designee shall discuss the matter with the teacher and the student by the end of the school day on which such removal occurs or at the beginning of the next school day. The principal or the principal's designee shall give the student oral or written notice of the grounds for his or her removal from class and, if the student denies engaging in such conduct, the principal or the principal's designee shall explain the evidence which supports his or her removal from class and give the student an opportunity to present his or her explanation of the situation. If, after such discussions, the principal or the principal's designee seeks to return the student to the teacher's class and the teacher gives his or her consent, the student shall be returned to the class, and the principal or the principal's designee may take action to discipline the student, as may be warranted, pursuant to paragraph (1) of subsection (e) of this Code section. If, after such discussions, the principal or the principal's designee seeks to return the student to the teacher's class and the teacher withholds his or her consent to the student's return to his or her class, the principal or the principal's designee shall determine an appropriate temporary placement for the student by the end of the first school day following such removal and shall also take steps to convene a meeting of a placement review committee. The placement review committee shall convene by the end of the second school day following such removal by the teacher and shall issue a decision by the end of the third school day following such removal by the teacher. An appropriate temporary placement for the student shall be a placement that, in the judgment of the principal or the principal's designee, provides the least interruption to the student's education and reflects other relevant factors, including, but not limited to, the severity of the behavior that was the basis for the removal, the student's behavioral history, the student's need for support services, and the available education settings; provided, however, that the student shall not be returned to the class of the teacher who removed him or her, as an appropriate temporary placement, unless the teacher gives his or her consent. The temporary placement shall be in effect from the time of removal until the decision of the placement review committee is issued or, if applicable, a placement determination is made pursuant to paragraph (2) of subsection (e) of this Code section.

(d) Local board policies adopted pursuant to Code Section 20-2-735 shall provide for the establishment at each school of one or more placement review committees, each of which is to be composed of three members, to determine the placement of a student when a teacher withholds his or her consent to the return of a student to the teacher's class. For each committee established, the faculty shall choose two teachers to serve as members and one teacher to serve as an alternate member, and the principal shall choose one member of the professional staff of the school to serve as a member. The teacher withholding consent to readmit the student may not serve on the committee. The placement review committee shall have the authority to:

(1) Return the student to the teacher's class upon determining that such placement is the best alternative or the only available alternative; or

(2) Refer the student to the principal or the principal's designee for appropriate action consistent with paragraph (2) of subsection (e) of this Code section.

The decision of the placement review committee shall be in writing and shall be made within three school days after the teacher withholds consent to the return of a student. Local boards of education shall provide training for members of placement review committees regarding the provisions of this subpart, including procedural requirements; local board policies relating to student discipline; and the student code of conduct that is applicable to the school.

(e)(1) If a placement review committee decides to return a student to a class from which he or she was removed, the principal or the principal's designee shall implement such decision of the placement review committee. In addition, the principal or the principal's designee may, consistent with any applicable procedural requirements of the Constitutions of the United States and this state and after considering the use of any appropriate student support services, take any of the following actions which are authorized as a response to the alleged violation of the student code of conduct by local board policies adopted pursuant to Code Section 20-2-735:

(A) Place the student in an alternative education program;

(B) Impose out-of-school suspension for not more than ten school days, including any time during which the student was subject to out-of-school suspension after his or her removal from class pursuant to subsection (b) of this Code section; or

(C) Make another disciplinary decision or recommendation consistent with local board policy.

(2) If a placement review committee decides not to return a student to a class from which he or she was removed, the principal or the principal's designee shall implement such decision of the placement review committee. In addition, the principal or the principal's designee shall determine an appropriate placement for the student and may take action to discipline the student, in a manner consistent with any applicable procedural requirements of the Constitutions of the United States and this state and after considering the use of any appropriate student support services, as follows, provided that the placement or disciplinary action is authorized as a response to the alleged violation of the student code of conduct by local board policies adopted pursuant to Code Section 20-2-735:

(A) Place the student into another appropriate classroom or an alternative education program;

(B) Impose out-of-school suspension for not more than ten school days, including any time during which the student was subject to out-of-school suspension after his or her removal from class pursuant to subsection (b) of this Code section;

(C) Make another placement or disciplinary decision or recommendation consistent with local board policy; or

(D) Implement or recommend any appropriate combination of the above and return the student to the class from which he or she was removed upon the completion of any disciplinary or placement action taken pursuant to this paragraph.

(f) Within one school day of taking action pursuant to subsection (e) of this Code section, the principal or the principal's designee shall send written notification of such action to the teacher and the parents or guardians of the student and shall make a reasonable attempt to confirm that such written notification has been received by the student's parents or guardians.

(g) Parents or guardians of a student who has been removed from class pursuant to subsection (b) of this Code section may be required to participate in conferences that may be requested by the principal or the principal's designee; provided, however, that a student may not be penalized for the failure of his or her parent or guardian to attend such a conference.

(h) The procedures contained in this Code section relating to student conferences and notification of parents or guardians are minimum requirements. Nothing in this Code section shall be construed to limit the authority of a local board of education to establish additional requirements relating to student conferences, notification of parents or guardians, conferences with parents or guardians, or other procedures required by the Constitutions of the United States or this state.



§ 20-2-739. Conflict management and resolution; cultural diversity training programs

On and after July 1, 2000, the Department of Education shall provide training programs in conflict management and resolution and in cultural diversity for voluntary implementation by local boards of education for school employees, parents and guardians, and students.



§ 20-2-740. Annual report by local boards of education regarding disciplinary and placement actions; annual study by Department of Education

(a) Each local board of education shall file an annual report, by August 1 of each year, with the Department of Education regarding disciplinary and placement actions taken during the prior school year. Such report shall classify the types of actions into the following categories:

(1) Actions in which a student was assigned to in-school suspension;

(2) Actions in which a student was suspended for a period of ten days or less;

(3) Actions in which a student was suspended for a period of more than ten days but not beyond the current school quarter or semester;

(4) Actions in which a student was expelled beyond the current school quarter or semester but not permanently expelled;

(5) Actions in which a student was permanently expelled;

(6) Actions in which a student was placed in an alternative educational setting;

(7) Actions in which a student was suspended from riding the bus;

(8) Actions in which corporal punishment was administered; and

(9) Actions in which a student was removed from class pursuant to subsection (b) of Code Section 20-2-738.

(b) For each category of disciplinary or placement action listed in paragraphs (1) through (9) of subsection (a) of this Code section, the local board shall provide the following information: the number of students subject to the type of disciplinary or placement action; the age and grade level of such students; such students' race and gender; and the number of students subject to the type of disciplinary action who were eligible for free or reduced price lunches under federal guidelines. For each action listed in paragraph (9) of subsection (a) of this Code section, the local board shall also provide information regarding the decisions of placement review committees and the disciplinary and placement decisions made by principals or their designees. The data required by this Code section shall be reported separately for each school within the local school system and collected and reported in compliance with the requirements of 20 U.S.C. Sections 1232g and 1232h.

(c) The Department of Education shall conduct a study for each school year based upon the statistical data filed by local boards pursuant to this Code section for the purpose of determining trends in discipline. The department shall also utilize existing demographic data on school personnel as needed to establish trends in discipline. Nothing in this Code section shall be construed to authorize the public release of personally identifiable information regarding students or school personnel. The department shall prepare a report for the General Assembly on the study annually and notify the members of the General Assembly of the availability of the report in the manner which it deems to be most effective and efficient.



§ 20-2-741. Positive behavorial interventions and supports and response to intervention

(a) As used in this Code section, the term:

(1) "High needs school" means a public school which has received a school climate rating of "1-star" or "2-star" pursuant to Code Section 20-14-33.

(2) "Positive behavioral interventions and supports" or "PBIS" means an evidence based data-driven framework to reduce disciplinary incidents, increase a school's sense of safety, and support improved academic outcomes through a multitiered approach, using disciplinary data and principles of behavior analysis to develop school-wide, targeted, and individualized interventions and supports.

(3) "Response to intervention" or "RTI" means a framework of identifying and addressing the academic and behavioral needs of students through a tiered system.

(b) Local boards of education are encouraged to implement PBIS and RTI programs and initiatives in their schools, and particularly in high needs schools.

(c) The State Board of Education is authorized, subject to appropriations by the General Assembly, to provide funds to local school systems to support PBIS and RTI programs, initiatives, and personnel.

(d) The State Board of Education is authorized to establish rules and regulations for PBIS and RTI programs and initiatives which receive funding pursuant to this Code section.






Subpart 2 - Public School Disciplinary Tribunals

§ 20-2-750. Short title

This subpart shall be known and may be cited as the "Public School Disciplinary Tribunal Act."



§ 20-2-751. Definitions

As used in this subpart, the term:

(1) "Dangerous weapon" shall have the same meaning as set forth in Code Section 16-11-121.

(2) "Expulsion" means expulsion of a student from a public school beyond the current school quarter or semester.

(3) "Firearm" shall have the same meaning as set forth in Code Section 16-11-127.1.

(4) "Hazardous object" means any dirk, bowie knife, switchblade knife, ballistic knife, any other knife having a blade of two or more inches, straight-edge razor, razor blade, spring stick, knuckles, whether made from metal, thermoplastic, wood, or other similar material, blackjack, any bat, club, or other bludgeon-type weapon, or any flailing instrument consisting of two or more rigid parts connected in such a manner as to allow them to swing freely, which may be known as a nun chahka, nun chuck, nunchaku, shuriken, or fighting chain, or any disc, of whatever configuration, having at least two points or pointed blades which is designed to be thrown or propelled and which may be known as a throwing star or oriental dart, or any instrument of like kind, any nonlethal air gun, and any stun gun or taser as defined in subsection (a) of Code Section 16-11-106. Such term shall not include any of these instruments used for classroom work authorized by the teacher.

(5) "Long-term suspension" means the suspension of a student from a public school for more than ten school days but not beyond the current school quarter or semester.

(6) "Short-term suspension" means the suspension of a student from a public school for not more than ten school days.



§ 20-2-751.1. Expulsion and disciplinary policy for students bringing weapons to school

(a) Each local board of education shall establish a policy, pursuant to this subpart, regarding a student's possession of a firearm, dangerous weapon, or hazardous object at school. With respect to a student who is determined to have possessed a firearm or dangerous weapon at school, such policy shall require expulsion from school for a period of not less than one calendar year; provided, however, that a hearing officer, tribunal, panel, administrator, superintendent, or local board of education shall have the authority to modify such expulsion requirement on a case-by-case basis.

(b) A hearing officer, tribunal, panel, superintendent, or local board of education shall be authorized to place a student determined to have brought a firearm, dangerous weapon, or hazardous object to school in an alternative educational setting.

(c) Nothing in this Code section shall infringe on any right provided to students with Individualized Education Programs pursuant to the federal Individuals with Disabilities Education Act, Section 504 of the federal Rehabilitation Act of 1973, or the federal Americans with Disabilities Act.



§ 20-2-751.2. Students subject to disciplinary orders of other school systems

(a) As used in this Code section, the term "disciplinary order" means any order of a local school system in this state, a private school in this state, or a public school outside of this state which imposes short-term suspension, long-term suspension, or expulsion upon a student in such system or school.

(b) A local board of education which has a student who attempts to enroll or who is enrolled in any school in its school system during the time in which that student is subject to a disciplinary order is authorized to refuse to enroll or subject that student to short-term suspension, long-term suspension, or expulsion for any time remaining in that other school system's or school's disciplinary order upon receiving a certified copy of such order if the offense which led to such suspension or expulsion in the other school system or school was an offense for which suspension or expulsion could be imposed in the enrolling school.

(c) A local school system or school may request of another school system or school whether any disciplinary order has been imposed by the other school system or school upon a student who is seeking to enroll or is enrolled in the requesting system or school. If such an order has been imposed and is still in effect for such student, the requested school system or private school in this state shall so inform the requesting system or school and shall provide a certified copy of the order to the requesting system or school.

(d) If any school administrator determines from the information obtained pursuant to this Code section or from Code Section 15-11-599, 15-11-602, or 15-11-707 that a student has been convicted of or has been adjudicated to have committed an offense which is a class A designated felony act or class B designated felony act under Code Section 15-11-2, such administrator shall so inform all teachers to whom the student is assigned and other school personnel to whom the student is assigned. Such teachers and other certificated professional personnel as the administrator deems appropriate may review the information in the student's file provided pursuant to this Code section that has been received from other schools or from the juvenile courts or superior courts. Such information shall be kept confidential.



§ 20-2-751.3. Student code of conduct; policy towards disruptive students

Reserved. Repealed by Ga. L. 1999, p. 438, § 5, effective July 1, 1999.



§ 20-2-751.4. Policies prohibiting bullying; assignment to alternative school; notice

(a) As used in this Code section, the term "bullying" means an act that is:

(1) Any willful attempt or threat to inflict injury on another person, when accompanied by an apparent present ability to do so;

(2) Any intentional display of force such as would give the victim reason to fear or expect immediate bodily harm; or

(3) Any intentional written, verbal, or physical act which a reasonable person would perceive as being intended to threaten, harass, or intimidate, that:

(A) Causes another person substantial physical harm within the meaning of Code Section 16-5-23.1 or visible bodily harm as such term is defined in Code Section 16-5-23.1;

(B) Has the effect of substantially interfering with a student's education;

(C) Is so severe, persistent, or pervasive that it creates an intimidating or threatening educational environment; or

(D) Has the effect of substantially disrupting the orderly operation of the school.

The term applies to acts which occur on school property, on school vehicles, at designated school bus stops, or at school related functions or activities or by use of data or software that is accessed through a computer, computer system, computer network, or other electronic technology of a local school system. The term also applies to acts of cyberbullying which occur through the use of electronic communication, whether or not such electronic act originated on school property or with school equipment, if the electronic communication (1) is directed specifically at students or school personnel, (2) is maliciously intended for the purpose of threatening the safety of those specified or substantially disrupting the orderly operation of the school, and (3) creates a reasonable fear of harm to the students' or school personnel's person or property or has a high likelihood of succeeding in that purpose. For purposes of this Code section, electronic communication includes but is not limited to any transfer of signs, signals, writings, images, sounds, data or intelligence of any nature transmitted in whole or in part by a wire, radio, electromagnetic, photo electronic or photo optical system.

(b) No later than August 1, 2011:

(1) Each local board of education shall adopt a policy that prohibits bullying of a student by another student and shall require such prohibition to be included in the student code of conduct for schools in that school system;

(2) Each local board policy shall require that, upon a finding by the disciplinary hearing officer, panel, or tribunal of school officials provided for in this subpart that a student in grades six through 12 has committed the offense of bullying for the third time in a school year, such student shall be assigned to an alternative school;

(3) Each local board of education shall establish and publish in its local board policy a method to notify the parent, guardian, or other person who has control or charge of a student upon a finding by a school administrator that such student has committed an offense of bullying or is a victim of bullying; and

(4) Each local board of education shall ensure that students and parents of students are notified of the prohibition against bullying, and the penalties for violating the prohibition, by posting such information at each school and by including such information in student and parent handbooks.

(c) No later than January 1, 2011, the Department of Education shall develop a model policy regarding bullying, that may be revised from time to time, and shall post such policy on its website in order to assist local school systems. Such model policy shall include:

(1) A statement prohibiting bullying;

(2) A requirement that any teacher or other school employee who has reliable information that would lead a reasonable person to suspect that someone is a target of bullying shall immediately report it to the school principal;

(3) A requirement that each school have a procedure for the school administration to promptly investigate in a timely manner and determine whether bullying has occurred;

(4) An age-appropriate range of consequences for bullying which shall include, at minimum and without limitation, disciplinary action or counseling as appropriate under the circumstances;

(5) A procedure for a teacher or other school employee, student, parent, guardian, or other person who has control or charge of a student, either anonymously or in such person's name, at such person's option, to report or otherwise provide information on bullying activity;

(6) A statement prohibiting retaliation following a report of bullying; and

(7) Provisions consistent with the requirements of subsection (b) of this Code section.

(d) The Department of Education shall develop and post on its website a list of entities and their contact information which produce antibullying training programs and materials deemed appropriate by the department for use in local school systems.

(e) Any person who reports an incident of bullying in good faith shall be immune from civil liability for any damages caused by such reporting.

(f) Nothing in this Code section or in the model policy promulgated by the Department of Education shall be construed to require a local board of education to provide transportation to a student transferred to another school as a result of a bullying incident.

(g) Any school system which is not in compliance with the requirements of subsection (b) of this Code section shall be ineligible to receive state funding pursuant to Code Sections 20-2-161 and 20-2-260.



§ 20-2-751.5. Student codes of conduct; safety rules on school buses; distribution

(a) Each student code of conduct shall contain provisions that address the following conduct of students during school hours, at school related functions, and on the school bus in a manner that is appropriate to the age of the student:

(1) Verbal assault, including threatened violence, of teachers, administrators, and other school personnel;

(2) Physical assault or battery of teachers, administrators, and other school personnel;

(3) Disrespectful conduct toward teachers, administrators, and other school personnel, including use of vulgar or profane language;

(4) Verbal assault of other students, including threatened violence or sexual harassment as defined pursuant to Title IX of the Education Amendments of 1972;

(5) Physical assault or battery of other students, including sexual harassment as defined pursuant to Title IX of the Education Amendments of 1972;

(6) Disrespectful conduct toward other students, including use of vulgar or profane language;

(7) Verbal assault of, physical assault or battery of, and disrespectful conduct, including use of vulgar or profane language, toward persons attending school related functions;

(8) Failure to comply with compulsory attendance as required under Code Section 20-2-690.1;

(9) Willful or malicious damage to real or personal property of the school or to personal property of any person legitimately at the school;

(10) Inciting, advising, or counseling of others to engage in prohibited acts;

(11) Marking, defacing, or destroying school property;

(12) Possession of a firearm, as provided for in Code Section 16-11-127.1, and possession of a dangerous weapon or hazardous object;

(13) Unlawful use or possession of illegal drugs or alcohol;

(14) Willful and persistent violation of the student code of conduct;

(15) Bullying as defined by Code Section 20-2-751.4;

(16) Marking, defacing, or destroying the property of another student; and

(17) Falsifying, misrepresenting, omitting, or erroneously reporting information regarding instances of alleged inappropriate behavior by a teacher, administrator, or other school employee toward a student.

With regard to paragraphs (9), (11), and (17) of this subsection, each student code of conduct shall also contain provisions that address conduct of students during off-school hours.

(b)(1) In addition to the requirements contained in subsection (a) of this Code section, each student code of conduct shall include comprehensive and specific provisions prescribing and governing student conduct and safety rules on all public school buses. The specific provisions shall include but not be limited to:

(A) Students shall be prohibited from acts of physical violence as defined by Code Section 20-2-751.6, bullying as defined by subsection (a) of Code Section 20-2-751.4, physical assault or battery of other persons on the school bus, verbal assault of other persons on the school bus, disrespectful conduct toward the school bus driver or other persons on the school bus, and other unruly behavior;

(B) Students shall be prohibited from using any electronic devices during the operation of a school bus, including but not limited to cell phones; pagers; audible radios, tape or compact disc players without headphones; or any other electronic device in a manner that might interfere with the school bus communications equipment or the school bus driver's operation of the school bus; and

(C) Students shall be prohibited from using mirrors, lasers, flash cameras, or any other lights or reflective devises in a manner that might interfere with the school bus driver's operation of the school bus.

(2) If a student is found to have engaged in physical acts of violence as defined by Code Section 20-2-751.6, the student shall be subject to the penalties set forth in such Code section. If a student is found to have engaged in bullying as defined by subsection (a) of Code Section 20-2-751.4 or in physical assault or battery of another person on the school bus, the local school board policy shall require a meeting of the parent or guardian of the student and appropriate school district officials to form a school bus behavior contract for the student. Such contract shall provide for progressive age-appropriate discipline, penalties, and restrictions for student misconduct on the bus. Contract provisions may include but shall not be not limited to assigned seating, ongoing parental involvement, and suspension from riding the bus. This subsection is not to be construed to limit the instances when a school code of conduct or local board of education may require use of a student bus behavior contract.

(c) Each student code of conduct shall also contain provisions that address any off-campus behavior of a student which could result in the student being criminally charged with a felony and which makes the student's continued presence at school a potential danger to persons or property at the school or which disrupts the educational process.

(d) Local board policies relating to student codes of conduct shall provide that each local school superintendent shall fully support the authority of principals and teachers in the school system to remove a student from the classroom pursuant to Code Section 20-2-738, including establishing and disseminating procedures. It is the policy of this state that it is preferable to reassign disruptive students to alternative educational settings rather than to suspend or expel such students from school.

(e) Any student handbook which is prepared by a local board or school shall include a copy of the student code of conduct for that school or be accompanied by a copy of the student code of conduct for that school as annually distributed pursuant to Code Section 20-2-736. When distributing a student code of conduct, a local school shall include a form for acknowledgment of the student's parent or guardian's receipt of the code, and the local school shall solicit or require that the form be signed and returned to the school.



§ 20-2-751.6. Disciplinary policy for students committing acts of physical violence against teacher, school bus driver, or other school official or employee

(a) As used in this Code section, the term "physical violence" means:

(1) Intentionally making physical contact of an insulting or provoking nature with the person of another; or

(2) Intentionally making physical contact which causes physical harm to another unless such physical contacts or physical harms were in defense of himself or herself, as provided in Code Section 16-3-21.

(b) Local board of education policies and student codes of conduct shall provide for the penalties to be assessed against a student found by a disciplinary hearing officer, panel, or tribunal pursuant to Code Section 20-2-752 to have committed any act of physical violence against a teacher, school bus driver, or other school official or employee. Such disciplinary hearing officer, panel, or tribunal shall hold any disciplinary hearing in accordance with the provisions of Code Section 20-2-754. Any student alleged to have committed an act of physical violence shall be suspended pending the hearing by the disciplinary hearing officer, panel, or tribunal. The decision of the disciplinary hearing officer, panel, or tribunal may be appealed to the local school board pursuant to Code Section 20-2-754. If appropriate under paragraph (1) of subsection (c) of this Code section, the decision of the disciplinary hearing officer, panel, or tribunal shall include a recommendation as to whether a student may return to public school and, if return is recommended, a recommended time for the student's return to public school. The local school board may impose penalties not recommended by the disciplinary hearing officer, panel, or tribunal.

(c)(1) A student found by a disciplinary hearing officer, panel, or tribunal to have committed an act of physical violence as defined in paragraph (2) of subsection (a) of this Code section against a teacher, school bus driver, school official, or school employee shall be expelled from the public school system. The expulsion shall be for the remainder of the student's eligibility to attend public school pursuant to Code Section 20-2-150. The local school board at its discretion may permit the student to attend an alternative education program for the period of the student's expulsion. If the student who commits an act of physical violence is in kindergarten through grade eight, then the local school board at its discretion and on the recommendation of the disciplinary hearing officer, panel, or tribunal may permit such a student to reenroll in the regular public school program for grades nine through 12. If the local school board does not operate an alternative education program for students in kindergarten through grade six, the local school board at its discretion may permit a student in kindergarten through grade six who has committed an act of physical violence as defined in paragraph (2) of subsection (a) of this Code section to reenroll in the public school system;

(2) Any student who is found by a disciplinary hearing officer, panel, or tribunal to have committed an act of physical violence against a teacher, school bus driver, school official, or school employee as defined in paragraph (2) of subsection (a) of this Code section shall be referred to juvenile court with a request for a petition alleging delinquent behavior; and

(3) Any student who is found by a disciplinary hearing officer, panel, or tribunal to have committed an act of physical violence as defined in paragraph (1) of subsection (a) of this Code section against a teacher, school bus driver, school official, or school employee may be disciplined by expulsion, long-term suspension, or short-term suspension.

(d) The provisions of this Code section shall apply with respect to any local school system which receives state funding pursuant to Code Sections 20-2-161 and 20-2-260.

(e) Nothing in this Code section shall be construed to infringe on any right provided to students with Individualized Education Programs pursuant to the federal Individuals with Disabilities Education Act, Section 504 of the federal Rehabilitation Act of 1973, or the federal Americans with Disabilities Act of 1990.



§ 20-2-751.7. State mandated process for students to follow in reporting instances of alleged inappropriate behavior by teacher or other school personnel; notice of process; training; investigations

(a) The Professional Standards Commission shall establish a state mandated process for students to follow in reporting instances of alleged inappropriate behavior by a teacher, administrator, or other school employee toward a student which shall not prohibit the ability of a student to report the incident to law enforcement authorities. Each local school system shall be required to implement and follow such state mandated process and shall include the mandated process in student handbooks and in employee handbooks or policies.

(b) If it is determined through the state mandated process established pursuant to subsection (a) of this Code section that a complaint against a teacher, administrator, or other school employee is unsubstantiated and without merit, the local school system shall, at the request of the aggrieved party, submit a written statement to that effect to all local print and television media outlets that published any articles or reported any news relating to such complaint against the teacher, administrator, or employee.

(c) The Professional Standards Commission shall coordinate a training program on educator sexual misconduct. Such program shall be delivered by trained staff from the Professional Standards Commission, regional educational service agencies, and local school systems. The superintendent of each local school system shall ensure that all certified staff in its school system receive such training.

(d) (1) The staff of the Professional Standards Commission shall be authorized, without notification to the Professional Standards Commission, to immediately open an investigation submitted to the commission by a local school superintendent, with approval of the local board of education, of a complaint by a student against an educator alleging a sexual offense, as provided for in Code Sections 16-6-1 through 16-6-17, 16-6-20, 16-6-22.2, or 16-12-100.

(2) The Professional Standards Commission shall have on staff a minimum of one investigator specifically trained in investigating educator sexual misconduct. The investigation of any complaint of sexual misconduct shall be completed in no more than 60 days and shall be presented at the commission meeting immediately following the conclusion of the investigation.

(3) If the Professional Standards Commission's review of the investigative report results in a sanction against the educator, the educator shall have the right to appeal the commission decision to a hearing before an administrative law judge within 90 days of such sanction.

(e) Nothing in this Code section shall be construed to infringe on any right provided to students with Individualized Education Programs pursuant to the federal Individuals with Disabilities Education Act, Section 504 of the federal Rehabilitation Act of 1973, or the federal Americans with Disabilities Act of 1990.



§ 20-2-752. Establishment of disciplinary hearing officers, panels, or tribunals for imposition of suspension or expulsion; rules and regulations; appeals

Local boards of education may establish by policy, rule, or regulation disciplinary hearing officers, panels, or tribunals of school officials to impose suspension or expulsion. If such hearing officers, panels, or tribunals are established, such rules and regulations must include the following:

(1) Provisions governing the manner of selecting the hearing officers or members of the panels or tribunals and the number of members thereof;

(2) Provisions governing procedures to be followed by such hearing officers, panels, or tribunals in fact-finding, hearings, and reporting recommendations to the local board;

(3) Provisions granting a right to appeal to the local board when the punishment imposed by hearing officers, panels, or tribunals is long-term suspension or expulsion; and

(4) Provisions whereby the local school superintendent may suspend enforcement of the suspension or expulsion ordered by the hearing officers, panels, or tribunals pending the outcome of any appeal to the local board.



§ 20-2-753. Disciplinary hearing officer, panel, or tribunal to hold disciplinary hearing following allegation of assault and battery or recommended suspension or expulsion exceeding 10 days

(a) In addition to any proceedings which are authorized in Code Section 20-2-752, local boards of education shall appoint a disciplinary hearing officer, panel, or tribunal of school officials to hold a disciplinary hearing following any instance of an alleged violation of the student code of conduct where the principal recommends a suspension or expulsion of longer than ten school days or an alleged assault or battery by a student upon any teacher or other school official or employee, if such teacher or other school official or employee so requests.

(b) Nothing in this Code section shall be construed to infringe on any right provided to students with Individualized Education Programs pursuant to the federal Individuals with Disabilities Education Act, Section 504 of the federal Rehabilitation Act of 1973, or the federal Americans with Disabilities Act of 1990.



§ 20-2-754. Procedures to be followed by disciplinary officer, panel, or tribunal; review

(a) The provisions of Code Section 20-2-1160 shall apply to disciplinary proceedings under this subpart.

(b) A disciplinary officer, panel, or tribunal of school officials appointed as required by Code Section 20-2-753 shall, in addition to any other requirements imposed by rules and regulations which may have been promulgated pursuant to Code Section 20-2-752, ensure that:

(1) All parties are afforded an opportunity for a hearing after reasonable notice served personally or by mail. This notice shall be given to all parties and to the parent or guardian of the student or students involved and shall include a statement of the time, place, and nature of the hearing; a short and plain statement of the matters asserted; and a statement as to the right of all parties to present evidence and to be represented by legal counsel;

(2) The hearing is held no later than ten school days after the beginning of the suspension unless the school system and parents or guardians mutually agree to an extension;

(3) All parties are afforded an opportunity to present and respond to evidence and to examine and cross-examine witnesses on all issues unresolved;

(4) Any teacher who is called as a witness by the school system shall be given notice no later than three days prior to the hearing; and

(5) A verbatim electronic or written record of the hearing shall be made and shall be available to all parties.

(c) If appointed to review an instance pursuant to Code Section 20-2-753, the disciplinary officer, panel, or tribunal shall conduct the hearing and, after receiving all evidence, render its decision, which decision shall be based solely on the evidence received at the hearing. The decision shall be in writing and shall be given to all parties within ten days of the close of the record. Any decision by such disciplinary officer, panel, or tribunal may be appealed to the local board of education by filing a written notice of appeal within 20 days from the date the decision is rendered. Any disciplinary action imposed by such officer, panel, or tribunal may be suspended by the school superintendent pending the outcome of the appeal.

(d) The local board of education shall review the record and shall render a decision in writing. The decision shall be based solely on the record and shall be given to all parties within ten days, excluding weekends and public and legal holidays provided for in Code Section 1-4-1, from the date the local board of education receives the notice of appeal. The board may take any action it determines appropriate, and any decision of the board shall be final. All parties shall have the right to be represented by legal counsel at any such appeal and during all subsequent proceedings.

(e) Either or both parents or guardians or legal counsel of the student involved may obtain a copy of any documents relating to a disciplinary proceeding conducted pursuant to this Code section.



§ 20-2-755. Authorization of disciplinary officer, panel, or tribunal to determine disciplinary action

The disciplinary officer, panel, or tribunal of school officials, when appointed as required in Code Section 20-2-753, shall determine what, if any, disciplinary action shall be taken. Such action may include, but is not limited to, expulsion, long-term suspension, or short-term suspension. Any action taken by such officer, panel, or tribunal shall be subject to modification by the local school board on appeal.



§ 20-2-756. Reports to law enforcement officials

(a) The school administration, disciplinary hearing officer, panel, tribunal of school officials, or the local board of education may, when any alleged criminal action by a student occurs, report the incident to the appropriate law enforcement agency or officer for investigation to determine if criminal charges or delinquent proceedings should be initiated.

(b) No individual reporting any incident under this subpart to a law enforcement agency or officer shall be subject to any action for malicious prosecution, malicious abuse of process, or malicious use of process.



§ 20-2-757. Applicability of public inspection and open meeting laws

(a) All proceedings and hearings conducted under this subpart shall be confidential and shall not be subject to the open meetings requirement of Code Section 50-14-1 or other open meetings laws.

(b) All electronic or other written records of all hearings conducted under this subpart; all statements of charges; all notices of hearings; and all written decisions rendered by a hearing officer, tribunal, the local board of education, or the State Board of Education shall not be subject to public inspection or other disclosure under Article 4 of Chapter 18 of Title 50 or other public disclosure laws; provided, however, the board of education shall prepare a written summary of any proceeding conducted under this subpart, which summary shall include a description of the incident and the disposition thereof but shall not contain the names of any party to the incident. The summary shall be a public record.



§ 20-2-758. Legal actions not prohibited, restricted, or limited by disciplinary hearing; rights to appeal from decision of school board

Nothing in this subpart shall be construed to prohibit, restrict, or limit in any manner any cause of action otherwise provided by law and available to any teacher, school official, employee, or student. The provisions of subsections (b) through (f) of Code Section 20-2-1160 shall apply to all proceedings under this subpart.



§ 20-2-759. Minimum qualifications for hearing officers, disciplinary hearing officers, tribunals, and panels

The State Board of Education shall promulgate rules and regulations to require minimum qualifications for hearing officers, disciplinary hearing officers, tribunals, and panels that are tasked with hearing matters in this subpart. The State Board of Education shall promulgate rules and regulations to ensure that such individuals have initial training prior to serving as a hearing officer or disciplinary hearing officer or on a tribunal or panel, undergo continuing education so as to continue to serve in such capacity, and function as independent, neutral arbiters.






Subpart 3 - Chronic Disciplinary Problem Students

§ 20-2-764. Definitions

As used in this subpart, the term:

(1) "Chronic disciplinary problem student" means a student who exhibits a pattern of behavioral characteristics which interfere with the learning process of students around him or her and which are likely to recur.

(2) "Expulsion" means expulsion of a student from a public school beyond the current school quarter or semester.

(3) "Suspension" means the short-term suspension of a student from a public school for not more than ten days or long-term suspension for more than ten days pursuant to Code Section 20-2-751.



§ 20-2-765. Notification of parent or guardian of chronic disciplinary problem student; observance of child by parent or guardian; attendance of conference with principal or teacher or both

Any time a teacher or principal identifies a student as a chronic disciplinary problem student, the principal shall notify by telephone call and by either certified mail or statutory overnight delivery with return receipt requested or first-class mail the student's parent or guardian of the disciplinary problem, invite such parent or guardian to observe the student in a classroom situation, and request at least one parent or guardian to attend a conference with the principal or the teacher or both to devise a disciplinary and behavioral correction plan.



§ 20-2-766. Students returning from expulsion or suspension; notice to parents; conference with principal or teacher to devise disciplinary and behavioral correction plan

Before any chronic disciplinary problem student is permitted to return from an expulsion or suspension, the school to which the student is to be readmitted shall request by telephone call and by either certified mail or statutory overnight delivery with return receipt requested or first-class mail at least one parent or guardian to schedule and attend a conference with the principal or his or her designee to devise a disciplinary and behavioral correction plan. Failure of the parent or guardian to attend shall not preclude the student from being readmitted to the school. At the discretion of the principal, a teacher, counselor, or other person may attend the conference. The principal shall ensure that a notation of the conference is placed in the student's permanent file.



§ 20-2-766.1. Proceeding against parents for failure to cooperate in educational programs; penalty

The local board of education may, by petition to the juvenile court, proceed against a parent or guardian as provided in this Code section. If the court finds that the parent or guardian has willfully and unreasonably failed to attend a conference requested by a principal pursuant to Code Section 20-2-765 or 20-2-766, the court may order the parent or guardian to attend such a conference, order the parent or guardian to participate in such programs or such treatment as the court deems appropriate to improve the student's behavior, or both. After notice and opportunity for hearing, the court may impose a fine, not to exceed $500.00, on a parent or guardian who willfully disobeys an order of the court entered under this Code section. The court may use its contempt and other powers specified in Code Section 15-11-31 to enforce any order entered under this Code section.






Subpart 4 - Alternative Educational Systems

§ 20-2-767. Definitions

As used in this subpart, the term:

(1) "Expulsion" means expulsion of a student from a public school beyond the current school quarter or semester.

(2) "Suspension" means the short-term suspension of a student from a public school for not more than ten days or long-term suspension for more than ten days pursuant to Code Section 20-2-751.



§ 20-2-768. Expulsion or suspension of students for felonies; alternative educational system; policy

(a) Each local board of education is authorized to refuse to readmit or enroll any student who has been suspended or expelled for being convicted of, being adjudicated to have committed, being indicted for, or having information filed for the commission of any felony or any delinquent act under Code Sections 15-11-602 and 15-11-707 which would be a felony if committed by an adult. If refused readmission or enrollment, the student or the student's parent or legal guardian has the right to request a hearing pursuant to the procedures provided for in Code Section 20-2-754.

(b) A hearing officer, tribunal, panel, superintendent, or local board of education shall be authorized to place a student denied enrollment in a local school system under subsection (a) of this Code section in an alternative educational system as appropriate and in the best interest of the student and the education of other students within the school system.

(c) It is the policy of this state that it is preferable to reassign disruptive students to alternative educational settings rather than to suspend or expel such students from school.



§ 20-2-769. Alternative educational programs; grants; annual reports

Repealed by Ga. L. 2000, p. 618, § 69, effective July 1, 2000.









Part 3 - Health

§ 20-2-770. Rules and regulations for nutritional screening and eye, ear, and dental examinations of students

The Department of Public Health is authorized and directed, in cooperation with the State Board of Education, to promulgate rules and regulations to provide for a nutritional screening and eye, ear, and dental examinations for each student entering the first grade in the public schools of this state and at such other times as such rules and regulations shall provide. Such rules and regulations shall provide procedures for local boards of health to provide for such examinations and screenings and for the issuance of a certificate to the parent or parents of children entering the first grade indicating that such examinations and screenings have been made, and such certificates shall be turned in to the school officials at the time of enrollment. Such rules and regulations shall further provide that the examinations and screenings required in this Code section may be made by private practitioners and authorize the certification provided for in this Code section by such private practitioners.



§ 20-2-771. Immunization of students

(a) As used in this Code section, the term:

(1) "Certificate of immunization" means certification by a physician licensed under the laws of this state or by an appropriate official of a local board of health, on a form provided by the Department of Public Health, that a named person has been immunized in accordance with the applicable rules and regulations of the Department of Public Health.

(2) "Facility" means any public or private child care learning center or nursery intended for the care, supervision, or instruction of children.

(3) "Responsible official" means a county school superintendent, a school principal, or a chief operating officer of a school or facility.

(4) "School" means any public or private educational program or institution instructing children at any level or levels, kindergarten through twelfth grade, or children of ages five through 19 if grade divisions are not used.

(b) No child shall be admitted to or attend any school or facility in this state unless the child shall first have submitted a certificate of immunization to the responsible official of the school or facility. The responsible official of any school or facility may grant a 30 calendar day waiver of the certification requirement for a justified reason. The waiver may be extended from the date of first admittance or of first attendance, whichever is earlier, for up to 90 calendar days provided documentation is on file at the school or facility from the local health department or a physician specifying that an immunization sequence has been started and that this immunization time schedule can be completed within the 90 day waiver period, provided confirmation is received during the waiver period from the health department or physician that immunizations are being received as scheduled, and provided the student under waiver is a transfer student, who is defined as a student who moves from an out-of-state school system to a Georgia school system, or a student entering kindergarten or first grade from out of state. The waiver may not be extended beyond 90 calendar days; and upon expiration of the waiver, the child shall not be admitted to or be permitted to attend the school or facility unless the child submits a certificate of immunization.

(c) The Department of Public Health shall promulgate rules and regulations specifying those diseases against which immunization is required and the standards for such immunizations. The school or facility shall maintain on file the certificates of immunization for all children attending the school or facility. All facilities shall file a report annually with the Department of Public Health. The report shall be filed on forms prepared by the Department of Public Health and shall state the number of children attending the school or facility, the number of children who did not submit certificates of immunization within the waiver period, and the number of children who are exempted from the certification requirement for medical or religious reasons.

(d) If, after examination by the local board of health or any physician licensed under the laws of this state or of any other state having comparable laws governing the licensure of physicians, any child to whom this Code section applies is found to have any physical disability which may make vaccination undesirable, a certificate to that effect issued by the local board of health or such physician licensed under the laws of this or such other state may be accepted in lieu of a certificate of immunization and shall exempt the child from the requirement of obtaining a certificate of immunization until the disability is relieved.

(e) This Code section shall not apply to a child whose parent or legal guardian objects to immunization of the child on the grounds that the immunization conflicts with the religious beliefs of the parent or guardian; however, the immunization may be required in cases when such disease is in epidemic stages. For a child to be exempt from immunization on religious grounds, the parent or guardian must first furnish the responsible official of the school or facility an affidavit in which the parent or guardian swears or affirms that the immunization required conflicts with the religious beliefs of the parent or guardian.

(f) During an epidemic or a threatened epidemic of any disease preventable by an immunization required by the Department of Public Health, children who have not been immunized may be excluded from the school or facility until (1) they are immunized against the disease, unless they present valid evidence of prior disease, or (2) the epidemic or threat no longer constitutes a significant public health danger.

(g) The requirement of a certificate of immunization shall become effective for all children entering or attending facilities on or after April 7, 1981. The certification requirement shall apply to all children entering or attending schools:

(1) On September 1, 1981, for all such children entering or attending kindergarten or the first, ninth, tenth, eleventh, or twelfth grades, or of the equivalent ages if grade divisions are not used;

(2) On September 1, 1982, for all such children entering or attending all grades, or of all ages if grade divisions are not used.

(h) Any responsible official permitting any child to remain in a school or facility in violation of this Code section, and any parent or guardian who intentionally does not comply with this Code section, shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than $100.00 or by imprisonment for not more than 12 months. The Department of Public Health may adopt rules and regulations for the enforcement of this Code section. The Department of Public Health and the local board of health, or either of them, may institute a civil action in the superior court of the county in which the defendant resides for injunctive relief to prevent a threatened or continuing violation of any provision of this Code section.



§ 20-2-771.1. Voluntary preenrollment of children

Reserved. Repealed by Ga. L. 2012, p. 358, § 35/HB 706, effective July 1, 2012.



§ 20-2-771.2. School health nurse programs

(a) Each local board of education shall establish policies and procedures regarding a school health nurse program. Such school health nurse programs shall be staffed by licensed health care professionals and may include consultation with offsite health care professionals through appropriate protocols and contracts. Each local board of education may contract or consult with health professionals knowledgeable in children's health issues to establish the standards, policies, and procedures of a school health nurse program. Such standards, policies, and procedures shall be in accordance with the restrictions set forth in Code Section 20-2-773.

(b) Subject to appropriations, there may be established within the Department of Education a school health nurse program coordinator, whose responsibilities may include:

(1) Assisting local school systems in establishing and implementing the school health nurse programs required by subsection (a) of this Code section, including development of guidelines for utilizing volunteers and retirees to supplement the programs;

(2) Assisting in standardizing the reporting of any health information from local school systems;

(3) Assisting local school systems in identifying and obtaining available additional funding and support for school health nurse programs from federal and other sources, including, but not limited to, Medicaid funds and partnerships with local hospitals or other health care facilities; and

(4) Other related duties to support school health nurse programs.



§ 20-2-772. Rules and regulations for screening of students for scoliosis

(a) In addition to any other requirements of this part, the Department of Public Health is authorized and directed, in cooperation with the State Board of Education, to promulgate rules and regulations to provide for the screening of public school children for scoliosis.

(b) The rules and regulations promulgated pursuant to subsection (a) of this Code section shall not require the prior approval of parents or legal guardians of public school children for the screening of such school children for scoliosis. However, such rules and regulations shall provide for advance written notice of the time of such screening to be given to parents and legal guardians of such public school children. If the parent or legal guardian of a child objects to such child being screened for scoliosis, such child shall be exempt from such screening.



§ 20-2-773. Restrictions on student health services; utilization of state funds

(a) No facility operated on public school property or operated by a public school district and no employee of any such facility acting within the scope of such employee's employment shall provide any of the following health services to public school students:

(1) Distribution of contraceptives;

(2) Performance of abortions;

(3) Referrals for abortion; or

(4) Dispensing abortifacients.

(b) The Department of Education and local units of administration are prohibited from utilizing state funds for the distribution of contraceptives.



§ 20-2-774. Self-administration of asthma medication

(a) As used in this Code section, the term:

(1) "Medication" means a medicine prescribed by:

(A) A physician licensed under Chapter 34 of Title 43; or

(B) A physician assistant licensed under Chapter 34 of Title 43 who is authorized to prescribe medicine for the treatment of asthma in accordance with said chapter.

(2) "Self-administration of asthma medication" means a student's discretionary use of asthma medication prescribed for him or her.

(b) Each local board of education shall adopt a policy authorizing the self-administration of asthma medication by a student who has asthma, provided that any student who is authorized for self-administration of asthma medication under such policy may possess and use his or her asthma medication:

(1) While in school;

(2) At a school sponsored activity;

(3) While under the supervision of school personnel; or

(4) While in before-school or after-school care on school operated property.

(c) Each public school in this state shall permit the self-administration of asthma medication by a student who has asthma, subject to the local policy adopted pursuant to subsection (b) of this Code section; and the school district and its employees and agents shall incur no liability other than for willful or wanton misconduct for any injury to a student caused by his or her self-administration of asthma medication.



§ 20-2-775. Automated external defibrillator required in high schools; requirements; funding

(a) As used in this Code section, the term "automated external defibrillator" means a defibrillator which:

(1) Is capable of cardiac rhythm analysis;

(2) Will charge and be capable of being activated to deliver a countershock after electrically detecting the presence of certain cardiac dysrhythmias; and

(3) Is capable of continuously recording cardiac dysrhythmia at the scene with a mechanism for transfer and storage or for printing for review subsequent to use.

(b) No later than July 1, 2008, each public high school in this state which has an interscholastic athletics program shall have at least one functional automated external defibrillator on site at such school at all times and easily accessible during any school related function, including athletic practices, athletic competitions, and other occasions where students and others will be present, for use during emergencies.

(c) Each high school possessing and maintaining an automated external defibrillator shall:

(1) Ensure that expected users of the automated external defibrillator receive American Heart Association or American Red Cross training in cardiopulmonary resuscitation and automated external defibrillator use or complete an equivalent nationally recognized course;

(2) Notify the appropriate emergency medical services system of the existence and location of the automated external defibrillator prior to said automated external defibrillator being placed in use;

(3) Ensure that the automated external defibrillator is maintained and tested according to the manufacturer's operational guidelines;

(4) Ensure that there is involvement of a licensed physician or other person authorized by the Georgia Composite Medical Board in the site's automated external defibrillator program to ensure compliance with requirements for training, notification, and maintenance; and

(5) Ensure that designated personnel activate the emergency medical services system as soon as reasonably possible after any person renders emergency care or treatment to a person in cardiac arrest by using an automated external defibrillator and reports any clinical use of the automated external defibrillator to the licensed physician or other person authorized by the Georgia Composite Medical Board who is supervising the program.

(d) Subject to appropriations by the General Assembly, the Department of Education shall provide funds to local school systems to assist in the purchase of automated external defibrillators pursuant to this Code section.

(e) The department and local school systems shall use diligent efforts to identify private sources of funding or donation of funding and equipment to meet the requirements of this Code section.



§ 20-2-776. Student retention and self-administration of auto-injectable epinephrine; liability of school system

(a) As used in this Code section, the term "auto-injectable epinephrine" means a disposable drug delivery device that is easily transportable and contains a premeasured single dose of epinephrine used to treat life-threatening allergic reactions.

(b) Each local board of education shall adopt a policy authorizing a student to carry and self-administer prescription auto-injectable epinephrine. Such policy shall provide that in order to carry and self-administer prescription auto-injectable epinephrine, the student's parent or guardian shall provide:

(1) A written statement from a physician licensed under Chapter 34 of Title 43 detailing the name of the medication, method, amount, and time schedules by which the medication is to be taken, and confirming that the student is able to self-administer auto-injectable epinephrine; and

(2) A written statement by the parent or guardian consenting to the self-administration, providing a release for the school nurse or other designated school personnel to consult with the physician regarding any questions that may arise with regard to the medication, and releasing the school system and its employees and agents from civil liability if the self-administering student suffers an adverse reaction as a result of self-administering auto-injectable epinephrine pursuant to this Code section.

The written statements specified in this subsection shall be provided at least annually and more frequently if the medication, dosage, frequency of administration, or reason for administration changes.

(c) The policy adopted pursuant to subsection (b) of this Code section shall include provisions to protect the safety of all students from the misuse or abuse of auto-injectable epinephrine.

(d) Any student who is authorized for self-administration of epinephrine pursuant to this Code section may possess and use auto-injectable epinephrine:

(1) While in school;

(2) At a school sponsored activity;

(3) While under the supervision of school personnel; or

(4) While in before-school or after-school care on school operated property.

(e) A student may be subject to disciplinary action if he or she uses auto-injectable epinephrine in a manner other than as prescribed.

(f) A local school system and its employees and agents shall incur no liability other than for willful or wanton misconduct for any injury to a student caused by his or her use of auto-injectable epinephrine.

(g) Nothing in this Code section shall be construed to prohibit a school from receiving and storing prescription auto-injectable epinephrine onsite on behalf of a student who is not able to self-administer the medication because of age or any other reason if the parent or guardian provides:

(1) A written statement from a physician licensed under Chapter 34 of Title 43 detailing the name of the medication, method, amount, and time schedules by which the medication is to be taken; and

(2) A written statement by the parent or guardian providing a release for the school nurse or other designated school personnel to consult with the physician regarding any questions that may arise with regard to the medication, and releasing the school system and its employees and agents from civil liability.

The written statements specified in this subsection shall be provided at least annually and more frequently if the medication, dosage, frequency of administration, or reason for administration changes.



§ 20-2-776.1. Administration of auto-injectable epinephrine by school personnel

(a) As used in this Code section, the term "auto-injectable epinephrine" means a disposable drug delivery device that is easily transportable and contains a premeasured single dose of epinephrine used to treat life-threatening allergic reactions.

(b) Each local board of education shall adopt a policy authorizing school personnel to administer auto-injectable epinephrine, if available, to a student upon the occurrence of an actual or perceived anaphylactic adverse reaction by the student, whether or not such student has a prescription for epinephrine.

(c) Each local board of education shall provide information to school personnel on how to recognize the symptoms of anaphylactic shock and the correct method of administering the auto-injectable epinephrine.

(d) Any school personnel who in good faith administers or chooses not to administer epinephrine to a student pursuant to this Code section shall be immune from civil liability for any act or omission to act related to the administration of epinephrine, except that such immunity shall not apply to an act of willful or wanton misconduct.



§ 20-2-776.2. Stock supply of auto-injectable epinephrine; requirements; limited liability

(a) As used in this Code section, the term:

(1) "Auto-injectable epinephrine" means a disposable drug delivery device that is easily transportable and contains a premeasured single dose of epinephrine used to treat life-threatening allergic reactions.

(2) "Licensed practitioner" means a physician licensed to practice medicine in this state, an advanced practice registered nurse acting pursuant to the authority of Code Section 43-34-25, and a physician assistant acting pursuant to the authority of subsection (e.1) of Code Section 43-34-103.

(b) A public or private school in this state may acquire and stock a supply of auto-injectable epinephrine pursuant to a prescription issued in accordance with Code Section 26-4-116.1. A public or private school may designate an employee or agent trained in the possession and administration of auto-injectable epinephrine to be responsible for the storage, maintenance, and distribution of the auto-injectable epinephrine stocked by the school.

(c) Any school employee or agent of a public or private school who has completed training or received information in accordance with subsection (c) of Code Section 20-2-776.1 in recognizing the symptoms of anaphylactic shock and the correct method of administering the auto-injectable epinephrine may:

(1) Provide auto-injectable epinephrine to any student such employee or agent believes in good faith is experiencing an anaphylactic adverse reaction for immediate self-administration; or

(2) Administer auto-injectable epinephrine to any student such employee or agent believes in good faith is experiencing an anaphylactic adverse reaction in accordance with a standing protocol from the prescribing licensed practitioner,

regardless of whether the student has a prescription for auto-injectable epinephrine.

(d) A public or private school may enter into arrangements with manufacturers of approved auto-injectable epinephrine or third-party suppliers of auto-injectable epinephrine to obtain the products free of charge or at fair market or reduced prices.

(e) No later than July 1, 2013, the State Board of Education, in consultation with the Department of Public Health, shall adopt regulations as necessary to implement the provisions of this Code section.

(f) (1) Any school personnel who in good faith administers or chooses not to administer epinephrine to a student pursuant to this Code section shall be immune from civil liability for any act or omission to act related to the administration of epinephrine, except that such immunity shall not apply to an act of willful or wanton misconduct.

(2) Any licensed practitioner who prescribes auto-injectable epinephrine pursuant to Code Section 26-4-116.1 for use by a school in accordance with this Code section shall be immune from civil liability for any act or omission to act related to the administration of such auto-injectable epinephrine, except that such immunity shall not apply to an act of willful or wanton misconduct.



§ 20-2-776.3. Stock supply of levalbuterol sulfate; requirements; limited liability

(a) As used in this Code section, the term:

(1) "Levalbuterol sulfate" means an orally inhaled medication that contains a premeasured single dose of levalbuterol sulfate or albuterol sulfate delivered by a nebulizer or compressor device or by a pressurized metered dose inhaler used to treat perceived respiratory distress including, but not limited to, wheezing, shortness of breath, and difficulty breathing.

(2) "Licensed practitioner" means a physician licensed to practice medicine in this state, an advanced practice registered nurse acting pursuant to the authority of Code Section 43-34-25, and a physician assistant acting pursuant to the authority of subsection (e.1) of Code Section 43-34-103.

(b) A public or private school in this state may acquire and stock a supply of levalbuterol sulfate pursuant to a prescription issued in accordance with Code Section 26-4-116.3. A public or private school may designate an employee or agent trained in the possession and administration of levalbuterol sulfate to be responsible for the storage, maintenance, and distribution of the levalbuterol sulfate stocked by the school.

(c) Any school employee or agent of a public or private school who has completed training or received information pursuant to subsection (c) of Code Section 20-2-776.4 in recognizing the symptoms of respiratory distress and the correct method of administering the levalbuterol sulfate may:

(1) Provide levalbuterol sulfate to any student such employee or agent believes in good faith is experiencing a perceived respiratory distress for immediate self-administration; or

(2) Administer levalbuterol sulfate to any student such employee or agent believes in good faith is experiencing a perceived respiratory distress, regardless of whether the student has a prescription for levalbuterol sulfate.

(d) A public or private school may enter into arrangements with manufacturers of approved levalbuterol sulfate or third-party suppliers of levalbuterol sulfate to obtain the products free of charge or at fair market or reduced prices.

(e) No later than July 1, 2015, the State Board of Education, in consultation with the Department of Public Health, shall adopt regulations as necessary to implement the provisions of this Code section.

(f)(1) Any school personnel who in good faith administers or chooses not to administer levalbuterol sulfate to a student pursuant to this Code section shall be immune from civil liability for any act or omission to act related to the administration of levalbuterol sulfate, except that such immunity shall not apply to an act of willful or wanton misconduct.

(2) Any licensed practitioner who prescribes levalbuterol sulfate pursuant to Code Section 26-4-116.3 for use by a school in accordance with this Code section shall be immune from civil liability for any act or omission to act related to the administration of such levalbuterol sulfate, except that such immunity shall not apply to an act of willful or wanton misconduct.



§ 20-2-776.4. Administration of levalbuterol sulfate by school personnel

(a) As used in this Code section, the term "levalbuterol sulfate" means an orally inhaled medication that contains a premeasured single dose of levalbuterol sulfate or albuterol sulfate delivered by a nebulizer or compressor device or by a pressurized metered dose inhaler used to treat perceived respiratory distress including, but not limited to, wheezing, shortness of breath, and difficulty breathing.

(b) Each local board of education shall adopt a policy authorizing school personnel to administer levalbuterol sulfate, if available, to a student upon the occurrence of perceived respiratory distress by the student, whether or not such student has a prescription for levalbuterol sulfate.

(c) Each local board of education shall provide information to school personnel on how to recognize the symptoms of respiratory distress and the correct method of administering the levalbuterol sulfate.

(d) Any school personnel who in good faith administers or chooses not to administer levalbuterol sulfate to a student pursuant to this Code section shall be immune from civil liability for any act or omission to act related to the administration of levalbuterol sulfate, except that such immunity shall not apply to an act of willful or wanton misconduct.



§ 20-2-777. Annual fitness assessment program; reporting and compliance

(a) (1) Beginning in the 2011-2012 school year, each local school system shall conduct an annual fitness assessment program, as approved and funded by the State Board of Education, one time each school year for students in grades one through 12, to be conducted only during a physical education course that is taught by a certificated physical education teacher in which a student is enrolled. Such assessments shall include methods deemed by the State Board of Education as appropriate to ascertain levels of student physical fitness. Each local school system shall report the individual results of the fitness assessment to the parent or guardian of each student assessed and the aggregate results of the fitness assessments by school to the State Board of Education annually in a format approved and funded by the State Board of Education. The minimum required contents of the report shall be determined by the State Board of Education.

(2) Each local school system shall be required to provide at least the minimum instruction in physical education prescribed by the State Board of Education in rules and regulations established pursuant to subsection (c) of Code Section 20-2-142.

(b) The State Board of Education shall be responsible for the coordination of health and physical education and fitness activities and requirements, including, but not limited to, modification or promulgation of rules and regulations related thereto. The State Board of Education shall adopt and disseminate to local school systems standards which adequately express the most current and widely accepted best practices and benchmarks in the areas of student health and physical education. The State Board of Education's efforts may be supported with state, federal, or private funding or a combination thereof.

(c) The State Board of Education shall submit an annual report to the Governor, beginning October 1, 2012, and annually thereafter. Such report shall include the compliance status of each local school system and each school with applicable State Board of Education rules and regulations. The Governor may, in coordination with the State Board of Education, establish one or more recognition programs to acknowledge local school systems and schools which have most improved in their physical fitness assessments. The Governor may collaborate with private corporations in the development and implementation of recognition programs pursuant to this subsection, including providing monetary or other incentives to local school systems or schools for attaining certain levels of health status. All local school systems or schools receiving acknowledgment through a recognition program established by the Governor pursuant to this subsection shall also be recognized on the State Board of Education's website.

(d) This Code section, except for subsection (b), shall be repealed on June 30, 2019.



§ 20-2-778. Required information to parents of students regarding meningococcal meningitis

(a) If a local board of education provides information on immunizations, infectious diseases, medications, or other school health issues to parents and guardians of students in grades six through 12, then the following information about meningococcal meningitis disease and its vaccine shall be included:

(1) A description of causes, symptoms, and means of transmission;

(2) A list of sources for additional information; and

(3) Related recommendations issued by the federal Centers for Disease Control and Prevention.

(b) The Department of Education, in cooperation with the Department of Public Health, shall develop and make available the information about meningococcal meningitis disease and its vaccine to local school systems as required under subsection (a) of this Code section in an efficient manner that shall include posting the information on its website.



§ 20-2-779. Care of students with diabetes; definitions; training of school employees; diabetes medical management plan; no liability for staff; application to private schools

(a) As used in this Code section, the term:

(1) "Diabetes medical management plan" means a document developed by the student's physician or other health care provider that sets out the health services, including the student's target range for blood glucose levels, needed by the student at school and is signed by the student's parent or guardian.

(2) "School" means any primary or secondary public school located within this state.

(3) "School employee" means any person employed by a local board of education or state chartered special school or any person employed by a local health department who is assigned to a public school.

(4) "Trained diabetes personnel" means a school employee who volunteers to be trained in accordance with this Code section. Such employee shall not be required to be a health care professional.

(b) (1) No later than August 1, 2012, the Department of Education, in conjunction with the Georgia Association of School Nurses, shall develop guidelines for the training of school employees in the care needed for students with diabetes. The training guidelines shall include instruction in:

(A) Recognition and treatment of hypoglycemia and hyperglycemia;

(B) Understanding the appropriate actions to take when blood glucose levels are outside of the target ranges indicated by a student's diabetes medical management plan;

(C) Understanding physician instructions concerning diabetes medication dosage, frequency, and the manner of administration;

(D) Performance of finger-stick blood glucose checking, ketone checking, and recording the results;

(E) Administration of insulin and glucagon, an injectable used to raise blood glucose levels immediately for severe hypoglycemia, and the recording of results;

(F) Performance of basic insulin pump functions;

(G) Recognizing complications that require emergency assistance; and

(H) Recommended schedules and food intake for meals and snacks, the effect of physical activity upon blood glucose levels, and actions to be implemented in the case of schedule disruption.

(2) Each local board of education and state chartered special school shall ensure that the training outlined in paragraph (1) of this subsection is provided to a minimum of two school employees at each school attended by a student with diabetes.

(3) A school employee shall not be subject to any penalty or disciplinary action for refusing to serve as trained diabetes personnel.

(4) The training outlined in paragraph (1) of this subsection shall be coordinated and provided by a school nurse or may be contracted out to be provided by another health care professional with expertise in diabetes. Such training shall take place prior to the commencement of each school year, or as needed when a student with diabetes is newly enrolled at a school or a student is newly diagnosed with diabetes. The school nurse or other contracted health care professional shall provide follow-up training and supervision.

(5) Each local school system and state chartered special school shall provide information in the recognition of diabetes related emergency situations to all bus drivers responsible for the transportation of a student with diabetes.

(c) The parent or guardian of each student with diabetes who seeks diabetes care while at school shall submit to the school a diabetes medical management plan which upon receipt shall be reviewed and implemented by the school.

(d) (1) In accordance with the request of a parent or guardian of a student with diabetes and the student's diabetes medical management plan, the school nurse or, in the absence of the school nurse, trained diabetes personnel shall perform functions including, but not limited to, responding to blood glucose levels that are outside of the student's target range; administering glucagon; administering insulin, or assisting a student in administering insulin through the insulin delivery system the student uses; providing oral diabetes medications; checking and recording blood glucose levels and ketone levels, or assisting a student with such checking and recording; and following instructions regarding meals, snacks, and physical activity.

(2) The school nurse or at least one trained diabetes personnel shall be on site at each school and available during regular school hours to provide care to each student with diabetes as identified pursuant to subsection (c) of this Code section. For purposes of field trips, the parent or guardian, or designee of such parent or guardian, of a student with diabetes may accompany such student on a field trip.

(3) There shall be trained diabetes personnel at each school where a student with diabetes is enrolled, and a student's school choice shall in no way be restricted because the student has diabetes.

(4) The activities set forth in paragraph (1) of this subsection shall not constitute the practice of nursing and shall be exempted from all applicable statutory and regulatory provisions that restrict what activities can be delegated to or performed by a person who is not a licensed health care professional.

(e) Upon written request of a student's parent or guardian and if authorized by the student's diabetes medical management plan, a student with diabetes shall be permitted to perform blood glucose checks, administer insulin through the insulin delivery system the student uses, treat hypoglycemia and hyperglycemia, and otherwise attend to the monitoring and treatment of his or her diabetes in the classroom, in any area of the school or school grounds, and at any school related activity, and he or she shall be permitted to possess on his or her person at all times all necessary supplies and equipment to perform such monitoring and treatment functions.

(f) No physician, nurse, school employee, local school system, or state chartered special school shall be liable for civil damages or subject to disciplinary action under professional licensing regulations or school disciplinary policies as a result of the activities authorized or required by this Code section when such acts are committed as an ordinarily reasonably prudent physician, nurse, school employee, local school system, or state chartered special school would have acted under the same or similar circumstances.

(g) A private school which complies with the requirements of this Code section shall have the same limited liability for such school and its employees in the same manner as for public schools as provided for in subsection (f) of this Code section.



§ 20-2-779.1. Suicide prevention and awareness training; no duty of care imposed

(a)(1) The Department of Education shall adopt rules to require that all certificated public school personnel receive annual training in suicide awareness and prevention. This training shall be provided within the framework of existing in-service training programs offered by the Department of Education or as part of required professional development offered by a local school system.

(2) The Department of Education shall, in consultation with the Department of Behavioral Health and Developmental Disabilities, the Suicide Prevention Program established pursuant to Code Section 37-1-27, and suicide prevention experts, develop a list of approved training materials to fulfill the requirements of this subsection which may include training materials currently being used by a local school system if such training materials meet any criteria established by the department.

(3) Approved materials shall include training on how to identify appropriate mental health services, both within the school and also within the larger community, and when and how to refer youth and their families to those services.

(4) Approved materials may include programs that can be completed through self-review of suitable suicide prevention materials.

(5)(A) Each local school system shall adopt a policy on student suicide prevention. Such policies shall be developed in consultation with school and community stakeholders, school employed mental health professionals, and suicide prevention experts, and shall, at a minimum, address procedures relating to suicide prevention, intervention, and postvention.

(B) To assist local school systems in developing their own policies for student suicide prevention, the Department of Education, in consultation with the Suicide Prevention Program within the Department of Behavioral Health and Developmental Disabilities, shall establish a model policy for use by local school systems in accordance with this Code section.

(b) No person shall have a cause of action for any loss or damage caused by any act or omission resulting from the implementation of the provisions of this Code section or resulting from any training, or lack thereof, required by this Code section.

(c) The training, or lack thereof, required by the provisions of this Code section shall not be construed to impose any specific duty of care.






Part 4 - Removal of Child From School to Gain Custody

§ 20-2-780. Change of custody of minor child by removing child from premises of private or public school prohibited

(a) No person shall make or attempt to make a change of custody of a minor child by removing the child from the premises of a private or public elementary or secondary school without the permission of the person who enrolled the child in the school, notwithstanding the fact that the person seeking to obtain custody of the child from the school has a court order granting custody of the child to such person.

(b) This Code section shall not apply with respect to the following:

(1) Persons seeking to enforce court orders that specifically authorize or direct the release of custody by the school; or

(2) State or local officials acting under the express authority of this state's child protection laws.

(c) Any person violating this Code section shall be guilty of a misdemeanor.

(d) School officials when acting in their official capacities in preventing or attempting to prevent a violation of this Code section shall be immune from civil or criminal liability that otherwise might be incurred or imposed.









Article 17 - Teachers and Other School Personnel

Part 1 - Professional Practices Commission



Part 2 - Teachers' Local Licenses

§ 20-2-810. School systems exempt from part

Reserved. Repealed by Ga. L. 1983, p. 3, § 53, effective July 1, 1983.



§ 20-2-811. Forging, altering, or counterfeiting teacher's local certificate or license

Whoever, with intent to defraud the state or any county, town, or city or any person, shall falsely and fraudulently make, forge, alter, or counterfeit or cause or procure to be falsely and fraudulently made, forged, altered, or counterfeited or shall willingly aid or assist in falsely and fraudulently making, forging, altering, or counterfeiting any certificate or license issued by any county school superintendent or the executive officer of any local school board to a teacher shall be guilty of a felony and shall be punished as prescribed by Code Sections 16-9-1 and 16-9-2.






Part 3 - Payment of Salaries

§ 20-2-830. Power to issue warrants in anticipation of revenue

For the purpose of anticipating collection of the taxes of any year, the Governor is authorized to draw his warrant at the end of each and every month during any year, in the favor of the State School Superintendent or of the several county school superintendents and treasurers of local school systems, in the discretion of the State Board of Education, for such amount or amounts as are then due to the teachers. Such warrants shall be drawn on the funds appropriated by the legislature for any year and shall not exceed in the aggregate amount the appropriation for the public schools so made for that year. The honor of the state is pledged to the payment thereof.



§ 20-2-831. Sale of warrants at discount

It shall be lawful to sell at a discount warrants drawn under Code Section 20-2-830 to any person, bank, or banking institution, the sale to be made at the lowest possible rate of discount.



§ 20-2-832. Governor's power to use allocated funds to pay teachers; borrowing to replace funds

The Governor is authorized to use any funds in the treasury, which may have been allocated for any special fund or purpose, for the payment of public school teachers to avoid increasing the public debt of the state. Such funds shall be used without payment of interest thereon and it shall be the duty of the Governor, when any fund shall be so used, to replace the fund or funds by borrowing the amount used, if necessary, at such time as will not interfere with the expenditure for the purpose appropriated of any special or allocated funds or funds so drawn upon by the Governor by virtue of the authority granted in this Code section.



§ 20-2-833. Additional payments to supervisors of student teachers

(a) As used in this Code section, the term:

(1) "Student teaching" means the full-time component of a teacher education program in which a student preparing for the education profession is jointly assigned by a teacher education institution and a school system, state operated school, or school operated by the United States Department of Defense on a military reservation for classroom experience and which is designated in a teacher education program approved by the Professional Standards Commission as student teaching or internship.

(2) "Supervising teacher" means a public school teacher who is employed by a local board of education, state operated school, or school operated by the United States Department of Defense on a military reservation and who is designated to provide professional supervisory services in the supervision of a specific student teacher.

(3) "Supervising teacher services certificate" or "teacher support specialist certificate" means a supplementary certificate available from the Professional Standards Commission to persons who have completed a supervising teacher or teacher support specialist program approved by the commission.

(b) The Professional Standards Commission shall establish minimum requirements to be met by each supervising teacher or teacher support specialist.

(c) The Department of Education shall make payments to supervising teachers or teacher support specialists for each quarter or semester in which services are provided by such personnel as determined by the Professional Standards Commission and in the following amounts:

(1) A teacher who meets the minimum requirements established pursuant to subsection (b) of this Code section and holds a valid supervising teacher or teacher support specialist certificate shall receive $750.00 for each such quarter or semester; and

(2) A teacher who meets the minimum requirements established pursuant to subsection (b) of this Code section but does not hold a valid supervising teacher or teacher support specialist certificate shall receive $50.00 for each such quarter or semester.

(d) Payments made under this Code section shall be in addition to and not in lieu of any compensation otherwise payable to supervising teachers or teacher support specialists. Such payments shall be made from funds appropriated or otherwise available to the Department of Education. In the event that in any fiscal year sufficient funds are not appropriated or available to make the full amount of all payments provided for in this Code section, the payment to each supervising teacher or teacher support specialist shall be reduced pro rata.






Part 4 - Sick, Personal, and Maternity Leave

§ 20-2-850. Sick leave for teachers and other personnel; accumulation of sick and personal leave; regaining forfeited leave; local policies; cost of employing substitute

(a)(1) Each person employed in any public school system of this state in the capacity of teacher, student services support personnel, or administrative and supervisory personnel, hereinafter referred to in this part as "personnel," as classified by the Professional Standards Commission pursuant to subsection (a) of Code Section 20-2-200, except county or regional librarians, shall be entitled to sick leave with full pay computed on the basis of one and one-fourth working days for each completed contract month, and all unused sick leave shall be accumulated from one contract year to the next up to a maximum of 45 days, except for additional days which may be accumulated for the purposes provided for in Code Section 20-2-853. Personnel may utilize sick leave upon the approval of the local school superintendent or an appointed designee for absence due to illness or injury or necessitated by exposure to contagious disease or to illness or death in the immediate family. Personnel shall be charged with sick leave for absence only on days upon which they would otherwise work, and no charge against sick leave shall be made for absence on Sundays, holidays, or other nonworkdays.

(2) A teacher or other person subject to this subsection shall not be charged with sick leave for absence due to an injury to such teacher or other person caused by a physical assault while such teacher or other person was engaged in the performance of his or her duties; provided, however, that this paragraph shall apply only to the first seven workdays of absence resulting from a single injury. A teacher or other person who is absent for up to seven days due to such an injury also shall not have his or her compensation reduced because of such absence or be required to pay the cost of a substitute.

(b)(1) Any unused sick and personal leave accumulated by personnel pursuant to subsection (a) of this Code section shall be credited to such personnel and shall be transferred when there is a change in the employment of such personnel from one local board of education to another or from a local board of education to an unclassified position in the Department of Education, but no local board of education shall be required to transfer funds to another, nor shall the State Board of Education provide funds to a local unit of administration beyond those authorized by subsection (g) of Code Section 20-2-182 to finance the potential or actual cost incurred by a local unit of administration through the employment of personnel transferring accumulated unused sick and personal leave. Any accumulated unused sick and personal leave credited to personnel shall be forfeited if such personnel withdraw from service for a period of 12 or more consecutive months, unless the withdrawal from service is for educational leave to seek a higher level or different field of certification and provided that the withdrawal from service for this purpose is for no longer than 24 consecutive months. Any personnel who forfeit such accumulated sick and personal leave as required under this subsection shall be entitled to regain such accumulated sick and personal leave after such personnel have returned to service for a period of two consecutive years.

(2) Any unused sick and personal leave accumulated by personnel employed by the Department of Education shall be credited to such personnel and shall be transferred when there is a change in the employment of such personnel from the Department of Education to a local board of education, but the State Board of Education shall not be required to provide funds to a local unit of administration beyond those authorized by subsection (g) of Code Section 20-2-182 to finance the potential or actual cost incurred by a local unit of administration through the employment of personnel transferring accumulated unused sick and personal leave as authorized in this paragraph. Any accumulated unused sick and personal leave credited to such personnel shall be forfeited if such personnel withdraw from service for a period of 12 or more consecutive months, unless the withdrawal from service is for educational leave to seek a higher level or different field of certification and provided that the withdrawal from service for this purpose is for no longer than 24 consecutive months. Any personnel who forfeit such accumulated sick and personal leave as required under this subsection shall be entitled to regain such accumulated sick and personal leave after such personnel have returned to service for a period of two consecutive years.

(c) (1) The sick leave and the accumulation of unused sick leave and the payments for unused sick leave provided for by this part shall be subject to subsection (g) of Code Section 20-2-182, but this part shall not be construed so as to prohibit local boards of education from adopting policies relative to sick leave and the accumulation of unused sick leave and payments for unused sick leave which are supplemental to this part, provided the cost of implementing and maintaining any such supplemental policies shall be paid entirely from local funds.

(2) A local board of education may establish and set policies and procedures for a sick leave bank or pool of voluntarily contributed employee sick leave days. Participating employees shall make equal contributions to the bank or pool. Such employees may draw sick leave days from the bank or pool as provided by adopted local board of education policy. Any other provisions of this part or any other laws to the contrary notwithstanding, state allotted sick leave days funded pursuant to the provisions of subsection (g) of Code Section 20-2-182 may be contributed to or withdrawn from a local board of education sick leave bank or pool subject to the following requirements:

(A) Each employee may contribute only up to a maximum of 45 state funded sick leave days to the bank or pool, but each employee may contribute as many locally funded sick leave days as provided for by local board of education policy; and

(B) Each employee shall be entitled to withdraw from the bank or pool as many state and locally funded sick leave days as provided for by local board of education policy.

(3) Local boards of education shall maintain for each employee an accurate, complete, and up-to-date record of all state and locally funded sick leave days contributed to and withdrawn from the sick leave bank or pool, and such record shall show a separate accounting for state funded and locally funded sick leave days.

(4) A local board of education that establishes a sick leave bank pursuant to paragraph (2) of this subsection shall allow an employee of the local board to donate up to ten sick leave days to his or her spouse if such spouse is also an employee of the local board for purposes of maternity leave, illness, illness of a family member, or death of a family member.

(d) No personnel utilizing sick leave under this part shall be required to pay the cost of employing a substitute to serve in their absence on such sick leave.



§ 20-2-851. Use of accumulated sick leave for personal or professional reasons

During any school year, personnel may utilize up to a maximum of three days of any accumulated sick leave for the purpose of absenting themselves from their duties for personal or professional reasons if prior approval of their absence is given by the local school superintendent or his authorized representative; provided, however, that the absence is not in conflict with a local board of education policy concerning school days on which the presence of the personnel requesting absence is essential for effective school operation. No grant of approval for an absence permitted under this Code section shall be conditioned upon disclosure of the specific purpose for which such absence is sought, nor shall any such grant of approval be withheld or denied because of the failure or refusal of personnel to disclose the specific purpose for which such an absence is sought; provided, however, that personnel may be requested to state whether the absence is sought under the category of "personal" or "professional" absence.



§ 20-2-852. Maternity leave

A leave of absence for maternity reasons shall be granted to a female employed by a public school system in a capacity specified by subsection (a) of Code Section 20-2-850 as follows:

(1) Any such employee who is pregnant shall be entitled to a leave of absence to begin at a time to be determined by the employee, the physician, and the local school superintendent between the commencement of pregnancy and the anticipated date of delivery. The employee shall notify the superintendent in writing of her desire to take such leave and, except in case of emergency, shall give such notice at least 60 calendar days prior to the date on which her leave is to begin. This notice shall include a doctor's statement of anticipated date of physical disability. The employee may continue in active employment as late into her pregnancy as she desires provided she is able to perform properly the required functions of her job. Final determination of ability to perform properly the required job functions shall be made by the local board of education. An employee wishing to work to the date of physical disability shall be entitled to the use of all accumulated sick leave credited to her, not to exceed the doctor's estimated length of physical disability. An employee wishing to discontinue work prior to the date of physical disability shall be governed by the same sick leave provisions as apply to employees on leave for other reasons;

(2) An employee who has been granted leave for the period of physical disability only shall be entitled to return to active employment upon presentation of a doctor's statement of physical ability to perform the required functions of the job and shall be assigned to a substantially equivalent position to be approved by the superintendent. An employee who has been granted leave for a period longer than the period of physical disability, but not to exceed one full school year, shall be entitled to return to active employment upon written request for reassignment and contingent on a vacancy for which the employee is qualified. Such employee shall be given preference equal to any other applicant returning from a period of physical disability for a vacancy for which she is qualified. In any instance, the employee's return to active employment may be delayed until the beginning of a quarter, or semester, in order to maintain continuity of classroom instruction; and

(3) If the local school board disagrees with any doctor's statement of disability or ability, it may appoint a physician of the same medical specialty as the employee's physician for the purpose of receiving independent medical judgment.



§ 20-2-853. Accumulation of and payment for additional days of unused sick leave

(a) Personnel who have accumulated 45 days of unused sick leave may accumulate additional days of unused sick leave during each school year for the purpose of receiving the payments provided for in subsection (b) of this Code section.

(b) Beginning with the 1988-89 school year and continuing each school year thereafter, personnel who have accumulated 45 days of unused sick leave and who then accumulate additional days of unused sick leave during a school year as authorized by Code Section 20-2-850 and who:

(1) Have used no sick leave in that school year shall receive the state contribution for all those additional days of unused sick leave; or

(2) Have used only one day of those additional days of sick leave in that school year

shall receive $50.00 for all those additional days of unused sick leave. The payment for such additional unused sick leave which is accumulated during a school year shall be paid to such personnel at the end of that school year.






Part 5 - Jury Leave for Teachers

§ 20-2-870. Right to leave for jury duty or when subpoenaed to testify in case arising from duties as teacher; teacher not to pay substitute; retention of juror's compensation

Each person employed as a teacher in any public school of this state shall be allowed a leave of absence without loss of pay and without deduction of any amounts otherwise received as compensation for service as a teacher, for the purpose of attending any court as a juror or when subpoenaed to testify in a case arising out of the person's duties as a teacher, such as the reporting of child abuse required by Code Section 19-7-5. Any teacher who serves as a juror or witness as provided in this Code section shall not have the jury or witness leave deducted from sick, personal, or professional leave. No teacher utilizing jury or witness leave under this Code section shall be required to pay the cost of employing a substitute teacher to serve in his absence on such jury or witness leave, and local boards of education may adopt policies regarding the retention by teachers of the compensation for serving on a jury.






Part 6 - Health Insurance Plans

Subpart 1 - School Personnel Post-Employment Health Benefit Fund

§ 20-2-874. Definitions

As used in this subpart, the term:

(1) "Actuarial accrued liability" means that portion, as determined by a particular actuarial cost method, of the actuarial present value of fund obligations and administrative expenses which is not provided for by future normal costs.

(2) "Actuarial assumptions" means assumptions regarding the occurrence of future events affecting costs of the fund such as mortality, withdrawal, disability, and retirement; changes in compensation and offered post-employment benefits; rates of investment earnings and asset appreciation or depreciation; procedures used to determine the actuarial value of assets; and other such relevant items.

(3) "Actuarial cost method" means a method for determining the actuarial present value of the obligations and administrative expenses of the fund and for developing an actuarially equivalent allocation of such value to time periods, usually in the form of a normal cost and an actuarial accrued liability. Acceptable actuarial methods are the aggregate, attained age, entry age, frozen attained age, frozen entry age, and projected unit credit methods.

(4) "Actuarial valuation" means the determination, as of a valuation date, of the normal cost, actuarial accrued liability, actuarial value of assets, and related actuarial present values for the fund.

(5) "Actuarially sound" means that calculated contributions to the fund are sufficient to pay the full actuarial cost of the fund. The full actuarial cost includes both the normal cost of providing for fund obligations as they accrue in the future and the cost of amortizing the unfunded actuarial accrued liability over a period of no more than 30 years.

(6) "Administrative expenses" means all expenses incurred in the operation of the fund, including all investment expenses.

(7) "Annual required contribution" means the amount determined in accordance with requirements of Governmental Accounting Standards Board Statement No. 43 or any subsequent Governmental Accounting Standards Board statements that may be applicable to the fund.

(8) "Board" means the Board of Community Health.

(9) "Commissioner" means the commissioner of community health.

(10) "Covered health care expenses" means all actual health care expenses incurred by the health plans on behalf of fund beneficiaries. Actual health care expenses include claims incurred by fund beneficiaries and providers and premiums incurred by intermediary entities and health care providers by the health plans.

(11) "Department" means the Department of Community Health.

(12) "Eligible to participate" means employees of employers who are participating in one of the health plans and those employees of employers who qualify to participate in the health plan but choose not to do so.

(13) "Employer" means the entity with which the fund beneficiary had the direct, in the case of employees, or indirect, in the case of dependents, employment relationship that gave rise to the fund beneficiary's eligibility for post-employment health benefits under the health plan.

(14) "Fund" means the Georgia School Personnel Post-employment Health Benefit Fund established under this subpart.

(15) "Fund beneficiaries" means all persons receiving post-employment health care benefits through the health plans.

(16) "Health plans" means the health insurance plan for public school teachers established under Subpart 2 of this part and the health insurance plan for public school employees established under Subpart 3 of this part.

(17) "Normal cost" means that portion of the actuarial present value of the fund obligations and expenses which is allocated to a valuation year by the actuarial cost method used for the fund.

(18) "Obligations" means the administrative expenses of the fund and the cost of covered health care expenses incurred on behalf of fund beneficiaries less any amounts received by or on behalf of fund beneficiaries.

(19) "State plan for other post-employment benefits" means the State of Georgia fiscal funding plan for retiree post-employment health care benefits as it relates to Governmental Accounting Standards Board Statement No. 43 or any subsequent Governmental Accounting Standards Board statements that may be applicable to the fund.

(20) "Unfunded actuarial accrued liability" means for any actuarial valuation the excess of the actuarial accrued liability over the actuarial value of the assets of the fund under an actuarial cost method utilized by the fund for funding purposes.



§ 20-2-875. Creation of fund; transfer of funds; use of funds

(a) There is created the Georgia School Personnel Post-employment Health Benefit Fund to provide for the costs of post-employment health insurance benefits. The fund shall be a trust fund of public funds; the board in its official capacity shall be the fund's trustee; and the commissioner in his or her official capacity shall be its administrator.

(b) On August 31, 2009, the board shall identify the funds held in the Georgia Retiree Health Benefit Fund created by Article 6 of Chapter 18 of Title 45 for the payment of postretirement health benefits for public school teachers and public school employees and shall on that date transfer such funds to the fund created by subsection (a) of this Code section.

(c) The fund shall be available and dedicated without fiscal year limitations for covered health care expenses and administration costs. All employer and fund beneficiary contributions, appropriations, earnings, and reserves for the payment of obligations under this subpart shall be irrevocably credited to the fund. The amounts remaining in the fund, if any, after such health care expenses and administration costs have been paid shall be retained in the fund as a special reserve for covered health care expenses and administration costs. The board shall determine the time and amounts of distributions from the special reserve for covered health care expenses and administration costs. All assets of the fund shall be used solely for the payment of fund obligations and for no other purpose and shall be protected from creditors of the state and the employers.



§ 20-2-876. Responsibilities and procedures for operation of fund

(a) Responsibility for the proper operation of the fund is vested in the department.

(b) The board shall adopt actuarial assumptions as it deems necessary and prudent.

(c) The board may adopt any rules and regulations that it finds necessary to properly administer the fund.

(d) The board shall adopt rules and regulations to account for employer contributions and other assets separately.

(e) The commissioner, as executive officer of the board, shall employ such personnel as may be needed to carry out the provisions of this subpart and such personnel shall be employees of the department. The pro rata share of the costs of operating the department in the manner prescribed by law shall be a part of the administrative costs of the fund.

(f) The department may employ or contract for the services of actuaries and other professionals as required to carry out the duties established by this subpart.

(g) The department shall contract with the Division of Investment Services of the Teachers Retirement System of Georgia for any necessary services with respect to fund investments.

(h) The department shall maintain all necessary records regarding the fund in accordance with generally accepted accounting principles, as applicable to the fund.

(i) The department shall collect all moneys due to the fund and shall pay any administrative expenses necessary and appropriate for the operation of the fund from the fund.

(j) The department shall prepare an annual report of fund activities for the board, the House Committee on Appropriations, and the Senate Appropriations Committee. Such reports shall include, but not be limited to, audited financial statements. The reports shall contain the most recent information reasonably available to the department reflecting the obligations of the fund, earnings on investments, and such other information as the board deems necessary and appropriate. This report is due September 30 and shall reflect activity on a state fiscal year basis.

(k) Notwithstanding any other provision of law to the contrary, the department shall be entitled to any information that it deems necessary and appropriate from a retirement system in order that the provisions of Code Section 20-2-877 may be carried out.



§ 20-2-877. Technical advice from actuary; valuations

(a) The actuary employed or retained by the department shall provide technical advice to the department and to the board regarding the operation of the fund.

(b) Utilizing the actuarial assumptions most recently adopted by the board, the actuary shall set annual actuarial valuations of normal cost, actuarial liability, actuarial value of assets, and related actuarial present values for the state plan for other post-employment benefits.



§ 20-2-878. Commissioner authority; investment powers; prohibition of personal interest

(a) Subject to the supervision of the board, the commissioner shall have control over the fund established by this subpart. The obligations provided for in this subpart and all administrative expenses shall be paid from the fund. The department may expend moneys from the fund for any purpose authorized by this subpart.

(b) Subject to the supervision of the board, the commissioner shall have full power to invest and reinvest its assets, subject to all of the terms, conditions, limitations, and restrictions imposed by Article 7 of Chapter 20 of Title 47, the "Public Retirement Systems Investment Authority Law" for large retirement systems. Subject to such terms, conditions, limitations, and restrictions, the commissioner shall have full power to hold, purchase, sell, assign, transfer, and dispose of any securities and investments in which any of the moneys are invested, including the proceeds of any investments and other moneys belonging to the fund. The records maintained by the fund shall have the same exemption from public inspection as that provided in Code Section 47-1-14.

(c) Except as otherwise provided in this subpart, no member of the board or employee of the department shall have any personal interest in the gains or profits from any investment made by the board or use the assets of the fund in any manner, directly or indirectly, except to make such payments as may be authorized by the board or by the commissioner as the executive officer of the board in accordance with this subpart.



§ 20-2-879. Minimum annual required contributions; employer obligations

(a) The board shall annually determine the minimum annual required contributions sufficient to maintain the fund in an actuarially sound manner in accordance with Governmental Accounting Standards Board Statement No. 43 or any subsequent Governmental Accounting Standards Board statements that may be applicable to the fund.

(b) The board may annually establish required employer contributions to the fund which are supplemental to required employer contributions to the health plans as set forth in Subparts 2 and 3 of this part.

(c) It shall be the responsibility of employers to make contributions to the fund in accordance with the employer contribution rates established by the board.






Subpart 2 - Plan for Public School Teachers

§ 20-2-880. Definitions

As used in this subpart, the term or terms:

(1) "Board" means the Board of Community Health established under Chapter 2 of Title 31.

(2) "Commissioner" means the commissioner of community health established under Chapter 2 of Title 31.

(3) "Local employer" means the county or independent board of education, a charter school, regional and county libraries, and the governing authority of Georgia Military College.

(4) "Public school teacher," "teacher," and "employee" mean any person employed not less than half time in a professionally certificated capacity or position in the public school systems of this state. "Public school teacher," "teacher," and "employee" also mean librarians and other personnel employed not less than 30 hours per week by regional and county libraries. "Public school teacher," "teacher," and "employee" also mean personnel employed by the high school program of Georgia Military College. "Public school teacher," "teacher," and "employee" also mean any professionally certificated person who has acquired ten years or more of creditable service and who is being paid retirement benefits by the Teachers Retirement System of Georgia, Chapter 3 of Title 47, or by any other public school teacher retirement system in this state. "Public school teacher," "teacher," and "employee" also mean any person employed not less than half time and compensated in a professionally certificated capacity or position in a charter school in this state established pursuant to Article 31 of Chapter 2 of Title 20 if such charter school elects upon initial approval of its charter or, if such charter school is an existing charter school, elects upon notice by the health insurance plan provided in this part or upon the expiration of its current health care plan or by no later than December 31, 2009, to participate in the health insurance plan established pursuant to this subpart. "Public school teacher," "teacher," and "employee" shall not be deemed to include any emergency or temporary employee. Notwithstanding this definition or any other provision of this subpart, the board may, by regulation, make available to employees who work 17 1/2 hours or more per week such benefits as are required to be made available to such employees by regulations of the United States Internal Revenue Service or any other federal authority.

(5) "Qualified entity" means any person, association, corporation, or other legal entity with which the board is authorized under Article 1 of Chapter 18 of Title 45, relating to state employees' health insurance, to enter into contract.



§ 20-2-881. Board to establish plans; rules and regulations; extent of coverage; recommendations to General Assembly for schedule of maximum fees for hospitals and practitioners

(a) The board is authorized to establish a health insurance plan for public school teachers of this state and to adopt and promulgate rules and regulations for its administration, subject to the limitations contained in this subpart, which plan may provide for group hospitalization, surgical, and medical insurance against the financial costs of hospitalization, surgery, and medical treatment and care and may also include, among other things, prescribed drugs, medicines, prosthetic appliances, hospital inpatient and outpatient service benefits, dental benefits, vision care benefits, and medical expense indemnity benefits, including major medical benefits.

(b) The board shall investigate fees of hospitals, pharmacists, and practitioners of the healing arts and present recommendations to the General Assembly by not later than January 15, 1991, for a schedule of maximum fees for hospitals and practitioners of the healing arts. The recommended fees for hospitals shall be determined based upon a statistical analysis of the peer groups adjusted for the intensity of the case mix for hospitals of same licensure classification or subclassification (e.g., general, pediatric, psychiatric, rehabilitation, etc.) and of similar services in the same geographic area. The recommended fee schedule shall not be at the average of the usual and customary charges if the board determines that the average represents an unreasonably high or low charge.

(c) The recommended fees for practitioners of the healing arts and pharmacists shall be determined based upon a statistical analysis of the peer groups for such practitioners and pharmacists of the same licensure classification (e.g., internists, family practitioners, cardiologists, neurosurgeons, etc.) and of similar services in the same geographic area. The recommended fee schedule shall not be at the average of the usual and customary charges if the board determines that the average represents an unreasonably high or low charge.

(d) The recommendations shall include an analysis of all hospitals, pharmacists, and practitioners accepting assignment of benefits for such services not to exceed the amount authorized by the fee schedule. The board shall publish in print or electronically a list of practitioners who accept assignment of benefits under the plan.

(e) The recommendations shall include an analysis of the impact of practitioners agreeing to provide medical or surgical services at a reduced rate for members of the health insurance plan and of pharmacists and hospitals agreeing to provide hospital services, medical equipment, or pharmaceuticals at a reduced rate for members of the health insurance plan. The board shall publish in print or electronically a list of practitioners of the healing arts, pharmacists, and hospitals that offer a reduced rate for members and the rate at which those services, equipment, or pharmaceuticals have been offered.



§ 20-2-882. Exclusions from coverage

Such health insurance plan shall not include expenses incurred by, or on account of, an individual prior to the effective date of the plan as to him; services received for injury or sickness due to war or any act of war, whether declared or undeclared, which war or act of war shall have occurred after the effective date of this plan; expenses for which the individual is not required to make payment; expenses to the extent of benefits provided under any employer group plan other than this plan in the cost of which the state participates; and such other expenses as may be excluded by the regulations of the board.



§ 20-2-883. Design of plan; controls on unnecessary use of services

The health insurance plan shall be designed by the board to:

(1) Provide a reasonable relationship between the hospital, surgical, and medical benefits to be included and the expected distribution of expenses of each such type to be incurred by the covered employees and dependents; and

(2) Include reasonable controls, which may include deductible and coinsurance provisions applicable to some or all of the benefits, to reduce unnecessary utilization of the various hospital, surgical, and medical services to be provided and to provide reasonable assurance of stability in future years of the plan.



§ 20-2-884. Contracts for benefits or self-insurance authorized; reinsurance; certificates of coverage

(a) The board is authorized to execute a contract or contracts to provide the benefits determined upon under the health insurance plan in accordance with this subpart, or the board may, in its discretion, establish a self-insured plan in whole or in part. All of the benefits to be provided under the plan may be included in one or more similar contracts, or the benefits may be classified into different types with each type included in one or more contracts issued by the same or different qualified entities or covered under a self-insured plan. A reasonable time before entering into any insurance contract under this subpart, the board shall invite proposals from such qualified entities as, in the opinion of the board, would desire to accept any part of the insurance coverage authorized by this subpart; provided, however, that the board may, in its discretion, establish a self-insured plan in whole or in part.

(b) The board may contract with any health maintenance organization qualified to conduct business in this state pursuant to Chapter 21 of Title 33, relating to health maintenance organizations, as it now exists or may hereafter be amended, which provides evidence that it is qualified to operate as a health maintenance organization in accordance with the rules and regulations issued by the secretary of the health and human services and the secretary of the Department of Education of the United States or may contract with any other corporation licensed under Title 33 which is authorized by law to provide the same types of benefits which are provided by such health maintenance organizations.

(c) The board may arrange with any qualified entity to reinsure portions of such contract with any other entity which elects to be a reinsurer and is legally competent to enter into a reinsurance agreement. The board may designate one or more of such entities as the administering entity or entities.

(d) Each employee who is covered under any such contract or contracts shall receive a certificate setting forth the benefits to which the employee and his dependents are entitled thereunder, to whom such benefits shall be payable, to whom claims should be submitted, and summarizing the provisions of the contract principally affecting the employee and his dependents. Such certificate shall be in lieu of the certificate which the entity or entities issuing such contract or contracts would otherwise issue.

(e) The entities eligible to participate as reinsurers and the amount of coverage under the contract or contracts to be allocated to each issuing entity or reinsurer may be redetermined by the board for and in advance of any contract year after the first year and with any modifications thereof it deems appropriate to carry out the intent of such subdivision, subject to such limitations as set forth in this subpart. The board may, at the end of any contract year, discontinue any contract or contracts it has executed with any entity or entities and replace it or them with a contract or contracts in any other entity or entities meeting the requirements of this subpart or may in its discretion establish a self-insured plan in whole or in part.



§ 20-2-885. Coverage for retiring school teachers and their dependents

(a) The contract or contracts shall provide for health insurance for retiring public school teachers and their spouses and dependent children, as defined by the regulations of the board, under such terms as the board may deem appropriate. The board shall adopt regulations prescribing the conditions under which a retiring public school teacher may elect to participate in or withdraw from the plan.

(b) The contract or contracts shall provide for health insurance for retired public school teachers who retired prior to January 1, 1979, and their spouses and dependent children, as defined by the regulations of the board, under such terms as the board may deem appropriate. The costs of employer contributions and the administration of providing such insurance may be assessed against such retired teachers or may be appropriated to the Department of Education. The board shall adopt regulations prescribing the conditions under which a retired employee may elect to participate in or withdraw from the plan.

(c) If a retiring or retired public school teacher or the beneficiary of such retiring or retired public school teacher exercises eligibility under board regulations to continue coverage under the plan and the retiring or retired public school teacher or the beneficiary is eligible to participate in the insurance program operated by or on behalf of the federal government under the provisions of 42 U.S.C.A. 1395, as amended, the coverage available under the public school teachers' health insurance plan shall be subordinated to the coverage available under such federal program. The board is authorized to promulgate regulations to establish the premium paid by the retiring or retired public school teacher or beneficiary to reflect the subordination of coverage.



§ 20-2-886. Coverage for dependents -- Right to coverage; agreement to pay contributions

Each employee shall be entitled to have his spouse and dependent children, as defined by the regulations of the board, included in the coverage, upon agreeing to pay his contributions to the cost of such coverage for such dependents. The board shall adopt regulations governing the discontinuance and resumption by employees of coverage for dependents.



§ 20-2-887. Coverage for dependents -- Where both husband and wife are eligible to be insured

(a) In the situation where both husband and wife are eligible to be insured under this subpart as either a retired public school teacher, a retiring public school teacher, or an employee, each may enroll for dependent coverage so that the benefits provided by this program will be coordinated; provided, however, the sum of the total benefits provided by this program will not exceed the reasonable charges for covered services.

(b) The board shall by July 1, 1980, develop and contract for a plan of health insurance which provides for the coordination of benefits coverage specified in subsection (a) of this Code section. Those persons who elect to enroll in such plan and who are presently insured under this subpart shall have six months from the effective date of the plan to enroll without furnishing a satisfactory health statement, after which anyone electing such coordination of benefits coverage must furnish such health statement.



§ 20-2-888. Coverage for certain surviving spouses and teachers not entitled to retirement benefits

Notwithstanding any other provisions of this subpart to the contrary, the board shall offer coverage to the surviving spouse of any teacher who died prior to January 1, 1979, and to any teacher with eight or more years of creditable service who is not presently eligible to receive retirement benefits. The surviving spouse or teacher shall pay in monthly installments both the employer and employee premiums for such insurance coverage. The amount of the monthly premiums shall be equal to the rate of employer and employee contributions in effect during the existence of the coverage.



§ 20-2-889. Coverage for personnel other than teachers

Any local employer may provide for the coverage of other personnel who are not included in paragraph (4) of Code Section 20-2-880 by a separate contract with the board.



§ 20-2-890. Claims; payment of benefits; time for presentation of drafts

(a) Any benefits payable under the health insurance plan may be made either directly to the attending physicians, hospitals, medical groups, or others furnishing the services upon which a claim is based or to the covered employee upon presentation of valid bills for such services, subject to such provisions to facilitate payment as may be made by the board.

(b) Such claims must be presented in writing to the board or its designee within two years from the date the service was rendered, or else no benefits will be owed or paid.

(c) All drafts or checks issued by the board or its designee shall be void if not presented and accepted by the drawer's bank within six months of the date the draft or check was drawn. If the payee or member does not present the draft or check for acceptance during the seven years following the date the draft or check was issued, the draft or check will be void, funds will be retained in the insurance fund, and further payments for such claim will not be owed or paid.



§ 20-2-891. Health insurance fund for public school teachers

(a) A health insurance fund is created for public school teachers. The fund shall be available without fiscal year limitations for premiums, subscription charges, benefits, and administration costs. The amounts contributed by the state or from federal funds pursuant to this subpart shall be credited to such health insurance fund. All other income, including the income derived from dividends, premium rate adjustments, or other refunds under any such contract or contracts, shall be credited to and constitute a part of such fund. Any amounts remaining in such fund after all premiums or subscription charges and other expenses have been paid shall be retained in such fund as a special reserve for adverse fluctuation. The commissioner shall be the custodian of such health insurance fund and shall be responsible under a properly approved bond for all moneys coming into the fund and paid out of the fund as may be required to be paid to any contracting corporation under any contract entered into pursuant to this subpart and to cover administrative costs.

(b) Any amounts held by the health insurance fund which are available for investment shall be paid over to the Office of the State Treasurer. The state treasurer shall deposit such funds in a trust account for credit only to the health insurance fund. The state treasurer shall invest these health insurance funds subject to the limitations of Code Section 50-5A-7 and Chapter 17 of Title 50. All income derived from such investment shall accrue to the health insurance fund. When moneys are paid over to the Office of the State Treasurer as provided in this subsection, the commissioner shall submit an estimate of the date such funds shall no longer be available for investment. When the commissioner wishes to withdraw funds from the trust account provided for in this subsection, he or she shall submit a request for such withdrawal, in writing, to the state treasurer.

(c) Notwithstanding any provision of law to the contrary, the commissioner may combine the fund provided for in this Code section with the funds provided for in Code Section 20-2-918 and Code Section 45-18-12.



§ 20-2-892. Contributions by employees, state, and local employers; withholding or deducting employees' contributions

(a) During any period in which an employee is covered under the health insurance plan authorized by this subpart prior to the date of his retirement, there shall be withheld from each salary payment of such employee, as his share of the costs of coverage under this plan, such portion of the premium or subscription charges under the terms of any contract or contracts issued in accordance with this subpart as may be established by the board. During any month in which the benefits are being paid by the Teachers Retirement System of Georgia to an individual so covered under this program, contributions shall be deducted from such payments in the amounts prescribed by the board with consent of the recipient.

(b) As the local employer's share, the local employer shall contribute to the health insurance fund such portion of the cost of such benefits as may be established by the Governor and the board and, in addition thereto, an amount to be established by the board to defray the cost of administration. The board shall determine whether such portion shall be determined based upon a percentage of the total outlay for the salaries of teachers employed by the local employer or determined on an amount per employee electing coverage under the plan based on the coverage elected, in accordance with the appropriation of funds. If a local employer fails to remit the employer's share as calculated by the commissioner, as provided in this Code section, it shall be the duty of the commissioner to notify the State Board of Education of such failure and it shall be the duty of the State Board of Education to, with reasonable promptness, withhold from the employer which has failed to comply sufficient state funds as calculated by the commissioner to fully satisfy the outstanding obligation of the local employer to the health insurance fund. Such withheld funds shall be promptly transmitted by the state board to the Department of Community Health.



§ 20-2-893. Providing for funds required annually for costs of employer contributions and administration of health insurance for retirees

At an appropriate time during each year, the commissioner shall certify to the State School Superintendent the amount of funds that will need to be paid to the board by the Department of Education for the costs of employer contributions and the administration of providing such insurance for retired teachers as provided for by Code Section 20-2-885; and in his annual budget for the Department of Education, the State School Superintendent shall make provision for funds sufficient to pay the board such payment.



§ 20-2-894. Employer and employee commencement dates; coverage of new employees; rejection of coverage

(a) On July 1, 1977, or on a date as soon thereafter as practicable, as determined by the board, which is defined as the "employer commencement date" the commissioner shall notify the State School Superintendent that the employer payments shall commence on such date. The Superintendent shall notify the employees that employee payments will commence on a date, as determined by the board, which shall not be less than three calendar months following the employer commencement date. The date as established by the board with reference to the employee payments is defined as the "employee commencement date." Upon establishment of the employer commencement date, the provisions of this subpart with reference to such payments shall go into effect. In determining the commencement dates as provided in this subsection, the board shall be governed by the money made available by the state to implement this subpart.

(b) All persons who become employees as defined in this subpart on or after the employer commencement date and who are eligible as specified by rules and regulations of the board shall become members of this health insurance plan authorized by this subpart, unless the employee rejects or waives such coverage in writing.



§ 20-2-895. Contracts with local employers as to coverage; duties of local employers

The board is authorized to contract with local employers for the inclusion of the teachers or employees of local employers within any health insurance plan or plans established under this subpart. Local employers are authorized to contract with the board as provided in this Code section. In the event that any contract is entered into, it shall be the duty of any local employers so contracting to deduct from the salary or other compensation of their teachers or employees such payment as may be required under any health insurance plan and to remit the funds to the board for inclusion in the health insurance fund. In addition, it shall be the duty of such local employers to make the employer contributions required for the operation of such plan or plans. For the purposes of this Code section, the term "teachers" shall mean certificated personnel and the term "employees" shall mean all other personnel.



§ 20-2-896. Administrative discharge of certain debts

(a) It is the purpose of this Code section to authorize a procedure whereby the commissioner of community health may administratively discharge a debt or obligation due the health insurance fund for public school teachers when the amount is $400.00 or less and:

(1) It is manifest that the debt or obligation is uncollectable; or

(2) The costs of collecting the debt or obligation would be equal to or greater than the amount due the fund.

(b) In order to conserve the health insurance funds, the commissioner of community health is authorized to develop a procedure that complies with the policies prescribed by the state accounting officer for the administrative discharge of any debt or obligation due the insurance fund when such debt or obligation is $400.00 or less. This provision shall not be construed to deny to the commissioner the authority to pursue the collection of any debt, obligation, or claim in any amount whatsoever when such pursuit is in the best interest of the insurance fund.

(c) Upon a formal determination that a debt or obligation to the insurance fund of $400.00 or less is uncollectable, or that the costs of collection would equal or exceed the amount due the fund, the commissioner of community health shall execute and transmit to the state accounting officer a certification which includes the following: a recapitulation of the efforts made to collect the debt or obligation; an estimate of the costs to pursue collection of the debt or obligation administratively or judicially; such other information as may be required by the procedure developed by the commissioner and the state accounting officer; and a statement that further collection effort would be detrimental to the financial interests of the fund. The certification shall be made under oath or affirmation and shall be sent to the state accounting officer at such times as shall be prescribed in the procedure developed by the commissioner and the state accounting officer. Upon receipt of the certification, the state accounting officer shall be authorized to approve the removal of such uncollectable amounts from the financial records of the fund.



§ 20-2-897. Confidentiality of claim forms and records

Claim forms and other records which would disclose the nature of the health services provided to an insured shall be maintained on a confidential basis by the health insurance plan. No person shall disclose such records or information to any other person except as necessary for the proper administration of the health insurance plan.



§ 20-2-898. Deposit of contributions into Georgia Retiree Health Benefit Fund

Notwithstanding any other provisions of this subpart, the board shall deposit into the Georgia Retiree Health Benefit Fund created by Code Section 45-18-101 the individual contributions by retirees and the employer contributions respecting retirees provided for by this subpart.






Subpart 3 - Plan for Public School Employees

§ 20-2-910. Definitions

As used in this subpart, the term:

(1) "Board" means the Board of Community Health established under Chapter 2 of Title 31.

(2) "Commissioner" means the commissioner of community health established under Chapter 2 of Title 31.

(3) "Public school employee" means an "employee" as defined in paragraph (20) of Code Section 47-4-2. "Public school employee" also means classroom aides, paraprofessionals, and noncertified administrative and clerical personnel. It is specifically provided, however, that the term "public school employee" shall not include any emergency or temporary employee or any other employee who works in a position otherwise covered by such term less than 60 percent of the time required to carry out the duties of such position. "Public school employee" also means any person, other than an employee in a professionally certificated capacity or position, employed not less than half time and compensated in a charter school in this state established pursuant to Article 31 of Chapter 2 of Title 20 if such charter school elects upon initial approval of its charter or, if such charter school is an existing charter school, elects upon notice by the health insurance plan provided in this part or upon the expiration of its current health care plan to participate in the health insurance plan established pursuant to this subpart. Notwithstanding this definition or any other provision of this subpart, the board may, by regulation, make available to employees who work 17 1/2 hours or more per week such benefits as are required to be made available to such employees by regulations of the United States Internal Revenue Service or any other federal authority.

(4) "Qualified entity" means any person, association, corporation, or other legal entity with which the board is authorized under Chapter 18 of Title 45 to contract.



§ 20-2-911. Board to establish plan; rules and regulations; extent of coverage; recommendations to General Assembly for schedule of maximum fees for hospitals and practitioners

(a) The board is authorized to establish a health insurance plan for public school employees of this state and to adopt and promulgate rules and regulations for its administration, subject to the limitations contained in this subpart. Such plan may provide for group hospitalization, surgical, and medical insurance against the financial costs of hospitalization, surgery, and medical treatment and care and may also include, among other things, prescribed drugs, medicines, prosthetic appliances, hospital inpatient and outpatient service benefits, and medical expense indemnity benefits, including major medical benefits.

(b) The board shall investigate fees of hospitals, pharmacists, and practitioners of the healing arts and present recommendations to the General Assembly by not later than January 15, 1991, for a schedule of maximum fees for hospitals and practitioners of the healing arts. The recommended fees for hospitals shall be determined based upon a statistical analysis of the peer groups adjusted for the intensity of the case mix for hospitals of same licensure classification or subclassification (e.g., general, pediatric, psychiatric, rehabilitation, etc.) and of similar services in the same geographic area. The recommended fee schedule shall not be at the average of the usual and customary charges if the board determines that the average represents an unreasonably high or low charge.

(c) The recommended fees for practitioners of the healing arts and pharmacists shall be determined based upon a statistical analysis of the peer groups for such practitioners and pharmacists of the same licensure classification (e.g., internists, family practitioners, cardiologists, neurosurgeons, etc.) and of similar services in the same geographic area. The recommended fee schedule shall not be at the average of the usual and customary charges if the board determines that the average represents an unreasonably high or low charge.

(d) The recommendations shall include an analysis of all hospitals, pharmacists, and practitioners accepting assignment of benefits for such services not to exceed the amount authorized by the fee schedule. The board shall publish in print or electronically a list of practitioners who accept assignment of benefits under the plan.

(e) The recommendations shall include an analysis of the impact of practitioners agreeing to provide medical or surgical services at a reduced rate for members of the health insurance plan and of pharmacists and hospitals agreeing to provide hospital services, medical equipment, or pharmaceuticals at a reduced rate for members of the health insurance plan. The board shall publish in print or electronically a list of practitioners of the healing arts, pharmacists, and hospitals that offer a reduced rate for members and the rate at which those services, equipment, or pharmaceuticals have been offered.



§ 20-2-912. Exclusions from coverage

Such health insurance plan shall not include expenses incurred by, or on account of, an individual prior to the effective date of the plan as to him; services received for injury or sickness due to war or any act of war, whether declared or undeclared, which war or act of war shall have occurred after the effective date of this plan; expenses for which the individual is not required to make payment; expenses to the extent of benefits provided under any employer group plan other than this plan in the cost of which the state participates; and such other expenses as may be excluded by the regulations of the board.



§ 20-2-913. Design of plan; controls on unnecessary use of services

The health insurance plan shall be designed by the board to:

(1) Provide a reasonable relationship between the hospital, surgical, and medical benefits to be included and the expected distribution of expenses of each such type to be incurred by the covered employees and dependents; and

(2) Include reasonable controls, which may include deductible and coinsurance provisions applicable to some or all of the benefits, to reduce unnecessary utilization of the various hospital, surgical, and medical services to be provided, and to provide reasonable assurance of stability in future years of the plan.



§ 20-2-914. Contracts for benefits or self-insurance authorized; reinsurance; certificates of coverage

(a) The board is authorized to execute a contract or contracts to provide the benefits determined upon under the health insurance plan in accordance with this subpart, or the board may, in its discretion, establish a self-insured plan in whole or in part. All of the benefits to be provided under the plan may be included in one or more similar contracts, or the benefits may be classified into different types with each type included in one or more contracts issued by the same or different qualified entities or covered under a self-insured plan. A reasonable time before entering into any insurance contract under this subpart, the board shall invite proposals from such qualified entities as, in the opinion of the board, would desire to accept any part of the insurance coverage authorized by this subpart; provided, however, that the board may, in its discretion, establish a self-insured plan in whole or in part.

(b) The board may arrange with any qualified entity issuing any such contract to reinsure portions of such contract with any other such qualified entity which elects to be a reinsurer and is legally competent to enter into a reinsurance agreement. The board may designate one or more of such qualified entities as the administering qualified entity or entities.

(c) Each employee who is covered under any such contract or contracts shall receive a certificate setting forth the benefits to which the employee and his dependents are entitled thereunder, to whom such benefits shall be payable, to whom claims should be submitted, and summarizing the provisions of the contract principally affecting the employee and his dependents. Such certificate shall be in lieu of the certificate which the corporation or corporations issuing such contract or contracts would otherwise issue.

(d) The qualified entities eligible to participate as reinsurers and the amount of coverage under the contract or contracts to be allocated to each issuing qualified entity or reinsurer may be redetermined by the board for and in advance of any contract year after the first year and with any modifications thereof it deems appropriate to carry out the intent of such subdivision, subject to such limitations as set forth in this subpart. The board may, at the end of any contract year, discontinue any contract or contracts it has executed with any qualified entity or entities and replace it or them with a contract or contracts in any other qualified entity or entities meeting the requirements of this Code section or may, in its discretion, establish a self-insured plan in whole or in part.



§ 20-2-915. Coverage for retiring and retired public school and certain community college employees and dependents; subordination to federal program

(a) The contract or contracts shall provide for health insurance for retiring public school employees and their spouses and dependent children, as defined by the regulations of the board, under such terms as the board may deem appropriate. The board shall adopt regulations prescribing the conditions under which an employee or retiring employee may elect to participate in or withdraw from the health insurance plan; provided, however, that any such persons who are eligible to receive a benefit under Chapter 3 or 4 of Title 47 shall be entitled to continue health benefit coverage from active service by authorizing deductions from the retiree's retirement benefit or by paying a premium directly to the board as provided by the rules and regulations of the board. For retirees who pay directly, the participation rate shall be the same as the rate charged to other retired direct payees. Surviving spouses of direct paying retirees shall be eligible to continue coverage at the death of the retiree under the same conditions as the retiree but shall not be eligible to include additional persons in the contract after the retiree's death. The board may limit the choices of direct paying retirees to the level of coverage supported by the employer contribution authorized under this Code section.

(b) The contract or contracts shall provide for health insurance for retired former public school employees and retired former employees of a community college operated and funded by a local school system and their spouses and dependent children, as defined by the regulations of the board, under such terms as the board may deem appropriate. The former retired employees shall include individuals who retired prior to January 1, 1985, who were covered by an employer group health plan at the time of retirement and who receive benefits from one of the retirement systems operated by the state or by a local school system. The costs of employer contributions and the administration of providing such insurance may be assessed against such retired former employees or may be appropriated to the Department of Education. Such retired former employees shall pay premiums for such health insurance in an amount set by the board after consideration of the amount appropriated to the Department of Education. The board shall adopt regulations prescribing the conditions under which a retired former employee may elect to participate in or withdraw from the plan.

(c) If a retiring or retired public school employee or the beneficiary of such retiring or retired public school employee exercises eligibility under board regulations to continue coverage under the plan and the retiring or retired public school employee or the beneficiary is eligible to participate in the insurance program operated by or on behalf of the federal government under the provisions of 42 U.S.C.A. 1395, as amended, the coverage available under the public school employees' health insurance plan shall be subordinated to the coverage available under such federal program. The board is authorized to promulgate regulations to establish the premium paid by the retiring or retired public school employee or beneficiary to reflect the subordination of coverage.



§ 20-2-915.1. Coverage for employees with eight or more years of creditable service; premiums

(a) Notwithstanding any other provisions of this subpart to the contrary, the board shall offer continuous coverage to any public school employee with eight or more years of creditable service who is not eligible to receive retirement benefits because of age. The public school employee shall pay both the employer and employee premiums for such insurance coverage.

(b) Notwithstanding any other provisions of this subpart to the contrary, any public school employee eligible to elect continuous coverage pursuant to subsection (a) of this Code section shall pay the employer and employee premiums for such coverage in monthly installments. The amount of the monthly premiums shall be equal to the rate of employer and employee contributions in effect during the existence of the coverage.



§ 20-2-915.2. Coverage of dependents after death of employee

At the time of death of any employee, annuitant, or other person who has elected coverage under said contract or contracts for health insurance and who dies having the required creditable service for receiving a benefit from a retirement system of this state which is operated for teachers or public school employees, any spouse or dependent child or children included in the coverage of the contract or contracts for health insurance as provided in this subpart may be entitled to continue such coverage upon agreeing to pay contributions to the cost of such coverage as may be provided by rules and regulations of the board. The board shall be authorized to promulgate and adopt rules and regulations governing the continuance, discontinuance, and resumption of coverage by any such spouse or dependent child or children. The board shall be authorized to promulgate rules and regulations governing the continuance of coverage by a spouse and dependent children of a retired employee when retirement benefits are insufficient for payment of the health insurance premium.



§ 20-2-916. Coverage for dependents; agreement to pay contributions

Each employee shall be entitled to have his spouse and dependent children, as defined by the regulations of the board, included in the coverage, upon agreeing to pay his contributions to the cost of such coverage for such dependents. The board shall adopt regulations governing the discontinuance and resumption by employees of coverage for dependents.



§ 20-2-917. Payment of benefits

(a) Any benefits payable under the health insurance plan may be made either directly to the attending physicians, hospitals, medical groups, or others furnishing the services upon which a claim is based or to the covered employee upon presentation of valid bills for such services, subject to such provisions to facilitate payment as may be made by the board.

(b) Such claims must be presented in writing to the board or its designee within two years from the date the service was rendered, or else no benefits will be owed or paid.

(c) All drafts or checks issued by the board or its designee shall be void if not presented and accepted by the drawer's bank within six months of the date the draft or check was drawn. If the payee or member does not present the draft or check for acceptance during the seven years following the date the draft or check was issued, the draft or check will be void, funds will be retained in the insurance fund, and further payments for such claim will not be owed or paid.



§ 20-2-918. Health insurance fund for public school employees

(a) There is created a health insurance fund for public school employees. The fund shall be available without fiscal year limitations for premiums, subscription charges, benefits, and administration costs. The amounts contributed by the state or from federal funds pursuant to this subpart shall be credited to such health insurance fund. All other income, including the income derived from dividends, premium rate adjustments, or other refunds under any such contract or contracts, shall be credited to and constitute a part of such fund. Any amounts remaining in such fund after all premiums or subscription charges and other expenses have been paid shall be retained in such fund as a special reserve for adverse fluctuation. The commissioner shall be the custodian of such health insurance fund and shall be responsible under a properly approved bond for all moneys coming into the fund and paid out of the fund as may be required to be paid to any contracting qualified entity under any contract entered into pursuant to this subpart and to cover administrative costs.

(b) Notwithstanding any provision of law to the contrary, the commissioner may combine the fund provided for in this Code section with the funds provided for in Code Section 20-2-891 and Code Section 45-18-12.



§ 20-2-919. Investment of health insurance fund

Any amounts held by the health insurance fund which are available for investment shall be paid over to the Office of the State Treasurer. The state treasurer shall deposit such funds in a trust account for credit only to the health insurance fund. The state treasurer shall invest these health insurance funds subject to the limitations of Code Section 50-5A-7 and Chapter 17 of Title 50. All income derived from such investments shall accrue to the health insurance fund. When moneys are paid over to the Office of the State Treasurer, as provided in this Code section, the commissioner shall submit an estimate of the date such funds shall no longer be available for investment. When the commissioner wishes to withdraw funds from the trust account provided for in this Code section, he or she shall submit a request for such withdrawal, in writing, to the state treasurer.



§ 20-2-920. Withholding or deducting employees' contributions; state contributions; enrollment of employees of school system not participating in the plan

(a) During any period in which an employee is covered under the health insurance plan authorized by this subpart prior to the date of the employee's retirement, there shall be withheld from each salary payment of such employee, as the employee's share of the cost of coverage under this plan, such portion of the premium or subscription charges under the terms of any contract or contracts issued in accordance with this subpart as may be established by the board. During any month in which benefits are being paid by a public school employees' retirement system to an individual so covered under this program, contributions shall be deducted from such payments in the amounts prescribed by the board with the consent of the recipient.

(b) The Department of Education and local school systems shall contribute to the health insurance fund such portion of the costs of such benefits as may be established by the board to maintain the employee contributions consistent with other health insurance plans administered by the board. In the event that the commissioner shall determine that a local employer has failed to contribute the full amount of such portion, as calculated by the commissioner, it shall be the duty of the commissioner to notify the State Board of Education of such failure and it shall be the duty of the State Board of Education to, with reasonable promptness, withhold from the employer which has failed to comply sufficient state funds as calculated by the commissioner to fully satisfy the outstanding obligation of the local employer to the health insurance fund. Such withheld funds shall be promptly transmitted by the state board to the Department of Community Health.

(c) If a local school system elects not to participate in the health insurance plan, the board may establish regulations by which the employees of such local school system may enroll as a group, provided an adequate participation percentage is maintained to assure a sound policy of shared risk.



§ 20-2-921. Providing for funds required annually for employer contributions

At an appropriate time during each year, the commissioner shall certify to the State School Superintendent the amount of funds determined by the board as employer payments for the ensuing fiscal year and, in his annual budget for the Department of Education, the Superintendent shall have provision for funds sufficient to pay the board such required employer payments.



§ 20-2-922. Employer and employee commencement dates; option to reject or elect coverage

(a) On a date as soon as practicable, as determined by the board, which is defined as the "employer commencement date," the commissioner shall notify the State School Superintendent and local school superintendents that the employer payments shall commence on such date. The State School Superintendent shall notify the employees that employee payments will commence on a date following the employer commencement date, which will be determined by the board. The date as established by the board with reference to the employee payments is defined as the "employee commencement date."

(b) Any employee who is otherwise eligible in accordance with rules and regulations of the board shall have an option to elect coverage in this program, and, in the event an employee rejects coverage, such employee shall be authorized to obtain coverage at a later date upon compliance with the rules and regulations promulgated by the board relative thereto.



§ 20-2-923. Option of local boards as to coverage

Local school boards shall have the option to determine whether or not the public school employees within their respective systems shall be covered under this subpart.



§ 20-2-924. Administrative discharge of certain debts

(a) It is the purpose of this Code section to authorize a procedure whereby the commissioner of community health may administratively discharge a debt or obligation due the health insurance fund for public school employees when the amount is $400.00 or less and:

(1) It is manifest that the debt or obligation is uncollectable; or

(2) The costs of collecting the debt or obligation would be equal to or greater than the amount due the fund.

(b) In order to conserve the health insurance funds, the commissioner of community health is authorized to develop a procedure that complies with the policies prescribed by the state accounting officer for the administrative discharge of any debt or obligation due the insurance fund when such debt or obligation is $400.00 or less. This provision shall not be construed to deny to the commissioner the authority to pursue the collection of any debt, obligation, or claim in any amount whatsoever when such pursuit is in the best interest of the insurance fund.

(c) Upon a formal determination that a debt or obligation to the insurance fund of $400.00 or less is uncollectable, or that the costs of collection would equal or exceed the amount due the fund, the commissioner of community health shall execute and transmit to the state accounting officer a certification which includes the following: a recapitulation of the efforts made to collect the debt or obligation; an estimate of the costs to pursue collection of the debt or obligation administratively or judicially; such other information as may be required by the procedure developed by the commissioner and the state accounting officer; and a statement that further collection effort would be detrimental to the financial interests of the fund. The certification shall be made under oath or affirmation and shall be sent to the state accounting officer at such times as shall be prescribed in the procedure developed by the commissioner and the state accounting officer. Upon receipt of the certification, the state accounting officer shall be authorized to approve the removal of such uncollectable amounts from the financial records of the fund.



§ 20-2-925. Confidentiality of claim forms and records

Claim forms and other records which would disclose the nature of the health services provided to an insured shall be maintained on a confidential basis by the health insurance plan. No person shall disclose such records or information to any other person except as necessary for the proper administration of the health insurance plan.



§ 20-2-926. Deposit of contributions into Georgia Retiree Health Benefit Fund

Notwithstanding any other provisions of this subpart, the board shall deposit into the Georgia Retiree Health Benefit Fund created by Code Section 45-18-101 the individual contributions by retirees and the employer contributions respecting retirees provided for by this subpart.









Part 6A - Professional Liability Insurance

§ 20-2-930. Professional liability insurance coverage for teachers and other school personnel

(a) For purposes of this Code section, the term:

(1) "Certificated personnel" means all teachers, principals, and other education personnel certificated by the Professional Standards Commission.

(2) "Student teacher" means a college or university student in an education degree program in a unit of the University System of Georgia or in a private postsecondary institution who, as part of the degree program, is in a local school system in a classroom setting providing instruction to students and being mentored by a teacher.

(b) The Department of Administrative Services shall be authorized to purchase or provide a policy or policies of professional liability insurance, subject to appropriations by the General Assembly, insuring certificated personnel who are employed by a local school system and student teachers. Such policy or policies shall protect against damages arising out of the performance of their duties or in any way connected therewith. The amount of such insurance and the appropriate coverages shall be in the discretion of the Department of Administrative Services, subject to specific appropriations by the General Assembly.

(c) Insurance coverage provided pursuant to this Code section shall automatically cover all certificated personnel who are employed by a local school system and student teachers and shall be at no cost to such certificated personnel or student teachers.

(d) The program of insurance under this part shall be administered by the Department of Administrative Services and such department shall be authorized to promulgate any necessary rules and regulations to implement such program.

(e) The program of insurance shall be effective for insurance coverage of certificated personnel and student teachers no later than July 1, 2005.






Part 7 - Termination, Suspension, Nonrenewal, Demotion, or Reprimand

§ 20-2-940. Grounds and procedure for terminating or suspending contract of employment

(a) Grounds for termination or suspension. . Except as otherwise provided in this subsection, the contract of employment of a teacher, administrator, or other employee having a contract for a definite term may be terminated or suspended for the following reasons:

(1) Incompetency;

(2) Insubordination;

(3) Willful neglect of duties;

(4) Immorality;

(5) Inciting, encouraging, or counseling students to violate any valid state law, municipal ordinance, or policy or rule of the local board of education;

(6) To reduce staff due to loss of students or cancellation of programs and due to no fault or performance issue of the teacher, administrator, or other employee. In the event that a teacher, administrator, or other employee is terminated or suspended pursuant to this paragraph, the local unit of administration shall specify in writing to such teacher, administrator, or other employee that the termination or suspension is due to no fault or performance issues of such teacher, administrator, or other employee;

(7) Failure to secure and maintain necessary educational training; or

(8) Any other good and sufficient cause.

A teacher, administrator, or other employee having a contract of employment for a definite term shall not have such contract terminated or suspended for refusal to alter a grade or grade report if the request to alter a grade or grade report was made without good and sufficient cause.

(b) Notice. . Before the discharge or suspension of a teacher, administrator, or other employee having a contract of employment for a definite term, written notice of the charges shall be given at least ten days before the date set for hearing and shall state:

(1) The cause or causes for his or her discharge, suspension, or demotion in sufficient detail to enable him or her fairly to show any error that may exist therein;

(2) The names of the known witnesses and a concise summary of the evidence to be used against him or her. The names of new witnesses shall be given as soon as practicable;

(3) The time and place where the hearing thereon will be held; and

(4) That the charged teacher or other person, upon request, shall be furnished with compulsory process or subpoena legally requiring the attendance of witnesses and the production of documents and other papers as provided by law.

(c) Service. . All notices required by this part relating to suspension from duty shall be served either personally or by certified mail or statutory overnight delivery. All notices required by this part relating to demotion, termination, nonrenewal of contract, or reprimand shall be served by certified mail or statutory overnight delivery. Service shall be deemed to be perfected when the notice is deposited in the United States mail addressed to the last known address of the addressee with sufficient postage affixed to the envelope.

(d) Counsel; testimony. Any teacher, administrator, or other person against whom such charges listed in subsection (a) of this Code section have been brought shall be entitled to be represented by counsel and, upon request, shall be entitled to have subpoenas or other compulsory process issued for attendance of witnesses and the production of documents and other evidence. Such subpoenas and compulsory process shall be issued in the name of the local board and shall be signed by the chairperson or vice chairperson of the local board. In all other respects, such subpoenas and other compulsory process shall be subject to Article 2 of Chapter 13 of Title 24.

(e) Hearing.

(1) The hearing shall be conducted before the local board, or the local board may designate a tribunal to consist of not less than three nor more than five impartial persons possessing academic expertise to conduct the hearing and submit its findings and recommendations to the local board for its decision thereon.

(2) The hearing shall be reported at the local board's expense. If the matter is heard by a tribunal, the transcript shall be prepared at the expense of the local board and an original and two copies shall be filed in the office of the superintendent. If the hearing is before the local board, the transcript need not be typed unless an appeal is taken to the State Board of Education, in which event typing of the transcript shall be paid for by the appellant. In the event of an appeal to the state board, the original shall be transmitted to the state board as required by its rules.

(3) Oath or affirmation shall be administered to all witnesses by the chairperson, any member of the local board, or by the local board attorney. Such oath shall be as follows:

"You do solemnly swear (or affirm) that the evidence shall be the truth, the whole truth, and nothing but the truth. So help you God."

(4) All questions relating to admissibility of evidence or other legal matters shall be decided by the chairperson or presiding officer, subject to the right of either party to appeal to the full local board or hearing tribunal, as the case may be; provided, however, that the parties by agreement may stipulate that some disinterested member of the State Bar of Georgia shall decide all questions of evidence and other legal issues arising before the local board or tribunal. In all hearings, the burden of proof shall be on the school system, and it shall have the right to open and to conclude. Except as otherwise provided in this subsection, the same rules governing nonjury trials in the superior court shall prevail.

(f) Decision; appeals. . The local board shall render its decision at the hearing or within five days thereafter. Where the hearing is before a tribunal, the tribunal shall file its findings and recommendations with the local board within five days of the conclusion of the hearing, and the local board shall render its decision thereon within ten days after the receipt of the transcript. Appeals may be taken to the state board in accordance with Code Section 20-2-1160, as now or hereafter amended, and the rules and regulations of the state board governing appeals.

(g) Superintendent's power to relieve from duty temporarily. . The superintendent of a local school system may temporarily relieve from duty any teacher, principal, or other employee having a contract for a definite term for any reason specified in subsection (a) of this Code section, pending hearing by the local board in those cases where the charges are of such seriousness or other circumstances exist which indicate that such teacher or employee could not be permitted to continue to perform his or her duties pending hearing without danger of disruption or other serious harm to the school, its mission, pupils, or personnel. In any such case, the superintendent shall notify the teacher or employee in writing of such action, which notice shall state the grounds thereof and shall otherwise comply with the requirements of the notice set forth in subsection (b) of this Code section. Such action by the superintendent shall not extend for a period in excess of ten working days, and during such period, it shall be the duty of the local board to conduct a hearing on the charges in the same manner provided for in subsections (e) and (f) of this Code section, except that notice of the time and place of hearing shall be given at least three days prior to the hearing. During the period that the teacher or other employee is relieved from duty prior to the decision of the local board, the teacher or employee shall be paid all sums to which he or she is otherwise entitled. If the hearing is delayed after the ten-day period as set out in this subsection at the request of the teacher or employee, then the teacher or employee shall not be paid beyond the ten-day period unless he or she is reinstated by the local board, in which case he or she shall receive all compensation to which he or she is otherwise entitled.



§ 20-2-941. Notice of nonrenewal of contract of employment for ensuing year

Reserved. Repealed by Ga. L. 1985, p. 1657, § 2, effective July 1, 1986.



§ 20-2-942. Procedure for nonrenewal after acceptance by teacher of school year contract for fourth consecutive school year; procedure for nonrenewal by another local board of education; professional certificated personnel; rights of school administrators; tenure

(a) As used in this Code section, the term:

(1) "Local board of education" or "local board" means a county or independent board of education, a board of education of an area school system, or any agent with the authority to act on behalf of any such board.

(1.1) "School administrator" means any professional school employee certificated by the Professional Standards Commission who is required to hold a leadership certificate and is assigned to a leadership position pursuant to rules of the State Board of Education, Department of Education, Professional Standards Commission, or requirements of local policy or job description.

(2) "School year" means a period of at least 180 school days, or the equivalent thereof as determined in accordance with State Board of Education guidelines, beginning in or about September and ending in or about June.

(3) "School year contract" means a contract of full-time employment between a teacher and a local board of education covering a full school year. A contract of employment for a portion of a school year shall not be counted as a school year contract, nor shall contracts of employment for portions of a school year be cumulated and treated as a school year contract. A contract of employment for any time outside a school year shall not be counted as a school year contract, nor shall contracts of employment for time outside a school year be cumulated and treated as a school year contract. A school year contract is deemed included within a contract of full-time employment between a teacher and a local board of education covering a full calendar or fiscal year.

(4) "Teacher" means any professional school employee certificated by the Professional Standards Commission, but not including school administrators.

(b)(1) A teacher who accepts a school year contract for the fourth consecutive school year from the same local board of education may be demoted or the teacher's contract may not be renewed only for those reasons set forth in subsection (a) of Code Section 20-2-940.

(2) In order to demote or fail to renew the contract of a teacher who accepts a school year contract for the fourth or subsequent consecutive school year from the same local board of education, the teacher must be given written notice of the intention to demote or not renew the contract of the teacher. Such notice shall be given by certified mail or statutory overnight delivery as provided in subsection (c) of Code Section 20-2-940. Such notice shall contain a conspicuous statement in substantially the following form:

You have the right to certain procedural safeguards before you can be demoted or dismissed. These safeguards include the right to notice of the reasons for the action against you and the right to a hearing. If you desire these rights you must send to the school superintendent by certified mail or statutory overnight delivery a statement that you wish to have a hearing; and such statement must be mailed to the school superintendent within 20 days after this notice was mailed to you. Your rights are governed by subsection (b) of Code Section 20-2-211, Code Section 20-2-940, and Code Sections 20-2-942 through 20-2-947, and a copy of this law is enclosed.

A copy of subsection (b) of Code Section 20-2-211, Code Section 20-2-940, this Code section, and Code Sections 20-2-943 through 20-2-947 shall be enclosed with the notice. A teacher who is so notified that he or she is to be demoted or that his or her contract will not be renewed has the right to the procedures set forth in subsections (b) through (f) of Code Section 20-2-940 before the intended action is taken. A teacher who has the right to these procedures must serve written notice on the superintendent of the local board employing the teacher within 20 days of the day the notice of the intended action is served that he or she requests a hearing. In order to be effective, such written notice that the teacher requests implementation of such procedures must be served by certified mail or statutory overnight delivery as provided in subsection (c) of Code Section 20-2-940. Within 14 days of service of the request to implement the procedures, the local board must furnish the teacher a notice that complies with the requirements of subsection (b) of Code Section 20-2-940.

(3) A teacher is deemed to have accepted a fourth consecutive school year contract if, while the teacher is serving under the third consecutive school year contract, the local board does not serve notice on the teacher by May 15 that it intends not to renew the teacher's contract for the ensuing school year, and the teacher does not serve notice in writing on the local board of education by June 1 of the third consecutive school year that he or she does not accept the fourth consecutive school year contract.

(4) A teacher who has satisfied the conditions set forth in paragraph (1) of this subsection who is subsequently employed by another local board of education and who accepts a second consecutive school year contract from the local board at which the teacher is subsequently employed may be demoted or the teacher's contract may not be renewed only for those reasons set forth in subsection (a) of Code Section 20-2-940. The provisions set forth in paragraph (2) of this subsection shall likewise apply to such a teacher.

(5) A teacher is deemed to have accepted a second consecutive school year contract if, while the teacher is serving under the first school year contract, the local board does not serve notice on the teacher by May 15 that it intends not to renew the teacher's contract for the ensuing school year, and the teacher does not serve notice in writing on the local board of education by June 1 of the first school year that he or she does not accept the second consecutive school year contract.

(6) Local boards shall make contract offers available to teachers for a minimum ten-day review period. A teacher accepts the contract by signing and returning it any time during the ten-day period.

(7)(A) Professional certificated personnel employed by a county or independent local school system that becomes consolidated with or merged into another county or independent local school system as provided in Article 8 of this chapter or otherwise shall retain their employment, except as provided in subparagraph (B) of this paragraph, in the newly created, or surviving, school system. Such professional certificated personnel shall retain and carry over all the rights already accrued and earned in the professional certificated personnel's prior school system and as set forth in this paragraph.

(B) Any reductions in staff due to loss of students or cancellation of programs in the newly created, or surviving, school system necessitated by the consolidation or merger shall be made first in preference of retaining professional certificated personnel on the basis of uniformly applied criteria set forth in local school board policies of the newly created, or surviving, school system.

(c)(1) A person who first becomes a school administrator on or after April 7, 1995, shall not acquire any rights under this Code section to continued employment with respect to any position of school administrator. A school administrator who had acquired any rights to continued employment under this Code section prior to April 7, 1995, shall retain such rights:

(A) In that administrative position which such administrator held immediately prior to such date; and

(B) In any other administrative position to which such administrator has been involuntarily transferred or assigned,

and only in such positions shall such administrator be deemed to be a teacher for the purpose of retaining those rights to continued employment in such administrative positions.

(2) A teacher who had acquired any rights to continued employment under this Code section prior to April 7, 1995, and who is or becomes a school administrator without any break in employment with the local board for which the person had been a teacher shall retain those rights under this Code section to continued employment in the position as teacher with such local board.

(2.1) A local board of education may enter into an employment contract with a school administrator for a term not to exceed three years. During the term of any such contract, that school administrator may not be demoted except as provided in the other subsections of this Code section and may not be terminated or suspended except as provided in Code Section 20-2-940, but the school administrator shall have no right to renewal of such contract. The rights provided under such contracts by this paragraph shall be in addition to any rights which a school administrator may otherwise have under the other provisions of this subsection.

(3) Nothing in this subsection shall affect positions which, prior to April 7, 1995, had no rights to continued employment under this Code section, including coach, athletic director, finance officer, comptroller, business manager, nurse, department head or chairperson, and similar positions. Nothing in this subsection shall impair the rights of teachers or school administrators with respect to their employment under annual contracts, including but not limited to those rights under Code Section 20-2-940.

(4) Notwithstanding the other provisions of this subsection, a local board of education may, as part of its personnel policies, adopt or modify a tenure policy which may include the same policies and procedures for the nonrenewal of contracts for any class or category of school administrators that exist for the nonrenewal of contracts for teachers as set forth in this Code section. Before any adoption or modification of a tenure policy, the local board shall hold a public hearing after at least 30 days' notice published in the local legal organ.

(d) A person who first became a teacher on or after July 1, 2000, shall acquire rights under this Code section to continued employment as a teacher. A teacher who had acquired any rights to continued employment under this Code section prior to July 1, 2000, shall retain such rights.



§ 20-2-943. Powers of local boards of education under this part

(a) In exercising its powers in the enforcement of due process under this part, a local board of education shall be authorized:

(1) Under Code Section 20-2-940 to:

(A) Terminate the contract of the teacher or other school employee;

(B) Suspend a teacher or other school employee without pay for a period of time not to exceed 60 days. In such event, the teacher or employee shall provide no services for the school system and shall receive no compensation but shall be considered an employee on suspended status; or

(C) Reinstate a teacher or other school employee in the event the teacher or school employee has been temporarily relieved from duty in accordance with this part;

(2) Under Code Section 20-2-942 to:

(A) Nonrenew a teacher's or other school employee's contract;

(B) Renew a teacher's or other school employee's contract; or

(C) Demote a teacher or other school employee from one position in the school system to another position in the school system having less responsibility, prestige, and salary.

(b) Nothing in this part shall be construed as depriving local boards of education and other school officials from assigning and reassigning teachers and other certificated professional employees from one school to another or from assigning and reassigning teachers to teach different classes or subjects.



§ 20-2-944. Letters of reprimand

A local school superintendent may write a letter of reprimand to a teacher or other school employee for any valid reason. A copy of the letter of reprimand is to remain in the teacher's or employee's permanent personnel file, and the teacher or employee receiving such a letter of reprimand shall have the right to appeal the decision of the superintendent to the local board of education, the hearing to be conducted according to this part. The local board shall have the right either to affirm the decision of the superintendent or to reverse it. If the decision of the local board is to reverse it, the letter of reprimand shall be removed from the teacher's or employee's permanent personnel file.



§ 20-2-945. Rules and regulations

The State Board of Education and local boards of education may adopt rules and regulations to implement this part not inconsistent with this part.



§ 20-2-946. Boards of education subject to this part

This part shall apply to boards of education of all public school systems in this state.



§ 20-2-947. Part does not authorize contracts of employment

Nothing in this part shall be construed as authorizing a local board of education to enter into contracts with any employees for definite terms where such contracts are not already authorized by existing law or by laws to be enacted hereafter, separately from this part.



§ 20-2-948. Reduction in force policies

(a) A local board of education shall not adopt or implement a policy that allows length of service to be the primary or sole determining factor when implementing a reduction in force. The local board shall consider as the primary factor the performance of the educator, one measure of which may be student academic performance.

(b) Any policy that does not comply with subsection (a) of this Code section shall be considered invalid and the State Board of Education shall be authorized to take action to withhold all or any portion of state funds in accordance with Code Section 20-2-243.

(c) This Code section shall not apply if a local board of education eliminates an entire program.






Part 8 - Bonds and Accounts of Principals

§ 20-2-960. Bonds required; conditions; payment of premiums; applicability of Chapter 4 of Title 45

Reserved. Repealed by Ga. L. 2012, p. 358, § 36/HB 706, effective July 1, 2012.



§ 20-2-961. Preparation and distribution of forms or books for principals' accounts

The Department of Education shall prepare forms or books, or both, in which shall be kept the accounting of the funds and property by principals of public schools as provided for in this part. Such forms or books, or both, shall be distributed, free of charge, by the department to each local board of education in this state and in a sufficient quantity as will satisfy the needs of that particular system.



§ 20-2-962. Quarterly reports by principals; audits by local boards

The principal of each public school shall make a quarterly report to the local board of education immediately upon the end of each quarter of the fiscal year, and such report shall contain an account of all receipts and expenditures of such funds during the past quarter. The principal shall also make an annual report of the complete property inventory of the school. The local board may at any time during the school year inspect all receipts, expenditures, and property of each public school.



§ 20-2-963. Certain public school systems excluded from part

Repealed by Ga. L. 1983, p. 3, § 53, effective July 1, 1983.






Part 9 - Providing Uniforms

§ 20-2-980. Expenditures for uniforms for maintenance, food service, or custodial personnel

The board of education of each county school system is authorized to expend its educational funds for the purpose of providing uniforms for its school maintenance, food service, or custodial personnel. Expenditures for such purposes shall be for educational purposes by facilitating the identification of school maintenance, food service, or custodial personnel, thereby controlling unauthorized access to school campuses and promoting the public health and the safety of students.






Part 10 - Professional Standards

§ 20-2-981. Short title

This part shall be known and may be cited as the "Georgia Professional Standards Act."



§ 20-2-982. Purpose

The following constitute the major purposes of this part:

(1) To simplify and make more efficient the process of certifying educational personnel in Georgia;

(2) To attract the highest possible number of qualified personnel to become educators in Georgia;

(3) To promote the hiring of qualified educators from other states to work in Georgia schools;

(4) To improve the level of preparation of educators, both pre-service and in-service, by requiring for purposes of certification those essential skills and that knowledge needed to deliver effective education;

(5) To adopt standards of professional performance and a code of professional ethics for educators, both of which shall represent standards of performance and conduct which are generally accepted by educators of this state;

(6) To investigate reports of specified criminal conduct, violations of professional or ethical codes of conduct, and violations of certain rules, regulations, and policies by school system educators;

(7) To enforce the requirement that local school systems promptly report specified criminal conduct of school system educators to the commission; and

(8) To impose disciplinary action or a denial of a certificate against an educator.



§ 20-2-982.1. Definitions

As used in this part, the term:

(1) "Commission" means the Professional Standards Commission.

(2) "Educator" means teachers and school or school system administrators and other education personnel of this state who hold certificates, permits, or other certification documents, including clearance certificates, issued by the Professional Standards Commission and persons who have applied for but have not yet received or have been denied such certificates, permits, or other certification documents from the Professional Standards Commission.

(3) "Expungement" means the records are destroyed pursuant to subsection (e) of Code Section 20-2-984.5 in accordance with an established records retention schedule.

(4) "Local board" means the board of education of any local school system.

(5) "Local school system" means any county school system or any independent school system of a municipality.

(6) "Local superintendent" means the school superintendent of any local school system.

(7) "State board" means the State Board of Education.

(8) "State superintendent" means the State School Superintendent.

(9) "Teaching" means any professional service rendered or performed by an educator.



§ 20-2-983. Professional Standards Commission -- Creation; composition; terms, qualifications, appointment, and removal of members; filling of vacancies

(a) The Professional Standards Commission existing June 30, 1991, is abolished and the term of office of the members of such abolished commission shall expire July 1, 1991. A new Professional Standards Commission is created and attached to the Office of Planning and Budget for administrative purposes only. The commission shall consist of 18 members to be appointed by the Governor, subject to the provisions of subsections (b) and (c) of this Code section. The term of office of members of the commission shall be three years; except the initial appointments shall begin July 1, 1991, and shall be: six for one year, six for two years, and six for three years. Members of the commission may serve until their successors are appointed and qualified. A member may be reappointed to the commission only one time. Vacancies shall be filled for unexpired terms in the same manner as the original appointments. If a member for any reason discontinues employment or service in the category from which he or she was appointed, that person may not be eligible for reappointment to the commission as a representative of that category. If a member elects to take employment outside the State of Georgia, that person is no longer eligible to serve on the commission. The Governor may remove any member from the commission for misconduct or malfeasance in office, incapacity, or neglect of duty. All members of the commission are to be confirmed by the Senate. Any appointment made by the Governor when the Senate is not in session shall be effective until the appointment is acted upon by the Senate.

(b) The membership of the commission shall consist of:

(1) Nine teachers, not more than one of whom shall be from a state or regionally accredited private school, holding a valid professional certificate; including at least two classroom teachers assigned within the grades kindergarten through five, two classroom teachers assigned within the grades six through eight, and two classroom teachers assigned within grades nine through 12;

(2) Two administrators actively engaged in administration and holding a valid professional certificate;

(3) Two faculty members from state or regionally approved teacher education institutions;

(4) Two members of local boards of education; and

(5) Three representatives of business or other private sector groups with an interest in improving Georgia public schools.

(c) Appointments shall be made by the Governor with consideration given to nominees submitted by professional educator organizations and other education organizations.

(d) All members of the commission, except representatives of teacher education institutions, members of local boards of education, and the representatives of business or other private sector groups, shall hold valid professional Georgia teaching certificates and shall have been actively engaged in teaching or providing related educational, administrative, or supervisory services in an approved school or approved institution of higher education with state or regionally approved teacher education programs for at least three years immediately preceding appointment. All members of the commission shall be residents of the State of Georgia.

(e) The commission may remove any commissioner from office for neglect of duty, incompetency, or revocation or suspension of his or her certificate issued by the Professional Standards Commission or when such commissioner ceases to be employed full time as an educator in the capacity and position from which he or she was appointed. After such removal, or in the event of a vacancy due to death, resignation, or for any other reason, the Governor shall appoint a successor as provided in this Code section to serve the unexpired term.



§ 20-2-984. Professional Standards Commission -- Authority to create and implement standards and procedures for certifying educational personnel; recommending standards and procedures for certification; continuation of teaching certificates; restrictions

(a) The commission shall create and implement standards and procedures for certifying educational personnel as qualified for a certificate to practice in the public schools of Georgia, including the following:

(1) Procedures for limiting the number and types of certificates to the fewest possible consistent with providing qualified teachers for Georgia's schools;

(2) In-service training and related requirements needed to renew or maintain certification;

(3) Multiple or alternative routes to professional teacher certification; and

(4) Requirements, including appropriate examinations and assessments, for acquiring and maintaining certification pursuant to Code Section 20-2-200.

(b) The commission shall recommend to the board of regents and private colleges and universities standards and procedures for preparing educational personnel to qualify for initial and renewable certification to practice in the public schools of Georgia, including the following:

(1) Pre-service preparation;

(2) Approval of teacher education programs, both graduate and undergraduate;

(3) Approval of programs of alternative certification; and

(4) The creation of innovative programs designed to increase the number of minority teachers entering the profession.

(c) All certificates in force in this state which were issued by the state board prior to July 1, 1991, shall continue in full force and effect, subject to all the terms and conditions under which they were issued, until they expire by virtue of their own limitations or until their terms or conditions are modified by action of the commission. All such certificates issued by the state board prior to July 1, 1991, shall be deemed to have been issued by the commission for purposes of any law or regulation relating to such certificates.

(d) The commission shall not have authority over the compensation, benefits, or working conditions of educational personnel in the public schools of Georgia; provided, however, that the commission shall have the authority to make recommendations to the State Board of Education regarding compensation as it relates to certification.

(e) Reserved.

(f) The commission shall have the authority to deny, revoke, or suspend certification or renewal of a school system educator as provided for in Code Section 20-2-984.5.

(g) The commission shall have the authority to issue formal warnings, reprimands, monitoring, or any combination thereof to educators as provided for in Code Section 20-2-984.5.

(h) The commission may provide consultative services pertaining to the teaching profession to anyone who has a vested interest in education and make recommendations to the state board or to local boards which will promote an improvement in the teaching profession. The commission shall be authorized to hold meetings for the purposes of determining recommendations pursuant to this subsection; and, at such meetings, the commission may receive testimony from educators or other persons interested in the improvement of the teaching profession; but the investigative powers of the commission may not be exercised pursuant to the authority of this subsection.



§ 20-2-984.1. Professional Standards Commission -- Adoption of standards of performance and a code of ethics

(a) It shall be the duty of the commission, by regulation, to adopt standards of performance and a code of ethics for educators. The standards of performance and code of ethics shall represent standards of performance and conduct which are generally accepted by educators of this state. In adopting regulations as provided in this Code section, the commission shall seek the advice of educators of this state. The standards of performance and code of ethics adopted by the commission shall be limited to professional performance and professional ethics.

(b) Upon the adoption by the commission of standards of performance and a code of ethics as provided in subsection (a) of this Code section, educators of this state shall be obliged to meet and comply with such standards of performance and to abide by such code of ethics.



§ 20-2-984.2. Professional Standards Commission -- Reports of criminal offenses to local boards of education; requests by local boards for investigation; immunity

(a) Superintendents, associate or assistant superintendents, or directors of personnel shall make an immediate written report to the local board of education upon receiving a written report from any identified school system personnel or parent or custodian of a child enrolled in the school system that any school system educator employed by the local unit of administration has committed any of the following specifically identified crimes:

(1) Murder, voluntary manslaughter, aggravated assault, aggravated battery, or kidnapping, as defined in Chapter 5 of Title 16;

(2) Any sexual offense, as provided for in Code Sections 16-6-1 through 16-6-17 or Code Sections 16-6-20 through 16-6-22.2;

(3) Any sexual exploitation of a minor as provided for in Code Section 16-12-100;

(4) Any offense involving marijuana or a controlled substance, as provided for in Chapter 13 of Title 16;

(5) Any offense involving theft, as provided for in Articles 1 and 2 of Chapter 8 of Title 16; or

(6) Unlawfully operating a motor vehicle after being declared a habitual violator for violating Code Section 40-5-54, 40-6-391, 40-6-392, or 40-6-394 or any combination of such Code sections.

(b) If the local board of education determines that the matters reported under subsection (a) of this Code section warrant investigation, then the local board of education shall, within a reasonable period of time but not later than 30 days from receipt of the report, transmit such report to the commission with a request for investigation. The reporting administrator and the local board of education shall have a good faith, reasonable basis to believe that the incident occurred or evidence exists and shall, in the written report, set forth such basis and detail the nature of the incident, evidence, and names of any and all known witnesses; and in so reporting the administrator and the local board shall be immune from any civil or criminal liability that might otherwise be incurred or imposed.

(c) The willful failure of any such local school system administrator to comply with subsection (a) of this Code section shall be grounds for the commission's recommending to the local board of education or the State Board of Education, or both, imposition on the administrator of any of the disciplinary actions set forth in Code Section 20-2-984.5.

(d) The reporting requirements set forth in this Code section are in addition to and not a substitute for any and all other reporting requirements related to child abuse which exist under Georgia law.



§ 20-2-984.3. Professional Standards Commission -- Preliminary investigations of violations; requirement for automatic investigation; investigation of sexual offenses

(a) Upon receipt of a written request from a local board, the state board, or one or more individual residents of this state, the commission shall be authorized to investigate:

(1) Alleged violations by an educator of any law of this state pertaining to educators or the profession of education;

(2) Alleged violations by an educator of the code of ethics of the commission;

(3) Alleged violations by an educator of rules, regulations, or policies of the state board or the commission;

(4) Complaints alleging a failure by an educator to meet or comply with standards of performance of the commission or the state board; or

(5) Complaints alleging that an educator has been convicted of any felony, of any crime involving moral turpitude, of any other criminal offense involving the manufacture, distribution, trafficking, sale, or possession of a controlled substance or marijuana as provided for in Chapter 13 of Title 16, or of any other sexual offense as provided for in Code Sections 16-6-1 through 16-6-17 or Code Section 16-6-20, 16-6-22.2, or 16-12-100 in the courts of this state or any other state, territory, or country or in the courts of the United States. As used in this paragraph, the term "convicted" shall include a finding or verdict of guilty or a plea of nolo contendere, regardless of whether an appeal of the conviction has been sought; a situation where first offender treatment without adjudication of guilt pursuant to the charge was granted; and a situation where an adjudication of guilt or sentence was otherwise withheld or not entered on the charge or the charge was otherwise disposed of in a similar manner in any jurisdiction.

(b) The commission shall decide whether to conduct a preliminary investigation pursuant to this Code section within 30 days of the request unless an extension is granted pursuant to the procedure outlined in subsection (b) of Code Section 20-2-984.5. The commission may appoint a committee of its membership with the power to transact and carry out the business and duties of the commission when deciding whether to conduct a preliminary investigation.

(c) When an educator admits on a Professional Standards Commission application to having resigned or being discharged for committing a felony or misdemeanor involving moral turpitude or being under investigation by law enforcement authorities for such conduct or for committing a breach of the code of ethics or for a violation of state education laws or having a criminal history or having had a surrender, denial, revocation, or suspension of a certificate or being the subject of an investigation or adverse action regarding a certificate, an investigation will automatically open without notification to the commission and with written notification to the educator.

(d) Notwithstanding the requirements of this Code section, the staff of the commission shall be authorized, without notification to the commission, to immediately open an investigation submitted to the commission by a local school superintendent, with approval of the local board of education, of a complaint by a student against an educator alleging a sexual offense, as provided for in Code Sections 16-6-1 through 16-6-17 or Code Section 16-6-20, 16-6-22.2, or 16-12-100.



§ 20-2-984.4. Professional Standards Commission -- Preliminary investigations; powers of investigator; limitations; notice; change of address; withdrawal of application

(a) If the commission agrees to investigate matters reported under Code Section 20-2-984.2 or Code Section 20-2-984.3, an investigator of the commission shall conduct a preliminary investigation of the reported matters to determine if probable cause exists to recommend disciplinary action. Prior to beginning such investigation, the commission shall send written notification to the local board employing the educators of the following:

(1) The names and addresses of the parties making the complaint that gave rise to the proposed investigation;

(2) The names of the educators employed by the local board who are proposed to be investigated; and

(3) An explanation of the complaint made against the educators employed by the local board.

(b) In conducting an investigation authorized by this Code section, the commission shall:

(1) Be authorized to conduct plenary hearings;

(2) Have the power to administer oaths and affirmations;

(3) Have the power to issue subpoenas in the name of the commission to compel the attendance of witnesses and the production of documents and any other things to be used as evidence. Such subpoenas shall be served in any manner now or hereafter provided for service of subpoenas issued by the superior courts. In the event any person fails or refuses to obey a subpoena issued under this paragraph, such failure or refusal shall constitute contempt of the commission. Upon application by the commission to the superior court of the county wherein such person resides or is found, the superior court shall have power, after notice and hearing, to adjudge such person in contempt and to punish such person by a fine not exceeding $300.00 or by imprisonment not exceeding 20 days or by both such fine and imprisonment and to enter such other orders and take such other action as may be necessary to enforce compliance with and obedience to the subpoena. At such hearing, the person subpoenaed shall be entitled to make any defense and to show any valid reason why he or she failed or refused to comply with the subpoena; and

(4) Have the power to access criminal histories of educators through the Georgia Crime Information Center and the National Crime Information Center. This access shall include a GCIC terminal. Information provided by GCIC or NCIC shall be used in accordance with Code Section 35-3-35 and with applicable federal and state laws, rules, or regulations.

(c) The investigation conducted pursuant to this Code section is limited to the matters asserted in the written complaint unless additional written complaints are filed. The commission shall be authorized to investigate any matters raised in any such additional complaints while investigating the original complaint.

(d) Prior to being contacted by an investigator, but in no event later than the completion of the investigation conducted pursuant to this Code section, the educator shall receive written notification that he or she is the subject of an investigation and shall also receive written notification of the allegations against him or her. In addition, the educator shall be notified that the investigation shall be limited to those allegations unless additional written allegations are filed.

(d.1) Upon the educator's receipt of written notification that an educator is the subject of such investigation, it shall be the duty of the educator to notify the commission in writing of any change in the educator's home or employment address until the commission issues a final decision in the matter. During this period, the mailing by certified mail of any notice, correspondence, or order regarding an investigation or disciplinary action to the last address specified by the educator after receiving written notice of the investigation or, if the commission has not received a change of address from the educator, the address at which the educator received written notification of an investigation, shall constitute proper notice to the educator. If the commission has been notified in writing that the educator is represented by legal counsel, the commission shall also send a copy of any notice to the educator's legal counsel. Notice by certified mail pursuant to this subsection shall be complete upon mailing.

(e) In no event shall a preliminary investigation take longer than 60 days without written permission from the commission, at which time a written finding of probable cause, or that no probable cause exists, must be made to the commission.

(f) No applicant who is under investigation by the commission shall be allowed to withdraw his or her application for a certificate, permit, or other certification document without the written consent of the commission. The commission shall retain its authority over those applicants to proceed with the denial of the certificate, permit, or other certification document upon any ground provided by law. The suspension or expiration of any certificate, permit, or certification document, or its surrender without the written consent of the commission, shall not deprive the commission of its authority to do any of the following:

(1) Institute or continue an investigation or a disciplinary proceeding against the holder of a certificate, permit, or other certification document upon any ground provided by law;

(2) Enter an order denying, suspending, or revoking the certificate, permit, or other certification document; or

(3) Issue an admonition to the holder of a certificate, permit, or other certification document.



§ 20-2-984.5. Professional Standards Commission -- Preliminary investigations; disciplinary actions; hearings; consultative services

(a) After a preliminary investigation authorized by Code Section 20-2-984.4, the commission shall review the report of the investigator and either determine that no further action need be taken or recommend that a particular disciplinary action be imposed. This determination shall be made no later than the commission's regularly scheduled meeting next occurring after 60 days from receipt of the findings of the preliminary investigation.

(b) Prior to the expiration of that period referred to in subsection (a) of this Code section, the commission may extend the review period if unusual and compelling circumstances render it impracticable for the commission to complete its review within such period. Any such order shall recite with particularity the circumstances which render it impracticable for the commission to complete its review within such period. Any such extension by the commission shall be for a period of time not to exceed 30 days. Prior to the expiration of the extended review period, the review period may be further extended by further order of the commission for one additional period not to exceed 30 days if unusual and compelling circumstances render it impracticable to complete the review within the extended review period. Such further order further extending the review period shall likewise recite with particularity the circumstances which render it impracticable for the commission to complete its review within the review period as previously extended. Notwithstanding any provision of this subsection to the contrary, in cases where there are pending criminal charges against an educator, the commission, on its own motion or in response to a request by an educator, may enter an order extending the review period until the criminal charges have been fully resolved.

(c) If the commission finds that there is probable cause for imposing a sanction against the educator, it may recommend any combination of the following:

(1) That the educator be warned, reprimanded, monitored, or any combination thereof; or

(2) That the certificate of the educator be suspended, revoked, or denied.

The commission shall provide to the educator, at the time of the initial probable cause finding, a written summary statement of the findings of fact upon which the probable cause was determined.

(d) In a contested case, if the commission determines that probable cause exists to impose a sanction against an educator or to deny a certificate to an applicant, an opportunity for a hearing shall be provided to the educator or applicant pursuant to Code Section 50-13-41. Based on the findings of fact and conclusions of law of the administrative law judge as provided in that Code section, the commission may take any combination of the actions referred to in subsection (c) of this Code section.

(e) If after reviewing the findings of the preliminary investigation the commission finds that no probable cause exists to recommend disciplinary action or the educator investigated is exonerated after a hearing, then all records of the commission's investigation and of any hearing by the commission, including all reports received pursuant to this subsection, made pursuant to this Code section and pertaining to the educator investigated shall be completely expunged.

(f) In addition to making recommendations pursuant to subsection (c) of this Code section, the commission may provide consultative services pertaining to the teaching profession to anyone who has a vested interest in education and make recommendations to the state board or to local boards which will promote an improvement in the teaching profession. The commission shall be authorized to hold meetings for the purposes of determining recommendations pursuant to this subsection; and, at such meetings, the commission may receive testimony from educators or other persons interested in the improvement of the teaching profession; but the powers provided by subsection (d) of this Code section may not be exercised pursuant to the authority of this subsection.



§ 20-2-985. Professional Standards Commission -- Selection of chairman; calling of meetings; quorum; minutes; annual report

(a) The Governor shall annually select a chairman from the membership of the commission. Meetings shall be held at the call of the chairman or upon the request in writing of a majority of the commission. A majority of such quorum shall have authority to act upon any matter properly brought before the commission.

(b) The commission shall keep minutes of its meetings and make an annual written report available for inspection.



§ 20-2-986. Professional Standards Commission -- Reimbursement; retention of income and benefit rights by members employed by state agency or political subdivision; reimbursement for employee's performance of duties as commission member

Members of the commission shall receive no compensation for their services but shall, upon approval by the chairman, be reimbursed for their actual and necessary expenses incurred in the performance of official commission business as provided by Code Section 45-7-20. No member of the commission, with the exception of members of the executive committee of the commission, shall be reimbursed from any public funds for such expenses for more than 30 days during each calendar year, except that there shall be no limitation on the number of meeting days for one year after July 1, 1991. A member of the commission who is an employee of an agency of the state, or any of its political subdivisions, including school systems, shall be permitted to attend commission meetings and perform other commission duties without loss of income or other benefits. An agency of Georgia, or any of its political subdivisions, including school systems, which employs a member of the commission and employs a person to replace such member during the member's performance of commission duties or incurs other additional expenses as a result of such performance shall be reimbursed for the actual amount of any costs so incurred.



§ 20-2-987. Professional Standards Commission -- Executive secretary; employees' membership in state retirement systems; transfer of property and employees to commission; commission substitute for Department of Education

(a) The commission shall appoint an executive secretary who shall serve as the secretary and executive officer of the commission. Such executive secretary shall be compensated in an amount fixed by the commission. The executive secretary shall have the authority to employ such professional and clerical personnel as may be necessary to carry out the duties and responsibilities of the commission. Personnel of the Department of Education may be utilized by the commission subject to the approval of the State School Superintendent.

(b) All full-time employees of the commission shall be members of the Employees' Retirement System of Georgia, except for members of the Teachers Retirement System of Georgia who, without any break in service, become full-time employees of the commission. Such employees shall continue as members of the Teachers Retirement System of Georgia. All employer contributions to said retirement systems and for social security for said employees shall be paid from funds appropriated for the operation of the commission.

(c) The commission shall, on and after July 1, 1991, assume possession and control of all records, papers, equipment, supplies, and all other tangible property possessed and controlled by the Department of Education as of June 30, 1991, in its performance of functions or duties transferred to the commission under this part or under any other provisions of the 1991 Act which enacted this part. Further, all officers, employees, and agents of the Department of Education who, on June 30, 1991, are employed in the performance of a function or duty which shall be vested in the commission on July 1, 1991, by this part or any other provisions of the 1991 Act which enacted this part shall be automatically transferred to the commission. The status, position, and rights of persons so transferred shall not be affected by the transfer, in and of itself, and such persons shall retain, inter alia, all rights of rank or grade, rights to annual leave, sick pay and leave, rights under any retirement or personnel plan, and any other rights under any law or administrative policy.

(d) The commission shall succeed to all rules, regulations, policies, procedures, and administrative orders of the Department of Education which are in effect on June 30, 1991, and which relate to the functions transferred to the commission by this part or any other provisions of the 1991 Act which enacted this part. Such rules, regulations, policies, procedures, and administrative orders shall remain in effect until amended, repealed, superseded, or nullified by proper authority or as otherwise provided by law.

(e) The rights, privileges, entitlements, and duties of parties to contracts, leases, agreements, and other transactions entered into before July 1, 1991, by the Department of Education and which pertain to the functions transferred to the commission by this part or any other provisions of the 1991 Act which enacted this part shall continue to exist and none of these rights, privileges, entitlements, and duties are impaired or diminished by reason of the transfer of the functions to the commission. In all such instances, the commission shall be substituted for the Department of Education and the commission shall succeed to the rights and duties under such contracts, leases, agreements, and other transactions.



§ 20-2-988. Duties and authority of commission

(a) The Professional Standards Commission shall evaluate transcripts and issue certificates for all educational personnel seeking certification.

(b) The commission shall follow policies consistent with general education objectives established under Georgia statutes.

(c) The commission shall have the authority to hear the public, the teaching profession, and professional groups and associations on any matter of concern under the jurisdiction of the commission.

(d) The commission has the authority to appoint panels of educators, including public school classroom teachers, to serve as members of teams visiting institutions and school systems having teacher education programs for purposes associated with the process of approving said programs. The commission shall also have the authority to review any report of such teams and to determine whether or not programs proposed for its approval meet its adopted criteria.



§ 20-2-989. Appropriation of operating funds

The funds necessary for the operation of the commission shall come from funds specifically appropriated or otherwise made available to the Professional Standards Commission.



§ 20-2-989.1. Classifications for certificated personnel; functions of state board transferred to commission

(a) The classifications established by the State Board of Education pursuant to Code Section 20-2-200 shall remain in effect until such time as the commission creates classifications for certificated personnel under the terms of this part. Such new classifications will clearly describe the relationship between pre-existing classifications established by the board and the new classifications established by the commission. Until such time as the new classifications are approved, the commission is empowered to approve, grant, deny, or withhold certificates under the existing classifications established by the state board.

(b) It is the intent of this part to transfer to the Professional Standards Commission all functions previously performed by the state board with regard to certification and all functions related thereto, except with regard to public librarians.






Part 11 - Complaints Policy

§ 20-2-989.5. Legislative intent; adoption of complaints policy

(a) It is the intent of this part to resolve problems at the lowest possible organizational level with a minimum of conflict and formal proceedings so that good morale may be maintained, effective job performance may be enhanced, and the citizens of the community may be better served. These procedures require local units of administration to implement a simple, expeditious, and fair process for resolving problems at the lowest administrative level.

(b) It shall be the duty of all local units of administration to adopt a complaints policy for certified personnel that shall contain the definitions and standards provided in this part.



§ 20-2-989.6. Definitions

As used in this part, the term:

(1) "Administrator" means the individual at each level designated by the local unit of administration to preside over and make decisions with respect to complaints.

(2) "Central office administrator" means the local school system superintendent or the director of a Regional Education Service Agency (RESA).

(3) "Complaint" means any claim by a certified employee of any local unit of administration who is affected in his or her employment relationship by an alleged violation, misinterpretation, or misapplication of statutes, policies, rules, regulations, or written agreements of the local unit of administration with which the local unit of administration is required to comply.

(4) "Local unit of administration" means the local board of education or the local board of control of a RESA.



§ 20-2-989.7. Matters not subject to complaint

(a) The performance ratings contained in personnel evaluations conducted pursuant to Code Section 20-2-210, professional development plans, and job performance shall not be subject to complaint under the provisions of this part; provided, however, this shall not apply to procedural deficiencies on the part of the local school system or charter school in conducting an evaluation pursuant to Code Section 20-2-210. The termination, nonrenewal, demotion, suspension, or reprimand of any employee, as set forth in Code Section 20-2-940, and the revocation, suspension, or denial of certificates of any employee, as set forth in Code Section 20-2-984.5, shall not be subject to complaint under the provisions of this part.

(b) A certified employee who chooses to appeal under Code Section 20-2-1160 shall be barred from pursuing the same complaint under this part.



§ 20-2-989.8. Establishment and contents of complaint policy

Local units of administration shall establish a complaint policy that shall include the following:

(1) A statement that a complaint by the certified employee at the initial level shall be in writing and shall clearly state the intent of the employee to access the complaints policy. All certified employees shall request in writing successive levels of review;

(2) A method and time frame for filing complaints and appeals, including successive levels of appeal from the complainant's immediate supervisor to the central office administrator to the local unit of administration, provided that the complainant shall be entitled to file a complaint within ten days from the most recent incident upon which the complaint is based, and provided that the complainant shall have a minimum of ten days to file an appeal at any level up to and including the local unit of administration, and provided that the total time frame shall not exceed 60 days from the initiation of the complaint until notification to the complainant of the decision rendered by the local unit of administration;

(3) A statement setting forth the manner in which notice of the initial hearing and appeals shall be given;

(4) A statement that the complainant shall be entitled to an opportunity to be heard, to present relevant evidence, and to examine witnesses at each level;

(5) A provision whereby the complainant is entitled to the presence of an individual of his or her choice to assist in the presentation of the complaint to the central office administrator and at the local unit of administration level. The policy shall also include a provision whereby the presence of any individual other than the complainant and the administrator at any lower level is specifically prohibited. At the local unit of administration level nothing shall prevent the local unit from having an attorney present to serve as the law officer who shall rule on issues of law and who shall not participate in the presentation of the case for the administrator or the complainant;

(6) Provisions for keeping an accurate record of the proceedings at each level, requiring the proceedings to be recorded by mechanical means, preserving all evidence, and requiring that these be made available at all times to the parties involved but which provisions do not permit the presence of a third person at any level below the central office administrator or local unit of administration level;

(7) A statement that the complainant cannot present additional evidence at each level of the complaint process unless it is submitted in writing by the complainant five days prior to the set date for the Level II and Level III hearing to the administrator presiding over the complaint. The board of the local unit of administration, when hearing an appeal from a prior complaint level, shall hear the complaint de novo;

(8) A statement that each decision be made in writing and dated. Each decision shall contain findings of fact and reasons for the particular resolution reached. The decision reached at each complaint level shall be sent to the complainant by certified mail or statutory overnight delivery or hand delivered by a person designated by the central office administrator within 20 days of the decision;

(9) A statement that any complaint not processed by the administrator or the local unit of administration within the time frames required by the local complaint procedure and this part shall be forwarded to the next level of the complaint procedure;

(10) A provision that all costs and fees shall be borne by the party incurring them unless otherwise agreed upon by the parties involved, except that the cost of preparing and preserving the record of the proceedings shall be borne by the local board of education; and

(11) A statement that a complainant shall not be the subject of any reprisal as a result of filing a complaint under this part. Should any reprisal occur, the complainant may refer the matter to the Professional Standards Commission.



§ 20-2-989.9. Supplemental rules and policies authorized

Nothing in this part shall be construed to prevent a local unit of administration from adopting supplemental rules and policies not inconsistent with this part that grant additional substantive and procedural rights to the complainant with respect to this part.



§ 20-2-989.10. Collective bargaining not permitted or fostered

Nothing in this part shall be construed to permit or foster collective bargaining as part of the state rules or local unit of administration policies.



§ 20-2-989.11. Appeals to State Board of Education

Appeals from the decision of the local unit of administration to the State Board of Education shall be governed by state board policy and Code Section 20-2-1160.






Part 12 - Grade Integrity

§ 20-2-989.20. No teacher to be required or coerced into changing student grades; ethical violation; change of grade by person other than classroom teacher

(a) No classroom teacher shall be required, coerced, intimidated, or disciplined in any manner by the local board of education, superintendent, or any local school administrator to change the grade of a student. This subsection shall not apply when a teacher has failed to comply with grading policies or rules adopted by the local board of education or written procedures established by an individual school that are applicable to the grading process, unless such policy, rule, or procedure would require a student be given a grade different than the actual grade achieved. A violation of this Code section shall constitute an ethics violation reportable to the Professional Standards Commission pursuant to Part 10 of this article.

(b) Nothing in this Code section shall be construed to prevent a principal or other local school administrator from discussing the grade of a student with a classroom teacher.

(c) Nothing in this Code section shall be construed to prevent a central office administrator, superintendent, or local school administrator from changing a student's grade. Any grade change made by a person other than the classroom teacher must be clearly indicated in the student's school records and must indicate the person responsible for making such grade change.









Article 18 - Liability Insurance for State and Local School Officials and Employees

§ 20-2-990. Legislative findings

The General Assembly finds that an urgent crisis confronts public education in Georgia. Evolving constitutional principles established by recent judicial decisions impose increased burdens upon school administrators and boards of education and subject them to personal liability under judicial doctrines so unsettled as to render it difficult to predict the legality of actions in advance. Consequently, responsible and competent persons declined to accept appointment and employment, with resulting detriment to public administration. This crisis has become so grave that immediate relief is essential to quality education, and the purchase of protection through liability insurance and contracts of indemnity, and the defense of civil and criminal actions at public expense, as part of the public compensation paid to such officials and employees, offers the only feasible solution. Therefore, the General Assembly finds that the expenditure of public funds for such purposes in these circumstances is for educational purposes and in furtherance of the support and maintenance of public schools and public education.



§ 20-2-991. Liability insurance for performance of duties authorized; actions against insurers

In addition to other compensation paid to members of the State Board of Education, the State School Superintendent, and employees of the state board, and to members of boards of education, school superintendents, teachers, principals, officers, and employees of boards of control of cooperative educational service agencies, and other administrators and employees of county and other local public school systems, the state board, the boards of control of cooperative educational service agencies, and the several boards of education of counties, cities, and independent school systems, whenever created, are authorized, in their discretion, to purchase policies of liability insurance or contracts of indemnity insuring or indemnifying the members of the state board, State School Superintendent, employees of the state board, officers and employees of boards of control of cooperative educational service agencies, and the members of the boards of education, superintendents, teachers, principals, and other administrators and employees against damages arising out of the performance of their duties or in any way connected therewith, whether based upon negligence, violation of contract rights, or violation of civil, constitutional, common-law, or other statutory rights, whether state, federal, or both. Such boards may expend state, county, federal, and local funds, or any combination thereof, for such purposes. The amount of such insurance or indemnity shall be in the discretion of the respective board. No action shall be maintained against the person or company issuing such insurance or contracting for such indemnity until final judgment has first been entered against the individual covered by such policy or contract.



§ 20-2-991.1. Including nonprofit organizations, their members, and school volunteers in policies and indemnity contracts

A policy of liability insurance or contract of indemnity purchased pursuant to Code Section 20-2-991 by a board of education of a county, city, or independent school system may, in the board's discretion, include provisions insuring nonprofit organizations, their members, and school volunteers against damages arising out of the performance of volunteer duties in support of the educational purposes of the school system, when such duties are authorized by the board or its designee; provided, however, that the inclusion of such provisions relating to nonprofit organizations and their members (1) has no effect whatsoever on the cost of the policy or contract so purchased either at its initial purchase or upon renewal and (2) does not require the expenditure of state, county, federal, or local funds for the administration of such provisions.



§ 20-2-992. Immunity not waived

Nothing in this article shall be construed as waiving any immunity or privilege now or hereafter enjoyed by the State Board of Education, by the board of control of any cooperative educational service agency, by any local board of education, by any member of any such board, or by any employee of the state board, school superintendent, principal, teacher, administrator, or other employee or as waiving any immunity or privilege of any state or other public body, board, agency, or political subdivision.



§ 20-2-993. Defense of actions against officials and employees

In lieu of obtaining the insurance or indemnity referred to in Code Section 20-2-991 or in addition thereto, such boards may, as part of the compensation and terms of employment of the members thereof and of the officials and employees thereof, adopt policies whereby the board will undertake to defend all or specified civil, criminal, or quasi-criminal actions brought or maintained against such members or such officials and employees arising out of the performance of their duties or in any way connected therewith, whether based upon negligence, violation of contract rights, or violation of civil, constitutional, common-law, or other statutory rights, whether state or federal. Such board may expend state, county, federal, and local funds, or any combination thereof, for such purposes, including, but not limited to attorney's fees, court costs, deposition costs, witness fees and compensation, and all other like costs, expenses, and fees; provided, however, that any and all legal representation of the State Board of Education, the State School Superintendent, and employees of the state board shall be through the office of the Attorney General.



§ 20-2-994. Payment of amount of deductible under liability policies

In addition to other compensation paid to board members, officers, officials, administrators, and other employees referred to in this part, whether under this part or otherwise, the State Board of Education, local boards of education, or boards of control of cooperative educational service agencies, as the case may be, are authorized to make payment for the amount of the deductible identified in the liability policy or policies; provided, however, that:

(1) Such payments may be made only with respect to acts or omissions giving rise to such liability which occur after April 5, 1978, and while the person or persons guilty therefor are still in office or employed by the board responsible under this Code section for making such payment;

(2) Such payments may be made only with respect to acts or omissions connected with or arising out of the performance of the official duties by the person or persons individually liable therefor with the board in question; and

(3) Such payments may be made only if the acts or omissions giving rise to such liability do not involve the commission of any civil or criminal offense against the board otherwise responsible therefor or involve the misappropriation of funds or property belonging to such board or any public agency.






Article 18A - Liability of Educators for Disciplining Students

§ 20-2-1000. Limitation on civil damages for disciplining student; frivolous or nonmeritorious actions; legal counsel for the educator

(a) As used in this Code section, the term "educator" means any principal, school administrator, teacher, school counselor, paraprofessional, school bus driver, volunteer assisting teachers in the classroom, tribunal members, or certificated professional personnel.

(b) No educator shall be liable for any civil damages for, or arising out of, any act or omission concerning, relating to, or resulting from the discipline of any student or the reporting of any student for misconduct, except for acts or omissions of willful or wanton misconduct.

(c) If a judgment or finding is rendered in favor of a defendant educator in any action, complaint, disciplinary proceeding, or other administrative proceeding brought by a student, a parent or guardian of a student, or any other person on behalf of a student and arising out of or resulting from the discipline of such student or if the complaint is found to be nonmeritorious, frivolous, or without just cause, all reasonable court costs, reasonable attorneys' fees, and reasonable expenses incurred by the defendant educator in defending such action or complaint shall be assessed by the court, agency, or other tribunal against the plaintiff and shall be paid by the plaintiff. Any educator shall have a right to bring an action or a counterclaim against the plaintiff in any such action or proceeding for any damages suffered by the educator as a result of the actions of the student or the filing of any frivolous or nonmeritorious action, complaint, or report. Nothing in this subsection shall be construed to apply to any educator filing a complaint as required by the rules, regulations, or code of ethics of the Professional Standards Commission; any child abuse reporting statute; any applicable local board of education rule, regulation, or policy; or any State Board of Education rule, regulation, or policy.

(d) If any civil action is brought against any educator or any report or complaint is made or filed against any educator with the county or local board of education, the Department of Education, the Professional Standards Commission, or any other regulatory agency or tribunal by a student, a parent or guardian of a student, or any other person on behalf of a student and arising out of or relating to the discipline of such student, it shall be the duty of the county or local board of education employing such educator to provide counsel for the educator, if requested by the educator, unless such board of education determines, after an independent investigation of the report or complaint, that the act or omission of the educator constituted willful or wanton misconduct or constituted gross misconduct in violation of the express written policies of the board of education. Neither testimony given in such independent investigation nor the results of any such independent investigation by the board of education shall be admissible in any other proceeding. The provision of counsel to such educator shall be for an educational purpose and any funds available to the board of education may be expended for such purpose. Any attorneys' fees recovered pursuant to subsection (c) of this Code section attributable to the services furnished by any counsel provided to an educator by his or her employer shall be paid to the employer.



§ 20-2-1001. Limited immunity from criminal liability

(a) As used in this Code section, the term "educator" means any principal, school administrator, teacher, school counselor, paraprofessional, school bus driver, volunteer assisting teachers in the classroom, tribunal members, or certificated professional personnel.

(b) An educator shall be immune from criminal liability for any act or omission concerning, relating to, or resulting from the discipline of any student or the reporting of any student for misconduct, provided that the educator acted in good faith.






Article 19 - Instructional Materials and Content

§ 20-2-1010. Instructional materials and content

(a) The State Board of Education is authorized to prescribe, by regulation, the definition of the term "instructional materials and content" to include but not be limited to systematically designed material in any medium, including digital instructional materials and content and any computer hardware, software, and technical equipment necessary to support such instructional materials and content, that constitutes the principal source of study for a state funded course to be used in the various grades in the public schools of this state, including the elementary grades and high school grades. The state board may provide, by regulation, for multiple listings of instructional materials and content for use in the various grades and may, in its discretion, authorize the local school superintendents to exercise a choice as between various instructional materials and content so listed or adopted for any particular grade.

(b) Nothing in this Code section shall be construed to exempt computer hardware or related equipment acquired by the state from competitive bidding.



§ 20-2-1011. Selecting, acquiring, and purchasing instructional materials and content; exclusion of partisan or sectarian material

The State Board of Education may provide for the selection, acquisition, or purchase of instructional materials and content either by multiple listings or uniform adoption or by any other method that will enable the acquiring of acceptable instructional materials and content at the lowest possible costs, provided such adoption or multiple listings shall in no event constitute a binding contract until ratified in writing by the state board. None of the instructional materials and content so purchased shall contain anything of a partisan or sectarian nature.



§ 20-2-1012. Committee recommendations on instructional materials and content; additions to approved lists

(a) (1) The State Board of Education may select a committee or committees of educators actually engaged in public school work in this state to examine instructional materials and content and make recommendations thereon to the state board. Such committee or committees may consist of such number of educators as the state board may deem advisable. They may serve for such time and for such duties as the state board may prescribe and may receive such compensation as may be fixed by the state board.

(2) In the event that it elects to provide for state approved instructional materials and content, the State Board of Education shall establish a review and recommendation process in accordance with this paragraph. Such process shall include the opportunity for public comment and parental input prior to the adoption of any proposed instructional materials and content. As part of such process, the State Board of Education shall post in a prominent location on its website a list of proposed instructional materials and content for public review, including the version or edition number, if applicable; the state funded course number for which the instructional resource will be used; and the identification number, in accordance with any guidelines established by the State Board of Education. The State Board of Education shall make all state approved instructional materials and content available for review upon request and may specify reasonable hours for review. If state instructional materials and content are approved, the state board shall designate at least one employee to serve as the contact person for any inquiries related to or requests for review of state approved instructional materials and content and to coordinate its efforts to comply with and carry out its responsibilities under this subsection.

(b) In addition to any other method of instructional materials and content selection, the State Board of Education may add to the approved list of instructional materials and content for use in the public schools of this state any instructional materials and content requested in writing by:

(1) The superintendents of five or more different school systems; or

(2) Twenty or more teachers from at least 20 different school systems who teach and are certified to teach the courses encompassed by the instructional materials and content requested,

if the requisite number of requests for the specified instructional materials and content are received within any 365 day period. Instructional materials and content so added to the approved list may be added within 30 days following the receipt by the state board of the requisite number of requests. No designation may be included upon the approved list which indicates the manner in which any instructional materials and content were added to the list. Other than the selection method, publishers whose instructional materials and content are added to the approved list as provided in this subsection shall be required to comply with the same rules regarding instructional materials and content as other publishers, including but not limited to price, durability, accessibility, and availability.



§ 20-2-1013. Free instructional materials and content; care and protection of instructional materials, library books, and media materials; reimbursement by pupils or parents

(a) The State Board of Education is authorized and directed to inaugurate and administer a system of free instructional materials and content for the public schools of this state. The state board shall have authority to promulgate and enforce such rules and regulations as may be necessary for that purpose.

(b) All instructional materials and content and any computer hardware, software, and technical equipment necessary to support such digital materials and content purchased by local units of administration with state Quality Basic Education Program funds or any other means of acquisition may remain the property of the local unit purchasing or acquiring them. Assistive technology devices that are acquired may remain the property of the student; provided, however, that this shall not be construed to violate any contracts or copyright laws. Each local unit of administration shall establish such policies as it deems necessary for the care and protection of its instructional materials and content; computer hardware, software, and technical equipment necessary to support such materials and content; library books; and media materials as a condition to receiving all or part of the state contributed Quality Basic Education Program funds allotted to the local unit. Such policies may include any of the following sanctions against a pupil who fails or refuses to pay for any lost or damaged instructional materials and content; computer hardware, software, and technical equipment necessary to support such materials and content; library book; or media material at the replacement cost:

(1) Refusal to issue or make available any additional instructional materials and content, any computer hardware, software, and technical equipment necessary to support such materials and content, any library books, or any media materials until restitution is made; or

(2) Withholding of all grade cards, diplomas, or certificates of progress until restitution is made.

No local unit of administration shall require any pupil or parent to purchase any instructional materials and content; computer hardware, software, and technical equipment necessary to support such materials and content; library book; or media material except in cases where the pupil damages, loses, or defaces such item either through willful intent or neglect.



§ 20-2-1014. Purchases to be at lowest price offered other schools

All purchases or contracts for purchases shall be made subject to the condition that the price paid by the state shall not exceed the price which may be offered by the publisher to any other school or school authority for substantially the same instructional materials and content.



§ 20-2-1015. Instructional materials and content in digital or electronic format; funding

(a) Local boards of education are strongly encouraged on and after July 1, 2020, to:

(1) Purchase all instructional materials and content in digital or electronic format; and

(2) Provide a laptop, tablet, or other wireless electronic device to each of its students in grades three and higher or allow students to provide their own for use as the principal source of reading or accessing instructional materials and content.

(b) The State Board of Education shall annually determine a reasonable level of funding to assist local boards of education in attaining complete digital access pursuant to this Code section. Such level of funding shall annually be presented to the General Assembly for its consideration in including appropriations for such purposes.



§ 20-2-1016. Exceptions

This article shall not apply to students in home study programs or virtual courses.



§ 20-2-1017. (Effective July 1, 2017) Review process for locally approved instructional materials and content; public review; application

(a) As used in this Code section, the term "locally approved instructional materials and content" means instructional materials and content, as defined by the State Board of Education pursuant to Code Section 20-2-1010, which constitute the principal source of study for a state funded course, not including supplementary or ancillary material, which is adopted by a local board of education or used by a local school system. Supplementary or ancillary material includes, but is not limited to, articles, online simulations, worksheets, novels, biographies, speeches, videos, music, and similar resources in any medium, including both physical or digital.

(b) Each local board of education shall establish a review and recommendation process for any locally approved instructional materials and content that are adopted or used by the local school system. Such process shall include notice to parents and guardians by the most practical means, which may be accomplished in the same manner as other notices to parents and guardians, and the opportunity for public comment and parental input prior to the adoption or use of any proposed instructional materials and content. As part of such process, the local board of education shall post in a prominent location on its website, and make available for review in print form upon request, a list of proposed instructional materials and content for public review, including the version or edition number, if applicable; the state funded course number for which the instructional resource will be used, if applicable; and the identification number, in accordance with any guidelines established by the State Board of Education.

(c) (1) Each local board of education shall make all proposed and locally approved instructional materials and content used by the local school system available for review on site upon request. Each local board of education shall make any supplementary or ancillary material used by the local school system at a school available for review upon request by any parent of a student in the school or who will be matriculating to such school. The local board of education may specify reasonable hours for review.

(2) Each local board of education shall designate at least one employee to serve as the contact person for any inquiries related to or requests for review of locally approved instructional materials and content and supplementary or ancillary material and to coordinate its efforts to comply with and carry out its responsibilities under this Code section.

(d) In addition, each local school system and each school which maintains a website shall post in a prominent location on such website a list of the locally approved instructional materials and content that are used by such school system or school. For each locally approved instructional resource, such list shall include the version or edition number, if applicable; the state funded course number for which the instructional resource will be used, if applicable; and the identification number, in accordance with any guidelines established by the State Board of Education.

(e) This Code section shall be effective July 1, 2017, and shall apply beginning with the 2017-2018 school year and thereafter.






Article 19A - American History Recognition and Significant Documents

§ 20-2-1020. Establishment of Celebrate Freedom Week; purpose

(a) To educate students about the sacrifices made for freedom in the founding of this country and the values, principles, and philosophies on which this country was founded, it is strongly encouraged that the full week in September which includes Constitution Day, September 17, is recognized in public elementary, middle, and high schools in this state as Celebrate Freedom Week. It is strongly encouraged that Celebrate Freedom Week include approximately three hours of appropriate instruction, as determined by each local school system, in each social studies class. It is strongly encouraged that the instruction include an age-appropriate study of the intent, meaning, and importance of the Declaration of Independence and the United States Constitution, including the Bill of Rights, in their historical context including the background of the colonial era along with instruction about the Founding Fathers, such as the signers of the Declaration of Independence and the United States Constitution, the first six Presidents, and particularly George Washington. The religious references in the writings of the Founding Fathers shall not be censored. During Celebrate Freedom Week, it is strongly encouraged that local school systems suggest that students in grades three through 12 read at least one book during the school year that focuses on the Founding Era, either the times and events or the people who made significant contributions to independence or toward establishing the new federal or state governments. In addition, local school systems are strongly encouraged to require students in grades three through 12 to recite at least one of the following three excerpts at least once during the week, and local school systems are encouraged to require daily recitations from one or all of these excerpts at the beginning of each school day:

(1) From the Declaration of Independence:

We hold these Truths to be self-evident, that all Men are created equal, that they are endowed by their Creator with certain unalienable Rights, that among these are Life, Liberty, and the Pursuit of Happiness -- That to secure these Rights, Governments are instituted among Men, deriving their just Powers from the Consent of the Governed . . . .;

(2) From the Preamble of the U.S. Constitution:

We the people of the United States, in Order to form a more perfect Union, establish Justice, insure domestic Tranquility, provide for the common defense, promote the general Welfare, and secure the Blessings of Liberty to ourselves and our Posterity, do ordain and establish this Constitution for the United States of America.; or

(3) From the First Amendment of the Bill of Rights:

Congress shall make no law respecting an establishment of religion, or prohibiting the free exercise thereof; or abridging the freedom of speech or of the press, or the right of the people peaceably to assemble, and to petition the Government for a redress of grievances.

(b) Upon written request from a student's parent or guardian, a local school system shall excuse the student from the recitation required by this Code section. This Code section shall not apply to a student who:

(1) Has a conscientious objection to the recitation; or

(2) Is the child of a representative of a foreign government to whom the United States government extends diplomatic immunity.

(c) This Code section shall apply beginning with the 2016-2017 school year.



§ 20-2-1021. Display of historically significant documents

(a) To increase student understanding of, and familiarity with, American historical documents, public schools may display historically important excerpts from, or copies of, those documents in school classrooms and common areas as appropriate. Local boards of education and charter schools are strongly encouraged to allow and may encourage any public school teacher or administrator to read or post in a public school building, classroom, or event excerpts or portions of writings, documents, records, or images that reflect the history of the United States, including, but not limited to:

(1) The Preamble to the Georgia Constitution;

(2) The Declaration of Independence;

(3) The United States Constitution, with emphasis on the 13th, 14th, and 15th Amendments;

(4) The Bill of Rights;

(5) The Mayflower Compact;

(6) The national motto;

(7) The Pledge of Allegiance to the United States flag;

(7.1) The Pledge of Allegiance to the Georgia flag;

(8) The National Anthem;

(9) The writings, speeches, documents, and proclamations of the Founding Fathers and Presidents of the United States;

(9.1) The Emancipation Proclamation;

(9.2) The Gettysburg Address;

(10) Decisions of the United States Supreme Court; and

(11) Acts of the Congress of the United States, including the published text of the Congressional Record.

(b) As historical documents, there shall be no content based censorship of American history and heritage documents referred to in this Code section due to their religious or cultural nature.



§ 20-2-1022. Online instructional resources relating to American history for educators

To increase student understanding of, and familiarity with, American historical documents and to provide curriculum support to classroom teachers of United States history, American government and civics, economics, and social studies, the Department of Education is strongly encouraged to create an online instructional resource page or pages for teachers, which may include, but is not limited to, links to websites, foundational documents, and lesson plan ideas. In order to create shared digital resources available to all students in this state, such online resources may be integrated with the Teacher Resource Link of the Statewide Longitudinal Data System. At a minimum, such resource page or pages may include the items in paragraphs (1) through (11) of subsection (a) of Code Section 20-2-1021 and may focus on the foundational principles of limited constitutional government, federalism, religious liberty, freedom of speech, the right to private property, free enterprise, and the rule of law. There shall be no content based censorship of American history, writings of the Founding Fathers, or heritage documents referred to in this Code section due to their religious or cultural nature. It is strongly encouraged that the online teacher resource page be completed and made easily available to teachers no later than July 31, 2016, and support the requirements specified in Code Section 20-2-1020.






Article 20 - Education Partnership Act of 1990



Article 21 - Brief Period of Quiet Reflection

§ 20-2-1050. Brief period of quiet reflection authorized; nature of period

(a) In each public school classroom, the teacher in charge shall, at the opening of school upon every school day, conduct a brief period of quiet reflection for not more than 60 seconds with the participation of all the pupils therein assembled.

(b) The moment of quiet reflection authorized by subsection (a) of this Code section is not intended to be and shall not be conducted as a religious service or exercise but shall be considered as an opportunity for a moment of silent reflection on the anticipated activities of the day.

(c) The provisions of subsections (a) and (b) of this Code section shall not prevent student initiated voluntary school prayers at schools or school related events which are nonsectarian and nonproselytizing in nature.



§ 20-2-1051. Participation not to be regulated or required

No teacher, principal, school board, or any other person may require or prescribe any particular method or manner in which a child shall participate in any period of silent prayer or meditation, but each child shall be absolutely free to participate therein or not, in such manner or way as such child shall personally desire, consistent with his or her beliefs.






Article 22 - School Buses

Part 1 - Powers of State and Local School Officials

§ 20-2-1070. Powers of State Board of Education as to bus drivers' salaries, federal and other transportation aid, and standards for vehicles and drivers

The State Board of Education is authorized to use a part of the public school fund to pay the salaries of bus drivers employed by the several county boards of education. The state board is authorized to administer any and all appropriations that may be made by the United States Congress, its agencies, or bureaus to assist this state in the maintenance and operation of pupil transportation and to administer all funds allocated or appropriated or otherwise made available by the state for pupil transportation; the state board is further authorized to accept and receive donations and gifts of both real and personal property, including vehicles and other equipment, from either public or private sources as may be offered for the support, maintenance, and operation of pupil transportation.



§ 20-2-1071. Transportation contracts

Whenever the county board of education deems it for the best interest of the schools of the county, it shall also have the right and power to contract with individuals or corporations for the transportation of pupils and school employees to and from school.



§ 20-2-1072. Financial interest in transportation facilities or sale of school buses, school bus equipment, or school bus supplies of state and local school authorities prohibited

No member of the Department of Education or county school superintendent or member of the county board of education shall be financially interested in procuring and operating means or facilities for school bus transportation or in selling school buses, school bus equipment, or school bus supplies to county boards of education.



§ 20-2-1073. Transportation forbidden if certified detrimental to student's health; penalty

It shall be unlawful to transport any student to or from any public school in this state if a physician, licensed to practice medicine in this state, shall have certified to the superintendent of the county or independent school system, in writing, that the transportation of such student would be detrimental to the health of the student. It shall be unlawful to expend or use public funds for the transportation of students for whom a certificate has been filed by a physician. Any person, school superintendent, or member of a county or independent board of education violating this Code section shall be guilty of a misdemeanor.



§ 20-2-1074. Transportation for elderly, persons with disabilities, and 4-H activities

Notwithstanding any other provisions of law to the contrary, including Code Section 20-2-411, county and independent school systems may use school buses to provide transportation for the elderly, persons with disabilities, and 4-H activities if the cost of such transportation is reimbursed in full from federal, state, local, or funds other than school funds.



§ 20-2-1075. Use of county and independent school buses for students participating in recreational or educational activities

Notwithstanding any other provisions of law to the contrary, including Code Sections 20-2-188 and 20-2-411, county and independent school systems may use school buses to provide transportation to students and others to attend summer camps or to participate in other recreational or educational activities if the cost of such transportation and of any additional insurance costs deemed reasonably necessary by the school system are reimbursed in full from public or private funds other than public school funds.






Part 2 - Insurance

§ 20-2-1090. Accident insurance for children on school buses

The various school boards of the counties, cities, and independent school systems employing school buses are authorized and required to cause policies of insurance to be issued insuring the school children riding therein to and from school against bodily injury or death at any time resulting from an accident or collision in which such buses are involved. The amount of such insurance shall be within the discretion of the respective boards.



§ 20-2-1091. Payment of insurance premiums by school board or other bus owner

Where a bus is owned by the school board, the board shall pay the premium for insurance issued under Code Section 20-2-1090. Where the bus is not owned by the board, the premium shall be paid by the owner.



§ 20-2-1092. Insurance coverage for general public; waiver of school board's immunity

The various school boards are authorized to cause a provision to be inserted in policies issued under Code Section 20-2-1090 insuring the members of the general public against personal injury or death or damage to property resulting from the negligent operation of the school buses. Nothing, however, in this part shall be construed as imposing legal liability upon such boards on account of such accidents. Wherever an insurance company issues a policy containing such a provision, the company shall be estopped to deny its liability thereunder on account of the nonliability of the school board.



§ 20-2-1093. Mutual insurance policies to be nonassessable

Any policy authorized by this part, when issued by a mutual insurance company, shall be nonassessable as to further premiums, and the policy shall so state.



§ 20-2-1094. School boards to keep insurance policies

Policies issued under Code Section 20-2-1090 shall be filed with and retained by the respective school boards for the benefit of the school children patronizing the school buses and for the benefit of the general public.






Part 3 - Sick Leave for School Bus Drivers

§ 20-2-1110. Right of school bus driver to sick leave with pay; accumulation of unused sick leave

(a) Each person employed as a school bus driver in any public school of this state shall be entitled to sick leave with full pay computed on the basis of one and one-fourth working days for each completed school month of service, such leave to be cumulative over each school year; and all unused sick leave shall be accumulated from one school year to the next up to the maximum of 45 days. A school bus driver may utilize sick leave, upon the approval of the school superintendent of the county in which such school bus driver is employed, for absence due to illness or injury or necessitated by exposure to contagious disease in which the health of others would be endangered by his attendance on duty or due to illness or death in the school bus driver's immediate family. School bus drivers shall be charged with sick leave for absence only on days upon which they would otherwise work, and no charge against sick leave shall be made for absence on Sundays, holidays, or other nonworkdays.

(b) Any unused sick leave accumulated by a school bus driver pursuant to the provisions of subsection (a) of this Code section shall be credited to such driver and shall be transferred when there is a change in the employment of the school bus driver from one local board of education to another, but no local board of education shall be required to transfer funds to another, nor shall the State Board of Education provide funds to a local unit of administration beyond those authorized by subsection (j) of Code Section 20-2-188 to finance the potential or actual cost incurred by a local unit of administration through the employment of school bus drivers transferring accumulated unused sick leave. Any unused sick leave credited to a school bus driver shall be forfeited if the driver withdraws from service for more than 24 consecutive months.



§ 20-2-1111. Use of accumulated sick leave for personal reasons

During any school year, a school bus driver may utilize up to a maximum of three days of any accumulated sick leave for the purpose of absenting himself from his duties for any personal reason if prior approval of his absence is given by the local school superintendent or his authorized representative.



§ 20-2-1112. Driver on sick leave need not pay for substitute

No school bus driver utilizing sick leave under this part shall be required to pay the cost of employing a substitute school bus driver to serve in his absence on such sick leave.



§ 20-2-1113. Determining pay for substitute drivers

The scale of pay for substitute drivers shall be determined by the board of education of each system in which a school bus driver utilizing sick leave under this part is employed.






Part 4 - Random Drug Testing for School Bus Drivers

§ 20-2-1120. Definition

As used in this part the term "illegal drugs" shall include marijuana as defined in paragraph (16) of Code Section 16-13-21, a controlled substance as defined in paragraph (4) of Code Section 16-13-21, a dangerous drug as defined in Code Section 16-13-71, or any other controlled substance or dangerous drug that persons are prohibited by state or federal law from using, but shall not include any drug when used pursuant to a valid medical prescription or when used as otherwise authorized by state or federal law.



§ 20-2-1121. School bus drivers subject to random drug and alcohol testing; procedures; costs; rules and regulations

(a) All persons employed as school bus drivers by any public school system in this state shall be subject to random testing for evidence of use of illegal drugs. Not less than 50 percent of the school bus drivers in each public school system shall be tested annually in one or more random tests. Such testing shall be noninvasive and may be conducted at any time during the calendar year, and the cost of all such testing shall be borne by the state, provided that, in the case of drivers whose salaries are exclusively funded by the local school system, the cost of such testing shall be borne by such local school system; and provided, further, that, in the case of drivers employed by private companies who have contracted to provide school bus service to a county school system or an independent school system, the cost of such testing shall be borne by such private company. If the drug test shows the presence of drugs in the employee's system, the results of the test will be confirmed using an alternative method but the same urine sample.

(b) All persons employed as school bus drivers by any public school system in this state shall be subject to random testing for evidence of use of alcohol during the school day which testing may be carried out at any time within the school year and the cost of which shall be borne by the local board of education.

(c) The State Board of Education shall adopt rules and regulations to establish for purposes of testing and retesting for illegal drugs:

(1) Which illegal drugs will be the subject of testing;

(2) Methods for assuring minimal privacy intrusions during collection of body fluid specimens for such testing;

(3) Methods for assuring proper storage, transportation, and handling of such specimens in order to ensure the integrity of the testing process;

(4) The identity of those persons entitled to the results of such tests and methods for ensuring that only authorized persons are given access to such results;

(5) A list of laboratories qualified to conduct established drug tests; and

(6) Procedures for school bus drivers, prior to the collection of body fluid specimens for such testing, to provide information to their employers regarding use of any drug pursuant to a medical prescription or as otherwise authorized by law which may affect the results of such test.

(d) The local boards of education shall adopt rules and regulations to establish for the random testing for the presence of alcohol:

(1) The portion of drivers in any school system that shall be selected for testing at each testing period;

(2) Methods for assuring that drivers are selected on a random basis;

(3) Methods for assuring minimal privacy intrusions during such testing;

(4) Methods for assuring proper storage, transportation, and handling of such specimens in order to ensure the integrity of the testing process;

(5) Methods for the testing of the breath of school bus drivers for the presence of alcohol, such testing to be done by a peace officer or law enforcement agency;

(6) The identity of those persons entitled to the results of such tests and methods for ensuring that only authorized persons are given access to such results; and

(7) A list of laboratories qualified to conduct such alcohol testing.

(e) The State Board of Education shall be authorized to adopt any other rules or regulations it deems necessary to implement testing for illegal drug use under this part. The local boards of education shall be authorized to adopt any other rules or regulations deemed necessary to implement random testing for alcohol use under this part.

(f) Any rules or regulations adopted pursuant to this part shall be in compliance with Parts 40 and 382 of Title 49 of the Code of Federal Regulations.



§ 20-2-1122. Penalties for violation or refusal to submit to test

(a) A school bus driver found to have used an illegal drug shall be terminated from his or her employment.

(b) A school bus driver found to have any measurable alcohol in his or her system during the school day shall be subject to disciplinary action at the discretion of the local board of education.

(c) A school bus driver who refuses to provide body fluid, when requested to do so in accordance with drug testing or random alcohol testing conducted pursuant to this part and rules and regulations promulgated under this part, shall be terminated from employment.






Part 5 - School Buses

§ 20-2-1125. Annual mandatory training of school bus drivers; initial certification of drivers

All persons employed as school bus drivers by any public school system in this state shall receive annual mandatory training on traffic laws pertaining to the operation of school buses and on school bus operations and safety. The State Board of Education shall establish the content and length of initial driver training and shall determine the qualifications of and certify the instructors who conduct such training. No person employed as a school bus driver by any public school system in this state shall operate a school bus unless such person has completed such training within the preceding 12 month period.



§ 20-2-1126. Written policies and procedures for operation of school buses; receipt of code of conduct by students; acknowledgement by parent or guardian

(a) Each public school system in this state shall promulgate policies and procedures for the operation of school buses and the conduct and safety of those students who ride such buses. Such policies and procedures shall be in writing and available for public inspection. Each person employed as a school bus driver shall acknowledge in writing that he or she has received a copy of and has read and understands such policies and procedures. In the event that such policies and procedures are amended during the school year, such amended policies and procedures shall be provided to all persons employed by the school system as school bus drivers, and each such person shall acknowledge in writing that he or she has received a copy of and has read and understands such amended policies and procedures.

(b) At the beginning of each school year, each public school system in this state shall provide each of its students with a copy of the school system's code of conduct as required by Code Section 20-2-736. In the event such code of conduct is amended during the school year, the school system shall provide copies of such amendments to the students. The receipt of such student code of conduct shall be acknowledged in writing by a parent or guardian of each student.



§ 20-2-1127. Schedule of school bus routes

Reserved. Repealed by Ga. L. 2006, p. 851, § 3.1/SB 413, effective July 1, 2006.









Article 23 - Traffic Safety

§ 20-2-1130. Duties of law enforcement and school officials as to traffic safety around schools

The local law enforcement agency charged with the responsibility for law enforcement within the school district attendance area and the board of education of each county and independent school system of this state shall study and evaluate the traffic safety requirements of the school system and the various individual schools therein. The responsible law enforcement agency shall take appropriate action to identify school safety crossings and motor vehicle traffic patterns on and around school grounds. The traffic safety officer of the local law enforcement agency shall advise the school board and the school superintendent relative to compliance by the school system with state laws and policies and regulations of the state agencies requiring safety standards and practices.



§ 20-2-1131. Direction of traffic by school-crossing guards

Any person who is a school-crossing guard designated by a local law enforcement agency shall be authorized to direct and regulate the flow of traffic at school crossings or within a reduced speed school zone during the time when such school-crossing guard is on duty.






Article 24 - Elimination of Adult Illiteracy



Article 25 - School Law Tribunals; Appeals

§ 20-2-1160. Local boards to be tribunals to determine school law controversies; appeals; special provisions for disabled children

(a) Every county, city, or other independent board of education shall constitute a tribunal for hearing and determining any matter of local controversy in reference to the construction or administration of the school law, with power to summon witnesses and take testimony if necessary. When such local board has made a decision, it shall be binding on the parties; provided, however, that the board shall notify the parties in writing of the decision and of their right to appeal the decision to the State Board of Education and shall clearly describe the procedure and requirements for such an appeal which are provided in subsection (b) of this Code section.

(b) Any party aggrieved by a decision of the local board rendered on a contested issue after a hearing shall have the right to appeal therefrom to the State Board of Education. The appeal shall be in writing and shall distinctly set forth the question in dispute, the decision of the local board, and a concise statement of the reasons why the decision is complained of; and the party taking the appeal shall also file with the appeal a transcript of testimony certified as true and correct by the local school superintendent. The appeal shall be filed with the superintendent within 30 days of the decision of the local board, and within ten days thereafter it shall be the duty of the superintendent to transmit a copy of the appeal together with the transcript of evidence and proceedings, the decision of the local board, and other matters in the file relating to the appeal to the state board. The state board shall adopt regulations governing the procedure for hearings before the local board and proceedings before it. The state board may affirm, reverse, or remand the local board decision or may refer the matter to mediation.

(c) Where an appeal is taken to the state board, the state board shall notify the parties in writing of its decision within 25 days after hearing thereon and of their right to appeal the decision to the superior court of the county wherein the local board of education is located and shall clearly describe the procedure and requirements for such an appeal which are provided in this subsection and in subsection (d) of this Code section. Any party aggrieved thereby may appeal to the superior court of the county wherein the local board of education is situated. Such appeal shall be filed in writing within 30 days after the decision of the state board. Within ten days after filing of such appeal, it shall be the duty of the State School Superintendent to transmit to the superior court a copy of the record and transcript sent up from the local board as well as the decision and any order of the state board, certified as true and correct.

(d) The following form shall be sufficient for an appeal:

"In re

hereby appeals to the from the decision of

rendered in the above-stated matter on .

This day of , ."

(e) Neither the state board nor the superior court shall consider any question in matters before the local board nor consider the matter de novo, and the review by the state board or the superior court shall be confined to the record. In the superior court, the appeal shall be determined by the judge sitting without a jury.

(f) The procedures provided in subsections (a) through (e) of this Code section shall not be applicable to disabled children when a hearing is necessary to decide a complaint made under the federal Education for All Handicapped Children Act of 1975. The state board shall promulgate by rules and regulations an impartial due process procedure for hearing and determining any matter of local controversy in reference to the construction or administration of the school law with respect to disabled children as such term is defined by the state board. Any tribunal which the state board shall empower to hear such cases shall have the power to summon witnesses and take testimony as such tribunal deems it necessary. In promulgating such rules and regulations, the state board shall consult with local boards of education and other local school officials in order to establish procedures required by this subsection which will coordinate, to the extent practicable, with the administrative practices of such local boards.






Article 26 - Obtaining School Meals by False Information

§ 20-2-1170. Providing false information to obtain free school meals for child; notice on forms; penalty

(a) It shall be unlawful for any person knowingly to provide false information on behalf of any school child in order to obtain school meals without charge or at a reduced price for such child or to fail to correct a false impression, if such person knows of such false impression, of an existing fact or set of circumstances which, if not corrected, would otherwise entitle such child to a meal without charge or at a reduced price.

(b) The forms used by any county or independent school system for the purpose of determining the qualifications for free school meals or school meals at a reduced price shall include thereon a statement that supplying false information in the completion of such form is a misdemeanor under Georgia law.

(c) Any person who shall violate this Code section shall be guilty of a misdemeanor.






Article 27 - Loitering at or Disrupting Schools

§ 20-2-1180. Loitering in or on a school safety zone; penalty; required check in of visitors; posting signs of required check in

(a) It shall be unlawful for any person to remain in or on any school safety zone in this state or to remain in or on any such school safety zone when such person does not have a legitimate cause or need to be present thereon. Each principal or designee of each public or private school in this state shall have the authority to exercise such control over the buildings and grounds upon which a school is located so as to prohibit any person who does not have a legitimate need or cause to be present thereon from loitering upon such premises. Each principal or designee of each public or private school in this state shall notify the appropriate law enforcement agency to prohibit any person who does not have a legitimate need or cause to be present therein from loitering within the school safety zone.

(b) Any person who:

(1) Is present in or on any school safety zone in this state and willfully fails to remove himself or herself from such school safety zone after the principal or designee of such school requests him or her to do so; or

(2) Fails to check in at the designated location as required by subsection (c) of this Code section

shall be guilty of a misdemeanor of a high and aggravated nature.

(c) Upon entering any school building between the official starting time and the official dismissal time, any person who is not a student at such school, an employee of the school or school system, a school board member, an approved volunteer following the established guidelines of the school, or a person who has been invited to or otherwise authorized to be at the school by a principal, teacher, counselor, or other authorized employee of the school shall check in at the designated location as stated on posted signs and provide a reason for his or her presence at the school.

(c.1) Subsections (b) and (c) of this Code section shall not apply to:

(1) Law enforcement officers, firefighters, emergency medical technicians or paramedics, or any public safety or emergency management officials in the performance of an emergency call or to other persons making authorized deliveries to the school;

(2) Any person entering a school on election day, for purposes of voting, when the school serves as an official polling place; or

(3) Any person attending or participating in an academic or athletic event while remaining in the authorized area or a parent, grandparent, or guardian listed on a child's pick-up list who fails to sign-in while delivering school supplies, food, clothing, other legitimate business and who has not previously been sanctioned by school officials for disrupting a school.

(d) A school administrator or his or her designee may ask any visitor to explain his or her presence in the school building at any time when the school is in official session.

(e) If the school posts signs on entrances to the school requiring visitors to check in at the designated location, such signs shall be deemed prima-facie evidence that persons entering the school were on notice of the requirements of this Code section.

(f) Nothing in this Code section shall be construed to prohibit school administrators from prohibiting the admission of any person who has violated school policy or state law.

(g) As used in this Code section, the term "school safety zone" shall have the same meaning as set forth in Code Section 16-11-127.1.



§ 20-2-1181. Disrupting operations of public school, school bus, or school bus stop; penalty; progressive discipline

(a) It shall be unlawful for any person to knowingly, intentionally, or recklessly disrupt or interfere with the operation of any public school, public school bus, or public school bus stop as designated by local boards of education. Except as provided in subsection (b) of this Code section, a person convicted of violating this Code section shall be guilty of a misdemeanor of a high and aggravated nature.

(b) (1) As used in this subsection, the term "complaint" shall have the same meaning as set forth in Code Section 15-11-2.

(2) A local board of education shall develop a system of progressive discipline that may be imposed on a child accused of violating this Code section before initiating a complaint.

(3) When a complaint is filed involving a violation of this Code section by a child not included in paragraph (4) of this subsection, it shall include information showing that the local board of education sought to:

(A) Resolve the expressed problem through available educational approaches; and

(B) Engage the child's parent, guardian, or legal custodian to resolve the expressed problem and that such individual has been unable or unwilling to resolve the expressed problem, that the expressed problem remains, and that court intervention is necessary.

(4) When a complaint is filed involving a violation of this Code section by a child who is eligible for or suspected to be eligible for services under the federal Individuals with Disabilities Education Act or Section 504 of the federal Rehabilitation Act of 1973, it shall include information showing that the local board of education:

(A) Has determined that such child is eligible or suspected to be eligible for services under the federal Individuals with Disabilities Education Act or Section 504 of the federal Rehabilitation Act of 1973;

(B) Has reviewed for appropriateness such child's current Individualized Education Program (IEP) and placement and has made modifications where appropriate;

(C) Sought to resolve the expressed problem through available educational approaches; and

(D) Sought to engage the child's parent, guardian, or legal custodian to resolve the expressed problem and that such individual has been unable or unwilling to resolve the expressed problem, that the expressed problem remains, and that court intervention is necessary.



§ 20-2-1182. Persons other than students who insult or abuse school teachers in presence of pupils may be ordered to leave school premises

Any parent, guardian, or person other than a student at the public school in question who has been advised that minor children are present and who continues to upbraid, insult, or abuse any public school teacher, public school administrator, or public school bus driver in the presence and hearing of a pupil while on the premises of any public school or public school bus may be ordered by any of the above-designated school personnel to leave the school premises or school bus, and upon failure to do so such person shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine not to exceed $500.00.



§ 20-2-1183. Written agreement for law enforcement officers in schools

When a local school system assigns or employs law enforcement officers in schools, the local board of education shall have a collaborative written agreement with law enforcement officials to establish the role of law enforcement and school employees in school disciplinary matters and ensure coordination and cooperation among officials, agencies, and programs involved in school discipline and public protection.



§ 20-2-1184. Reporting of students committing prohibited acts

(a) Any teacher or other person employed at any public or private elementary or secondary school or any dean or public safety officer employed by a college or university who has reasonable cause to believe that a student at that school has committed any act upon school property or at any school function, which act is prohibited by Code Section 16-5-21 or 16-5-24, Chapter 6 of Title 16, and Code Section 16-11-127, 16-11-127.1, 16-11-132, or 16-13-30, shall immediately report the act and the name of the student to the principal or president of that school or the principal's or president's designee; provided, however, that an act which is prohibited by Code Section 16-11-127.1 shall be reported only when it involves a:

(1) Firearm, as defined in Code Section 16-11-131;

(2) Dangerous weapon or machine gun, as defined in Code Section 16-11-121; or

(3) Weapon, as defined in Code Section 16-11-127.1, together with an assault.

(b) The principal or designee who receives a report made pursuant to subsection (a) of this Code section who has reasonable cause to believe that the report is valid shall make an oral report thereof immediately by telephone or otherwise to the appropriate school system superintendent and to the appropriate police authority and district attorney.

(c) Any person participating in the making of a report or causing a report to be made as authorized or required pursuant to this Code section or participating in any judicial proceeding or any other proceeding resulting therefrom shall in so doing be immune from any civil or criminal liability that might otherwise be incurred or imposed, providing such participation pursuant to this Code section is made in good faith.

(d) Any person required to make a report pursuant to this Code section who knowingly and willfully fails to do so shall be guilty of a misdemeanor.



§ 20-2-1185. School safety plans

(a) Every public school shall prepare a school safety plan to help curb the growing incidence of violence in schools, to respond effectively to such incidents, and to provide a safe learning environment for Georgia's children, teachers, and other school personnel. Such plan shall also address preparedness for natural disasters, hazardous materials or radiological accidents, acts of violence, and acts of terrorism. School safety plans of public schools shall be prepared with input from students enrolled in that school, parents or legal guardians of such students, teachers in that school, community leaders, other school employees and school district employees, and local law enforcement, fire service, public safety, and emergency management agencies. School safety plans of private schools may be prepared with input from students enrolled in that school, parents or legal guardians of such students, teachers in that school, other school employees, and local law enforcement, fire service, public safety, and emergency management agencies. Such plans shall be reviewed and, if necessary, updated annually. Such plans of public schools shall be submitted to the local emergency management agency.

(b) A public school may request funding assistance from the state for the installation of safety equipment, including, but not limited to, video surveillance cameras, metal detectors, and other similar security devices. Funding may be provided to a public school in accordance with a school safety plan prepared by the school and approved by the local board of education, the Department of Education, and the Georgia Emergency Management and Homeland Security Agency.

(c) School safety plans prepared by public schools shall address security issues in school safety zones as defined in Code Section 16-11-127.1. School safety plans should also address security issues involving the transportation of pupils to and from school and school functions when such transportation is furnished by the school or school system and school functions held during noninstructional hours.

(d) The Georgia Emergency Management and Homeland Security Agency shall provide training and technical assistance to public school systems, and may provide this same training and technical assistance to private school systems, and independent private schools throughout this state in the area of emergency management and safe school operations. This training and technical assistance shall include, but not be limited to, crisis response team development, site surveys and safety audits, crisis management planning, exercise design, safe school planning, emergency operations planning, search and seizure, bomb threat management, and model school safety plans.






Article 28 - Sick Leave for Food Service Personnel

§ 20-2-1190. Allotment of state funds for sick leave

The State Board of Education shall establish by rules or regulations a system of allotment of state funds to local school systems to provide five days' sick leave for each fiscal school year for each full-time school food service manager and each full-time school food service employee.



§ 20-2-1191. Requirements for sick-leave programs

The rules or regulations of the State Board of Education adopted pursuant to Code Section 20-2-1190 shall be subject to the following requirements:

(1) School food service managers and employees who are eligible for membership in the Public School Employees Retirement System shall qualify for sick leave under this article;

(2) Funds for sick leave shall be allotted on the basis of the state-wide average compensation for full-time school food service managers and the state-wide average compensation for full-time school food service employees as such averages are determined by the State Board of Education; and

(3) Unused sick leave shall be accumulated from one school year to the next up to a maximum of ten days.



§ 20-2-1192. Appropriations

The funds necessary to carry out the provisions of this article shall come from funds appropriated by the General Assembly to the State Board of Education for the purpose of paying the cost of providing sick leave for school food service personnel.






Article 29 - Interlocal Risk Management Agency

§ 20-2-2001. Definitions

As used in this article, the term:

(1) "Administrator" means any person who administers a group self-insurance fund other than the interlocal risk management agency.

(2) "Board of education" or "board" means a public board of education of any county or of any independent school system of this state.

(3) "Commissioner" means the Commissioner of Insurance.

(4) "General liability" means any liability for bodily injury, death, or damage to property owned by others or any other liability, except motor vehicle liability, to which a board of education or school system may be subject either directly or by reason of liability arising out of an act, error, or omission of its employee, agent, or officer in the course and scope of employment.

(5) "Group self-insurance fund" or "fund" means a pool of public moneys established by an interlocal risk management agency from contributions of its members in order to pool the risks of general liability, motor vehicle liability, property damage, or any combination of such risks.

(6) "Interlocal risk management agency" or "agency" means an association formed by boards of education by the execution of an intergovernmental contract for the development and administration of an interlocal risk management program and one or more group self-insurance funds.

(7) "Interlocal risk management program" means a plan and activities carried out under such plan by an interlocal risk management agency to reduce risk of loss on account of general liability, motor vehicle liability, or property damage, including safety engineering and other loss prevention and control techniques, and to administer one or more group self-insurance funds, including the processing and defense of claims brought against members of the agency.

(8) "Motor vehicle liability" means liability to which a board of education or school system may be subject either directly or by reason of liability arising out of the use of a motor vehicle by its employee, agent, or officer in the course and scope of employment. Such term shall also include loss on account of property damage to motor vehicles.

(9) "Property damage" means loss to which a board of education or school system may be subject by reason of physical damage or destruction to real or personal property owned or leased by such board of education or school system.

(10) "School system" means any county school system or any independent school system of any municipality of this state.



§ 20-2-2002. Establishment; membership

(a) A group of boards of education may execute an intergovernmental contract among themselves to form and become members of an interlocal risk management agency. After an interlocal risk management agency has been formed, any board of education may, subject to the bylaws and requirements of such agency, become a member and, through participation in the agency, may:

(1) Pool its general liability risks in whole or in part with those of other boards of education;

(2) Pool its motor vehicle liability risks in whole or in part with those of other boards of education;

(3) Pool its property damage risks in whole or in part with those of other boards of education; or

(4) Jointly purchase general liability, motor vehicle liability, or property damage insurance with other boards of education participating in and belonging to the interlocal risk management agency, the participating boards of education to be coinsured under a master policy or policies with the total premium apportioned among such participants.

(b) Except for the boards of education of independent school systems which elect to participate in an interlocal risk management agency for municipalities established pursuant to Chapter 85 of Title 36, there shall be only one interlocal risk management agency established for boards of education; provided, however, if the Commissioner determines that there are special or unique circumstances or special needs of groups of boards of education which justify the establishment of an additional interlocal risk management agency or agencies, he may authorize the establishment of such additional agency or agencies. Each agency may establish such group self-insurance funds as may be authorized by the Commissioner.

(c) All arrangements and agreements made under the authority of this article shall be in writing. A board of education may become a member of an interlocal risk management agency by the adoption of a resolution by the board of education. The interlocal risk management agency shall operate under such name and style as shall be provided in the intergovernmental contract creating such agency and shall have the power to bring and defend actions in all courts.

(d) All books, records, and files maintained by any administrator of any fund established by the agency, including but not limited to audit data and all active and inactive claim files, shall at all times be the sole property of the agency and shall be surrendered immediately to the agency upon demand.



§ 20-2-2003. Board of trustees

Each intergovernmental contract establishing an intergovernmental risk management agency shall provide for a board of trustees which shall govern the agency. Such board shall be authorized to administer the agency in accordance with the provisions of the intergovernmental contract establishing the agency and shall be authorized to adopt such bylaws, rules, and regulations as may be necessary or desirable in administering such agency.



§ 20-2-2004. Agency is not an insurer

An interlocal risk management agency created pursuant to this article is not an insurance company or an insurer under Title 33, and the development and administration by such agency of one or more group self-insurance funds shall not constitute doing business as an insurer.



§ 20-2-2005. Certificate of authority

(a) No interlocal risk management agency shall establish a group self-insurance fund or funds until such agency has been issued a certificate of authority by the Commissioner as provided in this Code section and under such rules and regulations as the Commissioner may promulgate to assure compliance with this article.

(b) The Commissioner shall not be authorized to issue any certificate of authority pursuant to this Code section prior to April 30, 1987. Any application for a certificate of authority pursuant to this Code section which is filed prior to March 1, 1987, shall be updated by the applicant in order to comply with any statute, rule, or regulation which may be promulgated or enacted prior to the issuance of the certificate of authority.

(c) When applying for a certificate of authority, an interlocal risk management agency shall file with the Commissioner an application setting forth:

(1) The name of the agency;

(2) The location of the agency's principal office;

(3) The names and addresses of the members of the agency;

(4) The names and addresses of the members of each fund;

(5) The name and address of a Georgia resident designated and appointed as each fund's proposed registered agent for service of process in this state;

(6) The names and addresses of the members of the board of trustees of the agency;

(7) A copy of the bylaws of the agency;

(8) A copy of the intergovernmental contract establishing the agency;

(9) A copy of the agreement or agreements establishing each fund;

(10) A copy of any agreements between the agency, any fund of the agency, and any administrator of a fund;

(11) A statement of the financial condition of the agency and each fund of the agency listing all of their assets and liabilities as of the end of the last preceding month prior to the date of the application on such a form as may be prescribed by the Commissioner;

(12) A copy of each contract, endorsement, and application form proposed to be issued or used in connection with each fund. Such contracts, endorsements, applications, or revisions thereto shall be filed with and approved by the Commissioner prior to their use; and

(13) A copy of the rates, rating systems, and rates proposed to be used in connection with each fund. Such rates, rating systems, rules, and any revision thereto shall be filed with and approved by the Commissioner prior to their use.

(d) A fund authorized by this article may be established by an agency only if the agency has enrolled members which:

(1) For each motor vehicle liability and general liability fund shall generate an annual gross premium of not less than $300,000.00;

(2) For each property damage fund shall generate an annual gross premium of not less than $200,000.00;

(3) For each fund which includes motor vehicle liability or general liability with property damage shall generate an annual gross premium of not less than $500,000.00; or

(4) For each fund which includes motor vehicle liability, general liability, and property damage shall generate an annual gross premium of not less than $800,000.00.



§ 20-2-2006. Issuance, renewal, or revocation of certificate

(a) The Commissioner shall examine the application made under Code Section 20-2-2005 to determine whether the agency and any established fund will be able to comply with this article and applicable rules and regulations. If the Commissioner finds that the agency and any established fund are capable of complying with such requirements, he shall issue a certificate of authority to the agency.

(b) If the Commissioner refuses to issue a certificate of authority, he shall issue an order setting forth the reasons for refusal and forward it to the agency. A copy of the order shall be sent to each member of the fund.

(c) Except as otherwise provided in subsection (b) of Code Section 20-2-2005, the Commissioner shall approve or disapprove the application for a certificate of authority within 60 days of receipt by him of the application and all of the supporting information requested.

(d) The Commissioner may refuse to issue or renew or may suspend or revoke the certificate of authority of any agency, in accordance with Code Section 20-2-2012, for failure of the agency to comply with any provision of this article or with any of the rules, regulations, or orders of the Commissioner issued pursuant to this article.

(e) The certificate shall be renewed annually in accordance with rules and regulations promulgated by the Commissioner.



§ 20-2-2007. Minimum surplus required

Each fund formed pursuant to this article shall possess and thereafter maintain minimum surplus in an amount such as the Commissioner may reasonably establish or subsequently require for the protection of the members. The Commissioner may authorize a fund to maintain a deposit consisting of securities eligible for deposit by domestic insurance companies in accordance with Chapter 12 of Title 33 or, for a period not to exceed 60 months, to post a surety bond in lieu of maintaining the minimum surplus required by this Code section.



§ 20-2-2008. Investments

The investable assets of a fund may be invested in securities or other investments permitted by the laws of this state for the investment of assets constituting the legal reserves of property and casualty insurance companies or in such other securities or investments as the Commissioner may permit such insurers to invest their funds under Title 33. Such investments shall be subject to the same terms, conditions, and limitations which apply to property and casualty insurance companies under Title 33.



§ 20-2-2009. Joint and several liability of fund members

Each board of education shall be jointly and severally liable for all legal obligations of a fund which arise out of an event which occurred while such board was a member of such fund; provided, however, that a fund shall not assume a risk greater than an amount to be determined by the Commissioner; and provided, further, that this legal obligation may be enforced by an assessment against such member as provided in the bylaws of the agency.



§ 20-2-2010. Administrator

(a) If an agency contracts with an administrator, the agency and the administrator must enter into a written agreement which shall be subject to review and approval by the Commissioner in accordance with this Code section and which shall contain at least the following:

(1) A contractual provision obligating the administrator to obtain and maintain such bonds, deposits, or insurance coverage as may be required to be maintained by this article; and

(2) A requirement that errors and omissions coverage or other appropriate liability insurance in an amount which is not less than that specified by the rules and regulations of the Commissioner be maintained at all times by the administrator.

(b) The terms of any such agreement shall be reasonable and equitable, and the agreement and any amendments thereto shall be filed with the Commissioner at least 30 days prior to their use. Any such agreement and any and all amendments thereto which have not been specifically disapproved by the Commissioner within 30 days after the filing thereof shall be deemed to be approved.

(c) A copy of the agreement and any and all amendments thereto shall be furnished to each agency or fund member upon request.



§ 20-2-2011. Bond, liability insurance, and claim office of administrator

(a) The Commissioner shall require each administrator to have and maintain a fidelity bond in an amount which the Commissioner deems appropriate but which is not less than $100,000.00.

(b) Errors and omissions coverage or other appropriate liability insurance in an amount which is not less than that specified by the rules and regulations of the Commissioner shall be maintained at all times by an administrator of a fund; and a certificate by the insurer or other appropriate evidence of such coverage shall be filed with the Commissioner by the fund.

(c) Each administrator shall maintain an office in this state for the payment, processing, and adjustment of the claims of the fund or funds which it represents.



§ 20-2-2012. Grounds for revocation, suspension, or refusal to issue or renew certificate; hearing; voluntary dissolution of fund

(a) The Commissioner may revoke, suspend, or refuse to issue or renew the certificate of authority of any agency when and if, after investigation, he finds that:

(1) Any certificate of authority issued to the agency was obtained by fraud;

(2) There was any material misrepresentation in the application for the certificate of authority;

(3) The agency, any fund established by the agency, the administrator of a fund, or any marketing representative has otherwise shown itself to be untrustworthy or incompetent;

(4) The agency, any fund established by the agency, the administrator of a fund, or any marketing representative has violated any of the provisions of this article or the rules and regulations of the Commissioner promulgated pursuant to this article;

(5) The agency, any fund established by the agency, or the administrator of a fund has misappropriated, converted, illegally withheld, or refused to pay over upon proper demand any moneys which belong to a member or a person otherwise entitled thereto and which have been entrusted to the agency, fund, or administrator in its fiduciary capacities; or

(6) The agency or any fund established by the agency is found to be in an unsound condition or in such condition as to render its future transaction of business in this state hazardous to its members.

(b) Before the Commissioner shall revoke, suspend, or refuse to issue or renew the certificate of authority of any agency, he shall give the agency an opportunity to be fully heard and to introduce evidence in its behalf. In lieu of revoking, suspending, or refusing to issue or renew the certificate of authority of any agency for any of the causes enumerated in this Code section, after hearing as provided in this Code section, the Commissioner may place the fund and its administrator on probation for a period of time not to exceed one year when, in his judgment, he finds that the public interest and the interests of the fund's members would not be harmed by the continued operation of the fund. At any hearing provided for by this Code section, the Commissioner or his designee shall have authority to administer oaths to witnesses. Any witness testifying falsely after taking an oath commits the offense of perjury.

(c) No fund shall be voluntarily dissolved or otherwise voluntarily cease to function unless:

(1) Written approval is first obtained from the Commissioner; and

(2) The Commissioner determines that all claims and other legal obligations of the fund have been paid or that adequate provisions for such payment have been made.



§ 20-2-2013. Tax exemption

Interlocal risk management agencies and funds established by such agencies shall be exempt from state and local taxes and fees.



§ 20-2-2014. Examination of funds by Commissioner

The Commissioner shall have the authority to require and conduct periodic examinations to verify the solvency of funds in the same manner and under the same conditions as insurers are examined under Chapter 2 of Title 33.



§ 20-2-2015. Fund insufficient to discharge obligations; liquidation

(a) If the assets of a fund are at any time insufficient to enable a fund to discharge its legal liabilities and other obligations and to maintain the reserves and surplus required of it under this article, the agency shall forthwith make up the deficiency or levy an assessment upon the members of the fund for the amount needed to make up the deficiency.

(b) If the agency fails to make up the deficiency or to make the required assessment of the fund members within 30 days after the Commissioner orders it to do so or if the deficiency is not fully made up within 60 days after the date on which any such assessment is made or within such longer period of time as may be specified by the Commissioner, the fund shall be deemed to be insolvent and shall be proceeded against in the same manner as are domestic insurers under Chapter 37 of Title 33; and the Commissioner shall have the same powers and limitations in such proceedings as are provided under Chapter 37 of Title 33, except as otherwise provided for in this article.

(c) If the liquidation of a fund is ordered, an assessment shall be levied upon its members for such an amount as the Commissioner determines to be necessary to discharge all liabilities of the fund, including the reasonable costs of liquidation.



§ 20-2-2016. Rules and regulations

The Commissioner shall have authority to promulgate rules and regulations to effectuate the provisions of this article.



§ 20-2-2017. Remedies of aggrieved parties

Any party which is aggrieved by any act, determination, order, or any other action of the Commissioner taken pursuant to this article may request a hearing before the Commissioner or otherwise proceed in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 20-2-2018. Excess loss funding program; condition for certificate of authority

(a) An interlocal risk management agency shall maintain at all times an excess loss funding program acceptable to the Commissioner. An excess loss funding program may consist of excess insurance, self- funding from unobligated surplus of a fund, any combination of such excess insurance or self-funding, or any other funding program acceptable to the Commissioner.

(b) The excess loss funding program of an agency shall be approved by the Commissioner as a condition to the issuance and maintenance of a certificate of authority of any agency which establishes a fund or funds authorized pursuant to this article. An agency may be permitted to purchase excess insurance:

(1) From insurers authorized to transact business in this state; or

(2) From approved surplus lines carriers.



§ 20-2-2019. Annual audit

Each fund established under this article shall have an annual audit of its books and accounts performed by a certified public accountant. Such audit shall be conducted in accordance with generally accepted accounting principles. A copy of such audit shall be made available to fund members.



§ 20-2-2020. Sovereign immunity not waived

The exercise by a board of education or school system of the authority provided in this article shall not constitute the provision of liability insurance protection under Article I, Section II, Paragraph IX of the Constitution of the State of Georgia. The participation by a board of education or school system as a member of an agency authorized by this chapter shall not constitute the obtaining of liability insurance and no sovereign immunity of a board of education or school system shall be waived on account of such participation.






Article 30 - "Multiracial" Classification

§ 20-2-2040. "Multiracial" defined

As used in this article, the term "multiracial" means having parents of different races.



§ 20-2-2041. "Multiracial" classification required on forms

(a) All written forms, applications, questionnaires, and other written documents or materials produced by or for or used by any public elementary or secondary school in the state which request information on the racial or ethnic identification of a respondent and which contain a list of racial and ethnic classifications from which such respondent must select one shall include among their choices the classification "multiracial."

(b) No such written document or computer software described in subsection (a) of this Code section shall bear the designation "other" as a racial or ethnic classification after July 1, 1994, unless such document was printed and in stock before July 1, 1994.






Article 31 - Charter Schools Act of 1998

§ 20-2-2060. Short title

This article shall be known and may be cited as the "Charter Schools Act of 1998."



§ 20-2-2061. Legislative intent

It is the intent of the General Assembly to increase student achievement through academic and organizational innovation by encouraging local school systems to utilize the flexibility of a performance based contract called a charter.



§ 20-2-2062. Definitions

As used in this article, the term:

(1) "Charter" means a performance based contract between a local board and a charter petitioner, the terms of which are approved by the local board and by the state board in the case of a local charter school, between the state board and a charter petitioner, the terms of which are approved by the state board in the case of a state chartered special school, or between a local board and the state board, the terms of which are approved by the state board in the case of a charter system. By entering into a charter, a charter petitioner and local board shall be deemed to have agreed to be bound to all the provisions of this article as if such terms were set forth in the charter.

(1.1) "Charter attendance zone" means all or any portion of the local school system in which the charter school is located and may include all or any portion of other local school systems if the charter school is jointly authorized pursuant to subsection (c) of Code Section 20-2-2063.

(2) "Charter petitioner" means a local school, local board of education, private individual, private organization, or state or local public entity that submits or initiates a petition for a charter. The term "charter petitioner" does not include home study programs or schools, sectarian schools, religious schools, private for profit schools, private educational institutions not established, operated, or governed by the State of Georgia, or existing private schools. On and after July 1, 2013, a charter for a local charter school, if approved, shall be a three-party agreement between a charter petitioner, a local board of education, and the State Board of Education, and the charter petitioner for such local charter school shall be a party other than the local board of education.

(3) "Charter school" means a public school that is operating under the terms of a charter.

(3.1) "Charter system" means a local school system that is operating under the terms of a charter pursuant to Code Section 20-2-2063.2.

(4) "Conversion charter school" means a charter school that existed as a local school prior to becoming a charter school.

(4.1) "Educationally disadvantaged students" means all or a subset of the following: students who are economically disadvantaged, students with disabilities, limited English proficient students, neglected or delinquent students, and homeless students, as each such subset is defined by the State Board of Education in accordance with federal education guidelines and regulations.

(5) "Faculty and instructional staff members" means all certificated personnel assigned to the school on a full-time basis and all paraprofessionals assigned to the school on a full-time basis. The term "paraprofessional" shall have the same meaning as set out in Code Section 20-2-204.

(5.1) "Governing council" means a school level council of parents, teachers, administrators, and others who are involved in school level governance within a charter system.

(5.2) "High school cluster" means a high school and all of the middle and elementary schools which contain students who matriculate to such high school. The schools in a high school cluster may include charter schools, local schools, or a combination of both.

(6) "Local board" means a county or independent board of education exercising control and management of a local school system pursuant to Article VIII, Section V, Paragraph II of the Constitution.

(7) "Local charter school" means a conversion charter school or start-up charter school that is operating under the terms of a charter between the charter petitioner and the local board.

(8) "Local revenue" means local taxes budgeted for school purposes in excess of the local five mill share, combined with any applicable equalization grant and budgeted revenues from any of the following: investment earnings, unrestricted donations, and the sale of surplus property; but exclusive of revenue from bonds issued for capital projects, revenue to pay debt service on such bonds and local option sales tax for capital projects. Nothing in this paragraph shall be construed to prevent a local board from including a local charter school in projects specified in the ballot language of a local option sales tax or bond referendum.

(9) "Local school" means a public school in Georgia that is under the management and control of a local board.

(10) "Local school system" means the system of public schools established and maintained by a local board within its limits pursuant to Article VIII, Section V, Paragraph I of the Constitution.

(11) "Petition" means a proposal to establish a charter school or a charter system.

(12) "QBE formula earnings" means funds earned for the Quality Basic Education Formula pursuant to Code Section 20-2-161, including the portion of such funds that are calculated as the local five mill share in accordance with Code Section 20-2-164.

(12.1) "School level governance" means decision-making authority in personnel decisions, financial decisions, curriculum and instruction, resource allocation, establishing and monitoring the achievement of school improvement goals, and school operations.

(13) "Special school" means a school whose creation is authorized pursuant to Article VIII, Section V, Paragraph VII of the Constitution.

(14) "Start-up charter school" means a charter school that did not exist as a local school prior to becoming a charter school.

(15) "State board" means the State Board of Education.

(16) "State chartered special school" means a charter school created as a special school that is operating under the terms of a charter between the charter petitioner and the state board.

(17) "System charter school" means a school within a charter system.



§ 20-2-2063. Charter petitions

(a) The State Board of Education shall promulgate rules, regulations, policies, and procedures to govern the contents of a charter petition.

(b) The State Board of Education shall establish rules, regulations, policies, and procedures to provide for the receipt of charter petitions from a group of two or more local schools as a single charter petitioner to convert to conversion charter school status. An existing conversion charter school may join as part of a group charter petition, and if such group charter petition is approved, the new charter shall supersede the conversion charter school's previous charter. A group charter petition may be comprised of all the schools in a high school cluster as such term is defined in Code Section 20-2-2062.

(c) The State Board of Education shall establish rules, regulations, policies, and procedures to provide for charter petitions from two or more local school systems to jointly authorize a local charter school.

(d) The State Board of Education shall establish rules, regulations, policies, and procedures to provide for a charter petition from a local school system to establish a charter system. Such rules, regulations, policies, and procedures shall require that a charter petition and the charter contain an explanation of the structure, rights, and responsibilities of the principal, governing council, and local board of education of the system charter school, with an objective of maximizing school level governance and the involvement of parents, teachers, and community members in such governance.



§ 20-2-2063.1. Charter Advisory Committee established; members; duties

(a) The state board shall establish a Charter Advisory Committee to review charter petitions for compliance with established standards of the state board, to make recommendations to the state board on charter policy, and to provide recommendations to the state board regarding charter petitions. The committee shall be composed of nine members as follows:

(1) Three members appointed by the chairperson of the state board;

(2) Three members appointed by the Lieutenant Governor; and

(3) Three members appointed by the Speaker of the House of Representatives.

All members shall serve at the pleasure of their respective appointing officials. The committee shall elect a chairperson from among its membership.

(b) The committee shall conduct itself in accordance with any rules and guidelines established by the state board with regard to timeframes, procedures, and protocol.

(c) The committee shall be authorized to request clarifying information from a charter petitioner and to receive input from interested parties on a charter petition.

(d) The committee shall:

(1) Make recommendations to the state board of approval or denial on each charter petition and shall specify the reasons for such recommendations;

(2) Periodically make recommendations to the state board regarding charter policy; and

(3) Make recommendations to the state board on the disbursement of planning grants for charter systems, if funds are made available.

(e) The committee shall be authorized to enter into contracts, subject to available funding, with one or more consultants to assist the committee in its duties and if directed to do so by the committee, to do the following:

(1) Assist charter petitioners in the drafting of their petitions;

(2) Assist charter petitioners in the design and implementation of innovative education programs and school level governance based on research, model programs, or other credible information;

(3) Monitor and assist charter schools and charter systems; and

(4) Perform any other functions related to the support of the committee.

(f) The committee shall work in cooperation with the Office of Charter School Compliance, as established pursuant to Code Section 20-2-2069.

(g) The members of the committee shall receive no compensation for their services but shall be reimbursed for actual and necessary expenses incurred by them in carrying out their duties.

(h) The committee shall be assigned to the Department of Education for administrative purposes only, as prescribed in Code Section 50-4-3.



§ 20-2-2063.2. Charter systems

(a) The state board shall be authorized to enter into a charter with a local board to establish a local school system as a charter system.

(b) A local board seeking to create a charter system must submit a petition to the state board. Prior to submitting such petition, the local board shall:

(1) Adopt a resolution approving the proposed charter system petition;

(2) Conduct at least two public hearings and provide notice of the hearings in the same manner as other legal notices of the local board; and

(3) Send a notice to each principal within the local school system of the hearings with instructions that each school shall distribute the notice to faculty and instructional staff members and to the parent or guardian of each student enrolled in the school.

The local board may revise its proposed charter system petition, upon resolution, as a result of testimony at the public hearings or for other purposes.

(c) Prior to approval or denial of a charter petition for a charter system, the state board shall receive and give all due consideration to the recommendation and input from the Charter Advisory Committee established in Code Section 20-2-2063.1. The state board shall approve the charter if the state board finds, after receiving input from the Charter Advisory Committee, that the petition complies with the rules, regulations, policies, and procedures promulgated pursuant to Code Section 20-2-2063 and the provisions of this title, is in the public interest, and promotes school level governance.

(d) All schools within an approved charter system shall be system charter schools except as otherwise provided in subsections (f) and (g) of this Code section.

(e) (1) Subject to appropriations by the General Assembly or other available funding, the state board, after receiving input and recommendations from the Charter Advisory Committee, shall disburse planning grants to local school systems which desire to become charter systems. Such grants will be disbursed in accordance with any applicable guidelines, policies, and requirements established by the state board.

(2) Subject to specific appropriations by the General Assembly for this purpose, the state board shall disburse implementation grants in the amount of $125,000.00 or such other amount as determined by the state board to each charter system. The state board shall be authorized to approve up to five petitions for charter systems during fiscal year 2008, and may approve up to a maximum number of petitions in following years as may be established pursuant to board rules and as subject to availability of funding for implementation grants.

(f) A system charter school shall not be precluded from petitioning to become a conversion charter school, in accordance with Code Section 20-2-2064, not subject to the terms of the system charter. In the event a system charter school becomes a conversion charter school, the system charter shall be amended to reflect that such school is no longer bound by the system charter.

(g) An existing conversion or start-up charter school within a local school system which is petitioning to become a charter system shall have the option of continuing under its own existing charter, not subject to the terms of the system charter, or of terminating its existing charter, upon agreement by the local board and state board, and becoming subject to the system charter as a charter system school.



§ 20-2-2064. Approval or denial of petition

(a) A charter petitioner seeking to create a conversion charter school must submit a petition to the local board of the local school system in which the proposed charter school will be located. The local board must by a majority vote approve or deny a petition no later than 90 days after its submission unless the petitioner requests an extension; provided, however, that a denial of a petition by a local board shall not preclude the submission to the local board of a revised petition that addresses deficiencies cited in the denial; and provided, further, that the local board shall not act upon a petition for a conversion charter school, including, but not limited to, a conversion charter for a high school cluster, until such petition:

(1) (A) Has been freely agreed to, by secret ballot, by a majority of the faculty and instructional staff members of the petitioning local school at a public meeting called with two weeks' advance notice for the purpose of deciding whether to submit the petition to the local board for its approval; and

(B) Has been freely agreed to, by secret ballot, by a majority of the parents or guardians of students enrolled in the petitioning local school present at a public meeting called with two weeks' advance notice for the purpose of deciding whether to submit the petition to the local board for its approval; or

(2) If for a high school cluster, has been approved by a majority of the school councils in the high school cluster and has been freely agreed to, by secret ballot, by at least 60 percent of the combined vote of the faculty and instructional staff members of the high school cluster and the parents or guardians of students who reside in the attendance zone of such high school cluster present at a public meeting called with two weeks' advance notice for the purpose of deciding whether to submit the petition to the local board for its approval. Each school council within the high school cluster shall appoint two representatives to a committee that shall conduct the vote.

This subsection shall not apply to a system charter school petitioning to be a conversion charter school.

(b) A charter petitioner seeking to create a start-up charter school must submit a petition to the local board of the local school system in which the proposed charter school will be located. The local board must by a majority vote approve or deny a petition no later than 90 days after its submission unless the petitioner requests an extension. A denial of a petition by a local board shall not preclude the submission to the local board of a revised petition that addresses deficiencies cited in the denial.

(c) A system charter school's school council or governing council, as applicable, may petition to become a conversion charter school. The petition shall be submitted to the local board of the charter system in which the school is located. The local board must by a majority vote approve or deny a petition no later than 90 days after its submission unless the petitioner requests an extension; provided, however, that a denial of a petition by a local board shall not preclude the submission to the local board of a revised petition that addresses deficiencies cited in the denial.

(d) A local board shall approve a petition that complies with the rules, regulations, policies, and procedures promulgated in accordance with Code Section 20-2-2063 and the provisions of this title and is in the public interest. If a local board denies a petition, it must within 60 days specifically state the reasons for the denial, list all deficiencies with respect to Code Section 20-2-2063, and provide a written statement of the denial to the charter petitioner and the state board.

(e) The state board or the Charter Advisory Committee, if directed by the state board to do so, may mediate between the local board and a charter petitioner whose petition was denied to assist in resolving issues which led to denial of the petition by the local board.



§ 20-2-2064.1. Review of charter by state board; charters for state chartered special schools

(a) Prior to approval or denial of a charter petition under this Code section, the state board shall receive and give all due consideration to the recommendation and input from the Charter Advisory Committee established in Code Section 20-2-2063.1.

(b) The state board shall approve the charter of a charter petitioner if the petition has been approved by the local board of the local school system in which the proposed charter school will be located and the state board finds, after receiving input from the Charter Advisory Committee, that the petition complies with the rules, regulations, policies, and procedures promulgated in accordance with Code Section 20-2-2063 and the provisions of this title and is in the public interest. If the state board denies a petition, it must within 60 days specifically state the reasons for the denial, list all deficiencies with regard to Code Section 20-2-2063, and provide a written statement of the denial to the charter petitioner and to the local board.

(c) No application for a state chartered special school may be made to the state board by a petitioner for a conversion charter school that has been denied by a local board. Upon denial of a petition for a start-up charter school by a local board and upon application to the state board by the petitioner, the state board shall approve the charter of a start-up charter petitioner for a state chartered special school if the state board finds, after receiving input from the Charter Advisory Committee, that such petition meets the requirements set forth in Code Section 20-2-2063 and the provisions of this title, and is in the public interest.



§ 20-2-2065. Waiver of provisions of this title; requirements for operating; control and management

(a) Except as provided in this article or in a charter, a charter school, or for charter systems, each school within the system, shall not be subject to the provisions of this title or any state or local rule, regulation, policy, or procedure relating to schools within an applicable school system regardless of whether such rule, regulation, policy, or procedure is established by the local board, the state board, or the Department of Education; provided, however, that the state board may establish rules, regulations, policies, or procedures consistent with this article relating to charter schools. A waiver granted pursuant to this Code section for a charter system shall apply to each system charter school within the system. In exchange for such a waiver, the charter school agrees to meet or exceed the performance based goals included in the charter and approved by the local board or, for the charter system, the system agrees to meet or exceed the system-wide performance based goals included in the charter and approved by the state board, including but not limited to raising student achievement. For a charter system, the charter shall delineate the performance based goals that the system and each school will be expected to meet as well as the criteria by which a system charter may be revoked in addition to those contained in Code Section 20-2-2068.

(b) In determining whether to approve a charter petition or renew an existing charter, the local board and state board shall ensure that a charter school, or for charter systems, each school within the system, shall be:

(1) A public, nonsectarian, nonreligious, nonprofit school that is not home based, provided that a charter school's nonprofit status shall not prevent the school from contracting for the services of a for profit entity and that nothing in this Code section shall preclude the use of computer and Internet based instruction for students in a virtual or remote setting;

(2) Subject to the control and management of the local board of the local school system in which the charter school is located, as provided in the charter and in a manner consistent with the Constitution, if a local charter school;

(3) Subject to the supervision of the state board, as provided in the charter and in a manner consistent with the Constitution, if a state chartered special school;

(4) Organized and operated as a nonprofit corporation under the laws of this state; provided, however, that this paragraph shall not apply to any charter petitioner that is a local school, local school system, or state or local public entity;

(5) Subject to all federal, state, and local rules, regulations, court orders, and statutes relating to civil rights; insurance; the protection of the physical health and safety of school students, employees, and visitors; conflicting interest transactions; and the prevention of unlawful conduct; provided, however, that if:

(A) A facility used for a charter school is owned or operated by any state agency or entity, and such facility or equipment purchased or used by the facility meets the safety standards of the state agency or entity that owns or operates such facility; or

(B) A facility used for a charter school is owned by a local educational agency and operated utilizing standards of a state agency or entity, and such facility or equipment purchased or used by the facility meets the safety standards of the state agency or entity with respect to structural soundness and sufficient maintenance,

the facility or equipment or both shall be deemed to meet the safety requirements of this paragraph; provided, further, that in no event shall the state agency or entity or local educational agency owner or operator of a charter school with such facility or equipment be disqualified from eligibility for state grants or for federal grants awarded pursuant to state regulations due to such facility or equipment;

(6) Subject to all laws relating to unlawful conduct in or near a public school;

(7) Subject to an annual financial audit conducted by the state auditor or, if specified in the charter, by an independent certified public accountant licensed in this state; provided, however, that a separate audit shall not be required for a charter school if the charter school is included in the local school system audit conducted by the state auditor pursuant to Code Section 50-6-6;

(8) Subject to the provisions of Part 3 of Article 2 of Chapter 14 of this title, and such provisions shall apply with respect to charter schools whose charters are granted or renewed on or after July 1, 2000;

(9) Subject to all reporting requirements of Code Section 20-2-160, subsection (e) of Code Section 20-2-161, Code Section 20-2-320, and Code Section 20-2-740;

(10) Subject to the requirement that it shall not charge tuition or fees to its students except as may be authorized for local boards by Code Section 20-2-133;

(11) Subject to the provisions of Code Section 20-2-1050 requiring a brief period of quiet reflection;

(12) Subject to the provisions of Code Section 20-2-210 relating to annual performance evaluations;

(13) Subject to the provisions of Code Section 20-2-211.1 relating to fingerprint and criminal background checks; and

(14) Subject to the provisions of subsection (c) of Code Section 20-2-327 relating to individual graduation plans.



§ 20-2-2066. Admission, enrollment, and withdrawal of students

(a) A local charter school shall enroll students in the following manner:

(1) (A) A start-up charter school shall enroll any student who resides in the attendance zone specified in the charter and who submits a timely application as specified in the charter unless the number of applications exceeds the capacity of a program, class, grade level, or building. Except for educationally disadvantaged students who may be provided an increased chance of admission through a weighted lottery if permitted by the school's charter, all such applicants shall have an equal chance of being admitted through a random selection process unless otherwise prohibited by law; provided, however, that a start-up charter school may give enrollment preference to applicants in any one or more of the following categories in the order of priority specified in the charter:

(i) A sibling of a student enrolled in the start-up charter school;

(ii) A sibling of a student enrolled in another local school designated in the charter;

(iii) A student whose parent or guardian is a member of the governing board of the start-up charter school or is a full-time teacher, professional, or other employee at the start-up charter school;

(iv) Students matriculating from a local school designated in the charter; and

(v) Children who matriculate from a pre-kindergarten program which is associated with the school, including, but not limited to, programs which share common facilities or campuses with the school or programs which have established a partnership or cooperative efforts with the school.

(B) A conversion charter school shall enroll any student who resides in the attendance zone specified in the charter and who submits a timely application as specified in the charter. If the number of applying students who reside in the attendance zone does not exceed the capacity as specified in the charter, additional students shall be enrolled based on a random selection process, except for educationally disadvantaged students who may be provided an increased chance of admission through a weighted lottery if permitted by the school's charter; provided, however, that a conversion charter school may give enrollment preference to applicants in any one or more of the following categories in the order of priority specified in the charter:

(i) A sibling of a student enrolled in the conversion charter school or in any school in the high school cluster;

(ii) A student whose parent or guardian is a member of the governing board of the conversion charter school or is a full-time teacher, professional, or other employee at the conversion charter school;

(iii) Students who were enrolled in the local school prior to its becoming a conversion charter school;

(iv) Students who reside in the attendance zone specified in the charter; and

(v) Children who matriculate from a pre-kindergarten program which is associated with the school, including, but not limited to, programs which share common facilities or campuses with the school or programs which have established a partnership or cooperative efforts with the school; and

(2) A student who resides outside the school system in which the local charter school is located may not enroll in that local charter school except pursuant to a contractual agreement between the local boards of the school system in which the student resides and the school system in which the local charter school is located. Unless otherwise provided in such contractual agreement, a local charter school may give enrollment preference to a sibling of a nonresident student currently enrolled in the local charter school.

(b) A state chartered special school shall enroll any student who resides in the attendance zone specified in the charter and who submits a timely application as specified in the charter unless the number of applications exceeds the capacity of a program, class, grade level, or building. The period of time during which an application for enrollment may be submitted shall be specified in the charter. Except for educationally disadvantaged students who may be provided an increased chance of admission through a weighted lottery if permitted by the school's charter, all such applicants shall have an equal chance of being admitted through a random selection process unless otherwise prohibited by law; provided, however, that a state chartered special school may give enrollment preference to applicants in any one or more of the following categories in the order of priority specified in the charter:

(1) A sibling of a student enrolled in the state chartered special school;

(2) A sibling of a student enrolled in another local school designated in the charter;

(3) A student whose parent or guardian is a member of the governing board of the state chartered special school or is a full-time teacher, professional, or other employee at the state chartered special school;

(4) Students matriculating from a local school designated in the charter; and

(5) Children who matriculate from a pre-kindergarten program which is associated with the state chartered special school, including, but not limited to, programs which share common facilities or campuses with the school or programs which have established a partnership or cooperative efforts with the school.

(b.1) A charter system shall enroll students in its system charter schools per the terms of the charter and in accordance with state board rules.

(c) A charter school shall not discriminate on any basis that would be illegal if used by a school system.

(d) A student may withdraw without penalty from a charter school at any time and enroll in a local school in the school system in which such student resides as may be provided for by the policies of the local board. A student who is suspended or expelled from a charter school as a result of a disciplinary action taken by a charter school shall be entitled to enroll in a local school within the local school system in which the student resides, if, under the disciplinary policy of the local school system, such student would not have been subject to suspension or expulsion for the conduct which gave rise to the suspension or expulsion. In such instances, the local board shall not be required to independently verify the nature or occurrence of the applicable conduct or any evidence relating thereto.



§ 20-2-2067. Reprisals by local boards or school system employees prohibited

A local board of education or a school system employee who has control over personnel actions shall not take unlawful reprisal against another employee of the school system because such other employee is directly or indirectly involved with a petition to establish a charter school. A local board of education or a school system employee shall not take unlawful reprisal against an educational program of any school or school system because a petition to establish a charter school proposes the conversion of such educational program to a charter school. As used in this Code section, the term "unlawful reprisal" means an action taken by a local board of education or a school system employee as a direct result of a lawful petition to establish a charter school which action is adverse to another employee and which is not lawfully taken in response to any action or behavior of such employee or is adverse to an educational program of the school or the school system and:

(1) With respect to such other employee, results in one or more of the following:

(A) Disciplinary or corrective action;

(B) Transfer or reassignment, whether temporary or permanent;

(C) Suspension, demotion, or dismissal;

(D) An unfavorable performance evaluation;

(E) A reduction in pay, benefits, or awards;

(F) Elimination of the employee's position without a reduction in force by reason of lack of moneys or work; or

(G) Other significant changes in duties or responsibilities that are inconsistent with the employee's salary or employment classification; or

(2) With respect to an educational program, results in one or more of the following:

(A) Suspension or termination of the educational program;

(B) Transfer or reassignment of the educational program to a less favorable department;

(C) Relocation of the educational program to a less favorable site within the school or school system; or

(D) Significant reduction or termination of funding for the educational program, unless necessitated by unfunded mandates from federal or state decisions which result in a significant reduction in funds available to the local board of education and which result in a proportionate loss of funding for all schools in the system.



§ 20-2-2067.1. Amendment of terms of charter for charter school; initial term of charter; annual report

(a) The terms of a charter for a local charter school may be amended during the term of the charter upon the approval of the local board, the state board, and the charter school. The terms of a charter for a state chartered special school may be amended during the term of the charter upon the approval of the state board and the charter school. The terms of a charter for a charter system may be amended during the term of the charter upon approval of the state board and the local board.

(b) The initial term of a charter, except for a charter system, shall be for a minimum of five years, unless the petitioner shall request a shorter period of time, and shall not exceed ten years. The local board and the state board, in accordance with Code Section 20-2-2064.1, may renew a local charter, upon the request of the charter school, for the period of time specified in the request, not to exceed ten years. The state board may renew a state chartered special school, upon the request of the school, for the period of time specified in the request, not to exceed ten years. The initial term of a charter for a charter system shall not exceed five years. The state board may renew the charter of a charter system, upon the request of the local board, for the period of time specified in the request, not to exceed ten years.

(c) Each start-up and conversion charter school and each charter system shall submit an annual report outlining the previous year's progress to the authorizing local board or state board, as appropriate; to parents and guardians of students enrolled in the school, or, for a charter system, to parents and guardians of students enrolled in school within the local school system; and to the Department of Education no later than November 1 of each year. The report submitted by a charter system shall include, but not limited to, data on all of its system charter schools. The report shall contain, but is not limited to:

(1) An indication of progress toward the goals as included in the charter;

(2) Academic data for the previous year, including state academic accountability data, such as standardized test scores;

(3) Unaudited financial statements for the fiscal year ending on June 30, provided that audited statements will be forwarded to the local board and state board upon completion;

(4) Updated contact information for the school and the administrator, and for charter systems, each system charter school and its respective administrator;

(5) Proof of current nonprofit status, if applicable;

(6) Any other supplemental information that the charter school or charter system chooses to include or that the state board requests that demonstrates that school or system's success; and

(7) For charter systems:

(A) A description of:

(i) The actual authority exercised by governing councils with regard to each of the components of school level governance listed in paragraph (12.1) of Code Section 20-2-2062;

(ii) Training received by governing councils and school administrators; and

(iii) Steps, if any, the charter system plans to take to increase school level governance in the future;

(B) An itemization of initiatives being supported with the additional funding received by the charter system pursuant to Code Section 20-2-165.1 and how those funds have promoted school level governance or improved student achievement;

(C) A comparison of actual performance versus the performance based goals for the charter system set forth in the charter pursuant to Code Section 20-2-2065;

(D) The name and contact information of an employee of the charter system that can facilitate communications between the Office of Charter School Compliance and the chairpersons of the governing councils in the charter system; and

(E) An on-site external evaluation of the charter system at least once every five years, as determined by the state board.



§ 20-2-2068. (For effective date, see note) Termination of a charter

(a) The state board may terminate a charter under the following circumstances:

(1) (A) If a majority of the parents or guardians of students enrolled at the charter school vote by a majority vote to request the termination of its charter at a public meeting called with two weeks' advance notice and for the purpose of deciding whether to request the state board to declare the charter null and void; or

(B) If a majority of the faculty and instructional staff employed at the charter school vote by a majority vote to request the termination of its charter at a public meeting called with two weeks' advance notice and for the purpose of deciding whether to request the state board to declare the charter null and void.

This paragraph shall not apply to system charter schools;

(2) If, after providing reasonable notice to the charter school or charter system, as applicable, and an opportunity for a hearing, the state board finds through its own audit or through other means:

(A) A failure to comply with any recommendation or direction of the state board with respect to Code Section 20-14-41;

(B) A failure to adhere to any material term of the charter, including but not limited to the performance goals set forth in the charter;

(C) For a charter system, a failure to promote school level governance as required by the charter;

(D) A failure to meet generally accepted standards of fiscal management;

(E) A violation of applicable federal, state, or local laws or court orders;

(F) The existence of competent substantial evidence that the continued operation of the charter school or charter system would be contrary to the best interests of the students or the community; or

(G) A failure to comply with any provision of Code Section 20-2-2065; or

(3) Upon the written request of a local board for termination of a charter for a local charter school located within its school system if, prior to making such request, the local board provided reasonable notice to the charter school and an opportunity for a hearing, and determined the existence of any of the grounds described in paragraph (2) of this Code section.

(b) For a system charter school, if the school council or governing council, as applicable, at such school within the charter system requests that:

(1) The system charter be terminated; or

(2) The system charter be amended with respect to such system charter school,

the state board, after providing reasonable notice to the charter system and the system charter school, shall conduct a hearing. Based on the findings of the hearing, the state board may enter into negotiations with the charter system to amend the charter to address the concerns of the requesting system charter school. If negotiations fail and the state board finds good cause, the state board shall be authorized to terminate the system charter or to amend the system charter with respect to the requesting system charter school; provided, however, that the local board shall be authorized to terminate the system charter if it is unwilling to accept the amendments to such charter by the state board. The term "good cause" includes but is not limited to a local board's failure to comply with its obligations and duties under the system charter, state board rules, or other applicable law, or other good cause as determined in the sole discretion of the state board.



§ 20-2-2068.1. Charter school funding

(a) A local charter school shall be included in the allotment of QBE formula earnings, applicable QBE grants, applicable non-QBE state grants, and applicable federal grants to the local school system in which the local charter school is located under Article 6 of this chapter. The local board and the state board shall treat a conversion charter school no less favorably than other local schools located within the applicable local school system unless otherwise provided by law. The local board and the state board shall treat a start-up charter school no less favorably than other local schools within the applicable local system with respect to the provision of funds for instruction, school administration, transportation, food services, and, where feasible, building programs.

(b) QBE formula earnings, applicable QBE grants, applicable non-QBE state grants, and applicable federal grants earned by a local charter school shall be distributed to the local charter school by the local board; provided, however, that state equalization grant earnings shall be distributed as provided in subsection (c) of this Code section. QBE formula earnings shall include the salary portion of direct instructional costs, the adjustment for training and experience, the nonsalary portion of direct instructional costs, and earnings for psychologists and school social workers, school administration, facility maintenance and operation, media centers, additional days of instruction in accordance with Code Section 20-2-184.1, and staff development. The local charter school shall report enrolled students in a manner consistent with Code Section 20-2-160.

(c) In addition to the earnings set out in subsection (b) of this Code section, local revenue shall be allocated to a local charter school on the same basis as for any local school in the local school system. In the case of a start-up charter school, local revenue earnings shall be calculated as follows:

(1) Determine the total amount of state and local five mill share funds earned by students enrolled in the local start-up charter school as calculated by the Quality Basic Education Formula pursuant to Part 4 of Article 6 of this chapter including any funds for psychologists and school social workers but excluding 5 percent of system-wide funds for central administration and excluding any categorical grants not applicable to the charter school;

(2) Determine the total amount of state and local five mill share funds earned by all students in the public schools of the local school system, including any charter schools that receive local revenue, as calculated by the Quality Basic Education Formula but excluding categorical grants and other non-QBE formula grants;

(3) Divide the amount obtained in paragraph (1) of this subsection by the amount obtained in paragraph (2) of this subsection; and

(4) Multiply the quotient obtained in paragraph (3) of this subsection by the school system's local revenue.

The product obtained in paragraph (4) of this subsection shall be the amount of local funds to be distributed to the local start-up charter school by the local board; provided, however, that nothing in this subsection shall preclude a charter petitioner and a local board of education from specifying in the charter a greater amount of local funds to be provided by the local board to the local start-up charter school if agreed upon by all parties to the charter. Local funds so earned shall be distributed to the local start-up charter school by the local board. Where feasible and where services are provided, funds for construction projects shall also be distributed to the local start-up charter school as earned. In all other fiscal matters, including applicable federal allotments, the local board shall treat the local start-up charter school no less favorably than other local schools located within the applicable school system and shall calculate and distribute the funding for the start-up charter school on the basis of its actual or projected enrollment in the current school year according to an enrollment counting procedure or projection method stipulated in the terms of the charter.

(c.1) The adjustments in each program for training and experience used in calculating the start-up charter school's QBE formula earnings shall be calculated in the same manner as for any local school within the local school system; provided, however, that the adjustments in each program for training and experience used in calculating the start-up charter school's QBE formula earnings shall not be less than one-half of the comparable percentages for the local school system in which the charter school is located.

(c.2) For newly approved local charter schools, including charter renewals, the local board of education may retain an amount of the charter school's per pupil share of state and local funding not to exceed 3 percent of the total funds earned by the charter school to reimburse the local school system for administrative services actually provided to the charter school.

(d) (1) Effective July 1, 2012, except as otherwise provided in paragraph (2) of this subsection, the department shall pay to each state chartered special school through appropriation of state funds an amount equal to the sum of:

(A) (i) QBE formula earnings and QBE grants earned by the state chartered special school based on the school's enrollment, school profile, and student characteristics. For purposes of this subparagraph, the term "QBE formula earnings" means funds earned for the Quality Basic Education Formula pursuant to Code Section 20-2-161, including the portion of such funds that are calculated in accordance with Code Section 20-2-164. QBE formula earnings shall include the salary portion of direct instructional costs, the adjustment for training and experience, the nonsalary portion of direct instructional costs, and earnings for psychologists and school social workers, school administration, facility maintenance and operation, media centers, additional days of instruction in accordance with Code Section 20-2-184.1, and staff development, as determined by the department; and

(ii) A proportional share of earned state categorical grants, non-QBE state grants, transportation grants, school nutrition grants, and all other state grants, except state equalization grants, as determined by the department;

(B) The average amount of the total revenues less federal revenues less state revenues other than equalization grants per full-time equivalent for the lowest five school systems ranked by assessed valuation per weighted full-time equivalent count, as determined by the department; and

(C) The state-wide average total capital revenue per full-time equivalent, as determined by the department.

(2) In the event that a state chartered special school offers virtual instruction:

(A) The amount of funds received pursuant to subparagraph (B) of paragraph (1) of this subsection shall be equal to two-thirds of such calculated amount; provided, however, that this two-thirds amount may be increased by any amount up to the originally calculated amount in the discretion of the department if relevant factors warrant such increase; and

(B) The department may reduce the amount of funds received pursuant to subparagraph (C) of paragraph (1) of this subsection in proportion to the amount of virtual instruction provided and based on factors that affect the cost of providing instruction.

(3) For purposes of this subsection, the terms:

(A) "Assessed valuation" is defined as 40 percent of the equalized adjusted property tax digest reduced by the amount calculated pursuant to subsection (g) of Code Section 20-2-164.

(B) "Assessed valuation per weighted full-time equivalent count" is defined as the assessed valuation for the most recent year available divided by the weighted full-time equivalent count for the year of the digest.

(4) The department may withhold up to 3 percent of the amount determined pursuant to paragraphs (1) and (2) of this subsection for each state chartered special school for use in administering the duties required pursuant to this article with respect to state chartered special schools; provided, however, that any amount withheld pursuant to this subsection shall be spent solely on expenses incurred by the department in performing the duties required by this article with respect to state chartered special schools.

(5) No deduction shall be made to any state funding which a local school system is otherwise authorized to receive pursuant to this chapter as a direct result or consequence of the enrollment in a state chartered special school of a specific student or students who reside in the geographical area of the local school system.

(6) Funding for state chartered special schools pursuant to this subsection shall be subject to appropriations by the General Assembly and such schools shall be treated consistently with all other public schools in this state, pursuant to the respective statutory funding formulas and grants.

(7) The local board shall not be responsible for the fiscal management, accounting, or oversight of the state chartered special school. The state chartered special school shall report enrolled students in a manner consistent with Code Section 20-2-160. Any data required to be reported by the state chartered special school shall be submitted directly by the school to the appropriate state agency. Where feasible, the state board shall treat a state chartered special school no less favorably than other public schools within the state with respect to the provision of funds for transportation and building programs.

(e) The state board may require a local referendum of the qualified voters in the local school system in which the state chartered special school will be located. Such referendum shall be held at the next regularly scheduled general election or as may otherwise be authorized at an earlier date by the local board or boards of education affected. Such referendum shall be held for the purpose of deciding whether the local board of education shall provide funds from school tax levies to support such state chartered special school or incur bonded indebtedness to support such state chartered special school or both. The ballot question shall be approved by the state board.

(f) The local board shall treat a state chartered special school for which the use of funds from local bonded indebtedness and local school tax levies has been approved by qualified voters in the system in accordance with subsection (e) of this Code section no less favorably than other public schools located within the applicable school system.

(g) The local board shall not distribute funds from local bond indebtedness and local school tax levies to a state chartered special school unless such use has been approved by qualified voters in accordance with subsection (e) of this Code section.

(h) For system charter schools, funds including federal, state, and local revenue shall be distributed to each such school by the charter system in a manner and in such amounts as are provided in the terms of the charter with an objective of maximizing spending at the school level.



§ 20-2-2068.2. Facilities fund for charter schools; purposes for which funds may be used; upkeep of charter school property; availability of unused facilities

(a) From moneys specifically appropriated for such purpose, the state board shall create a facilities fund for local charter schools, state chartered special schools, and state charter schools as defined in Code Section 20-2-2081 for the purpose of establishing a per pupil, need based facilities aid program.

(b) A charter school or state charter school may receive moneys from the facilities fund if the charter school or state charter school has received final approval from the State Charter Schools Commission or from the state board for operation during that fiscal year.

(c) A charter school's or state charter school's governing body may use moneys from the facilities fund for the following purposes:

(1) Purchase of real property;

(2) Construction of school facilities, including initial and additional equipment and furnishings;

(3) Purchase, lease-purchase, or lease of permanent or relocatable school facilities;

(4) Purchase of vehicles to transport students to and from the charter school or state charter school; and

(5) Renovation, repair, and maintenance of school facilities that the school owns or is purchasing through a lease-purchase or long-term lease of three years or longer.

(d) The Department of Education shall specify procedures for submitting and approving requests for funding under this Code section and for documenting expenditures.

(e) Local boards are required to renovate, repair, and maintain the school facilities of charter schools in the district to the same extent as other public schools in the district if the local board owns the charter school facility, unless otherwise agreed upon by the petitioner and the local board in the charter.

(f) (1) Prior to releasing moneys from the facilities fund, the Department of Education shall ensure that the governing board of the local charter school and the local board shall enter into a written agreement that includes a provision for the reversion of any unencumbered funds and all equipment and property purchased with public education funds to the ownership of the local board in the event the local charter school terminates operations.

(2) Prior to releasing moneys from the facilities fund, the Department of Education shall ensure that the governing board of the state chartered special school and the state board shall enter into a written agreement that includes a provision for the reversion of any unencumbered funds and all equipment and property purchased with public education funds to the ownership of the state board in the event the state chartered special school terminates operations.

(3) Prior to releasing moneys from the facilities fund, the Department of Education shall ensure that the governing board of the state charter school and the State Charter Schools Commission shall enter into a written agreement that includes a provision for the reversion of any unencumbered funds and all equipment and property purchased with public education funds to the ownership of the State Charter Schools Commission in the event the state charter school terminates operations.

(g) The reversion of property in accordance with subsection (f) of this Code section is subject to the complete satisfaction of all lawful liens or encumbrances.

(h) Each local board of education shall make its unused facilities available to local charter schools. The terms of the use of such a facility by the charter school shall be subject to negotiation between the board and the local charter school and shall be memorialized as a separate agreement. A local charter school that is allowed to use such a facility under such an agreement shall not sell or dispose of any interest in such property without the written permission of the local board. A local charter school may not be charged a rental or leasing fee for the existing facility or for property normally used by the public school which became the local charter school. A local charter school that receives property from a local board may not sell or dispose of such property without the written permission of the local board.

(i) No municipality, county, or other local political subdivision of this state may require the nonprofit corporation that holds the charter for a charter school that has passed the Department of Education facility inspection and holds a valid certificate of occupancy to obtain any other licensure to operate the school, including, but not limited to, a business license, professional license, or occupational tax certificate; provided, however, that any for profit vendor of the charter school shall be subject to any applicable local requirements relating to doing business in this state. Charter schools shall be subject to all applicable zoning, planning, and building permitting requirements when constructing or renovating a facility.



§ 20-2-2069. Office of Charter School Compliance

There is established within the Department of Education an Office of Charter School Compliance, the responsibilities of which shall be to:

(1) Prepare charter school and charter system guidelines to be approved by the state board;

(2) Distribute charter school and charter system petition information to inquiring parties;

(3) Process all charter school and charter system petitions and coordinate with the Charter Advisory Committee established pursuant to Code Section 20-2-2063.1 to facilitate its review and recommendations to the state board;

(4) Administer any state or federal charter school implementation grant program;

(5) Contract with an independent party to evaluate the performance of charter schools and charter systems, as such performance relates to fulfilling the terms of their charters; and

(6) Compile information necessary to produce the annual report required by Code Section 20-2-2070.



§ 20-2-2070. Annual report to General Assembly

The state board shall report to the General Assembly no later than December 31 of each year on the status of the charter school program.



§ 20-2-2071. Validity of charters in effect on July 1, 1998

Any charter which was granted pursuant to Code Section 20-2-255 and is in effect on July 1, 1998, shall continue to be valid until such charter expires according to its terms.



§ 20-2-2072. Training for governing board members

The members of the governing board of the nonprofit organization of each charter school shall participate in initial training for boards of newly approved charter schools and annual training thereafter, conducted or approved by the state board. The state board shall provide for or approve such initial and annual training. For charter schools that are college and career academies, as defined in subsection (b) of Code Section 20-4-37, the state board shall provide or approve such training in conjunction with the Technical College System of Georgia. The training shall include, but not be limited to, best practices on school governance, the constitutional and statutory requirements relating to public records and meetings, and the requirements of applicable statutes and rules and regulations. The training shall also include two to three hours annually regarding sound fiscal management and monitoring the implementation of the budget in accordance with state laws and regulations which includes the following elements:

(1) Board developed policies to ensure sound fiscal management, including but not limited to: balanced budget requirements, spending level authorizations and permissions, deficit spending restrictions, establishment of special funds, and reserve maintenance requirements;

(2) Holding the principal, or its equivalent, accountable for the implementation of the budget in a manner consistent with the school's strategic plan;

(3) Establishing through policy, the level of spending beyond the budget for which the school leader must seek board approval;

(4) Monitoring the school's audits, monthly financial reports, and additional financial reports needed to make informed decisions and to ensure execution of the budget in a manner consistent with the strategic plan and strategic goals of the school;

(5) Reviewing and addressing annually audited financial records and audit findings, with a goal of proactively preventing audit exceptions;

(6) Addressing fiscal matters in a manner consistent with state law, sound business practice, and ethical principles regarding conflicts of interest; and

(7) Operating in a manner such that the board's financial decisions and actions do not provide unfair financial or other opportunistic advantages to any member of the governance board, their family members, associates, or individual constituents.



§ 20-2-2073. Charter schools financial management certification program

The State Board of Education shall establish a charter schools financial management certification program for charter school leaders and personnel who are responsible for the school's budget, accounting, payroll processing, purchasing, and ensuring the school's financial policies are in line with state and federal laws and best practices.



§ 20-2-2074. Simultaneous service of certain officers prohibited

The principal, or its equivalent, for a charter school shall not serve simultaneously as the chief financial officer, or its equivalent, for the charter school.






Article 31A - State Charter Schools

§ 20-2-2080. Legislative findings and intent

(a) The General Assembly finds that:

(1) State charter schools can serve as a complement to the educational opportunities provided by local boards of education in the state's system of public education; and

(2) State charter schools do not supplant public schools operated by local boards of education but provide options to enhance public educational opportunities.

(b) It is the intent of the General Assembly that there be established a state-level commission under the authority of the State Board of Education whose primary focus is the development and support of state charter schools in order to better meet the growing and diverse needs of students in this state and to further ensure that state charter schools of the highest academic quality are approved and supported throughout the state in an efficient manner.



§ 20-2-2081. Definitions

As used in this article, the term:

(1) "Attendance zone" means all or a portion of a local school system, one or more local school systems or portions thereof, or all local school systems in this state.

(2) "Commission" means the State Charter Schools Commission established pursuant to Code Section 20-2-2082.

(3) "Department" means the state Department of Education.

(4) "Governing board" means the governing board of the nonprofit organization which is the charter petitioner for a state charter school and which is the same as the governing board of the state charter school which is involved in school-level governance of the state charter school.

(5) "State charter school" means a school authorized by the commission pursuant to this article whose creation is authorized as a special school pursuant to Article VIII, Section V, Paragraph VII of the Constitution. A state charter school shall be a public school.

The definitions set forth in Code Section 20-2-2062 shall be applicable to this article.



§ 20-2-2082. State Charter Schools Commission; members; operations

(a) The State Charter Schools Commission is established as a state-level authorizing entity working in collaboration with the Department of Education under the authority of the State Board of Education. Start-up funds necessary to establish and operate the commission may be received by the State Board of Education in addition to such other funds as may be appropriated by the General Assembly. The department shall assist in securing federal and other institutional grant funds to establish the commission.

(b) The commission shall be appointed by the State Board of Education and shall be composed of a total of seven members and made up of three appointees recommended by the Governor, two appointees recommended by the President of the Senate, and two appointees recommended by the Speaker of the House of Representatives. The Governor, the President of the Senate, and the Speaker of the House of Representatives shall each recommend a list of no fewer than two nominees for each appointment to the commission. The appointments shall be made as soon as feasible but no later than the first regular meeting of the State Board of Education in February, 2013. Each member shall serve a term of two years; provided, however, that, for the purpose of providing staggered terms, of the initial appointments, three members shall be appointed to one-year terms and four members shall be appointed to two-year terms as determined by the State Board of Education. Thereafter, each appointee shall serve a two-year term unless the State Board of Education, after review and upon recommendation by the initial recommending authority, extends the appointment. If a vacancy occurs on the commission, it shall be filled by the State Board of Education from a recommendation by the appropriate authority according to the procedure set forth in this subsection. The members of the commission shall annually vote to appoint a chairperson and a vice chairperson from among its membership. Each member of the commission shall hold a bachelor's degree or higher, and the commission should include a group of diverse individuals representative of Georgia's school population, to the extent possible, with respect to race, sex, and geography who have experience in finance, administration, law, and education.

(c) The commission is encouraged to convene its first meeting no later than March 1, 2013, and thereafter shall meet at least bimonthly at the call of the chairperson or upon the request of four members of the commission. Four members of the commission shall constitute a quorum.

(d) The commission shall determine the manner in which it reviews state charter school petitions and may, in its discretion, use existing department personnel to conduct such review.

(e) The members of the commission shall not be compensated for their services on the commission but may be reimbursed for per diem and travel expenses in the same manner as provided for in Code Section 45-7-21.

(f) No commission member shall solicit or accept any gift, favor, loan, contribution, service, promise of future employment, or other thing of value based upon an understanding that the gift, favor, loan, contribution, service, promise, or other thing of value was given or offered for the purpose of influencing that commission member in the discharge of his or her duties as a commission member.



§ 20-2-2083. Powers and duties of commission

(a) The commission shall have the power to:

(1) Approve or deny petitions for state charter schools and renew, nonrenew, or terminate state charter school petitions in accordance with rules and regulations established pursuant to this article. At its discretion, the commission may preliminarily approve a petition for a state charter school before the petitioner has secured space, equipment, or personnel, if the petitioner indicates such preliminary approval is necessary for it to raise working capital. The State Board of Education shall review and may overrule the approval or renewal of a state charter school by the commission within 60 days of such decision by the commission upon a majority vote of the members of the state board; and

(2) Conduct facility and curriculum reviews of state charter schools.

(b) The commission shall have the following duties:

(1) Review petitions for state charter schools and assist in the establishment of state charter schools throughout this state. The commission shall ensure that all charters for state charter schools are consistent with state education goals;

(2) Develop, promote, and disseminate best practices for state charter schools in order to ensure that high-quality schools are developed and encouraged. At a minimum, the best practices shall encourage the development and replication of academically and financially proven state charter school programs;

(3) Develop, promote, and require high standards of accountability for state charter schools. The commission shall ensure that each state charter school participates in the state's education accountability system. If a state charter school falls short of performance measures included in the approved charter, the commission shall report such shortcomings to the Department of Education;

(4) Monitor and annually review and evaluate the academic and financial performance, including revenues and expenditures, of state charter schools and hold the schools accountable for their performance pursuant to the charter and to the provisions of this article. The commission shall also review the citizenship and immigration status of each individual that works at a state charter school and aggregate the information by school on an annual basis. The commission's duties to monitor the state charter school shall not constitute the basis for a private cause of action;

(5) Direct state charter schools and persons seeking to establish state charter schools to sources of private funding and support;

(6) Actively seek, with the assistance of the department, supplemental revenue from federal grant funds, institutional grant funds, and philanthropic organizations. The commission may receive and expend gifts, grants, and donations of any kind from any public or private entity to carry out the purposes of this article;

(7) Review and recommend to the General Assembly any necessary revisions to statutory requirements regarding standards and accountability for state charter schools;

(8) Act as liaison for state charter schools in cooperating with local boards of education that may choose to allow state charter schools to utilize excess space within school facilities;

(9) Encourage collaboration with municipalities, counties, consolidated governments, universities or colleges of the board of regents, technical institutions of the Technical College System of Georgia, and regional educational service agencies;

(10) Meet the needs of state charter schools and local school systems by uniformly administering high-quality state charter schools, thereby removing administrative burdens from the local school systems;

(11) Assist state charter schools in negotiating and contracting with local boards of education that choose to provide certain administrative or transportation services to the state charter schools on a contractual basis;

(12) Provide for or approve initial training for boards of newly approved state charter schools and annual training thereafter, as determined by the commission, for members of state charter school governing boards. For charter schools that are college and career academies, as defined in subsection (b) of Code Section 20-4-37, the commission shall provide or approve such training in conjunction with the Technical College System of Georgia. The training shall include, but not be limited to, best practices on school governance, the constitutional and statutory requirements relating to public records and meetings, and the requirements of applicable statutes and rules and regulations. The training shall also include two to three hours annually regarding sound fiscal management and monitoring the implementation of the budget in accordance with state laws and regulations which includes the following elements:

(A) Board developed policies to ensure sound fiscal management, including but not limited to: balanced budget requirements, spending level authorizations and permissions, deficit spending restrictions, establishment of special funds, and reserve maintenance requirements;

(B) Holding the principal, or its equivalent, accountable for the implementation of the budget in a manner consistent with the school's strategic plan;

(C) Establishing through policy, the level of spending beyond the budget for which the school leader must seek board approval;

(D) Monitoring the school's audits, monthly financial reports, and additional financial reports needed to make informed decisions and to ensure execution of the budget in a manner consistent with the strategic plan and strategic goals of the school;

(E) Reviewing and addressing annually audited financial records and audit findings, with a goal of proactively preventing audit exceptions;

(F) Addressing fiscal matters in a manner consistent with state law, sound business practice, and ethical principles regarding conflicts of interest; and

(G) Operating in a manner such that the board's financial decisions and actions do not provide unfair financial or other opportunistic advantages to any member of the governance board, their family members, associates, or individual constituents; and

(13) Establish a charter schools financial management certification program for state charter school leaders and personnel who are responsible for the school's budget, accounting, payroll processing, purchasing, and ensuring the school's financial policies are in line with state and federal laws and best practices.

(c) (1) The commission shall establish rules and regulations requiring each state charter school to provide adequate notice of its enrollment procedures, including any provision for the use of a random selection process where all applicants have an equal chance of being admitted in the event that the number of applications to enroll in the school exceeds the capacity of the program, grade, or school.

(2) The commission shall provide adequate notice to local boards of education and to the public regarding meetings to be held by the commission. Such notice shall include the charter petitions to be discussed and acted upon. Such notice shall be provided in accordance with Chapter 14 of Title 50, relating to open and public meetings.



§ 20-2-2084. Petition for charter schools; requirements of school; governing board membership; annual training; simultaneous service prohibited

(a) Petitions submitted to the commission shall be subject to rules and regulations established pursuant to this article.

(b) The commission shall be authorized to approve a petition for a state charter school that meets the following requirements:

(1) Has a state-wide attendance zone; or

(2) (A) Has a defined attendance zone; and

(B) Demonstrates that it has special characteristics, such as a special population, a special curriculum, or some other feature or features which enhance educational opportunities, which may include the demonstration of a need to enroll students across multiple communities or an alternative delivery system; provided, however, that the petitioner shall demonstrate a reasonable justification for any proposed special curriculum that has a narrow or limited focus.

(c) (1) For petitions for state charter schools with a state-wide attendance zone, the petitioner shall submit such petition to the commission and concurrently to the local board of education in which the school is proposed to be located for information purposes; provided, however, that this shall not apply to a proposed state charter school which will solely provide virtual instruction.

(2) For petitions for state charter schools with a defined attendance zone, the petitioner shall concurrently submit such petition to the commission, to the local board of education in which the school is proposed to be located, and to each local school system from which the proposed school plans to enroll students. The commission shall not act on a petition unless the local board of education in which the school is proposed to be located denies the petition; provided, however, that such local board shall approve or deny the petition no later than 90 days after its submission, as required pursuant to subsection (b) of Code Section 20-2-2064, unless the petitioner requested an extension. Failure to approve or deny such petition by such local board, in violation of Code Section 20-2-2064, shall be deemed a denial for purposes of this paragraph. A local board that has denied a petition for a state charter school shall be permitted to present to the commission in writing or in person the reasons for denial and the deficiencies in such petition resulting in such denial.

(3) The commission may take into consideration any support or opposition by the local board of education or local boards of education on the start-up charter school petition when it votes to approve or deny a corresponding state charter school petition.

(d) A state charter school shall:

(1) Seek highly qualified, properly trained teachers and other qualified personnel for such schools; provided, however, that such schools shall give preference to hiring an individual who is a citizen or national of the United States over another individual who is not a citizen or national of the United States if the two individuals are equally qualified, unless a teacher is a foreign exchange teacher; provided, however, that prior to hiring an individual other than a citizen or national of the United States or a protected individual as defined in 8 U.S.C. Section 1324b, the school shall receive approval by the commission and demonstrate that qualified teachers and other personnel were sought but not available in such area which warrants hiring an individual other than a citizen or national of the United States or a protected individual as defined in 8 U.S.C. Section 1324b, unless a teacher is a foreign exchange teacher; provided, further, that the commission and the state charter school shall not construe this paragraph in a manner in violation of 8 U.S.C. Section 1324b or other provisions of law; and

(2) Give preference in contracting and purchasing of services and materials to businesses incorporated under the laws of this state or qualified to do business within this state and having a regularly maintained and established place of business within this state, so long as such businesses are otherwise similarly situated and qualified as compared to a business from out of state.

(e) (1) The members of the governing board for the state charter school shall meet the following qualifications:

(A) Must be a United States citizen;

(B) Must be a resident of Georgia; and

(C) Must not be an employee of the state charter school.

(2) No member of the governing board of the state charter school shall:

(A) Act in his or her official capacity in any matter where he or she, his or her immediate family member, or a business organization in which he or she has an interest has a material financial interest that would reasonably be expected to impair his or her objectivity or independence of judgment;

(B) Solicit or accept or knowingly allow his or her immediate family member or a business organization in which he or she has an interest to solicit or accept any gift, favor, loan, political contribution, service, promise of future employment, or other thing of value based upon an understanding that the gift, favor, loan, contribution, service, promise, or other thing of value was given or offered for the purpose of influencing that board member in the discharge of his or her duties as a board member;

(C) Use, or knowingly allow to be used, his or her position or any information not generally available to the members of the public which he or she receives or acquires in the course of and by reason of his or her position for the purpose of securing financial gain for himself or herself, his or her immediate family member, or any business organization with which he or she is associated; or

(D) Be an officer or serve on the board of directors of any organization that sells goods or services to that state charter school.

As used in this paragraph, the term "immediate family member" means a spouse, child, sibling, or parent or the spouse of a child, sibling, or parent.

(f) The members of the governing board of each state charter school shall participate in initial training for boards of newly approved state charter schools and annual training thereafter conducted or approved by the commission pursuant to paragraph (12) of subsection (b) of Code Section 20-2-2083.

(f.1) The principal, or its equivalent, for a state charter school shall not serve simultaneously as the chief financial officer, or its equivalent, for the state charter school.

(g) An individual that works at a state charter school or an individual that has administrative oversight at a state charter school shall not serve on the board of directors of an organization that sells goods or services to such state charter school.



§ 20-2-2084.1. Education of incarcerated children and youth

A state charter school shall be authorized, upon the approval of the commission, to enter into a contract with the Department of Juvenile Justice or the Department of Corrections to operate a school and deliver education services to school age children or youth incarcerated within any facility of the Department of Corrections or incarcerated within or committed to the Department of Juvenile Justice. Any children or youth receiving education services through a state charter school in such manner shall be considered students enrolled in and attending the state charter school for purposes of funding pursuant to Code Section 20-2-2089.



§ 20-2-2085. Petitions by existing charter schools

A petition may be submitted pursuant to this Code section by an existing charter school approved by a local board of education or the State Board of Education provided that the obligations of its charter with the local board of education or State Board of Education will expire prior to entering into a new charter with the commission. Upon the existing charter school's request, a local board of education or the State Board of Education in the case of a state chartered special school may agree to rescind or waive the obligations of a current charter to allow a petition to be submitted by an existing charter school pursuant to this Code section. An existing charter school that is established as a state charter school pursuant to this Code section shall be allowed to continue the use of all facilities, equipment, and other assets it used prior to the expiration or rescission of its charter with a local board of education; provided, however, that the local board shall be authorized to charge or continue to charge a reasonable fee for use of the facilities.



§ 20-2-2086. Information to parents

The commission shall provide maximum access to information regarding state charter schools to all parents in this state. It shall maintain information systems, including, but not limited to, a user-friendly Internet website, that will provide information and data necessary for parents to make informed decisions. At a minimum, the commission shall provide parents with information on its accountability standards, links to state charter schools throughout this state, and public education programs concerning state charter schools.



§ 20-2-2087. Annual report of chairperson

Each year, the chairperson of the commission shall appear before the State Board of Education and submit a report regarding the academic performance and fiscal responsibility of all state charter schools approved under this article.



§ 20-2-2088. Debts of non-renewed or terminated charter schools

If a charter for a state charter school is not renewed or is terminated, the state charter school shall be responsible for all debts of such school. Neither the state, the State Board of Education, or the commission shall be liable for any debts of the school in the event the charter is not renewed or is terminated. The local school system may not assume the debt from any contract for services made between the governing body of the state charter school and a third party, except for a debt for which the local school system has agreed upon in writing to assume responsibility.



§ 20-2-2089. Funding for state charter schools

(a) (1) The earnings for a student in a state charter school shall be equal to the earnings for any other student with similar student characteristics in a state charter school, regardless of the local school system in which the student resides or the school system in which the state charter school is located, and, except as otherwise provided in paragraph (2) of this subsection, the department shall pay to each state charter school through appropriation of state funds an amount equal to the sum of:

(A) (i) QBE formula earnings and QBE grants earned by the state charter school based on the school's enrollment, school profile, and student characteristics. For purposes of this subparagraph, the term "QBE formula earnings" means funds earned for the Quality Basic Education Formula pursuant to Code Section 20-2-161, including the portion of such funds that are calculated in accordance with Code Section 20-2-164. QBE formula earnings shall include the salary portion of direct instructional costs, the adjustment for training and experience, the nonsalary portion of direct instructional costs, and earnings for psychologists and school social workers, school administration, facility maintenance and operation, media centers, additional days of instruction in accordance with Code Section 20-2-184.1, and staff development, as determined by the department.

(ii) A proportional share of earned state categorical grants, non-QBE state grants, transportation grants, school nutrition grants, and all other state grants, except state equalization grants, as determined by the department;

(B) The average amount of the total revenues less federal revenues less state revenues other than equalization grants per full-time equivalent for the lowest five school systems ranked by assessed valuation per weighted full-time equivalent count, as determined by the department; and

(C) The state-wide average total capital revenue per full-time equivalent, as determined by the department.

(2) In the event that a state charter school offers virtual instruction:

(A) The amount of funds received pursuant to subparagraph (B) of paragraph (1) of this subsection shall be equal to two-thirds of such calculated amount; provided, however, that this two-thirds amount may be increased by any amount up to the originally calculated amount in the discretion of the commission if relevant factors warrant such increase; and

(B) The commission may reduce the amount of funds received pursuant to subparagraph (C) of paragraph (1) of this subsection in proportion to the amount of virtual instruction provided and based on factors that affect the cost of providing instruction.

(3) For purposes of this subsection, the terms:

(A) "Assessed valuation" is defined as 40 percent of the equalized adjusted property tax digest reduced by the amount calculated pursuant to subsection (g) of Code Section 20-2-164.

(B) "Assessed valuation per weighted full-time equivalent count" is defined as the assessed valuation for the most recent year available divided by the weighted full-time equivalent count for the year of the digest.

(b) The department may withhold up to 3 percent of the amount determined pursuant to subsection (a) of this Code section for each state charter school for use in administering the duties required pursuant to Code Section 20-2-2083; provided, however, that any amount withheld pursuant to this subsection shall be spent solely on expenses incurred by the commission in performing the duties required by this article.

(c) No deduction shall be made to any state funding which a local school system is otherwise authorized to receive pursuant to this chapter as a direct result or consequence of the enrollment in a state charter school of a specific student or students who reside in the geographical area of the local school system.

(d) For purposes of funding students enrolled in a state charter school in the first year of such school's operation or for the first year that an existing state charter school offers a new grade level and prior to the initial student count, the commission shall calculate and the department shall distribute the funding for the state charter school on the basis of its projected enrollment according to an enrollment counting procedure or projection method stipulated in the terms of the charter. No later than July 1 of each year, the commission shall notify the department and the Office of Planning and Budget of the funding estimates calculated pursuant to this subsection for any new state charter schools and for any new grade levels offered by existing state charter schools. After the initial student count during the first year of such state charter school's operation or newly offered grade level and in all years of operation thereafter, each state charter school's student enrollment shall be based on the actual enrollment in the current school year according to the most recent student count. Nothing in this Code section shall be construed to require the department to conduct more than two student counts per year.

(e) Funding for state charter schools pursuant to this Code section shall be subject to appropriations by the General Assembly and such schools shall be treated consistently with all other public schools in this state, pursuant to the respective statutory funding formulas and grants.



§ 20-2-2090. Collaborative efforts on matters related to authorization of state charter schools; administration

The commission shall work in collaboration with the department on all matters related to authorizing state charter schools and shall be assigned to the department for administrative purposes only, as prescribed in Code Section 50-4-3. For administrative purposes, including data reporting, student enrollment counting procedures, student achievement reporting, funding allocations, and related purposes as defined by the State Board of Education, each state charter school, including any students receiving education services through a state charter school pursuant to Code Section 20-2-2084.1, shall, consistent with department rules and regulations, be treated as a single local education agency.



§ 20-2-2091. Rules and regulations for implementation of article

The commission and the State Board of Education, as appropriate, shall adopt rules and regulations necessary to facilitate the implementation of this article. Except as otherwise provided in this article, any rules and regulations adopted by the State Board of Education pursuant to this article, to the extent practicable, shall be established in the same manner and subject to the same requirements as for state chartered special schools under Article 31 of this chapter.



§ 20-2-2092. Authority to incorporate nonprofit corporation as public foundation; requirements; annual report

(a) The commission shall have the power and authority to incorporate a nonprofit corporation that could qualify as a public foundation under Section 501(c)(3) of the Internal Revenue Code to aid the commission in carrying out any of its powers and accomplishing any of its purposes. A nonprofit corporation created pursuant to this subsection shall be created pursuant to Chapter 3 of Title 14, the "Georgia Nonprofit Corporation Code," and the Secretary of State shall be authorized to accept such filing.

(b) A nonprofit corporation created pursuant to this Code section shall be subject to the following provisions:

(1) In accordance with the Constitution of Georgia, no governmental functions or regulatory powers shall be conducted by such nonprofit corporation;

(2) Upon dissolution of such nonprofit corporation incorporated by the commission, any assets shall revert to the commission or to any successor to the commission or, failing such succession, to the State of Georgia;

(3) As used in this paragraph, the term "direct employee costs" means salary, benefits, and travel expenses. To avoid the appearance of undue influence on regulatory functions by donors, no donations to such nonprofit corporation from private sources shall be used for direct employee costs of the commission;

(4) Such nonprofit corporation shall be subject to all laws relating to open meetings and the inspection of public records;

(5) The commission shall not be liable for the action or omission to act of such nonprofit corporation; provided, however, that such nonprofit corporation shall obtain and maintain errors and omissions liability coverage insurance in an amount not less than $1 million; and

(6) No debts, bonds, notes, or other obligations incurred by such nonprofit corporation shall constitute an indebtedness or obligation of the State of Georgia nor shall any act of such nonprofit corporation constitute or result in the creation of an indebtedness of the state; provided, however, that such nonprofit corporation shall not have the power to incur long-term or short-term indebtedness in connection with its authority under this Code section but may incur short-term credit obligations. No holder or holders of such bonds, notes, or other obligations shall ever have the right to compel any exercise of the taxing power of the state nor to enforce the payment thereof against the state.

(c) Pursuant to this Code section, the commission may establish a nonprofit corporation to be designated as the State Charter Schools Foundation for the sole purpose of actively seeking supplemental revenue and in-kind goods, services, and property to promote state charter schools and any other purpose of the commission. Funds received by the foundation may be awarded through a competitive grant process administered by the commission.

(d) A nonprofit corporation created pursuant to this Code section shall make public and provide an annual report showing the identity of all donors and the amount each person or entity donated as well as all expenditures or other disposal of money or property donated. Such report shall be provided to the Governor, the Lieutenant Governor, the Speaker of the House of Representatives, and the chairpersons of the House Committee on Education and the Senate Education and Youth Committee. Such nonprofit corporation shall also provide such persons with a copy of all corporate filings with the federal Internal Revenue Service.






Article 31B - Charter School Capital Finance

§ 20-2-2095. Short title

This article shall be known and may be cited as the "Charter School Capital Finance Act."



§ 20-2-2095.1. Definitions

As used in this article, the term:

(1) "Capital outlay" includes, but is not necessarily limited to, expenditures which result in the acquisition of fixed assets, existing buildings, improvements to sites, construction of buildings, construction of additions to buildings, retrofitting of existing buildings for energy conservation, and initial and additional equipment and furnishings for educational facilities.

(2) "Charter school" means a charter school:

(A) As defined in paragraph (3) of Code Section 20-2-2062; or

(B) Authorized by a state entity pursuant to other statutory authority.

(3) "Qualified charter school contributions" means the donation of funds by a taxpayer to a qualified charter school organization for the purchase of real property and for capital outlay for a charter school. Such donations shall only be deemed qualified for purposes of this article if any real property purchased for a charter school with the proceeds donated pursuant to this article or any charter school constructed or expanded with proceeds donated pursuant to this article shall have title held by the state board or, if approved by the state board, a local board of education or other state or local government entity.

(4) "Qualified charter school organization" means a charitable organization in this state that is exempt from federal income taxation under Section 501(c)(3) of the Internal Revenue Code which is approved by the state board to provide funds for the purchase of real property for capital outlay for charter schools in this state.

(5) "State board" means the State Board of Education.



§ 20-2-2095.2. Grant program for qualified charter school contributions

Subject to appropriations by the General Assembly, the state board shall establish a grant program for qualified charter school contributions. The grant program shall provide one dollar in matching funds up to a maximum amount authorized by the state board for a single charter school project for each dollar donated to a qualified charter school organization for such project; provided, however, that the total amount to a qualified charter school organization for a single charter school project shall not exceed 75 percent of the average per student state portion of capital outlay funding provided pursuant to Code Section 20-2-260 multiplied by the number of students that the charter school project was designed to serve.



§ 20-2-2095.3. Date certain for matching funds

If appropriations are made by the General Assembly specifically for this program, the state board shall establish a date certain on which all matching funds shall be committed by a qualified charter school organization in order to be eligible for the state portion provided pursuant to this article.



§ 20-2-2095.4. Adoption of guidelines and standards for construction of charter schools; reporting

The state board shall adopt policies, guidelines, and standards regarding the construction of charter schools that are constructed in part with contributions made to qualified charter school organizations which, to the extent applicable, shall be consistent with state board policies, guidelines, and standards governing construction of other public schools. The state board shall compile an annual report to the Governor forecasting the amount of requests for matching funds made pursuant to this article. Such report shall be made available to any member of the General Assembly upon request.



§ 20-2-2095.5. Promulgation of rules and regulations

The state board shall be authorized to promulgate any rules and regulations necessary to implement and administer the provisions of this article.






Article 32 - High School Athletics Overview Committee

§ 20-2-2100. Creation of oversight committee to review operations of high school athletic associations

(a) There is created as a joint committee of the General Assembly the High School Athletics Overview Committee to be composed of five members of the House of Representatives appointed by the Speaker of the House, one of whom shall be a member of the minority party; five members of the Senate appointed by the Lieutenant Governor, one of whom shall be a member of the minority party; the chairperson of the House Committee on Education or his or her designee; and the chairperson of the Senate Education and Youth Committee or his or her designee. The members of the committee shall serve two-year terms concurrent with their terms as members of the General Assembly. The Speaker of the House of Representatives and the Lieutenant Governor shall each designate a cochairperson from among the appointees of their respective houses. The cochairpersons shall serve terms of two years concurrent with their terms as members of the General Assembly. Vacancies in an appointed member's position or in the offices of cochairperson of the committee shall be filled for the unexpired term in the same manner as the original appointment. The committee shall periodically inquire into and review the operations of high school athletic associations, as defined in subsection (c) of this Code section.

(b) No high school which receives funding under Article 6 of this chapter shall participate in, sponsor, or provide coaching staff for interscholastic sports events which are conducted under the authority of, conducted under the rules of, or scheduled by any high school athletics association unless such association complies with the provisions of this article.

(c) As used in this Code section, the term "committee" means the High School Athletics Overview Committee, and the term "high school athletic association" means any association of schools or any other similar organization which acts as an organizing, sanctioning, scheduling, or rule-making body for interscholastic athletic events in which public high schools in this state participate.



§ 20-2-2101. Powers and duties

The Department of Education, the Attorney General, and all other agencies of state government, upon request by the committee, shall assist the committee in the discharge of its duties set forth in this article. The committee may employ staff and may secure the services of consultants as appropriate and subject to available funding. Upon authorization by joint resolution of the General Assembly, the committee shall have the power while the General Assembly is in session or during the interim between sessions to request the attendance of witnesses and the production of documents in aid of its duties. In addition, when the General Assembly is not in session, the committee shall have the power to request the attendance of witnesses and the production of documents in aid of its duties, upon application of the cochairpersons of the committee, with the concurrence of the Speaker of the House and the Senate Committee on Assignments.



§ 20-2-2102. Cooperation and reporting by high school athletic associations

All high school athletic associations in this state shall cooperate with the committee, its authorized personnel, the Attorney General, the Department of Education, and other state agencies in order that the charges of the committee may be timely and efficiently discharged. The associations shall submit to the committee such reports and data as the committee shall reasonably require in order that the committee may adequately perform its functions. The Attorney General is authorized to bring appropriate legal actions to enforce any laws specifically or generally relating to the associations. The committee shall, on or before the first day of January of each year, and at such other times as it deems necessary, submit to the General Assembly a report of its findings and recommendations based upon the review of the high school athletic associations, as set forth in this article.



§ 20-2-2103. Evaluation of performance of high school athletic associations

In the discharge of its duties, the committee shall evaluate the performance of high school athletic associations consistent with the following criteria:

(1) Fairness and equity in establishing and implementing its standards; and

(2) The promotion of academic achievement and good sportsmanship.



§ 20-2-2104. Expenditure of funds; compensation of members; funding

(a) The committee is authorized to expend state funds available to the committee for the discharge of its duties. Said funds may be used for the purposes of compensating staff, paying for services of consultants, and paying all other necessary expenses incurred by the committee in performing its duties.

(b) The members of the committee shall receive the same compensation, per diem, expenses, and allowances for their service on the committee as is authorized by law for members of interim legislative study committees.

(c) The funds necessary for the purposes of the committee shall come from the funds appropriated to and available to the legislative branch of government.






Article 33 - Scholarship Program for Special Needs Students

§ 20-2-2110. Short title

This article shall be known and may be cited as the "Georgia Special Needs Scholarship Act."



§ 20-2-2111. Legislative findings; purpose

The General Assembly finds that:

(1) Students with disabilities have special needs that merit educational alternatives which will allow students to learn in an appropriate setting and manner;

(2) Parents are best equipped to make decisions for their children, including the educational setting that will best serve the interests and educational needs of their children;

(3) Children, parents, and families are the primary beneficiaries of the scholarship program authorized in this article and any benefit to private schools, sectarian or otherwise, is purely incidental;

(4) The scholarship program established in this article is for the valid secular purpose of tailoring a student's education to that student's specific needs and enabling families to make genuine and independent private choices to direct their resources to appropriate schools; and

(5) Nothing in this article shall be construed as a basis for granting vouchers or tuition tax credits for any other students, with or without disabilities.



§ 20-2-2112. Definitions

As used in this article, the term:

(1) "Board" means the State Board of Education.

(2) "Department" means the Department of Education.

(3) "Parent" means a biological parent, legal guardian, custodian, or other person with legal authority to act on behalf of a child.

(4) "Participating school" means a private school that has notified the department of its intention to participate in the program, and that complies with the department's requirements.

(5) "Prior school year in attendance" means that the student was enrolled and reported by a public school system or school systems for funding purposes during the preceding October and March full-time equivalent (FTE) program counts in accordance with Code Section 20-2-160.

(6) "Private school" means a nonpublic school, sectarian or nonsectarian, which is accredited or in the process of becoming accredited by one or more of the entities listed in subparagraph (A) of paragraph (6) of Code Section 20-3-519.

(7) "Program" means the scholarship program established pursuant to this article.

(8) "Resident school system" means the public school system in which the student would be enrolled based on his or her residence.

(9) "Scholarship" means a Georgia Special Needs Scholarship awarded pursuant to this article.

(10) "Scholarship student" means a student who receives a scholarship pursuant to this article.



§ 20-2-2113. Annual notification of options available to parents of special needs students

(a) The resident school system shall provide specific written notice of the options available under this article to the parent at the initial Individualized Education Program (IEP) meeting in which a disability of the parent's child is identified. Thereafter, the resident school system shall annually notify prior to the beginning of each school year the parent of a student with a disability by letter, electronic means, or by such other reasonable means in a timely manner of the options available to the parent under this article.

(b) (1) The parent may choose for the student to attend another public school within the resident school system which has available space and which has a program with the services agreed to in the student's existing individualized education program. If the parent chooses this option, then the parent shall be responsible for transportation to such school. The student may attend such public school pursuant to this paragraph until the student completes all grades of the school, graduates, or reaches the age of 21, whichever occurs first, in accordance with federal and state requirements for disabled students;

(2) The parent may choose to enroll the student in and transport the student to a public school outside of the student's resident school system which has available space and which has a program with the services agreed to in the student's existing individualized education program. The public school system may accept the student, and if it does, such system shall report the student for purposes of funding to the department;

(3) The parent may choose for the student to attend one of the state schools for the deaf and blind operated by the State Board of Education, if appropriate for the student's needs. Funding for such students shall be provided in accordance with Code Section 20-2-302; or

(4) The parent may request and receive from the department a scholarship for the student to enroll in and attend a participating private school in accordance with this article.



§ 20-2-2114. Qualifications for scholarship; financial responsibility; state-wide assessments; exception; compliance

(a) A student shall qualify for a scholarship under this article if:

(1) The student's parent currently resides within Georgia and has been a Georgia resident for at least one year; provided, however, that the one-year requirement shall not apply if the student's parent is an active duty military service member stationed in Georgia within the previous year;

(2) The student has one or more of the following disabilities:

(A) Autism;

(B) Deaf/blind;

(C) Deaf/hard of hearing;

(D) Emotional and behavioral disorder;

(E) Intellectual disability;

(F) Orthopedic impairment;

(G) Other health impairment;

(H) Specific learning disability;

(I) Speech-language impairment;

(J) Traumatic brain injury; or

(K) Visual impairment;

(3) The student:

(A) Has spent the prior school year in attendance at a Georgia public school; provided, however, that this requirement shall not apply if the student's parent is an active duty military service member stationed in Georgia within the previous year; and

(B) Has an Individualized Education Program written in accordance with federal and state laws and regulations; provided, however, that the State Board of Education shall be authorized to require a local board of education to expedite the development of an Individualized Education Program and to waive the prior school year requirement contained in subparagraph (A) of this paragraph, in its sole discretion, on a case-by-case basis for specific medical needs of the student upon the request of a parent or guardian in accordance with state board procedures. If an expedited Individualized Education Program is required by the state board pursuant to this subparagraph, the state board may additionally require such expedited process to be completed prior to the beginning of the school year. The State Board of Education shall provide an annual report by December 31 of each year through December 31, 2015, regarding the number of waivers approved pursuant to this paragraph to the General Assembly;

(4) The parent obtains acceptance for admission of the student to a participating school; and

(5) The parent submits an application for a scholarship to the department no later than the deadline established by the department; provided, however, that the department shall provide application deadline opportunities on September 15, December 15, and February 15 of each school year for a student to transfer.

(b) Upon acceptance of the scholarship, the parent assumes full financial responsibility for the education of the scholarship student, including transportation to and from the participating school.

(c) For a student who participates in the program whose parents request that the student take the state-wide assessments pursuant to Code Section 20-2-281, the resident school system shall make available to the student locations and times to take all state-wide assessments. Test scores of private school students participating in the state-wide assessments shall not be applied to the system averages of the resident school system for data reported for federal and state requirements.

(d) Students enrolled in a school operated by the Department of Juvenile Justice or operated by a state charter school on behalf of the Department of Juvenile Justice pursuant to Code Section 20-2-2084.1 are not eligible for the scholarship.

(e) The scholarship shall remain in force until the student returns to his or her assigned school in the resident public school system, graduates from high school, or reaches the age of 21, whichever occurs first. However, at any time, the student's parent may remove the student from the participating school and place the student in another participating school or public school as provided for in Code Section 20-2-2113.

(f) Acceptance of a scholarship shall have the same effect as a parental refusal to consent to services pursuant to the Individuals with Disabilities Education Act, 20 U.S.C.A. Section 1400, et seq.

(g) The creation of the program or the granting of a scholarship pursuant to this article shall not be construed to imply that a public school did not provide a free and appropriate public education for a student or constitute a waiver or admission by the state.

(h) Any scholarship directed to a participating school is so directed wholly as a result of the genuine and independent private choice of the parent.

(i) The parent of each student participating in the scholarship program shall comply fully with the participating school's rules and policies.

(j) Any parent who fails to comply with the provisions of this article and department regulations relating to the scholarship shall forfeit the scholarship.



§ 20-2-2115. Eligibility requirements for schools participating in scholarship program; application of participating school

(a) To be eligible to enroll a scholarship student, a participating school shall:

(1) Have a physical location in Georgia where the scholarship students attend classes and have direct contact with the school's teachers;

(2) Demonstrate fiscal soundness by having been in operation for one school year or by submitting a financial information report for the school that complies with uniform financial accounting standards established by the department and conducted by a certified public accountant. The report must confirm that the school desiring to participate is insured and the owner or owners have sufficient capital or credit to operate the school for the upcoming school year serving the number of students anticipated with expected revenues from tuition and other sources that may be reasonably expected. The report shall be limited in scope to those records that are necessary for the department to make a determination on fiscal soundness and to make payments to schools for scholarships;

(3) Comply with the antidiscrimination provisions of 42 U.S.C. Section 2000d;

(4) Comply with all health and safety laws or codes that apply to private schools;

(5) Comply with all provisions of Code Section 20-2-690 and any other state law applicable to private schools;

(6) Regularly report to the parent and the department on the student's academic progress, including the results of pre-academic assessments and post-academic assessments given to the student, in accordance with department guidelines; and

(7) Employ or contract with teachers who hold a bachelor's degree or higher degree or have at least three years of experience in education or health and annually provide to the parents the relevant credentials of the teachers who will be teaching their students.

(b) A home school operating under the provisions of Code Section 20-2-690 shall not be eligible to enroll scholarship students.

(c) Residential treatment facilities licensed or approved by the state shall not be eligible to enroll scholarship students.

(d) The creation of the program shall not be construed to expand the regulatory authority of the state, its officers, or any public school system to impose any additional regulation of nonpublic schools beyond those reasonably necessary to enforce the requirements of this article.

(e) A participating school intending to enroll scholarship students shall submit an application to the department by June 30 of the school year preceding the school year in which it intends to enroll scholarship students. The notice shall specify the grade levels and services that the school has available for students with disabilities who are participating in the scholarship program. A school intending to enroll scholarship students in the 2007-2008 school year shall submit an application no later than June 30, 2007.

(f) The board shall approve a participating school's application to enroll scholarship students if the school meets the eligibility requirements of this article and complies with board rules established pursuant to Code Section 20-2-2117. The board shall make available to local school systems and the public a list of participating schools.



§ 20-2-2116. Amount of scholarship; method of payments

(a) The maximum scholarship granted a scholarship student pursuant to this article shall be an amount equivalent to the costs of the educational program that would have been provided for the student in the resident school system as calculated under Code Section 20-2-161. This shall not include any federal funds.

(b) The amount of the scholarship shall be the lesser of the amount calculated in subsection (a) of this Code section or the amount of the participating school's tuition and fees, if applicable. The amount of any assessment fee required by the participating school may be paid from the total amount of the scholarship.

(c) Scholarship students shall be counted in the enrollment of their resident school system; provided, however, that this count shall only be for purposes of determining the amount of the scholarship and the scholarship students shall not be included as enrolled for purposes of state or federal accountability requirements, including, but not limited to, the federal Elementary and Secondary Education Act, as amended by the No Child Left Behind Act of 2001 (P.L. 107-110). The funds needed to provide a scholarship shall be subtracted from the allotment payable to the resident school system.

(d) Each local school system shall submit quarterly reports to the department on dates established by the department stating the number of scholarship students in the resident school system. Following each notification, the department shall transfer from the state allotment to each school system the amount calculated under subsection (b) of this Code section to a separate account for the scholarship program for quarterly disbursement to the parents of scholarship students. When a student enters the program, the department must receive all documentation required for the student's participation, including the participating school's and student's fee schedules, at least 30 days before the first quarterly scholarship payment is made for the student. The department may not make any retroactive payments.

(e) Upon proper documentation received by the department, the department shall make quarterly scholarship payments to the parents of scholarship students on or before October 15, December 15, February 15, and May 15 for quarterly periods corresponding, respectively, to August 1 through September 30, October 1 through November 30, December 1 through the last day of February, and March 1 through May 31 during each academic year in which the scholarship is in force. As nearly as practical, such quarterly payments shall be equal; provided, however, that this shall not prevent payments from being adjusted due to budgetary midterm adjustments made pursuant to Code Section 20-2-162. The state auditor shall cite as an audit exception any failure by the department to meet any payment deadlines and shall include such audit exceptions on the website established pursuant to Code Section 50-6-32. The initial payment shall be made upon evidence of admission to the participating school, and subsequent payments shall be made on evidence of continued enrollment and attendance at the participating school.

(f) Payment to the parents must be made by individual warrant made payable to the student's parent and mailed by the department to the participating school of the parent's choice, and the parent shall restrictively endorse the warrant to the participating school for deposit into the account of such school.

(g) A person, on behalf of a participating school, may not accept a power of attorney from a parent to sign a warrant, and a parent of a scholarship student may not give a power of attorney designating a person, on behalf of a participating school, as the parent's attorney in fact.

(h) If the participating school requires partial payment of tuition prior to the start of the academic year to reserve space for students admitted to the school, that partial payment may be paid by the department prior to the first quarterly payment of the year in which the scholarship is awarded, up to a maximum of $1,000.00, and deducted from subsequent scholarship payments. If a student decides not to attend the participating school, the partial reservation payment must be returned to the department by such school. Only one reservation payment per student may be made per year.



§ 20-2-2117. Adoption and promulgation of rules; immunity from liability for scholarship decisions; schools may be barred from program participation for certain actions

(a) The board shall adopt rules to administer the program regarding eligibility and participation of participating schools, including, but not limited to, timelines that will maximize student and public and private school participation, the calculation and distribution of scholarships to eligible students and participating schools, and the application and approval procedures for eligible students and participating schools. The department shall develop and utilize a compliance form for completion by participating schools. The department shall be authorized to require any pertinent information as it deems necessary from participating schools for the purpose of implementing the program. Participating schools shall be required to complete such forms and certify their accuracy.

(b) No liability shall arise on the part of the department or the state or of any local board of education based on the award or use of a scholarship awarded pursuant to this article.

(c) The department may bar a school from participation in the program if the department determines that the school has intentionally and substantially misrepresented information or failed to refund to the state any scholarship overpayments in a timely manner.



§ 20-2-2118. Annual report

The Office of Student Achievement, in conjunction with the department, shall provide the General Assembly not later than December 1 of each year with a report regarding the scholarship program for the previous fiscal year. The report shall include, but not be limited to, numbers and demographics of students participating and numbers of participating schools. Such report shall also be posted on the Office of Student Achievement's website.






Article 34 - Intradistrict Transfers

§ 20-2-2130. Definitions

As used in this article, the term:

(1) "Department" means the Department of Education.

(2) "Parent" means a biological parent, legal guardian, custodian, or other person with legal authority to act on behalf of a child.



§ 20-2-2131. Enrollment of students in school to which not originally assigned; procedure; annual notification; exception

(a) (1) Beginning in school year 2009-2010, the parent of a student enrolled in a public elementary or secondary school in this state may elect to enroll such student in a public school that is located within the school system in which the student resides other than the one to which the student has been assigned by the local board of education if such school has classroom space available after its assigned students have been enrolled. The parent shall assume the responsibility and cost of transportation of the student to and from the school.

(2) No later than July 1, 2009, each local school system shall establish a universal, streamlined process available to all students to implement the transfer requirements of paragraph (1) of this subsection.

(3) A student who transfers to another school pursuant to this subsection may, at his or her election, continue to attend such school until the student completes all grades of the school.

(4) This subsection shall not be construed to affect any student currently attending a school other than the school to which the student has been assigned by the local board of education pursuant to a transfer authorized under the federal No Child Left Behind Act (P.L. 107-110).

(b) The department shall establish a model universal, streamlined process to implement the transfer provisions of this Code section. Each local board of education shall adopt a universal, streamlined transfer process that includes, at a minimum, such state model. Such local process shall include a deadline for submitting transfer requests.

(c) Each local school system shall annually notify prior to each school year the parents of each student by letter, electronic means, or by such other reasonable means in a timely manner of the options available to the parent under this article.

(d) The local school system shall notify parents by July 1 of each year which schools have available space and to which of these schools parents may choose to request a transfer for their children.

(e) This Code section shall not apply to charter schools.

(f) This Code section shall not apply to newly opened schools with available classroom space for a period of four years after the school opens.






Article 35 - Education of Military Dependents






Chapter 2A - Student Scholarship Organizations

§ 20-2A-1. Definitions

As used in this chapter, the term:

(1) "Eligible student" means a student who is a Georgia resident who, immediately prior to receiving a scholarship or tuition grant under Code Section 20-2A-2 and enrolling in a qualified school or program, was enrolled in and attended for at least six weeks a Georgia secondary or primary public school or who is eligible to enroll in a qualified first grade, kindergarten program, or pre-kindergarten program; provided, however, that if a student is deemed an eligible student pursuant to this paragraph, he or she shall continue to qualify as such until he or she graduates, reaches the age of 20, or returns to a public school, whichever occurs first; and provided, further, that the enrollment and six-week public school attendance requirements shall be waived in the case of a student who, based on the school attendance zone of his or her primary residence, is or would be assigned to a public school that the Office of Student Achievement determines to be a low-performing school, who is the subject of officially documented cases of school based physical violence or student related verbal abuse threatening physical harm, or who was enrolled in a home study program meeting the requirements of subsection (c) of Code Section 20-2-690 for at least one year immediately prior to receiving a scholarship or tuition grant under Code Section 20-2A-2.

(2) "Qualified school or program" means a nonpublic pre-kindergarten program, primary school, or secondary school that:

(A) Is accredited or in the process of becoming accredited by one or more entities listed in subparagraph (A) of paragraph (6) of Code Section 20-3-519; and

(B) Is located in this state, adheres to the provisions of the federal Civil Rights Act of 1964, and satisfies the requirements prescribed by law for private schools in this state.

(3) "Student scholarship organization" means a charitable organization in this state that:

(A) Is exempt from federal income taxation under Section 501(c)(3) of the Internal Revenue Code and obligates for scholarships or tuition grants at least 90 percent of its annual revenue received from donations for scholarships or tuition grants to allow students to attend any qualified school of their parents' choice; and

(B) Provides educational scholarships or tuition grants to eligible students without limiting availability to only students of one school.



§ 20-2A-2. Requirements for student scholarship organizations

Each student scholarship organization:

(1) With respect to the first $1.5 million of its annual revenue received from donations for scholarships or tuition grants, must obligate at least 90 percent of such revenue for scholarships or tuition grants; with respect to its annual revenue received from donations for scholarships or tuition grants in excess of $1.5 million and up to and including $10 million, must obligate at least 93 percent of such revenue for scholarships and tuition grants; with respect to its annual revenue received from donations for scholarships or tuition grants in excess of $10 million and up to and including $20 million, must obligate at least 94 percent of such revenue for scholarships and tuition grants; and, with respect to its annual revenue received from donations for scholarships or tuition grants in excess of $20 million, must obligate at least 95 percent of such revenue for scholarships and tuition grants. On or before the end of the calendar year following the calendar year in which a student scholarship organization receives revenues from donations and obligates them for the awarding of scholarships or tuition grants, the student scholarship organization shall designate the obligated revenues for specific student recipients. Once the student scholarship organization designates obligated revenues for specific student recipients, in the case of multiyear scholarships or tuition grants, the student scholarship organization may distribute the entire obligated and designated revenues to a qualified school or program to be held in accordance with Department of Revenue rules for distribution to the specified recipients during the years in which the recipients are projected in writing by the private school to be enrolled at the qualified school or program. In making a multiyear distribution to a qualified school or program, the student scholarship organization shall require that if the designated student becomes ineligible or for any other reason the qualified school or program elects not to continue disbursement of the multiyear scholarship or tuition grant to the designated student for all the projected years, then the qualified school or program shall immediately return the remaining funds to the student scholarship organization. Once the student scholarship organization designates obligated revenues for specific student recipients, in the case of multiyear scholarships or tuition grants for which the student scholarship organization distributes the obligated and designated revenues to a qualified school or program annually rather than the entire amount, if the designated student becomes ineligible or for any other reason the student scholarship organization elects not to continue disbursement for all years, then the student scholarship organization shall designate any remaining previously obligated revenues for a new specific student recipient on or before the end of the following calendar year. The maximum scholarship amount given by the student scholarship organization in any given year shall not exceed the average state and local expenditures per student in fall enrollment in public elementary and secondary education for this state. The Department of Education shall determine and publish such amount annually, no later than January 1;

(1.1) In awarding scholarships or tuition grants, shall consider financial needs of students based on all sources, including the federal adjusted gross income from the federal income tax return most recently filed by the parents or guardians of such students, as adjusted for family size. If the parents or guardians of a student have not filed a federal income tax return in either of the two calendar years immediately preceding the year of application, the student scholarship organization shall consider the financial need of the student based on proof of employment income of the parents or guardians from the 30 consecutive days closest to when the applicant submitted the scholarship application and on any other sources of income, including, but not limited to, unemployment benefits, social security benefits, and child support benefits;

(2) Must maintain separate accounts for scholarship funds and operating funds. Until obligated revenues are designated for specific student recipients, the student scholarship organization shall hold the obligated revenues in a bank or investment account owned by the student scholarship organization and over which it has complete control;

(3) Must have an independent board of directors with at least three members;

(4) May transfer funds to another student scholarship organization;

(5) Must conduct an audit of its accounts by an independent certified public accountant within 120 days after the completion of the student scholarship organization's fiscal year verifying that it has complied with all requirements of this Code section, including but not limited to financial requirements. Each student scholarship organization shall provide a copy of such audit to the Department of Revenue in accordance with Code Section 20-2A-3. Notwithstanding Code Sections 20-2A-7, 48-2-15, 48-7-60, and 48-7-61, if the copy of the audit submitted fails to verify that the student scholarship organization obligated its annual revenue received from donations for scholarships or tuition grants as required under paragraph (1) of this Code section; that obligated revenues were designated for specific student recipients within the time frame required by paragraph (1) of this Code section; and that all obligated and designated revenue distributed to a qualified school or program for the funding of multiyear scholarships or tuition grants complied with all applicable Department of Revenue rules, then the Department of Revenue shall post on its website the details of such failure to verify. Until any such noncompliant student scholarship organization submits an amended audit, which, to the satisfaction of the Department of Revenue, contains the verifications required under this Code section, the Department of Revenue shall not preapprove any contributions to the noncompliant student scholarship organization; and

(6) Must annually submit notice to the Department of Education in accordance with department guidelines of its participation as a student scholarship organization under this chapter.



§ 20-2A-3. Taxation reporting requirements for student scholarship organizations

(a) Each student scholarship organization must report to the Department of Revenue, on a form provided by the Department of Revenue, by January 12 of each tax year the following:

(1) The total number and dollar value of individual contributions and tax credits approved. Individual contributions shall include contributions made by those filing income tax returns as a single individual or head of household and those filing joint returns;

(2) The total number and dollar value of corporate contributions and tax credits approved;

(3) The total number and dollar value of scholarships awarded to eligible students;

(4) The total number of families of scholarship recipients who fall within each quartile of Georgia adjusted gross income as defined and reported annually by the Department of Revenue and the average number of dependents of recipients for each quartile; and

(5) A list of donors, including the dollar value of each donation and the dollar value of each approved tax credit.

Such report shall also include a copy of the audit conducted pursuant to paragraph (5) of Code Section 20-2A-2. The Department of Revenue shall post on its website the information received from each student scholarship organization pursuant to paragraphs (1) through (4) of this subsection.

(b) Except for the information reported pursuant to paragraphs (1) through (4) of subsection (a) of this Code section, all information or reports provided by student scholarship organizations to the Department of Revenue shall be confidential taxpayer information, governed by Code Sections 48-2-15, 48-7-60, and 48-7-61, whether it relates to the donor or the student scholarship organization.



§ 20-2A-4. List of student scholarship organizations to be provided to the General Assembly

The Department of Revenue shall provide a list of all student scholarship organizations receiving contributions from businesses and individuals granted a tax credit under Code Section 48-7-29.16 to the General Assembly by January 30 of each year.



§ 20-2A-5. Parent or guardian endorsement of award required

The parent or guardian to whom a scholarship award is granted must restrictively endorse the scholarship award to the private school for deposit into the account of the private school. The parent or guardian may not designate any entity or individual associated with the participating private school as the parent's attorney in fact to endorse a scholarship award. A participant who fails to comply with this Code section forfeits the scholarship.



§ 20-2A-6. List of student scholarship organizations to be maintained on website

The Department of Education shall maintain on its website a current list of all student scholarship organizations which have provided notice pursuant to paragraph (6) of Code Section 20-2A-2.



§ 20-2A-7. Penalties for failure to comply with requirements of chapter; violations

(a) (1) Any student scholarship organization that fails to comply with any requirements under this chapter shall be given written notice by the Department of Revenue of such failure to comply by certified mail and shall have 90 days from the receipt of such notice to correct all deficiencies.

(2) Upon failure to correct all deficiencies within 90 days, such student scholarship organization shall:

(A) Be immediately removed from the Department of Education list provided for in Code Section 20-2A-6;

(B) Be required to cease all operations as a student scholarship organization and transfer all scholarship account funds to a properly operating student scholarship organization within 30 calendar days of receipt of notice from the Department of Revenue of removal from the approved list; and

(C) Have all applications for preapproval of tax credits under Code Section 48-7-29.16 rejected by the Department of Revenue on or after the date the Department of Education removes the student scholarship organization from its list provided for in Code Section 20-2A-6.

(b) Any student scholarship organization that:

(1) Awards or restricts the award of a scholarship to a specific eligible student at the request of a donor; or

(2) Encourages or facilitates taxpayers to engage in actions that are prohibited by law

shall be subject to paragraph (2) of subsection (a) of this Code section.

(c) Any officer or director of a student scholarship organization found to have actively participated in a student scholarship organization's intentional violation of its obligations under this chapter shall be guilty of a misdemeanor.






Chapter 3 - Postsecondary Education

Article 1 - Definitions

§ 20-3-1. Definitions

As used in this chapter, the term:

(1) "Board of regents" or "board" means the Board of Regents of the University System of Georgia.

(2) "University system" or "system" means the University System of Georgia.

Title Note

Chapter Note






Article 2 - Board of Regents and University System

Part 1 - Board of Regents

§ 20-3-20. Creation; change of name of "Trustees of the University of Georgia."

(a) The board of regents is created.

(b) The name of the corporation established prior to January 1, 1932, and existing under the name and style, "Trustees of the University of Georgia," is changed to "Regents of the University System of Georgia."



§ 20-3-21. Composition; powers and duties generally

The board of regents shall be composed of one member from each congressional district in the state and five additional members from the state at large, who shall be appointed by the Governor and confirmed by the Senate. The Governor shall not be a member of the board. The board shall have all the powers and duties now or hereafter provided by law. The board shall be subject to all provisions of law not inconsistent with this part.



§ 20-3-22. Terms of office

The first board of regents appointed under this part shall hold office as follows: two for one year; two for two years; two for three years; two for four years; two for five years; two for six years; and three for seven years. All of the terms shall date from January 1, 1943. The Governor in making the appointments shall designate the holders of the respective terms. Successors to the persons so appointed shall hold terms of office of seven years from the expiration of the previous term. All members of the board shall hold office until their successors are appointed.



§ 20-3-23. Vacancies

In case of a vacancy on the board of regents by death, resignation, removal, or from any other cause other than the expiration of such member's term of office, such vacancy shall be filled in the manner prescribed by Article VIII, Section IV, Paragraph I of the Constitution.



§ 20-3-24. Chairman

The board of regents shall elect one of its members chairman.



§ 20-3-25. Appointment of secretary; duties; bond

The board of regents shall elect a secretary, not a member thereof, for such term and salary as it may establish. The secretary shall maintain his office in the state capital and shall devote to the board his entire time. He shall give good and sufficient bond, payable to the Governor, for the faithful performance of his duties and for the faithful accounting for all funds coming into his hands as such secretary. The surety on such bond shall be a surety company duly qualified to do business in this state. The board may pay premiums for such bond out of funds coming into its hands.



§ 20-3-26. Duty of members to attend meetings; vacation of office for unexcused absences

It shall be the duty of the members of the board of regents to attend the meetings of the board so as to take part in its deliberations. The office of any member of the board shall be vacated if he neglects to furnish an excuse in writing to the board for absence from two consecutive meetings of the board. If any member fails to attend three successive meetings of the board, without good and valid cause or excuse or without leave of absence from the chairman, or, if the chairman for any cause cannot act, from the vice-chairman of the board, his office shall be declared vacant by the board. The secretary shall in either event notify the Governor of a vacancy on the board, and the Governor shall fill the vacancy as provided by this part.



§ 20-3-27. Inspections of institutions by committees; reports

The board of regents shall make at least one annual visit and inspection of each of the institutions in the university system through committees of not less than two of its members, who shall report their visits and inspections to the board.



§ 20-3-28. Per diem allowances and travel expenses of members

Members of the board of regents shall receive the sum provided by Code Section 45-7-21 for each day of actual attendance at meetings of the board or for each day of travel, within or outside the state, as a member of a committee of the board, which travel has been authorized by the chairman or by action of the board, plus reimbursement for actual transportation costs while traveling by public carrier or the legal mileage rate for the use of a personal automobile to and from the place of meeting or places of visits or inspections. No member shall be authorized to receive the sums, expenses, and costs provided by this Code section for more than 60 days per year. Such sums, expenses, and costs shall be paid from funds appropriated to or otherwise available to the board.



§ 20-3-29. Separate appropriation for expense

The expense of the board of regents, other than that of the institutions under its control, shall be met out of a separate appropriation enacted for its maintenance and support.



§ 20-3-30. Procedural rules and regulations; terms of officers; powers and duties of former boards transferred

The board of regents may establish such rules and regulations for its own direction as it may deem proper; may fix the term of office of its chairman, its vice-chairman, and its secretary; and is vested with all of the powers, privileges, and rights vested in former boards of trustees of the University of Georgia and all former boards of trustees or directors of its branches. It is charged with all of the duties, obligations, and responsibilities incumbent upon or pertaining to the former boards.



§ 20-3-31. General powers

The board of regents shall have power:

(1) To make such reasonable rules and regulations as are necessary for the performance of its duties;

(2) To elect or appoint professors, educators, stewards, or any other officers necessary for all of the schools in the university system, as may be authorized by the General Assembly; to discontinue or remove them as the good of the system or any of its schools or institutions or stations may require; and to fix their compensations;

(3) To establish all such schools of learning or art as may be useful to the state and to organize them in the way most likely to attain the ends desired; and

(4) To exercise any power usually granted to such corporation, necessary to its usefulness, which is not in conflict with the Constitution and laws of this state.



§ 20-3-31.1. Powers as to program for senior citizens to attend classes in University System of Georgia; continuation

(a) The board of regents is authorized and directed to establish a program whereby citizens of this state who are 62 years of age or older may attend units of the University System of Georgia without payment of fees, except for supplies and laboratory or shop fees, when space is available in a course scheduled for resident credit. Such program shall not include attendance at classes in dental, medical, veterinary, or law schools. Persons who attend units of the University System of Georgia under the program established pursuant to this Code section shall not be counted as students by the board of regents for budgetary purposes. The board of regents shall adopt and promulgate rules and regulations, not inconsistent with this Code section, to carry out the provisions of this Code section.

(b) The program for senior citizens provided for by subsection (a) of this Code section shall be a continuation, without interruption, of the program for elderly citizens heretofore established by the board of regents pursuant to the requirements of Article VIII, Section IV, Paragraph II of the Constitution of the State of Georgia of 1976. Such heretofore established program is ratified, confirmed, and continued without the necessity of the reestablishment of such program by the board of regents.



§ 20-3-32. Powers as to institutions, departments, courses, and degrees of university system

(a) The board of regents is authorized to consolidate, suspend, or discontinue institutions; merge departments; inaugurate or discontinue courses; and abolish or add degrees.

(b) Whenever any such modifications, changes, consolidations, or suspensions are put into effect, the board is authorized to readjust budgets to the extent necessary by the reallocation of the moneys appropriated for the institutions affected.

(c) Where similarity in names among the several institutions gives rise to confusion, the board may rename them.



§ 20-3-33. Investment of trust funds in real estate or improvements

It shall be lawful for the board of regents to invest any trust funds held by the board in real estate or in any improvements or buildings which the board in its discretion may see fit to make or erect thereon; provided, however, that no money belonging to any trust fund shall be used for such purpose or purposes if such use or uses would be contrary to the specific provisions of the instrument setting up the trust; and provided, further, all investments made of trust funds under this Code section shall in the judgment of the board be revenue producing investments wherever the trust funds so invested are of a trust which requires investment to produce revenue.



§ 20-3-34. Fiscal year

The fiscal year of the board of regents and all institutions of the university system is from July 1 in each year through June 30 in the following year.



§ 20-3-35. Annual reports to Governor

The board of regents shall submit to the Governor annual reports of its transactions, together with such information as is necessary to show the condition of the university system and with such suggestions as it may deem conducive to the good of the system and the cause of education.



§ 20-3-36. Applicability of sovereign immunity doctrine

The applicability of the doctrine of sovereign immunity to the board of regents is reaffirmed, except to the extent that the General Assembly may expressly provide.



§ 20-3-37. Contracts with hospitals for clinics and training medical students

The board of regents is authorized to contract with any hospital for clinical purposes and for the training of medical students of the university system.



§ 20-3-38. Agricultural extension work

(a) The assent of the General Assembly is given to the act of Congress approved by the President on May 8, 1914, entitled "An act to provide for cooperative agriculture extension work between the United States Department of Agriculture and the agricultural colleges of the several states receiving and which may hereafter receive the benefits of an act of Congress of the United States, approved July 2, 1862, to encourage the states to provide colleges for the benefit of agriculture and the mechanic arts, and of acts supplementary thereto" (7 U.S.C.A. Sections 341 to 348).

(b) The board of regents is authorized to receive the grants of money appropriated under the act of Congress referred to in subsection (a) of this Code section and to organize and conduct agricultural extension work which shall be carried on in connection with the terms and conditions expressed in such act of Congress.



§ 20-3-39. Reassignment of responsibilities for operation and management of public libraries; employees; transfer of funding; rules and regulations

(a) Effective July 1, 2000, the board of regents shall carry out all the functions and exercise all of the powers formerly held by the Department of Technical and Adult Education, now known as the Technical College System of Georgia, for the operation and management of public library services and public libraries. Subject to subsection (b) of this Code section, all persons employed by and positions authorized for the Department of Technical and Adult Education, now known as the Technical College System of Georgia, to perform these functions on June 30, 2000, shall, on July 1, 2000, be transferred to the board of regents. All office equipment, furniture, and other assets in possession of the Department of Technical and Adult Education, now known as the Technical College System of Georgia, which are used or held exclusively or principally by personnel transferred under this subsection shall be transferred to the board of regents on July 1, 2000.

(b) All transfers of employees and assets provided for in subsection (a) of this Code section shall be subject to the approval of the board of regents, and such personnel or assets shall not be transferred if the board of regents determines that a specific employee or asset should remain with the transferring agency.

(c) Employees who are transferred to the board of regents pursuant to this Code section shall be subject to the employment practices and policies of the board on and after July 1, 2000, but the compensation and benefits of such transferred employees shall not be reduced as a result of such transfer. Employees who are subject to the rules of the State Personnel Board and who are transferred to the board of regents shall retain all existing rights under such rules. Retirement rights of such transferred employees existing under the Employees' Retirement System of Georgia or other public retirement systems on June 30, 2000, shall not be impaired or interrupted by the transfer of such employees and membership in any such retirement system shall continue in the same status possessed by the transferred employees on June 30, 2000. Accrued annual and sick leave possessed by said employees on June 30, 2000, shall be retained by said employees as employees of the board.

(d) Funding for functions and positions transferred to the board of regents under this Code section shall be transferred as provided in Code Section 45-12-90.

(e) The board of regents shall succeed to all rules, regulations, policies, procedures, and administrative orders of the Department of Technical and Adult Education, now known as the Technical College System of Georgia, where applicable, which are in effect on June 30, 2000, and which relate to the functions transferred to the board. Such rules, regulations, policies, and procedures shall remain in effect until amended, repealed, superseded, or nullified by the board of regents.



§ 20-3-40. Georgia Capitol Museum

(a) The operation of the Georgia Capitol Museum which was formerly under the control and supervision of the Secretary of State shall as of July 1, 2011, be transferred to the Board of Regents of the University System of Georgia. The board of regents shall designate one or more persons to carry out any duties formerly carried out by the director of the museum. The transfer shall include real property relating to the museum.

(b) The board of regents shall maintain the exhibits for the museum and may prepare and distribute publications concerning the museum's features, prepare semitechnical materials for distribution to the schools of this state, conduct tours of the museum and state capitol, and perform such other duties and functions as are ordinarily exercised in the operation of a museum.

(c) The board of regents is authorized to receive, on behalf of the state, any grants, donations, or gifts of money or property for use in the museum.

(d) Any funds appropriated for the operation of the Georgia Capitol Museum may be transferred as provided in Code Section 45-12-90.






Part 1A - Division of Archives and History

§ 20-3-41. Division of Archives and History transferred to University System

(a) There is transferred to the University System of Georgia the Division of Archives and History formerly of the office of the Secretary of State which on and after July 1, 2013, shall be the Division of Archives and History of the University System of Georgia and may also be referred to as the Georgia Archives. The Georgia Archives so transferred shall be under the management and control of the board of regents and shall be the successor to and a continuation of the former Division of Archives and History of the Office of the Secretary of State. All persons employed in the former division as of June 30, 2013, shall be transferred to the new division effective July 1, 2013.

(b) The change of the name and governance of the former Division of Archives and History of the Office of the Secretary of State and its continuation, as provided in this Code section, shall in no way affect any existing obligations, liabilities, or rights of the Georgia Archives, as such existed on June 30, 2013. All such obligations, liabilities, and rights are transferred to, vested in, and assumed by the board. All existing contracts and agreements between any party and the Georgia Archives shall not be affected by this Code section but shall continue in full force and effect, without interruption, as contracts or agreements of the board.

(c) All right, title, interest, and ownership of all assets, including all real estate, of the former Division of Archives and History of the Office of the Secretary of State are transferred to and vested in the board.



§ 20-3-41.1. Objectives and purposes generally

The objects and purposes of the Georgia Archives shall be to:

(1) Ensure the retention and preservation of the records of any state or local agency with historical and research value by providing for the application of modern and efficient methods to the creation, utilization, maintenance, retention, preservation, and disposal of records;

(2) Provide an archival and records' depository in which to assemble and maintain the official archives and other inactive records of the state not in current and common use;

(3) Collect from the files of old newspapers, court records, church records, private collections, and other sources data of all kinds bearing upon the history of the state;

(4) Secure from private individuals, either by loan or gift, rare volumes, manuscripts, documents, and pamphlets for the use of this division;

(5) Obtain, either by loan or gift, historical trophies, souvenirs, and relics;

(6) Classify, edit, annotate, and publish in print or electronically from time to time such records as may be deemed expedient and proper, including messages of Governors, executive orders, state papers, and military rosters of the Revolutionary, Indian, Mexican, Civil, and European wars;

(7) Diffuse knowledge in regard to the state's history;

(8) Reserved;

(9) Encourage the proper marking of battlefields, houses, and other places celebrated in the history of the state;

(10) Encourage the study of Georgia history in the public schools;

(11) Assist in the observance of patriotic occasions;

(12) Plan and coordinate celebrations and observations of events and anniversaries having historic or special significance to this state;

(13) Stimulate historical research, especially in the prosecution of local histories;

(14) Foster sentiment looking to the better protection, classification, and arrangement of records in the various courthouses of the state;

(15) Collect biographical information in regard to all public officials and to keep same on file, in a classified arrangement, for convenient reference by investigators; and

(16) Encourage the study of historical documents including but not limited to those which reflect our National Motto, the Declaration of Independence, the Ten Commandments, the Constitution of the United States, and such other nationally recognized documents which contributed to the history of the State of Georgia.



§ 20-3-41.2. Surrender of materials to division for preservation; preparation of certified copies; ownership, operation, and management of electronic archival records; exemption for certain records under certain conditions; "constitutional officer" defined

(a) Any state, county, or other official is authorized, in his or her discretion, to turn over for permanent preservation in the Division of Archives and History any official books, records, documents, original papers, manuscript files, newspaper files, portraits, and printed volumes not in current use in his or her office. Any record created or received by a state agency, constitutional officer, or Speaker of the House of Representatives in the performance of a public duty or paid for by public funds and certified by the director of the Division of Archives and History as necessary to document the history, organization, functions, policies, decisions, and procedures of the agency or office shall be placed for permanent preservation in the Division of Archives and History when no longer in current use by the agency or officer. The board shall provide for the preservation of said materials; and, when so surrendered, copies thereof shall be made and certified by the director upon the application of any person interested, and such certification shall have the same force and effect as if made by the officers originally in custody of them and for which the same fees shall be charged.

(b) The Division of Archives and History shall own and operate any equipment necessary to manage and retain control of electronic archival records in its custody but may, at its discretion, contract with third-party entities to provide any or all services related to managing archival records on equipment owned by the contractor, by other third parties, or by the Division of Archives and History.

(c) Personal and official records and papers of the Lieutenant Governor and the Speaker of the House of Representatives shall be exempt from the provisions of subsection (a) of this Code section when such records and papers are deposited in a repository that meets the minimum archival and public access standards promulgated by the Division of Archives and History.

(d) As used in this Code section, the term "constitutional officer" means any officer enumerated in Article V, Section I, Paragraph I; Article V, Section I, Paragraph III; or Article V, Section III, Paragraph I of the Constitution.



§ 20-3-41.3. Study of historical documents; public displays of the Foundations of American Law and Government

(a) The General Assembly finds and determines:

(1) One of the purposes of the Division of Archives and History is to encourage the study of historical documents;

(2) There is a need to educate and inform the public about the history and background of American law;

(3) The public buildings of this state are an ideal forum in which to display educational and informational material about the history and background of American law; and

(4) A basic knowledge of American constitutional history is important to the formation of civic virtue in our society.

(b) The state and each municipality and political subdivision of this state shall be authorized to post the Foundations of American Law and Government display, as described in subsection (c) of this Code section, in a visible, public location in the public facilities of the state and such municipality or political subdivision.

(c) The Foundations of American Law and Government display shall include:

(1) The Mayflower Compact, 1620;

(2) The Ten Commandments as extracted from Exodus Chapter 20;

(3) The Declaration of Independence;

(4) Magna Carta;

(5) "The Star-Spangled Banner" by Francis Scott Key;

(6) The national motto;

(7) The Preamble to the Georgia Constitution;

(8) The Bill of Rights of the United States Constitution; and

(9) The description on the image of Lady Justice.

(d) Public displays of the Foundations of American Law and Government shall contain the documents set forth in paragraphs (1) through (9) of subsection (c) of this Code section together with a context for acknowledging formative, historically significant documents in America's heritage as follows:

FOUNDATIONS OF AMERICAN LAW AND GOVERNMENT DISPLAY

The Foundations of American Law and Government display contains documents that played a significant role in the foundation of our system of law and government. The display contains (1) the Mayflower Compact; (2) the Ten Commandments; (3) the Declaration of Independence: (4) Magna Carta; (5) "The Star-Spangled Banner"; (6) the national motto of the United States of America; (7) the Preamble to the Georgia Constitution; (8) the Bill of Rights of the United States Constitution; and (9) a picture of Lady Justice.

The Mayflower Compact

The Mayflower Compact was penned by William Bradford on November 11, 1620, on the Mayflower before the Pilgrims made landfall at Plymouth, Massachusetts. The Compact was the first written constitution in the New World. William Bradford described the reasoning behind the Compact when he stated in the Compact, "This day, before we came to harbour, observing some not well affected to unity and concord, but gave some appearance of faction, it was thought good there should be an association and agreement, that we should combine together in one body, and to submit to such government and governors as we should by common consent agree to make and choose, and set our hands to this that follows, word for word."

The Ten Commandments

The Ten Commandments have profoundly influenced the formation of Western legal thought and the formation of our country. That influence is clearly seen in the Declaration of Independence, which declared that "We hold these truths to be self-evident, that all men are created equal, that they are endowed by their Creator with certain unalienable Rights, that among these are Life, Liberty, and the pursuit of Happiness." The Ten Commandments provide the moral background of the Declaration of Independence and the foundation of our legal tradition.

The Declaration of Independence

Perhaps the single most important document in American history, the Declaration of Independence was, as Abraham Lincoln stated, the "frame" into which the Framers placed the Constitution. The Declaration's fundamental premise is that one's right to "Life, Liberty and the pursuit of Happiness" is not a gift of government. Government is not a giver of rights, but a protector of God-given rights. Moreover, government is a creation of "the governed" and derives all its power from the consent of its people. As the Preamble to the United States Constitution states, "We the People" are the government.

Magna Carta

In 1215, King John of England consented to the demands of his barons and agreed for Magna Carta to be publicly read throughout the land. By this act he bound himself and "our heirs, in all things and all places for ever" to grant to the people of his kingdom the rights pronounced in Magna Carta. By signing Magna Carta, King John brought himself and England's future rulers within the rule of law. The rule of law places a restraint on the exercise of arbitrary government power, and it places all people and civil government under law. The American patriots, therefore, waged war against England to preserve liberties originating in thirteenth century England. A distinction, however, is noted between Magna Carta and the American concept of liberty. While Magna Carta is a guarantee from a king that he will follow the law, the Constitution of the United States is the establishment of a government consisting of, and created for, "We the People."

"The Star-Spangled Banner"

Guarding the entrance to Baltimore harbor via the Patapsco River during the War of 1812, Fort McHenry faced almost certain attack by British forces. Major George Armistead, the stronghold's commander, was ready to defend the fort, but he wanted a flag that would identify his position, one whose size would be visible to the enemy from a distance. The flag that was made for the fort was 30 feet by 42 feet. Anxiously awaiting news of the battle's outcome was a Washington, D.C., lawyer named Francis Scott Key. Key had visited the enemy's fleet to secure the release of a Maryland doctor who had been abducted by the British after they left Washington. The lawyer had been successful in his mission, but he could not escort the doctor home until the attack ended. So he waited on a flag-of-truce sloop anchored eight miles downstream from Fort McHenry.

During the night, there had been only occasional sounds of the fort's guns returning fire. At dawn, the British bombardment tapered off. Had the fort been captured? Placing a telescope to his eye, Key trained it on the fort's flagpole. There he saw the large garrison flag catch the morning breeze. It had been raised as a gesture of defiance, replacing the wet storm flag that had flown through the night. Thrilled by the sight of the flag and the knowledge that the fort had not fallen, Key took a letter from his pocket and began to write some verses on the back of it. Later, after the British fleet had withdrawn, Key checked into a Baltimore hotel and completed his poem on the defense of Fort McHenry. He then sent it to a printer for duplication on handbills, and within a few days the poem was put to the music of an old English song. Both the new song and the flag became known as "The Star-Spangled Banner" and became a rallying cry for the American Patriots during the rest of the war.

The National Motto

The motto was derived from the line "And this be our motto, 'In God is our trust'" in the U.S. national anthem, "The Star-Spangled Banner." The phrase first appeared on U.S. coins in 1864 and became obligatory on all U.S. currency in 1955. In accordance with Public Law No. 851 passed at the Second Session of the 84th Congress of the United States, July 30, 1956, the national motto of the United States became "In God We Trust."

The Preamble to the Georgia Constitution

The Preamble to the Georgia Constitution celebrates the ideas of free government, justice, peace, happiness, and liberty. Government is a creation of "the governed" and derives all its power from the consent of its people. The people, therefore, desiring a civilized society, created and ordained the Constitution of the State of Georgia.

The Bill of Rights of the United States Constitution

During the debates on the adoption of the U.S. Constitution, its opponents repeatedly charged that the Constitution as drafted would open the way to tyranny by the central government. Fresh in their minds was the memory of the British violation of civil rights before and during the Revolution. They demanded a "bill of rights" that would spell out the immunities of individual citizens. Several state conventions in their formal ratification of the Constitution asked for such amendments; others ratified the Constitution with the understanding that the amendments would be offered. The Bill of Rights is still a vital and powerful force in American government, shaping our laws and serving as a check on the exercise of government power.

Lady Justice

Lady Justice has become a symbol of the fair and equal administration of the law, without corruption, avarice, prejudice, or favor. The blindfold represents a system of justice that is blinded to all prejudices or favor. The scales represent justice that is administered fairly and the sword represents justice that is authoritative. Lady Justice is a symbol of the American system of justice and the ideals it embodies.

(e) All documents which are included in the Foundations of American Law and Government displays shall be posted on paper not less than 11 x 14 inches in dimension and shall be framed in identically styled frames. No one document shall be displayed more prominently than another.

(f) In no event shall any state funding be used for a display of the Foundations of American Law and Government.






Part 1B - Georgia Historical Records Advisory Council

§ 20-3-45. Georgia Historical Records Advisory Council created; purpose; members; expenses; coordinator; officers; meetings; administrative assignment; staff

(a) As used in this part, the term:

(1) "Council" means the Georgia Historical Records Advisory Council created under this part.

(2) "Division" means the Division of Archives and History of the University System of Georgia.

(b) There is created and established the Georgia Historical Records Advisory Council with such powers and duties as are set forth in this part. The council shall be a continuation of and successor in interest to the former Georgia Historical Records Advisory Board.

(c) The purpose of the council shall be to advise the board and the Division of Archives and History; to serve as the state advisory body required by federal granting agencies; and to encourage cooperative efforts to improve the condition of Georgia's historical records.

(d) The council shall consist of 12 members to be appointed by the Governor. A majority of the members shall have recognized experience in the administration of government records, historical records, or archives or in a field of research or activity that makes extensive use of historical records. The council shall be as broadly representative as possible of the public and private archival and research communities and organizations in the state.

(e) The Governor shall designate the initial terms of the members of the council as follows: four members shall be appointed for one year; four members shall be appointed for two years; and four members shall be appointed for three years. Thereafter, all succeeding appointments shall be for three-year terms, except that each member shall serve until a successor is appointed. Members shall be eligible for reappointment.

(f) Whenever any vacancy in the membership of the council occurs, the Governor shall appoint a qualified person to fill the unexpired term.

(g) Members of the council shall serve without compensation, except that each member who is not a state officer or state employee shall receive the same expense allowance per day as that received by a member of the General Assembly for each day that such member of the council is in attendance at a meeting of such council, plus reimbursement for actual transportation costs while traveling by public carrier or the same mileage allowance as state government employees for use of a personal car in connection with such attendance.

(h) The director of the Division of Archives and History shall serve as Georgia historical records coordinator and assist the council in its activities.

(i) The council shall elect its chairperson and other officers and make such bylaws for its operation as may be necessary or appropriate.

(j) The council shall meet at least once each calendar year and special meetings may be called by the chairperson.

(k) The council shall be administratively assigned to the division.

(l) The council shall have no permanent staff but may hire temporary staff for specific activities if funds are available.



§ 20-3-45.1. Powers and duties of council

The council shall have the following powers, duties, authorities, and functions to:

(1) Serve as the state advisory body required by federal granting authorities for state projects and to follow the regulations and guidelines promulgated by those granting authorities;

(2) Serve in an advisory capacity to the Division of Archives and History on issues concerning records;

(3) Identify endangered records of historical value and to recommend appropriate actions to protect them;

(4) Promote state-wide planning for historical records needs;

(5) Cooperate with and secure cooperation of every department, agency, or instrumentality in the state government or its political subdivisions in furtherance of the purposes of this part;

(6) Encourage high visibility historical records projects and studies with a state-wide impact, when studies and projects cross organizational and jurisdictional lines;

(7) Foster communication among all members of the historical records community and to encourage the development and adoption of state-wide goals and common practices to improve the condition of historical records;

(8) Appoint appropriate subcommittees or advisory committees;

(9) Recommend to the State Records Committee records retention schedules for records of the board in accordance with Article 5 of Chapter 18 of Title 50, the "Georgia Records Act";

(10) Accept and use gifts, grants, and donations for the purpose of carrying out this part. Any funds, personal property, or services received as gifts, grants, or donations shall be kept separate and apart from any funds received by state appropriations; and such funds, property, or services so received by gifts, grants, or donations shall remain under the control of and subject to the direction of the council to carry out this part and as such shall not lapse at the end of each fiscal year;

(11) Make grants for the purpose of carrying out this part. Such grants shall be made and the funds shall be administered and expended subject to this part and in accordance with the rules and regulations of the funding source; and

(12) Do any and all things necessary and proper to enable it to perform wholly and adequately its duties and to exercise the authority granted to it.






Part 1C - Surplus State Books

§ 20-3-47. Definitions

As used in this part, the term:

(1) "Agency head" means the official or body authorized to establish policy on behalf of a state agency.

(1.1) "Division" means the Division of Archives and History of the University System of Georgia.

(2) "Nonprofit organization" means a bona fide nonprofit civic, educational, or charitable organization.

(3) "State agency" means any department, board, bureau, commission, committee, council, court, or other agency, by whatever name designated, of the executive, legislative, or judicial branch of the state government.

(4) "Surplus printed material" means books or other printed papers owned by the state or a state agency and in the possession of a state agency, which books and papers are no longer needed by that agency, which are declared surplus by such agency, and which need not be maintained by the agency as a part of its records.



§ 20-3-47.1. Division to administer part

The division shall be the administrator of this part.



§ 20-3-47.2. Declaration of printed material as surplus; preparation of inventory of material; transmission of inventory to division; filing of duplicate copy

The head of each state agency is authorized to declare printed material in the possession of such state agency as surplus printed material. At the time printed material is declared to be surplus printed material, the agency head shall make or cause to be made a complete inventory of the surplus printed material. The inventory shall describe the surplus printed material in sufficient detail, if practicable, to allow the division to make the determination provided for in Code Section 20-3-47.3. The inventory shall contain a statement of the declaration of the printed material as surplus printed material; such declaration shall be signed by the agency head; and the date signed shall be indicated thereon. As a part thereof or as an attachment thereto, the inventory shall show the physical location of the surplus printed material. Upon its completion, the agency head shall transmit the original of the inventory to the division. A duplicate of the original copy shall be retained in the files of the state agency as a part of the records of such agency.



§ 20-3-47.3. Determination of archival value of surplus printed material; release of material to division; notation of release on inventory; transmission of copy of inventory to originating state agency

(a) When the division receives an inventory of surplus printed material as provided for by Code Section 45-13-82, the division shall make a determination of whether or not any of such surplus printed material has archival value within the meaning of Part 1A of this article. If the determination cannot be made on the basis of the description of the surplus printed material included in the inventory of such material, the director of the division or his or her designee shall visit the state agency which submitted the inventory for the purpose of examining the surplus printed material listed on such inventory; and the determination required in this Code section may be made on the basis of such examination.

(b) If any surplus printed material is determined to have archival value as provided by subsection (a) of this Code section, the state agency which submitted the inventory shall release such printed material to the division. The division shall make or cause to be made a notation on the inventory for each item of surplus printed material so released; and a copy of such inventory, signed by the director of the division or his or her designee, containing the notations thereon shall be transmitted to the originating state agency. The state agency submitting the inventory shall be authorized to deliver surplus printed material having archival value to the division if the state agency has transportation available for such purpose. If the state agency does not have transportation available for such purpose, the division shall provide for the transportation of surplus printed material having archival value.



§ 20-3-47.4. Authorization for donation to nonprofit organizations of surplus printed material not having archival value; rules and regulations

(a) The return to the state agency of the copy of the inventory, signed by the director of the division or his or her designee, containing the notations thereon of the surplus printed material having archival value, as provided by Code Section 20-3-47.3, shall serve as the authorization for the state agency to donate to any nonprofit organization the surplus printed material which does not have archival value.

(b) Each state agency donating such surplus printed material to nonprofit organizations is authorized to adopt rules and regulations governing such donations, but such rules and regulations shall be consistent with this part and with rules and regulations adopted by the board pursuant to Code Section 20-3-31.



§ 20-3-47.5. Applicability of part

This part shall not be construed to apply to surplus books or printed material owned by any county or independent school system, any city, county, or regional library, or any political subdivision of this state.






Part 2 - University System

§ 20-3-50. Institutions in system

The university system shall consist of the University of Georgia and all of its branches.



§ 20-3-51. Regents to govern system

The government, control, and management of the university system and all of its institutions shall be vested in the board of regents.



§ 20-3-52. Continuation of Acts as to University of Georgia

All Acts of the General Assembly relative to the University of Georgia and to each of its branches in force on January 1, 1932, if not embraced in this article and not inconsistent with what is so embraced, are still of force and effect.



§ 20-3-53. Authority to allocate appropriations among institutions

All appropriations for the use of any or all institutions in the university system shall be paid to the board of regents in a lump sum, with the power and authority in said board to allocate or distribute them among the institutions under its control in such a way and manner and in such amount or amounts as will further an efficient and economical administration of the system.



§ 20-3-54. Use of funds donated for particular institution

Unless directed otherwise by the General Assembly, the board of regents shall not use any moneys or properties received from any source other than appropriations by the legislature except for the benefit of the institution for whose use the money or property was donated.



§ 20-3-55. Payment of appropriations; bond of official receiving funds; use of fees by institutions

The Office of the State Treasurer is directed, out of any unexpended appropriation to the University of Georgia and any of its branches, to pay to the board of regents, at periods and times provided by law, such sums as may be requisitioned by the board and as may be approved by the Governor, upon warrants of the Governor, to and for the use of the University of Georgia or any of its branches or any or each of them, respectively. All money or sums of money payable under this Code section to the board shall be paid to an official elected or appointed by the board, which official shall, on or before entering upon the discharge of his duties, give good and solvent bond with a surety company qualified to do business in this state as surety for the faithful performance of his duties and faithful accounting for all moneys coming into his hands as such official, which bond shall be payable to the Governor and his successor in office. The premium for such bond may be paid out of funds lawfully coming into the hands of the board. The board, however, in its discretion, may authorize the local treasurer of any of the educational institutions to retain such matriculation and other fees as the board deems proper to facilitate the prompt payment of incidental expenses of said institution, strict account being made to the board as to all such receipts and expenditures.



§ 20-3-56. Trust funds or property vested in regents on behalf of particular institution

Any trust fund or property, real, personal, or mixed, that may have been created prior to January 1, 1932, by will or otherwise as a fund or gift or donation or devise to any board of trustees of any of the institutions in the university system, or to any executor or trustee to and for the use, benefit, or behoof of any such institution shall not lapse by virtue of any of the provisions of this article, but such trust shall remain valid and of full force and effect; and the beneficial interest under any such deed of gift or will or other conveyance shall vest in the board of regents as trustee to and for the use, benefit, and behoof of the institution intended to be benefited by such gift, devise, or other conveyance in its favor. In any case where provisions of any deed of gift, or will, or other conveyance referred to in this Code section require a trustee and no trustee shall in any contingency exist, the board shall be and become a substituted trustee to carry out the beneficial purposes of such gift, devise, or conveyance.



§ 20-3-57. Property of institutions vested in regents separately

Title to all real, personal, and mixed property of whatever nature of each of the branches of the University of Georgia is vested in the board of regents, to be held by the board in trust for the benefit and use of the institutions entitled thereto, it being the purpose and intent of the General Assembly that the board shall hold title to the property or assets of each institution so that each institution shall receive the use and benefit of the property devoted to its use; and in no event shall the property or assets of one institution be subject to the liabilities or obligations of any other institution; provided, however, that this restriction shall not prevent the board from utilizing the facilities, educational or otherwise, of one school for the advancement or assistance of another.



§ 20-3-58. Condemnation of private or public property for system

(a) The board of regents is authorized to take or damage, by condemnation, private property for public purposes of the university system upon paying or tendering to the owner thereof just compensation. Condemnation proceedings by the board may take the forms provided in Chapter 2 of Title 22.

(b)(1) As used in this subsection, the term "public property" has the meaning provided for in Code Section 50-16-180.

(2) The board of regents is also authorized to acquire public property or an interest therein by condemnation and the power of eminent domain when such acquisition is approved by the State Commission on the Condemnation of Public Property as provided in Code Section 50-16-183. Condemnation proceedings by the board may take the forms provided in Article 3 of Chapter 2 of Title 22.



§ 20-3-59. Power of local school boards to add facilities to university system; bond issues

The board of education of any county school district or the governing body of any independent school system in providing an adequate public school system shall have the right and authority either alone or in conjunction with another district or system:

(1) To acquire real property and to acquire, construct, and equip buildings and facilities for education beyond the twelfth grade and to convey any such property so acquired to the board of regents, its successors, or assigns; and

(2) To contribute funds to the board of regents, acting for and on behalf of the board of regents, to be applied toward the acquisition of real property and the acquisition, construction, and equipping of buildings and facilities for education beyond the twelfth grade.

In addition to the foregoing powers, each such governing body shall have the right and authority to issue bonds in accordance with the Constitution and laws of this state for any of the aforesaid purposes; provided, only, that prior to exercising such right or authority, any such board of education or governing body shall have agreed by contract to convey any such property so acquired or to contribute such funds, and the board of regents, acting as aforesaid, shall have agreed to accept any such property or contribution and to acquire, construct, and equip such buildings and facilities and to operate and maintain them as a unit of the university system rather than as a part of the public school system of this state.



§ 20-3-60. When properties of system may be sold, leased, or otherwise disposed of; effect of restrictions on use; works of art

(a) All properties owned or held by the board of regents pursuant to this chapter which have been declared to be the public property of the state may be sold, leased, or otherwise disposed of by the board subject to the approval of the Governor, whenever the board may deem such sale, lease, or other disposition in the best interests of the system, if the board shall first determine that such property can no longer be advantageously used in the system; provided, however, that where any such property has been granted or conveyed to the system or the board or any institution embraced within the system, or the trustees thereof, for specified uses, such property shall only be sold, leased, conveyed, or otherwise disposed of for similar uses or purposes, which shall be in conformity with any use or trust declared in any such grant or conveyance.

(b) Nothing in this Code section shall prevent the board of regents from leasing laboratory and research facilities owned by the board of regents to private businesses, companies, and corporations for the purpose of small business and economic development during times when the laboratory and research facilities are not in use.

(c)(1) As used in this subsection, the term "work of art" means any work of visual art. The term "work of art" includes, but is not limited to, drawings, paintings, murals, frescoes, sculptures, mosaics, films, videos, photographs, calligraphy, etchings, lithographs, offset prints, silk screens, crafts, jewelry, and mixed media, including collages, assemblages, or any combination of the foregoing art media. The term "work of art" does not include environmental landscaping placed about a state building.

(2) Notwithstanding any other provision of law, including this Code section and Article 4 of Chapter 5 of Title 50, and upon finding that such action is in the best interests of the system and that a work of art owned or held by the board of regents can no longer be advantageously used in the system, the board of regents may:

(A) Sell such work of art to the highest responsible bidder for cash;

(B) Sell or transfer such work of art to any department, board, commission, or other agency of the State of Georgia;

(C) Sell such work of art, or transfer such work of art in exchange for substantial benefits, to any private nonprofit agency; or

(D) Dispose of such work of art as provided in Article 4 of Chapter 5 of Title 50;

provided, however, that where any such work of art has been granted or conveyed to the system or the board or any institution embraced within the system, or the trustees thereof, for specified uses, the board's action under this subsection shall be in conformity with any use or trust declared in any such grant or conveyance.



§ 20-3-61. How conveyances executed

In case of any sale, lease, or disposition of property under Code Section 20-3-60, the board of regents, through its proper officers, and the Governor, on behalf of the state, shall execute and deliver such written evidence of title or of the creation of a leasehold interest as may be necessary.



§ 20-3-62. Use of proceeds from conveyances

The proceeds arising from any sale or lease of property under Code Section 20-3-60 shall be used for the support of the university system and its branches or for the payment of any debts thereof as the board of regents may determine.



§ 20-3-63. Refunding state obligations held by regents -- Authority to issue bonds

The Governor and the Office of the State Treasurer are authorized and directed to issue to the board of regents the state's obligation in the form of nonnegotiable bonds to become due 50 years from the date of issue and bearing interest at the rate of 4 1/4 percent per annum payable semiannually on January 1 and July 1 of each year in redemption of obligations of the state as provided in Code Section 20-3-64.



§ 20-3-64. Issuing state bonds to redeem obligations of university system -- Option of regents; compliance with constitutional sinking fund provisions

For the redemption of any valid matured bond of this state presented as the property of the university system, bonds may be issued at the option of the board of regents as provided in Code Section 20-3-63; provided, however, that this Code section shall not be operative in any year until the constitutional sinking fund redemptions have been made for that year.



§ 20-3-65. No exclusion from University of Georgia for religious beliefs

No person of any religious denomination shall be excluded from equal advantages of education and the immunities of the University of Georgia on account of his religious beliefs.



§ 20-3-66. Determination of in-state resident status of students for tuition or fees

(a) As used in this Code section, the term:

(1) "Dependent student" means an individual under the age of 24 who receives financial support from a parent or United States court appointed legal guardian.

(2) "Emancipated" means a minor who, under certain circumstances, may be treated by the law as an adult. A student reaching the age of 18 shall not qualify for consideration of reclassification by virtue of having become emancipated unless he or she can demonstrate financial independence and domicile independent of his or her parents.

(3) "Independent student" means an individual who is not claimed as a dependent on the federal or state income tax returns of a parent or United States court appointed legal guardian and whose parent or guardian has ceased to provide support and right to that individual's care, custody, and earnings.

(b) (1) An independent student who has established and maintained a domicile in the State of Georgia for a period of at least 12 consecutive months immediately preceding the first day of classes for the term shall be classified as in-state for tuition purposes. No student shall gain or acquire in-state classification while attending any postsecondary educational institution in this state without clear evidence of having established domicile in Georgia for purposes other than attending a postsecondary educational institution in this state.

(2) If an independent student classified as in-state for tuition purposes relocates out of state temporarily but returns to the State of Georgia within 12 months of the relocation, such student shall be entitled to retain his or her in-state tuition classification.

(c) (1) A dependent student shall be classified as in-state for tuition purposes if such dependent student's parent has established and maintained domicile in the State of Georgia for at least 12 consecutive months immediately preceding the first day of classes for the term and:

(A) The student has graduated from a Georgia high school; or

(B) The parent claimed the student as a dependent on the parent's most recent federal or state income tax return.

(2) A dependent student shall be classified as in-state for tuition purposes if such student's United States court appointed legal guardian has established and maintained domicile in the State of Georgia for at least 12 consecutive months immediately preceding the first day of classes for the term, provided that such appointment was not made to avoid payment of out-of-state tuition, and such guardian can provide clear evidence of having established and maintained domicile in the State of Georgia for a period of at least 12 consecutive months immediately preceding the first day of classes for the term.

(3) If the parent or United States court appointed legal guardian of a dependent student currently classified as in-state for tuition purposes establishes domicile outside of the State of Georgia after having established and maintained domicile in the State of Georgia, such student may retain his or her in-state tuition classification so long as such student remains continuously enrolled in a public postsecondary educational institution in this state, regardless of the domicile of such student's parent or United States court appointed legal guardian.

(d) Noncitizen students shall not be classified as in-state for tuition purposes unless the student is legally in this state and there is evidence to warrant consideration of in-state classification as determined by the board of regents. Lawful permanent residents, refugees, asylees, or other eligible noncitizens as defined by federal Title IV regulations may be extended the same consideration as citizens of the United States in determining whether they qualify for in-state classification. International students who reside in the United States under nonimmigrant status conditioned at least in part upon intent not to abandon a foreign domicile shall not be eligible for in-state classification.



§ 20-3-67. Powers of regents over system and institutions over students not limited by lowering age of majority

Nothing in Code Section 20-3-66 and in Code Section 39-1-1 lowering the age of legal majority shall be construed to limit the power of the board of regents to adopt and enforce rules and regulations for the government, control, and management of the university system nor shall such Code sections be construed so as to limit the authority of any institution in the system to adopt and to enforce rules or regulations governing housing, conduct, discipline, and other related activities of the student body.



§ 20-3-68. Instruction in essentials of United States and Georgia history and Constitutions

All colleges and universities sustained or in any manner supported by public funds shall give instruction in the history of the United States and the history of Georgia and in the essentials of the United States Constitution and the Constitution of Georgia; and no undergraduate student in any college or university shall receive a certificate of graduation or a degree without successfully completing course work or previously passing a satisfactory examination on the same.



§ 20-3-69. Chancellor of system may appear before General Assembly

Reserved. Repealed by Ga. L. 1984, p. 657, § 1, effective July 1, 1984.



§ 20-3-70. Power of Governor to close schools and institutions under control of regents

Reserved. Repealed by Ga. L. 2005, p. 318, § 1/HB 25, effective July 1, 2005.



§ 20-3-71. Nuclear facility liability insurance for schools under regents

The board of regents is authorized to secure liability insurance covering the operation of any nuclear facility established at any school under the control of the board. Such liability insurance shall cover all teachers, instructors, employees, and any other person, firm, or corporation performing services incident to the nuclear facility above mentioned. Any such insurance shall contain a provision that the sovereign immunity of the board shall not be asserted as a defense by the insurer without the specific prior approval of the board. The insurance may be in any amount deemed proper by the board but shall not exceed the sum of $250,000.00.



§ 20-3-72. Arrest powers of campus policemen and security personnel

The campus policemen and other security personnel of the university system who are regular employees of the system shall have the power to make arrests for offenses committed upon any property under the jurisdiction of the board of regents and for offenses committed upon any public or private property within 500 yards of any property under the jurisdiction of the board.



§ 20-3-73. Director of agricultural matters

(a) The board of regents may add to its permanent staff the position of director of agricultural matters, such director to be selected by the board from a recommendation by the chancellor of the university system, the president of the Abraham Baldwin Agricultural College, the dean and coordinator of the College of Agricultural and Environmental Sciences of the University of Georgia, the dean of the Forestry School of the University of Georgia, and the dean of the College of Veterinary Medicine of the University of Georgia.

(b) When so selected, the director shall be responsible to the board for planning, supervising, and coordinating all matters related to agriculture in every unit of the university system.

(c) When the director is so selected, the board shall require every unit of the system having agricultural activity under its control to cause the proper and responsible officials in charge of any agricultural activity in each such unit, including, but not limited to, the teaching of agriculture, research in agriculture, and the agricultural extension forces, to report directly to the director in the formation of its program and its budget therefor before submitting the budget through channels to the board. It is the expressed wish of the General Assembly that when the agricultural program and budget are agreed upon, the budget should then not be changed at the unit level without the approval of the director. It is further the wish of the General Assembly that waste, overlapping, and duplicated efforts in the activities of all units having agricultural programs in the system be avoided wherever possible.

(d) When so selected, the director shall be required by the board to work actively with all departments of the state and federal governments in an effort to secure for the farm family of this state the best possible long-range farm program.

(e) When so selected, the director shall be required to work with proper and certified representatives of every agricultural enterprise in the state to make certain that every activity of any unit of the system actively serve the best interest of the state's whole agricultural enterprise.



§ 20-3-73.1. Georgia Agrirama designated as State Museum of Agriculture

The Georgia Agrirama is designated and shall be recognized as the State Museum of Agriculture.



§ 20-3-73.2. Continuation of authority; governance of museum; transfer of assets

(a) After June 30, 2010, the Board of Regents of the University System of Georgia shall be the successor to and a continuation of the former Georgia Agrirama Development Authority provided under former provisions of Article 11 of Chapter 3 of Title 12 as such existed on June 30, 2010, and shall continue the mission of the former authority.

(b) The change of the governance of the State Museum of Agriculture and its continuation, as provided in this Code section, shall in no way affect any existing obligations, liabilities, or rights of the authority as such existed on June 30, 2010. All such obligations, liabilities, and rights are transferred to, vested in, and assumed by the Board of Regents of the University System of Georgia. All existing contracts and agreements between any party and the authority shall not be affected by this Code section but shall continue in full force and effect, without interruption, as contracts or agreements of the Board of Regents of the University System of Georgia.

(c) All right, title, interest, and ownership of all assets, including all real estate, of the authority are transferred to and vested in the Board of Regents of the University System of Georgia.



§ 20-3-73.3. Georgia Southern University Herty Advanced Materials Development Center; advisory board

(a) The General Assembly, in recognition of the outstanding and patriotic services and accomplishments of a native Georgian, the Honorable Dr. Charles H. Herty, in the pulp and paper experimental work which he conducted at Savannah, and desirous not only of continuing this great work but of broadening this work, does by this Code section register its enthusiastic appreciation of the services of Dr. Herty and the benefits of the experiments which he made.

(b) The Georgia Southern University Herty Advanced Materials Development Center, created by Act of the General Assembly and formerly known successively as the Herty Foundation and the Herty Advanced Materials Development Center, is hereby continued to conduct research, development, and commercialization with respect to natural and synthetic organic and inorganic materials of all types; to accelerate the commercial availability of newly developed or discovered systems or processes using these materials; and to produce and manufacture for others goods and products using natural or synthetic materials of all types that serve to enhance the economy of the State of Georgia. The Georgia Southern University Herty Advanced Materials Development Center shall be governed as provided by this Code section.

(c) The board of trustees of the former Herty Advanced Materials Development Center provided under former provisions of Part 5 of Article 1 of Chapter 6 of Title 12, as such existed on June 30, 2012, shall be abolished as of July 1, 2012. On and after July 1, 2012, the Board of Regents of the University System of Georgia shall be the successor to and a continuation of the former board of trustees of the center and shall continue the mission of the center.

(d) The change of the name and governance of the center and its continuation, as provided in this Code section, shall in no way affect any existing obligations, liabilities, or rights of the center or the trustees thereof acting in their official capacities, as such existed on June 30, 2012. All such obligations, liabilities, and rights are transferred to, vested in, and assumed by the board of regents. All existing contracts and agreements between any party and the center or the trustees thereof acting in their official capacities shall not be affected by this Code section but shall continue in full force and effect, without interruption, as contracts or agreements of the board of regents.

(e) All right, title, interest, and ownership of all assets, including all real estate, of the center and the trustees thereof acting in their official capacities are transferred to and vested in the board of regents.

(f) There shall be an advisory board for the center, to consist of three persons appointed by the Governor and two persons appointed by the president of Georgia Southern University. Each member of the board shall serve at the pleasure of the appointing authority. Members of the board shall serve without compensation. The purpose of the board shall be to offer advice regarding the operations of the center to the board of regents or its designee.



§ 20-3-74. Advisory board of College of Veterinary Medicine -- Creation; officers; meetings

(a) There is created the advisory board of the College of Veterinary Medicine of the University of Georgia, which shall consist of eight members as follows: the president of the Georgia Cattlemen's Association, Inc., or his designee, the president of the Georgia Pork Producers Association, Inc., or his designee, the president of the Georgia Milk Producers Association, Inc., or his designee, the president of the Georgia Poultry Federation or his designee, the president of the Georgia Veterinary Medical Association or his designee, the immediate past president of the Georgia Veterinary Medical Association or his designee, the chairman of the Equine Advisory Board or his designee, and the assistant commissioner of agriculture for animal industry or his designee.

(b) The advisory board shall elect a chairman and vice-chairman from its own membership and may elect, from its own membership, such other officers as it deems necessary or appropriate. The chairman or, in his absence, the vice-chairman shall preside at meetings of the advisory board. Three members of the advisory board shall constitute a quorum for the transaction of business.

(c) The advisory board shall meet on the call of the chairman or on the petition of at least three members, in writing, to the chairman. The advisory board shall meet at the college but may hold meetings at other locations in the state in the discretion of the advisory board. The advisory board shall meet at least twice each year.



§ 20-3-75. Advisory board of the College of Veterinary Medicine -- Duties; cooperation of college personnel

The advisory board shall act in an advisory capacity to the admissions board of the College of Veterinary Medicine, but not on the acceptance of an individual applicant, and to the dean and department heads of the college relative to the curriculum, courses of instruction, and other policies of the college relative to the supply of an adequate number of practitioners of veterinary medicine in this state. The dean of the College of Veterinary Medicine and the various department heads, instructors, and other personnel of the college shall cooperate with the advisory board and lend whatever assistance shall be necessary to carry out Code Sections 20-3-74 and 20-3-76 and this Code section.



§ 20-3-76. Advisory board of the College of Veterinary Medicine -- Reports to General Assembly

From time to time, the advisory board shall report its findings and recommendations to the General Assembly through the standing committees of the House and Senate on the university system.



§ 20-3-77. Coordination of education encouraging development of small business

The board of regents is established as the coordinating agency of educational activities of the university system, utilizing the designation of the University of Georgia's College of Business Administration as a university business development center, directed toward encouraging the development and expansion of the small business sector of the economy of this state.



§ 20-3-77.1. Training programs for professors and instructors in computers and advanced electronic instructional technology; implementation; funding

The board of regents shall prescribe criteria, policies, and standards deemed necessary for the effective implementation of programs within the university system financed wholly or partially from appropriations from the Lottery for Education Account and established for the purpose of providing professors and instructors the necessary training in the use and application of computers and advanced electronic instructional technology to implement interactive learning environments in the classroom and to access the state-wide distance learning network. Such programs shall include the expenditure of funds to defray the costs associated with repairing and maintaining advanced electronic instructional technology.



§ 20-3-78. Athletic associations -- Corporate nature

The athletic associations of the University of Georgia and the Georgia Institute of Technology and the athletic associations of any other branch of the university system are corporations, incorporated under charter by the superior court of the county in which each association is located or as otherwise incorporated pursuant to the laws of this state.



§ 20-3-79. Athletic associations -- Not subject to limitations on state agencies; financial operation regulations; state audits not required; exception of appropriations

(a) The athletic associations named in Code Section 20-3-78 are not agencies of the state and are not subject to the limitations, restrictions, and laws of general application imposed on state agencies by the Constitution of Georgia and the laws enacted by the General Assembly in compliance with the Constitution. The associations are authorized under their corporate charters issued by the superior courts or as otherwise incorporated pursuant to the laws of this state to make such rules and regulations for the financial operations of the associations as they deem necessary.

(b) The state auditor is not required to make an audit of the accounts of the athletic associations as is required of him in connection with the financial operations of state agencies.

(c) This Code section shall not apply to any tax money appropriated by the state.



§ 20-3-80. Athletic associations -- Agreements as to use of state property

As the athletic associations are authorized to operate as separate corporations and not as a part of the state or board of regents, a state agency, the board of regents, is authorized and directed to make the necessary agreements for the use by the associations of any property, equipment, or facilities belonging to the state or the board and to fix the amount of compensation to be charged for their use.



§ 20-3-81. Charging more than price on face of athletic contest ticket

Reserved. Repealed by Ga. L. 1983, p. 1468, § 2, effective July 1, 1983.



§ 20-3-82. Georgia Eminent Scholars Endowment Trust Fund

(a) There is created the Georgia Eminent Scholars Endowment Trust Fund. The board of regents shall serve as trustees of such fund. The fund shall be a budget unit for the purpose of appropriations of state funds as provided for in Part 1 of Article 4 of Chapter 12 of Title 45.

(b) The fund created by this Code section is established for the purpose of providing challenge grants to raise funds to be used by units of the University System of Georgia and foundations established to further the work of such units in endowing chairs to attract eminent scholars to join the faculties of units of the University System of Georgia.

(c) The General Assembly is authorized to appropriate state funds, by line item appropriation, to the trust fund established by this Code section. The board of regents is authorized to allocate any funds appropriated or available to the University System of Georgia to the trust fund created by this Code section. Any moneys so appropriated or allocated are deemed to be contractually obligated for the purposes specified in this Code section and any funds remaining in the trust fund at the end of any fiscal year shall not lapse.

(d) The trustees of the Georgia Eminent Scholars Endowment Trust Fund are authorized to make challenge grants to foundations established to further the work of the units of the University System of Georgia. The trustees of the Georgia Eminent Scholars Endowment Trust Fund shall adopt rules, regulations, and standards relative to the award of challenge grants under this Code section. Such rules, regulations, and standards shall include formulas for the awarding of such grants, provided that such formulas shall require foundations to contribute as much as possible but not less than 50 percent and not more than 75 percent of the total amount deemed necessary by the trustees to endow a chair. Such formulas may be revised at any time by the board of trustees so as to maximize the benefits which may result from endowing one or more chairs in any fiscal year and depending on the total funds available to the Georgia Eminent Scholars Endowment Trust Fund. No funds shall be granted to a foundation under this Code section except upon the express written condition that such funds and the earnings thereon be used by the foundation for the purpose of endowing a chair at a unit of the University System of Georgia. Such chairs shall be created by the board of regents after considering the existing programs of the system, the necessity for such a chair, and any duplication which the creation of the chair might cause. The amount of funds granted to a foundation under this Code section and the funds raised by the foundation shall be invested and maintained by the foundation and, together with the income therefrom, shall be used as provided in this Code section.

(e) Persons selected to hold such chairs shall be selected under such procedure as may be established by the president of the unit of the University System of Georgia at which the chair is established.



§ 20-3-83. Deductions for contributions or dues to interdisciplinary charitable associations

(a) Subject to the provisions of this Code section, any institution of the university system is authorized to deduct from the salaries or wages of its employees amounts designated by the employee as contributions or dues to any interdisciplinary charitable association qualified as an organization exempt under Section 501(c)(3) of the United States Internal Revenue Code of 1986 whose regular membership consists exclusively of university, college, and technical institute faculty members if such association has as its objectives to facilitate cooperation among teacher and research scholars for the promotion of the interest of higher education and research and to increase the standards, ideals, and welfare of the academic profession in higher education.

(b) No deduction shall be made under this Code section without the written consent of the employee.

(c) An institution making deductions under this Code section shall be reimbursed by any participating charitable association for the institution's direct cost of making deductions and remitting the proceeds; and any charitable association desiring to participate in a deduction program shall as a condition of participation agree to make such reimbursement.

(d) Deductions under this Code section shall be a privilege for the convenience of employees and no right of action shall accrue to the employee or to any charitable association for errors, omissions, or decisions of any agent of the university system regarding deductions under this Code section.

(e) The board of regents may regulate the conduct of deductions under this Code section in any manner deemed by the board to be necessary or appropriate.



§ 20-3-84. Center for Trade and Technology Transfer; board of directors; appointment of members; qualifications; officers; duties; reporting; affiliation

Reserved. Repealed by Ga. L. 2008, p. 1015, § 8, effective May 14, 2008.



§ 20-3-85. Study examining postsecondary text availability in alternative formats

The board of regents shall direct a study of the practical problems involved in obtaining and producing textbooks and other instructional materials in alternative formats for students with disabilities. In cooperation with the Technical College System of Georgia, students with disabilities, organizations and advocates for persons with disabilities, publishers, federal and state agencies concerned with opportunities for persons with disabilities, colleges and universities that are not under the direction of the board, university and college presses, counterparts in other states, and other interested persons, the board shall work toward the establishment of a system or clearing-house for sharing postsecondary texts in alternative formats while protecting the intellectual property rights of publishers. The board shall report annually to the Governor and the General Assembly regarding progress toward this goal.



§ 20-3-86. (Repealed effective June 30, 2021) Nonlapsing revenue of institutions in university system

Revenue collected by any or all institutions in the university system from tuition, departmental sales or services, continuing education fees, technology fees, or indirect cost recoveries shall not lapse. The amount of revenue from tuition that shall not lapse under this Code section shall not exceed 3 percent of the tuition collected. This Code section shall stand repealed on June 30, 2021.



§ 20-3-87. Requirement to join professional association as a condition of enrollment prohibited

No student in a degree program in the university system shall be required to join a professional association as a condition of enrollment in such degree program.






Part 3 - Student Organization Responsibility for Drug Abuse

§ 20-3-90. Short title

This part shall be known and may be cited as the "Student Organization Responsibility for Drug Abuse Act."



§ 20-3-91. Legislative findings and intent

The General Assembly finds that the unlawful abuse and misuse of marijuana, controlled substances, or dangerous drugs constitutes a serious threat to the public health, welfare, and academic achievement of students enrolled in the public colleges and universities of this state. It is declared to be a purpose and goal of this state to encourage and, to the fullest extent possible, require all student organizations, including but not limited to, societies, fraternities, sororities, clubs, and similar groups of students which are affiliated with, recognized by, or using the facilities of those educational institutions or facilities which comprise the University System of Georgia, to encourage and enforce compliance with state law on the part of their members, guests, or others attending or participating in their functions and affairs, social or otherwise, by not permitting the sale, distribution, serving, possession, consumption, or use of such marijuana, controlled substances, or dangerous drugs at such functions and affairs in violation of state law.



§ 20-3-92. Definitions

As used in this chapter, the term:

(1) "Controlled substance" means any drug, substance, or immediate precursor included in the definition of controlled substances in paragraph (4) of Code Section 16-13-21.

(2) "Dangerous drug" means any drug defined as such under Code Section 16-13-71.

(3) "Marijuana" shall have the same meaning as such term is defined in paragraph (16) of Code Section 16-13-21.

(4) "Student" means any person who is enrolled as a student in courses for academic credit on a full-time, part-time, temporary, or intermittent basis in any college, university, institution of higher education, or facility which is a unit or member institution of the University System of Georgia.

(5) "Student organization" means any organized group or body of students, social, academic, political, or otherwise, which is affiliated with or primarily composed of students enrolled in any university system institution or facility. The term shall include any and all societies, clubs, fraternities, sororities, academic disciplinary groups, or other student entities which operate on the campus of, or which is recognized as a student organization by, any college, university, or other educational institution or facility of the University System of Georgia.

(6) "University system" refers to that system of colleges, universities, and educational institutions which is governed, managed, controlled, and operated by the Board of Regents of the University System of Georgia, a department and an agency of the executive branch of state government of the State of Georgia under Article VIII, Section IV, Paragraph I of the Constitution.



§ 20-3-93. Circumstances requiring withdrawal of student organization recognition

Notwithstanding any law to the contrary, any student organization functioning in conjunction with, incidental to, or at any university system institution, which through its officers, agents, or responsible members knowingly permits or authorizes the sale, distribution, serving, possession, consumption, or use of marijuana, a controlled substance, or dangerous drug at any affair, function, or activity of that student organization, social or otherwise, when such sale, distribution, serving, possession, consumption, or use is not in compliance with the laws of this state shall have its recognition as a student organization withdrawn, shall be expelled from campus for a minimum of a calendar year from the year of determination of guilt, and shall be prohibited from the use of all property and facilities of the university system institution with which it is affiliated or at which it operates, with any and all leasing, possession, or use agreements respecting the student organization's use of institutional property to be terminated by operation of law for any such knowing, permission, or authorization of the unlawful actions defined in this Code section, subject to the administrative review and hearing procedures set forth in this Code section.



§ 20-3-94. Implementation of administrative procedures

Administrative procedures for the implementation of this article shall be promulgated for the educational institutions under management and control by the Board of Regents of the University System of Georgia. Such procedures shall include those elements of due process of law required by the Constitution of the State of Georgia and the United States Constitution.



§ 20-3-95. Appeal to Board of Regents of University System of Georgia

A student organization may appeal any adverse institutional level action by the president or his delegate to the Board of Regents of the University System of Georgia in accordance with applicable portions of the bylaws of the board of regents, or, pursuant to such other discretionary or mandatory review procedures as the board may in the future make available. An appeal by a student organization to the board of regents shall not defer the effective date of the adverse action against it pending the board's review unless the board so directs. Any such stay of suspension or expulsion by direction of the board of regents shall expire as of the date of the board's final decision on the matter.



§ 20-3-96. Final appeal to superior court

Any student organization which is adversely affected by a decision or action under this part may appeal a final decision of the Board of Regents of the University System of Georgia to the superior court of the county wherein the university system institution is situated, or to the Superior Court of Fulton County, within 20 days after the student organization has been either personally served or mailed a copy of the board of regents' final decision. If the decision is mailed, the time for appeal shall begin on the date mailed; however, an extra three days shall be added to the time for appeal. If there is any evidence in the record to support the decision of the board of regents with regard to the administrative findings of fact, those findings must be upheld by the superior court. Except as provided in this part, appeals to the superior court shall be governed by Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," as amended.









Article 3 - Regulation of Private Degree-Granting Institutions



Article 4 - Junior Colleges

§ 20-3-130. Short title; name of junior college system

This article shall be known as the "Junior College Act of 1958," and the system established by this article shall be known as the "Junior College Program of the State of Georgia."



§ 20-3-131. Definitions

As used in this article, the term:

(1) "Junior college" means a community educational institution constructed and operated by a local operating authority which shall offer a course of study extending beyond the high school level providing either preparation for further college or completion of education, or both, provided that an institution which otherwise would fall under this definition shall not be excluded solely because it offers courses below a college level if such courses are strictly remedial in nature.

(2) "Local operating authority" means any city, county, county school system, independent school system, or other political subdivision of the state created for college purposes and possessing the power to tax, which shall possess requisite powers under the Constitution and laws of this state to establish a college, or any combination of two or more of the political subdivisions enumerated in this paragraph which may be authorized under law to utilize the provisions of this article.



§ 20-3-132. Authority to establish and maintain junior colleges

Every city, county, county school system, independent school system, or other political subdivision of the state possessing a power to tax, which shall possess the requisite powers under the Constitution and laws of this state may either alone or in combination with any other such city, county, county school system, independent school system, or other political subdivision of the state establish, maintain, and operate one or more junior colleges under the terms of and subject to this article.



§ 20-3-133. Payments from regents to local operating authorities; local support from fees and taxes; audits

There shall be paid to every local operating authority which shall have established a junior college under this article, upon which construction had commenced prior to January 1, 1964, and which is not operated as a unit of the university system under the board of regents an amount which shall be determined on the basis of a budget for each fiscal year, developed pursuant to a formula agreed upon by the local operating authority, the director of the Senate Budget and Evaluation Office, the director of the House Budget and Research Office, and the director of the Office of Planning and Budget. Budgets prepared pursuant to this authority shall be for expenses incurred by a junior college for educational and general expenditures as set forth in the latest edition of the publication entitled "College and University Business Administration." Such formula shall include financial participation from the local operating authority to include student matriculation fees and funds derived from not less than a one-half nor more than a three-fourths mill tax established by the local operating authority on the ad valorem tax digest of its political subdivision. No state funds shall be appropriated for capital construction. Expenditure under this article shall be audited annually by the Department of Audits and Accounts.



§ 20-3-134. Regents to fix policies and standards; inspections and supervision; withholding state funds from substandard junior colleges

The board of regents shall adopt rules and regulations fixing policies and standards entitling the local operating authority to receive state aid for the support of junior colleges and shall have authority to make such inspections and supervision as shall be necessary to ensure that such policies and standards are met as prescribed by the board. If there has been a failure to comply with such policies and standards by any such junior college, the board shall have authority to withhold or terminate the payment of any state funds which would otherwise be due under the terms of this article.



§ 20-3-135. State funds limited to payments by regents

The sum provided for in Code Section 20-3-133 shall be the only direct financial contribution which the state shall make toward the establishment, maintenance, and operation of any junior college or colleges established under the terms of this article.



§ 20-3-136. Power to condemn private property for school and educational purposes unaffected

Nothing contained in this article shall repeal or amend any of the provisions of Code Sections 20-2-521 and 20-2-522, authorizing county boards of education and certain independent and public school systems to condemn private property for school purposes and for any public educational program which is now or may be hereafter authorized by law.






Article 5 - Georgia Education Authority (University)

§ 20-3-150. Short title

This article may be cited as the "Georgia Education Authority (University) Act."



§ 20-3-151. Definitions

(a) As used in this article, the term:

(1) "Authority" means the Georgia Education Authority (University), which was formerly known as the University System Building Authority. Such change in name of the authority shall in no way affect the identity of the authority or the rights, powers, privileges, or liabilities of the authority or any person under this article.

(2) "Bonds" or "revenue bonds" means any bonds issued by the authority under this article, including refunding bonds.

(3) "Cost of the project" means the cost of construction; the cost of all lands, properties, rights, easements, and franchises acquired; the cost of all machinery and equipment; financing charges; interest prior to and during construction and for one year after completion of construction; cost of engineering; architectural and legal expenses; cost of plans and specifications and other expenses necessary or incident to determining the feasibility or practicability of the project; administrative expense; and such other expenses as may be necessary or incident to the financing authorized in this article; the construction of any project, the placing of it in operation, and the condemnation of property necessary for such construction and operation. Any obligation or expense incurred for any of the foregoing purposes shall be regarded as a part of the cost of the project and may be paid or reimbursed as such out of the proceeds of revenue bonds issued under this article for such project.

(4) "Project" means one or a combination of two or more of the following or any equipment therefor: housing accommodations; buildings and facilities intended for use as classrooms; laboratories; libraries; dormitories; and instructional, administrative, and recreational facilities for students, faculty, officers, and employees of any institution or unit under the control of the board of regents; and all structures, electric, gas, steam, and water utilities, and facilities of every kind and character deemed by the authority necessary or convenient for the efficient operation of any unit which is a part of the university system.

(5) "Unit" means any institution, school, academy, university, or experiment station at any particular location which forms a part of the university system.

(b) Any project or combination of projects shall be deemed "self-liquidating," if, in the judgment of the authority, the revenues, rents, or earnings to be derived by the authority therefrom will be sufficient to pay the cost of maintaining, repairing, and operating the project and to pay the principal and interest of revenue bonds which may be issued for the cost of such project, projects, or combination of projects.



§ 20-3-152. Creation; members, officers, and staff; quorum; procedural rules and regulations; assignment to Department of Administrative Services

(a) There is created a body corporate and politic to be known as the Georgia Education Authority (University), which shall be deemed to be an instrumentality of this state and a public corporation; and by that name, style, and title said body may contract and be contracted with, bring and defend actions, and implead and be impleaded. The authority shall consist of six members, as follows: the Governor, an appointee of the Governor who is not the Attorney General, the state auditor, the chairman of the board of regents, the director of the Office of Planning and Budget, and the chancellor of the university system.

(b) The authority shall elect one of its members as chairman and another as vice-chairman and a secretary and treasurer, who need not necessarily be a member of the authority but who shall be the same as the secretary and treasurer of the Georgia Education Authority (Schools). The majority of the members of the authority shall constitute a quorum. No vacancy on the authority shall impair the right of the quorum to exercise all the rights and perform all the duties of the authority. The members of the authority shall not be entitled to compensation for their services but shall be entitled to and shall be reimbursed for their actual expenses necessarily incurred in the performance of their duties. The staff of the authority shall be the same as the staff of the Georgia Education Authority (Schools). The authority shall make rules and regulations for its own government. It shall have perpetual existence. Any change in name or composition of the authority shall in no way affect the vested rights of any person under the provisions of this article or impair the obligations of any contracts existing under this article.

(c) The authority is assigned to the Department of Administrative Services for administrative purposes only as prescribed in Code Section 50-4-3.



§ 20-3-153. Powers of the authority

The authority shall have powers:

(1) To have a seal and alter it at pleasure;

(2) To acquire by purchase, lease, or otherwise and to hold, lease, and dispose of real and personal property of every kind and character for its corporate purposes;

(3) To acquire in its own name by purchase, on such terms and conditions, and in such manner as it may deem proper, or by condemnation in accordance with any and all existing laws applicable to the condemnation of property for public use, real property or rights of easements therein or franchises necessary or convenient for its corporate purposes and to use them so long as its corporate existence shall continue and to lease or make contracts with respect to the use of or dispose of them in any manner it deems to the best advantage of the authority, the authority being under no obligation to accept and pay for any property condemned under this article except from the funds provided under the authority of this article; and in any proceedings to condemn, such orders may be made by the court having jurisdiction of the action or proceeding as may be just to the authority and to the owners of the property to be condemned; and no property shall be acquired under this article upon which any lien or other encumbrance exists unless at the time such property is so acquired a sufficient sum of money is deposited in trust to pay and redeem the fair value of such lien or encumbrance; and if the authority shall deem it expedient to construct any project on lands which are a part of the campus, grounds, or other real estate holdings of a member unit of the university system, the Governor is authorized to execute for and on behalf of the state a lease upon such lands to the authority for such parcel or parcels as shall be needed for a period not to exceed 50 years; and if the authority shall deem it expedient to construct any project on any other lands the title to which shall then be in this state, the Governor is authorized to convey, for and in behalf of the state, title to such lands to the authority upon payment into the state treasury for the credit of the sinking fund of the state of the reasonable value of such lands, such value to be determined by three appraisers to be agreed upon by the Governor and the chairman of the authority;

(4) To appoint and select officers, agents, and employees, including engineering, architectural, and construction experts, fiscal agents, and attorneys, and to fix their compensation;

(5) To make contracts and leases and to execute all instruments necessary or convenient, including contracts for construction of projects and leases of projects or contracts with respect to the use of projects which the authority causes to be erected or acquired; and any and all political subdivisions, departments, institutions, or agencies of the state are authorized to enter into contracts, leases, or agreements with the authority upon such terms and for such purposes as they deem advisable; and without limiting the generality of the above, authority is specifically granted to the board of regents for and on behalf of the units and institutions under its control and to the authority to enter into contracts and lease agreements for the use of any structure, building, or facilities or a combination of any two or more structures, buildings, or facilities of the authority for a term not exceeding 50 years; and the board, for and on behalf of any unit or institution or combination of units or institutions, may obligate itself to pay an agreed sum for the use of such property so leased and also to obligate itself as part of the lease contract to pay the cost of maintaining, repairing, and operating the property so leased from the authority;

(6) To construct, erect, acquire, own, repair, remodel, maintain, add to, extend, improve, equip, operate, and manage projects, as defined in Code Section 20-3-151, to be located on property owned by or leased by the authority, the cost of any such project to be paid in whole or in part from the proceeds of revenue bonds of the authority or from such proceeds and any grant from the United States or any agency or instrumentality thereof;

(7) To accept loans or grants of money or materials or property of any kind from the United States or any agency or instrumentality thereof upon such terms and conditions as the United States or such agency or instrumentality may impose;

(8) To borrow money for any of its corporate purposes and to issue negotiable revenue bonds payable solely from funds pledged for that purpose and to provide for the payment of such bonds and for the rights of the holders thereof;

(9) To exercise any power usually possessed by private corporations performing similar functions which is not in conflict with the Constitution and laws of this state; and

(10) To do all things necessary or convenient to carry out the powers expressly given in this article.



§ 20-3-154. Authority to issue revenue bonds; terms

The authority or any authority or body which has or which may in the future succeed to the powers, duties, and liabilities vested in the authority created by this article shall have power at one time or from time to time to provide by resolution for the issuance of negotiable revenue bonds of the authority for the purpose of paying all or any part of the cost, as defined in this article, of any one project or combination of projects. The principal and interest of such revenue bonds shall be payable solely from the special fund provided in this article for such payment. The bonds of each issue shall be dated; shall bear interest at such rate or rates as may be determined by the authority, payable semiannually; shall mature at such time or times not exceeding 30 years from their date or dates, except that "Georgia Education Authority (University) Student Housing Revenue Bonds" may mature at such time or times not exceeding 40 years from their date or dates; shall be payable in such medium of payment as to both principal and interest as may be determined by the authority; and may be made redeemable before maturity, at the option of the authority, at such price or prices and under such terms and conditions as may be fixed by the authority in the resolution providing for the issuance of the bonds.



§ 20-3-155. Form of bonds; denominations; place of payment; registration

The authority shall determine the form of the bonds, including any interest coupons to be attached thereto, and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest thereof, which may be at any bank or trust company within or outside the state. The bonds may be issued in coupon or registered form, or both, as the authority may determine; and provision may be made for the registration of any coupon bond as to principal alone and also as to both principal and interest.



§ 20-3-156. Signing, sealing, and attesting bonds

In case any officer whose signature shall appear on any bonds or whose facsimile signature shall appear on any coupon shall cease to be such officer before the delivery of such bonds, such signature shall nevertheless be valid and sufficient for all purposes, the same as if he had remained in office until such delivery. All such bonds shall be signed by the chairman of the authority, and the official seal of the authority shall be affixed thereto and attested by the secretary of the authority; and any coupons attached thereto shall bear the signature or facsimile signature of the chairman of the authority. Any coupon may bear the facsimile signature of such person, and any bond may be signed, sealed, and attested on behalf of the authority by such persons as at the actual time of the execution of such bonds shall be duly authorized or hold the proper office, although at the date of such bonds such persons may not have been so authorized or shall not have held such office.



§ 20-3-157. Bonds negotiable; exemption of bonds from taxation

All revenue bonds issued under this article shall have all the qualities and incidents of negotiable instruments under Article 8 of Title 11. Such bonds and the income thereof shall be exempt from all taxation within the state.



§ 20-3-158. Manner of sale and price of bonds; assistance by Georgia Building Authority

The authority may sell its bonds in such manner and for such price as it may determine to be for the best interests of the authority. Whenever the authority shall determine to issue its bonds, it shall call upon the Georgia Building Authority to render advice and to perform, as its agent, ministerial services for the authority in connection with the marketing of such bonds.



§ 20-3-159. Use of bond proceeds; additional bonds

The proceeds of revenue bonds issued under this article shall be used solely for the payment of the cost of the project or combined project and shall be disbursed upon requisition or order of the chairman of the authority under such restrictions, if any, as the resolution authorizing the issuance of the bonds or the trust indenture mentioned in Code Section 20-3-164 may provide. If the proceeds of such bonds, by error of calculation or otherwise, shall be less than the cost of the project or combined project, unless otherwise provided in the resolution authorizing the issuance of the bonds or in the trust indenture, additional bonds may in like manner be issued to cover the amount of such deficit. Unless otherwise provided in the resolution authorizing the issuance of the bonds or in the trust indenture, such additional bonds shall be deemed to be of the same issue and shall be entitled to payment from the same fund, without preference or priority, as the bonds first issued for the same purpose. If the proceeds of the bonds of any issue shall exceed the amount required for the purpose for which such bonds are issued, the surplus shall be paid into the fund provided in Code Section 20-3-166 for the payment of principal and interest of such bonds.



§ 20-3-160. Issuance of interim receipts or certificates or temporary bonds

Prior to the preparation of definitive bonds, the authority may, under like restrictions, issue interim receipts, interim certificates, or temporary bonds, with or without coupons, exchangeable for definitive bonds upon the issuance of the latter.



§ 20-3-161. Replacement of mutilated, destroyed, or lost bonds

The authority may also provide for the replacement of any bond which shall become mutilated or be destroyed or lost.



§ 20-3-162. Compliance with article sufficient for issuance of bonds; single issue for one or more projects; adoption of bond resolution

Revenue bonds may be issued without any other proceedings or the happening or any other conditions or things than those proceedings, conditions, and things which are specified or required by this article. In the discretion of the authority, revenue bonds of a single issue may be issued for the purpose of paying the cost of any one or more, including a combination of, projects at any one institution or any number of institutions. Any resolution providing for the issuance of revenue bonds under this article shall become effective immediately upon its passage and need not be published or posted. Any such resolution may be passed at any regular or special or adjourned meeting of the authority by a majority of its members.



§ 20-3-163. Credit of state not pledged

Revenue bonds issued under this article shall not be deemed to constitute a debt of the state or a pledge of the faith and credit of the state, but such bonds shall be payable solely from the fund provided for in Code Section 20-3-166; and the issuance of such revenue bonds shall not directly, indirectly, or contingently obligate the state to levy or to pledge any form of taxation whatever therefor or to make any appropriation for their payment; and all such bonds shall contain recitals on their face covering substantially the foregoing provisions of this Code section; provided, however, such funds as may be received from state appropriations or from any other source are declared to be available and may be used by the board of regents for the performance of any lease contract entered into by the board.



§ 20-3-164. Trust indentures to secure bonds; contents of indentures or bond resolutions; expenses of carrying out indentures

In the discretion of the authority, any issue of revenue bonds may be secured by a trust indenture by and between the authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or outside of the state. Such trust indenture may pledge or assign rents, revenues, and earnings to be received by the authority. Either the resolution providing for the issuance of revenue bonds or such trust indenture may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the authority in relation to the acquisition of property; the construction of the project; the maintenance, operation, repair, and insurance of the project; and the custody, safeguarding, and application of all moneys; may also provide that any project shall be constructed and paid for under the supervision and approval of consulting engineers or architects employed or designated by the authority and satisfactory to the original purchasers of the bonds issued therefor; may also require that the security given by contractors and by any depositary of the proceeds of the bonds or revenues or other moneys be satisfactory to such purchasers; and may also contain provisions concerning the conditions, if any, upon which additional revenue bonds may be issued. It shall be lawful for any bank or trust company incorporated under the laws of this state to act as such depositary and to furnish such indemnifying bonds or pledge such securities as may be required by the authority. Such indenture may set forth the rights and remedies of the bondholders and of the trustee and may restrict the individual right of action of bondholders as is customary in trust indentures securing bonds and debentures of corporations. In addition to the foregoing, such trust indenture may contain such other provisions as the authority may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out such trust indenture may be treated as a part of the cost of maintenance, operation, and repair of the project affected by such indenture.



§ 20-3-165. Trustee for bond proceeds

The authority shall in the resolution providing for the issuance of revenue bonds or in the trust indenture provide for the payment of the proceeds of the sale of the bonds to any officer or person who, or any agency, bank, or trust company which, shall act as trustee of such funds and shall hold and apply them to the purposes of this article, subject to such regulations as this article and such resolution or trust indenture may provide.



§ 20-3-166. Sinking fund

The revenues, rents, and earnings derived from any particular project or combined project or any and all funds from any source received by the board of regents and pledged and allocated by it to the authority as security for the performance of any lease or leases or any and all revenues, rents, and earnings received by the authority, regardless of whether or not such rents, earnings, and revenues were produced by a particular project for which bonds have been issued, unless otherwise pledged and allocated, may be pledged and allocated by the authority to the payment of the principal and interest on revenue bonds of the authority as the resolution authorizing the issuance of the bonds or the trust instrument may provide; and such funds so pledged from whatever source received, which pledge may include funds received from one or more or all sources, shall be set aside at regular intervals as may be provided in the resolution or trust indenture into a sinking fund which shall be pledged to and charged with the payment of:

(1) The interest upon such revenue bonds as such interest shall fall due;

(2) The principal of the bonds as the same shall fall due;

(3) The necessary charges of paying agents for paying principal and interest; and

(4) Any premium upon bonds retired by call or purchase as provided in Code Section 20-3-154.

The use and disposition of such sinking funds shall be subject to such regulations as may be provided in the resolution authorizing the issuance of the revenue bonds or in the trust indenture, but, except as may otherwise be provided in such resolution or trust indenture, such sinking fund shall be a fund for the benefit of all revenue bonds without distinction or priority of one over another. Subject to the provisions of the resolution authorizing the issuance of the bonds or in the trust indenture, surplus moneys in the sinking fund may be applied to the purchase or redemption of bonds; and any such bonds so purchased or redeemed shall forthwith be canceled and shall not again be issued.



§ 20-3-167. Remedies of bondholders, receivers, or indenture trustees

Any holder of revenue bonds or interest coupons issued under this article, any receiver for such holders, or indenture trustee, if any, except to the extent the rights given in this Code section may be restricted by resolution passed before the issuance of the bonds or by the trust indenture, may by action, mandamus, or other proceedings protect and enforce any and all rights under the laws of this state or granted under this article or under such resolution or trust indenture and may enforce and compel performance of all duties required by this article or by resolution or trust indenture to be performed by the authority or any officer thereof, including the fixing, charging, and collecting of revenues, rents, and other charges for the use of the project or projects, and, in the event of default of the authority upon the principal and interest obligations of any revenue bond issue, shall be subrogated to each and every right, specifically including the contract rights of collecting rental, which the authority may possess, against the board of regents or other contracting or leasing department, agency, or institution of the state. In the pursuit of his or its remedies as subrogee, such individual, receiver, or trustee may proceed by action, mandamus, or other proceedings to collect any sums by such proceedings due and owing to the authority and pledged or partially pledged directly or indirectly to the benefit of the revenue bond issue of which such individual, receiver, or trustee is representative. No holder of any such bond or receiver or indenture trustee thereof shall have the right to compel any exercise of the taxing power of the state to pay any such bond or the interest thereon or to enforce the payment thereof against any property of the state; nor shall any such bond constitute a charge, lien, or encumbrance, legal or equitable, upon the property of the state; provided, however, any provision of this article or any other Act to the contrary notwithstanding, any such bondholder or receiver or indenture trustee shall have the right by appropriate legal or equitable proceedings, including, without being limited to, mandamus, to enforce compliance by the appropriate public officials with Article VII, Section IV, Paragraph III of the Constitution of Georgia; and permission is given for the institution of any such proceedings to compel the payment of lease obligations.



§ 20-3-168. Refunding bonds

The authority is authorized to provide by resolution for the issue of revenue refunding bonds of the authority for the purpose of refunding any revenue bonds issued under this article and then outstanding, together with accrued interest thereon. The issuance of such revenue refunding bonds, the maturities and all other details thereof, the rights of the holders thereof, and the duties of the authority in respect to such bonds shall be governed by Code Sections 20-3-151 through 20-3-167 insofar as they may be applicable.



§ 20-3-169. Bonds legal investments or security deposits

The bonds authorized in this article are made securities in which all public officers and bodies of this state and all municipalities and all municipal subdivisions; all insurance companies and associations and other persons carrying on an insurance business; all banks, bankers, trust companies, savings banks, and savings associations, including savings and loan associations, building and loan associations, investment companies, and other persons carrying on a banking business; all administrators, guardians, executors, trustees, and other fiduciaries; and all other persons whatsoever who are now or may hereafter be authorized to invest in bonds or other obligations of the state may properly and legally invest funds including capital in their control or belonging to them. The bonds are also made securities which may be deposited with and shall be received by all public officers and bodies of this state and all municipalities and municipal subdivisions for any purpose for which the deposit of the bonds or other obligations of this state is authorized.



§ 20-3-170. Tax exemption of authority's property, activities, charges, and bonds

The creation of the authority and the carrying out of its corporate purpose is in all respects for the benefit of the people of this state and is a public purpose, and the authority will be performing an essential governmental function in the exercise of the power conferred upon it by this article; and this state covenants with the holders of the bonds that the authority shall be required to pay no taxes or assessments upon any of the property acquired or leased by it or under its jurisdiction, control, possession, or supervision or upon its activities in the operation or maintenance of the buildings erected or acquired by it or any fees, rentals, or other charges for the use of such buildings or other income received by the authority, and that the bonds of the authority, their transfer, and the income therefrom shall at all times be exempt from taxation within the state.



§ 20-3-171. Procedure for validating bonds

Bonds of the authority shall be confirmed and validated in accordance with the procedure of Article 3 of Chapter 82 of Title 36. The petition for validation shall also make party defendant to such action any authority, subdivision, instrumentality, or agency of the state which has contracted with the authority for the use of any building, structure, or facilities for which bonds have been issued and sought to be validated; and such other authority, subdivision, instrumentality, or agency shall be required to show cause, if any, why such contract or contracts and the terms and conditions thereof should not be inquired into by the court, the validity of the terms thereof determined, and the contract adjudicated as security for the payment of any such bonds of the authority. The bonds, when validated, and the judgment of validation with respect to such bonds shall be final and conclusive against the authority issuing them and against any other authority, subdivision, instrumentality, or agency contracting with the authority.



§ 20-3-172. Venue and jurisdiction of actions to enforce rights or validate bonds

Any action to protect or enforce any rights under this article shall be brought in the Superior Court of Fulton County; and any action pertaining to validation of any bonds issued under this article shall likewise be brought in such court, which shall have exclusive, original jurisdiction of such actions.



§ 20-3-173. Interests of bondholders protected

While any of the bonds issued by the authority remain outstanding, the power, duties, or existence of the authority or of its officers, employees, or agents or of the board of regents or of any other state agency or department shall not be diminished or impaired in any manner that will affect adversely the interests and rights of the holders of such bonds; and no other entity, department, agency, or authority will be created which will compete with the authority to such an extent as to affect adversely the interests and rights of the holders of such bonds; nor will the state itself so compete with the authority. This article shall be for the benefit of the state, the authority, and the holders of any such bonds and, upon the issuance of bonds under this article, shall constitute a contract with the holders of such bonds.



§ 20-3-174. Acceptance of grants and contributions from federal and other sources

The authority, in addition to the moneys which may be received from the sale of revenue bonds and from the collection of revenues, rents, and earnings derived under this article, shall have authority to accept from any federal agency grants for or in aid of the construction of any project or for the payment of bonds and to receive and accept contributions from any source of either money or property or other things of value to be held, used, and applied only for the purposes for which such grants or contributions may be made.



§ 20-3-175. Moneys received deemed trust funds

All moneys received pursuant to the authority of this article, whether as proceeds from the sale of revenue bonds; as grants or other contributions; or as revenues, rents, and earnings, shall be deemed to be trust funds to be held and applied solely as provided in this article.



§ 20-3-176. Fixing, collecting, and assigning rentals and charges for use of projects

(a) The authority is authorized to fix rentals and other charges which the board of regents shall pay to the authority for the use of each project or part thereof or combination of projects, to charge and collect them, and to lease and make contracts with political subdivisions and agencies and with the board with respect to the use by any institution or unit under its control of any project or part thereof. Such rentals and other charges shall be so fixed and adjusted in respect to the aggregate thereof from the project or projects for which a single issue of revenue bonds is issued as to provide a fund sufficient with other revenues of such project or projects, if any, to pay:

(1) The cost of maintaining, repairing, and operating the project or projects, including reserves for extraordinary repairs and insurance and other reserves required by the resolution or trust indentures, unless such cost shall be otherwise provided for, which cost shall be deemed to include the expenses incurred by the authority on account of the project or projects for water, light, sewer, and other services furnished by other facilities at such institution; and

(2) The principal of the revenue bonds and the interest thereon as they shall become due.

(b) The rentals contracted to be paid by the board or other leasing department, agency, or institution of the state to the authority under leases entered upon pursuant to this article shall constitute obligations of the state for the payment of which the good faith of the state is pledged. Such rentals shall be paid as provided in the lease contracts from funds appropriated for such purposes by the terms of the Constitution of Georgia. It shall be the duty of the board or other leasing department, agency, or institution of the state to see to the punctual payment of all such rentals.

(c) In the event of any failure or refusal on the part of lessees punctually to perform any covenant or obligation contained in any lease entered upon pursuant to this article, the authority may enforce performance by any legal or equitable process against lessees; and consent is given for the institution of any such action.

(d) The authority shall be permitted to assign any rental due it by the lessees to a trustee or paying agent as may be required by the terms of any trust indenture entered into by the authority.



§ 20-3-177. Rules and regulations for operation of projects

It shall be the duty of the authority to prescribe rules and regulations for the operation of each project or combination of projects constructed under this article, including rules and regulations to ensure maximum use or occupancy of each such project.



§ 20-3-178. Accounts; audits

The accounts of the authority created in this article shall be kept as separate and distinct accounts by the treasurer of the board of regents and shall be subject to audit by the Department of Audits and Accounts.



§ 20-3-179. Power of regents to issue revenue bonds not affected

This article does not in any way take from the board of regents the authority to issue revenue bonds for a particular purpose.



§ 20-3-180. Article provides additional method and powers

This article shall be deemed to provide an additional and alternative method for the doing of the things authorized thereby, shall be regarded as supplemental and additional to powers conferred by other laws, and shall not be regarded as in derogation of any powers now existing.



§ 20-3-181. Article to be liberally construed

This article, being for the welfare of the state and its inhabitants, shall be liberally construed to effect its purposes.






Article 6 - Private Colleges and Universities Authority

§ 20-3-200. Short title

This article may be cited as the "Private Colleges and Universities Authority Act."



§ 20-3-201. Definitions

As used in this article, the term:

(1) "Authority" means the Private Colleges and Universities Authority created by this article and any successor or successors thereto. Any change in name or composition of the authority shall in no way affect the vested rights of any person under this article.

(2) "Bond," "bonds," or "revenue bonds" means revenue bonds of the authority issued under this article, including revenue refunding bonds, notwithstanding that such bonds may be secured by a mortgage or the full faith and credit of a participating institution for higher education or any other lawfully pledged security of a participating institution for higher education.

(3) "Borrower" means any student who has received an education loan or any parent who has received or agreed to repay an education loan.

(4) "Construction project" means a structure or structures available for use as a dormitory or other student housing facility; a dining hall; student union; administration building; academic building; library; laboratory; research facility; classroom; athletic facility; health care facility; maintenance, storage, or utility facility; and other structures or facilities related thereto or required or useful for the instruction of students or the conducting of research or the operation of an institution of higher education, whether proposed, under construction, or completed, including parking and other facilities or structures essential or convenient for the orderly conduct of such institution for higher education; shall also include landscaping, site preparation, furniture, equipment and machinery and other similar items necessary or convenient for the operation of a particular facility or structure in the manner for which it is intended but shall not include any items the costs of which are customarily deemed to result in a current operating charge and shall not include any facility used or to be used for sectarian instruction or as a place of religious worship nor any facility which is used or to be used primarily in connection with any part of the program of a school or department of divinity for any religious denomination. "Construction project" also means any one or more buildings or structures owned, leased, or operated by an institution for higher education, including, without limitation, hospitals; clinics; extended-care facilities; emergency-care facilities; out-patient facilities; alcohol and drug detoxification facilities; training facilities for nurses, interns, physicians, dentists, or other staff members; housing for nurses, residents, and interns; medical and dental office facilities; and other structures or facilities related thereto or required or useful for such purposes, whether proposed, under construction, or completed, including parking and other facilities or structures essential or convenient for such purposes; and shall also include landscaping, site preparation, furniture, equipment and machinery, and other similar items necessary or convenient for the operation of a particular facility or structure in the manner for which it is intended but shall not include any items the costs of which are customarily deemed to result in a current operation charge. The term "construction project" also means and includes the acquisition, construction, improvement, or modification of any property, whether real or personal, which shall be suitable for or used as or in connection with an exhibition hall, museum, or other structure or structures for the display by an institution of higher education of the works of its students or faculty or of professional or other artists.

(5) "Cost," as applied to a project or any portion thereof financed under this article, means, if such project is a construction project, all or any part of the cost of construction, acquisition, alteration, enlargement, reconstruction, and remodeling of a construction project, including all lands, structures, real or personal property, rights, rights of way, franchises, easements, permits, approvals, licenses, and certificates and the securing of such permits, approvals, licenses, and certificates, and interests acquired or used for or in connection with a construction project; the cost of demolishing or removing any buildings or structures on land so acquired, including the cost of acquiring any lands to which such buildings or structures may be moved; the cost of all machinery and equipment; financing charges; underwriters' commissions or discounts; interest prior to, during, and for a period of six months following estimated completion of such construction and acquisition; provisions for reserves for principal and interest and for extensions, enlargements, additions, and improvements; the cost of architectural, engineering, financial, and legal services, plans, specifications, studies, surveys, estimates of cost and revenues; administrative expenses; expenses necessary or incident to determining the feasibility or practicability of constructing the construction project; and such other expenses as may be necessary or incident to the construction and acquisition of the construction project, the financing of such construction and acquisition, and the placing of the construction project in operation. If such project is an education loan program, the term "cost," as applied to a project or portion thereof financed under the provisions of this article, means all or any part of the moneys needed to fund the loan program and the expenses of administration and operation of such education loan program, including the fees and expenses of persons engaged by the authority or by a participating institution for higher education to originate or service education loans or to conduct financial feasibility studies. All funds paid or advanced for any of the purposes aforesaid by any institution for higher education prior to the issuance of any of the authority's revenue bonds may be refunded to such institution out of the proceeds of any revenue bonds so issued. Any obligation or expense incurred for any of the foregoing purposes shall be regarded as a part of the cost of the project and may be paid or reimbursed as such out of the proceeds of revenue bonds or notes issued under this article for such project.

(6) "Cost of attendance" means the amount defined by the participating institution for higher education for the purpose of the guaranteed student loan program as defined in Title IV, Part B, of the Higher Education Act of 1965, 20 U.S.C.A. Section 1071, et seq., as said statute existed on January 1, 1983.

(7) "Education loan" means a loan which is made by a participating institution for higher education pursuant to this article to a student or parents, or both, in amounts not in excess of the maximum amounts specified in this paragraph to finance the student's attendance at such institution. The maximum loan amount shall not exceed:

(A) In the case of a borrower who is a student, the student's cost of attendance for the period of time for which the loan is made minus the following amounts applicable to such period of time:

(i) The amount of grant which the student receives under the federal Pell Grant program authorized under Title IV, Part A, of the Higher Education Act of 1965, 20 U.S.C.A. Section 1070, et seq., whether or not the student has made application for such grant;

(ii) The maximum net guaranteed student loan proceeds which the student receives pursuant to Title IV, Part B, of the Higher Education Act of 1965, 20 U.S.C.A. Section 1071, et seq., whether or not the student has made application for such loan;

(iii) The amount of scholarships, grants, or other nonrepayable assistance received by the student from government agencies, educational institutions, or private institutions or organizations; and

(iv) The amount of loan proceeds which the student receives pursuant to Title IV, Part E, of the Higher Education Act of 1965, 20 U.S.C.A. Section 1087aa, et seq.; and

(B) In the case of a borrower who is a parent, the student's cost of attendance minus:

(i) The amounts determined pursuant to subparagraph (A) of this paragraph; and

(ii) The amount of loan, if any, which the student receives pursuant to this article.

(8) "Education loan program" means a program for making education loans from moneys provided by the authority instituted by any one or more participating institution or institutions for higher education.

(9) "Institution for higher education" means a nonprofit educational institution which is not owned or controlled by the state or any political subdivision, agency, instrumentality, district, or municipality thereof, which provides a program of education beyond the high school level and which:

(A) Admits as regular students only individuals having a certificate of graduation from a high school, or the recognized equivalent of such a certificate;

(B) Provides an educational program for which it awards a bachelor's degree or provides an educational program, admission into which is conditioned upon the prior attainment of a bachelor's degree or its equivalent, for which it awards a postgraduate degree, or provides not less than a two-year program which is acceptable for full credit toward such a degree; and

(C) Is accredited by a nationally recognized accrediting agency or association or, if not so accredited, is an institution whose credits are accepted, on transfer, by the university system and its educational units for credit on the same basis as if transferred from an institution so accredited,

or any nonprofit corporation organized solely for the benefit of such an institution; provided, however, that a nonprofit educational institution which is otherwise an institution for higher education as defined in this paragraph shall be deemed to be an institution for higher education notwithstanding such institution's maintenance of a special early-admission policy for gifted high school students.

(10) "Parent" or "parents" means any parent or guardian or the parents or guardians of a student at a participating institution for higher education.

(11) "Project" means a construction project or an education loan program, or both, as the case may be.

(12) "Property" means any real, personal, or mixed property or any interest therein, including, without limitation, any real estate, appurtenances, buildings, easements, equipment, furnishings, furniture, improvements, machinery, rights of way, and structures, or any interest therein.

(13) "Revenues" means, with respect to any project, the rents, purchase installments, loan repayment proceeds, fees, charges, and other moneys derived by the authority therefrom in connection with the lease, sale, or financing thereof.

(14) "Student" means any individual who possesses a certificate of admission or enrollment at a participating institution for higher education and who satisfies any requirements established by such institution with respect to participation in the education loan program maintained by such institution.



§ 20-3-202. Creation; membership; officers; compensation of members; expenses of members; organization; duration; quorum

There is created a public body corporate and politic to be known as the Private Colleges and Universities Authority, and by that name, style, and title such body may contract and be contracted with, bring and defend actions and implead and be impleaded, and complain and defend in all courts of law and equity. Such authority, however, shall not be a state institution nor a department or agency of the state but shall be an instrumentality of purely public charity performing an essential governmental function, being a distinct corporate entity. Article VII, Section IV, Paragraph VII of the Constitution of Georgia and Article 2 of Chapter 17 of Title 50, the "Georgia State Financing and Investment Commission Act," shall not apply to the authority created in this Code section. The authority shall consist of five members appointed by the Governor. Two of the members appointed in 1978 shall be appointed for a term expiring January 1, 1980; two shall be appointed for a term expiring January 1, 1982; and one shall be appointed for a term expiring January 1, 1984. Thereafter, each member shall be appointed for a six-year term. The Governor shall fill the unexpired term of any member so appointed who shall cease to serve. All members appointed shall serve until their successors are appointed and qualified and any member may be reappointed. Immediately after each such appointment, such member of the authority shall enter upon his duties. The authority shall elect one of its members as chairman and another as vice-chairman and shall appoint a secretary, who need not be a member of the authority. The members of the authority may be compensated in an amount not to exceed the per diem amount paid to the members of the General Assembly under applicable Georgia law as in effect from time to time, plus actual expenses incurred, from the funds available to pay the administrative costs and expenses incurred by the authority, for each day's service spent in the performance of the duties of the authority. The authority may make rules and regulations for its own government, including, but not limited to, the payment of compensation to its members. The authority shall have perpetual existence. At all meetings of the authority the presence in person of a majority of the members in office shall be necessary for the transaction of business, and the affirmative vote of a majority of the members then in office shall be necessary for any action of the authority.



§ 20-3-203. Purpose; powers and duties

The purpose of the authority shall be to assist institutions for higher education. The exercise by the authority of the powers conferred by this article shall be deemed and held to be the performance of an essential public function. For the purpose of this article, the authority shall have the powers and duties set forth in this Code section:

(1) To adopt an official seal and alter the same at its pleasure;

(2) To bring or defend any action;

(3) To maintain an office at such place or places as it may designate;

(4) To determine the location and character of any construction project financed under this article; to acquire, construct, reconstruct, remodel, maintain, manage, enlarge, alter, add to, repair, operate, lease as lessee or lessor, sell, or otherwise dispose of any construction project in any manner it deems to the best advantage of the authority and the purposes thereof and to insure such construction project against any and all risks as such insurance may, from time to time, be available; to enter into contracts for any or all of such purposes; and to permit participating institutions for higher education to perform all of the foregoing as the authority's agent. Contracts entered into by the authority may be negotiated and shall not be subject to any laws governing public contracts or requiring competitive bidding;

(5) To finance projects for participating institutions for higher education through the issuance of authority revenue bonds and the lending of such revenue bond proceeds to the participating institution for higher education under such loan agreements or repayment contracts as the authority deems necessary or appropriate;

(6) To issue revenue bonds of the authority for any of its corporate purposes and to fund or refund them, all as provided in this article;

(7) To fix and revise from time to time and charge and collect rates, rents, purchase payments, fees, and charges for the use and for the services furnished or to be furnished by a project or any portion thereof or in connection with the financing thereof; and to contract with this state and its agencies, instrumentalities, departments, and political subdivisions and any person, partnership, association, or corporation or other body, public or private, in respect thereto;

(8) To establish rules and regulations for use of or eligibility for any project or any portion thereof; to designate a participating institution for higher education as its agent to establish rules and regulations for the use of or eligibility for a project undertaken for that participating institution for higher education; and to establish rules, regulations, and policies necessary, appropriate, or convenient for the administration of its affairs, the execution of its powers, duties, and functions, and the accomplishment of its corporate purposes;

(9) To employ consulting engineers, architects, attorneys, bond counsel, accountants, construction and financial experts, fiscal agents, superintendents, managers, such entities as the authority shall deem necessary to provide education loan origination and administration assistance to the authority or to a participating institution for higher education with respect to any education loan program, and such other employees and agents as may be necessary in its judgment and to fix their compensation; provided, however, that all costs, fees, and expenses incurred in connection with the employment of any persons as permitted by this paragraph shall not be an obligation of the state or any political subdivision thereof but must be payable solely from the proceeds of obligations issued by the authority or from revenues received by the authority from participating institutions for higher education as reimbursement for its administrative costs and expenses;

(10) To receive and accept from any source, other than state or local public funds, loans, contributions, gifts, or grants for or in aid of the construction of a project or any portion thereof in either money, property, labor, or other things of that value; and, when required, to use such funds, property, or labor only for the purposes for which it was loaned, contributed, given, or granted;

(11) To make loans to any participating institution for higher education for the cost of a project in accordance with a financing agreement between the authority and the participating institution for higher education, provided that no such loans shall exceed the total cost of the project as determined by the participating institution for higher education and approved by the authority;

(12) To make loans to a participating institution for higher education to refund outstanding obligations or advances issued, made, or given by such participating institution for higher education for the cost of the project;

(13) To charge to and apportion among participating institutions for higher education the administrative costs and expenses incurred by the authority in the exercise of the powers and duties conferred upon it by this article;

(14) To borrow money for any of its corporate purposes and to issue negotiable revenue bonds in the manner more fully set forth in Code Section 20-3-204, which revenue bonds shall be payable solely from funds pledged for that purpose; and to provide for the payment of such bonds and for the rights of the holders thereof;

(15) To pledge, mortgage, or convey by deed to secure debt, chattel mortgage, or bill of sale to secure debt all or any portion of any construction project and any other educational facilities conveyed to the authority for such purpose and the site or sites thereof, whether presently owned or subsequently acquired, for the benefit of the holders of the bonds of the authority issued to finance such construction project or any portion thereof or issued to refund or refinance outstanding indebtedness of a participating institution for higher education as permitted by this article;

(16) To issue bonds for the purpose of refunding or refinancing the outstanding indebtedness of a participating institution for higher education, whether or not outstanding prior to or after April 4, 1978, provided that such indebtedness was originally incurred for the purpose of paying the cost of a project as defined in this article;

(17) To exercise any power usually possessed by private corporations performing similar functions, provided the exercise of such power is not in conflict with the Constitution and laws of this state;

(18) To invest any accumulation of its funds and any sinking fund or reserves in any manner that public funds of this state or its political subdivisions may be invested; and

(19) To do all things necessary or convenient to carry out the powers expressly given in this article and any amendment hereto.



§ 20-3-204. Issuance of revenue bonds; source of payment; negotiability; terms; validation; sale; interim and replacement bonds; execution; duration of liability

(a) The authority is authorized from time to time to provide by resolution for the issuance of negotiable revenue bonds for the purpose of paying all or any part of the cost as defined in Code Section 20-3-202 of any of its projects. Such bonds may also be issued to pay off, refund, or refinance any outstanding bonds or other obligations of any nature owed by the authority, whether or not such revenue bonds or other obligations shall then be subject to redemption, and the authority may provide for such arrangements as it may determine for the payment and security of the revenue bonds being issued or for the payment and security of the revenue bonds or other obligations to be paid off, refunded, or refinanced. The principal, premium, if any, and interest of such revenue bonds shall be payable solely from the revenues, receipts, and earnings to be received by the authority in connection with the lease, sale, financing arrangement, or other disposition of the project for which the revenue bonds were issued. All revenue bonds issued by the authority are declared to be negotiable for all purposes, notwithstanding their payment from a limited source and without regard to any other law or laws. The authority may limit the negotiability of its obligations by issuing them in nonnegotiable or registered form or by providing for future registration under such terms and conditions as it may choose.

(b) The revenue bonds may be issued as serial bonds or as term bonds or a combination of each in one or more series and shall bear such date or dates; mature at such time or times, not exceeding 40 years from their respective dates of issue; bear interest at such rate or rates without regard to any limitations contained in any other statute or law of this state; be payable at such time or times; be in such denominations; be in such form, either coupon or fully registered; carry such registration and conversion privileges; have such rank or priority; be payable in lawful money of the United States at such places, within or outside this state; and be subject to such terms of redemption as such bond resolution may provide.

(c) All revenue bonds issued by the authority shall be subject to validation in accordance with Article 3 of Chapter 82 of Title 36, the "Revenue Bond Law" of the State of Georgia. All proceedings to validate revenue bonds of the authority shall be held in the Superior Court of Fulton County and judgments of validation obtained in the manner set forth in such chapter shall be forever conclusive upon the validity of such bonds and the security for such bonds as therein provided. The petition and complaint for validation shall also make party defendant to such action any participating institution for higher education which has contracted with the authority in connection with the issuance of the bonds or regarding the manner in which such bonds are to be secured; and such participating institution for higher education shall be required to show cause, if any exists, why such security and the terms and conditions thereof should not be inquired into by the court, the validity of the terms thereof determined, and the security adjudicated as a binding obligation of the participating institution for higher education for the payment of any such bonds of the authority. The bonds when validated and the judgment of validation shall be final and conclusive with respect to such bonds against the authority issuing the same, any parties to the validation proceedings, or any persons who might properly have become parties to said proceedings. The certificate of validation, however, may be signed with the facsimile or manually executed official signature of the clerk or deputy clerk of the Superior Court of Fulton County.

(d) The authority may sell its revenue bonds in such manner and for such price, at public or private sale, as it may determine to be for the best interest of the authority. Prior to the preparation of definitive bonds, the authority may, under like restrictions, issue interim certificates or receipts or temporary bonds for definitive bonds upon issuance of the latter. The authority may also provide for the replacement of any bonds which shall become mutilated or be destroyed or lost.

(e) The bonds shall be signed by the chairman of the authority, and the corporate seal of the authority shall be thereunto impressed, imprinted, or otherwise reproduced and attested by the signature of the secretary of the authority. The coupons shall be signed in such manner as may be directed by the authority. The signatures of the officers of the authority and the seal of the authority upon any bond, note, or other debt security issued by the authority may be by facsimile if the instrument is authenticated or countersigned by a trustee other than the authority itself or an officer or employee of the authority. All bonds or notes issued under authority of this article bearing signatures or facsimiles of the signatures of officers of the authority in office on the date of the signing thereof shall be valid and binding, notwithstanding that before the delivery thereof and payment therefor such officers whose signatures appear thereon shall have ceased to be officers of the authority.

(f) Interest shall cease to accrue on any bond on the date that such bond becomes due for payment if such payment is made or duly provided for, but liability for such bond and the accrued interest thereon shall continue until such bond is 20 years overdue for payment. At that time, unless demand for payment has been made, such obligation shall be extinguished and shall be deemed no longer outstanding.



§ 20-3-205. Immunity from liability of members and persons executing bonds or notes

Neither the members of the authority nor any person executing bonds or notes on behalf of the authority shall be personally liable thereon by reason of the issuance thereof.



§ 20-3-206. Credit of state or subdivisions not pledged; no taxation or appropriation for authority

Revenue bonds issued under this article shall not be deemed to constitute a debt or pledge of the faith and credit of this state or any political subdivision thereof within the meaning of any provision of the Constitution or laws of this state, but such revenue bonds shall be payable solely from the revenues and receipts received by the authority in connection with the financing of any project as permitted in this article. Revenue bonds issued by the authority shall not directly, indirectly, or contingently obligate the state or any of its political subdivisions to levy or to pledge any form of taxation whatever therefor or to make any appropriation for the payment thereof; and all such revenue bonds or other obligations of the authority shall contain recitals on their face covering substantially the foregoing provisions of this Code section. No state or local public funds shall be appropriated for use of the authority created by this article.



§ 20-3-207. Remedies of bondholders

The authority may, by appropriate resolution, trust indenture, mortgage, or other security agreement, provide the holders of any of its revenue bonds or interest coupons such rights and remedies, in law or in equity, as may be necessary or desirable in connection with the issuance of such obligations.



§ 20-3-208. Pledge of and lien on revenues to secure bonds

The revenues, rents, purchase payments, financing charges, or other earnings derived from any particular project may be pledged and allocated by the authority pursuant to appropriate resolution as security for any issue of revenue bonds; and such resolution may fully provide for such remedies of bondholders as may be deemed necessary or appropriate by the authority in connection with the issuance of the revenue bonds. A statutory lien on revenues received by the authority in connection with the financing of any project is created for the benefit of the holders of the revenue bonds of the authority issued for such project.



§ 20-3-209. Exemption of authority and bonds from taxation

The creation of the authority and the carrying out of its corporate purposes is in all respects for the benefit of the people of this state and is a public purpose, and the authority will be performing an essential governmental function in the exercise of the power conferred upon it by this article; the state covenants with the holders of the bonds and any interest coupons appertaining thereto that the authority shall be required to pay no taxes or assessments imposed by the state or any of its counties, municipal corporations, political subdivisions, or taxing districts upon any of the property acquired or leased by it or under its jurisdiction, control, possession, or supervision or upon its activities in the operation or maintenance of the buildings erected or acquired by it or upon any fees, rentals, charges, or purchase price, received in installments or otherwise, pertaining to such buildings or upon other income received by the authority; that the bonds of the authority, their transfer, and the interest and income therefrom shall at all times be exempt from taxation within this state; and that the recording of any indenture or security deed by the authority shall be exempt from recording taxes and fees and from intangibles tax. The tax exemption provided in this Code section shall not include any exemption from sales or use tax on property purchased by the authority or for use by the authority, except that the authority shall be entitled to such exemption with respect to property for any particular project as is available to the participating institution for higher education pursuant to Article 1 of Chapter 8 of Title 48.



§ 20-3-210. Interest of bondholders protected

While any of the revenue bonds issued by the authority remain outstanding, the powers, duties, or existence of the authority or of any of its officers shall not be diminished or impaired in any manner that will affect adversely the interest and rights of the holders of such revenue bonds. This article shall be for the benefit of the state, the authority, and the holders of any such revenue bonds and, upon the issuance of the revenue bonds as provided in this article, such provisions shall constitute a contract with the holders of such revenue bonds. The provisions of any bond resolution, indenture, or trust agreement shall be a contract with every holder of such revenue bonds; and the duties of the authority under any such bond resolution, indenture, or trust agreement shall be enforceable by any bondholder by mandamus or other appropriate action or proceeding at law or in equity.



§ 20-3-211. Disposition of moneys received by authority

(a) All moneys received by the authority pursuant to this article, whether as grants or other contributions or as revenues, rents, or earnings, shall be held and applied to the expenses, outstanding bond obligations, and other obligations of the authority.

(b) In the event this authority shall be dissolved, all authority money remaining after the payment of the authority's obligations or provisions for payment thereof shall accrue to the state.



§ 20-3-212. Title to projects

The authority may hold title to any project financed by it but shall not be required to do so.



§ 20-3-213. Venue and jurisdiction of actions under this article

The authority's legal situs or residence for the purpose of this article shall be Fulton County. Any action to protect or enforce any rights under this article, including the validation of obligations issued by the authority as permitted in this article, shall be brought in the Superior Court of Fulton County; and such court shall have exclusive original jurisdiction of all such actions.



§ 20-3-214. Liberal construction of article

This article, being for the welfare of the state and its inhabitants, shall be liberally construed to effect its purposes.






Article 7 - Scholarships, Loans, and Grants

Part 1 - Georgia Student Finance Commission

§ 20-3-230. Short title

This part shall be known and may be cited as the "Georgia Student Finance Commission Act."



§ 20-3-231. Legislative findings; purpose of commission

(a) Legislative findings. The General Assembly has determined that it is a valid public purpose to promote the educational level of achievement of citizens and persons in this state by creating the Georgia Higher Education Assistance Corporation, a public authority, as provided for in Part 2 of this article, for the purpose of establishing and administering an educational loan program in this state in such a manner as not to pledge the faith and credit of the state to the payment of such educational loans as may be guaranteed by the corporation. The General Assembly has determined that it is a valid public purpose to promote further the educational level of achievement of citizens and persons in this state by creating the Georgia Student Finance Authority, a public authority, as provided for in Part 3 of this article, for the purpose of providing educational scholarship, grant, and loan assistance to citizens and persons in this state, in large part by educational loans to be funded through the issuance of revenue bonds and other obligations by the authority in such a manner as not to pledge the faith and credit of the state to the payment of such bonds and obligations and to use further such bond funds to provide a form of secondary market for lenders in further support of the educational loan program of the state. The General Assembly finds that it is desirable and cost efficient and will permit greater coordination of state student aid programs; maximum utilization of available student aid funds; simplification of procedures for students, parents, and educational institutions; and possible prevention of frauds and abuses, and thereby better serve the public interests of the state if a maximum degree of centralization in the management and administration of the functions of the corporation and the authority is provided for; and, further, that although public moneys may within the provisions of the Constitution of Georgia be appropriated for use by the corporation and by the authority for prescribed student aid purposes, such moneys may not be lawfully appropriated directly to the corporation nor the authority but must, in lieu thereof, be appropriated to an agency within the executive branch of state government for use by the corporation or the authority for such prescribed purposes. The General Assembly resolves, therefore, that in order to accomplish the foregoing essential and valid public purposes of the corporation as set forth in Part 2 of this article and of the authority as set forth in Part 3 of this article that it is necessary, essential, a valid public purpose, and within the meaning of the Constitution of Georgia to create the Georgia Student Finance Commission as an agency within the executive branch of state government for the purposes prescribed in this part.

(b) Purpose of commission. The purpose of the commission shall be to help improve the higher educational opportunities of citizens and persons in this state by serving as an agency and budget unit within the executive branch of state government for the purpose of carrying out and effectuating the powers, duties, and functions set forth in this part.



§ 20-3-232. Definitions

As used in this part, the term:

(1) "Authority" means the Georgia Student Finance Authority created by Code Section 20-3-313.

(2) "Board of commissioners" means the board of commissioners of the commission.

(3) "Commission" means the Georgia Student Finance Commission created by Code Section 20-3-233.

(4) "Corporation" means the Georgia Higher Education Assistance Corporation created by Code Section 20-3-263.



§ 20-3-233. Creation of commission as successor to State Scholarship Commission; transfer of assets

(a) There is created within the executive branch of state government a commission to be known as the Georgia Student Finance Commission. The commission shall be an agency of the state and a budget unit thereof.

(b) The commission created by subsection (a) of this Code section shall be the successor to and a continuation of, without interruption, the previously existing Georgia State Scholarship Commission created by an Act approved March 12, 1965 (Ga. L. 1965, p. 210), as amended. The change of the name of the Georgia State Scholarship Commission to the Georgia Student Finance Commission and its continuation, as provided in this Code section, shall in no way affect any existing obligations, liabilities, or rights of the previously existing Georgia State Scholarship Commission. All such obligations, liabilities, and rights are transferred to, vested in, and assumed by the commission created by subsection (a) of this Code section. All existing contracts and agreements between any party and the previously existing Georgia State Scholarship Commission shall not be affected by this Code section but shall continue in full force and effect, without interruption, as contracts or agreements between such party and the commission created by subsection (a) of this Code section.

(c) Title to and ownership of all tangible personal property of the previously existing Georgia State Scholarship Commission are transferred to and vested in the commission created by subsection (a) of this Code section.

(d) Right, title, interests in, and ownership of all other assets of the previously existing Georgia State Scholarship Commission, including, without limitation, student loan accounts receivable, interest thereon, and contract rights relative thereto, income on hand derived therefrom, and choses in action in respect thereof, are transferred to and vested in the authority; and such assets and all proceeds hereafter derived therefrom shall be the property of and shall be used by the authority for educational loan and operating expense purposes as provided for in Subpart 3 of Part 3 of this article.



§ 20-3-234. Functions and composition of board of commissioners; appointment, qualifications, and terms of commissioners; board officers; meetings; committees; compensation; advisory councils

(a) Functions and composition of board of commissioners.

(1) The commission shall be governed and all of its powers, duties, and functions shall be exercised by a board of commissioners. The board of commissioners shall be composed of the following public commissioners, to be appointed by the Governor, subject to confirmation by the Senate: one public commissioner from each congressional district of the state who is and who remains during the term of his or her appointment a resident of the district being represented. The executive director of the commission, or president, if designated by such title by the board of commissioners, shall be an ex officio member of the board of commissioners. Neither the Governor nor any state official not designated in this paragraph shall be appointed as a commissioner. All public commissioner appointments made by the Governor when the Senate is not in session shall be effective ad interim.

(2) The board of commissioners provided for by paragraph (1) of this subsection shall be the successor to and a continuation of, without interruption, the board of commissioners of the previously existing Georgia State Scholarship Commission. The board of commissioners of the previously existing Georgia State Scholarship Commission, excepting the chairperson of the board of regents, who shall not be a member of the board of commissioners, shall be the board of commissioners created by subsection (a) of Code Section 20-3-233; and each public commissioner shall continue to serve for the term of office to which he or she was appointed. Upon expiration of his or her respective term or in the event of a vacancy, his or her successor shall be appointed, or appointments to fill vacancies occurring shall be made, by executive order of the Governor as provided for in this Code section.

(b) Qualifications and terms of public commissioners. Public commissioners shall be appointed by executive order of the Governor to serve for a term of six years and until their successors are appointed and qualified and shall be eligible for reappointment to successive terms. Appointments made after the expiration of a term or to fill a vacancy occurring on the commission shall be made by the Governor in the same manner but only for the duration of the unexpired term. Public commissioners shall be at least 21 years of age, citizens of the United States, and residents of Georgia for at least two years at the time of their appointment. No public commissioner shall be currently employed or contracted by a public or private postsecondary institution in the State of Georgia. Public commissioners shall be subject to the code of ethics covering members of commissions, boards, directors, and authorities as set forth in Code Sections 45-10-3 and 45-10-4 and shall be subject to removal for violation thereof as provided for in such Code sections. No commissioner shall be eligible to become an officer or employee of the commission for a period of one year after expiration of the commissioner's period of service as a commissioner.

(c) Officers of board of commissioners. The officers of the board of commissioners shall consist of a chairperson and a vice chairperson, who shall serve as chairperson in the absence or incapacity of the chairperson, each of whom shall be elected from the public commissioners of the board to serve for a term of not more than two years and who shall be eligible for reelection to successive terms unless otherwise provided in the bylaws of the commission, and a secretary of the board of commissioners, who may be a commissioner or an employee of the commission.

(d) Meetings of board of commissioners. The board of commissioners shall provide for the holding of regular and special meetings. The board of commissioners shall hold at least one regular meeting during each fiscal year but may hold as many regular meetings during any fiscal year as may be deemed necessary. The chairperson is authorized to call at any time a special meeting of the board of commissioners, provided at least five days' advance notice is provided to each commissioner. A majority of the commissioners then in office shall constitute a quorum for the transaction of any business and for the exercise of any power, duty, or function of the board of commissioners; and no vacancy on the board of commissioners shall impair the right of a quorum of the commissioners then in office to transact any business or to exercise any power, duty, or function of the board of commissioners. The concurrence of a majority of commissioners present at any meeting of the board of commissioners at which a quorum is present shall be sufficient to constitute official action of the board of commissioners. All meetings of the board of commissioners shall be open to the public except as otherwise provided by state law. Meetings of the board of commissioners shall generally be held at the principal office or place of business of the commission but may be held elsewhere within the state when authorized by the board of commissioners.

(e) Executive committee. The board of commissioners is authorized to establish, elect, and provide for the organization and duties of an executive committee of the board of commissioners, to consist of not less than five commissioners, which may, in intervals between regular meetings of the board of commissioners, meet and transact any business and exercise any power, duty, or function of the board of commissioners unless otherwise restricted by the board of commissioners. The presence at a meeting of the executive committee of a majority of the members of such committee shall constitute a quorum. The concurrence of members of the executive committee equal to a majority of the membership of the executive committee shall be required to constitute official action of the executive committee. Any authorized official action taken by the executive committee shall be binding upon the board of commissioners and the commission until the next regular meeting of the board of commissioners. Meetings of the executive committee shall be open to the public except as otherwise provided by state law. Meetings of the executive committee shall generally be held at the principal office or place of business of the commission but may be held elsewhere within the state when authorized by the board of commissioners. Whenever the board of commissioners, at any regularly scheduled meeting of the board of commissioners, shall fail to have a quorum present, but a quorum of the executive committee of the board of commissioners is present, such meeting shall continue as an official meeting of the executive committee under this subsection for the purpose of taking any official action which the executive committee is otherwise authorized to take.

(f) Other committees. The board of commissioners is authorized to establish and provide for the organization and duties of such other interim or standing committees of the board of commissioners as it may deem necessary in the performance of its powers, duties, and functions. Such other committees may only be authorized to investigate or to consider, and to report their findings or recommendations to the board of commissioners, upon such matter or matters as the board of commissioners shall prescribe and may not be authorized to take any binding action for or on behalf of the board of commissioners.

(g) Compensation of commissioners. Public commissioners shall receive the sum provided by Code Section 45-7-21 for each day of actual attendance at meetings of the commission or for each day of travel, within or outside the state, as a member of the commission, which travel has been authorized by the chairperson or by action of the commission, plus reimbursement for actual transportation costs while traveling by public carrier or the legal mileage rate for the use of a personal automobile to and from the place of meeting. No member of the commission shall be authorized to receive the sums, expenses, and costs provided by this subsection for more than 18 days per year.

(h) Advisory councils. The board of commissioners is authorized to provide for the creation of one or more advisory councils pursuant to Code Section 50-4-4 as the board of commissioners may determine to be needful or helpful to the commission in the performance of its powers, duties, and functions under this part and to prescribe all matters relative thereto, including, without limitation, their membership, organization, duties, meetings, authorized travel, and the payment of per diem to and actual expenses incurred by advisory councilmembers while in the performance of duties prescribed by the board of commissioners.



§ 20-3-235. Commission officers, employees, and support services; bonds; legal services

The board of commissioners shall provide for the employment of all personnel and for retention of all support services necessary to enable it to effectuate and carry out its powers, duties, and functions under this part, including, but without limitation, the following:

(1) Chief executive officer. The board of commissioners shall select and employ an executive director of the commission, or president, if designated by such title by the board of commissioners, who shall be the chief executive officer of the commission and who shall serve at the pleasure of the board of commissioners. The executive director may be employed on an annual basis by resolution adopted at a regular meeting of the board of commissioners or for a longer contractual period of time not to exceed three years. The executive director shall receive such salary and other compensation and benefits as determined and fixed by the board of commissioners. He shall cause to be filed with the commission a fidelity bond in the minimum sum of $100,000.00, conditioned upon the faithful performance of his duties under this part, and such additional bond coverage as the board of commissioners may direct; and the cost thereof shall be paid from funds available to the commission. The executive director shall provide for maintenance of accurate and permanent minutes and records of all proceedings and activities of the board of commissioners and the commission and have authority and responsibility to implement and carry out all administrative powers, duties, and functions of the commission in accordance with governing state and federal laws and rules, regulations, and policies prescribed by the board of commissioners. Unless otherwise prescribed by the board of commissioners, the executive director is authorized to select, employ, and terminate the employment of, and prescribe the duties of, all officers and employees of the commission in accordance with applicable provisions of law;

(2) Other officers. The board of commissioners shall designate an employee of the commission to serve as treasurer of the commission. The treasurer shall receive and disburse all funds made available to the commission by the General Assembly or otherwise in accordance with law and as may be directed by the board of commissioners. The treasurer shall cause to be filed with the commission a fidelity bond in such sum as the board of commissioners shall direct, conditioned upon the faithful performance of his duties under this part and the proper accounting of all funds coming into possession or control of the commission; and the cost thereof shall be paid from funds available to the commission. The board of commissioners is authorized to designate the executive director as treasurer. The board of commissioners shall also designate an employee of the commission to serve as secretary of the commission. The board of commissioners is further authorized to designate other budgeted personnel positions of the commission as officers of the commission and to ascribe to such positions such duties, responsibilities, and official titles as it may deem appropriate;

(3) Personnel. The commission is authorized to employ, on a full-time, part-time, or contractual basis, all officers, employees, professional personnel, agents, experts, consultants, and other personnel needed for the performance of its powers, duties, and functions under this part. Officers and employees of the commission are authorized to travel within and outside the state in connection with the performance of their duties as may be authorized by the board of commissioners;

(4) Fidelity bonds. All officers and employees of the commission and public commissioners shall be covered by a fidelity bond or bonds in such sum or sums and conditioned for such purpose or purposes as the board of commissioners shall determine, and the cost thereof shall be paid from funds available to the commission; and

(5) Legal services. Legal services shall be provided to the commission, the corporation, and the authority by the Attorney General as provided for by state law, or by private attorneys designated by the Attorney General, or, if authorized by the Attorney General, by private attorneys selected and retained or employed by the commission, the corporation, or the authority for the purposes authorized by the Attorney General. The commission is authorized to provide for paying from funds available to the commission, the corporation, or the authority all legal costs incurred, including, without limitation, attorneys' fees, court costs, and all other costs and expenses incurred incident to the retention of legal services and in respect of legal proceedings.



§ 20-3-236. Powers and duties of commission, board of commissioners, and officers; confidentiality; repayments and refunds

(a) In addition to all other provisions of this part and in furtherance of the purposes of the commission, the commission shall have the following powers, duties, and functions:

(1) The board of commissioners shall serve as the board of directors of the corporation pursuant to this paragraph and Part 2 of this article; and, whenever they are convened as and are acting in the capacity of the board of directors of the corporation, they shall carry out and fully effectuate the powers, duties, functions, and corporate purposes of the corporation in accordance with Part 2 of this article without regard to any other power, duty, or function vested in them under this part or under any other provision of law;

(2) The board of commissioners shall serve as the board of directors of the authority pursuant to this paragraph and Part 3 of this article; and, whenever they are convened as and are acting in the capacity of the board of directors of the authority, they shall carry out and fully effectuate the powers, duties, functions, and corporate purposes of the authority in accordance with Part 3 of this article without regard to any other power, duty, or function vested in them under this part or under any other provision of law;

(3) The officers of the commission shall serve in the same capacity as officers of the corporation and as officers of the authority, respectively, pursuant to this paragraph and Parts 2 and 3 of this article, respectively. Nothing contained in this part, however, shall be construed to mean or require that the officers of the board of directors of the corporation and the officers of the board of directors of the authority shall be the same persons or that they shall be the same persons who are serving as officers of the board of commissioners under this part;

(4) The commission shall receive all moneys made available to the commission by the General Assembly or otherwise for purposes of the corporation and disburse such moneys to the corporation;

(5) The commission shall receive all moneys made available to the commission by the General Assembly or otherwise for purposes of the authority and disburse such moneys to the authority;

(6) The commission shall receive all moneys made available to the commission by the General Assembly or otherwise for purposes of the commission and use such moneys for purposes of the commission;

(7) The commission shall also have the following additional powers:

(A) To adopt an official seal and to alter the seal at its pleasure;

(B) To maintain a principal office and such other offices as it may deem necessary;

(C) To adopt bylaws and policies for the regulation of its affairs and the conduct of its business;

(D) To adopt rules and regulations necessary or appropriate for the administration of its affairs; the exercise of its powers, duties, and functions; and the accomplishment of its purposes, pursuant to this part;

(E) To enter into agreements and undertakings as may be necessary or appropriate in the exercise of its powers, duties, and functions under this part;

(F) To perform such other acts as may be necessary or appropriate to effectuate the purposes of the commission under this part;

(G) To enter into agreements with the United States government for the purpose of securing the benefits of any federal law which provides federal funds for any student financial aid purpose or for any activity related to student financial aid, including, without limitation, activities such as research activities, the collection and reporting of data, the administration of any activity related to student financial aid, and dissemination of information and services to the public; to comply with the provisions of such federal law; to adopt such rules, regulations, resolutions, and procedures as may be necessary to secure such federal funds; and to provide matching funds as may be required from funds available to the commission;

(H) To solicit, receive, and accept funds from any source, public or private, by gift, grant, bequest, or otherwise, either absolutely or in trust, and to hold, use, invest, administer, and expend such funds on behalf of the commission and for any of its purposes; and to acquire from any source, public or private, by purchase, lease, gift, bequest, or devise, any property, real, personal, or mixed, either absolutely or in trust, and to hold, use, administer, and dispose of such property on behalf of the commission and for any of its purposes; and

(I) To advertise or otherwise promote the programs, functions, and purposes of the commission, the Georgia Higher Education Assistance Corporation, and the Georgia Student Finance Authority and to expend funds available to the commission for such purposes.

(b) Pursuant to Code Section 50-18-70, the commission shall not disclose and shall keep confidential, in each case unless identifying information has been redacted:

(1) Records that include information identifying a student or former student by name, address except for ZIP Code, telephone number, or emergency contact; and

(2) Records that reveal an individual's social security number, mother's birth name, credit card information, debit card information, bank account information, account number, utility account number, password used to access his or her account, financial data or information, insurance or medical information in all records, unlisted telephone number if so designated in a public record, personal e-mail address or cellular telephone number, or month and day of birth.

(c) Except as prohibited by federal or state law, individuals who owe any amount to the commission relating to any scholarship or grant made by the commission, including repayments and refunds, are, without judicial action, subject to garnishment of their pay, loss of a professional license, offset of lottery winnings, and offset of a state tax refund in accordance with rules and regulations promulgated by the commission. As used in this subsection, the term "refund" means scholarship and grant amounts paid to or on behalf of individuals, in accordance with rules and regulations promulgated by the commission, subsequently determined to be ineligible to receive such scholarship and grant amounts. The remedies set forth in this subsection shall be in addition to all other remedies available at law and in equity.



§ 20-3-237. Division of board of commissioners to serve as directors of corporation and authority

If any federal law or rule shall at any time have the effect of prohibiting any person from simultaneously serving as a member of the board of directors of the corporation and as a member of the board of directors of the authority, the Governor is authorized, notwithstanding the provisions of this part or of Parts 2 and 3 of this article, to divide the persons who are serving as members of the board of commissioners as evenly as may be possible and, by executive order, designate the members of the commission who shall thereafter serve as members of the board of directors of the corporation and who shall thereafter serve as members of the board of directors of the authority.



§ 20-3-238. Accounting system; corporation moneys not to be used for authority's expenses

The commission shall maintain a system of accounts in accordance with generally acceptable accounting procedures and standard accounting procedures and systems established by the state, where applicable, which shall, among other things, properly identify and account for all funds received by the commission from the corporation and from the authority, respectively; the source of receipt of such funds by the corporation and by the authority, respectively; all expenditures of the commission made for or on behalf of the corporation or the authority, respectively; all expenditures of the commission, a pro rata part of which is properly chargeable as an expenditure made for or on behalf of the corporation or the authority, respectively; and the basis or method used by the commission in prorating ratable expenditures of the commission to the corporation and to the authority, respectively. No agency fund moneys received by the commission from the corporation shall be expended by the commission in payment of expenses incurred for or on behalf of the authority.



§ 20-3-239. Annual audits; distribution of audit reports

The state auditor shall make an annual financial audit of the books, accounts, and records of the commission. The state auditor shall maintain a copy of the audit report on file in his or her office, make copies of the report available for inspection by the general public, and furnish a copy of the report to the commission, to members of the board of commissioners, and to the Governor and shall notify the members of the General Assembly of the availability of the report in the manner which he or she deems to be most effective and efficient.



§ 20-3-240. Budget requests

The commission shall submit its regular and supplemental budget requests to the Governor at such times and in such form and manner as required by state law; provided, however, that the commission shall, in accordance with Code Section 50-4-3, include in its budget requests the respective budget requests, if any, of the corporation and of the authority as prepared and submitted to the commission by the corporation and by the authority.



§ 20-3-241. Operations reports

The commission is authorized to publish in print or electronically annually or at less frequent intervals determined by the board of commissioners an operations report covering the activities of the commission, including, without limitation, a report of revenues and expenditures of the commission and a statement of the financial condition of the commission and to furnish copies of such report to the Governor and members of the General Assembly and to other public and private persons and agencies as it may deem appropriate. Such operations reports, if published, shall cover the activities of the commission for a period of one or more state fiscal years.



§ 20-3-242. Web based counseling and resources for students

Beginning in school year 2010-2011, the Georgia Student Finance Commission shall:

(1) Provide students in grades six through 12 with web based counseling advisement, career awareness inventories, and information to assist them in evaluating their academic skills and career interests; and

(2) Provide students in grades eight through 12 with a web based resource to develop a graduation plan to detail the courses necessary for a student to graduate from high school and to successfully transition to postsecondary education and the work force.






Part 1A - Nonpublic Postsecondary Educational Institutions

§ 20-3-250.1. Short title

This part shall be known and may be cited as the "Nonpublic Postsecondary Educational Institutions Act of 1990."



§ 20-3-250.2. Definitions

As used in this part, the term:

(1) "Agent" means any natural person owning any interest in, employed by, or representing for remuneration a nonpublic postsecondary educational institution within or outside this state and who, by solicitation in any form made in this state, enrolls or seeks to enroll a resident of this state for education offered by such institution, or who offers to award educational credentials, for remuneration, on behalf of any such institution, or who holds himself or herself out to residents of this state as representing a nonpublic postsecondary educational institution for any such purpose.

(2) "Agent's permit" means a nontransferable written authorization issued to a natural person by the executive director which allows that person to solicit or enroll any resident of this state for education in a nonpublic postsecondary educational institution.

(3) "Authorization to operate," or like term, means authorization by the commission to operate or to contract to operate a nonpublic postsecondary educational institution in this state or to conduct nonpublic postsecondary activities.

(3.1) "Board of trustees" or "board" means the Board of Trustees of the Tuition Guaranty Trust Fund provided for in Code Section 20-3-250.27.

(4) "Certificate" means a diploma or similar document indicating satisfactory completion of training in a course or program of study, not leading to a postsecondary degree, which is offered by a nonpublic postsecondary educational institution.

(5) "Commission" means the Nonpublic Postsecondary Education Commission provided for in Code Section 20-3-250.4.

(6) "Course" means any plan or program of instruction or study, whether conducted in person, by mail, or by any other method.

(7) "Date of notice" means the date the notice is mailed by the executive director.

(8) "Education" or "educational services," or like term, means, but is not limited to, any class, course, or program of training, instruction, study, or testing.

(9) "Educational credentials" means certificates, degrees, transcripts, reports, documents or letters of designation, marks, appellations, series of letters, numbers, or words which signify, purport, or are generally taken to signify enrollment, attendance, progress, or satisfactory completion of the requirements or prerequisites for education at a nonpublic postsecondary educational institution.

(10) "Entity" means, but is not limited to, any company, firm, society, association, partnership, corporation, or trust.

(11) "Executive director" means the executive director of the Nonpublic Postsecondary Education Commission.

(11.1) "Gross tuition" means the total amount collected by a postsecondary educational institution during the most recently completed 12 month fiscal year, reduced only by the amount of refunds paid during the fiscal year, for tuition, application fees, registration fees, and those other fees deemed appropriate by rule or regulation of the commission; provided, however, that for a postsecondary educational institution located outside of this state which is authorized only for the purpose of advertising and recruiting in this state, or is authorized only for the purpose of offering instruction by correspondence or any telecommunications or electronic media technology, or a combination of these purposes, "gross tuition" means only the amount of such tuition and fees collected from residents of this state while such residents reside in this state.

(12) "Nonpublic" means a private postsecondary educational institution not established, operated, or governed by the State of Georgia, or any public or private postsecondary educational institution legally operating in another state or nation that conducts postsecondary activities in Georgia or offers postsecondary instruction leading to a postsecondary degree or certificate granted to Georgia residents from a location outside Georgia.

(13) "Notice to the postsecondary educational institutions" means written correspondence sent to the address of record for legal service contained in the application for a certificate of authorization as provided for in this part.

(14) "Owner" of a postsecondary educational institution means:

(A) In the case of a postsecondary educational institution owned by an individual, that individual;

(B) In the case of a postsecondary educational institution owned by a partnership, all full, silent, and limited partners; and

(C) In the case of a postsecondary educational institution owned by a corporation, the corporation and each shareholder owning shares of issued and outstanding stock aggregating at least 10 percent of the total of the issued and outstanding shares.

(15) "Person" means any individual, firm, partnership, association, corporation, or other private entity.

(16) "Postsecondary degree" means a credential conferring on the recipient thereof the title of "Associate," "Bachelor," "Master," "Specialist," or "Doctor," or an equivalent title, signifying educational attainment based on:

(A) Study;

(B) A substitute for study in the form of equivalent experience or achievement testing; or

(C) A combination of the foregoing, provided that "postsecondary degree" shall not include any honorary degree or other so-called "unearned" degree.

(17) "Postsecondary activity" means awarding a postsecondary degree or certificate or conducting or offering study, experience, or testing for an individual, or certifying prior successful completion by an individual of study, experience, or testing under the representation that the individual successfully completing the study, experience, or testing will be awarded therefor, at least in part, a postsecondary degree or certificate.

(18) "Postsecondary educational institution" means a postsecondary degree-granting or certificate-granting nonpublic college or university or a proprietary school, offering instruction or educational services primarily to persons who have completed or terminated their secondary education or who are beyond the age of compulsory high school attendance, or any sole proprietorship, group, partnership, venture, society, company, corporation, school, or consortium of colleges, universities, or other institutions that engages in, purports to engage in, or intends to engage in any type of postsecondary activity.

(19) "Proprietary school" or "school" means any business enterprise operated for a profit or on a nonprofit basis which maintains a place of business within this state or solicits business within this state, which is not specifically exempted by Code Section 20-3-250.3, and which offers a course or courses of instruction or study available through classroom instruction, correspondence, or any telecommunications or electronic media technology, or any combination thereof, to a person or persons for the purpose of:

(A) Training such person or persons for work in a business, trade, or technical or industrial occupation; or

(B) Preparing such person or persons for taking and passing certification exams for work in a business, trade, or technical or industrial occupation.

(20) "School employee" means any person, other than any "owner" as defined in paragraph (14) of this Code section, who directly or indirectly receives compensation from a postsecondary educational institution for services rendered.

(21) "Student" means any person who contracts to pay for and be the recipient of any course defined in paragraph (6) of this Code section.

(22) "Support" or "supported" means the primary source or having as the primary source from which a postsecondary educational institution derives revenue to perform its operation.

(23) "Telecommunications or electronic media technology" means a delivery mode which utilizes but is not limited to television, video cassette or disc, film, radio, computer, or other supportive devices which build upon the audio-video format.

(24) "To grant" means awarding, selling, conferring, bestowing, or giving.

(25) "To offer" means, in addition to its usual meanings, advertising, publicizing, soliciting, or encouraging any person, directly or indirectly, in any form, to perform the act described.

(26) "To operate" an educational institution, or like term, means to establish, keep, or maintain any facility or location in this state where, from which, or through which education is offered or given or educational credentials are offered or granted and includes contracting with any person, group, or entity to perform any such act and to conduct postsecondary activities within this state or from a location outside of this state by correspondence or by any telecommunications or electronic media technology, provided that such educational institution specifically recruits persons located within this state or has a physical presence within this state.

(27) "Tuition guaranty fund" or "fund" means the Tuition Guaranty Trust Fund provided for in Code Section 20-3-250.27.



§ 20-3-250.3. Educational institutions exempted from application of part

(a) The following education and postsecondary educational institutions are exempted from this part except as expressly provided to the contrary:

(1) Institutions exclusively offering instruction at any or all levels from preschool through the twelfth grade regardless of the age of the student;

(2) Education sponsored by a bona fide trade, business, professional, or fraternal organization, so recognized by the commission, solely for that organization's membership or offered on a no-fee basis, not granting degrees;

(3) Education solely avocational or recreational in nature, as determined by the commission, and institutions, not granting degrees, offering such education exclusively;

(4) Postsecondary educational institutions established, operated, governed, or licensed by this state, its agencies, or its political subdivisions, as determined by the commission;

(5) Any flight school which holds an applicable federal air agency certificate issued by the administrator of the Federal Aviation Administration;

(6) Nonpublic, nonprofit, postsecondary educational institutions which demonstrate annually to the satisfaction of the commission that their purposes are solely to provide programs of study in theology, divinity, religious education, and ministerial training, and that they do not grant postsecondary degrees of a nonreligious nature and that such institutions:

(A) Accept no federal or state funds; and

(B) Accept no student who has a federal or state education loan to attend such institutions;

(7) Subject to the requirements of subsection (c) of Code Section 20-3-250.6, nonpublic law schools not accredited by the American Bar Association which are subject to the regulations and standards established by the Georgia Supreme Court for such schools;

(8) Nonpublic postsecondary educational institutions conducting postsecondary activity on the premises of military installations located in this state which are solely for military personnel stationed on active duty at such military installations, their dependents, or Department of Defense employees and other civilian employees of that installation;

(9) A school where the sole purpose of the instructional program is review or preparation for a specific occupational examination recognized by a government agency or bona fide trade, business, or fraternal organization and where the student's occupational training received from another school already makes the student eligible to sit for the examination;

(10) Subject to the requirements of subsection (c) of Code Section 20-3-250.6, any nonpublic, nonprofit college or university granting baccalaureate degrees whose principal office and campus are located in this state and its related graduate and professional programs, which have been in existence ten or more years as a nonpublic, nonprofit college or university and is accredited by a national or regional accrediting agency recognized by the United States Department of Education; provided, however, that such nonpublic, nonprofit college or university shall be subject to the provisions of Code Section 20-3-250.14 for the purposes of satisfying the requirements of 34 C.F.R. Section 668.43(b) and shall designate the commission as the recipient of complaints from students of such nonpublic, nonprofit college or university as a prerequisite for such nonpublic, nonprofit college's or university's acceptance of federal student financial aid funds; and provided, further, that the designation provided for under this paragraph shall be provided solely to the extent necessary for institutional compliance of such nonpublic, nonprofit college or university with the laws and regulations governing federal student financial aid and shall not affect, rescind, or supersede any preexisting authorizations, charters, or recognition;

(11) Subject to the requirements of subsection (c) of Code Section 20-3-250.6, any liberal arts college or university whose principal office and campus are located in this state and its related graduate and professional programs, if any, which was chartered prior to 1955 as a nonpublic, nonprofit, degree-granting institution, provided that it is accredited by a regional or national accrediting agency recognized by the United States Department of Education; and provided, further, that such liberal arts college or university shall be subject to the provisions of Code Section 20-3-250.14 for the purposes of satisfying the requirements of 34 C.F.R. Section 668.43(b) and shall designate the commission as the recipient of complaints from students of such liberal arts college or university as a prerequisite for such liberal arts college's or university's acceptance of federal financial aid funds; and provided, further, that the designation provided for under this paragraph shall be provided solely to the extent necessary for institutional compliance of such liberal arts college or university with the laws and regulations governing federal student financial aid and shall not affect, rescind, or supersede any preexisting authorizations, charters, or recognition;

(12) Any institution offering only education or training in income tax theory or income tax return preparation when the total contract price for such education or training does not exceed $1,000.00, provided that the total charges incurred by any student for all instruction, other than instruction which is solely avocational or recreational in nature as provided in paragraph (3) of this subsection, do not exceed $1,000.00 in any one calendar year;

(13) Subject to the requirements of subsection (c) of Code Section 20-3-250.6, any nonpublic medical school accredited by the Liaison Committee on Medical Education and a national or regional accrediting agency recognized by the United States Department of Education; and

(14) Any college or university that confers both associate and baccalaureate or higher degrees, that is accredited by the Southern Association of Colleges and Schools, College Division, that is operated in a proprietary status, that provides a $200,000.00 surety bond, and that contributes to the Tuition Guaranty Trust Fund pursuant to Code Section 20-3-250.27; provided, however, that such college or university shall be subject to the provisions of Code Section 20-3-250.14 for the purposes of satisfying the requirements of 34 C.F.R. Section 668.43(b) and shall designate the commission as the recipient of complaints from students of such college or university as a prerequisite for such college's or university's acceptance of federal student financial aid funds; and provided, further, that the designation provided for under this paragraph shall be provided solely to the extent necessary for institutional compliance of such college or university with the laws and regulations governing federal student financial aid and shall not affect, rescind, or supersede any preexisting authorizations, charters, or recognition.

(b) Except as otherwise provided in subsection (a) of this Code section, any nonpublic postsecondary educational institution whose students participate in either state or federally funded student financial aid programs is specifically covered by this part.

(c) A postsecondary educational institution which is also regulated pursuant to the provisions of Title 43 shall be exempted only from the provisions of paragraph (2) of subsection (b) of Code Section 20-3-250.5, subsections (a) and (b) of Code Section 20-3-250.6, and Code Section 20-3-250.11.

(d) A postsecondary educational institution which has been granted an exemption from provisions of this part pursuant to paragraph (6) of subsection (a) of this Code section shall subsequently submit an annual statement to the commission which affirms that the institution continues to meet the requirements for exempt status as listed in paragraph (6) of subsection (a) of this Code section. The statement shall be submitted using a form provided by the commission. The commission may request information on the form concerning the names of programs of study offered and the titles of degrees, diplomas, certificates, or other credentials conferred. Institutions which qualify for exempt status may include class components or subjects which are nonreligious in nature but relate to the church related work being performed by the institution. The commission may also authorize an annual visitation by the commission staff to the institution.



§ 20-3-250.4. Nonpublic Postsecondary Education Commission; membership

(a) There is established the Nonpublic Postsecondary Education Commission consisting of 15 members who shall be appointed by the Governor and confirmed by the Senate. One member shall be appointed from each congressional district and the remaining member shall be appointed as an at-large member. Members serving a term of appointment on January 1, 2015, shall complete their terms of appointment; thereafter, members of the commission shall be appointed for terms of three years each. Each member shall serve for the term of office to which the person is appointed and until a successor is appointed, confirmed, and qualified. Members may be appointed to succeed themselves but shall not serve for more than two full consecutive terms.

(b) Two members of the commission shall be appointed to represent degree-granting nonpublic postsecondary educational institutions and two members shall be appointed to represent nonpublic postsecondary educational institutions which grant certificates only. The remaining members shall not be employed by or otherwise represent or have an interest in any nonpublic postsecondary educational institution.

(c) The commission shall elect from its members a chairperson, a vice chairperson, and such other officers as are considered necessary, each to serve for a one-year term. Officers may be elected to succeed themselves.

(d) Vacancies on the commission, except those caused by expiration of term, shall be filled by the Governor's appointing a successor who meets the requirement for the vacated position and who shall be confirmed by the Senate to serve for the remainder of the unexpired term of office.

(e) The commission shall meet at least quarterly on the call of the chairperson or upon the written petition of a majority of the commission.

(f) The members of the commission shall serve without compensation, but on presentation of a voucher authorized by the chairperson of the commission and approved by the executive director, each member shall be entitled to receive for each day's expenses incurred while carrying out official commission business the same daily expense allowance and travel or mileage allowance as that authorized for members of the General Assembly.

(g) A majority of the currently appointed commission shall constitute a quorum for the conduct of business.

(h) Any person appointed to the commission when the Senate is not in session may serve on the commission without Senate confirmation until the Senate acts on that appointment.



§ 20-3-250.5. Administration; general powers and duties

(a) The commission shall be assigned to the Georgia Student Finance Commission for administrative purposes only. The commission shall be a budget unit of the executive branch of the state government.

(b) The commission shall have the following powers and duties:

(1) To establish and promulgate standards, rules, regulations, and policies for carrying out the provisions of this part and for the orderly operation of the commission. To effectuate the purposes of this part, the commission may request from any department, division, board, bureau, commission, or other agency of the state, and such agency shall provide such information as will enable the commission to exercise properly its powers and perform its duties under this part;

(2) To establish minimum criteria in conformity with Code Section 20-3-250.6, including quality of education, ethical and business practices, health and safety, and fiscal responsibility which applicants for authorization to operate or for an agent's permit shall meet before such authorization or permit may be issued, and to continue such authorization or permit in effect. The criteria to be developed under this paragraph shall be such as will effectuate the purposes of this part but will not unreasonably hinder legitimate educational innovation;

(3) To negotiate and enter into interstate reciprocity agreements with similar agencies in other states and with the United States Department of Education if, in the judgment of the commission, such agreements are or will be helpful in effectuating the purposes of this part; but nothing contained in any such reciprocity agreement shall be construed as limiting the commission's or the executive director's powers, duties, and responsibilities with respect to investigating independently or acting upon any application for authorization to operate or for renewal of such authorization to operate a nonpublic postsecondary educational institution, or upon an application for issuance or renewal of any agent's permit, or with respect to the enforcement of any provision of this part, or of any of the rules or regulations promulgated under this part;

(4) To promulgate rules, regulations, and procedures necessary or appropriate for the conduct of its work and the implementation of this part, and to hold such hearings as it may deem advisable or as required by law in developing such rules, regulations, and procedures, or in aid of any investigation or inquiry;

(5) To delegate to the executive director such administrative powers and duties, in addition to those powers and duties of the executive director otherwise specified in this part, as may be reasonably necessary to carry out effectively this part and to establish such administrative organization and procedures as may be reasonably necessary to carry out this part;

(6) To exercise other powers and duties implied but not enumerated in this subsection but in conformity with this part which, in the judgment of the commission, are necessary in order to carry out this part;

(7) To submit annually to the House Higher Education Committee, to the House Education Committee and the Senate Education and Youth Committee, and to the Senate Higher Education Committee an annual written report summarizing the activities of the commission in regard to its responsibilities, activities, and administration of this part;

(8) To receive and hold title to property, equipment, money, and materials;

(9) To contract with other state, federal, or local public or private schools and other entities, individuals, or other legal entities for the provision of services or activities the commission deems necessary; and

(10) To establish and promulgate regulations for qualified proprietary institutions whose students receive tuition equalization grants in accordance with the criteria set forth in subparagraph (B) of paragraph (2) of Code Section 20-3-411.

(c) The executive director of the Nonpublic Postsecondary Education Commission shall be appointed by the Governor. The executive director shall administer the provisions of this part as provided in this subsection and as provided by rules, regulations, and policies of the commission. The executive director shall have the following powers and duties:

(1) To employ such personnel as may be necessary to carry out the provisions of this part and in connection therewith to develop job descriptions for such personnel;

(2) To receive, investigate as he may deem necessary, and act upon applications for authorization to operate nonpublic postsecondary educational institutions and upon applications for agents' permits;

(3) To maintain separate lists of degree-granting nonpublic postsecondary educational institutions, nondegree-granting postsecondary educational institutions, and agents authorized to operate in this state under this part. Such lists shall be available for the information of the public;

(4) To receive and cause to be maintained as a permanent file copies of academic records in conformity with Code Section 20-3-250.17;

(5) To investigate as he may deem necessary on his own initiative or in response to any complaint lodged with him any person, group, or entity subject to, or reasonably believed by him to be subject to, the jurisdiction of this part; and, in connection therewith, to subpoena any persons, books, records, or documents pertaining to such investigation, which subpoenas shall be enforceable by any court of this state; to require answers in writing under oath to questions propounded by him; and to administer an oath or affirmation to any person in connection with any investigation; and

(6) To administer compliance with this part in accordance with standards, rules, regulations, and policies of the commission.

(d) The commission shall establish separate listings for degree-granting institutions and nondegree-granting institutions. All standards, rules, regulations, and policies adopted by the commission pursuant to this part shall identify the listings to which such standards, rules, regulations, and policies are applicable.

(e) The commission shall be authorized to provide for biennial review of a previously authorized program of instruction at any institution which has received accreditation by a national or regional accrediting agency recognized by the United States Department of Education. The commission shall promulgate guidelines which shall be followed by the executive director in recommending such biennial program reviews to the commission.



§ 20-3-250.6. Minimum standards for educational institutions

(a) In establishing the criteria required by paragraph (2) of subsection (b) of Code Section 20-3-250.5, the commission shall observe and shall require compliance with the following minimum standards:

(1) A nonpublic postsecondary educational institution must be maintained and operated, or, in the case of a new institution, it must demonstrate that it can be maintained and operated in compliance with the following minimum standards:

(A) That the quality and content of each course or program of instruction, training, or study are such as may reasonably and adequately achieve the stated objective for which the course or program is offered;

(B) That the institution has adequate space, equipment, library and physical facilities, instructional materials, and personnel to provide education of good quality;

(C) That the education and experience qualifications of directors, administrators, supervisors, and instructors are such as may reasonably ensure that the students will receive education consistent with the objectives of the course or program of study and that each director and instructor shall satisfactorily meet educational qualifications and other requirements established by the commission;

(D) That the institution provides students and other interested persons with a catalog or other written description containing information describing the programs offered; program objectives; length of program; schedule of tuition, fees, and all other charges and expenses necessary for completion of the course of study; cancellation and refund policies consistent with standards adopted by the commission; prior year's enrollment, graduation, and job placement rates; and such other material facts concerning the institution and the program or course of instruction as are reasonably likely to affect the decision of the student to enroll therein, together with any other disclosures specified by the executive director or defined in the rules and regulations of the commission; and that such information is provided to prospective students prior to enrollment;

(E) That upon satisfactory completion of training, the student is given appropriate educational credentials by such institution indicating that such course or courses of instruction or study have been satisfactorily completed by said student;

(F) That adequate records are maintained by the institution to show attendance, progress, or grades and that satisfactory standards are enforced relating to attendance, progress, and performance;

(G) That the institution is maintained and operated in compliance with all pertinent ordinances and laws, including rules and regulations, relative to the safety and health of all persons upon the premises;

(H) That the institution is financially sound and capable of fulfilling its commitments to students;

(I) That neither the institution nor its agents engage in advertising, sales, collection, credit, or other practices of any type which are false, deceptive, misleading, or unfair;

(J) That the chief executive officer, trustees, directors, owners, administrators, supervisors, staff, and instructors are of good reputation and character and that each institution has an education director who meets the requirements established by the commission for such position which requirements shall be substantially related to the predominant course offerings at that institution;

(K) That the student housing owned, maintained, or approved by the institution, if any, is appropriate, safe, and adequate and meets all local fire, safety, and health codes;

(L) That the institution has and maintains a reasonable and proper policy, consistent with standards adopted by the commission, for the refund of the unused portion of tuition, fees, housing or dormitory fees, and any other charges in the event a student enrolled by the institution fails to begin a course or withdraws or is discontinued therefrom prior to completion, which policy shall take into account those costs to the institution that are not diminished by the failure of the student to enter or complete the course of instruction;

(M) That the institution maintains a policy of allowing any student a minimum of 72 hours from the date of the contract or agreement to cancel any contract or rescind any agreement to become a student at the institution and that in the event of any such cancellation or rescission, the student shall receive a refund of the total tuition and fees, if any, paid to the institution at the time of or in connection with the execution of the contract or agreement and that such policy shall be a clearly stated part of any written contract or agreement required of students attending the institution; and

(N) That the institution posts continuously in a conspicuous place a notice, in such form as required by the commission, which sets forth the procedures for filing a complaint with the commission for any alleged violation of this part.

(2) An applicant for an agent's permit shall be an individual of good reputation and character and shall represent only a nonpublic postsecondary educational institution or institutions which meet the minimum standards established in this Code section and the criteria established under paragraph (2) of subsection (b) of Code Section 20-3-250.5.

(b) In lieu of the criteria set forth in subsection (a) of this Code section, or in addition thereto, the executive director, for good cause shown and with the advice of the commission, may amend, modify, substitute, or alter the terms of such criteria as necessary and advisable because of the specialized nature and objective of the operation of the postsecondary educational institution.

(c) Institutions otherwise exempt from certain provisions of this part under paragraphs (7), (10), (11), (12), and (14) of subsection (a) of Code Section 20-3-250.3 shall be required to meet the standards of financial soundness and being capable of fulfilling commitments to students as provided in subparagraph (a)(1)(H) of this Code section, and, because of such requirement, each such institution shall provide the commission with audited financial statements as performed by an independent certified public accountant and at such times as the commission shall require. The commission may impose a fee to be paid by such institutions to offset the cost of receiving and reviewing such audited financial statements. Institutions otherwise exempt from certain provisions of this part under subsection (c) of Code Section 20-3-250.3 shall be required to submit annual financial reports to the commission when applying for annual renewal of exemption or authorization using the reporting format provided by the commission. In addition thereto, institutions otherwise exempt from certain provisions of this part under paragraph (10) of subsection (a) of Code Section 20-3-250.3 shall be subject to the requirements of Code Sections 20-3-250.8, 20-3-250.10, and 20-3-250.27. The reports to the Governor and to the General Assembly required by subsection (h) of Code Section 20-3-250.27 shall include a summary of the commission's findings from its review of audited financial statements required by this subsection.

(d) The commission shall be authorized to adopt rules pertaining to the content and format of financial reports to be submitted by postsecondary educational institutions applying for authorization to operate in this state.



§ 20-3-250.7. Prohibited activities of persons, agents, groups, or entities

(a) No person, agent, group, or entity of whatever kind, alone or in concert with others, shall:

(1) Operate in this state a nonpublic postsecondary educational institution or conduct postsecondary activities in this state unless issued a current certificate of valid authorization by the executive director;

(2) Offer postsecondary instruction leading to a postsecondary degree or certificate to Georgia residents from a location outside this state by correspondence or any telecommunications or electronic media technology unless issued a current certificate of valid authorization;

(3) Solicit prospective students without being authorized by the executive director to do so and without being bonded if required to do so by Code Section 20-3-250.10;

(4) Offer, as or through an agent, enrollment or instruction in, or the granting of educational credentials from, a postsecondary educational institution not exempted from this part, whether such institution is within or outside this state, unless such agent is a natural person and has a currently valid agent's permit issued pursuant to this part; or accept contracts or enrollment applications from an agent who does not have a current permit as required by this part; but the commission may promulgate rules and regulations to permit the rendering of legitimate public information services without such permit;

(5) Make or cause to be made any statement or representation, oral, written, or visual, in connection with the offering or publicizing of a course, if such person knows or reasonably should have known the statement or representation to be false, deceptive, substantially inaccurate, or misleading;

(6) Instruct or educate, or offer to instruct or educate, including advertising or soliciting for such purpose, enroll or offer to enroll, contract or offer to contract with any person for such purpose, or award any educational credential, or contract with any institution or party to perform any such act, in this state, whether such person, agent, group, or entity is located within or outside this state, unless such person, agent, group, or entity observes and is in compliance with the minimum standards set forth in Code Section 20-3-250.6, the criteria established by the commission pursuant to paragraph (2) of subsection (b) of Code Section 20-3-250.5, and the rules and regulations adopted by the commission;

(7) Promise or guarantee employment utilizing information, training, or skill purported to be provided or otherwise enhanced by a course, unless the promisor or guarantor offers the student or prospective student a bona fide contract of employment agreeing to employ said student or prospective student for a specified period of time in a business or other enterprise regularly conducted by him or her where such information, training, or skill is a normal condition of employment;

(8) Do any act constituting part of the conduct or administration of a course or the obtaining of students thereof, if such person knows or reasonably should know that any phase or incident of the conduct or administration of the course is being carried on by the use of fraud, deception, other misrepresentation, or by any person soliciting students without a permit; or

(9) Grant, or offer to grant, postsecondary degrees, diplomas, certificates, or honorary or unearned degrees without authorization to do so from the commission.

(b) No person, agent, group, or entity of whatever kind shall use the term "college" or "university" without authorization to do so from the commission unless it was doing so prior to July 1, 1985, or is otherwise authorized to do so under this part. Nonpublic postsecondary educational institutions operating in this state which are otherwise exempted from this part pursuant to Code Section 20-3-250.3 shall be subject to the provision of this subsection.

(c) No person, firm, or institution shall sell, barter, or exchange for any consideration or attempt to sell, barter, or exchange for any consideration any postsecondary degree, diploma, or certificate.

(d) No person, firm, or institution shall use, or attempt to use, in connection with any business, trade, profession, or occupation any postsecondary certificate, degree, or certification of degree or degree credit including, but not limited to, a transcript of course work, which the person, firm, or institution knows was fraudulently issued, obtained, forged, or materially altered.

(e) Any contract entered into with any person for any course of instruction by or on behalf of any owner, employee, agent, or other representative of a nonpublic postsecondary educational institution subject to this part to which a certificate of authorization has not been issued shall be unenforceable in any action brought thereon.

(f) Any person, group, or entity or any owner, officer, agent, or employee thereof who willfully violates this Code section, Code Section 20-3-250.8, or willfully fails or refuses to deposit with the executive director the records required by Code Section 20-3-250.17 shall be guilty of a misdemeanor. Each day's failure to comply with such Code sections shall be a separate violation. Such criminal sanctions may be imposed by a court of competent jurisdiction in an action brought by the Attorney General or a district attorney pursuant to Code Section 20-3-250.18.



§ 20-3-250.8. Application to operate or conduct postsecondary activities

(a) Each nonpublic postsecondary educational institution desiring to operate or conduct postsecondary activities in this state shall make application to the commission, upon forms to be provided by the commission. Such application shall be accompanied by a catalog or other written description published, or proposed to be published, by the institution, containing the information specified in subparagraph (a)(1)(D) of Code Section 20-3-250.6, including information required by rules and regulations of the commission. Such application shall also be accompanied by evidence of a surety bond if required by Code Section 20-3-250.10 and subsection (c) of Code Section 20-3-250.27 and shall be accompanied by payment of the fees specified in Code Section 20-3-250.11; provided, however, that when making application to the commission for authorization to operate, those institutions exempt from certain provisions of this part pursuant to the provisions of paragraph (10) of subsection (a) of Code Section 20-3-250.3 or subsection (c) of Code Section 20-3-250.3 shall be required to submit only those documents pertaining to provisions of this part from which such institutions are not exempt.

(b) A nonpublic postsecondary educational institution shall not operate or conduct postsecondary activities in any building in which that institution did not previously operate or conduct postsecondary activities unless the institution obtains authorization to operate or conduct those activities in that building as a branch facility. An application for authorization to operate any branch facility shall be accompanied by catalogs, other written documents, evidence of bond, and payment of fees as required for an initial application pursuant to subsection (a) of this Code section.

(c) Following review of such application and any further information submitted by the applicant or required by the executive director, an on-site inspection of the physical facility at which the institution will be operating, if located in this state, and such investigation of the applicant as the executive director may deem necessary or appropriate, the executive director shall either grant or deny authorization to operate to the applicant. A grant of authorization to operate may be on such terms and conditions as the executive director may specify.

(d) The authorization to operate shall be in a form recommended and approved by the commission and shall state in a clear and conspicuous manner at least the following information:

(1) The date of issuance, effective date, and term of authorization;

(2) The correct name and address of the institution so authorized;

(3) The authority for authorization and conditions thereof;

(4) Any limitation of the authorization, as deemed necessary by the executive director;

(5) The signature of the executive director or such person as may have been designated by the executive director; and

(6) Any other fair and reasonable representations consistent with this part and deemed necessary by the executive director.

(e) The term for which authorization is given shall not extend for more than one year and may be issued for a lesser period of time.

(f) The authorization to operate shall be issued to the owner or governing body of the applicant institution and shall be nontransferable. In the event of a change in ownership of the institution, a new owner or governing body shall within ten days after the change in ownership notify the commission in writing and shall within 30 days after the change in ownership make application to the commission for a new authorization to operate; and in the event of failure to do so, the institution's authorization to operate shall terminate. Application for a new authorization to operate by reason of change in ownership of the institution shall, for purposes of subsection (b) of Code Section 20-3-250.12, be deemed an application for renewal of the institution's authorization to operate.

(g) At least 60 days prior to the expiration of an authorization to operate, the institution shall complete and file with the executive director an application form for renewal of its authorization to operate. Such renewal application shall be reviewed and acted upon as provided in subsections (c) through (f) of this Code section.

(h) An institution not yet in operation when its application for authorization to operate is filed may not begin operation or conduct any postsecondary activities until receipt of authorization.

(i) Each nonpublic postsecondary educational institution which has been granted an authorization to operate or conduct postsecondary activities in this state shall obtain authorization from the executive director before it offers any course not offered by the institution at the time its most recent authorization was granted. The commission by regulation shall establish procedures and standards for authorization of such additional course offerings.



§ 20-3-250.9. Application by persons to solicit or perform services of agent

(a) Each person desiring to solicit or perform the services of an agent in this state shall make application to the executive director upon forms to be provided by the commission. Such application shall be accompanied by evidence of the good reputation and character of the applicant in a form to be prescribed by the commission and shall state the institution or institutions which the applicant intends to represent. An agent representing more than one institution must obtain a separate agent's permit for each institution represented, but when an agent represents institutions having a common ownership, only one agent's permit shall be required with respect to such institutions. No postsecondary educational institution shall employ or otherwise retain the services of an agent who has not been issued an agent's permit by the commission. In the event any institution which the applicant intends to represent does not have authorization to operate in this state, such application shall be accompanied by the information required of institutions making application for such authorization. Such application for an agent's permit shall also be accompanied by payment of the agent's permit fee specified by Code Section 20-3-250.11.

(b) Following review of such application and any further information submitted by the applicant or required by the executive director and such investigation of the applicant as the executive director may deem necessary or appropriate, the executive director shall either grant or deny an agent's permit to the applicant.

(c) The agent's permit shall be in a form approved by the commission and shall state in a clear and conspicuous manner at least the following information:

(1) The date of issuance, effective date, and term;

(2) The correct name and address of the agent; and

(3) The institution or institutions which such agent is authorized to represent.

(d) The term for which an agent's permit is issued shall not extend for more than one year and may be issued for a lesser period of time.

(e) At least 60 days prior to the expiration of an agent's permit, the agent shall complete and file with the executive director an application form for renewal of the permit. Such renewal application shall be reviewed and acted upon as provided in subsections (b) through (d) of this Code section.



§ 20-3-250.10. Surety bonds; filing; amount; release of surety; suspension upon release of surety

(a) At the time an initial application or application for a branch facility is made for authorization to operate, the executive director shall require the nonpublic postsecondary educational institution making such application to file with the executive director a good and sufficient surety bond in such sum as determined by subsection (b) of this Code section. Such bond shall be executed by the applicant as principal and by a surety company qualified and authorized to do business in this state. The bond shall be conditioned to provide indemnification to the Tuition Guaranty Trust Fund established in Code Section 20-3-250.27 and to any student or enrollee or that person's parent or guardian or class thereof determined to have suffered loss or damage as a result of any act or practice which is a violation of this part or of rules and regulations promulgated pursuant thereto by such nonpublic postsecondary educational institution and that the bonding company shall pay any final, nonappealable judgment rendered by the commission or any court of this state having jurisdiction, upon receipt of written notification thereof. Regardless of the number of years that such bond is in force, the aggregate liability of the surety thereon shall in no event exceed the penal sum of the bond. The bond may be continuous.

(b) The minimum amount of the bond required by subsection (a) of this Code section shall be based on the gross tuition of the nonpublic postsecondary educational institution during the previous year or on the estimated gross tuition for the current year, whichever is larger, and shall be as follows:

Gross Tuition Minimum Bond

$ 0.00 -- $ 50,000.00........................................ $ 20,000.00

50,001.00 -- 100,000.00....................................... 30,000.00

100,001.00 -- 200,000.00...................................... 50,000.00

200,001.00 -- 300,000.00...................................... 75,000.00

300,001.00 -- 400,000.00...................................... 100,000.00

400,001.00 -- 500,000.00...................................... 150,000.00

500,001.00 and over............................................ 200,000.00

For situations where a nonpublic postsecondary educational institution is unable to secure a bond amount provided for by this subsection, a bank standby letter of credit secured from a federally insured financial institution shall be accepted pursuant to rules and regulations of the commission.

(c) If the bond filed with the initial application to operate remains in effect, it shall be sufficient when an application is made for the renewal of authorization to operate, unless the amount of the bond must be increased because of increased gross tuition to comply with requirements of subsection (b) of this Code section.

(d) The surety bond to be filed under this Code section shall cover the period of the authorization to operate except when a surety shall be released as provided in this Code section. A surety on any bond filed under this Code section may be released therefrom after such surety shall serve written notice thereof on the executive director at least 90 days prior to such release; but such release shall not discharge or otherwise affect any claim theretofore or thereafter filed by a student or enrollee or that person's parent or guardian or class thereof for loss or damage resulting from any act or practice which is a violation of this part or of rules and regulations promulgated pursuant thereto alleged to have occurred while such bond was in effect or from an institution's ceasing operations during the term for which tuition has been paid while such bond was in force.

(e) Authorization for an institution to operate shall be suspended by operation of law when such institution is no longer covered by a surety bond as required by this Code section, but the executive director shall cause such institution to receive at least 30 days' written notice prior to the release of the surety to the effect that such authorization or permit shall be suspended by operation of law until another surety bond shall be filed in the same manner and like amount as the bond being terminated.



§ 20-3-250.11. Collection of fees established by commission

(a) Fees shall be collected by the executive director in such amounts as shall be established by the commission. The commission is authorized to establish the following fees and fee schedules:

(1) Separate initial application and renewal fee schedules for degree-granting and nondegree-granting nonpublic postsecondary educational institutions based upon the commission's relative cost of performing its duties and responsibilities with regard to those categories of institutions and, within those categories, based upon actual or projected gross tuition of those institutions;

(2) Initial and renewal fees for agents' permits;

(3) Special fees for the evaluation of postsecondary educational institutions;

(4) Fees authorized pursuant to Code Section 20-3-250.27; and

(5) Special fees to offset other identified administrative costs.

All fees collected pursuant to this part, except fees collected pursuant to Code Section 20-3-250.27, shall be deposited in the state treasury to the credit of the general fund, and no fees collected under this part shall be subject to refund, except as provided in Code Section 20-3-250.27. Except as otherwise indicated in this part, the fees to be collected by the commission under this part shall accompany an application for authorization to operate or an agent's permit.

(b) The commission will pay all costs for evaluation committees that may be necessary to implement this part.



§ 20-3-250.12. Denial of application for agent's permit

(a) If the executive director, upon review and consideration of an application for authorization to operate or for an agent's permit or for renewal thereof, shall determine that the applicant fails to meet the criteria established as provided in this part, the executive director shall so notify the applicant, setting forth the reasons therefor in writing, and shall deny the application.

(b) The executive director may grant to an applicant for renewal an extension of time of reasonable duration in which the applicant may eliminate the reason or reasons for denial contained in the statement of denial, if the applicant has demonstrated to the satisfaction of the executive director its or his desire to meet the requirements of Code Section 20-3-250.6 and the criteria established pursuant to paragraph (2) of subsection (b) of Code Section 20-3-250.5, and if in the judgment of the executive director it would be reasonably possible for the applicant to meet such requirements and criteria within such time.

(c) In the event the executive director denies an application for an agent's permit or for renewal thereof, he shall notify the institution or institutions which such agent represented or proposed to represent, according to the records of the commission, including the reasons therefor.



§ 20-3-250.13. Revocation of agent's permit; conditional permits; hearing

(a) An authorization to operate or an agent's permit may be revoked or made conditional after its issuance if the executive director has reasonable cause to believe that the holder of such authorization or permit has violated or is violating this part or any rules and regulations promulgated pursuant thereto. Prior to such revocation or imposition of condition, the executive director shall notify the holder of the authorization or permit in writing of the impending action, setting forth the grounds for the action contemplated to be taken and advising the holder of a permit that if a hearing is requested, in writing, within ten days of receipt of such notice, the executive director shall set a time and place for a hearing at which the holder of the authorization or permit may be heard in response to the allegation of noncompliance with this part or rules and regulations promulgated pursuant to this part.

(b) If a hearing is requested as provided in subsection (a) of this Code section, such hearing shall be conducted as provided in subsection (d) of Code Section 20-3-250.15, and the holder of the authorization or permit shall have the rights set forth in that Code section. The decision of the commission shall be made as provided in subsection (e) of Code Section 20-3-250.15 and shall be deemed final, subject to the right of judicial review provided for by Code Section 20-3-250.16. In the event an agent's permit is revoked or a condition is imposed thereon, the executive director shall notify the institution or institutions which such agent was permitted to represent, as shown in the records of the commission, in addition to the notice required to be given to the agent and any other parties to the hearing.



§ 20-3-250.14. Filing complaint against institution or agent

(a) Any person claiming damage or loss as a result of any act or practice by a nonpublic postsecondary educational institution or its agent, or both, which is a violation of this part or of the rules and regulations promulgated pursuant thereto may file with the executive director a complaint against such institution or against its agent, or both. A complaint shall be filed with the executive director within a reasonable period of time, as determined by regulations of the commission, after the event giving rise to the complaint. The complaint shall set forth the alleged violation and shall contain such other information as may be required by the commission. A complaint may also be filed with the executive director by the commission's representatives or by the Attorney General. A complainant may also file with the executive director as a representative of a class of complainants.

(b) The executive director shall investigate any such complaint and may, at his or her discretion, attempt to effectuate a settlement by persuasion and conciliation. The executive director shall consider a complaint pursuant to rules, regulations, and procedures promulgated by the commission.

(c) If, based upon all the evidence at a hearing or other procedure, the executive director shall find that a nonpublic postsecondary educational institution or its agent, or both, have engaged in or are engaging in any act or practice which violates this part or the rules and regulations promulgated pursuant thereto, the executive director shall issue and cause to be served upon such institution or agent, or both, an order requiring such institution or agent, or both, to cease and desist from such act or practice. Additionally, if the executive director shall find that the complainant or class of complainants has suffered loss or damage as a result of such act or practice, the executive director may, at his or her discretion, award the complainant or class of complainants full or partial restitution for such damage or loss and may impose the penalties provided for in Code Section 20-3-250.21. The executive director may also, as appropriate, based on his or her own investigation or the evidence adduced at such hearing or on the basis of such investigation and evidence, commence an action to revoke an institution's authorization to operate or revoke an agent's permit.



§ 20-3-250.15. Hearing and review by commission of denial of permit

(a) Any person aggrieved by a decision of the executive director respecting denial of an authorization to operate or of an agent's permit or the placing of conditions thereon, whether on initial application or on application for renewal, or by a decision of the executive director revoking an institution's authorization to operate or an agent's permit and any person aggrieved by the imposition of a penalty by the executive director under Code Section 20-3-250.21 shall have the right to a hearing and review of such decision by the commission as provided in this Code section.

(b) If, upon written notification of any such action taken by the executive director, the aggrieved party desires a hearing and review, such party shall notify the executive director, in writing, within ten days after the giving of notice of such action; otherwise such action shall be deemed final.

(c) Upon receiving such notice from the aggrieved party, the executive director, after consultation with the commission, shall within 30 days fix the time and place for a hearing by the commission and shall notify the aggrieved party thereof.

(d) At such hearing the party may employ counsel, shall have the right to hear the evidence upon which the action is based, and may present evidence in opposition or in extenuation. The commission as a whole may conduct such hearing and render a decision or the commission may appoint a hearing officer to conduct such hearing and render a decision on behalf of the commission. Such hearing officer may be a member of the commission or any other person, other than the executive director or his or her staff, as designated by the commission. The commission by rules and regulations shall provide for the rules of evidence and order and procedure which is to be followed for such hearings. Any member of the commission may participate in such hearing pursuant to this part except where a clear conflict of interest may be designated.

(e) A decision of the commission following a hearing, or on expiration of the time for demand of a hearing if no such demand is filed, shall be deemed final, subject to the right of judicial review provided for by Code Section 20-3-250.16. All matters presented by hearing as provided in this Code section shall be acted upon promptly by the commission, and the commission shall notify all parties in writing of its decision, which shall include a statement of findings and conclusions upon all material issues of fact, law, or discretion presented at the hearing and the appropriate rule, order, sanction, relief, or denial thereof.



§ 20-3-250.16. Judicial review of final commission action

(a) Any person aggrieved or adversely affected by any final action of the commission may obtain judicial review of such action as provided in this Code section.

(b) An action for judicial review may be commenced in any court of competent jurisdiction within 30 days after the commission's action becomes effective.

(c) Upon a finding that irreparable injury would otherwise result, the commission, upon application therefor, shall postpone the effective date of its action pending judicial review, or the reviewing court, upon application therefor and upon such terms and upon such security, if any, as the court shall find necessary, shall issue appropriate process to postpone the effective date of the commission's action or to preserve the rights of the parties pending conclusion of the review proceedings.

(d) The record on review, unless otherwise stipulated by the parties, shall include the original or certified copies of all pleadings, applications, evidence, exhibits, and other papers presented to or considered by the commission and the decision, findings, and action of the commission. As to alleged procedural irregularities, evidence may be taken independently by the court.

(e) If the court finds no error, it shall affirm the commission's action. If it finds that such action was:

(1) Arbitrary or capricious;

(2) A denial of a statutory right;

(3) Contrary to constitutional right, power, privilege, or immunity;

(4) In excess of statutory jurisdiction, authority, purposes, or limitation;

(5) Not in accord with the procedures or procedural limitations of this part or otherwise required by law;

(6) An abuse or clearly unwarranted exercise of discretion, unsupported by substantial evidence when the record is considered as a whole; or

(7) Otherwise contrary to law,

then the court shall hold unlawful and set aside the commission's action and afford such relief as may be appropriate.

(f) The decision of the trial court shall be subject to appellate review in the same manner and with the same effect as in appeals from a final judgment or decree in any other civil action.



§ 20-3-250.17. Discontinuation of operations of nonpublic postsecondary educational institution

In the event any nonpublic postsecondary educational institution now or hereafter operating in this state proposes to discontinue its operations, the chief administrative officer, by whatever title designated, of such institution shall cause to be filed with the executive director the original or legible true copies of all such academic records of such institution as may be specified by the executive director. Such records shall include, at a minimum, such information as is customarily required by colleges or other postsecondary educational institutions when considering students for transfer or advanced study and, as a separate document, the academic record of each former student. In the event it appears to the executive director that any such records of an institution discontinuing its operations are in danger of being destroyed, secreted, mislaid, or otherwise made unavailable to the executive director, the executive director may, with court order, seize and take possession of such records, subject to the confidentiality accorded normal school records. The executive director shall maintain or cause to be maintained a permanent file of such records coming into his or her possession.



§ 20-3-250.18. Initiation of court proceedings by executive director

(a) The Attorney General of this state or the district attorney of any judicial circuit in which a nonpublic postsecondary educational institution or an agent thereof is found, at the request of the executive director or on his own motion, may bring any appropriate action or proceeding in any court of competent jurisdiction for the enforcement of this part.

(b) Whenever it shall appear to the executive director that any person, agent, group, or entity is about to violate or has been violating any of the provisions of this part or any of the lawful rules, regulations, or orders of the executive director, the executive director may, on his own motion or on the written complaint of any person, file a petition for injunction in the name of the commission in any court of competent jurisdiction in this state against such person, group, or entity for the purpose of enjoining such violation or for an order directing compliance with this part and all rules, regulations, and orders issued pursuant thereto. It shall not be necessary that the executive director allege or prove that he has no adequate remedy at law. The right of injunction provided in this Code section shall be in addition to any other legal remedy which the executive director has and shall be in addition to any right of criminal prosecution provided by law, but the executive director shall not obtain a temporary restraining order without notice to the person, group, or entity affected. The existence of an action of the executive director with respect to alleged violations of this part shall not operate as a bar to an action for injunctive relief pursuant to this Code section.



§ 20-3-250.19. Jurisdiction

Any nonpublic postsecondary educational institution not exempt from this part, whether or not a resident of or having a place of business in this state, which conducts postsecondary activities or which instructs or educates or offers to instruct or educate, enrolls or offers to enroll, or contracts or offers to contract to provide instructional or educational services in this state, whether such instruction or services are provided in person or by correspondence or by telecommunications or electronic media technology, to a resident of this state or which offers to award or awards any educational credentials to a resident of this state submits such institution and, if a natural person, his personal representative to the jurisdiction of the courts of this state concerning any cause of action arising therefrom and for the purpose of enforcement of this part by injunction pursuant to Code Section 20-3-250.18. Service of process upon any such institution subject to the jurisdiction of the courts of this state may be made by personally serving the summons upon the defendant within or outside this state, in the manner prescribed by Chapter 11 of Title 9, the "Georgia Civil Practice Act," with the same force and effect as if the summons had been personally served within this state. Nothing contained in this Code section shall limit or affect the right to serve any process as prescribed by Chapter 11 of Title 9.



§ 20-3-250.20. Funding for administration of part

The commission, through the executive director, shall request funds for the administration of this part, and the General Assembly shall appropriate such funds as deemed adequate and necessary.



§ 20-3-250.21. Fines for violations

Any person, group, or entity or any owner, officer, agent, or employee thereof who shall willfully violate Code Section 20-3-250.7 or 20-3-250.8 or who shall fail or refuse to deposit with the executive director the records required by Code Section 20-3-250.17 shall be subject to a civil penalty not to exceed $1,000.00 for each violation. Each day's failure to comply with such Code sections shall be a separate violation. Such fine may be imposed by the executive director in an administrative proceeding or by any court of competent jurisdiction. The commission shall adopt a schedule of regularly imposed fines for violations of this part and shall have such schedule published by the executive director.



§ 20-3-250.22. Prohibited activities; violation

Reserved. Repealed by Ga. L. 1994, p. 1282, § 10, effective July 1, 1994.



§ 20-3-250.23. Validity of certificates of authorization previously issued

All certificates of authorization previously issued under either Article 3 of this chapter, the "Postsecondary Educational Authorization Act of 1978," or Article 4 of Chapter 4 of this title, the "Georgia Proprietary School Act," as such articles and provisions existed immediately prior to July 1, 1991, shall remain valid until their expiration date or until such certificate can be renewed in accordance with the terms of this part and the rules, regulations, and standards of the commission. The commission is authorized to adopt interim rules and regulations to allow for the transition to this part for institutions regulated under the aforementioned articles.



§ 20-3-250.24. Compensation and benefits of commission employees

(a) All employees of the commission shall be subject to and covered by Article 1 of Chapter 20 of Title 45, but the position of executive director and such other employee positions as may be determined by the commission to be exempt from the classified service pursuant to that article shall be exempt unclassified positions, and the commission shall determine and fix the salary and other compensation and benefits to be paid or provided to the employees occupying those positions. All full-time employees of the commission shall be members of the Employees' Retirement System of Georgia, except for members of the Teachers Retirement System of Georgia who, without any break in service, become full-time employees of the commission. Such employees shall continue as members of the Teachers Retirement System of Georgia.

(b) Those positions and employees of the Department of Education which are assigned the sole responsibility for management, professional, and clerical services to nonpublic postsecondary schools and proprietary schools programs are transferred to the commission. All such employees transferred to the commission shall retain all existing rights under the rules of the State Personnel Board, the Employees' Retirement System of Georgia, and the Teachers Retirement System of Georgia.



§ 20-3-250.25. Transfer of records, files, and accounts from State Board of Education to commission

All records, files, accounts, and related items utilized in the administration of the "Georgia Proprietary School Act," or the "Postsecondary Educational Authorization Act of 1978," are transferred from the State Board of Education to the commission and executive director.



§ 20-3-250.26. No limitation by this part on professional licensing board's authority

Nothing in this part shall be construed to limit a professional licensing board's authority, as granted by Title 43, to regulate and govern the curriculum, course requirements, instructor qualifications, and other educational activities of nonpublic postsecondary educational institutions.



§ 20-3-250.27. Tuition Guaranty Trust Fund

(a) It is the purpose of this Code section to create a trust fund from participation fees from postsecondary educational institutions to enable such institutions, collectively, to protect students against financial loss when a postsecondary educational institution closes without reimbursing its students and without completing its educational obligations to its students and to provide consumer information, as necessary in the determination of the commission, to prospective and currently enrolled students.

(b)(1) Effective on July 1, 1992, the Tuition Guaranty Trust Fund is created. The participation fees received by the commission from postsecondary educational institutions pursuant to the provisions of subsections (c) and (d) of this Code section shall be deposited in a special account designated "Tuition Guaranty Trust Fund" and shall be held in trust by the board of trustees provided for in paragraph (2) of this subsection for the purpose of carrying out the provisions of this Code section. The money in the fund may be invested by said board of trustees in any bonds and other securities of agencies of the government of the United States and bonds and other securities of state and local governments. The earnings from such investments shall be deposited to the credit of the Tuition Guaranty Trust Fund and shall be available for the same purposes as other money deposited in the fund.

(2) The fund shall be administered by the Board of Trustees of the Tuition Guaranty Trust Fund. The board of trustees shall consist of five members of the commission designated by majority vote of the commission, but one of such members shall be a representative of a nonpublic nondegree-granting postsecondary educational institution, and one of such members shall be a representative of a nonpublic degree-granting postsecondary educational institution. The five members of the commission who are so designated shall serve for such terms of office as members of the board as the commission shall establish by rule or regulation. The commission shall appoint one of the members so designated as chairman of the board. The executive director shall also serve as executive director and secretary of the board. Three members of the board must vote in agreement in order for the board to take official action. The commission may by rule or regulation provide for another member of the commission to serve in the place of a member of the board who is absent from a meeting of the board.

(c)(1) All postsecondary educational institutions operating in this state, except those which are exempt from the provisions of this Code section pursuant to Code Section 20-3-250.3, shall participate in the tuition guaranty fund. Those postsecondary educational institutions specified in paragraphs (10) and (15) of subsection (a) of Code Section 20-3-250.3 and in subsection (c) of Code Section 20-3-250.3 shall participate in the tuition guaranty fund.

(2) Postsecondary educational institutions which were authorized to operate in this state prior to July 1, 1990, and which have maintained continuous authorization in this state since July 1, 1990, and institutions which have been continuously licensed since July 1, 1990, pursuant to the provisions of Title 43 and were authorized by the commission prior to July 1, 1992, shall participate in the fund and shall not be required to provide surety bonds as provided in Code Section 20-3-250.10; provided, however, that any surety bond provided by an institution before July 1, 1992, shall remain in effect for one full year after the effective date of such surety bond.

(3) Postsecondary educational institutions which are currently authorized to operate in this state and which were first authorized to operate in this state on or after July 1, 1990, shall participate in the fund for five years of continuous authorized operation and shall provide the surety bonds required in Code Section 20-3-250.10; provided, however, that such surety bonds shall no longer be required of any such institutions which have maintained five full years of continuous authorized operation to the present. Any institution which fails to maintain continuous authorization in this state, and which subsequently applies for reinstatement of its certificate of authorization, must provide a surety bond for five full years following reinstatement of authorization.

(d)(1) In addition to any other fees required by this part, the commission shall by regulation establish fees to be paid annually by postsecondary educational institutions for participation in the tuition guaranty fund. The fees shall be based on gross tuition collected during a year by each postsecondary educational institution. If an institution has not operated for a full year, its participation fee shall be based initially on its projected gross tuition for the first full year of operation. At the conclusion of the first year, the fee for that year shall be adjusted to reflect actual gross tuition. The annual fee established by the commission shall be sufficient, when added to the earnings of the fund, to create a balance in the fund of at least $500,000.00 by July 1, 1997. The board of trustees shall notify the commission when the fund balance exceeds $500,000.00, and, except as otherwise provided in paragraph (2) of this subsection, upon receiving such notification, the commission shall cease collection of participation fees from postsecondary educational institutions which have contributed to the fund for at least five years. The commission, upon notification from the board of trustees, shall reestablish collection of participation fees from such participating postsecondary educational institutions at any time the fund balance is less than $475,000.00. At such time, fees shall be collected from such participating institutions according to a schedule adopted by the commission based on gross tuition in amounts sufficient to raise the fund balance to $500,000.00.

(2) Each postsecondary educational institution which is first authorized to operate in this state after July 1, 1992, and is required to participate in the fund for five years of continuous authorized operation under the provisions of paragraph (3) of subsection (c) of this Code section shall be required to pay participation fees for such period of time notwithstanding the amount in the tuition guaranty fund. If the balance in the fund exceeds $500,000.00, participation fees shall be collected from each such institution according to the fee schedule adopted by the commission pursuant to paragraph (1) of this subsection.

(3) If earnings from investments, participation fees required under paragraph (2) of this subsection, and claims experience ever cause the balance in the fund to exceed $7.75 million, the commission, upon being notified by the board of trustees, shall make refunds to postsecondary educational institutions which have participated in the fund for at least five years, so that the fund balance is reduced to $7.5 million. Any such refund shall be determined by the commission in proportion to the total participation fees paid by a postsecondary educational institution until the time of the refund; provided, however, that no reimbursement shall be made to any postsecondary educational institution whose students have been reimbursed from the fund or from bond forfeiture as provided in subsection (g) of this Code section. The commission shall establish by regulation the time and other procedures and requirements for making any such refund, but refunds shall be issued no more than once during a fiscal year.

(e) The annual cost incurred by the commission and by the board of trustees in administering the Tuition Guaranty Trust Fund and providing consumer information as necessary for prospective and currently enrolled students, including expenses incurred in collecting from defaulting postsecondary educational institutions the amounts paid from the fund to or on behalf of students pursuant to the provisions of subsection (g) of this Code section, shall be paid from the fund; provided, however, that such annual administrative costs shall not exceed 2.5 percent of the fund during the fiscal year. The commission shall issue a report annually to each postsecondary educational institution participating in the fund. The report shall provide an evaluation of the financial condition of the fund and a summary of claims paid or other expenditures from the fund during the immediately preceding fiscal year.

(f) The commission shall establish by regulation a late payment fee for the failure of a postsecondary educational institution to pay its participation fee at the time established by regulation of the commission for the payment of such fees. An application for authorization to operate or for the renewal thereof may be denied under Code Section 20-3-250.12 for failure to pay participation fees. Late payment fees shall be paid into the fund. Any authorization to operate may be revoked, suspended, or made conditional under Code Section 20-3-250.13 for failure to pay participation fees.

(g)(1) Except as otherwise provided in paragraph (2) of this subsection, in the event a postsecondary educational institution participating in the fund goes into bankruptcy or ceases operations without fulfilling its educational obligations to its students or without reimbursing its students, the board of trustees may reimburse from the fund valid claims of students for tuition paid to that institution in accordance with guidelines and procedures adopted by regulations of the board. If a student who attended the defaulting postsecondary educational institution received financial aid under either a state or federal student loan program, the board shall direct payment to the financial institution or other entity who made the loan to the student, rather than directly to the student. If the fund reimburses a student or a financial institution or other entity which made a loan to a student, the fund, to the extent of the amount reimbursed and without the necessity of any further act by any party, shall have an independent claim for recovery against the defaulting postsecondary educational institution and any surety issuing a bond pursuant to Code Section 20-3-250.10; provided, however, that if the reimbursement from the fund is insufficient fully to cover the amount due the student or the entity making the loan to the student, then such student or entity shall retain the right of recovery against the defaulting institution and the surety for the unreimbursed amount. Payments from the fund shall be made by warrant of the state treasurer on the order of the board of trustees.

(2) Until surety bonds are no longer required of a participating postsecondary educational institution under the provisions of paragraph (3) of subsection (c) of this Code section, the reimbursement of tuition to students or to financial institutions or other entities on behalf of students, in the event of the default of the postsecondary educational institution, shall be accomplished by bond forfeiture proceedings and not from the tuition guaranty fund unless the full amount of the bond is paid in reimbursements and such amount is insufficient to cover all reimbursements; provided, however, that if a student, financial institution, or other lending entity is entitled to reimbursement of tuition paid for a term which concluded before the expiration of the surety bond, the Tuition Guaranty Trust Fund may make reimbursements to the students or to the financial institutions or other entities on behalf of the students prior to initiating bond forfeiture proceedings.

(3) If the board of trustees pays a claim to or on behalf of a student of a defaulting postsecondary educational institution or if such a claim is paid as a result of a bond forfeiture, the authorization to operate of the defaulting postsecondary educational institution shall be automatically revoked as of the date of such payment, if the authorization to operate has not been previously revoked by the commission pursuant to other provisions of this part. If a defaulting postsecondary educational institution reimburses the fund for any claims paid on behalf of its students, the commission shall be authorized to issue a new authorization to operate to such postsecondary educational institution if the commission finds that the institution is then qualified to operate as a postsecondary educational institution. Such an institution shall provide the surety bond required in Code Section 20-3-250.10 for two years and shall pay participation fees to the tuition guaranty fund for five years as provided in paragraph (2) of subsection (d) of this Code section.

(4) If at any time the money available in the tuition guaranty fund is insufficient to satisfy tuition reimbursement claims then pending against the fund, the board of trustees may require each participating postsecondary educational institution to pay a special assessment to the fund. The special assessment shall be in addition to the participation fee provided for in paragraph (1) of subsection (d) of this Code section but the total amount which may be collected in such special assessments in any one fiscal year shall not exceed either the total amount paid during the immediately preceding fiscal year in participation fees or $100,000.00, whichever is greater. The maximum amount that may be paid from the fund in claims on behalf of the students of any single defaulting postsecondary educational institution is $250,000.00, regardless of the fact that total claims may exceed that amount.

(5) As an alternative to paying claims to or on behalf of students of a defaulting postsecondary educational institution, the board of trustees may arrange for another postsecondary educational institution to complete the educational obligations to the students of the defaulting postsecondary educational institution, provided that the program offered by the other institution is substantially equivalent to the program for which the students had paid tuition and provided, further, that attendance at the other institution does not cause unreasonable hardship or inconvenience to the students. The commission shall have the authority to adopt rules or regulations which shall govern the board of trustees in the administration of the provisions of this paragraph. As a part of any such program, the board of trustees may reimburse the other postsecondary educational institution from the fund for expenses incurred by the institution in providing educational services for the students of the defaulting postsecondary educational institution. The Tuition Guaranty Trust Fund shall have an independent claim for recovery against the defaulting postsecondary educational institution and any surety issuing a bond pursuant to Code Section 20-3-250.10 to the extent that the fund has reimbursed a postsecondary educational institution from the fund for expenses pursuant to this paragraph and without the necessity of any further act by any party.

(6) It shall not be necessary to claim a loss or damage pursuant to the provisions of Code Section 20-3-250.14 in order for the board of trustees to pay claims to or on behalf of students pursuant to the provisions of this Code section. Procedures and requirements for filing claims under this Code section shall be as provided by rules or regulations adopted for that purpose by the commission.

(7) Any person aggrieved by a decision of the board of trustees to pay or deny a claim pursuant to the provisions of this Code section may appeal to the commission. A decision of the board of trustees shall be in writing and shall be sent by certified mail or statutory overnight delivery to the claimant and to the owner of the defaulting postsecondary educational institution. If the whereabouts of the owner of the defaulting postsecondary educational institution is not known and cannot reasonably be ascertained by the board of trustees, a notice of the decision shall be published in the legal organ of the county where the student claimant attended the defaulting postsecondary educational institution or a facility of such institution. The appeal to the commission shall be commenced by filing a written notice of such appeal to the commission within 30 days after receiving the written decision of the board of trustees. Within 30 days after receiving a notice of appeal, the commission shall affirm the decision of the board of trustees, modify and affirm the decision of the board of trustees, or overrule the decision of the board of trustees. Any person aggrieved by the action of the commission shall have the right to judicial review pursuant to the provisions of Code Section 20-3-250.16. The commission shall adopt rules or regulations providing procedures for the conduct of appeals from the board of trustees, but such rules or regulations shall be consistent with the provisions of this paragraph.

(h) The board of trustees shall issue a biennial report to the Governor and members of the General Assembly providing a summary of the financial condition of the fund and claims experience during the preceding biennium. Such reports shall be issued during the regular session of the General Assembly held during each even-numbered year beginning in 1994.

(i) The tuition guaranty fund shall be exempt from all license fees or income, franchise, privilege, occupation, or other taxes levied or assessed by the state or by any county, municipality, or other political subdivision of the state. Any payment of claims or refund of participation fees from the tuition guaranty fund shall not be exempt from taxation unless such payment or refund is exempt from taxation pursuant to the provisions of law independent of the provisions of this part.






Part 2 - Georgia Higher Education Assistance Corporation

§ 20-3-260. Short title; name of program

This part shall be known and may be cited as the "Georgia Higher Education Assistance Corporation Act." The educational loan program provided for in this part may be referred to and cited as the "Georgia Higher Education Loan Program."



§ 20-3-261. Legislative findings; purpose of corporation

(a) Legislative findings.

(1) The General Assembly finds that the growth and development of this state and nation have been and will undoubtedly remain strongly related to the degree to which educational opportunities are provided to all of their citizens; recognizes that costs associated with postsecondary educational opportunities are substantial when considered in relation to the average earnings and wealth of most families and that such costs are in many cases prohibitive; and acknowledges that a need exists for a means whereby students and parents of students can obtain low-interest loans in a manner that will enable them to spread and thereby ease the immediate costs of such higher education and that an adequate guaranty, among other things, of such loans is essential to assure the accessibility of private loan funds to many students and parents of students. Accordingly, the General Assembly determined, as early as 1964, that such a means for the generation of private loan funds to citizens for postsecondary educational purposes could exist through the exercise of the powers, duties, and functions vested by the General Assembly in the Georgia Higher Education Assistance Corporation. The General Assembly now reaffirms that earlier determination.

(2) The General Assembly further finds that substantial investments of public and private moneys have been made and will undoubtedly continue to be made in the construction, development, and operation of public and private postsecondary educational institutions; that such postsecondary educational institutions are of immense value to the state and nation in that they promote the general welfare and the economic and cultural development and prosperity of the state and nation and all their citizens; that it is in the public interest to sustain such institutions; and, therefore, that the provision of educational loan assistance to persons, and for and on behalf of persons, who desire to attend such educational institutions will be of substantial financial benefit to those institutions and will better ensure their continued economic viability and value to the state and nation.

(3) The General Assembly further finds that since 1965 the United States has made similar findings and determinations; that through the enactment of various federal acts, the United States secretary of education is authorized and directed to administer various programs providing for loans and grants to students and parents and to enter into agreements in support of local guaranty agencies, such as the corporation, that are administering at the local level an educational loan program and to provide partial federal financial support to such agencies and programs; and, further, that pursuant to such federal acts and such agreements, the secretary will reinsure certain educational loans that are guaranteed by the corporation; and that the secretary will pay certain federal interest subsidies and special allowances to the holders of such loans for and on behalf of the borrowers and certain other payments to the corporation in respect of such loan.

(4) The General Assembly therefore determines that it is a valid public purpose to promote the educational level of achievement and the welfare and general prosperity of the state and nation, and the continued economic viability and value of postsecondary educational institutions by providing a means for the extension of educational loan credit to students and parents of students, for the servicing of such loans, and for the guaranty of such credit, among other things, and therefore finds and declares that continuation of the corporation and the carrying out of its corporate powers, duties, and functions as provided for in this part is in all respects a necessary and valid public purpose within the meaning of the Constitution of Georgia.

(b) Purpose of corporation. The purpose of the corporation shall be to improve the higher educational opportunities of eligible students, so as to assure availability of the benefits of the federal acts and this part to eligible students and parents, schools, and lenders.



§ 20-3-262. Definitions

As used in this part, the term:

(1) "Authority" means the Georgia Student Finance Authority created by Code Section 20-3-313.

(2) "Authorized officer" means the chairman, vice-chairman, executive director or president, treasurer, secretary, or other person authorized by this part, resolution of the board of directors, or the bylaws of the corporation to act as an authorized officer of the corporation for any prescribed purpose.

(3) "Board of directors" means the board of directors of the corporation.

(4) "Borrower" means an eligible student or eligible parent who has obtained an educational loan under this part.

(5) "Commission" means the Georgia Student Finance Commission created by Code Section 20-3-233.

(6) "Corporation" means the Georgia Higher Education Assistance Corporation created by Code Section 20-3-263.

(7) "Directory information" means the present or last known name, address, and place of employment; social security number; telephone number; school enrollment status; academic classification and standing; actual or anticipated date of graduation, withdrawal from, or transfer to another school; and other educational loan indebtedness, as the case may be and as may be applicable to a borrower, comaker, cosigner, endorser, or personal or credit reference named on an application for loan guaranty under this part, and the spouse thereof.

(8) "Federal act" or "federal acts" means all provisions of federal statutes which provide federal funds for any financial aid purpose or for any activity related to student financial aid and federal statutes relative to programs of low-interest educational loans to students and parents administered in whole or in part by the secretary, including but not limited to the federal Higher Education Act of 1965 (P.L. 89-329), as amended, and all rules and regulations prescribed by the secretary pursuant thereto.

(9) "Federal interest subsidies" means the interest subsidy payments provided for in the federal act.

(10) "Guaranty agency" means the corporation.

(11) "Guaranty fee" means the insurance premium charge authorized by Code Section 20-3-271.

(12) "Lender" means any entity located within or outside the state which is approved by the corporation pursuant to this part for purposes of the program, including the secretary, and including the Student Loan Marketing Association created by the federal act and the authority created by Code Section 20-3-313; provided, however, that each such entity shall have the right to be a lender only to the extent and upon such terms and for such purposes as may be prescribed by the corporation.

(13) "Loan" or "educational loan" means an obligation representing advances of money by a lender to an eligible student or eligible parent evidenced by one or more promissory notes, on note forms prescribed by the corporation. In the event of the purchase and sale or the pledge or assignment of such loans or a participating interest in such loans, the term shall include contingent interests, security interests, pledges, commitments, choses in action, or other property interests in such loans.

(14) "Loan guaranty" means the document or endorsement issued by the corporation as evidence of the guaranty by the corporation of an educational loan to be made by a lender to an eligible student or eligible parent. The term "guaranty," when used in this part, shall have the same meaning as "insurance," as such term is used in the federal act, and be synonymous therewith.

(15) "Parent" or "eligible parent" means a parent of an eligible student who qualifies for an educational loan under the federal act and regulations prescribed by the corporation.

(16) "Part" means this part, including rules and regulations prescribed by the board of directors pursuant thereto.

(17) "Program" means the Georgia Higher Education Loan Program as provided for in the federal act and this part.

(18) "School" means any educational institution located within or outside the state which:

(A) Is approved by the corporation pursuant to this part for purposes of the program; and

(B) Has in force and effect with the corporation, if required by the corporation, a school agreement as prescribed by the corporation.

(19) "Secretary" means the United States secretary of education or any other official succeeding to the powers of such secretary under the federal act.

(20) "Special allowance payments" means the special allowance payments provided for in the federal act.

(21) "Student" or "eligible student" means a student who qualifies for an educational loan under this part.



§ 20-3-263. Corporation created as successor to former Georgia Higher Education Assistance Corporation

(a) There is created a public authority, a body corporate and politic, to be known as the Georgia Higher Education Assistance Corporation, which shall be deemed to be an instrumentality and a nonprofit public corporation of the state.

(b) The corporation created by subsection (a) of this Code section shall be the successor to and a continuation of, without interruption, the previously existing Georgia Higher Education Assistance Corporation created by an Act approved March 12, 1965 (Ga. L. 1965, p. 217), as amended. The continuation of the Georgia Higher Education Assistance Corporation, as provided in this Code section, shall in no way affect any existing obligations, liabilities, or rights of the previously existing Georgia Higher Education Assistance Corporation. All such obligations, liabilities, and rights, including, without limitation, obligations, liabilities, and rights in respect of loan guaranties issued to lenders by the previously existing corporation and in respect of payment of state interest subsidies and placement, conversion, and loan discount fees on loans guaranteed by the previously existing corporation, pursuant to provisions of state and federal laws in effect at the time such obligations, liabilities, and rights were incurred or created are transferred to, vested in, and assumed by the corporation created by subsection (a) of this Code section. All contracts and agreements between any party and the previously existing Georgia Higher Education Assistance Corporation shall not be affected by this Code section but shall continue in full force and effect, without interruption, as contracts or agreements between such party and the corporation created by subsection (a) of this Code section.

(c) Right, title, interests in, and ownership of all assets of the previously existing Georgia Higher Education Assistance Corporation are transferred to and vested in the corporation created by subsection (a) of this Code section.

(d) The corporation created by subsection (a) of this Code section is designated as the state guaranty agency to administer the program in this state as provided for in the federal act and this part.



§ 20-3-264. Functions and composition of board of directors; organization and conduct of affairs

(a) Functions and composition. The corporation shall be governed and all of its corporate powers, duties, and functions shall be exercised by a board of directors. The board of directors shall be composed of the same persons who are serving as members of the board of commissioners of the commission pursuant to Code Section 20-3-234. The executive director of the corporation, or president, if designated by such title by the board of directors, shall be an ex officio member of the board of directors. The board of directors provided for by this subsection shall be the successor to and a continuation of, without interruption, the board of directors of the previously existing Georgia Higher Education Assistance Corporation. No director shall be eligible to become an officer or employee of the corporation for a period of one year after expiration of the director's period of service as a director of the corporation.

(b) Organization and conduct of affairs. Subsections (c) through (h) of Code Section 20-3-234, pertaining to the commission and relative to officers of the board of commissioners, meetings of the board of commissioners executive committee, other committees, compensation of commissioners, and advisory councils, inclusively, are incorporated by reference into this subsection and shall apply to the board of directors in the same manner as if fully set out, with conformable language, in this subsection. The board of directors shall organize and conduct its affairs in accordance with such provisions of law; provided, however:

(1) That nothing in this subsection shall be construed to mean that the board of directors must elect the same persons to serve as officers of the board of directors as are elected by the board of commissioners of the commission to serve as officers of the board of commissioners;

(2) That no person serving as a public commissioner of the commission and thereby as a director of the corporation shall receive more than one day's per diem, plus actual expenses incurred, for one day's service or portion thereof rendered to the state; and

(3) That the limitation as to the number of days during any fiscal year that a per diem may be paid to a public commissioner of the commission shall be inclusive of services rendered by such person as a director of the corporation.



§ 20-3-265. Corporation officers and employees; bonds

The executive director of the commission, or president, if designated by such title by the board of commissioners, shall serve as the executive director, or president, if designated by such title by the board of directors, and chief executive officer of the corporation. The executive director shall provide for maintenance of accurate and permanent minutes and records of all proceedings and activities of the board of directors and the corporation and have authority and responsibility to implement and carry out all administrative powers, duties, and functions of the corporation in accordance with governing state and federal laws and rules, regulations, and policies prescribed by the board of directors. The treasurer of the commission shall serve as treasurer of the corporation. The treasurer shall receive and disburse all funds made available to or for the use of the corporation by the General Assembly or otherwise in accordance with law and as may be directed by the board of directors. The secretary of the commission shall serve as secretary of the corporation. Other officers of the commission who are assigned duties and responsibilities relative to the purposes of the corporation may be designated as officers of the corporation. The foregoing officers and all other employees, professional personnel, agents, experts, consultants, and persons employed or retained by the commission who are assigned duties and responsibilities relative to the purposes of the corporation shall perform such assigned duties and responsibilities in accordance with the federal act and this part. Fidelity bond coverage of officers, employees, and members of the commission provided pursuant to paragraph (4) of Code Section 20-3-235 and covering such persons who are performing duties and responsibilities relative to the corporation pursuant to this part shall also be conditioned as to the insured and in such respects and for such sums as the board of directors determines necessary to protect the interests of the corporation.



§ 20-3-266. Powers and duties of the corporation; conflicts with federal or state law; confidentiality

(a) In addition to all other provisions of this part and in furtherance of the purposes of the corporation, the corporation shall have the following powers, duties, and functions:

(1) The corporation shall establish and administer a program of guaranteed educational loans to eligible students and eligible parents, to be known as the Georgia Higher Education Loan Program, in accordance with this part and the federal act; and pursuant thereto, the corporation is further authorized:

(A) To adopt rules, regulations, and policies necessary, appropriate, or convenient for the administration of its affairs; the execution of its powers, duties, and functions; and the accomplishment of its corporate purposes, as prescribed in this part and the federal act;

(B) To receive all moneys made available by the General Assembly or otherwise for the purposes of the corporation and to use such moneys in accordance with this part and the federal act;

(C) To enter into agreements and undertakings with the secretary, including guaranty agreements and supplemental guaranty agreements as described in the federal act, as may be required and necessary pursuant to the federal act in order to administer the program in this state, to provide for reimbursement by the secretary of amounts expended by the corporation in discharge of its guaranty obligations, to provide for the payment of federal interest subsidies and special allowance payments in respect of educational loans guaranteed by the corporation, and to provide for its receipt, or receipt by the holders of educational loans guaranteed by the corporation, of administrative allowances and other benefits available under the federal act; and the corporation is expressly authorized to constitute, conduct, regulate, and administer the program so that such program conforms to the specifications for state educational loan guarantee programs set forth in the federal act and in rules and regulations promulgated pursuant to the federal act and so that the provisions for agreements between the secretary and state guaranty agencies set forth in the federal act and in rules and regulations promulgated pursuant to the federal act may be agreed to and complied with by the corporation;

(D) To adopt rules and regulations pertaining to guaranteed educational loans and loan guaranties;

(E) To provide and issue loan guaranties evidencing the guaranty, upon such terms and conditions as the corporation may prescribe within limitations provided by this part and the federal act, of educational loans to be made by lenders, except that no loan guaranty shall be issued unless the educational loan to be made shall be the subject of agreements under the federal act providing for reimbursement by the secretary of amounts expended by the corporation to discharge any guaranty obligation in respect of the loan guaranty to the maximum extent available at the time under the federal act;

(F) To administer federal funds allotted to the corporation or to the state in respect of educational loans guaranteed under the federal act, related matters, and related administrative costs;

(G) To enter into contracts and agreements with lenders upon such terms and conditions as may be prescribed by the corporation or otherwise agreed upon between the corporation and the lender, consistent with this part, the federal act, and agreements entered into between the corporation and the secretary;

(H) To provide for lenders obtaining a comaker, cosigner, or endorser on loans, subject to limitations prescribed in the federal act;

(I) To provide for additional security on loans, subject to limitations prescribed in the federal act;

(J) To provide for the consolidation of promissory notes evidencing loans guaranteed under this part without affecting the guaranty of the corporation thereon;

(K) To enter into contracts and agreements with schools upon such terms and conditions as may be prescribed by the corporation or otherwise agreed upon between the corporation and the school, consistent with this part, the federal act, and agreements entered into between the corporation and the secretary;

(L) To require that schools located in the state shall designate one or more persons who shall be responsible for receiving and controlling and disbursing or delivering, as the case may be, student aid checks or funds that are required to be or which may optionally be disbursed to, delivered to, or otherwise provided to the school under this part for further disbursement or delivery to students enrolled therein, and to provide for matters relative thereto;

(M) To require, in its discretion, that schools located in this state or, with approval of the corporation, a combination thereof jointly shall provide fidelity bond coverage of school employees who have access to checks or funds that may be routed through the school under this part to students enrolled therein in such sums and conditioned in such respects as to the insured as may be reasonably necessary to protect the interests of the corporation and the lenders and to provide for matters relative thereto;

(N) To limit the applicability of designated rules and regulations to schools located within this state, or within this state and states bordering on this state, in that the majority of students for whom loans are guaranteed under this part are attending schools located within such states;

(O) To provide for the application of school refunds to educational loan indebtedness incurred under this part, consistent with the requirements of any other federal or state law, rule, or regulation which provides financial aid to students and for the application of school refunds relative to those programs;

(P) To approve, disapprove, limit, suspend, or terminate the participation of a school or a lender in the program administered by the corporation, consistent with this part, the federal act, and agreements entered into between the corporation and the secretary, and to provide for such formal and informal procedures in regard thereto as may be appropriate;

(Q) To collect from borrowers, comakers, cosigners, or endorsers all amounts owed in respect of educational loans on which the corporation has been required to meet its loan guaranty obligation following the inability of the holders of such loans to collect such amounts and to provide for all matters relative thereto;

(R) To provide for the classification of loans purchased from lenders in accordance with the status of borrowers and the current apparent collectability status of such loans from borrowers; and, consistent with the federal act and with the approval of the secretary whenever such approval is required, to consent to the modification of the terms of a note; and to compromise, satisfy, and settle loan amounts due, as to which federal reinsurance payment has been received by the corporation, for less than the amount due thereon; and to waive or release any right, title, claim, equity, lien, or demand relative to a borrower or to any asset, however acquired, whenever deemed to be necessary or best protective of the financial interests of the corporation and the United States; provided, however, that no claim or right of the corporation to payment of any amount due which is the result of an expenditure made by the corporation from funds appropriated by the General Assembly for use by the corporation may be compromised, satisfied, settled, waived, or released for less than the principal amount due without the approval of the Attorney General;

(S) To require that reports, in such form and containing such information as the corporation may prescribe, be furnished to the corporation by schools and lenders as it may deem necessary for the effective performance of its powers, duties, and functions under this part and the federal act;

(T) To prescribe minimum information that must be included in any oral or printed information, announcement, communication, or material that is:

(i) Published or otherwise disseminated by, for, or on behalf of a lender relative to educational loans provided for in this part; or

(ii) Published or otherwise disseminated by any person, corporation, association, partnership, or other organization engaged in this state in the business of providing to students or parents of students, in consideration of the receipt therefor of a fee, commission, charge, or other valuable consideration from any source, contingent or otherwise, information about, or assistance in, applying for or obtaining educational loan assistance under this part;

(U) To require that such administrative and fiscal procedures be used by the corporation, lenders, and schools as may be necessary to protect the corporation and the United States from the risk of unreasonable loss and to ensure proper and effective administration of the program;

(V) To keep and maintain, and to require that lenders and schools keep and maintain, such records as may be required by this part, the federal act, or determined by the corporation to be necessary for the proper and efficient administration of the program and to require that such records be made available to employees of the corporation and the United States for examination and inspection, as may be necessary or appropriate;

(W) To secure data, except where specifically prohibited by state or federal law, from any state agency, department, instrumentality, political subdivision of the state, or any other source, for the purpose of verifying information submitted by a student or a parent when applying for or receiving educational loan assistance under this part and to pay costs incurred by the provider of such data;

(X) Except where specifically prohibited by state or federal law, to obtain from each state agency, department, instrumentality, and political subdivision information contained in its records relative to the present or last known address and telephone number of a borrower, comaker, cosigner, or endorser, identified to the provider by name and social security number, and to pay costs incurred by the provider of such information; and each state agency, department, instrumentality, and political subdivision is authorized and directed to provide the information specified in this subparagraph to the corporation upon its request;

(Y) To restrict or broaden definitions and provisions contained in this part and the federal act, consistent, however, with limitations imposed by the federal act. By reason of legislative intent expressed in Code Section 7-1-626, the corporation is authorized, notwithstanding other provisions of this part, to broaden the terms "student" and "eligible student," as defined in paragraph (21) of Code Section 20-3-262, to include a student who is not a resident of this state, provided the participating lender is actively making loans under this part to residents of this state, but no state appropriated funds shall be expended relative to loans made to such a student or to the parent of such a student for the purposes prescribed in subparagraph (E) of this paragraph and in Code Sections 20-3-273 and 20-3-274;

(Z) To provide for and administer an educational loan escrow disbursement system for the benefit and protection of lenders, students, the corporation, and the United States and to provide for all matters relative thereto, consistent with the federal act;

(AA) To gather information on all educational loan funds available from any source to residents of the state and to disseminate such information through such methods of mass or individual communication as may be necessary better to assure that students and parents are aware of the availability of such loan resources;

(AA.1) To advertise or otherwise promote the programs, functions, and purposes of the corporation and to expend funds available to the corporation for such purposes;

(BB) To receive funds from any source, public or private, by gift, grant, bequest, loan, or otherwise, either absolutely or in trust, and to hold, use, administer, and expend such funds on its behalf and for any of its corporate purposes; and to acquire from any source, public or private, by purchase, lease, gift, bequest, or devise, any property, real, personal, or mixed, either absolutely or in trust, and to hold, use, administer, and dispose of such property on its behalf and for any of its corporate purposes;

(CC) To provide procedures for the filing, hearing, and determination of an appeal made by an aggrieved party of a decision made by the corporation in the administration of the program, and for all matters relative thereto;

(DD) To enter into agreements and undertakings as may be necessary or appropriate in the exercise of its powers, duties, and functions under this part and the federal act;

(EE) To perform such other acts as may be necessary or appropriate to carry out effectively the purposes of the corporation under this part and the federal act;

(FF) To adopt an official seal and alter the seal at its pleasure;

(GG) To maintain a principal office and such other offices as may be appropriate;

(HH) To adopt bylaws and policies for the regulation of its affairs and the conduct of its business;

(II) To bring and defend actions in the name of the corporation and to plead and be impleaded; and

(JJ) To do any and all things necessary, desirable, convenient, or incidental for the accomplishment of the objectives of this chapter and to exercise any power usually possessed by private corporations performing similar functions which is not in conflict with the public purposes of the corporation or the Constitution and laws of this state, including, but not limited to:

(i) The power to retain accounting and other financial services;

(ii) The power to purchase all kinds of insurance, including, without limitation, insurance against tort liability and against risks of damage to property;

(iii) The power to indemnify and hold harmless any parties contracting with the corporation or its agents from damage to persons or property; and

(iv) The power to act as a self-insurer with respect to any loss or liability and to create insurance reserves;

(2) The corporation shall have the power to service or contract for the servicing of educational loans, including the servicing of such loans by the corporation on behalf of others, to contract in advance for the servicing of educational loans, and to contract for the performance by the corporation of any portion of the program;

(3) All provisions of this part to the contrary notwithstanding, the corporation is authorized to guarantee service cancelable loans made to students by the authority pursuant to paragraph (1) of subsection (b) of Code Section 20-3-374 even if such loans do not meet all requirements of the federal act. In this event, conditions prescribed by the corporation for the guarantee of such loans shall, to the maximum extent deemed practicable, be the same as otherwise prescribed in this part relative to loans guaranteed by the corporation pursuant to the federal act;

(4) Each applicant who, as of the date of application for financial assistance under this part, is required but has not registered with the Selective Service System of the United States pursuant to 50 U.S.C. Section 453, as amended, shall be ineligible to receive financial assistance under this part. Each applicant shall, under penalty of perjury, certify compliance or noncompliance with the registration requirements of the Military Selective Service Act of the United States and provide such other information as the corporation may reasonably require;

(5) If any conflict exists between this part and the federal act or any rules or regulations promulgated under the federal act, which conflict will result in a loss by the corporation of any federal funds or other funds that would otherwise be available to it for carrying out its purposes under this part, including, but not by way of limitation, federal and other funds available to the corporation under the federal act as administrative cost allowances; as retainage of a portion of moneys collected from borrowers, comakers, cosigners, endorsers, or others on guaranteed loans purchased from lenders or holders by the corporation; and as reimbursement for amounts paid by the corporation in the discharge of its guaranty obligations, the corporation is authorized, empowered, and directed to adopt appropriate rules, regulations, and policies, consistent with the federal act, to remove such conflict and thereby to provide for the receipt or retainage of such funds; provided, however, that such rules, regulations, or policies are not in derogation of the Constitution or laws of the state, other than this part, or any contract to which the corporation is a party and are wholly in conformity with the purposes of the corporation as set forth in this part; and

(6) To the extent that this part is inconsistent with any other general or special law of the state or with any rule or regulation, this part shall be controlling.

(b) Pursuant to Code Section 50-18-70, the corporation shall not disclose and shall keep confidential, in each case unless identifying information has been redacted:

(1) Records that include information identifying a student or former student by name, address except for ZIP Code, telephone number, or emergency contact; and

(2) Records that reveal an individual's social security number, mother's birth name, credit card information, debit card information, bank account information, account number, utility account number, password used to access his or her account, financial data or information, insurance or medical information in all records, unlisted telephone number if so designated in a public record, personal e-mail address or cellular telephone number, or month and day of birth.



§ 20-3-267. Accounting system; use of funds; payments to commission

The corporation shall maintain a system of accounts in accordance with generally accepted accounting procedures and standard accounting procedures and systems established by the state, where applicable, which shall, among other things, properly identify and account for all funds received by the corporation, the source of such funds, and all expenditures of the corporation. Agency, federal, and other funds of the corporation, determined to be available for such purposes, may be used to discharge any guaranty obligation of the corporation, to pay any state interest subsidy and lender discount payment obligations of the corporation, and to pay expenses and operating costs incurred by the corporation, including payments to the commission to defray expenses and operating costs of the corporation paid or to be paid by the commission for or on behalf of the corporation. No funds of the corporation shall lapse to the state as of the close of any fiscal year.



§ 20-3-268. Annual audits of corporation; distribution of audit reports

The state auditor shall make an annual financial audit of the books, accounts, and records of the corporation. The state auditor shall maintain a copy of the audit report on file in his or her office, make copies of the report available for inspection by the general public, and furnish a copy of the report to the corporation, to members of the board of directors of the corporation, and to the Governor and shall notify the members of the General Assembly of the availability of the report in the manner which he or she deems to be most effective and efficient.



§ 20-3-269. Loan guaranties not state debt; directors and officers not personally liable for issuance of guaranties

Loan guaranties issued under this part shall not be deemed to constitute a debt, liability, or obligation of, or a pledge of the faith and credit of, the state but shall be payable solely from revenues or assets of the corporation provided for such payment pursuant to paragraph (1) of Code Section 20-3-275. No director or officer of the corporation shall be subject to any personal liability or accountability by reason of the issuance of loan guaranties by the corporation.



§ 20-3-270. Loan guaranties conditioned on lenders' and holders' due diligence

The guaranty of the corporation on an educational loan made under this part is conditioned upon exercise of due diligence by the lender and by any subsequent holder of the loan, as may be applicable, in the making of the loan, in the servicing of the loan account, and in the collection of the loan in accordance with the federal act and this part.



§ 20-3-271. Insurance premiums or guaranty fees

The corporation is authorized to charge and collect insurance premiums on loans in accordance with the federal act and to provide for all matters relative thereto. In the administration of the program, the insurance premium charged may be identified and referred to as a "guaranty fee." Guaranty fees collected by the corporation shall be credited to the corporation's loan guaranty fund.



§ 20-3-272. Submission of lenders' billings and reports to secretary by corporation; use of state funds to accelerate federal payments

(a) Corporation billing and report services. Pursuant to the federal act, each lender must submit to the secretary such reports as he may require and must prepare and submit billings for the payment of federal interest subsidies and special allowances due the lender on loans held by the lender when the federal act provides for their payment by the United States on behalf of borrowers during the in-school, grace, and deferment periods of time. The corporation is not required but is authorized, pursuant to its regulations and the terms of an agreement between it and a lender but subject to any limitations imposed by the federal act, to prepare, without charge to the lender, the lender's periodic billings for federal interest subsidies and special allowances due on loans held by the lender and to submit them on behalf of the lender to the secretary for payment by the United States directly to the lender or to the corporation for and on behalf of the lender; and it is further authorized, but not required, to prepare and submit on behalf of lenders any statistical type of report required of lenders by the secretary. Interest billings and reports prepared and submitted on behalf of a lender pursuant to this Code section shall be prepared on the basis of individual borrower account records of the lender, as reflected on the records of the corporation as a result of loan transaction data reported to the corporation by the lender, but without warranty by or liability therefor of the corporation. A copy of each interest billing submitted to the secretary on behalf of a lender, including a copy of the corporation's computation of interest and allowances due the lender and the lender's loan transaction and account data on which the computation is made, shall be furnished to the lender upon payment thereof; and the lender shall be responsible therefor. It shall be the duty of each such lender to audit the copies for completeness and accuracy, post payments received to its records, and to report any correction of loan transaction data to the corporation so that the corporation's records can be corrected and so that any interest adjustment that needs to be made can be made on the next subsequent interest billing prepared for the lender. Any overpayment of federal interest subsidies or special allowances to a lender on behalf of a borrower by the United States or of state interest subsidies or loan discount payments by the state, and repayment thereof, shall be the responsibility of the borrower or the lender. Services provided for a lender by the corporation under this Code section are declared to be purely clerical and ministerial only and provided to the lender without charge as a convenience to the lender.

(b) Use of state funds to accelerate federal payments. In the event the United States makes the federal payments referred to in subsection (a) of this Code section to lenders through the corporation, the corporation is authorized, in order to accelerate and pay them to lenders as early as possible after the end of each calendar quarter, to use temporarily for this purpose any available state funds that have been appropriated for use by the corporation during the current fiscal year and state funds that have been appropriated for use by the authority during the current fiscal year which the authority may temporarily transfer to the corporation for use by the corporation for this purpose, pending receipt by the corporation of the payment from the United States and the transfer of such authority funds back to the authority by the corporation.



§ 20-3-273. State interest subsidy payments for student borrowers

The corporation is authorized to pay to the lender, on behalf of a student borrower and out of the corporation's state interest subsidy and loan discount fund, interest accruing on a loan guaranteed by the corporation which is not eligible for payment of the federal interest subsidy provided for in the federal act; provided, however, that no loan shall be guaranteed and no such interest shall be paid by the corporation, unless the loan is eligible for federal reinsurance and federal special allowance payments pursuant to the federal act and unless the state has appropriated funds for use by the corporation for the purposes of this Code section, and that such appropriated funds plus funds then in and projected to become available to the corporation's state interest subsidy and loan discount fund are deemed to be sufficient to enable the corporation to meet its state interest subsidy and loan discount payment obligations to become due and payable during the period of any fiscal year for which the General Assembly has already enacted an appropriations Act. Interest accruing and payable on a nonfederally subsidized loan guaranteed pursuant to this Code section shall thereafter be payable by the corporation at the same times, in the same manner, and during the same periods of time as the federal interest subsidy is otherwise payable on federally subsidized loans pursuant to the federal act. Interest paid on behalf of a student borrower under this Code section is declared to be a loan to the student by the state under this part and guaranteed by the corporation as to repayment by the student in the same manner as if such nonfederally subsidized interest had been deferred and capitalized by the lender holding the underlying loan. The loan of interest made on behalf of a student borrower under this Code section must be repaid by the student borrower by virtue of this Code section and pursuant to provisions set forth in the promissory note executed by the student evidencing the underlying loan. Such interest loan may be repaid by the student, without interest accruing thereon, at any time before maturity of the underlying loan, but shall in any event be repayable in full, without interest thereon, upon maturity of the underlying loan or thereafter, without interest thereon, in monthly installments agreed to by the corporation. Interest loans repaid to the corporation pursuant to this Code section and the underlying promissory note shall be credited to the corporation's state interest subsidy and loan discount fund for further use by the state for purposes of that fund as provided for in subsequent appropriations Acts of the General Assembly. Failure by a student to repay an interest loan owed to the state under this Code section when due shall constitute a default thereon, subject to any forbearance granted to the student by the corporation on behalf of the state, and may thereafter be paid as a default at any time by the corporation; but any default by a student in the payment of an interest loan shall not constitute a default by the student to the lender on the underlying loan. The right of the corporation to collect an interest loan due and owing by a student to the state under this Code section is not subrogated to the right of the lender to collect the underlying loan nor to the right of the corporation to collect any amount becoming due to the corporation on the underlying loan.



§ 20-3-274. Loan discount payments to lenders

In order to provide an additional incentive to lenders to broaden their participation in the program and better to assure lenders of receiving a competitive yield on educational loans made under this part, the corporation is authorized to pay to lenders, other than lenders who are schools, a loan discount fee to offset partially initial costs incurred by lenders in interviewing borrowers and in processing borrower applications for loan guaranty. The loan discount payment authorized by this Code section shall be equal to a percentage of the amount of guaranteed loan principal disbursed to a borrower, to be determined and fixed by the corporation; provided, however, that the amount of the loan discount payment shall not exceed 2 percent of the amount of guaranteed loan principal disbursed to the borrower; and provided, further, that the corporation shall not make a commitment to lenders to make loan discount payments under this Code section unless the state has appropriated funds for use by the corporation for the purposes of this Code section and that such appropriated funds plus funds then in and projected to become available to the corporation's state interest subsidy and loan discount fund are deemed to be sufficient to enable the corporation to meet its state interest subsidy and loan discount payment obligations to become due and payable during the period of any fiscal year for which the General Assembly has already enacted an appropriations Act.



§ 20-3-275. Funds maintained by corporation

There are created, but not by way of limitation, the following special funds for the purposes prescribed:

(1) Loan guaranty fund. A loan guaranty fund shall be maintained for the security of holders of loans guaranteed by the corporation. The corporation is authorized to guarantee loans pursuant to this part without limitation; provided, however, that the amount of outstanding principal of loans guaranteed plus the principal amount of loans guaranteed but not yet disbursed nor canceled shall not at any time exceed 15 times the loan guaranty fund balance. In determining the amount of loan principal that may be guaranteed at any time by the corporation, however, there shall be excluded from the computation of the required loan guaranty fund balance 80 percent of the amount of outstanding principal of loans guaranteed and 80 percent of the principal amount of loans guaranteed but not yet disbursed nor canceled which are reinsured by the United States pursuant to the federal act. There shall be credited to the loan guaranty fund all moneys required by law to be credited to the fund and other moneys available for and determined by the corporation to be credited to the fund for the purpose of providing security to the holders of loans guaranteed by the corporation and other purposes authorized in accordance with this part and the federal act. The fund shall be prudently invested by the corporation to the maximum extent possible, subject to requirements of the federal act; and all income derived from investment of the fund shall be credited to the fund. Other income, property, and property rights acquired by the corporation as a result of administration of the fund shall be credited to and become assets of the fund. There shall be paid out of the loan guaranty fund all amounts expended by the corporation in discharge of its guaranty obligations and such other amounts determined by the corporation to be properly payable from the fund. Guaranty fees collected and credited to the fund and income derived from investment of the fund, except as limited by the federal act, may be transferred to the administration fund.

(2) Administration fund. An administration fund shall be maintained for administration purposes of the corporation, to which shall be credited state moneys, federal moneys, moneys transferred from the loan guaranty fund or the state interest subsidy and loan discount fund, and other moneys available for and determined by the corporation to be applied for the purpose of paying administration costs of the corporation. The corporation is authorized to pay from the fund to the commission such amounts as may be necessary to cover administration costs of the corporation paid or to be paid by the commission for or on behalf of the corporation. Moneys in the administration fund may be transferred to the loan guaranty fund or to the state interest subsidy and loan discount fund if not prohibited by the federal act.

(3) State interest subsidy and loan discount fund. A state interest subsidy and loan discount fund shall be maintained by the corporation for the purpose of making state interest subsidy and loan discount payments to lenders pursuant to Code Sections 20-3-273 and 20-3-274. State funds appropriated for use by the corporation in making such payments to lenders, collections of state interest subsidy loans previously made from the fund on behalf of student borrowers pursuant to Code Section 20-3-274, moneys transferred to the fund from the administration fund or the loan guaranty fund not in conflict with the federal act, and other moneys available for and determined by the corporation to be applied for the purpose of making such state interest subsidy and loan discount payments to lenders shall be credited to and become a part of the fund. In the event that state interest subsidy and loan discount payments to lenders, as provided for in this part, shall be terminated, any remaining fund balance, after payment of outstanding obligations of the fund, shall be transferred to the administration fund.



§ 20-3-276. School rights subject to rules and regulations

No school and no class, type, or group of "eligible institutions," as such term is defined in the federal act, shall have a vested right to be approved by the corporation as a "school" for purposes of the program, except in accordance with rules and regulations prescribed by the corporation.



§ 20-3-277. Lender rights subject to rules and regulations

No lender and no class, type, or group of "eligible lenders," as such term is defined in the federal act, shall have a vested right to be approved by the corporation as a "lender" for purposes of the program, except in accordance with rules and regulations prescribed by the corporation.



§ 20-3-278. Reports as to loan commitment agreements; statements to borrowers; administration fees; reports of agreement terminations

Reserved. Repealed by Ga. L. 1987, p. 378, § 2, effective April 2, 1987.



§ 20-3-279. Persons forbidden to engage in business of furnishing educational loan information or assistance

It shall not be permissible for any stockholder, director, officer, employee, agent, commissioned salesman, consultant, or other person in the employment of, or who for a valuable consideration serves the interests of, a lender or a school in this state or the corporation, the commission, or the authority to be engaged in this state in the business of providing, or to have any financial interest in any corporation, association, partnership, or other organization that is engaged in this state in the business of providing, in consideration of the receipt of a fee, commission, charge, or other valuable consideration from any source, contingent or otherwise, to students or parents of students information about or assistance in applying for or obtaining educational loan assistance under this part.



§ 20-3-280. Lender and school audits; program reviews; corrective actions

The corporation is authorized:

(1) To examine and audit accounts and records of lenders and schools relative to educational loans guaranteed by the corporation;

(2) To conduct program reviews with appropriate officers and personnel of lenders and schools as may be necessary or appropriate to assure compliance by all parties with this part and the federal act; and

(3) To take or require that such corrective, remedial, or preventive actions be taken as may be necessary or appropriate to protect the interests of the corporation, the United States, lenders, schools, present and future borrowers, and the public at large.



§ 20-3-281. Sale, pledge, or assignment of educational loans

A lender may sell loans guaranteed by the corporation, or an interest in such loans, to another lender only in accordance with regulations of the corporation; and in such event the guaranty liability of the corporation on such loans or interests therein shall not be affected. A lender may pledge or assign loans guaranteed by the corporation, or an interest in such loans, as security to pledgees or assignees only in accordance with regulations of the corporation; and in such event the guaranty liability of the corporation on such loans or interests therein shall not be affected.



§ 20-3-282. Contracted servicing of loans

The servicing or collection of educational loans held by a lender may not be contracted to any other lender, person, or entity except in accordance with rules and regulations of the corporation.



§ 20-3-283. Contributions deductible for income tax purposes

Notwithstanding any general or special law or any certificate of incorporation, charter, or other articles of organization, all domestic or domesticated corporations, associations, and other taxable entities carrying on business in this state and any person are authorized to make contributions of money, property, or other thing of value to the corporation for any of its corporate purposes; and the value thereof shall be allowed as a deduction in computing the taxable income of the donor for the purpose of any income tax imposed by the state or by any political subdivision of the state.



§ 20-3-284. Exemption of corporation from taxation

In that the corporation is a duly created public authority and political subdivision of the state and is performing essential governmental functions in the exercise of its corporate purposes, the state covenants with the holders of educational loans guaranteed by the corporation that the corporation shall not be required to pay and shall be exempt and free from the payment of any taxes and assessments to the state or to any county, municipality, or other political subdivision of the state upon any property acquired by it or held under its jurisdiction or control, whether real, personal, or mixed; upon any loan guaranty or other obligation, agreement, or evidence of indebtedness issued or entered into by it pursuant to this part; upon the transfer by any holder to the corporation or by the corporation to the United States or to any other person or entity of the ownership of any obligation or evidence of indebtedness entered into or executed by any party pursuant to this part; or upon any moneys or income received or held by the corporation. The exemption from taxation provided in this Code section shall not, however, extend to nor include any exemption from sales and use taxes on property purchased by or for the use of the corporation.



§ 20-3-285. Exemption of lenders from certain taxation

One-half of the outstanding principal amount of loans guaranteed by the corporation and owned by a lender as of January 1 each year shall be deductible from the assets of the lender when determining the value of shares of the lender, or when determining the net worth of the lender, for purposes of any ad valorem taxation imposed on the lender by the state or by any political subdivision of the state. All income earned by a lender on loans guaranteed by the corporation shall be exempt and free from any type of income tax imposed on the lender by the state or by any political subdivision of the state. It shall be the duty of all revenue and tax officials of the state and of political subdivisions of the state to enforce and give full force and effect to this Code section and to the intent, hereby expressed, of the General Assembly better to assure through this means the accessibility of educational loan funds to local citizens and persons from local lending institutions.



§ 20-3-286. Conflicts of interest involving directors, officers, or employees of corporation

If any director, officer, or employee of the corporation shall be interested, either directly or indirectly, or shall be a director, officer, or employee of or have an ownership interest in, other than a noncontrolling stockholder interest, or the substantial equivalent thereof, in a lender or school, any firm or corporation interested, directly or indirectly, in any contract with the corporation, except any agency, instrumentality, or political subdivision of the state, such interest shall be disclosed to and shall be set forth in the minutes of the corporation; and the director, officer, or employee having such interest therein shall not participate on behalf of the corporation or such party in the negotiation or the authorization of the contract. No provision of this part, other than Code Section 20-3-289, shall be construed, however, to prevent any otherwise eligible director, officer, or employee of the corporation or member of his family from being eligible to apply for and receive educational loan assistance under this part.



§ 20-3-287. Borrowers deemed capable regardless of age

For the purpose of applying for, receiving, and repaying any educational loan under this part, all persons of any age shall be deemed to have full legal capacity to act and shall have all the rights, powers, privileges, and obligations of a person of legal age with respect thereto; and any person otherwise qualifying to receive an educational loan under this part shall not be disqualified by reason of age.



§ 20-3-288. Proof of residency in state

In accordance with the national scope and intent of the United States relative to educational loans as expressed in the federal act, lenders and the corporation are authorized to accept and rely upon a student's or parent's certification of his or her state of legal residence unless the lender or the corporation has and is aware of knowledge to the contrary.



§ 20-3-289. Eligibility of students in default for other state student assistance

Any student who is indebted to the corporation on a defaulted educational loan obtained under this part shall not be eligible to apply for or receive educational financial assistance available under any other state funded student financial aid program unless the student has made arrangements, satisfactory with the corporation, for the payment of such indebtedness and is in and remains in compliance with such arrangements, or unless the corporation, for reasons which the corporation deems to be justifiable, determines that the existence of the indebtedness to the corporation should not be a bar to the student's applying for and receiving such other state student financial aid assistance.



§ 20-3-290. Corporation assigned to commission

The corporation is assigned to the commission for administrative purposes as prescribed in Code Section 50-4-3.



§ 20-3-291. Termination and dissolution of corporation

The corporation and its corporate existence shall continue until terminated by law; provided, however, that no such law shall take effect so long as the corporation shall have obligations outstanding, unless adequate provision has been made for the payment thereof and the holders of all such obligations agree to such provision. This Code section shall be for the benefit of the holders of all such obligations and shall constitute a contract with the holders of such obligations. Upon dissolution of the corporation, all of its assets, rights, and properties shall pass to and be vested in the state to be used for educational purposes.



§ 20-3-292. Venue of proceedings against corporation

The venue for any legal proceeding brought against the corporation shall be Fulton County, regardless of the county in which the principal office or any other office of the corporation may be located.



§ 20-3-293. General banking or insurance business by corporation prohibited

Nothing contained in this part shall be construed to mean that the corporation is engaged in or is authorized to engage in the general banking or general insurance business.



§ 20-3-294. Operations reports by corporation

The corporation is authorized to publish in print or electronically annually, or at more or less frequent intervals determined by the board of directors, an operations report covering the activities of the corporation, including, without limitation, a reporting of revenues and expenditures of the corporation and a statement of the financial condition of the corporation and to furnish copies of such report to the Governor and members of the General Assembly and to other public and private persons and agencies as it may deem appropriate. If operations reports are published on an annual basis, the corporation is authorized to publish them in print or electronically on a state fiscal year, federal fiscal year, or calendar year basis.



§ 20-3-295. Corporation to maintain certified list of borrowers in default; administrative hearings; appeals

(a) As used in this Code section, the term:

(1) "Agency" means the Georgia Higher Education Assistance Corporation created in Code Section 20-3-263 which is responsible for administering a program of guaranteed educational loans to eligible students and eligible parents known as the Georgia Higher Education Loan Program.

(2) "Applicant" means any person applying for issuance or renewal of a license.

(3) "Borrower" means an individual who borrowed a guaranteed educational loan under the Georgia Higher Education Loan Program.

(4) "Certified list" means a list provided by the agency of the names of borrowers who default on guaranteed educational loans made under the Georgia Higher Education Loan Program and are not in a satisfactory repayment status; provided, however, the term default shall not include any obligation which is restructured or which is discharged under hardship provisions under the federal Bankruptcy Code.

(5) "Default" means default as defined by federal law under the Higher Education Act of 1965.

(6) "License" means a certificate, permit, registration, or any other authorization issued by any licensing entity that allows a person to engage in a profession, business, or occupation.

(7) "Licensee" means any person holding a license.

(8) "Licensing entity" means any state agency, department, or board of this state which issues or renews any license, certificate, permit, or registration to authorize a person to engage in a profession, business, or occupation, including those under Article 3 of Chapter 7 of Title 2, the "Georgia Pesticide Use and Application Act of 1976"; Article 13 of Chapter 1 of Title 7, relating to mortgage lenders and mortgage brokers; Chapter 5 of Title 10, the "Georgia Uniform Securities Act of 2008," relating to securities salespersons and investment adviser representatives; Part 2 of Article 1 of Chapter 6 of Title 12, relating to foresters; Chapter 4 of Title 26, relating to pharmacists; Chapter 23 of Title 33, relating to insurance agents, counselors, and other personnel; Chapter 1 of Title 43, relating to professions and businesses; Chapter 39A of Title 43, relating to real estate appraisers; or Chapter 40 of Title 43, relating to real estate brokers and salespersons.

(9) "Satisfactory repayment status" means the borrower has agreed to repay the defaulted loan to the agency and has made a payment in the most recent prior 60 days.

(b) The agency shall maintain a state-wide certified list of borrowers in default who have not made satisfactory arrangements to ensure voluntary repayment. The certified list must be updated on a monthly basis. The agency shall submit to each licensing entity a certified list with the name, social security number, if known, date of birth, and last known address of each person on the list.

(c) On or before January 1, 1999, all licensing entities shall implement procedures to accept and process the list provided by the agency in accordance with this Code section. Such procedures should be substantially similar if not identical to those implemented to comply with Code Section 19-11-9.3.

(d) Promptly after receiving the certified list from the agency, all licensing entities shall determine whether an applicant or licensee is on the most recent certified list. If an applicant or licensee is on the certified list, the licensing entity shall immediately notify the agency. That notification shall include the applicant's or licensee's last known mailing address on file with the licensing entity.

(e) After receiving notice from the licensing entity of applicants or licensees who are on the certified list, the agency shall immediately notify those individuals as specified in subsection (f) of this Code section of the agency's intent to request that all pertinent licensing entities suspend all licenses or withhold issuance or renewal of any license.

(f) Notice for purposes of this Code section shall be initiated by the agency. Notice to the borrower in default shall include the address and telephone number of the agency and shall inform the borrower in default of the agency's intent to submit the borrower's name to the relevant licensing entities and to request that the relevant licensing entities withhold issuance or renewal of the license or suspend the license. The notice must also inform the borrower in default of the following:

(1) The borrower in default has 20 days from the date of mailing to enter into a satisfactory repayment status. If the borrower in default fails to enter into a satisfactory repayment status or does not respond within that time, the agency will send notice to the appropriate licensing entities and request that the licenses be suspended or the licensure applications be denied;

(2) The borrower in default may request an administrative hearing and judicial review of that hearing under subsection (g) of this Code section. A request for a hearing must be made in writing and must be received by the agency within 20 days of service of notice; and

(3) If the borrower in default requests a hearing within 20 days of service, the agency shall stay all action pending the hearing and any appeals.

(g) All borrowers in default subject to the sanctions imposed in this Code section shall have the right to a hearing before an administrative law judge of the Office of State Administrative Hearings pursuant to Article 2 of Chapter 13 of Title 50. A borrower in default who requests a hearing within the time prescribed in subsection (f) of this Code section shall have the right to a hearing. The hearing shall be conducted as provided in Article 2 of Chapter 13 of Title 50 within 45 days after such demand is received. The only issues at the hearing will be whether:

(1) There is an outstanding guaranteed educational loan;

(2) The licensee or applicant is the borrower named in the loan;

(3) The borrower is or is not in default;

(4) The borrower has entered into a satisfactory repayment status;

(5) The loan obligation is not enforceable; and

(6) The loan has been restructured or the loan has been discharged under hardship provisions under the federal Bankruptcy Code.

With respect to the issues listed in this subsection, evidence relating to the ability and willingness of a borrower to repay the loan shall be considered in making the decision either to suspend a license or deny the issuance or renewal of a license under this Code section. The administrative law judge shall be authorized to enter into an agreement or enter an order requiring periodic payments, and, in each event, the administrative law judge shall be authorized to issue a release for the borrower to obtain each license or licenses.

(h) The decision at the hearing shall be subject to appeal and judicial review pursuant to Article 2 of Chapter 13 of Title 50 but only as to those issues referred to in subsection (g) of this Code section. Notwithstanding any hearing requirements for suspension and denials within each licensing entity, the hearing and appeal procedures outlined in this Code section shall be the only hearing required to suspend a license or deny the issuance or renewal of a license under this Code section.

(i) The agency shall prescribe release forms for its use. When the borrower is determined to be in satisfactory repayment status or is determined to be not in satisfactory repayment status but has been determined in a hearing pursuant to subsection (g) of this Code section to be unable to comply with the terms of the loan agreement or to be not willfully out of compliance with such loan agreement, the agency shall mail to the borrower in default and the appropriate licensing entity a notice of release stating such determination. The receipt of a notice of release shall serve to notify the borrower in default and the licensing entity that, for the purpose of this Code section, he or she is in satisfactory repayment status, and the licensing entity shall promptly thereafter issue or reinstate the license, unless the agency, pursuant to subsection (b) of this Code section, certifies subsequent to the issuance of a notice of release that the borrower in default is once again not in satisfactory repayment status.

(j) The agency may enter into interagency agreements with state agencies that have responsibility for the administration of licensing entities as necessary to implement this Code section. Those agreements shall provide for the receipt by other state agencies and boards of federal funds to cover that portion of costs allowable under federal law and regulation and incurred by state agencies and boards in implementing this Code section.

(k) Any licensing entity receiving an inquiry as to the license status of an applicant who has had an application for issuance or renewal of a license denied under this Code section shall respond only that the license was suspended or the licensure application was denied pursuant to this Code section.

(l) The agency shall, and the licensing entities as appropriate may, adopt regulations necessary to implement this Code section.






Part 3 - Georgia Student Finance Authority

Subpart 1 - General Provisions

§ 20-3-310. Short title

This part shall be known and may be cited as the "Georgia Student Finance Authority Act."



§ 20-3-311. Legislative findings; purposes of authority

(a) Legislative findings. The General Assembly finds that the growth and development of this state and nation have been and will undoubtedly remain strongly related to the degree to which educational opportunities are provided to all of their citizens; recognizes that costs associated with postsecondary educational opportunities are substantial when considered in relation to the average earnings and wealth of most families and that such costs are in many cases prohibitive; and determines that it is a valid public purpose to promote the educational level of achievement and the welfare and general prosperity of the state and nation as a whole by creating the Georgia Student Finance Authority, a public authority, for the purpose of providing educational scholarship, grant, and loan assistance to students and their parents. The General Assembly further finds that substantial investments of public and private moneys have been made and will undoubtedly continue to be made in the construction, development, and operation of public and private postsecondary educational institutions; that such postsecondary educational institutions are of immense value to the state and nation in that they promote the general welfare and the economic and cultural development and prosperity of the state and nation and all their citizens; that it is in the public interest to sustain such institutions; and, therefore, that the provision of educational scholarship, grant, and loan assistance to persons who desire to attend such educational institutions will be of substantial financial benefit to those institutions and will better ensure their continued economic viability and value to the state and nation. The General Assembly therefore determines that public moneys may within the provisions of the Constitution of Georgia be appropriated for use by the authority for the student aid purposes prescribed in this part and that the carrying out by the authority of its corporate powers, duties, and functions as provided for in this part is in all respects a necessary and valid public purpose within the Constitution of Georgia.

(b) The purposes of the authority shall be to improve higher educational opportunities by providing educational scholarship, grant, and loan assistance and to further other public purposes by loan forgiveness programs in specified circumstances, all as prescribed and as provided for in this part.



§ 20-3-312. Definitions

As used in this part, the term:

(1) "Authority" means the Georgia Student Finance Authority created by Code Section 20-3-313.

(2) "Authorized officer" means the chairperson, vice chairperson, executive director or president, treasurer, secretary, or other person authorized by this part, resolution of the board of directors, agreements entered into by the board of directors or the authority, or bylaws of the authority to act as an authorized officer of the authority for any prescribed purpose.

(3) "Board of directors" means the board of directors of the authority.

(4) "Borrower" means an eligible student or eligible parent who has obtained an educational loan under this part or from a lender under Part 2 of this article.

(5) "Commission" means the Georgia Student Finance Commission created by Code Section 20-3-233.

(6) "Corporation" means the Georgia Higher Education Assistance Corporation created by Code Section 20-3-263.

(7) "Directory information" means the present or last known name, address, and place of employment; social security number; telephone number; school enrollment status; academic classification and standing; actual or anticipated date of graduation, withdrawal from, or transfer to another school; other educational loan indebtedness; and other financial aid available to, and other similar data as the case may be and as may be applicable to, an applicant for or the recipient of scholarship or grant assistance under this part or to a borrower, comaker, cosigner, endorser, or person or credit reference named on an application for loan guaranty submitted to a lender under Part 2 of this article, and the spouse thereof.

(8) "Federal act" means all provisions of federal statutes which provide federal funds for any student financial aid purpose or for any activity related to student financial aid and federal statutes relative to programs of low-interest educational loans to students and parents administered in whole or in part by the secretary, including but not limited to the federal Higher Education Act of 1965 (P.L. 89-329), as amended, and all rules and regulations prescribed by the secretary pursuant thereto.

(9) "Federal interest subsidies" means the interest subsidy payments on educational loans provided for in the federal act.

(10) "Guaranty agency" means the corporation or any other state or nonprofit institution or organization with which the United States Department of Education has an agreement under the federal act.

(11) "Guaranty fee" means the insurance premium charge on educational loans authorized by Code Section 20-3-271 or the federal act.

(12) "Lender" means a "lender" as defined in paragraph (12) of Code Section 20-3-262 or as prescribed by the federal act.

(13) "Loan" or "educational loan" means an obligation representing advances of money by a lender to an eligible student or eligible parent evidenced by one or more promissory notes, on note forms prescribed by any guaranty agency, as prescribed by the federal act. In the event of the purchase and sale or the pledge or assignment of such loans or a participating interest in such loans, the term shall include contingent interests, security interests, pledges, commitments, choses in action, or other property interests in such loans.

(14) "Loan guaranty" means the document or endorsement issued by any guaranty agency, as prescribed by the federal act, as evidence of the guaranty by the corporation of an educational loan to be made by a lender to an eligible student or eligible parent. The term "guaranty," when used in this part, shall have the same meaning as "insurance" as such term is used in the federal act and shall be synonymous therewith.

(15) "Parent" or "eligible parent" means a parent of an eligible student who qualifies for an educational loan under the federal act and regulations prescribed by the authority.

(16) "Part" means this part, including rules and regulations prescribed by the board of directors pursuant thereto.

(17) "Secretary" means the United States secretary of education or any official succeeding to the powers of such secretary under the federal act.

(18) "Special allowance payments" means the special allowance payments on educational loans provided for in the federal act.



§ 20-3-313. Authority created as successor to Georgia Higher Education Assistance Authority

(a) There is created a public authority, a body corporate and politic, to be known as the Georgia Student Finance Authority, which shall be deemed to be an instrumentality and a nonprofit public corporation of the state.

(b) The authority created by subsection (a) of this Code section shall be the successor to and a continuation of, without interruption, the previously existing Georgia Higher Education Assistance Authority created by an Act approved April 25, 1969 (Ga. L. 1969, p. 683), as amended. The change of the name of the Georgia Higher Education Assistance Authority to the Georgia Student Finance Authority and its continuation, as provided in this Code section, shall in no way affect any existing obligations, liabilities, or rights of the previously existing Georgia Higher Education Assistance Authority. All such obligations, liabilities, and rights are transferred to, vested in, and assumed by the authority created by subsection (a) of this Code section. All existing contracts and agreements between any party and the previously existing Georgia Higher Education Assistance Authority shall not be affected by this Code section but shall continue in full force and effect, without interruption, as contracts or agreements between such party and the authority created by subsection (a) of this Code section.

(c) Right, title, interests in, and ownership of all assets of the previously existing Georgia Higher Education Assistance Authority are transferred to and vested in the authority created by subsection (a) of this Code section; provided, however:

(1) That educational loan accounts, other than educational loan trust fund account moneys; moneys collected thereon; income earned thereon; state funds appropriated therefor; moneys derived therefrom; and contracts, contract rights, and choses in action in respect thereof shall be used by the authority for educational loan and operating expense purposes provided for in Subpart 3 of this part;

(2) That educational loan trust fund assets and earnings thereon shall be used in accordance with the terms of agreements entered into in respect thereof; and

(3) That all moneys appropriated before April 7, 1981, by the state for use by the authority for the purpose of providing designated types of scholarship or grant assistance to students pursuant to provisions of law existing prior to July 1, 1980, shall be used only for the purpose of providing the same type of designated scholarship or grant assistance to students in accordance with the provisions of this part relative to such designated scholarship or grant purposes.



§ 20-3-314. Functions, composition, organization, and conduct of affairs of board of directors

(a) Functions and composition. The authority shall be governed and all of its corporate powers, duties, and functions shall be exercised by a board of directors. The board of directors shall be composed of the same persons who are serving as members of the board of commissioners of the commission pursuant to Code Section 20-3-234. The executive director of the authority, or president, if designated by such title by the board of directors, shall be an ex officio member of the board of directors. The board of directors provided for by this subsection shall be the successor to and a continuation of, without interruption, the board of directors of the previously existing Georgia Higher Education Assistance Authority. No director shall be eligible to become an officer or employee of the authority for a period of one year after expiration of the director's period of service as a director of the authority.

(b) Organization and conduct of affairs. Subsections (c) through (h) of Code Section 20-3-234, pertaining to the commission and relative to officers of the board of commissioners, meetings of the board of commissioners, executive committee, other committees, compensation of commissioners, and advisory councils, inclusively, are incorporated by reference into this subsection and shall apply to the board of directors in the same manner as if fully set out, with conformable language, in this subsection. The board of directors shall organize and conduct its affairs in accordance with such provisions of law; provided, however:

(1) That nothing in this Code section shall be construed to mean that the board of directors must elect the same persons to serve as officers of the board of directors as are elected by the board of commissioners of the commission to serve as officers of the board of commissioners;

(2) That no person serving as a public commissioner of the commission and thereby as a director of the authority shall receive more than one day's per diem plus actual expenses incurred for one day's service or portion thereof rendered to the state; and

(3) That the limitation as to the number of days during any fiscal year that per diem may be paid to a public commissioner of the commission shall be inclusive of services rendered by such person as a director of the authority.



§ 20-3-315. Authority officers and employees; bonds

The executive director of the commission, or president, if designated by such title by the board of commissioners, shall serve as the executive director or president, if designated by such title by the board of directors, and chief executive officer of the authority. The executive director shall provide for maintenance of accurate and permanent minutes and records of all proceedings and activities of the board of directors and the authority and have authority and responsibility to implement and carry out all administrative powers, duties, and functions of the authority in accordance with governing state and federal laws and rules, regulations, and policies prescribed by the board of directors. The treasurer of the commission shall serve as treasurer of the authority. The treasurer shall receive and disburse all funds made available to or for the use of the authority by the General Assembly or otherwise in accordance with law and as may be directed by the board of directors. The secretary of the commission shall serve as secretary of the authority. Other officers of the commission who are assigned duties and responsibilities relative to the purposes of the authority may be designated as officers of the authority. The foregoing officers and all other employees, professional personnel, agents, experts, consultants, and persons employed or retained by the commission who are assigned duties and responsibilities relative to the purposes of the authority shall perform such assigned duties and responsibilities in accordance with this part. Fidelity bond coverage of officers, employees, and members of the commission provided pursuant to paragraph (4) of Code Section 20-3-235 and covering such persons who are performing duties and responsibilities relative to the authority pursuant to this part shall also be conditioned as to the insured and in such respects and for such sums as the board of directors determines necessary to protect the interests of the authority.



§ 20-3-316. Powers and duties of authority; employees' functions; servicing of educational loans; registration with Selective Service System; conflicts with federal or other state law; confidentiality

(a) In addition to all other provisions of this part as set forth in each subpart of this part and in furtherance of the purposes of the authority, the authority shall have the following general powers, duties, and functions:

(1) The authority shall establish and administer each student assistance program provided for in the respective subparts of this part in accordance with the provisions of this part. Pursuant thereto, the authority is further authorized:

(A) To adopt rules, regulations, and policies necessary, appropriate, or convenient for the administration of its affairs; the execution of its powers, duties, and functions; and the accomplishment of its corporate purposes, as prescribed in each subpart of this part;

(B) To receive all moneys made available by the General Assembly or otherwise for the purposes of the authority and to use such moneys in accordance with the subparts of this part;

(C) To administer federal funds allotted to the authority or to the state for use by the authority in respect of student financial aid programs provided for in federal laws, related matters, and related administrative costs;

(D) To enter into contracts and agreements with schools upon such terms and conditions as may be prescribed by the authority or otherwise agreed upon between the authority and the school, not inconsistent with this part, applicable state or federal law, or agreements entered into between the authority and any federal or state agency;

(E) To require that schools located in the state shall designate one or more persons who shall be responsible for receiving and controlling and disbursing, delivering, or crediting to accounts, as the case may be, student aid checks or funds that are required to be or which may optionally be disbursed to, delivered to, or otherwise provided to the school under this part, for further disbursement, delivery, or credit to the account of students enrolled therein; and to provide for matters relative thereto;

(F) To require that schools located in the state or, with approval of the authority, a combination of schools jointly shall provide fidelity bond coverage of school employees who have access to checks or funds that may be routed through the school under this part to students enrolled therein, in such sums and conditioned in such respects and as to the insured as may be reasonably necessary to protect the interests of the authority; and to provide for matters relative thereto;

(G) To provide for remittance to and proper application by the authority of school refunds to students who are recipients of financial assistance provided by the authority under this part, consistent with the requirements of any other federal or state law, rule, or regulation which provides financial aid to students; and to provide for the application of school refunds relative to those programs;

(H) To limit, suspend, or terminate the participation of a school in any financial assistance program administered by the authority, in accordance with rules and regulations of the authority that are consistent with this part, applicable state or federal laws, and agreements entered into between the authority and the school or any federal or state agency; and to provide for such formal and informal procedures in regard thereto as may be appropriate;

(I) To require that reports, in such form and containing such information as the authority may prescribe, be furnished to the authority by schools as it may deem necessary for the effective performance of its powers, duties, and functions under this part;

(J) To require that such administrative and fiscal procedures be used by the authority and schools as may be necessary to protect the financial interests of the authority and to ensure proper and effective administration of programs administered by the authority;

(K) To keep and maintain, and to require that schools keep and maintain, such records as may be determined to be necessary for proper and efficient administration of the programs under this part; and to require that such school records be made available to employees of the authority for examination and inspection as may be necessary or appropriate;

(L) To secure data, except where specifically prohibited by state or federal law, from any state agency, department, instrumentality, political subdivision of the state, or any other source, for the purpose of verifying information submitted by a student or a parent when applying for or receiving any financial assistance provided by the authority under this part; and to pay costs incurred by the provider of such data;

(M) Except where specifically prohibited by state or federal law, to obtain from each state agency, department, instrumentality, and political subdivision information contained in its records relative to the present or last known address and telephone number of a borrower, comaker, cosigner, or endorser, identified to the provider by name and social security number, and to pay costs incurred by the provider of such information; and each state agency, department, instrumentality, and political subdivision is authorized and directed to provide the information specified in this subparagraph to the authority upon its request;

(N) To gather information on all educational financial assistance funds available from any source to residents of the state and to disseminate such information through such methods of mass or individual communication as may be necessary better to assure that students and parents are aware of the availability of such financial resources;

(N.1) To advertise or otherwise promote the programs, functions, and purposes of the authority and to expend funds available to the authority for such purposes;

(O) To solicit, receive, and accept funds from any source, public or private, by gift, grant, bequest, loan, or otherwise, either absolutely or in trust, and to hold, use, administer, and expend such funds on its behalf and for any of its corporate purposes; and to acquire from any source, public or private, by purchase, lease, gift, bequest, or devise, any property, real, personal, or mixed, either absolutely or in trust, and to hold, use, administer, and dispose of such property on its behalf and for any of its corporate purposes;

(P) To provide procedures for the filing, hearing, and determination of an appeal made by an aggrieved party of a decision made by the authority in the administration of financial assistance programs provided for in this part and for all matters relative thereto;

(Q) To enter into agreements and undertakings as may be necessary or appropriate in the exercise of its powers, duties, and functions under this part;

(R) To perform such other acts as may be necessary or appropriate to carry out effectively the purposes of the authority under this part;

(S) To adopt an official seal and alter the seal at its pleasure;

(T) To maintain a principal office and such other offices as may be appropriate;

(U) To adopt bylaws and policies for the regulation of its affairs and the conduct of its business;

(V) To bring and defend actions in the name of the authority and to plead and be impleaded;

(W) To do any and all things necessary, desirable, convenient, or incidental for the accomplishment of the objectives of this chapter and to exercise any power usually possessed by private corporations performing similar functions which is not in conflict with the public purposes of the authority or the Constitution and laws of this state, including, but not limited to:

(i) The power to retain accounting and other financial services;

(ii) The power to purchase all kinds of insurance, including, without limitation, insurance against tort liability and against risks of damage to property;

(iii) The power to indemnify and hold harmless any parties contracting with the authority or its agents from damage to persons or property; and

(iv) The power to act as a self-insurer with respect to any loss or liability and to create insurance reserves;

(X) To appoint officers, agents, and employees, to prescribe their duties and qualifications, and to fix their compensation; and

(Y) To incorporate one or more nonprofit corporations to aid the authority in carrying out any of its powers, duties, and functions. Any such nonprofit corporation created pursuant to this subparagraph shall be a body corporate and politic and shall be created pursuant to Chapter 3 of Title 14, the "Georgia Nonprofit Corporation Code," and the Secretary of State shall be authorized to accept such filing. Upon dissolution of any such nonprofit corporation, any assets of such nonprofit corporation shall revert to the authority or to any successor to the authority, or failing such succession, to the State of Georgia. The authority shall not be liable for the debts, obligations, or bonds of any such nonprofit corporation or for the actions or omissions to act of any such nonprofit corporation unless the authority so consents;

(2) Employees of the authority may perform management, supervisory, administrative, and clerical functions required by the commission and the corporation, and the authority will be compensated for such expenses as directed by the board of commissioners;

(3) To service or contract for the servicing of educational loans, including the servicing of such loans by the authority on behalf of others, to contract in advance for the servicing of educational loans, and to contract for the performance by the authority of educational loans;

(4) Each applicant who, as of the date of application for financial assistance under this part, is required but has not registered with the Selective Service System of the United States pursuant to 50 U.S.C. Section 453, as amended, shall be ineligible to receive financial assistance under this part. Each applicant shall, under penalty of perjury, certify compliance or noncompliance with the registration requirements of the Military Selective Service Act of the United States and provide such other information as the authority may reasonably require. A person may not be denied state student financial aid by reason of failure to present himself for and submit to registration under Section 3, 50 U.S.C. Appx. Section 453, if the requirement for the person to so register has terminated or become inapplicable to the person; and the person shows by a preponderance of the evidence that the failure of the person to register was not a knowing and willful failure to register;

(5) If any conflict exists between this part and Part 2 of this article, the federal act, or other federal laws, or any rules or regulations promulgated under the federal act, which conflict will result in a loss by the authority of any federal funds or other funds that would otherwise be available to it for carrying out its purposes under this part, the authority is authorized and directed to adopt appropriate rules, regulations, and policies, consistent with Part 2 of this article, the federal act, or such other federal laws to remove such conflict and thereby to provide for the receipt of such funds; provided, however, that such rules, regulations, or policies are not in derogation of the Constitution or laws of this state, other than this part, or any contract to which the authority is a party and are wholly in conformity with the purposes of the authority as set forth in this part; and

(6) To the extent that this part is inconsistent with any other state general or special law, rule, or regulation, other than Part 2 of this article, this part shall be controlling.

(b) Pursuant to Code Section 50-18-70, the authority shall not disclose and shall keep confidential, in each case unless identifying information has been redacted:

(1) Records that include information identifying a student or former student by name, address except for ZIP Code, telephone number, or emergency contact; and

(2) Records that reveal an individual's social security number, mother's birth name, credit card information, debit card information, bank account information, account number, utility account number, password used to access his or her account, financial data or information, insurance or medical information in all records, unlisted telephone number if so designated in a public record, personal e-mail address or cellular telephone number, or month and day of birth.

(c) Except as prohibited by federal or state law, individuals who owe any amount to the authority relating to any loan, scholarship, or grant made by the authority, including loan repayments and refunds, are, without judicial action, subject to garnishment of their pay, loss of a professional license, offset of lottery winnings, and offset of a state tax refund in accordance with rules and regulations promulgated by the authority. As used in this subsection, the term "refund" means scholarship and grant amounts paid to or on behalf of individuals, in accordance with rules and regulations promulgated by the authority, subsequently determined to be ineligible to receive such scholarship and grant amounts. The remedies set forth in this subsection shall be in addition to all other remedies available at law and in equity.



§ 20-3-316.1. Selection on tax form of nonprofit corporations established by the Georgia Student Finance Authority for contribution

(a) Each Georgia income tax return form for taxable years beginning on or after January 1, 2015, shall contain appropriate language, to be determined by the state revenue commissioner, offering the taxpayer the opportunity to contribute to the nonprofit corporations established by subparagraph (Y) of paragraph (1) of Code Section 20-3-316 to assist students with educational expenses by either donating all or any part of any tax refund due and by authorizing a reduction in the refund check otherwise payable, or by contributing any amount over and above any amount of tax owed by adding that amount to the taxpayer's payment. The instructions accompanying the income tax return shall include a description of the purposes for which the nonprofit corporations were established and the intended use of moneys received from the contributions. Each taxpayer required to file a state income tax return who desires to contribute to these nonprofit corporations may designate such contribution as provided on the appropriate income tax return form.

(b) The Department of Revenue shall determine annually the total amount so contributed, and shall transmit such amount to the authority for even division among and deposit in the nonprofit corporations established by subparagraph (Y) of paragraph (1) of Code Section 20-3-316.



§ 20-3-316.2. Voluntary donations through state income tax returns and drivers' licenses fees benefiting children of certain public servants seeking postsecondary education

(a) (1) Each Georgia income tax return form for taxable years beginning on or after January 1, 2017, shall contain appropriate language, to be determined by the state revenue commissioner, offering the taxpayer the opportunity to make a charitable contribution to the Georgia Student Finance Authority to provide financial assistance toward the postsecondary educational costs of the children of law enforcement officers, firefighters, paramedics, emergency medical technicians, and prison guards employed by the state or other public employer, and Highway Emergency Response Operators of the Department of Transportation who were permanently disabled or killed in the line of duty by either donating all or any part of any tax refund due and authorizing a reduction in the refund check otherwise payable or contributing any amount over and above any amount of tax owed by adding that amount to the taxpayer's payment. The instructions accompanying the income tax return shall include a description of the intended use of the moneys received from the contributions. Each taxpayer required to file a state income tax return who desires to make a charitable contribution to the Georgia Student Finance Authority may designate such contribution as provided on the appropriate income tax return form.

(2) The Department of Revenue shall determine annually the total amount so contributed and shall transmit such amount to the Georgia Student Finance Authority.

(b) Beginning January 1, 2017, the Department of Driver Services shall, through appropriate language on its forms for the issuance and renewal of drivers' licenses and identification cards, offer individuals the opportunity to make a voluntary charitable contribution of $1.00, $5.00, or $10.00 to the Georgia Student Finance Authority to provide financial assistance toward the postsecondary educational costs of the children of law enforcement officers, firefighters, paramedics, emergency medical technicians, and prison guards employed by the state or other public employer, and Highway Emergency Response Operators of the Department of Transportation who were permanently disabled or killed in the line of duty. The form shall contain a description of the intended use of moneys received from the contributions. Each individual who desires to make a charitable contribution may designate such contribution on the appropriate form, and the Department of Driver Services shall accept such contribution. The Department of Driver Services shall determine annually the total amount so contributed, shall withhold therefrom a reasonable amount for administering this voluntary charitable contribution program, and shall transmit the balance to the Georgia Student Finance Authority for funding, in whole or in part, the postsecondary educational costs of such students. If, in any tax year, the administrative costs of the Department of Driver Services for collecting charitable contributions pursuant to this subsection exceed the sum of such contributions, the administrative costs which the Department of Driver Services is authorized to withhold from such contributions shall not exceed the sum of such contributions.



§ 20-3-317. Accounting system; use of funds; payments to commission

The authority shall maintain a system of accounts in accordance with generally accepted accounting procedures and standard accounting procedures and systems established by the state, where applicable, which shall, among other things, properly identify and account for all funds received by the authority, the source of such funds, and all expenditures of the authority. Agency, federal, and other funds of the authority determined to be available for such purposes may be used to pay expenses and operating costs incurred by the authority or incurred by the corporation under Part 3 of this article, including payment to the commission to defray expenses and operating costs of the authority or of the corporation paid or to be paid by the commission for or on behalf of the authority or the corporation. No funds of the authority shall lapse to the state as of the close of any fiscal year.



§ 20-3-318. Authority administration fund

The authority shall maintain an administration fund for itself and of the corporation as provided for in this Code section to which shall be credited state moneys, federal moneys, other moneys, and earned income of the authority available for and determined by the authority to be applied for the purpose of paying administration costs of the authority. The authority is authorized to pay from the fund administration costs incurred by the authority and to pay to the commission such amounts as may be necessary to cover administration costs of the authority paid or to be paid by the commission for or on behalf of the authority. Unless otherwise prohibited by state or federal law or by the terms of any trust agreement entered into or resolution providing for the issuance of obligations pursuant to Subpart 2 of this part or by the terms of any other agreement entered into by the authority, the authority is authorized to pay from the fund administration costs incurred by the corporation and pay to the commission such amounts as may be necessary to cover administration costs of the corporation paid or to be paid by the commission for or on behalf of the corporation.



§ 20-3-319. Temporary transfer of authority state funds to corporation to accelerate federal payments

In the event the United States makes the federal payments referred to in Code Section 20-3-272 to lenders through the corporation, any available state funds appropriated for use by the authority during any fiscal year for purposes of any financial assistance program provided for in this part may be temporarily transferred by the authority to the corporation for use by the corporation for the purposes prescribed in Code Section 20-3-272 pending receipt by the corporation of the federal payments. Upon receipt of the federal payments, the corporation shall transfer back to the authority the amount of funds previously received by it from the authority.



§ 20-3-320. Audits of authority; distribution of audit reports

The state auditor shall make an annual financial audit of the books, accounts, and records of the authority. The state auditor shall maintain a copy of the audit report on file in his or her office, make copies of the report available for inspection by the general public, and furnish a copy of the report to the authority, to members of the board of directors of the authority, to the Governor, and to such other persons as may be required pursuant to Subpart 2 of this part and shall notify the members of the General Assembly of the availability of the report in the manner which he or she deems to be most effective and efficient. The authority is further authorized to have independent audits made of such books, accounts, and records of the authority as may be required pursuant to Subpart 2 of this part.



§ 20-3-321. School audits; program reviews; corrective actions

The authority is authorized:

(1) To examine and audit accounts and records of schools relative to financial assistance provided to students enrolled therein under this part;

(2) To conduct program reviews with appropriate officers and personnel of schools as may be necessary or appropriate to assure compliance with this part; and

(3) To take or require that such corrective, remedial, or preventive actions be taken as may be necessary or appropriate to protect the interests of the authority, the state, the United States, schools, students, and the public at large.



§ 20-3-322. Contributions deductible for tax purposes

Notwithstanding any general or special law or any certificate of incorporation, charter, or other articles of organization, all domestic or domesticated corporations, associations, and other taxable entities carrying on business in this state and any person are authorized to make contributions of money, property, or other thing of value to the authority for any of its corporate purposes. The value of such contribution shall be allowed as a deduction in computing the taxable income of the donor for the purpose of any income tax imposed by the state or by any political subdivision of the state.



§ 20-3-323. Conflicts of interest involving directors, officers, or employees of authority

If any director, officer, or employee of the authority shall be interested, either directly or indirectly, or shall be a director, officer, or employee of or have an ownership interest in, other than a noncontrolling stockholder interest, or the substantial equivalent thereof, in a lender or school, any firm or corporation interested, directly or indirectly, in any contract with the authority, except any agency, instrumentality, or political subdivision of the state, such interest shall be disclosed to and shall be set forth in the minutes of the authority; and the director, officer, or employee having such interest therein shall not participate on behalf of the authority or such party in the negotiation or the authorization of the contract. No provision of this part shall be construed, however, to prevent any otherwise eligible director, officer, or employee of the authority or member of his family from being eligible to apply for and receive financial aid assistance provided for under this part.



§ 20-3-324. Authority assigned to commission

The authority created by subsection (a) of Code Section 20-3-313 is assigned to the commission created by subsection (a) of Code Section 20-3-233 for administrative purposes as prescribed in Code Section 50-4-3.



§ 20-3-325. Dissolution of authority

Upon dissolution of the authority, all of its assets, rights, and property shall pass to and be vested in the state to be used for educational purposes, subject to Code Section 20-3-357.



§ 20-3-326. Venue of proceedings against authority

The venue for any legal proceeding brought against the authority shall be Fulton County, regardless of the county in which the principal office or any other office of the authority may be located.



§ 20-3-327. General banking business by authority prohibited

Nothing contained in this part shall be construed to mean that the authority is engaged in or is authorized to engage in the general banking business.



§ 20-3-328. Operations reports by authority

The authority is authorized to publish in print or electronically annually, or at more or less frequent intervals determined by the board of directors, an operations report covering the activities of the authority, including, without limitation, a reporting of revenues and expenditures of the authority and a statement of the financial condition of the authority, and to furnish copies of such report to the Governor and members of the General Assembly and to other public and private persons and agencies as it may deem appropriate. The authority is further authorized to prepare and publish in print or electronically such other reports as may be required pursuant to Subpart 2 of this part.



§ 20-3-329. Employees of commission transferred to authority; status of authority employees hired after July 1, 1996; status of transferred employees; benefits of transferred employees not impaired

(a) All employees of the commission shall, on July 1, 1996, become employees of the authority, subject to the operating needs of the authority. Any employees of the commission whom the director gives the opportunity to elect to be transferred to the authority on July 1, 1996, shall be subject to the operating needs of the authority.

(b) Except for persons who transfer to the authority pursuant to subsection (a) of this Code section, no person who becomes an employee of the authority on or after July 1, 1996, shall be considered a state employee, no such person shall be considered an "employee" within the meaning of Chapter 2 of Title 47, and no such person shall be entitled to membership in the Employees' Retirement System of Georgia.

(c) All persons who transfer to the authority pursuant to subsection (a) of this Code section and who, immediately prior to such transfer, are state employees in the unclassified service as defined in Code Section 45-20-2 shall remain in the unclassified service. All such persons who, immediately prior to the transfer, are state employees in the classified service as defined in Code Section 45-20-2 may elect to remain in the classified service; provided, however, that if any such person accepts a promotion or transfer to another position, he or she shall become an employee in the unclassified service as defined by Code Section 45-20-2.

(d) The rights and benefits in the Employees' Retirement System of Georgia and any employee benefits of any employee transferring to the authority pursuant to subsection (a) of this Code section shall not be impaired.






Subpart 2 - Educational Loans Financed by Revenue Bonds

§ 20-3-340. Legislative findings; purpose of subpart

The General Assembly finds that students and parents are not always able to obtain educational loan assistance from a commercial lender under the Georgia Higher Education Loan Program provided for in Part 2 of this article; that a need exists to make additional educational loan funds available to students and parents; and that a need exists to provide for secondary financing and servicing of educational loans made by other lenders in order to enable such lenders to maintain or expand their participation in the Georgia Higher Education Loan Program. The purpose of the General Assembly, as provided for in this subpart, is to enable the authority to make additional educational loan funds available for students and parents and to make secondary financing and servicing of educational loans available to other commercial lenders.



§ 20-3-341. Definitions

As used in this subpart, the term:

(1) "School" means a "school" as such term is defined in paragraph (18) of Code Section 20-3-262.

(2) "Student" or "eligible student" means a "student" or "eligible student" as such term is defined in paragraph (21) of Code Section 20-3-262 and regulations of the authority.



§ 20-3-342. Educational loan program activities authorized; powers and duties of authority

(a) The authority is authorized to be a lender in the Georgia Higher Education Loan Program as provided for in Part 2 of this article and to establish and administer educational loan program activities for the benefit of students and parents and other lenders who participate in the Georgia Higher Education Loan Program pursuant to this subpart.

(b) In addition to other provisions of this part, the authority shall have all the powers necessary or convenient to carry out and effectuate its purposes, duties, and functions under this subpart, including, but without limiting the generality of the foregoing, the following powers:

(1) To issue bonds or other obligations for the purpose of carrying out its powers, duties, functions, and purposes set forth in this subpart;

(2) To make or participate in the making of educational loans, to purchase or participate in the purchase of educational loans, and to contract in advance for any such purchase or to purchase and retain rights to make any such purchase and to pay any amounts payable in respect of such rights;

(3) To sell or participate in the sale of educational loans, in conformity with the federal act and Part 2 of this article, any such sale to be public or private and on such terms as the board of directors shall authorize; and to contract in advance for any such sale or to purchase and retain rights to make any such sale and to pay commitment fees or any other amounts payable in respect of such rights;

(4) To service or contract for the servicing of educational loans and to contract in advance for the servicing of educational loans;

(5) To collect and pay reasonable fees and charges in connection with the purchasing, selling, and servicing, or the causing to be purchased, sold, or serviced, of educational loans held by the authority, including payment to any person for the servicing of such educational loans; and to pay reasonable fees, including the assignment of benefits available to the authority, to any agency or instrumentality of the state for administrative services related to the authority's educational loan program;

(6) To procure or maintain loan guaranties in respect of all educational loans held by the authority and to pay any required guaranty fees;

(7) To consent, whenever it deems it necessary or desirable in the fulfillment of its purposes, to the modification of the rate of interest, time of payment of any installment of principal or interest, or any other terms of any educational loan held by the authority, subject to the provisions of any bonds or other obligations of the authority or the trust indentures or resolutions under which such bonds or other obligations were issued;

(8) To include in any borrowing such amounts as may be deemed necessary by the authority to pay interest, financing charges, or costs of insurance respecting any of its obligations, including consulting, advisory, and legal fees, and such other expenses and to fund any reserve funds as are necessary or incident to any such borrowing;

(9) To make, execute, and effectuate any and all agreements or other documents with any federal or state agency or any person, corporation, association, partnership, or other organization or entity necessary to accomplish its purposes under this subpart;

(10) To invest any funds held in reserves, held in sinking fund accounts, or not required for immediate disbursement in obligations of or directly or indirectly guaranteed by the United States, the state, or any agency or instrumentality of either or in any obligations of banks or savings and loan associations within the state fully collateralized by a pledge of such obligations; and, notwithstanding Code Section 36-82-7 to the contrary, to invest such funds in other obligations of investment quality and having a recognized national market, but only to the extent expressly permitted by bond resolutions, trust indentures, or other agreements with holders of bonds or other obligations issued by the authority;

(11) To employ fiscal consultants, attorneys, counselors, and such other consultants and employees as may be required in its judgment for the purposes of this subpart; and to fix and pay their compensation; and

(12) To prescribe rules, regulations, policies, and procedures as may be necessary or convenient to carry out and effectuate the purposes, duties, and functions of the authority under this subpart.



§ 20-3-343. Credit of state not pledged for payment of authority obligations; revenues and assets available for payment

Bonds and other obligations issued under this subpart shall not be deemed to constitute a debt, liability, or obligation of the state or a pledge of the faith and credit of the state or any political subdivision thereof, including the authority, but shall be payable solely from the revenues or assets of the authority which may be pledged for such payment and from the proceeds of any refunding bonds. Such revenues and assets may include the proceeds of the bonds, revenues derived by the authority from or in respect of educational loans made or purchased from the proceeds of the bonds, including proceeds from the sale of such educational loans and including any loan guaranty proceeds received in respect thereof, and investment earnings of the authority and other revenues received by the authority in connection with its program of financing, holding, or selling educational loans pursuant to this subpart. Such revenues and assets may also include, to the extent specified in the resolution authorizing issuance of such bonds or other obligations or the trust indentures securing them and in accordance with all other resolutions, indentures, or contracts of the authority and in accordance with law, educational loans financed and held by the authority with funds made available to it pursuant to Subpart 3 of this part and revenues derived therefrom. Each obligation of the authority issued under this subpart shall contain on its face a statement to the effect that the authority shall not be obligated to pay the obligation nor the interest thereon except from the revenues or assets pledged therefor and that neither the faith and credit nor the taxing power of the state or any political subdivision thereof is pledged to the payment of the principal of or the interest on such obligation.



§ 20-3-344. Issuance of bonds and notes of authority; amount; interest; form; execution; use of proceeds; validation

(a) The authority is authorized to provide for the issuance of bonds of the authority not to exceed $300 million aggregate principal amount outstanding at any one time excluding bonds issued to refund outstanding bonds of the authority to carry out and effectuate its purposes and powers under this subpart. In anticipation of the issuance of such bonds, the authority also is authorized to provide for the issuance of notes. Such bonds or notes may be issued at one time or from time to time, provided the aggregate principal amount of such bonds and notes outstanding at any one time shall not exceed the amount authorized by this subsection, excluding bonds or notes issued to refund outstanding bonds or notes of the authority. The principal of, premium, if any, and the interest on such bonds or notes shall be payable solely from the funds provided for in this subpart for such payment. Any such notes may be made payable from the proceeds of bonds or renewal notes, or in the event bond or renewal note proceeds are not available, such notes may be paid from revenues or assets available to the authority for this purpose under this subpart in accordance with resolutions or other agreements with holders of any outstanding bonds or other obligations of the authority. The bonds or notes of each issue shall be dated, shall bear interest at such rates, may be redeemable before maturity at the option of the authority at such price or prices as may be determined by the authority, and shall be under such other terms and conditions as may be determined by the authority. Notes shall mature at such time or times, not exceeding five years from their date or dates, and bonds shall mature at such time or times, not exceeding 40 years from their date or dates, as may be determined by the authority. The authority shall determine the form of such bonds or notes, including coupon form, registered form, registration as to principal only, or all of the foregoing forms, and shall determine the right of reconversion or interchange into other forms. The authority shall fix the denomination or denominations and the place or places of payment of principal and interest, which may be any bank or trust company within or outside the state. All such bonds shall be executed in the name of the authority by the chairperson and the secretary of authority and shall be sealed with the official seal of the authority or a facsimile thereof. Coupons shall be executed in the name of the authority by the chairperson of the authority. The facsimile signature of either the chairperson or the secretary of the authority may be imprinted in lieu of the manual signature if the authority so directs and the facsimile of the chairperson's signature shall be used on coupons. In case any officer whose signature or a facsimile of whose signature shall appear on any bonds or notes or coupons attached thereto shall cease to be such officer before the delivery thereof, his or her signature or facsimile signature shall nevertheless be valid and sufficient for all purposes as if he or she had remained in office until such delivery. The authority may also provide for the authentication of the bonds or notes by a trustee or fiscal agent. Prior to the preparation of definitive bonds, the board of directors may issue interim receipts, interim certificates, or temporary bonds exchangeable for definitive bonds upon the issuance of the latter. The authority may also provide for the replacement of any bond which shall become mutilated or be destroyed or lost. Such revenue bonds may be issued without any other proceedings or the happening of any other conditions or things than those proceedings, conditions, and things which are specified or required by this part. Upon the approval of a resolution of the authority authorizing the sale of its bonds or notes, such bonds or notes may be sold in such manner, either at public or private sale, and for such price as the authority shall determine to be in the best interests of the authority and to effectuate best its purposes under this subpart.

(b) The proceeds of any bonds or notes issued by the authority shall be used solely for the purpose for which issued and shall be disbursed in such manner and under such restrictions, if any, as the authority may provide in a resolution authorizing the issuance of such bonds or notes or in a trust agreement securing such bonds or notes. No such bond proceeds may be expended for the making or the purchase of any loan unless such loan is an educational loan as defined in paragraph (13) of Code Section 20-3-312.

(c) All revenue bonds issued by the authority under this part shall be executed, confirmed, and validated under and in accordance with Article 3 of Chapter 82 of Title 36, except as otherwise provided in this part. The venue for all bond validation proceedings pursuant to this part shall be Fulton County, and the Superior Court of Fulton County shall have exclusive trial court jurisdiction over such proceedings. Bonds issued shall have a certificate of validation bearing the facsimile signature of the clerk of the Superior Court of Fulton County, stating the date on which such bonds were validated; and such entry shall be original evidence of the fact of judgment and shall be received as original evidence in any court in this state. The authority shall reimburse the district attorney for his actual costs associated with the bond validation proceedings, if any. The fees payable to the clerk of the Superior Court of Fulton County for validation and confirmation shall be as follows for each bond, regardless of the denomination of such bond: $1.00 each for the first 100 bonds; 25 cent(s) for each of the next 400 bonds; and 10 cent(s) for each such bond over 500.



§ 20-3-345. Trust agreements authorized; provisions of trust agreements and bond resolutions

In the discretion of the authority, any obligation issued under this subpart may be secured by a trust agreement by and between the authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or outside the state. Such trust agreement or the resolution providing for the issuance of such obligations may pledge or assign all or any part of the revenues or assets of the authority derived or held by the authority under and pursuant to this subpart, including, without limitation, as they relate to this subpart: educational loans; educational loan commitments; temporary loans; contracts; agreements; other security or investment obligations, fees, or charges made or received; moneys received for the sale of or in payment of educational loans and interest thereon, including the proceeds of guaranties thereon; and any other moneys that may be received, held, or due to be received by the authority from the United States, the corporation, or any other person as a result of the activities and operations of the authority under this subpart. The educational loans which are, or the revenues from which are, included within any such pledge may include, at the discretion of the authority and to the extent specified in such resolution or trust indenture and in accordance with all other resolutions, indentures, contracts of the authority and in accordance with law, educational loans financed by the authority with funds available to it pursuant to Subpart 3 of this part. Such trust agreement or resolution may contain such provisions for protecting and enforcing the rights and remedies of the holders of any such obligations as may be reasonable, proper, and not in violation of law, including covenants setting forth the duties of the authority in relation to the purposes to which obligation proceeds may be applied; the disposition or pledging of revenues or assets of the authority under this subpart; the terms and conditions for the issuance of additional obligations; and the custody, safeguarding, and application of moneys and assets of the authority under this subpart. It shall be lawful for any bank or trust company incorporated under the laws of the state which may act as depository of the proceeds of obligations, revenues, or other moneys under this subpart to furnish such indemnifying bonds or to pledge such securities as may be required by the authority. Any such trust agreement or resolution may set forth the rights and remedies of the holders of the obligations to which it relates and the rights and remedies of the trustee, if any, and may restrict the individual right of action by any such holders. In addition to the foregoing, any such trust agreement or resolution may contain such other provisions as the authority may deem reasonable and proper for the security of the holders of any obligations. All expenses incurred in carrying out such trust agreement or resolution may be paid from the revenues or assets pledged or assigned to the payment of the principal of and the interest on obligations or from any other funds available to the authority for this purpose.



§ 20-3-346. Lien of pledge of revenues or assets of authority

The pledge of any revenues or assets of the authority to the payment of the principal of or the interest on any obligations of the authority shall be valid and binding from the time when the pledge is made; and any such assets or revenues shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act. The lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authority, irrespective of whether such parties have notice of such pledge. Nothing in this Code section shall be construed to prohibit the authority from selling any assets subject to any pledge, except to the extent that any such sale may be restricted by a trust agreement or resolution providing for the issuance of obligations of the authority.



§ 20-3-347. Moneys received by authority deemed trust funds; investment

Notwithstanding any other law to the contrary, all moneys received by the authority pursuant to this subpart shall be deemed to be trust funds to be held and applied solely as provided in this subpart. The resolution authorizing any obligations or the trust agreement securing such obligations may provide that any of such moneys may be temporarily invested pending the disbursement thereof and shall provide that any officer with whom, or any bank or trust company with which, such moneys shall be deposited shall act as trustee of such moneys and shall hold and apply them for the purposes of this subpart, subject to this subpart and to such resolution or trust agreement. Any such moneys or any other moneys of the authority derived from its operations and functions under this subpart may be invested as provided in paragraph (10) of subsection (b) of Code Section 20-3-342.



§ 20-3-348. Rights of holders of obligations of authority

Any holder of obligations issued by the authority under this subpart or of any coupons appertaining thereto and any trustee under any resolution authorizing the issuance of such obligations or trust indenture securing such obligations, except to the extent the rights given in this Code section may be restricted by such resolution or trust indenture, may, by action, mandamus, or other proceeding, protect and enforce any and all rights under the laws of the state, including those granted under this Code section, under such resolution or trust indenture, or under any other contract executed by the authority pursuant to this subpart and may enforce and compel the performance of all duties required by this subpart or by such resolution or trust indenture to be performed by the authority or by any officer thereof.



§ 20-3-349. Obligations of authority are negotiable instruments

Notwithstanding Code Sections 20-3-340 through 20-3-348 or any recitals in any obligations issued by the authority under this subpart, all such obligations and interest coupons appertaining thereto shall be and are made negotiable instruments under the laws of the state, subject only to any applicable provisions for registration.



§ 20-3-350. Obligations of authority are legal investments and deposits

Obligations issued by the authority under this subpart are made securities in which all public officers and public bodies of the state and its political subdivisions and all insurance companies, trust companies, banking associations, investment companies, executors, administrators, trustees, and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. Such obligations are made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds, notes, or obligations of the state is now or may hereafter be authorized by law and may constitute proper and legal collateral for any deposit made by any such officer, agency, or subdivision for which collateral must be pledged according to law.



§ 20-3-351. Issuance of refunding obligations by authority

(a) The authority is authorized to provide for the issuance of refunding obligations for the purpose of refunding any obligations then outstanding which shall have been issued under this subpart, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of such obligations and, if deemed advisable by the authority, for any corporate purpose of the authority provided for in this subpart, except to the extent that the issuance of any such refunding obligations is limited or made subject to conditions under any resolution, trust indenture, or other agreement with holders of outstanding obligations of the authority. The issuance of such obligations, the maturities and other details thereof, the rights of the holders thereof, and the rights, duties, and obligations of the authority in respect thereof shall be governed by the provisions of this subpart which relate to the issuance of obligations, insofar as such provisions may be appropriate.

(b) Such refunding obligations may be sold or exchanged for outstanding obligations issued under this subpart; and, if sold, their proceeds may be applied, in addition to any other authorized purposes, to the purchase, redemption, or payment of such outstanding obligations. Pending the application of the proceeds of any such refunding obligations together with any other available funds to the payment of:

(1) The principal, accrued interest, and any redemption premium on the obligations being refunded;

(2) Any interest on such refunding obligations, if so provided or permitted in the resolution authorizing the issuance of such refunding obligations or in the trust indenture securing them; and

(3) Any expenses in connection with such refunding;

such proceeds may be invested in direct obligations of, or obligations the principal of which and the interest on which are unconditionally guaranteed by, the United States which shall mature or which shall be subject to redemption by their holders at the option of such holders, not later than the respective dates when the proceeds, together with the interest accruing thereon, will be required for the purposes intended.



§ 20-3-352. Reserve or replacement funds of authority

The authority shall be authorized, in connection with the issuance of its bonds or other obligations pursuant to this subpart, to establish, in respect of such bonds or obligations, such reserve funds or replacement funds as may be required in the sound discretion of its board of directors to enable the authority to effectuate its proper public purposes, to fund such reserve funds or replacement funds with bond proceeds, and to invest such reserve funds or replacement funds in accordance with paragraph (10) of subsection (b) of Code Section 20-3-342.



§ 20-3-353. Exemption of directors and officers of authority from personal liability

No director or officer of the authority shall be subject to any personal liability or accountability by reason of his execution of any obligations or the issuance thereof.



§ 20-3-354. Payment of expenses from appropriations and income

The authority is authorized to accept and expend such moneys as may be appropriated from time to time by the legislature and income from the operations of the authority under this subpart, subject to any resolution, trust indenture, or other agreement with the holders of any of its outstanding obligations, for the payment of expenses of administration and operations.



§ 20-3-355. Tax exemptions of authority and its bonds and notes; exceptions

The authority is a duly created public corporation and political subdivision of the state and is performing essential governmental functions in the exercise of its corporate purposes. Accordingly, the authority shall not be required to pay and shall be exempt and free from the payment of any taxes and assessments to the state or to any county, municipality, or other political subdivision of the state, upon any of its property or upon its obligations or other evidences of indebtedness issued pursuant to this subpart and part, or upon any moneys, funds, revenues, or other income held or received by it; and the bonds and notes issued by the authority and the income from such bonds or notes shall also at all times be exempt from taxation within the state, except for death and gift taxes and taxes of transfers. Real property owned by the authority shall be exempt from all property taxation and special assessments of the state or political subdivisions of the state, but the authority may agree to pay, in lieu of such taxes, such amounts as it finds consistent with the cost to the state or political subdivision of supplying municipal services to it and maintaining its economic feasibility, which payments such bodies are authorized to accept. The exemption from taxation provided in this Code section shall not, however, extend to nor include any exemption from sales and use taxes on property purchased by or for the use of the authority.



§ 20-3-356. Interests of bondholders protected

While any of the bonds issued by the authority remain outstanding, the powers, duties, or existence of the authority or of its officers, employees, or agents shall not be diminished or impaired in any manner that will affect adversely the interests and rights of the holders of such bonds, nor will the state itself in any way obstruct, prevent, impair, or render impossible the due and faithful performance by the authority of its duties. This part shall be for the benefit of the state, the authority, and each and every holder of the authority's bonds and, upon and after the issuance of bonds under this part, shall constitute an irrevocable contract with the holders of such bonds.



§ 20-3-357. Termination or dissolution of authority

Upon termination or dissolution of the authority, all assets, rights, and properties of the authority under the authority of this subpart shall pass to and be vested in the state to be used for educational purposes, subject to the rights of lienholders and other creditors under this subpart; provided, however, that no such termination or dissolution shall take effect so long as the authority shall have bonds or notes outstanding, unless adequate provision has been made for the payment thereof.



§ 20-3-358. Subpart and part deemed supplemental to other laws

This subpart and part shall be deemed to provide an additional and alternative method for the doing of the things authorized thereby, shall be regarded as supplemental and additional to any powers conferred by other laws upon the authority, and shall not be regarded as in derogation of any such powers; provided, however, that the issuance of bonds or notes under this subpart need not comply with the requirements of any other law applicable to the issuance of bonds or notes.






Subpart 3 - Educational Loans Financed by State Funds

§ 20-3-370. Legislative findings; purpose of subpart

The General Assembly finds that students and parents are not always able to obtain educational loan assistance from a commercial lender under the Georgia Higher Education Loan Program provided for in Part 2 of this article; that a need exists to make additional educational loan funds available to students and parents; and that shortages exist within the state in the supply of trained personnel in certain paramedical and other professional and educational fields and other areas, which might possibly be alleviated by providing educational loan assistance to students in those fields and areas together with an option whereby such students can repay such educational loans through services rendered in lieu of cash repayment. The purpose of the General Assembly, as provided for in this subpart, is to enable the authority to make additional educational loans to students and parents and to make service cancelable loans to students in certain fields of study and other areas as provided in this subpart.



§ 20-3-371. Definitions

As used in this subpart, the term:

(1) "School" means "school" as such term is defined in paragraph (18) of Code Section 20-3-262 and in regulations of the authority.

(2) "Student" or "eligible student" means a "student" or "eligible student" as such term is defined in paragraph (21) of Code Section 20-3-262 and in regulations of the authority.



§ 20-3-372. State funded educational loan program authorized; powers of authority

The authority is authorized to be a lender in the Georgia Higher Education Loan Program, as provided for in Part 2 of this article, and to establish and administer a state direct educational loan program pursuant to this subpart. The authority is authorized to prescribe all rules, regulations, policies, and procedures necessary or convenient for the administration of the program and all terms and conditions applicable to loans made under this subpart; provided, however, that they shall conform with this subpart and with Part 2 of this article in order that such loans shall be guaranteed by the corporation.



§ 20-3-373. General loan fund

(a) The authority shall maintain a general loan fund to which shall be credited:

(1) State funds appropriated for use by the authority for educational loan purposes as specified in this subpart other than service cancelable loans;

(2) Unrestricted moneys received by gift or otherwise and other moneys available for and determined by the authority to be used for the purposes of this Code section;

(3) Outstanding educational loans held by the authority under this subpart as to which the borrower does not have a right to repay and cancel the loan through services rendered;

(4) Principal collected on all educational loans held by the authority under this subpart, including the principal portion of payments received from the corporation in discharge of its guaranty liability on such loans; and

(5) Such amounts as may be transferred to the fund from the service cancelable loan fund or the administration fund of the authority.

The authority is authorized to use moneys available in the fund to make guaranteed educational loans to eligible students and parents in accordance with its rules and regulations and Part 2 of this article. The authority is further authorized, under such limited circumstances as it may prescribe, to use moneys available in the fund to purchase guaranteed educational loans made by other lenders under Part 2 of this article and to sell guaranteed educational loans made or owned by the authority to eligible lenders.

(b) The authority may, in its discretion, to the extent that it may specify in a resolution or trust indenture and in accordance with all other resolutions, indentures, and contracts entered into or executed by the authority in accordance with law and pursuant to Subpart 2 of this part, include in any pledge of revenues or assets made under Subpart 2 of this part educational loans, or revenues derived therefrom, which are a part of the general loan fund.



§ 20-3-374. Service cancelable loan fund; authorized types of service cancelable educational loans

(a) The authority shall maintain a service cancelable loan fund to which shall be credited:

(1) State funds appropriated for use by the authority for service cancelable loan purposes;

(2) Unrestricted moneys received by gift or otherwise and other moneys available for and determined by the authority to be available for the purposes of the fund; and

(3) Outstanding educational loans held by the authority under this subpart as to which the borrower has a right to repay in cash or cancel the obligation for cash repayment through service in designated fields.

(b) State funds appropriated for service cancelable loans shall be used by the authority to the greatest extent possible for the purposes designated in this subpart in accordance with the following:

(1) Paramedical and other medical related professional and educational fields of study.

(A) The authority is authorized to make service cancelable educational loans to residents of Georgia enrolled in paramedical and other medical related professional and educational fields of study, including selected degree programs in gerontology and geriatrics. A student enrolled in a program leading to the degree of doctor of medicine shall not qualify for a loan under this paragraph. The authority shall, from time to time, by regulation designate the subfields of study that qualify for service cancelable loans under this paragraph. In determining the qualified subfields, the authority shall give preference to those subfields in which the State of Georgia is experiencing a shortage of trained personnel. Loans made under this paragraph need not be limited to students attending a school located within the state. However, any and all loans made under this paragraph shall be conditioned upon the student agreeing that the loan shall be repaid by the student either:

(i) Practicing in the designated qualified field in a geographical area in the State of Georgia approved by the authority. For service repayment, the loan shall be repaid at a rate of one year of service for each academic year of study or its equivalent for which a loan is made to the student under this paragraph; or

(ii) In cash repayment with assessed interest thereon in accordance with the terms and conditions of a promissory note that shall be executed by the student.

(B) The authority is authorized to make service cancelable loans to residents of this state enrolled in a course of study leading to a degree in an educational field that will permit the student to be employed as either a licensed practical nurse or a registered nurse. Service cancelable loans can also be made available under this paragraph for students seeking an advanced degree in the field of nursing. The maximum loan amount that a full-time student may borrow under this paragraph shall not exceed $10,000.00 per academic year. Any and all loans made under this paragraph shall be conditional upon the student agreeing that the loan shall be repaid by the student either:

(i) Practicing as a licensed practical or registered nurse in a geographical area in the State of Georgia that has been approved by the authority. For service repayment, the loan shall be repaid at a rate of one year of service for each academic year of study or its equivalent for which a loan is made to the student under this paragraph; or

(ii) In cash repayment with assessed interest thereon in accordance with the terms and conditions of a promissory note that shall be executed by the student;

(2) Georgia National Guard members. The authority is authorized to make service cancelable educational loans to residents of Georgia who are eligible members of the Georgia National Guard and who are enrolled at the undergraduate level in a private or public college or public postsecondary technical or vocational school located in the state. Members of the Georgia National Guard who are in good standing according to applicable regulations of the National Guard shall be eligible to apply for a loan. Such loans shall be on the terms and conditions set by the authority in consultation with the Department of Defense, provided that any such loan shall not exceed an amount equal to the actual tuition charged to the recipient for the period of enrollment in an educational institution or the tuition charged by the University of Georgia for the period of enrollment at the university, whichever is less. A loan recipient shall not be eligible to receive loan assistance provided for in this paragraph for more than five academic years of study. Educational loans may be made to full-time and half-time students. Upon the recipient's attainment of a baccalaureate degree from an institution or cessation of status as an active member, whichever occurs first, the loan provided by this paragraph shall be discontinued. The loan provided by this paragraph may be suspended at the discretion of the authority for a recipient's failure to maintain good military standing as an active member or failure to maintain sufficient academic standing and good academic progress and program pursuit. Loans made under this paragraph shall be repayable in cash, with interest thereon, or, upon satisfactory completion of a quarter, semester, year, or other period of study as determined by the authority; graduation; termination of enrollment in school; or termination of this assistance with approval of the authority, shall be canceled in consideration of the student's retaining membership in the Georgia National Guard during the period in which the loan is applicable. The adjutant general of Georgia shall certify eligibility and termination of eligibility of students for educational loans and eligibility for cancellation of educational loans by members of the Georgia National Guard in accordance with regulations of the authority;

(3) Reserved; and

(4) Critical shortage fields. The authority is authorized to make service cancelable educational loans to residents of the State of Georgia enrolled in any field of study that the authority, from time to time, designates by regulation as a field in which a critical shortage of trained personnel exists in the State of Georgia. Loans made under this paragraph need not be limited to students attending schools located within the State of Georgia. However, any and all loans made under this paragraph shall be conditional upon the student agreeing that the loan shall be repaid by the student either:

(A) Practicing in the designated field in a geographical area in the State of Georgia approved by the authority. For service repayment, the loan shall be repaid at a rate of one year of service for each academic year of study or its equivalent for which a loan is made to the student under this paragraph; or

(B) In cash repayment with assessed interest thereon in accordance with the terms and conditions of a promissory note that shall be executed by the student.

The authority is authorized to place other conditions and limitations on loans made under this paragraph as it may deem necessary to fill the void that has created the critical shortage in the field.

(c) All students receiving loans under this Code section shall execute, prior to the disbursement of any loan proceeds to or for the benefit of that student, a promissory note containing the terms and conditions of the service repayment and cash repayments. Except as prohibited by federal or other state laws, individuals that fail to fulfill the terms and conditions of cash repayment may, without judicial action, be subject to garnishment of their pay, loss of a professional license, offset of lottery winnings, and offset of a state tax refund in accordance with rules and regulations promulgated by the authority not inconsistent with the provisions of this part.

(d) The total sum of service cancelable loans made by the authority in any fiscal year from state appropriations shall not exceed the amount of funds for such loan purposes specified in annual appropriations Acts. Funds in the service cancelable loan fund account that are not expended by the authority for service cancelable loans during any fiscal year shall become a part of the general loan fund account.

(e) If the corporation, pursuant to Code Section 20-3-273, pays or has paid interest to the authority on a service cancelable loan made under this Code section, and if the borrower repays all or a portion of the loan through services rendered as provided for in this Code section, then the authority shall, in accordance with its regulations and in consideration of the services rendered by the borrower, repay to the corporation on behalf of the borrower all or a portion of the interest paid to the authority by the corporation under Code Section 20-3-273. To the extent that this subsection does not apply to all service cancelable loans made to a borrower pursuant to this Code section, the authority is authorized, for purposes of this subsection, to consider the loans made that are the subject of this subsection as being the earlier loans made to the borrower.



§ 20-3-375. Income credited to authority administration fund; transfer of surplus to general loan fund

All income earned by the authority on funds held under this subpart, including earnings on educational loan trust fund assets unless otherwise provided for in the terms of such trust fund agreements, shall be credited to the authority administration fund for the uses prescribed in Code Section 20-3-318. The board of directors is authorized, in its discretion, to transfer any surplus moneys in the authority administration fund to the general loan fund account for the uses prescribed in Code Section 20-3-373.






Subpart 3A - Public Interest Lawyers' Fund

§ 20-3-380. Legislative findings; purpose of subpart

The General Assembly finds that many attorneys graduate from law school with substantial education debt; that the debt that saddles law school graduates prohibits many from considering public interest work; that Georgia law firms, on average, pay first year associates more than twice the entry level salary for public interest work; that a need exists for public interest entities to hire competent attorneys; that the public is better served by competent and qualified attorneys working in the area of public interest; and that programs providing for education loan forgiveness to encourage law students and other attorneys to seek employment in the area of public interest would better enable public interest entities to attract and retain experienced and qualified attorneys.



§ 20-3-381. Definitions

As used in this subpart, the term:

(1) "Assistant district attorney" means an attorney employed full time as an assistant district attorney.

(2) "Assistant solicitor-general" or "assistant solicitor" means an attorney employed full time as an assistant solicitor-general, assistant city solicitor, or assistant municipal court solicitor.

(3) "Civil legal aid attorney" means an attorney employed full time as an attorney in a tax-exempt legal aid nonprofit corporation dedicated to providing free or reduced cost legal services to low-income clients in civil cases.

(4) "Civil legal aid organization" means a tax-exempt legal aid nonprofit corporation dedicated to providing free or reduced cost legal services to low-income clients in civil cases.

(5) "Education loan" means any obligation of an attorney to repay a debt created by the advances of money to the attorney by an institutional or governmental lender that financed, in whole or in part, the debt incurred by the attorney to obtain the undergraduate degree necessary to enter law school, the debt incurred to obtain a Juris Doctor degree or the equivalent, or both.

(6) "Fund" means the Public Interest Lawyers' Fund created by Code Section 20-3-383.

(7) "Maximum amount authorized" means $600.00 per month or an amount authorized by subsection (b) or (c) of Code Section 20-3-387.

(8) "Office of Legislative Counsel attorney" means an attorney employed full time by the Office of Legislative Counsel.

(9) "Public defender" means an attorney employed full time in a city, county, state, or university affiliated public defender office or a criminal defense organization dedicated exclusively to providing indigent defense services as a tax-exempt nonprofit corporation.

(10) "Public defender organization" means a city, county, state, or university affiliated public defender office or a criminal defense organization dedicated exclusively to providing indigent defense services as a tax-exempt nonprofit corporation.

(11) "State Law Department attorney" means an attorney employed full time by the State Law Department.



§ 20-3-382. Establishing and administration of loan forgiveness programs

The authority is authorized to establish and administer loan forgiveness programs for education loans to encourage law students and other attorneys to choose careers in the area of public interest. The authority is authorized to prescribe all rules, regulations, policies, and procedures necessary or convenient for the administration of these programs and all terms and conditions applicable to payments made under this subpart.



§ 20-3-383. Creation of Public Interest Lawyers' Fund

(a) There is created the Public Interest Lawyers' Fund.

(b) The authority shall maintain the fund to which shall be credited:

(1) State funds appropriated for use by the authority for education loan forgiveness purposes; and

(2) Unrestricted moneys received by gift or otherwise and other moneys available for and determined by the authority to be used for the purposes of this subpart.

The authority is authorized to use moneys available in the fund to make payments to assist in repaying education loans for eligible attorneys in accordance with its rules and regulations.

(c) Any private donations made by gift or otherwise to the fund may not be designated as to the specific program for which they will be used.



§ 20-3-384. Corporation established; contracts with civil legal aid organizations

(a) The authority is authorized to establish a corporation to administer the fund. Any subsidiary corporation created pursuant to this subsection shall be created pursuant to Chapter 3 of Title 14, the "Georgia Nonprofit Corporation Code," and the Secretary of State shall be authorized to accept any such filing. Upon dissolution of any subsidiary corporation of the authority created pursuant to this subsection, any assets shall revert to the authority or to any successor to the authority or, failing such succession, to the State of Georgia. The authority shall not be liable for the debts or obligations or bonds of any subsidiary corporation or for the actions or omissions to act of any subsidiary corporation unless the authority expressly so consents.

(b) Any corporation established pursuant to subsection (a) of this Code section, through the authority, is authorized to enter into contracts with civil legal aid organizations or the employees of such organizations and public defender organizations or the employees of such organizations for the purpose of providing education loan forgiveness in consideration of such organizations' contributions and commitment to providing legal services to low-income civil clients or indigent criminal defendants of this state.

(c) In order for attorneys employed by civil legal aid organizations and public defender organizations to participate, such organizations must contract with the authority and promise to provide the civil legal aid services or public defender services for the period of time for which an assisted employee is obligated or some other period determined by the authority.



§ 20-3-385. Utilization of fund in repayment of education loans; funding of four separate programs

(a) The fund shall be used by the authority to assist in the repayment of any education loan owed by an individual who is:

(1) An assistant district attorney, an assistant solicitor-general, or an assistant solicitor;

(2) A civil legal aid attorney;

(3) A public defender; or

(4) An Office of Legislative Counsel attorney or a State Law Department attorney.

(b) The authority shall establish four separate programs to assist each of the four categories of recipients identified in subsection (a) of this Code section and shall account separately for the funding of each program. Any state appropriation of funds shall separately identify the amount of funds appropriated for each program. Private donations and any other funds available for such programs shall be allocated among such programs by the authority.



§ 20-3-386. Distribution of education loan repayment assistance; conditions

(a) Beginning the seventh month that an attorney is employed in one of the positions listed in Code Section 20-3-385, the authority may distribute education loan repayment assistance for the attorney in an amount not to exceed $600.00 per month or the attorney's monthly debt service at the time the initial payments on the loan commenced, whichever is smaller except as otherwise provided in Code Section 20-3-387. The attorney may also elect to receive an amount less than the maximum amount authorized and less than the attorney's monthly debt service.

(b) As a condition of receipt of the loan forgiveness provided for in subsection (a) of this Code section, the attorney shall enter into a contract with the authority providing that the attorney will remain employed in one of the capacities specified in subsection (a) of Code Section 20-3-385 for one month after receipt of the attorney's last monthly installment of such assistance for each month for which such assistance was received up to a maximum of 18 months. If the attorney receives the maximum amount authorized, the attorney shall remain employed in such capacity for 18 months after receipt of the last monthly installment. If the attorney receives a lesser amount of education loan repayment assistance than the maximum amount authorized, the employment commitment shall be decreased proportionately, as determined by the authority; provided, however, that the authority may release the attorney from such obligation if it is demonstrated to the satisfaction of the authority that such attorney is unable to obtain employment in said specified capacities.

(c) In the event that the attorney breaches the conditions of the contract with the authority, all moneys distributed by the authority under the contract during the 18 months immediately preceding the month in which the breach occurs shall at once become due and payable to the authority in cash with interest at a rate to be set by the authority.

(d) The authority shall attempt to operate in such a manner as to qualify for the tax benefits provided in 26 U.S.C.A. Section 108.

(e) Nothing in this subpart shall preclude the obligations of the attorney to repay his or her student loan by cash or by service.



§ 20-3-387. Eligibility for education loan forgiveness; availability of funds

(a) No entitlement to funds is created by this subpart. Eligibility for education loan forgiveness shall be dependent on funding through appropriations, as well as all other conditions of eligibility, as determined by the authority.

(b) In the event funds available to the authority for any of the programs listed in Code Section 20-3-385 are not sufficient for the full education loan forgiveness prescribed by the General Assembly, education loan forgiveness payable on behalf of the individuals in that program shall be reduced by the authority on a pro rata basis.

(c) In the event sufficient funds are available to the authority, the authority is authorized to increase the amount of the education loan forgiveness available to individuals in the programs listed in Code Section 20-3-385.






Subpart 4 - Student Incentive Grants

§ 20-3-390. Legislative findings; purpose of subpart

The General Assembly finds that a substantial number of qualified Georgia students are not financially able to meet the costs of obtaining a postsecondary education due to a lack of family resources; that it would not be sound public policy to expect such students to borrow the total amount of funds needed to meet such costs and to incur thereby such substantial indebtedness; and that the United States provides matching funds to states which provide grant assistance to such students on the basis of financial need. The purpose of the General Assembly, as provided for in this subpart, is to enable the authority to participate in the federal program and to provide grant assistance to students who qualify for such assistance on the basis of individual financial need.



§ 20-3-391. State student incentive grant program authorized; eligible students and schools

(a) The authority is authorized to establish and administer a program to provide state student incentive grants to students enrolled at the undergraduate level who demonstrate a substantial degree of need for such financial assistance as provided for in the federal Higher Education Act of 1965 (P.L. 89-329), as amended, relative to state student incentive grant programs, including rules and regulations prescribed by the secretary pursuant thereto. The authority is authorized to use such federal funds as may become available to the authority for this purpose and state funds as may be appropriated for use by the authority for this purpose and to prescribe such rules and regulations as may be necessary for administration of the program pursuant to the federal law.

(b) Residents of this state for a period of at least 12 months immediately preceding their date of registration in a branch of the university system; a private college or university which is an approved school for purposes of Subpart 5 of this part, which provides for grants to citizens of Georgia who are students attending colleges or universities in this state which are not branches of the university system; a college or university receiving funds under Article 4 of this chapter; a state supported vocational-technical school; or an accredited or approved nonprofit hospital school of nursing located in this state shall be eligible to apply for a state student incentive grant. The authority is authorized to extend coverage and the benefits of the program to students attending other nonprofit institutions of higher education located in this state which are approved by the United States for purposes of eligibility under the federal and state student incentive grant programs but only to the extent necessary to receive federal funds available for purposes of the program. Until the amount of funds available to the authority for purposes of this program is sufficient to provide assistance to qualifying students at all undergraduate levels, such assistance shall be limited to full-time students, the maximum student incentive grant that may be awarded to any student shall be approved by the board of directors, subject to appropriations by the General Assembly, and such grant assistance shall not be provided for study during the summer school term. No student shall be eligible to receive a state student incentive grant for a period of more than five academic years.






Subpart 4A - Direct Loans to Students on Basis of Need and Merit

§ 20-3-395. Definitions

As used in this subpart, the term:

(1) "Cost of attendance" of a student means the cost of attendance calculated in accordance with Title IV.

(2) "Eligible high school" has the same meaning as provided in Code Section 20-3-519.

(3) "Eligible postsecondary institution" means:

(A) A unit of the University System of Georgia that offers associate or baccalaureate degrees;

(B) A unit of the Technical College System of Georgia that offers associate or baccalaureate degrees; or

(C) An institution of higher education located in this state that offers associate or baccalaureate degrees; that is accredited by a regional accrediting agency recognized by the United States Department of Education; that is not a Bible school or college; that admits as regular students only persons who have a high school diploma, a general educational development diploma, or a degree from an accredited postsecondary institution; and whose students are eligible to participate in the federal Pell Grant program.

(4) "Expected family contribution" means expected family contribution calculated in accordance with Title IV.

(5) "Reasonable interest rate" means an interest rate no higher than the Wall Street Journal prime rate effective on July 1 for the fiscal year beginning July 1 of each year. If an outstanding loan made under this subpart is subject to the reasonable interest rate, the reasonable interest rate for the current fiscal year shall apply to such a loan during that fiscal year without regard to the interest rate at the time of the loan's origination or the interest rate at the time of the student's default.

(6) "Title IV" means Title IV of the federal Higher Education Act of 1965, as amended, 20 U.S.C.A. Section 1070, et seq.



§ 20-3-395.1. Eligibility; interest rate; repayment; maximum amount

(a) The authority is authorized to provide direct loans to students who are legal residents of this state and who are not ineligible under Code Section 20-3-395.4 in accordance with the provisions of this subpart and regulations of the authority promulgated to implement this subpart.

(b) The interest rate for loans provided in accordance with this subpart shall be 1 percent annually except as provided by Code Section 20-3-395.3 in the case of default.

(c) The repayment period for loans provided in accordance with this subpart shall be ten years; provided, however, that, subject to the provisions of Code Section 20-3-395.3, the commission may provide by regulation for deferral of payments and forbearance of payments similar to deferral and forbearance under federal student loan programs.

(d) The maximum amount of a loan under this subpart shall be the lesser of: $10,000.00 per calendar year; or the cost of attendance of a student minus the expected family assistance and the estimated amount of the student's loans, grants, and scholarships, including loans, grants, and scholarships provided under Title IV. Except as otherwise provided in this subsection, each applicant for a loan shall be required to apply for other educational assistance, including scholarships, grants, and state funded or Title IV loans, and to provide information regarding such other applications and the result of such applications as a condition of applying for a loan under this subpart. Loans under this subpart are designed as funding of the last resort for students who have diligently sought scholarships, grants, and state funded or Title IV loans. Applicants are not required to apply for loans under Subpart 4B or Subpart 4C of this part as a condition of eligibility for loans under this subpart.

(e) Eligibility for a loan under this subpart shall be determined annually. A student who has graduated from an eligible high school shall be eligible for a loan for the first year of attendance at an eligible postsecondary institution if the student graduated from an eligible high school before May 1, 2007, with a cumulative grade average of at least a 75 numeric average in his or her core curriculum subjects or if a student graduated from an eligible high school on or after May 1, 2007, with a cumulative grade point average in the student's core curriculum subjects of at least 2.5 on a 4.0 scale. A student's cumulative grade average or grade point average shall be calculated by the methods set out in Code Section 20-2-157. A student who has earned a cumulative grade point average of at least 2.0 at an eligible postsecondary institution shall be eligible for a loan for a second or a subsequent year of attendance at an eligible postsecondary institution.

(f) A student's maximum total eligibility for loans under this subpart shall be limited to $40,000.00.



§ 20-3-395.2. Separate fund for loans; fees

(a) The authority shall establish and maintain a separate fund for loans in accordance with this subpart to which shall be credited:

(1) State funds appropriated for use for loans under this subpart;

(2) Moneys received by gift, donation, or otherwise for loans under this subpart;

(3) Outstanding educational loans held by the authority under this subpart; and

(4) Principal and interest collected on educational loans held by the authority under this subpart.

(b) Beginning with the first fiscal year following the fiscal year in which the fund has a balance of $500,000.00 or more, for each fiscal year, the authority shall determine the amount of moneys available for loans under this subpart and shall determine the applicants who are eligible to receive such loans. The authority shall determine which eligible applicants receive loans by a random selection process in which each eligible applicant has an equal chance of being selected for a loan.

(c) The authority shall be entitled to establish a reasonable fee for the processing and collecting of loans made under this subpart. Such fee shall be established by the authority by rule or regulation.



§ 20-3-395.3. Repayment schedule; default; service cancelable

(a) The authority shall by rule and regulation establish a repayment schedule or schedules for loans made under this subpart. Students shall be required to pay accrued interest annually on the loan or loans while attending a postsecondary institution except in cases of financial hardship. Students shall not be required to begin the repayment of the principal of such loans until the earliest occurrence of one of the following:

(1) The student completes his or her course of study;

(2) The student graduates from an eligible postsecondary institution;

(3) One calendar year after the student's eligibility for a loan under this subpart ends in accordance with subsection (f) of Code Section 20-3-395.1; or

(4) The student has not been enrolled in an eligible postsecondary institution for two academic quarters or two academic semesters.

(b) If the student defaults on the repayment of one or more loans under this subpart, the interest rate for such loan or loans shall be converted to the reasonable interest rate as defined in Code Section 20-3-395.

(c) Notwithstanding anything herein to the contrary, a student may service cancel a loan described in this subpart in accordance with rules and regulations promulgated by the authority if such student is employed by and agrees to teach in a public school in Georgia as a science, technology, engineering, or math teacher at the elementary, middle, or secondary level. For service repayment, the loan shall be repaid at a rate of one year of service for each academic year of study or its equivalent for which a loan is made to a student pursuant to this subpart.



§ 20-3-395.4. Ineligibility

A student is ineligible for any loan described in this subpart if the student:

(1) Is not a United States citizen or a permanent resident alien who meets the definition of an eligible noncitizen under federal Title IV requirements;

(2) Has not complied with United States Selective Service System requirements for registration, if such requirements are applicable to the student;

(3) Is in default on a federal Title IV educational loan or a State of Georgia educational loan, provided that a student who is otherwise eligible and has fully repaid the defaulted loan will be eligible to obtain a loan under this subpart for future academic terms but not retroactively;

(4) Owes a refund on a federal Title IV student financial aid program or a Georgia student financial aid program, provided that a student who is otherwise eligible and has fully paid the refund owed will be eligible to obtain a loan under this subpart for future academic terms but not retroactively;

(5) Has been convicted of a felony offense involving marijuana, a controlled substance, or a dangerous drug as set out in Code Section 20-1-23 or 20-1-24 of the "Drug-free Postsecondary Education Act of 1990," provided that such ineligibility extends from the date of conviction to the completion of the next academic term;

(6) Is incarcerated; or

(7) Does not meet each qualification listed in this subpart and applicable to the student.






Subpart 4B - Graduate on Time Student Loans

§ 20-3-400. Short title

This subpart shall be known and may be cited as the "Graduate On Time Student Loan Act."



§ 20-3-400.1. Definitions

As used in this subpart, the term:

(1) "Beginning date of a postsecondary course of study" means the first day of postsecondary classes attended by a student for credit toward an associate degree or baccalaureate degree. In the case of a program that includes undergraduate studies and is designed for completion within five years, the first day of such classes for credit in such a program is the beginning date of a postsecondary course of study, whether the program leads to a baccalaureate degree or a first professional degree. Advanced placement classes or classes attended under a program of joint or dual enrollment in a high school and a postsecondary institution do not establish the beginning date of a postsecondary course of study.

(2) "Cost of attendance" of a student means the cost of attendance calculated in accordance with Title IV.

(3) "Eligible high school" has the same meaning as set forth in Code Section 20-3-519.

(4) "Eligible postsecondary institution" means:

(A) A unit of the University System of Georgia that offers associate degrees, baccalaureate degrees, or first professional degree programs; or

(B) An institution of higher education located in this state that offers associate degrees, baccalaureate degrees, or first professional degree programs; that is accredited by a regional accrediting agency recognized by the United States Department of Education; that is not a Bible school or college; that admits as regular students only persons who have a high school diploma, a general educational development diploma, or a degree from an accredited postsecondary institution; and whose students are eligible to participate in the federal Pell Grant program.

(5) "First professional degree" means a degree that qualifies a graduate to practice a profession and was earned through a first professional degree program.

(6) "First professional degree program" means a professional degree program that meets the requirements established by the program regulations promulgated by the Georgia Student Finance Commission which, at a minimum, shall include, but not be limited to, the following:

(A) Accepts students after the completion of the sophomore or junior year; and

(B) Results in the award of a first professional degree.

(7) "Graduate On Time Student Loan" or "GOT Student Loan" means a student loan provided in accordance with the provisions of this subpart.

(8) "Reasonable interest rate" means an interest rate no higher than the Wall Street Journal prime rate effective on July 1 for the fiscal year beginning July 1 of each year. Except for GOT Student Loans that have been reduced to an interest rate of 1 percent in accordance with subsection (e) of Code Section 20-3-400.2 or an interest rate of 2 percent in accordance with subsection (f) of Code Section 20-3-400.2, the reasonable interest rate for the fiscal year shall apply to all outstanding GOT Student Loans during that fiscal year without regard for the interest rate at the time of a loan's origination or at the time of the student's default.

(9) "Title IV" means Title IV of the federal Higher Education Act of 1965, 20 U.S.C. Section 1070, et seq.



§ 20-3-400.2. Eligibility; repayment period; maximum amount; interest rate; requirements

(a) The authority is authorized to provide direct loans to students who are legal residents of this state and who are not ineligible under Code Section 20-3-400.6 in accordance with the provisions of this subpart and regulations of the authority promulgated to implement this subpart.

(b) The repayment period for a GOT Student Loan shall be ten years; provided, however, that, subject to the provisions of Code Section 20-3-400.5, the commission may provide by regulation for deferral of payments and forbearance of payments similar to deferral and forbearance under federal student loan programs. The maximum amount of a GOT Student Loan shall be the lesser of $10,000.00 per calendar year or the cost of attendance for a calendar year minus the estimated amount of the student's loans, grants, and scholarships, including loans, grants, and scholarships provided under Title IV, for the calendar year for which such loan is sought.

(c) A student may apply for a GOT Student Loan annually. A student who is a legal resident of this state and who has graduated from an eligible high school shall be eligible for a GOT Student Loan for the first year of attendance at an eligible postsecondary institution. Any student who is a legal resident of this state attending an eligible postsecondary institution is eligible for a GOT Student Loan for the second and subsequent years of attendance.

(d) Except as otherwise provided by subsection (e) or (f) of this Code section, the interest rate for a GOT Student Loan shall be a reasonable interest rate as defined by paragraph (8) of Code Section 20-3-400.1 and as established by the authority by rule or regulation.

(e) The annual interest rate for any GOT Student Loan shall be converted to 1 percent retroactive to the origination date of the GOT Student Loan for each student who:

(1) Completes his or her course of study with a cumulative grade point average no lower than 2.0 on a 4.0 scale and earns a baccalaureate degree within four years from the beginning date of a course of postsecondary study; or

(2) Completes his or her course of study with a cumulative grade point average no lower than 2.0 on a 4.0 scale and earns a baccalaureate or first professional degree within five years from the beginning date of a course of postsecondary study if the course of postsecondary study:

(A) Was designed to be completed in five years; and

(B) Meets the requirements for a first professional degree program; or

(C) If the course of postsecondary study includes undergraduate studies, leads to a baccalaureate or first professional degree.

(e.1) The annual interest rate for any GOT Student Loan shall be converted to 1 percent retroactive to the origination date of the GOT Student Loan for any student that has met the applicable eligibility requirements to receive a HOPE scholarship under Code Section 20-3-519.2 or a HOPE grant under Code Section 20-3-519.5 as follows:

(1) If attending an eligible public institution, an amount equal to the difference between the HOPE award amount and the then current academic year standard undergraduate tuition amount at the institution to be paid; and

(2) If attending an eligible private institution, an amount equal to the difference between the HOPE award amount and the HOPE tuition payment.

The provisions of this subsection shall be subject to funding.

(f) The annual interest rate for any GOT Student Loan shall be converted to 2 percent retroactive to the origination date of the GOT Student Loan for each student who:

(1) Completes his or her course of study with a cumulative grade point average no lower than 2.0 on a 4.0 scale and earns a baccalaureate degree within five years from the beginning date of a course of postsecondary study; or

(2) Completes his or her course of study with a cumulative grade point average no lower than 2.0 on a 4.0 scale and earns a baccalaureate or first professional degree within six years from the beginning date of a course of postsecondary study if the course of postsecondary study:

(A) Was designed to be completed in six years; and

(B) Meets the requirements for a first professional degree program; or

(C) If the course of postsecondary study includes undergraduate studies, leads to a baccalaureate or first professional degree.

(g) A student's maximum total eligibility for loans under this subpart shall be limited to $40,000.00.



§ 20-3-400.3. Recalculation of interest rate

(a) When the annual interest rate is converted to 1 percent in accordance with subsection (e) of Code Section 20-3-400.2, the authority shall recalculate the balance owed on the loan to reflect the retroactive change in the interest rate.

(b) The steps of the recalculation required by subsection (a) of this Code section shall include the following:

(1) Calculate the total interest paid by the student on the loan to date;

(2) Calculate the total principal paid by the student on the loan to date;

(3) Calculate the total of fees other than interest paid by the student on the loan to date;

(4) Calculate the current balance owed on the loan by subtracting the principal paid by the student on the loan to date from the original amount borrowed;

(5) Calculate the amount of interest due on the loan from its origination to date at the rate of 1 percent;

(6) Subtract the amount of interest due at 1 percent calculated in paragraph (5) of this subsection from the total interest paid by the student to date calculated in paragraph (1) of this subsection;

(7) Add the difference calculated in paragraph (6) of this subsection to the principal paid by the student to date in paragraph (2) of this subsection; this sum shall become the new total principal paid by the student on the loan; and

(8) Subtract the new principal paid calculated in paragraph (7) of this subsection from the original amount borrowed by the student in this loan to produce the new balance owed by the student on the loan.

(c) When the annual interest rate is converted to 2 percent in accordance with subsection (f) of Code Section 20-3-400.2, the Student Finance Authority shall recalculate the balance owed on the loan to reflect the retroactive change in the interest rate.

(d) The steps of the recalculation required by subsection (c) of this Code section shall include the following:

(1) Calculate the total interest paid by the student on the loan to date;

(2) Calculate the total principal paid by the student on the loan to date;

(3) Calculate the total of fees other than interest paid by the student on the loan to date;

(4) Calculate the current balance owed on the loan by subtracting the principal paid by the student on the loan to date from the original amount borrowed;

(5) Calculate the amount of interest due on the loan from its origination to date at the rate of 2 percent;

(6) Subtract the amount of interest due at 2 percent calculated in paragraph (5) of this subsection from the total interest paid by the student to date calculated in paragraph (1) of this subsection;

(7) Add the difference calculated in paragraph (6) of this subsection to the principal paid by the student to date in paragraph (2) of this subsection; this sum shall become the new total principal paid by the student on the loan; and

(8) Subtract the new principal paid calculated in paragraph (7) of this subsection from the original amount borrowed by the student in this loan to produce the new balance owed by the student on the loan.



§ 20-3-400.4. Separate fund for loans; fees

(a) The authority shall establish and maintain a separate fund for loans in accordance with this subpart to which shall be credited:

(1) State funds appropriated for use for GOT Student Loans;

(2) Moneys received by gift, donation, or otherwise for GOT Student Loans;

(3) Outstanding GOT Student Loans held by the authority; and

(4) Principal and interest collected on GOT Student Loans held by the authority.

(b) Beginning with the first fiscal year following the fiscal year in which the fund has a balance of $500,000.00 or more, for each fiscal year, the authority shall determine the amount of moneys available for loans under this subpart and shall determine which eligible applicants receive loans by a random selection process in which each eligible applicant has an equal chance of being selected for a loan.

(c) The authority shall be entitled to establish a reasonable fee for the processing and collecting of GOT Student Loans. Such fees shall be established by the authority by rule or regulation.



§ 20-3-400.5. Repayment schedule; default

(a) The authority shall by rule and regulation establish a repayment schedule or schedules for GOT Student Loans. Students shall be required to pay accrued interest annually while attending a postsecondary institution except in cases of financial hardship. Students shall not be required to begin the repayment of the principal of such loans until the earliest occurrence of one of the following:

(1) The student completes his or her course of study;

(2) The student graduates from an eligible postsecondary institution;

(3) One calendar year after the student's eligibility for a loan under this subpart ends in accordance with subsection (g) of Code Section 20-3-400.2; or

(4) The student has not been enrolled in an eligible postsecondary institution for two academic quarters or two academic semesters.

(b) If the student defaults on the repayment of one or more GOT loans, the interest rate for such loan or loans shall be converted to the reasonable interest rate as defined in Code Section 20-3-400.1.



§ 20-3-400.6. Ineligibility

A student is ineligible for any loan described in this subpart if the student:

(1) Is not a United States citizen or a permanent resident alien who meets the definition of an eligible noncitizen under federal Title IV requirements;

(2) Has not complied with United States Selective Service System requirements for registration, if such requirements are applicable to the student;

(3) Is in default on a federal Title IV educational loan or a State of Georgia educational loan, provided that a student who is otherwise eligible and has fully repaid the defaulted loan will be eligible to obtain a loan under this subpart for future academic terms but not retroactively;

(4) Owes a refund on a federal Title IV student financial aid program or a Georgia student financial aid program, provided that a student who is otherwise eligible and has fully paid the refund owed will be eligible to obtain a loan under this subpart for future academic terms but not retroactively;

(5) Has been convicted of a felony offense involving marijuana, a controlled substance, or a dangerous drug as set out in Code Section 20-1-23 or 20-1-24 of the "Drug-free Postsecondary Education Act of 1990," provided that such ineligibility extends from the date of conviction to the completion of the next academic term;

(6) Is incarcerated; or

(7) Does not meet each qualification listed in this subpart and applicable to the student.






Subpart 4C - Education for Public Service Student Loan

§ 20-3-405. Short title

This subpart shall be known and may be cited as the "Education for Public Service Student Loan Act."



§ 20-3-405.1. Definitions

As used in this subpart, the term:

(1) "Cost of attendance" of a student means the cost of attendance calculated in accordance with Title IV.

(2) "Education for Public Service Student Loan" or "EPS Student Loan" means a student loan provided in accordance with the provisions of this subpart.

(3) "Eligible high school" has the same meaning as set forth in Code Section 20-3-519.

(4) "Eligible postsecondary institution" means:

(A) A unit of the University System of Georgia that offers associate degrees, baccalaureate degrees, or graduate degrees; or

(B) An institution of higher education located in this state that offers associate degrees, baccalaureate degrees, or graduate degrees; that is accredited by a regional accrediting agency recognized by the United States Department of Education; that is not a Bible school or college; that admits as regular students only persons who have a high school diploma, a general educational development diploma, or a degree from an accredited postsecondary institution; and whose students are eligible to participate in the federal Pell Grant program.

(5) "Employee" means an individual who receives an Internal Revenue Service Form W-2 from the employer and who is an employee as defined in Code Section 34-9-1 for purposes of workers' compensation.

(6) "First degree" means the first baccalaureate degree or the first graduate degree completed by a student with the assistance of an EPS Student Loan.

(7) "Graduate degree" means a degree earned after a student has earned a baccalaureate degree, including, but not limited to, a master's degree, a juris doctor degree, or a medical doctor degree.

(8) "Public service" means service as an employee of any of the following: the State of Georgia; an agency or instrumentality of this state; the executive, legislative, or judicial branch of government of this state; a political subdivision of this state; the University System of Georgia or any unit of the university system; an authority or public corporation of this state; a local board of education of this state; or an agency or instrumentality of a political subdivision of this state.

(9) "Reasonable interest rate" means an interest rate no higher than the Wall Street Journal prime rate effective on July 1 for the fiscal year beginning July 1 of each year. The reasonable interest rate for the fiscal year shall apply to all outstanding EPS Student Loans during that fiscal year without regard for the interest rate at the time of a loan's origination or at the time of the student's default, except for EPS Student Loans that:

(A) Have been converted to 1 percent interest loans in accordance with subsection (a) of Code Section 20-3-405.3; and

(B) Have been converted to interest-free loans in accordance with subsection (b) of Code Section 20-3-405.3.

(10) "Second degree" means the second degree completed by a student with the assistance of an EPS Student Loan.

(11) "Title IV" means Title IV of the federal Higher Education Act of 1965, 20 U.S.C. Section 1070, et seq.

(12) "Undergraduate degree" means a baccalaureate degree.



§ 20-3-405.2. Eligibility; repayment period; maximum amount; application; statement of requirements

(a) The authority is authorized to provide direct loans to students who are legal residents of this state and who are not ineligible under Code Section 20-3-405.7 in accordance with the provisions of this subpart and regulations of the authority promulgated to implement this subpart.

(b) The repayment period for an EPS Student Loan shall be ten years; provided, however, that, subject to the provisions of Code Section 20-3-405.6, the commission may provide by regulation for deferral of payments and forbearance of payments similar to deferral and forbearance under federal student loan programs. The maximum amount of an EPS Student Loan shall be the lesser of $10,000.00 or the cost of attendance for a calendar year minus the estimated amount of the student's loans, grants, and scholarships, including loans, grants, and scholarships provided under Title IV, for the calendar year for which such loan is sought. The maximum amount of EPS Student Loans for a degree shall be $10,000.00 times the number of academic years required for a full-time student to earn the degree.

(c) A student may apply for an EPS Student Loan annually. A student who is a legal resident of this state and who has graduated from an eligible high school shall be eligible for an EPS Student Loan for the first year of attendance at an eligible postsecondary institution. Any student who is a legal resident of this state attending an eligible postsecondary institution is eligible for an EPS Student Loan for the second and subsequent years of attendance. A student who is otherwise eligible for an EPS Student Loan is eligible for such a loan for expenses as a student seeking an associate degree, baccalaureate degree, and a graduate degree.

(d) Except as otherwise provided by subsections (a) and (b) of Code Section 20-3-405.3, the interest rate for an EPS Student Loan shall be a reasonable interest rate as defined by paragraph (9) of Code Section 20-3-405.1 and as established by the authority by rule or regulation.

(e) The promissory note signed for each EPS Student Loan shall include a statement of the requirements a student must meet for conversion of the loan to a 1 percent loan and for conversion of the loan to an interest-free loan.



§ 20-3-405.3. Interest rate; recalculation

(a) Subject to the provisions of Code Section 20-3-405.4, the annual interest rate for any EPS Student Loan shall be converted to 1 percent retroactive to the origination date of the EPS Student Loan for each student who:

(1) Completes his or her course of study and earns the degree with a cumulative grade point average no lower than 2.0 on a 4.0 scale; and

(2) Completes the number of years of public service required by this paragraph:

(A) If a student has earned one degree with the assistance of one or more EPS Student Loans, the annual interest rate for each such EPS Student Loan shall be converted to 1 percent after the completion of five years of public service; or

(B) In the case of a student who has earned two degrees with the assistance of two or more EPS Student Loans, the interest rate for any EPS Student Loan used for the first degree shall be converted to 1 percent after the student has completed five years of public service. The interest rate for any EPS Student Loan used for the second degree may be converted to 1 percent after the student has completed ten years of public service, or the student may elect to apply the sixth through tenth years of public service to convert the EPS Student Loans used for the first degree to interest-free loans under subsection (b) of this Code section.

In the case of a student whose public service preceded the student's earning of the degree, the conversion of the EPS loans to 1 percent shall be on the date the student earns the degree.

(b) Subject to the provisions of Code Section 20-3-405.4, an EPS Student Loan for the first degree may be converted to an interest-free loan retroactive to the origination date of the EPS Student Loan for each student who:

(1) Completes his or her course of study and earns the degree with a cumulative grade point average no lower than 2.0 on a 4.0 scale; and

(2) Completes the number of years of public service required by this paragraph, and for conversion of one or more EPS Student Loans, completes five years of public service in addition to:

(A) The service required by subparagraph (a)(2)(A) of this Code section, for a total of ten years of public service, if the student earned one degree with the assistance of EPS Student Loans, or the student may elect to apply the fifth through tenth years of public service to conversion of EPS loans for a second degree to 1 percent loans; or

(B) The service required by subparagraph (a)(2)(B) of this Code section, for a total of 15 years of public service, to convert the loan or loans for the second degree if the student earned two degrees with the assistance of EPS Student Loans.

In the case of a student whose public service preceded the student's earning of the degree, the conversion of the EPS loans to interest-free loans shall be on the date the student earns the degree.

(c) When the annual interest rate is converted to 1 percent in accordance with subsection (a) of this Code section, the authority shall recalculate the balance owed on the loan to reflect the retroactive change in the interest rate.

(d) The steps of the recalculation required by subsections (a) and (c) of this Code section shall include the following:

(1) Calculate the total interest paid by the student on the loan to date;

(2) Calculate the total principal paid by the student on the loan to date;

(3) Calculate the total of fees other than interest paid by the student on the loan to date;

(4) Calculate the current balance owed on the loan by subtracting the principal paid by the student on the loan to date from the original amount borrowed;

(5) Calculate the amount of interest due on the loan from its origination to date at the rate of 1 percent;

(6) Subtract the amount of interest due at 1 percent calculated in paragraph (5) of this subsection from the total interest paid by the student to date calculated in paragraph (1) of this subsection;

(7) Add the difference calculated in paragraph (6) of this subsection to the principal paid by the student to date in paragraph (2) of this subsection; this sum shall become the new total principal paid by the student on the loan; and

(8) Subtract the new principal paid calculated in paragraph (7) of this subsection from the original amount borrowed by the student in this loan to produce the new balance owed by the student on the loan. If the new principal paid calculated in paragraph (7) of this subsection equals or exceeds the original amount borrowed by the student in this loan, the new balance is zero.

(e) When an EPS Student Loan is converted to an interest-free loan in accordance with subsection (b) of this Code section, the authority shall recalculate the balance owed on the loan to reflect the retroactive change in the interest rate. This recalculation shall be based upon the loan as it exists when it is converted to an interest-free loan.

(f) The steps of the recalculation required by subsections (b) and (e) of this Code section shall include the following:

(1) Calculate the total interest paid by the student on the loan to date;

(2) Calculate the total principal paid by the student on the loan to date;

(3) Calculate the total of fees other than interest paid by the student on the loan to date;

(4) Calculate the current balance owed on the loan by subtracting the principal paid by the student on the loan to date from the original amount borrowed;

(5) Add the amount of interest calculated in paragraph (1) of this subsection to the principal paid by the student to date in paragraph (2) of this subsection; this sum shall become the new total principal paid by the student on the loan; and

(6) Subtract the new principal paid calculated in paragraph (5) of this subsection from the original amount borrowed by the student in this loan to produce the new balance owed by the student on the loan. If the new principal paid calculated in paragraph (5) of this subsection equals or exceeds the original amount borrowed by the student in this loan, the new balance is zero.



§ 20-3-405.4. Conversion to interest free loans

When a student meets the requirements for conversion of one or more EPS loans to a 1 percent rate or to an interest-free loan or loans, the student may elect to waive the conversion of the EPS loan or loans for that degree and apply all or part of the student's years of completed public service to one or more EPS loans for a subsequent degree, without regard to whether such EPS loan or loans for a subsequent degree exist at the time of the student's election. In any event, each year of completed public service may be applied only to a single degree and the student is not authorized to change an election after notifying the authority in writing of his or her election.



§ 20-3-405.5. Separate fund for loans; fees

(a) The authority shall establish and maintain a separate fund for loans in accordance with this subpart to which shall be credited:

(1) State funds appropriated for use for EPS Student Loans;

(2) Moneys received by gift, donation, or otherwise for EPS Student Loans;

(3) Outstanding EPS Student Loans held by the authority; and

(4) Principal and interest collected on EPS Student Loans held by the authority.

(b) Beginning with the first fiscal year following the fiscal year in which the fund has a balance of $500,000.00 or more, for each fiscal year, the authority shall determine the amount of moneys available for loans under this subpart and shall determine which eligible applicants receive loans by a random selection process in which each eligible applicant has an equal chance of being selected for a loan.

(c) The authority shall be entitled to establish a reasonable fee for the processing and collecting of EPS Student Loans. Such fees shall be established by the authority by rule or regulation.



§ 20-3-405.6. Repayment schedule; default

(a) The authority shall by rule and regulation establish a repayment schedule or schedules for EPS Student Loans. Students shall be required to pay accrued interest annually on the loan or loans while attending a postsecondary institution except in cases of financial hardship. Students shall not be required to begin the repayment of the principal of such loans until the earliest occurrence of one of the following:

(1) The student completes his or her course of study;

(2) The student graduates from an eligible postsecondary institution;

(3) A calendar year has passed since the student borrowed the maximum amount of EPS loans for the degree the student is seeking under subsection (b) of Code Section 20-3-405.2; or

(4) The student has not been enrolled in an eligible postsecondary institution for two academic quarters or two academic semesters.

(b) If the student defaults on the repayment of one or more EPS loans, the interest rate for such loan or loans shall be converted to the reasonable interest rate as defined in Code Section 20-3-405.1.



§ 20-3-405.7. Ineligibility

A student is ineligible for any loan described in this subpart if the student:

(1) Is not a United States citizen or a permanent resident alien who meets the definition of an eligible noncitizen under federal Title IV requirements;

(2) Has not complied with United States Selective Service System requirements for registration, if such requirements are applicable to the student;

(3) Is in default on a federal Title IV educational loan or a State of Georgia educational loan, provided that a student who is otherwise eligible and has fully repaid the defaulted loan will be eligible to obtain a loan under this subpart for future academic terms but not retroactively;

(4) Owes a refund on a federal Title IV student financial aid program or a Georgia student financial aid program, provided that a student who is otherwise eligible and has fully paid the refund owed will be eligible to obtain a loan under this subpart for future academic terms but not retroactively;

(5) Has been convicted of a felony offense involving marijuana, a controlled substance, or a dangerous drug as set out in Code Section 20-1-23 or 20-1-24 of the "Drug-free Postsecondary Education Act of 1990," provided that such ineligibility extends from the date of conviction to the completion of the next academic term;

(6) Is incarcerated; or

(7) Does not meet each qualification listed in this subpart and applicable to the student.






Subpart 4D - Taxpayer Contribution to Student Loan Funds

§ 20-3-409. Taxpayer opportunity to contribute to student loan funds; contribution amounts

Repealed by Ga. L. 2014, p. 801, § 7/HB 697, effective July 1, 2014.






Subpart 5 - Tuition Equalization Grants at Private Colleges and Universities

§ 20-3-410. Legislative findings; purpose of subpart

(a) The General Assembly finds that the facilities of accredited independent colleges and universities located within the state can be used more effectively in the public interest by the grant of financial assistance to citizens who choose to attend such colleges and universities and that the provision of such assistance will reduce the costs to the taxpayers of the state below the cost of providing similar instruction to such citizens within the university system. The purpose of the General Assembly, as provided for in this subpart, is to enable the authority to provide tuition equalization grant assistance to citizens who choose to attend such accredited private colleges and universities located within the state.

(b) The General Assembly further finds that, because of their location within the state, the four-year and graduate level institutions of the University System of Georgia are not equally available to citizens in certain areas of the state. The General Assembly further finds that extension of the program of tuition equalization grants established by this subpart to include certain students attending certain out-of-state institutions will be in the public interest as an effective and efficient means of making four-year and graduate level institutions of higher education more equally available to all citizens of the state.



§ 20-3-411. Definitions

As used in this subpart, the term:

(1) "Academic year" means a period of time, typically nine months, in which a full-time student is expected to complete the equivalent of at least two semesters' or three quarters' academic work.

(2) "Approved school" means:

(A) A nonproprietary institution of higher education located in this state which is not a branch of the university system; which is not a four-year or graduate level institution of higher education that is, or is a part of, a college or university system that is owned and operated by a state other than Georgia; which is accredited by the Southern Association of Colleges and Schools; which is not a graduate level school or college of theology or divinity; and which is not presently receiving state funds under Article 4 of this chapter; provided, however, that an institution which otherwise meets the requirements of this definition and of this subpart except for the lack of accreditation by the Southern Association of Colleges and Schools shall be deemed to be an "approved school" during the period that the institution holds candidate for accreditation status with the Southern Association of Colleges and Schools; provided, further, that an institution which was previously accredited by the Southern Association of Colleges and Schools within the last seven years and which otherwise meets the requirements of this definition and of this subpart except for the lack of accreditation by the Southern Association of Colleges and Schools shall be deemed to be an "approved school"; and

(B) (i) A qualified proprietary institution of higher education located in this state which is a baccalaureate degree-granting institution of higher education; which is accredited by the Southern Association of Colleges and Schools; which is not a Bible school or college (or, at the graduate level, a school or college of theology or divinity); which admits as regular students only persons who have a high school diploma, a general educational development (GED) diploma, or a degree from an accredited postsecondary institution; whose students are eligible to participate in the federal Pell Grant program; which has been reviewed and approved for operation and for receipt of tuition equalization grant funds by the Georgia Nonpublic Postsecondary Education Commission; which is domiciled and incorporated in the State of Georgia; which has been in existence in the State of Georgia for at least ten years; and which met all of the requirements of this subparagraph by January 1, 2011; provided, however, that the criteria for approval for receipt of tuition equalization grant funds shall include but not be limited to areas of course study, quality of instruction, student placement rate, research and library sources, faculty, support staff, financial resources, physical plant facilities resources, and support and equipment resources.

(ii) Any proprietary institution that is otherwise qualified pursuant to division (i) of this subparagraph on July 1, 1995, shall be deemed to be eligible for receipt of tuition equalization grant funds subject, however, to any subsequent review of such approval pursuant to any proper regulations which may thereafter be adopted in accordance with paragraph (10) of subsection (b) of Code Section 20-3-250.5 applicable to all qualified proprietary institutions.

(iii) Any proprietary institution of higher education that is otherwise qualified pursuant to division (i) of this subparagraph on January 1, 2011, shall continue to be an approved school pursuant to this paragraph as long as it continues to meet the requirements of division (i) of this subparagraph as such existed on March 14, 2011.

(3) "Eligible student" means a person who:

(A) Is enrolled in or accepted for enrollment as a full-time undergraduate level student in an approved school or as a graduate level student if funds are specifically appropriated in appropriations Acts of the General Assembly for payment of grants to graduate level students;

(B) Is or will be a citizen of Georgia for a period of at least 12 months immediately prior to each date of registration in the approved school;

(C) Is not knowingly promoting or engaging in any activity which is determined by the approved school's governing body to be detrimental to the school; and

(D) Meets the eligibility requirements for the HOPE program as set forth in paragraph (1) of subsection (a) and in subsection (b) of Code Section 20-3-519.1.

(4) "Full-time student" means an undergraduate student who enrolls for a minimum of 12 academic hours, or ten academic hours in the case of a graduate student.



§ 20-3-412. Entitlement to grants as specified in the appropriations Acts; restrictions

Each eligible student is entitled to a tuition equalization grant each academic year, as specified in appropriations Acts of the General Assembly. No grants shall be made to graduate students unless specifically authorized in appropriations Acts of the General Assembly. It is the intent of the General Assembly and the purpose of this program to provide tuition equalization grants to all Georgia students attending approved schools at all levels and throughout the entire calendar year whenever sufficient funds are available to the state. In no event shall an eligible student receive a tuition equalization grant for more than 127 semester hours or 190 quarter hours of his or her undergraduate program.



§ 20-3-413. Application for and payment of grants; certification of eligibility; refunds if students fail to enroll

Each eligible student wishing to receive payment of the grant provided for in this subpart shall submit to the school an application for the grant payment at the time and in accordance with procedures prescribed by the authority. The authority is authorized to define such terms and prescribe such rules, regulations, and procedures as may be reasonable and necessary to carry out the purposes of this subpart. The authority shall not approve payment of any grant until it has received from an appropriate officer of the approved school a certification that the student applying for the grant is an eligible student. Upon timely receipt of such certification, in proper form, the authority is authorized to pay the grant to the approved school on behalf of and to the credit of the student. In the event a student on whose behalf a grant is paid shall not enroll as a full-time student for the school term for which the grant is paid, the school shall make a refund to the authority in accordance with regulations of the authority.



§ 20-3-414. Pro rata reduction of grants when funds are insufficient

In the event funds available to the authority are not sufficient to enable the authority to pay on behalf of eligible students the full grant prescribed by the General Assembly, grants payable for the remaining school terms shall be reduced by the authority on a pro rata basis.



§ 20-3-415. Audits of schools; refund of grants for ineligible students

Every approved school shall be subject to examination by the state auditor for the sole purpose of determining whether such school has properly certified eligibility and enrollment of students and credited grants paid on behalf of such students. However, nothing in this subpart shall be construed to interfere with the authority of such school to determine admissibility of students or to control its own curriculum, philosophy, purpose, or administration. In the event it is determined that a school knowingly or through error certified an ineligible student to be eligible for a grant under this subpart, the amount of the grant paid to the school pursuant to such certification shall be refunded by the school to the authority.



§ 20-3-416. Penalty for furnishing or accepting false statement as to eligibility

Any person who knowingly makes or furnishes any false statement or misrepresentation, or who accepts such statement or misrepresentation knowing it to be false, for the purpose of enabling an ineligible student to obtain wrongfully a grant under this subpart shall be guilty of a misdemeanor.






Subpart 5A - University of North Georgia Military Scholarships

§ 20-3-420. Legislative purpose; designation of University of North Georgia as premier senior military college of Georgia

(a) The General Assembly finds that the University of North Georgia, a unit of the University System of Georgia, is widely recognized as one of the most outstanding senior military colleges in the United States and that its outstanding status as a senior military college has been formally recognized by the board of regents and by the Department of the Army of the United States. The purpose of this subpart is to recognize this status of the University of North Georgia and to enable Georgia's most gifted young people who are interested in pursuing a military career to attend this state's premier senior military college under a full scholarship.

(b) The General Assembly officially designates the University of North Georgia as the premier senior military college of Georgia.



§ 20-3-421. Eligibility for scholarship

(a) In order for a student to qualify as a nominee for and to be a recipient of a scholarship under this subpart, the student shall meet the following standards and requirements:

(1) The student shall be a resident of Georgia;

(2) The student shall have demonstrated academic excellence at the high school level;

(3) The student shall meet mental and physical health standards required for commission in the Army National Guard; and

(4) The student shall qualify for regular admission to the University of North Georgia.

(b) If selected as a recipient of a scholarship under this subpart, a student, in order to maintain eligibility for the scholarship, shall:

(1) Maintain standards of academic excellence and standards of conduct as established by the University of North Georgia;

(2) Maintain minimum full-time enrollment of at least 12 hours each quarter;

(3) Participate in military and Reserve Officers' Training Corps programs at the University of North Georgia;

(4) Maintain membership in good standing in the Army National Guard;

(5) Demonstrate the qualities required of a commissioned officer in the United States armed forces; and

(6) Upon graduation from the University of North Georgia, accept a commission as a second lieutenant and agree to serve not less than four years in the Georgia Army National Guard; however, terms of the scholarship may be met by acceptance of a commission and active duty service for not less than four years in the United States Army or a combination of service in the active army and the Georgia Army National Guard for not less than four years upon certification by the adjutant general that no need exists in the Georgia Army National Guard at the time of the commencement of the period of active service.

(c) No recipient of a scholarship under this subpart shall be eligible to receive financial aid assistance under any other student financial aid program authorized by the laws of this state.



§ 20-3-422. Nomination of candidates for scholarships

The authority shall establish and promulgate, consistent with this subpart, criteria for the eligibility and award of such scholarships. The authority shall, on or before February 1 of each year, select and nominate six persons from each congressional district in Georgia from a list of persons recommended to the authority by members of the General Assembly. From the persons so nominated, three persons from each congressional district shall be selected as scholarship recipients as provided in Code Section 20-3-423.



§ 20-3-423. Creation and composition of selection committee; duties of selection committee

(a) For the purpose of considering nominations submitted under Code Section 20-3-422, there is created a selection committee, the membership of which shall be as follows:

(1) The chief executive officer of the University of North Georgia or his or her designated representative, who shall serve as chairperson of the selection committee;

(2) The professor of military science at the University of North Georgia or his or her designated representative;

(3) The director of admissions of the University of North Georgia;

(4) A civilian faculty member of the University of North Georgia designated by the chief executive officer of the university;

(5) A commissioned officer of the Army National Guard designated by the adjutant general;

(6) The chairperson of the House Committee on Higher Education or his or her designee;

(7) The chairperson of the Senate Higher Education Committee or his or her designee; and

(8) The executive director of the Georgia Student Finance Authority or his or her designated representative.

(b) It shall be the duty of the selection committee to select, from the six nominees from each congressional district submitted to the committee pursuant to Code Section 20-3-422, three persons from each congressional district to receive a scholarship under this subpart. In the event a congressional district does not have three qualified candidates, the committee may select a candidate or candidates at large from alternate nominees among the original candidates without regard to the congressional district of residence. Upon selecting the recipients of scholarships, the committee shall:

(1) Notify each recipient of the scholarship;

(2) Notify each member of the legislative delegation from each congressional district of the names of the recipients of the scholarships from that congressional district; and

(3) Notify the authority of the names and addresses of the recipients of the scholarships.

(c) The selection committee shall have the following additional duties:

(1) To publish in print or electronically and maintain standards of academic excellence and conduct necessary for continued eligibility for a scholarship under this subpart; and

(2) To monitor the performance of the recipients of scholarships under this subpart in accordance with the standards promulgated under paragraph (1) of this subsection.



§ 20-3-424. Amount of scholarship awards; duration of awards

Scholarship awards made under this subpart shall cover all costs for room, board, matriculation, fees, uniform deposits, and an allowance for books and supplies. Scholarship assistance may be provided to a recipient under this article for a maximum period of eight academic semesters.



§ 20-3-425. Failure of scholarship recipient to meet service obligations

(a) If the recipient of a scholarship under this subpart fails to honor his or her obligation to serve in the Army National Guard or the United States Army as provided in paragraph (6) of subsection (b) of Code Section 20-3-421, such recipient shall, at the option of the recipient, either:

(1) Serve not less than four years as an enlisted member of the Army National Guard or United States Army; or

(2) Pay to the authority an amount equal to the amount of scholarship assistance received by the recipient under this subpart, plus interest, such amount to be paid, in accordance with regulations of the authority, within five years after the recipient graduates from or terminates his or her enrollment in the University of North Georgia.

(b) Subsection (a) of this Code section shall not apply to any person who, for bona fide reasons of health as jointly verified by the authority and the selection committee, is unable to honor the obligation provided for in paragraph (6) of subsection (b) of Code Section 20-3-421.



§ 20-3-426. Effect of failure to meet standards and requirements for continued eligibility for scholarship; filling of vacancies

(a) If at any time a recipient of a scholarship fails to meet the standards and requirements for continued eligibility as provided by the selection committee pursuant to subsection (c) of Code Section 20-3-423, such recipient shall thereby lose eligibility for the scholarship and shall be obligated to repay the same as provided in Code Section 20-3-425. The selection committee shall promptly notify the authority when a recipient loses eligibility.

(b) In the event a scholarship recipient fails to meet the standards for retention or otherwise surrenders the scholarship, the committee may select a candidate to fill the vacancy for the remaining period of the scholarship. The nominees shall be required to meet all criteria established for the four-year scholarship. Such recipients of scholarships shall incur the same obligations as a four-year scholarship recipient; provided, however, that such recipients of scholarships of less than four years shall only be required to serve the number of years in the Georgia Army National Guard or number of years of active duty service in the United States Army or number of years in a combination of service in the active army and the Georgia Army National Guard which corresponds to the period or number of years of such scholarship.



§ 20-3-427. Promulgation of rules and regulations by authority; funding of scholarship program

The authority shall, consistent with this subpart, promulgate such rules and regulations as may be necessary to administer the scholarship program provided for in this subpart. The funds necessary to carry out this subpart shall be paid from funds appropriated to the authority for the purposes of this subpart.






Subpart 6 - University of North Georgia Reserve Officers' Training Corps Grant Program

§ 20-3-430. Legislative findings; purpose of subpart

The General Assembly finds that it is essential for the national defense that persons be encouraged to consider military leadership positions as an honorable and rewarding profession and that the University of North Georgia, Georgia's only state supported military college, plays a significant role in preparing and training students for professional life in the military as a profession. It is the purpose of the General Assembly, as provided for in this subpart, to encourage students to enroll in the University of North Georgia and its military training program by providing for tuition grant assistance to such students.



§ 20-3-431. "Eligible student" defined

For purposes of this subpart, the term "eligible student" means a person who:

(1) Is enrolled in or accepted for enrollment in the University of North Georgia for a minimum of 12 academic hours;

(2) Is or will be a citizen of this state for a period of at least 12 months immediately prior to the date of registration therein; and

(3) Is enrolled in or plans to enroll in the Army Reserve Officers' Training Corps program at the University of North Georgia.



§ 20-3-432. Amount for each eligible student

There is granted to each eligible student attending the University of North Georgia the sum of $750.00 per academic semester.



§ 20-3-433. Application for and payment of grants; certification of eligibility; refunds if students fail to enroll

Each eligible student wishing to receive the grant provided for in this subpart shall submit to the University of North Georgia an application for the grant payment at the time and in accordance with procedures prescribed by the authority. The authority is authorized to define such terms and prescribe such rules, regulations, and procedures as may be reasonable and necessary to carry out the purposes of this subpart. The authority shall not approve payment of any grant until it has received from an appropriate officer of the University of North Georgia a certification that the student applying for the grant is an eligible student. Upon timely receipt of such certification, in proper form, the authority is authorized to pay the grant to the University of North Georgia on behalf of and to the credit of the student. In the event a student on whose behalf a grant is paid does not enroll as a full-time student for the school term for which the grant is paid, the University of North Georgia shall make a refund to the authority in accordance with regulations of the authority.



§ 20-3-434. Pro rata reduction of grants when funds are insufficient

In the event funds available to the authority are not sufficient to enable the authority to pay on behalf of eligible students the full grant prescribed by the General Assembly, grants payable for the remaining school terms shall be reduced by the authority on a pro rata basis.



§ 20-3-435. Audits of university; refund of grants for ineligible students

The University of North Georgia shall be subject to examination by the state auditor for the sole purpose of determining whether the school has properly certified eligibility and enrollment of students and credited grants paid on behalf of such students. However, nothing in this subpart shall be construed to interfere with the authority of the school to determine admissibility of students or to control its own curriculum, philosophy, purpose, or administration. In the event it is determined that the school knowingly or through error certified an ineligible student to be eligible for a grant under this subpart, the amount of the grant paid to the school pursuant to such certification shall be refunded by the school to the authority.



§ 20-3-436. Penalty for furnishing or accepting false statement as to eligibility

Any person who knowingly makes or furnishes any false statement or misrepresentation or who accepts such statement or misrepresentation knowing it to be false for the purpose of enabling an ineligible student to obtain wrongfully a grant under this subpart shall be guilty of a misdemeanor.






Subpart 6A - Tuition Grant Assistance for University of North Georgia

§ 20-3-440. Legislative findings

The General Assembly finds that it is essential for the national defense that persons be encouraged to consider military leadership positions as an honorable and rewarding profession and that the University of North Georgia, Georgia's only state supported military college, plays a significant role in preparing and training students for professional life in the military as a profession. It is the purpose of the General Assembly, as provided for in this subpart, to encourage students to enroll in the University of North Georgia and its military training program and to encourage such students to accept military commissions by providing for tuition grant assistance to such students.



§ 20-3-441. "Eligible student" defined

For purposes of this subpart, the term "eligible student" means a person who:

(1) Is enrolled in or accepted for enrollment in the University of North Georgia for a minimum of 12 academic hours;

(2) Is or will be a citizen of this state for a period of at least 12 months immediately prior to the date of registration therein;

(3) Is enrolled in or plans to enroll in the Army Reserve Officers' Training Corps program at the University of North Georgia; and

(4) Has signed a contract to accept a commission, to be effective upon graduation, no later than the end of the student's junior year as an officer in any branch of the armed services of the United States or the Army National Guard.



§ 20-3-442. Amount of grant

There is granted to each eligible student attending the University of North Georgia the sum of $1,500.00 per academic semester.



§ 20-3-443. Application for grants; certification of eligibility; refunds

Each eligible student wishing to receive the grant provided for in this subpart shall submit to the University of North Georgia an application for the grant payment at the time and in accordance with procedures prescribed by the authority. The authority is authorized to define such terms and prescribe such rules, regulations, and procedures as may be reasonable and necessary to carry out the purposes of this subpart. The authority shall not approve payment of any grant until it has received from an appropriate officer of the University of North Georgia a certification that the student applying for the grant is an eligible student. Upon timely receipt of such certification, in proper form, the authority is authorized to pay the grant to the University of North Georgia on behalf of and to the credit of the student. In the event a student on whose behalf a grant is paid does not enroll as a full-time student for the school term for which the grant is paid, the University of North Georgia shall make a refund to the authority in accordance with regulations of the authority.



§ 20-3-444. Pro rata reduction when funds are insufficient

In the event funds available to the authority are not sufficient to enable the authority to pay on behalf of eligible students the full grant prescribed by the General Assembly, grants payable for the remaining school terms shall be reduced by the authority on a pro rata basis.



§ 20-3-445. Audits of the university

The University of North Georgia shall be subject to examination by the state auditor for the sole purpose of determining whether the school has properly certified eligibility and enrollment of students and credited grants paid on behalf of such students. However, nothing in this subpart shall be construed to interfere with the authority of the school to determine admissibility of students or to control its own curriculum, philosophy, purpose, or administration. In the event it is determined that the school knowingly or through error certified an ineligible student to be eligible for a grant under this subpart, the amount of the grant paid to the school pursuant to such certification shall be refunded by the school to the authority.



§ 20-3-446. Penalty for false statements

Any person who knowingly makes or furnishes any false statement or misrepresentation or who accepts such statement or misrepresentation knowing it to be false for the purpose of enabling an ineligible student to obtain wrongfully a grant under this subpart shall be guilty of a misdemeanor.






Subpart 7 - Grants to Children of Law Enforcement Officers, Firefighters, and Prison Guards

§ 20-3-450. Legislative findings; purpose of subpart

The General Assembly finds that certain citizens are called upon to enforce the criminal laws of this state and to protect persons and properties within the state and that they provide a valuable and vital public service to the state and to citizens and properties within the state at a great personal sacrifice and risk to their own lives and well-being. The purpose of the General Assembly, as provided for in this subpart, is to enable the authority to provide educational grant assistance to the children of such persons who are killed or permanently disabled in line of duty.



§ 20-3-451. Definitions

As used in this subpart, the term:

(1) "Academic year" means a period of time, typically nine months, in which a full-time student is expected to complete the equivalent of at least two semesters' or three quarters' academic work.

(2) "Approved school" means the same schools as enumerated in Code Section 20-3-391 relative to the state student incentive grant program.

(3) "Firefighter" means a person employed by the state or by any county or municipal fire department whose duties include extinguishing fires or investigating cases of suspected arson.

(4) "Law enforcement officer" means a sheriff, deputy sheriff, police officer, policeman, peace officer, officer or member of the Department of Public Safety, or other officer or official who has the power of arrest and who is responsible for enforcing the criminal laws of the state or its political subdivisions.

(5) "Permanent disability" or "permanently disabled" means physical incapacity to perform the duties of a law enforcement officer, firefighter, or prison guard as determined by the public employer designated in paragraph (3) of Code Section 20-3-453, provided that such incapacity is likely to be permanent based upon current medical standards.

(6) "Prison guard" means a person employed by the state or by a county, municipality, or other political subdivision of the state whose principal duties relate to supervision and incarceration of persons accused or convicted of violation of the criminal laws of the state or any county, municipality, or other political subdivision thereof.



§ 20-3-452. Amount of grants to each eligible student

There is granted to each eligible student attending an approved school the sum of $2,000.00 per academic year. No person shall be eligible to receive grant assistance provided under this subpart in excess of $8,000.00. Grant assistance to eligible students under this subpart shall be payable during the period of a summer school quarter or semester. The payment of grants to eligible students under this subpart shall be contingent upon the appropriation of funds by the General Assembly for the purposes of this subpart in annual appropriations Acts of the General Assembly.



§ 20-3-453. Eligibility of students

No grants shall be payable to any person under this subpart who fails to meet any of the following qualifications or restrictions:

(1) Such person must be the child, either natural or adopted, of a law enforcement officer, firefighter, or prison guard who has been permanently disabled or killed in the line of duty or while performing the duties to which he was assigned in the normal course of employment. If such person is the adopted child of any such law enforcement officer, firefighter, or prison guard, such person must have been adopted and any final order of adoption issued prior to the date of the accident or event causing the death or permanent disability of such parent;

(2) Such person must have been a citizen of this state for a period of at least 12 months immediately prior to the date of registration in an approved school and must remain a citizen of the state while receiving funds under this subpart;

(3) The deceased or disabled law enforcement officer, firefighter, or prison guard parent of such person must have been an employee, either full-time or part-time, or an officer or official, whether elected or appointed, of this state or any county, municipality, department, board, bureau, branch, agency, commission, authority, or political subdivision of the state on the date of the accident or event from which death or permanent disability resulted; and

(4) Any person otherwise meeting the conditions of this subpart shall be eligible to receive a grant even though the accident or the event causing the death or disability of such person's parent occurred prior to July 1, 1980.



§ 20-3-454. Application for and approval of grants and renewals thereof

Any person meeting the conditions of this subpart may apply to the authority for a grant. Such application shall be submitted in writing on forms prescribed by the authority for such purpose. The applicant shall furnish such information as may be required by the authority for determination of eligibility for the grant. The authority shall approve grant renewals only upon receipt of the recipient's application therefor and upon a finding that the recipient has successfully completed the work of the preceding school period and presents evidence that he is a student in good standing, that he remains a citizen of this state, and that he remains otherwise qualified to receive such grant under this subpart.



§ 20-3-455. Administration of program; physical examinations

The authority is authorized to prescribe such rules and regulations as may be necessary or convenient for administration of this program and to establish procedures for determination of eligibility of applicants. The authority is also authorized to establish standards and procedures for verifying the death or permanent disability of the applicant's parent and for such purpose is authorized to require a physical examination and to pay for the cost of such examination from funds appropriated for use by the authority for the purposes of this subpart.






Subpart 8 - Regents' Opportunity Assistance Program

§ 20-3-470. Regents' opportunity assistance program for graduate and professional degree students authorized

The authority is authorized to establish and administer a program of scholarships, grants, or cancelable loans to economically disadvantaged students who are residents of Georgia enrolled in a graduate or professional degree program in a branch of the university system. The eligibility of students and the criteria for the award of such financial aid shall be determined by the board of regents. Such assistance may be awarded to the extent that funds are provided therefor in the annual appropriations Act of the General Assembly. In the event such assistance shall be provided in the form of cancelable loans, such loans shall be guaranteed by the corporation. As used in this Code section, the term "resident of Georgia" shall mean any person classified by the board of regents as a resident of Georgia for tuition and matriculation fee purposes.






Subpart 9 - Loans for Attendance at Colleges of Osteopathic Medicine

§ 20-3-475. Legislative intent

The General Assembly finds that at times areas of the state have an inadequate supply of persons who are licensed to practice primary care medicine. It is the purpose of this subpart to increase the number of Georgia resident students who enroll in out-of-state colleges of osteopathic medicine in the hope that a substantial portion of that number will, following graduation, return to Georgia and practice primary care medicine in an approved medically underserved area of the state or approved hospital or facility and thereby provide an increased level of primary medical care available to the people of this state.



§ 20-3-476. Authorization and administration of loan program for attendance at colleges of osteopathic medicine

(a) To the extent provided for by the General Assembly in annual appropriations Acts, the authority is authorized under this subpart to make service cancelable education loans to residents of Georgia who are enrolled or accepted for enrollment in colleges of osteopathic medicine located within the United States, provided the college is accredited or provisionally accredited by the Bureau of Professional Education of the American Osteopathic Association and that graduates from the program of medical education in the college are eligible to apply for licensure by the Georgia Composite Medical Board.

(b) The authority is authorized to enter into agreements with such colleges as may be appropriate to accomplish the purposes of this subpart, including, without limitation, agreements whereby a college will hold open one or more admission places for qualified Georgia residents who may be selected to receive a cancelable loan under this subpart.

(c) The osteopathic medical loan program shall be administered by the authority in accordance with this subpart and reasonable rules, regulations, and procedures established by the authority. Without limiting the generality of the foregoing, the authority is authorized to establish applicant eligibility and priority requirements, require a personal interview with applicants, determine individual loan amounts, and determine the apparent ability, character, and qualifications of applicants and their fitness to become recipients of a loan, including consideration of their home area in Georgia and the likelihood, if determinable, that they will return and practice their profession in an area or at a site in Georgia that will likely enable them to repay their loans in services. The amount of loan made to an applicant shall not exceed the applicant's need for financial assistance as determined by the authority. The authority is authorized to give preference among qualified applicants to those who appear to be least able to pay costs associated with attendance at college.

(d) The principal amount of loans that may be made to a full-time student pursuant to provisions of this subpart shall not exceed $10,000.00 per academic year of study. A student may receive loan assistance pursuant to this subpart for not more than four academic years of study. Loan proceeds shall be disbursed at such times and in such manner as prescribed by the authority and may be disbursed, in full or in part, to the college in which the student borrower is enrolled to the credit of and for and on behalf of the student.

(e) Loans made pursuant to this subpart shall be conditioned upon the recipients' agreements in writing to repay the loans in services to the public through the practice of primary care medicine in an area of the state that is approved by the authority for purposes of this subpart as being a medically underserved area or in a hospital or facility operated by or under the jurisdiction of the Department of Community Health or the Department of Corrections. Loans shall bear interest at the rate of 12 percent per annum from each date of disbursement of loan proceeds by the authority. For each year of practice by a loan recipient of primary care medicine in an authority approved area, hospital, or facility, the loan recipient shall be given credit for repayment of loan amounts received by the recipient under this subpart for one academic year of study or its equivalent as a full-time student. To the extent that loans made under this subpart are repaid in approved services rendered, all interest due the authority on such loans shall likewise be canceled. Loans made under this subpart that are not repaid in approved services rendered shall, together with interest thereon, be repaid to the authority in cash at times prescribed by the authority. Each applicant shall, before receiving the proceeds of a loan, enter into a written agreement with the authority, execute a promissory note, or sign such other documents as may be required by the authority, the terms and conditions of which shall be in accordance with and designed to accomplish the purposes of this subpart.

(f) If a loan applicant under this subpart is eligible to receive a guaranteed education loan in accordance with the provisions of Part 2 of this article and the federal act, the authority is authorized in its discretion to lend all or a portion of the loan amount approved for the applicant under this subpart to the applicant as a guaranteed educational loan pursuant to Part 2 of this article and the federal act. In such cases, the provisions of Part 2 of this article and the federal act shall govern all terms and conditions of the loan; provided, however, that the right of the recipient to repay such loan through services rendered to the state as provided for in this subpart shall not be diminished.

(g) The making of service cancelable loans to osteopathic medical students under this subpart shall not be construed to contravene provisions of paragraph (1) of subsection (b) of Code Section 20-3-374.

(h) Funds made available to the authority for purposes of this subpart but not used for such purposes during any fiscal year and loans previously made by the authority as to which the borrower no longer has a right to repay through services rendered shall become a part of the general loan fund of the authority provided for in Code Section 20-3-373.






Subpart 10 - Grants to Children of Georgia National Guard Members

§ 20-3-480. Definitions

As used in this subpart, the term:

(1) "Approved school" means the same schools as enumerated in Code Section 20-3-391 relative to the state student incentive grant program.

(2) "Eligible student" means a person 25 years of age or younger who has been a resident of this state for a period of at least 12 months immediately prior to the date of registration in an approved school, who remains a citizen of the state while receiving funds under this subpart, and who is a child of a member of the Georgia National Guard as such term is defined in Code Section 38-2-3 who is killed or missing in action or totally and permanently disabled while on active duty in the service of the United States or of this state, and who was a resident of the State of Georgia at the time he or she was killed, reported as missing in action, or totally and permanently disabled. If such student is the adopted child of any such member of the Georgia National Guard, such student must have been adopted in a final order of adoption prior to the date that such member was killed, reported as missing in action, or totally and permanently disabled.



§ 20-3-481. Grants to eligible students

(a) There is granted to each eligible student attending an approved school the sum of $2,000.00 per academic year. No person shall be eligible to receive grant assistance provided under this subpart in excess of $8,000.00. Grant assistance to eligible students under this subpart shall be payable during the period of a summer school quarter or semester. The payment of grants to eligible students under this subpart shall be contingent upon the appropriation of funds by the General Assembly for the purposes of this subpart in annual appropriations Acts of the General Assembly.

(b) Any person otherwise meeting the conditions of this subpart shall be eligible to receive a grant even though the accident or the event causing the death or missing in action status of such person's parent occurred prior to July 1, 1995.



§ 20-3-482. Applying for grants; administration of program

(a) Any person meeting the conditions of this subpart may apply to the authority for a grant. Such application shall be submitted in writing on forms prescribed by the authority for such purpose. The applicant shall furnish such information as may be required by the authority for determination of eligibility for the grant. The authority shall approve grant renewals only upon receipt of the recipient's application therefor and upon a finding that the recipient has successfully completed the work of the preceding school period and presents evidence that he or she is a student in good standing, that he or she remains a citizen of this state, and that he or she remains otherwise qualified to receive such grant under this subpart.

(b) The authority is authorized to prescribe such rules and regulations as may be necessary or convenient for administration of this program and to establish procedures for determination of eligibility of applicants. The authority is also authorized to establish standards and procedures for verifying the death or missing in action status of the applicant's parent.






Subpart 10A - Georgia Hero (Helping Educate Reservists and Their Offspring) Scholarship

§ 20-3-485. Definitions

As used in this subpart, the term:

(1) "Approved school" means a school which is a unit of the University System of Georgia or a branch of the Technical College System of Georgia or a private independent nonprofit postsecondary institution eligible for HOPE Scholarships or grants in accordance with the provisions of Code Sections 20-3-519 through 20-3-519.12.

(2) "Eligible student" means a person who:

(A) (i) Is enrolled as a full-time or part-time student in an approved school;

(ii) Meets residency requirements to be classified as a legal resident of Georgia as established pursuant to regulations of the authority and who remains a citizen of the state while receiving funds under this subpart; and

(iii) Is a member of the Georgia National Guard as such term is defined in Code Section 38-2-3 or a member of a reserve component of the armed forces of the United States, which member has completed at least one qualifying term of service;

(B) Is a child:

(i) Whose parent was a member of the Georgia National Guard as such term is defined in Code Section 38-2-3 or a member of a reserve component of the armed forces of the United States, including a deceased member, which member completed at least one qualifying term of service;

(ii) Who was born prior to such qualifying term of service or within nine months of the beginning of such qualifying term of service; and

(iii) Is 25 years of age or younger who is enrolled as a full-time or part-time student in an approved school;

(C) Is a surviving spouse of a deceased member of the Georgia National Guard as such term is defined in Code Section 38-2-3 who was killed or sustained a 100 percent disability in a combat zone or as a result of injuries received in a combat zone, which member completed at least one qualifying term of service; or

(D) Is a surviving spouse of a deceased member of a reserve component of the armed forces of the United States who was killed or sustained a 100 percent disability in a combat zone or as a result of injuries received in a combat zone, which member completed at least one qualifying term of service.

(3) "Georgia HERO Scholarship" means a Georgia Helping Educate Reservists and their Offspring Scholarship grant as provided for in Code Section 20-3-486.

(4) "Parent" means the biological parent, adoptive parent, or legal guardian of a person 25 years of age or younger during the qualifying term of service.

(5) "Qualifying term of service" means deployment overseas for active service on or after February 1, 2003, to a location or locations outside of the United States and its territories designated by the United States Department of Defense as a combat zone for a cumulative period of at least 181 days or, in the case of an individual who is killed or receives a 100 percent disability as a result of injuries received in such combat zone, any period of time on active service in such combat zone; provided, however, that any person who fails to serve the full 181 consecutive days because he or she was evacuated from the combat zone due to severe injuries shall be deemed to have completed a qualifying term of service.



§ 20-3-486. Grants to eligible students

(a) There is granted to each eligible student under subparagraph (A) of paragraph (2) of Code Section 20-3-485 attending an approved school a Georgia HERO Scholarship grant for a maximum of four award years in the sum of $2,000.00 per award year. No person shall be eligible to receive grant assistance provided under this subsection in excess of $8,000.00. Applications for grants under this subsection must be made before July 1, 2010, or within two years after the date the student becomes eligible, whichever is later, and grant eligibility shall terminate eight years after the date the student becomes eligible.

(b) There is granted to each eligible student under subparagraph (B) of paragraph (2) of Code Section 20-3-485 attending an approved school a Georgia HERO Scholarship grant in the sum of $2,000.00 per award year. Such student shall be eligible for one award year for each period of 181 cumulative days that his or her parent was deployed overseas on active service on or after February 1, 2003, to a location or locations outside of the United States and its territories designated by the United States Department of Defense as a combat zone; provided, however, that a student whose parent was killed or received a 100 percent disability as a result of injuries received in such combat zone shall receive up to a maximum of four award years regardless of the time such student's parent was on active service in such combat zone. No person shall be eligible to receive grant assistance provided under this subsection in excess of $8,000.00. Applications for grants under this subsection must be made before July 1, 2010, or within two years after the student becomes eligible, whichever is later, and grant eligibility shall terminate eight years after the student becomes eligible.

(c) There is granted to each eligible student under subparagraph (C) or (D) of paragraph (2) of Code Section 20-3-485 attending an approved school a Georgia HERO Scholarship grant in the sum of $2,000.00 per award year. Such student shall be eligible for four award years. No person shall be eligible to receive grant assistance provided under this subsection in excess of $8,000.00. Applications for the initial grant under this subsection must be made before July 1, 2010, or not later than two years following the death of the spouse, whichever is later, and no grant shall be issued later than six years after the initial grant is issued.

(d) Grant assistance to eligible students under this subpart shall be payable on a pro rata basis based upon whether the student is enrolled full time or part time and the number of semesters or quarters of enrollment. The payment of grants to eligible students under this subpart shall be contingent upon the appropriation of funds by the General Assembly for the purposes of this subpart in annual appropriations Acts of the General Assembly.



§ 20-3-487. Applying for grants; administration of program

(a) Any person meeting the conditions of this subpart may apply to the authority for a grant. Such application shall be submitted in writing on forms prescribed by the authority for such purpose. The applicant shall furnish such information as may be required by the authority for determination of eligibility for the grant. The authority shall approve grant renewals only upon receipt of the recipient's application therefor and upon a finding that the recipient has successfully completed the work of the preceding school period and presents evidence that he or she is a student in good standing at the approved school, that he or she remains a resident of this state, and that he or she remains otherwise qualified to receive such grant under this subpart.

(b) The authority is authorized to prescribe such rules and regulations as may be necessary or convenient for administration of this program and to establish procedures for determination of eligibility of applicants. The authority is also authorized to establish standards and procedures for verifying the service of the applicant or the applicant's parent, as appropriate, in a combat zone for the requisite period of time.






Subpart 11 - Grants for Students at University of North Georgia

§ 20-3-490. Eligibility

As used in this subpart, the term "eligible student" means a person who has received from funds appropriated by the General Assembly a two-year Georgia Military College scholarship as provided for in Code Section 20-3-567 and has satisfactorily completed the two-year program for which such scholarship was granted.



§ 20-3-491. Applications for scholarship grants; administration of program

(a) Subject to appropriations by the General Assembly, the authority shall establish a program of two-year scholarship grants for eligible students attending the University of North Georgia and participating in a Reserve Officers' Training Corps program while so enrolled. Any person meeting the conditions of this subpart may apply to the authority for a grant. Such application shall be submitted in writing on forms prescribed by the authority for such purpose. The applicant shall furnish such information as may be required by the authority for determination of eligibility for the grant. The authority shall approve grant renewals only upon receipt of the recipient's application therefor and upon a finding that the recipient has successfully completed the work of the preceding school period and presents evidence that he or she is a student in good standing, that he or she remains a citizen of this state, and that he or she remains otherwise qualified to receive such grant under this subpart.

(b) The authority is authorized to prescribe such rules and regulations as may be necessary or convenient for administration of this program and to establish procedures for determination of eligibility of applicants.



§ 20-3-492. Appropriation of funds

(a) The funds necessary to provide for the program of scholarship grants provided for in this subpart shall come from funds appropriated by the General Assembly. In the event funds available to the authority are not sufficient to enable the authority to pay on behalf of eligible students the full grant amount otherwise payable under this subpart, grants shall be reduced by the authority on a pro rata basis.

(b) Nothing in this subpart shall be construed to require the General Assembly to appropriate any such funds.



§ 20-3-493. Grant program shall be in addition to and not in lieu of Subpart 5A

The scholarship grant program under this subpart shall be in addition to and not in lieu of the program provided for in Subpart 5A of this part.









Part 5 - Board of Regents Scholarships

§ 20-3-500. Board of regents authorized to grant scholarships

The board of regents shall have the authority to grant to qualified students, who are citizens and bona fide residents of the State of Georgia and who would not otherwise have available the funds necessary to obtain an education, such scholarships as are necessary for them to complete programs of study offered by institutions of the University System of Georgia, with the exception of the program leading to the degree of Doctor of Medicine. The terms and conditions thereof shall be prescribed and regulated by the board of regents but shall include the condition that recipients of such scholarships shall, upon the completion of their programs of study, reside in the State of Georgia and engage in activities for which they were prepared through the scholarships for a period of one year for each $1,000.00 received.



§ 20-3-501. Duties of board of regents regarding scholarship program

It shall be the duty of the board of regents to receive and pass upon, allow, or disallow all applications for scholarships; to contract, increase, decrease, terminate, and otherwise regulate all grants for scholarships; and to manage, operate, and control all funds appropriated for this purpose.



§ 20-3-502. Funds for scholarships

The funds necessary to provide for the program of scholarships authorized by this part shall come from funds appropriated or otherwise made available to the board of regents for such purposes.






Part 6 - Medical Scholarships

§ 20-3-510. "Board" defined

As used in this part, the term "board" means the Georgia Board for Physician Workforce created by Code Section 49-10-1.



§ 20-3-511. Transfer of powers, rights, and duties to the Georgia Board for Physician Workforce

(a) In addition to those powers, rights, and duties provided by Chapter 10 of Title 49, Chapter 34 of Title 31, and elsewhere by law, the board shall succeed to the powers, rights, and duties of the former State Medical Education Board as provided by this part.

(b) The rights and obligations of parties to contracts, leases, agreements, and other transactions entered into before July 1, 2011, by the former State Medical Education Board shall continue to exist; and none of such rights and obligations shall be impaired or diminished by reason of the transfer of the functions to the board. In all such instances, the board shall be substituted for the former State Medical Education Board, and the board shall succeed to the rights and obligations under such contracts, leases, agreements, and other transactions.

(c) The board shall succeed to all rules, regulations, policies, procedures, and administrative orders of the State Medical Education Board that were in effect on June 30, 2011, or scheduled to go into effect on or after July 1, 2011, and which relate to the functions transferred to the board pursuant to this part. Such rules, regulations, policies, procedures, and administrative orders shall remain in effect unless and until amended, repealed, superseded, or nullified by the board by proper authority or as otherwise provided by law.



§ 20-3-512. Powers as to medical student loans and scholarships

(a) It shall be the duty of the board to receive and pass upon, allow or disallow all applications for loans made to or scholarships given to students who are bona fide citizens and residents of the State of Georgia and who desire to become doctors of medicine and who are acceptable for enrollment in an accredited medical school in the United States which has received accreditation or provisional accreditation by the Liaison Committee on Medical Education or the Bureau of Professional Education of the American Osteopathic Association for a program in medical education designed to qualify the graduate for licensure by the Georgia Composite Medical Board. The purpose of such loans shall be to enable such applicants to obtain a standard medical education from a medical school in the United States which has received accreditation or provisional accreditation by the Liaison Committee on Medical Education or the Bureau of Professional Education of the American Osteopathic Association which will qualify them to become licensed to practice medicine in the State of Georgia. It shall be the duty of the board to make a careful and full investigation of the ability, character, and qualifications of each applicant and determine the applicant's fitness to become the recipient of such loan or scholarship, and for such purpose the board may propound such examination to each applicant which it deems proper. The board may also prescribe such rules and regulations as it deems necessary and proper to carry out the purpose and intention of this part. The investigation of the applicant shall include an investigation of the ability of the applicant, and of the parents of such applicant, to pay his or her own tuition at such medical school, and the board in granting such loans and scholarships shall give preference to qualified applicants who, and whose parents, are unable to pay the applicant's tuition at such a medical school.

(b) The board shall have authority to grant to each applicant deemed by the board to be qualified to receive the same a loan or scholarship on a one-year renewable basis for the purpose of acquiring a medical education from a medical school in the United States which has received accreditation or provisional accreditation by the Liaison Committee on Medical Education or the Bureau of Professional Education of the American Osteopathic Association, upon such terms and conditions as in the judgment of the board may be necessary or desirable. The board is authorized to consider, among other criteria, the home area of the student and the likelihood, if determinable, that the student will practice medicine in an area of this state which may entitle the student to repay the loan through services rendered as provided in this part.



§ 20-3-513. Determination of amount by board; terms and conditions; repayment in services

Students whose applications are approved shall receive a loan or scholarship in an amount to be determined by the board to defray the tuition and other expenses of the applicant in an accredited medical school in the United States which has received accreditation or provisional accreditation by the Liaison Committee on Medical Education or the Bureau of Professional Education of the American Osteopathic Association for a program in medical education designed to qualify the graduate for licensure by the Georgia Composite Medical Board. The loans and scholarships shall be paid in such manner as the Georgia Board for Physician Workforce shall determine and may be prorated so as to pay to the medical college or school to which any applicant is admitted such funds as are required by such college or school with the balance being paid directly to the applicant; all of which shall be under such terms and conditions as may be provided under rules and regulations of the board. The loans or scholarships to be granted to each applicant shall be based upon the condition that the full amount of the loans or scholarships shall be repaid to the State of Georgia in services to be rendered by the applicant by practicing his or her profession in an area of this state which is rural and underserved by primary care physicians as determined by the board, in a regional area of this state composed of rural counties where an unmet need for certain primary care and other critical need specialty physicians exists as determined by the board and approved by the commissioners of community health and public health, or at any hospital or facility operated by or under the jurisdiction of the Department of Public Health, the Department of Behavioral Health and Developmental Disabilities, the Department of Corrections, or the Department of Juvenile Justice. For each year of practicing his or her profession in such board approved location, the applicant shall receive credit for the amount of the scholarship received during any one year in medical school, with the interest due on such amount.



§ 20-3-514. Contract provisions for loan or scholarship

(a) Each applicant before being granted a loan or scholarship shall enter into a contract with the State of Georgia agreeing to the terms and conditions upon which the loan or scholarship is granted, including such terms and provisions as will carry out the full purpose and intent of this part. The form of such contract shall be prepared and approved by the Attorney General, and each contract shall be signed by the chairperson of the board, countersigned by the executive director of the board, and shall be signed by the applicant. For the purposes of this part, the disabilities of minority of all applicants granted loans or scholarships pursuant to this part are removed, and such applicants are declared to be of full lawful age for the purpose of entering into the contract provided for in this Code section; and such contract so executed by an applicant is declared to be a valid and binding contract the same as though such applicant were of the full age of majority. The board is vested with full and complete authority to bring an action in its own name against any applicant for any balance due the board on any such contract.

(b) An applicant who has entered into a loan or scholarship contract with the board and who:

(1) Is dismissed for either academic or disciplinary reasons from the college or school of medicine he or she is attending;

(2) Voluntarily terminates his or her training and education in such institution for any reason prior to completion of training; or

(3) Is unable to obtain licensure from the Georgia Composite Medical Board to practice medicine

shall be immediately liable to the board for all sums advanced with interest at the minimum rate of 12 percent per annum from the date of each payment by the board and compounded annually to the date the scholarship or loan is paid in full; provided, however, that the board may consent or agree to a lesser measure of damages for compelling reasons as determined by the board. The board is authorized to increase annually such rate of interest due on loans granted to new recipients; provided, however, that the increased rate of interest shall not exceed by more than 2 percent the prime rate published by the Board of Governors of the Federal Reserve System and in effect at the time of the increase.

(c) An applicant who has entered into a loan or scholarship contract with the board and who breaches such contract by either failing to begin or failing to complete his or her service obligation under such loan or scholarship contract or who fails to obtain licensure from the Georgia Composite Medical Board to practice medicine shall be immediately liable to the board for three times the total uncredited amount of all such scholarship or loan payments paid to the applicant, such uncredited sums to be prorated on a monthly basis respecting the applicant's actual service and total service obligation. The board may consent or agree to a lesser measure of damages for compelling reasons as determined by the board.

(d) The board shall have the authority to cancel the loan or scholarship contract of any applicant at any time for any cause deemed sufficient by the board, provided that such authority may not be arbitrarily or unreasonably exercised. Upon such cancellation by the board, the total uncredited amount of the scholarship paid to the applicant shall at once become due and payable to the board in cash with interest at the minimum rate of 12 percent per annum from the date of each payment by the board and compounded annually to the date the scholarship or loan is paid in full. The board is authorized to increase annually such rate of interest, subject to the limitations set forth in subsection (b) of this Code section.



§ 20-3-515. Power of board as to arranging payment of tuition and fees for students granted loans or scholarships

It shall be the duty of the board to make inquiry of such four-year medical schools as it deems proper and make arrangements, within the limitations as to cost as provided for in Code Section 20-3-513, for the payment of tuition or matriculation fees of enrolled students granted loans or scholarships by the board.



§ 20-3-516. Funds for loans or scholarships

The funds necessary for the loans or scholarships provided for by this part and to administer the terms of this part shall come from funds made available to the board from appropriations to the Department of Community Health for medical scholarships or other purposes.



§ 20-3-517. Biennial report of board to General Assembly

The board shall make a biennial report to the General Assembly of its activities, loans or scholarships granted, names of persons to whom granted and the institutions attended by those receiving the same, the location of the applicants who have received their education and become licensed to practice medicine within this state, and where they are practicing, and shall make a full report of all its expenditures for loans or scholarships and expenses incurred pursuant to this part.



§ 20-3-518. Legislative purpose

It is the purpose and intent of this part to bring about an adequate supply of persons licensed to practice medicine in the more sparsely populated areas of the State of Georgia by increasing the number of medical students from Georgia with scholarships awarded by the board pursuant to this part attending the various medical schools and inducing a sufficient number of the graduates from medical schools to return to Georgia and practice their profession in rural and underserved areas, thus affording adequate medical care to the people of Georgia.






Part 6A - State Veterinary Education

§ 20-3-518.1. Definitions

As used in this part, the term:

(1) "Board" means the State Veterinary Education Board created under Code Section 20-3-518.2.

(2) "Commissioner" means the Commissioner of Agriculture.

(3) "Department" means the Department of Agriculture.



§ 20-3-518.2. State Veterinary Education Board

(a) There shall be a State Veterinary Education Board which shall consist of:

(1) The Commissioner of Agriculture or his or her designee;

(2) The dean of the College of Veterinary Medicine of the University of Georgia or his or her designee;

(3) The dean of the College of Agricultural and Environmental Sciences of the University of Georgia or his or her designee;

(4) A person actively engaged in the production of livestock in this state, to be appointed by the Governor, who shall serve for a term of four years and until his or her successor is qualified and appointed. The term of the initial member appointed under this paragraph shall commence on July 1, 2011; and

(5) A person actively engaged in the private practice of veterinary medicine in this state, whose practice includes but is not necessarily limited to food animals, to be appointed by the State Board of Veterinary Medicine, who shall serve for a term of four years and until his or her successor is qualified and appointed. The term of the initial member appointed under this paragraph shall commence on July 1, 2011.

(b) Any vacancies on the board shall be filled in the same manner as the original appointment.

(c) The board shall elect annually a chairperson and a vice chairperson to serve in the absence or inability of the chairperson. The board shall meet at least once each year at such time and place as may be fixed by the board. Special meetings shall be held upon the call of the chairperson. Three members of the board shall constitute a quorum for the transaction of business. No official action shall be taken by the board except upon the affirmative vote of at least three members of the board.

(d) The board shall be attached to the Department of Agriculture for administrative purposes only, pursuant to Code Section 50-4-3.



§ 20-3-518.3. Purchases of loans made for educational purposes to students who have completed a veterinary medical degree program

(a) The board may provide for the purchase of loans made to students who are residents of Georgia for educational purposes who have completed a program of study in the field of doctor of veterinary medicine or its equivalent and are authorized to practice veterinary medicine in this state, with services in the form of the practice of veterinary medicine while residing in this state to be rendered as consideration for such loan purchases.

(b) Only persons whose veterinary medicine practices in this state include food animal specialties shall be eligible for loan purchases under this part.



§ 20-3-518.4. Loan purchases granted to applicants based upon services rendered; limitations

(a) (1) Persons whose applications are approved and enter into a loan purchase agreement with the board shall receive a loan purchase in a total amount to be determined by the board, but not exceeding $80,000.00 per person, as provided by Code Section 20-3-518.3. The loan purchases shall be paid in such manner as the board shall determine.

(2) The loan purchases to be granted to each applicant shall be based upon the condition that the consideration for such loan purchases shall be services to be rendered by the applicant after entering into a loan purchase agreement with the board by practicing his or her profession in a board approved rural county in Georgia with a population of 35,000 or less according to the United States decennial census of 2010 or any future such census.

(3) For time served after entering into a loan purchase agreement with the board in practicing his or her profession in such board approved location, the applicant shall receive a loan purchase at a rate equivalent to $20,000.00 per 12 months of service; provided, however, that the total purchase amount shall not exceed the maximum specified in paragraph (1) of this subsection.

(b) The board shall not enter into new loan purchase agreements with more than five persons per year; provided, however, that the total sum of loan purchases from state appropriations for which the board contractually obligates itself in any fiscal year shall not exceed the amount of funds for such loan purchase purposes specified in annual appropriations Acts. Funds in the loan purchase fund account that are not expended or contractually obligated by the board for loan purchases during any fiscal year shall lapse.



§ 20-3-518.5. Contract; cancellation

(a) Each applicant before being granted a loan purchase shall enter into a contract with the board agreeing to the terms and conditions upon which the loan purchase is granted, including such terms and provisions as will carry out the full purpose and intent of this part. The form of such contract shall be prepared and approved by the Attorney General, and each contract shall be signed by the chairperson of the board and by the applicant.

(b) The board shall have the authority to cancel the loan purchase contract of any applicant at any time for any cause deemed sufficient by the board, provided that such authority shall not be arbitrarily or unreasonably exercised.



§ 20-3-518.6. Funding

The funds necessary for the loan purchases provided for by this part and to administer the terms of this part shall come from funds made available to the board from appropriations for such purpose. There shall be no compensation to board members for attending meetings or travel in the performance of their official duties.



§ 20-3-518.7. Adoption of rules and regulations

The board shall adopt such rules and regulations as are reasonable and necessary to implement this part.






Part 7 - Hope Scholarships and Grants

§ 20-3-519. (Effective until July 1, 2020. See note.) Definitions

THIS SECTION HAS MORE THAN ONE DOCUMENT WITH VARYING EFFECTIVE DATES.

As used in this part, the term:

(1) "Academic year" means a period of time, typically nine months, in which a full-time student is expected to complete the equivalent of at least two semesters' or three quarters' academic work.

(2) Reserved.

(3) Reserved.

(4) "Certificate" or "diploma" means a credential, other than a degree, indicating satisfactory completion of training in a program of study offered by an eligible postsecondary institution.

(5) "Dual credit enrollment" means enrollment by a student in a postsecondary course in which an agreement has been established between an eligible high school and an eligible postsecondary institution wherein the student earns Carnegie units of credit that count toward both high school graduation requirements and postsecondary coursework requirements.

(6) "Eligible high school" means a public or private secondary school which is:

(A) Located in Georgia and accredited as such by:

(i) The Southern Association of Colleges and Schools;

(ii) The Georgia Accrediting Commission;

(iii) The Georgia Association of Christian Schools;

(iv) The Association of Christian Schools International;

(v) The Georgia Private School Accreditation Council; or

(vi) The Southern Association of Independent Schools;

provided, however, that between July 1, 2013, and June 30, 2015, if a high school located in Georgia was accredited by one of the accrediting agencies included in this subparagraph within the previous two years, such high school shall be considered an eligible high school for purposes of this subparagraph; or

(B) Located in another state and accredited by one of the following regional agencies:

(i) The Southern Association of Colleges and Schools;

(ii) The New England Association of Schools and Colleges;

(iii) The Middle States Association of Colleges and Schools;

(iv) The North Central Association of Colleges and Schools;

(v) The Northwestern Association of Schools and Colleges;

(vi) The Western Association of Schools and Colleges;

(vii) The Alabama Independent School Association; or

(viii) The Southern Association of Independent Schools.

(7) "Eligible postsecondary institution" means a school which is:

(A) A unit of the University System of Georgia;

(B) A branch of the Technical College System of Georgia;

(C) A private independent nonprofit postsecondary institution eligible for tuition equalization grants in accordance with the provisions of subparagraph (A) of paragraph (2) of Code Section 20-3-411; or

(D) A private proprietary postsecondary institution eligible for tuition equalization grants in accordance with the provisions of subparagraph (B) of paragraph (2) of Code Section 20-3-411.

(8) "Eligible private postsecondary institution" means an eligible postsecondary institution which meets the criteria set out in subparagraph (C) or (D) of paragraph (7) of this Code section.

(9) "Eligible public postsecondary institution" means an eligible postsecondary institution which meets the criteria set out in subparagraph (A) or (B) of paragraph (7) of this Code section.

(9.1) "Factor rate" means the percentage amount established by the Georgia Student Finance Commission against which the previous year HOPE award amount is multiplied.

(9.2) "First professional degree program" means a nonundergraduate degree program that meets the requirements established by the program regulations promulgated by the Georgia Student Finance Commission which, at a minimum, shall include, but not be limited to, the following:

(A) Accepts students after the completion of the sophomore or junior year; and

(B) Results in the award of a nonundergraduate degree.

(10) "Freshman student" means a student at a postsecondary institution who has attempted less than 46 quarter hours or less than 31 semester hours.

(11) "Full-time student" means a matriculated student attending a postsecondary educational institution and enrolled for at least 12 semester hours or the equivalent in any given semester or quarter.

(12) "Grade point average" means the numbered grade average calculated using a 4.0 scale.

(12.1) "Half-time student" means a matriculated student attending a postsecondary educational institution and enrolled for six to 11 semester hours or the equivalent in any given semester or quarter.

(12.2) "HOPE award amount" means the amount of HOPE award to be made to an eligible student as follows:

(A) At an eligible public postsecondary institution, the HOPE award amount is equal to the HOPE award rate multiplied by the number of credit hours, up to a maximum of 15, in which an eligible student is enrolled per quarter or semester; provided, however, that the quarter award shall equal two-thirds of the semester award and that credit hours for remedial and developmental courses shall not be included for the HOPE scholarship; or

(B) At an eligible private postsecondary institution, the HOPE award amount is equal to HOPE tuition payment multiplied by the factor rate for full-time students and one-half of the HOPE tuition payment multiplied by the factor rate for half-time students. No awards shall be made to eligible students enrolled in five or fewer credit hours and credit hours for remedial and developmental courses shall not be included for the HOPE scholarship.

(13) "HOPE award rate" means the rate equal to the previous academic year HOPE tuition payment to the eligible public postsecondary institution multiplied by the factor rate divided by 15. Notwithstanding the foregoing, the Georgia Student Finance Commission may adjust the previous academic year HOPE tuition payment used to calculate the HOPE award rate to reflect changes in the mission or sector of an eligible public postsecondary institution that affects the tuition charged by that institution.

(13.1) "HOPE GED voucher" means a Helping Outstanding Pupils Educationally general educational development (GED) diploma voucher for postsecondary education awarded in accordance with Code Section 20-3-519.6.

(14) "HOPE grant" means a Helping Outstanding Pupils Educationally grant for education awarded in accordance with Code Section 20-3-519.5.

(15) "HOPE scholarship" means a Helping Outstanding Pupils Educationally scholarship for education awarded in accordance with Code Section 20-3-519.2.

(16) Reserved.

(16.1) "HOPE tuition payment" means, in the case of an eligible public postsecondary institution, the amount paid for tuition only based on the standard undergraduate full-time tuition rate for 15 hours; and, in the case of an eligible private postsecondary institution, the amount paid for tuition based on the amount established by the General Assembly in an appropriations Act.

(17) "Junior student" means a student at a postsecondary institution who has attempted at least 91 quarter hours but less than 136 quarter hours or at least 61 semester hours but less than 91 semester hours.

(18) Reserved.

(19) "Matriculated status" means being recognized as a student in a defined program of study leading to a degree, diploma, or certificate at a postsecondary institution.

(19.1) "Part-time student" means a matriculated student attending a postsecondary educational institution and enrolled for less than 12 semester hours or the equivalent in any given semester or quarter and who has never been enrolled for 12 or more semester hours or the equivalent in any given semester or quarter.

(20) Reserved.

(21) "Quarter hours" includes each quarter hour attempted for credit toward a degree, certificate, or diploma, but shall not include hours attempted for remedial and developmental courses for purposes of the HOPE scholarship.

(21.1) "Remedial and developmental courses" means coursework required by the postsecondary institution or chosen by the student that does not count toward program requirements for college degrees in the case of the HOPE scholarship, or, diplomas or certificates in the case of the HOPE grant.

(22) "Semester hours" includes each semester hour attempted for credit toward a degree, certificate, or diploma, but shall not include hours attempted for remedial and developmental courses for purposes of the HOPE scholarship.

(23) "Senior student" means a student at a postsecondary institution who has attempted at least 136 quarter hours but less than 191 quarter hours or at least 91 semester hours but less than 128 semester hours.

(24) "Sophomore student" means a student at a postsecondary institution who has attempted at least 46 quarter hours but less than 91 quarter hours or at least 31 semester hours but less than 61 semester hours.

(25) "Title IV" means Title IV of the Higher Education Act of 1965, as amended, 20 U.S.C.A. Section 1070, et seq.

(26) "Tuition" means the charges to a student for postsecondary academic instruction without regard to other fees such as technology, activity, athletic, health, or other similar fees.

(26.1) "Zell Miller Grant Scholar" means a student who has met the applicable eligibility requirements to receive a HOPE grant in accordance with Code Section 20-3-519.5 and earned a cumulative grade point average of at least 3.5 at the end of any quarter or semester in which the student has attended courses toward a diploma or certificate.

(27) "Zell Miller Scholarship Scholar" means a student who has met the applicable eligibility requirements to receive a HOPE scholarship in accordance with Code Section 20-3-519.2 and:

(A) As an incoming freshman:

(i) Having graduated from an eligible high school with a grade point average of at least 3.7 calculated in accordance with Code Section 20-2-157 and having received a score of at least 1,200 on the combined critical reading and math portions on a single administration of the SAT administered prior to March 1, 2016, or on the total score on a single administration of the SAT administered on or after March 1, 2016, or an ACT composite scale score of at least 26;

(ii) Having graduated from an eligible high school as a valedictorian or salutatorian;

(iii) Having completed a home study program meeting the requirements of subsection (c) of Code Section 20-2-690 or having graduated from a high school which is not an eligible high school, having received a score in the ninety-third percentile or higher on the ACT, on the combined critical reading and math portions on a single administration of the SAT administered prior to March 1, 2016, or on the total score on a single administration of the SAT administered on or after March 1, 2016; or

(iv) Having completed a home study program meeting the requirements of subsection (c) of Code Section 20-2-690 or having graduated from a high school which is not an eligible high school, having received a score of at least 1,200 on the combined critical reading and math portions on a single administration of the SAT administered prior to March 1, 2016, or on the total score on a single administration of the SAT administered on or after March 1, 2016, or an ACT composite scale score of at least 26, and earning a cumulative grade point average of at least 3.3 at an eligible postsecondary institution at the end of the quarter or semester in which the student has attempted 45 quarter hours or 30 semester hours, provided that such student shall be eligible to receive a retroactive scholarship for such student's freshman year to be paid at the end of the freshman year; and

(B) As a sophomore, junior, senior, or first professional student who met the requirements of subparagraph (A) of this paragraph, having a cumulative grade point average of at least 3.3 at the checkpoints set forth in paragraph (1) of subsection (b) of Code Section 20-3-519.2. Notwithstanding the foregoing, a student who entered an eligible postsecondary institution as a freshman between July 1, 2007, and June 30, 2011, and met the requirements of subparagraph (A) of this paragraph may become a Zell Miller Scholarship Scholar as a sophomore, junior, senior, or first professional student.

A student who loses eligibility to be a Zell Miller Scholarship Scholar for any reason may regain eligibility one time if the student requalifies at one of the checkpoints set forth in paragraph (1) of subsection (b) of Code Section 20-3-519.2.



§ 20-3-519. (Effective July 1, 2020. See note.) Definitions

THIS SECTION HAS MORE THAN ONE DOCUMENT WITH VARYING EFFECTIVE DATES.

As used in this part, the term:

(1) "Academic year" means a period of time, typically nine months, in which a full-time student is expected to complete the equivalent of at least two semesters' or three quarters' academic work.

(2) Reserved.

(3) Reserved.

(4) "Certificate" or "diploma" means a credential, other than a degree, indicating satisfactory completion of training in a program of study offered by an eligible postsecondary institution.

(5) "Dual credit enrollment" means enrollment by a student in a postsecondary course in which an agreement has been established between an eligible high school and an eligible postsecondary institution wherein the student earns Carnegie units of credit that count toward both high school graduation requirements and postsecondary coursework requirements.

(6) "Eligible high school" means a public or private secondary school which is:

(A) Located in Georgia and accredited as such by:

(i) The Southern Association of Colleges and Schools;

(ii) The Georgia Accrediting Commission;

(iii) The Georgia Association of Christian Schools;

(iv) The Association of Christian Schools International;

(v) The Georgia Private School Accreditation Council; or

(vi) The Southern Association of Independent Schools;

provided, however, that between July 1, 2013, and June 30, 2015, if a high school located in Georgia was accredited by one of the accrediting agencies included in this subparagraph within the previous two years, such high school shall be considered an eligible high school for purposes of this subparagraph; or

(B) Located in another state and accredited by one of the following regional agencies:

(i) The Southern Association of Colleges and Schools;

(ii) The New England Association of Schools and Colleges;

(iii) The Middle States Association of Colleges and Schools;

(iv) The North Central Association of Colleges and Schools;

(v) The Northwestern Association of Schools and Colleges;

(vi) The Western Association of Schools and Colleges;

(vii) The Alabama Independent School Association; or

(viii) The Southern Association of Independent Schools.

(7) "Eligible postsecondary institution" means a school which is:

(A) A unit of the University System of Georgia;

(B) A branch of the Technical College System of Georgia;

(C) A private independent nonprofit postsecondary institution eligible for tuition equalization grants in accordance with the provisions of subparagraph (A) of paragraph (2) of Code Section 20-3-411; or

(D) A private proprietary postsecondary institution eligible for tuition equalization grants in accordance with the provisions of subparagraph (B) of paragraph (2) of Code Section 20-3-411.

(8) "Eligible private postsecondary institution" means an eligible postsecondary institution which meets the criteria set out in subparagraph (C) or (D) of paragraph (7) of this Code section.

(9) "Eligible public postsecondary institution" means an eligible postsecondary institution which meets the criteria set out in subparagraph (A) or (B) of paragraph (7) of this Code section.

(9.1) "Factor rate" means the percentage amount established by the Georgia Student Finance Commission against which the previous year tuition is multiplied for eligible public postsecondary institutions and against which the previous year HOPE award amount is multiplied for eligible private postsecondary institutions.

(9.2) "First professional degree program" means a nonundergraduate degree program that meets the requirements established by the program regulations promulgated by the Georgia Student Finance Commission which, at a minimum, shall include, but not be limited to, the following:

(A) Accepts students after the completion of the sophomore or junior year; and

(B) Results in the award of a nonundergraduate degree.

(10) "Freshman student" means a student at a postsecondary institution who has attempted less than 46 quarter hours or less than 31 semester hours.

(11) "Full-time student" means a matriculated student attending a postsecondary educational institution and enrolled for at least 12 semester hours or the equivalent in any given semester or quarter.

(12) "Grade point average" means the numbered grade average calculated using a 4.0 scale.

(12.1) "Half-time student" means a matriculated student attending a postsecondary educational institution and enrolled for six to 11 semester hours or the equivalent in any given semester or quarter.

(12.2) "HOPE award amount" means the amount of HOPE award to be made to an eligible student as follows:

(A) At an eligible public postsecondary institution, the HOPE award amount is equal to the HOPE award rate multiplied by the number of credit hours, up to a maximum of 15, in which an eligible student is enrolled per quarter or semester; provided, however, that the quarter award shall equal two-thirds of the semester award and that credit hours for remedial and developmental courses shall not be included for the HOPE scholarship; or

(B) At an eligible private postsecondary institution, the HOPE award amount is equal to HOPE tuition payment multiplied by the factor rate for full-time students and one-half of the HOPE tuition payment multiplied by the factor rate for half-time students. No awards shall be made to eligible students enrolled in five or fewer credit hours and credit hours for remedial and developmental courses shall not be included for the HOPE scholarship.

(13) "HOPE award rate" means the rate equal to the previous academic year tuition charged by the eligible public postsecondary institution multiplied by the factor rate divided by 15. The Georgia Student Finance Commission shall recalculate the previous academic year tuition payment used to calculate the HOPE award rate to reflect changes in the mission or sector of an eligible public postsecondary institution that affects the tuition charged by that institution.

(13.1) "HOPE GED voucher" means a Helping Outstanding Pupils Educationally general educational development (GED) diploma voucher for postsecondary education awarded in accordance with Code Section 20-3-519.6.

(14) "HOPE grant" means a Helping Outstanding Pupils Educationally grant for education awarded in accordance with Code Section 20-3-519.5.

(15) "HOPE scholarship" means a Helping Outstanding Pupils Educationally scholarship for education awarded in accordance with Code Section 20-3-519.2.

(16) Reserved.

(16.1) "HOPE tuition payment" means, in the case of an eligible private postsecondary institution, the amount paid for tuition based on the amount established by the General Assembly in an appropriations Act.

(17) "Junior student" means a student at a postsecondary institution who has attempted at least 91 quarter hours but less than 136 quarter hours or at least 61 semester hours but less than 91 semester hours.

(18) Reserved.

(19) "Matriculated status" means being recognized as a student in a defined program of study leading to a degree, diploma, or certificate at a postsecondary institution.

(19.1) "Part-time student" means a matriculated student attending a postsecondary educational institution and enrolled for less than 12 semester hours or the equivalent in any given semester or quarter and who has never been enrolled for 12 or more semester hours or the equivalent in any given semester or quarter.

(20) Reserved.

(21) "Quarter hours" includes each quarter hour attempted for credit toward a degree, certificate, or diploma, but shall not include hours attempted for remedial and developmental courses for purposes of the HOPE scholarship.

(21.1) "Remedial and developmental courses" means coursework required by the postsecondary institution or chosen by the student that does not count toward program requirements for college degrees in the case of the HOPE scholarship, or, diplomas or certificates in the case of the HOPE grant.

(22) "Semester hours" includes each semester hour attempted for credit toward a degree, certificate, or diploma, but shall not include hours attempted for remedial and developmental courses for purposes of the HOPE scholarship.

(23) "Senior student" means a student at a postsecondary institution who has attempted at least 136 quarter hours but less than 191 quarter hours or at least 91 semester hours but less than 128 semester hours.

(24) "Sophomore student" means a student at a postsecondary institution who has attempted at least 46 quarter hours but less than 91 quarter hours or at least 31 semester hours but less than 61 semester hours.

(25) "Title IV" means Title IV of the Higher Education Act of 1965, as amended, 20 U.S.C.A. Section 1070, et seq.

(26) "Tuition" means the charges to a student for postsecondary academic instruction without regard to other fees such as technology, activity, athletic, health, or other similar fees.

(26.1) "Zell Miller Grant Scholar" means a student who has met the applicable eligibility requirements to receive a HOPE grant in accordance with Code Section 20-3-519.5 and earned a cumulative grade point average of at least 3.5 at the end of any quarter or semester in which the student has attended courses toward a diploma or certificate.

(27) "Zell Miller Scholarship Scholar" means a student who has met the applicable eligibility requirements to receive a HOPE scholarship in accordance with Code Section 20-3-519.2 and:

(A) As an incoming freshman:

(i) Having graduated from an eligible high school with a grade point average of at least 3.7 calculated in accordance with Code Section 20-2-157 and having received a score of at least 1,200 on the combined critical reading and math portions on a single administration of the SAT administered prior to March 1, 2016, or on the total score on a single administration of the SAT administered on or after March 1, 2016, or an ACT composite scale score of at least 26;

(ii) Having graduated from an eligible high school as a valedictorian or salutatorian;

(iii) Having completed a home study program meeting the requirements of subsection (c) of Code Section 20-2-690 or having graduated from a high school which is not an eligible high school, having received a score in the ninety-third percentile or higher on the ACT, on the combined critical reading and math portions on a single administration of the SAT administered prior to March 1, 2016, or on the total score on a single administration of the SAT administered on or after March 1, 2016; or

(iv) Having completed a home study program meeting the requirements of subsection (c) of Code Section 20-2-690 or having graduated from a high school which is not an eligible high school, having received a score of at least 1,200 on the combined critical reading and math portions on a single administration of the SAT administered prior to March 1, 2016, or on the total score on a single administration of the SAT administered on or after March 1, 2016, or an ACT composite scale score of at least 26, and earning a cumulative grade point average of at least 3.3 at an eligible postsecondary institution at the end of the quarter or semester in which the student has attempted 45 quarter hours or 30 semester hours, provided that such student shall be eligible to receive a retroactive scholarship for such student's freshman year to be paid at the end of the freshman year; and

(B) As a sophomore, junior, senior, or first professional student who met the requirements of subparagraph (A) of this paragraph, having a cumulative grade point average of at least 3.3 at the checkpoints set forth in paragraph (1) of subsection (b) of Code Section 20-3-519.2. Notwithstanding the foregoing, a student who entered an eligible postsecondary institution as a freshman between July 1, 2007, and June 30, 2011, and met the requirements of subparagraph (A) of this paragraph may become a Zell Miller Scholarship Scholar as a sophomore, junior, senior, or first professional student.

A student who loses eligibility to be a Zell Miller Scholarship Scholar for any reason may regain eligibility one time if the student requalifies at one of the checkpoints set forth in paragraph (1) of subsection (b) of Code Section 20-3-519.2.



§ 20-3-519.1. Eligibility for scholarships or grants

(a) A student is eligible for any scholarship or grant described in this part if the student:

(1) Meets residency requirements by:

(A) (i) Being classified as a legal resident of Georgia as established by the program regulations promulgated by the Georgia Student Finance Commission which shall be based upon the in-state tuition policy of the board of regents and the in-state tuition guidelines set by the Technical College System of Georgia; and

(ii) (I) If the student was classified as a legal resident of Georgia at the time of graduation from high school or from a home study program meeting the requirements of Code Section 20-2-690, then the student must have met the requirements set forth in division (i) of this subparagraph for a period of at least 12 months immediately prior to the first day of classes for which the scholarship or grant is to be awarded; or

(II) If the student was not classified as a legal resident at the time of graduation from high school or from a home study program meeting the requirements of Code Section 20-2-690, then the student must have met the requirements set forth in division (i) of this subparagraph for a period of at least 24 months immediately prior to the first day of classes for which the scholarship or grant is to be awarded; or

(B) Being classified as a legal resident of Georgia if such student is an active duty military service member or the spouse or dependent child of an active duty military service member and the active duty military service member is stationed in Georgia or lists Georgia as their home of record; and

(2) Meets all applicable requirements of this part relating to the relevant scholarship or grant and applicable to the student.

(b) A student is ineligible for any scholarship or grant described in this part if the student:

(1) Is not a United States citizen or a permanent resident alien who meets the definition of an eligible noncitizen under federal Title IV requirements;

(2) Has not complied with United States Selective Service System requirements for registration, if such requirements are applicable to the student;

(3) Is in default on a federal Title IV educational loan or a State of Georgia educational loan, provided that a student who is otherwise eligible and has fully repaid the defaulted loan will be eligible to obtain a scholarship or grant for future academic terms but not retroactively;

(4) Owes a refund on a federal Title IV student financial aid program or a Georgia student financial aid program, provided that a student who is otherwise eligible and has fully paid the refund owed will be eligible to obtain a scholarship or grant for future academic terms but not retroactively;

(5) Has been convicted of a felony offense involving marijuana, a controlled substance, or a dangerous drug as set out in Code Section 20-1-23 or 20-1-24 of the "Drug-free Postsecondary Education Act of 1990," provided that such ineligibility extends from the date of conviction to the completion of the next academic term;

(6) Is incarcerated; or

(7) Does not meet each qualification listed in the Code section relating to the relevant scholarship or grant and applicable to the student.



§ 20-3-519.2. Eligibility requirements for a HOPE scholarship

(a) To be eligible for a HOPE scholarship, an entering freshman student seeking an associate or baccalaureate degree at an eligible postsecondary institution shall, in addition to meeting the residency requirements set forth in subsection (a) of Code Section 20-3-519.1:

(1) Meet achievement standards by:

(A) Having graduated from an eligible high school while meeting the curriculum requirements of his or her program of study in 1993 or thereafter and meeting the requirements set out in the applicable subsection and paragraph of Code Section 20-2-157;

(B) In the case of a student who is otherwise qualified but:

(i) Did not graduate from high school or complete a home study program meeting the requirements of subsection (c) of Code Section 20-2-690, having received the general educational development (GED) diploma awarded by the Department of Technical and Adult Education, now known as the Technical College System of Georgia, after June 30, 1993, provided that such student shall only be eligible for a HOPE scholarship pursuant to subsection (c) of this Code section;

(ii) Completed a home study program meeting the requirements of subsection (c) of Code Section 20-2-690 in lieu of graduating from an eligible high school, earning a cumulative grade point average of at least 3.0 at an eligible postsecondary institution at the end of the quarter or semester in which the student has attempted 45 quarter hours or 30 semester hours, provided that such student shall be eligible to receive a retroactive HOPE scholarship for such student's freshman year to be paid at the end of the freshman year; or

(iii) Graduated from a high school which is not an eligible high school, earning a cumulative grade point average of at least 3.0 at an eligible postsecondary institution at the end of the quarter or semester in which the student has attempted 45 quarter hours or 30 semester hours, provided that such student shall be eligible to receive a retroactive HOPE scholarship for such student's freshman year to be paid at the end of the freshman year;

(C) In the case of an otherwise qualified student who:

(i) Did not graduate from high school or complete a home study program meeting the requirements of subsection (c) of Code Section 20-2-690 but received the general educational development (GED) diploma awarded by the Department of Technical and Adult Education, now known as the Technical College System of Georgia, after June 30, 1993;

(ii) Completed a home study program meeting the requirements of subsection (c) of Code Section 20-2-690 in lieu of graduating from an eligible high school; or

(iii) Graduated from a high school which is not an eligible high school,

earning a score in the seventy-fifth percentile or higher nationally on a standardized college admission test, such as the SAT or ACT; and

(2) Meet enrollment standards by being admitted, enrolled, and classified as an undergraduate student in a matriculated status.

(b) To be eligible for a HOPE scholarship, a sophomore, junior, senior, or first professional student seeking an associate, baccalaureate, or first professional degree at an eligible postsecondary institution shall, in addition to meeting the residency requirements set forth in subsection (a) of Code Section 20-3-519.1:

(1) Meet achievement standards by meeting the following criteria:

(A) Earning a cumulative grade point average of at least 3.0 at a postsecondary institution:

(i) At the end of the quarter or semester in which the student has attempted 45, 90, or 135 quarter hours or 30, 60, or 90 semester hours if such student is a full-time student; or

(ii) At the end of three consecutive quarters or semesters if such student is a part-time student and has maintained part-time student status for three consecutive quarters or semesters; and

(B) Maintaining satisfactory academic progress in a course of study in accordance with the standards and practices used for federal Title IV programs by the postsecondary institution in which the student is enrolled; and

(2) Meet enrollment standards by being admitted, enrolled, and classified as an undergraduate or first professional student in a matriculated status.

Beginning in academic year 2017-2018, the cumulative grade point average calculated pursuant to this subsection shall include weighted grades for specific science, technology, engineering, and mathematics (STEM) college courses identified by the Board of Regents of the University System of Georgia in consultation with the Technical College System of Georgia, the Department of Economic Development, and private eligible postsecondary institutions, by increasing the grade assigned by the instructor to the student for any such course by an additional 0.5 point if such grade is a B, C, or D. Such courses shall be academically rigorous and required for or leading to employment in high demand fields in Georgia in science, technology, engineering, and mathematics. Beginning with the completion of the 2017-2018 academic year, the Georgia Student Finance Commission shall provide a biennial report to the chairpersons of the House Committee on Higher Education and the Senate Higher Education Committee at the following general session of the legislature. The report shall include the fields identified as high demand fields and associated workforce shortages in science, technology, engineering, mathematics, and health care; the courses identified as academically rigorous and their relevance to such fields; and any other pertinent information that the Georgia Student Finance Commission deems relevant. The Governor shall be authorized to convene a task force to identify high demand fields and associated workforce shortages and may recommend to the Board of Regents of the University System of Georgia initial science, technology, engineering, and mathematics college courses to receive additional weight.

(c) (1) (A) A full-time student who fails to maintain a cumulative grade point average of at least 3.0 at the end of the quarter or semester in which the student has attempted 45, 90, or 135 quarter hours or 30, 60, or 90 semester hours may attend the next 45 quarter or 30 semester hours without a HOPE scholarship.

(B) An otherwise eligible student who attains or regains a cumulative grade point average of at least 3.0 at the end of a quarter or semester in which the student has attempted 45, 90, or 135 quarter hours or 30, 60, or 90 semester hours may qualify or requalify for a HOPE scholarship; provided, however, that a student who receives a HOPE scholarship and loses eligibility pursuant to this subsection is only eligible to regain or requalify for the HOPE scholarship one time.

(2) In addition to other requirements, and regardless of quarter hours or semester hours of coursework attempted, a student who fails to possess a cumulative grade point average of at least 3.0 at the end of each spring quarter or semester or at the end of three consecutive quarters or semesters for a part-time student pursuant to paragraph (1) of subsection (b) of this Code section shall be ineligible for a HOPE scholarship until such time as the student regains or attains a cumulative grade point average of at least 3.0 at one of the 45, 90, or 135 quarter hour grade point average checkpoints or at one of the 30, 60, or 90 semester hour grade point average checkpoints, at which time the student will regain or attain eligibility if other terms and conditions in this Code section are also satisfied; provided, however, that a student who receives a HOPE scholarship and loses eligibility pursuant to this subsection is only eligible to regain or requalify for the HOPE scholarship one time.

(d) A student may receive the HOPE scholarship until the first of these events:

(1) The student has earned a baccalaureate or first professional degree;

(2) The student has attempted at any postsecondary institution a total of 190 quarter hours or 127 semester hours; or

(3) Beginning with those students receiving a HOPE scholarship for the first time on or after July 1, 2011, seven years from a student's graduation from high school or the equivalent thereof as determined by the Georgia Student Finance Commission in its rules and regulations; provided, however, that for a student who serves in the military during such seven-year period, any such military service served as active duty shall not count against the seven-year period. A student that is ineligible to receive a HOPE scholarship pursuant to this paragraph but who received the HOPE scholarship during the 2010-2011 academic year shall continue to be eligible for the HOPE scholarship until June 30, 2015, as long as such student meets all other eligibility requirements, including, but not limited to, paragraphs (1) and (2) of this subsection.

(e) Subject to the amounts appropriated by the General Assembly and provisions relating to the Lottery for Education Account in Code Section 50-27-13, a HOPE scholarship awarded under this Code section shall be equal to the HOPE award amount.

(f) For each semester of eligibility, Zell Miller Scholarship Scholars shall be awarded an amount in addition to the HOPE award amount as follows:

(1) If attending an eligible public institution, an amount equal to the difference between the HOPE award amount and the then current academic year standard undergraduate tuition amount at the institution to be paid; and

(2) If attending an eligible private institution, an amount equal to the difference between the HOPE award amount and the HOPE tuition payment.



§ 20-3-519.3. Eligibility requirements for a HOPE scholarship at a private postsecondary institution; scholarship amount

Reserved. Repealed by Ga. L. 2011, p. 1, § 8/HB 326, effective March 15, 2011.



§ 20-3-519.4. Terms and conditions for receiving a HOPE grant at a private postsecondary institution

Reserved. Repealed by Ga. L. 2004, p. 922, § 6, effective July 1, 2004.



§ 20-3-519.5. Eligibility requirements for a HOPE grant

(a) To be eligible for a HOPE grant, a student seeking a diploma or certificate at a branch of the Technical College System of Georgia or a unit of the University System of Georgia shall, in addition to meeting the residency requirements set forth in subsection (a) of Code Section 20-3-519.1:

(1) Meet achievement standards by earning a cumulative grade point average of at least 2.0 at the end of the quarter or semester in which the student has attended 30 or 60 semester hours or 45 or 90 quarter hours of courses toward a diploma or certificate for which the student received HOPE funds pursuant to this part. The grade point average shall be calculated using such 30 semester or 45 quarter hours taken pursuant to this subsection. An otherwise eligible student who attains or regains a cumulative grade point average of at least 2.0 at the end of a quarter or semester in which the student has attempted 30 or 60 semester hours or 45 or 90 quarter hours may qualify or requalify for a HOPE grant; provided, however, that a student who receives a HOPE grant and loses eligibility pursuant to this paragraph is only eligible to regain or requalify for the HOPE grant one time; and

(2) Meet enrollment standards by being admitted, enrolled, and classified as an undergraduate student in a matriculated status in a program of study leading to a certificate or diploma and maintaining satisfactory academic progress in accordance with the standards and practices used for federal Title IV programs by the institution at which the student is enrolled.

(b) There is no minimum number of hours of enrollment required for eligibility for a HOPE grant under this Code section.

(c) Subject to the provisions of subsection (e) of this Code section, an eligible student may receive HOPE grants for all coursework required by the institution for programs of study leading to a certificate or diploma, including remedial and developmental courses.

(d) Subject to the amounts appropriated by the General Assembly and provisions relating to the Lottery for Education Account in Code Section 50-27-13, a HOPE grant awarded under this Code section shall equal the HOPE award amount.

(d.1) For each semester or quarter following a semester or quarter that it is determined that a student is a Zell Miller Grant Scholar, a student shall be awarded an amount in addition to the HOPE award amount equal to the difference between the HOPE award amount and the then current academic year standard undergraduate tuition amount at the institution to be paid or the exceptional tuition rate amount in effect on January 1, 2014, for programs with exceptional tuition rates in effect on January 1, 2014. Eligibility to be a Zell Miller Grant Scholar shall be determined on a semester or quarter basis and paid for the next semester or quarter in which a student is enrolled. Notwithstanding the foregoing, a Zell Miller Grant Scholar shall also receive one semester or quarter of retroactive payment if the student was not eligible to be a Zell Miller Grant Scholar because he or she had no cumulative grade point average.

(e) No student that has a baccalaureate degree, its equivalent or higher, from any postsecondary institution shall be eligible to receive a HOPE grant. No student may receive HOPE grants for more than 95 quarter hours or 63 semester hours of attempted coursework. No student may receive more than a cumulative total of 190 quarter hours or 127 semester hours of combined HOPE scholarships and grants. For purposes of this subsection, attempted hours shall not include hours for courses taken and paid for by a HOPE grant while a student is participating in dual credit enrollment with both an eligible high school and a branch of the Technical College System of Georgia or a unit of the University System of Georgia. The Technical College System of Georgia or the University System of Georgia, as applicable, shall verify that the student is enrolled in an eligible high school and shall notify the Georgia Student Finance Commission of the student's participation in dual credit enrollment.



§ 20-3-519.6. HOPE GED vouchers

Subject to the amounts appropriated by the General Assembly and provisions relating to the shortfall reserve in Code Section 50-27-13, a HOPE GED voucher in the amount of $500.00 shall be available once to each student receiving a general educational development (GED) diploma awarded by the Department of Technical and Adult Education, now known as the Technical College System of Georgia, after June 30, 1993. Such voucher shall be issued to such student upon enrollment in any eligible postsecondary institution in Georgia within 24 months from the date the general educational development (GED) diploma was awarded to the student and may only be used to cover postsecondary costs of attendance at such institution; provided, however, that for an individual who becomes eligible for such voucher while he or she is incarcerated in a penal institution in this state, such voucher may be used by such individual within 24 months from the date of release from the penal institution.



§ 20-3-519.10. Application of HOPE scholarship and HOPE grant

A HOPE scholarship and a HOPE grant may be applied to any portion of a student's tuition. In no case shall a HOPE scholarship or HOPE grant exceed a student's tuition.



§ 20-3-519.11. Georgia Student Finance Commission; examination of institutions; rules and regulations; appropriation of funds

(a) The Georgia Student Finance Commission is authorized to promulgate rules and regulations not inconsistent with the provisions of this part relating to grants and scholarships described in this part. The Georgia Student Finance Commission is authorized to promulgate rules and regulations related to grants, loans, and scholarships no longer in effect as of March 15, 2011, under this part but for which the Georgia Student Finance Commission or the Georgia Student Finance Authority and the student were previously obligated.

(b) Every eligible postsecondary institution shall be subject to examination by the Georgia Student Finance Commission for the sole purpose of determining whether such postsecondary institution has properly complied with rules and regulations established pursuant to this Code section. Such examination shall be conducted by the Georgia Student Finance Commission no less frequently than once every three years. The Georgia Student Finance Commission is authorized to conduct the examination using sampling and extrapolation techniques. However, nothing in this subsection shall be construed to interfere with the authority of the postsecondary institution to determine its own curriculum, philosophy, purpose, or administration. In the event it is determined that a postsecondary institution knowingly or through error certified an ineligible student to be eligible for a scholarship or grant under this part, the amount of such scholarship or grant paid to the postsecondary institution pursuant to such certification shall be refunded by the postsecondary institution to the Georgia Student Finance Commission. The Georgia Student Finance Commission may suspend a postsecondary institution from receiving HOPE scholarship or HOPE grant award payments if it fails to refund any moneys deemed due pursuant to this subsection. The Georgia Student Finance Commission shall be authorized to promulgate rules and regulations necessary to carry out the intent of this subsection.

(c) Any person who knowingly makes or furnishes any false statement or misrepresentation, or who accepts such statement or misrepresentation knowing it to be false, for the purpose of enabling an ineligible student to obtain wrongfully a scholarship or grant under this part shall be guilty of a misdemeanor.

(d) Notwithstanding any provision of this part, the Georgia Student Finance Commission is authorized to promulgate rules and regulations restricting eligibility for the scholarships and grants described in this part or reducing the dollar amount of scholarships and grants described in this part in accordance with the provisions of Code Section 50-27-13. In addition to other remedies available at law and equity, the Georgia Student Finance Commission is authorized to enter into repayment agreements with students that owe refunds to the Georgia Student Finance Commission of any scholarship or grant described in this part. Except as prohibited by federal or other state laws, individuals that owe refunds and fail to enter into repayment agreements with the Georgia Student Finance Commission are, without judicial action, subject to garnishment of their pay, loss of a professional license, offset of lottery winnings, and offset of a state tax refund in accordance with rules and regulations promulgated by the Georgia Student Finance Commission not inconsistent with the provisions of this part. As used in this subsection, the term "refund" shall mean scholarship and grant amounts paid to or on behalf of students subsequently, in accordance with rules and regulations promulgated by the Georgia Student Finance Commission, determined to be ineligible to receive such funds.

(e) The funding for the scholarships and grants described in this part shall be subject to annual appropriations enacted by the General Assembly which shall establish the total amount of funding for such scholarships and grants.



§ 20-3-519.14. Classification of employees of Free Trade Area of the Americas Georgia residents

Any residency requirements established pursuant to this part shall provide, at a minimum, that full-time Georgia employees of Free Trade Area of the Americas (FTAA) based in Georgia that are recognized by the United States Department of State, and their spouses and dependents, shall be classified as residents of Georgia.









Article 8 - Eugene Talmadge Memorial Hospital

§ 20-3-520. Construction and operation authorized; separate appropriations

The board of regents in the exercise of its public and governmental functions shall have power and is authorized to lease, buy, build, construct, establish, contract for the use of, maintain, and operate a general nonprofit teaching hospital at Augusta, Georgia, known as the Eugene Talmadge Memorial Hospital, to be operated in conjunction with the Georgia Health Sciences University for the benefit of indigent, near indigent, and paying patients, under such rules and regulations as to administration, maintenance, charges for services, and general operations as may be prescribed by the board not in conflict with general laws of this state pertaining to fiscal operations of departments and agencies of the state. The General Assembly may, as a part of the general appropriations Act, make specific appropriations for the operation and maintenance of the hospital and any annex or addition thereto independent of and in addition to any appropriation made for the university system or any of its divisions.



§ 20-3-521. Funds for construction and equipping

The board of regents is authorized to use funds from the building trust fund for the construction and equipping of the hospital or annex thereto, or both, authorized in Code Section 20-3-520 and any other money that it may be able to procure from any source.






Article 9 - Georgia Military College

Part 1 - In General

§ 20-3-540. Definitions

As used in this article, the term:

(1) "Board of trustees" or "board" means the Board of Trustees of the Georgia Military College.

(2) "College" means the Georgia Military College.



§ 20-3-541. Creation of board of trustees

There is created a public authority, a body corporate and politic, to be known as the Board of Trustees of the Georgia Military College, which shall be deemed an instrumentality of this state and a public corporation.



§ 20-3-542. Composition of board

The board shall be composed of the mayor of the City of Milledgeville and six additional members, one of which shall be elected from each of the six municipal voting districts of the City of Milledgeville, all as provided in the consent decree entered May 12, 1989, in Civil Action No. 88-262-1-MAC, United States District Court, Middle District of Georgia, Macon Division, entitled Louise N. Barnes v. James E. Baugh et al. Each member of the board now serving shall continue to serve until his or her successor is duly elected and qualified.



§ 20-3-543. Terms of board members

The terms of the members of the board now serving, the terms of all future members, and the election of all future members shall be governed by the consent decree referenced in Code Section 20-3-542.



§ 20-3-544. Board chairman

The board shall elect one of its members as chairman who shall serve for a two-year term.



§ 20-3-545. Compensation of board members

Members of the board of trustees shall receive the sum provided by Code Section 45-7-21 for each day of actual attendance at meetings of the board or for each day of travel, within or outside the state, as a member of a committee of the board, which travel has been authorized by the chairman or by action of the board, plus reimbursement for actual transportation costs while traveling by public carrier or the legal mileage rate for the use of a personal automobile to and from the place of meeting or places of visits or inspections. No member shall be authorized to receive the sums, expenses, and costs provided by this Code section for more than 60 days per year. Such sums, expenses, and costs shall be paid from funds appropriated to or otherwise available to the board.



§ 20-3-546. Powers of board

The board of trustees shall have the authority:

(1) To make such reasonable rules and regulations as are necessary for the performance of its duties;

(2) To elect or appoint professors, educators, stewards, or any other officers necessary for the Georgia Military College; to discontinue or remove them as the good of the college may require; and to fix their compensations;

(3) To determine the policy and shape the conduct of the college;

(4) To receive donations, bequests, and contributions to the college;

(5) To sign, execute, and deliver in the name of the college all bonds that may be required of the college or its officers or trustees;

(6) To execute and deliver in the name of the college all contracts that may be needed or necessary;

(7) To borrow money, execute and deliver the note of the college, and to secure the same;

(8) To make purchases;

(9) To erect buildings and equip them on lands belonging to the college, on land loaned or leased to the college, and on lands of the state heretofore or hereafter granted to or set apart for use of the college;

(10) To administer scholarships, loans, and financial assistance programs as may become available; and

(11) To exercise any power usually granted to such board, necessary to its usefulness, not inconsistent with the Constitution and laws of this state.



§ 20-3-547. Fiscal year

The fiscal year of the board of trustees and of the Georgia Military College is from July 1 in each year through June 30 in the following year.



§ 20-3-548. Annual report

The board of trustees shall submit to the Governor annual reports of its transactions, together with such information as is necessary to show the condition of the Georgia Military College and with such suggestions as it may deem conducive to the good of the college.






Part 2 - Funding; Donations; Property; Scholarships

§ 20-3-560. Legislative intent

It is the intention of the General Assembly that the Georgia Military College be a state-wide institution dedicated to providing a high-quality military education to the youth of this state, but not beyond the level of the second year of postsecondary study except for Bachelor of Applied Science degree programs which assist graduates of institutions under the Technical College System of Georgia in the attainment of a four-year bachelor's degree; provided, however, that no branch of the Georgia Military College shall offer any Bachelor of Applied Science degree program that is currently being offered by an institution of the Board of Regents of the University System of Georgia which is located in the same county as such branch; provided, further, that the level of such educational programs shall be subject to the availability of funds appropriated by the General Assembly. The student enrollment of the college shall reflect as closely as possible the racial and demographic makeup of the state.



§ 20-3-561. Management vested in the board of trustees

The government, control, and management of the Georgia Military College shall be vested in the Board of Trustees of the Georgia Military College. The Georgia Military College shall receive any designated funds appropriated by the General Assembly through the Board of Regents of the University System of Georgia or the Technical College System of Georgia. In the budgeting and expenditure of such designated funds, the Board of Trustees of the Georgia Military College shall provide annually to the Board of Regents of the University System of Georgia or the Technical College System of Georgia copies of budgetary requests submitted by the Georgia Military College to the Office of Planning and Budget and copies of audit reports concerning the expenditure of such funds. Nothing in this Code section shall be construed to diminish the authority of the elected Board of Trustees of the Georgia Military College over budgetary management and expenditure of such designated funds in compliance with other provisions of state law.



§ 20-3-562. Validity of prior trust provisions; substitution of trustee

Any trust fund or property, real, personal, or mixed, that may have been created prior to July 1, 1996, by will or otherwise, as a fund, gift, donation, or devise to any prior board of trustees of the college or to any executor or trustee to and for the benefit, use, or behoof of the college shall not lapse by virtue of any of the provisions of this article, but such trust shall remain valid and of full force and effect; and the beneficial interest under any such deed of gift, will, or other conveyance shall vest in the board of trustees as trustee to and for the use, benefit, and behoof of the college. In any case where provisions of any deed of gift, will, or other conveyance referred to in this Code section require a trustee and no trustee shall in any contingency exist, the board shall be and become a substituted trustee to carry out the beneficial purposes of such gift, devise, or conveyance.



§ 20-3-563. Title to property vested in board of trustees

Title to all real, personal, and mixed property of whatever nature of the Georgia Military College is vested in the board of trustees, to be held by the board in trust for the benefit and use of the college.



§ 20-3-564. Authorization to dispose of property

All properties owned or held by the board of trustees pursuant to this article which have been declared to be the public property of the state may be sold, leased, or otherwise disposed of by the board, whenever the board may deem such sale, lease, or other disposition in the best interest of the college, if the board shall first determine that such property can no longer be advantageously used by the college; provided, however, that where any such property has been granted or conveyed to the college or the board for specified uses, such property shall only be sold, leased, conveyed, or otherwise disposed of for similar uses or purposes, which shall be in conformity with any use or trust declared in any such grant or conveyance; provided, further, that every such sale, lease, or other disposition of real property shall be subject to the approval of the Governor.



§ 20-3-565. Execution and delivery of evidence of title upon disposition of property

In case of any sale, lease, or disposition of property under Code Section 20-3-564, the board of trustees, through its proper officers, and the Governor, on behalf of the state, shall execute and deliver such written evidence of title or of the creation of a leasehold interest as may be necessary.



§ 20-3-566. Use of proceeds from sale or lease of property

The proceeds arising from any sale or lease of property under Code Section 20-3-564 shall be used for the support of the college or for the payment of any debts thereof as the board may determine.



§ 20-3-567. Scholarships

(a) The board of trustees shall have the authority to grant to qualified students such scholarships as available funds allow. The board of trustees shall establish rules and regulations governing the eligibility for and awarding of such scholarships; provided, however, that all such scholarships which are funded by money appropriated by the General Assembly of Georgia shall be granted only to qualified students who are citizens and bona fide residents of this state and shall be apportioned on an equal basis by congressional district.

(b) The funds necessary to provide for the program of scholarships authorized by this Code section shall come from funds appropriated or otherwise made available to the board of trustees for such purposes; provided, however, that nothing in this Code section shall be construed to require the General Assembly to appropriate any such funds.









Article 10 - College Opportunity Act

§ 20-3-600. Short title

This article shall be known and may be cited as the "College Opportunity Act."



§ 20-3-601. Legislative findings

The General Assembly finds and declares the following:

(1) It is an essential function of state government to encourage schools and the means of education, as provided in Article VIII, Section I, Paragraph I of the Constitution;

(2) It is a responsibility of state government to maintain state institutions of higher education as provided by Article VIII, Section IV of the Constitution;

(3) It is an essential function of state government to encourage attendance at state institutions of higher education;

(4) Tuition costs at public institutions of higher education are difficult for many to afford and are unpredictable which causes problems when families attempt to plan for the cost of higher education;

(5) It is in the best interest of the people of this state to foster public higher education resulting in more educated citizens;

(6) It is in the best interest of the people of this state to encourage state residents to enroll in state public institutions of higher learning;

(7) Students in elementary and secondary schools tend to achieve to a higher standard of performance when the payment or tuition for their higher education is secured; and

(8) Providing assistance to assure the higher education of the citizens of this state is necessary and desirable for the public health, safety, and welfare.



§ 20-3-602. Purposes of article

In light of the findings described in Code Section 20-3-601, the General Assembly declares that the purposes of the Georgia Education Trust created by this article are:

(1) To encourage education and the means of education;

(2) To maintain state institutions of higher education by helping to provide a stable financial base to these institutions;

(3) To provide wide and affordable access to state institutions of higher education for the residents of this state;

(4) To encourage attendance at state institutions of higher education;

(5) To provide students and their parents economic protection against rising tuition costs;

(6) To provide students and their parents financial assistance for postsecondary education;

(7) To help provide the benefits of higher education to the people of this state; and

(8) To encourage elementary and secondary students in this state to achieve high standards of performance.



§ 20-3-603. Definitions

As used in this article, the term:

(1) "Advance tuition payment contract" means a contract entered into by the trust and a purchaser pursuant to this article to provide for the higher education of a qualified beneficiary.

(2) "Board" means the board of commissioners of the Georgia Student Finance Commission described in Code Section 20-3-234.

(3) "Fund" means the advance tuition payment fund created within the Georgia Education Trust as provided in Code Section 20-3-608.

(4) "Purchaser" means a person who makes or is obligated to make advance tuition payments pursuant to an advance tuition payment contract.

(5) "Qualified beneficiary" means any resident of this state.

(6) "State institution of higher education" means any four-year college or university within the University System of Georgia.

(7) "Trust" or "trust fund" means the Georgia Education Trust created in Code Section 20-3-604.

(8) "Weighted average tuition cost of state institutions of higher education" means the tuition cost arrived at by adding the products of the annual undergraduate in-state tuition cost at each state institution of higher education and its total number of undergraduate fiscal year equated students and then dividing the gross total of this cumulation by the total number of undergraduate fiscal year equated students attending state institutions of higher education.



§ 20-3-604. Creation of Georgia Education Trust

(a) There is created a public body corporate and politic to be known as the Georgia Education Trust. The trust shall be within the Georgia Student Finance Commission.

(b) The purposes, powers, and duties of the trust are vested in and shall be exercised by a board of commissioners as described in Code Section 20-3-234.



§ 20-3-605. Advance tuition payment contract authorized; form and contents of contract

(a) The trust, on behalf of itself and the state, may contract with a purchaser for the advance payment of tuition by the purchaser for a qualified beneficiary to attend any of the state institutions of higher education to which the qualified beneficiary is admitted, without further tuition cost to the qualified beneficiary. In addition, an advance tuition payment contract shall set forth all of the following:

(1) The amount of the payment or payments required from the purchaser on behalf of the qualified beneficiary;

(2) The terms and conditions for making the payment, including, but not limited to, the date or dates upon which the payment, or portions of the payment, shall be due;

(3) Provisions for late payment charges and for default;

(4) The name and age of the qualified beneficiary under the contract. The purchaser, with the approval of and on conditions determined by the trust, may subsequently substitute another person for the qualified beneficiary originally named;

(5) The number of credit hours covered by the contract;

(6) The name of the person entitled to terminate the contract, which, as provided by the contract, may be the purchaser, the qualified beneficiary, or a person to act on behalf of the purchaser or qualified beneficiary, or any combination of these persons;

(7) The terms and conditions under which the contract may be terminated and the amount of the refund, if any, to which the person terminating the contract, or specifically the purchaser or designated qualified beneficiary if the contract so provides, shall be entitled upon termination;

(8) The assumption of a contractual obligation by the trust to the qualified beneficiary on its own behalf and on behalf of the state to provide for credit hours of higher education, not to exceed credit hours required for the granting of a baccalaureate degree, at any state institution of higher education to which the qualified beneficiary is admitted. The advance tuition payment contract shall provide for the credit hours of higher education that a qualified beneficiary may receive under the contract if the qualified beneficiary is not entitled to in-state tuition rates;

(9) The period of time from the beginning to the end of which the qualified beneficiary may receive the benefits under the contract;

(10) All other rights and obligations of the purchaser and the trust; and

(11) Other terms, conditions, and provisions as the trust considers in its sole discretion to be necessary or appropriate.

(b) The form of any advance tuition payment contract to be entered into by the trust shall first be approved by the Office of Planning and Budget.

(c) The trust shall make any arrangements that are necessary or appropriate with the board of regents or state institutions of higher education in order to fulfill its obligations under advance tuition payment contracts, which arrangements may include, but need not be limited to, the payment by the trust of the then actual in-state tuition cost on behalf of a qualified beneficiary to the state institution of higher education.

(d) An advance tuition payment contract shall provide that the trust provide for the qualified beneficiary to attend a community or junior college in this state before entering a state institution of higher education if the beneficiary so chooses and that the contract may be terminated pursuant to Code Section 20-3-607 after completing the requirements for a degree at the community or junior college in this state or before entering a state institution of higher education.

(e) An advance tuition payment contract may provide that, if after a number of years specified in the contract the contract has not been terminated or the qualified beneficiary's rights under the contract have not been exercised, the trust shall retain the amounts otherwise payable and the rights of the qualified beneficiary, the purchaser, or the agent of either shall be considered terminated.



§ 20-3-606. Types of advance tuition payment contracts; alternative provisions

(a) At a minimum, the trust shall offer contracts of the two types set forth in paragraphs (1) and (2) of this subsection, to be known as Plan A and Plan B, respectively.

(1) Under Plan A:

(A) A payment or series of installment payments of not less than $50.00 per month shall be required from the purchaser on behalf of a qualified beneficiary.

(B) If an advance tuition payment contract is terminated before a qualified beneficiary earns a high school diploma or reaches the age of majority, or pursuant to paragraph (4) of subsection (a) of Code Section 20-3-607, the trust shall refund the face amount of the payment or payments in accordance with the terms of the contract, less any administrative fee specified in the contract, but shall not refund any investment income attributable to the payments.

(C) Except as provided in subparagraph (D) of this paragraph, the trust shall provide for the qualified beneficiary to attend a state institution of higher education at which the qualified beneficiary attends for the number of credit hours required by the institution for the awarding of a baccalaureate degree, without further tuition cost to the qualified beneficiary, except as provided in subsection (a) of Code Section 20-3-605 for a qualified beneficiary who is not entitled to in-state tuition rates.

(D) As an alternative to subparagraph (C) of this paragraph, the trust shall provide for the qualified beneficiary to attend a state institution of higher education at which the qualified beneficiary attends for a fixed number of credit hours, as permitted by the trust, less than the total number of credit hours required by the institution for the awarding of a baccalaureate degree, without further tuition cost to the qualified beneficiary for that fixed number of credit hours, except as provided in subsection (a) of Code Section 20-3-605 for a qualified beneficiary who is not entitled to in-state tuition rates.

(2) Under Plan B:

(A) A payment or series of installment payments of not less than $50.00 per month shall be required on behalf of a qualified beneficiary.

(B) If an advance tuition payment contract is terminated before a qualified beneficiary earns a high school diploma or reaches the age of majority, or pursuant to paragraph (4) of subsection (a) of Code Section 20-3-607, the trust shall refund the face amount of the payment or payments in accordance with the terms of the contract, less any administrative fee specified in the contract, together with all or a specified portion of accrued investment income attributable to the payment or payments as may be agreed to in the contract.

(C) Except as provided in subparagraph (D) of this paragraph, the trust shall provide for the qualified beneficiary to attend a state institution of higher education at which the qualified beneficiary attends for the number of credit hours required by the institution for the awarding of a baccalaureate degree, without further tuition cost to the qualified beneficiary, except as provided in subsection (a) of Code Section 20-3-605 for a qualified beneficiary who is not entitled to in-state tuition rates.

(D) As an alternative to subparagraph (C) of this paragraph, the trust shall provide for the qualified beneficiary to attend a state institution of higher education at which the qualified beneficiary attends for a fixed number of credit hours, as permitted by the trust, less than the total number of credit hours required by the institution for the awarding of a baccalaureate degree, without further tuition cost to the qualified beneficiary for that fixed number of credit hours, except as provided in subsection (a) of Code Section 20-3-605 for a qualified beneficiary who is not entitled to in-state tuition rates.

(b) Contracts required to be offered by this Code section may require that payment or payments from a purchaser, on behalf of a qualified beneficiary who may attend a state institution of higher education in less than four years after the date the contract is entered into by the purchaser, be based upon attendance at a certain state institution of higher education or at that state institution of higher education with the highest prevailing tuition cost for the number of credit hours covered by the contract.

(c) Contracts required to be offered by this Code section shall be offered with two alternatives. One alternative shall offer advance tuition payment contracts that provide the credit hours of higher education necessary for the granting of a baccalaureate degree at any of the state institutions of higher education. The second alternative shall provide that the number of credit hours of higher education a qualified beneficiary may receive under the contract will be reduced to a percentage of the credit hours required for the granting of a baccalaureate degree at a state institution of higher education, as specified in the contract, if the qualified beneficiary enrolls in a state institution of higher education imposing at the time the qualified beneficiary enrolls an annual tuition rate that is greater than 105 percent of the weighted average annual tuition rate of all state institutions of higher education. This subsection shall not preclude a state institution of higher education at which a qualified beneficiary is entitled to receive less than the minimum number of credit hours required for the granting of a baccalaureate degree from providing that qualified beneficiary, without further tuition charges, the additional credit hours necessary to receive a baccalaureate degree.

(d) If a beneficiary of an advance tuition payment contract with either an alternative one or alternative two designation, as described in subsection (c) of this Code section, attends a community or junior college for two years at the in-state tuition rate, that beneficiary then may attend any state institution of higher education at no additional tuition cost and receive the number of credit hours necessary for the awarding of a baccalaureate degree.



§ 20-3-607. Termination of advance tuition payment contracts; refunds

(a) An advance tuition payment contract shall authorize a termination of the contract when any one of the following occurs:

(1) The qualified beneficiary dies;

(2) The qualified beneficiary is not admitted to a state institution of higher education after making proper application;

(3) The qualified beneficiary certifies to the trust that he or she has decided to attend and has been accepted by a Georgia independent, degree-granting institution of postsecondary education recognized by the board of regents or, after he or she has a high school diploma or has reached the age of majority, he or she has decided not to attend a state institution of higher education and requests, in writing, before July 15 of the year in which the qualified beneficiary desires to terminate the contract, that the advance tuition payment contract be terminated; or

(4) Other circumstances, determined by the trust and set forth in the advance tuition payment contract, occur.

(b) Except as provided in subparagraphs (a)(1)(B) and (a)(2)(B) of Code Section 20-3-606, an advance tuition payment contract shall provide for a refund pursuant to this Code section to a person to whom the refund is payable under the contract upon termination of the contract. If the qualified beneficiary has a high school diploma or has reached the age of majority, and attends an institution of higher education, the amount of a refund, except as provided in subsection (d) of this Code section, shall be the lesser of the average tuition cost of all state institutions of higher education on the date of termination of the contract, or the face amount of the payment or payments and any accrued investment income attributable to the payment or payments, if he or she is covered by alternative one, as described in subsection (c) of Code Section 20-3-606, or the lowest tuition cost of all state institutions of higher education on the date of termination of the contract if he or she is covered by alternative two or does not attend an institution of higher education. The amount of a refund shall be reduced by an appropriate percentage if the purchaser entered into an advance tuition payment contract that provided for a fixed number of credit hours less than the total number of credit hours required by a state institution of higher education for the awarding of a baccalaureate degree, by the amount transferred to a community or junior college on behalf of a qualified beneficiary when the contract is terminated as provided in subsection (d) of Code Section 20-3-605, and by the amount transferred to a state institution of higher education on behalf of a qualified beneficiary. Termination of a contract and the right to receive a refund shall not be authorized under the contract if the qualified beneficiary has completed more than one-half of the credit hours required by the state institution of higher education for the awarding of a baccalaureate degree. However, this provision shall not affect the termination and refund rights of a graduate of a community or junior college. Pursuant to this subsection and except as provided by subsection (c) of this Code section, the trust shall make refund payments in equal installments over four years and not later than August 15 of the year due.

(c) An advance tuition payment contract shall authorize a person, who is entitled under the advance tuition payment contract to terminate the contract, to direct payment of the refund to an independent degree-granting college or university in this state or to a community or junior college located in this state. If directed to make payments pursuant to this subsection, the trust shall transfer to the designated institution an amount equal to the tuition due for the qualified beneficiary, but the trust shall not transfer a cumulative amount greater than the refund to which the person is entitled. If the refund exceeds the total amount of transfers directed to the designated institution, the excess shall be returned to the person to whom the refund is otherwise payable.

(d) Notwithstanding any other provision of this article, the amount of a refund paid upon termination of the advance tuition payment contract by a person who directs the trust pursuant to subsection (c) of this Code section to transfer the refund to an independent degree-granting college or university located in this state shall not be less than the prevailing weighted average tuition cost of state institutions of higher education for the number of credit hours covered by the contract on the date of termination. In calculating the amount of a refund for an advance payment contract containing the restrictions provided by subsection (c) of Code Section 20-3-606, the prevailing weighted average tuition cost shall be based upon only those state institutions of higher education at which the qualified beneficiary could have received sufficient credit hours for a baccalaureate degree.



§ 20-3-608. Advance tuition payment fund; expenditure of trust assets

(a) There is created under the jurisdiction and control of the board and within the trust an advance tuition payment fund. Payments received by the trust from purchasers on behalf of qualified beneficiaries or from any other source, public or private, shall be placed in the fund. The fund may be divided into separate accounts.

(b) Assets of the trust, including the fund, shall not be considered state moneys or revenues of the state and shall not be governed by Article III, Section IX or Article VII, Section III of the Constitution.

(c) Unless otherwise provided by resolution of the board, assets of the trust shall be expended in the following order of priority:

(1) To make payments to state institutions of higher education on behalf of qualified beneficiaries;

(2) To make refunds upon termination of an advance tuition payment contract; and

(3) To pay the costs of organization, administration, and operation of the trust and the fund.



§ 20-3-609. Public meetings; writings and performance of official duties

(a) The business which the board may perform shall be conducted at a public meeting of the board held in compliance with Chapter 14 of Title 50. Public notice of the time, date, and place of the meeting shall be given in the manner required by subsection (e) of Code Section 50-14-1.

(b) A writing prepared, owned, used, in the possession of, or retained by the board in the performance of an official function shall be made available to the public if required by Article 4 of Chapter 18 of Title 50.



§ 20-3-610. Powers of board

In addition to the powers granted by other provisions of this article, the board shall have the powers necessary or convenient to carry out and effectuate the purposes, objectives, and provisions of this article, the purposes and objectives of the trust, and the powers delegated by other laws or executive orders, including, but not limited to, the power to:

(1) Invest any money of the trust fund only in general obligations of the United States or of subsidiary corporations of the United States government fully guaranteed by such government, or to obligations issued by the Federal Land Bank, Federal Home Loan Bank, Federal Intermediate Credit Bank, Bank for Cooperatives, Federal Farm Credit Banks, or to tax-exempt obligations issued by any state, county, municipal corporation, district, or political subdivision, or civil division or public instrumentality of any such government or unit of such government, or to the units of any unit investment trusts the assets of which are exclusively invested in obligations of the type described above, or to the shares of any mutual fund the investments of which are limited to securities of the type described above and distributions from which are treated for federal income tax purposes in the same manner as the interest on said obligations, provided that at the time of investment such obligations or the obligations held by any such unit investment trust or the obligations held or to be acquired by any such mutual fund are limited to obligations which are rated within one of the top two rating categories of any nationally recognized rating service or any rating service recognized by the commissioner of banking and finance, and no others;

(2) Pay money to state institutions of higher education from the trust;

(3) Impose reasonable residency requirements for qualified beneficiaries;

(4) Impose reasonable limits on the number of participants in the trust;

(5) Segregate contributions and payments to the trust fund into various accounts and funds;

(6) Contract for goods and services and engage personnel as is necessary and engage the services of private consultants, actuaries, managers, legal counsel, and auditors for rendering professional, management, and technical assistance and advice, payable out of any money of the trust fund;

(7) Solicit and accept gifts, grants, loans, and other aid from any person or the federal, state, or a local government or any agency of the federal, state, or a local government or to participate in any other way in any federal, state, or local government program;

(8) Charge, impose, and collect administrative fees and charges in connection with any transaction and to provide for reasonable penalties, including default, for delinquent payment of fees or charges or for fraud;

(9) Procure insurance against any loss in connection with the trust's property, assets, or activities;

(10) Bring actions and defend actions; have a seal and alter the same at pleasure; have perpetual succession; make, execute, and deliver contracts, conveyances, and other instruments necessary or convenient to the exercise of its powers; and make and amend bylaws;

(11) Enter into contracts on behalf of the state;

(12) Administer the funds of the trust;

(13) Indemnify or procure insurance indemnifying any member of the board from personal loss or accountability from liability resulting from a member's action or inaction as a member of the board, including, but not limited to, liability asserted by a person on any bonds or notes of the trust;

(14) Impose reasonable time limits on use of the tuition benefits provided by the trust, if the limits are made a part of the contract;

(15) Define the terms and conditions under which money may be withdrawn from the trust, including, but not limited to, reasonable charges and fees for any such withdrawal, if the terms and conditions are made a part of the contract;

(16) Provide for receiving contributions in lump sums or periodic sums;

(17) Establish policies, procedures, and eligibility criteria to implement this article; and

(18) Enter into arrangements with Georgia institutions of higher education for the trust to offer on behalf of the institution advance tuition payment contracts under which the Georgia institution of higher education will be contractually obligated to provide a beneficiary under the contract with credit hours of higher education in addition to those required for a baccalaureate degree.



§ 20-3-611. Accounts; audits

The board shall annually prepare or cause to be prepared an accounting of the trust and shall transmit a copy of the accounting to the Governor and the General Assembly. The board shall also make available the accounting of the trust to the purchasers of the trust. The accounts of the board shall be subject to annual audits by the state auditor or a certified public accountant appointed by the state auditor.



§ 20-3-612. Requirements for administration of trust; evaluation of actuarial soundness; applicability of federal securities laws

(a) The trust shall be administered in a manner reasonably designed to be actuarially sound such that the assets of the trust will be sufficient to defray the obligations of the trust.

(b) In the accounting of the trust made pursuant to Code Section 20-3-611, the board shall annually evaluate or cause to be evaluated the actuarial soundness of the trust by a nationally recognized actuarial firm and determine the additional assets needed, if any, to defray the obligations of the trust. If there are not funds sufficient to ensure the actuarial soundness of the trust, the trust shall adjust payments of subsequent purchases to ensure its actuarial soundness. If there are insufficient numbers of new purchasers to ensure the actuarial soundness of a plan of the trust, the available assets of the trust attributable to the plan shall be immediately prorated among the then existing contracts, and these shares shall be applied, at the option of the person to whom the refund is payable or would be payable under the contract upon termination of the contract, either towards the purposes of the contract for a qualified beneficiary or disbursed to the person to whom the refund is payable or would be payable under the contract upon termination of the contract.

(c) Before entering into advance tuition payment contracts with purchasers, the trust shall solicit answers to appropriate ruling requests from the Securities and Exchange Commission regarding the application of federal security laws to the trust. No contracts shall be entered without the trust making known the status of the request.



§ 20-3-613. Contracts for provision of services; programs to ensure full tuition payment; exclusive plans for community and junior colleges; report to legislature

The trust, in its discretion, may contract with others, public or private, for the provision of all or a portion of the services necessary for the management and operation of the trust. The trust shall also endeavor to work with private sector investment managers, state institutions of higher education, and independent degree-granting colleges and universities in this state to study the feasibility of instituting programs among these parties that ensure full tuition payment upon purchase of a prepayment plan. The trust shall evaluate the feasibility and actuarial soundness of a prepayment plan exclusively for community and junior colleges. The board shall submit a report to the legislature before December 31, 1991, regarding its success at instituting programs among private sector investment managers, state institutions of higher education, and independent degree-granting colleges and universities of the state that ensure full tuition prepayment plans.



§ 20-3-614. Preservation of assets of trust fund; investment in obligations of state

The assets of the trust fund shall be preserved, invested, and expended solely pursuant to and for the purposes set forth in this article and shall not be loaned or otherwise transferred or used by the state for any purpose other than the purposes of this article. This Code section shall not be construed to prohibit the trust from investing in, by purchase or otherwise, bonds, notes, or other obligations of the state, an agency of the state, or an instrumentality of the state.



§ 20-3-615. Admission to or graduation from institutions not guaranteed

Nothing in this article or in an advance tuition payment contract entered into pursuant to this article shall be construed as a promise or guarantee by the trust or the state that a person will be admitted to a state institution of higher education or to a particular state institution of higher education, will be allowed to continue to attend a state institution of higher education after having been admitted, or will be graduated from a state institution of higher education.



§ 20-3-616. Exemption from securities law; approval required for transfer of advance tuition payment contracts

An advance tuition payment contract shall be exempt from Chapter 5 of Title 10, the "Georgia Uniform Securities Act of 2008." An advance tuition payment contract may not be sold or otherwise transferred by the purchaser or qualified beneficiary without the prior approval of the trust.



§ 20-3-617. Costs of trust operations

On and after July 1, 1991, all costs of organization, administration, and operation of the trust shall be paid solely from application fee funds and investment income of the trust.






Article 11 - Georgia Higher Education Savings Plan

§ 20-3-630. Short title

This article shall be known and may be cited as the "Georgia Higher Education Savings Plan Act."



§ 20-3-631. Purpose

The purposes of this article are to:

(1) Provide a program or programs of savings trust agreements to apply distributions toward qualified higher education expenses at eligible educational institutions, as defined in Section 529 of the Internal Revenue Code or other applicable federal law;

(2) Provide for the creation of the Georgia Higher Education Savings Plan, as an instrumentality of the State of Georgia, to assist qualified students in financing costs of attending institutions of higher education;

(3) Encourage timely financial planning for higher education by the creation of savings trust accounts;

(4) Provide a savings program for those persons who wish to save to meet postsecondary educational needs, including postgraduate educational needs; and

(5) Attract students to institutions of higher education within the state.



§ 20-3-632. Definitions

As used in this article, the term:

(1) "Account contributor" means a resident or nonresident person, corporation, trust, charitable organization, or other entity which contributes to or invests money in a savings trust account under the program on behalf of a beneficiary. For resident or nonresident persons, the account contributor may also be the designated beneficiary of the account.

(2) "Account owner" means a resident or nonresident person, corporation, trust, charitable organization, or other entity that establishes a savings trust account under the program on behalf of a beneficiary. For resident or nonresident persons, the account owner may also be the designated beneficiary of the account.

(3) "Beneficiary" means a resident or nonresident beneficiary of a savings trust agreement who meets the requirements of Section 529 of the Internal Revenue Code of 1986 or other applicable federal law and any regulations established by the board.

(4) "Board" means the Board of Directors of the Georgia Higher Education Savings Plan.

(5) Reserved.

(6) "Financial organization" means an organization which is:

(A) A fiduciary authorized to act as a trustee pursuant to the provisions of the federal Employee Retirement Income Security Act of 1974, as amended, or an insurance company or affiliate; and

(B)(i) Licensed or chartered by the Insurance Department;

(ii) Licensed or chartered by the Department of Banking and Finance;

(iii) Chartered by an agency of the federal government;

(iv) Subject to the jurisdiction and regulation of the federal Securities and Exchange Commission;

(v) Any other entity otherwise authorized to act in this state as a trustee pursuant to the provisions of the federal Employee Retirement Income Security Act of 1974, as amended; or

(vi) Any investment adviser registered with the United States Securities and Exchange Commission pursuant to the Investment Advisers Act of 1940.

(7) "Institution of higher education" means an eligible educational institution as defined in Section 529 of the Internal Revenue Code of 1986 or other applicable federal law.

(8) "Internal Revenue Code" or "Internal Revenue Code of 1986" has the meaning provided by Code Section 48-1-2.

(9) "Plan" means the Georgia Higher Education Savings Plan established under this article.

(10) "Program" means a program of savings trust agreements and savings trust accounts provided by the plan under Section 529 of the Internal Revenue Code or other applicable federal law.

(11) "Qualified higher education expense" means any higher education expense as defined in Section 529 of the Internal Revenue Code of 1986 or other applicable federal law.

(12) "Qualified withdrawal" means a withdrawal by an account owner for qualified higher education expenses of the beneficiary or as otherwise permitted under Section 529 of the Internal Revenue Code of 1986 without a penalty or the imposition of taxes on the withdrawal.

(13) "Savings trust account" means an account established by an account owner pursuant to this article on behalf of a beneficiary in order to apply distributions from the account toward qualified higher education expenses at eligible educational institutions as defined in Section 529 of the Internal Revenue Code of 1986 or other applicable federal law.

(14) "Savings trust agreement" means the agreement entered into between the board and the account owner establishing a savings trust account.

(15) "Trust fund" means the Georgia Higher Education Savings Plan Trust Fund.

(16) "Unqualified withdrawal" means a withdrawal by an account owner that is not:

(A) A qualified withdrawal;

(B) A withdrawal by reason of the death or disability of the beneficiary;

(C) A withdrawal made in connection with the receipt by the beneficiary of a scholarship; or

(D) A distribution to another qualified state tuition program.



§ 20-3-633. Creation; board of directors; assignment to Department of Administrative Services

(a)(1) There is created the Georgia Higher Education Savings Plan, as a body corporate and politic and an instrumentality of the state, for purposes of establishing and maintaining the Georgia Higher Education Savings Plan Trust Fund and qualified tuition programs under Section 529 of the Internal Revenue Code as provided by this article. The plan shall be governed by a board of directors consisting of the Governor as chairperson, the Chancellor of the Board of Regents of the University System of Georgia, the commissioner of the Technical College System of Georgia, the executive director of the Georgia Student Finance Commission, the state auditor, the director of the Office of Planning and Budget, the state revenue commissioner, three directors who shall be appointed by and serve at the pleasure of the Governor, and the state treasurer who shall act as administrative officer of the board. A majority of the board shall constitute a quorum, and the acts of the majority shall be the acts of the board.

(2) Members of the board who are state officials or employees shall receive no compensation for their service on the board but may be reimbursed for expenses incurred by them in the performance of their duties as members of the board. Any members of the board who are not state officials or employees shall receive a daily expense allowance in the amount specified in subsection (b) of Code Section 45-7-21 for each day such member is in attendance at a meeting of the board. Expense allowances and other costs authorized in this paragraph shall be paid from moneys in the trust fund.

(b) The board shall have the authority necessary or convenient to carry out the purposes and provisions of this article and the purposes and objectives of the trust fund, including, but not limited to, the authority to:

(1) Have a seal and alter the same at its pleasure; bring and defend actions; make, execute, and deliver contracts, conveyances, and other instruments necessary or convenient to the exercise of its powers; and make and amend bylaws;

(2) Adopt such rules and regulations as are necessary to implement this article, subject to applicable federal laws and regulations, including rules regarding transfers of funds between accounts established under savings trust agreements;

(3) Contract for necessary goods and services, employ necessary personnel, and engage the services of consultants and other qualified persons and entities for administrative and technical assistance in carrying out the responsibilities of the trust fund under terms and conditions that the board deems reasonable; and any and all state departments or agencies are authorized to contract with the board, and the board is authorized to contract with such departments or agencies, upon such terms, for such consideration, and for such purposes as they deem advisable;

(4) Solicit and accept gifts, including bequests or other testamentary gifts made by will, trust, or other disposition grants, loans, and other aids from any personal source or participate in any other way in any federal, state, or local governmental program in carrying out the purposes of this article;

(5) Define the terms and conditions under which payments may be withdrawn or refunded from the trust fund established under this article and impose reasonable charges for a withdrawal or refund;

(6) Impose reasonable time limits on the use of savings trust account distributions provided by the program;

(7) Regulate the receipt of contributions or payments to the trust fund;

(8) Require and collect fees and charges to cover the reasonable costs of administering savings trust accounts and impose penalties on an unqualified withdrawal of funds or for entering into a savings trust agreement on a fraudulent basis;

(9) Procure insurance against any loss in connection with the property, assets, and activities of the trust fund or the plan;

(10) Require that account owners of savings trust agreements verify in writing, before a person authorized to administer oaths, any requests for contract conversions, substitutions, transfers, cancellations, refund requests, or contract changes of any nature;

(11) Solicit proposals and contract for the marketing of the program, provided that any materials produced by a marketing contractor for the purpose of marketing the program must be approved by the board before being made available to the public, unless otherwise directed by the board, establish a name for the program, and adopt and use marketing names, brands, logos, or other descriptions or representations of the program as may be deemed desirable or convenient for promoting, publicizing, or otherwise marketing the program within this state, outside this state, or both;

(12) Delegate responsibility for administration of any program to a financial organization that the board determines is qualified;

(13) Make all necessary and appropriate arrangements with colleges and universities or other entities in order to fulfill its obligations under savings trust agreements;

(14) Establish other policies, procedures, and criteria and perform such other acts as necessary or appropriate to implement and administer this article; and

(15) Authorize the state treasurer to carry out any or all of the powers and duties enumerated in this subsection for efficient and effective administration of the plan, program, and trust fund.

(c) The plan is assigned to the Department of Administrative Services for administrative purposes only.



§ 20-3-634. Savings trust accounts; availability; terms and provisions

(a) The plan, through one or more programs, shall make savings trust agreements and savings trust accounts available to the public, under which account owners or account contributors may make contributions on behalf of qualified beneficiaries. Contributions and investment earnings on the contributions may be used for any qualified higher educational expenses of a designated beneficiary. The state shall not guarantee that such contributions, together with the investment return on such contributions, if any, will be adequate to pay for qualified education expenses in full. Savings trust agreements shall be available to both residents of the State of Georgia and nonresidents of the State of Georgia. One or more savings trust accounts may be established for any qualified beneficiary, subject to the limitations of this article.

(b) Each savings trust agreement made pursuant to this article shall include the following terms and provisions:

(1) The maximum and minimum contribution allowed on behalf of each beneficiary for the payment of qualified higher education expenses at eligible institutions as defined in Section 529 of the Internal Revenue Code of 1986 or other applicable federal law; provided, however, that no additional contributions may be made to a savings trust account when the total account balance for all accounts for the beneficiary equals or exceeds $235,000.00;

(2) Provisions for assessment and collection of reasonable fees which shall be charged to cover the administration of the account;

(3) Provisions for withdrawals, refunds, rollovers, transfers, and any penalties. An account owner may roll over all or part of any balance in an account to an account established on behalf of a different beneficiary to the extent allowed by Section 529 of the Internal Revenue Code. Unqualified withdrawals of contributions and earnings shall be subject to such penalties or taxation as may be imposed by the Internal Revenue Code. At its discretion, the board may impose additional penalties on unqualified withdrawals to be used by the plan to defray expenses; provided, however, that no such penalty shall apply to any withdrawal that does not require a penalty or tax surcharge under the Internal Revenue Code of 1986;

(4) The name, address, and date of birth of the beneficiary on whose behalf the savings trust account is opened;

(5) Terms and conditions for a substitution of the beneficiary originally named;

(6) Terms and conditions for termination of the account, including any refunds, withdrawals, or transfers, applicable penalties, and the name of the person or persons entitled to terminate the account;

(7) All other rights and obligations of the account owner or account contributor and the trust fund; and

(8) Any other terms and conditions that the board deems necessary or appropriate, including without limitation those necessary to conform the savings trust account with the requirements of Section 529 of the Internal Revenue Code of 1986 or other applicable federal law.



§ 20-3-635. Administration of fund; types of accounts; office location; record maintenance; form of contribution; earnings; preservation

(a)(1) There is created the Georgia Higher Education Savings Plan Trust Fund as a separate fund in the state treasury. The trust fund shall be administered by the state treasurer. The state treasurer shall credit to the trust fund all amounts transferred to such fund. The trust fund shall consist of money remitted in accordance with savings trust agreements and any moneys acquired from other governmental or private sources and shall receive and hold all payments, contributions, and deposits intended for it as well as gifts, bequests, or endowments; grants; any other public or private source of funds; and all earnings on the fund until disbursed as provided under this Code section. The amounts on deposit in the trust fund shall not constitute property of the state. Amounts on deposit in the trust fund shall not be commingled with state funds, and the state shall have no claim to or interest in such funds other than the amount of reasonable fees and charges assessed to cover administration costs. Savings trust agreements or any other contract entered into by or on behalf of the trust fund shall not constitute a debt or obligation of the state, and no account owner or account contributor shall be entitled to any amounts except for those amounts on deposit in or accrued to the account of such contributor.

(2) The trust fund shall continue in existence so long as it holds any funds belonging to an account owner or otherwise has any obligations to any person or entity and until its existence is terminated by law and remaining assets on deposit in the trust fund are returned to account owners or transferred to the state in accordance with unclaimed property laws.

(b)(1) The following three separate accounts are created within the trust fund:

(A) The administrative account;

(B) The endowment account; and

(C) The program account.

(2) The administrative account shall accept, deposit, and disburse funds for the purpose of administering and marketing the program. The endowment account shall accept, deposit, and disburse amounts received in connection with the sales of interests in the trust fund or other contributions, other than amounts for the administrative account and other than amounts received pursuant to a savings trust agreement. Amounts on deposit in the endowment account may be applied as specified by the board for any purpose related to the program. The program account shall receive, invest, and disburse amounts pursuant to savings trust agreements.

(c) The official location of the trust fund shall be the Office of the State Treasurer, and the facilities of the Office of the State Treasurer shall be used and employed in the administration of the fund, including without limitation the keeping of records, the management of bank accounts and other investments, the transfer of funds, and the safekeeping of securities evidencing investments. These functions may be administered pursuant to a management agreement with a qualified entity or entities.

(d) Payments received by the board on behalf of beneficiaries from account contributors, other payors, or from any other source, public or private, shall be placed in the trust fund, and the board shall cause there to be maintained separate records and accounts for individual beneficiaries as may be required under Section 529 of the Internal Revenue Code of 1986 or other applicable federal law.

(e) Account contributors shall be permitted only to contribute cash or any other form of payment or contribution as is permitted under Section 529 of the Internal Revenue Code of 1986 and approved by the board. The board shall cause the program to maintain adequate safeguards against contributions in excess of what may be required for qualified higher education expenses. The trust fund, through the state treasurer, may receive and deposit into the trust fund any gift of any nature, real or personal property, made by an individual by testamentary disposition, including without limitation any specific gift or bequest made by will, trust, or other disposition to the extent permitted under Section 529 of the Internal Revenue Code of 1986. The trust fund may receive amounts transferred under Article 5 of Chapter 5 of Title 44, "The Georgia Transfers to Minors Act"; under the Uniform Transfers to Minors Act, Uniform Gift to Minors Act, or other substantially similar act of another state, subject to the provisions of subsection (c) of Code Section 44-5-112; or from some other account established for the benefit of a minor if the trust beneficiary of such an account is identified as the legal owner of the trust fund account upon attaining majority age.

(f) Earnings derived from investment of the contributions shall be considered to be held in trust in the same manner as contributions, except as applied for purposes of the designated beneficiary and for purposes of maintaining and administering the program as provided in this article. Amounts on deposit in an account owner's account shall be available for administrative fees and expenses and penalties imposed by the board for the plan as disclosed in the savings trust agreement.

(g) The assets of the trust fund shall be preserved, invested, and expended solely pursuant to and for the purposes of this article and shall not be loaned or otherwise transferred or used by the state for any other purpose.



§ 20-3-636. Taxation of fund property and income

The trust fund property and income shall be subject to taxation by the state only as provided by Code Section 48-7-27 and shall not be subject to taxation by any of the state's political subdivisions.



§ 20-3-637. Investment of plan funds; competitive solicitation of service providers; sale, assignment or transfer of investments

(a) The board shall have authority to establish a comprehensive investment plan for the purposes of this article and to invest any funds of the trust fund through the state treasurer. The state treasurer shall invest the trust fund moneys pursuant to an investment policy adopted by the board. Notwithstanding any state law to the contrary, the board, through the state treasurer, shall invest or cause to be invested amounts on deposit in the trust fund, including the program account, in a manner reasonable and appropriate to achieve the objectives of the plan, exercising the discretion and care of a prudent person in similar circumstances with similar objectives. The board shall give due consideration to the risk of, expected rate of return of, term or maturity of, diversification of total investments of, liquidity of, and anticipated investments in and withdrawals from the trust fund.

(b) All contractors, vendors, or other service providers, including, but not limited to, financial organizations, investments, and investment options shall be selected by competitive solicitation, unless otherwise directed by the board.

(c) All investments shall be marked clearly to indicate ownership by the plan and, to the extent possible, shall be registered in the name of the plan.

(d) Subject to the terms, conditions, limitations, and restrictions set forth in this Code section, the board may sell, assign, transfer, and dispose of any of the securities and investments of the plan if the sale, assignment, or transfer has the majority approval of the entire board. The board may employ or contract with financial organizations, investment managers, evaluation services, or other such services as determined by the board to be necessary for the effective and efficient operation of the program.

(e) Members and employees of the board shall be subject to the provisions of Chapter 10 of Title 45, relating to codes of ethics and conflicts of interest.

(f) The board shall establish criteria for financial organizations, investment managers, mutual funds, or other such entities to act as contractors or consultants to the board. The board may contract, either directly or through such contractors or consultants, to provide such services as may be a part of the comprehensive investment plan or as may be deemed necessary or proper by the board, including without limitation providing consolidated billing, individual and collective record keeping and accounting, and asset purchase, control, and safekeeping.

(g) No account owner, account contributor, or beneficiary shall directly or indirectly direct the investment of any account except as may be permitted under Section 529 of the Internal Revenue Code of 1986 or other applicable federal law.

(h) The board may approve different investment plans and options to be offered to participants to the extent permitted under Section 529 of the Internal Revenue Code of 1986 or other applicable federal law and consistent with the objectives of this article, and the board may require the assistance of investment counseling before participation in different options.

(i) No account owner or designated beneficiary shall pledge any interest in the program or any portion thereof as security for a loan.



§ 20-3-638. Annual statement and report requirements; audits

(a) The board shall furnish, subject to reasonable administrative fees and charges, to each account owner an annual statement of the following:

(1) The amount contributed under the savings trust agreement;

(2) The annual earnings and accumulated earnings on the savings trust account; and

(3) Any other terms and conditions that the board deems by rule are necessary or appropriate, including without limitation those necessary to conform the savings trust account with the requirements of Section 529 of the Internal Revenue Code of 1986 or other applicable federal law.

(b) The board shall furnish an additional statement complying with subsection (a) of this Code section to an account owner or beneficiary on written request. The board may charge a reasonable fee for each statement furnished under this subsection.

(c) The board shall prepare or cause to be prepared an annual report setting forth in appropriate detail an accounting of the funds and a description of the financial condition of the plan at the close of each fiscal year. Such report shall be submitted to the Governor, the President of the Senate, and the Speaker of the House of Representatives. In addition, the board shall make the report available to account owners or account contributors of savings trust agreements. The accounts of the trust fund shall be subject to annual audits by the state auditor or his or her designee.



§ 20-3-639. Plan not designed as promise or guarantee of educational benefits

This article is not a promise or guarantee that any beneficiary will be:

(1) Admitted to any institution of higher education;

(2) Admitted to a particular institution of higher education after admission;

(3) Allowed to continue enrollment at an institution of higher education; or

(4) Graduated from an institution of higher education.



§ 20-3-640. No guarantee of full coverage of educational expenses

Nothing in this article or in any savings trust agreement entered into pursuant to this article shall be construed as a promise or guarantee by the state or any agency or instrumentality of the state that either qualified higher education expenses in general or any specific qualified higher education expense shall be covered in full by contributions or earnings on any savings trust account. Savings trust accounts and agreements entered into pursuant to this article are not guaranteed by the full faith and credit of the State of Georgia.



§ 20-3-641. Effect of account in determining eligibility for state aid

Notwithstanding any state law to the contrary, no moneys on deposit in any savings trust account shall be considered an asset of the parent, guardian, or student for purposes of determining an individual's eligibility for a need based grant, need based scholarship, or need based work opportunity offered or administered by any state agency except as may be required by the funding source of such financial aid.



§ 20-3-642. Records not open to public inspection; duration

(a) The provisions of Article 4 of Chapter 18 of Title 50 notwithstanding, the following records, or portions thereof, shall not constitute public records and shall not be open to inspection by the general public:

(1) Completed savings trust account applications, executed savings trust account agreements, and savings trust account numbers;

(2) All wiring or automated clearing house transfer of funds instructions;

(3) Records of savings trust account transactions and savings trust account analysis statements received or prepared by or for the plan;

(4) All bank account numbers in the possession of the plan and any record or document containing such numbers;

(5) All proprietary computer software in the possession or under the control of the plan; and

(6) All security codes and procedures related to physical, electronic, or other access to any savings trust account or the trust fund, its systems, and its software.

(b) For a period from the date of creation of the record until the end of the calendar quarter in which the record is created, the following records, or portions thereof, of the trust fund shall not constitute public records and shall not be open to inspection by the general public:

(1) Investment trade tickets; and

(2) Bank statements.

(c) The restrictions of subsections (a) and (b) of this Code section shall not apply to access:

(1) Required by subpoena or other legal process of a court or administrative agency having competent jurisdiction in legal proceedings where the State of Georgia or the plan is a party;

(2) In prosecutions or other court actions to which the State of Georgia or the plan is a party;

(3) Given to federal or state regulatory or law enforcement agencies;

(4) Given to any person or entity in connection with a savings trust account to which such person or entity is the account owner or given to any person in connection with a savings trust account of which such person is the beneficiary; or

(5) Given to the board or any member, employee, or contractor thereof for use and public disclosure in the ordinary performance of its duties pursuant to this article.






Article 12 - Postsecondary Education Grants for Foster Children and Adopted Children

§ 20-3-660. Program of grants created; terms and conditions; applications; eligibility; duties of the Division of Family and Children Services; expenses and fees covered; report by the Education Coordinating Council

From funds appropriated by the General Assembly for such purpose, there is created a program of grants for the payment of postsecondary tuition, ancillary fees, and living expenses for Georgia foster children and adopted children. Such grants shall be subject to the following terms and conditions:

(1) Tuition, ancillary student fees, and the cost-of-living expenses for any undergraduate program of any Georgia public postsecondary institution, including all four-year and two-year colleges and universities and institutions of the Georgia Community and Technical College System, shall be paid for a Georgia foster or adopted child who is a full-time or part-time student if the student meets all entrance requirements and maintains academic eligibility while enrolled at the postsecondary institution and if:

(A) The student's family receives state funded adoption assistance under Code Section 49-5-8;

(B) The student is currently committed to the Division of Family and Children Services within the Department of Human Services under Code Section 15-11-212 and placed in a family foster home or is placed in accordance with subparagraph (a)(2)(C) of Code Section 15-11-212;

(C) The student is in an independent living program and the placement is funded by the Division of Family and Children Services; or

(D) The student who is an adopted child was in the permanent legal custody of and placed for adoption by the Division of Family and Children Services following the child's fourteenth birthday. A student who meets the eligibility criteria of this subparagraph and lives outside this state at the time of application to a Georgia postsecondary institution may apply for the grant as though he or she were still a resident of this state;

(2) The student shall:

(A) Obtain the application for the grant through the Division of Family and Children Services; and

(B) Complete the Free Application for Federal Student Aid to determine the level of need and eligibility for state and federal financial aid programs. If the student's financial need for total cost of attendance, as defined in 20 U.S.C. Section 1087ll, exceeds the available funding from all sources, except loans and the work-study program under 42 U.S.C. Sections 2751-2756b, the foster care tuition grant shall be used to cover the excess assessed need for cost of attendance at the postsecondary institution;

(3) The student shall be eligible and remain eligible for the grant so long as:

(A) The student applies for entrance to the institution within three years of receipt of his or her high school diploma or general educational development (GED) diploma;

(B) The student maintains satisfactory academic progress as defined by the institution attended; and

(C) The student has not reached the age of 26;

(4) The Division of Family and Children Services shall:

(A) Advertise the availability of the program and ensure that the children and young adults leaving foster care, foster parents, and family services counselors are informed of the availability of the program and the application procedures;

(B) Provide grant applications to all students leaving foster care; and

(C) Report the number of students participating in the tuition grant program on October 1 of each year to the Office of Planning and Budget and the Office of the Child Advocate;

(5) Cost-of-living expenses and necessary fees shall be determined for this program by the institution in which the student enrolls. Cost-of-living may include but is not limited to room, board, books, fees, supplies, transportation fees, and a basic health care policy endorsed by the institution in which the student is enrolled;

(6) The Education Coordinating Council shall report nonidentifying data on graduation rates of students participating in the tuition grant program by November 30 each year to the Office of Planning and Budget and the Office of the Child Advocate; and

(7) Nothing in this Code section shall be construed to:

(A) Guarantee acceptance of or entrance into any postsecondary institution for a foster or adopted child;

(B) Limit the participation of a foster or adopted student in any other program of financial assistance for postsecondary education;

(C) Require any postsecondary institution to waive costs or fees relating to tuition, fees, room, and board;

(D) Restrict any postsecondary institution or the Division of Family and Children Services from accessing other sources of financial assistance, except loans, that may be available to a foster or adopted student; or

(E) Prevent the student from maintaining the grant if transferring to another public postsecondary institution in this state, provided that the student meets all of the requirements of the transferring and receiving institutions.









Chapter 4 - Vocational, Technical, and Adult Education

Article 1 - Federal Aid

§ 20-4-1. Acceptance of federal act

The State of Georgia accepts the provisions of an act of the Congress of the United States approved February 23, 1917 (20 U.S.C.A. Section 11, et seq.; c. 114, Section 1, 39 Stat. 929), the caption of which act is as follows: "An act to provide for the promotion of vocational education; to provide for cooperation with the states in the promotion of such education in agriculture and the trades and industries; to provide for cooperation with the states in the preparation of teachers of vocational subjects; and to appropriate money and regulate its expenditure, and for other purposes," expressly including such Sections 1, 2, 3, and 4 of such act and the provisions thereunder and appropriations therefor, to be used according to and as provided in such act.



§ 20-4-2. Duties of State Board of Education in obtaining matching state and local funds

In matching the federal appropriations referred to in Code Section 20-4-1, the State Board of Education is directed to take advantage of whatever appropriations the state makes to schools and the teacher training department of the University of Georgia in order to secure these funds under the regulations provided by the secretary of education and also to take advantage, when permitted by the secretary of education, of any appropriations made by any municipality or county to any school of vocational character. To make up any deficiencies that may occur, the state board is authorized to use each year, so far as may be necessary, an amount equal to one-half of the federal appropriation from any funds not otherwise appropriated in the state treasury. So far as possible, the state board shall encourage municipal and county educational boards to meet the conditions and secure advantages of this federal appropriation.



§ 20-4-3. Custodian for federal funds; payment upon order of State Board of Education

The Office of the State Treasurer shall be the custodian of any money received by the state from the federal government under this article; and it shall be its duty to collect such money and pay it out upon the order of the State Board of Education as evidenced by its warrant.



§ 20-4-4. Employing teachers under federal act

Any county board of education may employ and pay agricultural teachers and home economics teachers when employed in the consolidated schools of the county under provisions of the Vocational Education Act of Congress of February 23, 1917 (20 U.S.C.A. Section 11, et seq.; c. 114, Section 1, 39 Stat. 929), and this article.






Article 2 - Technical and Adult Education

§ 20-4-10. State Board of the Technical College System of Georgia established; members; officers

(a) There is established the State Board of the Technical College System of Georgia, formerly known as the State Board of Technical and Adult Education, consisting of not fewer than one member from each congressional district and nine at-large members who shall be appointed by the Governor and confirmed by the Senate for five-year terms. Board members in office on June 30, 2000, shall serve out the remainder of their respective terms. Upon expiration of those terms, the Governor shall appoint seven successors to two-year terms, six successors to three-year terms, and six successors to five-year terms. All subsequent appointments shall be for regular five-year terms. Members shall represent business, industry, or economic development. The board shall elect from its members a chairperson, vice chairperson, and such other officers as are considered necessary, each to serve for two-year terms. Officers may be elected to succeed themselves. Members shall serve until their successors are appointed; however, in the event of a vacancy on the board because of death, resignation, or removal for any reason other than expiration of a member's term, the Governor shall fill such vacancy in the same manner as the original appointment and the person so appointed shall serve for the unexpired term of office.

(b) As used in this article, the term "state board" means the State Board of the Technical College System of Georgia.



§ 20-4-11. Powers of board

The State Board of the Technical College System of Georgia shall be empowered to:

(1) Provide for a comprehensive program of literacy, career, occupational, and technical education for adults and out-of-school youths. Such program shall promote the economic well-being of Georgia citizens by providing high quality postsecondary technical and adult literacy education programs, services, and activities which are easily accessible by all segments of the adult population who need and can benefit from training, retraining, or upgrade training for employment and which is highly responsive to individuals needing to achieve basic, general, and specialized literacy. Such program shall also provide a system of schools which is a full partner in the economic development and expansion of the state's economic base and represents a significant asset in the attraction of new business and industry to the state and the expansion of existing business and industry in the state;

(2) Establish and promulgate standards, rules, regulations, and policies for the orderly and efficient operation of the Technical College System of Georgia and of postsecondary technical schools, programs, and institutions, including those which it operates and those operated by local and area boards of education, and for the orderly and efficient provision of adult literacy education programs:

(A) Such standards, rules, regulations, and policies may include but not be limited to developing criteria for the recruitment, employment and retention of faculty and staff; recruitment of students and student admissions; program approval, salaries and salary supplements, tuition, and fees; eligibility of public and private providers of adult literacy education programs for state and federal funds, levels of funding for such providers and associated levels of required provider matching funds; long and short-term planning to include facilities, program standards, and outcome competencies; establishing provisions for appropriate recognition of program achievement below the baccalaureate level; soliciting resources from the private sector; industry and education partnerships; research and data collection; representing postsecondary technical and adult literacy education in all forums; and such other functions necessary to assure an effective and efficient state-wide system of postsecondary technical schools and adult literacy education with leadership at the state level; and

(B) For adult literacy programs, the state board shall establish:

(i) One set of standards for public adult literacy providers and another set of standards for private adult literacy providers. The public standards shall be more comprehensive and detailed than the private standards; and

(ii) Standards and requirements for the attainment of a high school equivalency certificate which shall be comparable to the high school graduation requirements set by the State Board of Education for public school programs and which shall also be at least equal to the requirements established for a general educational development (GED) diploma. The State Board of the Technical College System of Georgia shall also adopt and administer an instrument to measure the level of achievement required to obtain a high school equivalency certificate;

(3) Select and employ a commissioner of the Technical College System of Georgia and fix his compensation, duties, and responsibilities consistent with the provisions of this article. The commissioner shall:

(A) Exercise the overall supervision and direction of the Technical College System of Georgia and shall serve at the pleasure of the State Board of the Technical College System of Georgia. The State Board of the Technical College System of Georgia may assign and delegate to the commissioner such responsibilities, powers, and duties as the State Board of the Technical College System of Georgia may deem proper and appropriate, including the authority to execute on behalf of the State Board of the Technical College System of Georgia legal documents and other filings; and

(B) Be responsible for implementing the policies of the State Board of the Technical College System of Georgia and for the day-to-day operations of the Technical College System of Georgia. The commissioner shall develop job descriptions for the necessary administrative, programmatic, liaison, and clerical personnel and shall, at his discretion, hire staff necessary for the operation of the Technical College System of Georgia;

(4) Establish an Adult Literacy Advisory Committee to advise and assist the state board in developing goals, objectives, policies, methods, and standards for the delivery of adult literacy programs. This committee will further assist the state board by communicating and facilitating the adoption of such goals, objectives, policies, methods, and standards by the organizations and groups which its members represent. Each member of this committee shall be reimbursed for actual expenses incurred in performing his or her duties as provided in Code Section 20-4-12 for state board members;

(5) Establish local boards of directors for postsecondary technical schools which the state board operates to assist the state board in carrying out its mission. The purpose of such boards shall be to facilitate the delivery of programs, services, and activities as directed by the state board. The state board shall establish the number of members of each local board and the terms of office thereof, provided that all members of any board shall represent the geographic area which the institution serves as defined by the state board; provided, further, that all members shall represent business, industry, or economic development. The state board shall be empowered to establish and approve all bylaws and actions of all local boards of directors. Each local board of directors shall meet at least eight times per year. Each member of such local boards of directors shall be reimbursed for expenses incurred in performing his or her duties as provided in Code Section 20-4-12 for state board members;

(6) Establish service delivery areas as required to carry out the state board's mission in delivering, supervising, funding, administering, coordinating, and monitoring adult literacy education;

(7) Establish a local adult literacy advisory committee for each service delivery area which it establishes. The purpose of each such committee shall be to identify and recommend goals, objectives, target groups, programs, curricula, and delivery methods for adult literacy programs; to develop and recommend associated short and long-range plans; to recommend a fiscal agent; and to perform other activities as may be directed by the state board to provide for the most effective and efficient delivery of adult literacy programs in the local committee's service delivery area. The state board shall establish the number of members of each local committee and the terms of office thereof, provided that all members of any local committee shall represent the area defined by the state board to be the adult literacy service delivery area; provided, further, that the membership of each local committee shall include local civic leaders and representatives of adult literacy providers, business, and industry. The state board shall be empowered to establish and approve all bylaws and actions of all local committees. Each local committee shall meet at least four times per year. Each member of such local committee shall be reimbursed for expenses incurred in performing his or her duties as provided in Code Section 20-4-12 for state board members;

(8) Establish a plan whereby employees of the Technical College System of Georgia may, through payroll deductions, make voluntary contributions to the Georgia Fund for Technical and Adult Education, Inc., provided that such plan shall:

(A) Be consistent with the requirements of subsection (b) of Code Section 45-20-53, Code Section 45-20-54, Code Section 45-20-55, and Code Section 45-20-56; and

(B) Not interfere with the right of employees of the Technical College System of Georgia to make voluntary contributions to other charitable organizations pursuant to the provisions of Article 3 of Chapter 20 of Title 45;

(9) Prescribe criteria, policies, and standards deemed necessary for the effective implementation of a program financed wholly or partially from appropriations from the Lottery for Education Account and established for the purpose of providing teachers the necessary training in the use and application of computers and advanced electronic instructional technology to implement interactive learning environments in the classroom and to access the state-wide distance learning network. Such program shall include the expenditure of funds appropriated for such purpose to defray the costs associated with repairing and maintaining advanced electronic instructional technology;

(10) Approve a request by a postsecondary technical school or institution governed under this chapter to be named a technical college upon the approval and granting of occupational degree-granting status by the State Board of the Technical College System of Georgia and upon receiving accreditation by the Commission on Colleges of the Southern Association of Schools, the Council on Occupational Education, or any other appropriate accrediting agency approved by the United States Secretary of Education. The use of the name technical college shall not alter the governance of the technical school or institution as established under this chapter nor shall it abridge the authority of the Board of Regents of the University System of Georgia under the Constitution of this state; and

(11) Submit an annual request for funding to the Office of Planning and Budget as prescribed in Code Sections 45-12-78 and 45-12-79. Such submission shall reflect a request for funds pursuant to an enrollment driven formula that reflects funds for direct instructional costs to include salaries and instructional supplies and equipment, funds for indirect support, maintenance and operation, staff and professional development, and media services. Such funding shall be subject to appropriation by the General Assembly.



§ 20-4-12. Expenses and mileage allowance

The members of the State Board of the Technical College System of Georgia who are in state employment shall serve without compensation but, subject to fund availability, shall be reimbursed by the state department in which employed for all necessary expenses that may be incurred in the performance of their duties under this article in accordance with state travel regulations promulgated by the State Accounting Office in the same manner that state employees are reimbursed. For those State Board of the Technical College System of Georgia members who are not in state employment, the expense and mileage allowance shall be the same as that authorized for the General Assembly and shall be payable, subject to fund availability, by the State Board of the Technical College System of Georgia.



§ 20-4-13. Meetings

The State Board of the Technical College System of Georgia shall meet monthly; provided, however, that the board may suspend up to two such meetings per year depending upon the press of business. Additional meetings may be called by the chairperson or at the request of three or more of the members. The State Board of the Technical College System of Georgia shall adopt procedures for the conduct of its activities.



§ 20-4-14. Technical College System of Georgia established; powers and duties

(a) There is established the Technical College System of Georgia, formerly known as the Department of Technical and Adult Education.

(b) The system shall exercise state level leadership, management, and operational control over schools, programs, and services authorized in this article and Article 3 of this chapter.

(c) The Technical College System of Georgia shall be empowered to:

(1) Approve occupational programs below the baccalaureate level; provided, however, any courses to be transferable to units of the University System of Georgia shall be approved by the Board of Regents of the University System of Georgia;

(2) Receive and hold title to property, equipment, money, and materials;

(3) Operate instructional services projects, also known as student live work projects, in those occupational areas which require specific skills or competency mastery that can best be obtained or demonstrated in a laboratory environment with clients, real items, or projects, including, but not limited to, carpentry, child care, aviation, welding, and automotive repair, and, in connection with such projects:

(A) Receive, retain, and utilize donations, fees, and moneys generated as a result of the sale of such services or projects;

(B) Retain any unexpended student live work funds from year to year;

(C) Expend retained student live work funds for any student live work project or for the benefit of instructional programs at the technical institute; and

(D) Acquire, improve, and sell real or personal property in connection with student live work projects, provided that all acquisitions and sales of real property in connection with student live work projects shall be approved by the state board;

(4) Solicit and receive funds from the general public, corporate underwriters, and foundations;

(5) Contract with other state, federal, or local public or private schools and other entities, individuals, or other legal entities for the provision of programmatic or administrative services or activities the system deems necessary; and

(6) Administer and supervise programs in accordance with standards, rules, regulations, and policies of the State Board of the Technical College System of Georgia.



§ 20-4-14.1. Transfer of public library functions and powers to the department; transfer of personnel and assets; retirement; funding of transferred programs; succession of rules and regulations

Repealed by Ga. L. 2000, p. 618, § 84, effective July 1, 2000.



§ 20-4-15. Establishment of adult literacy programs; eligibility; office of adult literacy

(a) For the purposes of this article, literacy means a degree of proficiency in reading, writing, and other communication skills; in computation; and in reasoning that enables an individual to adapt to technological and other changes in society, compete in the job market, develop a sense of self-worth, and participate in the democratic process.

(b) The State Board of the Technical College System of Georgia shall establish adult literacy programs which provide for the attainment of reading, writing, and computational skills at the basic, general, and specialized levels of literacy. The state board shall determine the specific competencies concerning the skills and knowledge needed for each of the three levels of literacy; provided, however, that competencies at the specialized level contain the skills needed to qualify for a high school equivalency certificate.

(c) There is established an office of adult literacy which shall report directly to the commissioner. The office of adult literacy shall provide programs for the effective and efficient education of all Georgia adults eligible under the provisions of this Code section, including persons with disabilities and those for whom English is a second language. Subject to the availability of funding, all levels of literacy programs defined by this article shall be provided in each service delivery area to any eligible individual who requests them. With the ultimate goal of the elimination of illiteracy in the state, priority shall be given to providing all eligible adults with the opportunity to attain a general level of literacy.

(d) Individuals shall be eligible for adult literacy services who comply with other eligibility and attendance requirements as adopted by the state board and who:

(1) Are high school graduates or have high school equivalency certificates and who are deficient in one or more areas of competency offered by adult literacy programs; provided, however, that no person shall be eligible for a high school equivalency certificate who has a high school diploma; or

(2) Are at least 16 years of age and are not high school graduates but who are capable of attaining basic literacy skills as determined by policies established by the state board; provided, however, that an individual who is 16 or 17 years of age who has not graduated from high school shall present documented evidence that his or her school system has been notified that he or she has withdrawn from school.



§ 20-4-16. Funding

(a) Any other Code section of this article to the contrary notwithstanding, the State Board of the Technical College System of Georgia shall annually determine the amount of funds needed to provide adult literacy and postsecondary technical education programs for businesses, industries, adults, and out-of-school youths and shall annually request that the Governor recommend that the General Assembly make such appropriations as are needed.

(b) Any other Code section of this article to the contrary notwithstanding, the Technical College System of Georgia is authorized to provide funds, appropriated by the General Assembly for this purpose, to local units of administration, as defined in Code Section 20-2-242, and to other state, regional, local, and private agencies to be used for adult literacy, career, occupational, and technical education programs.

(c) Adult literacy providers eligible to receive funds from the state board shall consist of those public and private entities which meet applicable public or private standards as determined by the state board. Such providers may include, but are not limited to, public and private schools, postsecondary technical schools, public and private colleges and universities, public libraries, community education programs, or businesses and industries. All public providers must meet public standards pursuant to Code Section 20-4-11 to be eligible to receive funds from the state board. Private providers may choose to meet either private or public standards pursuant to Code Section 20-4-11 and shall be eligible to receive funds from the state board in accordance with the standards which they meet.



§ 20-4-17. Agencies to receive federal funds; transfer of personnel to Department of Technical and Adult Education, now known as Technical College System of Georgia

(a) The Department of Education is designated as the sole state agency to receive federal funds allotted to Georgia under acts of Congress appropriating federal funds for career, occupational, or technical education; provided, however, that those funds appropriated for the operation and management of postsecondary technical, adult, and industrial programs shall be placed under the jurisdiction and control of the Department of Technical and Adult Education, now known as the Technical College System of Georgia; provided, further, a proportionate share of those federal funds appropriated for planning, evaluation, program improvement, and other administrative and discretionary purposes shall be placed under the jurisdiction and control of such board. Those personnel positions authorized for fiscal year 1986 for the operation and management of postsecondary technical schools and adult centers, as well as a proportionate share of those positions authorized for fiscal year 1986 for planning, evaluation, program improvement, and other administrative and discretionary purposes, shall be transferred to the Technical College System of Georgia. Such employees shall retain all existing rights under the Employees' Retirement System of Georgia, the Teachers Retirement System of Georgia, and the rules of the State Personnel Board.

(b) The Department of Technical and Adult Education, now known as the Technical College System of Georgia, is designated as the sole state agency to receive federal funds allotted to Georgia under acts of Congress appropriating federal funds for adult literacy education programs. Those personnel positions authorized for fiscal year 1988 solely for the management, coordination, planning, evaluation, administration, and program improvement of adult literacy education programs, and associated office equipment and furniture, shall be transferred to the Department of Technical and Adult Education, now known as the Technical College System of Georgia. All officials and employees in such positions are also transferred to the Department of Technical and Adult Education, now known as the Technical College System of Georgia, and shall retain all existing rights under the Employees' Retirement System of Georgia, the Teachers Retirement System of Georgia, and the rules of the State Personnel Board.



§ 20-4-18. Management and control of adult literacy and postsecondary technical education programs and schools

Subject to the provisions of Code Section 20-4-20, any other Code section of this article to the contrary notwithstanding, all decisions regarding the delivery of adult literacy and postsecondary technical education programs and services to business, industry, and individuals who are 16 years of age or older and who have completed or left the public schools, to include the awarding of high school equivalency certificates, shall be made by the Technical College System of Georgia. Commensurate with this authority, the system shall exercise state level management and operational control over adult literacy education programs, postsecondary technical schools, and adult vocational centers.



§ 20-4-19. Conformity to board standards, policies, and procedures

The adult literacy education programs operated by the Department of Corrections shall conform to the standards, regulations, policies, and procedures of the State Board of the Technical College System of Georgia; provided, however, that the Department of Corrections shall give priority to complying with the standards, regulations, policies, and procedures promulgated by the American Correctional Association and the Correctional Education Association where any conflicts shall arise.



§ 20-4-20. Authority of Board of Regents of University System of Georgia unabridged

Nothing in this article shall abridge the authority of the Board of Regents of the University System of Georgia to establish or operate colleges or of local boards of education to operate schools.



§ 20-4-21. Tuition fees

(a) Any postsecondary technical school operated by a local board of education, an area postsecondary technical education board, or the Technical College System of Georgia shall be authorized to charge tuition fees in conformity with the rules and regulations promulgated by the State Board of the Technical College System of Georgia.

(b) Tuition fees charged by postsecondary technical schools operated by local boards of education, area postsecondary technical education boards, and the Technical College System of Georgia shall not be used to supplant existing state or local funding but shall be used for budgeted improvements not funded from existing state and local sources.

(c) The Technical College System of Georgia shall not withhold from any postsecondary technical school which charges tuition fees as authorized by this Code section any funds which would otherwise be payable by the Technical College System of Georgia to such school by contract, grant, or otherwise.



§ 20-4-21.1. (Repealed effective June 30, 2021) Nonlapsing revenue of institutions under the Technical College System of Georgia

Revenue collected by any or all institutions under the Technical College System of Georgia from tuition, departmental sales or services, continuing education fees, technology fees, or indirect cost recoveries shall not lapse. The amount of revenue from tuition that shall not lapse under this Code section shall not exceed 15 percent of the tuition collected. This Code section shall stand repealed on June 30, 2021.



§ 20-4-22. Management and control of quick start program

Any other Code section of this article to the contrary notwithstanding, the Technical College System of Georgia shall assume the management, operation, and control of the quick start program. The Department of Education shall transfer to the Technical College System of Georgia all existing staff, equipment, funds, property, and support functions and facilities currently under its control to accomplish this requirement, as set forth in this article.



§ 20-4-23. Retention of nonstate funds by postsecondary technical school converted to state management

Upon a postsecondary technical school's conversion to state management, any unexpended nonstate funds that have been collected by, appropriated for, or otherwise earmarked for use by said postsecondary technical school operated by a local board of education or an area board shall remain with that school until expended for the intended purpose.



§ 20-4-24. Use of personnel by local units of administration

Except where prohibited by federal law, rules, or regulations or rules, regulations, or policies of the State Board of the Technical College System of Georgia, local units of administration shall be authorized to utilize personnel funded under this article to administer and coordinate community education programs and activities as well as to execute their assigned duties and responsibilities related to adult literacy education.



§ 20-4-25. Membership in retirement system -- Professional personnel employed on or after July 1, 1985, and nonprofessional personnel employed after July 1, 1987

Newly hired professional personnel employed for the first time by the Department of Technical and Adult Education, now known as the Technical College System of Georgia, on or after July 1, 1985, and all full-time nonprofessional personnel employed for the first time after July 1, 1987, by postsecondary technical schools governed by the Department of Technical and Adult Education, now known as the Technical College System of Georgia, shall become members of the Teachers Retirement System of Georgia as a condition of employment, if otherwise eligible under laws, rules, and regulations, unless such personnel elect membership in the Employees' Retirement System of Georgia and are otherwise eligible under laws, rules, and regulations. Once such election is made by such personnel, the election is irrevocable during the tenure of employment with the Department of Technical and Adult Education, now known as the Technical College System of Georgia, or any postsecondary technical school governed thereby. Newly hired employees not eligible for membership in the Teachers Retirement System of Georgia or the Employees' Retirement System of Georgia shall become members of the Public School Employees Retirement System as a condition of employment, if otherwise eligible. The State Board of the Technical College System of Georgia shall provide by regulation for informing prospective employees of the option provided for by this Code section so that such personnel may choose membership in the Teachers Retirement System of Georgia or the Employees' Retirement System of Georgia or the Public School Employees Retirement System at the time of their employment.



§ 20-4-26. Membership in retirement system -- Employees of schools formerly operated by local board of education or area postsecondary technical education board

All full-time employees of a postsecondary technical school formerly operated by a local board of education or area postsecondary technical education board as of July 1, 1987, or the date which the Department of Technical and Adult Education, now known as the Technical College System of Georgia, assumes governance of the postsecondary technical school shall elect either to continue membership in the Teachers Retirement System of Georgia or to become members of the Employees' Retirement System of Georgia. Once such election is made by such personnel, the election is irrevocable during the tenure of employment with the Technical College System of Georgia or any postsecondary technical school governed thereby. All employees who are members of the Public School Employees Retirement System may elect to continue their membership in the Public School Employees Retirement System or to become members of the Teachers Retirement System of Georgia or the Employees' Retirement System of Georgia, if otherwise eligible under laws, rules, or regulations.



§ 20-4-27. Service classification

Employees of postsecondary technical schools governed by the Technical College System of Georgia shall serve in the unclassified service as defined by Code Section 45-20-2, provided that employees who serve in the classified service as defined by Code Section 45-20-2 may elect to remain in the classified service, and be governed by the provisions thereof; provided, further, that such employees who choose to be promoted to unclassified positions or who request to transfer to different positions or locations shall become members of the unclassified service.



§ 20-4-28. Compensation of employees of schools appointed after July 1, 1987, or when system assumes governance

Employees of postsecondary technical schools governed by the system who are appointed after July 1, 1987, or after the date on which the system assumes governance of the postsecondary technical schools shall have their compensation established in conformity with state board policy in accordance with the state board compensation plan in effect at the time of employment. Such employees shall receive benefits in effect at the time of employment available to state employees employed by the system. The benefits and compensation for any employee may be amended, increased, or decreased at any time as the system deems appropriate.



§ 20-4-29. Salary and benefit plan of employees of schools formerly operated by local board of education or area postsecondary technical education board

Employees of postsecondary technical schools formerly operated by a local board of education, or area postsecondary technical education board, shall as of July 1, 1987, or the date on which the system assumes governance of the postsecondary technical school make a choice as follows as to which salary and which benefit plan shall govern their employment:

(1) The salary earned as of July 1, 1987, or the date on which the system assumes governance of the postsecondary technical school, whichever is later, and the benefit plan in effect as of the same date, provided that such benefits can be obtained for comparable or less cost by the system. If such benefits cannot be obtained for comparable or less cost, such employees shall receive the benefits available to state employees employed by the system. The future salaries of employees making this choice shall be governed by policies established by the state board. Employees making this choice shall have no rights to salary increases accruing from past or future conditions or changes to their former compensation plans administered by local boards of education or area postsecondary technical education boards;

(2) The salary earned as of July 1, 1987, or the date on which the system assumes governance of the postsecondary technical school, whichever is later, and the benefits available to state employees employed by the system as of the same date, provided that the system may increase the salaries of employees to conform with the state board compensation plan in effect as of July 1, 1987, or the date on which the system assumes governance of the postsecondary technical school. Employees making this choice shall have their compensation administered in conformity with state board policy in accordance with the state board compensation plan; or

(3) Employees of postsecondary technical schools formerly operated by local boards of education or area postsecondary technical education boards who choose to be promoted or who request to transfer to different positions or locations shall be placed under the state board compensation plan and shall receive benefits as provided by paragraph (2) of this Code section.



§ 20-4-30. Compensation of classified employees electing to become unclassified

Employees in the classified service as defined by Code Section 45-20-2 who are employed by postsecondary technical schools governed by the system who elect to become members of the unclassified service shall have their compensation established in conformity with state board policy in accordance with the state board compensation plan in effect at the time of such election.



§ 20-4-31. Initial sick and annual leave

(a) An employee of a postsecondary technical school governed by the system may be granted an amount of initial accrued sick and annual leave; provided, however, that the amount granted does not exceed the amount accrued as of July 1, 1987, or the date on which the system assumes governance of the postsecondary technical school, whichever is later; provided, further, that the employee has not received payment from the former employer for the leave; provided, further, that the amount does not exceed the amount which would have been accrued in the employment of the system; provided, further, that the employee agrees not to leave employment voluntarily for a period of at least 12 months from July 1, 1987, or the date on which the system assumes governance of the postsecondary technical school, whichever is later; provided, further, any leave granted under this subsection shall be subject to the same limitations as leave accrued while employed by the system, including forfeiture.

(b) An employee of a local unit of administration, as defined in Code Section 20-2-242, who serves as a full-time staff person in technical or adult education and who, without any break in service, has previously become or hereafter becomes an employee of the Technical College System of Georgia as a result of this article shall be granted an amount of initial accrued sick leave which shall not exceed 45 days or the amount accrued as of the date of becoming an employee of the system, whichever is less; provided, further, that the employee has not received payment from the former employer for the sick leave; provided, further, that the amount of initial sick leave granted shall not exceed the amount which would have been accrued in the employ of the system; provided, further, that the employee agrees not to leave employment voluntarily for a period of at least 12 months from the date of becoming an employee of the system; and provided, further, that any sick leave granted under this subsection shall be subject to the same limitations as sick leave accrued while employed by the system, including forfeiture.



§ 20-4-32. Accrual of sick leave

Employees of postsecondary technical schools governed by the system shall accrue sick leave as provided for by the rules and regulations of the State Personnel Board.



§ 20-4-33. Days off with pay; accrual of annual leave

Employees of postsecondary technical schools governed by the system shall receive days off with pay, the total of which in any year shall not exceed the total of the number of state holidays provided by Code Section 1-4-1 and the number of annual leave days authorized by the rules and regulations of the State Personnel Board. The state board may, by policy, establish conditions regulating such days off with pay. Such employees shall accrue annual leave as provided for by the rules and regulations of the State Personnel Board. For the purpose of determining the number of annual leave days authorized to be accrued by the rules and regulations of the State Personnel Board, years of experience in the employment of local boards of education or area postsecondary technical education boards shall be counted as years of experience in the employment of postsecondary technical schools governed by the system.



§ 20-4-34. Rights and benefits of former employees of State Board of Postsecondary Vocational Education

All employees who were formerly employed by the State Board of Postsecondary Vocational Education and who have become employees of the Technical College System of Georgia under this article shall continue to have all rights and benefits of employment, including retirement benefits, that they had when employed by the State Board of Postsecondary Vocational Education.



§ 20-4-35. Reduction in force policy

The State Board of the Technical College System of Georgia shall develop and implement a policy which provides for an orderly and fair process to be used in the event any reduction in force becomes necessary. The reduction in force policy shall provide that:

(1) Presidents of state technical institutes shall devise a plan for a reduction in force for their respective institutions;

(2) Any reduction in force within an institution shall be limited to that institution;

(3) The institute president shall decide the competitive area and competitive group to which any reduction in force is applicable;

(4) All individuals within a competitive group will participate in the reduction in force process, regardless of whether they are in the classified or unclassified service, tenured or nontenured;

(5) The State Board of the Technical College System of Georgia shall prescribe the basis for determining retention credits which shall be uniform among all state technical institutes;

(6) Plans describing the process by which a reduction in force would be conducted within each state technical institute shall be approved by the State Board of the Technical College System of Georgia; and

(7) Any employee of a state technical institute who believes the approved plan for that institution was not followed shall have the right to appeal to the State Board of the Technical College System of Georgia, and the decision of the board shall be final.



§ 20-4-36. Cooperation with study to identify problems in obtaining alternative formats for textbooks used by students with disabilities

The Technical College System of Georgia shall cooperate with the Board of Regents of the University System of Georgia in the study of practical problems involved in obtaining and producing textbooks and other instructional materials in alternative formats for students with disabilities. In cooperation with the board of regents, students with disabilities, organizations and advocates for persons with disabilities, publishers, federal and state agencies concerned with opportunities for persons with disabilities, technical colleges that are unaffiliated with the Technical College System of Georgia, university and college presses, counterparts in other states, and other interested persons, the Technical College System of Georgia shall work toward the establishment of a system or clearing-house for sharing postsecondary texts in alternative formats while protecting the intellectual property rights of publishers. The Technical College System of Georgia shall report annually to the Governor and General Assembly regarding progress toward this goal.



§ 20-4-37. Office of College and Career Transitions; powers and duties

(a) (1) It is the intent of the General Assembly to:

(A) Increase high school graduation rates, potential job opportunities, and educational opportunities that will prepare students for success in college and the workplace;

(B) Establish intergovernmental cooperation between postsecondary institutions and local boards of education and collaboration with business, industry, and community stakeholders to aid relevant education programs and in the development and support of new and existing college and career academies in Georgia;

(C) Assist in the development of academic and career ready curriculum;

(D) Establish and manage support grant opportunities and awards for new and existing college and career academies;

(E) Establish a process that allows for college and career academy certification; and

(F) Collect and analyze data to evaluate the effectiveness of dual credit and dual enrollment programs, secondary and postsecondary partnerships, and college and career academics.

(2) The General Assembly finds that to accomplish these goals an office should be established to coordinate the efforts of the various education agencies.

(b) As used in this Code section, the term:

(1) "Board" means the State Board of the Technical College System of Georgia.

(2) "Certification" means a formal process established by the Office of College and Career Transitions, and approved by the board, in which college and career academies successfully demonstrate appropriate levels of student achievement, community sustainability, work force development, and school level governance.

(3) "Charter petitioner" means a local board of education, group of local boards of education, private individual, private organization, state or local public entity, or any group of these that submits a petition for a charter in cooperation with one or more postsecondary institutions which have petitioned to establish a college and career academy as a charter school pursuant to Article 31 or Article 31A of Chapter 2 of this title.

(4) "Charter school" shall mean the schools included in paragraph (3) of Code Section 20-2-2062 and in paragraph (5) of Code Section 20-2-2081.

(5) "College and career academy" means a specialized school established as a charter school or pursuant to a contract for a strategic waivers school system or charter system, which formalizes a partnership that demonstrates a collaboration between business, industry, and community stakeholders to advance work force development between one or more local boards of education, a private individual, a private organization, or a state or local public entity in cooperation with one or more postsecondary institutions. A charter school, charter system, or strategic waivers school system contract establishing a college and career academy shall include provisions requiring that the college and career academy have a governing board reflective of the school community and the partnership with decision-making authority and requiring that governing board members complete initial and annual governance training, including, but not limited to, best practices on school governance, the constitutional and statutory requirements relating to public records and meetings, and the requirements of applicable statutes and rules and regulations.

(6) "Office" means the Office of College and Career Transitions established pursuant to subsection (c) of this Code section.

(7) "Postsecondary institution" means a local technical college, community college, university, or other postsecondary institution operating under the authority of the Technical College System of Georgia or the University System of Georgia or other not for profit postsecondary institution accredited by the Southern Association of Colleges and Schools.

(8) "Start-up costs" means initial operating or capital costs, including, but not limited to, costs of improving real property.

(9) "Supplemental funding" means funding for purposes other than start-up costs which are related to the establishment and operation of college and career academies.

(c) The Office of College and Career Transitions shall be established within the Technical College System of Georgia to coordinate the efforts by the State Board of Education, the University System of Georgia, the Technical College System of Georgia, and other not for profit postsecondary institutions accredited by the Southern Association of Colleges and Schools in the professional development, curriculum support, and development and establishment of college and career academies.

(d) The board shall be authorized to allocate funds, including state funds, federal funds, proceeds of general obligation debt, or any other available funds, for a particular purpose for college and career academies for start-up costs or for other purposes related to the establishment and operation of such academies by a grant consideration process.

(e) A charter petitioner for a college and career academy that has submitted for approval or that has drafted for submission for approval a charter petition for a college and career academy or a local school system that is proposing a college and career academy as part of a contract to be a strategic waivers school system or charter system shall be authorized to submit to the board an application for start-up funds for such college and career academy. The board shall approve applications for start-up funds for college and career academies that meet the criteria and requirements established pursuant to subsections (i) and (j) of this Code section. As part of such funding application process, the office shall consider charter applications for college and career academies in cooperation with the Office of Charter School Compliance and consider proposed college and career academies as part of contracts to be strategic waivers school systems or charter systems and make recommendations to the State Board of Education for the approval, denial, and renewal of college and career academy charter petitions or proposed college and career academies within strategic waivers school systems or charter systems and specify the reasons for such recommendations. The State Board of Education shall consider such a recommendation from the office prior to approving or denying a charter petition for a college and career academy or a proposal for a college and career academy as part of a contract to be a strategic waivers school system or charter system. Funds shall not be released to an approved applicant unless the charter petition is approved by the State Board of Education pursuant to Article 31 of Chapter 2 of this title or the Georgia Charter Schools Commission in accordance with Article 31A of Chapter 2 of this title or unless the contract for a strategic waivers school system or charter system which is proposing a college and career academy has been approved.

(f) The board shall be authorized to disburse supplemental funding to existing or new college and career academies which demonstrate a need for such funding.

(g) (1) The office shall establish a certification process, in collaboration with the Department of Education, for approval by the board. The office shall be authorized to certify college and career academies. The State Board of Education shall accept certification by the office as one component of determining compliance with charter and strategic waivers school system or charter system contract requirements. The State Board of Education may request supplemental information from charter petitioners, strategic waivers school systems, or charter systems.

(2) Any certification process established pursuant to paragraph (1) of this subsection shall require that the applicant demonstrates how the proposed college and career academy will increase student achievement, provide for dual credit and dual enrollment opportunities, increase work based learning opportunities, and address work force development needs; articulates how the collaboration between business, industry, and community stakeholders will advance work force development; demonstrates local governance and autonomy; and shows other benefits that meet the needs of the students and community.

(3) Certification by the office shall constitute a positive recommendation to the State Board of Education for renewal of a charter school or charter system pursuant to Code Section 20-2-2064.1 or an extension of a strategic waivers school system contract pursuant to Article 4 of Chapter 2 of this title.

(h) The office shall be responsible for collecting and analyzing appropriate data from and about college and career academies on matters consisting of but not limited to college and career academy effectiveness. Collecting and reporting of data shall be in coordination with the Office of Charter School Compliance.

(i) The board shall establish eligibility criteria, requirements, and procedures for the disbursement of funding to college and career academies pursuant to this Code section. Such criteria, requirements, and procedures shall consider the strength of the proposed cooperative arrangements between the local board of education, the group of local boards of education, a private individual, a private organization, or a state or local public entity and one or more postsecondary institutions and must include active support from and a partnership with local business and community leaders for the college and career academy. The board may establish a matching requirement for recipients of funds under this Code section.

(j) A college and career academy receiving funds pursuant to this Code section shall submit an annual report to the board regarding the performance of such academy and the expenditure of funds received pursuant to this Code section. The report shall include, but not be limited to, academic data, financial statements, an evaluation of the progress relative to relationships between and among the business, industry, and community stakeholders, and any other information requested by the board to demonstrate the yearly progress or effectiveness of the college and career academy.

(k) Representatives from business, industry, civic, and governmental agencies and educational organizations which are designated by the commissioner of the Technical College System of Georgia shall advise the board on matters pertaining to both the certification and governance of college and career academies.



§ 20-4-38. Academic credit for military training and experience

The State Board of the Technical College System of Georgia shall maintain a policy by which institutions of the Technical College System of Georgia shall grant academic credit to active duty military or veteran students for college level learning acquired prior to enrollment from military service; provided, however, that the training and experience obtained through such military service shall be substantially related to the coursework for which any such academic credit is granted.






Article 3 - Industry Services Training Program

§ 20-4-40. Program for quick start training established

There is established a supplemental program to provide special quick start training to meet the employment training needs of new and expanding industry as well as certain existing industries which may qualify under rules established by the State Board of the Technical College System of Georgia. The program shall be governed by the State Board of the Technical College System of Georgia.



§ 20-4-41. Extent and nature of training to be offered

The programs of technical training under this article shall be supplementary to those offered by postsecondary technical schools and shall be operated on a state-wide basis to assist any area to become more competitive in industrial and economic development; provided, however, no program may be made available to any area except as prescribed by the State Board of the Technical College System of Georgia. The program prescribed in this article shall be concerned only with training for skilled and semiskilled operations, including supervisory personnel associated with such operations, and shall terminate when training needs have been met; provided, however, that basic academic education may be included as a part of the training program when such is necessary to ensure success of trainees in the occupational training program.



§ 20-4-42. Administration of program

The Technical College System of Georgia shall administer the program under this article and shall provide for technical and engineering services, publicity for the program, instructional services, in-plant training analysis, rental of instructional facilities with necessary utilities, central warehousing and transportation of equipment and supplies, other necessary services, overall program direction, and an adequate staff to carry out an effective training program.



§ 20-4-43. Agreements for local facilities and employees; contracts or agreements with private firms

(a) Training programs under this article may be carried out on the basis of training agreements between local boards of education having postsecondary technical schools and the State Board of the Technical College System of Georgia. Under such agreements, the local board of education may make available its postsecondary technical school facilities or temporary rented facilities and shall pay all instructional salaries in accordance with the salary schedule established by the state board in agreement with the local board of education without consideration of the salary schedule adopted for regular instructional personnel, provided that teachers and others employed in such training programs shall be classified as temporary employees and shall not be eligible for participation in the Teachers Retirement System. All expenses incurred by a local board of education under such agreement in providing the services prescribed by this article shall be reimbursed by the state from funds provided for this purpose.

(b) Training programs under this article may also be carried out pursuant to annual contracts or agreements between the State Board of the Technical College System of Georgia and private industrial or business firms under rules and regulations adopted by the State Board of the Technical College System of Georgia for such purpose. Any such training program carried out pursuant to any such contract shall be assigned to a state postsecondary technical school, an area postsecondary technical school, or the technical or vocational education division of a junior college operated in accordance with a joint agreement between the State Board of the Technical College System of Georgia and the board of regents at the time a site is selected for such training program.

(c) Each training program under this article shall be based on a specific training needs analysis and included in a training plan which defines training and services to be provided.



§ 20-4-44. Qualifications of employees

The State Board of the Technical College System of Georgia may prescribe qualifications for persons employed in the program under this article without consideration of qualifications prescribed for personnel employed in regular instructional programs.



§ 20-4-45. Equipment procurement and use

The Technical College System of Georgia shall be authorized to procure equipment necessary to carry out an adequate training program under this article. Such equipment shall be maintained in a warehouse reserve and shall become available to any area of the state where a training program creates a need but shall be returned to the warehouse reserve when no longer needed in a training program. In furtherance of this provision, equipment having long delivery dates may be purchased in advance of an actual need upon the determination by the Technical College System of Georgia that a need for such equipment could reasonably be expected in the program. The system is authorized to provide for the transportation of instructional equipment and to employ equipment riggers, warehousemen, and other personnel needed to carry out this provision. Title to all equipment purchased under this article shall be vested in the State Board of the Technical College System of Georgia.



§ 20-4-46. Standards, rules, and regulations

The State Board of the Technical College System of Georgia shall have the authority to promulgate any and all standards, rules, and regulations necessary to carry out the objectives and purposes of this article.



§ 20-4-47. Acceptance of federal and private grants

To assist in carrying out this article, the State Board of the Technical College System of Georgia is authorized to accept grants of money, materials, services, or property of any kind from a federal agency, private agency, corporation, or individual.






Article 4 - Proprietary Schools



Article 5 - Tuition Fees to Supplement State and Local Funding

§ 20-4-100. Rules and regulations; authority to charge tuition fees; use of fees; effect on entitlement to other funds

Repealed by Ga. L. 1988, p. 1252, § 1, effective July 1, 1988.









Chapter 5 - Libraries

Article 1 - State Public Library Activities

§ 20-5-1. State policy

It is declared to be the policy of the state, as a part of the provisions for public education, to promote the establishment of public library service throughout the state.



§ 20-5-1.1. Board of regents defined

As used in this article, the term "board of regents" means the Board of Regents of the University System of Georgia.



§ 20-5-2. Powers and duties of the board of regents and director of University of Georgia Libraries; abolition of State Library Commission and transfer of functions; reports of state publications; electronic submission

(a) The board of regents shall give aid, advice, and counsel to all libraries and to communities which may propose to establish libraries as to the best means of establishing and administering them, the selection of books, cataloging, and other details of library management and shall exercise supervision over all public libraries and endeavor to improve libraries already established. The board of regents may also conduct a book-lending and information service for the benefit of the citizens of the state, free of cost except postage. The board of regents is also authorized to purchase books, periodicals, and other instructional materials for such purposes. The board of regents may also employ necessary professional and clerical staff to carry on the work as stated in this Code section and may pay their necessary traveling expenses while engaged in such work.

(b) The board of regents shall have authority to accept gifts of books, money, or other property from any public or private source, including the federal government and shall have authority to perform any and all functions necessary to carry out the intention and purposes of this article.

(c) The State Library Commission is abolished, and the functions and services exercised and performed by it shall be exercised and performed by the board of regents.

(d) The collection of books, periodicals, documents, and other library materials held by the board of regents is designated as the State Library.

(e) Each department and institution within the executive branch of state government shall make a report to the director of the University of Georgia Libraries on or before December 1 of each year containing a list by title of all public documents published or issued by such department or institution during the preceding state fiscal year. The report shall also contain a statement noting the frequency of publication of each such public document. The director of the University of Georgia Libraries may disseminate copies of the lists, or such parts thereof, in such form as the director of University of Georgia Libraries, in his or her discretion, deems shall best serve the public interest. For purposes of this article, "public documents" shall mean the books, magazines, journals, pamphlets, reports, bulletins, and other publications of any agency, department, board, bureau, commission, or other institution of the executive branch of state government but specifically shall not include the reports of the Supreme Court and the Court of Appeals, the journals of the House and the Senate, or the session laws enacted by the General Assembly and shall not include forms published by any agency, department, board, bureau, commission, or other institution of the executive branch of state government.

(f) Each department and institution within the executive branch of state government shall submit to the director of the University of Georgia Libraries at least five copies of each of the public documents which such departments and institutions publish, within one month of its date of publication, unless the director of the University of Georgia Libraries requests additional copies of any such public documents, up to a maximum of 60 copies, in which case the number of copies requested shall be submitted.

(g) The Governor and all of the officers who are or may be required to make reports to the General Assembly shall furnish the director of the University of Georgia Libraries with at least five copies of each of such reports and additional copies upon request of the director of the University of Georgia Libraries.

(h) The Department of Administrative Services, the Georgia Correctional Industries Administration, the Board of Regents of the University System of Georgia, and any other agency of state government which prints public documents shall furnish to the director of the University of Georgia Libraries on a monthly basis a record of all public documents which have been printed or scheduled for printing by that agency during the preceding month.

(i) The director of the University of Georgia Libraries shall have the authority to supply copies of public documents to any state institution, public library, or public school in this state or to any other institution of learning which maintains a library, if such copies are available. Such copies may be furnished for a reasonable cost or free of charge or for the cost of postage or shipping, as the director of the University of Georgia Libraries deems appropriate.

(j) The director of the University of Georgia Libraries shall have the authority to act as the exchange agent of this state for the purpose of a regular exchange between this state and other states of public documents. The several state departments and institutions are required to deposit with the director of the University of Georgia Libraries for that purpose up to 50 copies of each of their public documents, as may be specified by the director of the University of Georgia Libraries.

(k) The director of the University of Georgia Libraries may transfer books and other library holdings to the Division of Archives and History, the Board of Regents of the University System of Georgia, or other public libraries. Books and other library holdings which are obsolete, defective, worn out, or surplus, or otherwise in the discretion of the director of the University of Georgia Libraries are not required, may be sold, destroyed, or otherwise disposed of by the director of the University of Georgia Libraries, without the need to comply with the provisions of Article 5 of Chapter 13 of Title 45 relating to the disposition of surplus state books.

(l) The director of the University of Georgia Libraries shall have the authority to employ the necessary personnel, including documents librarians and other professional personnel, to carry out the powers and duties set forth in this Code section.

(m) Any person or agency required by the provisions of this Code section to submit to the director of the University of Georgia Libraries copies of documents shall also submit such documents in such electronic form as the director shall specify, if such electronic form is readily available.



§ 20-5-3. Disbursement of funds

In order to effectuate the purposes of this article there shall be made available to the board of regents whatever funds may be duly allocated to it by the proper authority, either by specific appropriation or otherwise as now provided by law, and the board of regents shall be authorized to disburse such funds to public libraries serving persons of all ages through legally constituted municipal library boards or to the other legally constituted local library boards as may now or hereafter be established by law. The board of regents shall use such funds for the purpose of aiding and supplementing the establishment and development of public library services.



§ 20-5-4. Annual reports by public libraries

All public libraries in the state shall submit reports annually to the board of regents.



§ 20-5-5. Internet safety policies in public libraries

(a) As used in this Code section, the term:

(1) "Acceptable-use policy" means a policy for Internet usage adopted by the governing board of a public library that meets the requirements of this Code section.

(2) "Child pornography" means any computer depiction or other material depicting a child under the age of 18 years engaging in sexually explicit conduct or in the simulation of such conduct.

(3) "Harmful to minors" has the meaning given to such term in Code Section 16-12-100.1.

(4) "Internet" means a global network that connects computers via telephone lines, fiber networks, or both to electronic information.

(5) "Obscene" has the meaning given to such term in Code Section 16-12-80.

(6) "Sexually explicit conduct" has the meaning given to such term in Code Section 16-12-100.

(b) No later than January 1, 2007, the governing body of each public library shall adopt an acceptable-use policy for its public library system. At a minimum, an acceptable-use policy shall contain provisions which are reasonably designed to:

(1) Prevent library patrons, including those patrons under 18 years of age, and library employees from using any computer equipment and communication services owned or leased by the public library for sending, receiving, viewing, or downloading visual depictions of obscenity, child pornography, or material that is harmful to minors; and

(2) Establish appropriate measures to be taken against library patrons and employees who willfully violate the acceptable-use policy.

(c) A public library shall take such steps as it deems appropriate to implement and enforce the acceptable-use policy, which shall include, but not be limited to:

(1) Use of software programs reasonably designed to block access to visual depictions of obscenity, child pornography, and material that is harmful to minors; or

(2) Selection of online servers that block access to visual depictions of obscenity, child pornography, and material that is harmful to minors.

(d) A public library shall not be subject to civil liability for damages to any person as a result of the failure of any approved software program or approved online server to block access to visual depictions of obscenity, child pornography, and material that is harmful to minors. Nothing in this Code section shall be deemed to abrogate or lessen any immunity or other protection against liability accorded to public libraries under an existing law or court decision.

(e) The Attorney General and the board of regents shall consult with and assist any public library in the development and implementation of an acceptable-use policy pursuant to this Code section.

(f) (1) No later than January 31, 2007, each public library shall submit a copy of the acceptable-use policy adopted pursuant to subsection (b) of this Code section to the board of regents. Such submission shall also include the identification of any software program or online server that is being utilized to block access to material in accordance with subsection (c) of this Code section.

(2) The board of regents shall review each acceptable-use policy and any subsequent revisions submitted pursuant to paragraph (3) of this subsection. If the board of regents determines after review that a policy or revision is not reasonably designed to achieve the requirements of this Code section, the board of regents shall provide written notice to the public library explaining the nature of such noncompliance and the public library shall have 30 days from the receipt of written notice to correct such noncompliance. The board of regents may provide an extension to the 30 day period on a showing of good cause.

(3) No revision of an acceptable-use policy which has been approved by the board of regents pursuant to paragraph (2) of this subsection shall be implemented until such revision is approved by the board of regents. If the board of regents fails to disapprove the revision within 60 days after the submission is received, the public library may proceed with the implementation of the revision.

(4) The board of regents shall be authorized to withhold a portion of state funding to a public library if the public library:

(A) Fails to timely submit an acceptable-use policy in accordance with paragraph (1) of this subsection;

(B) Submits an acceptable-use policy that is not reasonably designed to achieve the requirements of this Code section; or

(C) Is not enforcing or is substantially disregarding its acceptable-use policy.

(5) If the board of regents disapproves an acceptable-use policy of a public library or any revision thereof or notifies the public library that it is subject to the withholding of funding pursuant to paragraph (4) of this subsection, the public library may appeal the decision to the superior court of the county where the public library is situated.

(g) (1) The board of regents shall be responsible for conducting investigations and making written determinations as to whether a public library has violated the requirements of this Code section.

(2) If the board of regents determines that a public library is in violation of the requirements of this Code section, it shall direct the public library to acknowledge and correct the violation within 30 days and to develop a corrective plan for preventing future recurrences.

(h) (1) Notwithstanding any other provision of this Code section to the contrary, an administrator or supervisor of a public library, or designee thereof, may disable the software program or online server that is being utilized to block access to material for an adult or for a minor who provides written consent from his or her parent or guardian to enable access to the Internet for bona fide research or other lawful purpose.

(2) Nothing in paragraph (1) of this subsection shall be construed to permit any person to have access to material the character of which is illegal under federal or state law.

(i) A public library which is fulfilling the requirements of the federal Children's Internet Protection Act, P.L. 106-554, is not required to comply with this Code section.






Article 2 - Local and Regional Public Libraries

Part 1 - City Public Libraries

§ 20-5-20. Power of city to tax and appropriate for library purposes; election of trustees to control library funds

Any city, through its properly constituted municipal authorities, may raise by taxation from year to year and permanently appropriate money for the purpose of establishing, erecting, maintaining, or assisting in maintaining a public library. Any such sum or sums of money so appropriated shall be expended by and under the direction of a board of trustees of such public library elected by the city council of such city.



§ 20-5-21. Disbursement of library appropriations; annual reports by trustees

In any city in which an appropriation shall be made under this part, the money so appropriated shall be drawn from the treasury of such city on the warrant of the board of trustees of the public library and shall be paid out from time to time for salaries, purchase of books, and other necessary expenses of the library; and an itemized statement of the amounts so paid out shall be made annually to the mayor of such city and by him submitted to the properly constituted authorities of such city.



§ 20-5-22. Acceptance of donations by trustees

The board of trustees of the public library of a city is authorized to accept and receive donations, either in money, land, or other property, for the purpose of erecting or assisting in the erection of suitable buildings for the use of such public library, for maintaining it, or for assisting in maintaining it.



§ 20-5-23. Powers of trustees over library; librarian and assistant librarian or officers

The board of trustees of the public library of a city shall exercise a strict and rigid supervision over such public library; shall pass all necessary rules and regulations for the government and control of it; and shall elect a librarian and, if necessary, an assistant librarian or designate some officer or officers to perform the duties of librarian or assistant librarian and appoint and discharge such officer or officers at pleasure.



§ 20-5-24. City may bind itself to accept donation and make annual payments for library

The municipal government of any city in which an appropriation shall be made under this part shall have authority to enter into a legal and binding agreement to accept and receive any donation offered by any person or persons, and any such agreement shall be legal and binding upon the municipal government and its successors. Any agreements by the municipal government of a city to pay any sum or sums of money annually for the use of the public library shall be legal and binding on the city. Any ordinance or ordinances carrying such agreement into effect shall have the force and effect of law and be binding on the city during the time mentioned in the agreement and the ordinance.






Part 2 - County and Regional Public Libraries

§ 20-5-40. Power of local governments to establish public libraries; procedures for establishment

(a) The governing authority of any county or municipality may establish a public library system. Any public library established pursuant to this part shall be a tax-exempt institution.

(b) A public library may be established in the following manner:

(1) By resolution or act, at the discretion of the governing authority, of any county or municipality, or any combination thereof;

(2) By approval of the voters of any county or municipality in a referendum election on the question of the establishment of a public library as provided in this paragraph. Upon a written petition containing 35 percent of the registered and qualified voters of a municipality or county being filed with the appropriate governing authority, the governing authority shall be required to hold and conduct a special referendum election for the purpose of submitting to the qualified voters of the municipality or county the question of whether or not a public library, as provided for in this part, shall be authorized. In the event a majority of the persons voting in the election vote in favor of the public library, then the governing authority of the municipality or county shall establish a public library as provided in this part. Otherwise, the governing authority shall have no authority to do so. Following the expiration of two years after any election is held which results in disapproval of a public library, as provided in this part, another election on this question shall be held if another petition, as provided in this paragraph, is filed with the appropriate governing authority; or

(3) By contractual agreement between the governing authorities of any county or municipality.



§ 20-5-41. Establishment of boards of trustees to govern libraries

Each library system shall be governed by a board of trustees. Each system shall have a governing board of trustees but may have other affiliated boards of trustees for member libraries. The county board of library trustees shall exercise authority in a county system. The regional board of library trustees shall exercise authority in a multicounty system.



§ 20-5-42. Membership of boards of trustees

(a) A county board of trustees shall consist of at least one appointee from each governmental agency financially supporting the library on a regular basis. Appointments shall be made in writing pursuant to the constitution and bylaws of the library system, shall be transmitted to the appointee and to the library, and shall state the length of term and expiration date of the appointment.

(b) A regional board of library trustees shall consist of trustees serving on member county boards who are appointed to the regional board by each county board for a term specified in writing pursuant to the constitution and bylaws of the library system.

(c) Board members shall serve staggered terms for continuity of service.

(d) Board members shall be removed for cause or for failure to attend three consecutive meetings pursuant to the library system's constitution and bylaws or the local constitution and bylaws.

(e) Vacancies shall be filled in the same manner as appointments are made. If a vacancy occurs prior to the expiration of a trustee's term, the new appointee shall complete the unexpired term.

(f) Members of the governing authority of any county, municipality, or governmental agency financially supporting the library shall be eligible for appointment and service as members or as ex officio members of the board of trustees of any library or library system. No such governing authority shall appoint a majority of its members to the board of trustees of any library or library system nor shall a majority of the board of trustees of any library or library system consist of members of the governing authority of any single county, municipality, or governmental agency.

(g) Public library system boards of trustees may provide for ex officio board membership in the system constitution and bylaws.



§ 20-5-43. Duties and responsibilities of boards of trustees

The board of trustees shall have duties and responsibilities which include but are not limited to the following:

(1) To employ a library director who meets state certification requirements and such other employees as necessary upon the recommendation of the library system director; provided, however, that the board shall be authorized to delegate employment of staff members to the library system director;

(2) To approve budgets prepared by the library system director and assume responsibility for the presentation of the library's fiscal needs to the supporting agencies;

(3) To attend board meetings;

(4) To establish policies governing library programs, including rules and regulations governing the use of the library;

(5) To set policy for the administration of gifts of money and property;

(6) To present financial and progress reports to governing officials and to the public;

(7) To notify the appropriate authorities of a vacancy on the board so that a person may be appointed to complete unexpired or full terms; and

(8) To notify the library system director, in advance, of all meetings of library boards and board committees.



§ 20-5-44. Compensation of trustees

Members of the board of trustees shall receive no compensation; provided, however, that such members may be reimbursed for any reasonable and necessary expenses incurred in the performance of library business or if stipulated in terms of any bequest or gift. Dues or fees for membership in local, state, regional, and national library associations may be paid from operating funds in accordance with the constitution and bylaws of the library system.



§ 20-5-45. Directors of library systems; duties and responsibilities

Every public library system shall have a director. Any person appointed as director of a public library system must hold at least a Grade 5(b) Librarian's Professional Graduate Certificate, as defined by the State Board for the Certification of Librarians; provided, however, that any person who was serving as acting director of a public library system as of July 1, 1984, shall be authorized to continue to serve as director. The director shall be appointed by the board of trustees and shall be the administrative head of the library system under the direction and review of the board. The director of a library system shall have duties and responsibilities which include but are not limited to the following:

(1) To recommend for employment or termination other staff members, as necessary, in compliance with applicable laws and the availability of funds and to employ or terminate other staff members if so authorized by the library board;

(2) To attend all meetings called by the Office of Public Library Services of the Board of Regents of the University System of Georgia or send a substitute authorized by the office director;

(3) To prepare any local, state, or federal annual budgets;

(4) To notify the board of trustees and the Office of Public Library Services of the Board of Regents of the University System of Georgia of any failure to comply with:

(A) Policies of the board;

(B) Criteria for state aid;

(C) State and federal rules and regulations; and

(D) All applicable local, state, or federal laws;

(5) To administer the total library program, including all affiliated libraries, in accordance with policies adopted by the system board of trustees; and

(6) To attend all meetings of the system board of trustees and affiliated boards of trustees or to designate a person to attend in his or her place.



§ 20-5-46. Reports of the library system

The library system shall make such reports as deemed necessary by local and state funding agencies. In every case at least an annual report of activities, income, and expenditures shall be filed with each funding agency.



§ 20-5-47. Written constitution

(a) The board of trustees of each county and regional library shall have a written constitution and bylaws stating policy which shall be approved by the board. Such constitution and bylaws shall be drafted in accordance with the current edition of the Handbook on Constitutions, By-laws and Contracts for Georgia Public Libraries.

(b) Policies stated in the constitution of the county board may not be in conflict with the policies of the constitution of the regional board and state and federal laws and regulations. The constitution of the regional board shall not be in conflict with state and federal laws and regulations.

(c) All current constitutions and bylaws must be on file in the Office of Public Library Services of the Board of Regents of the University System of Georgia, and all amendments must be filed with the office immediately upon adoption.



§ 20-5-48. Ownership of library property

(a) A clear title in fee simple to an approved site on which a library facility is to be located shall be held by either the library board of trustees or the county or municipality. Title to property used for library purposes shall be vested in the library board of trustees or in that local agency which makes the major financial contribution toward construction costs. Notwithstanding any provision in this part to the contrary, any facility, the title to which currently is held by a nonprofit organization and which is now being operated by a public library board of trustees, may continue to be operated by that library board of trustees if the operation of that facility by the board of trustees meets the standards of the Office of Public Library Services of the Board of Regents of the University System of Georgia; and the title to that facility may remain in the hands of that nonprofit organization. When the composition of a library system is changed or when the library system is dissolved and the title is vested in the library board of trustees, the Office of Public Library Services of the Board of Regents of the University System of Georgia shall serve as mediator in determining ownership of property.

(b) Other property including, but not limited to, equipment and materials that were purchased with state, federal, or contract funds coming through the system budget shall be owned by the system board of trustees and shall be placed or transferred where it is most useful. Upon dissolution or significant structural change within the system, such property shall be divided on a pro rata basis according to the proportion of financial costs of property borne by the involved parties. The library system board of trustees shall furnish the financial and statistical information considered by the parties attempting to reach agreement. If the parties are unable to reach a mutually agreeable solution, the final decision of property ownership shall be made by the Office of Public Library Services of the Board of Regents of the University System of Georgia or its designee.



§ 20-5-49. Authorization of library systems to enter into contracts

Library systems are authorized to make and enter into such contracts or agreements as are deemed necessary and desirable. All such contracts or agreements entered into shall:

(1) Detail the specific nature of the services, programs, facilities, arrangements, or properties to which such contracts or agreements are applicable;

(2) Provide for the allocation of costs and other financial responsibilities;

(3) Specify the respective rights, duties, obligations, and liabilities of the parties; and

(4) Set forth the terms and conditions for duration, renewal, termination, abrogation, disposal of joint or common property, if any, and all other matters which may be appropriated to the proper effectuation and performance of the agreement.

No public or private library agency shall enter into any agreement itself, or jointly with any other library agency, to exercise any power or engage in any action prohibited by the Constitution or laws of this state.



§ 20-5-50. Requirement of finance bond

Each library board which handles finances must keep a current bond for an adequate amount determined by the board of trustees and recorded in the minutes on the library director, the treasurer of the board of trustees, or other officials and employees authorized to handle funds. Proof of the bond for each board must be filed with the Renewal Application for State Aid.



§ 20-5-51. Dissolution of or withdrawal from a library system

(a) A library system shall be dissolved by a reversal of procedures followed in its original organization. A majority of the board members in a majority of the counties must agree to the dissolution of the system. One county in a multicounty system may withdraw by a reversal of the procedure by which the county became a member.

(b) If the local constitution and bylaws or participating agreement does not specify a notification period for withdrawal, the proper notice shall be sent six months prior to the end of the state fiscal year. This notice must include reasons for the withdrawal and the method by which the decision was reached and must be sent to the chairman of the system board of trustees and the system library director. The Board of Regents of the University System of Georgia must be notified of the receipt of this letter of intent within five working days.

(c) Upon dissolution or withdrawal, no further state or federal grant funds shall be paid for or to the dissolving or withdrawing unit or units until such time as the unit or units reestablish the library or libraries pursuant to this part and meet eligibility requirements for such grant funds.

(d) A multicounty regional system may elect to expel a member county upon the following conditions:

(1) Failure of the county to maintain the agreed level of support to the regional system as in the most recent system-participating agreement; or

(2) Failure of the county to meet criteria which may jeopardize the system's eligibility for state or federal funds.

(e) If the system's constitution and bylaws or participating agreement fails to describe a notice period for expulsion, the proper notice shall be sent not less than six months prior to the end of the state fiscal year. This notice must be sent to the chairperson of the county board of trustees, all funding agencies party to the participating agreement, the system library director, and the Office of Public Library Services of the Board of Regents of the University System of Georgia.

(f) Upon total dissolution of a library system, all property shall be disposed of as provided in this part.



§ 20-5-52. Prohibition of theft or damage of library property

Any person who shall steal or unlawfully take or willfully or maliciously write upon, cut, tear, deface, disfigure, soil, obliterate, break, or destroy or who shall sell or buy or receive, knowing it to have been stolen, any book, pamphlet, document, newspaper, periodical, map, chart, picture, portrait, engraving, statue, coin, medal, equipment, specimen, recording, video product, microform, computer software, film, or other work of literature or object of art or the equipment necessary to its display or use belonging to or in the care of a public library shall be guilty of a misdemeanor.



§ 20-5-53. Procedures following failure of library patron to return borrowed property

Any person who borrows from any public library any book, newspaper, magazine, manuscript, pamphlet, publication, recording, video product, microform, computer software, film, or other article or equipment necessary to its display or use belonging to or in the care of such public library under any agreement to return it and thereafter fails to return such book, newspaper, magazine, manuscript, pamphlet, publication, recording, video product, microform, computer software, film, or other article or equipment necessary to its display or use shall be given written notice, mailed to his last known address or delivered in person, to return such article or equipment within 15 days after the date of such notification. Such notice shall contain a copy of this Code section. If such person shall thereafter willfully and knowingly fail to return such article or equipment within 15 days, such person shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than $500.00 or imprisonment for not more than 30 days and shall be required to return such article or equipment or provide reimbursement for the replacement cost of such article or equipment.



§ 20-5-54. Prohibition of concealing or removing library property

Any person who, without authority and with the intention of depriving the public library of the ownership of such property, willfully conceals a book or other public library property, while still on the premises of such public library, or willfully or without authority removes any book or other property from any public library shall be guilty of a misdemeanor; provided, however, that, if the replacement cost of the public library property is less than $25.00, the punishment shall be a fine of not more than $250.00. Proof of the willful concealment of any book or other public library property while still on the premises of such public library shall be prima-facie evidence of intent to violate this Code section.



§ 20-5-55. Immunity of library agents and employees from civil actions arising from part

An agent or employee of a public library or of any department or office of the state or local government causing the arrest of any person pursuant to the provisions of this part shall not be held civilly liable for unlawful detention, slander, malicious prosecution, false imprisonment, false arrest, or assault and battery of the person so arrested unless excessive or unreasonable force is used, whether such arrest takes place on the premises by such agent or employee; provided, however, that, in causing the arrest of such person, the public library or agent or employee of the public library had at the time of such arrest probable cause to believe that the person committed willful theft or concealment of books or other library property.



§ 20-5-56. Requirement of certification of librarians

All persons holding professional positions with the title of librarian must be certified by the State Board for the Certification of Librarians.



§ 20-5-57. Penalty

Any failure to comply with the provisions of this part shall result in the forfeiture of all state and federal library aid to the system.



§ 20-5-58. Time requirement for existing library systems to conform with part

A library system existing prior to July 1, 1984, shall have until July 1, 1989, to comply fully with the provisions of this part, and any provision to the contrary within Chapter 24 of Title 43, relating to libraries, shall be superseded by the provisions of this part.



§ 20-5-59. Exemption of municipal public libraries from part

This part shall not apply to any municipal public library.









Article 3 - Interstate Library Compact

§ 20-5-60. "State library agency" defined

As used in the Interstate Library Compact, "state library agency," with reference to this state, means the Office of Public Library Services of the Board of Regents of the University System of Georgia.



§ 20-5-61. Compact enacted; terms

The Interstate Library Compact is enacted into law and entered into with all other jurisdictions legally joining therein in the form substantially as follows:

"INTERSTATE LIBRARY COMPACT

Article I. Policy and Purpose.

Because the desire for the services provided by libraries transcends governmental boundaries and can most effectively be satisfied by giving such services to communities and people regardless of jurisdictional lines, it is the policy of the states party to this compact to cooperate and share their responsibilities; to authorize cooperation and sharing with respect to those types of library facilities and services which can be more economically or efficiently developed and maintained on a cooperative basis, and to authorize cooperation and sharing among localities, states and others in providing joint or cooperative library services in areas where the distribution of population or of existing and potential library resources make the provision of library service on an interstate basis the most effective way of providing adequate and efficient service.

Article II. Definitions.

As used in this compact:

(a) "Public library agency" means any unit or agency of local or state government operating or having power to operate a library.

(b) "Private library agency" means any nongovernmental entity which operates or assumes a legal obligation to operate a library.

(c) "Library agreement" means a contract establishing an interstate library district pursuant to this compact or providing for the joint or cooperative furnishing of library services.

Article III. Interstate Library Districts.

(a) Any one or more public library agencies in a party state in cooperation with any public library agency or agencies in one or more other party states may establish and maintain an interstate library district. Subject to the provisions of this compact and any other laws of the party states which pursuant hereto remain applicable, such district may establish, maintain and operate some or all of the library facilities and services for the area concerned in accordance with the terms of a library agreement therefor. Any private library agency or agencies within an interstate library district may cooperate therewith, assume duties, responsibilities and obligations thereto, and receive benefits therefrom as provided in any library agreement to which such agency or agencies become party.

(b) Within an interstate library district, and as provided by a library agreement, the performance of library functions may be undertaken on a joint or cooperative basis or may be undertaken by means of one or more arrangements between or among public or private library agencies for the extension of library privileges to the use of facilities or services operated or rendered by one or more of the individual library agencies.

(c) If a library agreement provides for joint establishment, maintenance or operation of library facilities or services by an interstate library district, such district shall have power to do any one or more of the following in accordance with such library agreement:

1. Undertake, administer and participate in programs or arrangements for securing, lending or servicing of books and other publications, and other materials suitable to be kept or made available by libraries, library equipment or for the dissemination of information about libraries, the value and significance of particular items therein, and the use thereof.

2. Accept for any of its purposes under this compact any and all donations, and grants of money, equipment, supplies, materials, and services, (conditional or otherwise), from any state or the United States or any subdivision or agency thereof, or interstate agency, or from any institution, person, firm or corporation, and receive, utilize and dispose of the same.

3. Operate mobile library units or equipment for the purpose of rendering bookmobile service within the district.

4. Employ professional, technical, clerical and other personnel, and fix terms of employment, compensation and other appropriate benefits; and where desirable, provide for the in-service training of such personnel.

5. Sue and be sued in any court of competent jurisdiction.

6. Acquire, hold, and dispose of any real or personal property or any interest or interests therein as may be appropriate to the rendering of library service.

7. Construct, maintain and operate a library, including any appropriate branches thereof.

8. Do such other things as may be incidental to or appropriate for the carrying out of any of the foregoing powers.

Article IV. Interstate Library Districts, Governing Board.

(a) An interstate library district which establishes, maintains or operates any facilities or services in its own right shall have a governing board which shall direct the affairs of the district and act for it in all matters relating to its business. Each participating public library agency in the district shall be represented on the governing board which shall be organized and conduct its business in accordance with provisions therefor in the library agreement. But in no event shall a governing board meet less often than twice a year.

(b) Any private library agency or agencies party to a library agreement establishing an interstate library district may be represented on or advise with the governing board of the district in such manner as the library agreement may provide.

Article V. State Library Agency Cooperation.

Any two or more state library agencies of two or more of the party states may undertake and conduct joint or cooperative library programs, render joint or cooperative library services, and enter into and perform arrangements for the cooperative or joint acquisition, use, housing and disposition of items or collections of materials which, by reason of expense, rarity, specialized nature, or infrequency of demand therefor would be appropriate for central collection and shared use. Any such programs, services or arrangements may include provision for the exercise on a cooperative or joint basis of any power exercisable by an interstate library district and an agreement embodying any such program, service or arrangement shall contain provisions covering the subjects detailed in Article VI of this compact for interstate library agreements.

Article VI. Library Agreements.

(a) In order to provide for any joint or cooperative undertaking pursuant to this compact, public and private library agencies may enter into library agreements. Any agreement executed pursuant to the provisions of this compact shall, as among the parties to the agreement:

1. Detail the specific nature of the services, programs, facilities, arrangements or properties to which it is applicable.

2. Provide for the allocation of costs and other financial responsibilities.

3. Specify the respective rights, duties, obligations and liabilities of the parties.

4. Set forth the terms and conditions for duration, renewal, termination, abrogation, disposal of joint or common property, if any, and all other matters which may be appropriate to the proper effectuation and performance of the agreement.

(b) No public or private library agency shall undertake to exercise itself, or jointly with any other library agency, by means of a library agreement any power prohibited to such agency by the constitution or statutes of its state.

(c) No library agreement shall become effective until filed with the compact administrator of each state involved and approved in accordance with Article VII of this compact.

Article VII. Approval of Library Agreements.

(a) Every library agreement made pursuant to this compact shall, prior to and as a condition precedent to its entry into force, be submitted to the attorney general of each state in which a public library agency party thereto is situated, who shall determine whether the agreement is in proper form and compatible with the laws of his state. The attorneys general shall approve any agreement submitted to them unless they shall find that it does not meet the conditions set forth herein and shall detail in writing addressed to the governing bodies of the public library agencies concerned the specific respects in which the proposed agreement fails to meet the requirements of law. Failure to disapprove an agreement submitted hereunder within ninety days of its submission shall constitute approval thereof.

(b) In the event that a library agreement made pursuant to this compact shall deal in whole or in part with the provision of services or facilities with regard to which an officer or agency of the state government has constitutional or statutory powers of control, the agreement shall, as a condition precedent to its entry into force, be submitted to the state officer or agency having such power of control and shall be approved or disapproved by him or it as to all matters within his or its jurisdiction in the same manner and subject to the same requirements governing the action of the attorneys general pursuant to paragraph (a) of this Article. This requirement of submission and approval shall be in addition to and not in substitution for the requirement of submission to and approval by the attorneys general.

Article VIII. Other Laws Applicable.

Nothing in this compact or in any library agreement shall be construed to supersede, alter or otherwise impair any obligation imposed on any library by otherwise applicable law, nor to authorize the transfer or disposition of any property held in trust by a library agency in a manner contrary to the terms of such trust.

Article IX. Appropriations and Aid.

(a) Any public library agency party to a library agreement may appropriate funds to the interstate library district established thereby in the same manner and to the same extent as to a library wholly maintained by it and, subject to the laws of the state in which such public library agency is situated, may pledge its credit in support of an interstate library district established by the agreement.

(b) Subject to the provisions of the library agreement pursuant to which it functions and the laws of the states in which such district is situated, an interstate library district may claim and receive any state and federal aid which may be available to library agencies.

Article X. Compact Administrator.

Each state shall designate a compact administrator with whom copies of all library agreements to which his state or any public library agency thereof is party shall be filed. The administrator shall have such other powers as may be conferred upon him by the laws of his state and may consult and cooperate with the compact administrators of other party states and take such steps as may effectuate the purposes of this compact. If the laws of a party state so provide, such state may designate one or more deputy compact administrators in addition to its compact administrator.

Article XI. Entry Into Force and Withdrawal.

(a) This compact shall enter into force and effect immediately upon its enactment into law by any two states. Thereafter, it shall enter into force and effect as to any other state upon the enactment thereof by such state.

(b) This compact shall continue in force with respect to a party state and remain binding upon such state until six months after such state has given notice to each other party state of the repeal thereof. Such withdrawal shall not be construed to relieve any party to a library agreement entered into pursuant to this compact from any obligation of that agreement prior to the end of its duration as provided therein.

Article XII. Construction and Severability.

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters."



§ 20-5-62. Participating political subdivisions to comply with laws on capital outlay and pledging of credit

No municipality, county, or other political subdivision of this state shall be a party to a library agreement which provides for the construction or maintenance of a library pursuant to Article III, subdivision (c), paragraph (7) of the compact, or pledge its credit in support of such a library, or contribute to the capital financing thereof, except after compliance with any laws applicable to such municipalities, counties, or political subdivisions relating to or governing capital outlay and the pledging of credit.



§ 20-5-63. State and federal aid to interstate library districts

An interstate library district lying partly within this state may claim and be entitled to receive state aid in support of any of its functions to the same extent and in the same manner as such functions are eligible for support when carried on by entities wholly within this state. For the purposes of computing and apportioning state aid to an interstate library district, this state will consider that portion of the area which lies within this state as an independent entity for the performance of the aided function or functions and compute and apportion the aid accordingly. Subject to any applicable laws of this state, such a district also may apply for and be entitled to receive any federal aid for which it may be eligible.



§ 20-5-64. Appointment of compact administrator and deputy administrators

The board of regents shall appoint an officer of this state to be the compact administrator pursuant to Article X of the compact. The board of regents shall also appoint one or more deputy compact administrators pursuant to such article.



§ 20-5-65. Notices of withdrawal from compact

In the event of withdrawal from the compact, the board of regents shall send and receive any notices required by Article XI(b) of the compact.









Chapter 6 - Education Compacts

Article 1 - Southern Regional Education Compact

§ 20-6-1. Approval and terms of compact

The following compact, as amended, is approved and this state is declared to be a party thereto; and agreements, covenants, and obligations therein are binding upon the State of Georgia:

"THE REGIONAL COMPACT

(as amended)

Whereas, The States who are parties hereto have during the past several years conducted careful investigation looking toward the establishment and maintenance of jointly owned and operated regional educational institutions in the Southern States in the professional, technological, scientific, literary and other fields, so as to provide greater educational advantages and facilities for the citizens of the several States who reside within such region; and

Whereas, Meharry Medical College of Nashville, Tennessee, has proposed that its lands, buildings, equipment, and the net income from its endowment be turned over to the Southern States, or to an agency acting in their behalf, to be operated as a regional institution for medical, dental and nursing education upon terms and conditions to be hereafter agreed upon between the Southern States and Meharry Medical College, which proposal, because of the present financial condition of the institution, has been approved by the said States who are parties hereto; and

Whereas, The said States desire to enter into a compact with each other providing for the planning and establishment of regional educational facilities;

Now, therefore, in consideration of the mutual agreements, covenants and obligations assumed by the respective States who are parties hereto (hereinafter referred to as 'States'), the said several States do hereby form a geographical district or region consisting of the areas lying within the boundaries of the contracting States which, for the purposes of this compact, shall constitute an area for regional education supported by public funds derived from taxation by the constituent States and derived from other sources for the establishment, acquisition, operation and maintenance of regional educational schools and institutions for the benefit of citizens of the respective States residing within the region so established as may be determined from time to time in accordance with the terms and provisions of this compact.

The States do further hereby establish and create a joint agency which shall be known as the Board of Control for Southern Regional Education (hereinafter referred to as the 'Board'), the members of which Board shall consist of the Governor of each State, ex officio, and four additional citizens of each State to be appointed by the Governor thereof, at least one of whom shall be selected from the field of education, and at least one of whom shall be a member of the legislature of that State. The Governor shall continue as a member of the Board during his tenure of office as Governor of the State, but the members of the Board appointed by the Governor shall hold office for a period of four years except that in the original appointments one Board member so appointed by the Governor shall be designated at the time of his appointment to serve an initial term of two years, one Board member to serve an initial term of three years, and the remaining Board member to serve the full term of four years, but thereafter the successor of each appointed Board member shall serve the full term of four years. Vacancies on the Board caused by death, resignation, refusal or inability to serve, shall be filled by appointment, by the Governor for the unexpired portion of the term. The officers of the Board shall be a Chairman, a Vice-Chairman, a Secretary, a Treasurer, and such additional officers as may be created by the Board from time to time. The Board shall meet annually and officers shall be elected to hold office until the next annual meeting. The Board shall have the right to formulate and establish bylaws not inconsistent with the provisions of this compact to govern its own actions in the performance of the duties delegated to it including the right to create and appoint an Executive Committee and a Finance Committee with such powers and authority as the Board may delegate to them from time to time. The Board may, within its discretion, elect as its Chairman a person who is not a member of the Board, provided such person resides within a signatory State, and upon such election such person shall become a member of the Board with all the rights and privileges of such membership.

It shall be the duty of the Board to submit plans and recommendations to the States from time to time for their approval and adoption by appropriate legislative action for the development, establishment, acquisition, operation and maintenance of educational schools and institutions within the geographical limits of the regional area of the States, of such character and type and for such educational purposes, professional, technological, scientific, literary, or otherwise, as they may deem and determine to be proper, necessary or advisable. Title to all such educational institutions when so established by appropriate legislative actions of the States and to all properties and facilities used in connection therewith shall be vested in said Board as the agency of and for the use and benefit of the said States and the citizens thereof, and all such educational institutions shall be operated, maintained and financed in the manner herein set out, subject to any provisions or limitations which may be contained in the legislative acts of the States authorizing the creation, establishment and operation of such educational institutions.

In addition to the power and authority heretofore granted, the Board shall have the power to enter into such agreements or arrangements with any of the States and with educational institutions or agencies, as may be required in the judgment of the Board, to provide adequate services and facilities for graduate, professional, and technical education for the benefit of the citizens of the respective States residing within the region, and such additional and general power and authority as may be vested in the Board from time to time by legislative enactment of the said States.

Any two or more States who are parties of this compact shall have the right to enter into supplemental agreements providing for the establishment, financing and operation of regional educational institutions for the benefit of citizens residing within an area which constitutes a portion of the general region herein created, such institutions to be financed exclusively by such States and to be controlled exclusively by the members of the Board representing such States provided such agreement is submitted to and approved by the Board prior to the establishment of such institutions.

Each State agrees that, when authorized by the Legislature, it will from time to time make available and pay over to said Board such funds as may be required for the establishment, acquisition, operation and maintenance of such regional educational institutions as may be authorized by the States under the terms of this compact, the contribution of each State at all times to be in the proportion that its population bears to the total combined population of the States who are parties hereto as shown from time to time by the most recent official published report of the Bureau of Census of the United States of America; or upon such other basis as may be agreed upon.

This compact shall not take effect or be binding upon any State unless and until it shall be approved by proper legislative action of as many as six or more of the States whose Governors have subscribed hereto within a period of eighteen months from the date hereof. When and if six or more States shall have given legislative approval to this compact within said eighteen months' period, it shall be and become binding upon such six or more States 60 days after the date of legislative approval by the sixth State and the Governors of such six or more States shall forthwith name the members of the Board from their States as hereinabove set out, and the Board shall then meet on call of the Governor of any State approving this compact, at which time the Board shall elect officers, adopt bylaws, appoint committees and otherwise fully organize. Other States whose names are subscribed hereto shall thereafter become parties hereto upon approval of this compact by legislative action within two years from the date hereof, upon such conditions as may be agreed upon at the time. Provided, however that with respect to any State whose constitution may require amendment in order to permit legislative approval of the compact; such State or States shall become parties hereto upon approval of this compact by legislative action within seven years from the date hereof, upon such conditions as may be agreed upon at the time.

After becoming effective this compact shall thereafter continue without limitation of time provided, however, that it may be terminated at any time by unanimous action of the States and provided further that any State may withdraw from this compact if such withdrawal is approved by its legislature, such withdrawal to become effective two years after written notice thereof to the Board accompanied by a certified copy of the requisite legislative action, but such withdrawal shall not relieve the withdrawing State from its obligations hereunder accruing up to the effective date of such withdrawal. Any State so withdrawing shall ipso facto cease to have any claim to or ownership of any of the property held or vested in the Board or to any of the funds of the Board held under the terms of this compact.

If any State shall at any time become in default in the performance of any of its obligations assumed herein or with respect to any obligation imposed upon said State as authorized by and in compliance with the terms and provisions of this compact, all rights, privileges and benefits of such defaulting State, its members on the Board and its citizens shall ipso facto be and become suspended from and after the date of such default. Unless such default shall be remedied and made good within a period of one year immediately following the date of such default this compact may be terminated with respect to such defaulting State by an affirmative vote of three-fourths of the members of the Board (exclusive of the members representing the State in default), from and after which time such State shall cease to be a party to this compact and shall have no further claim to or ownership of any of the property held by or vested in the Board or to any of the funds of the Board held under the terms of this compact, but such termination shall in no manner release such defaulting State from any accrued obligation or otherwise affect this compact or the rights, duties, privileges or obligations of the remaining States thereunder.

In witness whereof this compact has been approved and signed by Governors of the several States, subject, to the approval of their respective legislatures in the manner hereinabove set out, as of the 8th day of February, 1948."






Article 2 - Compact for Education

§ 20-6-20. Enactment; contents

The Compact for Education is entered into and enacted into law with all jurisdictions legally joining therein, in the form substantially as follows:

COMPACT FOR EDUCATION

Article I. Purpose and Policy.

(a) It is the purpose of this Compact to:

(1) Establish and maintain close cooperation and understanding among executive, legislative, professional, educational and lay leadership on a nationwide basis at the State and local levels.

(2) Provide a forum for the discussion, development, crystallization and recommendation of public policy alternatives in the field of education.

(3) Provide a clearinghouse of information on matters relating to educational problems and how they are being met in different places throughout the nation, so that the executive and legislative branches of State government and of local communities may have ready access to the experience and record of the entire country, and so that both lay and professional groups in the field of education may have additional avenues for the sharing of experience and the interchange of ideas in the formation of public policy in education.

(4) Facilitate the improvement of State and local educational systems so that all of them will be able to meet adequate and desirable goals in a society which requires continuous qualitative and quantitative advance in educational opportunities, methods and facilities.

(b) It is the policy of this Compact to encourage and promote local and State initiative in the development, maintenance, improvement and administration of educational systems and institutions in a manner which will accord with the needs and advantages of diversity among localities and States.

(c) The party States recognize that each of them has an interest in the quality and quantity of education furnished in each of the other States, as well as in the excellence of its own educational systems and institutions, because of the highly mobile character of individuals within the nation, and because the products and services contributing to the health, welfare and economic advancement of each State are supplied in significant part by persons educated in other States.

Article II. State Defined.

As used in this Compact, "State" means a State, territory or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

Article III. The Commission.

(a) The Education Commission of the States, hereinafter called the "Commission", is hereby established. The Commission shall consist of seven members representing each party State. One of such members shall be the Governor; two shall be members of the State legislature selected by its respective houses and serving in such manner as the legislature may determine; and four shall be appointed by and serve at the pleasure of the Governor, unless the laws of the State otherwise provide. If the laws of a State prevent legislators from serving on the Commission, six members shall be appointed and serve at the pleasure of the Governor, unless the laws of the State otherwise provide. In addition to any other principles or requirements which a State may establish for the appointment and service of its members of the Commission, the guiding principle for the composition of the membership on the Commission for each party State shall be that the members representing such State shall, by virtue of their training, experience, knowledge or affiliations be in a position collectively to reflect broadly the interests of the State government, higher education, the State education system, local education, lay and professional, public and nonpublic educational leadership. Of those appointees, one shall be the head of a State agency or institution, designated by the Governor, having responsibility for one or more programs of public education. In addition to the members of the Commission representing the party States, there may be not to exceed ten nonvoting commissioners selected by the steering committee for terms of one year. Such commissioners shall represent leading national organizations of professional educators or persons concerned with educational administration.

(b) The members of the Commission shall be entitled to one vote each on the Commission. No action of the Commission shall be binding unless taken at a meeting at which a majority of the total number of votes on the Commission are cast in favor thereof. Action of the Commission shall be only at a meeting at which a majority of the commissioners are present. The Commission shall meet at least once a year. In its bylaws, and subject to such directions and limitations as may be contained therein, the Commission may delegate the exercise of any of its powers to the steering committee or the executive director, except for the power to approve budgets or requests for appropriations, the power to make policy recommendations pursuant to Article IV and adoption of the annual report pursuant to Article III(j).

(c) The Commission shall have a seal.

(d) The Commission shall elect annually, from among its members, a chairman, who shall be a Governor, a vice-chairman and a treasurer. The Commission shall provide for the appointment of an executive director. Such executive director shall serve at the pleasure of the Commission, and together with the treasurer and such other personnel as the Commission may deem appropriate shall be bonded in such amount as the Commission shall determine. The executive director shall be secretary.

(e) Irrespective of the civil service, personnel, or other merit system laws of any of the party States, the executive director subject to the approval of the steering committee shall appoint, remove or discharge such personnel as may be necessary for the performance of the functions of the Commission, and shall fix the duties and compensation of such personnel. The Commission in its bylaws shall provide for the personnel policies and programs of the Commission.

(f) The Commission may borrow, accept or contract for the services of personnel from any party jurisdiction, the United States, or any subdivision or agency of the aforementioned governments, or form any agency of two or more of the party jurisdictions or their subdivisions.

(g) The Commission may accept for any of its purposes and functions under this Compact any and all donations, and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any State, the United States, or any other governmental agency, or from any person, firm, association, foundation or corporation, and may receive, utilize and dispose of the same. Any donation or grant accepted by the Commission pursuant to this paragraph or services borrowed pursuant to paragraph (f) of this Article shall be reported in the annual report of the Commission. Such report shall include the nature, amount and conditions, if any, of the donation, grant, or services borrowed, and the identity of the donor or lender.

(h) The Commission may establish and maintain such facilities as may be necessary for the transacting of its business. The Commission may acquire, hold, and convey real and personal property and any interest therein.

(i) The Commission shall adopt bylaws for the conduct of its business and shall have the power to amend and rescind these bylaws. The Commission shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto, with the appropriate agency or officer in each of the party States.

(j) The Commission annually shall make to the Governor and legislature of each party State a report covering the activities of the Commission for the preceding year. The Commission may make such additional reports as it may deem desirable.

Article IV. Powers.

In addition to authority conferred on the Commission by other provisions of the Compact, the Commission shall have the authority to:

(a) Collect, correlate, analyze and interpret information and data concerning educational needs and resources.

(b) Encourage and foster research in all aspects of education, but with special reference to the desirable scope of instruction, organization, administration, and instructional methods and standards employed or suitable for employment in public educational systems.

(c) Develop proposals for adequate financing of education as a whole and at each of its many levels.

(d) Conduct or participate in research of the types referred to in this Article in any instance where the Commission finds that such research is necessary for the advancement of the purposes and policies of this Compact, utilizing fully the resources of national associations, regional Compact organizations for higher education; and other agencies and institutions, both public and private.

(e) Formulate suggested policies and plans for the improvement of public education as a whole, or for any segment thereof, and make recommendations with respect thereto available to the appropriate governmental units, agencies and public officials.

(f) Do such other things as may be necessary or incidental to the administration of any of its authority or functions pursuant to this Compact.

Article V. Cooperation with Federal Government.

(a) If the laws of the United States specifically so provide, or if administrative provision is made therefor within the federal government, the United States may be represented on the Commission by not to exceed ten representatives. Any such representative or representatives of the United States shall be appointed and serve in such manner as may be provided by or pursuant to federal law, and may be drawn from any one or more branches of the federal government, but no such representative shall have a vote on the Commission.

(b) The Commission may provide information and make recommendations to any executive or legislative agency or officer of the federal government concerning the common educational policies of the States, and may advise with any such agencies or officers concerning any matter of mutual interest.

Article VI. Committees.

(a) To assist in the expeditious conduct of its business when the full Commission is not meeting, the Commission shall elect a steering committee of thirty-two members, which, subject to the provisions of this Compact and consistent with the policies of the Commission, shall be constituted and function as provided in the bylaws of the Commission. One-fourth of the voting membership of the steering committee shall consist of Governors, one-fourth shall consist of legislators, and the remainder shall consist of other members of the Commission. A federal representative on the Commission may serve with the steering committee, but without vote. The voting members of the steering committee shall serve for terms of two years. The chairman, vice-chairman, and treasurer of the Commission shall be members of the steering committee and, anything in this paragraph to the contrary notwithstanding, shall serve during their continuance in these offices. Vacancies in the steering committee shall not affect its authority to act, but the Commission at its next regularly ensuing meeting following the occurrence of any vacancy shall fill it for the unexpired term. No person shall serve more than two terms as a member of the steering committee; provided that service for a partial term of one year or less shall not be counted toward the two term limitation.

(b) The Commission may establish advisory and technical committees composed of State, local and federal officials, and private persons to advise it with respect to any one or more of its functions. Any advisory or technical committee may on request of the States concerned, be established to consider any matter of special concern to two or more of the party States.

(c) The Commission may establish such additional committees as its bylaws may provide.

Article VII. Finance.

(a) The Commission shall advise the Governor or designated officer or officers of each party State of its budget and estimated expenditures for such period as may be required by the laws of that party State. Each of the Commission's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party States.

(b) The total amount of appropriation requests under any budget shall be apportioned among the party States. In making such apportionment, the Commission shall devise and employ a formula which takes equitable account of the populations and per capita income levels of the party States.

(c) The Commission shall not pledge the credit of any party States. The Commission may meet any of its obligations in whole or in part with funds available to it pursuant to Article III(g) of this Compact, provided that the Commission takes specific action setting aside such funds prior to incurring an obligation to be met in whole or in part in such manner. Except where the Commission makes use of funds available to it pursuant to Article III(g) thereof, the Commission shall not incur any obligation prior to the allotment of funds by the party States adequate to meet the same.

(d) The Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Commission shall be subject to the audit and accounting procedures established by its bylaws. However, all receipts and disbursements of funds handled by the Commission shall be audited yearly by a qualified public accountant, and the report of the audit shall be included in and become part of the annual reports of the Commission.

(e) The accounts of the Commission shall be open at any reasonable time for inspection by duly constituted officers of the party States and by any persons authorized by the Commission.

(f) Nothing contained herein shall be construed to prevent Commission compliance with laws relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the Commission.

Article VIII. Eligible Parties; Entry Into and Withdrawal.

(a) This Compact shall have as eligible parties all States, territories and possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico. In respect of any such jurisdiction not having a Governor, the term "Governor", as used in this Compact, shall mean the closest equivalent official of such jurisdiction.

(b) Any State or other eligible jurisdiction may enter into this Compact by legislative Act and it shall become binding thereon when it has adopted the same.

(c) Any party State may withdraw from this Compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after the Governor of the withdrawing State has given notice in writing of the withdrawal to the Governors of all other party States. No withdrawal shall affect any liability already incurred by or chargeable to a party State prior to the time of such withdrawal.

Article IX. Construction and Severability.

This Compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this Compact shall be severable and if any phrase, clause, sentence or provision of this Compact is declared to be contrary to the Constitution of any State or of the United States, or the application thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this Compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this Compact shall be held contrary to the Constitution of any State participating therein, the Compact shall remain in full force and effect as to the State affected as to all severable matters.



§ 20-6-21. Georgia members of Education Commission of the States

The seven members to represent this state on the Education Commission of the States as authorized under Article III of the Compact for Education shall consist of the following members: the Governor, who shall serve as chairman thereof; one member of the House of Representatives, who shall be selected by the Speaker of the House of Representatives; one member of the Senate, who shall be selected by the Lieutenant Governor; the chancellor of the University System of Georgia; the State School Superintendent; and two members who shall be appointed by the Governor and who shall serve at the pleasure of the Governor.



§ 20-6-22. Georgia Education Council

There is established the Georgia Education Council, which shall be composed of the members of the Education Commission of the States representing this state and such other persons appointed by the Governor at his discretion to serve at his pleasure. Such other persons shall be selected so as to be broadly representative of professional and lay interest within this state having the responsibilities for, and interest in, the improvement of education. The Governor, or a member of the council designated by the Governor, shall serve as chairman of the council. The council shall meet on the call of the Governor or a majority of its members, but in any event the council shall meet not less than three times in each year. The council may consider any and all matters relating to recommendations of the Education Commission of the States and the activities of the members in representing this state thereon.



§ 20-6-23. Funds to carry out article; expenses of commission and council members

(a) Funds appropriated or otherwise available to the executive branch of government of this state may be expended for the purpose of carrying out this article.

(b) The members of the Education Commission of the States representing this state and the members of the Georgia Education Council shall serve without pay; provided, however, that they shall be reimbursed, from funds appropriated therefor, for their reasonable and necessary travel, meals, lodging, and other necessary expenses incurred in the performance of their official duties.



§ 20-6-24. Filing of commission's bylaws

Pursuant to Article III(i) of the compact, the Education Commission of the States shall file a copy of its bylaws and any amendment thereto with the Secretary of State.









Chapter 7 - Legislative Educational Research Council



Chapter 8 - Campus Policemen

§ 20-8-1. Definitions

As used in this chapter, the term:

(1) "Campus" means the grounds and buildings owned or occupied by a college or university or the grounds and buildings of a school or training facility operated by or under the authority of the State Board of Education. The term "campus" shall also include any public or private property within 500 yards of the property of an educational facility and one-quarter mile of any public street or public sidewalk connecting different buildings of the same educational facility when the property or buildings of the educational facility are located within any county in this state having a population of 400,000 or more according to the United States decennial census of 1970 or any future such census.

(2) "Campus policeman" means an employee of an educational facility whose duties include the enforcement of the laws of this state; the preservation of public order; the protection of life and property; the prevention, detection, or investigation of crime; or any combination thereof.

(3) "College or university" means an accredited, nonproprietary, public or private educational institution of higher learning located in this state.

(4) "Educational facility" means a college or university or a school or training facility operated by or under the authority of the State Board of Education.



§ 20-8-2. Law enforcement powers

On the campus of an educational facility, a campus policeman employed by such educational facility who is certified in accordance with Code Section 20-8-3 and when authorized by the governing body or authority of such educational facility shall have the same law enforcement powers, including the power of arrest, as a law enforcement officer of the local government with police jurisdiction over such campus.



§ 20-8-3. Certification required

As a condition precedent to the exercise of law enforcement powers pursuant to Code Section 20-8-2, a campus policeman must be certified by the Georgia Peace Officer Standards and Training Council as having met the qualifications and having completed the basic training requirements for a peace officer under Article 2 of Chapter 2 of Title 35. All costs incurred in such certification and training shall be paid by the educational facility employing the campus policeman. This chapter is permissive and shall not require the certification of campus policemen by the Georgia Peace Officer Standards and Training Council. The certification of a campus policeman by the Georgia Peace Officer Standards and Training Council does not require that the campus policeman so certified exercise the powers provided in Code Section 20-8-2.



§ 20-8-4. Exemption of university system campus policemen

A campus policeman exercising the power of arrest pursuant to Code Section 20-3-72 providing campus policemen and other security personnel of the University System of Georgia with arrest powers for offenses committed upon university system property shall be exempt from this chapter.



§ 20-8-5. Law enforcement powers of school security personnel in each public school system of the state; certification; carrying of firearms or weapons

(a) In each public school system in this state, school security personnel employed by the board of education of a county or an independent board of education of a municipality for the various public schools thereof who are certified pursuant to subsection (b) of this Code section and who are authorized by the board of education of that county or the independent board of education of that municipality shall have the same law enforcement powers on school property, including the power of arrest, as law enforcement officers of that respective county or municipality.

(b) As a condition precedent to the exercise of law enforcement powers pursuant to subsection (a) of this Code section, school security personnel must be certified by the Georgia Peace Officer Standards and Training Council as having met the qualifications and having completed the basic training requirements for a peace officer under Chapter 8 of Title 35. The certification of school security personnel by the Georgia Peace Officer Standards and Training Council does not require that such security personnel exercise the powers provided in subsection (a) of this Code section.

(c) The provisions of this Code section shall not prohibit a board of education of a county or an independent board of education of a municipality from employing school security personnel without law enforcement powers.

(d) School security personnel who are certified by the Georgia Peace Officer Standards and Training Council may be authorized by a local board of education to carry a standard issue firearm or weapon generally used for law enforcement purposes for the purpose of carrying out law enforcement duties.



§ 20-8-6. Reports of criminal gang activity on or adjacent to campus

Each educational facility which employs campus policemen, including institutions of the University System of Georgia, shall report to the Georgia Bureau of Investigation and to the local law enforcement agency incidents of criminal gang activity as defined by Code Section 16-15-3 which occur on or adjacent to the campus of such educational facility.



§ 20-8-7. Public disclosure of campus police records

Law enforcement records created, received, or maintained by campus policemen that relate to the investigation of criminal conduct and crimes as defined under Georgia law and which are not subject to protection from disclosure by any other Georgia law shall be made available within a reasonable time after request for public inspection and copying.






Chapter 9 - Eye Protective Devices for Students, Teachers, and Visitors

§ 20-9-1. Rules and regulations as to eye protective devices for certain courses and laboratories; furnishing devices

(a) The State Board of Education and the Board of Regents of the University System of Georgia shall promulgate and adopt rules and regulations to ensure that every student and teacher participating in or observing any of the following courses of instruction in any school, college, university, vocational-technical school, or other educational institution within this state shall wear appropriate industrial quality eye protective devices at all times while participating in or observing such courses of instruction:

(1) Vocational, technical, industrial arts, chemical, physical, or chemical-physical courses of instruction involving exposure to:

(A) Hot molten metal or other molten materials;

(B) Milling, sawing, turning, shaping, cutting, grinding, or stamping of any solid materials;

(C) Heat treatment, tempering, or kiln firing of any metal or other materials;

(D) Gas or electric arc welding or other forms of welding processes;

(E) Repair or servicing of any vehicle; or

(F) Caustic or explosive materials;

(2) Chemical, physical, or combined chemical-physical laboratories involving caustic or explosive materials, hot liquids or solids, injurious radiations, or other hazards; or

(3) Such other courses as shall be determined by the state board or the board of regents.

(b) The devices required by this Code section shall be furnished by the school, college, university, vocational-technical school, or other educational institution within this state for all students and teachers and shall be furnished for all visitors to such shops and laboratories, as provided by rules and regulations adopted by the state board and the board of regents.






Chapter 10 - Farmers' Institutes

§ 20-10-1. Board of Regents of the University System of Georgia to have institutes conducted

The Board of Regents of the University System of Georgia shall have conducted throughout the state each year, during the season most convenient to the agriculturists, a series of farmers' institutes for the instruction of the citizens of this state in better methods of agriculture in its various branches. These institutes shall be held at such times and places as the board may direct. The board shall make such rules and regulations as it may deem proper for organizing and conducting such institutes. In selecting lecturers for said institutes, preference shall be given to practical, successful farmers possessing aptitude for the work. The programs of such institutes shall be so arranged as to present the results of the most recent investigations in practical agriculture.






Chapter 11 - Georgia Tech Research Institute

§ 20-11-1. Creation; research institute and field offices

To aid in the promotion of scientific, engineering, and industrial research; to encourage the more complete development and utilization of the natural resources of this state; to advance science, technology, and education; to encourage further industrial and economic development; to provide technical advice and assistance to business and industry; to provide an industrial extension service to meet the technical, informational, and other needs of industry and local development groups; and in order to promote the general welfare of the people of this state through a program of scientific, engineering, and industrial research, there is created at and in connection with the Georgia Institute of Technology a department to be known and designated as the "Georgia Tech Research Institute." The department shall be composed of a research institute to be located at the Georgia Institute of Technology and such field offices or substations as provided in this chapter.



§ 20-11-2. Duties

It shall be the duty of the Georgia Tech Research Institute to:

(1) Conduct original research; to perform and verify experiments; to make investigations in any and all branches of engineering, manufacturing, and the industries and the sciences related thereto; and to compile data relating to such research for their promotion in the interests of the people;

(2) Formulate and implement a program of research which will seek to enhance the economic and industrial development of this state through the search for new or improved products, devices, and processes; through the development of new uses for Georgia's existing and potential resources; through the pursuit of scientific knowledge and learning and the dissemination thereof; through the search for new economic opportunities; and through technical assistance to the existing and future industrial community;

(3) Render assistance to national programs of science, technology, and preparedness; and

(4) Conduct such other research, experiments, and investigations bearing upon the industries, occupations, and public welfare of the people as may in each case be deemed advisable, practicable, and within the resources of the research institute.



§ 20-11-3. Center for industrial development; industrial extension service field offices or substations

A center for industrial development shall be created in connection with the Georgia Tech Research Institute for the purpose of meeting more effectively the needs of business and industry and of local groups engaged in economic development and furthering and strengthening of the research institute's present program, including the establishment of such additional research and related services as may be necessary to make possible the more effective development of the state's industrial resources and potentials. To utilize effectively the talents of the research institute's staff of scientists, engineers, and technicians on the needs of local development groups and of business and industry, the research institute's present program shall be extended as rapidly as its financial condition will permit to provide a state-wide industrial extension service through the establishment of field offices or substations. The location of each field office or substation shall be determined by the director of the Georgia Tech Research Institute, who shall choose each location on the basis of its advantages to the research institute's overall program and the further development of the state's resources. In addition to being responsible for providing technical advice and assistance to local development groups and to established business and industry, each field office or substation shall have as its further purpose the collection of data on local resources and the evaluation of existing and potential industrial opportunities.



§ 20-11-4. Bulletins

Bulletins giving results of the research, investigations, and experiments or reports of progress shall be published at the Georgia Tech Research Institute at least once in 12 months. Copies shall be sent to such persons, newspapers, institutions, and libraries interested in research, engineering, manufacturing, and industry as may request them as far as the means of the research institute will permit. Copies of the reports are to be sent, free of all charges, to the state geologist and other state officials requesting them.



§ 20-11-5. Appropriations for research institute; payment

All moneys appropriated by the General Assembly for the establishment and operation of the Georgia Tech Research Institute, together with any sums which may be appropriated by the Congress or apportioned to the state from the Treasury of the United States for purposes substantially the same as specified in this chapter, shall be paid to the Board of Regents of the University System of Georgia for the conduct of the work of the research institute authorized by this chapter, provided that the board shall formally present to the Governor its acceptance of the conditions of this chapter.



§ 20-11-6. Conformance to conditions of federal aid

In the event of Congress making appropriations for the conduct of work similar to that specified in this chapter, the work of the Georgia Tech Research Institute shall conform to the requirements imposed as the conditions for such federal appropriations as may be accepted by the General Assembly in order that the work of the research institute may be aided and extended by means of such federal appropriations for scientific, engineering, and industrial research.



§ 20-11-7. Change of name to "Georgia Tech Research Institute."

The president of the Georgia Institute of Technology is authorized at any time not later than January 1, 1985, in his discretion, to change the name of the Engineering Experiment Station to "Georgia Tech Research Institute" by giving written notice of such change and of the effective date thereof to the Board of Regents of the University System of Georgia and the Secretary of State of the State of Georgia. The Engineering Experiment Station shall be known and designated as the "Georgia Tech Research Institute" from and after the effective date specified in such notice. The president and his delegate or delegates are authorized to give such additional notice of the name change and the effective date thereof to such other persons and in such manner as the president may deem necessary or desirable.






Chapter 12 - Marine Resources Extension Centers and Institute for Oceanographic Studies

§ 20-12-1. Definitions

As used in this chapter, the term:

(1) "Board of regents" means the Board of Regents of the University System of Georgia.

(2) "Facility" means a structure or complex of structures approved by the board of regents, including the land thereon, for the purpose of pursuing research, academic, industrial, and other related activities conducted by local, state, or federal government agencies; the university system or any of its component parts; other public or private colleges and universities; nonprofit organizations; foundations; corporations; and private business firms.

(3) "Project" means one or more facilities as defined in paragraph (2) of this Code section.

(4) "University system" means the University System of Georgia.



§ 20-12-2. Development of marine resources extension centers and institute for oceanographic studies

The board of regents shall establish and operate one or more marine resources extension centers and an institute for oceanographic studies, known as the Oceanographic Research Center. The board of regents may delegate to one or more of its members or to its officers, agents, and employees such powers and duties as it may deem proper to carry out the purposes of this chapter. The board of regents may contract with any department, board, or agency of the state, local, or federal government; public or private colleges and universities not component units of the university system; nonprofit organizations; foundations; corporations; private business firms; and individuals as shall be consonant with all the purposes of this chapter.



§ 20-12-3. Powers of board of regents

For the purposes of this chapter, the board of regents shall have the powers:

(1) To acquire by purchase, lease, or otherwise and to hold, lease, and dispose of any real and personal property;

(2) To appoint such additional officers, who need not be members of the board of regents, as the board of regents deems advisable; to employ such experts, employees, and agents as may be, in its judgment, necessary; to fix their compensation; and to promote and discharge such officers, employees, and agents;

(3) To make such contracts as the legitimate and necessary purposes of this chapter shall require and to execute and perform such facility lease contracts with local, state, or federal government agencies; public or private colleges and universities not component units of the university system; nonprofit organizations; foundations; corporations; private business firms; and individuals as shall be consonant with all the purposes of this chapter; and to make all contracts necessary for the projects as defined and described in this article, provided that all contracts for the construction of projects shall be let by public bid upon plans and specifications approved by the board of regents or its successors in office;

(4) To construct, erect, repair, own, maintain, add to, extend, improve, operate, and manage projects, as defined in Code Section 20-12-1, to be located on property owned by the board of regents;

(5) To contract with other state departments, boards, commissions, agencies, bureaus, and authorities to provide for the financing or construction of projects, or both;

(6) To exercise any power usually possessed by other departments of the executive branch of state government;

(7) To study and plan a complex which may include research, academic, industrial, and other related activities conducted by local, state, or federal government agencies; the university system or any of its component units; other public or private colleges and universities; nonprofit organizations; foundations; corporations; private business firms; and individuals;

(8) To establish criteria for the participation of these various entities in the complex, to promote their participation in the complex, and to negotiate with such entities to arrange for their location in the complex;

(9) To receive funds, facilities, land, or other support from local, state, and federal governments; from nonprofit organizations and foundations; and from business firms and individuals, in any form, such as grants, allocations, gifts, exchanges, or rentals; and

(10) To establish and operate one or more marine resources extension centers and in connection therewith furnish instructions and practical demonstrations in the application of marine science and techniques to vocational, industrial, and recreational utilization and development of coastal and offshore lands, waters, and resources; to contract with any public agency, department, or instrumentality or any private person or corporation for the furnishing of instructions and demonstrations in accordance with the direction and under the supervision of the board of regents.



§ 20-12-4. Cooperation with other states

In the event that other states may desire to collaborate in the development of the complex, the board of regents is authorized to enter into agreements with the agencies or institutions of any other states for the participation in, or the joint use of, the complex.



§ 20-12-5. Leasing projects

The board of regents is authorized, as owner of such projects as it may construct, to offer, as lessor, to lease such projects for terms not exceeding 50 years from the date of execution. Such leases may provide for the advance payment of agreed sums of yearly or monthly rental, which payments may begin on execution of leases, such dates being prior to the completion of such projects or otherwise, and may obligate the lessees or their successors, or both, to pay such sums for the lease of such projects and in addition, to obligate themselves to pay for or perform all maintenance, upkeep, and repair or any other reasonable expense of such projects, provided that no such lease shall be binding upon or a valid act of the board of regents as to a lessee where the lessee is any state government agency until and unless the board of regents shall have secured a certificate from the state auditor that the yearly rental obligations under such lease shall fall within the existing power of such state agency to make such obligations.



§ 20-12-6. Rentals and other charges; contracts as to use of projects

The board of regents is authorized to fix rentals and other charges which the lessees shall pay to the board of regents for the use of each project, to charge and collect them, and to lease and make contracts with lessees with respect to the use of such lessees of any project.



§ 20-12-7. Rules and regulations for projects

The board of regents shall prescribe rules and regulations for the operation of each project constructed under this chapter, including rules and regulations to ensure maximum use of each such project.



§ 20-12-8. Annual reports

The board of regents shall make an annual report to the General Assembly which shall include a report on all funds and properties received or disbursed under this chapter. The board of regents shall not be required to distribute copies of the annual report to the members of the General Assembly but shall notify the members of the availability of the report in the manner which it deems to be most effective and efficient.



§ 20-12-9. Liberal construction

This chapter, being for the welfare of the state and its inhabitants, shall be liberally construed to effect its purposes.






Chapter 13 - Georgia Public Telecommunications Commission Act

§ 20-13-1. Establishment of Georgia Public Telecommunications Commission

(a) There is created a body corporate and politic to be known as the Georgia Public Telecommunications Commission which shall be deemed to be an instrumentality of the State of Georgia and a public corporation; and by that name, style, and title such body may contract and be contracted with, sue and be sued, implead and be impleaded, and complain and defend in all courts of this state.

(b) The commission shall have perpetual existence. Any change in name or composition of the commission shall in no way affect the vested rights of any person under this chapter or impair the obligations of any contracts existing under this chapter.

(c) The commission shall be attached to the Board of Regents of the University System of Georgia for administrative purposes only, as provided for in Code Section 50-4-3.



§ 20-13-2. Membership; appointment; terms of office; election of chairperson; vacancies

(a) The commission shall be composed of nine members, who shall be appointed by the Governor from the general public. No person may serve on the commission who is also an official, officer, or employee of the state or any of its agencies or instrumentalities or an official, officer, employee, or representative of any public school system.

(b) The term of office for members shall be four years, except for those members whose initial terms begin on July 1, 2001, which terms shall expire on June 30, 2002. Thereafter, their successors shall serve for terms of four years and until a successor is appointed and qualified.

(c) The commission shall elect one of its members as chairperson.

(d) Vacancies which occur in the membership of the commission shall be filled by the Governor.



§ 20-13-3. Remuneration for members

The members of the commission shall receive for each day of service expended as a member of the commission the per diem and expense allowances authorized for members of other state boards and commissions, as provided by Code Section 45-7-21.



§ 20-13-4. Meetings

The commission shall hold regular meetings bimonthly or as necessary as determined by the chairperson. Additional meetings may be called by the chairperson or at the request of three or more of the members.



§ 20-13-5. Functions; responsibilities

(a) The Georgia Public Telecommunications Commission is declared to be a public charitable organization created, designed, and intended for the purpose of providing educational, instructional, and public broadcasting services to the citizens of the State of Georgia and making available those services to the citizens of the several states as deemed necessary and feasible.

(b) The commission is authorized to accept and utilize gifts, contributions of money, property, facilities, services, donations, bequests, and appropriations from the State of Georgia or any agency, instrumentality, or political subdivision thereof; or from any individual or corporation; or from the United States of America or any agency or instrumentality thereof.

(c) Subject to appropriations by the General Assembly, the commission will provide for the public broadcasting and other transmission of educational, instructional, and continuing educational programs and telecourses to the various schools and citizens of the State of Georgia.

(d) Upon the submission of its budget request in accordance with the budget submission provisions of Part 1 of Article 4 of Chapter 12 of Title 45, the "Budget Act," the commission may receive each year a grant appropriated to the board of regents for commission personnel and operating expenses. The commission shall submit a budget request consistent with the process used by other state agencies and commissions. This shall be submitted as a separate budget request through the board of regents as provided for in Code Section 50-4-3.

(e) The members of the commission shall be accountable in all respects as trustees. The commission shall keep suitable and proper books and records of all receipts, income, and expenditures of every kind and shall submit annually to the state auditor or his designated agent for inspection all of the books together with the proper statement of the commission's financial position at the close of its fiscal year.

(f) The Department of Law shall provide legal services to the commission in the same manner as legal services are provided to state departments under Article 2 of Chapter 15 of Title 45; and the provisions of Code Sections 45-15-13 through 45-15-16, relating to provision of legal services to state authorities, shall not apply with respect to provision of legal services to the commission.



§ 20-13-6. Executive director; appointment

The Georgia Public Telecommunications Commission shall appoint an executive director of the commission and shall fix his compensation, duties, and responsibilities consistent with the provisions of this chapter. The executive director of the commission shall exercise the overall supervision and direction of the staff of the commission and shall serve at the pleasure of the commission. The commission may assign and delegate to the executive director such responsibilities, powers, and duties as it may deem proper and appropriate, including the authority to execute on behalf of the commission those documents and other filings required by the Federal Communications Commission and other regulatory agencies.



§ 20-13-7. Executive director; functions; powers; duties

The executive director shall be responsible for implementing the policies of the commission and for the day-to-day operations of the commission. The executive director shall develop job descriptions for the necessary administrative, production, liaison, and clerical personnel and shall, at his discretion, hire staff necessary for the commission operations. The executive director, with approval of the commission and with advice from the agencies which use its services, shall seek ways to improve these services. To the extent delegated by the commission, the executive director shall represent the commission nationally and shall transmit and interpret the state's position on public telecommunications matters to national, regional, and state bodies as necessary and as directed by the commission. The executive director shall recommend to the commission such advisory councils and memberships as shall be deemed appropriate by the executive director.



§ 20-13-8. Licensure

(a)(1) The commission is authorized and empowered to hold licenses issued by the Federal Communications Commission or other appropriate governmental agencies necessary for the operation of public telecommunications facilities and to operate such facilities in the State of Georgia for the purpose of serving the educational and public telecommunications needs of the State of Georgia and the various communities within the state. For the purposes of this chapter, public telecommunications facilities shall include noncommercial educational radio and television stations, auxiliary broadcast facilities, low power television or radio stations, satellite earth stations, microwave stations, cable television systems, instructional television fixed service facilities, and such other telecommunications equipment and facilities as may be necessary for the provision of public telecommunications services to as much of the State of Georgia as feasible and for the realization of the other purposes of this chapter.

(2) For the purposes of this chapter, public telecommunications services shall include noncommercial educational and cultural radio and television programs and related instructional or informational material that may be transmitted by means of electronic communications.

(b) The prior Georgia Public Telecommunications Commission in existence as of January 1, 1990, is directed to do all acts necessary to make application, as promptly as possible, to the Federal Communications Commission for the necessary authority to transfer or assign to the commission created by this chapter any and all Federal Communications Commission licenses or other authorizations which it holds or for which applications are pending before the Federal Communications Commission.

(c) The prior Georgia Public Telecommunications Commission is also directed to take actions mandated by the Federal Communications Commission or prudent to preserve and provide for the orderly transfer of the licenses. On the first Monday following the expiration of 40 days after the last grant of Federal Communications Commission authority for the assignment to the commission created by this chapter of any Federal Communications Commission license or other authorization, the prior Georgia Public Telecommunications Commission in existence on January 1, 1990, is authorized and directed to transfer or assign to the commission created by this chapter all rights, title, and interest to all such facilities and equipment, unless the commission created by this chapter shall direct that a later date for said transfer shall be utilized, in which event the date specified by the commission created by this chapter shall control said transfer. Until the transfer to the commission created by this chapter of the Federal Communications Commission license or other authorization, the noncommercial educational broadcast stations licensed to the prior Georgia Public Telecommunications Commission in existence on January 1, 1990, shall remain under the control of such prior commission.

(d) The commission created by this chapter shall integrate the facilities and equipment provided for in subsection (c) of this Code section and shall perform the following functions:

(1) Ensure the production and delivery of educational materials as needed by the state's educational entities, which shall include:

(A) Making instructional television available state wide to the various institutions of secondary, postsecondary, and higher education as well as the general public;

(B) Assisting in design of public telecommunications systems in public schools and training of public school employees to operate such systems effectively;

(C) Working with the Department of Education, the State Board of the Technical College System of Georgia, and the board of regents in planning and providing the most flexible instructional television delivery system possible, to include design, building, and operating of various open-air and closed circuit electronic delivery systems to serve elementary, secondary, postsecondary, vocational, college, postgraduate, and adult continuing educational needs; and

(D) Providing public telecommunications services state wide and meeting the public telecommunications needs of the public in the state;

(2) Initiate negotiations when deemed appropriate and acquire any other public broadcasting facilities that would enhance and improve the commission's public broadcasting network;

(3) Develop and implement a plan to establish adequate levels of local programming;

(4) Serve the public telecommunications television and radio production needs of all public agencies in the state which request such assistance on an at-cost purchase-of-services basis;

(5) Provide and acquire television and radio programming as needed;

(6) Purchase and provide services as necessary from and to public and private entities so as to perform effectively and efficiently its responsibilities and increase its fund base;

(7) Solicit and receive funds from the general public, corporate underwriters, and various public and private foundations;

(8) Enter into contracts individually or jointly with other entities for the production of quality educational and public programming;

(9) Make maximum efficient use of production and transmission equipment; plan equipment replacements in an orderly fashion; and monitor ongoing technological advances so that they can be adopted when they become cost feasible;

(10) Be empowered and encouraged to provide and maintain a state-wide public radio network and radio reading service for the visually disabled;

(11) Comply with all applicable regulations, such as ascertainment of viewer and listener needs and provisions for local participation;

(12) Offer technical assistance upon request to local governments in their negotiation of franchise agreements with cable television companies;

(13) Establish and maintain a positive working relationship with other organizations involved in public and private telecommunications in Georgia;

(14) Represent the state with other public telecommunications and regulatory agencies in Georgia, in other states, and at the national level;

(15) Represent the state as the coordinating entity for the National Telecommunications and Information Agency's public telecommunications facilities program;

(16) Establish and appoint advisory committees as necessary; and

(17) Adopt such rules and regulations as are necessary to carry out the purposes of this chapter.



§ 20-13-9. Content of instructional television

It is the intent of this chapter that the content of instructional television is clearly and unequivocally the responsibility of the Board of Education, the State Board of the Technical College System of Georgia, and the board of regents for programs and courses within their respective purviews. In consultation with the appropriate agencies, the commission shall make available various public telecommunications services to help enable these agencies to carry out their defined responsibilities and purposes.



§ 20-13-10. Personnel; status as state employees; benefits

(a) The executive director and his deputy director, division directors, and other employees shall be considered state employees in the unclassified service of the merit system for the purposes of benefits administered by the merit system and for retirement purposes.

(b) Upon the assignment of the licenses held by the prior Georgia Public Telecommunications Commission to the commission created by this chapter, pursuant to the provisions of Code Section 20-13-8, all current positions and all officers and employees previously employed, assigned, or delegated by the Department of Education and the board of regents to the prior Georgia Public Telecommunications Commission shall be transferred to the commission created by this chapter. Certain employees from the Foundation for Public Broadcasting in Georgia who have functioned in support positions in the foundation for the benefit of the state and the prior Georgia Public Telecommunications Commission shall be employed by the commission created by this chapter subject to the operating needs of the commission.

(c) All employees of the Department of Education transferred to the commission by the provisions of subsection (b) of this Code section shall retain all accumulated sick and annual leave and shall be entitled to retain membership in the Employees' Retirement System of Georgia and to retain any and all rights under said retirement plan.

(d) All employees of the board of regents transferred to the commission by the provisions of subsection (b) of this Code section shall retain all accumulated sick and annual leave and shall be entitled to retain membership in the Teachers Retirement System of Georgia and to retain any and all rights under said retirement plan.

(e) All employees or officers hired or appointed by the Georgia Public Telecommunications Commission on or after July 1, 1990, shall be members of the Employees' Retirement System of Georgia as a condition of employment. All employees and officers of the Georgia Public Telecommunications Commission who are not already members of the Employees' Retirement System of Georgia may elect to become members on or after July 1, 1990. Any officer or employee of the commission who is already a member of the Employees' Retirement System of Georgia by virtue of services with another employer shall be entitled to credit for his services and shall not suffer any loss of credit to which he is otherwise entitled. There shall be paid from the funds appropriated or otherwise available for the operation of the Georgia Public Telecommunications Commission all employer contributions required under this subsection, including employer's social security contributions. The commencement date shall be July 1, 1990.



§ 20-13-11. Powers

The commission shall have the power:

(1) To have a seal and alter it at pleasure;

(2) Subject to the approval of the State Properties Commission, to acquire by purchase, lease, or otherwise and to hold, lease, and dispose of real property of every kind and character for its corporate purposes;

(3) Subject to the provisions of Part 1 of Article 3 of Chapter 5 of Title 50, relating to centralized purchasing, to acquire by purchase, lease, or otherwise and to hold, lease, and dispose of personal property of every kind and character for its corporate purposes;

(4) To appoint and select officers, agents, and employees, including architects, engineers, and construction experts, and to fix their compensation;

(5) Subject to the approval of the Georgia State Financing and Investment Commission:

(A) To accept loans of money, materials, or property of any kind from the United States of America or any agency or instrumentality thereof upon such terms and conditions as the United States of America or such agency or instrumentality may impose;

(B) To borrow money for temporary financing of a commission production and to provide for the payment of the same, as may be permitted under the Constitution and laws of the State of Georgia;

(6) To accept grants of money, materials, or property of any kind from the United States of America or any agency or instrumentality thereof upon such terms and conditions as the United States of America or such agency or instrumentality may impose;

(7) To exercise any power which is usually possessed by private corporations performing similar functions and which is not in conflict with the Constitution and laws of this state;

(8) To act as agent for the United States of America, or any agency, department, corporation, or instrumentality thereof, in any manner within the purposes or powers of the commission;

(9) To adopt, alter, or repeal its own bylaws, rules, and regulations governing the manner in which its business may be transacted and in which the power granted to it may be employed, as the commission may deem necessary or expedient in facilitating its business;

(10) To receive gifts, donations, contributions, or endowments from any person, firm, or corporation;

(11) To hold, use, administer, and expend such sum or sums as may hereafter be received as income from gifts, donations, contributions, or endowments for any of the purposes of the commission;

(12) To do any other things necessary or proper to provide for, promote, improve, and render public broadcasting projects self-supporting, including the establishment and modification of all reasonable fees, rentals, and other charges of whatever kind, consistent with paragraph (4) of subsection (d) of Code Section 20-13-8, it deems necessary for any services or facilities provided to other agencies, instrumentalities, individuals, and corporations, both public and private;

(13) To make contracts and to execute all instruments necessary or convenient, including contracts for construction of projects or contracts with respect to the leasing or use of projects which the commission causes to be constructed, erected, or acquired; and

(14) To do all things necessary or convenient to carry out the powers expressly given, authorized, or required in this chapter.



§ 20-13-12. Purpose; exemptions

It is found, determined, and declared that the creation of the commission and the carrying out of its corporate purposes are in all respects for the benefit of the people of this state and constitute a public purpose and that the commission will be performing an essential governmental function in the exercise of the powers conferred upon it by this chapter. This state warrants and covenants that the commission shall be required to pay no taxes or assessments upon any property owned, acquired, or leased by it or under its jurisdiction, control, possession, or supervision or upon its activities in the operation or maintenance of the buildings, towers, and facilities erected or acquired by it or upon any fees, rentals, or other charges for the use of such buildings, towers, or facilities or upon other income received by the commission. This exemption shall include an exemption from state and local sales and use tax on property purchased by the commission for use exclusively by the commission.






Chapter 14 - Education Accountability

Article 1 - General Provisions

§ 20-14-1. Responsibility of council

The General Assembly finds in regard to the creation of an Education Coordinating Council that said council should:

(1) Provide a forum for interagency communication regarding educational policy and programs;

(2) Provide for the effective and efficient coordination and seamlessness of public education programs and components within the education system of Georgia;

(3) Prevent unnecessary duplication of services within the education system of Georgia; and

(4) Oversee and review all education accountability programs from pre-kindergarten through postsecondary education in Georgia.



§ 20-14-2. Creation of council

There is created an education council to be known as the "Education Coordinating Council" or "council" and as used in this chapter, the term "council" shall mean the Education Coordinating Council.



§ 20-14-3. Membership; officers; meetings

(a) The council shall consist of the Governor, the State School Superintendent, the chairperson of the State Board of Education, the chancellor of the University System of Georgia, the chairperson of the Board of Regents of the University System of Georgia, the commissioner of the Technical College System of Georgia, the chairperson of the State Board of the Technical College System of Georgia, the executive secretary of the Professional Standards Commission, the chairperson of the Professional Standards Commission, and the director of the Department of Early Care and Learning.

(b) The Governor shall be the chairperson of the council. A vice chairperson and a secretary shall be selected by the members of the council as prescribed in the council's bylaws.

(c) Meetings of the council shall be held quarterly, or more frequently, on the call of the chairperson. Meetings of the council shall be held with no less than five days' public notice for regular meetings and with such notice as the bylaws may prescribe for special meetings. Each member shall be given written notice of all meetings. All meetings of the council shall be subject to the provisions of Chapter 14 of Title 50. Minutes or transcripts shall be kept of all meetings of the council and shall include a record of the votes of each member, specifying the yea or nay vote or absence of each member, on all questions and matters coming before the council. No member may abstain from a vote other than for reasons constituting disqualification to the satisfaction of a majority of a quorum of the council on a recorded vote. No member of the council shall be represented by a delegate or agent.



§ 20-14-4. Quorum; committees

(a) Except as otherwise provided in this part, a majority of the members of the council then in office shall constitute a quorum for the transaction of business. No vacancy on the council shall impair the right of the quorum to exercise the powers and perform the duties of the council. The vote of a majority of the members of the council present at the time of the vote, if a quorum is present at such time, shall be the act of the council unless the vote of a greater number is required by law or by the bylaws of the council.

(b) The chairperson may designate from among the members of the council one or more committees, each consisting of two or more members of the council, which shall have and exercise such authority as the council may delegate to it under such procedures as the council may provide by resolution establishing such committee or committees.



§ 20-14-5. Annual reports

The council shall issue an annual report. Copies shall be distributed to each member of the General Assembly not later than the first Monday in December of every year, commencing December 2001. The report shall include:

(1) A summary of the council's activities, findings, recommendations, and decisions over the past year; and

(2) Such other matters as the council shall determine to include.



§ 20-14-6. Selection of personnel to support council

All departments, boards, and offices represented on the council, the Office of Planning and Budget, and the Office of Student Achievement shall select and appoint such personnel as each such department, board, or office shall determine to be necessary to support the council in the performance of its duties, with the approval of the council. Such personnel shall serve at the direction of the council. Payment for all costs and salaries of such personnel shall come from funds appropriated to the respective departments, boards, and offices.



§ 20-14-7. Powers of council

The council shall have the following powers:

(1) To have a seal and alter the same at its pleasure;

(2) To adopt bylaws for its internal government and procedures;

(3) To make and execute contracts, lease agreements, and all other instruments necessary or convenient to exercise the powers of the council or to further the public purpose for which the council is created;

(4) To apply for and to accept any gifts or grants or loan guarantees or loans of funds or property or financial or other aid in any form from the federal government or any agency or instrumentality thereof or from the state or any agency or instrumentality thereof or from any other source for any or all of the purposes specified in this article and to comply, subject to the provisions of this article, with the terms and conditions thereof;

(5) To fix and collect fees and charges for data, information, and incidental services furnished by it to any private individual or entity;

(6) To deposit or invest funds held by it in any state depository or in any investment which is authorized for the investment of proceeds of state general obligation bonds; and to use for its corporate purposes or redeposit or reinvest interest earned on such funds; and

(7) To promulgate rules and regulations for the purposes and pursuant to the powers enumerated in this article.



§ 20-14-8. General powers and duties

The council shall have the following general powers and duties, in addition to any and all other powers enumerated in this article, any or all of which may be exercised by the council directly or by the Office of Student Achievement under the direction and supervision of the council:

(1) To foster coordination and cooperation among the chief officers of the departments, boards, and offices represented on the council;

(2) To develop a seamless and integrated public education system;

(3) To require the shared and efficient expenditures for and utilization of facilities, personnel, and other resources;

(4) To require the seamless coordination of curriculum among the departments, boards, and offices represented on the council;

(5) To require reasonable ease of transition for students among the educational institutions represented on the council;

(6) To establish and require high and necessary levels of student achievement at all levels of education;

(7) To exercise oversight of accountability systems that are within or among the departments, boards, and offices represented on the council and develop overlay accountability systems through the Office of Student Achievement;

(8) To exercise supervision and oversight over the Office of Student Achievement created in Part 2 of Article 2 of this chapter;

(9) To coordinate the activities of state, regional, and local cooperative public education agencies, offices, or councils, including, but not limited to, the state's regional educational service agencies or other such groups that may be created in addition or in their place;

(10) To ensure the availability and quality of the education work force through preparation, professional development, and nontraditional routes to employment;

(11) To oversee the development and implementation of a comprehensive system-wide education student information system that will support the implementation of an education accountability system and improve the seamless operation of public education;

(12) To simplify rules and regulations by all departments, boards, and offices represented on the council;

(13) To develop a state-wide mentoring program that enhances student achievement at all levels of public education;

(14) To establish and coordinate a school safety collaborative with representation from agencies and organizations designated by the council to improve the school climate and enhance school safety; and

(15) To mediate disputes among the Department of Education, the University System of Georgia, the Technical College System of Georgia, the Professional Standards Commission, the Department of Early Care and Learning, and the Office of Student Achievement in matters regarding accountability or education system seamlessness.



§ 20-14-9. Access to records or data

All state departments, agencies, boards, bureaus, commissions, and authorities are authorized and required to make available to the council access to records or data which are available in electronic format or, if electronic format is unavailable, in whatever format is available. The judicial and legislative branches are authorized to likewise provide such access to the council.



§ 20-14-10. Decisions or actions by council directing action by department, board, or office

Any decision or action by the council directing action by any department, board, or office represented on the council shall be placed on the agenda of the next regularly scheduled meeting of the governing body of the affected department, board, or office for immediate action. The action taken by the affected department, board, or office shall be reported to the council at the next regularly scheduled meeting of the council.



§ 20-14-11. Appointment by Governor of study commissions; findings and recommendations; staff and expenses

(a) The Governor, as chairperson of the council, may appoint such study commissions as he or she shall deem appropriate to the purposes of this chapter to study education questions, issue findings, and make recommendations to the council. Such study commissions shall be composed of such number of residents of Georgia, with recognized interest or expertise in the field of education, as the Governor deems advisable and shall include the appointment of members of the House of Representatives, in consultation with the Speaker of the House, and members of the Senate, in consultation with the President of the Senate. The findings and recommendations of such commissions shall also be reported to the Governor, all members of the General Assembly, and the public.

(b) Staff to such commissions shall be provided in the same manner as staff to the council is provided under this article. Expenses related to such personnel shall be attributed to their respective office or agency, and expenses for other commission members shall be paid through funds appropriated to the office of the Governor or in the case of members of the General Assembly through funds appropriated to the House of Representatives and the Senate.






Article 2 - Education Accountability Assessment Programs

Part 1 - General Provisions

§ 20-14-20. Definitions

As used in this article, the term:

(1) "Board of regents" means the Board of Regents of the University System of Georgia.

(2) "Council" means the Education Coordinating Council created in Article 1 of this chapter.

(3) "Director" means the director of the Office of Student Achievement.

(4) "Early intervention program" means the program established under Code Section 20-2-153.

(5) "Office" means the Office of Student Achievement.






Part 2 - Office of Student Achievement

§ 20-14-25. Creation; director; authority; seal; administrative assignment

(a) There is created the Office of Student Achievement.

(b) The chief administrative and executive officer of the office shall be the director, who shall be appointed by the Governor with the advice and consent of the Senate. Subject to the general policy established by the Education Coordinating Council, the director shall be responsible for the performance and exercise of the duties, responsibilities, functions, powers, and authority imposed upon the director and the office as provided by law. The director shall receive a salary to be determined by the Governor.

(c) The director shall have the authority to employ all personnel of the office, subject to the provisions of this part and all applicable provisions of other laws governing public employment.

(d) The office may adopt a seal for its use and shall be authorized to enter into contracts to fulfill its duties under this article.

(e) The office shall be assigned for administrative purposes only, as that term is defined in Code Section 50-4-3, to the Office of Planning and Budget.



§ 20-14-26. Duties

(a) The office shall have the following duties:

(1) To create a single state-wide accountability system, establish indicators of performance, rate schools and school systems, develop annual report cards for elementary, middle, and secondary schools, and formulate a system of school awards and interventions. The State Board of Education shall approve a single accountability system for local schools and school systems that incorporates federal law, rules, and regulations relating to accountability;

(2) To audit and inspect or cause to be audited or inspected for the purpose of verification, research, analysis, reporting, or for other purposes related to the performance of its powers and duties as provided in this article and for the purposes of auditing pre-kindergarten, elementary, middle grades, and secondary education, postsecondary education, and education work force programs and schools, local school systems, institutes, colleges, universities, regional educational service agencies, and other public education programs and entities as defined by the council;

(3) To serve as staff to the council; and

(4) To exercise the powers and discharge duties of the council, as set forth in Code Section 20-14-8, under the supervision and oversight of the council.

(b) The member agencies of the council and other departments, boards, and offices of this state shall cooperate fully with the office and shall provide the office with all information that the council deems necessary for the office to discharge its accountability duties under this article regarding the education programs and units governed by such member agencies or other departments, boards, or offices.



§ 20-14-26.1. Authority to incorporate nonprofit corporation as public foundation; requirements; Public Education Innovation Fund Foundation; reporting

(a) The office shall have the power and authority to incorporate a nonprofit corporation that could qualify as a public foundation under Section 501(c)(3) of the Internal Revenue Code to aid the office in carrying out any of its powers and in accomplishing any of its purposes. Any nonprofit corporation created pursuant to this power shall be created pursuant to Chapter 3 of Title 14, the "Georgia Nonprofit Corporation Code," and the Secretary of State shall be authorized to accept such filing.

(b) Any nonprofit corporation created pursuant to this Code section shall be subject to the following provisions:

(1) In accordance with the Constitution of Georgia, no governmental functions or regulatory powers shall be conducted by any such nonprofit corporation;

(2) Upon dissolution of any such nonprofit corporation incorporated by the office, any assets shall revert to the office or to any successor to the office or, failing such succession, to the State of Georgia;

(3) As used in this paragraph, the term "direct employee costs" means salary, benefits, and travel expenses. To avoid the appearance of undue influence on regulatory functions by donors, no donations to any such nonprofit corporation from private sources shall be used for direct employee costs of the office;

(4) Any such nonprofit corporation shall be subject to all laws relating to open meetings and the inspection of public records;

(5) The office shall not be liable for the action or omission to act of any such nonprofit corporation;

(6) No debts, bonds, notes, or other obligations incurred by any such nonprofit corporation shall constitute an indebtedness or obligation of the State of Georgia nor shall any act of any such nonprofit corporation constitute or result in the creation of an indebtedness of the state. No holder or holders of any such bonds, notes, or other obligations shall ever have the right to compel any exercise of the taxing power of the state nor to enforce the payment thereof against the state; and

(7) Any nonprofit corporation created pursuant to this Code section shall not acquire or hold a fee simple interest in real property by any method, including but not limited to gift, purchase, condemnation, devise, court order, and exchange.

(b.1) Pursuant to this Code section, the office may establish a nonprofit corporation to be designated as the Public Education Innovation Fund Foundation to promote Public-Private Partnerships between businesses, nonprofit organizations, institutions of higher education, local school systems, and public schools, for the purpose of improving student achievement. Funds received by the foundation may be awarded through a competitive grant process administered by the office. The General Assembly may appropriate funds for purposes of this foundation beginning in Fiscal Year 2015.

(c) Any nonprofit corporation created pursuant to this Code section shall make public and provide an annual report showing the identity of all donors and the amount each person or entity donated as well as all expenditures or other disposal of money or property donated. Such report shall be provided to the Governor, the Lieutenant Governor, the Speaker of the House of Representatives, and the chairpersons of the House Committee on Education and the Senate Education and Youth Committee. Any such nonprofit corporation shall also provide such persons with a copy of all corporate filings with the federal Internal Revenue Service.



§ 20-14-27. Required reports; publication format

(a) The office shall submit the following reports to the council:

(1) An annual report regarding pre-kindergarten education shall be submitted no later than December 1 of each year, commencing December 1, 2002. The pre-kindergarten report shall be an evaluation of the progress made on performance indicators identified and defined by the office and approved by the council for all pre-kindergarten and child care programs under the administrative control of the Department of Early Care and Learning. The pre-kindergarten report shall include information concerning results of the state's investment in each pre-kindergarten program;

(2) An annual report regarding elementary and secondary education shall be submitted no later than December 1 of each year, commencing December 1, 2001. The elementary and secondary education report shall be an evaluation of the progress made on performance indicators identified and defined by the office and approved by the council for all elementary and secondary education programs administered by the Department of Education. The elementary and secondary education report shall include information concerning results of the state's investment in each public school and each public school system;

(3) An annual report regarding postsecondary education shall be submitted no later than December 1 of each year, commencing December 1, 2002. The postsecondary education report shall be an evaluation of the progress made on performance indicators identified and defined by the office and approved by the council for all universities, colleges, institutes, and schools in the University System of Georgia and under the governance of the Technical College System of Georgia. The postsecondary education report shall include information concerning results of the state's investment in each university, college, institute, and school; and

(4) An annual report regarding the Georgia education work force shall be submitted no later than December 1 of each year, commencing December 1, 2002. The Georgia education work force report shall be an evaluation of the progress made on performance indicators identified and defined by the office and approved by the council for the education work force status under the administrative control of the Professional Standards Commission. The Georgia education work force report shall contain information on the results of the state's investments in teacher preparation, educators' professional development, education leadership development, in-field teaching, geographic teacher shortages, alternative routes to teacher certification, and other general information and indicators on the quality of the education work force.

(b) Each report provided for in this Code section shall be published in a format that can be easily understood by parents and other members of the community who are not professional educators. Such reports shall be distributed to the Governor, Lieutenant Governor, the Speaker of the House of Representatives, the chairpersons of the Higher Education committees of the Senate and House of Representatives, the House Education Committee, and the Senate Education and Youth Committee, members of the state education governing boards or commissions, and members of the council. The office shall not be required to distribute copies of such reports to the members of the General Assembly but shall notify such members of the availability of the reports in the manner which it deems to be most effective and efficient. In addition, such reports shall be posted on the website of the office.



§ 20-14-28. Reporting on effect of nationally certified teachers on student performance

When the state-wide comprehensive educational information system provided for in Code Section 20-2-320 becomes functional, the office shall conduct a longitudinal study of the effect of nationally certified teachers on student performance in Georgia. Thereafter, the office shall prepare an annual report addressing the question of whether nationally certified and Teacher Alternative Preparation Program teachers have improved student performance in Georgia. The office shall submit such report to the State Board of Education and shall notify the members of the General Assembly of the availability of such report in the manner which it deems to be most effective and efficient.



§ 20-14-29. Limitation on liability of private postsecondary institutions for sharing confidential information

(a) When private colleges and universities in this state provide the Office of Student Achievement with confidential student data or records concerning students enrolled in such private colleges and universities, such private colleges and universities shall not be held liable in any court in this state for any breach of confidentiality, disclosure, use, retention, or destruction of such information if such breach, disclosure, use, retention, or destruction resulted from actions of the Office of Student Achievement or its staff and not from the transmission of the information by the private college or university before such information reached the Office of Student Achievement.

(b) This Code section shall apply to any student data or records that are confidential under any law of this state or any federal law, including, but not limited to, the federal Family Educational Rights and Privacy Act, 20 U.S.C. Section 1232g.






Part 3 - Accountability Assessment

§ 20-14-30. Creation of performance based accountability assessment program

The office shall create and implement a state-wide kindergarten through grade 12 accountability assessment program that is performance based to ensure school accountability for the goals of improved student achievement and improved school completion.



§ 20-14-31. Establishing standard for satisfactory performance

Except as otherwise provided in this article, the office shall establish the levels of performance on each assessment instrument administered under Code Section 20-2-281 by establishing the standard that should be achieved by students in each subject area at each grade level. Data and information regarding the establishment of the standard shall be included in the annual report provided for in paragraph (2) of subsection (a) of Code Section 20-14-27.



§ 20-14-32. Obtaining nationally comparative results and benchmarks

The office's state education accountability analysis and reporting program shall obtain nationally comparative results and benchmarks for the subject areas and grade levels for which criterion-referenced and nationally normed reference assessment instruments are adopted, compare Georgia results to such results, and include the findings in the report required of the office in paragraph (2) of subsection (a) of Code Section 20-14-27.



§ 20-14-33. Indicators of quality of learning in individual schools and school systems; comparison to state standards; rating schools and school systems; providing information; uniform definition of "dropout" and "below grade level"

(a) The office, in coordination with the Department of Education, shall adopt and annually review, and revise as necessary, indicators of the quality of learning by students, financial efficiency, and school climate for individual schools and for school systems.

(b) The performance indicators of quality of learning shall be based on data that include student achievement, achievement gap closure, and student progress. The performance indicators of quality of learning shall include all students regardless of ethnicity, sex, disability, language proficiency, and socioeconomic status and shall be disaggregated by all subgroups as required under the federal Elementary and Secondary Education Act, as amended.

(c) Performance on the indicators of quality of learning, financial efficiency, school climate, and any other indicators the office adopts shall be compared to state standards, progress on improved student achievement, and comparable performance. The standards for comparison shall be established by the office as provided in Code Section 20-14-31, in coordination with the Department of Education. Data and information regarding the standards shall be included in the annual report provided for in paragraph (2) of subsection (a) of Code Section 20-14-27. Financial efficiency may include an analysis of how federal and state funds spent by local school systems impact student achievement and school improvement, and components used to determine financial efficiency may include actual achievement, resource efficiency, and student participation in standardized testing. School climate determinations may utilize data from student health surveys, data on environmental and behavior indicators, data on student behavioral and school-based reactions, and teacher and parent survey instruments. Financial efficiency and school climate shall have one of the following star ratings based upon the factors included in this subsection, as further defined by rules and regulations of the office:

(1) "5-star" schools ranked excellent according to the state determined financial efficiency or school climate index, as appropriate;

(2) "4-star" schools ranked above average according to the state determined financial efficiency or school climate index, as appropriate;

(3) "3-star" schools ranked average according to the state determined financial efficiency or school climate index, as appropriate;

(4) "2-star" schools ranked below satisfactory according to the state determined financial efficiency or school climate index, as appropriate; or

(5) "1-star" schools ranked unsatisfactory according to the state determined financial efficiency or school climate index, as appropriate.

(d) The office, in coordination with the Department of Education, shall establish and annually calculate individual school and school system ratings, which shall be a numerical score on a scale of 0-100, for each public school and school system in this state based on the indicators of quality of learning adopted pursuant to this Code section for student achievement, achievement gap closure, and student progress with a majority of the score based on student achievement.

(e) Each school system shall provide all student performance data and all other data necessary for the calculation of the school and school system rating to the Department of Education's educational information system in accordance with rules and timelines established by the State Board of Education and the Department of Education shall make such data available to the office to enable it to conduct its required duties.

(f) The office shall develop and the State Board of Education shall adopt a uniform definition of "dropout." All schools and school systems shall report student dropout information to the Department of Education's educational information system in accordance with rules and timelines established by the state board as provided in subsection (b) of Code Section 20-2-167. Each school system shall cooperate with the office in determining whether a student is a dropout under this subsection and shall adopt the uniform definition of "dropout." Data and information regarding the establishment of the definition and the tracking of dropout and school completion data shall be included in the annual report provided for in paragraph (2) of subsection (a) of Code Section 20-14-27. School completion data shall be included in the performance indicators of quality of learning for each school and school system.

(g) The office shall develop and the State Board of Education shall adopt a uniform definition of a "below grade level" student for purposes of placing students in the early intervention program under Code Section 20-2-153 and for purposes of tracking these students for accountability purposes. Data and information regarding the establishment of the definition shall be included in the annual report provided for in paragraph (2) of subsection (a) of Code Section 20-14-27.



§ 20-14-34. School and system report cards; required information; dissemination of reports

(a) Each school year, the office shall prepare and distribute to each school system in the State of Georgia a report card for each school in the school system and for the school system. The report cards shall include performance data on quality of learning, financial efficiency, and school climate as calculated pursuant to Code Section 20-14-33 and based on the most current data available disaggregated by student groups. This report card on schools shall be the official state education performance report and supersedes all other reports that may be issued by departments of the state government for matters of funding, awards, and interventions.

(b) The report cards shall include the following information, where applicable:

(1) The individual school and school system ratings in a numerical format as provided for in subsection (d) of Code Section 20-14-33;

(2) A financial efficiency rating for each school and school system;

(3) A school climate rating for each school and school system;

(4) An explanation of the criteria that informs the school and school system rating; and

(5) An explanation of the criteria that informs the financial efficiency and school climate ratings.

(c) Each school year, the office shall prepare and distribute a state-wide report card, aggregated by school systems and disaggregated by student groups, reporting on the performance results of each school and each school system in the state and a rating for each school and each school system as provided for in subsection (d) of Code Section 20-14-33 and subsection (a) of this Code section.

(d) The State Board of Education shall adopt rules requiring dissemination of appropriate portions of school and school system report cards annually to the parent, guardian, conservator, or other person having lawful control of each student at the school. On written request, the local school system shall provide a copy of a school or school system report card to any other party. These report cards shall be posted on the Office of Student Achievement website, the Department of Education website, and the existing website of such local school system.



§ 20-14-35. Office powers; on-site audits; reporting findings and recommendations; authorization of other school audits

(a) The office may:

(1) Conduct on-site audits of any school at any time, subject to the approval of the director;

(2) Raise or lower any performance rating as a result of the audit; and

(3) Review school fund accounting information and records to determine effective and efficient expenditure of state funds as allocated.

(b) The director shall determine the frequency of on-site audits by the office according to annual comprehensive analyses of student performance and equity in relation to the academic excellence indicators and fund accounting assessments as adopted under subsection (b) of Code Section 20-14-34.

(c) In making an on-site school performance audit, the auditor shall obtain information from administrators, teachers, and parents of students enrolled in the local school system. The audit may not be closed until information is obtained from each of those sources. The office shall adopt rules regarding obtaining information from parents and using that information in the auditor's report and obtaining information from teachers in a manner that prevents a school or school system from screening the information.

(d) The auditors shall report to the local board of education, the local school council, and appropriate school administrators and shall report findings and recommendations concerning any necessary improvements or intervention strategies. School audit reports shall be provided to the council and the State Board of Education.

(e) The director may authorize other school audits to be conducted under the following circumstances:

(1) When excessive numbers of absences of students eligible to be tested on state assessment instruments are determined; or

(2) When a school or school system has not provided student performance information to the Department of Education's educational information system as required under subsection (b) of Code Section 20-2-167.



§ 20-14-36. Written procedures; training

The office shall recommend, and the State Board of Education shall adopt, written procedures for conducting on-site audits under this part. The office shall make the procedures available to the schools, school councils, local boards of education, and the public. Office staff shall be trained in audit procedures and shall follow such procedures in conducting the audit.



§ 20-14-37. Creation of school awards system recognizing progress and achievements in schools

The Office of Student Achievement shall develop and the State Board of Education shall approve a Georgia schools awards system to recognize those schools and school systems that demonstrate progress or success in achieving the education goals of the state and achieving excellence on the school rating system as provided for in Code Section 20-14-33.



§ 20-14-38. Financial awards; proclamations by Governor

(a) Financial awards may be provided to the schools that the director determines have demonstrated the greatest improvement in achievement gap closure, subject to appropriation by the General Assembly and any limitation set by the director on the total amount that may be awarded to a school or local school system.

(b) Financial awards may be provided to each school that is identified by the director for performance in student achievement or student progress. The certificated personnel in a school that is identified by the director as either a best performing school or better performing school in either or both categories may be provided a bonus for the year the school was identified of $1,000.00 for each best performing school designation and $500.00 for each better performing school designation. The maximum individual annual bonus for certificated personnel shall not exceed $2,000.00 and shall be provided subject to appropriation by the General Assembly or as otherwise may be provided. An additional financial award may be provided to each school for noncertificated personnel in the amount of $10,000.00 for each designation of best performing school and $5,000.00 for each designation of better performing school, provided that the total lump sum noncertificated personnel award for an individual school shall not exceed $20,000.00; provided, further, that funds for this purpose are appropriated by the General Assembly or as otherwise may be provided. The school receiving this noncertificated personnel award shall determine the distribution of the award among such personnel of its school.

(c) The Governor may present proclamations or certificates to schools and school systems determined to have met or exceeded the state's education goals under Code Section 20-14-30.



§ 20-14-39. Funding of award system

The financial award system may be funded by donations, grants, or appropriation by the General Assembly or as otherwise provided. The State Board of Education may solicit and receive grants and donations for the purpose of making awards under this part. Award funds may be used by the State Board of Education to pay for the costs associated with sponsoring a ceremony to recognize or present awards to schools or school systems under this part. The donations, grants, or appropriations by the General Assembly shall be accounted for and distributed by the State Board of Education. The awards are subject to audit requirements established by the State Board of Education.



§ 20-14-40. Confidentiality of identifiable individual student performance data

All identifiable individual student performance data and information and reports received by the office, the Department of Education, and the State Board of Education under this part from schools or school systems shall be deemed confidential and may not be disclosed.



§ 20-14-41. (For effective date, see note.) Appropriate levels of intervention for failing schools; master or management team; school improvement team; annual reports; data revision; hearing

(a) The State Board of Education shall by policies, rules, or regulations establish a coherent and sustained system of assistance and support for schools not meeting identified levels of achievement or not showing specified levels of progress as determined by the office. The State Board of Education shall by policies, rules, or regulations specify appropriate levels of assistance and intervention for schools that receive an unacceptable rating on student achievement, achievement gap closure, or student progress, or any combination thereof. In specifying levels of assistance and intervention, the State Board of Education shall consider the number of years a school has received an unacceptable rating and may include one or more of the following interventions:

(1) Issuing public notice of the deficiency to the local board of education;

(2) Ordering a hearing to be conducted at the school by the local board of education with the participation of the school council for the purpose of notifying the public of the unacceptable performance, the improvements in performance expected by the office, and the interventions that may be imposed under this Code section if the performance does not improve within a designated period of time and of soliciting public comment on the initial steps being taken to improve performance;

(3) Ordering the preparation of an intensive student achievement improvement plan that addresses each academic excellence indicator for which the school's performance is unacceptable, the submission of the plan to the State Board of Education for approval, and implementation of the plan;

(4) Appointing a Department of Education school improvement team to:

(A) Conduct a comprehensive on-site evaluation of each low-performing school to determine the cause for the school's low performance and lack of progress that includes presentations by the chairperson of the local board of education, the school principal, a parent member of the local school council, and other school personnel;

(B) Recommend actions, including reallocation of resources and technical assistance, changes in school procedures or operations, professional learning focused on student achievement for instructional and administrative staff, intervention for individual administrators or teachers, instructional strategies based on scientifically based research, waivers from state statutes or rules, adoption of policies and practices to ensure all groups of students meet the state's proficiency level, extended instruction time for low-performing students, strategies for parental involvement, incorporation of a teacher mentoring program, smaller class size for low-performing students, or other actions the team considers appropriate;

(C) Assist in the development of an intensive school improvement plan focused on student achievement required by paragraph (3) of this subsection; and

(D) Monitor the progress of the school in implementing the intensive school improvement plan focused on student achievement;

(5) If a school has received an unacceptable rating for a period of two consecutive years or more, appointing a school master or management team to oversee and direct the duties of the principal of the school in relation to the school until school performance improves and the school is released from intervention by the director, with the cost of the master or management team to be paid by the state; or

(6) If a school has received an unacceptable rating for a period of three consecutive years or more, the State Board of Education shall, subject to the provisions of subsection (f) of this Code section, implement one or more of the following interventions or sanctions:

(A) Removal of school personnel on recommendation of the master or the school improvement team, including the principal and personnel whose performance has continued not to produce student achievement gains over a three-year period as a condition for continued receipt of state funds for administration;

(B) Allow for the implementation of a state charter school through the designation by the State Board of Education;

(C) Mandate the complete reconstitution of the school, removing all personnel, appointing a new principal, and hiring all new staff. Existing staff may reapply for employment at the newly reconstituted school but shall not be rehired if their performance regarding student achievement has been negative for the past three years;

(D) Mandate that the parents have the option to relocate the student to other public schools in the local school system to be chosen by the parents of the student from a list of available options provided by the local school system. The local school system shall provide transportation for students in Title I schools in accordance with the requirements of federal law. The local school system may provide transportation for students in non-Title I schools. In any year in which the General Assembly does not appropriate funds for the provision of transportation to non-Title I students, the parent or guardian shall assume responsibility for the transportation of that student;

(E) Mandate a monitor, master, or management team in the school that shall be paid by the district;

(F) Continue the intensive student achievement improvement plan provided for in paragraph (3) of this subsection; or

(G) Mandate a complete restructuring of the school's governance arrangement and internal organization of the school.

(b) If a school has received an unacceptable rating for a period of two consecutive years or more, the following interventions shall be imposed, subject to the provisions of subsection (f) of this Code section, in accordance with rules and regulations established by the State Board of Education and in addition to any other interventions imposed by the State Board of Education pursuant to subsection (a) of this Code section:

(1) Mandated public school choice;

(2) Specified maximum class sizes; and

(3) Site based expenditure controls.

At its discretion, the State Board of Education shall also be authorized to impose additional restrictions or mandates on schools subject to this subsection, as deemed appropriate by the State Board of Education and in accordance with its rules and regulations.

(c) The State Board of Education shall clearly define the powers and duties of a master or management team appointed to oversee the operations of a school.

(d) A school improvement team appointed under this Code section may consist of currently employed or retired teachers, principals, other educational professionals, Department of Education school improvement employees, or local school superintendents recognized for excellence in their roles and appointed by the State Board of Education to serve as members of a team.

(e) The State Board of Education shall annually report by October 31 of each year the status of the interventions imposed on low-performing schools to the office with recommendations regarding ending, extending, or upgrading the interventions on those schools. The director shall review and respond to the report.

(f) Before the implementation of any interventions for a school that has received an unacceptable rating for two years or three years, the local board of education for such school shall have an opportunity to examine the data which form the basis for the intervention or interventions and to provide any correction, explanation, or supplement to such data. The department shall determine whether to accept or reject any revision in the data proposed by the local board. The department shall subsequently intervene or not in accordance with the department's determination of the data.

(g) A local board of education may request an opportunity for a hearing before the state board to show cause why an intervention or interventions should not be required. An intervention shall not be stayed pending the hearing or the determination of the state board. The determination of the state board shall be the final decision.






Part 4 - Postsecondary Accountability Assessment Program

§ 20-14-50. Creation; adoption of performance measures; report cards; audit

(a) The office shall create and the council shall adopt the rules and policies that support a postsecondary accountability assessment program that is primarily performance based.

(b) The office shall develop and the council shall adopt performance measures and indicators that provide the basis for an accountability report card annually on the University System of Georgia and the Technical College System of Georgia.

(c) The office and the board of regents shall identify, define, and develop such performance indicators and measures by December 1, 2001. The first report card on universities and colleges shall be implemented and produced by the office by December 1, 2002.

(d) The office and the State Board of Technical and Adult Education (now known as the State Board of the Technical College System of Georgia) shall identify, define, and develop such performance indicators and measures by December 1, 2001. The office shall implement and produce the first report card on the department, institutes, and schools by December 1, 2002.

(e) After December 1, 2002, the office shall audit those postsecondary institutions, schools, colleges, or programs as necessary in implementing the education accountability system described in this part.






Part 5 - Pre-Kindergarten Accountability Assessment Program

§ 20-14-60. Performance based accountability assessment program; annual accountability report card; audits

(a) The office, with the approval of the council, shall create and the Department of Early Care and Learning shall adopt the rules and policies that support a pre-kindergarten accountability assessment program that is primarily performance based.

(b) The office shall develop and the Department of Early Care and Learning shall adopt performance measures and indicators that provide the basis for an accountability report card annually on the Department of Early Care and Learning.

(c) The office and the Department of Early Care and Learning shall identify, define, and develop such performance indicators and measures by December 1, 2001. The office shall implement and produce the first report card on the Department of Early Care and Learning and pre-kindergarten programs by December 1, 2002.

(d) After December 1, 2002, the office shall audit those pre-kindergarten programs as necessary in implementing the education accountability system described in this part.






Part 6 - Education Work Force Accountability Assessment Program

§ 20-14-70. Creation; adoption of performance measures; report cards; audit

(a) The office, with the approval of the council, shall create and the Professional Standards Commission shall adopt the rules and policies that support an education work force accountability assessment program that is primarily performance based.

(b) The office shall develop and recommend and the Professional Standards Commission shall adopt performance measures and indicators that provide the basis for an accountability report card annually on the Professional Standards Commission and the Georgia education work force.

(c) The office and the Professional Standards Commission shall identify, define, and develop such performance indicators and measures by December 1, 2001. The office shall implement and produce the first report card on the Professional Standards Commission and the Georgia education work force by December 1, 2002.

(d) After December 1, 2002, the office shall audit the education work force practicing in this state and all teacher preparation and professional development programs as necessary in implementing the education accountability system described in this part.






Part 7 - Education Information Steering Committee

§ 20-14-80. Creation; member from Office of Student Achievement

(a) There shall be an Education Information Steering Committee as provided in Code Section 20-2-320.

(b) The office shall provide a member to the Education Information Steering Committee to assure that all necessary data, information, and specifications are included in the development of and changes to the state-wide comprehensive educational information system for purposes of education accountability.






Part 8 - Agricultural Education Advisory Commission

§ 20-14-90. (Repealed effective December 31, 2016) Agricultural Education Advisory Commission created; membership; powers and duties; repeal of provisions

(a) There is created the Agricultural Education Advisory Commission.

(b) (1) The commission shall consist of three members of the House of Representatives to be appointed by the Speaker of the House, at least one of whom shall be from the House Committee on Agriculture and Consumer Affairs and at least one of whom shall be from the House Committee on Education; three members of the Senate to be appointed by the Senate Committee on Assignments, at least one of whom shall be from the Senate Agriculture and Consumer Affairs Committee and at least one of whom shall be from the Senate Education and Youth Committee; three members who are not members of the General Assembly to be appointed by the Governor; and three members who are not members of the General Assembly to be appointed by the State School Superintendent.

(2) Vacancies in the commission shall be filled in the same manner as the original appointments.

(3) (A) Legislative members of the commission shall serve two-year terms concurrent with their terms as members of the General Assembly.

(B) Nonlegislative members of the commission shall serve for two-year terms concurrent with those terms of legislative members of the commission.

(c) The Speaker of the House shall designate one of the commission members from the House of Representatives as a co-chairperson of the commission, and the Senate Committee on Assignments shall designate one of the commission members from the Senate as a co-chairperson of the commission. Each co-chairperson shall serve as such concurrent with his or her term as a member of the commission.

(d) (1) The head of the agricultural education program of the Department of Education shall report annually to the commission regarding the conditions, needs, issues, and problems of the program.

(2) The commission shall periodically review the conditions, needs, issues, and problems related to the agricultural education program, issue annually a report on the same to the General Assembly, and recommend any action or legislation which the commission deems necessary or appropriate.

(e) (1) The commission may conduct such meetings at such places and at such times as it may deem necessary or convenient to enable it to exercise fully and effectively its powers, perform its duties, and accomplish the objectives and purposes of this Code section. The commission shall meet upon the call of either co-chairperson. The commission shall meet at least once annually.

(2) The legislative members of the commission shall receive the allowances provided for in Code Section 28-1-8. Any citizen members shall receive a daily expense allowance in the amount specified in subsection (b) of Code Section 45-7-21 as well as the mileage or transportation allowance authorized for state employees. Any members of the commission who are state officials, other than legislative members, and state employees shall receive no compensation for their services on the commission, but they shall be reimbursed for expenses incurred by them in the performance of their duties as members of the commission in the same manner as they are reimbursed for expenses in their capacities as state officials or employees. The funds necessary for the reimbursement of the expenses of state officials, other than legislative members, and state employees shall come from funds appropriated to or otherwise available to the Department of Education. All other funds necessary to carry out the provisions of this Code section shall come from funds appropriated to the House of Representatives and the Senate. The expenses and allowances authorized by this paragraph shall not be received by members of the commission for more than four days annually.

(f) This part shall stand repealed on December 31, 2016.






Part 9 - Career and Technical Education Advisory Commission

§ 20-14-91. Career and Technical Education Advisory Commission created; membership; requirements; meetings; reimbursement

(a) There is created the Career and Technical Education Advisory Commission.

(b) (1) The commission shall consist of four members of the House of Representatives to be appointed by the Speaker of the House, one of whom shall be from the House Committee on Economic Development and Tourism, one of whom shall be from the House Committee on Agriculture and Consumer Affairs, one of whom shall be from the House Committee on Education, and one of whom shall be from the House Committee on Higher Education; four members of the Senate to be appointed by the President of the Senate, one of whom shall be from the Senate Economic Development Committee, one of whom shall be from the Senate Agriculture and Consumer Affairs Committee, one of whom shall be from the Senate Education and Youth Committee, and one of whom shall be from the Senate Higher Education Committee; three members who are not members of the General Assembly to be appointed by the Governor; and three members who are not members of the General Assembly to be appointed by the State School Superintendent.

(2) Vacancies in the commission shall be filled in the same manner as the original appointments.

(3) (A) Legislative members of the commission shall serve two-year terms concurrent with their terms as members of the General Assembly.

(B) Nonlegislative members of the commission shall serve for two-year terms concurrent with those terms of legislative members of the commission.

(c) The Speaker of the House shall designate one of the commission members from the House of Representatives as a co-chairperson of the commission, and the President of the Senate shall designate one of the commission members from the Senate as a co-chairperson of the commission. Each co-chairperson shall serve as such concurrent with his or her term as a member of the commission.

(d) (1) The director of the Career, Technical, and Agricultural Education Division of the Department of Education shall report annually to the commission regarding the conditions, needs, issues, and problems of the program.

(2) The commission shall periodically review the conditions, needs, issues, and problems related to the career and technical education program, issue annually a report on the same to the General Assembly, and recommend any action or legislation which the commission deems necessary or appropriate.

(e) (1) The commission may conduct such meetings at such places and at such times as it may deem necessary or convenient to enable it to exercise fully and effectively its powers, perform its duties, and accomplish the objectives and purposes of this Code section. The commission shall meet upon the call of either co-chairperson. The commission shall meet at least once but not more than four times annually.

(2) The legislative members of the commission shall receive the allowances provided for in Code Section 28-1-8. Any citizen members shall receive a daily expense allowance in the amount specified in subsection (b) of Code Section 45-7-21 as well as the mileage or transportation allowance authorized for state employees. Any members of the commission who are state officials, other than legislative members, and state employees shall receive no compensation for their services on the commission, but they shall be reimbursed for expenses incurred by them in the performance of their duties as members of the commission in the same manner as they are reimbursed for expenses in their capacities as state officials or employees. The funds necessary for the reimbursement of the expenses of state officials, other than legislative members, and state employees shall come from funds appropriated to or otherwise available to the Department of Education. All other funds necessary to carry out the provisions of this Code section shall come from funds appropriated to the House of Representatives and the Senate. The expenses and allowances authorized by this paragraph shall not be received by members of the commission for more than four days annually.









Article 3 - Opportunity School District

§ 20-14-100. (For effective date, see note.) Definitions

As used in this article, the term:

(1) "Office" means the Office of Student Achievement.

(2) "Opportunity school" means a public elementary or secondary school under the supervision of the Opportunity School District.

(3) "Opportunity School District" or "OSD" means the state-wide district established pursuant to this article.

(4) "OSD charter school" means an opportunity school authorized by the State Charter Schools Commission pursuant to Article 31A of Chapter 2 of this title.

(5) "OSD Superintendent" means the superintendent of the Opportunity School District appointed by the Governor pursuant to Code Section 20-14-102.

(6) "Qualifying school" means a public elementary or secondary school that earns a rating of F pursuant to Code Section 20-14-104 for a minimum of three consecutive years.

(7) "School on probation" means a public elementary or secondary school that earns a rating of F pursuant to Code Section 20-14-104 for two consecutive years.

(8) "School on warning" means a public elementary or secondary school that earns a rating of F pursuant to Code Section 20-14-104 for one year.



§ 20-14-101. (For effective date, see note.) Creation of Opportunity School District

(a) The Opportunity School District is hereby created pursuant to the authority granted in Article VIII, Section V, Paragraph VIII of the Georgia Constitution. The Opportunity School District shall be authorized to assume the supervision, management, and operation of public elementary and secondary schools which have been determined to be qualifying pursuant to this article.

(b) The Opportunity School District shall be established within the Office of Student Achievement.



§ 20-14-102. (For effective date, see note.) Appointment of OSD Superintendent; development of guidelines and procedures

(a) The Governor shall appoint a superintendent, to be confirmed by the Senate, to serve as the executive officer of the Opportunity School District. The OSD Superintendent shall serve at the pleasure of the Governor and shall have such qualifications as set forth in subsection (b) of Code Section 20-2-101 and salary as determined by the Governor. The OSD Superintendent shall be an employee of the office but shall report directly to the Governor.

(b) The OSD Superintendent shall develop guidelines and procedures for the operation of the OSD. The OSD Superintendent shall annually provide a report to the General Assembly on all aspects of operation, including the selection, intervention chosen, and progress of the opportunity schools. The report shall also be published on the office website.



§ 20-14-103. (For effective date, see note.) Selection of qualifying schools; criteria; role of superintendent; special treatment of charter schools

(a) The Opportunity School District shall be authorized to select up to 20 qualifying schools to add to the OSD in any single school year. The Opportunity School District shall have no more than 100 schools under its supervision at any given time. The schools selected for inclusion in the OSD should represent geographic diversity, including urban and rural schools.

(b) Selection of up to 20 qualifying schools to add to the OSD in any single school year shall be based on an analysis of performance over the most recent three-year period with emphasis on student growth and progress and other considerations, including geographic clusters of qualifying schools, feeder patterns with multiple eligible schools, current turn-around efforts, availability of qualified partners, and community engagement and support. The school selection process shall include a public hearing to allow for parent and community input and the final selection of which schools are transferred into the OSD shall be in the sole discretion of the OSD Superintendent.

(c) The OSD Superintendent shall have the sole discretion in determining the timing and sequencing of transferring qualifying schools to the OSD, which may take into consideration the capacity of the OSD in successfully overseeing each school. Prior to transferring any qualifying school to the OSD, the OSD Superintendent shall conduct an evaluation of the school to determine the factors contributing to the school's performance and shall conference with the school principal, local board of education members, and the local school superintendent to share the findings of the evaluation and discuss options for remediation in a joint effort between the OSD and the local school system. The OSD Superintendent shall evaluate and identify the qualifying schools selected for intervention no later than April 1 prior to the initial school year in which the OSD intervention model will be implemented. The specific intervention model in subsection (a) of Code Section 20-14-105 most appropriate for each school based on the findings of the evaluation shall be identified by the OSD Superintendent no later than July 1 of the effective school year and published on the office website.

(d) The OSD Superintendent is authorized to waive specifically identified State Board of Education rules, regulations, policies, and procedures, or provisions of Chapter 2 of this title for opportunity schools. The goal for each waiver shall be improvement of student performance. The OSD Superintendent is not authorized to waive any federal, state, and local rules, regulations, court orders, and statutes relating to civil rights; insurance; the protection of the physical health and safety of school students, employees, and visitors; conflicting interest transactions; the prevention of unlawful conduct; any laws relating to unlawful conduct in or near a public school; any reporting requirements pursuant to Code Section 20-2-320 or this chapter; the requirements of Code Section 20-2-211.1 relating to fingerprint and criminal background checks; state accountability requirements, including but not limited to teacher and leader evaluation pursuant to Code Section 20-2-210; or the requirements in subsection (c) of Code Section 20-2-327. A school that has received a waiver shall remain subject to the provisions of Part 3 of Article 2 of this chapter, the requirement that it shall not charge tuition or fees to its students except as may be authorized for local boards by Code Section 20-2-133. All opportunity schools shall comply with all applicable constitutional and statutory nondiscrimination requirements.

(e) In the event that a qualifying school selected to be an opportunity school pursuant to this article is an existing charter school or is currently subject to any school level requirements included in a charter system contract or a contract executed pursuant to Article 4 of Chapter 2 of this title, the authority of the OSD shall supersede any such charter or contract with respect to the qualifying school and the State Board of Education and affected local board of education shall take all necessary steps to modify or cancel any such charter or contract with respect to the qualifying school to effectuate this.



§ 20-14-104. (For effective date, see note.) Annual school rating

The office shall annually, for purposes of this article, determine a rating of A, B, C, D, or F for each public elementary and secondary school in this state based on student achievement, achievement gap closure, and student growth. Such ratings shall be based on the state accountability system approved by the State Board of Education.



§ 20-14-105. (For effective date, see note.) Intervention models; community feedback; financing issues; student support and opportunities; principals

(a) An opportunity school may be subject to any of the following intervention models, as determined by the OSD Superintendent:

(1) Direct management of the opportunity school by the OSD;

(2) Shared governance of the opportunity school by the OSD and the local board of education pursuant to a contract in which the local board of education operates the school and the OSD Superintendent has the authority to direct changes to be made at the school;

(3) Reconstitution of the school as an OSD charter school in which the OSD works in collaboration with the State Charter Schools Commission to build capacity of petitioning governing boards and charter school applications to establish a charter that will be approved by the State Charter Schools Commission; or

(4) Closure of an opportunity school which is not enrolled at full capacity and reassigning the students to a nonqualifying school within the local school system. School closure shall be the intervention of last resort.

(b) The OSD Superintendent shall establish and implement a process for gaining community feedback and input to inform his or her decision regarding the most appropriate intervention model for a particular school.

(c) (1) For opportunity schools under the intervention models in paragraphs (2) and (3) of subsection (a) of this Code section, the school principal or OSD charter school governing board shall be authorized to make decisions about school finance, human capital, and curriculum and instruction for the opportunity school; provided, however, that the OSD Superintendent may direct school principals to make certain decisions under the intervention model in paragraph (2) of subsection (a) of this Code section. For such schools, the OSD Superintendent and staff shall provide appropriate training and support to develop effective leadership in such areas.

(2) For opportunity schools under the intervention model in paragraph (1) of subsection (a) of this Code section, the OSD shall be authorized to have a direct role in making decisions about school finance, human capital, and curriculum and instruction for the opportunity school while developing the leadership capacity in such schools.

(3) For opportunity schools under the intervention models in paragraphs (1) and (2) of subsection (a) of this Code section, the existing local school councils may remain in place or may be reconstituted under the guidance of the opportunity school principal so long as they still meet the requirements in Code Section 20-2-86 regarding the composition of the council. The school council shall serve as an advisory board for the principal.

(4) For opportunity schools under the intervention model in paragraph (3) of subsection (a) of this Code section, parents and advisory board members shall be eligible for consideration to fill specific roles on the governing board.

(d) All opportunity schools shall remain open to enrollment in the same manner with the same attendance zone as prior to becoming an opportunity school.

(e) An opportunity school may purchase services from the OSD, the local board of education, or an education service provider for routine student support and operational services for an opportunity school. The opportunity school shall solicit and preferentially consider qualified local contractors and service providers. The local board of education shall be required to cooperate fully with the opportunity school, whether under the control of the OSD or the State Charter Schools Commission, to make available at a reasonable cost all appropriate services requested. Such services may include, but are not limited to, transportation, cafeteria services, custodial services, alternative education, broadband, utilities, special education services, test administration services, and student information services. The local board of education shall be required to make immediately available to the opportunity school, at no cost, the student records for all students of that school.

(f) Opportunity schools shall develop and provide for positive behavioral interventions and supports, which means an evidence based data-driven framework to reduce the disciplinary incidents, increase a school's sense of safety, and support improved academic outcomes through a multitiered approach, using disciplinary data and principles of behavior analysis to develop school-wide, targeted, and individualized interventions and supports. Additionally, opportunity schools shall develop and provide for response to intervention, which means a framework of identifying and addressing the academic and behavioral needs of students through a tiered system.

(g) Opportunity schools shall develop and provide for integrated student supports that target academic and nonacademic barriers to achievement and, where appropriate, shall form partnerships to implement proven or innovative strategies.

(h) The OSD Superintendent or OSD charter school governing board shall select and hire the school principal for an opportunity school. Within the limits of the school budget, the school principal shall select staff members in accordance with guidance from the OSD or OSD charter school governing board. Before finalizing staffing recommendations, the principal, the OSD Superintendent, or the OSD charter school governing board shall interview all existing staff members at the qualifying school and review student growth and performance data for those staff members for whom it is available. The OSD or OSD charter school governing board shall have the authority to decide whether any leader, teacher, or staff member previously assigned to a qualifying school selected to become an opportunity school shall continue as an employee of the opportunity school. Any such employees retained shall become employees of the OSD or OSD charter school governing board, on the principal's recommendation, and be under their control. Any teacher subject to Code Section 20-2-942 who is not given the option to continue as an employee for the opportunity school shall remain an employee of the local board of education. The local board of education may determine whether or not to continue the employment of any teacher who is not given the option to continue as an employee for the opportunity school, subject to Code Section 20-2-942. Local boards of education may use the authority contained in Code Section 20-2-943 to reassign staff and in Code Section 20-2-948 to implement their reduction in force policy.



§ 20-14-106. (For effective date, see note.) Establishment of school goals; governing board membership and qualifications

(a) For opportunity schools other than OSD charter schools, the OSD Superintendent shall set clear goals, empower and equip teachers and school leaders to meet the goals, and hold such teachers and school leaders accountable to meet the goals. The OSD Superintendent shall approve appropriate waivers for the qualifying school pursuant to subsection (d) of Code Section 20-14-103.

(b) For opportunity schools that become OSD charter schools, the State Charter Schools Commission shall set such goals and hold such teachers and school leaders accountable.

(c) The OSD Superintendent shall select, approve, or remove the school principal for opportunity schools and the governing board members for opportunity schools which become OSD charter schools.

(d) (1) Each OSD charter school shall have a governing board that is involved in school-level governance of the school. The governing board shall be organized and operated as a nonprofit corporation under the laws of this state. The OSD charter school shall be a public, nonsectarian, nonreligious, nonprofit school that is not home based, provided that a school's nonprofit status shall not prevent the school from contracting for the services of a for profit entity.

(2) The members of the governing board for an OSD charter school shall come from the community and shall meet the following qualifications:

(A) Must be a United States citizen;

(B) Must be a resident of Georgia; and

(C) Must not be an employee of the opportunity school.

(3) The OSD Superintendent, after soliciting and considering recommendations from the local legislative delegation, shall make the final selection of governing board members for OSD charter schools and shall ensure that the boards possess the financial, legal, and educational expertise needed to successfully run a school.

(e) The OSD Superintendent shall enter into an agreement with the school principal, the OSD charter school governing board, or the local board of education regarding specific goals for each opportunity school related to higher academic outcomes for students, quality careers for graduates, safe and positive learning environments for children, parent and community engagement, and the efficient and effective use of taxpayer dollars.



§ 20-14-107. (For effective date, see note.) Responsibilities of OSD Superintendent; modifications to selected schools

(a) In an effort to ensure high quality charter petitions for opportunity schools seeking OSD charter school status, the OSD Superintendent shall:

(1) Solicit, screen, and select or approve OSD charter school governing board members; and

(2) Assist the OSD charter school governing board members in charter petition development and review; provided, however, that such assistance shall conclude upon approval by the State Charter Schools Commission of the opportunity school as an OSD charter school.

(b) In an effort to provide opportunity schools seeking OSD charter school status with necessary support, the State Charter Schools Commission shall solicit, screen, and select education service providers, including independent consultants, education management organizations, charter management organizations, and other support organizations, that can partner with the OSD charter school governing boards to support or operate such OSD charter schools.

(c) The State Charter Schools Commission shall establish a separate application cycle for opportunity schools seeking OSD charter school status. Such application cycle shall allow commission staff and commission members to evaluate the needs of an opportunity school, match them with an education service provider, and work with both parties to ensure the execution of a viable curricular model and educational program.

(d) Upon renewing a state charter, an OSD charter school shall no longer be considered a part of the OSD but shall be subject to the terms of its charter and the provisions of Article 31A of Chapter 2 of this title. The local board of education shall be required to continue any and all facility use and service provision agreements previously in place with the OSD regarding any such OSD charter school as long as the OSD charter school continues to operate in that facility.

(e) If an opportunity school is not approved or renewed by the State Charter Schools Commission as an OSD charter school, the school shall remain under or return to the supervision of the OSD, and the OSD Superintendent shall reevaluate the school's performance and determine the appropriate intervention pursuant to subsection (a) of Code Section 20-14-105 for the school. If an initial charter petition by an opportunity school to become an OSD charter school is denied by the State Charter Schools Commission, the opportunity school may submit another charter petition in a subsequent cycle. If a renewal charter petition by an opportunity school to continue as an OSD charter school is denied by the State Charter Schools Commission at the end of its initial term, the governing board of the school may not elect to seek approval from the local board of education as a local charter school.



§ 20-14-108. (For effective date, see note.) School facility management

(a) Facilities of qualifying schools that are transferred to the supervision of the OSD as opportunity schools shall come under the control of the OSD. The OSD Superintendent may assign the facility for use by an OSD charter school governing board to operate the opportunity school. The OSD or the OSD charter school governing board shall be responsible for paying the pro-rata bond indebtedness of the school. The contents of the facility, including but not limited to textbooks, technology, media resources, instructional equipment, and all other resources shall remain with the facility and be available for use by the opportunity school. In the event that the OSD Superintendent closes a qualifying school, the local board of education shall not use the facility to open a school with the same grade span or attendance zone that is substantially the same for three years.

(b) The OSD or OSD charter school governing board shall be responsible for the routine maintenance and repair of the facilities and property, such that they are maintained in the same manner prior to the school's transition to the OSD. The OSD or OSD charter school governing board shall be responsible for reasonable costs for all utilities at an opportunity school as provided in subsection (d) of Code Section 20-14-105.

(c) The local board of education shall continue to be responsible for extensive repairs, as determined by the State Properties Commission, to buildings or facilities considered capital expenses. Any fixtures, improvements, or tangible assets added to a school building or facility by the OSD while the school is an opportunity school shall remain with the school building or facility upon its return to the control of the local board of education pursuant to Code Section 20-14-109.



§ 20-14-109. (For effective date, see note.) Supervision of schools; effect of failing schools

(a) An opportunity school shall remain under the supervision of the OSD for a minimum of five consecutive years or, for an OSD charter school, for the term of the initial charter for such school; provided, however, that if an opportunity school earns, for three consecutive years, a rating above an F pursuant to Code Section 20-14-104, it shall be removed from the OSD. If an opportunity school that becomes an OSD charter school that subsequently earns a rating above an F for three consecutive years, it shall no longer be subject to the oversight of the OSD but shall remain under the authority of the State Charter Schools Commission and shall operate according to the terms of its charter.

(b) An opportunity school shall remain under the supervision of the OSD for no more than ten years. Renewal of a charter for an opportunity school shall result in the exit of the school from the OSD. For other opportunity schools, the OSD Superintendent shall engage the school, the school community, and the school's local board of education in a negotiation to determine the best transition plan for the school to leave the supervision of the OSD.

(c) An opportunity school that becomes an OSD charter school shall work with the State Charter Schools Commission to renew and continue an effective charter or, if ineffective as a charter school, shall return to the governance of the OSD. If a successful OSD charter school does not wish to remain under the authorization of the State Charter Schools Commission for a subsequent charter term after demonstrating effective performance, the State Charter Schools Commission and the OSD shall coordinate the development of a transition plan back to the governance of the local board of education, which may include, but is not limited to, approval by the local board of education as a local charter school.



§ 20-14-110. (For effective date, see note.) Treatment as single local education agency; data reporting

(a) The OSD shall be treated as a single local education agency; provided, however, that opportunity schools that are OSD charter schools shall be treated individually as single local education agencies in accordance with Code Section 20-2-2090. The State Charter Schools Commission shall annually provide an analysis of the performance of opportunity schools that are OSD charter schools. The commission shall work with the OSD Superintendent to determine additional assistance that may be needed to improve the performance of the school.

(b) The OSD shall be responsible for data reporting for all opportunity schools under the intervention model in paragraph (1) of subsection (a) of Code Section 20-14-105. The local board of education shall be responsible for data reporting for all opportunity schools under the intervention model in paragraph (2) of subsection (a) of Code Section 20-14-105. OSD charter schools shall be subject to data reporting in accordance with Code Section 20-2-2090. For all opportunity schools, the entity responsible for data reporting shall comply with the requirements of Code Section 20-2-740.



§ 20-14-111. (For effective date, see note.) Funding for opportunity schools

(a) Funding for an opportunity school shall be an amount equal to the sum of:

(1) QBE formula earnings, QBE grants, and federal grants earned by the school based on the school's enrollment, school profile, and student characteristics. QBE formula earnings shall include the salary portion of direct instructional costs, the adjustment for training and experience, the nonsalary portion of direct instructional costs, earnings for psychologists and school social workers, school administration, facility maintenance and operation, media centers, additional days of instruction in accordance with Code Section 20-2-184.1, and staff development and shall include the portion of funds that are calculated as the local five mill share pursuant to Code Section 20-2-164;

(2) A proportional share of state categorical grants, non-QBE state grants, state equalization grants, and all other state and federal grants; and

(3) An amount determined by OSD for each student enrolled in such school equal to a proportional share of local revenue from the local school system in which the school is located.

(b) The OSD may withhold up to 3 percent of the amount determined pursuant to subsection (a) of this Code section for each opportunity school for use in administering the duties required pursuant to this article; provided, however, that any amount withheld pursuant to this subsection shall be spent solely on expenses incurred by the OSD in performing the duties required by this article. For opportunity schools that are OSD charter schools, the 3 percent withheld shall be shared equally between the OSD and the State Charter Schools Commission for the initial term of the charter.

(c) The total allotment of state and federal funds to the local school system in which an opportunity school is located shall be calculated as otherwise provided in Article 6 of Chapter 2 of this title with an ensuing reduction equivalent to the amount of funds appropriated to the opportunity schools pursuant to paragraph (3) of subsection (a) of this Code section.

(d) Opportunity schools that become OSD charter schools and subsequently exit the OSD shall continue to be eligible for the same level of funding provided for in this Code section that they were eligible for while under the authority of the OSD.

(e) The General Assembly may appropriate additional funds to be allocated among the opportunity schools within the OSD at the discretion of the OSD Superintendent for necessary and innovative purposes. In addition, private funds may be solicited and accepted by the OSD to support opportunity schools.



§ 20-14-112. (For effective date, see note.) Regulation and waivers; improvement services and technical assistance

(a) The State Board of Education is authorized to waive specifically identified State Board of Education rules, regulations, policies, and procedures, or provisions of Chapter 2 of this title for schools on warning, schools on probation, and qualifying schools not selected as opportunity schools. The goal for each waiver shall be improvement of student performance. Notwithstanding subsection (g) of Code Section 20-2-244, the State Board of Education is authorized to waive the provisions referenced in paragraphs (1) through (4) of subsection (g) of Code Section 20-2-244 for schools on warning, schools on probation, and qualifying schools not selected as opportunity schools and is also authorized to waive any other state board rule, regulation, policy, procedure, or provision of Chapter 2 of this title for such schools pursuant to Code Section 20-2-244. Any waivers granted pursuant to this subsection may be renewable annually based on student performance. The State Board of Education shall coordinate with the OSD Superintendent in determining appropriate waivers for a qualifying school that was not selected as an opportunity school to enable school improvement services and technical assistance by the department pursuant to subsection (b) of this Code section. The State Board of Education shall communicate to the OSD Superintendent any waivers granted to a school on warning or a school on probation. Any waivers granted pursuant to this subsection shall not preclude the school from being selected in subsequent years for inclusion in the OSD.

(b) The Department of Education shall provide school improvement services and technical assistance to schools on warning, schools on probation, and qualifying schools not selected for intervention by the OSD Superintendent pursuant to this article which may include, but is not limited to, appointing a Department of Education school improvement team to:

(1) Conduct a comprehensive on-site evaluation of the school to determine the cause for the school's low performance and lack of progress that includes presentations by the chairperson of the local board of education, the school principal, a parent member of the local school council, and other school personnel;

(2) Recommend actions, including reallocation of resources and technical assistance, changes in school procedures or operations, professional learning focused on student achievement for instructional and administrative staff, intervention for individual administrators or teachers, instructional strategies based on scientifically based research, waivers from state statutes or rules, adoption of policies and practices to ensure all groups of students meet the state's proficiency level, extended instruction time for low-performing students, strategies for parental involvement, incorporation of a teacher mentoring program, smaller class size for low-performing students, or other actions the team considers appropriate;

(3) Assist in the development of an intensive school improvement plan focused on student achievement; and

(4) Monitor the progress of the school in implementing the intensive school improvement plan focused on student achievement.



§ 20-14-113. (For effective date, see note.) Applicability

This article shall be applicable beginning with school year 2017-2018.









Chapter 15 - Georgia Medical Center Authority



Chapter 16 - Georgia Higher Education Facilities Authority

§ 20-16-1. Short title

This chapter shall be known and may be cited as the "Georgia Higher Education Facilities Authority Act."



§ 20-16-2. Definitions; "self-liquidating" projects

(a) As used in this chapter, the term:

(1) "Authority" means the Georgia Higher Education Facilities Authority.

(2) "Board of regents" means the Board of Regents of the University System of Georgia.

(3) Reserved.

(4) "Bonds" or "revenue bonds" means any bonds issued by the authority under this chapter, including refunding bonds.

(5) "Construction" means construction, renovation, improvement, rehabilitation, or restoration.

(6) "Cost of the project" means the cost of construction; the cost of all lands, real properties, personal properties, fixtures, rights, easements, and franchises acquired; the cost of all machinery and equipment; financing charges; interest prior to and during construction and for one year after completion of construction; cost of engineering; architectural, and legal expenses; cost of plans and specifications and other expenses necessary or incident to determining the feasibility or practicability of the project; administrative expense; and such other expenses as may be necessary or incident to the financing authorized in this chapter, the construction of any project, or the placing of it in operation and the condemnation of property necessary for such construction and operation. Any obligation or expense incurred for any of the foregoing purposes shall be regarded as a part of the cost of the project and may be paid or reimbursed as such out of the proceeds of revenue bonds issued under this chapter for such project.

(7) "Project" means facilities of every kind, type, and character deemed by the authority necessary or convenient for the efficient operation of any unit.

(8) "Unit" means any institution, school, academy, university, or experiment station at any particular location which forms a part of the university system or is under the control of the State Board of the Technical College System of Georgia.

(9) "University system" means the University System of Georgia.

(b) Any project or combination of projects shall be deemed "self-liquidating" if, in the judgment of the authority, the revenues, rents, or earnings to be derived by the authority therefrom will be sufficient to pay the cost of maintaining, repairing, and operating the project and to pay the principal of and interest on revenue bonds which may be issued for the cost of such project, projects, or combination of projects.



§ 20-16-3. Georgia Higher Education Facilities Authority created; appointment of members; terms of office; officers

(a) There is created a body corporate and politic to be known as the Georgia Higher Education Facilities Authority, which shall be deemed to be an instrumentality of this state and a public corporation; and by that name, style, and title such body may contract and be contracted with, bring and defend actions, and implead and be impleaded. The authority shall consist of five members, as follows: three appointees of the Governor, one appointee of the Speaker of the House of Representatives who is a member of the State Board of the Technical College System of Georgia, and one appointee of the President Pro Tempore of the Senate who is a member of the board of regents. The initial term of office of the Governor's appointees shall end on June 30, 2007. The initial term of office of the Speaker of the House of Representatives' appointee shall end on June 30, 2008. The initial term of office of the President Pro Tempore of the Senate's appointee shall end on June 30, 2009. After the expiration of these initial terms of office, the terms of office of all succeeding members shall be for three years. If, at the end of any term of office of any member, a successor thereto has not been appointed, the member whose term of office has expired shall continue to hold office until his or her successor is so appointed.

(b) The authority shall elect one of its members as chairperson and another as vice chairperson and a secretary and treasurer, who need not necessarily be a member of the authority. The majority of the members of the authority shall constitute a quorum. No vacancy on the authority shall impair the right of the quorum to exercise all the rights and perform all the duties of the authority, except as otherwise provided in this chapter. The members of the authority shall be entitled to and shall be reimbursed for their reasonable travel and expenses necessarily incurred in the performance of their duties and shall receive the same per diem as do members of the General Assembly. The authority may hire staff or may have staff assigned from within the university system or from the Technical College System of Georgia for the purposes of carrying out the duties and responsibilities contained in this chapter, with compensation paid from resources available to the authority or the board of regents or the State Board of the Technical College System of Georgia, as such boards and the authority may agree. The authority shall make bylaws for its own government. It shall have perpetual existence. Any change in name or composition of the authority shall in no way affect the vested rights of any person under the provisions of this chapter or impair the obligations of any contracts existing under this chapter.

(c) The authority is assigned to the Georgia State Financing and Investment Commission for administrative purposes only as prescribed in Code Section 50-4-3.

(d) No member of the authority shall transact any business, as such term is defined in Code Section 45-10-20, with the state, the University System of Georgia or any of its institutions, or the Technical College System of Georgia or any of its institutions.



§ 20-16-4. Powers

The authority shall have power:

(1) To have a seal and alter it at pleasure;

(2) To acquire by purchase, lease, or otherwise and to hold, lease, and dispose of real and personal property of every kind and character for its corporate purposes;

(3) To acquire in its own name by purchase, on such terms and conditions, and in such manner as it may deem proper, real property or estates for years, usufructs, or rights of easements therein or franchises necessary or convenient for its corporate purposes and to use them so long as its corporate existence shall continue and to lease or make contracts with respect to the use of or dispose of them in any manner it deems to the best advantage of the authority; and if the authority shall deem it expedient to construct or finance any project on lands which are a part of the campus, grounds, or other real estate holdings of a unit, the Governor and the board of regents, as may be applicable, are authorized to execute for and on behalf of the state a lease for the term of the financing, such lease to terminate when the bonds for the project are retired, upon such lands to the authority or to an entity borrowing funds from the authority for such parcel or parcels as shall be needed for a period not to exceed 50 years, provided that such lands shall remain subject to the police power jurisdiction of the board of regents or the State Board of the Technical College System of Georgia, as may be applicable;

(4) To appoint an executive director who shall be the executive officer and administrative head of the authority. The executive director shall be appointed by and shall serve at the pleasure of the members of the authority. The executive director shall hire officers, agents, and employees, prescribe their duties and qualifications and fix their compensation, and perform such other duties as may be prescribed by the members of this authority. Such officers, agents, and employees shall serve at the pleasure of the executive director;

(5) To make and execute contracts, leases, rental agreements, and other instruments necessary or convenient to exercise the powers of the authority, including contracts for construction of projects and leases of projects or contracts with respect to the use or operation of projects which the authority causes to be erected or acquired;

(6) To construct, erect, acquire, own, repair, remodel, maintain, add to, extend, improve, equip, operate, and manage projects to be located on property owned by or leased by the authority;

(7) To extend credit or make loans to any person, firm, corporation, limited liability company, or other type of entity for the planning, design, construction, acquisition, refinancing, or carrying out of any project, which credit or loans shall be secured by loan agreements, deeds to secure debt, security agreements, contracts, and all other instruments, fees, or charges, upon such terms and conditions as the authority shall determine reasonable in connection with such loans, including provision for the establishment and maintenance of reserves and insurance funds, and to require the inclusion in any contract, loan agreement, deed to secure debt, security agreement, or other instrument, of such provisions for guaranty, insurance, construction, use, operation, maintenance, and financing of a project as the authority may deem necessary or desirable;

(8) To acquire, accept, or retain equitable interests, security interests, or other interests in any property, real or personal, by deed to secure debt, assignment, security agreement, pledge, conveyance, contract, lien, loan agreement, or other consensual transfer, with any such instrument terminating when the bonds for the project are retired, in order to secure the repayment of any moneys loaned or credit extended by the authority;

(9) To accept loans or grants of money or materials or property of any kind from the United States or any agency or instrumentality thereof upon such terms and conditions as the United States or such agency or instrumentality may impose;

(10) To borrow money for any of its corporate purposes and to issue negotiable revenue bonds payable solely from funds pledged for that purpose and to provide for the payment of such bonds and for the rights of the holders thereof;

(11) To borrow money for any of its corporate purposes, on either an unsecured or secured basis, and to execute loan agreements, promissory notes, and other contracts and instruments in connection therewith and to provide for the repayment of such loans and for the rights of the lenders thereof;

(12) As security for repayment of its revenue bonds, loans, or notes, to pledge, mortgage, convey, assign, hypothecate, or otherwise encumber any property, real or personal, of such authority, to the extent of its interest therein, and to execute any trust agreement, indenture, or security agreement containing any provisions not in conflict with law, which trust agreement, indenture, or security agreement may provide for foreclosure or forced sale of any property of the authority upon default on such bonds, loans, or notes, either in payment of principal or interest or in the performance of any term or condition as are contained in such agreement or indenture. The state waives any right which it may have to prevent the forced sale or foreclosure of any property of the authority so mortgaged or encumbered, to the extent of the interest of the authority therein but not any interest of the state therein, and any such mortgage or encumbrance may be foreclosed in accordance with law and the terms thereof;

(13) To procure or to provide insurance against any loss in connection with its programs, property, and other assets;

(14) To receive and administer gifts, grants, and devises of money and property of any kind from any source and to administer trusts;

(15) To exercise any power usually possessed by private corporations performing similar functions which is not in conflict with the Constitution and laws of this state; and

(16) To do all things necessary or convenient to carry out the powers expressly given in this chapter.



§ 20-16-5. Revenue bonds

(a) Revenue bonds issued by the authority shall be paid solely from the property (including, but not limited to, real property, fixtures, personal property, revenues, or other funds) pledged, mortgaged, conveyed, assigned, hypothecated, or otherwise encumbered to secure or to pay such bonds. No revenue bonds shall be issued by the authority under this chapter unless its members adopt a resolution finding that the project or combination of projects for which such bonds are to be issued will be self-liquidating.

(b) All revenue bonds shall be authorized by resolution of the authority, adopted by a majority vote of the full membership of the authority at a regular or special meeting.

(c) Revenue bonds shall bear such date or dates, shall mature at such time or times (not more than 40 years from their respective dates), shall bear interest at such rate or rates (which may be fixed or may fluctuate or otherwise change from time to time), shall be subject to redemption on such terms, and shall contain such other terms, provisions, covenants, assignments, and conditions as the resolution authorizing the issuance of such bonds may permit or provide. The terms, provisions, covenants, assignments, and conditions contained in or provided or permitted by any resolution of the authority authorizing the issuance of such revenue bonds shall bind the members of the authority then in office and their successors.

(d) The authority shall have power from time to time and whenever it deems it expedient to refund any bonds by the issuance of new bonds, whether or not the bonds to be refunded have matured, and may issue bonds partly to refund bonds then outstanding and partly for any other purpose permitted under this chapter. The refunding bonds may be exchanged for the bonds to be refunded, with such cash adjustments as may be agreed upon, or may be sold and the proceeds applied to the purchase or redemption of the bonds to be refunded.

(e) Any limitations with respect to interest rates or any maximum interest rate or rates found in the usury laws of this state or any other laws of this state shall not apply to revenue bonds of the authority.

(f) The authority shall not have outstanding at any one time bonds and notes exceeding $500 million.



§ 20-16-6. Confirmation and validation of bonds; exchangeability and transferability; certificate of validation

(a) Bonds of the authority shall be confirmed and validated in accordance with the procedure of Article 3 of Chapter 82 of Title 36.

(b) Bonds issued by the authority may be in such form, either coupon or fully registered, or both coupon and fully registered, and may be subject to such exchangeability and transferability provisions, as the bond resolution authorizing the issuance of such bonds or any indenture or trust agreement may provide.

(c) Bonds shall bear a certificate of validation. The signature of the clerk of the Superior Court of Fulton County may be made on the certificate of validation of such bonds by facsimile or by manual execution, stating the date on which such bonds were validated; and such entry shall be original evidence of the fact of judgment and shall be received as original evidence in any court in this state.



§ 20-16-7. Provisions of agreements or instruments; use of bond proceeds; subsequent bond issues; issuance of bond anticipation notes

(a) Subject to the limitations and procedures provided by this Code section and by Code Section 20-16-6, the agreements or instruments executed by the authority may contain such provisions not inconsistent with law as shall be determined by the members of the authority.

(b) The proceeds derived from the sale of all bonds issued by the authority shall be held and used for the ultimate purpose of paying, directly or indirectly as permitted in this chapter, all or part of the cost of any project, or for the purpose of refunding any bonds or bond anticipation notes issued in accordance with this chapter.

(c) Issuance by the authority of one or more series of bonds or bond anticipation notes for one or more projects shall not preclude it from issuing other bonds in connection with the same project or with any other projects; but the proceeding wherein any subsequent bonds are issued shall recognize and protect any prior loan agreement, mortgage, deed to secure debt, trust deed, security agreement, or other agreement or instrument made for any prior issue of bonds, unless in the resolution authorizing such prior issue the right is expressly reserved to the authority to issue subsequent bonds on a parity with such prior issue.

(d) The authority shall have the power and is authorized, whenever bonds of the authority shall have been validated as provided in this chapter, to issue from time to time its notes in anticipation of such bonds as validated and to renew from time to time any such notes by the issuance of new notes, whether or not the notes to be renewed have matured. The authority may issue such bond anticipation notes only to provide funds which would otherwise be provided by the issuance of the bonds as validated. Such notes may be authorized, sold, executed, and delivered in the same manner as bonds. As with its bonds, the authority may sell such notes at public sale or at private sale. Any resolution or resolutions authorizing notes of the authority or any issue thereof may contain any provisions which the authority is authorized to include in any resolution or resolutions authorizing bonds of the authority or any issue thereof; and the authority may include in any notes any terms, covenants, or conditions which the authority is authorized to include in any bonds. Validation of such bonds shall be a condition precedent to the issuance of such notes, but it shall not be required that such notes be judicially validated. Bond anticipation notes shall not be issued in an amount exceeding the par value of the bonds in anticipation of which they are to be issued.



§ 20-16-8. Sale of bonds

The authority may sell its bonds in such manner and for such price as it may determine to be for the best interests of the authority. Whenever the authority shall determine to issue its bonds, it shall request the Georgia State Financing and Investment Commission to approve the bonds and carry out other services for the authority as provided by Article 2 of Chapter 17 of Title 50.



§ 20-16-9. Timing of issuance of revenue bonds

Revenue bonds may be issued without any other proceedings or the happening of any other conditions or things than those proceedings, conditions, and things which are specified or required by this chapter. In the discretion of the authority, revenue bonds of a single issue may be issued for the purpose of paying the cost of any one or more, including a combination of, projects at any one unit or any number of units. Any resolution providing for the issuance of revenue bonds under this chapter shall become effective immediately upon its passage and need not be published or posted. Any such resolution may be passed at any regular or special or adjourned meeting of the authority by a majority of its full membership.



§ 20-16-10. Bonds do not create a debt of the state; recitals on face of bonds

Revenue bonds issued under this chapter shall not be deemed to constitute a debt of the state or a pledge of the faith and credit of the state, but such bonds shall be payable solely from the property provided for in Code Section 20-16-5; and the issuance of such revenue bonds shall not directly, indirectly, or contingently obligate the state to levy or to pledge any form of taxation whatever therefor or to make any appropriation for their payment; and all such bonds shall contain recitals on their face covering substantially the foregoing provisions of this Code section.



§ 20-16-11. Investment in bonds by public officers and public bodies

The bonds authorized in this chapter are made securities in which all public officers and public bodies of this state and all municipalities and all political subdivisions; all insurance companies and associations and other persons carrying on an insurance business; all banks, bankers, trust companies, savings banks, and savings associations, including savings and loan associations, building and loan associations, investment companies, and other persons carrying on a banking business; all administrators, guardians, executors, trustees, and other fiduciaries; and all other persons whatsoever who are now or may hereafter be authorized to invest in bonds or other obligations of the state may properly and legally invest funds including capital in their control or belonging to them. The bonds are also made securities which may be deposited with and shall be received by all public officers and public bodies of this state and all municipalities and political subdivisions for any purpose for which the deposit of the bonds or other obligations of this state is authorized.



§ 20-16-12. Bonds and income therefrom exempt from taxation

The creation of the authority and the carrying out of its corporate purpose is in all respects for the benefit of the people of this state and is a public purpose, and the authority will be performing an essential governmental function in the exercise of the power conferred upon it by this chapter; and this state covenants with the holders of the bonds that the authority shall be required to pay no taxes or assessments upon any of the property acquired or leased by it or under its jurisdiction, control, possession, or supervision or upon its activities in the operation or maintenance of the buildings erected or acquired by it or any fees, rentals, or other charges for the use of such buildings or other income received by the authority, and that the bonds of the authority, their transfer, and the income therefrom shall at all times be exempt from taxation within the state.



§ 20-16-13. Attorney General to provide legal services for the authority; accountability

(a) The Attorney General shall provide legal services for the authority and in connection therewith the provisions of Code Sections 45-15-13 through 45-15-16 shall be fully applicable.

(b) The members of the authority shall be accountable in all respects as trustees. The authority shall keep suitable books and records of all actions and transactions and shall submit such books together with a statement of the authority's financial position to an independent auditing firm selected by the authority on or about the close of the state's fiscal year for the purpose of obtaining an audit of the authority's finances.



§ 20-16-14. Jurisdiction

Any action to protect or enforce any rights under this chapter shall be brought in the Superior Court of Fulton County; and any action pertaining to validation of any bonds issued under this chapter shall likewise be brought in such court, which shall have exclusive, original jurisdiction of such actions.



§ 20-16-15. Funds received pursuant to this chapter to be held in trust

All moneys received pursuant to the authority of this chapter, whether as proceeds from the sale of revenue bonds, as grants or other contributions, or as revenues, rents, and earnings, shall be deemed to be trust funds to be held and applied solely as provided in this chapter.



§ 20-16-16. Additional and alternative method

This chapter shall be deemed to provide an additional and alternative method for the doing of the things authorized by this chapter, shall be regarded as supplemental and additional to powers conferred by other laws, and shall not be regarded as in derogation of any powers now existing.



§ 20-16-17. Liberal construction of chapter

This chapter, being for the welfare of the state and its inhabitants, shall be liberally construed to effect its purposes.



§ 20-16-18. Creation of Georgia Higher Education Facilities Authority Committee

(a) There is created as a joint committee of the General Assembly the Georgia Higher Education Facilities Authority Committee to be composed of five members of the House of Representatives appointed by the Speaker of the House, two of whom shall be members of the minority party, five members of the Senate appointed by the Senate Committee on Assignments, two of whom shall be members of the minority party, the chairperson of the House Committee on Higher Education or his or her designee, and the chairperson of the Senate Higher Education Committee or his or her designee. The members of the committee shall serve two-year terms concurrent with their terms as members of the General Assembly. The Senate Committee on Assignments shall appoint a cochairperson from the Senate members of the committee, and the Speaker of the House shall appoint a cochairperson from the House of Representatives members of the committee. The cochairpersons shall serve terms of two years concurrent with their terms as members of the General Assembly. Vacancies in an appointed member's position or in the offices of cochairperson of the committee shall be filled for the unexpired term in the same manner as the original appointment. The committee shall periodically inquire into and review the operations of the Georgia Higher Education Facilities Authority, as well as periodically review and evaluate the success with which the authority is accomplishing its statutory duties and functions as provided in this chapter.

(b) The state auditor, the Attorney General, and all other agencies of state government, upon request by the committee, shall assist the committee in the discharge of its duties set forth in this Code section. The committee may employ not more than two staff members and may secure the services of independent accountants, engineers, and consultants.

(c) The Georgia Higher Education Facilities Authority shall cooperate with the committee, its authorized personnel, the Attorney General, the state auditor, the state accounting officer, and other state agencies in order that the charges of the committee, set forth in this Code section, may be timely and efficiently discharged. The authority shall submit to the committee such reports and data as the committee shall reasonably require of the authority in order that the committee may adequately perform its functions. The Attorney General is authorized to bring appropriate legal actions to enforce any laws specifically or generally relating to the Georgia Higher Education Facilities Authority. The committee shall, on or before the first day of January of each year, and at such other times as it deems necessary, submit to the General Assembly a report of its findings and recommendations based upon the review of the Georgia Higher Education Facilities Authority, as set forth in this chapter.

(d) In the discharge of its duties, the committee shall evaluate the performance of the Georgia Higher Education Facilities Authority consistent with the following criteria:

(1) Prudent, legal, and accountable expenditure of public funds;

(2) Efficient operation; and

(3) Performance of its statutory responsibilities.

(e) (1) The committee is authorized to expend state funds available to the committee for the discharge of its duties. Such funds may be used for the purposes of compensating staff personnel; paying for services of independent accountants, engineers, and consultants; and paying all other necessary expenses incurred by the committee in performing its duties.

(2) The members of the committee shall receive the same compensation, per diem, expenses, and allowances for their service on the committee as is authorized by law for members of interim legislative study committees.

(3) The funds necessary for the purposes of the committee shall come from the funds appropriated to and available to the legislative branch of government.






Chapter 17 - Interstate Compact on Educational Opportunity for Military Children

§ 20-17-1. Short title

This chapter shall be known and may be cited as the "Interstate Compact on Educational Opportunity for Military Children."



§ 20-17-2. Provisions of Compact

"The Interstate Compact on Educational Opportunity for Military Children" is enacted into law and entered into by the State of Georgia with any and all states legally joining therein in the form substantially as follows:

"Interstate Compact on Educational Opportunity for Military Children

The Contracting States solemnly agree that:

ARTICLE I

PURPOSE

It is the purpose of this compact to remove barriers to educational success imposed on children of military families because of frequent moves and deployment of their parents by:

A. Facilitating the timely enrollment of children of military families and ensuring that they are not placed at a disadvantage due to difficulty in the transfer of education records from the previous school district or variations in entrance or age requirements;

B. Facilitating the student placement process through which children of military families are not disadvantaged by variations in attendance requirements, scheduling, sequencing, grading, course content, or assessment;

C. Facilitating the qualification and eligibility for enrollment, educational programs, and participation in extracurricular academic, athletic, and social activities;

D. Facilitating the on-time graduation of children of military families;

E. Providing for the promulgation and enforcement of administrative rules implementing the provisions of this compact;

F. Providing for the uniform collection and sharing of information between and among member states, schools, and military families under this compact;

G. Promoting coordination between this compact and other compacts affecting military children; and

H. Promoting flexibility and cooperation between the educational system, parents, and the student in order to achieve educational success for the student.

ARTICLE II

DEFINITIONS

As used in this compact, unless the context clearly requires a different construction:

A. "Active duty' means full-time duty status in the active uniformed service of the United States, including members of the National Guard and Reserve on active duty orders pursuant to 10 U.S.C. Sections 1209 and 1211.

B. "Children of military families' means school-aged children in the household of an active duty member enrolled in kindergarten through grade 12.

C. "Compact commissioner' means the voting representative of each compacting state appointed pursuant to Article VIII of this compact.

D. "Deployment' means the period one month prior to the service members' departure from their home station on military orders though six months after return to their home station.

E. "Educational records' means those official records, files, and data directly related to a student and maintained by the school or local education agency, including, but not limited to, records encompassing all the material kept in the student's cumulative folder, such as general identifying data; records of attendance and of academic work completed; records of achievement and results of evaluative tests; health data; disciplinary status; test protocols; and individualized education programs.

F. "Extracurricular activities' means a voluntary activity sponsored by the school or local education agency or an organization sanctioned by the local education agency. Extracurricular activities include, but are not limited to, preparation for and involvement in public performances, contests, athletic competitions, demonstrations, displays, and club activities.

G. "Interstate Commission on Educational Opportunity for Military Children' or 'Interstate Commission' means the commission that is created under Article IX of this compact.

H. "Local education agency' means a public authority legally constituted by the state as an administrative agency to provide control of and direction for kindergarten through grade 12 public educational institutions.

I. "Member state' means a state that has enacted this compact.

J. "Military installation' means a base, camp, post, station, yard, center, homeport facility for any ship, or other activity under the jurisdiction of the United States Department of Defense, including any leased facility, which is located within any of the several states, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, the Northern Marianas Islands, and any other United States Territory. Such term does not include any facility used primarily for civil works, rivers and harbors projects, or flood control projects.

K. "Nonmember state' means a state that has not enacted this compact.

L. "Receiving state' means the state to which a child of a military family is sent, brought, or caused to be sent or brought.

M. "Rule' means a written statement by the Interstate Commission promulgated pursuant to Article XII of this compact that is of general applicability, implements, interprets, or prescribes a policy or provision of the compact, or an organizational, procedural, or practice requirement of the Interstate Commission, and includes the amendment, repeal, or suspension of an existing rule.

N. "Sending state' means the state from which a child of a military family is sent, brought, or caused to be sent or brought.

O. "State' means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, the Northern Marianas Islands, and any other United States Territory.

P. "Student' means the child of a military family for whom the local education agency receives public funding and who is formally enrolled in kindergarten through grade 12.

Q. "Transition' means the formal and physical process of transferring from school to school or the period of time in which a student moves from one school in the sending state to another school in the receiving state.

R. "Uniformed service' means the Army, Navy, Air Force, Marine Corps, or Coast Guard as well as the Commissioned Corps of the National Oceanic and Atmospheric Administration and Public Health Services.

S. "Veteran' means a person who served in the uniformed services and who was discharged or released therefrom under conditions other than dishonorable.

ARTICLE III

APPLICABILITY

A. Except as otherwise provided in Section B of this article, this compact shall apply to the children of:

(1) Active duty members of the uniformed services as defined in this compact, including members of the National Guard and Reserve on active duty orders pursuant to 10 U.S.C. Sections 1209 and 1211;

(2) Members or veterans of the uniformed services who are severely injured and medically discharged or retired for a period of one year after medical discharge or retirement; and

(3) Members of the uniformed services who die on active duty or as a result of injuries sustained on active duty for a period of one year after death.

B. The provisions of this interstate compact shall only apply to local education agencies as defined in this compact.

C. The provisions of this compact shall not apply to the children of:

(1) Inactive members of the national guard and military reserves;

(2) Members of the uniformed services now retired, except as provided in Section A of this article;

(3) Veterans of the uniformed services, except as provided in Section A of this article; and

(4) Other United States Department of Defense personnel and other federal agency civilian and contract employees not defined as active duty members of the uniformed services.

ARTICLE IV

EDUCATIONAL RECORDS & ENROLLMENT

A. Unofficial or 'hand-carried' education records -- In the event that official education records cannot be released to the parents for the purpose of transfer, the custodian of the records in the sending state shall prepare and furnish to the parent a complete set of unofficial educational records containing uniform information as determined by the Interstate Commission. Upon receipt of the unofficial education records by a school in the receiving state, the school shall enroll and appropriately place the student based on the information provided in the unofficial records pending validation by the official records, as quickly as possible.

B. Official education records and transcripts -- Simultaneous with the enrollment and conditional placement of the student, the school in the receiving state shall request the student's official education record from the school in the sending state. Upon receipt of this request, the school in the sending state will process and furnish the official education records to the school in the receiving state within ten days or within such time as is reasonably determined under the rules promulgated by the Interstate Commission.

C. Immunizations -- Compacting states shall give 30 days from the date of enrollment or within such time as is reasonably determined under the rules promulgated by the Interstate Commission for students to obtain any immunization required by the receiving state. For a series of immunizations, initial vaccinations must be obtained within 30 days or within such time as is reasonably determined under the rules promulgated by the Interstate Commission.

D. Kindergarten and first grade entrance age -- Students shall be allowed to continue their enrollment at grade level in the receiving state commensurate with their grade level, including kindergarten, from a local education agency in the sending state at the time of transition, regardless of age. A student who has satisfactorily completed the prerequisite grade level in the local education agency in the sending state shall be eligible for enrollment in the next highest grade level in the receiving state, regardless of age. A student transferring after the start of the school year in the receiving state shall enter the school in the receiving state on their validated level from an accredited school in the sending state.

ARTICLE V

PLACEMENT & ATTENDANCE

A. Course placement -- When the student transfers before or during the school year, the receiving state school shall initially honor placement of the student in educational courses based on the student's enrollment in the sending state school or educational assessments conducted at the school in the sending state if the courses are offered. Course placement includes, but is not limited to, honors, international baccalaureate, advanced placement, vocational, technical, and career pathways courses. Continuing the student's academic program from the previous school and promoting placement in academically and career challenging courses should be paramount when considering placement. This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement and continued enrollment of the student in the course.

B. Educational program placement -- The receiving state school shall initially honor placement of the student in educational programs based on current educational assessments conducted at the school in the sending state or participation or placement in like programs in the sending state. Such programs include, but are not limited to, gifted and talented programs and English as a second language. This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

C. Special education services.

(1) In compliance with the federal requirements of the Individuals with Disabilities Education Act, 20 U.S.C.A. Section 1400 et seq, the receiving state shall initially provide comparable services to a student with a disability based on his or her current Individualized Education Program.

(2) In compliance with the requirements of Section 504 of the Rehabilitation Act, 29 U.S.C.A. Section 794, and with Title II of the Americans with Disabilities Act, 42 U.S.C.A. Sections 12131-12165, the receiving state shall make reasonable accommodations and modifications to address the needs of incoming students with disabilities, subject to an existing 504 or Title II Plan, to provide the student with equal access to education. This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

D. Placement flexibility -- Local education agency administrative officials shall have flexibility in waiving course or program prerequisites or other preconditions for placement in courses or programs offered under the jurisdiction of the local education agency.

E. Absence as related to deployment activities -- A student whose parent or legal guardian is an active duty member of the uniformed services, as defined by the compact, and has been called to duty for, is on leave from, or immediately returned from deployment to a combat zone or combat support posting shall be granted additional excused absences at the discretion of the local education agency superintendent to visit with his or her parent or legal guardian relative to such leave or deployment of the parent or guardian.

ARTICLE VI

ELIGIBILITY

A. Eligibility for enrollment.

(1) Special power of attorney, relative to the guardianship of a child of a military family and executed under applicable law, shall be sufficient for the purposes of enrollment and all other actions requiring parental participation and consent.

(2) A local education agency shall be prohibited from charging local tuition to a transitioning military child placed in the care of a noncustodial parent or other person standing in loco parentis who lives in a jurisdiction other than that of the custodial parent.

(3) A transitioning military child placed in the care of a noncustodial parent or other person standing in loco parentis who lives in a jurisdiction other than that of the custodial parent may continue to attend the school in which he or she was enrolled while residing with the custodial parent.

B. Eligibility for extracurricular participation -- State and local education agencies shall facilitate the opportunity for transitioning military children's inclusion in extracurricular activities, regardless of application deadlines, to the extent they are otherwise qualified.

ARTICLE VII

GRADUATION

In order to facilitate the on-time graduation of children of military families, states and local education agencies shall incorporate the following procedures:

A. Waiver requirements -- Local education agency administrative officials shall waive specific courses required for graduation if similar course work has been satisfactorily completed in another local education agency or shall provide reasonable justification for denial. Should a waiver not be granted to a student who would qualify to graduate from the sending school, the local education agency shall provide an alternative means of acquiring required coursework so that graduation may occur on time.

B. Exit exams -- States shall accept exit or end-of-course exams required for graduation from the sending state, national norm-referenced achievement tests, or alternative testing in lieu of testing requirements for graduation in the receiving state. In the event the above alternatives cannot be accommodated by the receiving state for a student transferring in his or her senior year, then the provisions of Section C of this article shall apply.

C. Transfers during Senior year -- Should a military student transferring at the beginning or during his or her senior year be ineligible to graduate from the receiving local education agency after all alternatives have been considered, the sending and receiving local education agencies shall ensure the receipt of a diploma from the sending local education agency if the student meets the graduation requirements of the sending local education agency. In the event that one of the states in question is not a member of this compact, the member state shall use best efforts to facilitate the on-time graduation of the student in accordance with Sections A and B of this article.

ARTICLE VIII

STATE COORDINATION

A. Each member state shall, through the creation of a state council or use of an existing body or board, provide for the coordination among its agencies of government, local education agencies, and military installations concerning the state's participation in, and compliance with, this compact and Interstate Commission activities. While each member state may determine the membership of its own state council, its membership must include at least the state superintendent of education, a superintendent of a school district with a high concentration of military children, a representative from a military installation, one representative from the executive branch of government, and other offices and stakeholder groups the state council deems appropriate. A member state that does not have a school district deemed to contain a high concentration of military children may appoint a superintendent from another school district to represent local education agencies on the state council.

B. The state council of each member state shall appoint or designate a military family education liaison to assist military families and the state in facilitating the implementation of this compact.

C. The compact commissioner responsible for the administration and management of the state's participation in the compact shall be appointed by the Governor or as otherwise determined by each member state.

D. The compact commissioner and the military family education liaison designated herein shall be ex-officio members of the state council, unless either is already a full voting member of the state council.

ARTICLE IX

INTERSTATE COMMISSION ON EDUCATIONAL

OPPORTUNITY FOR MILITARY CHILDREN

The member states hereby create the 'Interstate Commission on Educational Opportunity for Military Children.' The activities of the Interstate Commission are the formation of public policy and are a discretionary state function. The Interstate Commission shall:

(1) Be a body corporate and joint agency of the member states and shall have all the responsibilities, powers, and duties set forth herein and such additional powers as may be conferred upon it by a subsequent concurrent action of the respective legislatures of the member states in accordance with the terms of this compact;

(2) Consist of one Interstate Commission voting representative from each member state who shall be that state's compact commissioner and:

A. Each member state represented at a meeting of the Interstate Commission is entitled to one vote;

B. A majority of the total member states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Interstate Commission;

C. A representative shall not delegate a vote to another member state. In the event the compact commissioner is unable to attend a meeting of the Interstate Commission, the Governor or state council may delegate voting authority to another person from their state for a specified meeting; and

D. The bylaws may provide for meetings of the Interstate Commission to be conducted by telecommunication or electronic communication;

(3) Consist of ex-officio, nonvoting representatives who are members of interested organizations. Such ex-officio members, as defined in the bylaws, may include, but not be limited to, members of the representative organizations of military family advocates, local education agency officials, parent and teacher groups, the United States Department of Defense, the Education Commission of the States, the Interstate Agreement on the Qualification of Educational Personnel, and other interstate compacts affecting the education of children of military members;

(4) Meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the member states, shall call additional meetings;

(5) Establish an executive committee, whose members shall include the officers of the Interstate Commission and such other members of the Interstate Commission as determined by the bylaws. Members of the executive committee shall serve a one-year term. Members of the executive committee shall be entitled to one vote each. The executive committee shall have the power to act on behalf of the Interstate Commission, with the exception of rulemaking, during periods when the Interstate Commission is not in session. The executive committee shall oversee the day-to-day activities of the administration of the compact, including enforcement and compliance with the provisions of the compact and its bylaws and rules, and other such duties as deemed necessary. The United States Department of Defense, shall serve as an ex-officio, nonvoting member of the executive committee;

(6) Establish bylaws and rules that provide for conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure information or official records to the extent they would adversely affect personal privacy rights or proprietary interests;

(7) Give public notice of all meetings, and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The Interstate Commission and its committees may close a meeting, or portion thereof, where it determines by two-thirds vote that an open meeting would be likely to:

A. Relate solely to the Interstate Commission's internal personnel practices and procedures;

B. Disclose matters specifically exempted from disclosure by federal and state statute;

C. Disclose trade secrets or commercial or financial information which is privileged or confidential;

D. Involve accusing a person of a crime, or formally censuring a person;

E. Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

F. Disclose investigative records compiled for law enforcement purposes; or

G. Specifically relate to the Interstate Commission's participation in a civil action or other legal proceeding;

(8) For a meeting, or portion of a meeting, closed pursuant to this provision, the Interstate Commission's legal counsel or designee shall certify that the meeting may be closed and shall reference each relevant exemptible provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in a meeting and shall provide a full and accurate summary of actions taken, and the reasons therefor, including a description of the views expressed and the record of a roll-call vote. All documents considered in connection with an action shall be identified in such minutes. All minutes and documents of a closed meeting shall remain under seal, subject to release by a majority vote of the Interstate Commission;

(9) Collect standardized data concerning the educational transition of the children of military families under this compact as directed through its rules which shall specify the data to be collected, the means of collection, and data exchange and reporting requirements. Such methods of data collection, exchange, and reporting shall, in so far as is reasonably possible, conform to current technology and coordinate its information functions with the appropriate custodian of records as identified in the bylaws and rules; and

(10) Create a process that permits military officials, education officials, and parents to inform the Interstate Commission if and when there are alleged violations of the compact or its rules or when issues subject to the jurisdiction of the compact or its rules are not addressed by the state or local education agency. This section shall not be construed to create a private right of action against the Interstate Commission or any member state.

ARTICLE X

POWERS AND DUTIES OF THE INTERSTATE COMMISSION

The Interstate Commission shall have the following powers:

(1) To provide for dispute resolution among member states;

(2) To promulgate rules and take all necessary actions to effect the goals, purposes, and obligations as enumerated in this compact. The rules shall be binding in the compact states to the extent and in the manner provided in this compact;

(3) To issue, upon request of a member state, advisory opinions concerning the meaning or interpretation of the interstate compact, its bylaws, rules, and actions;

(4) To enforce compliance with the compact provisions, the rules promulgated by the Interstate Commission, and the bylaws, using all necessary and proper means, including, but not limited to, the use of judicial process;

(5) To establish and maintain offices which shall be located within one or more of the member states;

(6) To purchase and maintain insurance and bonds;

(7) To borrow, accept, hire, or contract for services of personnel;

(8) To establish and appoint committees, including, but not limited to, an executive committee as required by Article IX, Section (5) of this compact which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder;

(9) To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties, and determine their qualifications; and to establish the Interstate Commission's personnel policies and programs relating to conflicts of interest, rates of compensation, and qualifications of personnel;

(10) To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of it;

(11) To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve, or use any property, real, personal, or mixed;

(12) To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal, or mixed;

(13) To establish a budget and make expenditures;

(14) To adopt a seal and bylaws governing the management and operation of the Interstate Commission;

(15) To report annually to the legislatures, governors, judiciary, and state councils of the member states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission;

(16) To coordinate education, training, and public awareness regarding the compact, its implementation, and operation for officials and parents involved in such activity;

(17) To establish uniform standards for the reporting, collecting, and exchanging of data;

(18) To maintain corporate books and records in accordance with the bylaws;

(19) To perform such functions as may be necessary or appropriate to achieve the purposes of this compact; and

(20) To provide for the uniform collection and sharing of information between and among member states, schools, and military families under this compact.

ARTICLE XI

ORGANIZATION AND OPERATION OF THE INTERSTATE COMMISSION

A. The Interstate Commission shall, by a majority of the members present and voting, within 12 months after the first Interstate Commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

(1) Establishing the fiscal year of the Interstate Commission;

(2) Establishing an executive committee, and such other committees as may be necessary;

(3) Providing for the establishment of committees and for governing any general or specific delegation of authority or function of the Interstate Commission;

(4) Providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting;

(5) Establishing the titles and responsibilities of the officers and staff of the Interstate Commission;

(6) Providing a mechanism for concluding the operations of the Interstate Commission and the return of surplus funds that may exist upon the termination of the compact after the payment and reserving of all of its debts and obligations; and

(7) Providing 'start up' rules for initial administration of the compact.

B. The Interstate Commission shall, by a majority of the members, elect annually from among its members a chairperson, a vice chairperson, and a treasurer, each of whom shall have such authority and duties as may be specified in the bylaws. The chairperson or, in the chairperson's absence or disability, the vice chairperson shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission; provided, however, that subject to the availability of budgeted funds, the officers shall be reimbursed for ordinary and necessary costs and expenses incurred by them in the performance of their responsibilities as officers of the Interstate Commission.

C. Executive Committee, Officers, and Personnel.

(1) The executive committee shall have such authority and duties as may be set forth in the bylaws, including, but not limited to:

(i) Managing the affairs of the Interstate Commission in a manner consistent with the bylaws and purposes of the Interstate Commission;

(ii) Overseeing an organizational structure within, and appropriate procedures for, the Interstate Commission to provide for the creation of rules, operating procedures, and administrative and technical support functions; and

(iii) Planning, implementing, and coordinating communications and activities with other state, federal, and local government organizations in order to advance the goals of the Interstate Commission.

(2) The executive committee may, subject to the approval of the Interstate Commission, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation, as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, but shall not be a member of the Interstate Commission. The executive director shall hire and supervise such other persons as may be authorized by the Interstate Commission.

D. The Interstate Commission's executive director and its employees shall be immune from suit and liability, either personally or in their official capacity, for a claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to an actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred, within the scope of Interstate Commission employment, duties, or responsibilities; provided, however, that such person shall not be protected from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

(1) The liability of the Interstate Commission's executive director and employees or Interstate Commission representatives, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within such person's state, may not exceed the limits of liability set forth under the Constitution and laws of that state for state officials, employees, and agents. The Interstate Commission is considered to be an instrumentality of the states for the purposes of any such action. Nothing in this subsection shall be construed to protect such person from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

(2) The Interstate Commission shall defend the executive director and its employees and, subject to the approval of the Attorney General or other appropriate legal counsel of the member state represented by an Interstate Commission representative, shall defend such Interstate Commission representative in any civil action seeking to impose liability arising out of an actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such person.

(3) To the extent not covered by the state involved, member state, or the Interstate Commission, the representatives or employees of the Interstate Commission shall be held harmless in the amount of a settlement or judgment, including attorney's fees and costs, obtained against such persons arising out of an actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such persons.

ARTICLE XII

RULEMAKING FUNCTIONS OF THE INTERSTATE COMMISSION

A. Rulemaking Authority -- The Interstate Commission shall promulgate reasonable rules in order to effectively and efficiently achieve the purposes of this compact; provided however, that in the event the Interstate Commission exercises its rulemaking authority in a manner that is beyond the scope of the purposes of this compact, or the powers granted hereunder, then such an action by the Interstate Commission shall be invalid and have no force or effect.

B. Rulemaking Procedure -- Rules shall be made pursuant to a rulemaking process that substantially conforms to the 'Model State Administrative Procedure Act,' of 1981 Act, Uniform Laws Annotated, Vol. 15, p. 1 (2000) as amended, as may be appropriate to the operations of the Interstate Commission.

C. Not later than 30 days after a rule is promulgated, any person may file a petition for judicial review of the rule, provided that the filing of such a petition shall not stay or otherwise prevent the rule from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the Interstate Commission consistent with applicable law and shall not find the rule to be unlawful if the rule represents a reasonable exercise of the Interstate Commission's authority.

D. If a majority of the legislatures of the compacting states rejects a rule by enactment of a statute or resolution in the same manner used to adopt the compact, then such rule shall have no further force and effect in any compacting state.

ARTICLE XIII

OVERSIGHT, ENFORCEMENT, AND DISPUTE RESOLUTION

A. Oversight.

(1) The executive, legislative, and judicial branches of state government in each member state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The provisions of this compact shall have standing as statutory law.

(2) All courts shall take judicial notice of the compact and the rules in any judicial or administrative proceeding in a member state pertaining to the subject matter of this compact which may affect the powers, responsibilities, or actions of the Interstate Commission.

(3) The Interstate Commission shall be entitled to receive all service of process in any such proceeding and shall have standing to intervene in the proceeding for all purposes. Failure to provide service of process to the Interstate Commission shall render a judgment or order void as to the Interstate Commission, this compact, or promulgated rules.

B. Default, Technical Assistance, Suspension, and Termination -- If the Interstate Commission determines that a member state has defaulted in the performance of its obligations or responsibilities under this compact, or the bylaws or promulgated rules, the Interstate Commission shall:

(1) Provide written notice to the defaulting state and other member states of the nature of the default, the means of curing the default, and any action taken by the Interstate Commission. The Interstate Commission shall specify the conditions by which the defaulting state must cure its default;

(2) Provide remedial training and specific technical assistance regarding the default;

(3) If the defaulting state fails to cure the default, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the member states, and all rights, privileges, and benefits conferred by this compact shall be terminated from the effective date of termination. A cure of the default does not relieve the offending state of obligations or liabilities incurred during the period of the default;

(4) Suspension or termination of membership in the compact shall be imposed only after all other means of securing compliance have been exhausted. Notice of intent to suspend or terminate shall be given by the Interstate Commission to the Governor, the majority and minority leaders of the defaulting state's legislature, and each of the member states;

(5) The state which has been suspended or terminated is responsible for all assessments, obligations, and liabilities incurred through the effective date of suspension or termination, including obligations, the performance of which extends beyond the effective date of suspension or termination;

(6) The Interstate Commission shall not bear any costs relating to any state that has been found to be in default or which has been suspended or terminated from the compact unless otherwise mutually agreed upon in writing between the Interstate Commission and the defaulting state; and

(7) The defaulting state may appeal the action of the Interstate Commission by petitioning the United States District Court for the District of Columbia or the federal district where the Interstate Commission has its principal offices. The prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

C. Dispute Resolution.

(1) The Interstate Commission shall attempt, upon the request of a member state, to resolve disputes which are subject to the compact and which may arise among member states and between member and nonmember states.

(2) The Interstate Commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes as appropriate.

D. Enforcement.

(1) The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact.

(2) The Interstate Commission may, by majority vote of the members, initiate legal action in the United State District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its principal offices, to enforce compliance with the provisions of the compact, its promulgated rules, and bylaws against a member state in default. The relief sought may include both injunctive relief and damages. In the event judicial enforcement is necessary, the prevailing party shall be awarded all costs of such litigation, including reasonable attorney's fees.

(3) The remedies herein shall not be the exclusive remedies of the Interstate Commission. The Interstate Commission may avail itself of any other remedies available under state law or the regulation of a profession.

ARTICLE XIV

FINANCING OF THE INTERSTATE COMMISSION

A. The Interstate Commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization, and ongoing activities.

B. The Interstate Commission may levy on and collect an annual assessment from each member state to cover the cost of the operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, which shall promulgate a rule binding upon all member states.

C. The Interstate Commission shall not incur obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the member states.

D. The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant, and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

ARTICLE XV

MEMBER STATES, EFFECTIVE DATE, AND AMENDMENT

A. Any state is eligible to become a member state.

B. This compact shall become effective and binding upon legislative enactment of this compact into law by no less than ten of the states. The effective date shall be no earlier than December 1, 2011. Thereafter, it shall become effective and binding as to any other member state upon enactment of the compact into law by that state. The Governors of nonmember states or their designees shall be invited to participate in the activities of the Interstate Commission on a nonvoting basis prior to adoption of the compact by all states.

C. The Interstate Commission may propose amendments to the compact for enactment by the member states. No amendment shall become effective and binding upon the Interstate Commission and the member states unless and until it is enacted into law by unanimous consent of the member states.

ARTICLE XVI

WITHDRAWAL AND DISSOLUTION

A. Withdrawal.

(1) Once effective, the compact shall continue in force and remain binding upon each and every member state, provided that a member state may withdraw from the compact by specifically repealing the statute which enacted the compact into law.

(2) Withdrawal from this compact shall be by the enactment of a statute repealing the same.

(3) The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other member states of the withdrawing state's intent to withdraw within 60 days of its receipt thereof.

(4) The withdrawing state is responsible for all assessments, obligations, and liabilities incurred through the effective date of withdrawal, including obligations, the performance of which extend beyond the effective date of withdrawal.

(5) Reinstatement following withdrawal of a member state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

B. Dissolution of Compact.

(1) This compact shall dissolve effective upon the date of the withdrawal or default of the member state which reduces the membership in the compact to one member state.

(2) Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and surplus funds shall be distributed in accordance with the bylaws.

ARTICLE XVII

SEVERABILITY AND CONSTRUCTION

A. The provisions of this compact shall be severable, and if any phrase, clause, sentence, or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

B. The provisions of this compact shall be liberally construed to effectuate its purposes.

C. Nothing in this compact shall be construed to prohibit the applicability of other interstate compacts to which the states are members.

ARTICLE XVIII

BINDING EFFECT OF COMPACT AND OTHER LAWS

A. Other Laws.

(1) Nothing herein shall prevent the enforcement of any other law of a member state that is not inconsistent with this compact.

(2) All member states' laws conflicting with this compact are superseded to the extent of the conflict.

B. Binding Effect of the Compact.

(1) All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the member states.

(2) All agreements between the Interstate Commission and the member states are binding in accordance with their terms.

(3) In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any member state, such provision shall be ineffective to the extent of the conflict with the constitutional provision in question in that member state."









Title 21 - Elections

Chapter 1 - Congressional Districts

§ 21-1-1. Definitions and descriptions for use in designating congressional districts

Reserved. Repealed by Ga. L. 2011, Ex. Sess., p. 208, § 3/HB 20EX, effective September 6, 2011.



§ 21-1-2. Designation of congressional districts

The General Assembly shall by general law divide the state into 14 congressional districts. There shall be elected one representative to the Congress of the United States from each such district by the electors of such district.



§ 21-1-3. Continuation in office, dismissal, or appointment of members of constitutional or statutory boards or bodies for which membership based on residency within congressional district

(a) Any member of any constitutional or statutory board or body who:

(1) Is in office on January 1 of the year following the year in which members of Congress are first elected from Georgia under any congressional redistricting Act; and

(2) Was appointed or otherwise selected (other than by election by the people) on the basis of residency within a congressional district

shall have his or her eligibility or ineligibility to continue to serve determined as provided in this subsection. Such member shall serve out the term for which the member was appointed and shall represent the congressional district in which the member resides unless more members of the board or body than authorized by the applicable constitutional provision or statute reside within the same congressional district. In the event any congressional district in which there are residing therein more members of any such board or body than the number of members specified by the applicable constitutional provision or statute, the appointing authority shall designate which member or members representing the congressional district shall continue to serve as a member or members of the board or body. Any member not designated for continued membership shall cease to hold office as of the date of such designation by the appointing authority. If a congressional district is not represented on a board or body as specified by the applicable constitutional provision or statute, a vacancy shall exist. Such vacancy shall be filled by the appointing authority appointing to the board or body a member or members from the congressional district which does not have sufficient representation. In the case of an appointment to fill a vacancy created by the displacement of a member from a congressional district on the basis of residency, the initial appointment shall be for a term ending on the date on which the term of the member removed by the appointing authority in accordance with the foregoing requirement would have ended. The initial term of all other appointments to fill a vacancy as provided for in this Code section shall be set by the appointing authority in accordance with the schedule of expiration dates established by law for the terms of members of the board or body.

(b) The same rules provided for in subsection (a) of this Code section shall be applied insofar as may be practicable in the event a court of competent jurisdiction enters an order changing the composition of Georgia's congressional districts. In such event, such rules shall be applied as of January 1 of the year following the year in which members of Congress are first elected from Georgia under such court order. If such a court order is stayed, the application of this subsection shall likewise be stayed. If such a court order is subject to appeal but is not stayed and congressional elections are held under such court order, the application of this subsection likewise shall not be stayed.






Chapter 2 - Elections and Primaries Generally

Article 1 - General Provisions

§ 21-2-1. Short title; references to Chapter 3 of Title 21 or the municipal election code

(a) This chapter shall be known and may be cited as the "Georgia Election Code."

(b) References in general and local law to the "Georgia Municipal Election Code," the "Municipal Election Code," or "Chapter 3 of Title 21" shall be deemed to refer to this chapter.



§ 21-2-2. Definitions

As used in this chapter, the term:

(.1) "Activities of daily living" includes eating, toileting, grooming, dressing, shaving, transferring, and other personal care services.

(.2) "Attendant care services" means services and supports furnished to an individual with a physical disability, as needed, to assist in accomplishing activities of daily living, instrumental activities of daily living, and health related functions through hands-on assistance, supervision, or cuing.

(1) "Ballot" means "official ballot" or "paper ballot" and shall include the instrument, whether paper, mechanical, or electronic, by which an elector casts his or her vote.

(2) "Ballot labels" means the cards, paper, or other material placed on the front of a voting machine containing the names of offices and candidates and statements of questions to be voted on.

(3) "Call" or "the call," as used in relation to special elections or special primaries, means the affirmative action taken by the responsible public officer to cause a special election or special primary to be held. The date of the call shall be the date of the first publication in a newspaper of appropriate circulation of such affirmative action.

(3.1) "Campaign material" means any newspaper, booklet, pamphlet, card, sign, paraphernalia, or any other written or printed matter referring to:

(A) A candidate whose name appears on the ballot in a primary or election;

(B) A referendum which appears on the ballot in a primary or election; or

(C) A political party or body which has a nominee or nominees on the ballot in a primary or election.

Campaign material shall not include any written or printed matter that is used exclusively for the personal and private reference of an individual elector during the course of voting.

(4) "Custodian" means the person charged with the duty of testing and preparing voting equipment for the primary or election and with instructing the poll officers in the use of same.

(4.1) "Direct recording electronic" or "DRE" voting equipment means a computer driven unit for casting and counting votes on which an elector touches a video screen or a button adjacent to a video screen to cast his or her vote.

(5) "Election" ordinarily means any general or special election and shall not include a primary or special primary unless the context in which the term is used clearly requires that a primary or special primary is included.

(6) "Election district" is synonymous with the terms "precinct" and "voting precinct."

(7) "Elector" means any person who shall possess all of the qualifications for voting now or hereafter prescribed by the laws of this state, including applicable charter provisions, and shall have registered in accordance with this chapter.

(8) "General election" means an election recurring at stated intervals fixed by law or by the respective municipal charters; and the words "general primary" mean a primary recurring at stated intervals fixed by law or by the respective municipal charters.

(9) "Health related functions" means functions that can be delegated or assigned by licensed health care professionals under state law to be performed by an attendant.

(10) "Independent" means a person unaffiliated with any political party or body and includes candidates in a special election for a partisan office for which there has not been a prior special primary.

(11) "Managers" means the chief manager and the assistant managers required to conduct primaries and elections in any precinct in accordance with this chapter.

(12) "Municipal office" means every municipal office to which persons can be elected by a vote of the electors under the laws of this state and the respective municipal charters.

(13) "Municipality" means an incorporated municipality.

(14) "Nomination" means the selection, in accordance with this chapter, of a candidate for a public office authorized to be voted for at an election.

(15) "November election" means the general election held on the Tuesday next following the first Monday in November in each even-numbered year.

(16) "Numbered list of voters" means one or more sheets of uniform size containing consecutively numbered blank spaces for the insertion of voters' names at the time of and in the order of receiving their ballots or number slips governing admissions to the voting machines.

(17) "Oath" shall include affirmation.

(18) "Official ballot" means a ballot, whether paper, mechanical, or electronic, which is furnished by the superintendent or governing authority in accordance with Code Section 21-2-280, including ballots read by optical scanning tabulators.

(19) "Official ballot label" means a ballot label prepared in accordance with Article 9 of this chapter and delivered by the superintendent to the poll officers in accordance with Code Section 21-2-328.

(20) "Paper ballot" or "ballot" means the forms described in Article 8 of this chapter.

(21) "Party nomination" means the selection by a political party, in accordance with this chapter, of a candidate for a public office authorized to be voted for at an election.

(22) Reserved.

(23) "Political body" or "body" means any political organization other than a political party.

(24) "Political organization" means an affiliation of electors organized for the purpose of influencing or controlling the policies and conduct of government through the nomination of candidates for public office and, if possible, the election of its candidates to public office, except that the term "political organization" shall not include a "subversive organization" as defined in Part 2 of Article 1 of Chapter 11 of Title 16, the "Sedition and Subversive Activities Act of 1953."

(25) "Political party" or "party" means any political organization which at the preceding:

(A) Gubernatorial election nominated a candidate for Governor and whose candidate for Governor at such election polled at least 20 percent of the total vote cast in the state for Governor; or

(B) Presidential election nominated a candidate for President of the United States and whose candidates for presidential electors at such election polled at least 20 percent of the total vote cast in the nation for that office.

(26) "Poll officers" means the chief manager, assistant managers, and clerks required to conduct primaries and elections in any precinct in accordance with this chapter.

(27) "Polling place" means the room provided in each precinct for voting at a primary or election.

(28) "Precinct" is synonymous with the term "voting precinct" and means a geographical area, established in accordance with this chapter, from which all electors vote at one polling place.

(29) "Primary" means any election held for the purpose of electing party officers or nominating candidates for public offices to be voted for at an election.

(30) "Public office" means every federal, state, county, and municipal office to which persons can be elected by a vote of the electors under the laws of this state or the respective municipal charters, except that the term shall not include the office of soil and water conservation district supervisor.

(31) "Question" means a brief statement of such constitutional amendment, charter amendment, or other proposition as shall be submitted to a popular vote at any election.

(32) "Residence" means domicile.

(33) "Special election" means an election that arises from some exigency or special need outside the usual routine.

(34) "Special primary" means a primary that arises from some exigency or special need outside the usual routine.

(35) "Superintendent" means:

(A) Either the judge of the probate court of a county or the county board of elections, the county board of elections and registration, the joint city-county board of elections, or the joint city-county board of elections and registration, if a county has such;

(B) In the case of a municipal primary, the municipal executive committee of the political party holding the primary within a municipality or its agent or, if none, the county executive committee of the political party or its agent;

(C) In the case of a nonpartisan municipal primary, the person appointed by the proper municipal executive committee; and

(D) In the case of a municipal election, the person appointed by the governing authority pursuant to the authority granted in Code Section 21-2-70.

(36) "Swear" shall include affirm.

(37) "Violator" means any individual, partnership, committee, association, corporation, limited liability company, limited liability partnership, professional corporation, trust, enterprise, franchise, joint venture, political party, political body, candidate, campaign committee, political action committee or any other political committee or business entity, or any governing authority that violates any provision of this chapter.

(38) Reserved.

(39) "Voter" is synonymous with the term "elector."

(40) "Voting machine" is a mechanical device on which an elector may cast a vote and which tabulates those votes by its own devices and is also known as a "lever machine."

(41) "Write-in ballot" means the paper or other material on which a vote is cast for persons whose names do not appear on the official ballot or ballot labels.



§ 21-2-4. Preparation, printing, publicizing, and distributing of summary of general amendments to Constitution of Georgia; recording summary on audio tape or other media

(a) The summary of general amendments to the Constitution of Georgia prepared by the Attorney General, the legislative counsel, and the Secretary of State pursuant to Article X, Section I, Paragraph II of the Constitution of Georgia shall be printed by the Secretary of State in sufficient quantities to make available a copy of such summary to any interested citizen requesting a copy. In preparing the summary provided by this provision of the Constitution of Georgia, the Attorney General, the legislative counsel, and the Secretary of State shall provide an explanation of each proposed general amendment to the Constitution of Georgia in language free of legalistic and technical terms, to the end that the summary may be read and understood by the majority of citizens of this state. The Secretary of State shall be authorized to include with such summary, as a part of the same document, a summary or explanation of any state-wide referendum questions to be voted on at the same general election and any other explanatory materials as may be deemed appropriate by the Secretary of State.

(b) The Secretary of State shall cause a supply of the summary to be printed as soon as practicable after the summary has been prepared. The quantity of such supply shall be at the discretion of the Secretary of State. Immediately after receiving a supply of the printed summary, the Secretary of State shall prepare a press release stating that a summary of proposed general amendments to the Constitution of Georgia is available for distribution to interested citizens and advising such citizens of the method or methods by which a copy of such summary may be obtained. The Secretary of State shall distribute this press release to print and broadcast media throughout the state and shall actively seek the cooperation of the media in publicizing the fact that a summary of proposed general amendments to the Constitution of Georgia is available to interested citizens and encouraging citizens to obtain a copy of the summary. The Secretary of State shall reissue, at his discretion, this press release from time to time up to the date of the general election at which the proposed general amendments to the Constitution of Georgia shall be submitted to the electorate for approval or rejection.

(c) The Secretary of State shall send a supply of the printed summary to the superintendent of elections of each county. The press release provided by subsection (b) of this Code section shall state that the summary is available at the office of each election superintendent. Each election superintendent shall distribute a copy of the summary, as made available by the Secretary of State in his discretion, to any interested citizen on request. The press release shall also state that the summary may be obtained by mail and shall advise citizens how a copy may be so obtained. The Secretary of State shall be authorized to use any additional methods for the distribution of the summary as he may deem necessary to achieve the most effective distribution of the summary to all interested citizens.

(d) The Secretary of State is authorized to provide for the preparation of a supply of audio tapes, compact discs, or other media or an Internet website which shall contain the summary of each proposed general amendment to the Constitution as provided in subsection (a) of this Code section, together with a listing of the candidates for each of the state representatives to the United States Congress and the candidates for every public office elected by the electors of the entire state. A sufficient number of the audio tapes, compact discs, or other media may be prepared as will permit the distribution of at least one tape, disc, or other media form to each of the public libraries within the state for the purpose of providing voting information and assistance to any interested citizen. The Secretary of State may cause a supply of the tapes, discs, or other media to be prepared and distributed as soon as practicable after the summary has been prepared and the names of the candidates for each of the public offices to be included are known to be candidates. If the Secretary of State provides such information through an Internet website, it shall not be necessary to provide such information by audio tape, compact disc, or other media.



§ 21-2-4.1. Continuation in office, dismissal, or appointment of members of constitutional or statutory boards or bodies for which membership based on residency within congressional district

Repealed by Ga. L. 2011, Ex. Sess., p. 208, § 6/HB 20EX, effective September 6, 2011.



§ 21-2-5. Qualifications of candidates for federal and state office; determination of qualifications

(a) Every candidate for federal and state office who is certified by the state executive committee of a political party or who files a notice of candidacy shall meet the constitutional and statutory qualifications for holding the office being sought.

(b) The Secretary of State upon his or her own motion may challenge the qualifications of any candidate at any time prior to the election of such candidate. Within two weeks after the deadline for qualifying, any elector who is eligible to vote for a candidate may challenge the qualifications of the candidate by filing a written complaint with the Secretary of State giving the reasons why the elector believes the candidate is not qualified to seek and hold the public office for which he or she is offering. Upon his or her own motion or upon a challenge being filed, the Secretary of State shall notify the candidate in writing that his or her qualifications are being challenged and the reasons therefor and shall advise the candidate that he or she is requesting a hearing on the matter before an administrative law judge of the Office of State Administrative Hearings pursuant to Article 2 of Chapter 13 of Title 50 and shall inform the candidate of the date, time, and place of the hearing when such information becomes available. The administrative law judge shall report his or her findings to the Secretary of State.

(c) The Secretary of State shall determine if the candidate is qualified to seek and hold the public office for which such candidate is offering. If the Secretary of State determines that the candidate is not qualified, the Secretary of State shall withhold the name of the candidate from the ballot or strike such candidate's name from the ballot if the ballots have been printed. If there is insufficient time to strike the candidate's name or reprint the ballots, a prominent notice shall be placed at each affected polling place advising voters of the disqualification of the candidate and all votes cast for such candidate shall be void and shall not be counted.

(d) In the event that a candidate pays his or her qualifying fee with a check that is subsequently returned for insufficient funds, the Secretary of State shall automatically find that such candidate has not met the qualifications for holding the office being sought, unless the bank, credit union, or other financial institution returning the check certifies in writing by an officer's or director's oath that the bank, credit union, or financial institution erred in returning the check.

(e) The elector filing the challenge or the candidate challenged shall have the right to appeal the decision of the Secretary of State by filing a petition in the Superior Court of Fulton County within ten days after the entry of the final decision by the Secretary of State. The filing of the petition shall not itself stay the decision of the Secretary of State; however, the reviewing court may order a stay upon appropriate terms for good cause shown. As soon as possible after service of the petition, the Secretary of State shall transmit the original or a certified copy of the entire record of the proceedings under review to the reviewing court. The review shall be conducted by the court without a jury and shall be confined to the record. The court shall not substitute its judgment for that of the Secretary of State as to the weight of the evidence on questions of fact. The court may affirm the decision or remand the case for further proceedings. The court may reverse or modify the decision if substantial rights of the appellant have been prejudiced because the findings, inferences, conclusions, or decisions of the Secretary of State are:

(1) In violation of the Constitution or laws of this state;

(2) In excess of the statutory authority of the Secretary of State;

(3) Made upon unlawful procedures;

(4) Affected by other error of law;

(5) Clearly erroneous in view of the reliable, probative, and substantial evidence on the whole record; or

(6) Arbitrary or capricious or characterized by an abuse of discretion or a clearly unwarranted exercise of discretion.

An aggrieved party may obtain a review of any final judgment of the superior court by the Court of Appeals or the Supreme Court, as provided by law.



§ 21-2-6. Qualifications of candidates for county and municipal office; determination of qualifications

(a) Every candidate for county office who is certified by the county executive committee of a political party or who files a notice of candidacy, and every candidate for municipal office who is certified by a municipal executive committee of a political party or who files a notice of candidacy, shall meet the constitutional and statutory qualifications for holding the office being sought.

(b) The superintendent upon his or her own motion may challenge the qualifications of any candidate referred to in subsection (a) of this Code section at any time prior to the election of such candidate. Within two weeks after the deadline for qualifying, any elector who is eligible to vote for any such candidate may challenge the qualifications of the candidate by filing a written complaint with the superintendent giving the reasons why the elector believes the candidate is not qualified to seek and hold the public office for which the candidate is offering. Upon his or her own motion or upon a challenge being filed, the superintendent shall notify the candidate in writing that his or her qualifications are being challenged and the reasons therefor and shall advise the candidate that he or she is setting a hearing on the matter and shall inform the candidate of the date, time, and place of the hearing.

(c) The superintendent shall determine if the candidate is qualified to seek and hold the public office for which such candidate is offering. If the superintendent determines that the candidate is not qualified, the superintendent shall withhold the name of the candidate from the ballot or strike such candidate's name from the ballot if the ballots have been printed. If there is insufficient time to strike the candidate's name or reprint the ballots, a prominent notice shall be placed at each affected polling place advising voters of the disqualification of the candidate and all votes cast for such candidate shall be void and shall not be counted.

(d) In the event that a candidate pays his or her qualifying fee with a check that is subsequently returned for insufficient funds, the superintendent shall automatically find that such candidate has not met the qualifications for holding the office being sought, unless the bank, credit union, or other financial institution returning the check certifies in writing by an officer's or director's oath that the bank, credit union, or financial institution erred in returning the check.

(e) The elector filing the challenge or the candidate challenged shall have the right to appeal the decision of the superintendent by filing a petition in the superior court of the county in which the candidate resides within ten days after the entry of the final decision by the superintendent. The filing of the petition shall not itself stay the decision of the superintendent; however, the reviewing court may order a stay upon appropriate terms for good cause shown. As soon as possible after service of the petition, the superintendent shall transmit the original or a certified copy of the entire record of the proceedings under review to the reviewing court. The review shall be conducted by the court without a jury and shall be confined to the record. The court shall not substitute its judgment for that of the superintendent as to the weight of the evidence on questions of fact. The court may affirm the decision or remand the case for further proceedings. The court may reverse or modify the decision if substantial rights of the appellant have been prejudiced because the findings, inferences, conclusions, or decisions of the superintendent are:

(1) In violation of the Constitution or laws of this state;

(2) In excess of the statutory authority of the superintendent;

(3) Made upon unlawful procedures;

(4) Affected by other error of law;

(5) Clearly erroneous in view of the reliable, probative, and substantial evidence on the whole record; or

(6) Arbitrary or capricious or characterized by an abuse of discretion or a clearly unwarranted exercise of discretion.

An aggrieved party may obtain a review of any final judgment of the superior court by the Court of Appeals or the Supreme Court, as provided by law.



§ 21-2-7. Eligibility of subversive persons for nomination or election to public office

No person who has been adjudged a "subversive person," as defined in Part 2 of Article 1 of Chapter 11 of Title 16, the "Sedition and Subversive Activities Act of 1953," shall be nominated or elected in accordance with this chapter.



§ 21-2-8. Eligibility for party nomination, public office, or performance of certain official acts of persons convicted and sentenced for certain crimes; illegally holding any public funds; effect of disqualification of superintendent

No person shall be eligible for party nomination for or election to public office, nor shall he or she perform any official acts or duties as a superintendent, registrar, deputy registrar, poll officer, or party officer, as set forth in this chapter, in connection with any election or primary held under this chapter, if under the laws of this state, any other state, or the United States he or she has been convicted and sentenced, in any court of competent jurisdiction, for fraudulent violation of primary or election laws, malfeasance in office, or felony involving moral turpitude, unless such person's civil rights have been restored and at least ten years have elapsed from the date of the completion of the sentence without a subsequent conviction of another felony involving moral turpitude. Additionally, the person shall not be holding illegally any public funds. In the event of the disqualification of the superintendent as described in this Code section, the clerk of the superior court shall act in his or her stead. Notwithstanding the above, the governing authority of a municipality shall appoint an individual to serve as superintendent for municipal elections or municipal primaries in the event of the disqualification of the municipal superintendent, unless the municipality has contracted with a county government for the provision of election services, in which event the clerk of the superior court shall act in place of a disqualified superintendent.



§ 21-2-9. Date of election for offices

(a) The Governor, Lieutenant Governor, Secretary of State, Attorney General, State School Superintendent, Commissioner of Insurance, Commissioner of Agriculture, Commissioner of Labor, members of Congress, district attorneys, members of the General Assembly, and county officers not elected pursuant to Code Section 21-2-139 shall be elected in the November election next preceding the expiration of the term of office.

(b) Justices of the Supreme Court, Judges of the Court of Appeals, judges of the superior courts, and county judicial officers, offices of local school boards, and nonpartisan offices elected pursuant to Code Section 21-2-139 shall be elected in the nonpartisan general election next preceding the expiration of the term of office.

(c) All general municipal elections to fill municipal offices shall be held on the Tuesday next following the first Monday in November in each odd-numbered year. Public notice of such elections shall be published by the governing authority of the municipality in a newspaper of general circulation in the municipality at least 30 days prior to the elections. In addition, the municipality shall immediately transmit a copy of such notice to the Secretary of State.

(d) Whenever a municipal general primary or election is held in conjunction with the general primary or November general election in even-numbered years, the time specified for the closing of the registration list, the time within which candidates must qualify for the municipal primary or election, and the time specified for the holding of any runoff necessary shall be the same as specified for general elections.



§ 21-2-10. Election of presidential electors

At the November election to be held in the year 1964 and every fourth year thereafter, there shall be elected by the electors of this state persons to be known as electors of President and Vice President of the United States and referred to in this chapter as presidential electors, equal in number to the whole number of senators and representatives to which this state may be entitled in the Congress of the United States.



§ 21-2-11. Performance of duties by presidential electors

The presidential electors chosen pursuant to Code Section 21-2-10 shall assemble at the seat of government of this state at 12:00 Noon of the day which is, or may be, directed by the Congress of the United States and shall then and there perform the duties required of them by the Constitution and laws of the United States.



§ 21-2-12. Procedure for filling presidential elector vacancies

If any such presidential elector shall die, or for any cause fail to attend at the seat of government at the time appointed by law, the presidential electors present shall proceed to choose by voice vote a person of the same political party or body, if any, as such deceased or absent presidential elector, to fill the vacancy occasioned thereby; and immediately after such choice the name of the person so chosen shall be transmitted by the presiding officer of the college to the Governor, who shall immediately cause notice of his or her election in writing to be given to such person. The person so elected, and not the person in whose place he or she shall have been chosen, shall be a presidential elector and shall, with the other presidential electors, perform the duties required of them by the Constitution and laws of the United States.



§ 21-2-13. Compensation of presidential electors; payment of expenses of electoral college

Each presidential elector shall receive from the state treasury the sum of $50.00 for every day spent in traveling to, remaining at, and returning from the place of meeting and shall be entitled to mileage at the rate of 10 cent(s) per mile to and from his or her home. The reasonable expenses of the electoral college shall likewise be paid by the state treasurer, in both cases upon warrants drawn by the presiding officer of the college.



§ 21-2-14. Computation of time as to exercise of privilege or discharge of duty under chapter

Unless otherwise stated in a specific Code section of this chapter, time periods under this chapter include Saturdays, Sundays, and legal holidays. When the last day for the exercise of any privilege or the discharge of any duty prescribed or required by this chapter shall fall on a Saturday, Sunday, or legal holiday, the next succeeding business day shall be the last day for the exercise of such privilege or the discharge of such duty.



§ 21-2-15. Applicability of chapter

This chapter shall apply to any general or special election in this state to fill any federal, state, county, or municipal office, to any general or special primary to nominate candidates for any such office, and to any federal, state, county, or municipal election or primary for any other purpose whatsoever, unless otherwise provided.



§ 21-2-16. Construction of chapter

The provisions of this chapter, so far as they are the same as those of existing laws, are intended as a continuation of such laws and not as new enactments. Unless otherwise provided in this chapter, this chapter shall repeal any conflicting provision or provisions of any municipal act in conflict with this chapter. The repeal by this chapter of any Act of the General Assembly or any municipal corporation, or part thereof, shall not revive any Act, or part thereof, heretofore repealed or superseded. This chapter shall not affect any act done, liability or penalty incurred, right accrued or vested, or nomination made prior to the taking effect of this chapter; nor shall they affect any action or prosecution then pending or to be instituted, to enforce any right or penalty then accrued or to punish any offense theretofore committed.



§ 21-2-17. Designation of candidate's chief deputy clerk in elections for clerk of state court of certain counties

(a) This Code section shall apply only to counties with a population of 425,000 or more according to the United States decennial census of 1990 or any future such census.

(b) When a candidate for election to clerk of the state court of a county is required by law at any time before election to name the person whom such candidate will appoint as chief deputy if elected to office, the ballot for office shall include, below the name of the candidate, the name of each candidate's designated chief deputy, labeled as such.

(c) This Code section shall not be construed to require any action to fill a vacancy in the position of chief deputy of clerk of the state court of a county.






Article 2 - Supervisory Boards and Officers

Part 1 - State Election Board, County Board of Elections, and County Board of Elections and Registration

Subpart 1 - State Election Board

§ 21-2-30. Creation; composition; terms of service; vacancies; quorum; seal and bylaws; meetings

(a) There is created a state board to be known as the State Election Board, to be composed of the Secretary of State, an elector to be elected by a majority vote of the Senate of the General Assembly at its regular session held in each odd-numbered year, an elector to be elected by a majority vote of the House of Representatives of the General Assembly at its regular session held in each odd-numbered year, and a member of each political party to be nominated and appointed in the manner provided in this Code section. No person while a member of the General Assembly shall serve as a member of the board.

(b) A member elected by a house of the General Assembly shall take office on the day following the adjournment of the regular session in which elected and shall serve for a term of two years and until his or her successor is elected and qualified, unless sooner removed. An elected member of the board may be removed at any time by a majority vote of the house which elected him or her. In the event a vacancy should occur in the office of such a member of the board at a time when the General Assembly is not in session, then the President of the Senate shall thereupon appoint an elector to fill the vacancy if the prior incumbent of such office was elected by the Senate or appointed by the President of the Senate; and the Speaker of the House of Representatives shall thereupon appoint an elector to fill the vacancy if the prior incumbent of such office was elected by the House of Representatives or appointed by the Speaker of the House of Representatives. A member appointed to fill a vacancy may be removed at any time by a majority vote of the house whose presiding officer appointed him or her.

(c) Within 30 days after April 3, 1968, the state executive committee of each political party shall nominate a member of its party to serve as a member of the State Election Board and, thereupon, the Governor shall appoint such nominee as a member of the board to serve for a term of two years from the date of the appointment and until his or her successor is elected and qualified, unless sooner removed. Thereafter, such state executive committee shall select a nominee for such office on the board within 30 days after a vacancy occurs in such office and shall also select a nominee at least 30 days prior to the expiration of the term of each incumbent nominated by it; and each such nominee shall be immediately appointed by the Governor as a member of the board to serve for the unexpired term in the case of a vacancy, and for a term of two years in the case of an expired term. Each successor, other than one appointed to serve an unexpired term, shall serve for a term of two years; and the terms shall run consecutively from the date of the initial gubernatorial appointment. No person shall be eligible for nomination by such state executive committee unless he or she is an elector and a member in good standing of the political party of the committee. Such a member shall cease to serve on the board and his or her office shall be abolished if and when his or her political organization shall cease to be a "political party" as defined in Code Section 21-2-2.

(d) The Secretary of State shall be the chairperson of the board. Three members of the board shall constitute a quorum, and no vacancy on the board shall impair the right of the quorum to exercise all the powers and perform all the duties of the board. The board shall adopt a seal for its use and bylaws for its own government and procedure.

(e) Meetings shall be held whenever necessary for the performance of the duties of the board on call of the chairperson or whenever any two of its members so request. Minutes shall be kept of all meetings of the board and a record kept of the vote of each member on all questions coming before the board. The chairperson shall give to each member of the board prior notice of the time and place of each meeting of the board.

(f) If any member of the board, other than the Secretary of State, shall qualify as a candidate for any public office which is to be voted upon in any primary or election regulated by the board, that member's position on the board shall be immediately vacated and such vacancy shall be filled in the manner provided for filling other vacancies on the board.



§ 21-2-31. Duties

It shall be the duty of the State Election Board:

(1) To promulgate rules and regulations so as to obtain uniformity in the practices and proceedings of superintendents, registrars, deputy registrars, poll officers, and other officials, as well as the legality and purity in all primaries and elections;

(2) To formulate, adopt, and promulgate such rules and regulations, consistent with law, as will be conducive to the fair, legal, and orderly conduct of primaries and elections; and, upon the adoption of each rule and regulation, the board shall promptly file certified copies thereof with the Secretary of State and each superintendent;

(3) To publish in print or electronically and furnish to primary and election officials, from time to time, a sufficient number of indexed copies of all primary and election laws and pertinent rules and regulations then in force;

(4) To publish in print or electronically and distribute such explanatory pamphlets regarding the interpretation and application of primary and election laws as in the opinion of the board should be distributed to the electorate;

(5) To investigate, or authorize the Secretary of State to investigate, when necessary or advisable the administration of primary and election laws and frauds and irregularities in primaries and elections and to report violations of the primary and election laws either to the Attorney General or the appropriate district attorney who shall be responsible for further investigation and prosecution. Nothing in this paragraph shall be so construed as to require any complaining party to request an investigation by the board before such party might proceed to seek any other remedy available to that party under this chapter or any other provision of law;

(6) To make such recommendations to the General Assembly as it may deem advisable relative to the conduct and administration of primaries and elections;

(7) To promulgate rules and regulations to define uniform and nondiscriminatory standards concerning what constitutes a vote and what will be counted as a vote for each category of voting system used in this state;

(8) To employ such assistants as may be necessary;

(9) Subject to funds being specifically appropriated by the General Assembly, to formulate and conduct a voter education program concerning voting procedures for voting by absentee ballot and at the polls with particular emphasis on the proper types of identification required for voting; and

(10) To take such other action, consistent with law, as the board may determine to be conducive to the fair, legal, and orderly conduct of primaries and elections.



§ 21-2-32. Institution of and intervention in court actions; procedure; compensation of presiding judge; granting of relief; notice; appellate review

(a) The State Election Board shall have the right to institute or to intervene as a party in any action in any court of this state or of the United States, seeking mandamus, injunction, or other relief, to compel compliance with any election or primary law of the state or with any valid rule or regulation of the board, or to restrain or otherwise prevent or prohibit any fraudulent or other illegal conduct in connection therewith, including the right to seek such relief for any anticipatory breach.

(b) Any petition seeking any of the relief authorized in subsection (a) of this Code section shall be filed in the superior court of the county of residence of the superintendent charged with the conduct of the election or primary in which it is alleged that there was or will be fraud or other illegal conduct or, in the case of municipal primaries and elections, in the county in which the city hall is located.

(c) Upon the filing of such petition, the clerk of superior court having jurisdiction shall immediately notify the administrative judge for the judicial administrative district in which the county lies, or the district court administrator, who shall immediately notify the administrative judge, of the institution of proceedings under this article. If the county in which the proceedings were instituted is not in the circuit of the administrative judge, the administrative judge shall select a superior court judge from within the district, but not from the circuit in which the proceeding was instituted, or a senior judge who is not a resident of the circuit in which the proceeding was instituted, to preside over the proceeding.

(d) If the administrative judge is a member of the circuit in which the proceeding was filed, or if the other judges of the district are unable or are unwilling to preside over the proceeding, or if the other judges of the district are judges of the circuit in which the proceeding was filed, then the administrative judge shall select an administrative judge of an adjoining district to select a superior court judge from that district, or a superior court judge from the district in which the proceeding was filed, but not the circuit in which the proceeding was filed, or a senior judge who is not a resident of the circuit wherein the proceeding was filed. In the event any temporary order is sought, the petition may be presented to the administrative judge prior to its filing for consideration of the application for such order. If the petition upon which temporary relief is sought prior to the filing will be filed in any county of the circuit of the administrative judge, then the petition may be presented to the administrative judge of an adjoining district prior to its filing for consideration of the application for such order.

(e) After a judge has agreed to preside over the case, the administrative judge who selected the judge to hear the matter shall enter an order in the superior court of the county where the proceeding was filed appointing such judge, and such judge shall promptly begin presiding over such proceedings in such court and shall determine same as soon as practicable. Such judge shall be reimbursed for his or her actual expenses for food and lodging and shall receive the same mileage as any other state officials and employees. Senior judges shall be entitled to compensation and reimbursement as the law provides for senior judge service.

(f) If, in the opinion of the judge presiding over such cause, adequate relief cannot otherwise be granted to assure compliance with said laws, rules, and regulations, the judge may enter such order concerning the conduct of such election or primary which he or she shall deem necessary to assure compliance, including the right to require such election or primary to be held under the supervision of the State Election Board.

(g) Upon any action being filed in any court of this state seeking relief affecting the calling, holding, conduct, determination, result, tabulation, or certification of any election or primary, except those instituted by the State Election Board, a copy of the proceeding shall be served upon such board by mailing a copy of same to the chairperson by certified or registered mail or statutory overnight delivery; and a certificate that such service has been made shall be filed by the plaintiff or the plaintiff's attorney.

(h) Any verdict, judgment, decree, order, ruling, or other judicial action in such cases shall be subject to review by the appellate court having jurisdiction thereof. It shall be the duty of the proper appellate court to consider application for stays or supersedeas in such cases without regard to whether any appeal has been filed or the record docketed in such cases.



§ 21-2-33. Hearings before board

The State Election Board may examine under oath any person concerning any matter connected with or bearing on the proper discharge of its duties; and any member of the board may administer such oath. The board shall have full power to subpoena persons and papers and to compel the witnesses to answer under oath touching any questions which may properly come before the board and to take, through its agent, the depositions of witnesses. The board, in investigating the administration of primary and election laws within a county or any frauds or irregularities in primaries and elections held therein, shall conduct each hearing concerning same at a place within such county. No witness shall be compelled to attend if he or she should reside more than 100 miles from the place of hearing by the nearest practical route; provided, however, that the board may compel the taking of his or her testimony by deposition in the county of the residence of the witness. The sheriff of any county, or his or her deputy, or agent of the board shall serve all processes issued by the board; or the same may be served by registered or certified mail or statutory overnight delivery; and the production of an appropriate return receipt issued by the post office or commercial delivery firm shall constitute prima-facie evidence of such service. In case of the refusal of any person subpoenaed to attend or testify, such facts shall be reported forthwith by the board to the appropriate superior court, or to a judge thereof, and such court or judge shall order such witness to attend and testify. On failure or refusal to obey such order, such witness shall be dealt with as for contempt. Any witness so subpoenaed, and after attending, shall be allowed and paid the same mileage and fee as now allowed and paid witnesses in civil actions in the superior court.



§ 21-2-33.1. Enforcement of chapter

(a) The State Election Board is vested with the power to issue orders, after the completion of appropriate proceedings, directing compliance with this chapter or prohibiting the actual or threatened commission of any conduct constituting a violation, which order may include a provision requiring the violator:

(1) To cease and desist from committing further violations;

(2) To pay a civil penalty not to exceed $5,000.00 for each violation of this chapter or for each failure to comply with any provision of this chapter or of any rule or regulation promulgated under this chapter. Such penalty may be assessed against any violator as the State Election Board deems appropriate;

(3) To publicly reprimand any violator found to have committed a violation;

(4) To require that restitution be paid by any violator to a state, county, or city governing authority when it has suffered a monetary loss or damage as the result of a violation;

(5) To require violators to attend training as specified by the board; and

(6) To assess investigative costs incurred by the board against any violator found to have committed a violation.

(b) A civil penalty shall not be assessed against any violator except after notice and hearing as provided by Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." In addition to the State Election Board, any contested case may be held before any representative of such board who has been selected and appointed by such board for such purpose. The amount of any civil penalty finally assessed shall be recoverable by a civil action brought in the name of the State Election Board. All moneys recovered pursuant to this Code section shall be deposited in the state treasury.

(c) The Attorney General of this state shall, upon complaint by the State Election Board, bring an action in the superior court in the name of the State Election Board for a temporary restraining order or other injunctive relief or for civil penalties assessed against any violator of any provision of this chapter or any rule or regulation duly issued by the State Election Board.

(d) Any action brought by the Attorney General to enforce civil penalties assessed against any violator of this chapter or any rule or regulation duly issued by the State Election Board or any order issued by the State Election Board ordering compliance or to cease and desist from further violations shall be brought in the superior court of the county of the residence of the party against whom relief is sought. Service of process shall lie in any jurisdiction within the state. In such actions, the superior court inquiry will be limited to whether notice was given by the State Election Board to the violator in compliance with the Constitution and the rules of procedure of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." Upon satisfaction that notice was given and a hearing was held pursuant to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," the superior court shall enforce the orders of the State Election Board and the civil penalties assessed under this chapter and the superior court shall not make independent inquiry as to whether the violations have occurred.

(e) In any action brought by the Attorney General to enforce any of the provisions of this chapter or of any rule or regulation issued by the State Election Board, the judgment, if in favor of the State Election Board, shall provide that the defendant pay to the State Election Board the costs, including reasonable attorneys' fees, incurred by the State Election Board in the prosecution of such action.



§ 21-2-34. Compensation and expenses of members

Each member of the State Election Board shall receive a per diem in an amount equal to the per diem received by members of the General Assembly for each day or portion thereof spent in serving as members of the State Election Board. Each member of the State Election Board shall be paid his or her necessary traveling expenses while engaged in the business of the State Election Board.






Subpart 2 - County Board of Elections and County Board of Elections and Registration

§ 21-2-40. General Assembly authorized to create board of elections and board of elections and registration in any county

(a) The General Assembly may by local Act create a board of elections in any county of this state and empower the board with the powers and duties of the election superintendent relating to the conduct of primaries and elections. Such board shall consist of not fewer than three members.

(b) The General Assembly may by local Act create a board of elections and registration in any county of this state and empower the board with the powers and duties of the election superintendent relating to the conduct of primaries and elections and with the powers and duties of the board of registrars relating to the registration of voters and absentee-balloting procedures. Such board shall consist of not fewer than three members.






Subpart 3 - Municipal Elections Conducted by Counties

§ 21-2-45. Authorization to create joint county-municipal boards of elections and boards of elections and registration; authorization for county to conduct elections

(a) The General Assembly may by local Act create a joint county-municipal board of elections in any county of this state for that county and any municipality located wholly or partially within that county and empower the board with the powers and duties of the election superintendent of that county and municipality with regard to the conduct of primaries and elections. Such board shall consist of not fewer than three members.

(b) The General Assembly may by local Act create a joint county-municipal board of elections and registration in any county of this state for that county and any municipality located wholly or partially within that county and empower the board with the powers and duties of the election superintendent of that county and municipality with regard to the conduct of primaries and elections and empower the board with the powers and duties of the registrars and board of registrars of that municipality and county with regard to the registration of voters and absentee-balloting procedures. Such board shall consist of not fewer than three members.

(c) The governing authority of any municipality may authorize any county within which that municipality wholly or partially lies to conduct any or all elections held pursuant to this chapter. In the event a municipality shall by ordinance authorize such county to conduct elections, such municipality may request such county to perform any or all of the functions:

(1) That the county shall perform all duties as superintendent of elections as specified under this chapter;

(2) That the county shall perform all duties as superintendent of elections as specified under this chapter, with the exception of the qualification of candidates; or

(3) That the county shall lease or loan any or all of its election equipment to the municipality for the purpose of conducting municipal elections without any responsibility on the part of the county for the actual conduct of the municipal election.

With reference to any election, such municipality shall pay such county all costs incurred in performing those functions which the municipality has requested the county to perform; and, unless otherwise authorized, such county shall only perform those functions specifically enumerated in the contract. Such county shall have authority to conduct elections in any and all counties in which any part of such municipality may lie.



§ 21-2-45.1. Special elections on bonded debt; publication; date; discount

(a) The governing authority of a county, municipality, or political subdivision desiring to incur bonded debt in accordance with the provisions of the Constitution of Georgia shall call a special election to be held on a certain day for the purpose of submitting to the electorate the question of whether such bonded debt shall be incurred. The governing authority shall publish notice of such election once a week for a period of four weeks immediately preceding the day of the election in a newspaper which publishes the sheriff's advertisements for the county containing all or the largest part of the area of the county, municipality, or political subdivision involved. Such notice shall specify (1) the date of the election and the question to be submitted to the electorate, and (2) the principal amount of bonds to be issued, the purpose for which such bonds are to be issued, the interest rate or rates such bonds are to bear, and the amount of principal to be paid in each year during the life of such bonds; provided, however, that the governing authority, in lieu of specifying the rate or rates of interest which such bonds are to bear, may specify in the notice that such bonds when issued will bear interest at a rate not exceeding a maximum per annum rate of interest as stated in the notice or that, in the event such bonds are to bear different rates of interest for different maturity dates, none of such rates will exceed the maximum rates stated in the notice.

(b) The date of a municipal bond election shall be specified by the governing authority of the municipality. Such date shall not be less than 30 days after call of such bond election. The municipality shall immediately transmit a copy of such notice to the Secretary of State.

(c) Nothing contained in this Code section shall prohibit the issuer from selling such bonds at a discount, even if in so doing the effective interest cost resulting therefrom would exceed the maximum per annum interest rate specified in the notice of the election.









Part 2 - Secretary of State

§ 21-2-50. Powers and duties; prohibition against serving in fiduciary capacity

(a) The Secretary of State shall exercise all the powers granted to the Secretary of State by this chapter and shall perform all the duties imposed by this chapter, which shall include the following:

(1) To determine the forms of nomination petitions, ballots, and other forms the Secretary of State is required to determine under this chapter;

(2) To receive registration statements from political parties and bodies and to determine their sufficiency prior to filing, in accordance with this chapter, and to settle any disputes concerning such statements;

(3) To receive and determine the sufficiency of nomination petitions of candidates filing notice of their candidacy with the Secretary of State in accordance with this chapter;

(4) To certify to the proper superintendent official lists of all the political party candidates who have been certified to the Secretary of State as qualified candidates for the succeeding primary and to certify to the proper superintendent official lists of all the candidates who have filed their notices of candidacy with the Secretary of State, both such certifications to be in substantially the form of the ballots to be used in the primary or election. The Secretary of State shall add to such form the language to be used in submitting any proposed constitutional amendment or other question to be voted upon at such election;

(5) To furnish to the proper superintendent all blank forms, including tally and return sheets, numbered lists of voters, cards of instructions, notices of penalties, instructions for marking ballots, tally sheets, precinct returns, recap sheets, consolidated returns, oaths of managers and clerks, oaths of assisted electors, voters certificates and binders, applications for absentee ballots, envelopes and instruction sheets for absentee ballots, and such other supplies as the Secretary of State shall deem necessary and advisable from time to time, for use in all elections and primaries. Such forms shall have printed thereon appropriate instructions for their use;

(6) To receive from the superintendent the returns of primaries and elections and to canvass and compute the votes cast for candidates and upon questions, as required by this chapter;

(7) To furnish upon request a certified copy of any document in the Secretary of State's custody by virtue of this chapter and to fix and charge a fee to cover the cost of furnishing same;

(8) To perform such other duties as may be prescribed by law;

(9) To determine and approve the form of ballots for use in special elections;

(10) To prepare and provide a notice to all candidates for federal or state office advising such candidates of such information, to include requirements of this chapter, as may, in the discretion of the Secretary of State, be conducive to the fair, legal, and orderly conduct of primaries and elections. A copy of such notice shall be provided to each superintendent for further distribution to candidates for county and militia district offices;

(11) To conduct training sessions at such places as the Secretary of State deems appropriate in each year, for the training of registrars and superintendents of elections;

(12) To prepare and publish, in the manner provided in this chapter, all notices and advertisements in connection with the conduct of elections which may be required by law;

(13) To prepare and furnish information for citizens on voter registration and voting;

(14) To maintain the official list of registered voters for this state and the list of inactive voters required by this chapter; and

(15) To develop, program, build, and review ballots for use by counties and municipalities on direct recording electronic (DRE) voting systems in use in the state.

(b) As the state's chief election official, the Secretary of State shall not serve in any fiduciary capacity for the campaign of any candidate whose election will be certified by the Secretary of State. Nothing in this subsection shall prohibit the Secretary of State from organizing and operating his or her own campaign for election to public office.



§ 21-2-50.1. Postponement and extension of qualifying periods for elections for public office during state of emergency; limitation

In the event the Governor declares that a state of emergency or disaster exists pursuant to Code Section 38-3-51 or a federal agency declares that a state of emergency or disaster exists, the Secretary of State is authorized to postpone or extend the qualifying periods provided in this chapter for the qualification of candidates seeking municipal, county, or state-wide office and to postpone the date of any primary, special primary, election, or special election in the affected area. The Secretary of State shall exercise the powers granted by this Code section carefully, and any such postponement or extension shall not exceed 45 days.



§ 21-2-50.2. Obligations of the state under the federal Help America Vote Act of 2002

(a) The Secretary of State, as the chief election official designated under the federal Help America Vote Act of 2002, shall be responsible for coordinating the obligations of the state under the federal Help America Vote Act of 2002.

(b) As the chief election official, the Secretary of State is authorized to promulgate rules and regulations to establish administrative complaint procedures as required under Section 402 of Title IV of the federal Help America Vote Act of 2002, which prescribes a process to remedy only those grievances filed under Title III of such federal act.

(c) Election related complaints filed with the Secretary of State alleging violations of Title III of the federal Help America Vote Act of 2002 shall not be subject to hearing procedures of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," but shall be resolved pursuant to rules and regulations promulgated under subsection (b) of this Code section whereby the Secretary of State shall have the authority to issue a final order for complaints filed under the federal Help America Vote Act of 2002.



§ 21-2-51. Opening of election records to members of public

Except when otherwise provided by law, the primary and election records of the Secretary of State, including registration statements, nomination petitions, affidavits, certificates, tally papers, returns, accounts, contracts, reports, and other documents in his or her custody shall be open to public inspection and may be inspected and copied by any elector of the state during usual business hours at any time when they are not necessarily being used by the Secretary of State or his or her employees having duties to perform in reference thereto; provided, however, that such public inspection thereof shall only be in the presence of the Secretary of State or his or her employee and shall be subject to proper regulation for the safekeeping of such documents and subject to the further provisions of this chapter.



§ 21-2-52. Preservation of primary and election records

All primary and election documents in the office of the Secretary of State shall be preserved therein for a period of at least 24 months; and then the same may be destroyed unless otherwise provided by law.






Part 3 - Superintendents

§ 21-2-70. Powers and duties

Each superintendent within his or her county or municipality shall exercise all the powers granted to him or her by this chapter and shall perform all the duties imposed upon him or her by this chapter, which shall include the following:

(1) To receive and act upon all petitions presented by electors, the board of registrars, or the county executive committee of a political party for the division, redivision, alteration, change, or consolidation of precincts;

(2) To receive and determine the sufficiency of nomination petitions of candidates filing notice of their candidacy with him or her in accordance with this chapter;

(3) To prepare and publish, in the manner provided by this chapter, all notices and advertisements, in connection with the conduct of elections, which may be required by law, and to transmit immediately to the Secretary of State a copy of any publication in which a call for a special primary, election, or runoff is issued;

(4) To select and equip polling places for use in primaries and elections in accordance with this chapter;

(5) To purchase, except voting machines, preserve, store, and maintain election equipment of all kinds, including voting booths and ballot boxes and to procure ballots and all other supplies for primaries and elections;

(6) To appoint poll officers and other officers to serve in primaries and elections in accordance with this chapter;

(7) To make and issue such rules, regulations, and instructions, consistent with law, including the rules and regulations promulgated by the State Election Board, as he or she may deem necessary for the guidance of poll officers, custodians, and electors in primaries and elections;

(8) To instruct poll officers and others in their duties, calling them together in meetings whenever deemed advisable, and to inspect systematically and thoroughly the conduct of primaries and elections in the several precincts of his or her county to the end that primaries and elections may be honestly, efficiently, and uniformly conducted;

(9) To receive from poll officers the returns of all primaries and elections, to canvass and compute the same, and to certify the results thereof to such authorities as may be prescribed by law;

(10) To announce publicly, by posting in his or her office, the results of all primaries and elections held in his or her county or municipality;

(11) In any general election at which a proposal to amend the Constitution or to provide for a new Constitution is submitted to the electors for ratification, the election superintendent shall provide copies of the summary of such proposal prepared pursuant to Article X, Section I, Paragraph II of the Constitution as provided in this paragraph. A reasonable number of copies of such summary shall be conspicuously available in each polling place;

(12) To prepare annually a budget estimate of his or her expenses under this chapter, in which shall be set forth an itemized list of expenditures for the preceding two years and an itemized estimate of the amount of money necessary to be appropriated for the ensuing year and to submit the same at the time and in the manner and form other budget estimates of his or her county or municipality are now or may hereafter be required to be filed;

(13) To conduct all elections in such manner as to guarantee the secrecy of the ballot and to perform such other duties as may be prescribed by law;

(14) To become certified by satisfactorily completing a certification program as set forth in Code Section 21-2-101; and

(15) (A) In the case of a judge of the probate court serving as the election superintendent, such person shall take an oath in the following form upon assuming the duties of election superintendent which shall apply to all primaries and elections conducted by such person throughout such person's tenure as election superintendent:

I, , do swear (or affirm) that I will as superintendent duly attend all ensuing primaries and elections during the continuance thereof, that I will to the best of my ability prevent any fraud, deceit, or abuse in carrying on the same, that I will make a true and perfect return of such primaries and elections, and that I will at all times truly, impartially, and faithfully perform my duties in accordance with Georgia laws to the best of my judgment and ability.

(B) In the case of a board of elections, each member of the board shall take an oath in the following form upon becoming a member of the board which shall apply to all primaries and elections conducted by the board throughout such person's tenure on the board:

I, , do swear (or affirm) that I will as a member of the board of elections duly attend all ensuing primaries and elections during the continuance thereof, that I will to the best of my ability prevent any fraud, deceit, or abuse in carrying on the same, that I will make a true and perfect return of such primaries and elections, and that I will at all times truly, impartially, and faithfully perform my duties in accordance with Georgia laws to the best of my judgment and ability.

(C) In the case of an election supervisor or designee for a board of elections or board of elections and registration, the election supervisor or designee shall take an oath in the following form upon being appointed as an election supervisor or designee of the board which shall apply to all primaries and elections conducted by the board throughout such person's tenure:

I, , do swear (or affirm) that I will duly attend all ensuing primaries and elections during the continuance thereof, that I will to the best of my ability prevent any fraud, deceit, or abuse in carrying on the same, that I will make a true and perfect return of such primaries and elections, and that I will at all times truly, impartially, and faithfully perform my duties in accordance with Georgia laws to the best of my judgment and ability.

(D) Each judge of the probate court serving as an election superintendent, each member of a board of elections or board of elections and registration, and each election supervisor or designee for a board of elections or board of elections and registration serving on July 1, 2011, shall take the appropriate oath as set forth in this Code section which shall apply to all primaries and elections conducted throughout such person's tenure in that position.



§ 21-2-70.1. Municipal superintendents; eligibility

(a) The municipal superintendent shall conduct, in accordance with this chapter, all municipal elections held within his or her municipality.

(b) The municipal superintendent shall be a person or committee selected by the governing authority of the municipality in a public meeting, and such selection shall be recorded in the minutes of such meeting. The municipal superintendent shall receive compensation fixed and paid by the governing authority of the municipality from municipal funds. The appointment shall be made in a public meeting, and the appointment shall be recorded in the minutes of said meeting. In the event that a municipality fails to make an appointment, the city clerk shall serve as the municipal superintendent. A parent, spouse, child, brother, sister, father-in-law, mother-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law of a candidate shall not be eligible to serve as a municipal superintendent in any primary or election in which such candidate's name appears on the ballot.



§ 21-2-71. Payment by county or municipality of superintendent's expenses

The governing authority of each county or municipality shall appropriate annually and from time to time, to the superintendent of such county or municipality, the funds that it shall deem necessary for the conduct of primaries and elections in such county or municipality and for the performance of his or her other duties under this chapter, including:

(1) Compensation of the poll officers, custodians, and other assistants and employees provided for in this chapter;

(2) Expenditures and contracts for expenditures by the superintendent for polling places;

(3) Purchase or printing, under contracts made by the superintendent, of all ballots and other election supplies required by this chapter, or which the superintendent shall consider necessary to carry out the provisions of this chapter;

(4) Maintenance of all voting equipment required by this chapter, or which the superintendent shall consider necessary to carry out this chapter; and

(5) All other expenses arising out of the performance of his or her duties under this chapter.



§ 21-2-72. Primary and election records to be open to public

Except when otherwise provided by law or court order, the primary and election records of each superintendent, registrar, municipal governing authority, and committee of a political party or body, including registration statements, nomination petitions, affidavits, certificates, tally papers, returns, accounts, contracts, reports, and other documents in official custody, except the contents of voting machines, shall be open to public inspection and may be inspected and copied by any elector of the county or municipality during usual business hours at any time when they are not necessarily being used by the custodian or his or her employees having duties to perform in reference thereto; provided, however, that such public inspection shall only be in the presence of the custodian or his or her employee and shall be subject to proper regulation for the safekeeping of such documents and subject to the further provisions of this chapter. The custodian shall also, upon request, if photocopying equipment is available in the building in which the records are housed, make and furnish to any member of the public copies of any of such records upon payment of the actual cost of copying the records requested.



§ 21-2-73. Preservation of primary and election records

All primary and election documents on file in the office of the election superintendent of each county, municipal governing authority, superintendent, registrar, committee of a political party or body, or other officer shall be preserved therein for a period of at least 24 months and then the same may be destroyed unless otherwise provided by law.



§ 21-2-74. Creation of board to assume duties of superintendent in counties without a board of elections and in which judge of probate court is candidate for public office

(a) If a county does not have a board of elections and if the judge of the probate court of that county is a candidate, with opposition, for any public office in a primary or election, a board to be composed of the judge of the probate court who shall serve as chairperson, of an elector of the county named by the state Democratic executive committee, and of an elector of the county named by the state Republican executive committee shall assume the duties of the election superintendent for any such primary or election.

(b) In selecting a person to serve, the state executive committee is authorized to seek the recommendation of the county executive committee, if any; persons from the county who are active in the party; persons who are present or former officials in the party; persons who hold political office or who have sought political office as candidates of the party; and such other persons as the committee shall desire to consult.

(c) Within five days after the close of qualifying, the judge of the probate court shall notify the state Democratic and Republican party executive committees in writing of the need to appoint a member of the board. The state executive committees shall have 14 days from the close of qualifying to appoint their respective members of the board. If the state executive committee of a party has not notified the judge of the probate court of its appointment by the close of business on the fourteenth day after the close of qualifying, the judge of the probate court shall notify the chief judge of the superior court of the county. The chief judge shall appoint an elector of the county to serve on the board within seven days following the notice from the judge of the probate court. A board member may resign by giving written notice to the probate judge. In the event of the death, resignation, or other vacancy of the position of an appointed board member, the probate judge shall immediately notify the state executive committee of the appropriate party of such vacancy, and the state executive committee shall promptly fill such vacancy. If the state executive committee has not filled such vacancy within seven days after notification of such vacancy by the probate judge, the probate judge shall notify the chief judge of the superior court of the county of such vacancy and the chief judge shall appoint a person to serve within seven days after being so notified.

(d) The judge of the probate court shall swear in the other board members and shall instruct the other board members concerning their duties on the board. The board members shall begin service on the board on the date on which they take their oath as members of the board and shall serve until the judge of the probate court no longer has opposition or is no longer a candidate for public office, whichever comes first.

(e) Appointed board members shall receive a per diem of $55.00 per day for each day of service on the business of the board. Such fees shall be paid from county funds.



§ 21-2-75. Eligibility of persons holding elective public office, or office in political party, to serve on county board of elections

(a) No person who holds elective public office, as defined in this chapter and including every municipal office to which persons can be elected by a vote of the electors under the laws of this state, shall be eligible to serve as a member of a county board of elections during the term of such elective office; and the position of any county board of elections member shall be deemed vacant upon such member's qualifying as a candidate for elective public office, as defined in this chapter and including any municipal office to which persons can be elected by a vote of the electors under the laws of this state.

(b) No person who holds office in a political party at any level of such political party shall be eligible to serve as chairperson of a county board of elections during the term of such political party office. On and after April 15, 1996, the position of any chairperson of a county board of elections shall be deemed vacant upon such chairperson's assuming a political party office.



§ 21-2-76. Eligibility of person to serve as county election superintendent

No person who holds elective office, as defined in this chapter and including every municipal office to which persons can be elected by a vote of the electors under the laws of this state but excluding the office of probate judge, shall be eligible to serve as county or municipal election superintendent during the term of such elective office; and the position of any election superintendent other than a probate judge shall be deemed vacant upon such superintendent's qualifying as a candidate for elective public office, as defined in this chapter and including any municipal office to which persons can be elected by a vote of the electors under the laws of this state.



§ 21-2-77. Electronic election returns

(a) Beginning with the election cycle in the year 2000, the superintendent of elections of each county shall provide electronically to the Secretary of State, within 45 days after the close of voting, election returns divided by precinct for each precinct in their respective counties for all primaries, elections, special primaries, special elections, and runoffs for such elections for federal or state offices held in that year or any following year.

(b) Beginning with the election cycle in the year 2002, the superintendent of elections of each county shall provide electronically to the Secretary of State, within seven days after the close of voting, election returns divided by precinct for each precinct in their respective counties for all primaries, elections, special primaries, special elections, and runoffs for such elections for federal, state, and county offices held in that year or any following year.

(c) The Secretary of State is authorized to prescribe by rule or regulation the type of electronic format for the provision of such election returns.






Part 4 - Poll Officers

§ 21-2-90. Appointment of chief manager and assistant managers

All elections and primaries shall be conducted in each polling place by a board consisting of a chief manager, who shall be chairperson of such board, and two assistant managers assisted by clerks. The managers of each polling place shall be appointed by the superintendent. If the political parties involved elect to do so, they may submit to the superintendent, for consideration in making such appointment, a list of qualified persons. When such lists are submitted to the appropriate office, the superintendent, insofar as practicable, shall make appointments so that there shall be equal representation on such boards for the political parties involved in such elections or primaries. The superintendent shall make each appointment by entering an order which shall remain of record in the appropriate office and shall make such order available for public inspection upon request. The order shall include the name and address of the appointee, his or her title, and a designation of the precinct and primary or election in which he or she is to serve.



§ 21-2-91. Appointment of clerks

Prior to the opening of the polls in each precinct at each primary and election, the superintendent shall appoint a sufficient number of clerks to serve therein at such primary or election. If additional clerks are required during the day for the purpose of counting ballots, or for other purposes, the superintendent may appoint same.



§ 21-2-92. Qualifications of poll officers; service during municipal election or primary; Student Teen Election Participant (STEP) program

(a) Poll officers appointed pursuant to Code Sections 21-2-90 and 21-2-91 shall be judicious, intelligent, and upright citizens of the United States, residents of or otherwise employed by the county in which they are appointed or, in the case of municipal elections, residents of or otherwise employed by the municipality in which the election is to be held or of the county in which that municipality is located, 16 years of age or over, and shall be able to read, write, and speak the English language. No poll officer shall be eligible for any nomination for public office or to be voted for at a primary or election at which the poll officer shall serve. No person who is otherwise holding public office, other than a political party office, shall be eligible to be appointed as or to serve as a poll officer. A parent, spouse, child, brother, sister, father-in-law, mother-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law of a candidate shall not be eligible to serve as a poll officer in any precinct in which such candidate's name appears on the ballot in any primary or election.

(b) Notwithstanding the provisions of subsection (a) of this Code section, in the event that a municipal primary or election is held in conjunction with a regular county, state, or federal election, poll officers assigned by the county election superintendent to conduct such county, state, or federal election shall also be authorized to serve as poll officers to conduct such municipal election or primary and shall not be required to be residents of said municipality.

(c) Each local board of education and election superintendent shall be authorized to develop and implement through a coordinated effort a Student Teen Election Participant (STEP) program. The STEP program shall permit full-time public, private, and home schooled high school students to volunteer to work as poll officers during any primary, special, or general election. In addition to the qualifications set forth in subsection (a) of this Code section, a student participating in the STEP program shall:

(1) Be a United States citizen;

(2) Have a Georgia driver's license or Georgia state-issued identification card;

(3) Have demonstrated age-appropriate academic ability for the previous school year; and

(4) Have a history of responsible school and community behavior.

A student participating in the STEP program shall at all times while working as a poll officer remain under the supervision of an adult poll officer or manager who is 21 years of age or older. No student shall be permitted to participate in the STEP program without the written authorization of his or her parent or legal guardian and such other documentation as may be required by the local board of education or election superintendent. A student in the STEP program shall work a minimum of four but not more than six hours during a single election day and shall receive age-appropriate training for serving as a poll officer. A student who successfully participates in the STEP program shall be counted as present and given full credit for the school day during which he or she served in the STEP program. No student shall be permitted to be absent from school or participate in the STEP program for more than two school days. The election superintendent and local board of education shall adopt mutually agreed upon rules, regulations, and policies prior to the initiation of a STEP program.



§ 21-2-93. Oath of office for managers and clerks

Before entering upon their duties at any primary or election, all managers and clerks shall be duly sworn in the presence of each other. The chief manager shall first be sworn by an assistant manager, and the assistant managers and clerks shall then be sworn by the chief manager. Each of them shall immediately sign in duplicate the oath taken by him or her upon forms to be furnished by the superintendent, and the same shall be attested by the officer who administered the oath.



§ 21-2-94. Form of manager's oath

The following shall be the form of the oath to be taken by each manager:

"I, , do swear (or affirm) that I will as manager duly attend the ensuing election (or primary) during the continuance thereof, that I will not admit any person to vote, except such as I shall firmly believe to be registered and entitled to vote at such election (or primary), according to the laws of this state, that I will not vexatiously delay or refuse to permit any person to vote whom I shall believe to be entitled to vote as aforesaid, that I will use my best endeavors to prevent any fraud, deceit, or abuse in carrying on the same, that I will make a true and perfect return of the said election (or primary), and that I will at all times truly, impartially, and faithfully perform my duties therein to the best of my judgment and ability."



§ 21-2-95. Form of clerk's oath

The following shall be the form of the oath to be taken by each clerk:

"I, , do swear (or affirm) that I will as a clerk attend the ensuing election (or primary) during the continuance thereof, that I will use my best endeavors to prevent any fraud, deceit, or abuse in carrying on the same, and that I will at all times truly, impartially, and faithfully perform my duties therein to the best of my judgment and ability."



§ 21-2-96. Administration of oaths by managers

Each of the managers shall have the power to administer oaths to any person claiming the right to vote or in any matter or thing required to be done or inquired into by them under this chapter.



§ 21-2-97. Identification badges for poll officers

Each poll officer, while in the performance of his or her duty, shall display conspicuously upon his or her person a badge showing his or her name and office; and such badge shall be supplied by the superintendent.



§ 21-2-98. Compensation of poll officers

(a) The compensation of managers and clerks serving in elections shall be fixed and paid by the superintendent or, in the case of municipal elections, by the governing authority. Compensation for such poll officers serving in a primary shall be fixed and paid by the superintendent.

(b) Notwithstanding the provisions of subsection (a) of this Code section, in all counties of this state having a population of 200,000 or more according to the United States decennial census of 1990 or any future such census, the minimum compensation for the chief manager shall be $95.00 per diem; the minimum compensation for each assistant manager shall be $66.00 per diem; and the minimum compensation for each clerk shall be $60.00 per diem.

(c) It shall not be necessary to compensate volunteers who are appointed to serve as poll officers and who agree to perform the duties of manager or clerk without compensation.



§ 21-2-99. Instruction of poll officers and workers in election procedures; certifications; notification of completion of training to Secretary of State

(a) The election superintendent shall provide adequate training to all poll officers and poll workers regarding the use of voting equipment, voting procedures, all aspects of state and federal law applicable to conducting elections, and the poll officers' or poll workers' duties in connection therewith prior to each general primary and general election and each special primary and special election; provided, however, such training shall not be required for a special election held between the date of the general primary and the general election. Upon successful completion of such instruction, the superintendent shall give to each poll officer and poll worker a certificate to the effect that such person has been found qualified to conduct such primary or election with the particular type of voting equipment in use in that jurisdiction. Additionally, the superintendent shall notify the Secretary of State on forms to be provided by the Secretary of State of the date when such instruction was held and the number of persons attending and completing such instruction. For the purpose of giving such instructions, the superintendent shall call such meeting or meetings of poll officers and poll workers as shall be necessary. Each poll officer shall, upon notice, attend such meeting or meetings called for his or her instruction.

(b) No poll officer or poll worker shall serve at any primary or election unless he or she shall have received instructions, as described in subsection (a) of this Code section; shall have been found qualified to perform his or her duties in connection with the type of voting equipment to be used in that jurisdiction; and shall have received a certificate to that effect from the superintendent; provided, however, that this shall not prevent the appointment of a poll officer or poll worker to fill a vacancy arising on the day of a primary or election or on the preceding day.



§ 21-2-100. Training of local election officials

(a) The election superintendent and at least one registrar of the county or, in counties with boards of election or combined boards of election and registration, at least one member of the board or a designee of the board shall attend a minimum of 12 hours' training annually as may be selected by the Secretary of State. The election superintendent and at least one registrar of each municipality shall attend a minimum of 12 hours' training biennially as may be selected by the Secretary of State.

(b) The basis for the minimum requirement of training shall be two calendar years.

(c) A waiver of the requirement of minimum training, either in whole or in part, may be granted by the Secretary of State, in the discretion of the Secretary of State, upon the presentation of evidence by the election superintendent, registrar, or board that the individual was unable to complete such training due to medical disability, providential cause, or other reason deemed sufficient by the Secretary of State.

(d) The cost of the training shall be borne by the governing authority of each county from county funds and by the municipal governing authority from municipal funds.

(e) A superintendent or registrar and the county or municipal governing authority which employs the superintendent or registrar may be fined by the State Election Board for failure to attend the training required in this Code section.

(f) The minimum training required under this Code section shall not apply to deputy registrars.



§ 21-2-101. Certification program for county and municipal election superintendents or election board designee; waiver of certification; failure to comply

(a) All county and municipal election superintendents, chief registrars, and absentee ballot clerks or, in the case of a board of elections or a board of elections and registration, the designee of such board charged with the daily operations of such board shall become certified by completing a certification program approved by the Secretary of State by no later than December 31 of the year in which they are appointed. Such program may include instruction on, and may require the superintendent to demonstrate proficiency in, the operation of the state's direct recording electronic voting equipment, the operation of the voting equipment used in such superintendent's jurisdiction, and in state and federal law and procedures related to elections. The local government employing the superintendent or designee shall cover the costs, if any, incurred by such superintendent's or designee's participation in the certification program. Such certification programs shall be offered by the Secretary of State on multiple occasions before December 31 of the year in which such superintendents or designees are appointed and shall not exceed 64 hours of classroom, online, and practical instruction as authorized and approved by the Secretary of State.

(b) Any county chief registrar or municipal absentee ballot clerk appointed prior to January 1, 2010, who has not met the certification requirement shall complete a certification program approved by the Secretary of State by no later than December 31, 2011.

(c) (1) A full, partial, or conditional waiver of the certification requirement may be granted by the Secretary of State, in the discretion of the Secretary of State, upon the presentation of evidence by the election superintendent or board that the individual was unable to complete such training due to medical disability, providential cause, or other reason deemed sufficient by the Secretary of State.

(2) In the event that a municipality authorizes a county to conduct its elections pursuant to Code Section 21-2-45, the municipality may be granted by the Secretary of State, in the discretion of the Secretary of State, a waiver of the certification requirement, provided that the superintendent in charge of running the municipal election shall have previously completed a certification program approved by the Secretary of State and has demonstrated a proficiency in the operation of the voting equipment used in said municipality.

(d) A superintendent and the county or municipal governing authority which employs such superintendent may be fined by the State Election Board for failure to attain the certification required in this Code section.









Article 3 - Registration of and Committee Organization of Political Parties and Bodies

§ 21-2-110. Filing of registration statements by political parties or bodies with the Secretary of State; contents of registration statements; amendments; filing fees; failure to file statement

(a) The chief executive officer of each political party or body operating in this state shall, within 60 days after the date of its organization or after June 24, 1964, whichever is later, file with the Secretary of State a registration statement setting forth:

(1) Its name and the date and place of its creation;

(2) The general purposes for which it was created;

(3) Certified copies of its charter, bylaws, rules, and regulations, and other documents of like dignity governing its organization and operation;

(4) The address of its principal office;

(5) The names, home addresses, and titles of the persons composing its governing committee and executive officers; and

(6) Such other information as the Secretary of State may require as necessary or appropriate in the public interest.

(b) The chief executive officer of each municipal executive committee, whose state executive committee has already filed with the Secretary of State as a political party or body, shall promptly file with the city clerk of the municipality and with its state political party or body executive committee a registration statement setting forth:

(1) Its name and certified copies of its charter, bylaws, rules and regulations, and other documents of like dignity governing its organization and operation;

(2) The address of its principal office; and

(3) The names of its members, home addresses, and titles of the persons composing its governing committee and executive officers.

(c) No registration statement of a party, body, or municipal executive committee shall be filed if the name of such party, body, or municipal executive committee is identical with, or deceptively similar to, the name of any other existing party, body, or municipal executive committee which was organized earlier and is eligible at the time to file its registration statement with the Secretary of State.

(d) Within 30 days after the occurrence of a change in the information contained in any registration statement, or prior amendment thereto, the chief executive officer of the party, body, or municipal executive committee filing such statement shall file an amendment thereto setting forth the information necessary to maintain the currency of such statement.

(e) The Secretary of State shall receive a fee of $10.00 for filing each registration statement required by subsection (a) of this Code section and a fee of $2.00 for filing each amendment thereto.

(f) A political party, body, or municipal executive committee failing to file a registration statement as required by subsection (a) or (b) of this Code section at least 60 days before any primary or election at which it shall seek to have candidates on the ballot shall not have its name or the names of its candidates placed on any nomination petition, ballot, or ballot label.



§ 21-2-111. Establishment of state and county executive committees; membership and officers; duties; applicability of chapter to persons seeking party office in a primary

(a) Each political party shall establish and maintain a state executive committee exercising state-wide jurisdiction and control over party affairs and a county executive committee in each county in which it holds a primary, exercising county-wide jurisdiction and control over party affairs. A party may establish and maintain such other committees as it may from time to time deem advisable. The membership of such committees shall be selected in the manner determined by the state executive committee. Each committee shall be presided over by a chairperson and shall have a secretary and such other officers as deemed advisable, and a list of all such committees shall be filed with the appropriate election official for the state or county. The state executive committee shall have the same power over municipal party executive committees as it has over county party executive committees.

(b) The state executive committee of each political party shall formulate, adopt, and promulgate rules and regulations, consistent with law, governing the conduct of conventions and other party affairs. No such rule and regulation shall be effective until copies thereof, certified by the chairperson, have been filed with the Secretary of State.

(c) The respective county executive committees of each political party shall formulate, adopt, and promulgate rules and regulations, consistent with law and the rules and regulations of the state executive committee, governing the conduct of conventions and other party affairs. No such rule and regulation shall be effective until copies thereof, certified by the chairperson, have been filed with the superintendent of the county.

(d) Any person seeking party office in a primary shall be governed by this chapter relating to a person seeking party nomination in a primary insofar as such application is practicable.



§ 21-2-112. Hearings before state committee; suspension of powers and duties of county committee; delegation of powers by state committee

(a) When the state executive committee of a political party has reason to believe that the orders, rules, or regulations of the state executive committee, relating to all party matters except the conduct of primaries, are not being, or will not be, fairly, impartially, or properly enforced or applied in any county by the county executive committee of the party in such county, the state executive committee shall issue to such county committee a written notice of opportunity for hearing.

(b) A notice of opportunity for hearing shall state the substance of the order which the state committee proposes to issue under subsection (e) of this Code section and advise such county committee of its right to a hearing upon request to the state committee if such request is received by it within the time specified in the notice.

(c) Whenever such county committee requests a hearing in accordance with this Code section, the state committee shall immediately set a date, time, and place for such hearing and shall forthwith notify the county committee thereof.

(d) A stenographic record of the testimony and other evidence submitted at the hearing shall be taken and filed with the state committee. Each witness appearing at the hearing shall be sworn prior to testifying.

(e) If the state committee does not receive a timely request for hearing or if a hearing is requested and conducted as provided in this Code section and the state committee determines that all or any part of the proposed relief described in the notice of opportunity for hearing should be granted, the state committee may issue an order, effective for a certain period, suspending and superseding all or any part of the powers and duties of the county committee and directing that the powers and duties which would have been exercised and performed by such county executive committee in those matters in which they have been suspended and superseded shall be exercised and performed by the persons designated by the state executive committee, who may be residents of any county of this state, notwithstanding any other provision of this chapter.

(f) The state executive committee may delegate its powers under this Code section to a subcommittee.



§ 21-2-113. Chief executive and county executive committees

(a) Each political body shall establish and maintain a chief executive committee exercising jurisdiction and control over body affairs in the area of the state in which it operates and a county executive committee exercising county-wide jurisdiction and control over body affairs in each county in which the body operates if it operates in two or more counties. A body may establish and maintain such other committees as it may from time to time deem advisable. The membership of such committees shall be selected in the manner determined by the chief executive committee. Each committee shall be presided over by a chairperson and shall have a secretary and such other officers as deemed advisable.

(b) The chief executive committee of each political body shall formulate, adopt, and promulgate rules and regulations, consistent with law, governing the conduct of conventions and other body affairs. No such rule and regulation shall be effective until copies thereof, certified by the chairperson, have been filed with the Secretary of State.

(c) The respective county executive committees of each political body shall formulate, adopt, and promulgate rules and regulations, consistent with law and the rules and regulations of the chief executive committee, governing the conduct of conventions and other body affairs. No such rule or regulation shall be effective until a copy thereof, certified by the chairperson, has been filed with the superintendent of the county.

(d) Whenever a municipal executive committee of a political party is established, such committee shall formulate, adopt, and promulgate rules and regulations, consistent with law and the rules and regulations of the State Election Board and the state executive committee, governing the conduct of primaries, conventions, and other party affairs within the municipality. No such rule and regulation shall be effective until copies thereof, certified by the chairperson, have been filed with the clerk of the municipality.






Article 4 - Selection and Qualification of Candidates and Presidential Electors

Part 1 - General Provisions

§ 21-2-130. Procedures for qualification of candidates generally

Candidates may qualify for an election by virtue of:

(1) Nomination in a primary conducted by a political party;

(2) Filing a nomination petition either as an independent candidate or as a nominee of a political body, if duly certified by the chairperson and the secretary of the political body as having been nominated in a duly constituted political body convention as prescribed in Code Section 21-2-172;

(3) Nomination for a state-wide office by a duly constituted political body convention as prescribed in Code Section 21-2-172 if the political body making the nomination has qualified to nominate candidates for state-wide public office under the provisions of Code Section 21-2-180;

(4) In the case of an election for presidential electors, nomination as prescribed by rules of a political party;

(5) Substitute nomination by a political party or body as prescribed in Code Sections 21-2-134 and 21-2-155, respectively;

(6) Candidacy in a special election as prescribed in subsection (e) of Code Section 21-2-132; or

(7) Being an incumbent qualifying as a candidate to succeed such incumbent as prescribed in subsection (e) of Code Section 21-2-132.



§ 21-2-131. Fixing and publishing of qualification fees; manner of payment; distribution of fees paid

(a) Qualification fees for party and public offices shall be fixed and published as follows:

(1)(A) The governing authority of any county or municipality, not later than February 1 of any year in which a general primary, nonpartisan election, or general election is to be held, and at least 35 days prior to the special primary or election in the case of a special primary or special election, shall fix and publish a qualifying fee for each county or municipal office to be filled in the upcoming primary or election. Except as otherwise provided in subparagraph (B) of this paragraph, such fee shall be 3 percent of the total gross salary of the office paid in the preceding calendar year including all supplements authorized by law if a salaried office.

(B) For the offices of clerk of the superior court, judge of the probate court, sheriff, tax commissioner, and magistrate, the qualifying fee shall be 3 percent of the minimum salary specified in subsection (a) of Code Section 15-6-88, paragraph (1) of subsection (a) of Code Section 15-9-63, subsection (a) of Code Section 15-10-23, paragraph (1) of subsection (a) of Code Section 15-16-20, and paragraph (1) of subsection (b) of Code Section 48-5-183, exclusive of supplements, cost-of-living increases, and longevity increases. For the office of members of the county governing authority, the qualifying fee shall be 3 percent of the base salary established by local Act of the General Assembly or by Code Section 36-5-25 as adjusted pursuant to Code Section 36-5-24, if applicable, exclusive of compensation supplements for training provided for in Code Section 36-5-27 and cost-of-living adjustments pursuant to Code Section 36-5-28. If not a salaried office, a reasonable fee shall be set by the governing authority of such county or municipality, such fee not to exceed 3 percent of the income derived from such county office by the person holding the office for the preceding year or more than $35.00 for a municipal office;

(2) Within the same time limitation as provided in subparagraph (A) of paragraph (1) of this subsection, the Secretary of State shall fix and publish a qualifying fee for any candidate qualifying by this method with a state political party and for any candidate qualifying with the Secretary of State for a nonpartisan election and for any candidate filing with the Secretary of State his or her notice of candidacy for a general or special election. Such fee shall be 3 percent of the annual salary of the office if a salaried office, except that the fee for members of the General Assembly shall be $400.00. If not a salaried office, a reasonable fee shall be set by the Secretary of State, such fee not to exceed 3 percent of the income derived from such office by the person holding the office for the preceding year;

(3) A reasonable qualifying fee may be set according to party rule for each political party office to be filled in a primary. Such fees shall be set and published by the county or state political party not later than February 1 of the year in which the primary is to be held for the filling of such party office.

(b) Qualifying fees shall be paid as follows:

(1) The qualifying fee for a candidate in a primary shall be paid to the county or state political party at the time the candidate qualifies;

(2) The qualifying fee for all other candidates shall be paid to the superintendent or Secretary of State at the time the notice of candidacy is filed by the candidate.

(c) Qualifying fees shall be prorated and distributed as follows:

(1) Fees paid to the county political party: 50 percent to be retained by the county political party with which the candidate qualified; 50 percent to be transmitted to the superintendent of the county with the party's certified list of candidates not later than 12:00 Noon of the third day after the deadline for qualifying in the case of a general primary and by 12:00 Noon of the day following the closing of qualifications in the case of a special primary. Such fees shall be transmitted as soon as practicable by the superintendent to the governing authority of the county, to be applied toward the cost of the primary and election;

(2) Fees paid to the state political party: 75 percent to be retained by the state political party; 25 percent to be transmitted to the Secretary of State with the party's certified list of candidates not later than 12:00 Noon of the third day after the deadline for qualifying in the case of a general primary and by 12:00 Noon of the day following the closing of qualifications in the case of a special primary. Such fees shall be transmitted as soon as practicable by the Secretary of State as follows: one-third to the state treasury and two-thirds divided among the governing authorities of the counties in the candidate's district in proportion to the population of each such county according to the last United States decennial census, such fees to be applied to the cost of holding the election;

(3) Qualification fees paid to the superintendent of the county:

(A) If the person qualifies as a candidate of a political body, 50 percent shall be transmitted to the state executive committee of the appropriate political body and 50 percent shall be retained by the superintendent of the county;

(B) If the person qualifies directly with the election superintendent as a candidate of a political party in accordance with subsection (c) of Code Section 21-2-153, 25 percent shall be transmitted to the state executive committee of the appropriate political party and 75 percent shall be retained by the superintendent of the county; and

(C) If the person qualifies as an independent or nonpartisan candidate, the superintendent of the county shall retain the entire amount of the fees.

Such fees shall be transmitted as soon as practicable by the superintendent to the governing authority of the county, to be applied toward the cost of holding the election;

(4) Qualification fees paid to the Secretary of State shall be prorated and distributed as follows:

(A) If the person qualifies as the candidate of a political body, 75 percent shall be transmitted to the appropriate political body and 25 percent shall be retained by the Secretary of State; and

(B) If the person qualifies as an independent or nonpartisan candidate, the Secretary of State shall retain the entire amount of the fees.

Such fees shall be transmitted as soon as practicable by the Secretary of State as follows: one-third to the state treasury and two-thirds divided among the governing authorities of the counties in proportion to the population of each county according to the last United States decennial census, such fees to be applied to the cost of holding the election;

(5) Qualification fees paid to the superintendent of a municipality:

(A) If the person qualifies as a candidate of a political body, 50 percent shall be transmitted to the state executive committee of the appropriate political body and 50 percent shall be retained by the superintendent of the municipality; and

(B) If the person qualifies as an independent or nonpartisan candidate, the superintendent of the municipality shall retain the entire amount of the fees.

Such fees shall be transmitted as soon as practicable by the superintendent to the governing authority of the municipality, to be applied toward the cost of holding the election.



§ 21-2-132. Filing notice of candidacy, nomination petition, and affidavit; payment of qualifying fee; pauper's affidavit and qualifying petition for exemption from qualifying fee; military service

(a) The names of nominees of political parties nominated in a primary and the names of nominees of political parties for the office of presidential elector shall be placed on the election ballot without their filing the notice of candidacy otherwise required by this Code section.

(b) Candidates seeking election in a nonpartisan election shall comply with the requirements of subsections (c) and (f) of this Code section, as modified by subsection (g) of this Code section, by the date prescribed and shall by the same date pay to the proper authority the qualifying fee prescribed by Code Section 21-2-131 in order to be eligible to have their names placed on the nonpartisan election ballots.

(c) All candidates seeking election in a nonpartisan election shall file their notice of candidacy and pay the prescribed qualifying fee by the date prescribed in this subsection in order to be eligible to have their names placed on the nonpartisan election ballot by the Secretary of State or election superintendent, as the case may be, in the following manner:

(1) Each candidate for the office of judge of the superior court, Judge of the Court of Appeals, or Justice of the Supreme Court, or the candidate's agent, desiring to have his or her name placed on the nonpartisan election ballot shall file a notice of candidacy, giving his or her name, residence address, and the office sought, in the office of the Secretary of State no earlier than 9:00 A.M. on the Monday of the eleventh week immediately prior to the election and no later than 12:00 Noon on the Friday immediately following such Monday, notwithstanding the fact that any such days may be legal holidays;

(2) Each candidate for a county judicial office, a local school board office, or an office of a consolidated government, or the candidate's agent, desiring to have his or her name placed on the nonpartisan election ballot shall file notice of candidacy in the office of the superintendent no earlier than 9:00 A.M. on the Monday of the eleventh week immediately prior to the election and no later than 12:00 Noon on the Friday immediately following such Monday, notwithstanding the fact that any such days may be legal holidays;

(3) (A) Each candidate for a nonpartisan municipal office or a designee shall file a notice of candidacy in the office of the municipal superintendent of such candidate's municipality during the municipality's nonpartisan qualifying period. Each municipal superintendent shall designate the days of such qualifying period, which shall be no less than three days and no more than five days. The days of the qualifying period shall be consecutive days. Nonpartisan qualifying periods shall commence no earlier than 8:30 A.M. on the third Monday in August immediately preceding the general election and shall end no later than 4:30 P.M. on the following Friday; and, in the case of a special election, the municipal nonpartisan qualifying period shall commence no earlier than the date of the call and shall end no later than 25 days prior to the election.

(B) In any case in which no individual has filed a notice of candidacy and paid the prescribed qualifying fee to fill a particular office in a nonpartisan municipal election, the governing authority of the municipality shall be authorized to reopen qualifying for candidates at 9:00 A.M. on the Monday next following the close of the preceding qualifying period and cease such qualifying at 5:00 P.M. on the Tuesday immediately following such Monday, notwithstanding the fact that such days may be legal holidays; and

(4) In any case where an incumbent has filed notice of candidacy and paid the prescribed qualifying fee in a nonpartisan election to succeed himself or herself in office but withdraws as a candidate for such office prior to the close of the applicable qualifying period prescribed in this subsection, qualifying for candidates other than such incumbent shall be reopened at 9:00 A.M. on the Monday next following the close of the preceding qualifying period and shall cease at 5:00 P.M. on the Tuesday immediately following such reopening, notwithstanding the fact that any such days may be legal holidays.

(d) All political body and independent candidates shall file their notice of candidacy and pay the prescribed qualifying fee by the date prescribed in this subsection in order to be eligible to have their names placed on the election ballot by the Secretary of State or election superintendent, as the case may be, in the following manner:

(1) Each candidate for federal or state office, or his or her agent, desiring to have his or her name placed on the election ballot shall file a notice of his or her candidacy, giving his or her name, residence address, and the office he or she is seeking, in the office of the Secretary of State either during the period beginning at 9:00 A.M. on the Monday of the thirty-fifth week immediately prior to the election and ending at 12:00 Noon on the Friday immediately following such Monday, notwithstanding the fact that any such days may be legal holidays, or during the period beginning at 9:00 A.M. on the fourth Monday in June immediately prior to the election and ending at 12:00 Noon on the Friday following the fourth Monday in June, notwithstanding the fact that any such days may be legal holidays, in the case of a general election. In the case of a special election to fill a federal office, each candidate shall file a notice of his or her candidacy, giving his or her name, residence address, and the office sought, in the office of the Secretary of State no earlier than the date of the call of the special election and no later than 60 days prior to the special election. In the case of a special election to fill a state office, each candidate shall file a notice of his or her candidacy, giving his or her name, residence address, and the office sought, in the office of the Secretary of State no earlier than the date of the call of the special election and no later than 25 days prior to the special election;

(2) Each candidate for a county office, or his or her agent, desiring to have his or her name placed on the election ballot shall file notice of his or her candidacy in the office of the superintendent of his or her county either during the period beginning at 9:00 A.M. on the Monday of the thirty-fifth week immediately prior to the election and ending at 12:00 Noon on the Friday immediately following such Monday, notwithstanding the fact that any such days may be legal holidays, or during the period beginning at 9:00 A.M. on the fourth Monday in June immediately prior to the election and ending at 12:00 Noon on the Friday following the fourth Monday in June, notwithstanding the fact that any such days may be legal holidays, in the case of a general election and no earlier than the date of the call of the election and no later than 25 days prior to the election in the case of a special election;

(3) Each candidate for municipal office or a designee shall file a notice of candidacy in the office of the municipal superintendent of such candidate's municipality during the municipality's qualifying period. Each municipal superintendent shall designate the days of the qualifying period, which shall be no less than three days and no more than five days. The days of the qualifying period shall be consecutive days. Qualifying periods shall commence no earlier than 8:30 A.M. on the third Monday in August immediately preceding the general election and shall end no later than 4:30 P.M. on the following Friday; and, in the case of a special election, the municipal qualifying period shall commence no earlier than the date of the call and shall end no later than 25 days prior to the election; and

(4) (A) In extraordinary circumstances as described in Code Section 21-2-543.1, each candidate, or his or her agent, desiring to have his or her name placed on the election ballot shall file a notice of his or her candidacy, giving his or her name, residence address, and the office he or she is seeking, with the office of the Secretary of State no earlier than the date of the call of the special election and no later than ten days after the announcement of such extraordinary circumstances.

(B) The provisions of this subsection shall not apply where, during the 75 day period beginning on the date of the announcement of the vacancy:

(i) A regularly scheduled general election for the vacant office is to be held; or

(ii) Another special election for the vacant office is to be held pursuant to a writ for a special election issued by the Governor prior to the date of the announcement of the vacancy.

The hours of qualifying each day shall be from 8:30 A.M. until 4:30 P.M. with one hour allowed for the lunch break; provided, however, that municipalities which have normal business hours which cover a lesser period of time shall conduct qualifying during normal business hours for each such municipality. Except in the case of a special election, notice of the opening and closing dates and the hours for candidates to qualify shall be published at least two weeks prior to the opening of the qualifying period.

(e) Each candidate required to file a notice of candidacy by this Code section shall, no earlier than 9:00 A.M. on the fourth Monday in June immediately prior to the election and no later than 12:00 Noon on the second Tuesday in July immediately prior to the election, file with the same official with whom he or she filed his or her notice of candidacy a nomination petition in the form prescribed in Code Section 21-2-170, except that such petition shall not be required if such candidate is:

(1) A nominee of a political party for the office of presidential elector when such party has held a national convention and therein nominated candidates for President and Vice President of the United States;

(2) Seeking office in a special election;

(3) An incumbent qualifying as a candidate to succeed himself or herself;

(4) A candidate seeking election in a nonpartisan election; or

(5) A nominee for a state-wide office by a duly constituted political body convention, provided that the political body making the nomination has qualified to nominate candidates for state-wide public office under the provisions of Code Section 21-2-180.

(f) Each candidate required by this Code section to file a notice of candidacy shall accompany his or her notice of candidacy with an affidavit stating:

(1) His or her full name and the name as the candidate desires it to be listed on the ballot. The surname of the candidate shall be the surname of the candidate as it appears on the candidate's voter registration card unless the candidate provides proof that his or her surname as it appears on the candidate's registration card is incorrect in which event the correct name shall be listed. After such name is submitted to the Secretary of State or the election superintendent, the form of such name shall not be changed during the election for which such notice of candidacy is submitted;

(2) His or her residence, with street and number, if any, and his or her post office address;

(3) His or her profession, business, or occupation, if any;

(4) The name of his or her precinct;

(5) That he or she is an elector of the county or municipality of his or her residence eligible to vote in the election in which he or she is a candidate;

(6) The name of the office he or she is seeking;

(7) That he or she is eligible to hold such office;

(8) That the candidate has never been convicted and sentenced in any court of competent jurisdiction for fraudulent violation of primary or election laws, malfeasance in office, or felony involving moral turpitude or conviction of domestic violence under the laws of this state or any other state or of the United States, or that the candidate's civil rights have been restored and that at least ten years have elapsed from the date of the completion of the sentence without a subsequent conviction of another felony involving moral turpitude;

(9) That he or she will not knowingly violate this chapter or rules and regulations adopted under this chapter; and

(10) Any other information as may be determined by the Secretary of State to be necessary to comply with federal and state law.

The affidavit shall contain such other information as may be prescribed by the officer with whom the candidate files his or her notice of candidacy.

(g) A pauper's affidavit may be filed in lieu of paying the qualifying fee otherwise required by this Code section and Code Sections 21-2-131 and 21-2-138 of any candidate who has filed a qualifying petition as provided for in subsection (h) of this Code section. A candidate filing a pauper's affidavit instead of paying a qualifying fee shall under oath affirm his or her poverty and his or her resulting inability to pay the qualifying fee otherwise required. The form of the affidavit shall be prescribed by the Secretary of State and shall include a financial statement which lists the total income, assets, liabilities, and other relevant financial information of the candidate and shall indicate on its face that the candidate has neither the assets nor the income to pay the qualifying fee otherwise required. The affidavit shall contain an oath that such candidate has neither the assets nor the income to pay the qualifying fee otherwise required. The following warning shall be printed on the affidavit form prepared by the Secretary of State, to wit: "WARNING: Any person knowingly making any false statement on this affidavit commits the offense of false swearing and shall be guilty of a felony." The name of any candidate who subscribes and swears to an oath that such candidate has neither the assets nor the income to pay the qualifying fee otherwise required shall be placed on the ballot by the Secretary of State or election superintendent, as the case may be.

(h) No candidate shall be authorized to file a pauper's affidavit in lieu of paying the qualifying fee otherwise required by this Code section and Code Section 21-2-138 unless such candidate has filed a qualifying petition which complies with the following requirements:

(1) A qualifying petition of a candidate seeking an office which is voted upon state wide shall be signed by a number of voters equal to one-fourth of 1 percent of the total number of registered voters eligible to vote in the last election for the filling of the office the candidate is seeking and the signers of such petition shall be registered and eligible to vote in the election at which such candidate seeks to be elected. A qualifying petition of a candidate for any other office shall be signed by a number of voters equal to 1 percent of the total number of registered voters eligible to vote in the last election for the filling of the office the candidate is seeking and the signers of such petition shall be registered and eligible to vote in the election at which such candidate seeks to be elected. However, in the case of a candidate seeking an office for which there has never been an election or seeking an office in a newly constituted constituency, the percentage figure shall be computed on the total number of registered voters in the constituency who would have been qualified to vote for such office had the election been held at the last general election and the signers of such petition shall be registered and eligible to vote in the election at which such candidate seeks to be elected;

(2) Each person signing a qualifying petition shall declare therein that he or she is a duly qualified and registered elector of the state entitled to vote in the next election for the filling of the office sought by the candidate supported by the petition and shall add to his or her signature his or her residence address, giving municipality, if any, and county, with street and number, if any. No person shall sign the same petition more than once. Each petition shall support the candidacy of only a single candidate. A signature shall be stricken from the petition when the signer so requests prior to the presentation of the petition to the appropriate officer for filing, but such a request shall be disregarded if made after such presentation. Each sheet shall bear on the bottom or back thereof the affidavit of the circulator of such sheet, which shall be subscribed and sworn to by such circulator before a notary public and shall set forth:

(A) His or her residence address, giving municipality with street and number, if any;

(B) That each signer manually signed his or her own name with full knowledge of the contents of the qualifying petition;

(C) That each signature on such sheet was signed within 180 days of the last day on which such petition may be filed; and

(D) That, to the best of the affiant's knowledge and belief, the signers are registered electors of the state qualified to sign the petition, that their respective residences are correctly stated in the petition, and that they all reside in the county named in the affidavit;

(3) A qualifying petition shall be in the form and manner determined by the Secretary of State and approved by the State Elections Board;

(4) No qualifying petition shall be circulated prior to 180 days before the last day on which such petition may be filed, and no signature shall be counted unless it was signed within 180 days of the last day for filing the same; and

(5) A qualifying petition shall not be amended or supplemented after its presentation to the appropriate officer for filing.

No notary public may sign the petition as an elector or serve as a circulator of any petition which he or she notarized. Any and all sheets of a petition that have the circulator's affidavit notarized by a notary public who also served as a circulator of one or more sheets of the petition or who signed one of the sheets of the petition as an elector shall be disqualified and rejected.

(i) Reserved.

(j) (1) Notwithstanding any provision of law to the contrary, any elected public officer who is performing ordered military duty, as defined in Code Section 38-2-279, shall be eligible for reelection in any primary or general election which may be held to elect a successor for the next term of office, and may qualify in absentia as a candidate for reelection to such office. The performance of ordered military duty shall not create a vacancy in such office during the term for which such public officer was elected.

(2) Where the giving of written notice of candidacy is required, any elected public officer who is performing ordered military duty may deliver such notice by mail, agent, or messenger to the proper elections official. Any other act required by law of a candidate may, during the time such officer is on ordered military duty, be performed by an agent designated in writing by the absent public officer.



§ 21-2-133. Giving notice of intent of write-in candidacy; filing of affidavit; limitations on candidacy; certification of candidates

(a) No person elected on a write-in vote shall be eligible to hold office unless notice of his or her intention of candidacy was filed and published no earlier than January 1 and no later than the Tuesday after the first Monday in September prior to the election for county, state, and federal elections; no later than seven days after the close of the qualifying period for nonpartisan elections in the case of nonpartisan elections for state or county offices; no later than seven days after the close of the municipal qualifying period for municipal elections in the case of a general election; or no later than seven days after the close of the special election qualifying period for a special election by the person to be a write-in candidate or by some other person or group of persons qualified to vote in the subject election, as follows:

(1) In a state general or special election, notice shall be filed with the Secretary of State and published in a newspaper of general circulation in the state;

(2) In a general or special election of county officers, notice shall be filed with the superintendent of elections in the county in which he or she is to be a candidate and published in the official organ of the same county; or

(3) In a municipal general or special election, notice shall be filed with the superintendent and published in the official gazette of the municipality holding the election.

(b) In addition to the requirements contained in subsection (a) of this Code section, the person or persons giving notice of intention of candidacy for a write-in candidate shall also file, with the appropriate official specified in paragraph (1), (2), or (3) of subsection (a) of this Code section, a copy of the notice as published with an affidavit stating that the notice has been published and including the name of the newspaper and the date of publication, not later than the fifth day after the deadline for filing and publishing such notice. The affidavit may be made by the person giving notice of intention of candidacy or by the publisher of the newspaper in which the notice was published or by an employee of the newspaper designated by the publisher.

(c) No person shall be eligible as a write-in candidate in a special or general primary, a special or general primary runoff, or in a special or general election runoff.

(d) No person shall be eligible as a write-in candidate in a general or special election if such person was a candidate for nomination or election to the same office in the immediately preceding primary.

(e) (1) The Secretary of State shall certify and transmit to the election superintendent of each county affected within five days following the deadline for the submission by write-in candidates of the notice and documentation required by this Code section to be a write-in candidate in a general or special election the names of all persons who have filed notices of intention to be write-in candidates with the Secretary of State for such general or special election.

(2) The county election superintendent shall certify within five days following the deadline for the submission by write-in candidates for county offices of the notice and documentation required by this Code section to be a write-in candidate in a general or special election the names of all persons who have filed notices of intention to be write-in candidates with the county election superintendent for county offices for such general or special election.

(3) The municipal election superintendent shall certify within five days following the deadline for the submission by write-in candidates for municipal offices of the notice and documentation required by this Code section to be a write-in candidate in a general or special election the names of all persons who have filed notices of intention to be write-in candidates with the municipal election superintendent for municipal offices for such general or special election.



§ 21-2-134. Withdrawal, death, or disqualification of candidate for office; return of qualifying fee; nomination certificate

(a) (1) A candidate nominated at any primary election or nominated by means other than a primary may withdraw as a candidate at the ensuing general election by filing a notarized affidavit of withdrawal with the Secretary of State, if nominated for a state office; the county superintendent, if nominated for a county office; or the municipal superintendent, if nominated for a municipal office. If the ballots have been printed, the Secretary of State, the county superintendent, or the municipal superintendent may reprint the ballots to omit the name of the withdrawn candidate. All votes cast for the withdrawn candidate shall be void and shall not be counted. Prominent notices shall be posted in all polling places in which the name of the withdrawn candidate appears on the ballot stating that such candidate has withdrawn and that all votes cast for such withdrawn candidate shall be void and shall not be counted. No vacancy on the ballot for a general election or for a nonpartisan election shall be filled except by reason of the death or disqualification of a candidate or the withdrawal of a candidate as provided in paragraph (2) of subsection (b) of this Code section.

(2) A candidate in a general or special primary may withdraw as a candidate after qualifying but prior to the date of the general or special primary by filing a notarized affidavit of withdrawal with the Secretary of State, if qualifying for a state office; the county election superintendent, if qualifying for a county office; or the municipal superintendent, if qualifying for a municipal office. A candidate of a political body or an independent candidate in a general or special election may withdraw as a candidate after qualifying but prior to the date of the general or special election by filing a notarized affidavit of withdrawal with the Secretary of State, if qualifying for a state office; the county election superintendent, if qualifying for a county office; or the municipal superintendent, if qualifying for a municipal office. If the ballots have been printed, the Secretary of State, the county election superintendent, or the municipal superintendent may reprint the ballots to omit the name of the withdrawn candidate. All votes cast for the withdrawn candidate shall be void and shall not be counted. Prominent notices shall be posted in all polling places in which the name of the withdrawn candidate appears on the ballot stating that such candidate has withdrawn and that all votes cast for such withdrawn candidate shall be void and shall not be counted.

(b) (1) Any vacancy in any party nomination filled by a primary created by reason of the death or disqualification of a candidate occurring after nomination may be filled in the following manner:

(A) In the case of a public office to be filled by the vote of the electors of this entire state in which the vacancy occurs after nomination but at least ten days prior to the election to fill the public office sought by such candidate, the vacancy may be filled by a substitute nomination made by a convention composed of the delegates of the county executive committee of such party in each county of this state. Immediately upon such vacancy occurring, the state executive committee or a subcommittee thereof appointed for the purpose shall fix a time within six days of the occurrence of such vacancy; shall select and provide a convenient place for the holding of such a convention, which shall be open to the public; and shall give notice thereof to the chairperson and secretary of each county executive committee. Each county executive committee shall be entitled to select the number of delegates apportioned to it by the state executive committee; provided, however, that each county executive committee shall be entitled to select at least one delegate. Such apportionment of delegates among the counties shall be based substantially upon the population of this state according to the last United States decennial census or upon the number of votes cast within this state for the party's candidates for presidential electors in the last presidential election. A two-thirds' majority of the delegates of such county executive committees shall constitute a quorum for the transaction of business, and a majority of the delegates present while a quorum exists shall be sufficient to fill such nomination by a substitute nomination. Each delegate shall have one vote, and all votes taken shall be by a roll-call vote. The records of the convention shall be filed with the state executive committee. In the event such a vacancy in party nomination shall occur during the ten days preceding the day of such an election, such vacancy may be filled by a substitute nomination made by the state executive committee or a subcommittee thereof appointed for that purpose;

(B) In the case of a public office for which a candidate must qualify with the state executive committee, except a public office to be filled by the vote of the electors of the entire state, the nomination may remain vacant or may be filled at the decision of the state executive committee of the party. The decision whether to fill such vacancy shall be made by the state executive committee by 4:00 P.M. on the next business day following the actual knowledge of the death or disqualification of the candidate. The decision of the state executive committee shall be immediately transmitted to the Secretary of State. If the Secretary of State has not been notified of the decision of the state executive committee by 4:30 P.M. on the next business day following the actual knowledge of the vacancy, it shall be conclusively presumed that the state executive committee has decided not to fill the vacancy. If the state executive committee decides not to fill the vacancy, the nomination shall remain vacant. If the state executive committee decides to fill the vacancy, the vacancy shall be filled by a substitute nomination made by the state executive committee or a subcommittee thereof appointed for that purpose;

(C) In the case of a public office for which a candidate must qualify with the county executive committee, the nomination may remain vacant or may be filled at the decision of the state executive committee of the party. The state executive committee or a subcommittee thereof may determine on its own whether to fill the vacancy but is authorized, though not required, to seek the recommendation of any of the following persons for the purpose of determining whether to fill the vacancy: the county executive committee, if any; persons from the area who are active in the party; persons who are present or former officials of the party; persons who presently hold political office or have sought political office as candidates of the party; or such other persons as the committee or subcommittee may desire to consult. The decision whether to fill such vacancy shall be made by the state executive committee by 4:00 P.M. on the next business day following the actual knowledge of the death or disqualification of the candidate. The decision of the state executive committee shall be immediately transmitted to the county superintendent. If the county superintendent has not been notified of the decision of the state executive committee by 4:30 P.M. on the next business day following the actual knowledge of the vacancy, it shall be conclusively presumed that the state executive committee has decided not to fill the vacancy. If the state executive committee decides not to fill the vacancy, the nomination shall remain vacant. If the state executive committee decides to fill the vacancy, the vacancy shall be filled by a substitute nomination made by the state executive committee or a subcommittee thereof appointed for that purpose. The state executive committee or a subcommittee thereof may determine on its own who shall fill the vacancy as a substitute nominee but is authorized, though not required, to seek the recommendation of any of the following persons for the purpose of determining the most suitable substitute nomination: the county executive committee, if any; persons from the area who are active in the party; persons who are present or former officials of the party; persons who presently hold political office or have sought political office as candidates of the party; or such other persons as the committee or subcommittee may desire to consult; and

(D) In the case of a public office for which a candidate must qualify with the municipal executive committee, the nomination may remain vacant or may be filled at the decision of the municipal executive committee of the party. The decision whether to fill such vacancy shall be made by the municipal executive committee by 4:00 P.M. on the next business day following the actual knowledge of the death or disqualification of the candidate. The decision of the municipal executive committee shall be immediately transmitted to the municipal superintendent. If the municipal superintendent has not been notified of the decision of the municipal executive committee by 4:30 P.M. on the next business day following the actual knowledge of the vacancy, it shall be conclusively presumed that the municipal executive committee has decided not to fill the vacancy. If the municipal executive committee decides not to fill the vacancy, the nomination shall remain vacant. If the municipal executive committee decides to fill the vacancy, the vacancy shall be filled by a substitute nomination made by the municipal executive committee or a subcommittee thereof appointed for that purpose.

(2) Any vacancy which occurs in any party nomination filled by a primary and which is created by reason of the withdrawal of a candidate 60 or more days prior to the date of the election shall be filled as follows:

(A) By the person seeking nomination in such primary who received the second highest total of votes cast in such primary for that office, provided that such person received not less than 40 percent of the votes cast for that office; or

(B) In the event no person received the vote total required under subparagraph (A) of this paragraph, such vacancy shall be filled in the same manner as provided in subparagraph (A), (B), (C), or (D) of paragraph (1) of this subsection, as appropriate.

(3) Any vacancy which occurs in any party nomination filled by a primary and which is created by reason of the withdrawal of a candidate less than 60 days prior to the date of the election shall not be filled. If the ballots have been printed, the Secretary of State, the county superintendent, or the municipal superintendent may reprint the ballots to omit the name of the withdrawn candidate. All votes cast for the withdrawn candidate shall be void and shall not be counted. Prominent notices shall be posted in all polling places in which the name of the withdrawn candidate appears on the ballot stating that such candidate has withdrawn and that all votes cast for such withdrawn candidate shall be void and shall not be counted.

(c) Any vacancy occurring in any body nomination or party nomination filled by means other than by primary, by reason of the withdrawal, death, or disqualification of any candidate after nomination, may be filled by a substitute nomination made by such committee as is authorized by the rules and regulations of the party or body to make nominations in the event of vacancies on the party or body ticket.

(d) If the withdrawal, death, or disqualification of a candidate after nomination for any public office would at the time of such event result in there being no candidate for that office on the ballot in the general election, then the vacancy shall be filled by a special primary which shall be open only to the party of such deceased, withdrawn, or disqualified candidate and the office shall be filled by a special election as provided in Code Section 21-2-540.

(e) The qualifying fee shall be returned to the candidate in the event such candidate withdraws, dies, or is disqualified prior to the close of the qualifying period; however, after the close of the qualifying period, the qualifying fee shall not be returned to the candidate for any reason including withdrawal, death, or disqualification; provided, however, that, if such disqualification is the result of an error or negligence of the officer with whom such candidate qualified and not the result of any action of the candidate and such error or negligence is verified in writing by the Secretary of State, such fee may be refunded to the candidate.

(f) Upon the making of any such substitute nomination, in the manner prescribed in subsection (b) or (c) of this Code section, it shall be the duty of the chairperson and secretary of the convention or committee making the nomination to file with the Secretary of State or with the superintendent, as the case may be, a nomination certificate which shall be signed by such chairperson and secretary. Every such certificate of nomination shall be sworn to by the chairperson and secretary before an officer qualified to administer oaths.



§ 21-2-135. Designation of specific office sought where office has multiple officeholders with same title

(a)(1) In the case of a public office having multiple officeholders with the same title, each candidate, including write-in candidates, shall designate the specific office he or she is seeking, name the person such candidate is seeking to succeed, and give such other appropriate designation as may be required by the Secretary of State or election superintendent each time such candidate qualifies with his or her party in the case of a primary, files a notice of candidacy in the case of an election, or files a notice of candidacy as a write-in candidate. The designation of the specific office and the name of the person whom a candidate is seeking to succeed in the case of a public office having multiple officeholders shall be entered on the ballot and ballot labels in such manner that in the ensuing primary or election such candidate shall only oppose the other candidate or candidates, if any, who designated the same specific office and the same name.

(2) In the case of a candidate, including a write-in candidate, seeking one of two or more municipal public offices, each having the same title and each being filled at the same election by the vote of the same electors, the applicable municipal charter or ordinance provisions shall govern whether such candidate shall designate the specific office he or she is seeking. If required to designate the specific office, the candidate shall name his or her incumbent or give other appropriate designation as specified in the charter or ordinance. Such designation shall be entered on the ballot and ballot labels in such manner that in the ensuing municipal primary or election such candidate shall only oppose the other candidate or candidates, if any, designating the same specific office.

(b) In the case of the office of judge of a state court, judge of a superior court, Judge of the Court of Appeals, or Justice of the Supreme Court, the name of the person such candidate is seeking to succeed and such other designation as may be required by the Secretary of State or election superintendent shall be included in the title of the office on the ballot in all nonpartisan elections.



§ 21-2-136. Restriction on number of offices for which an individual may be nominated or be a candidate at any one election

No person shall be nominated, nor shall any person be a candidate in a primary, election, or special election, for more than one of the following public offices to be filled at any one election or special election: Governor, Lieutenant Governor, Secretary of State, Attorney General, State School Superintendent, Commissioner of Insurance, Commissioner of Agriculture, Commissioner of Labor, United States senator or representative in Congress, Public Service Commissioner, Justice of the Supreme Court, Judge of the Court of Appeals, members of the Senate and House of Representatives of the General Assembly, judge of superior court, district attorney, any elected county officer, and any elected municipal officer.



§ 21-2-137. Qualifying with two political parties; qualifying as independent or political body candidate and as political party candidate

No person shall qualify with any political party as a candidate for nomination to any public office when such person has qualified for the same primary with another political party as a candidate for nomination by that party for any public office; nor shall a state, county, or municipal executive committee of any political party certify any person as the candidate of that party when such person has previously qualified as a candidate for nomination for any public office for the same primary with another political party. No person shall file a notice of candidacy as an independent or political body candidate for any public office when such person has qualified for the same office to be filled at the same election with any political party; nor shall any person qualify with any political party when such person has filed a notice of candidacy as an independent or political body candidate for the same office to be filled at the same election.



§ 21-2-138. Nonpartisan elections for judicial offices

The names of all candidates who have qualified with the Secretary of State for the office of judge of a superior court, Judge of the Court of Appeals, or Justice of the Supreme Court of this state and the names of all candidates who have qualified with the election superintendent for the office of judge of a state court shall be placed on the ballot in a nonpartisan election to be held and conducted jointly with the general primary in each even-numbered year. No candidates for any such office shall be nominated by a political party or by a petition as a candidate of a political body or as an independent candidate. Candidates for any such office shall have their names placed on the nonpartisan portion of each ballot by complying with the requirements prescribed in Code Section 21-2-132 specifically related to such nonpartisan candidates and by paying the requisite qualifying fees as prescribed in Code Section 21-2-131. Candidates shall be listed on the official ballot in a nonpartisan election as provided in Code Sections 21-2-284.1 and 21-2-285.1, respectively. Except as otherwise specified in this chapter, the procedures to be employed in conducting the nonpartisan election of judges of state courts, judges of superior courts, Judges of the Court of Appeals, and Justices of the Supreme Court shall conform as nearly as practicable to the procedures governing general elections; and such general election procedures as are necessary to complete this nonpartisan election process shall be adopted in a manner consistent with such nonpartisan elections.



§ 21-2-139. Nonpartisan elections authorized; conduct

(a) Notwithstanding any other provisions of this chapter to the contrary, the General Assembly may provide by local Act for the election in nonpartisan elections of candidates to fill county judicial offices, offices of local school boards, and offices of consolidated governments which are filled by the vote of the electors of said county or political subdivision. Except as otherwise provided in this Code section, the procedures to be employed in such nonpartisan elections shall conform as nearly as practicable to the procedures governing nonpartisan elections as provided in this chapter. Except as otherwise provided in this Code section, the election procedures established by any existing local law which provides for the nonpartisan election of candidates to fill county offices shall conform to the general procedures governing nonpartisan elections as provided in this chapter, and such nonpartisan elections shall be conducted in accordance with the applicable provisions of this chapter, notwithstanding the provisions of any existing local law. For those offices for which the General Assembly, pursuant to this Code section, provided by local Act for election in nonpartisan primaries and elections, such offices shall no longer require nonpartisan primaries. Such officers shall be elected in nonpartisan elections held and conducted in conjunction with the general primary in even-numbered years in accordance with this chapter without a prior nonpartisan primary. This Code section shall apply to all nonpartisan elections for members of consolidated governments. All nonpartisan elections for members of consolidated governments shall be governed by the provisions of this Code section and shall be considered county elections and not municipal elections for the purposes of this Code section. Nonpartisan elections for municipal offices shall be conducted on the dates provided in the municipal charter.

(b) Either a political party, as defined in this chapter, or a nonpartisan municipal executive committee duly registered with the city clerk may conduct a municipal primary for the purpose of electing its own officials or nominating candidates for municipal elections. Every primary held for such purpose shall be presided over and conducted in the manner prescribed by the rules and regulations of such party or nonpartisan municipal executive committee, not inconsistent with the law and the rules and regulations of the State Election Board; provided, however, that all such primaries must be conducted in such manner as to guarantee the secrecy of the ballot.

(c) Municipalities may provide by their charter or by ordinance that no political party shall conduct primaries for the purpose of nominating candidates for municipal elections; provided, however, that the existing provisions of any charter or ordinance prohibiting primaries by political parties shall not be repealed by this subsection.



§ 21-2-140. Mandatory drug testing for candidates

Repealed by Ga. L. 1998, p. 295, § 1, effective January 1, 1999.






Part 2 - Political Party and Nonpartisan Primaries

§ 21-2-150. Date of general primary

Whenever any political party holds a primary to nominate candidates for public offices to be filled in the ensuing November election, such primary shall be held on the Tuesday of the twenty-fourth week prior to the November general election in each even-numbered year or, in the case of municipalities, on the third Tuesday in July in each odd-numbered year.



§ 21-2-151. Conduct of political party primaries

(a) A political party shall nominate its candidates for public office in a primary. Except for substitute nominations as provided in Code Section 21-2-134 and nomination of presidential electors, all nominees of a political party for public office shall be nominated in the primary preceding the general election in which the candidates' names will be listed on the ballot.

(b) The primary held for such purposes shall be conducted by the superintendent in the same manner as prescribed by law and by rules and regulations of the State Election Board and the superintendent for general elections. Primaries of all political parties shall be conducted jointly.



§ 21-2-152. Conduct of primaries generally; run-off primary

(a) Primaries shall be held and conducted in all respects in accordance with this chapter relating to general elections and the provisions of this chapter relating to general elections shall apply thereto, insofar as practicable and not inconsistent with any other provisions of this chapter. All such primaries shall be conducted in each precinct by the poll officers, by the use of the same equipment and facilities, so far as practicable, as are used for such general elections.

(b) A political party, in nominating a candidate for public office in a municipal primary, may also nominate persons to serve as poll officers for such primaries, and the superintendent shall consider such nominations but shall have discretion to appoint poll officers for each polling place in each precinct.

(c) A run-off primary shall be a continuation of the primary and only persons who were entitled to vote in the primary shall be entitled to vote therein; and only those votes cast for the persons designated for the runoff shall be counted in the tabulation and canvass of the votes cast. Any elector who votes in the primary of one party shall not be eligible to vote in a primary runoff of any other party other than a primary runoff of the party in whose primary such elector voted.



§ 21-2-153. Qualification of candidates for party nomination in a state or county primary; posting of list of all qualified candidates; filing of affidavit with political party by each qualifying candidate; performance of military service does not create vacancy

(a) A candidate for any party nomination in a state or county primary may qualify by either of the two following methods:

(1) Payment of a qualifying fee pursuant to Code Section 21-2-131; or

(2)(A) The submission of a pauper's affidavit by any candidate who has filed a qualifying petition as provided for in subsection (a.1) of this Code section, by which the candidate under oath affirms his or her poverty and his or her resulting inability to pay the qualifying fee otherwise required. The form of the affidavit shall be prescribed by the Secretary of State and shall include a financial statement which lists the total income, assets, liabilities, and other relevant financial information of the candidate and shall indicate on its face that the candidate has neither the assets nor the income to pay the qualifying fee otherwise required. The affidavit shall contain an oath that such candidate has neither the assets nor the income to pay the qualifying fee otherwise required. The following warning shall be printed on the affidavit form prepared by the Secretary of State, to wit: "WARNING: Any person knowingly making any false statement on this affidavit commits the offense of false swearing and shall be guilty of a felony." The name of any candidate who subscribes and swears to an oath that such candidate has neither the assets nor the income to pay the qualifying fee otherwise required shall be placed on the ballot by the Secretary of State or election superintendent, as the case may be.

(B) If a candidate seeks to qualify for a county or militia district office, the pauper's affidavit and financial statement shall be presented to the county political party; otherwise, the candidate shall file his or her pauper's affidavit and financial statement with the state political party.

(a.1) No candidate shall be authorized to file a pauper's affidavit in lieu of paying the qualifying fee otherwise required by this Code section and Code Section 21-2-131 unless such candidate has filed a qualifying petition which complies with the following requirements:

(1) A qualifying petition of a candidate seeking an office which is voted upon state wide shall be signed by a number of voters equal to one-fourth of 1 percent of the total number of registered voters eligible to vote in the last election for the filling of the office the candidate is seeking and the signers of such petition shall be registered and eligible to vote in the election at which such candidate seeks to be elected. A qualifying petition of a candidate for any other office shall be signed by a number of voters equal to 1 percent of the total number of registered voters eligible to vote in the last election for the filling of the office the candidate is seeking and the signers of such petition shall be registered and eligible to vote in the election at which such candidate seeks to be elected. However, in the case of a candidate seeking an office for which there has never been an election or seeking an office in a newly constituted constituency, the percentage figure shall be computed on the total number of registered voters in the constituency who would have been qualified to vote for such office had the election been held at the last general election and the signers of such petition shall be registered and eligible to vote in the election at which such candidate seeks to be elected;

(2) Each person signing a qualifying petition shall declare therein that he or she is a duly qualified and registered elector of the state entitled to vote in the next election for the filling of the office sought by the candidate supported by the petition and shall add to his or her signature his or her residence address, giving municipality, if any, and county, with street and number, if any. No person shall sign the same petition more than once. Each petition shall support the candidacy of only a single candidate. A signature shall be stricken from the petition when the signer so requests prior to the presentation of the petition to the appropriate officer for filing, but such a request shall be disregarded if made after such presentation. Each sheet shall bear on the bottom or back thereof the affidavit of the circulator of such sheet, setting forth:

(A) His or her residence address, giving municipality with street and number, if any;

(B) That each signer manually signed his or her own name with full knowledge of the contents of the qualifying petition;

(C) That each signature on such sheet was signed within 180 days of the last day on which such petition may be filed; and

(D) That, to the best of the affiant's knowledge and belief, the signers are registered electors of this state qualified to sign the petition, that their respective residences are correctly stated in the petition, and that they all reside in the county named in the affidavit;

(3) A qualifying petition shall be in the form and manner determined by the Secretary of State and approved by the State Elections Board;

(4) No qualifying petition shall be circulated prior to 180 days before the last day on which such petition may be filed, and no signature shall be counted unless it was signed within 180 days of the last day for filing the same; and

(5) A qualifying petition shall not be amended or supplemented after its presentation to the appropriate officer for filing.

(b) Unless otherwise provided by law, all candidates for party nomination in a state or county primary shall qualify as such candidates in accordance with the procedural rules of their party; provided, however, that no person shall be prohibited from qualifying for such office if he or she:

(1) Meets the requirements of such procedural rules;

(2) Is eligible to hold the office which he or she seeks;

(3) Is not prohibited from being nominated or elected by provisions of Code Section 21-2-7 or 21-2-8; and

(4) If party rules so require, affirms his or her allegiance to his or her party by signing the following oath:

"I do hereby swear or affirm my allegiance to the (name of party) Party."

(c) (1) (A) In the case of a general state or county primary, the candidates or their agents shall commence qualifying at 9:00 A.M. on the Monday of the eleventh week immediately prior to the state or county primary and shall cease qualifying at 12:00 Noon on the Friday immediately following such Monday, notwithstanding the fact that any such days may be legal holidays. All qualifying for federal and state offices shall be conducted in the state capitol.

(B) Reserved.

(C) In the case of a special primary for a federal office, the candidate shall qualify no earlier than the date of the call for the special primary and no later than 60 days immediately prior to the date of such special primary, and such qualifying period shall be open for a minimum of two and one-half days. In the case of a special primary for any other office, the candidate shall qualify no earlier than the date of the call for the special primary and no later than 25 days immediately prior to the date of such special primary, and such qualifying period shall be open for a minimum of two and one-half days.

(D) In any case where an incumbent has qualified as a candidate to succeed himself or herself in office but withdraws as a candidate for such office prior to the close of the applicable qualifying period prescribed in this paragraph, qualifying for candidates other than such incumbent shall be reopened at 9:00 A.M. on the Monday next following the close of the preceding qualifying period and shall cease at 5:00 P.M. on the Tuesday immediately following such reopening, notwithstanding the fact that any such days may be legal holidays.

(2) If a political party has not designated at least 14 days immediately prior to the beginning of qualifying a party official in a county with whom the candidates of such party for county elective offices shall qualify, the election superintendent of the county shall qualify candidates on behalf of such party. The election superintendent shall give notice in the legal organ of the county at least three days before the beginning of qualifying giving the dates, times, and location for qualifying candidates on behalf of such political party.

(d) (1) Within two hours after the qualifications have ceased, the county executive committee of each political party shall post at the office of the county election superintendent a list of all candidates who have qualified with such executive committee, and the state executive committee of each political party shall provide a list of all candidates who have qualified with such committee to the office of the Secretary of State. If the election superintendent qualifies the candidates for a political party in accordance with subsection (c) of this Code section, the election superintendent shall post at his or her office a list of all the candidates who have qualified with such superintendent for such political party.

(2) Except as otherwise provided in Code Section 21-2-154, it shall be unlawful for any person to add or remove any candidates from either of the lists provided for in paragraph (1) of this subsection following the posting of such lists unless such candidates have died, withdrawn, or been disqualified. Any person who violates this paragraph shall be guilty of a misdemeanor.

(e) Each candidate for party nomination described in subsection (a) of this Code section shall file an affidavit with the political party at the time of his or her qualifying stating:

(1) His or her full name and the name as the candidate desires it to be listed on the ballot. The surname of the candidate shall be the surname of the candidate as it appears on the candidate's voter registration card. After such name is certified by the political party to the Secretary of State or the election superintendent, the form of such name shall not be changed during the primary and election for which such affidavit is submitted;

(2) His or her residence, with street and number, if any, and his or her post office address;

(3) His or her profession, business, or occupation, if any;

(4) The name of his or her precinct;

(5) That he or she is an elector of the county of his or her residence eligible to vote in the primary election in which he or she is a candidate for nomination;

(6) The name of the office he or she is seeking;

(7) That he or she is eligible to hold such office;

(8) That the candidate has never been convicted and sentenced in any court of competent jurisdiction for fraudulent violation of primary or election laws, malfeasance in office, or felony involving moral turpitude under the laws of this state or any other state or of the United States, or that the candidate's civil rights have been restored and that at least ten years have elapsed from the date of the completion of the sentence without a subsequent conviction of another felony involving moral turpitude;

(9) That he or she will not knowingly violate this chapter or rules or regulations adopted under this chapter; and

(10) Any other information as may be determined by the Secretary of State to be necessary to comply with federal and state law.

(f) Candidates for the office of presidential elector or their agents who have been nominated in accordance with the rules of a political party shall qualify beginning at 9:00 A.M. on the Monday of the thirty-fifth week prior to the November general election in the year in which a presidential election shall be held and shall cease qualifying at 12:00 Noon on the Friday immediately following such Monday, notwithstanding the fact that any such days may be legal holidays. All qualifying for the office of presidential elector shall be conducted in the state capitol.

(g) (1) Notwithstanding any provision of law to the contrary, any elected public officer who is performing ordered military duty, as defined in Code Section 38-2-279, shall be eligible for reelection in any primary or general election which may be held to elect a successor for the next term of office, and may qualify in absentia as a candidate for reelection to such office. The performance of ordered military duty shall not create a vacancy in such office during the term for which such public officer was elected.

(2) Where the giving of written notice of candidacy is required, any elected public officer who is performing ordered military duty may deliver such notice by mail, agent, or messenger to the proper elections official. Any other act required by law of a candidate may, during the time such officer is on ordered military duty, be performed by an agent designated in writing by the absent public officer.



§ 21-2-153.1. Qualification of candidates for party nomination in a municipal primary; unopposed candidates; filing of affidavit with political party; posting of list of all qualified candidates

(a) Unless otherwise provided by law, all candidates for party nomination in a municipal primary shall qualify as such candidates in accordance with the rules of their party. In the case of a general municipal primary, the candidates, or their agents, shall qualify at least 15 but not more than 45 days prior to the date of such primary, and such qualifying period shall be open for a minimum of two and one-half days. In the case of a special municipal primary, the candidates, or their agents, shall qualify at least ten but not more than 30 days prior to the date of such primary, and such qualifying period shall be open for a minimum of two and one-half days. The executive committee or other rule-making body of the party shall fix the qualifying date within the limitations provided in this Code section.

(b) After the expiration of the applicable qualification deadline prescribed in subsection (a) of this Code section, each candidate for nomination to a municipal office, having no opposing candidates within his or her own political party, shall automatically become the nominee of his or her party for such office if the applicable city charter or ordinance does not provide to the contrary. The name of such an unopposed candidate and the title of the nomination he or she is seeking shall not be placed upon the primary ballots or ballot labels. The proper officials of his or her political party shall certify the candidate as the party nominee for the office involved for the purpose of having his or her name placed upon the election ballots or ballot labels. In applying Code Sections 21-2-131 through 21-2-134, such an unopposed municipal candidate shall be deemed to have been nominated in a primary held by his or her political party.

(c) No person shall qualify with any political party as a candidate for nomination to any municipal office when such person has qualified for the same primary with another political party as a candidate for nomination by that party for any municipal office; nor shall a municipal or other appropriate executive committee of a political party certify any person as the candidate of said party when such person has previously qualified as a candidate for nomination for any public office for the same primary with another political party.

(d) Each candidate for party nomination described in subsection (a) of this Code section shall file an affidavit with the political party at the time of his or her qualifying stating:

(1) His or her full name and the name as the candidate desires it to be listed on the ballot. The surname of the candidate shall be the surname of the candidate as it appears on the candidate's voter registration card. After such name is submitted by the candidate to the political party, the form of such name shall not be changed during the primary and election for which such affidavit is submitted;

(2) His or her residence, with street and number, if any, and his or her post office address;

(3) His or her profession, business, or occupation, if any;

(4) The name of his or her precinct;

(5) That he or she is an elector of the municipality of his or her residence and is eligible to vote in the primary election in which he or she is a candidate for nomination;

(6) The name of the office he or she is seeking;

(7) That he or she is eligible to hold such office;

(8) That he or she has never been convicted and sentenced in any court of competent jurisdiction for fraudulent violation of primary or election laws, malfeasance in office, or felony involving moral turpitude under the laws of this state or any other state or of the United States, or that his or her civil rights have been restored; and

(9) That he or she will not knowingly violate this chapter or any rules and regulations adopted under this chapter.

(e) Within two hours after the qualifications have ceased, the municipal executive committee of each political party shall post a list of all candidates who have qualified with such committee at city hall.



§ 21-2-154. Certification of political party candidates

(a) At or before 12:00 Noon on the third day after the deadline for qualifying, the county executive committee of each political party shall certify to the superintendent and the state executive committee of each political party shall certify to the Secretary of State, on forms prescribed by the Secretary of State, all those candidates who have qualified with such committee for the succeeding primary election. Such certification shall be accompanied by the appropriate amount of the qualifying fees paid by such candidates as prescribed in paragraph (1) or (2) of subsection (c) of Code Section 21-2-131 and a copy of the declaration of candidacy and affidavit of each such candidate. Such certification shall not be accepted if the political party has not registered with the Secretary of State as required in Article 3 of this chapter. When the election superintendent qualifies candidates on behalf of a political party pursuant to subsection (c) of Code Section 21-2-153, the election superintendent shall certify at or before 12:00 Noon on the third day after the deadline for qualifying, on forms provided by the Secretary of State, all those candidates of such political party who qualified with the election superintendent.

(b) Any candidate whose name does not appear on the list of candidates posted by a county executive committee or the state executive committee pursuant to subsection (d) of Code Section 21-2-153 shall not be certified under this Code section; provided, however, that the name of a candidate who has properly qualified whose name has been left off of the list of candidates through inadvertence or clerical error may be placed upon such list upon the filing of an affidavit by the county executive committee or the state executive committee, as appropriate, attesting to such inadvertence or error. The county executive committee of each political party shall attach to its certification a copy of the affidavits required by paragraph (2) of subsection (b) of Code Section 15-6-50, paragraph (2) of subsection (a) of Code Section 15-9-2, subparagraph (c)(2)(A) of Code Section 15-16-1, paragraph (2) of subsection (b) of Code Section 45-16-1, and paragraph (2) of subsection (b) of Code Section 48-5-210.



§ 21-2-155. Reopening of qualification for office in event of candidate's death or withdrawal of incumbent who qualified as candidate prior to political party primary

In the event of the death of a candidate or the withdrawal of an incumbent who qualified as a candidate to succeed himself or herself in office, either of which occurs after the close of qualifying for candidates for such office but prior to the date of a political party primary, the state executive committee or other committee of the party authorized by party rule or, in the case of a municipal election, the municipal executive committee may reopen qualification for the office sought by the deceased or withdrawn candidate for a period of not less than one nor more than three days.



§ 21-2-156. Payment of primary expenses

(a) The expenses of a primary shall be paid by the respective county, except that the expenses of municipal primaries shall be governed by subsections (b) and (c) of this Code section, and forms listed under paragraph (5) of Code Section 21-2-50 shall be furnished upon request by the Secretary of State.

(b) The expenses of a municipal primary shall be borne by the political party holding such primary except as provided in this subsection and subsection (c) of this Code section, and except that the expenses of providing polling places on public premises and electors lists shall be paid by the respective municipalities.

(c) The governing authority of each municipality may in its discretion authorize the payment by the municipality of any or all primary expenses other than those required by subsection (b) of this Code section to be paid by the municipality. This authorization of payment by the municipality of other primary expenses shall extend only to the expenses of primaries conducted by political parties which meet the definition of a "political party" contained in paragraph (25) of Code Section 21-2-2. Such additional expenditures as a municipal governing authority elects to make under this subsection are declared to be for a public purpose.



§ 21-2-157. Municipal nonpartisan primary; qualifying as a candidate; payment of expenses

(a) The governing authority of any municipality may call and hold a nonpartisan primary for the purpose of nominating candidates to seek municipal office in a subsequent election. If held, such a nonpartisan primary shall be held at least 50 but not more than 60 days prior to the date of the election for which nominations are to be made; and the call for such primary shall be publicly issued at least 60 days prior to the date of holding the primary. To the extent practicable, the provisions of this chapter which apply to the preparation for and conduct of primaries of political parties shall also apply to the preparation for and conduct of municipal nonpartisan primaries.

(b) Each candidate for nomination to an office in a nonpartisan primary shall qualify as such candidate by personally, or by his or her duly authorized agent, filing notice of his or her candidacy in the office of the superintendent of his or her municipality at least 45 days prior to the date of the primary, in accordance with the provisions of the charter and ordinances of the municipality not inconsistent with the requirements of this chapter.

(c) The expenses of a municipal nonpartisan primary may be paid by the municipality calling and holding such primary; provided, however, that the expenses of providing polling places on public premises and electors lists shall be paid by the municipality.



§ 21-2-158. Unopposed candidate failing to receive a single vote

In any general primary where an unopposed candidate is seeking party nomination for a public office, where such candidate's name appears on the primary ballot but such candidate fails to receive a single vote, such candidate shall not be nominated for such public office and such party shall not have a candidate for that public office on the ballot in the ensuing general election.






Part 3 - Nomination and Qualification of Independent Candidates, Candidates of Political Bodies, and Presidential Electors

§ 21-2-170. Nomination of candidates by petition; form of petition; signatures; limitations as to circulation and amendment of petitions; listing of such candidates on ballots; charter or ordinance authorization

(a) In addition to the party nominations made at primaries, nominations of candidates for public office other than municipal office may be made by nomination petitions signed by electors and filed in the manner provided in this Code section, and such nomination by petition may also be made for municipal public office if provided for by the municipality's charter or by municipal ordinance. Such petition shall be in the form prescribed by the officers with whom they are filed, and no forms other than the ones so prescribed shall be used for such purposes, but such petitions shall provide sufficient space for the printing of the elector's name as well as for his or her signature. In addition to the other requirements provided for in this Code section, each elector signing a nomination petition shall also print his or her name thereon.

(b) A nomination petition of a candidate seeking an office which is voted upon state wide shall be signed by a number of voters equal to 1 percent of the total number of registered voters eligible to vote in the last election for the filling of the office the candidate is seeking and the signers of such petition shall be registered and eligible to vote in the election at which such candidate seeks to be elected. A nomination petition of a candidate for any other office shall be signed by a number of voters equal to 5 percent of the total number of registered voters eligible to vote in the last election for the filling of the office the candidate is seeking and the signers of such petition shall be registered and eligible to vote in the election at which such candidate seeks to be elected. However, in the case of a candidate seeking an office for which there has never been an election or seeking an office in a newly constituted constituency, the percentage figure shall be computed on the total number of registered voters in the constituency who would have been qualified to vote for such office had the election been held at the last general election and the signers of such petition shall be registered and eligible to vote in the election at which such candidate seeks to be elected.

(c) Each person signing a nomination petition shall declare therein that he or she is a duly qualified and registered elector of the state, county, or municipality entitled to vote in the next election for the filling of the office sought by the candidate supported by the petition and shall add to his or her signature his or her residence address, giving municipality, if any, and county, with street and number, if any, and be urged to add the person's date of birth which shall be used for verification purposes. No person shall sign the same petition more than once. Each petition shall support the candidacy of only a single candidate, except any political body seeking to have the names of its candidates for the offices of presidential electors placed upon the ballot through nomination petitions shall not compile a separate petition for each candidate for such office, but such political body shall compile its petitions so that the entire slate of candidates of such body for such office shall be listed together on the same petition. A signature shall be stricken from the petition when the signer so requests prior to the presentation of the petition to the appropriate officer for filing, but such a request shall be disregarded if made after such presentation.

(d) A nomination petition shall be on one or more sheets of uniform size and different sheets must be used by signers resident in different counties or municipalities. The upper portion of each sheet, prior to being signed by any petitioner, shall bear the name and title of the officer with whom the petition will be filed, the name of the candidate to be supported by the petition, his or her profession, business, or occupation, if any, his or her place of residence with street and number, if any, the name of the office he or she is seeking, his or her political body affiliation, if any, and the name and date of the election in which the candidate is seeking election. If more than one sheet is used, they shall be bound together when offered for filing if they are intended to constitute one nomination petition, and each sheet shall be numbered consecutively, beginning with number one, at the foot of each page. Each sheet shall bear on the bottom or back thereof the affidavit of the circulator of such sheet, which affidavit must be subscribed and sworn to by such circulator before a notary public and shall set forth:

(1) His or her residence address, giving municipality with street and number, if any;

(2) That each signer manually signed his or her own name with full knowledge of the contents of the nomination petition;

(3) That each signature on such sheet was signed within 180 days of the last day on which such petition may be filed; and

(4) That, to the best of the affiant's knowledge and belief, the signers are registered electors of the state qualified to sign the petition, that their respective residences are correctly stated in the petition, and that they all reside in the county or municipality named in the affidavit.

No notary public may sign the petition as an elector or serve as a circulator of any petition which he or she notarized. Any and all sheets of a petition that have the circulator's affidavit notarized by a notary public who also served as a circulator of one or more sheets of the petition or who signed one of the sheets of the petition as an elector shall be disqualified and rejected.

(e) No nomination petition shall be circulated prior to 180 days before the last day on which such petition may be filed, and no signature shall be counted unless it was signed within 180 days of the last day for filing the same.

(f) A nomination petition shall not be amended or supplemented after its presentation to the appropriate officer for filing.

(g) Only those candidates whose petitions are accompanied by a certificate sworn to by the chairperson and secretary of a political body duly registered with the Secretary of State as required by Code Section 21-2-110, stating that the named candidate is the nominee of that political body by virtue of being nominated in a convention, as prescribed in Code Section 21-2-172, shall be listed on the ballot under the name of the political body. All petition candidates not so designated as the nominee of a political body shall be listed on the ballot in the independent column.

(h) Notwithstanding the provisions of this Code section, candidates for municipal offices may be nominated by petitions as provided for in this Code section only if the municipality authorizes such nominations by petitions in its charter or by ordinance.



§ 21-2-171. (For effective date, see note.) Examination of petitions; basis for grant or denial of filing; review and appeal of denial

(a) When any nomination petition is presented in the office of the Secretary of State or of any superintendent for filing within the period limited by this chapter, it shall be the duty of such officer to examine the same to the extent necessary to determine if it complies with the law. No candidate shall be qualified if such nomination petition:

(1) Contains material errors or defects apparent on the face thereof;

(2) Contains material alterations made after signing without the consent of the signers; or

(3) Does not contain a sufficient number of signatures of registered voters as required by law.

The Secretary of State or any superintendent shall review the petition for compliance with the provisions of Code Section 21-2-170 and shall disregard any pages or signatures that are not in conformance with the provisions of that Code section. The Secretary of State or any superintendent may question the genuineness of any signature appearing on a petition or the qualification of any signer whose signature appears thereon and, if he or she shall thereupon find that any such signature is improper, such signature shall be disregarded in determining whether the petition contains a sufficient number of signatures as required by law. The invalidity of any sheet of a nomination petition shall not affect the validity of such petition if a sufficient petition remains after eliminating such invalid sheet.

(b) Upon the filing of a nomination petition, the officer with whom it is filed shall begin expeditiously to examine the petition to determine if it complies with the law. During such examination the officer shall have the right to summon by subpoena on two days' notice and interrogate under oath the candidate named in the petition, any person who signed the petition, any person who executed or witnessed any affidavit or certificate accompanying the petition, or any other person who may have knowledge of any matter relevant to the examination. Such officer shall also have the right to subpoena on two days' notice any record relevant to the examination. No witness shall be compelled to attend if he or she should reside more than 100 miles from the place of hearing by the nearest practical route; provided, however, that the officer may compel the taking of his or her testimony by deposition in the county of the residence of the witness. The sheriff of any county, or his or her deputy, or agent of the officer shall serve all processes issued by the officer, or the same may be served by United States registered or certified mail or statutory overnight delivery; and the production of an appropriate return receipt issued by the United States post office or commercial delivery firm shall constitute prima-facie evidence of such service. In case of the refusal of any person subpoenaed to attend or testify, such fact shall be reported forthwith by the officer to the appropriate superior court, or to a judge thereof, and such court or judge shall order such witness to attend and testify; and, on failure or refusal to obey such order, such witness shall be dealt with as for contempt. Any witness so subpoenaed, and after attending, shall be allowed and paid the same mileage and fee as now allowed and paid witnesses in civil actions in the superior court. The officer shall not be bound by technical rules of evidence in hearing such testimony. The testimony presented shall be stenographically recorded and made a part of the record of the examination. If the petition complies with the law, it shall be granted and the candidate named therein shall be notified in writing. If the petition fails to comply with the law, it shall be denied and the candidate named therein shall be notified of the cause for such denial by letter directed to his or her last known address. In neither case shall the petition be returned to the candidate.

(c) (For effective date, see note.) The decision of the officer denying a nomination petition may be reviewed by the superior court of the county containing the office of such officer upon an application for a writ of mandamus to compel the granting of such petition. The application for such writ of mandamus shall be made within five days of the time when the petitioner is notified of such decision. Upon the application being made, a judge of such court shall fix a time and place for hearing the matter in dispute as soon as practicable; and notice thereof shall be served with a copy of such application upon the officer with whom the nomination petition was filed and upon the petitioner. At the time so fixed the court, or any judge thereof assigned for the purpose, shall hear the case. If after such hearing the said court shall find that the decision of the officer was erroneous, it shall issue its mandate to the officer to correct his or her decision and to grant the nomination petition. From any decision of the superior court an appeal may be taken within five days after the entry thereof. It shall be the duty of the appellate court to fix the hearing and to announce its decision within such period of time as will permit the name of the candidate affected by the court's decision to be printed on the ballot if the court should so determine.



§ 21-2-172. Nomination of presidential electors and candidates of political bodies by convention

(a) Any political party desiring to nominate its presidential electors by convention, any political body desiring to nominate its candidates qualifying with petitions by convention, and any political body desiring to nominate its candidates for state-wide public office by convention by virtue of qualifying under Code Section 21-2-180 shall, through its state executive committee, adopt rules and regulations in conformity with this Code section governing the holding of such conventions for the nomination of candidates for any state, district, or county office. Such rules and regulations shall be filed with the Secretary of State, and no amendment to such rules and regulations shall be effective unless filed with the Secretary of State at least 30 days prior to the date of such convention. The state party or body chairperson of such political party or body and its secretary shall accompany the filing of such rules and regulations with their certificate certifying that the rules and regulations therein filed are a true and correct copy of the rules and regulations of the party pertaining to the nomination of candidates by the convention method.

(b) The Secretary of State shall examine all such rules and all amendments thereto as shall be filed with him or her within 15 days after receipt thereof. If, in the opinion of the Secretary of State, any rule or regulation, or any part thereof, does not meet the requirements prescribed by this Code section, he or she shall notify the state party or body chairperson and secretary of such party or body in writing, stating therein his or her reasons for rejecting such rule or regulation. If, in the judgment of the Secretary of State, such rules and regulations meet the requirements prescribed by this Code section, they shall be approved.

(c) The Secretary of State shall not approve any such rules or regulations unless they provide:

(1) That a notice of the proposed date for the holding of any such convention must be published in a newspaper having a general circulation within the area to be affected at least ten days prior to the date of any such convention. Such notice shall also state the purpose for which the convention has been called;

(2) That delegates to the convention shall be certified pursuant to appropriate party or body rules by the proper party or body officials;

(3) That delegates to the convention shall be apportioned in such manner as will properly reflect the number of electors residing within the political subdivisions or areas affected in accordance with the last United States decennial census, or apportioned according to the number of votes received by the party's candidate for the office of President of the United States in the last presidential election in the areas concerned, or apportioned according to the number of votes received by the party's candidate for the office of Governor of Georgia in the last gubernatorial election in the areas concerned;

(4) In the event that more than one county is involved, each county shall have at least one delegate to the convention, and such additional delegates as shall be allotted thereto shall be apportioned according to paragraph (3) of this subsection; and

(5) That a certified copy of the minutes of the convention, attested to by the chairperson and secretary of the convention, must be filed by the nominee with his or her notice of candidacy.

(d) Any candidate nominated by convention shall be required to pay to the person with whom he or she files his or her notice of candidacy the same qualifying fee or the same pauper's affidavit and qualifying petition as that required of other candidates for the same office.

(e) A convention for the purpose of nominating candidates shall be held at least 150 days prior to the date on which the general election is conducted.

(f) Nothing contained within this Code section shall be construed so as to apply to the nomination of substitute candidates by convention pursuant to Code Section 21-2-134 or to the nomination of candidates in special elections.






Part 4 - Nomination of Candidates of Political Bodies for State-Wide Public Office by Convention

§ 21-2-180. Manner of qualification

Any political body which is duly registered as provided for in Code Section 21-2-110 is qualified to nominate candidates for state-wide public office by convention if:

(1) The political body files with the Secretary of State a petition signed by voters equal in number to 1 percent of the registered voters who were registered and eligible to vote in the preceding general election; or

(2) At the preceding general election, the political body nominated a candidate for state-wide office and such candidate received a number of votes equal to 1 percent of the total number of registered voters who were registered and eligible to vote in such general election.



§ 21-2-181. Filing of petitions generally

Petitions to qualify political bodies to nominate candidates for state-wide public office by convention shall be filed with the Secretary of State and shall be signed by voters in the manner provided in this part. Such petitions shall provide sufficient space for the printing of the voter's name and for the voter's signature. No forms other than those prescribed in this part shall be used for qualifying a political body to nominate candidates for public office.



§ 21-2-182. Contents of petitions; signatures

Each person signing a political body qualifying petition shall declare therein that such person is a duly qualified and registered voter of the state, entitled to vote in the next election for members of the General Assembly, and shall provide with such person's signature such person's residence address and county and the date of such person's signature. No person shall sign the same petition more than once. Each petition shall support the qualification of only one political body. No signature shall be valid if made more than 15 months prior to the submission of the petitions to the Secretary of State. A signature shall be stricken from the petition when the signer so requests prior to the presentation of the petitions to the Secretary of State for filing, but such request shall be disregarded if made after such presentation.



§ 21-2-183. Form of petitions; affidavits of circulators

(a) A petition to qualify a political body to nominate candidates for public office by convention shall be on one or more sheets of uniform size, and different sheets must be used by signers residing in different counties. The upper portion of each sheet, prior to being signed by any petitioner, shall bear the name and title of the Secretary of State and the political body to be formed by the petition. If more than one sheet is used, they shall be bound together when offered for filing and each sheet shall be numbered consecutively, beginning with number one, at the foot of each page.

(b) Each sheet shall bear on the bottom or back thereof the affidavit of the circulator of such sheet setting forth:

(1) The residence address of the circulator;

(2) That each signer manually signed such signer's own name with full knowledge of the contents of the political body qualifying petitions;

(3) That, to the best of the affiant's knowledge and belief, the signers are registered voters of the State of Georgia, qualified to sign the petition;

(4) That their respective residences are correctly stated in the petition; and

(5) That they all reside in the county named in the affidavit.



§ 21-2-184. Restriction on amendment or supplementation

A petition to qualify a political body to nominate candidates for state-wide public office by convention shall not be amended or supplemented after its presentation to the Secretary of State for filing.



§ 21-2-185. Filing deadline

No petition to qualify a political body shall be submitted to the Secretary of State for verification after 12:00 Noon on the second Tuesday in July.



§ 21-2-186. Examination of petitions; judicial review

Petitions to qualify a political body to nominate candidates for state-wide public office by convention shall be examined and shall be subject to judicial review in the same manner as provided for candidates nominated by petition pursuant to Code Section 21-2-171.



§ 21-2-187. Holding of conventions; filing notice of candidacy

Political bodies shall hold their conventions in accordance with Code Section 21-2-172, and candidates nominated for state-wide public office in convention shall file a notice of candidacy no earlier than 9:00 A.M. on the fourth Monday in June immediately prior to the election and no later than 12:00 Noon on the Friday following the fourth Monday in June as prescribed in Code Section 21-2-132; provided, however, that the political body must file its qualifying petition no later than 12:00 Noon on the second Tuesday in July following the convention as prescribed in Code Section 21-2-172 in order to qualify its candidates to be listed on the general election ballot.









Article 5 - Presidential Preference Primary

§ 21-2-190. Short title

This article shall be known and may be cited as the "Georgia Presidential Preference Primary Law."



§ 21-2-191. Parties entitled to hold primaries; dates; decision to elect delegates to presidential nominating convention in primary; qualifying periods for candidates for delegate

As provided in this article, a presidential preference primary shall be held in 2012 and every four years thereafter for each political party or body which has cast for its candidates for President and Vice President in the last presidential election more than 20 percent of the total vote cast for President and Vice President in this state, so that the electors may express their preference for one person to be the candidate for nomination by such person's party or body for the office of President of the United States; provided, however, that no elector shall vote in the primary of more than one political party or body in the same presidential preference primary. Such primary shall be held in each year in which a presidential election is to be conducted on a date selected by the Secretary of State which shall not be later than the second Tuesday in June in such year. The Secretary of State shall select such date no later than December 1 of the year immediately preceding such primary. A state political party or body may by rule choose to elect any portion of its delegates to that party's or body's presidential nominating convention in the primary; and, if a state political party or body chooses to elect any portion of its delegates, such state political party or body shall establish the qualifying period for those candidates for delegate and delegate alternate positions which are to be elected in the primary and for any party officials to be elected in the primary and shall also establish the date on which state and county party executive committees shall certify to the Secretary of State or the superintendent, as the case may be, the names of any such candidates who are to be elected in the primary; provided, however, that such dates shall not be later than 60 days preceding the date on which the presidential preference primary is to be held.



§ 21-2-192. Proclamation by Governor; copies of proclamation transmitted to superintendents

It shall be the duty of the Governor to issue his proclamation for such presidential preference primary, a copy of which shall be transmitted promptly by the Secretary of State to the superintendent of each county.



§ 21-2-193. List of names of candidates to appear on ballot; publication of list

On a date set by the Secretary of State, but not later than 60 days preceding the date on which a presidential preference primary is to be held, the state executive committee of each party which is to conduct a presidential preference primary shall submit to the Secretary of State a list of the names of the candidates of such party to appear on the presidential preference primary ballot. Such lists shall be published on the website of the Secretary of State during the fourth week immediately preceding the date on which the presidential preference primary is to be held.



§ 21-2-194. Procedure for withdrawal of candidates

Reserved. Repealed by Ga. L. 1997, p. 590, § 20, effective April 14, 1997.



§ 21-2-195. Procedures by which delegates and alternates to national nominating conventions selected

The state executive committee of each political party or body shall determine the method and procedures by which delegates and delegate alternates to the national nominating conventions are to be selected as well as adopt any other rule not inconsistent with this article. The state executive committee of the political party or body shall establish, at least 90 days prior to the presidential preference primary, procedures to be followed in the nomination of candidates for delegates and delegate alternates to the nominating convention of the political party or body. A copy of any rule or regulation adopted by the state executive committee shall be sent to the Secretary of State within seven days after its adoption, to become a public record.



§ 21-2-196. Qualification oath of delegates and alternates to national convention

Any person selected as a delegate or delegate alternate to such national convention shall file a qualification oath with the Secretary of State pledging support at the convention to the candidate of their political party or body for the office of President of the United States for whom they are selected to support. The oath shall state that the delegate or delegate alternate affirms to support such candidate until the candidate is either nominated by such convention or receives less than 35 percent of the votes for nomination by such convention during any balloting, or until the candidate releases the delegates from such pledge. No delegate shall be required to vote for such candidate after two convention nominating ballots have been completed.



§ 21-2-197. Effect of withdrawal of presidential candidate

Any delegate to a national convention whose presidential candidate withdraws after being entitled to delegate votes pursuant to this article shall be an unpledged delegate to the national convention.



§ 21-2-198. Assessment of qualifying fee for candidates listed on presidential preference primary ballot

No qualifying fee may be assessed for presidential candidates or for candidates for delegate or delegate alternate whose names are listed on a presidential preference primary ballot.



§ 21-2-199. Election of political party committee members or officers at primary

The presidential preference primary may be considered as a general primary for any political party wishing to elect committee members or officers therein. Such party shall prescribe by state party charter, bylaws, or rules and regulations regarding qualifying of candidates and the fixing and publishing of qualifying fees, if any.



§ 21-2-200. Applicability of general primary provisions; form of ballot

A presidential preference primary shall be conducted, insofar as practicable, pursuant to this chapter respecting general primaries, except as otherwise provided in this article. In setting up the form of the ballot, the Secretary of State shall provide for designating the name of the candidate to whom a candidate for delegate or delegate alternate is pledged, if any.






Article 6 - Registration of Voters

§ 21-2-210. Secretary of State deemed the chief state election official

The Secretary of State is designated as the chief state election official to coordinate the responsibilities of this state under the National Voter Registration Act of 1993 (P.L. 103-31) as required by 42 U.S.C. Section 1973gg-8.



§ 21-2-211. List of registered electors; provision of equipment to access and utilize list

(a) The Secretary of State shall establish and maintain a list of all eligible and qualified registered electors in this state which shall be the official list of electors for use in all elections in this state conducted under this title.

(b)(1) As used in this subsection, the term "equipment" shall include, but not be limited to, computer hardware; computer software; modems, controllers, and other data transmission devices; data transmission lines; scanners and other digital imaging devices; and printers.

(2) The Secretary of State is authorized to procure and provide all of the necessary equipment to permit the county boards of registrars to access and utilize the official list of electors maintained by the Secretary of State pursuant to this Code section, provided that funds are specifically appropriated by the General Assembly for that purpose.



§ 21-2-212. County registrars; appointment; certification; term of service; vacancies; compensation and expenses of chief registrar, registrars, and other officers and employees; budget estimates

(a) Except in the case in which a county has a board of elections and registration, the judge of the superior court in each county or the senior judge in time of service in those counties having more than one judge shall appoint in accordance with this Code section, upon the recommendation of the grand jury of such county, not less than three nor more than five judicious, intelligent, and upright electors of such county as county registrars. The grand jury shall submit to the judge the names of a number of electors equal to twice the number of persons to be appointed and the appointment shall be made therefrom and shall be entered on the minutes of the court. When making such appointments when appropriate, the judge will designate one of the registrars as chief registrar who shall serve as such during such registrar's term of office, and such designation shall likewise be entered on the minutes of the court. It shall be the duty of the clerk of the superior court to certify the appointments and designation to the Secretary of State within 30 days after the appointments and designation, and commissions shall be issued as for county officers. When certifying such names to the Secretary of State, the clerk of the superior court shall also list the addresses of the registrars. Except in the case in which the local Act creating a county board of elections and registration specifically provides for the appointment and removal by another authority, such judge will have the right to remove one or more of such registrars at any time for cause after notice and hearing. In case of the death, resignation, or removal of a registrar, the judge shall appoint a successor who shall serve until the next grand jury convenes, at which time the grand jury shall submit to the judge the names of two judicious, intelligent, and upright electors of such county; and the judge shall make an appointment from said list, such successor to serve the unexpired term of such registrar's predecessor in office. In the event the grand jury is in session at the time of any such death, removal, or resignation, such grand jury shall immediately submit the names of said electors to the judge for such appointment. Each such appointment or change in designation shall be entered on the minutes of the court and certified as provided in this Code section.

(b) (1) Except as otherwise provided in this subsection, appointees under this article shall serve for a term of four years and until their successors are appointed and qualified, except in the event of resignation or removal as provided in subsection (a) of this Code section. Their terms shall commence on July 1 and expire on June 30 four years thereafter.

(2) The first new grand jury which convenes in each county in the year 2013 shall submit to the judge the list of names as provided in subsection (a) of this Code section. From this list, the judge shall appoint two registrars to serve two-year terms of office and until their respective successors are appointed and qualified and not more than three registrars to serve four-year terms of office and until their respective successors are appointed and qualified. Thereafter, the first new grand jury which convenes in each county in each odd-numbered year shall submit to the judge a list of names equal to twice the number of registrars whose terms are to expire that year. From this list, the judge shall appoint successors to the registrars whose terms are expiring that year who shall then serve terms of office of four years and until their respective successors are selected and qualified.

(3) Such list of names shall be submitted to the judge, who shall appoint the registrars and designate the chief registrar, as needed, prior to June 30. No appointment for a full term shall be made prior to January 1 of the year in which the appointee is to take office. If no such grand jury is convened or, if convened but failed to recommend, the judge shall appoint the registrars without the necessity of any recommendation. In the event that a registrar holds over beyond the end of the registrar's term of office due to the failure to have a successor timely appointed and qualified, the successor shall be appointed to serve the remainder of the term of office and shall not receive a new four-year term of office.

(c) The governing authority of each municipality shall appoint registrars as necessary, and the appointments shall be entered on the minutes of such governing authority. The municipal governing authority shall designate one of the registrars as chief registrar. The chief registrar will serve as such during such registrar's term of office, and such designation shall likewise be entered on the minutes of such governing authority. Such registrars shall serve at the pleasure of the municipal governing authority, and compensation of the registrars shall be fixed by such governing authority. Any registrar shall have the right to resign at any time by submitting a resignation to such governing authority. In the event of any such removal or resignation of a registrar, such registrar's duties and authority as such shall terminate instantly. Successors to resigned registrars shall be appointed by the municipal governing authority. Each appointment or change in designation shall be entered on the minutes of such governing authority and certified by the governing authority. The municipal governing authority may furnish such employees and facilities as it deems necessary for the operation of the office and the affairs of the registrars.

(d) The chief registrar shall be the chief administrative officer of the board of registrars and shall generally supervise and direct the administration of the affairs of the board of registrars. The chief registrar shall act as chairperson of the board of registrars and, as chief registrar, shall perform those functions normally devolving upon the chairperson. The board of registrars shall meet each month on a day selected by the chief registrar to transact the business of the board. The board shall also meet at other times as needed upon the call of the chief registrar or upon the request of two or more of the registrars. The chief registrar shall be compensated in an amount of not less than $61.00 per day for each day of service on the business of the board of registrars. The other registrars shall be compensated in an amount of not less than $48.00 per day for each day of service on the business of the board of registrars. In lieu of the per diem compensation provided for in this subsection, the chief registrar may be compensated in an amount not less than $272.00 per month and the other registrars in an amount not less than $242.00 per month. The per diem or monthly compensation, as the case may be, shall be fixed, subject to the limitations provided for in this subsection, by the governing authority of each county and shall be paid from county funds. The compensation of other officers and employees appointed and employed under this article shall be fixed by the board of registrars with the approval of the governing authority of each county and shall be paid from county funds.

(e) If, within 90 days of the end of the term or the creation of a vacancy for a county registrar, an appointment is not made in accordance with subsection (a) of this Code section, the governing authority of the county shall appoint the county registrars in lieu of the judge of the superior court. The appointments shall be entered on the minutes of the county governing authority. The county governing authority shall designate one of the registrars as chief registrar, who shall serve as such during such registrar's term of office. Such designation shall likewise be entered on the minutes of such governing authority. It shall be the duty of the county governing authority to certify the appointments and designation to the Secretary of State and the clerk of the superior court within 30 days after such appointments and designation. In certifying such names to the Secretary of State and the clerk of the superior court, the county governing authority shall also list the addresses of the registrars. Such registrars shall serve for the term and in the manner set forth in subsection (a) of this Code section. Any registrar shall have the right to resign at any time by submitting a resignation to the clerk of the superior court. In the event of the death, resignation, or removal of any registrar, such registrar's duties and authority as such shall terminate instantly. Successors shall be appointed as set forth in subsection (a) of this Code section.

(f) The board of registrars of each county shall prepare annually a budget estimate in which it shall set forth an itemized list of its expenditures for the preceding two years and an itemized estimate of the amount of money necessary to be appropriated for the ensuing year and shall submit the same at the time and in the manner and form other county budget estimates are required to be filed.



§ 21-2-213. County deputy registrars; clerical help; appointment of county officer or employee as chief deputy registrar

(a) The board of registrars in each county may appoint deputy registrars to aid them in the discharge of their duties. The number of deputy registrars appointed to serve shall be determined by the board of registrars. Such deputy registrars shall serve without compensation unless the governing authority of the county, by resolution, authorizes compensation. In appointing deputy registrars, the registrars shall select persons who are reasonably representative of a cross section of significantly identifiable groups of the communities or areas where they are to serve.

(b) The board of registrars in each county may hire clerical help to assist them in their duties if the compensation required therefor has been first approved by the governing authority of the county. Such additional clerks shall be eligible to be appointed as deputy registrars for the purpose of registering voters and performing other duties as may be required, but it shall not be necessary for such clerks to be electors of the county in which employed.

(c) In every county wherein the registrars do not maintain an office which is open and staffed during regular business hours, the registrars shall designate and appoint as chief deputy registrar a full-time county officer or employee for the purpose of registering eligible electors and performing other duties as may be required by the board of registrars. The governing authority of the county shall provide for the compensation of the chief deputy registrar in an amount not less than $293.29 per month. The name, business address, telephone number, and any other pertinent information relative to the chief deputy registrar shall be forwarded by the registrars to the Secretary of State's office, where such information shall be maintained on file.



§ 21-2-213.1. Monthly contingent expense allowance for the operation of the office of the board of registrars

In addition to any salary, fees, or expenses now or hereafter provided by law, the governing authority of each county is authorized to provide as contingent expenses for the operation of the office of the board of registrars, and payable from county funds, a monthly expense allowance for each registrar of not less than the amount fixed in the following schedule:

Population Minimum Monthly Expenses

---------- --------------

0 -- 11,889 $ 100.00

11,890 74,999 200.00

--

75,000 249,999 300.00

--

250,000 499,999 400.00

--

500,000 500.00

or more



§ 21-2-214. Qualifications of registrars and deputy registrars; prohibited political activities; oath of office; privilege from arrest; duties conducted in public

(a) Members of the board of registrars shall be electors of the state and county in which they serve, and any deputy registrars shall be electors of the state. All registrars shall be able to read, write, and speak the English language. Municipal registrars shall be registered Georgia voters and shall be able to read, write, and speak the English language. Registrars and deputy registrars shall have never been convicted of a felony involving moral turpitude unless such person's civil rights have been restored and at least ten years have elapsed from the date of the completion of the sentence without a subsequent conviction of another felony involving moral turpitude and shall never have been convicted of a crime involving fraud, and the appointing authority shall be authorized to investigate the applicant's criminal history before making such appointment.

(b) The office of a member of a county or municipal board of registrars, a deputy registrar, member of a county or municipal board of elections or county or municipal board of elections and registration, or a member of a joint county-municipal board of elections or joint county-municipal board of elections and registration shall be vacated immediately upon such officer's qualifying for any nomination or office to be voted for at a primary or election or qualifying for any nomination or office or qualifying to have such officer's name placed on any primary or election ballot pursuant to Code Sections 21-2-132 and 21-2-153 or giving notice of such officer's intention of write-in candidacy; provided, however, that this Code section shall not apply to a chief deputy registrar who is also an elected public officer and who seeks to qualify for reelection to the public office such chief deputy registrar is presently holding. Nothing contained in this Code section shall cause the office of a member of a county or municipal board of registrars, deputy registrar, member of a county or municipal board of elections or county or municipal board of elections and registration, or a member of a joint county-municipal board of elections or joint county-municipal board of elections and registration to be vacated upon qualifying for or having such officer's name placed on the ballot or holding office in a political party or body or serving as a presidential elector.

(c) No member of a county or municipal board of registrars, deputy registrar, member of a county or municipal board of elections or county or municipal board of elections and registration, or a member of a joint county-municipal board of elections or joint county-municipal board of elections and registration, while conducting the duties of such person's office, shall engage in any political activity on behalf of a candidate, political party or body, or question, including, but not limited to, distributing campaign literature, engaging in any communication that advocates or criticizes a particular candidate, officeholder, or political party or body, and wearing badges, buttons, or clothing with partisan messages.

(d) Before entering upon the duties of office, each registrar and deputy registrar shall take the following oath before some officer authorized to administer oaths under the laws of this state:

"I do solemnly swear that I will faithfully and impartially discharge, to the best of my ability, the duties imposed upon me by law as (deputy) registrar."

(e) Registrars, deputy registrars, election superintendents, and poll officers shall be privileged from arrest upon days of primaries and elections, except for fraudulent misconduct of duty, felony, larceny, or breach of the peace.

(f) The registrars shall conduct their duties in public and all hearings on the qualifications of electors shall be conducted in public.



§ 21-2-215. Main office of board of registrars; location; business hours; additional registration places; educators to serve as deputy registrars; training; registration cards and papers

(a) For the purpose of taking and processing applications for registration and for the purpose of registering electors, such number of registrars or deputy registrars as shall be designated by the chief registrar shall be stationed in the main office of the board of registrars.

(b) In those counties in which the registrars have a main office separate from other county offices, the main office shall be in the courthouse or other public building at the county site. In those counties in which the registrars do not have an office separate from other county offices, the office of the chief deputy registrar or other office designated by the board of registrars which is accessible at all times during normal business hours shall be deemed to be the main office of the board of registrars.

(c) The main office of the board of registrars in each county shall remain open for business during regular office hours on each business day, except Saturday. The main office, or such other offices, shall be open at such designated times other than the normal business hours as shall reasonably be necessary to facilitate registration and at such other hours as will suit the convenience of the public.

(d) The board of registrars may designate additional registration places throughout the county on a temporary or permanent basis. These additional offices for registration will have fixed hours of operation. All voter registration places shall be places open to the general public and frequented by the general public. Such places for temporary or permanent voter registration may include, but shall not be limited to, any of the following: churches, synagogues, governmentally funded and managed public housing facilities, public social agencies, public child care centers, public recreation centers, public buildings and shopping centers, multifamily apartment complexes, child care centers, and educational facilities, provided that such places are in fact open to and frequented by the general public.

(e) Additional registration places and the hours of operation shall be advertised in a newspaper of general circulation in the county or in the form of a public service announcement on radio or television one or more times at least three days prior to the first day for registration.

(f) The State Election Board shall adopt rules and regulations setting forth criteria governing the selection of voter registration places in conformity with the provisions of subsection (d) of this Code section. Boards of registrars shall not adopt rules nor utilize procedures inconsistent with such rules and regulations adopted by the State Election Board; provided, however, that nothing contained in this subsection shall supersede the ultimate authority of local boards in selecting additional voter registration sites.

(g) Each principal or assistant principal of every public or private high school, the president of every public or private college or university, the president of each state supported technical institute in this state, and the designee of such principal, assistant principal, college or university president, or state supported technical institute president shall be a deputy registrar of the county in which the school, college, university, or institute is located for the purpose of receiving voter registration applications from those qualified applicants who are enrolled students within the principal's school or the president's college, university, or institute or who are employed by the private high school, the school system, the college or university, or the state supported technical institute, notwithstanding the fact that such students or employees are not residents of the county in which the school, college, university, or institute is located. Such principals, assistant principals, presidents, and their designees shall inform their students and employees of the availability of such voter registration and shall provide reasonable and convenient procedures to enable such persons who are qualified applicants to register. The principal of each public or private high school, the president of each public or private college or university, and the president of each state supported technical institute are authorized to invite other deputy registrars to the school, college, university, or institute for the purpose of conducting voter registration. All such deputy registrars authorized by this subsection shall receive annual training by the board of registrars of the county in which such deputy registrar shall work.

(h) The completed registration cards in the custody of the board of registrars and the other papers of the board of registrars shall be secured and maintained in the main office of the board of registrars, with the exception that completed registration cards may be retained temporarily at permanent additional voter registration places established under this Code section but shall be transmitted to the main office as expeditiously as possible by a registrar or deputy registrar or by United States mail. In no event shall the completed registration cards be temporarily retained beyond the end of the next business day. However, in counties in which a computer system for the electronic imaging of the entire voter registration card or the signature of the voter is operational and permits the registrars to view the signature of the voter electronically, the completed registration cards may be stored in a secure area outside of the main office of the board of registrars, provided that such cards may be retrieved within a reasonable time in the event that the actual card is needed. The electronic image of the voter's signature may be used by the registrars in the same manner as the original signature on the voter registration card to verify absentee ballot applications, absentee ballots, petitions, and other documents which require the registrars to compare the signature of the voter on the document to the signature on the voter's registration card.

(i) The board of registrars shall enter into the state-wide voter registration system credit for voting by qualified electors to the Secretary of State within 60 days of a primary or election for the purpose of maintaining the list of electors and voter history.



§ 21-2-216. Qualifications of electors generally; reregistration of electors purged from list; eligibility of nonresidents who vote in presidential elections; retention of qualification for standing as elector; evidence of citizenship; check of convicted felons and deceased persons databases

(a) No person shall vote in any primary or election held in this state unless such person shall be:

(1) Registered as an elector in the manner prescribed by law;

(2) A citizen of this state and of the United States;

(3) At least 18 years of age;

(4) A resident of this state and of the county or municipality in which he or she seeks to vote; and

(5) Possessed of all other qualifications prescribed by law.

(b) In addition to the qualifications in subsection (a) of this Code section, no person who has been convicted of a felony involving moral turpitude may register, remain registered, or vote except upon completion of the sentence and no person who has been judicially determined to be mentally incompetent may register, remain registered, or vote unless the disability has been removed.

(c) Any person who possesses the qualifications of an elector except that concerning age shall be permitted to register to vote if such person will acquire such qualification within six months after the day of registration; provided, however, that such person shall not be permitted to vote in a primary or election until the acquisition of all specified qualifications.

(d) Notwithstanding any other provision of this article, any person who was qualified and registered to vote on June 24, 1964, shall not be required to reregister under the terms of this article unless such person shall have become or becomes disqualified to vote by reason of having been purged from the list of electors or for any other reason whatsoever, in which event such person shall, in order to become registered to vote, reregister under the terms of this article.

(e) If any citizen of this state begins residence in another state after the thirtieth day next preceding any election for President and Vice President and, for that reason, does not satisfy the registration requirements of that state, such citizen shall be allowed to vote for presidential and vice presidential electors, in that election, in person in this state if such citizen satisfied, as of the date of such citizen's change of residence, the requirements to vote in this state, or by absentee ballot in this state if such citizen satisfies, but for such citizen's nonresident status and the reason for such citizen's absence, the requirements for absentee voting in this state.

(f) No person shall remain an elector longer than such person shall retain the qualifications under which such person registered.

(g) (1) On and after January 1, 2010, an application for registration under this chapter shall be accompanied by satisfactory evidence of United States citizenship. Upon the receipt of an application without satisfactory evidence of citizenship, the board of registrars shall notify the applicant in writing of the requirement to provide satisfactory evidence of citizenship. The board of registrars shall not determine the eligibility of the applicant until and unless satisfactory evidence of citizenship is supplied by the applicant. If the initial application is received without satisfactory evidence of citizenship prior to the close of voter registration preceding an election, but the applicant supplies satisfactory evidence of citizenship on or prior to the date of such election and the applicant is found eligible to vote, the applicant shall be permitted to vote in the election and any run-off elections resulting therefrom and subsequent elections; provided, however, that those electors who register to vote for the first time in this state by mail also shall supply current and valid identification as required in subsection (c) of Code Section 21-2-220. In the event the applicant does not respond to the request for the missing information within 30 days following the sending of notification to provide satisfactory evidence of citizenship, the application shall be rejected.

(2) Satisfactory evidence of citizenship shall include any of the following:

(A) The number of the applicant's Georgia driver's license or identification card issued by the Department of Driver Services if the applicant has provided satisfactory evidence of United States citizenship to the Department of Driver Services or a legible photocopy of the applicant's driver's license or identification card issued by an equivalent government agency of another state if the agency indicates on the driver's license or identification card that the applicant has provided satisfactory evidence of United States citizenship to the agency;

(B) A legible photocopy of the applicant's birth certificate that verifies citizenship to the satisfaction of the board of registrars;

(C) A legible photocopy of pertinent pages of the applicant's United States passport identifying the applicant and the applicant's passport number or presentation to the board of registrars of the applicant's United States passport;

(D) A presentation to the board of registrars of the applicant's United States naturalization documents or the alien registration number from the applicant's naturalization documents. If only the applicant's alien registration number is provided, the applicant shall not be found eligible to vote until the applicant's alien registration number is verified with the United States Citizenship and Immigration Services by the board of registrars;

(E) Other documents or methods of proof that are established pursuant to the federal Immigration Reform and Control Act of 1986 (P. L. 99-603);

(F) The applicant's Bureau of Indian Affairs card number, tribal treaty card number, or tribal enrollment number; and

(G) For residents of this state who are United States citizens but are not in possession of any of the documents or methods of proof enumerated under subparagraphs (A) through (F) of this paragraph, other documents or methods of proof for establishing evidence of United States citizenship which shall be promulgated by rule and regulation of the State Election Board.

(3) Notwithstanding any provision of this subsection, any person who is registered in this state on December 31, 2009, shall be deemed to have provided satisfactory evidence of citizenship and shall not be required to submit evidence of citizenship.

(4) After citizenship has been demonstrated to a board of registrars, an elector shall not be required to resubmit satisfactory evidence of citizenship in that or any other county in this state so long as the person continuously remains an elector of this state.

(5) For the purposes of this subsection, proof of voter registration from another state shall not be satisfactory evidence of citizenship.

(6) After a person has submitted satisfactory evidence of citizenship, the board of registrars shall indicate such information on the elector's voter registration record. After two years, the board of registrars may destroy all documents that were submitted as evidence of citizenship.

(7) The Secretary of State shall establish procedures to match an applicant's voter registration information to the information contained in the data base maintained by the Department of Driver Services for the verification of the accuracy of the information provided on the application for voter registration, including whether the applicant has provided satisfactory evidence of United States citizenship.

(h) Prior to approving the application of a person to register to vote, the registrars may check the data bases of persons convicted of felonies and deceased persons maintained by the Secretary of State.



§ 21-2-217. Rules for determining residence

(a) In determining the residence of a person desiring to register to vote or to qualify to run for elective office, the following rules shall be followed so far as they are applicable:

(1) The residence of any person shall be held to be in that place in which such person's habitation is fixed, without any present intention of removing therefrom;

(2) A person shall not be considered to have lost such person's residence who leaves such person's home and goes into another state or county or municipality in this state, for temporary purposes only, with the intention of returning, unless such person shall register to vote or perform other acts indicating a desire to change such person's citizenship and residence;

(3) A person shall not be considered to have gained a residence in any county or municipality of this state into which such person has come for temporary purposes only without the intention of making such county or municipality such person's permanent place of abode;

(4) If a person removes to another state with the intention of making it such person's residence, such person shall be considered to have lost such person's residence in this state;

(4.1) If a person removes to another county or municipality in this state with the intention of making it such person's residence, such person shall be considered to have lost such person's residence in the former county or municipality in this state;

(5) If a person removes to another state with the intention of remaining there an indefinite time and making such state such person's place of residence, such person shall be considered to have lost such person's residence in this state, notwithstanding that such person may intend to return at some indefinite future period;

(6) If a person removes to another county or municipality within this state with the intention of remaining there an indefinite time and making such other county or municipality such person's place of residence, such person shall be considered to have lost such person's residence in the former county or municipality, notwithstanding that such person may intend to return at some indefinite future period;

(7) The residence for voting purposes of a person shall not be required to be the same as the residence for voting purposes of his or her spouse;

(8) No person shall be deemed to have gained or lost a residence by reason of such person's presence or absence while enrolled as a student at any college, university, or other institution of learning in this state;

(9) The mere intention to acquire a new residence, without the fact of removal, shall avail nothing; neither shall the fact of removal without the intention;

(10) No member of the armed forces of the United States shall be deemed to have acquired a residence in this state by reason of being stationed on duty in this state;

(11) If a person removes to the District of Columbia or other federal territory, another state, or foreign country to engage in government service, such person shall not be considered to have lost such person's residence in this state during the period of such service; and the place where the person resided at the time of such person's removal shall be considered and held to be such person's place of residence;

(12) If a person is adjudged mentally ill and is committed to an institution for the mentally ill, such person shall not be considered to have gained a residence in the county in which the institution to which such person is committed is located;

(13) If a person goes into another state and while there exercises the right of a citizen by voting, such person shall be considered to have lost such person's residence in this state;

(14) The specific address in the county or municipality in which a person has declared a homestead exemption, if a homestead exemption has been claimed, shall be deemed the person's residence address; and

(15) For voter registration purposes, the board of registrars and, for candidacy residency purposes, the Secretary of State, election superintendent, or hearing officer may consider evidence of where the person receives significant mail such as personal bills and any other evidence that indicates where the person resides.

(b) In determining a voter's qualification to register and vote, the registrars to whom such application is made shall consider, in addition to the applicant's expressed intent, any relevant circumstances determining the applicant's residence. The registrars taking such registration may consider the applicant's financial independence, business pursuits, employment, income sources, residence for income tax purposes, age, marital status, residence of parents, spouse, and children, if any, leaseholds, sites of personal and real property owned by the applicant, motor vehicle and other personal property registration, and other such factors that the registrars may reasonably deem necessary to determine the qualification of an applicant to vote in a primary or election. The decision of the registrars to whom such application is made shall be presumptive evidence of a person's residence for voting purposes.



§ 21-2-218. Cancellation of registration in former state or county; address changes and corrections

(a) Any person, who is registered to vote in another state and who moves such person's residence from that state to this state, shall, at the time of making application to register to vote in this state, provide such information as specified by the Secretary of State in order to notify such person's former voting jurisdiction of the person's application to register to vote in this state and to cancel such person's registration in the former place of residence.

(b) Any person, who is registered to vote in another county or municipality in this state and who moves such person's residence from that county or municipality to another county or municipality in this state, shall, at the time of making application to register to vote in that county or municipality, provide such information as specified by the Secretary of State in order to notify such person's former voting jurisdiction of the person's application to register to vote in the new place of residence and to cancel such person's registration in the former place of residence.

(c) In the event that an elector moves to a residence within the county or municipality and has a different address from the address contained on the person's registration card, it shall be the duty of such elector to notify the board of registrars of such fact by the fifth Monday prior to the primary or election in which such elector wishes to vote by submitting the change of address in writing. The board of registrars shall then correct the elector's record to reflect the change of address and place the elector in the proper precinct and voting districts. The board of registrars may accept a properly submitted application for an absentee ballot for this purpose for electors who move to an address within the county or municipality which is different from the address contained on the person's registration card. The board of registrars may also accept a properly submitted application for an absentee ballot to correct an elector's name on the voter registration list if all necessary information to complete such a change is included with the application.

(d) In the event that an elector moves to a residence within the county or municipality but into a different precinct or who moves to a residence in the same precinct but at a different address and fails to notify the board of registrars of such fact by the fifth Monday prior to an election or primary such elector shall vote in the precinct of such elector's former residence for such election or primary and for any runoffs resulting therefrom. The superintendent of an election shall make available at each polling place forms furnished by the Secretary of State which shall be completed by each such elector to reflect such elector's present legal residence. Such forms may also be used to notify the board of registrars of a change in an elector's name. The board of registrars shall thereafter place the elector in the proper precinct and voting districts and correct the list of electors accordingly. If the elector is placed in a precinct other than the one in which such elector has previously been voting, such elector shall be notified of the new polling place by first-class mail.

(e) Any provision of this chapter to the contrary notwithstanding, an elector who moves from one county or municipality to another after the fifth Monday prior to a primary or election may vote in the county or municipality or precinct in which such elector is registered to vote.

(f) No person shall vote in any county or municipality other than the county or municipality of such person's residence except as provided in subsection (e) of this Code section.

(g) In the event that the registration records incorrectly indicate that an elector has moved from an address within a precinct, the elector may vote in the precinct upon affirming in writing on a form prescribed by the Secretary of State that the elector still resides in the precinct at the address previously provided to the board of registrars. The registrars shall correct the elector's registration record to reflect the correct address.

(h) If a voter registration application is completed at a polling place for the purpose of recording a change of address and the new address is outside the county, then the registrar shall forward the application to the registrar in the new county of residence.



§ 21-2-219. Registration cards; form; registration by members of armed forces or merchant marine and permanent overseas citizen; Secretary of State to provide information regarding registration and absentee ballot procedures; reports regarding absentee ballots

(a) The registration cards for use by persons in making application to register to vote shall be in a form as specified by the Secretary of State, which shall include printed forms, forms made available through electronic means, or otherwise. Except as provided in subsection (b) of this Code section and Code Section 21-2-221.2, only registration cards issued or authorized for use by the Secretary of State or the national voter registration card promulgated under the provisions of the National Voter Registration Act of 1993, 42 U.S.C. Section 1973gg-7, shall be accepted for purposes of voter registration.

(b) A person who is a legal resident of this state and a citizen of the United States; who is a member of the armed forces of the United States or the merchant marine, is a spouse or dependent of a member of the armed forces or the merchant marine residing with or accompanying said member, or is temporarily or permanently residing overseas; and who will be absent from such person's county of residence until after the time for registering for an ensuing primary or election may make proper application for voter registration on the official post card or write-in absentee ballot provided for by the Uniformed and Overseas Citizens Absentee Voting Act, 42 U.S.C. Section 1973ff, et seq., as amended.

(c) Permanent overseas citizens shall only be authorized to vote for presidential electors and United States senator or representative in Congress. Permanent overseas citizens shall be deemed to be residents of the precinct in which the county courthouse is located.

(d) A properly executed registration card submitted under the provisions of subsection (b) of this Code section shall be considered to be an application for an absentee ballot under Code Section 21-2-381 or a special absentee ballot under Code Section 21-2-381.1, as appropriate.

(e) A person who is a United States citizen, permanently residing overseas, who has never lived in the United States, may register and vote in this state in the county of residence of either of such person's parents under the limitations of subsection (c) of this Code section if either of the person's parents is registered to vote in this state. Such person shall be deemed to reside at the same location as the parent for voting purposes.

(f) The office of the Secretary of State is designated as the office, under the federal Help America Vote Act, to be responsible for providing information on registration and absentee ballot procedures for use by absent uniformed services and overseas voters, including the use of the federal write-in absentee ballot.

(g) The registrars of each county shall report to the Secretary of State within 60 days after a general election in which federal candidates were on the ballot the combined number of absentee ballots transmitted to absent uniformed services and overseas voters in such election and the combined number of such ballots that were returned by such voters and cast in such election.

(h) The Secretary of State shall within 90 days after a general election in which federal candidates were on the ballot report to the federal Election Assistance Commission, on such form as may be prescribed by such commission, the combined number of absentee ballots transmitted to absent uniformed services and overseas voters in such election and the combined number of such ballots that were returned by such voters and cast in such election.



§ 21-2-220. Application for registration; identification requirement; rejection for failure to provide required information or for submission of false information; aid to disabled or illiterate

(a) Any person desiring to register as an elector shall apply to do so by making application to a registrar or deputy registrar of such person's county of residence in person, by submission of the federal post card application form as authorized under Code Section 21-2-219, by making application through the Department of Driver Services as provided in Code Section 21-2-221, by making application through the Department of Natural Resources as provided in Code Section 21-2-221.1, by making application online as provided in Code Section 21-2-221.2, by making application through designated offices as provided in Code Section 21-2-222, or by making application by mail as provided in Code Section 21-2-223.

(b) Notwithstanding any other provision of this title, whenever a person makes application to register in person or through the means specified in this Code section, the person authorized to offer registration shall inquire as to whether the individual seeking registration is a citizen of the United States, and the person offering registration shall not be required to offer registration to an individual who answers such inquiry with a negative response.

(c) Except as otherwise provided in this subsection, electors who register to vote for the first time in this state by mail must present current and valid identification either when registering to vote by mail or when voting for the first time after registering to vote by mail. The current and valid identification shall be one or more of those forms of identification provided in subsection (c) of Code Section 21-2-417 or a legible copy thereof. The registrars shall make copies of any original forms of identification submitted by applicants and return the originals to the applicants. The requirement to submit identification shall not apply to:

(1) Persons who submit identifying information with their applications that the registrars are able to match to information contained on a state data base available to such registrars containing the same number, name, and date of birth as contained in the application;

(2) Persons who are entitled to vote by absentee ballot under the federal Uniformed and Overseas Citizens Absentee Voting Act, 42 U.S.C. Section 1973ff, et seq.; or

(3) Persons who are entitled to vote otherwise than in person under any other federal law.

(d) If an applicant fails to provide all of the required information on the application for voter registration with the exception of current and valid identification, the board of registrars shall notify the registrant in writing of the missing information. The board of registrars shall not determine the eligibility of the applicant until and unless all required information is supplied by the applicant. If the initial application is received prior to the close of voter registration prior to an election, if the applicant supplies the necessary information on or prior to the date of the election, and if the applicant is found eligible to vote, the applicant shall be added to the list of electors and shall be permitted to vote in the election and any run-off elections resulting therefrom and subsequent elections; provided, however, that voters who registered to vote for the first time in this state by mail must supply current and valid identification when voting for the first time as required in subsection (c) of this Code section. In the event the elector does not respond to the request for the missing information within 30 days, the application shall be rejected.

(e) If an applicant submits false information, the board of registrars shall reject the application and shall refer the application to the district attorney of the county for criminal prosecution. If the false information is not discovered until after the applicant's application has been approved and the applicant's name added to the list of electors, the giving of such false information shall be cause to challenge the applicant's right to remain on the list of electors, which, if sustained, shall result in such applicant's name being removed from the list and the application being submitted to the district attorney of the county for criminal prosecution.

(f) A person registering to vote who is disabled or illiterate may request assistance from any other person in completing the form for registration, but the person offering assistance shall sign the voter registration form in the space provided to identify the person offering assistance.

(g) The registrars shall note on their records and the electors list any elector who registers by mail for the first time in this state and does not provide the identification required by subsection (c) of this Code section.



§ 21-2-221. Driver's license or identification card application as application for voter registration; forms and procedure; electronic transmission of applications and signatures

(a) Each application to obtain, renew, or change the name or address on a driver's license or identification card issued by the Department of Driver Services pursuant to Chapter 5 of Title 40 made by an applicant who is within six months of such applicant's eighteenth birthday or older shall also serve as an application for voter registration unless the applicant declines to register to vote through specific declination or by failing to sign the voter registration application.

(b) The commissioner of driver services and the Secretary of State shall agree upon and design such procedures and forms as will be necessary to comply with this Code section.

(c) The forms designed by the commissioner of driver services and the Secretary of State:

(1) Shall not require the applicant to duplicate any information required in the driver's license portion of the application with the exception of a second signature;

(2) Shall include such information as required on other voter registration cards issued by the Secretary of State;

(3) Shall contain a statement that states each eligibility requirement contained in Code Section 21-2-216, that contains an attestation that the applicant meets each such requirement, and that requires the signature of the applicant under penalty of perjury; and

(4) Shall include, in print that is identical to that used in the attestation, the penalties provided by law for submission of a false voter registration application; and a statement that, if an applicant declines to register to vote, the fact that the applicant has declined to register will remain confidential and will be used only for voter registration purposes.

(d) Any change of address submitted to the Department of Driver Services for the purpose of changing the information contained on a driver's license or identification card issued by the Department of Driver Services shall serve as a notification of change of address for voter registration unless the registrant states that at the time of submitting the change of address that the change of address is not for voter registration purposes.

(e) The Department of Driver Services shall transmit the completed applications for voter registration to the Secretary of State at the conclusion of each business day. The Secretary of State shall forward the applications to the appropriate county board of registrars to determine the eligibility of the applicant and, if found eligible, to add the applicant's name to the list of electors and to place the applicant in the correct precinct and voting districts.

(f) The Department of Driver Services shall maintain such statistical records on the number of registrations and declinations as requested by the Secretary of State.

(g) No information relating to the failure of an applicant for a driver's license or identification card issued by the Department of Driver Services to sign a voter registration application may be used for any purpose other than voter registration.

(h) The Secretary of State and the commissioner of driver services shall have the authority to promulgate rules and regulations to provide for the transmission of voter registration applications and signatures electronically. Such electronically transmitted signatures shall be valid as signatures on the voter registration application and shall be treated in all respects as a manually written original signature and shall be recognized as such in any matter concerning the voter registration application.



§ 21-2-221.1. Voter registration incorporated into resident hunting, fishing, or trapping license; design of forms; record keeping; opting out by businesses selling alcohol for on-premises consumption

(a) Each application to obtain a resident hunting, fishing, or trapping license issued by the Department of Natural Resources pursuant to Chapter 2 of Title 27 and made by an applicant who is within six months of such applicant's eighteenth birthday or older shall also serve as an application for voter registration unless the applicant declines to register to vote through specific declination or by failing to sign the voter registration application.

(b) The Board of Natural Resources and the Secretary of State shall agree upon and design such procedures and forms as will be necessary to comply with this Code section, including without limitation procedures applicable to processing of applications received by persons approved as license agents for the Department of Natural Resources pursuant to Code Section 27-2-2.

(c) The forms designed by the Board of Natural Resources and the Secretary of State:

(1) Shall not require the applicant to duplicate any information required in the resident hunting, fishing, or trapping license portion of the application with the exception of a second signature;

(2) Shall include such information as required on other voter registration cards issued by the Secretary of State;

(3) Shall contain a statement that states each eligibility requirement contained in Code Section 21-2-216, that contains an attestation that the applicant meets each such requirement, and that requires the signature of the applicant under penalty of false swearing; and

(4) Shall include, in print that is identical to that used in the attestation, the penalties provided by law for submission of a false voter registration application; and a statement that, if an applicant declines to register to vote, the fact that the applicant has declined to register will remain confidential and will be used only for voter registration purposes.

(d) Any person when acting as a license agent for the Department of Natural Resources shall not:

(1) Seek to influence an applicant's political preference;

(2) Display on his or her person any such political preference or political party or body allegiance;

(3) Make any statement to an applicant or take any action the purpose or effect of which is to discourage the applicant from applying to register to vote; or

(4) Make any statement to an applicant or take any action the purpose or effect of which is to lead the applicant to believe that a decision to apply to register or not to apply to register to vote has any bearing on the availability of services or benefits.

(e) License agents for the Department of Natural Resources acting under this Code section shall not be considered to be deputy registrars under this chapter or any rules and regulations promulgated thereunder.

(f) The Department of Natural Resources shall transmit the completed applications for voter registration to the Secretary of State at the conclusion of each business day. The Secretary of State shall forward the applications to the appropriate county board of registrars to determine the eligibility of the applicant and, if found eligible, to add the applicant's name to the list of electors and to place the applicant in the correct precinct and voting districts.

(g) The Department of Natural Resources shall maintain such statistical records on the number of registrations and declinations as requested by the Secretary of State.

(h) Information relating to the failure of an applicant for a resident hunting, fishing, or trapping license issued by the Department of Natural Resources to sign a voter registration application shall not be used for any purpose other than voter registration and shall not be subject to public inspection.

(i) The Secretary of State and the Board of Natural Resources shall have the authority to promulgate rules and regulations to provide for the transmission of voter registration applications and signatures electronically. Such electronically transmitted signatures shall be valid as signatures on the voter registration application and shall be treated in all respects as a manually written original signature and shall be recognized as such in any matter concerning the voter registration application.

(j) The forms and procedures to implement and administer this Code section shall be designed in a manner such that license agents for the Department of Natural Resources shall not incur any expenses nor be required to make any reports in implementing and administering this Code section in addition to those presently required of such license agents in issuing fishing, hunting, and trapping licenses, other than providing information to the Department of Natural Resources at the time the license application is processed necessary to comply with state and federal voter laws on voter registration.

(k) License agents for the Department of Natural Resources acting under this Code section whose businesses are authorized to sell alcoholic beverages for on-premises consumption may notify the Department of Natural Resources of their desire to opt out of the requirements of this Code section and shall thereafter not be required to comply with this Code section.



§ 21-2-221.2. Voter registration application for electronic voter registration

(a) A person who is qualified to register to vote in this state and who has a valid Georgia driver's license or identification card may submit a voter registration application on the Internet website of the Secretary of State. The Secretary of State shall, in conjunction with the Department of Driver Services, design and implement a system to allow for such electronic voter registration.

(b) An application submitted pursuant to this Code section shall contain:

(1) The applicant's name and residence address;

(2) The applicant's driver's license or identification card number;

(3) The applicant's date of birth;

(4) An affirmation by the applicant that the applicant is a citizen of the State of Georgia and of the United States;

(5) An affirmation by the applicant that the information provided is truthful and that the applicant is eligible to vote in the State of Georgia;

(6) An assent by the applicant to the use of his or her signature from his or her driver's license or identification card; and

(7) Such other information the Secretary of State deems necessary to establish the identity of the applicant.

(c) Upon the submission of an application through the website pursuant to this Code section, the software used by the Secretary of State for processing applications through the website shall provide for immediate verification of all of the following:

(1) That the applicant has a valid Georgia driver's license or identification card and that the number for that driver's license or identification card provided by the applicant matches the number for the applicant's driver's license or identification card that is on file with the Department of Driver Services;

(2) That the date of birth provided by the applicant matches the date of birth that is on file with the Department of Driver Services; and

(3) That the applicant is a citizen of the State of Georgia and of the United States and that the information provided by the applicant matches the information on file with the Department of Driver Services.

If any of these items do not match or if the application is incomplete, the application shall be void and shall be rejected and the applicant shall be notified of such rejection either electronically or by mail within five days after such application is rejected.

(d) If all of the items enumerated in subsection (c) of this Code section are verified, the Secretary of State shall obtain an electronic copy of the applicant's signature from the applicant's driver's license or identification card on file with the Department of Driver Services. The application shall then be processed in the same manner as applications under Code Section 21-2-221. Except as otherwise provided by this Code section, the application shall be deemed to have been made as of the date that the information was provided by the applicant through the Internet website.

(e) The matching of information pursuant to subsection (c) of this Code section shall satisfy the requirements of subsection (g) of Code Section 21-2-216.

(f) The Secretary of State shall employ security measures to ensure the accuracy and integrity of voter registration applications submitted electronically pursuant to this Code section.



§ 21-2-222. Designated voter registration agencies and offices; definitions; duties of agencies and offices

(a) As used in this Code section, the term:

(1) "Persons with disabilities" means persons who have physical disabilities, including, but not limited to, any physical or neurological impairment which severely restricts a person's mobility or manual dexterity; substantial loss of speech, sight, or hearing; or loss of one or more limbs or use thereof; but such term shall not include nonphysical disabilities, mental or emotional disabilities, or disabilities based upon substance abuse.

(2) "Public assistance" means the food stamp program; the Medicaid program; the Women, Infants, and Children program; and the Temporary Assistance for Needy Families program.

(3) "Recruitment office of the armed forces of the United States" includes both regular and reserve forces recruitment offices and national guard recruitment offices.

(b) Each office in this state:

(1) Which provides public assistance;

(2) Which provides state funded programs primarily engaged in providing services to persons with disabilities; and

(3) Which is a recruitment office of the armed forces of the United States located within this state

shall be designated voter registration agencies.

(c) In addition to the offices listed in subsection (b) of this Code section, the Secretary of State shall designate other offices within the state as designated voter registration offices. Such offices may include, but not be limited to:

(1) State or local governmental offices such as public libraries, public schools, offices of county and municipal clerks, and government revenue offices; and

(2) Federal and nongovernmental offices, with the agreement of such offices.

(d) At each designated voter registration agency, the following services shall be made available:

(1) Distribution of the mail voter registration application provided for in Code Section 21-2-223 in accordance with subsection (f) of this Code section;

(2) Assistance to applicants in completing voter registration application forms, unless the applicant refuses such assistance; and

(3) Acceptance of completed voter registration application forms for submission to the Secretary of State.

(e) If a designated voter registration agency under paragraph (2) of subsection (b) of this Code section provides services to a person with a disability at the person's home, the agency shall provide the services described in subsection (d) of this Code section at such person's home.

(f) A designated voter registration agency that provides service or assistance in addition to conducting voter registration shall:

(1) Distribute with each application for such service or assistance and with each recertification, renewal, or change of address form relating to such service or assistance, when such application, recertification, renewal, or change of address is made in person, the mail voter registration application form provided for in Code Section 21-2-223 unless the applicant declines in writing to register to vote;

(2) Distribute a form provided by the Secretary of State to accompany the voter registration application form which includes:

(A) The question "If you are not registered to vote where you live now, would you like to apply to register to vote here today?";

(B) If the agency provides public assistance, the statement "Applying to register or declining to register to vote will not affect the amount of assistance that you will be provided by this agency.";

(C) Boxes for the applicant to check to indicate whether the applicant is presently registered, would like to register, or declines to register to vote with the statement "IF YOU DO NOT CHECK ANY BOX, YOU WILL BE CONSIDERED TO HAVE DECIDED NOT TO REGISTER TO VOTE AT THIS TIME." in close proximity to the boxes and in prominent type;

(D) The statements "If you would like help in filling out the voter registration application form, we will help you. The decision whether to seek or accept help is yours. You may fill out the application in private."; and

(E) The statement "If you believe that someone has interfered with your right to register or to decline to register to vote or your right to privacy in deciding whether to register or in applying to register to vote, you may file a complaint with the Secretary of State at (insert address and telephone number)."; and

(3) Provide to each applicant who does not decline to apply to register to vote the same degree of assistance with regard to the completion of the voter registration application form as is provided by the office with regard to the completion of its own forms, unless the applicant refuses such assistance.

(g) If an applicant fails to check any box on the form required by subparagraph (f)(2)(C) of this Code section, the applicant shall be deemed to have declined to apply to register to vote.

(h) No information relating to a declination to apply to register to vote in connection with an application made at an office described in subsection (f) of this Code section may be used for any purpose other than voter registration and shall not be subject to public inspection.

(i) Each office shall transmit the completed voter registration application forms to the Secretary of State at least once per week, except that, during the 15 days leading up to a registration deadline for a primary or election, such applications shall be transmitted to the Secretary of State at the conclusion of each business day. The Secretary of State shall forward the applications to the appropriate county board of registrars to determine the eligibility of the applicant and, if found eligible, to add the applicant's name to the list of electors and to place the applicant in the correct precinct and voting districts.

(j) Each office shall maintain such statistical records on the number of registrations and declinations as requested by the Secretary of State.

(k) Persons providing the services described in subsection (d) of this Code section shall not:

(1) Seek to influence an applicant's political preference;

(2) Display any such political preference or political party or body allegiance;

(3) Make any statement to an applicant or take any action the purpose or effect of which is to discourage the applicant from applying to register to vote; or

(4) Make any statement to an applicant or take any action the purpose or effect of which is to lead the applicant to believe that a decision to apply to register or not to apply to register to vote has any bearing on the availability of services or benefits.

(l) The Secretary of State shall have the authority to promulgate rules and regulations to provide for the transmission of voter registration applications and signatures electronically from public assistance offices, offices which provide state funded programs primarily engaged in providing services to persons with disabilities, and recruitment offices of the armed forces of the United States located within this state. Such electronically transmitted signatures shall be valid as signatures on the voter registration application and shall be treated in all respects as a manually written original signature and shall be recognized as such in any matter concerning the voter registration application.



§ 21-2-223. Mail voter registration application forms

(a) The Secretary of State shall design, publish, and distribute voter registration application forms with which a person may apply to register to vote by completing and mailing the form to the Secretary of State or to the board of registrars of the person's county of residence. The Secretary of State shall forward the applications that he or she receives to the appropriate county board of registrars to determine the eligibility of the applicant and, if found eligible, to add the applicant's name to the list of electors and to place the applicant in the correct precinct and voting districts.

(b) The county boards of registrars shall obtain and maintain a supply of mail voter registration application forms for distribution and for voter registration. In addition, each state, county, and municipal office, except an office which is a designated voter registration office under Code Section 21-2-222, which has regular contact with the public shall obtain a supply of mail voter registration application forms from the Secretary of State and make such applications available for use by citizens to register to vote.

(c) The mail voter registration application forms shall be made available through governmental and private entities with particular emphasis on making such forms available for organized voter registration programs.



§ 21-2-224. Registration deadlines; restrictions on voting in primaries; official list of electors; voting procedure when portion of county changed from one county to another

(a) If any person whose name is not on the list of registered electors maintained by the Secretary of State under this article desires to vote at any general primary, general election, or presidential preference primary, such person shall make application as provided in this article by the close of business on the fifth Monday or, if such Monday is a legal holiday, by the close of business on the following business day prior to the date of such general primary, general election, or presidential preference primary.

(b) If any person whose name is not on the list of registered electors maintained by the Secretary of State under this article desires to vote at any special primary or special election, such person shall make application as provided in this article no later than either the close of business on the fifth day after the date of the call for the special primary or special election, excluding Saturdays, Sundays, and legal holidays of this state or the close of business on the fifth Monday prior to the date of the special primary or special election or, if such Monday is a legal holiday, by the close of business on the following business day, whichever is later; except that:

(1) If such special primary or special election is held in conjunction with a general primary, general election, or presidential preference primary, the registration deadline for such special primary or special election shall be the same as the registration deadline for the general primary, general election, or presidential preference primary in conjunction with which the special primary or special election is being conducted; or

(2) If such special primary or special election is not held in conjunction with a general primary, general election, or presidential preference primary but is held on one of the dates specified in Code Section 21-2-540 for the conduct of special elections to present a question to the voters or special primaries or elections to fill vacancies in elected county or municipal offices, the registration deadline for such a special primary or election shall be at the close of business on the fifth Monday prior to the date of the special primary or election or, if such Monday is a legal holiday, by the close of business on the following business day.

(c) Mail voter registration applications shall be deemed to have been made as of the date of the postmark affixed to such application by the United States Postal Service or, if no such postmark is affixed or if the postmark affixed by the United States Postal Service is illegible or bears no date, such application shall be deemed to have been made timely if received through the United States mail by the Secretary of State no later than the close of business on the fourth Friday prior to a general primary, general election, presidential preference primary, or special primary or special election held in conjunction with a general primary, general election, or presidential preference primary or special primary or special election held on one of the dates specified in Code Section 21-2-540 for the conduct of special elections to present questions to the voters or special primaries or special elections to fill vacancies in elected county or municipal offices or no later than the close of business on the ninth day after the date of the call, excluding Saturdays, Sundays, and legal holidays of this state, for all other special primaries and special elections.

(c.1) An individual or organization shall promptly transmit all completed voter registration applications to the Secretary of State or the appropriate board of registrars within ten days after receiving such application or by the close of registration, whichever period is earlier. If an individual or organization receives a completed voter registration application 14 or fewer days before the close of registration, the individual or organization shall transmit the application to the Secretary of State or the appropriate board of registrars within 72 hours of the date of the execution of the application or by midnight on the close of registration, whichever period is earlier.

(d) Each elector who makes timely application for registration, is found eligible by the board of registrars and placed on the official list of electors, and is not subsequently found to be disqualified to vote shall be entitled to vote in any primary or election; provided, however, that an elector, voting in the primary or primaries held by a single party for the nomination of candidates to seek public offices to be filled in an election, shall not vote in a primary held by any other party for the nomination of candidates to seek public offices to be filled in the same such election.

(e) The county board of registrars shall deliver to the chief registrar of the municipality, upon a basis mutually agreed upon between the county board of registrars and the governing authority of the municipality, a copy of the list of electors for the municipality for the primary or election. Such list shall be delivered not earlier than the fifth Monday prior to a primary or election and not later than 21 days prior to such primary or election for the purpose of permitting the chief registrar of the municipality to check the accuracy of the list. The municipal registrar shall, upon receipt of the county registration list, or as soon as practicable thereafter but in no event later than five days prior to such primary or election, review such list and identify in writing to the county board of registrars any names on the electors list of persons who are not qualified to vote at such primary or election, stating the reason for disqualification. The county board of registrars shall challenge the persons identified in accordance with Code Section 21-2-228. In addition, the county board of registrars shall provide a list of inactive electors for the municipality. The municipal registrar shall certify such lists and file with the city clerk a copy showing the names of electors entitled to vote at such primary or election.

(f) The official list of electors eligible to vote in any primary or election shall be prepared and completed at least five calendar days prior to the date of the primary or election in which the list is to be used.

(g) The official list of electors and the official list of inactive electors prepared and distributed to the poll officers of each precinct shall include only the elector's name, address, ZIP Code, date of birth, voter identification number, a designation of whether the elector registered for the first time in this state and is required to comply with Code Section 21-2-216, a designation of whether the elector registered for the first time in this state by mail and is required to comply with Code Sections 21-2-220 and 21-2-417, congressional district, state Senate district, state House district, county commission district, if any, county or independent board of education district, if any, and municipal governing authority district designations, if any, and such other voting districts, if any. The official list of electors and the official list of inactive electors prepared and distributed to the poll officers of each precinct may also include codes designating that an elector has voted by absentee ballot, has been challenged, or has been sent mail by the registrars which has been returned marked undeliverable. No person whose name does not appear on the official list of electors shall vote or be allowed to vote at any election, except as otherwise provided in this article. The county registrars shall ensure that the information required to notify poll officers that an elector registered to vote for the first time in this state by mail and must comply with subsection (c) of Code Section 21-2-220 and subsection (c) of Code Section 21-2-417 is placed on each list of electors to be used at a polling place.

(h) All persons whose names appear on the list of electors placed in the possession of the managers in each precinct and no others, except as otherwise provided in this article, shall be allowed to deposit their ballots according to law at the precinct in which they are registered.

(i) When any portion of a county or municipality is changed from one county or municipality to another, the persons who would have been qualified to vote in the county or municipality from which taken, at the time of any primary or election, shall vote in the county or municipality to which they are removed; and, if required to swear or certify, the oath or certification may be so qualified as to contain this fact. The name of such elector shall be kept and checked as provided in Code Section 21-2-228.



§ 21-2-225. Confidentiality of original registration applications; limitations on registration data available for public inspection; data made available by Secretary of State

(a) Neither the original applications for voter registration nor any copies thereof shall be open for public inspection except upon order of a court of competent jurisdiction.

(b) Except as provided in Code Section 21-2-225.1, all data collected and maintained on electors whose names appear on the list of electors maintained by the Secretary of State pursuant to this article shall be available for public inspection with the exception of bank statements submitted pursuant to subsection (c) of Code Section 21-2-220 and subsection (c) of Code Section 21-2-417, the month and day of birth, the social security numbers, e-mail addresses, and driver's license numbers of the electors, and the locations at which the electors applied to register to vote, which shall remain confidential and shall be used only for voter registration purposes; provided, however, that any and all information relating to the dates of birth, social security numbers, and driver's license numbers of electors may be made available to other agencies of this state, to agencies of other states and territories of the United States, and to agencies of the federal government if the agency is authorized to maintain such information and the information is used only to identify the elector on the receiving agency's data base and is not disseminated further and remains confidential. Information regarding an elector's year of birth shall be available for public inspection.

(c) It shall be the duty of the Secretary of State to furnish copies of such data as may be collected and maintained on electors whose names appear on the list of electors maintained by the Secretary of State pursuant to this article, within the limitations provided in this article, on electronic media or computer run list or both. Notwithstanding any other provision of law to the contrary, the Secretary of State shall establish the cost to be charged for such data. The Secretary of State may contract with private vendors to make such data available in accordance with this subsection. Such data may not be used by any person for commercial purposes.



§ 21-2-225.1. Confidentiality of address of registered electors; term of request; procedure

(a) Any registered elector in this state who has obtained a protective order under Code Section 19-13-4 or under a similar provision of law in another state or who has obtained a restraining order or protective order under Code Section 16-5-94 or under a similar provision of law in another state may request the board of registrars of such elector's county of residence to make such elector's residence address confidential. An elector who is a bona fide resident of a family violence shelter, as defined in Code Section 19-13-20, may request to have his or her address made confidential without having to obtain a restraining order or protective order.

(b) Upon the filing of a request with an affidavit under oath with the board of registrars by a registered elector stating that the elector has obtained a protective order under Code Section 19-13-4 or similar provision of law from another state or a restraining order or protective order under Code Section 16-5-94 or a similar provision of law of another state or, if the elector is a resident of a family violence shelter, a certification by the operators of such family violence shelter that such elector is a bona fide resident of such shelter, the registrars shall immediately review such request and supporting documents and, if such request and documentation is sufficient, shall approve the request and immediately take such steps as necessary to make the residence address of the elector confidential.

(c) A request under this Code section, once approved, shall be effective for a period of four years following its approval by the registrars and may be renewed for additional four-year periods by the filing of a new request with the supporting documentation required by subsection (b) of this Code section prior to the end of each four-year period. If the elector registers to vote in another county in this state or another state, a new request for confidentiality of the elector's residence address with the supporting documentation required in subsection (b) of this Code section shall be filed with the new county in order to continue the confidentiality of the elector's residence address or the confidentiality shall terminate.

(d) The Secretary of State shall provide by procedure, rule, or regulation for the mechanism by which such information shall be made confidential on the voter registration data base and may provide for forms for use in making such requests and for the use of alternate addresses for electors who file requests for the confidentiality of their residence addresses.

(e) Information made confidential pursuant to this Code section shall not be subject to disclosure under Article 4 of Chapter 18 of Title 50.



§ 21-2-226. Duties of county board in determining eligibility of voters; maps of municipal boundaries; notice of ineligibility; issuance of registration cards; reimbursement for postage cost

(a) It shall be the duty of the county board of registrars to determine the eligibility of each person applying to register to vote in such county.

(b) Upon finding an elector eligible to vote in the county, the county board of registrars shall have the duty of determining and placing the elector in the proper congressional district; state Senate district; state House district; county commission district, if any; county or independent board of education district, if any; and municipal governing authority district, if any; such other voting districts, if any; and precinct.

(c) It shall be the duty of each incorporated municipality located wholly or partially within the boundaries of a county to provide a detailed map showing the municipal boundaries, municipal precinct boundaries, and voting district boundaries to the county board of registrars no later than January 1, 1995, and within 15 days of any changes in such municipal boundaries, precinct boundaries, or voting district boundaries. Upon receiving any changes in municipal boundaries, the county board of registrars shall provide to the municipal registrar a list of all voters affected by such changes with the street addresses of such electors for the purpose of verifying the changes with the municipality. Upon receiving the list of electors affected by changes in municipal boundaries, the municipal registrar shall immediately review the information provided by the county registrars and advise the county registrars of any discrepancies.

(d) Each person submitting an application for voter registration shall be notified of the disposition of such application. In the event that the person is found ineligible, the person shall be notified of the reasons for ineligibility. Such notices shall be sent to the person in writing by nonforwardable, first-class mail at the mailing address listed on the application.

(e) Each elector found eligible to be registered to vote by the board of registrars shall be issued a card which shall contain the elector's name and address, a block or space for the elector's signature, the date of the elector's registration, the name and location of the elector's polling place or polling places if the county and municipal polling places are not the same, and the designation of the elector's congressional district; state Senate district; state House district; county commission district, if any; county or independent board of education district, if any; and municipal governing authority district, if any, and such other voting districts, if any. On the reverse side of the card, there shall be printed instructions which shall indicate the procedure to be followed in the event of the change of address of the elector. In the event an elector changes residences within the county in which an elector is registered to vote, the elector may change such elector's address by returning the card to the board of registrars of such county indicating the new address. Upon receipt of such card, the board of registrars shall make the necessary changes in the elector's registration records and issue a new card to the elector. In the event that an elector's precinct, polling place, or voting district or districts change, a new card shall be issued to the elector reflecting such changes. When the boundaries of a precinct are changed, all affected electors shall be sent a new card prior to the next primary or election. The form of such cards shall be determined by the Secretary of State. The issuance of such cards shall be sufficient as a notification of the disposition of an application for voter registration under this Code section, provided that such cards are sent by nonforwardable, first-class mail.

(f) In the event that the registrars are required to issue voters new cards under subsection (e) of this Code section due to changes in districts or precincts as a result of reapportionment or court order, the registrars may apply to the Secretary of State prior to June 30 of each year for reimbursement of the costs of postage with respect to mailing such cards during the 12 month period ending on June 30 of that year. The Secretary of State shall receive all such applications and shall, no later than June 30 of each year, reimburse the counties for such costs from funds specifically appropriated for that purpose. In the event that the total amount of the requests for reimbursement exceeds the funds appropriated for reimbursement, the Secretary of State shall reimburse the counties on a pro rata basis. In the event that no funds are specifically appropriated for reimbursement, no such reimbursement shall be made.

(g) In the event that the registrars of a county, serving as registrars for a municipality, are required to issue voters in a municipality new cards under subsection (e) of this Code section due to changes in municipal districts or precincts, the municipality shall reimburse the county registrars for the cost of postage in mailing such cards to the voters.



§ 21-2-227. Duty of registrars to furnish list of electors for elections held in governmental subdivisions

Whenever the authority of a governmental subdivision within a county who is charged with the responsibility of holding elections shall request the board of registrars of the county to furnish a list of electors qualified to vote in the election involved and residing within the limits of such subdivision, it shall be the duty of the board of registrars to prepare promptly and furnish such a list at no charge.



§ 21-2-228. Examination of electors' qualifications; subpoenas; notice and hearing; right of appeal

(a) The board of registrars of each county or municipality shall have the right and shall be charged with the duty of examining from time to time the qualifications of each elector of the county or municipality whose name is entered upon the list of electors and shall not be limited or estopped by any action previously taken.

(b) For the purpose of determining the qualification or disqualification of applicants and electors, the board of registrars may, upon at least three days' notice, require the production of books, papers, and other material and, upon like notice, may subpoena witnesses. The board may swear any witness appearing before it. If the registrars shall differ among themselves upon any question coming before them, the concurrent votes of a majority of the registrars shall control.

(c) The sheriff, any deputy sheriff, or any lawful constable of such county or peace officer of such municipality shall serve all summonses, notices, and subpoenas issued by such registrars and placed in the hands of any such official. Such official shall receive such compensation as is provided for like services in the superior court. In case of the refusal of any person subpoenaed to attend or testify, such fact shall be reported immediately by the registrars to the appropriate superior court, or to a judge thereof, and such court or judge shall order such witness to attend and testify; and, on failure or refusal to obey such order, such witness shall be dealt with as for contempt. Any witness so subpoenaed, and after attending, shall be allowed and paid the same mileage and fee as allowed and paid witnesses in civil actions in the superior court.

(d) If the right of any person to remain on the list of electors is questioned by the registrars, they shall give such person at least three days' written notice of the date, time, and place of a hearing to determine such right which shall be served upon such person either by first-class mail addressed to the mailing address shown on the person's voter registration records or in the manner provided in subsection (c) of this Code section for other notices.

(e) If, after conducting a hearing, the registrars find that the elector is not qualified to remain on the list of electors, the registrars shall remove the name of such elector from the list of electors. The elector shall be notified of such decision in writing either by first-class mail addressed to the mailing address shown on the person's voter registration records or in the manner provided in subsection (c) of this Code section for other notices.

(f) An elector whose name is removed from the list of electors in accordance with this Code section shall have a right of appeal of such decision to the superior court of the county by filing a petition with the clerk of the superior court within ten days after the date of the decision of the registrars. A copy of such petition shall be served upon the registrars. Unless and until the decision of the registrars is reversed by the court, the decision of the registrars shall stand.



§ 21-2-229. Challenge of applicant for registration by other electors; notice and hearing; right of appeal

(a) Any elector of a county or municipality may challenge the qualifications of any person applying to register to vote in the county or municipality and may challenge the qualifications of any elector of the county or municipality whose name appears on the list of electors. Such challenges shall be in writing and shall specify distinctly the grounds of the challenge.

(b) Upon such challenge being filed with the board of registrars, the registrars shall set a hearing on such challenge. Notice of the date, time, and place of the hearing shall be served upon the person whose qualifications are being challenged along with a copy of such challenge and upon the elector making the challenge. The person being challenged shall receive at least three days' notice of the date, time, and place of the hearing. Such notice shall be served either by first-class mail addressed to the mailing address shown on the person's voter registration records or in the manner provided in subsection (c) of Code Section 21-2-228.

(c) The burden shall be on the elector making the challenge to prove that the person being challenged is not qualified to remain on the list of electors. The board of registrars shall have the authority to issue subpoenas for the attendance of witnesses and the production of books, papers, and other material upon application by the person whose qualifications are being challenged or the elector making the challenge. The party requesting such subpoenas shall be responsible to serve such subpoenas and, if necessary, to enforce the subpoenas by application to the superior court. Any witness so subpoenaed, and after attending, shall be allowed and paid the same mileage and fee as allowed and paid witnesses in civil actions in the superior court.

(d) After the hearing provided for in this Code section, the registrars shall determine said challenge and shall notify the parties of their decision. If the registrars uphold the challenge, the person's application for registration shall be rejected or the person's name removed from the list of electors, as appropriate. The elector shall be notified of such decision in writing either by first-class mail addressed to the mailing address shown on the person's voter registration records or in the manner provided in subsection (c) of Code Section 21-2-228 for other notices.

(e) Either party shall have a right of appeal from the decision of the registrars to the superior court by filing a petition with the clerk of the superior court within ten days after the date of the decision of the registrars. A copy of such petition shall be served upon the other parties and the registrars. Unless and until the decision of the registrars is reversed by the court, the decision of the registrars shall stand.



§ 21-2-230. Challenge of persons on list of electors by other electors; procedure; hearing; right of appeal

(a) Any elector of the county or municipality may challenge the right of any other elector of the county or municipality, whose name appears on the list of electors, to vote in an election. Such challenge shall be in writing and specify distinctly the grounds of such challenge. Such challenge may be made at any time prior to the elector whose right to vote is being challenged voting at the elector's polling place or, if such elector cast an absentee ballot, prior to 5:00 P.M. on the day before the election; provided, however, that challenges to persons voting by absentee ballot in person at the office of the registrars or the absentee ballot clerk whose vote is cast on a DRE unit must be made prior to such person's voting.

(b) Upon the filing of such challenge, the board of registrars shall immediately consider such challenge and determine whether probable cause exists to sustain such challenge. If the registrars do not find probable cause, the challenge shall be denied. If the registrars find probable cause, the registrars shall notify the poll officers of the challenged elector's precinct or, if the challenged elector voted by absentee ballot, notify the poll officers at the absentee ballot precinct and, if practical, notify the challenged elector and afford such elector an opportunity to answer.

(c) If the challenged elector appears at the polling place to vote, such elector shall be given the opportunity to appear before the registrars and answer the grounds of the challenge.

(d) If the challenged elector does not cast an absentee ballot and does not appear at the polling place to vote and if the challenge is based on grounds other than the qualifications of the elector to remain on the list of electors, no further action by the registrars shall be required.

(e) If the challenged elector cast an absentee ballot and it is not practical to conduct a hearing prior to the close of the polls and the challenge is based upon grounds other than the qualifications of the elector to remain on the list of electors, the absentee ballot shall be treated as a challenged ballot pursuant to subsection (e) of Code Section 21-2-386. No further action by the registrars shall be required.

(f) If the challenged elector does not cast an absentee ballot and does not appear at the polling place to vote and the challenge is based on the grounds that the elector is not qualified to remain on the list of electors, the board of registrars shall proceed to hear the challenge pursuant to Code Section 21-2-229.

(g) If the challenged elector cast an absentee ballot and the challenge is based upon grounds that the challenged elector is not qualified to remain on the list of electors, the board of registrars shall proceed to conduct a hearing on the challenge on an expedited basis prior to the certification of the consolidated returns of the election by the election superintendent. The election superintendent shall not certify such consolidated returns until such hearing is complete and the registrars have rendered their decision on the challenge. If the registrars deny the challenge, the superintendent shall proceed to certify the consolidated returns. If the registrars uphold the challenge, the name of the challenged elector shall be removed from the list of electors and the ballot of the challenged elector shall be rejected and not counted and, if necessary, the returns shall be adjusted to remove any votes cast by such elector. The elector making the challenge and the challenged elector may appeal the decision of the registrars in the same manner as provided in subsection (e) of Code Section 21-2-229.

(h) If the challenged elector appears at the polls to vote and it is practical to conduct a hearing on the challenge prior to the close of the polls, the registrars shall conduct such hearing and determine the merits of the challenge. If the registrars deny the challenge, the elector shall be permitted to vote in the election notwithstanding the fact that the polls may have closed prior to the time the registrars render their decision and the elector can actually vote, provided that the elector proceeds to vote immediately after the decision of the registrars. If the registrars uphold the challenge, the challenged elector shall not be permitted to vote and, if the challenge is based upon the grounds that the elector is not qualified to remain on the list of electors, the challenged elector's name shall be removed from the list of electors.

(i) If the challenged elector appears at the polls to vote and it is not practical to conduct a hearing prior to the close of the polls or if the registrars begin a hearing and subsequently find that a decision on the challenge cannot be rendered within a reasonable time, the challenged elector shall be permitted to vote by casting a challenged ballot on the same type of ballot that is used by the county or municipality for provisional ballots. Such challenged ballot shall be sealed in double envelopes as provided in subsection (a) of Code Section 21-2-419 and, after having the word "Challenged," the elector's name, and the alleged cause of the challenge written across the back of the outer envelope, the ballot shall be deposited by the person casting such ballot in a secure, sealed ballot box notwithstanding the fact that the polls may have closed prior to the time the registrars make such a determination, provided that the elector proceeds to vote immediately after such determination of the registrars. In such cases, if the challenge is based upon the grounds that the challenged elector is not qualified to remain on the list of electors, the registrars shall proceed to finish the hearing prior to the certification of the consolidated returns of the election by the election superintendent. If the challenge is based on other grounds, no further action shall be required by the registrars. The election superintendent shall not certify such consolidated returns until such hearing is complete and the registrars have rendered their decision on the challenge. If the registrars deny the challenge, the superintendent shall proceed to certify the consolidated returns. If the registrars uphold the challenge, the name of the challenged elector shall be removed from the list of electors and the ballot of the challenged elector shall be rejected and not counted and, if necessary, the returns shall be adjusted to remove any votes cast by such elector. The elector making the challenge and the challenged elector may appeal the decision of the registrars in the same manner as provided in subsection (e) of Code Section 21-2-229.



§ 21-2-231. Lists of persons convicted of felonies, persons identified as noncitizens, persons declared mentally incompetent, and deceased persons provided to Secretary of State and Council of Superior Court Clerks; removal of names from list of electors; obtain information about persons who died; timing; list of inactive voters provided to Council of Superior Court Clerks

(a) Unless otherwise notified by the Secretary of State, the Georgia Crime Information Center shall, on or before the tenth day of each month, prepare and transmit to the Secretary of State and The Council of Superior Court Clerks of Georgia a complete list of all persons, including dates of birth, social security numbers, and other information as prescribed by the Secretary of State or The Council of Superior Court Clerks of Georgia, who were convicted of a felony in this state since the preceding reporting period. The Secretary of State or The Council of Superior Court Clerks of Georgia may, by agreement with the commissioner of corrections and the commissioner of community supervision, obtain criminal information relating to the conviction, sentencing, and completion of sentencing requirements of felonies. Additionally, the Secretary of State and The Council of Superior Court Clerks of Georgia shall be authorized to obtain such criminal information relating to Georgia electors convicted of a felony in another state, if such information is available.

(a.1) The clerk of the superior court of each county shall, on or before the tenth day of each month, prepare and transmit to the Secretary of State, in a format prescribed by the Secretary of State, a complete list of all persons, including addresses, ages, and other identifying information as prescribed by the Secretary of State, who identify themselves as not being citizens of the United States during their qualification to serve as a juror during the preceding calendar month in that county.

(b) The judge of the probate court of each county shall, on or before the tenth day of each month, prepare and transmit to the Secretary of State, in a format prescribed by the Secretary of State, a complete list of all persons, including addresses, ages, and other identifying information as prescribed by the Secretary of State, who were declared mentally incompetent during the preceding calendar month in the county and whose voting rights were removed.

(c) Upon receipt of the lists described in subsections (a), (a.1), and (b) of this Code section and the lists of persons convicted of felonies in federal courts received pursuant to 42 U.S.C. Section 1973gg-6(g), the Secretary of State shall transmit the names of such persons whose names appear on the list of electors to the appropriate county board of registrars who shall remove all such names from the list of electors and shall mail a notice of such action and the reason therefor to the last known address of such persons by first-class mail.

(d) Unless otherwise notified by the Secretary of State, the local registrar of vital statistics of each county shall, on or before the tenth day of each month, prepare and transmit to the Secretary of State, in a format prescribed by the Secretary of State, a complete list of all persons, including addresses, ages, and other identifying information as prescribed by the Secretary of State, who died during the preceding calendar month in the county. The Secretary of State may, by agreement with the commissioner of public health, obtain such information from the state registrar of vital statistics. Additionally, the Secretary of State is authorized to obtain such lists of deceased Georgia electors, if possible, from other states.

(e) Upon receipt of the lists described in subsection (d) of this Code section, the Secretary of State or his or her designated agent shall remove all such names of deceased persons from the list of electors and shall notify the registrar in the county where the deceased person was domiciled at the time of his or her death.

(e.1) County registrars may obtain information about persons who died from obituaries published by local newspapers, death certificates, verifiable knowledge of the death, and information provided in writing and signed by a family member or members of the deceased person. County registrars shall determine if such deceased person's name appears on the list of electors and, if so, shall remove such name from the list of electors and shall send by first class mail to the mailing address shown on the elector's voter registration records a notice of such action and the reason therefor.

(f) County registrars shall initiate appropriate action regarding the right of an elector to remain on the list of qualified registered voters within 60 days after receipt of the information described in this Code section. Failure to take such action may subject the registrars or the county governing authority for whom the registrars are acting to a fine by the State Election Board.

(g) The Secretary of State shall provide to The Council of Superior Court Clerks of Georgia not later than the last day of each month all information enumerated in subsections (b) through (d) of this Code section and Code Section 21-2-232 and a list of voters who have failed to vote and inactive voters, as identified pursuant to Code Sections 21-2-234 and 21-2-235. Such data shall only be used by the council, the council's vendors, superior court clerks, and jury clerks for maintenance of state-wide master jury lists and county master jury lists. Such data shall be provided to the council or its vendors in the electronic format required by the council for such purposes.



§ 21-2-232. Removal of elector's name from list of electors

(a) An elector may request to have such elector's name removed from the list of electors by making a written request to the registrars of such elector's county of residence. Upon receipt of such request, the registrars shall remove such elector's name from the list of electors and shall confirm such removal by written notice by first-class mail sent to the address on the elector's registration records.

(b) When an elector of this state moves to another county or state and registers to vote and the registration officials send a notice of cancellation reflecting the registration of the elector in the other county or state, the Secretary of State or the board of registrars, as the case may be, shall remove such elector's name from the list of electors. It shall not be necessary to send a confirmation notice to the elector in such circumstances.



§ 21-2-233. Comparison of change of address information supplied by United States Postal Service with electors list; removal from list of electors; notice to electors

(a) The Secretary of State is authorized to cause at his or her discretion the official list of electors to be compared to the change of address information supplied by the United States Postal Service through its licensees periodically for the purpose of identifying those electors whose addresses have changed.

(b) If it appears from the change of address information supplied by the licensees of the United States Postal Service that an elector whose name appears on the official list of electors has moved to a different address in the county in which the elector is presently registered, the list of electors shall be changed to reflect the new address and the elector shall be sent a notice of the change by forwardable mail at the elector's old address with a postage prepaid, preaddressed return form by which the elector may verify or correct the address information. The registrars may also send a notice of the change by forwardable mail to the elector's new address with a postage prepaid, preaddressed return form by which the elector may verify or correct the address information.

(c) If it appears from the change of address information supplied by the licensees of the United States Postal Service that an elector whose name appears on the official list of electors has moved to a different address outside of the boundaries of the county or municipality in which the elector is presently registered, such elector shall be sent a confirmation notice as provided in Code Section 21-2-234 at the old address of the elector. The registrars may also send a confirmation notice to the elector's new address. If the elector confirms the change of address to an address outside of the State of Georgia, the elector's name shall be removed from the appropriate list of electors. If the elector confirms the change of address to an address outside of the boundaries of the county or municipality in which the elector is presently registered, but still within the State of Georgia, the elector's registration shall be transferred to the new county or municipality. The Secretary of State or the registrars shall forward the confirmation card to the registrars of the county in which the elector's new address is located and the registrars of the county of the new address shall update the voter registration list to reflect the change of address. If the elector responds to the notice and affirms that the elector has not moved, the elector shall remain on the list of electors at the elector's current address. If the elector fails to respond to the notice within 30 days after the date of the notice, the elector shall be transferred to the inactive list provided for in Code Section 21-2-235.

(d) Whenever an elector's name is removed from the list of electors by the county registrars because the elector has furnished in writing to the registrar a residence address that is located outside of the State of Georgia, the registrars shall notify the elector in writing at the elector's new address that the elector's name is being deleted from the list of electors. Whenever an elector's registration is transferred by the county registrars to another county in this state because the elector has furnished in writing to the registrar a residence address that is located in this state outside of the elector's present county of registration in accordance with subsection (c) of this Code section, the registrars of the county of the elector's former residence shall notify the elector in writing at the elector's new address that the elector's registration is being transferred to the new address. The registrars of the county of the elector's new address shall provide the elector with a new registration card pursuant to Code Section 21-2-226.

(e) Nothing in this Code section shall prevent the removal from the list of electors of an elector for ineligibility to vote.



§ 21-2-234. Electors who have failed to vote and with whom there has been no contact in three years; confirmation notice requirements and procedure; time for completion of list maintenance activities

(a)(1) As used in this Code section and Code Section 21-2-235, the term "no contact" shall mean that the elector has not filed an updated voter registration card, has not filed a change of name or address, has not signed a petition which is required by law to be verified by the election superintendent of a county or municipality or the Secretary of State, has not signed a voter's certificate, and has not confirmed the elector's continuation at the same address during the preceding three calendar years.

(2) In the first six months of each odd-numbered year, the Secretary of State shall identify all electors whose names appear on the list of electors with whom there has been no contact during the preceding three calendar years and who were not identified as changing addresses under Code Section 21-2-233. The confirmation notice described in this Code section shall be sent to each such elector during each odd-numbered year. Such notices shall be sent by forwardable, first-class mail.

(b) When mailings to electors whose names appear on the list of electors, including, but not limited to, acknowledgments under Code Section 21-2-226, are returned undeliverable by the United States Postal Service, the confirmation notice described in this Code section shall be sent to such electors.

(c) The confirmation notice shall be a postage prepaid, preaddressed return card on which an elector may state such elector's current address and which also includes a notice which states substantially the following:

(1) If the elector has not changed addresses or has changed addresses within the county or municipality in which the elector is currently registered, the elector must return the card with the updated information, if any, within 30 days after the date of the notice; and

(2) If the card is not returned within 30 days after the date of the notice, the elector's name shall be transferred to the inactive list of electors provided for in Code Section 21-2-235.

(d) If the elector returns the card and shows that he or she has changed residence to a place outside of the boundaries of the county or municipality in which the elector is currently registered, the elector's name shall be removed from the appropriate list of electors and information shall be sent to the elector explaining how the elector can continue to be eligible to vote.

(e) If the elector returns the card and states that the elector has changed residences within the county or municipality in which the elector is currently registered, the elector shall remain on the list of electors, the registration records shall be corrected to reflect such new address, and a new voter identification card shall be issued pursuant to Code Section 21-2-226.

(f) If such elector returns the card and confirms that such elector continues to reside at the current address at which such elector is registered, the fact of such confirmation shall be recorded and the elector shall remain on the list of electors.

(g) If the elector fails to return the card within 30 days after the date of the notice, the elector shall be transferred to the inactive list provided for in Code Section 21-2-235.

(h) Nothing in this Code section shall prevent the removal from the list of electors of an elector for ineligibility to vote.

(i) List maintenance activities pursuant to this Code section and Code Section 21-2-233 shall be completed not later than 90 days prior to a general primary or general election for federal offices or a presidential preference primary. This subsection shall not apply to notices sent pursuant to subsection (b) of this Code section.



§ 21-2-235. Inactive list of electors

(a) In addition to the official list of electors, the Secretary of State shall also maintain an inactive list of electors. Notwithstanding any other provision of law to the contrary, the names of electors on the inactive list of electors shall not be counted in computing the number of ballots required for an election, the number of voting devices needed for a precinct, the number of electors required to divide or constitute a precinct, or the number of signatures needed on any petition. However, any elector whose name appears on the inactive list shall be eligible to sign a petition and such petition signature, if valid and regardless of the validity of the petition as a whole, shall be sufficient to return the elector to the official list of electors if the elector still resides at the address listed on the elector's registration records and shall be grounds to proceed under Code Section 21-2-234 to confirm the change of address of the elector if the elector provides a different address from the address which appears on the elector's registration records.

(b) An elector placed on the inactive list of electors shall remain on such list until the day after the second November general election held after the elector is placed on the inactive list of electors. If the elector makes no contact, as defined in Code Section 21-2-234, during that period, the elector shall be removed from the inactive list of electors.

(c) An elector whose name is on the inactive list of electors may vote:

(1) If the elector has not changed residences, at the polling place of such elector's last address upon affirming in writing that such elector still resides at the address shown on such elector's registration records;

(2) If the elector has moved to an address within the county in the same precinct, such elector may vote at the polling place of such elector's last address upon affirming in writing that such elector resides in the county by completing a change of address card affirming the new address within the county; or

(3) If the elector has moved to an address within the county or municipality in a different precinct, such elector may vote at the polling place of such elector's last address, for that election and any runoffs resulting from such election only, upon affirming in writing that such elector still resides in the county or municipality and completing a change of address card affirming the new address within the county or municipality.

(d) If an elector whose name appears on the inactive list of electors appears at the polls and votes as provided under subsection (c) of this Code section, the board of registrars shall transfer the elector's name back to the official list of electors and shall make any necessary corrections in the elector's registration records.

(e) In addition to the official list of electors provided to each polling place, there shall also be provided an inactive list of electors.



§ 21-2-236. Periods of retention of registration cards, applications, and records of list maintenance activities; rules and regulations regarding safekeeping and maintenance of electronic records

(a) The voter registration cards of electors whose names appear on either the official list of electors or the list of inactive electors shall be retained on file as long as the elector remains on such lists and for a period of two years following the removal from the lists; provided, however, that an original voter registration card may be destroyed if an image of the face of the card is stored electronically.

(b) The registration applications of persons whose applications were rejected and all related material and records, or electronic facsimiles thereof, shall be retained on file for a period of two years after the date of the rejection.

(c) All records concerning list maintenance activities under Code Sections 21-2-233 and 21-2-234 shall be maintained for a period of two years and shall be available for public inspection and copying, except to the extent that such records relate to a declination to register to vote or to the identity of a voter registration agency through which any particular elector is registered. Such records shall contain the name and address of all electors to whom confirmation notices are sent and information concerning whether each such elector has responded to such notice.

(d) The State Election Board shall adopt rules and regulations regarding the safekeeping and maintenance of electronic records of voter registration records maintained under this Code section.






Article 7 - Precincts and Polling Places

§ 21-2-260. Designation of precincts

(a) Each election district existing as of December 31, 1982, shall constitute a separate precinct until and unless changed as provided in this article.

(b) The governing authority of each municipality shall determine and establish the number and boundaries of municipal voting precincts in accordance with the provisions of this article. Insofar as practicable, the precincts shall be the same as those for state and county elections.



§ 21-2-261. Change in boundaries of precinct; creation of new precincts

(a) The superintendent of a county or the governing authority of a municipality may, as provided in Code Section 21-2-262, divide or redivide any precinct in that county or municipality into two or more precincts of compact and contiguous territory, or alter the bounds of any precinct in that county or municipality, or form a precinct out of two or more adjoining precincts or parts of precincts in that county or municipality, or consolidate adjoining precincts in that county or municipality, so as to suit the convenience of the electors and to promote the public interests.

(b) No new precinct shall be formed that shall contain less than 100 electors.

(c) The bounds of a precinct shall not be altered on a day in which a primary or election is held, or during the period of 60 days prior to any general primary or election, or during the period of 30 days prior to any special primary or election. The superintendent of a county or the governing authority of a municipality shall promptly notify the board of registrars of any change in the bounds of precincts.

(d) Any precinct established or altered under the provisions of this article must conform with the requirements of subsection (a) of Code Section 21-2-261.1.



§ 21-2-261.1. Boundary requirements for precincts

(a) All voting precincts established or altered under the provisions of this article shall consist of areas which are bounded on all sides only by:

(1) Visible features which are readily distinguishable upon the ground (such as streets, railroad tracks, streams, lakes, and ridges) and which are indicated upon official Department of Transportation maps, current census maps, city or county planning maps, official municipal maps, official county maps, or any combination of such maps;

(2) The boundaries of public parks;

(3) The boundaries of public school grounds;

(4) The boundaries of churches;

(5) The boundaries of counties and incorporated municipalities; or

(6) The boundaries of restricted access residential communities.

(b) The superintendent of a county or the governing authority of a municipality shall notify the board of registrars within ten days after such changes are adopted.

(c) The superintendent of a county or the governing authority of a municipality shall file with the Secretary of State and the Legislative and Congressional Reapportionment Office:

(1) A map reflecting any changes in precincts within 20 days after the changes are made;

(2) A copy of any communications to or from the United States Department of Justice relating to any precincts within 20 days after such communication is sent or received;

(3) A copy of any pleading initiating a court action potentially affecting any precincts within 30 days after it is filed;

(4) A copy of any court order affecting any precincts within 20 days after it is entered;

(5) For precincts that use the boundaries of a restricted access residential community, a map clearly delineating the boundaries of the community and clearly depicting the streets contained within such community and a list of the streets within such community and the address ranges of such streets; and

(6) Any other documentation necessary to allow the Secretary of State to maintain a current listing of all precincts in this state.



§ 21-2-262. Investigation as to division, redivision, alteration, formation, or consolidation of precincts; petition of electors or board of registrars

(a) The superintendent may upon his or her own motion direct the board of registrars to investigate the division or redivision of a precinct into two or more precincts, or the alteration of the bounds of any precinct, or the formation of one or more precincts out of two or more existing precincts or parts thereof or the consolidation of adjoining precincts. The board of registrars shall make a full investigation of the facts and shall promptly report to the superintendent its findings and recommendations as to the division, redivision, alteration, formation, or consolidation of the precincts. If the board of registrars shall find that a division, redivision, alteration, formation, or consolidation of precincts will promote the convenience of the electors and the public interests, it shall recommend a proper division, redivision, alteration, formation, or consolidation of precincts which conforms to the requirements of subsection (a) of Code Section 21-2-261.1 and shall accompany its report with a map, plat, or draft of the new election precinct or precincts proposed by it.

(a.1) Upon the petition of 20 electors or of the county executive committee of a political party to the superintendent of the county, praying for the division or redivision of a precinct into two or more precincts, or for the alteration of the bounds of any precinct, or for the formation of one or more precincts out of two or more existing precincts or parts thereof, or for the consolidation of adjoining precincts, the superintendent shall refer such petition to the board of registrars, which shall make a full investigation of the facts and shall promptly report to the superintendent its findings and recommendations as to the division, redivision, alteration, formation, or consolidation of the precincts prayed for. If the board of registrars shall find that a division, redivision, alteration, formation, or consolidation of precincts will promote the convenience of the electors and the public interests, it shall recommend a proper division, redivision, alteration, formation, or consolidation of precincts which conforms to the requirements of subsection (a) of Code Section 21-2-261.1 and shall accompany its report with a map, plat, or draft of the new election precinct or precincts proposed by it. Such petitions may specify the boundaries desired by the petitioners and may be accompanied by a map setting forth such boundaries.

(b) The board of registrars may also petition the superintendent for the division or redivision of any precinct into two or more precincts, or for the alteration of the bounds of any precinct, or for the formation of one or more precincts out of two or more existing precincts or parts thereof, or for the consolidation of adjoining precincts, accompanying its petition by a description of the proposed new precincts and by a map, plat, or draft thereof.

(c) Upon the presentation of any such petition by the board of registrars or upon the filing by the board of its report and recommendations as to any investigation presented under subsection (a) of this Code section, the superintendent may make such order for the division, redivision, alteration, formation, or consolidation of precincts as will, in the superintendent's opinion, promote the convenience of electors and the public interests; provided, however, that the superintendent shall not make any final order for the division, redivision, alteration, formation, or consolidation of precincts until at least ten days after notice of such change shall have been advertised in the legal organ of the county. Such notice shall state briefly the division, redivision, alteration, formation, or consolidation of precincts recommended by the board of registrars and the date upon which the same will be considered by the superintendent and shall contain a warning that any person objecting thereto must file his or her objections with the superintendent prior to such date. Upon the making of any such final order by the superintendent, a copy thereof shall be certified by the superintendent to the board of registrars.

(d) In any county having a population of more than 250,000 according to the United States decennial census of 1970 or any such future census, the powers and duties conferred upon the superintendent by this Code section and Code Sections 21-2-261 and 21-2-261.1 shall be exercised and performed by the governing authority of the county.



§ 21-2-263. Reduction in size of, or provision of additional voting equipment or poll workers to, precincts containing more than 2,000 electors when voting in such precincts at previous general election not completed one hour after closing of polls

If at the previous general election a precinct contained more than 2,000 electors and if all those electors desiring to vote had not completed voting one hour following the closing of the polls, the superintendent shall either reduce the size of said precinct so that it shall contain not more than 2,000 electors in accordance with the procedures prescribed by this chapter for the division, alteration, and consolidation of precincts no later than 60 days before the next general election or provide additional voting equipment or poll workers or both before the next general election. For administering this Code section, the chief manager of a precinct which contained more than 2,000 electors at the previous general election shall submit a report thereof, under oath, to the superintendent as to the time required for completion of voting by all persons in line at the time the polls were closed. Any such change in the boundaries of a precinct shall conform with the requirements of subsection (a) of Code Section 21-2-261.1.



§ 21-2-264. Reimbursement of counties and municipalities for costs incurred pursuant to alteration of precinct boundaries

In all cases of the division, redivision, alteration, formation, or consolidation of precincts, the costs of the proceedings shall be paid by the county or municipal governing authority, as appropriate. There may be appropriated to the Secretary of State funds to be granted to counties or municipalities for purposes of meeting the requirements of Code Section 21-2-261.1. Upon the filing of a written request by the election officials of any qualified county or municipality, a qualified county or municipality shall be reimbursed for all reasonable expenses incurred by such county or municipality which are directly related to the redrawing of voting precinct boundaries, verification of voting precinct residency, notification of voter precinct and polling place changes, and compilation and preparation of the electors list as necessitated by Code Section 21-2-261.1; provided, however, that such reimbursement of costs shall not exceed 25 cent(s) per registered voter whose name appeared on such county's or municipality's electors list as of January 1, 1982. Any qualified county or municipality seeking reimbursement of such costs shall present an itemized description of such costs to the Secretary of State. If the Secretary of State, after a review of the report of such costs incurred by a county or municipality, shall find that all or portions of such costs were reasonable and were directly related to the preparation of such descriptions and lists, he or she shall approve all of those parts of the costs deemed reasonable and shall reimburse the counties or municipalities for such expenses. Any state funds necessary to carry out the provisions of this Code section shall come only from those funds appropriated to the Secretary of State specifically for the purpose of implementing the provisions of Code Section 21-2-261.1. If such funds are not sufficient to bear completely the cost of fully implementing the provisions of Code Section 21-2-261.1, payment to the counties or municipalities seeking assistance shall be made on a pro rata basis subject to the availability of appropriated funds.



§ 21-2-265. Duty of superintendent to select polling places; change; petition objecting to proposed change; space for political parties holding primaries; facilities for disabled voters; selection of polling place outside precinct to better serve voters

(a) The superintendent of a county or the governing authority of a municipality shall select and fix the polling place within each precinct and may, either on his, her, or its own motion or on petition of ten electors of a precinct, change the polling place within any precinct. Except in case of an emergency or unavoidable event occurring within ten days of a primary or election, which emergency or event renders any polling place unavailable for use at such primary or election, the superintendent of a county or the governing authority of a municipality shall not change any polling place until notice of the proposed change shall have been published for once a week for two consecutive weeks in the legal organ for the county or municipality in which the polling place is located. Additionally, on the first election day following such change, a notice of such change shall be posted on the previous polling place and at three other places in the immediate vicinity thereof. The occupant or owner of the previous polling place, or his or her agent, shall be notified in writing of such change at the time notice is published in the legal organ.

(b) Except in case of an emergency or unavoidable event occurring within ten days of a primary or election, which emergency or event renders any polling place unavailable for use, if a petition is presented to the superintendent of a county or the governing authority of a municipality on or before the day set for hearing of the petition for change of a polling place, signed by 20 percent of the electors of the precinct objecting to the proposed change, such change shall not be ordered.

(c) In primaries, the superintendent of a county or the governing authority of a municipality in selecting and fixing the polling place in each precinct shall select a polling place which will provide adequate space for all parties conducting their primaries therein.

(d) The superintendent of a county or the governing authority of a municipality, in selecting and fixing a polling place in each precinct, shall select, if practicable, a polling place with suitable and appropriate access for disabled electors. If no such practicable locations exist within the precinct, the superintendent of a county or the governing authority of a municipality may effect temporary modifications to such existing locations as will, in his or her or its judgment, provide more convenient and appropriate access to the polling place by the disabled elector. No polling place shall be selected or used under any circumstances which does not have suitable and appropriate access for persons with disabilities for the purpose of voting; and any person, whether or not personally aggrieved, may bring an action for mandamus to require that all polling places in the county or municipality have suitable and appropriate access for persons with disabilities for the purpose of voting.

(e) The superintendent may establish the polling place for a precinct outside the boundaries of the precinct if there is no suitable facility within the precinct which could be used as a polling place and if, by so doing, such polling place would better serve the needs of the voters.



§ 21-2-266. Polling places -- Use of public buildings; use of portable or movable facilities; unrestricted access to residential communities

(a) In selecting polling places, the superintendent of a county or the governing authority of a municipality shall select, wherever practicable and consistent with subsection (d) of Code Section 21-2-265, schoolhouses, municipal buildings or rooms, or other public buildings for that purpose. In selecting polling places, the superintendent of a county or the governing authority of a municipality shall give consideration to the comfort and convenience those places to be selected will provide to both electors and poll officers. School, county, municipal, or other governmental authorities, upon request of the superintendent of a county or the governing authority of a municipality, shall make arrangements for the use of their property for polling places; provided, however, that such use shall not substantially interfere with the use of such property for the purposes for which it is primarily intended.

(b) The superintendent of a county or the governing authority of a municipality shall have discretion to procure and provide portable or movable polling facilities of adequate size for any precinct.

(c) When the boundaries of a restricted access residential community are used as the boundaries for a precinct and a polling place is established within such restricted access residential community for the use of the voters in such precinct, such restricted access community and polling place shall be open to full and complete access by the public when such polling place is in use on the day of a general or special primary or general or special election, including the time while poll officers are setting up the polling place prior to the opening of the polls, the time while the polls are open, and the time while the poll officers are completing the tabulation of the votes, election paperwork, and similar functions after the close of the polls. Such restricted access community and polling place shall also be open to full and complete access by the election superintendent, investigators of the State Election Board, all affected candidates and their representatives, and the public in the event of a recount or recanvass of the votes cast in any primary or election involving such precinct and polling place conducted at such precinct and polling place. In addition, in the event of a contest or challenge to the results of any primary or election involving such precinct and polling place, the election superintendent, upon reasonable notice and at reasonable times, may require such restricted access community and polling place to be open to full and complete access by the election superintendent, investigators of the State Election Board, and all affected candidates and their representatives for the purpose of determining the issues involved in such contest or challenge.



§ 21-2-267. Polling places -- Equipment; arrangement; storage

(a) The governing authority of each county and municipality shall provide and the superintendent shall cause all rooms used as polling places to be provided with suitable heat and light and, in precincts in which ballots are used, with a sufficient number of voting compartments or booths with proper supplies in which the electors may conveniently mark their ballots, with a curtain, screen, or door in the upper part of the front of each compartment or booth so that in the marking thereof they may be screened from the observation of others. A curtain, screen, or door shall not be required, however, for the self-contained units used as voting booths in which direct recording electronic (DRE) voting units are located if such booths have been designed so as to ensure the privacy of the elector. When practicable, every polling place shall consist of a single room, every part of which is within the unobstructed view of those present therein and shall be furnished with a guardrail or barrier closing the inner portion of such room, which guardrail or barrier shall be so constructed and placed that only such persons as are inside such rail or barrier can approach within six feet of the ballot box and voting compartments, or booths, or voting machines, as the case may be. The ballot box and voting compartments or booths shall be so arranged in the voting room within the enclosed space as to be in full view of those persons in the room outside the guardrail or barrier. The voting machine or machines shall be placed in the voting rooms within the enclosed space so that, unless its construction shall otherwise require, the ballot labels on the face of the machine can be plainly seen by the poll officers when the machine is not occupied by an elector. In the case of direct recording electronic (DRE) voting units, the units shall be arranged in such a manner as to ensure the privacy of the elector while voting on such units, to allow monitoring of the units by the poll officers while the polls are open, and to permit the public to observe the voting without affecting the privacy of the electors as they vote.

(b) The superintendent, unless otherwise provided by law, may make such arrangements as he or she deems proper for the storage of election equipment in the various precincts of the county or municipality at such times of the year that it will not be used for election purposes and may fix reasonable compensation therefor.



§ 21-2-268. Compensation for rent, heat, light, and janitorial services

The superintendent or county or municipal governing authority shall fix the compensation for rent, heat, light, and janitorial services to be paid for the use of polling places for primaries and elections; provided, however, that no compensation for rent, heat, or light shall be paid in the case of schoolhouses, municipal buildings or rooms, or other public buildings used as polling places.



§ 21-2-269. Construction of rooms for use as temporary polling places

If, in any precinct, no proper polling place can be obtained, the superintendent shall cause to be constructed for such precinct a temporary room of adequate size to be used as a polling place.



§ 21-2-270. Run-off primaries

(a) This Code section shall apply to a run-off primary held in a county where:

(1) No run-off election is to be held for election of any candidate who is elected at a nonpartisan election;

(2) A run-off primary is to be held for nomination of one or more candidates who are nominated by one political party for election to the United States House of Representatives or to an office elected by the voters of the entire state; and no run-off primary is to be held for any candidate who is nominated by any other political party or any candidate who is nominated for election other than to the United States House of Representatives or to an office elected other than by the voters of the entire state; and

(3) Fewer than 1 percent of the county's registered voters voted at the primary of the political party by which a candidate or candidates are to be nominated at the run-off primary.

(b) In any case to which this Code section applies, only one polling place shall be required to be open in the county at the run-off primary; and such polling place shall be the polling place for the precinct wherein the county courthouse is located. Any voter who is otherwise eligible to vote in such run-off primary shall be entitled to vote in said run-off primary at said single polling place. If the superintendent determines that a single polling place is insufficient, all polling places within the county shall be open.

(c) In any case in which only one polling place is to be utilized pursuant to this Code section, the superintendent shall cause an advertisement to be published once a week for two weeks immediately preceding the run-off primary. Such advertisement shall be in substantially the following form:

"At the run-off primary to be held in County on (date) for the nomination of candidates of the Party, only one polling place shall be open and such polling place will be located at . Any voter who desires to vote in such run-off primary must vote at said polling place and no other polling places will be open for the run-off primary."

(d) The superintendent shall also cause a copy of such notice to be prominently posted at each polling place in the county on the date of the run-off primary and on each of the 14 days immediately preceding the date of the run-off primary. The superintendent shall also request the news media to provide news coverage of the fact that all persons desiring to vote at the run-off primary must vote at said single polling place.






Article 8 - Voting by Ballot

§ 21-2-280. Requirement as to conduct of primaries and elections by ballot; requirement as to use of official ballots only

All primaries and elections in this state shall be conducted by ballot, except when voting machines are used as provided by law. A ballot may be electronic or printed on paper. All ballots used in any primary or election shall be provided by the superintendent or municipal governing authority in accordance with this article, and only official ballots furnished by the superintendent or governing authority shall be cast or counted in any primary or election in any precinct in which ballots are used.



§ 21-2-281. Voting by paper ballot when use of voting equipment impossible or impracticable

In any primary or election in which the use of voting equipment is impossible or impracticable, for the reasons set out in Code Section 21-2-334, the primary or election may be conducted by paper ballot in the manner provided in Code Section 21-2-334.



§ 21-2-282. Voting by paper ballot when use of vote recorders impossible or impracticable

Reserved. Repealed by Ga. L. 2002, p. 598, § 2-4, effective April 1, 2003.



§ 21-2-283. Printing and safekeeping of ballots and labels by superintendent

In any primary or election, the superintendent or municipal governing authority shall cause all the ballots and ballot labels to be printed accurately and in the form prescribed by this chapter, and the superintendent or municipal governing authority shall be responsible for the safekeeping of the same while in his or her or its possession or that of his or her or its agent. The superintendent or municipal governing authority shall keep a record of the number of official ballots printed and furnished to each precinct at each primary and election and the number of stubs, unused ballots, and canceled ballots subsequently returned therefrom.



§ 21-2-284. Form of official primary ballot; attestation regarding receiving value in exchange for vote

(a) In each primary separate official ballots shall be prepared for the political party holding the primary. At the top of each ballot shall be printed in prominent type the words "OFFICIAL PRIMARY BALLOT OF PARTY FOR," followed by the designation of the precinct for which it is prepared and the name and date of the primary.

(b) The State Election Board shall by rule and regulation determine the appropriate wording for directions as to how a vote should be cast on each type of voting equipment used in the state and how a new ballot should be issued when a ballot is spoiled.

(c) Immediately under the directions, the names of all candidates who have qualified with the party in accordance with this chapter and party rules and who have been certified to the superintendent or Secretary of State as having so qualified shall be printed on the ballots, except unopposed candidates in municipal primaries where the municipal charter or ordinance does not prohibit the omission of such candidates' names from the ballot. The names of the candidates shall in all cases be arranged under the title of the office for which they are candidates and be printed thereunder in alphabetical order. The incumbency of a candidate seeking party nomination for the public office he or she then holds shall be indicated on the ballots. Under the title of each office shall be placed a direction as to the number of candidates to be voted for.

(d) If at any general primary a political party shall submit to its members any matter or question to be voted upon, the party shall by the deadline for certifying candidates for the primary election certify the wording of said question to the superintendent, if to be voted on by one county only, or to the Secretary of State, if to be voted on by more than one county; and the superintendent or Secretary of State shall have such language printed on the ballot form. To the left of each question there shall be placed the words "Yes" and "No" together with appropriate squares to the left of each for the convenient insertion of a cross (X) or check ([checkmark]) mark. If at any municipal primary a political party shall submit to its members any matter or question to be voted upon, the party shall also have printed on the ballots the necessary language to guide the elector in the expression of his or her choice as to such matter or question.

(e) Each ballot shall have printed thereon the following:

"I understand that the offer or acceptance of money or any other object of value to vote for any particular candidate, list of candidates, issue, or list of issues included in this election constitutes an act of voter fraud and is a felony under Georgia law."

(f) The ballots shall vary in form only as the names of precincts, offices, candidates, or this chapter may require.



§ 21-2-284.1. Nonpartisan municipal primaries -- Form of ballot

In the case of nonpartisan municipal primaries, the form of the official nonpartisan primary ballot shall conform insofar as practicable to the form of the official primary ballot as detailed in Code Section 21-2-284, except that:

(1) The following shall be printed at the top of each ballot in prominent type:

"OFFICIAL NONPARTISAN PRIMARY BALLOT OF

(Name of Municipality)";

(2) There shall be no name or designation of any political organization nor any words, designation, or emblems descriptive of a candidate's political affiliation printed under or after any candidate's name which is printed on the ballot; and

(3) The incumbency of a candidate seeking election for the public office he or she then holds shall be indicated on the ballot.



§ 21-2-285. Form of official election ballot; attestation on receipt of benefit in exchange for vote; when an election is not required

(a) At the top of each ballot for an election shall be printed in prominent type the words "OFFICIAL BALLOT," followed by the designation of the precinct for which it is prepared and the name and date of the election.

(b)(1) Directions that explain how to cast a vote and how to obtain a new ballot after one is spoiled shall appear immediately under this caption on a ballot presenting the names of candidates for election to office as specified by the rules and regulations of the State Election Board.

(2) Marks made in violation of these directions shall be disregarded in the counting of the votes cast. The names of persons inserted on the ballot by the elector shall be written only within the write-in space provided and the insertion of such names outside such column or by the use of a sticker, paster, stamp, or other printed or written matter is prohibited.

(c) Immediately under the directions, the names of all candidates who have been nominated in accordance with the requirements of this chapter shall be printed on the ballot and the names of the candidates shall in all cases be arranged under the titles of the respective offices they are seeking. In a primary or special election, said names shall be arranged alphabetically by last name under the title of the office. The incumbency of a candidate seeking election for the public office he or she then holds shall be indicated on the ballot. In a general election, the names of candidates who are nominees of a political party shall be placed under the name of their party. The columns of political parties shall be printed on the ballot, beginning on the left side thereof, and shall be arranged from left to right in the descending order of the totals of votes cast for candidates of the political parties for Governor at the last gubernatorial election. The columns of parties having no candidate for Governor on the ballot at the last gubernatorial election shall be arranged alphabetically according to the party name to the right of the columns of the parties so represented. The columns of political bodies shall be arranged alphabetically according to the body name to the right of the party columns. The names of all independent candidates shall be printed on the ballot in a column or columns under the heading "Independent," which shall be placed to the right of the political body columns. In the case of two or more independent candidates seeking the same office, their names shall be arranged under the title of the office in alphabetical order. The names of candidates seeking the same office shall be printed horizontally opposite one another in their respective columns, and such columns shall be of sufficient length to permit such an arrangement. To the right of the independent column or columns shall be printed a blank column sufficient for the insertion of write-in votes.

(d) Unless a candidate has filed with his or her nominating petition a certificate from a political party or body attesting that such candidate is the nominee of such party by virtue of having been nominated in a duly constituted party convention, the candidate's name shall appear on the ballot under the independent column.

(e) When presidential electors are to be elected, the ballot shall not list the individual names of the candidates for presidential electors but shall list the names of each political party or body and the names of the candidates of the party or body for the offices of President and Vice President of the United States. The individual names or the nominees of each political party or body for such offices shall be posted at each polling place arranged alphabetically under the names of the candidates of the party or body for President and Vice President of the United States. A vote for the candidates for President and Vice President of a political party or body shall be deemed to be a vote for each of the candidates for presidential electors of such political party or body.

(f) When proposed constitutional amendments or other questions are submitted to a vote of the electors, each amendment or other question so submitted may be printed upon the ballot following the groups of candidates for the various offices. Proposed constitutional amendments so submitted shall be printed in the order determined by the Constitutional Amendments Publication Board and in brief form as directed by the General Assembly and, in the event of a failure to so direct, the form shall be determined by the Secretary of State and shall include the short title or heading provided for in subsection (c) of Code Section 50-12-101. Unless otherwise provided by law, any other state-wide questions or questions to be presented to the electors of more than one county so submitted shall be printed in brief form as directed by the General Assembly and, in the event of a failure to so direct, the form shall be determined by the Secretary of State and shall include a short title or heading in bold face at the beginning of each such question on the ballot and any local questions so submitted shall be printed in brief form as directed by the General Assembly and, in the event of a failure to so direct, the form shall be determined by the superintendent.

(g) When proposed questions are submitted to a vote of municipal electors, each question so submitted may be printed upon the ballot to the right of or below the groups of candidates for the various offices.

(h) Each ballot shall have printed thereon the following:

"I understand that the offer or acceptance of money or any other object of value to vote for any particular candidate, list of candidates, issue, or list of issues included in this election constitutes an act of voter fraud and is a felony under Georgia law."

(i) The ballots shall vary in form only as the names of precincts, offices, candidates, or this chapter may require.

(j) Any other provision of law to the contrary notwithstanding, in the event there is no opposed candidate in a precinct in a general or special municipal election, no election shall be held in such precinct unless a write-in candidate has qualified as provided by law or unless there are issues to be submitted to the electorate within a precinct.

(k) When, pursuant to subsection (j) of this Code section, no election is to be conducted, the municipality shall provide notice reasonably calculated to inform the affected electorate that no election is to be conducted. Each such unopposed candidate shall be deemed to have voted for himself or herself. The superintendent shall certify such unopposed candidate as elected in the same manner as he or she certifies other candidates as elected pursuant to Code Section 21-2-502.



§ 21-2-285.1. Nonpartisan elections -- Form of ballot; run-off election; declaration of prevailing candidate as duly elected

The names of all candidates for offices which the General Assembly has by general law or local Act provided for election in a nonpartisan election shall be printed on each official primary ballot; and insofar as practicable such offices to be filled in the nonpartisan election shall be separated from the names of candidates for party nomination to other offices by being listed last on each ballot, with the top of that portion of each official primary ballot relating to the nonpartisan election to have printed in prominent type the words "OFFICIAL NONPARTISAN ELECTION BALLOT." In addition, there shall be a ballot that contains just the official nonpartisan election ballot available for electors who choose not to vote in a party primary. Directions that explain how to cast a vote, how to write in a candidate, and how to obtain a new ballot after the elector spoils his or her ballot shall appear immediately under the caption, as specified by rule or regulation of the State Election Board. Immediately under the directions, the name of each such nonpartisan candidate shall be arranged alphabetically by last name under the title of the office for which they are candidates and be printed thereunder. The incumbency of a candidate seeking election for the public office he or she then holds shall be indicated on the ballot. No party designation or affiliation shall appear beside the name of any candidate for nonpartisan office. An appropriate space shall also be placed on the ballot for the casting of write-in votes for such offices. In the event that no candidate in such nonpartisan election receives a majority of the total votes cast for such office, there shall be a nonpartisan election runoff between the candidates receiving the two highest numbers of votes; and the names of such candidates shall be placed on the official ballot at the general primary runoff in the same manner as prescribed in this Code section for the nonpartisan election and there shall be a separate official nonpartisan election runoff ballot for those electors who do not choose or are not eligible to vote in the general primary runoff. In the event that only nonpartisan candidates are to be placed on a run-off ballot, the form of the ballot shall be as prescribed by the Secretary of State or election superintendent in essentially the same format as prescribed for the nonpartisan election. The candidate having a majority of the votes cast in the nonpartisan election or the candidate receiving the highest number of votes cast in the nonpartisan election runoff shall be declared duly elected to such office.



§ 21-2-286. Printing specifications, numbering, and binding of ballots

(a) In any primary or election, the superintendent shall cause the ballots to be printed in the form prescribed by this chapter.

(b)(1) Paper ballots other than those printed for optical scanning voting systems shall be at least six inches long and four inches wide and shall have a margin extending beyond any printing thereon. They shall be printed with the same kind of type, which shall not be smaller than the size known as "brevier" or "eight-point body," upon white paper of uniform quality, without any impression or mark to distinguish one from another, and with sufficient thickness to prevent the printed matter from showing through, except that ballots being used in primaries held by more than one party may be of different colors or may have colored stripes or blocks to distinguish the ballots if the parties so agree. Each ballot shall be attached to a name stub, and all the ballots for the same precinct shall be bound together in books of 25, 50, or 100, in such manner that each ballot may be detached from its stub and removed separately. The ballots for each party to be used at a primary shall be bound separately. The name stubs of the ballots shall be consecutively numbered; and, in the case of primary ballots, the number shall be preceded by an initial or abbreviation designating the party name. The number and initial or abbreviation which appears upon the stub shall also be printed in the upper portion of the front of the ballot, separated from the remainder of the ballot by a horizontal perforated line so as to constitute a number strip and so prepared that the upper portion of the front of the ballot containing the number may be detached from the ballot before it is deposited in the ballot box. The number strip on the ballot shall also have the following words printed thereon: "Tear off before depositing ballot in ballot box."

(2) Ballots for direct recording electronic voting systems shall be designed as prescribed by the Secretary of State to ensure easy reading by electors.



§ 21-2-287. Form of absentee ballot

The form for the absentee ballot shall be in substantially the same form as the official ballots used in the precincts, except it shall be printed with only the name stub and without a number strip and may have the precinct designation printed or stamped thereon.



§ 21-2-288. Procedure as to printing of ballots when candidates for same nomination or office have same or similar names

If two or more candidates for the same nomination or office shall have the same or similar names, the Secretary of State, in the case of federal or state offices, the superintendent of elections, in the case of county offices, or the official with whom such candidates qualify, in the case of municipal elections, shall print or cause to be printed the residence of all candidates for such nomination or office on the ballot under their names. The designated official shall determine whether the names of the candidates are of such a similar nature as to warrant printing the residence of all candidates for that office on the ballot; and the decision of the designated official shall be conclusive.



§ 21-2-289. Printing on ballots of names of substitute candidates

As soon as any substitute candidate has been duly nominated by his or her political party or body pursuant to Code Section 21-2-134, at any time prior to the day on which the printing of ballots is started, his or her name shall be substituted in place of that of the candidate who has died, withdrawn, or been disqualified.



§ 21-2-290. Superintendent to provide number of ballots equal to number of registered electors in precinct

The superintendent shall provide, for each precinct in which a primary or election is to be held, a sufficient number of ballots equal to the number of active registered electors.



§ 21-2-291. Procedure as to unopposed candidates

Any other provision of law to the contrary notwithstanding, in the event there is no opposed candidate in a precinct in a special or general election, no special or general election shall be held in such precinct unless a write-in candidate has qualified as provided by law or unless there are issues to be submitted to the electorate. Except as provided in Code Section 21-2-158, each such unopposed candidate shall be deemed to have voted for himself or herself. Where feasible, the superintendent shall provide notice reasonably calculated to inform the affected electorate that no special or general election is to be conducted. The superintendent shall certify such unopposed candidate as elected in the same manner as he or she certifies other candidates as elected pursuant to Code Section 21-2-493.



§ 21-2-292. Duty of superintendent to have forms of ballots on file for public inspection prior to election

The superintendent shall have on file in his or her office open to public inspection, at least five days prior to the day of holding each primary and election, forms of the ballots, with the names and such statements and notations printed thereon as may be required by this chapter. Such forms shall be used in each precinct within the county or municipality.



§ 21-2-293. Correction of mistakes and omissions on ballot

When it is shown by affidavit that a mistake or omission has occurred in the printing of official ballots for any primary or election, the superior court of the proper county may, upon the application of any elector of the county or municipality, require the superintendent to correct the mistake or omission or to show cause why he or she should not do so.



§ 21-2-294. Responsibility of superintendent for recording number of ballots furnished and number of stubs, unused ballots, and canceled ballots returned

The superintendent shall keep a record of the number of official ballots printed and furnished to each precinct at each primary and election and of the number of stubs, unused ballots, and canceled ballots subsequently returned therefrom.






Article 8A - State-Wide Voting Equipment

§ 21-2-300. Provision of new voting equipment by state; contingent upon appropriations; county responsibilities; education; county and municipal contracts for equipment

(a) Provided that the General Assembly specifically appropriates funding to the Secretary of State to implement this subsection, the equipment used for casting and counting votes in county, state, and federal elections shall, by the July, 2004, primary election and afterwards, be the same in each county in this state and shall be provided to each county by the state, as determined by the Secretary of State.

(b) Each county shall, prior to being provided with voting equipment by the state, provide polling places that are adequate for the operation of such equipment including, if necessary, the placement within the polling places of a sufficient number of electrical outlets and telephone lines.

(c) Each county shall, prior to being provided with voting equipment by the state, provide or contract for adequate technical support for the installation, set up, and operation of such voting equipment for each primary, election, and special primary and special election as the Secretary of State shall determine by rule or regulation.

(d) The Secretary of State shall be responsible for the development, implementation, and provision of a continuing program to educate voters, election officials, and poll workers in the proper use of such voting equipment. Each county shall bear the costs, including transportation, subsistence, and lodging, incurred by its election and registration officials in attending courses taught by or arranged by the Secretary of State for instruction in the use of the voting equipment.

(e)(1) Counties shall be authorized to contract with municipal governments for the use of such voting equipment in municipal elections under terms and conditions specified by the Secretary of State to assure that the equipment is properly used and kept secure.

(2) Notwithstanding the provisions of Code Section 21-2-45, counties may not levy a fee for use of state owned voting equipment but may require municipalities to reimburse the county for the actual expenses related to the election or elections that are subject to the county and municipal contract.



§ 21-2-301. Pilot program; testing and evaluation of electronic voting systems; creation of Twenty-first Century Voting Commission

Repealed by Ga. L. 2003, p. 517, § 29, effective July 1, 2003.






Article 9 - Voting Machines and Vote Recorders Generally

Part 1 - General Provisions

§ 21-2-310. Definitions

As used in this article, the term:

(1) "Candidate counters" or "question counters" means the counters which numerically register the votes cast for candidates and on questions, respectively.

(2) "Diagram" means an illustration of the official ballot showing the names of the parties, bodies, offices, and candidates and statements of the questions, in their proper places, together with the voting devices therefor.

(3) "Protective counter" means a counter or protective device or devices that will register each time the machine is operated and shall be constructed and so connected that it cannot be reset, altered, or operated except by operating the machine.

(4) "Public counter" means a counter or other device which shall, at all times, publicly indicate how many times the machine has been voted on during an election.

(5) "Registering counter" shall not include a protective counter.

(6) "Vote indicator" means those devices with which votes are indicated for candidates or for or against questions.






Part 2 - Voting Machines

§ 21-2-320. Power of municipal governing authority to authorize use of and to procure voting machines

The governing authority of any municipality may at any regular meeting or at a special meeting called for the purpose, by a majority vote, authorize and direct the use of voting machines for recording and computing the vote at all elections held in the municipality; and thereupon the governing authority shall purchase, lease, rent, or otherwise procure voting machines conforming to the requirements of this part.



§ 21-2-321. Referendum on question of use of voting machines

(a) The governing authority of any municipality which conducts elections by

paper ballot may, upon its own motion, submit to the electors of the

municipality, at any election, the question: "Shall voting machines be used in

?"

(b) The governing authority of any municipality which conducts elections by

paper ballot, upon the receipt of a petition signed by at least 10 percent of

the electors who voted in such municipality at the preceding general election,

shall, at the next election occurring at least 45 days thereafter, submit to

the electors of such municipality the question: "Shall voting machines be used

in ?"

(c) The governing authority shall cause such question to be printed upon the ballots to be used at the election in the form and manner provided by the laws governing general elections.

(d) The election on such question shall be held at the places, during the hours, and under the regulations provided by law for holding general elections and shall be conducted by the poll officers provided by law to conduct such elections. The poll officers shall count the votes cast at the election on such question and shall make return thereof to the superintendent of such municipality as required by law. The returns shall be computed by the superintendent and, when so computed, a certificate of the total number of electors voting "Yes" and of the total number of electors voting "No" on such question shall be filed in the office of the municipal governing authority and in the office of the Secretary of State.

(e) Whenever, under this Code section, the question of the adoption of voting machines is about to be submitted to the electors of any municipality, it shall be the duty of the governing authority of such municipality to ascertain whether current funds will be available to pay for such machines, if adopted and purchased, or whether it has power to increase the indebtedness of the municipality in an amount sufficient to pay for the machines without the consent of the electors; and, if such current funds will not be available and the power to increase the indebtedness of the municipality in a sufficient amount without the consent of the electors is lacking, it shall be the duty of the governing authority to submit to the electors of the municipality, in the manner provided by law, at the same election at which the adoption of voting machines is to be voted on, the question of whether the indebtedness of such municipality shall be increased, in an amount specified by them, sufficient to pay for such voting machines, if adopted.

(f) If a majority of the electors voting on such question or questions shall vote in the affirmative, the governing authority of such municipality shall purchase, lease, or rent voting machines, conforming to the requirements of this part, for recording and computing the vote at all elections held in such municipality.



§ 21-2-322. General requirements as to voting machines

No voting machine shall be adopted or used unless it shall, at the time, satisfy the following requirements:

(1) It shall provide facilities for voting for such candidates as may be nominated and upon such questions as may be submitted;

(2) It shall permit each elector, in one operation, to vote for all the candidates of one party or body for presidential electors;

(3) Except as provided in paragraph (2) of this Code section for presidential electors, it shall permit each elector, at other than primaries, to vote a ticket selected from the nominees of any and all parties or bodies, from independent nominations, and from persons not in nomination;

(4) It shall permit each elector to vote, at any election, for any person and for any office for whom and for which he or she is lawfully entitled to vote, whether or not the name of such person or persons appears upon a ballot label as a candidate for election; to vote for as many persons for an office as he or she is entitled to vote for; and to vote for or against any question upon which he or she is entitled to vote;

(5) It shall preclude each elector from voting for any candidate or upon any question for whom or upon which he or she is not entitled to vote; from voting for more persons for any office than he or she is entitled to vote for; and from voting for any candidate for the same office or upon any question more than once;

(6) It shall be capable of adjustment by poll officers so as to permit each elector at a primary to vote only for the candidates seeking nomination by the party in whose primary he or she is then voting and so as to preclude him or her from voting for the candidates seeking nomination by any party in whose primary he or she is not then voting;

(7) It shall fairly permit each elector to deposit, write in, or affix upon receptacles or devices provided for the purpose ballots containing the names of persons for whom he or she desires to vote whose names do not appear upon the machine; provided, however, that, if the machine does not fairly permit such a vote to be cast, an elector desiring to vote for any person whose name does not appear on the machine shall be permitted to vote in the election by the use of a paper ballot which shall be furnished by the superintendent;

(8) It shall permit each elector to change his or her vote for any candidate or upon any question appearing upon the ballot labels up to the time he or she begins to register his or her vote or indicates or expresses his or her intentions to register his or her vote;

(9) It shall permit and require voting in absolute secrecy and shall be so constructed that no person can see or know for whom any other elector has voted or is voting, save an elector whom he or she has assisted or is assisting in voting, as prescribed by law;

(10) It shall have voting devices for separate candidates and questions, which shall be arranged in separate parallel rows or columns, so that, at any primary, one or more adjacent rows or columns may be assigned to the candidates of a party or body and shall have parallel office columns or rows transverse thereto;

(11) It shall have a public counter or other device, the register of which is visible from the outside of the machine, which shall show during any period of voting the total number of electors who have operated the machine during such period of voting;

(12) It shall have a protective counter or other device, the register of which cannot be reset, which shall record the cumulative total number of movements of the operating mechanism;

(13) It shall be provided with a lock or locks, by the use of which, immediately after the polls are closed or the operation of the machine for a primary or election is completed, all movements of the registering mechanism are absolutely prevented;

(14) It shall be provided with a screen, hood, or curtain which shall conceal the actions of the elector while voting;

(15) It shall be constructed of material of good quality in a neat and workmanlike manner;

(16) It shall, when properly operated, register or record correctly and accurately every vote cast;

(17) It shall be so constructed that an elector may readily learn the method of operating it;

(18) It shall be safely transportable;

(19) It shall be so constructed and controlled that during the progress of voting it shall preclude every person from seeing or knowing the number of votes registered for any candidate and from tampering with any of the registering mechanism; and

(20) If it is of a type equipped with a mechanism for printing paper proof sheets and not requiring the counters to be made visible in order to canvass the votes recorded on the machine, the door or other device concealing such counters or keeping the same concealed may be equipped with a lock or locks, requiring the simultaneous use of three separate and substantially different keys to open or operate the same.



§ 21-2-323. Installation of voting machines; discontinuance of use of paper ballots; minimum number; different types; requirements as to working order and capacity

(a) When the use of voting machines has been authorized in the manner prescribed by Code Section 21-2-320 or 21-2-321, such voting machines shall be installed, either simultaneously or gradually, within the municipality. Upon the installation of voting machines in any precinct, the use of paper ballots therein shall be discontinued, except as otherwise provided by this chapter.

(b) In each precinct in which voting machines are used, the municipal governing authority shall provide at least one voting machine for each 500 electors, or major fraction thereof, except that at least one voting machine shall be provided in each such precinct in any case.

(c) Voting machines of different kinds may be used for different precincts in the same municipality.

(d) The municipal governing authority shall provide voting machines in good working order and of sufficient capacity to accommodate the names of a reasonable number of candidates for all party offices and nominations and public offices, which, under existing laws and party rules, are likely to be voted for at any future primary or election.



§ 21-2-324. Examination and approval of voting machines by Secretary of State; appointment and compensation of examiners; revocation of approval; written verification and certification prior to election or primary; penalties; conflicts of interest

(a) Any person or organization owning, manufacturing, or selling, or being interested in the manufacture or sale of, any voting machine may request the Secretary of State to examine the machine. Any ten or more electors of this state may, at any time, request the Secretary of State to reexamine any voting machine previously examined and approved by him or her. Before any such examination or reexamination, the person, persons, or organization requesting such examination or reexamination shall pay to the Secretary of State the reasonable expenses of such examination; provided, however, that in the case of a request by ten or more electors the examination fee shall be $250.00. The Secretary of State may, at any time, in his or her discretion, reexamine any voting machine.

(b) The Secretary of State shall thereupon require such machine to be examined or reexamined by three examiners whom he or she shall appoint for the purpose, of whom one shall be an expert in patent law and the other two shall be experts in mechanics, and shall require of them a written report on such machine, attested by their signatures; and the Secretary of State shall examine the machine and shall make and file, together with the reports of the appointed examiners, his or her own report, attested by his or her signature and the seal of his or her office, stating whether, in his or her opinion and in consideration of the reports of the examiners aforesaid, the kind of machine so examined can be safely and accurately used by electors at primaries and elections as provided in this chapter. If his or her report states that the machine can be so used, the machine shall be deemed approved; and machines of its kind may be adopted for use at primaries and elections as provided in this chapter.

(c) No kind of voting machine not so approved shall be used at any primary or election and if, upon the reexamination of any voting machine previously approved, it shall appear that the machine so reexamined can no longer be safely or accurately used by electors at primaries or elections as provided in this chapter because of any problem concerning its ability to accurately record or tabulate votes, the approval of the same shall immediately be revoked by the Secretary of State; and no such voting machine shall thereafter be purchased for use or be used in this state.

(d) At least ten days prior to any primary or election, including special primaries, special elections, and referendum elections, the election superintendent shall verify and certify in writing to the Secretary of State that all voting will occur on equipment certified by the Secretary of State.

(e) Any vendor who completes a sale of voting machines that have not been certified by the Secretary of State to a governmental body in this state shall be subject to a penalty of $100,000.00, payable to the State of Georgia, plus reimbursement of all costs and expenses incurred by the governmental body in connection with the sale. The State Election Board shall have authority to impose such penalty upon a finding that such a sale has occurred.

(f) When a machine has been so approved, no improvement or change that does not impair its accuracy, efficiency, or capacity shall render necessary a reexamination or reapproval of the machine or of its kind.

(g) Neither the Secretary of State, nor any examiner appointed by him or her for the purpose prescribed by this Code section, nor any superintendent, nor the governing authority of any municipality or a member of such authority, nor any other person involved in the examination process shall have any pecuniary interest in any voting machine or in the manufacture or sale thereof.

(h) The compensation of each examiner appointed under this Code section shall be fixed and paid by the Secretary of State.



§ 21-2-325. Form of ballot labels generally

(a) The ballot labels shall be printed in black ink upon clear, white, or pastel colored material, of such size as will fit the ballot frame, and in plain, clear type so as to be easily readable by persons with normal vision.

(b) If the construction of the machine shall require it, the ballot label for each candidate, group of candidates, political party or body, or question to be voted on shall bear the designating letter or number of the counter on the voting machine which will register or record votes therefor. Each question to be voted on shall appear on the ballot labels in brief form. Unless otherwise provided by law, proposed constitutional amendments so submitted shall be in brief form as directed by the General Assembly and, in the failure to so direct, the form shall be determined by the Secretary of State. Unless otherwise provided by law, any other state-wide questions or questions to be presented to the electors of more than one county so submitted shall be printed in brief form as directed by the General Assembly and, in the event of a failure to so direct, the form shall be determined by the Secretary of State and shall include a short title or heading in bold face at the beginning of each such question on the ballot and any local questions so submitted shall be printed in brief form as directed by the General Assembly and, in the event of a failure to so direct, the form shall be determined by the superintendent. In the case of questions to be voted on by the electors of a municipality, the governing authority shall determine the brief form of the questions.

(c) The ballot label for each candidate or group of candidates nominated by a party or body shall contain the name or designation of the party or body.

(d) The titles of offices may be arranged horizontally or vertically, with the names of candidates for an office arranged transversely under or opposite the title of the office. The incumbency of a candidate seeking election for the public office he or she then holds shall be indicated on the ballot labels.

(e) The names of all candidates nominated by a party or body shall appear in adjacent rows or columns containing generally the names of candidates nominated by such party or body, provided that the names of individual candidates for presidential elector shall not appear upon the ballot labels, but, in lieu thereof, the names of the candidates of such party or body for President and Vice President shall be printed together with the name of such party or body.

(f) The form and arrangement of ballot labels shall be prepared by the superintendent.

(g) The names of all candidates of a party or body shall appear in the same row or column, and no other names shall appear in the same row or column. The names of candidates and independent candidates shall be arranged under or opposite the title of the office for which they are candidates and shall appear in the order prescribed by subsection (c) and the second sentence of subsection (e) of Code Section 21-2-285. The rows or columns occupied by the names of the candidates of political parties and bodies shall be arranged according to the priority prescribed by subsection (c) of Code Section 21-2-285. When voting machines are used on which the titles of offices are arranged horizontally, the names of all candidates for the same office shall appear within the same vertical lines.

(h) In primaries, the ballot labels containing the names of candidates seeking nomination by a political party shall be segregated on the face of the machine in adjacent rows or columns by parties, the priority of such political parties on the ballot labels to be determined in the order prescribed by subsection (c) of Code Section 21-2-285. If a nonpartisan election is being held in conjunction with a partisan primary, each partisan ballot label shall be clearly marked to indicate that the elector may vote in the nonpartisan election also. In nonpartisan elections, the ballot labels shall include a separate portion for the names of candidates seeking election in a nonpartisan election and the heading and arrangement of such candidates shall be as prescribed by Code Section 21-2-285.1 insofar as practicable. At the top of the separate portion shall be printed in prominent type the words "OFFICIAL NONPARTISAN ELECTION BALLOT."

(i) In primaries, if it shall be impracticable to place on the ballot labels of one machine the names of all candidates seeking nomination in all political parties and the names of all candidates seeking election in a nonpartisan election, the superintendent may arrange for the names of all the candidates seeking nomination in any one political party to be placed on separate voting machines; provided, however, that the names of all candidates seeking election in a nonpartisan election shall appear on all machines.

(j) Within the instruction section of the ballot label there shall be printed the following:

"I understand that the offer or acceptance of money or any other object of value to vote for any particular candidate, list of candidates, issue, or list of issues included in this election constitutes an act of voter fraud and is a felony under Georgia law."

(k) Any other provision of law to the contrary notwithstanding, in the event there is no opposed candidate in a precinct in a special or general election, no special or general election shall be held in such precinct unless a write-in candidate has qualified as provided by law or unless there are issues to be submitted to the electorate. Each such unopposed candidate shall be deemed to have voted for himself or herself. Where feasible, the superintendent shall provide notice reasonably calculated to inform the affected electorate that no special or general election is to be conducted. The superintendent shall certify such unopposed candidate as elected in the same manner as he or she certifies other candidates as elected pursuant to Code Section 21-2-493.



§ 21-2-325.1. Candidates with same or similar names

If two or more candidates for the same nomination or office shall have the same or similar names, the Secretary of State, in the case of federal or state offices, the superintendent of elections, in the case of county offices, or the official with whom such candidates qualify, in the case of municipal elections, shall print or cause to be printed the residence address of all candidates for such nomination or office on the ballot labels under their names. The designated official shall determine whether the names of the candidates are of such a similar nature as to warrant printing the residence address of all candidates for that office on the ballot labels; and the decision of the designated official shall be conclusive.



§ 21-2-326. Unofficial ballot labels

(a) If ballot labels for a precinct at which a voting machine is to be used are not delivered to the poll officers as required by this chapter, the chief manager of such precinct shall cause other labels to be prepared, printed, or written, as nearly in the form of official ballot labels as practicable; and the poll officers shall cause the labels, so substituted, to be used at the primary or election, in the same manner, as nearly as may be, as the official labels. Such labels, so substituted, shall be known as unofficial ballot labels.

(b) If any voting machine shall become out of order during a primary or election and repair or substitution cannot be made, paper ballots, either printed or written, and of any suitable form, may be used for the taking of votes.



§ 21-2-327. Preparation of voting machines; custodians and their deputies; inspection; furnishing of supplies

(a) The superintendent of each municipality shall cause the proper ballot labels to be placed on each voting machine which is to be used in any precinct within such municipality, cause each machine to be placed in proper order for voting, examine each machine before it is sent out to a polling place, see that each registering counter on each machine is set at zero, lock each machine so that the counting machinery cannot be operated, and seal each machine with a numbered seal. The superintendent or his or her agent shall adjust each machine to be used at a primary, so that the poll officers may lock it on primary day, in such a way that each elector can vote only for the candidates seeking nomination by the political party in whose primary he or she is then voting and so that no elector can vote for the candidates seeking nomination by any political party in whose primary he or she is not then voting.

(b) The superintendent shall appoint one custodian of voting machines and such deputy custodians as may be necessary, whose duty it shall be to prepare the machines to be used at the primaries and elections to be held therein. Each custodian and deputy custodian shall receive from the municipality such compensation as shall be fixed by the governing authority of the municipality. Such custodian shall, under the direction of the superintendent, have charge of and represent the superintendent during the preparation of the voting machines as required by this chapter, and he or she and the deputy custodians, whose duty it shall be to assist him or her in the discharge of his or her duties, shall serve at the pleasure of the superintendent. Each custodian shall take an oath of office framed by the Secretary of State, which shall be filed with the superintendent.

(c) On or before the twelfth day preceding a primary or election, including special primaries, special elections, and referendum elections, the superintendent shall mail to the foreperson of the grand jury, the chairperson of the county executive committee of each political party which shall be entitled under existing laws to participate in primaries within the county, and to the chairperson or presiding officer of any organization of citizens within the county having as its purpose or among its purposes the investigation or prosecution of primary and election frauds, which has registered its name and address and the names of its principal officers with the superintendent at least 30 days before such primary or election, and, in the case of an election, to the appropriate committee of each political body which shall be entitled to have the names of its candidates entered on the voting machines, and to each independent candidate who shall be entitled to have his or her name printed on the voting machines, a written notice stating the times when and the place or places where preparation of the machines for use in the several precincts will be started. The grand jury shall appoint a committee, consisting of three of its members, which shall inspect the machines and see that the machines are properly prepared and are placed in proper condition and order for use. In the event the committee of the grand jury fails to be present, the superintendent shall immediately appoint a panel consisting of three electors to perform the duties of the committee of the grand jury set forth in this Code section. Further, one representative of each political party or body, certified by the chairperson of such political party or body, and one representative of each aforementioned organization of citizens, certified by the chairperson or presiding officer of such organization, and any such independent candidate or his or her certified agent shall be entitled to be present during the preparation of the machines and to see that the machines are properly prepared and are placed in proper condition and order for use. Such committee of the grand jury, representatives, or candidates shall not, however, interfere with the preparation of the machines; and the superintendent may make such reasonable rules and regulations concerning the conduct of such representatives and candidates.

(d) The custodian and deputy custodians of voting machines and the members of the committee of the grand jury, if any, shall make an affidavit, which each shall sign, and request each representative of a party, body, or a citizens' organization, or candidate or his or her agent present at the preparation of the machine to attest, and which shall be filed with the city clerk, stating:

(1) The identifying number or other designation of the voting machine;

(2) That each registering counter on the machine was set at zero;

(3) The number registered on the protective counter or other device of the machine; and

(4) The number on the seal with which the machine is sealed.

(e) No superintendent nor custodian nor other employee of the superintendent shall, in any way, prevent free access to and examination of all voting machines which are to be used at the primary or election by any of the duly appointed representatives or candidates aforesaid; and the superintendent and his or her employees shall afford to each such representative or candidate every facility for the examination of all registering counters, protective counters, and public counters of each and every voting machine.

(f) In every primary or election, the superintendent shall furnish, at the expense of the municipality, all ballot labels, forms of certificates, and other papers and supplies which are required under this chapter and which are not furnished by the Secretary of State, all of which shall be in the form and according to the specifications prescribed from time to time by the Secretary of State. In a municipal primary, ballot labels and other materials necessary for the preparation of the voting machines shall be furnished free of charge to the municipal superintendent by the political party conducting such primary.



§ 21-2-328. Delivery, set up, and sealing of properly furnished voting machines prior to primary or election; protection of voting machines against molestation or injury

(a) The superintendent shall deliver the proper voting machine or voting machines, properly furnished with ballot labels, to the polling places of the respective precincts at least one hour before the time set for opening the polls at each primary or election and shall cause each machine to be set up in the proper manner for use in voting. Each machine shall then remain sealed until the examination immediately preceding the opening of the polls prescribed by this chapter.

(b) The superintendent shall provide ample protection against molestation of and injury to the voting machine and, for that purpose, shall call upon any law enforcement officer to furnish such assistance as may be necessary; and it shall be the duty of the law enforcement officer to furnish such assistance when so requested by the superintendent.

(c) The superintendent shall furnish for each voting machine at least one hour before the opening of the polls:

(1) A lamp which shall give sufficient light to enable electors, while in the voting machine booth, to read the ballot labels, and which shall be suitable for the use of poll officers in examining the counters; and the lamp shall be prepared and in good order for use before the opening of the polls;

(2) Two diagrams, of suitable size, representing such part of the face of such voting machine as will be in use in the primary or election and accompanied by directions for voting on the machine; and such diagrams shall be posted prominently outside the enclosed space within the polling place; and

(3) A seal for sealing the machine after the polls are closed; an envelope for the return of the keys, if the construction of the voting machine shall permit their separate return; and such other election materials and supplies as may be necessary or as may be required by law.



§ 21-2-329. Delivery of voting machine keys to chief manager

The superintendent shall deliver the keys which unlock the operating mechanism and the registering counters or counter compartment of the voting machine to the chief manager not later than one hour before the time set for the opening of the polls and shall take his or her receipt therefor. The keys shall be enclosed in a sealed envelope on which shall be written or printed:

(1) The number of the voting machine;

(2) The designation of the precinct;

(3) The number of the seal; and

(4) The number registered on the protective counter or device as reported by the custodian;

provided, however, that, if the type of voting machine used requires the simultaneous use of three keys to unlock the registering counters or counter compartment, only two of the said keys shall be enclosed in such sealed envelope, the third key being retained by the custodian or the superintendent.



§ 21-2-330. Public exhibition of and instruction on sample voting machine

(a) During the five days preceding a municipal general primary or election or during the three days preceding a municipal special primary or election, the superintendent shall place on public exhibition, in such public places and at such times as he or she may deem most suitable for the information and instruction of the electors, one or more voting machines containing the ballot labels and showing the offices and questions to be voted upon, the names and arrangements of parties and bodies, and, so far as practicable, the names and arrangements of the candidates to be voted for. Such machine or machines shall be under the charge and care of a person competent as custodian and instructor. No voting machine which is to be assigned for use in a primary or election shall be used for such public exhibition and instruction after having been prepared and sealed for the primary or election.

(b) During such public exhibition and instruction, the counting mechanism of the voting machine shall be concealed from view and the doors or cover concealing the same shall be opened, if at all, only temporarily and only upon written authorization from the superintendent.

(c) Prior to any primary or election, the superintendent may cause copies of any diagram or diagrams required to be furnished with voting machines at polling places to be made, either in full size or in reduced size, and to be posted, published, advertised, or distributed among the electors in such manner as he or she may deem desirable.



§ 21-2-331. Designation and compensation of custodians of voting machines and keys; storage of voting machines when not in use

(a) The municipal governing authority shall designate a person or persons who shall have the custody of the voting machines of the municipality and the keys therefor when the machines are not in use at a primary or election and shall provide for his or her compensation and for the safe storage and care of the machines and keys.

(b) All voting machines, when not in use, shall be properly covered and stored in a suitable place or places.



§ 21-2-332. Use of portable polling facilities

In precincts in which voting machines are used, the superintendent may, in his or her discretion, procure and provide portable polling facilities of adequate size for any or all of such precincts.



§ 21-2-333. Responsibility of municipal governing authority to provide for payment for voting machines; issuance of bonds or other indebtedness to meet costs

The governing authority of any municipality which adopts voting machines in a manner provided for by this article shall, upon the purchase of voting machines, provide for their payment by the municipality. Bonds or other evidence of indebtedness may be issued in accordance with the provisions of law relating to the increase of indebtedness of municipalities to meet all or any part of the cost of the voting machines.



§ 21-2-334. Voting by paper ballot when use of voting machine impossible or impracticable

If a method of nomination or election for any candidate or office, or of voting on any question is prescribed by law, in which the use of voting machines is not possible or practicable, or in case, at any primary or election, the number of candidates seeking nomination or nominated for any office renders the use of voting machines for such office at such primary or election impracticable, or if, for any other reason, at any primary or election the use of voting machines wholly or in part is not practicable, the superintendent may arrange to have the voting for such candidates or offices or for such questions conducted by paper ballots. In such cases, paper ballots shall be printed for such candidates, offices, or questions, and the primary or election shall be conducted by the poll officers, and the ballots shall be counted and return thereof made in the manner required by law for such nominations, offices, or questions, insofar as paper ballots are used.






Part 3 - Vote Recorders and Tabulating Machines

§§ 21-2-350 through 21-2-364.

Reserved. Repealed by Ga. L. 2002, p. 598, § 2-10, effective April 1, 2003.






Part 4 - Optical Scanning Voting Systems

§ 21-2-365. Requirements for use of optical scanning voting systems

No optical scanning voting system shall be adopted or used unless it shall, at the time, satisfy the following requirements:

(1) It shall provide facilities for voting for such candidates as may be nominated and upon such questions as may be submitted;

(2) It shall permit each elector, in one operation per ballot, to vote for all the candidates of one party or body for presidential electors;

(3) Except as provided in paragraph (2) of this Code section for presidential electors, it shall permit each elector, at other than primaries, to vote a ticket selected from the nominees of any and all parties or bodies, from independent nominations, and from persons not in nomination;

(4) It shall permit each elector to vote, at any election, for any person and for any office for whom and for which he or she is lawfully entitled to vote, whether or not the name of such person or persons appears upon a ballot as a candidate for election; to vote for as many persons for an office as he or she is entitled to vote for; and to vote for or against any question upon which he or she is entitled to vote;

(5) An optical scanning tabulator shall preclude the counting of votes for any candidate or upon any question for whom or upon which an elector is not entitled to vote; shall preclude the counting of votes for more persons for any office than he or she is entitled to vote for; and shall preclude the counting of votes for any candidate for the same office or upon any question more than once;

(6) It shall permit voting in absolute secrecy so that no person can see or know for whom any other elector has voted or is voting, save an elector whom he or she has assisted or is assisting in voting, as prescribed by law;

(7) It shall be constructed of material of good quality in a neat and workmanlike manner;

(8) It shall, when properly operated, record correctly and accurately every vote cast;

(9) It shall be so constructed that an elector may readily learn the method of operating it; and

(10) It shall be safely transportable.



§ 21-2-366. Authorization for utilization of optical scanning systems

The governing authority of any county or municipality may, at any regular meeting or at a special meeting called for the purpose, by a majority vote authorize and direct the use of optical scanning voting systems for recording and computing the vote at elections held in the county or municipality. If so authorized and directed, the governing authority shall purchase, lease, rent, or otherwise procure optical scanning voting systems conforming to the requirements of this part.



§ 21-2-367. Installation of systems; number of systems; good working order

(a) When the use of optical scanning voting systems has been authorized in the manner prescribed in this part, such optical scanning voting systems shall be installed, either simultaneously or gradually, within the county or municipality. Upon the installation of optical scanning voting systems in any precinct, the use of paper ballots or other voting machines or apparatus therein shall be discontinued, except as otherwise provided by this chapter.

(b) In each precinct in which optical scanning voting systems are used, the county or municipal governing authority, as appropriate, shall provide at least one voting booth or enclosure for each 200 electors therein, or fraction thereof.

(c) Optical scanning voting systems of different kinds may be used for different precincts in the same county or municipality.

(d) The county or municipal governing authority, as appropriate, shall provide optical scanning voting systems in good working order and of sufficient capacity to accommodate the names of a reasonable number of candidates for all party offices and nominations and public offices which, under the provisions of existing laws and party rules, are likely to be voted for at any future primary or election.



§ 21-2-368. Review of manufacturer's systems by Secretary of State; appointment and compensation of examiners; revocation of approval; written verification and certification prior to election or primary; penalties; conflicts of interest

(a) Any person or organization owning, manufacturing, or selling, or being interested in the manufacture or sale of, any optical scanning voting system may request the Secretary of State to examine the optical scanning voting system. Any ten or more electors of this state may, at any time, request the Secretary of State to reexamine any optical scanning voting system previously examined and approved by him or her. Before any such examination or reexamination, the person, persons, or organization requesting such examination or reexamination shall pay to the Secretary of State the reasonable expenses of such examination. The Secretary of State may, at any time, in his or her discretion, reexamine any optical scanning voting system.

(b) The Secretary of State shall thereupon examine or reexamine such optical scanning voting system and shall make and file in his or her office a report, attested by his or her signature and the seal of his or her office, stating whether, in his or her opinion, the kind of optical scanning voting system so examined can be safely and accurately used by electors at primaries and elections as provided in this chapter. If this report states that the optical scanning voting system can be so used, the optical scanning voting system shall be deemed approved; and optical scanning voting systems of its kind may be adopted for use at primaries and elections as provided in this chapter.

(c) No kind of optical scanning voting system not so approved shall be used at any primary or election and if, upon the reexamination of any optical scanning voting system previously approved, it shall appear that the optical scanning voting system so reexamined can no longer be safely or accurately used by electors at primaries or elections as provided in this chapter because of any problem concerning its ability to accurately record or tabulate votes, the approval of the same shall immediately be revoked by the Secretary of State; and no such optical scanning voting system shall thereafter be purchased for use or be used in this state.

(d) At least ten days prior to any primary or election, including special primaries, special elections, and referendum elections, the election superintendent shall verify and certify in writing to the Secretary of State that all voting will occur on equipment certified by the Secretary of State.

(e) Any vendor who completes a sale of optical scanning voting system that has not been certified by the Secretary of State to a governmental body in this state shall be subject to a penalty of $100,000.00, payable to the State of Georgia, plus reimbursement of all costs and expenses incurred by the governmental body in connection with the sale. The State Election Board shall have authority to impose such penalty upon a finding that such a sale has occurred.

(f) When an optical scanning voting system has been so approved, no improvement or change that does not impair its accuracy, efficiency, or capacity shall render necessary a reexamination or reapproval of the optical scanning voting system, or of its kind.

(g) Neither the Secretary of State, nor any custodian, nor the governing authority of any county or municipality or a member of such authority nor any other person involved in the examination process shall have any pecuniary interest in any optical scanning voting system or in the manufacture or sale thereof.



§ 21-2-369. Printing of ballots; arrangement

(a) The ballots shall be printed in black ink upon clear, white, or colored material, of such size and arrangement as will suit the construction of the optical scanner, and in plain, clear type so as to be easily readable by persons with normal vision; provided, however, that red material shall not be used except that all ovals appearing on the ballot to indicate where a voter should mark to cast a vote may be printed in red ink.

(b) The arrangement of offices, names of candidates, and questions upon the ballots shall conform as nearly as practicable to this chapter for the arrangement of same on paper ballots; provided, however, that such form may be varied in order to present a clear presentation of candidates and questions to the electors and that the ballots shall not be required to have a name stub.

(c) The form and arrangement of ballots shall be prescribed by the Secretary of State and prepared by the superintendent.



§ 21-2-369.1. Candidates with similar names

If two or more candidates for the same nomination or office shall have the same or similar names, the Secretary of State, in the case of federal or state offices, the superintendent of elections, in the case of county offices, or the official with whom such candidates qualify, in the case of municipal elections, shall print or cause to be printed the residence of all candidates for such nomination or office on the ballot under their names. The designated official shall determine whether the names of the candidates are of such a similar nature as to warrant printing the residence of all candidates for that office on the ballot; and the decision of the designated official shall be conclusive.



§ 21-2-370. Separate optical scanners for primary elections

Reserved. Repealed by Ga. L. 1999, p. 29, § 1, effective July 1, 1999.



§ 21-2-371. Unofficial ballots; out-of-order systems

(a) If ballots for a precinct at which an optical scanning voting system is to be used shall not be delivered to the poll officers as required by this chapter, the chief manager of such precinct shall cause other ballots to be prepared, printed, or written, as nearly in the form of official ballots as practicable; and the poll officers shall cause the ballots, so substituted, to be used at the primary or election, in the same manner, as nearly as may be, as the official ballots. Such ballots, so substituted, shall be known as unofficial ballots.

(b) If any optical scanning voting system being used in any primary or election shall become out of order during such primary or election, it shall, if possible, be repaired or another optical scanning voting system substituted by the custodian or superintendent as promptly as possible, for which purpose the governing authority of the county or municipality may purchase as many extra optical scanning voting systems as it may deem necessary; but, in case such repair or substitution cannot be made, the ballots may be voted manually.



§ 21-2-372. Ballot description

Ballots shall be of suitable design, size, and stock to permit processing by a tabulating machine and shall be printed in black ink on clear, white, or colored material. In counties using a central count tabulating system, a serially numbered strip shall be attached to each ballot in a manner and form similar to that prescribed in this chapter for paper ballots.



§ 21-2-373. Write-in votes; secrecy

In elections, electors shall be permitted to cast write-in votes. The design of the ballot shall permit the superintendents, in counting the write-in votes, to determine readily whether an elector has cast any write-in vote not authorized by law. The Secretary of State, in specifying the form of the ballot, and the State Election Board, in promulgating rules and regulations respecting the conduct of elections, shall provide for ballot secrecy in connection with write-in votes.



§ 21-2-374. Proper programming; proper order; testing; supplies

(a) The superintendent of each county or municipality shall order the proper programming to be placed in each tabulator used in any precinct or central tabulating location.

(b) On or before the third day preceding a primary or election, including special primaries, special elections, and referendum elections, the superintendent shall have the optical scanning tabulators tested to ascertain that they will correctly count the votes cast for all offices and on all questions. Public notice of the time and place of the test shall be made at least five days prior thereto; provided, however, that, in the case of a runoff, the public notice shall be made at least three days prior thereto. Representatives of political parties and bodies, candidates, news media, and the public shall be permitted to observe such tests. The test shall be conducted by processing a preaudited group of ballots so marked as to record a predetermined number of valid votes for each candidate and on each question and shall include for each office one or more ballots which are improperly marked and one or more ballots which have votes in excess of the number allowed by law in order to test the ability of the optical scanning tabulator to reject such votes. The optical scanning tabulator shall not be approved unless it produces an errorless count. If any error is detected, the cause therefor shall be ascertained and corrected; and an errorless count shall be made before the tabulator is approved. The superintendent shall cause the pretested tabulators to be placed at the various polling places to be used in the primary or election. The superintendent shall require that each optical scanning tabulator be thoroughly tested and inspected prior to each primary and election in which it is used and shall keep such tested material as certification of an errorless count on each tabulator. In counties using central count optical scanning tabulators, the same test shall be repeated immediately before the start of the official count of the ballots and at the conclusion of such count. Precinct tabulators shall produce a zero tape prior to any ballots being inserted on the day of any primary or election.

(c) In every primary or election, the superintendent shall furnish, at the expense of the county or municipality, all ballots, forms of certificates, and other papers and supplies required under this chapter and which are not furnished by the Secretary of State, all of which shall be in the form and according to the specifications prescribed, from time to time, by the Secretary of State.



§ 21-2-375. Delivery of equipment to polling places; protection for equipment; required accessories

(a) In counties using precinct count optical scanning tabulators, the superintendent shall deliver the proper optical scanning tabulator to the polling places at least one hour before the time set for opening of the polls at each primary or election and shall cause each to be set up in the proper manner for use in voting.

(b) The superintendent shall provide ample protection against molestation of and injury to the optical scanning tabulator and, for that purpose, shall call upon any law enforcement officer to furnish such assistance as may be necessary; and it shall be the duty of the law enforcement officer to furnish such assistance when so requested by the superintendent.

(c) The superintendent shall at least one hour before the opening of the polls:

(1) Provide sufficient lighting to enable electors, while in the voting booth, to read the ballot, which lighting shall be suitable for the use of poll officers in examining the booth; and such lighting shall be in good working order before the opening of the polls;

(2) Prominently post directions for voting on the optical scanning ballot within the voting booth; at least two sample ballots in use for the primary or election shall be posted prominently outside the enclosed space within the polling place;

(3) Ensure that the precinct count optical scanning tabulator shall have a seal securing the memory pack in use throughout the election day; such seal shall not be broken unless the tabulator is replaced due to malfunction; and

(4) Provide such other materials and supplies as may be necessary or as may be required by law.



§ 21-2-376. Demonstration of equipment

During the 30 days next preceding a general primary or election or during the ten days next preceding a special primary or election, the superintendent shall place on public exhibition, in such public places and at such times as he or she may deem most suitable for the information and instruction of the electors, one or more sets of sample ballots that will be used in such election. The sample ballots shall show the offices and questions to be voted upon, the names and arrangements of parties and bodies, and the names and arrangements of the candidates to be voted for. Such ballots shall be under the charge and care of a person competent as an instructor.



§ 21-2-377. Custody and storage when not in use

(a) The superintendent shall designate a person or persons who shall have custody of the optical scanning tabulators of the county or municipality when they are not in use at a primary or election and shall provide for his or her compensation and for the safe storage and care of the optical scanning tabulators.

(b) All optical scanning tabulators, when not in use, shall be properly covered and stored in a suitable place or places.



§ 21-2-378. Payment for systems

The governing authority of any county or municipality which adopts optical scanning voting systems in the manner provided for by this part shall, upon the purchase of optical scanning voting systems, provide for their payment by the county or municipality. Bonds or other evidence of indebtedness may be issued in accordance with the provisions of law relating to the increase of indebtedness of counties or municipalities to meet all or any part of the cost of the optical scanning voting systems.



§ 21-2-379. Arrangements for appropriate ballots when use of optical scanning voting systems impracticable

If a method of nomination or election for any candidate or office, or of voting on any question is prescribed by law, in which the use of optical scanning voting systems is not possible or practicable, or in case, at any primary or election, the number of candidates seeking nomination or nominated for any office renders the use of optical scanning voting systems for such office at such primary or election impracticable, or if, for any other reason, at any primary or election the use of optical scanning voting systems wholly or in part is not practicable, the superintendent may arrange to have the voting for such candidates or offices or for such questions conducted by any other lawful method authorized in this chapter. In such cases, appropriate ballots shall be printed for such candidates, offices, or questions, and the primary or election shall be conducted by the poll officers, and the ballots shall be counted and return thereof made in the manner required by law for such method.






Part 5 - Electronic Recording Voting Systems

§ 21-2-379.1. Requirements for use of direct recording electronic voting systems

No direct recording electronic voting system shall be adopted or used unless it shall, at the time, satisfy the following requirements:

(1) It shall provide facilities for voting for such candidates as may be nominated and upon such questions as may be submitted;

(2) It shall permit each elector, in one operation, to vote for all the candidates of one party or body for presidential electors;

(3) Except as provided in paragraph (2) of this Code section for presidential electors, it shall permit each elector, at other than primaries, to vote a ticket selected from the nominees of any and all parties or bodies, from independent nominations, and from persons not in nomination;

(4) It shall permit each elector to vote, at any election, for any person and for any office for whom and for which he or she is lawfully entitled to vote, whether or not the name of such person or persons appears as a candidate for election; to vote for as many persons for an office as he or she is entitled to vote for; and to vote for or against any question upon which he or she is entitled to vote;

(5) It shall preclude the counting of votes for any candidate or upon any question for whom or upon which an elector is not entitled to vote; shall preclude the counting of votes for more persons for any office than he or she is entitled to vote for; and shall preclude the counting of votes for any candidate for the same office or upon any question more than once;

(6) It shall permit voting in absolute secrecy so that no person can see or know for whom any other elector has voted or is voting, save an elector whom he or she has assisted or is assisting in voting, as prescribed by law;

(7) It shall be constructed of material of good quality in a neat and workmanlike manner;

(8) It shall, when properly operated, record correctly and accurately every vote cast;

(9) It shall be so constructed that an elector may readily learn the method of operating it; and

(10) It shall be safely transportable.



§ 21-2-379.2. Review of manufacturer's recording electronic voting system by Secretary of State; appointment and compensation of examiners; revocation of approval; penalties; conflicts of interest

(a) Any person or organization owning, manufacturing, or selling, or being interested in the manufacture or sale of, any direct recording electronic voting system may request the Secretary of State to examine the system. Any ten or more electors of this state may, at any time, request the Secretary of State to reexamine any such system previously examined and approved by him or her. Before any such examination or reexamination, the person, persons, or organization requesting such examination or reexamination shall pay to the Secretary of State the reasonable expenses of such examination. The Secretary of State may, at any time, in his or her discretion, reexamine any such system.

(b) The Secretary of State shall thereupon examine or reexamine such direct recording electronic voting system and shall make and file in his or her office a report, attested by his or her signature and the seal of his or her office, stating whether, in his or her opinion, the kind of system so examined can be safely and accurately used by electors at primaries and elections as provided in this chapter. If this report states that the system can be so used, the system shall be deemed approved; and systems of its kind may be adopted for use at primaries and elections as provided in this chapter.

(c) No kind of direct recording electronic voting system not so approved shall be used at any primary or election and if, upon the reexamination of any such system previously approved, it shall appear that the system so reexamined can no longer be safely or accurately used by electors at primaries or elections as provided in this chapter because of any problem concerning its ability to accurately record or tabulate votes, the approval of the same shall immediately be revoked by the Secretary of State; and no such system shall thereafter be purchased for use or be used in this state.

(d) Reserved.

(e) Any vendor who completes a sale of a direct recording electronic voting system that has not been certified by the Secretary of State to a governmental body in this state shall be subject to a penalty of $100,000.00, payable to the State of Georgia, plus reimbursement of all costs and expenses incurred by the governmental body in connection with the sale. The State Election Board shall have authority to impose such penalty upon a finding that such a sale has occurred.

(f) When a direct recording electronic voting system has been so approved, no improvement or change that does not impair its accuracy, efficiency, or capacity shall render necessary a reexamination or reapproval of such system, or of its kind.

(g) Neither the Secretary of State, nor any custodian, nor the governing authority of any county or municipality or a member of such authority nor any other person involved in the examination process shall have any pecuniary interest in any direct recording electronic voting system or in the manufacture or sale thereof.



§ 21-2-379.3. State furnishing direct recording voting systems; purchase by municipalities or counties

(a) The state shall furnish a uniform system of direct recording electronic (DRE) equipment for use in each county by 2004. The governing authority of a municipality may elect to acquire its own DRE equipment by purchase, lease, rental, or other procurement process at its own expense. The governing authority of a county may purchase, lease, or otherwise acquire more of the type of DRE equipment furnished by the state, if the governing authority so desires, at its own expense.

(b) The governing authority of a municipality or a county desiring to acquire such equipment may at any regular meeting or at a special meeting called for the purpose, by a majority vote, authorize and direct the acquisition of such equipment. Bonds or other evidence of indebtedness may be issued in accordance with the provisions of law relating to the increase of indebtedness of counties and municipalities to meet all or any part of the cost of such DRE voting systems.



§ 21-2-379.4. Ballot appearance; write in votes on DRE systems

(a) The ballots for direct recording electronic (DRE) voting systems shall be of such size and arrangement as will suit the construction of the DRE screen and shall be in plain, clear type that is easily readable by persons with normal vision. If the equipment has the capacity for color display, the names of all candidates in a particular race shall be displayed in the same color, font, and size and the political party or body affiliation of candidates may be displayed in a color different from that used to display the names of the candidates, but all political party or body affiliations shall be displayed in the same color. All candidates' names and political parties shall be printed in the same size and font. All ballot questions and constitutional amendments shall be displayed in the same color.

(b) The arrangement of offices, names of candidates, and questions upon the ballots shall conform as nearly as practicable to this chapter for the arrangement of such offices, names of candidates, and questions on paper ballots.

(c) Electors shall be permitted to cast write-in votes on DRE voting systems as provided in Code Section 21-2-133. The design of the ballot shall permit the election superintendent and poll workers when obtaining the vote count from such systems to determine readily whether an elector has cast any write-in vote not authorized by law.

(d) The form and arrangement of ballots shall be prescribed by the Secretary of State and prepared by the election superintendent.



§ 21-2-379.5. Ballot information

(a) If two or more candidates for the same nomination or office shall have the same or similar names, the Secretary of State, in the case of federal or state offices, the superintendent of elections, in the case of county offices, or the official with whom such candidates qualify, in the case of municipal elections, shall print or cause to be printed the residence of all candidates for such nomination or office on the ballot under their names. The designated official shall determine whether the names of the candidates are of such a similar nature as to warrant printing the residence of all candidates for that office on the ballot; and the decision of the designated official shall be conclusive.

(b) The ballot for each candidate or group of candidates nominated by a political party or body shall display the name or designation of the political party or body.

(c) The incumbency of a candidate seeking election for the public office he or she then holds shall be indicated on the ballot.

(d) Unless a candidate has filed with his or her nominating petition a certificate from a political party or body attesting that such candidate is the nominee of such party or body by virtue of having been nominated in a duly constituted party or body convention, the candidate's name shall appear on the ballot as an independent.

(e) When presidential electors are to be elected, the ballot shall not list the individual names of the candidates for presidential electors but shall list the names of each political party and body and the names of the political party or body candidates for the office of President and Vice President. The individual names or the nominees of each political party or body for such offices shall be posted at each polling place with the sample ballots required by subsection (d) of Code Section 21-2-379.7 arranged alphabetically under the names of the candidates of the party or body for President and Vice President of the United States. A vote for the candidates for President and Vice President of a political party or body shall be deemed to be a vote for each of the candidates for presidential electors of such political party or body.

(f) When proposed constitutional amendments or other questions are submitted to a vote of the electors, each amendment or other question so submitted may be printed upon the ballot below the groups of candidates for the various offices. Proposed constitutional amendments so submitted shall be printed in the order determined by the Constitutional Amendments Publication Board and in brief form as directed by the General Assembly or, in the event of a failure to so direct, the form shall be determined by the Secretary of State and shall include the short title or heading provided for in subsection (c) of Code Section 50-12-101. Unless otherwise provided by law, any other state-wide questions or questions to be presented to the electors of more than one county so submitted shall be printed in brief form as directed by the General Assembly or, in the event of a failure to so direct, the form shall be determined by the Secretary of State and shall include a short title or heading in bold face at the beginning of each such question on the ballot; and any local questions so submitted shall be printed in brief form as directed by the General Assembly or, in the event of a failure to so direct, the form shall be determined by the superintendent. Next to or below the question there shall be placed the words "YES" and "NO" between which the elector may choose in casting his or her vote.

(g) The ballots shall vary in form only as the names of precincts, offices, candidates, or this chapter may require.



§ 21-2-379.6. Maintenance of voting systems and supplies

(a) The superintendent of each county or municipality shall cause the proper ballot design and style to be programmed for each direct recording electronic (DRE) unit which is to be used in any precinct within such county or municipality, cause each such unit to be placed in proper order for voting, examine each unit before it is sent to a polling place, verify that each registering mechanism is set at zero, and properly secure each unit so that the counting machinery cannot be operated until later authorized.

(b) The superintendent may appoint, with the approval of the county or municipal governing authority, as appropriate, a custodian of the DRE units, and deputy custodians as may be necessary, whose duty shall be to prepare the units to be used in the county or municipality at the primaries and elections to be held therein. Each custodian and deputy custodian shall receive from the county or municipality such compensation as shall be fixed by the governing authority of the county or municipality. Such custodian shall, under the direction of the superintendent, have charge of and represent the superintendent during the preparation of the units as required by this chapter. The custodian and deputy custodians shall serve at the pleasure of the superintendent. Each custodian shall take an oath of office prepared by the Secretary of State before each primary or election which shall be filed with the superintendent.

(c) On or before the third day preceding a primary or election, including special primaries, special elections, and referendum elections, the superintendent shall have each DRE unit tested to ascertain that it will correctly count the votes cast for all offices and on all questions in a manner that the State Election Board shall prescribe by rule or regulation. On or before the third day preceding a primary runoff or election runoff, including special primary runoffs and special election runoffs, the superintendent shall test a number of DRE units at random to ascertain that the units will correctly count the votes cast for all offices. If the total number of DRE units in the county or municipality is 30 units or less, all of the units shall be tested. If the total number of DRE units in the county or municipality is more than 30 but not more than 100, then at least one-half of the units shall be tested at random. If there are more than 100 DRE units in the county or municipality, the superintendent shall test at least 15 percent of the units at random. In no event shall the superintendent test less than one DRE unit per precinct. All memory cards to be used in the runoff shall be tested. Public notice of the time and place of the test shall be made at least five days prior thereto; provided, however, that, in the case of a runoff, the public notice shall be made at least three days prior thereto. Representatives of political parties and bodies, news media, and the public shall be permitted to observe such tests.

(d) In every primary or election, the superintendent shall furnish, at the expense of the county or municipality, all ballots, forms of certificates, and other papers and supplies required under this chapter which are not furnished by the Secretary of State, all of which shall be in the form and according to any specifications prescribed, from time to time, by the Secretary of State.



§ 21-2-379.7. Preparation of polling places

(a) The superintendent or the custodians shall deliver the proper direct recording electronic (DRE) units to the polling places of the respective precincts at least one hour before the time for opening the polls at each primary or election and shall cause each unit to be set up in the proper manner for use in voting.

(b) The superintendent shall require that each DRE unit be thoroughly tested, inspected, and sealed prior to the delivery of each DRE unit to the polling place. Prior to opening the polls each day on which the units will be used in a primary or election, the manager shall break the seal on each unit, turn on each unit, certify that each unit is operating properly and is set to zero, and print a zero tape certifying that each unit is set to zero and shall keep or record such certification on each unit.

(c) The superintendent and poll managers shall provide ample protection against molestation of and injury to the DRE units, and, for that purpose, the superintendent and poll manager may call upon any law enforcement officer to furnish such assistance as may be necessary. It shall be the duty of any such law enforcement officer to furnish such assistance when so requested by the superintendent or poll manager.

(d) The superintendent shall, at least one hour prior to the opening of the polls:

(1) Provide sufficient lighting to enable electors, if needed in the voting booth, to read the ballot and which shall be suitable for the use of the poll officers in examining the booth and conducting their responsibilities;

(2) Provide directions for voting on the DRE units which shall be prominently posted within each voting booth and at least two sample ballots for the primary or election which shall be prominently posted outside the enclosed space within the polling place;

(3) Ensure that each DRE unit's tabulating mechanism is secure throughout the day during the primary or election;

(4) Provide at least one DRE unit accessible to disabled electors at each precinct; and

(5) Provide such other materials and supplies as may be necessary or required by law.



§ 21-2-379.8. Public exhibition of voting system and sample ballot

(a) The superintendent or his or her designee shall, upon request, make available for demonstration direct recording electronic (DRE) units. The Secretary of State shall advise the superintendents on recommended methods of demonstrating such units so as to properly educate electors in the use thereof, and, at least during the initial year in which DRE equipment is used in a county or municipality, all superintendents shall offer a series of demonstrations and organized voter education initiatives to equip electors for using such equipment in voting.

(b) At least 45 days before a general primary or election or during the ten days before a special primary or election and at least 21 days before a municipal general primary or election or during the ten days before a municipal special primary or election, the superintendent shall place on public exhibition, in such public places and at such times as the superintendent shall deem most suitable for the information and instruction of the electors, a sample ballot to be used in such election. The sample ballot shall show the offices and questions to be voted upon, the names and arrangements of the political parties and bodies, and the names and arrangements of the candidates to be voted for. Such sample ballots shall be under the charge and care of a person who is, in the opinion of the superintendent, competent and qualified as an instructor concerning such ballots and voting procedures.



§ 21-2-379.9. Storage of voting equipment

(a) All direct recording electronic (DRE) units and related equipment, when not in use, shall be properly stored and secured under conditions as shall be specified by the Secretary of State.

(b) The superintendent shall store the units and related equipment under his or her supervision or shall designate a person or entity who shall provide secure storage of such units and related equipment when it is not in use at a primary or election. The superintendent shall provide compensation for the safe storage and care of such units and related equipment if the units and related equipment are stored by a person or entity other than the superintendent.



§ 21-2-379.10. Procedure for electors

(a) A duly qualified elector shall cast his or her vote on a direct recording electronic (DRE) unit by touching the screen or pressing the appropriate button on the unit for the candidate or issue of such elector's choice. After having the opportunity to vote in all races and upon all questions in which the elector is eligible to vote, the unit shall display a summary of the choices which the elector has made. At that time, the elector shall also be notified of any races or questions in which the elector did not make a selection and all other choices of the elector shall be displayed for the elector's review. The elector shall have the opportunity to change any choices which the elector made in voting the ballot and be allowed to vote in those races and on those questions which the elector did not previously make a selection or cast a vote, and the elector will again be presented with a summary display of his or her choices.

(b) After the summary screen is displayed and the elector desires to make no further changes to his or her votes, the elector shall be notified that he or she is about to cast the ballot. The elector shall then press the appropriate button on the unit or location on the screen to actually cast his or her ballot. After pressing the appropriate button on the unit or location on the screen to cast the ballot, the elector's vote shall be final and shall not be subsequently altered.

(c) If an elector leaves the voting booth without having pressed the appropriate button on the unit or location on the screen to finally cast his or her ballot and cannot be located to return to the booth to complete the voting process, then a poll worker shall take the steps necessary to void the ballot that was not completed by the elector and an appropriate record shall be made of such event.



§ 21-2-379.11. Procedure for tabulation of votes

(a) In primaries and elections in which direct recording electronic (DRE) voting equipment is used, the ballots shall be counted at the precinct or tabulating center under the direction of the superintendent. All persons who perform any duties at the tabulating center shall be deputized by the superintendent and only persons so deputized shall touch any ballot, container, paper, or machine utilized in the conduct of the count or be permitted to be in the immediate area designated for officers deputized to conduct the count.

(b) All proceedings at the tabulating center and precincts shall be open to the view of the public, but no person except one employed and designated for the purpose by the superintendent or the superintendent's authorized deputy shall touch any ballot, any DRE unit, or the tabulating equipment.

(c) After the polls have closed and all voting in the precinct has ceased, the poll manager shall shut down the DRE units and extract the election results from each unit as follows:

(1) The manager shall obtain the results tape from each DRE unit and verify that the number of ballots cast as recorded on the tape matches the public count number as displayed on the DRE unit;

(2) If a system is established by the Secretary of State, the poll manager shall first transmit the election results extracted from each DRE unit in each precinct via modem to the central tabulating center of the county; and

(3) The manager shall then extract the memory card from each DRE unit.

(d) Upon completion of shutting down each DRE unit and extracting the election results, the manager shall cause to be completed and signed a ballot recap form, in sufficient counterparts, showing:

(1) The number of valid ballots;

(2) The number of spoiled and invalid ballots;

(3) The number of provisional ballots; and

(4) The number of unused provisional ballots and any other unused ballots.

The manager shall cause to be placed in the ballot supply container one copy of the recap form and any unused, defective, spoiled, and invalid ballots, each enclosed in an envelope.

(e) The manager shall collect and retain the zero tape and the results tape for each DRE unit and place such tapes with the memory card for each unit, and all such items for all of the DRE units used in the precinct shall be sealed in an envelope or container and initialed or signed by the manager so that it cannot be opened without breaking the seal.

(f) The manager and one poll worker shall then deliver the envelope or container to the tabulating center for the county or municipality or to such other place designated by the superintendent and shall receive a receipt therefor. The copies of the recap forms, unused ballots, records, and other materials shall be returned to the designated location and retained as provided by law.

(g) Upon receipt of the sealed envelope or container containing the zero tapes, results tapes, and memory cards, the election superintendent shall verify the initials or signatures on the envelope. Once verified, the superintendent shall break the seal of the envelope or container and remove its contents. The superintendent shall then download the results stored on the memory card from each DRE unit into the election management system located at the central tabulation point of the county in order to obtain election results for certification.



§ 21-2-379.12. Direct recording electronic (DRE) voting equipment pilot program

Repealed by Ga. L. 2006, p. 557, § 2/SB 500, effective February 1, 2007.









Article 10 - Absentee Voting

§ 21-2-380. "Absentee elector" defined; when reason for absentee ballot not required

(a) As used in this article, the term "absentee elector" means an elector of this state or a municipality thereof who casts a ballot in a primary, election, or runoff other than in person at the polls on the day of such primary, election, or runoff.

(b) An elector who votes by absentee ballot shall not be required to provide a reason in order to cast an absentee ballot in any primary, election, or runoff.



§ 21-2-380.1. Appointment of absentee ballot clerk

The governing authority of a municipality shall appoint an absentee ballot clerk who may be the county registrar, municipal registrar, or any other designated official and who shall perform the duties set forth in this article.



§ 21-2-381. Making of application for absentee ballot; determination of eligibility by ballot clerk; furnishing of applications to colleges and universities; persons entitled to make application

(a) (1) (A) Except as otherwise provided in Code Section 21-2-219, not more than 180 days prior to the date of the primary or election, or runoff of either, in which the elector desires to vote, any absentee elector may make, either by mail, by facsimile transmission, by electronic transmission, or in person in the registrar's or absentee ballot clerk's office, an application for an official ballot of the elector's precinct to be voted at such primary, election, or runoff.

(B) In the case of an elector residing temporarily out of the county or municipality or a physically disabled elector residing within the county or municipality, the application for the elector's absentee ballot may, upon satisfactory proof of relationship, be made by such elector's mother, father, grandparent, aunt, uncle, sister, brother, spouse, son, daughter, niece, nephew, grandchild, son-in-law, daughter-in-law, mother-in-law, father-in-law, brother-in-law, or sister-in-law of the age of 18 or over.

(C) The application shall be in writing and shall contain sufficient information for proper identification of the elector; the permanent or temporary address of the elector to which the absentee ballot shall be mailed; the identity of the primary, election, or runoff in which the elector wishes to vote; and the name and relationship of the person requesting the ballot if other than the elector.

(D) Except in the case of physically disabled electors residing in the county or municipality, no absentee ballot shall be mailed to an address other than the permanent mailing address of the elector as recorded on the elector's voter registration record or a temporary out-of-county or out-of-municipality address.

(E) Relatives applying for absentee ballots for electors must also sign an oath stating that facts in the application are true.

(F) If the elector is unable to fill out or sign such elector's own application because of illiteracy or physical disability, the elector shall make such elector's mark, and the person filling in the rest of the application shall sign such person's name below it as a witness.

(G) Any elector meeting criteria of advanced age or disability specified by rule or regulation of the State Election Board or any elector who is entitled to vote by absentee ballot under the federal Uniformed and Overseas Citizens Absentee Voting Act, 42 U.S.C. Section 1973ff, et seq., as amended, may request in writing on one application a ballot for a primary as well as for any runoffs resulting therefrom and for the election for which such primary shall nominate candidates as well as any runoffs resulting therefrom. If not so requested by such person, a separate and distinct application shall be required for each primary, run-off primary, election, and run-off election. Except as otherwise provided in this subparagraph, a separate and distinct application for an absentee ballot shall always be required for the presidential preference primary held pursuant to Article 5 of this chapter and for any special election or special primary.

(2) A properly executed registration card submitted under the provisions of subsection (b) of Code Section 21-2-219, if submitted within 180 days of a primary or election in which the registrant is entitled to vote, shall be considered to be an application for an absentee ballot under this Code section, or for a special absentee ballot under Code Section 21-2-381.1, as appropriate.

(3) Reserved.

(4) In extraordinary circumstances as described in Code Section 21-2-543.1, the registrar or absentee ballot clerk shall determine if the applicants are eligible to vote under this Code section and shall either mail or issue the absentee ballots for the election for representative in the United States Congress to an individual entitled to make application for absentee ballot under subsection (d) of this Code section the same day any such application is received, so long as the application is received by 3:00 P.M., otherwise no later than the next business day following receipt of the application. Any valid absentee ballot shall be accepted and processed so long as the ballot is received by the registrar or absentee ballot clerk not later than 45 days after the ballot is transmitted to the absent uniformed services voter or overseas voter, but in no event later than 11 days following the date of the election.

(b) (1) Upon receipt of a timely application for an absentee ballot, a registrar or absentee ballot clerk shall enter thereon the date received. The registrar or absentee ballot clerk shall determine, in accordance with the provisions of this chapter, if the applicant is eligible to vote in the primary or election involved. In order to be found eligible to vote an absentee ballot by mail, the registrar or absentee ballot clerk shall compare the identifying information on the application with the information on file in the registrar's office and, if the application is signed by the elector, compare the signature or mark of the elector on the application with the signature or mark of the elector on the elector's voter registration card. In order to be found eligible to vote an absentee ballot in person at the registrar's office or absentee ballot clerk's office, such person shall show one of the forms of identification listed in Code Section 21-2-417 and the registrar or absentee ballot clerk shall compare the identifying information on the application with the information on file in the registrar's office.

(2) If found eligible, the registrar or absentee ballot clerk shall certify by signing in the proper place on the application and then:

(A) Shall mail the ballot as provided in this Code section;

(B) If the application is made in person, shall issue the ballot to the elector to be voted within the confines of the registrar's or absentee ballot clerk's office if issued during the advance voting period established pursuant to subsection (d) of Code Section 21-2-385; or

(C) May deliver the ballot in person to the elector if such elector is confined to a hospital.

(3) If found ineligible, the clerk or the board of registrars shall deny the application by writing the reason for rejection in the proper space on the application and shall promptly notify the applicant in writing of the ground of ineligibility, a copy of which notification should be retained on file in the office of the board of registrars or absentee ballot clerk for at least one year.

(4) If the registrar or clerk is unable to determine the identity of the elector from information given on the application, the registrar or clerk should promptly write to request additional information.

(5) In the case of an unregistered applicant who is eligible to register to vote, the clerk or the board shall immediately mail a blank registration card as provided by Code Section 21-2-223, and such applicant, if otherwise qualified, shall be deemed eligible to vote by absentee ballot in such primary or election, if the registration card, properly completed, is returned to the clerk or the board on or before the last day for registering to vote in such primary or election. If the closing date for registration in the primary or election concerned has not passed, the clerk or registrar shall also mail a ballot to the applicant, as soon as it is prepared and available; and the ballot shall be cast in such primary or election if returned to the clerk or board not later than the close of the polls on the day of the primary or election concerned.

(c) In those counties or municipalities in which the absentee ballot clerk or board of registrars provides application forms for absentee ballots, the clerk or board shall provide such quantity of the application form to the dean of each college or university located in that county as said dean determines necessary for the students of such college or university.

(d)(1) A citizen of the United States permanently residing outside the United States is entitled to make application for an absentee ballot from Georgia and to vote by absentee ballot in any election for presidential electors and United States senator or representative in Congress:

(A) If such citizen was last domiciled in Georgia immediately before his or her departure from the United States; and

(B) If such citizen could have met all qualifications, except any qualification relating to minimum voting age, to vote in federal elections even though, while residing outside the United States, he or she does not have a place of abode or other address in Georgia.

(2) An individual is entitled to make application for an absentee ballot under paragraph (1) of this subsection even if such individual's intent to return to Georgia may be uncertain, as long as:

(A) He or she has complied with all applicable Georgia qualifications and requirements which are consistent with 42 U.S.C. Section 1973ff concerning absentee registration for and voting by absentee ballots;

(B) He or she does not maintain a domicile, is not registered to vote, and is not voting in any other state or election district of a state or territory or in any territory or possession of the United States; and

(C) He or she has a valid passport or card of identity and registration issued under the authority of the Secretary of State of the United States or, in lieu thereof, an alternative form of identification consistent with 42 U.S.C. Section 1973ff and applicable state requirements, if a citizen does not possess a valid passport or card of identity and registration.

(e) The State Election Board is authorized to promulgate reasonable rules and regulations for the implementation of paragraph (1) of subsection (a) of this Code section. Said rules and regulations may include provisions for the limitation of opportunities for fraudulent application, including, but not limited to, comparison of voter registration records with death certificates.



§ 21-2-381.1. Procedures for voting with special write-in absentee ballots by qualified absentee electors

(a) Notwithstanding any other provisions of this chapter, a qualified absentee elector, as defined in Code Section 21-2-380, in general, special, primary, and run-off elections, who is entitled to vote by absentee ballot under the federal Uniformed and Overseas Citizens Absentee Voting Act, 42 U.S.C. Section 1973ff, et seq., as amended, and who makes timely application for but does not receive an official absentee ballot may vote by completing, signing, and mailing a federal write-in absentee ballot promulgated under the federal Uniformed and Overseas Citizens Absentee Voting Act, 42 U.S.C. Section 1973ff, et seq., as amended.

(b) (1) Any elector who is entitled to vote by absentee ballot under the federal Uniformed and Overseas Citizens Absentee Voting Act, 42 U.S.C. Section 1973ff, et seq., as amended, when voting a federal write-in absentee ballot for a federal general, special, or run-off election, may designate a candidate by writing in the name of the candidate or by writing in a party preference for each office. A written designation of the political party shall be counted as a vote for the candidate of that party.

(2) Except as provided in paragraph (3) of this subsection, an elector who is entitled to vote by absentee ballot under the federal Uniformed and Overseas Citizens Absentee Voting Act, 42 U.S.C. Section 1973ff, et seq., as amended, may vote in any election for a public office other than for a federal office by using the addendum provided in the federal write-in absentee ballot and writing in the title of the office and the name of the candidate for whom the elector is voting. In a general, special, or run-off election, the elector may alternatively designate a candidate by writing in a party preference for each office, the names of specific candidates for each office, or the name of the person who the elector prefers for each office. A written designation of the political party shall be counted as a vote for the candidate of that party. In addition, such elector may vote on any constitutional amendment or question presented to the electors in such election by identifying the constitutional amendment or question with regard to which such elector desires to vote and specifying the elector's vote on such amendment or question.

(3) If the elector is voting in a primary or primary runoff, the elector shall identify the political party for which the elector has requested a ballot in the appropriate section of the federal write-in absentee ballot. A vote cast by writing in the name of a candidate who is not affiliated with the identified political party ballot is void and shall not be counted.

(c) Except as otherwise provided in this Code section, a federal write-in absentee ballot shall be submitted and processed in the same manner as provided for official absentee ballots. A federal write-in absentee ballot of any elector who is entitled to vote by absentee ballot under the federal Uniformed and Overseas Citizens Absentee Voting Act, 42 U.S.C. Section 1973ff, et seq., as amended, shall not be counted:

(1) In the case of a ballot submitted by an overseas elector who is not an absent uniformed services elector, if the ballot is submitted from any location in the United States;

(2) If the application of an elector who is entitled to vote by absentee ballot under the federal Uniformed and Overseas Citizens Absentee Voting Act, 42 U.S.C. Section 1973ff, et seq., as amended, for an absentee ballot is received by the appropriate board of registrars after two days prior to a general, special, primary, or run-off election; or

(3) If an official absentee ballot of an elector who is entitled to vote by absentee ballot under the federal Uniformed and Overseas Citizens Absentee Voting Act, 42 U.S.C. Section 1973ff, et seq., as amended, is received by the appropriate board of registrars not later than the deadline for receipt of absentee ballots under subparagraph (a) (1) (G) of Code Section 21-2-386.

(d) The following rules shall apply with respect to federal write-in absentee ballots:

(1) In completing the ballot, an elector who is entitled to vote by absentee ballot under the federal Uniformed and Overseas Citizens Absentee Voting Act, 42 U.S.C. Section 1973ff, et seq., as amended, may designate a candidate by writing in the name of the candidate or by writing in the name of a political party, in which case the ballot shall be counted for the candidate of that political party;

(2) In the case of the offices of President and Vice President, a vote for a named candidate or a vote by writing in the name of a political party shall be counted as a vote for the electors supporting the candidate involved; and

(3) Any abbreviation, misspelling, or other minor variation in the form of the name of the candidate or a political party shall be disregarded in determining the validity of the ballot, if the intention of the elector can be ascertained.

(e) Any elector who is entitled to vote by absentee ballot under the federal Uniformed and Overseas Citizens Absentee Voting Act, 42 U.S.C. Section 1973ff, et seq., as amended, who submits a federal write-in absentee ballot and later receives an official absentee ballot, may submit the official absentee ballot. An elector who is entitled to vote by absentee ballot under the federal Uniformed and Overseas Citizens Absentee Voting Act, 42 U.S.C. Section 1973ff, et seq., as amended, who submits a federal write-in absentee ballot and later receives and submits an official absentee ballot should make every reasonable effort to inform the appropriate board of registrars that the elector has submitted more than one ballot.



§ 21-2-381.2. State write-in absentee ballot for certain electors

(a) The Secretary of State shall design a state write-in absentee ballot for federal offices and state offices that are voted upon on a state-wide basis for use in a primary runoff or election runoff by an eligible absentee elector who lives outside the county or municipality in which the election is held and who is:

(1) A member of the armed forces of the United States, a member of the merchant marine of the United States, a member of the commissioned corps of the Public Health Service or the National Oceanic and Atmospheric Administration, or a spouse or dependent of such member residing with or accompanying said member; or

(2) A citizen of the United States residing outside the United States.

(b) Such state write-in absentee ballot shall be automatically included with any absentee ballot sent to such eligible absentee electors for any general primary or general election. No special request for such state write-in absentee ballot shall be required.

(c) The state write-in absentee ballot shall contain instructions for completing and returning such ballot.

(d) The Secretary of State shall establish a website which such eligible absentee electors may access to determine if there is a primary runoff or election runoff for a federal office or a state office that is voted upon on a state-wide basis. The address of such website shall be included in the instructions for voting such state write-in absentee ballot.

(e) The State Election Board may provide by rule or regulation for additional means of transmitting the state write-in absentee ballot to eligible absentee electors including, but not limited to, the use of facsimile transmissions and portable document format electronic versions.

(f) The registrars shall send a regular absentee ballot to such eligible absentee electors in accordance with Code Section 21-2-381. In the event that both the regular absentee ballot and the state write-in absentee ballot are received by the registrars within the time period for receiving absentee ballots, the regular absentee ballot shall be counted and the state write-in absentee ballot shall be kept unopened in the same manner as absentee ballots that are returned too late to be counted. Ballots for primary runoffs and election runoffs that are postmarked by the date of the primary runoff or election runoff, if proper in all other respects, shall be counted if received by the registrars within the three-day period following such primary runoff or election runoff.



§ 21-2-382. Additional sites as additional registrar's office or place of registration for absentee ballots

(a) Any other provisions of this chapter to the contrary notwithstanding, the board of registrars may establish additional sites as additional registrar's offices or places of registration for the purpose of receiving absentee ballots under Code Section 21-2-381 and for the purpose of voting absentee ballots under Code Section 21-2-385, provided that any such site is a branch of the county courthouse, a courthouse annex, a government service center providing general government services, or another government building generally accessible to the public.

(b) Any other provisions of this chapter to the contrary notwithstanding, in all counties of this state having a population of 550,000 or more according to the United States decennial census of 1990 or any future such census, any branch of the county courthouse or courthouse annex established within any such county shall be an additional registrar's or absentee ballot clerk's office or place of registration for the purpose of receiving absentee ballots under Code Section 21-2-381 and for the purpose of voting absentee ballots under Code Section 21-2-385.



§ 21-2-383. Preparation and delivery of ballots; form of ballots; casting ballot in person using DRE unit

(a) Ballots for use by absentee electors shall be prepared sufficiently in advance by the superintendent and shall be delivered to the board of registrars or absentee ballot clerk as provided in Code Section 21-2-384. Such ballots shall be marked "Official Absentee Ballot" and shall be in substantially the form for ballots required by Article 8 of this chapter, except that in counties using voting machines or direct recording electronic (DRE) units the ballots may be in substantially the form for the ballot labels required by Article 9 of this chapter. Every such ballot shall have printed with other instructions thereon the following:

"I understand that the offer or acceptance of money or any other object of value to vote for any particular candidate, list of candidates, issue, or list of issues included in this election constitutes an act of voter fraud and is a felony under Georgia law."

The form for either ballot shall be determined and prescribed by the Secretary of State, except in municipal primaries or elections, in which the form of absentee ballots which follows the paper ballot format shall be determined and prescribed by the superintendent.

(b) Notwithstanding any other provision of this Code section, in jurisdictions in which direct recording electronic (DRE) voting systems are used at the polling places on election day, such direct recording electronic (DRE) voting systems shall be used for casting absentee ballots in person at a registrar's or absentee ballot clerk's office or in accordance with Code Section 21-2-382, providing for additional sites.



§ 21-2-384. Preparation and delivery of supplies; mailing of ballots; oath of absentee electors and persons assisting absentee electors; master list of ballots sent; challenges; electronic transmission of ballots

(a) (1) The superintendent shall, in consultation with the board of registrars or absentee ballot clerk, prepare, obtain, and deliver before the date specified in paragraph (2) of this subsection an adequate supply of official absentee ballots to the board of registrars or absentee ballot clerk for use in the primary or election or as soon as possible prior to a runoff. Envelopes and other supplies as required by this article may be ordered by the superintendent, the board of registrars, or the absentee ballot clerk for use in the primary or election.

(2) The board of registrars or absentee ballot clerk shall mail or issue official absentee ballots to all eligible applicants not more than 49 days but not less than 45 days prior to any presidential preference primary, general primary other than a municipal general primary, general election other than a municipal general election, or special primary or special election in which there is a candidate for a federal office on the ballot; 22 days prior to any municipal general primary or municipal general election; and as soon as possible prior to any runoff. In the case of all other special primaries or special elections, the board of registrars or absentee ballot clerk shall mail or issue official absentee ballots to all eligible applicants within three days after the receipt of such ballots and supplies, but no earlier than 22 days prior to the election; provided, however, that should any elector of the jurisdiction be permitted to vote by absentee ballot beginning 49 days prior to a primary or election, all eligible applicants of such jurisdiction shall be entitled to vote by absentee ballot beginning 49 days prior to such primary or election. As additional applicants are determined to be eligible, the board or clerk shall mail or issue official absentee ballots to such additional applicants immediately upon determining their eligibility; provided, however, that no absentee ballot shall be mailed by the registrars or absentee ballot clerk on the day prior to a primary or election and provided, further, that no absentee ballot shall be issued on the day prior to a primary or election. The board of registrars shall, within the same time periods specified in this subsection, electronically transmit official absentee ballots to all electors who have requested to receive their official absentee ballot electronically and are entitled to vote such absentee ballot under the federal Uniformed and Overseas Citizens Absentee Voting Act, 42 U.S.C. Section 1973ff, et seq., as amended.

(3) The date a ballot is voted in the registrar's or absentee ballot clerk's office or the date a ballot is mailed or issued to an elector and the date it is returned shall be entered on the application record therefor.

(4) The delivery of an absentee ballot to a person confined in a hospital may be made by the registrar or clerk on the day of a primary or election or during a five-day period immediately preceding the day of such primary or election.

(5) In the event an absentee ballot which has been mailed by the board of registrars or absentee ballot clerk is not received by the applicant, the applicant may notify the board of registrars or absentee ballot clerk and sign an affidavit stating that the absentee ballot has not been received. The board of registrars or absentee ballot clerk shall then issue a second absentee ballot to the applicant and cancel the original ballot issued. The affidavit shall be attached to the original application. A second application for an absentee ballot shall not be required.

(b) Except for ballots voted within the confines of the registrar's or absentee ballot clerk's office, in addition to the mailing envelope, the superintendent, board of registrars, or absentee ballot clerk shall provide two envelopes for each official absentee ballot, of such size and shape as shall be determined by the Secretary of State, in order to permit the placing of one within the other and both within the mailing envelope. On the smaller of the two envelopes to be enclosed in the mailing envelope shall be printed the words "Official Absentee Ballot" and nothing else. On the back of the larger of the two envelopes to be enclosed within the mailing envelope shall be printed the form of oath of the elector and the oath for persons assisting electors, as provided for in Code Section 21-2-409, and the penalties provided for in Code Sections 21-2-568, 21-2-573, 21-2-579, and 21-2-599 for violations of oaths; and on the face of such envelope shall be printed the name and address of the board of registrars or absentee ballot clerk. The mailing envelope addressed to the elector shall contain the two envelopes, the official absentee ballot, the uniform instructions for the manner of preparing and returning the ballot, in form and substance as provided by the Secretary of State, and a notice in the form provided by the Secretary of State of all withdrawn, deceased, and disqualified candidates and any substitute candidates pursuant to Code Sections 21-2-134 and 21-2-155 and nothing else. The uniform instructions shall include information specific to the voting system used for absentee voting concerning the effect of overvoting or voting for more candidates than one is authorized to vote for a particular office and information concerning how the elector may correct errors in voting the ballot before it is cast including information on how to obtain a replacement ballot if the elector is unable to change the ballot or correct the error.

(c)(1) The oaths referred to in subsection (b) of this Code section shall be in substantially the following form:

I, the undersigned, do swear (or affirm) that I am a citizen of the United States and of the State of Georgia; that my residence address is County, Georgia; that I possess the qualifications of an elector required by the laws of the State of Georgia; that I am entitled to vote in the precinct containing my residence in the primary or election in which this ballot is to be cast; that I am eligible to vote by absentee ballot; that I have not marked or mailed any other absentee ballot, nor will I mark or mail another absentee ballot for voting in such primary or election; nor shall I vote therein in person; and that I have read and understand the instructions accompanying this ballot; and that I have carefully complied with such instructions in completing this ballot. I understand that the offer or acceptance of money or any other object of value to vote for any particular candidate, list of candidates, issue, or list of issues included in this election constitutes an act of voter fraud and is a felony under Georgia law.

Elector's Residence

Address

Month and Day of

Elector's Birth

Signature or Mark of Elector

Oath of Person Assisting Elector (if any):

I, the undersigned, do swear (or affirm) that I assisted the above-named elector in marking such elector's absentee ballot as such elector personally communicated such elector's preference to me; and that such elector is entitled to receive assistance in voting under provisions of subsection (a) of Code Section 21-2-409.

This, the day of , .

Signature of Person Assisting

Elector -- Relationship

Reason for assistance (Check appropriate square):

[] Elector is unable to read the English language.

[] Elector requires assistance due to physical disability.

The forms upon which such oaths are printed shall contain the following information:

Georgia law provides, in subsection (b) of Code Section 21-2-409, that no person shall assist more than ten electors in any primary, election, or runoff in which there is no federal candidate on the ballot.

Georgia law further provides that any person who knowingly falsifies information so as to vote illegally by absentee ballot or who illegally gives or receives assistance in voting, as specified in Code Section 21-2-568 or 21-2-573, shall be guilty of a felony.

(2) In the case of absent uniformed services or overseas voters, if the presidential designee under Section 705(b) of the federal Help America Vote Act promulgates a standard oath for use by such voters, the Secretary of State shall be required to use such oath on absentee ballot materials for such voters and such oath shall be accepted in lieu of the oath set forth in paragraph (1) of this subsection.

(d) Each board of registrars or absentee ballot clerk shall maintain for public inspection a master list, arranged by precincts, setting forth the name and residence of every elector to whom an official absentee ballot has been sent. Absentee electors whose names appear on the master list may be challenged by any elector prior to 5:00 P.M. on the day before the primary or election.

(e) The State Election Board shall by rule or regulation establish procedures for the transmission of blank absentee ballots by mail and by electronic transmission for all electors who are entitled to vote by absentee ballot under the federal Uniformed and Overseas Citizens Absentee Voting Act, 42 U.S.C. Section 1973ff, et seq., as amended, and by which such electors may designate whether the elector prefers the transmission of such ballots by mail or electronically. If no preference is stated, the ballot shall be transmitted by mail. The State Election Board shall by rule or regulation establish procedures to ensure to the extent practicable that the procedures for transmitting such ballots shall protect the security and integrity of such ballots and shall ensure that the privacy of the identity and other personal data of such electors who are entitled to vote by absentee ballot under the federal Uniformed and Overseas Citizens Absentee Voting Act, 42 U.S.C. Section 1973ff, et seq., as amended, to whom a blank absentee ballot is transmitted under this Code section is protected throughout the process of such transmission.



§ 21-2-385. Procedure for voting by absentee ballot; advance voting

(a) At any time after receiving an official absentee ballot, but before the day of the primary or election, except electors who are confined to a hospital on the day of the primary or election, the elector shall vote his or her absentee ballot, then fold the ballot and enclose and securely seal the same in the envelope on which is printed "Official Absentee Ballot." This envelope shall then be placed in the second one, on which is printed the form of the oath of the elector, the name, relationship, and oath of the person assisting, if any, and other required identifying information. The elector shall then fill out, subscribe, and swear to the oath printed on such envelope. Such envelope shall then be securely sealed and the elector shall then mail or personally deliver same to the board of registrars or absentee ballot clerk, provided that delivery by a physically disabled elector may be made by any adult person upon satisfactory proof that such adult person is such elector's mother, father, grandparent, aunt, uncle, brother, sister, spouse, son, daughter, niece, nephew, grandchild, son-in-law, daughter-in-law, mother-in-law, father-in-law, brother-in-law, sister-in-law, or an individual residing in the household of such disabled elector. An elector who is confined to a hospital on a primary or election day to whom an absentee ballot is delivered by the registrar or absentee ballot clerk shall then and there vote the ballot, seal it properly, and return it to the registrar or absentee ballot clerk. If the elector registered to vote for the first time in this state by mail and has not previously provided the identification required by Code Section 21-2-220 and votes for the first time by absentee ballot and fails to provide the identification required by Code Section 21-2-220 with such absentee ballot, such absentee ballot shall be treated as a provisional ballot and shall be counted only if the registrars are able to verify the identification and registration of the elector during the time provided pursuant to Code Section 21-2-419.

(b) A physically disabled or illiterate elector may receive assistance in preparing his or her ballot from one of the following: any elector who is qualified to vote in the same county or municipality as the disabled or illiterate elector; an attendant care provider or a person providing attendant care; or the mother, father, grandparent, aunt, uncle, brother, sister, spouse, son, daughter, niece, nephew, grandchild, son-in-law, daughter-in-law, mother-in-law, father-in-law, brother-in-law, or sister-in-law of the disabled or illiterate elector. The person rendering assistance to the elector in preparing the ballot shall sign the oath printed on the same envelope as the oath to be signed by the elector. If the disabled or illiterate elector is sojourning outside his or her own county or municipality, a notary public of the jurisdiction may give such assistance and shall sign the oath printed on the same envelope as the oath to be signed by the elector. No person shall assist more than ten such electors in any primary, election, or runoff in which there is no federal candidate on the ballot. Any person who willfully violates this subsection shall be guilty of a felony and, upon conviction thereof, shall be sentenced to imprisonment for not less than one nor more than ten years or to pay a fine not to exceed $100,000.00, or both, for each such violation.

(c) When an elector applies in person for an absentee ballot, after the absentee ballots have been printed, the absentee ballot may be issued to the elector at the time of the application therefor within the confines of the registrar's or absentee ballot clerk's office if such application is made during the advance voting period as provided in subsection (d) of this Code section or may be mailed to the elector, depending upon the elector's request. If the ballot is issued to the elector at the time of application, the elector shall then and there within the confines of the registrar's or absentee ballot clerk's office vote and return the absentee ballot as provided in subsections (a) and (b) of this Code section. In the case of persons voting in accordance with subsection (d) of this Code section, the board of registrars or absentee ballot clerk shall furnish accommodations to the elector to ensure the privacy of the elector while voting his or her absentee ballot.

(d) (1) There shall be a period of advance voting that shall commence:

(A) On the fourth Monday immediately prior to each primary or election;

(B) On the fourth Monday immediately prior to a runoff from a general primary;

(C) On the fourth Monday immediately prior to a runoff from a general election in which there are candidates for a federal office on the ballot in the runoff; and

(D) As soon as possible prior to a runoff from any other general election in which there are only state or county candidates on the ballot in the runoff

and shall end on the Friday immediately prior to each primary, election, or runoff. Voting shall be conducted during normal business hours on weekdays during such period and shall be conducted on the second Saturday prior to a primary or election during the hours of 9:00 A.M. through 4:00 P.M.; provided, however, that in primaries and elections in which there are no federal or state candidates on the ballot, no Saturday voting hours shall be required; and provided, further, that, if such second Saturday is a public and legal holiday pursuant to Code Section 1-4-1, if such second Saturday follows a public and legal holiday occurring on the Thursday or Friday immediately preceding such second Saturday, or if such second Saturday immediately precedes a public and legal holiday occurring on the following Sunday or Monday, such advance voting shall not be held on such second Saturday but shall be held on the third Saturday prior to such primary, election, or runoff. Except as otherwise provided in this paragraph, counties and municipalities may extend the hours for voting beyond regular business hours and may provide for additional voting locations pursuant to Code Section 21-2-382 to suit the needs of the electors of the jurisdiction at their option.

(2) The registrars or absentee ballot clerk, as appropriate, shall provide reasonable notice to the electors of their jurisdiction of the availability of advance voting as well as the times, dates, and locations at which advance voting will be conducted. In addition, the registrars or absentee ballot clerk shall notify the Secretary of State in the manner prescribed by the Secretary of State of the times, dates, and locations at which advance voting will be conducted.



§ 21-2-385.1. Preferential treatment for older and disabled voters

During the period of advance voting established pursuant to subsection (d) of Code Section 21-2-385, each elector who is 75 years of age or older or who is disabled and requires assistance in casting an absentee ballot in person at the registrar's office, absentee ballot clerk's office, or other locations as provided for in Code Section 21-2-382 shall, upon request to a designated office employee or other individual, be authorized to vote immediately at the next available voting compartment or booth without having to wait in line if such location utilizes direct recording electronic voting systems or be authorized to go to the head of any line necessary to cast a written absentee ballot. Notice of the provisions of this Code section shall be prominently displayed in the registrar's office or absentee ballot clerk's office.



§ 21-2-386. Safekeeping, certification, and validation of absentee ballots; rejection of ballot; delivery of ballots to manager; duties of managers; precinct returns; notification of challenged elector

(a) (1) (A) The board of registrars or absentee ballot clerk shall keep safely, unopened, and stored in a manner that will prevent tampering and unauthorized access all official absentee ballots received from absentee electors prior to the closing of the polls on the day of the primary or election except as otherwise provided in this subsection.

(B) Upon receipt of each ballot, a registrar or clerk shall write the day and hour of the receipt of the ballot on its envelope. The registrar or clerk shall then compare the identifying information on the oath with the information on file in his or her office, shall compare the signature or mark on the oath with the signature or mark on the absentee elector's voter registration card or the most recent update to such absentee elector's voter registration card and application for absentee ballot or a facsimile of said signature or mark taken from said card or application, and shall, if the information and signature appear to be valid and other identifying information appears to be correct, so certify by signing or initialing his or her name below the voter's oath. Each elector's name so certified shall be listed by the registrar or clerk on the numbered list of absentee voters prepared for his or her precinct.

(C) If the elector has failed to sign the oath, or if the signature does not appear to be valid, or if the elector has failed to furnish required information or information so furnished does not conform with that on file in the registrar's or clerk's office, or if the elector is otherwise found disqualified to vote, the registrar or clerk shall write across the face of the envelope "Rejected," giving the reason therefor. The board of registrars or absentee ballot clerk shall promptly notify the elector of such rejection, a copy of which notification shall be retained in the files of the board of registrars or absentee ballot clerk for at least two years.

(D) An elector who registered to vote by mail, but did not comply with subsection (c) of Code Section 21-2-220, and who votes for the first time in this state by absentee ballot shall include with his or her application for an absentee ballot or in the outer oath envelope of his or her absentee ballot either one of the forms of identification listed in subsection (a) of Code Section 21-2-417 or a copy of a current utility bill, bank statement, government check, paycheck, or other government document that shows the name and address of such elector. If such elector does not provide any of the forms of identification listed in this subparagraph with his or her application for an absentee ballot or with the absentee ballot, such absentee ballot shall be deemed to be a provisional ballot and such ballot shall only be counted if the registrars are able to verify current and valid identification of the elector as provided in this subparagraph within the time period for verifying provisional ballots pursuant to Code Section 21-2-419.

(E) Three copies of the numbered list of voters shall also be prepared for such rejected absentee electors, giving the name of the elector and the reason for the rejection in each case. Three copies of the numbered list of certified absentee voters and three copies of the numbered list of rejected absentee voters for each precinct shall be turned over to the poll manager in charge of counting the absentee ballots and shall be distributed as required by law for numbered lists of voters.

(F) All absentee ballots returned to the board or absentee ballot clerk after the closing of the polls on the day of the primary or election shall be safely kept unopened by the board or absentee ballot clerk and then transferred to the appropriate clerk for storage for the period of time required for the preservation of ballots used at the primary or election and shall then, without being opened, be destroyed in like manner as the used ballots of the primary or election. The board of registrars or absentee ballot clerk shall promptly notify the elector by first-class mail that the elector's ballot was returned too late to be counted and that the elector will not receive credit for voting in the primary or election. All such late absentee ballots shall be delivered to the appropriate clerk and stored as provided in Code Section 21-2-390.

(G) Notwithstanding any provision of this chapter to the contrary, until the United States Department of Defense notifies the Secretary of State that the Department of Defense has implemented a system of expedited absentee voting for those electors covered by this subparagraph, absentee ballots cast in a primary, election, or runoff by eligible absentee electors who reside outside the county or municipality in which the primary, election, or runoff is held and are members of the armed forces of the United States, members of the merchant marine of the United States, spouses or dependents of members of the armed forces or merchant marine residing with or accompanying such members, or overseas citizens that are postmarked by the date of such primary, election, or runoff and are received within the three-day period following such primary, election, or runoff, if proper in all other respects, shall be valid ballots and shall be counted and included in the certified election results.

(2) After the opening of the polls on the day of the primary, election, or runoff, the registrars or absentee ballot clerks shall be authorized to open the outer envelope on which is printed the oath of the elector in such a manner as not to destroy the oath printed thereon; provided, however, that the registrars or absentee ballot clerk shall not be authorized to remove the contents of such outer envelope or to open the inner envelope marked "Official Absentee Ballot," except as otherwise provided in this Code section. At least three persons who are registrars, deputy registrars, poll workers, or absentee ballot clerks must be present before commencing; and three persons who are registrars, deputy registrars, or absentee ballot clerks shall be present at all times while the outer envelopes are being opened. After opening the outer envelopes, the ballots shall be safely and securely stored until the time for tabulating such ballots.

(3) A county election superintendent may, in his or her discretion, after 7:00 A.M. on the day of the primary, election, or runoff open the inner envelopes in accordance with the procedures prescribed in this subsection and begin tabulating the absentee ballots. If the county election superintendent chooses to open the inner envelopes and begin tabulating such ballots prior to the close of the polls on the day of the primary, election, or runoff, the superintendent shall notify in writing, at least seven days prior to the primary, election, or runoff, the Secretary of State of the superintendent's intent to begin the absentee ballot tabulation prior to the close of the polls. The county executive committee or, if there is no organized county executive committee, the state executive committee of each political party and political body having candidates whose names appear on the ballot for such election in such county shall have the right to designate two persons and each independent and nonpartisan candidate whose name appears on the ballot for such election in such county shall have the right to designate one person to act as monitors for such process. In the event that the only issue to be voted upon in an election is a referendum question, the superintendent shall also notify in writing the chief judge of the superior court of the county who shall appoint two electors of the county to monitor such process.

(4) The county election superintendent shall publish a written notice in the superintendent's office of the superintendent's intent to begin the absentee ballot tabulation prior to the close of the polls and publish such notice at least one week prior to the primary, election, or runoff in the legal organ of the county.

(5) The process for opening the inner envelopes of and tabulating absentee ballots on the day of a primary, election, or runoff as provided in this subsection shall be a confidential process to maintain the secrecy of all ballots and to protect the disclosure of any balloting information before 7:00 P.M. on election day. No absentee ballots shall be tabulated before 7:00 A.M. on the day of a primary, election, or runoff.

(6) All persons conducting the tabulation of absentee ballots during the day of a primary, election, or runoff, including the vote review panel required by Code Section 21-2-483, and all monitors and observers shall be sequestered until the time for the closing of the polls. All such persons shall have no contact with the news media; shall have no contact with other persons not involved in monitoring, observing, or conducting the tabulation; shall not use any type of communication device including radios, telephones, and cellular telephones; shall not utilize computers for the purpose of e-mail, instant messaging, or other forms of communication; and shall not communicate any information concerning the tabulation until the time for the closing of the polls; provided, however, that supervisory and technical assistance personnel shall be permitted to enter and leave the area in which the tabulation is being conducted but shall not communicate any information concerning the tabulation to anyone other than the county election superintendent; the staff of the superintendent; those persons conducting, observing, or monitoring the tabulation; and those persons whose technical assistance is needed for the tabulation process to operate.

(7) The absentee ballots shall be tabulated in accordance with the procedures of this chapter for the tabulation of absentee ballots. As such ballots are tabulated, they shall be placed into locked ballot boxes and may be transferred to locked ballot bags, if needed, for security. The persons conducting the tabulation of the absentee ballots shall not cause the tabulating equipment to produce any count, partial or otherwise, of the absentee votes cast until the time for the closing of the polls.

(b) As soon as practicable after 7:00 A.M. on the day of the primary, election, or runoff, in precincts other than those in which optical scanning tabulators are used, a registrar or absentee ballot clerk shall deliver the official absentee ballot of each certified absentee elector, each rejected absentee ballot, applications for such ballots, and copies of the numbered lists of certified and rejected absentee electors to the manager in charge of the absentee ballot precinct of the county or municipality, which shall be located in the precincts containing the county courthouse or polling place designated by the municipal superintendent. In those precincts in which optical scanning tabulators are used, such absentee ballots shall be taken to the tabulation center or other place designated by the superintendent, and the official receiving such absentee ballots shall issue his or her receipt therefor. Except as otherwise provided in this Code section, in no event shall the counting of the ballots begin before the polls close.

(c) Except as otherwise provided in this Code section, after the close of the polls on the day of the primary, election, or runoff, a manager shall then open the outer envelope in such manner as not to destroy the oath printed thereon and shall deposit the inner envelope marked "Official Absentee Ballot" in a ballot box reserved for absentee ballots. In the event that an outer envelope is found to contain an absentee ballot that is not in an inner envelope, the ballot shall be sealed in an inner envelope, initialed and dated by the person sealing the inner envelope, and deposited in the ballot box and counted in the same manner as other absentee ballots, provided that such ballot is otherwise proper. Such manager with two assistant managers, appointed by the superintendent, with such clerks as the manager deems necessary shall count the absentee ballots following the procedures prescribed by this chapter for other ballots, insofar as practicable, and prepare an election return for the county or municipality showing the results of the absentee ballots cast in such county or municipality.

(d) All absentee ballots shall be counted and tabulated in such a manner that returns may be reported by precinct; and separate returns shall be made for each precinct in which absentee ballots were cast showing the results by each precinct in which the electors reside.

(e) If an absentee elector's right to vote has been challenged for cause, a poll officer shall write "Challenged," the elector's name, and the alleged cause of challenge on the outer envelope and shall deposit the ballot in a secure, sealed ballot box; and it shall be counted as other challenged ballots are counted. Where direct recording electronic voting systems are used for absentee balloting and a challenge to an elector's right to vote is made prior to the time that the elector votes, the elector shall vote on a paper or optical scanning ballot and such ballot shall be handled as provided in this subsection. The board of registrars or absentee ballot clerk shall promptly notify the elector of such challenge.

(f) It shall be unlawful at any time prior to the close of the polls for any person to disclose or for any person to receive any information regarding the results of the tabulation of absentee ballots except as expressly provided by law.



§ 21-2-387. Pilot program for electronic handling of absentee ballots; requirements for pilot program; reporting; termination of pilot program

(a) The Secretary of State shall develop and implement a pilot program for the electronic transmission, receipt, and counting of absentee ballots by persons who are entitled to vote by absentee ballot under the federal Uniformed and Overseas Citizens Absentee Voting Act, 42 U.S.C. Section 1973ff, et seq., as amended, for use in a primary or a general election.

(b) Such pilot program shall provide, at a minimum, for:

(1) The encryption of information and the transmission of such information over a secure network;

(2) The authentication of such information;

(3) The verification of the identity and eligibility of the elector to vote in the primary, election, or runoff, as the case may be;

(4) The protection of the privacy, anonymity, and integrity of the ballots cast;

(5) The prevention of the casting of multiple ballots by the same elector in a primary, election, or runoff;

(6) The prevention of any tampering, abuse, fraudulent use, or illegal manipulation of such system;

(7) The uninterrupted reliability of such system for casting ballots by qualified voters;

(8) The capability of the elector to determine if the electronic transmission of the ballot was successful;

(9) The ability to audit such ballots and to verify that such ballots were properly counted; and

(10) The ability to verify that the information transmitted over the secure network was not viewed or altered by sites that lie between the voting location and the vote counting destination.

(c) The Secretary of State shall develop procedures by which persons who are eligible to utilize the pilot program to vote shall be notified of its availability and the procedures and methods for its utilization.

(d) The provisions of this article shall apply to ballots requested, transmitted, voted, received, and counted under this pilot program as nearly as practicable, but the Secretary of State and the State Election Board shall be authorized to vary such provisions by rule or regulation as necessary to accomplish the goals of this pilot program, provided that such variances shall retain and maintain the same degree of security and integrity of such ballots as provided by this article although in different forms or formats as necessitated by the technology utilized in such pilot program. The Secretary of State and the State Election Board are authorized to promulgate such rules and regulations as necessary to implement the provisions of this Code section and to provide for such variances to this article as needed pursuant to this subsection.

(e) The Secretary of State shall review the results of the pilot program and shall provide the members of the General Assembly with a comprehensive report no later than 90 days following the primary or general election in which such pilot program is used on the effectiveness of such pilot program with any recommendations for its continued use and any needed changes in such program for future primaries and elections.

(f) The pilot program shall be used in the first primary or general election following:

(1) The inclusion in the Appropriations Act of a specific line item appropriation for funding of such pilot program or a determination by the Secretary of State that there is adequate funding through public or private funds, or a combination of public and private funds, to conduct the pilot program; provided, however, that no funds shall be accepted from registered political parties or political bodies for this purpose; and

(2) Certification by the Secretary of State that such pilot program is feasible and can be implemented for such primary or general election.

(g) This Code section shall be repealed by operation of law on July 1 of the year following the conclusion of the pilot program.



§ 21-2-388. Cancellation of absentee ballots of electors who are present in election precinct during primaries and elections

When an absentee ballot which has been voted shall be returned to and received by the board of registrars, it shall be deemed to have been voted then and there; and no other ballot shall be issued to the same elector. If an elector has requested to vote by absentee ballot and has not received such absentee ballot, has such ballot in his or her possession, or has returned such ballot but the registrars have not received such ballot, such elector may have the absentee ballot canceled and vote in person on the day of the primary, election, or runoff in one of the following ways:

(1) If the elector is in possession of the ballot, by surrendering the absentee ballot to the poll manager of the precinct in which the elector's name appears on the electors list and then being permitted to vote the regular ballot. The poll manager shall mark "Canceled" and the date and time across the face of the absentee ballot and shall initial same. The poll manager shall also make appropriate notations beside the name of the elector on the electors list. All such canceled absentee ballots shall be returned with other ballots to the superintendent; or

(2) If the elector has not received the ballot or if the elector has returned the ballot but the registrars have not received the ballot, by appearing in person before the registrars or the absentee ballot clerk and requesting in writing that the envelope containing the elector's absentee ballot be marked "Canceled." After having satisfied themselves as to the identity of such elector, the registrars or the absentee ballot clerk shall grant the request and shall notify the managers of the elector's precinct as to such action so as to permit the elector to vote in person in that precinct. If the absentee ballot is in the mail or its exact location is unknown, the registrar or the absentee ballot clerk shall write "Canceled" beside the elector's name on the master list of absentee voters and shall cancel the ballot itself as soon as it is received. Canceled absentee ballots shall be disposed of in the same manner as provided in subsection (a) of Code Section 21-2-386 for absentee ballots returned too late to be cast.



§ 21-2-389. Payment of postage for mailing absentee ballots

The postage required for mailing ballots to absentee electors, as provided for in this article, shall be paid by the county or municipality, except in cases where free mail delivery is furnished by the federal government.



§ 21-2-390. Delivery of election materials to clerk of superior court or city clerk after primary or election; accounting for ballots by registrars or municipal absentee ballot clerks

All official absentee ballots and envelopes on which the forms of affidavits and jurats appear shall be delivered to the clerk of the superior court or the city clerk upon the conclusion of the primary or election and shall be safely kept by him or her for the period required by law and then shall be destroyed. The applications for such ballots shall be retained by the board of registrars or the municipal absentee ballot clerk for at least 24 months and then may be destroyed. On the day following the primary or election, the board of registrars or the municipal absentee ballot clerk shall transmit all canceled, spoiled, and rejected absentee ballots and copies of requests for cancellation of absentee ballots to the clerk of the superior court or the city clerk to be held with other election materials as provided in Code Section 21-2-500. The registrars or the municipal absentee ballot clerk shall also transmit an accounting of all absentee ballots, including the number furnished by the registrars or the municipal absentee ballot clerk, the number issued to electors, the number spoiled, and the number rejected.






Article 11 - Preparation for and Conduct of Primaries and Elections

Part 1 - General Provisions

§ 21-2-400. Duty of superintendent to obtain cards of instruction, blank forms of oaths, and other forms and supplies; preparation and distribution of sample or facsimile ballot labels

(a) Prior to each primary and election, the superintendent shall obtain from the Secretary of State a sufficient number of cards of instruction for guidance of electors. Such cards of instruction shall include such portions of this chapter as deemed necessary by the Secretary of State and shall be printed for the type of voting equipment or ballots used in the county or municipality. The superintendent shall also obtain from the Secretary of State a sufficient number of blank forms of oaths of poll officers, voter's certificates, voting rights posters, notices of penalties, oaths of assisted electors, numbered list of voters, tally sheets, return sheets, and such other forms and supplies required by this chapter, in each precinct of the county or municipality.

(b) As an aid to electors, sample ballots or ballot labels may be printed and published in any newspaper generally and regularly circulated within the county or municipality, so long as the facsimile is labeled "Sample Ballot" and is at least 25 percent larger or smaller than the official ballot. Reprints of such newspaper printings may be procured and distributed by any elector. Election officials may also prepare and distribute sample ballots or ballot labels or portions thereof, provided they are labeled "Sample Ballot" and are of a different color and at least 25 percent larger or smaller than the official ballot or ballot label.

(c) The superintendent shall prepare sample or facsimile ballots or ballot labels, as the case may be, for each general election which shall contain each question and the candidates who are offering for election for each office which will be voted upon in the county or municipality for distribution upon request to interested electors. Such sample or facsimile ballots or ballot labels shall comply with Code Section 21-2-575.



§ 21-2-401. Delivery of forms and supplies to precincts; distribution of copy of certified electors list; contents of list; authentication; return receipts; master list of county or municipal electors; items to be provided at polling place

(a) The cards of instruction, return sheets, tally sheets, oaths of poll officers, affidavits, and other forms and supplies required for use in each precinct, and, in precincts in which ballots are used, the official ballots prepared for use therein shall be packed by the superintendent in separate sealed packages for each precinct, marked on the outside so as to designate clearly the precincts for which they are intended and, in the case of precincts in which ballots are used, the number of ballots enclosed. They shall then be delivered by the superintendent, together with the ballot box which shall bear the designation of the precinct, to the managers in the several precincts prior to the hour appointed for opening the polls. In primaries, the parties shall decide whether to use the same ballot box or to use separate ballot boxes. The managers of the respective precincts shall, on delivery to them of such packages, return receipts therefor to the superintendent, who shall keep a record of the time when and the manner in which the several packages are delivered. The superintendent may, in the superintendent's discretion, require the managers of the respective precincts to call at the superintendent's office to obtain such packages.

(b) The registrars shall, prior to the hour appointed for opening the polls, place in the possession of the managers in each precinct one copy of the certified electors list for such precinct, such list to contain all the information required by law. The list shall indicate the name of any elector who has been mailed or delivered an absentee ballot. The list for a given precinct may be divided into as many alphabetical sections as is deemed necessary. Such list of electors shall be authenticated by the signatures of at least two of the registrars. In a municipal primary, where the parties do not agree to have only one set of managers for a precinct, the electors list shall be delivered to the chief manager of the political party which polled the highest number of votes in the precinct in the immediately preceding election of the presiding officer of the governing authority. In addition, the registrars shall at the same time place in the possession of the managers in each precinct one copy of the list of inactive electors for such precinct. The managers of the respective precincts shall, on delivery to them of such electors lists, return receipts therefor to the registrars, who shall keep a record of the time when and the manner in which the electors lists are delivered. The registrars may, in their discretion, require the managers of the respective precincts to call at their office to obtain such lists.

(c) The registrars may, in their discretion, place a master list containing the names and proper voting precincts of all electors and all inactive electors of the county or municipality at some or all of the polling places located in the county or municipality on the day of each election for use by the poll workers to assist electors in locating their proper precinct.

(d) The superintendent shall provide at the polling place copies of the sample or facsimile ballots for such primary or election as well as a list of the certified write-in candidates for such election in the form as provided by the Secretary of State or appropriate municipal official pursuant to Code Section 21-2-133.



§ 21-2-402. Preparation of voter's certificates by Secretary of State; form of certificates; binders for certificates; other voter's certificates

(a) At each primary and election, the Secretary of State shall prepare and furnish to each superintendent a suitable number of voter's certificates which shall be in substantially the following form:

VOTER'S CERTIFICATE

I hereby certify that I am qualified to vote at the (primary or election)

held on , that I have not and will not vote elsewhere in this (primary

or election) in my own name or in any other name, and that I am a citizen of

the United States and am not currently serving a sentence for a felony

conviction. I understand that making a false statement on this certificate is

a felony under Code Section 21-2-562.

Signature

Current residence address of elector:

Elector's date of birth:

Name or initials of poll officer receiving voter's certificate:

In case of physical disability or illiteracy, fill out the following:

Reason for assistance (Check appropriate square):

( ) Elector is unable to read the English language.

( ) Elector requires assistance due to physical disability.

Signature of poll officer

Number of stub of ballot or number of admission to voting machine:

(b) The voter's certificates shall be so prepared as to be capable of being inserted by the poll officers in a suitable binder for each primary or election. The binder shall have written thereon the words "Voter's Certificates" and shall have a space for filling in the designation of the precinct and the date of the primary or election.

(c) The election superintendent may obtain or may create and provide other voter's certificates, provided that such other voter's certificates are in the form required under this Code section and are approved by the Secretary of State.



§ 21-2-403. Time for opening and closing of polls

At all primaries and elections the polls shall be opened at 7:00 A.M. eastern standard time or eastern daylight time, whichever is applicable, and shall remain open continuously until 7:00 P.M. eastern standard time or eastern daylight time, whichever is applicable, at which time they shall be closed; provided, however, that, in all cities having a population of 300,000 or more according to the United States decennial census of 1970 or any future such census, the polls shall remain open continuously until 8:00 P.M. eastern standard time or eastern daylight time, whichever is applicable, during the cities' general elections, at which time they shall be closed and provided, further, that, in a special election held to fill a vacancy in an office in which the district represented by such office lies wholly within the boundaries of a city, the polls shall close at the same time as for a municipal general election in such city.



§ 21-2-404. Affording employees time off to vote

Each employee in this state shall, upon reasonable notice to his or her employer, be permitted by his or her employer to take any necessary time off from his or her employment to vote in any municipal, county, state, or federal political party primary or election for which such employee is qualified and registered to vote on the day on which such primary or election is held; provided, however, that such necessary time off shall not exceed two hours; and provided, further, that, if the hours of work of such employee commence at least two hours after the opening of the polls or end at least two hours prior to the closing of the polls, then the time off for voting as provided for in this Code section shall not be available. The employer may specify the hours during which the employee may absent himself or herself as provided in this Code section.



§ 21-2-405. Meeting of poll officers at place of primary or election; oaths; failure of poll officer to appear; custodians of voting materials; temporary absence or disability; poll workers working less than entire day

(a) The chief manager and two assistant managers shall meet in the respective places appointed for holding the primary or election in each precinct at least one hour before the hour for opening the polls on the day of each primary or election. The other required poll officers shall meet in the respective places appointed for holding the primary or election in each precinct at least 30 minutes before the hour for opening the polls on the day of each primary or election. Before entering upon their duties at any primary or election, all poll officers shall take and subscribe in duplicate to the oaths required by this chapter.

(b) If any chief manager shall not appear at the polling place by 7:00 A.M. on the day of any primary or election, the assistant managers shall appoint a chief manager who is qualified under this chapter. If any assistant manager shall not appear at such hour, the chief manager shall appoint an assistant manager who is qualified under this chapter. If, for any reason, any vacancy in the office of manager shall not have been filled by 7:30 A.M., the electors of the precinct, present at such time, shall elect a qualified person to fill such vacancy. If any clerk shall not appear by 7:00 A.M., the chief manager shall fill such vacancy by appointing a qualified person therefor. Any person thus appointed or elected to fill a vacancy shall take and subscribe in duplicate to the appropriate oath required by this chapter.

(c) After the poll officers of a precinct have been organized, the chief manager shall designate one of the assistant managers to have custody of the electors list. In precincts in which ballots are used, the other assistant manager shall have charge of the receipt and deposit of ballots in the ballot box, the chief manager or one of the clerks shall issue the ballots to electors after they are found entitled to vote, and the other clerk shall have custody of the voter's certificate binder and shall place the voter's certificates therein as they are received and approved. In precincts in which voting machines are used, the other assistant manager or clerk shall have custody of the voter's certificate binder and shall place the voter's certificates therein as they are received and approved, and the chief manager shall have special charge of the operation of the voting machine; provided, however, that the chief manager may make other arrangements for the division of the duties imposed by this chapter, so long as each poll officer is assigned some specific duty to perform. In municipal primaries being held with separate precinct managers, the chief managers appointed by each party shall jointly appoint the person or persons to be in charge of the electors list. In all precincts, the chief manager shall assign an assistant manager or a clerk to keep a numbered list of voters, in sufficient counterparts, during the progress of the voting.

(d) Any poll officer may be assigned by the chief manager to assist another officer in the performance of his or her duties or to perform them for him during his or her temporary absence or disability.

(e) Nothing in this Code section shall prohibit a county or municipality from offering poll officers, other than the chief manager and assistant managers, the option of working part of an election day, rather than the entire day from the opening of the polls to the closing of the polls and completion of the required duties following the closing of the polls. In such cases, any poll officer who begins a shift of work after the opening of the polls shall take and subscribe the same oath as required of poll officers in subsection (a) of this Code section and shall handle such duties as assigned by the chief manager.



§ 21-2-406. Public performance of duties by officials

Superintendents, poll officers, and other officials engaged in the conducting of primaries and elections held under this chapter shall perform their duties in public.



§ 21-2-407. Duty of registrars to review qualifications of electors who may have been erroneously omitted from list of electors; authority to place such electors on the list

The registrars shall meet at their main office during each primary or election for the purpose of considering the qualification of electors whose names may have been omitted by inadvertence or mistake from the list of electors. The registrars shall be authorized to place the names of such electors on the registration list or make other corrections to the list as necessary.



§ 21-2-408. Poll watchers; designation; duties; removal for interference with election; reports by poll watchers of infractions or irregularities; ineligibility of candidates to serve as poll watchers

(a)(1) In a primary or run-off primary, each candidate entitled to have his or her name placed on the primary or run-off primary ballot may submit the name of one poll watcher for each precinct in which he or she wishes to have an observer to the chairperson or secretary of the appropriate party executive committee at least 21 days prior to such primary or 14 days prior to such run-off primary. The appropriate party executive committee shall designate at least seven days prior to such primary or run-off primary no more than two poll watchers for each precinct, such poll watchers to be selected by the committee from the list submitted by party candidates. Official poll watchers shall be given a letter signed by the party chairperson and secretary, if designated by a political party, containing the following information: name of official poll watcher, address, precinct in which he or she shall serve, and name and date of primary or run-off primary. At least three days prior to the primary, a copy of the letter shall be delivered to the superintendent of the county or municipality in which the poll watcher is to serve.

(2) In a primary or run-off primary, each candidate entitled to have his or her name placed on the primary or run-off primary ballot may submit the name of one poll watcher for each location at which advance voting is conducted pursuant to subsection (b) of Code Section 21-2-380 in which he or she wishes to have an observer to the chairperson or secretary of the appropriate party executive committee at least 21 days prior to the beginning of the advance voting period for a primary or 14 days prior to such period in a run-off primary. The appropriate party executive committee shall designate at least seven days prior to such advance voting period for a primary or run-off primary no more than two poll watchers for each advance voting location, such poll watchers to be selected by the committee from the list submitted by party candidates. Official poll watchers shall be given a letter signed by the party chairperson and secretary, if designated by a political party, containing the following information: name of official poll watcher, address, precinct in which he or she shall serve, and name and date of primary or run-off primary. At least three days prior to the beginning of the advance voting period, a copy of the letter shall be delivered to the superintendent and the chief registrar of the county or municipality in which the poll watcher is to serve.

(b)(1) In an election or run-off election, each political party and political body shall each be entitled to designate, at least seven days prior to such election or run-off election, no more than two official poll watchers in each precinct to be selected by the appropriate party or body executive committee. Each independent candidate shall be entitled to designate one poll watcher in each precinct. In addition, candidates running in a nonpartisan election shall be entitled to designate one poll watcher in each precinct. Each poll watcher shall be given a letter signed by the appropriate political party or body chairperson and secretary, if a party or body designates same, or by the independent or nonpartisan candidate, if named by the independent or nonpartisan candidate. Such letter shall contain the following information: name of official poll watcher, address, precinct in which he or she shall serve, and date of election or run-off election. At least three days prior to the election, a copy of the letter shall be delivered to the superintendent of the county or municipality in which the poll watcher is to serve.

(2) In an election or run-off election, each political party and political body, which body is registered pursuant to Code Section 21-2-110 and has nominated a candidate for state-wide office, shall additionally be entitled to designate, at least 14 days prior to such election or run-off election, no more than 25 official state-wide poll watchers to be selected by the appropriate party or body executive committee. Each independent candidate shall also be entitled to designate no more than 25 official state-wide poll watchers. In addition, candidates running in a state-wide nonpartisan election shall be entitled to designate no more than 25 official state-wide poll watchers. All such designations of state-wide poll watchers shall be in writing and made and submitted to the State Election Board. A state-wide poll watcher shall have the same powers and duties as poll watchers and shall be entitled to watch the polls in any precinct in the state but shall otherwise be subject to all limitations and prohibitions placed on poll watchers; provided, however, that no more than two state-wide poll watchers of a political party or body, of an independent candidate, or of a nonpartisan candidate shall be in the same polling place simultaneously. Each state-wide poll watcher shall be given a letter signed by the chairperson of the State Election Board. Such letter shall contain the following information: name of official state-wide poll watcher, address, a statement that such poll watcher is a state-wide poll watcher, and date of election or run-off election. At least three days prior to the election, a copy of the letter shall be delivered to the superintendent of each county in which the poll watcher might serve.

(3)(A) In an election or run-off election, each political party and political body shall each be entitled to designate, at least seven days prior to the beginning of the advance voting period for such election or run-off election, no more than two official poll watchers for each location at which advance voting is conducted pursuant to subsection (b) of Code Section 21-2-380 to be selected by the appropriate party or body executive committee. Each independent candidate shall be entitled to designate one poll watcher for each location at which advance voting is conducted pursuant to subsection (b) of Code Section 21-2-380. In addition, candidates running in a nonpartisan election shall be entitled to designate one poll watcher for each location at which advance voting is conducted pursuant to subsection (b) of Code Section 21-2-380. Each poll watcher shall be given a letter signed by the appropriate political party or body chairperson and secretary, if a party or body designates same, or by the independent or nonpartisan candidate, if named by the independent or nonpartisan candidate. Such letter shall contain the following information: name of official poll watcher, address, precinct in which he or she shall serve, and date of election or run-off election. At least three days prior to the beginning of the advance voting period for such election, a copy of the letter shall be delivered to the superintendent and the chief registrar of the county or municipality in which the poll watcher is to serve.

(B) In an election or run-off election, each political party and political body, which body is registered pursuant to Code Section 21-2-110 and has nominated a candidate for state-wide office, shall additionally be entitled to designate, at least 14 days prior to the beginning of the advance voting period for such election or run-off election, no more than 25 official state-wide poll watchers for such advance voting period to be selected by the appropriate party or body executive committee. Each independent candidate shall also be entitled to designate no more than 25 official state-wide poll watchers for such advance voting period. In addition, candidates running in a state-wide nonpartisan election shall be entitled to designate no more than 25 official state-wide poll watchers for such advance voting period. All such designations of state-wide poll watchers shall be in writing and made and submitted to the State Election Board. A state-wide poll watcher shall have the same powers and duties as poll watchers and shall be entitled to watch any advance voting location in the state but shall otherwise be subject to all limitations and prohibitions placed on poll watchers; provided, however, that no more than two state-wide poll watchers of a political party or body, of an independent candidate, or of a nonpartisan candidate shall be in an advance voting location simultaneously. Each state-wide poll watcher shall be given a letter signed by the chairperson of the State Election Board. Such letter shall contain the following information: name of official state-wide poll watcher, address, a statement that such poll watcher is a state-wide poll watcher for advance voting, and date of election or run-off election. At least three days prior to the beginning of the advance voting period for such election, a copy of the letter shall be delivered to the superintendent and chief registrar of each county in which the poll watcher might serve.

(c) In counties or municipalities using direct recording electronic (DRE) voting systems or optical scanning voting systems, each political party may appoint two poll watchers in each primary or election, each political body may appoint two poll watchers in each election, each nonpartisan candidate may appoint one poll watcher in each nonpartisan election, and each independent candidate may appoint one poll watcher in each election to serve in the locations designated by the superintendent within the tabulating center. Such designated locations shall include the check-in area, the computer room, the duplication area, and such other areas as the superintendent may deem necessary to the assurance of fair and honest procedures in the tabulating center. The poll watchers provided for in this subsection shall be appointed and serve in the same manner as other poll watchers.

(d) Notwithstanding any other provisions of this chapter, a poll watcher may be permitted behind the enclosed space for the purpose of observing the conduct of the election and the counting and recording of votes. Such poll watcher shall in no way interfere with the conduct of the election, and the poll manager may make reasonable regulations to avoid such interference. Without in any way limiting the authority of poll managers, poll watchers are prohibited from talking to voters, checking electors lists, using photographic or other electronic monitoring or recording devices, using cellular telephones, or participating in any form of campaigning while they are behind the enclosed space. If a poll watcher persists in interfering with the conduct of the election or in violating any of the provisions of this Code section after being duly warned by the poll manager or superintendent, he or she may be removed by such official. Any infraction or irregularities observed by poll watchers shall be reported directly to the superintendent, not to the poll manager. The superintendent shall furnish a badge to each poll watcher bearing the words "Official Poll Watcher," the name of the poll watcher, the primary or election in which the poll watcher shall serve, and either the precinct or tabulating center in which the poll watcher shall serve or a statement that such poll watcher is a state-wide poll watcher. The poll watcher shall wear such badge at all times while serving as a poll watcher.

(e) No person shall be appointed or be eligible to serve as a poll watcher in any primary or election in which such person is a candidate.



§ 21-2-409. Assisting electors who cannot read English or who have disabilities

(a) No elector shall receive any assistance in voting at any primary or election unless he or she is unable to read the English language or he or she has a disability which renders him or her unable to see or mark the ballot or operate the voting equipment or to enter the voting compartment or booth without assistance. A person assisting an elector shall identify himself or herself to a poll worker who shall record such information on the disabled elector's voter certificate showing that such person provided assistance in voting to such elector.

(b) (1) In elections in which there is a federal candidate on the ballot, any elector who is entitled to receive assistance in voting under this Code section shall be permitted by the managers to select any person of the elector's choice except such elector's employer or agent of that employer or officer or agent of such elector's union.

(2) In all other elections, any elector who is entitled to receive assistance in voting under this Code section shall be permitted by the managers to select:

(A) Any elector, except a poll officer or poll watcher, who is a resident of the precinct in which the elector requiring assistance is attempting to vote; or

(B) The mother, father, grandparent, aunt, uncle, sister, brother, spouse, son, daughter, niece, nephew, grandchild, son-in-law, daughter-in-law, mother-in-law, father-in-law, brother-in-law, sister-in-law, or attendant care provider of the elector entitled to receive assistance

to enter the voting compartment or booth with him or her to assist in voting, such assistance to be rendered inside the voting compartment or booth. No person shall assist more than ten such electors in any primary, election, or runoff covered by this paragraph. No person whose name appears on the ballot as a candidate at a particular election nor the mother, father, grandparent, aunt, uncle, sister, brother, spouse, son, daughter, niece, nephew, grandchild, son-in-law, daughter-in-law, mother-in-law, father-in-law, brother-in-law, or sister-in-law of that candidate shall offer assistance during that particular election under the provisions of this Code section to any voter who is not related to such candidate. For the purposes of this paragraph, "related to such candidate" shall mean the candidate's mother, father, grandparent, aunt, uncle, sister, brother, spouse, son, daughter, niece, nephew, grandchild, son-in-law, daughter-in-law, mother-in-law, father-in-law, brother-in-law, or sister-in-law.



§ 21-2-409.1. Voting by electors who are 75 years of age or older or disabled electors without having to wait in line

On election day between the hours of 9:30 A.M. and 4:30 P.M., each elector who is 75 years of age or older or who is disabled and requires assistance in voting as authorized by Code Section 21-2-409, shall, upon request to a poll officer, be authorized at any primary or election to vote immediately at the next available voting compartment or booth without having to wait in line. Notice of the provisions of this Code section shall be prominently displayed in the voting place.



§ 21-2-410. Poll officers authorized to give instructions to electors upon request

If any elector, before or after entering the voting booth, shall ask for instructions concerning the manner of voting, a poll officer may give such elector such instructions; but no person giving an elector such instructions shall in any manner request, suggest, or seek to persuade or induce any such elector to vote any particular ticket or for any particular candidate or for or against any particular question. After giving such instructions and before the elector closes the booth or votes, the poll officer shall retire and the elector shall immediately vote.



§ 21-2-411. Return of checked list of electors and voter's certificates to superintendent; disposition of list and certificates by registrars

The chief manager in each precinct shall return a checked list of electors, reflecting those who voted, and the voter's certificates to the superintendent, to be deposited with the registrars. The board of registrars shall keep such voter's certificates for at least 24 months and such electors lists for at least five years.



§ 21-2-412. Duties of superior courts on days of primaries and elections

At least one judge of the superior court of each judicial circuit shall be available in his or her circuit on the day of each primary or election from 7:00 A.M. eastern standard time or eastern daylight time, whichever is applicable, until 10:00 P.M. eastern standard time or eastern daylight time, whichever is applicable, and so long thereafter as it may appear that the process of such court will be necessary to secure a free, fair, and correct computation and canvass of votes cast at such primary or election. During such period the court shall issue process, if necessary, to enforce and secure compliance with the primary or election laws and shall decide such other matters pertaining to the primary or election as may be necessary to carry out the intent of this chapter.



§ 21-2-413. Conduct of voters, campaigners, and others at polling places generally

(a) No elector shall be allowed to occupy a voting compartment or voting machine booth already occupied by another except when giving assistance as permitted by this chapter.

(b) No elector shall remain in a voting compartment or voting machine booth an unreasonable length of time; and, if such elector shall refuse to leave after such period, he or she shall be removed by the poll officers.

(c) No elector except a poll officer or poll watcher shall reenter the enclosed space after he or she has once left it except to give assistance as provided by this chapter.

(d) No person, when within the polling place, shall electioneer or solicit votes for any political party or body or candidate or question, nor shall any written or printed matter be posted within the room, except as required by this chapter. The prohibitions contained within Code Section 21-2-414 shall be equally applicable within the polling place and no elector shall violate the provisions of Code Section 21-2-414.

(e) No person shall use photographic or other electronic monitoring or recording devices, cameras, or cellular telephones while such person is in a polling place while voting is taking place; provided, however, that a poll manager, in his or her discretion, may allow the use of photographic devices in the polling place under such conditions and limitations as the election superintendent finds appropriate, and provided, further, that no photography shall be allowed of a ballot or the face of a voting machine or DRE unit while an elector is voting such ballot or machine or DRE unit and no photography shall be allowed of an electors list, electronic electors list, or the use of an electors list or electronic electors list. This subsection shall not prohibit the use of photographic or other electronic monitoring or recording devices, cameras, or cellular telephones by poll officials for official purposes.

(f) All persons except poll officers, poll watchers, persons in the course of voting and such persons' children under 18 years of age or any child who is 12 years of age or younger accompanying such persons, persons lawfully giving assistance to electors, duly authorized investigators of the State Election Board, and peace officers when necessary for the preservation of order, must remain outside the enclosed space during the progress of the voting. Notwithstanding any other provision of this chapter, any elector shall be permitted to be accompanied into the enclosed area and into a voting compartment or voting machine booth while voting by such elector's child or children under 18 years of age or any child who is 12 years of age or younger unless the poll manager or an assistant manager determines in his or her sole discretion that such child or children are causing a disturbance or are interfering with the conduct of voting. Children accompanying an elector in the enclosed space pursuant to this subsection shall not in any manner handle any ballot nor operate any function of the voting equipment under any circumstances.

(g) When the hour for closing the polls shall arrive, all electors who have already qualified and are inside the enclosed space shall be permitted to vote; and, in addition thereto, all electors who are then in the polling place outside the enclosed space, or then in line outside the polling place, waiting to vote, shall be permitted to do so if found qualified, but no other persons shall be permitted to vote.

(h) It shall be the duty of the chief manager to secure the observances of this Code section, to keep order in the polling place, and to see that no more persons are admitted within the enclosed space than are permitted by this chapter. Further, from the time a polling place is opened until the ballots are delivered to the superintendent, the ballots shall be in the custody of at least two poll officers at all times.

(i) No person except peace officers regularly employed by the federal, state, county, or municipal government or certified security guards shall be permitted to carry firearms within 150 feet of any polling place as provided for in subsection (b) of Code Section 16-11-127.



§ 21-2-414. Restrictions on campaign activities and public opinion polling within the vicinity of a polling place; cellular phone use prohibited; prohibition of candidates from entering certain polling places; penalty

(a) No person shall solicit votes in any manner or by any means or method, nor shall any person distribute or display any campaign material, nor shall any person solicit signatures for any petition or conduct any exit poll or public opinion poll with voters on any day in which ballots are being cast:

(1) Within 150 feet of the outer edge of any building within which a polling place is established;

(2) Within any polling place; or

(3) Within 25 feet of any voter standing in line to vote at any polling place.

These restrictions shall not apply to conduct occurring in private offices or areas which cannot be seen or heard by such electors.

(b) Rooms under the control or supervision of the board of registrars or absentee ballot clerk in which absentee ballots are being cast shall be considered polling places.

(c) Reserved.

(d) No person whose name appears as a candidate on the ballot being voted upon at a primary, election, special primary, or special election, except a judge of the probate court serving as the election superintendent, shall physically enter any polling place other than the polling place at which that person is authorized to cast his or her ballot for that primary, election, special primary, or special election and, after casting his or her ballot, the candidate shall not return to such polling place until after the poll has closed and voting has ceased or other than to transact business with the board of registrars, so long as the person does not violate any other provision of this Code section. Judges of the probate court serving as election superintendents shall enter polling places only as necessary to fulfill their duties as election superintendents and shall not engage in any practice prohibited by this Code section.

(e) This Code section shall not be construed to prohibit a poll officer from distributing materials, as required by law, which are necessary for the purpose of instructing electors or from distributing materials prepared by the Secretary of State which are designed solely for the purpose of encouraging voter participation in the election being conducted.

(f) Any person who violates this Code section shall be guilty of a misdemeanor.



§ 21-2-415. Requirements as to identification of campaign literature; unauthorized use of another's name in connection with campaign material; penalty

Reserved. Repealed by Ga. L. 2008, p. 781, § 12, effective July 1, 2008.



§ 21-2-416. Methods of casting ballots in elections utilizing paper ballots or vote recorders

Reserved. Repealed by Ga. L. 1994, p. 279, § 7, effective July 1, 1994.



§ 21-2-417. Presentation of identification to poll workers; form of proper identification; swearing of statement when unable to produce proper identification; provisional ballots for those; penalty for false statement under oath

(a) Except as provided in subsection (c) of this Code section, each elector shall present proper identification to a poll worker at or prior to completion of a voter's certificate at any polling place and prior to such person's admission to the enclosed space at such polling place. Proper identification shall consist of any one of the following:

(1) A Georgia driver's license which was properly issued by the appropriate state agency;

(2) A valid Georgia voter identification card issued under Code Section 21-2-417.1 or other valid identification card issued by a branch, department, agency, or entity of the State of Georgia, any other state, or the United States authorized by law to issue personal identification, provided that such identification card contains a photograph of the elector;

(3) A valid United States passport;

(4) A valid employee identification card containing a photograph of the elector and issued by any branch, department, agency, or entity of the United States government, this state, or any county, municipality, board, authority, or other entity of this state;

(5) A valid United States military identification card, provided that such identification card contains a photograph of the elector; or

(6) A valid tribal identification card containing a photograph of the elector.

(b) Except as provided in subsection (c) of this Code section, if an elector is unable to produce any of the items of identification listed in subsection (a) of this Code section, he or she shall be allowed to vote a provisional ballot pursuant to Code Section 21-2-418 upon swearing or affirming that the elector is the person identified in the elector's voter certificate. Such provisional ballot shall only be counted if the registrars are able to verify current and valid identification of the elector as provided in subsection (a) of this Code section within the time period for verifying provisional ballots pursuant to Code Section 21-2-419. Falsely swearing or affirming such statement under oath shall be punishable as a felony, and the penalty shall be distinctly set forth on the face of the statement.

(c) An elector who registered to vote by mail, but did not comply with subsection (c) of Code Section 21-2-220, and who votes for the first time in this state shall present to the poll workers either one of the forms of identification listed in subsection (a) of this Code section or a copy of a current utility bill, bank statement, government check, paycheck, or other government document that shows the name and address of such elector. If such elector does not have any of the forms of identification listed in this subsection, such elector may vote a provisional ballot pursuant to Code Section 21-2-418 upon swearing or affirming that the elector is the person identified in the elector's voter certificate. Such provisional ballot shall only be counted if the registrars are able to verify current and valid identification of the elector as provided in this subsection within the time period for verifying provisional ballots pursuant to Code Section 21-2-419. Falsely swearing or affirming such statement under oath shall be punishable as a felony, and the penalty shall be distinctly set forth on the face of the statement.



§ 21-2-417.1. Voter identification card

(a) Each county board of registrars shall provide at least one place in the county at which it shall accept applications for and issue Georgia voter identification cards to registered Georgia electors which shall under state law be valid only for purposes of voter identification under Code Section 21-2-417 and available only to registered electors of this state. No fee shall be charged or collected for the application for or issuance of a Georgia voter identification card.

(b) No person shall be eligible for a Georgia voter identification card if such person has a valid unexpired driver's license or identification card issued under Code Section 40-5-100.

(c) The Georgia voter identification card shall be captioned "GEORGIA VOTER IDENTIFICATION CARD" and shall contain a prominent statement that under Georgia law it is valid only as identification for voting purposes. The Georgia voter identification card shall be laminated, shall contain a digital color photograph of the applicant, and shall include the following information:

(1) Full legal name;

(2) Address of residence;

(3) Birth date;

(4) Date identification card was issued;

(5) Sex;

(6) Height;

(7) Weight;

(8) Eye color;

(9) County where the identification card was issued including a county number to be assigned for each county by the Secretary of State; and

(10) Such other information or identification as required by rule of the State Election Board.

(d) The application for a Georgia voter identification card shall elicit the information required under subsection (c) of this Code section and such other information as may be required by rule of the State Election Board. The application shall be signed and sworn to by the applicant and any falsification or fraud in the making of the application shall constitute a felony offense under Code Section 16-10-71, relating to the offense of false swearing.

(e) The board of registrars shall require presentation and verification of the following information before issuing a Georgia voter identification card to a person:

(1) A photo identity document, except that a nonphoto identity document is acceptable if it includes both the person's full legal name and date of birth;

(2) Documentation showing the person's date of birth;

(3) Evidence that the person is registered to vote in this state; and

(4) Documentation showing the person's name and address of principal residence.

(f) A Georgia voter identification card shall remain valid so long as a person resides at the same address and remains qualified to vote. It shall be the duty of a person who moves his or her residence within the State of Georgia to surrender his or her card to the board of registrars of the county of his or her new residence; and such person may after such surrender apply for and receive a new card if such person is otherwise eligible under this Code section. It shall be the duty of a person who moves his or her residence outside the State of Georgia or who ceases to be qualified to vote to surrender his or her card to the board of registrars by which it was issued.

(g) The Secretary of State shall provide each county board of registrars with the necessary equipment, forms, supplies, and training for the production of the Georgia voter identification cards and shall maintain such equipment.

(h) Without in any way limiting the authority of the Secretary of State under subsection (g) of this Code section, the State Election Board shall adopt rules and regulations for the administration of this Code section and, without limiting the generality of the foregoing, such rules and regulations may further define or prescribe the types of documentation required under subsection (e) of this Code section.



§ 21-2-418. Provisional ballots

(a) If a person presents himself or herself at a polling place, absentee polling place, or registration office for the purpose of casting a ballot in a primary or election believing that he or she has timely registered to vote in such primary or election and the person's name does not appear on the list of registered electors, the person shall be entitled to cast a provisional ballot as provided in this Code section.

(b) Such person voting a provisional ballot shall complete an official voter registration form and a provisional ballot voting certificate which shall include information about the place, manner, and approximate date on which the person registered to vote. The person shall swear or affirm in writing that he or she previously registered to vote in such primary or election, is eligible to vote in such primary or election, has not voted previously in such primary or election, and meets the criteria for registering to vote in such primary or election. The form of the provisional ballot voting certificate shall be prescribed by the Secretary of State. The person shall also present the identification required by Code Section 21-2-417.

(c) When the person has provided the information as required by this Code section, the person shall be issued a provisional ballot and allowed to cast such ballot as any other duly registered elector subject to the provisions of Code Section 21-2-419.

(d) Notwithstanding any provision of this chapter to the contrary, in primaries and elections in which there is a federal candidate on the ballot, in the event that the time for closing the polls at a polling place or places is extended by court order, all electors who vote during such extended time period shall vote by provisional ballot only. Such ballots shall be separated and held apart from other provisional ballots cast by electors during normal poll hours. Primaries and elections in which there is no federal candidate on the ballot shall not be subject to the provisions of this subsection.

(e) The registrars shall establish a free access system, such as a toll-free telephone number or Internet website, by which any elector who casts a provisional ballot in a primary or election, or runoff of either, in which federal candidates are on the ballot may ascertain whether such ballot was counted and, if such ballot was not counted, the reason why such ballot was not counted. The registrars shall establish and maintain reasonable procedures necessary to protect the security, confidentiality, and integrity of personal information collected, stored, or otherwise used by such free access system. Access to such information about an individual provisional ballot shall be restricted to the elector who cast such ballot.

(f) At the time an elector casts a provisional ballot, the poll officers shall give the elector written information that informs the elector of the existence of the free access system required by subsection (e) of this Code section by which the elector will be able to ascertain if his or her ballot was counted and, if such ballot was not counted, the reason why such ballot was not counted.

(g) Failure to establish such free access system shall subject the registrars and the county by which the registrars are employed to sanctions by the State Election Board.

(h) Notwithstanding any other provision of this chapter to the contrary, in the event that the voting machines or DRE units at a polling place malfunction and cannot be used to cast ballots or some other emergency situation exists which prevents the use of such equipment to cast votes, provisional ballots may be used by the electors at the polling place to cast their ballots. In such event, the ballots cast by electors whose names appear on the electors list for such polling place shall not be considered provisional ballots and shall not require verification as provided by Code Section 21-2-419; provided, however, that persons whose names do not appear on the electors list for such polling place shall vote provisional ballots which shall be subject to verification under Code Section 21-2-419.



§ 21-2-419. Validation of provisional ballots; reporting to Secretary of State

(a) A person shall cast a provisional ballot on the same type of ballot that is utilized by the county or municipality for mail-in absentee ballots. Such provisional ballot shall be sealed in double envelopes as provided in Code Section 21-2-384 and shall be deposited by the person casting such ballot in a secure, sealed ballot box.

(b) At the earliest time possible after the casting of a provisional ballot, but no later than the day after the primary or election in which such provisional ballot was cast, the board of registrars of the county or municipality, as the case may be, shall be notified by the election superintendent that provisional ballots were cast in the primary or election and the registrars shall be provided with the documents completed by the person casting the provisional ballot as provided in Code Section 21-2-418. Provisional ballots shall be securely maintained by the election superintendent until a determination has been made concerning their status. The board of registrars shall immediately examine the information contained on such documents and make a good faith effort to determine whether the person casting the provisional ballot was entitled to vote in the primary or election.

(c) (1) If the registrars determine after the polls close, but not later than three days following the primary or election, that the person casting the provisional ballot timely registered to vote and was eligible and entitled to vote in such primary or election, the registrars shall notify the election superintendent and the provisional ballot shall be counted and included in the county's or municipality's certified election results.

(2) If the registrars determine after the polls close, but not later than three days following the primary or election, that the person voting the provisional ballot timely registered and was eligible and entitled to vote in the primary or election but voted in the wrong precinct, then the board of registrars shall notify the election superintendent. The superintendent shall count such person's votes which were cast for candidates in those races for which the person was entitled to vote but shall not count the votes cast for candidates in those races in which such person was not entitled to vote. The superintendent shall order the proper election official at the tabulating center or precinct to prepare an accurate duplicate ballot containing only those votes cast by such person in those races in which such person was entitled to vote for processing at the tabulating center or precinct, which shall be verified in the presence of a witness. Such duplicate ballot shall be clearly labeled with the word "Duplicate," shall bear the designation of the polling place, and shall be given the same serial number as the original ballot. The original ballot shall be retained.

(3) If the registrars determine that the person casting the provisional ballot did not timely register to vote or was not eligible or entitled to vote in such primary or election or shall be unable to determine within three days following such primary or election whether such person timely registered to vote and was eligible and entitled to vote in such primary or election, the registrars shall so notify the election superintendent and such ballot shall not be counted. The election superintendent shall mark or otherwise document that such ballot was not counted and shall deliver and store such ballots with all other ballots and election materials as provided in Code Section 21-2-500.

(d)(1) The board of registrars shall notify in writing those persons whose provisional ballots were not counted that their ballots were not counted because of the inability of the registrars to verify that the persons timely registered to vote or other proper reason. The registrars shall process the official voter registration form completed by such persons pursuant to Code Section 21-2-418 and shall add such persons to the electors list if found qualified.

(2) The board of registrars shall notify in writing those electors who voted in the wrong precinct and whose votes were partially counted of their correct precinct.

(e) The board of registrars shall complete a report in a form designated by the Secretary of State indicating the number of provisional ballots cast and counted in the primary or election.






Part 2 - Precincts Using Paper Ballots

§ 21-2-430. Opening of ballot boxes; destruction of irrelevant materials; locking of ballot box; public breaking of seals; instruction cards and notices of penalties

In precincts in which ballots are used, the poll officers shall, after taking the oath, publicly open the ballot boxes which have been furnished to them and shall, prior to opening of the polls, totally destroy any ballots and other papers which they may find therein which are not intended for use in such primary or election. When the polling place is opened, the ballot box shall be securely locked and shall not be opened until the close of the polls, as provided in Code Section 21-2-436. At the opening of the polls, the seals of the packages furnished by the superintendent shall be publicly broken and such packages shall be opened by the chief manager. The cards of instruction shall be immediately posted in each voting compartment. One card of instruction, one notice of penalties, and one voting rights poster shall be immediately posted in or about the voting room outside the enclosed space; and such card of instruction, notice of penalties, and voting rights poster shall be given to any elector at his or her request so long as there are any on hand.



§ 21-2-431. Execution of voter's certificate; procedure upon qualification of elector; elector unable to sign name; voting outside precinct of residence; registration as prerequisite to voting

(a) At every primary and election, each elector who desires to vote shall first execute a voter's certificate and hand the same to the poll officer in charge of the electors list. When an elector has been found entitled to vote, the poll officer who examined his or her voter's certificate shall sign his or her name or initials on the voter's certificate and shall, if the voter's signature is not readily legible, print such voter's name under his or her signature. As each elector is found to be qualified and votes, the poll officers shall check off the elector's name on the electors list and shall enter the number of the stub of the ballot issued to him or her, or his or her number in the order of admission to the voting machines, on the voter's certificate of such elector. As each elector votes, his or her name in the order of voting shall be recorded in the numbered list of voters provided for that purpose.

(b) If any elector was unable to sign his or her name at the time of registration or if, having been able to sign his or her name when registered, he or she subsequently shall have become, through physical disability, unable to sign his or her name when he or she applies to vote, he or she shall establish his or her identity to the satisfaction of the poll officers; and in such case he or she shall not be required to sign a voter's certificate, but a certificate shall be prepared for him or her by a poll officer.

(c) Except as provided in Code Sections 21-2-218 and 21-2-386, no person shall vote at any primary or election at any polling place outside the precinct in which such person resides, nor shall such person vote in the precinct in which such person resides unless such person has been registered as an elector and such person's name appears on the electors list of such precinct.



§ 21-2-432. Voter's certificate binder as constituting official list of electors; separate preservation and disposition of refused applications

After each elector has been admitted to vote, his or her voter's certificate shall be inserted in the binder provided therefor by the registrars, and known as the "voter's certificate binder," and such voter's certificates so bound shall constitute the official list of electors voting at such primary or election. All voter's certificates prepared by persons applying to vote whose applications to vote are refused by the poll officers shall be separately preserved and returned to the superintendent with the other papers.



§ 21-2-433. Admission of electors to enclosed space; detachment of ballots from stubs and distribution of ballots to electors; return of canceled ballots to superintendent

(a) No elector shall enter the enclosed space behind the guardrail provided for in subsection (a) of Code Section 21-2-267 until he or she is found entitled to vote.

(b) As soon as an elector has been admitted within the enclosed space, the poll officer having charge of the ballots in precincts in which ballots are used shall detach a ballot from the stub and give it to the elector, first folding it so that the words and figures printed on the face shall not be visible, and no ballots shall be deposited in the ballot box unless folded in the same manner. If an elector's right to vote has been challenged for cause under Code Section 21-2-230, the elector shall be entitled to vote a challenged ballot. Not more than one ballot shall be detached from its stub in any book of ballots at any one time. Not more than one ballot shall be given to an elector; but, if an elector inadvertently spoils a ballot, such elector may obtain another upon returning the spoiled one. The ballots thus returned shall be immediately canceled and at the close of the polls shall be enclosed in an envelope, which shall be sealed and returned to the superintendent.



§ 21-2-434. Restrictions as to removal of ballots from book or polling place; deposit of official ballots in box; disposition of unofficial ballots

No official ballot shall be taken or detached from its stub in any book of ballots, except by a poll officer when a person desiring to vote has been found to be an elector entitled to vote. Not more than one ballot shall be removed at any one time or given to an elector, except in the case of a spoiled ballot as provided by this article. No person other than the poll officers shall take or remove any ballot from the polling place. Only official ballots shall be deposited in the ballot box and counted, except as otherwise provided in this article. If any ballot appears to have been obtained otherwise than from the superintendent as provided by this article, the same shall not be counted; and the chief manager shall transmit such ballot to the district attorney without delay, together with whatever information he or she may have regarding the same.



§ 21-2-435. Procedure as to marking and depositing of ballots

(a) In precincts in which ballots are used, the elector, after receiving his or her ballot, shall retire to one of the voting compartments and draw the curtain or shut the screen or door and shall then prepare his or her ballot; provided, however, that an elector may, before entering the voting booth, ask for instructions concerning the manner of voting, and a poll officer shall give him or her such instructions; but no person giving an elector such instructions shall in any manner request, suggest, or seek to persuade or induce any such elector to vote any particular ticket or for any particular candidate or for or against any particular question. After giving such instructions and before the elector closes the booth or votes, the poll officer shall retire and the elector shall forthwith vote.

(b) At primaries, the elector shall prepare his or her ballot in the following manner: He or she shall vote for the candidates of his or her choice for nomination or election, according to the number of persons to be voted for by him or her, for each office, by making a cross (X) or check ([checkmark]) mark in the square opposite the name of each candidate. No elector shall be permitted to cast a write-in ballot in a primary. A ballot upon which a voter has marked out or struck through the name of a candidate for whom the voter does not intend to cast his or her vote may be counted if the ballot clearly indicates that candidate for whom the voter desired to cast his or her vote.

(c) At elections, the elector shall prepare his or her ballot in the following manner:

(1) He or she may vote for the candidates of his or her choice for each office to be filled according to the number of persons to be voted for by him or her for each office, by making a cross (X) or check ([checkmark]) mark in the square opposite the name of the candidate;

(2) He or she may write, in the blank space provided therefor, any name not already printed on the ballot, and such insertion shall count as a vote without the marking of a cross (X) or check ([checkmark]) mark;

(3) Reserved;

(4) If he or she desires to vote for the presidential electors nominated by any party or body, he or she may make a cross (X) or check ([checkmark]) mark in the appropriate square at the left of the names of the candidates for President and Vice President of such party or body;

(5) In case of a question submitted to the vote of the electors, he or she may make a cross (X) or check ([checkmark]) mark in the appropriate square opposite the answer which he or she desires to give.

(d) Before leaving the voting compartment, the elector shall fold his or her ballot, without displaying the markings thereon, in the same way it was folded when received by him or her; and he or she shall then leave the compartment and exhibit the number strip of the ballot to a poll officer who shall ascertain by an inspection of the number appearing thereon whether the ballot so exhibited to him or her is the same ballot which the elector received before entering the voting compartment. If it is the same, the poll officer shall direct the elector, without unfolding the ballot, to remove the perforated portion containing the number, and the elector shall immediately deposit the ballot in the ballot box. The number strip shall be deposited in the stub box provided for such purpose and the number strips shall be retained with the ballots and other stubs. Any ballot, other than one which has been challenged for cause under Code Section 21-2-230, deposited in a ballot box at any primary or election without having such number removed shall be void and shall not be counted.



§ 21-2-436. Duties of poll officers after the close of the polls

After the polls are closed and the last elector has voted in precincts in which ballots are used, at least two poll officers shall remain within the enclosed space. Before the ballot box is opened, the number of ballots issued to electors, as shown by the stubs, and the number of ballots, if any, spoiled and returned by electors and canceled, shall be announced to all present in the voting room and entered upon the general returns of votes cast at such primary or election. The poll officer shall then compare the number of electors voting as shown by the stubs with the number of names shown as voting by the electors list, voter's certificates, and the numbered list of voters, and shall announce the result, and shall enter on the general returns the number of electors who have voted, as shown by the voter's certificates. If any differences exist, they shall be reconciled, if possible; otherwise, they shall be noted on the general returns. The electors list, the voter's certificates, the numbered list of voters, and the stubs of all ballots used, together with all unused ballots, all spoiled and canceled ballots, and all rejected voter's certificates, shall then be placed in separate packages, containers, or envelopes and sealed before the ballot box is opened.



§ 21-2-437. Procedure as to count and return of votes generally; void ballots

(a) After the polls close and as soon as all the ballots have been properly accounted for and those outside the ballot box as well as the voter's certificates, numbered list of voters, and electors list have been sealed, the poll officers shall open the ballot box and take therefrom all ballots contained therein. In primaries in which more than one ballot box is used, any ballots or stubs belonging to another party holding its primary in the same polling place shall be returned to the ballot box for the party for which they were issued. In primaries, separate tally and return sheets shall be prepared for each party, and separate poll officers shall be designated by the chief manager to count and tally each party's ballot. Where the same ballot box is being used by one or more parties, the ballots and stubs shall first be divided by party before being tallied and counted. The ballots shall then be counted one by one and a record made of the total number. Then the chief manager, together with such assistant managers and other poll officers as the chief manager may designate, under the scrutiny of one of the assistant managers and in the presence of the other poll officers, shall read aloud the names of the candidates marked or written upon each ballot, together with the office for which the person named is a candidate, and the answers contained on the ballots to the questions submitted, if any; and the other assistant manager and clerks shall carefully enter each vote as read and keep account of the same in ink on a sufficient number of tally papers, all of which shall be made at the same time. All ballots, after being removed from the box, shall be kept within the unobstructed view of all persons in the voting room until replaced in the box. No person, while handling the ballots, shall have in his or her hand any pencil, pen, stamp, or other means of marking or spoiling any ballot. The poll officers shall immediately proceed to canvass and compute the votes cast and shall not adjourn or postpone the canvass or computation until it shall have been fully completed, except that, in the discretion of the superintendent, the poll officers may stop the counting after all contested races and questions are counted, provided that the results of these contested races and questions are posted for the information of the public outside the polling place and the ballots are returned to the ballot box and deposited with the superintendent until counting is resumed on the following day.

(b) When the vote cast for the different persons named upon the ballots and upon the questions, if any, appearing thereon, shall have been fully recorded in the tally papers and counted, the poll officers shall duly certify to the number of votes cast for each person and question and shall prepare in ink a sufficient number of general returns. The general returns shall show, in addition to the entries made thereon as aforesaid, the total number of ballots received from the superintendent, the number of ballots cast, the number of ballots declared void, the number of ballots spoiled and canceled, and any blank ballots cast, as well as the votes cast for each candidate. At elections, the number of votes cast for each candidate by each political party or body of which such candidate is a nominee shall be separately stated.

(c) In returning any votes cast for any person whose name is not printed on the ballot, the poll officers shall record any such names exactly as they were written on the ballot.

(d) Any ballot marked so as to identify the voter shall be void and not counted, except a ballot cast by a challenged elector whose name appears on the electors list; such challenged vote shall be counted as prima facie valid but may be voided in the event of an election contest. Any ballot marked by anything but pen or pencil shall be void and not counted. Any erasure, mutilation, or defect in the vote for any candidate shall render void the vote for such candidate but shall not invalidate the votes cast on the remainder of the ballot, if otherwise properly marked. If an elector shall mark his or her ballot for more persons for any nomination or office than there are candidates to be voted for such nomination or office, or if, for any reason, it may be impossible to determine his or her choice for any nomination or office, his or her ballot shall not be counted for such nomination or office; but the ballot shall be counted for all nominations or offices for which it is properly marked. Unmarked ballots or ballots improperly or defectively marked so that the whole ballot is void shall be set aside and shall be preserved with other ballots. In primaries, votes cast for candidates who have died, withdrawn, or been disqualified shall be void and shall not be counted. In elections, votes for candidates who have died or been disqualified shall be void and shall not be counted.

(e) Any ballot marked by any other mark than a cross (X) or check ([checkmark]) mark in the spaces provided for that purpose shall be void and not counted; provided, however, that no vote recorded thereon shall be declared void because a cross (X) or check ([checkmark]) mark thereon is irregular in form. Notwithstanding any other provisions of this chapter to the contrary, if the voter has marked his or her ballot in such a manner that he or she has indicated clearly and without question the candidate which he or she desires to receive his or her vote, his or her ballot shall be counted and such candidate shall receive his vote.

(f) At elections, a ballot indicating a write-in vote for any person whose name is not printed on the ballot and who properly gave notice of intent to run as a write-in candidate pursuant to Code Section 21-2-133 shall be counted as a vote for such person, if written in the proper space or spaces provided for that purpose, whether or not a cross (X) or check ([checkmark]) mark is placed before the name of such person.



§ 21-2-438. Ballots identifying voter, not marked, or improperly marked declared void

(a) Any ballot marked so as to identify the voter shall be void and not counted, except a ballot cast by a challenged elector whose name appears on the electors list; such challenged vote shall be counted as prima facie valid but may be voided in the event of an election contest. Any ballot marked by anything but pen or pencil shall be void and not counted. Any erasure, mutilation, or defect in the vote for any candidate shall render void the vote for such candidate but shall not invalidate the votes cast on the remainder of the ballot, if otherwise properly marked. If an elector shall mark his or her ballot for more persons for any nomination or office than there are candidates to be voted for such nomination or office, or if, for any reason, it may be impossible to determine his or her choice for any nomination or office, his or her ballot shall not be counted for such nomination or office; but the ballot shall be counted for all nominations or offices for which it is properly marked. Ballots not marked or improperly or defectively marked so that the whole ballot is void, shall be set aside and shall be preserved with the other ballots. In primaries, votes cast for candidates who have died, withdrawn, or been disqualified shall be void and shall not be counted. In elections, votes for candidates who have died or been disqualified shall be void and shall not be counted.

(b) At elections, any ballot marked by any other mark than a cross (X) or check ([checkmark]) mark in the spaces provided for that purpose shall be void and not counted; provided, however, that no vote recorded thereon shall be declared void because a cross (X) or check ([checkmark]) mark thereon is irregular in form. A cross (X) or check ([checkmark]) mark in the square opposite the names of the nominees of a political party or body for the offices of President and Vice President shall be counted as a vote for every candidate of that party or body for the offices of presidential electors. Any ballot indicating a write-in for any person whose name is not printed on the ballot and who properly gave notice of intent to run as a write-in candidate pursuant to Code Section 21-2-133 shall be counted as a vote for such person, if written in the proper space or spaces provided for that purpose, whether or not a cross (X) or check ([checkmark]) mark is placed before the name of such person.

(c) Notwithstanding any other provisions of this chapter to the contrary and in accordance with the rules and regulations of the State Election Board promulgated pursuant to paragraph (7) of Code Section 21-2-31, if the elector has marked his or her ballot in such a manner that he or she has indicated clearly and without question the candidate for whom he or she desires to cast his or her vote, his or her ballot shall be counted and such candidate shall receive his or her vote, notwithstanding the fact that the elector in indicating his or her choice may have marked his or her ballot in a manner other than as prescribed by this chapter.



§ 21-2-439. Decisions concerning questionable marks or defaced or mutilated ballots

Decisions concerning questionable marks on ballots or defacing or mutilation of ballots and the count to be recorded thereon shall be made by the assistant managers; and, if they disagree, the chief manager shall make the decision.



§ 21-2-440. Duty of poll officers to sign general returns; posting of copy of returns; delivery of copy of materials to superintendent

(a) Immediately after the vote has been counted in precincts in which paper ballots are used, all of the general returns shall be signed by the poll officers. If any poll officer shall refuse to sign or certify the general returns, he or she shall write his or her reasons therefor upon the general return sheets. One of such returns shall be immediately posted for the information of the public outside the polling place or place of tabulation, one of such returns shall be returned sealed to the superintendent in an envelope prepared for the Secretary of State or the city clerk, and one shall be entrusted to the chief manager for delivery to the superintendent with the package of unused ballots and other election supplies in an envelope provided for that purpose. The poll officer shall then replace all the ballots cast, so counted and canvassed, in the ballot boxes, including those declared void, spoiled, and canceled, together with the voter's certificates, one set of the tally papers, one general return sheet, one numbered list of voters, sealed as provided in this subsection, and one oath of each poll officer, and lock and seal each ballot box so that nothing can be inserted therein until it is opened again; and the chief manager and an assistant manager shall immediately deliver the ballot boxes to the custody of the superintendent. The superintendent shall not compute any returns from any precinct until the ballot boxes therefor, as well as the package of unused ballots and other election supplies therefrom, are so delivered.

(b) The tally papers, affidavits of voters and others, including oaths of poll officers, and one general return sheet shall be placed in separate envelopes to be provided for that purpose and sealed as soon as the count is finally completed. All of such envelopes and one numbered list of voters, previously sealed as provided in subsection (a) of this Code section, shall be entrusted to the chief manager to be delivered immediately to the superintendent.

(c) Immediately upon completion of the count and tabulation of the votes cast, the electors list shall be sealed and returned by the chief manager to the superintendent, who shall transmit it to the registrars.






Part 3 - Precincts Using Voting Machines

§ 21-2-450. Opening of polls; procedure when ballot labels misplaced; certification by managers; machines to be locked until polls open; officers to be near machines; inspection of machines; broken machines

(a)(1) In the precincts in which voting machines are used, the seals of the package furnished by the superintendent shall be publicly broken at the opening of the polls and such package shall be opened by the chief manager. One card of instructions, one notice of penalties, one voting rights poster, and not less than two diagrams of the face of the machine shall be immediately posted in or about the voting room outside the enclosed space; and such cards, notices of penalties, and voting rights posters shall be given to any elector at his or her request, so long as there are any on hand.

(2) The managers, before opening the envelope containing the keys which unlock the operating mechanism and registering counters or counter compartment of the voting machine, shall examine the number of the seal on the machine and the number registered on the protective counter or device and shall see whether they are the same as the numbers written on the envelope containing the keys. If either number shall be found not to agree, the envelope shall remain unopened until the poll officers shall have notified the proper custodian of voting machines or the superintendent and until the custodian or some other person authorized by the superintendent shall have presented himself or herself at the polling place for the purpose of reexamining the machine and shall have certified that it is properly arranged. But, if the numbers on the seal and the protective counter or device shall both be found to agree with the numbers on the envelope, the envelope shall be opened, and where the voting machine provided is not equipped with a mechanism for printing paper proof sheets, the poll officers shall examine the registering counters and, for that purpose, shall open the doors concealing such counter, if the construction of the voting machine shall so require; and, before the polls are opened, each manager shall carefully examine every counter and shall see that it registers zero. When the voting machine provided is equipped with a mechanism for printing paper proof sheets and requires the simultaneous use of three keys to unlock the registering counters or counter compartment, the chief manager shall deliver one of the two keys to an assistant manager, to be retained by him or her, and shall then print at least two proof sheets, one of which each manager shall carefully examine to ascertain whether every counter registers zero and shall then preserve such proof sheets to be signed by them and returned to the superintendent, with the duplicate return sheet, and shall sign and post the other proof sheet upon the wall of the polling place, where it shall remain until the polls are closed. The key delivered by the chief manager to such assistant manager, as provided in this paragraph, shall be retained by him or her until the polls have been closed; and the voting and counting mechanism of the machine shall have been locked and sealed against voting and shall then be returned to the chief manager, for return by him or her to the superintendent, as provided in this part.

(b) If the ballot labels containing the names of officers, political parties and bodies, candidates, and questions shall not be in their proper places on the voting machine, the poll officers shall immediately notify the proper custodian of voting machines or the superintendent, and the machine shall not be used until the custodian or some other person authorized by the superintendent shall have supplied ballot labels as provided in this subsection. If the ballot labels for a voting machine shall not be delivered at the time required or, if after delivery, they shall be lost, destroyed, or stolen, the superintendent or custodian shall cause other ballot labels to be prepared, printed, or written, as nearly in the form of the official ballot labels as practicable, and shall cause such ballot labels to be used in the same manner, as nearly as may be, as the official ballot labels would have been used.

(c) The managers shall sign a certificate showing:

(1) The identifying number or other designation of the voting machine;

(2) The delivery of the keys in a sealed envelope;

(3) The number on the seal upon the machine;

(4) The number registered on the protective counter or device;

(5) That all the counters were set at zero; and

(6) That the ballot labels are properly placed in the machine,

which certificate shall be returned by the chief manager to the superintendent with the other certificates, as provided in this part.

(d) The machine shall remain locked against voting until the polls are opened and shall not be operated except by electors in voting. If any counter is found not to register zero, the poll officers shall immediately notify the custodian or the superintendent, who shall, if practicable, adjust or cause the counters to be adjusted at zero; but, if it shall be found impracticable for the custodian or other person authorized by the superintendent to arrive in time so as to adjust such counters before the time set for opening the polls, the poll officers shall immediately make a written record of the designation or designating letter or number of such counter, together with the number registered thereon (called the initial number below) and shall sign and post the same upon the wall of the polling place, where it shall remain until the polls are closed; provided, however, that if the voting machine used is equipped with a mechanism for printing paper proof sheets, in any case where any counter is shown by such proof sheet not to register zero, if it shall be found impracticable to have such counter adjusted before the time set for opening the polls, the poll officer shall sign such printed proof sheet and post the same upon the wall of the polling place where it shall remain until the polls are closed; and, in filling out the returns of the election, if the final number of such counter is greater than the initial number, the poll officers shall subtract the initial number from the final number and enter the difference on the returns as the vote for the candidate or on the question represented by such counter; if the final number of such counter is less than the initial number, the poll officers shall add 1,000 to the final number, shall subtract the initial number from the sum so ascertained, and shall enter upon the returns as the vote for the candidate or on the question represented by such counter the final plus 1,000 less the initial number.

(e) The exterior of the voting machine and every part of the polling place shall be in plain view of the poll officers. The voting machine shall be located at the polling place, at least six feet back of the guardrail or barrier, in such a position that, unless its construction shall require otherwise, the ballot labels on the face of the machine can be seen plainly by the poll officers when the machine is not occupied by an elector.

(f) The poll officers shall not themselves be, nor allow any other person to be, in any position that will permit anyone to see or ascertain how an elector votes or how he or she has voted. A poll officer shall inspect the face of the machine at least once every hour during the time when the polls are open to see that the ballot labels are in their proper places and that the machine has not been damaged or tampered with.

(g) If during the primary or election a voting machine becomes inoperative in such manner that it cannot be readily repaired without exposing the count on the candidate counters, the poll officer shall immediately lock and seal the operating lever or mechanism of the machine so that the voting and counting mechanism will be prevented from operation. Upon the close of the polls, the poll officers shall perform their duties set forth in Code Sections 21-2-454 through 21-2-457 with respect to such machine. If necessary, because of the lack of another machine or other machines for use by the electors, after a voting machine becomes inoperative, paper ballots shall be used.



§ 21-2-451. Execution of voter's certificate; procedure upon qualification of elector; elector unable to sign name; voting outside of precinct of residence; registration prerequisite to voting

(a) At every primary and election, each elector who desires to vote shall first execute a voter's certificate and hand the same to the poll officer in charge of the electors list. When an elector has been found entitled to vote, the poll officer who examined his or her voter's certificate shall sign his or her name or initials on the voter's certificate and shall, if the voter's signature is not readily legible, print such voter's name under his or her signature. As each elector is found to be qualified and votes, the poll officers shall check off the elector's name on the electors list and shall enter the number of the stub of the ballot issued to him or her, or his or her number in the order of admission to the voting machines, on the voter's certificate of such elector. As each elector votes, his or her name in the order of voting shall be recorded in the numbered list of voters provided for that purpose.

(b) If any elector was unable to sign his or her name at the time of registration or, if having been able to sign his or her name when registered, he or she subsequently shall have become, through physical disability, unable to sign his or her name when he or she applies to vote, he or she shall establish his or her identity to the satisfaction of the poll officers; and in such case he or she shall not be required to sign a voter's certificate, but a certificate shall be prepared for him or her by a poll officer.

(c) Except as provided in Code Sections 21-2-218 and 21-2-386, no person shall vote at any primary or election at any polling place outside the precinct in which such person resides, nor shall such person vote in the precinct in which such person resides unless such person has been registered as an elector and such person's name appears on the electors list of such precinct.



§ 21-2-452. Admission of electors to enclosed space; voting procedure generally; procedure as to write-in votes; voting by electors whose right to vote is challenged; disabled voters

(a) No elector shall enter the enclosed space behind the guardrail provided for in subsection (a) of Code Section 21-2-267 until he or she is found entitled to vote, after which he or she shall be admitted to the voting machine booth as soon as it is vacant and shall be permitted to vote.

(b) At primaries, before an elector is admitted to the voting machine, it shall be adjusted by the poll officer in charge thereof so that such elector will only be able to vote for the candidates of the party in whose primary he or she is then participating.

(c) At primaries or elections, an elector shall vote for each candidate individually by operating the key, handle, pointer, or knob upon or adjacent to which the name of such candidate is placed. In the case of a question submitted to the vote of the electors, the elector shall operate the key, handle, pointer, or knob corresponding to the answer which he or she desires to give.

(d) An elector may, at any election, vote for any person for any office, for which office his or her name does not appear upon the voting machine as a candidate, by a write-in ballot containing the name of such person, such ballot to be deposited, written, or affixed (but not by the use of a sticker or paster) in or upon the appropriate receptacle or device provided in or on the machine for that purpose, and in no other manner. Where two or more persons are to be elected to the same office and the names of such candidates are placed upon or adjacent to a single key, handle, pointer, or knob, and the voting machine requires that all write-in ballots voted for that office be deposited, written, or affixed in or upon a single receptacle or device, an elector may vote in or by such receptacle or device for one or more persons whose names do not appear upon the machine, with or without the name of one or more persons whose names do so appear. With these exceptions, no write-in ballot shall be cast on a voting machine for any person for any office if the person's name appears on the machine as a candidate for that office, and any ballot so cast shall be void and not counted. No elector shall be permitted to cast a write-in ballot in a municipal primary.

(e) At any general election at which presidential electors are to be chosen, each elector shall be permitted to vote by one operation for all the presidential electors of a political party or body. For each party or body nominating presidential electors, a ballot label shall be provided containing only the words "Presidential Electors," preceded by the name of the party or body and followed by the names of the candidates thereof for the office of President and Vice President, and the corresponding counter or registering device shall register votes cast for such presidential electors when thus voted for collectively. If an elector desires to vote a ticket for presidential electors made up of the names of persons nominated by different parties or bodies, or partially of names of persons so in nomination and partially of names of persons not in nomination by any party or body, or wholly of names of persons not in nomination by any party or body, he or she may write or deposit a paper ballot prepared by himself or herself in the receptacle provided in or on the machine for the purpose. The machine shall be so constructed that it will not be possible for any one elector to vote a straight party or body ticket for presidential electors and at the same time to deposit a ballot for presidential electors in such receptacle. When the votes for presidential electors are counted, the votes appearing upon the counter or registering device corresponding to the ballot label containing the names of the candidates for President and Vice President of any party or body shall be counted as votes for each of the candidates for presidential elector of such party or body; and thereupon all candidates for presidential elector shall be credited, in addition, with the votes cast for them upon the ballots deposited in the machine, as provided in this Code section.

(f) As soon as the elector has adjusted the voting machine so that it will record his or her choice for the various candidates to be voted for and his or her answers to the various questions are submitted, he or she shall operate the recording mechanism and immediately leave the voting machine booth.

(g) If an elector's right to vote has been challenged pursuant to Code Section 21-2-230, the elector shall not be permitted to vote on the voting machine but shall vote by ballot in the manner prescribed by this chapter.

(h) The superintendent shall make paper ballots available for disabled electors who, due to their disability, are unable to vote on a voting machine. Absentee ballots may be used for this purpose. The superintendent shall provide sufficient accommodations to permit such disabled elector to vote in private.



§ 21-2-453. Voter's certificate binder as constituting official list; separate preservation and return of refused applications

After each elector has been admitted to vote, his or her voter's certificate shall be inserted in the binder provided therefor and known as the "voter's certificate binder." Such voter's certificates so bound shall constitute the official list of electors voting at such primary or election. All voter's certificates prepared by persons applying to vote whose applications to vote are refused by the poll officers shall be separately preserved and returned to the superintendent with the other papers.



§ 21-2-454. Duties of poll officers after the close of the polls

(a) As soon as the polls are closed and the last elector has voted, the poll officers shall immediately lock and seal the operating lever or mechanism of the machine so that the voting and counting mechanism will be prevented from operation, and they shall then sign a certificate stating:

(1) That the machine has been locked against voting and sealed;

(2) The number, as shown on the public counter;

(3) The number on the seal which they have placed upon the machine;

(4) The number registered on the protective counter or device; and

(5) The number or other designation of the voting machine,

which certificate shall be returned by the chief manager to the superintendent with the other certificates, as provided in this part.

(b) The poll officers shall then compare the number, as shown by the public counter of the machine, with the number of names appearing on the numbered list of voters, the electors list, and voter's certificates, which shall then be placed in separate packages, containers, or envelopes and sealed.



§ 21-2-455. Canvass and return of votes

(a) If the type of voting machine provided shall require the counters to be seen in order to enable the poll officers to canvass the vote, the poll officers, in the presence of all persons within the polling place, shall then make visible the registering counters and, for that purpose, shall unlock and open the doors, or other covering concealing the same, giving full view of all the counter numbers. If the voting machine is equipped with a mechanism for printing paper proof sheets the poll officers shall immediately print not less than four proof sheets and as many more as may be requested by those present, to the extent of the machine's capacity. The chief manager and an assistant manager shall then, under the scrutiny of the other assistant manager, and in the order of the offices as their titles are arranged on the machine, read from the counters or from one of the proof sheets, as the case may be, and announce, in distinct tones, the designation or designating number and letter on each counter for each candidate's name, the result as shown by the counter numbers, the votes recorded for each office for persons other than nominated candidates, and the designation or designating numbers and letters on each counter, and the results as shown by the counter numbers for and against each question voted on. The counters shall not be read consecutively along the party or body rows or columns but shall always be read along the office columns or rows, completing the canvass for each office or question before proceeding to the next.

(b) The vote as registered shall be entered by the poll officers, in ink, on duplicate return sheets and also on a general return sheet and statement, all of which, after the canvass is completed, shall be signed by the poll officers. If any poll officer shall refuse to sign or certify the general or duplicate return sheets or statement, he or she shall write his or her reasons therefor upon such sheets. The vote for presidential electors shall be computed and returned as provided in subsection (e) of Code Section 21-2-452. If more than one voting machine is used in any precinct, the vote registered on each machine shall be ascertained in like manner and separately entered in appropriate spaces on the general and duplicate return sheets and statement. The total vote cast for each candidate and for and against each question shall then be computed and entered on the general and duplicate return sheets and statement. There shall also be entered on the general return sheet and statement the number of electors who have voted, as shown by the numbered list of voters, electors list, and voter's certificates, and the number on each machine, as shown by the public counters. The number registered on the protective counter or device on each machine immediately prior to the opening of the polls and immediately after the closing thereof and sealing of the machine and the number or other designation of each machine used shall also be entered thereon. In the case of primaries, duplicate return sheets shall be prepared as for other elections. The registering counters of the voting machine or the paper proof sheets, as the case may be, shall remain exposed to view until the said returns and all other reports have been fully completed and checked by the poll officers. During such time, anyone who may desire to be present shall be admitted to the polling place.

(c) The proclamation of the result of the votes cast shall be announced distinctly and audibly by the chief manager, who shall read the name of each candidate, the designation or designating numbers and letters of his or her counters, and the vote registered on each counter, as well as the vote cast for and against each question submitted. During such proclamation, ample opportunity shall be given to any person lawfully present to compare the results so announced with the counter dials of the machine or with the paper proof sheets, as the case may be, and any necessary corrections shall then and there be made by the poll officers, after which the doors or other cover of the voting machine shall be closed and locked. Any ballots written, deposited, or affixed in or upon the voting machine shall be enclosed in properly sealed packages and properly endorsed and shall be delivered by the chief manager as provided in this part. The chief manager shall promptly deliver to the superintendent or his or her representative the keys of the voting machine, enclosed in a sealed envelope, if the construction of the voting machine shall permit their separate return. Such envelope shall have endorsed thereon a certificate of the poll officers stating the number of the machine, the precinct where it has been used, the number on the seal, and the number on the protective counter or device at the close of the polls.

(d) The poll officers, on the returns provided for in this Code section, shall record any votes which have been cast by means of a write-in ballot for a person whose name is not printed on the ballot labels. In returning any such votes which have been written, deposited, or affixed upon receptacles or devices provided for the purpose, the poll officers shall record any such names exactly as they were written, deposited, or affixed.



§ 21-2-456. Form of general return sheet, duplicate return sheets, and statement; posting of vote results; delivery of documents to superintendent; seal and return of electors list upon completion of vote count and tabulation

(a) The general return sheets, duplicate return sheets, and statement shall be printed to conform with the type of voting machine used and in form approved by the Secretary of State. The designating number and letter, if any, on the counter for each candidate shall be printed thereon opposite the candidate's name. Immediately after the vote has been ascertained, the statement thereof shall be posted on the door of the polling place. Duplicate return sheets, voter's certificates, numbered list of voters, oaths of poll officers, and affidavits of voters and others shall be sealed and given to the chief manager, who shall deliver them, together with the general return sheet and the package of ballots deposited, written, or affixed in or upon the voting machine, to the superintendent. The voter's certificates, rejected voter's certificates, and oaths of assisted voters shall be sealed in a separate envelope addressed to the board of registrars and bearing a list of its contents on the outside. This envelope shall be immediately delivered by the managers into the custody of the superintendent. If the type of voting machine is equipped with a mechanism for printing paper proof sheets, one of such proof sheets shall be posted on the door of the polling place with such statement; one shall be returned with a precinct return sheet sealed in an envelope prepared for the Secretary of State; one shall be placed in the envelope and delivered with the general return sheet; and one shall be sealed in the envelope with the duplicate return sheets and delivered by the chief manager to the superintendent. The printed proof sheet returned with the general return sheet and the printed proof sheet returned with the duplicate return sheet shall each be part of the return of the primary or election.

(b) Immediately upon the completion of the count and tabulation of the vote cast, the electors list shall be sealed and returned immediately by the chief manager to the superintendent, who shall transmit it to the registrars.



§ 21-2-457. Removal, storage, and examination of voting machines after completion of vote count

As soon as possible after the completion of the count in precincts in which voting machines are used, the superintendent shall have the voting machines removed to the place of storage provided for in this chapter. The voting machines shall remain locked against voting for the period of ten days next following each primary and election, and as much longer as may be necessary or advisable because of any existing or threatened contest over the result of the primary or election, with due regard for the date of the next following primary or election, except that they may be opened and all the data and figures therein examined under this chapter, by order of any superior court of competent jurisdiction, or by direction of any legislative committee to investigate and report upon contested primaries or elections affected by the use of such machines. Such data and such figures shall be examined by such committee in the presence of the officer having the custody of such machines.






Part 4 - Precincts Using Vote Recorders

§§ 21-2-470 through 21-2-473.

Reserved. Repealed by Ga. L. 2003, p. 517, § 51, effective July 1, 2003.






Part 5 - Precincts Using Optical Scanning Voting Equipment

§ 21-2-480. Caption for ballots; party designations; form and arrangement

(a) At the top of each ballot for an election in a precinct using optical scanning voting equipment shall be printed in prominent type the words "OFFICIAL BALLOT," followed by the designation of the precinct for which it is prepared and the name and date of the election.

(b) Immediately under this caption on a ballot presenting the names of candidates for election to office, the following directions shall be printed, insofar as the same may be appropriate for the election involved:

(1) Optical scanners using ovals or squares. To vote blacken the oval or square ( =oval [] ) next to the candidate of your choice. To vote for a person whose name is not on the ballot, manually write his or her name in the write-in section and blacken the oval or square next to the write-in section. If you spoil your ballot, do not erase, but ask for a new ballot. Use only the pen or pencil provided.

(2) Optical scanners using arrows. To vote, complete the arrow ( <-- ) to the right of the name of the candidate for whom you wish to vote. To vote for a person whose name is not on the ballot, manually write his or her name in the write-in space provided and complete the arrow. If you spoil your ballot, do not erase, but ask for a new ballot. Use only the pen or pencil provided.

(3) Marks made in violation of these directions shall be disregarded in the counting of the votes cast. The names of the persons inserted on the ballot by the elector shall be manually written only within the write-in section and the insertion of such names outside such section or by the use of a sticker, paster, stamp, or other printed or written matter is prohibited.

(c) The ballot for each candidate or group of candidates nominated by a party or body shall contain the name or designation of the party or body.

(d) The titles of offices may be arranged horizontally with the names of candidates for an office arranged transversely under the title of the office. The incumbency of a candidate seeking election for the public office he or she then holds shall be indicated on the ballot.

(e) The form and arrangement of ballots shall be prepared by the superintendent.

(f) Unless a candidate has filed with his or her nominating petition a certificate from a political party or body attesting that such candidate is the nominee of such party or body by virtue of having been nominated in a duly constituted party or body convention, the candidate's name shall appear on the ballot as an independent.

(g) When presidential electors are to be elected, the ballot shall not list the individual names of the candidates for presidential electors but shall list the names of each political party and body and the names of the political party or body candidates for the office of President and Vice President. The individual names or the nominees of each political party or body for such offices shall be posted at each polling place with the sample ballots required by subsection (c) of Code Section 21-2-375 arranged alphabetically under the names of the candidates of the party or body for President and Vice President of the United States. A vote for the candidates for President and Vice President of a political party or body shall be deemed to be a vote for each of the candidates for presidential electors of such political party or body.

(h) When proposed constitutional amendments or other questions are submitted to a vote of the electors, each amendment or other question so submitted may be printed upon the ballot below the groups of candidates for the various offices. Proposed constitutional amendments so submitted shall be printed in the order determined by the Constitutional Amendments Publication Board and in brief form as directed by the General Assembly or, in the event of a failure to so direct, the form shall be determined by the Secretary of State and shall include the short title or heading provided for in subsection (c) of Code Section 50-12-101. Unless otherwise provided by law, any other state-wide questions or questions to be presented to the electors of more than one county so submitted shall be printed in brief form as directed by the General Assembly or, in the event of a failure to so direct, the form shall be determined by the Secretary of State and shall include a short title or heading in bold face at the beginning of each such question on the ballot; and any local questions so submitted shall be printed in brief form as directed by the General Assembly or, in the event of a failure to so direct, the form shall be determined by the superintendent. Next to the question there shall be placed the words "YES" and "NO" together with appropriate ovals or squares or broken arrows to be marked.

(i) The ballots shall vary in form only as the names of precincts, offices, candidates, or this chapter may require.



§ 21-2-481. Design, size, and stock of ballots

Ballots in a precinct using optical scanning voting equipment shall be of suitable design, size, and stock to permit processing by a tabulating machine and shall be printed in black ink on white or colored material. A serially numbered strip shall be attached to each ballot to be counted by a central count tabulator.



§ 21-2-482. Absentee ballots for precincts using optical scanning voting equipment

Ballots in a precinct using optical scanning voting equipment for use by absentee electors shall be prepared sufficiently in advance by the superintendent and shall be delivered to the board of registrars as provided in Code Section 21-2-384. Such ballots shall be marked "Official Absentee Ballot" and shall be in substantially the form for ballots required by Article 8 of this chapter, except that in counties or municipalities using voting machines, direct recording electronic (DRE) units, or optical scanners, the ballots may be in substantially the form for the ballot labels required by Article 9 of this chapter or in such form as will allow the ballot to be machine tabulated. Every such ballot shall have printed on the face thereof the following: "I understand that the offer or acceptance of money or any other object of value to vote for any particular candidate, list of candidates, issue, or list of issues included in this election constitutes an act of voter fraud and is a felony under Georgia law." The form for either ballot shall be determined and prescribed by the Secretary of State.



§ 21-2-483. Counting of ballots; public accessibility to tabulating center and precincts; execution of ballot recap forms; preparation of duplicate ballots

(a) In primaries and elections in which optical scanners are used, the ballots shall be counted at the precinct or tabulating center under the direction of the superintendent. All persons who perform any duties at the tabulating center shall be deputized by the superintendent, and only persons so deputized shall touch any ballot, container, paper, or machine utilized in the conduct of the count or be permitted to be inside the area designated for officers deputized to conduct the count.

(b) All proceedings at the tabulating center and precincts shall be open to the view of the public, but no person except one employed and designated for the purpose by the superintendent or the superintendent's authorized deputy shall touch any ballot or ballot container.

(c) At the tabulating center, the seal on each container of ballots shall be inspected, and it shall be certified that the seal has not been broken before the container is opened. The ballots and other contents of the container shall then be removed, and the ballots shall be prepared for processing by the tabulating machines. The ballots of each polling place shall be plainly identified and cannot be commingled with the ballots of other polling places.

(d) Upon completion of tabulation of the votes, the superintendent shall cause to be completed and signed a ballot recap form, in sufficient counterparts, showing:

(1) The number of valid ballots, including any that are damaged;

(2) The number of spoiled and invalid ballots; and

(3) The number of unused ballots.

The superintendent shall cause to be placed one copy of the recap form and the defective, spoiled, and invalid ballots, each enclosed in an envelope, in the ballot supply container.

(e) For any election for which there is a qualified write-in candidate, the feature on precinct count and central count tabulators allowing separation of write-in votes shall be utilized. If any vote cast on the write-in ballot in combination with the vote cast for the same office on the ballot exceeds the allowed number for the office, the vote cast for that office only shall not be counted. In the discretion of the superintendent, either a duplicate ballot shall be made on which any invalid vote shall be omitted or the write-in ballot and the ballot shall be counted in such manner as may be prescribed by State Election Board rules, omitting the invalid vote.

(f) If it appears that a ballot is so torn, bent, or otherwise defective that it cannot be processed by the tabulating machine, the superintendent, in his or her discretion, may order the proper election official at the tabulating center or precinct to prepare a true duplicate copy for processing with the ballots of the same polling place, which shall be verified in the presence of a witness. All duplicate ballots shall be clearly labeled by the word "duplicate," shall bear the designation of the polling place, and shall be given the same serial number as the defective ballot. The defective ballot shall be retained.

(g)(1) The central tabulator shall be programmed to reject any ballot, including absentee ballots, on which an overvote is detected and any ballot so rejected shall be manually reviewed by the vote review panel described in this Code section to determine the voter's intent as described in subsection (c) of Code Section 21-2-438.

(2)(A) In a partisan election, the vote review panel shall be composed of the election superintendent or designee thereof and one person appointed by the county executive committee of each political party and body having candidates whose names appear on the ballot for such election, provided that, if there is no organized county executive committee for a political party or body, the person shall be appointed by the state executive committee of the political party or body. In a nonpartisan election, the panel shall be composed of the election superintendent or designee thereof and two electors of the county, in the case of a county election, or the municipality, in the case of a municipal election, appointed by the chief judge of the superior court of the county in which the election is held or, in the case of a municipality which is located in more than one county, of the county in which the city hall of the municipality is located. The panel shall manually review all ballots rejected by the tabulator under paragraph (1) of this subsection and shall determine by majority vote whether the elector's intent can be determined as described in subsection (c) of Code Section 21-2-438 and, if so, said vote shall be counted as the elector intended. In the event of a tie vote by the vote review panel, the vote of the election superintendent or designee thereof shall control.

(B) The election superintendent may create multiple vote review panels in accordance with subparagraph (A) of this paragraph to handle the processing of such ballots more efficiently. Upon the creation of such panels, the election superintendent shall designate one of the panels as the chief vote review panel. In the event of a disagreement on such additional panels, the ballots in question shall be reviewed by the chief vote review panel and decided in accordance with the procedures contained in subparagraph (A) of this paragraph.

(h) The official returns of the votes cast on ballots at each polling place shall be printed by the tabulating machine. The returns thus prepared shall be certified and promptly posted. The ballots, spoiled, defective, and invalid ballots, and returns shall be filed and retained as provided by law.



§ 21-2-484. Requirements for ballot recap form; delivery

Upon completion of voting, the manager shall prepare and sign a ballot recap form, in sufficient counterparts, showing:

(1) The number of valid ballots, including any that are damaged;

(2) The number of spoiled and invalid ballots; and

(3) The number of unused ballots.

The manager shall then place one copy of the recap form and the defective, spoiled, and invalid ballots, each enclosed in an envelope, in the ballot container or in the case of counties using a central count tabulating system, in a separate envelope container, along with the voted ballots, which shall be sealed by the manager so that it cannot be opened without breaking the seal. The manager and one poll officer shall then deliver the ballot container and the envelope container, if applicable, to the tabulating machine center or other place designated by the superintendent and shall receive a receipt therefor. The copies of the recap forms, unused ballots, records, and other materials shall be returned to the designated location.



§ 21-2-485. Responsibilities of poll officers

As soon as the polls are closed and the last elector has voted in precincts in which optical scanners are used, the poll officers shall:

(1) For central count optical scan ballots:

(A) Seal the ballot box and deliver the ballot box to the tabulating center, as designated by the superintendent; and

(B)(i) Examine the ballots and separate those ballots containing write-in votes.

(ii) Record in ink the designation of the polling place and a serial number on all write-in ballots, starting with the number one, and place the same number on the ballot voted by the same elector, so that write-in ballots may be identified with the corresponding ballots.

(iii) After the write-in ballots have been so marked, place the write-in ballots in an envelope marked "Write-in Ballots" and designate the polling place and the number of write-in ballots contained therein on such envelope, which shall be sealed and signed by the managers and placed in the ballot container with the other ballots.

(iv) Place any ballot that is so torn, bent, or mutilated that it may not be counted by the tabulating machine in an envelope marked "Defective Ballots" and place the envelope in the container with other ballots; and

(2) For precinct count optical scan ballots:

(A) Feed ballots from the auxiliary compartment of the ballot box, if any, through the tabulator; and

(B) After all ballots have been fed through the tabulator the poll officer shall cause the tabulator to print out a tape with the total votes cast in each election.



§ 21-2-486. Votes for write-in candidates

The superintendent, in computing the votes cast at any election, shall compute and certify only those write-in votes properly cast for candidates who have given proper notice of intent to be write-in candidates pursuant to Code Section 21-2-133 exactly as such names were written by the elector.









Article 12 - Returns

§ 21-2-490. Hours of operation of office of superintendent and chairperson of county board of registrars on primary and election days; applicability to counties having population of 550,000 or more

(a) Each superintendent shall cause his or her office to remain open during the entire duration of each primary and election and after the close of the polls, until all the ballot boxes and returns have been received in the office of the superintendent or received in such other place as has been designated by him or her.

(b) The chairperson of the county board of registrars shall cause his or her office to remain open during the entire duration of each primary and election and after the close of the polls, until completion of the duties of said board. The provisions of this subsection shall not apply with respect to such offices in counties of this state having a population of 550,000 or more according to the United States decennial census of 1970 or any future such census.



§ 21-2-491. Public inspection of unsealed returns at office of superintendent; opening of sealed envelopes upon order of superintendent or court

The general returns from the various precincts which have been returned unsealed shall be open to public inspection at the office of the superintendent as soon as they are received from the chief managers. None of the envelopes sealed by poll officers and entrusted to the chief manager for delivery to the superintendent shall be opened by any person except by order of the superintendent or of a court of competent jurisdiction.



§ 21-2-492. Computation and canvassing of returns; notice of when and where returns will be computed and canvassed; blank forms for making statements of returns; swearing of assistants

The superintendent shall arrange for the computation and canvassing of the returns of votes cast at each primary and election at his or her office or at some other convenient public place at the county seat or municipality with accommodations for those present insofar as space permits. An interested candidate or his or her representative shall be permitted to keep or check his or her own computation of the votes cast in the several precincts as the returns from the same are read, as directed in this article. The superintendent shall give at least one week's notice prior to the primary or election by publishing same in a conspicuous place in the superintendent's office, of the time and place when and where he or she will commence and hold his or her sessions for the computation and canvassing of the returns; and he or she shall keep copies of such notice posted in his or her office during such period. The superintendent shall procure a sufficient number of blank forms of returns made out in the proper manner and headed as the nature of the primary or election may require, for making out full and fair statements of all votes which shall have been cast within the county or any precinct therein, according to the returns from the several precincts thereof, for any person voted for therein, or upon any question voted upon therein. The assistants of the superintendent in the computation and canvassing of the votes shall be first sworn by the superintendent to perform their duties impartially and not to read, write, count, or certify any return or vote in a false or fraudulent manner.



§ 21-2-493. Computation, canvassing, and tabulation of returns; investigation of discrepancies in vote counts; recount procedure; certification of returns; change in returns

(a) The superintendent shall, at or before 12:00 Noon on the day following the primary or election, at his or her office or at some other convenient public place at the county seat or in the municipality, of which due notice shall have been given as provided by Code Section 21-2-492, publicly commence the computation and canvassing of the returns and continue the same from day to day until completed. For this purpose the superintendent may organize his or her assistants into sections, each of which may simultaneously proceed with the computation and canvassing of the returns from various precincts of the county or municipality in the manner provided by this Code section. Upon the completion of such computation and canvassing, the superintendent shall tabulate the figures for the entire county or municipality and sign, announce, and attest the same, as required by this Code section.

(b) The superintendent, before computing the votes cast in any precinct, shall compare the registration figure with the certificates returned by the poll officers showing the number of persons who voted in each precinct or the number of ballots cast. If, upon consideration by the superintendent of the returns and certificates before him or her from any precinct, it shall appear that the total vote returned for any candidate or candidates for the same office or nomination or on any question exceeds the number of electors in such precinct or exceeds the total number of persons who voted in such precinct or the total number of ballots cast therein, such excess shall be deemed a discrepancy and palpable error and shall be investigated by the superintendent; and no votes shall be recorded from such precinct until an investigation shall be had. Such excess shall authorize the summoning of the poll officers to appear immediately with any primary or election papers in their possession. The superintendent shall then examine all the registration and primary or election documents whatever relating to such precinct in the presence of representatives of each party, body, and interested candidate. Such examination may, if the superintendent deems it necessary, include a recount or recanvass of the votes of that precinct and a report of the facts of the case to the district attorney where such action appears to be warranted.

(c) In precincts in which paper ballots have been used, the superintendent may require the production of the ballot box and the recount of the ballots contained in such ballot box, either generally or respecting the particular office, nomination, or question as to which the excess exists, in the discretion of the superintendent, and may require the correction of the returns in accordance with the result of such recount. If the ballot box is found to contain more ballots than there are electors registered in such precinct or more ballots than the number of voters who voted in such precinct at such primary or election, the superintendent may, in his or her discretion, exclude the poll of that precinct, either as to all offices, candidates, questions, or parties and bodies or as to any particular offices, candidates, questions, or parties and bodies, as to which such excess exists.

(d) In precincts in which voting machines have been used, the superintendent may require a recanvass of the votes recorded on the machines used in the precinct, as provided in Code Section 21-2-495.

(e) In precincts in which paper ballots have been used, the general returns made by the poll officers from the various precincts shall be read one after another in the usual order, slowly and audibly, by one of the assistants who shall, in each case of a return from a precinct in which ballots were used, read therefrom the number of ballots issued, spoiled, canceled, and cast, respectively, whereupon the assistant having charge of the records of the superintendent showing the number of ballots furnished for each precinct, including the number of stubs and unused ballots and spoiled and canceled ballots returned, shall publicly announce the number of the same respectively; and, unless it appears by such number or calculations therefrom that such records and such general return correspond, no further returns shall be read from the latter until all discrepancies are explained to the satisfaction of the superintendent.

(f) In precincts in which voting machines have been used, there shall be read from the general return the identifying number or other designation of each voting machine used and the numbers registered on the protective counter or device on each machine prior to the opening of the polls and immediately after the close of the same, whereupon the assistant having charge of the records of the superintendent showing the number registered on the protective counter or device of each voting machine prior to delivery at the polling place shall publicly announce the numbers so registered; and, unless it appears that such records and such general return correspond, no further returns shall be read from the latter until any and all discrepancies are explained to the satisfaction of the superintendent.

(g) In precincts in which paper ballots have been used, when the records agree with such returns regarding the number of ballots and the number of votes recorded for each candidate, such votes for each candidate shall be read by an assistant slowly, audibly, and in an orderly manner from the general return which has been returned unsealed; and the figures announced shall be compared by other assistants with the general return which has been returned sealed. The figures announced for all precincts shall be compared by one of the assistants with the tally papers from the respective precincts. If any discrepancies are discovered, the superintendent shall examine all of the return sheets, tally papers, and other papers in his or her possession relating to the same precinct. If the tally papers and sealed general return sheet agree, the unsealed general return shall be immediately corrected to conform thereto. In every other case the superintendent shall immediately cause the ballot box of the precinct to be opened and the vote therein to be recounted in the presence of interested candidates or their representatives; and, if the recount shall not be sufficient to correct the error, the superintendent may summon the poll officers to appear immediately with all election papers in their possession.

(h) In precincts in which voting machines have been used, when the records agree with the returns regarding the number registered on the voting machine, the votes recorded for each candidate shall be read by an assistant slowly, audibly, and in an orderly manner from the general return sheet which has been returned unsealed; and the figures announced shall be compared by other assistants with the duplicate return sheet which has been returned sealed. If the voting machine is of the type equipped with a mechanism for printing paper proof sheets, such general and duplicate return sheets shall also be compared with such proof sheets, which have been returned as aforesaid. If any discrepancies are discovered, the superintendent shall examine all of the return sheets, proof sheets, and other papers in his or her possession relating to the same precinct. Such proof sheets shall be deemed to be prima-facie evidence of the result of the primary or election and to be prima facie accurate; and, if the proper proof sheets, properly identified, shall be mutually consistent and if the general and duplicate returns or either of such returns from such precinct shall not correspond with such proof sheets, they shall be corrected so as to correspond with such proof sheets in the absence of allegation of specific fraud or error proved to the satisfaction of the superintendent.

(i) If any error or fraud is discovered, the superintendent shall compute and certify the votes justly, regardless of any fraudulent or erroneous returns presented to him or her, and shall report the facts to the appropriate district attorney for action.

(j) The superintendent shall see that the votes shown by each absentee ballot are added to the return received from the precinct of the elector casting such ballot.

(k) As the returns from each precinct are read, computed, and found to be correct or corrected as aforesaid, they shall be recorded on the blanks prepared for the purpose until all the returns from the various precincts which are entitled to be counted shall have been duly recorded; then they shall be added together, announced, and attested by the assistants who made and computed the entries respectively and shall be signed by the superintendent. The consolidated returns shall then be certified by the superintendent in the manner required by this chapter. Such returns shall be certified by the superintendent not later than 5:00 P.M. on the Monday following the date on which such election was held and such returns shall be immediately transmitted to the Secretary of State.

(l) In such case where the results of an election contest change the returns so certified, a corrected return shall be certified and filed by the superintendent which makes such corrections as the court orders.



§ 21-2-494. Computation and certification of write-in votes

The superintendent, in computing the votes cast at any election, shall compute and certify only those write-in votes cast for candidates who have given proper notice of intent to be write-in candidates pursuant to Code Section 21-2-133 exactly as such names were written by the elector.



§ 21-2-495. Procedure for recount or recanvass of votes; losing candidate's right to a recount

(a) In precincts where paper ballots have been used, the superintendent may, either of his or her own motion or upon petition of any candidate or political party, order the recount of all the ballots for a particular precinct or precincts for one or more offices in which it shall appear that a discrepancy or error, although not apparent on the face of the returns, has been made. Such recount may be held at any time prior to the certification of the consolidated returns by the superintendent and shall be conducted under the direction of the superintendent. Before making such recount, the superintendent shall give notice in writing to each candidate and to the county or municipal chairperson of each party or body affected by the recount. Each such candidate may be present in person or by representative, and each such party or body may send two representatives to be present at such recount. If upon such recount, it shall appear that the original count by the poll officers was incorrect, such returns and all papers being prepared by the superintendent shall be corrected accordingly.

(b) In precincts where voting machines have been used, whenever it appears that there is a discrepancy in the returns recorded for any voting machine or machines or that an error, although not apparent on the face of the returns, exists, the superintendent shall, either of his or her own motion or upon the sworn petition of three electors of any precinct, order a recanvass of the votes shown on that particular machine or machines. Such recanvass may be conducted at any time prior to the certification of the consolidated returns by the superintendent. In conducting such recanvass, the superintendent shall summon the poll officers of the precinct; and such officers, in the presence of the superintendent, shall make a record of the number of the seal upon the voting machine or machines and the number of the protective counter or other device; shall make visible the registering counters of each such machine; and, without unlocking the machine against voting, shall recanvass the vote thereon. Before making such recanvass, the superintendent shall give notice in writing to the custodian of voting machines, to each candidate, and to the county or municipal chairperson of each party or body affected by the recanvass. Each such candidate may be present in person or by representative, and each of such parties or bodies may send two representatives to be present at such recanvass. If, upon such recanvass, it shall be found that the original canvass of the returns has been correctly made from the machine and that the discrepancy still remains unaccounted for, the superintendent, with the assistance of the custodian, in the presence of the poll officers and the authorized candidates and representatives, shall unlock the voting and counting mechanism of the machine and shall proceed thoroughly to examine and test the machine to determine and reveal the true cause or causes, if any, of the discrepancy in returns from such machine. Each counter shall be reset at zero before it is tested, after which it shall be operated at least 100 times. After the completion of such examination and test, the custodian shall then and there prepare a statement, in writing, giving in detail the result of the examination and test; and such statement shall be witnessed by the persons present and shall be filed with the superintendent. If, upon such recanvass, it shall appear that the original canvass of the returns by the poll officers was incorrect, such returns and all papers being prepared by the superintendent shall be corrected accordingly; provided, however, that in the case of returns from any precinct wherein the primary or election was held by the use of a voting machine equipped with a mechanism for printing paper proof sheets, such proof sheets, if mutually consistent, shall be deemed to be prima-facie evidence of the result of the primary or election and to be prima facie accurate; and there shall not be considered to be any discrepancy or error in the returns from any such precinct, such as to require a recanvass of the vote, if all available proof sheets, from the voting machine used therein, identified to the satisfaction of the superintendent and shown to his or her satisfaction to have been produced from proper custody, shall be mutually consistent; and, if the general and duplicate returns, or either of such returns from such precincts shall not correspond with such proof sheets, they and all other papers being prepared by the superintendent shall be corrected so as to correspond with such proof sheets in the absence of allegation of specific fraud or error proved to the satisfaction of the superintendent by the weight of the evidence; and only in such case shall the vote of such precinct be recanvassed under this Code section.

(c) (1) Whenever the difference between the number of votes received by a candidate who has been declared nominated for an office in a primary election or who has been declared elected to an office in an election or who has been declared eligible for a run-off primary or election and the number of votes received by any other candidate or candidates not declared so nominated or elected or eligible for a runoff shall be not more than 1 percent of the total votes which were cast for such office therein, any such candidate or candidates receiving a sufficient number of votes so that the difference between his or her vote and that of a candidate declared nominated, elected, or eligible for a runoff is not more than 1 percent of the total votes cast, within a period of two business days following the certification of the election results, shall have the right to a recount of the votes cast, if such request is made in writing by the losing candidate. If the office sought is a federal or state office voted upon by the electors of more than one county, the request shall be made to the Secretary of State who shall direct that the recount be performed in all counties in which electors voted for such office and notify the superintendents of the several counties involved of the request. In all other cases, the request shall be made to the superintendent. The superintendent or superintendents shall order a recount of such votes to be made immediately. If, upon such recount, it is determined that the original count was incorrect, the returns and all papers prepared by the superintendent, the superintendents, or the Secretary of State shall be corrected accordingly and the results recertified.

(2) Whenever the difference between the number of votes for approval or rejection of a constitutional amendment or binding referendum question shall be not more than 1 percent of the total votes which were cast on such amendment or question therein, within a period of two business days following the certification of the election results, the Constitutional Amendments Publication Board shall be authorized in its discretion to call for a recount of the votes cast with regard to such amendment or question. In the case of a constitutional amendment or state-wide referendum question or a question voted upon by the electors of more than one county, the board shall direct the Secretary of State to cause a recount to be performed with regard to such amendment or question in all counties involved and notify the superintendents of the recount. In the case of questions voted upon by the electors of only one county or municipality, the board shall direct the Secretary of State to cause a recount to be conducted by the county or municipality involved and the Secretary of State shall notify the superintendent involved of the recount. Upon notification, the superintendent or superintendents shall order a recount of such votes to be made immediately. If, upon such recount, it is determined that the original count was incorrect, the returns and all papers prepared by the superintendent, the superintendents, or the Secretary of State shall be corrected accordingly and the results recertified.

(d) Any other provision of this Code section to the contrary notwithstanding, a candidate for a federal or state office voted upon by the electors of more than one county may petition the Secretary of State for a recount or recanvass of votes, as appropriate, when it appears that a discrepancy or error, although not apparent on the face of the returns, has been made. The recount or recanvass may be ordered in the discretion of the Secretary of State in any and all counties in which electors voted for such office, and said recount or recanvass may be held at any time prior to the certification of the consolidated returns by the Secretary of State. A recount or recanvass shall be conducted by the appropriate superintendent or superintendents in the manner and pursuant to the procedures otherwise provided in this Code section for a recount or recanvass, as appropriate. The petition pursuant to this Code section shall be in writing and signed by the person or persons requesting the recount or recanvass. A petition shall set forth the discrepancies or errors and any evidence in support of the petitioner's request for a recount or recanvass and shall be verified. The Secretary of State may require the petitioner or other persons to furnish additional information concerning the apparent discrepancies or errors in the counting or canvassing of votes.



§ 21-2-496. Preparation and filing by superintendent of four copies of consolidated return of primary; electronic filing; superintendent to furnish final copy of each ballot used for primary

(a) Each county and municipal superintendent shall prepare four copies of the consolidated return of the primary to be certified by the superintendent on forms furnished by the Secretary of State, such consolidated returns to be filed immediately upon certification as follows:

(1) One copy to be posted at the office of the election superintendent for the information of the public;

(2) One copy to be filed in the superintendent's office;

(3) One copy to be forwarded to the Secretary of State together with a copy of each precinct return, the numbered list of voters of each precinct, and the returns and the numbered list of voters for absentee electors; and

(4) One copy to be sealed and filed with the clerk of the superior court, in the case of a county election, or with the city clerk, in the case of a municipal election, as required by Code Section 21-2-500.

(b) The Secretary of State is authorized to provide a method by which the election superintendent can file the results of primaries and elections electronically. Once the Secretary of State provides such a method of filing, the election superintendent shall file a copy of the election returns electronically in the manner prescribed by the Secretary of State in addition to the filing provided in subsection (a) of this Code section. The Secretary of State is authorized to promulgate such rules and regulations as necessary to provide for such an electronic filing.

(c) Each county and municipal superintendent shall, upon certification, furnish to the Secretary of State in a manner determined by the Secretary of State a final copy of each ballot used for such primary.



§ 21-2-497. Preparation and filing by superintendent of four copies of consolidated return of elections; superintendent to furnish final copy of each ballot used for election

(a) Each county and municipal superintendent shall prepare four copies of the consolidated return of the election to be certified by the superintendent on forms furnished by the Secretary of State, such consolidated returns to be filed immediately upon certification as follows:

(1) One copy to be posted at the office of the election superintendent for the information of the public;

(2) One copy to be filed and recorded as a permanent record in the minutes of the superintendent's office;

(3) One copy to be sealed and filed with the clerk of the superior court, in the case of a county election, or with the city clerk, in the case of a municipal election, as required by Code Section 21-2-500; and

(4) One copy to be returned immediately to the Secretary of State unless required as follows:

(A) In the case of election of federal and state officers, a separate return showing totals of the votes cast for each of such officers respectively shall be forwarded by the superintendent to the Secretary of State on forms furnished by the Secretary of State;

(B) In the case of referendum elections provided for by an Act of the General Assembly, the returns shall immediately be certified by the authority holding such election to the Secretary of State, along with the precinct returns and numbered list of voters for each precinct. In addition thereto, the official citation of the Act involved and the purpose of such election shall be sent to the Secretary of State at the same time. The Secretary of State shall maintain a permanent record of such certifications;

(C) In the case of elections on constitutional amendments, the returns shall be certified immediately to the Secretary of State. Upon receiving the certified returns from the various superintendents, the Secretary of State shall immediately proceed to canvass and tabulate the votes cast on such amendments and certify the results to the Governor; and

(D) In the case of election for presidential electors, a separate return shall be prepared by each superintendent and certified immediately to the Secretary of State.

(b) Each county and municipal superintendent shall, upon certification, furnish to the Secretary of State in a manner determined by the Secretary of State a final copy of each ballot used for such election.



§ 21-2-498. Constitutional Officers Election Board

Reserved. Repealed by Ga. L. 1995, p. 1027, § 13, effective July 1, 1995.



§ 21-2-499. Duty of Secretary of State as to tabulation, computation, and canvassing of votes for state and federal officers; certification of presidential electors by Governor

(a) Upon receiving the certified returns of any election from the various superintendents, the Secretary of State shall immediately proceed to tabulate, compute, and canvass the votes cast for all candidates described in subparagraph (a)(4)(A) of Code Section 21-2-497 and upon all questions voted for by the electors of more than one county and shall thereupon certify and file in his or her office the tabulation thereof. In the event an error is found in the certified returns presented to the Secretary of State or in the tabulation, computation, or canvassing of votes as described in this Code section, the Secretary of State shall notify the county submitting the incorrect returns and direct the county to correct and recertify such returns. Upon receipt by the Secretary of State of the corrected certified returns of the county, the Secretary of State shall issue a new certification of the results and shall file the same in his or her office.

(b) The Secretary of State shall also, upon receiving the certified returns for presidential electors, proceed to tabulate, compute, and canvass the votes cast for each slate of presidential electors and shall immediately lay them before the Governor. Not later than 5:00 P.M. on the fourteenth day following the date on which such election was conducted, the Secretary of State shall certify the votes cast for all candidates described in subparagraph (a)(4)(A) of Code Section 21-2-497 and upon all questions voted for by the electors of more than one county and shall no later than that same time lay the returns for presidential electors before the Governor. The Governor shall enumerate and ascertain the number of votes for each person so voted and shall certify the slates of presidential electors receiving the highest number of votes. The Governor shall certify the slates of presidential electors no later than 5:00 P.M. on the fifteenth day following the date on which such election was conducted. Notwithstanding the deadlines specified in this Code section, such times may be altered for just cause by an order of a judge of superior court of this state.

(c) The Secretary of State shall not count, tabulate, or publish the names of any write-in candidates for whom the notice of intention of candidacy has not been provided in compliance with Code Section 21-2-133.



§ 21-2-500. Delivery of voting materials; presentation to grand jury in certain cases; preservation and destruction; destruction of unused ballots

(a) Immediately upon completing the returns required by this article, in the case of elections other than municipal elections, the superintendent shall deliver in sealed containers to the clerk of the superior court or, if designated by the clerk of the superior court, to the county records manager or other office or officer under the jurisdiction of a county governing authority which maintains or is responsible for records, as provided in Code Section 50-18-99, the used and void ballots and the stubs of all ballots used; one copy of the oaths of poll officers; and one copy of each numbered list of voters, tally paper, voting machine paper proof sheet, and return sheet involved in the primary or election. In addition, the superintendent shall deliver copies of the voting machine ballot labels, computer chips containing ballot tabulation programs, copies of computer records of ballot design, and similar items or an electronic record of the program by which votes are to be recorded or tabulated, which is captured prior to the election, and which is stored on some alternative medium such as a CD-ROM or floppy disk simultaneously with the programming of the PROM or other memory storage device. The clerk, county records manager, or the office or officer designated by the clerk shall hold such ballots and other documents under seal, unless otherwise directed by the superior court, for at least 24 months, after which time they shall be presented to the grand jury for inspection at its next meeting. Such ballots and other documents shall be preserved in the office of the clerk, county records manager, or officer designated by the clerk until the adjournment of such grand jury, and then they may be destroyed, unless otherwise provided by order of the superior court.

(b) The superintendent shall retain all unused ballots for 30 days after the election or primary and, if no challenge or contest is filed prior to or during that period that could require future use of such ballots, may thereafter destroy such unused ballots. If a challenge or contest is filed during that period that could require the use of such ballots, they shall be retained until the final disposition of the challenge or contest and, if remaining unused, may thereafter be destroyed.

(c) Immediately upon completing the returns required by this article, the municipal superintendent shall deliver in sealed containers to the city clerk the used and void ballots and the stubs of all ballots used; one copy of the oaths of poll officers; and one copy of each numbered list of voters, tally paper, voting machine paper proof sheet, and return sheet involved in the primary or election. In addition, the municipal superintendent shall deliver copies of the voting machine ballot labels, computer chips containing ballot tabulation programs, copies of computer records of ballot design, and similar items or an electronic record of the program by which votes are to be recorded or tabulated, which is captured prior to the election, and which is stored on some alternative medium such as a CD-ROM or floppy disk simultaneously with the programming of the PROM or other memory storage device. Such ballots and other documents shall be preserved under seal in the office of the city clerk for at least 24 months; and then they may be destroyed unless otherwise provided by order of the mayor and council if a contest has been filed or by court order, provided that the electors list, voter's certificates, and duplicate oaths of assisted electors shall be immediately returned by the superintendent to the county or municipal registrar as appropriate.



§ 21-2-501. Number of votes required for election

(a) (1) Except as otherwise provided in this Code section, no candidate shall be nominated for public office in any primary or special primary or elected to public office in any election or special election unless such candidate shall have received a majority of the votes cast to fill such nomination or public office. In instances where no candidate receives a majority of the votes cast, a run-off primary, special primary runoff, run-off election, or special election runoff between the candidates receiving the two highest numbers of votes shall be held. Unless such date is postponed by a court order, such run-off primary, special primary runoff, run-off election, or special election runoff shall be held as provided in this subsection.

(2) In the case of a runoff from a general primary or a special primary or special election held in conjunction with a general primary, the runoff shall be held on the Tuesday of the ninth week following such general primary.

(3) In the case of a runoff from a general election for a federal office or a runoff from a special primary or special election for a federal office held in conjunction with a general election, the runoff shall be held on the Tuesday of the ninth week following such general election.

(4) In the case of a runoff from a general election for an office other than a federal office or a runoff from a special primary or special election for an office other than a federal office held in conjunction with a general election, the runoff shall be held on the twenty-eighth day after the day of holding the preceding general election.

(5) In the case of a runoff from a special primary or special election for a federal office not held in conjunction with a general primary or general election, the runoff shall be held on the Tuesday of the ninth week following such special primary or special election.

(6) In the case of a runoff from a special primary or special election for an office other than a federal office not held in conjunction with a general primary or general election, the runoff shall be held on the twenty-eighth day after the day of holding the preceding special primary or special election.

(7) If any candidate eligible to be in a runoff withdraws, dies, or is found to be ineligible, the remaining candidates receiving the two highest numbers of votes shall be the candidates in the runoff.

(8) The candidate receiving the highest number of the votes cast in such run-off primary, special primary runoff, run-off election, or special election runoff to fill the nomination or public office sought shall be declared the winner.

(9) The name of a write-in candidate eligible for election in a runoff shall be printed on the election or special election run-off ballot in the independent column.

(10) The run-off primary, special primary runoff, run-off election, or special election runoff shall be a continuation of the primary, special primary, election, or special election for the particular office concerned. Only the electors who were duly registered to vote and not subsequently deemed disqualified to vote in the primary, special primary, election, or special election for candidates for that particular office shall be entitled to vote therein, and only those votes cast for the persons designated as candidates in such run-off primary, special primary runoff, run-off election, or special election runoff shall be counted in the tabulation and canvass of the votes cast. No elector shall vote in a run-off primary or special primary runoff in violation of Code Section 21-2-224.

(b) For the purposes of this subsection, the word "plurality" shall mean the receiving by one candidate alone of the highest number of votes cast. If the municipal charter or ordinances of a municipality as now existing or as amended subsequent to September 1, 1968, provide that a candidate may be nominated or elected by a plurality of the votes cast to fill such nomination or public office, such provision shall prevail. Otherwise, no municipal candidate shall be nominated for public office in any primary or elected to public office in any election unless such candidate shall have received a majority of the votes cast to fill such nomination or public office.

(c) In instances in which no municipal candidate receives a majority of the votes cast and the municipal charter or ordinances do not provide for nomination or election by a plurality vote, a run-off primary or election shall be held between the candidates receiving the two highest numbers of votes. Such runoff shall be held on the twenty-eighth day after the day of holding the first primary or election, unless such run-off date is postponed by court order. Only the electors entitled to vote in the first primary or election shall be entitled to vote in any run-off primary or election resulting therefrom; provided, however, that no elector shall vote in a run-off primary in violation of Code Section 21-2-216. The run-off primary or election shall be a continuation of the first primary or election, and only those votes cast for the candidates receiving the two highest numbers of votes in the first primary or election shall be counted. No write-in votes may be cast in such a primary, run-off primary, or run-off election. If any candidate eligible to be in a runoff withdraws, dies, or is found to be ineligible, the remaining candidates receiving the two highest numbers of votes shall be the candidates in such runoff. The municipal candidate receiving the highest number of the votes cast in such run-off primary or run-off election to fill the nomination or public office sought shall be declared the winner. The municipality shall give written notice to the Secretary of State of such runoff as soon as such municipality certifies the preceding primary, special primary, election, or special election.

(d) The name of a municipal write-in candidate eligible for election in a municipal runoff shall be printed on the municipal run-off election ballot in the independent column.

(e) In all cities having a population in excess of 100,000 according to the United States decennial census of 1980 or any future such census, in order for a municipal candidate to be nominated for public office in any primary or elected to public office in any municipal election, he or she must receive a majority of the votes cast.

(f) Except for presidential electors, to be elected to public office in a general election, a candidate must receive a majority of the votes cast in an election to fill such public office. To be elected to the office of presidential electors, no slate of candidates shall be required to receive a majority of the votes cast, but that slate of candidates shall be elected to such office which receives the highest number of votes cast.



§ 21-2-501.1. Timing whenever a municipal general primary is held in conjunction with the general primary in even-numbered years

Repealed by Ga. L. 2012, p. 995, § 40/SB 92, effective July 1, 2012.



§ 21-2-502. Issuance of certificates of election and commission; Governor's proclamation as to constitutional amendments

(a) Governor and other constitutional officers. Upon completing the tabulation of any election for Governor, Lieutenant Governor, Secretary of State, Attorney General, State School Superintendent, Commissioner of Insurance, Commissioner of Agriculture, or Commissioner of Labor, the Secretary of State shall lay the same before the Governor upon his or her oath of office as Governor; and the Governor, upon the other constitutional officers taking their oaths of office, shall issue a commission under the great seal of the State of Georgia signed by the Governor and countersigned by the Secretary of State, to each such person. The Secretary of State shall issue the commission to the person elected Governor.

(b) United States senators; representatives in Congress; members of the General Assembly.

(1) Upon completing the tabulation of any election for United States senator or representative in Congress, the Secretary of State shall lay the same before the Governor, who shall immediately issue certificates of election and commissions under the seal of the state, duly signed by the Governor and attested by the Secretary of State and deliver the same to the candidates receiving the required number of votes to be elected to the respective offices.

(2) The Secretary of State shall issue certificates of election to the persons elected members of the Senate and the House of Representatives of the General Assembly and, between the hours of 12:00 Noon and 1:00 P.M. on the second Monday in January of each odd-numbered year, present before the Senate and the House of Representatives the several returns of the elections of members of the respective houses. In case of a special election the Secretary of State shall issue a certificate of election to each person so elected, and the Secretary of State shall present the returns of such election to the proper house as soon as received and tabulated by the Secretary of State. Immediately upon their taking the oath of office, each member of the Senate and the House of Representatives shall be issued a commission under the great seal of the State of Georgia, signed by the Secretary of State.

(c) Justices of the Supreme Court, Judges of the Court of Appeals, Commissioners of the Georgia Public Service Commission, judges of the superior court, judges of the juvenile court, and district attorneys. Upon completion of the tabulation the Secretary of State shall certify the result of each election of Justices of the Supreme Court, of Judges of the Court of Appeals, of Commissioners of the Georgia Public Service Commission, of judges of the superior court, of judges of the juvenile court where elected, and of district attorneys to the Governor and shall issue a certificate of election to each person so elected. The Governor shall, upon each such person taking the oath of office, immediately issue a commission under the great seal of the State of Georgia, signed by the Governor and countersigned by the Secretary of State, to each such person.

(d) County officers. The superintendent in each county shall, as soon as the returns have been properly certified, issue certificates of election to the successful candidates for all county officers to be filled by the votes of electors of such county. Immediately upon taking the oath of office, each such county officer shall be issued a commission under the seal of the executive department, signed by the Governor and countersigned by one of his or her secretaries.

(e) Presidential electors. The Secretary of State, on receiving and computing the returns of presidential electors, shall lay them before the Governor, who shall enumerate and ascertain the number of votes for each person so voted for and shall cause a certificate of election to be delivered to each person so chosen.

(f) Constitutional amendments. Upon receiving the certified results of elections on all constitutional amendments from the Secretary of State, the Governor shall issue his or her proclamation declaring the results of the vote of each amendment.



§ 21-2-503. Issuance of commission to person whose election is contested; procedure upon finding that person to whom commission was issued was not legally elected; swearing into office of person whose election is contested

(a) A commission which is to be issued, as provided for by this chapter, to any person elected to any office shall be issued notwithstanding the fact that the election of such person to any such office may be contested in the manner provided by this chapter. Whenever it shall appear, by the final judgment of the proper tribunal having jurisdiction of a contested election, that the person to whom such commission shall have been issued has not been elected legally to the office for which he or she has been commissioned, then a commission shall be issued to the person who shall appear to be elected legally to such office. The issuing of such commission shall nullify the commission already issued; and all power and authority first issued under such commission shall thereupon cease.

(b) Upon the certification of the results of the election, a person elected to a municipal office may be sworn into office notwithstanding that the election of such person may be contested in the manner provided by this chapter. Upon the final judgment of the proper tribunal having jurisdiction of a contested election which orders a second election or declares that another person was legally elected to the office, the person sworn into municipal office shall cease to hold the office and shall cease to exercise the powers, duties, and privileges of the office immediately.

(c) Upon the certification of the results of the election, a person elected to a federal, state, or county office may be sworn into office notwithstanding that the election of such person may be contested in the manner provided by this chapter. Upon the final judgment of the proper tribunal having jurisdiction of a contested election which orders a second election or declares that another person was legally elected to the office, the person sworn into such office shall cease to hold the office and shall cease to exercise the powers, duties, and privileges of the office immediately.



§ 21-2-504. Special primary or election upon failure to nominate or elect or upon death, withdrawal, or failure of officer-elect to qualify

(a) Whenever any primary or election shall fail to fill a particular nomination or office and such failure cannot be cured by a run-off primary or election, whenever any person elected to public office shall die or withdraw prior to taking office, or whenever any person elected to public office shall fail to take that office validly, the authority with whom the candidates for such nomination or office file notice of candidacy shall call a special primary or election to fill such position. If a special primary will not be held and unless otherwise provided by law, the call of a special election shall be made within 45 days after the occurrence of the vacancy.

(b) Whenever any person elected to municipal public office shall, after taking office, die, withdraw, or for any other reason create a vacancy in his or her office and the municipal charter fails to provide a method for the filling of such vacancy, the governing authority shall thereupon call a special election to fill such vacancy.






Article 13 - Contested Elections and Primaries

§ 21-2-520. Definitions

As used in this article, the term:

(1) "Contestant" means any person or persons entitled under Code Section 21-2-521 to contest the result of any primary or election.

(2) "Defendant" means:

(A) The person whose nomination or election is contested;

(B) The person or persons whose eligibility to seek any nomination or office in a run-off primary or election is contested;

(C) The election superintendent or superintendents who conducted the contested primary or election; or

(D) The public officer who formally declared the number of votes for and against any question submitted to electors at an election.



§ 21-2-521. Primaries and elections which are subject to contest; persons who may bring contest

The nomination of any person who is declared nominated at a primary as a candidate for any federal, state, county, or municipal office; the election of any person who is declared elected to any such office (except when otherwise prescribed by the federal Constitution or the Constitution of Georgia); the eligibility of any person declared eligible to seek any such nomination or office in a run-off primary or election; or the approval or disapproval of any question submitted to electors at an election may be contested by any person who was a candidate at such primary or election for such nomination or office, or by any aggrieved elector who was entitled to vote for such person or for or against such question.



§ 21-2-522. Grounds for contest

A result of a primary or election may be contested on one or more of the following grounds:

(1) Misconduct, fraud, or irregularity by any primary or election official or officials sufficient to change or place in doubt the result;

(2) When the defendant is ineligible for the nomination or office in dispute;

(3) When illegal votes have been received or legal votes rejected at the polls sufficient to change or place in doubt the result;

(4) For any error in counting the votes or declaring the result of the primary or election, if such error would change the result; or

(5) For any other cause which shows that another was the person legally nominated, elected, or eligible to compete in a run-off primary or election.



§ 21-2-522.1. Rebuttable presumption of legal vote in contested election

Notwithstanding any other provisions of this chapter, for the purposes of election contests, a vote cast by a person who has been listed on the official list of electors for a period of ten years or longer shall be rebuttably presumed to be a legal vote despite an unsigned voter registration card, so long as that person continues to meet the eligibility requirements of Code Section 21-2-216. For such a voter, there shall be a rebuttable presumption that the voter has taken the oath and that the voter registration card is a replacement of the original voter registration card.



§ 21-2-523. Jurisdiction and general pretrial proceedings; notification of proceedings; selecting administrative judge; compensation of presiding judge

(a) A contest case governed by this article shall be tried and determined by the superior court of the county where the defendant resides, except that a municipal contest case shall be tried and determined by the superior court of the county where the city hall is located. A contest case challenging the eligibility of the two defendants declared as eligible to compete with each other in a run-off primary or election shall be tried and determined by the superior court of the county where the defendant who received the highest number of votes resides.

(b) The superior court having jurisdiction of a contest case governed by this article shall be presided over by a superior court judge or senior judge. The superior court judge or senior judge who presides over the contest shall be selected as set out in subsection (c) of this Code section.

(c) Upon the filing of a contest petition, the clerk of the superior court having jurisdiction shall immediately notify the administrative judge for the judicial administrative district in which that county lies, or the district court administrator, who shall immediately notify the administrative judge, of the institution of proceedings under this article. If the county in which the proceedings were instituted is not in the circuit of the administrative judge, the administrative judge shall select a superior court judge from within the district, but not from the circuit in which the proceeding was instituted, or a senior judge not a resident of the circuit in which the proceeding was instituted, to preside over the contest.

(d) If the administrative judge is a member of the circuit in which the proceeding was filed, or if the other judges of the district are unable or are unwilling to preside over the proceeding, or if the other judges of the district are judges of the circuit in which the proceeding was filed, then the administrative judge shall select an administrative judge of an adjoining district to select a superior court judge from that district, or a superior court judge from the district in which the proceeding was filed, but not the circuit in which the proceeding was filed, or a senior judge who is not a resident of the circuit wherein the proceeding was filed.

(e) After a judge has agreed to preside over the case, the administrative judge who selected the judge to hear the matter shall enter an order in the superior court of the county where the proceeding was filed appointing such judge, and such judge shall promptly begin presiding over such proceedings in such court and shall determine same as soon as practicable. Such judge shall be reimbursed for his or her actual expenses for food and lodging and shall receive the same mileage as any other state officials and employees. Senior judges shall be entitled to compensation and reimbursement as the law provides for senior judge service.



§ 21-2-524. Filing and allegations of petition to contest primary or election; service of petition; verification; notice of proceedings to answer petition; service of special process; amendment

(a) A petition to contest the result of a primary or election shall be filed in the office of the clerk of the superior court having jurisdiction within five days after the official consolidation of the returns of that particular office or question and certification thereof by the election official having responsibility for taking such action under this chapter or within five days after the official consolidation and certification of the returns of that particular office or question by the election official having responsibility for taking such action under this chapter following a recount pursuant to Code Section 21-2-495 and shall allege:

(1) The contestant's qualification to institute the contest;

(2) The contestant's desire to contest the result of such primary or election and the name of the nomination, office, or question involved in the contest;

(3) The name of the defendant;

(4) The name of each person who was a candidate at such primary or election for such nomination or office in the case of a contest involving same;

(5) Each ground of contest;

(6) The date of the official declaration of the result in dispute;

(7) The relief sought; and

(8) Such other facts as are necessary to provide a full, particular, and explicit statement of the cause of contest.

(b) The State Election Board shall be served with a copy of the petition, as provided in subsection (a) of this Code section, by serving the same on the chairperson thereof, by mailing a copy to the chairperson by certified or registered mail or statutory overnight delivery; and a certificate that such service has been made shall be filed by the plaintiff or his or her attorney.

(c) When an error in the counting of votes is alleged as a ground of contest, it is sufficient for the contestant to state generally that he or she believes that error was committed in the counting of the votes cast for the filling of the nomination or office in dispute, or for or against the question in dispute, in one or more specified precincts; and it shall not be necessary for the contestant to offer evidence to substantiate such allegation. If a recount of the votes cast in any precinct or precincts shall change the result in dispute, any aggrieved litigant may require a recount of the votes affecting such result, which were cast in any other precinct or precincts, by amending his or her pleadings and requesting such relief.

(d) The petition shall be verified by the affidavit of each contestant. Such affidavit shall be taken and subscribed before some person authorized by law to administer oaths and shall state that the contestant believes the facts alleged therein are true, that according to the best of his or her knowledge and belief the contested result of the primary or election is illegal and the return thereof incorrect, and that the petition to contest the same is made in good faith.

(e) A statement of the grounds of contest shall not be rejected, nor the proceedings dismissed by any court, for want of form, if the grounds of contest are alleged with such certainty as will advise the defendant of the particular proceeding or cause for which the primary or election is contested.

(f) Upon such petition being filed, the clerk of the superior court shall issue notice, in the form of special process directed to the sheriff of such county, requiring the defendant and any other person named in such petition as a candidate for such nomination or office, if any, to appear and answer such petition, on a day to be fixed in such notice, not more than ten days nor less than five days after the service of such notice. Such notice, with a copy of the petition attached, shall be served by the sheriff upon the defendant and any other person named therein in the same manner as petitions and process are served in other civil cases. On or before the day fixed in such notice, unless for good cause shown the presiding judge shall extend the time therefor, the defendant shall appear and answer such petition and may set up by way of answer or cross action any right of interest he or she may have or claim in such proceeding. Any other person who was a candidate at such primary or election for the nomination or office involved and upon whom notice was served as provided in this subsection shall be deemed a litigant to such proceeding and may set up by way of answer or cross action any right of interest or claim he or she may have.

(g) After filing, any petition, cross action, or answer may be amended with leave of the court so as to include the specification of additional grounds of contest, other relevant facts, or prayer for further relief. After each amendment, a reasonable time to respond shall be given by the court to any opposing litigant.



§ 21-2-525. Hearing; powers of court generally

(a) Within 20 days after the return day fixed in the notice as provided in subsection (a) of Code Section 21-2-524 to the defendant, the presiding judge shall fix a place and time for the hearing of the contest proceeding. Such judge may fix additional hearings at such other times and places as are necessary to decide the contest promptly.

(b) The court having jurisdiction of the action shall have plenary power, throughout the area in which the contested primary or election was conducted, to make, issue, and enforce all necessary orders, rules, processes, and decrees for a full and proper understanding and final determination and enforcement of the decision of every such case, according to the course of practice in other civil cases under the laws of this state, or which may be necessary and proper to carry out this chapter. The court shall have authority to subpoena and to compel the attendance of any officer of the primary or election complained of and of any person capable of testifying concerning the same; to compel the production of evidence which may be required at such hearing, in like manner and to the same extent as in other civil cases litigated before such court; to take testimony; and to proceed without delay to the hearing and determination of such contest, postponing for the purpose, if necessary, all other business.

(c) The court may, in its discretion, limit the time to be consumed in taking testimony, dividing such time equitably among all litigants concerned, with a view therein to the circumstances of the matter and to the proximity of the next succeeding primary or election.



§ 21-2-526. Trial by jury

(a) All issues of a contest shall be fully tried and determined by the court without the aid and intervention of a jury, unless a litigant to the contest shall demand a trial by jury at any time prior to the call of the case; and the court shall determine that it is an issue which under other laws of this state the litigant is entitled to have tried by a jury. Upon such determination, a jury shall be impaneled and the cause shall proceed according to the practice and procedure of the court in jury cases.

(b) In a case contesting the result of a primary or election held in two or more counties, each issue to be tried by a jury shall be tried by a jury impaneled in the county where such issue or a part thereof arose. Such jury shall be impaneled by the superior court of the county in which the jury trial is to be conducted; such trial shall be presided over by the judge as described in Code Section 21-2-523; and such trial shall proceed, insofar as practicable, as though it were being conducted in the county of the superior court having jurisdiction of the contest.

(c) In a case contesting the result of a primary or election held within a single county, the court may require a jury to return only a special verdict in the form of a special written finding upon each issue of fact. In a case contesting the result of a primary or election held in two or more counties, the court shall require each jury impaneled to return only a special verdict in the form of a special written finding upon each issue of fact. In a case where a special verdict is to be rendered, the court shall submit to the jury written questions susceptible of categorical or other brief answer or may submit written forms of the several special findings which might properly be made under the pleadings and evidence; or it may use such other method of submitting the issues and requiring the written findings thereon as it deems most appropriate. The court shall give to the jury such explanation and instruction concerning the matter thus submitted as may be necessary to enable the jury to make its findings upon each issue. If, in so doing, the court omits any issue of fact raised by the pleadings or by the evidence, each party waives his or her right to a trial by jury of the issue so omitted unless before the jury retires he or she demands its submission to the jury. As to an issue omitted without such demand, the court may make a finding; or, if it fails to do so, it shall be deemed to have made a finding in accord with the judgment on the special verdict.



§ 21-2-527. Pronouncement of judgment; effect of finding of misconduct by poll officers; calling of second primary, election, or runoff by court upon finding of defects

(a) After hearing the allegations and evidence in the contest, the court shall declare as nominated, elected, or as eligible to compete in a run-off primary or election that qualified candidate who received the requisite number of votes and shall pronounce judgment accordingly; and the clerk of the superior court shall certify such determination to the proper authority. In the case of a contest involving a question submitted to electors at an election, the court shall pronounce judgment as to whether the same was approved or disapproved; and the clerk of the superior court shall certify such determination to the defendant.

(b) When a defendant who has received the requisite number of votes for nomination, election, or to compete in a run-off primary or election is determined to be ineligible for the nomination or office sought, the court shall pronounce judgment declaring the primary or election invalid with regard to such nomination or office and shall call a second primary or election to fill such nomination or office and shall set the date for such second primary or election.

(c) If misconduct is complained of on the part of the poll officers of any precinct, it shall not be held sufficient to set aside the contested result unless the rejection of the vote of such precinct would change such result.

(d) Whenever the court trying a contest shall determine that the primary, election, or runoff is so defective as to the nomination, office, or eligibility in contest as to place in doubt the result of the entire primary, election, or runoff for such nomination, office, or eligibility, such court shall declare the primary, election, or runoff to be invalid with regard to such nomination, office, or eligibility and shall call for a second primary, election, or runoff to be conducted among all of the same candidates who participated in the primary, election, or runoff to fill such nomination or office which was declared invalid and shall set the date for such second primary, election, or runoff.



§ 21-2-527.1. Right of parties to object to settlement; court approval

No settlement of any case under this article shall become effective unless:

(1) All parties to such case have been given an opportunity to object to such settlement before the court; and

(2) The court has approved such settlement.



§ 21-2-528. (For effective date, see note.) Appeals from court's determination on contest petition

An appeal from the final determination of the court may be taken within ten days from the rendition thereof as in other civil cases. The filing of a notice of appeal shall not act as a stay or supersedeas. The appellant may apply to the appellate court for a stay or supersedeas, and such court shall consider applications for stays or supersedeas in such cases without regard to whether any notice of appeal has been filed or the record docketed in such cases.



§ 21-2-529. Liability for costs; methods of collecting

The contestant and the defendant shall be liable to the officers and witnesses for the costs made by them, respectively. If the result of the primary or election is confirmed, the petition dismissed, or the prosecution fails, judgment shall be rendered against the contestant for costs; and, if the judgment is against the defendant or the result of the primary or election is set aside, he or she shall pay the costs at the discretion of the court. After entry of judgment, the costs may be collected by attachment or otherwise.






Article 14 - Special Elections and Primaries Generally; Municipal Terms of Office

§ 21-2-540. Conduct of special elections generally

(a) Every special election shall be held and conducted in all respects in accordance with the provisions of this chapter relating to general elections; and the provisions of this chapter relating to general elections shall apply thereto insofar as practicable and as not inconsistent with any other provisions of this chapter. All special elections held at the time of a general election, as provided by Code Section 21-2-541, shall be conducted by the poll officers by the use of the same equipment and facilities, so far as practicable, as are used for such general election.

(b) At least 29 days shall intervene between the call of a special primary and the holding of same, and at least 29 days shall intervene between the call of a special election and the holding of same. The period during which candidates may qualify to run in a special primary or a special election shall remain open for a minimum of two and one-half days. Special elections which are to be held in conjunction with the presidential preference primary, a state-wide general primary, or state-wide general election shall be called at least 90 days prior to the date of such presidential preference primary, state-wide general primary, or state-wide general election; provided, however, that this requirement shall not apply to special elections held on the same date as such presidential preference primary, state-wide general primary, or state-wide general election but conducted completely separate and apart from such state-wide general primary or state-wide general election using different ballots or voting equipment, facilities, poll workers, and paperwork. Notwithstanding any provision of this subsection to the contrary, special elections which are to be held in conjunction with the state-wide general primary or state-wide general election in 2014 shall be called at least 60 days prior to the date of such state-wide general primary or state-wide general election.

(c) (1) Notwithstanding any other provision of law to the contrary, a special primary or special election to fill a vacancy in a county or municipal office shall be held only on one of the following dates which is at least 29 days after the date of the call for the special election:

(A) In odd-numbered years, any such special election shall only be held on:

(i) The third Tuesday in March;

(ii) The third Tuesday in June;

(iii) The third Tuesday in September; or

(iv) The Tuesday after the first Monday in November; and

(B) In even-numbered years, any such special election shall only be held on:

(i) The third Tuesday in March; provided, however, that in the event that a special election is to be held under this provision in a year in which a presidential preference primary is to be held, then any such special election shall be held on the date of and in conjunction with the presidential preference primary;

(ii) The date of the general primary; or

(iii) The Tuesday after the first Monday in November.

(2) Notwithstanding any other provision of law to the contrary, a special election to present a question to the voters shall be held only on one of the following dates which is at least 29 days after the date of the call for the special election:

(A) In odd-numbered years, any such special election shall only be held on the third Tuesday in March or on the Tuesday after the first Monday in November; and

(B) In even-numbered years, any such special election shall only be held on:

(i) The date of and in conjunction with the presidential preference primary if one is held that year;

(ii) The date of the general primary; or

(iii) The Tuesday after the first Monday in November.

(3) The provisions of this subsection shall not apply to:

(A) Special elections held pursuant to Chapter 4 of this title, the "Recall Act of 1989," to recall a public officer or to fill a vacancy in a public office caused by a recall election; and

(B) Special primaries or special elections to fill vacancies in federal or state public offices.

(d) Except as otherwise provided by this chapter, the superintendent of each county or municipality shall publish the call of the special election.

(e) Candidates in special elections for partisan offices shall be listed alphabetically on the ballot and may choose to designate on the ballot their party affiliation. The party affiliation selected by a candidate shall not be changed following the close of qualifying.



§ 21-2-541. Holding of special primary or election at time of general primary or election; inclusion of candidates and questions in special primary or election on ballot

(a) A special primary or election may be held at the time of a general primary or election.

(b) If the times specified for the closing of the registration list for a special primary or election are the same as those for a general primary or election, the candidates and questions in such special primary or election shall be included on the ballot for such general primary or election. In such an instance, the name of the office and the candidates in such special election shall appear on the ballot in the position where such names would ordinarily appear if such contest was a general primary or election.



§ 21-2-541.1. Terms for all municipal offices elected at general municipal elections

All municipal offices elected at general municipal elections shall be for terms of four years unless otherwise provided by local law in accordance with Code Section 21-2-541.2. Unless otherwise provided for by the municipal charter, municipal officeholders shall be sworn in at their first organizational meeting of the new year and will hold office until their successors are duly elected and qualified and take said oath of office.



§ 21-2-541.2. Providing by local law for terms of office

Notwithstanding Code Section 1-3-11 or any other provision of this chapter, the General Assembly is authorized to provide by local law:

(1) For terms of two years for municipal offices, with the local law designating the offices to be elected and the time periods covered by such terms for each office;

(2) For municipal offices to change from concurrent terms to staggered terms or from staggered terms to concurrent terms, with the local law designating the terms for each office;

(3) For such terms to be staggered terms, with the local law designating the terms for each office;

(4) For general municipal elections to fill such offices to be held on the Tuesday next following the first Monday in November in even-numbered years and on such day biennially thereafter and on the Tuesday next following the first Monday in November in odd-numbered years and on such day biennially thereafter;

(5) For municipal offices elected pursuant to a prior local law authorized by this Code section to change to terms of office of four years, with the local law designating the offices to be elected and the time periods covered by such terms for each office;

(6) For general municipal elections to fill such offices to be held on the Tuesday next following the first Monday in November in any year during the first six years immediately following the enactment of a local law pursuant to this Code section as necessary for the purpose of changing the election and terms of any such municipal offices to conform to this Code section;

(7) For initial terms of one, two, three, or four years as necessary to change the terms of such offices to four-year concurrent or staggered terms of office; and

(8) Except as authorized in paragraph (6) of this Code section, for general municipal elections to be held on the Tuesday next following the first Monday in November of any odd-numbered year.



§ 21-2-542. Special election for United States senator vacancy; temporary appointment by Governor

Whenever a vacancy shall occur in the representation of this state in the Senate of the United States, such vacancy shall be filled for the unexpired term by the vote of the electors of the state at a special election to be held at the time of the next November state-wide general election, occurring at least 40 days after the occurrence of such vacancy; and it shall be the duty of the Governor to issue his or her proclamation for such election. Until such time as the vacancy shall be filled by an election as provided in this Code section, the Governor may make a temporary appointment to fill such vacancy.



§ 21-2-543. Special election for United States congressional representative vacancy

Whenever a vacancy shall occur or exist in the office of Representative in the United States Congress from this state the Governor shall issue, within ten days after the occurrence of such vacancy, a writ of election to the Secretary of State for a special election to fill such vacancy, which election shall be held on the date named in the writ, which shall not be less than 30 days after its issuance. Upon receiving the writ of election from the Governor, the Secretary of State shall then transmit the writ of election to the superintendent of each county involved and shall publish the call of the election.



§ 21-2-543.1. Procedures for filling vacancies in federal House of Representatives

In extraordinary circumstances, where the Speaker of the House of Representatives in the United States Congress announces that there are more than 100 vacancies in the federal House of Representatives, the Governor shall issue, within five days after the speaker announces that such number of vacancies exist, a writ of election to the Secretary of State for a special election to fill any such vacancy from this state, which election shall be held on the date named in the writ, which shall not be more than 49 days after the speaker announces that such number of vacancies exists.



§ 21-2-544. Special election for General Assembly vacancy

Whenever a vacancy shall occur or exist in either house of the General Assembly, such vacancy shall be filled as follows:

(1) If such vacancy shall occur during a session of the General Assembly, the Governor shall issue, within ten days after the occurrence of such vacancy, a writ of election to the Secretary of State for a special election to fill such vacancy which shall be held on the date named in the writ, which shall not be fewer than 30 nor more than 60 days after its issuance;

(2) Except as provided in paragraph (4) of this Code section, if such vacancy shall occur after the conclusion of the regular session which is held during the first year of the term of office of members of the General Assembly, but more than 60 days prior to the Tuesday following the first Monday in November of the first year of the term of office of members of the General Assembly, the Governor may issue at any time but no later than 60 days prior to the Tuesday following the first Monday in November of the first year of the term of office of members of the General Assembly a writ of election to the Secretary of State for a special election to fill such vacancy which shall be held not fewer than 30 days after its issuance nor later than 60 days prior to the Tuesday following the first Monday in November of the first year of the term of office of members of the General Assembly;

(3) If such vacancy shall occur after the conclusion of the regular session of the General Assembly held during the first year of the term of office of members of the General Assembly during the period beginning 60 days prior to the Tuesday following the first Monday in November of such year and ending on the day prior to the beginning of the regular session of the General Assembly held during the second year of the term of office of members of the General Assembly, the Governor shall issue, within ten days after the occurrence of such vacancy, a writ of election to the Secretary of State for a special election to fill such vacancy which shall be held on the date named in the writ, which shall not be fewer than 30 nor more than 60 days after its issuance;

(4) If such vacancy shall occur following the election of a member of the General Assembly but prior to such member taking office, such vacancy shall be filled in accordance with Code Section 21-2-504, but such election shall be called within ten days of such vacancy and shall be held not fewer than 30 nor more than 60 days following the date of such call;

(5) If such vacancy shall occur following the conclusion of the regular session of the General Assembly during the second year of the term of office of members of the General Assembly, the issuance of a writ of election to fill such vacancy shall be in the discretion of the Governor except as otherwise provided in paragraph (6) of this Code section and if the Governor chooses to issue such writ of election to fill such vacancy, such election shall be held on the date named in the writ, which shall not be fewer than 30 nor more than 60 days after its issuance; or

(6) (A) If such vacancy shall exist at a time when the members of the General Assembly shall be required to meet in special session, the Governor shall issue, within two days after the calling of an extraordinary session of the General Assembly during the existence of such vacancy, a writ of election to the Secretary of State for a special election to fill such vacancy which shall be held on the date named in the writ, which shall not be fewer than 30 nor more than 60 days after its issuance; or

(B) If such vacancy shall occur after the issuance by the Governor of a call for an extraordinary session of the General Assembly, but prior to the conclusion of such extraordinary session, the Governor shall issue, within five days after the occurrence of such vacancy, a writ of election to the Secretary of State for a special election to fill such vacancy which shall be held on the date named in the writ, which shall not be fewer than 30 nor more than 60 days after its issuance.

Upon receiving the writ of election from the Governor, the Secretary of State shall then transmit the writ of election to the superintendent of each county involved and shall publish the call of the election.



§ 21-2-545. Procedure as to unopposed candidates

Any other provision of law to the contrary notwithstanding, in the event there is no opposed candidate in a precinct in a special primary, no special primary shall be held in such precinct. The proper officials of the unopposed candidate's political party shall certify him or her as the party nominee for the office involved for the purpose of having his or her name placed upon the special election ballots or ballot labels. Where feasible, the superintendent shall provide notice reasonably calculated to inform the affected electorate that no special primary election is to be conducted. Each such unopposed candidate shall be deemed to have voted for himself or herself. The superintendent shall certify any such unopposed candidate as nominated in the same manner as he or she certifies other candidates nominated pursuant to Code Section 21-2-493.






Article 15 - Miscellaneous Offenses

§ 21-2-560. Making of false statements generally

Except as otherwise provided in Code Section 21-2-565, any person who shall make a false statement under oath or affirmation regarding any material matter or thing relating to any subject being investigated, heard, determined, or acted upon by any public official, in accordance with this chapter, shall be guilty of a misdemeanor.



§ 21-2-561. False registration

Any person who:

(1) Registers as an elector knowing that such elector does not possess the qualifications required by law;

(2) Registers as an elector under any other name than the elector's own name; or

(3) Knowingly gives false information when registering as an elector

shall be guilty of a felony and, upon conviction thereof, shall be sentenced to imprisonment for not less than one nor more than ten years or to pay a fine not to exceed $100,000.00, or both.



§ 21-2-562. Fraudulent entries; unlawful alteration or destruction of entries; unlawful removal of documents; neglect or refusal to deliver documents

(a) Any person who willfully:

(1) Inserts or permits to be inserted any fictitious name, false figure, false statement, or other fraudulent entry on or in any registration card, electors list, voter's certificate, affidavit, tally paper, general or duplicate return sheet, statement, certificate, oath, voucher, account, ballot, or other record or document authorized or required to be made, used, signed, returned, or preserved for any public purpose in connection with any primary or election;

(2) Alters materially or intentionally destroys any entry which has been lawfully made therein; or

(3) Takes or removes any book, affidavit, return, account, ballot, or other document or record from the custody of any person having lawful charge thereof, in order to prevent the same from being used or inspected or copied as required or permitted by this chapter

shall be guilty of a felony and, upon conviction thereof, shall be sentenced to imprisonment for not less than one nor more than ten years or to pay a fine not to exceed $100,000.00, or both.

(b) Any person who willfully neglects or refuses, within the time and in the manner required by this chapter, to deliver any such document described in subsection (a) of this Code section into the custody of the officers who are required by this chapter to use or keep the same shall be guilty of a misdemeanor.



§ 21-2-563. Improper signing or alteration of nomination petitions or affidavits

Any person who knowingly and willfully:

(1) Signs any nomination petition without having the qualifications prescribed by this chapter;

(2) Sets any false statement opposite the signature on a nomination petition;

(3) Signs more nomination petitions than permitted by this chapter;

(4) Makes a false statement in any affidavit required by this chapter to be appended to or to accompany a nomination petition;

(5) Signs any name not his or her own to any nomination petition; or

(6) Materially alters any nomination petition without the consent of the signers

shall be guilty of a felony.



§ 21-2-564. Willful destruction, fraudulent filing, or suppression of nomination materials

Any person who willfully makes any false nomination certificate or defaces or destroys any nomination petition, nomination certificate, or nomination paper, or letter of withdrawal, knowing the same, or any part thereof, to be made falsely, or suppresses any nomination petition, nomination certificate, or nomination paper, or any part thereof, which has been duly filed shall be guilty of a felony.



§ 21-2-565. Making of false statements in connection with filing notice of candidacy or qualifying as candidate for party nomination; duties of district attorney as to violations

(a) Any person knowingly making any false statement in connection with filing a notice of candidacy under Code Section 21-2-132 or in connection with qualifying as a candidate for party nomination under Code Section 21-2-153 commits the offense of false swearing.

(b) The district attorney of any judicial circuit or of the county in which all or the greater portion of any municipality is situated shall furnish all investigative personnel and facilities to the Secretary of State, the superintendent, or political party, as the case may be, as needed to determine the accuracy and correctness of all facts set forth in the affidavits filed pursuant to Code Sections 21-2-132 and 21-2-153 and shall commence prosecution of any person when it appears that a violation of this Code section has occurred.

(c) Where proper venue of any such prosecution would be in another county, the district attorney whose office conducted the investigation shall forward all evidence and other data to the district attorney of the county where venue is proper; and prosecution shall be commenced by such official.



§ 21-2-566. Interference with primaries and elections generally

Any person who:

(1) Willfully prevents or attempts to prevent any poll officer from holding any primary or election under this chapter;

(2) Uses or threatens violence in a manner that would prevent a reasonable poll officer or actually prevents a poll officer from the execution of his or her duties or materially interrupts or improperly and materially interferes with the execution of a poll officer's duties;

(3) Willfully blocks or attempts to block the avenue to the door of any polling place;

(4) Uses or threatens violence in a manner that would prevent a reasonable elector from voting or actually prevents any elector from voting;

(5) Willfully prepares or presents to any poll officer a fraudulent voter's certificate not signed by the elector whose certificate it purports to be;

(6) Knowingly deposits fraudulent ballots in the ballot box;

(7) Knowingly registers fraudulent votes upon any voting machine; or

(8) Willfully tampers with any electors list, voter's certificate, numbered list of voters, ballot box, voting machine, direct recording electronic (DRE) equipment, or tabulating machine

shall be guilty of a felony and, upon conviction thereof, shall be sentenced to imprisonment for not less than one nor more than ten years or to pay a fine not to exceed $100,000.00, or both.



§ 21-2-567. Intimidation of electors

(a) Any person who uses or threatens to use force and violence, or acts in any other manner to intimidate any other person, to:

(1) Vote or refrain from voting at any primary or election, or to vote or refrain from voting for or against any particular candidate or question submitted to electors at such primary or election; or

(2) Place or refrain from placing his or her name upon a register of electors

shall be guilty of a felony and, upon conviction thereof, shall be sentenced to imprisonment for not less than one nor more than ten years or to pay a fine not to exceed $100,000.00, or both.

(b) As used in this Code section, the term "acts in any other manner to intimidate" means to undertake or pursue a knowing and willful course of conduct which causes emotional distress by placing another person in reasonable fear for such person's safety or for the safety of another person and which serves no legitimate purpose.



§ 21-2-568. Entry into voting compartment or booth while another voting; interfering with elector; inducing elector to reveal or revealing elector's vote; influencing voter while assisting

(a) Any person who knowingly:

(1) Goes into the voting compartment or voting machine booth while another is voting or marks the ballot or registers the vote for another, except in strict accordance with this chapter;

(2) Interferes with any elector marking his or her ballot or registering his or her vote;

(3) Attempts to induce any elector before depositing his or her ballot to show how he or she marks or has marked his or her ballot; or

(4) Discloses to anyone how another elector voted, without said elector's consent, except when required to do so in any legal proceeding

shall be guilty of a felony.

(b) Any person who, while giving lawful assistance to another, attempts to influence the vote of the elector he or she is assisting or marks a ballot or registers a vote in any other way than that requested by the voter he or she is assisting shall be guilty of a felony and, upon conviction thereof, shall be sentenced to imprisonment for not less than one nor more than ten years or to pay a fine not to exceed $100,000.00, or both.



§ 21-2-569. Interfering with poll officers

Any person, including any poll officer, who willfully prevents any poll officer from performing the duties imposed on him or her by this chapter shall be guilty of a felony.



§ 21-2-570. Giving or receiving, offering to give or receive, or participating in the giving or receiving of money or gifts for registering as a voter, voting, or voting for a particular candidate

Any person who gives or receives, offers to give or receive, or participates in the giving or receiving of money or gifts for the purpose of registering as a voter, voting, or voting for a particular candidate in any primary or election shall be guilty of a felony.



§ 21-2-571. Voting by unqualified elector or giving false information

Any person who votes or attempts to vote at any primary or election, knowing that such person does not possess all the qualifications of an elector at such primary or election, as required by law, or who votes or attempts to vote at any primary in violation of Code Section 21-2-223 or who knowingly gives false information to poll officers in an attempt to vote in any primary or election shall be guilty of a felony and, upon conviction thereof, shall be sentenced to imprisonment for not less than one nor more than ten years or to pay a fine not to exceed $100,000.00, or both.



§ 21-2-572. Repeat voting in same primary or election

Any person who votes in more than one precinct in the same primary or election or otherwise fraudulently votes more than once at the same primary or election shall be guilty of a felony and, upon conviction thereof, shall be sentenced to imprisonment for not less than one nor more than ten years or to pay a fine not to exceed $100,000.00, or both.



§ 21-2-573. Absentee voting by unqualified elector

Any person who votes or attempts to vote by absentee ballot at any primary or election under Article 10 of this chapter who knows that he or she is not qualified to vote shall be guilty of a felony and, upon conviction thereof, shall be sentenced to imprisonment for not less than one nor more than ten years or to pay a fine not to exceed $100,000.00, or both.



§ 21-2-574. Unlawful possession of ballots

Any person, other than an officer charged by law with the care of ballots or a person entrusted by any such officer with the care of the same for a purpose required by law, who has in his or her possession outside the polling place any official ballot shall be guilty of a felony.



§ 21-2-575. Counterfeit ballots or ballot labels; sample or facsimile ballots

(a) Any person who makes, constructs, or has in his or her possession any counterfeit of an official ballot or ballot label shall be guilty of a felony.

(b) This Code section shall not be applied to facsimile ballots printed and published as an aid to electors in any newspaper generally and regularly circulated within this state, so long as such facsimile ballot is at least 25 percent larger or smaller than the official ballot of which it is a facsimile. This Code section shall not be applied to any sample or facsimile ballots or ballot labels obtained under Code Section 21-2-400. Nothing in this Code section shall be so construed as to prohibit the procurement and distribution of reprints of the said newspaper printings; nor shall it be so construed as to prohibit the preparation and distribution by election officials of facsimile ballots and ballot labels or portions thereof, provided that they are of a different color and at least 25 percent larger or smaller than the official ballots or ballot labels.

(c) Nothing in this Code section shall be so construed as to prohibit any person from procuring and distributing reprints or portions of reprints of any sample or facsimile ballots or ballot labels as provided in Code Section 21-2-400, provided such reprints or portions of reprints are of a different color and at least 25 percent larger or smaller than the official ballots or ballot labels.



§ 21-2-576. Destroying, defacing, or delaying delivery of ballots

Any person who willfully destroys or defaces any ballot or willfully delays the delivery of any ballots shall be guilty of a misdemeanor.



§ 21-2-577. Improper removal of ballots from book of official ballots

Any person removing any ballot from any book of official ballots, except in the manner provided by this chapter, shall be guilty of a misdemeanor.



§ 21-2-578. Unfolding, opening, or prying into ballots

Any person who, before any ballot is deposited in the ballot box as provided by this chapter, willfully unfolds, opens, or pries into any such ballot with the intent to discover the manner in which the same has been marked shall be guilty of a misdemeanor.



§ 21-2-579. Fraudulently allowing ballot or voting machine to be seen; casting unofficial ballot; receiving unauthorized assistance in voting

Any voter at any primary or election who:

(1) Allows his or her ballot or the face of the voting machine used by him or her to be seen by any person with the apparent intention of letting it be known for a fraudulent purpose how he or she is about to vote;

(2) Casts or attempts to cast any other than the official ballot which has been given to him or her by the proper poll officer, or advises or procures another to do so;

(3) Without having made the affirmation under oath or declaration required by Code Section 21-2-409, or when the disability which he or she declared at the time of registration no longer exists, permits another to accompany him or her into the voting compartment or voting machine booth or to mark his or her ballot or to register his or her vote on the voting machine or direct recording electronic (DRE) equipment; or

(4) States falsely to any poll officer that because of his or her inability to read the English language or because of blindness, near-blindness, or other physical disability he or she cannot mark the ballot or operate the voting machine without assistance

shall be guilty of a misdemeanor.



§ 21-2-580. Tampering with, damaging, improper preparation of, or prevention of proper operation of voting machines

Any person who:

(1) Unlawfully opens, tampers with, or damages any voting machine to be used or being used at any primary or election;

(2) Willfully prepares a voting machine for use in a primary or election in improper order for voting; or

(3) Prevents or attempts to prevent the correct operation of such machine

shall be guilty of a felony.



§ 21-2-581. Unauthorized making or possession of voting machine key

Any unauthorized person who makes or knowingly has in his or her possession a key to a voting machine to be used or being used in any primary or election shall be guilty of a felony.



§ 21-2-582. Tampering with, damaging, or preventing of proper operation of direct recording electronic equipment or tabulating device

Any person who tampers with or damages any direct recording electronic (DRE) equipment or tabulating computer or device to be used or being used at or in connection with any primary or election or who prevents or attempts to prevent the correct operation of any direct recording electronic (DRE) equipment or tabulating computer or device shall be guilty of a felony.



§ 21-2-582.1. Penalty for voting equipment modification

(a) For the purposes of this Code section, the term "voting equipment" shall mean a voting machine, tabulating machine, optical scanning voting system, or direct recording electronic voting system.

(b) Any person or entity, including but not limited to a manufacturer or seller of voting equipment, who alters, modifies, or changes any aspect of such voting equipment without prior approval of the Secretary of State is guilty of a felony.



§ 21-2-583. Removal or destruction of election supplies or conveniences

Any person who:

(1) Prior to any primary or election, willfully defaces, removes, or destroys any notice or list of candidates posted in accordance with this chapter;

(2) During any primary or election, willfully defaces, tears down, removes, or destroys any card of instructions, notice of penalties, or diagram printed or posted for the instruction of electors; or

(3) During any primary or election, willfully removes or destroys any of the supplies or conveniences furnished to any polling place in order to enable electors to vote or the poll officers to perform their duties

shall be guilty of a misdemeanor.



§ 21-2-584. Refusal or failure of manager to administer oath to poll officer; poll officer acting without being sworn; giving of false certification as to swearing of poll officer

If any manager refuses or willfully fails to administer the oath to the poll officer in the manner required by this chapter, or if any poll officer shall knowingly act without being first duly sworn, or if any such person shall sign the written form of oath without being duly sworn, or if any manager or any other person authorized to administer oaths shall certify that any such person was sworn when he or she was not, he or she shall be guilty of a misdemeanor.



§ 21-2-585. Refusal by superintendent or his or her employee to permit public inspection of documents; removal, destruction, or alteration of documents

(a) Any superintendent or employee of his or her office who willfully refuses to permit the public inspection or copying, in accordance with this chapter, of any general or duplicate return sheet, tally paper, affidavit, petition, certificate, paper, account, contract, report, or any other document or record in his or her custody, or who willfully removes any such document or record from his or her office during said period, or who permits the same to be removed, except pursuant to the direction of any competent authority, shall be guilty of a misdemeanor.

(b) Any superintendent or employee of his or her office who willfully destroys or alters, or permits to be destroyed or altered, any document described in subsection (a) of this Code section during the period for which the same is required to be kept shall be guilty of a felony.



§ 21-2-586. Refusal by Secretary of State or his or her employee to permit public inspection of documents; removal, destruction, or alteration of documents

(a) If the Secretary of State or any employee of his or her office willfully refuses to permit the public inspection or copying, in accordance with this chapter, of any return, petition, certificate, paper, account, contract, report, or any other document or record in his or her custody, except when in use, or willfully removes any such document or record from his or her office during such period or permits the same to be removed, except pursuant to the direction of competent authority, the Secretary of State or employee of his or her office shall be guilty of a misdemeanor.

(b) If the Secretary of State or any employee of his or her office willfully destroys, alters, or permits to be destroyed or altered any document described in subsection (a) of this Code section during the period for which the same is required to be kept in his or her office, the Secretary of State or employee of his or her office shall be guilty of a felony.



§ 21-2-587. Frauds by poll officers

Any poll officer who willfully:

(1) Makes a false return of the votes cast at any primary or election;

(2) Deposits fraudulent ballots in the ballot box or certifies as correct a false return of ballots;

(3) Registers fraudulent votes upon any voting machine or certifies as correct a return of fraudulent votes cast upon any voting machine;

(4) Makes any false entries in the electors list;

(5) Destroys or alters any ballot, voter's certificate, or electors list;

(6) Tampers with any voting machine, direct recording electronic (DRE) equipment, or tabulating computer or device;

(7) Prepares or files any false voter's certificate not prepared by or for an elector actually voting at such primary or election; or

(8) Fails to return to the officials prescribed by this chapter, following any primary or election, any keys of a voting machine, ballot box, general or duplicate return sheet, tally paper, oaths of poll officers, affidavits of electors and others, record of assisted voters, numbered list of voters, electors list, voter's certificate, spoiled and canceled ballots, ballots deposited, written, or affixed in or upon a voting machine, DRE memory cards, or any certificate or any other paper or record required to be returned under this chapter

shall be guilty of a felony and, upon conviction thereof, shall be sentenced to imprisonment for not less than one nor more than ten years or to pay a fine not to exceed $100,000.00, or both.



§ 21-2-588. Premature counting of votes by poll officer

Except as provided in Code Section 21-2-386, any poll officer who counts any votes before the close of the polls or before the last person has voted, whichever occurs later in time, on the day of any primary or election shall be guilty of a misdemeanor.



§ 21-2-589. Willful omissions by poll officers

Any poll officer who willfully:

(1) Fails to file the voter's certificate of any elector actually voting at any primary or election;

(2) Fails to record voting information as required by this chapter; or

(3) Fails to insert in the numbered list of voters the name of any person actually voting

shall be guilty of a misdemeanor.



§ 21-2-590. Poll officer permitting unregistered or unqualified persons to vote; refusing to permit registered and qualified persons to vote; unlawful rendering of assistance

Any poll officer who:

(1) Permits any unregistered person to vote at any primary or election, knowing such person is unregistered;

(2) Permits any person registered as an elector to vote, knowing that such person is not qualified to vote, whether or not such person has been challenged;

(3) Refuses to permit any duly registered and qualified person to vote at any primary or election, with the knowledge that such person is entitled to vote; or

(4) Renders assistance to an elector in voting in violation of Code Section 21-2-409, or knowingly permits another person to render such assistance in violation of Code Section 21-2-409

shall be guilty of a felony.



§ 21-2-591. Poll officers permitting unlawful assistance to voters

Any poll officer who permits a voter to be accompanied by another into the voting compartment or voting machine booth when such poll officer knows that the disability which the voter declared at the time of registration no longer exists or that the disability which the voter declared at the time of voting did not exist shall be guilty of a misdemeanor.



§ 21-2-592. Failure of poll officers to keep record of assisted voters

Any poll officer who willfully fails to keep a record, as required by Code Section 21-2-409, of the name of each voter who received assistance, the exact disability of any assisted voter which makes the assistance necessary, and the name of each person rendering assistance to a voter shall be guilty of a misdemeanor.



§ 21-2-593. Failure of law enforcement officers to remove obstacles or to maintain order at polling places; hindrance or delay of poll officers by law enforcement officers

Any law enforcement officer who:

(1) Willfully neglects or refuses to clear an avenue to the door of any polling place which is obstructed in such a way as to prevent electors from entering, when called upon to do so by any poll officer or elector of the precinct;

(2) Willfully neglects or refuses to maintain order and quell any disturbance if such arises at any polling place upon the day of any primary or election, when called upon to do so by any poll officer or elector of the precinct; or

(3) Willfully hinders or delays, or attempts to hinder or delay, any poll officer in the performance of any duty under this chapter

shall be guilty of a misdemeanor.



§ 21-2-594. Offenses by printers of ballots

Any printer employed to print any official ballots for use in a primary or election, or any person engaged in printing the same, who:

(1) Appropriates to himself or herself or gives or delivers, or knowingly permits to be taken, any of said ballots by any unauthorized person; or

(2) Willfully and knowingly prints, or causes to be printed, any official ballot in any form other than that prescribed by the appropriate officials or with any other names or printing, or with the names spelled otherwise than as directed by such officials or the names or printing thereon arranged in any other way than that authorized and directed by this chapter

shall be guilty of a felony.



§ 21-2-595. Disposition of alcoholic beverages on primary or election days

Reserved. Repealed by Ga. L. 1984, p. 1268, § 2, effective July 1, 1984.



§ 21-2-596. Failure of public or political officer to perform duty

Any public officer or any officer of a political party or body on whom a duty is laid by this chapter who willfully neglects or refuses to perform his or her duty shall be guilty of a misdemeanor.



§ 21-2-597. Intentional interference with performance of election duties

Any person who intentionally interferes with, hinders, or delays or attempts to interfere with, hinder, or delay any other person in the performance of any act or duty authorized or imposed by this chapter shall be guilty of a misdemeanor.



§ 21-2-598. Violations of chapter

Except as otherwise provided by law, any person who violates any provision of this chapter shall be guilty of a misdemeanor.



§ 21-2-599. Punishment for misdemeanors under chapter

Any person convicted of a misdemeanor under this chapter shall be subject to any one or more of the following, in the discretion of the trial judge:

(1) A fine of not less than $100.00 nor more than $1,000.00;

(2) A sentence of confinement in the county jail or other place of imprisonment for a period not to exceed six months; or

(3) A sentence of confinement in a county correctional institution or other appropriate institution under the jurisdiction of the Department of Corrections not to exceed 12 months.



§ 21-2-600. Punishment for felonies under chapter

Except as otherwise provided, any person convicted of a felony under this chapter shall be punished by a fine not to exceed $10,000.00 or imprisonment of not less than one year nor more than ten years, or both, in the discretion of the trial court, or may be punished as for a misdemeanor in the discretion of the trial court.



§ 21-2-601. Use of list of electors for commercial purposes prohibited

Any person who intentionally uses the list of electors provided for in Code Section 21-2-225 for commercial purposes shall be guilty of a misdemeanor.



§ 21-2-602. Compensation for soliciting persons to register to vote prohibited

It shall be illegal to receive, accept, offer, or provide compensation for soliciting persons to register to vote based upon the number of persons registered and any person who knowingly receives, accepts, offers, or provides such compensation on such basis shall be guilty of a misdemeanor.



§ 21-2-603. Conspiracy to commit election fraud

A person commits the offense of conspiracy to commit election fraud when he or she conspires or agrees with another to commit a violation of this chapter. The crime shall be complete when the conspiracy or agreement is effected and an overt act in furtherance thereof has been committed, regardless of whether the violation of this chapter is consummated. A person convicted of the offense of conspiracy to commit election fraud involving a violation of this chapter which is a felony shall be punished by imprisonment for not less than one year nor more than one-half the maximum period of time for which he or she could have been sentenced if he or she had been convicted of the crime conspired to have been committed, by one-half the maximum fine to which he or she could have been subjected if he or she had been convicted of such crime, or both. A person convicted of the offense of conspiracy to commit election fraud involving a violation of this chapter which is a misdemeanor shall be punished as for a misdemeanor.



§ 21-2-604. Criminal solicitation to commit election fraud; penalties

(a) (1) A person commits the offense of criminal solicitation to commit election fraud in the first degree when, with intent that another person engage in conduct constituting a felony under this article, he or she solicits, requests, commands, importunes, or otherwise attempts to cause the other person to engage in such conduct.

(2) A person commits the offense of criminal solicitation to commit election fraud in the second degree when, with intent that another person engage in conduct constituting a misdemeanor under this article, he or she solicits, requests, commands, importunes, or otherwise attempts to cause the other person to engage in such conduct.

(b) (1) A person convicted of the offense of criminal solicitation to commit election fraud in the first degree shall be punished by imprisonment for not less than one nor more than three years.

(2) A person convicted of the offense of criminal solicitation to commit election fraud in the second degree shall be punished as for a misdemeanor.

(c) It is no defense to a prosecution for criminal solicitation to commit election fraud that the person solicited could not be guilty of the crime solicited.

(d) The provisions of subsections (a) through (c) of this Code section are cumulative and shall not supersede any other penal law of this state.









Chapter 3 - Municipal Elections and Primaries

§§ 21-3-1 through 21-3-480.

Reserved. Repealed by Ga. L. 1998, p. 295, § 2, effective January 1, 1999.






Chapter 4 - Recall of Public Officers

§ 21-4-1. Short title

This chapter shall be known and may be cited as the "Recall Act of 1989."



§ 21-4-2. Legislative intent

The General Assembly finds that the electorate of the state overwhelmingly ratified an amendment to the Constitution of Georgia at the general election in November, 1978, authorizing the General Assembly to provide by general law for uniform and exclusive procedures to recall public officials who hold elective office and to repeal all local recall laws and prohibit the future enactment of any local recall laws. In furtherance of the mandate of the electorate, by this general law the General Assembly establishes uniform and exclusive procedures relating to the recall of all state and local officials who hold elective office.



§ 21-4-3. Definitions

As used in this chapter, the term:

(1) "Elected county school board members" and "elected county school superintendents" shall be considered county officers.

(2) "Elected education board members" and "elected school superintendents" of any independent school system shall be considered municipal officers.

(3) "Election superintendent" means:

(A) In the case of any elected state officers, the Secretary of State;

(B) In the case of any elected county officers, the county board of elections, if a county has such, or the judge of the probate court, provided that, if such judge of the probate court is the officer sought to be recalled, then the election superintendent shall be the clerk of the superior court; and

(C) In the case of any elected municipal officers, the municipal clerk or municipal board of elections or municipal election superintendent, if the municipality has such a board or election officer.

(3.1) "Elective office" means an office filled by the exercise of the franchise of vote by electors in a general or special election as defined under the laws of this state.

(4) "Elector" means any person who possesses all of the qualifications for voting now or hereafter prescribed by the laws of this state and who has registered in accordance with Chapter 2 of this title.

(5) "Electoral district" means the area in which the electors reside who are qualified to vote for any of the candidates offering for a particular office.

(6) "Failure to perform duties prescribed by law" means the willful neglect or failure by an official to perform a duty imposed by statute.

(7) "Grounds for recall" means:

(A) That the official has, while holding public office, conducted himself or herself in a manner which relates to and adversely affects the administration of his or her office and adversely affects the rights and interests of the public; and

(B) That the official:

(i) Has committed an act or acts of malfeasance while in office;

(ii) Has violated his or her oath of office;

(iii) Has committed an act of misconduct in office;

(iv) Is guilty of a failure to perform duties prescribed by law; or

(v) Has willfully misused, converted, or misappropriated, without authority, public property or public funds entrusted to or associated with the elective office to which the official has been elected or appointed.

Discretionary performance of a lawful act or a prescribed duty shall not constitute a ground for recall of an elected public official.

(7.1) "Legal sufficiency" means, solely as applied to the duties or functions of the election superintendent, a determination of the completeness of an application for a recall petition or a recall petition and a determination that an application for a recall petition or a recall petition contains a sufficient number of valid signatures. Such determinations shall not include any review of the sufficiency of the ground or grounds for the recall and the fact or facts upon which such ground or grounds are based.

(8) "Misconduct in office" means an unlawful act committed willfully by an elected public official or a willful violation of the code of ethics for government service contained in Code Section 45-10-1.

(9) "Official sponsors" or "sponsors" means the electors who circulate or file an application for a recall petition who were registered and eligible to vote in the last general or special election for the office held by the officer sought to be recalled and who reside in the electoral district of the officer sought to be recalled.



§ 21-4-4. Officers subject to recall; number of electors needed to demand recall; limitation on number of public officials who may be subjects of a particular recall petition; grounds for recall

(a) Every public official who holds elective office, either by election or by appointment, is subject to recall from office by electors who are registered and qualified to vote in the recall election and who reside in the electoral district from which candidates are elected to that office:

(1) In the case of a state officer whose electoral district encompasses the entire state, the number of electors necessary to petition the recall of the officer shall be equal to at least 15 percent of the number of electors who were registered and qualified to vote at the last preceding election for any candidate offering for the office held by the officer. At least one-fifteenth of the number of electors necessary to petition the recall of the officer must reside in each of the United States congressional districts in the state as said congressional districts may now or hereafter exist; or

(2) In the case of a state officer whose electoral district encompasses only a part of the state or in the case of a local officer, the number of electors necessary to petition the recall of the officer shall be equal to at least 30 percent of the number of electors registered and qualified to vote at the last preceding election for any candidate offering for the office held by the officer.

(b) No recall petition shall demand the recall of more than one public official.

(c) Every public official who holds elective office, either by election or by appointment, is subject to recall on the grounds that such public official has, while holding any public office, conducted himself or herself in a manner which relates to and adversely affects the administration of his or her current office and adversely affects the rights and interests of the public if one or more additional grounds for recall exist as set forth in subparagraph (B) of paragraph (7) of Code Section 21-4-3.



§ 21-4-5. Recall petition -- Application for and time of filing; sponsors; withdrawal of signature; duties of election superintendent; printing and distribution of recall petition forms by Secretary of State

(a) No application for a recall petition may be filed during the first 180 days or during the last 180 days of the term of office of any public official subject to recall. No person shall be authorized to circulate, sponsor, or sign such application unless such person is an elector or sponsor as defined in Code Section 21-4-3.

(b)(1) The application shall include:

(A) The name and office of the person sought to be recalled;

(B) The printed names and signatures of the official sponsors, the date signed, residence addresses, and the name of the county of residence;

(C) The designation of one of the sponsors as the petition chairperson who shall represent the sponsors on all matters pertaining to the recall application and petition;

(D) A statement that: (name and office) has, while holding

public office, conducted himself or herself in a manner which relates to and

adversely affects the administration of his or her office and adversely

affects the rights and interests of the public and stating the appropriate

ground or grounds for recall as set forth in subparagraph (B) of paragraph (7)

of Code Section 21-4-3 with a brief statement of the fact or facts upon which

the ground or grounds are based. Such statement shall be typed, printed, or

reproduced by the election superintendent on the face of each application

issued; and

(E)(i) An affidavit by the petition chairperson and the person circulating such recall application that each person sponsoring or signing such recall application is an elector of the electoral district of the officer sought to be recalled and that the fact or facts upon which the ground or grounds for recall are based are true.

(ii) The affidavit required by division (i) of this subparagraph shall be in the following form:

AFFIDAVIT OF CIRCULATOR AND

PETITION CHAIRPERSON

State of Georgia

County of

Under the penalty of a violation of Code Section 16-10-71 of the

Official Code of Georgia Annotated, relating to false swearing,

punishable by a fine not to exceed $1,000.00 or by imprisonment of

not less than one nor more than five years, or both, we the

undersigned do depose and say that each person sponsoring or signing

the recall application of is an elector of the electoral

district of the officer sought to be recalled and further depose and

say that the fact or facts upon which the ground or grounds for

recall are based are true.

(Signature of circulator)

(Residence address)

(Number and street or route)

(City)

(Signature of petition

chairperson)

(Residence address)

(Number and street or route)

(City)

Subscribed and sworn to

before me this

day of , .

Notary public

, Georgia

My commission expires on the day of , .

No notary public may sign the application as an elector or serve as a circulator of any application which he or she notarized. Any and all sheets of an application for a recall petition that have the circulator's affidavit notarized by a notary public who also served as a circulator of one or more sheets of the application for a recall petition or who signed one of the sheets of the petition as an elector shall be disqualified and rejected.

(2) Applications shall be issued by the election superintendent who shall assign a number to each application. Such number shall appear on the face of each application. The election superintendent shall keep records of applications issued, including the date of issuance and number assigned. The election superintendent shall immediately notify in writing the public officer named for recall in the application that an application for a recall petition has been officially issued for circulation.

(3) The official application forms shall be printed by the office of the Secretary of State in substantially the form prescribed in this subsection and distributed to election superintendents.

(c) The number of official sponsors necessary to file an application for a recall petition must be equal in number to at least 100 electors or equal in number to at least 10 percent of the number of electors who were registered to vote at the last preceding election for any of the candidates offering for the office held by the public official sought to be recalled, whichever is smaller.

(d) Sponsors of a recall petition, before causing the petition to be circulated, shall submit the application for the petition to the election superintendent designated in Code Section 21-4-3 and request official recall petition forms.

(e) At any time prior to the date the election superintendent receives the application for a recall petition, an elector who has signed the application as an official sponsor may request withdrawal of his or her signature from the application by executing and filing an affidavit signed and sworn to before a notary public which affirms the elector's intention to withdraw his or her signature from the application. The official affidavit of signature withdrawal shall be printed by the office of the Secretary of State and distributed to election superintendents. The form of the affidavit shall be substantially as prescribed in Code Section 21-4-9.

(f)(1) No application for a recall petition shall be accepted for verification if more than 15 days have elapsed since the application forms were issued to the sponsors. If an application for a recall petition contains more than one sheet, such application, when offered for filing, shall be bound together and each sheet shall be numbered consecutively at the foot of each page beginning with page one.

(2) On receipt of the application, the election superintendent shall file the application and proceed to determine the legal sufficiency of the application and determine if the signers are qualified electors eligible to sign the application. The election superintendent is granted unrestricted authority to examine the registration records maintained by the board of registrars, to receive evidence and testimony, and to require the personal appearance of any person signing such application for the purpose of making such determination. If the election superintendent finds that any signer is not a qualified elector eligible to sign the application, such signature shall not be counted in determining whether the application contains a sufficient number of signatures as required by law. The nullification of a signature on an application shall not affect the validity of other signatures contained in such application. The election superintendent shall certify the legal sufficiency or insufficiency of the application for a recall petition within five days after receiving the application, excluding Saturdays, Sundays, and legal holidays; provided, however, that the judge of the superior court may, upon proper application and good cause shown, grant an additional period of time not to exceed 15 days for the election superintendent to verify the application.

(3) The election superintendent shall immediately notify in writing the public officer named for recall in the application that a completed application for a recall petition has been filed with the election superintendent for verification.

(g) No application for a recall petition shall be amended, supplemented, or returned after it has been filed with the election superintendent for verification.

(h) Upon certifying the legal sufficiency of the application, the election superintendent shall immediately officially file the certification of the application, issue official recall petition forms, assign a number to the recall petition, which number shall appear on the face of each petition form, and issue that number to the sponsors. A record of each application, including the date of its receipt and the number assigned and issued to the sponsors, shall be maintained by the election superintendent.

(i) The election superintendent shall immediately notify in writing the public officer named for recall in the application that a recall petition has been officially issued for circulation.

(j) The official recall petition forms shall be printed by the office of the Secretary of State and distributed to election superintendents. The form of the petition shall be as provided in Code Section 21-4-7.



§ 21-4-6. Review of grounds for recall petition

(a) Within four days after the date of submission of the application for a recall petition for verification, excluding Saturdays, Sundays, and legal holidays, the officer sought to be recalled may file a petition in the superior court of the county in which such officer is domiciled applying for a review of the sufficiency of the ground or grounds for the recall and the fact or facts upon which such ground or grounds are based as set forth in such recall application.

(b) The superior court having jurisdiction of a case governed by this chapter shall be presided over by a superior court judge or senior judge. The superior court judge or senior judge who presides over the case shall be selected as set out in subsection (c) of this Code section.

(c) Upon the filing of a sufficiency review petition under this Code section, the clerk of superior court having jurisdiction shall immediately notify the administrative judge for the judicial administrative district in which that county lies, or the district court administrator, who shall immediately notify the administrative judge of the institution of proceedings under this chapter. If the county in which the proceedings were instituted is not in the circuit of the administrative judge, the administrative judge shall select a superior court judge from within the district, but not from the circuit in which the proceeding was instituted, or a senior judge who is not a resident of the circuit in which the proceeding was instituted, to preside over the contest.

(d) If the administrative judge is a member of the circuit in which the proceeding was filed, or if the other judges of the district are unable or are unwilling to preside over the proceeding, or if the other judges of the district are judges of the circuit in which the proceeding was filed, then the administrative judge shall select an administrative judge of an adjoining district to select a superior court judge from that district, or a superior court judge from the district in which the proceeding was filed, but not the circuit in which the proceeding was filed, or a senior judge who is not a resident of the circuit wherein the proceeding was filed.

(e) After a judge has agreed to preside over the case, the administrative judge who selected the judge to hear the matter shall enter an order in the superior court of the county where the proceeding was filed appointing such judge, and such judge shall promptly begin presiding over such proceedings in such court and shall determine same as soon as practicable. Such judge shall be reimbursed for his actual expenses for food and lodging and shall receive the same mileage as any other state officials and employees. Senior judges shall be entitled to compensation and reimbursement as the law provides for senior judge service.

(f) Such review shall be limited solely to a review of the legal sufficiency of the recall ground or grounds and the legal sufficiency of the alleged fact or facts upon which such ground or grounds are based as set forth in such recall application. The review of such alleged fact or facts shall include a determination of whether probable cause exists to believe that such alleged fact or facts are true. The burden shall be on the petition chairperson to prove that such probable cause exists. The judge shall consider such review petitions on an expedited basis. Discovery shall be permitted but shall not delay the consideration of the review petition by the judge. The judge may enter such orders as the judge deems necessary and appropriate to expedite any discovery and the consideration of the review petition.

(g) During the pendency of the review by the superior court, all other recall proceedings shall be suspended. If a ruling of sufficiency is rendered by such judge, then recall proceedings shall continue in the manner provided for in this chapter. The time for circulating a recall petition after the review of the sufficiency petition shall begin from the date of the order of the superior court or the issuance of recall petition forms, whichever is later, notwithstanding the fact that recall petition forms were issued before the filing of the petition for review of the sufficiency of the recall application. Valid signatures obtained on a recall petition prior to the filing of a petition for review of the sufficiency of a recall application shall be counted. The officer sought to be recalled may file a discretionary appeal in the Supreme Court of Georgia within ten days after the date of an order finding a recall application sufficient, excluding Saturdays, Sundays, and legal holidays, and such court shall consider such appeal on an expedited basis. The filing of such appeal shall not operate to stay the recall proceedings. If a ruling of insufficiency is rendered by such judge, then a discretionary appeal may be filed in the Supreme Court of Georgia within ten days after the date of such ruling, excluding Saturdays, Sundays, and legal holidays, and such court shall consider such appeal on an expedited basis.



§ 21-4-7. Recall petition -- Form

(a) The form of the recall petition shall be substantially as follows:

RECALL PETITION

(Official application no.)

(County or city)

To

(Name of election superintendent)

(Address)

(City, state, ZIP Code)

We, the electors registered to vote in the recall election herein petitioned, demand the recall of (Name and office) on the grounds that said official has, while holding public office, conducted himself or herself in a manner which relates to and adversely affects the administration of his or her office and adversely affects the rights and interest of the public and that said official (State the appropriate ground or grounds for recall as set forth in subparagraph (B) of paragraph (7) of Code Section 21-4-3 and a brief statement, not to exceed five lines, of the fact or facts upon which such ground or grounds are based.).

Display Image

(b) The following statements shall be written or printed on each petition and each signer must read, or be read, the following statements:

"(1) Any person who gives or receives money or any other thing of value for signing a recall petition or for signing an affidavit of signature withdrawal shall be guilty of a misdemeanor;

(2) If (insert appropriate number) electors sign this petition, there will be an election at which a majority of the electors voting therein will determine whether the above-named official will be removed from office."

(c) Each recall petition shall contain a statement specifically designating the name and office of the official sought to be recalled, a statement that the named official has, while holding public office, conducted himself or herself in a manner which relates to and adversely affects the administration of his or her office and adversely affects the rights and interests of the public, a statement containing the appropriate ground or grounds for recall as set forth in subparagraph (B) of paragraph (7) of Code Section 21-4-3, and a brief statement of the fact or facts upon which such ground or grounds are based. Such statements shall be written or printed on each petition and each signer must read, or be read, such statements.



§ 21-4-8. Recall petition -- Electors eligible to sign; procedure for circulating; obtaining and verifying signatures; form for affidavit of circulator; change in signature and residence address

(a) All signers of a single recall petition shall be electors who are registered and eligible to vote in the recall election and who reside in the electoral district of the officer sought to be recalled. When a petition for the recall of a public official is circulated in more than one county, each sheet of the petition shall bear the name of the county in which it is circulated, and only electors of the designated county may sign such sheet. No recall petition shall be circulated or signed by any person in any location where alcoholic beverages are sold or served.

(b) Every elector signing a recall petition shall do so in the presence of the person circulating the petition, who is to execute the affidavit of verification on the reverse side of the petition form. At the time of signing, the elector shall sign his name, and such elector or the person circulating the petition shall print the name of the elector below the elector's signature and shall print or write in the appropriate spaces following the signature the elector's residence address, giving number and street or route and city, the name of the county, and the date on which the elector signed the petition. No notary public may sign the petition as an elector or serve as a circulator of any petition which he or she notarized. Any and all sheets of a recall petition that have the circulator's affidavit notarized by a notary public who also served as a circulator of one or more sheets of the recall petition or who signed one of the sheets of the petition as an elector shall be disqualified and rejected.

(c) If an elector is incapable of signing his or her own name, he or she may specifically request the circulator of the petition to sign and print his or her name and complete the information required on the petition sheet to accompany the signature; provided, however, that the circulator shall also sign his or her full name beside the printed name of such elector.

(d) The person before whom the electors signed the recall petition shall verify, in an affidavit subscribed and sworn to by him or her before a notary public, that each of the names on the petition form was signed in his or her presence on the date indicated and that in his or her belief each signer was an elector of the electoral district of the officer sought to be recalled.

(e) The affidavit printed on the reverse side of each recall petition form shall be in the following form:

AFFIDAVIT OF CIRCULATOR

State of Georgia

County of

Under the penalty of a violation of Code Section 16-10-71 of the

Official Code of Georgia Annotated, relating to false swearing, punishable

by a fine not to exceed $1,000.00 or by imprisonment of not less than one

nor more than five years, or both, I do depose and say that I am an elector

registered to vote in the recall election herein petitioned for and that

each petitioner signed or caused to be signed the foregoing petition in my

presence on the date indicated; and I believe that each signer's name and

residence address are correctly stated, and that each signer is an elector

of the electoral district in which such recall election will be conducted,

and that each signer has read, or was read, the required statements which

are also set out on each petition.

(Signature of affiant)

(Residence address)

(Number and street

or route)

(City)

Subscribed and sworn to

before me this

day of , .

Notary public

, Georgia

My commission expires on the day of , .

(f) An elector may change the way his or her signature and residence address appear on the recall petition at any time prior to the filing of the petition for verification by striking through his or her name and initialing the strike-through and re-signing the petition with his or her printed name corrected accordingly.



§ 21-4-9. Recall application or petition -- Procedure for withdrawal of signature; contents and form of affidavit to be executed and filed by person desiring to withdraw signature

(a) At any time prior to the date an application for recall petition or a recall petition is filed for verification, an elector who has signed the application or the recall petition form may request withdrawal of his or her signature from the application or recall petition by executing and filing an affidavit, in the form prescribed by this Code section, with the election superintendent. Any signature so withdrawn shall not be counted in determining the legal sufficiency of the application or recall petition. The affidavit shall:

(1) Be signed and sworn to before a notary public;

(2) State the elector's residence address, giving number and street or route and city, the name of the county of residence, and, in the case of a recall application or petition, the number of the recall application or petition which he or she signed; and

(3) Affirm the elector's intention to withdraw his or her signature from the application or recall petition.

(b) The affidavit shall be substantially in the following form:

AFFIDAVIT OF SIGNATURE WITHDRAWAL

State of Georgia

County of

I, (Name as it appears on the application or recall petition),

being first duly sworn, say that I am an elector of the (electoral

district) in which the recall election will be conducted.

That my residence address is

(Number and street or route) (City)

That I signed or caused to be signed the application or the petition for

the recall of (Name and office of person sought to be recalled) and

that the recall application or petition has been assigned number .

That it is my intention by the signing and filing of this affidavit to

withdraw my signature therefrom.

Signature of elector

Subscribed and sworn to

before me this

day of , .

Notary public

, Georgia

My commission expires on the day of , .



§ 21-4-10. Recall petition or application -- Persons who may not circulate petition or application; effect of signatures obtained by unqualified persons

No registration officer or other person authorized by law to register electors and no person other than an elector of the electoral district of the officer sought to be recalled shall circulate a recall application or petition. No employee of the state shall circulate a recall application or petition. All signatures obtained by any such unqualified person shall be void and shall not be counted in determining the legal sufficiency of the petition.



§ 21-4-11. Recall petition -- Determination of legal sufficiency of petition; time period for filing; amendment; notification of various persons of legal sufficiency of petition

(a) The election superintendent shall be responsible for determining the legal sufficiency of the recall petition within 30 days after it has been filed with him or her; provided, however, that in cases where more than one recall petition is subject to review for verification, the election superintendent shall be responsible for determining the legal sufficiency of any recall petition within 45 days after it has been filed with him or her. The election superintendent or a designee is granted unrestricted authority to examine the registration records maintained by the board of registrars, to receive evidence and testimony, and to require the personal appearance of any person signing such recall petition for the purpose of determining if the signers are qualified electors eligible to sign the recall petition. If the election superintendent shall not be reasonably able to ascertain that any signature is that of a qualified elector eligible to sign the recall petition, such signature shall not be counted in determining whether the petition contains a sufficient number of signatures as required by law. The nullification of a signature on any sheet of the recall petition shall not affect the validity of other signatures contained on such sheet.

(b) A recall petition shall not be accepted for verification for:

(1) Any state-wide office if more than 90 days have elapsed since the date the official recall petition forms were issued to the sponsors;

(2) Any officer holding an office other than state-wide office and for whom not less than 5,000 signatures are required for the recall petition under paragraph (2) of subsection (a) of Code Section 21-4-4 if more than 45 days have elapsed since the date the official recall petition forms were issued to the sponsor; or

(3) Any officer holding an office other than a state-wide office and for whom less than 5,000 signatures are required under paragraph (2) of subsection (a) of Code Section 21-4-4 if more than 30 days have elapsed since the date the official recall petition forms were issued to the sponsors.

(c)(1) No recall petition shall be amended, supplemented, or returned after it has been filed with the election superintendent for verification.

(2) If a recall petition contains more than one sheet, such recall petition shall, when offered for filing, be bound together and each sheet shall be numbered consecutively at the foot of each page beginning with page one.

(d) Within five days, excluding Saturdays, Sundays, and legal holidays, after the election superintendent has certified the legal sufficiency of a petition, he or she shall immediately notify the Governor or the appropriate official, who shall call the recall election as provided in Code Section 21-4-13.

(e) Upon certifying the legal sufficiency or insufficiency of a recall petition, the election superintendent shall immediately notify the petition chairman and the officeholder in writing of the results and officially file the certification of the petition.



§ 21-4-12. No recall election when officeholder resigns prior to the holding of a recall election

If an officeholder resigns prior to the holding of a recall election no recall election shall be conducted.



§ 21-4-13. Recall election -- Time for holding; officer to call election; publication of call; form of ballots; vote required to effectuate recall; special election to fill vacancy created

(a) Within ten days after having received certification of the sufficiency of the recall petition by the election superintendent, a recall election shall be called and published, as provided in this Code section, and shall be conducted not less than 30 days nor more than 45 days after such call; provided, however, that, if a primary or general election is to be held not less than 30 days nor more than 45 days after such call is issued, the recall election shall be conducted on that date.

(b) A recall election shall be called:

(1) By the Governor, if for a state officer;

(2) By the election superintendent of the county, if for a county officer; or

(3) By the election superintendent of the municipality, if for a municipal officer.

(c) If a recall petition is against an officer who is directed by this Code section to call the election, it shall be called:

(1) By the Secretary of State, if for the Governor; or

(2) By the clerk of the superior court, if for the judge of the probate court and such judge serves as the election superintendent of the county.

(d) The official call for such election shall be published one time as follows:

(1) In a newspaper of general circulation in the electoral district, if such election is for a state officer;

(2) In the official organ of the county, if such election is for a county officer; or

(3) In the official gazette of the municipality, if such election is for a municipal officer.

(e) It shall be the duty of the appropriate official authorized by law to conduct elections to hold and conduct the recall election and to declare and certify the results; provided, however, that if the person sought to be recalled is the official authorized by law to conduct elections, the clerk of the superior court of the county in which such recall election is to be held shall hold and conduct the recall election and declare and certify the results. The ballot for the recall election shall state the name and office of the person whose recall has been petitioned, and the ballot shall be in the form prescribed by law for state, county, or municipal officers. The ballot shall have written or printed thereon the following:

"[ ] YES Shall (name of officeholder), (name of office), be recalled and

removed from public office on the

[ ] NO grounds that said official has, while holding public office,

conducted himself or herself in a manner which relates to and adversely

affects the administration of his or her office and adversely affects the

rights and interests of the public and on the ground(s) that such official

(State the appropriate ground or grounds for recall as set forth in

subparagraph (B) of paragraph (7) of Code Section 21-4-3.)?"

If more than one public officer is subject to a recall election in the same precinct, the election superintendent may prepare a recall ballot so as to include on a single ballot separate recall questions for each of the officers sought to be recalled.

(f) Those persons desiring to vote in favor of recall shall vote "Yes," and those persons desiring to vote against recall shall vote "No." If more than one-half of the votes cast on such question are in favor of recall, the public office in question shall immediately become vacant. Otherwise, the public official named in the recall petition shall continue in office.

(g) A special election shall be called by the appropriate state or local official to fill a vacancy created by recall. The special election shall be called within ten days after the date of the recall election and shall be conducted at least 30 days but not more than 45 days following the call. If no official is specifically designated by law or if the appropriate official has been recalled, the Governor shall issue the call for a special election to fill the vacancy created by recall. Any person who has been recalled from office under this chapter shall be eligible to offer for election to fill the vacancy created by recall.



§ 21-4-14. Recall election -- Filing subsequent recall petition against officer following recall election or denial of recall petition

(a) After a recall petition and election, no further recall petition shall be filed against the same officer until at least six months have elapsed from the date of the previous recall election; and any other recall petitions against that officer outstanding on the date of the recall election shall be void.

(b) If the election superintendent finds that a recall petition is insufficient and fails to verify the same, no further application for a recall petition shall be filed against the same officer until at least six months have elapsed from the date of the denial of such recall petition; provided, however, that such finding of insufficiency shall not bar the verification of any other recall petition against that officer which is available for signature or pending verification at the time of such finding of insufficiency.



§ 21-4-15. Manner of conducting recall elections

The powers, duties, and penalties conferred or imposed by law upon public officials who conduct special elections are conferred and imposed upon public officials conducting recall elections. All such elections shall be conducted in the same manner as special elections and in accordance with Chapters 2 and 3 of this title.



§ 21-4-16. Campaign and financial disclosure requirements, restrictions, and qualifications

Any person sponsoring or opposing a recall petition under this chapter shall be subject to Chapter 5 of this title, the "Ethics in Government Act," in the same manner as candidates; and the petition chairperson shall file the reports required to be filed under said chapter and shall be subject to the same restrictions, qualifications, and provisions contained in such chapter.



§ 21-4-17. Promulgation of rules and regulations by Secretary of State

The Secretary of State is authorized to promulgate such rules and regulations as are necessary to carry out this chapter.



§ 21-4-18. Application to court to compel election superintendent to comply with chapter; jurisdiction and venue of actions against election superintendent

(a) If the election superintendent fails to comply with this chapter, any elector may apply, within ten days after such refusal, to the superior court for a writ of mandamus to compel the election superintendent to perform his or her official duties. If the court finds that the election superintendent has not complied with this chapter, the court shall issue an order for the election superintendent to comply.

(b) An action against an election superintendent shall be filed in the superior court of the county of such election superintendent, except that an action against the Secretary of State shall be filed in the Superior Court of Fulton County.



§ 21-4-19. Determination of eligibility to sign application for recall petition or petition for recall

An elector's eligibility to sign an application for a recall petition or a petition for recall shall be determined as of the date immediately preceding the date the application or petition is signed by that elector.



§ 21-4-20. Giving or receiving money or other thing of value to sign petition or affidavit; compelling person to sign petition or to remove name; signing another's name to petition; signing more than one; signing by ineligible person

(a) Any person who gives or receives money or any other thing of value for signing a recall application or petition or for signing an affidavit of signature withdrawal shall be guilty of a misdemeanor.

(b) A person who, by menace or threat either directly or indirectly, induces or compels or attempts to induce or compel any other person to sign or subscribe or to refrain from signing or subscribing that person's name to a recall application or petition or, after signing or subscribing that person's name, to have that person's name taken therefrom shall be guilty of a misdemeanor.

(c) A person who signs any name other than his or her own to a recall application or petition, except in a circumstance where he or she signs for a person in the presence of and at the specific request of such person who is incapable of signing that person's own name, or who knowingly signs his or her name more than once for the same recall application or petition or who knowingly is not at the time of signing a qualified elector of the electoral district of the officer sought to be recalled shall be guilty of a misdemeanor.



§ 21-4-21. Construction of chapter

This chapter is supplementary to any other methods provided by general law for removing a public official from office; and nothing in this chapter shall be construed as abridging or repealing such laws.






Chapter 5 - Ethics in Government

Article 1 - General Provisions

§ 21-5-1. Short title

This chapter shall be known as and may be cited as the "Ethics in Government Act."



§ 21-5-2. Declaration of policy

It is declared to be the policy of this state, in furtherance of its responsibility to protect the integrity of the democratic process and to ensure fair elections for constitutional offices; state offices; district attorneys; members of the Georgia House of Representatives and Georgia Senate; all constitutional judicial officers; and all county and municipal elected officials, to institute and establish a requirement of public disclosure of campaign contributions and expenditures relative to the seeking of such offices, to the recall of public officers holding elective office, and to the influencing of voter approval or rejection of a proposed constitutional amendment, a state-wide referendum, or a proposed question which is to appear on the ballot in any county or municipal election. Further, it is the policy of this state that the state's public affairs will be best served by disclosures of significant private interests of public officers and officials which may influence the discharge of their public duties and responsibilities. The General Assembly further finds that it is for the public to determine whether significant private interests of public officers have influenced the state's public officers to the detriment of their public duties and responsibilities and, in order to make that determination and hold the public officers accountable, the public must have reasonable access to the disclosure of the significant private interests of the public officers of this state.



§ 21-5-3. Definitions

As used in this chapter, the term:

(1) "Business entity" means any corporation, sole proprietorship, partnership, limited partnership, limited liability company, limited liability partnership, professional corporation, enterprise, franchise, association, trust, joint venture, or other entity, whether for profit or nonprofit.

(2) "Campaign committee" means the candidate, person, or committee which accepts contributions or makes expenditures designed to bring about the nomination or election of an individual to any elected office. The term "campaign committee" also means any person or committee which accepts contributions or makes expenditures designed to bring about the recall of a public officer holding elective office or to oppose the recall of a public officer holding elective office or any person or any committee which accepts contributions or makes expenditures designed to bring about the approval or rejection by the voters of any proposed constitutional amendment, a state-wide referendum, or a proposed question which is to appear on the ballot in this state or in a county or a municipal election in this state.

(3) "Campaign contribution disclosure report" means a report filed with the commission by a candidate or the chairperson or treasurer of a campaign committee setting forth all expenditures of more than $100.00 and all contributions of more than $100.00, including contributions and expenditures of lesser amounts when the aggregate amount thereof by or to a person is more than $100.00 for the calendar year in which the report is filed. Such report shall also include the total amount of all individual contributions received or expenditures made of less than $100.00 each. The first report required in the calendar year of the election shall contain all such expenditures made and all such contributions received by the candidate or the committee in prior years in support of the campaign in question.

(4) "Candidate" means an individual who seeks nomination for election or election to any public office, whether or not such an individual is elected; and a person shall be deemed to seek nomination or election if such person has taken necessary action under the laws of this state to qualify such person for nomination for election or election or has received any contributions or made any expenditures in pursuit of such nomination or election or has given such person's consent for such person's campaign committee to receive contributions or make expenditures with a view to bringing about such person's nomination for election or election to such office.

(5) "Commission" means the Georgia Government Transparency and Campaign Finance Commission created under Code Section 21-5-4.

(6) "Connected organization" means any organization, including any business entity, labor organization, membership organization, or cooperative, which is not a political action committee as defined in this Code section, but which, directly or indirectly, establishes or administers a political action committee or which provides more than 40 percent of the funds of the political action committee for a calendar year.

(7) "Contribution" means a gift, subscription, membership, loan, forgiveness of debt, advance or deposit of money or anything of value conveyed or transferred for the purpose of influencing the nomination for election or election of any person for office, bringing about the recall of a public officer holding elective office or opposing the recall of a public officer holding elective office, or the influencing of voter approval or rejection of a proposed constitutional amendment, a state-wide referendum, or a proposed question which is to appear on the ballot in this state or in a county or a municipal election in this state. The term specifically shall not include the value of personal services performed by persons who serve without compensation from any source and on a voluntary basis. The term "contribution" shall include other forms of payment made to candidates for office or who hold office when such fees and compensation made can be reasonably construed as a campaign contribution designed to encourage or influence a candidate or public officer holding elective office. The term "contribution" shall also encompass transactions wherein a qualifying fee required of the candidate is furnished or paid by anyone other than the candidate.

(8) "Direct ownership interest" means the holding or possession of good legal or rightful title of property or the holding or enjoyment of real or beneficial use of the property by any person and includes any interest owned or held by a spouse of such person if such interest is held jointly or as tenants in common between the person and spouse.

(9) "Election" means a primary election; run-off election, either primary or general; special election; or general election. The term "election" also means a recall election.

(10) "Election cycle" means the period from the day following the date of an election or appointment of a person to elective public office through and including the date of the next such election of a person to the same public office and shall be construed and applied separately for each elective office.

(11) "Election year" shall be construed and applied separately for each elective office and means for each elective office the calendar year during which a regular or special election to fill such office is held.

(12) "Expenditure" means a purchase, payment, distribution, loan, advance, deposit, or any transfer of money or anything of value made for the purpose of influencing the nomination for election or election of any person, bringing about the recall of a public officer holding elective office or opposing the recall of a public officer holding elective office, or the influencing of voter approval or rejection of a proposed constitutional amendment, a state-wide referendum, or a proposed question which is to appear on the ballot in this state or in a county or a municipal election in this state. The term specifically shall not include the value of personal services performed by persons who serve without compensation from any source and on a voluntary basis. The term "expenditure" shall also include the payment of a qualifying fee for and on behalf of a candidate.

(13) "Fiduciary position" means any position imposing a duty to act primarily for the benefit of another person as an officer, director, manager, partner, guardian, or other designation of general responsibility of a business entity.

(14) "Gift" means any gratuitous transfer to a public officer or any member of the family of the public officer or a loan of property or services which is not a contribution as defined in paragraph (7) of this Code section and which is more than $100.00.

(15) "Independent committee" means any committee, club, association, partnership, corporation, labor union, or other group of persons, other than a campaign committee, political party, or political action committee, which receives donations during a calendar year from persons who are members or supporters of the committee and which expends such funds either for the purpose of affecting the outcome of an election for any elected office or to advocate the election or defeat of any particular candidate.

(16) "Intangible property" means property which is not real property and which is held for profit and includes stocks, bonds, interest in partnerships, choses in action, and other investments but shall not include any ownership interest in any public or private retirement or pension fund, account, or system and shall not include any ownership interest in any public or private life insurance contract or any benefit, value, or proceeds of such life insurance contract.

(16.1) "Investment" means the investment of money or capital to gain interest or income.

(17) "Member of the family" means a spouse and all dependent children.

(17.1) "Nonelection year" shall be construed and applied separately for each elective office and means for each elective office any calendar year during which there is no regular or special election to fill such office.

(17.2) "Nonprofit organization" means a corporation, foundation, or other legal entity, no part of the net earnings of which inures to the benefit of any private shareholder or individual holding an interest in such entity.

(18) "Ordinary and necessary expenses" shall include, but shall not be limited to, expenditures made during the reporting period for qualifying fees, office costs and rent, lodging, equipment, travel, advertising, postage, staff salaries, consultants, files storage, polling, special events, volunteers, reimbursements to volunteers, repayment of any loans received except as restricted under subsection (i) of Code Section 21-5-41, contributions to nonprofit organizations, flowers for special occasions, which shall include, but are not limited to, birthdays and funerals, attorney fees connected to and in the furtherance of the campaign, and all other expenditures contemplated in Code Section 21-5-33.

(19) "Person" means an individual, partnership, committee, association, corporation, limited liability company, limited liability partnership, trust, professional corporation, or other business entity recognized in the State of Georgia, labor organization, or any other organization or group of persons.

(20) "Political action committee" means:

(A) Any committee, club, association, partnership, corporation, labor union, or other group of persons which receives donations during a calendar year from persons who are members or supporters of the committee and which contributes funds to one or more candidates for public office or campaign committees of candidates for public office; and

(B) A "separate segregated fund" as defined in Code Section 21-5-40.

Such term does not include a candidate campaign committee.

(21) "Public employee" means every person employed by the executive, legislative, or judicial branch of state government, or any department, board, bureau, agency, commission, or authority thereof.

(22) "Public officer" means:

(A) Every constitutional officer;

(B) Every elected state official;

(C) The executive head of every state department or agency, whether elected or appointed;

(D) Each member of the General Assembly;

(E) The executive director of each state board, commission, council, or authority and the members thereof;

(F) Every elected county official and every elected member of a local board of education; and

(G) Every elected municipal official.

(23) "Qualifying officer" means a person who qualifies a candidate for an election.

(24) "Reporting period" means the period of time beginning the day after the last report due date, excluding any grace period, through the due date of the next report.



§ 21-5-4. Georgia Government Transparency and Campaign Finance Commission; membership; officers; quorum; meetings

(a) The Georgia Government Transparency and Campaign Finance Commission shall be a successor to the State Ethics Commission, with such duties and powers as are set forth in this chapter. As the successor commission, it shall have all the powers and duties granted to the State Ethics Commission in all matters pending before the State Ethics Commission and may continue to investigate, prosecute, and act upon all such matters.

(b) The commission shall be governed by five members appointed as follows: three members, not more than two of whom shall be from the same political party, shall be appointed by the Governor, two for terms of three years and one for a term of two years; one member shall be appointed by the Senate Committee on Assignments for a term of four years; and one member shall be appointed by the Speaker of the House of Representatives for a term of four years. Upon the expiration of a member's term of office, a new member, appointed in the same manner as the member whose term of office expired as provided in this subsection, shall become a member of the commission and shall serve for a term of four years and until such member's successor is duly appointed and qualified. If a vacancy occurs in the membership of the commission, a new member shall be appointed to the unexpired term of office by the state official or the committee that appointed the vacating member. Members of the commission shall not serve for more than one complete term of office.

(c) All members of the commission shall be residents of this state.

(d) Any person who:

(1) Has qualified to run for any federal, state, or local public office within a period of five years prior to such person's appointment;

(2) Has held any federal, state, or local public office within a period of five years prior to such person's appointment; or

(3) Serves as an officer of any political party, whether such office is elective or appointive and whether such office exists on a local, state, or national level

shall be ineligible to serve as a member of the commission.

(e) The commission shall elect a chairperson, a vice chairperson, and other officers as it deems necessary. The members shall not be compensated for their services but they shall be reimbursed in an amount equal to the per diem received by the General Assembly for each day or portion thereof spent in serving as members of the commission. They shall be paid their necessary traveling expenses while engaged in the business of the commission.

(f) A majority of the members of the commission constitutes a quorum for the transaction of business. The vote of at least a majority of the members present at any meeting at which a quorum is present is necessary for any action to be taken by the commission. No vacancy in the membership of the commission impairs the right of a quorum to exercise all rights and perform all duties of the commission.

(g) Meetings of the members of the commission shall be held at the call of the chairperson or whenever any two members so request.



§ 21-5-5. Operating expenses

The funds necessary to carry out this chapter shall come from the funds appropriated to and available to the commission and from any other available funds. The commission shall be a budget unit as defined in Part 1 of Article 4 of Chapter 12 of Title 45, the "Budget Act"; provided, however, that the commission shall be assigned for administrative purposes only to the Secretary of State.



§ 21-5-6. Powers and duties of the commission

(a) The commission is vested with the following powers:

(1) To meet at such times and places as it may deem necessary;

(2) To contract with other agencies, public or private, or persons as it deems necessary for the rendering and affording of such services, facilities, studies, and reports to the commission as will best assist it to carry out its duties and responsibilities;

(3) To cooperate with and secure the cooperation of every department, agency, or instrumentality in the state government or its political subdivisions in the furtherance of the purposes of this chapter;

(4) To employ an executive secretary and such additional staff as the commission deems necessary to carry out the powers delegated to the commission by this chapter;

(5) To issue subpoenas to compel any person to appear, give sworn testimony, or produce documentary or other evidence;

(6) To institute and prosecute actions in the superior courts, in its own name, seeking to enjoin or restrain any violation or threatened violation of this chapter;

(7) To adopt in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," any rules and regulations necessary and appropriate for carrying out the purposes of this chapter; provided, however, that the commission shall not require the reporting or disclosure of more information on any report than is expressly required to be reported or disclosed by this chapter, unless such information was required to be reported or disclosed by rules and regulations of the commission which were in effect as of January 1, 2013, so long as such rules and regulations do not conflict with this chapter; and

(8) To do any and all things necessary or convenient to enable it to perform wholly and adequately its duties and to exercise the powers specifically authorized to it in this chapter.

(b) The commission shall have the following duties:

(1) To prescribe forms to be used in complying with this chapter;

(2) To prepare and publish in print or electronically a manual setting forth recommended uniform methods of accounting and reporting for use by persons required by this chapter to file statements and reports;

(3) To accept and file any information voluntarily supplied that exceeds the requirements of this chapter;

(4) To develop a filing, coding, and cross-indexing system consonant with the purposes of this chapter;

(5) To adopt a retention standard for records of the commission in accordance with Article 5 of Chapter 18 of Title 50, the "Georgia Records Act";

(6) To prepare and publish in print or electronically such other reports and technical studies as in its judgment will tend to promote the purposes of this chapter;

(7) To provide for public dissemination of such summaries and reports;

(8) To determine whether the required statements and reports have been filed and, if so, whether they conform to the requirements of this chapter;

(9) To make investigations, subject to the limitations contained in Code Section 21-5-7.1, with respect to the statements and reports filed under this chapter and with respect to alleged failure to file any statements or reports required under this chapter and upon receipt of the written complaint of any person, verified under oath to the best information, knowledge, and belief by the person making such complaint with respect to an alleged violation of any provision of this chapter, provided that nothing in this Code section shall be construed to limit or encumber the right of the commission to initiate on probable cause an investigation on its own cognizance as it deems necessary to fulfill its obligations under this chapter;

(10) (A) To conduct a preliminary investigation, subject to the limitations contained in Code Section 21-5-7.1, of the merits of a written complaint by any person who believes that a violation of this chapter has occurred, verified under oath to the best information, knowledge, and belief by the person making such complaint. If there are found no reasonable grounds to believe that a violation has occurred, the complaint shall be dismissed, subject to being reopened upon discovery of additional evidence or relevant material. If the commission determines that there are such reasonable grounds to believe that a violation has occurred, it shall give notice by summoning the persons believed to have committed the violation to a hearing. The hearing shall be conducted in all respects in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." The commission may file a complaint charging violations of this chapter, and any person aggrieved by the final decision of the commission is entitled to judicial review in accordance with Chapter 13 of Title 50; provided, however, that nothing in this Code section shall be construed to limit or encumber the right of the commission to initiate on probable cause an investigation on its own cognizance as it deems necessary to fulfill its obligations under this chapter.

(B) In any such preliminary investigation referenced in subparagraph (A) of this paragraph, until such time as the commission determines that there are reasonable grounds to believe that a violation has occurred, it shall not be necessary to give the notice by summons nor to conduct a hearing in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act";

(11) To report suspected violations of law to the appropriate law enforcement authority;

(12) To investigate upon a written complaint any illegal use of public employees in a political campaign by any candidate;

(13) To issue, upon written request, and publish in print or electronically written advisory opinions on the requirements of this chapter, based on a real or hypothetical set of circumstances; and each such written advisory opinion shall be issued within 60 days of the written request for the advisory opinion. The commission shall make all advisory opinions that were issued after January 9, 2006, publicly available for review and shall post these and all future opinions on the commission's website, and the commission shall make all advisory opinions that were issued prior to January 9, 2006, publicly available for review and shall post these opinions on the commission's website. No liability shall be imposed under this chapter for any act or omission made in conformity with a written advisory opinion issued by the commission that is valid at the time of the act or omission;

(14) To issue orders, after the completion of appropriate proceedings, directing compliance with this chapter or prohibiting the actual or threatened commission of any conduct constituting a violation. Such order may include a provision requiring the violator:

(A) To cease and desist from committing further violations;

(B) To make public complete statements, in corrected form, containing the information required by this chapter;

(C) (i) Except as provided in paragraph (2) of Code Section 21-5-7.1, to pay a civil penalty not to exceed $1,000.00 for each violation contained in any report required by this chapter or for each failure to comply with any other provision of this chapter or of any rule or regulation promulgated under this chapter; provided, however, that a civil penalty not to exceed $10,000.00 may be imposed for a second occurrence of a violation of the same provision and a civil penalty not to exceed $25,000.00 may be imposed for each third or subsequent occurrence of a violation of the same provision. In imposing a penalty or late filing fee under this chapter, the commission may waive or suspend such penalty or fee if the imposition of such penalty or fee would impose an undue hardship on the person required to pay such penalty or fee. The commission may also waive or suspend a penalty or fee in the case of failure to file or late filing of a report if there are no items to be included in the report. For the purposes of the penalties imposed by this division, the same error, act, omission, or inaccurate entry shall be considered a single violation if the error, act, omission, or inaccurate entry appears multiple times on the same report or causes further errors, omissions, or inaccurate entries in that report or in any future reports or further violations in that report or in any future reports.

(ii) A civil penalty shall not be assessed except after notice and hearing as provided by Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." The amount of any civil penalty finally assessed shall be recoverable by a civil action brought in the name of the commission. All moneys recovered pursuant to this Code section shall be deposited in the state treasury.

(iii) The Attorney General of this state shall, upon complaint by the commission, or may, upon the Attorney General's own initiative if after examination of the complaint and evidence the Attorney General believes a violation has occurred, bring an action in the superior court in the name of the commission for a temporary restraining order or other injunctive relief or for civil penalties for a violation of any provision of this chapter or any rule or regulation duly issued by the commission.

(iv) Any action brought by the Attorney General to enforce civil penalties for a violation of the provisions of this chapter or of any rule or regulation duly issued by the commission or any order issued by the commission ordering compliance or to cease and desist from further violations shall be brought in the superior court of the county of the residence of the party against whom relief is sought. Service of process shall lie in any jurisdiction within the state. In such actions, the superior court inquiry shall be limited to whether notice was given by the commission to the violator in compliance with the Constitution and the rules of procedure of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." Upon satisfaction that notice was given and a hearing was held pursuant to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," the superior court shall enforce the orders of the commission and the civil penalties assessed under this chapter and the superior court shall not make independent inquiry as to whether the violations have occurred.

(v) In any action brought by the Attorney General to enforce any of the provisions of this chapter or of any rule or regulation issued by the commission, the judgment, if in favor of the commission, shall provide that the defendant pay to the commission the costs, including reasonable attorneys' fees, incurred by the commission in the prosecution of such action.

The commission shall make all such orders that were issued after January 9, 2006, publicly available for review and shall post these and all future orders on the commission's website, and the commission shall make all advisory orders that were issued prior to January 9, 2006, publicly available for review and shall post these orders on the commission's website. Such orders shall serve as precedent for all future orders and opinions of the commission;

(15) To make public its conclusion that a violation has occurred and the nature of such violation;

(16) To petition the superior court within the county where the hearing was or is being conducted for the enforcement of any order issued in connection with such hearing;

(17) To report to the General Assembly and the Governor at the close of each fiscal year concerning the action taken during that time, the names, salaries, and duties of all individuals employed, and the funds disbursed and to make such further report on the matters within its jurisdiction as may appear desirable;

(18) To carry out the procedures, duties, and obligations relative to the commission set forth in this chapter;

(19) On a quarterly basis, to prepare, update, and publish in print or electronically a report and post such report on its website, listing the name of each filer required to file with the commission who has not filed the most recent campaign contribution disclosure report required by Code Sections 21-5-34 and 21-5-34.1, the financial disclosure statement required by Code Section 21-5-50, or the disclosure report required by Code Section 21-5-73 within 30 days of the date such report was due to be filed;

(20) To publish in print or electronically overall lobbyist spending by category. Such categories shall include gifts, meals, entertainment, office supplies, lodging, equipment, advertising, travel, and postage;

(21) To promulgate rules and regulations with respect to electronic filings;

(22) To provide and conduct semiannual training on the mechanics of electronic filing and registration;

(23) To award attorneys' fees to the party complained against if the commission deems the complaint to be frivolous, legally or factually, or if the complaining party fails, without good cause, to appear at the preliminary hearing on the complaint; and

(24) To issue a warning letter to persons who have not filed any statement or report required by this chapter.



§ 21-5-7. Initiation of complaints

The commission shall not initiate any investigation or inquiry into any matter under its jurisdiction based upon the complaint of any person unless that person shall produce the same in writing and verify the same under oath to the best information, knowledge, and belief of such person, the falsification of which shall be punishable as false swearing under Code Section 16-10-71. The person against whom any complaint is made shall be furnished by hand delivery or statutory overnight delivery or mailed by certified mail, return receipt requested, a copy of the complaint by the commission within two business days of the commission's receipt of such complaint and prior to any other public dissemination of such complaint. Nothing in this Code section, however, shall be construed to limit or encumber the right of the commission to initiate on probable cause an investigation on its own cognizance as it deems necessary to fulfill its obligations under this chapter.



§ 21-5-7.1. Technical defects in filings; determination; notice to the subject of the complaint and opportunity to correct the defect; administrative fee; dismissal of complaints where best efforts have been made to complete a filing

The commission shall adopt rules which shall provide that:

(1) Upon the commission's receipt of a complaint, a determination shall be made as to whether the complaint relates to a technical defect in a filing. For this purpose, a technical defect shall include, but not be limited to, a defect such as an incorrect date or a failure to include a date, an incorrect contributor's occupation or a failure to include a contributor's occupation, an incorrect address or e-mail address or a failure to include an address or e-mail address, an incorrect employer or a failure to include an employer, accounting errors, or any other similar defects;

(2) When the commission determines that a complaint relates to a technical defect in a filing, the subject of the complaint shall be issued a notice of the technical defect by certified mail, return receipt requested, or statutory overnight delivery and shall be given a period of 30 calendar days from the receipt of the notice to correct the technical defect. During the 30 day period the complaint shall be considered as received by the commission but not yet filed with the commission and shall not be considered a violation of this chapter. If during the 30 day period the technical defect is cured by an amended filing or otherwise, or if during the 30 day period the subject of the complaint demonstrates that there is no technical defect as alleged, the complaint shall be disposed of without filing or further proceedings and no penalty shall be imposed. If the subject of the complaint fails to respond to the notice of a technical defect, make an amended filing, or demonstrate that there is no technical defect as alleged by the thirty-first day, the commission shall impose and collect an administrative fee not to exceed $50.00 per technical defect. For the purposes of the penalties imposed by this paragraph, the same error or inaccurate entry shall be considered a single technical violation if the error or inaccurate entry appears multiple times on a single report or causes further errors or inaccurate entries in that report or in any future reports;

(3) If the subject of the complaint does not pay the administrative fee required by paragraph (2) of this Code section, if any, and does not otherwise also comply with paragraph (2) of this Code section by the sixtieth day from the receipt of the notice of a technical defect, the commission shall conduct further investigation and the complaint may proceed further in accordance with the provisions of this chapter; and

(4) When the commission determines in its discretion that best efforts have been made to complete a required filing, said filing shall be considered in compliance with this Code section and any complaint relative to said filing shall be dismissed.



§ 21-5-8. Venue

Venue for prosecution of civil violations of this chapter or for any other action by or on behalf of the commission shall be in the county of the residence of the candidate or public officer at the time of the alleged violation or action.



§ 21-5-9. Penalties

Except as otherwise provided in this chapter, any person who knowingly fails to comply with or who knowingly violates this chapter shall be guilty of a misdemeanor. The provisions of this Code section shall not preclude prosecution and punishment for the commission of any felony offense as otherwise provided by law.



§ 21-5-10. Chapter as continuation of laws; effect of enactment

The provisions of this chapter, so far as they are the same as those of existing laws, are intended as a continuation of such laws and not as new enactments. The repeal by this chapter of any Act of the General Assembly, or part thereof, shall not revive any Act, or part thereof, heretofore repealed or superseded. This chapter shall not affect any act done, liability or penalty incurred, or right accrued or vested prior to the taking effect of this chapter; nor shall this chapter affect any actions or prosecution then pending, or to be instituted, to enforce any right or penalty then accrued or to punish any offense theretofore committed.



§ 21-5-11. Acceptance by public officers of monetary fees or honoraria

(a) No public officer other than a public officer elected state wide shall accept a monetary fee or honorarium in excess of $100.00 for a speaking engagement, participation in a seminar, discussion panel, or other activity which directly relates to the official duties of that public officer or the office of that public officer.

(b) No public officer elected state wide shall accept any monetary fee or honorarium for a speaking engagement, participation in a seminar, discussion panel, or other such activity.

(c) For purposes of this chapter, actual and reasonable expenses for food, beverages, travel, lodging, and registration for a meeting which are provided to permit participation in a panel or speaking engagement at the meeting shall not be monetary fees or honoraria.



§ 21-5-12. Connected organizations

(a) The name of each political action committee shall include the name of its connected organization.

(b) The name of any separate segregated fund, as defined in Code Section 21-5-40, shall include the name of its connected organization.



§ 21-5-13. Limitation of actions

Any action alleging a violation of this chapter shall be commenced within three years after the date of filing of the first report containing the alleged violation; provided, however, that any action alleging a violation of this chapter shall be commenced within five years after the date of filing of the first report containing the alleged violation involving any person elected to serve for a term of four or more years or any candidate for an office with a term of four or more years. For purposes of this Code section, an action shall be deemed to have commenced against a person only when either:

(1) A complaint has been accepted by the commission in compliance with Code Section 21-5-7; or

(2) The commission or Attorney General serves on such person a notice of summons or hearing, in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," that alleges that such person has violated this chapter.



§ 21-5-14. E-mail address reporting requirements; exceptions

(a) Except as provided in subsection (b) of this Code section, each individual required by this chapter to file a report or disclosure statement with the commission shall provide the commission, in writing, with a current e-mail address and shall advise the commission, in writing, of any change to such address within ten days of any change to such address. Such information shall be provided to the commission prior to January 31 each year.

(b) City, county, and school board officials are not required to provide an e-mail address to the commission.



§ 21-5-15. Notice to local officials regarding certain actions to be given by certified mail or statutory overnight delivery

When the commission gives notice to a local official referred to in subparagraph (F) or (G) of paragraph (22) of Code Section 21-5-3 of any of the actions listed in this Code section, such notice shall be given by certified mail or statutory overnight delivery. This Code section shall apply with respect to any notice of: the filing of a complaint; a technical defect in a filing; a failure to make a timely filing; or a late fee or other penalty.






Article 2 - Campaign Contributions

§ 21-5-30. Contributions made to candidate or campaign committee or for recall of a public officer

(a) Except as provided in subsection (e) of Code Section 21-5-34, no contributions to bring about the nomination or election of a candidate for any office shall be made or accepted except directly to or by a candidate or such candidate's campaign committee which is organized for the purpose of bringing about the nomination or election of any such candidate; and no contributions to bring about the recall of a public officer or to oppose the recall of a public officer or to bring about the approval or rejection by the voters of a proposed constitutional amendment, state-wide referendum, or proposed question at the state, municipal, or county level shall be made or accepted except directly to or by a campaign committee organized for that purpose.

(b) Each candidate shall maintain records and file reports as required by this chapter or shall have a campaign committee for the purposes of maintaining records and filing reports as required by this chapter. Every campaign committee shall have a chairperson and a treasurer, except that the candidate may serve as the chairperson and treasurer. Before a campaign committee accepts contributions, the name and address of the chairperson and treasurer shall be filed with the commission. When a candidate has been elected to public office, the registration of that candidate's campaign committee with the commission shall remain in effect so long as the candidate remains in office until and unless the registration is canceled by the campaign committee or the candidate. The same person may serve as chairperson and treasurer. No contributions shall be accepted by or on behalf of the campaign committee at a time when there is a vacancy in the office of chairperson or treasurer of the campaign committee.

(c) Contributions of money received pursuant to subsection (a) of this Code section shall be deposited in a campaign depository account opened and maintained by the candidate or the campaign committee. The account may be an interest-bearing account; provided, however, that any interest earned on such account shall be reported and may only be used for the purposes allowed for contributions under this chapter. Those who elect the separate accounting option as provided in Code Section 21-5-43 may also open, but are not required to open, a separate campaign depository account for each election for which contributions are accepted and allocated beyond their next upcoming election.

(d) Unless otherwise reported individually, where separate contributions of less than $100.00 are knowingly received from a common source, such contributions shall be aggregated for reporting purposes. For purposes of fulfilling such aggregation requirement, members of the family, members of the same firm or partnership, or employees of the same person, as defined in paragraph (19) of Code Section 21-5-3, shall be considered to be a common source; provided, however, that the purchase of tickets for not more than $25.00 each and for or attendance at a fundraising event by members of the family, members of the same firm or partnership, or employees of the same person shall not be considered to be contributions from a common source except to the extent that tickets are purchased as a block.

(e) The making and acceptance of anonymous contributions are prohibited. Any anonymous contributions received by a candidate or campaign committee shall be transmitted to the state treasurer for deposit in the state treasury, and the fact of such contribution and transmittal shall be reported to the commission.

(f) (1) For purposes of this subsection, the term:

(A) "Public utility corporation regulated by the Public Service Commission" includes, but is not limited to, an electric membership corporation.

(B) "Electric membership corporation" means a public utility corporation regulated by the Public Service Commission operating as an electric membership corporation under the provisions of Article 4 of Chapter 3 of Title 46.

(2) Except as limited by Code Section 21-5-30.1 or this subsection, a public utility corporation regulated by the Public Service Commission shall be allowed to make contributions to political campaigns. Any contributions made by a public utility corporation regulated by the Public Service Commission to a political campaign shall not be included as recoverable costs in any rate-making or rate-setting proceedings before the Public Service Commission. Notwithstanding the provisions of this Code section or any other provision of law to the contrary, no electric membership corporation and no nonprofit corporation, group, or association, the membership of which consists of electric membership corporations, shall be authorized to make any contribution to a political campaign. Notwithstanding the foregoing, nothing in this Code section shall be construed to prohibit a nonprofit corporation, group, or association, the membership of which consists of electric membership corporations, from establishing, administering, and soliciting contributions for a political action committee from officers, directors, employees, agents, contractors, and members of such entities so long as such actions and contributions do not otherwise violate the provisions of this chapter.

(g) Neither a candidate who is not a public officer nor his or her campaign committee may lawfully accept a campaign contribution until the candidate has filed with the commission a declaration of intention to accept campaign contributions which shall include the name and address of the candidate and the names and addresses of his or her campaign committee officers, if any; provided, however, that a candidate, as defined in subparagraphs (F) and (G) of paragraph (22) of Code Section 21-5-3, shall make filings of the same kind and in the same manner as provided in this subsection for other public officers except that filings under this subsection shall be made with the election superintendent of the county in the case of public officers as defined in subparagraph (F) of paragraph (22) of Code Section 21-5-3 and shall be made with the municipal clerk in the municipality of election or, if there is no clerk, with the chief executive officer of the municipality in the case of public officers as defined in subparagraph (G) of paragraph (22) of Code Section 21-5-3. The election superintendent, municipal clerk, or chief executive officer, as applicable, shall transmit electronically by eFiling or eFax a copy of each such declaration of intention to the commission not later than ten days after the close of the reporting period.



§ 21-5-30.1. Contributions by regulated entities to elected executive officers or candidates

(a) Except as otherwise provided in this subsection, the definitions set forth in Code Section 21-5-3 shall be applicable to the provisions of this Code section. As used in this Code section, the term:

(1) "Campaign committee" means the candidate, person, or committee which accepts contributions to bring about the nomination for election or election of an individual to the office of an elected executive officer.

(2) "Contribution" means a gift, subscription, membership, loan, forgiveness of debt, advance or deposit of money, or anything of value conveyed or transferred for the purpose of influencing the nomination for election or election of an individual to the office of an elected executive officer or encouraging the holder of such office to seek reelection. The term "contribution" shall include the payment of a qualifying fee for and on behalf of a candidate for the office of an elected executive officer and any other payment or purchase made for and on behalf of the holder of the office of an elected executive officer or for or on behalf of a candidate for that office when such payment or purchase is made for the purpose of influencing the nomination for election or election of the candidate and is made pursuant to the request or authority of the holder of such office, the candidate, the campaign committee of the candidate, or any other agent of the holder of such office or the candidate. The term "contribution" shall not include the value of personal services performed by persons who serve on a voluntary basis without compensation from any source.

(3) "Elected executive officer" means the Secretary of State, Attorney General, State School Superintendent, Commissioner of Insurance, Commissioner of Agriculture, Commissioner of Labor, and members of the Public Service Commission.

(4) "Political action committee" means any committee, club, association, partnership, corporation, labor union, or other group of persons which receives donations aggregating in excess of $1,000.00 during a calendar year from persons who are members or supporters of the committee and which distributes these funds as contributions to one or more campaign committees of candidates for public office. Such term does not mean a campaign committee.

(5) "Regulated entity" means any person who is required by law to be licensed by an elected executive officer or a board under the jurisdiction of an elected executive officer, any person who leases property owned by or for a state department, any person who engages in a business or profession which is regulated by an elected executive officer or by a board under the jurisdiction of an elected executive officer, or any public utility corporation regulated by the Public Service Commission. For purposes of this paragraph, public utility corporation regulated by the Public Service Commission shall have the same meaning as provided by subsection (f) of Code Section 21-5-30.

(b) No regulated entity and no person or political action committee acting on behalf of a regulated entity shall make a contribution to or on behalf of a person holding office as an elected executive officer regulating such entity or to or on behalf of a candidate for the office of an elected executive officer regulating such entity or to or on behalf of a campaign committee of any such candidate.

(c) No person holding office as an elected executive officer and no candidate for the office of an elected executive officer and no campaign committee of a candidate for the office of an elected executive officer shall accept a contribution in violation of subsection (b) of this Code section.

(d) Nothing contained in this Code section shall be construed to prevent any person who may be employed by a regulated entity, including a person in whose name a license or lease is held, or who is an officer of a regulated entity from voluntarily making a campaign contribution from that person's personal funds to or on behalf of a person holding office as an elected executive officer regulating such entity or to or on behalf of a candidate for the office of an elected executive officer regulating such entity or to or on behalf of a campaign committee of any such candidate; provided, however, that:

(1) The elected executive officer or candidate receiving one or more campaign contributions described in this subsection shall in his or her disclosure report under Code Section 21-5-34 separately identify each contribution and the total of contributions which he or she knows or should have reason to know are described in this subsection; and

(2) It shall be unlawful for any regulated entity or elected executive officer to require another by coercive action to make any such contribution.



§ 21-5-30.2. Contributions by public agencies

(a) Except as otherwise provided in this subsection, the definitions set forth in Code Section 21-5-3 shall be applicable to the provisions of this Code section. As used in this Code section, the term:

(1) "Agency" means:

(A) Every state department, agency, board, bureau, commission, and authority;

(B) Every county, municipal corporation, school district, or other political subdivision of this state;

(C) Every department, agency, board, bureau, commission, authority, or similar body of each such county, municipal corporation, or other political subdivision of this state; and

(D) Every city, county, regional, or other authority established pursuant to the laws of this state.

(2) "Contribution" means a gift, subscription, membership, loan, forgiveness of debt, advance or deposit of money, or anything of value conveyed or transferred by or on behalf of an agency, without receipt of payment therefor, to any campaign committee, political action committee, or political organization or to any candidate for campaign purposes.

(3) "Elector" means any person who shall possess all of the qualifications for voting now or hereafter prescribed by the laws of this state and who shall have registered in accordance with Chapter 2 of this title.

(4) "Political action committee" means any committee, club, association, partnership, corporation, labor union, or other group of persons which receives donations aggregating in excess of $1,000.00 during a calendar year from persons who are members or supporters of the committee and which distributes these funds as contributions to one or more campaign committees of candidates for public office. Such term does not mean a campaign committee.

(5) "Political organization" means an affiliation of electors organized for the purpose of influencing or controlling the policies and conduct of government through the nomination of candidates for public office and, if possible, the election of its candidates to public office.

(6) "Public meeting place" means any county, municipal, or other public building suitable and ordinarily used for public gatherings.

(b) No agency and no person acting on behalf of an agency shall make, directly or indirectly, any contribution to any campaign committee, political action committee, or political organization or to any candidate; but nothing in this Code section shall prohibit the furnishing of office space, facilities, equipment, goods, or services to a public officer for use by the public officer in such officer's fulfillment of such office.

(c) No campaign committee, political action committee, or political organization or candidate shall accept a contribution in violation of subsection (b) of this Code section.

(d) Nothing contained in this Code section shall be construed to:

(1) Affect the authority of the State Personnel Board regarding the regulation of certain political activities of public employees in the classified service as defined by Code Section 45-20-2;

(2) Affect the authority of any agency regarding the regulation of the political activities of such agency's employees;

(3) Affect the use of the capitol building and grounds as specified in Code Section 50-16-4; or

(4) Prohibit the use of public meeting places by political organizations when such meeting places are made available to different political organizations on an equal basis; provided, however, that this paragraph shall not be construed to create a right for a political organization to use a public meeting place.



§ 21-5-31. Contributions or expenditures other than through candidate or committee; disclosure of extensions of credit

Reserved. Repealed by Ga. L. 2005, p. 859, § 11/HB 48, effective January 9, 2006.



§ 21-5-32. Accounts to be kept by candidate or campaign committee treasurer

(a) The candidate or treasurer of each campaign committee shall keep detailed accounts, current within not more than five business days after the date of receiving a contribution or making an expenditure, of all contributions received and all expenditures made by or on behalf of the candidate or committee. The candidate or treasurer shall also keep detailed accounts of all deposits and of all withdrawals made to the separate campaign depository and of all interest earned on any such deposits.

(b) Accounts kept by the candidate or treasurer of a campaign committee pursuant to this Code section may be inspected under reasonable circumstances before, during, or after the election to which the accounts refer by any authorized representative of the commission. The right of inspection may be enforced by appropriate writ issued by any court of competent jurisdiction.

(c) Records of such accounts kept by the candidate or campaign committee shall be preserved for three years from the termination date of the campaign for elective office conducted by the candidate or of the campaign committee for any candidate or for three years from the election to bring about the approval or rejection by the voters of any proposed constitutional amendment, referendum, or local issue or of any recall vote.



§ 21-5-33. Disposition of contributions

(a) Contributions to a candidate, a campaign committee, or a public officer holding elective office and any proceeds from investing such contributions shall be utilized only to defray ordinary and necessary expenses, which may include any loan of money from a candidate or public officer holding elective office to the campaign committee of such candidate or such public officer, incurred in connection with such candidate's campaign for elective office or such public officer's fulfillment or retention of such office.

(b)(1) All contributions received by a candidate or such candidate's campaign committee or a public officer holding elective office in excess of those necessary to defray expenses pursuant to subsection (a) of this Code section and as determined by such candidate or such public officer may only be used as follows:

(A) As contributions to any charitable organization described in 26 U.S.C. 170(c) as said federal statute exists on March 1, 1986, and which additionally shall include educational, eleemosynary, and nonprofit organizations;

(B) Except as otherwise provided in subparagraph (D) of this paragraph, for transferral without limitation to any national, state, or local committee of any political party or to any candidate;

(C) For transferral without limitation to persons making such contributions, not to exceed the total amount cumulatively contributed by each such transferee;

(D) For use in future campaigns for only that elective office for which those contributions were received. With respect to contributions held on January 1, 1992, or received thereafter, in the event the candidate, campaign committee, or public officer holding elective office has not designated, prior to receiving contributions to which this Code section is applicable, the office for which campaign contributions are received thereby, those contributions shall be deemed to have been received for the elective office which the candidate held at the time the contributions were received or, if the candidate did not then hold elective office, those contributions shall be deemed to have been received for that elective office for which that person was a candidate most recently following the receipt of such contributions; or

(E) For repayment of any prior campaign obligations incurred as a candidate.

(2) Any candidate or public officer holding elective office may provide in the will of such candidate or such public officer that the contributions shall be spent in any of the authorized manners upon the death of such candidate or such public officer; and, in the absence of any such direction in the probated will of such candidate or such public officer, the contributions shall be paid to the treasury of the state party with which such candidate or such public officer was affiliated in such candidate's or such public officer's last election or elective office after the payment of any expenses pursuant to subsection (a) of this Code section. Notwithstanding any other provisions of this paragraph, the personal representative or executor of the estate shall be allowed to use or pay out funds in the campaign account in any manner authorized in subparagraphs (A) through (E) of paragraph (1) of this subsection.

(c) Contributions and interest thereon, if any, shall not constitute personal assets of such candidate or such public officer.

(d)(1) Contributions received by a campaign committee designed to bring about the recall of a public officer holding elective office or to oppose the recall of a public officer holding elective office or any person or to bring about the approval or rejection by the voters of any proposed constitutional amendment, a state-wide referendum, or a proposed question which is to appear on the ballot in any county or municipal election and any proceeds derived from investing such contributions shall be utilized only to defray ordinary and necessary expenses associated with influencing the voters on such issue.

(2) All contributions received by a campaign committee as provided in paragraph (1) of this subsection in excess of those necessary to defray expenses relative to the influencing of voters on such issue as determined by the campaign committee may only be used as follows:

(A) Contributions to any charitable organization described in 26 U.S.C. 170(c) as such federal statute exists on March 1, 1986, and which additionally shall include educational, eleemosynary, and nonprofit organizations; or

(B) For repayment on a pro rata basis to persons making such contributions.



§ 21-5-34. Disclosure reports

(a) (1) (A) The candidate or the chairperson or treasurer of each campaign committee organized to bring about the nomination or election of a candidate for any office and the chairperson or treasurer of every campaign committee designed to bring about the recall of a public officer or to oppose the recall of a public officer or designed to bring about the approval or rejection by the voters of any proposed constitutional amendment, state-wide proposed question, or state-wide referendum shall electronically sign and file with the commission the required campaign contribution disclosure reports; provided, however, that public offices listed in subparagraph (F) or (G) of paragraph (22) of Code Section 21-5-3 shall be subject to signing and filing requirements as prescribed by paragraph (3) or (4) of this subsection, and recalls for such offices shall be subject to signing and filing requirements the same as required of candidates for such offices as prescribed by paragraph (3) or (4) of this subsection.

(B) The chairperson or treasurer of each independent committee shall file the required disclosure reports with the commission.

(2) (A) Any campaign committee which accepts contributions or makes expenditures designed to bring about the approval or rejection by the voters of any proposed question which is to appear on the ballot in this state shall register with the commission and file campaign contribution disclosure reports as prescribed by this chapter or, in the case of any proposed question which is to appear on the ballot in a county or municipal election, shall register and file campaign disclosure reports with the same officials as prescribed by paragraph (3) or (4) of this subsection for candidates for county or municipal offices; provided, however, that such reports shall only be required if such campaign committee has received contributions which total more than $500.00 or if such campaign committee has made expenditures which total more than $500.00. All advertising pertaining to referendums shall identify the principal officer of such campaign committee by listing or stating the name and title of the principal officer.

(B) If a campaign committee is required to file a report with the commission under subparagraph (A) of this paragraph, such report shall be electronically filed. Any such report shall be filed 15 days prior to the date of the election; and a final report shall be filed prior to December 31 of the election year.

(3) A candidate for a public office listed in subparagraph (F) of paragraph (22) of Code Section 21-5-3 or the chairperson or treasurer of such candidate's campaign committee shall sign and file the required disclosure reports with the election superintendent in the county of election. Upon receipt of any such report, the election superintendent shall cause such report to be available for inspection and copying in accordance with Article 4 of Chapter 18 of Title 50. The election superintendent shall transmit a copy of each such report to the commission, electronically by eFiling or eFax, not later than 30 days after the end of the grace period. No fine, fee, or sanction, including but not limited to identifying a candidate as having filed late or failed to file, shall be imposed by the commission on a candidate for the failure of the election superintendent to timely transmit a copy of such report.

(4) A candidate for a public office listed in subparagraph (G) of paragraph (22) of Code Section 21-5-3 or the chairperson or treasurer of such candidate's campaign committee shall sign and file the required disclosure reports with the municipal clerk in the municipality of election or, if there is no clerk, with the chief executive officer of the municipality; provided, however, that a municipality and a county may enter into an agreement whereby such candidates, chairpersons, or treasurers shall file the required disclosure reports with the county election superintendent instead. Upon receipt of any such report, the municipal clerk, chief executive officer of the municipality, or county election superintendent, as applicable, shall cause such report to be available for inspection and copying in accordance with Article 4 of Chapter 18 of Title 50. The municipal clerk, chief executive officer of the municipality, or county election superintendent, as applicable, shall transmit a copy of each such report to the commission, electronically by eFiling or eFax, not later than 30 days after the end of the grace period. No fine, fee, or sanction, including but not limited to identifying a candidate as having filed late or failed to file, shall be imposed by the commission on a candidate for the failure of the municipal clerk, chief executive officer of the county, or county election superintendent to timely transmit a copy of such report.

(b) (1) All reports shall list the following:

(A) As to any contribution of more than $100.00, its amount and date of receipt, the election for which the contribution has been accepted and allocated, along with the name and mailing address of the contributor, and, if the contributor is an individual, that individual's occupation and the name of his or her employer. Such contributions shall include, but shall not be limited to, the purchase of tickets for events such as dinners, luncheons, rallies, and similar fund-raising events coordinated for the purpose of raising campaign contributions for the reporting person;

(B) As to any expenditure of more than $100.00, its amount and date of expenditure, the name and mailing address of the recipient receiving the expenditure, and, if that recipient is an individual, that individual's occupation and the name of his or her employer and the general purpose of the expenditure;

(C) When a contribution consists of a loan, advance, or other extension of credit, the report shall also contain the name of the lending institution or party making the advance or extension of credit and the names, mailing addresses, occupations, and places of employment of all persons having any liability for repayment of the loan, advance, or extension of credit; and, if any such persons shall have a fiduciary relationship to the lending institution or party making the advance or extension of credit, the report shall specify such relationship;

(D) Total contributions received and total expenditures shall be reported for an election cycle as follows:

(i) The first report of an election cycle shall list the cash on hand brought forward from the previous election cycle, if any, and the total contributions received during the period covered by the report;

(ii) Subsequent reports shall list the total contributions received during the period covered by the report and the cumulative total of contributions received during the election cycle;

(iii) The first report of an election cycle shall list the total expenditures made during the period covered by the report;

(iv) Subsequent reports shall list the total expenditures made during the period covered by the report, the cumulative total of expenditures made during the election cycle, and net balance on hand; and

(v) If a public officer seeks reelection to the same public office, or if the public officer is a member of the General Assembly seeking reelection in another district as a result of redistricting, the net balance on hand at the end of the current election cycle shall be carried forward to the first report of the applicable new election cycle;

(E) The corporate, labor union, or other affiliation of any political action committee or independent committee making a contribution of more than $100.00;

(F) Any investment made with funds of a campaign committee, independent committee, or political action committee and held outside such committee's official depository account during each reporting period for which an investment exists or a transaction applying to an identifiable investment is made. The report shall identify the name of the entity or person with whom such investment was made, the initial and any subsequent amount of such investment if such investment was made during the reporting period, and any profit or loss from the sale of such investment occurred during such reporting period; and

(G) Total debt owed on the last day of the reporting period.

(2) Each report shall be in such form as will allow for the separate identification of a contribution or contributions which are less than $100.00 but which become reportable due to the receipt of an additional contribution or contributions which when combined with such previously received contribution or contributions cumulatively equal or exceed $100.00.

(c) Candidates or campaign committees which accept contributions, make expenditures designed to bring about the nomination or election of a candidate, or have filed a declaration of intention to accept campaign contributions pursuant to subsection (g) of Code Section 21-5-30 shall file campaign contribution disclosure reports in compliance with the following schedule:

(1) In each nonelection year on January 31 and June 30;

(2) In each election year:

(A) On January 31, March 31, June 30, September 30, October 25, and December 31;

(B) Six days before any run-off primary or election in which the candidate is listed on the ballot; and

(C) During the period of time between the last report due prior to the date of any election for which the candidate is qualified and the date of such election, all contributions of $1,000.00 or more shall be reported within two business days of receipt and also reported on the next succeeding regularly scheduled campaign contribution disclosure report;

(3) If the candidate is a candidate in a special primary or special primary runoff, 15 days prior to the special primary and six days prior to the special primary runoff; and

(4) If the candidate is a candidate in a special election or special election runoff, 15 days prior to the special election and six days prior to the special election runoff.

All persons or entities required to file reports shall have a five-day grace period in filing the required reports, except that the grace period shall be two days for required reports prior to run-off primaries or run-off elections, and no grace period shall apply to contributions required to be reported within two business days. Reports required to be filed within two business days of a contribution shall be reported by facsimile or electronic transmission. Any facsimile filing shall also have an identical electronic filing within five business days following the transmission of such facsimile filing. Each report required in the election year shall contain cumulative totals of all contributions which have been received and all expenditures which have been made in support of the campaign in question and which are required, or previously have been required, to be reported.

(d) In the event any candidate covered by this chapter has no opposition in either a primary or a general election and receives no contribution of more than $100.00, such candidate shall only be required to make the initial and final report as required under this chapter.

(d.1) (1) In the event a candidate for nomination or election to a public office listed in subparagraph (F) or (G) of paragraph (22) of Code Section 21-5-3 or the chairperson or treasurer of a campaign committee organized to bring about the nomination or election of such candidate signs and files with the appropriate official specified by paragraph (3) or (4) of subsection (a) of this Code section a written notice that such candidate or campaign committee does not intend to accept during such election cycle a combined total of contributions exceeding $2,500.00 for the campaign nor make a combined total of expenditures exceeding $2,500.00 for the campaign in such election cycle, then such candidate or campaign committee shall not be required to file a report under this Code section. The appropriate official shall transmit an electronic copy of the written notice by eFiling or eFax to the commission within ten days of receipt of such notice. The failure of the appropriate official to timely transmit such copy of the written notice to the commission shall not disqualify the candidate or campaign committee from the exemption from report filing provided by this paragraph.

(2) If such candidate or campaign committee exceeds the $2,500.00 limit for either accepting contributions or making expenditures for such campaign during such election cycle as specified in paragraph (1) of this subsection but does not accept a combined total of contributions exceeding $5,000.00 in such election cycle nor make expenditures exceeding $5,000.00 in such election cycle, then such candidate or campaign committee shall be required to file only the June 30 and December 31 reports required by paragraph (2) of subsection (c) of this Code section. The first such report shall include all contributions received and expenditures made beginning January 1 of such calendar year.

(3) If such candidate or campaign committee accepts a combined total of contributions exceeding $5,000.00 or makes expenditures exceeding $5,000.00 for such campaign during any such election cycle, then such candidate or campaign committee chairperson or treasurer shall thereupon be subject to the reporting requirements of this Code section the same as if the written notice authorized by this subsection had not been filed.

(e) Any person who makes contributions to, accepts contributions for, or makes expenditures on behalf of candidates, and any independent committee, shall file a registration in the same manner as is required of campaign committees prior to accepting or making contributions or expenditures. Such persons, other than independent committees, shall also file campaign contribution disclosure reports at the same times as required of the candidates they are supporting. The following persons shall be exempt from the foregoing registration and reporting requirements:

(1) Individuals making aggregate contributions of $25,000.00 or less directly to candidates or the candidates' campaign committees in one calendar year;

(2) Persons other than individuals making aggregate contributions and expenditures to or on behalf of candidates of $25,000.00 or less in one calendar year; and

(3) Contributors who make contributions to only one candidate during one calendar year.

(f) (1) Any independent committee which accepts contributions or makes expenditures for the purpose of affecting the outcome of an election or advocates the election or defeat of any candidate shall register with the commission prior to accepting contributions or making expenditures and shall file disclosure reports as follows:

(A) On the first day of each of the two calendar months preceding any such election;

(B) Two weeks prior to the date of such election; and

(C) Within the two-week period prior to the date of such election the independent committee shall report within two business days any contributions or expenditure of more than $1,000.00.

The independent committee shall file a final report prior to December 31 of the election year and shall file supplemental reports on June 30 and December 31 of each year that such independent committee continues to accept contributions or make expenditures.

(2) Reports filed by independent committees shall list the following:

(A) The amount and date of receipt, along with the name, mailing address, occupation, and employer of any person making a contribution of more than $100.00;

(B) The name, mailing address, occupation, and employer of any person to whom an expenditure or provision of goods or services of the value of more than $100.00 is made and the amount, date, and general purpose thereof, including the name of the candidate or candidates, if any, on behalf of whom, or in support of or in opposition to whom, the expenditure or provision was made;

(C) Total expenditures made as follows:

(i) Expenditures shall be reported for the applicable reporting year;

(ii) The first report of a reporting year shall list the total expenditures made during the period covered by the report; and

(iii) Subsequent reports shall list the total expenditures made during the period covered by the report, the cumulative total of expenditures made during the reporting year, and net balance on hand; and

(D) The corporate, labor union, or other affiliation of any political action committee, candidate, campaign committee, or independent committee making a contribution of the value of more than $100.00.

(3) Whenever any independent committee makes an expenditure for the purpose of financing any communication intended to affect the outcome of an election, such communication shall clearly state that it has been financed by such independent committee.

(g) Any campaign committee which accepts contributions or makes expenditures designed to bring about the recall of a public officer or to oppose the recall of a public officer shall file campaign contribution disclosure reports as follows:

(1) An initial report shall be filed within 15 days after the date when the official recall petition forms were issued to the sponsors;

(2) A second report shall be filed 45 days after the filing of the initial report;

(3) A third report shall be filed within 20 days after the election superintendent certifies legal sufficiency or insufficiency of a recall petition; and

(4) A final report shall be filed prior to December 31 of the year in which the recall election is held or, in any case where such recall election is not held, a final report shall be filed prior to December 31 of any year in which such campaign committee accepts such contributions or makes such expenditures.

(h) Any campaign committee which accepts contributions or makes expenditures designed to bring about the approval or rejection by the voters of a proposed constitutional amendment or a state-wide referendum shall file a campaign contribution disclosure report 75, 45, and 15 days prior to the date of the election and shall file a final report prior to December 31 of the election year.

(i) (1) Any person elected to a public office who is required to file campaign contribution disclosure reports pursuant to this article shall, upon leaving public office with excess contributions, be required to file supplemental campaign contribution disclosure reports on June 30 and December 31 of each year until such contributions are expended in a campaign for elective office or used as provided in subsection (b) of Code Section 21-5-33.

(2) Any person who is an unsuccessful candidate in an election and who is required to file campaign contribution disclosure reports pursuant to this article shall for the remainder of the election cycle file such reports at the same times as a successful candidate and thereafter, upon having excess contributions from such campaign, be required to file a supplemental campaign contribution disclosure report no later than December 31 of each year until such contributions are expended in a campaign for elective office or used as provided in subsection (b) of Code Section 21-5-33. Any unsuccessful candidate in an election who is required to file campaign contribution disclosure reports pursuant to this article and who receives contributions following such election to retire debts incurred in such campaign for elective office shall be required to file a supplemental campaign contribution disclosure report no later than December 31 of each year until such unpaid expenditures from such campaign are satisfied.

(j) Notwithstanding any other provision of this chapter to the contrary, soil and water conservation district supervisors elected pursuant to Article 2 of Chapter 6 of Title 2, the "Soil and Water Conservation Districts Law," shall not be required to file campaign contribution disclosure reports under this Code section.

(k) (1) In addition to other penalties provided under this chapter, a late fee of $125.00 shall be imposed by the person or entity with which filing is required for each report that is filed late, and notice of such late fee shall be sent to the candidate and the candidate's committee in the same manner by which the penalized report was filed with the commission. However, if the report in question was not filed or was filed with the commission in a manner other than electronic filing or certified mail, return receipt requested, the commission shall utilize certified mail, return receipt requested, to notify the candidate and the candidate's committee of the late fee due. The notice shall include the schedule of increasing late fees for late filings and the dates upon which such late fees shall be increased. In addition, a late fee of $250.00 shall be imposed on the fifteenth day after the due date for such report if the report has not been filed by such date. A late fee of $1,000.00 shall be imposed on the forty-fifth day after the due date for such report if such report has not been filed. Notice by electronic means does not satisfy the requirements of this paragraph; and any increased late fees shall be stayed until at least ten days after proper notice has been given as specified in this paragraph.

(2) The commission shall retain $25.00 of the first late fee received by the commission for processing pursuant to the provisions of Code Section 45-12-92.1.

(l) It shall be the duty of the commission or other official when it receives for filing any disclosure report or statement or other document that may be filed by mail to maintain with the filed document a copy of the postal markings or statutory overnight delivery service markings of any envelope, package, or wrapping in which the document was delivered for filing if mailed or sent after the date such filing was due.

(m) Except when electronic filing is required, the mailing of such reports by United States mail with adequate postage affixed within the required filing time as determined by the official United States postage date cancellation shall be prima-facie evidence of filing. Any person or entity which is required to be registered under this Code section shall file a termination statement together with its final campaign contribution disclosure report as required by this Code section within ten days of the dissolution of a campaign or committee. The termination statement shall identify the person responsible for maintaining campaign records as required by this chapter.

(n) Reserved.



§ 21-5-34.1. Filing campaign contribution disclosure reports electronically

(a) Candidates, candidate committees, and public officers who are required to file campaign contribution disclosure reports with the commission shall use electronic means to file such reports with the commission using means prescribed by the commission to file such reports.

(b) The filing of any campaign disclosure report required under this article shall constitute an affirmation that such report is true, complete, and correct.

(c) Candidates seeking election to county or municipal offices may use electronic means to file their campaign contribution disclosure reports if such method is made available or may file by certified mail, statutory overnight delivery, or personal delivery.

(d) Political action committees, independent committees, and any persons otherwise required by this article to file campaign contribution disclosure reports shall use electronic means to file such reports if such method is made available.

(e) The filing of any campaign contribution disclosure report required under this article shall constitute an affirmation that the report is true, complete, and correct.



§ 21-5-35. Acceptance of contributions or pledges during legislative sessions

(a) No member of the General Assembly or that member's campaign committee or public officer elected state wide or campaign committee of such public officer shall seek or accept a contribution or a pledge of a contribution to the member, the member's campaign committee, or public officer elected state wide, or campaign committee of such public officer during a legislative session.

(b) Subsection (a) of this Code section shall not apply to:

(1) The receipt of a contribution which is returned with reasonable promptness to the donor or the donor's agent;

(2) The receipt and acceptance during a legislative session of a contribution consisting of proceeds from a dinner, luncheon, rally, or similar fundraising event held prior to the legislative session;

(3) The receipt of a contribution by a political party consisting of the proceeds from a dinner, luncheon, rally, or similar fundraising event in which a member of the General Assembly or a public officer elected state wide participates; or

(4) A judicial officer elected state wide, a candidate for a judicial office elected state wide, or a campaign committee of such judicial officer or candidate.



§ 21-5-36. Disposition of reports; handling of complaints and violations

(a) (1) It shall be the duty of the commission to make the campaign contribution disclosure reports available for public inspection and copying during regular office hours commencing as soon as practicable after such reports are filed. The commission shall have the authority to charge a fee for copying such reports not to exceed the actual cost of such copying. The commission shall preserve such reports for a period of five years from the date upon which they are received.

(2) A qualifying officer shall notify the commission in writing of the names and addresses of all candidates and offices sought in any election within ten days of the close of the qualification period.

(b) After receiving original reports, the commission has the duty to inspect each report filed by candidates or by a campaign committee for conformity with the law and to notify the candidate or campaign committee immediately if the report does not conform with the law or is in technical violation of filing requirements. Such notification shall be by electronic means and regular United States mail.

(c) Within ten business days of the close of the qualification period, qualifying officers shall electronically report to the commission the names and addresses of all candidates and offices sought by each candidate in an election and the qualifying date for such candidate.






Article 2A - Contributions to Candidates for Public Office

§ 21-5-40. Definitions

As used in this article, the term:

(1) "Affiliated committees" means any two or more political committees (including a separate segregated fund) established, financed, maintained, or controlled by the same business entity, labor organization, person, or group of persons, including any parent, subsidiary, branch, division, department, or local unit thereof.

(2) "Affiliated corporation" means with respect to any business entity any other business entity related thereto: as a parent business entity; as a subsidiary business entity; as a sister business entity; by common ownership or control; or by control of one business entity by the other.

(3) "Business entity" shall have the same meaning as provided in Code Section 21-5-3.

(4) Reserved.

(5) "Person" means an individual.

(6) "Political committee" means: (A) any partnership, committee, club, association, organization, party caucus of the House of Representatives or the Senate, or similar entity (other than a business entity) or any other group of persons or entities which makes a contribution; or (B) any separate segregated fund.

(6.1) "Political party" means any political party as that term is defined in paragraph (25) of Code Section 21-2-2, as amended; provided, however, that for purposes of this article, local, state, and national committees shall be separate political parties.

(6.2) "Public office" means the office of each elected public officer as specified in paragraph (22) of Code Section 21-5-3.

(7) "Separate segregated fund" means a fund which is established, administered, and used for political purposes by a business entity, labor organization, membership organization, or cooperative and to which the business entity, labor organization, membership organization, or cooperative solicits contributions.



§ 21-5-41. Maximum allowable contributions

(a) No person, corporation, political committee, or political party shall make, and no candidate or campaign committee shall receive from any such entity, contributions to any candidate for state-wide elected office which in the aggregate for an election cycle exceed:

(1) Five thousand dollars for a primary election;

(2) Three thousand dollars for a primary run-off election;

(3) Five thousand dollars for a general election; and

(4) Three thousand dollars for a general election runoff.

(b) No person, corporation, political committee, or political party shall make, and no candidate or campaign committee shall receive from any such entity, contributions to any candidate for the General Assembly or public office other than state-wide elected office which in the aggregate for an election cycle exceed:

(1) Two thousand dollars for a primary election;

(2) One thousand dollars for a primary run-off election;

(3) Two thousand dollars for a general election; and

(4) One thousand dollars for a general election runoff.

(c) No business entity shall make any election contributions to any candidate which when aggregated with contributions to the same candidate for the same election from any affiliated corporations exceed the per election maximum allowable contribution limits for such candidate as specified in subsection (a) of this Code section.

(d) Candidates and campaign committees may separately account for contributions pursuant to Code Section 21-5-43. Candidates and campaign committees not separately accounting for contributions pursuant to such Code section shall not accept contributions for any election in an election cycle prior to the conclusion of the immediately preceding election in such cycle; provided, however, that contributions may be accepted for a primary election at any time in the election cycle prior to and including the date of such primary election. Upon conclusion of each election, contributions remaining unexpended may be expended on succeeding elections in the election cycle, and contributions not exceeding the contribution limits of this Code section may continue to be accepted for repayment of campaign obligations incurred as a candidate in that election except as provided in subsection (h) of this Code section.

(e) Candidates and campaign committees shall designate on their disclosure reports the election for which a contribution has been accepted. Any contribution not so designated shall be presumed to have been accepted for the election on or first following the date of the contribution.

(f) A contribution by a partnership shall be deemed to have been made pro rata by the partners as individuals for purposes of this Code section, as well as by the partnership in toto unless the partnership by proper action under its partnership agreement otherwise directs allocation of the contribution among the partners. At such direction of the partnership, the contribution may be allocated in any proportion among the partners, including to one or some but not all. Such allocation shall be indicated on the face of any instrument constituting the contribution or on an accompanying document referencing such instrument.

(g) The contribution limitations established by this Code section shall not apply to a loan or other contribution made to a campaign committee or candidate by the candidate or a member of the family of the candidate.

(h) Any candidate or campaign committee who incurs loans on or after January 9, 2006, in connection with the candidate's campaign for election shall not repay, directly or indirectly, such loans from any contributions made to such candidate or any authorized committee of such candidate after the date of the election for which the loan was made to the extent that such loans exceed $250,000.00.

(i) The contribution limits established by this Code section shall not apply to a bona fide loan made to a candidate or campaign committee by a state or federally chartered financial institution or a depository institution whose deposits are insured by the Federal Deposit Insurance Corporation if:

(1) Such loan is made in the normal course of business with the expectation on the part of all parties that such loan shall be repaid; and

(2) Such loan is based on the credit worthiness of the candidate and the candidate is personally liable for the repayment of the loan.

(j) The contribution limitations provided for in this Code section shall not include contributions or expenditures made by a political party in support of a party ticket or a group of named candidates.

(k) At the end of the election cycle applicable to each public office as to which campaign contributions are limited by this Code section and every four years for all other elections to which this Code section is applicable, the contribution limitations in this Code section shall be raised or lowered in increments of $100.00 by regulation of the commission pursuant to a determination by the commission of inflation or deflation during such cycle or four-year period, as determined by the Consumer Price Index published by the Bureau of Labor Statistics of the United States Department of Labor, and such limitations shall apply until next revised by the commission. The commission shall adopt rules and regulations for the implementation of this subsection.



§ 21-5-42. Contribution to campaign committee deemed contribution to candidate; rules for construction

For purposes of this article, a contribution to a campaign committee of a candidate for any public office shall be deemed to be a contribution to such candidate. If during any calendar year there occur both a special election including a special primary, special primary runoff, and special election runoff as appropriate and a general election for the same public office and if the same person is a candidate for nomination or election at both such special election including a special primary, special primary runoff, and special election runoff as appropriate and such general election, then this Code section shall apply. Where this Code section applies, a person, corporation, political committee, or political party may contribute up to the maximum amount otherwise allowable under this article to such person or such person's campaign committee for the purpose of influencing such candidate's nomination or election at the special primary, special primary runoff, special election, or special election runoff; and the same person, corporation, political committee, or political party may contribute up to the maximum amount otherwise allowable under this article for the purpose of influencing such candidate's election at the general election or general election runoff. This Code section shall be construed according to the following rules:

(1) It is the general intent of this Code section to allow a person who is a candidate for election at both a special election and a general election in the same calendar year to receive up to but no more than twice the amount of contributions which could otherwise be received from any one donor during the year; and

(2) Seeking nomination at a special primary or general primary shall be considered as seeking election at the ensuing special election or general election for the purpose of determining whether a person is a candidate for election at both the special election and the general election and allowing the application of this Code section; but seeking election at only a single primary and its ensuing election shall not bring this Code section into effect.



§ 21-5-43. Accounting for and expenditure of campaign contributions

(a) (1) A candidate or campaign committee may separately account for contributions for each election in an election cycle for which contributions are accepted. If no contributions are accepted for an election, no corresponding accounting shall be required. Subject to the contribution limits of this chapter, contributions so separately accounted for may be accepted at any time in the election cycle. Upon the conclusion of each election, contributions not exceeding such limits may continue to be accepted for repayment of campaign obligations incurred as a candidate in that election.

(2) A candidate who wishes to accept contributions for more than one election at a time shall separately account for such campaign contributions and shall file an "Option to Choose Separate Accounting" form with the commission prior to accepting contributions for any election other than the candidate's next upcoming election; provided, however, that a candidate shall only be required to file one such form which shall be utilized for all subsequent elections to the same elective office, regardless of whether an election occurs in a new election cycle.

(3) A candidate who accepts contributions for more than one election at a time may allocate contributions received from a single contributor to any election in the election cycle, provided that the contributions shall not violate maximum allowable contribution limits for any election; provided, however, that in order to allocate contributions to a past election, the candidate shall have outstanding campaign debt from the previous election.

(b) Contributions separately accounted for shall not be expended on a prior election except in conformance with this Code section. Contributions separately accounted for in a primary election may be expended at any time during the election cycle prior to and including the date of the primary.

(c) Contributions remaining unexpended after the date of the election may be expended for any future election in the same election cycle without regard to the limitations of Code Section 21-5-41. If there are no further elections in the election cycle or if the candidate or the candidate of the campaign committee is not on the ballot of a further election in the election cycle, such contributions may be used only as provided in Code Section 21-5-33.

(d) Contributions accepted and separately accounted for in an election which does not occur or for which the candidate does not qualify, if unexpended, shall be returned to the contributors thereof pro rata without interest. Any portion thereof which cannot be returned to the original contributor thereof shall be expended only as provided in Code Section 21-5-33.

(e) The commission shall adopt such rules and regulations as are necessary to carry out the purposes of this Code section in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 21-5-43.1. Maximum allowable contribution by political parties

Repealed by Ga. L. 2000, p. 1491, § 4, effective January 1, 2001.



§ 21-5-45. Limitations on contributions apply separately to each election

Repealed by Ga. L. 1994, p. 258, § 11, effective March 25, 1994.






Article 3 - Financial Disclosure Statements

§ 21-5-50. Filing by public officers; filing by candidates for public office; filing by elected officials and members of the General Assembly; electronic filing; transfer of filings from the Secretary of State to the commission

(a) (1) Except as modified in subsection (c) of this Code section with respect to candidates for state-wide elected public office, each public officer, as defined in subparagraphs (A) through (D) of paragraph (22) of Code Section 21-5-3, shall file with the commission not before the first day of January nor later than July 1 of each year in which such public officer holds office other than an election year a financial disclosure statement for the preceding calendar year; and each person who qualifies as a candidate for election as a public officer, as defined in subparagraphs (A) through (D) of paragraph (22) of Code Section 21-5-3, shall file with the commission, no later than the fifteenth day following the date of qualifying as a candidate, a financial disclosure statement for the preceding calendar year.

(2) Except as set forth in paragraph (3) of this subsection, a public officer, as defined in subparagraph (E) of paragraph (22) of Code Section 21-5-3, shall not be required to file a financial disclosure statement pursuant to this Code section. Each such public officer shall, however, be deemed to be a public official for purposes of Code Section 45-10-26 and shall be subject to the disclosure requirements set forth in Code Section 45-10-26. In addition, each such public officer shall file with the commission, prior to January 31 each year, an affidavit confirming that such public officer took no official action in the previous calendar year that had a material effect on such public officer's private financial or business interests.

(3) A public officer, as defined in subparagraph (E) of paragraph (22) of Code Section 21-5-3, who serves as a member of the commission shall be subject to the requirements for filing financial disclosure statements set forth in paragraph (1) of this subsection. In addition, each such public officer shall file with the commission, together with the financial disclosure statement, an affidavit confirming that such public officer took no official action in the previous calendar year that had a material effect on such public officer's private financial or business interests.

(3.1) A public officer, as defined in subparagraphs (F) and (G) of paragraph (22) of Code Section 21-5-3, shall make filings of the same kind and in the same manner as provided in paragraph (1) of this subsection for other public officers except that filings under this paragraph shall be made with the election superintendent of the county in the case of public officers as defined in said subparagraph (F) and shall be made with the municipal clerk in the municipality of election or, if there is no clerk, with the chief executive officer of the municipality in the case of public officers as defined in said subparagraph (G). The election superintendent, municipal clerk, or chief executive officer, as applicable, shall transmit, electronically by eFiling or eFax, a copy of each such report to the commission not later than 30 days after the close of the reporting period. No fine, fee, or sanction, including but not limited to identifying a public officer as having filed late or failed to file, shall be imposed by the commission on the public officer for the failure of the election superintendent, municipal clerk, or chief executive officer to timely transmit a copy of such report.

(4) Each member of the State Transportation Board shall file a financial disclosure statement for the preceding calendar year no later than the sixtieth day following such member's election to the State Transportation Board. Thereafter, each board member shall file by January 31 of each year a financial disclosure statement for the preceding year. In addition, each board member shall file with the commission, prior to January 31 of each year, an affidavit confirming that such board member took no official action in the previous calendar year that had a material effect on such board member's private financial or business interests.

(5) The commission or the applicable official under paragraph (3.1) of this subsection shall review each financial disclosure statement to determine that such statement is in compliance with the requirements of this chapter.

(6) A public officer shall not, however, be required to file such a financial disclosure statement for the preceding calendar year in an election year if such public officer does not qualify for nomination for election to succeed himself or herself or for election to any other public office subject to this chapter. For purposes of this paragraph, a public officer shall not be deemed to hold office in a year in which the public officer holds office for fewer than 15 days.

(b) A financial disclosure statement shall be in the form specified by the commission and shall identify:

(1) Each monetary fee or honorarium which is accepted by a filer from speaking engagements, participation in seminars, discussion panels, or other activities which directly relate to the official duties of the filer or the office of the public officer, with a statement identifying the fee or honorarium accepted and the person from whom it was accepted;

(2) All fiduciary positions held by the candidate for public office or the filer, with a statement of the title of each such position, the name and address of the business entity, and the principal activity of the business entity;

(3) The name, address, and principal activity of any business entity or investment, exclusive of the names of individual stocks and bonds in mutual funds, and the office held by and the duties of the candidate for public office or filer within such business entity as of December 31 of the covered year in which such candidate or officer has a direct ownership interest which:

(A) Is more than 5 percent of the total interests in such business; or

(B) Has a net fair market value of $5,000.00 or more;

(4) (A) Each tract of real property in which the candidate for public office or filer has a direct ownership interest as of December 31 of the covered year when that interest has a fair market value of $5,000.00 or more. As used in this paragraph, the term "fair market" value means the appraised value of the property for ad valorem tax purposes. The disclosure shall contain the county and state, general description of the property, and whether the fair market value is between (i) $5,000.00 and $100,000.00; (ii) $100,000.01 and $200,000.00; or (iii) more than $200,000.00.

(B) Each tract of real property in which the candidate for public office's spouse or filer's spouse has a direct ownership interest as of December 31 of the covered year when that interest has a fair market value of $5,000.00 or more. The disclosure shall contain the county and state, general description of the property, and whether the fair market value is between (i) $5,000.00 and $100,000.00; (ii) $100,000.01 to $200,000.00; (iii) or more than $200,000.00;

(5) The filer's occupation, employer, and the principal activity and address of such employer;

(6) The filer's spouse's name, occupation, employer, and the principal activity and address of such employer;

(7) If the filer has actual knowledge of such ownership interest, the name of any business or subsidiary thereof or investment, exclusive of the individual stocks, bonds, or mutual funds, as of December 31 of the covered year in which the filer's spouse or dependent children, jointly or severally, own a direct ownership interest which:

(A) Is more than 5 percent of the total interests in such business or investment, exclusive of the individual stocks and bonds in mutual funds; or

(B) Has a net fair market value of more than $10,000.00

or in which the filer's spouse or any dependent child serves as an officer, director, equitable partner, or trustee; and

(8) (A) As used in this paragraph, the term "agency" has the meaning provided by Code Section 45-10-20.

(B) All annual payments in excess of $10,000.00 received by the filer or any business entity identified in paragraph (3) of this subsection from the state, any agency, department, commission, or authority created by the state, and authorized and exempted from disclosure under Code Section 45-10-25, and the agency, department, commission, or authority making the payments, and the general nature of the consideration rendered for the source of the payments. This paragraph shall not require the disclosure of payments which have already been disclosed for purposes of any other provision of this chapter.

(c) (1) Each person who qualifies with a political party as a candidate for party nomination to a public office elected state wide (including an incumbent public officer elected state wide qualifying to succeed himself or herself) shall file with the commission, not later than seven days after so qualifying, a financial disclosure statement. Each person who qualifies as a candidate for election to a public office elected state wide through a nomination petition or convention shall likewise file a financial disclosure statement not later than seven days after filing his or her notice of candidacy. Such financial disclosure statement shall comply with the requirements of subsections (a) and (b) of this Code section and shall in addition identify, for the preceding five calendar years:

(A) Each transaction or transactions which aggregate $9,000.00 or more in a calendar year in which the candidate (whether for himself or herself or on behalf of any business) or any business in which such candidate or any member of his or her family has a substantial interest or is an officer of such business has transacted business with the government of the State of Georgia, the government of any political subdivision of the State of Georgia, or any agency of any such government; and

(B) Each transaction or transactions which aggregate $9,000.00 or more in a calendar year in which the candidate or any business in which such candidate or any member of his or her family has a substantial interest or is an officer of such business received any income of any nature from any person who was at the time of such receipt of income represented by a lobbyist registered with the commission pursuant to Article 4 of this chapter.

(2) The financial disclosure statement required by paragraph (1) of this subsection shall include an itemized list of the transactions required to be reported, including the date of, dollar amount of, and parties to each such transaction. However, with respect to any transactions of a privileged nature only the total amount of such transactions shall be required to be reported, and names, dates, amounts of individual transactions, and other identifying data may be omitted; and for this purpose "transactions of a privileged nature" shall include transactions between attorney and client, transactions between psychiatrist and patient, transactions between physician and patient, and any other transactions which are by law of a similar privileged and confidential nature.

(3) The financial disclosure statement required by paragraph (1) of this subsection shall be accompanied by a financial statement of the candidate's financial affairs for the calendar year prior to the year in which the election is held and the first quarter of the calendar year in which the election is held.

(4) As used in this subsection, the term:

(A) "Agency" means any agency, authority, department, board, bureau, commission, committee, office, or instrumentality of the State of Georgia or any political subdivision of the State of Georgia.

(B) "Financial statement" means a statement of a candidate's financial affairs in a form substantially equivalent to the short form financial statement required for bank directors under the rules of the Department of Banking and Finance.

(C) "Person" and "transact business" shall have the meanings specified in Code Section 45-10-20.

(D) "Substantial interest" means the direct or indirect ownership of 10 percent or more of the assets or stock of any business.

(5) Notwithstanding any other provisions of this subsection, if, due to a special election or otherwise, a person does not qualify as a candidate for nomination or election to public office until after the filing date otherwise applicable, such person shall make the filings required by this subsection within seven days after so qualifying.

(d) All state-wide elected officials and members of the General Assembly shall file financial disclosure statements electronically with the commission. Local officials referred to in subparagraph (F) or (G) of paragraph (22) of Code Section 21-5-3 may file electronically if such method is made available or may file by certified mail, statutory overnight delivery, or personal delivery. Except when electronic filing is required, the mailing of the notarized financial disclosure statement by United States mail with adequate postage affixed within the required filing time as determined by the official United States postage date cancellation shall be prima-facie evidence of filing.

(e) The filing of any financial disclosure statement required under this article shall constitute an affirmation that the statement is true, complete, and correct.

(f) (1) In addition to other penalties provided in this chapter, a late fee of $125.00 shall be imposed by the person or entity with which filing is required for each financial disclosure statement that is filed late, and notice of such late fee shall be sent to the board member, candidate, and the candidate's committee in the same manner by which the penalized report was filed with the commission. However, if the report in question was not filed or was filed with the commission in a manner other than electronic filing or certified mail, return receipt requested, the commission shall use certified mail, return receipt requested, to notify the candidate and the candidate's committee of the late fee due. The notice shall include the schedule of increasing late fees for late filings and the dates upon which such late fees shall be increased. In addition, a late fee of $250.00 shall be imposed on the fifteenth day after the due date for such statement if such statement has not been filed. A late fee of $1,000.00 shall be imposed on the forty-fifth day after the due date for such statement if the statement has not been filed. Campaign committee funds shall not be used to pay such penalty. Notice by electronic means shall not satisfy the requirements of this paragraph; and any increased late fees shall be stayed until at least ten days after proper notice has been given as specified in this paragraph.

(2) The commission shall retain $25.00 of the first late fee received by the commission for processing pursuant to the provisions of Code Section 45-12-92.1.

(g) Reserved.



§ 21-5-51. Inspection and copying of financial disclosure statements

Financial disclosure statements filed pursuant to this article shall be public records and shall be subject to inspection and copying by any member of the public as provided by law for other public records.



§ 21-5-52. Filing by mail

Repealed by Ga. L. 2010, p. 1173, § 18/SB 17, effective January 10, 2011.



§ 21-5-53. Public record

Repealed by Ga. L. 2010, p. 1173, § 19/SB 17, effective January 10, 2011.






Article 4 - Public Officials' Conduct and Lobbyist Disclosure

§ 21-5-70. Definitions

As used in this article, the term:

(1) "Expenditure":

(A) Means a purchase, payment, distribution, loan, advance, deposit, or conveyance of money or anything of value made for the purpose of influencing the actions of any public officer, specifically including any such transaction which is made on behalf of or for the benefit of a public employee for the purpose of influencing a public officer;

(B) Includes any other form of payment when such can be reasonably construed as designed to encourage or influence a public officer;

(B.1) Includes reimbursement or payment of expenses exceeding $75.00 provided to a public officer from any individual lobbyist for transportation, travel, lodging, registration, food, and beverages;

(C) Includes any gratuitous transfer, payment, subscription, advance, or deposit of money, services, tickets for admission to athletic, sporting, recreational, musical concert, or other entertainment events, or anything of value, unless consideration of equal or greater than face value is received;

(D) Includes reimbursement or payment of expenses for recreational or leisure activities; and

(E) Does not include anything defined in paragraph (4.1) of this Code section as a lobbying expenditure, the provisions of subparagraphs (A) through (D) of this paragraph notwithstanding.

(2) "Filed" means the delivery to the commission, as specified in this article, of a document that satisfies the requirements of this article. A document is considered delivered when it is electronically delivered to the commission or placed in the United States mail within the required filing time, properly addressed to the commission, as specified in this article, with adequate postage affixed.

(3) "Identifiable group of public officers" means a description that is specifically determinable by available public records.

(4) "Lobbying" means the activity of a lobbyist while acting in that capacity.

(4.1) "Lobbying expenditure" means:

(A) Promotional items generally distributed to the general public or to public officers and food and beverages produced in Georgia;

(B) An award, plaque, certificate, memento, or similar item given in recognition of the recipient's civic, charitable, political, professional, or public service;

(C) Discounts, upgrades, memberships, or other accommodations extended by a business to a bona fide customer; or legitimate salary, benefits, fees, commissions, or expenses associated with a recipient's nonpublic business, employment, trade, or profession;

(D) Food, beverages, and registration at group events to which all members of an agency, as defined in paragraph (1) of subsection (a) of Code Section 21-5-30.2, are invited. For purposes of this subparagraph, an agency shall also include the House of Representatives, the Senate, standing committees of such bodies but not for more than one of such group events per committee per calendar year, caucuses of members of the majority or minority political parties of the House or Senate, other caucuses of the House or Senate as approved by the House Committee on Ethics or the Senate Ethics Committee, and the governing body of each political subdivision of this state;

(E) Campaign contributions or expenditures as defined by Code Section 21-5-3 and reported as required by Article 2 of this chapter;

(F) Reimbursement or payment of actual and reasonable expenses provided to a public officer and his or her necessary public employee staff members for such public officer's and staff members' individual transportation, lodging, travel, and registration for attending educational, informational, charitable, or civic meetings or conferences that are held at locations within the United States and directly relate to the official duties of that public officer or the office of that public officer, plus food and beverages for such public officer, his or her necessary public employee staff members, and spouse while attending such educational, informational, charitable, or civic meetings or conferences;

(G) Anything which:

(i) Does not qualify as a lobbying expenditure under subparagraphs (A) through (F) of this paragraph; and

(ii) Would qualify as an expenditure under subparagraph (B.1) of paragraph (1) of this Code section except that it does not exceed an amount or value of $75.00 per person.

(5) "Lobbyist" means:

(A) Any natural person who, either individually or as an employee of another person, receives or anticipates receiving more than $250.00 per calendar year in compensation or reimbursement or payment of expenses specifically for undertaking to promote or oppose the passage of any legislation by the General Assembly, or any committee of either chamber or a joint committee thereof, or the approval or veto of legislation by the Governor;

(B) Any natural person who makes a lobbying expenditure of more than $1,000.00 in a calendar year, not including the person's own travel, food, lodging expenses, or informational material, to promote or oppose the passage of any legislation by the General Assembly, or any committee of either chamber or a joint committee thereof, or the approval or veto of legislation by the Governor;

(C) Reserved;

(D) Any natural person who, either individually or as an employee of another person, is compensated specifically for undertaking to promote or oppose the passage of any ordinance or resolution by a public officer specified under subparagraph (F) or (G) of paragraph (22) of Code Section 21-5-3, or any committee of such public officers, or the approval or veto of any such ordinance or resolution;

(E) Any natural person who makes a lobbying expenditure of more than $1,000.00 in a calendar year, not including the person's own travel, food, lodging expenses, or informational material, to promote or oppose the passage of any ordinance or resolution by a public officer specified under subparagraph (F) or (G) of paragraph (22) of Code Section 21-5-3, or any committee of such public officers, or the approval or veto of any such ordinance or resolution;

(F) Any natural person who as an employee of local government engages in any activity covered under subparagraph (D) of this paragraph;

(G) Any natural person who, for compensation, either individually or as an employee of another person, is hired specifically to undertake influencing a public officer or state agency in the selection of a vendor to supply any goods or services to any state agency but does not include any employee or independent contractor of the vendor solely on the basis that such employee or independent contractor participates in soliciting a bid or in preparing a written bid, written proposal, or other document relating to a potential sale to a state agency and shall not include a bona fide salesperson who sells to or contracts with a state agency for goods or services and who does not otherwise engage in activities described in subparagraphs (A) through (F) or (H) through (I) of this paragraph;

(H) Any natural person who, either individually or as an employee of another person, is compensated specifically for undertaking to promote or oppose the passage of any rule or regulation of any state agency;

(I) Any natural person who, either individually or as an employee of another person, is compensated specifically for undertaking to promote or oppose any matter before the State Transportation Board; or

(J) Any natural person who makes a lobbying expenditure of more than $1,000.00 in a calendar year, not including the person's own travel, food, lodging expenses, or informational material, to promote or oppose any matter before the State Transportation Board.

(6) "Public officer" means a member of the State Transportation Board and those public officers specified under paragraph (22) of Code Section 21-5-3, except as otherwise provided in this article and also includes any public officer or employee who has any discretionary authority over, or is a member of a public body which has any discretionary authority over, the selection of a vendor to supply any goods or services to any state agency.

(7) "State agency" means any branch of state government or any agency, authority, department, board, bureau, commission, council, corporation, entity, or instrumentality of this state or of a local political subdivision of this state.

(8) "Vendor" means any person who sells to or contracts with any state agency for the provision of any goods or services.



§ 21-5-71. Registration required; application for registration; supplemental registration; expiration; docket; fees; identification cards; public rosters; exemptions

(a) (1) Subject to paragraph (2) of this subsection and except as otherwise provided by subsection (i) of this Code section, no person shall engage in lobbying as defined by this article unless such person is registered with the commission as a lobbyist. The commission shall not allow a person who has been convicted of a felony involving moral turpitude in the courts of this state or an offense that, had it occurred in this state, would constitute a felony involving moral turpitude under the laws of this state to become a registered lobbyist unless ten years or more have elapsed since the completion of the person's sentence. The administration of this article is vested in the commission.

(2) When a person is hired or retained as an employee or agent or independent contractor and under the agreement of the parties the primary duties, or a substantial part of the duties, of the person will involve lobbying activities, the person shall register as a lobbyist before commencing lobbying activities.

(b) Each lobbyist who is required to register under this article shall file an application for registration with the commission. The application shall be verified by the applicant and shall contain:

(1) The applicant's name, address, and telephone number;

(2) The name, address, and telephone number of the person or agency that employs, appoints, or authorizes the applicant to lobby on its behalf;

(3) A statement of the general business or purpose of each person, firm, corporation, association, or agency the applicant represents;

(4) If the applicant represents a membership group other than an agency or corporation, the general purpose and approximate number of members of the organization;

(5) A statement signed by the person or agency employing, appointing, or authorizing the applicant to lobby on its behalf;

(6) If the applicant is a lobbyist attempting to influence rule making or purchasing by a state agency or agencies, the name of the state agency or agencies before which the applicant engages in lobbying;

(7) A statement disclosing each individual or entity on whose behalf the applicant is registering if such individual or entity has agreed to pay him or her an amount exceeding $10,000.00 in a calendar year for lobbying activities; and

(8) A statement verifying that the applicant has not been convicted of a felony involving moral turpitude in the courts of this state or an offense that, had it occurred in this state, would constitute a felony involving moral turpitude under the laws of this state or, if the applicant has been so convicted, a statement identifying such conviction, the date thereof, a copy of the person's sentence, and a statement that more than ten years have elapsed since the completion of his or her sentence.

(c) The lobbyist shall, prior to any substantial or material change or addition, file a supplemental registration indicating such substantial or material change or addition to the registration prior to its expiration. Previously filed information may be incorporated by reference. Substantial or material changes or additions shall include, but are not limited to, the pertinent information concerning changes or additions to client and employment information required by paragraphs (2), (3), (4), (6), and (7) and conviction status required by paragraph (8) of subsection (b) of this Code section.

(d) Each registration under this Code section shall expire on December 31 of each year. The commission may establish renewal procedures for those applicants desiring continuous registrations. Previously filed information may be incorporated by reference.

(e) The commission shall provide a suitable public docket for registration under this Code section with appropriate indices and shall enter promptly therein the names of the lobbyists and the organizations they represent.

(f) (1) Each person registering under this Code section shall pay the registration fees set forth in paragraph (2) of this subsection; provided, however, that a person who represents any state, county, municipal, or public agency, department, commission, or authority shall be exempted from payment of such registration fees.

(2) (A) There shall be no charge for annual lobbyist registration or renewal filed pursuant to this Code section; provided, however, that the commission shall set, collect, and retain the fees for the following items:

(i) Lobbyist identification card issued pursuant to this Code section;

(ii) Lobbyist supplemental registration filed pursuant to this Code section; and

(iii) Each replacement of a lobbyist identification card issued pursuant to this Code section.

(B) (i) For reports filed when the General Assembly is not in session, in addition to other penalties provided under this chapter, a late fee of $275.00 shall be imposed for each report that is filed late. In addition, a late fee of $1,000.00 shall be imposed on the fifteenth day after the due date for such report if the report has not been filed. A late fee of $10,000.00 shall be imposed on the forty-fifth day after the due date for such report if the report has not been filed.

(ii) The commission shall retain $25.00 of the first late fee received for processing pursuant to the provisions of Code Section 45-12-92.1.

(C) (i) For reports filed when the General Assembly is in session, in addition to other penalties provided under this chapter, a late fee of $275.00 shall be imposed for each report that is filed late. In addition, a late fee of $1,000.00 shall be imposed on the seventh day after the due date for such report if the report has not been filed. A late fee of $10,000.00 shall be imposed on the twenty-first day after the due date for such report if the report has not been filed.

(ii) The commission shall retain $25.00 of the first late fee received for processing pursuant to the provisions of Code Section 45-12-92.1.

(g) As soon as practicable after registering any such person, the commission shall issue to such person an identification card which shall have printed thereon the name of the lobbyist, a color photograph of the lobbyist, and the person or agency such lobbyist represents, provided that, when any such person represents more than one entity, such identification card shall have printed thereon the name of the registered person and the word "LOBBYIST." Each lobbyist while engaged in lobbying at the capitol or in a government facility shall display said identification in a readily visible manner.

(h) The commission shall regularly publish in print or electronically public rosters of lobbyists along with the respective persons, firms, corporations, associations, agencies, or governmental entities they represent. During sessions of the General Assembly, the commission shall weekly report to the Clerk of the House of Representatives, the Secretary of the Senate, and the Governor those persons who have registered as lobbyists since the convening of the General Assembly. The commission shall be authorized to charge a reasonable fee for providing copies of the roster to the public.

(i) The registration provisions of this Code section shall not apply to:

(1) Any individual who communicates personal views, interests, or professional opinions on that individual's own behalf to any public officer;

(1.1) An employee or independent contractor of a vendor who solely participates in soliciting a bid or in preparing a written bid, written proposal, or other document relating to a potential contract with a state or local government agency or a bona fide salesperson who sells to or contracts with a state or local government agency for goods or services, is not hired specifically to undertake influencing a public officer or state agency in the selection of a vendor to supply any goods or services to any state agency, and does not engage in other activities which would make such person a lobbyist;

(2) Any person who is invited by a public agency or governmental entity to appear before a committee or at a hearing of such agency or entity, including but not limited to a committee of either chamber of the General Assembly or a joint committee thereof, for the purpose of giving testimony so long as such person clearly identifies himself or herself and the interested party on whose behalf he or she is testifying;

(3) Any person who is invited to furnish information upon the specific request of a public agency or governmental entity, including but not limited to a committee of either chamber of the General Assembly or a joint committee thereof, so long as such person clearly identifies himself or herself and the interested party on whose behalf he or she furnishes such information;

(3.1) Any individual who is not compensated for the specific purpose of lobbying, does not incur more than $250.00 per calendar year in reimbursable lobbying expenditures, and is a member, director, trustee, officer, or committee member of a business, trade, labor, farm, professional, religious, educational, or charitable association, foundation, or organization which employs or contracts with a registered lobbyist for the purpose of lobbying;

(4) Any licensed attorney appearing on behalf of or representing a client, and any staff employed by such attorney, when such attorney is not compensated for the specific purpose of lobbying;

(5) Any person employed or appointed by a lobbyist registered pursuant to this Code section whose duties and activities do not include lobbying;

(6) Elected public officers or appointed public officials performing the official duties of their public office or position;

(6.1) Any employee of the executive or judicial branch of state government; provided, however, that when such an employee is acting on behalf of such government employer, meeting with or appearing before a public officer other than one from the same branch of government which employs such employee, and engaged in activity for which registration would otherwise be required under this Code section, such employee shall be required to display an identification card, issued by such employer, which shall have printed thereon the employee's name and the name of the employer;

(7) Any public employee, aide, or intern who performs services at the direction of a member of the General Assembly including, but not limited to, drafting petitions, bills, or resolutions; attending the taking of testimony; collating facts; preparing arguments and memorials and submitting them orally or in writing to a committee or member of the General Assembly; and other services of like character intended to reach the reason of the legislators.



§ 21-5-72. Denial, suspension, or revocation of registration; reinstatement; civil penalty

(a) In addition to other penalties provided in this article, the commission may by order deny, suspend, or revoke for a period not to exceed one year the registration of a lobbyist if it finds that the lobbyist:

(1) Has filed an application for registration with the commission which was incomplete in a material respect or contained a statement that was, in light of the circumstances under which it was made, false or misleading with respect to a material fact;

(2) Has willfully violated or willfully failed to comply with this article or a rule promulgated by the commission under this article;

(3) Has failed to comply with the reporting requirements of this article; or

(4) Has engaged in lobbying practices in violation of this article.

(b) Application may be made to the commission for reinstatement. Such reinstatement shall be conducted in the same manner as required for an initial registration under this article and shall be conditioned upon payment of the same registration fees applicable to an initial registration and also any outstanding penalty fees.

(c) Any person failing to comply with or violating any of the provisions of this article shall be subject to a civil penalty not to exceed $2,000.00 per violation.



§ 21-5-72.1. Regulation of certain contact between lobbyists and members of the General Assembly; making or acceptance of certain expenditures

(a) No person who is required by the law of this state to register as a lobbyist shall meet at the state capitol, Coverdell Legislative Office Building, or other state government facility with any member of the General Assembly to discuss the promotion or opposition of the passage of any legislation by the General Assembly, or any committee of either chamber or a joint committee thereof, or the override of a veto unless such person either is wearing his or her valid official registered lobbyist badge or is a resident of the House or Senate district which such member represents.

(b) (1) No person who is registered as a lobbyist under Code Section 21-5-71 shall make any expenditure.

(2) No public officer shall with actual knowledge accept any expenditure from a person who is registered as a lobbyist under Code Section 21-5-71.



§ 21-5-73. Disclosure reports

(a) Each lobbyist registered under this article shall file disclosure reports as provided for in this Code section in the electronic format specified by the commission.

(b) A person who is required to register under this article and lobbies to promote or oppose the passage of any legislation by the General Assembly, or any committee of either chamber or a joint committee thereof, or the approval or veto of legislation by the Governor shall file a semimonthly disclosure report on the first and fifteenth day of each month, current through the end of the preceding report, beginning January 15 and continuing throughout the period that the General Assembly is in session.

(c) A person who is required to register under this article and lobbies to promote or oppose the passage of any ordinance or resolution by a public officer specified under subparagraph (F) or (G) of paragraph (22) of Code Section 21-5-3, or any committee of such public officers, or the approval or veto of any such ordinance or resolution shall:

(1) File a disclosure report, current through the end of the preceding month, on or before the fifth day of May, September, and January of each year instead of the reports required by subsections (b) and (d) of this Code section; and

(2) File such report with the commission, file a copy of such report with the election superintendent of each county involved if the report contains any lobbying expenditures relating to county or county school district affairs, and file a copy of such report with the municipal clerk (or if there is no municipal clerk, with the chief executive officer of the municipality) of each municipality involved if the report contains any lobbying expenditures relating to municipal affairs or independent school district affairs.

(d) A person who is required to register under this article and:

(1) Lobbies to promote or oppose the passage of any legislation by the General Assembly, or any committee of either chamber or a joint committee thereof, or the approval or veto of legislation by the Governor;

(2) As an employee of the executive branch or judicial branch of local government, lobbies to promote or oppose the passage of any ordinance or resolution by a public officer specified under subparagraph (F) or (G) of paragraph (22) of Code Section 21-5-3, or any committee of such public officers, or the approval or veto of any such ordinance or resolution;

(3) Lobbies to influence a public officer or state agency in the selection of a vendor to supply any goods or services to any state agency; or

(4) Lobbies to promote or oppose any matter before the State Transportation Board

shall file a monthly disclosure report, current through the end of the preceding period, on or before the fifth day of each month; provided, however, that such monthly reports shall not be filed during any period that the lobbyist files a semimonthly report pursuant to subsection (b) of this Code section.

(e) Reports filed by lobbyists shall be verified and shall include:

(1) A description of all lobbying expenditures described in subparagraphs (D), (F), and (G) of paragraph (4.1) of Code Section 21-5-70, or the value thereof made on behalf of or for the benefit of a public officer or on behalf of or for the benefit of a public employee for the purpose of influencing a public officer by the lobbyist or employees of the lobbyist or by any person on whose behalf the lobbyist is registered if the lobbyist has actual knowledge of such lobbying expenditure. The description of each reported lobbying expenditure shall include:

(A) The name and title of the public officer or public employee or, if the lobbying expenditure is simultaneously incurred for an identifiable group of public officers or public employees the individual identification of whom would be impractical, a general description of that identifiable group;

(B) The amount, date, and description of the lobbying expenditure and a summary of all spending classified by category. Such categories shall include meals, lodging, travel, and tickets;

(C) The aggregate lobbying expenditures described in subparagraph (D) of paragraph (4.1) of Code Section 21-5-70 incurred during the reporting period; provided, however, that expenses for travel and for food, beverage, and lodging in connection therewith afforded a public officer or public employee shall be reported in the same manner as under subparagraphs (A), (B), and (D) of this paragraph;

(D) If applicable, the number of the bill, resolution, ordinance, or regulation pending before the governmental entity in support of or opposition to which the lobbying expenditure was made; and

(E) If applicable, the rule or regulation number or description of the rule or regulation pending before the state agency in support of or opposition to which the lobbying expenditure was made;

(1.1) In any case where lobbying expenditures are reported pursuant to subparagraph (A) of paragraph (1) of this Code section for an identifiable group not listed in subparagraph (D) of paragraph (1) of Code Section 21-5-70, the lobbyist shall certify on the disclosure report that no lobbying expenditure made on behalf of or for the benefit of any individual public officer exceeded $75.00;

(2) For those who are required to register under this article and lobby to influence a public officer or state agency in the selection of a vendor to supply any goods or services to any state agency, the name of any vendor or vendors for which the lobbyist undertook to influence the awarding of a contract or contracts by any state agency together with a description of the contract or contracts and the monetary amount of the contract or contracts; and

(3) For those who are required to register under this article and lobby to promote or oppose the passage of any rule or regulation of any state agency, the name of the individual or entity for which the lobbyist undertook to influence the rule or regulation of a state agency.

(f) The reports required by this article shall be in addition to any reports required under Code Section 45-1-6, relating to required reports by state vendors of gifts to public employees. Compliance with this Code section shall not excuse noncompliance with that Code section, and compliance with that Code section shall not excuse noncompliance with this Code section, notwithstanding the fact that in some cases the same information may be required to be disclosed under both Code sections.

(g) The electronic filing of any disclosure report required by this article shall constitute an affirmation that such report is true, complete, and correct.

(h) Reserved.

(i) All lobbyists shall have a grace period of three business days in filing all disclosure reports.



§ 21-5-74. Postemployment restrictions on lobbyists

A lobbyist shall not be eligible for executive appointment to any board, authority, commission, or bureau created and established by the laws of this state which regulates the activities of a business, firm, corporation, or agency that the lobbyist represented until one year after the expiration of the lobbyist's registration for that business, firm, corporation, or agency.



§ 21-5-75. Postemployment restrictions on public officers

(a) Except as provided in subsection (b) of this Code section, on and after January 8, 2007, persons identified in subparagraphs (A) through (D) of paragraph (22) of Code Section 21-5-3 and the executive director of each state board, commission, or authority shall be prohibited from registering as a lobbyist or engaging in lobbying under this article for a period of one year after terminating such employment or leaving such office.

(b) The lobbying prohibition contained in subsection (a) of this Code section shall not apply to persons who terminate such employment or leave such office but who remain employed in state government.



§ 21-5-76. Contingent fees for lobbying prohibited; unauthorized persons on the floor while the General Assembly is in session

(a) No person, firm, corporation, or association shall retain or employ a lobbyist for compensation contingent, in whole or in part, upon the passage or defeat of any legislative measure, upon the adoption or decision not to adopt any state agency rule or regulation, or upon the granting or awarding of any state contract. No lobbyist shall be employed for compensation contingent, in whole or in part, upon the passage or defeat of any legislation, upon the adoption or decision not to adopt any state agency rule or regulation, or upon the granting or awarding of any state contract.

(b) It shall be unlawful for any person registered pursuant to the requirements of this article or for any other person, except as authorized by the rules of the House of Representatives or Senate, to be on the floor of either chamber of the General Assembly while the same is in session.












Title 22 - Eminent Domain

Chapter 1 - General Provisions

§ 22-1-1. Definitions

As used in this title, the term:

(1) "Blighted property," "blighted," or "blight" means any urbanized or developed property which:

(A) Presents two or more of the following conditions:

(i) Uninhabitable, unsafe, or abandoned structures;

(ii) Inadequate provisions for ventilation, light, air, or sanitation;

(iii) An imminent harm to life or other property caused by fire, flood, hurricane, tornado, earthquake, storm, or other natural catastrophe respecting which the Governor has declared a state of emergency under state law or has certified the need for disaster assistance under federal law; provided, however, this division shall not apply to property unless the relevant public agency has given notice in writing to the property owner regarding specific harm caused by the property and the owner has failed to take reasonable measures to remedy the harm;

(iv) A site identified by the federal Environmental Protection Agency as a Superfund site pursuant to 42 U.S.C. Section 9601, et seq., or environmental contamination to an extent that requires remedial investigation or a feasability study;

(v) Repeated illegal activity on the individual property of which the property owner knew or should have known; or

(vi) The maintenance of the property is below state, county, or municipal codes for at least one year after notice of the code violation; and

(B) Is conducive to ill health, transmission of disease, infant mortality, or crime in the immediate proximity of the property.

Property shall not be deemed blighted because of esthetic conditions.

(2) "Common carrier" means any carrier required by law to convey passengers or freight without refusal if the approved fare or charge is paid.

(3) "Condemnor" or "condemning authority" means:

(A) The State of Georgia or any branch or any department, board, commission, agency, or authority of the executive branch of the government of the State of Georgia;

(B) Any county or municipality of the State of Georgia;

(C) Any housing authority with approval of the governing authority of the city or county as provided in Code Section 8-3-31.1;

(D) Any other political subdivision of the State of Georgia which possesses the power of eminent domain; and

(E) All public utilities that possess the right or power of eminent domain.

(4) "Economic development" means any economic activity to increase tax revenue, tax base, or employment or improve general economic health, when the activity does not result in:

(A) Transfer of land to public ownership;

(B) Transfer of property to a private entity that is a public utility;

(C) Lease of property to private entities that occupy an incidental area within a public project; or

(D) The remedy of blight.

(5) "Each person with a legal claim" means the owner of the property or of any remainder, reversion, mortgage, lease, security deed, or other claim in the property.

(6) "Interest" means any title or nontitle interest other than fee simple title.

(7) "Persons" means individuals, partnerships, associations, and corporations, domestic or foreign.

(8) "Property" means fee simple title.

(9) (A) "Public use" means:

(i) The possession, occupation, or use of the land by the general public or by state or local governmental entities;

(ii) The use of land for the creation or functioning of public utilities;

(iii) The opening of roads, the construction of defenses, or the providing of channels of trade or travel;

(iv) The acquisition of property where title is clouded due to the inability to identify or locate all owners of the property;

(v) The acquisition of property where unanimous consent is received from each person with a legal claim that has been identified and found; or

(vi) The remedy of blight.

(B) The public benefit of economic development shall not constitute a public use.

(10) "Public utility" means any publicly, privately, or cooperatively owned line, facility, or system for producing, transmitting, or distributing communications, power, electricity, light, heat, gas, oil products, water, steam, clay, waste, storm water not connected with highway drainage, and other similar services and commodities, including publicly owned fire and police and traffic signals and street lighting systems, which directly or indirectly serve the public. This term also means a person, municipal corporation, county, state agency, or public authority which owns or manages a utility as defined in this paragraph. This term shall also include common carriers and railroads.



§ 22-1-2. Nature of right of eminent domain; property to be put to public use

(a) The right of eminent domain is the right of the state, through its regular organization, to reassert, either temporarily or permanently, its dominion over any portion of the soil of the state on account of public exigency and for the public good. Thus, in time of war or insurrection the proper authorities may possess and hold any part of the territory of the state for the common safety. Notwithstanding any other provisions of law, neither this state nor any political subdivision thereof nor any other condemning authority shall use eminent domain unless it is for public use. Public use is a matter of law to be determined by the court and the condemnor bears the burden of proof.

(b) All condemnations shall not be converted to any use other than a public use for 20 years from the initial condemnation.

(c) (1) If property acquired through the power of eminent domain from an owner fails to be put to a public use within five years, the former property owner may apply to the condemnor or its successor or assign for reconveyance or quitclaim of the property to the former property owner or for additional compensation for such property. For purposes of this subsection, property shall be considered to have been put to a public use at the point in time when substantial good faith effort has been expended on a project to put the property to public use, notwithstanding the fact that the project may not have been completed. The application shall be in writing, and the condemnor or its successor or assign shall act on the application within 60 days by:

(A) Executing a reconveyance or quitclaim of the property upon receipt of compensation not to exceed the amount of the compensation paid by the condemnor at the time of acquisition; or

(B) Paying additional compensation to the former owner of the property, such compensation to be calculated by subtracting the price paid by the condemnor for the property at the time of acquisition from the fair market value of the property at the time the application is filed.

(2) If the condemnor fails to take either action within 60 days, the former property owner may, within the next 90 days following, initiate an action in the superior court in the county in which the property is located to reacquire the property or receive additional compensation.

(3) The condemnor shall provide notice to each former owner of the property prior to acquisition if the condemnor fails to put such property to a public use within five years. The condemnee shall have one year from the date notice is received to bring an application under this subsection.

(d) In the case that property is acquired from more than one owner for the same public use and reconveyance or additional compensation to a single owner is impracticable, any party to the original condemnation or each person with a legal claim in such condemnation may file an action in the superior court in the county in which the property is located for an equitable resolution.

(e) This Code section shall not apply to condemnations subject to Code Section 22-3-162 or Title 32.



§ 22-1-3. Power of General Assembly to determine when right of eminent domain may be exercised; duty of courts as to laws authorizing the condemnation of private property for private uses

It is the province of the General Assembly to determine when the right of eminent domain may be exercised. If, however, under pretext of such necessity the General Assembly should pass a law authorizing the taking of property for private use rather than for public use, the courts should declare the law inoperative.



§ 22-1-4. Manner in which General Assembly may exercise right of eminent domain

The General Assembly may exercise the right of eminent domain directly through the officers of the state, through the medium of corporate bodies, or by means of individual enterprise.



§ 22-1-5. Requirement of just compensation as a limitation on exercise of power of eminent domain

Except in cases of extreme necessity and great urgency, the right of eminent domain cannot be exercised without first providing for just compensation to the owner for the interference with his exclusive rights.



§ 22-1-6. Right of persons to take or damage private property upon payment of just and adequate compensation

If a person who is authorized to exercise the power of eminent domain cannot by contract procure the property or the easement, right of way, waterway, franchise, or other interest sought to be condemned, the person may take or damage the property or interest upon paying or tendering to the owner thereof just and adequate compensation.



§ 22-1-7. Effect of failure to agree on compensation

If the parties cannot agree upon the compensation to be paid, the same shall be assessed and determined as provided in Article 1 of Chapter 2 of this title.



§ 22-1-8. Exclusive nature of title

All persons authorized to take or damage private property for public purposes shall proceed as set forth in this title.



§ 22-1-9. Policies and practices guiding exercise of eminent domain

In order to encourage and expedite the acquisition of real property by agreements with owners, to avoid litigation and relieve congestion in the courts, to assure consistent treatment for property owners, and to promote public confidence in land acquisition practices, all condemnations and potential condemnations shall, to the greatest extent practicable, be guided by the following policies and practices:

(1) The condemning authority shall make every reasonable effort to acquire expeditiously real property by negotiation;

(2) Where the condemning authority seeks to obtain a fee simple interest in real property, real property shall be appraised before the initiation of negotiations, and the owner or his or her designated representatives shall be given an opportunity to accompany the appraiser during his or her inspection of the property, except that the condemning authority may, by law, rule, regulation, or ordinance, prescribe a procedure to waive the appraisal in cases involving the acquisition by sale or donation of property with a low fair market value;

(3) Before the initiation of negotiations for fee simple interest for real property, the condemning authority shall establish an amount which it believes to be just compensation and shall make a prompt offer to acquire the property for the full amount so established. In no event shall such amount be less than the condemning authority's independent appraisal of the fair market value of such property. The condemning authority shall provide the owner of real property to be acquired with a written statement of, and summary of the basis for, the amount it established as just compensation. Where appropriate, the just compensation for the real property acquired and for damages to remaining real property shall be separately stated. The condemning authority shall consider alternative sites suggested by the owner of the property as of the compensation offered;

(4) No owner shall be required to surrender possession of real property before the condemning authority pays the agreed purchase price or deposits with the court in accordance with this title, for the benefit of the owner, an amount not less than the condemning authority's appraisal of the fair market value of such property or the amount of the award of compensation in the condemnation proceeding for such property;

(5) The construction or development of a project for public use shall be so scheduled that, to the greatest extent practicable, no person lawfully occupying real property shall be required to move from a dwelling or to move his or her business or farm operation without at least 90 days' written notice from the condemning authority of the date by which such move is required;

(6) If the condemning authority permits an owner or tenant to occupy the real property acquired on a rental basis for a short term or for a period subject to termination by the condemning authority on short notice, the amount of rent required shall not exceed the fair rental value of the property to a short-term occupier;

(7) In no event shall the condemnor act in bad faith in order to compel an agreement on the price to be paid for the property;

(8) If any legal interest in real property is to be acquired by exercise of the power of eminent domain, the condemning authority shall institute formal condemnation proceedings. No condemnor shall intentionally make it necessary for an owner to institute legal proceedings to prove the fact of the taking of his or her real property; and

(9) A person whose real property is being acquired in accordance with this title may, after the person has been fully informed of his or her right to receive just compensation for such property, donate such property, any part thereof, any legal interest therein, or any compensation paid to a condemning authority, as such person shall determine.



§ 22-1-10. Duties of condemnor prior to exercise of eminent domain; rights of condemnee; exceptions

(a) Prior to exercising the power of eminent domain, a governmental condemnor shall:

(1) Not less than 15 days before any meeting at which a resolution approving the exercise of eminent domain is to be considered, post a sign, if possible, in the right of way adjacent to each property that is subject to the proposed use of the eminent domain power stating the time, date, and place of such meeting;

(2) Attempt to serve the condemnee personally with notice of the meeting not less than 15 days before any meeting at which such resolution is to be considered, unless service is acknowledged or waived by the condemnee. If the attempted service is unsuccessful, service of notice may be satisfied by mail or statutory overnight delivery to the property owner at the address of record and, if different from the property owner, to the parties in possession of the property, return receipt requested;

(3) Ensure that any notice that is required by law to be published be placed in the county legal organ, but such notice shall not be published in the legal notices section of such newspaper; and

(4) Ensure that any meeting at which such resolution is to be considered and voted on shall commence after 6:00 P.M.

Any such resolution shall specifically and conspicuously delineate each parcel to be affected.

(b) A nongovernmental condemnor shall, with respect to its exercise of the power of eminent domain in general, by action of the governing body or chief executive officer of the condemnor designate who is authorized to approve the exercise of the power of eminent domain by the condemnor and provide a method for documenting the time of the exercise of final approval of a particular exercise of the power of eminent domain by that individual or group of individuals. Such a condemning authority shall with respect to any particular exercise of the power of eminent domain:

(1) Not less than 15 days before the documented time of approval of the exercise of eminent domain, post a sign, if possible, in the right of way adjacent to each property that is subject to the proposed use of the eminent domain power stating: (A) that the property is subject to a proposed condemnation which may be initiated after 15 days from the date of posting; (B) the date of posting; and (C) the name, business address, and telephone number of the condemnor;

(2) Not less than 15 days before the documented time of approval of the exercise of eminent domain serve the condemnee personally with notice of the proposed condemnation stating: (A) that the property is subject to a proposed condemnation which may be initiated after 15 days from the date of service; (B) the date of service; and (C) the name, business address, and telephone number of the condemnor. If the attempted service is unsuccessful, service of notice may be satisfied by mail or statutory overnight delivery to the property owner at the address of record and, if different from the property owner, to the parties in possession of the property, return receipt requested; and

(3) Provide the condemnee with an opportunity to meet with the individual or group of individuals having the power of documented approval or a representative of such individual or individuals.

(c) The condemnee may in writing waive any rights of the condemnee under this Code section.

(d) Any notice required to be personally served or mailed under this Code section shall be accompanied by a written statement of the rights that the condemnee possesses including but not limited to the right to notice, damages, hearing, and appeal of any award entered by the special master as described in this title. The written statement of rights shall also include the right to bring a motion pursuant to Code Section 22-1-11 as well as a sample motion. The Department of Community Affairs shall promulgate written notice of rights forms that shall be used for purposes of this subsection. The Department of Community Affairs shall promulgate different notice forms for each of the types of condemnation proceedings authorized by law. This subsection shall not become effective until the Department of Community Affairs has promulgated the written notice of rights forms contemplated under this subsection and such forms shall be promulgated no later than January 1, 2007.

(e) This Code section shall not apply to condemnations for the purposes of constructing or expanding one or more electric transmission lines, to condemnations pursuant to Code Section 46-8-121, or to any condemnations under Title 32.



§ 22-1-10.1. Time for bringing condemnation action; exceptions

(a) Except as provided in subsections (b) and (c) of this Code section, no action for condemnation may be brought in any court of this state until at least 30 days after the date of the resolution or documented approval described in Code Section 22-1-10.

(b) If an emergency condition exists requiring the acquisition of property for the protection of the public health and safety, the condemnor may declare the existence of an emergency and adopt a resolution defining the emergency. Notice and hearing as required by Code Section 22-1-10 may be waived by the condemning body in an emergency condition.

(c) This Code section shall not apply to the acquisition or condemnation of property where consent is received from each person with a legal claim that has been identified or found.



§ 22-1-11. Determination of authority to exercise public domain

Before the vesting of title in the condemnor and upon motion of the condemnee, or within ten days of the entry of the special master's award by entry of exception to the case, the court shall determine whether the exercise of the power of eminent domain is for a public use and whether the condemning authority has the legal authority to exercise the power of eminent domain and may stay other proceedings of the condemnation pending the decision of the court. The condemning authority shall bear the burden of proof by the evidence presented that the condemnation is for a public use as defined in Code Section 22-1-1. Nothing in this Code section shall be construed to require the condemnee to seek or obtain a special master's award prior to a hearing or decision by the court under this Code section.



§ 22-1-12. Reimbursement to property owner of reasonable costs and expenses associated with condemnation proceedings

In all actions where a condemning authority exercises the power of eminent domain, the court having jurisdiction of a proceeding instituted by a condemnor to acquire real property by condemnation shall award the owner of any right or title to or interest in such real property such sum as will in the opinion of the court reimburse such owner for his or her reasonable costs and expenses, including reasonable attorney, appraisal, and engineering fees, actually incurred because of the condemnation proceedings, if:

(1) The final judgment is that the condemning authority cannot acquire the real property by condemnation; or

(2) The proceeding is abandoned by the condemning authority.



§ 22-1-13. Compensation to condemnee for relocation damages and expenses

In addition to the types of relocation damages permissible under law, any condemnee that is displaced as a result of the condemnation shall be entitled to:

(1) Actual reasonable expenses in moving himself or herself, his or her family, business, farm operation, or other personal property within a reasonable distance from the property condemned;

(2) Actual direct losses of tangible personal property as a result of moving or discontinuing a business or farm operation;

(3) Such other relocation expenses as authorized by law; and

(4) With the consent of the condemnee, the condemnor may provide alternative site property as full or partial compensation.



§ 22-1-14. Valuation of condemned property

(a) When property is condemned under this title or any other title of this Code, the value of the condemned property may be determined through lay or expert testimony and its admissibility shall be addressed to the sound discretion of the court.

(b) If any party to a condemnation proceeding seeks to introduce expert testimony as to the issue of just and adequate compensation, Code Section 24-7-702 shall not apply.






Chapter 2 - Condemnation Procedure Generally

Article 1 - Proceeding Before Assessors

Part 1 - General Provisions

§ 22-2-1. "Condemnor" defined

As used in this article, the term "condemnor" means any person or corporation which has been authorized by the General Assembly to exercise the power of eminent domain.






Part 2 - Notice of Condemnation

§ 22-2-20. Persons entitled to receive notice generally

Any person seeking to condemn property for public purposes shall serve a notice of condemnation on the owner of the property or of any remainder, reversion, mortgage, lease, security deed, or other interest therein.



§ 22-2-21. Direction of notice where owner a minor or under disability; appointment of guardian ad litem

(a) If the owner of the property or of any interest therein is a minor or under any disability whatsoever, notice of condemnation shall be served upon his or her guardian.

(b) If there is no guardian, notice shall be served personally on the minor and on the judge of the probate court of the county where the property or interest is located. The judge shall thereupon appoint a guardian ad litem to represent the minor in the litigation.

(c) If the judge of the probate court is disqualified, by reason of interest or other cause, notice shall be served on the clerk of the superior court of the county where the property or interest is located, who shall appoint a guardian ad litem to represent the minor.



§ 22-2-22. Serving notice on trustees of trust property and remaindermen

If the property or interest sought to be condemned is held in trust or if the condemnation is directed toward property in which remainders have been created, notice shall be served on the trustee and on any persons who have an interest under the conveyance.



§ 22-2-23. Direction of notice where owner or guardian a nonresident; representation by judge of the probate court of nonresident owners and others whose addresses are unknown

If the owner of the property or of any interest therein or the guardian of any owner resides out of the state, notice shall be served on the person in possession of the property or interest. Notice shall also be served on the nonresident owner or owners or the nonresident guardian as provided in Code Section 32-3-9. If the address of the owner or owners or of the guardian is not known, the judge of the probate court of the county where the property or interest is located shall act for such nonresident owners in the manner provided for unrepresented minors in Code Section 22-2-21.



§ 22-2-24. Direction of notice where owner unknown or where unknown remaindermen possible; right of owner to second assessment upon his appearance; return of surplus award to condemnor

If the owner of the property or of any interest therein is unknown or if there is a possibility of unborn remaindermen having an interest, notice shall be served on the person in actual possession of the property or interest and also on the judge of the probate court of the county where the property or interest is located, who shall act for the unknown owner as provided for unrepresented minors in Code Section 22-2-21, provided that, whenever the unknown owner may appear, he may ask for and have another assessment under the terms of this title and he shall receive the amount then assessed. If the second assessment is less than the first, the judge of the probate court shall return the surplus to the person originally condemning.



§ 22-2-25. Manner and time of service

(a) Unless service is acknowledged or waived, a copy of the notice of condemnation shall be served by a sheriff or deputy at least 15 days before the day fixed for assessing the damage either:

(1) Personally on the owner of the property or other interest or on the representative of any owner or on any other person entitled to service;

(2) By leaving a copy of the notice at the residence of the owner, representative, or other person entitled to service; or

(3) In the case of an owner, representative, or other person entitled to service who is a nonresident, by mailing a copy to that person's last known address.

(b) In cases where service cannot be effected by leaving notice at place of residence or by personal service:

(1) Fifteen days before the day fixed for assessing the damages, the sheriff shall post the notice at the door of the courthouse of the county where the property or interest is located; and

(2) One week before the day fixed for assessing the damages, the sheriff shall cause the notice to be published once in the official organ of the county.



§ 22-2-26. Contents of notice

(a) All notices shall be directed to the owner of the property or of any interest therein and shall:

(1) Describe the property or franchise and the amount of interest therein sought to be condemned;

(2) Fix the time when the hearing will be had on the premises;

(3) Give the name of the assessor selected by the person seeking condemnation; and

(4) Request the owner or owners, the trustee, or the representative, as the case may be, to select an assessor.

(b) If the owner is unknown, the notice shall be directed to "all persons having any interest in the property located at (description of location of property)."






Part 3 - Selection and Oath of Assessors

§ 22-2-40. Selection of assessors generally; authority

(a) The condemnor and the condemnee shall each select an assessor, and the two assessors so selected shall select a third assessor. No person shall be selected as an assessor unless such person is a real estate appraiser who has an appraiser classification of certified general appraiser granted under Chapter 39A of Title 43, the "Real Estate Appraiser and Classification Act." The condemnor shall be liable for the costs of the assessor selected by or for the condemnor, the condemnee shall be liable for the costs of the assessor selected by or for the condemnee, and the costs of the assessor selected by the other assessors or by the judge shall be split equally between the condemnor and condemnee. The combined total costs of all three assessors shall not exceed $500.00 per day.

(b) The assessors selected as provided in subsection (a) of this Code section shall have no authority to decide questions of law including, but not limited to, issues of compensability.

(c) The assessors selected as provided in subsection (a) of this Code section shall have the authority to refer questions of law to the appropriate superior court prior to entering an award. Neither party shall be prohibited from appealing a question of law to the superior court after the entry of the assessor's award.



§ 22-2-41. Selection of assessor by judge of the probate court where owners or their representatives fail to select an assessor, where owner unknown, etc.; selection of assessor by clerk of superior court where judge of the probate court disqualified; rights of owners in selecting assessor

(a) If any party to the condemnation notifies the judge of the probate court of the county where the property or interest is located that the owner of the property has failed to select an assessor, or that the owners or their representatives have failed to agree on an assessor, or that the owner is unknown, or that the owner or any one of the owners is a minor or otherwise under disability and without legal representative, the judge of the probate court shall select an assessor for such owners or representatives. If the judge of the probate court is disqualified, the clerk of the superior court of the county shall make the selection after like notice.

(b) All persons having any interest in the property sought to be condemned shall have equal rights in the selection of an assessor.



§ 22-2-42. Failure of parties' nominees to select third assessor

If the two assessors selected by the condemnor and the condemnee do not agree upon a third assessor within five days after the selection of the second assessor, the judge of the superior court of the county where the property or interest is situated shall, upon application of either party, of which the other shall have notice, make the selection.



§ 22-2-43. Oath of assessors

The three assessors thus selected shall be sworn by some officer authorized to administer an oath "to do equal and exact justice between the parties according to law."






Part 4 - Hearing

§ 22-2-60. Fixing of time for hearing by assessors; notification of parties

If by reason of delay in appointing assessors or other cause the hearing cannot be conducted at the time fixed in the original notice, the assessors shall fix the time for the hearing and shall notify the parties in writing of the time and place of the hearing.



§ 22-2-61. Power of assessors to subpoena and to compel attendance; right of parties to be represented

(a) The assessors shall have the same power to issue subpoenas and compel the attendance of witnesses as is vested in the superior court.

(b) Parties may be represented in person or by attorney before the assessors.



§ 22-2-62. Evidence to be heard by assessors generally

(a) The assessors shall hear all evidence offered by either party as to the value of the property or of any interest therein to be taken or used, the damages incurred by the owner of the property or of any interest therein, and the benefits to the owner accruing from the use of the property or interest by the condemnor.

(b) Prospective and consequential damages resulting from the taking may be considered if such damages are plain and appreciable.

(c) The increase of the value of the property or of any interest therein resulting from the proposed public improvement may be considered, but in no case shall such estimated increase deprive the owner of actual damages.

(d) In the estimation of the value of the property or other interest taken for public uses, such valuation need not be restricted to the agricultural or productive qualities of the property or interest, but inquiry may be made as to all other legitimate purposes to which the property or interest could be appropriated.



§ 22-2-63. Manner of assessment

The assessors, or a majority of them, shall assess the value of the property or interest taken or used, or the damage done, shall assess the consequential damages to the property or interests not taken, and shall deduct from such consequential damages the consequential benefits to be derived by the owner from the operation of the franchise by the condemnor or from the carrying on of the business of the condemnor, provided that the consequential benefits assessed shall in no case exceed the consequential damages assessed; provided, further, that nothing in this Code section shall be so construed as to deprive the owner of the actual value of his property or interest so taken or used.



§ 22-2-64. Entry of findings by assessors

The assessors shall enter their findings on the notice substantially as follows:

Upon the application of A.B. to condemn the following property or interest of C.D.: , notice was duly served by the sheriff (or his deputy) on C.D. (owner, trustee, representative, or judge of the probate court, as the case may be) by (mailing, posting, etc., as the case may be). The applicant appointed E.F. as assessor. The (owner, judge of the probate court, representative, as the case may be) appointed G.H. as assessor, and they two (or judge of the superior court) appointed I.J. as assessor; E.F., G.H., and I.J., after being duly sworn and hearing the evidence, find and award that for taking the property or interest sought to be condemned, to wit: , the said A.B. shall pay to C.D., as owner, the sum of $ . The consequential damages to the property or interest of C.D. not taken amount to $ , and the consequential benefits to $ ; and the said A.B. shall pay said C.D. the difference between such damage and such benefit.



§ 22-2-65. Filing and recording of award

Within ten days after the award is made, it shall be filed and recorded in the office of the clerk of the superior court of the county where the property or interest is situated.






Part 5 - Appeals and Final Judgment

§ 22-2-80. Appeal to jury in superior court -- Generally

In case either party is dissatisfied with the amount of the assessors' award, he or they may, within ten days from the time the award is filed, enter in writing an appeal from the award to the superior court of the county where the award is filed. At the term succeeding the filing of the appeal, it shall be the duty of the judge to cause an issue to be made and tried by a jury as to the value of the property or interest taken or the amount of damage done, with the same right to move for a new trial and file an appeal as in other cases at law.



§ 22-2-81. Appeal to jury in superior court -- Effect of appeal on condemnor's right to use condemned property or interest; payment, tender, or deposit of award as condition on condemnor's right to use property or interest

The entering of an appeal and the proceedings thereon shall not hinder or delay in any way the condemnor's right to use the condemned property or interest, provided that the condemnor pays or tenders to the owner the amount of the award and, in case of the refusal of the owner to accept the award, deposits the amount awarded with the clerk of the superior court for the benefit of the owner.



§ 22-2-82. Appeal to jury in superior court -- Effect of tender, payment, or acceptance of assessors' award on right of appeal; effect of discrepancy between award and final judgment

The tender, payment, or acceptance of the award shall not prevent either party from prosecuting the appeal. If the amount awarded by the assessors is less than that found by the final judgment, the person seeking condemnation shall be bound to pay the sum so finally adjudged in order to retain the property or interest. If the amount of the final judgment is less than that awarded by the assessors, the owner shall be bound to refund any excess paid to or received by him; and a judgment for such excess shall be rendered against him to be collected by levy as in other cases.



§ 22-2-83. Issuance of execution on award or judgment

If the condemnor fails to pay the amount of the award or judgment within ten days after the same is filed or entered, then the clerk shall issue execution upon such award or judgment which may be levied upon any property of the condemnor.



§ 22-2-84. Entry of notice and award on minutes of court; payment of costs

In all cases, the clerk shall enter the notice and award thereon upon the minutes of the court, and the condemnor shall pay:

(1) The assessors' costs as provided in Code Section 22-2-40; and

(2) Other costs as provided by law in civil cases in the superior court.

The condemnee shall pay the assessors' costs as provided in Code Section 22-2-40.



§ 22-2-84.1. Appeals to superior court from assessor's award; reasonable expenses; liability of costs relating to issues of law

Repealed by Ga. L. 2006, p. 39, § 6/HB 1313, effective April 4, 2006.



§ 22-2-85. Extent of interest obtainable by condemnor upon condemnation

Upon the payment by the condemnor of the amount of the award, or the amount of the final judgment if there is an appeal, the condemnor shall become vested with such interest in the property taken as may be necessary to enable the condemnor to exercise his franchise or conduct his business. Whenever the condemnor ceases using the property taken for the purpose of conducting his business, the property shall revert to the person from whom taken, his heirs or assigns. Notwithstanding any other provision of this Code section, whenever any municipality condemns land for protection against floods and freshets, that municipality may acquire a fee simple title to the property condemned on payment of the condemnation money. When such municipality has a population of more than 250,000 according to the last or any future decennial census of the United States, such municipality, or the county in which the major portion of such municipality is located, shall acquire a fee simple title to the property condemned upon payment of the condemnation money.



§ 22-2-86. Manner of payment where owner a minor or under disability and without a legal representative

If the person entitled to payment of the award or judgment is a minor or under any disability and has no legal representative entitled to receive the money, the money shall be paid to the judge of the probate court of the county, who shall at once cause the money to be invested. To this end, the judge of the probate court of the county of the disabled owner's residence shall appoint a guardian or other proper representative to receive the money and manage the property in which it may be invested.









Article 2 - Proceeding Before Special Master

§ 22-2-100. "Condemning body" and "condemnor" defined

As used in this article, "condemning body" or "condemnor" means:

(1) The State of Georgia or any branch or any department, board, commission, agency, or authority of the executive branch of the government of the State of Georgia;

(2) Any county or municipality of the State of Georgia;

(3) Any housing authority with approval of the governing authority of the city or county as provided in Code Section 8-3-31.1;

(4) Any other political subdivision of the State of Georgia which possesses the power of eminent domain; and

(5) All public utilities that possess the right or power of eminent domain.



§ 22-2-101. Effect of article on other methods of condemnation; intent of article

This article shall be supplementary to and cumulative of the methods of condemnation described in Articles 1 and 3 of this chapter in cases in which the state, or any branch of the government of the state, or any county, municipality, or other political subdivision of the state, or any housing authority, or any other person possessing the power of eminent domain is concerned. This article is intended to provide a simpler and more effective method of condemnation in those cases where a judicial supervision of the proceedings is desirable by reason of the necessity for a quick determination of the just and adequate compensation to be paid the owner of the property or interest subject to be condemned, or by reason of the number of parties at interest or the conflicting interests of such parties, or in cases where there are parties who are non compos mentis or who are not sui juris or who are nonresidents, or in cases where there are conflicting interests or doubtful questions. In all particulars not otherwise specially provided for in this article, the court shall conform its procedure as nearly as possible to Articles 1 and 3 of this chapter.



§ 22-2-102. Filing of petition of condemnation; order for parties to appear before special master, make known their rights or interests, and other matters; time of hearing before special master; directions for notice and service thereof; attachment of process to petition; cause to proceed in rem

(a) In addition to the requirements set forth in Chapter 1 of this title, whenever it is desirable, for any reason, to arrive at a quick and certain determination of the compensation to be paid first to the condemnee for the taking or damaging of private property, the condemnor shall:

(1) File a petition in a superior court having jurisdiction for a judgment in rem against the property or interest therein, as provided in Code Section 22-2-130; and

(2) At or before the filing of the petition, present a copy of the petition to a judge of the superior court of the county wherein the property or interest sought to be condemned is located. Thereupon, unless waived by the parties the judge shall have a hearing in court, in chambers, or by telephone with the parties not less than ten days nor more than 30 days from the filing of the petition to appoint a special master. After such hearing, the judge shall make an order requiring the condemnor, the person in possession of the property or interest, and each person with a legal claim or interest to appear at a hearing before a special master at a time and place specified in the order and to make known their rights, if any, in and to the property or interest sought to be condemned, their claims as to the value of the property or interest, and any other matters material to their respective rights.

(b) The hearing before the special master shall take place not less than 30 days nor more than 60 days after the date of the entry of the order appointing the special master.

(c) The order shall give such directions for notice and the service thereof as are appropriate and as are consistent with this article, in such manner as to provide most effectively an opportunity to all parties at interest to be heard. In condemnations for purposes of constructing or expanding one or more electric transmission lines, in addition to service of the order, a copy of the order shall be mailed by certified mail or sent by statutory overnight delivery to any person shown by the public ad valorem tax records of the county in which the property is located to have an interest in the property and to any other person having open and obvious possession of the property. It shall not be necessary to attach any other process to the petition except the order so made, and the cause shall proceed as in rem.



§ 22-2-102.1. Petitioning superior court for judgment in rem

In addition to the requirements set forth in Code Section 22-1-10, whenever it shall be necessary for such condemning body to take or damage private property, or any interest or easement therein, in pursuance of any law so authorizing, for any public use, and where, by reason of the necessities of the public needs, of which the condemning body shall be the exclusive judge, and it shall be desirable for these reasons to have a quick and effective adjudication of the just and adequate compensation to be paid the owner or owners of such property before taking the same, and it shall be desirable to have a judicial ascertainment and judicial supervision of all questions and proceedings connected with the matter, such condemning body may, through any authorized representative, petition the superior court of the county having jurisdiction, for a judgment in rem against said property, or any easement or other interest in said property, condemning the same in fee simple to the use of the petitioner upon payment of just and adequate compensation therefor.



§ 22-2-102.2. Contents of petition

The petition referred to in Code Section 22-2-102.1 shall set forth:

(1) The facts showing the right to condemn;

(2) The property or interest to be taken or damaged;

(3) The names and residences of the persons whose property or interests are to be taken or otherwise affected, so far as known;

(4) A description of any unknown persons or classes of unknown persons whose rights in the property or interest are to be affected;

(5) A statement setting forth the necessity to condemn the private property and describing the public use for which the condemnor seeks the property; and

(6) Such other facts as are necessary for a full understanding of the cause.



§ 22-2-103. Appointment of special master -- Generally

The special master provided for in this article shall be appointed by the judge or judges of the superior courts of each judicial circuit and shall discharge the duties provided for in this article. Nothing contained in this article shall be construed as limiting the number of special masters for the circuit, and any judge of the superior court may appoint a special master for any particular case or cases. The special master so appointed must be a competent attorney at law, be of good standing in his profession, and have at least three years' experience in the practice of law. His relation and accountability to the court shall be that of an auditor or master in the general practice existing in this state. He shall hold office at the pleasure of the judge and shall be removable at any time with or without cause. Each special master shall take and file in the office of the clerk of the superior court of the county in which the property or interest to be condemned is situated, along with the order of his appointment, an oath or affidavit substantially in the form prescribed in Code Section 22-2-105.



§ 22-2-104. Appointment of special master -- Form to be used in appointing special master

Substantially, the following form should be used in appointing a special master:

, a competent attorney at law, residing in the

Judicial Circuit, and of at least three years' experience in the practice

of law, is hereby appointed a special master in and for the Judicial

Circuit, to discharge the duties of special master as provided in the

condemnation law of this state. This appointment is

(either for general duties or for a particular case, as the case may be).

This day of , .

Judge, Superior Court



§ 22-2-105. Appointment of special master -- Oath of special master

The special master is required to take the following oath to be filed along with the order of his appointment in the office of the clerk of the superior court of the county in which the property or interest to be condemned is situated:

I, , do swear that I will faithfully, well, and truly perform

the duties of special master under the condemnation law, according to law

and to the best of my skill and ability.

Sworn to and subscribed

before me this

day of , .

(Title and authority

of attesting officer)



§ 22-2-106. Compensation of special master; allowance by judge of reasonable time for special master to inspect premises

(a) The compensation of the special master shall be provided for by a proper order of the judge of the superior court; shall be included in and made a part of the judgment of the court condemning the property or any interest therein sought to be taken, such judgment to be based on the award of the special master and shall be paid by the condemning body. Such compensation shall be left to the discretion of the court and shall not exceed a reasonable hourly rate consistent with local standards unless otherwise agreed upon by the parties with consent of the court. The compensation of the special master shall be assessed as court costs and shall be paid prior to the filing of any appeal from the judgment of the court; provided, however, that if such compensation has not been determined and assessed at the time of filing any such appeal, the same shall be paid within 30 days from the date of assessment.

(b) The judge may allow the special master a reasonable period of time for personal inspection of the premises and may compensate the special master for his or her time spent inspecting the premises and for any actual expenses incurred by the special master in connection with the inspection, provided that the special master shall file an affidavit with the court showing his or her time spent in inspection and itemizing his or her expenses.



§ 22-2-107. Service of process; award by special master and judgment of court conclusive as to right of condemnor to take or damage property or interest

(a) Copies of the petition, together with the order of the court provided for in Code Section 22-2-102, shall in all cases be served upon the person in possession of the property or interest sought to be condemned and upon all persons who are known to have any rights in such property or interest.

(b) The return of service signed by the sheriff or his lawful deputy, or an affidavit of service executed by any citizen of this state, reciting that a copy of the petition and order was served upon the named condemnee in person or by leaving a copy at the place of his residence, shall be sufficient evidence as to the service of the named condemnee. It shall be the duty of the sheriff or citizen, as the case may be, to cause service to be made within three days from the date of the order of the judge on the petition.

(c) If any of the condemnees or other persons known to have any rights in the property or interest reside outside of the county, the judge shall order service to be made upon such party or parties. Such service shall be perfected by causing a copy of the petition and order to be served upon the party or parties by the sheriff or any lawful deputy of the county of the residence of the party or parties. In addition, service may be made by any citizen. The return of such sheriff or lawful deputy, or the affidavit of such citizen that the party or parties were served, either in person or by leaving a copy of the petition and order at the residence, shall be conclusive as to service.

(d) The sheriff or any lawful deputy of the county where the petition is filed shall serve nonresidents of this state:

(1) By posting a copy of the petition, together with the order of the judge thereon, on the bulletin board at the courthouse door of the county in which the property or interest sought to be condemned is located for not less than five days prior to the time of the hearing before the special master;

(2) By the insertion of a notice identifying the property or interest sought to be condemned, as well as the date and place of the hearing before the special master, in a newspaper having general circulation in the county wherein such property or interest is located, for one issue of said paper, the date of which shall be not less than four nor more than seven days prior to the hearing before the special master, and which is the same newspaper in which the sheriff's advertisements are carried; and

(3) Where the address of such nonresidents is known, by mailing to them by registered or certified mail or statutory overnight delivery a copy of the petition and order.

(e) If any of the persons entitled to service under this Code section are minors, or insane persons, or persons otherwise laboring under disabilities, the guardian of such persons shall be served. If the guardian resides outside of the county or is a nonresident, he or she shall be served as provided in subsections (c) and (d) of this Code section. If such minor or other person laboring under disabilities has no guardian, service shall be perfected by serving the disabled person personally or, in the event the disabled person lives outside of the county or is a nonresident, by serving the disabled person by the method provided in subsections (c) and (d) of this Code section for other persons who live outside of the county or are nonresidents, and by serving the judge of the probate court of the county wherein such property or interest is located, who shall stand in the place of and protect the rights of the disabled person or appoint a guardian ad litem for such person.

(f) In the event of unknown persons or unborn remaindermen who are likely to have any rights in the property or interest or the proceeds thereof, the judge of the probate court of the county wherein such property or interest is located shall be served with a copy of the petition and order; and it shall be his duty to stand in the place and protect the rights of such unknown parties or unborn remaindermen.

(g) The purpose of this article being to quicken and simplify the condemnation proceeding in all cases where the public good requires it and to provide for a condemnation in rem against the property or interest required to be taken or damaged and insofar as is reasonably possible to protect the rights of all parties to be heard at the time of the hearing before the special master, a substantial and reasonable effort to comply with the various modes of service provided for in this Code section shall be sufficient. Insofar as concerns the right of the condemning body to take or damage the property or any interest therein, upon the payment of the amount awarded by the special master into the registry of the court, the award of the special master and the judgment of the court condemning the property or interest to the use of the condemning body shall be conclusive.



§ 22-2-108. Powers and duties of special master generally

The special master appointed pursuant to Code Section 22-2-103 shall serve in lieu of a board of assessors; provided, however, that if two assessors are selected pursuant to Code Section 22-2-108.1, the special master shall serve as the chairperson of the special master panel and shall decide all issues other than value issues which arise at the hearing provided for in Code Section 22-2-102. The special master's duties and authority, except as otherwise provided for in this article, shall be the same as provided by Code Sections 22-2-61 through 22-2-63. The special master shall hold the hearing provided for in Code Section 22-2-102 at the time and place provided by the order of the judge of the superior court and in compliance with the duties and authority conferred by this article. The special master shall not be authorized to continue or delay the hearing, except as otherwise provided by Code Section 22-2-108.1, relating to granting of a recess for selection of assessors, or by Code Section 9-10-150, relating to granting continuances by reason of membership in the General Assembly during sessions thereof, or except upon the written order of the judge of the superior court; and such a continuance shall be granted only for good cause shown to that judge. When it shall be necessary for the judge to grant a continuance, the continuance shall be for not more than five days from the date of the order granting the continuance.



§ 22-2-108.1. Special master panel; selection; notice; powers and duties

(a) At any time at least five calendar days before commencement of the hearing specified in the order of the judge of the superior court, the condemnee or any other person having a right or interest in the property may, by written notice served on the condemnor and all other parties to the proceeding, select an assessor to hear and decide value issues at the hearing. Within five days after receipt of such notice, the condemnor shall, by written notice served on the condemnee and all other parties to the proceeding, select an assessor to hear and decide value issues at the hearing. The provisions of Code Sections 22-2-40 and 22-2-41 shall apply to the selection of such assessors; provided, however, that the special master appointed pursuant to Code Section 22-2-103 shall serve as the third assessor, shall be compensated as provided for in Code Section 22-2-106, and shall continue to perform the duties set forth in Code Section 22-2-108. Notwithstanding the number of condemnees or any other persons having a right or interest in the property, only one assessor shall be selected on behalf of all such condemnees or interested parties.

(b) In the event that the notice selecting an assessor by the condemnee or other person having a right or interest in the property is not served on the condemnor more than five days before the time on which the hearing is to commence as specified in the order of the judge of the superior court, the special master shall convene the hearing at the time and place specified in the order; and if requested by the condemnor, the special master shall then recess the hearing to a date certain, but not more than five calendar days after such time, to allow the condemnor additional time to select an assessor.

(c) After the condemnee or other person having a right or interest in the property has selected an assessor and the condemnor has selected an assessor, the special master and the two assessors selected by the parties shall constitute the special master panel and, except as otherwise provided in this article, shall perform the duties provided by Code Sections 22-2-61 through 22-2-63. A majority of the special master panel shall decide all value issues which arise at the hearing provided for in Code Section 22-2-102 and shall prepare and submit the award as provided in Code Section 22-2-110.



§ 22-2-109. Factors to be considered in determining or estimating just and adequate compensation; determination of date of taking; inclusion of date of approval of original location of highway in petition for condemnation; newspaper advertisement

(a) In determining or estimating just and adequate compensation to be paid to the owner of any property or interest condemned for public road and street purposes, neither the special master nor the special master panel, in the event such a panel exists, nor the jury, in the event of an appeal to a jury, shall be restricted to the agricultural or productive qualities of the land; but inquiry shall be made as to all other legitimate purposes to which the land could be appropriated. The date of taking as contemplated in this Code section shall be the date of the filing of the condemnation proceedings for the acquisition of the property or interest.

(b) The condemning authority shall cause the petition for condemnation to set forth the date of the approval of the original location of the highway. It shall be the further duty of the condemning authority, within 30 days from the date of the original approval and designation of said location as a highway, to cause the location of said highway in said county to be advertised once each week for four consecutive weeks in the newspaper of the county in which the sheriff's advertisements are carried; and said advertisement shall designate the land lots or land districts of said county through which such highway will be located. Said advertisement shall further show the date of the said original location of such highway as hereinbefore provided for in this subsection. Said advertisement shall further state that a plat or map of the project showing the exact date of original location is on file at the office of the Department of Transportation, and that any interested party may obtain a copy of same by writing to the Department of Transportation (One Georgia Center, 600 West Peachtree NW, Atlanta, Georgia 30308) and paying a nominal cost therefor.

(c) In determining just and adequate compensation for property or interests taken or condemned for public road and street purposes, the award of the special master or the special master panel, in the event such a panel exists, or the verdict of the jury, in the event of an appeal, shall, in addition to fixing the value of the land actually taken and used for such purposes, take into consideration the prospective and consequential damages to the remaining property or interest from which the property or interest actually taken was cut off, which consequential damages result to such remaining property or interest because of the location of such public road or street upon the portion actually taken. In addition, the increase of the value of such remaining property or interest from the location of such public road or street shall be considered. Such consequential benefits, if any, may be offset against such consequential damages, if any; but in no event shall consequential benefits be offset against the value of the property or interest taken for such public improvement.



§ 22-2-110. Award of special master and special master panel -- Time of filing; award to become part of record of proceedings; vesting of title in condemnor upon deposit of award into court; form of award; use in subsequent appeal

(a) The award of the special master or the special master panel, in the event such a panel exists, shall be served in a manner consistent with Code Section 9-11-5 upon all the parties and filed with the clerk of the superior court of the county where the property or interest is situated within three days after the date on which such hearing is completed. The special master or the special master panel shall mail the award to the condemnor and any condemnees on the date of filing of the award and provide a certificate of service evidencing the mailing of such award.

(b) The award shall become a part of the record of the proceedings in said matter and shall condemn and vest title to the property or other interest in the condemning body upon the deposit by that body of the amount of the award into the registry of the court, subject to the demand of such condemnee or condemnees, according to their respective interests.

(c) The award shall be in the following form:

"AWARD

The special master appointed and chosen by the court to hear evidence and

give full consideration to all matters touching upon the value of the

property or interest sought to be condemned, as shown by the description of

the property or interest in the case of (condemning body) versus

(acres of land or other described interest in said land) and

(condemnee), Civil action file no. in superior court, having first taken

the oath as required by law of the special master, the same having been

filed with the clerk of the Superior Court of County, and the special

master panel, in the event such a panel exists, having heard evidence under

oath and given consideration to the value of such property or interest on

the day of , at : .M., as provided for in the order of the

court, do decide and recommend to the court as follows:

(1) I/We find and award to , condemnee, the sum of $ , as the

actual market value of the property or interest sought to be condemned;

(2) I/We find consequential damages to the remaining property or

interest in the amount of $ ;

(3) I/We find consequential benefits to the remaining property or

interest in the amount of $ (never to exceed the amount of the

consequential damages);

(4) I/We find and award to , condemnee, the sum of $ , as the

value of any associated moving costs;

(5) Balancing the consequential benefits against the consequential

damages, I/we find and award to the condemnee in this case in the total

sum of $ , and I/we respectfully recommend to the court that the said

property or interest be condemned by a judgment in rem to the use of the

condemnor upon the payment of the last stated sum into the registry of

the court, subject to the demands of the condemnee.

This day of , .

Special Master

Assessor

Assessor"

(d) In any case where there is an appeal from the award of the special master or the special master panel, in the event such a panel exists, to a jury in the superior court, such award shall not be competent evidence. Any such appeal shall be a de novo investigation, and such award shall be detached from the papers in the case before the same are delivered to the jury.



§ 22-2-111. Award of special master or special master panel -- Incorporation of award into judgment of court

Upon the entry of the award of the special master or the special master panel, if such a panel exists, and the presentation of the award to the judge of the superior court, the judge shall enter a proper order and judgment of the court condemning the described property or other interest in rem to the use of the condemnor upon the condemnor's paying into the registry of the court the amount provided in the award.



§ 22-2-112. Award of special master -- Appeal of award generally; condemnee's right to jury trial on issue of just and adequate compensation

(a) If the condemnor or any condemnee is dissatisfied with the amount of the award, an appeal shall be filed in the superior court and such appeal shall be filed within ten calendar days from the service of the award, plus three additional calendar days for mailing of the award. At the term succeeding the filing of the appeal, it shall be the duty of the judge to cause an issue to be made and tried by a jury as to the value of the property or interest taken or the amount of damage done, with the same right to move for a new trial and file an appeal as in other cases at law. The entering of an appeal and the proceedings thereon shall not hinder or delay in any way the condemnor's work or the progress thereof.

(b) The condemnee shall have the right to a jury trial on the issue of just and adequate compensation before the superior court having jurisdiction over the property sought to be condemned during the next term of court following the vesting of title in the condemnor. This right to a jury trial at the next term of court may be waived by the condemnee.



§ 22-2-113. Award of special master or special master panel -- Effect of tender, payment, or acceptance of award on right of appeal; right of owners of separate and distinct parcels to file separate appeal; effect of discrepancy between award of special master and verdict of jury; issuance of execution upon award or judgment

(a) The tender, payment, or acceptance of the amount of the award shall not prevent any party from prosecuting the appeal.

(b) Where separate and distinct parcels of property are condemned in the same proceeding, the owner of any separate and distinct property may file a separate appeal to a jury in the superior court.

(c) If the amount awarded by the special master or the special master panel, if such a panel exists, is less than that found by the verdict of the jury, the condemnor shall be bound to pay the sum so finally adjudged less the amount previously deposited as provided in Code Section 22-2-110 plus lawful interest on the difference from the date of such deposit, in order to retain the property.

(d) If the condemnor fails to pay the amount of the award or judgment within ten days after the same is filed or entered, then the clerk shall issue execution upon such award or judgment which may be levied upon any property of the condemnor.



§ 22-2-114. Effect of deposit of award into court registry; conflicting claims as to deposit

When the condemnor has paid into the registry of the court the amount provided for in the award of the special master or the special master panel, if such a panel exists, for the use and benefit of and subject to the demands of the condemnees, the effect of such payment into the registry of the court shall be the same as if paid to the condemnees directly, provided that the clerk shall pay out the money to the condemnees or their personal representatives upon proper proof submitted to him or her as to the quantity of their interests. Where there are conflicting claims, the clerk may require the conflicting parties to establish their claims before the court as is provided by law in other similar matters.






Article 3 - Proceeding Before Court

§ 22-2-130. Authority to petition superior court for judgment in rem; applicability to acquisition of public property

(a) Whenever the government of the State of Georgia, the United States government, or any person having the privilege of exercising the right of eminent domain desires to take or damage private property in pursuance of any law so authorizing and finds or believes that the title of the apparent or presumptive owner of such property is defective, doubtful, incomplete, or in controversy or that there are or may be unknown persons or nonresidents who have or may have some claim or demand thereon or some actual or contingent interest or estate therein or that there are minors or persons under disability who are or may be interested therein or that there are taxes due or that should be paid thereon or concludes for any reason that it is desirable to have a judicial ascertainment of any question connected with the matter, such government or person may, through any authorized representative, petition the superior court of the county having jurisdiction for a judgment in rem against the property or interest, condemning the same to the use of the petitioner upon payment of just and adequate compensation therefor to the person or persons entitled to such payment.

(b) Notwithstanding the provisions of subsection (a) of this Code section, the provisions of this article shall also apply to the acquisition of public property or an interest therein by condemnation and the power of eminent domain. As used in this subsection, the term "public property" has the meaning provided for in Code Section 50-16-180.



§ 22-2-131. Contents of petition

(a) The petition referred to in Code Section 22-2-130 shall set forth:

(1) The facts showing the right to condemn;

(2) The property or interest to be taken or damaged;

(3) The names and residences of the persons whose property or interests are to be taken or otherwise affected, so far as known;

(4) A description of any unknown persons or classes of unknown persons whose rights in the property or interest are to be affected;

(5) Such other facts as are necessary for a full understanding of the cause;

(6) A statement setting forth the necessity to condemn the private property and describing the public use for which the condemnor seeks the property; and

(7) A prayer for such judgment of condemnation as may be proper and desired.

(b) If any of the persons referred to in this Code section are minors or under disability, the fact shall be stated.



§ 22-2-132. Order to appear, etc.; directions for notice and service thereof; attachment of process to petition; cause to proceed as in rem

(a) Upon presentation of the petition, the presiding judge shall issue an order requiring the condemnor, the owner of the property or of any interest therein, and the representative of any owner to appear at a time and place named in the order and make known their objections if any, rights, or claims as to the value of the property or of their interest therein, and any other matters material to their respective rights; provided, however, that if the petition includes affidavits from known and located persons with a legal claim, stating that such condemnees do not oppose the condemnation, no hearing pursuant to this Code section shall be required.

(b) The day named in the order shall be as early as may be convenient but shall be no less than 20 days from the date of the petition, due regard being given to the necessities of notice.

(c) The order shall give appropriate directions for notice and the service thereof.

(d) It shall not be necessary to attach any other process to the petition except the order referred to in subsection (a) of this Code section, and the cause shall proceed as in rem.



§ 22-2-133. Service of process -- Generally

All persons entitled to notice under the facts stated in the petition who are sui juris and within this state and whose residence is known shall be served by the sheriff with a copy of the petition and order as in other causes at law, unless such service is waived in writing. All other service shall be made in the method pointed out by Part 2 of Article 1 of Chapter 2 of this title, and all persons so served shall be deemed parties to the cause.



§ 22-2-134. Service of process -- Discretion of judge to cause additional notice or service to be given; notification of tax collector or tax commissioner

In any cases where it seems to the presiding judge to be in the interest of justice and of more effective notice to cause additional notice or service to be given, it shall be within his discretion so to order. In such cases, the additional notice and service shall be made as ordered before the cause proceeds to final hearing. In cases where any taxes are alleged or supposed to be due or unpaid, the order shall direct that a separate notice to that effect be given the proper tax collector or tax commissioner.



§ 22-2-135. Appointment of assessors; discretion of judge to have issues tried in first instance by jury

On the day named in the order made pursuant to Code Section 22-2-132, or at any other time to which the hearing may be continued, the court, having first passed on and adjudged all questions touching service and notice, shall, after hearing from all persons responding and desiring to be heard, make such order as to the appointment of assessors as shall conform most nearly to Article 1 of this chapter and give all interested persons equal rights in the selection thereof. If, by reason of conflicting interests or otherwise, such equality of right cannot be preserved, the judge shall himself make such order on the subject as shall secure a fair and impartial assessment or may in his discretion order the issues tried in the first instance by a jury. In any event, it shall be within the power of the court to hear the cause as speedily as may be consistent with justice and due process of law.



§ 22-2-136. Appeal from assessors' award

In case assessors are appointed, the same right of appeal shall lie from their award to a jury in the superior court, as is provided in Part 5 of Article 1 of this chapter and upon like terms and conditions in all respects as are therein provided.



§ 22-2-137. Factors to be considered in determining or estimating just and adequate compensation; determination of date of taking; inclusion of date of approval of original location of highway in petition for condemnation; newspaper advertisement

(a) In determining or estimating just and adequate compensation to be paid to the owner of any property or interest condemned for public road and street purposes, neither the board of assessors nor the jury, in the event of an appeal to a jury, shall be restricted to the agricultural or productive qualities of the land; but inquiry shall be made as to all other legitimate purposes to which the land could be appropriated. The date of taking as contemplated in this Code section shall be the date of the filing of the condemnation proceedings for the acquisition of the property or interest.

(b) The condemning authority shall cause the petition for condemnation to set forth the date of the approval of the original location of the highway. It shall be the further duty of the condemning authority, within 30 days from the date of the original approval and designation of said location as a highway, to cause the location of said highway in said county to be advertised once each week for four consecutive weeks in the newspaper of the county in which the sheriff's advertisements are carried; and said advertisement shall designate the land lots or land districts of said county through which such highway will be located. Said advertisement shall further show the date of the said original location of such highway as hereinbefore provided for in this subsection. Said advertisement shall further state that a plat or map of the project showing the exact date of original location is on file at the office of the Department of Transportation and that any interested party may obtain a copy of same by writing to the Department of Transportation (One Georgia Center, 600 West Peachtree NW, Atlanta, Georgia 30308) and paying a nominal cost therefor.

(c) In determining just and adequate compensation for property or interests taken or condemned for public road and street purposes, the award of the board of assessors or the verdict of the jury, in the event of an appeal, shall, in addition to fixing the value of the land actually taken and used for such purposes, take into consideration the prospective and consequential damages to the remaining property or interest from which the property or interest actually taken was cut off, which consequential damages result to such remaining property or interest because of the location of such public road or street upon the portion actually taken. In addition, the increase of the value of such remaining property or interest from the location of such public road or street shall be considered. Such consequential benefits, if any, may be offset against such consequential damages, if any; but in no event shall consequential benefits be offset against the value of the property or interest actually taken for such public improvement.



§ 22-2-138. Scope of award or verdict; molding of award or verdict; power of court to adjudge condemnation of title upon deposit of amount of award or verdict into court; disposition of award by court

The award or verdict, as the case may be, shall have respect either to the entire and unencumbered fee or to any separate claim against or interest in the property, as the court may order. The award or verdict may be molded under the direction of the court so as to do complete justice and avoid confusion of interests. It shall be within the power of the court, upon payment of the award or verdict into the registry of the court, to adjudge a condemnation of the title to the property or interest therein and give such direction as to the disposition of the fund as shall be proper, according to the rights of the several respondents, and to cause such pleadings to be filed and such issues to be made as shall be appropriate for an ascertainment and determination of such rights.



§ 22-2-139. Right of interested persons to intervene; effect of subsequent proceedings on rights of condemnor

Nothing in this article which refers to any ruling or order, or time for responding thereto, shall be held or construed to exclude any person by way of default from making known his rights or claims in the property or interest or in the fund arising therefrom. Any person making any such claim may file appropriate pleadings or intervention at any time before verdict or award, and such person shall be fully heard thereon. If any person after judgment of condemnation desires to come in and be heard on any such claim, he shall be allowed to do so. After condemnation is had and the fund paid into the registry of the court, the condemnor shall not be concerned with or affected by any subsequent proceedings unless upon appeal from the verdict or award as provided in Code Section 22-2-136.



§ 22-2-140. Notification of court by tax collector or tax commissioner of taxes due on property or interest; actions by court to discharge lien

It shall be the duty of any tax collector or tax commissioner notified as required in Code Section 22-2-134 to make known to the court in writing the taxes due on the property or interest; and the court shall give such direction as will satisfy the tax liability and discharge the lien thereon.



§ 22-2-141. Filing and recording of award, decree, and description of condemned property or interest or copies thereof; payment of fees to clerk of superior court

When the condemnation is fully completed, the award, whether made by assessors or by the verdict of a jury, together with the decree of the court based thereon and a full and complete description of the property or interest condemned or duly certified copies of such award, decree, and description, shall be filed and recorded in the records of deeds in the office of the clerk of the superior court of the county where the land so condemned lies. If the land lies in more than one county, such filing and recording shall be made in each county in which the land lies. The clerk shall be entitled to the same fees for such filing and recording as are allowed by law for the filing and recording of deeds, said fees to be paid by the party in whose favor said condemnation is had.



§ 22-2-142. Intent of article regarding effect on other methods of condemnation

This article is intended to be supplementary to and cumulative of Articles 1 and 2 of this chapter in cases in which the State of Georgia, the United States, or any person having the privilege of exercising the right of eminent domain is concerned. This article is also intended to make simpler and more effective the method of condemnation in those cases where conflicting interests or doubtful questions render a judicial supervision of the procedure desirable. In all particulars not otherwise specially provided for in this article, the court shall conform its procedure as nearly as possible to Articles 1 and 2 of this chapter, and the same shall remain in force.









Chapter 3 - Exercise of Power of Eminent Domain for Special Purposes

Article 1 - Construction, Maintenance, etc., of Telegraph and Telephone Lines Along Railroad Rights of Way

§ 22-3-1. Direction and contents of notice of condemnation

When a telegraph or telephone company undertakes to condemn so much of the right of way of a railroad company as may be necessary for the purpose of constructing, maintaining, and operating its telegraph or telephone lines along and upon such right of way, the notice of condemnation provided for in Code Section 22-2-26 shall be directed to the railroad company and shall:

(1) Set out the manner in which the telegraph or telephone company proposes to construct its lines on the right of way of the railroad company;

(2) Fix the time when the hearing shall be had;

(3) Give the name of the assessor selected by the telegraph or telephone company; and

(4) Request the railroad company to select an assessor.



§ 22-3-2. Manner of service of notice

Notice of condemnation shall be served upon the railroad company in the manner provided for the service of other actions upon railroad companies. It shall not be necessary to serve such notice upon any person or corporation other than the railroad company in possession of and operating the railroad whose right of way is sought to be condemned by the telegraph or telephone company for its use; and only the interest of such railroad company so served shall be affected by the proceedings.



§ 22-3-3. Necessity for only one proceeding; location of proceedings; form of assessors' findings

There need be but one condemnation proceeding against the same railroad company, which proceeding may be conducted in any county where service can be made upon the company as provided in Code Section 22-3-2. However, if the railroad company has a main or principal office located in this state, the proceeding shall be conducted in the county in which the main or principal office is located. The assessors shall make their findings of the damages to which the railroad company may be entitled by reason of the construction, maintenance, and operation of the telegraph or telephone lines in the manner set out in the notice.



§ 22-3-4. Location of hearing before assessors; evidence upon which findings may be based

The hearing may be conducted in the office of the judge of the probate court of the county in which the condemnation proceedings are had or at such other place as the assessors may fix. In assessing the damages to the railroad company, the assessors need not go upon or inspect the premises sought to be condemned, but they shall make their findings upon the testimony heard by them.






Article 2 - Construction and Operation of Electric Power Plants

Part 1 - General Provisions

§ 22-3-20. Power of persons operating or constructing electric plants to purchase, lease, or condemn rights of way and easements

Any person operating or constructing or preparing to construct a plant for generating electricity shall have the right to purchase, lease, or condemn rights of way or other easements over the lands of others in order to run power lines, maintain dams, flow backwater, or carry on other activities necessary for constructing and operating such a plant, provided that the person first pays just compensation to the owner of the land to be affected.



§ 22-3-21. Payment of compensation or damages

In fixing the compensation or damage for both actual and consequential damages, either or both shall be paid by the persons seeking to condemn property as provided in this article.



§ 22-3-22. Condemnation of mills, factories, and dams

Any person seeking to exercise the power of eminent domain under Code Section 22-3-20 shall have the right and authority to acquire by condemnation any mill, factory, dam, or other property or interest connected with same, except cotton mills or factories or any plant engaged in furnishing electric power to the public.






Part 2 - Acquisition of Right to Flood Roads and Highways

§ 22-3-40. "Public road" and "public highway" defined

As used in this part, the term "public road" or "public highway" means not only roads and highways proper but bridges, culverts, and appurtenances as well.



§ 22-3-41. Power to acquire right to flood roads and highways

Any person referred to in Code Section 22-3-20 shall have the right and authority to acquire by purchase or condemnation the right to flood private roads or highways. Any such person shall also have the right to acquire by condemnation the right to flood public roads or highways by paying to the state or county authorities having jurisdiction over the same the cost of locating, laying out, constructing, and opening other public roads or highways to replace the public roads or highways flooded or intended to be flooded and also by paying to the state and county authorities any other damages that may be the natural and probable consequence of such flooding.



§ 22-3-42. Notice of intention to condemn

If a public road or highway for which condemnation is sought is a part of the state highway system or if jurisdiction or control of the road or highway has been taken over or assumed by the State Transportation Board or other state authority, the notice of intention to condemn shall be addressed to and served upon the commissioner of transportation. If the road or highway is under the supervision or control of county authorities, the notice of intention to condemn shall be addressed to and served upon the judge of the probate court or upon any county commissioner or such other officer as is by law vested with jurisdiction over and control of the public roads of the county in which the road to be condemned is located.



§ 22-3-43. Condemnation procedure; authorization of officers to act for state or county

The procedure in the condemnation of public roads and highways shall be the same as provided by Chapter 2 of this title insofar as the procedures described in that chapter are not in conflict with this part. The public officer or officers to be notified and served as provided in Code Section 22-3-42 shall act for and in behalf of the state or county, as the case may be, in the appointment of an assessor and in all other respects as provided in Chapter 2 of this title with respect to the owner of the property or interest sought to be condemned.



§ 22-3-44. Appeal to superior court

Within 30 days after the award of condemnation is made pursuant to Part 4 of Article 1 of Chapter 2 of this title or pursuant to Article 2 of Chapter 2 of this title, any party may appeal to the superior court of the county in which the public roads or highways lie by filing with the judge of the probate court of the county a written notice of appeal. Within ten days after his receipt of the notice, the judge shall transmit the notice to the superior court. The trial on such an appeal shall be de novo.



§ 22-3-45. Rights of condemnor pending appeal

Upon the condemnor's paying the sum fixed by the assessor's award to the state or county authorities together with the cost of proceedings pending an appeal pursuant to Code Section 22-3-44 and upon the execution of a bond in double the amount of the award so fixed, with good and sufficient surety to pay the eventual condemnation award, the condemnor shall be entitled to flood the public roads or highways which are made the subject of the proceedings, provided that such right shall not vest absolutely in the condemnor until the final determination of the case and the payment or deposit in court of the final condemnation award.



§ 22-3-46. Restrictions on use of condemned road or highway by condemnor

Before any public road or highway condemned under this part may be used by the condemnor, any new road or highway to be constructed pursuant to Code Section 22-3-41, including any and all bridges and culverts that may be necessary as a part thereof, shall be laid out, constructed, and made ready for public use by the condemnor. All of this new construction shall first be approved by the authorities having control of the condemned road or highway.



§ 22-3-47. Effect of part on rights of action of property owners and public utilities

This part shall not be construed as taking away or in any way prejudicing any right of action possessed by a property owner or a public utility for damages to property caused by the closing of any public road or highway under this part.









Article 3 - Construction and Operation of Waterworks and Sanitary Sewage Systems

§ 22-3-60. Authority to lease, purchase, or condemn property or receive donations for waterworks and sewage systems

Any nongovernmental entity constructing, owning, or operating any waterworks or sanitary sewerage system, or both, in this state shall have the right, power, privilege, and authority to lease, purchase, or condemn property or any interest therein, including easements, or to receive donations or grants of property or any interest therein, including easements, for the purpose of constructing and operating a waterworks, a water distribution system, a sewerage collection system, or a sewage treatment and disposal system, or any combination of such systems or facilities; provided, however, that prior to condemning property in any political subdivision, any such entity shall first obtain the consent of the governing authority of such political subdivision after the requirements of Code Section 22-1-10 have been satisfied. Consent shall be granted by resolution or ordinance.



§ 22-3-61. Condemnation procedure

If a person seeking to exercise the power of eminent domain under this article fails to procure, by contract, title to the land necessary or proper for the construction and successful operation of a waterworks or sanitary sewerage system, or both, and the parties cannot agree upon the damage done, the same shall be assessed as provided in Chapter 2 of this title.



§ 22-3-62. Applicability of article

The powers granted by this article shall apply to those persons who have entered into a contract with the proper authorities for supplying water for public purposes and to such persons providing water or sanitary sewerage services through water or sanitary sewerage systems, or both, which have been permitted by the Environmental Protection Division of the Department of Natural Resources.



§ 22-3-63. Authority to condemn property for purpose of constructing a waterworks, water distribution system, sewage collection system, or sewage treatment and disposal system

Any other provision of law to the contrary notwithstanding, any nongovernmental entity which:

(1) Is privately owned and is operated under the collective management and control of the owners;

(2) Was in the business of providing water supply and sewerage collection and disposal prior to July 1, 1978;

(3) Has continuously owned a sanitary sewerage system since July 1, 1978, permitted by the Environmental Protection Division of the Department of Natural Resources; and

(4) On May 1, 2000, owns and operates one or more sewerage collection treatment and disposal systems serving 1,000 or more customers

shall have the authority to condemn property or any interest therein, including easements, for the purpose of constructing and operating a waterworks, a water distribution system, a sewerage collection system, or a sewage treatment and disposal system, or any combination of such systems or facilities; provided, however, that such authority shall obtain the consent of the governing authority of the county or municipality that controls the land sought to be condemned in accordance with Code Section 22-3-60. The authority granted by this Code section shall extend only to such counties and those counties immediately adjacent to such counties in which such entity owned or operated such waterworks or systems or combination as of January 1, 2000; and provided, further, that the authority provided for in this Code section shall terminate with respect to any entity if any interest in such business is transferred to another person or entity except through inheritance.






Article 4 - Construction, Operation, etc., of Petroleum Pipelines

Part 1 - General Provisions

§ 22-3-80. Legislative findings

With respect to the siting and regulation of petroleum pipelines in this state, the General Assembly finds that:

(1) The natural resources, environment, and vital areas of the state are of utmost importance to the state and its citizens and the State of Georgia has an essential public interest in establishing minimum standards for land use in order to protect and preserve its natural resources, environment, and vital areas;

(2) State law presently grants pipeline companies the power to acquire property or interests in property through the use of eminent domain;

(3) The procedures that pipeline companies are required to use to exercise such statutory powers of eminent domain have not been reviewed since the Petroleum Pipeline Study Committee created in an Act approved March 24, 1994 (Ga. L. 1994, p. 229) and abolished on January 1, 1995, studied the issue;

(4) Technology has significantly advanced in the past decade and the pipeline industry has also changed;

(5) The vitally important issue of land use impacts associated with pipelines that are presently in use and being developed for future use merits a detailed study by elected officials and experts in this field to ensure that the exercise of eminent domain by pipeline companies is carried out in a prudent and responsible manner consistent with this state's essential public interest in establishing minimum standards for land use in order to protect and preserve its natural resources, environment, and vital areas; and

(6) A temporary moratorium on the exercise of eminent domain powers of pipeline companies through June 30, 2017, would provide the General Assembly with time to study the need for any changes to land use controls or restrictions related to pipeline companies seeking to deliver petroleum to residents of this state or other states, including but not limited to those related to siting of pipelines, and to assess various proposals relating to the eminent domain powers that pipeline companies presently enjoy, the issuance of certain environmental permits to pipeline companies, and the enactment of additional laws to ensure the consistency of pipeline development and operation with the state's land use goals and standards.



§ 22-3-81. Definitions

As used in this article, the term:

(1) "Commission" means the State Commission on Petroleum Pipelines created pursuant to Code Section 22-3-82.

(2) "Pipeline" means a pipeline constructed or to be constructed as a common carrier in interstate or intrastate commerce for the transportation of petroleum or petroleum products in or through this state.

(3) "Pipeline company" means a corporation organized under the laws of this state or which is organized under the laws of another state and is authorized to do business in this state and which is specifically authorized by its charter or articles of incorporation to construct and operate pipelines for the transportation of petroleum and petroleum products.

(4) "Pipeline facility" or "pipeline facilities" means and includes the pipeline and all equipment or facilities, including lateral lines, essential to the operation of the pipeline but shall not include any storage tank or storage facility which is not being constructed as a part of the operation of the pipeline.



§ 22-3-82. State Commission on Petroleum Pipelines

There is created the State Commission on Petroleum Pipelines to be composed of three members of the House of Representatives to be appointed by the Speaker of the House of Representatives; three members of the Senate to be appointed by the President of the Senate; the director of the Environmental Protection Division of the Department of Natural Resources or his or her designee; the commissioner of community affairs or his or her designee; and five members to be appointed by the Governor, including one member who shall represent the petroleum industry and four members who shall represent a cross section of the interests of local government, business, agriculture, and conservation. The Speaker of the House of Representatives and the President of the Senate shall each select a cochairperson. The cochairpersons shall call all meetings of the commission. Administrative support for the commission shall be provided by the staff of the Office of Planning and Budget, the staff of the Environmental Protection Division of the Department of Natural Resources, or the staff of the Department of Community Affairs, as appropriate.



§ 22-3-83. Duties of commission; compensation; meetings; termination

(a) The commission shall perform the following by December 31, 2016:

(1) Examine the impacts on land associated with pipeline siting, construction, and operation, including impacts associated with potential leaks and spills;

(2) Examine the current legal and regulatory structure pertinent to the protection of land uses and natural resources from impacts associated with pipeline siting, construction, and operation;

(3) Examine the purposes behind and necessity of, if any, Part 2 of this article and the grant therein of eminent domain powers to pipeline companies and the siting procedures therein and weigh those with the rights of property owners affected by the use of such eminent domain powers;

(4) Consider the extent to which the powers granted pipeline companies under Part 2 of this article, and more broadly the existing legal and regulatory system pertinent to the siting, construction, and operation of pipelines, are consistent with and implement Georgia's essential public interest in establishing minimum standards for land use in order to protect and preserve its natural resources, environment, and vital areas;

(5) Consider legal and regulatory mechanisms by which the eminent domain powers of pipeline companies can be appropriately restricted or controlled in order to ensure siting of pipelines that is consistent with current state and local land use policies and the protection of natural resources;

(6) Consider whether any changes to the siting procedures in this article are necessary to protect the residents of this state in consideration of whether the pipeline is delivering petroleum to customers inside or outside this state;

(7) Prepare a report summarizing the findings of the commission and submit such report to the President of the Senate and the Speaker of the House of Representatives and to the chairpersons of each of the standing committees of the Senate and of the House of Representatives which regularly consider proposed legislation related to transportation, energy, or natural resources; and

(8) Recommend to the General Assembly proposed legislation as necessary to accomplish the continuing goal of ensuring that pipeline siting, construction, and operation are consistent with and implement the State of Georgia's essential public interest in establishing minimum standards for land use in order to protect and preserve its natural resources, environment, and vital areas and to best serve the residents of this state.

(b) The legislative members of the commission shall be entitled to receive the compensation and allowances provided for in Code Section 28-1-8. Members of the commission who are state officials, other than legislative members, or state employees shall receive no compensation for their services on the commission but may be reimbursed for expenses incurred by them in the performance of their duties as members of the commission in the same manner as they are reimbursed for expenses in their capacities as state officials or employees. Members of the commission who are not legislators, state officials, or state employees shall receive a daily expense allowance in an amount the same as that specified in subsection (b) of Code Section 45-7-21, as well as the mileage or transportation allowance authorized for state employees, and the funds for payment thereof shall come from funds of the Department of Natural Resources.

(c) The commission may conduct such meetings at such places and at such times as it may deem necessary or convenient to enable it to exercise fully and effectively its powers, perform its duties, and accomplish the objectives and purposes of this part.

(d) The commission shall stand abolished on January 1, 2017.






Part 2 - Eminent Domain

§ 22-3-85. Temporary moratorium on use of eminent domain for construction of petroleum pipelines; study

(a) (1) The powers of eminent domain granted by this part to pipeline companies shall be temporarily suspended starting from May 3, 2016, through and including June 30, 2017, in order to allow the commission to complete its report and recommendations and to allow the General Assembly to act on those recommendations during the 2017 legislative session.

(2) Between May 3, 2016, and June 30, 2017:

(A) No pipeline company shall exercise any eminent domain powers under this part, including, without limitation, condemning any property through the exercise of eminent domain;

(B) The commissioner of transportation shall not accept any applications for or issue any certificates of public convenience and necessity provided for in Code Section 22-3-87;

(C) The Environmental Protection Division of the Department of Natural Resources shall not accept any applications for or issue any permits provided for in Code Section 22-3-88; and

(D) No state officer, official, or employee or any state agency, department, commission, or committee shall issue any approval, permit, or document necessary for the construction of a pipeline, including, but not limited to, the granting of any easement, deed, license. or permission to cross over, under, or through any:

(i) Body of water, state wildlife management areas, heritage or historic preserve areas, or historical sites within this state;

(ii) Area of Particular Concern as set out in the State of Georgia Coastal Management Program as such existed on January 1, 2016; or

(iii) Public road of the state highway system.

(b) The temporary suspension of the power of eminent domain provided in subsection (a) of this Code section and temporary suspension of the issuance of approvals, permits, or documents provided in subparagraph (D) of paragraph (2) of subsection (a) of this Code section shall not apply to acquisitions, approvals, permits, or documents for the purposes of:

(1) Maintaining an existing pipeline facility in place;

(2) Replacing lines within 200 feet of an existing pipeline facility; or

(3) Relocating temporary work space for repairs of an existing pipeline facility.

For purposes of this subsection, the term "existing pipeline facility" means a pipeline facility constructed and in use prior to January 1, 2016.



§ 22-3-86. Right to acquire property or property interests by eminent domain; notice to landowner; relocations; right of reasonable access; compensation for damage incident to entry

(a) Subject to the provisions and restrictions of this part, pipeline companies are granted the power to acquire property or interests in property by eminent domain for the construction, reconstruction, operation, and maintenance of pipelines in this state; provided, however, that prior to instigating eminent domain proceedings or threatening to do so, the pipeline company shall cause to be delivered to each landowner whose property may be condemned a written notice containing the following language in boldface type:

"CODE SECTIONS 22-3-86 THROUGH 22-3-91 OF THE OFFICIAL CODE OF GEORGIA ANNOTATED PROVIDE SPECIFIC REQUIREMENTS WHICH MUST BE FOLLOWED BY PETROLEUM PIPELINE COMPANIES BEFORE THEY MAY EXERCISE THE RIGHT TO CONDEMN YOUR PROPERTY. THOSE CODE SECTIONS ALSO PROVIDE SPECIFIC RIGHTS FOR YOUR PROTECTION. YOU SHOULD MAKE YOURSELF FAMILIAR WITH THOSE REQUIREMENTS AND YOUR RIGHTS PRIOR TO CONTINUING NEGOTIATIONS CONCERNING THE SALE OF YOUR PROPERTY TO A PETROLEUM PIPELINE COMPANY."

(b) The restrictions and conditions imposed by this part on the exercise of the power of eminent domain by pipeline companies shall not apply to relocations of pipelines necessitated by the exercise of a legal right by a third party or to any activities incident to the maintenance of an existing pipeline or existing pipeline right of way. A pipeline company shall have a right of reasonable access to property proposed as the site of a pipeline for the purpose of conducting a survey of the surface of such property for use in determining the suitability of such property for placement of a pipeline.

(c) After obtaining the certificate of convenience and necessity provided for in Code Section 22-3-87 and after complying with the notice requirements set forth in subsection (a) of this Code section, a pipeline company shall have a right of reasonable access to any property proposed as the site of a pipeline for the purpose of conducting additional surveying which may be necessary in preparing its submission to the Department of Natural Resources as provided for in Code Section 22-3-88.

(d) The owner of any property or property interest which is entered by a pipeline company for the purpose of surveying such property, as allowed in this Code section, or for access to or maintenance or relocation of an existing pipeline shall have the right to be compensated for any damage to such property incident to such entry. Any survey conducted pursuant to this part shall be conducted in such a fashion as to cause minimal damage to the property surveyed.



§ 22-3-87. Certificate of public convenience and necessity; requirements

(a) Before exercising the power of eminent domain as authorized in this part, a pipeline company shall first obtain from the commissioner of transportation or the commissioner's designee a certificate of public convenience and necessity that such action by the pipeline company is authorized. Such certificate shall not be unreasonably withheld.

(b) The commissioner of transportation shall prescribe regulations pursuant to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," relative to the requirements for obtaining a certificate of public convenience and necessity which shall include:

(1) A requirement that the application for such certificate shall include a description of the proposed project including its general route, a description of the public convenience and necessity which support the proposed pipeline route, the width of the proposed pipeline corridor up to a maximum width of one-third mile, a showing that use of the power of eminent domain may be necessary for construction of the pipeline, and a showing that the public necessity for the pipeline justifies the use of the power of eminent domain;

(2) A provision for reasonable public notice of the application and the proposed route;

(3) Provision for a hearing on the application and the filing and hearing of any objections to such application;

(4) A requirement that all hearings shall be held and a final decision rendered on any application not later than 90 days from the date of the publication of notice required in paragraph (2) of this subsection; and

(5) Such other reasonable requirements as shall be deemed necessary or desirable to a proper determination of the application.

(c) In the event the application is not approved or denied within the time period provided for in paragraph (4) of subsection (b) of this Code section, the application shall be deemed to be approved by operation of law.

(d) The approval and issuance of the certificate of public convenience and necessity shall not be subject to review. The denial of the certificate may be reviewed by a judge of the superior court of the county in which the pipeline company has an agent and place of doing business. The review shall be by petition filed within 30 days of the date of disapproval of the application and shall be determined on the basis of the record before the commissioner of transportation. The action of the commissioner of transportation shall be affirmed if supported by substantial evidence.



§ 22-3-88. Permit from director of Environmental Protection Division of Department of Natural Resources; requirements and considerations; approval

(a) In addition to obtaining a certificate as required in Code Section 22-3-87, a pipeline company shall, prior to the exercise of the power of eminent domain, obtain a permit from the director of the Environmental Protection Division of the Department of Natural Resources as provided in this Code section.

(b) The Board of Natural Resources shall, pursuant to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," issue rules and regulations governing the obtaining of the permit provided for in subsection (a) of this Code section which shall include:

(1) Reasonable public notice to an owner of property who, after reasonable efforts, cannot personally be given the notice in subsection (a) of Code Section 22-3-86;

(2) Reasonable public notice of the filing of an application for a permit;

(3) Provisions for hearings on all applications for such permits; and

(4) A requirement that no such permit shall be granted by the division unless, prior to the construction of any portion of the pipeline project for which the use of the power of eminent domain may be required, the pipeline company has submitted the proposed siting of such portion of the pipeline project to the division with appropriate notices thereof to affected parties and unless the division director determines after a hearing that the location, construction, and maintenance of such portion of the pipeline are consistent with and not an undue hazard to the environment and natural resources of this state, determined in accordance with the factors set forth in subsection (c) of this Code section.

(c) In making the decision required by paragraph (4) of subsection (b) of this Code section, the director shall determine:

(1) Whether the proposed route of such portion of the pipeline is an environmentally reasonable route;

(2) Whether other corridors of public utilities already in existence may reasonably be used for the siting of such portion of the pipeline;

(3) The existence of any local zoning ordinances and that such portion of the project will comply with those ordinances unless to require such compliance would impose an unreasonable burden on the project as weighed against the purpose of such ordinances;

(4) That ample opportunity has been afforded for public comment, specifically including but not limited to comment by the governing body of any municipality or county within which the proposed project or any part thereof is to be located; and

(5) Such reasonable conditions to the permit as will allow the monitoring of the effect of the pipeline upon the property subjected to eminent domain and the surrounding environment and natural resources.

(d) In the event an application under this Code section is not approved or denied within 120 days of the date of the publication of notice required in paragraph (2) of subsection (b) of this Code section, the application shall be deemed to be approved by operation of law.



§ 22-3-89. Procedure for hearings and appeals

All hearings and appeals on applications for certificates and permits required under this part shall be conducted in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," provided that if the final decision of the Administrative Law Judge on any appeal is not rendered within 120 days from the date of filing of a petition for review, the decision of the director shall be affirmed by operation of law; and provided further that judicial review of the approval or denial of an application under Code Section 22-3-88 shall be governed by Code Section 12-2-1.



§ 22-3-90. Use of condemnation procedures

When a pipeline company which has obtained the certification and permits required in this part is unable to acquire the property or interest required for such certified or permitted project after reasonable negotiation with the owner of such property or interest, the company may acquire such property or interest by the use of the condemnation procedures authorized by Chapter 2 of this title.



§ 22-3-91. Compensation for damage to property not acquired

If the portion of the pipeline route chosen and approved pursuant to Code Section 22-3-88 unreasonably impacts any other property of the same owner which is not acquired by eminent domain as a part of such portion of the project, there shall be a right of compensation available under the laws of eminent domain for the fair market value of any such damage upon the trial of the case of the parcel taken.









Article 4A - Natural or Artificial Gas

§ 22-3-95. Eminent domain use by natural gas transporters or distributors

The power of eminent domain may be exercised by persons who are or may be engaged in constructing or operating pipelines for the transportation or distribution of natural or artificial gas and by persons who are or may be engaged in furnishing natural or artificial gas for heating, lighting, or power purposes in this state.






Article 5 - Construction, Operation, etc., of Watershed Projects, Flood-Control Projects, etc., by Counties

§ 22-3-100. Authority of counties to exercise power of eminent domain

Every county of the State of Georgia may exercise the power of eminent domain for the purpose of taking and acquiring the property or other interests necessary:

(1) To enable the county to institute and to accomplish the completion of small watershed projects, works of improvements for watersheds, and projects for watershed protection and flood control and prevention under any applicable Act of the State of Georgia or act of the United States;

(2) For certain public parks, playgrounds, recreation centers, or other recreational facilities to be developed in connection with the development or construction of any small watershed project, any project for watershed protection or flood control and prevention, or works of improvements for watersheds; and

(3) To allow for ways of ingress to and egress from any and all such watershed projects, improvements of watershed projects, projects for watershed protection and flood control and prevention, and public parks, playgrounds, recreation centers, or other recreational facilities.



§ 22-3-101. Condemnation procedure

For the purposes designated in Code Section 22-3-100, every county of the State of Georgia may proceed to condemn the necessary property or other interest in accordance with the procedures set forth by the pertinent eminent domain statutes of this state and in accordance with all existing laws applicable to the condemnation of private property for public use, including Article 2 of Chapter 2 of this title.



§ 22-3-102. Requirement of condemnation of fee simple title to land to be flooded permanently

In any proceeding under this article, the condemnor shall be required to condemn the fee simple title to all land not otherwise acquired which will be covered by permanent flooding.






Article 6 - Construction of Lighthouses, Beacons, etc., by United States Government

§ 22-3-120. Condemnation for construction of lighthouses, beacons, etc

In any county in which the United States government authorizes the construction of lighthouses, beacons, range lights, or any other structure designed to assist the navigation of the waters of this state, any proper agency of the United States and the mayor of any city in that county shall mark out, by metes and bounds, the property necessary to be taken and shall convey to the owner of the property or of any interest therein notice of the planned construction. If the agency of the United States and the owner cannot agree on the compensation to be paid for taking the land, the Governor shall appoint one person and the owner of the land another; and these two shall select a third person. The three persons so selected shall constitute a commission to assess the just and adequate compensation to be paid according to the general method of condemning land provided in Article 1 of Chapter 2 of this title.



§ 22-3-121. Acquisition of right to enter lands and clear or cut timber for purposes of carrying out survey of coasts -- Generally

Any person employed under the act of the Congress of the United States providing for a survey of the coasts may enter upon lands within this state and clear or cut timber upon the same for any purpose legitimately connected with and necessary to carry out the survey, provided that no unnecessary injury be done thereby and all damages to the owner of the land be promptly paid.



§ 22-3-122. Acquisition of right to enter lands and clear or cut timber for purposes of carrying out survey of coasts -- Manner of assessment where parties cannot agree on compensation

If the parties representing the government of the United States and the owner of the property or of any interest therein pursuant to Code Section 22-3-121 cannot agree upon the amount of compensation to be paid for the property, the damages shall be assessed as provided in this title.






Article 7 - Ownership or Operation of Utility Systems

§ 22-3-140. Authorization to utilize the declaration of taking method of eminent domain

Any state agency, political subdivision of the state, county, or municipality owning or operating a sewage collection, treatment, or disposal system, a water or waste-water system, a gas or gas line system, an electrical or electrical line system, or a drain or storm-water system is authorized to utilize the declaration of taking method of eminent domain in order to acquire any private property in fee simple or in any lesser interest, including easements, for such systems and purposes, as such method of eminent domain is provided in Article 1 of Chapter 3 of Title 32. This article and method of eminent domain shall be supplementary to and cumulative of the methods of procedure for the exercise of the power of eminent domain prescribed in this title.






Article 8 - Electric Transmission Lines

§ 22-3-160. "Utility" defined

As used in this article, the term "utility" means a person, corporation, or other entity that generates, transmits, distributes, supplies, or sells electricity for public or private use in this state or generates electricity in this state for transmission or distribution outside this state.



§ 22-3-160.1. Public hearings required; exception to hearing requirement

(a) Before exercising the right of eminent domain for purposes of constructing or expanding an electric transmission line with a design operating voltage of 115 kilovolts or greater and a length of one mile or more, any utility shall schedule and hold one or more public meetings with an opportunity for comment by members of the public. In any proceeding to exercise the right of eminent domain for purposes of an electric transmission line for which the utility began land acquisition negotiations on or after July 1, 2004, the utility shall be required to demonstrate substantial compliance with this Code section as a condition for exercising the right of eminent domain.

(b) Prior to the public meeting or meetings required by this Code section, the utility shall provide adequate public notice of the utility's intent to construct or expand an electric transmission line and adequate public notice of the public meeting or meetings related to the electric transmission line as follows:

(1) By publishing adequate public notice of said public meeting or meetings in a newspaper of general circulation in each county in which any portion of the electric transmission line is to be constructed or expanded. Said notice shall be published at least 30 days prior to the date of the first public meeting related to the electric transmission line and shall include the following: the date, time, and location of each meeting; a statement that the purpose of the meeting or meetings is to provide public notice of the utility's intent to construct or expand an electric transmission line for which the right of eminent domain may be exercised; a description of the proposed project including the general route of the electric transmission line and the general property area within which the utility intends to construct or expand the electric transmission line; the width of the proposed transmission line route; and a description of the alternative construction approaches considered by the utility and a statement of why such alternatives were rejected by the utility; and

(2) By providing written notice of the public meeting or meetings, by means of certified mail, to each owner of property, as indicated in the tax records of the county in which such property is located, over which the utility intends to construct or expand the electric transmission line and to the chairpersons or chief executives of the counties and the mayors of any municipalities in which such property is located. Such notice shall be mailed at least 30 days prior to the date of the first public meeting related to the electric transmission line and shall include all of the information required by paragraph (1) of this subsection.

(c) At least one public meeting shall be held in each county in which the electric transmission line would be located. In any county in which the electric transmission line would require acquisition of property rights from more than 50 property owners, two or more public meetings shall be held. The public meetings shall be held in an accessible location and shall be open to members of the public. At least one of the public meetings shall commence between 6:00 P.M. and 7:00 P.M., inclusive, on a business weekday. At the public meetings, the utility shall provide a description of the proposed project including the general route of the electric transmission line and the general property area within which the utility intends to construct or expand the electric transmission line, the width of the proposed transmission line route, and a description of the alternative construction approaches considered by the utility and a statement of why such alternatives were rejected by the utility. At the public meetings, the utility shall allow a reasonable opportunity for members of the public to express their views on the proposed project and to ask questions.

(d) A utility shall not be required to give notice of or hold public meetings with respect to any of the following:

(1) An electric transmission line to be constructed or expanded by a utility on an established right of way or land that was acquired by the utility or any other utility prior to July 1, 2004;

(2) An electric transmission line for which the utility began land acquisition negotiations prior to July 1, 2004;

(3) An electric transmission line to be constructed or expanded by a utility on an established right of way or land that is owned or controlled by a state agency, a county, a municipality, or an agency, bureau, or department of the United States;

(4) An electric transmission line to be constructed or expanded by a utility for the purpose of relocating an existing electric transmission line at the direction, order, or request of a state agency, a county, a municipality, or an agency, bureau, or department of the United States;

(5) An electric transmission line to be constructed or expanded by a utility without exercising the power of eminent domain to acquire the right of way or easement area for such line; or

(6) An electric transmission line to be constructed by a utility for the purpose of serving an electric substation or switching station to be constructed on a site that is owned or controlled by a utility customer to be served by such substation or switching station.



§ 22-3-161. Selection of route for electric transmission line; settlement negotiations with property owners

(a) On and after July 1, 2004, before exercising the right of eminent domain for purposes of constructing or expanding an electric transmission line described in subsection (a) of Code Section 22-3-160.1, the utility shall select a practical and feasible route for the location of the electric transmission line. In selecting the route for the location of the electric transmission line, the utility shall consider existing land uses in the geographic area where the line is to be located, existing corridors, existing environmental conditions in the area, engineering practices related to the construction and operation of the line, and costs related to the construction, operation, and maintenance of the line.

(b) After the utility has selected the preferred route for the location of an electric transmission line, the utility shall attempt in good faith to negotiate a settlement with each property owner from whom the utility needs to acquire property rights for the line. In connection with the negotiations, the utility shall provide the property owner with a written offer to purchase the property rights, a document that describes the property rights, and a drawing that shows the location of the line on the owner's property.

(c) The requirements of subsections (a) and (b) of this Code section shall not apply to an electric transmission line described in subsection (d) of Code Section 22-3-160.1.



§ 22-3-162. Application; additional compensation or reconveyance

(a) This Code section shall apply to any easement or other property interest acquired on or after July 1, 2004, through exercise of the right of eminent domain for purposes of constructing or expanding an electric transmission line:

(1) With a capacity of 230 kilovolts or less if the utility has not begun such construction or expansion within 12 years from the date of acquisition and the land burdened by the easement or other property interest is not adjacent to an electric transmission line corridor in existence 12 years from the date of acquisition;

(2) With a capacity of more than 230 kilovolts if the utility has not begun such construction or expansion within 15 years from the date of acquisition and the land burdened by the easement or other property interest is not adjacent to an electric transmission line corridor in existence 15 years from the date of acquisition; and

(3) Of any capacity if the land burdened by the easement or other property interest is adjacent to an electric transmission line corridor in existence 15 years after the date of acquisition and the utility has not begun the construction or expansion for which the easement or other property right was acquired within 15 years from the date of acquisition.

(b) When this Code section becomes applicable to an easement or other property interest, the owner of the land burdened by such easement or property interest may apply to the utility that acquired the easement or other property interest or such utility's successor or assign for reconveyance or quitclaim of the easement or other property interest or for additional compensation for such easement or other property interest. The application shall be in writing, and the utility or its successor or assign shall act on the application within 60 days by:

(1) Executing a reconveyance or quitclaim of the easement or property interest upon receipt of compensation not to exceed the amount of the compensation paid by the utility for the easement or property interest at the time of acquisition; or

(2) Paying additional compensation to the owner of the land burdened by the easement or other property interest, such compensation to be calculated by subtracting the price paid by the utility for the easement or other property interest at the time of acquisition from the fair market value of the easement or other property interest at the time this Code section becomes applicable to such easement or other property interest.

(c) The choice between additional compensation or reconveyance or quitclaim shall be at the discretion of the utility or its successor or assign.









Chapter 4 - Relocation of Persons, Businesses, etc., Dis- Placed by Federal-Aid Projects

§ 22-4-1. Short title; "Uniform Act" defined

(a) This chapter shall be known as "The Georgia Relocation Assistance and Land Acquisition Policy Act."

(b) As used in this chapter, the term "Uniform Act" means the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970, as amended by the Uniform Relocation Act Amendments of 1987, Title IV of Public Law 100-17.



§ 22-4-2. Legislative findings and declaration of necessity

The General Assembly finds and declares that the prompt and equitable relocation and reestablishment of persons, businesses, farmers, and nonprofit organizations displaced when the state, any of its agencies or institutions (other than the Department of Transportation), or any county, municipal corporation, school district, political subdivision, public authority, public agency, public corporation, or public instrumentality, excluding electric membership corporations as defined in paragraph (3) of Code Section 46-3-171, (collectively referred to in this chapter as "several public entities") created under the Constitution and laws of the State of Georgia acquires land, with federal financial assistance, for a public use, are necessary to ensure that certain individuals do not suffer disproportionate injuries as a result of programs designed for the benefit of the public as a whole. The General Assembly finds and declares that the establishment of uniform fair land acquisition policies will be beneficial to the public. The General Assembly finds that the Congress of the United States has, by enacting the Uniform Act, made funds available for relocation assistance and the implementation of certain land acquisition policies. The General Assembly further finds that the Congress of the United States has by the aforesaid statute provided for the total cessation after July 1, 1972, of federal financial assistance for public works projects which will displace persons or businesses unless the state complies with the requirements of the Uniform Act. The General Assembly finds and declares that the construction of public works projects with federal financial assistance is vital to the state and is in the best interest of the people of the state and that providing for the continuation of federal financial assistance at the highest possible level for public works projects is a legitimate public purpose. The General Assembly further finds that the cost of providing the assistance and services provided for in this chapter should be, and the same are declared to be, part of the necessary cost of federal-aid public works projects.



§ 22-4-3. Applicability of Code Section 22-1-1 to chapter

The definitions contained in paragraphs (6) and (8) of Code Section 22-1-1 shall not apply to this chapter.



§ 22-4-4. Payments by public entities for relocation and replacement housing expenses

The several public entities are authorized to and shall make or approve the payments required by Section 210 of the Uniform Act for the relocation expenses and replacement housing expenses of any person, family, business, farm operation, or nonprofit organization displaced by federal-aid projects in the state, the costs of which are now or hereafter financed in whole or in part from federal funds allocated to any of the several public entities.



§ 22-4-5. Providing of relocation assistance advisory services by public entities

The several public entities are authorized to and shall provide the relocation assistance advisory services required by Section 205 of the Uniform Act for any person, family, business, farm operation, or nonprofit organization displaced by federal-aid projects in the state, the costs of which are now or hereafter financed in whole or in part from federal funds allocated to any of the several public entities.



§ 22-4-6. Payments by public entities for expenses incidental to property transfer, for mortgage penalties, and for property taxes

The several public entities are authorized to and shall make or approve the payments required by Section 305(2) of the Uniform Act for expenses incidental to the transfer of real property acquired by any of the several public entities, for prepayment of mortgage penalties, and for a pro rata portion of real property taxes on real property acquired by any of the several public entities from any person, family, business, farm operation, or nonprofit organization displaced by federal-aid projects in the state, the costs of which are now or hereafter financed in whole or in part from federal funds allocated to any of the several public entities.



§ 22-4-7. Payments by state, public agencies, etc., for litigation expenses -- Condemnation proceedings

The several public entities are authorized to and shall make or approve the payments required by Section 305(2) of the Uniform Act for litigation expenses actually incurred by any person, family, business, farm operation, or nonprofit organization which is a condemnee in any condemnation proceeding brought by an acquiring public entity to acquire real property for a federal-aid project, the cost of which is now or hereafter financed in whole or in part from federal funds allocated to an acquiring public entity, if the final judgment is that the acquiring public entity cannot acquire the real property by condemnation or the condemnation proceeding is formally abandoned by the acquiring public entity.



§ 22-4-8. Payments by public entities for litigation expenses -- Inverse condemnation proceedings

The several public entities are authorized to and shall make or approve the payments required by Section 305(2) of the Uniform Act for litigation expenses actually incurred by any person, family, business, farm operation, or nonprofit organization which is the plaintiff in any inverse condemnation proceeding brought against an acquiring public entity in which judgment is rendered in favor of the plaintiff for real property taken by the acquiring public entity in its execution of any federal-aid project, the costs of which are now or hereafter financed in whole or in part from federal funds allocated to the acquiring public entity.



§ 22-4-9. Policies guiding acquisition of real property for federal-aid projects

In acquiring real property for any federal-aid project, the costs of which are financed in whole or in part from federal funds allocated to an acquiring public entity, such public entity shall be guided by the land acquisition policies required by Section 301 of the Uniform Act to the greatest extent practicable.



§ 22-4-10. Policies guiding acquisition of buildings, structures, and other improvements for federal-aid projects

In acquiring property for any federal-aid project, the costs of which are financed in whole or in part from federal funds allocated to an acquiring public entity, the acquiring public entity shall be guided by the land acquisition policies relating to buildings, structures, and other improvements specified by Section (302) of the Uniform Act to the greatest extent practicable.



§ 22-4-11. Adoption of rules by state, public agencies, etc.; appeal and review

(a) The several public entities are authorized to make such rules as may be necessary to provide for the administration of the financial assistance authorized by this chapter.

(b) The determination by the several public entities of the amount of any payment and to whom it shall be paid may be appealed and judicially reviewed in the manner prescribed by Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 22-4-11.1. Exercise of powers granted under this chapter by municipal corporations with population of 350,000 or more; effect of this Code section on other laws

(a) In addition and supplementary to other powers provided by this chapter for the several public entities, any municipal corporation having a population of 350,000 or more according to the United States decennial census of 1970 or any future such census may exercise the powers provided by this chapter for public works projects which are not financed in whole or in part from federal funds, but which are financed wholly or in part from the funds of any such municipal corporation or from other nonfederal funding sources, if the governing authority of any such municipal corporation shall first pass an ordinance or resolution stipulating that such funds are to be spent in good faith anticipation of whole or partial reimbursement from federal funds. The costs incurred by any such municipal corporation pursuant to the authority provided by this Code section shall be a part of the costs of public works projects. In carrying out the powers granted under this Code section any such municipal corporation shall be authorized to:

(1) Provide all relocation assistance and payments as authorized by this chapter;

(2) Establish and implement all acquisition policies and practices authorized under this chapter; and

(3) Provide for reimbursement of all necessary expenses authorized under this chapter.

(b) This Code section shall not be construed to repeal or affect in any manner Code Section 32-8-1, relating to relocation assistance for persons displaced by federal-aid highway projects.



§ 22-4-12. Functions provided in chapter as public purposes; effect of chapter on power of state, public agencies, etc., to tax

(a) The providing of all of the relocation assistances and payments described in this chapter and, in connection with the acquisition of real property for public works projects or programs, the establishing of all of the policies and practices described in this chapter, and the paying or reimbursing of all of the expenses described in this chapter are declared to be necessary and shall and do constitute governmental functions undertaken for public purposes. Therefore, public funds may be expended by said public entities in furtherance of such functions, and those public entities that possess the power of taxation in relation to the public works projects and programs referred to in this subsection may exercise such power in furtherance thereof.

(b) Nothing contained in this Code section should be construed as a grant of a power of taxation to any of the several public entities which do not possess, independently of this chapter, any powers of taxation. Rather, this Code section shall constitute a grant of the power of taxation in relation to the public purposes enumerated in subsection (a) of this Code section to such of the several public entities as possess, independently of this chapter, powers of taxation in relation to the particular public works project or program which is undertaken or sponsored by such public entity and which displaces a person, thereby giving rise to the necessity of relocation assistance and payments, or which requires the acquisition of real property, thereby necessitating the real property acquisition policies, practices, payments, and reimbursements described in this chapter.



§ 22-4-13. Payments under chapter as income or resources

No payment received by a displaced person under this chapter shall be considered as income or resources for the purpose of determining the eligibility or extent of eligibility of any person for assistance under any state law or for the purposes of the state's personal income tax law, corporation tax law, or other tax laws. These payments shall not be considered as income or resources of any recipient of public assistance, and the payment shall not be deducted from the amount of aid to which the recipient would otherwise be entitled.



§ 22-4-14. Effect of chapter on condemnation proceedings

Nothing contained in this chapter shall be construed as creating in any condemnation proceeding brought under the power of eminent domain any element of value or of damage.



§ 22-4-15. Authority of public entities to provide replacement housing when federal-aid project cannot proceed to actual construction

The several public entities shall have the authority, as a last resort, to provide replacement housing when a federal-aid project financed in whole or in part with federal aid cannot proceed to actual construction because no comparable replacement sale or rental housing is available. In carrying out the relocation assistance activities, the several public entities shall be authorized to make payments, construct or reconstruct with their own forces, cause to be constructed or reconstructed, and purchase by deed or condemnation any real property for the purposes of providing replacement housing. The acquiring public entity may exchange, lease, or sell to the displaced person such replacement housing. Whenever any real property has been acquired under this Code section and thereafter the acquiring public entity determines that all or any part of such property or any interest therein is no longer needed for such purposes because of changed conditions, the acquiring public entity is authorized to dispose of such property or interest therein in accordance with Code Section 50-16-144.









Title 23 - Equity

Chapter 1 - General Provisions

§ 23-1-1. Equity jurisdiction -- Vested in superior courts

All equity jurisdiction shall be vested in the superior courts of the several counties.



§ 23-1-2. Equity jurisdiction -- Scope; modes of remedy

Generally, equity jurisprudence embraces the same matters of jurisdiction and modes of remedy as were allowed and practiced in England.



§ 23-1-3. Equity jurisdiction -- Grounds

Equity jurisdiction is established and allowed for the protection and relief of parties where, from any peculiar circumstances, the operation of the general rules of law would be deficient in protecting from anticipated wrong or relieving for injuries done.



§ 23-1-4. Effect of legal remedy on exercise of jurisdiction

Equity will not take cognizance of a plain legal right where an adequate and complete remedy is provided by law; but the mere privilege of a party to bring an action at law or the existence of a common-law remedy not as complete or effectual as the equitable relief shall not deprive equity of jurisdiction.



§ 23-1-5. Concurrent jurisdiction of law and equity

Where law and equity have concurrent jurisdiction, whichever first takes jurisdiction shall retain it, unless a good reason shall be given for the interference of equity.



§ 23-1-6. Nature of equity -- Follows the law

Equity is ancillary, not antagonistic, to the law; hence, equity follows the law where the rule of law is applicable and follows the analogy of the law where no rule is directly applicable.



§ 23-1-7. Nature of equity -- Seeks to do justice

Equity seeks always to do complete justice. Hence, having the parties before the court rightfully, it will proceed to give full relief to all parties in reference to the subject matter of the action, provided the court has jurisdiction for that purpose.



§ 23-1-8. Nature of equity -- Considers done what ought to be done

Equity considers that done which ought to be done and directs its relief accordingly.



§ 23-1-9. Nature of equity -- Is equality

In many cases, equality is equity in the distribution of equitable assets.



§ 23-1-10. Who would have equity must do equity

He who would have equity must do equity and must give effect to all equitable rights of the other party respecting the subject matter of the action.



§ 23-1-11. Effect of equal equities; effect of unequal equities

Where equities are equal, the law shall prevail. If equities are unequal, the superior equity shall prevail. Superior diligence as to time will create such inequality.



§ 23-1-12. Equity of misled party superior

The equity of a party who has been misled is superior to that of the person who willfully misleads such party.



§ 23-1-13. Volunteer's equity inferior

The equity under trust or contract for value is superior to that of a mere volunteer.



§ 23-1-14. Who bears loss from act of third party

When one of two innocent persons must suffer by the act of a third person, he who put it in the power of the third person to inflict the injury shall bear the loss.



§ 23-1-15. Where both parties equally at fault; where fault is unequal

When both parties are equally at fault, equity will not interfere but will leave them where it finds them. The rule is otherwise if the fault of one decidedly overbalances that of the other.



§ 23-1-16. Taking with notice of equity

He who takes with notice of an equity takes subject to that equity.



§ 23-1-17. Scope of notice; ignorance due to negligence

Notice sufficient to excite attention and put a party on inquiry shall be notice of everything to which it is afterwards found that such inquiry might have led. Ignorance of a fact due to negligence shall be equivalent to knowledge in fixing the rights of parties.



§ 23-1-18. Pending action as notice; effect on purchaser

Decrees ordinarily bind only parties and their privies; but a pending action shall be a general notice of an equity or claim to all the world from the time the action is filed and docketed. If the same is duly prosecuted and is not collusive, one who purchases pending the final outcome of the litigation shall be affected by the decree rendered therein.



§ 23-1-19. Sale to one without notice; sale by one without notice

If one with notice sells to one without notice, the latter shall be protected. If one without notice sells to one with notice, the latter shall be protected, as otherwise a bona fide purchaser might be deprived of selling his property for full value.



§ 23-1-20. Interference with bona fide purchaser

A bona fide purchaser for value without notice of an equity will not be interfered with by equity.



§ 23-1-21. Compulsion to litigate

Equity will not force persons to litigate in order to have done what they ought to do and are willing to do voluntarily.



§ 23-1-22. Interference with creditor

A diligent creditor shall not needlessly be interfered with in the prosecution of his legal remedies.



§ 23-1-23. Construction of conditions; relief against forfeitures

Where the rules of construction will allow, equity seeks always to construe conditions subsequent into covenants and to relieve against forfeitures.



§ 23-1-24. When election between benefits compelled

A case of election arises whenever a person is entitled to one of two benefits, to each of which he has legal title; but the enforcement of both would be unconscionable and inequitable to others having claims upon the same property or fund. In such cases equity may compel an election.



§ 23-1-25. Laches

Equity gives no relief to one whose long delay renders the ascertainment of the truth difficult, even when no legal limitation bars the right.






Chapter 2 - Grounds for Equitable Relief

Article 1 - General Provisions

§ 23-2-1. When equity will set aside judgment

Reserved. Repealed by Ga. L. 1986, p. 294, § 3, effective March 26, 1986.



§ 23-2-2. Setting aside sale or contract for inadequate consideration

Great inadequacy of consideration, joined with great disparity of mental ability in contracting a bargain, may justify equity in setting aside a sale or other contract.



§ 23-2-3. Payment of lost bonds or notes

In cases of lost bonds or negotiable securities, the court may decree that payment shall be made, provided indemnity is given against liability or loss resulting from such payment.






Article 2 - Accident and Mistake

§ 23-2-20. Which accidents relievable in equity

An accident relievable in equity is an occurrence, not the result of negligence or misconduct of the party seeking relief in relation to a contract, as was not anticipated by the parties when the contract was entered into, which gives an undue advantage to one of them over another in a court of law.



§ 23-2-21. What mistakes relievable in equity; power to relieve to be exercised cautiously

(a) A mistake relievable in equity is some unintentional act, omission, or error arising from ignorance, surprise, imposition, or misplaced confidence.

(b) Mistakes may be either of law or of fact.

(c) The power to relieve mistakes shall be exercised with caution; to justify it, the evidence shall be clear, unequivocal, and decisive as to the mistake.



§ 23-2-22. Mistake of law in instrument -- By contracting parties

An honest mistake of the law as to the effect of an instrument on the part of both contracting parties, when the mistake operates as a gross injustice to one and gives an unconscionable advantage to the other, may be relieved in equity.



§ 23-2-23. Mistake of law in instrument -- By agent

A mistake of law by the draftsman or other agent, by which the contract, as executed, does not fulfill or violates the manifest intention of the parties to the agreement, may be relieved in equity.



§ 23-2-24. When mistake of fact relieved

In all cases of a mistake of fact material to the contract or other matter affected by it, if the complaining party applies within a reasonable time, equity will grant relief.



§ 23-2-25. Form of conveyance contrary to intent

If the form of conveyance is, by accident or mistake, contrary to the intention of the parties in their contract, equity shall interfere to make it conform thereto.



§ 23-2-26. Accident or mistake in execution of power

Accident or mistake in the execution of a power or causing the defective execution of the power will be remedied in equity.



§ 23-2-27. When equitable interference not authorized -- Mere ignorance of law

Mere ignorance of the law on the part of the party himself, where the facts are all known and there is no misplaced confidence and no artifice, deception, or fraudulent practice is used by the other party either to induce the mistake of law or to prevent its correction, shall not authorize the intervention of equity.



§ 23-2-28. When equitable interference not authorized -- Mutual ignorance of fact; mistake in judgment of value

Ignorance of a fact by both parties shall not justify the interference of equity; nor shall a mistake in judgment or opinion merely as to the value of property authorize such interference.



§ 23-2-29. When equitable interference not authorized -- Failure to exercise diligence; ignorance of fact absent fraud

If a party, by reasonable diligence, could have had knowledge of the truth, equity shall not grant relief; nor shall the ignorance of a fact known to the opposite party justify an interference if there has been no misplaced confidence, misrepresentation, or other fraudulent act.



§ 23-2-30. Reformation and execution of contract in case of mistake distinguished

A distinction exists between reforming a contract and executing a contract in case of mistake. To authorize the former, the court shall be satisfied by the evidence that the mistake was mutual; but the court may refuse to act in the latter case if the mistake is confined to the party refusing to execute.



§ 23-2-31. Rescission for unilateral mistake of fact

Equity will not reform a written contract unless the mistake is shown to be the mistake of both parties; but it may rescind and cancel upon the ground of mistake of fact material to the contract of one party only.



§ 23-2-32. When negligent complainant granted relief

(a) The negligence of the complaining party, preventing relief in equity, is that want of reasonable prudence, the absence of which would be a violation of legal duty.

(b) Relief may be granted even in cases of negligence by the complainant if it appears that the other party has not been prejudiced thereby.



§ 23-2-33. Mere volunteers, in general; exception for executed contracts

Equity will not interfere to relieve against accidents or mistakes of mere volunteers; but, if a contract is actually executed, all the rights growing out of it against or in favor of any one will be enforced.



§ 23-2-34. Relief against original parties or privies; exception

Equity will grant relief as between the original parties or their privies in law, in fact, or in estate, except bona fide purchasers for value without notice.






Article 3 - Fraud

§ 23-2-50. Concurrent jurisdiction over fraud

In all cases of fraud, except fraud in the execution of a will, equity has concurrent jurisdiction with the law.



§ 23-2-51. Fraud as actual or constructive

(a) Fraud may be actual or constructive.

(b) Actual fraud consists of any kind of artifice by which another is deceived. Constructive fraud consists of any act of omission or commission, contrary to legal or equitable duty, trust, or confidence justly reposed, which is contrary to good conscience and operates to the injury of another.

(c) Actual fraud implies moral guilt; constructive fraud may be consistent with innocence.



§ 23-2-52. Misrepresentation as legal fraud

Misrepresentation of a material fact, made willfully to deceive or recklessly without knowledge and acted on by the opposite party or made innocently and mistakenly and acted on by the opposite party, constitutes legal fraud.



§ 23-2-53. Suppression of fact as fraud

Suppression of a material fact which a party is under an obligation to communicate constitutes fraud. The obligation to communicate may arise from the confidential relations of the parties or from the particular circumstances of the case.



§ 23-2-54. Surprise as a form of fraud

Anything which happens without the agency or fault of the party affected by it, tending to disturb and confuse his judgment or to mislead him, of which the opposite party takes an undue advantage, is in equity a surprise and is a form of fraud for which relief is granted.



§ 23-2-55. Use of similar trademarks, names, or devices

Any attempt to encroach upon the business of a trader or other person by the use of similar trademarks, names, or devices, with the intention of deceiving and misleading the public, is a fraud for which equity will grant relief.



§ 23-2-56. Consummation of fraud

Fraud may be consummated by signs or tricks, or through agents employed to deceive, or by any other unfair way used to cheat another.



§ 23-2-57. Proving existence of fraud

Fraud may not be presumed but, being in itself subtle, slight circumstances may be sufficient to carry conviction of its existence.



§ 23-2-58. Confidential relations defined

Any relationship shall be deemed confidential, whether arising from nature, created by law, or resulting from contracts, where one party is so situated as to exercise a controlling influence over the will, conduct, and interest of another or where, from a similar relationship of mutual confidence, the law requires the utmost good faith, such as the relationship between partners, principal and agent, etc.



§ 23-2-59. Acquisition of antagonistic rights by one in confidential relationship

Where, by the act or consent of parties or the act of a third person or of the law, one person is placed in such relation to another that he becomes interested for him or with him in any subject or property, he is prohibited from acquiring rights in that subject or property which are antagonistic to the person with whose interest he has become associated.



§ 23-2-60. Annulment of conveyances for fraud

Fraud will authorize equity to annul conveyances, however solemnly executed.






Article 4 - Accounting of Contribution; Apportionment; Setoff

§ 23-2-70. Scope of equity jurisdiction over matters of account

Equity jurisdiction over matters of account shall extend to:

(1) Mutual accounts growing out of privity of contract;

(2) Cases where accounts are complicated and intricate;

(3) Cases where a discovery or writ of ne exeat is prayed and granted;

(4) Cases where the account is of a trust fund;

(5) Accounts between partners or tenants in common; and

(6) Cases where a multiplicity of actions would render a trial difficult, expensive, and unsatisfactory at law.



§ 23-2-71. Entitlement to contribution; when equity has jurisdiction

In cases of joint, joint and several, or several liabilities of two or more persons, where all are equally bound to bear the common burden and one has paid more than his share, he shall be entitled to contribution from the others; and whenever the circumstances are such that an action at law will not give a complete remedy, equity may entertain jurisdiction.



§ 23-2-72. Apportionment of contract, rent, or hire

Apportionment of a contract or of rent or hire may, from peculiar circumstances rendering the common-law remedy incomplete, become the subject of equitable jurisdiction.



§ 23-2-73. Discharge of encumbrances affecting several interests

Where several persons are interested in an estate as tenants for years, or for life, or in remainder or reversion, and encumbrances are to be discharged, the equitable division of the burden, according to the several interests, shall be a question for equitable interference.



§ 23-2-74. Burden of distinguishing mingled property

If a party who has charge of the property of others shall so confound it with his own that the line of distinction cannot be drawn, all the inconvenience shall be thrown upon him who causes the confusion; and he shall distinguish his own property or lose it.



§ 23-2-75. Offer to pay balance unnecessary

A petition for an accounting need not offer to pay a balance if found against the complainant.



§ 23-2-76. Equitable setoff

Regarding a setoff, equity generally follows the law; but, if there is an intervening equity not reached by the law or if the setoff is of an equitable nature, equity shall take jurisdiction to enforce the setoff.






Article 5 - Administration of Assets Generally

§ 23-2-90. Legal and equitable assets defined; rules of distribution

(a) Assets are either legal or equitable. Legal assets are such as may be reached by the ordinary process of law. Equitable assets are such as can be reached only through the intervention of equity.

(b) Legal assets, when properly before the court, shall be distributed according to legal liens and priorities. Equitable assets shall be distributed according to justice and right in the particular case, the general rule being that equality is equity.

(c) Sometimes assets are partly legal and partly equitable. In such cases, while the above rule shall be adhered to as to the legal assets, equity shall so administer the equitable assets as to produce general equality.



§ 23-2-91. When equity will interfere with administration of estates

Equity will not interfere with the regular administration of estates, except upon:

(1) Application of the representative:

(A) For construction and direction; or

(B) For marshaling the assets; or

(2) Application of any person interested in the estate where there is danger of loss or other injury to his interests.



§ 23-2-92. Application for direction or construction of will

In cases of difficulty in construing wills, in distributing estates, in ascertaining the persons entitled, or in determining under what law property should be divided, the representative may ask the direction of the court, but not on imaginary difficulties or from excessive caution.



§ 23-2-93. Marshaling assets of decedent's estate

In all cases where legal difficulties arise as to the distribution of assets in payment of debts or where from any circumstances the ordinary process of law would interfere with the due administration of an estate, without fault on the part of the representative of the estate, a petition to marshal the assets shall be maintained at the instance of the representative.



§ 23-2-94. Compelled election in marshaling assets

In marshaling assets, the court shall look to the equities of the creditors and, where cases arise for election, shall compel the parties to elect.



§ 23-2-95. Creditors' petitions

Creditors' petitions may be filed at the instance of any creditor, the privilege being extended to all to appear and become parties within a reasonable time.



§ 23-2-96. When equitable assets may be reached by creditor

Equitable assets may be reached by a creditor in every case where he shows that there is danger of not being satisfied out of legal assets.



§ 23-2-97. Time limit for intervention in case disposing of assets; publication of order

(a) In all equity cases in which assets of either or both parties are being administered, marshaled, or otherwise disposed of by the court, upon motion of either party or of the court at least 60 days before the term for trial, an order shall be passed bearing the title of the case and addressed to all persons concerned, requiring all persons claiming an interest in the assets to intervene in the case by not later than a certain date to be fixed by the court. The date shall be not less than 60 days nor more than 90 days from the date on which the order is filed. After filing, the order shall be published twice each month for two consecutive months in the official organ for legal advertisements in the county in which the case is pending.

(b) After the passage of the last date for intervention fixed in the published order, no person interested in the assets of the case shall be allowed to intervene.



§ 23-2-98. Application of joint and individual assets to debts

Joint assets shall be applied to joint debts, and individual assets to individual debts; but, when the joint assets are exhausted, the joint debts may come upon individual assets, the individual debts, without regard to relative dignity as compared with the joint debts, being first advanced the pro rata amount received on the joint debts from joint assets.






Article 6 - Exercise of Powers of Appointment and Sale

§ 23-2-110. Equitable jurisdiction over powers

Powers, especially of appointment, being always founded on trust or confidence, are peculiarly subjects of equitable supervision.



§ 23-2-111. Exercise of discretionary powers not compellable generally

Equity may not compel a party, having a discretion, to exercise a power of appointment.



§ 23-2-112. When faithful execution of power compellable

In all cases where no discretion is allowed or the discretion allowed is abused, equity may compel a faithful execution of the power.



§ 23-2-113. When equity may relieve against collusive, illusory, mistaken, etc., executions

(a) As used in this Code section, the term:

(1) "Collusive execution" means every execution whereby the person exercising a power uses it by contrivance for his own benefit, he not being legitimately an intended beneficiary.

(2) "Illusory appointment" means an appointment whereby a nominal benefit only is given to one of a class, to all of whom a substantial benefit was intended.

(b) Equity may relieve against mistaken or defective executions, collusive executions, and illusory appointments.



§ 23-2-114. Powers of sale -- To be construed strictly; manner of sale; who may exercise

Powers of sale in deeds of trust, mortgages, and other instruments shall be strictly construed and shall be fairly exercised. In the absence of stipulations to the contrary in the instrument, the time, place, and manner of sale shall be that pointed out for public sales. Unless the instrument creating the power specifically provides to the contrary, a personal representative, heir, heirs, legatee, devisee, or successor of the grantee in a mortgage, deed of trust, deed to secure debt, bill of sale to secure debt, or other like instrument, or an assignee thereof, or his personal representative, heir, heirs, legatee, devisee, or successor may exercise any power therein contained; and such powers may so be exercised regardless of whether or not the transfer specifically includes the powers or conveys title to the property described. A power of sale not revocable by death of the grantor or donor may be exercised after his death in the same manner and to the same extent as though the grantor or donor were in life; and it shall not be necessary in the exercise of the power to advertise or sell as the property of the estate of the deceased nor to make any mention of or reference to the death.



§ 23-2-115. Powers of sale -- When private sale authorized

Unless expressly limited in a will, deed, or other instrument creating a power of sale or unless specifically otherwise provided in such instrument, a power of sale conferred upon an executor, trustee, guardian, or attorney in fact shall authorize a private sale by the executor, trustee, guardian, or attorney in fact, with or without advertisement and on such terms and conditions as the donee of the power may deem advisable, without the necessity of applying for leave to sell or obtaining any order therefor from any court; provided, however, that this Code section shall not apply to powers of sale in security deeds, mortgages, trust deeds, bills of sale, and other instruments conveying property or creating a lien thereon, to secure a debt or debts.



§ 23-2-116. Powers of sale -- When exercisable by successor administrator, trustee, or guardian

Unless expressly limited in an instrument creating a power of sale or unless specifically otherwise provided in the instrument, the power of sale conferred upon an executor, trustee, or guardian may be exercised and executed by an administrator with the will annexed or by a successor administrator, trustee, or guardian. If the power is conferred upon more than one executor, trustee, or guardian, the surviving or remaining executor or executors, trustee or trustees, or guardian or guardians may exercise and execute the power.



§ 23-2-117. Release, relinquishment, or covenant as to exercise of power of appointment -- Authorized

Any person holding a power of appointment, general or special, whether exercisable by deed or by will only or otherwise, and whether reserved by the holder of the power or conferred upon him by another, may, as to all or any part of the property covered by the power of appointment, release or relinquish the power completely, or may release or relinquish the right to exercise the power except among a limited class set out in the release or relinquishment, or may covenant that the power will be exercised only in favor of the members of a limited class; and any such release, relinquishment, or covenant executed and delivered as provided in Code Sections 23-2-118 and 23-2-119 shall be valid and binding, whether with or without a consideration, provided that no such release, relinquishment, or covenant shall have the effect of permitting the property to be appointed to a person not permitted by the original power.



§ 23-2-118. Release, relinquishment, or covenant as to exercise of power of appointment -- To be in writing; delivery or recordation

Any release, relinquishment, or covenant referred to in Code Section 23-2-117 shall be in writing, signed by the person holding the power, and delivered to anyone interested in the power, including any person in the limited class, or to any fiduciary holding the property or any part thereof, or recorded in the office of the clerk of the superior court of the county in which the property or any part thereof is located.



§ 23-2-119. Release, relinquishment, or covenant as to exercise of power of appointment -- When fiduciaries or bona fide purchasers affected

No fiduciary holding or distributing any property subject to a power of appointment as referred to in Code Section 23-2-117 shall be deemed to have notice of the release, relinquishment, or covenant or be bound thereby unless and until a copy thereof is delivered to the fiduciary. No bona fide purchaser purchasing the property shall be affected by the release, relinquishment, or covenant unless he has notice thereof or unless the release, relinquishment, or covenant has been recorded in the office of the clerk of the superior court of the county in which the property is located.



§ 23-2-120. Application of Code Sections 23-2-117 through 23-2-119

Code Sections 23-2-117 through 23-2-119 are declaratory of existing law and apply to all such releases, relinquishments, and covenants, whenever executed.






Article 7 - Nonperformance of Contract

§ 23-2-130. When specific performance decreed generally

Specific performance of a contract, if within the power of the party, will be decreed, generally, whenever the damages recoverable at law would not be an adequate compensation for nonperformance.



§ 23-2-131. When specific performance of parol contract for land decreed; sufficient part performance

(a) The specific performance of a parol contract as to land shall be decreed if the defendant admits the contract or if the contract has been so far executed by the party seeking relief and at the instance or by the inducements of the other party that if the contract were abandoned he could not be restored to his former position.

(b) Full payment alone accepted by the vendor, or partial payment accompanied with possession, or possession alone with valuable improvements, if clearly proved in each case to have been done with reference to the parol contract, shall be sufficient part performance to justify a decree.



§ 23-2-132. When voluntary agreement enforced

Specific performance will not be decreed of a voluntary agreement or merely gratuitous promise. If, however, possession of lands has been given under such an agreement, upon a meritorious consideration, and valuable improvements have been made upon the faith thereof, equity will decree the performance of the agreement.



§ 23-2-133. Inadequacy of price; unfair or unjust contracts

Mere inadequacy of price, though not sufficient to rescind a contract, may justify a court in refusing to decree a specific performance, as may any other fact showing the contract to be unfair, unjust, or against good conscience.



§ 23-2-134. Vendor's ability to comply

The vendor seeking specific performance shall show an ability to comply substantially with his contract in every part and as to all the property. However, a vendor's want of title or other inability as to part of the property shall not be a good answer to the vendee seeking performance who is willing to accept title to part of the property, receiving compensation for the other part. If the defects in the vendor's title are trifling or comparatively small, equity shall decree at his instance, granting compensation for such defects.



§ 23-2-135. Damages when specific performance impossible

If, for any cause, specific performance is impossible or if the vendee declines to accept a performance in part, the court may proceed to assess damages for the breach of the contract.



§ 23-2-136. Specific personalty; damages or delivery

Any good reason in equity and good conscience why the complainant should have the possession of specific personalty to which he has title shall sustain an action for specific performance or delivery and, unless rebutted by other equitable reasons, shall justify a decree. The jury in such cases may decree either damages or specific delivery.









Chapter 3 - Equitable Remedies and Proceedings Generally

Article 1 - General Provisions

§ 23-3-1. Legal and equitable rights given effect; legal and equitable remedies applied

The superior courts, on the trial of any civil case, shall give effect to all the rights of the parties, legal, equitable, or both, and apply remedies or relief, legal, equitable, or both, in favor of either party, as the nature of the case may allow or require.



§ 23-3-2. How equitable relief claimed

Any person may, in any civil action, claim equitable relief by appropriate and sufficient pleadings and obtain the equitable relief proper in the case.



§ 23-3-3. Ancillary extraordinary remedies

A person who asserts a claim for equitable relief may at any time, by proper pleading and proof, also apply for and obtain any of the extraordinary remedies available from the court in its exercise of equitable powers.



§ 23-3-4. Extraordinary remedies for defendant

Any defendant may, by proper pleadings and sufficient evidence, obtain the benefit of extraordinary remedies allowed in equitable proceedings by the superior court.






Article 2 - Ne Exeat

§ 23-3-20. Nature of ne exeat; when granted

The writ of ne exeat shall issue to restrain a person from leaving the jurisdiction of the state. The writ may be granted in the following cases:

(1) In favor of an obligor, promisor, or partner, against his co-obligor, joint promisor, or copartner equally or partly responsible with him for any duty to be performed;

(2) Against persons illegally removing the property of a decedent or of a minor, at the instance of any person interested therein, or of a next friend of the minor;

(3) At the instance of a remainderman or reversioner against anyone attempting to remove the property in which the remainder or reversion exists or may contingently exist;

(4) At the instance of a mortgagee against a person holding the equity of redemption;

(5) At the instance of any person interested legally or equitably in property about to be removed, where no adequate remedy is afforded at law.



§ 23-3-21. Showing required

In every case of application for a writ of ne exeat, the complaining party shall show that no adequate remedy is afforded at law, and that the defendant is removing or about to remove himself, his property, or the specific property to which the complainant claims title or an interest.



§ 23-3-22. Verification necessary; bond and additional verification at judge's discretion

(a) In every application for a writ of ne exeat, the petition or motion must be verified by one or more of the complainants.

(b) The judge may, in his discretion, require the complainant to give bond and security for the payment of any damages which the defendant may recover from him for obtaining the writ, before granting an order for the issuing of the same, and may require a verification by all or any of the complainants.



§ 23-3-23. Defendant's bond; responsibility of officer taking insufficient security

The defendant may relieve himself, his property, or the specific property from the restraint imposed by giving bond in double the value of plaintiff's claim, with good security, to the officer serving the process, for the forthcoming of each or either, according to the tenor of the writ, to answer to complainant's claim or abide by the order and decree of the court. The judge granting the writ may, in his discretion, require a larger bond. An officer receiving insufficient security shall be held surety himself, and the sureties on his bond may be held responsible therefor.



§ 23-3-24. Disposition of property

If the defendant fails or refuses to replevy the property, the court may, in its discretion, make such disposition of it as shall appear most advantageous to all parties.



§ 23-3-25. Issuance of writ without judge's sanction

In cases of emergency, upon the affidavit of the complainant that he cannot obtain the sanction of the judge in time to remedy the mischief, the writ of ne exeat may issue at once, to continue until the first term of the court to which it is returnable, unless earlier heard by order of the judge.






Article 3 - Quia Timet

Part 1 - Conventional Quia Timet

§ 23-3-40. Purpose of quia timet

The proceeding quia timet is sustained in equity for the purpose of causing to be delivered and canceled any instrument which has answered the object of its creation or any forged or other iniquitous deed or other writing which, though not enforced at the time, either casts a cloud over the complainant's title or otherwise subjects him to future liability or present annoyance, and the cancellation of which is necessary to his perfect protection.



§ 23-3-41. When relief granted; costs

(a) In all proceedings quia timet or proceedings to remove clouds upon titles to real estate, if a proper case is made, the relief sought shall be granted to any complainant irrespective of whether the invalidity of the instrument sought to be canceled appears upon the face of the instrument or whether the invalidity appears or arises solely from facts outside of the instrument.

(b) In such cases the costs shall be taxed against the litigants in the discretion of the court.



§ 23-3-42. Cloud on title; what constitutes; when removable

An instrument which, by itself or in connection with proof of possession by a former occupant or other extrinsic facts, gives the claimant thereunder an apparent right in or to the property may constitute a cloud on the title of the true owner; and the latter may proceed to have the same removed upon proof:

(1) That he cannot immediately or effectually maintain or protect his rights by any other course of proceeding open to him;

(2) That the instrument sought to be canceled is such as would operate to throw a cloud or suspicion upon his title and might be vexatiously or injuriously used against him;

(3) That he either suffers some present injury by reason of the hostile claim of right or, though the claim has not been asserted adversely or aggressively, he has reason to apprehend that the evidence upon which he relies to impeach or invalidate the same as a claim upon his title may be lost or impaired by lapse of time.



§ 23-3-43. Special master

At the option of the complainant as prayed for in the complaint, the court, upon receipt of the complaint, shall submit the same to a special master as provided for in Code Sections 23-3-63 through 23-3-68, except that as in other equity cases there shall be no right to a jury trial.



§ 23-3-44. Redemption and notice

Proceedings quia timet may be used to remove clouds on title caused by equities of redemption following tax sales; provided, however, that the length of time for redemption shall remain as provided by law and nothing in this Code section shall preclude the necessity of giving all parties at interest notice of this proceeding.






Part 2 - Quia Timet Against All the World

§ 23-3-60. Purpose of part

The purpose of this part is to create a procedure for removing any cloud upon the title to land, including the equity of redemption by owners of land sold at tax sales, and for readily and conclusively establishing that certain named persons are the owners of all the interests in land defined by a decree entered in such proceeding, so that there shall be no occasion for land in this state to be unmarketable because of any uncertainty as to the owner of every interest therein.



§ 23-3-61. Who may bring proceeding

Any person, which term shall include a corporation, partnership, or other association, who claims an estate of freehold present or future or any estate for years of which at least five years are unexpired, including persons holding lands under tax deeds, in any land in this state, whether in the actual and peaceable possession thereof or not and whether the land is vacant or not, may bring a proceeding in rem against all the world to establish his title to the land and to determine all adverse claims thereto or to remove any particular cloud or clouds upon his title to the land, including an equity of redemption, which proceeding may be against all persons known or unknown who claim or might claim adversely to him, whether or not the petition discloses any known or possible claimants.



§ 23-3-62. Venue; contents, verification and filing of petition; filing in lis pendens docket

(a) The proceeding in rem shall be instituted by filing a petition in the superior court of the county in which the land is situated.

(b) The petition shall be verified by the petitioner and shall contain a particular description of the land to be involved in the proceeding, a specification of the petitioner's interest in the land, a statement as to whether the interest is based upon a written instrument (whether same be a contract, deed, will, or otherwise) or adverse possession or both, a description of all adverse claims of which petitioner has actual or constructive notice, the names and addresses, so far as known to the petitioner, of any possible adverse claimant, and, if the proceeding is brought to remove a particular cloud or clouds, a statement as to the grounds upon which it is sought to remove the cloud or clouds.

(c) With the petition there shall be filed (1) a plat of survey of the land, (2) a copy of the immediate instrument or instruments, if any, upon which the petitioner's interest is based, and (3) a copy of the immediate instrument or instruments of record or otherwise known to the petitioner, if any, upon which any person might base an interest in the land adverse to the petitioner.

(d) Upon the filing of the petition, the petitioner shall contemporaneously file with the clerk of the court a notice for record in the lis pendens docket pursuant to Code Sections 44-14-610 through 44-14-613.



§ 23-3-63. Submission to special master

The court, upon receipt of the petition together with the plat and instruments filed therewith, shall submit the same to a special master who shall be a person who is authorized to practice law in this state and is a resident of the judicial circuit wherein the action is brought.



§ 23-3-64. Other required evidence

The master shall examine the petition, plat, and all documents filed therewith and may require other evidence to be filed, including, but not limited to, an abstract of title.



§ 23-3-65. Notice; process; service by publication; filing of adverse pleading; appointment of disinterested representative

(a) Upon the filing of all evidence with him, the master shall:

(1) Determine who is entitled to notice, including, but not limited to, all adjacent landowners and all adverse claimants as to whose adverse claims petitioner has actual or constructive notice;

(2) Cause process to issue, directed to all persons who are entitled to notice and to all other persons whom it may concern.

(b) Process shall be served upon known persons whose residence is ascertainable by the sheriff or his deputy as provided by law. In all cases where service by publication is permitted under the laws and where the respondent or other party resides outside this state or whose residence is unknown and it is necessary to perfect service upon such person by publication, upon the fact being made to appear to the judge or clerk of the court in which the action is pending, the judge or clerk may order service to be perfected by publication in the paper in which sheriffs' advertisements are printed, four times within the ensuing 30 days, publications to be weekly. The published notice shall contain the name of the petitioner and respondent with a caption setting forth the court, the character of the action, the date the action was filed, the date of the order for service by publication, and a notice directed and addressed to the party to be thus served, commanding him to be and appear at the court in which the action is pending within 30 days of the date of the order for service by publication, and shall bear teste in the name of the judge and shall be signed by the clerk of the court. The date upon which the nonresident or party whose residence is unknown is called upon to appear shall be the appearance day of the case.

(c) Any adverse party shall be entitled to have at least 30 days after completion of service to file any pleading he desires in the matter before the court.

(d) If, upon the filing of the petition or of the evidence required by him, the master finds that there are persons under a disability, or minors, or persons not in being, unascertained, or unknown who may have an interest, he shall appoint a disinterested person, in the nature of a guardian ad litem, who shall be served with copies of the notice prescribed and who shall represent these interests.



§ 23-3-66. Jurisdiction of special master; trial by jury

Upon reasonable notice to the parties, after proof of serving notice as required by this article has been filed and after the appointment of the disinterested person as representative where required, the special master shall have complete jurisdiction within the scope of the pleadings to ascertain and determine the validity, nature, or extent of petitioner's title and all other interests in the land, or any part thereof, which may be adverse to the title claimed by the petitioner, or to remove any particular cloud or clouds upon the title to the land and to make a report of his findings to the judge of the court; provided, however, any party to this proceeding may demand a trial by a jury of any question of fact; provided, further, that the master on his own initiative may require a trial by a jury of any question of fact.



§ 23-3-67. Decree; effect of recordation

Upon the receipt of the master's report or upon a jury verdict, the court shall issue a decree which shall be recorded in the office of the clerk of the superior court of the county or counties wherein the land affected lies and which, when recorded, shall operate to bind the land affected according to the tenor thereof and shall be conclusive upon and against all persons named therein, known or unknown. A marginal reference to the recorded judgments and decree shall be entered upon any recorded instrument stated to be affected thereby.



§ 23-3-68. Compensation of master and representative; taxing as part of costs

The court shall fix a reasonable compensation, not less than $50.00, to be paid to the master appointed under this part and shall fix the compensation to be paid to any representative in the nature of a guardian ad litem appointed under this part. These fees are to be taxed in the discretion of the court as a part of the costs.



§ 23-3-69. Intervention after entering of decree

At any time within 30 days from the entering of the final decree, any person not previously a party who claims an interest in the land may intervene, in which event the case shall be reopened as to that party so that his rights may be adjudicated.



§ 23-3-70. Joinder

(a) Two or more persons having separate and distinct parcels of land in the same county and holding under the same source of title or persons having separate and distinct interests in the same parcel or parcels may join in a petition under this part against the same supposed claimants.

(b) A petitioner may join separate causes of action in one petition; but, if they cannot be conveniently disposed of together, the court may order separate trials.



§ 23-3-71. Liberal construction

This part shall be liberally construed.



§ 23-3-72. Remedy cumulative

The remedy provided by this part is intended to be cumulative and not exclusive.



§ 23-3-73. Enforcement of article

All municipalities, counties, and housing authorities shall have standing pursuant to this article.









Article 4 - Equitable Interpleader

§ 23-3-90. Interpleader; when compelled; taxing of costs, attorney's fees

(a) Whenever a person is possessed of property or funds or owes a debt or duty, to which more than one person lays claim of such a character as to render it doubtful or dangerous for the holder to act, he may apply to equity to compel the claimants to interplead.

(b) If the person bringing the action has to make or incur any expenses in so doing, including attorney's fees, the amount so incurred shall be taxed in the bill of costs, under the approval of the court, the court in its discretion determining the amount of the attorney's fees, and shall be paid by the parties cast in the action as other costs are paid.



§ 23-3-91. Verification of petition

Every petition for interpleader shall be verified and shall show that the petitioner is not in collusion with any party claiming the property.



§ 23-3-92. Collateral interpleader

If, in the progress of any proceeding in equity, the court perceives the necessity for parties to interplead, it may order such interpleader as collateral and ancillary to the main case.






Article 5 - Bills of Peace

§ 23-3-110. Bill of peace; when entertained; ancillary injunction

(a) It being the interest of this state that there shall be an end of litigation, equity will entertain a bill of peace:

(1) To confirm some right which has been previously satisfactorily established by more than one legal trial and is likely to be litigated again;

(2) To avoid a multiplicity of actions by establishing a right, in favor of or against several persons, which is likely to be the subject of legal controversy; or

(3) In other similar cases.

(b) As ancillary to this jurisdiction, equity will grant perpetual injunctions.






Article 6 - Taxpayer Protection Against False Claims

§ 23-3-120. Definitions

As used in this article, the term:

(1) "Claim" means any request or demand, whether under a contract or otherwise, for money or property, and whether or not this state or a local government has title to such money or property that is:

(A) Presented to an officer, employee, or agent of the state or local government;

(B) Made to a contractor, grantee, or other recipient, if the money or property is to be spent or used on the state's or local government's behalf or to advance a state or local government program or interest, and if the state or local government:

(i) Provides or has provided any portion of the money or property requested or demanded; or

(ii) Will reimburse such contractor, grantee, or other recipient for any portion of the money or property which is requested or demanded.

Such term shall not include requests or demands for money or property that the state or local government has paid to an individual as compensation for state or local government employment or as an income subsidy with no restrictions on that individual's use of the money or property.

(2) "Knowing" and "knowingly" mean that a person, with respect to information:

(A) Has actual knowledge of the information;

(B) Acts in deliberate ignorance of the truth or falsity of the information; or

(C) Acts in reckless disregard of the truth or falsity of the information.

No proof of specific intent to defraud is required.

(3) "Local government" means any Georgia county, municipal corporation, consolidated government, authority, board of education or other local public board, body, or commission, town, school district, board of cooperative educational services, local public benefit corporation, hospital authority, taxing authority, or other political subdivision of the state or of such local government, including the Metropolitan Atlanta Rapid Transit Authority.

(4) "Material" means having a natural tendency to influence, or be capable of influencing, the payment or receipt of money or property.

(5) "Obligation" means an established duty, whether fixed or not, arising from an express or implied contractual, grantor-grantee, or licensor-licensee relationship, from a fee based or similar relationship, from law or regulation, or from the retention of any overpayment.

(6) "State" means the State of Georgia and any state department, board, bureau, division, commission, committee, public benefit corporation, public authority, council, office, or other governmental entity performing a governmental or proprietary function for this state.



§ 23-3-121. Submission of false information; liability; no application to taxation

(a) Any person, firm, corporation, or other legal entity that:

(1) Knowingly presents or causes to be presented a false or fraudulent claim for payment or approval;

(2) Knowingly makes, uses, or causes to be made or used a false record or statement material to a false or fraudulent claim;

(3) Conspires to commit a violation of paragraph (1), (2), (4), (5), (6), or (7) of this subsection;

(4) Has possession, custody, or control of property or money used, or to be used, by the state or local government and knowingly delivers, or causes to be delivered, less than all of that money or property;

(5) Being authorized to make or deliver a document certifying receipt of property used, or to be used, by the state or local government and, intending to defraud the state or local government, makes or delivers the receipt without completely knowing that the information on the receipt is true;

(6) Knowingly buys, or receives as a pledge of an obligation or debt, public property from an officer or employee of the state or local government who lawfully may not sell or pledge the property; or

(7) Knowingly makes, uses, or causes to be made or used a false record or statement material to an obligation to pay or transmit money or property to the state or local government, or knowingly conceals, knowingly and improperly avoids, or decreases an obligation to pay or transmit money or property to the state or a local government

shall be liable to the State of Georgia for a civil penalty of not less than $5,500.00 and not more than $11,000.00 for each false or fraudulent claim, plus three times the amount of damages which the state or local government sustains because of the act of such person.

(b) The provisions of subsection (a) of this Code section notwithstanding, if the court finds that:

(1) The person committing the violation of this subsection furnished officials of the state or local government responsible for investigating false claims violations with all information known to such person about the violation within 30 days after the date on which the defendant first obtained the information;

(2) Such person fully cooperated with any government investigation of such violation; and

(3) At the time such person furnished the state or local government with the information about the violation, no criminal prosecution, civil action, or administrative action had commenced under this article with respect to such violation, and the person did not have actual knowledge of the existence of an investigation into such violation,

the court may assess not more than two times the amount of the actual damages which the state or local government sustained because of the act of such person.

(c) A person violating any provision of this Code section shall also be liable to the state or local government for all costs, reasonable expenses, and reasonable attorney's fees incurred by the state or local government in prosecuting a civil action brought to recover the damages and penalties provided under this article.

(d) Any information furnished pursuant to paragraph (2) of subsection (b) of this Code section shall be exempt from disclosure under Article 4 of Chapter 18 of Title 50.

(e) This Code section shall not apply to claims, records, or statements made concerning taxes under the revenue laws of this state.



§ 23-3-122. Investigations by Attorney General; civil actions authorized; intervention by government; limitation on participating in litigation; stay of discovery; alternative remedies; division of recovery; limitations

(a) The Attorney General shall be authorized to investigate suspected, alleged, and reported violations of this article. If the Attorney General finds that a person has violated or is violating this article, then the Attorney General may bring a civil action against such person under this article. The Attorney General may delegate authority to a district attorney or other appropriate official of a local government to investigate violations that may have resulted in damages to such local government under Code Section 23-3-121 and may delegate to the local government the authority to bring a civil action on its own behalf, or on behalf of any subdivision of such local government, to recover damages sustained by such local government as a result of such violations, as well as all multiple damages, costs, expenses, attorney's fees, and civil penalties available under Code Section 23-3-121. The Attorney General may delegate to a district attorney or local government the authority to pursue an action brought by a private person under subsection (b) of this Code section. Notwithstanding any such delegation of authority, the Attorney General shall retain the authority to continue or discontinue the prosecution of any such action and to withdraw any such authority previously delegated to a district attorney or local government.

(b) (1) Subject to the exclusions set forth in this Code section, a civil action under this article may also be brought by a private person upon written approval by the Attorney General. A civil action shall be brought in the name of the State of Georgia or local government, as applicable. The civil action may be dismissed only if the Attorney General gives written consent to the dismissal stating the reasons for consenting to such dismissal and the court enters an order approving the dismissal.

(2) A copy of the complaint and written disclosure of substantially all material evidence and information the person possesses shall be served on the Attorney General by certified mail or statutory overnight delivery. The complaint shall be filed in camera and under seal, shall remain under seal for at least 60 days, and shall not be served on the defendant until the court so orders. The state or, if delegated the authority by the Attorney General, local government may elect to intervene and proceed with the action within 60 days after the Attorney General receives both the complaint and the material evidence and information.

(3) The state or, if delegated the authority by the Attorney General, the local government may, for good cause shown, move the court for extensions of the time during which the complaint remains under seal under paragraph (2) of this subsection. Any such motions may be supported by affidavits or other submissions in camera. The defendant shall not be required to respond to any complaint filed under this Code section until 30 days after the complaint is unsealed and served upon the defendant.

(4) Before the expiration of the 60 day period or any extensions obtained under paragraph (3) of this subsection, the state or local government shall:

(A) Proceed with the civil action, in which case the civil action shall be conducted by the state or local government; or

(B) Notify the court that it declines to take over the civil action, in which case the person bringing the civil action shall have the right to proceed with the civil action.

(5) When a person brings a civil action under this subsection, no person other than the state or, if delegated the authority by the Attorney General, the local government may intervene or bring a related civil action based on the facts underlying the pending civil action.

(6) Any evidence and information provided to the Attorney General or his or her designee, including any district attorney or local government, by a private person in connection with an action under this Code section shall not constitute public records and shall be exempt from disclosure under Article 4 of Chapter 18 of Title 50. Any such evidence also shall be protected by the common interest privilege and work product doctrine. To effectuate the law enforcement purposes of this article in combating fraud and false claims directed at the public's funds, it is the public policy of this state that private persons be authorized to take actions to provide to the Attorney General or local government such information and evidence.

(c) (1) If the state or local government elects to intervene and proceeds with the civil action, it shall have the primary responsibility for prosecuting the civil action and shall not be bound by an act of the person bringing such civil action. Such person shall have the right to continue as a party to the civil action, subject to the limitations set forth in this subsection.

(2) If the Attorney General has consented to a dismissal or elected not to proceed with a civil action, a local government may dismiss the civil action, notwithstanding the objections of the person initiating the civil action, if the person has been notified by the local government of the filing of the motion and the court has provided the person with an opportunity for a hearing on the motion.

(3) The state or local government may settle the civil action with the defendant, notwithstanding the objections of the person initiating the civil action, if the court determines, after a hearing, that the proposed settlement is fair, adequate, and reasonable under all the circumstances. Upon a showing of good cause, such hearing may be held in camera.

(4) Upon a showing by the state or local government that unrestricted participation during the course of the litigation by the person initiating the civil action would interfere with or unduly delay the state or local government's litigation of the case, or would be repetitious, irrelevant, or for purposes of harassment, the court may, in its discretion, impose limitations on the person's participation, such as:

(A) Limiting the number of witnesses the person may call;

(B) Limiting the length of the testimony of such witnesses;

(C) Limiting the person's cross-examination of witnesses; or

(D) Otherwise limiting the participation of the person in the litigation.

(d) Upon a showing by the defendant that unrestricted participation during the course of the litigation by the person initiating the civil action would be for purposes of harassment or would cause the defendant undue burden or unnecessary expense, the court may limit the participation of the person in the litigation.

(e) If the state or local government elects not to proceed with the civil action, the person who initiated the civil action shall have the right to conduct the civil action. If the state or local government so requests, it shall be served with copies of all pleadings filed in the civil action and shall be supplied, without cost, with copies of all deposition transcripts. When a person proceeds with the civil action, the court may nevertheless permit the state or local government to intervene at a later date upon a showing of good cause.

(f) Whether or not the state or local government proceeds with the civil action, upon a showing by the state or local government that certain actions of discovery by the person initiating the civil action would interfere with the state or local government's investigation or prosecution of a criminal or civil matter arising out of the same facts, the court may stay such discovery for a period of not more than 60 days. Such a showing shall be conducted in camera. The court may extend the 60 day period upon a further showing in camera that the state or local government has pursued the criminal or civil investigation or proceedings with reasonable diligence, and any proposed discovery in the civil action will interfere with the ongoing criminal or civil investigation or proceedings.

(g) Notwithstanding subsection (b) of this Code section, the state or local government may elect to pursue its claim through any alternate remedy available to the state or local government, including any administrative proceeding to determine a civil money penalty. If any such alternate remedy is pursued in another proceeding, the person initiating the civil action shall have the same rights in such proceeding as such person would have had if the civil action had continued under this Code section. Any finding of fact or conclusion of law made in such other proceeding that becomes final shall be conclusive on all parties to a civil action under this Code section. For purposes of this subsection, a finding or conclusion shall be deemed final if it has been finally determined on appeal to the appropriate court, if all time for filing such an appeal with respect to the finding or conclusion has expired, or if the finding or conclusion is not subject to judicial review.

(h) (1) If the state or local government proceeds with a civil action brought by a private person under subsection (b) of this Code section, such person shall, subject to the second sentence of this paragraph, receive at least 15 percent but not more than 25 percent of the proceeds of the civil action or settlement of the claim, depending upon the extent to which the person substantially contributed to the prosecution of the civil action. Where the civil action is one which the court finds to be based primarily on disclosures of specific information, other than information provided by the person bringing the civil action, relating to allegations or transactions in a criminal, civil, or administrative hearing; in a legislative, administrative, or State Accounting Office report, hearing, audit, or investigation; or from the news media, the court may award such sums as it considers appropriate, but in no case more than 10 percent of the proceeds, taking into account the significance of the information and the role of the person bringing such civil action in advancing the case to litigation. Any payment to a person under the first or second sentence of this paragraph shall be made from the proceeds. Any such person shall also receive an amount for reasonable expenses which the court finds to have been necessarily incurred, plus reasonable attorney's fees and costs. All such expenses, fees, and costs shall be awarded against the defendant.

(2) If the state or local government does not proceed with a civil action under this Code section, the person bringing the civil action or settling the claim shall receive an amount which the court decides is reasonable for collecting the civil penalty and damages. Such amount shall be not less than 25 percent and not more than 30 percent of the proceeds of the civil action or settlement and shall be paid out of such proceeds. Such person shall also receive an amount for reasonable expenses which the court finds to have been necessarily incurred, plus reasonable attorney's fees and costs. All such expenses, fees, and costs shall be awarded against the defendant.

(3) Whether or not the state or local government proceeds with the civil action, if the court finds that the civil action was brought by a person who planned and initiated the violation of this article upon which the civil action was brought, then the court may, to the extent the court considers appropriate, reduce the share of the proceeds of the civil action which the person would otherwise receive under paragraph (1) or (2) of this subsection, taking into account the role of that person in advancing the case to litigation and any relevant circumstances pertaining to the violation. If the person bringing the civil action is convicted of criminal conduct arising from his or her role in the violation of this article, such person shall be dismissed from the civil action and shall not receive any share of the proceeds of the civil action. Such dismissal shall not prejudice the right of the State of Georgia to continue the civil action, represented by the Attorney General or local government attorney to whom the Attorney General has delegated authority.

(4) If the state or local government does not proceed with the civil action and the person bringing the civil action conducts the civil action, the court may award to the defendant its reasonable attorney's fees and expenses against the person bringing the civil action if the defendant prevails in the civil action and the court finds that the claim of the person bringing the civil action was clearly frivolous, clearly vexatious, or brought primarily for purposes of harassment.

(i) For purposes of this subsection, the term "public employee," "public official," and "public employment" shall include federal, state, and local employees and officials. No civil action shall be brought under this article by a person who is or was a public employee or public official if the allegations of such action are substantially based upon:

(1) Allegations of wrongdoing or misconduct which such person had a duty or obligation to report or investigate within the scope of his or her public employment or office; or

(2) Information or records to which such person had access as a result of his or her public employment or office.

(j) (1) No court shall have jurisdiction over a civil action brought under subsection (b) of this Code section against a member of the General Assembly or a member of the judiciary if the civil action is based on evidence or information known to the state when the civil action was brought.

(2) In no event may a person bring a civil action under subsection (b) of this Code section which is based upon allegations or transactions which are the subject of a civil or administrative proceeding to which the State of Georgia is already party.

(3) The court shall dismiss a civil action or claim under this Code section, unless opposed by the state or local government, if substantially the same allegations or transactions as alleged in the action or claim were publicly disclosed:

(A) In a state criminal, civil, or administrative hearing in which the state or local government or its agent is a party;

(B) In a state or local government legislative or other state or local government report, hearing, audit, or investigation that is made on the public record or disseminated broadly to the general public, provided that such information shall not be deemed publicly disclosed in a report or investigation because it was disclosed or provided pursuant to Article 4 of Chapter 18 of Title 50, the federal Freedom of Information Act, or under any other federal, state, or local law, rule, or program enabling the public to request, receive, or view documents or information in the possession of public officials or public agencies; or

(C) From the news media, provided that such allegations or transactions are not publicly disclosed in the news media merely because information of allegations or transactions have been posted on the Internet or on a computer network, unless the action is brought by the Attorney General or local government, or the person bringing the action is an original source of the information. For purposes of this subparagraph, the term "original source" means a person who:

(i) Prior to a public disclosure under this paragraph, has voluntarily disclosed to the state or a local government the information on which allegations or transactions in a claim are based; or

(ii) Has knowledge that is independent of and materially adds to the publicly disclosed allegations or transactions and who has voluntarily provided the information to the state or a local government before filing a civil action under this Code section.

(k) The state or local government shall not be liable for expenses which a private person incurs in bringing a civil action under this article.

(l) (1) Any employee, contractor, or agent shall be entitled to all relief necessary to make that employee, contractor, or agent whole if that employee, contractor, or agent is discharged, demoted, suspended, threatened, harassed, or in any other manner discriminated against in the terms and conditions of employment because of lawful acts done by the employee, contractor, agent, or associated others in furtherance of a civil action under this Code section or other efforts to stop one or more violations of this article.

(2) Relief under paragraph (1) of this subsection shall include reinstatement with the same seniority status that the employee, contractor, or agent would have had but for the discrimination, two times the amount of back pay, interest on the back pay, and compensation for any special damages sustained as a result of the discrimination, including litigation costs and reasonable attorney's fees. An action under this subsection may be brought in the appropriate superior court of this state for the relief provided in this subsection.

(3) A civil action under this subsection shall not be brought more than three years after the date when the discrimination occurred.



§ 23-3-123. Statute of limitations; service of subpoena; limitation on disclosures; intervention; preponderance of the evidence standard; effect of criminal conviction on civil actions

(a) Except as provided in paragraph (3) of subsection (l) of Code Section 23-3-122, all civil actions under this article shall be filed pursuant to Code Section 23-3-122 within six years after the date the violation was committed or three years after the date when facts material to the right of civil action are known or reasonably should have been known by the state or local government official charged with the responsibility to act in the circumstances, whichever occurs last; provided, however, that in no event shall any civil action be filed more than ten years after the date upon which the violation was committed.

(b) A subpoena requiring the attendance of a witness at a trial or hearing conducted under Code Section 23-3-122 may be served at any place in this state.

(c) For purposes of applying subsection (b) of Code Section 9-11-9, in pleading a civil action brought under this article, the qui tam plaintiff shall not be required to identify specific claims that result from an alleged course of misconduct or any specific records or statements used if the facts alleged in the complaint, if ultimately proven true, would provide a reasonable indication that one or more violations of Code Section 23-3-121 are likely to have occurred and if the allegations in the pleading provide adequate notice of the specific nature of the alleged misconduct to permit the state or a local government to investigate effectively and defendants to defend fairly the allegations made.

(d) If the state or local government elects to intervene and proceed with a civil action brought under subsection (b) of Code Section 23-3-122, the state or local government may file its own complaint or amend the complaint of a person who has brought an action under such subsection to clarify or add detail to the claims in which the state or local government is intervening and to add any additional claims with respect to which the state or local government contends it is entitled to relief. For statute of limitations purposes, any such state or local government pleading shall relate back to the filing date of the complaint of the person who originally brought the action, to the extent that the claim of the state or local government arises out of the conduct, transactions, or occurrences set forth, or attempted to be set forth, in the prior complaint of that person.

(e) In any action brought under Code Section 23-3-122, the plaintiff shall be required to prove all essential elements of the cause of action, including damages, by a preponderance of the evidence.

(f) Notwithstanding any other provision of law, a final judgment rendered in favor of the state or local government or the United States in any criminal proceeding charging fraud or false statements, whether upon a verdict after trial or upon a plea of guilty or nolo contendere, shall estop the defendant from denying the essential elements of the offense in any civil action which involves the same transaction as in the criminal proceeding and which is brought under subsection (a) or (b) of Code Section 23-3-122.



§ 23-3-124. Venue

All civil actions brought under this article in a court of this state shall be brought in the county where the defendant or any one defendant, in the case of multiple defendants or defendants who are not residents of the State of Georgia, resides, can be found, transacts business, or commits an act in furtherance of the submittal of a false or fraudulent claim to the state or local government. Civil actions under this article may be brought in courts of the United States and other states if there is pendent jurisdiction.



§ 23-3-125. Civil investigative demands

(a) As used in this Code section, the term:

(1) "Custodian" means the custodian, or any deputy custodian, designated by the Attorney General under paragraph (1) of subsection (j) of this Code section.

(2) "Documentary material" includes the original or any copy of any book, record, report, memorandum, paper, communication, tabulation, chart, or other document or data compilations stored in or accessible through computer or other information retrieval system, together with instructions and all other materials necessary to use or interpret such data compilations, and any product of discovery.

(3) "False claims law" means:

(A) This article; and

(B) Any Act of Congress or of the legislature which prohibits or makes available to the federal government, state, or any local government in any court of this state, of another state or the District of Columbia, or of local government or of the United States any civil remedy with respect to any false claim against, bribery of, or corruption of any officer or employee of any state, the District of Columbia, local government, or the United States.

(4) "False claims law investigation" means any inquiry conducted by any false claims law investigator for the purpose of ascertaining whether any person is or has been engaged in any violation of a false claims law.

(5) "False claims law investigator" means any attorney or investigator employed by the Department of Law or any other agency of the federal government, state, or any local government who is charged with the duty of enforcing or carrying into effect any false claims law, or any officer or employee of the state or local government or the United States acting under the direction and supervision of such attorney or investigator in connection with a false claims law investigation.

(6) "Official use" means any use that is consistent with the law and the regulations and policies of the Department of Law or any other agency of the federal government, state, or any local government participating in any of the matters in question, including use in connection with internal memoranda, and reports; communications between the Attorney General or any other agency of the federal government, state, or any local government participating in the matters in question and any other agency of the federal government, state, or any local government, or a contractor of an agency of the federal government, state, or any local government, undertaken in furtherance of a federal, state, or local government or other governmental investigation or prosecution of a case; interviews of any qui tam relator or other witness; oral examinations; depositions; preparation for and response to civil discovery requests; introduction into the record of a case or proceeding; applications, motions, memoranda, and briefs submitted to a court or other tribunal; and communications with federal, state, or local government or other governmental investigators, auditors, consultants and experts, the counsel of other parties, arbitrators, and mediators, concerning an investigation, case, or proceeding.

(7) "Person" means any natural person, partnership, corporation, association, or other legal entity, including any state or local government or political subdivision of a state.

(8) "Product of discovery" includes:

(A) The original or duplicate of any deposition, interrogatory, document, thing, result of the inspection of land or other property, examination, or admission which is obtained by any method of discovery in any judicial or administrative proceeding of an adversarial nature;

(B) Any digest, analysis, selection, compilation, or derivation of any item listed in subparagraph (A) of this paragraph; and

(C) Any index or other manner of access to any item listed in subparagraph (A) of this paragraph.

(b) (1) For purposes of this Code section, whenever the Attorney General, or his or her designee, has reason to believe that any person may be in possession, custody, or control of any documentary material or information relevant to a false claims law investigation, the Attorney General, or his or her designee, may, before commencing a civil proceeding under subsection (a) of Code Section 23-3-122 or other false claims law, or making an election under subsection (b) of Code Section 23-3-122, issue in writing and cause to be served upon such person a civil investigative demand requiring such person to:

(A) Produce such documentary material for inspection and copying;

(B) Answer in writing written interrogatories with respect to such documentary material or information;

(C) Give oral testimony concerning such documentary material or information; or

(D) Furnish any combination of such documentary material, answers, or testimony.

The Attorney General may delegate the authority to issue civil investigative demands under this subsection, including to a district attorney or other local government attorney. Whenever a civil investigative demand is an express demand for any product of discovery, the Attorney General, the deputy attorney general, or an assistant attorney general shall cause to be served, in any manner authorized by this Code section, a copy of such demand upon the person from whom the discovery was obtained and shall notify the person to whom such demand is issued of the date on which such copy was served. Any information obtained by the Attorney General or a designee of the Attorney General under this Code section may be shared with any qui tam relator if the Attorney General or such designee determines it is necessary as part of any false claims law investigation.

(2) (A) Each civil investigative demand issued under paragraph (1) of this subsection shall state the nature of the conduct constituting the alleged violation of a false claims law which is under investigation and the applicable provision of law alleged to have been violated.

(B) If such demand is for the production of documentary material, the demand shall:

(i) Describe each class of documentary material to be produced with such definiteness and certainty as to permit such documentary material to be fairly identified;

(ii) Prescribe a return date for each such class which will provide a reasonable period of time within which the documentary material so demanded may be assembled and made available for inspection and copying; and

(iii) Identify the false claims law investigator to whom such documentary material shall be made available.

(C) If such demand is for answers to written interrogatories, the demand shall:

(i) Set forth with specificity the written interrogatories to be answered;

(ii) Prescribe dates at which time the answers to such written interrogatories shall be submitted; and

(iii) Identify the false claims law investigator to whom such answers shall be submitted.

(D) If such demand is for the giving of oral testimony, the demand shall:

(i) Prescribe a date, time, and place at which the oral testimony shall be commenced;

(ii) Identify a false claims law investigator who shall conduct the examination and the custodian to whom the transcript of such examination shall be submitted;

(iii) Specify that such attendance and testimony are necessary to the conduct of the investigation;

(iv) Notify the person receiving the demand of the right to be accompanied by an attorney and any other representative; and

(v) Describe the general purpose for which the demand is being issued and the general nature of the testimony, including the primary areas of inquiry, which will be taken pursuant to the demand.

(E) Any civil investigative demand issued under this Code section which is an express demand for any product of discovery shall not be returned or returnable until 20 days after a copy of such demand has been served upon the person from whom the product of discovery was obtained.

(F) The date prescribed for the commencement of oral testimony pursuant to a civil investigative demand issued under this Code section shall be a date which is not less than seven days after the date on which such demand is received, unless the Attorney General or his or her designee determines that exceptional circumstances are present which warrant the commencement of such testimony within a lesser period of time.

(G) The Attorney General or his or her designee shall not authorize the issuance under this Code section of more than one civil investigative demand for oral testimony by the same person unless the person requests otherwise or unless the Attorney General, after investigation, notifies that person in writing that an additional demand for oral testimony is necessary.

(c) (1) A civil investigative demand issued under subsection (b) of this Code section shall not require the production of any documentary material, the submission of any answers to written interrogatories, or the giving of any oral testimony if such documentary material, answers, or testimony would be protected from disclosure under:

(A) Standards applicable to subpoenas or subpoenas duces tecum issued by a court of the state or of the United States to aid in a grand jury investigation; or

(B) Standards applicable to discovery requests under Chapter 11 of Title 9, the "Georgia Civil Practice Act," to the extent that the application of such standards to any such demand is appropriate and consistent with the provisions and purposes of this Code section.

(2) Any such demand which is an express demand for any product of discovery supersedes any inconsistent order, rule, or provision of law, other than this Code section, preventing or restraining disclosure of such product of discovery to any person. Disclosure of any product of discovery pursuant to any such express demand shall not constitute a waiver of any right or privilege which the person making such disclosure may be entitled to invoke to resist discovery of trial preparation materials.

(d) (1) Any civil investigative demand issued under subsection (b) of this Code section may be served in this state by a false claims law investigator or by a sheriff, deputy sheriff, marshal, or deputy marshal at any place within the territorial jurisdiction of any court of this state.

(2) Any such demand or any petition filed under subsection (k) of this Code section may be served upon any person who is not found within the territorial jurisdiction of any court of this state in such manner as applicable law prescribes for service outside this state. To the extent that the courts of this state can assert jurisdiction over any such person consistent with due process, any such court shall have the same jurisdiction to take any action respecting compliance with this Code section by any such person that such court would have if such person were personally within the jurisdiction of such court. Compliance with this Code section may also be enforced in courts of other states, of the District of Columbia, and of the United States.

(e) (1) Service of any civil investigative demand issued under subsection (b) of this Code section or of any petition filed under subsection (k) of this Code section may be made upon a partnership, corporation, association, or other legal entity by:

(A) Delivering an executed copy of such demand or petition to any partner, executive officer, managing agent, or general agent of the partnership, corporation, association, or entity, or to any agent authorized by appointment or by law to receive service of process on behalf of such partnership, corporation, association, or entity;

(B) Delivering an executed copy of such demand or petition to the principal office or place of business of the partnership, corporation, association, or entity; or

(C) Depositing an executed copy of such demand or petition via the United States Postal Service by registered or certified mail or statutory overnight delivery, return receipt requested, addressed to such partnership, corporation, association, or entity at its principal office or place of business.

(2) Service of any such demand or petition may be made upon any natural person by:

(A) Delivering an executed copy of such demand or petition to the person; or

(B) Depositing an executed copy of such demand or petition via the United States Postal Service by registered or certified mail or statutory overnight delivery, return receipt requested, addressed to the person at the person's residence or principal office or place of business.

(f) A verified return by the individual serving any civil investigative demand issued under subsection (b) of this Code section or any petition filed under subsection (k) of this Code section setting forth the manner of such service shall be proof of such service. In the case of service by registered or certified mail or statutory overnight delivery, such return shall be accompanied by the return post office receipt or other receipt of delivery of such demand.

(g) (1) The production of documentary material in response to a civil investigative demand served under this Code section shall be made under a sworn certificate, in such form as the demand designates, by:

(A) In the case of a natural person, the person to whom the demand is directed; or

(B) In the case of a person other than a natural person, a person having knowledge of the facts and circumstances relating to such production and authorized to act on behalf of such person.

The certificate shall state that all of the documentary material required by the demand and in the possession, custody, or control of the person to whom the demand is directed has been produced and made available to the false claims law investigator identified in the demand.

(2) Any person upon whom any civil investigative demand for the production of documentary material has been served under this Code section shall make such documentary material available for inspection and copying to the false claims law investigator identified in such demand at the principal place of business of such person, or at such other place as the false claims law investigator and the person thereafter may agree and prescribe in writing, or as the court may direct under paragraph (1) of subsection (k) of this Code section. Such documentary material shall be made so available on the return date specified in such demand, or on such later date as the false claims law investigator may prescribe in writing. Such person may, upon written agreement between the person and the false claims law investigator, substitute copies for originals of all or any part of such documentary material.

(h) Each interrogatory in a civil investigative demand served under this Code section shall be answered separately and fully in writing under oath and shall be submitted under a sworn certificate, in such form as the demand designates, by:

(1) In the case of a natural person, the person to whom the demand is directed; or

(2) In the case of a person other than a natural person, the person or persons responsible for answering each interrogatory.

If any interrogatory is objected to, the reasons for the objection shall be stated in the certificate instead of an answer. The certificate shall state that all information required by the demand and in the possession, custody, control, or knowledge of the person to whom the demand is directed has been submitted. To the extent that any information is not furnished, the information shall be identified and reasons set forth with particularity regarding the reasons why the information was not furnished.

(i) (1) The examination of any person pursuant to a civil investigative demand for oral testimony served under this Code section shall be taken before an officer authorized to administer oaths and affirmations by the laws of this state, or of the United States, or of the place where the examination is held. The officer before whom the testimony is to be taken shall put the witness on oath or affirmation and shall, personally or by someone acting under the direction of the officer and in the officer's presence, record the testimony of the witness. The testimony shall be taken stenographically and shall be transcribed. When the testimony is fully transcribed, the officer before whom the testimony is taken shall promptly transmit a copy of the transcript of the testimony to the custodian. This subsection shall not preclude the taking of testimony by any means authorized by and in a manner consistent with Chapter 11 of Title 9, the "Georgia Civil Practice Act."

(2) The false claims law investigator conducting the examination shall exclude from the place where the examination is held all persons except the person giving the testimony, the attorney for and any other representative of the person giving the testimony, the attorney for the state or local government, any person who may be agreed upon by the attorney for the state or local government and the person giving the testimony, the officer before whom the testimony is to be taken, and any stenographer taking such testimony.

(3) The oral testimony of any person taken pursuant to a civil investigative demand served under this Code section shall be taken in the county within which such person resides, is found, or transacts business, or in such other place as may be agreed upon by the false claims law investigator conducting the examination and such person.

(4) When the testimony is fully transcribed, the false claims law investigator or the officer before whom the testimony is taken shall afford the witness, who may be accompanied by counsel, a reasonable opportunity to examine and read the transcript, unless such examination and reading are waived by the witness. Any changes in form or substance which the witness desires to make shall be entered and identified upon the transcript by the officer or the false claims law investigator, with a statement of the reasons given by the witness for making such changes. The transcript shall then be signed by the witness, unless the witness in writing waives the signing, is ill, cannot be found, or refuses to sign. If the transcript is not signed by the witness within 30 days after being afforded a reasonable opportunity to examine it, the officer or the false claims law investigator shall sign it and state on the record the fact of the waiver, illness, absence, or the refusal to sign of the witness, together with the reasons, if any, given therefor.

(5) The officer before whom the testimony is taken shall certify on the transcript that the witness was sworn by the officer and that the transcript is a true record of the testimony given by the witness, and the officer or false claims law investigator shall promptly deliver the transcript, or send the transcript by registered or certified mail, to the custodian.

(6) Upon payment of reasonable charges therefor, the false claims law investigator shall furnish a copy of the transcript to the witness only, except that the Attorney General or his or her designee may, for good cause, limit such witness to inspection of the official transcript of the witness's testimony.

(7) (A) Any person compelled to appear for oral testimony under a civil investigative demand issued under subsection (b) of this Code section may be accompanied, represented, and advised by counsel. Counsel may advise such person, in confidence, with respect to any question asked of such person. Such person or counsel may object on the record to any question, in whole or in part, and shall briefly state for the record the reason for the objection. An objection may be made, received, and entered upon the record when it is claimed that such person is entitled to refuse to answer the question on the grounds of any constitutional or other legal right or privilege, including the privilege against self-incrimination. Such person may not otherwise object to or refuse to answer any question, and shall not, directly or through counsel, otherwise interrupt the oral examination. If such person refuses to answer any question, a petition may be filed in the superior court under paragraph (1) of subsection (k) of this Code section for an order compelling such person to answer such question.

(B) If such person refuses to answer any question on the grounds of the privilege against self-incrimination, the testimony of such person may be compelled in accordance with the provisions of Title 24.

(8) Any person appearing for oral testimony under a civil investigative demand issued under subsection (b) of this Code section shall be entitled to the same fees and allowances which are paid to witnesses in the superior courts and state courts of Georgia.

(j) (1) The Attorney General shall designate a false claims law investigator to serve as custodian of documentary material, answers to interrogatories, and transcripts of oral testimony received under this Code section and shall designate such additional false claims law investigators as the Attorney General determines from time to time to be necessary to serve as deputies to the custodian.

(2) (A) A false claims law investigator who receives any documentary material, answers to interrogatories, or transcripts of oral testimony under this Code section shall transmit them to the custodian. The custodian shall take physical possession of such documentary material, answers, or transcripts and shall be responsible for the use made of them and for the return of documentary material under paragraph (4) of this subsection.

(B) The custodian may cause the preparation of such copies of such documentary material, answers to interrogatories, or transcripts of oral testimony as may be required for official use by any false claims law investigator or other officer or employee of the Attorney General or any other agency of the state or local government participating in an investigation of the matters in question. Such documentary material, answers, and transcripts may be used by any such authorized false claims law investigator or other officer or employee in connection with the taking of oral testimony under this Code section.

(C) Except as otherwise provided in this subsection, no documentary material, answers to interrogatories, or transcripts of oral testimony, or copies thereof, while in the possession of the custodian, shall be available for examination by any individual other than a false claims law investigator or other officer or employee of the Attorney General or any other agency of the federal government or of a state or local government participating in an investigation of the matters in question authorized under subparagraph (B) of this paragraph. The prohibition in the preceding sentence on the availability of documentary material, answers, or transcripts shall not apply if consent is given by the person who produced such documentary material, answers, or transcripts, or, in the case of any product of discovery produced pursuant to an express demand for such documentary material, consent is given by the person from whom the discovery was obtained. Nothing in this subparagraph is intended to prevent disclosure to the General Assembly, including any committee or subcommittee of the General Assembly, or to any other agency of the state or local government or the United States for use by such agency in furtherance of its statutory responsibilities.

(D) While in the possession of the custodian and under such reasonable terms and conditions as the Attorney General shall prescribe:

(i) Documentary material and answers to interrogatories shall be available for examination by the person who produced such documentary material or answers, or by a representative of that person authorized by that person to examine such documentary material and answers; and

(ii) Transcripts of oral testimony shall be available for examination by the person who produced such testimony, or by a representative of that person authorized by that person to examine such transcripts.

(3) Whenever the Attorney General, an attorney for a local government, or an attorney for any agency of a local government participating in an investigation of the matter in question has been designated to appear before any court, grand jury, or state or local government or federal agency in any case or proceeding, the custodian of any documentary material, answers to interrogatories, or transcripts of oral testimony received under this Code section may deliver to such attorney such documentary material, answers, or transcripts for official use in connection with any such case or proceeding as such attorney determines to be required. Upon the completion of any such case or proceeding, such attorney shall return to the custodian any such documentary material, answers, or transcripts so delivered which have not passed into the control of such court, grand jury, or agency through introduction into the record of such case or proceeding.

(4) If any documentary material has been produced by any person in the course of any false claims law investigation pursuant to a civil investigative demand under this Code section, and:

(A) Any case or proceeding before the court or grand jury arising out of such investigation, or any proceeding before any state or local government or federal agency involving such documentary material, has been completed; or

(B) No case or proceeding in which such documentary material may be used has been commenced within a reasonable time after completion of the examination and analysis of all documentary material and other information assembled in the course of such investigation,

the custodian shall, upon written request of the person who produced such documentary material, return to such person any such documentary material, other than copies furnished to the false claims law investigator under paragraph (2) of subsection (g) of this Code section or made for the state under subparagraph (B) of paragraph (2) of this subsection, which has not passed into the control of any court, grand jury, or agency through introduction into the record of such case or proceeding.

(5) In the event of the death, disability, or separation from service of the custodian of any documentary material, answers to interrogatories, or transcripts of oral testimony produced pursuant to a civil investigative demand under this Code section, or in the event of the official relief of such custodian from responsibility for the custody and control of such documentary material, answers, or transcripts, the Attorney General or his or her designee shall promptly:

(A) Designate another false claims law investigator to serve as custodian of such documentary material, answers, or transcripts; and

(B) Transmit in writing to the person who produced such documentary material, answers, or testimony notice of the identity and address of the successor so designated.

Any person who is designated to be a successor under this paragraph shall have, with regard to such documentary material, answers, or transcripts, the same duties and responsibilities as were imposed by this Code section upon that person's predecessor in office, except that the successor shall not be held responsible for any default or dereliction which occurred before that designation.

(k) (1) Whenever any person fails to comply with any civil investigative demand issued under subsection (b) of this Code section, or whenever satisfactory copying or reproduction of any documentary material requested in such demand cannot be done and such person refuses to surrender such documentary material, the Attorney General or local government may file in any county or district in which such person resides, is found, or transacts business and serve upon such person a petition for an order of such court for the enforcement of the civil investigative demand.

(2) (A) Any person who has received a civil investigative demand issued under subsection (b) of this Code section may file in the appropriate court and serve upon the false claims law investigator identified in such demand a petition for an order of the court to modify or set aside such demand. In the case of a petition addressed to an express demand for any product of discovery, a petition to modify or set aside such demand may be brought only in the superior court for any county in which the proceeding in which such discovery was obtained is or was last pending. Any petition under this subparagraph shall be filed:

(i) Within 20 days after the date of service of the civil investigative demand, or at any time before the return date specified in the demand, whichever date is earlier; or

(ii) Within such longer period as may be prescribed in writing by any false claims law investigator identified in the demand.

(B) The petition shall specify each ground upon which the petitioner relies in seeking relief under subparagraph (A) of this paragraph and may be based upon any failure of the demand to comply with the provisions of this Code section or upon any constitutional or other legal right or privilege of such person. During the pendency of the petition in the court, the court may stay, as it deems proper, the running of the time allowed for compliance with the demand, in whole or in part, except that the person filing the petition shall comply with any portions of the demand not sought to be modified or set aside.

(3) (A) In the case of any civil investigative demand issued under subsection (b) of this Code section which is an express demand for any product of discovery, the person from whom such discovery was obtained may file in the superior court for the county in which the proceeding in which such discovery was obtained is or was last pending and serve upon any false claims law investigator identified in the demand and upon the recipient of the demand a petition for an order of such court to modify or set aside those portions of the demand requiring production of any such product of discovery. Any petition under this subparagraph shall be filed:

(i) Within 20 days after the date of service of the civil investigative demand, or at any time before the return date specified in the demand, whichever date is earlier; or

(ii) Within such longer period as may be prescribed in writing by any false claims law investigator identified in the demand.

(B) The petition shall specify each ground upon which the petitioner relies in seeking relief under subparagraph (A) of this paragraph and may be based upon any failure of the portions of the demand from which relief is sought to comply with the provisions of this Code section or upon any constitutional or other legal right or privilege of the petitioner. During the pendency of the petition, the court may stay, as it deems proper, compliance with the demand and the running of the time allowed for compliance with the demand.

(4) At any time during which any custodian is in custody or control of any documentary material or answers to interrogatories produced by, or transcripts of oral testimony given by, any person in compliance with any civil investigative demand issued under subsection (b) of this Code section, such person and, in the case of an express demand for any product of discovery, the person from whom such discovery was obtained, may file in the superior court for any county within which the office of such custodian is situated and serve upon such custodian a petition for an order of such court to require the performance by the custodian of any duty imposed upon the custodian by this Code section.

(5) Whenever any petition is filed under this subsection in any superior court for any county, such court shall have jurisdiction to hear and determine the matter so presented and to enter such order or orders as may be required to carry out the provisions of this Code section. Any final order so entered shall be subject to appeal. Any disobedience of any final order entered under this Code section by any court shall be punished as a contempt of the court.

(6) Chapter 11 of Title 9, the "Georgia Civil Practice Act," shall apply to any petition filed in this state under this subsection, to the extent that such rules are not inconsistent with the provisions of this Code section.

(l) Any documentary material, answers to written interrogatories, or oral testimony provided under any civil investigative demand issued under subsection (b) of this Code section shall be exempt from disclosure under Article 4 of Chapter 18 of Title 50.



§ 23-3-126. Remedies nonexclusive; construction of provisions

(a) The provisions of this article shall not be deemed exclusive, and the remedies provided for in this article shall be in addition to any other remedies provided for in any other law or available under common law.

(b) This article shall be broadly construed and applied to promote the public's interest in combating fraud and false claims directed at the public's funds.



§ 23-3-127. Proceedings involving Medicaid

If a civil action can be commenced pursuant to Article 7B of Chapter 4 of Title 49, the "State False Medicaid Claims Act," the claimant shall proceed under Article 7B of Chapter 4 of Title 49.









Chapter 4 - Equity Procedure

Article 1 - General Provisions

§ 23-4-1. Consolidation of actions

Where there is one common claim to be asserted by or against several, and one is asserting the claim against many, or many against one, the court may utilize equitable powers to consolidate and determine the whole matter in one action.



§ 23-4-2. How extraordinary remedies claimed

A claim for extraordinary relief or remedy to aid an action or defense may be asserted either by original pleading or by amendment.



§ 23-4-3. Claim of legal and equitable relief by defendant

A defendant to any action in the superior court, whether the action is for legal or equitable relief, may claim legal or equitable relief, or both, by framing proper pleadings for that purpose and sustaining them by sufficient evidence.



§ 23-4-4. Proceedings ex parte or in execution of protective powers; petition

All ex parte proceedings or proceedings for the execution of the protective powers of equity over trust estates or the estates of wards of equity shall be initiated by presenting a petition to the court. The court may order such other proceedings as the necessity of each case demands.



§ 23-4-5. Receipt of and action on petition; transmittal of proceedings to clerk

The judge may receive and act upon the petitions described in Code Section 23-4-4 at chambers, always transmitting the entire proceedings to the clerk to be entered on the minutes or other records of the court.






Article 2 - Parties

§ 23-4-20. Who may complain in equity

Any person who may not bring an action at law may complain in equity and every person who is remediless elsewhere may claim the protection and assistance of equity to enforce any right recognized by the law.






Article 3 - Decrees

§ 23-4-30. Nature of decree; signature and entry

A decree is the judgment of the judge in equitable proceedings upon the facts ascertained and should be signed by him and entered on the minutes of the court.



§ 23-4-31. Power of court to mold and enforce decrees

A superior court shall have full power to mold its decrees so as to meet the exigencies of each case and shall have full power to enforce its decrees when rendered.



§ 23-4-32. Decree affecting property outside jurisdiction

Equity may decree in cases of fraud, trust, or contract, although property not within the jurisdiction may be affected by the decree.



§ 23-4-33. (For effective date, see note.) Decree in will or contract matters; consent of guardian or guardian ad litem

When it becomes impossible to carry out any last will and testament in whole or in part, and in all matters of contract, the judges of the superior courts shall have power to render any decree that may be necessary and legal, provided that all parties in interest shall consent thereto in writing and there shall be no issue as to the facts or, if there is such an issue, that there shall be a like consent in writing that the judge presiding may hear and determine such facts, subject to a review on appeal, as in other cases. In all cases where minors are interested, the consent of the guardian at law or the guardian ad litem shall be obtained before the decree is rendered.



§ 23-4-34. Interlocutory decrees and orders

At any stage in the progress of an action seeking equitable relief, if any portion of the same is ready for or requires a decree, the court may hear and determine such matters and pass such interlocutory decree or order as may advance the cause and expedite a final hearing. If no issue of fact is involved, the verdict of a jury shall be unnecessary.



§ 23-4-35. Confirmation of sales under decrees

Sales under decrees in equity shall be subject to confirmation by the judge, who has a large discretion vested in him in reference thereto. Such sales shall not be consummated until confirmed by him.



§ 23-4-36. Decree transferable; lien

A decree shall be transferable like other judgments and, when for money, shall constitute a like lien.



§ 23-4-37. Attachments for contempt; executions against property

Every decree or order of a superior court in equitable proceedings may be enforced by attachment against the person for contempt. Decrees for money may be enforced by execution against the property. If a decree is partly for money and partly for the performance of a duty, the former may be enforced by execution and the latter by attachment or other process.



§ 23-4-38. Enforcement of extraordinary remedies

Injunction, ne exeat, prohibition, and other extraordinary remedies may be enforced by attachment for contempt.












Title 24 - Evidence

Chapter 1 - General Provisions

Article 1 - Purpose and Applicability of Rules of Evidence

§ 24-1-1. Purpose and construction of the rules of evidence

The object of all legal investigation is the discovery of truth. Rules of evidence shall be construed to secure fairness in administration, eliminate unjustifiable expense and delay, and promote the growth and development of the law of evidence to the end that the truth may be ascertained and proceedings justly determined.



§ 24-1-2. Applicability of the rules of evidence

(a) The rules of evidence shall apply in all trials by jury in any court in this state.

(b) The rules of evidence shall apply generally to all nonjury trials and other fact-finding proceedings of any court in this state subject to the limitations set forth in subsections (c) and (d) of this Code section.

(c) The rules of evidence, except those with respect to privileges, shall not apply in the following situations:

(1) The determination of questions of fact preliminary to admissibility of evidence when the issue is to be determined by the court under Code Section 24-1-104;

(2) Criminal proceedings before grand juries;

(3) Proceedings for extradition or rendition;

(4) Proceedings for revoking parole;

(5) Proceedings for the issuance of warrants for arrest and search warrants except as provided by subsection (b) of Code Section 17-4-40;

(6) Proceedings with respect to release on bond;

(7) Dispositional hearings and custody hearings in juvenile court; or

(8) Contempt proceedings in which the court, pursuant to subsection (a) of Code Section 15-1-4, may act summarily.

(d) (1) In criminal commitment or preliminary hearings in any court, the rules of evidence shall apply except that hearsay shall be admissible.

(2) In in rem forfeiture proceedings, the rules of evidence shall apply except that hearsay shall be admissible in determining probable cause or reasonable cause.

(3) In presentence hearings, the rules of evidence shall apply except that hearsay and character evidence shall be admissible.

(4) In administrative hearings, the rules of evidence as applied in the trial of nonjury civil actions shall be followed, subject to special statutory rules or agency rules as authorized by law.

(e) Except as modified by statute, the common law as expounded by Georgia courts shall continue to be applied to the admission and exclusion of evidence and to procedures at trial.






Article 2 - General Evidentiary Matters

§ 24-1-101. Reserved

Reserved.



§ 24-1-102. Reserved

Reserved.



§ 24-1-103. Rulings on evidence

(a) Error shall not be predicated upon a ruling which admits or excludes evidence unless a substantial right of the party is affected and:

(1) In case the ruling is one admitting evidence, a timely objection or motion to strike appears of record, stating the specific ground of objection, if the specific ground was not apparent from the context; or

(2) In case the ruling is one excluding evidence, the substance of the evidence was made known to the court by an offer of proof or was apparent from the context within which questions were asked.

Once the court makes a definitive ruling on the record admitting or excluding any evidence, either at or before trial, a party need not renew an objection or offer of proof to preserve such claim of error for appeal.

(b) The court shall accord the parties adequate opportunity to state grounds for objections and present offers of proof. The court may add any other or further statement which shows the character of the evidence, the form in which it was offered, the objection made, and the ruling thereon. The court may direct the making of an offer of proof in question and answer form.

(c) Jury proceedings shall be conducted, to the extent practicable, so as to prevent inadmissible evidence from being suggested to the jury by any means, including, but not limited to, making statements or offers of proof or asking questions in the hearing of the jury.

(d) Nothing in this Code section shall preclude a court from taking notice of plain errors affecting substantial rights although such errors were not brought to the attention of the court.



§ 24-1-104. Preliminary questions

(a) Preliminary questions concerning the qualification of a person to be a witness, the existence of a privilege, or the admissibility of evidence shall be determined by the court, subject to the provisions of subsection (b) of this Code section. In making its determination, the court shall not be bound by the rules of evidence except those with respect to privileges. Preliminary questions shall be resolved by a preponderance of the evidence standard.

(b) When the relevancy of evidence depends upon the fulfillment of a condition of fact, the court shall admit it upon, or subject to, the introduction of evidence sufficient to support a finding of the fulfillment of the condition.

(c) Hearings on the admissibility of confessions shall in all cases be conducted out of the hearing of the jury. Hearings on other preliminary matters shall be conducted out of the hearing of the jury when the interests of justice require or when an accused is a witness and requests a hearing outside the presence of the jury.

(d) The accused shall not, by testifying upon a preliminary matter, become subject to cross-examination as to other issues in the proceeding.

(e) This Code section shall not limit the right of a party to introduce before the jury evidence relevant to weight or credibility.



§ 24-1-105. Limited admissibility

When evidence which is admissible as to one party or for one purpose but which is not admissible as to another party or for another purpose is admitted, the court, upon request, shall restrict the evidence to its proper scope and instruct the jury accordingly.



§ 24-1-106. Introduction of remaining portions of writings or recorded statements

When a writing or recorded statement or part thereof is introduced by a party, an adverse party may require the introduction at that time of any other part or any other writing or recorded statement which, in fairness, should be considered contemporaneously with the writing or recorded statement.









Chapter 2 - Judicial Notice

Article 1 - Adjudicative Facts

§ 24-2-201. Judicial notice of adjudicative facts

(a) This Code section governs only judicial notice of adjudicative facts.

(b) A judicially noticed fact shall be a fact which is not subject to reasonable dispute in that it is either:

(1) Generally known within the territorial jurisdiction of the court; or

(2) Capable of accurate and ready determination by resort to sources whose accuracy cannot reasonably be questioned.

(c) A court may take judicial notice, whether or not requested by a party.

(d) A court shall take judicial notice if requested by a party and provided with the necessary information.

(e) A party shall be entitled, upon timely request, to an opportunity to be heard as to the propriety of taking judicial notice and the tenor of the matter noticed. In the absence of prior notification, such request may be made after judicial notice has been taken.

(f) Judicial notice may be taken at any stage of the proceeding.

(g) (1) In a civil proceeding, the court shall instruct the jury to accept as conclusive any fact judicially noticed.

(2) In a criminal proceeding, the court shall instruct the jury that it may, but is not required to, accept as conclusive any fact judicially noticed.






Article 2 - Legislative Facts; Ordinances or Resolutions

§ 24-2-220. Judicial notice of legislative facts

The existence and territorial extent of states and their forms of government; all symbols of nationality; the laws of nations; all laws and resolutions of the General Assembly and the journals of each branch thereof as published by authority; the laws of the United States and of the several states thereof as published by authority; the uniform rules of the courts; the administrative rules and regulations filed with the Secretary of State pursuant to Code Section 50-13-6; the general customs of merchants; the admiralty and maritime courts of the world and their seals; the political makeup and history of this state and the federal government as well as the local divisions of this state; the seals of the several departments of the government of the United States and of the several states of the union; and all similar matters of legislative fact shall be judicially recognized without the introduction of proof. Judicial notice of adjudicative facts shall be governed by Code Section 24-2-201.



§ 24-2-221. Judicial notice of ordinance or resolution

When certified by a public officer, clerk, or keeper of county or municipal records in this state in a manner as specified for county records in Code Section 24-9-920 or in a manner as specified for municipal records in paragraph (1) or (2) of Code Section 24-9-902 and in the absence of contrary evidence, judicial notice may be taken of a certified copy of any ordinance or resolution included within a general codification required by paragraph (1) of subsection (b) of Code Section 36-80-19 as representing an ordinance or resolution duly approved by the governing authority and currently in force as presented. Any such certified copy shall be self-authenticating and shall be admissible as prima-facie proof of any such ordinance or resolution before any court or administrative body.









Chapter 3 - Parol Evidence

§ 24-3-1. Parol evidence contradicting writing inadmissible generally

Parol contemporaneous evidence shall be generally inadmissible to contradict or vary the terms of a valid written instrument.



§ 24-3-2. Proof of unwritten portions of contract admissible where not inconsistent

If the writing does not purport to contain all the stipulations of the contract, parol evidence shall be admissible to prove other portions thereof not inconsistent with the writing; collateral undertakings between parties of the same part among themselves would not properly be looked for in the writing.



§ 24-3-3. Contemporaneous writings explaining each other; parol evidence explaining ambiguities

(a) All contemporaneous writings shall be admissible to explain each other.

(b) Parol evidence shall be admissible to explain all ambiguities, both latent and patent.



§ 24-3-4. Circumstances surrounding execution of contracts

The surrounding circumstances shall always be proper subjects of proof to aid in the construction of contracts.



§ 24-3-5. Known usage

Evidence of known and established usage shall be admissible to aid in the construction of contracts as well as to annex incidents.



§ 24-3-6. Rebuttal of equity; discharge of contract; proof of subsequent agreement; change of time or place of performance

Parol evidence shall be admissible to rebut an equity, to discharge an entire contract, to prove a new and distinct subsequent agreement, to enlarge the time of performance, or to change the place of performance.



§ 24-3-7. Proof of mistake in deed or written contract

Parol evidence shall be admissible to prove a mistake in a deed or any other contract required by law to be in writing.



§ 24-3-8. Original or subsequent voidness of writing

Parol evidence shall be admissible to show that a writing either was originally void or subsequently became void.



§ 24-3-9. Explanation or denial of receipts

Receipts for money shall always be only prima-facie evidence of payment and may be denied or explained by parol.



§ 24-3-10. Explanation of blank endorsements

Blank endorsements of negotiable paper may always be explained between the parties themselves or those taking with notice of dishonor or of the actual facts of such endorsements.






Chapter 4 - Relevant Evidence and Its Limits

§ 24-4-401. "Relevant evidence" defined

As used in this chapter, the term "relevant evidence" means evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence.



§ 24-4-402. Relevant evidence generally admissible; irrelevant evidence not admissible

All relevant evidence shall be admissible, except as limited by constitutional requirements or as otherwise provided by law or by other rules, as prescribed pursuant to constitutional or statutory authority, applicable in the court in which the matter is pending. Evidence which is not relevant shall not be admissible.



§ 24-4-403. Exclusion of relevant evidence on the grounds of prejudice, confusion, or waste of time

Relevant evidence may be excluded if its probative value is substantially outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the jury or by considerations of undue delay, waste of time, or needless presentation of cumulative evidence.



§ 24-4-404. Character evidence not admissible to prove conduct; exceptions; other crimes

(a) Evidence of a person's character or a trait of character shall not be admissible for the purpose of proving action in conformity therewith on a particular occasion, except for:

(1) Evidence of a pertinent trait of character offered by an accused or by the prosecution to rebut the same; or if evidence of a trait of character of the alleged victim of the crime is offered by an accused and admitted under paragraph (2) of this subsection, evidence of the same trait of character of the accused offered by the prosecution;

(2) Subject to the limitations imposed by Code Section 24-4-412, evidence of a pertinent trait of character of the alleged victim of the crime offered by an accused or by the prosecution to rebut the same; or evidence of a character trait of peacefulness of the alleged victim offered by the prosecution in a homicide case to rebut evidence that the alleged victim was the first aggressor; or

(3) Evidence of the character of a witness, as provided in Code Sections 24-6-607, 24-6-608, and 24-6-609.

(b) Evidence of other crimes, wrongs, or acts shall not be admissible to prove the character of a person in order to show action in conformity therewith. It may, however, be admissible for other purposes, including, but not limited to, proof of motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of mistake or accident. The prosecution in a criminal proceeding shall provide reasonable notice to the defense in advance of trial, unless pretrial notice is excused by the court upon good cause shown, of the general nature of any such evidence it intends to introduce at trial. Notice shall not be required when the evidence of prior crimes, wrongs, or acts is offered to prove the circumstances immediately surrounding the charged crime, motive, or prior difficulties between the accused and the alleged victim.



§ 24-4-405. Methods of proving character

(a) In all proceedings in which evidence of character or a trait of character of a person is admissible, proof shall be made by testimony as to reputation or by testimony in the form of an opinion.

(b) In proceedings in which character or a trait of character of a person is an essential element of a charge, claim, or defense or when an accused testifies to his or her own character, proof may also be made of specific instances of that person's conduct. The character of the accused, including specific instances of the accused's conduct, shall also be admissible in a presentencing hearing subject to the provisions of Code Section 17-10-2.

(c) On cross-examination, inquiry shall be allowable into relevant specific instances of conduct.



§ 24-4-406. Habit; routine practice

Evidence of the habit of a person or of the routine practice of an organization, whether corroborated or not and regardless of the presence of eyewitnesses, is relevant to prove that the conduct of the person or organization on a particular occasion was in conformity with such habit or routine practice.



§ 24-4-407. Subsequent remedial measures

In civil proceedings, when, after an injury or harm, remedial measures are taken to make such injury or harm less likely to recur, evidence of the remedial measures shall not be admissible to prove negligence or culpable conduct but may be admissible to prove product liability under subsection (b) or (c) of Code Section 51-1-11. The provisions of this Code section shall not require the exclusion of evidence of remedial measures when offered for impeachment or for another purpose, including, but not limited to, proving ownership, control, or feasibility of precautionary measures, if controverted.



§ 24-4-408. Compromises and offers to compromise

(a) Except as provided in Code Section 9-11-68, evidence of:

(1) Furnishing, offering, or promising to furnish; or

(2) Accepting, offering, or promising to accept

a valuable consideration in compromising or attempting to compromise a claim which was disputed as to either validity or amount shall not be admissible to prove liability for or invalidity of any claim or its amount.

(b) Evidence of conduct or statements made in compromise negotiations or mediation shall not be admissible.

(c) This Code section shall not require the exclusion of any evidence otherwise discoverable merely because it is presented in the course of compromise negotiations or mediation. This Code section shall not require exclusion of evidence offered for another purpose, including, but not limited to, proving bias or prejudice of a witness, negating a contention of undue delay or abuse of process, or proving an effort to obstruct a criminal investigation or prosecution.



§ 24-4-409. Payment of medical and similar expenses

Evidence of furnishing, offering, or promising to pay medical, hospital, or similar expenses occasioned by an injury shall not be admissible to prove liability for the injury.



§ 24-4-410. Inadmissibility of pleas, plea discussions, and related statements

Except as otherwise provided by law, evidence of the following shall not, in any judicial or administrative proceeding, be admissible against the criminal defendant who made the plea or was a participant in the plea discussions:

(1) A plea of guilty which was later withdrawn;

(2) A plea of nolo contendere;

(3) Any statement made in the course of any proceedings in which a guilty plea or a plea of nolo contendere was entered and was later withdrawn, vacated, or set aside; or

(4) Any statement made in the course of plea discussions with an attorney for the prosecuting authority which does not result in a plea of guilty or which results in a plea of guilty later withdrawn, vacated, or set aside;

provided, however, that the statements described in paragraphs (1) through (4) of this Code section shall be admissible in any proceeding wherein another statement made in the course of the same plea or plea discussions has been introduced and the statement ought in fairness be considered contemporaneously with it or in a criminal proceeding for perjury or false statement if the statement was made by the accused under oath, on the record, and in the presence of counsel or after the accused voluntarily waived his or her right to counsel.



§ 24-4-411. Liability insurance

In all civil proceedings involving a claim for damages, evidence that a person was or was not insured against liability shall not be admissible except as provided in this Code section. This Code section shall not require the exclusion of evidence of insurance against liability in proceedings under Code Section 40-1-112 or when such evidence is offered for a relevant purpose, including, but not limited to, proof of agency, ownership, or control, and the court finds that the danger of unfair prejudice is substantially outweighed by the probative value of the evidence.



§ 24-4-412. Complainant's past sexual behavior not admissible in prosecutions for certain sexual offenses; exceptions

(a) In any prosecution for rape in violation of Code Section 16-6-1; aggravated assault with the intent to rape in violation of Code Section 16-5-21; aggravated sodomy or sodomy in violation of Code Section 16-6-2; statutory rape in violation of Code Section 16-6-3; aggravated child molestation or child molestation in violation of Code Section 16-6-4; incest in violation of Code Section 16-6-22; sexual battery in violation of Code Section 16-6-22.1; or aggravated sexual battery in violation of Code Section 16-6-22.2, evidence relating to the past sexual behavior of the complaining witness shall not be admissible, either as direct evidence or on cross-examination of the complaining witness or other witnesses, except as provided in this Code section. For the purposes of this Code section, evidence of past sexual behavior includes, but is not limited to, evidence of the complaining witness's marital history, mode of dress, general reputation for promiscuity, nonchastity, or sexual mores contrary to the community standards.

(b) In any prosecution for rape in violation of Code Section 16-6-1; aggravated assault with the intent to rape in violation of Code Section 16-5-21; aggravated sodomy or sodomy in violation of Code Section 16-6-2; statutory rape in violation of Code Section 16-6-3; aggravated child molestation or child molestation in violation of Code Section 16-6-4; incest in violation of Code Section 16-6-22; sexual battery in violation of Code Section 16-6-22.1; or aggravated sexual battery in violation of Code Section 16-6-22.2, evidence relating to the past sexual behavior of the complaining witness may be introduced if the court, following the procedure described in subsection (c) of this Code section, finds that the past sexual behavior directly involved the participation of the accused and finds that the evidence expected to be introduced supports an inference that the accused could have reasonably believed that the complaining witness consented to the conduct complained of in the prosecution.

(c) The procedure for introducing evidence as described in subsection (b) of this Code section shall be as follows:

(1) At the time the defense seeks to introduce evidence which would be covered by subsection (b) of this Code section, the defense shall notify the court of such intent, whereupon the court shall conduct an in camera hearing to examine the accused's offer of proof;

(2) At the conclusion of the hearing, if the court finds that any of the evidence introduced at the hearing is admissible under subsection (b) of this Code section or is so highly material that it will substantially support a conclusion that the accused reasonably believed that the complaining witness consented to the conduct complained of and that justice mandates the admission of such evidence, the court shall by order state what evidence may be introduced by the defense at the trial of the case and in what manner the evidence may be introduced; and

(3) The defense may then introduce evidence pursuant to the order of the court.



§ 24-4-413. Evidence of similar transaction crimes in sexual assault cases

(a) In a criminal proceeding in which the accused is accused of an offense of sexual assault, evidence of the accused's commission of another offense of sexual assault shall be admissible and may be considered for its bearing on any matter to which it is relevant.

(b) In a proceeding in which the prosecution intends to offer evidence under this Code section, the prosecutor shall disclose such evidence to the accused, including statements of witnesses or a summary of the substance of any testimony that is expected to be offered, at least ten days in advance of trial, unless the time is shortened or lengthened or pretrial notice is excused by the judge upon good cause shown.

(c) This Code section shall not be the exclusive means to admit or consider evidence described in this Code section.

(d) As used in this Code section, the term "offense of sexual assault" means any conduct or attempt or conspiracy to engage in:

(1) Conduct that would be a violation of Code Section 16-6-1, 16-6-2, 16-6-3, 16-6-5.1, 16-6-22, 16-6-22.1, or 16-6-22.2;

(2) Any crime that involves contact, without consent, between any part of the accused's body or an object and the genitals or anus of another person;

(3) Any crime that involves contact, without consent, between the genitals or anus of the accused and any part of another person's body; or

(4) Any crime that involves deriving sexual pleasure or gratification from the infliction of death, bodily injury, or physical pain on another person.



§ 24-4-414. Evidence of similar transaction crimes in child molestation cases

(a) In a criminal proceeding in which the accused is accused of an offense of child molestation, evidence of the accused's commission of another offense of child molestation shall be admissible and may be considered for its bearing on any matter to which it is relevant.

(b) In a proceeding in which the state intends to offer evidence under this Code section, the prosecuting attorney shall disclose the evidence to the accused, including statements of witnesses or a summary of the substance of any testimony that the prosecuting attorney expects to offer, at least ten days in advance of trial, unless the time is shortened or lengthened or pretrial notice is excused by the judge upon good cause shown.

(c) This Code section shall not be the exclusive means to admit or consider evidence described under this Code section.

(d) As used in this Code section, the term "offense of child molestation" means any conduct or attempt or conspiracy to engage in:

(1) Conduct that would be a violation of Code Section 16-6-4, 16-6-5, 16-12-100, 16-12-100.2, or 16-12-100.3;

(2) Any crime that involves contact between any part of the accused's body or an object and the genitals or anus of a child;

(3) Any crime that involves contact between the genitals or anus of the accused and any part of the body of a child; or

(4) Any crime that involves deriving sexual pleasure or gratification from the infliction of death, bodily injury, or physical pain on a child.



§ 24-4-415. Evidence of similar acts in civil or administrative proceedings concerning sexual assault or child molestation

(a) In a civil or administrative proceeding in which a claim for damages or other relief is predicated on a party's alleged commission of conduct constituting an offense of sexual assault or an offense of child molestation, evidence of that party's commission of another offense of sexual assault or another offense of child molestation shall be admissible and may be considered as provided in Code Sections 24-4-413 and 24-4-414.

(b) A party who intends to offer evidence under this Code section shall disclose the evidence to the party against whom it will be offered, including statements of witnesses or a summary of the substance of any testimony that is expected to be offered, at least ten days in advance of trial, unless the time is shortened or lengthened or pretrial notice is excused by the judge upon good cause shown.

(c) This Code section shall not be the exclusive means to admit or consider evidence described in this Code section.

(d) As used in this Code section, the term:

(1) "Offense of child molestation" means any conduct or attempt or conspiracy to engage in:

(A) Conduct that would be a violation of Code Section 16-6-4, 16-6-5, 16-12-100, 16-12-100.2, or 16-12-100.3;

(B) Any crime that involves contact between any part of the accused's body or an object and the genitals or anus of a child;

(C) Any crime that involves contact between the genitals or anus of the accused and any part of the body of a child; or

(D) Any crime that involves deriving sexual pleasure or gratification from the infliction of death, bodily injury, or physical pain on a child.

(2) "Offense of sexual assault" means any conduct or attempt or conspiracy to engage in:

(A) Conduct that would be a violation of Code Section 16-6-1, 16-6-2, 16-6-3, 16-6-5.1, 16-6-22, 16-6-22.1, or 16-6-22.2;

(B) Any crime that involves contact, without consent, between any part of the accused's body or an object and the genitals or anus of another person;

(C) Any crime that involves contact, without consent, between the genitals or anus of the accused and any part of another person's body; or

(D) Any crime that involves deriving sexual pleasure or gratification from the infliction of death, bodily injury, or physical pain on another person.



§ 24-4-416. Statements of sympathy in medical malpractice cases

(a) As used in this Code section, the term "health care provider" means any person licensed under Chapter 9, 10A, 11, 11A, 26, 28, 30, 33, 34, 35, 39, or 44 of Title 43 or any hospital, nursing home, home health agency, institution, or medical facility licensed or defined under Chapter 7 of Title 31. The term shall also include any corporation, professional corporation, partnership, limited liability company, limited liability partnership, authority, or other entity composed of such health care providers.

(b) In any claim or civil proceeding brought by or on behalf of a patient allegedly experiencing an unanticipated outcome of medical care, any and all statements, affirmations, gestures, activities, or conduct expressing regret, apology, sympathy, commiseration, condolence, compassion, mistake, error, or a general sense of benevolence which is made by a health care provider or an employee or agent of a health care provider to the patient, a relative of the patient, or a representative of the patient and which relates to the unanticipated outcome shall be inadmissible as evidence and shall not constitute an admission of liability or an admission against interest.



§ 24-4-417. Evidence of similar acts in prosecutions for violations of Code Section 40-6-391

(a) In a criminal proceeding involving a prosecution for a violation of Code Section 40-6-391, evidence of the commission of another violation of Code Section 40-6-391 on a different occasion by the same accused shall be admissible when:

(1) The accused refused in the current case to take the state administered test required by Code Section 40-5-55 and such evidence is relevant to prove knowledge, plan, or absence of mistake or accident;

(2) The accused refused in the current case to provide an adequate breath sample for the state administered test required by Code Section 40-5-55 and such evidence is relevant to prove knowledge, plan, or absence of mistake or accident; or

(3) The identity of the driver is in dispute in the current case and such evidence is relevant to prove identity.

(b) In a criminal proceeding in which the state intends to offer evidence under this Code section, the prosecuting attorney shall disclose such evidence to the accused, including statements of witnesses or a summary of the substance of any testimony that the prosecuting attorney expects to offer, at least ten days in advance of trial, unless the time is shortened or pretrial notice is excused by the judge upon good cause shown.

(c) This Code section shall not be the exclusive means to admit or consider evidence described in this Code section.



§ 24-4-418. Admissibility of criminal gang activity, disclosure

(a) In a criminal proceeding in which the accused is accused of conducting or participating in criminal gang activity in violation of Code Section 16-15-4, evidence of the accused's commission of criminal gang activity, as such term is defined in Code Section 16-15-3, shall be admissible and may be considered for its bearing on any matter to which it is relevant.

(b) In a proceeding in which the prosecution intends to offer evidence under this Code section, the prosecutor shall disclose such evidence to the accused, including statements of witnesses or a summary of the substance of any testimony that is expected to be offered, at least ten days in advance of trial, unless the time is shortened or lengthened or pretrial notice is excused by the judge upon good cause shown.

(c) This Code section shall not be the exclusive means to admit or consider evidence described in this Code section.






Chapter 5 - Privileges

§ 24-5-501. Certain communications privileged

(a) There are certain admissions and communications excluded from evidence on grounds of public policy, including, but not limited to, the following:

(1) Communications between husband and wife;

(2) Communications between attorney and client;

(3) Communications among grand jurors;

(4) Secrets of state;

(5) Communications between psychiatrist and patient;

(6) Communications between licensed psychologist and patient as provided in Code Section 43-39-16;

(7) Communications between a licensed clinical social worker, clinical nurse specialist in psychiatric/mental health, licensed marriage and family therapist, or licensed professional counselor and patient;

(8) Communications between or among any psychiatrist, psychologist, licensed clinical social worker, clinical nurse specialist in psychiatric/mental health, licensed marriage and family therapist, and licensed professional counselor who are rendering psychotherapy or have rendered psychotherapy to a patient, regarding that patient's communications which are otherwise privileged by paragraph (5), (6), or (7) of this subsection; and

(9) Communications between accountant and client as provided by Code Section 43-3-29.

(b) As used in this Code section, the term:

(1) "Psychotherapy" means the employment of psychotherapeutic techniques.

(2) "Psychotherapeutic techniques" shall have the same meaning as provided in Code Section 43-10A-3.



§ 24-5-502. Communications to clergyman privileged

Every communication made by any person professing religious faith, seeking spiritual comfort, or seeking counseling to any Protestant minister of the Gospel, any priest of the Roman Catholic faith, any priest of the Greek Orthodox Catholic faith, any Jewish rabbi, or any Christian or Jewish minister or similar functionary, by whatever name called, shall be deemed privileged. No such minister, priest, rabbi, or similar functionary shall disclose any communications made to him or her by any such person professing religious faith, seeking spiritual guidance, or seeking counseling, nor shall such minister, priest, rabbi, or similar functionary be competent or compellable to testify with reference to any such communication in any court.



§ 24-5-503. Husband and wife as witnesses for and against each other in criminal proceedings

(a) A husband and wife shall be competent but shall not be compellable to give evidence in any criminal proceeding for or against each other.

(b) The privilege created by subsection (a) of this Code section or by corresponding privileges in paragraph (1) of subsection (a) of Code Section 24-5-501 or subsection (a) of Code Section 24-5-505 shall not apply in proceedings in which:

(1) The husband or wife is charged with a crime against the person of a child under the age of 18, but such husband or wife shall be compellable to give evidence only on the specific act for which the accused is charged;

(2) The husband or wife is charged with a crime against his or her spouse;

(3) The husband or wife is charged with causing physical damage to property belonging to the husband and wife or to their separate property; or

(4) The alleged crime against his or her current spouse occurred prior to the lawful marriage of the husband and wife.



§ 24-5-504. Law enforcement officers testifying; home address

Any law enforcement officer testifying in his or her official capacity in any criminal proceeding shall not be compelled to reveal his or her home address. Such officer may be required to divulge the business address of his or her employer, and the court may require any law enforcement officer to answer questions as to his or her home address whenever such fact may be material to any issue in the proceeding.



§ 24-5-505. Party or witness privilege

(a) No party or witness shall be required to testify as to any matter which may incriminate or tend to incriminate such party or witness or which shall tend to bring infamy, disgrace, or public contempt upon such party or witness or any member of such party or witness's family.

(b) Except in proceedings in which a judgment creditor or judgment creditor's successor in interest seeks postjudgment discovery involving a judgment debtor pursuant to Code Section 9-11-69, no party or witness shall be required to testify as to any matter which shall tend to work a forfeiture of his or her estate.

(c) No official persons shall be called on to disclose any state matters of which the policy of the state and the interest of the community require concealment.



§ 24-5-506. Privilege against self-incrimination; testimony of accused in criminal case

(a) No person who is charged in any criminal proceeding with the commission of any criminal offense shall be compellable to give evidence for or against himself or herself.

(b) If an accused in a criminal proceeding wishes to testify and announces in open court his or her intention to do so, the accused may so testify. If an accused testifies, he or she shall be sworn as any other witness and, except as provided in Code Sections 24-6-608 and 24-6-609, may be examined and cross-examined as any other witness. The failure of an accused to testify shall create no presumption against the accused, and no comment shall be made because of such failure.



§ 24-5-507. Grant of immunity; contempt

(a) Whenever in the judgment of the Attorney General or any district attorney the testimony of any person or the production of evidence of any kind by any person in any criminal proceeding before a court or grand jury is necessary to the public interest, the Attorney General or the district attorney may request in writing the superior court to order such person to testify or produce the evidence. Upon order of the court, such person shall not be excused on the basis of the privilege against self-incrimination from testifying or producing any evidence required, but no testimony or other evidence required under the order or any information directly or indirectly derived from such testimony or evidence shall be used against the person in any proceeding or prosecution for a crime or offense concerning which he or she testified or produced evidence under court order. However, such person may nevertheless be prosecuted or subjected to penalty or forfeiture for any perjury, false swearing, or contempt committed in testifying or failing to testify or in producing or failing to produce evidence in accordance with the order but shall not be required to produce evidence that can be used in any other court of this state, the United States, or any other state. Any order entered under this Code section shall be entered of record in the minutes of the court so as to afford a permanent record thereof, and any testimony given by a person pursuant to such order shall be transcribed and filed for permanent record in the office of the clerk of the court.

(b) If a person refuses to testify after being granted immunity from prosecution and after being ordered to testify as set forth in this Code section, such person may be adjudged in contempt and committed to the county jail until such time as such person purges himself or herself of contempt by testifying as ordered without regard to the expiration of the grand jury. If the grand jury before which such person was ordered to testify has been dissolved, such person may purge himself or herself by testifying before the court.



§ 24-5-508. Qualified privilege for news gathering or dissemination

Any person, company, or other entity engaged in the gathering and dissemination of news for the public through any newspaper, book, magazine, radio or television broadcast, or electronic means shall have a qualified privilege against disclosure of any information, document, or item obtained or prepared in the gathering or dissemination of news in any proceeding where the one asserting the privilege is not a party, unless it is shown that this privilege has been waived or that what is sought:

(1) Is material and relevant;

(2) Cannot be reasonably obtained by alternative means; and

(3) Is necessary to the proper preparation or presentation of the case of a party seeking the information, document, or item.



§ 24-5-509. Communications between victim of family violence or sexual assault and agents providing services to such victim; termination of privilege

(a) As used in this Code section, the term:

(1) "Agent" means a current or former employee or volunteer of a program who has successfully completed a minimum of 20 hours of training in family violence and sexual assault intervention and prevention at a Criminal Justice Coordinating Council certified victim assistance program.

(2) "Family violence" shall have the same meaning as provided in Code Section 19-13-1.

(3) "Family violence shelter" means a program whose primary purpose is to provide services to family violence victims and their families that is not under the direct supervision of a law enforcement agency, prosecuting attorney's office, or a government agency.

(4) "Family violence victim" means a person who consults a family violence shelter for the purpose of securing advice or other services concerning an act of family violence, an alleged act of family violence, or an attempted act of family violence.

(5) "Government agency" means any agency of the executive, legislative, or judicial branch of government or political subdivision or authority thereof of this state, any other state, the District of Columbia, the United States and its territories and possessions, or any foreign government or international governmental or quasi-governmental agency recognized by the United States or by any of the several states.

(6) "Negative effect of the disclosure of the evidence on the victim" shall include the impact of the disclosure on the relationship between the victim and the agent and the delivery and accessibility of services.

(7) "Program" means a family violence shelter or rape crisis center.

(8) "Rape crisis center" means a program whose primary purpose is to provide services to sexual assault victims and their families that is not under the direct supervision of a law enforcement agency, prosecuting attorney's office, or a government agency.

(9) "Services" means any services provided to a victim by a program including but not limited to crisis hot lines, safe homes and shelters, assessment and intake, counseling, services for children who are victims of family violence or sexual assault, support in medical, administrative, and judicial systems, transportation, relocation, and crisis intervention. Such term shall not include mandatory reporting as required by Code Section 19-7-5 or 30-5-4.

(10) "Sexual assault" shall have the same meaning as provided in Code Section 17-5-70.

(11) "Sexual assault victim" means a person who consults a rape crisis center for the purpose of securing advice or other services concerning a sexual assault, an alleged sexual assault, or an attempted sexual assault.

(12) "Victim" means a family violence victim or sexual assault victim.

(b) No agent of a program shall be compelled to disclose any evidence in a judicial proceeding that the agent acquired while providing services to a victim, provided that such evidence was necessary to enable the agent to render services, unless the privilege has been waived by the victim or, upon motion by a party, the court finds by a preponderance of the evidence at a pretrial hearing or hearing outside the presence of the jury that:

(1) In a civil proceeding:

(A) The evidence sought is material and relevant to factual issues to be determined;

(B) The evidence is not sought solely for the purpose of referring to the victim's character for truthfulness or untruthfulness; provided, however, that this subparagraph shall not apply to evidence of the victim's prior inconsistent statements;

(C) The evidence sought is not available or already obtained by the party seeking disclosure; and

(D) The probative value of the evidence sought substantially outweighs the negative effect of the disclosure of the evidence on the victim; or

(2) In a criminal proceeding:

(A) The evidence sought is material and relevant to the issue of guilt, degree of guilt, or sentencing for the offense charged or a lesser included offense;

(B) The evidence is not sought solely for the purpose of referring to the victim's character for truthfulness or untruthfulness; provided, however, that this subparagraph shall not apply to evidence of the victim's prior inconsistent statements;

(C) The evidence sought is not available or already obtained by the party seeking disclosure; and

(D) The probative value of the evidence sought substantially outweighs the negative effect of the disclosure of the evidence on the victim.

(c) If the court finds that the evidence sought may be subject to disclosure pursuant to subsection (b) of this Code section, the court shall order that such evidence be produced for the court under seal, shall examine the evidence in camera, and may allow disclosure of those portions of the evidence that the court finds are subject to disclosure under this Code section.

(d) The privilege afforded under this Code section shall terminate upon the death of the victim.

(e) The privilege granted by this Code section shall not apply if the agent was a witness or party to the family violence or sexual assault or other crime that occurred in the agent's presence.

(f) The mere presence of a third person during communications between an agent and a victim shall not void the privilege granted by this Code section, provided that the communication occurred in a setting when or where the victim had a reasonable expectation of privacy.

(g) If the victim is or has been judicially determined to be incompetent, the victim's guardian may waive the victim's privilege.

(h) In criminal proceedings, if either party intends to compel evidence based on this Code section, the party shall file and serve notice of his or her intention on the opposing party at least ten days prior to trial, or as otherwise directed by the court. The court shall hold a pretrial hearing in accordance with subsection (b) of this Code section and determine the issue prior to trial.



§ 24-5-510. Privileged communications between law enforcement officers and peer counselors

(a) As used in this Code section, the term:

(1) "Client" means a law enforcement employee or a law enforcement officer's immediate family.

(2) "Immediate family" means the spouse, child, stepchild, parent, or stepparent.

(3) "Peer counselor" means an employee of a law enforcement agency who has received training to provide emotional and moral support to a client and was designated by a sheriff, police chief, or other head of a law enforcement agency to counsel clients.

(b) Except as provided in subsection (c) of this Code section, communications between a client and a peer counselor shall be privileged. A peer counselor shall not disclose any such communications made to him or her and shall not be competent or compellable to testify with reference to any such communications in any court.

(c) The privilege created by subsection (b) of this Code section shall not apply when:

(1) The disclosure is authorized by the client, or if the client is deceased, by his or her executor or administrator, and if an executor or administrator is not appointed, by the client's next of kin;

(2) Compelled by court order;

(3) The peer counselor was an initial responding officer, witness, or party to an act that is the subject of the counseling;

(4) The communication was made when the peer counselor was not performing official duties; or

(5) The client is charged with a crime.

(d) The privilege created by this Code section shall not be grounds to fail to comply with mandatory reporting requirements as set forth in Code Section 19-7-5 or Chapter 5 of Title 30, the "Disabled Adults and Elder Persons Protection Act."






Chapter 6 - Witnesses

Article 1 - General Provisions

§ 24-6-601. General rule of competency

Except as otherwise provided in this chapter, every person is competent to be a witness.



§ 24-6-602. Lack of personal knowledge

A witness may not testify to a matter unless evidence is introduced sufficient to support a finding that the witness has personal knowledge of such matter. Evidence to prove personal knowledge may, but need not, consist of the witness's own testimony. The provisions of this Code section are subject to Code Section 24-7-703 and shall not apply to party admissions.



§ 24-6-603. Oath or affirmation

(a) Before testifying, every witness shall be required to declare that he or she will testify truthfully by oath or affirmation administered in a form calculated to awaken the witness's conscience and impress the witness's mind with the duty to do so.

(b) Notwithstanding the provisions of subsection (a) of this Code section, in all proceedings involving dependency as defined by Code Section 15-11-2 and in all criminal proceedings in which a child was a victim of or witness to any crime, the child shall be competent to testify, and the child's credibility shall be determined as provided in this chapter.



§ 24-6-604. Interpreters

Except as provided in Code Sections 24-6-656 and 24-6-657 or by the rules promulgated by the Supreme Court of Georgia pursuant to Code Section 15-1-14, an interpreter shall be subject to the provisions of Code Section 24-7-702. Interpreters shall be required to take an oath or affirmation to make a true translation.



§ 24-6-605. Judge as witness

The judge presiding at the trial shall not testify in that trial as a witness. No objection need be made in order to preserve this issue.



§ 24-6-606. Juror as witness

(a) A member of the jury shall not testify as a witness before that jury in the trial of the case in which the juror is sitting. If a juror is called to testify, the opposing party shall be afforded an opportunity to object out of the presence of the jury.

(b) Upon an inquiry into the validity of a verdict or indictment, a juror shall not testify by affidavit or otherwise nor shall a juror's statements be received in evidence as to any matter or statement occurring during the course of the jury's deliberations or to the effect of anything upon the jury deliberations or any other juror's mind or emotions as influencing the juror to assent to or dissent from the verdict or indictment or concerning the juror's mental processes in connection therewith; provided, however, that a juror may testify on the question of whether extraneous prejudicial information was improperly brought to the juror's attention, whether any outside influence was improperly brought to bear upon any juror, or whether there was a mistake in entering the verdict onto the verdict form.



§ 24-6-607. Who may impeach

The credibility of a witness may be attacked by any party, including the party calling the witness.



§ 24-6-608. Evidence of character and conduct of witness

(a) The credibility of a witness may be attacked or supported by evidence in the form of opinion or reputation, subject to the following limitations:

(1) The evidence may refer only to character for truthfulness or untruthfulness; and

(2) Evidence of truthful character shall be admissible only after the character of the witness for truthfulness has been attacked by opinion or reputation evidence or otherwise.

(b) Specific instances of the conduct of a witness, for the purpose of attacking or supporting the witness's character for truthfulness, other than a conviction of a crime as provided in Code Section 24-6-609, or conduct indicative of the witness's bias toward a party may not be proved by extrinsic evidence. Such instances may however, in the discretion of the court, if probative of truthfulness or untruthfulness, be inquired into on cross-examination of the witness:

(1) Concerning the witness's character for truthfulness or untruthfulness; or

(2) Concerning the character for truthfulness or untruthfulness of another witness as to which character the witness being cross-examined has testified.

(c) The giving of testimony, whether by an accused or by any other witness, shall not operate as a waiver of the accused's or the witness's privilege against self-incrimination when examined with respect to matters which relate only to character for truthfulness.



§ 24-6-609. Impeachment by evidence of conviction of a crime

(a) General rule. For the purpose of attacking the character for truthfulness of a witness:

(1) Evidence that a witness other than an accused has been convicted of a crime shall be admitted subject to the provisions of Code Section 24-4-403 if the crime was punishable by death or imprisonment in excess of one year under the law under which the witness was convicted and evidence that an accused has been convicted of such a crime shall be admitted if the court determines that the probative value of admitting the evidence outweighs its prejudicial effect to the accused; or

(2) Evidence that any witness has been convicted of a crime shall be admitted regardless of the punishment, if it readily can be determined that establishing the elements of such crime required proof or admission of an act of dishonesty or making a false statement.

(b) Time limit. Evidence of a conviction under this Code section shall not be admissible if a period of more than ten years has elapsed since the date of the conviction or of the release of the witness from the confinement imposed for such conviction, whichever is the later date, unless the court determines, in the interests of justice, that the probative value of the conviction supported by specific facts and circumstances substantially outweighs its prejudicial effect. However, evidence of a conviction more than ten years old, as calculated in this subsection, shall not be admissible unless the proponent gives to the adverse party sufficient advance written notice of intent to use such evidence to provide the adverse party with a fair opportunity to contest the use of such evidence.

(c) Effect of pardon, annulment, certificate of rehabilitation, or discharge from a first offender program. Evidence of a final adjudication of guilt and subsequent discharge under any first offender statute shall not be used to impeach any witness and evidence of a conviction shall not be admissible under this Code section if:

(1) The conviction has been the subject of a pardon, annulment, certificate of rehabilitation, or other equivalent procedure based on a finding of the rehabilitation of the person convicted, and that person has not been convicted of a subsequent crime which was punishable by death or imprisonment in excess of one year; or

(2) The conviction has been the subject of a pardon, annulment, or other equivalent procedure based on a finding of innocence.

(d) Nolo contendere pleas and juvenile adjudications. A conviction based on a plea of nolo contendere shall not be admissible to impeach any witness under this Code section. Evidence of juvenile adjudications shall not generally be admissible under this Code section. The court may, however, in a criminal proceeding allow evidence of a juvenile adjudication of a witness other than the accused if conviction of the offense would be admissible to attack the credibility of an adult and the court is satisfied that admission in evidence is necessary for a fair determination of the issue of guilt or innocence of the accused.

(e) Pendency of appeal. The pendency of an appeal shall not render evidence of a conviction inadmissible. Evidence of the pendency of an appeal shall be admissible.



§ 24-6-610. Religious beliefs or opinions

Evidence of the beliefs or opinions of a witness on matters of religion shall not be admissible for the purpose of proving that by reason of the nature of the beliefs or opinions the witness's credibility is impaired or enhanced.



§ 24-6-611. Mode and order of witness interrogation and presentation

(a) The court shall exercise reasonable control over the mode and order of interrogating witnesses and presenting evidence so as to:

(1) Make the interrogation and presentation effective for the ascertainment of the truth;

(2) Avoid needless consumption of time; and

(3) Protect witnesses from harassment or undue embarrassment.

(b) A witness may be cross-examined on any matter relevant to any issue in the proceeding. The right of a thorough and sifting cross-examination shall belong to every party as to the witnesses called against the party. If several parties to the same proceeding have distinct interests, each party may exercise the right to cross-examination.

(c) Leading questions shall not be used on the direct examination of a witness except as may be necessary to develop the witness's testimony. Ordinarily leading questions shall be permitted on cross-examination. When a party calls a hostile witness, an adverse party, or a witness identified with an adverse party, interrogation may be by leading questions.



§ 24-6-612. Writing used to refresh memory

(a) If a witness uses a writing to refresh his or her memory while testifying, an adverse party shall be entitled to have the writing produced at the hearing or trial, to inspect it, to cross-examine the witness on such writing, and to introduce in evidence those portions of such writing which relate to the testimony of the witness.

(b) If a witness uses a writing to refresh his or her memory before testifying at trial and the court in its discretion determines it is necessary in the interests of justice, an adverse party shall be entitled to have the writing produced at the trial, to inspect it, to cross-examine the witness on such writing, and to introduce in evidence those portions of such writing which relate to the testimony of the witness. If the writing used is protected by the attorney-client privilege or as attorney work product under Code Section 9-11-26, use of the writing to refresh recollection prior to testifying shall not constitute a waiver of that privilege or protection. If it is claimed that the writing contains matters not related to the subject matter of the testimony, the court shall examine the writing in camera, excise any portions of such writing not so related, and order delivery of the remainder of such writing to the party entitled to such writing. Any portion withheld over objections shall be preserved and made available to the appellate court in the event of an appeal. If a writing is not produced or delivered pursuant to an order under this Code section, the court shall make any order justice requires; provided, however, that in criminal proceedings, when the prosecution elects not to comply, the order shall be one striking the testimony or, if the court in its discretion determines that the interests of justice so require, declaring a mistrial.



§ 24-6-613. Prior statements of witnesses

(a) In examining a witness concerning a prior statement made by the witness, whether written or not, the statement need not be shown nor its contents disclosed to the witness at that time; provided, however, upon request the same shall be shown or disclosed to opposing counsel.

(b) Except as provided in Code Section 24-8-806, extrinsic evidence of a prior inconsistent statement by a witness shall not be admissible unless the witness is first afforded an opportunity to explain or deny the prior inconsistent statement and the opposite party is afforded an opportunity to interrogate the witness on the prior inconsistent statement or the interests of justice otherwise require. This subsection shall not apply to admissions of a party-opponent as set forth in paragraph (2) of subsection (d) of Code Section 24-8-801.

(c) A prior consistent statement shall be admissible to rehabilitate a witness if the prior consistent statement logically rebuts an attack made on the witness's credibility. A general attack on a witness's credibility with evidence offered under Code Section 24-6-608 or 24-6-609 shall not permit rehabilitation under this subsection. If a prior consistent statement is offered to rebut an express or implied charge against the witness of recent fabrication or improper influence or motive, the prior consistent statement shall have been made before the alleged recent fabrication or improper influence or motive arose.



§ 24-6-614. Calling and interrogation of witnesses by court

(a) The court may, on its own motion, call a court appointed expert, call a witness regarding the competency of any party, or call a child witness or, at the suggestion of a party, call such witnesses, and all parties shall be entitled to cross-examine such witnesses. In all other situations, the court may only call witnesses when there is an agreement of all of the parties for the court to call such witnesses and all parties shall be entitled to cross-examine such witnesses.

(b) The court may interrogate witnesses whether called by itself pursuant to subsection (a) of this Code section or by a party.

(c) Objections to the calling of witnesses by the court or to interrogation by the court may be made at the time or at the next available opportunity when the jury is not present.



§ 24-6-615. Exclusion of witnesses

Except as otherwise provided in Code Section 24-6-616, at the request of a party the court shall order witnesses excluded so that each witness cannot hear the testimony of other witnesses, and it may make the order on its own motion. This Code section shall not authorize exclusion of:

(1) A party who is a natural person;

(2) An officer or employee of a party which is not a natural person designated as its representative by its attorney; or

(3) A person whose presence is shown by a party to be essential to the presentation of the party's cause.



§ 24-6-616. Presence in courtroom of victim of criminal offense

Subject to the provisions of Code Section 17-17-9, the victim of a criminal offense shall be entitled to be present in any court exercising jurisdiction over such offense.






Article 2 - Credibility

§ 24-6-620. Credibility a jury question

The credibility of a witness shall be a matter to be determined by the trier of fact, and if the case is being heard by a jury, the court shall give the jury proper instructions as to the credibility of a witness.



§ 24-6-621. Impeachment by contradiction

A witness may be impeached by disproving the facts testified to by the witness.



§ 24-6-622. Witness's feelings and relationship to parties provable

The state of a witness's feelings towards the parties and the witness's relationship to the parties may always be proved for the consideration of the jury.



§ 24-6-623. Treatment of witness

It shall be the right of a witness to be examined only as to relevant matters and to be protected from improper questions and from harsh or insulting demeanor.






Article 3 - Use of Sign Language and Intermediary Interpreter in Administrative and Judicial Proceedings

§ 24-6-650. State policy on hearing impaired persons

It is the policy of the State of Georgia to secure the rights of hearing impaired persons who, because of impaired hearing, cannot readily understand or communicate in spoken language and who consequently cannot equally participate in or benefit from proceedings, programs, and activities of the courts, legislative bodies, administrative agencies, licensing commissions, departments, and boards of this state and its political subdivisions unless qualified interpreters are available to assist such persons.



§ 24-6-651. Definitions

As used in this article, the term:

(1) "Agency" means any agency, authority, board, bureau, committee, commission, court, department, or jury of the legislative, judicial, or executive branch of government of this state or any political subdivision thereof.

(2) "Court qualified interpreter" means any person licensed as an interpreter for the hearing impaired pursuant to Code Section 15-1-14.

(3) "Hearing impaired person" means any person whose hearing is totally impaired or whose hearing is so seriously impaired as to prohibit the person from understanding oral communications when spoken in a normal conversational tone.

(4) "Intermediary interpreter" means any person, including any hearing impaired person, who is able to assist in providing an accurate interpretation between spoken English and sign language or between the variance of sign language by acting as an intermediary between a hearing impaired person and a qualified interpreter.

(5) "Proceeding" means any meeting, hearing, trial, investigation, or other proceeding of any nature conducted by an agency.

(6) "Qualified interpreter" means any person certified as an interpreter for hearing impaired persons by the Registry of Interpreters for the Deaf or a court qualified interpreter.



§ 24-6-652. Appointment of interpreters for hearing impaired persons interested in or witness at agency proceedings

(a) The agency conducting any proceeding shall provide a qualified interpreter to the hearing impaired person:

(1) Whenever the hearing impaired person is a party to the proceeding or a witness before the proceeding; or

(2) Whenever a person who is below the age of 18 years is a party to the proceeding or a witness before the proceeding conducted by an agency whose parents are hearing impaired persons or whose guardian is a hearing impaired person.

(b) A hearing impaired person shall notify the agency not less than ten days, excluding weekends and holidays, prior to the date of the proceeding of the need for a qualified interpreter. If the hearing impaired person received notice of the proceeding less than ten days, excluding weekends and holidays, prior to the proceeding, such person shall notify the agency as soon as practicable after receiving such notice.



§ 24-6-653. Procedure for interrogation and taking of statements from hearing impaired persons arrested for violation of criminal laws

(a) An arresting law enforcement agency shall provide a qualified interpreter to any hearing impaired person whenever a hearing impaired person is arrested for allegedly violating any criminal law or ordinance of this state or any political subdivision thereof.

(b) (1) Except as provided in paragraph (2) of this subsection, no interrogation, warning, informing of rights, taking of statements, or other investigatory procedures shall be undertaken upon a hearing impaired person unless a qualified interpreter has been provided or the law enforcement agency has taken such other steps as may be reasonable to accommodate such person's disability. No answer, statement, admission, or other evidence acquired through the interrogation of a hearing impaired person shall be admissible in any criminal or quasi-criminal proceedings unless such was knowingly and voluntarily given. No hearing impaired person who has been taken into custody and who is otherwise eligible for release shall be detained because of the unavailability of a qualified interpreter.

(2) If a qualified interpreter is not available, an arresting officer may interrogate or take a statement from such person, provided that if the hearing impaired person cannot hear spoken words with a hearing aid or other sound amplification device, such interrogation and answers thereto shall be in writing and shall be preserved and turned over to the court in the event such person is tried for the alleged offense.



§ 24-6-654. Indigent hearing impaired defendants to be provided with interpreters

(a) A court shall provide a court qualified interpreter to any hearing impaired person whenever the hearing impaired person has been provided with a public defender or court appointed legal counsel.

(b) The court qualified interpreter authorized by this Code section shall be present at all times when the hearing impaired person is consulting with legal counsel.



§ 24-6-655. Waiver of right to interpreter

Whenever a hearing impaired person shall be authorized to be provided a qualified interpreter, such person may waive the right to the use of such interpreter. Any such waiver shall be in writing and shall be approved by the agency or law enforcement agency before which the hearing impaired person is to appear. In no event shall the failure of a hearing impaired person to request an interpreter be deemed to be a waiver of the hearing impaired person's right to a qualified interpreter.



§ 24-6-656. Replacement of interpreters unable to communicate accurately with hearing impaired persons; appointment of intermediary interpreters

Whenever a hearing impaired person shall be authorized to be provided a qualified interpreter, the agency or law enforcement agency shall determine whether the qualified interpreter so provided is able to communicate accurately with and translate information to and from the hearing impaired person. If it is determined that the qualified interpreter cannot perform these functions, the agency or law enforcement agency shall obtain the services of another qualified interpreter or shall appoint an intermediary interpreter to assist the qualified interpreter in communicating with the hearing impaired person.



§ 24-6-657. Oath of interpreters; privileged communications; taping and filming of hearing impaired persons' testimony

(a) Prior to providing any service to a hearing impaired person, any qualified interpreter or intermediary interpreter shall subscribe to an oath that he or she will interpret all communications in an accurate manner to the best of his or her skill and knowledge. The Supreme Court of Georgia may by rule of court prescribe the form of the oath for interpreters and intermediary interpreters for use in court and other judicial proceedings.

(b) Whenever a hearing impaired person communicates with any other person through the use of an interpreter and under circumstances which make such communications privileged or otherwise confidential, the presence of the interpreter shall not vitiate such privilege and the interpreter shall not be required to disclose the contents of such communication.

(c) Whenever a qualified interpreter is required by this article, the agency or law enforcement agency shall not begin the proceeding or take any action until such interpreter is in full view of and spatially situated so as to assure effective communication with the hearing impaired person.

(d) The agency or law enforcement agency may, upon its own motion or upon motion of any party, witness, or participant, order that the testimony of the hearing impaired person be electronically and visually recorded. Any such recording may be used to verify the testimony given by the hearing impaired person.



§ 24-6-658. Compensation of interpreters

Any qualified interpreter or intermediary interpreter providing service under this article shall be compensated by the agency or law enforcement agency requesting such service.









Chapter 7 - Opinions and Expert Testimony

§ 24-7-701. Lay witness opinion testimony

(a) If the witness is not testifying as an expert, the witness's testimony in the form of opinions or inferences shall be limited to those opinions or inferences which are:

(1) Rationally based on the perception of the witness;

(2) Helpful to a clear understanding of the witness's testimony or the determination of a fact in issue; and

(3) Not based on scientific, technical, or other specialized knowledge within the scope of Code Section 24-7-702.

(b) Direct testimony as to market value is in the nature of opinion evidence. A witness need not be an expert or dealer in an article or property to testify as to its value if he or she has had an opportunity to form a reasoned opinion.



§ 24-7-702. Expert opinion testimony in civil actions; medical experts; pretrial hearings; precedential value of federal law

(a) Except as provided in Code Section 22-1-14 and in subsection (g) of this Code section, the provisions of this Code section shall apply in all civil proceedings. The opinion of a witness qualified as an expert under this Code section may be given on the facts as proved by other witnesses.

(b) If scientific, technical, or other specialized knowledge will assist the trier of fact to understand the evidence or to determine a fact in issue, a witness qualified as an expert by knowledge, skill, experience, training, or education may testify thereto in the form of an opinion or otherwise, if:

(1) The testimony is based upon sufficient facts or data;

(2) The testimony is the product of reliable principles and methods; and

(3) The witness has applied the principles and methods reliably to the facts of the case which have been or will be admitted into evidence before the trier of fact.

(c) Notwithstanding the provisions of subsection (b) of this Code section and any other provision of law which might be construed to the contrary, in professional malpractice actions, the opinions of an expert, who is otherwise qualified as to the acceptable standard of conduct of the professional whose conduct is at issue, shall be admissible only if, at the time the act or omission is alleged to have occurred, such expert:

(1) Was licensed by an appropriate regulatory agency to practice his or her profession in the state in which such expert was practicing or teaching in the profession at such time; and

(2) In the case of a medical malpractice action, had actual professional knowledge and experience in the area of practice or specialty in which the opinion is to be given as the result of having been regularly engaged in:

(A) The active practice of such area of specialty of his or her profession for at least three of the last five years, with sufficient frequency to establish an appropriate level of knowledge, as determined by the judge, in performing the procedure, diagnosing the condition, or rendering the treatment which is alleged to have been performed or rendered negligently by the defendant whose conduct is at issue; or

(B) The teaching of his or her profession for at least three of the last five years as an employed member of the faculty of an educational institution accredited in the teaching of such profession, with sufficient frequency to establish an appropriate level of knowledge, as determined by the judge, in teaching others how to perform the procedure, diagnose the condition, or render the treatment which is alleged to have been performed or rendered negligently by the defendant whose conduct is at issue; and

(C) Except as provided in subparagraph (D) of this paragraph:

(i) Is a member of the same profession;

(ii) Is a medical doctor testifying as to the standard of care of a defendant who is a doctor of osteopathy; or

(iii) Is a doctor of osteopathy testifying as to the standard of care of a defendant who is a medical doctor; and

(D) Notwithstanding any other provision of this Code section, an expert who is a physician and, as a result of having, during at least three of the last five years immediately preceding the time the act or omission is alleged to have occurred, supervised, taught, or instructed nurses, nurse practitioners, certified registered nurse anesthetists, nurse midwives, physician assistants, physical therapists, occupational therapists, or medical support staff, has knowledge of the standard of care of that health care provider under the circumstances at issue shall be competent to testify as to the standard of that health care provider. However, a nurse, nurse practitioner, certified registered nurse anesthetist, nurse midwife, physician assistant, physical therapist, occupational therapist, or medical support staff shall not be competent to testify as to the standard of care of a physician.

(d) Upon motion of a party, the court may hold a pretrial hearing to determine whether the witness qualifies as an expert and whether the expert's testimony satisfies the requirements of subsections (a) and (b) of this Code section. Such hearing and ruling shall be completed no later than the final pretrial conference contemplated under Code Section 9-11-16.

(e) An affiant shall meet the requirements of this Code section in order to be deemed qualified to testify as an expert by means of the affidavit required under Code Section 9-11-9.1.

(f) It is the intent of the legislature that, in all civil proceedings, the courts of the State of Georgia not be viewed as open to expert evidence that would not be admissible in other states. Therefore, in interpreting and applying this Code section, the courts of this state may draw from the opinions of the United States Supreme Court in Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993); General Electric Co. v. Joiner, 522 U.S. 136 (1997); Kumho Tire Co. Ltd. v. Carmichael, 526 U.S. 137 (1999); and other cases in federal courts applying the standards announced by the United States Supreme Court in these cases.

(g) This Code section shall not be strictly applied in proceedings conducted pursuant to Chapter 9 of Title 34 or in administrative proceedings conducted pursuant to Chapter 13 of Title 50.



§ 24-7-703. Bases of expert opinion testimony

The facts or data in the particular proceeding upon which an expert bases an opinion or inference may be those perceived by or made known to the expert at or before the hearing. If of a type reasonably relied upon by experts in the particular field in forming opinions or inferences upon the subject, such facts or data need not be admissible in evidence in order for the opinion or inference to be admitted. Such facts or data that are otherwise inadmissible shall not be disclosed to the jury by the proponent of the opinion or inference unless the court determines that their probative value in assisting the jury to evaluate the expert's opinion substantially outweighs their prejudicial effect.



§ 24-7-704. Ultimate issue opinion

(a) Except as provided in subsection (b) of this Code section, testimony in the form of an opinion or inference otherwise admissible shall not be objectionable because it embraces an ultimate issue to be decided by the trier of fact.

(b) No expert witness testifying with respect to the mental state or condition of an accused in a criminal proceeding shall state an opinion or inference as to whether the accused did or did not have the mental state or condition constituting an element of the crime charged or of a defense thereto. Such ultimate issues are matters for the trier of fact alone.



§ 24-7-705. Disclosure of facts or data underlying expert opinion

An expert may testify in terms of opinion or inference and give reasons therefor without first testifying to the underlying facts or data, unless the court requires otherwise. An expert may in any event be required to disclose the underlying facts or data on cross-examination.



§ 24-7-706. Court appointed experts

Except as provided in Chapter 7 of Title 9 or Code Section 17-7-130.1, 17-10-66, 29-4-11, 29-5-11, 31-14-3, 31-20-3, 44-6-166.1, 44-6-184, or 44-6-187, the following procedures shall govern the appointment, compensation, and presentation of testimony of court appointed experts:

(1) The court on its own motion or on the motion of any party may enter an order to show cause why any expert witness should not be appointed and may request the parties to submit nominations. The court may appoint any expert witnesses agreed upon by the parties and may appoint expert witnesses of its own selection. An expert witness shall not be appointed by the court unless the witness consents to act. Each appointed expert witness shall be informed of his or her duties by the court in writing, a copy of which shall be filed with the clerk, or at a conference in which the parties shall have opportunity to participate. Each appointed expert witness shall advise the parties of his or her findings, if any. Except as provided in Article 3 of Chapter 12 or Article 6 of Chapter 13 of this title, such witness's deposition may be taken by any party. Such witness may be called to testify by the court or any party. Each expert witness shall be subject to cross-examination by each party, including a party calling the witness;

(2) Appointed expert witnesses shall be entitled to reasonable compensation in whatever sum the court allows. The compensation fixed shall be payable from funds which may be provided by law in criminal proceedings and civil proceedings involving just compensation for the taking of property. In other civil proceedings, the compensation shall be paid by the parties in such proportion and at such time as the court directs and thereafter charged in like manner as other costs;

(3) In the exercise of its discretion, the court may authorize disclosure to the jury of the fact that the court appointed the expert witness; and

(4) Nothing in this Code section shall limit a party in calling expert witnesses of the party's own selection.



§ 24-7-707. Expert opinion testimony in criminal proceedings

In criminal proceedings, the opinions of experts on any question of science, skill, trade, or like questions shall always be admissible; and such opinions may be given on the facts as proved by other witnesses.






Chapter 8 - Hearsay

Article 1 - General Provisions

§ 24-8-801. Definitions

As used in this chapter, the term:

(a) "Statement" means:

(1) An oral or written assertion; or

(2) Nonverbal conduct of a person, if it is intended by the person as an assertion.

(b) "Declarant" means a person who makes a statement.

(c) "Hearsay" means a statement, other than one made by the declarant while testifying at the trial or hearing, offered in evidence to prove the truth of the matter asserted.

(d) "Hearsay" shall be subject to the following exclusions and conditions:

(1) Prior statement by witness.

(A) An out-of-court statement shall not be hearsay if the declarant testifies at the trial or hearing, is subject to cross-examination concerning the statement, and the statement is admissible as a prior inconsistent statement or a prior consistent statement under Code Section 24-6-613 or is otherwise admissible under this chapter.

(B) If a hearsay statement is admitted and the declarant does not testify at the trial or hearing, other out-of-court statements of the declarant shall be admissible for the limited use of impeaching or rehabilitating the credibility of the declarant, and not as substantive evidence, if the other statements qualify as prior inconsistent statements or prior consistent statements under Code Section 24-6-613.

(C) A statement shall not be hearsay if the declarant testifies at the trial or hearing and is subject to cross-examination concerning the statement, and the statement is one of identification of a person made after perceiving the person; and

(2) Admissions by party-opponent. Admissions shall not be excluded by the hearsay rule. An admission is a statement offered against a party which is:

(A) The party's own statement, in either an individual or representative capacity;

(B) A statement of which the party has manifested an adoption or belief in its truth;

(C) A statement by a person authorized by the party to make a statement concerning the subject;

(D) A statement by the party's agent or employee, but not including any agent of the state in a criminal proceeding, concerning a matter within the scope of the agency or employment, made during the existence of the relationship; or

(E) A statement by a coconspirator of a party during the course and in furtherance of the conspiracy, including a statement made during the concealment phase of a conspiracy. A conspiracy need not be charged in order to make a statement admissible under this subparagraph.

The contents of the statement shall be considered but shall not alone be sufficient to establish the declarant's authority under subparagraph (C) of this paragraph, the agency or employment relationship and scope thereof under subparagraph (D) of this paragraph, or the existence of the conspiracy and the participation therein of the declarant and the party against whom the statement is offered under subparagraph (E) of this paragraph.

(e) "Public office" means:

(1) Every state department, agency, board, bureau, commission, division, public corporation, and authority;

(2) Every county, municipal corporation, school district, or other political subdivision of this state;

(3) Every department, agency, board, bureau, commission, authority, or similar body of each such county, municipal corporation, or other political subdivision of this state; and

(4) Every city, county, regional, or other authority established pursuant to the laws of this state.

(f) "Public official" means an elected or appointed official.

(g) "Public record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form and created in the course of the operation of a public office.



§ 24-8-802. Hearsay rule

Hearsay shall not be admissible except as provided by this article; provided, however, that if a party does not properly object to hearsay, the objection shall be deemed waived, and the hearsay evidence shall be legal evidence and admissible.



§ 24-8-803. Hearsay rule exceptions; availability of declarant immaterial

The following shall not be excluded by the hearsay rule, even though the declarant is available as a witness:

(1) Present sense impression. A statement describing or explaining an event or condition made while the declarant was perceiving the event or condition or immediately thereafter;

(2) Excited utterance. A statement relating to a startling event or condition made while the declarant was under the stress of excitement caused by the event or condition;

(3) Then existing mental, emotional, or physical condition. A statement of the declarant's then existing state of mind, emotion, sensation, or physical condition, such as intent, plan, motive, design, mental feeling, pain, and bodily health, but not including a statement of memory or belief to prove the fact remembered or believed unless such statements relate to the execution, revocation, identification, or terms of the declarant's will and not including a statement of belief as to the intent of another person;

(4) Statements for purposes of medical diagnosis or treatment. Statements made for purposes of medical diagnosis or treatment and describing medical history, or past or present symptoms, pain, or sensations, or the inception or general character of the cause or external source thereof insofar as reasonably pertinent to diagnosis or treatment;

(5) Recorded recollection. A memorandum or record concerning a matter about which a witness once had knowledge but now has insufficient recollection to enable the witness to testify fully and accurately shown to have been made or adopted by the witness when the matter was fresh in the witness's memory and to reflect that knowledge correctly. If admitted, the memorandum or record may be read into evidence but shall not itself be received as an exhibit unless offered by an adverse party;

(6) Records of regularly conducted activity. Unless the source of information or the method or circumstances of preparation indicate lack of trustworthiness and subject to the provisions of Chapter 7 of this title, a memorandum, report, record, or data compilation, in any form, of acts, events, conditions, opinions, or diagnoses, if (A) made at or near the time of the described acts, events, conditions, opinions, or diagnoses; (B) made by, or from information transmitted by, a person with personal knowledge and a business duty to report; (C) kept in the course of a regularly conducted business activity; and (D) it was the regular practice of that business activity to make the memorandum, report, record, or data compilation, all as shown by the testimony of the custodian or other qualified witness or by certification that complies with paragraph (11) or (12) of Code Section 24-9-902 or by any other statute permitting certification. The term "business" as used in this paragraph includes any business, institution, association, profession, occupation, and calling of every kind, whether or not conducted for profit. Public records and reports shall be admissible under paragraph (8) of this Code section and shall not be admissible under this paragraph;

(7) Absence of entry in records kept in accordance with paragraph (6) of this Code section. Evidence that a matter is not included in the memoranda, reports, records, or data compilations, in any form, kept in accordance with the provisions of paragraph (6) of this Code section, to prove the nonoccurrence or nonexistence of the matter, if the matter was of a kind of which a memorandum, report, record, or data compilation was regularly made and preserved, unless the sources of information or other circumstances indicate lack of trustworthiness;

(8) Public records and reports. Except as otherwise provided by law, public records, reports, statements, or data compilations, in any form, of public offices, setting forth:

(A) The activities of the public office;

(B) Matters observed pursuant to duty imposed by law as to which matters there was a duty to report, excluding, however, against the accused in criminal proceedings, matters observed by police officers and other law enforcement personnel in connection with an investigation; or

(C) In civil proceedings and against the state in criminal proceedings, factual findings resulting from an investigation made pursuant to authority granted by law, unless the sources of information or other circumstances indicate lack of trustworthiness;

(9) Records of vital statistics. Records or data compilations, in any form, of births, fetal deaths, deaths, or marriages, if the report thereof was made to a public office pursuant to requirements of law;

(10) Absence of public record or entry. To prove the absence of a record, report, statement, or data compilation, in any form, or the nonoccurrence or nonexistence of a matter of which a record, report, statement, or data compilation, in any form, was regularly made and preserved by a public office, evidence in the form of a certification in accordance with Code Section 24-9-902, or testimony, that diligent search failed to disclose the record, report, statement, or data compilation, or entry;

(11) Records of religious organizations. Statements of birth, marriages, divorces, deaths, legitimacy, ancestry, relationship by blood or marriage, or other similar facts of personal or family history, contained in a regularly kept record of a religious organization;

(12) Marriage, baptismal, and similar certificates. Statements of fact contained in a certificate that the maker performed a marriage or other ceremony or administered a sacrament, made by a clergyman, public official, or other person authorized by the rules or practices of a religious organization or by law to perform the act certified and purporting to have been issued at the time of the act or within a reasonable time thereafter;

(13) Family records. Statements of fact concerning personal or family history contained in family Bibles, genealogies, charts, engravings on rings, inscriptions on family portraits, engravings on urns, crypts, or tombstones, or the like;

(14) Records of documents affecting an interest in property. The record of a document purporting to establish or affect an interest in property, as proof of the content of the original recorded document and its execution and delivery by each person by whom it purports to have been executed, if the record is a record of a public office and an applicable law authorizes the recording of documents of that kind in such office;

(15) Statements in documents affecting an interest in property. A statement contained in a document purporting to establish or affect an interest in property if the matter stated was relevant to the purpose of the document, unless dealings with the property since the document was made have been inconsistent with the truth of the statement or the purport of the document;

(16) Statements in ancient documents. Statements in a document in existence 20 years or more the authenticity of which is established;

(17) Market reports and commercial publications. Market quotations, tabulations, lists, directories, or other published compilations generally used and relied upon by the public or by persons in the witness's particular occupation;

(18) Learned treatises. To the extent called to the attention of an expert witness upon cross-examination, statements contained in published treatises, periodicals, or pamphlets, whether published electronically or in print, on a subject of history, medicine, or other science or art, established as a reliable authority by the testimony or admission of the witness, by other expert testimony, or by judicial notice. If admitted, the statements may be used for cross-examination of an expert witness and read into evidence but shall not be received as exhibits;

(19) Reputation concerning personal or family history. Reputation among members of a person's family by blood, adoption, or marriage or among a person's associates or in the community concerning a person's birth, adoption, marriage, divorce, death, legitimacy, relationship by blood, adoption, or marriage, ancestry, or other similar fact of the person's personal or family history;

(20) Reputation concerning boundaries or general history. Reputation in a community, arising before the controversy, as to boundaries of or customs affecting lands in the community and reputation as to events of general history important to the community or state or nation in which such lands are located;

(21) Reputation as to character. Reputation of a person's character among associates or in the community;

(22) Judgment of previous conviction. Evidence of a final judgment, entered after a trial or upon a plea of guilty but not upon a plea of nolo contendere, adjudging a person guilty of a crime punishable by death or imprisonment in excess of one year to prove any fact essential to sustain the judgment, but not including, when offered by the state in a criminal prosecution for purposes other than impeachment, judgments against persons other than the accused. The pendency of an appeal may be shown but shall not affect admissibility; or

(23) Judgment as to personal, family, or general history or boundaries. Judgments as proof of matters of personal, family, or general history or boundaries essential to the judgment, if the same would be provable by evidence of reputation.



§ 24-8-804. Hearsay rule exceptions; declarant unavailable

(a) As used in this Code section, the term "unavailable as a witness" includes situations in which the declarant:

(1) Is exempted by ruling of the court on the ground of privilege from testifying concerning the subject matter of the declarant's statement;

(2) Persists in refusing to testify concerning the subject matter of the declarant's statement despite an order of the court to do so;

(3) Testifies to a lack of memory of the subject matter of the declarant's statement;

(4) Is unable to be present or to testify at the hearing because of death or then existing physical or mental illness or infirmity; or

(5) Is absent from the hearing and the proponent of the statement has been unable to procure the declarant's attendance or, in the case of exceptions under paragraph (2), (3), or (4) of subsection (b) of this Code section, the declarant's attendance or testimony, by process or other reasonable means.

A declarant shall not be deemed unavailable as a witness if the declarant's exemption, refusal, claim of lack of memory, inability, or absence is due to the procurement or wrongdoing of the proponent of a statement for the purpose of preventing the witness from attending or testifying.

(b) The following shall not be excluded by the hearsay rule if the declarant is unavailable as a witness:

(1) Testimony given as a witness at another hearing of the same or a different proceeding, or in a deposition taken in compliance with law in the course of the same or another proceeding, if the party against whom the testimony is now offered, or, in a civil proceeding, a predecessor in interest, had an opportunity and similar motive to develop the testimony by direct, cross, or redirect examination. If deposition testimony is admissible under either the rules stated in Code Section 9-11-32 or this Code section, it shall be admissible at trial in accordance with the rules under which it was offered;

(2) In a prosecution for homicide or in a civil proceeding, a statement made by a declarant while believing that his or her death was imminent, concerning the cause or circumstances of what the declarant believed to be impending death;

(3) A statement against interest. A statement against interest is a statement:

(A) Which a reasonable person in the declarant's position would have made only if the person believed it to be true because, when made, it was so contrary to the declarant's proprietary or pecuniary interest or had so great a tendency to invalidate a claim by the declarant against another or to expose the declarant to civil or criminal liability; and

(B) Supported by corroborating circumstances that clearly indicate the trustworthiness of the statement if it is offered in a criminal case as a statement that tends to expose the declarant to criminal liability;

(4) A statement concerning the declarant's own birth, adoption, marriage, divorce, legitimacy, relationship by blood, adoption, or marriage, ancestry, or other similar fact of personal or family history, even though the declarant had no means of acquiring personal knowledge of the matter stated or a statement concerning the foregoing matters and death also of another person, if the declarant was related to the other by blood, adoption, or marriage or was so intimately associated with the other's family as to be likely to have accurate information concerning the matter declared; or

(5) A statement offered against a party that has engaged or acquiesced in wrongdoing that was intended to, and did, procure the unavailability of the declarant as a witness.



§ 24-8-805. Hearsay within hearsay

Hearsay included within hearsay shall not be excluded under the hearsay rule if each part of the combined statements conforms with an exception to the hearsay rule.



§ 24-8-806. Attacking and supporting credibility of a declarant

When a hearsay statement has been admitted in evidence, the credibility of the declarant may be attacked and, if attacked, may be supported by any evidence which would be admissible for those purposes if the declarant had testified as a witness. Evidence of a statement or conduct by the declarant at any time, inconsistent with the declarant's hearsay statement, shall not be subject to any requirement that the declarant may have been afforded an opportunity to deny or explain. If the party against whom a hearsay statement has been admitted calls the declarant as a witness, the party shall be entitled to examine the declarant on the statement as if under cross-examination.



§ 24-8-807. Residual exception

A statement not specifically covered by any law but having equivalent circumstantial guarantees of trustworthiness shall not be excluded by the hearsay rule, if the court determines that:

(1) The statement is offered as evidence of a material fact;

(2) The statement is more probative on the point for which it is offered than any other evidence which the proponent can procure through reasonable efforts; and

(3) The general purposes of the rules of evidence and the interests of justice will best be served by admission of the statement into evidence.

However, a statement may not be admitted under this Code section unless the proponent of it makes known to the adverse party, sufficiently in advance of the trial or hearing to provide the adverse party with a fair opportunity to prepare to meet it, the proponent's intention to offer the statement and the particulars of it, including the name and address of the declarant.






Article 2 - Admissions and Confessions

§ 24-8-820. Testimony as to child's description of sexual contact or physical abuse

A statement made by a child younger than 16 years of age describing any act of sexual contact or physical abuse performed with or on such child by another or with or on another in the presence of such child shall be admissible in evidence by the testimony of the person to whom made if the proponent of such statement provides notice to the adverse party prior to trial of the intention to use such out-of-court statement and such child testifies at the trial, unless the adverse party forfeits or waives such child's testimony as provided in this title, and, at the time of the testimony regarding the out-of-court statements, the person to whom the child made such statement is subject to cross-examination regarding the out-of-court statements.



§ 24-8-821. Admissions in pleadings

Without offering the same in evidence, either party may avail himself or herself of allegations or admissions made in the pleadings of the other.



§ 24-8-822. Right to have whole conversation heard

When an admission is given in evidence by one party, it shall be the right of the other party to have the whole admission and all the conversation connected therewith admitted into evidence.



§ 24-8-823. Admissions and confessions received with care; no conviction on uncorroborated confession

All admissions shall be scanned with care, and confessions of guilt shall be received with great caution. A confession alone, uncorroborated by any other evidence, shall not justify a conviction.



§ 24-8-824. Only voluntary confessions admissible

To make a confession admissible, it shall have been made voluntarily, without being induced by another by the slightest hope of benefit or remotest fear of injury.



§ 24-8-825. Confessions under spiritual exhortation, promise of secrecy, or collateral benefit admissible

The fact that a confession has been made under a spiritual exhortation, a promise of secrecy, or a promise of collateral benefit shall not exclude it.



§ 24-8-826. Medical reports in narrative form

(a) Upon the trial of any civil proceeding involving injury or disease, any medical report in narrative form which has been signed and dated by an examining or treating licensed physician, dentist, orthodontist, podiatrist, physical or occupational therapist, doctor of chiropractic, psychologist, advanced practice registered nurse, social worker, professional counselor, or marriage and family therapist shall be admissible and received in evidence insofar as it purports to represent the history, examination, diagnosis, treatment, prognosis, or interpretation of tests or examinations, including the basis therefor, by the person signing the report, the same as if that person were present at trial and testifying as a witness; provided, however, that such report and notice of intention to introduce such report shall first be provided to the adverse party at least 60 days prior to trial. A statement of the qualifications of the person signing such report may be included as part of the basis for providing the information contained therein, and the opinion of the person signing the report with regard to the etiology of the injury or disease may be included as part of the diagnosis. Any adverse party may object to the admissibility of any portion of the report, other than on the ground that it is hearsay, within 15 days of being provided with the report. Further, any adverse party shall have the right to cross-examine the person signing the report and provide rebuttal testimony. The party tendering the report may also introduce testimony of the person signing the report for the purpose of supplementing the report or otherwise.

(b) The medical narrative shall be presented to the jury as depositions are presented to the jury and shall not go out with the jury as documentary evidence.









Chapter 9 - Authentication and Identification

Article 1 - General Provisions

§ 24-9-901. Requirement of authentication or identification

(a) The requirement of authentication or identification as a condition precedent to admissibility shall be satisfied by evidence sufficient to support a finding that the matter in question is what its proponent claims.

(b) By way of illustration only, and not by way of limitation, the following are examples of authentication or identification conforming with the requirements of this Code section:

(1) Testimony of a witness with knowledge that a matter is what it is claimed to be;

(2) Nonexpert opinion as to the genuineness of handwriting, based upon familiarity not acquired for purposes of the litigation;

(3) Comparison by the trier of fact or by expert witnesses with specimens which have been authenticated. Such specimens shall be furnished to the opposite party no later than ten days prior to trial;

(4) Appearance, contents, substance, internal patterns, or other distinctive characteristics, taken in conjunction with circumstances;

(5) Identification of a voice, whether heard firsthand or through mechanical or electronic transmission or recording, by opinion based upon hearing the voice at any time under circumstances connecting it with the alleged speaker;

(6) Telephone conversations, by evidence that a call was made to the number assigned at the time by a telephone service provider to a particular person or business, if:

(A) In the case of a person, circumstances, including self-identification, show the person answering to be the one called; or

(B) In the case of a business, the call was made to a place of business and the conversation related to business reasonably transacted over the telephone;

(7) Evidence that a document authorized by law to be recorded or filed and in fact recorded or filed in a public office or a purported public record, report, statement, or data compilation, in any form, is from the public office where items of this nature are kept;

(8) Evidence that a document or data compilation, in any form:

(A) Is in such condition as to create no suspicion concerning its authenticity;

(B) Was in a place where it, if authentic, would likely be; and

(C) Has been in existence 20 years or more at the time it is offered;

(9) Evidence describing a process or system used to produce a result and showing that the process or system produces an accurate result; or

(10) Any method of authentication or identification provided by law.



§ 24-9-902. Self-authentication

Extrinsic evidence of authenticity as a condition precedent to admissibility shall not be required with respect to the following:

(1) A document bearing a seal purporting to be that of the United States or of any state, district, commonwealth, territory, or insular possession thereof or the Panama Canal Zone or the Trust Territory of the Pacific Islands or of a political subdivision, department, officer, or agency thereof or of a municipal corporation of this state and bearing a signature purporting to be an attestation or execution;

(2) A document purporting to bear the signature in the official capacity of an officer or employee of any entity included in paragraph (1) of this Code section having no seal, if a public officer having a seal and having official duties in the district or political subdivision of the officer or employee certifies under seal that the signer has the official capacity and that the signature is genuine;

(3) A document purporting to be executed or attested in an official capacity by a person authorized by the laws of a foreign country to make such execution or attestation and accompanied by a final certification as to the genuineness of the signature, official position of the executing or attesting person, or of any foreign official whose certificate of genuineness of signature and official position relates to such execution or attestation or is in a chain of certificates of genuineness of signature and official position relating to such execution or attestation. A final certification may be made by a secretary of embassy or legation, consul general, consul, vice consul, or consular agent of the United States or a diplomatic or consular official of the foreign country assigned or accredited to the United States. If reasonable opportunity has been given to all parties to investigate the authenticity and accuracy of official documents, the court may, for good cause shown, order that such documents be treated as presumptively authentic without final certification or permit such documents to be evidenced by an attested summary with or without final certification;

(4) A duplicate of an official record or report or entry therein or of a document authorized by law to be recorded or filed and actually recorded or filed in a public office, including data compilations in any form, certified as correct by the custodian or other person authorized to make the certification by certificate complying with paragraph (1), (2), or (3) of this Code section or complying with any law of the United States or of this state, including Code Section 24-9-920;

(5) Books, pamphlets, or other publications purporting to be issued by a public office;

(6) Printed materials purporting to be newspapers or periodicals;

(7) Inscriptions, signs, tags, or labels purporting to have been affixed in the course of business and indicating ownership, control, or origin;

(8) Documents accompanied by a certificate of acknowledgment executed in the manner provided by law by a notary public or other officer authorized by law to take acknowledgments;

(9) Commercial paper, signatures thereon, and documents relating thereto to the extent provided by general commercial law;

(10) Any signature, document, or other matter declared by any law of the United States or of this state to be presumptively or prima facie genuine or authentic;

(11) The original or a duplicate of a domestic record of regularly conducted activity that would be admissible under paragraph (6) of Code Section 24-8-803 if accompanied by a written declaration of its custodian or other qualified person certifying that the record:

(A) Was made at or near the time of the occurrence of the matters set forth by, or from information transmitted by, a person with knowledge of such matters;

(B) Was kept in the course of the regularly conducted activity; and

(C) Was made by the regularly conducted activity as a regular practice.

A party intending to offer a record into evidence under this paragraph shall provide written notice of such intention to all adverse parties and shall make the record and declaration available for inspection sufficiently in advance of their offer into evidence to provide an adverse party with a fair opportunity to challenge such record and declaration; or

(12) In a civil proceeding, the original or a duplicate of a foreign record of regularly conducted activity that would be admissible under paragraph (6) of Code Section 24-8-803 if accompanied by a written declaration by its custodian or other qualified person certifying that the record:

(A) Was made at or near the time of the occurrence of the matters set forth by, or from information transmitted by, a person with knowledge of those matters;

(B) Was kept in the course of the regularly conducted activity; and

(C) Was made by the regularly conducted activity as a regular practice.

The declaration shall be signed in a manner that, if falsely made, would subject the maker to criminal penalty under the laws of the country where the declaration is signed. A party intending to offer a record into evidence under this paragraph shall provide written notice of such intention to all adverse parties and shall make the record and declaration available for inspection sufficiently in advance of their offer into evidence to provide an adverse party with a fair opportunity to challenge such record and declaration.



§ 24-9-903. Subscribing witness's testimony

The testimony of a subscribing witness shall not be necessary to authenticate a writing unless required by the laws of the jurisdiction whose laws govern the validity of the writing.



§ 24-9-904. Definitions

As used in this article, the term:

(1) "Public office" shall have the same meaning as set forth in Code Section 24-8-801.

(2) "Public officer" means any person appointed or elected to be the head of any entity included in paragraph (1) of Code Section 24-9-902.

(3) "Telephone service provider" shall have the same meaning as "voice service provider" as set forth in Code Section 46-5-231.






Article 2 - Specific Types of Records and Evidence

§ 24-9-920. Authentication of Georgia state and county records

The certificate or attestation of any public officer either of this state or any county thereof or any clerk or keeper of county, consolidated government, or municipal records in this state shall give sufficient validity or authenticity to any copy or transcript of any record, document, paper or file, or other matter or thing in such public officer's respective office, or pertaining thereto, to admit the same in evidence.



§ 24-9-921. Identification of medical bills; expert witness unnecessary

(a) Upon the trial of any civil proceeding involving injury or disease, the patient or the member of his or her family or other person responsible for the care of the patient shall be a competent witness to identify bills for expenses incurred in the treatment of the patient upon a showing by such a witness that the expenses were incurred in connection with the treatment of the injury, disease, or disability involved in the subject of litigation at trial and that the bills were received from:

(1) A hospital;

(2) An ambulance service;

(3) A pharmacy, drugstore, or supplier of therapeutic or orthopedic devices; or

(4) A licensed practicing physician, dentist, orthodontist, podiatrist, physical or occupational therapist, doctor of chiropractic, psychologist, advanced practice registered nurse, social worker, professional counselor, or marriage and family therapist.

(b) Such items of evidence need not be identified by the one who submits the bill, and it shall not be necessary for an expert witness to testify that the charges were reasonable and necessary. However, nothing in this Code section shall be construed to limit the right of a thorough and sifting cross-examination as to such items of evidence.



§ 24-9-922. Proof of laws, records, nonjudicial records, or books of other states, territories, or possessions; full faith and credit

The acts of the legislature of any other state, territory, or possession of the United States, the records and judicial proceedings of any court of any such state, territory, or possession, and the nonjudicial records or books kept in the public offices in any such state, territory, or possession, if properly authenticated, shall have the same full faith and credit in every court within this state as they have by law or usage in the courts of such state, territory, or possession from which they are taken.



§ 24-9-923. Authentication of photographs, motion pictures, video recordings, and audio recordings when witness unavailable

(a) As used in this Code section, the term "unavailability of a witness" includes situations in which the authenticating witness:

(1) Is exempted by ruling of the court on the ground of privilege from testifying concerning the subject matter of the authentication;

(2) Persists in refusing to testify concerning the subject matter of the authentication despite an order of the court to do so;

(3) Testifies to a lack of memory of the subject matter of the authentication;

(4) Is unable to be present or to testify at the hearing because of death or then existing physical or mental illness or infirmity; or

(5) Is absent from the hearing and the proponent of the authentication has been unable to procure the attendance of the authenticating witness by process or other reasonable means.

An authenticating witness shall not be deemed unavailable as a witness if his or her exemption, refusal, claim of lack of memory, inability, or absence is due to the procurement or wrongdoing of the proponent of an authentication for the purpose of preventing the witness from attending or testifying.

(b) Subject to any other valid objection, photographs, motion pictures, video recordings, and audio recordings shall be admissible in evidence when necessitated by the unavailability of a witness who can provide personal authentication and when the court determines, based on competent evidence presented to the court, that such items tend to show reliably the fact or facts for which the items are offered.

(c) Subject to any other valid objection, photographs, motion pictures, video recordings, and audio recordings produced at a time when the device producing the items was not being operated by an individual person or was not under the personal control or in the presence of an individual operator shall be admissible in evidence when the court determines, based on competent evidence presented to the court, that such items tend to show reliably the fact or facts for which the items are offered, provided that, prior to the admission of such evidence, the date and time of such photograph, motion picture, or video recording shall be contained on such evidence, and such date and time shall be shown to have been made contemporaneously with the events depicted in such photograph, motion picture, or video recording.

(d) This Code section shall not be the exclusive method of introduction into evidence of photographs, motion pictures, video recordings, and audio recordings but shall be supplementary to any other law and lawful methods existing in this state.



§ 24-9-924. Admissibility of records of Department of Driver Services; admissibility of computer transmitted records

(a) Any court may receive and use as evidence in any proceeding information otherwise admissible from the records of the Department of Public Safety or the Department of Driver Services obtained from any terminal lawfully connected to the Georgia Crime Information Center without the need for additional certification of such records.

(b) Any court may receive and use as evidence for the purpose of imposing a sentence in any criminal proceeding information otherwise admissible from the records of the Department of Driver Services obtained from a request made in accordance with a contract with the Georgia Technology Authority for immediate on-line electronic furnishing of information.









Chapter 10 - Best Evidence Rule

§ 24-10-1001. Definitions

As used in this chapter, the term:

(1) "Writing" or "recording" means letters, words, or numbers, or their equivalent, set down by handwriting, typewriting, printing, photostating, magnetic impulse, or mechanical or electronic recording or other form of data compilation.

(2) "Photograph" includes still photographs, X-ray films, video recordings, and motion pictures.

(3) "Original" means the writing or recording itself or any counterpart intended to have the same effect by a person executing or issuing it. An original of a photograph includes the negative or any print therefrom. If data are stored in a computer or similar device, any printout or other output readable by sight, shown to reflect the data accurately, is an original.

(4) "Duplicate" means a counterpart produced by the same impression as the original or from the same matrix or by means of photography, including enlargements and miniatures, or by mechanical or electronic rerecording, chemical reproduction, or other equivalent techniques which accurately reproduce the original.

(5) "Public record" shall have the same meaning as set forth in Code Section 24-8-801.



§ 24-10-1002. Requirement of original

To prove the contents of a writing, recording, or photograph, the original writing, recording, or photograph shall be required.



§ 24-10-1003. Admissibility of duplicates

A duplicate shall be admissible to the same extent as an original unless:

(1) A genuine question is raised as to the authenticity of the original; or

(2) A circumstance exists where it would be unfair to admit the duplicate in lieu of the original.



§ 24-10-1004. Admissibility of other evidence of contents of a writing, recording, or photograph

The original shall not be required and other evidence of the contents of a writing, recording, or photograph shall be admissible if:

(1) All originals are lost or have been destroyed, unless the proponent lost or destroyed them in bad faith;

(2) No original can be obtained by any available judicial process or procedure;

(3) At a time when an original was under the control of the party against whom offered, that party was put on notice, by the pleadings or otherwise, that the contents would be a subject of proof at the hearing, and that party does not produce the original at the hearing; or

(4) The writing, recording, or photograph is not closely related to a controlling issue.



§ 24-10-1005. Public records

The contents of a public record, or of a document authorized to be recorded or filed and actually recorded or filed, including data compilations in any form, if otherwise admissible, may be proved by duplicate, certified as correct in accordance with Code Section 24-9-902 or Code Section 24-9-920 or testified to be correct by a witness who has compared it with the original. If a duplicate which complies with this Code section cannot be obtained by the exercise of reasonable diligence, then other evidence of the contents may be given.



§ 24-10-1006. Summaries

The contents of otherwise admissible voluminous writings, recordings, or photographs which cannot conveniently be examined in court may be presented in the form of a chart, summary, or calculation. The originals, or duplicates, shall be made available for examination or copying, or both, by other parties at a reasonable time and place. The court may order that the contents of such writings, recordings, or photographs be produced in court.



§ 24-10-1007. Testimony or written admission of party

The contents of writings, recordings, or photographs may be proved by the testimony or deposition of the party against whom offered or by that party's written admission, without accounting for the nonproduction of the original.



§ 24-10-1008. Functions of court and jury

When the admissibility of other evidence of the contents of writings, recordings, or photographs under the rules of evidence depends upon the fulfillment of a condition of fact, the question of whether the condition has been fulfilled is ordinarily for the court to determine in accordance with the provisions of Code Section 24-1-104; provided, however, that when an issue is raised as to:

(1) Whether the asserted writing, recording, or photograph ever existed;

(2) Whether another writing, recording, or photograph produced at the trial is the original; or

(3) Whether other evidence of the contents correctly reflects the contents,

the issue is for the trier of fact to determine as in the case of other issues of fact.






Chapter 11 - Establishment of Lost Records

Article 1 - Public Records

§ 24-11-1. Definitions

As used in this chapter, the term:

(1) "Custodian" means the person charged with the duty of maintaining public records.

(2) "Duplicate" means a counterpart which accurately reproduces the original.

(3) "Public record" shall have the same meaning as set forth in Code Section 24-8-801.



§ 24-11-2. Establishment of lost records

(a) Where any original public records have been lost, mutilated, stolen, or destroyed, the custodian may establish duplicates in accordance with the provisions of this article. When such public records are established by duplicates, they shall have all of the effect in evidence as the original records would have had.

(b) The custodian of the lost, mutilated, stolen, or destroyed public records shall bring a petition to establish such records in the superior court of the county in which the public records were located.

(c) The petition shall set forth the fact that some portion of the public records has been lost, mutilated, stolen, or destroyed, specifying as nearly as may be possible the books or parts of the books in which those records existed, and shall pray for the establishment of such records.



§ 24-11-3. Appointment of auditor; hearing; establishment of duplicates

(a) The court shall either appoint an auditor for such petition in accordance with Chapter 7 of Title 9 or shall conduct a hearing on the petition. If an auditor is appointed, the provisions of Code Sections 9-7-1 through 9-7-16 and Code Section 9-7-21 shall apply to such proceedings. An auditor shall receive compensation for services rendered as may be allowed by the court, to be paid out of the funds of the office of the custodian whose records were lost, mutilated, stolen, or destroyed.

(b) If the court hears the petition, after receiving evidence, the court shall determine whether the purported duplicate is, in fact, the same as the original record which has been lost, mutilated, stolen, or destroyed, and it shall be discretionary with the court to order the whole or any part of such records established. The court shall give precedence to a petition filed pursuant to this article and hear the petition as speedily as possible.

(c) The duplicates which are established pursuant to this Code section, as nearly as may be possible, shall specify and conform to the original book and pages of the same on which they originally existed.






Article 2 - Private Papers

§ 24-11-20. Establishment of lost office papers

(a) Upon the loss of any original pleading, declaration, bill of indictment, special presentment, accusation, or other office paper, a duplicate may be established instanter on motion.

(b) As used in this article, the term "office paper" means the instrument upon which a proceeding has been brought after the case has gone to trial.



§ 24-11-21. Summary establishment of lost or destroyed evidence of indebtedness in probate court -- Petition; service of notice; hearing and decision; recordation; appeal to superior court

(a) The owner, agent of the owner, or legal representative of the owner of any bond, bill, note, draft, check, or other evidence of indebtedness which has been lost or destroyed may establish a duplicate of the same in a summary manner by filing a petition with the judge of the probate court of the county of the residence of the alleged debtor or maker, if he or she is a resident of this state; and the judge of the probate court shall be deemed a judicial officer for the purpose of this Code section. The petition shall be sworn to by the party applying and shall contain as full and accurate a description as possible of the lost paper, of the loss and mode of loss, and of the inability to find the same and why, along with a prayer for the establishment of a duplicate setting forth the duplicate desired to be established.

(b) Upon the filing of a petition, the judge shall issue a citation or notice to the alleged debtor or maker requiring the debtor or maker to appear at a day not more than ten days distant and show cause, if he or she has any, why the duplicate should not be established in lieu of the lost original. The citation or notice shall be personally served in the manner provided in Code Section 9-11-4 at least five days before the time of the hearing.

(c) If no successful defense is made at the time and place appointed, the judge shall proceed to establish, by an order entered on the petition, the duplicate so prayed to be established, which shall have all the effect of the original. The petition, notice, and order shall be entered in a book of record specially prepared for this purpose.

(d) If the debtor or maker files a defense under oath to the effect that the original never existed as claimed, the judge shall decide the case, after giving the parties time for preparation and hearing, not to exceed 20 days. If the judge's decision is in favor of the applicant and no appeal is entered as provided in subsection (e) of this Code section, the decision shall be entered on the petition, and the duplicate so established shall have the same effect as an original. If the judge's decision is in favor of the alleged debtor or maker, the judge shall also enter his or her decision on the petition. In all cases, the proceedings shall be recorded as provided in subsection (c) of this Code section.

(e) Except as provided in Article 6 of Chapter 9 of Title 15, if either party to the proceedings provided for in this Code section is dissatisfied, such party may appeal upon giving the usual bond and security for costs, as in cases of appeal from the probate court to the superior court. The appeal shall be tried in the superior court from all the pleadings and proceedings as were before the judge of the probate court. In the superior court, the case shall be tried and determined as provided in Code Sections 24-11-23 through 24-11-26.

(f) This Code section shall not apply to evidences of indebtedness to which Title 11, the "Uniform Commercial Code," is applicable.



§ 24-11-22. Summary establishment of lost or destroyed evidence of indebtedness in probate court -- Service of nonresidents; effect

When the person alleged to be a debtor or maker of a lost or destroyed paper as set forth in Code Section 24-11-21 does not reside in this state, the alleged debtor or maker may be made a party to the proceedings by publication, in a newspaper to be designated by the judge of the probate court, twice a month for two months. When the person has been made a party, this article shall apply in his or her case.



§ 24-11-23. Establishment of lost or destroyed paper in superior court -- Petition and affidavit; issuance and service of rule nisi

(a) The owner of a lost or destroyed paper which is not an office paper, as defined in Code Section 24-11-20, who desires to establish such paper shall present to the clerk of the superior court of the county where the maker of the paper resides, if the maker is a resident of this state, a petition in writing, together with a duplicate, in substance, of the paper lost or destroyed, as nearly as he or she can recollect, which duplicate shall be sworn to by the petitioner, the petitioner's agent, or the petitioner's attorney.

(b) The clerk shall issue a rule nisi in the name of the judge of the superior court calling upon the opposite party to show cause, if he or she has any, why the duplicate sworn to should not be established in lieu of the lost or destroyed original. If the respondent is found in this state, the rule nisi shall be served personally upon the respondent in the manner provided by Code Section 9-11-4 at least 20 days before the sitting of the court to which the rule nisi is made returnable. If the respondent cannot be found in this state, the rule nisi shall be served upon the respondent by publication in the manner provided in Code Section 9-11-4 before the final hearing of the rule nisi.



§ 24-11-24. Establishment of lost or destroyed paper in superior court -- When continuance granted

In a proceeding to establish lost papers under Code Section 24-11-23, no continuance shall be granted unless it appears reasonable and just to the court; nor shall a continuance be allowed to the same party more than once, except for providential cause.



§ 24-11-25. Establishment of lost or destroyed paper

When a rule nisi has been served as provided in Code Section 24-11-23, the court shall grant a rule absolute establishing the duplicate of the lost or destroyed paper sworn to, unless good and sufficient cause is shown why the rule absolute should not be granted.



§ 24-11-26. Establishment of lost or destroyed paper -- Furnishing of certified endorsement of copy

When the duplicate of the lost or destroyed paper is established, the clerk of the court in which it is done shall furnish the duplicate to the party who had it established, with a certified endorsement thereon of the day and term of the court when the rule absolute was granted, provided all costs of the proceeding have been paid.



§ 24-11-27. Procedure as to action on lost or destroyed note, bill, bond, or other instrument

(a) If the paper which has been lost or destroyed is a note, bill, bond, or other instrument upon which a proceeding may be brought, the owner may institute a proceeding thereon as soon as the rule nisi has been issued as provided for in Code Section 24-11-23. The complaint shall set forth that the paper upon which the proceeding is based is lost or destroyed. In no case shall a judgment be entered in the proceeding until it is determined whether the application to establish the paper is granted or not. If the application is granted, then judgment shall be entered as in other proceedings.

(b) In a proceeding as provided for in subsection (a) of this Code section, production of the paper upon which the proceeding is based shall not be demanded until the time for rendition of judgment in the proceeding; at that time, if the plaintiff produces a duplicate of the paper with a certified endorsement thereon by the clerk of the court in which it was established, as provided in Code Section 24-11-26, it shall be taken and considered as the original.

(c) This Code section shall not apply to instruments to which Title 11, the "Uniform Commercial Code," is applicable.



§ 24-11-28. Joinder of additional party defendants in proceedings to establish lost or destroyed papers

In all proceedings for the purpose of establishing any lost or destroyed paper other than an office paper, as defined in Code Section 24-11-20, any person whose interest will be affected by the establishment of the lost paper shall, upon motion, by order of the court, be made a party respondent in the proceeding and shall be allowed all the rights of defense against the establishment of the paper as fully as if he or she was the maker of the lost paper.



§ 24-11-29. Applicability of article

Other than Code Section 24-11-20, this article shall not apply to lost or destroyed papers to which Title 11, the "Uniform Commercial Code," is applicable.









Chapter 12 - Medical and Other Confidential Information

Article 1 - Release of Medical Information and Confidentiality of Raw Research Data

§ 24-12-1. When medical information may be released by physician, hospital, health care facility, or pharmacist; immunity from liability; waiver of privilege; psychiatrists and hospitals excepted

(a) No physician licensed under Chapter 34 of Title 43 and no hospital or health care facility, including those operated by an agency or bureau of this state or other governmental unit, shall be required to release any medical information concerning a patient except to the Department of Public Health, its divisions, agents, or successors when required in the administration of public health programs pursuant to Code Section 31-12-2 and where authorized or required by law, statute, or lawful regulation; or on written authorization or other waiver by the patient, or by his or her parents or duly appointed guardian ad litem in the case of a minor, or on appropriate court order or subpoena; provided, however, that any physician, hospital, or health care facility releasing information under written authorization or other waiver by the patient, or by his or her parents or guardian ad litem in the case of a minor, or pursuant to law, statute, or lawful regulation, or under court order or subpoena shall not be liable to the patient or any other person; provided, further, that the privilege shall be waived to the extent that the patient places his or her care and treatment or the nature and extent of his or her injuries at issue in any judicial proceeding. This Code section shall not apply to psychiatrists or to hospitals in which the patient is being or has been treated solely for mental illness.

(b) No pharmacist licensed under Chapter 4 of Title 26 shall be required to release any medical information concerning a patient except on written authorization or other waiver by the patient, or by his or her parents or duly appointed guardian ad litem in the case of a minor, or upon appropriate court order or subpoena; provided, however, that any pharmacist releasing information under written authorization or other waiver by the patient, or by his or her parents or duly appointed guardian ad litem in the case of a minor, or upon appropriate court order or subpoena shall not be liable to the patient or any other person; provided, further, that the privilege shall be waived to the extent that the patient places his or her care and treatment or the nature and extent of his or her injuries at issue in any judicial proceeding.



§ 24-12-2. Confidentiality of raw research data

(a) The General Assembly finds and declares that protecting the confidentiality of research data from disclosure in judicial and administrative proceedings is essential to safeguarding the integrity of research in this state, guaranteeing the privacy of individuals who participate in research projects, and ensuring the continuation of research in science, medicine, and other fields that benefits the citizens and institutions of Georgia and other states. The protection of such research data has more than local significance, is of equal importance to all citizens of this state, is of state-wide concern, and consequently is properly a matter for regulation under the police power of this state.

(b) As used in this Code section, the term "confidential raw research data" means medical information, interview responses, reports, statements, memoranda, or other data relating to the condition, treatment, or characteristics of any person which are gathered by or provided to a researcher:

(1) In support of a research study approved by an appropriate research oversight committee of a hospital, health care facility, or educational institution; and

(2) With the objective to develop, study, or report aggregate or anonymous information not intended to be used in any way in which the identity of an individual is material to the results.

The term shall not include published compilations of the raw research data created by the researcher or the researcher's published summaries, findings, analyses, or conclusions related to the research study.

(c) Confidential raw research data in a researcher's possession shall not be subject to subpoena, otherwise discoverable, or deemed admissible as evidence in any judicial or administrative proceeding in any court except as otherwise provided in subsection (d) of this Code section.

(d) Confidential raw research data may be released, disclosed, subject to subpoena, otherwise discoverable, or deemed admissible as evidence in a judicial or administrative proceeding as follows:

(1) Confidential raw research data related to a person may be disclosed to that person or to another person on such person's behalf where the authority is otherwise specifically provided by law;

(2) Confidential raw research data related to a person may be disclosed to any person or legal entity designated to receive that information when that designation is made in writing by the research participant or where a designation is made in writing by a person authorized by law to act for the participant;

(3) Confidential raw research data related to a person may be disclosed to any agency or department of the federal government, this state, or any political subdivision of this state if such data are required by law or regulation to be reported to such agency or department;

(4) Confidential raw research data may be disclosed in any proceeding in which a party was a participant, researcher, or sponsor in the underlying research study, including, but not limited to, any judicial or administrative proceeding in which a research participant places his or her care, treatment, injuries, insurance coverage, or benefit plan coverage at issue; provided, however, that the identity of any research participant other than the party to the judicial or administrative proceeding shall not be disclosed, unless the researcher or sponsor is a defendant in such proceeding;

(5) Confidential raw research data may be disclosed in any judicial or administrative proceeding in which the researcher has either volunteered to testify or has been hired to testify as an expert by one of the parties to such proceeding; and

(6) In a criminal proceeding, the court shall order the production of confidential raw research data if the data are relevant to any issue in the proceeding, impose appropriate safeguards against unauthorized disclosure of the data, and admit confidential raw research data into evidence if the data are material to the defense or prosecution.

(e) Nothing in this Code section shall be construed to permit, require, or prohibit the disclosure of confidential raw research data in any setting other than a judicial or administrative proceeding that is governed by the requirements of this title.

(f) Any disclosure of confidential raw research data authorized or required by this Code section or any other law shall in no way destroy the confidential nature of that data except for the purpose for which the authorized or required disclosure is made.






Article 2 - Confidentiality of Medical Information

§ 24-12-10. Definitions

As used in this article, the term:

(1) "Confidential or privileged" means the protection afforded by law from unauthorized disclosure, whether the protection is afforded by law as developed and applied by the courts, by statute or lawful regulations, or by the requirements of the Constitutions of the State of Georgia or the United States. The term "confidential or privileged" also includes protection afforded by law from compulsory process or testimony.

(2) "Disclosure" means the act of transmitting or communicating medical matter to a person who would not otherwise have access thereto.

(3) "Health care facility" means any institution or place in which health care is rendered to persons, which health care includes, but is not limited to, medical, psychiatric, acute, intermediate, rehabilitative, and long-term care.

(4) "Laws requiring disclosure" means laws and statutes of the State of Georgia and of the United States and lawful regulations issued by any department or agency of the State of Georgia or of the United States which require the review, analysis, or use of medical matter by persons not originally having authorized access thereto. The term "laws requiring disclosure" also includes any authorized practice of disclosure for purposes of evaluating claims for reimbursement for charges or expenses under any public or private reimbursement or insurance program.

(5) "Limited consent to disclosure" means proper authorization given by or on behalf of a person entitled to protection from disclosure of medical matter and given for a specific purpose related to such person's health or related to such person's application for insurance or like benefits.

(6) "Medical matter" means information respecting the medical or psychiatric condition, including without limitation the physical and the mental condition, of a natural person or persons, however recorded, obtained, or communicated.

(7) "Nurse" means a person authorized by license issued under Chapter 26 of Title 43 as a registered professional nurse or licensed practical nurse to practice nursing.

(8) "Physician" means any person lawfully licensed in this state to practice medicine and surgery pursuant to Chapter 34 of Title 43.



§ 24-12-11. Disclosure of medical records -- Effect on confidential or privileged character thereof

The disclosure of confidential or privileged medical matter constituting all or part of a record kept by a health care facility, a nurse, or a physician, pursuant to laws requiring disclosure or pursuant to limited consent to disclosure, shall not serve to destroy or in any way abridge the confidential or privileged character thereof, except for the purpose for which such disclosure is made.



§ 24-12-12. Disclosure of medical records -- Use of medical matter disclosed

Persons to whom confidential or privileged medical matter is disclosed in the circumstances described in Code Section 24-12-11 shall utilize such matter only in connection with the purpose or purposes of such disclosure and thereafter shall keep such matter in confidence. However, nothing in this article shall prohibit the use of such matter where otherwise authorized by law.



§ 24-12-13. Disclosure of medical records -- Immunity from liability

Any person, corporation, authority, or other legal entity acting in good faith shall be immune from liability for the transmission, receipt, or use of medical matter disclosed pursuant to laws requiring disclosure or pursuant to limited consent to disclosure.



§ 24-12-14. Disclosure of medical records -- Use for educational purposes not precluded

Nothing in this article shall be construed to prevent the customary and usual audit, discussion, and presentation of cases in connection with medical and public education.






Article 3 - AIDS Information

§ 24-12-20. Confidential nature of AIDS information

AIDS confidential information as defined in Code Section 31-22-9.1 and disclosed or discovered within the patient-physician relationship shall be confidential and shall not be disclosed except as otherwise provided in Code Section 24-12-21.



§ 24-12-21. Disclosure of AIDS confidential information

(a) Any term used in this Code section and defined in Code Section 31-22-9.1 shall have the meaning provided for such term in Code Section 31-22-9.1.

(b) Except as otherwise provided in this Code section:

(1) No person or legal entity which receives AIDS confidential information pursuant to this Code section or which is responsible for recording, reporting, or maintaining AIDS confidential information shall:

(A) Intentionally or knowingly disclose that information to another person or legal entity; or

(B) Be compelled by subpoena, court order, or other judicial process to disclose that information to another person or legal entity; and

(2) No person or legal entity which receives AIDS confidential information which that person or legal entity knows was disclosed in violation of paragraph (1) of this subsection shall:

(A) Intentionally or knowingly disclose that information to another person or legal entity; or

(B) Be compelled by subpoena, court order, or other judicial process to disclose that information to another person or legal entity.

(c) AIDS confidential information shall be disclosed to the person identified by that information or, if that person is an incompetent person, to that person's legal guardian. AIDS confidential information may be disclosed to such person's parent or legal guardian if that person is a minor.

(d) AIDS confidential information shall be disclosed to any person or legal entity designated to receive that information when that designation is made in writing by the person identified by that information or, if that person is a minor or incompetent person, by that person's parent or legal guardian.

(e) AIDS confidential information shall be disclosed to any agency or department of the federal government, this state, or any political subdivision of this state if that information is authorized or required by law to be reported to that agency or department.

(f) The results of an HIV test shall be disclosed to the person, or that person's designated representative, who ordered such tests of the body fluids or tissue of another person.

(g) When the patient of a physician has been determined to be infected with HIV and that patient's physician reasonably believes that the spouse or sexual partner or any child of the patient, spouse, or sexual partner is a person at risk of being infected with HIV by that patient, the physician may disclose to that spouse, sexual partner, or child that the patient has been determined to be infected with HIV, after first attempting to notify the patient that such disclosure is going to be made.

(h) (1) An administrator of an institution licensed as a hospital by the Department of Community Health or a physician having a patient who has been determined to be infected with HIV may disclose to the Department of Public Health:

(A) The name and address of that patient;

(B) That such patient has been determined to be infected with HIV; and

(C) The name and address of any other person whom the disclosing physician or administrator reasonably believes to be a person at risk of being infected with HIV by that patient.

(2) When mandatory and nonanonymous reporting of confirmed positive HIV tests to the Department of Public Health is determined by that department to be reasonably necessary, that department shall establish by regulation a date on and after which such reporting shall be required. On and after the date so established, each health care provider, health care facility, or any other person or legal entity which orders an HIV test for another person shall report to the Department of Public Health the name and address of any person thereby determined to be infected with HIV. No such report shall be made regarding any confirmed positive HIV test provided at any anonymous HIV test site operated by or on behalf of the Department of Public Health.

(3) The Department of Public Health may disclose that a person has been reported, under paragraph (1) or (2) of this subsection, to have been determined to be infected with HIV to the board of health of the county in which that person resides or is located if reasonably necessary to protect the health and safety of that person or other persons who may have come in contact with the body fluids of the HIV infected person. The Department of Public Health or county board of health to which information is disclosed pursuant to this paragraph or paragraph (1) or (2) of this subsection:

(A) May contact any person named in such disclosure as having been determined to be an HIV infected person for the purpose of counseling that person and requesting therefrom the name of any other person who may be a person at risk of being infected with HIV by that HIV infected person;

(B) May contact any other person reasonably believed to be a person at risk of being infected with HIV by that HIV infected person for the purposes of disclosing that such infected person has been determined to be infected with HIV and counseling such person to submit to an HIV test; and

(C) Shall contact and provide counseling to the spouse of any HIV infected person whose name is thus disclosed if both persons are reasonably likely to have engaged in sexual intercourse or any other act determined by the Department of Public Health likely to have resulted in the transmission of HIV between such persons within the preceding seven years and if that spouse may be located and contacted without undue difficulty.

(h.1) The Department of Public Health may disclose AIDS confidential information regarding a person who has been reported, under paragraph (1) or (2) of subsection (h), to be infected with HIV to a health care provider licensed pursuant to Chapter 11, 26, or 34 of Title 43 whom that person has consulted for medical treatment or advice.

(i) Any health care provider authorized to order an HIV test may disclose AIDS confidential information regarding a patient thereof if that disclosure is made to a health care provider or health care facility which has provided, is providing, or will provide any health care service to that patient and as a result of such provision of service that health care provider or facility:

(1) Has personnel or patients who may be persons at risk of being infected with HIV by that patient, if that patient is an HIV infected person and such disclosure is reasonably necessary to protect any such personnel or patients from that risk; or

(2) Has a legitimate need for that information in order to provide that health care service to that patient.

(j) A health care provider or any other person or legal entity authorized but not required to disclose AIDS confidential information pursuant to this Code section shall have no duty to make such disclosure and shall not be liable to the patient or any other person or legal entity for failing to make such disclosure. A health care provider or any other person or legal entity which discloses information as authorized or required by this Code section or as authorized or required by law or rules or regulations made pursuant thereto shall have no civil or criminal liability therefor.

(k) When any person or legal entity is authorized or required by this Code section or any other law to disclose AIDS confidential information to a person at risk of being infected with HIV and that person at risk is a minor or incompetent person, such disclosure may be made to any parent or legal guardian of the minor or incompetent person, to the minor or incompetent person, or to both the minor or incompetent person and any parent or legal guardian thereof.

(l) When an institutional care facility is the site at which a person is at risk of being infected with HIV and as a result of that risk a disclosure of AIDS confidential information to any person at risk at that site is authorized or required under this Code section or any other law, such disclosure may be made to the person at risk or to that institutional care facility's chief administrative or executive officer, or such officer's designee, in which case that officer or designee shall be authorized to make such disclosure to the person at risk.

(m) When a disclosure of AIDS confidential information is authorized or required by this Code section to be made to a physician, health care provider, or legal entity, that disclosure may be made to employees of that physician, health care provider, or legal entity who have been designated thereby to receive such information on behalf thereof. Those designated employees may thereafter disclose to and provide for the disclosure of that information among such other employees of that physician, health care provider, or legal entity, but such disclosures among those employees shall only be authorized when reasonably necessary in the ordinary course of business to carry out the purposes for which that disclosure is authorized or required to be made to that physician, health care provider, or legal entity.

(n) Any disclosure of AIDS confidential information authorized or required by this Code section or any other law and any unauthorized disclosure of such information shall in no way destroy the confidential nature of that information except for the purpose for which the authorized or required disclosure is made.

(o) Any person or legal entity which violates subsection (b) of this Code section shall be guilty of a misdemeanor.

(p) Nothing in this Code section or any other law shall be construed to authorize the disclosure of AIDS confidential information if that disclosure is prohibited by federal law, or regulations promulgated thereunder, nor shall anything in this Code section or any other law be construed to prohibit the disclosure of information which would be AIDS confidential information except that such information does not permit the identification of any person.

(q) A public safety agency or prosecuting attorney may obtain the results from an HIV test to which the person named in the request has submitted under Code Section 15-11-603, 17-10-15, 42-5-52.1, or 42-9-42.1, notwithstanding that the results may be contained in a sealed record.

(r) Any person or legal entity required by an order of a court to disclose AIDS confidential information in the custody or control of such person or legal entity shall disclose that information as required by that order.

(s) AIDS confidential information shall be disclosed as medical information pursuant to Code Section 24-12-1 or pursuant to any other law which authorizes or requires the disclosure of medical information if:

(1) The person identified by that information:

(A) Has consented in writing to that disclosure;

(B) Has been notified of the request for disclosure of that information at least ten days prior to the time the disclosure is to be made and does not object to such disclosure prior to the time specified for that disclosure in that notice; or

(C) Is suspected of being mentally ill and is the subject of an order issued pursuant to Code Section 37-3-41 when the court issuing such order finds in an in camera hearing by clear and convincing evidence a compelling need for the information which cannot be accommodated by other means. In assessing compelling need, the court shall weigh the public health, safety, or welfare needs or any other public or private need for the disclosure against the privacy interest of the person identified by the information and the public interest which may be disserved by disclosures which may deter voluntary HIV tests. If the court determines that disclosure of that information is authorized under this subparagraph, the court shall order that disclosure and impose appropriate safeguards against any unauthorized disclosure. The records of that hearing otherwise shall be under seal; or

(2) A superior court in an in camera hearing finds by clear and convincing evidence a compelling need for the information which cannot be accommodated by other means. In assessing compelling need, the court shall weigh the public health, safety, or welfare needs or any other public or private need for the disclosure against the privacy interest of the person identified by the information and the public interest which may be disserved by disclosures which may deter voluntary HIV tests. If the court determines that disclosure of that information is authorized under this paragraph, the court shall order that disclosure and impose appropriate safeguards against any unauthorized disclosure. The records of that hearing otherwise shall be under seal.

(t) (1) A superior court of this state may order a person or legal entity to disclose AIDS confidential information in its custody or control to:

(A) A prosecutor in connection with a prosecution for the alleged commission of reckless conduct under subsection (c) of Code Section 16-5-60;

(B) Any party in a civil proceeding; or

(C) A public safety agency or the Department of Public Health if that agency or department has an employee thereof who has, in the course of that employment, come in contact with the body fluids of the person identified by the AIDS confidential information sought in such a manner reasonably likely to cause that employee to become an HIV infected person and provided the disclosure is necessary for the health and safety of that employee,

and, for purposes of this subsection, the term "petitioner for disclosure" means any person or legal entity specified in subparagraph (A), (B), or (C) of this paragraph.

(2) An order may be issued against a person or legal entity responsible for recording, reporting, or maintaining AIDS confidential information to compel the disclosure of that information if the petitioner for disclosure demonstrates by clear and convincing evidence a compelling need for the information which cannot be accommodated by other means. In assessing compelling need, the court shall weigh the public health, safety, or welfare needs or any other public or private need for the disclosure against the privacy interest of the person identified by the information and the public interest which may be disserved by disclosures which may deter voluntary HIV tests.

(3) A petition seeking disclosure of AIDS confidential information under this subsection shall substitute a pseudonym for the true name of the person concerning whom the information is sought. The disclosure to the parties of that person's true name shall be communicated confidentially, in documents not filed with the court.

(4) Before granting any order under this subsection, the court shall provide the person concerning whom the information is sought with notice and a reasonable opportunity to participate in the proceedings if that person is not already a party.

(5) Court proceedings as to disclosure of AIDS confidential information under this subsection shall be conducted in camera unless the person concerning whom the information is sought agrees to a hearing in open court.

(6) Upon the issuance of an order that a person or legal entity be required to disclose AIDS confidential information regarding a person named in that order, that person or entity so ordered shall disclose to the ordering court any such information which is in the control or custody of that person or entity and which relates to the person named in the order for the court to make an in camera inspection thereof. If the court determines from that inspection that the person named in the order is an HIV infected person, the court shall disclose to the petitioner for disclosure that determination and shall impose appropriate safeguards against unauthorized disclosure which shall specify the persons who may have access to the information, the purposes for which the information shall be used, and appropriate prohibitions on future disclosure.

(7) The record of the proceedings under this subsection shall be sealed by the court.

(8) An order may not be issued under this subsection against the Department of Public Health, any county board of health, or any anonymous HIV test site operated by or on behalf of that department.

(u) A health care provider, health care facility, or other person or legal entity who, in violation of this Code section, unintentionally discloses AIDS confidential information, notwithstanding the maintenance of procedures thereby which are reasonably adopted to avoid risk of such disclosure, shall not be civilly or criminally liable, unless such disclosure was due to gross negligence or wanton and willful misconduct.

(v) AIDS confidential information may be disclosed when that disclosure is otherwise authorized or required by Code Section 42-1-6, if AIDS or HIV infection is the communicable disease at issue, or when that disclosure is otherwise authorized or required by any law which specifically refers to "AIDS confidential information," "HIV test results," or any similar language indicating a legislative intent to disclose information specifically relating to AIDS or HIV.

(w) A health care provider who has received AIDS confidential information regarding a patient from the patient's health care provider directly or indirectly under the provisions of subsection (i) of this Code section may disclose that information to a health care provider which has provided, is providing, or will provide any health care service to that patient and as a result of that provision of service that health care provider:

(1) Has personnel or patients who may be persons at risk of being infected with HIV by that patient, if that patient is an HIV infected person and such disclosure is reasonably necessary to protect any such personnel or patients from that risk; or

(2) Has a legitimate need for that information in order to provide that health care service to that patient.

(x) Neither the Department of Public Health nor any county board of health shall disclose AIDS confidential information contained in its records unless such disclosure is authorized or required by this Code section or any other law, except that such information in those records shall not be a public record and shall not be subject to disclosure through subpoena, court order, or other judicial process.

(y) The protection against disclosure provided by Code Section 24-12-20 shall be waived and AIDS confidential information may be disclosed to the extent that the person identified by such information, his or her heirs, successors, assigns, or a beneficiary of such person, including, but not limited to, an executor, administrator, or personal representative of such person's estate:

(1) Files a claim or claims other entitlements under any insurance policy or benefit plan or is involved in any civil proceeding regarding such claim;

(2) Places such person's care and treatment, the nature and extent of his or her injuries, the extent of his or her damages, his or her medical condition, or the reasons for his or her death at issue in any judicial proceeding; or

(3) Is involved in a dispute regarding coverage under any insurance policy or benefit plan.

(z) AIDS confidential information may be collected, used, and disclosed by an insurer in accordance with the provisions of Chapter 39 of Title 33.

(aa) In connection with any judicial proceeding in which AIDS confidential information is disclosed as authorized or required by this Code section, the party to whom that information is thereby disclosed may subpoena any person to authenticate such AIDS confidential information, establish a chain of custody relating thereto, or otherwise testify regarding that information, including, but not limited to, testifying regarding any notifications to the patient regarding results of an HIV test. The provisions of this subsection shall apply to records, personnel, or both of the Department of Public Health or a county board of health notwithstanding Code Section 50-18-72, but only as to test results obtained by a prosecutor under subsection (q) of this Code section and to be used thereby in a prosecution for reckless conduct under subsection (c) of Code Section 16-5-60.

(bb) AIDS confidential information may be disclosed as a part of any proceeding or procedure authorized or required pursuant to Chapter 3, 4, or 7 of Title 37, regarding a person who is alleged to be or who is mentally ill, developmentally disabled, or alcoholic or drug dependent, or as a part of any proceeding or procedure authorized or required pursuant to Title 29, regarding the guardianship of a person or that person's estate, as follows:

(1) Any person who files or transmits a petition or other document which discloses AIDS confidential information in connection with any such proceeding or procedure shall provide a cover page which contains only the type of proceeding or procedure, the court in which the proceeding or procedure is or will be pending, and the words "CONFIDENTIAL INFORMATION" without in any way otherwise disclosing thereon the name of any individual or that such petition or other document specifically contains AIDS confidential information;

(2) AIDS confidential information shall only be disclosed pursuant to this subsection after disclosure to and with the written consent of the person identified by that information, or that person's parent or guardian if that person is a minor or has previously been adjudicated as being incompetent, or by order of court obtained in accordance with subparagraph (C) of paragraph (3) of this subsection;

(3) If any person files or transmits a petition or other document in connection with any such proceeding or procedure which discloses AIDS confidential information without obtaining consent as provided in paragraph (2) of this subsection, the court receiving such information shall either obtain written consent as set forth in that paragraph (2) for any further use or disclosure of such information or:

(A) Return such petition or other document to the person who filed or transmitted same, with directions against further filing or transmittal of such information in connection with such proceeding or procedure except in compliance with this subsection;

(B) Delete or expunge all references to such AIDS confidential information from the particular petition or other document; or

(C) (i) If the court determines there is a compelling need for such information in connection with the particular proceeding or procedure, petition a superior court of competent jurisdiction for permission to obtain or disclose that information. If the person identified by the information is not yet represented by an attorney in the proceeding or procedure in connection with which the information is sought, the petitioning court shall appoint an attorney for such person. The petitioning court shall have both that person and that person's attorney personally served with notice of the petition and time and place of the superior court hearing thereon. Such hearing shall not be held sooner than 72 hours after service, unless the information is to be used in connection with an emergency guardianship proceeding under Code Section 29-4-14, in which event the hearing shall not be held sooner than 48 hours after service.

(ii) The superior court in which a petition is filed pursuant to division (i) of this subparagraph shall hold an in camera hearing on such petition. The purpose of the hearing shall be to determine whether there is clear and convincing evidence of a compelling need for the AIDS confidential information sought in connection with the particular proceeding or procedure which cannot be accommodated by other means. In assessing compelling need, the superior court shall weigh the public health, safety, or welfare needs or any other public or private need for the disclosure against the privacy interest of the person identified by the information and the public interest which may be disserved by disclosures which may deter voluntary HIV tests. If the court determines that disclosure of that information is authorized under this subparagraph, the court shall order that disclosure and impose appropriate safeguards against any unauthorized disclosure. The records of that hearing otherwise shall be under seal; and

(4) The court having jurisdiction over such proceeding or procedure, when it becomes apparent that AIDS confidential information will likely be or has been disclosed in connection with such proceeding or procedure, shall take such measures as the court determines appropriate to preserve the confidentiality of the disclosed information to the maximum extent possible. Such measures shall include, without being limited to, closing the proceeding or procedure to the public and sealing all or any part of the records of the proceeding or procedure containing AIDS confidential information. The records of any appeals taken from any such proceeding or procedure shall also be sealed. Furthermore, the court may consult with and obtain the advice of medical experts or other counsel or advisers as to the relevance and materiality of such information in such proceedings or procedures, provided that the identity of the person identified by such information is not thereby revealed.






Article 4 - Other Confidential Information

§ 24-12-30. Confidential nature of certain library records

(a) Circulation and similar records of a library which identify the user of library materials shall not be public records but shall be confidential and shall not be disclosed except:

(1) To members of the library staff in the ordinary course of business;

(2) Upon written consent of the user of the library materials or the user's parents or guardian if the user is a minor or ward; or

(3) Upon appropriate court order or subpoena.

(b) Any disclosure authorized by subsection (a) of this Code section or any unauthorized disclosure of materials made confidential by subsection (a) of this Code section shall not in any way destroy the confidential nature of that material, except for the purpose for which an authorized disclosure is made. A person disclosing material as authorized by subsection (a) of this Code section shall not be liable therefor.



§ 24-12-31. Confidential nature of veterinarian records

No veterinarian licensed under Chapter 50 of Title 43 shall be required to disclose any information concerning the veterinarian's care of an animal except on written authorization or other waiver by the veterinarian's client or on appropriate court order or subpoena. Any veterinarian releasing information under written authorization or other waiver by the client or under court order or subpoena shall not be liable to the client or any other person. The confidentiality provided by this Code section shall be waived to the extent that the veterinarian's client places the veterinarian's care and treatment of the animal or the nature and extent of injuries to the animal at issue in any judicial proceeding. As used in this Code section, the term "client" means the owner of the animal; or if the owner of the animal is unknown, client means the person who presents the animal to the veterinarian for care and treatment.









Chapter 13 - Securing Attendance of Witnesses and Production and Preservation of Evidence

Article 1 - General Provisions

§ 24-13-1. Freedom of witnesses from arrest

A witness shall not be arrested on any civil process while attending any court to which he or she is subpoenaed or otherwise required to attend as a witness or while going to or returning from such court. An officer who holds such witness imprisoned after seeing his or her subpoena or being satisfied of the fact that such person was a witness shall be liable for false imprisonment.



§ 24-13-2. Procedure for claiming witness fees

A witness in making a claim or proof of a claim for witness fees for attendance shall indicate the date on which he or she attended and, in the event of a continuance, shall not claim or receive witness fees for any day after the date to which the docket shows the proceeding was continued nor for any day before the continuance was granted on which he or she did not attend.



§ 24-13-3. Witness fee exceptions

(a) A witness shall not receive any witness fees for attendance on a subpoena if such witness is absent from the proceeding, or if the proceeding is continued at any time due to his or her absence, where such absence did not arise from providential cause.

(b) No witness shall receive witness fees from both parties in the same proceeding; the fees of a witness for both parties shall be apportioned equally between the parties unless the costs are all taxed against one party.



§ 24-13-4. Penalty for excessive witness fee claim

A witness who claims more than is due to such witness shall forfeit all witness fees and shall pay to the injured party, in addition thereto, four times the amount so unjustly claimed.



§ 24-13-5. Production of evidence when item not available; oath

When any person is served with a subpoena for the production of evidence or a notice to produce, seeking books in his or her possession to be used as testimony on the trial of any cause, if the person makes oath that he or she cannot produce the books required without suffering a material injury in his or her business and also makes or causes to be made out a full transcript from the books of all the accounts and dealings with the opposite party, has the transcript examined and sworn to by an impartial witness, and produces the same in court, the witness shall be deemed to have complied with the notice to produce or subpoena for the production of evidence.



§ 24-13-6. Procedure when adverse party dissatisfied with response pursuant to Code Section 24-13-5

When the transcript provided for in Code Section 24-13-5 is produced in court, if the adverse party is dissatisfied therewith and swears that he or she believes that the books contain entries material to the adverse party which do not appear in the transcript, the court shall grant him or her a commission directed to certain persons named by the parties and approved by the court. The commission shall cause the person with possession of the books to produce the books required with the person swearing that the books produced are all that he or she has or had that answer to the description in the subpoena or notice to produce. The commission shall examine the books and transmit to the court a full and fair statement of the accounts and entries between the parties under their hand. When received by the court, the statement of the commission shall be deemed a compliance with the notice to produce or subpoena for the production of evidence.



§ 24-13-7. Withdrawal of originals introduced in evidence; substitution of copies; discretion of court

Parties interested and participating in the trial of all cases tried in the courts are authorized and empowered, on the order of the court trying the case, to withdraw from the court and record of the case all original deeds, maps, blueprints, notes, papers, and documents belonging to the parties and which are introduced in evidence on the trial, on substituting therefor, when required by the court, duplicates thereof, verified as such by the parties or their agents, representatives, or attorneys. However, if any such deeds, maps, blueprints, notes, papers, or documents shall be attacked by any party to the case as forgeries, or as not being genuine originals, it shall be in the discretion of the court to require the original deeds, maps, blueprints, notes, papers, or documents so attacked to remain on file in the court as a part of the record in the case.






Article 2 - Subpoenas and Notice to Produce

§ 24-13-20. Applicability

This article shall apply to all civil proceedings and, insofar as consistent with the Constitution, to all criminal proceedings.



§ 24-13-21. Subpoena for attendance of witnesses -- Form; issuance; subpoena in blank

(a) As used in this Code section, the term "subpoena" includes a witness subpoena and a subpoena for the production of evidence.

(b) A subpoena shall state the name of the court, the name of the clerk, and the title of the proceeding and shall command each person to whom it is directed to attend and give testimony or produce evidence at a time and place specified by the subpoena.

(c) The clerk of court shall make subpoenas in blank available on demand by electronic or other means to parties or their counsel or to the grand jury.

(d) An attorney who is counsel of record in a proceeding may issue and sign a subpoena obtained by electronic or other means from the clerk of court as an officer of a court for any deposition, hearing, or trial held in conjunction with such proceeding.

(e) A district attorney may issue, and upon the request of the grand jury shall issue, a subpoena in grand jury proceedings.

(f) A subpoena shall be completed prior to being served.

(g) Subpoenas are enforceable as provided in Code Section 24-13-26.

(h) If an individual misuses a subpoena, he or she shall be subject to punishment for contempt of court and shall be punished by a fine of not more than $300.00 or not more than 20 days' imprisonment, or both.



§ 24-13-22. Subpoena for attendance of witnesses -- Attendance at hearing or trial; where served

At the request of any party, subpoenas for attendance at a hearing or trial shall be issued under the authority of the clerk of the court in which the hearing or trial is held. A subpoena requiring the attendance of a witness at a hearing or trial may be served at any place within this state.



§ 24-13-23. Subpoena for production of documentary evidence; motion to quash or modify

(a) A subpoena may also command the person to whom it is directed to produce the evidence designated therein.

(b) The court, upon written motion made promptly and in any event at or before the time specified in the subpoena for compliance therewith, may:

(1) Quash or modify the subpoena if it is unreasonable and oppressive; or

(2) Condition denial of the motion upon the advancement by the person in whose behalf the subpoena is issued of the reasonable cost of producing the evidence.



§ 24-13-24. Service of subpoenas

A subpoena may be served by any sheriff, by his or her deputy, or by any other person not less than 18 years of age. Proof may be shown by return or certificate endorsed on a copy of the subpoena. Subpoenas may also be served by registered or certified mail or statutory overnight delivery, and the return receipt shall constitute prima-facie proof of service. Service upon a party may be made by serving his or her counsel of record.



§ 24-13-25. Fees and mileage; when tender required

Except as provided in Code Section 24-13-28, the witness fee shall be $25.00 per diem, and execution shall be issued by the clerk upon affidavit of the witness to enforce payment thereof. The payment of witness fees shall not be demanded as a condition precedent to attendance; but, when a witness resides outside the county where the testimony is to be given, service of the subpoena, to be valid, shall be accompanied by tender of the witness fee for one day's attendance plus mileage of 45 cent(s) per mile for traveling expenses for going from and returning to his or her place of residence by the nearest practical route. Tender of witness fees and mileage may be made by United States currency, postal money order, cashier's check, certified check, or the check of an attorney or law firm. When the subpoena is issued on behalf of this state, or an officer, agency, or political subdivision thereof, or an accused in a criminal proceeding, witness fees and mileage need not be tendered.



§ 24-13-26. Enforcement of subpoenas; continuance; secondary evidence of books, papers, or documents

(a) Subpoenas may be enforced by attachment for contempt and by a fine of not more than $300.00 or not more than 20 days' imprisonment, or both. In all proceedings under this Code section, the court shall consider whether under the circumstances of each proceeding the subpoena was served within a reasonable time, but in any event not less than 24 hours prior to the time that appearance thereunder was required.

(b) The court may also in appropriate proceedings grant continuance of the proceeding. Where subpoenas were issued in blank, no continuance shall be granted because of failure to respond thereto when the party obtaining such subpoenas fails to present to the clerk the name and address of the witness so subpoenaed at least six hours before appearance is required.

(c) When evidence is unsuccessfully sought, secondary evidence thereof shall be admissible.



§ 24-13-27. Notice to produce

Where a party desires to compel production of evidence in the possession, custody, or control of another party, in lieu of serving a subpoena under this article, the party desiring the production may serve a notice to produce upon counsel for the other party. Service may be perfected in accordance with Code Section 24-13-24, but no witness fees or mileage shall be allowed therefor. Such notices may be enforced in the manner prescribed by Code Section 24-13-26, and Code Section 24-13-23 shall also apply to such notices. The notice shall be in writing, signed by the party seeking production of the evidence, or the party's attorney, and shall be directed to the opposite party or his or her attorney.



§ 24-13-28. Witness fees for law enforcement officers

(a) As used in this Code section, the term:

(1) "Director" means the appropriate chief of police, sheriff, director of public safety of a college or university, local fire chief, director of the Georgia Bureau of Investigation, the commanding officer of the Georgia State Patrol, the commissioner of natural resources, the superintendent of a correctional institution, or the state fire marshal.

(2) "Law enforcement officer" means any member of a municipal or county police force, any deputy sheriff, any campus policeman as defined in Code Section 20-8-1, any member of a local fire department, any member of the Georgia State Patrol or Georgia Bureau of Investigation, any correctional officer, any person employed by the Department of Natural Resources as a law enforcement officer, or any arson investigator of the state fire marshal's office.

(3) "Regular duty hours" means the daily shift of duty to which a law enforcement officer is assigned and shall not include paid or unpaid vacation, paid or unpaid sick leave, paid or unpaid holiday leave, or any other paid or unpaid leave status established pursuant to the personnel regulations or scheduling practices of the employing agency.

(b) Any law enforcement officer who shall be required by subpoena to attend any superior court, other courts having jurisdiction to enforce the penal laws of this state, municipal court having jurisdiction to enforce the penal laws of this state as provided by Code Section 40-13-21, juvenile court, grand jury, hearing or inquest held or called by a coroner, or magistrate court involving any criminal matter, as a witness on behalf of the state during any hours except the regular duty hours to which the officer is assigned, shall be paid for such attendance at a fixed rate to be established by the governing authority, but not less than $25.00 per diem. The claim for the witness fees shall be endorsed on the subpoena showing the dates of attendance and stating that attendance was required during the hours other than the regular duty hours to which the claimant was assigned. The claimant shall verify this statement. The dates of attendance shall be certified by the judge or the prosecuting attorney of the court attended. The director or his or her designee shall certify that the claimant has not received any overtime pay for his or her attendance and that his or her attendance was required during hours other than regular duty hours. The amount due shall be paid by the governing body authorized to dispense public funds for the operation of the court. However, no such law enforcement officer shall claim or receive more than one witness fee per day for attendance in any court or before the grand jury regardless of the number of subpoenas which the law enforcement officer may have received requiring such officer to appear in such court or before the grand jury on any one day.

(c) (1) Except as provided in paragraph (2) of this subsection, any law enforcement officer who shall be required by subpoena to attend any court of this state with respect to any civil proceeding, as a witness concerning any matter relative to the law enforcement duties of such law enforcement officer during any hours except the regular duty hours to which the law enforcement officer is assigned, shall be paid for such attendance at a fixed rate to be established by the governing authority, but not less than $25.00 per diem. Any such law enforcement officer shall also be entitled to the mileage allowance provided in Code Section 24-13-25 when such law enforcement officer resides outside the county where the testimony is to be given. The claim for the witness fees shall be endorsed on the subpoena showing the dates of attendance and stating that attendance was required during the hours other than the regular duty hours to which the claimant was assigned. The claimant shall verify such statement. The dates of attendance shall be certified by the party obtaining the subpoena. The director or his or her designee shall certify that the claimant has not received any overtime pay for the law enforcement officer's attendance and that such law enforcement officer's attendance was required during hours other than regular duty hours.

(2) Any law enforcement officer covered by paragraph (1) of this subsection who is required by subpoena to attend any court with respect to any civil proceeding, as a witness concerning any matter which is not related to the duties of such law enforcement officer, shall be compensated as provided in Code Section 24-13-25.

(d) The fee specified by subsections (b) and (c) of this Code section shall not be paid if the law enforcement officer receives any overtime pay for time spent attending such court pursuant to the subpoena.



§ 24-13-29. Legislators' exemption

No member of the General Assembly of Georgia shall be compelled to attend and give testimony at any hearing or trial or to produce evidence while the General Assembly is in regular or extraordinary session.






Article 3 - Securing Attendance of Prisoners

§ 24-13-60. Order requiring prisoner's delivery to serve as witness or criminal defendant generally; expenses; prisoner under death sentence as witness

(a) When a prisoner confined in any state prison, county correctional institution, or other penal institution under the jurisdiction of the Board of Corrections, other than a prisoner under a death sentence, is needed as a witness in any judicial proceeding in any court of record in this state or when it is desired that such person stand trial on an indictment or accusation charging the prisoner with commission of a felony or misdemeanor, the judge of the court wherein the proceeding is pending shall be authorized to and shall issue an ex parte order, directed to the commissioner of corrections, requiring the prisoner's delivery to the sheriff of the county where the prisoner is desired as a witness or accused. The sheriff or his or her deputies shall take custody of the prisoner on the date named in the order, safely keep the prisoner pending the proceeding, and return him or her to the original place of detention after the prisoner's discharge by the trial judge.

(b) If the prisoner was desired as a witness by this state in a criminal proceeding or if the prisoner's release to the sheriff was for the purpose of standing trial on criminal charges, the county wherein the proceeding was pending shall pay all expenses of transportation and keeping, including per diem and mileage of the sheriff, jail fees, and any other proper expense approved by the trial judge.

(c) If the prisoner was desired as a witness by the accused in a criminal proceeding or by either party to a civil proceeding, the costs and expenses referred to in subsection (b) of this Code section shall be borne by the party requesting the prisoner as a witness. The court shall require a deposit of money sufficient to defray same, except where the judge, after examining into the matter, determines that the prisoner's presence is required by the interests of justice and that the party requesting it is financially unable to make the deposit, in which case the expenses shall be taxed as costs of court.

(d) If a prisoner under a death sentence is needed as a witness for either the prosecution or the defense in any felony case, the requesting party may interview the proposed witness. Following such interview, the requesting party may move for a writ of habeas corpus ad testificandum. Such motion shall be accompanied by a proffer of the testimony of the proposed witness. The requesting party shall make such motion and proffer as soon as possible but shall not make such motion later than 20 days prior to the date of the trial. Nothing in this Code section shall limit the right of a party from presenting a material witness at a hearing or trial and to have compulsory process for that purpose.



§ 24-13-61. Issuance of order requiring prisoner's delivery to serve as witness in superior court

Any judge of the superior court may issue an order to any officer having a lawfully imprisoned person in his or her custody, requiring the production of such person before the court for the purpose of giving evidence in any criminal cause pending therein, without any formal application or writ of habeas corpus ad testificandum for that purpose.



§ 24-13-62. Issuance of writ of habeas corpus requiring prisoner's delivery to serve as witness in superior court

The writ of habeas corpus ad testificandum may be issued by the superior court to cause the production in court of any witness under legal imprisonment.






Article 4 - Uniform Act to Secure the Attendance of Witnesses From Without the State

§ 24-13-90. Short title

This article shall be known and may be cited as "The Uniform Act to Secure the Attendance of Witnesses from Without the State."



§ 24-13-91. Definitions

As used in this article, the term:

(1) "Penal institution" means a jail, prison, penitentiary, house of correction, or other place of penal detention.

(2) "State" means any state or territory of the United States and the District of Columbia.

(3) "Summons" means a subpoena, order, or other notice requiring the appearance of a witness.

(4) "Witness" means a person whose testimony is desired in any proceeding or investigation by a grand jury or in a criminal prosecution or proceeding held by the prosecution or the defense, including a person who is confined in a penal institution in any state.



§ 24-13-92. Criminal or grand jury proceeding in foreign state -- Certificate of need for testimony; expenses; punishment

(a) If a judge of a court of record in any state which by its laws has made provision for commanding persons within that state to attend and testify in this state certifies under the seal of such court that there is a criminal prosecution pending in such court or that a grand jury investigation has commenced or is about to commence, that a person within this state is a material witness in such prosecution or grand jury investigation, and that the witness's presence will be required for a specified number of days, upon presentation of such certificate to any judge of a court of record in the county in which the person is found, such judge shall fix a time and place for a hearing and shall make an order directing the witness to appear at a time and place certain for the hearing. The witness shall at all times be entitled to counsel.

(b) If at a hearing the judge determines that the witness is material and necessary, that it will not cause undue hardship to the witness to be compelled to attend and testify in the prosecution or a grand jury investigation in the other state, and the laws of the state in which the prosecution is pending or grand jury investigation has commenced or is about to commence will give to such witness protection from arrest and the service of civil and criminal process, the judge shall issue a summons, with a copy of the certificate attached, directing the witness to attend and testify in the court where the prosecution is pending or where a grand jury investigation has commenced or is about to commence at a time and place specified in the summons. In any such hearing, the certificate shall be prima-facie evidence of all the facts stated therein.

(c) If such certificate recommends that the witness be taken into immediate custody and delivered to an officer of the requesting state to assure the witness's attendance in the requesting state, such judge may, in lieu of notification of the hearing, direct that the witness be forthwith brought before him or her for the hearing; and the judge at the hearing being satisfied of the desirability of such custody and delivery, for which determination the certificate shall be prima-facie proof of such desirability, may, in lieu of issuing a subpoena or summons, order that the witness be forthwith taken into custody and delivered to an officer of the requesting state.

(d) If the witness, who is summoned as above provided, after being paid or tendered by some properly authorized person the sum of 45 cent(s) a mile for each mile by the ordinarily traveled route to and from the court where the prosecution is pending and $25.00 for each day that the witness is required to travel and attend as a witness, fails without good cause to attend and testify as directed in the summons, the witness shall be punished in the manner provided for in Code Section 24-13-26.



§ 24-13-93. Criminal or grand jury proceeding in foreign state -- Certificate of need for prisoner's testimony; order by judge in requesting state; applicability

(a) A judge of a state court of record in another state which by its laws has made provision for commanding persons confined in penal institutions within that state to attend and testify in this state may certify that there is a criminal proceeding or investigation by a grand jury or a criminal proceeding pending in the court, that a person who is confined in a penal institution in this state is a material witness in the proceeding or investigation, and that the witness's presence will be required during a specified time. Upon presentation of the certificate to any judge having jurisdiction over the person confined and upon notice to the Attorney General, the judge in this state shall fix a time and place for a hearing and shall make an order directed to the person having custody of the prisoner requiring that the prisoner be produced before him or her at the hearing.

(b) If at the hearing the judge determines that the witness is material and necessary, that the witness attending and testifying are not adverse to the interest of this state or to the health and legal rights of the witness, that the laws of the state in which the witness is required to testify will give the witness protection from arrest and the service of civil and criminal process because of any act committed prior to the witness's arrival in the state under the order, and that as a practical matter the possibility is negligible that the witness may be subject to arrest or to the service of civil or criminal process in any state through which the witness will be required to pass, the judge shall issue an order, with a copy of the certificate attached, directing the witness to attend and testify, directing the person having custody of the witness to produce the witness in the court where the criminal proceeding is pending or where the grand jury investigation is pending at a time and place specified in the order, and prescribing such conditions as the judge shall determine. The judge, in lieu of directing the person having custody of the witness to produce the witness in the requesting jurisdiction's court, may direct and require in the court's order that the requesting jurisdiction shall come to the Georgia penal institution in which the witness is confined to accept custody of the witness for physical transfer to the requesting jurisdiction; that the requesting jurisdiction shall provide proper safeguards on the witness's custody while in transit; that the requesting jurisdiction shall be liable for and shall pay all expenses incurred in producing and returning the witness, including, but not limited to, food, lodging, clothing, and medical care; and that the requesting jurisdiction shall promptly deliver the witness back to the same or another Georgia penal institution as specified by the Department of Corrections at the conclusion of his or her testimony.

(c) The order to the witness and to the person having custody of the witness shall provide for the return of the witness at the conclusion of his or her testimony, proper safeguards on his or her custody, and proper financial reimbursement or prepayment by the requesting jurisdiction of all expenses incurred in the production and return of the witness and may prescribe such other conditions as the judge thinks proper or necessary. If the judge directs and requires the requesting jurisdiction to accept custody of the witness at the Georgia penal institution in which the witness is confined and to deliver the witness back to the same or another Georgia penal institution at the conclusion of the witness's testimony, no prepayment of expenses shall be necessary. The order shall not become effective until the judge of the state requesting the witness enters an order directing compliance with the conditions prescribed.

(d) This Code section shall not apply to any person in this state confined as insane or mentally ill or under sentence of death.



§ 24-13-94. Criminal or grand jury proceeding in this state -- Issuance of certificate; how long witness detained; punishment

(a) If a person in any state which by its laws has made provision for commanding persons within its borders to attend and testify in criminal prosecutions or grand jury investigations commenced or about to commence in this state is a material witness in a prosecution pending in a court of record in this state or in a grand jury investigation which has commenced or is about to commence a judge of such court may issue a certificate under the seal of the court stating these facts and specifying the number of days the witness will be required. The certificate may include a recommendation that the witness be taken into immediate custody and delivered to an officer of this state to assure attendance in this state. This certificate shall be presented to a judge of a court of record in the county in which the witness is found.

(b) If the witness is summoned to attend and testify in this state, the witness shall be tendered the sum of 45 cent(s) a mile for each mile by the ordinarily traveled route to and from the court where the prosecution is pending and $25.00 for each day that the witness is required to travel and attend as a witness. A witness who has appeared in accordance with the provisions of the summons shall not be required to remain within this state for a longer period of time than the period mentioned in the certificate, unless otherwise ordered by the court. If such witness, after coming into this state, fails without good cause to attend and testify as directed in the summons, the witness shall be punished in the manner provided for in Code Section 24-13-26.



§ 24-13-95. Criminal or grand jury proceeding in this state -- Issuance of certificate seeking testimony of prisoner; notice to attorney general; order of compliance

(a) If a person confined in a penal institution in any other state is a material witness in a criminal proceeding pending in a court of record or in a grand jury investigation in this state, a judge of the court may certify that there is a criminal proceeding or investigation by a grand jury or a criminal proceeding pending in the court, that a person who is confined in a penal institution in the other state is a material witness in the proceeding or investigation, and that the witness's presence will be required during a specified time. The certificate shall be presented to a judge of a court of record in the other state having jurisdiction over the confined prisoner, and a notice shall be given to the attorney general of the state in which the prisoner is confined.

(b) The judge of the court in this state may enter an order directing compliance with the terms and conditions prescribed by the judge of the state in which the witness is confined.



§ 24-13-96. Exemption of witnesses from arrest and service of process

(a) If a person comes into this state in obedience to a summons directing him or her to attend and testify in this state, such person shall not while in this state pursuant to such summons be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before such person's entrance into this state under the summons.

(b) If a person passes through this state while going to another state in obedience to a summons to attend and testify in that state or while returning therefrom, he or she shall not while so passing through this state be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before such person's entrance into this state under the summons.



§ 24-13-97. Construction

This article shall be interpreted and construed so as to effectuate its general purpose to make uniform the laws of the states which enact it and shall be applicable only to such states as shall enact reciprocal powers to this state relative to the matter of securing attendance of witnesses as provided in this article.






Article 5 - Uniform Interstate Depositions and Discovery Act

§ 24-13-110. Short title

This article shall be known and may be cited as the "Uniform Interstate Depositions and Discovery Act."



§ 24-13-111. Definitions

As used in this article, the term:

(1) "Foreign jurisdiction" means a state other than this state.

(2) "Foreign subpoena" means a subpoena issued under authority of a court of record of a foreign jurisdiction.

(3) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(4) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, a federally recognized Native American tribe, or any territory or insular possession subject to the jurisdiction of the United States.

(5) "Subpoena" means a document, however denominated, issued under authority of a court of record requiring a person to:

(A) Attend and give testimony at a deposition;

(B) Produce and permit inspection and copying of designated books, documents, records, electronically stored information, or tangible things in the possession, custody, or control of such person; or

(C) Permit inspection of premises under the control of such person.



§ 24-13-112. Requirements for issuance of foreign subpoenas; application

(a) To request issuance of a subpoena under this Code section, a party shall submit a foreign subpoena to the clerk of superior court of the county in which the person receiving the subpoena resides. A request for the issuance of a subpoena under this Code section shall not constitute an appearance in the courts of this state.

(b) When a party submits a foreign subpoena to a clerk of superior court in this state, the clerk shall promptly issue and provide to the requestor a subpoena for service upon the person to which the foreign subpoena is directed.

(c) A subpoena under subsection (b) of this Code section shall:

(1) Incorporate the terms used in the foreign subpoena; and

(2) Contain or be accompanied by the names, addresses, and telephone numbers of all counsel of record in the proceeding to which the subpoena relates and of any party not represented by counsel.

(d) This Code section shall only apply to a subpoena to be issued in this state if the foreign jurisdiction that issued the foreign subpoena has adopted a version of the "Uniform Interstate Depositions and Discovery Act."

(e) This Code section shall not apply to criminal proceedings.



§ 24-13-113. Compelling foreign witness to appear and testify

(a) For purposes of this Code section, the term "subpoena" shall have only the meaning set forth in subparagraph (A) of paragraph (5) of Code Section 24-13-111.

(b) In addition to the mechanism for issuing subpoenas provided for in Code Section 24-13-112, whenever any mandate, writ, or commission is issued out of any court of record in a foreign jurisdiction, a witness may be compelled by subpoena issued by the clerk of superior court of the county in which such witness resides to appear and testify in the same manner and by the same process and proceeding as may be employed for the purpose of taking testimony in proceedings pending in this state.



§ 24-13-114. Service of foreign subpoena

A subpoena issued by the clerk of superior court under Code Section 24-13-112 or 24-13-113 shall be served in compliance with Code Section 24-13-23 and shall be served within a reasonable time prior to the appearance required by such subpoena.



§ 24-13-115. Applicability of Article 2 to certain provisions of this article

Article 2 of this chapter shall apply to subpoenas issued under Code Section 24-13-112 or 24-13-113.



§ 24-13-116. Protective order or enforcement, quashing, or modification of foreign subpoena

An application for a protective order or to enforce, quash, or modify a subpoena issued by the clerk of superior court under Code Section 24-13-112 or 24-13-113 shall comply with the statutes and court rules of this state and shall be submitted to the superior court of the county in which the subpoena was issued.






Article 6 - Depositions to Preserve Testimony in Criminal Proceedings

§ 24-13-130. When deposition to preserve testimony in criminal proceedings may be taken

(a) (1) At any time after an accused has been charged with an offense against the laws of this state or an ordinance of any political subdivision or authority thereof, upon motion of the state or the accused, the court having jurisdiction to try the offense charged may, after notice to the parties, order that the testimony of a prospective material witness of a party be taken by deposition and that any designated evidence not privileged be produced at the same time and place.

(2) At any time after an accused has been charged with an offense of child molestation, aggravated child molestation, or physical or sexual abuse of a child, upon motion of the state or the accused, the court having jurisdiction to try the offense charged may, after notice to the parties, order that the testimony of any physician whose testimony is relevant to such charge be taken by deposition and that any designated evidence not privileged be produced at the same time and place.

(b) The court shall not order the taking of the witness's testimony, except as provided in paragraph (2) of subsection (a) of this Code section, unless it appears to the satisfaction of the court that the testimony of the witness is material to the proceeding and the witness:

(1) Is in imminent danger of death or great bodily harm;

(2) Has been threatened with death or great bodily harm because of the witness's status as a potential witness in a criminal trial or proceeding;

(3) Is about to leave this state, and there are reasonable grounds to believe that such witness will be unable to attend a criminal trial or proceeding;

(4) Is so sick or infirm as to afford reasonable grounds to believe that such witness will be unable to testify as a witness at a criminal trial or proceeding;

(5) Is being detained as a material witness, and there are reasonable grounds to believe that the witness will flee if released from detention; or

(6) Is 72 years of age or older.

(c) A motion to take a deposition of a material witness, or a physician as provided in paragraph (2) of subsection (a) of this Code section, shall be verified and shall state:

(1) The nature of the offense charged;

(2) The status of the criminal proceedings;

(3) The name of the witness and an address in Georgia where the witness may be contacted unless, for good cause shown, the court allows an exception to this paragraph;

(4) That the testimony of the witness is material to the proceeding or that the witness is a physician as provided in paragraph (2) of subsection (a) of this Code section; and

(5) The basis for taking the deposition as provided in subsection (b) of this Code section.

(d) A motion to take a deposition shall be filed in the court having jurisdiction to try the accused for the offense charged; provided, however, that if the accused is charged with multiple offenses, only the court having jurisdiction to try the most serious charge against the accused shall have jurisdiction to hear and decide the motion to take a deposition.

(e) The party moving the court for an order pursuant to this Code section shall give not less than one day's notice of the hearing to the opposite party. A copy of the motion shall be sent to the opposing party or his or her counsel by any means which will reasonably ensure timely delivery, including transmission by facsimile or by digital or electronic means. A copy of the notice shall be attached to the motion and filed with the clerk of court.

(f) If the court is satisfied that the examination of the witness is authorized by law and necessary, the court shall enter an order setting a time period of not more than 30 days during which the deposition shall be taken.

(g) On motion of either party, the court may designate a judge who shall be available to rule on any objections to the interrogation of the witness or before whom the deposition shall be taken. The judge so designated may be a judge of any court of this state who is otherwise qualified to preside over the trial of criminal proceedings in the court having jurisdiction over the offense charged.



§ 24-13-131. Notice of deposition; presence of defendant at examination; child witness

(a) The party at whose instance a deposition is to be taken shall give to every party reasonable written notice of the time and place for taking the deposition. The notice shall state the name and address of each person to be examined.

(b) On motion of a party upon whom the notice is served, the court for cause shown may extend or shorten the time or change the place for taking the deposition.

(c) The officer having custody of an accused shall be notified of the time and place set for the examination and shall, unless the accused waives in writing the right to be present, produce the accused at the examination and keep the accused in the presence of the witness during the examination unless, after being warned by the judge that disruptive conduct will cause the accused's removal from the place where the deposition is being taken, the accused persists in conduct which would justify exclusion from that place.

(d) An accused not in custody shall have the right to be present at the examination; but failure of the accused to appear, absent good cause shown, after notice and tender of expenses, shall constitute a waiver of that right and of any objection to the taking and use of the deposition based upon that right.

(e) Notwithstanding the provisions of subsections (c) and (d) of this Code section, if the witness is a child, the court may order that the deposition be taken in accordance with Code Section 17-8-55.



§ 24-13-132. Appointment of counsel; payment of costs and expenses

(a) If an accused is financially unable to employ counsel, the court shall appoint counsel as provided in Chapter 12 of Title 17, unless the accused elects to proceed without counsel.

(b) Whenever a deposition is taken at the instance of the state, the cost of any such deposition shall be paid by the state by the Prosecuting Attorneys' Council of the State of Georgia out of such funds as may be appropriated for the operations of the district attorneys.

(c) Depositions taken at the instance of an accused shall be paid for by the accused; provided, however, that, whenever a deposition is taken at the instance of an accused who is eligible for the appointment of counsel as provided in Chapter 12 of Title 17, the court shall direct that the reasonable expenses for the taking of the deposition and of travel and subsistence of the accused and the accused's attorney for attendance at the examination, not to exceed the limits established pursuant to Article 2 of Chapter 7 of Title 45, be paid for out of the fine and bond forfeiture fund of the county where venue is laid.



§ 24-13-133. Manner of taking and filing deposition

Except as provided in Code Section 24-13-137, a deposition shall be taken and filed in the manner provided in civil proceedings, provided that (1) in no event shall a deposition be taken of an accused party without his or her consent and (2) the scope of examination and cross-examination shall be such as would be allowed in the trial itself. On request or waiver by the accused, the court may direct that a deposition be taken on written interrogatories in the manner provided in civil proceedings. Such request shall constitute a waiver by the accused of any objection to the taking and use of the deposition based upon its being so taken. If a judge has been designated to rule on objections or to preside over the deposition, objections to interrogation of the witness shall be made to and ruled on by such judge in the same manner as at the trial of a criminal proceeding.



§ 24-13-134. Availability to state and defendant of deponent's previous statements

The state or the accused shall make available to each other, for examination and use at the taking of a deposition pursuant to this article, any statement of the witness being deposed which is in the possession of the state or the accused and which would be required to be made available if the witness were testifying at the trial.



§ 24-13-135. Admissibility and use of deposition

At the trial or upon any hearing, a part or all of a deposition, so far as otherwise admissible under the rules of evidence, may be used if the witness is unavailable. Any deposition may also be used by any party for the purpose of contradicting or impeaching the testimony of the deponent as a witness. If only a part of a deposition is offered in evidence by a party, an adverse party may require the offering of all of it which is relevant to the part offered, and any party may offer other parts. A witness is not unavailable if the exemption, refusal to testify, claim of lack of memory, inability, or absence of such witness is due to the procurement or wrongdoing of the party offering the deposition at the hearing or trial for the purpose of preventing the witness from attending or testifying.



§ 24-13-136. Objections to admission of deposition

Objections to receiving in evidence a deposition or part thereof may be made as provided in civil proceedings.



§ 24-13-137. Recordation of deposition

(a) Any party shall have the right to require that the deposition be recorded and preserved by the use of audio-visual equipment in addition to a stenographic record. The audio-visual recording shall be transmitted to the clerk of the court which ordered the deposition and shall be made available for viewing and copying only to the prosecuting attorney and accused's attorney prior to trial. An audio-visual recording made pursuant to this Code section shall not be available for inspection or copying by the public until such audio-visual recording has been admitted into evidence during a trial or hearing in the case in which such deposition is made.

(b) An audio-visual recording made pursuant to this Code section may be admissible at a trial or hearing as an alternative to the stenographic record of the deposition.

(c) A stenographic record of the deposition contemplated in this Code section shall be made pursuant to Code Section 9-11-28.



§ 24-13-138. Agreement of parties to deposition

Nothing in this article shall preclude the taking of a deposition, orally or upon written questions, or the use of a deposition by agreement of the parties with the consent of the court.



§ 24-13-139. Depositions taken only in exceptional circumstances; misuse of procedures

It is the intent of the General Assembly that depositions shall be taken in criminal proceedings only in exceptional circumstances when it is in the interests of justice that the testimony of a prospective witness be taken and preserved for use at trial. If the court finds that any party or counsel for a party is using the procedures set forth in this article for the purpose of harassment or delay, such conduct may be punished as contempt of court.






Article 7 - Perpetuation of Testimony

§ 24-13-150. When proceedings to perpetuate testimony may be had

Superior courts may entertain proceedings for the perpetuation of testimony in all proceedings in which the fact to which the testimony relates cannot immediately be made the subject of investigation at law and in which, for any cause, the common-law proceeding authorized under this title is not as available, or as completely available, as a proceeding in equity.



§ 24-13-151. Inadequacy of usual proceeding to be shown

A petition for discovery merely or to perpetuate testimony shall not be sustained unless some reason is shown why the usual proceeding at law is inadequate.



§ 24-13-152. Materiality of possession of property; of availability of parties in interest

The possession of the property is immaterial; nor shall the proceeding be denied though all parties in interest cannot be ascertained or reached.



§ 24-13-153. Use of testimony

Testimony taken in the proceedings contemplated under Code Section 24-13-150 shall be used only from the necessity of the case, but in such case may be used against all persons, whether parties to the proceeding or not.



§ 24-13-154. Costs of proceedings

The complainant shall in all cases be taxed with the costs of proceedings to perpetuate testimony.









Chapter 14 - Proof Generally

Article 1 - General Provisions

§ 24-14-1. On whom burden of proof lies

The burden of proof generally lies upon the party who is asserting or affirming a fact and to the existence of whose case or defense the proof of such fact is essential. If a negation or negative affirmation is essential to a party's case or defense, the proof of such negation or negative affirmation shall lie on the party so affirming it.



§ 24-14-2. Change of burden in discretion of court

What amount of evidence will change the onus or burden of proof shall be a question to be decided in each case by the sound discretion of the court.



§ 24-14-3. Amount of mental conviction required; preponderance of evidence in civil cases

Moral and reasonable certainty is all that can be expected in legal investigation. Except as provided in Code Section 51-1-29.5 or Code Section 51-12-5.1, in all civil proceedings, a preponderance of evidence shall be considered sufficient to produce mental conviction. In criminal proceedings, a greater strength of mental conviction shall be held necessary to justify a verdict of guilty.



§ 24-14-4. Determining where preponderance of evidence lies

In determining where the preponderance of evidence lies, the jury may consider all the facts and circumstances of the case, the witnesses' manner of testifying, their intelligence, their means and opportunity for knowing the facts to which they testified, the nature of the facts to which they testified, the probability or improbability of their testimony, their interest or want of interest, and their personal credibility so far as the same may legitimately appear from the trial. The jury may also consider the number of the witnesses, though the preponderance is not necessarily with the greater number.



§ 24-14-5. Reasonable doubt in criminal cases

Whether dependent upon direct or circumstantial evidence, the true question in criminal cases is not whether it is possible that the conclusion at which the evidence points may be false, but whether there is sufficient evidence to satisfy the mind and conscience beyond a reasonable doubt.



§ 24-14-6. When conviction may be had on circumstantial evidence

To warrant a conviction on circumstantial evidence, the proved facts shall not only be consistent with the hypothesis of guilt, but shall exclude every other reasonable hypothesis save that of the guilt of the accused.



§ 24-14-7. Positive testimony preferred over negative; exception

The existence of a fact testified to by one positive witness is to be believed, rather than that such fact did not exist because many other witnesses who had the same opportunity of observation swear that they did not see or know of its having existed. This rule shall not apply when two parties have equal facilities for seeing or hearing a thing and one swears that it occurred while the other swears that it did not.



§ 24-14-8. Number of witnesses required generally; exceptions; effect of corroboration

The testimony of a single witness is generally sufficient to establish a fact. However, in certain cases, including prosecutions for treason, prosecutions for perjury, and felony cases where the only witness is an accomplice, the testimony of a single witness shall not be sufficient. Nevertheless, corroborating circumstances may dispense with the necessity for the testimony of a second witness, except in prosecutions for treason.



§ 24-14-9. Inferences from evidence or lack thereof

In arriving at a verdict, the jury, from facts proved, and sometimes from the absence of counter evidence, may infer the existence of other facts reasonably and logically consequent on those proved.






Article 2 - Presumptions and Estoppel

§ 24-14-20. Presumptions of law and of fact distinguished

Presumptions are either of law or of fact. Presumptions of law are conclusions and inferences which the law draws from given facts. Presumptions of fact shall be exclusively questions for the jury, to be decided by the ordinary test of human experience.



§ 24-14-21. Rebuttable presumptions of law

Certain presumptions of law, such as the presumption of innocence, in some cases the presumption of guilt, the presumption of continuance of life for seven years, the presumption of a mental state once proved to exist, and all similar presumptions, may be rebutted by proof.



§ 24-14-22. Presumption from failure to produce evidence

If a party has evidence in such party's power and within such party's reach by which he or she may repel a claim or charge against him or her but omits to produce it or if such party has more certain and satisfactory evidence in his or her power but relies on that which is of a weaker and inferior nature, a presumption arises that the charge or claim against such party is well founded; but this presumption may be rebutted.



§ 24-14-23. Presumption from failure to answer business letter

In the ordinary course of business, when good faith requires an answer, it is the duty of the party receiving a letter from another to answer within a reasonable time. Otherwise, the party shall be presumed to admit the propriety of the acts mentioned in the letter of the party's correspondent and to adopt them.



§ 24-14-24. Presumption of occupancy of railroad right of way

In any proceeding to establish a right, title, or interest in or to real property that is a part of a railroad right of way, including a right of ingress or egress, where such proceeding is based upon occupancy of the railroad right of way by a person or entity other than the railroad corporation or railroad company, there shall be a presumption that any such occupancy of the railroad right of way is with the permission of the railroad corporation or railroad company. Such presumption may be rebutted.



§ 24-14-25. Presumption of payment of check

(a) As used in this Code section:

(1) "Bank" means any person engaged in the business of banking and includes, in addition to a commercial bank, a savings and loan association, savings bank, or credit union.

(2) "Check" means a draft, other than a documentary draft, payable on demand and drawn on a bank, even though it is described by another term, such as "share draft" or "negotiable order of withdrawal."

(b) In any dispute concerning payment by means of a check, a duplicate of the check produced in accordance with Code Section 24-10-1003, together with the original bank statement that reflects payment of the check by the bank on which it was drawn or a duplicate thereof produced in the same manner, shall create a presumption that the check has been paid.



§ 24-14-26. Estoppels defined; enumeration generally

(a) Conclusive presumptions of law are termed estoppels; averments to the contrary of such presumptions shall not be allowed. Estoppels are not generally favored.

(b) Estoppels include presumptions in favor of:

(1) A record or judgment unreversed;

(2) The proper conduct of courts and judicial officers acting within their legitimate spheres;

(3) The proper conduct of other officers of the law after the lapse of time has rendered it dangerous to open the investigation of their acts in regard to mere formalities of the law;

(4) Ancient deeds and other instruments more than 30 years old, when they come from proper custody and possession has been held in accordance with them;

(5) Recitals in deeds, except payment of purchase money, as against a grantor, sui juris, acting in his or her own right, and his or her privies in estate, in blood, and in law;

(6) A landlord's title as against his or her tenant in possession;

(7) Solemn admissions made in judicio; or

(8) Admissions upon which other parties have acted, either to their own injury or to the benefit of the persons making the admissions.

Estoppels also include all similar cases where it would be more unjust and productive of evil to hear the truth than to forbear investigation.



§ 24-14-27. Estoppel relating to real estate

(a) Where an estoppel relates to the title to real estate, the party claiming to have been influenced by the other party's acts or declarations shall not only have been ignorant of the true title, but also ignorant of any convenient means of acquiring such knowledge.

(b) Where both parties have equal knowledge or equal means of obtaining the truth, there shall be no estoppel.



§ 24-14-28. Trustees estopped to set up title adverse to trust

Trustees and other representatives with custody of papers have ample opportunities to discover defects in the title of property in their care and shall be estopped from setting up title adverse to their trust.



§ 24-14-29. Equitable estoppel

In order for an equitable estoppel to arise, there shall generally be some intended deception in the conduct or declarations of the party to be estopped, or such gross negligence as to amount to constructive fraud, by which another has been misled to his or her injury.






Article 3 - Particular Matters of Proof

§ 24-14-40. Evidence of identity; burden in civil proceedings

(a) Concordance of name alone is some evidence of identity. Residence, vocation, ownership of property, and other like facts may be proved. Reasonable certainty shall be all that is be required.

(b) In civil proceedings, parties shall generally be relieved from the onus of proving identity, as it is a fact generally more easily disproved than established.



§ 24-14-41. Proof of de facto officer

An officer de facto may be proved to be such by his or her acts, without the production of his or her commission or appointment.



§ 24-14-42. Judgment admissible; effect

A judgment shall be admissible between any parties to show the fact of the rendition thereof; between parties and privies it is conclusive as to the matter directly in issue, until reversed or set aside.



§ 24-14-43. Calendars as proof of dates

Stern's United States calendar and Stafford's office calendar shall be admissible in proof of dates for the space of time covered by them respectively without further proof.



§ 24-14-44. American Experience Mortality Tables

In all civil proceedings where the life expectancy of a person shall be an issue, the American Experience Mortality Tables shall be admissible as evidence of the life expectancy of such person.



§ 24-14-45. Other mortality tables

(a) In addition to any other lawful methods of computing the value of the life of a decedent in wrongful death cases or of determining the present value of future due earnings or amounts in proceedings involving permanent personal injuries, there shall be admissible in evidence, as competent evidence in such proceedings, either or both of the following mortality tables:

(1) The Commissioners 1958 Standard Ordinary Mortality Table; or

(2) Annuity Mortality Table for 1949, Ultimate.

(b) In addition to the provisions set out in subsection (a) of this Code section, the jury or court shall be authorized in cases of wrongful death or permanent personal injuries to use any table determined by the jury or court, whichever is the trier of fact, to be accurate in showing the value of annuities on single lives according to the mortality tables listed in subsection (a) of this Code section.

(c) The admissible evidence provided for in subsections (a) and (b) of this Code section shall not be the exclusive method which the jury or court is required to use in such proceedings but shall be supplementary to other lawful and allowable evidence and methods for such purpose.



§ 24-14-46. United States Department of Agriculture inspection certificates prima-facie evidence

All inspection certificates issued by the United States Department of Agriculture over the signature of any inspector thereof which are admissible in courts of the United States as prima-facie evidence of the truth of the statements therein contained shall be admissible in all courts of the State of Georgia as prima-facie evidence of the truth of the statements therein contained.



§ 24-14-47. Proof that person is dead or missing as evidence

(a) A written finding of presumed death made by officers or employees of the United States authorized to make such findings pursuant to any law of the United States or a duly certified copy of such finding shall be received in any court, office, or other place in this state as evidence of the death of the person therein found to be dead and the date, circumstances, and place of his or her disappearance.

(b) An official written report, record, or duly certified copy thereof that a person is missing, missing in action, interned in a neutral country, beleaguered, besieged, or captured by an enemy, dead or alive, made by an officer or employee of the United States authorized by any law of the United States to make the same shall be received in any court, office, or other place in this state as evidence that such person is missing, missing in action, interned in a neutral country, beleaguered, besieged, or captured by an enemy, dead or alive, as the case may be.

(c) For the purposes of subsections (a) and (b) of this Code section, any finding, report, record, or duly certified copy thereof purporting to have been signed by an officer or employee of the United States as is described in this Code section shall prima facie be deemed to have been signed and issued by such an officer or employee pursuant to law, and the person signing same shall prima facie be deemed to have acted within the scope of his or her authority.












Title 25 - Fire Protection and Safety

Chapter 1 - General Provisions

§ 25-1-1. Making available dynamite caps or like devices to minors; criminal and civil penalties

(a) Any person, firm, or corporation who sells, gives, or otherwise makes available any dynamite cap or other similar device to a minor shall be guilty of a misdemeanor.

(b) In addition to the punishment provided in subsection (a) of this Code section, the license or permit to engage in the business of dealing in or to sell explosives of any person, firm, or corporation convicted of violating subsection (a) of this Code section shall automatically stand revoked and shall be null and void.






Chapter 2 - Regulation of Fire and Other Hazards to Persons and Property Generally

§ 25-2-1. "Commissioner" defined

As used in this chapter, the term "Commissioner" means the Safety Fire Commissioner.

Title Note

Chapter Note



§ 25-2-2. Safety Fire Commissioner -- Office created

The office of Safety Fire Commissioner is created. The Commissioner of Insurance shall be the Safety Fire Commissioner.



§ 25-2-3. Safety Fire Commissioner -- Duties and responsibilities generally; delegation of powers

Except as provided in Code Section 25-2-12, the Commissioner is charged with the duties and chief responsibility for the enforcement of this chapter. He may, consistent with this chapter, delegate to the officers and employees appointed under this chapter such duties and powers as in his discretion he shall deem necessary or advisable for the proper enforcement of this chapter and shall have full supervision and control over such officers and employees in the performance of their duties or in the exercise of any powers granted to such officers and employees by him or by this chapter. Except as provided in Code Section 25-2-12, the Commissioner shall be the final authority in all matters relating to the interpretation and enforcement of this chapter, except insofar as his orders may be reversed or modified by the courts.



§ 25-2-4. Safety Fire Commissioner -- Adoption of rules and regulations

The Commissioner shall adopt such rules and regulations as he deems necessary to promote the enforcement of this chapter. Such rules and regulations shall have the force and effect of law and shall have state-wide application as being the state minimum fire safety standards and shall not require adoption by a municipality or county. The governing authority of any municipality or county in this state is authorized to enforce the state minimum fire safety standards on all buildings and structures except one-family and two-family dwellings and those buildings and structures listed in Code Section 25-2-13. All other applications of the state minimum fire safety standards and fees are specified in Code Sections 25-2-4.1, 25-2-12, and 25-2-12.1. Before the Commissioner shall adopt as a part of his rules and regulations for the enforcement of this chapter any of the principles of the various codes referred to in this chapter, he shall first consider and approve them as reasonably suitable for the enforcement of this chapter. Not less than 15 days before any rules and regulations are promulgated, a public hearing shall be held. Notice of the hearing shall be advertised in a newspaper of general circulation.



§ 25-2-4.1. Safety Fire Commissioner -- Fees and charges

(a) The Commissioner is authorized to assess and collect, and persons so assessed shall pay in advance to the Commissioner, fees and charges under this chapter as follows:

(1) New anhydrous ammonia permit for storage in bulk (more than 2,000

gallons aggregate capacity) for sale or distribution one-time

fee.....................................................$ 150.00

(2) Annual license for manufacture of explosives other than fireworks...

.........................................................................150.00

(3) Annual license for manufacture, storage, or transport of fireworks...

.......................................................................1,500.00

(4) Carnival license...............................................150.00

(5) Certificate of occupancy.......................................100.00

(6) Construction plan review:

(A) Bulk storage construction...................................150.00

(B) Building construction, 10,000 square feet or less...........150.00

(C) Building construction, more than 10,000 square

feet................................................... .015

per square foot

(D) Other construction..........................................150.00

(7) Fire sprinkler contractor certificate of competency............150.00

(8) Liquefied petroleum gas storage license:

(A) 2,000 gallons or less......................................150.00

(B) More than 2,000 gallons.....................................600.00

(9) Building construction inspection:

(A) 80 percent completion, 100 percent completion, annual, and first

follow-up................................................none

(B) Second follow-up............................................150.00

(C) Third and each subsequent follow-up.........................220.00

(10) Purchase, storage, sale, transport, or use of explosives other than

fireworks:

(A) 500 pounds or less...........................................75.00

(B) More than 500 pounds........................................150.00

(11) New self-service gasoline station permit one-time fee.........150.00

(12) New permit to dispense compressed natural gas (CNG) for vehicular

fuel one-time fee.........................................150.00

(b) The licenses and permits for which fees or charges are required pursuant to this Code section shall not be transferable. A new license or permit and fee are required upon change of ownership.



§ 25-2-5. State fire marshal -- Appointment; qualifications; salary

The Commissioner shall appoint a state fire marshal. Qualifications for appointment as state fire marshal shall be previous training and experience in endeavors similar to those prescribed in this chapter. The Commissioner shall fix the salary of the state fire marshal.



§ 25-2-6. State fire marshal; head of Safety Fire Division

The Safety Fire Division of the office of the Commissioner of Insurance shall be headed by the state fire marshal appointed by the Commissioner.



§ 25-2-7. Appointment process of deputy state fire marshal and other personnel

The state fire marshal, subject to the approval of the Commissioner, shall appoint a deputy state fire marshal and administrative fire safety specialists and shall employ such office personnel as may be required to carry out this chapter. The deputy state fire marshal and administrative fire safety specialists shall be chosen by virtue of their previous training and experience in the particular duties which shall be assigned to them. They shall take an oath to perform faithfully the duties of their office.



§ 25-2-8. Payment of transportation, etc., expenses of employees in state fire marshal's office

All state employees connected with the state fire marshal's office shall be allowed subsistence, lodging, and other expenses in connection with the execution of their duties when away from their headquarters. Transportation for such employees shall be paid at the mileage rate fixed by law for other state employees.



§ 25-2-9. Authority of fire marshal and employees to investigate cause and origin of fires; power to arrest

(a) Upon the request of the sheriff of the county, the chief of police of the jurisdiction, the district attorney of the judicial circuit, or a local fire official, the state fire marshal and any employees of such official shall have the authority to investigate the cause and origin of any fire which occurred in said county, jurisdiction, or judicial circuit.

(b) Personnel employed and authorized by the state fire marshal shall have the power to make arrests for criminal violations established as a result of investigations. Such personnel must hold certification as a peace officer from the Georgia Peace Officer Standards and Training Council and shall have the power to execute arrest warrants and search warrants for criminal violations and to arrest, upon probable cause and without warrant, any person found violating any of the provisions of applicable criminal laws. Authorized personnel empowered to make arrests pursuant to this Code section shall be empowered to carry firearms as authorized by the state fire marshal in the performance of their duties. It shall be unlawful for any person to resist an arrest authorized by this Code section or to interfere in any manner, including abetting or assisting such resistance or interference, with personnel employed by the state fire marshal in the duties imposed upon such personnel by law.



§ 25-2-10. Appeal from rulings of state fire marshal to Commissioner; appeal from Commissioner to superior court; bond

Should any person, firm, corporation, or public entity be dissatisfied with any ruling or decision of the state fire marshal, the right is granted to appeal within ten days to the Commissioner. If the person, firm, corporation, or public entity is dissatisfied with the decision of the Commissioner, appeal is authorized to the superior court within 30 days in the manner provided under Chapter 13 of Title 50. In the event of such appeal, the person, firm, corporation, or public entity shall give a surety bond which will be conditioned upon compliance with the order and direction of the state fire marshal or the Commissioner or both. The amount of bond shall be fixed by the Commissioner in such amount as will reasonably cover the order issued by the Commissioner or the state fire marshal or both.



§ 25-2-11. Local inspections -- Duty of cities and counties generally; assistance of cities and counties by state fire marshal

Reserved. Repealed by Ga. L. 1981, p. 1779, § 8, effective April 1, 1982.



§ 25-2-12. Adoption of state fire safety standards and enforcement; investigations; excuse from compliance with standards; interpretation of standards and granting variances therefrom by Commissioner

(a)(1) The county governing authority in any county having a population of 100,000 or more, and the municipal governing authority in any municipality having a population of 45,000 or more, each as determined by the most recent decennial census published by the United States Bureau of the Census, and those municipalities pursuant to subsection (b) of this Code section shall adopt the state minimum fire safety standards adopted in the rules and regulations promulgated pursuant to this chapter, including all subsequent revisions thereof.

(2) With respect to those buildings and structures listed in Code Section 25-2-13, except for hospitals, nursing homes, jails, ambulatory health care centers, and penal institutions and except for buildings and structures which are owned and operated or occupied by the state, every such local governing authority shall be responsible for enforcing such fire safety standards within its jurisdiction and shall:

(A) Conduct fire safety inspections of existing buildings and structures;

(B) Review plans and specifications for proposed buildings and structures, issue building permits when plans are approved, and conduct fire safety inspections of such buildings and structures; and

(C) Issue permanent and temporary certificates of occupancy.

(3) Nothing in this subsection shall be construed so as to prohibit fire service personnel of any such local governing authority from making inspections of any state owned and operated or occupied building or structure listed in Code Section 25-2-13 and from filing reports of such inspections with the office of the Commissioner.

(4) Nothing in this subsection shall be construed so as to place upon any municipality, county, or any officer or employee thereof, the responsibility to take enforcement action regarding any existing building or structure listed in Code Section 25-2-13, if such building or structure was granted a certificate of occupancy pursuant to a waiver granted prior to January 1, 1982, and which was granted pursuant to the recommendation of the engineering staff over the objection of the local authority having jurisdiction.

(5) Every such local governing authority shall have the authority to charge and retain appropriate fees for performing the duties required in subparagraphs (A) and (B) of paragraph (2) of this subsection. In cases where the governing authority of a municipality enforcing fire safety standards pursuant to this subsection contracts for the enforcement of fire safety standards, any municipal or county office or authority providing such enforcement shall not charge fees in excess of those charged in its own political subdivision for such enforcement.

(6) Every such local governing authority shall be responsible for investigating all cases of arson and other suspected incendiary fires within its jurisdiction, shall have the duties and powers authorized by Code Sections 25-2-27, 25-2-28, and 25-2-29 in carrying out such responsibility, and shall submit quarterly reports to the state fire marshal containing fire-loss data regarding all fires within its jurisdiction. The state fire marshal shall have the authority to initiate any arson investigation upon request of any such local governing authority and he shall provide assistance to the requesting authority regarding any of the duties and responsibilities required by this paragraph.

(7) No such local governing authority shall have the authority to grant any waiver or variance which would excuse any building, structure, or proposed plans for buildings or structures from compliance with the state minimum fire safety standards as adopted in the rules and regulations promulgated pursuant to this chapter.

(b) Municipalities having a population of less than 45,000 as determined by the most recent decennial census published by the United States Bureau of the Census may adopt the state minimum fire safety standards adopted in the rules and regulations promulgated pursuant to this chapter, including all subsequent revisions thereof. The municipal governing authority shall indicate its intention to adopt and enforce the state minimum fire safety standards by forwarding a resolution so indicating to the Commissioner. The municipality shall then adopt and enforce the state minimum fire safety standards as set forth in subsection (a) of this Code section.

(c) With respect to those buildings and structures listed in Code Section 25-2-13, in jurisdictions other than those jurisdictions covered under subsection (a) of this Code section, and with respect to every such hospital and every such building and structure owned and operated or occupied by the state, wherever located, the office of the Commissioner shall perform those duties specified in paragraph (2) of subsection (a) of this Code section and shall perform all other duties required by this chapter.

(d) Except as specifically stated in this Code section, nothing in this Code section shall reduce or avoid the duties and responsibilities of the office of the Commissioner or the state fire marshal imposed by other Code sections of this chapter, other provisions of this Code, or any existing contract or agreement and all renewals thereof between the office of the Commissioner or the state fire marshal and any other state or federal government agency. Nothing in this Code section shall prohibit the office of the Commissioner, state fire marshal, or any local governing authority from entering into any future contract or agreement regarding any of the duties imposed under this Code section.

(e)(1) The office of the Commissioner shall be responsible for interpretations of the state minimum fire safety standards as adopted in the rules and regulations promulgated pursuant to this chapter.

(2) On the construction on existing buildings, local governments authorized to enforce the state minimum fire safety standards pursuant to subsection (a) and subsection (b) of this Code section, notwithstanding paragraph (7) of subsection (a) of this Code section, may grant variances from compliance with the state minimum fire safety standards as adopted in the rules and regulations promulgated pursuant to this chapter.

(3) On the construction on existing buildings not under the jurisdiction of a local government for purposes of paragraph (2) of this subsection, the Commissioner may grant variances from compliance with the state minimum fire safety standards as adopted in the rules and regulations promulgated pursuant to this chapter.

(4) On the construction of new buildings, the Commissioner, upon the written recommendation of the state fire marshal and the written request of the fire or building official responsible for enforcing the state minimum fire safety standards, may grant variances from compliance with the state minimum fire safety standards as adopted in the rules and regulations promulgated pursuant to this chapter in jurisdictions covered under subsection (a) of this Code section and jurisdictions other than those covered under subsection (a) of this Code section.

(5) Variances granted pursuant to paragraphs (2), (3), and (4) of this subsection shall be as nearly equivalent as practical to the standards required in this chapter.



§ 25-2-12.1. Deputizing of local fire marshals, deputy local fire marshals, and state inspectors as state officers; qualification of applicants; duty to notify state fire marshal of employment status change; removal

(a) As used in this Code section, the term:

(1) "Deputy local fire marshal" means any person who is employed by, supervised by, or otherwise assists a local fire marshal and who has been or is seeking to be deputized pursuant to this Code section.

(2) "Local fire marshal" means any employee or independent contractor of any municipality, county, or other governing authority not adopting the state minimum fire safety standards as provided in subsection (a) of Code Section 25-2-12 who is responsible for performing fire safety duties for such municipality, county, or governing authority and who has been or is seeking to be deputized pursuant to this Code section.

(3) "State inspector" means any person who is employed by any board, commission, or other administrative authority of any state owned and operated or occupied facility, who is responsible for performing fire safety duties within such facility, and who has been or is seeking to be deputized pursuant to this Code section.

(b) Upon application submitted by any governing authority or administrative authority described in subsection (a) of this Code section, the state fire marshal, subject to the approval of the Commissioner and in accordance with this Code section, shall have the authority to deputize local fire marshals, deputy local fire marshals, or state inspectors, as appropriate, as state officers. The application shall be verified by an appropriate official and shall contain the name, address, and current place of employment for each applicant seeking to be deputized and the dates and places of past employment, educational background, training experience, any area of specialization and the basis therefor, and such other information as may be required by the state fire marshal.

(c)(1) Prior to deputizing any local fire marshal, deputy local fire marshal, or state inspector, the state fire marshal shall examine the applicant's education, training, and employment experience to ascertain whether the applicant is qualified to perform duties in one or more of the following areas:

(A) Fire safety inspections;

(B) Review of plans and specifications; or

(C) Arson investigations.

(2) If the state fire marshal is satisfied that the applicant is qualified, he shall recommend to the Commissioner that the applicant be deputized as a state officer to perform the appropriate duties on behalf of the state.

(d) It shall be the responsibility of the governing authority to notify the state fire marshal when a local fire marshal is no longer employed by or accountable to such governing authority. It shall be the responsibility of the local fire marshal to ensure that his deputy local fire marshals perform their appointed duties and to notify the state fire marshal when a deputy local fire marshal is no longer employed under his authority. It shall be the responsibility of the administrative authority to ensure that state inspectors perform their appointed duties and to notify the state fire marshal when a state inspector is no longer employed by such administrative authority.

(e) All deputized local fire marshals, deputy local fire marshals, and state inspectors shall submit monthly reports of their activities to the state fire marshal and shall comply with the administrative procedures of the state fire marshal's office. Any deputized local fire marshal, deputy local fire marshal, or state inspector who is found by the state fire marshal to be negligent in performing his appointed duties or in fulfilling his responsibilities shall be removed from his position as a state officer.



§ 25-2-13. Buildings presenting special hazards to persons or property; requirements; effect of rules, regulations, and fire safety standards issued before April 1, 1968; power of local governing authorities.

(a) As used in this Code section, the term:

(1) "Capacity" means the maximum number of persons who may be reasonably expected to be present in any building or on any floor thereof at a given time according to the use which is made of such building. The Commissioner shall determine and by rule declare the formula for determining capacity for each of the uses described in this Code section.

(2) "Historic building or structure" means any individual building or any building which contributes to the historic character of a historic district, so designated by the state historic preservation officer pursuant to rules and regulations adopted by the Board of Natural Resources, or as so designated pursuant to the provisions of Article 2 of Chapter 10 of Title 44, the "Georgia Historic Preservation Act."

(3) "Landmark museum building" means a historic building or structure used as an exhibit of the building or structure itself which exhibits a high degree of architectural integrity and which is open to the public not fewer than 12 days per year; however, additional uses, original or ancillary, to the use as a museum shall be permitted within the same building subject to the provisions of paragraph (3) of subsection (b) of this Code section. Landmark museum buildings must be so designated by the state historic preservation officer pursuant to rules and regulations adopted by the Board of Natural Resources.

(b) (1) Certain buildings and structures, because of construction or use, may constitute a special hazard to property or to the life and safety of persons on account of fire or panic from fear of fire. Buildings constructed or used in the following manner present such a special hazard:

(A) Buildings or structures more than three stories in height; provided, however, that nothing in this Code section shall apply to any individually owned residential unit within any such building;

(B) Any building three or more stories in height and used as a residence by three or more families, with individual cooking and bathroom facilities for each family; provided, however, that nothing in this Code section shall apply to any individually owned residential unit within any such building;

(C) Any building in which there are more than 15 sleeping accommodations for hire, with or without meals but without individual cooking facilities, whether designated as a hotel, motel, inn, club, dormitory, rooming or boarding house, or by any other name;

(D) Any building or group of buildings which contain schools and academies for any combination of grades one through 12 having more than 15 children or students in attendance at any given time and all state funded kindergarten programs;

(E) Hospitals, health care centers, mental health institutions, orphanages, nursing homes, convalescent homes, old age homes, jails, prisons, reformatories, and all administrative, public assembly, and academic buildings of colleges, universities, and vocational-technical schools. As used in this subparagraph, the terms "nursing homes," "convalescent homes," and "old age homes" mean any building used for the lodging, personal care, or nursing care on a 24 hour basis of four or more invalids, convalescents, or elderly persons who are not members of the same family;

(F) Racetracks, stadiums, and grandstands;

(G) Theaters, auditoriums, restaurants, bars, lounges, nightclubs, dance halls, recreation halls, and other places of public assembly having an occupant load of 300 or more persons, except that the occupant load shall be 100 or more persons in those buildings where alcoholic beverages are served;

(G.1) Churches having an occupant load of 500 or more persons in a common area or having an occupant load greater than 1,000 persons based on total occupant load of the building or structure;

(H) Department stores and retail mercantile establishments having a gross floor area of 25,000 square feet on any one floor or having three or more floors that are open to the public. For purposes of this subparagraph, shopping centers and malls shall be assessed upon the basis of the entire area covered by the same roof or sharing common walls; provided, however, that nothing in this Code section shall apply to single-story malls or shopping centers subdivided into areas of less than 25,000 square feet by a wall or walls with a two-hour fire resistance rating and where there are unobstructed exit doors in the front and rear of every such individual occupancy which open directly to the outside;

(I) Child care learning centers, as such term is defined in Code Section 20-1A-2. Fire safety standards adopted by rules of the Commissioner pursuant to Code Section 25-2-4 which are applicable to child care learning centers shall not require staff-to-child ratios; and

(J) Personal care homes and assisted living communities required to be licensed as such by the Department of Community Health and having at least seven beds for nonfamily adults, and the Commissioner shall, pursuant to Code Section 25-2-4, by rule adopt state minimum fire safety standards for those homes, and any structure constructed as or converted to a personal care home on or after April 15, 1986, shall be deemed to be a proposed building pursuant to subsection (d) of Code Section 25-2-14 and that structure may be required to be furnished with a sprinkler system meeting the standards established by the Commissioner if he deems this necessary for proper fire safety.

(2) Any building or structure which is used exclusively for agricultural purposes and which is located in an unincorporated area shall be exempt from the classification set forth in paragraph (1) of this subsection.

(3) (A) The provisions of this paragraph relating to landmark museum buildings shall apply only to those portions of such buildings which meet all the requirements of a landmark museum building, except as otherwise provided in subparagraphs (B) and (C) of this paragraph. Subparagraphs (B) and (C) of this paragraph shall, unless otherwise provided in such subparagraphs, preempt all state laws, regulations, or rules governing reconstruction, alteration, repair, or maintenance of landmark museum buildings. Local governing authorities may recognize the designation of landmark museum buildings by ordinance and authorize the local enforcement authority to incorporate the provisions of subparagraphs (B) and (C) of this paragraph into their local building and fire codes. Subparagraphs (D) and (E) of this paragraph shall apply to other historic buildings or structures.

(B) A landmark museum building shall be subject to the following provisions:

(i) Repairs, maintenance, and restoration shall be allowed without conformity to any state building or fire safety related code, standard, rule, or regulation, provided the building is brought into and remains in full compliance with this paragraph;

(ii) In the case of fire or other casualty to a landmark museum building, it may be rebuilt, in total or in part, using such techniques and materials as are necessary to restore it to the condition prior to the fire or casualty and use as a totally preserved building; or

(iii) If a historic building or structure, as a result of proposed work or changes in use, would become eligible and would be so certified as a landmark museum building, and the state historic preservation officer so certifies and such is submitted to the state fire and building code official with the construction or building permit application, then the work may proceed under the provisions of this paragraph.

(C) All landmark museum buildings shall comply with the following requirements:

(i) Every landmark museum building shall have portable fire extinguishers as deemed appropriate by the state or local fire authority having jurisdiction based on the applicable state or local fire safety codes or regulations;

(ii) All landmark museum buildings which contain residential units shall have electrically powered smoke or products of combustion detectors installed within each living unit between living and sleeping areas. Such detectors shall be continuously powered by the building's electrical system. When activated, the detector shall initiate an alarm which is audible in sleeping rooms of that living unit. These unit detectors shall be required in addition to any other protective system that may be installed in the building;

(iii) For all landmark museum buildings, except those protected by a total automatic fire suppression system and one and two family dwellings, approved automatic fire warning protection shall be provided as follows: install at least one listed smoke or products of combustion detector for every 1,200 square feet of floor area per floor or story. In addition, all lobbies, common corridors, hallways, and ways of exit access shall be provided with listed smoke or products of combustion detectors not more than 30 feet apart. Detectors shall be so connected as to sound an alarm audible throughout the structure or building. With respect to buildings which are totally protected by an automatic fire suppression system, activation of the sprinkler system shall sound an alarm throughout the structure or building;

(iv) Smoke or products of combustion detectors shall be listed by a nationally recognized testing laboratory;

(v) All multistory landmark museum buildings, except one and two family dwellings, with occupancy above or below the street or grade level shall have manual fire alarm pull stations in the natural path of egress. The activation of a manual pull station shall cause the building fire warning system to sound;

(vi) Approved exit signs shall be located where designated by the local or state authority having jurisdiction in accordance with the applicable state or local code, standard, rule, or regulation;

(vii) Except for one and two family dwellings, every landmark museum building occupied after daylight, or which has occupied areas subject to being totally darkened during daylight hours due to a power failure or failure of the electrical system, shall be equipped with approved emergency lighting meeting the provisions of the applicable state or local code, standard, rule, or regulation;

(viii) Occupant loading of landmark museum buildings or structures shall be limited by either the actual structural floor load capacity or by the limitations of means of egress or by a combination of factors. Actual floor load capacity shall be determined by a Georgia registered professional engineer. Said floor load shall be posted at a conspicuous location. The building owner shall submit evidence of this certification and related computations to the enforcement authority having jurisdiction, upon request. Where one or more floors of a landmark museum building have only one means of egress, the occupant load shall be computed and occupancy limited as determined by the state or local fire marshal; and

(ix) The electrical, heating, and mechanical systems of landmark museum buildings shall be inspected and any conditions that create a threat of fire or a threat to life shall be corrected in accordance with applicable standards to the extent deemed necessary by the state or local authority having jurisdiction.

(D) Historic buildings not classified as landmark museum buildings shall meet the requirements of applicable state or local building and fire safety laws, ordinances, codes, standards, rules, or regulations as they pertain to existing buildings. If a historic building or structure is damaged from fire or other casualty, it may be restored to the condition prior to the fire or casualty using techniques and methods consistent with its original construction, or it shall meet the requirements for new construction of the applicable state or local codes, standards, rules, or regulations, provided these requirements do not significantly compromise the features for which the building was considered historically significant.

(E) As to any buildings or structures in the State of Georgia which meet the criteria of paragraph (1) of subsection (b) of this Code section and thus fall under the jurisdiction of the Safety Fire Commissioner and which also have been designated as historically significant by the state historic preservation officer, the appropriate enforcement official, in granting or denying a variance pursuant to subsection (e) of Code Section 25-2-12, shall consider the intent of this chapter, with special attention to paragraph (3) of this subsection, Article 3 of Chapter 2 of Title 8, "The Uniform Act for the Application of Building and Fire Related Codes to Existing Buildings," Article 2 of Chapter 10 of Title 44, the "Georgia Historic Preservation Act," and the Secretary of Interior's Standards for Preservation Projects.

(4) Nothing in this subsection shall be construed as exempting any building, structure, facility, or premises from ordinances enacted by any municipal governing authority in any incorporated area or any county governing authority in any unincorporated area, except to the extent stated in paragraph (3) of this subsection relative to landmark museum buildings or historic buildings or structures.

(c) Every person who owns or controls the use of any building, part of a building, or structure described in paragraph (1) of subsection (b) of this Code section, which, because of floor area, height, location, use or intended use as a gathering place for large groups, or use or intended use by or for the aged, the ill, the incompetent, or the imprisoned, constitutes a special hazard to property or to the life and safety of persons on account of fire or panic from fear of fire, must so construct, equip, maintain, and use such building or structure as to afford every reasonable and practical precaution and protection against injury from such hazards. No person who owns or controls the use or occupancy of such a building or structure shall permit the use of the premises so controlled for any such specially hazardous use unless he has provided such precautions against damage to property or injury to persons by these hazards as are found and determined by the Commissioner in the manner described in subsection (d) of this Code section to be reasonable and practical.

(d) The Commissioner is directed to investigate and examine construction and engineering techniques; properties of construction materials, fixtures, facilities, and appliances used in, upon, or in connection with buildings and structures; and fire prevention and protective techniques, including, but not limited to, the codes and standards adopted, recommended, or issued from time to time by the National Fire Protection Association (National Fire Code and National Electric Code), the American Insurance Association (National Building Code), the successor to the National Board of Fire Underwriters, the American Standards Association, and the Standard Building Code Congress (Southern Standard Building Code). Based upon such investigation, the Commissioner is authorized to determine and by rule to provide what reasonable and practical protection must be afforded property and persons with respect to: exits; fire walls and internal partitions adequate to resist fire and to retard the spread of fire, smoke, heat, and gases; electrical wiring, electrical appliances, and electrical installations; safety and protective devices, including, but not limited to, fire escapes, fire prevention equipment, sprinkler systems, fire extinguishers, panic hardware, fire alarm and detection systems, exit lights, emergency auxiliary lights, and other similar safety devices; flameproofing; motion picture equipment and projection booths; and similar facilities; provided, however, that any building described in subparagraph (b)(1)(C) of this Code section shall be required to have a smoke or products of combustion detector listed by a nationally recognized testing laboratory; and, regardless of the manufacturer's instructions, such detectors in these buildings shall be located in all interior corridors, halls, and basements no more than 30 feet apart or more than 15 feet from any wall; where there are no interior halls or corridors, the detectors shall be installed in each sleeping room. All detection systems permitted after April 1, 1992, shall be powered from the building's electrical system and all detection systems required by this chapter, permitted after April 1, 1992, shall have a one and one-half hour emergency power supply source. Required corridor smoke detector systems shall be electrically interconnected to the fire alarm, if a fire alarm is required. If a fire alarm is not required, the detectors at a minimum shall be approved single station detectors powered from the building electrical service.

(e) All rules and regulations promulgated before April 1, 1968, by the Commissioner or the state fire marshal and the minimum fire safety standards adopted therein shall remain in full force and effect where applicable until such time as they are amended by the appropriate authority.

(f) The municipal governing authority in any incorporated area or the county governing authority in any unincorporated area of the state shall have the authority to enact such ordinances as it deems necessary to perform fire safety inspections and related activities for those buildings and structures not covered in this Code section.

(g) Notwithstanding any other provision of law or any local ordinance to the contrary, in the event of a conflict between any code or standard of the National Fire Protection Association (National Fire Code and National Electric Code) and of the Standard Building Code Congress (Southern Standard Building Code), the code or standard of the National Fire Protection Association (National Fire Code and National Electric Code) shall prevail. The order of precedence established by this subsection shall apply to all buildings and structures whether or not such buildings and structures are covered under this Code section.



§ 25-2-14. Buildings presenting special hazards to persons or property -- Requirement and issuance of building permits and certificates of occupancy; fees; employment of private professional providers to perform building plan reviews

(a) (1) Plans and specifications for all proposed buildings which come under classification in paragraph (1) of subsection (b) of Code Section 25-2-13 and which come under the jurisdiction of the office of the Commissioner pursuant to Code Section 25-2-12 shall be submitted to and receive approval by either the state fire marshal, the proper local fire marshal, or state inspector before any state, municipal, or county building permit may be issued or construction started. All such plans and specifications submitted as required by this subsection shall be accompanied by a fee in the amount provided in Code Section 25-2-4.1 and shall bear the seal and Georgia registration number of the drafting architect or engineer or shall otherwise have the approval of the Commissioner.

(2) (A) If the state fire marshal, the proper local fire marshal, state inspector, or designated code official cannot provide plan review within 30 business days of receiving a written application for permitting in accordance with the code official's plan submittal process, then, in lieu of plan review by personnel employed by such governing authority, any person, firm, or corporation engaged in a construction project which requires plan review, regardless if the plan review is required by subsection (a) of this Code section or by local county or municipal ordinance, shall have the option of retaining, at its own expense, a private professional provider to provide the required plan review. As used in this paragraph, the term "private professional provider" means a professional engineer who holds a certificate of registration issued under Chapter 15 of Title 43 or a professional architect who holds a certificate of registration issued under Chapter 4 of Title 43, who is not an employee of or otherwise affiliated with or financially interested in the person, firm, or corporation engaged in the construction project to be reviewed.

(B) The state fire marshal, the proper local fire marshal, state inspector, or designated code official shall advise the permit applicant at the time the complete submittal application for a permit in accordance with the code official's plan submittal process is received that the state fire marshal, the proper local fire marshal, state inspector, or designated code official intends to complete the required plan review within the time prescribed by this paragraph or that the applicant may immediately secure the services of a private professional provider to complete the required plan review pursuant to this subsection. The plan submittal process shall include those procedures and approvals required by the local jurisdiction before plan review can take place. If the state fire marshal, the proper local fire marshal, state inspector, or designated code official states its intent to complete the required plan review within the time prescribed by this paragraph, the applicant shall not be authorized to use the services of a private professional provider as provided in this subsection. The permit applicant and the state fire marshal, the proper local fire marshal, state inspector, or designated code official may agree by mutual consent to extend the time period prescribed by this paragraph for plan review if the characteristics of the project warrant such an extension. However, if the state fire marshal, the proper local fire marshal, state inspector, or designated code official states its intent to complete the required plan review within the time prescribed by this paragraph, or any extension thereof mutually agreed to by the applicant and the state fire marshal, the proper local fire marshal, state inspector, or designated code official and does not permit the applicant to use the services of a private professional provider and the state fire marshal, the proper local fire marshal, state inspector, or designated code official fails to complete such plan review in the time prescribed by this paragraph, or any extension thereof mutually agreed to by the applicant and the state fire marshal, the proper local fire marshal, state inspector, or designated code official, the state fire marshal, the proper local fire marshal, state inspector, or designated code official shall issue the applicant a project initiation permit to allow the applicant to begin work on the project, provided that portion of the initial phase of work is compliant with applicable codes, laws, and rules. If a full permit is not issued for the portion requested for permitting, then the state fire marshal, the proper local fire marshal, state inspector, or designated code official shall have an additional 20 business days to complete the review and issue the full permit. If the plans submitted for permitting are denied for any deficiency, the time frames and process for resubmittal shall be governed by divisions (2)(H)(iii) through (2)(H)(v) of this subsection.

(C) Any plan review or inspection conducted by a private professional provider shall be no less extensive than plan reviews or inspections conducted by state, county, or municipal personnel responsible for review of plans for compliance with the state's minimum fire safety standards and, where applicable, the state's minimum accessibility standards.

(D) The person, firm, or corporation retaining a private professional provider to conduct a plan review shall be required to pay to the state fire marshal, the proper local fire marshal, state inspector, or designated code official which requires the plan review the same regulatory fees and charges which would have been required had the plan review been conducted by the state fire marshal, the proper local fire marshal, state inspector, or designated code official.

(E) A private professional provider performing plan reviews under this subsection shall review construction plans to determine compliance with the state's minimum fire safety standards in effect which were adopted pursuant to this chapter and, where applicable, the state's minimum accessibility standards adopted pursuant to Chapter 3 of Title 30. Upon determining that the plans reviewed comply with the applicable codes and standards as adopted, such private professional provider shall prepare an affidavit or affidavits on a form prescribed by the Safety Fire Commissioner certifying under oath that the following is true and correct to the best of such private professional provider's knowledge and belief and in accordance with the applicable professional standard of care:

(i) The plans were reviewed by the affiant who is duly authorized to perform plan review pursuant to this subsection and who holds the appropriate license or certifications and insurance coverage and insurance coverage stipulated in this subsection; and

(ii) The plans comply with the state's minimum fire safety standards in effect which were adopted pursuant to this chapter and, where applicable, the state's minimum accessibility standards adopted pursuant to Chapter 3 of Title 30.

(F) All private professional providers providing plan review services pursuant to this subsection shall secure and maintain insurance coverage for professional liability (errors and omissions) insurance. The limits of such insurance shall be not less than $1 million per claim and $1 million in aggregate coverage. Such insurance may be a practice policy or project-specific coverage. If the insurance is a practice policy, it shall contain prior acts coverage for the private professional provider. If the insurance is project-specific, it shall continue in effect for two years following the issuance of the certificate of final completion for the project. The state fire marshal, the proper local fire marshal, state inspector, or designated code official may establish, for private professional providers working within their respective jurisdictions specified by this chapter, a system of registration listing the private professional providers within their areas of competency and verifying compliance with the insurance requirements of this subsection.

(G) The private professional provider shall be empowered to perform any plan review required by the state fire marshal, the proper local fire marshal, state inspector, or designated code official, regardless if the plan review is required by this subsection or by local county or municipal ordinance, provided that the plan review is within the scope of such private professional provider's area of expertise and competency. This subsection shall not apply to hospitals, ambulatory health care centers, nursing homes, jails, penal institutions, airports, buildings or structures that impact national or state homeland security, or any building defined as a high-rise building in the State Minimum Standards Code, provided that interior tenant build-out projects within high-rise buildings are not exempt from this subsection, or plans related to Code Section 25-2-16 or 25-2-17 or Chapter 8, 9, or 10 of this title.

(H) (i) The permit applicant shall submit a copy of the private professional provider's plan review report to the state fire marshal, the proper local fire marshal, state inspector, or designated code official. Such plan review report shall include at a minimum all of the following:

(I) The affidavit of the private professional provider required pursuant to this subsection;

(II) The applicable fees required for permitting;

(III) Other documents deemed necessary due to unusual construction or design, smoke removal systems where applicable with engineering analysis, and additional documentation required where performance based code options are used; and

(IV) Any documents required by the state fire marshal, the proper local fire marshal, state inspector, or designated code official to determine that the permit applicant has secured all other governmental approvals required by law.

(ii) No more than 30 business days after receipt of a permit application and the private professional provider's plan review report required pursuant to this subsection, the state fire marshal, the proper local fire marshal, state inspector, or designated code official shall issue the requested permit or provide written notice to the permit applicant identifying the specific plan features that do not comply with the applicable codes or standards, as well as the specific reference to the relevant requirements. If the state fire marshal, the proper local fire marshal, state inspector, or designated code official does not provide a written notice of the plan deficiencies within the prescribed 30 day period, the permit application shall be deemed approved as a matter of law and the permit shall be issued by the state fire marshal, the proper local fire marshal, state inspector, or designated code official on the next business day.

(iii) If the state fire marshal, the proper local fire marshal, state inspector, or designated code official provides a written notice of plan deficiencies to the permit applicant within the prescribed 30 day period, the 30 day period shall be tolled pending resolution of the matter. To resolve the plan deficiencies, the permit applicant may elect to dispute the deficiencies pursuant to this chapter, the promulgated rules and regulations adopted thereunder, or, where appropriate for existing buildings, the local governing authority's appeals process or the permit applicant may submit revisions to correct the deficiencies.

(iv) If the permit applicant submits revisions, the state fire marshal, the proper local fire marshal, state inspector, or designated code official shall have the remainder of the tolled 30 day period plus an additional five business days to issue the requested permit or to provide a second written notice to the permit applicant stating which of the previously identified plan features remain in noncompliance with the applicable codes or standards, with specific reference to the relevant requirements. If the state fire marshal, the proper local fire marshal, state inspector, or designated code official does not provide the second written notice within the prescribed time period, the permit shall be issued by the state fire marshal, the proper local fire marshal, state inspector, or designated code official on the next business day.

(v) If the state fire marshal, the proper local fire marshal, state inspector, or designated code official provides a second written notice of plan deficiencies to the permit applicant within the prescribed time period, the permit applicant may elect to dispute the deficiencies pursuant to this chapter, the rules and regulations promulgated thereunder, or, where applicable for existing buildings, the local governing authority's appeals process or the permit applicant may submit additional revisions to correct the deficiencies. For all revisions submitted after the first revision, the state fire marshal, the proper local fire marshal, state inspector, or designated code official shall have an additional five business days to issue the requested permit or to provide a written notice to the permit applicant stating which of the previously identified plan features remain in noncompliance with the applicable codes or standards, with specific reference to the relevant requirements.

(I) The state fire marshal may provide for the prequalification of private professional providers who may perform plan reviews pursuant to this subsection by rule or regulation authorized in Code Section 25-2-4. In addition, any local fire marshal, state inspector, or designated code official may provide for the prequalification of private professional providers who may perform plan reviews pursuant to this subsection; however, no additional local ordinance implementing prequalification shall become effective until notice of the proper local fire marshal, state inspector, or designated code official's intent to require prequalification and the specific requirements for prequalification have been advertised in the newspaper in which the sheriff's advertisements for that locality are published. The ordinance implementing prequalification shall provide for evaluation of the qualifications of a private professional provider only on the basis of the private professional provider's expertise with respect to the objectives of this subsection, as demonstrated by the private professional provider's experience, education, and training. Such ordinance may require a private professional provider to hold additional certifications, provided that such certifications are required by ordinance or state law for plan review personnel currently directly employed by such local governing authority.

(J) Nothing in this subsection shall be construed to limit any public or private right of action designed to provide protection, rights, or remedies for consumers.

(K) If the state fire marshal, the proper local fire marshal, state inspector, or designated code official determines that the building construction or plans do not comply with the applicable codes or standards, the state fire marshal, the proper local fire marshal, state inspector, or designated code official may deny the permit or request for a certificate of occupancy or certificate of completion, as appropriate, or may issue a stop-work order for the project or any portion thereof as provided by law or rule or regulation, after giving notice and opportunity to remedy the violation, if the state fire marshal, the proper local fire marshal, state inspector, or designated code official determines that noncompliance exists with state laws, adopted codes or standards, or local ordinances, provided that:

(i) The state fire marshal, the proper local fire marshal, state inspector, or designated code official shall be available to meet with the private professional provider within two business days to resolve any dispute after issuing a stop-work order or providing notice to the applicant denying a permit or request for a certificate of occupancy or certificate of completion; and

(ii) If the state fire marshal, the proper local fire marshal, state inspector, or designated code official and the private professional provider are unable to resolve the dispute, the matter shall be referred to the local enforcement agency's board of appeals, except as provided in Code Section 25-2-12 and appeals for those proposed buildings classified under paragraph (1) of subsection (b) of Code Section 25-2-13 or any existing building under the specific jurisdiction of the state fire marshal's office shall be made to the state fire marshal and further appeal shall be under Code Section 25-2-10.

(L) The state fire marshal, the proper local fire marshal, state inspector, local government, designated code official enforcement personnel, or agents of the governing authority shall be immune from liability to any person or party for any action or inaction by an owner of a building or by a private professional provider or its duly authorized representative in connection with building plan review services by private professional providers as provided in this subsection.

(M) Except as provided in this paragraph, no proper local fire marshal, state inspector, or designated code official shall adopt or enforce any rules, procedures, policies, or standards more stringent than those prescribed in this subsection related to private professional provider services.

(N) Nothing in this subsection shall limit the authority of the state fire marshal, the proper local fire marshal, state inspector, or designated code official to issue a stop-work order for a building project or any portion of such project, as provided by law or rule or regulation authorized pursuant to Code Section 25-2-4, after giving notice and opportunity to remedy the violation, if the official determines that a condition on the building site constitutes an immediate threat to public safety and welfare.

(O) When performing building code plan reviews related to determining compliance with the Georgia State Minimum Standard Codes most recently adopted by the Department of Community Affairs, the state's minimum fire safety standards adopted by the safety fire marshal, or the state's minimum accessibility standards pursuant to Chapter 3 of Title 30, a private professional provider is subject to the disciplinary guidelines of the applicable professional licensing board with jurisdiction over such private professional provider's license or certification under Chapters 4 and 15 of Title 43, as applicable. Any complaint processing, investigation, and discipline that arise out of a private professional provider's performance of the adopted building, fire safety, or accessibility codes or standards plan review services shall be conducted by the applicable professional licensing board or as allowed by state rule or regulation. Notwithstanding any disciplinary rules of the applicable professional licensing board with jurisdiction over such private professional provider's license or certification under Chapters 4 and 15 of Title 43, the state fire marshal, the proper local fire marshal, state inspector, or designated code official enforcement personnel may decline to accept building plan reviews submitted by any private professional provider who has submitted multiple reports which required revisions due to negligence, noncompliance, or deficiencies.

(b) A complete set of approved plans and specifications shall be maintained on the construction site, and construction shall proceed in compliance with the minimum fire safety standards under which such plans and specifications were approved. The owner of any such building or structure or his authorized representative shall notify the state fire marshal, the proper local fire marshal, or state inspector upon completion of approximately 80 percent of the construction thereof and shall apply for a certificate of occupancy when construction of such building or structure is completed.

(c) Every building or structure which comes under classification in paragraph (1) of subsection (b) of Code Section 25-2-13 and which comes under the jurisdiction of the office of the Commissioner pursuant to Code Section 25-2-12 shall have a certificate of occupancy issued by the state fire marshal, the proper local fire marshal, or the state inspector before such building or structure may be occupied. Such certificates of occupancy shall be issued for each business establishment within the building, shall carry a charge in the amount provided in Code Section 25-2-4.1, shall state the occupant load for such business establishment or building, shall be posted in a prominent location within such business establishment or building, and shall run for the life of the building, except as provided in subsection (d) of this Code section.

(d) For purposes of this chapter, any existing building or structure listed in paragraph (1) of subsection (b) of Code Section 25-2-13 and which comes under the jurisdiction of the office of the Commissioner pursuant to Code Section 25-2-12 shall be deemed to be a proposed building in the event such building or structure is subject to substantial renovation, a fire or other hazard of serious consequence, or a change in the classification of occupancy. For purposes of this subsection, the term "substantial renovation" means any construction project involving exits or internal features of such building or structure costing more than the building's or structure's assessed value according to county tax records at the time of such renovation.

(e) In cases where the governing authority of a municipality which is enforcing the fire safety standards pursuant to subsection (a) of Code Section 25-2-12 contracts with the office of the Commissioner for the enforcement of fire safety standards, the office of the Commissioner shall not charge such municipality fees in excess of those charged in this Code section.



§ 25-2-14.1. Buildings presenting special hazards to persons or property -- Compliance of existing and proposed buildings and structures with minimum fire safety standards

(a) Every building and structure existing as of April 1, 1968, which building or structure is listed in paragraph (1) of subsection (b) of Code Section 25-2-13 shall comply with the minimum fire safety standards adopted in the rules and regulations promulgated pursuant to this chapter which were in effect at the time such building or structure was constructed, except that any nonconformance noted under the electrical standards adopted at the time such building or structure was constructed shall be corrected in accordance with the current electrical standards adopted pursuant to this chapter. A less restrictive provision contained in any subsequently adopted minimum fire safety standard may be applied to any existing building or structure.

(b) Every proposed building and structure listed in paragraph (1) of subsection (b) of Code Section 25-2-13 shall comply with the adopted minimum fire safety standards that were in effect on the date that plans and specifications therefor were received by the state fire marshal, the proper local fire marshal, or state inspector for review and approval.



§ 25-2-14.2. Authority of state fire marshal or other officials to deny permit or certificate of occupancy, or issue stop-work order for regulatory noncompliance

(a) As used in this Code section, the term "written notification" means a typed, printed, or handwritten notice citing the specific sections of the applicable codes or standards that have been violated and describing specifically where and how the design or construction is noncompliant with such codes or standards.

(b) If the state fire marshal, the proper local fire marshal, state inspector, or designated code official determines that the building construction or plans for any building or structure, which are required under this chapter to meet the state minimum fire safety standards, do not comply with any such applicable codes or standards, the state fire marshal, the proper local fire marshal, state inspector, or designated code official may deny a permit or request for a certificate of occupancy or certificate of completion, as appropriate, or may issue a stop-work order for the project or any portion thereof as provided by law or rule or regulation, after giving written notification and opportunity to remedy the violation.



§ 25-2-15. Buildings presenting special hazards to persons or property -- Issuance of temporary occupancy permits; time limits for compliance with chapter

In existing buildings which come under the classification in paragraph (1) of subsection (b) of Code Section 25-2-13, when substandard conditions are found, a temporary occupancy permit may be issued, such permit carrying a time limit adjusted to meet the amount of time deemed necessary to make the proper corrections in order to bring the building up to standard. All certificates of occupancy shall be issued against the building and shall not require renewal because of change of ownership. The same set of fees for certificates of occupancy as are applicable to proposed buildings covered in Code Section 25-2-14 shall apply. The Commissioner and his delegated authorities shall determine the time limit for complying with any of the standards established pursuant to this chapter.



§ 25-2-16. Regulation of the storage, transportation, and handling of hazardous materials; use of hold-open latches at self-service gasoline stations; plans for bulk storage facilities

(a) Some substances constitute a special hazard to property and to the life and safety of persons because of certain characteristics and properties incident to their storage, handling, and transportation. Substances presenting such a special hazard include gasoline, kerosene, and other flammable liquids; liquefied petroleum gases; welding and other gases; dry-cleaning fluids; anhydrous ammonia; and other gases, liquids, or solids of a highly flammable or hazardous nature.

(b) Every person who stores, transports, or handles any of the hazardous substances listed in subsection (a) of this Code section shall so store, transport, and handle the substances as to afford every precaution and protection as may be found by the Commissioner to be reasonable and practical to avoid injury to persons from exposure, fire, or explosion caused by the storage, transportation, or handling of these substances, including transportation thereof only in vehicles which are in proper condition for that purpose.

(c) The Commissioner is directed to investigate the nature and properties of such hazardous substances and the known precautionary and protective techniques for their storage, transportation, and handling, including, but not limited to, the codes and standards adopted, recommended, or issued by the National Fire Protection Association and the Agricultural Nitrogen Institute. Based upon the investigation, the Commissioner is authorized to determine and by rule to provide what precautionary and protective techniques are reasonable and practical measures for the prevention of injury to persons and property from the storage, transportation, and handling of such highly flammable or hazardous substances. Such authorization shall include the power to provide, by rule, the minimum standards that a vehicle shall meet before it is considered to be in proper condition to transport the material. No person shall transport any such material or substance in bulk unless the vehicle in which it is transported is in the proper condition, as provided by such rules, to transport the material with reasonable safety.

(d)(1) As used in this subsection, the term:

(A) "Automatic-closing device" means a gasoline or diesel fuel pump nozzle which contains a valve which automatically shuts off the flow of gasoline or diesel fuel through the nozzle when the level of gasoline in a motor vehicle fuel tank reaches a certain level.

(B) "Hold-open latch" means a device which attaches to a gasoline or diesel fuel pump nozzle, which device mechanically holds the nozzle and valve in an open position.

(C) "Self-service station" means any place of business which sells gasoline or diesel fuel at retail and which allows customers to dispense the fuel.

(2) No self-service station shall be prohibited from installing and no customer at such station shall be prohibited from using hold-open latches on gasoline or diesel fuel pumps available for operation by the customer. However, if hold-open latches are used on pumps operated by the customer, such pumps shall be equipped with a functioning automatic-closing device.

(e) Plans and specifications for all proposed bulk storage facilities which come under classification in subsection (a) of this Code section shall be submitted to and receive approval by the state fire marshal and the proper local fire marshal before construction is started. All such plans and specifications submitted as required by this subsection shall be accompanied by a $100.00 fee for screening and shall bear the seal and Georgia registration number of the drafting architect or engineer or shall otherwise have the approval of the Commissioner.



§ 25-2-17. Regulation of explosives

(a) As used in this Code section, the term "explosive" or "explosives" means any chemical compound or mechanical mixture which is commonly used or intended for the purpose of producing an explosion, which compound or mixture contains any oxidizing and combustible units or other ingredients in such proportions, quantities, or packing that an ignition by fire, by friction, by concussion, by percussion, or by detonator of any part of the compound or mixture may cause such a sudden generation of highly heated gases that the resultant gaseous pressures are capable of producing destructive effects on contiguous objects or of destroying life or limb. Explosives constitute a special hazard to life and safety of persons because of the danger incident to their manufacture, transportation, use, sale, and storage.

(b) Every person who manufactures, transports, uses, sells, or stores explosives shall so manufacture, transport, use, sell, and store them as to afford every precaution and protection against injury to persons as the Commissioner may determine and by rule declare to be reasonable and practical; provided, however, that nothing contained in this Code section shall be construed to extend to storage, use, or sale of small arms ammunition.

(c) The Commissioner is directed to investigate and examine the nature and properties of various explosives and known safety and protective techniques, including the safety standards, recommendations, and codes of the National Fire Protection Association (Explosives Ordinance, National Fire Code), and the American Insurance Association, the successor to the National Board of Fire Underwriters. Based upon the investigation, the Commissioner is authorized to determine and by rule to provide what reasonable and practical protection must be afforded persons with respect to the manufacture, transportation, use, sale, and storage of explosives.

(d) No person shall manufacture, transport, use, sell, or store explosives without having first obtained a license therefor issued by the Commissioner in accordance with reasonable rules established by him. The Commissioner is authorized to make reasonable rules providing for the issuance of such licenses on an annual basis to those applicants who have observed and may be expected to observe safety rules lawfully made under this Code section. Graded fees for such licenses shall be as provided in Code Section 25-2-4.1. The permits for the use only of explosives may be issued by judges of the probate courts or other local elected officials whom the Commissioner may designate. Fees for such permits to use explosives shall be $2.00 for each permit issued, which fee shall be retained by the issuing local official.

(e) Every person licensed under this Code section who suffers a larceny or attempted larceny of primer cord, blasting agents, powders, and dynamite shall make a report thereof to local law enforcement agencies and to the state fire marshal, in accordance with rules made by the Commissioner. The Commissioner is authorized to make such rules.



§ 25-2-18. Exemption of public buildings from fees or licenses; waiver for churches and charities

All federal, state, county, or city publicly owned buildings covered by this chapter are exempt from any fee or license which may be specified in this chapter. Such fees or licenses may be waived where chargeable to churches and charitable organizations.



§ 25-2-19. Regulation of fire hazards in hotels, apartment houses, department stores, warehouses, and public places

The Commissioner shall promulgate reasonable rules and regulations governing and regulating fire hazards in hotels, apartment houses, department stores, warehouses, storage places, and places of public assembly.



§ 25-2-20. Licensing of traveling carnivals, circuses, and other exhibits

All traveling motion picture shows, carnivals, and circuses shall obtain a fire prevention regulatory license from the state fire marshal based upon compliance with this chapter, as set forth in rules and regulations promulgated by the Commissioner. The fee for the license shall be $150.00 for each calendar year or part thereof, payable to the state fire marshal, who shall pay the same into the state treasury.



§ 25-2-21. Investigation on complaint of dangerous building appurtenances; effect of failure to remove or repair after notice

Reserved. Repealed by Ga. L. 1981, p. 1779, § 9, effective April 1, 1982.



§ 25-2-22. Right of Commissioner and other authorized officials to enter and inspect buildings and premises

(a) The Commissioner and the various officials delegated by him to carry out this chapter shall have the authority at all times of the day and night to enter in or upon and to examine any building or premises where a fire is in progress or has occurred, as well as other buildings or premises adjacent to or near the same. The Commissioner and his delegated authorities shall have the right to enter in and upon all buildings and premises subject to this chapter, at any reasonable time, for the purpose of examination or inspection.

(b) Upon complaint submitted in writing, the Commissioner and the various officials to whom enforcement authority is delegated under this chapter may enter in or upon any building or premises between the hours of sunrise and sunset for the purpose of investigating the complaint. Upon the complaint of any person, the state fire marshal or his deputized officials may inspect or cause to be inspected all buildings and premises within their jurisdiction whenever he or they deem it necessary.



§ 25-2-22.1. Inspection warrants

(a) The Commissioner, his delegate, or any other person authorized under this title to conduct inspections of property, in addition to other procedures now or hereafter provided, may obtain an inspection warrant under the conditions specified in this Code section. Such warrant shall authorize the Commissioner or his delegate or such authorized person to conduct a search or inspection of property either with or without the consent of the person whose property is to be searched or inspected if such search or inspection is one that is elsewhere authorized under this title or the rules and regulations duly promulgated hereunder.

(b) Inspection warrants may be issued by any judge of the superior, state, municipal, or magistrate court upon proper oath or affirmation showing probable cause for the purpose of conducting inspections authorized by this title or rules promulgated under this title and for the seizure of property or the taking of samples appropriate to the inspection. For the purposes of issuance of inspection warrants, probable cause exists upon showing a valid public interest in the effective enforcement of this title or rules promulgated under this title sufficient to justify inspection of the area, premise, building, or conveyance in the circumstances specified in the application for the warrant.

(c) A warrant shall be issued only upon affidavit of the Commissioner or his designee or any person authorized to conduct inspections pursuant to this title, sworn to before the judicial officer and establishing the grounds for issuing the warrant. The issuing judge may issue the warrant when he is satisfied that the following conditions are met:

(1) The one seeking the warrant must establish under oath or affirmation that the property to be inspected is to be inspected as a part of a legally authorized program of inspection which includes that property or that there is probable cause for believing that there is a condition, object, activity, or circumstance which legally justifies such an inspection of that property; and

(2) The issuing judge determines that the issuance of the warrant is authorized by this Code section.

(d) The warrant shall:

(1) State the grounds for its issuance and the name of each person whose affidavit has been taken in support thereof;

(2) Be directed to persons authorized by this title to conduct inspections to execute it;

(3) Command the persons to whom it is directed to inspect the area, premise, building, or conveyance identified for the purpose specified and, if appropriate, direct the seizure of the property specified;

(4) Identify the item or types of property to be seized, if any; and

(5) Designate the judicial officer to whom it shall be returned.

(e) A warrant issued pursuant to this Code section must be executed and returned within ten days of its date of issuance unless, upon a showing of a need for additional time, the court orders otherwise. If property is seized pursuant to a warrant, a copy shall be provided upon request to the person from whom or from whose premises the property is taken, together with a receipt for the property taken. The return of the warrant shall be made promptly, accompanied by a written inventory of any property taken. A copy of the inventory shall be delivered upon request to the person from whom or from whose premises the property was taken and to the applicant for the warrant.

(f) The judicial officer who has issued a warrant shall attach thereto a copy of the return and all papers returnable in connection therewith and file them with the clerk of the superior court for the county in which the inspection was made.



§ 25-2-23. Issuance of notice to correct unsafe conditions

When any of the officers listed in Code Section 25-2-22 finds any building or other structure which, for want of repair or by reason of age or dilapidated condition or any other cause is especially liable to fire hazard or which is so situated as to endanger other property or the safety of the public, or when, in or around any building, such officer finds combustible or explosive matter, inflammables, or other conditions dangerous to the safety of the building, notice may be given to the owner or agent and occupant of the building to correct such unsafe conditions as may be found.



§ 25-2-24. Filing of petition for court order compelling compliance with notice

If any owner, agent, or occupant fails to comply with the notice prescribed in Code Section 25-2-23 within the time specified in the notice, the state fire marshal or his delegated officials, with the approval of the Commissioner, may petition the court for a rule nisi to show cause why an order should not be issued by the court that the same be removed or remedied. Such court order shall forthwith be complied with by the owner or occupant of the premises or building within such time as may be fixed in the court order.



§ 25-2-25. Remedy of unsafe conditions by city or county upon failure to comply with court order; liability for expenses generally; issuance of fi. fa. against owner of property for expense incurred

If any person fails to comply with the order of the court made pursuant to Code Section 25-2-24 within the time fixed, the city or county in which the building or premises in question are located shall cause the building or premises to be forthwith repaired, torn down, or demolished, the hazardous materials removed, or the dangerous conditions remedied, as the case may be, at the expense of the city or county in which the property is situated. If the owner thereof, within 30 days after notice in writing of the amount of such expense, fails, neglects, or refuses to repay the city or county the expense thereby incurred, the local authorities shall issue a fi. fa. against the owner of the property for the expense actually incurred.



§ 25-2-26. Final authority for ordering enforcement of Code Sections 25-2-22 through 25-2-25

Code Sections 25-2-22 through 25-2-25 shall be construed so that the final authority for ordering the carrying out and enforcement of such Code sections shall be by order of the court and not by the Commissioner or his delegated authority.



§ 25-2-27. Procedure for investigation of suspected arson -- Taking of testimony; arrest of suspect; furnishing of information to district attorney

The state fire marshal or his deputy, when in his opinion such proceedings are necessary, shall take the testimony on oath of all persons believed to be cognizant of or to have information or knowledge in relation to suspected arson and shall cause the testimony to be reduced to writing. If he is of the opinion that there is evidence sufficient to charge any person with the crime of arson, he shall cause such person to be arrested in accordance with the law. He shall also furnish the district attorney of the circuit in which the fire occurred with all the information obtained by him in his investigation. The district attorney shall thereupon proceed according to law.



§ 25-2-28. Procedure for investigation of suspected arson -- Issuance of subpoenas to compel attendance of witnesses or production of documents; administration of oaths; issuance of court order compelling compliance

(a) The state fire marshal or the deputy state fire marshal shall have the power to summon and compel the attendance of witnesses before either or both of them, in any county in which the witness resides, to testify in relation to any matter which is designated by Code Section 25-2-27 as a subject of inquiry and to issue subpoenas to compel the production of all books, records, documents, and papers pertaining to such subject of inquiry. The state fire marshal and deputy state fire marshal may also administer oaths and affirmations to persons appearing as witnesses before them. Any person summoned shall have the right of counsel at the hearing if he desires.

(b) Should any person fail to comply with this Code section, the state fire marshal or his agent is authorized to procure an order from the superior court of the county in which the proposed witness resides, requiring compliance under the law.



§ 25-2-29. Hearing procedure

All hearings held by or under the direction of the Commissioner shall be conducted in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," and the Commissioner may also satisfy the procedure for conduct of hearings on contested cases and rule making required under said chapter by following and complying with Chapter 2 of Title 33.



§ 25-2-30. Duty of state fire marshal as to promotion of fire prevention and life safety generally

It shall be the duty of the state fire marshal to contact individuals, associations, and state agencies, both within and outside this state, which have a direct interest in the fundamentals of fire prevention and life safety, for the purpose of promoting the objectives of this chapter.



§ 25-2-31. Dissemination of fire prevention information by state fire marshal generally; fire prevention programs in schools; cooperation with state fire marshal by local authorities

(a) The state fire marshal may promote any plan or program which tends to disseminate information on fire prevention and similar projects and may aid any association or group of individuals which is primarily organized along such lines.

(b) It shall be the duty of the state fire marshal to carry on a state-wide program of fire prevention education in the schools of this state and to establish fire drills therein. All local school authorities are required to cooperate with the state fire marshal in carrying out programs designed to protect the lives of school children from fire and related hazards.



§ 25-2-32. Maintenance of records of fire losses; reports of losses by insurance companies; reports of fires

(a) It shall be the duty of the state fire marshal to keep an up-to-date record of all fire losses, together with statistical data concerning the same. The various fire insurance companies doing business in this state shall submit to the Commissioner, quarterly, a report stating all the losses sustained by them, together with such pertinent data as may be required by the Commissioner.

(b) Effective January 1, 1993, all incidents of fires, whether accidental or incendiary, shall be reported to the office of Safety Fire Commissioner. Every fire department shall submit incident data either via a uniform electronic reporting method or on a uniform reporting form prescribed by the Commissioner and at intervals established by the Commissioner.



§ 25-2-32.1. Reports to Safety Fire Division of serious burn injuries

Every case of a burn injury or wound where the victim sustained second-degree or third-degree burns to 5 percent or more of the body or any burns to the upper respiratory tract or laryngeal edema due to the inhalation of superheated air, and every case of a burn injury or wound which is likely to or may result in death, shall be reported at once to the Safety Fire Division of the office of the Commissioner of Insurance. The Safety Fire Division shall accept the report and notify the proper investigatory agency as may be appropriate. A written report shall be provided to the Safety Fire Division within 72 hours. The report shall be made by the physician attending or treating the case or by the manager, superintendent, or other person in charge whenever such case is treated in a hospital sanitarium, institution, or other medical facility.



§ 25-2-32.2. Investigation of burn injuries reported pursuant to Code Section 25-2-32.1

Every county or municipal governing authority or any two or more governing authorities or the Safety Fire Division are authorized and empowered to take such action as may be required to formulate task forces, teams, or fire or police investigative units to investigate any case of a burn injury or wound sustained as reported pursuant to Code Section 25-2-32.1, to ascertain the cause of fires or explosions of suspicious origin within the county or municipalities, to pursue necessary investigation thereof, and to assist in the preparation and prosecution of cases stemming from any alleged criminal activity attendant to such fires or explosions.



§ 25-2-33. Release of fire loss information by insurers on request by state or local official; immunity for furnishing of information; confidentiality of information received; testimony by officials in action against insurer

(a) The state fire marshal, any deputy designated by the state fire marshal, the director of the Georgia Bureau of Investigation or the chief of a fire department of any municipal corporation or county where a fire department is established may request any insurance company investigating a fire loss of real or personal property to release any information in its possession relative to that loss. The company shall release the information to and cooperate with any official authorized to request such information pursuant to this Code section. The information to be released shall include, but is not limited to:

(1) Any insurance policy relevant to the fire loss under investigation and any application for such a policy;

(2) Policy premium payment records on the policy, to the extent available;

(3) Any history of previous claims made by the insured for fire loss with the reporting carrier; and

(4) Material relating to the investigation of the loss, including statements of any person, proof of loss, and any other relevant evidence.

(b) If an insurance company has reason to suspect that a fire loss to its insured's real or personal property was caused by incendiary means, the company shall notify the state fire marshal and furnish him with all relevant material acquired by the company during its investigation of the fire loss. The insurer shall also cooperate with and take such action as may be requested of it by the state fire marshal's office or by any law enforcement agency of competent jurisdiction. The company shall also permit any person to inspect its records pertaining to the policy and to the loss if the person is authorized to do so by law or by an appropriate order of a superior court of competent jurisdiction.

(c) In the absence of fraud or malice, no insurance company or person who furnishes information on its behalf shall be liable for damages in a civil action or subject to criminal prosecution for any oral or written statement made or any other action taken which is necessary to supply information required pursuant to this Code section.

(d) The officials and departmental and agency personnel receiving any information furnished pursuant to this Code section shall hold the information in confidence until such time as its release is required pursuant to a criminal or civil proceeding, provided that nothing contained in this Code section shall be deemed to prohibit representatives of the state fire marshal's office or other authorized law enforcement officials from discussing such matters with other agency or departmental personnel or with other law enforcement officials or from releasing or disclosing any such information during the conduct of their investigation, if the release or disclosure is necessary to enable them to conduct their investigation in an orderly and efficient manner; provided, further, that nothing contained in this Code section shall prohibit an insurance company which furnishes information to an authorized agency or agencies pursuant to this Code section from having the right to request relevant information and receive, within a reasonable time not to exceed 30 days, the information requested.

(e) Any official referred to in subsection (a) of this Code section may be required to testify as to any information in his possession regarding the fire loss of real or personal property in any civil action against an insurance company for the fire loss in which any person seeks recovery under a policy.

(f)(1) No person shall purposely refuse to release any information requested pursuant to subsection (a) of this Code section.

(2) No person shall purposely refuse to notify the state fire marshal of a fire loss required to be reported pursuant to subsection (b) of this Code section.

(3) No person shall purposely refuse to supply the state fire marshal with pertinent information required to be furnished pursuant to subsection (b) of this Code section.

(4) No person shall purposely fail to hold in confidence information required to be held in confidence by subsection (d) of this Code section.

(g) Any person willfully violating this Code section shall be guilty of a misdemeanor.



§ 25-2-33.1. Reports of arson and suspected arson to state fire marshal and insurers; notification of payment of claim as to which report filed

(a) The fire department of each county and municipality and any other organized fire department operating within this state shall report every incident or suspected incident of arson to the local law enforcement agency, the state fire marshal, and every insurance company with a known pecuniary interest in the cause of the fire in which arson is involved or suspected to be involved. In any local jurisdiction where an organized fire department is not operating, the local law enforcement agency investigating a fire shall make the reports required by this Code section. Such reports shall be made on forms provided for that purpose by the state fire marshal.

(b) Any insurance company which has received a report of an incident or suspected incident of arson under subsection (a) of this Code section shall not pay any claim relating thereto prior to notifying in writing the state fire marshal and local fire department of the date the claim is to be paid.



§ 25-2-34. Cooperation with Commissioner, deputies and inspectors by Department of Public Safety and Georgia State Patrol

The Department of Public Safety, the Georgia State Patrol, and the Georgia Bureau of Investigation shall cooperate with the Commissioner and his deputies and inspectors whenever called upon by him or them in enforcing this chapter. They shall make available to the Commissioner or his deputies and inspectors such facilities as lie detectors, broadcasting facilities, and other aid and devices as requested.



§ 25-2-35. Payment of sheriffs and other peace officers for assistance in determining causes of fires, etc

The Commissioner is authorized to pay sheriffs and other peace officers reasonable fees for assistance given in assembling evidence as to the causes or criminal origin of fires and in apprehending persons guilty of arson.



§ 25-2-36. Remedies for violations of provisions of chapter and rules, regulations, or orders of Commissioner -- Injunctive relief

In addition to the civil monetary penalty provided for in Code Section 25-2-37, the Commissioner may bring a civil action to enjoin a violation of any provision of this chapter or any rule, regulation, or order issued by the Commissioner under this chapter. In particular, but not by way of limitation upon the authority granted in this Code section, the Commissioner may bring an action to enjoin any construction found to be in contravention of Code Section 25-2-13 or 25-2-14 or to obtain an order of court directing the immediate evacuation and the secure closure of any structure which, by reason of violation of any provision of this chapter or of any rule, regulation, or order issued by the Commissioner under this chapter, is found to pose an immediate threat to the property, health, or lives of the occupants of the structure. In order to avail himself of the remedies provided for in this Code section, it shall not be necessary for the Commissioner to allege or to prove the absence of an adequate remedy at law.



§ 25-2-37. Locking exit doors; construction of building without approval of plans; civil penalties for violation of chapter or rules

(a) It shall be unlawful for any person to lock an exit door whether or not it is a required exit unless such provisions are allowed by this chapter or by any rule, regulation, or order issued by the Commissioner under this chapter.

(b) It shall be unlawful for any person to begin construction on any proposed building or structure which comes under the classification in paragraph (1) of subsection (b) of Code Section 25-2-13 and which comes under the jurisdiction of the office of the Commissioner of Insurance pursuant to Code Section 25-2-12 without first having plans approved in accordance with Code Section 25-2-14.

(c) Any person who violates this chapter or any rule, regulation, or order issued by the Commissioner under this chapter shall be subject to a civil penalty imposed by the Commissioner in accordance with the rules and regulations promulgated by the Commissioner.

(d) Any person who violates this chapter or any rule, regulation, or order issued by the Commissioner under this chapter shall be subject to a civil penalty not to exceed $1,000.00 for each day that the violation persists after such person is notified of the Commissioner's intent to impose such penalty and of the right to a hearing with respect to same.

(e) Any person violating subsection (a), (b), or (c) of this Code section shall be subject to a fine of not more than $1,000.00 for a first offense, not less than $1,000.00 and not more than $2,000.00 for a second offense, and not less than $2,000.00 and not more than $5,000.00 for a third or subsequent offense.



§ 25-2-38. Remedies for violations of provisions of chapter and rules, regulations, or orders of Commissioner -- Criminal penalty

Any person, firm, or corporation violating this chapter or failing or refusing to comply with any regulation promulgated under this chapter shall be guilty of a misdemeanor.



§ 25-2-38.1. Sovereign immunity; effect of this chapter on legal duties of property owners and lessees

(a) Nothing in this chapter shall be construed to constitute a waiver of the sovereign immunity of the state, or any officer or employee thereof, in carrying out the provisions of this chapter. No action shall be maintained against the state, any municipality, county, or any officer, elected officer or employees thereof, for damages sustained as a result of any fire or related hazard covered in this chapter by reason of any inspection or other action taken or not taken pursuant to this chapter.

(b) Nothing in this chapter shall be construed to relieve any property owner or lessee thereof from any legal duty, obligation, or liability incident to the ownership, maintenance, or use of such property.



§ 25-2-39. Construction of chapter

It is declared that this chapter is necessary for the public safety, health, peace, and welfare, is remedial in nature, and shall be construed liberally.



§ 25-2-40. Smoke detectors required in new dwellings and dwelling units; exceptions

(a)(1) Except as otherwise provided in subsection (f) of this Code section, on and after July 1, 1987, every new dwelling and every new dwelling unit within an apartment, house, condominium, and townhouse and every motel, hotel, and dormitory shall be provided with an approved listed smoke detector installed in accordance with the manufacturer's recommendations and listing.

(2) On and after July 1, 1994, every dwelling and every dwelling unit within an apartment, house, condominium, and townhouse and every motel, hotel, and dormitory which was constructed prior to July 1, 1987, shall have installed an approved battery operated smoke detector which shall be maintained in good working order unless any such building is otherwise required to have a smoke detector system pursuant to Code Section 25-2-13.

(3) On and after July 1, 2001, every patient sleeping room of every nursing home shall be provided with no less than an approved listed battery operated single station smoke detector installed in accordance with their listing. Such detectors shall be maintained in good working order by the operator of such nursing home. This paragraph shall not apply to nursing homes equipped with automatic sprinkler systems.

(b) In dwellings, dwelling units, and other facilities listed in subsection (a) of this Code section, a smoke detector shall be mounted on the ceiling or wall at a point centrally located in the corridor or area giving access to each group of rooms used for sleeping purposes. Where the dwelling or dwelling unit contains more than one story, detectors are required on each story including cellars and basements, but not including uninhabitable attics; provided, however, that hotels and motels which are protected throughout by an approved supervised automatic sprinkler system installed in accordance with the rules and regulations of the Commissioner shall be exempt from the requirement to install smoke detectors in interior corridors but shall be subject to all other applicable requirements imposed under Code Section 25-2-13.

(c) In dwellings, dwelling units, and other facilities listed in paragraph (1) of subsection (a) of this Code section with split levels, a smoke detector need be installed only on the upper level, provided the lower level is less than one full story below the upper level, except that if there is a door between levels then a detector is required on each level. Such detectors shall be connected to a sounding device or other detector to provide an alarm which will be audible in the sleeping areas.

(d) Detectors shall be listed and meet the installation requirements of NFPA 72. In addition, a one and one-half hour emergency power supply source is required on all detection systems required by this chapter and permitted after April 1, 1992, except where battery operated smoke detectors are allowed.

(e) Any complete automatic fire alarm system using automatic smoke detectors shall be installed in accordance with NFPA 72.

(f)(1) The provisions of this Code section may be enforced by local building and fire code officials in the case of residential buildings which are not covered by Code Section 25-2-13; provided, however, that this Code section shall not establish a special duty on said officials to inspect such residential facilities for compliance with this Code section; provided, further, that inspections shall not be conducted for the purpose of determining compliance with this Code section absent reasonable cause to suspect other building or fire code violations. The jurisdiction enforcing this Code section shall retain any fines collected pursuant to this subsection.

(2) Any occupant who fails to maintain a smoke detector in a dwelling, dwelling unit, or other facility, other than a nursing home, listed in subsection (a) of this Code section in good working order as required in this Code section shall be subject to a maximum fine of $25.00, provided that a warning shall be issued for a first violation.

(3) Any operator of a nursing home who fails to install and maintain the smoke detectors required under paragraph (3) of subsection (a) of this Code section shall be sanctioned in accordance with Code Section 31-2-8.

(g) Failure to maintain a smoke detector in good working order in a dwelling, dwelling unit, or other facility listed in subsection (a) of this Code section in violation of this Code section shall not be considered evidence of negligence, shall not be considered by the court on any question of liability of any person, corporation, or insurer, shall not be any basis for cancellation of coverage or increase in insurance rates, and shall not diminish any recovery for damages arising out of the ownership, maintenance, or occupancy of such dwelling, dwelling unit, or other facility listed in subsection (a) of this Code section.

(h) The Safety Fire Commissioner is authorized and encouraged to inform the public through public service announcements of the availability of a limited number of battery operated smoke detectors which may be obtained by persons in need without charge from the office of Safety Fire Commissioner or local fire departments.






Chapter 3 - Local Fire Departments Generally

Article 1 - General Provisions

§ 25-3-1. General powers of fire departments

Any fire department of a county, municipality, or other political subdivision and any chartered fire department shall have the authority to:

(1) Protect life and property against fire, explosions, hazardous materials, or electrical hazards;

(2) Detect and prevent arson;

(3) Administer and enforce the laws of this state; the rules and regulations adopted by the departments, boards, bureaus, commissions, and agencies of this state; and any ordinances, rules, regulations, or codes adopted by the county, municipality, or other political subdivision of this state that are related to the prevention and suppression of fires, explosions, or injuries from hazardous materials and explosions and the protection of life and property from such hazards;

(4) Conduct programs of public education in fire prevention and safety;

(5) Conduct emergency medical services and rescue assistance, subject to Chapter 11 of Title 31 and subject to the approval of the county, municipality, or other political subdivision;

(6) Control and regulate the flow of traffic in areas of existing emergencies, including rail, highway, water, and air traffic; and

(7) Perform all such services of a fire department as may be provided by law or which necessarily appertain thereto.



§ 25-3-2. Powers of fire departments in event of emergencies generally

In the event of any fire, explosion, bomb threat, or similar emergency, the fire department in any county, municipality, or other political subdivision shall be authorized to:

(1) Enter any property, building, structure, vehicle, watercraft, aircraft, railroad car, or other place for the purpose of fighting the fire, explosion, or similar hazardous conditions or searching for a bomb or enter any such place which is, in the opinion of the chief officer of the fire department or his designee, endangered by fire, explosion, bomb threat, or similar hazardous conditions;

(2) Cut any wires, electrical or otherwise, or turn off any utility, as deemed necessary to preserve life or property;

(3) Prevent the blocking of any public or private street, road or alley, way or driveway, or emergency lane during any such emergency and remove any vehicles or other obstructions necessary;

(4) Confiscate supplies, chemicals, or equipment necessary for such emergency;

(5) Make any necessary tests; and

(6) Evacuate any building or area necessary.



§ 25-3-3. Provision of assistance during emergencies to federal agencies or officers and state, or political subdivisions

Any fire department may provide assistance to any agency or officer of the United States government, of this state, or of any political subdivision or authority thereof as may be needed to respond to any emergency or disaster, including, but not limited to, floods, sabotage, civil disturbance, fire, earthquake, wind, storm, wave action, oil spill or other water contamination, epidemic, air contamination, blight, drought, infestation, explosion, riot, or energy emergency, as defined by Chapter 3 of Title 38, or to respond to hazardous materials as defined by Article 7 of Chapter 5 of Title 32.



§ 25-3-4. Authority of counties, municipalities, or other political subdivisions to enact ordinances, regulations, or codes

The governing body of each county, municipality, or other political subdivision of the state shall have the power to enact such ordinances, regulations, or fire and life safety codes as may be necessary to carry out this article.



§ 25-3-5. Operation of other fire departments within municipalities or counties

Nothing within this article shall be construed so as to permit a county or other fire department to operate within the limits of a municipality except by written or oral contract with the municipality. Nothing within this article shall be construed so as to permit a municipal fire department to operate in the unincorporated area of a county except by written or oral contract with the county.



§ 25-3-6. Effect of article on powers and duties of other officials and departments

This article shall not affect the duties, powers, or responsibilities of the Safety Fire Commissioner, the state fire marshal, the sheriff's office, the Department of Public Safety, local law enforcement agencies, the Department of Agriculture, the Department of Natural Resources, the State Forestry Commission, the Department of Transportation, the Department of Defense, or the Department of Public Health.






Article 2 - Minimum Requirements

§ 25-3-20. Legislative intent

It is the intention of the General Assembly of Georgia to establish minimum requirements for all fire departments operating in this state. The General Assembly recognizes that fire departments operating in this state cannot function effectively and efficiently as full-time fire departments without meeting or exceeding the minimum requirements established by this article.



§ 25-3-21. Definitions

As used in this article, the term:

(1) "Executive director" means the executive director of the Georgia Firefighter Standards and Training Council.

(2)(A) "Fire department" means any fire department which is authorized to exercise the general and emergency powers enumerated in Code Sections 25-3-1 and 25-3-2.

(B) "Fire department" also means any department, agency, organization, or company operating in this state with the intent and purpose of carrying out the duties, functions, powers, and responsibilities normally associated with a fire department. These duties, functions, powers, and responsibilities include but are not limited to the protection of life and property against fire, explosions, or other hazards.

(3) "Firefighter" means any able-bodied person at least 18 years of age who has been duly appointed by a legally constituted fire department and who has the responsibility of preventing and suppressing fires, protecting life and property, and performing other duties enumerated in Code Sections 25-3-1 and 25-3-2.



§ 25-3-22. Notification and documentation that organization meets requirements; issuance of certificate of compliance

In order for a fire department to be legally organized to operate in the State of Georgia, the chief administrative officer of the fire department shall notify and submit all required documentation to the executive director that demonstrates that the organization meets the minimum requirements specified in Code Section 25-3-23 and the rules and regulations of the Georgia Firefighter Standards and Training Council to function as a fire department. If the executive director is satisfied that the fire department meets the minimum requirements contained in Code Section 25-3-23 and the rules and regulations of the Georgia Firefighter Standards and Training Council, he or she shall recommend to the Georgia Firefighter Standards and Training Council that a certificate of compliance be issued by the council to the fire department. If the council issues such certificate of compliance, the fire department shall be authorized to exercise the general and emergency powers set forth in Code Sections 25-3-1 and 25-3-2.



§ 25-3-23. General requirements; equipment and clothing; insurance

(a) Except as otherwise provided in subsection (c) of this Code section, in order to be legally organized:

(1) A fire department shall comply with the following requirements:

(A) Be established to provide fire and other emergency and nonemergency services in accordance with standards specified solely by the Georgia Firefighter Standards and Training Council and the applicable local government;

(B) Be capable of providing fire protection 24 hours a day, 365 days per year;

(C) Be responsible for a defined area of operations depicted on a map located at the fire station, which area of operations shall have been approved and designated by the governing authority of the applicable county, municipality, or other political subdivision in the case of any county, municipal, or volunteer fire department; and

(D) Be staffed with a sufficient number of full-time, part-time, or volunteer firefighters who have successfully completed basic firefighter training as specified by the Georgia Firefighter Standards and Training Council; and

(2) A fire department shall possess the following items of approved equipment and protective clothing:

(A) A minimum of one fully equipped, operable pumper with a capacity of at least 750 GPM at 150 PSI and a tank capacity of a minimum of 250 gallons; provided, however, that previously approved fire apparatus which does not meet such minimum standards may be used in lieu of the minimum required pumper until replaced by the local authority;

(B) A minimum of equipment, appliances, adapters, and accessories necessary to perform and carry out the duties and responsibilities of a fire department set forth in Code Sections 25-3-1 and 25-3-2 as approved by the Georgia Firefighter Standards and Training Council;

(C) A minimum of two approved self-contained breathing apparatus for each pumping apparatus as approved by the Georgia Firefighter Standards and Training Council; and

(D) A minimum issue of sufficient personal protective clothing to permit each member to perform safely the duties of a firefighter.

(b) A legally organized fire department shall purchase and maintain sufficient insurance coverage on each member of the fire department to pay claims for injuries sustained en route to, during, and returning from fire calls or other emergencies and disasters and scheduled training sessions.

(c) On and after July 1, 1998, the Georgia Firefighter Standards and Training Council shall be authorized, by rules and regulations, to establish and modify minimum requirements for all fire departments operating in this state, provided that such requirements are equal to or exceed the requirements provided in subsections (a) and (b) of this Code section.



§ 25-3-24. Authority of executive director to determine compliance

The executive director may consult with and consider the recommendations of the director of the State Forestry Commission, the director of the Georgia Fire Academy, the state fire marshal, and the governing authority of any county or municipality in which the fire department is located to determine if individual fire departments are complying with the minimum provisions of this article and serving the best interests of the citizens of the area of its operations.



§ 25-3-25. Suspension or revocation of certificate of compliance; hearing by aggrieved departments; enforcement of suspensions or revocations

(a) The certificate of compliance issued by the council shall be subject to suspension or revocation by the council at any time it receives satisfactory evidence that the fire department is not maintaining sufficient personnel, equipment, or insurance required by Code Section 25-3-23 or the rules and regulations of the Georgia Firefighter Standards and Training Council pursuant to subsection (c) of Code Section 25-3-23.

(b) The chief administrative officer of any fire department aggrieved by a decision of the council under subsection (a) of this Code section may, within 30 days of the date of such decision, request a hearing on the matter before the council. Following a hearing before the council, the chief administrative officer of the fire department affected shall be served with a written decision of the council announcing whether the certificate of compliance shall remain revoked or suspended or whether it shall be reinstated.

(c) The council shall not suspend or revoke any certificate of compliance for failure to meet firefighter training requirements when such failure was due to unavailability of required training from or through the Georgia Fire Academy.

(d) The council may refer suspensions or revocations to the Attorney General for enforcement. Upon referral from the council, the Attorney General may bring a civil action to enjoin any organization which is not in compliance with the applicable requirements of this chapter from performing any or all firefighting functions until such requirements are met by such organization.



§ 25-3-26. Duty of executive director to cooperate with fire department

The executive director shall cooperate with newly formed and existing fire departments to ensure that all fire departments in this state are in compliance with the provisions of this article by July 1, 1986.



§ 25-3-27. Construction of article

This article shall not be construed to amend, modify, or repeal any of the provisions of Chapter 4 of this title, known as the "Georgia Firefighter Standards and Training Act," nor shall this article be construed to restrict the requirements of any other provisions relating to fire departments, equipment, or personnel.









Chapter 4 - Firefighter Standards and Training

Article 1 - General Provisions

§ 25-4-1. Short title

This chapter shall be known and may be cited as the "Georgia Firefighter Standards and Training Act."



§ 25-4-2. Definitions

As used in this chapter, the term:

(1) "Airport" means any airport located in this state which has regularly scheduled commercial air carrier service or commuter airline service as required for certification under Section 139.49 of the Federal Aviation Administration regulations.

(2) "Airport firefighter" means any person assigned to any airport located in this state who performs the duties of aircraft fire fighting or rescue.

(3) "Candidate" means a prospective firefighter who has not yet been certified by the council as having met the requirements of this chapter.

(4) "Certified firefighter" or "state certified firefighter" means any firefighter who has been certified by the council as having met the requirements of this chapter.

(5) "Council" means the Georgia Firefighter Standards and Training Council.

(5.1) "Fire department" shall have the same meaning as provided in Code Section 25-3-21.

(6) "Firefighter" means a recruit or a trained individual who is a full-time employee, part-time employee, or volunteer for a municipal, county, state, or private incorporated fire department and as such has duties of responding to mitigate a variety of emergency and nonemergency situations where life, property, or the environment is at risk, which may include without limitation fire suppression; fire prevention activities; emergency medical services; hazardous materials response and preparedness; technical rescue operations; search and rescue; disaster management and preparedness; community service activities; response to civil disturbances and terrorism incidents; nonemergency functions including training, preplanning, communications, maintenance, and physical conditioning; and other related emergency and nonemergency duties as may be assigned or required; provided, however, that a firefighter's assignments may vary based on geographic, climatic, and demographic conditions or other factors including training, experience, and ability.

(7) "Full-time" means employed for compensation on a basis of at least 40 hours per week by any municipal, county, state, or private incorporated fire department.

(8) "Part-time" means employed for compensation on less than a full-time basis by any municipal, county, state, or private incorporated fire department.

(8.1) "Recruit" means a prospective firefighter who has not yet been certified or registered by the council as having met the requirements of Code Section 25-4-8 and the rules and regulations to be a firefighter as provided for by the council.

(9) "Volunteer" means not employed for compensation by but appointed and regularly enrolled to serve as a firefighter for any municipal, county, state, or private incorporated fire department.



§ 25-4-3. Georgia Firefighter Standards and Training Council -- Establishment and organization; advisory committee; expenses and allowances

(a) The Georgia Firefighter Standards and Training Council is established. The council shall be composed of 11 members, one of whom shall be the Safety Fire Commissioner or the designated representative of the Safety Fire Commissioner. Two members shall be appointed by the Lieutenant Governor. Two members shall be appointed by the Speaker of the House of Representatives. The remaining six members shall be appointed by the Governor subject to the following requirements:

(1) One member shall be a member of the governing authority of a county;

(2) One member shall be a member of the governing authority of a municipality;

(3) One member shall be a city or county manager;

(4) One member shall be the chief of a county or municipal fire department; and

(5) Two members shall be state certified firefighter training officers.

(b) The members of the council appointed by the Governor pursuant to subsection (a) of this Code section shall be appointed at the sole discretion of the Governor. However, the Governor may consider for appointment to the council persons suggested for membership thereon as follows:

(1) The Association County Commissioners of Georgia may suggest the names of three persons for each appointment pursuant to paragraph (1) of subsection (a) of this Code section;

(2) The Georgia Municipal Association may suggest the names of three persons for each appointment pursuant to paragraph (2) of subsection (a) of this Code section;

(3) The Georgia City and County Management Association may suggest the names of three persons for each appointment pursuant to paragraph (3) of subsection (a) of this Code section;

(4) The Georgia Association of Fire Chiefs may suggest the names of three persons for each appointment pursuant to paragraph (4) of subsection (a) of this Code section; and

(5) The Executive Board of the Georgia State Firemen's Association may suggest the names of three persons for each appointment pursuant to paragraph (5) of subsection (a) of this Code section.

(c)(1) The first members of the council appointed by the Governor pursuant to subsection (a) of this Code section shall be appointed to take office on January 1, 1986. The two members appointed pursuant to paragraphs (1) and (2) of subsection (a) of this Code section shall be appointed for initial terms of one year, the two members appointed pursuant to paragraphs (3) and (4) of subsection (a) of this Code section shall be appointed for initial terms of two years, and the two members appointed pursuant to paragraph (5) of subsection (a) of this Code section shall be appointed for initial terms of three years. Thereafter, successors shall be appointed for terms of three years as the respective terms of office expire.

(2) The members appointed by the Lieutenant Governor and the members appointed by the Speaker of the House of Representatives shall each serve for terms concurrent with terms of members of the General Assembly.

(3) All members shall serve until their successors are appointed and qualified. In the event of a vacancy in the membership of the council for any reason, including ceasing to hold an office or position required for membership on the council, the Governor shall fill such vacancy for the unexpired term; except that a vacancy in either of those members of the council appointed by the Lieutenant Governor or the Speaker of the House of Representatives shall be filled for the remainder of the unexpired term in the same manner as the original appointment. In order for the Governor to consider the names of persons suggested for membership on the council pursuant to subsection (b) of this Code section, such names must be submitted to the Governor by the respective organizations at least 60 days but not more than 90 days prior to the expiration of the respective terms of office or prior to the appointment of the initial members of the council who take office on January 1, 1986. The Governor shall be authorized, but not required, to request the appropriate organization designated in subsection (b) of this Code section to suggest the names of three persons for the Governor's consideration in making an appointment to fill a vacancy.

(d) At the first regular meeting of the council held in each even-numbered year, the council shall elect a chairperson and such other officers from its own membership as it deems necessary to serve until successors are elected by the council as provided in this subsection.

(e) The council may, from time to time, designate an advisory committee of not more than three members to assist and advise the council in carrying out its duties under this chapter. The members of any such advisory committee shall serve at the pleasure of the council.

(f) Each member of the council and each member of an advisory committee of the council, in carrying out their official duties, shall be entitled to receive the same expense and mileage allowance authorized for members of professional licensing boards by subsection (f) of Code Section 43-1-2. The funds for such expenses and allowances shall be paid from funds appropriated or available to the Department of Public Safety.



§ 25-4-4. Georgia Firefighter Standards and Training Council -- Eligibility of members for public office

Membership on the council does not constitute public office, and no member shall be disqualified from holding public office by reason of his membership.



§ 25-4-5. Georgia Firefighter Standards and Training Council -- Administrative assignment to Department of Public Safety; source of funds; authority to accept gifts, etc

The council is assigned to the Department of Public Safety for administrative purposes. The funds necessary to carry out this chapter shall come from funds appropriated to and available to the council and from any other available funds. The council is authorized to accept and use gifts, grants, and donations for the purpose of carrying out this chapter. The council is also authorized to accept and use property, both real and personal, and services for the purpose of carrying out this chapter.



§ 25-4-6. Georgia Firefighter Standards and Training Council -- Meetings; quorum; annual report

The business of the council shall be conducted in the following manner:

(1) The council shall hold at least two regular meetings each year at the call of the chairperson or upon the written request of six members of the council. Six members of the council shall constitute a quorum. The council shall adopt such rules for the transaction of its business as it shall desire and may appoint such committees as it considers necessary to carry out its business and duties; and

(2) The council shall make an annual report of its activities to the Governor and to the General Assembly and shall include in the report its recommendations for appropriate legislation. The council shall not be required to distribute copies of the annual report to the members of the General Assembly but shall notify the members of the availability of the report in the manner which it deems to be most effective and efficient.



§ 25-4-7. Georgia Firefighter Standards and Training Council -- Functions and powers

The council is vested with the following functions and powers:

(1) To promulgate rules and regulations for the administration of the council;

(2) To provide rules of procedure for its internal management and control;

(3) To enter into contracts or do such things as may be necessary and incidental to the administration of its authority pursuant to this chapter;

(4) To establish uniform minimum standards for the employment and training of full-time, part-time, or volunteer firefighters, airport firefighters, fire and life safety educators, fire inspectors, fire investigators, and other such firefighting service professionals as determined by the council including qualifications, certifications, recertifications, decertifications, and probations for certified individuals and suspensions for noncertified individuals, and requirements, which are consistent with this chapter;

(5) To establish minimum curriculum requirements for schools operated by or for any employing agency for the specific purpose of training firefighter recruits or full-time, part-time, or volunteer firefighters, airport firefighters, fire and life safety educators, fire inspectors, and fire investigators;

(6) To approve institutions and facilities for school operation by or for any employing agency for the specific purpose of training firefighters and firefighter recruits, including airport firefighters;

(7) To make or support studies on any aspect of fire-fighting education and training or recruitment;

(8) To make recommendations concerning any matter within its purview;

(9) To establish basic firefighter training requirements for full-time, part-time, contract, and volunteer firefighters, including airport firefighters;

(10) To certify any person satisfactorily complying with the training program established in accordance with paragraph (9) of this Code section and the qualifications for employment covered in this chapter; and

(11) To issue a certificate to any person who has received training in another state or who has received training as a federal firefighter by the United States government, when the council has determined that the training was at least equivalent to that required by the council for approved firefighter education and training programs in this state and when the person has satisfactorily complied with all other requirements of this chapter.



§ 25-4-7.1. Appointment and compensation of executive director; assistants

(a) The council shall appoint and establish the compensation of an executive director who shall serve at the pleasure of the council.

(b) The executive director may contract for such services and employ such other professional, technical, and clerical personnel as may be necessary and convenient to carry out the purposes of this chapter.



§ 25-4-8. Qualifications of firefighters generally

(a) Except as provided in Code Section 25-4-12, any employee, volunteer, or private contractor of a fire department operating in this state or certified as a firefighter shall, as prescribed by the council:

(1) Be at least 18 years of age;

(2) Not have been convicted of, or pleaded guilty to, a felony in any jurisdiction or of a crime which if committed in this state would constitute a felony under the laws of this state within ten years prior to employment, provided that a person who has been convicted of a felony more than five but less than ten years prior to employment may be certified and employed as a firefighter when the person has:

(A) Successfully completed a training program following the Georgia Fire Academy curriculum and sponsored by the Department of Corrections;

(B) Been recommended to a fire department by the proper authorities at the institution at which the training program was undertaken; and

(C) Met all other requirements as set forth in this chapter.

The council shall be the final authority with respect to authorizing the employment, appointment, and certification of a person who has been convicted of a felony more than five but less than ten years prior to seeking employment when the person is seeking employment as a firefighter for any municipal, county, or state fire department which employs three or more firefighters who work a minimum of 40 hours per week and has the responsibility of preventing and suppressing fires, protecting life and property, and enforcing municipal, county, and state codes, as well as enforcing any law pertaining to the prevention and control of fires;

(3) Have a good moral character as determined by investigation under procedure approved by the council;

(4) Be fingerprinted and a search made of local, state, and national fingerprint files to disclose any criminal record;

(5) Be in good physical condition as determined by a medical examination and successfully pass the minimum physical agility requirements as established by the council; and

(6) Possess or achieve within 12 months after employment a high school diploma or a general education development equivalency.

(b) For the purposes of this Code section, a person shall be deemed to have been convicted of a crime if such person shall have pleaded guilty to a charge thereof before a court or federal magistrate or shall have been found guilty thereof by the decision or judgment of a court or federal magistrate or by the verdict of a jury, irrespective of the pronouncement of sentence or the suspension thereof, unless such plea of guilty or such decision, judgment, or verdict shall have been set aside, reversed, or otherwise abrogated by lawful judicial process or unless the person convicted of the crime shall have received a pardon therefor from the President of the United States or the governor or other pardoning authority in the jurisdiction where the conviction was had or shall have received a certificate of good conduct granted by the State Board of Pardons and Paroles pursuant to the provisions of law to remove a disability under law because of such conviction. Any person convicted of a felony while he or she is a certified firefighter shall have his or her certification revoked.

(c) (1) For the purposes of making determinations relating to eligibility under this Code section, a local fire department shall provide information relative to prospective employees to the local law enforcement agency and a state fire department shall provide information relative to prospective employees to a state law enforcement agency. Such local or state law enforcement agency shall be authorized to obtain conviction data with respect to such prospective employees of a local or state fire department as authorized in this subsection. The local or state law enforcement agency shall submit to the Georgia Crime Information Center two complete sets of fingerprints of the applicant for appointment or employment, the required records search fees, and such other information as may be required. Upon receipt thereof, the Georgia Crime Information Center shall promptly transmit one set of fingerprints to the Federal Bureau of Investigation for a search of bureau records and an appropriate report and shall retain the other set and promptly conduct a search of its own records and records to which it has access. The Georgia Crime Information Center shall notify the local or state law enforcement agency in writing of any derogatory finding, including, but not limited to, any conviction data regarding the fingerprint records check or if there is no such finding. All conviction data received by the local or state law enforcement agency shall not be a public record, shall be privileged, and shall not be disclosed to any other person or agency except as provided in this subsection and except to any person or agency which otherwise has a legal right to inspect the employment file. All such records shall be maintained by the local or state law enforcement agency pursuant to laws regarding such records and the rules and regulations of the Federal Bureau of Investigation and the Georgia Crime Information Center, as applicable. As used in this subsection, "conviction data" means a record of a finding or verdict of guilty or plea of guilty or plea of nolo contendere with regard to any crime, regardless of whether an appeal of the conviction has been sought.

(2) The local or state law enforcement agency shall provide to the chief of the fire department which requested information on an applicant any criminal data indicating that the applicant was convicted of a felony. Such information may be provided to the council. The provisions of paragraph (1) of this subsection relating to privileged information and records of conviction data shall apply to any information provided by a law enforcement agency to a fire department.



§ 25-4-9. Basic firefighter training course; transfer of certification

(a) Full-time, part-time, and volunteer firefighters, including airport firefighters, shall successfully complete a basic training course. The council shall determine the course content, number of hours, and all other matters relative to basic firefighter training, including airport rescue firefighter training. Upon satisfactory completion of such basic training, a firefighter shall be issued a certificate of completion evidencing the same. Each firefighter shall be required to successfully complete such basic training course within 12 months after being employed or appointed as a firefighter or, in the case of airport firefighters, within such time period as the council may prescribe by rule or regulation.

(b) A firefighter certified by the council may, upon termination of employment from any fire department and upon agreement with a subsequently employing fire department, transfer such certification to the employing fire department.

(c) Notwithstanding the provisions of subsection (b) of this Code section, any local fire department may refuse to accept the transfer of previously acquired certification and may require any newly employed firefighter to complete the basic training course provided for in subsection (a) of this Code section.



§ 25-4-10. Mandatory annual training

As a condition of continued certification, all firefighters shall train, drill, or study at schools, classes, or courses at the local, area, or state level, as specified by the council. Authorized leaves of absence are expected.



§ 25-4-11. Adoption of higher training requirements by employing agencies

This chapter shall provide only the minimum qualification standards in training requirements for firefighters in this state and does not restrict any employing agency from setting and establishing requirements that exceed these minimum standards.



§ 25-4-12. Applicability of chapter

Except as otherwise provided in Article 2, nothing in this chapter shall apply to firefighters employed on July 1, 1971, and such firefighters are not required to meet the requirements of Code Section 25-4-8 or Code Section 25-4-9 as a condition of tenure or continued employment; nor shall their failure to fulfill such requirements make them ineligible for any promotional examination for which they are otherwise eligible, affect in any way any pension rights to which they are otherwise eligible, or affect in any way pension rights to which they may be entitled on July 1, 1971. The council shall have the authority to investigate qualifications of, and in its discretion to issue certificates to, those previously trained firefighters employed on July 1, 1971.






Article 2 - Airport Firefighters






Chapter 5 - Resolution of Wages, Hours, Working Conditions of Firefighters

§ 25-5-1. Short title

This chapter shall be known and may be cited as the "Firefighter's Mediation Act."



§ 25-5-2. Definitions

As used in this chapter, the term:

(1) "Corporate authorities" means the proper officials within any municipality whose duty it is to establish the wages, salaries, rates of pay, hours, working conditions, and other terms and conditions of employment of firefighters, as defined in paragraph (2) of this Code section, whether they are the mayor, city manager, city administrator, city council, board of aldermen, director of personnel, personnel board, or any combination thereof, or by whatever other name the same may be designated. The term shall also mean the employing authority for firefighters at Central State Hospital.

(2) "Firefighter" means the permanent members of any paid fire department of any municipality of this state having a population of 20,000 or more according to the United States decennial census of 1980 or any future such census who are employed for and subject to fire-fighting duties.



§ 25-5-3. Declaration of public policy

(a) The protection of the public health, safety, and welfare demands that the permanent members of any paid fire department of a municipality should not be accorded the right to strike or engage in any work stoppage or slowdown. This necessary prohibition, however, shall not prohibit such municipal employees from being represented by a labor organization of their choice and from bargaining collectively concerning wages, rates of pay, and other terms and conditions of employment.

(b) It is declared to be the public policy of this state to accord to the permanent members of any paid fire department of those municipalities which are covered by this chapter all of the privileges enumerated in subsection (a) of this Code section other than the right to strike or to engage in any work stoppage or slowdown. To provide for the exercise of these privileges, a method of mediation of disputes is established.

(c) The establishment of a method of mediation referred to in subsection (b) of this Code section shall not, however, in any way whatever, be deemed to be a recognition by the state of compulsory mediation or arbitration as a superior method of settling labor disputes between employees who possess the right to strike and their employers but rather shall be deemed to be a recognition solely of the necessity to provide some alternative mode of settling disputes where employees are, as a matter of public policy, denied the right to strike.



§ 25-5-4. Right of firefighters to bargain collectively

Firefighters shall have the right to bargain collectively with their respective corporate authorities and to be represented by a labor organization in such collective bargaining as to wages, rates of pay, hours, working conditions, and all other terms and conditions of employment.



§ 25-5-5. Selection of bargaining agent by firefighters; recognition by corporate authority

The organization selected by vote of the majority of the firefighters in any fire department shall be recognized by the proper corporate authority, provided the organization does not advocate striking and has a "no strike" clause in its constitution and bylaws, as the sole and exclusive bargaining agent for all of the members of the fire department unless and until recognition of the labor organization is withdrawn by vote of a majority of the firefighters of the fire department. In lieu of an organization, a person may be selected as the bargaining agent and have the same obligations and privileges.



§ 25-5-6. Obligation of corporate authority and agent to meet and confer in good faith; reduction of agreement to written contract; limitation as to duration of contract

It shall be the obligation of the proper corporate authority and the bargaining agent to meet and confer in good faith within 30 days after receipt of a written notice from the bargaining agent of the request for a meeting for collective bargaining purposes. This obligation may include the duty to cause any agreement resulting from negotiations to be reduced to a written contract. No such contract shall exceed the term of one year.



§ 25-5-7. Submission of unresolved issues to mediation

If the bargaining agent and the corporate authorities are unable, within 30 days from and including the date of their first meeting, to reach an agreement on a contract, any and all unresolved issues shall be submitted to mediation.



§ 25-5-8. Mediation board -- Composition and selection; chairman

Within five days from the expiration of the 30 day period referred to in Code Section 25-5-7, the bargaining agent and the corporate authorities shall each select and name one mediator and shall immediately thereafter notify each other in writing of the name and address of the person so selected. The bargaining agent may name as its mediator a working firefighter who shall be an active member of the Professional Firefighters of Georgia; and the corporate authorities may name as its mediator a member of the Georgia Municipal Association. The two mediators so selected and named shall, within ten days from and after the expiration of the five-day period mentioned in this Code section, agree upon the selection of a third mediator. If, on the expiration of the period allowed therefor, the mediators are unable to agree upon the selection of a third mediator, the American Arbitration Association shall select him upon request in writing from either the bargaining agent or the corporate authorities. The third mediator, whether selected as a result of agreement between the two mediators previously selected or selected by the American Arbitration Association, shall act as chairman of the mediation board.



§ 25-5-9. Mediation board -- Time, notice, and conduct of hearings; transmittal of findings and opinion; effect of decision

(a) The mediation board, acting through its chairman, shall call a hearing to be held within ten days after the date of the appointment of the chairman and, acting through its chairman, shall give at least seven days' notice in writing to each of the other two mediators, the bargaining agent, and the corporate authorities of the time and place of the hearing. The hearing shall be informal, and the rules of evidence prevailing in judicial proceedings shall not be binding. Any and all documentary evidence and other data deemed relevant by the mediators may be received in evidence. The mediators shall have the power to request by subpoena the attendance and testimony of witnesses and the production of books, records, and other evidence relative or pertinent to the issues presented to them for determination.

(b) Hearings conducted by the mediators shall be concluded within 20 days of the time of commencement. Within ten days after the conclusion of the hearings, the mediators shall make written findings and a written opinion upon the issues presented, a copy of which shall be mailed or otherwise transmitted to the bargaining agent or its attorney or other designated representative and the corporate authorities. A majority decision of the mediators shall be advisory in nature and shall not be binding upon either the bargaining agent or the corporate authorities.



§ 25-5-10. Mediation board -- Factors to be considered in reaching decision

The mediators shall conduct the hearing and render their decision upon the basis of a prompt, peaceful, and just settlement of wage or hour disputes between the firefighters and the corporate authority. The factors, among others, to be given weight by the mediators in arriving at a decision shall include:

(1) A comparison of wages or hourly conditions of employment of the fire department in question with wage rates or hourly conditions of employment of fire departments in municipalities of comparable size;

(2) The interest and welfare of the public; and

(3) A comparison of the peculiarities of fire-fighting employment in regard to other trades or professions, specifically:

(A) The hazards of employment;

(B) The physical qualifications;

(C) The educational qualifications;

(D) The mental qualifications; and

(E) The job training and skills.



§ 25-5-11. Payment of expenses of mediation

The expenses incurred by the bargaining agent in connection with the mediation shall be borne by the bargaining agent. The expenses incurred by the corporate authorities in connection with the mediation shall be borne by such authorities. The necessary expenses incurred by the third mediator shall be borne equally between the bargaining agent and the corporate authorities.



§ 25-5-12. Agreements constituting collective bargaining contracts; required provisions; engaging in work stoppages, slowdowns, or strikes by firefighters

(a) Any agreement actually negotiated between the bargaining agent and the corporate authorities either before or within 30 days after mediation shall constitute the collective bargaining contract governing firefighters and the municipality for the period stated therein. Such period shall not exceed one year.

(b) Any collective bargaining agreement negotiated under this chapter shall specifically provide that the firefighters who are subject to its terms shall have no right to engage in any work stoppage, slowdown, or strike, the consideration for such provision being the right to a resolution of disputed questions. Whether or not a collective bargaining agreement has been negotiated, no firefighter shall engage in any work stoppage, slowdown, or strike at any time.



§ 25-5-13. Service of notice of request for collective bargaining upon corporate authorities by bargaining agent

Whenever wages, rates of pay, or any other matter requiring appropriation of money by any municipality are included as a matter of collective bargaining conducted under this chapter, it is the obligation of the bargaining agent to serve written notice of a request for collective bargaining on the corporate authorities at least 120 days before the last day on which money can be appropriated by the municipality to cover the contract period which is the subject of the collective bargaining procedure.



§ 25-5-14. Applicability of chapter

(a) Before a municipality with a population of 20,000 or more and its firefighters may come under this chapter, the governing authority of the municipality must agree by ordinance that the municipality will be so covered.

(b) In no case may a city with a population of less than 20,000 come under this chapter.






Chapter 6 - Mutual Aid Resource Pacts

§ 25-6-1. "Jurisdiction" defined

For the purposes of this chapter, the term "jurisdiction" means a federal agency, a state agency, a local governmental subdivision of this state or an adjoining state, or an industrial or private organization which has established a fire-fighting department that is responsible for fire protection services within the area under the control, supervision, or management of the specific "jurisdiction." A "jurisdiction" may be one of the following, but is not limited to the following: towns, cities, counties outside corporate limits, industrial complexes, specific fire protection areas, military bases, private fire departments, volunteer fire departments, and the like.



§ 25-6-2. Formation of pacts authorized; status of members of fire departments of member jurisdictions; "pact" defined

Whenever two or more jurisdictions, as defined by Code Section 25-6-1, within or adjacent to this state, by written resolution authorize their respective fire departments to render aid and assistance in the extinguishment of fires or other immediate response emergencies outside of their respective jurisdictions, they may, if they so desire, form a district mutual aid system or pact, which shall be a public corporation. It is the primary intent that such system or pact be established for fire emergencies; however, due to the diverse emergency services expected of fire departments, mutual aid systems or pacts may include responses for any form of immediate response emergency as specified by members of the system or pact. Members of fire departments of member jurisdictions shall be considered as officers of a public municipal corporation and shall enjoy the privileges, rights, exemptions, immunities, and duties of such; and this shall apply to paid, volunteer, or private members when responding to or returning from rendering aid in an emergency under a mutual aid system or a pact. As used in this chapter, "pact" means a mutual aid resource pact.



§ 25-6-3. Establishment of pacts; organizational meeting; adoption of articles, bylaws, and regulations; board of directors; officers, agents, and personnel

(a) When two or more jurisdictions desire to establish a pact, each jurisdiction shall designate its fire chief or person or position in charge of its fire department to act for that jurisdiction on all matters relating to the activities and functions of the pact, once it has been established. The jurisdiction shall designate the person or position and its intent to be a member of a pact by a written resolution. The resolutions shall be forwarded to the state fire marshal. Upon receipt of at least two resolutions, the state fire marshal or his authorized representative shall call the first organizational meeting of the system by giving notice to all persons designated by the resolutions to act for potential member jurisdictions. Each jurisdiction shall send its designated person or his authorized representative to the organizational and subsequent meetings. Such person shall be entitled to one vote in all proceedings.

(b) At the organizational meeting, the pact members shall adopt articles of association and bylaws and regulations for the future government and operation of the pact, which shall be effective upon submission to and approval by the Attorney General, who shall cause the same to be promptly recorded by the Secretary of State. Such recording shall formally establish the pact.

(c) At the organizational meeting, the member delegates shall also elect a board of directors consisting of such members as may be determined by the organization delegates. The board of directors shall serve for one year or until their successors are elected and qualified, provided that at the organizational or any subsequent meeting the member delegates may vote for staggered terms for all members of the board of directors, the length of which shall not exceed five years or until the director's successor is elected and qualified.

(d) The directors shall choose from their number the officers of the pact, who shall have such duties and powers as the bylaws allow. Within the limits of funds available to it, the board of directors may employ and fix the compensation of such agents and other personnel as the board deems necessary to carry out the coordinating functions and other responsibilities of the system. Such personnel shall include a nontactical coordinator who shall serve at the pleasure of the board and who shall have and exercise such powers and authority as the board may delegate to him.



§ 25-6-4. Purpose of pacts; powers and duties of pacts generally

(a) It shall be the primary purpose of a pact to coordinate the emergency fire services of all jurisdictions belonging to it, so as to provide better, more efficient, and more effective cooperation in the protection of life and property from fires or other immediate response emergencies within the area served by the pact.

(b) Any pact established under authority of this chapter is charged with the responsibility of establishing an overall plan or plans for carrying out the intended purpose and other provisions of this chapter. No pact may be established unless it complies with this chapter. Within the limits of funds available to it, the pact may acquire and operate property and equipment, including, but not limited to, a dispatch center and a communications center; and it may extend the advantages of group purchasing and benefits to jurisdictions that are members of the pact. Member jurisdictions shall adopt the training programs of the Georgia Fire Academy in order to ensure a basic standardization of operations and philosophy; this requirement shall not be construed as limiting the training practices or requirements of any jurisdiction, as it is intended that the programs of the Georgia Fire Academy be used to supplement the training practices and requirements of member jurisdictions. The pact shall cooperate with other state and federal agencies and with civil defense authorities on all levels. The state fire marshal may render advice, recommendations, and assistance to a pact, upon request. Members of a pact shall cooperate with the state fire marshal on matters relating to fire investigations and the enforcement of the arson statutes of the state.



§ 25-6-5. Liability for failure to respond for purposes of extinguishing fires or other immediate response emergencies; privileges and immunities; liability for loss of men or equipment

(a) There shall be no liability imposed by law on a pact or any member jurisdiction or its personnel for failure to respond for the purpose of extinguishing or controlling any fire or other immediate response emergency. This immunity is not exclusive of other similar immunities granted by statute or common law.

(b) Any firefighter or other person who is an employee or member of a jurisdiction of a pact while engaged in a duty or activity in connection with this chapter or pursuant to orders or instructions of his superiors, shall be entitled to all rights, privileges, exemptions, and immunities to which he would be entitled if the duty or activity were performed within that firefighter's or other person's home jurisdiction.

(c) The loss of men or equipment while in operation under a pact agreement shall be borne as if the loss occurred in the man's or equipment's home jurisdiction.



§ 25-6-6. Appropriation of funds for pacts by member jurisdictions; receipt of gifts by pacts; entry into agreements with state and federal agencies by pacts

Jurisdictions belonging to a pact may raise and appropriate money for the purpose of implementing and operating the pact. The pact may receive, hold, and use gifts, bequests, and devises, either outright or in trust, for purposes consistent with this chapter. A pact may enter into agreements with appropriate state and federal agencies to participate in programs which make assistance available to local fire departments.



§ 25-6-7. Joining of and withdrawal from pacts by jurisdictions not having fire departments

(a) Following the initial establishment of a pact, in accordance with procedures established in the bylaws of the pact, jurisdictions which do not have fire departments may join an established pact upon meeting such conditions as the board of directors may fix.

(b) Not less than 90 days after delivering written notice to an officer of the pact, a member jurisdiction may withdraw from a pact after a vote of its governing body. In the event the withdrawal of one or more jurisdictions reduces the number of members but two or more members remain, it is intended that the remaining members should continue with the operation of the pact.



§ 25-6-8. Mutual Aid Resource Pact Districts -- Establishment; joining or organization of pacts by nonmember jurisdictions desiring to participate in mutual aid

(a) Pact districts shall be established along the boundaries of counties in which member jurisdictions of a pact are located.

(b) If a nonmember jurisdiction is located within the boundaries of an established pact, it must become a part of that pact should it desire to participate in mutual aid activities. If a county or counties without member jurisdictions are encircled by counties having members of a common pact, the jurisdictions in such county or counties must join the pact should they desire to participate in mutual aid activities. If a county which has no member jurisdictions borders with counties having members of different pacts, the jurisdictions within the county which desire to participate in mutual aid activities must:

(1) Join with one of the bordering pact counties, provided that jurisdictions in the same county shall not be permitted to become members of different pacts; or

(2) Organize a pact, provided two or more jurisdictions are involved, as set forth in Code Section 25-6-2.



§ 25-6-9. Mutual Aid Resource Pact Districts -- Merger with other districts; communication and cooperation between districts

(a) Should the member jurisdictions of one or more pact districts desire to merge with another district, the merger may be accomplished in keeping with the intent of Code Section 25-6-8 and as agreed by the board of directors of the concerned pacts.

(b) Nothing in this chapter shall be construed as prohibiting communication or cooperation among various pact districts. The boards of directors of various pact districts are encouraged to establish agreements for emergency responses across district lines to fringe areas in the event of emergency and to establish communications to aid in solving problems common to the districts.



§ 25-6-10. Continuation of operation of preexistent pacts

Pacts in existence on July 4, 1976, are authorized to continue to operate under their articles of incorporation or organizational policy.



§ 25-6-11. Penalty for violations of chapter

Any member of the governing body of a jurisdiction or any other person who violates this chapter shall be guilty of a misdemeanor and may be prosecuted by the Attorney General.






Chapter 7 - Georgia Fire Academy

§ 25-7-1. Short title

This chapter shall be known and may be cited as the "Georgia Fire Academy Act."



§ 25-7-2. Creation; purposes

There is created the Georgia Fire Academy, the purposes of which shall be, through training and research:

(1) To reduce the costs in suffering and property loss resulting from fire;

(2) To provide professional training to paid, volunteer, and other publicly or privately employed firefighters at a minimal cost to them and their employers;

(3) To assist the state and its counties, municipalities, and other political subdivisions and the officers thereof in the investigation and determination of the causes of fires;

(4) To develop new methods of fire prevention and fire fighting;

(5) To provide facilities for testing fire-fighting and prevention equipment; and

(6) To assist the state and its counties, municipalities, and other political subdivisions in the training and operations of fire department-related emergency medical services and rescue services.



§ 25-7-3. "Board" defined

As used in this chapter, "board" means the Board of Public Safety.



§ 25-7-4. Powers and duties of Board of Public Safety as to academy generally; selection and compensation of superintendent of academy; creation of advisory council; selection and reimbursement of members

(a) The Board of Public Safety is authorized and empowered to establish, operate, and maintain the Georgia Fire Academy for the purposes enumerated in Code Section 25-7-2. The board is authorized and empowered to do all things and to take whatever action is necessary to accomplish these purposes, including, but not limited to, the establishment and conduct of training programs and the promulgation of rules and regulations relative thereto. The board shall select the superintendent of the academy and shall fix the compensation for the superintendent.

(b) The board is authorized and directed to create an advisory council to advise and assist it in carrying out its duties and responsibilities under this chapter. The membership of the advisory council shall be as the board determines, except that such membership shall include at least one representative from each of the following organizations: the Association County Commissioners of Georgia, the Georgia Municipal Association, and the Insurance Services Office. The director of the Georgia Firefighter Standards and Training Council shall also be a member of the advisory council. The members of the advisory council shall serve without compensation, but they may be reimbursed in the same manner as state officials and employees for travel and other expenses actually incurred by them in carrying out their duties as members of the council.



§ 25-7-5. Responsibilities of superintendent of academy

The superintendent of the Georgia Fire Academy shall be responsible for the selection of a staff. He shall also be responsible for the execution of all policies, programs, directives, and decisions promulgated by the Board of Public Safety and for the direction of the staff and the daily operation of the academy.



§ 25-7-6. Administrative assignment of academy to Department of Public Safety; acceptance of gifts, grants, and donations by board

(a) The Georgia Fire Academy is assigned to the Department of Public Safety for administrative purposes only, as described in Code Section 50-4-3.

(b) The Board of Public Safety is authorized to accept gifts, grants, and donations for the purposes of carrying out this chapter. The board is also authorized to accept property, both real and personal, and services for the purposes of carrying out this chapter.



§ 25-7-7. Persons to whom training programs to be made available; establishing fees; eligibility

Subject to the rules and regulations prescribed by the Board of Public Safety, the training program of the academy shall be made available to all firefighters and may also be made available to other persons who evidence interest in entering the fire-fighting profession. The board is authorized to prescribe fees to cover all or a part of the cost of furnishing the training, under such rules and regulations as the board shall prescribe. The state, municipalities, and counties are authorized to expend funds for the purpose of paying such fees. The board is given full authority to decide who shall be allowed to enroll in the training program of the academy.



§ 25-7-8. Requirement of attendance at academy training programs; effect of academy training programs upon other training programs

It is not the intention of this chapter that it be mandatory that any firefighter be required to attend the academy. The training program established at the academy shall not supersede any training program for firefighters now in existence or hereafter established but shall be separate and apart from any other training programs for firefighters.






Chapter 8 - Regulation of Blasting Operations Generally

§ 25-8-1. Short title

This chapter shall be known and may be cited as the "Georgia Blasting Standards Act of 1978."



§ 25-8-2. Definitions

As used in this chapter, the term:

(1) "Blaster" means a person qualified by reason of training, knowledge, or experience to fire or detonate explosives in blasting operations and who has in his possession a valid blaster's license issued by the Commissioner.

(2) "Blasting operation" means the use of explosives in the blasting of stone, rock, ore, or any other natural formation or in any construction or demolition work but shall not include the use of explosives in agricultural operations and private and personal use of explosives in remote areas for such operations as ditching, land clearing, destruction of beaver dams and other such operations when not in close proximity to adjacent property. This chapter shall not apply to any blasting operation in which the charge weight is 200 pounds or less.

(3) "Charge weight" means the total weight in pounds of an explosive charge.

(4) "Charge weight per delay" means the weight in pounds of an explosive charge which is detonated per delay period for delay intervals of eight milliseconds or greater or the total weight of explosives in pounds which is detonated within an interval less than eight milliseconds.

(5) "Commissioner" means the Safety Fire Commissioner.

(6) "Delay initiation" means the detonation of the subcharge of explosives in predetermined sequence which is accomplished by using regular or short period delay electric blasting caps or other means of equivalent effectiveness.

(7) "Delay period" means the time interval in milliseconds (eight milliseconds or greater) between successive detonations of subchargers produced by the delay devices used.

(8) "Distance" means the actual distance in feet along ground contour to the nearest house, public building, school, church, or commercial or institutional building normally occupied.

(9) "Explosives" means any chemical compound or other substance or mechanical system intended for the purpose of producing an explosion or containing oxidizing and combustible units or other ingredients in such proportions or quantities that ignition by fire, by friction, by concussion, by percussion, or by detonator may produce an explosion capable of causing injury to persons or damage to property.

(10) "Particle velocity" means the velocity with which an earth particle moves when vibrating or oscillating in any manner from its position of rest or elastic equilibrium.

(11) "Person" means any individual, public or private corporation, political subdivision, government agency, municipality, industry, partnership, association, firm, trust, estate, or other entity whatsoever.

(12) "Scaled distance" or "Ds" means the actual distance (D) in feet divided by the square root of the maximum charge weight (W) in pounds that is detonated per delay period. This means:

Display Image



§ 25-8-3. Requirements governing use of explosives in blasting generally

(a) The use of explosives for the purpose of blasting in the neighborhood of any public highway, railroad, airport, dwelling house, public building, school, church, commercial or institutional building, or pipeline shall be done in accordance with this chapter and the rules and regulations promulgated by the Commissioner.

(b) In all blasting operations, except as otherwise provided in this chapter, the maximum particle velocity of any component of ground motion recorded on a three-component seismograph (where the components -- transverse, vertical, and longitudinal -- are arranged mutually perpendicular) shall not exceed two inches per second at the location of any dwelling house, public building, school, church, or commercial or institutional building normally occupied.

(c) Blasting operations without instrumentation will be considered as being within the limits set forth in this Code section if such blasting operations are conducted in accordance with subsection (d) of this Code section.

(d) Any blasting operation may be conducted without reference to any maximum amount or period provided by this Code section if the person in charge of the blasting operation demonstrates by instrumentation that maximum particle velocity of any component of the ground motion does not exceed the limits provided in subsection (b) of this Code section.

(e) Instrumentation for determining particle velocity of ground motion, as set forth in this chapter, shall be limited to devices that conform with design criteria for portable seismographs as found in the United States Bureau of Mines, RI-6487 and United States Bureau of Mines Bulletin 656. The instrument should have calibration traceable to the United States Bureau of Standards. The Commissioner or his duly authorized agent may enter upon premises for the purpose of observing any necessary instrumentation provided by this chapter.

(f) When blasting operations, other than those conducted at a fixed site as a part of any industry or business operated at the site, are to be conducted within close proximity to a known pipeline, the blaster or person in charge of the blasting operations shall take reasonable precautionary measures for the protection of the line and shall notify the owner of the line or his agent that the blastings are intended.

(g) Blasting operations shall not be conducted within close proximity to any public highway unless reasonable precautionary measures are taken to safeguard the public.

(h) When blasting operations are conducted at the immediate location of any dwelling house, public building, school, church, or commercial or institutional building which would result in ground vibrations having a particle velocity exceeding the limits provided by this chapter, such blasting operations may proceed after the receipt of written consent from the property owner or owners affected.



§ 25-8-4. Blasting standards; formulas and tables

(a) In all blasting operations, except as otherwise provided in this chapter, the maximum peak particle velocity of any component of ground motion recorded on a three-component seismograph (where the components -- transverse, vertical, and longitudinal -- are arranged mutually perpendicular) shall not exceed two inches per second at the location of any dwelling house, public building, school, church, or commercial or institutional building normally occupied.

(b) For blast-to-structure distance greater than 300 feet, the standard table for maximum charge per delay shall be generated by the formula:

Display Image

where W is the weight of explosive in pounds and D is the distance in feet to the nearest dwelling house, public building, school, church, or commercial or institutional building normally occupied.

(c) The following table may be used for determining the weight of explosives to be used with a single delay period:

STANDARD TABLE OF DISTANCE 11

Distance Weight

in Feet in Pounds

0-10 1/8

11-15 1/4

16-20 1/2

21-25 3/4

26-30 1.00

40 2.25

50 3.50

60 4.75

70 6.00

80 7.25

90 8.50

100 9.75

110 11.0

130 13.5

150 16.0

170 18.5

190 21.0

210 23.5

230 26.0

250 28.5

270 31.0

290 33.5

300 34.75

350 49

400 64

500 100

600 144

700 196

800 256

900 324

1000 400

1100 484

1200 576

1300 676

1400 784

1500 900

1600 1024

1700 1156

1800 1296

1900 1444

2000 1600

2500 2500

3000 3600

3500 4900

4000 6400

4500 8100

(d) For nontabulated distances of over 300 feet, the following formula shall be used:

Display Image



§ 25-8-5. Use of seismograph measurements

(a) Seismograph measurements may be used to increase the charge weight per delay period, provided that the velocity limit of two inches per second of any of the three mutually perpendicular components of ground motion is not exceeded.

(b) Seismograph measurements must be used in each individual blasting operation in which the standard table of distance is not being complied with. Notwithstanding the foregoing, a modified table for blasting operations may be established for use at a particular site, provided that the velocity limit of two inches per second of any of the three mutually perpendicular components of ground motion is not exceeded. Blasting operations without instrumentation will be considered as being within the limits set forth in this subsection if, at a specified location on at least five blasts, instrumentation has shown that the maximum peak particle velocity of any of the three mutually perpendicular components of ground motion at the specified location is 50 percent or less than the limit set forth in this subsection, provided that on all future blasts the scaled distance is equal to or greater than the scaled distance for the instrumented blast.

(c) In estimating the maximum peak particle velocity at a particular position, the following formula shall be used:

[See form in original]



§ 25-8-6. License requirement

Every person engaged in any use of explosives regulated by this chapter shall be licensed in accordance with the provisions of Code Section 25-2-17.



§ 25-8-7. Refusal, suspension, or revocation of license

Issuance of a license for the use of explosives may be refused or such a license which has been duly issued may be suspended or revoked or the renewal thereof refused by the Commissioner if the Commissioner finds that the applicant for or the holder of the license:

(1) Has violated any provision of this chapter or of any other law of this state or any regulation duly promulgated by the Commissioner;

(2) Has intentionally misrepresented or concealed any material fact in the application for the license or any document filed in support thereof;

(3) Has permitted any person in his or her employ, either by direct instruction or by reasonable implication, to violate this chapter;

(4) Has been convicted of a felony by final judgment in any state or federal court;

(5) Has failed to comply with or has violated any proper order, rule, or regulation issued by the Commissioner; or

(6) Has otherwise shown a lack of trustworthiness or lack of competence to act as a blaster.



§ 25-8-8. Maintenance of blasting records

(a) A record of each blast shall be kept. All records, including seismograph reports, shall be retained at least three years and shall be available for inspection.

(b) All records kept pursuant to subsection (a) of this Code section shall contain the following minimum data:

(1) The name of the company or contractor;

(2) The location, date, and time of the blast;

(3) The name, signature, and license number of the blaster in charge;

(4) The type of material blasted;

(5) The number of holes, burden, and spacing;

(6) The diameter and depth of holes;

(7) The types of explosives used (trade name);

(8) The total weight of explosives used;

(9) The maximum weight of explosives and maximum number of holes per delay interval of eight milliseconds or greater;

(10) The method of firing;

(11) The direction and distance in feet to the nearest dwelling house, public building, school, church, or commercial or institutional building normally occupied, neither owned nor leased by the person conducting the blasting;

(12) The weather conditions;

(13) The type and height or length of stemming;

(14) The type of delay blasting caps used and the delay periods used (trade name); and

(15) Whether or not mats or other forms of protection were used.

(c) The person taking the seismograph reading shall accurately indicate:

(1) The location of each seismograph used and its distance from the blast;

(2) The name of the person and firm, if any, analyzing the seismograph record;

(3) The name of the person operating the seismograph; and

(4) The exact location of blast relative to grid, station number, or permanent location.

(d) It shall be unlawful for any person to make a false entry in any record required to be kept pursuant to this Code section.



§ 25-8-9. Promulgation of rules and regulations by Commissioner; forms

The Commissioner may promulgate such rules and regulations, neither inconsistent nor contradictory with this chapter, as he deems necessary to effectuate this chapter. The Commissioner may also prescribe the forms required for the administration of this chapter.



§ 25-8-10. Approval by Commissioner of variations from requirements of chapter

The Commissioner may approve variations from the requirements of this chapter when he finds that an emergency exists and that the proposed variations from the specific requirements are necessary, will not hinder the effective administration of this chapter, and will not be contrary to any other applicable law, either state or federal.



§ 25-8-11. Powers of Commissioner for enforcement of chapter, rules, and regulations generally; privileged nature of evidence submitted to Commissioner

(a) Whenever it appears to the Commissioner, either upon investigation or otherwise, that any person has engaged in, is engaging in, or is about to engage in any act, practice, or transaction which is prohibited by this chapter or by any rule, regulation, or order of the Commissioner promulgated or issued pursuant to this chapter or which is declared to be unlawful under this chapter, the Commissioner, in his discretion and if he deems it to be appropriate in the public interest or for the protection of the citizens of this state, may issue an order prohibiting the person from continuing the act, practice, or transaction.

(b) Other powers granted to the Commissioner for the enforcement of this chapter include, but are not limited to, the following:

(1) The Commissioner may institute actions or other legal proceedings in any superior court of proper venue. Thereupon, the superior court, among other appropriate relief, may issue injunctions restraining persons and those acting in active concert with them from engaging in acts prohibited by the Commissioner in the enforcement of this chapter;

(2) In addition to any other penalties provided in this chapter, the Commissioner shall have authority to place a licensee on probation for a period of time not to exceed one year or to impose a monetary fine of up to $1,000.00, or to do both, for each and every violation of this chapter or of the rules and regulations or orders of the Commissioner promulgated pursuant thereto; and

(3) The Commissioner or his designee shall have investigatorial powers and shall be empowered to subpoena witnesses and to examine them under oath.

(c) All testimony, documents, and other evidence required to be submitted to the Commissioner pursuant to this chapter shall be privileged.



§ 25-8-12. Penalties for violations of chapter, rules, regulations, or orders

Any person who violates this chapter or any rule, regulation, or order promulgated by the Commissioner pursuant to this chapter shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than $500.00 and not more than $1,000.00.






Chapter 9 - Blasting or Excavating Near Utility Facilities

§ 25-9-1. Short title

This chapter shall be known and may be cited as the "Georgia Utility Facility Protection Act."



§ 25-9-2. Purpose of chapter

The purpose of this chapter is to protect the public from physical harm, prevent injury to persons and property, and prevent interruptions of utility service resulting from damage to utility facilities and sewer laterals caused by blasting or excavating operations by providing a method whereby the location of utility facilities and sewer laterals will be made known to persons planning to engage in blasting or excavating operations so that such persons may observe proper precautions with respect to such utility facilities and sewer laterals.



§ 25-9-3. Definitions

As used in this chapter, the term:

(1) "Abandoned utility facility" means a utility facility taken out of service by a facility owner or operator on or after January 1, 2001.

(2) "Blasting" means any operation by which the level or grade of land is changed or by which earth, rock, buildings, structures, or other masses or materials are rended, torn, demolished, moved, or removed by the detonation of dynamite or any other explosive agent.

(3) "Business days" means Monday through Friday, excluding the following holidays: New Year's Day, Birthday of Dr. Martin Luther King, Jr., Memorial Day, Independence Day, Labor Day, Thanksgiving Day and the following Friday, Christmas Eve, and Christmas Day. Any such holiday that falls on a Saturday shall be observed on the preceding Friday. Any such holiday that falls on a Sunday shall be observed on the following Monday.

(4) "Business hours" means the time from 7:00 A.M. to 4:30 P.M. local time on business days.

(5) "Commission" means the Public Service Commission.

(6) "Corporation" means any corporation; municipal corporation; county; authority; joint-stock company; partnership; association; business trust; cooperative; organized group of persons, whether incorporated or not; or receiver or receivers or trustee or trustees of any of the foregoing.

(7) "Damage" means any impact or exposure that results in the need to repair a utility facility or sewer lateral due to the weakening or the partial or complete destruction of the facility or sewer lateral including, but not limited to, the protective coating, lateral support, cathodic protection, or the housing for the line, device, sewer lateral, or facility.

(8) "Design locate request" means a communication to the utilities protection center in which a request for locating existing utility facilities for bidding, predesign, or advance planning purposes is made. A design locate request shall not be used for excavation purposes.

(9) "Designate" means to stake or mark on the surface of the tract or parcel of land the location of a utility facility or sewer lateral.

(10) "Emergency" means a sudden or unforeseen occurrence involving a clear and imminent danger to life, health, or property; the interruption of utility services; or repairs to transportation facilities that require immediate action.

(11) "Emergency notice" means a communication to the utilities protection center to alert the involved facility owners or operators of the need to excavate due to an emergency that requires immediate excavation.

(12) "Excavating" means any operation using mechanized equipment or explosives to move earth, rock, or other material below existing grade. This includes but is not limited to augering, blasting, boring, digging, ditching, dredging, drilling, driving-in, grading, plowing-in, ripping, scraping, trenching, and tunneling. "Excavating" shall not include pavement milling or pavement repair that does not exceed the depth of the existing pavement or 12 inches, whichever is less. The term shall not include routine road or railroad maintenance activities carried out by road maintenance or railroad employees or contractors, provided that such activities occur entirely within the right of way of a public road, street, railroad, or highway of the state; are carried out with reasonable care so as to protect any utility facilities and sewer laterals placed in the right of way by permit; are carried out within the limits of any original excavation on the traveled way, shoulders, or drainage ditches of a public road, street, railroad, or highway, and do not exceed 18 inches in depth below the grade existing prior to such activities; and, if involving the replacement of existing guard rails and sign posts, replace such guard rails and sign posts in their previous locations and at their previous depth. "Excavating" shall not include farming activities.

(13) "Excavator" means any person engaged in excavating or blasting as defined in this Code section.

(14) "Extraordinary circumstances" means circumstances other than normal operating conditions which exist and make it impractical or impossible for a facility owner or operator to comply with the provisions of this chapter. Such extraordinary circumstances may include, but shall not be limited to, hurricanes, tornadoes, floods, ice and snow, and acts of God.

(15) "Facility owner or operator" means any person or entity with the sole exception of a homeowner who owns, operates, or controls the operation of a utility facility.

(16) "Farming activities" means the tilling of the fields related to agricultural activities but does not include other types of mechanized excavating on a farm.

(17) "Horizontal directional drilling" or "HDD" means a type of trenchless excavation that uses guidable boring equipment to excavate in an essentially horizontal plane without disturbing or with minimal disturbance to the ground surface.

(18) "Large project" means an excavation that involves more work to locate utility facilities than can reasonably be completed within the requirements of subsection (a) of Code Section 25-9-7.

(19) "Local governing authority" means a county, municipality, or local authority created by or pursuant to general, local, or special Act of the General Assembly, or by the Constitution of the State of Georgia. The term also includes any local authority that is created or activated by an appropriate ordinance or resolution of the governing body of a county or municipality individually or jointly with other political subdivisions of this state.

(20) "Locate request" means a communication between an excavator and the utilities protection center in which a request for designating utility facilities, sewer laterals, or both is processed.

(21) "Locator" means a person who is acting on behalf of facility owners and operators in designating the location of the utility facilities and sewer laterals of such owners and operators.

(22) "Mechanized excavating equipment" means all equipment which is powered by any motor, engine, or hydraulic or pneumatic device and which is used for excavating.

(23) "Milling" means the process of grinding asphaltic concrete.

(24) "Minimally intrusive excavation methods" means methods of excavation that minimize the potential for damage to utility facilities and sewer laterals. Examples include, but are not limited to, air entrainment/vacuum extraction systems and water jet/vacuum excavation systems operated by qualified personnel and careful hand tool usage and other methods as determined by the Public Service Commission. The term does not include the use of trenchless excavation.

(25) "Permanent marker" means a visible indication of the approximate location of a utility facility or sewer lateral that can reasonably be expected to remain in position for the life of the facility. The term includes, but is not limited to, sewer cleanouts; water meter boxes; and etching, cutting, or attaching medallions or other industry accepted surface markers to curbing, pavement, or other similar visible fixed surfaces. All permanent markers other than sewer cleanouts, water meter boxes, or any other visible component of a utility facility that establish the exact location of the facility must be placed accurately in accordance with Code Section 25-9-9 and be located within the public right of way. Sewer cleanouts, water meter boxes, or any other visible component of a utility facility that establishes the exact location of the facility must be located within ten feet of the public right of way to be considered a permanent marker.

(26) "Person" means an individual, firm, joint venture, partnership, association, local governing authority, state, or other governmental unit, authority, department, agency, or a corporation and shall include any trustee, receiver, assignee, employee, agent, or personal representative thereof.

(27) "Positive response information system" or "PRIS" means the automated information system operated and maintained by the utilities protection center at its location that allows excavators, locators, facility owners or operators, and other affected parties to determine the status of a locate request or design locate request.

(28) "Routine road maintenance" means work that is planned and performed on a routine basis to maintain and preserve the condition of the public road system and includes routine road surface scraping, mowing grass, animal removal, cleaning of inlets and culverts, trash removal, striping and striping removal, and cutting of trees; however, stump removal shall be considered excavation.

(29) "Service area" means a contiguous area or territory which encompasses the distribution system or network of utility facilities by means of which a facility owner or operator provides utility service.

(30) "Sewer lateral" means an individual customer service line which transports waste water from one or more building units to a utility owned sewer facility.

(31) "Sewer system owner or operator" means the owner or operator of a sewer system. Sewer systems shall be considered to extend to the connection to the customer's facilities.

(32) "Traffic control devices" means all roadway or railroad signs, sign structures, or signals and all associated infrastructure on which the public relies for informational, regulatory, or warning messages concerning the public or railroad rights of way.

(33) "Traffic management system" means a network of traffic control devices, monitoring sensors, and personnel, with all associated communications and power services, including all system control and management centers.

(34) "Tolerance zone" means the width of the utility facility or sewer lateral plus 18 inches on either side of the outside edge of the utility facility or sewer lateral on a horizontal plane.

(35) "Trenchless excavation" means a method of excavation that uses boring equipment to excavate with minimal or no disturbance to the ground surface and includes horizontal directional drilling.

(36) "Unlocatable facility" means an underground facility that cannot be marked with reasonable accuracy using generally accepted techniques or equipment commonly used to designate utility facilities and sewer laterals. This term includes, but is not limited to, nonconductive utility facilities and sewer laterals and nonmetallic underground facilities that have no trace wires or records that indicate a specific location.

(37) "Utilities protection center" or "UPC" means the corporation or other organization formed by facility owners or operators to provide a joint notification service for the purpose of receiving advance notification from persons planning to blast or excavate and distributing such notifications to its affected facility owner or operator members.

(38) "Utility facility" means an underground or submerged conductor, pipe, or structure used or installed for use in providing electric or communications service or in carrying, providing, or gathering gas, oil or oil products, sewage, waste water, storm drainage, or water or other liquids. All utility facilities shall be considered to extend up to the connection to the customer's facilities. The term does not include traffic control devices, traffic management systems, or sewer laterals.

(39) "White lining" means marking the route of the excavation either electronically or with white paint, flags, stakes, or a combination of such methods to outline the dig site prior to notifying the UPC and before the locator arrives on the job.



§ 25-9-4. Design locate request and response

(a) Any person may submit a design locate request to the UPC. Such design locate request shall:

(1) Describe the tract or parcel of land for which the design locate request has been submitted with sufficient particularity, as defined by policies developed and promulgated by the UPC, to enable the facility owner or operator to ascertain the precise tract or parcel of land involved; and

(2) State the name, address, and telephone number of the person who has submitted the design locate request, as well as the name, address, and telephone number of any other person authorized to review any records subject to inspection as provided in paragraph (3) of subsection (b) of this Code section.

(b) Within ten working days after a design locate request has been submitted to the UPC for a proposed project, the facility owner or operator shall respond by the method requested by the person calling in the design locate request:

(1) Designate or cause to be designated by a locator in accordance with Code Sections 25-9-7 and 25-9-9 the location of all utility facilities and sewer laterals within the area of the proposed excavation;

(2) Provide to the person submitting the design locate request the best available description of all utility facilities and sewer laterals in the area of proposed excavation, which might include drawings of utility facilities and sewer laterals already built in the area, or other facility records that are maintained by the facility owner or operator; or

(3) Allow the person submitting the design locate request or any other authorized person to inspect or copy the drawings or other records for all utility facilities and sewer laterals within the proposed area of excavation.

(c) Upon responding using any of the methods provided in subsection (b) of this Code section, the facility owner or operator shall provide the response to the UPC in accordance with UPC procedures.

(d) A design locate request shall not be used for excavation purposes.



§ 25-9-5. Cooperation with UPC; permanent markers for water and sewer facilities; point of contact list

(a) Except as otherwise provided by subsection (b) of this Code section, all facility owners or operators operating or maintaining utility facilities within the state shall participate as members in and cooperate with the UPC. No duplicative center shall be established. The activities of the UPC shall be funded by all facility owners or operators.

(b) Persons who install water and sewer facilities or who own such facilities until those facilities are accepted by a local governing authority or other entity are not required to participate as members of the UPC and shall not be considered facility owners or operators. All such persons shall install and maintain permanent markers, as defined in Code Section 25-9-3, identifying all water and sewer facilities at the time of the facility installation. Notwithstanding the above, all owners or operators of water and sewer facilities that provide service from such facilities are considered facility owners or operators and shall be members of the UPC.

(c) The UPC shall maintain a list of the name, address, and telephone number of the office, department, or other source from or through which information respecting the location of utility facilities of its participating facility owners or operators may be obtained during business hours on business days.



§ 25-9-6. Prerequisites to blasting or excavating; marking of sites

(a) No person shall commence, perform, or engage in blasting or in excavating with mechanized excavating equipment on any tract or parcel of land in any county in this state unless and until the person planning the blasting or excavating has given 48 hours' notice by submitting a locate request to the UPC, beginning the next business day after such notice is provided, excluding hours during days other than business days. Any person performing excavation is responsible for being aware of all information timely entered into the PRIS prior to the commencement of excavation. If, prior to the expiration of the 48 hour waiting period, all identified facility owners or operators have responded to the locate request, and if all have indicated that their facilities either are not in conflict or have been marked, then the person planning to perform excavation or blasting shall be authorized to commence work, subject to the other requirements of this Code section, without waiting the full 48 hours. The 48 hours' notice shall not be required for excavating where minimally intrusive excavation methods are used exclusively. Any locate request received by the UPC after business hours shall be deemed to have been received by the UPC the next business day. Such locate request shall:

(1) Describe the tract or parcel of land upon which the blasting or excavation is to take place with sufficient particularity, as defined by policies developed and promulgated by the UPC, to enable the facility owner or operator to ascertain the precise tract or parcel of land involved;

(2) State the name, address, and telephone number of the person who will engage in the blasting or excavating;

(3) Describe the type of blasting or excavating to be engaged in by the person; and

(4) Define the time frame in which requested excavation may occur.

(b) In the event the location upon which the blasting or excavating is to take place cannot be described with sufficient particularity to enable the facility owner or operator to ascertain the precise tract or parcel involved, the person proposing the blasting or excavating shall mark the route or boundary of the site of the proposed blasting or excavating by means of white paint, white stakes, or white flags if practical, or schedule an on-site meeting with the locator or facility owner or operator and inform the UPC, within a reasonable time, of the results of such meeting. The person marking a site with white lining shall comply with the rules and regulations of the Department of Transportation as to the use of such markings so as not to obstruct signs, pavement markings, pavement, or other safety devices.

(c) Except as otherwise provided in this subsection, notice given pursuant to subsection (a) of this Code section shall expire 30 calendar days following the date of such notice, and no blasting or excavating undertaken pursuant to this notice shall continue after such time has expired. In the event that the blasting or excavating which is the subject of the notice given pursuant to subsection (a) of this Code section will not be completed within 30 calendar days following the date of such notice, an additional notice must be given in accordance with subsection (a) of this Code section for the locate request to remain valid. Additional notices for an existing request shall not expand the tract or parcel of land upon which the blasting or excavation is to take place.

(d) For emergencies, notice shall expire at 7:00 A.M. three business days after the notification is made to the UPC.

(e) Except for those persons submitting design locate requests, no person, including facility owners or operators, shall request marking of a site through the UPC unless excavating is scheduled to commence. In addition, no person shall make repeated requests for re-marking, unless the repeated request is required for excavating to continue or due to circumstances not reasonably within the control of such person. Any person who willfully fails to comply with this subsection shall be liable to the facility owner or operator for $100.00 or for actual costs, whichever is greater, for each repeated request for re-marking.

(f) If, subsequent to giving the notice to the UPC required by subsection (a) of this Code section, a person planning excavating determines that such work will require blasting, then such person shall promptly so notify the UPC and shall refrain from any blasting until the facility owner or operator responds within 24 hours, excluding hours during days other than business days, following receipt by the UPC of such notice.

(g) When a locate request is made in accordance with subsection (a) of this Code section, excavators other than the person planning the blasting or excavating may conduct such activity, provided that the person planning the blasting or excavating shall remain responsible for ensuring that any stakes or other markings placed in accordance with this chapter remain in place and reasonably visible until such blasting or excavating is completed; and provided, further, that such blasting or excavating is:

(1) Performed on the tract or parcel of land identified in the locate request;

(2) Performed by a person authorized by and having a contractual relationship with the person planning the blasting or excavating;

(3) The type of blasting or excavating described in the locate request; and

(4) Carried out in accordance with all other requirements of this chapter.

(h) Facility owners or operators may bill an excavator their costs for any requests for re-marking other than for re-marks with no more than five individual addresses on a single locate request. Such costs shall be documented actual costs and shall not exceed $100.00 per re-mark request.



§ 25-9-7. Determining whether utility facilities are present; information to UPC; noncompliance; future utility facilities; abandoned utility facilities

(a) (1) Within 48 hours beginning the next business day following receipt by the UPC of the locate request filed in accordance with Code Section 25-9-6, excluding hours during days other than business days, each facility owner or operator shall determine whether or not utility facilities are located on the tract or parcel of land upon which the excavating or blasting is to occur. If utility facilities are determined to be present, the facility owner or operator shall designate, through stakes, flags, permanent markers, or other marks on the surface of the tract or parcel of land, the location of utility facilities. This subsection shall not apply to large projects.

(2) Designation of the location of utility facilities through staking, flagging, permanent markers, or other marking shall be in accordance with the American Public Works Association (APWA) color code in place at the time the location of the utility facility is designated. Additional marking requirements beyond color code, if any, shall be prescribed by rules and regulations promulgated by the Public Service Commission.

(3) A facility owner or operator is not required to mark its own facilities within 48 hours if the facility owner or operator or its agents are the only parties performing the excavation; however, such facilities shall be designated prior to the actual start of excavation.

(b) (1) Within 48 hours beginning the next business day following receipt by the UPC of the locate request filed in accordance with Code Section 25-9-6, excluding hours during days other than business days, each sewer system owner or operator shall determine whether or not sewer laterals are located or likely to be located on the tract or parcel of land upon which the excavating or blasting is to occur. If sewer laterals are determined to be present or likely to be present, then the sewer system owner or operator shall assist in designating sewer laterals up to the edge of the public right of way. Such assistance shall not constitute ownership or operation of the sewer lateral by the sewer system owner or operator. Good faith compliance with provisions of this subsection in response to a locate request shall constitute full compliance with this chapter, and no person shall be found liable to any party for damages or injuries as a result of performing in compliance with the requirements of this subsection.

(2) To assist in designating sewer laterals, the sewer system owner or operator shall provide its best available information regarding the location of the sewer laterals to the excavator. This information shall be conveyed to the excavator in a manner that may include, but shall not be limited to, any one of the following methods:

(A) Marking the location of sewer laterals in accordance with subsection (a) of this section, provided that:

(i) Any sewer lateral designated using the best available information shall constitute a good faith attempt and shall be deemed to be in compliance with this subsection, provided that such mark represents only the best available information of the sewer system owner or operator and may not be accurate; and

(ii) If a sewer lateral is unlocatable, a triangular green mark shall be placed at the sewer main pointing at the address in question to indicate the presence of an unlocatable sewer lateral;

(B) Providing electronic copies of or delivering the records through facsimile or by other means to an agreed upon location within 48 hours beginning the next business day following receipt by the UPC of the locate request filed in accordance with Code Section 25-9-6, excluding hours during days other than business days; provided, however, that for local governing authorities that receive fewer than 50 locate requests annually, the local governing authority may designate the agreed upon location and communicate such designation to the excavator;

(C) Arranging to meet the excavator on site to provide the best available information about the location of the sewer laterals;

(D) Providing the records through other processes and to other locations approved by documented agreement between the excavator and the facility owner or operator; or

(E) Any other reasonable means of conveyance approved by the commission after receiving recommendations from the advisory committee, provided that such means are equivalent to or exceed the provisions of subparagraph (A), (B), or (C) of this paragraph.

(c) Each facility owner or operator, either upon determining that no utility facility or sewer lateral is present on the tract or parcel of land or upon completion of the designation of the location of any utility facilities or sewer laterals on the tract or parcel of land as required by subsection (a) or (b) of this Code section, shall provide this information to the UPC in accordance with procedures developed by the UPC, which may include the use of the PRIS. In no event shall such notice be provided later than midnight of the second business day following receipt by the UPC of actual notice filed in accordance with Code Section 25-9-6.

(d) In the event the facility owner or operator is unable to designate the location of the utility facilities or sewer laterals due to extraordinary circumstances, the facility owner or operator shall notify the UPC and provide an estimated completion date in accordance with procedures developed by the UPC, which may include the use of the PRIS.

(e) If, at the end of the time period specified in subsections (a) and (b) of this Code section, any facility owner or operator has not complied with the requirements of subsections (a), (b), and (c) of this Code section, as applicable, the UPC shall issue a second request to each such facility owner or operator. If the facility owner or operator does not respond to this additional request by 12:00 Noon of that business day, either by notifying the UPC in accordance with procedures developed by the UPC that no utility facilities or sewer laterals are present on the tract or parcel of land, or by designating the location of such utility facilities or sewer laterals in accordance with the provisions of subsections (a) and (b) of this Code section, as applicable, then the person providing notice pursuant to Code Section 25-9-6 may proceed with the excavating or blasting, provided that there is no visible and obvious evidence of the presence of an unmarked utility facility or sewer lateral on the tract or parcel of land. Such person shall not be subject to any liability resulting from damage to the utility facility or sewer lateral as a result of the blasting or excavating, provided that such person complies with the requirements of Code Section 25-9-8.

(f) If visible and obvious evidence of the presence of an unmarked utility facility or sewer lateral does exist and the facility owner or operator either refuses to comply with subsections (a) through (d) of this Code section, as applicable, or is not a member of the UPC, then the excavator shall attempt to designate such facility or sewer lateral prior to excavating. The facility owner or operator shall be strictly liable for the actual costs associated with the excavator designating such utility facilities and sewer laterals and any associated downtime. Such costs shall not exceed $100.00 or documented actual costs, whichever is greater, for each locate request.

(g) All utility facilities installed by facility owners or operators on or after January 1, 2001, shall be installed in a manner which will make them locatable using a generally accepted electronic locating method. All sewer laterals installed on or after January 1, 2006, shall be installed in a manner which will make them locatable by facility owners or operators using a generally accepted electronic locating method. In the event that an unlocatable utility facility or unlocatable sewer lateral becomes exposed when the facility owner or operator is present or in the case of sewer laterals when the sewer utility owner or operator is present on or after January 1, 2006, such utility facility or sewer lateral shall be made locatable through the use of a permanent marker or an updating of permanent records.

(h) Facility owners or operators shall either maintain recorded information concerning the location and other characteristics of abandoned utility facilities, maintain such abandoned utility facilities in a locatable manner, or remove such abandoned utility facilities. Facility owners or operators shall provide information on abandoned utility facilities, when possible, in response to a locate request or design locate request. When the presence of an abandoned facility within an excavation site is known, the facility owner or operator should attempt to designate the abandoned facility or provide information to the excavator regarding such facilities. When located or exposed, all abandoned utility facilities and sewer laterals shall be treated as live utility facilities and sewer laterals.

(i) Notwithstanding any other provision of law to the contrary, a facility owner or operator may use a locator to designate any or all utility facilities and sewer laterals. The use of a locator shall not relieve the facility owner or operator of any responsibility under this chapter. However, by contract a facility owner or operator may be indemnified by a locator for any failure on the part of the locator to comply with the provisions of this chapter.

(j) Large project rules shall be promulgated by the Public Service Commission. These rules shall include, but shall not be limited to, the establishment of detailed processes. Such rules may also include changes in the time period allowed for a facility owner or operator to comply with the provisions of this chapter and the time period for which designations are valid.

(k) (1) Within 48 hours beginning the next business day following receipt by the UPC of the locate request filed in accordance with Code Section 25-9-6, excluding hours during days other than business days, each facility owner or operator shall determine whether or not unlocatable facilities other than sewer laterals are present. In the event that such facilities are determined to be present, the facility owner or operator shall exercise reasonable care in locating such facilities. The exercise of reasonable care shall require, at a minimum, the use of the best available information to designate the facilities and notification to the UPC of such attempted location. Placing markers or otherwise leaving evidence of locations of facilities is deemed to be an acceptable form of notification to the excavator or locator.

(2) This subsection shall not apply to sewer laterals.



§ 25-9-8. Treatment of gas pipes and other underground utility facilities by blasters and excavators

(a) Persons engaged in blasting or in excavating with mechanized excavating equipment shall not strike, damage, injure, or loosen any utility facility or sewer lateral which has been staked, flagged, or marked in accordance with this chapter.

(b) When excavating or blasting is to take place within the tolerance zone, the excavator shall exercise reasonable care for the protection of the utility facility or sewer lateral, including permanent markers and paint placed to designate utility facilities. This protection shall include, but not be limited to, at least one of the following based on geographical and climate conditions: hand digging, pot holing, soft digging, vacuum excavation methods, pneumatic hand tools, or other technical methods that may be developed. Other mechanical methods may be used with the approval of the facility owner or operator.

(c) If the precise location of the underground facilities cannot be determined by the excavator, the facility owner or operator thereof shall be notified by the excavator so that the operator and the excavator shall work together to determine the precise location of the underground facilities prior to continuing the excavation.

(d) When conducting trenchless excavation the excavator must exercise reasonable care, as described in subsection (b) of this Code section, and shall take additional care to attempt to prevent damage to utility facilities and sewer laterals. The recommendations of the HDD consortium applicable to the performance of trenchless excavation set out in the document "Horizontal Directional Drilling Good Practice Guidelines," dated May, 2001, are adopted by reference as a part of this subsection to describe such additional care. The advisory committee may recommend to the commission more stringent criteria as it deems necessary to define additional care and the commission is authorized to adopt additional criteria to define additional care.

(e) Any person engaged in blasting or in excavating with mechanized excavating equipment who strikes, damages, injures, or loosens any utility facility or sewer lateral, regardless of whether the utility facility or sewer lateral is marked, shall immediately cease such blasting or excavating and notify the UPC and the appropriate facility owner or operator, if known. Upon receiving notice from the excavator or the UPC, the facility owner or operator shall send personnel to the location as soon as possible to effect temporary or permanent repair of the damage. Until such time as the damage has been repaired, no person shall engage in excavating or blasting activities that may cause further damage to the utility facility or sewer lateral except as provided in Code Section 25-9-12.



§ 25-9-9. Degree of accuracy required in utility facility location information; effect of inaccurate information on liability of blaster or excavator; liability of facility owners for losses resulting from lack of accurate information

(a) For the purposes of this chapter, the location of utility facilities which is provided by a facility owner or operator in accordance with subsection (a) of Code Section 25-9-7 to any person must be accurate to within 18 inches measured horizontally from the outer edge of either side of such utility facilities. If any utility facility becomes damaged by an excavator due to the furnishing of inaccurate information as to its location by the facility owner or operator, such excavator shall not be subject to any liability resulting from damage to the utility facility as a result of the blasting or excavating, provided that such person complies with the requirements of Code Section 25-9-8 and there is no visible and obvious evidence to the excavator of the presence of a mismarked utility facility.

(b) Upon documented evidence that the person seeking information as to the location of utility facilities has incurred losses or expenses due to inaccurate information, lack of information, or unreasonable delays in supplying information by the facility owners or operators, the facility owners or operators shall be liable to that person for any such losses or expenses.



§ 25-9-10. Effect of chapter upon rights, titles, powers, or interests of facility owners or operators

This chapter does not affect and is not intended to affect any right, title, power, or interest which any facility owner or operator may have with relation to any utility facility or to any easement, right of way, license, permit, or other interest in or with respect to the land on which the utility facility is located.



§ 25-9-11. Effect of chapter upon rights, powers, etc., of state, counties, or municipalities concerning facilities located on public road or street rights of way

This chapter does not affect and is not intended to affect any rights, powers, interest, or liability of the state or the Department of Transportation with respect to the state highway system, the county road system, or the municipal street system, or of a county with respect to the county road system or of a municipality with respect to the city street system, with relation to any utility facility which is or may be installed within the limits of any public road or street right of way, whether the installation is by written or verbal permit, easement, or any form of agreement whatsoever.



§ 25-9-11.1. Local governing authorities prohibited from enforcing ordinances or resolutions imposing fines for violations of certain marking or location requirements

No local governing authority shall enforce any ordinance or resolution which imposes fines for a violation of a local ordinance or resolution that establishes requirements for white lining, marking of utility facilities, re-marking of utility facilities, or otherwise locating utility facilities or sewer laterals for any locate request or large project.



§ 25-9-12. Notice requirements for emergency excavations

The notice requirements provided by Code Section 25-9-6 shall not be required of persons performing emergency excavations or excavation in extraordinary circumstances; provided, however, that any person who engages in an emergency excavation or excavation in extraordinary circumstances shall take all reasonable precautions to avoid or minimize damage to any existing utility facilities and sewer laterals; provided, further, that any person who engages in an emergency excavation or excavation in extraordinary circumstances shall give notice of the emergency excavation as soon as practical to the UPC. In giving such notice, such person must specifically identify the dangerous condition involved. If it is later determined that the excavation did not qualify as an emergency excavation, all liabilities and penalties will accrue as if no notice had been given.



§ 25-9-13. Penalties for violations of chapter; bonds; enforcement; advisory committee; dispose of settlement recommendations

(a) Any person who violates the requirements of subsection (a), (f), or (g) of Code Section 25-9-6 and whose subsequent excavating or blasting damages utility facilities or sewer laterals shall be strictly liable for:

(1) All costs incurred by the facility owner or operator in repairing or replacing its damaged facilities; and

(2) Any injury or damage to persons or property resulting from damaging the utility facilities and sewer laterals.

(b) Each local governing authority is authorized to require by ordinance any bonds on utility contractors or on persons performing excavation or blasting within the public right of way or any dedicated utility easement as it may determine to assure compliance with subsection (a) of this Code section.

(c) Any person who violates the requirements of Code Section 25-9-6 and whose subsequent excavating or blasting damages utility facilities or sewer laterals shall also indemnify the affected facility owner or operator against all claims or costs incurred, if any, for personal injury, property damage, or service interruptions resulting from damaging the utility facilities and sewer laterals. Such obligation to indemnify shall not apply to any county, city, town, or state agency except as permitted by law.

(d) In addition to the other provisions of this Code section, a professional licensing board shall be authorized to suspend or revoke any professional or occupational license, certificate, or registration issued to a person pursuant to Title 43 whenever such person has repeatedly violated the requirements of Code Section 25-9-6 or 25-9-8.

(e) Subsections (a), (c), and (d) of this Code section shall not apply to any person who shall commence, perform, or engage in blasting or in excavating with mechanized equipment on any tract or parcel of land in any county in this state if the facility owner or operator to which notice was given respecting such blasting or excavating with mechanized equipment as prescribed in subsection (a) of Code Section 25-9-6 has failed to comply with Code Section 25-9-7 or has failed to become a member of the UPC as required by Code Section 25-9-5.

(f) The enforcement provisions of this Code section shall not apply to any person who shall commence, perform, or engage in blasting or in excavating with mechanized equipment within the curb lines or edges of the pavement of any public road and who causes damage to a utility facility located within the roadway hard surface or the graded aggregate base therein if such person has complied with the provisions of this chapter and there is no indication that a utility facility is in conflict with the proposed excavation.

(g) The commission shall enforce the provisions of this chapter. The commission may promulgate any rules and regulations necessary to implement the commission's authority to enforce this chapter.

(h) (1) The Governor shall appoint an advisory committee consisting of persons who are employees or officials of or who represent the interests of:

(A) One member to represent the Department of Transportation;

(B) One member to represent water systems or water and sewer systems owned or operated by local governing authorities;

(C) One member to represent the utilities protection center;

(D) One member to represent water systems or water and sewer systems owned or operated by counties;

(E) One member to represent water systems or water and sewer systems owned or operated by municipalities;

(F) One member to represent the nonmunicipal electric industry;

(G) Five members to represent excavators to include the following:

(i) One licensed utility contractor;

(ii) One licensed general contractor;

(iii) One licensed plumber;

(iv) One landscape contractor; and

(v) One highway contractor;

(H) One member to represent locators;

(I) One member to represent the nonmunicipal telecommunications industry;

(J) One member to represent the nonmunicipal natural gas industry;

(K) One member to represent municipal gas, electric, or telecommunications providers; and

(L) The commission chairperson or such chairperson's designee.

The commission chairperson or his or her designee shall serve as chairperson of the advisory committee and shall cast a vote only in the case of a tie. Persons appointed to the advisory committee shall have expert knowledge of this chapter and specific operations expertise with the subject matter encompassed by the provisions of this chapter.

(2) The advisory committee shall establish rules of operation including an attendance policy. In the event a committee member resigns or fails to meet the criteria of the attendance policy, the advisory committee shall appoint an interim member to represent the same stakeholder group until such time as the Governor appoints a replacement.

(3) The advisory committee shall assist the commission in the enforcement of this chapter, make recommendations to the commission regarding rules and regulations, and perform duties to be assigned by the commission including, but not limited to, the review of reported violations of this chapter and the preparation of recommendations to the commission as to the appropriate penalties to impose on persons violating the provisions of this chapter.

(4) The members of the advisory committee shall be immune, individually and jointly, from civil liability for any act or omission done or made in the performance of their duties while serving as members of such advisory committee, but only in the absence of willful misconduct.

(i) (1) Commission enforcement of this chapter shall follow the procedures described in this subsection. Nothing in this subsection shall limit the authority of the commission delegated from the federal government and authorized in other state law.

(2) (A) The commission is not authorized to impose civil penalties on any local governing authority except as provided in this paragraph. The commission may recommend training for local governing authorities in response to any probable or proven violation. Civil penalties may be recommended for or imposed on any local governing authority for refusal to comply with the requirements of Code Section 25-9-7 or for other violations of Code Section 25-9-7 that result in injury to people, damage to property, or the interruption of utility service in the event that investigators find that a local governing authority has demonstrated a pattern of willful noncompliance. Civil penalties may be recommended or imposed on or after January 1, 2006, for violations of provisions of this chapter other than Code Section 25-9-7 in the event that investigators find that the severity of an excavation violation warrants civil penalties or that a local governing authority has demonstrated a pattern of willful noncompliance. Any such civil penalty shall be recommended or imposed in accordance with a tiered penalty structure designed for local governing authorities. In the event that the investigators determine that a local governing authority has made a good faith effort to comply with this chapter, the investigators shall not recommend a civil penalty. For purposes of this subsection "refusal to comply" means that a utility facility owner or operator does not respond in PRIS to a locate request, does not respond to a direct telephone call to designate their facilities, or other such direct refusal. Refusal to comply does not mean a case where the volume of requests or some other mitigating circumstance prevents the utility owner or operator from locating in accordance with Code Section 25-9-7.

(B) No later than January 1, 2006, the advisory committee shall recommend to the commission for adoption a tiered penalty structure for local governing authorities. Such structure shall take into account the size, annual budget, gross receipts, number of utility connections and types of utilities within the territory of the local governing authority. Such penalty structure shall also take into account the number of locate requests received annually by the local governing authority, the number of locate codes made annually to the local governing authority from the UPC, the number of utility customers whose service may have been interrupted by violations of this chapter, and the duration of such interruptions. Such penalty structure shall also consider the cost of compliance. The penalty structure shall establish for each tier the maximum penalty per violation and per 12 month period at a level to induce compliance with this chapter. Such maximum penalty shall not exceed $5,000.00 per violation or $50,000.00 per 12 month period for the highest tier.

(3) If commission investigators find that a probable violation has occurred, they may recommend training in lieu of penalties to any person for any violation. The commission shall provide suggestions for corrective action to any person requesting such assistance. Commission investigators shall make recommended findings or offers of settlement to the respondent.

(4) Any respondent may accept or disagree with the settlement recommended by the investigators. If the respondent disagrees with the recommended settlement, the respondent may dispute the settlement recommendation to the advisory committee. The advisory committee shall then render a recommendation either supporting the investigators' recommendation, rejecting the investigators' recommendation, or substituting its own recommendation. With respect to an investigation of any probable violation committed by a local governing authority, any recommendation by the advisory committee shall be in accordance with the provisions of paragraph (2) of this subsection. In its deliberations the advisory committee shall consider the gravity of the violation or violations; the degree of the respondent's culpability; the respondent's history of prior offenses; and such other mitigating factors as may be appropriate. If the advisory committee determines that a respondent has made a good faith effort to comply with this chapter, the committee shall not recommend civil penalties against the respondent. To the extent that a respondent does not accept a settlement agreement or request to dispute the recommendation of the investigators to the advisory committee, the respondent shall be assigned to a hearing officer or administrative law judge.

(5) If any respondent disagrees with the recommendation of the advisory committee, after notice and hearing by a hearing officer or administrative law judge, such officer or judge shall make recommendations to the commission regarding enforcement, including civil penalties. Any such recommendations relating to a local governing authority shall comply with the provisions of paragraph (2) of this subsection. The acceptance of the recommendations by the respondent at any point will stop further action by the investigators in that case.

(6) When the respondent agrees with the advisory committee recommendation, the investigators shall present such agreement to the commission. The commission is then authorized to adopt the recommendation of the advisory committee regarding a civil penalty, or to reject such a recommendation. The commission is not authorized to impose a civil penalty greater than the civil penalty recommended by the advisory committee or to impose any civil penalty if the advisory committee does not recommend a civil penalty.

(7) The commission may, by judgment entered after a hearing on notice duly served on any person not less than 30 days before the date of the hearing, impose a civil penalty not exceeding $10,000.00 for each violation, if it is proved that the person violated any of the provisions of this chapter as a result of a failure to exercise additional care in accordance with subsection (d) of Code Section 25-9-8 or reasonable care in accordance with other provisions of this chapter. Any such recommendations relating to a local governing authority shall comply with the provisions of paragraph (2) of this subsection. Any proceeding or civil penalty undertaken pursuant to this Code section shall neither prevent nor preempt the right of any party to obtain civil damages for personal injury or property damage in private causes of action except as otherwise provided in this chapter.

(j) All civil penalties ordered by the commission and collected pursuant to this Code section shall be deposited in the general fund of the state treasury.






Chapter 10 - Regulation of Fireworks

§ 25-10-1. Definitions

(a) As used in this chapter, the term:

(1) "Consumer fireworks" means any small fireworks devices containing restricted amounts of pyrotechnic composition, designed primarily to produce visible or audible effects by combustion, that comply with the construction, chemical composition, and labeling regulations of the United States Consumer Product Safety Commission as provided for in Parts 1500 and 1507 of Title 16 of the Code of Federal Regulations, the United States Department of Transportation as provided for in Part 172 of Title 49 of the Code of Federal Regulations, and the American Pyrotechnics Association as provided for in the 2001 American Pyrotechnics Association Standard 87-1, and additionally shall mean Roman candles.

(2) "Consumer fireworks retail sales facility" shall have the same meaning as provided for by NFPA 1124; provided, however, that such term shall not include a tent, canopy, or membrane structure.

(3) "Consumer fireworks retail sales stand" shall have the same meaning as provided for by NFPA 1124.

(4) "Distributor" means any person, firm, corporation, association, or partnership which sells consumer fireworks.

(4.1) "Electric plant" shall have the same meaning as provided for in Code Section 46-3A-1.

(5) "Fireworks" means any combustible or explosive composition or any substance or combination of substances or article prepared for the purpose of producing a visible or audible effect by combustion, explosion, deflagration, or detonation, including blank cartridges, firecrackers, torpedos, skyrockets, bombs, sparklers, and other combustibles and explosives of like construction, as well as articles containing any explosive or flammable compound and tablets and other devices containing an explosive substance.

(6) "NFPA 1124" means the National Fire Protection Association Standard 1124, Code for the Manufacture, Transportation, Storage, and Retail Sales of Fireworks and Pyrotechnic Articles, 2006 Edition.

(7) "Nonprofit group" means any entity exempt from taxation under Section 501(c)(3) of the Internal Revenue Code of 1986, any entity incorporated under Chapter 3 of Title 14, the "Georgia Nonprofit Corporation Code," or a sponsored organization of a public or private elementary or secondary school in this state.

(8) "Proximate audience" means an audience closer to pyrotechnic devices than permitted by the National Fire Protection Association Standard 1123, Code for Fireworks Display, as adopted by the Safety Fire Commissioner.

(9) "Pyrotechnics" means fireworks.

(10) "Store" shall have the same meaning as provided for by NFPA 1124; provided, however, that such term shall only include such buildings with at least 4,000 square feet of retail display space and wherefrom:

(A) No more than 25 percent of such retail display space is used for consumer fireworks and items or products as provided for under paragraph (2) of subsection (b) of this Code section; and

(B) Other items or products which are not consumer fireworks or items or products as provided for under paragraph (2) of subsection (b) of this Code section are sold;

and provided, further, that such term means a person, firm, corporation, association, or partnership with more than one mercantile location, where all such mercantile locations are collectively known to the public by the same name or share central management.

(11) "Waste-water treatment plant" shall have the same meaning as provided for in Code Section 43-51-2.

(12) "Water treatment plant" shall have the same meaning as provided for in Code Section 43-51-2.

(b) As used in this chapter, the term "consumer fireworks" or "fireworks" shall not include:

(1) Model rockets and model rocket engines designed, sold, and used for the purpose of propelling recoverable aero models, toy pistol paper caps in which the explosive content averages 0.25 grains or less of explosive mixture per paper cap or toy pistols, toy cannons, toy canes, toy guns, or other devices using such paper caps; nor shall the term "consumer fireworks" or "fireworks" include ammunition consumed by weapons used for sporting and hunting purposes; and

(2) Wire or wood sparklers of 100 grams or less of mixture per item; other sparkling items which are nonexplosive and nonaerial and contain 75 grams or less of chemical compound per tube or a total of 500 grams or less for multiple tubes; snake and glow worms; smoke devices; or trick noise makers which include paper streamers, party poppers, string poppers, snappers, and drop pops each consisting of 0.25 grains or less of explosive mixture.



§ 25-10-2. Prohibited fireworks activities

(a) It shall be unlawful for any person, firm, corporation, association, or partnership to offer for sale at retail or wholesale, to use or ignite or cause to be ignited, or to possess, manufacture, transport, or store any consumer fireworks or fireworks, except as otherwise provided in this chapter.

(b) (1) Notwithstanding any provision of this chapter to the contrary, it shall be unlawful for any person, firm, corporation, association, or partnership to sell consumer fireworks or any items defined in paragraph (2) of subsection (b) of Code Section 25-10-1 to any person under 18 years of age.

(2) It shall be unlawful to sell consumer fireworks or any items defined in paragraph (2) of subsection (b) of Code Section 25-10-1 to any person by any means other than an in-person, face-to-face sale. Such person shall provide proper identification to the seller at the time of such purchase. For purposes of this paragraph, the term "proper identification" means any document issued by a governmental agency containing a description of the person or such person's photograph, or both, and giving such person's date of birth and includes without being limited to a passport, military identification card, driver's license, or identification card authorized under Code Sections 40-5-100 through 40-5-104.

(3) (A) It shall be unlawful to use fireworks, consumer fireworks, or any items defined in paragraph (2) of subsection (b) of Code Section 25-10-1 indoors or within the right of way of a public road, street, highway, or railroad of this state.

(B) Except as provided for in subparagraph (D) or (E) of this paragraph and subject to paragraph (4) of this subsection and Code Section 25-10-2.1, it shall be lawful for any person, firm, corporation, association, or partnership to use or ignite or cause to be ignited any consumer fireworks:

(i) On any day beginning at the time of 10:00 A.M. and up to and including the ending time of 9:00 P.M.;

(ii) On any day after the time of 9:00 P.M. and up to and including the time of 11:59 P.M. if such use or ignition is lawful pursuant to any noise ordinance of the county or municipal corporation of the location in which such use or ignition occurs, except as otherwise provided for under this subparagraph; provided, however, that a county or municipal corporation may additionally require the issuance of a special use permit pursuant to subparagraph (D) of this paragraph for use or ignition;

(iii) On January 1, July 3, July 4, and December 31 of each year after the time of 9:00 P.M. and up to and including the time of 11:59 P.M.; and

(iv) On January 1 of each year beginning at the time of 12:00 Midnight and up to and including the ending time of 1:00 A.M.

(C) Subject to subparagraph (D) of this paragraph, paragraph (4) of this subsection, and Code Section 25-10-2.1, it shall be lawful for any person, firm, corporation, association, or partnership to use or ignite or cause to be ignited any consumer fireworks anywhere in this state except:

(i) As provided for under subparagraph (A) of this paragraph;

(ii) In any location where such person, firm, corporation, association, or partnership is not lawfully present or is not otherwise lawfully permitted to use or ignite or cause to be ignited any consumer fireworks;

(iii) Within 100 yards of an electric plant; water treatment plant; waste-water treatment plant; a facility engaged in the retail sale of gasoline or other flammable or combustible liquids or gases where the volume stored is in excess of 500 gallons for the purpose of retail sale; a facility engaged in the production, refining, processing, or blending of any flammable or combustible liquids or gases for retail purposes; any public or private electric substation; or a jail or prison;

(iv) Within 100 yards of the boundaries of any public use air facility provided for under Title 6 or any public use landing area or platform marked and designed for landing use by helicopters;

(v) Within any park, historic site, recreational area, or other property which is owned by or operated by, for, or under the custody and control of a governing authority of a county or municipal corporation, except pursuant to a special use permit as provided for in subparagraph (D) of this paragraph;

(vi) Within any park, historic site, recreational area, or other property which is owned by or operated by, for, or under the custody and control of the State of Georgia, except pursuant to any rules and regulations of the agency or department having control of such property which may allow for such use or ignition of consumer fireworks;

(vii) Within 100 yards of a hospital, nursing home, or other health care facility regulated under Chapter 7 of Title 31; provided, however, that an owner or operator of such facility may use or ignite or cause to be ignited consumer fireworks on the property of such facility or may grant written permission to any person, firm, corporation, association, or partnership to use or ignite or cause to be ignited consumer fireworks on the property of such facility; or

(viii) While under the influence of alcohol or any drug or any combination of alcohol and any drug to the extent that it is less safe or unlawful for such person to ignite consumer fireworks as provided for in Code Section 25-10-2.1.

(D) Any person, firm, corporation, association, or partnership may use or ignite or cause to be ignited any consumer fireworks as provided for under divisions (3)(B)(ii) and (3)(C)(v) of this subsection if such person, firm, corporation, association, or partnership is issued a special use permit pursuant to the law of a governing authority of a county or municipal corporation for the use or ignition of consumer fireworks in a location within such county or municipality as provided for under divisions (3)(B)(ii) and (3)(C)(v) of this subsection, provided that such special use permit is required for such use or ignition. Such special use permit shall designate the time or times and location that such person, firm, corporation, association, or partnership may use or ignite or cause to be ignited such consumer fireworks. A fee assessed by a county or municipal corporation for the issuance of a special use permit pursuant to this subparagraph shall not exceed $100.00. No governing authority or official of a county, municipality, or other political subdivision shall bear liability for any decisions made pursuant to this Code section.

(E) Whenever the Governor issues a declaration of drought, the Governor may, for the boundaries of the area covered by such declaration, enact further regulations and restrictions concerning the use of consumer fireworks than provided for under this chapter; provided, however, that no such further regulations or restrictions on the use of consumer fireworks shall be effective pursuant to this subparagraph on January 1, July 3, July 4, or December 31 of any year; provided, further, that such further regulations or restrictions shall only apply to the exact boundaries of the area covered by such declaration and shall only apply with regard to the ignition of consumer fireworks; and provided, further, that upon expiration or conclusion of such declaration, such further regulations or restrictions shall be rescinded by law.

(4) (A) It shall be lawful for any person 18 years of age or older to use or ignite or cause to be ignited or to possess, manufacture, transport, or store consumer fireworks.

(B) To the extent otherwise permitted by law, it shall be lawful for any person who is 16 or 17 years of age to possess or transport consumer fireworks, provided that such person is serving as an assistant to a distributor licensed under subsection (c) of Code Section 25-10-5.1 or the nonprofit group benefiting from such distributor's application pursuant to subsection (c) of Code Section 25-10-5.1 and is not transporting such consumer fireworks on a highway which constitutes a part of The Dwight D. Eisenhower System of Interstate and Defense Highways.

(5) (A) It shall be lawful for any person 18 years of age or older to sell or to offer for sale at retail or wholesale any consumer fireworks pursuant to the requirements of this chapter.

(B) It shall be lawful for any person who is 16 or 17 years of age to sell or to offer for sale at retail or wholesale any consumer fireworks, provided that such person is serving as an assistant to a distributor licensed under subsection (c) of Code Section 25-10-5.1 or the nonprofit group benefiting from such distributor's application pursuant to subsection (c) of Code Section 25-10-5.1.

(6) (A) It shall be lawful to sell consumer fireworks from a permanent consumer fireworks retail sales facility or store only if such permanent consumer fireworks retail sales facility or store is:

(i) In compliance with the requirements for such a permanent consumer fireworks retail sales facility or store in the selling of consumer fireworks as provided for in NFPA 1124; and

(ii) Selling consumer fireworks of a distributor licensed pursuant to subsection (b) or (d) of Code Section 25-10-5.1.

(B) It shall be lawful to sell consumer fireworks from a temporary consumer fireworks retail sales stand only if such temporary consumer fireworks retail sales stand is:

(i) In compliance with the requirements for such a temporary consumer fireworks retail sales stand in the selling of consumer fireworks as provided for in NFPA 1124;

(ii) Within 1,000 feet of a fire hydrant of a county, municipality, or other political subdivision or a fire department connection of a building affiliated with such consumer fireworks retail sales stand, unless the chief administrative officer of the fire department of a county, municipality, or other political subdivision or chartered fire department legally organized to operate in this state pursuant to Chapter 3 of this title and having operational authority over such location of the temporary consumer fireworks retail sales stand provides in writing that such temporary consumer fireworks retail sales stand may operate in excess of 1,000 feet from such fire hydrant or fire department connection; and

(iii) Selling consumer fireworks of a distributor licensed pursuant to subsection (c) of Code Section 25-10-5.1.

A distributor licensed pursuant to subsection (c) of Code Section 25-10-5.1 may operate no more than two temporary consumer fireworks retail sales stands in this state per location licensed pursuant to subsection (b) or (d) of Code Section 25-10-5.1; provided, however, that such distributor has been operating and open to the public pursuant to subsection (b) or (d) of Code Section 25-10-5.1 no less than 30 days prior to July 4 or December 31 in the year of an application for a license under subsection (c) of Code Section 25-10-5.1 that is filed within 30 days of July 4 or December 31.

(C) It shall be unlawful to sell consumer fireworks from any motor vehicle, from a trailer towed by a motor vehicle, or from a tent, canopy, or membrane structure.



§ 25-10-2.1. Use of fireworks and consumer fireworks while under the influence; violation

(a) It shall be unlawful for any person to ignite consumer fireworks or fireworks while:

(1) Under the influence of alcohol or any drug or any combination of alcohol and any drug to the extent that it is unsafe for such person to ignite consumer fireworks or fireworks; or

(2) Subject to the provisions of subsection (b) of this Code section, there is any amount of marijuana or a controlled substance, as defined in Code Section 16-13-21, present in such person's blood or urine, or both, including the metabolites and derivatives of each or both, without regard to whether or not any alcohol is present in such person's breath or blood.

(b) The fact that any person charged with violating this Code section is or has been legally entitled to use a drug shall not constitute a defense against any charge of violating this Code section; provided, however, that such person shall not be in violation of this Code section unless such person is rendered incapable of igniting consumer fireworks or fireworks safely as a result of using a drug other than alcohol which such person is legally entitled to use.

(c) Any person convicted of violating subsection (a) of this Code section shall be guilty of a misdemeanor.



§ 25-10-3. Permitted sales and uses of fireworks

Nothing in this chapter shall be construed to prohibit the following:

(1) The wholesale or retail sale of fireworks for use in a public exhibition or public display and the transportation of fireworks for such use, provided that any person selling at wholesale or retail or transporting fireworks for such use must have a duplicate copy of the permit which has been issued by the judge of the probate court to a person, firm, corporation, association, or partnership which has been authorized to hold a public exhibition or display, and provided, further, that the seller maintains and makes available for inspection by the Safety Fire Commissioner or the designee thereof the record of any such fireworks sale for a period of 18 months from the date of sale;

(2) Use by railroads or other transportation agencies of fireworks specifically designed and intended for signal purposes or illumination;

(3) The sale or use of blank cartridges for a show or theater or for signal or ceremonial purposes in athletic or sports events or for use by military or police organizations; or

(4) The manufacture of any fireworks not prohibited by Congress or any federal agency; the possession, transportation, and storage of any such fireworks by any manufacturer thereof; the storage of certain such fireworks by a nonmanufacturer in accordance with the provisions of Code Section 25-10-3.1; the possession, transportation, or distribution of any such fireworks to a distributor located outside this state; the sale of such fireworks by any such manufacturer to a distributor located outside this state; or the possession and transportation of such fireworks by any manufacturer or contractor or common carrier from the point of manufacture within this state to any point outside this state.



§ 25-10-3.1. Storage of fireworks by licensed nonmanufacturers

(a) Fireworks defined as Class B explosives or the equivalent thereof by regulations of the United States Department of Transportation set forth in Part 173 of Title 49 of the Code of Federal Regulations and which are to be used only for purposes of a public exhibition or display pursuant to Code Section 25-10-4 may be stored by a person, firm, or corporation, other than a manufacturer, pursuant to a magazine license issued by the Safety Fire Commissioner in accordance with the provisions of this Code section. Any application for such a license shall be made to the Safety Fire Commissioner in a form to be prescribed by the Commissioner. The application shall include a letter of acknowledgment and endorsement from the local authority having responsibility for fire suppression.

(b) Any application for a magazine license made pursuant to subsection (a) of this Code section shall be accompanied by plans for the magazine proposed to be used for storage of Class B explosives or the equivalent thereof, in such detail and in such number of copies as required by the Safety Fire Commissioner. Construction of a magazine for storage of fireworks pursuant to this Code section shall not commence until the plans therefor have been approved by the state fire marshal and returned to the applicant.

(c) No license shall be issued pursuant to this Code section unless:

(1) The applicant currently holds a valid license or permit to receive explosive materials including Class B explosives or the equivalent thereof issued pursuant to regulations of the Bureau of Alcohol, Tobacco, and Firearms of the United States Department of the Treasury;

(2) The applicant presents a copy of a valid permit for a public exhibition or display of fireworks issued pursuant to Code Section 25-10-4;

(3) The state fire marshal or the designee thereof has determined upon inspection that the constructed magazine meets or exceeds the requirements for magazines to be used for storing Class B explosives or the equivalent thereof as established by regulations and adopted codes and standards of the Safety Fire Commissioner; and

(4) The state fire marshal or the designee thereof has determined upon inspection that the constructed magazine meets or exceeds any additional requirements applicable to magazines to be used for storage of Class B explosives or the equivalent thereof by nonmanufacturers as may be established by regulation promulgated pursuant to Code Section 25-10-5.

(d) Any license issued pursuant to this Code section shall be subject to the annual license fee and expiration date provisions of Code Section 25-10-5. The initial annual fee for a magazine license shall be submitted along with the application for such license.

(e) Any fireworks stored under any magazine license issued pursuant to this Code section shall be stored in an approved magazine and in accordance with the regulations for storing Class B explosives or the equivalent thereof as established by regulations of the Safety Fire Commissioner and any additional requirements for storage of such explosives by nonmanufacturers as may be established by regulation promulgated pursuant to Code Section 25-10-5, for a period of time not to exceed 60 days before and 60 days after the permitted date of a public exhibition or display of fireworks pursuant to Code Section 25-10-4.

(f) Any violation of the provisions of this Code section shall be grounds for revoking a magazine license.



§ 25-10-3.2. License required for pyrotechnics exhibits; requirements; penalty for violations

(a) No person, firm, corporation, association, or partnership shall cause the combustion, explosion, deflagration, detonation, or ignition of pyrotechnics for the purpose of a public exhibition or display before a proximate audience unless such person, firm, corporation, association, or partnership holds a valid license issued by the Safety Fire Commissioner in accordance with the provisions of this Code section. Any application for such a license shall be made to the Safety Fire Commissioner in the form prescribed by the Safety Fire Commissioner.

(b) All applicants must meet the following requirements for licensure:

(1) The applicant shall submit to the Safety Fire Commissioner proof of a valid comprehensive liability insurance policy purchased from an insurer authorized to do business in Georgia. The coverage must include bodily injury and property damage, products liability, completed operations, and contractual liability. The proof of insurance must also be provided before any license can be renewed. The minimum amount of said coverage shall be $1 million or such other amount as specified by the Safety Fire Commissioner. An insurer that provided such coverage shall notify the Safety Fire Commissioner of any change in coverage;

(2) The applicant shall pay the required licensing fee as prescribed in Code Section 25-10-5; and

(3) The applicant shall comply with all rules and regulations promulgated by the Safety Fire Commissioner pursuant to this chapter.

(c) Any violation of this chapter shall be grounds for revocation or denial of licensure to conduct pyrotechnic displays.



§ 25-10-4. Requirement of permit for conduct of fireworks display; application; imposition of conditions as to granting of permit; duration and transfer of permit; disposition of excess fireworks; fees

(a) Any person, firm, corporation, association, or partnership desiring to conduct a public exhibition or display of fireworks not before a proximate audience shall first obtain a permit from the judge of the probate court of the county in which the public exhibition or display is to be held. Application for a permit must be made in writing and filed with the judge not less than ten days prior to the date of the proposed public exhibition or display of fireworks. Fireworks distributors located outside this state shall obtain display permit application forms and provide the same to applicants upon request. The judge may grant a permit for the display on the following conditions:

(1) That the display be conducted by a competent operator approved by the judge;

(2) That the display shall be of such character as in the opinion of the judge will not be hazardous to persons or property;

(3) That the local fire official responsible for the area in question certifies in writing that the site for the display meets his or her approval and is in compliance with all applicable codes; and

(4) That the application be accompanied by a bond in the principal sum of $10,000.00, payable to the county in which the display is being held and conditioned for the payment of damages which may be caused either to persons or to property by reason of the display or, alternatively, that the application be accompanied by evidence that the applicant carries proper liability insurance for bodily injury in the amount of not less than $25,000.00 for each person and $50,000.00 for each accident and for property damage in the amount of not less than $25,000.00 for each accident and $50,000.00 aggregate, with an insurance company duly licensed by the Commissioner of Insurance.

(b) Any person, firm, corporation, association, or partnership desiring to conduct a public exhibition or display of fireworks before a proximate audience shall first obtain a permit from the judge of the probate court of the county in which the public exhibition or display is to be held. Application for a permit must be made in writing and filed with the judge not less than ten days prior to the date of the proposed public exhibition or display of fireworks. Such application must contain the license number issued by the Safety Fire Commissioner for the person, firm, corporation, association, or partnership that will cause the combustion, explosion, deflagration, or detonation of pyrotechnics at the public exhibition or display. Fireworks distributors located outside this state shall obtain display permit application forms and provide the same to applicants upon request. The judge may grant a permit for the display on the following conditions:

(1) That the display be conducted by a competent operator approved by the judge;

(2) That the display shall be of such character as in the opinion of the judge will not be hazardous to persons or property;

(3) That the local fire official responsible for the area in question certifies in writing that the site for the display meets his or her approval and is in compliance with all applicable codes; and

(4) That the application be accompanied by a bond in the principal sum of $10,000.00, payable to the county in which the display is being held and conditioned for the payment of damages that may be caused either to persons or to property by reason of the display or, alternatively, that the application be accompanied by evidence that the applicant carries property liability insurance for bodily injury in the amount of not less than $25,000.00 for each person and $50,000.00 for each accident and for property damage in the amount of not less than $25,000.00 for each accident and $50,000.00 aggregate, with an insurance company duly licensed by the Commissioner of Insurance.

(c) No permit, as provided for in subsections (a) and (b) of this Code section, shall be granted unless the applicant has met all the requirements of and is in full compliance with the rules and regulations promulgated by the Safety Fire Commissioner pursuant to this chapter.

(d) The permit provided for in subsection (a) or (b) of this Code section shall be limited to the time specified therein, such time not to exceed a two-week period. The permit shall not be transferable. In the event any fireworks bought and possessed under this Code section are not used by the licensee or in the event that there is a surplus or excess after the two-week period expires, it shall be the duty of the licensee to return such fireworks to a facility approved in accordance with Code Section 25-10-3.1 and the rules and regulations promulgated by the Safety Fire Commissioner. Fireworks stored in accordance with Code Section 25-10-3.1 and regulations shall not be deemed contraband and shall not be subject to seizure.

(e) The judge of the probate court shall receive $10.00 for his or her services in granting or refusing the original permit and $1.00 for each copy issued, to be paid by the applicant. The judge of the probate court shall provide the Safety Fire Commissioner a copy of each permit granted prior to the proposed date of the public exhibition or display.



§ 25-10-4.1. Employment of persons under age 18 in connection with fireworks storage or public displays

No person under the age of 18 shall be employed to work at any magazine, or at any facility containing a magazine, wherein fireworks are stored or to work in any public exhibition or display of fireworks.



§ 25-10-5. License and fee for manufacture, storage, and transportation of fireworks or pyrotechnic displays; promulgation of safety regulations; conduct of inspections

The annual license fee for any person, firm, or corporation conducting business in this state under paragraph (4) of Code Section 25-10-3 or storing fireworks under Code Section 25-10-3.1 or conducting pyrotechnic displays under Code Section 25-10-3.2 shall be $1,500.00 per year, payable to the Safety Fire Commissioner. The license shall expire on December 31 of each year. The Safety Fire Commissioner is authorized and directed to promulgate safety regulations relating to the manufacture, storage, and transportation of fireworks within this state in order to ensure the adequate protection of the employees of any such person, firm, or corporation and of the general public. The Safety Fire Commissioner is also authorized and directed to promulgate safety regulations relating to the public exhibition or display of pyrotechnics and the licensing requirements of those conducting such public exhibitions or displays, as he or she deems necessary. The Safety Fire Commissioner is further authorized and directed to conduct periodic inspections of the facilities of any person, firm, or corporation manufacturing, storing, and transporting fireworks as provided in paragraph (4) of Code Section 25-10-3 or as provided in Code Section 25-10-3.1 in order to ensure compliance with fire safety rules and regulations.



§ 25-10-5.1. Requirements for issuance of license to distribute consumer fireworks

(a) (1) A license pursuant to this Code section shall only be issued to a distributor that:

(A) Complies with all the requirements of this chapter; and

(B) Maintains at all times public liability and product liability insurance with minimum coverage limits of $2 million to cover the losses, damages, or injuries that might ensue to persons or property as a result of selling consumer fireworks.

(2) Any person who knowingly and willfully makes a false, fictitious, or fraudulent statement of representation in an application executed pursuant to this Code section shall be guilty of a violation of Code Section 16-10-20.

(3) Applications to the Safety Fire Commissioner pursuant to this Code section shall be upon forms prescribed and promulgated by the Safety Fire Commissioner.

(4) Any person, firm, corporation, association, or partnership seeking a license pursuant to subsection (b) or (d) of this Code section shall have property from which the applicant intends to sell consumer fireworks under such person's, firm's, corporation's, association's, or partnership's ownership or legal control through a lease, rental agreement, licensing agreement, or other contractual instrument at the time of filing the application for such license, and such property shall be in a condition ready for inspection.

(b) (1) The initial license fee for a distributor selling consumer fireworks from a permanent consumer fireworks retail sales facility shall be $1,500.00 per location, payable to the Safety Fire Commissioner; provided, however, that the initial license fee shall be $5,000.00 for a distributor that is not licensed pursuant to this subsection prior to July 1, 2016. Upon finding that a distributor has met the requirements of subsection (a) of this Code section and upon payment of such license fee, such initial license shall be issued by the Safety Fire Commissioner and shall identify the permanent consumer fireworks retail sales facility applicable to such license. Such initial license shall expire on January 31 of the year after such initial license was issued or as otherwise provided for under this subsection. After such initial license, such distributor may annually renew such initial license, which shall then become an annual license, for $1,000.00 per year, payable to the Safety Fire Commissioner. Upon finding that a distributor has met the requirements of subsection (a) of this Code section and upon payment of such license fee, such annual license shall be issued by the Safety Fire Commissioner and shall identify the permanent consumer fireworks retail sales facility applicable to such license. Such annual license shall expire on January 31 of each year or as otherwise provided for under this subsection; provided, however, that a distributor shall apply for an annual license or renewal of an annual license by December 1 in the year preceding the expiration date of such initial or annual license; and provided, further, that if an initial license is issued to a distributor on or after December 1, then such distributor shall apply for an annual license by the first business day of the next year.

(2) The determination by the Safety Fire Commissioner of whether a distributor has met requirements for the issuance of a license required by this subsection shall be made within 30 days of the submission of an application for any initial or annual license; provided, however, that if a license will expire prior to the expiration of such 30 days and no such determination has been made by the Safety Fire Commissioner, then the expiration date for such license shall be extended until the date of such determination by the Safety Fire Commissioner but for no more than 30 days. If a determination has not been made within the time provided for by this paragraph, or for an appeal of a determination by the Safety Fire Commissioner, a distributor may seek review from the judge of the probate court of the county of the location or proposed location of the permanent consumer fireworks retail sales facility. Such judge may provide for the issuance or nonissuance of a license and for the payment of license fees in such manner as is consistent with the provisions of this subsection.

(c) (1) The license fee for a distributor selling consumer fireworks from a temporary consumer fireworks retail sales stand shall be $500.00 per location, payable to the governing authority of the county, municipality, or other political subdivision of this state in whose boundaries such temporary consumer fireworks retail sales stand shall be located or is proposed to be located. Upon finding that a distributor has met the requirements of subsection (a) of this Code section, has a license pursuant to subsection (b) or (d) of this Code section, has no more than the allowable temporary consumer fireworks retail sales stands pursuant to subparagraph (b)(6)(B) of Code Section 25-10-2, that the sales of consumer fireworks from such temporary consumer fireworks retail sales stand shall accrue to the benefit of a nonprofit group, and upon payment of such license fee, such license shall be issued by the fire department of the county, municipality, or other political subdivision or the chartered fire department legally organized to operate in this state pursuant to Chapter 3 of this title and having operational authority of the area in which such temporary consumer fireworks retail sales stand shall be located or is proposed to be located. Such license shall identify the temporary consumer fireworks retail sales stand applicable to such license and shall expire on the next January 31 after the issuance of such license.

(2) A determination by a fire department as provided for under paragraph (1) of this subsection of whether a distributor has met requirements for the issuance of a license pursuant to this subsection shall be made within 30 days of the submission of an application for any such license. Such application shall be in writing and, if such fire department provides for a written form for the application for a license pursuant to this Code section, upon such form as may be provided by such fire department. If a determination has not been made within the time provided for by this paragraph, or for an appeal of a determination by such fire department, a distributor may seek review from the judge of the probate court of the county of the location or proposed location of the temporary consumer fireworks retail sales stand. Such judge may provide for the issuance or nonissuance of a license and for the payment of license fees in such manner as is consistent with the provisions of this subsection.

(3) For at least one of the temporary consumer fireworks retail sales stands provided for under subparagraph (b)(6)(B) of Code Section 25-10-2, a nonprofit group benefiting from the sale of consumer fireworks from such temporary consumer fireworks retail sales stand shall directly participate in operating such temporary consumer fireworks retail sales stand. It shall be unlawful for a nonprofit group or any agent or bona fide representative of a nonprofit group to knowingly lend the name of the nonprofit group or allow the identity of the nonprofit group to be used for the license under this subsection if such nonprofit group is not directly participating in operating, or benefiting from the operation of, such temporary consumer fireworks retail sales stand.

(4) The governing authority of a county, municipality, or other political subdivision receiving fees pursuant to this Code section shall expend such fees for public safety purposes.

(5) A distributor licensed pursuant to this subsection shall submit a list of the names and addresses, including the counties, of each temporary consumer fireworks retail sales stand at which such distributor has consumer fireworks offered for sale pursuant to this Code section to the Safety Fire Commissioner. Such list shall be submitted not less than 30 days prior to first having a temporary consumer fireworks retail sales stand at which such distributor has consumer fireworks offered for sale and not less than 30 days prior to having such distributor's consumer fireworks offered for sale at a location not previously included on such list. The Safety Fire Commissioner shall make such list publicly available for inspection. In making determinations as provided for under this subsection, fire departments shall reference the list provided for by this paragraph.

(6) A revocation or suspension of a license provided for under subsection (b) or (d) of this Code section shall operate as a revocation or suspension of a distributor's license under this subsection for the term of such revocation or suspension.

(d) (1) The initial license fee for a distributor selling consumer fireworks from a store shall be $1,500.00 in addition to $250.00 per store location, payable to the Safety Fire Commissioner. Upon finding that a distributor has met the requirements of subsection (a) of this Code section, such initial license shall be issued by the Safety Fire Commissioner; provided, however, that such distributor has been operating and open to the public no less than 30 days prior to July 4 or December 31 in the year of an application for an initial license that is filed within 30 days of July 4 or December 31; and provided, further, that a distributor holding an initial license may add additional store locations to such license prior to the expiration of such license upon payment of $250.00 per added store location. Such initial license shall expire on January 31 of the year after such initial license was issued or as otherwise provided for under this subsection. After such initial license, such distributor may annually renew such initial license, which shall then become an annual license, for $1,000.00 in addition to $100.00 per store location, payable to the Safety Fire Commissioner; provided, however, that a distributor holding an annual license may add additional store locations to such license prior to the expiration of such license upon payment of $250.00 per added store location. Upon finding that a distributor has met the requirements of subsection (a) of this Code section, such annual license shall be issued by the Safety Fire Commissioner. Such annual license shall expire on January 31 of each year or as otherwise provided for under this subsection; provided, however, that a distributor shall apply for an annual license or renewal of an annual license by December 1 in the year preceding the expiration date of such initial or annual license; and provided, further, that if an initial license is issued to a distributor on or after December 1, then such distributor shall apply for an annual license by the first business day of the next year.

(2) An application submitted under this subsection shall identify each store location to which an initial or annual license is applicable; there shall not be a requirement for a separate application for each of the several store locations. The determination by the Safety Fire Commissioner of whether a distributor has met requirements for the issuance of a license required by this subsection shall be made within 30 days of the submission of an application for any initial or annual license; provided, however, that if a license will expire prior to the expiration of such 30 days and no such determination has been made by the Safety Fire Commissioner, then the expiration date for such license shall be extended until the date of such determination by the Safety Fire Commissioner but for no more than 30 days. If a determination has not been made within the time provided for by this paragraph, or for an appeal of a determination by the Safety Fire Commissioner, a distributor may seek review from the judge of the probate court of the county of the location or proposed location of the store from which consumer fireworks will be sold. Such judge may provide for the issuance or nonissuance of a license and for the payment of license fees in such manner as is consistent with the provisions of this subsection.



§ 25-10-6. Fireworks manufactured, sold, or stored in violation of chapter declared contraband; seizure and disposition thereof; forfeiture

(a) The state fire marshal shall enforce the provisions of this chapter; provided, however, that, in addition, any law enforcement officer or agency of this state or political subdivision thereof may enforce provisions relating to using or igniting or causing to be ignited consumer fireworks. Applicable fire departments of a county, municipality, or other political subdivision or a chartered fire department shall refer cases for enforcement under subsection (c) of Code Section 25-10-5.1 to the state fire marshal. All fireworks or consumer fireworks manufactured, offered for sale, exposed for sale, or stored in violation of this chapter are declared to be contraband and may be seized, taken, and removed, or caused to be removed and destroyed or disposed of at the expense of the owner thereof by the state fire marshal, the Georgia State Patrol, or any sheriff or local police official.

(b) Any property declared as contraband pursuant to this Code section shall be forfeited in accordance with the procedures set forth in Chapter 16 of Title 9.



§ 25-10-7. Applicability of provisions of chapter

This chapter shall not apply to the high explosives covered by Code Section 25-2-17 over which the Safety Fire Commissioner has regulatory control.



§ 25-10-8. Penalty for violations of chapter

(a) Any person, firm, corporation, association, or partnership that violates Code Section 25-10-3.2 shall be guilty of a felony and shall be punished by imprisonment for not less than two nor more than ten years, or by a fine of not more than $10,000.00, or both.

(b) Any person, firm, corporation, association, or partnership that violates any other provision of this chapter shall be guilty of a misdemeanor.



§ 25-10-9. Penalty for illegal use or sale of fireworks

Notwithstanding any provision of this chapter to the contrary, the Safety Fire Commissioner shall have the authority to subject any person, firm, corporation, association, or partnership that knowingly violates this chapter to a monetary penalty of up to $2,500.00 for each and every act in violation of this chapter; provided, however, that the Safety Fire Commissioner shall have the authority to subject any person, firm, corporation, association, or partnership that knowingly sells consumer fireworks from a tent, canopy, or membrane structure to a monetary penalty of up to $5,000.00 and, if any such person, firm, corporation, association, or partnership is a distributor, then a license revocation for not more than two years. Each sales transaction in violation of this chapter shall be a separate offense.



§ 25-10-10. Prohibition on release of certain fire-propelled devices into the air and certain floating lantern devices into public water locations

It shall be unlawful for any person, firm, corporation, association, or partnership to release or cause to be released any balloon, bag, parachute, or other similar device which requires fire underneath for propulsion or to release or cause to be released any floating water lantern or wish lantern which uses a flame to create a lighting effect in any public waterway, lake, pond, stream, or river.



§ 25-10-11. Enforcement; cease and desist orders; license revocation; opportunity for hearing; penalty for failure to comply with order; authority to bring civil action

(a) Whenever the Safety Fire Commissioner shall have reason to believe that any person is or has been violating any provisions of this chapter, the Safety Fire Commissioner, his or her deputy, his or her assistant, or other designated persons may issue and deliver to the person an order to cease and desist such violation. An order issued under this Code section shall be delivered in accordance with the provisions of subsection (c) of this Code section.

(b) Violation of any provision of this chapter or failure to comply with a cease and desist order is cause for revocation of any or all licenses issued by the Safety Fire Commissioner for a period of not less than six months and not to exceed five years. If a new license has been issued to the person so charged, the order of revocation shall operate effectively with respect to such new license held by such person. In the case of an applicant for a license, violation of any provision of this title or regulations promulgated thereunder may constitute grounds for refusal of the application. Decisions under this subsection may be appealed as provided by law.

(c) Any order issued by the Safety Fire Commissioner under this chapter shall contain or be accompanied by a notice of opportunity for hearing which shall provide that a hearing will be held if and only if a person subject to the order requests a hearing in writing within ten days of receipt of the order and notice. The order and notice shall be served by delivery by the Safety Fire Commissioner or his or her agent or by registered or certified mail or statutory overnight delivery, return receipt requested. Any person who fails to comply with any order under this subsection is guilty of a misdemeanor and may be punished by law.

(d) In addition to other powers granted to the Safety Fire Commissioner under this chapter, the Safety Fire Commissioner may bring a civil action to enjoin a violation of any provision of this chapter or of any rule, regulation, or order issued by the Safety Fire Commissioner under this chapter.



§ 25-10-12. Additional grounds for revocation or suspension, refusal, or nonrenewal of licence

(a) In addition to the grounds set forth in Code Section 25-10-11, it is cause for revocation or suspension, refusal, or nonrenewal by the Safety Fire Commissioner of any license issued under this chapter if it is determined that the licensee or applicant has:

(1) Failed to comply with all the requirements of this chapter or the rules and regulations promulgated pursuant thereto;

(2) Failed to maintain the minimum insurance coverage as set forth in this chapter;

(3) Made a material misstatement or misrepresentation or committed a fraud in obtaining or attempting to obtain a license; or

(4) Failed to notify the Safety Fire Commissioner, in writing, within 30 days after a change of residence, principal business address, or name.

(b) In addition to other grounds set forth in this Code section, the Safety Fire Commissioner shall not issue a new license under this chapter if the Safety Fire Commissioner finds that the circumstance or circumstances for which the license was previously suspended or revoked still exist or are likely to recur.






Chapter 11 - Fire Protection Sprinkler Contractors

§ 25-11-1. Short title

This chapter shall be known and may be cited as the "Georgia Fire Sprinkler Act."



§ 25-11-2. Definitions

As used in this chapter, the term:

(1) "Certificate" or "certificate of competency" means the document issued by the Commissioner to a certificate holder who has demonstrated adequate technical knowledge and ability to design in accordance with recognized standards as adopted by the Commissioner and to perform and supervise the installation, repair, alteration, addition, maintenance, or inspection of water-based fire protection systems.

(2) "Certificate holder" means an individual who has been issued a certificate of competency by the Commissioner.

(3) "Commissioner" means the Georgia Safety Fire Commissioner.

(4) "Fire protection sprinkler contractor" means an individual, partnership, corporation, association, or joint venture that supervises, performs, or supervises and performs the installation, repair, alteration, addition, maintenance, or inspection of water-based fire protection systems. Such term does not include local building officials, fire inspectors, or insurance inspectors when acting in their official capacities.

(5) "Fire protection sprinkler contractor license" means the document issued by the Commissioner to the fire protection sprinkler contractor which authorizes the fire protection sprinkler contractor to engage in the business of fabrication, installation, repair, alteration, maintenance, or inspection of water-based fire protection systems.

(6) "Fire protection sprinkler system" means an integrated system of overhead and underground piping designed in accordance with fire protection engineering standards. The installation includes one or more automatic water supplies. The portion of the system aboveground is a network of specially sized or hydraulically designed piping installed in a building, structure, or area, generally overhead, to which sprinklers are attached in a systematic pattern. The valve controlling each system riser is located in the system riser or its supply piping. The system is usually activated by heat from a fire and discharges water over the fire area.

(7) "Fire protection system designer" means a person who develops documents pertaining to water-based fire protection systems.

(8) "Fire protection system designer license" means a document issued by the Commissioner which authorizes the fire protection system designer to engage in the business of producing construction shop drawings pertaining to water-based fire protection systems.

(9) "Fire protection system inspector" means an individual who performs inspections only on water-based fire protection systems in accordance with applicable codes and standards as adopted by the Commissioner. Such term does not apply to state, local, and insurance inspectors while acting in their official capacities.

(10) "Fire protection system inspector's license" means a document issued by the Commissioner which authorizes the fire protection system inspector to engage in the business of inspecting water-based fire protection systems.

(11) "Fire pump" means a pump supplying water at the flow and pressure required by water-based fire protection systems.

(12) "Foam-water spray system" means a special system pipe connected to a source of foam concentrate and to a water supply and equipped with foam-water spray nozzles for fire protection agent discharge (foam and water sequentially in that order or in reverse order) and distribution over the area to be protected. System operation arrangements parallel those for foam-water sprinkler systems.

(13) "Foam-water sprinkler system" means a special system pipe connected to a source of foam concentrates and to a water supply and equipped with appropriate discharge devices for fire protection agent discharge and distribution over the area to be protected. The piping system is connected to the water supply through a control valve that is usually actuated by operation of automatic detection equipment installed in the same area as the sprinklers. When this valve opens, water flows into the piping system, and foam concentrate is injected into the water. The resulting foam solution discharging through the discharge devices generates and distributes foam. Upon exhaustion of the foam concentrate supply, water discharge will follow the foam and continue until manually shut off. Existing deluge sprinkler systems that have been converted to the use of aqueous film forming foam are classified as foam-water sprinkler systems.

(14) "Inspection" means a visual examination of a water-based fire protection system or portion thereof to verify that it appears to be in operating condition and is free of physical damage.

(15) "Maintenance" means work performed to keep equipment operable or to make repairs without altering the operation of the water-based system.

(16) "Private fire service main" means that pipe and its appurtenances on private property that are:

(A) Between a source of water and the base of the system riser for water-based fire protection systems;

(B) Between a source of water and inlets to foam-making systems;

(C) Between a source of water and the base elbow of private hydrants or monitor nozzles;

(D) Used as fire pump suction and discharge piping outside of a building; and

(E) Beginning at the inlet side of the check valve on a gravity or pressure tank.

(17) "Private water tank" means a tank supplying water for water-based fire protection systems which is located on private property.

(18) "Standpipe system" means an arrangement of piping, valves, hose connections, and allied equipment installed in a building or structure with the hose connections located in such a manner that water can be discharged in streams or spray patterns through attached hoses and nozzles for the purpose of extinguishing a fire, thus protecting a building or structure, its contents, and its occupants. This is accomplished by connection to water supply systems or by pumps, tanks, and other equipment necessary to provide an adequate supply of water-to-hose connections.

(19) "Testing" means a procedure to determine the status of a system as intended by conducting periodic physical checks on water-based fire protection systems such as waterflow tests, fire pump tests, alarm tests, and trip tests of dry pipe, deluge, or preaction valves. These tests follow up on the original acceptance test at intervals specified in the appropriate standards related to such systems.

(20) "Water-based fire protection system" means any one system or any combination of a number of systems designed to deliver water to an apparatus designed to extinguish or retard the advancement of fire. Such systems include fire protection sprinkler systems, standpipe systems, private fire service mains, fire pumps, private water tanks, water spray fixed systems, foam-water spray systems, and foam-water sprinkler systems. The term "fire sprinkler system" is used interchangeably with this term.

(21) "Water-spray fixed system" means a special fixed pipe system connected to a reliable fire protection water supply and equipped with water-spray nozzles for specific water discharge and distribution over the surface or area to be protected. The piping system is connected to the water supply through an automatically or manually activated valve that initiates the flow of water. An automatic valve is actuated by operation of automatic detection equipment installed in the same area as the water-spray nozzles.



§ 25-11-3. Powers and duties of the Commissioner; delegation of authority

(a) The Commissioner is charged with the duty and responsibility for the enforcement of this chapter.

(b) Any authority, power, or duty vested in the Commissioner by any provision of this chapter may be exercised, discharged, or performed by any deputy, assistant, or other designated employee acting in the Commissioner's name and by his or her delegated authority.

(c) The Commissioner may, at his or her discretion, have the competency and license test prepared by others.

(d) The Commissioner is authorized to enter into a reciprocal agreement with the state fire commissioner or state fire marshal of other states for the waiver of the competency test of any applicant resident in such other jurisdiction, provided that:

(1) The laws of the other jurisdiction are substantially similar to this chapter; and

(2) The applicant has no place of business within this state nor is an officer, director, stockholder, or partner in any corporation or partnership doing business in this jurisdiction as a fire protection sprinkler contractor.



§ 25-11-4. Application to become certificate holder; certificate fee; demonstration of applicant's competence and knowledge; limitations on issuance of certificate; expiration and renewal of certificate

(a) Any individual desiring to become a certificate holder shall submit to the Commissioner a completed application on forms prescribed by the Commissioner. Such individual shall remit with his or her application a nonrefundable certificate fee of $150.00 plus a one-time filing fee of $75.00. Such fee shall not be prorated for portions of a year.

(b) Prior to obtaining a certificate, the applicant shall demonstrate his or her competence and knowledge of water-based fire protection systems by:

(1) Successfully completing a competency test by means prescribed by rules and regulations as adopted and promulgated by the Commissioner; or

(2) Submitting to the Commissioner a certification from either the state fire commissioner or state fire marshal of another jurisdiction whenever a reciprocal agreement has been entered into between the two jurisdictions pursuant to the provisions of this chapter.

(c)(1) If the applicant has paid the required fees and has met one of the requirements of subsection (b) of this Code section, the Commissioner shall issue a certificate of competency in the name of the applicant, unless such applicant has been cited under other provisions of this chapter. Such certificate shall expire annually as determined by the rules and regulations and shall be nontransferable.

(2) In no case shall a certificate holder be allowed to obtain a certificate of competency for more than one fire protection sprinkler contractor or more than one office location at a time. If the certificate holder should leave the employment of a fire protection sprinkler contractor or change office locations, he or she must notify the Commissioner in writing within 30 days.

(d) A certificate holder desiring to renew his or her certificate shall submit a renewal application to the Commissioner and remit therewith a renewal fee of $100.00 on or before the date determined by the rules and regulations of each year. If the state minimum fire safety standards regarding the installation or maintenance of fire protection sprinkler systems or water-spray systems promulgated by the Commissioner have been revised since the date the certificate holder's expiring certificate was issued, the Commissioner may, upon 30 days' notice, require the certificate holder to again meet one of the requirements of subsection (b) of this Code section prior to the renewal of his or her certificate.



§ 25-11-5. Licensing of each location; application; fee; prerequisites

(a) Where a fire protection sprinkler contractor has multiple office locations for the purpose of design, installation, repair, alteration, addition, maintenance, or inspection of water-based fire protection systems, each location shall be licensed under the provisions of this chapter.

(b) Any organization or individual desiring to become a fire protection sprinkler contractor shall submit to the Commissioner a completed application on forms prescribed by him or her. Such organization or individual shall remit with his or her application a nonrefundable license fee of $100.00 plus a one-time filing fee of $75.00. Such fee shall not be prorated for portions of a year.

(c) Prior to obtaining a sprinkler contractor's license, the applicant shall:

(1) Submit to the Commissioner a copy of any and all certificate of competency holders' certificates employed by the applicant; and

(2) Submit to the Commissioner proof of comprehensive liability insurance coverage. The liability insurance policy shall provide coverage in an amount not less than $1 million and shall cover any loss to property or personal injury caused by the fire protection sprinkler contractor. The policy must be purchased from an insurer authorized to do business in Georgia.

(d) A fire protection sprinkler contractor license shall expire annually as determined by the rules and regulations. A license holder desiring to renew his or her license shall submit a renewal application to the Commissioner and remit a renewal fee of $75.00 on or before the date determined by the rules and regulations of each year.



§ 25-11-6. Inspector's license

(a) Any individual desiring to become a fire protection sprinkler system inspector shall submit to the Commissioner a completed application on the prescribed forms. Such individual shall remit with his or her application a nonrefundable license fee of $100.00 plus a one-time filing fee of $75.00. Such fees shall not be prorated for portions of a year.

(b) Prior to obtaining a license, the applicant shall demonstrate his or her competence and employment by a sprinkler contractor by:

(1) Successfully completing a competency test by means prescribed by rules and regulations as adopted and promulgated by the Commissioner; and

(2) Submitting to the Commissioner proof of employment by a sprinkler contractor who has comprehensive liability insurance coverage. The liability insurance policy shall provide coverage in an amount not less than $1 million and shall cover any loss to property or personal injury caused by the fire protection sprinkler inspector. The policy must be purchased from an insurer authorized to do business in Georgia.

(c) A fire protection sprinkler system inspector license shall expire annually as determined by the rules and regulations. A license holder desiring to renew his or her license shall submit a renewal application to the Commissioner and remit a renewal fee of $75.00 on or before the date determined by the rules and regulations of each year.



§ 25-11-7. Fire protection system designer license

(a) Any individual desiring to become a fire protection system designer shall submit to the Commissioner a completed application on forms prescribed by the Commissioner. Such individual shall remit with his or her application a nonrefundable license fee of $100.00 plus a one-time filing fee of $75.00. Such fee shall not be prorated for portions of a year.

(b) Prior to obtaining a license, the applicant shall demonstrate his or her competence and knowledge of water-based fire protection systems by means prescribed by rules and regulations as adopted and promulgated by the Commissioner or as set forth in Chapter 15 of Title 43.

(c) A fire protection system designer license shall expire annually as determined by the rules and regulations. A license holder desiring to renew his or her license shall submit a renewal application to the Commissioner and remit a renewal fee of $75.00 on or before the date determined by the rules and regulations of each year.



§ 25-11-8. Requirement that installation, repair, or other work be performed or supervised by certificate holder

(a) No person shall act as a fire protection sprinkler contractor unless a certificate holder is employed full time, in office or on site or combination thereof, to supervise or perform the installation, repair, alteration, addition, maintenance, or inspection of water-based fire protection systems.

(b) If the only certificate holder employed by a fire protection sprinkler contractor leaves the employment of the fire protection contractor, the contractor shall notify the Commissioner in writing within 30 days. A new certificate holder must be employed by a fire protection sprinkler contractor within 30 days of such notice.

(c) No fire protection sprinkler contractor shall permit any person under his or her employment or control to install, repair, alter, maintain, or inspect any water-based fire protection system unless such person is a certificate holder or is under the direct supervision of a certificate holder employed by the contractor.

(d) Only fire protection sprinkler contractors or certificate of competency holders shall alter or renovate water-based fire protection systems except as otherwise provided by this chapter.

(e) Individuals employed by the building owner or a representative of the building owner may repair leaks, replace broken fittings, or perform other routine maintenance that does not alter the piping arrangement or operation of a water-based fire protection system.

(f) Installations shall conform to codes as adopted by the Commissioner unless otherwise permitted by this chapter or the rules and regulations promulgated pursuant to this chapter.

(g) It shall be unlawful for any person to begin installation of a fire sprinkler system on any proposed or existing building or structure which comes under the classification in paragraph (1) of subsection (b) of Code Section 25-2-13 or which comes under the jurisdiction of the office of the Commissioner of Insurance pursuant to Code Section 25-2-12 without first having drawings of the designed system approved by the appropriate authority having jurisdiction unless otherwise provided by the rules and regulations promulgated pursuant to this chapter.



§ 25-11-9. Review of water-based fire protection shop drawings

(a) Water-based fire protection shop drawings shall be reviewed for code compliance with the state minimum standards by a certificate of competency holder.

(b) The reviewing certificate holder's signature, printed name, and certificate number indicating such compliance shall be indicated on submitted plans.

(c) Noncode compliance dictated by bid documents shall be reported by means prescribed by the rules and regulations promulgated pursuant to this chapter.



§ 25-11-10. Preparation of water-based fire protection system documents for construction by designers

(a) Only licensed fire protection system designers or other designers under their direct supervision shall prepare water-based fire protection system documents for construction.

(b) All documents shall be representative of code complying water-based fire protection systems unless otherwise permitted by the rules and regulations promulgated pursuant to this chapter.

(c) The licensed fire protection system designer's signature, printed name, and license number shall be indicated on the shop drawings.



§ 25-11-11. Individuals authorized to inspect and maintain systems

(a) Inspections, maintenance, and testing required by this chapter shall only be performed by licensed fire protection system inspectors, certificate of competency holders, or representatives of the building owner. Representatives of the building owner shall indicate in writing to the authority having jurisdiction their intent to do such inspections and provide to the authority having jurisdiction proof of knowledge and expertise pertaining to the systems inspected as specified in the rules and regulations adopted pursuant to this chapter. Said representatives of the building owner are exempt from the license requirements specified in Code Section 25-11-6.

(b) Duly authorized manufacturers' representatives while acting in their official capacities are exempt from this chapter.

(c) Inspections and maintenance of water-based fire protection systems owned by a firm, business, or corporation and installed on property under control of the firm, business, or corporation may be performed by an employee of the firm, business, or corporation provided annual inspection and maintenance of the water-based system are performed by a current certificate of competency holder or inspector as defined in this chapter. Said employees are exempt from the license requirements specified in Code Section 25-11-6.



§ 25-11-12. Rules and regulations; forms

The Commissioner may promulgate such rules and regulations as he or she deems necessary to carry out the provisions of this chapter. The Commissioner may also prescribe the forms required for the administration of this chapter.



§ 25-11-13. Valid license required for installation or repair of water-based fire protection sprinkler systems; proof of contractor's competency required; effect of chapter on laws regulating contractors' work

(a) The installation or repair of any underground facilities or piping which connects to and furnishes water for the water-based fire protection system shall be performed only by a licensed utility contractor, fire protection sprinkler contractor, or licensed plumber in accordance with the minimum fire safety standards adopted by the Commissioner. The installing contractor shall be responsible for the installation of proper underground facilities and piping which provide an adequate flow of water from the fire protection water supply to the water-based fire protection system.

(b) Evidence of inspection shall be given to the owner or his or her representative in the form of a letter indicating the inspector or certificate of competency holder and the license number or certificate number.

(c) Before any local building official shall issue any license or building permit which authorizes the construction of any building or structure containing a water-based fire protection system, such local official shall require a copy of a valid fire protection sprinkler contractor license from the fire protection sprinkler contractor. The fire protection sprinkler contractor shall be required to pay any fees normally imposed for local licenses or permits, but the local official shall impose no requirements on the fire protection sprinkler contractor to prove competency other than proper evidence of a valid certificate of competency, as issued by the Commissioner.

(d) Nothing in this chapter limits the power of a municipality, county, or the state to require the submission and approval of plans and specifications or to regulate the quality and character of work performed by contractors through a system of permits, fees, and inspections otherwise authorized by law for the protection of the public health and safety.



§ 25-11-14. Applicability to work performed for state or political subdivision; contract and bid requirements for such work

This chapter shall also apply to any fire protection sprinkler contractor performing work for the state or any municipality, county, or other political subdivision. Officials of the state or any municipality, county, or other political subdivision are required to determine compliance with this chapter before awarding any contracts for the installation, repair, alteration, addition, maintenance, or inspection of a water-based fire protection system. Bids tendered for such contracts shall be accompanied by a copy of a valid certificate of competency.



§ 25-11-15. Deposit of fees collected under chapter; authority to accept grants for administration of chapter

(a) All fees collected pursuant to the provisions of this chapter shall be deposited with the Fiscal Division of the Department of Administrative Services.

(b) The Commissioner shall be authorized to receive grants for the administration of this chapter from parties interested in upgrading and improving the quality of water-based fire protection systems, education of the public pertaining to water-based fire protection systems, or the upgrading of fire protection, in general, in Georgia.



§ 25-11-16. Cease and desist order against violators; penalty for violations; order requiring compliance; revocation of certificate for failure to comply with order; civil actions

(a) Whenever the Commissioner shall have reason to believe that any individual is or has been violating any provisions of this chapter, the Commissioner, his or her deputy, his or her assistant, or other designated persons may issue and deliver to the individual an order to cease and desist such violation. An order issued under this Code section may be delivered in accordance with the provisions of subsection (d) of this Code section.

(b) Violation of any provision of this chapter or failure to comply with a cease and desist order is cause for revocation of any or all certificates and licenses issued by the Commissioner for a period of not less than six months and not to exceed five years. If a new certificate or license has been issued to the person so charged, the order of revocation shall operate effectively with respect to such new certificates and licenses held by such person. In the case of an applicant for a license, certificate, or permit, violation of any provision of this title or regulations promulgated thereunder may constitute grounds for refusal of the application. Decisions under this subsection may be appealed as provided by law.

(c) Any person who violates any provision of this chapter or any rule, regulation, or order issued by the Commissioner under this chapter shall be subject to a civil penalty imposed by the Commissioner of not more than $1,000.00 for a first offense, not less than $1,000.00 and not more than $2,000.00 for a second offense, and not less than $2,000.00 or more than $5,000.00 for a third or subsequent offense. Prior to subjecting any person or entity to a fine under this subsection, the Commissioner or his or her agent shall give written notice to the person or entity by hand delivery or by registered or certified mail or statutory overnight delivery, return receipt requested, of the existence of the violations. After a reasonable period of time after notice is given, an order may be issued based on this Code section. Such order must be delivered in accordance with the provisions of subsection (d) of this Code section and must notify the person or entity of the right to a hearing with respect to same.

(d) Any order issued by the Commissioner under this chapter shall contain or be accompanied by a notice of opportunity for hearing which may provide that a hearing will be held if and only if a person subject to the order requests a hearing within ten days of receipt of the order and notice. The order and notice shall be served by delivery by the Commissioner or his or her agent or by registered or certified mail or statutory overnight delivery, return receipt requested. Any person who fails to comply with any order under this subsection is guilty of a misdemeanor and may be punished by law.

(e) In addition to other powers granted to the Commissioner under this chapter, the Commissioner may bring a civil action to enjoin a violation of any provision of this chapter or of any rule, regulation, or order issued by the Commissioner under this chapter.



§ 25-11-17. Additional grounds for revocation, suspension, refusal, or nonrenewal of licenses

In addition to the grounds set forth in Code Section 25-11-16, it is cause for revocation or suspension, refusal, or nonrenewal of certificates or licenses by the Commissioner if it is determined that the holder or applicant has:

(1) Rendered inoperative a water-based fire protection system covered by this chapter, except during a reasonable time during which the system is being repaired, altered, added to, maintained, inspected, or except pursuant to a court order;

(2) Falsified any record required to be maintained by this chapter or rules or regulations adopted pursuant to this chapter or current fire codes enforced by the Commissioner;

(3) Improperly installed, repaired, serviced, modified, altered, inspected, or tested a water-based fire protection system;

(4) While holding a certificate or license, allowed another person to use the certificate or license or certificate number or license number other than his or her own valid certificate or license or certificate number or license number;

(5) While holding a certificate or license, used a certificate or license or certificate number or license number other than his or her own valid certificate or license or certificate number or license number;

(6) Used credentials, methods, means, or practices to impersonate a representative of the Commissioner or the state fire marshal or any local fire chief, fire marshal, or other fire authority having jurisdiction;

(7) Failed to maintain the minimum insurance coverage as set forth in this chapter;

(8) Failed to obtain, retain, or maintain one or more of the qualifications and requirements to obtain a certificate of competency or other licenses required by this chapter;

(9) Installed, serviced, modified, altered, inspected, maintained, added to, or tested a water-based fire protection system without a current, valid license or certificate, when such license or certificate is required by this chapter;

(10) Made a material misstatement or misrepresentation or committed a fraud in obtaining or attempting to obtain a license or certificate; or

(11) Failed to notify the Commissioner, in writing, with 30 days after a change of residence, principal business address, or name.

In addition to other grounds set forth in this Code section, the Commissioner shall not issue a new license or certificate if the Commissioner finds that the circumstance or circumstances for which the license or certificate was previously suspended or revoked still exist or are likely to recur.



§ 25-11-18. Failure to renew certificate or license

The failure to renew a certificate or license by the expiration date as set forth in this chapter will cause the certificate or license to become inoperative. A certificate or license which is inoperative because of the failure to renew it shall be restored upon payment of the applicable fee plus a penalty of not more than $250.00 if said fees are paid within 90 days of expiration. After 90 days new certificates and licenses must be applied for as required for an initial certificate or license.



§ 25-11-19. Systems exempt from chapter

The provisions of this chapter shall not apply to water-based automatic sprinkler systems for use in single-family dwellings or limited water-based systems permitted to be connected directly to a domestic water supply system as allowed by the NFiPA Life Safety Code adopted by the Commissioner's rules and regulations.






Chapter 12 - Regulation of Fire Extinguishers and Suppression Systems

§ 25-12-1. Compliance with chapter; license requirement

It is unlawful for any firm to engage in the business of installing, inspecting, recharging, repairing, servicing, or testing of portable fire extinguishers or fire suppression systems, as defined by this chapter, in this state except in conformity with the provisions of this chapter. Each firm engaging in any such business must possess a valid and subsisting license issued by the Commissioner. Such license shall not be required for any firm or governmental entity that engages only in installing, inspecting, recharging, repairing, servicing, or testing of portable fire extinguishers or fire suppression systems owned by the firm and installed on property under the control of said firm. Such firms shall remain subject to the rules and regulations adopted pursuant to this chapter.



§ 25-12-2. Definitions

As used in this chapter, the term:

(1) "Commissioner" means the Safety Fire Commissioner.

(2) "Engineered fire suppression system" means any fire suppression system having pipe lengths, number of fittings, number and types of nozzles, suppression agent flow rates, and nozzle pressures as determined by calculations derived from the appropriate standards of the National Fire Protection Association, whether those calculations are performed by hand or by a computer program or by other method of calculation. These systems may consist of other components, including, but not limited to, detection devices, alarm devices, and control devices as tested and approved by a nationally recognized testing laboratory and shall be manufacturer listed as compatible with the fire suppression system involved.

(3) "Fire suppression system" means any fire-fighting system employing a suppression agent with the purpose of controlling, suppressing, or extinguishing a fire in a specific hazard. The suppression agent shall be a currently recognized agent or water additive required to control, suppress, or extinguish a fire. The term fire suppression system shall include engineered and preengineered systems as defined in this chapter and shall not include those systems addressed in Chapter 11 of this title.

(4) "Firm" means any business, person, partnership, organization, association, corporation, contractor, subcontractor, or individual.

(5) "License" means the document issued by the Commissioner which authorizes a firm to engage in the business of installation, repair, alteration, recharging, inspection, maintenance, service, or testing of fire suppression systems or portable fire extinguishers.

(6) "Permit" means the document issued by the Commissioner which authorizes an individual to install, inspect, repair, recharge, service, or test fire suppression systems or portable fire extinguishers.

(7) "Portable fire extinguisher" means a portable device containing an extinguishing agent that can be expelled under pressure for the purpose of suppressing or extinguishing a fire. The device must be listed by a nationally recognized testing laboratory. The device must bear a manufacturer's name and serial number. The listings, approvals, and serial numbers may be stamped on the manufacturer's identification and instruction plate or on a separate plate of the testing laboratory soldered or attached to the extinguisher shell in a permanent manner set forth by the listing or approving organization.

(8) "Preengineered fire suppression system" means any system having predetermined flow rates, nozzle pressures, and quantities of an extinguishing agent. These systems have the specific pipe size, maximum and minimum pipe lengths, flexible hose specifications, number of fittings, and number and types of nozzles prescribed by a nationally recognized testing laboratory. The hazards protected by these systems are specifically limited as to the type and size by the testing laboratory based upon actual fire tests. Limitations on hazards that can be protected by these systems are contained in the manufacturer's installation manual, which is referenced as part of the listing.



§ 25-12-3. Installation, inspection, servicing, or testing of fire suppression systems

All fire suppression systems required by the Commissioner's rules and regulations or by other state or local fire safety rules or regulations must be installed, inspected, repaired, recharged, serviced, or tested only by a firm licensed under the provisions of this chapter, except as otherwise provided by this chapter.



§ 25-12-4. Installation, inspection, servicing, or testing of portable fire extinguishers

All portable fire extinguishers required by the Commissioner's rules and regulations or by other state or local fire safety rules or regulations must be installed, inspected, repaired, recharged, serviced, or tested only by a firm licensed under the provisions of this chapter, except as otherwise provided by this chapter.



§ 25-12-5. Visual inspection of preengineered fire suppression systems or portable fire extinguishers by fire chiefs, fire marshals, or fire inspectors

The provisions of this chapter do not apply to fire chiefs, fire marshals, fire inspectors, or insurance company inspectors with regard to the routine visual inspection of preengineered fire suppression systems or portable fire extinguishers.



§ 25-12-6. Visual inspection of self-owned fire suppression systems or portable fire extinguishers; fees not applicable to employees of local government or members of legally organized fire departments

(a) The provisions of this chapter do not apply to any firm that engages only in the routine visual inspection of fire suppression systems or portable fire extinguishers owned by the firm and installed on property under the control of said firm.

(b) The fees required by this chapter shall not apply to employees of federal, state, or local governments or to members of legally organized fire departments while acting in their official capacities.



§ 25-12-7. License and fee required for firm installing, inspecting, servicing, or testing fire suppression systems or portable fire extinguishers

Each firm in the business of installing, altering, inspecting, repairing, recharging, servicing, maintaining, or testing fire suppression systems or in the business of inspecting, repairing, recharging, servicing, maintaining, or testing portable fire extinguishers is required to obtain a license from the Commissioner. The annual fee for said license shall be as established by the Commissioner by rule or regulation, but such license fee shall not exceed $50.00.



§ 25-12-8. Permit and fee required for individual installing, inspecting, servicing, or testing; exemption

Each individual actually performing the installing, inspecting, repairing, recharging, servicing, or testing activities must possess a valid and subsisting permit issued by the Commissioner. The annual fee for said permit shall be as established by the Commissioner by rule or regulation, but such permit fee shall not exceed $75.00. Such permit shall not be required for any individual employed by any firm or governmental entity that engages only in installing, inspecting, recharging, repairing, servicing, or testing of portable fire extinguishers or fire suppression systems owned by the firm and installed on property under the control of said firm. Such individuals shall remain subject to the rules and regulations adopted pursuant to this chapter.



§ 25-12-9. Period of licenses and permits; failure to renew

The licenses and permits required by this chapter shall be issued by the Commissioner for each license year beginning January 1 and expiring the following December 31. The failure to renew a license or permit by December 31 will cause the license or permit to become inoperative. A license or permit which is inoperative because of the failure to renew it shall be restored upon payment of the applicable fee plus a penalty equal to the applicable fee if said fees are paid within 90 days of expiration. After 90 days, the firm and the employees thereof must apply for new licenses and permits as required for an initial license or permit.



§ 25-12-10. Forms of licenses, permits, and applications; information required

The forms of such licenses and permits and applications and fees therefor shall be prescribed by the Commissioner by rule or regulation, subject to the limitations on fees provided for in Code Sections 25-12-7 and 25-12-8. In addition to such other information and data as the Commissioner determines are appropriate and required for such forms, there shall be included in such forms the following matters:

(1) Each such application shall be sworn to by the applicant or, if a corporation, by an officer thereof;

(2) Each application shall clearly state, in detail as set forth by the Commissioner, the type of activity or activities for which the applicant desires a license or permit to perform;

(3) An application for a permit shall include the name of the licensee employing such permittee, and the permit issued in pursuance of such application shall also set forth the name of such licensee. For persons covered by Code Section 25-12-8, the application and permit shall bear the business name of the person's employer; and

(4) The license or permit issued by the Commissioner shall clearly state the activity or activities for which the firm or individual has been issued the license or permit to perform. The licensee or permittee shall not perform any activity not noted on the license or permit issued by the Commissioner.



§ 25-12-11. Requirement for issuance of license

A license may not be issued by the Commissioner until:

(1) The applicant has submitted to the Commissioner evidence of registration as a Georgia corporation;

(2) The Commissioner or a person designated by him has by inspection determined that the applicant possesses the equipment required for the activities the applicant requests to be licensed to perform. If the applicant includes in the request the high-pressure hydrostatic testing of equipment, the applicant must submit a copy of its United States Department of Transportation approval and renewals. If the applicant includes in the request the transfer of Halogenated fire suppression agents, the applicant must submit a copy of the current Underwriter's Laboratories on-site inspection form for a manufacturer's represented Halon pumping station. The Commissioner shall give an applicant 60 days to correct any deficiencies discovered by inspection;

(3) The applicant has submitted to the Commissioner proof of a valid comprehensive liability insurance policy purchased from an insurer authorized to do business in Georgia. The coverage must include bodily injury and property damage, products liability, completed operations, and contractual liability. The proof of insurance must also be provided before any license can be renewed. The minimum amount of said coverage shall be $1 million or such other amount as specified by the Commissioner. An insurer which provides such coverage shall notify the Commissioner of any change in coverage; and

(4) The applicant, when filing an application for an examination, pays a nonrefundable filing fee fixed by rule or regulation of the Commissioner.



§ 25-12-12. Requirement for issuance of permit

No permit may be issued to a person for the first time by the Commissioner until the applicant has submitted a nonrefundable filing fee fixed by rule or regulation of the Commissioner.



§ 25-12-13. Amended licenses or permits

(a) Any firm or individual holding a valid license or permit desiring to perform an activity not covered by the current permit may submit an application for an amended license or permit at any time between January 1 and the date established by the Commissioner for filing applications for renewing an annual license or permit.

(b) The provisions of this chapter relating to the requirements for obtaining a license or permit shall apply to applications for an amended license or permit. The Commissioner shall by rule or regulation establish the fee for obtaining an amended license and the fee for an amended permit, but such fees shall not exceed the respective limits set forth in Code Sections 25-12-7 and 25-12-8.

(c) The fees for an amended license or permit shall not apply if the new activity or activities are included in an application for a renewal of the annual license or permit. The application for renewal must be accompanied by the proof of training and other applicable documentation regarding the activity or activities desired to be included on the new annual license or permit.



§ 25-12-14. Production of license or permit on demand

Every permittee must have a valid and subsisting permit upon his person at all times while engaging in the installing, inspection, recharging, repairing, servicing, or testing of fire suppression systems or portable fire extinguishers. Every licensee or permittee must be able to produce a valid license or valid permit, as appropriate, upon demand by the Commissioner or his representatives or by any local authority having jurisdiction for fire protection or prevention or by any person for whom the licensee or permittee solicits to perform any of the activities covered by this chapter.



§ 25-12-15. Rules and regulations for standards of fire suppression systems and fire extinguishers

The Commissioner may adopt rules and regulations setting forth the proper installation, inspection, recharging, repairing, servicing, or testing of fire suppression systems or portable fire extinguishers. The Commissioner may adopt by rule the applicable standards of the National Fire Protection Association or another nationally recognized organization, if the standards are judged by him to be suitable for the enforcement of this chapter. All fire suppression systems covered by Code Section 25-12-3 and all portable fire extinguishers covered by Code Section 25-12-4 shall be installed, inspected, recharged, repaired, serviced, or tested in compliance with this chapter and with the Commissioner's rules and regulations.



§ 25-12-16. Specifications for service tags to be attached to fire extinguishers and fire suppression systems

The Commissioner shall make and promulgate specifications as to the number, type, size, shape, color, and information and data contained thereon of service tags to be attached to all portable fire extinguishers and fire suppression systems covered by this chapter when they are installed, inspected, recharged, repaired, serviced, or tested. It shall be unlawful to install, inspect, recharge, repair, service, or test any portable fire extinguisher or fire suppression system without attaching the required tag or tags completed in detail, including the actual month, day, and year the work was performed, or to use a tag not meeting the specifications set forth by the Commissioner.



§ 25-12-17. Violation of chapter by licensee or permittee

(a) The violation of any provision of this chapter or any rule or regulation adopted and promulgated pursuant to this chapter or the failure or refusal to comply with any notice or order to correct a violation or any cease and desist order by any person who possesses a license or permit issued pursuant to this chapter or who is required to have a license or permit issued pursuant to this chapter is cause for denial, nonrenewal, revocation, or suspension of such license or permit by the Commissioner after a determination that such person is guilty of such violations. An order of suspension shall state the period of time of such suspension, which period may not be in excess of two years from the date of such order. An order of revocation shall state the period of time of such revocation, which period may not be in excess of five years from the date of such order. Such order shall effect suspension or revocation of all licenses and permits then held by the person, and during such period of time no license or permit shall be issued to such person. During the suspension or revocation of any license or permit, the licensee or permittee whose license or permit has been suspended or revoked shall not engage in or attempt or profess to engage in any transaction or business for which a license or permit is required under this chapter or directly or indirectly own, control, or be employed in any manner by any firm, business, or corporation for which a license or permit under this chapter is required. If, during the period between the beginning of proceedings and the entry of an order of suspension or revocation by the Commissioner, a new license or permit has been issued to the person so charged, the order of suspension or revocation shall operate to suspend or revoke, as the case may be, such new license or permit held by such person.

(b) The department shall not, so long as the revocation or suspension remains in effect, issue any new license or permit for the establishment of any new firm, business, or corporation of any person or applicant that has or will have the same or similar management, ownership, control, employees, permittees, or licensees or will use the same or a similar name as the revoked or suspended firm, business, corporation, person, or applicant.

(c) The Commissioner may deny, nonrenew, suspend, or revoke the license or permit of:

(1) Any person, firm, business, or corporation whose license has been suspended or revoked under this chapter;

(2) Any firm, business, or corporation if any officer, director, stockholder, owner, or person who has a direct or indirect interest in the firm, business, or corporation has had his or her license or permit suspended under this chapter; and

(3) Any person who is or has been an officer, director, stockholder, or owner of a firm, business, or corporation or who has or had a direct or indirect interest in a firm, business, or corporation whose license or permit has been suspended or revoked under this chapter.

(d) In addition to the grounds set forth in this Code section, it is cause for denial, nonrenewal, revocation, or suspension of a license or permit by the Commissioner if he or she determines that the licensee or permittee has:

(1) Rendered inoperative a portable fire extinguisher or preengineered or engineered fire suppression system covered by this chapter, except during such time as the extinguisher or preengineered or engineered system is being inspected, recharged, hydrotested, repaired, altered, added to, maintained, serviced, or tested or except pursuant to court order;

(2) Falsified any record required to be maintained by this chapter or rules or regulations adopted pursuant to this chapter or current fire codes enforced by the Commissioner;

(3) Improperly installed, recharged, hydrotested, repaired, serviced, modified, altered, inspected, or tested a portable fire extinguisher or preengineered or engineered fire suppression system;

(4) While holding a permit or license, allowed another person to use the permit or license or permit number or license number or used a license or permit or license number or permit number other than his or her own valid license or permit or license number or permit number;

(5) Failed to provide proof of or failed to maintain the minimum comprehensive liability insurance coverage as set forth in paragraph (3) of Code Section 25-12-11;

(6) Failed to obtain, retain, or maintain one or more of the qualifications for a license or permit required by this chapter;

(7) Used credentials, methods, means, or practices to impersonate a representative of the Commissioner or the state fire marshal or any local fire chief, fire marshal, or other fire authority having jurisdiction;

(8) Installed, recharged, hydrotested, repaired, serviced, modified, altered, inspected, maintained, added to, or tested a portable fire extinguisher or preengineered or engineered fire suppression system without a current, valid license or permit when such license or permit is required by this chapter;

(9) Made a material misstatement or misrepresentation or committed a fraud in obtaining or attempting to obtain a license or permit; or

(10) Failed to notify the Commissioner, in writing, within 30 days after a change of residence, principal business address, or name.

(e) In addition, the Commissioner shall not issue a new license or permit if the Commissioner finds that the circumstance or circumstances for which the license or permit was previously suspended or revoked still exist or are likely to recur.



§ 25-12-18. Cease and desist orders; period of revocation; civil penalty; opportunity for hearing; civil actions

(a) Whenever the Commissioner shall have reason to believe that any individual is or has been violating any provisions of this chapter, the Commissioner, his or her deputy, his or her assistant, or other designated persons may issue and deliver to the individual an order to cease and desist such violation. An order issued under this Code section may be delivered in accordance with the provisions of subsection (d) of this Code section.

(b) Violation of any provision of this chapter or failure to comply with a cease and desist order is cause for revocation of any or all permits and licenses issued by the Commissioner for a period of not less than six months and not to exceed five years. If a new permit or license has been issued to the person so charged, the order of revocation shall operate effectively with respect to such new permits and licenses held by such person. In the case of an applicant for a license, certificate, or permit, violation of any provision of this title may constitute grounds for refusal of the application. Decisions under this subsection may be appealed as provided by law.

(c) Any person who violates any provision of this chapter or any rule, regulation, or order issued by the Commissioner under this chapter shall be subject to a civil penalty imposed by the Commissioner of not more than $1,000.00 for a first offense, not less than $1,000.00 and not more than $2,000.00 for a second offense, and not less than $2,000.00 or more than $5,000.00 for a third or subsequent offense. Prior to subjecting any person or entity to a fine under this subsection, the Commissioner or his or her agent shall give written notice to the person or entity by hand delivery or by registered or certified mail or statutory overnight delivery, return receipt requested, of the existence of the violations. After a reasonable period of time after notice is given, an order may be issued based on this Code section. Such order must be delivered in accordance with the provisions of subsection (d) of this Code section and must notify the person or entity of the right to a hearing with respect to same.

(d) Any order issued by the Commissioner under this chapter shall contain or be accompanied by a notice of opportunity for hearing which may provide that a hearing will be held if and only if a person subject to the order requests a hearing within ten days of receipt of the order and notice. The order and notice shall be served by delivery by the Commissioner or his or her agent or by registered or certified mail or statutory overnight delivery, return receipt requested. Any person who fails to comply with any order under this subsection is guilty of a misdemeanor and may be punished as provided by law.

(e) In addition to other powers granted to the Commissioner under this chapter, the Commissioner may bring a civil action to enjoin a violation of any provision of this chapter or of any rule, regulation, or order issued by the Commissioner under this chapter.



§ 25-12-19. Penalty for violation of chapter

(a) Any person, firm, or corporation which violates any provision of this chapter or any order, rule, or regulation of the Commissioner shall be guilty of a misdemeanor.

(b) It shall also constitute a misdemeanor willfully or intentionally to:

(1) Obliterate the serial number on a fire suppression system or portable fire extinguisher for the purposes of falsifying service records;

(2) Improperly install a fire suppression system or improperly recharge, repair, service, or test any such suppression system or any such portable fire extinguisher;

(3) While holding a permit or license, allow another person to use the permit or license or permit number or license number or to use a license or permit or license number or permit number other than his own valid license or permit or license number or permit number;

(4) Use or permit the use of any license by an individual or organization other than the one to whom the license is issued;

(5) To use any credential, method, means, or practice to impersonate a representative of the Commissioner or the state fire marshal or any local fire chief, fire marshal, or other fire authority having jurisdiction; or

(6) To engage in the business of installing, inspecting, recharging, repairing, servicing, or testing portable fire extinguishers or fire suppression systems except in conformity with the provisions of this chapter and the applicable rules and regulations of the Commissioner.



§ 25-12-20. Delegation of authority by the Commissioner

Any authority, power, or duty vested in the Commissioner by any provision of this chapter may be exercised, discharged, or performed by a deputy, assistant, or other designated employee acting in the Commissioner's name and by his delegated authority. The Commissioner shall be responsible for the official acts of such persons who act in his name and by his authority.



§ 25-12-21. Fees collected; grants and gifts

(a) All fees collected by the Commissioner for licenses, permits, and related examinations pursuant to the provisions of this chapter shall be deposited in the general fund of this state in accordance with applicable laws of this state.

(b) The Commissioner is authorized to receive grants or gifts for the administration of this chapter from parties interested in upgrading and improving the quality of fire protection provided by portable fire extinguishers or fire suppression systems.



§ 25-12-22. Power of municipality, county, or state to regulate not limited

(a) Nothing in this chapter limits the power of a municipality, a county, or the state to require the submission and approval of plans and specifications or to regulate the quality and character of work performed by contractors through a system of permits, fees, and inspections otherwise authorized by law for the protection of the public health and safety.

(b) No municipality or county shall impose any other requirements on persons licensed or permitted by the Commissioner as set forth in this chapter to prove competency to conduct any activity covered by said license or permit.






Chapter 13 - Municipal, County, and Volunteer Fire Departments Nomenclature

§ 25-13-1. Short title

This chapter shall be known and may be cited as the "Municipal, County, and Volunteer Fire Departments Nomenclature Act of 1996."



§ 25-13-2. Declaration of public policy

It is declared to be contrary to the health, safety, and public welfare of the people of this state for any individual or organization to act in a manner which would mislead the public into believing that a member of the public is dealing with any municipal, county, or volunteer fire department or with a member thereof when in fact the individual or organization is not the municipal, county, or volunteer fire department or a member thereof. Furthermore, the municipal, county, or volunteer fire department, which provides quality fire protection and safety services to the citizens of this state, has established a name for excellence in its field. This name should be protected for the department, its members, and the citizens of this state. Therefore, no person or organization should be allowed to use any municipal, county, or volunteer fire department's name or any term used to identify the department or its members without the expressed permission of the local governing body. The provisions of this chapter are in furtherance of the promotion of this policy.



§ 25-13-3. Definitions

As used in this chapter, the term:

(1) "Badge" means any official badge used in the past or present by members of municipal, county, or volunteer fire departments.

(2) "Department" means any municipal, county, or volunteer fire department.

(3) "Director of public safety" means the director of public safety for any municipal, county, or volunteer fire department.

(4) "Emblem" means any official patch or other emblem worn currently or formerly or used by the department to identify the department or its employees.

(5) "Fire chief" means the fire chief for any municipal, county, or volunteer fire department.

(6) "Fire department" means any fire department which is authorized to exercise the general and emergency powers enumerated in Code Sections 25-3-1 and 25-3-2. Such term also means any department, agency, organization, or company operating in this state with the intent and purpose of carrying out the duties, functions, powers, and responsibilities normally associated with a fire department. These duties, functions, powers, and responsibilities include but are not limited to the protection of life and property against fire, explosions, or other hazards.

(7) "Local governing body" means, for a county, a county governing authority as defined in Code Section 1-3-3; for a municipal corporation, the governing authority of a municipal corporation as set forth in the municipal corporation's charter; or, for a volunteer fire department, the board of directors or other governing body of such department by whatever name called.

(8) "Person" means any person, corporation, organization, or political subdivision of this state.

(9) "Volunteer fire department" means a fire department which has been issued a certificate of compliance pursuant to Article 2 of Chapter 3 of this title and which consists of uncompensated or part-time firefighters.

(10) "Willful violator" means any person who knowingly violates the provisions of this chapter. Any person who violates this chapter after being advised in writing by the fire chief, the director of public safety, or the local governing authority that such person's activity is in violation of this chapter shall be considered a willful violator and shall be considered in willful violation of this chapter. Any person whose agent or representative is a willful violator and who has knowledge of the violation by the agent or representative shall also be considered a willful violator and shall be considered in willful violation of this chapter, unless, upon learning of the violation, he or she immediately terminates the agency or other relationship with such violator.



§ 25-13-4. Prohibition against use of nomenclature pertaining to particular fire department in connection with solicitation, advertisement, publication, or production

Any person who uses words pertaining to a particular municipal, county, or volunteer fire department in connection with the planning, conduct, or execution of any solicitation; advertisement, circular, book, pamphlet, or other publication; or play, motion picture, broadcast, telecast, telemarketing, or other production in a manner reasonably calculated to convey the impression that such solicitation; advertisement, circular, book, pamphlet, or other publication; or play, motion picture, broadcast, telecast, telemarketing, or other production is approved, endorsed, or authorized by or associated with the department without written permission from the local governing authority shall be in violation of this chapter.



§ 25-13-5. Prohibition against use of symbols pertaining to particular fire department in connection with solicitation, advertisement, publication, or production

Any person who uses or displays any current or historical symbol, including any emblem, seal, or badge, used by the department in connection with the planning, conduct, or execution of any solicitation; advertisement, circular, book, pamphlet, or other publication; or play, motion picture, broadcast, telecast, telemarketing, or other production in a manner reasonably calculated to convey the impression that such solicitation; advertisement, circular, book, pamphlet, or other publication; or play, motion picture, broadcast, telecast, telemarketing, or other production is approved, endorsed, or authorized by or associated with the department without written permission from the local governing authority shall be in violation of this chapter.



§ 25-13-6. Procedure for obtaining permission to use nomenclature or symbols; discretion of local governing body

Any person wishing permission to use the nomenclature or a symbol of a department may submit a written request for such permission to the fire chief or director of public safety. Within 15 calendar days after receipt of the request, the fire chief or director of public safety shall send a notice with his or her recommendation to the local governing body stating whether the person may use the requested nomenclature or symbol. Within 30 calendar days after receipt of a recommendation from the fire chief or director of public safety, the local governing body shall send a notice to the requesting party of their decision on whether or not the person may use the requested nomenclature or symbol. If the local governing body does not respond within the 30 day time period, then the request is presumed to have been denied. The grant of permission under Code Section 35-10-4 or 35-10-5 shall be in the discretion of the local governing body under such conditions as the local governing body may impose.



§ 25-13-7. Injunctions against violations

Whenever there shall be an actual or threatened violation of Code Section 25-13-4 or 25-13-5, the local governing body shall have the right to apply to the superior court of the county of residence of the violator for an injunction to restrain the violation.



§ 25-13-8. Civil penalties

In addition to any other relief or sanction for a violation of Code Section 25-13-4 or 25-13-5 and where the violation is willful, the local governing body shall be entitled to collect a civil penalty in the amount of $500.00 for each violation. Further, when there is a finding of willful violation, the local governing body shall be entitled to recover reasonable attorney's fees for bringing any action against the violator. The local governing body shall be entitled to seek civil sanctions in the superior court in the county of residence of the violator.



§ 25-13-9. Actions for civil damages

Any person who has given money or any other item of value to another person due in part to such person's use of the nomenclature or symbol of a department in violation of this chapter may maintain a suit for damages against the violator. Where it is proven that the violation was willful, the victim shall be entitled to recover treble damages, punitive damages, and reasonable attorney's fees.



§ 25-13-10. Criminal penalties

Any person who violates the provisions of this chapter shall be guilty of a felony and upon conviction thereof shall be subject to a fine of not less than $1,000.00 or more than $5,000.00 or to imprisonment for not less than one or more than five years, or both. Each violation shall constitute a separate offense.






Chapter 14 - Georgia Fire Safety Standard and Firefighter Protection

§ 25-14-1. Short title

This chapter shall be known and may be cited as the "Georgia Fire Safety Standard and Firefighter Protection Act."



§ 25-14-2. Definitions

As used in this chapter, the term:

(1) "Agent" means any person authorized by the state revenue commissioner to purchase and affix stamps on packages of cigarettes.

(2) "Cigarette" means:

(A) Any roll for smoking made wholly or in part of tobacco when the cover of the roll is paper or any substance other than tobacco; or

(B) Any roll for smoking wrapped in any substance containing tobacco which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette as described in subparagraph (A) of this paragraph.

(3) "Commissioner" means the Safety Fire Commissioner.

(4) "Manufacturer" means:

(A) Any entity which manufactures, makes, produces, or causes to be produced cigarettes sold in this state or cigarettes said entity intends to be sold in this state;

(B) The first purchaser of cigarettes manufactured anywhere that intends to resell such cigarettes in this state regardless of whether the original manufacturer, maker, or producer intends such cigarettes to be sold in the United States; or

(C) Any entity which becomes a successor of an entity described in subparagraph (A) or (B) of this paragraph.

(4.1) "New York Fire Safety Standards for Cigarettes" means those New York Fire Safety Standards for Cigarettes in effect on April 1, 2008.

(5) "Quality control and quality assurance program" means the laboratory procedures implemented to ensure that operator bias, systematic and nonsystematic methodological errors, and equipment related problems do not affect the results of the testing. Such a program ensures that the testing repeatability remains within the required repeatability values stated in paragraph (6) of subsection (b) of Code Section 25-14-3 for all test trials used to certify cigarettes in accordance with this chapter.

(6) "Repeatability" means the range of values within which the repeat results of cigarette test trials from a single laboratory will fall 95 percent of the time.

(7) "Retail dealer" means any person, other than a manufacturer or wholesale dealer, engaged in selling cigarettes or tobacco products.

(8) "Sale" means any sale, transfer, exchange, theft, barter, gift, or offer for sale and distribution in any manner or by any means whatever.

(9) "Sell" means to sell or to offer or agree to do the same.

(10) "Wholesale dealer" means any person that is not a manufacturer who sells cigarettes or tobacco products to retail dealers or other persons for purposes of resale. A wholesale dealer is also any person who owns, operates, or maintains one or more cigarette or tobacco product vending machines in, at, or upon premises owned or occupied by any other person.



§ 25-14-3. Standards for testing cigarettes; reports; exceptions

(a) Except as provided in subsection (h) of this Code section, no cigarettes may be sold or offered for sale in this state or offered for sale or sold to persons located in this state unless the cigarettes have been tested in accordance with the test method and meet the performance standard specified in this Code section, a written certification has been filed by the manufacturer in accordance with Code Section 25-14-4, and the cigarettes have been marked in accordance with Code Section 25-14-5.

(b) (1) Testing of cigarettes shall be conducted in accordance with the American Society of Testing and Materials (ASTM) Standard E2187-04, "Standard Test Method for Measuring the Ignition Strength of Cigarettes."

(2) Testing shall be conducted on ten layers of filter paper.

(3) No more than 25 percent of the cigarettes tested in a test trial in accordance with this Code section shall exhibit full-length burns. Forty replicate tests shall comprise a complete test trial for each cigarette tested.

(4) The performance standard required by this Code section shall only be applied to a complete test trial.

(5) Written certifications shall be based upon testing conducted by a laboratory that has been accredited pursuant to standard ISO/IEC 17025 of the International Organization for Standardization (ISO) or other comparable accreditation standard required by the Commissioner.

(6) Laboratories conducting testing in accordance with this Code section shall implement a quality control and quality assurance program that includes a procedure that will determine the repeatability of the testing results. The repeatability value shall be no greater than 0.19.

(7) This Code section does not require additional testing if cigarettes are tested consistent with this chapter for any other purpose.

(8) Testing performed or sponsored by the Commissioner to determine a cigarette's compliance with the performance standard required shall be conducted in accordance with this Code section.

(c) Each cigarette listed in a certification submitted pursuant to Code Section 25-14-4 that uses lowered permeability bands in the cigarette paper to achieve compliance with the performance standard set forth in this Code section shall have at least two nominally identical bands on the paper surrounding the tobacco column. At least one complete band shall be located at least 15 millimeters from the lighting end of the cigarette. For cigarettes on which the bands are positioned by design, there shall be at least two bands fully located at least 15 millimeters from the lighting end and ten millimeters from the filter end of the tobacco column, or ten millimeters from the labeled end of the tobacco column for nonfiltered cigarettes.

(d) A manufacturer of a cigarette that the Commissioner determines cannot be tested in accordance with the test method prescribed in paragraph (1) of subsection (b) of this Code section shall propose a test method and performance standard for the cigarette to the Commissioner. Upon approval of the proposed test method and a determination by the Commissioner that the performance standard proposed by the manufacturer is equivalent to the performance standard prescribed in paragraph (3) of subsection (b) of this Code section, the manufacturer may employ such test method and performance standard to certify such cigarette pursuant to Code Section 25-14-4. If the Commissioner determines that another state has enacted reduced cigarette ignition propensity standards that include a test method and performance standard that are the same as those contained in this chapter, and the Commissioner finds that the officials responsible for implementing those requirements have approved the proposed alternative test method and performance standard for a particular cigarette proposed by a manufacturer as meeting the fire safety standards of that state's law or regulation under a legal provision comparable to this Code section, then the Commissioner shall authorize that manufacturer to employ the alternative test method and performance standard to certify that cigarette for sale in this state, unless the Commissioner demonstrates a reasonable basis why the alternative test should not be accepted under this chapter. All other applicable requirements of this Code section shall apply to the manufacturer.

(e) Each manufacturer shall maintain copies of the reports of all tests conducted on all cigarettes offered for sale for a period of three years, and shall make copies of these reports available to the Commissioner and the Attorney General upon written request. Any manufacturer who fails to make copies of these reports available within 60 days of receiving a written request shall be subject to a civil penalty not to exceed $10,000.00 for each day after the sixtieth day that the manufacturer does not make such copies available.

(f) The Commissioner may adopt a subsequent ASTM Standard Test Method for Measuring the Ignition Strength of Cigarettes upon a finding that such subsequent method does not result in a change in the percentage of full-length burns exhibited by any tested cigarette when compared to the percentage of full-length burns the same cigarette would exhibit when tested in accordance with ASTM Standard E2187-04 and the performance standard in paragraph (3) of subsection (b) of this Code section.

(g) The Commissioner shall review the effectiveness of this Code section and report his or her findings every three years to the General Assembly and, if appropriate, recommendations for legislation to improve the effectiveness of this chapter. The report and legislative recommendations shall be submitted no later than June 30 following the conclusion of each three-year period.

(h) The requirements of subsection (a) of this Code section shall not prohibit:

(1) Wholesale or retail dealers from selling their existing inventory of cigarettes on or after January 1, 2010, if the wholesale or retailer dealer can establish that state tax stamps were affixed to the cigarettes prior to January 1, 2010, and if the wholesale or retailer dealer can establish that the inventory was purchased prior to January 1, 2010, in comparable quantity to the inventory purchased during the same period of the prior year; or

(2) The sale of cigarettes solely for the purpose of consumer testing. For purposes of this paragraph, the term "consumer testing" shall mean an assessment of cigarettes that is conducted by a manufacturer, or under the control and direction of a manufacturer, for the purpose of evaluating consumer acceptance of such cigarettes, utilizing only the quantity of cigarettes that is reasonably necessary for such assessment.

(i) This chapter shall be implemented in accordance with the implementation and substance of the New York Fire Safety Standards for Cigarettes.



§ 25-14-4. Written certification

(a) Each manufacturer shall submit to the Commissioner a written certification attesting that:

(1) Each cigarette listed in the certification has been tested in accordance with Code Section 25-14-3; and

(2) Each cigarette listed in the certification meets the performance standard set forth in paragraph (3) of subsection (b) of Code Section 25-14-3.

(b) Each cigarette listed in the certification shall be described with the following information:

(1) Brand or trade name on the package;

(2) Style, such as light or ultra light;

(3) Length in millimeters;

(4) Circumference in millimeters;

(5) Flavor, such as menthol or chocolate, if applicable;

(6) Filter or nonfilter;

(7) Package description, such as soft pack or box;

(8) Marking approved in accordance with Code Section 25-14-5;

(9) The name, address, and telephone number of the laboratory, if different from the manufacturer that conducted the test; and

(10) The date that the testing occurred.

(c) The certifications shall also be made available to the Attorney General for purposes consistent with this chapter and to the state revenue commissioner for the purposes of ensuring compliance with this Code section.

(d) Each cigarette certified under this Code section shall be recertified every three years.

(e) For each cigarette listed in a certification, a manufacturer shall pay to the Commissioner a fee of $250.00.

(f) If a manufacturer has certified a cigarette pursuant to this Code section and thereafter makes any change to such cigarette that is likely to alter its compliance with the reduced cigarette ignition propensity standards required by this chapter, that cigarette shall not be sold or offered for sale in this state until the manufacturer retests the cigarette in accordance with the testing standards set forth in Code Section 25-14-3 and maintains records of that retesting as required by Code Section 25-14-3. Any altered cigarette which does not meet the performance standard set forth in Code Section 25-14-3 shall not be sold in this state.



§ 25-14-5. Required marking of cigarettes

(a) Cigarettes that are certified by a manufacturer in accordance with Code Section 25-14-4 shall be marked to indicate compliance with the requirements of Code Section 25-14-3. The marking shall be in eight-point type or larger and consist of:

(1) Modification of the Universal Product Code to include a visible mark printed at or around the area of the Universal Product Code. The mark may consist of alphanumeric or symbolic characters permanently stamped, engraved, embossed, or printed in conjunction with the Universal Product Code;

(2) Any visible combination of alphanumeric or symbolic characters permanently stamped, engraved, or embossed upon the cigarette packaging or cellophane wrap; or

(3) Printed, stamped, engraved, or embossed text on the cigarette packaging or cellophane wrap that indicates that the cigarettes meet Georgia standards.

(b) A manufacturer shall use only one marking and shall apply this marking uniformly for all packages, including but not limited to packs, cartons, and cases, and brands marketed by that manufacturer.

(c) The Commissioner shall be notified as to the marking that is selected.

(d) Prior to the certification of any cigarette, a manufacturer shall present its proposed marking to the Commissioner for approval. Upon receipt of the request, the Commissioner shall approve or disapprove the marking offered. The Commissioner shall approve:

(1) Any marking in use and approved for sale in New York pursuant to the New York Fire Safety Standards for Cigarettes; or

(2) The letters "FSC," which signifies Fire Standards Compliant, appearing in eight-point type or larger and permanently printed, stamped, engraved, or embossed on the package at or near the Universal Product Code.

Proposed markings shall be deemed approved if the Commissioner fails to act within ten business days of receiving a request for approval.

(e) No manufacturer shall modify its approved marking unless the modification has been approved by the Commissioner in accordance with this Code section.

(f) Manufacturers certifying cigarettes in accordance with Code Section 25-14-4 shall provide a copy of the certifications to all wholesale dealers and agents to which they sell cigarettes and shall also provide sufficient copies of an illustration of the package marking utilized by the manufacturer pursuant to this Code section for each retail dealer to which the wholesale dealers or agents sell cigarettes. Wholesale dealers and agents shall provide a copy of these package markings received from manufacturers to all retail dealers to which they sell cigarettes. Wholesale dealers, agents, and retail dealers shall permit the Commissioner, the state revenue commissioner, the Attorney General, and their employees to inspect markings of cigarette packaging marked in accordance with this Code section.



§ 25-14-6. Civil penalty; forfeiture

(a) A manufacturer, wholesale dealer, agent, or any other person or entity who knowingly sells or offers to sell cigarettes, other than through retail sale, in violation of Code Section 25-14-3, for a first offense shall be subject to a civil penalty not to exceed $100.00 dollars for each pack of such cigarettes sold or offered for sale, provided that in no case shall the penalty against any such person or entity exceed $100,000.00 during any 30 day period.

(b) A retail dealer who knowingly sells or offers to sell cigarettes in violation of Code Section 25-14-3 shall be subject to a civil penalty not to exceed $100.00 for each pack of such cigarettes, provided that in no case shall the penalty against any retail dealer exceed $25,000.00 during any 30 day period.

(c) In addition to any penalty prescribed by law, any corporation, partnership, sole proprietor, limited partnership, or association engaged in the manufacture of cigarettes that knowingly makes a false certification pursuant to Code Section 25-14-4 shall be subject to a civil penalty of at least $75,000.00 and not to exceed $250,000.00 for each such false certification.

(d) Any person violating any other provision in this chapter shall be subject to a civil penalty for a first offense not to exceed $1,000.00, and for a subsequent offense subject to a civil penalty not to exceed $5,000.00, for each such violation.

(e) Any cigarettes that have been sold or offered for sale that do not comply with the performance standard required by Code Section 25-14-3 shall be subject to forfeiture and, upon forfeiture, shall be destroyed; provided, however, that prior to the destruction of any cigarette pursuant to this Code section, the true holder of the trademark rights in the cigarette brand shall be permitted to inspect the cigarette.

(f) In addition to any other remedy provided by law, the Commissioner or Attorney General may file an action in superior court for a violation of this chapter, including petitioning for injunctive relief or to recover any costs or damages suffered by the state because of a violation of this chapter, including enforcement costs relating to the specific violation and attorney's fees. Each violation of this chapter or of rules or regulations adopted under this chapter constitutes a separate civil violation for which the Commissioner or Attorney General may obtain relief.

(g) Whenever any law enforcement personnel or duly authorized representative of the Commissioner or Attorney General shall discover any cigarettes that have not been marked in the manner required under Code Section 25-14-5, such personnel are hereby authorized and empowered to seize and take possession of such cigarettes. Such cigarettes shall be turned over to the state revenue commissioner and shall be forfeited to the state. Cigarettes seized pursuant to this subsection shall be destroyed; provided, however, that prior to the destruction of any cigarette seized pursuant to this subsection, the true holder of the trademark rights in the cigarette brand shall be permitted to inspect the cigarette.



§ 25-14-7. Rules and regulations; inspections

(a) The Commissioner may promulgate rules and regulations, pursuant to Chapter 13 of Title 50, necessary to effectuate the purposes of this chapter.

(b) The state revenue commissioner in the regular course of conducting inspections of wholesale dealers, agents, and retail dealers, as authorized under Chapter 11 of Title 48, may inspect such cigarettes to determine if the cigarettes are marked as required by Code Section 25-14-5. If the cigarettes are not marked as required, the state revenue commissioner shall notify the Commissioner.



§ 25-14-8. Enforcement of this chapter; cooperation during inspections

To enforce the provisions of this chapter, the Attorney General and the Commissioner, their duly authorized representatives, and other law enforcement personnel shall be authorized to examine the books, papers, invoices, and other records of any person in possession, control, or occupancy of any premises where cigarettes are placed, stored, sold, or offered for sale, as well as the stock of cigarettes on the premises. Every person in the possession, control, or occupancy of any premises where cigarettes are placed, sold, or offered for sale shall be directed and required to give the Attorney General and the Commissioner, their duly authorized representatives, and other law enforcement personnel the means, facilities, and opportunity for the examinations authorized by this Code section.



§ 25-14-9. Manufacturing for sale or selling cigarettes outside of Georgia not prohibited

Nothing in this chapter shall be construed to prohibit any person or entity from manufacturing or selling cigarettes that do not meet the requirements of Code Section 25-14-3 if the cigarettes are not for sale in this state or are packaged for sale outside the United States, and that person or entity has taken reasonable steps to ensure that such cigarettes will not be sold or offered for sale to persons located in this state.



§ 25-14-10. Effect of modification of federal standards

This chapter shall cease to be applicable if federal reduced cigarette ignition propensity standards that preempt this chapter are enacted.



§ 25-14-11. Impact of changes in New York safety standards

If, after the date specified in paragraph (4.1) of Code Section 25-14-2, the New York safety standards are changed, then the Commissioner shall suggest proposed legislation to the chairpersons of the appropriate standing committees of the General Assembly as designated by the presiding officer of each house. Such proposed legislation shall contain provisions necessary to bring paragraph (4.1) of Code Section 25-14-2 into accordance with the New York safety standards.






Chapter 15 - Other Safety Inspections and Regulations

Article 1 - General Provisions

§ 25-15-1. Office of Safety Fire Commissioner to be successor to Department of Labor relating to transferred functions; transfer of employees; reporting on effects and results of this Code section

(a) The office of Safety Fire Commissioner shall succeed to all rules, regulations, policies, procedures, and administrative orders of the Department of Labor in effect on June 30, 2012, or scheduled to go into effect on or after July 1, 2012, and which relate to the functions transferred to the office of Safety Fire Commissioner pursuant to this chapter and Part 6 of Article 1 of Chapter 2 of Title 8 and shall further succeed to any rights, privileges, entitlements, obligations, and duties of the Department of Labor in effect on June 30, 2012, which relate to the functions transferred to the office of Safety Fire Commissioner pursuant to this chapter and Part 6 of Article 1 of Chapter 2 of Title 8. Such rules, regulations, policies, procedures, and administrative orders shall remain in effect until amended, repealed, superseded, or nullified by the office of Safety Fire Commissioner by proper authority or as otherwise provided by law.

(b) Any proceedings or other matters pending before the Department of Labor or Commissioner of Labor on June 30, 2012, which relate to the functions transferred to the office of Safety Fire Commissioner pursuant to this chapter and Part 6 of Article 1 of Chapter 2 of Title 8 shall be transferred to the office of Safety Fire Commissioner on July 1, 2012.

(c) The rights, privileges, entitlements, obligations, and duties of parties to contracts, leases, agreements, and other transactions as identified by the Office of Planning and Budget entered into before July 1, 2012, by the Department of Labor which relate to the functions transferred to the office of Safety Fire Commissioner pursuant to this chapter and Part 6 of Article 1 of Chapter 2 of Title 8 shall continue to exist; and none of these rights, privileges, entitlements, obligations, and duties are impaired or diminished by reason of the transfer of the functions to the office of Safety Fire Commissioner. In all such instances, the office of Safety Fire Commissioner shall be substituted for the Department of Labor, and the office of Safety Fire Commissioner shall succeed to the rights and duties under such contracts, leases, agreements, and other transactions.

(d) All persons employed by the Department of Labor in capacities which relate to the functions transferred to the office of Safety Fire Commissioner pursuant to this chapter and Part 6 of Article 1 of Chapter 2 of Title 8 on June 30, 2012, shall, on July 1, 2012, become employees of the office of Safety Fire Commissioner in similar capacities, as determined by the Commissioner of Insurance. Such employees shall be subject to the employment practices and policies of the office of Safety Fire Commissioner on and after July 1, 2012, but the compensation and benefits of such transferred employees shall not be reduced as a result of such transfer. Employees who are subject to the rules of the State Personnel Board and who are transferred to the office shall retain all existing rights under such rules. Accrued annual and sick leave possessed by the transferred employees on June 30, 2012, shall be retained by such employees as employees of the office of Safety Fire Commissioner.

(e) On July 1, 2012, the office of Safety Fire Commissioner shall receive custody of the state owned real property in the custody of the Department of Labor on June 30, 2012, and which pertains to the functions transferred to the office of Safety Fire Commissioner pursuant to this chapter and Part 6 of Article 1 of Chapter 2 of Title 8.

(f) The Safety Fire Commissioner shall provide a report to the House Committee on Governmental Affairs and the Senate Government Oversight Committee prior to the first day of the 2013 regular session of the Georgia General Assembly outlining the effects and results of this Code section and providing information on any problems or concerns with respect to the implementation of this Code section.






Article 2 - Regulation of Boilers and Pressure Vessels

§ 25-15-10. Short title

This article shall be known and may be cited as the "Boiler and Pressure Vessel Safety Act" and, except as otherwise provided in this article, shall apply to all boilers and pressure vessels.



§ 25-15-11. Definitions

As used in this article, the term:

(1) "Boiler" means a closed vessel in which water or other liquid is heated, steam or vapor is generated, or steam is superheated or in which any combination of these functions is accomplished, under pressure or vacuum, for use externally to itself, by the direct application of energy from the combustion of fuels or from electricity, solar, or nuclear energy. The term "boiler" shall include fired units for heating or vaporizing liquids other than water where these units are separate from processing systems and are complete within themselves. The term "boiler" is further defined as follows:

(A) "Heating boiler" means a steam or vapor boiler operating at pressures not exceeding 15 psig or a hot water boiler operating at pressures not exceeding 160 psig or temperatures not exceeding 250 degrees Fahrenheit.

(B) "High pressure, high temperature water boiler" means a water boiler operating at pressures exceeding 160 psig or temperatures exceeding 250 degrees Fahrenheit.

(C) "Power boiler" means a boiler in which steam or other vapor is generated at a pressure of more than 15 psig.

(2) "Certificate of inspection" means an inspection, the report of which is used by the chief inspector to determine whether or not a certificate as provided by subsection (c) of Code Section 25-15-24 may be issued.

(3) "Commissioner" means the Safety Fire Commissioner.

(4) "Office" means the office of Safety Fire Commissioner.

(5) "Pressure vessel" means a vessel other than those vessels defined in paragraph (1) of this Code section in which the pressure is obtained from an external source or by the application of heat.



§ 25-15-12. Consulting on boilers and pressure vessels

The Commissioner shall be authorized to consult with persons knowledgeable in the areas of construction, use, or safety of boilers and pressure vessels and to create committees composed of such consultants to assist the Commissioner in carrying out his or her duties under this article.



§ 25-15-13. Definitions, rules, and regulations for safe construction, installation, inspection, maintenance, and repair

(a) (1) The office shall formulate definitions, rules, and regulations for the safe construction, installation, inspection, maintenance, and repair of boilers and pressure vessels in this state.

(2) The definitions, rules, and regulations so formulated for new construction shall be based upon and at all times follow the generally accepted nation-wide engineering standards, formulas, and practices established and pertaining to boiler and pressure vessel construction and safety; and the office may adopt an existing published codification thereof, known as the Boiler and Pressure Vessel Code of the American Society of Mechanical Engineers, with the amendments and interpretations thereto made and approved by the council of the society, and may likewise adopt the amendments and interpretations subsequently made and published by the same authority. When so adopted, the same shall be deemed to be incorporated into and shall constitute a part of the whole of the definitions, rules, and regulations of the office. Amendments and interpretations to the code so adopted shall be effective immediately upon being promulgated, to the end that the definitions, rules, and regulations shall at all times follow the generally accepted nation-wide engineering standards.

(3) The office shall formulate the rules and regulations for the inspection, maintenance, and repair of boilers and pressure vessels which were in use in this state prior to the date upon which the first rules and regulations under this article pertaining to existing installations become effective or during the 12 month period immediately thereafter. The rules and regulations so formulated shall be based upon and at all times follow generally accepted nation-wide engineering standards and practices and may adopt sections of the Inspection Code of the National Board of Boiler and Pressure Vessel Inspectors or API 510 of the American Petroleum Institute, as applicable.

(b) The rules and regulations and any subsequent amendments thereto formulated by the office shall, immediately following a hearing upon not less than 20 days' notice as provided in this article, be approved and published and when so promulgated shall have the force and effect of law, except that the rules applying to the construction of new boilers and pressure vessels shall not become mandatory until 12 months after their promulgation by the office. Notice of the hearing shall give the time and place of the hearing and shall state the matters to be considered at the hearing. Such notice shall be given to all persons directly affected by such hearing. In the event all persons directly affected are unknown, notice may be perfected by publication in a newspaper of general circulation in this state at least 20 days prior to such hearing.

(c) Subsequent amendments to the rules and regulations adopted by the office shall be permissive immediately and shall become mandatory 12 months after their promulgation.



§ 25-15-14. Effect on new construction and installation

No boiler or pressure vessel which does not conform to the rules and regulations of the office governing new construction and installation shall be installed and operated in this state after 12 months from the date upon which the first rules and regulations under this article pertaining to new construction and installation shall have become effective, unless the boiler or pressure vessel is of special design or construction and is not inconsistent with the spirit and safety objectives of such rules and regulations, in which case a special installation and operating permit may at its discretion be granted by the office.



§ 25-15-15. Maximum allowable working pressure

(a) The maximum allowable working pressure of a boiler carrying the ASME Code symbol or of a pressure vessel carrying the ASME or API-ASME symbol shall be determined by the applicable sections of the code under which it was constructed and stamped. Subject to the concurrence of the enforcement authority at the point of installation, such a boiler or pressure vessel may be rerated in accordance with the rules of a later edition of the ASME Code and in accordance with the rules of the National Board Inspection Code or API 510, as applicable.

(b) The maximum allowable working pressure of a boiler or pressure vessel which does not carry the ASME or the API-ASME Code symbol shall be computed in accordance with the Inspection Code of the National Board of Boiler and Pressure Vessel Inspectors.

(c) This article shall not be construed as in any way preventing the use, sale, or reinstallation of a boiler or pressure vessel referred to in this Code section, provided it has been made to conform to the rules and regulations of the office governing existing installations and provided, further, that it has not been found upon inspection to be in an unsafe condition.



§ 25-15-16. Exceptions

(a) This article shall not apply to the following boilers and pressure vessels:

(1) Boilers and pressure vessels under federal control or under regulations of 49 C.F.R. 192 and 193;

(2) Pressure vessels used for transportation and storage of compressed or liquefied gases when constructed in compliance with specifications of the United States Department of Transportation and when charged with gas or liquid, marked, maintained, and periodically requalified for use, as required by appropriate regulations of the United States Department of Transportation;

(3) Pressure vessels located on vehicles operating under the rules of other state or federal authorities and used for carrying passengers or freight;

(4) Air tanks installed on the right of way of railroads and used directly in the operation of trains;

(5) Pressure vessels that do not exceed:

(A) Five cubic feet in volume and 250 psig pressure; or

(B) One and one-half cubic feet in volume and 600 psig pressure; or

(C) An inside diameter of six inches with no limitation on pressure;

(6) Pressure vessels having an internal or external working pressure not exceeding 15 psig with no limit on size;

(7) Pressure vessels with a nominal water-containing capacity of 120 gallons or less for containing water under pressure, including those containing air, the compression of which serves only as a cushion;

(8) Pressure vessels containing water heated by steam or any other indirect means when none of the following limitations are exceeded:

(A) A heat input of 200,000 BTU per hour;

(B) A water temperature of 210 degrees Fahrenheit; and

(C) A nominal water-containing capacity of 120 gallons;

(9) Hot water supply boilers which are directly fired with oil, gas, or electricity when none of the following limitations are exceeded:

(A) Heat input of 200,000 BTU per hour;

(B) Water temperature of 210 degrees Fahrenheit; and

(C) Nominal water-containing capacity of 120 gallons.

These exempt hot water supply boilers shall be equipped with ASME-National Board approved safety relief valves;

(10) Pressure vessels in the care, custody, and control of research facilities and used solely for research purposes which require one or more details of noncode construction or which involve destruction or reduced life expectancy of those vessels;

(11) Pressure vessels or other structures or components that are not considered to be within the scope of ASME Code, Section VIII;

(12) Boilers and pressure vessels operated and maintained for the production and generation of electricity; provided, however, that any person, firm, partnership, or corporation operating such a boiler or pressure vessel has insurance or is self-insured and such boiler or pressure vessel is regularly inspected in accordance with the minimum requirements for safety as defined in the ASME Code by an inspector who has been issued a certificate of competency by the Commissioner in accordance with the provisions of Code Section 25-15-19;

(13) Boilers and pressure vessels operated and maintained as a part of a manufacturing process; provided, however, that any person, firm, partnership, or corporation operating such a boiler or pressure vessel has insurance or is self-insured and such boiler or pressure vessel is regularly inspected in accordance with the minimum requirements for safety as defined in the ASME Code by an inspector who has been issued a certificate of competency by the Commissioner in accordance with the provisions of Code Section 25-15-19;

(14) Boilers and pressure vessels operated and maintained by a public utility; and

(15) Autoclaves used only for the sterilization of reusable medical or dental implements in the place of business of any professional licensed by the laws of this state.

(b) The following boilers and pressure vessels shall be exempt from the requirements of subsections (b), (c), and (d) of Code Section 25-15-23 and Code Sections 25-15-24 and 25-15-26:

(1) Boilers or pressure vessels located on farms and used solely for agricultural or horticultural purposes;

(2) Heating boilers or pressure vessels which are located in private residences or in apartment houses of less than six family units;

(3) Any pressure vessel used as an external part of an electrical circuit breaker or transformer;

(4) Pressure vessels on remote oil or gas-producing lease locations that have fewer than ten buildings intended for human occupancy per 0.25 square mile and where the closest building is at least 220 yards from any vessel;

(5) Pressure vessels used for storage of liquid propane gas under the jurisdiction of the state fire marshal, except for pressure vessels used for storage of liquefied petroleum gas, 2,000 gallons or above, which have been modified or altered; and

(6) Air storage tanks not exceeding 16 cubic feet (120 gallons) in size and under 250 psig pressure.



§ 25-15-17. Chief inspector

(a) The Commissioner may appoint to be chief inspector a citizen of this state or, if not available, a citizen of another state, who shall have had at the time of such appointment not less than five years' experience in the construction, installation, inspection, operation, maintenance, or repair of high pressure boilers and pressure vessels as a mechanical engineer, steam operating engineer, boilermaker, or boiler inspector and who shall have passed the same kind of examination as that prescribed under Code Section 25-15-20. Such chief inspector may be removed for cause after due investigation by the Commissioner.

(b) The chief inspector, if authorized by the Commissioner, is charged, directed, and empowered:

(1) To take action necessary for the enforcement of the laws of this state governing the use of boilers and pressure vessels to which this article applies and of the rules and regulations of the office;

(2) To keep a complete record of the name of each owner or user and his or her location and, except for pressure vessels covered by an owner or user inspection service, the type, dimensions, maximum allowable working pressure, age, and the last recorded inspection of all boilers and pressure vessels to which this article applies;

(3) To publish in print or electronically and make available to anyone requesting them copies of the rules and regulations promulgated by the office;

(4) To issue or to suspend or revoke for cause inspection certificates as provided for in Code Section 25-15-24; and

(5) To cause the prosecution of all violators of the provisions of this article.



§ 25-15-18. Deputy inspectors

The Commissioner may employ deputy inspectors who shall be responsible to the chief inspector and who shall have had at the time of appointment not less than three years' experience in the construction, installation, inspection, operation, maintenance, or repair of high pressure boilers and pressure vessels as a mechanical engineer, steam operating engineer, boilermaker, or boiler inspector and who shall have passed the examination provided for in Code Section 25-15-20.



§ 25-15-19. Special inspectors

(a) In addition to the deputy inspectors authorized by Code Section 25-15-18 the Commissioner shall, upon the request of any company licensed to insure and insuring in this state boilers and pressure vessels or upon the request of any company operating pressure vessels in this state for which the owner or user maintains a regularly established inspection service which is under the supervision of one or more technically competent individuals whose qualifications are satisfactory to the office and causes such pressure vessels to be regularly inspected and rated by such inspection service in accordance with applicable provisions of the rules and regulations adopted by the office pursuant to Code Section 25-15-13, issue to any inspectors of such insurance company certificates of competency as special inspectors and to any inspectors of such company operating pressure vessels certificates of competency as owner or user inspectors, provided that each such inspector before receiving or her certificate of competency shall satisfactorily pass the examination provided for by Code Section 25-15-20 or, in lieu of such examination, shall hold a commission or a certificate of competency as an inspector of boilers or pressure vessels for a state that has a standard of examination substantially equal to that of this state or a commission as an inspector of boilers and pressure vessels issued by the National Board of Boiler and Pressure Vessel Inspectors. A certificate of competency as an owner or user inspector shall be issued to an inspector of a company operating pressure vessels in this state only if, in addition to meeting the requirements stated in this Code section, the inspector is employed full time by the company and is responsible for making inspections of pressure vessels used or to be used by such company and which are not for resale.

(b) Such special inspectors or owner or user inspectors shall receive no salary from nor shall any of their expenses be paid by the state, and the continuance of their certificates of competency shall be conditioned upon their continuing in the employ of the boiler insurance company duly authorized or in the employ of the company so operating pressure vessels in this state and upon their maintenance of the standards imposed by this article.

(c) Such special inspectors or owner or user inspectors may inspect all boilers and pressure vessels insured or all pressure vessels operated by their respective companies; and, when so inspected, the owners and users of such boilers and pressure vessels shall be exempt from the payment to the state of the inspection fees as prescribed in rules and regulations promulgated by the Commissioner.



§ 25-15-20. Examination of inspectors

The examination for chief, deputy, special, or owner or user inspectors shall be in writing and shall be held by the office or by an examining board appointed in accordance with the requirements of the National Board of Boiler and Pressure Vessel Inspectors, with at least two members present at all times during the examination. Such examination shall be confined to questions the answers to which will aid in determining the fitness and competency of the applicant for the intended service and may be those prepared by the National Board of Boiler and Pressure Vessel Inspectors. In case an applicant fails to pass the examination, he or she may appeal to the office for another examination which shall be given by the office or the appointed examining board after 90 days. The record of an applicant's examination shall be accessible to the applicant and his or her employer.



§ 25-15-21. Suspension and revocation of inspector's certificate of competency; hearing; reinstatement

(a) An inspector's certificate of competency may be suspended by the Commissioner after due investigation for the incompetence or untrustworthiness of the holder thereof or for willful falsification of any matter or statement contained in his or her application or in a report of any inspection made by him or her. Written notice of any such suspension shall be given by the Commissioner within not more than ten days thereof to the inspector and his or her employer. A person whose certificate of competency has been suspended shall be entitled to an appeal as provided in Code Section 25-15-28 and to be present in person and to be represented by counsel at the hearing of the appeal.

(b) If the office has reason to believe that an inspector is no longer qualified to hold his or her certificate of competency, the office shall provide written notice to the inspector and his or her employer of the office's determination and the right to an appeal as provided in Code Section 25-15-28. If, as a result of such hearing, the inspector has been determined to be no longer qualified to hold his or her certificate of competency, the Commissioner shall thereupon revoke such certificate of competency forthwith.

(c) A person whose certificate of competency has been suspended shall be entitled to apply, after 90 days from the date of such suspension, for reinstatement of such certificate of competency.



§ 25-15-22. Replacement of lost or destroyed certificates of competency

If a certificate of competency is lost or destroyed, a new certificate of competency shall be issued in its place without another examination.



§ 25-15-23. Inspections

(a) The Commissioner, the chief inspector, or any deputy inspector shall have free access, during reasonable hours, to any premises in this state where a boiler or pressure vessel is being constructed for use in, or is being installed in, this state for the purpose of ascertaining whether such boiler or pressure vessel is being constructed and installed in accordance with the provisions of this article.

(b) (1) On and after January 1, 1986, each boiler and pressure vessel used or proposed to be used within this state, except for pressure vessels covered by an owner or user inspection service as described in subsection (d) of this Code section or except for boilers or pressure vessels exempt under Code Section 25-15-16 (owners and users may request to waive this exemption), shall be thoroughly inspected as to their construction, installation, and condition as follows:

(A) Power boilers and high pressure, high temperature water boilers shall receive a certificate inspection annually which shall be an internal inspection where construction permits; otherwise, it shall be as complete an inspection as possible. Such boilers shall also be externally inspected while under pressure, if possible;

(B) Low pressure steam or vapor heating boilers shall receive a certificate inspection biennially with an internal inspection every four years where construction permits;

(C) Hot water heating and hot water supply boilers shall receive a certificate inspection biennially with an internal inspection at the discretion of the inspector;

(D) Pressure vessels subject to internal corrosion shall receive a certificate inspection triennially with an internal inspection at the discretion of the inspector. Pressure vessels not subject to internal corrosion shall receive a certificate of inspection at intervals set by the office; and

(E) Nuclear vessels within the scope of this article shall be inspected and reported in such form and with such appropriate information as the office shall designate.

(2) A grace period of two months beyond the periods specified in subparagraphs (A) through (D) of this paragraph may elapse between certificate inspections.

(3) The office may provide for longer periods between certificate inspection in its rules and regulations.

(4) Under the provisions of this article, the office is responsible for providing for the safety of life, limb, and property and therefore has jurisdiction over the interpretation and application of the inspection requirements as provided for in the rules and regulations which it has promulgated. The person conducting the inspection during construction and installation shall certify as to the minimum requirements for safety as defined in the ASME Code. Inspection requirements of operating equipment shall be in accordance with generally accepted practice and compatible with the actual service conditions, such as:

(A) Previous experience, based on records of inspection, performance, and maintenance;

(B) Location, with respect to personnel hazard;

(C) Quality of inspection and operating personnel;

(D) Provision for related safe operation controls; and

(E) Interrelation with other operations outside the scope of this article.

Based upon documentation of such actual service conditions by the owner or user of the operating equipment, the office may, in its discretion, permit variations in the inspection requirements.

(c) The inspections required in this article shall be made by the chief inspector, by a deputy inspector, by a special inspector, or by an owner or user inspector provided for in this article.

(d) Owner or user inspection of pressure vessels is permitted, provided the owner or user inspection service is regularly established and is under the supervision of one or more individuals whose qualifications are satisfactory to the office and said owner or user causes the pressure vessels to be inspected in conformance with the National Board Inspection Code or API 510, as applicable.

(e) If, at the discretion of the inspector, a hydrostatic test shall be deemed necessary, it shall be made by the owner or user of the boiler or pressure vessel.

(f) All boilers, other than cast iron sectional boilers, and pressure vessels to be installed in this state after the 12 month period from the date upon which the rules and regulations of the office shall become effective shall be inspected during construction as required by the applicable rules and regulations of the office by an inspector authorized to inspect boilers and pressure vessels in this state or, if constructed outside of the state, by an inspector holding a commission issued by the National Board of Boiler and Pressure Vessel Inspectors.



§ 25-15-24. Filing and maintenance of special investigator's report; issuance and suspension of inspection certificate

(a) Each company employing special inspectors shall, within 30 days following each certificate inspection made by such inspectors, file a report of such inspection with the chief inspector upon appropriate forms as promulgated by the Commissioner. The filing of reports of external inspections, other than certificate inspections, shall not be required except when such inspections disclose that the boiler or pressure vessel is in a dangerous condition.

(b) Each company operating pressure vessels covered by an owner or user inspection service meeting the requirements of subsection (a) of Code Section 25-15-19 shall maintain in its files an inspection record which shall list, by number and such abbreviated description as may be necessary for identification, each pressure vessel covered by this article, the date of the last inspection of each pressure vessel, and the approximate date for the next inspection. The inspection record shall be available for examination by the chief inspector or the chief inspector's authorized representative during business hours.

(c) If the report filed pursuant to subsection (a) of this Code section shows that a boiler or pressure vessel is found to comply with the rules and regulations of the office, the chief inspector, or his or her duly authorized representative, shall issue to such owner or user an inspection certificate bearing the date of inspection and specifying the maximum pressure under which the boiler or pressure vessel may be operated. Such inspection certificate shall be valid for not more than 14 months from its date in the case of power boilers, 26 months in the case of heating and hot water supply boilers, and 38 months in the case of pressure vessels. In the case of those boilers and pressure vessels covered by subparagraphs (b)(1)(A) through (b)(1)(D) of Code Section 25-15-23 for which the office has established or extended the operating period between required inspections pursuant to the provisions of paragraphs (3) and (4) of subsection (b) of Code Section 25-15-23, the certificate shall be valid for a period of not more than two months beyond the period set by the office. Certificates for boilers shall be posted under glass, or similarly protected, in the room containing the boiler. Pressure vessel certificates shall be posted in like manner, if convenient, or filed where they will be readily accessible for examination.

(d) No inspection certificate issued for an insured boiler or pressure vessel based upon a report of a special inspector shall be valid after the boiler or pressure vessel for which it was issued shall cease to be insured by a company duly authorized by this state to provide such insurance.

(e) The Commissioner or the Commissioner's authorized representative may at any time suspend an inspection certificate after showing cause that the boiler or pressure vessel for which it was issued cannot be operated without menace to the public safety or when the boiler or pressure vessel is found not to comply with the rules and regulations adopted pursuant to this article. Each suspension of an inspection certificate shall continue in effect until such boiler or pressure vessel shall have been made to conform to the rules and regulations of the office and until such inspection certificate shall have been reinstated.

(f) The Commissioner or the Commissioner's authorized representative may issue a written order for the temporary cessation of operation of a boiler or pressure vessel if it has been determined after inspection to be hazardous or unsafe. Operations shall not resume until such conditions are corrected to the satisfaction of the Commissioner or his or her authorized representative.



§ 25-15-25. Inspections of boilers and pressure vessels

(a) Boilers and pressure vessels, subject to operating certificate inspections by special, owner, or user inspectors, shall be inspected within 60 calendar days following the required reinspection date. Inspections not performed within this 60 calendar day period shall result in a civil penalty of $500.00 for each boiler or pressure vessel not inspected.

(b) (1) Inspection fees due on boiler and pressure vessels subject to inspection by the chief or deputy inspectors or operating certificate fees due from inspections performed by special, or owner or user, inspectors shall be paid within 60 calendar days of completion of such inspections.

(2) Inspection fees or operating certificate fees unpaid within 60 calendar days shall bear interest at the rate of 1.5 percent per month or any fraction of a month. Interest shall continue to accrue until all amounts due, including interest, are received by the Commissioner.

(c) The Commissioner may waive the collection of the penalties and interest assessed as provided in subsections (a) and (b) of this Code section when it is reasonably determined that the delays in inspection or payment were unavoidable or due to the action or inaction of the office.



§ 25-15-26. Requirement of valid inspection certificate for operation of a boiler or pressure vessel

It shall be unlawful for any person, firm, partnership, or corporation to operate in this state a boiler or pressure vessel, except a pressure vessel covered by owner or user inspection service as provided for in Code Section 25-15-24, without a valid inspection certificate. The operation of a boiler or pressure vessel without such inspection certificate or at a pressure exceeding that specified in such inspection certificate or in violation of this article shall constitute a misdemeanor.



§ 25-15-27. Payment of inspection fees

The owner or user of a boiler or pressure vessel required by this article to be inspected by the chief inspector or a deputy inspector shall pay directly to the chief inspector, upon completion of inspection, fees as prescribed in rules and regulations promulgated by the Commissioner; provided, however, that, with respect to pressure vessel certificates of inspection, such fees shall not exceed $10.00 per annum. The chief inspector shall transfer all fees so received to the general fund of the state treasury. All funds so deposited in the state treasury are authorized to be appropriated by the General Assembly to the Safety Fire Commissioner.



§ 25-15-28. Appeals

(a) Any person aggrieved by an order or an act of the Commissioner or the chief inspector under this article may, within 15 days of notice thereof, request a hearing before an administrative law judge of the Office of State Administrative Hearings, as provided by Code Section 50-13-41.

(b) Any person aggrieved by a decision of an administrative law judge may file an appeal pursuant to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 25-15-29. Limitations on authority of local governments to regulate boilers and pressure vessels

No county, municipality, or other political subdivision shall have the power to make any laws, ordinances, or resolutions providing for the construction, installation, inspection, maintenance, and repair of boilers and pressure vessels within the limits of such county, municipality, or other political subdivision; and any such laws, ordinances, or resolutions shall be void and of no effect.



§ 25-15-30. State liability not created

Neither this article nor any provision of this article shall be construed to place any liability on the State of Georgia, the office, or the Commissioner with respect to any claim by any person, firm, or corporation relating in any way whatsoever to boilers and pressure vessels and any injury or damages arising therefrom.






Article 3 - Amusement Ride Safety

§ 25-15-50. Short title

This article shall be known and may be cited as the "Amusement Ride Safety Act."



§ 25-15-51. Definitions

As used in this article, the term:

(1) "Amusement ride" means any mechanical device, other than those regulated by the Consumer Products Safety Commission, which carries or conveys passengers along, around, or over a fixed or restricted route or course or within a defined area for the purpose of giving its passengers amusement, pleasure, thrills, or excitement. Such term shall not include any such device which is not permanently fixed to a site.

(2) "Authorized person" means a competent person experienced and instructed in the work to be performed who has been given the responsibility to perform his or her duty by the owner or his or her representative.

(3) "Certificate fee" means the fee charged by the office for a certificate to operate an amusement ride.

(4) "Certificate of inspection" means a certificate issued by a licensed inspector that an amusement ride meets all relevant provisions of this article and the standards and regulations adopted pursuant thereto.

(5) "Commissioner" means the Safety Fire Commissioner.

(6) "Licensed inspector" means a registered professional engineer or any other person who is found by the office to possess the requisite training and experience to perform competently the inspections required by this article and who is licensed by the office to perform inspections of amusement rides.

(7) "Operator" means a person or persons actually engaged in or directly controlling the operation of an amusement ride.

(8) "Office" means the office of Safety Fire Commissioner, which is designated to enforce the provisions of this article and to formulate and enforce standards and regulations.

(9) "Owner" means a person, including the state or any of its subdivisions, who owns an amusement ride or, in the event that the amusement ride is leased, the lessee.

(10) "Permit" means a permit to operate an amusement ride issued to an owner by the office.

(11) "Permit fee" means the fee charged by the office for a permit to operate an amusement ride.

(12) "Standards and regulations" means those standards and regulations formulated and enforced by the office.



§ 25-15-52. Consultation with persons knowledgeable in area of amusement rides; creation of committees

The Commissioner shall be authorized to consult with persons knowledgeable in the area of the amusement ride industry and to create committees composed of such consultants to assist the Commissioner in carrying out his or her duties under this article.



§ 25-15-53. Formulation of standards and regulations for rides; related powers and duties

(a) The office shall formulate standards and regulations, or changes to such standards and regulations, for the safe assembly, disassembly, repair, maintenance, use, operation, and inspection of all amusement rides. The standards and regulations shall be reasonable and based upon generally accepted engineering standards, formulas, and practices pertinent to the industry. Formulation and promulgation of such standards and regulations shall be subject to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." It is recognized that risks presented to the general public by amusement rides which are frequently assembled and disassembled are different from those presented by amusement rides which are not frequently assembled and disassembled. Accordingly, the office is authorized to formulate different standards and regulations with regard to such differing classes of amusement rides.

(b) The office shall:

(1) Enforce all standards and regulations;

(2) License inspectors for authorization to inspect amusement rides;

(3) Issue permits upon compliance with this article and such standards and regulations adopted pursuant to this article; and

(4) Establish a fee schedule for the issuance of permits for amusement rides.



§ 25-15-54. Licensing of private inspectors

The office may license such private inspectors as may be necessary to carry out the provisions of this article.



§ 25-15-55. Application for permit to operate rides; operation prior to issuance of permit; certificate of inspection

(a) No amusement ride shall be operated, except for purposes of testing and inspection, until a permit for its operation has been issued by the office. The owner of an amusement ride shall apply for a permit to the office on a form furnished by the office providing such information as the office may require.

(b) No such application shall be complete without including a certificate of inspection from a licensed inspector that the amusement ride meets all relevant provisions of this article and the standards and regulations adopted pursuant thereto. The cost of obtaining the certificate of inspection from a licensed inspector shall be borne by the owner or operator.



§ 25-15-56. Amusement ride inspection; issuance of certificate of inspection

(a) All amusement rides shall be inspected annually, and may be inspected more frequently, by a licensed inspector at the owner's or operator's expense. If the amusement ride meets all relevant provisions of this article and the standards and regulations adopted pursuant to this article, the licensed inspector shall provide to the owner or operator a certificate of inspection. All new amusement rides shall be inspected before commencing public operation.

(b) Amusement rides and attractions may be required to be inspected by an authorized person each time they are assembled or disassembled in accordance with regulations and standards established under this article.



§ 25-15-57. Waiver of ride inspection requirement

The office may waive the requirement of subsection (a) of Code Section 25-15-56 if the owner of an amusement ride gives satisfactory proof to the office that the amusement ride has passed an inspection conducted by a federal agency or by another state whose standards and regulations for the inspection of such an amusement ride are at least as stringent as those adopted pursuant to this article.



§ 25-15-58. Issuance of permits

The office shall issue a permit to operate an amusement ride to the owner thereof upon successful completion of a safety inspection of the amusement ride conducted by a licensed inspector and upon receiving an application for permit with a certificate of insurance. The permit shall be valid for the calendar year in which issued.



§ 25-15-59. Owner recordkeeping

The owner shall maintain up-to-date maintenance, inspection, and repair records between inspection periods for each amusement ride in accordance with such standards and regulations as are adopted pursuant to this article. Such records shall contain a copy of all inspection reports commencing with the last annual inspection, a description of all maintenance performed, and a description of any mechanical or structural failures or operational breakdowns and the types of actions taken to rectify these conditions.



§ 25-15-60. Ride operators; minimum age

No person shall be permitted to operate an amusement ride unless he or she is at least 16 years of age. An operator shall be in attendance at all times that an amusement ride is in operation and shall operate no more than one amusement ride at any given time.



§ 25-15-61. Accident reports

The owner of the amusement ride shall report to the office any accident resulting in a fatality or an injury requiring immediate inpatient overnight hospitalization incurred during the operation of any amusement ride. The report shall be in writing, shall describe the nature of the occurrence and injury, and shall be mailed by first-class mail no later than the close of the next business day following the accident. Accidents resulting in a fatality shall also be reported immediately to the office in person or by phone in accordance with regulations adopted by the office.



§ 25-15-62. Liability insurance, bond, cash, or security coverage

(a) No person shall operate an amusement ride unless at the time there is in existence:

(1) A policy of insurance in an appropriate amount determined by regulation insuring the owner and operator (if an independent contractor) against liability for injury to persons arising out of the operation of the amusement ride;

(2) A bond in a like amount; provided, however, that the aggregate liability of the surety under such bond shall not exceed the face amount thereof; or

(3) Cash or other security acceptable to the office.

(b) Regulations under this article shall permit appropriate deductibles or self-insured retention amounts to such policies of insurance. The policy or bond shall be procured from one or more insurers or sureties acceptable to the office.



§ 25-15-63. Variances

If any person would incur practical difficulties or unnecessary hardships in complying with the standards and regulations adopted pursuant to this article, or if any person is aggrieved by any order issued by the office, the person may make a written application to the office stating his or her grounds and applying for a variance. The office may grant such a variance in the spirit of the provisions of this article with due regard to public safety. The granting or denial of a variance by the office shall be in writing and shall describe the conditions under which the variance is granted or the reasons for denial. A record shall be kept of all variances granted by the office and such record shall be open to inspection by the public.



§ 25-15-64. Applicability of article

This article shall not apply to any single-passenger coin operated amusement ride on a stationary foundation or to playground equipment such as swings, seesaws, slides, jungle gyms, rider propelled merry-go-rounds, moonwalks, and live rides.



§ 25-15-65. Use of existing rides; period for compliance

This article shall not be construed so as to prevent the use of any existing amusement ride found to be in a safe condition and to be in conformance with the standards and regulations adopted pursuant to this article. Owners of amusement rides in operation on or before the effective date of this article shall comply with the provisions of this article and the standards and regulations adopted pursuant to this article within six months after the adoption of such standards and regulations.



§ 25-15-66. Order for temporary cessation; injunction; penalties

(a) The Commissioner or the Commissioner's authorized representative may issue a written order for the temporary cessation of operation of an amusement ride if it has been determined after inspection to be hazardous or unsafe. Operations shall not resume until such conditions are corrected to the satisfaction of the Commissioner or the Commissioner's authorized representative.

(b) In the event that an owner or operator knowingly allows the operation of an amusement ride after the issuing of a temporary cessation, the Commissioner or the Commissioner's authorized representative may initiate in the superior court any action for an injunction or writ of mandamus upon the petition of the district attorney or Attorney General. An injunction, without bond, may be granted by the superior court to the Commissioner for the purpose of enforcing this article.

(c) (1) Any person, firm, partnership, or corporation violating the provisions of this article shall be guilty of a misdemeanor. Each day of violation shall constitute a separate offense.

(2) In addition to the penalty provisions in paragraph (1) of this subsection, the Commissioner shall have the power, after notice and hearing, to levy civil penalties as prescribed in the rules and regulations of the office in an amount not to exceed $5,000.00 upon any person, firm, partnership, or corporation failing to adhere to the requirements of this article and the rules and regulations promulgated under this article. The imposition of a penalty for a violation of this article or the rules and regulations promulgated under this article shall not excuse the violation or permit it to continue.



§ 25-15-67. Right of owner or operator to deny entry to rides; inspector's right of access

The owner or operator of an amusement ride may deny entry to a person to an amusement ride if in the owner's or operator's opinion the entry may jeopardize the safety of such person or the safety of any other person. Nothing in this Code section shall permit an owner or operator to deny an inspector access to an amusement ride when such inspector is acting within the scope of his or her duties under this article.



§ 25-15-68. State liability not created

Neither this article nor any provision of this article shall be construed to place any liability on the State of Georgia, the office, or the Commissioner with respect to any claim by any person, firm, or corporation relating in any way whatsoever to amusement rides and any injury or damages arising therefrom.



§ 25-15-69. Regulation of amusement rides by counties, municipalities, and other political subdivisions

No county, municipality, or other political subdivision shall have the power to pass ordinances, resolutions, or other requirements regulating the construction, installation, inspection, maintenance, repair, or operation of amusement rides within the limits of such county, municipality, or other political subdivision. Any such ordinances, resolutions, or other requirements shall be void and of no effect; provided, however, that the provisions of this Code section shall not apply to local zoning ordinances or ordinances regulating location, siting requirements, or other development standards or conditions relative to amusement rides or their time of operation or noise levels generated. Nothing in this article preempts the imposition of regulatory fees or occupation taxes imposed by counties and municipalities pursuant to Chapter 13 of Title 48.






Article 4 - Carnival Ride Safety

§ 25-15-80. Short title

This article shall be known and may be cited as the "Carnival Ride Safety Act."



§ 25-15-81. Definitions

As used in this article, the term:

(1) "Authorized person" means a competent person experienced and instructed in the work to be performed who has been given the responsibility to perform his or her duty by the owner or the owner's representative.

(2) "Carnival ride" means any mechanical device, other than amusement rides regulated under Article 3 of this chapter, known as the "Amusement Ride Safety Act," which carries or conveys passengers along, around, or over a fixed or restricted route or course or within a defined area for the purpose of giving its passengers amusement, pleasure, thrills, or excitement. Such term shall not include any such device which is permanently fixed to a site.

(3) "Certificate fee" means the fee charged by the office for a certificate to operate a carnival ride.

(4) "Certificate of inspection" means a certificate issued by a licensed inspector that a carnival ride meets all relevant provisions of this article and the standards and regulations adopted pursuant thereto.

(5) "Commissioner" means the Safety Fire Commissioner.

(6) "Licensed inspector" means a registered professional engineer or any other person who is found by the office to possess the requisite training and experience to perform competently the inspections required by this article and who is licensed by the office to perform inspections of carnival rides.

(7) "Office" means the office of Safety Fire Commissioner, which is designated to enforce the provisions of this article and to formulate and enforce standards and regulations.

(8) "Operator" means a person or persons actually engaged in or directly controlling the operation of a carnival ride.

(9) "Owner" means a person, including the state or any of its subdivisions, who owns a carnival ride or, in the event that the carnival ride is leased, the lessee.

(10) "Permit" means a permit to operate a carnival ride issued to an owner by the office.

(11) "Permit fee" means the fee charged by the office for a permit to operate a carnival ride.

(12) "Standards and regulations" means those standards and regulations formulated and enforced by the office.



§ 25-15-82. Authority to consult

The Commissioner shall be authorized to consult with persons knowledgeable in the area of the carnival ride industry and to create committees composed of such consultants to assist the Commissioner in carrying out his or her duties under this article.



§ 25-15-83. Safety standards and regulations; licensing of inspectors; ride permits; fees

(a) The office shall formulate standards and regulations, or changes to such standards and regulations, for the safe assembly, disassembly, repair, maintenance, use, operation, and inspection of all carnival rides. The standards and regulations shall be reasonable and based upon generally accepted engineering standards, formulas, and practices pertinent to the industry. Formulation and promulgation of such standards and regulations shall be subject to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(b) The office shall:

(1) Enforce all standards and regulations;

(2) License inspectors for authorization to inspect carnival rides; and

(3) Issue permits upon compliance with this article and such standards and regulations adopted pursuant to this article.

(c) The owner or operator of a carnival ride required to be inspected shall pay fees as prescribed in rules and regulations promulgated by the Commissioner. The chief inspector shall transfer all fees so received to the general fund of the state treasury. All funds so deposited in the state treasury are authorized to be appropriated by the General Assembly to the Safety Fire Commissioner.



§ 25-15-84. Licensing of private inspectors

The office may license such private inspectors as may be necessary to carry out the provisions of this article.



§ 25-15-85. Permit required; application

No carnival ride shall be operated in any calendar year, except for purposes of testing and inspection, until a permit for its operation has been issued by the office. The owner of a carnival ride shall apply for a permit to the office on a form furnished by the office, providing such information as the office may require.



§ 25-15-86. Inspections

All carnival rides and attractions shall be inspected annually and may be inspected more frequently by a licensed inspector at the owner's or operator's expense. If the carnival ride meets all relevant provisions of this article and the standards and regulations adopted pursuant to this article, the licensed inspector shall provide to the owner or operator a certificate of inspection. All new carnival rides shall be inspected before commencing public operation.



§ 25-15-87. Waiver of inspection for rides inspected by other entity

The office may waive the requirement of Code Section 25-15-86 if the owner of a carnival ride gives satisfactory proof to the office that the carnival ride has passed an inspection conducted by a federal agency or by another state whose standards and regulations for the inspection of such a carnival ride are at least as stringent as those adopted pursuant to this article.



§ 25-15-88. Issuance of permit

The office shall issue a permit to operate a carnival ride to the owner thereof upon successful completion of a safety inspection by a licensed inspector, upon completion by the owner of the application for a permit, and upon presentation of a certificate of inspection or waiver thereof by the office. The permit shall be valid for the calendar year in which issued.



§ 25-15-89. Maintenance, inspection, and repair records

The owner shall maintain up-to-date maintenance, inspection, and repair records between inspection periods for each carnival ride in accordance with such standards and regulations as are adopted pursuant to this article. Such records shall contain a copy of all inspection reports commencing with the last annual inspection, a description of all maintenance performed, and a description of any mechanical or structural failures or operational breakdowns and the types of actions taken to rectify these conditions.



§ 25-15-90. Ride operators; minimum standards for operation of rides

(a) No person shall be permitted to operate a carnival ride unless he or she is at least 16 years of age. An operator shall be in attendance at all times that a carnival ride is in operation and shall operate no more than one carnival ride at any given time.

(b) No carnival ride shall be operated at standards below those recommended by the manufacturer of such carnival ride or below the standards adopted or variants approved by the office, whichever is greater.



§ 25-15-91. Accident reports

The owner of the carnival ride shall report to the office any accident incurred during the operation of any carnival ride resulting in a fatality or an injury requiring medical attention from a licensed medical facility. The report shall be in writing, shall describe the nature of the occurrence and injury, and shall be delivered in person or mailed by first-class mail no later than the close of the next business day following the accident. Accidents resulting in a fatality shall also be reported immediately to the office in person or by phone in accordance with regulations adopted by the office.



§ 25-15-92. Liability insurance, bond, or other security required

(a) No person shall operate a carnival ride unless at the time there is in existence:

(1) A policy of insurance in an amount not less than $1 million (if an independent contractor) against liability for injury to persons arising out of the operation of the carnival ride;

(2) A bond in a like amount; provided, however, that the aggregate liability of the surety under such bond shall not exceed the face amount thereof; or

(3) Cash or other security acceptable to the office.

(b) Regulations under this article shall permit appropriate deductibles or self-insured retention amounts to such policies of insurance. The policy or bond shall be procured from one or more insurers or sureties acceptable to the office.



§ 25-15-93. Variances from standards and regulations

If any person would incur practical difficulties or unnecessary hardships in complying with the standards and regulations adopted pursuant to this article, or if any person is aggrieved by any order issued by the office, the person may make a written application to the office stating his or her grounds and applying for a variance. The office may grant such a variance in the spirit of the provisions of this article with due regard to public safety. The granting or denial of a variance by the office shall be in writing and shall describe the conditions under which the variance is granted or the reasons for denial. A record shall be kept of all variances granted by the office and such record shall be open to inspection by the public.



§ 25-15-94. Exempted rides

This article shall not apply to any single-passenger coin operated carnival ride on a stationary foundation or to playground equipment such as swings, seesaws, slides, jungle gyms, rider propelled merry-go-rounds, moonwalks, and live rides.



§ 25-15-95. Existing rides

This article shall not be construed so as to prevent the use of any existing carnival ride found to be in a safe condition and to be in conformance with the standards and regulations adopted pursuant to this article.



§ 25-15-96. Order for temporary cessation; injunction; penalties

(a) The Commissioner or the Commissioner's authorized representative may issue a written order for the temporary cessation of operation of a carnival ride if it has been determined after inspection to be hazardous or unsafe. Operations shall not resume until such conditions are corrected to the satisfaction of the Commissioner or the Commissioner's authorized representative.

(b) In the event that an owner or operator knowingly allows the operations of a carnival ride after the issuing of a temporary cessation, the Commissioner or the Commissioner's authorized representative may initiate in the superior court any action for an injunction or writ of mandamus upon the petition of the district attorney or Attorney General. An injunction, without bond, may be granted by the superior court to the Commissioner for the purpose of enforcing this article.

(c) (1) Any person, firm, partnership, or corporation violating the provisions of this article shall be guilty of a misdemeanor. Each day of violation shall constitute a separate offense.

(2) In addition to the penalty provisions in paragraph (1) of this subsection, the Commissioner shall have the power, after notice and hearing, to levy civil penalties as prescribed in the rules and regulations of the office in an amount not to exceed $5,000.00 upon any person, firm, partnership, or corporation failing to adhere to the requirements of this article and the rules and regulations promulgated under this article. The imposition of a penalty for a violation of this article or the rules and regulations promulgated under this article shall not excuse the violation or permit it to continue.



§ 25-15-97. Owner or operator denying individual entry to ride

The owner or operator of a carnival ride may deny entry to a person to a carnival ride if in the owner's or operator's opinion the entry may jeopardize the safety of such person or the safety of any other person. Nothing in this Code section shall permit an owner or operator to deny an inspector access to a carnival ride when such inspector is acting within the scope of his or her duties under this article.



§ 25-15-98. Posting of age, size, and weight requirements for rides

(a) The owner or operator of a carnival ride shall post a clearly visible sign at the location of each ride and at the location of tickets sales for each ride which states any age, weight, or height requirements of the ride which are necessary as a safeguard against injury.

(b) It shall be unlawful for any owner or operator to permit entry to a carnival ride to any person who does not meet the posted age, size, and weight requirements for such ride.



§ 25-15-99. Itinerant carnival rides to be continuously registered with in-state agent

The owner of any itinerant carnival ride which is located within this state shall continuously maintain in this state a registered agent of record who may be an individual who resides in the state and whose business address is identical with the address of the owner's required office.



§ 25-15-100. State liability not created

Neither this article nor any provision of this article shall be construed to place any liability on the State of Georgia, the office, or the Commissioner with respect to any claim by any person, firm, or corporation relating in any way whatsoever to carnival rides and any injury or damages arising therefrom.



§ 25-15-101. Regulation of carnival rides by counties, municipalities, and other political subdivisions

No county, municipality, or other political subdivision shall have the power to pass ordinances, resolutions, or other requirements regulating the construction, installation, inspection, maintenance, repair, or operation of carnival rides within the limits of such county, municipality, or other political subdivision. Any such ordinances, resolutions, or other requirements shall be void and of no effect; provided, however, that the provisions of this Code section shall not apply to local zoning ordinances or ordinances regulating location, siting requirements, or other development standards or conditions relative to carnival rides or their time of operation or noise levels generated. Nothing in this article preempts the imposition of regulatory fees or occupation taxes imposed by counties and municipalities pursuant to Chapter 13 of Title 48.






Article 5 - Requirements for Scaffolding and Staging Design

§ 25-15-110. Requirements for scaffolding and staging design; inspection by Safety Fire Comissioner

(a) (1) All scaffolding or staging that is swung or suspended from an overhead support or erected with stationary supports and is suspended or rises 30 feet or more above the ground shall have a safety rail properly attached, bolted, braced, and otherwise secured; and the safety rail shall rise at least 34 inches above the floor or main portions of such scaffolding or staging and extend for the full length of such staging and along the ends thereof with only such openings as may be necessary for the delivery of materials being used on such scaffold or staging. Such scaffolding or staging shall also be so fastened as to prevent it from swaying from the building or structure. However, this paragraph shall not apply to any scaffolding or staging which is wholly within the interior of a building or other structure and which covers the entire floor space therein.

(2) It shall be unlawful for any person to employ or direct others to perform labor of any kind in the erecting, demolishing, repairing, altering, cleaning, or painting of a building or other structure without first having furnished proper protection to such person so employed or directed, as provided in paragraph (1) of this subsection.

(b) All scaffolding or staging shall be so constructed that it will bear at least four times the weight required to be hanging therefrom or placed thereon when in use.

(c) (1) The Safety Fire Commissioner, upon receipt of any complaint, shall make or cause to be made an immediate inspection of the scaffold, or mechanical device connected therewith, concerning which complaint has been made.

(2) The Commissioner shall attach to every scaffold, staging, mechanism, or mechanical device inspected by him or her a certificate bearing the Commissioner's name and the date of inspection, and the certificate shall plainly state whether he or she has found the scaffolding, staging, or mechanical device "safe" or "unsafe."

(3) If the Commissioner finds any scaffolding, staging, or mechanical device complained of to be unsafe, the Commissioner shall at once notify in writing the person responsible for the erection and maintenance of the scaffolding, staging, or mechanical device that the Commissioner has found it to be unsafe. Such notice may be served personally upon the person responsible under the law or may be perfected by affixing such notice in a conspicuous place on the scaffold, staging, or mechanical device found unsafe. The manner of service shall be within the discretion of the Commissioner. The Commissioner shall then prohibit the use of such scaffolding, staging, or mechanical device by any person until all danger has been removed or until it has been made to comply with the terms of this Code section by alteration, reconstruction, demolition, or replacement, as the Commissioner may direct.

(d) Any person who willfully, knowingly, and persistently continues the use of a scaffold, staging, or other mechanical device in violation of any provision of this Code section shall be guilty of a misdemeanor.












Title 26 - Food, Drugs, and Cosmetics

Chapter 1 - General Provisions

§ 26-1-1. Maintenance of information and referral service for persons and organizations desiring to donate food to nonprofit organizations; inspection of donated food

(a) The Department of Agriculture shall maintain an information and referral service for persons and organizations which have notified the department of their desire to donate food to nonprofit organizations.

(b) Appropriate state and local departments and agencies are authorized to inspect donated food items for wholesomeness and may establish procedures for the handling of the food items.






Chapter 2 - Standards, Labeling, and Adulteration of Food

Article 1 - General Provisions

§ 26-2-1. Definitions of and standards for lard, mixed edible fats, and cottonseed oils

The standards for lard, mixed edible fats, and cottonseed oils are defined as follows:

(1) "Lard" means the fat of freshly slaughtered swine. It shall not be made from a diseased animal or any portion of an animal unfit for food or contain less than 99 percent of pure fat.

(2) "Mixed edible fat" means a mixture which contains not less than 99 percent of sweet mixed fat and may consist of a mixture of refined cottonseed oil or other edible vegetable oils with sweet beef fat or other edible animal fat and shall be sold under a registered or proprietary brand and properly labeled with a distinctive trademark or name bearing the name of the manufacturer.

(3) "Edible cottonseed oil" means refined cottonseed oil, free from disagreeable taste or odors. White cottonseed oil for edible purposes is cottonseed oil which has been refined in such a manner as to be nearly colorless, flavorless, and odorless. Winter cottonseed oils for edible purposes are those from which a portion of the stearine has been removed; they may be either white or yellow.



§ 26-2-2. Meat, fish, and poultry to be sold by net weight; exceptions; penalty

(a) All meat, meat products, fish, and poultry offered or exposed for sale or sold commercially shall be sold by net weight only except when sold for immediate consumption on the premises or when sold as a cooked food but not in a package or when sold for breeding purposes or when sold as pets or for other purposes than for human or animal consumption.

(b) Any person who violates this Code section shall be guilty of a misdemeanor.



§ 26-2-3. Obstruction of inspectors and others in performance of duties

Any manufacturer, dealer, or other person who shall impede, obstruct, hinder, or otherwise prevent or attempt to prevent any inspector or other person in the performance of his duty in collecting samples or otherwise in connection with this chapter shall be guilty of a misdemeanor and shall, upon conviction thereof, be fined not less than $10.00 nor more than $50.00. Any violation of this chapter, relating to feeding stuffs for domestic animals, shall be punished by a fine not exceeding $50.00 or imprisonment not exceeding 30 days, or both, in the discretion of the court.



§ 26-2-4. Labeling, sale, or advertising of spring water

(a) As used in this Code section, the term "spring water" means water which is: (1) derived from an underground formation from which water flows naturally to the surface of the earth; (2) not derived from a municipal system or public water supply; and (3) collected only at the spring or through a bore hole into the same underground water-bearing zone; provided, however, that water collected with the assistance of external force to protect the water shall retain all the physical properties of and be of the same chemical composition and quality as the water that flows naturally to the surface.

(b) Any water which meets the definition of "spring water" as specified in subsection (a) of this Code section may lawfully be labeled, sold, advertised, and otherwise represented as "spring water" or "natural spring water," notwithstanding any other contrary provision of any law or regulation of this state. No law or regulation of this state shall: (1) require or be construed to require any disclaimer in connection with such labeling, sale, advertisement, or representation; or (2) require or be construed to require such water to be additionally identified as any other type of water.






Article 2 - Adulteration and Misbranding of Food

§ 26-2-20. Short title

This article may be cited as the "Georgia Food Act."



§ 26-2-21. Definitions

(a) As used in this article, the term:

(1) "Commissioner" means the Commissioner of Agriculture.

(2) "Contaminated with filth" applies to any food not securely protected from dust, dirt, and, as far as may be necessary, by all reasonable means, from all foreign or injurious contamination.

(3) "Federal act" means the Federal Food, Drug, and Cosmetic Act (Title 21 U.S.C. Section 301, et seq., 52 Stat. Section 1040, et seq.).

(4) "Food" means:

(A) Articles used for food or drink for human consumption;

(B) Chewing gum; and

(C) Articles used for components of any such articles.

(5) "Food sales establishment" means retail and wholesale grocery stores; retail seafood stores and places of business; food processing plants, except those food processing plants which are currently required to obtain a license from the Commissioner under any other provision of law; bakeries; confectioneries; fruit, nuts, and vegetable stores or roadside stands; wholesale sandwich and salad manufacturers, including vending machines and operations connected therewith; and places of business and similar establishments, mobile or permanent, engaged in the sale of food primarily for consumption off the premises. Within a food sales establishment, there may be a food service component, not separately operated, which may serve customers on site. This food service component shall be considered as part of the food sales establishment. The food sales component of any food service establishment defined in Code Section 26-2-370 shall not be included in this definition. This term shall not include "food service establishments" as defined in Code Section 26-2-370. This term also shall not include establishments engaged in the sale of food primarily for consumption off the premises if such sale is an authorized part of and occurs upon the site of a fair or festival which:

(A) Is sponsored by a political subdivision of this state or by an organization exempt from taxes under paragraph (1) of subsection (a) of Code Section 48-7-25 or under Section 501(d) or paragraphs (1) through (8) or paragraph (10) of Section 501(c) of the Internal Revenue Code, as that code is defined in Code Section 48-1-2;

(B) Lasts 120 hours or less; and

(C) When sponsored by such an organization, is authorized to be conducted pursuant to a permit issued by the municipality or county in which it is conducted.

This term also shall not include establishments engaged in the boiling, bottling, and sale of sugar cane syrup or sorghum syrup within this state, provided that such bottles contain a label listing the producer's name and street address, all added ingredients, and the net weight or volume of the product.

(6) "Immediate container" does not include package liners.

(7) "Label" means a display of written, printed, or graphic matter upon the immediate container of any article; and a requirement made by or under the authority of this article that any word, statement, or other information appear on the label shall not be considered to be complied with unless each such word, statement, or other information also appears on the outside wrapper or container, if there is any, of the retail package of such article, or is easily legible through the outside container or wrapper.

(8) "Labeling" means all labels and other written, printed, or graphic matter upon an article or any of its containers or wrappers or accompanying such article.

(9) "Official compendium" means the official United States Pharmacopoeia, official Homeopathic Pharmacopoeia of the United States, official National Formulary, or any supplement to any of them.

(10) "Person" means an individual, partnership, corporation, or association or any combination thereof.

(b) The provisions of this article regarding the selling of food shall be considered to include the manufacture, production, packaging, offer, exposure, possession, and holding of any such articles and the supplying or applying of any such articles in the conduct of any food establishment.



§ 26-2-22. Prohibited acts

The following acts and the causing thereof within this state are prohibited:

(1) The manufacture, sale or delivery, holding, storage, or offering for sale of any food that is adulterated or misbranded;

(2) The adulteration or misbranding of any food;

(3) The receipt in commerce of any food that is adulterated or misbranded and the delivery or proffered delivery thereof for pay or otherwise;

(4) The sale, delivery for sale, holding for sale, or offering for sale of any article in violation of Code Section 26-2-37;

(5) The dissemination of any false advertisement;

(5.1) The failure to comply with testing, reporting, or record-keeping requirements provided by or pursuant to Code Section 26-2-27.1;

(6) The refusal to permit entry or inspection, or to permit the taking of a sample, as authorized by Code Section 26-2-36;

(7) The giving of a guaranty or undertaking, which guaranty or undertaking is false, except by a person who relied on a guaranty or undertaking to the same effect signed by, and containing the name and address of, the person residing in the State of Georgia from whom he received in good faith the food;

(8) The removal or disposal of a detained or embargoed article in violation of Code Section 26-2-38;

(9) The alteration, mutilation, destruction, obliteration, or removal of the whole or any part of the labeling of or the doing of any other act with respect to a food, if such act is done while such article is held for sale and results in such article being adulterated or misbranded;

(10) Forging, counterfeiting, simulating, or falsely representing, or without proper authority using any mark, stamp, tag, label, or other identification device authorized or required by regulations promulgated pursuant to this article; and

(11) The operation of a food sales establishment in violation of Code Section 26-2-25.



§ 26-2-23. Injunctions for violations of Code Section 26-2-22

In addition to the remedies provided for in this article, the Commissioner is authorized to apply to the superior court of the appropriate county for an injunction. Such court shall have jurisdiction, upon hearing and for cause shown, to grant a temporary or permanent injunction restraining any person from violating Code Section 26-2-22, notwithstanding the existence of an adequate remedy at law.



§ 26-2-24. Penalty for violation of Code Section 26-2-22; exceptions

Any person who violates Code Section 26-2-22 shall be guilty of a misdemeanor, provided that:

(1) No person shall be subject to the penalties provided in this article for having violated paragraph (1) or (3) of Code Section 26-2-22 if he or she establishes a guaranty or undertaking signed by, and containing the name and address of, the person residing in this state from whom he or she received in good faith the article, to the effect that such article is not adulterated or misbranded within the meaning of this article and designating this article;

(2) No publisher, radiobroadcast licensee, or agency or medium for the dissemination of an advertisement, except the manufacturer, packer, distributor, or seller of the article to which a false advertisement relates, shall be liable under this Code section by reason of the dissemination by him or her of such false advertisement unless he or she has refused, on the request of the Commissioner, to furnish the Commissioner the name and post office address of the manufacturer, packer, distributor, seller, or advertising agency who caused him or her to disseminate such advertisement; and

(3) If the removal or disposal of a detained or embargoed article creates a significant eminent threat or danger to human health, any person who violates paragraph (8) of Code Section 26-2-22 by removing or disposing of such detained or embargoed article and introducing or attempting to introduce said article into commerce for the purpose of human consumption or processing for human consumption in violation of Code Section 26-2-38 shall be guilty of a felony and, upon conviction, shall be punished by imprisonment for not less than one nor more than two years.



§ 26-2-25. Licensing of food sales establishments; revocation; notice and hearing; transferability; posting of license; fees; rules and regulations

(a) It shall be unlawful for any person to operate a food sales establishment without having first obtained a license from the Commissioner. No license issued under this article shall be suspended or revoked except for health and sanitation reasons or violations of this article and until the licensee to be affected shall be provided with reasonable notice thereof and an opportunity for hearing, as provided under Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." Licenses issued under this article shall be renewed annually and shall not be transferable with respect to persons or location. Each food sales establishment licensed pursuant to this Code section shall post such license on the premises in an open and conspicuous manner so as to be visible to the public. Neither the state nor any county, municipality, or consolidated government shall issue or renew any business or occupation license or permit for any food sales establishment until the establishment complies with the requirements of this article.

(b) The Commissioner shall charge the following fees for the licenses issued pursuant to subsection (a) of this Code section. The fee structure shall be based on the level of risk, procedural effort, and inspection time needed for each food sales establishment:

(1) Tier 5............................................................$300.00

(2) Tier 4..............................................................250.00

(3) Tier 3..............................................................200.00

(4) Tier 2..............................................................150.00

(5) Tier 1..............................................................100.00

(c) The Department of Agriculture shall establish rules and regulations by which to assign each food sales establishment to a proper tier and to collect the fees provided for in this Code section.



§ 26-2-26. When food deemed adulterated

A food shall be deemed to be adulterated if:

(1) It bears or contains any poisonous or deleterious substance which may render it injurious to health; but, in case the substance is not an added substance, such food shall not be considered adulterated under this paragraph if the quantity of such substance in such food does not ordinarily render it injurious to health;

(2) It bears or contains any added poisonous or added deleterious substance which is unsafe within the meaning of Code Section 26-2-27. In regard to pesticide residues, a food shall be deemed to be adulterated and unsafe if it bears a pesticide residue in excess of a tolerance established by the United States Environmental Protection Agency under the Federal Food, Drug, and Cosmetic Act or if it bears a residue of a pesticide for which no tolerance has been established or is currently in effect for that food, if such residue appears at a level which is readily quantifiable by methods of assay for pesticide residues employed by the Commissioner on the date of the assay;

(3) It consists in whole or in part of a diseased or contaminated, filthy, putrid, or decomposed substance or if it is otherwise unfit for food;

(4) It has been produced, prepared, packed, or held under unsanitary conditions whereby it may have become contaminated with filth or whereby it may have been rendered diseased, unwholesome, or injurious to health;

(5) It is the product of a diseased animal or an animal that has died otherwise than by slaughter or an animal that has been fed upon the uncooked offal from a slaughterhouse;

(6) Its container is composed in whole or in part of any poisonous or deleterious substance which may render the contents injurious to health;

(7) Any valuable constituent has been in whole or in part omitted or abstracted therefrom;

(8) Any substance has been substituted wholly or in part therefor;

(9) Damage or inferiority has been concealed in any manner;

(10) Any substance has been added thereto or mixed or packed therewith so as to increase its bulk or weight or reduce its quality or strength or make it appear better or of greater value than it is;

(11) It is confectionary and it bears or contains any alcohol or nonnutritive article or substance except harmless coloring, harmless flavoring, harmless resinous glaze not in excess of four-tenths of 1 percent, harmless natural wax not in excess of four-tenths of 1 percent, harmless natural gum, and pectin, provided that this paragraph shall not apply to any confection containing less than one-half of 1 percent by volume of alcohol derived solely from the use of flavoring extracts or to any chewing gum by reason of its containing harmless nonnutritive masticatory substances; or

(12) It bears or contains a coal-tar color other than one from a batch which has been certified under authority of the federal act.



§ 26-2-27. Poisonous or deleterious substances in food; exception for required substances

(a) Any poisonous or deleterious substance added to any food, except where such substance is required in the production thereof or cannot be avoided by good manufacturing practice, shall be deemed to be unsafe for purposes of the application of paragraph (2) of Code Section 26-2-26.

(b) When a poisonous or deleterious substance is required in the production of food or cannot be avoided by good manufacturing process, the Commissioner shall promulgate regulations limiting the quantity therein or thereon to such extent as the Commissioner finds necessary for the protection of public health; and any quantity exceeding the limits so fixed shall also be deemed to be unsafe for purposes of the application of paragraph (2) of Code Section 26-2-26. While such a regulation is in effect limiting the quantity of any such substance in the case of any food, such food shall not, by reason of bearing or containing any added amount of such substance, be considered to be adulterated within the meaning of paragraph (1) of Code Section 26-2-26.

(c) In determining the quantity of added poisonous or deleterious substances to be tolerated in or on different articles of food, the Commissioner shall take into account the extent to which the use of such substance is required or cannot be avoided in the production of each such article and the other ways in which the consumer may be affected by the same or other poisonous or deleterious substances.



§ 26-2-27.1. Testing of specimens from food processing centers; consistency in standards; cost; retention of records from testing; exemption

(a) As used in this Code section, the term "food processing plant" means a commercial operation that manufactures food for human consumption and does not provide food directly to a consumer from that location. Such term shall not include a commercial operation that produces raw agricultural commodities and whose end product remains a raw agricultural product.

(b) (1) (A) In order to protect the public health, safety, and welfare and ensure compliance with this article, the Commissioner shall by rule or regulation establish requirements for regular testing of samples or specimens of foods and ingredients by food processing plants for the presence of poisonous or deleterious substances or other contaminants rendering such foods or ingredients injurious to health. Such rules or regulations shall identify the specific classes or types of food processing plants, foods, ingredients, and poisonous or deleterious substances or other contaminants that shall be subject to such testing requirements and the frequency with which such tests shall be performed by food processing plants.

(B) The Commissioner shall also promulgate rules and regulations establishing minimum standards and requirements for a written food safety plan, such as a hazard analysis critical control point plan, that may be submitted by an operator of a food processing plant to document and describe the procedures used at such plant to prevent the presence of hazards such as poisonous or deleterious substances or other contaminants that would render finished foods or finished ingredients as manufactured at such plant injurious to health, including preventive controls, monitoring to ensure the effectiveness of such controls, and records of corrective actions, including actions taken in response to the presence of known hazards. If an operator of a food processing plant, in its discretion, submits to the department a written food safety plan for such plant and such plan conforms to rules and regulations promulgated for purposes of this subparagraph, then such food processing plant shall comply with the requirements of such written food safety plan, including, but not limited to, any test regimen provided by such plan, in lieu of complying with a test regimen established by rules or regulations promulgated by the Commissioner pursuant to subparagraph (A) of this paragraph.

(C) (i) The Commissioner shall impose a civil penalty for a violation of this subsection.

(ii) The department shall adopt rules and regulations establishing a schedule of civil penalties that shall be imposed under this subsection. Civil penalties imposed pursuant to this subsection shall not exceed $5,000.00 for each violation; provided, however, that a food processing plant that knowingly fails to comply with the provisions of subparagraph (B) of this paragraph shall be punished by the imposition of a $7,500.00 civil penalty. In addition to such civil penalty, within 30 days of the determination by the Commissioner that such violation has occurred, such food processing plant shall submit to the Commissioner a written plan pursuant to subparagraph (B) of this paragraph.

(iii) For purposes of this subsection, each day a violation continues after the period established for compliance by the Commissioner shall be considered a separate violation.

(iv) When a civil penalty is imposed under this subsection, such penalty shall be subject to review in the manner prescribed by Article 1 of Chapter 13 of Title 50, known as the "Georgia Administrative Procedure Act."

(2) In addition to any regular tests required pursuant to paragraph (1) of this subsection, the Commissioner may order any food processing plant to have samples or specimens of its foods and ingredients tested for the presence of any poisonous or deleterious substances or other contaminants whenever in his or her determination there are reasonable grounds to suspect that such foods or ingredients may be injurious to health.

(c) Any food processing plant subject to any testing requirements pursuant to this Code section shall cause such required tests to be performed in accordance with testing standards and procedures established by rules and regulations of the Commissioner. Testing standards and procedures established by the Commissioner under this paragraph shall be consistent with standards presented in the federal Food and Drug Administration's Bacterial Analytical Manual and standards developed by the Association of Analytical Communities International, International Organization for Standardization, or another internationally recognized certification body.

(d) A food processing plant shall be responsible for the cost of any testing required pursuant to this Code section and may conduct such testing either internally or via a third party, provided that subsection (c) of this Code section applies in either case.

(e) (1) Whenever any person or firm that operates a food processing plant in this state obtains information from testing of samples or specimens of finished foods or finished food ingredients as manufactured at such food processing plant which, based on a confirmed positive test result, indicates the presence of a substance that would cause a manufactured food bearing or containing the same to be adulterated within the meaning of paragraph (1) of Code Section 26-2-26, such person or firm shall report such test result to the department within 24 hours after obtaining such information.

(2) Any person who knowingly fails to make the report required by paragraph (1) of this subsection shall be guilty of a misdemeanor. The punishment provided for in this subsection shall be supplemental to any other applicable provisions of law.

(f) Records of the results of any tests required pursuant to this Code section shall be kept by a food processing plant and made available to the department for inspection for a period of not less than two years from the date the results were reported by the laboratory. Any person who knowingly violates this subsection shall be guilty of a misdemeanor. The punishment provided for in this subsection shall be supplemental to any other applicable provisions of law.

(g) This Code section shall not apply to any food processing plant operating under a federal grant of inspection from the United States Department of Agriculture Food Safety and Inspection Service.

(h) Any person who knowingly introduces into commerce finished foods or finished food ingredients as manufactured at a food processing plant knowing that it contains a substance that would cause a manufactured food bearing or containing the same to be adulterated within the meaning of paragraph (1) of Code Section 26-2-26 shall be guilty of a felony, and, upon conviction, shall be punished by imprisonment for not less than one nor more than 20 years, a fine not to exceed $20,000.00, or both. The punishment provided for in this subsection shall be supplemental to any other applicable provisions of law.



§ 26-2-28. When food deemed misbranded

A food shall be deemed to be misbranded if:

(1) Its labeling is false or misleading in any particular;

(2) It is offered for sale under the name of another food;

(3) It is an imitation of another food for which a definition and standard of identity have been prescribed by regulations as provided by Code Section 26-2-35; or if it is an imitation of another food that is not subject to paragraph (7) of this Code section, unless its label bears, in type of uniform size and prominence, the word "imitation" and, immediately thereafter, the name of the food imitated;

(4) Its container is so made, formed, or filled as to be misleading;

(5) (A) In package form, unless it bears a label containing:

(i) The name and place of business of the manufacturer, packer, or distributor; and

(ii) An accurate statement of the quantity of the contents in terms of weight, measure, or numerical count.

However, under division (ii) of subparagraph (A) of this paragraph, reasonable variations shall be permitted, and exemptions as to small packages shall be established by regulations prescribed by the Commissioner; and a food shall not be deemed misbranded because of omission of the information required by division (i) of subparagraph (A) of this paragraph where such omission is authorized in writing by the Commissioner.

(B) The Commissioner may authorize the omission from the label of packaged food of the name and place of business of the manufacturer, packer, or distributor upon a showing of undue hardship because of the size of the package, the material of which the package is made, or the disproportionate cost of compliance. Before authorizing such omission, the Commissioner shall require the filing of a certificate of territorial responsibility in a form prescribed by him. Failure to maintain on file with the Commissioner a correct current statement of territorial responsibility in accordance with the Commissioner's requirements shall terminate any such authorization previously granted;

(6) Any word, statement, or other information required by or under authority of this article to appear on the label or labeling is not prominently placed thereon with such conspicuousness, as compared with other words, statements, designs, or devices in the labeling, and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use;

(7) It purports to be or is represented as a food for which a definition and standard of identity has been prescribed by regulations as provided by Code Section 26-2-35, unless:

(A) It conforms to such definition and standard; and

(B) Its label bears the name of the food specified in the definition and standard and, insofar as may be required by such regulations, the common names of optional ingredients, other than spices, flavoring, and coloring, present in such food;

(8) It purports to be or is represented as:

(A) A food for which a standard of quality has been prescribed by regulations as provided by Code Section 26-2-35 and its quality falls below such standard, unless its label bears, in such manner and form as such regulations specify, a statement that it falls below such standard; or

(B) A food for which a standard or standards of fill of container have been prescribed by regulation as provided by Code Section 26-2-35, and it falls below the standard of fill of container applicable thereto, unless its label bears, in such manner and form as such regulations specify, a statement that it falls below such standard;

(9) (A) It is not subject to paragraph (7) of this Code section, unless it bears labeling clearly giving:

(i) The common or usual name of the food, if any such name exists; and

(ii) In case it is fabricated from two or more ingredients, the common or usual name of each such ingredient; except that spices, flavorings, and colorings, other than those sold as such, may be designated as spices, flavorings, and colorings without naming each;

(B) To the extent that compliance with the requirements of division (ii) of subparagraph (A) of this paragraph is impractical or results in deception or unfair competition, exemptions shall be established by regulations promulgated by the Commissioner;

(C) The requirements of division (ii) of subparagraph (A) of this paragraph shall not apply to any carbonated beverage, the ingredients of which have been fully and correctly disclosed, to the extent prescribed by division (ii) of subparagraph (A) of this paragraph, to the Commissioner in an affidavit;

(10) It purports to be or is represented for special dietary uses, unless its label bears such information concerning its vitamin, mineral, and other dietary properties as the Commissioner determines to be, and by regulations prescribes, as necessary in order fully to inform purchasers as to its value for such uses;

(11) It bears or contains any artificial flavoring, artificial coloring, or chemical preservative, unless it bears labeling stating that fact, provided that, to the extent that compliance with the requirements of this paragraph is impracticable, exemptions shall be established by regulations promulgated by the Commissioner; or

(12) It is a product intended as an ingredient of another food and when used according to the directions of the purveyor will result in the final food product being adulterated or misbranded.



§ 26-2-29. Misleading advertisements; certain practices declared misleading

(a) An advertisement of a food shall be deemed to be false if it is misleading in any particular.

(b) By way of illustration only and without limiting the scope of subsection (a) of this Code section, the following practices employed in the advertisement of a food are declared to be misleading:

(1) Causing actual confusion or actual misunderstanding as to the source, sponsorship, approval, or certification of food;

(2) Using deceptive representations or designations of geographic origin in connection with food;

(3) Representing that food has sponsorship, approval, characteristics, ingredients, uses, benefits, or quantities that it does not have or that a person has a sponsorship, approval, status, affiliation, or connection that he does not have;

(4) Representing that food is of a particular standard, quality, or grade if it is not; or

(5) Making false or misleading statements concerning the food of another.



§ 26-2-30. Factors to be taken into account in determining whether labels or advertisements are misleading

If an article is alleged to be misbranded because the labeling is misleading or if an advertisement is alleged to be false because it is misleading, then, in determining whether the labeling or advertisement is misleading, there shall be taken into account, among other things, not only representations made or suggested by statements, words, designs, devices, sound, or any combination thereof, but also the extent to which the labeling or advertisement fails to reveal facts material in the light of such representations or material with respect to consequences which may result from the use of the article to which the labeling or advertisement relates under the conditions of use prescribed in the labeling or advertisement thereof or under such conditions of use as are customary or usual.



§ 26-2-30.1. Beef produced without antibiotics or growth hormones; "Georgia lean" beef

(a) The Commissioner of Agriculture is authorized to promulgate and adopt rules and regulations for the labeling of beef and for the purpose of certifying beef as having been produced without feeding, injecting, or implanting antibiotics or growth hormones in the animal from which such beef was produced.

(b) The Commissioner of Agriculture is authorized to promulgate and adopt rules and regulations and to establish standards for the labeling and certification of beef as "Georgia lean."



§ 26-2-31. Repacking of flour, grits, hominy, and cornmeal; exceptions

Reserved. Repealed by Ga. L. 1999, p. 642, § 1, effective July 1, 1999.



§ 26-2-32. Honey and imitation honey labels

(a) It shall be unlawful for any person to package any product and label the product as "honey" or "imitation honey," or to use the word "honey" in any prominent location on the label of such product, or to sell or offer for sale any product which is labeled "honey" or "imitation honey" or which contains a label with the word "honey" prominently displayed thereon, unless such product is pure honey manufactured by honeybees.

(b) Any person who violates any provisions of this Code section shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than $500.00 nor more than $1,000.00 or by confinement for a total term not to exceed 12 months, or both.



§ 26-2-33. Enforcement of article by Commissioner; employment of personnel

(a) The Commissioner is charged with the duty of enforcing this article and rules, regulations, and standards adopted and promulgated under this article in establishments that have the majority of square footage of building floor space used for the operation of food sales as defined in Code Section 26-2-21. The measurement of square footage shall consider indoor and outdoor dining areas as part of food service as defined in Code Section 26-2-370. The Commissioner shall employ the necessary personnel and shall fix their compensation and prescribe their duties. Duly authorized representatives are authorized to enter upon and inspect the premises of any food sales establishment.

(b) Notwithstanding any other provision of this article, food service establishments as defined in Code Section 26-2-370 shall be inspected and regulated under Article 13 of this chapter and shall not be subject to inspection or enforcement under this article.



§ 26-2-34. Promulgation of regulations; notice and hearing for proposed amendments

(a) The authority to promulgate regulations for the efficient enforcement of this article is vested in the Commissioner. The Commissioner is authorized to make the regulations promulgated under this article conform, insofar as practicable, with those promulgated under the federal act.

(b) Hearings authorized or required by this article shall be conducted by the Commissioner or such officer, agent, or employee as the Commissioner may designate for the purpose.

(c) Before promulgating any regulation authorized by Code Sections 26-2-35 and 26-2-37 and paragraph (10) of Code Section 26-2-28, the Commissioner shall give appropriate notice of the proposal and of the time and place for a hearing. The regulation so promulgated shall become effective on a date fixed by the Commissioner, which date shall not be prior to 30 days after its promulgation. Such regulation may be amended or repealed in the same manner as is provided for its adoption, except that, in the case of a regulation amending or repealing any such regulation, the Commissioner, to such an extent as is deemed necessary, in order to prevent undue hardship, may disregard the foregoing provisions regarding notices, hearing, or effective date.



§ 26-2-35. Food regulations

(a) Whenever in the judgment of the Commissioner such action will promote honesty and fair dealing in the interest of the consumers, the Commissioner shall promulgate regulations fixing and establishing for any food or any class of food a reasonable definition and standard of identity and, if applicable, a reasonable standard of quality and fill of container.

(b) In prescribing a definition and a standard of identity for any food or class of food in which optional ingredients are permitted, the Commissioner shall, for the purpose of promoting honesty and fair dealing in the interest of consumers, designate the optional ingredients which shall be named on the label. The definitions and standards so promulgated shall conform so far as practicable to the definitions and standards promulgated under authority of the federal act.



§ 26-2-36. Right of entry in food establishments and transport vehicles; examination of samples obtained

(a) The Commissioner or his duly authorized agent shall have free access during all hours of operation and at all other reasonable hours to any factory, warehouse, or establishment in which food is manufactured, processed, packed, or held for introduction into commerce and any vehicle being used to transport or hold such foods to commerce for the purposes:

(1) Of inspecting such factory, warehouse, establishment, or vehicle, any records of pathogen destruction, and any records of testing of samples or specimens of foods or ingredients for the presence of poisonous or deleterious substances or other contaminants and the results thereof as may be required pursuant to Code Section 26-2-27.1, to determine if any of the provisions of this article are being violated; and

(2) Of securing samples or specimens of any food, after paying or offering to pay for such sample.

(b) It shall be the duty of the Commissioner to make or cause to be made examinations of samples secured under subsection (a) of this Code section to determine whether or not this article is being violated.



§ 26-2-37. Temporary permits

(a) Whenever the Commissioner finds, after investigation, that the distribution in Georgia of any class of food may, by reason of contamination with microorganisms during manufacture, processing, or packing thereof in any locality, be injurious to health and that such injurious nature cannot be adequately determined after such articles have entered commerce, he then, and in such case only, shall promulgate regulations providing for the issuance to manufacturers, processors, or packers of such class of food in such locality of permits to which shall be attached such conditions governing the manufacture, processing, or packing of such class of food, for such temporary period of time, as may be necessary to protect the public health; and, after the effective date of such regulations and during such temporary period, no person shall introduce or deliver for introduction into commerce any such food manufactured, processed, or packed by any such manufacturer, processor, or packer unless such manufacturer, processor, or packer holds a permit issued by the Commissioner as provided by such regulations.

(b) The Commissioner is authorized to suspend immediately upon notice any permit issued under authority of this Code section if it is found that any of the conditions of the permit have been violated. The holder of a permit so suspended shall be privileged at any time to apply for the reinstatement of such permit. The Commissioner shall, immediately after prompt hearing and inspection of the establishment, reinstate such permit if it is found that adequate measures have been taken to comply with and maintain the conditions of the permit as originally issued or as amended.

(c) Any officer or employee duly designated by the Commissioner shall have access to any factory or establishment, the operator of which holds a permit from the Department of Agriculture, for the purpose of ascertaining whether or not the conditions of the permit are being complied with. Denial of access for such inspection shall be grounds for suspension of the permit until such access is freely given by the owner or operator.



§ 26-2-38. Detention or embargo of adulterated or misbranded food

(a) Whenever a duly authorized agent of the Commissioner finds or has probable cause to believe that any food is adulterated or misbranded within the meaning of this article, such agent shall affix to such article or to any container, field, building, or structure which contains such article a tag or other appropriate marking, giving notice that such article is, or is suspected of being, adulterated or misbranded and has been detained or embargoed and warning all persons not to remove or dispose of such article by sale or otherwise until permission for removal or disposal is given by the agent or the court. It shall be unlawful for any person to remove or dispose of such detained or embargoed article by sale or otherwise without permission of the Commissioner. Upon application, the Commissioner shall grant permission to move or dispose of such article to a safe and secure area and in a safe and secure manner.

(b) When an article detained or embargoed under subsection (a) of this Code section has been found by such agent to be adulterated or misbranded, he shall bring an action for condemnation of such article in the superior court of the county where the article is detained or embargoed. When such agent has found that an article so detained or embargoed is not adulterated or misbranded, he shall remove the tags or other markings.

(c) If the court finds that a detained or embargoed article is adulterated or misbranded, such article shall, after entry of the decree, be destroyed at the expense of the claimant thereof under the supervision of the Commissioner and all court costs and fees, and storage and other proper expenses shall be taxed against the claimant of such article or his agent, provided that, when the adulteration or misbranding can be corrected by proper labeling or processing of the article, the court, after entry of the decree and after such costs, fees, and expenses have been paid and a good and sufficient bond conditioned that such article shall be so labeled or processed, has been executed, may by proper order direct that such article be delivered to the claimant thereof for such labeling or processing under the supervision of an agent of the Commissioner. The expense of such supervision shall be paid by the claimant. Such shall be returned to the claimant of the article on representation to the court by the Commissioner that the article is no longer in violation of this article and that the expense of such supervision has been paid.

(d) Whenever the Commissioner or any of his authorized agents shall find in any room, building, vehicle for transportation, or other structure any meat, seafood, poultry, vegetables, fruit, or other perishable articles which are unsound, which contain any filthy, decomposed, or putrid substances, or which might be poisonous or deleterious to health or otherwise unsafe, the same shall be declared to be a nuisance and the Commissioner or his authorized agent shall immediately condemn or destroy or in any other manner render the same unsalable as human food.



§ 26-2-39. Summaries of judgments, decrees, and court orders; dissemination of information in the interest of health and protection of consumers against fraud

(a) The Commissioner may cause to be published from time to time reports summarizing all judgments, decrees, and court orders which have been rendered under this article, including the nature of the charge and the disposition thereof.

(b) The Commissioner may also cause to be disseminated such information regarding food as the Commissioner deems necessary in the interest of public health and the protection of the consumer against fraud.

(c) Nothing in this Code section shall be construed to prohibit the Commissioner from collecting, reporting, and illustrating the results of the investigations of the Commissioner.



§ 26-2-40. Minor violations of article

Nothing in this article shall be construed as requiring the Commissioner to report, for the institution of proceedings under this article, minor violations of this article whenever the Commissioner believes that the public interest will be adequately served in the circumstances by a suitable written notice or warning.



§ 26-2-41. Prosecution of violations; notice to defendant prior to institution of criminal proceeding

It shall be the duty of each prosecuting attorney to whom the Commissioner reports any violation of this article to cause appropriate proceedings to be instituted in the appropriate court without delay and to prosecute the same in the manner provided by law. Before any violation of this article is reported to any prosecuting attorney for the institution of a criminal proceeding, the person against whom such proceeding is contemplated shall be given appropriate notice and an opportunity to present his views before the Commissioner or his designated agent orally or in writing, in person, or by attorney, with regard to such contemplated proceedings.






Article 3 - Meat Inspection

Part 1 - General Provisions

§ 26-2-60. Short title

This article may be cited as the "Georgia Meat Inspection Act."



§ 26-2-61. Legislative intent

Meat and meat food products are an important source of the nation's total supply of food. It is essential to the public interest that the health and welfare of consumers be protected by assuring that meat and meat food products distributed to them are wholesome, not adulterated, and properly marked, labeled, and packaged. Unwholesome, adulterated, or misbranded meat or meat food products are injurious to the public welfare, destroy markets for wholesome, not adulterated, and properly labeled and packaged meat and meat food products, and result in sundry losses to livestock producers and processors of meat and meat food products as well as injury to consumers. The unwholesome, adulterated, mislabeled, or deceptively packaged articles can be sold at lower prices and compete unfairly with the wholesome, not adulterated, and properly labeled and packaged articles, to the detriment of consumers and the public generally. It is hereby found that regulation by the Commissioner and cooperation by this state and the United States as contemplated by this article are appropriate to the health and welfare of consumers and otherwise effectuate the purposes of this article.



§ 26-2-62. Definitions

As used in this article, the term:

(1) "Adulterated" shall apply to any carcass, part thereof, meat, or meat food product under one or more of the following circumstances:

(A) If it bears or contains any poisonous or deleterious substance which may render it injurious to health; but, in case the substance is not an added substance, such article shall not be considered adulterated under this subparagraph if the quantity of such substance in or on such article does not ordinarily render it injurious to health;

(B) (i) If it bears or contains, by reason of administration of any substance to the live animal or otherwise, any added poisonous or added deleterious substance, other than one which is a pesticide chemical in or on a raw agricultural commodity, a food additive, or a color additive, which may, in the judgment of the Commissioner, make such article unfit for human food;

(ii) If it is in whole or in part a raw agricultural commodity which bears or contains a pesticide chemical which is unsafe within the meaning of Section 408 of the Federal Food, Drug, and Cosmetic Act;

(iii) If it bears or contains any food additive which is unsafe within the meaning of Section 409 of the Federal Food, Drug, and Cosmetic Act;

(iv) If it bears or contains any color additive which is unsafe within the meaning of Section 706 of the Federal Food, Drug, and Cosmetic Act; or

(v) If an article which is not adulterated under division (ii), (iii), or (iv) of this subparagraph bears or contains any pesticide chemical, food additive, or color additive which is prohibited by regulations of the Commissioner in establishments at which inspection is maintained under Code Sections 26-2-100 through 26-2-115;

(C) If it consists in whole or in part of any filthy, putrid, or decomposed substance or is for any other reason unsound, unhealthful, unwholesome, or otherwise unfit for human food;

(D) If it has been prepared, packed, or held under unsanitary conditions whereby it may have become contaminated with filth or whereby it may have been rendered injurious to health;

(E) If it is in whole or in part the product of an animal which has died otherwise than by slaughter;

(F) If its container is composed in whole or in part of any poisonous or deleterious substance which may render the contents injurious to health;

(G) If it has been intentionally subjected to radiation, unless the use of the radiation was in conformity with a regulation or exemption in effect pursuant to Section 409 of the Federal Food, Drug, and Cosmetic Act;

(H) If any valuable constituent has been in whole or in part omitted or abstracted therefrom; or if any substance has been substituted, wholly or in part therefor; or if damage or inferiority has been concealed in any manner; or if any substance has been added thereto or mixed or packed therewith so as to increase its bulk or weight or reduce its quality or strength or make it appear better or of greater value than it is; or

(I) If it is margarine containing animal fat and any of the raw material used therein consisted in whole or in part of any filthy, putrid, or decomposed substance.

(2) "Animal food manufacturer" means any person, firm, or corporation engaged in the business of manufacturing or processing food for animals, such food being derived wholly or in part from carcasses or parts or products of the carcasses of cattle, sheep, swine, nontraditional livestock, rabbits, goats, horses, mules, or other equines.

(3) "Capable of use as human food" shall apply to any carcass or part or product of a carcass of any animal, unless it is denatured or otherwise identified as required by regulations prescribed by the Commissioner to deter its use as human food, or unless it is naturally inedible by humans.

(4) "Commissioner" means the Commissioner of Agriculture of the State of Georgia or his delegate.

(5) "Federal Food, Drug, and Cosmetic Act" means the act so entitled and acts amendatory thereof or supplementary thereto.

(6) "Federal Meat Inspection Act" means the act so entitled as amended by the Wholesome Meat Act.

(7) "Firm" means any partnership, association, or other unincorporated business organization.

(8) "Intrastate commerce" means commerce within this state.

(9) "Label" means a display of written, printed, or graphic matter upon the immediate container, not including package liners, of any article.

(10) "Labeling" means all labels and other written, printed, or graphic matter upon any article or any of its containers or wrappers or accompanying such article.

(11) "Meat broker" means any person, firm, or corporation engaged in the business of buying or selling, on commission, carcasses, parts of carcasses, meat, or meat food products of cattle, sheep, swine, nontraditional livestock, rabbits, goats, horses, mules, or other equines, or otherwise negotiating purchases or sales of such articles other than for his or her own account or as an employee of another person, firm, or corporation.

(12) "Meat food product" means any product capable of use as human food which is made wholly or in part from any meat or other portion of the carcass of any cattle, sheep, swine, nontraditional livestock, rabbits, or goats, excepting products which contain meat or other portions of such carcasses only in a relatively small proportion or which historically have not been considered by consumers as products of the meat food industry and which are exempted from definition as a meat food product by the Commissioner under such conditions as the Commissioner may prescribe by regulation to assure that the meat or other portions of such carcasses contained in such product are not adulterated and that such products are not represented as meat food products. This term as applied to food products of equines shall have a meaning comparable to that provided in this paragraph with respect to cattle, sheep, swine, nontraditional livestock, rabbits, and goats.

(13) "Misbranded" shall apply to any carcass, part thereof, meat, or meat food product under one or more of the following circumstances:

(A) If its labeling is false or misleading in any particular;

(B) If it is offered for sale under the name of another food;

(C) If it is an imitation of another food, unless its label bears, in type of uniform size and prominence, the word "imitation" and, immediately thereafter, the name of the food imitated;

(D) If its container is so made, formed, or filled as to be misleading;

(E) If in a package or other container, unless it bears a label showing: (i) the name and place of business of the manufacturer, packer, or distributor; and (ii) an accurate statement of the quantity of the contents in terms of weight, measure, or numerical count, provided that reasonable variations may be permitted and exemptions as to small packages may be established by regulations promulgated by the Commissioner;

(F) If any word, statement, or other information required by or under authority of this article to appear on the label or other labeling is not prominently placed thereon with such conspicuousness, as compared with other words, statements, designs, or devices in the labeling, and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use;

(G) If it purports to be or is represented as a food for which a definition and standard of identity or composition has been prescribed by regulations of the Commissioner under Code Section 26-2-107, unless it conforms to such definition and standard and its label bears the name of the food specified in the definition and standard and, insofar as may be required by such regulations, the common names of optional ingredients, other than spices, flavoring, and coloring, present in such food;

(H) If it purports to be or is represented as a food for which a standard or standards of fill of container have been prescribed by regulations of the Commissioner under Code Section 26-2-107 and it falls below the standard of fill of container applicable thereto, unless its label bears, in such manner and form as such regulations specify, a statement that it falls below such standard;

(I) If it is not subject to the provisions of subparagraph (G), unless its label bears:

(i) The common or usual name of the food, if there is any; and

(ii) In case it is fabricated from two or more ingredients, the common or usual name of each such ingredient; except that spices, flavorings, and colorings may, when authorized by the Commissioner, be designated as spices, flavorings, and coloring without naming each, provided that, to the extent that compliance with the requirements of this division is impracticable or results in deception or unfair competition, exemptions shall be established by regulations promulgated by the Commissioner;

(J) If it purports to be or is represented for special dietary uses, unless its label bears such information concerning its vitamin, mineral, and other dietary properties as the Commissioner, after consultation with the secretary of agriculture of the United States, determines to be, and by regulations prescribes as, necessary in order fully to inform purchasers as to its value for such uses;

(K) If it bears or contains any artificial flavoring, artificial coloring, or chemical preservative, unless it bears labeling stating that fact, provided that, to the extent that compliance with the requirements of this subparagraph is impracticable, exemptions shall be established by regulations promulgated by the Commissioner; or

(L) If it fails to bear, directly thereon or on its container, as the Commissioner may by regulations prescribe, the inspection legend and, unrestricted by any of the foregoing, such other information as the Commissioner may require in such regulations to assure that it will not have false or misleading labeling and that the public will be informed of the manner of handling required to maintain the article in a wholesome condition.

(13.1) "Nontraditional livestock" means:

(A) The species of Artiodactyla (even-toed ungulates) listed as antelope, bison, buffalo, catalo, elk, deer other than white-tailed deer, and water buffalo that are held and possessed legally under the wild animal provisions of Chapter 5 of Title 27; and

(B) Any avian species which are grown commercially for slaughter and preparation as human food but are not amenable to the Federal Poultry Products Inspection Act; provided, however, that such term shall not include any such avian species raised for recreational purposes which are not sold at wholesale or retail.

(14) "Official certificate" means any certificate prescribed by regulations of the Commissioner for issuance by an inspector or other person performing official functions under this article.

(15) "Official device" means any device prescribed or authorized by the Commissioner for use in applying any official mark.

(16) "Official inspection legend" means any symbol prescribed by regulations of the Commissioner showing that an article was inspected and passed in accordance with this article.

(17) "Official mark" means the official inspection legend or any other symbol prescribed by regulations of the Commissioner to identify the status of any article or animal under this article.

(18) "Pesticide chemical," "food additive," "color additive," and "raw agricultural commodity" shall have the same meanings for purposes of this article as under the Federal Food, Drug, and Cosmetic Act.

(19) "Prepared" means slaughtered, canned, salted, rendered, boned, cut up, or otherwise manufactured or processed.

(20) "Renderer" means any person, firm, or corporation engaged in the business of rendering carcasses or parts or products of the carcasses of cattle, sheep, swine, nontraditional livestock, rabbits, goats, horses, mules, or other equines, except rendering conducted under inspection under Code Sections 26-2-100 through 26-2-115.

(21) "Retail establishment" means any establishment which sells, offers for sale, or displays for sale to the public any meat or meat product, whether prepared or otherwise, including any establishment in which meat or meat products are sold for consumption off the premises thereof.



§ 26-2-63. Federal and state cooperation

(a) The Georgia Department of Agriculture, acting by and through the Commissioner, is designated as the state agency which shall be responsible for cooperating with the secretary of agriculture of the United States under the provisions of the Federal Meat Inspection Act and other related federal acts; and said department is directed to cooperate with the secretary of agriculture of the United States in developing and administering the meat inspection program of this state under this article to assure that its requirements will be at least equal to those imposed under Titles I and IV of the Federal Meat Inspection Act and in developing and administering the program of this state under Part 4 of this article in such a manner as will effectuate the purposes of this article and applicable federal acts.

(b) In such cooperative efforts, the Commissioner is authorized to accept from the secretary advisory assistance in planning and otherwise developing the state program; technical and laboratory assistance and training, including necessary curricular and instructional materials and equipment; and financial and other aid for administration of such a program. The Commissioner is further authorized to spend public funds of this state appropriated for administration of this article in furtherance of the cooperative program.

(c) The Commissioner is authorized to recommend to the secretary of agriculture such officials or employees of this state as the Commissioner shall designate for appointment to the advisory committees provided for in the Federal Meat Inspection Act; and the Commissioner shall serve as the representative of the Governor for consultation with the secretary under such act.



§ 26-2-64. Concurrent enforcement jurisdiction

Consistent with the Federal Meat Inspection Act, 21 U.S.C. Section 601, et seq., the Commissioner may exercise concurrent jurisdiction with the secretary of agriculture of the United States and may enforce this article and any regulations promulgated pursuant thereto without regard to licensing agency.






Part 2 - Enforcement of Article

§ 26-2-80. Promulgation of regulations

The Commissioner is authorized to promulgate, from time to time, such regulations as are necessary to effectuate the purpose of this article.



§ 26-2-81. Powers of Commissioner; access to documentary evidence and witnesses; false reports; failure to file reports

(a) The Commissioner shall also have power:

(1) To gather and compile information concerning and to investigate from time to time the organization, business, conduct, practices, and management of any person, firm, or corporation subject to this article and the relation thereof to other persons, firms, and corporations; and

(2) To require, by regulation, persons, firms, and corporations subject to this article, or any class of them, to file with the Commissioner, in such form as he may prescribe, annual or special, or both annual and special, reports or answers in writing to specific questions, furnishing to the Commissioner such information as he may require as to the organization, business, conduct, practices, management, and relation to other persons, firms, and corporations of the person, firm, or corporation filing such reports or answers in writing. Such reports and answers shall be made under oath, or otherwise as the Commissioner may prescribe, and shall be filed with the Commissioner within such reasonable period as he may prescribe, unless additional time is granted in any case by the Commissioner.

(b) For the purposes of this article, the Commissioner shall at all reasonable times have access to, for the purpose of examination, and the right to copy any documentary evidence of any person, firm, or corporation being investigated or proceeded against and may require by subpoena the attendance and testimony of witnesses and the production of all documentary evidence of any person, firm, or corporation relating to any matter under investigation. The Commissioner, hearing officer, or other designate may sign subpoenas and may administer oaths and affirmations, examine witnesses, and receive evidence.

(1) The attendance of witnesses and the production of documentary evidence may be required at any designated place of hearing. In case of disobedience to a subpoena, the Commissioner may apply to the superior court for an order requiring the attendance and testimony of witnesses and the production of documentary evidence.

(2) The appropriate superior court may, in case of contumacy or refusal to obey a subpoena issued to any person, firm, or corporation, issue an order requiring such person, firm, or corporation to appear before the Commissioner, or to produce documentary evidence if so ordered, or to give evidence touching the matter in question; and any failure to obey the order of the court may be punished by such court as a contempt thereof.

(c) (1) (A) It shall be unlawful for any person, firm, or corporation willfully to:

(i) Make, or cause to be made, any false entry or statement of fact in any report required to be made under this article;

(ii) Make, or cause to be made, any false entry in any account, record, or memorandum kept by any person, firm, or corporation subject to this article;

(iii) Neglect or fail to make, or cause to be made, full, true, and correct entries in such accounts, records, or memoranda of all facts and transactions appertaining to the business of such person, firm, or corporation;

(iv) Remove out of the jurisdiction of this state or mutilate, alter, or by any other means falsify or conceal any documentary evidence of any such person, firm, or corporation; or

(v) Refuse to submit to the Commissioner or to any of his authorized agents, for the purpose of inspection and taking copies, any documentary evidence of any such person, firm, or corporation in his possession or within his control.

(B) Any person or the officers or agents of any firm or corporation who violate this subsection shall, upon conviction, be punished by imprisonment of not more than three years or by a fine not to exceed $5,000.00, or both.

(2) If any person, firm, or corporation required by this article to file any annual or special report fails so to do within the time fixed by the Commissioner for filing the report and such failure shall continue for 30 days after notice of such default, such person, firm, or corporation shall forfeit to this state the sum of $100.00 for each and every day of the continuance of such failure, which forfeiture shall be payable into the state treasury and shall be recoverable in a civil action in the name of the state brought in the county where the person, firm, or corporation has his or its principal office or in any county in which he or it shall do business. It shall be the duty of the Attorney General to prosecute for the recovery of such forfeitures.

(3) Information obtained by the Commissioner pursuant to the authority of this article shall not be made public by any officer or employee of this state without the authorization of the Commissioner. Such information and records shall not be subject to Article 4 of Chapter 18 of Title 50, providing for the inspection of public records.



§ 26-2-82. Administrative penalties; judicial review

The Commissioner, in order to enforce this article or any orders, rules, and regulations promulgated pursuant thereto, may issue an administrative order imposing a penalty not to exceed $1,000.00 for each violation whenever the Commissioner, after a hearing, determines that any person has violated this article or any regulations or orders promulgated under this article. The hearing and any administrative review thereof shall be conducted in accordance with the procedure for contested cases under Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." Any person who has exhausted all administrative remedies available and who is aggrieved or adversely affected by any final order or action of the Commissioner shall have the right of judicial review thereof in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." All penalties recovered as provided for in this article shall be paid into the state treasury. The Commissioner may file in the superior court of the county where the person under order resides or, if said person is a corporation, in the county wherein the corporation maintains its principal place of business or in the county wherein the violation occurred a certified copy of a final order of the Commissioner unappealed from, or of a final order of the Commissioner affirmed upon appeal, whereupon said court shall render judgment in accordance therewith and notify the parties. Such judgment shall have the same effect, and all proceedings in relation thereto shall thereafter be the same, as though said judgment has been rendered in an action duly heard and determined by said court. The penalty prescribed in this Code section shall be concurrent, alternative, and cumulative with any and all other civil, criminal, or alternative rights, remedies, forfeitures, or penalties provided, allowed, or available to the Commissioner with respect to any violation of this article and any orders, rules, or regulations promulgated pursuant thereto.



§ 26-2-83. Withdrawal of meat inspection service

(a) The Commissioner is authorized to refuse to provide or to withdraw inspection service under Code Sections 26-2-100 through 26-2-115 and to revoke or suspend any license issued by the Department of Agriculture to any person, firm, or corporation subject to this article who shall violate any of the laws of this state pertaining to the department or any of the rules and regulations of the department promulgated pursuant to such laws, or who is unfit to engage in any business requiring inspection under Code Sections 26-2-100 through 26-2-115 because the applicant or recipient has been convicted in any federal or state court of:

(1) Any felony; or

(2) More than one violation of any law, other than a felony, based upon the acquiring, handling, or distributing of unwholesome, mislabeled, or deceptively packaged food or upon fraud in connection with transactions in food.

(b) This Code section shall not affect in any way other provisions of this article for withdrawal of inspection services under Code Sections 26-2-100 through 26-2-115 from establishments failing to maintain sanitary conditions or to destroy condemned carcasses, parts, meat, or meat food products.

(c) For the purpose of this Code section, a person shall be deemed to be responsibly connected with the business if he was a partner, officer, director, holder, or owner of 10 percent or more of its voting stock or an employee in a managerial or executive capacity.



§ 26-2-84. Detention of carcasses, meat, and meat food products suspected of being adulterated or misbranded; removal of official marks

Whenever any carcass, part of a carcass, meat, or meat food product of cattle, sheep, swine, nontraditional livestock, rabbits, goats, horses, mules, or other equines, or any product exempted from the definition of a meat food product, or any dead, dying, disabled, or diseased cattle, sheep, swine, nontraditional livestock, rabbit, goat, or equine is found by any authorized representative of the Commissioner upon any premises where it is held for purposes of, or during or after, distribution and there is reason to believe that any such article is adulterated or misbranded and is capable of use as human food, or that it has not been inspected, in violation of Part 3 of this article or Title I of the Federal Meat Inspection Act or the Federal Food, Drug, and Cosmetic Act, or that such article or animal has been or is intended to be distributed in violation of any such provisions, it may be detained by such representative for a period not to exceed 20 days, pending action under Code Section 26-2-86 or notification of any federal authorities having jurisdiction over such article or animal; and it shall not be moved by any person, firm, or corporation from the place at which it is located when so detained, until released by such representative. All official marks may be required by such representative to be removed from such article or animal before it is released unless it appears to the satisfaction of the Commissioner that the article or animal is eligible to retain such marks.



§ 26-2-85. Seizure and condemnation of carcasses, meat, and meat food products; release bond; costs

(a) Any carcass, part of a carcass, meat, or meat food product of cattle, sheep, swine, nontraditional livestock, rabbits, goats, horses, mules, or other equines, or any dead, dying, disabled, or diseased cattle, sheep, swine, nontraditional livestock, rabbit, goat, or equine, that is being transported or is held for sale in this state after such transportation, and that is or has been prepared, sold, transported, or otherwise distributed or offered or received for distribution in violation of this article, is capable of use as human food and is adulterated or misbranded, or in any other way is in violation of this article, shall be liable to be proceeded against and seized and condemned, at any time, on an action for condemnation to be brought by the Commissioner in the superior court of the county in which the article or animal is found.

(b) If the article or animal is condemned, it shall, after entry of the decree, be disposed of by destruction or sale as the court may direct. The proceeds, if sold, less the court costs and fees and storage and other proper expenses, shall be paid into the state treasury. The article or animals shall not be sold contrary to the provisions of this article or the Federal Meat Inspection Act or the Federal Food, Drug, and Cosmetic Act.

(c) Upon the execution and delivery of a good and sufficient bond conditioned that the article or animal shall not be sold or otherwise disposed of contrary to this article or the laws of the United States, the court may direct that such article or animal be delivered to the owner thereof subject to such supervision by authorized representatives of the Commissioner as is necessary to ensure compliance with the applicable laws.

(d) When a decree of condemnation is entered against the article or animal and it is released under bond or destroyed, court costs and fees and storage and other proper expenses shall be awarded against the person, if any, intervening as claimant of the article or animal.

(e) This Code section shall in no way derogate from authority for condemnation or seizure conferred by other provisions of this article or other laws but shall be cumulative to such other authority.



§ 26-2-86. Injunctions

In addition to other remedies provided for in this article, the Commissioner is authorized to apply to the superior court of the appropriate county for an injunction. Such court shall have jurisdiction, upon hearing and for cause shown, to grant a temporary or permanent injunction restraining any person from violating any provision of this article, notwithstanding whether or not there exists an adequate remedy at law or the fact that the conduct sought to be enjoined is in violation of the criminal provisions of this article.



§ 26-2-87. Minor violations

Nothing in this article shall be construed as requiring the Commissioner to report, for prosecution or for the institution of an action or injunction proceedings, minor violations of this article, whenever he believes that the public interest will be adequately served by a suitable written notice or warning.



§ 26-2-88. Penalties for fraud or distribution of adulterated articles; penalties for slaughter or distribution of diseased or cancerous animals

(a) Any person, firm, or corporation who violates this article with intent to defraud or who distributes or attempts to distribute an article that is adulterated, except as defined in subparagraph (H) of paragraph (1) of Code Section 26-2-62, shall be subject to imprisonment for not more than three years or a fine of not more than $10,000.00, or both, provided that no person, firm, or corporation shall be subject to penalties under this subsection for receiving for transportation any article or animal in violation of this article if such receipt was made in good faith, unless such person, firm, or corporation refuses to furnish, on request of a representative of the Commissioner, the name and address of the person from whom he received such article or animal and copies of all documents, if there are any, pertaining to the delivery of the article or animal to him.

(b) Any person who unlawfully slaughters any diseased or cancerous animal for purposes of selling any part of the carcass for human consumption or who knowingly distributes or attempts to distribute any part of such a carcass for human consumption shall be guilty of a felony and punished by imprisonment for not less than three years or more than ten years or by a fine of not less than $10,000.00 or more than $50,000.00, or both.

(c) Any person who violates any of the provisions of this article for which a penalty is not otherwise prescribed in this article or who violates any rule or regulation promulgated under this article shall be guilty of a misdemeanor.






Part 3 - Inspection of Animals, Carcasses, Meat, and Meat Food Products; Adulteration and Misbranding

§ 26-2-100. Duties of inspectors

The Commissioner shall appoint, from time to time, inspectors to make examination and inspection of all cattle, sheep, swine, nontraditional livestock, rabbits, goats, horses, mules, and other equines, the inspection of which is provided for, and of all carcasses and parts thereof, and of all meats and meat food products thereof, and of the sanitary conditions of all establishments in which such meat and meat food products are prepared. Said inspectors shall refuse to stamp, mark, tag, or label any carcass or any part thereof, or meat food product therefrom, prepared in any establishment described in this chapter until the same shall have actually been inspected and found to be not adulterated. Said inspectors shall perform such other duties as are provided by this article and by the rules and regulations to be promulgated by the Commissioner.



§ 26-2-100.1. Examinations and inspections of nontraditional livestock carcasses, meats, and meat food products

All examinations and inspections of nontraditional livestock carcasses and parts thereof, of nontraditional livestock meats and meat food products thereof, of sanitary conditions of all establishments in which nontraditional livestock meat and meat food products are prepared, and any other examination or inspection of nontraditional livestock and products thereof under or pursuant to this article shall be conducted by and through a voluntary inspection program with all costs thereof paid by the establishment slaughtering the nontraditional livestock or preparing such meat or meat food product, at rates established by the Commissioner.



§ 26-2-101. Inspections and examinations; administration in conjunction with Article 2 of this chapter

All inspections and examinations made under this article shall be such and made in such manner as described in the rules and regulations promulgated by the Commissioner, if not inconsistent with this article. This article may be administered in conjunction with the administration of Article 2 of this chapter.



§ 26-2-102. Inspection of animals prior to slaughter or preparation; examination and slaughtering of diseased animals; examination and inspection of method; right of Commissioner to deny or suspend inspections

(a) For the purpose of preventing the use in commerce of meat food products which are adulterated, the Commissioner shall cause to be made, by inspectors appointed for that purpose, an examination and inspection of all cattle, sheep, swine, nontraditional livestock, rabbits, goats, horses, mules, and other equines before they shall be allowed to enter into any slaughtering, packing, meat-canning, rendering, or similar establishment in this state in which slaughtering and preparation of meat and meat food products of such animals are conducted for commerce.

(b) All cattle, sheep, swine, nontraditional livestock, rabbits, goats, horses, mules, and other equines found on such inspection to show symptoms of disease shall be set apart and slaughtered separately from all other cattle, sheep, swine, nontraditional livestock, rabbits, goats, horses, mules, or other equines; and, when so slaughtered, the carcasses of said cattle, sheep, swine, nontraditional livestock, rabbits, goats, horses, mules, or other equines shall be subject to a careful examination and inspection, all as provided by the rules and regulations promulgated by the Commissioner.

(c) For the purpose of preventing the inhumane slaughtering of livestock, the Commissioner shall cause to be made, by inspectors appointed for that purpose, an examination and inspection of the method by which cattle, sheep, swine, nontraditional livestock, rabbits, goats, horses, mules, and other equines are slaughtered and handled in connection with slaughter in the slaughtering establishments inspected under this article. The Commissioner may refuse to provide inspection to a new slaughtering establishment or may cause inspection to be suspended temporarily at a slaughtering establishment if the Commissioner finds that any cattle, sheep, swine, nontraditional livestock, rabbits, goats, horses, mules, or other equines have been slaughtered or handled in connection with slaughter at such establishment by any method not in accordance with paragraph (2) of Code Section 26-2-110 and Code Section 26-2-110.1 until the establishment furnishes assurances satisfactory to the Commissioner that all slaughtering and handling in connection with slaughter of livestock shall be in accordance with such a method.



§ 26-2-103. Post-mortem inspection and marking of carcasses and parts; disposition of condemned carcasses and parts; reinspection; removal of inspectors

(a) The Commissioner shall cause to be made, by inspectors appointed for that purpose, a post-mortem examination and inspection of the carcasses and parts thereof of all cattle, sheep, swine, nontraditional livestock, rabbits, goats, horses, mules, and other equines, capable of use as human food, to be prepared at any slaughtering, meat-canning, salting, packing, rendering, or similar establishment in this state in which such articles are prepared for commerce.

(b) The carcasses and parts thereof of all such animals found to be not adulterated shall be marked, stamped, tagged, or labeled as "Inspected and Passed"; and said inspectors shall label, mark, stamp, or tag as "Inspected and Condemned," all carcasses and parts thereof of animals found to be adulterated; and all carcasses and parts thereof thus inspected and condemned shall be made unfit for human consumption by such establishment in the presence of an inspector; and the Commissioner may remove inspectors from any establishment which fails so to destroy any such condemned carcass or part thereof.

(c) Inspectors, after the first inspection, shall, when they deem it necessary, reinspect said carcasses or parts thereof to determine whether since the first inspection the same have become adulterated. If any carcass or any part thereof shall, upon examination and inspection subsequent to the first examination and inspection, be found to be adulterated, it shall be made unfit for human consumption by such establishment in the presence of an inspector. The Commissioner may remove inspectors from any establishment which fails to destroy any such condemned carcass or part thereof.



§ 26-2-104. Inspection of carcasses, parts, meat, and meat products brought into or returned to slaughtering or packing establishments; limitations on entry of carcasses, parts, meat, and meat products

(a) Code Sections 26-2-102 and 26-2-103 shall apply to all carcasses or parts of carcasses of cattle, sheep, swine, nontraditional livestock, rabbits, goats, horses, mules, and other equines, or the meat or meat products thereof, capable of use as human food, which may be brought into any slaughtering, meat-canning, salting, packing, rendering, or similar establishment where inspection under this part is maintained; and such examination and inspection shall be had before the carcasses or parts thereof shall be allowed to enter into any department wherein the same are to be treated and prepared for meat food products.

(b) Code Sections 26-2-102 and 26-2-103 shall also apply to all such products which, after having been issued from any such slaughtering, meat-canning, salting, packing, rendering, or similar establishment, shall be returned to the same or to any similar establishment where such inspection is maintained.

(c) The Commissioner may limit the entry of carcasses, parts of carcasses, meat, and meat food products, and other materials into any establishment at which inspection under this part is maintained, under such conditions as he may prescribe, to assure that allowing the entry of such articles into such inspected establishments will be consistent with the purposes of this article.



§ 26-2-105. Inspection of meat food products where prepared; inspection markings; disposition of condemned meat food products; removal of inspectors

(a) The Commissioner shall cause to be made, by inspectors appointed for that purpose, an examination and inspection of all meat food products prepared in any slaughtering, meat-canning, salting, packing, rendering, or similar establishment where such articles are prepared for commerce.

(b) For the purpose of any examination and inspection, said inspectors shall have access at all times, by day or night, whether the establishment be operated or not, to every part of said establishment.

(c) The inspectors shall mark, stamp, tag, or label as "Inspected and Passed" all such products found to be not adulterated; and said inspectors shall label, mark, stamp, or tag as "Inspected and Condemned" all such products found adulterated; and all such condemned meat food products shall be made unfit for human consumption, as provided for in Code Section 26-2-103. The Commissioner may remove inspectors from any establishment which fails to destroy such condemned meat food products.



§ 26-2-106. Inspection of meat and meat food products in retail and other food service establishments; disposition of condemned meat; sale or display of noninspected meat or meat food products

(a) The Commissioner shall periodically require meat inspectors to inspect meat and meat products located within or held for sale or consumption in retail establishments and other food service establishments for the purpose of ascertaining whether the same has been inspected by a federal or state meat inspector. Any meat or meat product which does not appear to have been inspected previously by a federal or state meat inspector shall be labeled as unfit for sale and shall not be sold. Any meat found to be adulterated shall be made unfit for human consumption, as provided for in Code Section 26-2-103. For the purpose of any examination and inspection said inspectors shall have access to every part of said establishment during normal hours of operation or at such other times when meat processing operations are being conducted. Said inspectors shall be accompanied by the owner or his authorized agent.

(b) It shall be unlawful for any retail establishment and other food service establishments to sell or display for sale any meat or meat food products which shall have been found by said inspectors to be adulterated or which have not been inspected by a federal or state meat inspector.



§ 26-2-107. Labeling of meat, meat food products, and carcasses; standards and definitions; use of false or misleading labels or containers

(a) When any meat or meat food product which has been inspected as provided for in Code Sections 26-2-102 through 26-2-106, and marked as "Inspected and Passed" shall be placed or packed in any can, pot, tin, canvas, or other receptacle or covering in any establishment where inspection under this article is maintained, the person, firm, or corporation preparing said product shall attach a label to said can, pot, tin, canvas, or other receptacle or covering, under supervision of an inspector, which label shall state that the contents thereof have been "Inspected and Passed" under this article. No inspection and examination of meat or meat food products deposited or enclosed in cans, tins, pots, canvas, or other receptacles or coverings in any establishment where inspection under this article is maintained shall be deemed to be complete until such meat or meat food products have been sealed or enclosed in said can, tin, pot, canvas, or other receptacle or covering under the supervision of an inspector.

(b) All carcasses, parts of carcasses, meat, and meat food products inspected at any establishment under the authority of this article and found to be not adulterated shall at the time they leave the establishment bear, in distinctly legible form, directly thereon or on their containers, as the Commissioner may require, the information required under paragraph (13) of Code Section 26-2-62.

(c) The Commissioner, whenever he determines such action is necessary for the protection of the public, may prescribe the styles and sizes of type to be used with respect to material required to be incorporated in labeling to avoid false or misleading labeling of any articles or animals subject to this part or to Part 4 of this article; definitions and standards of identity or composition for articles subject to this part and standards of fill of container for such articles not inconsistent with any such standards established under the Federal Food, Drug, and Cosmetic Act or under the Federal Meat Inspection Act; and there shall be consultation between the Commissioner and the secretary of agriculture of the United States prior to the issuance of such standards to avoid inconsistency between such standards and the federal standards.

(d) No article subject to this part shall be sold or offered for sale by any person, firm, or corporation under any name or other marking or labeling which is false or misleading, or in any container of a misleading form or size. Established trade names and other marking and labeling and containers which are not false or misleading and which are approved by the Commissioner are permitted.

(e) If the Commissioner has reason to believe that any marking or labeling or the size or form of any container in use or proposed for use with respect to any article subject to this part is false or misleading in any particular, he may direct that such use be withheld unless the marking, labeling, or container is modified in such manner as he may prescribe so that it will not be false or misleading. If the person, firm, or corporation using or proposing to use the marking, labeling, or container does not accept the determination of the Commissioner, such person, firm, or corporation may request a hearing; but the use of the marking, labeling, or container shall, if the Commissioner so directs, be withheld pending hearing and final determination by the Commissioner. Any hearing conducted pursuant to this subsection shall be in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 26-2-108. Sanitary inspections of slaughter and packing establishments; sanitation regulations; labeling adulterated meat and meat food products

The Commissioner shall cause to be made, by experts in sanitation or by other competent inspectors, such inspection as may be necessary to inform himself or herself about the sanitary conditions of all slaughtering, meat-canning, salting, packing, rendering, or similar establishments in which cattle, sheep, swine, nontraditional livestock, rabbits, goats, horses, mules, and other equines are slaughtered and the meat and meat food products thereof are prepared for commerce. The Commissioner shall prescribe the rules and regulations of sanitation under which such establishments shall be maintained; and, where the sanitary conditions of any such establishment are such that the meat or meat food products are rendered adulterated, the Commissioner shall refuse to allow the meat or meat food products to be labeled, marked, stamped, or tagged as "Inspected and Passed."



§ 26-2-109. Inspection of animals and food products thereof slaughtered and prepared at nighttime

The Commissioner shall cause an examination and inspection of all cattle, sheep, swine, nontraditional livestock, rabbits, goats, horses, mules, and other equines, and the food products thereof, slaughtered and prepared in the establishments described in this part. Such inspection shall be made during the nighttime as well as during the daytime, when the slaughtering of said cattle, sheep, swine, nontraditional livestock, rabbits, goats, horses, mules, and other equines or the preparation of said food products is conducted during the nighttime.



§ 26-2-110. Slaughter, preparation, sale, or transportation of animals, meat, or meat food products generally

No person, firm, or corporation shall, with respect to any cattle, sheep, swine, nontraditional livestock, rabbits, goats, horses, mules, or other equines, or any carcasses, parts of carcasses, meat, or meat food products of any such animals:

(1) Slaughter any such animals or prepare any such articles which are capable of use as human food, at any establishment preparing such articles for commerce except in compliance with this article;

(2) Slaughter or handle in connection with such slaughter any such animals in any manner not declared to be humane under Code Section 26-2-110.1;

(3) Sell, transport, offer for sale or transportation, or receive for transportation, in commerce:

(A) Any such articles which:

(i) Are capable of use as human food; and

(ii) Are adulterated or misbranded at the time of such sale, transportation, offer for sale or transportation, or receipt for transportation; or

(B) Any articles required to be inspected under this part unless they have been so inspected and passed; or

(4) With respect to any such articles which are capable of use as human food, do any act while they are being transported in commerce or held for sale after such transportation which is intended to cause or has the effect of causing such articles to be adulterated or misbranded.



§ 26-2-110.1. Approved methods for handling and slaughtering of animals; designation by Commissioner of methods of handling and slaughtering

(a) For purposes of this article, the following methods of slaughtering and handling are declared to be humane:

(1) In the case of cattle, calves, horses, mules, sheep, swine, nontraditional livestock, rabbits, and other livestock, all animals are to be rendered insensible to pain by a single blow or gunshot or by an electrical, chemical, or other means which is rapid and effective before being shackled, hoisted, thrown, cast, or cut; or

(2) By slaughtering and handling in connection with such slaughtering in accordance with the ritual requirements of the Jewish faith or any other religious faith that prescribes a method of slaughter whereby the animal suffers loss of consciousness by anemia of the brain caused by the simultaneous and instantaneous severance of the carotid arteries with a sharp instrument.

(b) In addition to the methods prescribed in subsection (a) of this Code section, the Commissioner may designate as humane any methods of slaughtering and handling which have been so designated by the United States secretary of agriculture on or before April 7, 1981, pursuant to United States Code Section 7-1904. The Commissioner is further authorized to designate as humane other methods of slaughtering and handling which have been demonstrated by research, investigation, and experimentation to be humane with reference to the speed and scope of slaughtering operations and with reference to other existing methods and then current scientific knowledge.



§ 26-2-111. Labeling and preparation of carcasses, meat, and meat food products of equines

No person, firm, or corporation shall sell, transport, offer for sale or transportation, or receive for transportation, in commerce, any carcasses of horses, mules, or other equines, or parts of such carcasses, or the meat or meat food products thereof unless they are plainly and conspicuously marked or labeled or otherwise identified as required by regulations promulgated by the Commissioner to show the kinds of animals from which they were derived. When required by the Commissioner with respect to establishments at which inspection is maintained under this part, such animals and their carcasses, parts thereof, meat, and meat food products shall be prepared in establishments separate from those in which cattle, sheep, swine, rabbits, or goats are slaughtered or their carcasses, parts thereof, meats, or meat food products are prepared.



§ 26-2-112. Inspection exceptions; labeling and handling of custom slaughtered and prepared meat or meat food products

(a) Except as provided in subsection (c) of this Code section, the provisions of this part requiring inspection of the slaughter of animals and the preparation of the carcasses, parts thereof, meat, and meat food products at establishments conducting such operations shall not apply to:

(1) The slaughtering by any person of animals of his or her own raising and the preparation by him or her and transportation in commerce of the carcasses, parts thereof, meat, and meat food products of such animals exclusively for use by him or her and members of his or her household and his or her nonpaying guests and employees;

(2) The custom slaughter by any person, firm, or corporation of cattle, sheep, swine, nontraditional livestock, rabbits, or goats delivered by the owner thereof for such slaughter and the preparation by such slaughterer and transportation in commerce of the carcasses, parts thereof, meat, and meat food products of such animals exclusively for use in the household of such owner by the owner and members of his or her household and his or her nonpaying guests and employees; nor to the custom preparation by any person, firm, or corporation of carcasses, parts thereof, meat, or meat food products derived from the slaughter by any person of cattle, sheep, swine, nontraditional livestock, rabbits, or goats of his or her own raising, or from game animals, delivered by the owner thereof for such custom preparation and transportation in commerce of such custom prepared articles, exclusively for use in the household of such owner by him or her and members of his or her household and his or her nonpaying guests and employees, provided that, in cases where such person, firm, or corporation engages in such custom operations at an establishment at which inspection under this article is maintained, the Commissioner may exempt from such inspection at such establishment any animals slaughtered or any meat or meat food products otherwise prepared on such custom basis. Custom operations at any establishment shall be exempt from inspection requirements as provided by this Code section only if the establishment complies with regulations which the Commissioner is authorized to promulgate to assure that any carcasses, parts thereof, meat, or meat food products, wherever handled on a custom basis, or any containers or packages containing such articles are separated at all times from carcasses, parts thereof, meat, or meat food products prepared for sale; that all such articles prepared on a custom basis or any containers or packages containing such articles are plainly marked "Not for Sale" immediately after being prepared and kept so identified until delivered to the owner; and that the establishment conducting the custom operation is maintained and operated in a sanitary manner; or

(3) The slaughtering and processing of rabbits by any person who raises rabbits for slaughter and processing for sale at wholesale and retail in numbers not to exceed 2,500 rabbits per year.

(b) The provisions of this article requiring inspection of the slaughter of animals and the preparation of carcasses, parts thereof, meat, and meat food products shall not apply to operations of types traditionally and usually conducted at retail stores and restaurants, when conducted at any retail store or restaurant or similar retail-type establishment for sale in normal retail quantities or service of such articles to consumers at such establishments.

(c) The slaughter of animals and preparation of articles referred to in paragraph (2) of subsection (a) and in subsection (b) of this Code section shall be conducted in accordance with such sanitary conditions as the Commissioner may by regulations prescribe. Notwithstanding subsection (a) of this Code section, the Commissioner or his delegate is authorized to enter upon the premises of any establishment which is exempt from regular inspections under the provisions of subsection (a) of this Code section and inspect such establishment and any facilities, carcasses, parts thereof, meat, meat food products, containers, and packaging to determine whether such establishment qualifies for exemption from regular inspections and is otherwise in compliance with the laws of this state and the rules and regulations of the Commissioner adopted pursuant thereto.

(d) The adulteration and misbranding provisions of this part, other than the requirement of the inspection legend, shall apply to articles which are not required to be inspected under this Code section.



§ 26-2-113. Storage and handling regulations for carcasses, meat, and meat food products

The Commissioner may by regulations prescribe conditions under which carcasses, parts of carcasses, meat, and meat food products of cattle, sheep, swine, nontraditional livestock, rabbits, goats, horses, mules, or other equines, capable of use as human food, shall be stored or otherwise handled by any person, firm, or corporation engaged in the business of buying, selling, freezing, storing, or transporting such articles whenever the Commissioner deems such action necessary to assure that such articles will not be adulterated or misbranded when delivered to the consumer.



§ 26-2-114. Fraudulent practices

(a) No brand manufacturer, printer, or other person, firm, or corporation shall cast, print, lithograph, or otherwise make any device containing any official mark or simulation thereof, or any label bearing any such mark or simulation, or any form of official certificate or simulation thereof, except as authorized by the Commissioner.

(b) No person, firm, or corporation shall:

(1) Forge any official device, mark, or certificate;

(2) Without authorization from the Commissioner, use any official device, mark, or certificate, or simulation thereof, or alter, detach, deface, or destroy any official device, mark, or certificate;

(3) Contrary to the regulations promulgated by the Commissioner, fail to use or to detach, deface, or destroy any official device, mark, or certificate;

(4) Knowingly possess, without promptly notifying the Commissioner or his representative, any official device, or any counterfeit, simulated, forged, or improperly altered official certificate, or any device or label, or any carcass of any animal, or part or product thereof, bearing any counterfeit, simulated, forged, or improperly altered official mark;

(5) Knowingly make any false statement in any shipper's certificate or other nonofficial or official certificate provided for in the regulations prescribed by the Commissioner; or

(6) Knowingly represent that any article has been inspected and passed or exempted under this article when, in fact, it has, respectively, not been so inspected and passed or exempted.



§ 26-2-115. Use of "Georgia" in trademark, trade name, service mark, or advertisement

(a) It shall be unlawful for any person, partnership, firm, or corporation to use the word "Georgia" in any trademark, trade name, service mark, or advertisement in connection with any meat or meat food product which is not equal to or better than U.S. grade "good."

(b) Any person who violates this Code section shall be guilty of a misdemeanor.



§ 26-2-116. Applicability of part to federally inspected slaughtering and packing establishments

The ante mortem, post-mortem, and sanitary inspection services provided for in this part are not required at any slaughtering, meat-canning, salting, packing, rendering, or similar establishment at which such services are furnished by the United States Department of Agriculture pursuant to the Federal Meat Inspection Act.






Part 4 - Meat Processors and Related Industries

§ 26-2-130. Buying, selling, transporting, or receiving of dead, dying, disabled, or diseased animals

No person, firm, or corporation engaged in the business of buying, selling, or transporting in commerce dead, dying, disabled, or diseased animals, or any parts of the carcasses of any such animals, shall buy, sell, transport, offer for sale or transportation, or receive for transportation any dead, dying, disabled, or diseased cattle, sheep, swine, nontraditional livestock, rabbits, goats, horses, mules, or other equines, or parts of the carcasses of any such animals, unless such transaction or transportation is made in accordance with such regulations as the Commissioner may promulgate, to assure that such animals, or the unwholesome parts or products thereof, will be prevented from being used for human food purposes.



§ 26-2-131. Registration of dealers in dead, dying, diseased, or disabled animals

No person, firm, or corporation shall engage in business as a meat broker, renderer, or animal food manufacturer or engage in business as a wholesaler of any carcasses, or parts or products of the carcasses, of any cattle, sheep, swine, nontraditional livestock, rabbits, goats, horses, mules, or other equines, whether intended for human food or other purposes, or engage in business as a public warehouseman storing any such articles, or engage in the business of buying, selling, or transporting in commerce any dead, dying, disabled, or diseased animals of the specified kinds, or parts of such carcasses of any such animals unless, when required by regulations of the Commissioner, he or she has registered with the Commissioner his or her name and the address of each place of business at which, and all trade names under which, he or she conducts such business.



§ 26-2-132. Maintenance and inspection of records

(a) The following classes of persons, firms, and corporations shall keep such records as will fully and correctly disclose all transactions involved in their businesses; and all persons, firms, and corporations subject to such requirements shall, at all reasonable times, upon notice by a duly authorized representative of the Commissioner, afford such representative and any duly authorized representative of the secretary of agriculture of the United States accompanied by such representative of the Commissioner access to their places of business and opportunity to examine the facilities, inventory, and records thereof, to copy all such records, and to take reasonable samples of their inventory upon payment of the fair market value therefor:

(1) Any persons, firms, or corporations that engage for commerce in the business of slaughtering any cattle, sheep, swine, nontraditional livestock, rabbits, goats, horses, mules, or other equines or preparing, freezing, packaging, or labeling any carcasses, or parts or products of carcasses, of any such animals for use as human food or animal food;

(2) Any persons, firms, or corporations that engage in the business of buying or selling (as meat brokers, wholesalers, or otherwise) or transporting in commerce or storing in or for such commerce any carcasses, or parts or products of carcasses, of any such animals; and

(3) Any persons, firms, or corporations that engage in business as renderers or engage in the business of buying, selling, or transporting any dead, dying, disabled, or diseased cattle, sheep, swine, nontraditional livestock, rabbits, goats, horses, mules, or other equines, or parts of such carcasses.

(b) Any record required to be maintained by this Code section shall be maintained for such period of time as the Commissioner may by regulations prescribe.



§ 26-2-133. Identification of carcasses, meat, or meat food products not intended for human use

No person, firm, or corporation shall buy, sell, transport, offer for sale or transportation, or receive for transportation any animal, carcasses, or parts thereof, meat, or meat food products of any such animals, which are not intended for use as human food unless they are denatured or otherwise identified as required by the regulations of the Commissioner or are naturally inedible by humans.









Article 4 - Advertisement and Sale of Meat Generally

§ 26-2-150. Legislative intent

The General Assembly declares that purchasers and consumers have a right to expect and demand honesty and fair practices in the sale of meat for human consumption. It is the purpose of this Code section and Code Sections 26-2-151 through 26-2-154 to ensure that honest, fair, and ethical practices are followed in the advertising and sale of meat for human consumption and to authorize the Commissioner of Agriculture to take all actions necessary to ensure that such practices are followed. The General Assembly views with alarm the fact that misleading and false advertising and sales tactics have been used in the sale of meat to Georgia consumers. It is to stop these practices that the General Assembly has enacted this Code section and Code Sections 26-2-151 through 26-2-154. The consumer has a right to know what he is buying and the true cost of the meat which he is purchasing for consumption.



§ 26-2-151. Promulgation of rules and regulations regarding deceptive advertising of meat

The Commissioner of Agriculture is authorized to promulgate and adopt rules and regulations necessary or convenient to carry out Code Section 26-2-150, this Code section, and Code Sections 26-2-152 through 26-2-154 and to prevent the deceptive advertising of meat.



§ 26-2-152. Advertisement or sale of beef, pork, and lamb; "bait and switch" advertising

(a) It shall be unlawful for any person, partnership, firm, company, or corporation to advertise, sell, or offer for sale any carcass cuts of beef, pork, or lamb without prominently disclosing the price per pound of such beef, pork, or lamb in all such advertisements or on the packaging or display case in which the meat is displayed or offered for sale. This Code section shall not apply to the sale of beef, pork, or lamb when sold for immediate consumption on the premises or where sold as an unpackaged, cooked food or where sold for purposes other than for human consumption.

(b) It shall be unlawful for any person, partnership, firm, company, or corporation to employ "bait and switch" advertising or sales techniques in connection with the sale of beef, pork, or lamb or to use any other advertising or sales technique which is calculated to deceive, or which in fact deceives, purchasers of beef, pork, or lamb as to what they are purchasing or its quality or quantity. "Bait and switch" as used in this subsection shall mean, but shall not be limited to, the advertising of products with the intent not to sell the products as advertised; or advertising products with the intent not to supply reasonably expected public demand, unless the advertisement discloses a limitation of quantity; or advertising a product which by accepted standards is inferior, with the expectation of switching the consumer to a product of accepted standard at a higher price.



§ 26-2-153. Sale of partial or whole carcasses

It shall be unlawful for any person, partnership, firm, company, or corporation to advertise, sell, or offer for sale any quarter, half, three-quarters, or whole animal carcass for use as food for human consumption without disclosing in such advertisement and to the purchaser at the time of sale the minimum number of pounds of retail cuts contained in such quarter, half, three-quarters, or whole animal carcass. In determining the minimum number of pounds of red meat from such carcass, the person, partnership, firm, company, or corporation shall refer to currently effective United States Department of Agriculture charts and tables of yield grades.



§ 26-2-154. Penalty for violation of Code Sections 26-2-150 through 26-2-153

Any person, partnership, firm, company, or corporation violating the provisions of Code Sections 26-2-150 through 26-2-153 or any rule or regulation adopted by the Commissioner of Agriculture pursuant to Code Sections 26-2-150 through 26-2-153 shall be guilty of a misdemeanor.



§ 26-2-155. Food service establishment display of information if serving imported beef

(a) All food service establishments in this state, as defined in Code Section 26-2-370, which serve carcass beef, or cuts derived from such carcass, imported from a foreign country, shall conspicuously display or attach to their menus the words: "We serve beef imported from a foreign country."

(b) Any person, firm, or corporation who violates this Code section shall be guilty of a misdemeanor.



§ 26-2-156. Slaughter of horses for human consumption or other purposes

(a) No person, partnership, association, corporation, or firm shall slaughter a horse in this state for the purpose of selling or offering for sale for human consumption or for other than human consumption the horse meat derived from such slaughtered animal unless:

(1) Such horse shall have remained on the business premises for at least four consecutive days prior to its slaughter;

(2) The vehicle license plate number and state of issue of any motor vehicle and any trailer used to transport such horse to the business premises is recorded and retained at such premises;

(3) An identifying description of such horse is maintained at such premises;

(4) The person delivering or selling the horse or horses is identified by his driver's license number and address and said number is recorded on the bill of sale; and

(5) Satisfactory records, pursuant to rules and regulations of the Department of Agriculture, are kept to show information required in paragraphs (1) through (3) of this subsection.

(b) Any person, partnership, association, corporation, or firm violating this Code section shall be guilty of a misdemeanor.



§ 26-2-157. Sale of horse meat -- Sign; label

No horse meat shall be sold or offered for sale in this state for human consumption unless at the place of sale there shall be posted in a conspicuous location a sign bearing the words "HORSE MEAT FOR SALE." No sausage, ground meat, canned, or processed meat containing horse meat shall be sold for human consumption unless the package bears a label stating the proportionate amount of horse meat contained therein and unless there is likewise kept and maintained in a conspicuous place a sign showing that the meat offered for sale contains horse meat.



§ 26-2-158. Sale of horse meat -- Seller to inform purchaser

It shall be unlawful for any person, firm, or corporation to sell horse meat in any form for human consumption unless the person, firm, or corporation selling the meat shall inform the purchaser thereof at the time of sale that the purchaser is obtaining horse meat.



§ 26-2-159. Promulgation of regulations

The Department of Agriculture is authorized to promulgate proper regulations for the carrying out of Code Sections 26-2-157 and 26-2-158, this Code section, and Code Sections 26-2-160 and 26-2-161 and to assist prosecuting attorneys in the enforcement thereof.



§ 26-2-160. Sale of dog meat for human consumption; label on packages

It shall be unlawful for any person, firm, or corporation to distribute or offer for sale for human consumption any dog meat in the State of Georgia; and all dog meat sold in this state for any purpose, other than human consumption, shall be sold in packages only. The packages shall carry a label showing the contents, for what use it is intended, and stating that said contents are "NOT FOR HUMAN CONSUMPTION." The words "not for human consumption" shall be in conspicuous type.



§ 26-2-161. Penalty for violations of Code Section 26-2-157, 26-2-158, 26-2-159, or 26-2-160

Any person, firm, or corporation violating the terms of Code Section 26-2-157, 26-2-158, 26-2-159, or 26-2-160 shall be guilty of a misdemeanor and, upon conviction thereof shall be fined an amount not exceeding $1,000.00 or imprisoned for a period not exceeding 12 months, or both, at the discretion of the court.






Article 5 - Animals Suspected of Bearing Any Residue Causing Contaminated Meat

§ 26-2-180. Definitions

As used in this article, the term:

(1) "Commissioner" means the Commissioner of Agriculture.

(2) "Contaminate" means to cause the loss of wholesomeness for human consumption.



§ 26-2-181. Promulgation of rules and regulations

The Commissioner is authorized to promulgate rules and regulations to govern the sampling and inspection of animals, poultry, and products quarantined or detained pursuant to this article and to implement and enforce this article.



§ 26-2-182. Animals, poultry, or products thereof suspected of bearing substance causing contamination -- Inspection and quarantine; notice to owners or keepers

(a) The Commissioner or his duly authorized representative is authorized to inspect and quarantine or detain upon the premises where found any animals, poultry, or animal and poultry products suspected of bearing or containing a residue of any pesticide, insecticide, herbicide, drug, or any substance that would cause the resultant meat or product to be deemed contaminated.

(b) Notice of the quarantine or detention shall be given to the owners or keepers of said animals, poultry, or products and to the owners or operators of the premises where the suspected contaminated matter is found.



§ 26-2-183. Animals, poultry, or products thereof suspected of bearing substance causing contamination -- Sampling; removal from quarantine on order of Commissioner

All animals, poultry, or animal and poultry products suspected of bearing or containing a contaminating residue shall be quarantined or detained at the premises where found until sufficient sampling conducted under the authority of the Commissioner has been completed to determine that the resultant meat or product is wholesome and fit for human consumption. No such animal, poultry, or product shall be moved from quarantine or detention except by order of the Commissioner.



§ 26-2-184. Animals, poultry, or products thereof suspected of bearing substance causing contamination -- Destruction; compliance with federal tolerances

If animals, poultry, or animal and poultry products quarantined or detained contain such contaminating residue that remains in excess of a safe level for human consumption, the Commissioner is authorized to order the animals, poultry, or animal and poultry products to be destroyed in a manner prescribed for the particular contaminating residue. Tolerances established by the United States Food and Drug Administration shall be complied with in enforcing this and other Code sections of this article.



§ 26-2-185. Injunctions

In addition to the remedies provided in this article and notwithstanding the existence of any other remedy at law and notwithstanding the pendency of any criminal prosecution, the Commissioner is authorized to apply to the superior courts of this state for injunctive relief. Such courts shall have the jurisdiction, upon hearing and for cause shown, to grant a temporary or permanent injunction or ex parte restraining order enjoining or restraining the violation or continuation of a violation of this article or for the failure or refusal to comply with this article or any rule or regulation promulgated under this article.



§ 26-2-186. Penalties

Any person who violates this article or the rules and regulations promulgated under this article shall be guilty of a misdemeanor.






Article 6 - Meat, Poultry, and Dairy Processing Plants

§ 26-2-200. Definitions

As used in this article, the term:

(1) "Commissioner" means the Commissioner of Agriculture.

(2) "Meat" or "meat products" means the carcass or part of any carcass of any animal or fowl or any by-product thereof in any form.

(3) "Meat, poultry, or dairy processing plant" means: any abattoir, slaughterhouse, poultry killing or processing plant, milk depot, milk processing plant, or any other establishment for the killing, storage, dressing, manufacture, preparation, or processing of any animal, fowl, or dairy product or any by-product thereof for human consumption.

(4) "Person" means any person, firm, corporation, or association of persons, or combination thereof.



§ 26-2-201. Supervision and control of sanitary conditions in dairies and meat, poultry, and dairy processing plants; designation of inspectors

(a) The Commissioner shall have supervision and control over the sanitary conditions of all dairies and meat, poultry, or dairy processing plants in this state.

(b) The Commissioner shall maintain an adequate system of inspection and shall employ or designate qualified personnel to assist in the administration of this article. He shall fix the compensation of all personnel employed by him.

(c) The Commissioner is also vested with the authority to designate licensed veterinarians and city or county health authorities as inspectors as he deems advisable.



§ 26-2-202. Promulgation of rules and regulations

(a) The Commissioner is authorized to adopt rules and regulations to carry out this article.

(b) The Commissioner shall adopt sanitary standards and specifications that are not less than those recognized and approved by the United States Department of Agriculture or the United States Department of Health and Human Services for like products and premises.



§ 26-2-203. Power of inspection

In the performance of his duties, the Commissioner or any of his duly authorized representatives is authorized to enter and inspect, at any reasonable time, any dairy, or any meat, poultry, or dairy processing plant, or any vehicle where any dairy, animal, or poultry product, any by-product thereof, or any part thereof is held, stored, transported, or offered for sale.



§ 26-2-204. Inspection of dairy, meat, or poultry plants; correction of unsanitary conditions; take and test samples; evidentiary value thereof

The Commissioner shall cause to be inspected at such times as he may deem proper each dairy and each meat, poultry, or dairy processing plant within this state. He shall require the correction of all unsanitary conditions found therein. He may take samples of dairy, poultry, or meat products or parts or portions thereof and cause them to be analyzed or tested by the state chemist. Such analyses or test records shall be preserved by the Commissioner and when sworn to by the state chemist shall be prima-facie evidence of violations of this article, rules and regulations, or standards or specifications adopted pursuant to this article.



§ 26-2-205. Wholesomeness inspection of meat, poultry, and dairy products offered for sale; inspection of livestock slaughtered; marking system for inspection purposes; standards and specifications; exception

The Commissioner is authorized to adopt and maintain an adequate system of wholesomeness inspection as to all meat, poultry, or dairy products offered for sale in this state. He shall be authorized to employ or designate qualified personnel necessary to maintain such inspection program. The Commissioner is authorized to require an ante mortem and post-mortem inspection of all livestock slaughtered by licensees under this article for sale as food in this state. He shall be authorized to adopt an appropriate marking system so as to identify those carcasses of animals inspected and passed as fit for human consumption. The Commissioner is authorized to adopt standards and specifications for meat, poultry, and dairy products and the processing thereof. Nothing contained in this Code section shall be applicable to any person slaughtering livestock or poultry or processing meat, poultry, or dairy products for home consumption.



§ 26-2-206. Wholesomeness inspection of meat, poultry, or dairy processing plants on cost basis or less

The Commissioner is authorized to make the wholesomeness inspection provided in Code Section 26-2-205 available to meat, poultry, or dairy processing plants licensed under this article on the basis of actual costs. He is further authorized when sufficient funds are available to make such service available without cost.



§ 26-2-207. Dairy equipment and premises to be maintained in clean and sanitary condition; supply of clean, pure water; adequate drainage

No person shall operate a dairy within this state unless the equipment and premises shall be maintained in a clean and sanitary condition. Each dairy shall have an adequate supply of clean, pure water and an adequate supply of clean, hot water and adequate drainage of the premises.



§ 26-2-208. Sale, offer for sale, or possession of dairy, animal, or poultry products, under other than sanitary conditions; when conditions other than sanitary deemed to exist

(a) No person, firm, or corporation shall sell, offer for sale, or have in his possession for sale any dairy, animal, or poultry product or any by-product thereof that has been produced, manufactured, transported, handled, stored, or processed under other than sanitary conditions.

(b) Conditions other than sanitary shall be deemed to exist where any or all of the following conditions exist:

(1) Premises, buildings, handling or storage space, or equipment, in a state of decay;

(2) Floors and side walls or other parts of any space of building covered or coated with decaying matter;

(3) Sufficient insect screens not provided or maintained;

(4) Insufficient drainage;

(5) Inadequate supply of pure water;

(6) Inadequate supply of hot water;

(7) Any animal or fowl held on the premises in unsanitary lots, pens, or cages or fed uncooked animal offal; or

(8) Where putrid odors exist.

(c) The enumeration of these conditions shall not be exclusive and the Commissioner shall determine whether unsanitary conditions exist.



§ 26-2-209. Permanent license for meat processing plants; revocation or suspension; notice and hearing

To assure the protection of the consuming public, no person shall operate a meat processing plant in this state without having first obtained a permanent license from the Commissioner; provided, however, that any meat processing plant operating under a federal grant of inspection from the United States Department of Agriculture, Food Safety Inspection Service, shall be exempt from such license requirement. There shall be no fee for such license. The license shall be kept on file in each place of business. The license shall not be transferable. The Georgia Department of Agriculture may refuse to grant inspection, and any such license may be revoked or suspended by the Commissioner for the violation of this article or rules and regulations or sanitary standards and specifications adopted pursuant to this article. The Commissioner shall notify the licensee of the reasons why he or she intends to revoke or suspend the license, and the licensee shall be entitled to a hearing before the Commissioner within ten days after receipt of such notice of intention to revoke or suspend. At such hearing the Commissioner shall consider the circumstances and shall give the licensee reasonable time to correct the conditions or circumstances that caused the notice of intention to revoke or suspend the license to be given.



§ 26-2-210. Permanent license for poultry processing plants; filing at place of business; transferability; suspension or revocation; notice and hearing

To assure the protection of the consuming public, no person shall operate a poultry processing plant in this state without having first obtained a permanent license from the Commissioner; provided, however, that any poultry processing plant operating under a federal grant of inspection from the United States Department of Agriculture, Food Safety Inspection Service, shall be exempt from such license requirement. There shall be no fee for such license. The license shall be kept on file in each place of business. The license shall not be transferable. The Georgia Department of Agriculture may refuse to grant inspection, and any such license may be revoked or suspended by the Commissioner for the violation of this article or rules and regulations or sanitary standards and specifications adopted pursuant to this article. The Commissioner shall notify the licensee of the reasons why he or she intends to revoke or suspend the license, and the licensee shall be entitled to a hearing before the Commissioner within ten days after receipt of such notice of intention to revoke or suspend. At such hearing the Commissioner shall consider the circumstances and shall give the licensee reasonable time to correct the conditions or circumstances that caused the notice of intention to revoke or suspend the license to be given.



§ 26-2-211. Statistics on animals and poultry slaughtered; maintenance of records

The Commissioner shall maintain a system by which accurate statistics regarding the disposition of all animals or poultry slaughtered for human consumption in this state by licensees may be obtained. He shall require that each licensee maintain adequate records so as to ascertain the total number of animals or poultry slaughtered, processed, or disposed of and the amount of meat, poultry, or dairy products received or processed by him.



§ 26-2-212. County and municipal ordinances dealing with meats, poultry, and dairy products

Nothing in this article shall prevent the governing authority of any county or municipal corporation from adopting ordinances or resolutions providing for the inspection of meats, poultry, meat or poultry food products, and dairy products sold within its limits and to provide penalties for violation thereof; but no such ordinance or resolution shall conflict with any power or authority of the Commissioner or his representatives; provided, however, that no county or municipal corporation shall adopt sanitary standards or specifications that are less than those adopted by the Commissioner.



§ 26-2-213. Injunctions

In addition to the remedies provided in this article and notwithstanding the existence of any remedy at law, the Commissioner is authorized to apply to the superior court and such court shall have jurisdiction upon hearing and for cause shown to grant a temporary or permanent injunction, restraining order, or both, restraining any person from violating or continuing to violate this article or for failing or refusing to comply with the requirements of this article or any rule or regulation adopted by the Commissioner pursuant to this article. No ex parte restraining order shall be issued without bond.



§ 26-2-213.1. Applicability to individuals and entities governed by federal acts

The requirements of this article shall apply to persons, firms, corporations, establishments, animals, and articles regulated under the federal Meat Inspection Act, 21 U.S.C. Section 601, et seq., or the federal Poultry Products Inspection Act, 21 U.S.C. Section 451, et seq., only to the extent provided for in said federal acts. Consistent with said federal acts, the Commissioner may exercise concurrent jurisdiction with the secretary of agriculture of the United States and may enforce this article and any regulations promulgated pursuant thereto without regard to licensing agency.



§ 26-2-214. Inspection of federally inspected meat, poultry, or dairy products; exception for horse slaughter operations

(a) This article shall in no way be construed to apply or require further inspection of meat, poultry, or dairy products in this state when meat, poultry, or dairy products are required to be inspected by inspectors of the United States Department of Agriculture, provided the Georgia Department of Agriculture may inspect any business operations involving the slaughter of horses in this state for the purpose of selling or offering for sale the horse meat derived therefrom in order to enforce certain restrictions relating to such slaughter.

(b) Any person, partnership, association, corporation, or firm violating this Code section, including but not limited to refusing to permit an inspection authorized by this Code section, shall be guilty of a misdemeanor.



§ 26-2-215. Penalty

Any person who violates this article or rules and regulations adopted under this article or any sanitary standards or specifications adopted under this article shall be guilty of a misdemeanor.






Article 7 - Milk and Milk Products

§ 26-2-230. Short title

This article shall be known and may be cited as the "Georgia Dairy Act of 1980."



§ 26-2-231. Definitions

(a) As used in this article, the term:

(1) "Commissioner" means the Commissioner of Agriculture for the State of Georgia.

(2) "Cream tester" means any person who performs the act of sampling or testing milk, cream, or other dairy products, the test of which is to be used as a basis for making payment for said products.

(3) "Dairy manufacturing plants" means creameries, condenseries, public dairies, butter factories, cheese factories, ice cream factories, and other like factories, and any other concerns that manufacture dairy products for sale at either retail or wholesale; provided, however, that the term dairy manufacturing plant shall not include a retail frozen dessert packager which is otherwise permitted as a food service establishment pursuant to Article 13 of this chapter.

(4) "Department" means the Department of Agriculture of the State of Georgia.

(5) Reserved.

(6) Reserved.

(7) "Manufactured milk products" means those milk products, including condensed, evaporated, concentrated, sterilized, or powdered milk, made from raw whole milk for manufacturing purposes and processed in such a manner and under such conditions as to remove or sterilize, as far as is possible, any contaminated matter contained in the raw milk from which the products were manufactured, under such rules and regulations as may be prescribed to ensure that result.

(8) Reserved.

(9) Reserved.

(10) "Person" means any individual, partnership, firm, company, or corporation.

(11) "Public dairies" means any place where milk and cream are purchased from producers and sold or kept for sale, either at wholesale or retail.

(12) "Raw whole milk for manufacturing purposes" means fluid whole milk in its natural state from healthy cows, which milk has not been produced and handled in compliance with the requirements for Grade A milk.

(13) Reserved.

(14) "Ungraded milk" means all fluid whole milk in its natural state, which milk fails to meet the requirements of Grade A milk or raw whole milk for manufacturing purposes as defined in this article.

(b) Unless otherwise defined in this article, the following words shall have the meanings respectively ascribed to them in the May, 2001, Amended Version of the Grade A Pasteurized Milk Ordinance Recommendations of the United States Public Health Service -- Food and Drug Administration and supplements thereto:

(1) "Grade A buttermilk";

(2) "Grade A chocolate milk";

(3) "Grade A milk, pasteurized";

(4) "Grade A modified solids milk";

(5) "Grade A skim milk";

(6) "Grade A whole milk";

(7) "Pasteurization"; and

(8) "Raw cow's milk."

(c) Unless otherwise defined in this article, the following words shall have the meanings respectively ascribed to them in "Frozen Desserts," 21 C.F.R. Sec. 135.3, 21 C.F.R. Sec. 135.110 -- 135.160 (1979):

(1) "Ice cream";

(2) "Frozen custard";

(3) Reserved;

(4) "Sherbet"; and

(5) "Water ices."



§ 26-2-232. Duties of Commissioner generally

(a) The Commissioner is charged with the responsibility of enforcing this article.

(b) It shall be the duty of the Commissioner or his authorized representative:

(1) To inspect or cause to be inspected, as often as may be deemed practicable, all creameries, public dairies, condenseries, butter factories, cheese factories, ice cream factories, or any other places where dairy products are produced, manufactured, kept, handled, stored, or sold;

(2) To prohibit the production, sale, or distribution of unclean or unwholesome milk, cream, butter, cheese, ice cream, or other dairy products;

(3) To condemn for food purposes all unclean or unwholesome dairy products, wherever found;

(4) To take samples anywhere of any dairy product or imitation thereof and cause the same to be analyzed or satisfactorily tested;

(5) To weigh and test milk, cream, and other dairy products for the purpose of ascertaining the percentage and weight of butterfat or other ingredients contained therein; provided, however, that it shall not be necessary for the Commissioner to perform the tests if they are being performed by an agency of the federal government;

(6) To inspect and make tests of any instrument or equipment used in the testing or measuring of milk, cream, or other dairy products; and

(7) To compile and publish in print or electronically annually, or at such shorter intervals as he may desire, statistics and information concerning all phases of the dairy industry in this state.



§ 26-2-233. Promulgation and amendment of rules and regulations by Commissioner

(a) The Commissioner shall have the power to adopt, amend, and repeal rules and regulations to implement and enforce this article; provided, however, that all rules and regulations shall be of uniform application; and provided, further, that all rules and regulations shall be adopted, amended, or repealed in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." The rules and regulations shall include, but not be limited to, the following:

(1) Rules and regulations to provide for the labeling of milk and milk products in such manner so as to indicate that the milk or milk product complies with this article and the rules and regulations promulgated under this article;

(2) Rules and regulations to prescribe the specifications of all glassware, including, but not limited to, bottles, pipettes, test tubes, and burrettes, and such other instruments as may be used in the testing of milk, cream, or other dairy products; and

(3) Rules and regulations to prescribe the specifications for the installation and operation of recording thermometers on bulk farm tanks.

(b) The Commissioner may include as a part of such rules and regulations the adoption of supplements to and changes in the "Grade A Pasteurized Milk Ordinance" referred to in Code Section 26-2-238.



§ 26-2-234. Applications for licenses and permits; duration of licenses; renewal of licenses; procedure for denial, revocation, or suspension of licenses

Application for all licenses and permits provided for in this article shall be made to the Commissioner on such forms as he or she may prescribe. All licenses shall be valid for a period of one year unless revoked or suspended as provided in this article. All licenses shall be renewable upon submission of all required application forms. The Commissioner may deny, refuse, suspend, or revoke any license, after notice and a hearing, for any violation of or failure to comply with this article or the rules and regulations promulgated hereunder; provided, however, that the hearing shall be held in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 26-2-235. License requirements -- Cream testers

No person shall act as a cream tester unless he or she is licensed, and it shall be unlawful for any person to employ as a cream tester any person who does not have a license to operate testing apparatus for milk and cream. The license shall be posted in a conspicuous place in plain view of all persons entering the room in which all testing is done.



§ 26-2-236. License requirements -- Operators of milk and cream buying stations

Reserved. Repealed by Ga. L. 1999, p. 638, § 2, effective July 1, 1999.



§ 26-2-237. License requirements -- Milk and cream brokers

Reserved. Repealed by Ga. L. 1999, p. 638, § 3, effective July 1, 1999.



§ 26-2-238. Standards and requirements generally

The standards and requirements of the May, 2005, Amended Version of the Grade A Pasteurized Milk Ordinance Recommendations of the United States Public Health Service -- Food and Drug Administration and supplements thereto, except as otherwise provided in this article, are expressly adopted as the standards and requirements for this state. Future changes in and supplements to said milk ordinance may be adopted by the Commissioner as a part of the standards and requirements for this state.



§ 26-2-239. Standards and requirements for frozen desserts generally

The standards and requirements for standardized frozen desserts, specifically ice cream, frozen custard, sherbet, and water ices, as adopted by the Food and Drug Administration of the United States Department of Health and Human Services and contained in "Frozen Desserts," 21 C.F.R. Sec. 135.3, 21 C.F.R. Sec. 135.110 -- 135.160 (1979), except as otherwise provided, are expressly adopted as the standards and requirements for this state.



§ 26-2-240. Adulterated ice cream

(a) Ice cream shall be deemed to be adulterated:

(1) If it contains any preservative, mineral, or other substance or compound deleterious to health; provided, however, that this Code section shall not be construed to prohibit the use of harmless coloring matter when not used for fraudulent purposes;

(2) If it contains any fats other than milk fat or any oils or paraffin added to, blended with, or compounded with it; provided, however, that chocolate ice cream and the chocolate coating of coated ice cream may contain cocoa butter; or

(3) If it is made, in whole or in part, from any milk product which is unfit for consumption as food.

(b) It shall be unlawful for any person to manufacture, sell, offer or expose for sale, or have in possession with intent to sell or offer or expose for sale under the name of "ice cream" any product or substance deemed adulterated under subsection (a) of this Code section.



§ 26-2-241. Testing of milk, cream, or other dairy products

In determining the value of milk, cream, or other dairy products by the use of the Babcock test, it shall be unlawful to give any false reading or in any way manipulate the test so as to give a higher or lower percent of butterfat than the milk, cream, or other dairy products actually contain, or to cause any inaccuracy in reading the percent of butterfat by securing from any quantity of milk, cream, or other dairy products to be tested an inaccurate sample for the test. None other than the Babcock method, or such method of testing as may be approved by the Commissioner, may be employed when testing milk or cream, the test of which is to be used as a basis for making payment for the milk or cream thus tested. None other than the torsion balanced scales, or such scales as may be approved by the Commissioner, may be used when weighing cream for testing, when the tests are to be used as a basis for making payment for cream. It shall be unlawful to use adjustable scale weights in determining the weight of cream used in the Babcock test. Only such centrifuge shall be used as shall meet the approval of the Commissioner. Specifications for apparatus and chemicals and directions for testing milk and cream must conform to Standard Methods for the Examination of Dairy Products, with such additions as shall be deemed advisable by the Commissioner to make them conform to this article. All test tubes, bottles, pipettes, burettes, or instruments used in connection with testing or determining the value of milk, cream, or other dairy products by the use of the Babcock test must be United States government standard and shall be approved by the Commissioner. All milk and cream tests shall be maintained at a temperature of 135 to 140 degrees Fahrenheit for at least three minutes before the reading of the percent of butterfat shall be made and recorded. In reading cream tests, glymol or its equivalent must be used, and the samples under test must be held for three minutes in a water bath extending up as high on the graduated neck as the sample itself does.



§ 26-2-242. Standards and requirements as to sale of milk and milk products generally; labeling; sale of ungraded milk, raw whole milk, condensed or evaporated milk

(a) Milk and milk products which are in compliance with this article and in compliance with the rules and regulations promulgated pursuant to this article may be sold, offered for sale, or delivered to the consuming public for the purpose of human consumption, provided the container in which the milk or milk product is sold, offered for sale, or delivered has affixed thereto or printed thereon labels approved by the Commissioner. No milk or milk product may be sold, offered for sale, or delivered for the purpose of human consumption if it is not in compliance with this article or the standards or rules and regulations prescribed pursuant to this article.

(b) The sale, offering for sale, or delivery of ungraded milk is prohibited.

(c) No raw whole milk for manufacturing purposes may be offered for sale in this state to anyone except processors and manufacturers properly licensed and inspected to manufacture and process manufactured milk products.

(d) It shall be unlawful to sell, keep for sale, or offer for sale any condensed or evaporated milk, concentrated milk, sweetened condensed milk, sweetened evaporated milk, sweetened concentrated milk, sweetened evaporated skimmed milk, or any of the fluid derivatives of any of them, to which shall have been added any fat or oil other than milk fat, either under the name of the products or articles or the derivatives thereof, or under any fictitious or trade name whatsoever.



§ 26-2-243. Intermingling of Grade A milk or milk products with other grades; inspections; permit requirements; enforcement powers of Commissioner

(a) It is the intent and purpose of this Code section to prohibit the intermingling of Grade A milk and Grade A milk products with milk and milk products other than Grade A.

(b) No person producing, handling, processing, manufacturing, or dealing in milk or milk products, which person produces, receives, distributes, or in any manner handles Grade A raw whole milk, Grade A pasteurized whole milk, or Grade A milk products, shall receive, store, handle, distribute, or otherwise allow raw whole milk for manufacturing purposes to be introduced upon the premises where the operations are conducted. At all times, such person shall be subject to inspection by the Commissioner and shall hold a Grade A permit, issued by the Commissioner, to deal in Grade A milk and Grade A milk products and shall conduct business pursuant to the laws of this state and the rules and regulations of the Commissioner made thereunder, to the end that milk products shall be handled only in the manner provided for in this article and that inferior quality milk not be sold to the consuming public as superior quality milk.

(c) No person producing, handling, processing, manufacturing, or dealing in milk or milk products, which person produces, receives, distributes, or in any manner handles raw whole milk for manufacturing purposes, shall introduce any Grade A raw whole milk, Grade A pasteurized milk, or Grade A milk products for other than manufacturing purposes upon the premises where manufactured milk products operations are conducted. At all times such persons shall be subject to inspection by the Commissioner and shall hold a manufacturing permit, issued by the Commissioner, to deal in manufactured milk products and shall conduct business pursuant to the laws of this state and the rules and regulations of the Commissioner made thereunder, to the end that grades of milk shall be handled only in the manner provided for in this article and that inferior quality milk not be sold to the consuming public as superior quality milk.

(d) The prohibitions contained in subsections (b) and (c) of this Code section shall not be applicable where separate systems and other facilities are provided to maintain the separation and identity of the various grades and types of milk.

(e) After making inspections or conducting appropriate tests, if the Commissioner determines that any law, rule, or regulation has been violated or if he has reason to believe that any of the milk or milk products enumerated in subsections (b) and (c) of this Code section are dangerous for human consumption, the Commissioner, after notice, is authorized to place one or more inspectors on such premises upon a 24 hour basis for such a period of time as he deems necessary to satisfy himself that the laws and rules and regulations are being complied with. The cost of the inspection, to be fixed by the Commissioner at a cost not to exceed the actual cost of the inspection, shall be paid by such person to the Commissioner as a condition to the continued validity of the permit or the license under which the business is operated. The inspection charges provided in this subsection may be terminated by a request to the Commissioner for a hearing within two days after a charge of violation or the placing of the inspectors in the plant. Upon hearing and for cause shown, the Commissioner is authorized to impose the cost of inspection as a part of the penalty imposed. Nothing contained in this subsection shall be construed to prohibit the Commissioner from revoking or canceling any permit or license of any person doing business in this state who violates any of the laws of this state or the regulations made pursuant thereto.



§ 26-2-244. Standards and conditions for importation of milk and milk products

(a) No milk or milk products for human consumption shall be shipped into this state from any other state unless such milk or milk product is produced and handled under sanitary conditions no less adequate for the protection of public health and welfare than the conditions under which milk and milk products are produced, handled, and marketed in this state, and then not until authorization for the shipping of milk or milk products has been issued by the Commissioner after careful investigation; provided, however, that shippers listed on the interstate milk shippers list shall be deemed to be in compliance with this Code section.

(b) Any applicant who is not listed on the interstate milk shippers list but who desires to ship milk or milk products into this state shall furnish certified copies of all laws, rules, and regulations pertaining to the sanitary standards in force in the area where the product which he wishes to bring into this state is produced, processed, handled, and sold, together with certified copies of any and all licenses, permits, certificates, test results, and inspection reports pertaining to the production, processing, marketing, handling, and sale of the milk or milk products. If the Commissioner finds that the milk or milk product is produced, processed, marketed, and handled under sanitary conditions no less adequate than those applicable in this state, he may authorize the shipping of the milk or milk product into this state. If the applicant is unable to comply with this subsection, he may request an inspection under subsection (c) of this Code section.

(c) Upon application from a person who desires authorization to ship any milk or milk product into this state and upon the payment by the person of the amount of actual expense necessary to make an inspection, the Commissioner shall cause an inspection to be made. If, upon inspection, the requirements of this article and the rules and regulations promulgated hereunder are found to be met, the Commissioner shall authorize the shipment of the milk or milk product.



§ 26-2-245. Condemnation and coloring of milk and milk products produced, processed, or delivered in violation of laws of state

Any milk or milk product shipped into this state or produced, processed, or delivered in this state in violation of the laws of this state or the rules and regulations promulgated by the Commissioner pursuant thereto shall be condemned by the Commissioner and may be rendered unfit for marketing by the addition of a pyoktanin solution or other approved harmless coloring matter to notify the consuming public that the milk or milk product is ungraded and unfit for human consumption.



§ 26-2-246. Furnishing of records by persons operating under article

(a) Any person operating under this article shall furnish, upon the request of the Commissioner, such data and statistics as he may require.

(b) All persons operating under this article shall keep complete and accurate records of their operations, and the Commissioner shall have free access to all such records.



§ 26-2-247. Enforcement of article generally

(a) The Commissioner shall be charged with the enforcement of this article; and he shall have the power and authority, in connection with this and other provisions dealing with milk, food, or food products, to revoke or cancel the permit or license of any person doing business in this state who violates the laws of this state or the rules and regulations made pursuant thereto.

(b) The enforcement methods authorized by this article shall be cumulative of those provided otherwise by law, and the same are not superseded by this article.



§ 26-2-248. Injunctions

Any person, firm, or corporation subject to this article and the other milk laws of this state who violates any of said provisions or any valid rules and regulations made thereunder may be enjoined from such continued violation. The Commissioner is authorized to apply for, and for cause shown the superior court having jurisdiction of the defendant in any such action may grant, injunctive relief, by interlocutory injunction, permanent injunction, or temporary restraining order, as the circumstances may warrant. The proceeding may be maintained notwithstanding the pendency of any civil action and notwithstanding the pendency of or conviction in a criminal proceeding arising from the same transaction. Such action may be maintained without bond. The purpose of this Code section is to create a statutory cause of action by way of injunction, and the Commissioner is authorized to bring such proceedings in the same form and manner and in the same court as other equitable proceedings may be brought. This remedy is not exclusive but is cumulative of other remedies afforded to protect the consuming public from unwholesome products which are economic frauds.



§ 26-2-249. Unlawful acts

It shall be unlawful:

(1) To handle milk, cream, butter, ice cream, or other dairy products in unclean or unsanitary places or in an unsanitary manner;

(2) To keep, store, or prepare for market any milk, cream, or other dairy products in the same building or enclosure where any hide or fur or any cow, horse, nontraditional livestock, hog, or other livestock is kept;

(3) To handle or ship milk, cream, ice cream, or other dairy products in unclean or unsanitary vessels;

(4) To expose milk, cream, ice cream, or other dairy products to flies or to any contaminating influence likely to convey pathogenic or other injurious bacteria;

(5) For any common carrier, railway, or express company to neglect or fail to remove or ship from its depot, on the day of its arrival there for shipment, any milk, cream, or other dairy products left at the depot for transportation;

(6) For any common carrier, railway, or express company to allow merchandise of a contaminating nature to be stored on or with dairy products;

(7) To use or possess any branded or registered cream can or milk can or ice cream container for any purpose other than the handling, storing, or shipping of milk, cream, or ice cream; provided, however, that no person other than the rightful owner thereof shall use or possess any can, bottle, or other receptacle if such receptacle shall be marked with the brand or trademark of the owner. Nothing in this paragraph shall prohibit the temporary possession by a business involved in the normal processing, distribution, or retail sale of dairy products of any can, bottle, or other receptacle which is marked with the brand or trademark of another person or entity prior to its return to the rightful owner in the normal course of business, or if purchased from the rightful owner;

(8) To sell or offer for sale ice cream from a container or a compartment of a cabinet or fountain which contains any article of food other than ice cream or dairy products;

(9) To sell or offer for sale milk, cream, butter, cheese, ice cream, or other dairy products that are not pure and fresh and handled with clean utensils;

(10) To sell or offer for sale milk or cream from diseased or unhealthy animals or which was handled by any person suffering from or coming in contact with persons affected with any contagious disease;

(11) To sell or offer for sale any milk or cream which shall have been exposed to contamination or into which shall have fallen any unsanitary articles or any foreign substance which would render the milk or cream or the product manufactured therefrom unfit for human consumption; or

(12) To sell or offer for sale milk, cream, butter, cheese, ice cream, or other dairy products which do not comply with the standards and requirements of this article or the rules and regulations promulgated hereunder.



§ 26-2-250. Penalties for violations of article

Any person who violates this article shall be guilty of a misdemeanor.






Article 8 - Eggs

§ 26-2-260. Definitions

As used in this article, the term:

(1) "Cold storage" means protected storage in a refrigerated place.

(2) "Commerce" means interstate, foreign, or intrastate commerce.

(3) "Commissioner" means the Commissioner of Agriculture of the State of Georgia.

(4) "Department" means the Department of Agriculture of the State of Georgia.

(5) "Egg" means the shell egg of the domesticated chicken, turkey, duck, goose, or guinea.

(6) "Egg handler" means any person who engages in any business in commerce which involves buying or selling any eggs, as a poultry producer or otherwise, processing any egg products, or otherwise using any eggs in the preparation of human food.

(7) "Egg product" means any dried, frozen, or liquid eggs, with or without added ingredients, except products which contain eggs only in a relatively small proportion or which historically have not been considered by consumers as products of the egg food industry.

(8) "Quality" means the inherent properties of any product which determine its relative degree of excellence.

(9) "Wholesaler" means any person, firm, corporation, association, dealer, or broker selling or offering for sale, in or into this state, more than five cases of eggs in any one week.



§ 26-2-261. Classification of eggs

(a) Within the intent and purpose of this article, eggs classified as:

(1) Storage eggs shall be construed to mean eggs which have been in cold storage for a period of 31 days or longer; and

(2) Fresh eggs shall be construed to mean eggs which have been held in cold storage not longer than 30 days from the date they were packed.

(b) Each container of eggs must be labeled to show size or weight class and standard of quality.

(c) All eggs sold or offered for sale by dealers, as designated by this article, shall be graded as to net weight and standards of quality.

(1) The size or weight classes shall be:

Min. Net Wt.

Size or Minimum Net For Indv. Min. Net

Weight Wt. Per Eggs at Rate Wt. Per

Classes Doz. (Oz.) Per Doz. (Oz.) 30 Doz. (Lbs.)

------- ---------- -------------- --------------

Jumbo 30 29 56

Extra Large 27 26 50 1/2

Large 24 23 45

Medium 21 20 39 1/2

Small 18 17 34

Pee Wee 15 14 28

The weight tolerance, per dozen, where eggs are sold at retail, shall be not more than two eggs of the minimum net weight for individual eggs at the rate per dozen. Not more than 5 percent tolerance of the minimum net weight for individual eggs at the rate per dozen shall be allowed where eggs are sold in wholesale lots.

(2) The quality classifications for individual eggs shall be:

(A) Grade AA:

(i) Shell: clean, unbroken, practically normal.

(ii) Air cell: one-eighth inch or less in depth, unlimited movement, and free or bubbly.

(iii) Yolk: outline slightly defined, practically free from defects.

(iv) White: firm, clear.

(B) Grade A:

(i) Shell: clean, unbroken, practically normal.

(ii) Air cell: three-sixteenths inch or less in depth, unlimited movement, and free or bubbly.

(iii) Yolk: outline fairly well defined, practically free from defects.

(iv) White: reasonably firm, clear.

(C) Grade B:

(i) Shell: clean to slightly stained (but not more than one thirty-second of surface if localized or one-sixteenth of surface if scattered), unbroken, abnormal.

(ii) Air cell: over three-sixteenths inch in depth, unlimited movement, and free or bubbly.

(iii) Yolk: outline plainly visible, enlarged and flattened, clearly visible germ development but no blood, other serious defects.

(iv) White: weak and watery, small blood and meat spots present (but not more than one-eighth inch in diameter aggregate).

(d) The U.S. Standards, Grades, and Weight Classes for Shell Eggs, Part 56, Subpart C, Paragraphs 56,216 and 56,217 established pursuant to the federal Agricultural Marketing Act of 1946 are adopted by reference.

(e) All of the classifications indicated in this Code section shall be determined by candling.



§ 26-2-262. Registration of entities dealing in eggs

All wholesalers, commission merchants, brokers, retailers, and dealers of any kind or character who desire to sell or offer eggs for sale in this state shall first file with the Commissioner of Agriculture, upon forms furnished by the Commissioner, the name of the firm or person desiring to offer eggs for sale either by themselves or by their agent, together with the address of said firm or person and the type or kind of eggs to be offered for sale.



§ 26-2-263. License required for wholesaler or egg handler; grounds for suspension or revocation; transferability; exemption

(a) It shall be unlawful for any person to engage in business as a wholesaler or as an egg handler without first obtaining a license from the Commissioner. No license issued under this article shall be suspended or revoked except for health and sanitation reasons or violations of this article and until the licensee to be affected shall be provided with reasonable notice thereof and an opportunity for hearing, as provided under Chapter 13 of Title 50, known as the "Georgia Administrative Procedure Act." Licenses issued under this article shall be valid until suspended or revoked and shall not be transferable with respect to persons or location. There shall be no fee for such license.

(b) Food sales establishments licensed under Article 2 of this chapter, known as the "Georgia Food Act," and shell egg handlers registered under the United States Department of Agriculture shell egg surveillance inspection program shall be exempt from the provisions of subsection (a) of this Code section.



§ 26-2-264. Sales by entities dealing in eggs; exemption of producers from taxation and licensing

It shall be unlawful for any wholesaler, commission merchant, broker, retailer, or dealer of eggs, either by himself or by his agent, to offer for sale in this state any eggs if this article has not been complied with, provided that nothing in this Code section shall be construed to repeal the exemption given the producer in the sale of commodities of his own production from taxation and licensing by existing laws.



§ 26-2-265. Dealer's invoices of sales to be furnished to Department of Agriculture on request; exception for sales to consumers

All dealers, wholesale or retail, shall be required to furnish to the Department of Agriculture upon request a copy of the invoice of each sale of eggs, the copy of invoice to show the person or firm to whom the sale was made, the address of such person or firm, and the kind and quantity involved in such sale, provided that nothing contained in this Code section shall be construed to require the filing of a copy of the invoice of a sale to a consumer.



§ 26-2-266. Inspectors and assistants; confiscation and destruction of eggs found unfit for human consumption

(a) The Commissioner of Agriculture shall instruct the agricultural sanitarians and agricultural inspectors of the Department of Agriculture to carry out this article. The Commissioner is authorized in his discretion to select and appoint such other additional assistants as in his judgment he deems necessary to enforce this article.

(b) All such employees of the Department of Agriculture are authorized to confiscate and destroy all eggs found to be unfit for human consumption.



§ 26-2-267. Promulgation of rules, regulations, grades, and standards; powers of inspectors

The Commissioner of Agriculture is authorized to promulgate, issue, and set up such additional rules, regulations, grades, standards, or otherwise as in his judgment are necessary to carry out the intent and purpose of this article. The sanitarians and inspectors authorized in Code Section 26-2-266 are authorized to exercise all the authority, powers, and privileges now delegated to the duly authorized food inspectors of the Department of Agriculture by existing law.



§ 26-2-268. Information labels affixed to cases of eggs

(a) At the time of packing and candling of each case of eggs, the producer or dealer shall affix a label not less than two inches by four inches or not less than eight square inches on one end of each case and on this label shall be legibly printed or stamped, in letters not less than one-fourth of an inch in size, the date when the eggs were packed and candled or the expiration date, which shall not exceed 45 days from the date packed; the size and grade of the eggs; and either the name and address of the packer or the U.S.D.A. assigned plant number or a state approved plant identification code. The name of the state of origin may be given. When eggs are sold in cartons, the cartons must show the date packed or the expiration date, which shall not exceed 45 days from the date packed, and the grade and size, together with either the name and address of the packer or the U.S.D.A. assigned plant number or a state approved plant identification code. The state of origin may also be given.

(b) Abbreviations of any words in the classification or in designating the grade and size shall not be permitted. The information pertaining to the grade and size shall be shown in legible letters not less than one-fourth of an inch in size. The information pertaining to the name and address of the packer or the U.S.D.A. assigned plant number or a state approved plant identification code and the date packed or expiration date shall be legibly given. All wording on egg cases and egg cartons must be in the English language and must have prior approval from the Georgia Department of Agriculture before using.

(c) Words or phrases tending to becloud or nullify the proper classification of eggs shall not be permitted. Each word of the classification, including the name of the state of origin, shall appear in the same size type and color in any printed advertisement. Abbreviations of any word in the classification or in designating the size and grade to which eggs belong shall not be permitted. Every person advertising eggs for sale, at retail or wholesale, in newspapers, by window displays, or otherwise shall set forth in the advertisement the classification as to size and grade of the eggs offered for sale. The classification shall be set forth in letters equal in size to those advertising the eggs for sale.



§ 26-2-269. Placard to be displayed; contents

All eggs offered for sale at retail shall be properly classified in accordance with the following specifications:

(1) A heavy cardboard or placard, not less than eight by eleven inches, shall be conspicuously displayed at all times on or over each receptacle containing eggs offered for sale, setting forth in letters not less than one inch in height, plainly and legibly, the classification as to quality and weight;

(2) The name of the state of origin of eggs may appear on the placard;

(3) The placard shall not be required when eggs are packed in properly labeled cartons. The eggs therein shall be required to come up to the standard as placarded; and

(4) Restaurants, hotels, or other eating places shall be required to display a placard where it can be easily seen by customers or, in lieu thereof, to place this information on the menu.



§ 26-2-270. Reciprocal marketing agreement to vary labeling requirements

The Commissioner of Agriculture is authorized to enter into reciprocal marketing agreements with other states to vary the labeling requirements provided in this article. Such agreements shall not vary the standards of quality and weights provided in this article, it being the purpose and intent of this Code section to promote and encourage interstate marketing of eggs and to authorize variations of labeling as required in this article where such variations will promote and encourage the marketing of eggs.



§ 26-2-271. "Withhold From Sale Orders"; cost of inspection and release

(a) Inspectors or sanitarians of the Department of Agriculture, upon determining that this article or the rules and regulations promulgated for its enforcement are being violated, may put "Withhold From Sale Orders" on all eggs being sold or offered for sale in violation of this article or the regulations thereof and shall report the circumstances to the Commissioner of Agriculture for his action.

(b) Eggs upon which "Withhold From Sale Orders" have been issued shall not be sold or otherwise disposed of until such "Withhold From Sale Orders" have been canceled by the Commissioner or his duly authorized agents. The cost of the inspection and release shall be paid by the offender.



§ 26-2-272. Licensing of candlers and graders of eggs; promulgation of rules and regulations regarding qualifications; temporary work without license

Each candler and grader of eggs offered for sale shall obtain a license from the Department of Agriculture at no cost, after demonstrating to the satisfaction of the department his capability and qualifications as an egg candler and grader. The Commissioner of Agriculture is authorized to establish by rule and regulation the minimum qualifications for egg candlers and graders. With the approval of the Commissioner, any person may candle and grade eggs not to exceed 14 days, pending licensing by the department, provided that during this period the employer of such temporary candler and grader shall be accountable for the actions of such candler and grader while acting in such capacity.



§ 26-2-273. Refrigeration and other handling requirements

(a) All shell egg producers shall refrigerate eggs upon gathering such eggs. Eggs shall be graded and packed within a reasonable period of time from gathering.

(b) After washing, processing, and packaging, eggs shall be transported, stored, and displayed at an ambient temperature not to exceed 45 degrees Fahrenheit until sold at retail or used by any commercial establishment or public institution.



§ 26-2-274. Penalty; duty of prosecuting attorneys to prosecute violations

Any person, firm, or corporation who violates any provisions of this article shall be guilty of a misdemeanor. It shall be the duty of the prosecuting attorney of the appropriate court to prosecute all persons charged with the violation of this article as soon as the evidence has been transmitted to them by the Commissioner of Agriculture.






Article 9 - Grains and Bread

§ 26-2-290. Definitions

As used in this article, the term:

(1) "Bread" means the foods commonly known and described as white bread and rolls, including, but not restricted to, Vienna bread, French bread, and Italian bread and rolls of the semibread dough type, such as soft rolls, hamburger, hot dog, parker house, etc., hard rolls, such as Vienna, Kaiser, etc., all made without fillings or icings, but shall not include sweet, yeast-raised rolls or sweet buns, cinnamon rolls or buns, butterfly rolls, etc.

(2) "Commissioner" means the Commissioner of Agriculture.

(3) "Degerminated corn meal" means all ground corn, corn meal, and bolted corn meal intended for human consumption which has undergone a refining process with a resultant loss of more than 10 percent of the germ.

(4) "Degerminated hominy grits" means all corn grits, grits, pearled grits, and endosperm portions of corn intended for human consumption which has undergone a refining process with a resultant loss of more than 10 percent of the germs.

(5) "Enrichment" as applied to flour, bread, meal, or grits means the addition thereto of vitamins and other ingredients of the nature required by this article; and the terms "enriched flour," "enriched bread," "enriched degerminated corn meal," and "enriched degerminated hominy grits" mean bread, flour, corn meal, or grits, as the case may be, which has been enriched to conform to the requirements of this article.

(6) "Flour" means flour of every kind and description made wholly or partly from wheat which conforms to the definition and standard of identity of flour, white flour, wheat flour, phosphated flour, self-rising flour, bromated flour, and plain flour as promulgated in the rules and regulations made by the Commissioner, but excludes whole-wheat flour made only from the whole-wheat berry with no part thereof removed, and also excludes special packaged flours not used for bread baking, such as cake, pancake, cracker, and pastry flours.

(7) "Person" means an individual, firm, corporation, partnership, association, joint stock company, trust, or any unincorporated organization.



§ 26-2-291. Vitamins and ingredients in flour; specification changes; milling process

(a) It shall be unlawful for any person to manufacture, mix, compound, sell, or offer for sale, for human consumption in this state, any flour unless the following vitamins and other ingredients are contained in each pound of such flour:

(1) Not less than 2.0 milligrams of vitamin B1 (thiamin);

(2) Not less than 1.2 milligrams of riboflavin;

(3) Not less than 16 milligrams of niacin (nicotinic acid) or niacin amide (nicotinic acid amide); and

(4) Not less than 13 milligrams of iron.

(b) The enrichment of self-rising flour shall require, in addition to the ingredients required in subsection (a) of this Code section, not less than 500 milligrams of calcium.

(c) The Commissioner of Agriculture is authorized to change, or add to, in his discretion, the specifications for ingredients and the amounts thereof, in order that they shall conform to the federal definition of enriched flour when promulgated or as may from time to time be amended.

(d) If other vitamins and minerals are added to flour, they shall be added only in accordance with the regulations of the Commissioner.

(e) Iron shall be added only in forms which are assimilable and harmless and which do not impair the enriched flour.

(f) The enrichment of flour shall be accomplished by a milling process, addition of vitamins from a natural or synthetic source, addition of minerals, or by a combination of these methods, or by any method which is permitted by the Commissioner with respect to flour.



§ 26-2-292. Vitamins and ingredients in bread; specification changes

(a) It shall be unlawful for any person to manufacture, bake, sell or offer for sale or to receive an interstate shipment for sale for human consumption in this state any bread unless the following vitamins and other ingredients are contained in each pound of such bread:

(1) Not less than 1.1 milligrams of vitamin B1 (thiamin);

(2) Not less than 0.7 milligrams of riboflavin;

(3) Not less than 10.0 milligrams of niacin (nicotinic acid) or niacin amide (nicotinic acid amide); and

(4) Not less than 10 milligrams of iron.

(b) The enrichment of bread may be accomplished through the use of enriched flour, special yeast, and other enriching ingredients, synthetic vitamins, harmless iron salts, or by any combination of harmless methods which will produce bread enriched so as to meet the requirements of subsection (a) of this Code section.

(c) Iron shall be added only in forms which are assimilable and harmless and which do not impair the enriched bread.

(d) The Commissioner of Agriculture is authorized to change, or add to, in his discretion, the specifications for ingredients and the amounts thereof in order that they shall conform to the federal definition of enriched bread when promulgated or as may from time to time be amended.



§ 26-2-293. Vitamins and ingredients in degerminated corn meal and degerminated hominy grits; specification changes; milling process

(a) It shall be unlawful for any person to manufacture, mix, compound, sell, or offer for sale, for human consumption in this state, any degerminated corn meal or degerminated hominy grits unless the following vitamins and other ingredients are contained in each pound of such products:

(1) Not less than 2.0 milligrams of vitamin B1 (thiamin);

(2) Not less than 1.2 milligrams of riboflavin;

(3) Not less than 16 milligrams of niacin (nicotinic acid) or niacin amide (nicotinic acid amide); and

(4) Not less than 13 milligrams of iron.

(b) Iron shall be added only in forms which are assimilable and harmless and which do not harm the enriched corn meal or enriched grits.

(c) The substances referred to in subsection (a) of this Code section may be added in a harmless carrier which does not impair the enriched degerminated corn meal or enriched degerminated hominy grits, provided that such carrier is used only in the quantity necessary to effect an intimate and uniform admixture of such substances with the grits or corn meal.

(d) If other vitamins and minerals are added to degerminated corn meal or degerminated hominy grits, they shall be added only in accordance with such pertinent regulations as may be promulgated by the Commissioner of Agriculture.

(e) The Commissioner of Agriculture is authorized to change, or add to, in his discretion, the specifications for ingredients and the amounts thereof in order that they shall conform to the federal definition of enriched degerminated corn meal or enriched degerminated grits when promulgated or as from time to time may be amended.

(f) The enrichment of degerminated corn meal or degerminated hominy grits may be accomplished by a milling process, addition of vitamins from a natural or synthetic source, other enriching ingredients, harmless and assimilable inorganic salts, or by a combination of these methods which will produce enriched grits or enriched corn meal as herein defined.



§ 26-2-294. Exemptions

The terms of this article shall not apply to:

(1) Flour, corn meal, or grits sold to bakers or other commercial secondary processors if, prior to or simultaneously with delivery, the purchaser furnishes to the seller a certificate of intent in such form as the Commissioner shall by regulation prescribe, certifying that such flour, corn meal, or grits shall be used only in the production of flour, bread, corn meal, or grits enriched within the given establishment to meet the requirements of this article or shall be used in the manufacture of products other than those covered by this article. It shall be unlawful for any such purchaser so furnishing any such certificate of intent to use the unenriched flour, corn meal, or grits so purchased in any manner other than as stated in the certificate;

(2) Flour or bread which is made from the entire wheat berry with no parts of the wheat removed from the mixture. In cases of flour or bread containing mixtures of the whole wheat berry and white flour or mixture of various portions of the wheat berry, such products shall have a vitamin and mineral potency at least equal to enriched flour or enriched bread as described herein;

(3) Corn meal or grits which is made from the entire corn with no parts of the corn removed from the mixture, but shall not be construed to prevent the enrichment of such products if so desired by the manufacturer. Any products so enriched must conform to standards and labeling provisions as provided in this article as modified by the Commissioner;

(4) Flour, corn meal, or grits for the wheat and corn producer whereby the miller is paid in wheat or corn or feed for the grinding service rendered, except in so far as such a mill may produce flour or degerminated corn meal or grits and sell or offer for sale such products, whereupon this article shall be applicable; nor shall this article apply to farmers in exchanging their corn for corn meal and wheat for flour, or having the same ground into flour, corn meal, or grits and disposing of the same for their own use or the use of the farm labor on their farms; or

(5) Mills doing custom grinding of wheat, whose capacity is 20 bushels of wheat per hour or less, and for custom mills that do not use artificial methods for bleaching flour.



§ 26-2-295. Labeling requirements

It shall be unlawful to sell or offer for sale in this state any enriched flour, enriched bread, enriched degerminated corn meal, or enriched degerminated hominy grits which, if wrapped, fails to conform to the labeling requirements of the Commissioner of Agriculture.



§ 26-2-296. Duties of Commissioner of Agriculture

(a) The Commissioner of Agriculture is authorized as the administrative agency and is directed:

(1) To make, amend, and rescind such rules and regulations, in his discretion, as may be necessary to carry out this article, including, but without being limited to, such orders, rules, and regulations as he is hereinafter specifically authorized and directed to make; and

(2) From time to time to adopt, in his discretion, such regulations changing or adding to the required ingredients for flour, bread, corn meal, or grits, specified in Code Sections 26-2-291 through 26-2-293, as shall be necessary to conform to the definitions and standards of identity of enriched flour, enriched bread, enriched degerminated corn meal, and enriched degerminated hominy grits, from time to time promulgated by the rules and regulations made by the Commissioner.

(b) All orders, rules, and regulations adopted by the Department of Agriculture pursuant to this article shall be published as provided for in subsection (c) of this Code section, and, within the limits specified by this article, shall become effective upon such date as the Commissioner shall fix.

(c) Whenever under this article publication of any notice, order, rule, or regulation is required, such publication shall be made at least three times in ten days in newspapers of general circulation in three different sections of the state.

(d) The Commissioner is authorized to collect samples for analysis and to conduct examinations and investigations for the purposes of this article through any officers or employees under his supervision; and all such officers and employees shall have authority to enter to inspect any factory, mill, warehouse, shop, or establishment where flour, bread, corn meal, or grits is manufactured, processed, packed, sold, or held, or to inspect any vehicle and any flour, bread, corn meal, or grits therein, and all pertinent equipment, materials, containers, and labeling.



§ 26-2-297. Penalty

Any person who violates this article or the orders, rules, or regulations promulgated by the Department of Agriculture under authority of this article shall, upon conviction thereof, be subject to a fine for each and every offense in a sum not exceeding $100.00 or to imprisonment for not more than 30 days, or both.






Article 10 - Fish and Other Seafoods

§ 26-2-310. Definitions

As used in this article, the term:

(1) "Nonresident of the State of Georgia" means a person who has not maintained a continuous residence in this state for one year and not resided therein for six months next preceding the time when he makes application for a license.

(2) "Resident of the State of Georgia" means a person who has maintained a continuous residence in this state for one year and has resided therein for the six-month period preceding the time when he makes application for a license and a corporation organized under the laws of this state, of which a majority of the stockholders are residents of this state, or a foreign corporation which has become domesticated and qualified with the Secretary of State to do business in this state six months before it makes application for a license.

(3) "Seafood" means all fresh or frozen fish and all fresh or frozen shellfish, such as shrimp, oysters, clams, scallops, lobsters, crayfish, and other similar fresh or frozen edible products. However, nothing in this article shall apply to any canned or salted seafoods.

(4) "Wholesale fish dealer" means any person, firm, association of persons, or corporation who sells fish or seafood of any kind to a retail dealer, a wholesale dealer, hotels, restaurants, or other public eating places of any kind or nature whatsoever.



§ 26-2-311. Administration by Commissioner of Agriculture

It shall be the duty of the Commissioner of Agriculture to administer this article.



§ 26-2-312. Wholesale fish dealers' licenses

(a) No person, firm, association of persons, or corporation shall be authorized or permitted to engage in the business of wholesale fish dealer in this state without first having paid to the Commissioner of Agriculture the annual license fees required in this Code section and having procured a license from the Commissioner authorizing such person to engage in the business of wholesale fish dealer. Any fees collected pursuant to this Code section shall be retained pursuant to the provisions of Code Section 45-12-92.1. The annual license fee applicable to and required of wholesale fish dealers shall be as follows:

(1) The annual license fee for each resident wholesale fish dealer shall be $60.00 for each place of business, fixed or movable; and

(2) The annual license fee for each nonresident or alien wholesale fish dealer shall be $60.00 for each place of business, fixed or movable, provided that the annual license fee for each nonresident or alien wholesale fish dealer who is a resident of a state which charges Georgia resident wholesale fish dealers a fee in excess of $60.00 shall be the same as the fee such state charges Georgia resident wholesale fish dealers for each place of business, fixed or movable. The Commissioner of Agriculture of the State of Georgia may enter into a reciprocal agreement with any other state to limit the fees such state charges a Georgia resident who operates as a wholesale fish dealer or its equivalent in such other state.

(b) Each truck or movable unit from which fish are sold at wholesale shall be deemed a place of business within the meaning of this article.

(c) A resident who produces the fish and other seafood he or she sells at retail or wholesale shall not be required to pay the license fee provided in paragraph (1) of subsection (a) of this Code section; nor shall any commercial fisherman licensed to catch fish or seafood by the state game and fish laws, rules, and regulations be required to pay the license fee provided for in this Code section.



§ 26-2-313. Applications for wholesale fish dealers' licenses

(a) Each and every person desiring to engage in the business of wholesale fish dealer in this state shall annually on or before January 1 in every year make application to the Commissioner of Agriculture for a license in which such applicant shall state his name, his post office address, the nature of business in which he desires to engage, and the place at which he proposes to conduct his business. Such applicant shall also furnish to the Commissioner such other and additional information as the Commissioner may require. When such information is furnished, the Commissioner shall advise the applicant the amount of the license tax required of such applicant, and when said annual license tax is paid, the Commissioner shall issue to such applicant a license which shall particularly state the nature of the business which the applicant thereunder is authorized to conduct in this state and the place or places from which it may be conducted.

(b) The annual license fee shall be payable on or before January 1 of each and every year thereafter; provided, however, that whenever an application is submitted after July 1 of any year, the annual license fee for the remaining portion of such year shall be one-half of the annual license fee provided for in Code Section 26-2-312.



§ 26-2-314. License revocation

The license of any wholesale fish dealer is subject to revocation by the Commissioner of Agriculture for violation of any law, rule, or regulation pertaining to the sale or distribution of seafoods or fish.



§ 26-2-315. Promulgation of rules and regulations regarding sanitation, distribution, and transportation of fish and seafoods

The Commissioner of Agriculture is authorized to regulate and prescribe rules and regulations with respect to the proper method of sanitation, distribution, and transportation of all fish and seafoods in this state and, as well, all fish and seafood transported from all other states. To this end the Commissioner may require that all fish and seafoods transported into and in and through this state shall be in refrigerated cars or by refrigerated trucks with insulated bodies or in containers disconnected from the body of the truck or by express or in boxes or other containers adequately iced. When fish and seafoods are transported from this state by truck, they shall be equipped with enclosed insulated bodies or containers disconnected from the body of the truck with proper refrigeration to carry the fish and seafood in good condition with 50 percent weight of ice to weight of fish or seafoods.



§ 26-2-316. Suitable equipment and sanitation for wholesale fish dealers

The Commissioner of Agriculture is authorized to require each wholesale fish dealer having a fixed place of business to provide suitable equipment and sanitation to handle and care for fish and seafoods in a sanitary manner; and that each wholesale dealer having a fixed place of business shall have in his place of business a refrigerated or insulated box or cooler in which a degree of not higher than 40 degrees temperature shall be maintained and that his place of business shall have proper drainage and sewerage for the care of waste in the proper dressing or processing of fish and seafoods.



§ 26-2-317. Traveling fish dealers; equipment

No person shall be permitted as a traveling fish dealer to conduct a business in this state unless he is so equipped with refrigerated and insulated containers and unless his vehicle is so equipped with proper refrigeration or insulation as to provide adequate safeguards to prevent the sale of unsanitary products.



§ 26-2-318. Inspection of fish and seafoods

It shall be the duty of the Commissioner of Agriculture to provide the proper and necessary inspection of all fish and seafoods sold or distributed in this state or transported into this state from other states.



§ 26-2-319. Allocation of license fees

Reserved. Repealed by Ga. L. 2010, p. 9, § 1-58.1/HB 1055, effective May 12, 2010.



§ 26-2-320. Penalty

Any person who violates any provision of this article or any valid rule or regulation promulgated by the Commissioner of Agriculture pursuant to the terms of this article shall be guilty of a misdemeanor and, upon conviction, shall be punished by imprisonment for not less than 30 days nor more than six months or by a fine of not less than $50.00 nor more than $500.00, or by both fine and imprisonment, in the discretion of the court.






Article 11 - Kosher Foods



Article 12 - Soft Drinks

§ 26-2-350. Definitions

As used in this article, the term:

(1) "Bottled soft drink" means all nonalcoholic beverages, whether carbonated or not, such as soda water, carbonated water, orangeade, lemonade, fruit juice when any plain or carbonated water, flavoring, or syrup is added, or any and all preparations commonly referred to as "soft drinks" of whatever kind, which are closed and sealed in glass, paper, metal, or any other type of container or bottle, whether manufactured with or without the use of any syrup. This term shall not include fluid milk to which no flavoring has been added, or natural undiluted fruit or vegetable juice but shall include these drinks when mixed with any syrup, flavoring, water, or additive.

(2) "Commissioner" means the Commissioner of Agriculture.

(3) "Person" means any person, firm, corporation, association, or any combination thereof.

(4) "Soft drink syrup" means the compound mixture or the basic ingredients, whether dry or liquid, practically and commercially usable in making, mixing, or compounding soft drinks at soda fountains by the mixing thereof with carbonated or plain water, ice, fruit, milk, or any other product suitable to make a soft drink, or any such syrup used in the manufacture, bottling, or distribution of a bottled soft drink.



§ 26-2-351. License for manufacture and bottling; separate license for each business or bottling or manufacturing plant

(a) In addition to complying with the food laws of this state, no person shall manufacture or bottle any soft drink or soft drink syrup within this state unless he or she has a current food sales establishment license from the Commissioner.

(b) Each place of business or bottling or manufacturing plant shall be required to obtain a separate license.



§ 26-2-352. Sanitary standards and specifications for manufacture, bottling, and distribution of soft drinks or soft drink syrup; adoption; compliance with food laws

The Commissioner is charged with the enforcement of this article and is authorized to adopt sanitary standards and specifications for the manufacture, bottling, and distribution of a bottled soft drink or a soft drink syrup. No person shall manufacture, bottle, or distribute any bottled soft drink or soft drink syrup that has been produced, manufactured, bottled, or distributed under sanitary conditions and specifications that are less than those adopted by the Commissioner; provided, however, that such standards and specifications shall be no less than those adopted pursuant to the food laws of this state.



§ 26-2-353. Promulgation of rules and regulations; administrative personnel

The Commissioner is authorized to promulgate reasonable rules and regulations to effectuate this article. He shall employ the necessary personnel and fix their compensation to assist him in the administration of this article.



§ 26-2-354. Suspension or revocation of license; hearing

Any license issued pursuant to this article may be suspended or revoked by the Commissioner for the violation of this article or of any of the sanitary standards and specifications or rules and regulations issued pursuant to this article. The Commissioner shall notify the person whose license is to be suspended or revoked, by registered or certified mail or statutory overnight delivery, of his intent to suspend or revoke the license and shall afford such person a hearing before him, within ten days after receipt of the notice, to show cause why the license should not be suspended or revoked.



§ 26-2-355. Sanitary inspection of building, area, structure, plant, or vehicle used in manufacture, bottling, or distribution

The Commissioner or his authorized representatives shall have access, at any reasonable hour, to any building, area, structure, plant, or vehicle used in the manufacture, bottling, or distribution of a bottled soft drink or soft drink syrup to inspect sanitary conditions therein.



§ 26-2-356. Applicability of article to dairy or milk processing or distributing plants otherwise licensed

Any dairy or milk processing or distributing plant licensed under other laws of this state shall not be required to obtain the license provided for in this article but shall be subject to all other provisions of this article.



§ 26-2-357. Penalty

Any person who violates this article or any sanitary standard or specification or rule or regulation adopted pursuant to this article shall be guilty of a misdemeanor.






Article 13 - Food Service Establishments

§ 26-2-370. Definitions

As used in this article, the term:

(1) "Food nutrition information" means the content of food including, but not limited to, the caloric, fat, carbohydrate, cholesterol, fiber, sugar, potassium, protein, vitamin, mineral, and sodium content.

(2) "Food service establishment" means establishments for the preparation and serving of meals, lunches, short orders, sandwiches, frozen desserts, or other edible products either for carry out or service within the establishment. The term includes restaurants; coffee shops; cafeterias; short order cafes; luncheonettes; taverns; lunchrooms; places which retail sandwiches or salads; soda fountains; institutions, both public and private; food carts; itinerant restaurants; industrial cafeterias; catering establishments; and similar facilities by whatever name called. Within a food service establishment, there may be a food sales component, not separately operated. This food sales component shall be considered as part of the food service establishment. This term shall not include a "food sales establishment," as defined in Code Section 26-2-21, except as stated in this definition. The food service component of any food sales establishment defined in Code Section 26-2-21 shall not be included in this definition. This term shall not include any outdoor recreation activity sponsored by the state, a county, a municipality, or any department or entity thereof, any outdoor or indoor (other than school cafeteria food service) public school function, or any outdoor private school function. Such term shall also not include any organization which is operating on its own property or on the property of a party that has provided written consent for the use of such property for such purpose and which is exempt from taxes under paragraph (1) of subsection (a) of Code Section 48-7-25 or under Section 501(d) or paragraphs (1) through (8) or paragraph (10) of Section 501(c) of the Internal Revenue Code for the purpose of operating a house or other residential structures where seriously ill or injured children and their families are provided temporary accommodations in proximity to their treatment hospitals and where food is prepared, served, transported, or stored by volunteer personnel. This term also shall not mean establishments for the preparation and serving of meals, lunches, short orders, sandwiches, frozen desserts, or other edible products if such preparation or serving is an authorized part of and occurs upon the site of an event which:

(A) Is sponsored by a political subdivision of this state or by an organization exempt from taxes under paragraph (1) of subsection (a) of Code Section 48-7-25 or under Section 501(d) or paragraphs (1) through (8) or paragraph (10) of Section 501(c) of the Internal Revenue Code, as that code is defined in Code Section 48-1-2;

(B) Is held on the property of such sponsor or on the property of a party that has provided written consent for use of such property for such event;

(C) Lasts 120 hours or less; and

(D) When sponsored by such an organization, is authorized to be conducted pursuant to a permit issued by the municipality or county in which it is conducted.

(3) "Person" or "persons" means any individual, firm, partnership, corporation, trustee, or association, or combination thereof.



§ 26-2-371. Permits -- Required; issued by county board of health or Department of Public Health; validity; transferability; rules and regulations by municipalities

It shall be unlawful for any person to operate a food service establishment without having first obtained a valid food service establishment permit. Such permits shall be issued by the county board of health or its duly authorized representative, subject to supervision and direction by the Department of Public Health; but, where the county board of health is not functioning, such permit shall be issued by the Department of Public Health. Such permits shall be valid until suspended or revoked and shall not be transferable with respect to person or location. Nothing contained in this article shall prevent any municipality from adopting rules and regulations governing the licensing and operation of food service establishments.



§ 26-2-372. Permits -- Issuance; suspension, revocation, or denial; notice and hearing

The Department of Public Health, or county boards of health acting as agents of the department, shall have the power and authority to issue permits to operate food service establishments and to suspend or revoke such permits in accordance with the rules and regulations adopted and promulgated as provided for in this article. When, in the judgment of the department or the county board of health, acting as agent of the former, it is necessary and proper that such application for a permit be denied or that the permit previously granted be suspended or revoked, the applicant or holder thereof shall be afforded notice and hearing as provided in Article 1 of Chapter 5 of Title 31. In the event that such application is finally denied, suspended, or revoked, the applicant or holder of the permit shall be notified in writing. Such written notice shall specifically state any and all reasons why the application has been denied or the permit has been suspended or revoked.



§ 26-2-373. Promulgation of rules, regulations, and standards by Department of Public Health and county boards of health; exemption for nonprofit schools and institutions producing own milk

(a) For the purpose of protecting the public health, the Department of Public Health shall have the power to adopt and promulgate such rules and regulations as it deems necessary and proper to carry out the purpose and intent of this article, including the establishment of reasonable standards of sanitation for food service establishments and such establishments which are also retail frozen dessert packagers and the examination and condemnation of unwholesome food therein. County boards of health are authorized to adopt and promulgate supplementary rules and regulations, including the establishment of reasonable standards of sanitation for food service establishments, consistent with those adopted and promulgated by the department; provided, however, that no county board of health or political subdivision of this state shall enact any ordinance or issue any rules and regulations pertaining to the provision of food nutrition information at food service establishments. As used in this subsection, the term "political subdivision" means any municipality, county, local government authority, board, or commission; however, such term shall not include any state agency or state authority. The department and the county boards of health may obtain technical and laboratory assistance from the Department of Agriculture.

(b) Nonprofit schools and institutions serving family-style meals shall not be included under the present law or any future law or any rule or regulation promulgated pursuant to such laws regulating the dispensing of milk in the kitchens and dining halls of such schools and institutions, provided such school or institution produces the milk on the school's or institution's farm which passes Department of Public Health and local health department sanitary requirements.



§ 26-2-373.1. Use of hair nets or hats by food preparers; penalty

(a) A person who, in the ordinary course of business in a food service establishment, prepares food which is to be consumed by humans shall wear, when preparing food, appropriate hair nets or hats or restraints to prevent contamination of such food.

(b) Notwithstanding the provisions of Code Section 26-2-377, any person who violates subsection (a) of this Code section shall be subject to a civil penalty as follows:

(1) For a first offense, neither fine nor punishment, but only a warning; and

(2) For a second or subsequent offense, a civil penalty not to exceed $50.00.

(c) The county board of health or its representative which issues food service establishment permits under this article shall be authorized to impose the penalties authorized under subsection (b) of this Code section and shall provide the permit holder with notice of any violation of subsection (a) of this Code section.

(d) Hair nets shall not be required of food preparers when the preparer is a volunteer without payment for his or her services and the food is being prepared for a religious, educational, charitable, or nonprofit corporation.



§ 26-2-374. Contents and posting of notices relating to assistance to persons choking; relief from civil liability of persons rendering emergency aid

(a) The Department of Public Health shall print and distribute notices to every food service establishment in this state explaining the proper procedures to be taken to assist or aid persons who are choking. The notices shall contain such information as is found appropriate or necessary by the department and shall be posted and maintained by the food service establishment in a conspicuous place or places on the premises as required by the department.

(b) Any person who renders emergency aid in good faith to persons who are choking, without any charge for his services, shall not be liable for any civil damages for any act or omission in rendering such emergency aid or as a result of any act or failure to act to provide or arrange for further treatment or care for such persons.



§ 26-2-375. Enforcement of article; inspection of food service and food sales establishments

(a) The Department of Public Health and the county boards of health, acting as duly authorized agents of the department, are authorized to enforce this article and rules, regulations, and standards adopted and promulgated under this article in establishments that have the majority of square footage of building floor space, including indoor and outdoor dining areas, used for the operation of food service as defined in Code Section 26-2-370. Their duly authorized representatives are authorized to enter upon and inspect the premises of any food service establishment as provided in Article 2 of Chapter 5 of Title 31.

(b) Notwithstanding any other provisions of this article, food sales establishments as defined in Code Section 26-2-21 shall be inspected and regulated under Article 2 of this chapter and shall not be subject to inspection or enforcement under this article.



§ 26-2-376. Review of final order or determination by Department of Public Health; appeal to superior court

Any person aggrieved by any final order or determination of any county board of health denying, suspending, or revoking any permit authorized in this article may secure review thereof by the Department of Public Health by appeal in the manner prescribed in Article 1 of Chapter 5 of Title 31. Any person aggrieved by any final order or determination made by the Department of Public Health, whether originally or on appeal, may secure review thereof by appeal to the superior court in the manner prescribed in Article 1 of Chapter 5 of Title 31.



§ 26-2-377. Penalty for violation of article

Any person who violates any provision of this article or any rule or regulation promulgated under this article by the Department of Public Health or by any county board of health shall be guilty of a misdemeanor.



§ 26-2-378. Meat products that contain extenders to be displayed on menus or placards; applicability to minor amounts of extenders

(a) All food service establishments in this state which serve meat products that contain extenders, such as textured vegetable protein, textured soy flour, fortified textured vegetable protein, or other such products, shall display on their menus, or by placards visible to the public, information stating that the meat product contains extenders. Products which contain extenders shall not be advertised using names which designate all meat products. The menu or other advertisement must bear the same name that appears on the package when received from the processor and the ingredients statement as listed on the label.

(b) This Code section shall not be applicable to the serving of meat products which do not contain such an amount of extenders as to require additional labeling in accordance with other laws of the United States and laws of this state relating to meat products.






Article 14 - Nonprofit Food Sales and Food Service

§ 26-2-390. Definitions

As used in this article, the term:

(1) "Nonprofit food sales and food service" means the temporary sale or service of food items by an organization at an event sponsored by a county, municipality, or organization or the temporary sale of food items by an organization if such sale is sponsored by a religious, charitable, or nonprofit corporation, including but not limited to churches, schools, clubs, lodges, or other such organizations.

(2) "Organization" means an organization exempt from taxes under paragraph (1) of subsection (a) of Code Section 48-7-25 or under Section 501(d) or paragraphs (1) through (8) or paragraph (10) of Section 501(c) of the Internal Revenue Code, as that code is defined in Code Section 48-1-2.



§ 26-2-391. Permits for nonprofit food sales and food service at events; duration of permit; issuance of subsequent permits

A county or municipality shall be authorized to issue permits for the operation of nonprofit food sales and food service at events sponsored by the county, municipality, or an organization; provided, however, that the county or municipality may delegate the authority to issue such permits to the county board of health. For any permit issued pursuant to this Code section to be valid, the event must be held on property belonging to the sponsoring county, municipality, or organization or on the property of a party that has provided written consent for use of such property for such event. A permit shall be valid for a period of 120 hours or less and another permit shall not be issued to the organization holding such permit until five days have elapsed from the date of the expiration of the permit. No fees shall be charged to an organization for the issuance of any such permit.



§ 26-2-392. Standards for food, labeling, and containers; protection from contamination; temperature; prohibited foods; utensils and equipment; ice; transport to other location; reuse at another event; handwashing facilities; unapproved facilities

(a) This Code section applies to food items prepared and offered for sale by organizations at events covered under this article. Food shall be in sound condition, free from spoilage, filth, or other contamination and shall be safe for human consumption. Food shall be obtained from sources that comply with all laws relating to food and food labeling. The use of food in hermetically sealed containers that was not prepared in a licensed food processing establishment is prohibited.

(b) At all times, including while being stored, prepared, displayed, served, or transported, food shall be protected from potential contamination, including dust, insects, rodents, unclean equipment and utensils, unnecessary handling, flooding, drainage, and overhead leakage or overhead drippage from condensation. The temperature of potentially hazardous food shall be either 45 degrees Fahrenheit or below or 140 degrees Fahrenheit or above at all times.

(c) The preparation of the following potentially hazardous foods is prohibited unless the organization has an established hazard control program:

(1) Pastries filled with cream or synthetic cream;

(2) Custards;

(3) Products similar to the products listed in paragraphs (1) and (2) of this subsection; or

(4) Salads containing meat, poultry, eggs, or fish.

(d) Frozen desserts shall only be produced using commercially pasteurized mixes or ingredients. Suitable utensils must be provided to eliminate hand contact with the cooked product. All utensils and equipment shall be cleaned periodically as necessary to prevent a buildup of food.

(e) Ice that is consumed or that contacts food shall be from an approved source and protected from contamination until used. Ice used for cooling stored food shall not be used for human consumption. Food shall be served in an individual-meal type of container and handed to the customer. Food items shall not be transported for sale at any other location or sold, held, or reused at another event.

(f) A convenient handwashing facility shall be available for employee handwashing. This facility shall consist of, at least, running water and individual paper towels.

(g) This Code section shall in no way be construed to allow the sale of food items which have been packaged, bottled, or canned in unapproved facilities.

(h) County boards of health are authorized to provide staff assistance to organizations at events covered under this article for the purpose of providing food safety instruction.



§ 26-2-393. Enforcement of article

(a) The county or municipality issuing a permit for the operation of a nonprofit food sales and food service event shall be authorized to enforce the provisions of this article and any party whose property is used for the operation of a nonprofit food sales or food service event without such party's written authorization may seek legal and equitable remedies including, but not limited to, damages and injunctive relief against unauthorized users.

(b) Any organization which is aggrieved or adversely affected by any final order or action of a county board of health or district health director may have review thereof by appeal to the commissioner of public health or his or her designee. Appeals to the commissioner shall be heard after not more than eight hours.






Article 15 - Sale of Meat, Poultry, or Seafood From Mobile Vehicles

§ 26-2-410. Definitions

As used in this article, the term:

(1) "Meat" means the carcass or any part of any carcass of any animal or any by-product thereof in any form.

(2) "Mobile vehicle" means any vehicle that is mobile and includes land vehicles, air vehicles, and water vehicles.

(3) "Poultry" means domestic fowl including, but not limited to, water fowl such as geese and ducks; birds which are bred for meat or egg production; game birds such as pheasants, partridge, quail, and grouse, as well as guinea fowl, pigeons, doves, and peafowl; ratites; and all other avian species.

(4) "Seafood" means all fresh or frozen fish and all fresh or frozen shellfish, such as shrimp, oysters, clams, scallops, lobsters, crayfish, and other similar fresh or frozen edible products, but such term shall not include canned or salted seafood.



§ 26-2-411. Licensing and inspection of mobile vehicles

(a) Any person who sells, displays for sale, or offers for sale at retail any fresh or frozen meat, poultry, or seafood in, on, or from a mobile vehicle shall prominently display in such mobile vehicle a current and valid license issued by the Department of Agriculture. Such license shall be issued by the department following the satisfactory inspection of such mobile vehicle and the meat, poultry, or seafood offered for sale therefrom to determine compliance with the laws of this state and the rules and regulations of the Commissioner and the payment of a license fee of $100.00 per vehicle per year or any portion thereof. All licenses shall expire 12 months from the date of issue. Any license may be renewed for any subsequent year upon a satisfactory inspection of the mobile vehicle and its contents and the payment of the license fee. Any fees collected pursuant to this Code section shall be retained pursuant to the provisions of Code Section 45-12-92.1.

(b) As a condition for retaining a license issued pursuant to this article, a mobile vehicle shall be inspected by the department a minimum of once every six months and a stamp, seal, or other marking showing the date of such inspection shall be affixed to the license by the department or its inspector. There shall be no charge or fee for such semi-annual inspection stamp, seal, or other marking. It shall be the duty of the owner or operator of each mobile vehicle licensed or required to be licensed under this article to make such mobile vehicle available to the department for inspection a minimum of once every six months at a reasonable time and place specified by the department. Said place shall be within 100 miles of the county in which the license is issued.



§ 26-2-412. Rules and regulations

The Commissioner is authorized to promulgate and adopt such rules and regulations as are necessary to effectuate the purpose of this article.



§ 26-2-413. Penalty for violations

Any person who violates this article shall be guilty of a misdemeanor.






Article 16 - Common-Sense Consumption

§ 26-2-430. Short title

This article shall be known and may be cited as the "Common-sense Consumption Act."



§ 26-2-431. Definitions

As used in this article, the term:

(1) "Claim" means any claim by or on behalf of a natural person, as well as any derivative or other claim arising therefrom asserted by or on behalf of any other person.

(2) "Federal act" means the Federal Food, Drug, and Cosmetic Act (Title 21 U.S.C. Section 301, et seq., 52 Stat. Section 1040, et seq.).

(3) "Generally known condition allegedly caused by or allegedly likely to result from long-term consumption" means a condition generally known to result or likely to result from the cumulative effect of consumption and not from a single instance of consumption.

(4) "Knowing and willful" means that:

(A) The conduct constituting a violation of federal or state law was committed with the intent to deceive or injure consumers or with actual knowledge that such conduct was injurious to consumers; and

(B) The conduct constituting such violation was not required by regulations, orders, rules, or other pronouncement of, or any statute administered by, a federal, state, or local government agency.

(5) "Other person" means any individual, corporation, company, association, firm, partnership, society, joint-stock company, or other entity, including any governmental entity or private attorney general.



§ 26-2-432. Exemption from liability of food distributors for long-term consumption of food

Except as provided in Code Section 26-2-433, a manufacturer, packer, distributor, carrier, holder, seller, marketer, or advertiser of a food, as defined in Section 201(f) of the federal act, 21 U.S.C. Section 321(f), or an association of one or more such entities, shall not be subject to civil liability arising under any law of this state for any claim arising out of weight gain, obesity, a health condition associated with weight gain or obesity, or other generally known condition allegedly caused by or allegedly likely to result from long-term consumption of food.



§ 26-2-433. Exception to nonliability of food distributors

The limitation of liability provided for in Code Section 26-2-432 shall not preclude civil liability that might otherwise exist under the law of this state where the claimed injury does not arise out of weight gain, obesity, health condition associated with weight gain or obesity, or other generally known condition allegedly caused by or allegedly likely to result from long-term consumption of food but is instead based on other cognizable injuries arising from:

(1) A material violation of an adulteration or misbranding requirement prescribed by statute or regulation of this state or of the United States and the claimed injury was proximately caused by such violation; or

(2) Any other material violation of federal or state statutes or regulations applicable to the manufacturing, marketing, distribution, advertising, labeling, or sale of food, provided that such violation is knowing and willful, the claim is brought by a party authorized to bring suit under such law, and the claimed injury was proximately caused by such violation.



§ 26-2-434. Requirements of complaint

(a) In any action exempted under paragraph (1) of Code Section 26-2-433, the complaint initiating such action shall state with particularity the following:

(1) The statute, regulation, or other law of this state or of the United States that was allegedly violated;

(2) The facts that are alleged to constitute a material violation of such statute, regulation, or other law; and

(3) The facts alleged to demonstrate that such violation proximately caused actual injury to the plaintiff.

(b) In any action exempted under paragraph (2) of Code Section 26-2-433, in addition to the requirements of subsection (a) of this Code section, the complaint initiating such action shall state with particularity facts sufficient to support a reasonable inference that the violation was with intent to deceive or injure consumers or with the actual knowledge that such violation was injurious to consumers.

(c) For purposes of applying this article, the requirements of this Code section are hereby deemed part of the substantive law of this state and not merely in the nature of procedural provisions.



§ 26-2-435. Discovery

In any action exempted under Code Section 26-2-433, all discovery and other proceedings shall be stayed during the pendency of any motion to dismiss unless the court finds upon the motion of any party that particularized discovery is necessary to preserve evidence or to prevent undue prejudice to that party. During the pendency of any stay of discovery pursuant to this Code section, unless otherwise ordered by the court, any party to the action with actual notice of the allegations contained in the complaint shall treat all documents, data compilations, including electronically recorded or stored data, and tangible objects that are in the custody or control of such party and that are relevant to the allegations, as if they were the subject of a continuing request for production of documents from an opposing party under Title 9.



§ 26-2-436. Applicability

The provisions of this article shall apply to all covered claims pending on July 1, 2005, and all claims filed thereafter, regardless of when the claim arose.









Chapter 3 - Standards, Labeling, and Adulteration of Drugs and Cosmetics

§ 26-3-1. Short title

This chapter may be cited as the "Georgia Drug and Cosmetic Act."



§ 26-3-2. Definitions

As used in this chapter, the term:

(1) "Advertisement" means all representations disseminated in any manner or by any means other than by labeling for the purpose of inducing or which are likely to induce, directly or indirectly, the purchase of drugs, devices, or cosmetics.

(2) "Board" means the State Board of Pharmacy.

(3) "Contaminated with filth" applies to any drug, device, or cosmetic not securely protected from dust, dirt, and, as far as may be necessary by all reasonable means, from all foreign or injurious contamination.

(4) "Cosmetic" means:

(A) Articles intended to be rubbed, poured, sprinkled, sprayed on, introduced into, or otherwise applied to the human body or any part thereof for cleansing, beautifying, promoting attractiveness, or altering the appearance; and

(B) Articles intended for use as a component of any such articles, except that such term shall not include soap.

(5) "Device" (except when used in paragraph (10) of Code Section 26-3-3, paragraph (3) of Code Section 26-3-8, paragraph (3) of Code Section 26-3-12, and Code Section 26-3-14) means instruments, apparatus, and contrivances, including their components, parts, and accessories, intended:

(A) For use in the diagnosis, cure, mitigation, treatment, or prevention of disease in man; or

(B) To affect the structure or any function of the body of man.

(6) "Drug" means:

(A) Articles recognized in the official United States Pharmacopoeia, official Homeopathic Pharmacopoeia of the United States, official National Formulary, or any supplement to any of them;

(B) Articles intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in man;

(C) Articles other than food intended to affect the structure or any function of the body of man;

(D) Articles intended for use as a component of any article specified in subparagraph (A), (B), or (C), but does not include devices or their components, parts, or accessories.

(7) "Federal act" means the Federal Food, Drug, and Cosmetic Act (Title 21 U.S.C. Section 301, et seq.; 52 Stat. 1040, et seq.).

(8) "Immediate container" does not include package liners.

(9) "Label" means a display of written, printed, or graphic matter upon the immediate container of any article; and a requirement made by or under authority of this chapter that any word, statement, or other information appearing on the label shall not be considered to be complied with unless such word, statement, or other information also appears on or is easily legible through any existing outside container or wrapper.

(10) "Labeling" means all labels and other written, printed, or graphic matters:

(A) Upon an article or any of its containers or wrappers; or

(B) Accompanying such article.

(11) "New drug" means:

(A) Any drug the composition of which is such that such drug is not generally recognized among experts qualified by scientific training and experience to evaluate the safety of drugs as safe for use under the conditions prescribed, recommended, or suggested in the labeling thereof; or

(B) Any drug the composition of which is such that such drug, as a result of investigations to determine its safety for use under such conditions, has become so recognized, but which has not been used to a material extent or for a material time under such conditions other than in such investigations.

(12) "Official compendium" means the official United States Pharmacopoeia, official Homeopathic Pharmacopoeia of the United States, official National Formulary, or any supplement to any of them.

(13) "Person" means an individual, partnership, corporation, company, or association.



§ 26-3-3. Prohibited acts

The following acts and the causing thereof within this state are prohibited:

(1) The manufacture, sale or delivery, or holding or offering for sale of any drug, device, or cosmetic that is adulterated or misbranded;

(1.1) The holding of any drug, device, or cosmetic that is adulterated or misbranded;

(2) The adulteration or misbranding of any drug, device, or cosmetic;

(3) The receipt in commerce of any drug, device, or cosmetic that is adulterated or misbranded and the delivery or proffered delivery thereof for pay or otherwise;

(4) The sale, delivery for sale, holding for sale, or offering for sale of any article in violation of Code Section 26-3-10;

(5) The dissemination of any false advertisement;

(6) The refusal to permit entry or inspection or to permit the taking of a sample as authorized by Code Section 26-3-17;

(7) The giving of a guarantee or undertaking which is false except by a person who relied on a guarantee or undertaking to the same effect signed by and containing the name and address of the person residing in this state from whom he received the drug, device, or cosmetic in good faith;

(8) The removal or disposal of a detained or embargoed article in violation of Code Section 26-3-4;

(9) The alteration, mutilation, destruction, obliteration, removal of the whole or any part of the labeling of, or the doing of any other act with respect to a drug, device, or cosmetic if such act is done while such article is held for sale and results in such article being misbranded;

(10) Forging, counterfeiting, simulating, falsely representing, or without proper authority using any mark, stamp, tag, label, or other identification device authorized or required by regulations promulgated under this chapter; and

(11) The use on the labeling of any drug or in any advertisement relating to such drug of any representation or suggestion that any application with respect to such drug is effective under or complies with Code Section 26-3-10.



§ 26-3-4. Detention of adulterated or misbranded drugs and cosmetics

(a) Whenever a duly authorized agent of the State Board of Pharmacy finds or has probable cause to believe that any drug or cosmetic is adulterated or so misbranded as to be dangerous or fraudulent within the meaning of this chapter, he shall affix to such article a tag or other appropriate marking giving notice that such article is, or is suspected of being, adulterated or misbranded and has been detained or embargoed and warning all persons not to remove or dispose of such article by sale or otherwise until permission for removal or disposal is given by the agent or the court. It shall be unlawful for any person to remove or dispose of such detained or embargoed article by sale or otherwise without permission.

(b) When an article detained or embargoed under subsection (a) of this Code section has been found by such agent to be adulterated or misbranded, he shall petition the judge of the superior court of the appropriate county for an action for condemnation of such article. When such agent has found that an article so detained or embargoed is not adulterated or misbranded, he shall remove the tags or other markings.

(c) If the court finds that a detained or embargoed article is adulterated or misbranded, such article shall, after entry of the decree, be destroyed at the expense of the claimant thereof under the supervision of the State Board of Pharmacy; and all court costs and fees, storage, and other proper expenses shall be taxed against the claimant of such articles or his agent, provided that when the adulteration or misbranding can be corrected by proper labeling or processing of the article, the court, after entry of the decree and after such costs, fees, and expenses have been paid and a good and sufficient bond, conditioned that such article shall be so labeled or processed, has been executed, may by proper order direct that such article be delivered to the claimant thereof for such labeling or processing under the supervision of an agent of the State Board of Pharmacy. The expense of such supervision shall be paid by the claimant. Such article shall be returned to the claimant of the article on representation to the court by the State Board of Pharmacy that the article is no longer in violation of this chapter and that the expense of such supervision has been paid.

(d) Whenever the State Board of Pharmacy or any of its authorized agents shall find in any room, building, vehicle for transportation, or other structure any drug, device, or cosmetic which is unsound or contains any filthy, decomposed, or putrid substance or that may be poisonous or deleterious to health or otherwise unsafe, the same being declared to be a nuisance, the State Board of Pharmacy or its authorized agents shall immediately condemn or destroy the same.



§ 26-3-5. Duty of prosecuting attorney upon report of violation; notice to possible defendant

It shall be the duty of each prosecuting attorney to whom the State Board of Pharmacy reports any violation of this chapter to cause appropriate criminal proceedings to be instituted in the appropriate court without delay and to prosecute same in the manner provided by law. Before any violation of this chapter is reported to any prosecuting attorney for the institution of a criminal proceeding, the person against whom such proceeding is contemplated shall be given appropriate notice and an opportunity to present his views before the State Board of Pharmacy or its designated agent, either orally or in writing, in person, or by attorney with regard to such contemplated proceedings.



§ 26-3-6. Minor violations

Nothing in this chapter shall be construed as requiring the State Board of Pharmacy to report minor violations of this chapter for the institution of proceedings under this chapter, whenever the State Board of Pharmacy believes that the public interest will be adequately served in the circumstances by a suitable written notice or warning.



§ 26-3-7. When a drug or device deemed adulterated

A drug or device shall be deemed to be adulterated:

(1) (A) If it consists in whole or in part of any filthy, putrid, or decomposed substance;

(B) If it has been produced, prepared, packed, or held under unsanitary conditions whereby it may have been rendered injurious to health;

(C) If it is a drug and its container is composed in whole or in part of any poisonous or deleterious substance which may render the contents injurious to health; or

(D) If it is a drug and it bears or contains for purposes of coloring only a coal-tar color other than one from a batch certified under the authority of the federal act;

(2) If it purports to be or is represented as a drug the name of which is recognized in an official compendium and its strength differs from or its quality or purity falls below the standard set forth in such compendium. Such determination as to strength, quality, or purity shall be made in accordance with the tests or methods of assay set forth in such compendium or, in the absence of or inadequacy of such tests or methods of assay, those prescribed under authority of the federal act. No drug defined in an official compendium shall be deemed to be adulterated under this paragraph because it differs from the standard of strength, quality, or purity therefor set forth in such compendium if its difference in strength, quality, or purity from such standard is plainly stated on its label. Whenever a drug is recognized in both the United States Pharmacopoeia and the Homeopathic Pharmacopoeia of the United States, it shall be subject to the requirements of the United States Pharmacopoeia unless it is labeled and offered for sale as a homeopathic drug, in which case it shall be subject to the provisions of the Homeopathic Pharmacopoeia of the United States and not to those of the United States Pharmacopoeia;

(3) If it is not subject to the provisions of paragraph (2) of this Code section and its strength differs from or its purity or quality falls below that which it purports or is represented to possess; or

(4) If it is a drug and any substance has been:

(A) Mixed or packed therewith so as to reduce its quality or strength; or

(B) Substituted wholly or in part therefor.



§ 26-3-8. When a drug or device deemed misbranded

(a) A drug or device shall be deemed to be misbranded:

(1) If its labeling is false or misleading in any particular;

(2) If in package form unless it bears a label containing:

(A) The name and place of business of the manufacturer, packer, or distributor; and

(B) An accurate statement of the quantity of the contents in terms of weight, measure, or numerical count, provided that reasonable variations shall be permitted and exemptions as to small packages shall be established by regulations prescribed by the State Board of Pharmacy;

(3) If any word, statement, or other information required by or under authority of this chapter to appear on the label or labeling is not prominently placed thereon with conspicuousness as compared with other words, statements, designs, or devices in the labeling and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use;

(4) If it is for use by man and contains any quantity of the narcotic or hypnotic substance alphaeucaine, barbituric acid, betaeucaine, bromal, cannabis, carbromal, chloral, coca, cocaine, codeine, heroin, marijuana, morphine, opium, paraldehyde, peyote, sulfonmethane, or any chemical derivative of such substance which has been found after investigation by the State Board of Pharmacy to be and by regulations under this chapter designated as habit forming, or any synthetic narcotic or drug unless its label bears the name and quantity or proportion of such substance or derivative and in juxtaposition therewith the statement "Warning -- May be habit forming";

(5) If it is a drug and is not designated solely by a name recognized in an official compendium unless its label bears:

(A) The common or usual name of the drug if there is such; and

(B) In case it is fabricated from two or more ingredients, the common or usual name of each active ingredient including the kind and quantity or proportion of any alcohol and also including, whether active or not, the name and quantity or proportion of any bromides, ether, chloroform, acetanilid, acetophenetidin, amidopyrine, antipyrine, atropine, hyoscine, hyoscyamine, arsenic, digitalis, glucosides, mercury, ouabain, strophanthin, strychnine, thyroid, or any derivative or preparation of any such substance contained therein, provided that to the extent that compliance with the requirements of this subparagraph is impracticable, exemptions shall be established by regulations promulgated by the State Board of Pharmacy;

(6) (A) Unless its labeling bears:

(i) Adequate directions for use; and

(ii) Adequate warnings against use by children or in those pathological conditions where its use may be dangerous to health or against unsafe dosage or methods or duration of administration or application in such manner and form as are necessary for the protection of users.

(B) Where any requirement of division (i) of subparagraph (A) of this paragraph as applied to any drug or device is not necessary for the protection of the public health, the State Board of Pharmacy shall promulgate regulations exempting such drug or device from such requirements;

(7) If it is purported to be a drug the name of which is recognized in an official compendium unless it is packaged and labeled as prescribed therein, provided that the method of packing may be modified with consent of the State Board of Pharmacy. Whenever a drug is recognized in both the United States Pharmacopoeia and the Homeopathic Pharmacopoeia of the United States, it shall be subject to the requirements of the United States Pharmacopoeia with respect to packaging and labeling unless it is labeled and offered for sale as a homeopathic drug, in which case it shall be subject to the provisions of the Homeopathic Pharmacopoeia of the United States and not to those of the United States Pharmacopoeia;

(8) If it has been found by the State Board of Pharmacy to be a drug liable to deterioration unless it is packaged in such form and manner and its label bears a statement or such precautions as the State Board of Pharmacy shall by regulations require as necessary for the protection of public health. No such regulation shall be established for any drug recognized in an official compendium until the State Board of Pharmacy shall have informed the appropriate body charged with the revision of such compendium of the need for such packaging or labeling requirements and such body shall have failed within a reasonable time to prescribe such requirements;

(9) (A) If it is a drug and its container is so made, formed, or filled as to be misleading;

(B) If it is an imitation of another drug; or

(C) If it is offered for sale under the name of another drug;

(10) If it is dangerous to health when used in the dosage or with the frequency or duration prescribed, recommended, or suggested in the labeling thereof; or

(11) If it is a drug intended for use by man which:

(A) Is a habit-forming drug to which paragraph (4) of this subsection applies;

(B) Because of its toxicity or other potentiality for harmful effect, the method of use, or the collateral measures necessary to its use is not safe for use except under the supervision of a practitioner licensed by law to administer such drug; or

(C) Is limited by an effective application under Section 505 of the federal act to use under the professional supervision of a practitioner licensed by law to administer such drug unless it is dispensed only:

(i) Upon a written prescription of a practitioner licensed by law to administer such drug;

(ii) Upon an oral prescription of such practitioner which is reduced promptly to writing and filed by the pharmacist; or

(iii) By refilling any such written or oral prescription if such refilling is authorized by the prescriber either in the original prescription or by oral order which is reduced promptly to writing and filed by the pharmacist.

(b) Any drug dispensed by filling or refilling a written or oral prescription of a practitioner licensed by law to administer such drug shall be exempt from the requirements of this Code section except paragraphs (1) and (9) of subsection (a) of this Code section if the drug bears a label containing the name and address of the dispenser, the serial number and date of the prescription or of its filling, the name of the prescriber, and, if stated in the prescription, the name of the patient and the directions for use and cautionary statements, if any, contained in such prescription. This exemption shall not apply to any drug dispensed in the course of the conduct of a business of dispensing drugs pursuant to diagnosis by mail or to a drug dispensed in violation of paragraph (11) of subsection (a) of this Code section.



§ 26-3-9. Name and address of manufacturer on label of drugs requiring prescription

(a) Any drug product designed for human usage which is branded as follows:

"Caution: Federal law prohibits dispensing without prescription"

shall bear on the label the name and address of the manufacturer.

(b) For the purposes of this Code section, the term "manufacturer" includes any of the following parties:

(1) The person who is responsible for the production of the drug and maintains control over the processing of same;

(2) The person to whose specifications the drug is manufactured and who reviews adherence to such specifications through a drug testing program;

(3) The person who manufactures the drug product and then packs and ships the said drug products on behalf of the person designated on the label as being responsible for the drug product; or

(4) The person who manufactures the drug product and which product is distributed by the person designated on the label as being responsible for the drug without testing to determine adherence to specifications for manufacture.

(c) Where the drug product is manufactured by an affiliated or subsidiary company of the distributor, the name and address of the distributor only need appear.



§ 26-3-10. Selling, delivering, or giving away of new drugs; exemptions

(a) No person shall sell, deliver, offer for sale, hold for sale, or give away any new drug unless:

(1) An application with respect thereto has become effective under Section 505 of the federal act; or

(2) When not subject to the federal act unless such drug has been tested and has not been found to be unsafe for use under the conditions prescribed, recommended, or suggested in the labeling thereof and prior to selling or offering such drug for sale, there has been filed with the State Board of Pharmacy an application setting forth:

(A) Full reports of investigations which have been made to show whether or not such drug is safe for use;

(B) A full list of the articles used as components of such drug;

(C) A full statement of the composition of such drug;

(D) A full description of the methods used in and the facilities and controls used for the manufacture, processing, and packing of such drug;

(E) Such samples of such drug and of the articles used as components thereof as the State Board of Pharmacy may require; and

(F) Specimens of the labeling proposed to be used for such drug.

(b) An application provided for in paragraph (2) of subsection (a) of this Code section shall become effective 60 days after the filing thereof, except that if the State Board of Pharmacy finds after due notice to the applicant and after giving him an opportunity for a hearing that the drug is not safe for use under the conditions prescribed, recommended, or suggested in the proposed labeling thereof, he shall prior to the effective date of the application issue an order refusing to permit the application to become effective.

(c) This Code section shall not apply:

(1) To a drug intended solely for investigational use by experts qualified by scientific training and experience to investigate the safety in drugs, provided the drug is plainly labeled "For investigational use only"; or

(2) To a drug sold in the state at any time prior to the enactment of this chapter or introduced into interstate commerce at any time prior to the enactment of the federal act; or

(3) To any drug manufactured, labeled, and sold for veterinary purposes.

(d) An order refusing to permit an application under this Code section to become effective may be revoked by the State Board of Pharmacy.



§ 26-3-11. When a cosmetic deemed adulterated

(a) A cosmetic shall be deemed to be adulterated:

(1) If it bears or contains any poisonous or deleterious substance which may render it injurious to users under the conditions of use prescribed in the labeling or advertisement thereof or under such conditions of use as are customary or usual, provided that this paragraph shall not apply to coal-tar hair dye, the label of which bears the following legend conspicuously displayed thereon: "Caution -- This product contains ingredients which may cause skin irritation on certain individuals and a preliminary test according to accompanying directions should first be made. This product must not be used for dyeing the eyelashes or eyebrows; to do so may cause blindness," and the labeling of which bears adequate directions for such preliminary testing;

(2) If it consists in whole or in part of any filthy, putrid, or decomposed substance;

(3) If it has been produced, prepared, packed, or held under unsanitary conditions whereby it may have become contaminated with filth or whereby it may have been rendered injurious to health;

(4) If its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health; or

(5) If it is not a hair dye and it bears or contains a coal-tar color other than one from a batch which has been certified under authority of the federal act.

(b) For the purpose of paragraphs (1) and (5) of subsection (a) of this Code section, the term "hair dye" shall not include eyelash dyes or eyebrow dyes.



§ 26-3-12. When a cosmetic deemed misbranded

A cosmetic shall be deemed to be misbranded:

(1) If its labeling is false or misleading in any particular;

(2) If in package form unless it bears a label containing:

(A) The name and place of business of the manufacturer, packer, or distributor; and

(B) An accurate statement of the quantity of the contents in terms of weight, measure, or numerical count, provided that reasonable variations shall be permitted and exemptions as to small packages shall be established by regulations prescribed by the State Board of Pharmacy;

(3) If any word, statement, or other information required by or under authority of this chapter to appear on the label or labeling is not prominently placed thereon with such conspicuousness as compared with other words, statements, designs, or devices in the labeling and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use; or

(4) If its container is so made, formed, or filled as to be misleading.



§ 26-3-13. When a drug, device, or cosmetic advertisement deemed false

(a) An advertisement of a drug, device, or cosmetic shall be deemed to be completely false if it is false or misleading in any particular.

(b) For the purpose of this chapter the advertisement of a drug or device representing it to have any effect in albuminuria, appendicitis, arteriosclerosis, blood poisoning, bone disease, Bright's disease, cancer, carbuncles, cholecystitis, diabetes, diphtheria, dropsy, erysipelas, gallstones, heart and vascular diseases, high blood pressure, mastoiditis, measles, meningitis, mumps, nephritis, otitis media, paralysis, pneumonia, poliomyelitis or infantile paralysis, prostate gland disorders, pylelitis, scarlet fever, sexual impotence, sinus infection, smallpox, tuberculosis, tumors, typhoid, uremia, or venereal disease shall also be deemed to be false, except that no advertisement not in violation of subsection (a) of this Code section shall be deemed to be false under this subsection if it is disseminated only to members of the medical, dental, or veterinary professions, appears only in the scientific periodicals of these professions, or is disseminated only for the purpose of public health education by persons not commercially interested directly or indirectly in the sale of such drugs or devices, provided that whenever the State Board of Pharmacy determines that an advance in medical science has made any type of self-medication safe as to any of the diseases named in this subsection, the board shall by regulation authorize the advertisement of drugs having curative or therapeutic effect for such disease subject to such conditions and restrictions as the board may deem necessary in the interest of public health, provided that this subsection shall not be construed as indicating that self-medication for diseases other than those named herein is safe or efficacious.



§ 26-3-14. Factors taken into account in determining whether label or advertisement is misleading

If an article is alleged to be misbranded because the labeling is misleading or if an advertisement is alleged to be false because it is misleading, then in determining whether the labeling or advertisement is misleading there shall be taken into account, among other things not only representations made or suggested by statement, word, design, device, sound, or any combination thereof, but also the extent to which the labeling or advertisement fails to reveal facts material in the light of such representations or material with respect to consequences which may result from the use of the article to which the labeling or advertisement relates under the conditions of use prescribed in the labeling or advertisement thereof or under such conditions of use as are customary or usual.



§ 26-3-15. Labeling or advertisement of a drug as an antiseptic

The representation of a drug in its labeling or advertisement as an antiseptic shall be considered to be a representation that it is a germicide, except in the case of a drug purporting to be or represented as an antiseptic for inhibitory use as a wet dressing, ointment, dusting powder, or such other use as involves prolonged contact with the body.



§ 26-3-16. Promulgation of regulations; conformity with federal act

(a) The authority to promulgate regulations for the efficient enforcement of this chapter is vested in the State Board of Pharmacy. The board is authorized to make the regulations promulgated under this chapter conform insofar as practicable with those promulgated under the federal act.

(b) No drug, device, or cosmetic which is subject to and complies with regulations promulgated under the provisions of the Federal Food, Drug, and Cosmetic Act relating to adulteration and misbranding shall be deemed to be adulterated or misbranded in violation of this chapter because of its failure to comply with regulations promulgated under this chapter insofar as the regulations are in conflict with regulations relating to adulteration and misbranding under the Federal Food, Drug, and Cosmetic Act.



§ 26-3-17. Inspection of factories, warehouses, establishments, or vehicles; samples and specimens

The State Board of Pharmacy or its duly authorized agent shall have free access at all reasonable times to any factory, warehouse, or establishment in which drugs, devices, or cosmetics are manufactured, processed, packed, or held for introduction into commerce or to enter any vehicle being used to transport or hold such drugs, devices, or cosmetics in commerce for the purpose:

(1) Of inspecting such factory, warehouse, establishment, or vehicle to determine if any of the provisions of this chapter are being violated; or

(2) To secure samples or specimens of any drug, device, or cosmetic after paying or offering to pay for such sample. It shall be the duty of the State Board of Pharmacy to make or cause to be made examinations of samples secured under this Code section to determine whether or not this chapter is being violated.



§ 26-3-18. Assistance in enforcement from Department of Agriculture or Department of Public Health

In addition to the remedies provided in this chapter and to provide for more efficient enforcement of this chapter, the State Board of Pharmacy or the director of the Georgia Drugs and Narcotics Agency may ask the Department of Agriculture and the Department of Public Health for assistance; and, in such event, either or both such departments may render such assistance. Any employee or agent of either such department engaged in the rendering of such assistance shall be an authorized agent of the board.



§ 26-3-19. Reports and publications by State Board of Pharmacy

(a) The State Board of Pharmacy may cause to be published from time to time reports summarizing all judgments, decrees, and court orders which have been rendered under this chapter, including the nature of the charge and the disposition thereof.

(b) The board may also cause to be disseminated such information regarding drugs, devices, and cosmetics as the board deems necessary in the interest of public health and the protection of the consumer against fraud.

(c) Nothing in this Code section shall be construed to prohibit the board from collecting, reporting, and illustrating the results of the investigations of the board.



§ 26-3-20. Injunctions for violations of Code Section 26-3-3

In addition to the remedies provided for in this chapter, the State Board of Pharmacy is authorized to bring an action in the appropriate court of the county for an injunction. Such court shall have jurisdiction, upon hearing and for cause shown to grant a temporary or permanent injunction restraining any person from violating Code Section 26-3-3, notwithstanding whether or not there exists an adequate remedy at law.



§ 26-3-21. Construction of chapter

The provisions of this chapter regarding the selling of drugs, devices, or cosmetics shall be considered to include the manufacture, production, processing, packing, exposure, offering, possession, and holding of any such article for sale, the sale, dispensing, and giving of any such article, and the supplying or applying of any such articles in the conduct of any drug or cosmetic establishment.



§ 26-3-22. Other laws unaffected by chapter

(a) This chapter shall be cumulative and supplemental to any and all existing laws relating to the subject matter of drugs. Specifically, nothing contained in this chapter shall be so construed as to relieve any person, firm, or corporation from complying with any requirements as prescribed by Chapter 4 of this title, Article 3 of Chapter 13 of Title 16, the "Dangerous Drug Act," Article 2 of Chapter 13 of Title 16, the "Georgia Controlled Substances Act," or Title 21 C.F.R. 210, the federal "current good manufacturing practices in manufacturing, processing, packing, or holding of drugs: general."

(b) Nothing contained in this chapter shall amend, alter, supersede, or replace the laws of this state relative to feed, food, animal remedies, hog cholera serum or virus, drugs permitted to be added to feeds, bottling supplies, nor the duty and authority of the Commissioner of Agriculture.



§ 26-3-23. Penalty for impeding, obstructing, hindering, or preventing drug agent from performance of duty

Any manufacturer, dealer, wholesaler, or other person who shall impede, obstruct, hinder, or otherwise prevent or attempt to prevent any drug agent or other person in the performance of his duty in collecting samples or otherwise in connection with this chapter shall be guilty of a misdemeanor.



§ 26-3-24. Penalty for violation of chapter

Any person who violates this chapter shall be guilty of a misdemeanor.






Chapter 4 - Pharmacists and Pharmacies

Article 1 - General Provisions

§ 26-4-1. Short title

This chapter shall be known and may be cited as the "Georgia Pharmacy Practice Act."



§ 26-4-2. Liberal construction of chapter

The practice of pharmacy in this state is declared to be a learned profession and the practice of pharmacy affects the public health, safety, and welfare and is subject to regulation and control in the public interest. It is further declared to be a matter of public interest and concern that the practice of pharmacy in this state as a learned profession, as defined in this chapter, should merit and receive the confidence of the public and that only qualified persons be permitted to engage in the practice of pharmacy to ensure the quality of drugs and related devices distributed in this state. This chapter shall be liberally construed to carry out these objectives and purposes.



§ 26-4-3. Legislative intent

It is the purpose of this chapter to promote, preserve, and protect the public health, safety, and welfare by and through the effective control and regulation of the practice of pharmacy; the licensure of pharmacists; the licensure, control, and regulation of all sites or persons, in or out of this state that distribute, manufacture, or sell drugs or devices used in the dispensing and administration of drugs within this state; and the regulation and control of such other materials as may be used in the diagnosis, treatment, and prevention of injury, illness, and disease of a patient or other individual.



§ 26-4-4. Definition of "practice of pharmacy."

The "practice of pharmacy" means the interpretation, evaluation, or dispensing of prescription drug orders in the patient's best interest; participation in drug and device selection, drug administration, drug regimen reviews, and drug or drug related research; provision of patient counseling and the provision of those acts or services necessary to provide pharmacy care; performing capillary blood tests and interpreting the results as a means to screen for or monitor disease risk factors and facilitate patient education, and a pharmacist performing such functions shall report the results obtained from such blood tests to the patient's physician of choice; and the responsibility for compounding and labeling of drugs and devices.



§ 26-4-5. Definitions

As used in this chapter, the term:

(1) "Administer" or "administration" means the provision of a unit dose of medication to an individual patient as a result of the order of an authorized practitioner of the healing arts.

(1.05) "Authorized" means, in the case of a wholesale distributor, having a valid license pursuant to this chapter or 21 U.S.C. 360eee-1(a)(6) and complying with the licensure reporting requirements under 21 U.S.C. 360eee-3(b).

(1.1) "Biological product" means a biological product as defined in subsection (i) of section 351 of the Public Health Service Act, 42 U.S.C. Section 262.

(2) "Board of pharmacy" or "board" means the Georgia State Board of Pharmacy.

(3) "Brand name drug" means the proprietary, specialty, or trade name used by a drug manufacturer for a generic drug and placed upon the drug, its container, label, or wrapping at the time of packaging.

(3.1) "Cognizant member" means that member of the Georgia State Board of Pharmacy who is charged with conducting investigative interviews relating to investigations involving licensees, registrants, and permit holders.

(4) "Compounding" means the preparation, mixing, assembling, packaging, or labeling of a drug by a pharmacist or pharmacy licensed or registered by the board or by a practitioner in compliance with rules established by the board regarding pharmaceutical compounding:

(A) As the result of a practitioner's prescription drug order or initiative for a specific patient based on the relationship between the practitioner, patient, and pharmacist in the course of professional practice;

(B) For use by a practitioner in the administration of a dangerous drug or controlled substance to a patient in his or her professional practice office or setting;

(C) For use within the hospital or health system in which the pharmacy is located or in which the practitioner or pharmacist practices or for use within clinics or other entities owned or operated by such hospital or health system; or

(D) For the purpose of, or as an incident to, research, teaching, or chemical analysis and not for sale or dispensing.

Compounding also includes the preparation of drugs in anticipation of prescription drug orders based on routine and regularly observed prescribing patterns.

(5) "Confidential information" means information maintained by the pharmacist in the patient's records or which is communicated to the patient as part of patient counseling which is privileged and may be released only to the patient or, as the patient directs, to those practitioners and other pharmacists where, in the pharmacist's professional judgment, such release is necessary to protect the patient's health and well-being; and to such other persons or governmental agencies authorized by law to receive such confidential information.

(6) "Controlled substance" means a drug, substance, or immediate precursor in Schedules I through V of Code Sections 16-13-25 through 16-13-29, Schedules I through V of 21 C.F.R. Part 1308, or both.

(7) "Dangerous drug" means any drug, substance, medicine, or medication as defined in Code Section 16-13-71.

(8) "Deliver" or "delivery" means the actual, constructive, or attempted transfer of a drug or device from one person to another, whether or not for a consideration.

(9) "Device" means an instrument, apparatus, contrivance, or other similar or related article, including any component part or accessory, which is required under federal law to bear the label, "Caution: federal or state law requires dispensing by or on the order of a physician."

(10) "Dispense" or "dispensing" means the preparation and delivery of a drug or device to a patient, patient's caregiver, or patient's agent pursuant to a lawful order of a practitioner in a suitable container appropriately labeled for subsequent administration to, or use by, a patient.

(11) "Distribute" means the delivery of a drug or device other than by administering or dispensing.

(12) "Drug" means:

(A) Articles recognized as drugs in any official compendium, or supplement thereto, designated from time to time by the board for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in humans or animals;

(B) Articles intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in humans or animals;

(C) Articles, other than food, intended to affect the structure or any function of the body of humans or animals; and

(D) Articles intended for use as a component of any articles specified in subparagraph (A), (B), or (C) of this paragraph but does not include devices.

(13) "Drug regimen review" includes but is not limited to the following activities:

(A) Evaluation of any prescription drug order and patient record for:

(i) Known allergies;

(ii) Rational therapy-contraindications;

(iii) Reasonable dose and route of administration; and

(iv) Reasonable directions for use;

(B) Evaluation of any prescription drug order and patient record for duplication of therapy;

(C) Evaluation of any prescription drug order and patient record for the following interactions:

(i) Drug-drug;

(ii) Drug-food;

(iii) Drug-disease; and

(iv) Adverse drug reactions; and

(D) Evaluation of any prescription drug order and patient record for proper utilization, including overutilization or underutilization, and optimum therapeutic outcomes.

(14) "Drug researcher" means a person, firm, corporation, agency, department, or other entity which handles, possesses, or utilizes controlled substances or dangerous drugs, as defined in Chapter 13 of Title 16, for purposes of conducting research, drug analysis, animal training, or drug education, as such purposes may be further defined by the board, and is not otherwise registered as a pharmacist, pharmacy, drug wholesaler, distributor, supplier, or medical practitioner.

(14.1) "Electronic data prescription drug order" means any digitalized prescription drug order transmitted to a pharmacy, by a means other than by facsimile, which contains the secure, personalized digital key, code, number, or other identifier used to identify and authenticate the prescribing practitioner in a manner required by state laws and board regulations and includes all other information required by state laws and board regulations. "Electronic data prescription drug order" also includes any digitalized prescription drug order transmitted to a pharmacy that is converted into a visual image of a prescription order during the transmission process, is received by the pharmacy through a facsimile, and includes the practitioner's electronic signature.

(14.2) "Electronic data signature" means:

(A) A secure, personalized digital key, code, number, or other identifier used for secure electronic data transmissions which identifies and authenticates the prescribing practitioner as a part of an electronic data prescription drug order transmitted to a pharmacy; or

(B) An electronic symbol or process attached to or logically associated with a record and executed or adopted by a prescribing practitioner with the intent to sign an electronic data prescription drug order, which identifies the prescribing practitioner, as a part of an electronic data prescription drug order transmitted to a pharmacy.

(14.3) "Electronic signature" means an electronic visual image signature or an electronic data signature of a practitioner which appears on an electronic prescription drug order.

(14.4) "Electronic visual image prescription drug order" means any exact visual image of a prescription drug order issued by a practitioner electronically and which bears an electronic reproduction of the visual image of the practitioner's signature, is either printed on security paper and presented as a hard copy to the patient or transmitted by the practitioner via facsimile machine or equipment to a pharmacy, and contains all information required by state law and regulations of the board.

(14.5) "Electronic visual image signature" means any exact visual image of a practitioner's signature reproduced electronically on a hard copy prescription drug order presented to the patient by the practitioner or is a prescription drug order transmitted to a pharmacy by a practitioner via facsimile machine or equipment.

(15) "Emergency service provider" means licensed ambulance services, first responder services or neonatal services, or any combination thereof.

(15.1) "Executive director" means the executive director appointed by the Georgia State Board of Pharmacy pursuant to Code Section 26-4-20.

(16) "Extern" or "pharmacy extern" means an individual who is a student currently enrolled in an approved school or college of pharmacy and who has been assigned by the school or college of pharmacy to a licensed pharmacy for the purposes of obtaining practical experience and completing a degree in pharmacy. For the purposes of this chapter, a pharmacy extern may engage in any activity or perform any function which a pharmacy intern may perform under the direct supervision of a licensed pharmacist.

(17) "Federal act" or "Federal Food, Drug, and Cosmetic Act" means the Federal Food, Drug, and Cosmetic Act of the United States of America, approved June 25, 1938, officially cited as Public Document 717, 75th Congress (Chapter 675-3rd Sess.) and all amendments thereto, and all regulations promulgated thereunder by the commissioner of the Federal Food and Drug Administration.

(18) "Generic name" means a chemical name, a common or public name, or an official name used in an official compendium recognized by the Federal Food, Drug, and Cosmetic Act, as amended.

(18.05) "Hard copy prescription drug order" means a written, typed, reproduced, or printed prescription drug order prepared on a piece of paper.

(18.1) "Institution" means any licensed hospital, nursing home, assisted living community, personal care home, hospice, health clinic, or prison clinic.

(18.2) "Interchangeable biological product" means a biological product that the federal Food and Drug Administration has determined meets the standards set forth in subsection (k)(4) of 42 U.S.C. Section 262 or has been deemed therapeutically equivalent by the federal Food and Drug Administration.

(19) "Intern" or "pharmacy intern" means an individual who is:

(A) A student who is currently enrolled in an approved school or college of pharmacy, has registered with the board, and has been licensed as a pharmacy intern;

(B) A graduate of an approved school or college of pharmacy who is currently licensed by the board for the purpose of obtaining practical experience as a requirement for licensure as a pharmacist; or

(C) An individual who does not otherwise meet the requirements of subparagraph (A) or (B) of this paragraph and who has established educational equivalency by obtaining a Foreign Pharmacy Graduate Examination Committee (FPGEC) certificate and is currently licensed by the board for the purpose of obtaining practical experience as a requirement for licensure as a pharmacist.

(20) Reserved.

(21) "Labeling" means the process of preparing and affixing a label to any drug container exclusive, however, of the labeling by a manufacturer, packer, or distributor of a nonprescription drug or commercially packaged legend drug or device. Any such label shall include all information required by federal, state, or federal and state law or rule.

(22) "Manufacturer" means a person engaged in the manufacturing of drugs or devices.

(23) "Manufacturing" means the production, preparation, propagation, conversion, or processing of a drug or device, either directly or indirectly, by extraction from substances of natural origin or independently by means of chemical or biological synthesis and includes any packaging or repackaging of any substance or labeling or relabeling of its container and the promotion and marketing of such drugs or devices. Manufacturing also includes the preparation and promotion of commercially available products from bulk compounds for resale by pharmacies, practitioners, or other persons.

(23.5) "Narcotic treatment program clinic pharmacy" means a pharmacy which is attached to, located in, or otherwise a part of and operated by a narcotic treatment program which provides an opiate replacement treatment program, as designated or defined by the Department of Behavioral Health and Developmental Disabilities or such other state agency as may be designated as the state authority for the purposes of implementing the narcotic treatment program authorized by federal and state laws and regulations.

(24) "Nonprescription drug" means a drug which may be sold without a prescription and which is labeled for use by the consumer in accordance with the requirements of the laws and rules of this state and the federal government.

(24.1) "Outsourcing facility" means a facility that is engaged in the compounding of drugs and is registered with the federal Food and Drug Administration as an outsourcing facility pursuant to Section 503b of the federal act.

(25) "Patient counseling" means the oral communication by the pharmacist of information, as defined in the rules of the board, to the patient, patient's caregiver, or patient's agent, in order to improve therapy by ensuring proper use of drugs and devices.

(26) "Person" means an individual, corporation, partnership, or association.

(27) "Pharmaceutically equivalent" means drug products that contain identical amounts of the identical active ingredient, in identical dosage forms, but not necessarily containing the same inactive ingredients.

(28) "Pharmacist" means an individual currently licensed by this state to engage in the practice of pharmacy. This recognizes a pharmacist as a learned professional who is authorized to provide patient services and pharmacy care.

(29) "Pharmacist in charge" means a pharmacist currently licensed in this state who accepts responsibility for the operation of a pharmacy in conformance with all laws and rules pertinent to the practice of pharmacy and the distribution of drugs and who is personally in full and actual charge of such pharmacy and personnel.

(30) "Pharmacy" means:

(A) The profession, art, and science that deals with pharmacy care, drugs, or both, medicines, and medications, their nature, preparation, administration, dispensing, or effect; or

(B) Any place licensed in accordance with this chapter wherein the possessing, displaying, compounding, dispensing, or selling of drugs may be conducted, including any and all portions of the building or structure leased, used, or controlled by the licensee in the conduct of the business or profession licensed by the board at the address for which the license was issued.

(31) "Pharmacy care" means those services related to the interpretation, evaluation, or dispensing of prescription drug orders, the participation in drug and device selection, drug administration, and drug regimen reviews, and the provision of patient counseling related thereto.

(32) "Pharmacy technician" means those support persons utilized in pharmacies whose responsibilities are to provide nonjudgmental technical services concerned with the preparation for dispensing of drugs under the direct supervision and responsibility of a pharmacist.

(33) "Practitioner" or "practitioner of the healing arts" means a physician, dentist, podiatrist, optometrist, or veterinarian and shall include any other person licensed under the laws of this state to use, mix, prepare, dispense, prescribe, and administer drugs in connection with medical treatment to the extent provided by the laws of this state.

(34) "Preceptor" means an individual who is currently licensed as a pharmacist by the board, meets the qualifications as a preceptor under the rules of the board, and participates in the instructional training of pharmacy interns.

(35) "Prescription drug" or "legend drug" means a drug which, under federal law, is required, prior to being dispensed or delivered, to be labeled with either of the following statements: "Caution: federal law prohibits dispensing without prescription" or "Caution: federal law restricts this drug to use by, or on the order of, a licensed veterinarian"; or a drug which is required by any applicable federal or state law or rule to be dispensed pursuant only to a prescription drug order or is restricted to use by practitioners only; or a controlled substance, as defined in paragraph (6) of this Code section or a dangerous drug as defined in paragraph (7) of this Code section.

(36) "Prescription drug order" means a lawful order of a practitioner for a drug or device for a specific patient; such order includes an electronic visual image prescription drug order and an electronic data prescription drug order.

(37) "Prospective drug use review" means a review of the patient's drug therapy and prescription drug order, as defined in the rules of the board, prior to dispensing the drug as part of a drug regimen review.

(37.1) "Remote automated medication system" means an automated mechanical system that is located in a skilled nursing facility or hospice licensed as such pursuant to Chapter 7 of Title 31 that does not have an on-site pharmacy and in which medication may be dispensed in a manner that may be specific to a patient.

(37.2) "Remote order entry" means the entry made by a pharmacist located within the State of Georgia from a remote location indicating that the pharmacist has reviewed the patient specific drug order for a hospital patient, has approved or disapproved the administration of the drug for such patient, and has entered the information in the hospital's patient record system.

(38) "Reverse drug distributor" means a person, firm, or corporation which receives and handles drugs from within this state which are expired, discontinued, adulterated, or misbranded, under the provisions of Chapter 3 of this title, the "Georgia Drug and Cosmetic Act," from a pharmacy, drug distributor, or manufacturer for the purposes of destruction or other final disposition or for return to the original manufacturer of a drug.

(38.5) "Security paper" means:

(A) A prescription pad or paper that has been approved by the board for use and contains the following characteristics:

(i) One or more industry recognized features designed to prevent unauthorized copying of a completed or blank prescription form;

(ii) One or more industry recognized features designed to prevent the erasure or modification of information written on the prescription form by the practitioner; and

(iii) One or more industry recognized features designed to prevent the use of counterfeit prescription forms; or

(B) A prescription pad or paper that is an approved prescription pad or paper of the Centers for Medicare and Medicaid Services on January 1, 2013.

(39) "Significant adverse drug reaction" means a drug related incident that may result in serious harm, injury, or death to the patient.

(40) "Substitution" means to dispense pharmaceutically equivalent and therapeutically equivalent drug products as regulated by the board in place of the drug prescribed.

(40.1) "Third-party logistics provider" means an entity that provides or coordinates warehousing, distribution, or other services on behalf of a manufacturer, wholesale distributor, or chain pharmacy but does not take title to a drug or have general responsibility to direct the sale or other disposition of the drug.

(40.5) "USP-NF" means the United States Pharmacopeia and National Formulary.

(41) "Wholesale distributor" means any person engaged in wholesale distribution of drugs, including but not limited to manufacturers; repackagers; own label distributors; private label distributors; jobbers; brokers; warehouses, including manufacturers' and distributors' warehouses, chain drug warehouses, and wholesale drug warehouses; independent wholesale drug traders; and retail and hospital pharmacies that conduct wholesale distributions.



§ 26-4-6. Provisions of chapter not applicable to facilities engaged solely in distribution of dialysate drugs or certain dialysis equipment under certain conditions

The provisions of this chapter shall not apply to a facility engaged solely in the distribution of dialysate drugs, or devices necessary to perform home kidney dialysis to patients with end stage renal disease, provided that the following criteria are met:

(1) The dialysate drugs, or devices are approved or cleared by the federal Food and Drug Administration as required by federal law;

(2) The dialysate drugs, or devices are lawfully held by a manufacturer or manufacturer's agent that is properly registered with the board as a manufacturer or wholesale distributor;

(3) The dialysate drugs, or devices are held and delivered in their original, sealed packaging from the manufacturing facility;

(4) The dialysate drugs, or devices are delivered only by the manufacturer or the manufacturer's agent and only upon receipt of a physician's order; and

(5) The manufacturer or manufacturer's agent delivers the dialysate drugs, or devices directly to:

(A) A patient with end stage renal disease or such patient's designee for the patient's self-administration of the dialysis therapy; or

(B) A health care provider or institution for administration or delivery of the dialysis therapy to a patient with end stage renal disease.






Article 2 - State Board of Pharmacy

§ 26-4-20. State Board of Pharmacy continued; enforcement of provisions of chapter vested in board; board to be autonomous division of Department of Community Health; compensation; venue for actions involving board members

(a) The Georgia State Board of Pharmacy existing immediately preceding July 1, 2013, is continued in existence, and members serving on the board immediately preceding that date shall continue to serve out their terms of office and until their respective successors are appointed and qualified.

(b) The responsibility for enforcement of the provisions of this chapter shall be vested in the Georgia State Board of Pharmacy. The board shall have all of the duties, powers, and authority specifically granted by or necessary for the enforcement of this chapter, as well as such other duties, powers, and authority as it may be granted from time to time by applicable law.

(c) On and after July 1, 2013, the board shall not be under the jurisdiction of the Secretary of State but shall be a division of the Department of Community Health; provided, however, that except as otherwise specifically provided, the board shall be autonomous from the Board of Community Health and the commissioner of community health and shall exercise its quasi-judicial, rule-making, licensing, or policy-making functions independently of the department and without approval or control of the department and prepare its budget and submit its budgetary requests, if any, through the department. Such transfer shall in no way affect any existing obligations, liabilities, or rights of the board, as such existed on June 30, 2013. The board shall have with respect to all matters within the jurisdiction of the board as provided under this chapter the powers, duties, and functions of professional licensing boards as provided in Chapter 1 of Title 43.

(d) The board shall appoint and fix the compensation, which shall be approved by the Board of Community Health, of an executive director of such board who shall serve at the pleasure of the board.

(e) The venue of any action involving members of the board shall be the county in which is found the primary office of the board. The executive director of the board shall not be considered a member of the board in determining the venue of any such action, and no court shall have jurisdiction over any such action solely by virtue of the executive director residing or maintaining a residence within its jurisdiction.



§ 26-4-21. Eligibility requirements for board members; oath of office

(a) Each of the seven pharmacist members of the board shall, at the time of appointment:

(1) Be a resident of this state for not less than six months;

(2) Be currently licensed and in good standing to engage in the practice of pharmacy in this state;

(3) Be actively engaged in the practice of pharmacy in this state;

(4) Have five years of experience in the practice of pharmacy in this state after licensure; and

(5) Not be officially employed as a full-time faculty member by any school or college of pharmacy.

(b) The one consumer member of the board shall be a resident of Georgia who has attained the age of majority and shall not have any connection whatsoever with the pharmaceutical industry.

(c) Appointees to the board shall immediately after their appointment take and subscribe to an oath or affirmation before a qualified officer that they will faithfully and impartially perform the duties of the office, and the oath shall be filed with the office of the Governor, whereupon the office of the Governor shall issue to each appointee a certificate of appointment.



§ 26-4-22. Number and terms of members; appointment; vacancies

(a) The board shall consist of seven members possessing the qualification specified in subsection (a) of Code Section 26-4-21 and one additional member possessing the qualifications specified in subsection (b) of Code Section 26-4-21 who shall be appointed by the Governor and confirmed by the Senate for a term of five years or until their successors are appointed and qualified. Pharmacist members shall represent a diversity of practice settings and geographic dispersion of practitioners across this state.

(b) At the annual meeting of the Georgia Pharmacy Association, there may be nominated by such licensed pharmacists as may be present three practicing registered pharmacists who shall meet the qualifications imposed by subsection (a) of Code Section 26-4-21 to fill the next vacancy occurring on the board, except a vacancy in the consumer member position on said board, by reason of expiration of term. The secretary of said association may regularly submit to the Governor the names of the three pharmacists so nominated and the Governor may make the appointment to fill such vacancy from the names so submitted. Should any vacancy occur upon the board, other than in the consumer member position on the board and other than by reason of expiration of term, such vacancy may be filled by appointment by the Governor for the unexpired term from a group of three practicing registered pharmacists nominated as provided in this subsection at any regular or special meeting of the Georgia Pharmacy Association.

(c) The consumer member of the board shall also be appointed by the Governor. Such member shall vote only on matters relating to administration and policy which do not directly relate to practical and scientific examination of pharmacists for licensing in Georgia. Vacancies occurring in the membership of the board occupied by a consumer shall be filled by the Governor for the unexpired term of office.



§ 26-4-23. Removal of board members

Any member who has failed to attend three consecutive regular monthly meetings of the board for any reason other than illness of such member shall be subject to removal by the Governor upon request of the board. The president of the board shall notify the Governor in writing when any such member has failed to attend three consecutive regular monthly meetings. Any member of the board may be removed by the Governor in the same manner as provided in Code Section 43-1-17.



§ 26-4-24. Meetings and organization; appeals; serving of notices and legal process

The board shall meet at least annually to organize and elect a president and a vice president from its members. The vice president shall serve as the cognizant member of the board. All appeals from the decision of the board, all documents or applications required by law to be filed with the board, and any notice or legal process to be served upon the board may be filed with or served upon the executive director at his or her office in the county of domicile of the board.



§ 26-4-25. Expense and mileage allowances; reimbursement of certain costs and fees

Each member of the board may receive the expense allowance as provided by subsection (b) of Code Section 45-7-21 and the same mileage allowance for the use of a personal car as that received by other state officials and employees or a travel allowance of actual transportation costs if traveling by public carrier within this state. Each board member shall also be reimbursed for any conference or meeting registration fee incurred in the performance of his or her duties as a board member. For each day's service outside of this state as a board member, such member shall receive actual expenses as an expense allowance as well as the mileage allowance for the use of a personal car equal to that received by other state officials and employees or a travel allowance of actual transportation costs if traveling by public carrier or by rental motor vehicle. Expense vouchers submitted by board members shall be subject to approval of the president and executive director. Out-of-state travel by board members shall be approved by the board president and the executive director.



§ 26-4-26. Meetings; notice; quorum; open meetings

(a) To transact its business, the board shall hold regular meetings at least once each month unless, in the discretion of the president, it is deemed unnecessary for a particular month. The board shall meet at such additional times as it may determine. Such additional meetings may be called by the president of the board or by at least two-thirds of the members of the board.

(b) Notice of all meetings of the board shall be given in the manner and pursuant to requirements prescribed by Chapter 14 of Title 50 relating to open meetings.

(c) A majority of the members of the board shall constitute a quorum for the conduct of a board meeting and, except where a greater number is required by this chapter or by any rule of the board, all actions of the board shall be by a majority of a quorum.

(d) Meetings and hearings of the board shall be held at the site of the office of the board or at such other site as may be specified by the president of the board.

(e) All board meetings and hearings shall be open to the public. The board may, in its discretion and according to law, conduct any portion of its meeting in executive session closed to the public.

(f) Proceedings before the board wherein a licensee's or permit holder's right to practice pursuant to this chapter in this state is terminated, suspended, or limited or wherein a public reprimand is administered shall require prior notice to the licensee and an opportunity for hearing; and such proceedings shall be considered contested cases within the meaning of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." Neither refusal of a license or permit nor a private reprimand nor a letter of concern shall be considered a contested case within the meaning of Chapter 13 of Title 50; provided, however, that the applicant shall be allowed to appear before the board, if the applicant so requests, prior to the board making a final decision regarding the issuance of the license or permit. The power to subpoena as set forth in Chapter 13 of Title 50 shall include the power to subpoena any relevant book, writing, paper, or document. If any licensee or permit holder fails to appear at any hearing after reasonable notice, the board may proceed to hear the evidence against such licensee or permit holder and take action as if such licensee or permit holder had been present.



§ 26-4-27. Authority to establish rules and regulations

The board may establish such rules and regulations not inconsistent with this chapter and as in its judgment will best carry out the requirements thereof.



§ 26-4-28. Powers, duties, and authority

(a) The board shall have the power, duty, and authority for the control and regulation of the practice of pharmacy in the State of Georgia including, but not limited to, the following:

(1) The licensing by examination or by license transfer of applicants who are qualified to engage in the practice of pharmacy under the provisions of this chapter;

(2) The renewal of licenses to engage in the practice of pharmacy;

(3) The establishment and enforcement of compliance with professional standards and rules of conduct of pharmacists engaged in the practice of pharmacy;

(4) The determination and issuance of standards for recognition and approval of degree programs of schools and colleges of pharmacy whose graduates shall be eligible for licensure in this state, and the specification and enforcement of requirements for practical training including internship;

(5) The enforcement of those provisions of this chapter relating to the conduct or competence of pharmacists practicing in this state and the suspension, revocation, or restriction of licenses to engage in the practice of pharmacy;

(6) The licensure and regulation of pharmacies and pharmacy interns;

(7) (A) The regulation of other employees in the prescription or pharmacy department, including but not limited to the registration and regulation of pharmacy technicians. The board shall be required to establish the minimum qualifications for the registration of pharmacy technicians and shall be authorized to require the completion of a background check and criminal history record check for each person applying for registration as a pharmacy technician in this state. The certificate of registration, once issued, may be valid for no more than two years and shall be renewable biennially upon payment of a renewal fee and compliance with such other conditions as the board may establish by rule or regulation. The board shall be authorized to deny registration, to deny renewal, or to revoke or suspend the registration of a pharmacy technician for any of the grounds set forth in Code Section 26-4-60 or Code Section 43-1-19. However, said denial of a technician application, denial of the renewal of a certificate, or suspension or revocation of a technician registration shall not be considered a contested case under Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," but said applicant or registrant shall be entitled to an appearance before the board. The board shall be required to establish and maintain a registry of pharmacy technicians in this state which contains the name and home address of each pharmacy technician and his or her employer and location of employment. The board shall establish a process by which the pharmacist in charge of each pharmacy shall provide updated information on the pharmacy technicians in the pharmacy. The board may establish and collect fees from pharmacy technicians, their employers, or both for the registration of pharmacy technicians and maintenance of the registry.

(B) (i) In enforcing this paragraph, the board may, upon reasonable grounds, require a registrant or applicant to submit to a mental or physical examination by licensed health care providers designated by the board. The results of such examination shall be admissible in any hearing before the board, notwithstanding any claim of privilege under a contrary rule of law or statute, including, but not limited to, Code Section 24-9-21. Every person who shall accept the privilege of practicing as a pharmacy technician in this state or who shall file an application for a certificate of registration to practice pharmacy in this state shall be deemed to have given his or her consent to submit to such mental or physical examination and to have waived all objections to the admissibility of the results in any hearing before the board, upon the grounds that the same constitutes a privileged communication. If a registrant or applicant fails to submit to such an examination when properly directed to do so by the board, unless such failure was due to circumstances beyond his or her control, the board may enter a final order upon proper notice, hearing, and proof of such refusal. Any registrant or applicant who is prohibited from practicing as a pharmacy technician under this paragraph shall at reasonable intervals be afforded an opportunity to demonstrate to the board that he or she can resume or begin practicing as a pharmacy technician with reasonable skill and safety to patients.

(ii) For the purposes of this paragraph, the board may, upon reasonable grounds, obtain any and all records relating to the mental or physical condition of a registrant or applicant, including psychiatric records; and such records shall be admissible in any hearing before the board, notwithstanding any claim of privilege under a contrary rule of law or statute, including, but not limited to, Code Section 24-9-21. Every person who shall accept the privilege of practicing as a pharmacy technician in this state or who shall file an application for a certificate of registration to practice as a pharmacy technician in this state shall be deemed to have given his or her consent to the board's obtaining any such records and to have waived all objections to the admissibility of such records in any hearing before the board, upon the grounds that the same constitutes a privileged communication.

(iii) If any registrant or applicant could, in the absence of this paragraph, invoke a privilege to prevent the disclosure of the results of the examination provided for in division (i) of this subparagraph or the records relating to the mental or physical condition of such registrant or applicant obtained pursuant to division (ii) of this subparagraph, all such information shall be received by the board in camera and shall not be disclosed to the public, nor shall any part of the record containing such information be used against any registrant or applicant in any other type of proceeding;

(8) The collection of professional demographic data;

(9) The right to seize any such drugs and devices found by the board to constitute an imminent danger to the public health and welfare;

(10) The establishment of minimum specifications for the physical facilities, technical equipment, environment, supplies, personnel, and procedures for the storage, compounding, and dispensing of such drugs or devices utilized within the practice of pharmacy;

(11) The establishment of minimum standards for the purity and quality of such drugs utilized within the practice of pharmacy;

(12) The establishment of minimum standards for the purity and quality of such devices and other materials utilized within the practice of pharmacy;

(12.1) (A) The licensure for the use of remote automated medication systems and the regulation and establishment of minimum standards for the use and operation of remote automated medication systems to ensure safe and efficient dispensing, including, but not limited to, appropriate security measures, requirements for skilled nursing facilities and hospices that utilize such systems, training requirements, accuracy and quality assurance measures, recordkeeping requirements, and such other appropriate requirements as determined by the board.

(B) The regulation and establishment of minimum standards for the use and operation of remote automated medication systems by the board as provided for in subparagraph (A) of this paragraph shall permit a pharmacy technician registered pursuant to this chapter to fill a remote automated medication system. If the remote automated medication system utilizes radio frequency identification or bar coding in the filling process, the pharmacy shall retain an electronic record of the filling activities of the pharmacy technician. If the remote automated medication system does not utilize radio frequency identification or bar coding in the filling process, a pharmacist shall supervise continuously the filling activities of the pharmacy technician through a two-way audiovisual system.

(C) The board may establish rules and regulations to implement the requirements of this paragraph;

(13) The issuance and renewal of licenses or permits of all persons engaged in the manufacture and distribution of drugs, including but not limited to all types of drug manufacturers, wholesale distributors, reverse drug distributors, outsourcing facilities, and third-party logistics providers. The board shall be authorized to establish all licensing and permit requirements of such entities by rule and regulation;

(14) The issuance and renewal of licenses of all persons engaged in the manufacture and distribution of devices utilized within the practice of pharmacy;

(15) The inspection of any licensed person at all reasonable hours for the purpose of determining if any provisions of the laws governing the legal distribution of drugs or devices or the practice of pharmacy are being violated. The board and its officers, agents, and designees shall cooperate with all agencies charged with the enforcement of the laws of the United States, of this state, and of all other states relating to drugs, devices, and the practice of pharmacy;

(16) The investigation of alleged violations of this chapter or any other law in this state pertaining to, or in connection with, persons or firms licensed by the board or otherwise authorized by the laws of this state to manufacture, sell, distribute, dispense, or possess drugs, medicines, poisons, cosmetics, or devices, as related to misbranded or counterfeit drugs, or any rules and regulations promulgated by the board under this chapter; the conducting of investigative interviews or full board hearings, with or without the necessity of utilizing the Office of State Administrative Hearings, in respect thereto when in its discretion it appears to be necessary; and the bringing of such violations to the notice of the Attorney General;

(17) The listing at any time upon either a list under Article 3 of Chapter 13 of Title 16, the "Dangerous Drug Act," or upon a schedule under Article 2 of Chapter 13 of Title 16, the "Georgia Controlled Substances Act," of any drug found to be potentially dangerous to public safety if dispensed without prescription;

(18) The expunging of the pharmacy related practice record of any pharmacist whose record consists of a sole sanction resulting from alcohol impairment and whose pharmacy related practice record during a five-year time period dating from the time of the sanction has incurred no additional charges or infractions;

(19) Restricting the inspection or examination of records or access to any area licensed and under the control of any registrant, which has been issued a permit by the board, to members of the board, agents for the Georgia Drugs and Narcotics Agency, the United States Drug Enforcement Administration, the Department of Community Health, or other federal agencies or agencies of this state otherwise entitled to such inspections or examinations by law, subpoena, or court order. This paragraph specifically prohibits inspections or examinations of board registrants or any requirement which forces board registrants to allow inspection or examination, or both, of their records by representatives for any nongovernment affiliated, private organization for any purpose since the access of patient prescription records is restricted by this chapter and access by such private organizations is unnecessary in that this access only duplicates existing record-keeping and inspection requirements already addressed by the laws and regulations of the board and other government organizations. This restriction shall also prohibit a private, nongovernment affiliated organization from examining or copying continuing education certificates maintained by individual registrants. Nothing in this paragraph shall prohibit the pharmacist in charge from voluntarily allowing appropriate agencies and organizations to inspect or examine the records and pharmacy area under the control of the pharmacist in charge provided such inspections or examinations are for the purposes of ensuring the quality of care provided to patients;

(20) The requiring of background checks, including, but not limited to, criminal history record checks, on any persons or firms applying for licensure or registration pursuant to this chapter;

(21) Serving as the sole governmental or other authority which shall have the authority to approve or recognize accreditation or certification programs for specialty pharmacy practice or to determine the acceptability of entities which may accredit pharmacies or certify pharmacists in a specialty of pharmacy practice, and the board may require such accreditation or certification as a prerequisite for specialty or advanced pharmacy practice. Such accreditation and certification standards for specialties shall be set forth in rules promulgated by the board with such rules to contain the required qualifications or limitations. Any accreditation or certification for specialty pharmacy practice approved or recognized by the board shall be deemed sufficient to meet any and all standards, licensure, or requirements, or any combination thereof, otherwise set forth by any private entity or other government agency to satisfy its stated goals and standards for such accreditation or certification. Nothing in this paragraph shall prohibit private entities, government agencies, professional organizations, or educational institutions from submitting accreditation or certification programs for the review and potential approval or recognition by the board. Accreditation and certification for specialty pharmacy practice under this paragraph shall be subject to the following conditions:

(A) Applications shall be submitted as set forth in rules promulgated or approved by the board for accreditation or certification;

(B) Only a pharmacist registered by this state and maintaining an active license in good standing is eligible for certification in a specialty pharmacy practice by the board;

(C) Only a pharmacy registered by this state and maintaining an active license in good standing is eligible for accreditation for specialty pharmacy practice by the board;

(D) Any board approved or recognized accreditation for a specialty pharmacy practice of a pharmacy is to be deemed sufficient and shall satisfy any standards or qualifications required for payment of services rendered as set forth by any insurance company, carrier, or similar third-party payor plan in any policy or contract issued, issued for delivery, delivered, or renewed on or after July 1, 1999;

(E) Any board approved or recognized specialty certification issued to a pharmacist is deemed sufficient and shall satisfy any standards or qualifications required for payment of services rendered as set forth by any insurance company, carrier, or similar third-party payor plan in any policy or contract issued, issued for delivery, delivered, or renewed on or after July 1, 1999; and

(F) The board may deny, revoke, limit, suspend, probate, or fail to renew the accreditation or specialty certification of a pharmacy, pharmacist, or both for cause as set forth in Code Section 26-4-60 or for a violation of Chapter 13 of Title 16 or if the board determines that a pharmacy, pharmacist, or both no longer meet the accreditation or certification requirements of the board. Before such action, the board shall serve upon the pharmacist in charge of a pharmacy or pharmacist an order to show cause why accreditation or certification should not be denied, revoked, limited, suspended, or probated or why the renewal should not be refused. The order to show cause shall contain a statement for the basis therefor and shall call upon the pharmacist in charge of a pharmacy, the pharmacist, or both to appear before the board at a time and place not more than 60 days after the date of the service of the order;

(22) To adopt a seal by which the board shall authenticate the acts of the board;

(23) To keep a docket of public proceedings, actions, and filings;

(24) To set its office hours;

(25) To require licensees and permit holders to report a change of business address or personal address within ten days of the change in either address;

(26) To adopt necessary rules concerning proceedings, hearings, review hearings, actions, filings, depositions, and motions related to uncontested cases;

(27) (A) To authorize the Georgia Drugs and Narcotics Agency to conduct inspections and initiate investigations on its behalf for the purpose of discovering violations of this chapter, Chapter 3 of this title, and Chapter 13 of Title 16.

(B) When conducting investigations and inspections on behalf of the board, the Georgia Drugs and Narcotics Agency shall have the same access to and may examine any relevant writing, document, or other material relating to any licensee, registrant, permittee, or applicant as the board. The executive director may issue subpoenas to compel access to any writing, document, or other material upon a determination that reasonable grounds exist for the belief that a violation of this chapter, Chapter 3 of this title, Chapter 13 of Title 16, or any other law relating to the practice of pharmacy may have taken place. The results of all investigations and inspections initiated by the Georgia Drugs and Narcotics Agency which relate to an individual licensed or permitted by the board shall be reported by the Georgia Drugs and Narcotics Agency to the board, and the records of such investigations shall be kept for the board by the director of the Georgia Drugs and Narcotics Agency, and the board shall retain the right to have access to such records at any time. Notwithstanding the provisions of this subparagraph, Code Section 16-13-60 shall control the access to or release of information.

(C) Nothing in this chapter shall be construed to prohibit or limit the authority of the executive director or the director of the Georgia Drugs and Narcotics Agency to conduct inspections and initiate investigations on its own initiative for the purpose of discovering violations of this chapter, Chapter 3 of this title, and Chapter 13 of Title 16 and disclose such information to any law enforcement agency or prosecuting attorney. Notwithstanding the provisions of this subparagraph, Code Section 16-13-60 shall control the access to or release of information.

(D) The executive director or the director of the Georgia Drugs and Narcotics Agency may also disclose to any person or entity information concerning the existence of any investigation for unlicensed practice being conducted against any person who is neither licensed nor an applicant for licensure by the board;

(28) To administer oaths, subpoena witnesses and documentary evidence, including relevant medical records, and take testimony in all matters relating to its duties;

(29) To conduct hearings, reviews, and other proceedings according to Chapter 13 of Title 50;

(30) To have the cognizant member of the board conduct investigative interviews in conjunction with the Georgia Drugs and Narcotics Agency and thereafter to report his or her findings, with recommendations, to the board. In order to obtain a nonprejudicial decision, such report and recommendations shall not disclose the identity of the subject of the investigation. The cognizant member shall not vote on matters which he or she has presented to the board as the cognizant member;

(31) To issue cease and desist orders to stop the unlicensed practice of pharmacy or other professions licensed, certified, or permitted under this chapter and impose penalties for such violations;

(32) To refer cases for criminal prosecution or injunctive relief to appropriate prosecuting attorneys or other law enforcement authorities of this state, another state, or the United States;

(33) To release investigative or applicant files to another enforcement agency or lawful licensing authority in another state;

(34) To sue and be sued in a court of competent jurisdiction;

(35) To enter into contracts;

(36) To assess fines for violations of this chapter or board rules; and

(37) To set all reasonable fees by adoption of a schedule of fees approved by the board. The board shall set such fees sufficient to cover costs of operation.

(b) Proceedings by the board in the exercise of its authority to cancel, suspend, or revoke any license issued under the terms of this chapter shall be conducted in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." In all such proceedings, the board shall have authority to compel the attendance of witnesses and the production of any book, writing, or document upon the issuance of a subpoena therefor signed by the secretary of the board. In any hearing in which the fitness of a licensee or applicant to practice pharmacy or another business or profession licensed by the board under this chapter is in question, the board may exclude all persons from its deliberation of the appropriate action to be taken and may, when it deems it necessary, speak to a licensee or applicant and his or her legal counsel in private.

(c) The board shall have such other duties, powers, and authority as may be necessary to the enforcement of this chapter and to the enforcement of board rules made pursuant thereto which shall include, but are not limited to, the following:

(1) The board may join such professional organizations and associations organized exclusively to promote the improvement of the standards of the practice of pharmacy for the protection of the health and welfare of the public and whose activities assist and facilitate the work of the board;

(2) The board may place under seal all drugs or devices that are owned by or in the possession, custody, or control of a licensee at the time his or her license is suspended or revoked or at the time the board refuses to renew his or her license. Except as otherwise provided in this Code section, drugs or devices so sealed shall not be disposed of until appeal rights under Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," have expired, or an appeal filed pursuant to such chapter has been determined. The court involved in an appeal filed pursuant to such chapter may order the board, during the pendency of the appeal, to sell sealed drugs that are perishable. The proceeds of such a sale shall be deposited with that court;

(3) Except as otherwise provided to the contrary, the board shall exercise all of its duties, powers, and authority in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act";

(4) In addition to the fees specifically provided for in this chapter, the board may assess additional reasonable fees for services rendered to carry out its duties and responsibilities as required or authorized by this chapter or the rules and regulations promulgated by the board. Such services rendered shall include but not be limited to the following:

(A) Issuance of duplicate certificates or identification cards;

(B) Certification of documents;

(C) License transfer;

(D) Examination administration to a licensure applicant; and

(E) Examination materials; and

(5) Cost recovery.

(A) For any order issued in resolution of a disciplinary proceeding before the board, the board may direct any licensee found guilty of a charge involving a violation of any drug laws or rules to pay to the board a sum not to exceed the reasonable costs of the investigation and prosecution of the case and, in any case, not to exceed $25,000.00. The costs to be assessed shall be fixed by the board and the costs so recovered shall be paid to the state treasury; and

(B) In the case of a pharmacy or wholesale distributor, the order issued may be made to the corporate owner, if any, and to any pharmacist, officer, owner, or partner of the pharmacy or wholesale distributor who is found to have had knowledge of or have participated knowingly in one or more of the violations set forth in this Code section.

Where an order for recovery of costs is made and timely payment is not made as directed in the board's decision, the board may enforce the order for payment in the court in the county where the administrative hearing was held. This right of enforcement shall be in addition to any other rights the board may have as to any person directed to pay costs. In any action for recovery of costs, proof of the board's decision shall be conclusive proof of the validity of the order of payment and the terms for payment.



§ 26-4-28.1. Power, duties, and authority of the executive director

(a) The executive director:

(1) Shall be a full-time employee of the board and shall serve as the chief executive officer and secretary of the board. Any person, in order to qualify for appointment as the executive director, shall be of good moral character and shall possess such qualifications as the board may require. The executive director shall have, with respect to the board, the same powers, duties, and functions granted to the division director with respect to professional licensing boards under Chapter 1 of Title 43 but shall not be subject to any approval or other powers exercised by the Secretary of State;

(2) With the approval of the board, may employ or contract with and fix the compensation of administrative assistants, secretaries, and any other such staff as deemed necessary to assist in the duties of the board. The director of the Georgia Drugs and Narcotics Agency shall serve as the assistant executive director, who shall act on behalf of the executive director in his or her absence. The executive director and other board staff shall be allowed reimbursement for travel and other expenses necessarily incurred in the performance of their duties in the same manner as other state officers and employees, and shall receive payment of the same in the manner provided for the board;

(3) Shall take an oath to discharge faithfully the duties of the office; and

(4) Shall be charged with the duties and powers as prescribed by the board.

(b) The executive director shall prepare and maintain a public roster containing the names and business addresses of all current licensees, registration holders, and permit holders for each of the various registrants regulated by the board. A copy of the roster shall be available to any person upon request at a fee prescribed by the board sufficient to cover the cost of printing and distribution. The following shall be treated as confidential, not subject to Article 4 of Chapter 18 of Title 50, relating to open records, and shall not be disclosed without the approval of the board:

(1) Applications and other personal information submitted by applicants, except to the applicant, the staff, and the board;

(2) Information, favorable or unfavorable, submitted by a reference source concerning an applicant, except to the staff and the board;

(3) Examination questions and other examination materials, except to the staff and the board; and

(4) The deliberations of the board with respect to an application, an examination, a complaint, an investigation, or a disciplinary proceeding, except as may be contained in official board minutes; provided, however, that such deliberations may be released to a law enforcement agency or prosecuting attorney of this state or to another state or federal enforcement agency or lawful licensing authority. Releasing the documents pursuant to this paragraph shall not subject any otherwise privileged documents to the provisions of Code Section 50-18-70.



§ 26-4-28.2. Notification to board of convictions

Any licensee, registration holder, or permit holder who is convicted under the laws of this state, the United States, or any other state, territory, or country of a felony shall be required to notify the board of the conviction within ten days of the conviction. The failure to notify the board of a conviction shall be considered grounds for revocation of his or her license, registration, permit, or other authorization to engage in the practice of pharmacy or another profession regulated under this chapter.



§ 26-4-29. Georgia Drugs and Narcotics Agency; continuance; appointment, requirements, and duties of director; power to make arrests; report of violations of drug laws; investigations; dangerous drug list

(a) The agency created in 1908 as the Office of the Chief Drug Inspector and known as the Georgia Drugs and Narcotics Agency since 1976 is continued in existence as the Georgia Drugs and Narcotics Agency. This agency shall be a budget unit as defined under Code Section 45-12-71; provided, however, that the agency shall be assigned for administrative purposes only, as defined in Code Section 50-4-3, to the Department of Community Health, except that such department shall prepare and submit the budget for the Georgia Drugs and Narcotics Agency. The Georgia Drugs and Narcotics Agency is authorized by this Code section to enforce the drug laws of this state. The board shall appoint a director who shall be charged with supervision and control of such agency. The Georgia Drugs and Narcotics Agency shall employ the number of personnel deemed necessary to properly protect the health, safety, and welfare of the citizens of this state. Such personnel shall be pharmacists registered in this state when employed as either special agents or the deputy director.

(b) The director shall hold office at the pleasure of the board, and should any vacancy occur in such office for any cause whatsoever, the board shall appoint a successor at a regular or called meeting. The director shall be a pharmacist registered in this state. The director shall serve as the assistant executive director for the board and act on behalf of the executive director during his or her absence. The salary of the director shall be fixed by the board. The whole time of the director shall be at the disposal of the board. The director, or Georgia Drugs and Narcotics Agency personnel acting on behalf of the director, shall have the duty and the power to:

(1) Visit and inspect factories, warehouses, wholesaling establishments, retailing establishments, chemical laboratories, and such other establishments in which any drugs, devices, cosmetics, and such articles known as family remedies, grocer's drugs, and toilet articles are manufactured, processed, packaged, sold at wholesale, sold at retail, or otherwise held for introduction into commerce;

(2) Enter and inspect any vehicle used to transport or hold any drugs, devices, cosmetics, or any of the articles listed in paragraph (1) of this subsection;

(3) Investigate alleged violations of laws and regulations regarding drugs, devices, cosmetics, or any of the articles listed in paragraph (1) of this subsection;

(4) Take up samples of the articles listed in paragraph (1) of this subsection from any of such establishments for examination and analysis by the state chemist, or under such person's direction and supervision, as provided by Code Section 26-4-131;

(5) Seize and take possession of all articles which are declared to be contraband under Chapter 13 of Title 16 and Chapter 3 of this title and this chapter and deliver such articles to the agency;

(6) Compel the attendance of witnesses and the production of evidence on behalf of the board via a subpoena issued by the director, when there is reason to believe any violations of laws or regulations concerning drugs, devices, cosmetics, or any of the articles listed in paragraph (1) of this subsection have occurred; and

(7) Perform such other duties as may be directed by the board.

(c) (1) The director, deputy director, and special agents of the Georgia Drugs and Narcotics Agency shall have the authority and power that sheriffs possess to make arrests of any persons violating or charged with violating Chapter 13 of Title 16 and Chapter 3 of this title and this chapter. The deputy director and special agents shall be required to be P.O.S.T. certified peace officers under Chapter 8 of Title 35, the "Georgia Peace Officer Standards and Training Act."

(2) In case of such arrest, the director, deputy director, or any of the special agents shall immediately deliver the person so arrested to the custody of the sheriff of the county wherein the offense is alleged to have been committed. The duty of the sheriff in regard to the person delivered to the sheriff by any such person arrested under power of this Code section shall be the same as if the sheriff had made the original arrest.

(d) When the deputy director or a special agent employed by the Georgia Drugs and Narcotics Agency leaves the agency under honorable conditions after accumulating 25 years of service in the agency, as a result of a disability arising in the line of duty, or pursuant to approval by the State Board of Pharmacy, such director or agent shall be entitled to retain his or her weapon and badge pursuant to approval by the State Board of Pharmacy, and, upon leaving the agency, the director of the Georgia Drugs and Narcotics Agency shall retain his or her weapon and badge pursuant to approval by the State Board of Pharmacy.

(e) The Georgia Drugs and Narcotics Agency may employ personnel who are not special agents to conduct and assist with inspections.

(f) Except as otherwise provided in this chapter, upon receiving a summary report from agency personnel, the director shall report to the board what have been determined to be violations of the drug laws and rules over which the board has authority. After such reports have been made to the board, the board may instruct the director to:

(1) Cite any such person or establishment to appear before the cognizant member of the board for an investigative interview;

(2) Forward such reports to the Attorney General's office for action decided on by the board; or

(3) Take whatever other action the board deems necessary.

(g) The Georgia Drugs and Narcotics Agency may contract with and submit invoices for payment of services rendered to other professional licensing boards for the purposes of conducting investigations on their behalf and under the authority of such other professional licensing boards. Such investigations and subsequent reports and summaries shall be subject to the same confidentiality restrictions and disclosure as required for investigations and reports for the requesting professional licensing board. Any such payment of services received by the agency shall be deposited into the general fund of the state treasury.

(h) The Georgia Drugs and Narcotics Agency shall compile and submit to the General Assembly during each annual legislative session a list of known dangerous drugs as defined in subsection (a) of Code Section 16-13-71 and any other drugs or devices which the board has determined may be dangerous or detrimental to the public health and safety and should require a prescription, and the Georgia Drugs and Narcotics Agency shall assist the State Board of Pharmacy during each annual legislative session by compiling and submitting a list of substances to add to or reschedule substances enumerated in the schedules in Code Sections 16-13-25 through 16-13-29 by using the guidelines set forth in Code Section 16-13-22.

(i) The State Board of Pharmacy is authorized and directed to publish in print or electronically and distribute the "Dangerous Drug List" as prepared by the Georgia Drugs and Narcotics Agency and the "Georgia Controlled Substances Act" as enacted by law.

(j) The Georgia State Board of Pharmacy shall provide for a fee as deemed reasonable, or at no cost, such number of copies of the "Dangerous Drug List" and "Georgia Controlled Substances Act" to law enforcement officials, school officials, parents, and other interested citizens as are required.



§ 26-4-30. Construction of chapter

This chapter shall not be construed to prohibit the sale by general merchants or other nonpharmacy retailers of nonprescription drugs when sold only in their original and unbroken packages.






Article 3 - Practice of Pharmacy

§ 26-4-40. Unlawful to practice pharmacy without license; exception; fine

(a) Except as otherwise provided in this chapter, it shall be unlawful for any individual to engage in the practice of pharmacy unless currently licensed to practice under the provisions of this chapter.

(b) Practitioners authorized under the laws of this state to compound drugs and to dispense drugs to their patients in the practice of their respective professions shall not be required to be licensed under the provisions of this chapter; however, practitioners shall meet the same standards, record-keeping requirements, and all other requirements for the dispensing of drugs applicable to pharmacists.

(c) Any individual who, after hearing, shall be found by the board to have unlawfully engaged in the practice of pharmacy shall be subject to a fine to be imposed by the board for each offense. Each violation of this chapter pertaining to unlawfully engaging in the practice of pharmacy shall also constitute a felony punishable upon conviction thereof by a fine of not less than $500.00 nor more than $1,000.00 or by imprisonment for not less than two nor more than five years, or both.



§ 26-4-41. Qualifications for license; examination; internship and other training programs

(a) Qualifications. To obtain a license to engage in the practice of pharmacy, an applicant for licensure by examination shall:

(1) Have submitted an application in the form prescribed by the board;

(2) Have attained the age of majority;

(3) Be of good moral character;

(4) Have graduated and received a professional undergraduate degree from a college or school of pharmacy as the same may be approved by the board; provided, however, that, since it would be impractical for the board to evaluate a school or college of pharmacy located in another country, the board may accept a graduate from such a school or college so long as the graduate has completed all requirements of the Foreign Pharmacy Equivalency Certification Program administered by the National Association of Boards of Pharmacy. This shall include successful completion of all required examinations and the issuance of the equivalency certificate and be based upon an individual evaluation by the board of the applicant's educational experience, professional background, and proficiency in the English language;

(5) Have completed an internship or other program that has been approved by the board or demonstrated to the board's satisfaction that experience in the practice of pharmacy which meets or exceeds the minimum internship requirements of the board;

(6) Have successfully passed an examination or examinations approved by the board; and

(7) Have paid the fees specified by the board for the examination and any related materials and have paid for the issuance of the license.

(b) Examinations.

(1) The examination for licensure required under paragraph (6) of subsection (a) of this Code section shall be made available at least two times during each year. The board shall determine the content and subject matter of each examination, and the place, time, and date of administration of the examination.

(2) The examination shall be prepared to measure the competence of the applicant to engage in the practice of pharmacy. The board may employ, cooperate, and contract with any organization or consultant in the preparation and grading of an examination, but shall retain the sole discretion and responsibility for determining which applicants have successfully passed such an examination.

(3) Any person who takes the board approved examination and fails the examination may repeat the examination at regular intervals of administration; however, a person shall not take the examination more than three times without permission from the board. A person who has taken the board approved examination and failed the examination for the third time shall not practice as a pharmacy intern. A person who takes the board approved examination and successfully completes the examination must become licensed within two years of the examination date or the results of the examination shall become invalid.

(c) Internship and other training programs.

(1) All applicants for licensure by examination shall obtain practical experience in the practice of pharmacy concurrent with or after college attendance or both under such terms and conditions as the board shall determine.

(2) The board shall establish such licensure requirements for interns and standards for internship or any other experiential program necessary to qualify an applicant for the licensure examination and shall also determine the qualifications of preceptors used in practical experience programs.



§ 26-4-42. License transfers for pharmacists licensed in another jurisdiction

(a) In order for a pharmacist currently licensed in another jurisdiction to obtain a license as a pharmacist by license transfer in this state, an applicant shall:

(1) Complete and file a form applying for licensure with the board, which form shall include the applicant's name, address, and other such information as prescribed by the board, and, after an investigation by agents acting on behalf of the board, if so requested by the board, produce evidence satisfactory to the board which shows the applicant has the age, moral character, background, education, and experience demanded of applicants for registration by examination under this chapter and by the rules and regulations promulgated under this chapter;

(2) Have attained the age of majority;

(3) Be of good moral character;

(4) Have possessed at the time of initial licensure as a pharmacist all qualifications necessary to have been eligible for licensure at that time in this state;

(5) Have presented to the board proof of initial licensure by examination and proof that such license is in good standing;

(6) Have presented to the board proof that any other license granted to the applicant by any other state has not been suspended, revoked, or otherwise restricted for any reason except nonrenewal or for the failure to obtain the required continuing education credits in any state where the applicant is currently licensed but not engaged in the practice of pharmacy;

(7) Have successfully passed examinations as determined by the board, one of which shall include an examination on Georgia pharmacy law and board regulations; and

(8) Have paid the fees specified by the board.

(b) No applicant shall be eligible for license transfer unless the state in which the applicant was licensed as a pharmacist also grants licensure transfer to pharmacists duly licensed by examination in this state under like circumstances and conditions.

(c) To obtain a license to engage in the practice of pharmacy in this state, a pharmacist who is a graduate of a pharmacy school or college located in another country must complete all requirements of the Foreign Pharmacy Equivalency Certification Program administered by the National Association of Boards of Pharmacy. This shall include without being limited to successful completion of all required examinations, the issuance of the equivalency certificate, and an individual evaluation by the board of the applicant's proficiency in the English language. Additionally, a foreign pharmacy graduate applicant shall:

(1) Have submitted an application in the form prescribed by the board;

(2) Have attained the age of majority;

(3) Be of good moral character;

(4) Have possessed at the time of initial licensure as a pharmacist all qualifications necessary to have been eligible for licensure at that time in this state;

(5) Have graduated and been granted a pharmacy degree from a college or school of pharmacy recognized by the National Association of Boards of Pharmacy Foreign Pharmacy Graduate Examination Committee;

(6) Have successfully passed an examination approved by the board; and

(7) Have paid the fees specified by the board.



§ 26-4-43. Temporary licenses

(a) A temporary license may be issued by the executive director upon the approval of the president of the board if an applicant produces satisfactory evidence of fulfilling the requirements for licensure under this article, except the examination requirement, and evidence of an emergency situation justifying such temporary license. Except as provided in subsection (b) of this Code section, temporary licenses shall expire at the end of the month following the third board meeting conducted after the issuance of such license and may not be reissued or renewed.

(b) A temporary license may be issued to a service member, as defined in Code Section 26-4-44.2, for a period of six months. The board shall promulgate rules and regulations to effectuate this subsection.

(c) Notwithstanding subsection (a) of this Code section, applicants who have been accepted for a pharmacy resident position in this state may be issued a temporary license if they meet the examination requirement for licensure as specified by the board.



§ 26-4-44. Renewal of licenses

(a) Each pharmacist shall apply for renewal of his or her license biennially pursuant to the rules and regulations promulgated by the board. A pharmacist who desires to continue in the practice of pharmacy in this state shall file with the board an application in such form and containing such data as the board may require for renewal of the license. Notice of any change of employment or change of business address shall be filed with the executive director within ten days after such change. If the board finds that the applicant has been licensed and that such license has not been revoked or placed under suspension and that the applicant has paid the renewal fee, has continued his or her pharmacy education in accordance with Code Section 26-4-45 and the rules and regulations of the board, and is entitled to continue in the practice of pharmacy, then the board shall issue a license to the applicant.

(b) If a pharmacist fails to make application to the board for renewal of his or her license as set forth in and in accordance with the provisions of this chapter, the pharmacist must apply for reinstatement pursuant to the rules of the board.



§ 26-4-44.1. Inactive license status

(a) The board shall provide by rule for an inactive pharmacist license status for those individuals who elect to apply for such status. Persons who are granted inactive status shall be exempt from the requirements of continuing pharmaceuticals education.

(b) The board shall provide by rule for reactivation of a pharmacist license for those persons who wish to have an active license. Such individuals must first file a reactivation application with the board and comply with the requirements for reactivation as set forth by board rule.



§ 26-4-44.2. Exceptions for active duty service members

(a) As used in this Code section, the term "service member" means an active duty member of the regular or reserve component of the United States Armed forces, the United States Coast Guard, the Georgia National Guard, or the Georgia Air National Guard who was on ordered federal duty for a period of 90 days or longer.

(b) Any service member whose license issued pursuant to this article expired while such service member was serving on active duty outside the state shall be permitted to practice pharmacy in accordance with such expired license and shall not be charged with a violation of this chapter related to practicing pharmacy with an expired license for a period of six months from the date of his or her discharge from active duty or reassignment to a location within the state. Any such service member shall be entitled to renew such expired license without penalty within six months after the date of his or her discharge from active duty or reassignment to a location within the state. The service member must present to the board either a copy of the official military orders or a written verification signed by the service member's commanding officer to waive any charges.



§ 26-4-45. Continuing professional pharmaceutical education requirements

The board shall establish a program of continuing professional pharmaceutical education for the renewal of pharmacist licenses. Notwithstanding any other provision of this chapter, no pharmacist license shall be renewed by the board or the executive director until the pharmacist submits to the board satisfactory proof of his or her participation, during the biennium preceding his or her application for renewal, in a minimum of 30 hours of approved programs of continuing professional pharmacy education as defined in this Code section. Continuing professional pharmacy education shall consist of educational programs providing training pertinent to the practice of pharmacy and approved by the board under this Code section. The board shall approve educational programs for persons practicing pharmacy in this state on a reasonable nondiscriminatory fee basis and may contract with institutions of higher learning, professional organizations, or qualified individuals for the providing of approved programs. In addition to such programs, the board shall allow the continuing professional pharmacy education requirement to be fulfilled by the completion of approved correspondence courses which provide the required hours of approved programs of continuing professional pharmaceutical education or to be fulfilled by a combination of approved correspondence courses and other approved educational programs. The board may, consistent with the requirements of this Code section, promulgate rules and regulations to implement and administer this Code section, including the establishment of a committee to prescribe standards, approve and contract for educational programs, and set the required minimum number of hours per year.



§ 26-4-46. Pharmacy interns -- Eligibility and requirements for licenses

(a) To obtain a license as a pharmacy intern, an applicant shall:

(1) Have submitted an application in the form prescribed by the board of pharmacy;

(2) Have attained the age of majority;

(3) Be of good moral character; and

(4) Have paid the fees specified by the board for the issuance of the license.

(b) The following individuals shall be eligible to be licensed as a pharmacy intern:

(1) A student who is currently enrolled in an approved school or college of pharmacy;

(2) An individual who is a graduate of an approved school or college of pharmacy who is currently licensed by the board for the purpose of obtaining practical experience as a requirement for licensure as a pharmacist; or

(3) An individual who does not meet the requirements of paragraphs (1) and (2) of this subsection and is a graduate of a pharmacy school or college located in another country but who has completed all requirements of the Foreign Pharmacy Equivalency Certification Program administered by the National Association of Boards of Pharmacy. This shall include without being limited to successful completion of all required examinations, the issuance of the equivalency certificate, and an individual evaluation by the board of the applicant's proficiency in the English language.

(c) The board shall approve all internship programs for the purpose of providing the practical experience necessary for licensure as a pharmacist. A pharmacy intern is authorized to engage in the practice of pharmacy under the supervision of a pharmacist. The board shall adopt rules regarding the licensure of interns and the standards for internship programs.



§ 26-4-47. Pharmacy interns -- Validity of licenses

(a) Licenses issued under Code Section 26-4-46 shall bear the date of issuance and shall be valid for up to five years. Unless said license is renewed by the board, the license shall expire.

(b) Any license issued pursuant to Code Section 26-4-46 shall expire at the time a pharmacy intern is expelled, suspended, dismissed, or withdraws from an approved school or college of pharmacy or is otherwise licensed as a pharmacist pursuant to this title.

(c) Any license issued pursuant to Code Section 26-4-46 shall expire upon notification that a person has taken and failed the board examination for the third time.



§ 26-4-48. Pharmacy interns -- Renewal of licenses; exceptions

Licenses issued pursuant to Code Section 26-4-46 which shall expire by lapse of time may be renewed upon application, unless, at the time of expiration, there shall be pending action before the board to suspend or revoke such license.



§ 26-4-49. Drug researcher permits; application for registration; fees; suspension or revocation; penalty for violations

(a) Every person, firm, corporation, agency, department, or other entity located within this state which handles, possesses, or utilizes controlled substances or dangerous drugs, as defined in Chapter 13 of Title 16, for the purposes of conducting research, analysis, animal training, or drug education, as such purposes may be further defined by the board, and is not otherwise registered as a pharmacist, pharmacy, drug wholesaler, distributor, supplier, or practitioner shall biennially register with the State Board of Pharmacy for a drug researcher permit which shall entitle the holder thereof to purchase, receive, possess, or dispose of such controlled substances and dangerous drugs for such purposes. In applying for the permit:

(1) The application for registration shall be made on a form to be prescribed and furnished by said board and shall show at a minimum the name of the person responsible for filing the application, the name of the applying firm, corporation, agency, department, or other entity, if applicable, the address where the controlled substances or dangerous drugs will be kept secured and can be inspected by the board, together with such other information as may be required by the board;

(2) The person filing the application for the permit shall be the responsible person for the safe and proper storage and accountability, as defined under Chapter 13 of Title 16, for any and all controlled substances and dangerous drugs. Such person shall be responsible for maintaining exact and accurate records regarding the purchase, receipt, utilization, and disposal of all controlled substances and dangerous drugs utilized for purposes granted by this permit. All records must be maintained for a minimum of two years and be readily available for inspection by agents of the board; and

(3) Before approval by the board for any permit issued under this Code section, the application for registration must successfully undergo a thorough investigation by agents of the board to ensure the applicant complies with all applicable laws, rules, and regulations pursuant to handling controlled substances and dangerous drugs as defined under Chapter 13 of Title 16.

(b) The board may require that the application for registration as a drug researcher be accompanied by a fee in an amount established under rules promulgated by the board, and the board may establish conditions for exemptions from such fees. Such registration shall not be transferable and shall expire on the expiration date established by the executive director and may be renewed pursuant to rules and regulations promulgated by the board. If not renewed, the registration shall lapse and become null and void.

(c) The board shall have the authority to promulgate rules and regulations governing the holder of a drug researcher permit as defined under this Code section.

(d) A drug researcher permit may be suspended or revoked or the registrant may be reprimanded, fined, or placed on probation by the board if the registrant fails to comply with all applicable local, state, or federal laws, rules, and regulations.

(e) A holder of a drug researcher permit who is not also licensed as a pharmacist practicing in a duly licensed pharmacy shall not engage in the sale, distribution, or dispensing of controlled substances or dangerous drugs.

(f) Any person, firm, or corporation which violates any provision of this Code section shall be guilty of a felony and, upon conviction thereof, be punished by imprisonment for not less than one year nor more than five years or by a fine not to exceed $10,000.00 or both.



§ 26-4-50. Drug therapy modification certification

(a) No pharmacist shall be authorized to modify drug therapy pursuant to Code Section 43-34-24 unless that pharmacist:

(1) Is licensed to practice as a pharmacist in this state;

(2) Has successfully completed a course of study regarding modification of drug therapy and approved by the board;

(3) Annually successfully completes a continuing education program regarding modification of drug therapy and approved by the board; and

(4) Is certified by the board as meeting the requirements of paragraphs (1) through (3) of this subsection.

(b) Nothing in this Code section shall be construed to expand or change any existing authority for a pharmacist to substitute drugs.






Article 4 - Discipline

§ 26-4-60. Grounds for suspension, revocation, or refusal to grant licenses

(a) The board of pharmacy may refuse to issue or renew, or may suspend, revoke, or restrict the licenses of, or fine any person pursuant to the procedures set forth in this Code section, upon one or more of the following grounds:

(1) Engaging in any unprofessional, immoral, unethical, deceptive, or deleterious conduct or practice harmful to the public, which conduct or practice materially affects the fitness of the licensee or applicant to practice pharmacy or another business or profession licensed under this chapter, or of a nature likely to jeopardize the interest of the public, which conduct or practice need not have resulted in actual injury to any person or be directly related to the practice of pharmacy or another licensed business or profession but shows that the licensee or applicant has committed any act or omission which is indicative of bad moral character or untrustworthiness; unprofessional conduct shall also include any departure from, or the failure to conform to, the minimal reasonable standards of acceptable and prevailing practices of the business or profession licensed under this chapter;

(2) Incapacity that prevents a licensee from engaging in the practice of pharmacy or another business or profession licensed under this chapter with reasonable skill, competence, and safety to the public;

(3) Being:

(A) Convicted of a felony;

(B) Convicted of any crime involving moral turpitude in this state or any other state, territory, or country or in the courts of the United States; or

(C) Convicted or guilty of violations of the pharmacy or drug laws of this state, or rules and regulations pertaining thereto, or of laws, rules, and regulations of any other state, or of the federal government;

(4) Knowingly making misleading, deceptive, untrue, or fraudulent representations in the practice of a business or profession licensed under this chapter or on any document connected therewith; practicing fraud or deceit or intentionally making any false statement in obtaining a license to practice the licensed business or profession; or making a false statement or deceptive registration with the board;

(5) Engaging or aiding and abetting an individual to engage in the practice of pharmacy without a license falsely using the title of "pharmacist" or "pharmacy intern," or falsely using the term "pharmacy" in any manner;

(6) Failing to pay the costs assessed in a disciplinary hearing pursuant to subsection (c) of Code Section 26-4-28;

(7) (A) Becoming unfit or incompetent to practice pharmacy by reason of:

(i) Intemperance in the use of alcoholic beverages, narcotics, or habit-forming drugs or stimulants; or

(ii) Any abnormal physical or mental condition which threatens the safety of persons to whom such person may compound or dispense prescriptions, drugs, or devices or for whom he or she might manufacture, prepare, or package or supervise the manufacturing, preparation, or packaging of prescriptions, drugs, or devices.

(B) In enforcing this paragraph, the board may, upon reasonable grounds, require a licensee or applicant to submit to a mental or physical examination by licensed health care providers designated by the board. The results of such examination shall be admissible in any hearing before the board, notwithstanding any claim of privilege under a contrary rule of law or statute, including, but not limited to, Code Section 24-5-501. Every person who accepts the privilege of practicing pharmacy in this state or who files an application for a license to practice pharmacy in this state shall be deemed to have given his or her consent to submit to such mental or physical examination and to have waived all objections to the admissibility of the results in any hearing before the board, upon the grounds that the same constitutes a privileged communication. If a licensee or applicant fails to submit to such an examination when properly directed to do so by the board, unless such failure was due to circumstances beyond his or her control, the board may enter a final order upon proper notice, hearing, and proof of such refusal. Any licensee or applicant who is prohibited from practicing pharmacy under this paragraph shall at reasonable intervals be afforded an opportunity to demonstrate to the board that he or she can resume or begin the practice of pharmacy with reasonable skill and safety to patients.

(C) For the purposes of this paragraph, the board may, upon reasonable grounds, obtain any and all records relating to the mental or physical condition of a licensee or applicant, including psychiatric records; and such records shall be admissible in any hearing before the board, notwithstanding any claim of privilege under a contrary rule of law or statute, including, but not limited to, Code Section 24-5-501. Every person who accepts the privilege of practicing pharmacy in this state or who files an application for a license to practice pharmacy in this state shall be deemed to have given his or her consent to the board's obtaining any such records and to have waived all objections to the admissibility of such records in any hearing before the board, upon the grounds that the same constitutes a privileged communication.

(D) If any licensee or applicant could, in the absence of this paragraph, invoke a privilege to prevent the disclosure of the results of the examination provided for in subparagraph (B) of this paragraph or the records relating to the mental or physical condition of such licensee or applicant obtained pursuant to subparagraph (C) of this paragraph, all such information shall be received by the board in camera and shall not be disclosed to the public, nor shall any part of the record containing such information be used against any licensee or applicant in any other type of proceeding;

(8) Being adjudged mentally incompetent by a court of competent jurisdiction within or outside this state; any such adjudication shall automatically suspend the license of any such person and shall prevent the reissuance or renewal of any license so suspended for as long as the adjudication of incompetence is in effect;

(9) Violating any rules and regulations promulgated by the board;

(10) Promoting to the public in any manner a drug which may be dispensed only pursuant to prescription;

(11) Regularly employing the mails or other common carriers to sell, distribute, and deliver a drug which requires a prescription directly to a patient; provided, however, that this provision shall not prohibit the use of the mails or other common carriers to sell, distribute, and deliver a prescription drug directly to:

(A) A patient or directly to a patient's guardian or caregiver or a physician or physician acting as the patient's agent for whom the prescription drug was prescribed if:

(i) Such prescription drugs are prescribed for complex chronic, terminal, or rare conditions;

(ii) Such prescription drugs require special administration, comprehensive patient training, or the provision of supplies and medical devices or have unique patient compliance and safety monitoring requirements;

(iii) Due to the prescription drug's high monetary cost, short shelf life, special manufacturer specified packaging and shipping requirements or instructions which require temperature sensitive storage and handling, limited availability or distribution, or other factors, the drugs are not carried in the regular inventories of retail pharmacies such that the drugs could be immediately dispensed to multiple retail walk-in patients;

(iv) Such prescription drug has an annual retail value to the patient of more than $10,000.00;

(v) The patient receiving the prescription drug consents to the delivery of the prescription drug via expedited overnight common carrier and designates the specialty pharmacy to receive the prescription drug on his or her behalf;

(vi) The specialty pharmacy utilizes a shipping method, as appropriate and in accordance with standards of the manufacturer, United States Pharmacopeia, and Federal Drug Administration and other recognized standards. The shipping method may include the use of temperature tags, time temperature strips, insulated packaging, or a combination of these;

(vii) The specialty pharmacy establishes and notifies the enrollee of its policies and procedures to address instances in which medications do not arrive in a timely manner or in which they have been compromised during shipment and to assure that the pharmacy replaces or makes provisions to replace such drugs; and

(viii) Except as otherwise provided in division (vi) of this subparagraph, the specialty pharmacy complies with the rules and regulations of the State Board of Pharmacy regarding delivery by mail;

(B) An institution or to sell, distribute, or deliver prescription drugs, upon his or her request, to an enrollee in a health benefits plan of a group model health maintenance organization or its affiliates by a pharmacy which is operated by that same group model health maintenance organization and licensed under Code Section 26-4-110 or to a patient on behalf of a pharmacy. Any pharmacy using the mails or other common carriers to dispense prescriptions pursuant to this paragraph shall comply with the following conditions:

(i) The pharmacy shall provide an electronic, telephonic, or written communications mechanism which reasonably determines whether the medications distributed by the mails or other common carriers have been received by the enrollee and through which a pharmacist employed by the group model health maintenance organization or a pharmacy intern under his or her direct supervision is enabled to offer counseling to the enrollee as authorized by and in accordance with his or her obligations under Code Section 26-4-85, unless the enrollee refuses such consultation or counseling pursuant to subsection (e) of such Code section. In addition, the enrollee shall receive information indicating what he or she should do if the integrity of the packaging or medication has been compromised during shipment;

(ii) Except as otherwise provided in division (iii) of this subparagraph, the pharmacy complies with the rules and regulations of the State Board of Pharmacy regarding delivery by mail, including special conditions on the mailing of certain drugs and if necessary, restriction from delivery of certain substances by mail; provided, however, that the State Board of Pharmacy shall not promulgate a list of medications which may not be delivered by the mails or other common carriers. If, however, the State Board of Pharmacy bans a medication from being sold in this state, either over the counter or otherwise, then such medication shall not be delivered by mail. Nothing herein shall require a dispensing pharmacy to deliver by mail those medications which, in the professional opinion of the dispensing pharmacist, may be clinically compromised by distribution through the mail or other common carriers;

(iii) The pharmacy shall utilize a shipping method, as appropriate and in accordance with standards of the manufacturer, United States Pharmacopeia, and Federal Drug Administration and other recognized standards. The shipping method may include the use of temperature tags, time temperature strips, insulated packaging, or a combination of these; and

(iv) The pharmacy shall establish and notify the enrollee of its policies and procedures to address instances in which medications do not arrive in a timely manner or in which they have been compromised during shipment and to assure that the pharmacy replaces or makes provisions to replace such drugs.

For purposes of this subparagraph, the term "group model health maintenance organization" means a health maintenance organization that has an exclusive contract with a medical group practice to provide or arrange for the provision of substantially all physician services to enrollees in health benefits plans of the health maintenance organization; or

(C) A pharmacist or pharmacy to dispense a prescription and deliver it to another pharmacist or pharmacy to make available for a patient to receive the prescription and patient counseling according to Code Section 26-4-85. The State Board of Pharmacy shall adopt any rules and regulations necessary to implement this subparagraph;

(12) Unless otherwise authorized by law, dispensing or causing to be dispensed a different drug or brand of drug in place of the drug or brand of drug ordered or prescribed without the prior authorization of the practitioner ordering or prescribing the same;

(13) Violating or attempting to violate a statute, law, or any lawfully promulgated rule or regulation of this state, any other state, the board, the United States, or any other lawful authority without regard to whether the violation is criminally punishable, when such statute, law, rule, or regulation relates to or in part regulates the practice of pharmacy or another business or profession licensed under this chapter, when the licensee or applicant knows or should know that such action violates such statute, law, or rule; or violating either a public or confidential lawful order of the board previously entered by the board in a disciplinary hearing, consent decree, or license reinstatement;

(14) Having his or her license to practice pharmacy or another business or profession licensed under this chapter revoked, suspended, or annulled by any lawful licensing authority of this or any other state, having disciplinary action taken against him or her by any lawful licensing authority of this or any other state, or being denied a license or renewal by any lawful licensing authority of this or any other state;

(15) Failure to demonstrate the qualifications or standards for a license contained in this Code section or under the laws, rules, or regulations under which licensure is sought or held; it shall be incumbent upon the applicant to demonstrate to the satisfaction of the board that he or she meets all the requirements for the issuance of a license, and if the board is not satisfied as to the applicant's qualifications, it may deny a license without a prior hearing; provided, however, that the applicant shall be allowed to appear before the board if he or she so desires; or

(16) Knowingly performing any act which in any way aids, assists, procures, advises, or encourages any unlicensed person or any licensee whose license has been suspended or revoked by the board to practice pharmacy or another business or profession licensed under this chapter or to practice outside the scope of any disciplinary limitation placed upon the licensee by the board.

(b) The board shall have the power to suspend or revoke the license of the pharmacist in charge when a complete and accurate record of all controlled substances on hand, received, manufactured, sold, dispensed, or otherwise disposed of has not been kept by the pharmacy in conformance with the record-keeping and inventory requirements of federal law and the rules of the board.

(c) Any person whose license to practice pharmacy in this state has been suspended, revoked, or restricted pursuant to this chapter, whether voluntarily or by action of the board, shall have the right, at reasonable intervals, to petition the board for reinstatement of such license pursuant to rules and regulations promulgated by the board. Such petition shall be made in writing and in the form prescribed by the board. The board may, in its discretion, grant or deny such petition, or it may modify its original finding to reflect any circumstances which have changed sufficiently to warrant such modifications.

(d) Nothing in this Code section shall be construed as barring criminal prosecutions for violations of this chapter.

(e) All final decisions by the board shall be subject to judicial review pursuant to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(f) Any individual or entity whose license to practice pharmacy is revoked, suspended, or not renewed shall return his or her license to the offices of the board within ten days after receipt of notice of such action.

(g) For purposes of this Code section, a conviction shall include a finding or verdict of guilty or a plea of guilty, nolo contendere, or no contest in a criminal proceeding, regardless of whether the adjudication of guilt or sentence is withheld or not entered thereon.

(h) Nothing in this Code section shall be construed as barring or prohibiting pharmacists from providing or distributing health or drug product information or materials to patients which are intended to improve the health care of patients.

(i) The board shall have the power to suspend any license issued under Article 3 of this chapter when such holder is not in compliance with a court order for child support as provided in Code Section 19-6-28.1 or 19-11-9.3. The board shall also have the power to deny the application for issuance or renewal of a license under Article 3 of this chapter when such applicant is not in compliance with a court order for child support as provided in either of such Code sections. The hearings and appeals procedures provided for in such Code sections shall be the only such procedures required to suspend or deny any license issued under Article 3 of this chapter.

(j) Nothing in this chapter shall prohibit any person from assisting any duly licensed pharmacist or practitioner in the measuring of quantities of medication and the typing of labels therefor, but excluding the dispensing, compounding, or mixing of drugs, provided that such duly licensed pharmacist or practitioner shall be physically present in the dispensing area and actually observing the actions of such person in doing such measuring and typing, and provided, further, that no prescription shall be given to the person requesting the same unless the contents and the label thereof shall have been verified by a licensed pharmacist or practitioner.

(k) The board shall have the power to suspend any license issued under Article 3 of this chapter when such holder is a borrower in default who is not in satisfactory repayment status as provided in Code Section 20-3-295. The board shall also have the power to deny the application for issuance or renewal of a license under Article 3 of this chapter when such applicant is a borrower in default who is not in satisfactory repayment status as provided in Code Section 20-3-295. The hearings and appeals procedures provided for in Code Section 20-3-295 shall be the only such procedures required to suspend or deny any license issued under Article 3 of this chapter.

(l) (1) The executive director is vested with the power and authority to make or cause to be made through employees or agents of the board or the Georgia Drugs and Narcotics Agency such investigations as he or she or the board may deem necessary or proper for the enforcement of the provisions of this Code section and the laws relating to the practice of pharmacy and other businesses and professions licensed by the board. Any person properly conducting an investigation on behalf of the board shall have access to and may examine any writing, document, or other material relating to the fitness of any licensee or applicant. The executive director or his or her appointed representative may issue subpoenas to compel access to any writing, document, or other material upon a determination that reasonable grounds exist for the belief that a violation of this Code section or any other law relating to the practice of pharmacy or other business or profession subject to regulation or licensing by the board may have taken place. Notwithstanding the provisions of this paragraph, Code Section 16-13-60 shall control the access to or release of information.

(2) If a licensee is the subject of a board inquiry, all records relating to any person who receives services rendered by that licensee in his or her capacity as licensee shall be admissible at any hearing held to determine whether a violation of this chapter has taken place, regardless of any statutory privilege; provided, however, that any documentary evidence relating to a person who received those services shall be reviewed in camera and shall not be disclosed to the public.

(m) A person, firm, corporation, association, authority, or other entity shall be immune from civil and criminal liability for reporting or investigating the acts or omissions of a licensee or applicant which violate the provisions of subsection (a) of this Code section or any other provision of law relating to a licensee's or applicant's fitness to practice a business or profession licensed under this chapter, or for initiating or conducting proceedings against such licensee or applicant, if such report is made or action is taken in good faith, without fraud or malice. Any person who testifies or who makes a recommendation to the board in the nature of peer review, in good faith, without fraud or malice, before the board in any proceeding involving the provisions of subsection (a) of this Code section or any other law relating to a licensee's or applicant's fitness to practice the business or profession licensed by the board shall be immune from civil and criminal liability for so testifying.

(n) Neither the issuance of a private reprimand nor the denial of a license by reciprocity nor the denial of a request for reinstatement of a revoked license nor the refusal to issue a previously denied license shall be considered to be a contested case within the meaning of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act"; notice and hearing within the meaning of such chapter shall not be required, but the applicant or licensee shall be allowed to appear before the board if he or she so requests. The board may resolve a pending action by the issuance of a letter of concern. Such letter shall not be considered a disciplinary action or a contested case under Chapter 13 of Title 50 and shall not be disclosed to any person except the licensee or applicant.

(o) If any licensee or applicant after reasonable notice fails to appear at any hearing of the board for that licensee or applicant, the board may proceed to hear the evidence against such licensee or applicant and take action as if such licensee or applicant had been present. A notice of hearing, initial or recommended decision, or final decision of the board in a disciplinary proceeding shall be served personally upon the licensee or applicant or served by certified mail or statutory overnight delivery, return receipt requested, to the last known address of record with the board. If such material is served by certified mail or statutory overnight delivery and is returned marked "unclaimed" or "refused" or is otherwise undeliverable and if the licensee or applicant cannot, after diligent effort, be located, the executive director, or his or her designee, shall be deemed to be the agent for service for such licensee or applicant for purposes of this Code section, and service upon the executive director, or his or her designee, shall be deemed to be service upon the licensee or applicant.

(p) Board proceedings that result in the voluntary surrender of a license or the failure to renew a license by the end of an established penalty period shall have the same effect as a revocation of such license, subject to reinstatement in the discretion of the board. The board may restore and reissue a license to practice under this chapter and, as a condition thereof, may impose any disciplinary sanction provided by this Code section or the provisions of this chapter.

(q) This Code section shall apply equally to all licensees or applicants whether individuals, partners, or members of any other incorporated or unincorporated associations, corporations, limited liability companies, or other associations of any kind whatsoever.



§ 26-4-61. Temporary suspension of license; notice; disciplinary hearings

(a) The provisions of subsection (c) of Code Section 50-13-18 with respect to emergency action by a professional licensing board and summary suspension of a license are adopted and incorporated by reference into this Code section.

(b) Whenever a notice of summary suspension, notice of hearing, initial or recommended decision, or final decision of the board in a disciplinary proceeding is docketed, it shall be personally served upon the licensee or applicant or served by certified mail or statutory overnight delivery, return receipt requested, to the last known address of record with the board. If such material is served by certified mail or statutory overnight delivery and is returned marked "unclaimed" or "refused" or is otherwise undeliverable and if the licensee or applicant cannot, after reasonable effort, be located, the director for the board shall be deemed to be the agent for service for such licensee or applicant for purposes of this Code section and service upon the director shall be deemed to be service upon the licensee or applicant.

(c) If any licensee or applicant after reasonable notice fails to appear at any hearing of the board for that licensee or applicant, the board may proceed to hear the evidence against such licensee or applicant and take action as if such licensee or applicant had been present.



§ 26-4-62. Penalty for violation of chapter

Except as otherwise provided in this chapter or in Chapter 13 of Title 16, any violation of this chapter shall constitute a misdemeanor.






Article 5 - Prescription Drugs

§ 26-4-80. License required for practice of pharmacy; dispensing of prescription drugs; prescription drug orders; electronically transmitted drug orders; refills; Schedule II controlled substance prescriptions

(a) All persons engaging in the practice of pharmacy in this state must be licensed by the board.

(b) Prescription drugs shall be dispensed only pursuant to a valid prescription drug order. A pharmacist shall not dispense a prescription which the pharmacist knows or should know is not a valid prescription. A pharmacist shall have the same corresponding liability for prescriptions as an issuing practitioner as set forth in 21 C.F.R. Part 1304 as such regulation exists on January 1, 2013. Valid prescription drug orders shall include those issued by a physician, dentist, podiatrist, veterinarian, or other person licensed, registered, or otherwise authorized under the laws of this state, or of any state or territory of the United States, to prescribe dangerous drugs or controlled substances or both.

(c) A prescription drug order may be accepted by a pharmacist or pharmacy intern or extern in written form, orally, via an electronic visual image prescription drug order, or via an electronic data prescription drug order as set forth in this chapter or as set forth in regulations promulgated by the board. Provisions for accepting a prescription drug order for a Schedule II controlled substance are set forth in subsection (l) of this Code section, the board's regulations, or the regulations of the United States Drug Enforcement Administration in 21 C.F.R. 1306. Electronic prescription drug orders shall either be an electronic visual image of a prescription drug order or an electronic data prescription drug order and shall meet the requirements set forth in regulations promulgated by the board. A hard copy prescription prepared by a practitioner or a practitioner's agent, which bears an electronic visual image of the practitioner's signature and is not sent by facsimile, must be printed on security paper. Prescriptions transmitted either electronically or via facsimile shall meet the following requirements:

(1) Electronically transmitted prescription drug orders shall be transmitted by the practitioner or, in the case of a prescription drug order to be transmitted via facsimile, by the practitioner or the practitioner's agent under supervision of the practitioner, to the pharmacy of the patient's choice with no intervening person or intermediary having access to the prescription drug order. For purposes of this paragraph, "intervening person or intermediary" shall not include a person who electronically formats or reconfigures data or information for purposes of integrating into and between computer or facsimile systems of practitioners and pharmacists;

(2) Prescription drug orders transmitted by facsimile or computer shall include:

(A) In the case of a prescription drug order for a dangerous drug, the complete name and address of the practitioner;

(B) In the case of a prescription drug order for a controlled substance, the complete name, address, and DEA registration number of the practitioner;

(C) The telephone number of the practitioner for verbal confirmation;

(D) The name and address of the patient;

(E) The time and date of the transmission;

(F) The full name of the person transmitting the order; and

(G) The signature of the practitioner in a manner as defined in regulations promulgated by the board or, in the case of a controlled substances prescription, in accordance with 21 C.F.R. 1301.22;

(3) An electronically transmitted, issued, or produced prescription drug order which meets the requirements of this Code section shall be deemed the original order;

(4) The pharmacist shall exercise professional judgment regarding the accuracy and authenticity of any electronically transmitted, issued, or produced prescription drug order consistent with federal and state laws and rules and regulations adopted pursuant to the same;

(5) An electronically encrypted, issued, or produced prescription drug order transmitted from a practitioner to a pharmacist shall be considered a highly confidential transaction and such transmission, issuance, or production shall not be compromised by unauthorized interventions, control, change, altering, manipulation, or accessing patient record information by any other person or party in any manner whatsoever between the time after the practitioner has electronically transmitted, issued, or produced a prescription drug order and such order has been received by the pharmacy of the patient's choice. For purposes of this paragraph, "unauthorized interventions, control, change, altering, manipulation, or accessing patient record information" shall not include electronic formatting or reconfiguring of data or information for purposes of integrating into and between computer or facsimile systems of practitioners and pharmacists;

(6) Any pharmacist who transmits, receives, or maintains any prescription or prescription refill either orally, in writing, or electronically shall ensure the security, integrity, and confidentiality of the prescription and any information contained therein; and

(7) (A) The board shall promulgate rules and regulations under this Code section for institutional settings such as hospital pharmacies, nursing home pharmacies, clinic pharmacies, or pharmacies owned or operated directly by health maintenance organizations.

(B) The rules established pursuant to subparagraph (A) of this paragraph shall specifically authorize hospital pharmacies to use remote order entry when:

(i) The licensed pharmacist is not physically present in the hospital, the hospital pharmacy is closed, and a licensed pharmacist will be physically present in the hospital pharmacy within 24 hours;

(ii) At least one licensed pharmacist is physically present in the hospital pharmacy and at least one other licensed pharmacist is practicing pharmacy in the hospital but not physically present in the hospital pharmacy; or

(iii) At least one licensed pharmacist is physically present in a hospital within this state which remotely serves only on weekends not more than four other hospitals under the same ownership or management which have an average daily census of less than 12 acute patients.

(C) Before a hospital may engage in remote order entry as provided in this paragraph, the director of pharmacy of the hospital shall submit to the board written policies and procedures for the use of remote order entry. The required policies and procedures to be submitted to the board shall be in accordance with the American Society of Health-System Pharmacists and shall contain provisions addressing quality assurance and safety, mechanisms to clarify medication orders, processes for reporting medication errors, documentation and record keeping, secure electronic access to the hospital pharmacy's patient information system and to other electronic systems that the on-site pharmacist has access to, access to hospital policies and procedures, confidentiality and security, and mechanisms for real-time communication with prescribers, nurses, and other caregivers responsible for the patient's health care.

(D) If the board concludes that the hospital's actual use of remote order entry does not comply with this paragraph or the rules adopted pursuant to this chapter, it may issue a cease and desist order after notice and hearing.

(d) Information contained in the patient medication record or profile shall be considered confidential information as defined in this title. Confidential information may be released to the patient or the patient's authorized representative, the prescriber or other licensed health care practitioners then caring for the patient, another licensed pharmacist, the board or its representative, or any other person duly authorized to receive such information. In accordance with Code Section 24-12-1, confidential information may be released to others only on the written release of the patient, court order, or subpoena.

(e) Except as authorized under subsection (j) of this Code section, a prescription may not be refilled without authorization. When refills are dispensed pursuant to authorization contained on the original prescription or when no refills are authorized on the original prescription but refills are subsequently authorized by the practitioner, the refill authorization shall be recorded on the original prescription document and the record of any refill made shall be maintained on the back of the original prescription document or on some other uniformly maintained record and the dispensing pharmacist shall record the date of the refill, the quantity of the drug dispensed, and the dispensing pharmacist's initials; provided, however, that an original prescription for a Schedule III, IV, or V controlled substance which contains no refill information may not be authorized to be refilled more than five times or after six months from the date of issuance, whichever occurs first. Authorization for any additional refill of a Schedule III, IV, or V controlled substance prescription in excess of five refills or after six months from the date of issuance of the prescription shall be treated as a new prescription.

(f) (1) When filling a prescription or refilling a prescription which may be refilled, the pharmacist shall exercise professional judgment in the matter. No prescription shall be filled or refilled with greater frequency than the approximate interval of time that the dosage regimen ordered by the practitioner would indicate, unless extenuating circumstances are documented which would justify a shorter interval of time before the filling or refilling of the prescription.

(2) Notwithstanding paragraph (1) of this subsection, in order to prevent unintended interruptions in drug therapy for topical ophthalmic products:

(A) A pharmacist shall be authorized, without obtaining subsequent authorization from the practitioner or obtaining a new prescription from the practitioner, to permit refills at 70 percent of the predicted days of use; and

(B) At the patient's request, a practitioner shall be permitted to authorize refills earlier than 70 percent of the predicted days of use.

This paragraph shall apply to refills purchased through retail pharmacies and mail order sources.

(g) The pharmacist who fills or refills a prescription shall record the date of dispensing and indicate the identity of the dispensing pharmacist on the prescription document or some other appropriate and uniformly maintained record. If this record is maintained on the original prescription document, the original dispensing and any refills must be recorded on the back of the prescription.

(h) When the patient no longer seeks personal consultation or treatment from the practitioner, the practitioner and patient relationship is terminated. A prescription becomes invalid after the practitioner and patient relationship is terminated which is defined as a reasonable period of time not to exceed six months in which the patient could have established a new practitioner and patient relationship as established by the board through the promulgation of rules and regulations.

(i) All prescription drug orders must bear the signature of the prescribing practitioner as defined in Code Section 16-13-21. Physician assistants must comply with all applicable laws regarding signatures. Further, the nature of such signature must meet the requirements set forth in regulations promulgated by the board. A physically applied signature stamp is not acceptable in lieu of an original signature. Except as otherwise provided for in this subsection, when an oral prescription drug order or the oral authorization for the refilling of a prescription drug order is received which has been transmitted by someone other than the practitioner, the name of the individual making the transmission and the date, time, and location of the origin of the transmission must be recorded on the original prescription drug order or other record by the pharmacist receiving the transmission. No one other than the practitioner or an agent authorized by the practitioner shall transmit such prescriptions in any manner. In institutional settings such as hospital pharmacies, nursing home pharmacies, clinic pharmacies, or pharmacies owned or operated directly by health maintenance organizations, the name of the individual making the transmission is not required to be placed on the order.

(j) A pharmacist licensed by the board may dispense up to a 72 hour supply of a prescribed medication in the event the pharmacist is unable to contact the practitioner to obtain refill authorization, provided that:

(1) The prescription is not for a controlled substance;

(2) In the pharmacist's professional judgment, the interruption of therapy might reasonably produce undesirable health consequences or may cause physical or mental discomfort;

(3) The dispensing pharmacist notifies the practitioner or his or her agent of the dispensing within seven working days after the prescription is refilled pursuant to this subsection;

(4) The pharmacist properly records the dispensing as a separate nonrefillable prescription. Said document shall be filed as is required of all other prescription records. This document shall be serially numbered and contain all information required of other prescriptions. In addition it shall contain the number of the prescription from which it was refilled;

(5) The pharmacist shall record on the patient's record and on the new document the circumstances which warrant such dispensing; and

(6) The pharmacist does not employ this provision regularly for the same patient on the same medication.

(k) All out-patient prescription drug orders which are dispensed shall be appropriately labeled in accordance with the rules and regulations promulgated by the board as follows:

(1) Before an out-patient prescription drug is released from the dispensing area, the prescription drug shall bear a label containing the name and address of the pharmacy, a prescription number, the name of the prescriber, the name of the patient, directions for taking the medication, the date of the filling or refilling of the prescription, the initials or identifying code of the dispensing pharmacist, and any other information which is necessary, required, or, in the pharmacist's professional judgment, appropriate; and

(2) The pharmacist who fills an out-patient prescription drug order shall indicate the identity of the dispensing pharmacist on the label of the prescription drug. Identification may be made by placing initials on the label of the dispensed drug. The label shall be affixed to the outside of the container of the dispensed drug by means of adhesive or tape or any other means which will assure that the label remains attached to the container.

(l) A Schedule II controlled substance prescription drug order in written form signed in indelible ink by the practitioner may be accepted by a pharmacist and the Schedule II controlled substance may be dispensed by such pharmacist. Other forms of Schedule II controlled substance prescription drug orders may be accepted by a pharmacist and the Schedule II controlled substance may be dispensed by such pharmacist in accordance with regulations promulgated by the board and in accordance with DEA regulations found in 21 C.F.R. 1306. A pharmacist shall require a person picking up a Schedule II controlled substance prescription to present a government issued photo identification document or such other form of identification which documents legibly the full name of the person taking possession of the Schedule II controlled substance subject to the rules adopted by the board.

(m) No licensee nor any other entity shall be permitted to provide facsimile machines or equipment, computer software, technology, hardware, or supplies related to the electronic transmission of prescription drug orders to any practitioner which restricts such practitioner from issuing prescription drug orders for certain prescription drugs or restricts a patient from choosing the retail pharmacy to which an electronic prescription drug order may be transmitted.

(n) Institutions including, but not limited to, hospitals, long-term care facilities, and inpatient hospice facilities which utilize electronic medical record systems that meet the information requirements for prescription drug orders for patients pursuant to this Code section shall be considered to be in compliance with this Code section.

(o) Nothing in this Code section shall be construed to prohibit any insurance company, hospital or medical service plan, health care provider network, health maintenance organization, health care plan, employer, or other similar entity providing health insurance from offering incentives to pharmacies, pharmacists, and practitioners that accept or utilize electronic data prescription drug orders.

(p) Pharmacists dispensing prescriptions pursuant to a remote automated medication system in accordance with the rules and regulations adopted by the State Board of Pharmacy pursuant to paragraph (12.1) of subsection (a) of Code Section 26-4-28 shall be considered in compliance with this Code section.



§ 26-4-80.1. Use of security paper for hard copy prescription drug orders

(a) Effective October 1, 2011, every hard copy prescription drug order for any Schedule II controlled substance written in this state by a practitioner shall be written on security paper.

(b) A pharmacist shall not fill a hard copy prescription drug order for any Schedule II controlled substance from a practitioner unless it is written on security paper, except that a pharmacist may provide emergency supplies in accordance with the board and other insurance contract requirements.

(c) If a hard copy of an electronic data prescription drug order for any Schedule II controlled substance is given directly to the patient, the manually signed hard copy prescription drug order must be on security paper approved by the board that meets the requirements of subparagraph (A) of paragraph (38.5) of Code Section 26-4-5 or security paper that meets the requirements of subparagraph (B) of paragraph (38.5) of Code Section 26-4-5.

(d) Practitioners shall employ reasonable safeguards to assure against theft or unauthorized use of security paper and shall promptly report to appropriate authorities any theft or unauthorized use.

(e) The board shall create a seal of approval that confirms that security paper contains all three industry recognized characteristics required by paragraph (38.5) of Code Section 26-4-5. The seal shall be affixed to all security paper used in this state; provided, however, that security paper which meets the requirements of subparagraph (B) of paragraph (38.5) of Code Section 26-4-5 shall not be required to have such affixed seal.

(f) The board may adopt rules necessary for the administration of this Code section.

(g) The security paper requirements in this Code section shall not apply to:

(1) Prescriptions that are transmitted to the pharmacy by telephone, facsimile, or electronic means; or

(2) Prescriptions written for inpatients of a hospital, outpatients of a hospital, residents of a nursing home, inpatients or residents of a mental health facility, or individuals incarcerated in a local, state, or federal correctional facility when the health care practitioner authorized to write prescriptions writes the order into the patient's medical or clinical record, the order is given directly to the pharmacy, and the patient never has the opportunity to handle the written order.



§ 26-4-81. Substitution of generic drugs or interchangeable biological products for brand name drugs and prescribed biological products

(a) In accordance with this Code section, a pharmacist may substitute:

(1) A drug with the same generic name in the same strength, quantity, dose, and dosage form as the prescribed brand name drug product which is, in the pharmacist's reasonable professional opinion, pharmaceutically equivalent; or

(2) A biological product with an interchangeable biological product.

(b) If a practitioner of the healing arts prescribes:

(1) A drug by its generic name, the pharmacist shall dispense the lowest retail priced drug product which is in stock and which is, in the pharmacist's reasonable professional opinion, pharmaceutically equivalent; or

(2) A biological product by its nonproprietary name, the pharmacist shall dispense the lowest retail priced interchangeable biological product which is in stock.

(c) Substitutions as provided for in subsections (a) and (b) of this Code section are authorized for the express purpose of making available to the consumer the lowest retail priced:

(1) Drug product which is in stock and which is, in the pharmacist's reasonable professional opinion, both therapeutically equivalent and pharmaceutically equivalent; or

(2) Interchangeable biological product which is in stock.

(d) (1) Whenever a substitution is made, the pharmacist shall record on the original prescription the fact that there has been a substitution and the identity of the dispensed drug product or interchangeable biological product and its manufacturer. Such prescription shall be made available for inspection by the board or its representative in accordance with the rules of the board.

(2) If a pharmacist substitutes a generic drug product for a brand name prescribed drug product when dispensing a prescribed medication, the brand name and the generic name of the drug product, with an explanation of "generic for (insert name of brand name prescribed drug product)" or similar language to indicate substitution has occurred, must appear on the prescription label and be affixed to the container or an auxiliary label, unless the prescribing practitioner indicated that the name of the drug may not appear upon the prescription label; provided, however, that this paragraph shall not apply to medication dispensed for in-patient hospital services or to medications in specialty packaging for dosing purposes as defined by the board.

(3) If a pharmacist substitutes an interchangeable biological product for a prescribed biological product when dispensing a prescribed medication, the name of the interchangeable biological product, with an explanation of "interchangeable biological product for (insert name of prescribed biological product)" or similar language to indicate substitution has occurred, must appear on the prescription label and be affixed to the container or an auxiliary label, unless the prescribing practitioner indicated that the name of the biological product may not appear upon the prescription label; provided, however, that this paragraph shall not apply to biological products dispensed for in-patient hospital services, to hospital administered biological products for outpatients, or to biological products in specialty packaging for dosing purposes as defined by the board. This paragraph shall apply to hospital retail pharmacies and to any biological products dispensed by a hospital for a patient's use or administration at home.

(e) The substitution of any drug or biological product by a registered pharmacist pursuant to this Code section does not constitute the practice of medicine.

(f) A patient for whom a prescription drug or biological product order is intended may instruct a pharmacist not to substitute a generic name drug in lieu of a brand name drug or an interchangeable biological product in lieu of a prescribed biological product.

(g) A practitioner of the healing arts may instruct the pharmacist not to substitute a generic name drug in lieu of a brand name drug or an interchangeable biological product in lieu of a prescribed biological product by including the words "brand necessary" in the body of the prescription. When a prescription is a hard copy prescription drug or biological product order, such indication of brand necessary must be in the practitioner's own handwriting and shall not be printed, applied by rubber stamp, or any such similar means. When the prescription is an electronic prescription drug or biological product order, the words "brand necessary" are not required to be in the practitioner's own handwriting and may be included on the prescription in any manner or by any method. When a practitioner has designated "brand necessary" on an electronic prescription drug or biological product order, a generic drug or interchangeable biological product shall not be substituted without the practitioner's express consent, which shall be documented by the pharmacist on the prescription and by the practitioner in the patient's medical record.

(h) Within 48 hours, excluding weekends and holidays, following the dispensing of a biological product, the dispensing pharmacist or the pharmacist's designee shall communicate to the prescriber the specific product provided to the patient, including the name of the biological product and the manufacturer. The communication shall be conveyed by making an entry into an interoperable electronic medical records system or through electronic prescribing technology or a pharmacy record that is electronically accessible by the prescriber. Otherwise, the pharmacist shall communicate the biological product dispensed to the prescriber by using facsimile, telephone, electronic transmission, or other prevailing means, provided that communication shall not be required where:

(1) There is no interchangeable biological product approved by the federal Food and Drug Administration for the prescribed product; or

(2) A refill prescription is not changed from the product dispensed on the prior filling of the prescription.

(i) The board shall maintain a link on its website to the current list of all biological products determined by the federal Food and Drug Administration to be interchangeable with a specific biological product.

(j) Code Section 26-4-118, "The Pharmacy Audit Bill of Rights," shall apply to biological products and interchangeable biological products dispensed pursuant to this Code section.



§ 26-4-82. Duties requiring professional judgment; responsibilities of licensed pharmacist

(a) In dispensing drugs, no individual other than a licensed pharmacist shall perform or conduct those duties or functions which require professional judgment. It shall be the responsibility of the supervising pharmacist to ensure that no other employee of the pharmacy, including pharmacy technicians, performs or conducts those duties or functions which require professional judgment.

(b) For all prescriptions, it shall be the responsibility of the pharmacist on duty at a facility to ensure that only a pharmacist or a pharmacy intern under the direct supervision of a pharmacist provides professional consultation and counseling with patients or other licensed health care professionals, and that only a pharmacist or a pharmacy intern under the direct supervision of a pharmacist accepts initial telephoned prescription orders or provides information in any manner relative to prescriptions or prescription drugs.

(c) In the dispensing of all prescription drug orders:

(1) The pharmacist shall be responsible for all activities of the pharmacy technician in the preparation of the drug for delivery to the patient;

(2) The pharmacist shall be present and personally supervising the activities of the pharmacy technician at all times;

(3) When electronic systems are employed within the pharmacy, pharmacy technicians may enter information into the system and prepare labels; provided, however, that it shall be the responsibility of the pharmacist to verify the accuracy of the information entered and the label produced in conjunction with the prescription drug order;

(4) When a prescription drug order is presented for refilling, it shall be the responsibility of the pharmacist to review all appropriate information and make the determination as to whether to refill the prescription drug order; and

(5) Pharmacy technicians in the dispensing area shall be easily identifiable.

(d) The board of pharmacy shall promulgate rules and regulations regarding the activities and utilization of pharmacy technicians in pharmacies, including the establishment of a registry as required in paragraph (7) of subsection (a) of Code Section 26-4-28; provided, however, that the pharmacist to pharmacy technician ratio shall not exceed one pharmacist providing direct supervision of three pharmacy technicians. The board may consider and approve an application to increase the ratio in a pharmacy located in a licensed hospital. Such application must be made in writing and must be submitted to the board by the pharmacist in charge of a specific hospital pharmacy in this state. One of the three technicians must:

(1) Have successfully passed a certification program approved by the board of pharmacy;

(2) Have successfully passed an employer's training and assessment program which has been approved by the board of pharmacy; or

(3) Have been certified by either the Pharmacy Technician Certification Board or any other nationally recognized certifying body approved by the board of pharmacy.

(e) In addition to the utilization of pharmacy technicians, a pharmacist may be assisted by and directly supervise one pharmacy intern and one pharmacy extern.



§ 26-4-83. Patient record systems

(a) The board of pharmacy may refuse to renew or may suspend, revoke, or restrict the licenses of or fine any person or pharmacy pursuant to the procedures set forth in this Code section and rules and regulations established by the board upon the failure to maintain an appropriate patient record system.

(b) A patient record system shall be maintained by all pharmacies for patients for whom prescription drug orders are dispensed. The patient record system shall provide for the immediate retrieval of information necessary by the pharmacist to identify previously dispensed drugs at the time a prescription drug order is presented for dispensing. The pharmacist or the pharmacist's designee shall make a reasonable effort to obtain, record, and maintain the following information:

(1) The full name of the patient for whom the drug is intended;

(2) The address and telephone number of the patient;

(3) The date of birth of the patient; and

(4) The gender of the patient.

(c) The pharmacist shall make a reasonable effort to obtain from the patient or the patient's agent and shall record any known allergies, drug reactions, idiosyncrasies, and chronic conditions or disease states of the patient and identify any other drugs, including over-the-counter drugs or devices, currently being used by the patient which may relate to prospective drug use review unless the patient or the patient's agent refuses to provide such information. The pharmacist shall make a reasonable effort to obtain, record, and maintain the following information:

(1) A list of all prescription drug orders obtained by the patient at the pharmacy where the prescription drug order is being filled for at least the preceding two years, showing the prescription number, the name and strength of the drug, the quantity and date dispensed, and the name of the prescribing practitioner; and

(2) Comments from the pharmacist relevant to the individual's drug therapy, including any other information peculiar to the specific patient or drug.

(d) A patient record shall be maintained for a period of not less than two years from the date of the last entry in the profile record. This record may be a hard copy of a computerized form.



§ 26-4-84. Restriction of license for failure to review patient records and prescription drug orders

(a) The board of pharmacy may refuse to renew or may suspend, revoke, or restrict the licenses of or fine any person or pharmacy pursuant to the procedures set forth in this Code section upon the failure to review patient records and prescription drug orders.

(b) A pharmacist shall review the patient record and each prescription drug order presented for dispensing for the purposes of promoting therapeutic appropriateness by identifying:

(1) Overutilization or underutilization;

(2) Therapeutic duplications;

(3) Drug-disease contraindications;

(4) Drug-drug interactions;

(5) Incorrect drug dosage, dosage form, or duration of drug therapy;

(6) Drug-allergy interactions; and

(7) Clinical abuse or misuse.

(c) Upon recognizing any of the above situations, the pharmacist shall take appropriate steps to avoid or resolve the situation or problem which shall, if necessary, include consultation with the prescribing practitioner.



§ 26-4-85. Patient counseling; optimizing drug therapy

(a) The board of pharmacy may refuse to renew or may suspend, revoke, or restrict the licenses of or fine any person or pharmacy pursuant to the procedures set forth in this Code section upon the failure to offer to counsel patients.

(b) Upon receipt of a prescription drug order and following a review of the patient's record, the pharmacist or the pharmacy intern operating under the direct supervision of the pharmacist shall personally offer to discuss matters which will enhance or optimize drug therapy with each patient or caregiver of such a patient. Such discussion shall be in person, whenever practicable, or by telephone and shall include appropriate elements of patient counseling, based on the professional judgment of the pharmacist. Such elements may include but are not limited to the following:

(1) The name and description of the drug;

(2) The dosage form, dose, route of administration and duration of therapy;

(3) The intended use of the drug and expected action or result;

(4) Any special directions or precautions for preparation, administration, or use by the patient;

(5) Common severe side effects or adverse effects or interactions and therapeutic contraindications that may be encountered, including their avoidance, and the action required if such side effect, adverse effect, interaction, or therapeutic contraindication occurs;

(6) Techniques for self-monitoring of drug therapy;

(7) The proper storage of the drug;

(8) Prescription refill information;

(9) The action to be taken in the event of a missed dose; and

(10) The comments of the pharmacist relevant to the patient's drug therapy, including any other information peculiar to the specific patient or drug.

(c) Additional forms of patient information may be used to supplement verbal patient counseling when appropriate or available.

(d) Patient counseling, as described in this Code section, shall not be required for:

(1) In-patients of a hospital or institution where other health care professionals are authorized to administer the drug or drugs;

(2) Inmates of corrections institutions where pharmacy services are provided by the Department of Corrections or by a county or municipal political subdivision either directly or by a subcontractor of the above; or

(3) Patients receiving drugs from the Department of Public Health; provided, however, that pharmacists who provide drugs to patients in accordance with Code Section 43-34-23 shall include in all dispensing procedures a written process whereby the patient or the caregiver of the patient is provided with the information required under this Code section.

(e) A pharmacist shall not be required to counsel a patient or the caregiver of the patient when the patient or the caregiver of the patient refuses such consultation or counseling.



§ 26-4-86. Compounding and distribution of drug products

(a) The board shall establish rules and regulations governing the compounding and distribution of drug products by pharmacists, practitioners, and pharmacies licensed or registered by this state. Such rules and regulations shall include provisions ensuring compliance with USP-NF standards.

(b) (1) All drug products compounded and labeled in accordance with board rules regarding pharmaceutical compounding shall be deemed to meet the labeling requirements of Chapter 13 of Title 16 and Chapters 3 and 4 of this title.

(2) All drug products compounded by a licensed outsourcing facility shall also be compounded in accordance with applicable current good manufacturing practices established by the federal Food and Drug Administration.

(c) In regards to pharmacists compounding nonpatient specific sterile drugs to be provided to practitioners to use in patient care or altering or repackaging such drugs for practitioners to use in patient care in the practitioner's office, such nonpatient specific sterile compounding shall only be conducted by an outsourcing facility and as allowed by applicable federal law and board rule for pharmaceutical compounding using USP-NF standards for sterile compounding. Such sterile drugs may be compounded only in quantities determined by board rule following consultation with the Georgia Composite Medical Board. No Schedule II, III, IV, or V controlled substance, as defined in Article 2 of Chapter 13 of Title 16, shall be eligible for such designation. Nothing in this subsection shall be construed to apply to pharmacies owned or operated by institutions or to pharmacists or practitioners within or employed by an institution or affiliated entity; provided, however, that pharmacies owned or operated by institutions and pharmacists and practitioners within or employed by institutions or affiliated entities shall remain subject to other requirements, rules, and regulations established by the board and the federal Food and Drug Administration governing the compounding of medication.

(d) (1) Practitioners who may lawfully compound drugs for administering or dispensing to their own patients pursuant to Code Section 26-4-130 shall comply with all provisions of this Code section and board rules regarding pharmaceutical compounding.

(2) Nothing in this Code section shall be construed to prohibit or interfere with the ability of a practitioner to compound drugs for administering or dispensing to their own patients pursuant to Code Section 26-4-130.



§ 26-4-87. Storage and handling of controlled substances and dangerous drugs

The board shall promulgate rules and regulations governing the appropriate and proper storage and handling of controlled substances and dangerous drugs as defined in Chapter 13 of Title 16 which are consistent with those standards established by the United States Pharmacopeial Convention.



§ 26-4-88. Restrictions on dispensing of medicines, drugs, or poisons; functions which require the professional judgment of a pharmacist

(a) No person shall engage in the dispensing of any medicines, drugs, or poisons unless said person is a pharmacist licensed in accordance with this chapter or a pharmacy intern dispensing such items in accordance with this chapter.

(b) Except as otherwise required pursuant to Code Section 26-4-86, this chapter shall not apply to practitioners of the healing arts prescribing, compounding their own prescriptions, or dispensing drugs or medicines except as provided in Code Section 26-4-130.

(c) Nothing in this Code section shall prohibit any person from assisting any duly licensed pharmacist or practitioner, provided that such duly licensed pharmacist or practitioner shall be physically present in the prescription area and actually observing the actions of such person performing such tasks; provided, further, that no prescription shall be given to the person requesting the same unless the contents and the label thereof shall have been verified by a licensed pharmacist or practitioner.

(d) With respect to pharmacy technicians, the following functions require the professional judgment of a pharmacist, or pharmacy intern under the supervision of a pharmacist, and may not be performed by a pharmacy technician:

(1) Acceptance of initial oral prescriptions;

(2) Certification of a filled or finished prescription or prescription drug order;

(3) Weighing or measuring active ingredients without a mechanism of verification;

(4) Reconstitution of prefabricated medication without a mechanism of verification;

(5) Verification of the constituents of final IV admixtures for accuracy, efficacy, and patient utilization;

(6) Entry of orders on patient medication profiles without verification by a pharmacist; and

(7) Provision of drug information that has not been prepared or approved by the pharmacist.



§ 26-4-89. Selling drugs in vending machines prohibited; remote automated medication system excluded

(a) Any person who shall sell or dispense drugs by the use of vending machines shall be guilty of a misdemeanor.

(b) A remote automated medication system shall not be considered a vending machine for purposes of this Code section.



§ 26-4-90. Remuneration for professional pharmacy care services

Nothing in this chapter shall be interpreted to prohibit a pharmacist or pharmacy from being remunerated for professional pharmacy care services.






Article 6 - Pharmacies

§ 26-4-110. Pharmacy licenses -- Classifications; applications; fees; investigations; prescription department requirements

(a) All facilities engaged in the manufacture, production, sale, or distribution of drugs or devices utilized in the practice of pharmacy or pharmacies where drugs or devices are dispensed or pharmacy care is provided shall be licensed by the board and shall biennially renew their license with the board. Where operations are conducted at more than one location, each such location shall be licensed by the board.

(b) The board may by rule determine the licensure classifications of all persons and facilities licensed as a pharmacy under this article and establish minimum standards for such persons and facilities.

(c) (1) The board shall establish by rule, under the powers granted to it under Article 2 of this chapter and as may be required from time to time under federal law the criteria which each person must meet to qualify for licensure as a pharmacy in each classification. The board may issue licenses with varying restrictions to such persons where the board deems it necessary.

(2) All applications for a new license shall be accompanied by a fee. Upon the filing of an application for a license, the board may cause a thorough investigation of the applicant to be made, and, if satisfied that the applicant possesses the necessary qualifications and that the pharmacy will be conducted in accordance with law, shall issue a license.

(d) Each pharmacy shall have a pharmacist in charge. Whenever an applicable rule requires or prohibits action by a pharmacy, responsibility shall be that of the owner and the pharmacist in charge of the pharmacy, whether the owner is a sole proprietor, partnership, association, corporation, or otherwise. The pharmacist in charge shall be responsible for notifying the board in accordance with its rules and regulations of updated information regarding the registration of pharmacy technicians.

(e) The board may enter into agreements with other states or with third parties for the purpose of exchanging information concerning licensure of any pharmacy.

(f) The board may deny or refuse to renew a pharmacy license if it determines that the granting or renewing of such license would not be in the public interest.

(g) It shall be unlawful for any person in connection with any place of business or in any manner to take, use, or exhibit the title "drug store," "pharmacy," "apothecary," or any combination of such titles or any title or designation of like import or other term to take the place of such title, unless such place of business is licensed as a pharmacy under the provisions of this chapter, has submitted a written request to the board and received a waiver from this subsection, or meets the provisions of any rule or regulation regarding use of such titles and promulgated by the board.

(h) Every pharmacy licensed under this chapter shall have a prescription department which shall be kept clean and free of all materials not currently in use in the practice of compounding or preparing a medication for dispensing. The space behind the prescription counter shall be kept free of obstruction at all times.

(i) During hours of operation, every pharmacy licensed pursuant to this chapter shall have a prescription department under the personal supervision of a duly licensed pharmacist who shall have personal supervision of not more than one pharmacy at the same time, provided that nothing in this chapter shall be construed to prohibit any pharmacist from having personal supervision of a pharmacy located in a hospital, nursing home, college of pharmacy, or a pharmacy owned and operated directly by a health maintenance organization. Every pharmacy licensed under this chapter, except those located within and owned and operated by a duly licensed and accredited hospital, nursing home, or college of pharmacy or a pharmacy complying with subsection (j) of this Code section, shall have a prescription department open for business at all times that the business establishment is open to the public, except that during temporary absences of any licensed pharmacist not to exceed three hours daily or more than one and one-half hours at any one time the prescription department shall be closed and no prescription shall be filled or dispensed.

(j) If a pharmacy is located in a general merchandising establishment, or if the owner of the pharmacy so chooses, a portion of the space of the business establishment may be set aside and permanently enclosed or otherwise secured. Only that permanently enclosed or otherwise secured area shall be subject to the provisions of this chapter and shall be registered as a pharmacy. In such case, the area to be registered as a pharmacy shall be permanently enclosed with a partition built from the floor to the ceiling or otherwise secured in a manner as provided by the board through rules and regulations.



§ 26-4-110.1. Definitions; license required; condition for licensing

(a) As used in this Code section, the term:

(1) "Enrollee" means a person eligible to receive health care benefits under a health benefit plan.

(2) "Health benefit plan" means any hospital or medical insurance policy or certificate, health care plan contract or certificate, qualified higher deductible health plan, health maintenance organization subscriber contract, or any managed care plan.

(3) "Insurer" means a corporation or other entity which is licensed or otherwise authorized to offer a health benefit plan in this state.

(4) "Pharmacy benefits manager" means any person, corporation, or other entity that administers the prescription drug, prescription device, or both prescription drug and device portion of a health benefit plan on behalf of an insurer but shall not include any pharmacy benefits manager offered pursuant to Chapter 18 of Title 45 or offered on behalf of recipients of medical assistance under Titles XIX and XXI of the federal Social Security Act.

(b) Every pharmacy benefit manager providing services or benefits in this state which constitutes the practice of pharmacy as defined in Code Section 26-4-4 shall be licensed to practice as a pharmacy in this state and shall comply with those provisions of Code Section 26-4-110, except subsections (h), (i), and (j) thereof. As a condition for licensing, every pharmacy benefit manager shall permit the board or agents or employees thereof to inspect the premises of such pharmacy benefit manager whether those premises are located within or outside this state.



§ 26-4-111. Pharmacy licenses -- Minimum standards; transferability

(a) The board shall specify by rule the pharmacy licensure procedures to be followed, including but not limited to specification of forms for use in applying for such licensure and times, places, and applicable fees.

(b) Applicants for licensure to distribute, manufacture, sell, purchase, or produce drugs or devices within this state shall file with the board a verified application containing such information as the board requires of the applicant relative to the qualifications for a license.

(c) Pharmacy licenses issued by the board pursuant to this chapter shall not be transferable or assignable.

(d) The board shall specify by rule minimum standards for responsibility of any person or pharmacy that has employees or personnel engaged in the practice of pharmacy, manufacture, distribution, production, sale, or use of drugs or devices in the conduct of their business. If the licensed person is a pharmacy located in this state, that portion of the facility to which such license applies shall be operated only under the direct supervision of a pharmacist licensed to practice in this state.



§ 26-4-112. Occurrences requiring immediate notification to board

The board shall be notified immediately upon the occurrence of any of the following:

(1) Permanent closing of a licensed pharmacy;

(2) Change of ownership, management, or location of a licensed pharmacy;

(3) Change of the pharmacist in charge of a licensed pharmacy. If upon the board being notified of such change a replacement pharmacist in charge is not named in said notification, the license of that pharmacy shall stand suspended pending further findings by the board;

(4) Any theft or loss of drugs or devices of a licensed pharmacy;

(5) Any known conviction of any employee of a licensed pharmacy of any state or federal drug laws;

(6) Disasters, accidents, theft, destruction, or loss of records of a licensed pharmacy required to be maintained by state or federal law;

(7) Occurrence at a licensed pharmacy of a significant adverse drug reaction as defined by rules of the board; or

(8) Any and all other matters and occurrences at a licensed pharmacy as the board may require by rule.



§ 26-4-113. Wholesale distributors; licensing requirements; suspension or revocation of license; reinstatement

(a) No person shall operate as a pharmacy until a pharmacy license has been issued to such person by the board.

(b) Except where otherwise permitted by law, it shall be unlawful for any type of manufacturer, wholesale distributor, reverse drug distributor, outsourcing facility, or third-party logistics provider to distribute or deliver drugs or devices to or receive drugs or devices from any person or firm in this state not licensed under this chapter; provided, however, that out-of-state firms that conduct intracompany transfers of drugs or devices to and have the same ownership as a licensed firm in this state shall not be required to be licensed in this state pursuant to this chapter; and provided, further, that out-of-state third-party logistics providers that are licensed by their resident state or by the federal Food and Drug Administration shall not be required to obtain a license pursuant to this chapter. Any person who distributes or delivers drugs or devices to or receives drugs or devices from a person or firm not licensed under this chapter shall be subject to a fine to be imposed by the board for each offense in addition to such other disciplinary action the board may take under this chapter. Each such violation shall also constitute a misdemeanor.

(c) The board may suspend, revoke, deny, or refuse to renew the pharmacy license of, reprimand, issue a letter of concern to, or fine any person licensed under this article on any of the following grounds:

(1) The finding by the board of violations of any federal or state laws relating to the practice of pharmacy, drug samples, wholesale or retail drug or device distribution, or distribution of controlled substances;

(2) Any felony convictions under federal or state laws;

(3) The furnishing of false or fraudulent material in any application made in connection with drug or device manufacturing or distribution;

(4) Suspension or revocation by the federal or state government of any license currently or previously held by the applicant for the manufacture or distribution of any drugs or devices including controlled substances;

(5) Obtaining any remuneration by fraud, misrepresentation, or deception;

(6) Dealing with drugs or devices that are known or should have been known to be stolen drugs or devices;

(7) Purchasing or receiving of a drug or device from a source other than a person or pharmacy licensed under the laws of the state except where otherwise provided;

(8) Wholesale drug distributors, other than pharmacies, dispensing or distributing drugs or devices directly to patients; or

(9) Violations of any of the provisions of this chapter or of any of the rules adopted by the board under this chapter.

(d) Reinstatement of a pharmacy license that has been suspended, revoked, or restricted by the board may be granted in accordance with the rules of the board.



§ 26-4-114. Special pharmacy permits

(a) A pharmacy located within and owned and operated by a school or college of pharmacy in this state may apply to the board for a special pharmacy permit which shall entitle the holder thereof to purchase, receive, possess, or dispose of drugs for educational or research purposes. The application shall include the name of a registered pharmacist who shall be responsible for maintaining accurate records regarding the purchase, receipt, possession, and disposal of drugs utilized for educational or research purposes. If the board certifies that the application complies with applicable laws and rules and regulations, the board shall issue the permit.

(b) A holder of a special pharmacy permit under subsection (a) of this Code section shall not engage in the sale or dispensing of drugs.

(c) The board shall have the authority to promulgate rules and regulations governing the holder of a special pharmacy permit under this Code section and may exempt the holder thereof from requirements otherwise applicable to other pharmacies.



§ 26-4-114.1. Application to board for nonresident pharmacy permits; requirements

(a) Any person, pharmacy, or facility located outside this state may apply to the board for a nonresident pharmacy permit which shall entitle the holder thereof to ship, mail, or deliver dispensed drugs, including but not limited to dangerous drugs and controlled substances, into this state. The board shall establish an application and require such information as the board deems reasonably necessary to carry out a background investigation of applicants and to ensure that the purposes of this Code section are met. Such application shall include:

(1) Proof of a valid, unexpired license, permit, or registration to operate a pharmacy in compliance with the laws and rules of each state in which the applicant receives and dispenses prescription drug orders, including but not limited to orders for prescription drugs, dangerous drugs, and controlled substances;

(2) Addresses, names, and titles of all principal corporate officers and the pharmacist in charge of dispensing drugs to residents of this state; and

(3) A statement of whether the applicant is in compliance with all lawful directions and requests for information from the regulatory or licensing agencies of each state in which the applicant is licensed as well as all requests for information made by the board pursuant to this Code section.

(b) The board shall establish by rule an application fee and the biennial renewal fee for a permit under this Code section.

(c) The board may only deny an application for a nonresident pharmacy permit for failure to comply with rules of the board or any requirements of this Code section or for good cause related to substantial evidence of misfeasance or malfeasance by the applicant. Applicants granted a permit under this Code section shall provide pharmacy care in a manner which does not endanger life and protects the health, safety, and welfare of the residents of this state. A pharmacy, facility, or entity licensed under Title 33 shall not be required to hold a nonresident pharmacy permit.

(d) After an effective date established by rule of the board for the enforcement of the nonresident pharmacy permits, it shall be unlawful for any person, pharmacy, or facility that is located outside this state and that does not possess a nonresident pharmacy permit to ship, mail, or deliver prescription drug orders or to advertise its services in this state, or for any person who is a resident of this state to advertise the services of such person, pharmacy, or facility with the knowledge that the advertisement will or is likely to induce residents of this state to use such person, pharmacy, or facility for pharmacy care. Nothing in this subsection shall be construed to limit or prohibit interstate commerce, including but not limited to the practice of pharmacy by mail.

(e) The board shall have the authority to promulgate rules and regulations governing the holder of a nonresident pharmacy permit under this Code section. Such rules and regulations shall minimally include the following requirements for nonresident pharmacy permit holders:

(1) A permit holder's pharmacist in charge of dispensing drugs to residents of this state shall be licensed in his or her state of location;

(2) A permit holder shall provide written notification to the board within ten days of any change of a permit holder's principal corporate officers or pharmacist in charge of dispensing drugs to residents of this state;

(3) A permit holder shall file a change of location application upon any change to the permit holder's state of registration in addition to proof of the license, permit, or registration from the permit holder's new state of registration and the United States Drug Enforcement Administration registration for such new location;

(4) A permit holder shall respond within ten calendar days to all communications from the board concerning emergency circumstances arising from errors in the dispensing of any drugs to residents of this state;

(5) A permit holder shall provide written notification to the board of each location at which the permit holder maintains its records for all prescription drug orders dispensed to patients in this state so that the records are readily retrievable from the business records of the permit holder; and

(6) A permit holder shall maintain a toll-free telephone number operational during the permit holder's regular hours of operation but not less than six days per week for a minimum of 60 hours per week that shall be used to provide and facilitate patient counseling. Such toll-free number shall be capable of receiving inbound calls from patients to the permit holder and shall be disclosed on the label affixed to each container of all dispensed and distributed drugs.

(f) The board may revoke, suspend, or refuse to renew a permit of a permit holder for failure to comply with rules of the board or with any requirement of this Code section or for conduct which causes serious bodily or psychological injury to a resident of this state, provided that the board has referred the matter involving the conduct to the regulatory or licensing agency in the state in which the permit holder is located and the regulatory or licensing agency fails to initiate an investigation into the matter within 180 days of such referral or fails, in the board's judgment, to render sufficient resolution.

(g) (1) As a prerequisite to registering or renewing a registration with the board, a nonresident pharmacy conducting sterile or nonsterile compounding for practitioners to use in patient care in the practitioner's office shall submit a copy of the most recent and current inspection report resulting from an inspection conducted by the regulatory or licensing agency of the jurisdiction in which it is located that indicates compliance with the requirements of this chapter, including compliance with USP-NF standards for pharmacies performing sterile and nonsterile compounding. The inspection report required by this subsection shall not be required if the compounding within the facility is done pursuant to a prescription. Such inspection report shall be deemed current for the purpose of this subsection if the inspection was conducted:

(A) No more than six months prior to the date of submission of an application for registration with the board; or

(B) No more than two years prior to the date of submission of an application for renewal of a registration with the board.

(2) If the nonresident pharmacy conducting sterile or nonsterile compounding has not been inspected by the regulatory or licensing agency of the jurisdiction in which it is located within the timeframes required in paragraph (1) of this subsection, the board may:

(A) Accept an inspection report or other documentation from another entity that is satisfactory to the board; or

(B) Make a request of the appropriate regulatory or licensing agency of the jurisdiction where the pharmacy is located to cause an inspection to be conducted by an agent duly authorized by the board.

A nonresident pharmacy shall be responsible for paying any inspection fee incurred pursuant to this paragraph.



§ 26-4-115. Wholesale drug distributors; registration; fees; reports of excessive purchases; penalty for violations

(a) All persons, firms, or corporations, whether located in this state or in any other state, engaged in the business of selling or distributing drugs at wholesale in this state, in the business of supplying drugs to manufacturers, compounders, and processors in this state, or in the business of a reverse drug distributor shall biennially register with the board as a drug wholesaler, distributor, reverse drug distributor, supplier, outsourcing facility, or third-party logistics provider; provided, however, that out-of-state firms that conduct intracompany transfers of drugs to and have the same ownership as a licensed firm in this state shall not be required to register pursuant to this subsection; and provided, further, that out-of-state third-party logistics providers that are licensed by their resident state or by the federal Food and Drug Administration shall not be required to register pursuant to this subsection. The application for registration shall be made on a form to be prescribed and furnished by the board and shall show each place of business of the applicant for registration, together with such other information as may be required by the board. The application shall be accompanied by a fee in an amount established by the board for each place of business registered by the applicant. Such registration shall not be transferable and shall expire on the expiration date established by the executive director. Registration shall be renewed pursuant to the rules and regulations of the board, and a renewal fee prescribed by the board shall be required. If not renewed, the registration shall lapse and become null and void. Registrants shall be subject to such rules and regulations with respect to sanitation or equipment as the board may, from time to time, adopt for the protection of the public health and safety. Such registration may be suspended or revoked or the registrant may be reprimanded, fined, or placed on probation by the board if the registrant fails to comply with any law of this state, the United States, or any other state having to do with the control of pharmacists, pharmacies, wholesale distribution, reverse drug distribution, or outsourcing facility distribution of controlled substances or dangerous drugs as defined in Chapter 13 of Title 16; if the registrant fails to comply with any rule or regulation promulgated by the board; or if any registration or license issued to the registrant under the federal act is suspended or revoked.

(b) Every drug wholesaler, distributor, supplier, or outsourcing facility registered as provided in Chapter 13 of Title 16 or in subsection (a) of this Code section, except reverse drug distributors, shall:

(1) Submit reports, upon request from the Georgia Drugs and Narcotics Agency, to account for all transactions with licensed persons or firms located within this state; such reportable transactions shall include all dangerous drugs and controlled substances as defined in Chapter 13 of Title 16. Such reports shall be submitted to the Georgia Drugs and Narcotics Agency;

(2) Automatically submit reports of any excessive purchases of controlled substances by licensed persons or firms located within this state using the federal Drug Enforcement Administration guidelines to define excessive purchases as set forth under the provisions of 21 C.F.R. Section 1301. Such reports shall be submitted to the Georgia Drugs and Narcotics Agency; and

(3) (A) Comply with the requirements of Section 360eee, et seq., of the federal act, relating to drug supply chain security.

(B) Each manufacturer of a drug subject to Section 360eee, et seq., of the federal act shall maintain at its corporate offices a current list of the authorized wholesale distributors of such drug.

(C) The board shall establish rules and regulations relating to drug supply chain security based on the requirements of Section 360eee, et seq., of the federal act which are not inconsistent with, more stringent than, or in addition to any requirements applicable under Section 353(e) or Section 360eee of the federal act or any regulations issued thereunder and which are not inconsistent with any waiver, exception, or exemption pursuant to Section 360eee, et seq., of the federal act or any restrictions specified in Section 360eee-1 of the federal act.

(c) The board shall be authorized to promulgate rules and regulations to facilitate compliance with this Code section. Such rules and regulations shall include a requirement that all wholesale drug distributors required to register pursuant to this Code section shall make adequate provision for the return of outdated drugs, both full and partial containers, for up to six months after the labeled expiration date for prompt full credit or replacement; provided, however, that such rules and regulations may also include a list of drugs exempted from the requirements of such provision that have been determined by the board as essential to health care treatment and having an expiration date of less than one year from the date such drug is manufactured.

(d) The provisions of subsection (b) of this Code section shall not apply to any wholesaler, manufacturer, distributor, or supplier that only ships controlled substances directly to a licensed wholesaler within this state.

(e) Any person, firm, or corporation which violates any provision of this Code section shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one year nor more than five years or by a fine not to exceed $25,000.00, or both.

(f) Any practitioner who knowingly transfers any controlled substance or dangerous drug as such terms are defined in Chapter 13 of Title 16 by purchasing from or returning to a person, firm, or corporation which is not registered as required in subsection (a) of this Code section or as required in Chapter 13 of Title 16 shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one year nor more than three years or by a fine not to exceed $10,000.00, or both.



§ 26-4-115.1. Requirement that certain wholesale distributors of controlled substances and dangerous drugs provide price and quantity information

Every wholesale distributor registered as provided in Chapter 13 of Title 16 or subsection (a) of Code Section 26-4-115, except those which are exclusively reverse drug distributors, shall provide to the Department of Community Health such information, with regard to the controlled substances and dangerous drugs which are distributed by that wholesale distributor, as is determined by that department to be necessary or useful in the department's efficient administration of the state plan for medical assistance, as defined in Code Section 49-4-141, and in the department's determination of possible violations of Chapter 13 of Title 16, which information shall include but not be limited to price and quantity information.



§ 26-4-116. Emergency service providers; contracts with issuing pharmacy; record keeping; inspections

(a) Dangerous drugs and controlled substances as defined under Chapter 13 of Title 16 shall only be issued to the medical director of an emergency service provider from pharmacies licensed in this state only in accordance with the provisions of this Code section.

(b) The medical director of an emergency service provider and an issuing pharmacy must have a signed contract or agreement designating such pharmacy as a provider of drugs and consultant services and a copy must be filed with the state board and the Department of Public Health prior to any drugs being issued.

(c) A manual of policies and procedures for the handling, storage, labeling, and record keeping of all drugs must be written, approved, and signed by the medical director of an emergency service provider and the pharmacist in charge of an issuing pharmacy. The manual shall contain procedures for the safe and effective use of drugs from acquisition to final disposition.

(d) A written record of all drugs issued to the medical director of an emergency service provider must be maintained by the issuing pharmacy and emergency service provider. Agents of the Georgia Drugs and Narcotics Agency may review all records to determine the accuracy and proper accountability for the use of all drugs.

(e) To provide for the proper control and accountability of drugs, a written record of all drugs used by such emergency service provider shall be provided to the issuing pharmacy within 72 hours of use.

(f) A pharmacist from a contracting issuing pharmacy shall physically inspect the drugs of such emergency service provider to determine compliance with appropriate policies and procedures for the handling, storage, labeling, and record keeping of all drugs not less than annually and maintain records of such inspection for a period of not less than two years. Such an inspection shall, at a minimum, verify that:

(1) Drugs are properly stored, especially those requiring special storage conditions;

(2) Drugs are properly accounted for by personnel of such emergency service provider;

(3) Proper security measures to prohibit unauthorized access to the drugs are implemented; and

(4) All policies and procedures are followed and enforced.

(g) All outdated, expired, unused, or unusable drugs shall be returned to the issuing pharmacy for proper disposition in a manner acceptable to the board.



§ 26-4-116.1. Licensed health practitioners authorized to prescribe auto-injectable epinephrine for schools; pharmacists authorized to fill prescriptions

(a) A physician licensed to practice medicine in this state, an advanced practice registered nurse acting pursuant to the authority of Code Section 43-34-25, and a physician assistant acting pursuant to the authority of subsection (e.1) of Code Section 43-34-103 may prescribe auto-injectable epinephrine in the name of a public or private school for use in accordance with Code Section 20-2-776.2 and in accordance with protocol specified by such physician, advanced practice registered nurse, or physician assistant.

(b) A physician licensed to practice medicine in this state, an advanced practice registered nurse acting pursuant to the authority of Code Section 43-34-25, and a physician assistant acting pursuant to the authority of subsection (e.1) of Code Section 43-34-103 may prescribe auto-injectable epinephrine in the name of an authorized entity in accordance with Code Section 31-1-14.

(c) A pharmacist may dispense auto-injectable epinephrine pursuant to a prescription issued in accordance with subsection (a) or (b) of this Code section.



§ 26-4-116.2. Authority of licensed health practitioners to prescribe opioid antagonists; immunity from liability

(a) As used in this Code section, the term:

(1) "First responder" means any person or agency who provides on-site care until the arrival of a duly licensed ambulance service. This shall include, but not be limited to, persons who routinely respond to calls for assistance through an affiliation with law enforcement agencies, fire departments, and rescue agencies.

(2) "Harm reduction organization" means an organization which provides direct assistance and services, such as syringe exchanges, counseling, homeless services, advocacy, drug treatment, and screening, to individuals at risk of experiencing an opioid related overdose.

(3) "Opioid antagonist" means any drug that binds to opioid receptors and blocks or inhibits the effects of opioids acting on those receptors and that is approved by the federal Food and Drug Administration for the treatment of an opioid related overdose.

(4) "Opioid related overdose" means an acute condition, including, but not limited to, extreme physical illness, decreased level of consciousness, respiratory depression, coma, mania, or death, resulting from the consumption or use of an opioid or another substance with which an opioid was combined or that a layperson would reasonably believe to be resulting from the consumption or use of an opioid or another substance with which an opioid was combined for which medical assistance is required.

(5) "Pain management clinic" means a clinic licensed pursuant to Article 10 of Chapter 34 of Title 43.

(6) "Practitioner" means a physician licensed to practice medicine in this state.

(b) A practitioner acting in good faith and in compliance with the standard of care applicable to that practitioner may prescribe an opioid antagonist for use in accordance with a protocol specified by such practitioner to a person at risk of experiencing an opioid related overdose or to a pain management clinic, first responder, harm reduction organization, family member, friend, or other person in a position to assist a person at risk of experiencing an opioid related overdose.

(c) A pharmacist acting in good faith and in compliance with the standard of care applicable to pharmacists may dispense opioid antagonists pursuant to a prescription issued in accordance with subsection (b) of this Code section.

(d) A person acting in good faith and with reasonable care to another person whom he or she believes to be experiencing an opioid related overdose may administer an opioid antagonist that was prescribed pursuant to subsection (b) of this Code section in accordance with the protocol specified by the practitioner.

(e) The following individuals are immune from any civil or criminal liability or professional licensing sanctions for the following actions authorized by this Code section:

(1) Any practitioner acting in good faith and in compliance with the standard of care applicable to that practitioner who prescribes an opioid antagonist pursuant to subsection (b) of this Code section;

(2) Any practitioner or pharmacist acting in good faith and in compliance with the standard of care applicable to that practitioner or pharmacist who dispenses an opioid antagonist pursuant to a prescription issued in accordance with subsection (b) of this Code section; and

(3) Any person acting in good faith, other than a practitioner, who administers an opioid antagonist pursuant to subsection (d) of this Code section.



§ 26-4-116.3. Licensed health practitioners authorized to prescribe levalbuterol sulfate or abuterol sulfate for schools; pharmacists authorized to fill prescriptions

(a) A physician licensed to practice medicine in this state, an advanced practice registered nurse acting pursuant to the authority of Code Section 43-34-25, and a physician assistant acting pursuant to the authority of subsection (e.1) of Code Section 43-34-103 may prescribe levalbuterol sulfate or albuterol sulfate in the name of a public or private school for use in accordance with Code Section 20-2-776.3.

(b) A pharmacist may dispense levalbuterol sulfate or albuterol sulfate pursuant to a prescription issued in accordance with subsection (a) of this Code section.



§ 26-4-117. Duty to prosecute violations

(a) It shall be the duty of the prosecuting attorney of the court of competent jurisdiction to whom the board or some other person shall report a violation of this chapter to cause appropriate proceedings to be commenced and prosecuted for the enforcement of the penalties as in such case may be provided.

(b) The board, or any person, corporation, or association, in addition to the remedies set forth in this chapter, may bring an action in a court having competent jurisdiction over the parties and subject matter to enjoin violations of this chapter. Such injunction may issue notwithstanding the existence of an adequate remedy at law.



§ 26-4-118. Pharmacy Audit Bill of Rights; recoupment of disputed funds; appeals process for unfavorable reports; final audit report; investigative audits based on criminal offenses

(a) This Code section shall be known and may be cited as "The Pharmacy Audit Bill of Rights."

(b) Notwithstanding any other law, when an audit of the records of a pharmacy is conducted by a managed care company, insurance company, third-party payor, pharmacy benefits manager, any entity licensed by the Department of Insurance, the Department of Community Health under Article 7 of Chapter 4 of Title 49, any entity that represents such companies, groups, or department, or a private person bringing a claim pursuant to Article 7B of Chapter 4 of Title 49, it shall be conducted in accordance with the following bill of rights:

(1) The entity conducting the initial on-site audit must give the pharmacy notice at least 14 days prior to conducting the initial on-site audit for each audit cycle and include in such notice a comprehensive list of claims by prescription number to be audited, although the final two digits may be omitted;

(2) Any audit which involves clinical or professional judgment must be conducted by or in consultation with a pharmacist;

(3) Any clerical or record-keeping error, including but not limited to a typographical error, scrivener's error, or computer error, regarding a required document or record shall not in and of itself constitute fraud. No such claim shall be subject to criminal penalties without proof of intent to commit fraud. No recoupment of the cost of drugs or medicinal supplies properly dispensed shall be allowed if such error has occurred and been resolved in accordance with paragraph (4) of this subsection; provided, however, that recoupment shall be allowed to the extent that such error resulted in an overpayment, though recoupment shall be limited to the amount overpaid;

(4) A pharmacy shall be allowed at least 30 days following the conclusion of an on-site audit or receipt of the preliminary audit report in which to correct a clerical or record-keeping error or produce documentation to address any discrepancy found during an audit, including to secure and remit an appropriate copy of the record from a hospital, physician, or other authorized practitioner of the healing arts for drugs or medicinal supplies written or transmitted by any means of communication if the lack of such a record or an error in such a record is identified in the course of an on-site audit or noticed within the preliminary audit report;

(5) A pharmacy may use the records of a hospital, physician, or other authorized practitioner of the healing arts for drugs or medicinal supplies written or transmitted by any means of communication for purposes of validating the pharmacy record with respect to orders or refills of a legend or narcotic drug;

(6) A finding of an overpayment or underpayment may be a projection based on the number of patients served having a similar diagnosis or on the number of similar orders or refills for similar drugs; however, recoupment of claims must be based on the actual overpayment or underpayment unless the projection for overpayment or underpayment is part of a settlement as agreed to by the pharmacy;

(7) Each pharmacy shall be audited under the same standards and parameters as other similarly situated pharmacies audited by the entity;

(8) The period covered by an audit may not exceed two years from the date the claim was submitted to or adjudicated by a managed care company, insurance company, third-party payor, pharmacy benefits manager, any entity licensed by the Department of Insurance, the Department of Community Health under Article 7 of Chapter 4 of Title 49, or any entity that represents such companies, groups, or department;

(9) An audit may not be initiated or scheduled during the first seven calendar days of any month due to the high volume of prescriptions filled during that time unless otherwise consented to by the pharmacy;

(10) The preliminary audit report must be delivered to the pharmacy within 120 days after conclusion of the audit. A final audit report shall be delivered to the pharmacy within six months after receipt of the preliminary audit report or final appeal, as provided for in subsection (c) of this Code section, whichever is later; and

(11) The audit criteria set forth in this subsection shall apply only to audits of claims submitted for payment after July 1, 2006. Notwithstanding any other provision in this subsection, the agency conducting the audit shall not use the accounting practice of extrapolation in calculating recoupments or penalties for audits.

(c) Recoupments of any disputed funds shall only occur after final internal disposition of the audit, including the appeals process as set forth in subsection (d) of this Code section.

(d) Each entity conducting an audit shall establish an internal appeals process under which a pharmacy shall have at least 30 days from the delivery of the preliminary audit report to appeal an unfavorable preliminary audit report to the entity. If, following the appeal, the entity finds that an unfavorable audit report or any portion thereof is unsubstantiated, the entity shall dismiss the audit report or such portion without the necessity of any further proceedings.

(e) Each entity conducting an audit shall provide a copy of the final audit report, after completion of any review process, to the plan sponsor at its request or in an alternate format.

(f) This Code section shall not apply to any investigative audit which involves fraud, willful misrepresentation, or abuse, including without limitation investigative audits under Article 7 of Chapter 4 of Title 49, Code Section 33-1-16, or any other statutory provision which authorizes investigations relating to insurance fraud.

(g) The provisions of paragraph (3) of subsection (b) of this Code section shall not apply to the Department of Community Health conducting audits under Article 7 of Chapter 4 of Title 49.

(h) The entity conducting the audit may not pay the agent or employee who is conducting the audit based on a percentage of the amount recovered.

(i) The Commissioner of Insurance shall have enforcement authority over this Code section and shall have the authority granted pursuant to Chapter 64 of Title 33, relating to the regulation and licensure of pharmacy benefits managers.






Article 7 - Practitioners of the Healing Arts

§ 26-4-130. Dispensing drugs; compliance with labeling and packaging requirements; records available for inspection by board; renewal of licenses

(a) For purposes of this Code section, the term:

(1) "Drugs" means drugs as defined in this chapter and controlled substances as defined in Article 2 of Chapter 13 of Title 16.

(2) "Practitioner" or "practitioner of the healing arts" means, notwithstanding Code Section 26-4-5, a person licensed as a dentist, physician, podiatrist, or veterinarian under Chapter 11, 34, 35, or 50, respectively, of Title 43.

(b) Except as otherwise required pursuant to Code Section 26-4-86, the other provisions of this chapter and Article 3 of Chapter 13 of Title 16 shall not apply to practitioners of the healing arts prescribing or compounding their own prescriptions and dispensing drugs except as provided in this Code section. Nor shall such provisions prohibit the administration of drugs by a practitioner of the healing arts or any person under the supervision of such practitioner or by the direction of such practitioner except as provided in this Code section. Any term used in this subsection and defined in Code Section 43-34-23 shall have the meaning provided for such term in Code Section 43-34-23. The other provisions of this chapter and Articles 2 and 3 of Chapter 13 of Title 16 shall not apply to persons authorized by Code Section 43-34-23 to order, dispense, or administer drugs when such persons order, dispense, or administer those drugs in conformity with Code Section 43-34-23. When a person dispenses drugs pursuant to the authority delegated to that person under the provisions of Code Section 43-34-23, with regard to the drugs so dispensed, that person shall comply with the requirements placed upon practitioners by subsections (c) and (d) of this Code section.

(c) All practitioners who dispense drugs shall comply with all record-keeping, labeling, packaging, and storage requirements imposed upon pharmacists and pharmacies with regard to such drugs pursuant to this chapter and Chapter 13 of Title 16.

(d) All practitioners who dispense drugs shall make all records required to be kept under subsection (c) of this Code section available for inspection by the board.

(e) Any practitioner who desires to dispense drugs shall notify, at the time of the renewal of that practitioner's license to practice, that practitioner's respective licensing board of that practitioner's intention to dispense drugs. That licensing board shall notify the board regarding each practitioner concerning whom that board has received a notification of intention to dispense drugs. The licensing board's notification shall include the following information:

(1) The name and address of the practitioner;

(2) The state professional license number of the practitioner;

(3) The practitioner's Drug Enforcement Administration license number; and

(4) The name and address of the office or facility from which such drugs shall be dispensed and the address where all records pertaining to such drugs shall be maintained.

(f) The board shall have the authority to promulgate rules and regulations governing the dispensing of drugs pursuant to this Code section.

(g) This Code section shall not apply to practitioners who provide to their patients at no cost manufacturer's samples of drugs.



§ 26-4-131. Examination of food, drug, and cosmetic specimens; violations of federal law

The examination of specimens of foods, drugs, and cosmetics shall be made by the state chemist or under direction of that chemist and supervision for the purpose of determining from such examination whether such articles are adulterated or misbranded within the meaning of this title; and, in the case of drugs and cosmetics, if it shall appear from any such examination that any such specimens are adulterated or misbranded within the meaning of this title, a copy of the results of the analysis of the examination of such article, duly authenticated by the analyst or officer making such examination under the oath of such analyst or officer, shall be forwarded to the board without delay. If it shall appear to the satisfaction of the board and the Attorney General, in the case of adulterated or misbranded drugs, that the article involved was shipped in interstate commerce or the act complained of comes under the supervision and jurisdiction of the United States, the board shall certify the case to the United States district attorney in whose district the violation may have been committed.






Article 8 - Third-Party Prescription Programs

§ 26-4-140. Short title

This article shall be known and may be cited as the "Third-party Prescription Program Law of 1983."



§ 26-4-141. Legislative findings

The General Assembly finds that certain practices are unfair to providers of pharmaceuticals, are burdensome and costly to those providers, result in unfair increased costs to certain consumers, and threaten the availability of pharmaceuticals to the public. The General Assembly further finds that there is a need for regulation of certain practices engaged in by some third-party prescription program administrators.



§ 26-4-142. Definitions

As used in this article, the term:

(1) "Administrator" means that person, corporation, or business entity which administers a program, is legally liable for any payments to a participating pharmacy under a program, or both.

(2) "Commissioner" means the Commissioner of Insurance.

(3) "Contract" means a program contract.

(4) "Enrollee" means a consumer who receives pharmaceuticals under a program.

(5) "Participating pharmacy" means a pharmacy having a contract to provide pharmaceuticals to enrollees under a program.

(6) "Pharmaceuticals" means drugs, devices, or services available from a pharmacy.

(7) "Prevailing rate" means the average wholesale price of the pharmaceutical during the applicable period, plus the usual, customary, and reasonable dispensing fee added thereto, provided that in no event shall the amount submitted for reimbursement by a pharmacy under this article exceed the eighty-fifth percentile of the retail prices charged by all pharmacies in Georgia for the same or similar pharmaceuticals during such period of time or the actual price charged by the submitting pharmacy to consumers, other than enrollees, for the same or similar pharmaceuticals during such period of time, whichever is less.

(8) "Program" means a third-party prescription program.

(9) "Program contract" means that contract creating rights and obligations between a participating pharmacy and a program or administrator.

(10) "Program identification card" means a document which identifies enrollees as participants in a program.

(11) "Third-party prescription program" means any system of providing payments or reimbursement of payments made for pharmaceuticals pursuant to a contract between a pharmacy and another party, including insurance companies and administrators of programs, who are not consumers of the pharmaceuticals under that contract and shall include, without being limited to, insurance plans whereby an enrollee receives pharmaceuticals which are paid for by insurance companies or administrators, or by an agent of his employer, or by others.



§ 26-4-143. Approval of program by Commissioner; exemptions

(a) Unless the program is exempt under subsection (b) of this Code section, no administrator, person, corporation, or business entity shall offer, operate, or administer a program in this state unless that program has been submitted to the Commissioner, in a manner provided by the Commissioner, and is approved by the Commissioner as complying with the requirements of this article.

(b) (1) A program contract existing immediately prior to January 1, 1984, shall be exempt from the requirements of this article but shall not be renewed or otherwise extended beyond its renewal or expiration date, respectively, as specified immediately prior to January 1, 1984, unless the program under the renewed or extended contract is approved by the Commissioner under subsection (a) of this Code section, except that if no such expiration or renewal date is provided in that program contract, the program contract shall be submitted not later than March 1, 1984, to the Commissioner for approval.

(2) A program providing pharmaceuticals pursuant to Article 7 of Chapter 4 of Title 49, the "Georgia Medical Assistance Act of 1977," shall be exempt from the requirements of this article.

(3) A policy or plan regulated under Title 33, relating to insurance, which does not include or utilize a third-party prescription program or contract shall be exempt from the requirements of this article.

(c) A program approved by the Commissioner may have that approval revoked or suspended if it fails to meet any requirements therefor specified in this article or if it fails to be administered in conformity with those requirements.

(d) Disapproval or revocation or suspension of approval of a program by the Commissioner shall constitute a contested case for purposes of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 26-4-144. Participating pharmacies; claim reimbursements; cancellation of contracts

(a) A program offered in this state and not exempt under subsection (b) of Code Section 26-4-143 shall provide all of the following:

(1) A statement of the method, frequency, and amount of claim reimbursement to participating pharmacies;

(2) That any valid claim for pharmaceuticals under this program will be paid to a participating pharmacy within 30 days after the claim is received by the administrator if that claim is complete, accurate, and legible, as determined by the administrator;

(3) That any valid claim not paid as required in paragraph (2) of this Code section shall be subject to interest at the rate specified in paragraph (1) of subsection (b) of Code Section 33-25-10, relating to payment of interest on life insurance proceeds;

(4) That reimbursement rates for pharmaceuticals shall not be less than the prevailing rates therefor paid by consumers who are not enrollees;

(5) That each participating pharmacy and enrollee will be notified in writing by the administrator of the cancellation of any program at least 30 days prior to the effective date of cancellation, except that where the administrator is not notified of such cancellation at least 30 days prior to the effective date of cancellation, the written notice shall be provided within 30 days after the administrator received his or her notification;

(6) That program identification cards issued to an enrollee show an expiration date;

(7) That the administrator shall make reasonable efforts to gain possession of all program identification cards upon cancellation of a program for which the cards were issued;

(8) That a valid claim by a participating pharmacy will not be denied upon the basis of the fraudulent use of a program identification card;

(9) That at least 30 days prior to the date a program becomes effective, the program contract therefor shall be offered to all pharmacies located within those counties wherein reside enrollees in that program, which pharmacies shall have at least 30 days from the time they receive the offer to accept that offer and become participating pharmacies;

(10) That any audit by a program to verify claims by a participating pharmacy shall comply with generally accepted accounting principles and procedures but shall not extrapolate randomly sampled data as a basis for reimbursement from the pharmacy which is audited or from one participating pharmacy to be the corresponding data for another participating pharmacy. In the event a claim against a participating pharmacy for reimbursement is based upon a program audit, the administrator of the program shall submit details of the audit to that participating pharmacy, and any dispute relating thereto shall be resolved under the dispute resolution procedures required under paragraph (11) of this subsection, with the Commissioner to render a final binding decision in the dispute if either party is dissatisfied with the outcome under the dispute resolution procedure; and

(11) A dispute resolution procedure for disputes between the program or administrator and participating pharmacies and between the program or administrator and enrollees.

(b) A program which meets the requirements of subsection (a) of this Code section shall not be administered except in conformity with those requirements, and the administration of that program except in conformity with those requirements shall constitute a violation of this Code section by the administrator of that program.



§ 26-4-145. Excessive charges to enrollees prohibited

A participating pharmacy shall not submit claims for payment for pharmaceuticals under a program for charges in excess of those charged by that pharmacy to consumers, other than enrollees, for the same or similar pharmaceuticals.



§ 26-4-146. Administrator; registration; bond

(a) On and after January 1, 1984, no person, corporation, or business entity shall serve as administrator of a program which has no administrator registered under this Code section unless that person, corporation, or business entity is registered as administrator of that program with the Commissioner.

(b) No administrator may be registered unless the administrator gives bond to the Commissioner conditioned to pay all losses, damages, and expenses incurred as a result of any violation of this article by the administrator or the program being administered thereby. The bond shall be with a surety approved by the Commissioner in the amount of $200,000.00 or the total annual payments made in the immediately preceding year by all programs administered by that administrator, whichever is greater; provided, however, if the administrator is an insurance company licensed to transact insurance in this state or if the administrator is a self-insurer and is approved by the Commissioner, then such administrator shall not be required to give bond to the Commissioner.

(c) No program shall be required to have more than one administrator registered and bonded under this Code section.

(d) An administrator may have his or her registration suspended or revoked by the Commissioner upon any violation of this article by the administrator or when any program administered by the administrator fails to conform to the requirements of this article. The refusal by the Commissioner to register an administrator and the suspension or revocation of an administrator's registration shall constitute a contested case for purposes of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(e) Records, information, and other identifying matter obtained through the submission of a claim for reimbursement by a participating pharmacy shall be used exclusively and solely for the purposes of verification and payment to the participating pharmacy and policyholder and for no other purposes.



§ 26-4-147. Liability of enrollees

No enrollee may utilize a program identification card to obtain pharmaceuticals after the program has been canceled and after the enrollee has received notification of the cancellation, and if such card is so utilized, that enrollee shall be liable to the administrator of that program for the cost of those pharmaceuticals.



§ 26-4-148. Violations of article; penalties

(a) Any person, corporation, or business entity which violates subsection (a) of Code Section 26-4-146 shall be guilty of a misdemeanor.

(b) Any person, corporation, or business entity which violates any provision of this article shall be subject to a civil penalty in the amount of $1,000.00 for each act in violation of this article or, if the violation was knowing and willful, a civil penalty of $5,000.00 for each act in violation of this article.

(c) Any person injured as a result of a violation of this article may bring an action against that person, corporation, or business entity violating this article for the recovery of all actual damages occurring as a result thereof, plus attorneys' fees.

(d) An action may be brought against any person, corporation, or business entity subject to civil penalties or an action for damages under this Code section in the county in this state in which the person resides or corporation or business entity maintains an office or, if neither residing nor maintaining an office in this state, in the Superior Court of Fulton County.

(e) All penalties and remedies provided in this Code section are cumulative of each other and of any other penalties and remedies otherwise provided by law.






Article 9 - Poisons

§ 26-4-160. Sales and labeling

No person shall furnish by retail sale any poison enumerated in this Code section without distinctly labeling the bottle, box, vessel, or paper in which the poison is contained, and also the outside wrapper or cover thereof, with the name of the article, the word "Poison," and the name and place of business of the person who furnishes the same; and no poison shall be furnished unless upon due inquiry it shall be found that the person to whom it is delivered is aware of its poisonous character and shall represent that it is to be used for a legitimate purpose:

(1) Schedule "A." Arsenic and its preparations, corrosive sublimate, white precipitate, red precipitate, biniodide of mercury, cyanide of potassium, hydrocyanic acid, strychnia, and all other poisonous vegetable alkaloids and their salts; essential oil of bitter almonds, opium and its preparations, except paregoric and other preparations of opium containing less than two grains to the ounce; and

(2) Schedule "B." Aconite, belladonna, colchicum, conium, nux vomica, henbane, creosote, digitalis, and their pharmaceutical preparations; croton oil, chloroform, chloral hydrate, sulfate of zinc, mineral acids, carbolic acid, and oxalic acid.



§ 26-4-161. Procedure on sale or delivery of listed poisons.

No licensed pharmacist shall sell or deliver any of the poisons included in paragraph (1) of Code Section 26-4-160 without first making an entry in a book for that purpose, stating the date of the delivery, the name and address of the person receiving the poison, the name and quantity of the poison, the purpose for which it is represented by such person to be required, and the name of the dispenser. Such book shall always be open for inspection by the proper authorities and shall be preserved for reference for at least five years.



§ 26-4-162. Prescriptions by practitioners of the healing arts

This article shall not apply to the dispensing of poisons in not unusual quantities or doses, upon the prescriptions of practitioners of the healing arts.



§ 26-4-163. Penalty for violation of article

Any person violating this article shall be guilty of a misdemeanor.






Article 10 - Nuclear Pharmacy Law

§ 26-4-170. Short title

This article shall be known and may be cited as the "Nuclear Pharmacy Law."



§ 26-4-171. Definitions

As used in this article, the term:

(1) "Authentication of product history" means, but is not limited to, identifying the purchasing source, the ultimate fate, and any intermediate handling of any component of a radiopharmaceutical.

(2) "Board" means the State Board of Pharmacy.

(3) "Compounding of radiopharmaceuticals" means the addition of a radioactive substance to nonradioactive substances or the use of a radioactive substance in preparation for single or multidose dispensation upon the prescription order of a physician who is licensed to use radioactive materials. Compounding of radiopharmaceuticals may include: loading and eluting of radionuclide generators; using manufactured reagent kits to prepare radiopharmaceuticals; preparing reagent kits; aliquoting reagents; formulation and quality assurance testing of radiochemicals for use as radiopharmaceuticals; and radiolabeling of compounds or products, including biological products, for use as radiopharmaceuticals.

(4) "Department" means the Department of Natural Resources.

(5) "Internal test assessment" means, but is not limited to, conducting those tests of quality assurance necessary to ensure the integrity of the test.

(6) "Manufacturing of radiopharmaceuticals" means the preparation, derivation, or production of a product to which a radioactive substance is or will be added to provide a radiopharmaceutical for sale, resale, redistribution, or reconstitution.

(7) "Nuclear pharmacy" means a pharmacy providing radiopharmaceutical service.

(8) "Radiopharmaceutical" means radioactive drugs and chemical products used for diagnostic and therapeutic purposes and includes the terms radioactive pharmaceuticals, radioisotopes, and radioactive tracers.

(9) "Radiopharmaceutical quality assurance" means, but is not limited to, the performance of appropriate chemical, biological, and physical tests on radiopharmaceuticals and their component materials and the interpretation of the resulting data to determine their suitability for use in humans and animals, including internal test assessment, authentication of product history, and the keeping of proper records.

(10) "Radiopharmaceutical service" means, but is not limited to, the compounding, dispensing, labeling, and delivering of radiopharmaceuticals; the participation in radiopharmaceutical selection and radiopharmaceutical utilization review; the maintenance of radiopharmaceutical quality assurance; and the responsibility for advising, where necessary or where regulated, of therapeutic values, hazards, and use of radiopharmaceuticals; and the offering or performing of those acts, services, operations, or transactions necessary in the conduct, operation, management, and control of a nuclear pharmacy.



§ 26-4-172. License requirements generally

(a) All persons, firms, pharmacies, or corporations which receive, possess, transfer, or manufacture for sale or resale radiopharmaceuticals shall be licensed in accordance with the provisions of this article. No person may receive, acquire, possess, compound, or dispense any radiopharmaceutical except in accordance with the provisions of this article and the conditions of rules and regulations promulgated by the Board of Natural Resources for radioactive materials and administered by the department. The requirements of this article are in addition to, and not in substitution of, other applicable statutes and regulations administered by the State Board of Pharmacy or the department.

(b) Nothing in this article shall be construed as requiring a licensed physician to obtain a separate license as a nuclear pharmacist, when his or her use of radiopharmaceuticals is limited to the diagnosis and treatment of his or her own patients.

(c) Nothing in this article shall be construed so as to require a licensed clinical laboratory, which is licensed by the Department of Community Health to handle radioactive materials, to obtain the services of a nuclear pharmacist, or to have a nuclear pharmacy license, unless the laboratory is engaged in the commercial sale or resale of radiopharmaceuticals.

(d) Nothing in this article shall be construed to require a department of nuclear medicine which is located in a hospital of 250 beds or less, which has a board certified radiologist in the practice of nuclear medicine, and which is licensed by the department to handle radioactive materials to obtain the services of a nuclear pharmacist or to have a nuclear pharmacy license.



§ 26-4-173. Applicant requirements

(a) An applicant for a license as a nuclear pharmacist shall:

(1) Be a currently licensed pharmacist in the State of Georgia;

(2) Meet the minimum requirements and be licensed to possess and use radioactive materials for medical use, as authorized by the department; and

(3) Have met all requirements for training and experience established by the board in rules and regulations promulgated pursuant to this authority; provided, however, rules and regulations prescribing training and experience requirements for nuclear pharmacists shall have first been approved by the department.

(b) A license as a nuclear pharmacist shall be issued to any pharmacist who makes application to the board, together with a required fee, and meets the requirements of subsection (a) of this Code section.



§ 26-4-174. Nuclear pharmacy operators permit; separate entity; quality; maintain records; compliance of laws; authorized dispensing; transfer; labeling; redistribution

(a) A permit to operate a nuclear pharmacy shall only be issued in accordance with Article 6 of this chapter with the added designation that the pharmacist in charge be a nuclear pharmacist. All personnel performing tasks in the preparation and distribution of radiopharmaceuticals shall be under the supervision of a licensed nuclear pharmacist. All acts of compounding and dispensing radiopharmaceuticals shall be performed by the nuclear pharmacist or by a pharmacist or pharmacy intern under the direct supervision and control of a nuclear pharmacist. A nuclear pharmacist shall be responsible for all operations of the nuclear pharmacy and shall be in personal attendance at all times when the acts of compounding and dispensing are performed and the pharmacy is open for business.

(b) Nuclear pharmacies shall have adequate space, commensurate with the scope of services provided and, as required by rules and regulations promulgated by the board pursuant to implementation of this article, shall meet minimal space requirements established for all pharmacies in the state. The nuclear pharmacy area shall be separate from the pharmacy areas for nonradiopharmaceuticals and shall be secured from unauthorized personnel.

(c) Nuclear pharmacies shall only dispense radiopharmaceuticals which comply with acceptable professional standards of radiopharmaceutical quality assurance.

(d) Nuclear pharmacies shall maintain records of acquisition and disposition of all radiopharmaceuticals in accordance with requirements of the board and the department.

(e) Nuclear pharmacies shall comply with all applicable laws and regulations of federal and state agencies, including those laws and regulations governing nonradioactive drugs and pharmaceuticals.

(f) Radiopharmaceuticals are to be dispensed only upon prescription order by a physician who is authorized by the department to possess, use, and administer radioactive materials.

(g) A nuclear pharmacist may transfer to authorized persons radioactive materials not intended for drug use, in accordance with department regulations for radioactive materials. A nuclear pharmacy may also furnish radioactive materials for use to physicians, for individual patient use in accordance with subsection (f) of this Code section.

(h) In addition to any labeling requirements required by rules and regulations of the board for nonradiopharmaceuticals, the immediate outer container of a radiopharmaceutical to be dispensed shall also be labeled as required in rules and regulations of the board and of the department.

(i) The amount of radioactivity dispensed in each individual preparation shall be determined by the nuclear pharmacist through radiometric methods immediately prior to dispensing.

(j) Nuclear pharmacies may redistribute federal Food and Drug Administration approved radiopharmaceuticals if the pharmacy does not process the radiopharmaceuticals in any manner or violate the product packaging. Such redistribution may only be made to another nuclear pharmacy or other authorized person or institution.



§ 26-4-175. Meeting requirements of the board

Nuclear pharmacies shall meet all requirements for items and articles of equipment as required through rules and regulations of the board. Nuclear pharmacies shall also have equipment required for the safe handling and storage of radioactive materials, as established by rules of the department.



§ 26-4-176. Limiting, suspending, or revoking license

The board may limit, suspend, or revoke licenses issued under the provisions of this article, or impose any other reasonable sanctions upon holders of such licenses upon proof of any of the violations specified in Code Sections 26-4-60 and 26-4-113.



§ 26-4-177. Board refusing to grant license

The board may refuse to grant a license to any person, firm, or corporation for any of the grounds set forth in Code Sections 26-4-60 and 26-4-113. In addition, the board may refuse to grant a license if any applicant shall make any false statement in the application or cheats in any manner upon any examination administered pursuant to this article.



§ 26-4-178. Authorized to promulgate rules

The board is authorized to promulgate rules and regulations to implement the provisions of this article.



§ 26-4-179. Authority of department

Nothing in this article shall be construed to repeal the authority of the Department of Natural Resources to regulate the use of radioactive materials.






Article 11 - Utilization of Unused Prescription Drugs

§§ 26-4-190 through 26-4-195.

Reserved. Repealed by Ga. L. 2016, p. 524, § 2/HB 897, effective July 1, 2016.






Article 12 - Prescription Medication Integrity Act

§ 26-4-200. (For effective date, see note.) Short title

This article shall be known and may be cited as the "Prescription Medication Integrity Act."



§ 26-4-201. (For effective date, see note.) Definitions

As used in this article, the term:

(1) "Authenticate" means to affirmatively verify before any wholesale distribution of a prescription drug occurs that each transaction listed on the pedigree has occurred.

(2) "Authorized distributor of record" means a distributor with whom a manufacturer has established an ongoing relationship to distribute the manufacturer's prescription drugs.

(3) "Board" means the State Board of Pharmacy.

(4) "Broker" has the same meaning as a third-party logistics provider.

(5) "Chain pharmacy warehouse" means a physical location for prescription drugs that acts as a central warehouse and performs intracompany sales or transfers of such drugs to a group of chain pharmacies that have the same common ownership or control.

(6) "Co-licensed pharmaceutical products" means pharmaceutical products:

(A) That have been approved by the federal Food and Drug Administration; and

(B) Concerning which two or more parties have the right to engage in a business activity or occupation concerning the pharmaceutical products.

(7) "Co-licensee" means a party to a co-licensed pharmaceutical product.

(8) "Distribute" means to deliver a drug or device other than by administering or dispensing.

(9) "Drop shipment arrangement" means the physical shipment of a prescription from a manufacturer, that manufacturer's co-licensee, that manufacturer's third-party logistics provider, or that manufacturer's authorized distributor of record directly to a chain pharmacy warehouse, pharmacy buying cooperative warehouse, pharmacy, or other persons authorized under law to dispense or administer prescription drugs but wherein the sale and title for the prescription drug passes between a wholesale drug distributor and the party that directly receives the prescription drug. In order to be considered part of the normal distribution channel and participate in a drop shipment as described in this paragraph, the wholesale drug distributor must be an authorized distributor of record.

(10) "Facility" means a facility of a wholesale distributor where prescription drugs are stored, handled, repackaged, or offered for sale.

(11) "Manufacturer" means a person licensed or approved by the federal Food and Drug Administration to engage in the manufacture of drugs or devices, consistent with the definition of "manufacturer" under the regulations and interpreted guidances implementing the Prescription Drug Marketing Act.

(12) "Manufacturer's exclusive distributor" means an entity that contracts with a manufacturer to provide or coordinate warehousing, distribution, or other services for a manufacturer and takes title to that manufacturer's prescription drug. To be considered part of the normal distribution channel, a manufacturer's exclusive distribution must be an authorized distributor of record.

(13) "Normal distribution channel" means a chain of custody for a prescription drug, excluding all devices and veterinary prescription drugs, that goes directly or by drop shipment from a manufacturer of the prescription drug, or from that manufacturer to that manufacturer's co-licensed partner, or from that manufacturer to that manufacturer's third-party logistics provider, or from that manufacturer to that manufacturer's exclusive distributor, to:

(A) Either a pharmacy or to other designated persons authorized by law to dispense or administer such drug;

(B) An authorized distributor or record, and then to either a pharmacy, or to other designated persons authorized by law to dispense or administer such drug;

(C) An authorized distributor of record to one other authorized distributor of record to an office based health care practitioner authorized by law to dispense or administer such drug to a patient;

(D) An authorized distributor of record to a pharmacy warehouse or other entity that redistributes by intracompany sale to a pharmacy or other designated persons authorized to dispense or administer the drug;

(E) A pharmacy warehouse or other entity that redistributes by intracompany sale to a pharmacy or other designated persons authorized to dispense or administer the drug; or

(F) Another entity as prescribed by the board's regulations.

(14) "Ongoing relationship" means an association that exists when a wholesale drug distributor, including any member of its affiliated group, as defined in Section 1504 of the Internal Revenue Code, of which the wholesale drug distributor is a member:

(A) Is listed on the manufacturer's list of authorized distributors of record, which is updated by the manufacturer on no less than a monthly basis; or

(B) Has a written agreement currently in effect with the manufacturer evidencing such ongoing relationship.

(15) "Pedigree" means a document or electronic file containing information that records each distribution of any given prescription drug.

(16) "Pharmacy buying cooperative warehouse" means a permanent physical location that acts as a central warehouse for drugs and from which sales of drugs are made to a group of pharmacies that are member owners of the buying cooperative operating the warehouse. Pharmacy buying cooperative warehouses must be licensed as wholesale distributors.

(17) "Prescription drug" means any drug (including any biological product, except for blood and blood components intended for transfusion or biological products that are also medical devices) required by federal law (including federal regulation) to be dispensed only by a prescription, including finished dosage forms and bulk drug substances subject to section 503(b) of the Federal Food, Drug, and Cosmetic Act.

(18) "Repackage" means repackaging or otherwise changing the container, wrapper, or labeling to further the distribution of a prescription drug; provided, however, that this shall not apply to pharmacists in the dispensing of prescription drugs to the patient.

(19) "Repackager" means a person who repackages.

(20) "Third-party logistics provider" means an entity that provides or coordinates warehousing, distribution, or other services on behalf of a manufacturer but does not take title to a drug or have general responsibility to direct the sale or other disposition of the drug. To be considered part of the normal distribution channel, a third party logistics provider must be an authorized distributor of record.

(21) "Wholesale distributor" means any person engaged in wholesale distribution of drugs, including but not limited to repackagers; own label distributors; private label distributors; jobbers; brokers; warehouses, including manufacturers' and distributors' warehouses and wholesale drug warehouses; independent wholesale drug traders; and retail and hospital pharmacies and chain pharmacy warehouses that conduct wholesale distributions. This term shall not include manufacturers.

(22) "Wholesale distribution" shall not include:

(A) Intracompany sales of prescription drugs, meaning any transaction or transfer between any division, subsidiary, parent, or affiliated or related company under common ownership or control of a corporate entity, except that nothing contained herein shall be construed to prohibit the board from requiring that other records of these transactions shall be kept in accordance with law and regulation not found in this article;

(B) The sale, purchase, distribution, trade, or transfer of a prescription drug or offer to sell, purchase, distribute, trade, or transfer a prescription drug for emergency medical reasons including transfers of a prescription drug from retail pharmacy to retail pharmacy, except that nothing contained herein shall be construed to prohibit the board from requiring that other records of these transactions shall be kept in accordance with law and regulation not found in this article;

(C) The distribution of prescription drug samples by manufacturers' representatives;

(D) Prescription drug returns when conducted by a retail pharmacy or chain pharmacy warehouse, by a hospital, health care entity, or charitable institution in accordance with 21 C.F.R. Section 203.23, or by any designated persons authorized by law to dispense or administer the prescription drug except in cases where a pedigree is already required under the provisions of this article, in which case any return of that prescription drug to a wholesaler or manufacturer shall be subject to the provisions of Code Section 26-4-202;

(E) The sale of minimal quantities of prescription drugs by retail pharmacies to licensed practitioners for office use, except that nothing contained herein shall be construed to prohibit the board from requiring that other records of these transactions shall be kept in accordance with law and regulation not found in this article;

(F) Retail pharmacies' delivery of prescription drugs to a patient or patient's agent pursuant to the lawful order of a licensed practitioner;

(G) The delivery of, or offer to deliver, a prescription drug by a common carrier solely in the common carrier's usual course of business of transporting prescription drugs, and such common carrier does not store, warehouse, or take legal ownership of the prescription drug;

(H) The sale or transfer from a retail pharmacy, pharmacy buying cooperative warehouse, or chain pharmacy warehouse of expired, damaged, returned, or recalled prescription drugs to the original manufacturer, originating wholesale distributor, or to a third party returns processor, to the extent permitted by federal rule, regulation, or law; or

(I) The sale, transfer, merger, or consolidation of all or part of the business of a pharmacy or pharmacies from or with another pharmacy or pharmacies, whether accomplished as a purchase and sale of stock or business assets.



§ 26-4-202. (For effective date, see note.) Pedigrees for prescription drugs

(a) (1) Each person who is engaged in wholesale distribution of prescription drugs shall establish and maintain inventories and records of all transactions regarding the receipt and distribution or other disposition of the prescription drugs. These records shall include pedigrees for all prescription drugs that leave or have ever left the normal distribution channel in accordance with rules and regulations adopted by the board.

(2) A retail pharmacy or chain pharmacy warehouse shall comply with the requirements of this Code section only if the retail pharmacy or chain pharmacy warehouse engages in wholesale distribution of prescription drugs.

(3) The board shall conduct a study to be completed no later than July 1, 2009, which shall include consultation with manufacturers, distributors, and pharmacies responsible for the sale and distribution of prescription drug products in this state. Based on the results of the study, the board shall establish a mandated implementation date for electronic pedigrees which shall be no sooner than December 31, 2011, and may be extended by the board in one year increments if it appears the technology is not universally available across the entire prescription pharmaceutical supply; provided, however, that no provision of this article shall be effective until such time as the General Assembly appropriates reasonable funds for administration of this subsection. Effective at a date established by the board, pedigrees may be implemented through an approved and readily available system based on electronic track and trace pedigree technology. This electronic tracking system will be deemed to be readily available for use on a wide scale across the entire pharmaceutical supply chain which includes manufacturers, wholesale distributors, and pharmacies. Consideration must be given to the large-scale implementation of this technology across the supply chain and the technology must be proven to have no negative impact on the safety and efficacy of the pharmaceutical product.

(b) Each person in possession of a pedigree for a prescription drug who is engaged in the wholesale distribution of a prescription drug, including repackagers but excluding the original manufacturer of the finished form of the prescription drug and any entity engaged in the activities listed in paragraph (9) of Code Section 26-4-201, and who attempts to further distribute that prescription drug shall affirmatively verify before any distribution of a prescription drug occurs that each transaction listed on the pedigree has occurred.

(c) The pedigree shall include all necessary identifying information concerning each sale in the chain of distribution of the product from the manufacturer, to acquisition and sale by any wholesale distributor or repackager, and to final sale to a pharmacy or other person dispensing or administering the prescription drug. At a minimum, the pedigree shall include:

(1) The name, address, telephone number, and, if available, e-mail address of each owner of the prescription drug and each wholesale distributor of the prescription drug;

(2) The name and address of each location from which the prescription drug was shipped, if different from the owner's;

(3) Transaction dates;

(4) Certification that each recipient, excluding retail or hospital pharmacies, has authenticated the pedigree;

(5) The name of the prescription drug;

(6) Dosage form and strength of the prescription drug;

(7) Size of the container;

(8) Number of containers;

(9) Lot number of the prescription drug; and

(10) The name of the manufacturer of the finished dosage form.

(d) Each pedigree shall be:

(1) Maintained by the wholesale distributor at its licensed location, unless given written authorization from the board to do otherwise, for three years from the date of sale or transfer; and

(2) Available for inspection, copying, or use at the licensed location upon a verbal request by the board or its designee.

(e) The board shall adopt rules and regulations, including a standard form, relating to the requirements of this article no later than 90 days after the effective date of this article.

(f) Pharmacies licensed pursuant to this chapter shall not be required to possess or maintain any pedigree issued pursuant to this Code section.



§ 26-4-203. (For effective date, see note.) Violations; falsified prescription drugs

(a) If the board finds that there is a reasonable probability that:

(1) A wholesale distributor, other than a manufacturer, has:

(A) Violated a provision of this article; or

(B) Falsified a pedigree, provided a falsified pedigree, or sold, distributed, transferred, manufactured, repackaged, handled, or held a counterfeit prescription drug intended for human use;

(2) The prescription drug at issue in subparagraph (B) of paragraph (1) of this subsection could cause serious, adverse health consequences or death; and

(3) Other procedures would result in unreasonable delay,

the board shall issue an order requiring the appropriate person including the distributors or retailers of the prescription drug to immediately cease distribution of the prescription drug in or to this state.

(b) An order under subsection (a) of this Code section shall provide the person subject to the order with an opportunity for an informal hearing, to be held not later than ten calendar days after the date of the issuance of the order, on the actions required by the order. If, after such a hearing, the board determines that inadequate grounds exist to support the actions required by the order, the board shall vacate the order.



§ 26-4-204. (For effective date, see note.) Prohibited acts

It shall be unlawful for a person to perform or cause the performance of or aid and abet any of the following acts in this state:

(1) Selling, distributing, or transferring a prescription drug to a person that is not authorized to receive the prescription drug under the law of the jurisdiction in which the person receives the prescription drug;

(2) Failing to maintain or provide pedigrees as required by the board;

(3) Failing to obtain, transfer, or authenticate a pedigree as required by the board;

(4) Providing the board or any of its representatives or any federal official with false or fraudulent records, including, but not limited to falsified pedigrees, or making false or fraudulent statements regarding any matter within the provisions of this article;

(5) Obtaining or attempting to obtain a prescription drug by fraud, deceit, or misrepresentation or engaging in misrepresentation or fraud in the distribution of a prescription drug; and

(6) Except for the wholesale distribution by manufacturers of a prescription drug that has been delivered into commerce pursuant to an application approved under federal law by the Food and Drug Administration, the manufacturing, repackaging, selling, transferring, delivering, holding, or offering for sale of any prescription drug that is adulterated, misbranded, counterfeit, suspected of being counterfeit, or has otherwise been rendered unfit for distribution.



§ 26-4-205. (For effective date, see note.) Penalty

(a) Notwithstanding Code Section 26-4-115, any person who engages without knowledge in the wholesale distribution of prescription drugs, including providing a falsified pedigree or other records, in violation of this article may be fined not more than $10,000.00.

(b) If a person engages in wholesale distribution of prescription drugs in violation of this article, including providing a falsified pedigree or other records, and acts in a grossly negligent manner in violation of this article, the person may be punished by imprisonment for not more than 15 years, fined not more than $50,000.00, or both.

(c) Notwithstanding Code Section 26-4-115, any person who knowingly engages in wholesale distribution of prescription drugs in violation of this article, including providing a falsified pedigree or other records, shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not more than 25 years, by fine not to exceed $500,000.00, or both.






Article 13 - Safe Medications Practice Act

§ 26-4-210. Short title

This article shall be known and may be cited as the "Safe Medications Practice Act."



§ 26-4-211. Legislative findings and intent

(a) The General Assembly finds and declares that:

(1) Medications are essential for the effective treatment and prevention of illness and disease, and medications, particularly dangerous drugs, are recognized to be complex chemical compounds which may cause untoward side effects, adverse reactions, and other undesirable and potentially harmful effects;

(2) Hospital pharmacists are highly trained in the therapeutic use of medications and have expertise in the safe, appropriate, and cost-effective use of medications; and

(3) Therefore, it is essential that physicians, pharmacists, and other clinical health care practitioners in an institutional setting collaborate to promote safe and effective medication therapy for the institution's patients.

(b) The intent of the General Assembly in enacting this legislation is to maximize patient safety, to ensure safe and desirable medication therapy outcomes, and to achieve desired therapeutic goals.



§ 26-4-212. Definitions

As used in this article, the term:

(1) "Collaborate" means to work jointly with others as approved by an order from a physician member of the institution's medical staff for care and treatment of the ordering physician's patients or pursuant to a protocol established in accordance with medical staff policy.

(2) "Hospital pharmacist" means a pharmacist that is employed by, or under contract with, an institution and practicing in an institutional setting.

(3) "Institution" means any licensed hospital, nursing home, assisted living community, personal care home, or hospice.



§ 26-4-213. Collaboration

Hospital pharmacists shall be authorized to collaborate with members of the medical staff in an institution on drug therapy management.



§ 26-4-214. Role of State Board of Pharmacy and Georgia Composite Medical Board in establishing rules and regulations

(a) The State Board of Pharmacy shall establish rules and regulations governing a hospital pharmacist acting pursuant to Code Section 26-4-213 in the provision of drug therapy management in institutions in consultation or collaboration with physicians. Such rules may include the utilization of a hospital pharmacist's skills regarding dangerous drugs to promote medication safety. Such rules shall include the ordering of clinical laboratory tests in the institutional setting and the interpretation of results related to medication use when approved by a physician member of the institution's medical staff for the care and treatment of the ordering physician's patients or pursuant to a protocol established in accordance with medical staff policy.

(b) The Georgia Composite Medical Board shall establish rules and regulations governing a physician acting pursuant to this article.









Chapter 5 - Drug Abuse Treatment and Education Programs

§ 26-5-1. Short title

This chapter shall be known and may be cited as the "Drug Abuse Treatment and Education Act."



§ 26-5-2. Legislative intent

The purpose of this chapter is to provide for the classification and systematic evaluation of various programs designed for the treatment and therapeutic rehabilitation of drug dependent persons; to ensure that every governing body which operates a drug abuse treatment and education program is licensed to do so; and to meet the rehabilitative needs of drug dependent persons while safeguarding their individual liberties.



§ 26-5-3. Definitions

As used in this chapter, the term:

(1) "Department" means the Department of Community Health or its successor.

(2) "Drug abuse treatment and education program" means any system of treatment or therapeutic advice or counsel provided for the rehabilitation of drug dependent persons and shall include programs offered in the following types of facilities:

(A) Residential care centers. A facility staffed by professional and paraprofessional persons offering treatment or therapeutic programs for drug dependent persons who live on the premises; and

(B) Nonresidential care centers. A non-live-in facility, staffed by professional and paraprofessional persons, offering treatment or therapeutic programs for drug dependent persons who do not live on the premises.

(3) "Drug dependent person" means a person who is in imminent danger of becoming dependent upon or addicted to the use of drugs or who habitually lacks self-control as to the use of drugs or who uses drugs to the extent that his health is substantially impaired or endangered or his social or economic function is substantially disrupted.

(4) "Drugs" means any substance defined as a drug by federal or Georgia law or any other chemical substance which may be used in lieu of a drug to obtain similar effects, with the exception of alcohol and its derivatives.

(5) "Governing body" means the county board of health, the partnership, the corporation, the association, or the person or group of persons who maintains and controls the program and who is legally responsible for the operation.

(6) "License" means the official permit issued by the director which authorizes the holder to operate a drug abuse treatment and education program for the term provided therein.

(7) "Licensee" means any person holding a license issued by the director under this chapter.

(8) "Program" means the drug abuse treatment and education program.



§ 26-5-4. Classification of programs

The department is authorized to classify all programs within the state according to the character and range of services provided.



§ 26-5-5. Promulgation of minimum standards of quality and services for each class of programs

The department shall create and promulgate minimum standards of quality and services for each designated class of programs. At least the following areas shall be covered in the rules and regulations:

(1) Adequate and safe buildings or housing facilities where programs are offered;

(2) Adequate equipment for the delivery of programs;

(3) Sufficient trained or experienced staff who are competent in the duties they are to perform;

(4) The content and quality of services to be provided;

(5) Requirements for intake, discharge, and aftercare of drug dependent persons;

(6) Referral to other appropriate agencies;

(7) Continuing evaluation of the effectiveness of programs;

(8) Maintenance of adequate records on each drug dependent person treated or advised;

(9) A formal plan of cooperation with other programs in the state to allow for continuity of care for drug dependent persons; and

(10) Criteria for providing priority in access to services and admissions to programs for drug dependent pregnant females.



§ 26-5-6. Promulgation of rules and regulations

The department is authorized and directed to create and promulgate all rules and regulations necessary for the implementation of this chapter.



§ 26-5-7. License required

No governing body shall operate a drug abuse treatment and education program without having a valid license or provisional license issued pursuant to this chapter.



§ 26-5-8. Application for license

(a) Application for a license to operate a program shall be submitted by the governing authority to the department in the manner prescribed by rules and regulations and shall contain a comprehensive outline of the program to be offered by the applicant.

(b) Proof of compliance with all applicable federal and state laws for the handling and dispensing of drugs and all state and local health, safety, sanitation, building, and zoning codes shall be attached to the application submitted to the department.



§ 26-5-9. Provisional licenses

The department may issue a provisional license effective for a period not to exceed 90 days to each applicant who has substantially complied with all requirements for a regular license. Provisional licenses shall be renewed in the discretion of the department only in cases of extreme hardship and in no case for longer than 90 days. The obligations and conditions of a provisional license shall be the same as those of a regular license except as otherwise provided for in this chapter.



§ 26-5-10. Issuance of license; revocation or suspension

The department may, upon submission of an application, with proof of accreditation by a voluntary accreditation agency approved by the department, issue a license based upon the findings of the accreditation agency. The license may be issued without an on-site visit by the department representative. Any denial, suspension, or revocation of the voluntary accreditation agency shall result in an automatic revocation or suspension of the license issued under this Code section, and the holder must apply for a new license as provided for in this chapter.



§ 26-5-11. Conditions for issuance of license; nontransferability

The department shall issue a license to a governing body for any program which meets all the rules and regulations for the class of license applied for. The license shall be nontransferable for a change of location or governing body.



§ 26-5-12. Records of drug dependent persons treated or advised

Subject to the limitations of Code Section 26-5-17, the department may require at reasonable intervals, and each licensee shall furnish copies of complete records of each drug dependent person treated or advised pursuant to a program.



§ 26-5-13. Inspection of programs

Each licensee shall permit the authorized department representatives to enter upon and inspect any and all premises upon or in which a program is to be conducted or for which a license has been applied so that verification of compliance with all relevant laws or regulations can be made.



§ 26-5-14. Denial, suspension, or revocation of licenses

The department may deny any license applied for under this chapter that does not fulfill the minimum requirements which the department may prescribe by rules and regulations and may suspend or revoke a license which has been issued if an applicant or a licensee violates any of such rules and regulations; provided, however, that before any order is entered denying a license applied for or suspending or revoking a license previously granted, the applicant or license holder, as the case may be, shall be afforded an opportunity for a hearing as provided for in Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 26-5-15. Notice of proposed denial, suspension, or revocation; hearing

Notice of a proposed denial, suspension, or revocation of a license shall be provided in writing by the department to any licensee so affected within 90 days after the application is filed or the grounds are discovered. Within ten days from receipt of such notice, the licensee so affected may request a hearing before the department. Upon receipt of such request for hearing in proper form, the department shall schedule a hearing within a reasonable time, but not later than 90 days.



§ 26-5-16. Applicability of "Georgia Administrative Procedure Act."

The promulgation of rules and regulations, the conduct of administrative hearings, and judicial review of the department's actions shall be subject to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 26-5-17. Confidentiality of records, names, and communications

For the purpose of providing more effective treatment and rehabilitation, the records and name of any drug dependent person who seeks or obtains treatment, therapeutic advice, or counsel from any program licensed under this chapter shall be confidential and shall not be revealed except to the extent authorized in writing by the drug dependent person affected; furthermore, any communication by such drug dependent person to an authorized employee of any holder of a license shall be deemed confidential; provided, however, that, except for matters privileged under other laws of this state, the records of such person and information about such person shall be produced in response to a valid court order of any court of competent jurisdiction after a full and fair show-cause hearing and in response to a departmental request for access for licensing purposes when such request is accompanied by a written statement that no record of patient identifying information will be made.



§ 26-5-18. Injunctions; nuisances per se

The department is authorized to enforce this chapter and the rules and regulations promulgated under this chapter by injunction. Any violation of this chapter or any rule or regulation promulgated under this chapter shall be a nuisance per se; and it shall not be necessary to allege or prove the exhaustion of remedies at law to obtain an injunction under this Code section.



§ 26-5-19. Penalty

Any person who violates this chapter shall be guilty of a misdemeanor.



§ 26-5-20. Priority admissions policy for drug dependent pregnant females.

Any program licensed or funded by the department under this chapter shall implement a priority admissions policy for the treatment of drug dependent pregnant females which provides for immediate access to services for any such female applying for admission, which access shall be contingent only upon the availability of space.



§ 26-5-21. State Commission on Narcotic Treatment Programs

(a) There is created the State Commission on Narcotic Treatment Programs to be composed of three members of the House of Representatives to be appointed by the Speaker of the House of Representatives; three members of the Senate to be appointed by the President of the Senate; five members to be appointed by the Governor to include the commissioner of community health or his or her designee, the commissioner of behavioral health and developmental disabilities or his or her designee, and three members who represent a cross section of interests of narcotic treatment program owners, pharmacists, and law enforcement. The Speaker of the House of Representatives and the President of the Senate shall each select a cochairperson. The cochairpersons shall call all meetings of the commission. Administrative support for the commission shall be provided by the staff of the Department of Community Health, as appropriate.

(b) The legislative members of the commission shall be entitled to receive the compensation and allowances provided for in Code Section 28-1-8. Members of the commission who are state officials, other than legislative members, or state employees shall receive no compensation for their services on the commission but may be reimbursed for expenses incurred by them in the performance of their duties as members of the commission in the same manner as they are reimbursed for expenses in their capacities as state officials or employees. Members of the commission who are not legislators, state officials, or state employees shall receive a daily expense allowance in an amount the same as that specified in subsection (b) of Code Section 45-7-21, as well as the mileage or transportation allowance authorized for state employees, and the funds for payment thereof shall come from funds of the Department of Community Health.

(c) The commission may conduct such meetings at such places and at such times as it may deem necessary or convenient to enable it to exercise fully and effectively its powers, perform its duties, and accomplish the objectives and purposes of this Code section.

(d) The commission shall perform the following by December 31, 2016:

(1) Examine the current narcotic treatment program licensure requirements for adequacy;

(2) Assess how the current licensure requirements and enforcement of such requirements meet the purpose of providing adequate medical, counseling, vocational, educational, mental health assessment, and social services to patients enrolled in these programs and how these programs can be assessed for meeting the narcotic treatment program goal of the individual achieving recovery;

(3) Determine if the geographic service areas are reasonable and based on an optimal balance between population density and service proximity and whether the sociodemographic in the service area and the projected population to receive services are being considered;

(4) Determine the cause and effect of hospital admittance for overdose and incidents of suicide, if any, in relation to the adequate licensure and oversight of these programs;

(5) Determine what legislative changes need to be made to licensure requirements of narcotic treatment programs or any other changes to the law to address concerns that arise out of this study; and

(6) Solicit expert testimony on the efficacy of nonnarcotic, medically assisted treatments for narcotic dependence.

(e) A temporary moratorium on the acceptance of new applications for licensure of narcotic treatment programs authorized under this chapter through June 30, 2017, would provide the General Assembly with time to study the need for any changes to the licensure requirements for the operation of such programs and the enactment of any other additional laws to ensure the safety of Georgia's citizens. New applications for licensure of narcotic treatment programs in this state shall be temporarily suspended starting from June 1, 2016, through and including June 30, 2017, in order to permit the commission to complete its report and recommendations and to permit the General Assembly to act on those recommendations during the 2017 legislative session.

(f) Between June 1, 2016, and June 30, 2017, the department shall not accept any new applications for licensure of narcotic treatment programs.

(g) The temporary suspension of new applications for licensure of narcotic treatment programs shall not affect applications pending on June 1, 2016, program renewals, program name changes, program location changes, or program ownership changes.

(h) The commission shall stand abolished on January 1, 2017.









Title 27 - Game and Fish

Chapter 1 - General Provisions

§ 27-1-1. Short title

This title shall be known and may be cited as the "Game and Fish Code."



§ 27-1-2. (For effective date, see note.) Definitions

As used in this title, the term:

(1) "Adult supervision" means under the command and control of a person 18 years of age or older, with the minor being within sight or hearing distance of such person.

(1.1) "Alligator" means Alligator mississippiensis, commonly known as the American alligator.

(2) "Alligator farming" means the possession, propagation, and any other act involved in the production of live alligators.

(3) "Alligator product" means any product or article made, either wholly or in part, from any part of the hide of an alligator or alligator meat or any other part of an alligator carcass.

(4) "Artificial lure" means any lure which is made completely of natural or colored plastic, wood, cork, rubber, metal, feathers, hair, tinsel, styrofoam, sponge, or string, or any combinations of such materials, in imitation of or as a substitute for natural bait. Such term does not include any item which is sprayed with or containing scented or chemical attractions.

(5) "Bag limit" or "creel limit" means the quantity of wildlife which may be taken, caught, or killed during a specified period.

(5.1) "Bait shrimp cast net" means a cast net constructed of a minimum of three-eighths inch bar mesh.

(6) "Big game" means turkey, deer, and bear.

(7) "Board" means the Board of Natural Resources.

(8) "Bushel" means the present United States standard bushel, as determined by the United States Department of Agriculture, which standard bushel measures 2150.4 cubic inches.

(9) "Business premises" means any place of business operation including, but not limited to, offices, sheds, warehouses, vessels, boats, houses, ponds, and other such locations where commercial activity takes place and specifically includes the equipment used in conducting such activity.

(10) "Carrier" means a person engaged in the business of transporting goods and specifically includes a common carrier, a contract carrier, a private carrier, and a transportation company.

(10.1) "Cast net" means a cone shaped net thrown and retrieved by hand without mechanical assistance and designed to spread out and capture fish and shrimp as the weighted circumference sinks to the bottom and comes together when pulled by a line.

(11) "Catch-out pond" means a fresh-water pond or lake where the owner or operator charges persons a fee for the right to fish therein.

(12) "Clam rake" means a hand-held rake, or a tool consisting of a long handle with a bar that is set transversely with projecting prongs and with a wire basket or enclosure modification, which rake or tool is suitable for scratching and removing mollusks of the class Pelecypoda from estuarine and marine substrates.

(13) "Commercial" means of or relating to buying, selling, or exchanging or offering for purchase, sale, or exchange.

(14) "Commercial crab trap" means an oblong cage or other cubical structure which is constructed of wooden slats, hardware cloth, chicken wire, or other similar material, which has one or more tunnel-shaped entrances which allow ingress but limit egress, which is to be used as a trap, which is designed to be left unattended for long periods of time, and which is used for catching decapod crustaceans, mainly of the species Callinectes sapidus.

(15) "Commercial fish hatchery" means a facility consisting of two or more ponds or a raceway system which is capable of growing fish from eggs, fry, or fingerlings to a commercially salable size and which produces fish from such eggs, fry, or fingerlings for sale more than once annually.

(16) "Commercial fishing" means fishing for the purpose of sale, the sale or offering for sale of fish by the person taking such fish, or fishing with commercial fishing gear.

(17) "Commercial quantities" means an amount equal to one bushel or more.

(18) "Commercial shooting preserve" means any shooting preserve open to the general public for a fee.

(19) "Commercial trapper" means a person who traps on any land other than that belonging to himself or to his immediate family.

(20) "Commissioner" means the commissioner of natural resources.

(21) "Crab" means any crab of the species Callinectes sapidus.

(22) "Department" means the Department of Natural Resources.

(23) "Domestic species" means those taxa of animals which have traditionally lived in a state of dependence on and under the dominion and control of man and have been kept as tame pets, raised as livestock, or used for commercial breeding purposes, including, but not limited to, dogs, cats, horses, cattle, ratites, and chickens. Animals which live in a captive or tame state and which lack a genetic distinction from members of the same taxon living in the wild are presumptively wild animals, except that lawfully obtained farmed fish which are held in confinement in private ponds shall be known as and considered to be "domestic fish," but only if they are fish species which are either indigenous to Georgia or are fish species which have been recognized prior to 1992 as having an established population in Georgia waters other than private ponds; provided, however, that Morone americana, white perch, shall not be a domestic fish.

(24) "Educational" means of or relating to an attempt to learn or convey information about the characteristics and behavior of wild animals or wildlife, where such an attempt is made:

(A) In a public or private college, university, secondary school, or primary school, which college, university, or school is accredited by either the Georgia Accrediting Commission, Inc., or the Southern Association of Colleges and Schools;

(B) By an independent study conducted in affiliation with any of the institutions mentioned in subparagraph (A) of this paragraph;

(C) By any chartered association or society organized for the purpose of conveying knowledge about such species to its members;

(D) By a research facility; or

(E) By a governmental agency.

(25) "Established bait dealership" means a facility which is used in whole or in part to sell shrimp for bait and which has been inspected by employees of the department and which has been issued a bait dealer license.

(26) "Falconer" means a person licensed according to the laws and rules and regulations pertaining to falconry.

(27) "Falconry" means the sport of taking quarry by means of a trained raptor.

(27.1) "Farmed deer" means fallow deer (Dama dama), axis deer (Axis axis), sika deer (Cervus nippon), red deer and elk (Cervus elaphus), and reindeer and caribou (Rangifer tarandus), and hybrids between these farmed deer species raised for the commercial sale of meat and other parts or for the sale of live animals.

(28) "Feral hog" means any hog which has lived any part of its life in a wild, free-ranging state and is currently in such state or has been taken.

(29) "Fishing" means catching, capturing, taking, or killing fish, mussels, and all seafood and includes all lesser acts such as attempting to catch, capture, or kill by any device or method and every act of direct assistance to any person in catching or attempting to catch fish, mussels, or seafood.

(29.1) "Food shrimp cast net" means:

(A) Until March 1, 2009, a cast net constructed of a minimum of one-half inch bar mesh; and

(B) On and after March 1, 2009, a cast net constructed of a minimum of five-eighths inch bar mesh.

(29.2) "Fresh-water turtle" means any turtle or its eggs within the families Chelydridae, Emydidae (excluding Malaclemys terrapin and Terrapene carolina), Kinosternidae, and Trionychidae.

(30) "Full-time employee" means a person who works at least 30 hours per week for one employer. Expressly excluded from this term is an independent contractor or casual vendor who does not receive regular periodic compensation from one employer.

(31) "Fur-bearing animals" means the following animals: mink, otter, raccoon, fox, opossum, muskrat, skunk, bobcat, and weasel.

(32) "Fur dealer" means a person who purchases or sells raw undressed hides, furs, pelts, or skins of fur-bearing animals and alligator hides or alligator products, excluding alligator meat; provided, however, those persons engaged in wholesale or retail furrier operations, that is, those who engage in the manufacture or production of finished fur or alligator products, shall not be fur dealers for purposes of this title.

(33) "Fur dealer's agent" means any person who represents the owner of or a dealer in furs, alligator hides, or alligator products for the purpose of selling such furs, alligator hides, or alligator products.

(34) "Game animals" means the following animals: bear, bobcat, deer, fox, opossum, rabbit, raccoon, sea turtles and their eggs, squirrel, cougar (Felis concolor), and all members of the families Alligatoridae and Crocodylidae.

(35) "Game birds" means the following birds: turkey, quail, grouse, and all migratory game birds.

(36) "Game fish" means the following fish, except domestic fish as provided in paragraph (23) of this Code section:

(A) Bass:

(i) Largemouth bass;

(ii) Smallmouth bass;

(iii) White bass;

(iv) Striped bass;

(v) Spotted bass;

(vi) Redeye (Coosa) bass;

(vii) Striped-white bass hybrid;

(viii) Shoal bass (Flint River smallmouth); and

(ix) Suwannee bass;

(B) Trout:

(i) Rainbow trout;

(ii) Brown trout; and

(iii) Brook trout;

(C) Crappie:

(i) White crappie; and

(ii) Black crappie;

(D) Shad:

(i) American shad; and

(ii) Hickory shad;

(E) Sunfish or bream:

(i) Flier;

(ii) Spotted sunfish (stumpknockers);

(iii) Rockbass (goggleye);

(iv) Shadow bass;

(v) Redbreast sunfish;

(vi) Redear sunfish;

(vii) Bluegill (bream); and

(viii) Warmouth;

(F) Perch:

(i) Walleye; and

(ii) Sauger;

(G) Pickerel:

(i) Chain pickerel;

(ii) Grass pickerel; and

(iii) Redfin pickerel;

(H) Catfish:

(i) Channel catfish; and

(ii) Flathead catfish; and

(I) Red drum.

(37) "Game species" means all game animals, game birds, and game fish.

(38) "Held as pets" means the possession of any wild animal for purposes other than scientific, educational, or public exhibition purposes or other than for sale to the general public or other than for resale to a retail dealer, an exhibition, or a research facility.

(39) "Hunting" means pursuing, shooting, killing, taking, or capturing wildlife or feral hogs. This term also includes acts such as placing, setting, drawing, or using any device used to take wildlife or feral hogs, whether any such act results in taking or not, and includes every act of assistance to any person in taking or attempting to take such wildlife or feral hogs.

(40) (A) "Immediate family," except insofar as that term relates to trapping, trappers, and fur dealers, means all persons living in one household under one head of household and bearing a blood or dependent relationship to such head of household.

(B) "Immediate family," insofar as that term relates to trapping, trappers, and fur dealers, means son, daughter, father, mother, brother, sister, granddaughter, grandson, or spouse.

(40.1) "License" means any document, decal, stamp, permit, or temporary license identification number which authorizes the holder to participate in any activity regulated by the department and which is issued by the department; provided, however, that a temporary license number shall be a valid license for ten days from the date of issuance.

(41) "Licensed bait dealer" means the owner of an established bait dealership within this state who has been properly licensed and bonded pursuant to the applicable laws and regulations.

(42) "May" means is authorized, but not required, and denotes discretion and permission rather than command. When "may" is used in authorizing a certain action to be taken, it shall also include the authorization to change that action.

(43) "Migratory game birds" means all the following birds: brant, coots, cranes, doves, ducks, gallinules, geese, rails, snipe, swans, and woodcock. Birds which are mutations of such birds and birds which are the result of hybridization between such birds or between such birds and other birds are included as migratory game birds.

(44) "Mountain trout" means rainbow, brook, and brown trout.

(45) "Night" means between the hours of 30 minutes after sunset and 30 minutes before sunrise.

(46) "Nongame fish" means any fish not included within the definition of the term "game fish" in this Code section and is synonymous with the term "rough fish."

(47) "Peeler" means a crab which has a soft shell fully developed under the hard shell and which has a pink or red line on the outer edge of the swimming paddles.

(48) "Pen raised game bird" means any bobwhite quail, chukar or red-legged partridge, coturnix or Japanese quail, ring-necked pheasant, mallard duck, or black duck which is raised in captivity and is more than two generations removed from the wild.

(49) "Perishable" means likely to deteriorate quickly in quality or value unless given special treatment such as dressing, freezing, or cold storage.

(50) "Person" means any individual, partnership, firm, corporation, association, or other entity.

(51) "Pole and line" means any hand line or any type of pole with a line attached and specifically includes a casting rod, a spinning rod, a fly rod, and all similar hand-held equipment for use with bait or artificial lure; provided, however, such pole and line may only be used to entice fish to strike or bite such bait or lure.

(52) "Private oyster or clam beds" means oyster or clam beds in which the right to plant, cultivate, and harvest oysters and clams is not vested in the state pursuant to Code Sections 44-8-6, 44-8-7, and 44-8-8.

(53) "Private pond" means a body of water wholly on or within the lands of one title from which fish cannot go upstream or downstream or to the lands of another.

(54) "Private shooting preserve" means any shooting preserve owned or leased by an individual, partnership, firm, corporation, association, or other entity and used only by the owners, members, and guests.

(55) "Public exhibition" means any commercial or noncommercial display of wild animals or wildlife to the general public, including displays held in nontraveling facilities in fixed locations or displays held in transient facilities which travel to different parts of the state.

(56) "Public road" means any road open to and intended for use by the public and maintained at public expense.

(57) "Purchase" means to acquire, obtain, or receive or to attempt to acquire, obtain, or receive by exchange of valuable consideration. This term specifically includes barter and exchange.

(58) "Raptor" means a live migratory bird of the order Falconiformes or the order Strigiformes, other than the bald eagle (Haliaeetus leucocephalus) or the golden eagle (Aquila chrysaetos).

(59) "Rats and mice" means any gnawing mammal of the class Mammalia, the subclass Theria, the order Rodentia, and either the family Muridae or the family Cricetidae and the genera Peromyscus, Sigmodon, Oryzomys, or Reithrodontomys.

(60) "Resident" means any citizen of the United States who has been domiciled within the State of Georgia for a period of at least three months. For purposes of issuing or procuring the noncommercial hunting and fishing licenses required by this title, the term "resident" shall include full-time military personnel on active duty and the dependents of such military personnel; provided, however, that requirements for residency as defined in paragraph (5) of subsection (e) of Code Section 27-2-3.1 shall apply to such military personnel and their dependents for all lifetime license types listed in Code Section 27-2-3.1 that are only available to residents. Requirements for residency as defined in paragraph (5) of subsection (e) of Code Section 27-2-3.1 shall also apply to such military personnel and their dependents for all honorary license types listed in Code Section 27-2-4 and to the landowner exemption in subsection (b) of Code Section 27-2-1, provided that the domicile requirement shall be a period of at least three months.

(61) "Retail fish dealer" means any person engaged in the purchasing, raising, propagating, breeding, or other acquiring or possessing of live fish or fish eggs to be sold or furnished to others for use thereby, other than for resale or for aquaria.

(61.1) "Salt water fishing guide" means a person engaged in the occupation of taking fee-paying anglers fishing in the salt waters of this state.

(61.2) "Salt water fishing pier" means a permanent structure built and maintained for the purpose of providing fishing access in the salt waters of this state and associated with a hotel or motel.

(62) "Scientific" means of or relating to a systematic attempt, made at a public or private college, university, secondary school, or primary school, which college, university, or school is accredited by either the Georgia Accrediting Commission, Inc., or the Southern Association of Colleges and Schools; or made in the course of an independent study conducted in affiliation with any of the aforementioned institutions; or made by any chartered association or society organized for the purpose of conveying knowledge to its members; or made by a research facility or a governmental agency, for the purpose of discovering new knowledge through the possession of wild animals or wildlife for the testing of a theory or hypothesis, such theory or hypothesis to be tested according to the accepted procedures of observation, comparison, objective data collection, and analysis.

(63) "Seafood" means marine and estuarine fauna or flora used as food or of a kind suitable for food and specifically includes, but is not limited to, shrimp taken for bait and horseshoe crabs taken for bait.

(64) "Sell" means to dispose of, transfer, or convey or to attempt to dispose of, transfer, or convey by exchange of money or other valuable consideration. This term specifically includes barter and exchange.

(65) "Shedding facility" means a soft-shell crab facility containing a tank or other enclosure in which peelers are or may be kept alive until they shed their shells and become soft-shell crabs and containing such other equipment as may be prescribed by the department.

(65.1) "Shellfish" means common bivalve mollusks which includes all edible species of oysters, clams, mussels, or other bivalves.

(65.2) "Shellfish management area" means a wildlife management area where shellfish are managed by the state or lessees for the propagation of shellfish.

(66) "Shooting preserve" means any area utilized for the purpose of shooting or taking, or shooting and taking, game birds or pen raised game birds.

(67) "Small game" means all game animals and game birds other than big game.

(68) "Soft-shell crab" means a crab which has just emerged from its old shell and has a new soft, pliable shell.

(69) "Soft-shell crab dealer" means any person operating a shedding facility approved by the department.

(70) "State owned oyster or clam beds" means oyster or clam beds in which the right to plant, cultivate, and harvest oysters and clams is vested in the state pursuant to Code Sections 44-8-6, 44-8-7, and 44-8-8.

(71) "Taking" means killing, capturing, destroying, catching, or seizing.

(71.1) "Ten-foot net" means a trawl with a cork line not to exceed ten feet from tie-to-tie between the first and last mesh across the mouth of the net, a lead line not to exceed 13 feet from tie-to-tie between the first and last mesh across the mouth of the net, and leg lines of equal length. No webbing shall extend toward the door beyond the original brail lines which run vertically between the first tie at each end of the cork line and the first tie at each end of the lead line.

(72) "Trapping" means taking, killing, or capturing wildlife with traps. This term also includes all lesser acts such as placing, setting, or staking such traps, whether such acts result in taking or not, and attempting to take and assisting any person in taking or attempting to take wildlife with traps.

(72.1) "Twenty-foot net" means a trawl with a cork line not to exceed 20 feet from tie-to-tie between the first and last mesh across the mouth of the net, a lead line not to exceed 25 feet from tie-to-tie between the first and last mesh across the mouth of the net, and leg lines of equal length. No webbing shall extend toward the doors beyond the original brail lines which run vertically between the first tie at each end of the cork line and the first tie at each end of the lead line.

(73) "Waters of this state" means any waters within the territorial limits of this state and the marginal sea adjacent to this state and the high seas when navigated as a part of a journey or ride to or from the shore of this state except ponds or lakes not open to the public, whether such ponds or lakes are within the lands of one title or not.

(74) "Wholesale fish dealer" means any person engaged in purchasing, raising, propagating, breeding, or acquiring or possessing live fish or fish eggs to be sold or furnished to others for the purpose of resale, including any person engaged in transporting live fish or fish eggs into this state; provided, however, that any person who holds or sells only "domestic fish" and is registered pursuant to Code Section 27-4-255 or any person who holds or sells fish solely for use in aquaria shall not be considered a wholesale fish dealer.

(75) "Wild animal" means any animal which is not wildlife and is not normally a domestic species in this state. This term specifically includes any hybrid or cross between any combination of a wild animal, wildlife, and a domestic animal. Offspring from all subsequent generations of such crosses or hybrids are wild animals.

(76) "Wild animal business" means the importation, transportation, or possession of any wild animal for the purpose of sale or transfer.

(77) "Wildlife" means any vertebrate or invertebrate animal life indigenous to this state or any species introduced or specified by the board and includes fish, except domestic fish produced by aquaculturists registered under Code Section 27-4-255, mammals, birds, fish, amphibians, reptiles, crustaceans, and mollusks or any part thereof.



§ 27-1-3. Legislative declarations; ownership and custody of wildlife; preservation of hunting and fishing opportunities; promotion and right to hunt, trap, or fish; local regulation; general offenses

(a) The General Assembly recognizes that hunting and fishing and the taking of wildlife are a valued part of the cultural heritage of the State of Georgia. The General Assembly further recognizes that such activities play an essential role in the state's economy and in funding the state's management programs for game and nongame species alike, and that such activities have also come to play an important and sometimes critical role in the biological management of certain natural communities within this state. In recognition of this cultural heritage and the tradition of stewardship it embodies, and of the important role that hunting and fishing and the taking of wildlife play in the state's economy and in the preservation and management of the state's natural communities, the General Assembly declares that Georgia citizens have the right to take fish and wildlife, subject to the laws and regulations adopted by the board for the public good and general welfare, which laws and regulations should be vigorously enforced. The General Assembly further declares that the state's wildlife resources should be managed in accordance with sound principles of wildlife management, using all appropriate tools, including hunting, fishing, and the taking of wildlife.

(b) The ownership of, jurisdiction over, and control of all wildlife, as defined in this title, are declared to be in the State of Georgia, in its sovereign capacity, to be controlled, regulated, and disposed of in accordance with this title. Wildlife is held in trust by the state for the benefit of its citizens and shall not be reduced to private ownership except as specifically provided for in this title. All wildlife of the State of Georgia is declared to be within the custody of the department for purposes of management and regulation in accordance with this title. However, the State of Georgia, the department, and the board shall be immune from suit and shall not be liable for any damage to life, person, or property caused directly or indirectly by any wildlife.

(c) (1) To the greatest practical extent, department land management decisions and actions shall not result in any net loss of land acreage available for hunting opportunities on department managed state owned lands that exists on July 1, 2005.

(2) The department has the authority and the responsibility to work with cooperating sportsmen, conservation groups, and others to encourage participation in hunting and fishing at a level to ensure continuation of such activities in perpetuity and no net loss of hunting and fishing opportunity on state owned lands. Further, the department is authorized to promote and encourage hunting, fishing, and other wildlife associated recreation on state managed wildlife areas, public fishing areas, federally owned or managed forests, and other suitable public and private lands of this state.

(d) To hunt, trap, or fish, as defined in this title, or to possess or transport wildlife is declared to be a right to be exercised only in accordance with the laws governing such right. Every person exercising this right does so subject to the authority of the state to regulate hunting, trapping, and fishing for the public good and general welfare; and it shall be unlawful for any person exercising the right of hunting, trapping, fishing, possessing, or transporting wildlife to refuse to permit authorized employees of the department to inspect and count such wildlife to ascertain whether the requirements of the wildlife laws and regulations are being faithfully complied with. Any person who hunts, traps, fishes, possesses, or transports wildlife in violation of the wildlife laws and regulations violates the conditions under which this right is extended; and any wildlife then on his person or within his immediate possession is deemed to be wildlife possessed in violation of the law and is subject to seizure by the department pursuant to Code Section 27-1-21. Nothing in this subsection shall be construed to reduce, infringe upon, or diminish the rights of private property owners as otherwise provided by general law.

(e) It shall be unlawful to hunt, trap, or fish except during an open season for the taking of wildlife, as such open seasons may be established by law or by rules and regulations promulgated by the board or as otherwise provided by law.

(f) It shall be unlawful to hunt, trap, or fish except in compliance with the bag, creel, size, and possession limits and except in accordance with such legal methods and weapons and except at such times and places as may be established by law or by rules and regulations promulgated by the board.

(g) It shall be unlawful to hunt, trap, or fish for any game species after having obtained the daily or season bag or creel limit for that species.

(h) Except as otherwise provided by general law, the power and duty to promulgate rules and regulations relating to hunting, trapping, and fishing rests solely with the board. No political subdivision of the state may regulate hunting, trapping, or fishing by local ordinance; provided, however, that a local government shall not be prohibited from exercising its management rights over real property owned or leased by it for purposes of prohibiting hunting, fishing, or trapping upon the property or for purposes of setting times when access to the property for purposes of hunting, fishing, or trapping in accordance with this title may be permitted. Nothing contained in this Code section shall prohibit municipalities or counties, by ordinance, resolution, or other enactment, from reasonably limiting or prohibiting the discharge of firearms within the boundaries of the political subdivision for purposes of public safety.

(i) A person who takes any wildlife in violation of this title commits the offense of theft by taking. A person who hunts, traps, or fishes in violation of this title commits the offense of criminal attempt. Any person who violates any provision of this Code section shall be guilty of a misdemeanor.

(j) If any court finds that any criminal violation of the provisions of this title is so egregious as to display a willful and reckless disregard for the wildlife of this state, the court may, in its discretion, suspend the violator's right to hunt, fish, trap, possess, or transport wildlife in this state for a period not to exceed five years. Any person who hunts, fishes, traps, possesses, or transports wildlife in this state in violation of such suspension of rights shall be guilty of a misdemeanor of a high and aggravated nature and upon conviction thereof shall be punished by a fine of not less than $1,500.00 nor more than $5,000.00 or imprisonment for a period not exceeding 12 months or both.



§ 27-1-4. Powers and duties of board generally

The board shall have the following powers and duties relative to this title:

(1) Establishment of the general policies to be followed by the department under this title;

(2) Promulgation of all rules and regulations necessary for the administration of this title including, but not limited to, rules and regulations to regulate the times, places, numbers, species, sizes, manner, methods, ways, means, and devices of killing, taking, capturing, transporting, storing, selling, using, and consuming wildlife and to carry out this title, and rules and regulations requiring daily, season, or annual use permits for the privilege of hunting and fishing in designated streams, lakes, or game management areas; and

(3) Promulgation of rules and regulations to protect wildlife, the public, and the natural resources of this state in the event of fire, flood, disease, pollution, or other emergency situation without complying with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." Such rules and regulations shall have the force and effect of law upon promulgation by the board.



§ 27-1-5. Applicability of "Georgia Administrative Procedure Act" to rules and regulations promulgated by board; affirmation of decision by operation of law; appellate review

(a) Except as otherwise specifically provided, all rules and regulations promulgated by the board under this title shall be promulgated pursuant to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." For the purposes of this title, rule making under subsection (b) of Code Section 50-13-4 in response to an imminent peril to the public health, safety, or welfare shall include rule making to protect wildlife, the public, and the natural resources of this state in the event of fire, flood, disease, pollution, or other emergency situations.

(b) Notwithstanding any other law to the contrary, when a petition for judicial review of a final decision of the board in any matter arising under this title is filed pursuant to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," if the superior court in which the petition for review is filed does not hear the case within 90 days from the date the petition for review is filed with the court, the final decision of the board shall be considered affirmed by operation of law unless a hearing originally scheduled to be heard within the 90 days has been continued to a date certain by order of the court. In the event a hearing is held later than 90 days after the date the petition for review is filed with the court because a hearing originally scheduled to be heard within the 90 days has been continued to a date certain by order of the court, the final decision of the board shall be considered affirmed by operation of law if no order of the court disposing of the issues presented for review has been entered within 30 days after the date of the continued hearing. If a case is heard within 90 days from the date the petition for review is filed, the final decision of the board shall be considered affirmed by operation of law if no order of the court dispositive of the issues presented for review has been entered within 30 days of the date of the hearing.

(c) A decision of the board affirmed by operation of law under subsection (b) of this Code section shall be subject to appellate review in the same manner as a decision of the superior court. The date of entry of judgment for purposes of appeal pursuant to Code Section 5-6-35 of a decision affirmed by operation of law without action of the superior court shall be the last date on which the superior court could have taken action under subsection (b) of this Code section. Upon the setting aside of any such decision of the board, the court may recommit the controversy to the board for further hearing or proceedings in conformity with the judgment and opinion of the court; or such court may enter the proper judgment upon the findings, as the nature of the case may demand. Such decree of the court shall have the same effect and all proceedings in relation thereto shall, subject to the other provisions of this chapter, thereafter be the same as though rendered in an action heard and determined by the court.

(d) Notwithstanding any other law to the contrary, any reference to an administrative law judge or hearing officer in this title shall be to an administrative law judge appointed by the chief state administrative law judge. The decision of the administrative law judge shall constitute the final administrative decision in any matter and any party to the matter, including the commissioner, shall have the right of judicial review in accordance with Chapter 13 of Title 50. Any request for administrative review by an administrative law judge appointed by the chief state administrative law judge shall be filed with the commissioner.

(e) Notwithstanding any other law to the contrary, any reference to a final decision of the Board of Natural Resources in this title shall be to a final administrative decision by an administrative law judge appointed by the chief state administrative law judge.



§ 27-1-6. Powers and duties of department generally

The department shall have the following powers and duties:

(1) Subject to all applicable state laws, to acquire by purchase, condemnation, lease, agreement, gift, or devise lands or waters suitable for the purposes enumerated in this paragraph and to develop, operate, and maintain the same for the following purposes:

(A) For fish hatcheries, nursery ponds, game farms, sanctuaries, reservations, and refuges;

(B) For wildlife restoration, propagation, protection, preservation, research, or management; and

(C) For public hunting, fishing, or trapping areas, where the public may hunt, fish, or trap in accordance with the provisions of law and the rules and regulations of the board;

(2) To capture, propagate, transport, purchase, sell, band, or release any species of wildlife for propagation, research, or stocking purposes; to safeguard and enhance the habitat on which the wildlife depends; and to exercise control measures of nuisance or destructive species;

(3) To enter into cooperative agreements with educational institutions and state, federal, and other agencies to promote wildlife management, conservation, and research;

(4) To purchase all uniforms, equipment, and supplies necessary for the administration of this title;

(5) To carry out the operational, field, and administrative functions contained in this title;

(6) To publish in print or electronically and distribute magazines, pamphlets, books, or literature of any nature as may be necessary to inform and educate the public concerning the wildlife resources of the state and the functions, duties, activities, laws, rules, and regulations of the department pursuant to this title and pursuant to any other title;

(7) To keep a public record which correctly discloses all moneys received and expended by the department and all such information as may be necessary or proper in the conduct of the affairs and business of the department. The books and accounts of the department shall be audited in the same way as other books and accounts of the other departments of the state are audited;

(8) To pay to each conservation ranger the expenses incurred by such ranger in the performance of his duties;

(9) To contract with private landowners for the purposes of managing and operating public hunting and fishing areas on the property of such private landowners; and

(10) To develop an official waterfowl stamp for the State of Georgia and to issue such stamp to any interested person and to contract with any person granting such person the right to reproduce and market the official waterfowl stamp in stamp, print, poster, or such other form as the department shall determine and to contract with any person for the purpose of promoting, supporting, or otherwise assisting any waterfowl program of the department, including, but not limited to, public education; research; acquisition of wetlands; and management, development, and protection of waterfowl programs; provided, however, that not more than 15 percent of the funds retained by the department, if any, shall be used for law enforcement activities. The department is authorized to establish a special fund to be known as the "Waterfowl Stamp Fund." This fund shall consist of all moneys paid to the department as royalties, all moneys derived from the sale of any official waterfowl stamp, and all moneys contributed to the fund for the purposes provided in this paragraph and all interest thereon. All balances in the fund shall be deposited in an interest-bearing account identifying the fund and shall be carried forward each year so that no part thereof may be deposited in the general treasury. The department shall administer the fund and may expend moneys held in the fund in furtherance of the purposes provided in this paragraph. Moneys paid into this fund shall be deemed supplemental to and shall in no way supplant funding that would otherwise be appropriate for these purposes. As used in this paragraph, the term "waterfowl" means any species of ducks, swans, or geese.



§ 27-1-7. Technical assistance for control or elimination of wild or abandoned dogs

Upon the request of the governing authority of a city, county, or combination thereof, the department is authorized to provide technical assistance to the city, county, or combination thereof relative to the control or elimination of wild or abandoned dogs running at large, provided that, with the exception of the technical assistance provided in accordance with this Code section, all costs relative to the control or elimination shall be borne by the city, county, or combination thereof.



§ 27-1-8. Construction of fish ladders; requiring construction by private persons; assessment of cost upon refusal; issuance of execution

(a) The department is authorized to provide for the free passage of fish in the fresh-water streams of Georgia for the purpose of spawning and propagating and to erect or cause to be erected fish ladders or other passageways whereby fish may pass over any dam or other obstruction placed in the fresh-water streams of Georgia by any person.

(b) It shall be the duty of the department to give written notice to any person owning, leasing, or constructing any dam or other obstruction which restricts the free passage of fish in the fresh-water streams of this state, which notice shall require the person to provide a suitable fish ladder or passageway over the dam or obstruction. The person shall, within 60 days after the receipt of the notice, provide at his own expense a fish ladder or other suitable passageway for the purpose of allowing fish in such fresh water to pass freely over the dam or obstruction.

(c) Should any person owning, leasing, or constructing any dam or other obstruction in the fresh-water streams of this state fail and refuse to provide a fish ladder or other passageway after receiving the notice, as required in subsection (b) of this Code section, the department is authorized to build or erect a fish ladder or other passageway over the dam or obstruction; and the cost of the same shall be assessed by the department against the person owning, leasing, or constructing the dam or obstruction.

(d) The department is authorized to issue an execution in the nature of a fi. fa. against any person against whom an assessment has been made pursuant to subsection (c) of this Code section. The assessment shall be collected by any sheriff or other authorized officer of the state by means of levy and sale in the same manner as the collection of any other fi. fas.



§ 27-1-9. Consent to federal rules and regulations pursuant to federal law authorizing purchase of land by United States government for river navigability purposes

The consent of the General Assembly is given to the making by the Congress of the United States or under its authority of all such rules and regulations as the federal government shall determine to be needed in respect to game animals, game and nongame birds, and fish on such lands in the northern part of Georgia as shall have been or may hereafter be purchased by the United States under the terms of the act of Congress of March 1, 1911, entitled "An Act to Enable any state to Cooperate with any other state or states, or with the United States, for the Protection of the Watersheds of Navigable Streams, and to Appoint a Commission for the Acquisition of Lands for the Purpose of Conserving the Navigability of Navigable Rivers" (36 United States Statutes at Large, page 961), and acts of Congress supplementary thereto and amendatory thereof, and in or on the waters thereof.



§ 27-1-10. Assent to federal law respecting wildlife conservation and restoration projects, fish restoration projects, wildlife conservation education, and wildlife associated recreation projects

The State of Georgia assents to the provisions of P.L. 75-415 and P.L. 81-681. The department is authorized, empowered, and directed to perform such acts as may be necessary to establish and conduct cooperative wildlife restoration projects as defined in P.L. 75-415, cooperative fish restoration projects as defined in P.L. 81-681, and wildlife conservation and restoration programs, wildlife conservation education, and wildlife associated recreation projects as defined in P.L. 106-553, as well as the regulations promulgated under those federal acts. No funds accruing to the state from license fees paid by hunters or fishermen or interest thereon shall be diverted for any purpose other than the administration of the department and for the study, protection, preservation, restoration, or propagation of fish and wildlife in this state.



§ 27-1-11. Consent to acquisition of land by United States government for conservation purposes; notice of intended use

(a) The consent of the State of Georgia is given to the acquisition by the United States government by purchase, gift, devise, lease, condemnation, or otherwise of such areas of land or water or of land and water in the State of Georgia as the United States government may deem necessary for the conservation, protection, propagation, and development of all species of fish and wildlife and for other conservation purposes. However, the State of Georgia reserves full and complete jurisdiction and authority over all such areas not incompatible with the administration, maintenance, protection, and control thereof by the United States government under the first terms of any act of Congress authorizing such acquisitions.

(b) The consent given by subsection (a) of this Code section is conditioned on the requirement that, prior to the acquisition, notice shall be given by the federal government to the department of plans stating the specific use to be made of and the specific location and description of the lands desired by the federal government for any such conservation use and, further, that the plan for acquisition of the lands shall be approved by the department.



§ 27-1-12. Federal-state cooperation in protection and management of wildlife in national forest; powers of board

(a) The department shall have the authority to enter into cooperative agreements with the United States government or with the proper authorities thereof for the protection and management of the wildlife resources of the national forest lands within the State of Georgia and for the restocking of the same with desirable species of wildlife.

(b) After entering into an agreement under subsection (a) of this Code section, the board shall have the authority to close all hunting and fishing in the national forest lands within this state for such period of time as the board may deem necessary. The board shall have authority from time to time to prescribe the season for hunting or fishing in such lands, to prescribe the number of animals, fish, and birds that may be taken from such lands and the size thereof, and to prescribe the conditions under which the same may be taken.



§ 27-1-13. Disposition of funds received by department; appropriations; grants and donations for natural resources conservation camps

(a) All funds resulting from the operation of the department and from the administration of the laws and regulations pertaining to wildlife, excluding fines, but including all license fees and other income (except that income provided for in subsection (b) of this Code section), shall be paid into the general funds of the state treasury; and each year at least such amount shall be appropriated to the department. The board shall be authorized to establish, by rule or regulation, a procedure to refund fees collected in error or overpayment or to which the department or state is otherwise not entitled.

(b) The department is authorized to accept grants and donations (either monetary or of real or personal property) for the purpose of creating and maintaining natural resources conservation camps in the state. Any donation or grant so received and any income therefrom or any income derived from the operation of any of the camps shall be held and maintained by the department for the exclusive use and the benefit of each of said camps. The board is authorized and directed to promulgate reasonable rules and regulations respecting the operation of said camps.

(c) Notwithstanding any other law to the contrary, the department is authorized to retain all miscellaneous funds generated by the operation of its wildlife management areas and refuges, its public fishing areas, and its wildlife, hunter, and boating education programs for use in the operation and maintenance of those areas, refuges, and programs. Any such funds not expended for this purpose in the fiscal year in which they are generated shall be deposited in the state treasury. Nothing in this Code section shall be construed so as to allow the department to retain any funds required by the Constitution of Georgia to be paid into the state treasury. The department shall comply with all provisions of Code Section 45-5-7, Parts 1 and 2 of Article 4 of Chapter 12 of Title 45, the "Budget Act," except Code Section 45-12-92, prior to expending any such miscellaneous funds.



§ 27-1-14. Disposition of fines and bond forfeitures

The proceeds from all fines and bond forfeitures arising from criminal prosecution for violation of the wildlife laws, rules, and regulations shall, except as otherwise specifically provided in this title, be applied initially to payment of the fees of the officers of the trial court and court costs as prescribed by law. Any money remaining after such disposition shall be remitted promptly by the clerk of the court in which the case is disposed of to the county treasurer of the county in which the fine is assessed, who shall deposit the funds in the general funds of the county.



§ 27-1-15. Wildlife technicians

Reserved. Repealed by Ga. L. 1981, p. 798, § 3, effective July 1, 1981.



§ 27-1-16. Establishment of unit of conservation rangers; qualifications, appointment, and supervisory personnel; retention of badge and weapon upon disability retirement

(a) Within the department is established a unit of peace officers to be known as conservation rangers. All such conservation rangers shall be at least 21 years of age. Such unit of peace officers shall include, but not be limited to, the commissioner and other supervisory personnel; provided, however, that the commissioner and the director of the division to which peace officer functions are assigned shall be excluded from the classified service as defined by Code Section 45-20-2 unless otherwise provided by law. The commissioner shall have the power to appoint such a number of conservation rangers of the state at large, as may be necessary to carry out the duties assigned to them, who shall be charged with the law enforcement responsibilities pertaining to the department.

(b) After a conservation ranger has accumulated 25 years of service with the department as a peace officer and upon leaving such department under honorable conditions, such conservation ranger shall be entitled as part of such officer's compensation to retain his or her weapon and badge pursuant to regulations promulgated by the commissioner.

(c) As used in this subsection, the term "disability" means a disability that prevents an individual from working as a law enforcement officer. When a conservation ranger leaves the department as a result of a disability arising in the line of duty, such conservation ranger shall be entitled as part of such officer's compensation to retain his or her weapon and badge in accordance with regulations promulgated by the commissioner.



§ 27-1-17. Deputy conservation rangers

(a) The board shall have the power to appoint deputy conservation rangers. No deputy conservation rangers may be appointed without actual duties relating to the protection of natural resources.

(b) Deputy conservation rangers shall have all or part of the powers and duties of conservation rangers, as assigned by the board. Deputy conservation rangers who are not employees of the department shall receive no compensation for their services. The board is authorized to appoint such number of deputy conservation rangers as may be necessary to carry out the duties assigned to them.

(c) Each deputy conservation ranger who is not an employee of the department shall personally secure a bond of not less than $5,000.00 from a bonding or surety company licensed to transact business in the State of Georgia conditioned upon the faithful performance of his duties, payable to the department.

(d) The board shall have the power to adopt rules and regulations concerning qualifications, appointments, badge, oath of office, and other matters pertaining to deputy conservation rangers.



§ 27-1-18. Powers of conservation rangers generally

(a) Conservation rangers shall have the power and authority:

(1) To enforce all state laws on all property owned or controlled by the department;

(2) To enforce all state laws pertaining to functions assigned to the department;

(3) To enforce any state law when the violation of that law is committed in conjunction with a violation of a state law pertaining to functions assigned to the department;

(4) To enforce any state law when ordered to do so by the Governor or to protect any life or property when the circumstances demand action; and

(5) At the expense of the department, to assist the Department of Public Safety and the Georgia Bureau of Investigation in carrying out their duties and responsibilities when requested to do so by the Department of Public Safety or the Georgia Bureau of Investigation.

(b) The commissioner may, and in the case of a request by the Governor shall, authorize and direct the department's conservation rangers to cooperate with and render assistance to any law enforcement agency of this state or any municipality, county, or other political subdivision thereof in any criminal case, in the prevention or detection of violations of any law, or in the apprehension or arrest of persons who violate the criminal laws of this state, any other state, or the United States, upon a request by the governing authority or chief law enforcement officer of any municipality, the sheriff of any county, a judge of the superior court of any county, or the Governor.



§ 27-1-19. Power of conservation rangers and deputy conservation rangers to arrest persons; procedure upon failure of person arrested to appear to answer charges

(a) Notwithstanding any other provision of law to the contrary, conservation rangers and deputy conservation rangers, when authorized to do so by the board, may arrest persons accused of violating any law or regulation which such officers are empowered to enforce by the issuance of a citation, provided that the offense is committed in the presence of the officer or information concerning the offense constituting a basis for arrest was received by the arresting officer from a law enforcement officer observing the offense being committed. The arresting officer may issue to the person a citation which shall enumerate the specific charges against the person and the date upon which the person is to appear and answer the charges. Whenever an arrest is made by the arresting officer on the basis of information received from another law enforcement officer observing the offense being committed, the citation shall list the name of each officer, and each must be present when the charges against the offender are heard.

(b) If the person charged shall fail to appear as specified in the citation, the judge having jurisdiction of the offense may issue a warrant ordering the apprehension of the person and commanding that he be brought before the court to answer the charge contained within the citation and the charge of his failure to appear as required. The person shall then be allowed to make a reasonable bond to appear on a given date before the court.



§ 27-1-20. Additional powers of conservation rangers; functions of other agencies assigned to department

(a) In addition to the powers enumerated in Code Sections 27-1-18 and 27-1-19, conservation rangers shall have all the powers previously vested in any other law enforcement officers within the department including, but not limited to, the following:

(1) To enforce all laws, rules, and regulations pertaining to wildlife and to boating safety and as otherwise provided;

(2) To execute all warrants and search warrants for the violation of the laws, rules, and regulations pertaining to wildlife or to boating safety;

(3) To serve subpoenas issued for the examination, investigation, and trial of all offenses against the laws, rules, and regulations pertaining to wildlife or to boating safety;

(4) To arrest without warrant any person found violating any of the laws, rules, and regulations pertaining to wildlife or to hunting, fishing, or boating;

(5) To seize and take possession of all wildlife or parts thereof taken, caught, killed, captured, possessed, or controlled or which have been shipped or are about to be shipped at any time and in any manner or for any purpose contrary to the laws, rules, and regulations pertaining to wildlife;

(6) To go upon property outside of buildings, posted or otherwise, in the performance of their duties;

(7) To carry firearms while performing duties pertaining to wildlife;

(8) To seize as evidence, without warrant, any device other than a boat, vehicle, or aircraft when they have cause to believe that its possession or use is in violation of any of the provisions of the laws or regulations dealing with wildlife. For the purposes of this Code section, "device" includes any light, hunting apparatus, or fishing or netting gear or tackle;

(9) To enter and inspect any commercial cold storage warehouse, ice house, locker plant, butcher shop, or other plant or building for the purpose of determining whether wildlife is being kept or stored therein in violation of the wildlife laws or regulations; and

(10) To exercise the full authority of peace officers while in the performance of their duties.

(b) Unless inconsistent with this title, whenever any statute pertaining to an agency whose functions are assigned to the department refers to law enforcement personnel of that agency, that reference applies to conservation rangers.



§ 27-1-21. Seizure and disposal of wildlife illegally taken or possessed; civil action by possessor; disposal of wildlife unable to be stored; disposition of unmarketable items

(a) Conservation rangers, sheriffs, and other peace officers of this state or any political subdivision thereof shall seize any wildlife taken or possessed in violation of the wildlife laws and regulations of this state. Such wildlife shall be sold or disposed of in such manner as the commissioner may direct, in conformance with any rules and regulations promulgated by the board, at any time after the expiration of 30 days following the seizure, unless the owner thereof or the person in possession at the time of the seizure files a civil action against the State of Georgia, Department of Natural Resources, within 30 days following the seizure, in the state or superior court having jurisdiction in the county where the seizure was made. The person filing the action shall have the burden of proof, and the action shall be tried as other civil cases in such court. Items for which such an action has been filed shall be held pending the resolution of the action, provided that reasonable charges for storage shall be paid by the person filing the action in the event that such person does not prevail in the action.

(b) If the wildlife seized is perishable or if by its nature, size, or quantity it cannot be humanely, conveniently, or economically stored, held, or contained, or if the wildlife seized poses a threat to public safety or public health, the commissioner may at any time order that it be disposed of and the proceeds, if any, held in escrow for 30 days following such seizure. If the owner thereof or the person in possession at the time of seizure files an action pursuant to this Code section, the action will be for the return of the proceeds, if any, and the proceeds will be held in escrow until final disposition of the action. If no such action is filed, the proceeds shall be paid into the state treasury.

(c) Items for which there is no conveniently ascertainable commercial market may be donated to a charitable institution or otherwise disposed of as the commissioner may direct.



§ 27-1-22. Taking, possessing, and releasing of wildlife generally

For purposes of wildlife management and in accordance with sound principles of wildlife research and management, authorized personnel of the department and persons authorized by contract with the department are authorized to take, transport, possess, purchase, sell, band, and release wildlife at such times, by such methods, and in such quantities as are otherwise made unlawful by this title.



§ 27-1-23. Inspection of business premises and records of commercial license holders

Any commercial license holder shall be deemed, by application for such license, to have agreed to make his business premises and records available for inspection by authorized agents of the department during normal business hours and at any other time when the licensed commercial activity is being conducted on such premises.



§ 27-1-24. Inspection of vessels and boats

The provisions of this title or any rule or regulation adopted pursuant to this title pertaining to the operation of vessels or boats upon the waters of this state shall be enforceable by, in addition to conservation rangers, agents of the Georgia Bureau of Investigation and other persons having responsibility to preserve the peace and enforce the laws of this state. Such persons shall have the authority to order any vessel or boat within the boundaries of this state to stop and lay to and shall have the authority to board, inspect, and examine the vessel or boat, its equipment, the wildlife on board, if any, and such documents, licenses, or other records which the vessel or boat is required to possess under this title and Code Sections 52-7-1 through 52-7-25 for the purpose of determining compliance with the provisions of such laws.



§ 27-1-25. Interference with arrest or performance of ranger's duties

It shall be unlawful for any person to resist or interfere by force, menace, threat, or in any other manner with any arrest for violation of any wildlife law. It shall also be unlawful for any person to refuse to go with a conservation ranger or deputy conservation ranger after such an arrest has been made or to interfere with such ranger in the performance of his duty.



§ 27-1-25.1. Failure or refusal to bring motor vehicle or boat to a stop when ordered to do so

It shall be unlawful for any person operating any motor vehicle or power boat to fail or refuse to bring such vehicle or boat to a stop, or otherwise to flee or attempt to elude a pursuing peace officer who is in uniform, who prominently displays his badge of office, and who is authorized to enforce this title, when given a visible or audible signal to bring such vehicle or boat to a stop. An officer may give such visible or audible signal by use of his hand or voice or by use of an emergency light or siren.



§ 27-1-26. Impersonation of conservation officer

Reserved. Repealed by Ga. L. 1986, p. 1059, § 2, effective April 7, 1986.



§ 27-1-27. Damaging or destroying department property

It shall be unlawful for any person to take, damage, or destroy any wildlife, equipment, gate, building, or other property belonging to or under the custody and control of the department or any of its employees or agents.



§ 27-1-28. Taking of nongame species

(a) Except as otherwise provided by law, rule, or regulation, it shall be unlawful to hunt, trap, fish, take, possess, or transport any nongame species of wildlife, except that the following species may be taken by any method except those specifically prohibited by law or regulation:

(1) Rats;

(2) Mice;

(3) Coyotes;

(4) Armadillos;

(5) Groundhogs;

(6) Beaver;

(7) Fresh-water turtles;

(8) Poisonous snakes;

(9) Frogs;

(10) Spring lizards;

(11) Fiddler crabs;

(12) Fresh-water crayfish;

(13) Fresh-water mussels; and

(14) Nutria.

(b) The nongame species enumerated in subsection (a) of this Code section may be taken by any method except those specifically prohibited by law or regulation.

(c) Nothing in this Code section shall be construed to authorize the taking of any species which is protected under the federal Endangered Species Act of 1973, P.L. 93-205, as amended, or under any state law which has as its purpose the protection of endangered or threatened species.



§ 27-1-29. Sale or purchase of game

Except as otherwise specifically provided, it shall be unlawful for any person in this state to sell or to purchase any game species or parts thereof, provided that authorized personnel of the department and of any federal agency may buy or sell such game species or parts thereof for the sole purpose of obtaining evidence of violations of the wildlife laws and regulations.



§ 27-1-30. Disturbing or destroying wildlife habitats

Except as otherwise provided by law or regulation, it shall be unlawful to disturb, mutilate, or destroy the dens, holes, or homes of any wildlife; to blind wildlife with lights; or to use explosives, chemicals, electrical or mechanical devices, or smokers of any kind in order to drive such wildlife out of such habitats.



§ 27-1-31. Unlawful possession or use of wildlife; unlawful concealment

(a) It shall be unlawful for any person to make use of or possess any wildlife or parts thereof which he knows or reasonably should have known have been taken or possessed contrary to any of the wildlife laws, rules, and regulations.

(b) It shall also be unlawful for any person to conceal the taking or possessing of wildlife by himself or any other person, whether by accident or otherwise, if the person concealing the taking or possessing knows or reasonably should have known that the wildlife has been taken or possessed illegally.



§ 27-1-32. Hiring of another to take wildlife contrary to law

It shall be unlawful for any person to hire another to take or possess wildlife in violation of the wildlife laws, rules, and regulations.



§ 27-1-33. Noncompliance with laws while on fishing area, fish hatchery, natural area, or wildlife management area; hunting without wildlife management area license; acts constituting criminal trespass

(a) It shall be unlawful to enter upon or to hunt, trap, or fish on any public fishing area, fish hatchery, or natural area, or wildlife management area owned or operated by the department except in compliance with all applicable laws and all rules and regulations promulgated by the board including, but not limited to, any law, rule, or regulation relating to seasons or bag limits or requiring a special permit. Further, it shall be unlawful for any person except those specifically excluded by law to hunt on a wildlife management area without a valid wildlife management area license as authorized by Code Section 27-2-23.

(b) Any person who enters upon or who hunts, traps, or fishes on any public hunting or fishing area, fish hatchery, or natural area or any game management area owned or operated by the department in violation of this Code section commits the offense of criminal trespass.



§ 27-1-34. Defenses not available in prosecutions for violations

In any prosecution for the violation of any of the provisions of the wildlife laws, it shall not be a defense that the person taking, possessing, selling, transporting, or storing wildlife was mistaken as to the species, sex, age, size, or any other fact regarding such wildlife or that the person lacked criminal intent, it being one of the purposes of the wildlife laws to penalize recklessness resulting in the violation of the wildlife laws.



§ 27-1-35. Jurisdiction of probate courts; summons

(a) The jurisdiction of the probate courts of the several counties of this state is enlarged and extended so that probate courts, acting by and through the judge or presiding officer, shall have the right and power to receive pleas of guilty and impose sentence upon defendants violating the provisions of this title.

(b) When a person is arrested for any violation of the wildlife laws, the arresting officer may, at his discretion, choose to issue to the offender a summons to appear before a court of jurisdiction. Every such summons shall show:

(1) That it is issued by authority of the department;

(2) The name of the person summoned or, if the person to be summoned refuses to give his name or the officer serving the summons believes the name given is false or if the officer is for other cause unable to ascertain the correct name of the person to be summoned, a fictitious name plainly identified as such;

(3) The offense with which the person being summoned is charged and the date and location of the alleged offense;

(4) The location of the court and the day and hour at which he is summoned to appear;

(5) That failure to so appear is a violation of Georgia laws and subject to prosecution;

(6) The date the summons is served; and

(7) The name and official designation of the officer serving it.

(c) Every person so summoned shall appear at the place and on the date ordered except in cases where a bond has been posted in lieu of the summons or where the court has granted a continuance.

(d) The officer serving a summons pursuant to this Code section shall, on or before the return date of the summons, deliver a copy thereof to the court before which it is returnable, or to the clerk of such court, and shall file any information and such affidavits as may be required with respect to the alleged offense.

(e) Personal delivery of a summons to the persons charged shall constitute due and proper service of the summons; provided, however, that if the violation is for a vehicle parking violation involving an unattended vehicle, service may be made by placing the summons on the driver's side of the windshield of the vehicle.



§ 27-1-36. Civil enforcement by department; disposition of penalties

(a) As an alternative to criminal enforcement pursuant to Code Section 27-1-38, the department, in order to enforce this title or any rules and regulations promulgated pursuant thereto, may employ any one or any combination of the following methods:

(1) Any person who violates any provisions of this title or any regulations or orders promulgated and administered thereunder shall be liable civilly for a penalty in an amount of up to $1,000.00 for each and every violation thereof, the penalty to be recoverable by a civil action brought in the name of the commissioner by the district attorney of the county in which the alleged violator resides. The commissioner on his motion may or upon complaint of any interested party charging a violation shall refer the matter directly to the district attorney of the county in which the alleged violator resides. The proceeds from all civil penalties arising from enforcement of the wildlife laws, regulations, and orders pursuant to this Code section shall be used in the manner prescribed in Code Section 27-1-14;

(2) Whenever the commissioner determines that any person has violated any provision of this title or any regulations or orders promulgated under this title, the commissioner may issue an administrative order imposing a civil penalty not to exceed $1,000.00 for the violation. Any person who is aggrieved or adversely affected by any such order shall, upon petition within 30 days after the issuance of such order, have a right to a hearing before an administrative law judge appointed by the Board of Natural Resources. The hearing before the administrative law judge shall be conducted in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," and the rules and regulations adopted by the board pursuant thereto. The decision of the administrative law judge shall constitute the final decision of the board and any party to the hearing, including the commissioner, shall have the right of judicial review thereof in accordance with Chapter 13 of Title 50; or

(3) All civil penalties recovered by the department as provided in this Code section shall be paid into the state treasury. The commissioner may file in the superior court in the county in which the person under order resides or, if the person is a corporation, in the county in which the corporation maintains its principal place of business, or in the county in which the violation occurred, a certified copy of a final order of the commissioner or the administrative law judge unappealed from or of a final order of the administrative law judge affirmed upon appeal, whereupon the court shall render judgment in accordance therewith and notify the parties. The judgment shall have the same effect, and all proceedings in relation thereto shall thereafter be the same, as though the judgment had been rendered in an action duly heard and determined by the court.

(b) The civil penalty prescribed in this Code section shall be concurrent with, alternative to, and cumulative of any and all other civil, criminal, or alternative rights, remedies, forfeitures, or penalties provided, allowed, or available to the commissioner with respect to any violation of this title and any regulations or orders promulgated pursuant thereto; provided, however, that in no instance shall the department be authorized to proceed against any person under both Code Section 27-1-38 and this Code section for any single violation of the wildlife laws, rules, and regulations.



§ 27-1-37. Administrative orders; emergency administrative orders; administrative review

(a) Whenever the department has reason to believe that a violation of any provision of this title, any rule or regulation adopted pursuant thereto, or a condition of any permit issued thereunder has occurred or is occurring, the department may, in its discretion, issue an administrative order requiring the violator to take whatever corrective action the department deems necessary in order to obtain compliance within a period of time set forth in such order. Such order may also authorize the seizure of any wildlife or wild animal which the department determines is being or has been taken, imported, sold, transferred, or possessed in violation of this title, any regulation promulgated pursuant thereto, or a condition of any permit or license issued thereunder. Any such order issued by the department shall become final unless the person named therein files with the department a written request for a hearing within 30 days after the order is served personally or by certified mail or statutory overnight delivery on such person.

(b) In addition to taking the actions authorized in subsection (a) of this Code section, the department may issue an emergency administrative order for the purpose of authorizing any appropriate enforcement action including, but not limited to, the seizure of wildlife or wild animals; provided, however, that such emergency order must be supported by and have attached thereto an affidavit stating that the affiant has personal knowledge that immediate irreparable injury is likely to occur to wildlife or other natural resources, to wild animals, or to human beings. Any such emergency order issued by the department shall be effective immediately upon the issuance of the order. The person named in the order shall, upon written request within 30 days of the issuance of the order, be entitled to a hearing, the hearing to be held within ten days of receipt of the request.

(c) Nothing in this Code section shall be construed to require the issuance of an administrative order or emergency administrative order to seize contraband or wildlife in accordance with this title.

(d) The hearing reviewing an administrative order or an emergency administrative order shall be conducted by an administrative law judge appointed by the Board of Natural Resources. The hearing before the administrative law judge shall be conducted in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," and the rules and regulations adopted by the board pursuant thereto. The decision of the administrative law judge shall constitute the final decision of the board and any party to the hearing, including the department, shall have the right of judicial review thereof in accordance with Chapter 13 of Title 50.



§ 27-1-38. Penalty for violations of title

Unless otherwise specifically provided, any person who violates any of the provisions of this title shall be guilty of a misdemeanor; provided, however, that unless otherwise specifically provided, any person who violates any of the provisions of this title or any rule or regulation promulgated pursuant thereto relating to the possession or use of fishing gear on trawlers shall be a misdemeanor of a high and aggravated nature and shall be fined $1,000.00 for the first offense, $3,000.00 for the second offense, and $5,000.00 for the third and each subsequent offense.



§ 27-1-39. Rules and regulations used to establish criminal violations

Notwithstanding any other law to the contrary, for purposes of establishing criminal violations of the rules and regulations promulgated by the Board of Natural Resources as provided in this title, the term "rules and regulations" means those rules and regulations of the Board of Natural Resources in force and effect on January 1, 2016.






Chapter 2 - Licenses, Permits, and Stamps Generally

Article 1 - Hunting, Trapping, or Fishing

§ 27-2-1. Hunting, trapping, or fishing without license or permit generally; nonresidents

(a) It shall be unlawful for any person to hunt, fish, trap, or possess any wildlife or feral hog without first procuring all of the licenses, stamps, or permits required or authorized under this title.

(b) It shall be unlawful for any resident of this state who has attained the age of 16 years to hunt, fish in the waters of this state, or trap without a valid hunting license, fishing license, or trapping license, respectively, as provided in Code Section 27-2-23, except on premises owned by him or her or his or her immediate family; provided, however, that the resident owner of any vessel with a valid registration in accordance with Code Section 52-7-5 shall have, as part of the registration fee for such vessel, a paid three-day resident hunting and fishing license that begins on such owner's date of birth and extends two consecutive days thereafter in accordance with the requirements of this title and as otherwise specified by the department. It shall be unlawful for any resident of this state to hunt, fish, or trap in this state without carrying such license upon his or her person, except on premises owned by him or her or his or her immediate family and except when otherwise specifically directed by authorized personnel of the department.

(c) It shall be unlawful for any person not a resident of Georgia who has attained the age of 16 years to hunt, fish in the waters of this state, or trap in this state without a valid nonresident hunting, fishing, or trapping license, respectively, as provided in Code Section 27-2-23, except as otherwise specifically provided by law and interstate agreements. It shall be unlawful for any nonresident to hunt, fish in the waters of this state, or trap without carrying such license on his or her person, unless otherwise specifically directed by authorized personnel of the department.

(d) Notwithstanding the provisions of subsections (b) and (c) of this Code section, no license shall be required to fish with permission of the owner from noncommercial premises not open to the public, including docks and foreshores of such premises, or at a facility or on a charter boat licensed pursuant to the provisions of Code Section 27-2-23.2.



§ 27-2-2. Issuance and sale of hunting, fishing, and trapping licenses; identification required of purchasers; withdrawal of agents' authority to sell licenses

(a) Hunting, fishing, and trapping licenses shall be issued and sold by the department on forms containing such information as may be prescribed by the department. As used in this Code section, the term "license" shall include all permits, licenses, or stamps issued by the department under Code Section 27-2-23. Licenses for hunting and fishing may be sold in each county by persons approved by the department to be license agents.

(b) Each license agent may be required to:

(1) Remit to the department a premium which shall entitle him or her to coverage under a blanket performance bond provided by the department. The premium, which may include the reasonable cost of administering a self-insurance program, shall be in an amount determined by the commissioner, and shall be due and payable annually upon billing by the department;

(2) Account for all license sales and the monetary receipts from such sales in reports to the department, which reports shall be on a schedule and in a form specified by the written agreement between the license agent and the department. Failure to remit license sales receipts as specified in the agreement may result in suspension of the license agent's ability to sell licenses; and

(3) Receive for himself or herself no more than 60 cent(s) for each license issued, except for nonresident hunting licenses and resident sportsman licenses, for which the license agent may receive $1.25 for each license issued, and except for licenses sold by telephone by an approved telephone license agent or over the Internet by an approved Internet license agent, for which the agent may charge and receive up to $5.00 per transaction in addition to the actual cost of the license or licenses sold during the transaction; provided, however, that neither the telephone license agent nor the Internet license agent shall receive any additional fee per license sold during a telephone or Internet transaction; provided, further, that the sale of one or more licenses to one applicant during one telephone call or one Internet session shall constitute a single transaction.

(b.1) Any person who applies to be a license agent after June 30, 1998, shall be assessed a fee not to exceed the fair market cost of automated licensing equipment the department shall install in such agent's place of business. Such fees shall be due and payable upon installation of the automated equipment.

(c) The commissioner may either purchase a blanket performance bond for the department's license agents from or through the Department of Administrative Services or any other source or establish a self-insurance bond by retaining all moneys paid to the department for the premium established pursuant to subsection (b) of this Code section, all moneys received as interest, and nonappropriated funds received from other sources to establish and maintain a reserve fund for the purpose of making payments to the department upon the defalcations of license agents and defraying the expenses necessary to administer the program; provided, however, that no revenue collected from taxes, fees, and assessments for state purposes shall be deposited in such fund. The commissioner shall invest any such moneys in the same manner as other moneys in his or her possession. The commissioner is authorized, in his or her discretion, to contract for any or all of the services necessary to carry out the functions enumerated in this Code section.

(d) Prior to selling any license, except for a license sold over the telephone by an approved telephone license agent or over the Internet by an approved Internet license agent, each license agent shall require each person desiring to purchase a license to display a driver's license or equally reliable identification of the individual and the current residence and age of such individual. In the event the department determines that a license agent has intentionally or negligently sold a resident license to a person who is a nonresident or who is underage, the department may immediately withdraw the authority of such license agent to issue and sell licenses on behalf of the department, provided that the department shall not withdraw the license agent's authority until the license agent has been given ten days' written notice of intention to withdraw authority setting forth the reason or reasons for the withdrawal and giving the license agent a hearing in the county of said agent's residence on the reasons for withdrawal.



§ 27-2-3. Effective periods of hunting, fishing, and trapping licenses generally; multiyear licenses

(a) Except as otherwise specifically provided, all hunting, fishing, and trapping licenses, including without limitation commercial fishing and commercial fishing boat licenses issued pursuant to Code Section 27-2-8, shall be effective from April 1 to March 31 of the following year; except that all annual, two-year, or other multiyear hunting, fishing, and hunting and fishing combination licenses issued pursuant to paragraphs (1) through (4) of Code Section 27-2-23 shall be effective through the applicable one-year, two-year, or multiyear anniversary of the date of issuance.

(b) Multiyear licenses valid for any desired number of years may be purchased through a single transaction for licenses listed in paragraphs (1) through (4) of Code Section 27-2-23. The fee for any such multiyear license shall be equivalent to the lowest cost combination of annual or two-year licenses necessary to form the desired multiyear license period. No multiyear license shall be valid at the time of hunting or fishing unless the licensee is a resident of this state at such time.



§ 27-2-3.1. Hunting licenses; sportsman's license; license card carrier requirement; creation of lifetime sportsman's licenses.

(a) The requirements in this title for procuring any license or permit for noncommercial hunting and fishing privileges, except for hunting alligators, shall be satisfied by a resident who procures a sportsman's license. An applicant for such license shall, prior to the issuance of the license, complete a screening questionnaire associated with the federal Migratory Bird Harvest Information Program.

(b) All licenses, stamps, or permits for noncommercial hunting and fishing privileges shall be attached to or printed on a form provided by the department which shall include the applicant's name, address, date of birth, and hunter safety certification number; provided, however, that each such item of information may be, but is not required to be, printed on lifetime licenses.

(c) (1) The requirements in this title for procuring any license, stamp, or permit for noncommercial hunting and fishing privileges shall be satisfied by a resident or nonresident who procures a lifetime sportsman's license.

(2) An applicant for such license who is a resident shall certify and provide satisfactory evidence of his or her residency as set forth in paragraph (5) of this subsection.

(3) An applicant for a veteran's lifetime sportsman's license shall, in addition to satisfactory evidence of residency, be required to provide satisfactory evidence that he or she served more than 90 days of federal active duty military service and was honorably discharged.

(4) An applicant for such license who is a nonresident shall not be eligible for issuance of such license unless:

(A) He or she is from two through 15 years of age and is the grandchild of a resident who holds a valid paid lifetime sportsman's license (not a Type S lifetime license). The resident grandparent who holds such a lifetime sportsman's license and who is the sponsor of an eligible nonresident applicant for a lifetime sportsman's license shall certify the nonresident applicant's relationship to him or her in writing to the department; or

(B) He or she is less than two years of age.

(5) For purposes of procuring a lifetime sportsman's license, the term "residency" means a domicile within Georgia for a minimum of three consecutive months immediately prior to procuring such license. Satisfactory evidence of residency shall consist of a current Georgia driver's license or official Georgia identification card issued by the Department of Driver Services; provided, however, that no license or identification card issued pursuant to Code Section 40-5-21.1 shall satisfy the requirements of this paragraph.

Minors under 18 years of age shall be presumed to be residents upon proof of parent's resident status as provided for in this Code section. For purposes of procuring the Type I (Infant) and Type Y (Youth) lifetime license, a copy of a certified copy of the birth certificate of the licensee shall be required to show age (Types I and Y) and parentage (Type Y). A court order or other legal document establishing parental rights may be provided to show parentage.

(d) (1) Lifetime sportsman's licenses and fees for residents shall be as follows:

(A) Type I (Infant), available only to those individuals under two years of age: $200.00;

(B) Type Y (Youth), available only to those individuals from two through 15 years of age: $350.00;

(C) Type A (Adult), available to those individuals 16 years of age or older: $500.00;

(D) Type SD (Senior Discount), available to those individuals 60 years of age or older: $95.00;

(E) Type S (Senior), available to those individuals 65 years of age or older: no charge;

(F) Type V (Veterans), available only to those individuals who served more than 90 days of federal active duty military service and were honorably discharged: 80 percent of the amount of the fee specified for Type A lifetime sportsman's licenses in subparagraph (C) of this paragraph; and

(G) Type SP (Shooting Preserve), available to any individual, resident or nonresident, and which entitles the holder to hunt pen raised game birds and fish in any private or state waters within the boundaries of a properly licensed shooting preserve: $75.00.

(2) The fee for any lifetime sportsman's license for a nonresident, Type NR, shall be twice the amount of the fee for a Type A (Adult) lifetime sportsman's license for a resident, except that the fee for a nonresident Type I (Infant) license shall be the same fee as for a resident Type I (Infant) license.

(e) Lifetime sportsman's licenses shall be valid for the lifetime of the purchaser, whether resident or nonresident. Change of residency to another state shall not affect the validity of the lifetime license when hunting or fishing in Georgia.

(f) The commissioner shall revoke the lifetime sportsman's license of any person who knowingly attempts to or does purchase, obtain, or assist another person to obtain a lifetime sportsman's license by fraudulent means, without refund of any fees paid.

(g) Upon payment of a replacement fee of up to $10.00, any durable plastic card showing a lifetime sportsman's license or other valid license may be replaced if lost, stolen, or destroyed, provided that the applicant's name and lifetime license number or other required license information are in the records of the department.

(h) Once a lifetime license is issued, no refunds of fees will be made except in the case of the death before age 16 years of a Type I (Infant) lifetime license holder or a Type Y (Youth) license holder, in which case a full refund of fees collected may be made upon submission of the lifetime license and any other documentation required by the department.



§ 27-2-4. Honorary hunting and fishing licenses

(a) The department shall issue an honorary hunting and fishing license, which shall entitle a resident to hunt and fish in this state without the payment of fees described in Code Section 27-2-23, to each resident who is permanently and totally disabled. For purposes of this Code section, a permanent, total disability shall be a physical or mental impairment of a total and permanent nature which prevents gainful employment and which is certified as such by the United States Department of Veteran Affairs, the Social Security Administration, Medicaid, medicare, the Railroad Retirement System, or a unit of federal, state, or local government recognized by the board by rule or regulation; provided, however, that persons disabled because of a mental impairment shall be issued an honorary fishing license only. Persons issued an honorary license under disability provisions shall renew such licenses and recertify their eligibility for such licenses every three years; provided, however, that honorary licenses in effect as of July 1, 1998, shall not require renewal.

(b) Any resident who is totally blind and who applies to the department shall receive a lifetime honorary fishing license which shall entitle the holder thereof to fish in this state without the payment of any fee whatsoever.

(c) Any person holding a valid honorary license pursuant to this Code section shall not be required to obtain the trout license and big game license otherwise required by Code Section 27-2-6.

(d) All honorary hunting and fishing licenses are subject to all wildlife laws, rules, and regulations with the exception of the provisions requiring the payment of fees described in Code Section 27-2-23 for such licenses. Such honorary licenses may be revoked in accordance with this title. It shall be unlawful for any person who has an honorary hunting and fishing license to permit the use of same by any other person. It shall also be unlawful for any person who is not entitled to an honorary hunting and fishing license to use such a license or for any totally and permanently disabled person issued such a license to possess or use such license when the disability is no longer total or permanent. Licenses for the totally and permanently disabled may, upon a determination that the disability is no longer total or permanent, be revoked until such time as the disability is again total and permanent.

(e) The commissioner is authorized to make and enter into agreements from time to time with the proper authorities of various states of the United States regarding nonresident hunting and fishing license fees for persons 65 years of age or older so as to provide honorary hunting and fishing licenses to be issued without charge to nonresidents 65 years of age or older where such practice is reciprocated for Georgia residents in that person's state of residence.

(f) Persons holding lifetime honorary licenses issued to persons 65 years of age or older prior to April 1, 1999, shall not be required to obtain a lifetime license pursuant to Code Section 27-2-3.1, and such lifetime honorary license shall carry the same rights and privileges as a lifetime license issued pursuant to that Code section.

(g) (1) As used in this subsection, the term "returning veteran" means a person who is discharged from active duty as a member of the regular or reserve component of the United States armed forces, the United States Coast Guard, the Georgia National Guard, or the Georgia Air National Guard and who was on ordered federal duty for a period of 90 days or longer.

(2) The department shall issue an honorary hunting and fishing license to any returning veteran which shall entitle him or her to hunt and fish in this state without the payment of fees described in Code Section 27-2-23 for a period of one year following issuance. A returning veteran requesting such an honorary license shall provide proof of his or her discharge.



§ 27-2-4.1. Fishing license reciprocity for Florida residents over 65 years of age

No fishing license shall be required for any Florida resident who is more than 65 years of age, to the extent that a reciprocal provision exists under Florida law for any Georgia resident who is more than 65 years of age. Florida residents exempted from the requirement of obtaining a fishing license under this Code section shall be entitled to fish in this state without the payment of any fee whatsoever, except that in order to engage in the activities regulated by subsection (a) of Code Section 27-2-6 such a Florida resident must have paid the fee otherwise required for a trout license and must have in his or her possession such proof of such payment as may be prescribed by the department. Florida residents exempted from the requirement of obtaining a fishing license under this Code section are subject to all wildlife laws, rules, and regulations with the exception of provisions requiring fishing licenses. The privileges granted to a Florida resident under this Code section may be suspended or revoked on the same grounds and in the same manner as fishing licenses are suspended and revoked. A Florida resident fishing as authorized by this Code section shall carry upon his or her person proof of his or her age and residence.



§ 27-2-4.2. Courtesy nonresident fishing licenses to certain paralyzed or disabled veterans

The department is authorized to issue a courtesy nonresident fishing license, without fee, to any person who is not a resident of this state who is a paralyzed or disabled veteran and who is participating in an organized fishing tournament in this state which is sponsored and conducted by a nonprofit charitable association of paralyzed or disabled veterans. Such courtesy nonresident license shall be valid for use only during the specified dates of such tournament and for a maximum of seven days.



§ 27-2-4.3. Special hunting privileges for young people with a terminal illness

(a) As used in this Code section, the term "terminal illness" means an incurable or irreversible condition with a corresponding life expectancy that does not exceed 12 months.

(b) The commissioner is authorized to issue special authorization to hunt big game or alligators to any person not older than 21 years of age who has been diagnosed with a terminal illness by a doctor of medicine currently licensed to practice either by the Georgia Composite Medical Board or the State Board of Examiners in Osteopathy. Such special authorization may include waiving legal weapons requirements, antler restrictions, quota limitations, or hunter education requirements as necessary to facilitate special situations for persons with a terminal illness. The commissioner may impose any terms and conditions deemed necessary to implement the special authorization. Such authorization shall be for only one hunting season.

(c) The commissioner may prepare an application to be used by persons requesting special authorization and may require signed documentation from a doctor of medicine currently licensed to practice either by the Georgia Composite Medical Board or the State Board of Examiners in Osteopathy verifying that an applicant has a terminal illness.

(d) A person who receives special authorization to hunt under this Code section shall conduct all hunting under the direct supervision of a licensed adult hunter and abide by the terms and conditions of the special authorization issued by the commissioner.



§ 27-2-4.4. Special turkey hunting season for young and mobility impaired hunters

(a) As used in this Code section, the term "mobility impaired person" means any person who has been verified by a doctor of medicine currently licensed to practice by the Georgia Composite Medical Board, the State Board of Examiners in Osteopathy, or an equivalent body of another state to have any one of the following permanent conditions:

(1) Dependence upon a wheelchair or similar device for ambulation;

(2) Hemiplegia;

(3) Monoplegia;

(4) Paraplegia; or

(5) Single-leg amputation above the knee.

(b) The board shall promulgate rules and regulations authorizing the hunting of turkeys during an extended open season to:

(1) Any person who is 16 years of age or younger; or

(2) Any mobility impaired person.

(c) Notwithstanding any provisions of Code Section 27-3-15 to the contrary, such extended season shall be for the weekend prior to the first weekend of the open turkey season, as established by the board.

(d) Such special authorization shall be subject to all other provisions of this title.



§ 27-2-5. Required hunter education courses

(a) It shall be unlawful for any person born on or after January 1, 1961, to procure a hunting license or to hunt by means of weapons in this state unless that person has been issued a certificate or other evidence the department deems acceptable which indicates satisfactory completion of a hunter education course as prescribed by the board. Persons ages 16 through 25 shall provide such certificate or other evidence to the issuing agent at the time of purchase of a hunting license. All persons required by this subsection to complete a hunter education course, by signing such license, by receiving a temporary license identification number, or by receiving a license from a telephone license agent, Internet license agent, or other vendor, shall certify their compliance with this subsection.

(b) It shall be unlawful for any person authorized to issue hunting licenses in this state to issue a hunting license to any person age 16 through 25 unless that license agent shall have been provided with a certificate showing the license applicant has satisfactorily completed a hunter education course as prescribed by the board, or to any other person born on or after January 1, 1961, unless such person provides such other evidence of completion of a hunter education course as the department deems acceptable. Internet and telephone license agents may accept a valid hunter education certificate number as fulfillment of this requirement.

(c) It shall be unlawful for any person age 16 through 25 who is not required by law to obtain a hunting license to hunt in this state unless that person carries on his or her person while hunting a certificate attesting to that person's satisfactory completion of a hunter education course as prescribed by the board. Such person shall present his or her certificate to a conservation ranger or deputy conservation ranger for inspection upon demand.

(d) Any person who is age 12 through 15 shall satisfactorily complete a hunter education course as a prerequisite to hunting with a weapon in this state. It shall be unlawful for any adult to permit his or her child or ward age 12 through 15 to hunt with a weapon unless the child has a certificate attesting to his or her satisfactory completion of such course on his or her person; provided, however, that a hunter education course is not required for a child age 12 through 15 years who is hunting under adult supervision by a licensed adult hunter.

(e) Any person applying for an annual nonresident hunting/fishing license may provide a certificate of completion or such other evidence of completion the department deems acceptable of the official hunter education or hunter safety course of such person's state of residence if that course shall have been approved by the department. Those persons applying for a hunting license other than a season hunting license shall not be required to exhibit such a certificate or to complete a hunter education course in order to obtain the license.

(f) By rule or regulation, the board shall prescribe a course of instruction in competency and safety in hunting and in the handling of weapons. The board shall also prescribe procedures whereby competent residents of this state shall be certified as hunter education instructors. The board may provide, by rule or regulation, for charging reasonable fees for the issuance by the department of duplicate certificates of completion of a hunter education course and for hunter education courses in order to defray the expenses of conducting such courses. Any such fees shall be deemed as "other income" of the department for purposes of subsection (c) of Code Section 27-1-13.

(g) Any person violating any provision of this Code section shall be guilty of a misdemeanor; provided, however, that this subsection shall not apply to any person under the age of 16.

(h) The requirements of subsections (c) and (d) of this Code section shall not apply to any person hunting on his or her own land or that of his or her parents or legal guardian or to persons permitting a child or ward aged 12 through 15 years to hunt on the parent's or guardian's own land.



§ 27-2-6. Trout license, official Georgia waterfowl license, big game license, and alligator hunting license

(a) It shall be unlawful for any person who has attained the age of 16 years to fish for or possess mountain trout or to fish in any waters designated as trout waters or trout streams pursuant to Code Section 27-4-51 unless such person has in his or her possession a trout license in addition to his or her fishing license.

(b) It shall be unlawful for any person who has attained the age of 16 years to hunt or possess big game unless such person has in his or her possession a big game license in addition to the required hunting license; provided, however, that all nonresidents, regardless of age, must possess a nonresident hunting/fishing license along with any harvest records required by law or regulation to hunt big game in this state.

(c) It shall be unlawful for any person who has attained the age of 16 years to hunt ducks, geese, or swans unless such person has in his or her possession an official Georgia waterfowl license in addition to the required hunting license.

(d) It shall be unlawful for any person who has attained the age of 16 years to hunt alligators unless such person has in his or her possession an alligator hunting license in addition to the required hunting license; provided, however, that this subsection shall not apply to lifetime license holders.

(e) No resident of this state shall be required to obtain a trout license, official Georgia waterfowl license, or big game license to hunt, fish, or trap on premises owned by him or her or his or her immediate family.

(f) Any visitor to a state park, whether a resident or nonresident of Georgia, shall not be required to purchase a trout license when fishing in impounded waters on lands owned or leased by the department.



§ 27-2-7. Powers of department as to making and entering into agreements relating to hunting license reciprocity

(a) The department is authorized to make and enter into agreements, from time to time, with the proper authorities of the States of Alabama, Florida, South Carolina, North Carolina, and Tennessee whereby a citizen of the State of Georgia who owns farm lands in such adjoining states may purchase a resident hunting license in the state in which his land is situated which will permit said Georgia citizen to hunt on his own land in the adjoining state without purchasing a nonresident hunting license in that state. The department is authorized to reciprocate this courtesy and issue a resident hunting license in Georgia to citizens of such adjoining states who own farm lands in Georgia, permitting such citizens to hunt on their own land in Georgia without purchasing a nonresident hunting/fishing license.

(b) The department is also authorized to enter into agreements, from time to time, with the proper authorities of the States of Alabama, Florida, South Carolina, North Carolina, and Tennessee whereby a valid hunting license issued by the State of Georgia will be accepted and honored, as and in lieu of a hunting license for the respective state so agreeing, for hunting waterfowl only, on the banks and in the waters of the lakes, rivers, and streams lying between the State of Georgia and such adjoining state or partly within the boundaries of both the State of Georgia and the adjoining state. In turn, valid licenses issued by the respective state shall be accepted and honored, as and in lieu of a Georgia hunting license, for hunting waterfowl only, on the banks and in the waters of such lakes, rivers, and streams.

(c) The department is authorized to make and enter into agreements, from time to time, with the proper authorities of the States of Alabama, Florida, North Carolina, South Carolina, and Tennessee regarding nonresident hunting/fishing license fees, seasons, and bag limits; provided, however, that such seasons and bag limits for nonresident hunters shall not be less restrictive than those which control Georgia residents; and provided, further, that nonresident license fees in Georgia shall not be less than the amount established in Code Section 27-2-23 for a small game hunting license and for a big game hunting license.

(d) If the commissioner determines that any of the States of Alabama, Florida, North Carolina, South Carolina, and Tennessee does not have an existing reciprocal agreement governing nonresident fishing or small game hunting licenses with the State of Georgia and has a fee for a nonresident fishing or small game hunting license or its equivalent, which substantially differs from the comparable fee which Georgia charges a citizen of that contiguous state, then the commissioner, notwithstanding the fees specified in Code Section 27-2-23, and in order to encourage the reduction of the excessive fee or the entering into of a reciprocal agreement, shall be authorized to adjust the nonresident fishing or small game hunting license fee as applied to citizens of that contiguous state, to an amount equal to the fee a Georgia citizen is required to pay to fish or hunt in that contiguous state.



§ 27-2-8. Commercial fishing boat licenses

(a) It shall be unlawful for any person to engage in commercial fishing with a boat or vessel in the salt waters of this state without first obtaining a valid commercial fishing boat license for the boat or vessel. The owner or operator of the boat or vessel shall present in writing an application for the license, setting forth such data and information as the department shall require. The application shall be made upon a form prescribed by the department and shall be under oath and duly witnessed by an officer authorized by law to administer oaths.

(b) Fees for licenses required under this Code section shall be as follows:

(1) A trawler (which shall be any boat or vessel which utilizes one or more trawls or power-drawn nets in the taking of shrimp, crabs, or fish), up to and including 18 feet in overall length, $50.00;

(2) A trawler more than 18 feet in overall length, $50.00 plus $3.00 per foot or fraction thereof of overall length in excess of 18 feet;

(3) All boats other than trawlers, up to and including 18 feet in overall length, $5.00;

(4) All boats, other than trawlers, over 18 feet in overall length, $5.00 plus 50 cent(s) per foot or fraction thereof in excess of 18 feet.

(c) To defray the additional cost of regulating and policing, aliens and nonresidents shall be charged a license fee in addition to that provided by subsection (b) of this Code section in the amount of $25.00 for each boat or vessel used in commercial fishing or in the taking of seafood, which boat or vessel is owned, in whole or part, by such nonresident or alien, provided that, in the event such nonresident or alien applying for the license is a resident of another state which charges nonresidents a license fee greater than the total license fee charged for nonresidents in this state, then the additional license fee provided for nonresidents in this subsection shall be increased to the amount necessary to cause the Georgia nonresident license fee to be the same amount as the nonresident license fee of such other state.



§ 27-2-9. Taxidermist licenses; unlawful acts and omissions by taxidermists

(a) It shall be unlawful for any person to engage in the business of taxidermy or provide taxidermy services to anyone other than himself unless he has first been issued a taxidermist license by the department as provided in Code Section 27-2-23. Such license shall authorize the holder thereof to have, at his business premises, wildlife which has been legally taken for the sole purpose of preserving or mounting or preserving and mounting. Such license shall be issued only after submission of an application in such form and containing such information and conditions as may be prescribed by the department.

(b) Any wildlife at the business premises of a taxidermist must have a tag attached displaying a number that can be cross-referenced with the same number in the written records that are required in subsection (f) of this Code section. Any wildlife transferred to another taxidermist must have an additional tag attached showing the name, address, and telephone number of the taxidermist which has the original written record needed for cross-referencing to the numbered tag. Such tags may be removed as necessary during mounting but must otherwise remain on the wildlife until final disposition.

(c) It shall be unlawful for any taxidermist to fail to notify the department of any wildlife in his possession which he knows or reasonably should know was not legally taken.

(d) It shall be unlawful for a taxidermist to sell any wildlife or part thereof without the prior written permission of the commissioner or his designee; provided, however, that it shall not be unlawful for a taxidermist to mount and sell legally taken furbearers, deer, and squirrel, or parts thereof.

(e) It shall be unlawful for a taxidermist to possess or mount any game species for which there is no open season or any endangered, rare, threatened, or unusual species without obtaining a special permit from the department. There shall be no charge for such permit.

(f) It shall be unlawful for any taxidermist to fail to keep at his business premises a written record of all wildlife received by him, which record shall show the name and address of the owner, the date such wildlife was killed, the number and species of such wildlife, and the date received. Each taxidermist shall keep such records at his business premises until he has disposed of the specimen to which the records refer.

(g) Notwithstanding any other provision of this title to the contrary, it shall not be unlawful for a licensed taxidermist to mount and sell legally taken furbearers or alligators and alligator products without procuring a fur dealer's license.



§ 27-2-10. Commercial alligator farming licenses

(a) It shall be unlawful for any person to engage in alligator farming unless such person has a valid commercial alligator farming license as provided in Code Section 27-2-23. Any person desiring to establish, maintain, and operate a commercial alligator farm shall apply to the department for such a license.

(b) It shall be lawful for any person with a valid commercial alligator farming license to possess and propagate live alligators and to process and sell or export the hides of the alligators harvested on such alligator farm, provided that it shall be unlawful for any person, including a person with a commercial alligator farming license, to acquire any live alligator, except by propagation of live alligators lawfully in his possession, without first obtaining a permit from the department to acquire the live alligator. It shall also be unlawful for any person, including a person with a valid commercial alligator farming license, to sell, barter, exchange, give, or loan any live alligator to any other person without first obtaining a permit from the department to so sell, barter, exchange, give, or loan the live alligator.

(c) It shall be unlawful for any person with a valid commercial alligator farming license to acquire or possess any alligator hide or carcass except from the harvest of live alligators lawfully in his possession and on his alligator farm.

(d) At such time as is deemed necessary by the department to discharge its responsibilities under this Code section, every person with a valid commercial alligator farming license shall file reports with the department in such form and containing such information as deemed necessary by the department. In addition, every such licensee shall maintain on his business premises records in such form and containing such information as is required by the department to discharge its responsibilities under this Code section.

(e) The board shall have the authority to adopt and promulgate rules and regulations relative to commercial alligator farming including, but not limited to, the power:

(1) To establish standards relating to enclosures, housing facilities, handling, care, and treatment of live alligators on the alligator farm of the licensee;

(2) To establish standards relating to the processing, marking, sale, and exportation of hides of alligators harvested on the alligator farm of the licensee;

(3) To require, at such times as it deems necessary for the department to discharge its responsibilities under this Code section, from each licensee an application for a commercial alligator farming license in such form and containing such information as the department deems necessary; and

(4) To require each licensee to maintain on his business premises records in such form and containing such information as is required by the department to discharge its responsibilities under this Code section.



§ 27-2-11. Game-holding permits

It shall be unlawful for any person to hold or possess any game animal or game bird for the purpose of propagation or to hold such animal or bird as a pet without first obtaining a valid game-holding permit as provided in Code Section 27-2-23. The department may grant such a permit when, in its discretion, it determines that the issuance of the permit is in the best interest of the game animal or game bird and in the best interest of the wildlife and the citizens of this state. If such a permit is issued, the department shall prescribe the term for each permit and may impose conditions as it determines necessary. Any game animal or game bird held under such permit may not be sold by the holder but must be retained, consumed, or disposed of without charge, in accordance with this title, provided that holders of valid commercial shooting preserve licenses may charge a fee to users of such preserves who take or attempt to take such species. Nothing in this Code section shall be construed to authorize the holding or possession of the progeny of any game bird or game animal under the permit under which a parent is held or possessed, unless specifically so stated on the game-holding permit.



§ 27-2-12. Scientific collecting permits

(a) It shall be unlawful for any person to take, possess, or transport any of the wildlife of this state, or the plumage, skin, or body thereof, or the nests or eggs of the same for scientific purposes without obtaining a scientific collecting permit and complying with this Code section.

(b) Application for a scientific collecting permit must be made on forms obtained from the department and must be accompanied by the permit fee as provided in Code Section 27-2-23 and a project proposal containing the justification for and an outline of the proposed collecting activities.

(c) The department shall issue such a permit only if it has determined that the proposed collecting activities are in the best interest of the wildlife resources. In making such a determination, the department shall consider the following:

(1) Whether there is a need for the information or data;

(2) Whether the proposed collecting activities would duplicate sound research previously accomplished;

(3) Whether there would be benefit to the species or population being studied;

(4) Whether the project would be detrimental to the particular wildlife population or associated populations or to the habitat of the wildlife; and

(5) Whether the project is of reasonably sound design.

(d) Based on the conditions outlined in subsection (c) of this Code section, such permit may contain conditions on the number and type of wildlife to be collected, the dates and locations of collecting, and the type of gear which may be used. Notwithstanding any other provision of this title to the contrary, the department may authorize the use of baskets, nets, seines, traps, chemicals, and electrical devices for purposes of collecting pursuant to this Code section.

(e) Persons issued a scientific collecting permit shall treat all wildlife humanely and shall notify the department at least three days in advance of the date of collecting. Such persons shall also submit to the department reports detailing the information or data obtained from such collecting activities. The reports shall be submitted by the following March 31 or within 60 days after collecting, whichever is later.

(f) Permits may be denied, revoked, or not renewed in accordance with the procedures outlined in Code Section 27-2-25 for the reasons outlined in said Code section or for any of the following reasons:

(1) Violation of specific conditions listed on the permit;

(2) Excessive collection of wildlife;

(3) Submitting false information;

(4) Failure to maintain records;

(5) Failure to notify the department within three days of collecting activities;

(6) Inhumane treatment of wildlife; or

(7) Any other violation of this Code section or the regulations promulgated pursuant thereto.



§ 27-2-13. Wildlife exhibition permits

(a) It shall be unlawful for any person to keep, hold, or possess any wildlife in captivity for the purpose of display or exhibition to the public without first procuring a valid wildlife exhibition permit as provided in Code Section 27-2-23. No such permit shall be issued by the department except where the exhibition or display is solely for educational purposes. The department may impose conditions on such permit requiring adequate sanitation facilities, housing, and feed for the animals and insuring the safety of the public in accordance with regulations promulgated by the board. Exhibitions of wildlife by educational institutions; state, city, county, or municipal zoos; or transient circuses shall not be required to procure a wildlife exhibition permit, provided that such exhibitors must comply with all regulations of the board relating to sanitation, housing, feed, and public safety. Nothing in this Code section shall be construed to require a permit to exhibit or display fish.

(b) It shall be unlawful for any person holding any wildlife in captivity pursuant to a wildlife exhibition permit to release the wildlife from captivity or to house or maintain the wildlife in such a manner as to pose a reasonable possibility that the wildlife may be released accidentally or escape from captivity.



§ 27-2-13.1. Film production wildlife permits; release

(a) (1) For purposes of this subsection, the term "film production" means the creation of film, video, or digital projects in this state, including, but not limited to, the creation of feature films, documentaries, series, pilots, movies for television, advertisements, music videos, and interactive entertainment.

(2) It shall be unlawful for any person to keep, hold, or possess any wildlife in captivity for film production purposes or to otherwise provide wildlife for use in film production without first procuring a film production wildlife permit as provided in Code Section 27-2-23. No wildlife may be possessed by the applicant prior to a film production wildlife permit being granted by the department, unless such wildlife was legally possessed by the applicant prior to the grant of the permit. The department may impose conditions on such permit requiring adequate sanitation facilities, housing, and feed for the animals and insuring the safety of the public in accordance with regulations promulgated by the board.

(3) A permit issued pursuant to this subsection shall authorize the permit holder to transport, possess, or transfer wildlife for any permitted purpose related to film production; provided, however, that possession of a permit shall not exempt the holder from any other local, state, or federal requirements.

(b) It shall be unlawful for any person holding any wildlife in captivity pursuant to a permit issued in accordance with this Code section to release the wildlife from captivity or to house or maintain the wildlife in such a manner as to pose a reasonable possibility that the wildlife may be released accidentally or escape from captivity.



§ 27-2-14. (For effective date, see note.) Liberation-of-wildlife and liberation-of-domestic fish permits

It shall be unlawful for any person to liberate any wildlife within this state or to liberate domestic fish except into private ponds except under permit from the department; provided, however, that pen raised quail may be released for purposes of training pointing, flushing, and retrieving dogs.



§ 27-2-15. Wildlife storage permits

It shall be unlawful for any person operating a grocery store, hotel, market, cold storage house, restaurant, or other commercial facility to receive for storage or to store any wildlife or parts thereof without first obtaining a wildlife storage permit from the department and without requiring the person delivering the wildlife for storage to exhibit a valid license authorizing the person to take or possess the wildlife, provided that nothing in this Code section shall be construed to require a permit to store fish.



§ 27-2-16. Commercial quail breeder permits; maintenance of records by holders; selling and transporting of pen raised quail generally

(a) It shall be unlawful for any person to engage in the business of propagating quail for food, restocking, propagation, or other commercial purposes unless the quail are pen raised quail and unless the person has obtained a commercial quail breeder permit as provided in Code Section 27-2-23. For purposes of this Code section, the term "pen raised quail" means a quail that has been hatched from an egg laid by a quail confined in a pen or coop.

(b) Each person holding a commercial quail breeder permit shall keep records, in a suitably bound book, of all bird carcasses sold, to whom sold, and the number sold.

(c) It shall be unlawful to sell the carcass of any pen raised quail unless the carcass has been stamped with the following information:

Ga. Department of Natural Resources

Comm. Quail Permit

No.

(Name of Breeder)

Permit expires (date) ,

(d) It shall be unlawful to sell pen raised quail which have been killed with a firearm.

(e) It shall be unlawful to transport any pen raised quail without meeting the requirements of this title relating to the transportation of wildlife, provided that nothing in this subsection shall be construed to limit the number of pen raised quail which may be transported in this state.



§ 27-2-17. Falconry permits; duties, permitted acts, and prohibitions pertaining to permit holders

(a) It shall be unlawful for any person to trap, take, transport, or possess raptors for falconry purposes unless such person possesses, in addition to any licenses and permits otherwise required by this title, a valid falconry permit as provided in Code Section 27-2-23.

(b) It shall be unlawful for any nonresident to trap, take, or attempt to trap or take a raptor from the wild in this state or to transport or possess any raptor in this state unless such nonresident possesses:

(1) A valid falconry license or permit issued by his or her state, tribe, or territory, provided that such state, tribe, or territory has been certified by the United States Fish and Wildlife Service as compliant with applicable federal falconry law; and

(2) All licenses and permits otherwise required by this title.

(c) Application for a falconry permit shall be made on forms obtained from the department.

(d) No falconry permit shall be issued until the applicant's raptor housing facilities and equipment have been inspected and certified by the department.

(e) The department shall have the right, during reasonable times, to enter upon the premises of persons subject to this Code section to inspect and certify compliance with federal and state standards.

(f) It shall be lawful for a falconer who is in full compliance with this Code section to take small game with raptors, so long as such falconer observes all other laws regulating the taking of small game.

(g) The board shall promulgate rules and regulations necessary to carry out the purposes of this Code section and to ensure compliance with federal law. If the commissioner certifies that any rule is necessary for compliance with federal law, the board may adopt such rule without complying with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 27-2-18. Permits to kill deer causing damage to crops

The department shall be authorized to issue to a person who cultivates crops, who is immediately responsible for their cultivation, or who is the principal owner of the crops a permit to kill deer which have caused or are reasonably certain to cause damage to crops which were planted for the purpose of harvesting and marketing such crops or their by-products. The person shall apply to the department for such a permit on a form containing such information as may be necessary for the proper evaluation and consideration of the application. Permits shall be issued only in cases where the department has determined that the killing of deer is justified. Representatives of the department are authorized to investigate claims of damage and the necessity of killing deer prior to the issuance of such a permit. Permits issued by the department shall include restrictions and conditions relative to the property on which deer may be killed, persons authorized to kill deer on the property, crops which may be protected, number and sex of deer which may be killed, expiration of permit, and such other restrictions and conditions as may be necessary. It shall be unlawful for any person to kill any deer under the authority of any such permit except in accordance with the restrictions and conditions of the permit.



§ 27-2-19. Wildlife importation permits

It shall be unlawful to import any wildlife other than fish, pen raised duck, pen raised turkey, and pen raised quail without obtaining, at no cost, a wildlife importation permit from the department. The department shall only issue such a permit when it has determined that the issuance of the permit is in the best interest of the wildlife of this state. If such a permit is issued, the department shall prescribe the term for each such permit and may impose any conditions it determines necessary to ensure adequate public safety and the best interests of the wildlife of this state.



§ 27-2-20. Federal migratory bird hunting and conservation stamp; participation in federal Migratory Bird Harvest Information Program

(a) It shall be unlawful for any person 16 years of age or older to hunt brant, ducks, geese, and swans in this state without a federal migratory bird hunting and conservation stamp.

(b) It shall be unlawful for any person required to obtain a hunting license as provided in Code Section 27-2-1 to hunt any migratory game bird, including brant, ducks, geese, swans, doves, rails, woodcock, snipe, gallinules, and coots, without participating in the federal Migratory Bird Harvest Information Program. Participation in such program shall require the completion of a screening questionnaire prior to obtaining a free Georgia migratory bird license and the possession of the license or other evidence of participation while hunting migratory birds.



§ 27-2-20.1. Required participation in Saltwater Information Program

It shall be unlawful for any person required to obtain a fishing license as provided in Code Section 27-2-1 to fish in the salt waters of this state without participating in the Saltwater Information Program. Participation in such program shall require the completion of a screening questionnaire prior to obtaining a free Georgia salt water fishing endorsement and the possession of such endorsement or other evidence of participation while salt water fishing.



§ 27-2-21. Field and retriever trials; permits; hunting licenses

(a) It shall be unlawful for any person to conduct a field or retriever trial without first obtaining a permit, at no cost, from the department. In trials conducted with such a permit, the species of wildlife specified on the permit may be set or pursued by dogs, but such wildlife may not be taken except during the open season for such species of wildlife. The person conducting such a field trial shall require all participants therein to register.

(b) It shall be unlawful for any person to participate in a field or retriever trial unless a permit for such trial has been issued by the department and unless the person is registered as a participant in the trial.

(c) All persons participating in a field or retriever trial will be required to have an appropriate resident hunting license or nonresident hunting/fishing license unless the field or retriever trial is recognized by a nationally registered field trialing organization or unless the field or retriever trial is conducted by a local field trialing organization based in the State of Georgia which is recognized by the department as being qualified to conduct such trial.

(d) Notwithstanding any other provision of this Code section, properly marked pen raised mallard ducks and properly marked pen raised quail may be killed by any person registered as a participant in a permitted field trial.



§ 27-2-22. Wildlife rehabilitation permits

It shall be unlawful for any person to keep, hold, or possess in captivity any sick or injured wildlife, except fish, without first obtaining, at no charge, a wildlife rehabilitation permit from the department; provided, however, that such permit shall only be issued to persons determined by the department, based on criteria established by regulation of the board, to be competent and capable of rehabilitating the wildlife for which a permit has been requested; provided, further, that the department shall only issue such a permit when it has determined that the issuance of the permit is in the best interest of the wildlife of this state. If such a permit is issued, the department shall prescribe the term for each such permit and may impose any conditions it determines necessary to ensure adequate public safety and to be in the best interests of the wildlife of this state.



§ 27-2-22.1. Fox trapping and selling

(a) It shall be unlawful for any person to trap and sell live fox without first procuring a commercial trapping license provided for in Code Section 27-2-23. Notwithstanding any other provision of this title to the contrary, live fox may be taken from the wild only during trapping season and may be sold only to licensed commercial fox hunting preserves or licensed commercial fox breeders. Foxes may be held during open trapping season for up to five days until sold but must be sold or dispatched within five days after the close of trapping season. Any person in possession of a live fox must comply with the provisions of Code Section 27-5-6.

(b) It shall be unlawful for any person to purchase a live fox unless the person selling such game animal has a valid commercial trapping license and unless the person purchasing such animal has a valid license provided for in this Code section.

(c) It shall be unlawful for any person to own or operate an area utilized for the purpose of running, taking, or hunting penned fox for a fee or other manner of compensation to such owner or operator unless such person has a valid commercial fox hunting preserve license provided for in this subsection and in Code Section 27-2-23. For purposes of this Code section, the term "penned fox" means a fox that has been trapped, purchased, or raised in captivity. The license required by this subsection shall be effective from April 1 through March 31 of the following year. An application for a commercial fox hunting preserve license shall be submitted on a form prescribed by the department. No license shall be issued pursuant to this subsection unless the following conditions are met and each permit shall be conditioned upon the following:

(1) Fox may be held in holding pens not less than four acres in size or in smaller facilities for the treatment of fox which are injured, diseased, or very young;

(2) There shall be no restriction on the number of dogs which may be used concurrently in areas of at least 100 acres in size which are enclosed and used for the purpose of running, taking, or hunting penned fox. For enclosed areas of less than 100 acres only one dog may be used for each five acres of area to be utilized for running, taking, or hunting penned fox;

(3) The density of fox in a running pen may not exceed one animal per ten acres;

(4) The boundary lines of areas to be utilized for the purpose of running, taking, or hunting penned fox must be posted against trespassing and must be marked by signs indicating such boundary lines, and letters not less than two inches in height shall be used to indicate such boundary lines and that the area is posted against trespassing;

(5) All facilities to be utilized by the fox hunting preserve shall be maintained in a sanitary condition with adequate food, water, and shelter available at all times for such animals. Fox shall also be vaccinated against canine disease prior to release into an area used for running, taking, or hunting; and

(6) Records of fox located within the fox hunting preserve and of any known losses of fox shall be maintained and kept current by the owner or operator of such facility. Records shall also be maintained of all fox purchased, including the number of fox purchased, the date of purchase, and the name and address of the seller, for the purpose of inspection by the department.

(d) It shall be unlawful for any person to engage in the business of propagating or breeding fox for sale, restocking, propagation, or other commercial purposes unless that person has obtained a commercial fox breeder license provided for in this subsection and in Code Section 27-2-23. Such license shall be effective from April 1 through March 31 of the following year. An application for a commercial fox breeder license shall be submitted on a form as prescribed by the department. No license shall be issued pursuant to this subsection unless the following conditions are met and each permit shall be conditioned upon the following:

(1) All facilities associated with the business of propagating or breeding fox shall be maintained in a sanitary condition with adequate food, water, and shelter available at all times for such animals;

(2) Records shall be kept of fox purchased by the commercial fox breeder, including the number of animals, the date of purchase, and the name and address of the seller, for the purpose of inspection by the department; and

(3) Persons engaged in the business of propagating or breeding fox shall be knowledgeable and competent in such business.

(e) It shall be unlawful for any person to hunt, take, or possess fox at a commercial fox hunting preserve without first procuring the licenses required under this title; provided, however, nonresidents of this state may procure a nonresident hunting preserve license which shall meet the requirements of this subsection and this title.

(f) It shall be unlawful to receive or possess any fox shipped, transported, or removed from outside of this state unless the jurisdiction from which such fox was transported is pursuant to a permit from the department.



§ 27-2-23. License, permit, tag, and stamp fees

Fees for licenses, permits, tags, and stamps required by this title shall be as follows:

(1) Hunting licenses:

(A) Resident hunting license Annual $ 10.00

(B) Resident hunting license Two-year 18.00

(C) Resident big game license Annual 9.00

(D) Nonresident big game license Annual 195.00

(E) Nonresident big game license Three-day 90.00

(F) Resident big game license Two-year 16.00

(G) Shooting preserve hunting license

valid for residents and Two-year 12.00

nonresidents

(H) Commercial fox hunting preserve

license Season 60.00

(I) Commercial fox breeder license Season 60.00

(J) Waterfowl license valid for residents

and nonresidents Annual 5.50

(K) Waterfowl license valid for residents

and nonresidents Two-year 11.00

(L) Georgia migratory bird license Annual Free

(2) Hunting and fishing licenses:

(A) Resident hunting/fishing license Annual 17.00

(B) Resident hunting/fishing license Two-year 31.00

(C) Nonresident hunting/fishing license Three-day 20.00

(D) Resident hunting/fishing license Three-day 3.50

(E) Nonresident hunting/fishing license Annual 100.00

(3) Sportsman's licenses:

(A) Resident sportsman's license Annual 55.00

(B) Resident sportsman's license Two-year 105.00

(4) Recreational fishing licenses:

(A) Resident fishing license Annual 9.00

(B) Resident fishing license Two-year 16.00

(C) Nonresident fishing license Annual 45.00

(D) Resident trout license Annual 5.00

(E) Resident trout license Two-year 10.00

(F) Resident trout license Three-day 3.50

(G) Nonresident trout license Annual 20.00

(H) Nonresident trout license Three-day 10.00

(I) Salt-water shore fishing license One-day 5.00

(5) Trapping licenses:

(A) Resident commercial trapping license Annual 30.00

(B) Nonresident commercial trapping

license Annual 295.00

(6) Commercial fishing licenses:

(A) Resident commercial fishing license Season 12.00

(B) Nonresident commercial fishing licenseSeason 118.00

(C) Resident commercial crabbing license Season 12.00

(D) Nonresident commercial crabbing

license Season 118.00

(7) Fur, hide, and pelt licenses:

(A) Resident fur dealer license Annual 295.00

(B) Nonresident fur dealer license Annual 415.00

(C) Fur dealer's agent license Annual 180.00

(8) Miscellaneous licenses and permits:

(A) Retail fish dealer license Annual 10.00

(B) Wholesale fish dealer license Annual 59.00

(C) Resident game-holding permit Annual 5.00

(D) Commercial quail breeder permit Annual 30.00

(E) Scientific collecting permit Annual 50.00

(F) Wildlife exhibition permit Annual 59.00

(G) Commercial shooting preserve license Annual 150.00

(H) Private shooting preserve license Annual 50.00

(I) Reserved.

(J) Commercial fish hatchery license Annual 59.00

(K) Catch-out pond license Annual 236.00

(L) Soft-shell crab dealer license Annual 10.00

(M) Resident taxidermist license Three-year 150.00

(N) Nonresident taxidermist license Three-year 500.00

(O) Falconry permit Three-year 30.00

(P) Commercial alligator farming license Annual 50.00

(Q) Resident alligator hunting license Annual 50.00

(R) Nonresident alligator hunting license Annual 200.00

(S) Wild animal license Annual 236.00

(T) Wild animal auction license Seven-day 5,000.00

(U) Resident bait dealer license Season 25.00

(V) Nonresident bait dealer license Season 150.00

(W) Resident film production wildlife

permit Annual 300.00

(X) Nonresident film production wildlife

permit Annual 600.00

(9) The board is authorized to provide by rule for a fee not to exceed $19.00 for resident daily, seasonal, or annual use permits, or licenses; a fee of $38.00 for resident two-year use permits; or a fee not to exceed $73.00 for nonresident annual use permits or licenses to hunt and fish on or otherwise use specially designated streams, lakes, public fishing areas, or wildlife management areas.

(10) The fees established in subparagraphs (1)(A) through (1)(F), (2)(A), (2)(B), (2)(E), (3)(A), (3)(B), (4)(A), (4)(B), (4)(C), (4)(D), (4)(E), and (4)(G) of this Code section shall be reduced by $2.75 for each renewal transaction made before the expiration date of the then current license or tag. For purposes of this paragraph, the term "renewal transaction" means the renewal of one or more licenses by a licensee during a single telephone call, Internet session, or on-site visit to a store.



§ 27-2-23.1. Raccoon fur seller's license

(a) In addition to the fur dealers' licenses provided for in Code Section 27-2-23, the department shall issue a raccoon fur seller's license for an annual fee of $5.00. A person to whom a raccoon fur seller's license has been issued shall be authorized to sell the raw, undressed furs, hides, skins, or pelts of raccoons lawfully taken by any means other than by trapping.

(b) It shall be unlawful for any person to sell the raw, undressed fur, hide, skin, or pelt of a raccoon lawfully taken by means other than trapping unless such person has a current valid raccoon fur seller's license issued by the department. Any person violating this subsection shall be guilty of a misdemeanor.

(c) A person who purchases or sells raw, undressed furs, hides, skins, or pelts of raccoons taken by trapping and by means other than trapping shall be considered a fur dealer within the meaning of this Code section and must be licensed therefor as provided in Code Section 27-2-23. The license authorized by this Code section shall be issued only to persons who take raccoons exclusively by lawful means other than trapping.



§ 27-2-23.2. Salt water fishing guide licenses; fees; reporting requirements

(a) It shall be unlawful for any person to engage in the occupation of salt water fishing guide without holding a valid annual salt water fishing guide license pursuant to the provisions of this Code section.

(b) (1) A salt water fishing guide who possesses a valid United States Coast Guard operator of passenger vessel license may purchase an annual customer fishing license pursuant to the provisions of this Code section, which license shall cover all fee-paying anglers while fishing with such guide during the license year; and all such anglers while so covered shall be exempt from fishing license requirements otherwise applicable under this title.

(2) Any person operating a single hotel or motel facility having a salt water fishing pier or piers may purchase an annual salt water fishing pier license pursuant to the provisions of this Code section, which license shall cover all anglers while fishing from such salt water fishing pier during the license year; and all such anglers while so covered shall be exempt from fishing license requirements otherwise applicable under this title.

(c) Fees for licenses required under this Code section shall be as follows:

(1) (A) Resident salt water fishing guide license, $25.00;

(B) Nonresident salt water fishing guide license, $50.00;

(2) (A) (i) Customer fishing license for a resident salt water fishing guide carrying six or fewer fee-paying anglers, $150.00;

(ii) Customer fishing license for a resident salt water fishing guide carrying an unlimited number of fee-paying anglers, $400.00;

(B) Customer fishing license for a nonresident salt water fishing guide, $400.00; and

(3) Salt water fishing pier license, $400.00.

(d) Each person who holds a salt water fishing guide license or salt water fishing pier license pursuant to the provisions of this Code section shall report such information as required by the department at such times and in such manner as the board provides by rule or regulation.



§ 27-2-24. Service of process for licensees, permittees, and applicants

All applications to the department for any license or permit, or license and permit, provided by this title shall designate an address in Georgia where the applicant can be personally served with legal process, or shall contain an appointment of an agent in Georgia for acceptance of service of legal process together with the agent's Georgia address, or shall contain a designation of the Secretary of State of Georgia for acceptance of service of legal process. A copy of any application so designating the Secretary of State shall be forwarded by the department to the Secretary of State. The filing of an application with the department for a license or permit, or both, shall constitute an admission by the applicant that the applicant is doing business in Georgia.



§ 27-2-25. Revocation, suspension, denial, or nonrenewal of license or permits; administrative and judicial review

(a) Upon a determination by the commissioner that a person has violated this title or any rule or regulation promulgated pursuant thereto, the commissioner may revoke, suspend, deny, or refuse to renew any license or permit, or both, required by this title which is held by or has been applied for by the person, for a period of up to two years following the determination of such violation, provided that the license or permit, or both, to be revoked, suspended, denied, or not renewed must not be unrelated to the violation determined by the commissioner. The licensee, permit holder, or applicant for a license or permit, or both, shall be notified of the proposed revocation, suspension, denial, or nonrenewal personally or by a letter sent by certified mail or statutory overnight delivery to the name and address indicated on the application for the license or permit, or both, or to the Secretary of State as provided in Code Section 27-2-24. The proposed revocation, suspension, denial, or nonrenewal shall become final 30 days after issuance if not appealed as provided in this Code section.

(b) In the event any person who is an employee, agent, or representative of a licensee, permittee, or applicant for a license or permit, or both, engages in the licensed or permitted activity pursuant to the authority of the license or permit of such licensee, permittee, or applicant for a license or permit, or both, and violates this title or any rule or regulation promulgated pursuant thereto, the commissioner may revoke, suspend, deny, or refuse to renew a license or permit in accordance with this Code section.

(c) Any person whose license, permit, or application for a license or permit, or both, is proposed for revocation, suspension, denial, or nonrenewal shall, upon petition within 30 days of issuance of notice given as stated in subsection (a) of this Code section, have a right to a hearing before an administrative law judge appointed by the Board of Natural Resources. The hearing before the administrative law judge shall be conducted in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," and the rules and regulations adopted by the board pursuant thereto. The decision of the administrative law judge shall constitute the final decision of the board and any party to the hearing, including the commissioner, shall have the right of judicial review thereof in accordance with Chapter 13 of Title 50.



§ 27-2-25.1. Suspension of hunting privileges for negligent hunting; procedures following hunting accidents

(a) The General Assembly has heretofore found and declared that hunting is a privilege to be exercised only in accordance with the law granting such privilege. The General Assembly now specifically finds and declares that while the act of hunting is an enjoyable and beneficial form of recreation, it can be dangerous not only to the hunter himself but also to other persons if due care is not exercised. Therefore, the General Assembly declares that all persons who refuse or fail to exercise such due care may have their hunting privileges suspended as provided in this Code section.

(b) Any person engaged in the act of hunting who by the use of a weapon kills or injures another person or persons, whether or not such other person or persons are likewise engaged in the act of hunting, shall notify the department or any appropriate law enforcement officer who shall then notify the department immediately after such occurrence. Any person who fails so to notify the department or such law enforcement officer shall be guilty of a misdemeanor.

(c) Upon notification of such a death or injury, whether by the hunter or by some other person, the department shall immediately initiate an investigation of such incident and submit a report to the commissioner. If the commissioner determines culpable negligence on the part of the person causing the death or injury and that such negligence was the proximate cause of such death or injury, the commissioner may suspend that person's hunting privileges for a specified period of time not to exceed ten years. Any such determination to suspend shall be subject to review as provided for in this Code section. When the commissioner shall decide to suspend said person's hunting privileges, the commissioner must notify such person of said suspension and of his right to a hearing to contest the commissioner's determination. The notification from the commissioner to the person whose license is being suspended shall be by certified mail or statutory overnight delivery with return receipt requested; or, in lieu thereof, notice may be given by personal service upon such person. Upon such notice, any such hunting privileges shall be revoked by such notice and such person shall surrender his or her hunting license, if any, to the department within ten days of such notification. For the purposes of this article, notice given by certified mail or statutory overnight delivery with return receipt requested mailed to the person's last known address shall be prima-facie evidence that such person received the required notice.

(d) The person so notified may request an administrative hearing before an administrative law judge appointed by the board within 30 days of receipt of the notice. If no hearing is requested within the 30 day period, the right to a hearing shall have been waived and the hunting privileges of the person shall stand suspended as prescribed by the commissioner's notice. If, following the administrative hearing, there is a determination that such person was negligent and that such negligence was the proximate cause of the death or injury, the hunting privileges of such person may be suspended for a period of up to ten years. The period of time that such privileges are suspended shall be commensurate with the degree of negligence and the severity of the injury. If there is a determination of no negligence or that the negligence was not the proximate cause of the death or injury, the person's hunting privileges shall be restored. The provisions of Code Section 27-2-27 shall not be applicable to a suspension under this Code section.

(e) Any person whose hunting privileges have been suspended under this Code section and who engages in the act of hunting during such period of suspension shall be guilty of a misdemeanor of a high and aggravated nature and shall be punished by a fine of not more than $5,000.00 or by imprisonment for not more than 12 months, or both. Any person whose hunting privileges have been suspended under this Code section shall complete a course of instruction in competency and safety in hunting and in the handling of weapons provided for in Code Section 27-2-5 prior to any subsequent exercise of his hunting privileges.

(f) As used in this Code section, the term:

(1) "License" means any and all licenses, permits, or stamps as required by law for hunting in this state.

(2) "Hunting privileges" means the exercise of the privilege of hunting whether such privilege is bestowed by license or otherwise.

(3) "Suspend" means the suspension or revocation of any existing license or hunting privileges and the suspension or revocation of the privilege of obtaining any new license or hunting privileges.

(g) The hearing before an administrative law judge and any judicial review shall be conducted in accordance with Chapter 13 of Title 50 and applicable rules and regulations of the board.

(h) The proceedings provided for by this Code section shall be in addition to and not in lieu of any civil or criminal action or actions provided for by law and the final decision of this proceeding shall not constitute res judicata as to any such civil or criminal action or actions and shall not be admissible as evidence in any such civil or criminal action or actions.



§ 27-2-25.2. Power to suspend licenses

The commissioner shall have the power to suspend any license required by this title when such license holder is not in compliance with a court order for child support as provided in Code Section 19-6-28.1. The commissioner shall also have the power to deny the application for issuance or renewal of a license required by this title when such applicant is not in compliance with a court order for child support as provided in Code Section 19-6-28.1. Notwithstanding the provisions of Code Section 27-2-25, the hearings and appeal procedures provided for in Code Section 19-6-28.1 shall be the only such procedures required to suspend or deny any license pursuant to this Code section.



§ 27-2-26. Rules and regulations regarding revocation or cancellation procedures; surrender of license, stamp, or permit after revocation or cancellation

(a) The board is authorized to provide by rule or regulation the procedure whereby the department may, pursuant to Code Section 27-2-25, revoke or cancel any license, certificate, stamp, card, or permit upon determination that the holder thereof was not entitled to issuance or obtained the license, certificate, stamp, card, or permit by any fraudulent means. Upon revocation or cancellation, the holder thereof shall surrender the license, certificate, stamp, card, or permit to the department.

(b) Any person who violates any provision of this Code section shall be guilty of a misdemeanor.



§ 27-2-27. Administrative penalties in lieu of revocation, suspension, denial, or nonrenewal

In addition to the authority granted in Code Sections 27-2-4 and 27-2-25 to revoke, suspend, deny, or refuse to renew any license or permit, or both, the commissioner or board, or the commissioner and board, may impose a reasonable penalty, with the written consent of the affected party or parties, not to exceed $1,000.00 for each and every violation, in lieu of revocation, suspension, denial, or nonrenewal of a license or permit, or both. All penalties recovered by the commissioner as provided in this Code section shall be paid into the general fund of the state treasury.



§ 27-2-28. Refusing inspection of identification or license; making false statements in obtaining license or permit; counterfeiting or alteration; unlawful collection of funds

(a) It shall be unlawful for any person who is required to have on his person any license, permit, or stamp issued under this title to refuse the inspection of such license, permit, or stamp upon demand by a conservation ranger or deputy conservation ranger. It shall also be unlawful for any such person, upon demand by a conservation ranger or deputy conservation ranger, to refuse to provide a driver's license or equally reliable identification of such person and his current residence.

(b) It shall be unlawful for any person to make any false statement as to any fact which is required as a prerequisite to the issuance of a license or permit; and any license or permit obtained in violation of this Code section is void. Any license agent may require the applicant for a license or permit to show proof of any statement or facts required for issuance of any license or permit.

(c) It shall be unlawful for any person to counterfeit, change, or alter or to attempt to counterfeit, change, or alter any license or permit issued pursuant to this title. It shall be unlawful for any person, other than a license agent or authorized personnel of the department, to collect any funds for any license or permit issued pursuant to this title.



§ 27-2-29. Free fishing days

Notwithstanding any other provision of this article, the commissioner may designate not more than three days, which need not be consecutive, in each calendar year as free fishing days during which residents may, without obtaining a fishing license, exercise the privileges of a holder of a fishing license, subject to all limitations, restrictions, conditions, rules, and regulations applicable to the holder of a fishing license. This Code section shall in no way affect the commercial fishing licenses required under this article.



§ 27-2-30. Establishment of the Wildlife Endowment Fund; limitations on expenditures from the fund

(a) The General Assembly recognizes that lifetime sportsman's license purchasers expect and are entitled to assurance that funds for such licenses will be used throughout their life expectancy to provide quality hunting and fishing experiences. Therefore, the General Assembly declares its intent that lifetime licenses yield annual revenue in perpetuity for the support of wildlife management programs of the department and recognizes that annual income generation is necessary for these licenses to be included in apportionment formulas for federal fish and wildlife funding.

(b) In recognition of its obligations to lifetime sportsman's license purchasers, the General Assembly directs the department to establish a fund known as the Wildlife Endowment Fund for receipt of funds of an amount equal to that generated by the sale of lifetime sportsman's licenses listed in subsection (d) of Code Section 27-2-3.1. Further, the General Assembly declares its intent to appropriate to the Wildlife Endowment Fund each fiscal year an amount equal to that generated by the prior year's sales of lifetime licenses. The fund is also authorized to accept contributions from private individuals and entities. All funds appropriated and those contributed to the Wildlife Endowment Fund shall be deemed expended and contractually obligated and shall not lapse to the general fund.

(c) The commissioner of natural resources shall be the trustee of the Wildlife Endowment Fund with full authority over the administration of the fund. The state treasurer shall be the custodian of the Wildlife Endowment Fund and shall invest its assets in accordance with Georgia laws and shall report to the department the annual income and contributions to the fund. The intent of the General Assembly is that such income from the fund be appropriated annually to the department for the purposes stated in subsection (d) of this Code section.

(d) The Wildlife Endowment Fund constitutes a special trust derived from a contractual relationship between the state and the members of the public whose lifetime license purchases contribute to the fund. In recognition of such special trust, the following limitations and restrictions are placed on expenditures from the fund:

(1) No expenditures or disbursements from appropriations equivalent to the income or proceeds derived from the sales of Types I and Y lifetime sportsman's licenses shall be made for any purpose until the respective holders of such licenses attain the age of 16 years. The state treasurer, as custodian of the fund, shall determine actuarially from time to time the amount of such proceeds which remains encumbered by and the amount of such proceeds which is free of this restriction and shall advise the commissioner of such information. For such purposes, the commissioner shall cause the amount of proceeds from Type I licenses to be identified and proceeds from Type Y licenses to be accompanied by information as to the ages of the license recipients;

(2) No expenditure or disbursement may be made from the principal and interest of the fund except as otherwise provided by law;

(3) The principal and interest of the fund must be spent only for the conservation and management of wildlife and fisheries resources and the acquisition of habitat upon which such resources are dependent;

(4) No such habitat acquired with money from the fund shall be voluntarily transferred to the federal government or any international agency or organization;

(5) The trustee of the Wildlife Endowment Fund may accumulate the income of the fund and may direct expenditures from the income of the fund; and

(6) Expenditure of the income derived from the fund must be made with the approval of the trustee in accordance with the provisions of the General Appropriations Act. The fund is subject to the oversight of the state treasurer.

(e) The fund and income from it do not take the place of other state appropriations or agency receipts but are supplemental to other funds and appropriations made available to the department for carrying out its responsibilities under this title.

(f) If the Department of Natural Resources is dissolved, the chief executive officer of the succeeding agency shall assume the trusteeship of the fund and shall be bound by all the limitations and restrictions placed by this Code section on expenditures from the fund. No repeal or modification of this Code section alters the fundamental purposes to which the fund is applied. No future dissolution of the Department of Natural Resources or substitution of any agency in its stead shall invalidate any lifetime license issued in accordance with this title.



§ 27-2-31. Wildlife control permits

(a) The department is authorized to issue wildlife control permits authorizing the permittee to trap, transport and release, or kill wildlife and feral hogs where such action is otherwise prohibited by law or regulation:

(1) When the department determines that there is a substantial likelihood the presence of such wildlife will endanger or cause injury to persons or will destroy or damage agricultural crops, domestic animals, buildings, structures, or other personal property;

(2) For the control of white-tailed deer on airport property; provided, however, that permits shall be issued under this paragraph for purposes of public safety, and the control of white-tailed deer for other purposes and the removal of black bear shall be as provided in Code Sections 27-2-18 and 27-3-21, respectively;

(3) For fur-bearing animals, as defined in paragraph (31) of Code Section 27-1-2, to implement a bona fide wildlife management plan that has been approved by the department; and

(4) For feral hogs, provided that:

(A) All permitted activities must comply with all rules and regulations of the Department of Agriculture; and

(B) (i) No person shall transport any live feral hog without carrying on his or her person a feral hog transport permit issued by the Department of Agriculture pursuant to Code Section 2-7-201, and no person shall release any trapped or transported feral hog into any area that is not fenced to prevent the escape of such feral hog onto the land of another.

(ii) Any person who violates division (i) of this subparagraph shall, upon conviction thereof, be guilty of a misdemeanor of a high and aggravated nature and shall be punished as provided by Code Section 17-10-4; provided, however, that if a fine is imposed pursuant to such Code section, such fine shall be not less than $1,500.00.

(iii) Any license or permit previously issued under this title to any person convicted of violating division (i) of this subparagraph shall by operation of law be revoked and shall not be reissued for a period of three years after the date of such conviction. The licensee or permit holder shall be notified of the revocation personally or by a letter sent by certified mail or statutory overnight delivery to the name and address indicated on the application for the license or permit, or both, or to the Secretary of State as provided in Code Section 27-2-24.

(b) (1) In issuing a wildlife control permit, the department shall prescribe the method, means, species, numbers, time limits, location, and any other conditions it deems necessary to ensure the continued viability of the wildlife population involved and to ensure that the public safety and interest are not compromised.

(2) Notwithstanding the provisions of paragraph (1) of this subsection, a wildlife control permit for feral hogs shall authorize the hunting or trapping of such feral hogs:

(A) At night with a light except during the season prescribed for hunting deer;

(B) From within a motor vehicle or while on a motor vehicle; and

(C) By a Georgia resident without a hunting or trapping license if such hunting occurs on premises owned by the permittee or his or her immediate family or leased by him or her or his or her immediate family and used primarily for raising or harvesting crops other than timber or for containing livestock or poultry. Nothing in this subparagraph shall be construed to affect or negate the terms of any lease agreement.

(3) A wildlife control permit for feral hogs shall expire not less than five years from the issuing date; provided, however, that if the permittee is leasing the premises upon which the hunting is to occur, such permit shall expire automatically upon the termination of the lease. The department shall provide for the renewal of permits.

(c) Nothing in this Code section shall be construed to authorize the taking of any species which is protected by the federal Endangered Species Act of 1973, Public Law 93-205, as amended, or under any state law or regulation which has as its purpose the protection of endangered or threatened species.






Article 2 - Wildlife Violator Compact

§ 27-2-40. Wildlife Violator Policy Compact

The Wildlife Violator Compact is enacted into law and entered into by the State of Georgia with any and all states legally joining therein in accordance with its terms. The compact is substantially as follows:

"WILDLIFE VIOLATOR COMPACT

ARTICLE I

FINDINGS, DECLARATION OF POLICY, AND PURPOSE

(a) The party states find that:

(1) Wildlife resources are managed in trust by the respective states for the benefit of all residents and visitors.

(2) The protection of their respective wildlife resources can be materially affected by the degree of compliance with state statute, law, regulation, ordinance, or administrative rule relating to the management of those resources.

(3) The preservation, protection, management, and restoration of wildlife contributes immeasurably to the aesthetic, recreational, and economic aspects of these natural resources.

(4) Wildlife resources are valuable without regard to political boundaries, therefore, all persons should be required to comply with wildlife preservation, protection, management, and restoration laws, ordinances, and administrative rules and regulations of all party states as a condition precedent to the continuance or issuance of any license to hunt, fish, trap, or possess wildlife.

(5) Violation of wildlife laws interferes with the management of wildlife resources and may endanger the safety of persons and property.

(6) The mobility of many wildlife law violators necessitates the maintenance of channels of communications among the various states.

(7) In most instances, a person who is cited for a wildlife violation in a state other than the person's home state:

(A) Must post collateral or bond to secure appearance for a trial at a later date; or

(B) If unable to post collateral or bond, is taken into custody until the collateral or bond is posted; or

(C) Is taken directly to court for an immediate appearance.

(8) The purpose of the enforcement practices described in paragraph (7) of this subdivision is to ensure compliance with the terms of a wildlife citation by the person who, if permitted to continue on the person's way after receiving the citation, could return to the person's home state and disregard the person's duty under the terms of the citation.

(9) In most instances, a person receiving a wildlife citation in the person's home state is permitted to accept the citation from the officer at the scene of the violation and to immediately continue on the person's way after agreeing or being instructed to comply with the terms of the citation.

(10) The practice described in paragraph (7) of this subdivision causes unnecessary inconvenience and, at times, a hardship for the person who is unable at the time to post collateral, furnish a bond, stand trial, or pay the fine, and thus is compelled to remain in custody until some alternative arrangement can be made.

(11) The enforcement practices described in paragraph (7) of this subdivision consume an undue amount of law enforcement time.

(b) It is the policy of the party states to:

(1) Promote compliance with the statutes, laws, ordinances, regulations, and administrative rules relating to management of wildlife resources in their respective states.

(2) Recognize the suspension of wildlife license privileges or rights of any person whose license privileges or rights have been suspended by a party state and treat this suspension as if it had occurred in their state.

(3) Allow violators to accept a wildlife citation, except as provided in subdivision (b) of Article III, and proceed on the violator's way without delay whether or not the person is a resident in the state in which the citation was issued, provided that the violator's home state is party to this compact.

(4) Report to the appropriate party state, as provided in the compact manual, any conviction recorded against any person whose home state was not the issuing state.

(5) Allow the home state to recognize and treat convictions recorded for their residents which occurred in another party state as if they had occurred in the home state.

(6) Extend cooperation to its fullest extent among the party states for obtaining compliance with the terms of a wildlife citation issued in one party state to a resident of another party state.

(7) Maximize effective use of law enforcement personnel and information.

(8) Assist court systems in the efficient disposition of wildlife violations.

(c) The purpose of this compact is to:

(1) Provide a means through which the party states may participate in a reciprocal program to effectuate policies enumerated in subdivision (b) of this article in a uniform and orderly manner.

(2) Provide for the fair and impartial treatment of wildlife violators operating within party states in recognition of the person's right of due process and the sovereign status of a party state.

ARTICLE II

DEFINITIONS

Unless the context requires otherwise, the definitions in this article apply through this compact and are intended only for the implementation of this compact:

(a) "Citation' means any summons, complaint, ticket, penalty assessment, or other official document issued by a wildlife officer or other peace officer for a wildlife violation containing an order which requires the person to respond.

(b) "Collateral' means any cash or other security deposited to secure an appearance for trial, in connection with the issuance by a wildlife officer or other peace officer of a citation for a wildlife violation.

(c) "Compliance' with respect to a citation means the act of answering the citation through appearance at a court, a tribunal, or payment of fines, costs, and surcharges, if any, or both such appearance and payment.

(d) "Conviction' means a conviction, including any court conviction, of any offense related to the preservation, protection, management, or restoration of wildlife which is prohibited by state statute, law, regulation, ordinance, or administrative rule, or a forfeiture of bail, bond, or other security deposited to secure appearance by a person charged with having committed any such offense, or payment of a penalty assessment, or a plea of nolo contendere, or the imposition of a deferred or suspended sentence by the court.

(e) "Court' means a court of law, including Magistrate's Court and the Justice of the Peace Court.

(f) "Home state' means the state of primary residence of a person.

(g) "Issuing state' means the party state which issues a wildlife citation to the violator.

(h) "License' means any license, permit, or other public document which conveys to the person to whom it was issued the privilege of pursuing, possessing, or taking any wildlife regulated by statute, law, regulation, ordinance, or administrative rule of a party state.

(i) "Licensing authority' means the department within each party state which is authorized by law to issue or approve licenses or permits to hunt, fish, trap, or possess wildlife.

(j) "Party state' means any state which enacts legislation to become a member of this wildlife compact.

(k) "Personal recognizance' means an agreement by a person made at the time of issuance of the wildlife citation that the person will comply with the terms of that citation.

(l) "State' means any state, territory, or possession of the United States, the District of Columbia, Commonwealth of Puerto Rico, Provinces of Canada, or other countries.

(m) "Suspension' means any revocation, denial, or withdrawal of any or all license privileges or rights, including the privilege or right to apply for, purchase, or exercise the benefits conferred by any license.

(n) "Terms of the citation' means those conditions and options expressly stated upon the citation.

(o) "Wildlife' means all species of animals, including but not necessarily limited to mammals, birds, fish, reptiles, amphibians, mollusks, and crustaceans, which are defined as 'wildlife' and are protected or otherwise regulated by statute, law, regulation, ordinance, or administrative rule in a party state. 'Wildlife' also means food fish and shellfish as defined by statute, law, regulation, ordinance, or administrative rule in a party state. Species included in the definition of 'wildlife' vary from state to state and determination of whether a species is 'wildlife' for the purposes of this compact shall be based on local law.

(p) "Wildlife law' means any statute, law, regulation, ordinance, or administrative rule developed and enacted to manage wildlife resources and the use thereof.

(q) "Wildlife officer' means any individual authorized by a party state to issue a citation for a wildlife violation.

(r) "Wildlife violation' means any cited violation of a statute, law, regulation, ordinance, or administrative rule developed and enacted to manage wildlife resources and the use thereof.

ARTICLE III

PROCEDURES FOR ISSUING STATE

(a) When issuing a citation for a wildlife violation, a wildlife officer shall issue a citation to any person whose primary residence is in a party state in the same manner as if the person were a resident of the home state and shall not require the person to post collateral to secure appearance, subject to the exceptions contained in subdivision (b) of this article, if the officer receives the person's personal recognizance that the person will comply with the terms of the citation.

(b) Personal recognizance is acceptable:

(1) If not prohibited by local law or the compact manual adopted by the Board of Natural Resources as a rule; and

(2) If the violator provides adequate proof of the violator's identification to the wildlife officer.

(c) Upon conviction or failure of a person to comply with the terms of a wildlife citation, the appropriate official shall report the conviction or failure to comply to the licensing authority of the party state in which the wildlife citation was issued. The report shall be made in accordance with procedures specified by the issuing state and shall contain the information specified in the compact manual adopted by the Board of Natural Resources as a rule as minimum requirements for effective processing by the home state.

(d) Upon receipt of the report of conviction or noncompliance required by subdivision (c) of this article, the licensing authority of the issuing state shall transmit to the licensing authority in the home state of the violator the information in a form and content as contained in the compact manual adopted by the Board of Natural Resources as a rule.

ARTICLE IV

PROCEDURES FOR HOME STATE

(a) Upon receipt of a report of failure to comply with the terms of a citation from the licensing authority of the issuing state, the licensing authority of the home state shall notify the violator, shall initiate a suspension action in accordance with the home state's suspension procedures and shall suspend the violator's license privileges or rights until satisfactory evidence of compliance with the terms of the wildlife citation has been furnished by the issuing state to the home state licensing authority. Due process safeguards will be accorded.

(b) Upon receipt of a report of conviction from the licensing authority of the issuing state, the licensing authority of the home state shall enter such conviction in its records and shall treat such conviction as if it occurred in the home state for the purposes of the suspension of license privileges.

(c) The licensing authority of the home state shall maintain a record of actions taken and make reports to issuing states as provided in the compact manual adopted by the Board of Natural Resources as a rule.

ARTICLE V

RECIPROCAL RECOGNITION OF SUSPENSION

All party states shall recognize the suspension of license privileges or rights of any person by any state as if the violation on which the suspension is based had in fact occurred in their state and would have been the basis for suspension of license privileges or rights in their state.

ARTICLE VI

APPLICABILITY OF OTHER LAWS

Except as expressly required by provisions of this compact, nothing herein shall be construed to affect the right of any party state to apply any of its laws relating to license privileges to any person or circumstance, or to invalidate or prevent any agreement or other cooperative arrangements between a party state and a nonparty state concerning wildlife law enforcement.

ARTICLE VII

COMPACT ADMINISTRATOR PROCEDURES

(a) For the purpose of administering the provisions of this compact and to serve as a governing body for the resolution of all matters relating to the operation of this compact, a board of compact administrators is established. The board of compact administrators shall be composed of one representative from each of the party states to be known as the compact administrator. The compact administrator shall be appointed by the head of the licensing authority of each party state, or his or her designee, and will serve and be subject to removal in accordance with the laws of the state the administrator represents. A compact administrator may provide for the discharge of the administrator's duties and the performance of the administrator's functions as a board of compact administrators member by an alternate. An alternate may not be entitled to serve unless written notification of the alternate's identity has been given to the board of compact administrators.

(b) Each member of the board of compact administrators shall be entitled to one vote. No action of the board of compact administrators shall be binding unless taken at a meeting at which a majority of the total number of votes on the board of compact administrators are cast in favor thereof. Action by the board of compact administrators shall be only at a meeting at which a majority of the party states are represented.

(c) The board of compact administrators shall elect annually, from its membership, a chairperson and vice-chairperson.

(d) The board of compact administrators shall adopt bylaws, not inconsistent with the provisions of this compact or the laws of a party state, for the conduct of its business and shall have the power to amend and rescind its bylaws.

(e) The board of compact administrators may accept for any of its purposes and functions under this compact all donations and grants of money, equipment, supplies, materials, and services, conditional or otherwise, from any state, the United States, or any governmental agency, and may receive, utilize, and dispose of the same.

(f) The board of compact administrators may contract with or accept services or personnel from any governmental or intergovernmental agency, individual, firm, corporation, or any private nonprofit organization or institution.

(g) The board of compact administrators shall formulate all necessary procedures and develop uniform forms and documents for administering the provisions of this compact. All procedures and forms adopted pursuant to board of contact administrators action shall be contained in the compact manual adopted by the Board of Natural Resources as a rule.

ARTICLE VIII

ENTRY INTO COMPACT AND WITHDRAWAL

(a) This compact shall become effective when it has been adopted by at least two states.

(b)(1) Entry into the compact shall be made by resolution of ratification executed by the authorized officials of the applying state and submitted to the chairperson of the board of compact administrators.

(2) The resolution shall be in a form and content as provided in the compact manual adopted by the Board of Natural Resources as a rule and shall include statements that in substance are as follows:

(A) A citation of the authority by which the state is empowered to become a party to this compact;

(B) Agreement to comply with the terms and provisions of the compact; and

(C) That compact entry is with all states then party to the compact and with any state that legally becomes a party to the compact.

(3) The effective date of entry shall be specified by the applying state, but shall not be less than sixty days after notice has been given by the chairperson of the board of compact administrators or by the secretariat of the board of compact administrators to each party state that the resolution from the applying state has been received.

(c) A party state may withdraw from this compact by official written notice to the other party states, but a withdrawal shall not take effect until ninety days after notice of withdrawal is given. The notice shall be directed to the compact administrator of each member state. No withdrawal shall affect the validity of this compact as to the remaining party states.

ARTICLE IX

AMENDMENTS TO THE COMPACT

(a) This compact may be amended from time to time. Amendments shall be presented in resolution form to the chairperson of the board of compact administrators and may be initiated by one or more party states.

(b) Adoption of an amendment shall require endorsement by all party states and shall become effective thirty days after the date of the last endorsement.

(c) Failure of a party state to respond to the compact chairperson within one hundred twenty days after receipt of the proposed amendment shall constitute endorsement.

ARTICLE X

CONSTRUCTION AND SEVERABILITY

This compact shall be liberally construed so as to effectuate the purposes stated herein. The provisions of this compact shall be severable and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, individual, or circumstance is held invalid, the compact shall not be affected thereby. If this compact shall be held contrary to the constitution of any party state thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

ARTICLE XI

TITLE

This compact shall be known as the 'Wildlife Violator Compact.'"



§ 27-2-41. Rules and regulations authorized

The Board of Natural Resources shall make and publish in print or electronically such rules and regulations, not inconsistent with law, as it deems necessary to carry out the purposes of this article.



§ 27-2-42. Penalty for violating

It shall be unlawful for any person whose license, privilege, or right to hunt, fish, trap, possess, or transport wildlife, having been suspended or revoked pursuant to this article, to exercise that right or privilege within this state or to purchase or possess such a license which grants such right or privilege. Any person who hunts, fishes, traps, possesses, or transports wildlife in this state or who purchases or possesses a license to hunt, fish, trap, possess, or transport wildlife in this state in violation of such suspension or revocation pursuant to this article shall be guilty of a misdemeanor of a high and aggravated nature and shall be punished by a fine of not less than $1,500.00 nor more than $5,000.00 or imprisonment for a period not exceeding 12 months or both.









Chapter 3 - Wildlife Generally

Article 1 - Hunting

Part 1 - General Provisions

§ 27-3-1. Requirement of permission to hunt on lands of another; written permission; enforcement; immunity of landowner from civil liability

(a) It shall be unlawful for any person to hunt upon the lands of another or enter upon the lands of another in pursuit of wildlife, with or without a license, without first obtaining permission from the landowner or lessee of such land or the lessee of the game rights of such land. Such permission shall not be required, however, if the person hunting or a member of the person's family is the owner of the land, the lessee of the land, or the lessee of the game rights of the land. For the purposes of this Code section only, "family" means mother, father, son, daughter, brother, sister, uncle, aunt, son-in-law, daughter-in-law, niece, nephew, grandson, granddaughter, grandmother, grandfather, or spouse.

(b) If the land is posted and if the owner of the land, lessee of the land, or lessee of the game rights of the land has informed a law enforcement agency that permission to hunt upon the land must be in writing, then the permission required by subsection (a) of this Code section must be in writing and must be carried on the hunter's person.

(c) (1) Except as otherwise provided in this subsection, any person who violates subsection (a) or (b) of this Code section shall be guilty of a misdemeanor and shall be punished by a fine of not less than $500.00.

(2) Any person who violates subsection (a) or (b) of this Code section for the second time within a two-year period shall be guilty of a misdemeanor of a high and aggravated nature and shall be punished by a fine of not less than $1,000.00; and the department shall revoke the right of such person to a hunting license for a period of one year for each such second conviction within a two-year period.

(3) Any person who violates subsection (a) or (b) of this Code section for a third or subsequent time within a three-year period shall be guilty of a misdemeanor of a high and aggravated nature and shall be punished by a fine of not less than $2,000.00; and the department shall revoke the right of such person to a hunting license for a period of three years for each such third or subsequent conviction within a three-year period.

(4) The minimum fines and revocation periods specified in this subsection shall not apply, however, to an offender who is 17 years of age or younger.

(d) It shall be the duty of any peace officer whose duty it is to preserve the peace or make arrests or enforce the law to enforce this Code section.

(e) Any owner of land, lessee of land, or lessee of the game or fishing rights to land who gives permission to another person to hunt, fish, or take wildlife upon the land with or without charge shall be entitled to the same protection from civil liability provided by Article 2 of Chapter 3 of Title 51 for landowners who allow the public to use their land for recreational purposes without charge.



§ 27-3-1.1. Acts prohibited on wildlife management areas

It shall be unlawful for any person on any wildlife management area owned or operated by the department:

(1) To possess a firearm other than a handgun, as such term is defined in Code Section 16-11-125.1, during a closed hunting season for that area unless such firearm is unloaded and stored in a motor vehicle so as not to be readily accessible or to possess a handgun during a closed hunting season for that area unless such person possesses a valid weapons carry license issued pursuant to Code Section 16-11-129;

(2) To possess a loaded firearm other than a handgun, as such term is defined in Code Section 16-11-125.1, in a motor vehicle during a legal open hunting season for that area or to possess a loaded handgun in a motor vehicle during a legal open hunting season for that area unless such person possesses a valid weapons carry license issued pursuant to Code Section 16-11-129;

(3) To be under the influence of drugs, intoxicating liquors, beers, or wines. The determination of whether any person is under the influence of drugs or intoxicating liquors, beers, or wines may be made in accordance with Code Section 27-3-7;

(4) To hunt within 50 yards of any road which receives regular maintenance for the purpose of public vehicular access;

(5) To target practice, except where an authorized shooting range is made available by the department, and then only in a manner consistent with the rules for shooting ranges promulgated by the board;

(6) To drive a vehicle around a closed gate, cable, sign, or other structure or device intended to prevent vehicular access to a road entering onto or within such an area;

(7) To hunt within any posted safety zone;

(8) To camp upon or drive a motor vehicle over any permanent pasture or area planted in crops;

(9) While hunting bears in any such area opened to bear hunting, to kill a female bear with a cub or cubs or to kill a cub weighing less than 75 pounds;

(10) To fail to report if he or she kills a deer, bear, or turkey in the manner specified by the rules of the department for that wildlife management area on the date killed to the state game and fish checking station on the area;

(11) To construct any tree stand or to hunt from any tree stand except a portable or natural tree stand; or

(12) To trap except with a special trapping permit issued by the department.



§ 27-3-2. Hunting at night

It shall be unlawful to hunt at night any game bird or game animal in this state except for alligators, raccoons, opossums, foxes, and bobcats. Any light used to hunt raccoons, opossums, foxes, or bobcats shall be carried on the person of a hunter, affixed to a helmet or hat worn by a hunter, or be part of a belt system worn by a hunter.



§ 27-3-3. Hours for hunting migratory game birds

It shall be unlawful to hunt migratory game birds between sunset and one-half hour before sunrise. It shall also be unlawful to hunt migratory game birds between one-half hour before sunrise and sunset, except that it shall not be unlawful to hunt migratory game birds during those hours as may be designated by the board for a particular migratory game bird. In accordance with the framework of open hunting season dates established by the United States Fish and Wildlife Service, and as may be appropriate based on sound wildlife management principles, the board is specifically authorized to promulgate rules and regulations establishing the hours, on a state-wide, regional, or local basis, for hunting migratory game birds. The board is specifically authorized to promulgate such rules and regulations without complying with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," and all rules and regulations promulgated by the board pursuant to this Code section shall be effective immediately upon adoption.



§ 27-3-4. Legal weapons for hunting wildlife generally; use of silencers and suppressors prohibited; penalty for violations

(a) It shall be unlawful to hunt wildlife with any weapon, except that:

(1) Longbows, recurve bows, crossbows, and compound bows may be used for taking small game, feral hogs, or big game. Arrows for hunting deer, bear, and feral hogs must be broadhead type;

(2) During primitive weapon hunts or primitive weapons seasons:

(A) Longbows, recurve bows, crossbows, compound bows, muzzleloading firearms of .44 caliber or larger, and muzzleloading shotguns of 20 gauge or larger loaded with single shot may be used; and

(B) Youth under 16 years of age may hunt deer with any firearm legal for hunting deer;

(3) Firearms for hunting deer and bear are limited to 20 gauge shotguns or larger shotguns loaded with slugs or buckshot (except that no buckshot is permitted on state wildlife management areas unless otherwise specified), muzzleloading firearms of .44 caliber or larger, and center-fire firearms .22 caliber or larger; provided, however, that firearms for hunting feral hogs, other than those weapons specified in this paragraph, may be authorized by rule or regulation of the board. Bullets used in all center-fire rifles and handguns must be of the expanding type;

(4) Weapons for hunting small game shall be limited to shotguns with shot shell size of no greater than 3 1/2 inches in length with No. 2 lead shot or smaller or federally approved nontoxic shot size of F or smaller shot, .22 caliber or smaller rimfire firearms, air rifles, muzzleloading firearms, longbows, recurve bows, crossbows, and compound bows; provided, however, that in addition to the weapons listed in this paragraph, any center-fire firearm of .17 caliber or larger may be used for hunting fox and bobcat. Nothing contained in this paragraph shall permit the taking of protected species;

(5) For hunting game animals other than deer and bear, shotguns shall be limited to a capacity of not more than three shells in the magazine and chamber combined. If a plug is necessary to so limit the capacity, the plug shall be of one piece, incapable of being removed through the loading end of the magazine;

(6) It shall be unlawful to hunt turkey with any weapons except shotguns using No. 2 shot or smaller, muzzleloading firearms, longbows, crossbows, recurve bows, or compound bows. Any person taking turkey in violation of this paragraph shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished as for a misdemeanor, except that a fine imposed for such violation shall not be less than $250.00;

(7) Weapons for hunting alligators shall be limited to hand-held ropes or snares, snatch hooks, harpoons, gigs, or arrows with restraining lines attached. Lawfully restrained alligators may be killed with any caliber handgun or bangstick and shall be killed immediately before transporting;

(8) There are no firearms restrictions for taking nongame animals, nongame birds, or feral hogs; and

(9) The use of silencers or suppressors for hunting within this state is prohibited; provided, however, that a silencer or suppressor may be used for hunting on the private property of the person using such silencer or suppressor, on private property for which the owner of such property has provided verifiable permission to the person using such silencer or suppressor, and on public lands in areas designated by the department.

(b) (1) It shall be illegal to use a silencer or suppressor for hunting in violation of paragraph (9) of subsection (a) of this Code section. A person who violates the provisions of this paragraph shall be guilty of a misdemeanor.

(2) The hunting privileges of any person who has been convicted of violating the provisions of this title or any rule or regulation promulgated pursuant thereto by hunting without landowner permission, hunting in an area that is closed for hunting, or hunting big game out of season or at night with a firearm equipped with a suppressor shall be suspended for three years.



§ 27-3-5. Legal weapons for hunting certain animals

Reserved. Repealed by Ga. L. 1981, p. 798, § 7, effective July 1, 1981.



§ 27-3-6. Possession of firearm while hunting with bow and arrow

It shall be unlawful for any person to possess any center-fire or rimfire firearm other than a handgun, as such term is defined in Code Section 16-11-125.1, while hunting with a bow and arrow during archery or primitive weapons season for deer or while hunting with a muzzleloading firearm during a primitive weapons season for deer or to possess a loaded handgun while hunting with a bow and arrow during archery or primitive weapons season for deer or while hunting with a muzzleloading firearm during primitive weapons season for deer unless such person possesses a valid weapons carry license issued pursuant to Code Section 16-11-129.



§ 27-3-7. Hunting under the influence of alcohol or drugs

(a) As used in this Code section, the term "hunt" or "hunting" means the act of hunting, as such term is defined in Code Section 27-1-2, while in possession of or using a firearm, bow, or any other device which serves to launch a projectile.

(b) A person shall not hunt while:

(1) Under the influence of alcohol to the extent that it is less safe for the person to hunt;

(2) Under the influence of any drug to the extent that it is less safe for the person to hunt;

(3) Under the combined influence of alcohol and any drug to the extent that it is less safe for the person to hunt;

(4) The person's alcohol concentration is 0.08 grams or more at any time within three hours after such hunting from alcohol consumed before such hunting ended; or

(5) Subject to the provisions of subsection (c) of this Code section, there is any amount of marijuana or a controlled substance, as defined in Code Section 16-13-21, present in the person's blood or urine, or both, including the metabolites and derivatives of each or both without regard to whether or not any alcohol is present in the person's breath or blood.

(c) The fact that any person charged with violating this Code section is or has been legally entitled to use a drug shall not constitute a defense against any charge of violating this Code section; provided, however, that such person shall not be in violation of this Code section unless such person is rendered incapable of hunting safely as a result of using a drug other than alcohol which such person is legally entitled to use.

(d) Upon the trial of any civil or criminal action or proceeding arising out of acts alleged to have been committed by any person in violation of subsection (b) of this Code section, evidence of the amount of alcohol or drug in a person's blood, urine, breath, or other bodily substance at the alleged time, as determined by a chemical analysis of the person's blood, urine, breath, or other bodily substance shall be admissible. Where such a chemical test is made, the following provisions shall apply:

(1) Chemical analysis of the person's blood, urine, breath, or other bodily substance, to be considered valid under this Code section, shall have been performed according to methods approved by the Division of Forensic Sciences of the Georgia Bureau of Investigation on a machine which was operated with all the electronic and operating components prescribed by its manufacturer properly attached and in good working order and by an individual possessing a valid permit issued by the Division of Forensic Sciences for this purpose. The Division of Forensic Sciences of the Georgia Bureau of Investigation shall approve satisfactory techniques or methods to ascertain the qualifications and competence of individuals to conduct analyses and to issue permits, along with requirements for properly operating and maintaining any testing instruments, and to issue certificates certifying that instruments have met those requirements, which certificates and permits shall be subject to termination or revocation at the discretion of the Division of Forensic Sciences;

(2) When a person undergoes a chemical test at the request of a law enforcement officer, only a physician, registered nurse, laboratory technician, emergency medical technician, or other qualified person may withdraw blood for the purpose of determining the alcoholic content therein, provided that this limitation shall not apply to the taking of breath or urine specimens. No physician, registered nurse, or other qualified person or employer thereof shall incur any civil or criminal liability as a result of the medically proper obtaining of such blood specimens when requested in writing by a law enforcement officer;

(3) The person tested may have a physician or a qualified technician, chemist, registered nurse, or other qualified person of his or her own choosing administer a chemical test or tests in addition to any administered at the direction of a law enforcement officer. The justifiable failure or inability to obtain an additional test shall not preclude the admission of evidence relating to the test or tests taken at the direction of a law enforcement officer; and

(4) Upon the request of the person who shall submit to a chemical test or tests at the request of a law enforcement officer, full information concerning the test or tests shall be made available to such person or such person's attorney. The arresting officer at the time of arrest shall advise the person arrested of his or her rights to a chemical test or tests according to this Code section.

(e) In the event of a hunting accident involving a fatality, the investigating coroner or medical examiner having jurisdiction shall direct that a chemical blood test to determine the blood alcohol concentration or the presence of drugs be performed on the dead person and that the results of such test be properly recorded on his or her report.

(f) Upon the trial of any civil or criminal action or proceeding arising out of acts alleged to have been committed by any person hunting in violation of subsection (b) of this Code section, the amount of alcohol in the person's blood at the time alleged, as shown by chemical analysis of the person's blood, urine, breath, or other bodily substance, shall give rise to the following presumptions:

(1) If there was at that time a blood alcohol concentration of 0.05 grams or less, it shall be presumed that the person was not under the influence of alcohol, as prohibited by paragraphs (1), (2), and (3) of subsection (b) of this Code section;

(2) If there was at that time a blood alcohol concentration in excess of 0.05 grams but less than 0.08 grams, such fact shall not give rise to any presumption that the person was or was not under the influence of alcohol, as prohibited by paragraphs (1), (2), and (3) of subsection (b) of this Code section, but such fact may be considered with other competent evidence in determining whether the person was under the influence of alcohol, as prohibited by paragraphs (1), (2), and (3) of subsection (b) of this Code section; and

(3) If there was at that time or within three hours after hunting, from alcohol consumed before such hunting ended, a blood alcohol concentration of 0.08 or more grams, the person shall be in violation of paragraph (4) of subsection (b) of this Code section.

(g) (1) Any person who exercises the privilege of hunting in this state shall be deemed to have given consent, subject to subsection (d) of this Code section, to a chemical test or tests of his or her blood, breath, urine, or other bodily substances for the purpose of determining the presence of alcohol or any other drug, if arrested for any offense arising out of acts alleged to have been committed while such person was hunting in violation of subsection (b) of this Code section. Subject to subsection (d) of this Code section, the requesting law enforcement officer shall designate which test or tests shall be administered.

(2) At the time a chemical test or tests are requested, the arresting officer shall read to the person the following implied consent warning:

"Georgia law requires you to submit to state administered chemical tests of your blood, breath, urine, or other bodily substances for the purpose of determining if you are under the influence of alcohol or drugs. If you refuse this testing and you are convicted of hunting while under the influence of alcohol or drugs, your privilege to hunt in this state will be suspended for a period of two years. Your refusal to submit to the required testing may be offered into evidence against you at trial. If you submit to testing and the results indicate an alcohol concentration of 0.08 grams or more and if you are subsequently convicted of hunting under the influence of alcohol by having an alcohol concentration of 0.08 grams or more at any time within three hours after hunting from alcohol consumed before such hunting ended, your privilege to hunt in this state will be suspended for a period of one year. After first submitting to the required state tests, you are entitled to additional chemical tests of your blood, breath, urine, or other bodily substances at your own expense and from qualified personnel of your own choosing. Will you submit to the state administered chemical tests of your ( designate which tests ) under the implied consent law?"

(h) Any person who is dead, unconscious, or otherwise in a condition rendering such person incapable of refusal shall be deemed not to have withdrawn the consent provided by subsection (g) of this Code section, and the test or tests may be administered, subject to subsection (d) of this Code section.

(i) (1) If a person refuses, upon the request of a law enforcement officer, to submit to a chemical test designated by the law enforcement officer as provided in subsection (g) of this Code section, no test shall be given; provided, however, that subject to the provisions of paragraphs (2) and (3) of this subsection, such refusal shall be admissible in any legal action; and provided, further, that upon conviction of a violation of subsection (b) of this Code section, in addition to any other punishment imposed, such person's privileges to hunt in this state shall be suspended by operation of law for a period of two years. The fact that such person was not in possession of a valid hunting license at the time of the violation shall have no effect on the suspension of his or her hunting privilege.

(2) If in any legal action a party desires to present evidence of the refusal of a person charged with violating subsection (b) of this Code section to submit to a chemical test designated by a law enforcement officer as provided in subsection (g) of this Code section, the party desiring to present such evidence shall request the judge presiding over such legal proceeding to hold a hearing to determine the admissibility of such evidence after notice to the person alleged to have refused to submit to such testing and to the law enforcement officer.

(3) The scope of the hearing shall be limited to the following issues:

(A) Whether the law enforcement officer had reasonable grounds to believe the person was hunting while under the influence of alcohol or a controlled substance and was lawfully placed under arrest for violating subsection (b) of this Code section;

(B) Whether at the time of the request for the test or tests the officer informed the person of the person's implied consent rights and the consequence of submitting or refusing to submit to such test; and

(C) Whether the person refused to submit to the test.

(4) It shall be unlawful during any period of a person's hunting privilege suspension for such person to:

(A) Hunt without a license in violation of Code Section 27-2-1;

(B) Possess a current Georgia hunting license; or

(C) Hunt in any situation where a hunting license is not required.

(5) Any person convicted of hunting while intoxicated while his or her hunting privileges are suspended pursuant to this subsection shall be guilty of a misdemeanor.

(j) Nothing in this Code section shall be deemed to preclude the acquisition or admission of evidence of a violation of this Code section if the evidence was obtained by voluntary consent or a search warrant as authorized by the Constitution or the laws of this state or the United States.

(k) Upon the request of a law enforcement officer, if a person consents to submit to a chemical test designated by such officer as provided in subsection (g) of this Code section, and the results of such test indicate an alcohol concentration of 0.08 grams or more, upon a conviction of a violation of paragraph (4) of subsection (b) of this Code section, in addition to any other punishment imposed, such person's privileges to hunt in this state shall be suspended by operation of law for a period of one year. Even if such person did not possess a valid hunting license at the time of the violation, such person's hunting privileges shall be suspended for one year.

(l) Following the period of suspension set forth in subsection (i) or (k) of this Code section, such person may apply to the department for reinstatement of his or her hunting privileges. Any suspension pursuant to this Code section shall remain in effect until such person submits proof of completion of a DUI Alcohol or Drug Use Risk Reduction Program certified by the Department of Driver Services and pays a restoration fee of $200.00, unless such conviction was a recidivist conviction, in which case the restoration fee shall be $500.00.



§ 27-3-8. Unlawful devices

It shall be unlawful for any person to make use of any pitfall, deadfall, catch, snare, trap, net, salt lick, blind pig, baited hook, or other device for the purpose of taking any game animal or game bird or any other wildlife, except as otherwise provided in this title or by rule or regulation of the board.



§ 27-3-9. Unlawful enticement of game

(a) As used in this Code section, the term:

(1) "Northern zone" means the northern zone for hunting deer with firearms as established pursuant to subsection (c) of Code Section 27-3-15.

(2) "Southern zone" means the southern zone for hunting deer with firearms as established pursuant to subsection (c) of Code Section 27-3-15.

(a.1) It shall be unlawful for any person to place, expose, deposit, distribute, or scatter any corn, wheat, or other grains, salts, apples, or other feeds or bait so as to constitute a lure or attraction or enticement for any game bird or game animal on or over any area where hunters are or will be hunting.

(a.2) Nothing in subsection (a.1) of this Code section shall prohibit any person from placing, exposing, depositing, distributing, or scattering any corn, wheat, or other grains, salts, apples, or other feeds or bait so as to constitute a lure or attraction or enticement for deer on lands that are not under the ownership or control and management of the state or federal government; provided, however, that any such lure or attraction or enticement shall not cause hunting on any adjoining property to be prohibited under subsection (b) of this Code section.

(b) (1) Except as otherwise provided by law or regulation, it shall be unlawful for any person to hunt any game bird or game animal upon, over, around, or near any place where any corn, wheat, or other grains, salts, apples, or other feed or bait has been placed, exposed, deposited, distributed, or scattered so as to constitute a lure, attraction, or enticement to such birds or animals. It shall also be unlawful to hunt any game animal or game bird upon, over, around, or near any such place for a period of ten days following the complete removal of all such feed or bait.

(2) The prohibitions of paragraph (1) of this subsection shall not apply to:

(A) The hunting of deer in the northern zone, other than on lands under the ownership or control and management of the state or federal government, if the hunter is at least 200 yards away from and not within sight of such feed or bait; and

(B) The hunting of deer in the southern zone, other than on lands under the ownership or control and management of the state or federal government, if the hunter has written permission of the landowner to hunt upon, over, around, or near such feed or bait, except as otherwise provided by paragraph (3) of this subsection.

(3) (A) The board may by rule or regulation restrict the feeding, baiting, or hunting of deer upon, over, around, or near such feed or bait in any county wherein there is a documented occurrence of a communicable disease in deer and in any county adjoining such county. Such restriction may be imposed in such county and any adjoining county for a period of up to and including one year and may be extended for additional periods of up to and including two years each upon documentation that the communicable disease is still present in deer in such county. No person shall feed, bait, or hunt deer in violation of any restriction imposed pursuant to this paragraph.

(B) The department shall give notice of such restriction by mail or electronic means to each person holding a current license to hunt whose last known address is within a restricted county. The department may place or designate the placement of signs and markers so as to give notice of such restriction.

(4) Any person who takes any big game animal, other than deer, within 200 yards of any place where any corn, wheat, or other grains, salts, apples, or other feed or bait has been placed, exposed, deposited, distributed, or scattered so as to constitute a lure, attraction, or enticement for any game bird or game animal shall, upon conviction of thereof, be guilty of a misdemeanor of a high and aggravated nature and shall be punished as provided by Code Section 17-10-4.

(c) When a conservation ranger is aware or becomes aware that a clearly identifiable area of land or field is baited for doves in such a manner that hunting thereon would be a violation of paragraph (1) of subsection (b) of this Code section, it shall be the duty of the conservation ranger to require the owner or other person having lawful possession or control of the baited area of land or field to remove such bait. The conservation ranger shall require such owner or other person to erect on the area of land or field signs having printed thereon the words: "No Hunting, Baited Field." Such signs shall remain for ten days after bait is removed. The printing on such signs shall be clearly visible to a person with normal eyesight from a distance of at least 50 yards. A sufficient number of such signs shall be erected to provide reasonable notice to hunters that the field or area is baited for doves. If the conservation ranger cannot locate the owner or other person having lawful possession or control of the area of land or field baited for doves, it shall be the duty of such conservation ranger to erect such signs. The owner or other person having lawful possession or control of an area or field baited for doves who fails to comply with an order of a conservation ranger requiring the removal of bait or the erection of signs, or both, as required by this subsection shall be guilty of a misdemeanor. When a conservation ranger is aware that a clearly identifiable area of land or field is baited for doves in such a manner that hunting thereon would be a violation of paragraph (1) of subsection (b) of this Code section prior to any such violation, no charge may be brought against any person under paragraph (1) of subsection (b) of this Code section unless the provisions of this subsection have been followed. Nothing in this subsection shall be construed to preclude the owner or other person having lawful possession or control of a baited area or field from being charged with and convicted of a violation of subsection (a.1) of this Code section. Nothing in this subsection shall be construed to preclude a person's being charged with and convicted of a violation of paragraph (1) of subsection (b) of this Code section when such violation is on an area of land or field baited for doves which was not previously identified by a conservation ranger as provided in this subsection prior to such violation.



§ 27-3-10. Hunting upon or discharging weapons across a public road

(a) It shall be unlawful for any person to hunt, with or without dogs, any wildlife upon any public road in this state. It shall also be unlawful for any person while hunting to discharge any weapon from or across any public road in this state.

(b) Any person who violates the provisions of subsection (a) of this Code section shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than $50.00 and not more than $1,000.00 and, in the discretion of the sentencing court, imprisonment for not more than 12 months; provided, however, that such fine shall not be subject to suspension, stay, or probation except that if the court finds that payment of such fine would impose great economic hardship upon the defendant, the court may order such fine paid in installments.



§ 27-3-11. Confiscation of vehicles and firearms used in hunting big game on public roads; state not required to negate exemptions in prosecutions

Reserved. Repealed by Ga. L. 1992, p. 2391, § 3, effective July 1, 1992.



§ 27-3-12. Unlawful substances and equipment; computer assisted remote hunting prohibited

(a) It shall be unlawful to hunt any wild animal, game animal, or game bird by means of drugs, poisons, chemicals, smoke, gas, explosives, recorded calls or sounds, or recorded and electronically imitated or amplified sounds or calls. It shall also be unlawful to use electronic communications equipment for the purpose of facilitating pursuit of any wild animal, game bird, or game animal.

(b) (1) As used in this subsection, the term "computer assisted remote hunting" means the use of a computer or other device, equipment, hardware, or software to control remotely the aiming and discharge of a firearm or other weapon so as to allow a person not holding that firearm or other weapon to hunt or shoot a wild animal or any wildlife.

(2) It shall be unlawful for any person, firm, partnership, or association to engage in computer assisted remote hunting or provide or operate a facility that allows others to engage in computer assisted remote hunting if the wild animal or wildlife being hunted or shot is located in this state.

(3) (A) Any person violating the provisions of this subsection shall be guilty of a misdemeanor of a high and aggravated nature and upon conviction thereof shall be punished by a fine of not less than $1,000.00 and not more than $5,000.00, imprisonment for a term not to exceed 12 months, or both such fine and imprisonment.

(B) Any equipment used or intended for use in a violation of this Code section, excluding motor vehicles, is declared to be contraband and shall be forfeited in accordance with the procedures set forth in Chapter 16 of Title 9.

(C) The hunting and fishing privileges of any person convicted of violating this subsection shall be suspended for three years.



§ 27-3-13. Hunting of wildlife or feral hog from boats, aircraft, or motor vehicles

(a) It shall be unlawful to hunt any wildlife or feral hog from an electric, gas, or diesel boat, a steamboat, a sailboat, an aircraft, a hydroplane, a hovercraft, or a motor vehicle; except that alligators may be hunted from any boat or watercraft under power and feral hogs may be hunted from motor vehicles in accordance with an applicable wildlife control permit issued by the department.

(b) Any person who violates the provisions of subsection (a) of this Code section shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than $250.00 and, in the discretion of the sentencing court, imprisonment for not more than 12 months; provided, however, that such fine shall not be subject to suspension, stay, or probation except that if the court finds that payment of such fine would impose great economic hardship upon the defendant, the court may order such fine paid in installments.



§ 27-3-14. Killing or crippling of game bird or game animal without reasonable effort to retrieve

It shall be unlawful for any person to kill or cripple any game bird or game animal without making a reasonable effort to retrieve the same.



§ 27-3-15. Seasons and bag limits; promulgation of rules and regulations by board; possession of more than bag limit; reporting number of deer killed

(a) It shall be unlawful to hunt the following game species at any time during the periods set forth below:

Game Species Closed Season

------------ -------------

(1) Quail March 16 -- Oct. 31

(2) Grouse March 1 -- Oct. 14

(3) Turkey May 22 -- March 14

(A) Gobblers

(B) Hens All year

(4) Deer Jan. 16 -- Sept. 7; except

that the closed season may

be Feb. 1 -- Sept. 7 in

those counties specified as

having an extended

archery-only open season in

paragraph (4) of subsection

(b) of this Code section

(5) Bobcat March 1 -- Oct. 14

(6) Opossum March 1 -- Oct. 14, for that

area north of and including

Haralson, Paulding, Bartow,

Cherokee, Forsyth, Hall,

Banks, Franklin, and Hart

counties

(7) Rabbit March 1 -- Oct. 31

(8) Raccoon March 1 -- Oct. 14, for that

area north of and including

Carroll, Fulton, Gwinnett,

Barrow, Clarke, Oglethorpe,

Taliaferro, Wilkes, and

Lincoln counties

(9) Squirrel March 1 -- August 14

(10) Bear Jan. 16 -- Sept. 7

(11) Sea turtles and their eggs All year

(12) Cougar (Felis concolor) All year

(13) Alligators Nov. 1 -- March 31

(14) Migratory game birds March 11 -- August 31

(b) It shall be unlawful to hunt the following game species at any time during the period set forth below, except that it shall not be unlawful to hunt the following game species during such periods or portions thereof, and in such number not to exceed the following numbers, as may be designated by the board as open seasons and bag limits for such species:

Game Species Maximum Open Season Maximum Bag Limits

Daily Season

------------ ------------------- ------- ------

(1) Quail Nov. 1 -- March 15 12 No limit

(2) Grouse Oct. 15 -- Feb. 29 3 No limit

(3) Turkey March 15 -- May 21 3 3

gobblers

(4) Deer Sept. 8 -- Jan. 15; except The daily limit

that there may be also an shall be ten

extended archery-only open antlerless deer and

season Jan. 1 -- Jan. 31 in two antlered bucks.

the counties of Clayton, The season limit

Cobb, DeKalb, Forsyth, shall be ten

Fulton, Gwinnett, and antlerless deer and

Rockdale due to the extra two antlered bucks.

need for herd reduction in Only one antlered

that urban and suburban area buck may have less

of the state than four points

one inch or longer

on one side of the

antlers.

Up to two deer per

managed hunt may be

allowed on wildlife

management areas

without complying

with the state-wide

bag limit

(5) Bobcat Oct. 15 -- Feb. 29 No limit No limit

(6) Opossum (A) Oct. 15 -- Feb. 29, for No limit No limit

that area north of and

including Haralson,

Paulding, Bartow, Cherokee,

Forsyth, Hall, Banks,

Franklin, and Hart counties;

and

(B) Jan. 1 -- Dec. 31 for No limit No limit

the remainder of the state

(7) Rabbit Nov. 1 -- Feb. 29 12 No limit

(8) Raccoon (A) Oct. 15 -- Feb. 29, for No limit No limit

that area north of and

including Carroll, Fulton,

Gwinnett, Barrow, Clarke,

Oglethorpe, Taliaferro,

Wilkes, and Lincoln

counties; and

(B) Jan. 1 -- Dec. 31 for No limit No limit

the remainder of the state

(9) Squirrel Aug. 15 -- Feb. 29 12 No limit

(10) Fox Jan. 1 -- Dec. 31 No limit No limit

(11) Migratory Sept. 1 -- March 10 Subject to limits

game birds set by the federal

government and

adopted by the board

(12) Bear Sept. 8 -- Jan. 15 2 2

(13) Alligators April 1 -- Oct. 31 Subject to limits

adopted by the board

(c) In accordance with subsection (b) of this Code section and as may be appropriate, based on sound wildlife management principles, the board is authorized to promulgate rules and regulations establishing open seasons on a state-wide, regional, or local basis and establishing daily and season bag limits.

(d) In accordance with subsection (b) of this Code section and in accordance with the framework of open hunting season dates for migratory game birds established by the United States Fish and Wildlife Service and as may be appropriate based on sound wildlife management principles, the board is authorized to promulgate rules and regulations establishing methods of taking, daily and season bag limits, and open seasons for migratory game birds on a state-wide, regional, or local basis. The board is specifically authorized to promulgate such rules and regulations without complying with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act"; and all rules and regulations promulgated by the board pursuant to this subsection shall be effective immediately upon adoption by the board.

(e) It shall be unlawful for any person to possess more than the daily bag limit or more than the aggregate of the daily bag limits while in the field or while returning from the field to one's automobile or principal means of land transportation or to one's permanent abode or temporary or transient place of lodging or to a commercial storage facility or to a post office or to a common carrier facility.

(f) Notwithstanding the provisions of subsections (a) and (b) of this Code section, it shall be unlawful to take the species designated below, except squirrels, by means of falconry at any time during the period March 16 through September 30; but it shall not be unlawful to take the species designated below, except squirrels, by means of falconry during the period October 1 through March 15. It shall be unlawful to take squirrels by means of falconry at any time during the period March 16 through August 14, but it shall not be unlawful to take squirrels by means of falconry at any time during the period August 15 through March 15 in such number not exceeding the bag limits for each such species as follows:

Game Species Maximum Bag Limits

Daily Season

(1) Quail 12 No limit

(2) Grouse 3 No limit

(3) Rabbit 12 No limit

(4) Squirrel 12 No limit

(g) (1) The department shall report to the General Assembly on or before the fifth day of February of each year the estimated number of deer killed, by sex, in the immediately preceding season.

(2) Upon completion of its annual analysis of data from the immediately preceding season, the department shall report to the General Assembly on the same day that it reports to the Board of Natural Resources each year the actual number of deer killed, by sex, in the immediately preceding season.



§ 27-3-16. Hunting with dogs generally; training of hunting dogs

(a) It shall be unlawful for any person to have in his or her possession any firearms, axes, climbers, or other equipment for taking game while training hunting dogs, provided that handguns with blank ammunition or shot cartridges may be used for training hunting dogs, and shotguns with number six shot or smaller shot may be used while training pointing, flushing, and retrieving dogs using pen raised quail and pigeons.

(b) There is no closed season for training hunting dogs, except as otherwise provided.

(c) It shall be unlawful to run deer with dogs, except during the lawful open season for hunting deer with dogs.

(d) It shall be unlawful to take game by any means while training hunting dogs, except during the lawful open seasons for such game; provided, however, that pen raised quail may be taken at any time for training hunting dogs if the dog trainer maintains proof of purchase of pen raised quail.

(e) It shall be unlawful for any person to train hunting dogs on property other than that owned by such person or his immediate family unless such person has a hunting license in his immediate possession.



§ 27-3-17. Hunting deer with dogs; seasons; permit required

(a) It shall be unlawful to hunt deer with dogs except during such special open seasons for the hunting of deer with dogs as may be designated by the board on a state-wide, regional, or local basis.

(b) In accordance with subsection (a) of this Code section, the board is authorized to promulgate rules and regulations establishing an open season for the hunting of deer with dogs as may be appropriate based on sound wildlife management principles.

(c) It shall be unlawful for any person to hunt deer with dogs on any tract of real property unless a permit for hunting deer with dogs has been issued by the department for such tract to the owner or owners of such tract or the lessee of deer hunting rights for such tract. A permit for hunting deer with dogs shall not be issued to a lessee of deer hunting rights for any tract of real property that is less than 1,000 contiguous acres or to the property owner or owners for any tract of real property that is less than 250 contiguous acres. Any application for a permit for hunting deer with dogs shall be on such form as prescribed by the department and shall include a written description of the tract boundaries and a map showing key features such as public roads or streams on or bordering the tract and occupied dwellings on adjacent properties. The application must be signed by all persons owning any portion of the tract of real property or an authorized agent thereof.

(d) The owner of any dog that is used for hunting deer must cause such dog to be identified at all times during the hunt with the permit number for the tract being hunted.

(e) Any person operating a motor vehicle used in conducting a deer hunt with dogs shall during such hunt clearly display in the front or rear windshield of such motor vehicle a decal or card showing the tract permit number in numerals not less than two inches high.

(f) The department shall thoroughly investigate for validity any complaints from adjacent property owners regarding hunting deer with dogs in violation of this title or rules and regulations issued pursuant to this title. The commissioner may take action against a permit as provided by Code Section 27-2-25 for violations of the provisions of this title or rules and regulations issued pursuant to this title occurring on the tract of real property for which the permit was issued.

(g) Any person 16 years of age or older, including without limitation any person hunting on his or her own property, who hunts deer with dogs must obtain and possess a deer-dog hunting license in addition to all other required hunting licenses and permits. The license fee for such deer-dog license shall be $5.00 for a one-year period, except that there shall be no charge for any holder of a valid honorary hunting license, sportsman's license, or lifetime sportsman's license issued pursuant to this title.

(h) In addition to the provisions of subsection (f) of this Code section, the commissioner may revoke a deer-dog license for any hunter who, within a single hunting season, commits two or more violations of dogs off of permitted property.



§ 27-3-18. Hunting foxes with dogs

It shall be lawful to hunt foxes with dogs; provided, however, that no hunter shall go upon the land of another without the permission of the owner or the lessee of such land or the lessee of the game rights of such land.



§ 27-3-19. Hunting alligators; possessing alligator products; gathering alligator eggs

(a) Except as provided in Code Section 27-3-15, it shall be unlawful for any person to hunt alligators within this state. The display or use of a light in any area closed to alligator hunting by any person not otherwise authorized to do so by regulations of the board in a place which alligators might be known to inhabit and in a manner capable of disclosing the presence of alligators, together with the possession of firearms, spear guns, gigs, harpoons, or other such equipment customarily used for the taking of alligators, during the period between one-half hour after sunset and one-half hour before sunrise shall be considered prima-facie evidence of an intent to violate this subsection.

(b) Any person who violates the provisions of subsection (a) of this Code section shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than $500.00 and, in the discretion of the sentencing court, imprisonment for not more than 12 months; provided, however, that such fine shall not be subject to suspension, stay, or probation except that if the court finds that payment of such fine would impose great economic hardship upon the defendant, the court may order such fine paid in installments.

(c) (1) It shall be unlawful for any person to possess, buy, or sell in this state the untanned hide or skin or alligator products from an alligator not lawfully taken under the authority of Code Section 27-3-15. All such hides, skins, and alligators not lawfully taken are declared to be contraband and shall be seized and disposed of as directed by the commissioner. Possession in a store, warehouse, or retail place of business of such untanned hides or skins or alligator products not lawfully taken shall be prima-facie evidence of violation of this subsection. This subsection shall not apply to alligator products made from hides or skins of alligators produced on farms licensed under this title or from hides or skins of alligators lawfully possessed, taken, or acquired outside or inside this state, nor shall any provision of this subsection be construed so as to prohibit the preparation, processing, or manufacturing of such commercially grown or lawfully possessed, taken, or acquired alligator hides or the storage or sale of products made therefrom, subject to rules and regulations promulgated by the board.

(2) It shall be unlawful for any person to gather alligator eggs from the wild or possess alligator eggs gathered from the wild in this state except pursuant to permit issued by the department for such purpose. The board shall establish the conditions of such permits by such rules or regulations as are reasonable and necessary under sound game management practices, which shall include without limitation specification of when and where such eggs may be gathered, limits on the number of eggs that may be gathered, the placement of gathered eggs in incubators, return of a minimum percentage and size of hatchlings from gathered eggs to the wild, and permit fees in such amounts as are necessary to cover the cost of administration. This paragraph shall not apply to the collection of alligator eggs from an alligator farm licensed under this title.

(d) (1) It shall be unlawful to possess or transport into this state any untanned alligator hide, skin, or alligator product from any place in which the taking of alligators is prohibited.

(2) It shall be unlawful to possess or transport into this state any alligator eggs gathered from the wild from any place where such gathering of alligator eggs from the wild is prohibited.

(3) All such hides, skins, alligator products, and alligator eggs are declared to be contraband and shall be seized and disposed of in accordance with Code Section 27-1-21.

(4) Notwithstanding any other provision to the contrary, it shall be lawful to possess and transport into this state any untanned alligator hide, skin, alligator product, or alligator egg which was lawfully taken and transported and which is accompanied by a bill of sale, bill of lading, invoice, or permit.

(e) Any person who possesses any untanned alligator hide, skin, alligator product, or alligator egg from any place in which the taking of alligators is lawful, the gathering of alligator eggs from the wild is lawful, or from an alligator farm licensed under this title shall retain such receipts, invoices, bills of lading, permits, or other indicia of lawful possession, taking, or acquisition as are necessary to indicate clearly at all times the place of origin of the specific untanned alligator hides, skins, alligator products, or alligator eggs possessed.

(f) The hunting privileges of a person found guilty of hunting alligators at night in violation of subsection (a) of this Code section shall be suspended by the court of jurisdiction for a period not less than two years.



§ 27-3-19.1. Regulation of the exporting, farming, and selling of fresh-water turtles

(a) It shall be unlawful to export, farm, or sell any fresh-water turtle or part thereof except in accordance with rules and regulations adopted by the board.

(b) As the board deems appropriate for purposes of this Code section, it may promulgate such rules and regulations as are reasonable and necessary under sound wildlife management practices.



§ 27-3-20. Taking rabbits and hares out of season

It shall be unlawful for any person to take rabbits or hares in this state except during the lawful hunting season as prescribed by law or rules and regulations. Persons under 16 years of age may trap or capture rabbits or hares by use of rabbit boxes or similar traps and sell them under the conditions set forth in Code Section 27-3-67.



§ 27-3-21. Killing of bears by property owners

Any property owner or his or her agent shall have the right to petition the department to remove any bear which shall constitute a clear and immediate threat to his or her property. The property owner shall petition the department for such removal on a form containing such information as may be necessary for the proper evaluation and consideration of the application. Removal shall occur only in cases where the department has determined that the removal of the bear is justified. Representatives of the department are authorized to investigate claims of damage and the necessity of removal of the bear prior to taking action on the petition.



§ 27-3-22. Hunting, possessing, or transporting birds generally

It shall be unlawful for any person to hunt, trap, take, possess, sell, purchase, ship, or transport any hawk, eagle, owl, or any other bird or any part, nest, or egg thereof, except for the English or European house sparrow, the European starling, feral pigeons, and domestic fowl, and except as otherwise permitted by the game and fish laws of this state; provided, however, that any person may transport into this state feathers of birds, other than migratory game birds, for millinery purposes.



§ 27-3-23. Sale of tails of squirrels

Notwithstanding any other provision of this title to the contrary, it shall be lawful to sell the tails of legally taken squirrels.



§ 27-3-24. Restrictions on hunting feral hogs

(a) It shall be unlawful to hunt, or engage in the hunting of, feral hogs:

(1) Upon the lands of another or enter upon the lands of another in pursuit of feral hogs without first obtaining permission from the landowner or lessee of such land or the lessee of the game rights of such land;

(2) Upon any land which is posted without having the permission required by paragraph (1) of this subsection in writing and carried upon the person; or

(3) During the firearms deer season unless the hunter and each person accompanying the hunter are wearing a total of at least 500 square inches of daylight fluorescent orange material as an outer garment and such material or garment is worn above the waistline, and may include a head covering.

(a.1) (1) The board may by rule or regulation restrict the feeding, baiting, or hunting of feral hogs upon, over, around, or near feed or bait in any county wherein there is a documented occurrence of a communicable disease in deer and in any county adjoining such county. Such restriction may be imposed in such county and any adjoining county for a period of up to and including one year and may be extended for additional periods of up to and including two years each upon documentation that the communicable disease is still present in deer in such county. No person shall feed, bait, or hunt feral hogs in violation of any restriction imposed pursuant to this paragraph.

(2) The department shall give notice of such restriction by mail or electronic means to each person holding a current license to hunt whose last known address is within a restricted county. The department may place or designate the placement of signs and markers so as to give notice of such restriction.

(a.2) It shall be unlawful for any person to place, expose, deposit, distribute, or scatter any corn, wheat, or other grains, salts, apples, or other feed or bait so as to constitute a lure, attraction, or enticement for feral hogs within 50 yards of any property ownership boundary.

(b) It shall be unlawful to transport any live feral hog without carrying on his or her person a feral hog transport permit issued by the Department of Agriculture pursuant to Code Section 2-7-201. Any person who captures live feral hogs without such permit shall kill such feral hogs prior to transport from the point of capture.

(c) The Board of Natural Resources is authorized by rules or regulations to control and regulate the hunting or taking of feral hogs on wildlife management areas.



§ 27-3-25. Hunting bears; required outer garments

It shall be unlawful for any person to hunt bears or for any person to accompany another person hunting bears unless each person shall wear a total of at least 500 square inches of daylight fluorescent orange material as an outer garment during firearms and primitive weapons seasons. Such clothing must be worn above the waistline and may include a head covering.



§ 27-3-26. Hunting bears; restrictions; penalties

(a) It shall be unlawful for any person to:

(1) Hunt, take, or attempt to take a bear except during the open season for hunting and taking bears or under authority of a permit by the Department of Natural Resources to kill or take a bear;

(2) Buy, sell, barter, or exchange a bear or bear part; or

(3) Possess or transport a freshly killed bear or bear part except during the open season for hunting and taking bears and except as provided in Code Section 27-3-28.

(b) Each act constituting a violation of this Code section is a separate offense.

(c) Any person violating the provisions of this Code section shall be guilty of a misdemeanor of a high and aggravated nature, and, upon conviction, may be punished by a fine of not less than $500.00 nor more than $5,000.00, by confinement for a term not to exceed 12 months, or both. The court may order that restitution be paid to the department of not less than $1,500.00 for each bear or bear part which is the subject of a violation of this Code section. Any equipment which is used or intended for use in a violation of this Code section, excluding motor vehicles, is declared to be contraband and is forfeited in accordance with the procedures set forth in Chapter 16 of Title 9. The hunting and fishing privileges of any person convicted of violating the provisions of this Code section shall be suspended for three years.



§ 27-3-27. Unlawful use of bear bait

(a) It is unlawful to use any type of bait to concentrate the bear population in any area or to lure them to any location which gives or might give a hunter an unnatural advantage when hunting bear.

(b) Any person violating the provisions of this Code section is guilty of a misdemeanor of a high and aggravated nature and, upon conviction, may be punished by a fine of not less than $500.00 and not to exceed $5,000.00 or by confinement for a term not to exceed 12 months, or both.



§ 27-3-28. Person may take possession of native wildlife which has been killed by a motor vehicle

(a) Except as otherwise provided in this Code section, any person may lawfully possess native wildlife which has been accidentally killed by a motor vehicle. The following exceptions and conditions to this general rule shall apply:

(1) Any person taking possession of a bear accidentally killed by a motor vehicle shall notify the department or a law enforcement officer of the fact and location of the taking of possession and his or her name and address within 48 hours after taking possession of the bear; and

(2) This Code section shall not authorize any person to take possession of any animal of a species designated as a protected species under Article 5 of this chapter or under federal law.

(b) A law enforcement officer receiving a report of a person taking possession of a bear under paragraph (1) of subsection (a) of this Code section shall in turn transmit the reported information to the department within 48 hours after receipt of such information.



§ 27-3-29. Recording and reporting requirements for game animals and birds; penalty for violations

(a) The board shall promulgate rules and regulations establishing harvest recording and reporting requirements for game animals and game birds. Such rules and regulations shall describe the type of information that is required, the requirements for transportation of the carcass of a game animal or game bird killed by another person, and the requirements for possession of the carcass of a game animal or game bird by any private or commercial cold storage or processing facility.

(b) Except in compliance with all applicable rules and regulations of the board regarding required harvest recording and reporting, it shall be unlawful for:

(1) Any person killing a game animal or game bird to remove the carcass from the place of killing or for any person to transport the carcass of a game animal or game bird killed by another person; or

(2) Any private or commercial cold storage or processing facility to possess the carcass of a game animal or game bird.

(c) It shall be unlawful to obtain, possess, or otherwise use multiple sets of licenses or harvest records for the purpose of circumventing the bag limit for any game animal or game bird for which a harvest record is required by the rules and regulations of the board.

(d) Any person violating the provisions of this Code section shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than $200.00 or by imprisonment for not more than 30 days, or both.






Part 2 - Deer

§ 27-3-40. Required clothing

It shall be unlawful for any person to hunt deer or for any person to accompany another person hunting deer during the firearms deer season unless each person shall wear a total of at least 500 square inches of daylight fluorescent orange material as an outer garment. Such clothing must be worn above the waistline and may include a head covering.



§ 27-3-41. Unsupervised hunting by persons under 12 years of age

(a) It shall be unlawful for any person who is under 12 years of age to hunt any wildlife in this state unless such person is under the direct supervision of an adult during the period in which such person is hunting.

(b) It shall be unlawful for any person to cause or knowingly permit such person's child or ward who is less than 12 years of age to hunt any wildlife with a weapon in this state unless such child or ward is under adult supervision.



§ 27-3-42. Taking of deer in lake, stream, or pond

It shall be unlawful to take any deer by any means while the deer is in any lake, stream, or pond.



§ 27-3-43. Removal of head of deer

It shall be unlawful to remove the head of any deer until the carcass is processed or surrendered to a storage facility for processing or storage.



§ 27-3-44. Killing of deer which have no antlers visible

It shall be unlawful to kill any deer in this state unless the deer has antlers (bone) visible above the hair, provided that the board may by regulation authorize an antlerless or either-sex season or hunt in accordance with sound wildlife management practices.



§ 27-3-45. Information required before removal of carcass from place of killing; exception for certain managed hunts; using multiple sets of licenses or license card carriers

Reserved. Repealed by Ga. L. 2015, p. 1056, § 3/SB 112, effective July 1, 2015.



§ 27-3-46. Failure to affix deer tag to carcass before storage or processing

Reserved. Repealed by Ga. L. 2015, p. 1056, § 4/SB 112, effective July 1, 2015.



§ 27-3-47. Collision with deer by motor vehicle

Reserved. Repealed by Ga. L. 2010, p. 952, § 8, effective June 3, 2010.



§ 27-3-48. Hunting deer at night

(a) Any person who hunts deer at night shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than $500.00 and, in the discretion of the sentencing court, imprisonment for not more than 12 months.

(b) If, after July 1, 1978, a person commits and is convicted of two or more violations of hunting deer at night, such person shall be guilty of a misdemeanor of a high and aggravated nature and shall be punished by a fine of not less than $1,500.00 nor more than $5,000.00, and, in the discretion of the sentencing court, by imprisonment for not more than 12 months.

(c) The fines imposed by this Code section shall not be subject to suspension, stay, or probation except that if the court finds that payment of such fine would impose great economic hardship upon the defendant, the court may order such fine paid in installments.

(d) The hunting privileges of a person found guilty of hunting deer at night shall be suspended by the court of jurisdiction for a period of not less than two years.



§ 27-3-49. Killing of dogs running deer

(a) It shall be the duty of every conservation ranger to kill any dog pursuing or killing any deer in any locality other than that prescribed by law or rules and regulations permitting such hunting, and no action for damages shall be maintained against the person for such killing.

(b) It shall be unlawful for any person other than a conservation ranger, sheriff, or deputy sheriff to kill a dog wearing a collar, which dog is or has been pursuing or killing a deer.

(c) It shall not be unlawful for any person to kill a dog which does not have a collar and which is pursuing or killing deer in any locality other than that prescribed by law or rules and regulations permitting such hunting, and no action for damages shall be maintained against the person for such killing.



§ 27-3-50. Sale of antlers, hides, and tails of deer

Notwithstanding any other provision of this title to the contrary, it shall be lawful to sell the antlers, hides, and tails of legally taken deer.









Article 2 - Trapping, Trappers, and Fur Dealers

§ 27-3-60. Required commercial trapping license

(a) It shall be unlawful for any person to engage in business as a trapper unless that person or his agent has a current valid commercial trapping license issued by the department, as provided in Code Section 27-2-23.

(b) A landowner or a member of his immediate family desiring to trap on the landowner's private property may obtain a license for such purpose annually from the department at no charge.

(c) Any person violating any provision of this Code section shall be guilty of a misdemeanor.



§ 27-3-61. Nonresident commercial trapping license

(a) Upon application for a nonresident commercial trapping license, the person making such application must do one of the following:

(1) Post a cash forfeiture bond in the form prescribed by the board in favor of the State of Georgia in the amount of $2,500.00, conditioned upon faithful compliance with the laws of this state and regulations of the board governing trappers and trapping; or

(2) File with the commissioner a forfeiture bond in the form prescribed by the board executed by a bonding, surety, or insurance company licensed to do business in this state in favor of the state in the amount of $2,500.00, conditioned upon faithful compliance with the laws of this state and regulations of the board governing trappers and trapping.

(b) The term of the bond provided for in paragraphs (1) and (2) of subsection (a) of this Code section shall be for one year and shall correspond to the period of the license. The commissioner shall have the right to recover on the bond for the breach of its conditions whenever the trapper violates the laws of this state governing trappers or trapping or any rule or regulation promulgated by the board pursuant thereto, as follows:

(1) For the first violation, $500.00;

(2) For the second violation within a two-year period of time of any prior violation, $1,000.00;

(3) For the third violation within a two-year period of time of any prior violation, $2,500.00;

(4) For each subsequent violation within a two-year period of time of any prior violation, $2,500.00.

(c) Every breach or violation shall carry over to all succeeding bonds filed under this Code section. The aggregate liability shall not exceed the amount of the bond; however, in the event that the total amount of any bond is forfeited, the nonresident commercial trapping license shall be suspended until a new bond is filed covering the remainder of the period of the license; and it shall be unlawful and punishable under Code Section 27-3-60 for such trapper to trap at any time during the suspension of such license.



§ 27-3-62. Open seasons

(a) Except as otherwise specifically provided in this Code section, it shall be unlawful to trap any wildlife in this state between March 1 and November 19.

(b) It shall be unlawful to trap any wildlife during the period between November 20 and February 29, except as otherwise provided in this Code section and except that it shall not be unlawful to trap a fur-bearing animal during that period or a portion thereof if that period or portion thereof is designated by the board as an open trapping season for such fur-bearing animal.

(c) In accordance with subsection (b) of this Code section and as may be appropriate in accordance with sound wildlife management principles, the board is authorized to promulgate rules and regulations establishing open seasons for the trapping of fur-bearing animals on a state-wide, regional, or local basis.

(d) Notwithstanding subsection (a) or (b) of this Code section, it shall be lawful to trap beaver, rats, and mice at any time during the year. It shall also be lawful for any person to set steel traps within 200 yards of the residence or dwelling of any such person for the protection of livestock, ratites, poultry, or other fowl or domestic animals from any predatory bird or animal.

(e) Any person who violates any provision of this Code section shall be guilty of a misdemeanor.



§ 27-3-63. General offenses and penalties

(a) It shall be unlawful for any person to:

(1) Trap any wildlife upon the right of way of any public road or highway of this state; provided, however, that this paragraph shall not apply to any person licensed as required by Code Section 27-3-60 who traps beaver upon the right of way of any state highway, county road, or municipal street as an authorized agent, employee, or contractor of the state, county, or municipality for the purpose of preventing, reducing, or stopping damage to such highway, road, or street resulting from beaver activity;

(2) Set, place, or bait any trap for the purpose of taking any wildlife upon the land or in the waters adjoining the land of any other person, except during the open trapping season for such wildlife, and then only after obtaining the written consent of the owner of the land, which written consent shall be carried upon the trapper's person while engaged in trapping;

(3) Trap any wildlife without inspecting the traps used for such purpose at least once during each 24 hour period and removing from the traps any wildlife caught therein;

(4) Trap any wildlife by the use of any trap or other device which is not legibly etched, stamped, or tagged by affixing a stamped metal tag showing the owner's permanent trapper's identification number as provided by the department or the owner's name. In the event that a trap or other device etched or stamped with the owner's permanent trapper's identification number or name is being used in the field by another, such trap or device must have attached to it a stamped metal tag with the user's permanent trapper's identification number or name. Any trap or other device found in use in the field which is not etched, stamped, or tagged as required by this paragraph may be confiscated and destroyed by the department through its officers and conservation rangers;

(5) Ship or otherwise remove or cause to be removed from this state any raw or undressed hide, fur, pelt, or skin of any fur-bearing animal without first making a report to the department of the removal on forms to be furnished by the department for such purpose;

(6) Fail to carry a weapon of .22 caliber rimfire while tending traps and to fail to use such weapon to dispatch any fur-bearing animal found in a trap, which animal is to be taken by the person;

(7) Fail to carry a choke stick or similar device while tending traps, which device shall be used for releasing domestic animals;

(8) Set on land any trap with a jaw opening larger than 5 3/4 inches, provided that nothing in this Code section shall be construed to restrict the type of trap which may be used in water;

(9) Sell the fur, hide, or pelt of any domestic dog or cat caught by a trap;

(10) Sell the raw, undressed fur, hide, skin, or pelt of any fur-bearing animal unless the person has a current valid commercial trapping license or fur dealer license; or

(11) Set any body-gripping trap (as opposed to a leg-hold trap) of a size in excess of 9 1/2 inches square except in water or on land within ten feet of water, including swamps, marshes, and tidal areas.

(b) Any person who violates subsection (a) of this Code section shall be guilty of a misdemeanor and shall be punished as for a misdemeanor, subject to a minimum punishment as follows:

(1) For the first offense, the offender shall be fined not less than $100.00, except that this minimum fine shall not apply to the offender if he is 17 years of age or younger;

(2) For a second offense within a two-year period after the first offense, the offender shall be fined not less than $300.00; or

(3) For a third offense and for each subsequent offense within a two-year period after the first offense, the offender shall be fined not less than $750.00.



§ 27-3-64. Killing or injuring mink or otter with firearm; possession or sale of mink or otter, or pelt thereof, killed by firearm

It shall be unlawful to use any kind of firearm to kill or injure mink or otter or to possess or sell any mink or otter, or the pelt thereof, which was killed by any kind of firearm, provided that nothing in this Code section shall prevent a person from dispatching a mink or otter found in a trap or from killing any mink or otter while it is destroying or damaging, or about to destroy or damage, the person's crops, domestic fowl, or other personal property.



§ 27-3-65. Removal of trap or of wildlife from trap owned by another person; possession of wildlife removed from trap of another person

It shall be unlawful for any person to remove a legally set trap, except for the owner of the land on which the trap is set, or to remove any lawfully trapped wildlife from any legally set trap or to possess any wildlife so removed from such a trap without the permission of the owner of the trap.



§ 27-3-66. Trapping of rabbits on one's own premises or on premises of family member or landlord

Notwithstanding any other provision of this title to the contrary, it shall be permissible for any person, his family, and his tenants to trap rabbits upon the premises of such person by employing a device commonly called a rabbit box. No permit or license shall be required before engaging in such activity. Nothing contained in this Code section shall be construed to authorize a person to trap a rabbit out of the season provided by law or rule or regulation for hunting rabbits in this state.



§ 27-3-67. Taking of rabbits or hares out of season; special permit to trap or sell rabbits or hares

(a) Except as otherwise provided in subsections (b) and (c) of this Code section, it shall be unlawful for any person to take rabbits or hares in this state except during the lawful hunting season as prescribed by law or rules and regulations of the board.

(b) The director of the Game and Fish Division of the department may issue a special permit to any person, including any minor under 16 years of age, for the purpose of trapping or capturing rabbits or hares by means of rabbit boxes or other similar devices. Such person shall be authorized to sell such rabbits or hares for use at time trials licensed or sanctioned by the American Kennel Club. When issuing such special permits, the director shall consider principles of sound wildlife management as well as the demand for rabbits or hares in a given locality of the state. Nothing in this subsection shall be construed to repeal the provisions of Code Sections 27-3-20 and 27-3-66.

(c) The prohibitions of this Code section shall not apply to domestic rabbits.

(d) Any person who violates this Code section shall be guilty of a misdemeanor.



§ 27-3-68. Confiscation and disposal of unlawful devices

It shall be the duty of conservation rangers to confiscate any trap, pitfall, deadfall, scaffold, catch, snare, net, salt lick, blind pig, baited hook, or other similar device used in violation of the wildlife laws, rules, and regulations and to dispose of same as directed by the commissioner.



§ 27-3-69. Required licenses for fur dealers and fur dealers' agents

(a) It shall be unlawful for any person to engage in business as a fur dealer or in business as a fur dealer's agent unless such person has a current valid license to engage in such business.

(b) For purposes of obtaining a fur dealer license, a person who is a legal resident of Georgia at the time of application for such license, a partnership in which all partners are residents of this state, and a corporation which is incorporated under the laws of this state or qualified to do business within this state and having a regularly maintained and established place of business within this state shall be deemed eligible for a resident license. All other fur dealer license applicants shall be required to obtain a nonresident license. Fur dealer licenses shall include the name of the licensee if the holder is an individual, the names of the partners if the holder is a partnership, and the names of the president and the manager if the holder is a corporation.

(c) Any employee or officer of a fur dealer may apply for a fur dealer's agent license if the employee or officer is authorized to purchase, sell, or otherwise acquire title to or possession of furs, hides, skins, and pelts for and on behalf of a licensed fur dealer and if the fur dealer approves any such application, provided that no employee may be a licensed fur dealer's agent for more than one licensed fur dealer at the same time. No such license shall be transferable, and there shall be no rebate, refund, or reduction in the license fee for any reason whatsoever.

(d) Any person who violates this Code section shall be guilty of a misdemeanor.



§ 27-3-70. Posting of bond by applicants for fur dealer license; effect of breach of conditions of bond

(a) Upon application for a fur dealer license, the person making the application must do one of the following:

(1) Post a cash forfeiture bond in the form prescribed by the board in favor of the State of Georgia in the amount of $5,000.00, conditioned upon faithful compliance with the laws of this state and regulations of the board governing fur dealers; or

(2) File with the commissioner a forfeiture bond in the form prescribed by the board executed by a bonding, surety, or insurance company licensed to do business in this state in favor of the state in the amount of $5,000.00, conditioned upon faithful compliance with the laws of this state and regulations of the board governing fur dealers.

(b) The term of the bond provided for in paragraphs (1) and (2) of subsection (a) of this Code section shall be for one year and shall correspond to the period of the license. The commissioner shall have the right to recover on the bond for the breach of its conditions whenever the fur dealer violates the laws of this state governing fur dealers or any rule or regulation promulgated by the board pursuant thereto, as follows:

(1) For the first violation, $500.00;

(2) For the second violation within a two-year period of time of any prior violation, $1,000.00;

(3) For the third violation within a two-year period of time of any prior violation, $5,000.00;

(4) For each subsequent violation within a two-year period of time of any prior violation, $5,000.00.

(c) Every breach or violation shall carry over to all succeeding bonds filed under this Code section. The aggregate liability shall not exceed the amount of the bond; however, in the event that the total amount of any bond is forfeited, the fur dealer's license shall be suspended until a new bond is filed covering the remainder of the period of the license; and it shall be unlawful and punishable under Code Section 27-3-69 for the fur dealer to engage in business as such at any time during the suspension of the license.



§ 27-3-71. Reports and records of fur dealers; inspection of premises

(a) It shall be unlawful for any person to engage in business as a fur dealer unless the person files an annual report with the department not later than 60 days after the close of the trapping season. The report shall list the number of each type of hide, fur, skin, or pelt purchased during the preceding year, the date of purchase, the name of the person from whom purchased, and the person's trapping or raccoon fur seller's license number. The report shall be submitted on forms provided by the department. In addition, each fur dealer shall maintain in a legible manner on his business premises a listing of furs purchased during the license year showing each type of hide, fur, skin, or pelt purchased, the date of purchase, and the name of the person from whom purchased.

(b) Conservation rangers and other authorized representatives of the department shall be authorized to enter the premises of a fur dealer, during normal working hours and at any other time when the licensed activity is being conducted, for the purpose of inspecting the premises and the records maintained by the fur dealer pursuant to subsection (a) of this Code section.

(c) Any person who violates subsection (a) of this Code section shall be guilty of a misdemeanor.



§ 27-3-72. Information as to service of process in application; filing as an admission of doing business in Georgia

All applications to the department for any license or permit required by this article shall designate an address in Georgia where the applicant can be personally served with legal process, or shall contain an appointment of an agent in Georgia for acceptance of service of legal process together with the agent's Georgia address, or shall contain a designation of the Secretary of State of Georgia for acceptance of service of legal process. A copy of any application so designating the Secretary of State shall be forwarded by the department to the Secretary of State. The filing of an application with the department for a license or permit shall constitute an admission by the applicant that the applicant is doing business in Georgia.



§ 27-3-73. Disposal of carcasses of fur-bearing animals or alligators

It shall be unlawful for any fur dealer to dispose of any carcasses or parts of carcasses of any fur-bearing animals or alligators except pursuant to a written plan of disposal submitted to and approved by the department in writing. Such a plan of disposal shall be designed to minimize vermin infestation, odors, and disease hazards. Any person who violates this Code section shall be guilty of a misdemeanor and shall be subject to the administrative license revocation, suspension, denial, and refusal provisions of Code Section 27-2-25.






Article 3 - Transportation

§ 27-3-90. Requirements for lawful transportation

It shall be unlawful for any person to remove, ship, or transport from any point within this state to another point within this state or from any point within this state to any point beyond the borders of this state, except as otherwise provided, any wildlife taken in this state unless the wildlife is in the personal possession of or is carried openly by the person who took such wildlife and unless the person has in his possession a proper license or permit as prescribed by the wildlife laws, rules, and regulations.



§ 27-3-91. Transportation by carrier within state

It shall be unlawful for any person to take any wildlife and have such wildlife transported to his home or any other place within this state by a carrier unless the person files with the carrier a written statement giving his name and address and the number of wildlife to be so transported and specifying that he lawfully took the wildlife and that it is to be disposed of lawfully. A copy of the statement shall be attached to the wildlife or to its packaging.



§ 27-3-92. Transportation out of state

It shall be unlawful for any person, other than a carrier who has complied with Code Section 27-3-94, to remove, ship, or transport wildlife out of this state except under the following conditions:

(1) The person must have in his possession at the time of such removing, shipping, or transporting the proper wildlife license or permit duly issued to such person by the department;

(2) The person cannot remove from the state more than the bag or possession limits established by law or regulation;

(3) The person shall make a sworn statement, duly attested to by an authorized officer of this state, which statement shall show that the person has lawfully taken such wildlife and that they are not for sale, except as otherwise permitted by the wildlife laws, rules, and regulations, and shall show the number of wildlife being shipped, transported, or removed from the state. One copy of the statement shall be given the carrier, if such wildlife is being transported by carrier, and one shall be attached to the wildlife being shipped, transported, or removed from the state; and

(4) The person shall submit his license or permit and sworn statement to any sheriff, deputy sheriff, or conservation ranger for inspection when requested to do so.



§ 27-3-93. Transportation for propagation and scientific purposes

It shall be unlawful for any person to ship or transport from any point within this state to any other point within this state, or to points beyond this state, any wildlife or parts thereof for propagation or scientific purposes unless the person has been issued and is holding a valid scientific collecting permit. Both the person shipping or transporting the wildlife and any carrier accepting such shipment shall, on the same day the shipment is made, report to the department the number and the species of wildlife shipped, to whom shipped, and by whom shipped.



§ 27-3-94. Acceptance by carriers of wildlife for shipment; reports required

It shall be unlawful for any carrier to ship, transport, or receive for shipment or transportation any wildlife, except as otherwise provided by the wildlife laws, rules, or regulations, without having ascertained that the person offering the wildlife for shipment or transportation was then and there in possession of a proper license or permit duly issued for the period when the shipment was offered, or without receiving from the person a sworn statement as provided in paragraph (3) of Code Section 27-3-92. Any carrier who shall ship or transport the skins, hides, or pelts of fur-bearing animals shall be required to make reports of such shipments or transportation as may be required by the rules and regulations of the board.






Article 4 - Shooting Preserves

§ 27-3-110. Shooting preserve license required; effective dates; contents of application; conditions for issuance

(a) It shall be unlawful for any person to release pen raised game birds, except as provided in Code Section 27-2-14, unless the person has first obtained a commercial or private shooting preserve license as provided in Code Section 27-2-23. Such license shall be effective from April 1 through March 31 of the following year.

(b) An application for a shooting preserve license shall be submitted on a form furnished by the department and shall contain the following:

(1) The applicant's name and address;

(2) A detailed description of the proposed activities and operations on the shooting preserve;

(3) The location and description of the premises of the preserve; and

(4) Such other information as may be necessary in order for the department to evaluate the application properly.

(c) No shooting preserve license shall be issued unless the following conditions are met:

(1) The land to comprise the preserve must consist of not more than 1,000 acres and not less than 100 contiguous acres and must be owned or leased by the applicant. If the land is under lease to the applicant, the lease shall be for a term of not less than one year from the date of application, and such lease shall be subject to inspection and approval by the department;

(2) The boundary lines of the premises must be marked by signs indicating that they are the boundary line signs and that the premises are posted as against trespassing; and

(3) As a condition of holding a shooting preserve license issued pursuant to this Code section, the owner of the shooting preserve, or his or her lessee or agent, shall, prior to allowing any person to hunt on such shooting preserve:

(A) Confirm that such person has either completed a hunter education course as prescribed in Code Section 27-2-5; or

(B) Provide such person with hunter education instruction that, at minimum, demonstrates techniques for proper firearm handling, unloading, and safety.



§ 27-3-111. Removal of pen raised game bird; release of mallards or black ducks; failure to maintain or furnish records; failure to notify department of diseases

(a) It shall be unlawful to remove any pen raised game bird from a shooting preserve unless accompanied by the contact information of the preserve from which it was taken.

(b) It shall be unlawful to release on a shooting preserve any mallard or black duck unless such duck is a pen raised mallard or black duck.

(c) It shall be unlawful for a licensee under this article to fail to maintain a complete record of all pen raised game birds propagated, released, or taken on the preserve or to fail to allow the department access to such records during all regular business hours.

(d) It shall be unlawful for any such licensee to fail to notify the department within 24 hours of the diagnosis of any epizootic disease of any pen raised game bird on the preserve, including unreleased stock.



§ 27-3-112. Legal hunting dates and hours; bag limits

(a) It shall be unlawful to hunt pen raised game birds, other than ring-necked pheasants, on a shooting preserve except between October 1 and March 31 of the following year, and except from one-half hour before sunrise to sunset.

(b) It shall be unlawful to exceed the daily or season bag limits prescribed by law or regulation for any game bird or game animal, provided that there shall be no bag limits for pen raised game birds.

(c) It shall be unlawful to hunt on a shooting preserve any game bird or game animal except during the open season for such game bird or game animal as prescribed by law or regulation; provided, however, that it shall be lawful to hunt bobwhite quail between October 1 and March 31 of the following year; provided, further, that it shall be lawful to hunt any other pen raised game bird between October 1 and March 31 of the following year when prior approval has been obtained from the department.



§ 27-3-113. Propagation, possession, or release of wildlife or wild animals on shooting preserves; importation of wildlife or wild animals for propagation, possession, or release

It shall be unlawful for any person to propagate, possess, or release on any shooting preserve any wildlife or wild animal except pen raised game birds unless the person has received prior written approval from the department. Importation of any wildlife or wild animal for purposes of propagation, possession, or release on a shooting preserve shall be in conformance with the requirements of Article 3 of this chapter regarding transportation of wildlife, the requirements of Code Section 27-2-11 regarding game species, and the requirements of Chapter 5 of this title regarding wild animals.



§ 27-3-114. Laws and regulations applicable to shooting preserves; requirements as to hunting licenses

(a) Except as otherwise specifically provided, all wildlife laws and regulations shall be in full force and effect on shooting preserves licensed pursuant to this article. Specifically, hunting licenses shall be required of all persons hunting on such preserves; provided, however, that it shall be lawful for any resident or nonresident to hunt pen raised game birds or fish in any private or state waters within the boundaries of such a preserve with a shooting preserve hunting license as provided in Code Section 27-2-23.

(b) The requirements of subsection (b) of Code Section 27-2-5 shall not apply to any person hunting pen raised game birds on a properly licensed shooting preserve, provided such person has received hunter education instruction that, at minimum, demonstrates techniques for proper firearm handling, unloading, and safety.



§ 27-3-115. Department authorized to contract with shooting preserves for issuance and sale of shooting preserve hunting licenses; requirements; nondisclosure of records

(a) The department is authorized to make and enter into agreements with properly licensed shooting preserves for the purpose of issuance and sale of shooting preserve hunting licenses.

(b) Notwithstanding the provisions of subsection (b) of Code Section 27-2-5, a shooting preserve authorized by the department pursuant to subsection (a) of this Code section may sell shooting preserve hunting licenses so long as such shooting preserve meets the requirements of subsection (c) of Code Section 27-3-110. The department may authorize a shooting preserve to issue temporary paper copies of shooting preserve hunting licenses to be used on such shooting preserve for one hunting season. Such paper copy shall satisfy the requirements of Code Section 27-2-1.

(c) Notwithstanding any other law to the contrary, the department shall not disclose any shooting preserve hunting license record which was lawfully purchased from a properly licensed shooting preserve and which reveals the name, home address, home telephone number, or social security number of the license holder unless written consent from the owner or lessee of such shooting preserve is obtained.






Article 5 - Protection of Endangered Wildlife

§ 27-3-130. Short title

This article shall be known and may be cited as the "Endangered Wildlife Act of 1973."



§ 27-3-131. "Protected species" defined

As used in this article, the term "protected species" means a species of animal life which the department shall have designated as a protected species and shall have made subject to the protection of this article.



§ 27-3-132. Powers and duties of department and board

(a) The department shall identify and inventory any species of animal life within this state which it determines from time to time to be rare, unusual, or in danger of extinction; and, upon such determination, such species shall be designated protected species and shall become subject to the protection of this article.

(b) The board shall issue such rules and regulations as it may deem necessary for the protection of protected species and for the enforcement of this article. Such rules and regulations shall not affect rights in private property or in public or private streams, nor shall such rules and regulations impede construction of any nature. Such rules and regulations shall be limited to the regulation of the capture, killing, or selling of protected species and the protection of the habitat of the species on public lands.

(c) The department may delegate the powers and duties which this article grants to it to any official or officials of the department.



§ 27-3-133. Penalty for violation of rules and regulations of board

Any person who violates any rule or regulation promulgated by the board pursuant to this article shall be guilty of a misdemeanor.






Article 6 - Interference With Lawful Taking

§ 27-3-150. "Lawful taking" defined

As used in this article, the term "lawful taking" means taking wildlife when such taking is authorized by the provisions of this title or by rules or regulations of the board adopted pursuant to the authority of this title.



§ 27-3-151. Activity prohibited

(a) It shall be unlawful for any person to:

(1) Interfere with the lawful taking of wildlife by another person by intentionally preventing or attempting to prevent such person from such lawful taking of wildlife;

(2) Disturb or engage in activity tending to disturb wildlife for the purpose of intentionally preventing or attempting to prevent the lawful taking of such wildlife; or

(3) Fail to obey an order of a law enforcement officer to desist from conduct violating paragraph (1) or (2) of this subsection if the law enforcement officer observes such conduct or if the law enforcement officer has reasonable grounds for believing that the person has engaged in such conduct that day or that the person plans or intends to engage in such conduct that day at a specific location.

(b) Nothing in subsection (a) of this Code section shall be construed to apply to the activities of law enforcement officers or employees of the department in the performance of their duties.



§ 27-3-152. Injunctions; damages for violations

(a) The superior court of a county may enjoin conduct which would be in violation of Code Section 27-3-151 upon the petition of a person who is affected or who reasonably may be affected by such conduct upon a showing that such conduct is threatened or that such conduct has occurred at a particular location in the past and that it is not unreasonable to expect that under similar circumstances such conduct will be repeated.

(b) A person who engages in conduct in violation of Code Section 27-3-151 shall be civilly liable to any other person who is adversely affected by such conduct, and any award for damages may include punitive damages. In addition to any other items of special damage, the measure of damages may include expenditures of the affected person for license and permit fees, travel, guides, and special equipment and supplies to the extent that such expenditures were rendered futile by preventing the lawful taking of wildlife.






Article 7 - Feeding of Wild Alligators

§ 27-3-170. Feeding of wild alligators prohibited; criminal penalty

(a) It shall be unlawful for any person to willfully feed or bait any wild alligator not in captivity. For purposes of this Code section, willfully tossing any food item edible by alligators to or in the vicinity of a live alligator or willfully leaving any such item in or near the water where an alligator is known to frequent shall constitute willfully feeding or baiting a live alligator.

(b) Violation of this Code section shall constitute a misdemeanor and upon conviction a violator shall be punished by a fine not to exceed $200.00 or confinement for not over 30 days, or both.






Article 8 - Fertility Control on Wildlife

§ 27-3-180. Findings and declarations

The General Assembly recognizes that the hunting and taking of wildlife pursuant to this title are a valued cultural heritage consistent with the sound scientific principles of wildlife management and play an essential and effective role in the management of wildlife populations. The General Assembly further recognizes that the State of Georgia and its citizens derive substantial economic, recreational, and esthetic benefits from such activities. Therefore, the General Assembly finds and declares that it is in the public interest to ensure public health, safety, welfare, and conservation of the state's wildlife resources by strictly regulating in this state the use of fertility control on any wildlife.



§ 27-3-181. Use of fertility control of wildlife

(a) As used in this article, the term "fertility control" means any action that results in contraception, contragestation, or sterilization or produces a temporary or permanent state of infertility.

(b) It shall be unlawful to apply any fertility control to any wildlife, except in accordance with a wildlife fertility control permit issued under the provisions of this article and any rules or regulations adopted by the board.

(c) Nothing in this article shall prohibit or apply to the medically necessary treatment of sick or injured wildlife by properly licensed veterinarians. This article shall not limit employees of the department in the performance of their official duties.



§ 27-3-182. Permit application for applying fertility control to wildlife

(a) Application for a wildlife fertility control permit shall be made on forms obtained from the department.

(b) The department may issue such a permit only if it has determined that the proposed activity is in the best interest of the wildlife resources. In making such a determination, the department may consider the following:

(1) Whether the proposed activity may preclude the use of hunting as the primary management tool;

(2) Whether the drug has been approved by the federal Food and Drug Administration;

(3) Whether there is a need for the information and data or a need to manage the target wildlife population to achieve the objectives sought by the applicant;

(4) Whether the proposed activity would duplicate sound scientific research previously accomplished;

(5) Whether the proposed activity is of reasonably sound design;

(6) Whether the proposed activity poses health or safety risks to humans and wildlife, including, but not limited to, wildlife species that may consume the target wildlife;

(7) Whether the proposed activity includes all necessary approvals, including, but not limited to, any federal or state agency approvals for specific or extra label use and any agency or institutional endorsement of the application; and

(8) Whether the applicant or the sponsor has documented that he or she has adequate funds available to implement the proposed activity.

(c) In the event that a determination has been made to revoke, suspend, deny, or refuse to renew any wildlife fertility control permit issued pursuant to this article, the applicant for such permit may appeal the determination according to the provisions stated in Code Section 27-2-25.



§ 27-3-183. Rules and regulations

The board is authorized to promulgate and adopt any rules and regulations, consistent with sound wildlife management practices and not inconsistent with law, as it deems necessary and appropriate to carry out the purposes of this article.



§ 27-3-184. Wildlife fertility control permits; cease and desist orders; possession of wildlife

(a) The department shall have the authority to prescribe the form, contents, and conditions for a wildlife fertility control permit and application as it deems necessary to carry out the purposes of this article.

(b) The department shall have the authority to issue, revoke, or deny any permit required by this article and pursuant to any rules and regulations adopted pursuant to this article.

(c) The department may, prior to a hearing and in accordance with Code Section 27-1-37, issue a cease and desist order or other appropriate order to any person who is violating any provision of this article or any regulation, permit, or license issued pursuant to this article.

(d) The department shall have the authority in accordance with Code Sections 27-1-21 and 27-1-37 to take possession of and dispose of any wildlife if it has reason to believe that fertility control has been administered to such wildlife in violation of this article.



§ 27-3-185. Penalties

(a) Any person who violates any provision of this article shall be guilty of a misdemeanor of a high and aggravated nature and upon conviction shall be punished by a fine of not less than $1,500.00 nor more than $5,000.00, imprisonment for a period not exceeding 12 months, or both such fine and imprisonment.

(b) Any licenses or permits issued under this title to any person convicted of violating any provision of this article shall by operation of law be revoked and shall not be reissued for a period of three years. The department shall notify the person in writing of the revocation.









Chapter 4 - Fish

Article 1 - General Provisions

§ 27-4-1. Salt-water and fresh-water demarcation line

(a) The line established in this state as the separation point between salt waters and fresh waters for commercial fishing and sport fishing is as follows:

(1) The point at which U.S. Highway 17 crosses the following bodies of water and their tributaries shall be the line of demarcation for them: St. Marys River, Satilla River, South Altamaha River, Champney River, Butler River, Darien River, Little Ogeechee System (except Salt Creek), North Newport River, Medway River, Big Ogeechee River, and the point at which Georgia Highway 25/South Carolina 170 crosses the Savannah River and its tributaries. All water seaward of these points shall be considered salt water; and

(2) The following streams and their tributaries are designated as salt water for their entire length: Crooked River, Little Satilla River, South Brunswick River, Turtle River, Sapelo River, South Newport River, Salt Creek (Little Ogeechee System), and all other rivers, streams, and tributaries in the six coastal counties which are not enumerated in this subsection.

(b) This Code section shall not apply to fresh-water ponds on the seaward side of the demarcation line.



§ 27-4-2. Fishing in waters or from lands of another without permission; obstruction or interference with rights of others

It shall be unlawful for any person to fish in the waters or from upon the lands of another without first having obtained permission from the landowner or person in charge of such lands, provided that nothing contained in this Code section shall be construed to apply to the fishing or taking of fish, other than oysters, clams, and other shellfish, in any of the salt-water creeks, streams, or estuaries leading from the Atlantic Ocean or from the sounds, rivers, or bays surrounding the several islands of this state. It shall also be unlawful for any person to obstruct or interfere with the right of any other person to fish in these salt-water creeks, streams, or estuaries leading from the Atlantic Ocean or from the sounds, rivers, or bays surrounding the several islands of this state. Conservation rangers, sheriffs, deputy sheriffs, and all other peace officers of this state or of any county or municipality thereof shall enforce this Code section.



§ 27-4-3. Right to take shellfish from stream or estuary

Reserved. Repealed by Ga. L. 1991, p. 693, § 2, effective July 1, 1991.



§ 27-4-4. Unlawful dumping; recovery of damages

(a) It shall be unlawful for any person to throw, dump, drain, or allow to pass into any waters of this state which belong to the department or which are being utilized by the department for fish propagation any sawdust, dyestuff, oil, chemicals, or other deleterious substances that will or may tend to injure, destroy, or drive away from such waters any fish or aquatic organisms which may inhabit such waters.

(b) The state, through the department, may recover damages in a civil action against any person who unlawfully or negligently injures or destroys any fish or aquatic organism in any waters which belong to the department or which are being utilized by the department for fish propagation. The measure of damages in such action shall be the amount which will compensate for all the detriment proximately caused by the destruction or injury of such fish or aquatic organism.



§ 27-4-5. Methods for taking fish generally

(a) It shall be unlawful to fish for game fish, except American shad, hickory shad, flathead catfish, and channel catfish, by any means other than a pole and line. Except as otherwise provided, it shall be unlawful to take any fish in the fresh waters of this state by any method other than a pole and line, sport trotlines in accordance with Code Section 27-4-32, set hooks, jugs, bow and arrow in accordance with Code Section 27-4-34, spears in accordance with Code Section 27-4-33, seines in accordance with Code Section 27-4-6, by hand in accordance with Code Section 27-4-37, and as authorized in Code Section 27-4-91 with regard to commercial fresh-water fishing.

(b) Notwithstanding subsection (a) of this Code section, dip nets and cast nets may be used to take for bait threadfin shad, blueback herring, gizzard shad, and other nongame fish as authorized by the board; and landing nets may be used to land fish legally caught.

(c) Notwithstanding subsection (a) of this Code section, it shall be lawful to use seines, nets, and chemicals in a pond if all the owners of a pond desire that such be done and if a local conservation ranger is notified at least two hours in advance of the use, provided that it shall not be lawful to use such seines, nets, and chemicals in an oxbow lake. For purposes of this Code section, an "oxbow lake" means a lake formed in an abandoned river channel which has become separated from the main stream by a natural change in the river.



§ 27-4-6. Use of minnow seines

It shall be unlawful to take any game fish or American eels by minnow seines from the fresh waters of this state. It shall also be unlawful to take any nongame fish by minnow seines from any of the fresh waters of this state, except where such fish are five inches in length or less and are not to be sold or otherwise used for commercial purposes and except where such waters are not trout waters as designated pursuant to Code Section 27-4-51. It shall also be unlawful to use a seine which is longer than 20 feet or which has a mesh larger than three-eighths of an inch square, or in diameter if the mesh is not square. All game fish and American eels taken in such seines shall be immediately released unharmed into the waters from which they were taken.



§ 27-4-7. Use of gill nets; seizure of illegal nets

(a) Except as otherwise provided by law or rule and regulation, it shall be unlawful for any person to use a gill net in any of the fresh waters or salt waters of this state at any time, provided that it shall be lawful for properly licensed fishermen to use such nets in the taking of shad in accordance with Code Section 27-4-71 and all other laws and rules and regulations applicable to the taking of shad. All nets violative of this Code section found in the fresh waters or salt waters of this state or in the possession of any person on or around fresh water or salt water shall be seized by conservation rangers or other peace officers of this state. Nets so seized shall be confiscated and shall become the property of the department and shall be disposed of as the commissioner shall direct.

(b) Except for shad taken in accordance with Code Section 27-4-71, it shall be unlawful to land in this state any of the species of fish enumerated in Code Section 27-4-10 which were taken by means of a gill net. For purposes of this subsection, "to land" fish means to bring the fish to shore in this state in the boat or vessel utilized in taking the fish by means of a gill net, regardless of the jurisdiction from which the fish were taken.



§ 27-4-8. Unlawful devices or substances

It shall be unlawful for any person to use any firearm, battery, generator or other similar device or any dynamite, explosives, or destructive substances, including poisons, walnut hulls, and lime, for the purpose of catching, killing, taking, or harming fish. The possession of any of the foregoing devices or substances, except firearms, in any boat on the fresh waters of this state shall be deemed prima-facie evidence of guilt under this Code section; provided, however, this provision shall not apply to batteries used to operate motors or lights.



§ 27-4-9. Possession of nets or other devices for taking shad during closed season deemed evidence of violation

The possession, in any boat upon the waters of this state, of nets or other devices capable of taking shad during such time as laws or regulations prohibit the taking of such fish shall be prima-facie evidence that the person having such nets or equipment in his possession is guilty of taking shad in violation of the wildlife laws, rules, and regulations.



§ 27-4-10. Creel and possession limits; size restrictions

(a) It shall be unlawful to take in one day or to possess at any one time, except at a commercial storage facility or at one's place of abode, more than the creel and possession limits established by the board for that fish species; provided, however, that it shall be illegal to possess more than a total of 50 individuals of all fresh water species named in this Code section. It shall be unlawful to take from the waters of this state or to possess any fish species larger or smaller or in numbers greater than the limits established by the board in accordance with this Code section. The board shall establish creel and possession limits which shall be no greater than the following limits and shall establish sizes of fish species within the following ranges which may not be taken:

Species Ranges of Sizes Maximum

Within Which Fish Daily

May Not Be Taken Creel

And

Possessio

n

Limit

(1) Largemouth bass 0 -- 24 inches 10

(2) Smallmouth bass 0 -- 18 inches 10

(3) Shoal bass 0 -- 18 inches 10

(4) Suwannee bass 0 -- 18 inches 10

(5) Spotted bass or Kentucky bass 0 -- 18 inches 10

(6) Redeye bass or Coosa bass 0 -- 12 inches 10

(7) Mountain trout 0 -- 24 inches 8

(8) White bass 0 -- 36 inches 15

(9) Striped bass 0 -- 36 inches 15

(10) Striped white bass hybrids 0 -- 36 inches 15

(11) Any one or combination of the 0 -- 10 inches 50

species of bream or sunfish

(12) Walleye 0 -- 24 inches 15

(13) Sauger 0 -- 24 inches 15

(14) Chain pickerel 0 -- 24 inches 15

(15) Grass pickerel 0 -- 12 inches 15

(16) Redfin pickerel 0 -- 12 inches 15

(17) Black crappie 0 -- 14 inches 30

(18) White crappie 0 -- 14 inches 30

(19) American shad 0 -- 30 inches 8

(20) Hickory shad 0 -- 24 inches 8

(21) Amberjack 0 -- 50 inches 5

(22) Atlantic croaker 0 -- 10 inches 25

(23) Atlantic sturgeon 0 -- 86 inches 1

(24) Black drum 0 -- 36 inches 15

(25) Black sea bass 0 -- 15 inches 15

(26) Blue marlin 3

(27) Bluefish 0 -- 20 inches 15

(28) Cobia 0 -- 40 inches 5

(29) Dolphin 0 -- 24 inches 15

(30) Flounder (Paralicthys spp.) 0 -- 15 inches 15

(31) Gag grouper 0 -- 25 inches 5

(32) King mackerel 0 -- 36 inches 5

(33) Red drum 0 -- 36 inches 5

(34) Red porgy 0 -- 20 inches 10

(35) Red snapper 0 -- 25 inches 5

(36) Sailfish 3

(37) Sand tiger shark 0 -- 140 inches 1

(38) Sharks 0 -- 120 inches 2

(39) Sheepshead 0 -- 20 inches 15

(40) Small sharks composite 0 -- 54 inches 4

(Atlantic sharpnose, bonnethead,

and spiny dogfish)

(41) Spanish mackerel 0 -- 20 inches 20

(42) Spot 0 -- 10 inches 25

(43) Spotted sea trout 0 -- 25 inches 15

(44) Tarpon 0 -- 90 inches 1

(45) Tripletail 0 -- 25 inches 5

(46) Weakfish 0 -- 15 inches 15

(47) White marlin 3

(b) In accordance with sound principles of wildlife research and management, the board shall have the authority to promulgate rules and regulations establishing size limits, open seasons, creel and possession limits, and possession and landing specifications on a state-wide, regional, or local basis in accordance with this Code section. The board is further authorized to designate certain areas as catch and release fishing areas and to promulgate rules and regulations necessary for the management of such areas for catch and release fishing.



§ 27-4-11. Fishing in department fish hatcheries.

It shall be unlawful to fish in ponds or other waters of fish hatcheries owned or operated by the department, except for those waters which the department opens for fishing. The department may set special creel limits, hours, open dates, age limitations, and other conditions for fishing in the ponds or other waters at each facility.



§ 27-4-11.1. Possession of firearms and intoxication on public fishing areas; fishing in closed fishing areas; other restrictions in public fishing areas

(a) It shall be unlawful for any person on any public fishing area owned or operated by the department:

(1) To possess a firearm other than a handgun, as such term is defined in Code Section 16-11-125.1, during a closed hunting season for that area unless such firearm is unloaded and stored in a motor vehicle so as not to be readily accessible or to possess a handgun during a closed hunting season for that area unless such person possesses a valid weapons carry license issued pursuant to Code Section 16-11-129;

(2) To possess a loaded firearm other than a handgun, as such term is defined in Code Section 16-11-125.1, in a motor vehicle during a legal open hunting season for that area or to possess a loaded handgun in a motor vehicle during a legal open hunting season for that area unless such person possesses a valid weapons carry license issued pursuant to Code Section 16-11-129; or

(3) To be under the influence of drugs, intoxicating liquors, beers, or wines. The determination of whether any person is under the influence of drugs or intoxicating liquors, beers, or wines may be made in accordance with the provisions of Chapter 3 of this title relating to hunting while under the influence of drugs or alcohol.

(b) It shall be unlawful for any person to fish at any time in any pond or lake on a public fishing area owned or operated by the department which has been posted "closed" by the department for purposes of fisheries management or to take or possess any species or any size of any species or to exceed the creel limit of any species at any time from any pond or lake on a public fishing area which has been posted with a sign which states that that species or size may not be taken or that creel limit exceeded. Creel and size limits posted as permissible must be within the limits set forth in Code Section 27-4-10 and, if applicable, the limits set by the board pursuant to subsection (c) of this Code section.

(c) It shall be unlawful for any person to take in one day or to possess at any one time any number of fish caught from public fishing areas except in compliance with limits set by rule and regulation of the board, which limits shall not be more than the maximum limit for that species set forth in Code Section 27-4-10.

(d) It shall be unlawful for any person to fish or to be present on any public fishing area except in accordance with rules and regulations established by the board for the use of such area. The board shall have the authority to adopt rules and regulations governing methods of fishing; to regulate the operation and use of vessels; to close the area or certain ponds or lakes of the area to vessels; and to regulate other matters that the board deems necessary for the safe operation and sound management of the area.

(e) It shall be unlawful on any public fishing area for any person to drive or otherwise operate a vehicle on any road posted "closed" to vehicular access, to drive around a closed gate or cable blocking a road, or to drive on any road that is not improved in that it is not receiving maintenance for the purpose of vehicular access. It shall be unlawful for any person to park a vehicle at any place within a public fishing area, including upon the right of way of any county, state, or federal highway which traverses the public fishing area, where signs placed at the direction of the commissioner or his or her designee prohibit parking.

(f) It shall be unlawful for any person to camp anywhere on any public fishing area except in those areas designated by appropriate signs as camping areas.

(g) It shall be unlawful for persons under 14 years of age to enter or remain upon any public fishing area unless such person is under adult supervision. It shall be unlawful for any person to cause or knowingly to permit his or her ward who is under 14 years of age to enter or remain upon any public fishing area unless such child or ward is under adult supervision.

(h) It shall be unlawful for any person who has fished at a public fishing area to refuse to allow department personnel to count, measure, and weigh his or her catch.



§ 27-4-12. Adoption of rules and regulations by board; reporting; legislative overruling of rules and regulations

(a) In accordance with current, sound principles of wildlife research and management, the board shall have the authority to adopt rules and regulations establishing seasons; methods of fishing and disposition; size, possession, and creel limits; and gear and landing specifications for the taking of fish from the fresh waters and salt waters of this state, except to the extent that such matters are specifically provided for by this title.

(b) Within the first ten days of a subsequent legislative session, the board shall report to the appropriate standing committees of each house and to all members whose districts are included within current boundaries of the First Congressional District the following information for the previous year:

(1) A listing and description of rules promulgated by the board for salt-water species listed in Code Section 27-4-10; and

(2) A listing and description of any findings made by the department in making a determination pursuant to Code Section 27-4-130.

(c) The General Assembly may override any rule or regulation promulgated by the board affecting salt-water finfish fisheries after January 1, 2013, by adopting a joint resolution of the General Assembly so stating, the provisions of Code Section 50-13-4 notwithstanding.



§ 27-4-13. Size and construction requirements of cast nets

Repealed by Ga. L. 2007, p. 93, § 3, effective July 1, 2007.






Article 2 - Noncommercial Fishing

Part 1 - General Provisions

§ 27-4-30. Fishing in private ponds

The owner of a private pond, the owner's family, or tenants with the owner's consent shall be permitted to fish within the bounds of the pond at any time and in any manner without a fishing license. All other persons shall be required to obtain fishing licenses to fish within the bounds of a private pond as provided in this title unless the fish in the private pond are "domestic fish" as defined in paragraph (23) of Code Section 27-1-2. For the purposes of this Code section, the term "private pond" shall not include ponds owned by city or county governments, the State of Georgia, the United States, or authorities or political subdivisions of such governments.



§ 27-4-31. Catch-out pond licenses

The owner or operator of a catch-out pond operated as one contiguous unit and under single ownership, including ownership by a partnership, firm, association, or corporation, may purchase a catch-out pond license as provided in Code Section 27-2-23. Such license shall not be transferable to another owner or operator or to any other site. Persons, both residents and nonresidents, may fish in a properly licensed catch-out pond without obtaining a fishing license or trout license and without complying with the creel limits, possession limits, size limits, and seasons set forth in this title. It shall be unlawful for the owner or operator of a catch-out pond not properly licensed to represent to any person that such person may fish in the pond as if the pond were a licensed catch-out pond.



§ 27-4-32. Sport trotlines

Sport trotlines must be marked with the owner's name and address and with visible buoys and must be submerged at least three feet below the surface of the water. Such trotlines must be attended regularly and removed after the completed fishing trip. Unmarked or unattended lines will be confiscated by personnel of the department. As used in this Code section, "sport trotlines" means one line or a combination of lines using less than 51 hooks. It shall be unlawful to use any sport trotline within one-half mile below any lock or dam on any of the fresh waters of this state.



§ 27-4-33. Spearing of fish

(a) It shall be unlawful to spear game fish and all species of catfish in the fresh waters of this state except as provided in this Code section; provided, however, other species of nongame fish may be speared solely for the purpose of sport, provided the person engaged in the act of spearing is completely submerged.

(b) "Spearing" as used in this Code section shall be limited to the use of a spear or similar instrument that is held in the hand of the person using the same and the use of a weapon other than a firearm which propels or forces a projectile or similar device therefrom, to which a wire, rope, line, cord, or other means of recovering the projectile or similar device is attached, which wire, rope, line, cord, or other means is secured to the weapon or the person using the weapon.

(c) It shall also be unlawful for any person to engage in the spearing of fish in the fresh waters of this state without a resident or nonresident fishing license as provided in Code Section 27-2-23.

(d) It shall be unlawful to use spears with poisonous or exploding heads.

(e) It shall be unlawful to discharge spears into waters nearer than 150 feet to anyone engaged in any other means of recreation.

(f) Any game fish, except channel catfish and flathead catfish taken under the provisions of subsection (g) of this Code section, with an open wound and in the possession of a person fishing with a spear shall be prima-facie evidence of taking and possessing fish illegally.

(g) It shall be unlawful to take channel catfish and flathead catfish anywhere in the Savannah River, including its tributaries and impoundments within the Savannah River Basin, by means of spearing, except under the following conditions:

(1) The taking of channel catfish and flathead catfish in the Savannah River, including its tributaries and impoundments within the Savannah River Basin, by spear shall be legal at any time of the day and at night by the use of a light; and

(2) All spears used pursuant to this subsection must be equipped with barbs or contain devices on the point to act as a harpoon for recovering fish and must be attached to the person using the spear or to the weapon by a rope, line, or cord sufficient for recovering the spear and channel catfish or flathead catfish.



§ 27-4-34. Fishing with bow and arrow

(a) It shall be unlawful to take nongame fish from the waters of this state by means of bow and arrow except under the following conditions:

(1) Each person using a bow and arrow shall have on his or her person a valid state resident or nonresident fishing license;

(2) All arrows used pursuant to this Code section must be equipped with barbs or contain devices on the point to act as a harpoon for recovering fish and must be attached to the person or bow by a rope, line, or cord sufficient for recovering the arrow and nongame fish;

(3) Arrows with poisonous or exploding heads are illegal;

(4) It shall be unlawful to discharge arrows into waters nearer than 150 feet to anyone engaged in any other means of recreation; and

(5) Legal hours for the taking of fish by bow and arrow shall be from sunrise to sunset, except as otherwise provided in subsection (d) in this Code section.

(b) Any game fish, except channel catfish and flathead catfish taken under the provisions of subsection (d) of this Code section, with an open wound and in the possession of a person fishing with a bow and arrow shall be prima-facie evidence of taking and possessing fish illegally.

(c) Notwithstanding the provisions of paragraph (5) of subsection (a) of this Code section, if all other requirements of said subsection (a) are met, nongame fish may be taken in impounded waters of reservoirs over 500 acres in size by bow and arrow at any time during the day and may be taken at night by the use of a light.

(d) It shall be unlawful to take channel catfish and flathead catfish anywhere in the Savannah River, including its tributaries and impoundments within the Savannah River Basin, by means of bow and arrow, except under the following conditions:

(1) Each person using a bow and arrow shall have on his or her person a valid state resident or nonresident fishing license;

(2) All arrows used pursuant to this subsection must be equipped with barbs or contain devices on the point to act as a harpoon for recovering fish and must be attached to the person or bow by a rope, line, or cord sufficient for recovering the arrow and channel catfish or flathead catfish;

(3) Arrows with poisonous or exploding heads are illegal;

(4) It shall be unlawful to discharge arrows into waters nearer than 150 feet to anyone engaged in any other means of recreation; and

(5) The taking of channel catfish and flathead catfish in the Savannah River, including its tributaries and impoundments within the Savannah River Basin, by bow and arrow shall be legal at any time of the day and at night by the use of a light.

(e) Subject to the provisions of this Code section, and in accordance with current, sound principles of wildlife research and management, the board is authorized to promulgate rules and regulations regarding the taking of any fish from the salt waters of this state by means of bow and arrow.



§ 27-4-35. Sport shad fishing

Reserved. Repealed by Ga. L. 2012, p. 739, § 8/HB 869, effective January 1, 2013.



§ 27-4-36. Artificial-lure streams or lakes.

(a) It shall be unlawful to fish in any artificial-lure stream or lake except with an artificial lure or to have any bait or lure other than artificial in possession at such stream or lake. The board shall have the authority to designate streams, lakes, or parts of streams or lakes as artificial-lure streams or lakes and to promulgate rules regarding fishing methods, gear, and size or type of artificial lures that may be used on such streams or lakes.

(b) It shall be unlawful to have in possession while fishing such streams or lakes any bait, lure, landing net, or other gear which may not be lawfully used on such streams or lakes.



§ 27-4-37. Taking of fish by grabbling, noodling, or hand grabbing

(a) It shall be unlawful to fish for game fish, catfish, and all other species of fish in the freshwaters of the state by grabbling, noodling, or hand grabbing except as provided in this Code section. Flathead, channel, and blue catfish may be taken by hand without the aid of any device, hook, snare, net, or other artificial instrument and without the aid of any scuba equipment, air hose, or other artificial breathing apparatus between March 1 and July 15 of each year.

(b) It shall be unlawful to alter any natural or manmade feature by placing boards, wire, barrels, buckets, or any device or obstruction in any stream or other body of water or to modify any log, hole, or other feature in an attempt to attract or capture fish by grabbling, noodling, or hand grabbing or to take fish by grabbling, noodling, or hand grabbing from such altered devices. It shall also be unlawful to raise any part of a natural or artificial device out of the water to aid in the hand capture of enclosed fish.

(c) Any game fish, except channel and flathead catfish, taken in violation of the provisions of subsections (a) and (b) of this Code section that are in the possession of a person grabbling, noodling, or hand grabbing fish shall be prima-facie evidence of taking and possessing fish illegally.

(d) It shall be unlawful for any person to engage in the grabbling, noodling, or hand grabbing of flathead, channel, or blue catfish in the fresh waters of this state without a resident or nonresident fishing license as provided in Code Section 27-2-23.






Part 2 - Trout Fishing

§ 27-4-50. Manner of fishing; moving of trout

(a) It shall be unlawful to fish for trout in any waters designated as trout waters pursuant to Code Section 27-4-51 by any means other than using one pole and line held in hand.

(b) It shall be unlawful to use live fish for bait in any waters designated as trout waters pursuant to Code Section 27-4-51, except as authorized by the board.

(c) It shall be unlawful to move trout from any of the fresh waters of this state to any other fresh waters of this state, except that authorized agents of the department may move trout as necessary for purposes of fisheries management, conservation, and restoration.



§ 27-4-51. Designation of certain waters as trout waters; establishment of seasons and methods of fishing

(a) The board is authorized to promulgate rules and regulations as may be appropriate based on sound wildlife management principles designating all or any portion of any watershed, stream, or lake as trout waters and establishing seasons, times, and methods of fishing in such waters.

(b) It shall be unlawful to fish in any waters which the board designates as trout waters except during such times and in such methods as the board establishes by rule or regulation.



§ 27-4-52. Trout waters without seasons

Repealed by Ga. L. 1998, p. 1550, § 5, effective October 1, 1998.



§ 27-4-53. Trout waters with seasons

Repealed by Ga. L. 1998, p. 1550, § 6, effective October 1, 1998.









Article 3 - Commercial Fishing and Fish Dealing Generally

Part 1 - General Provisions

§ 27-4-70. Fishing in waters not opened for commercial fishing

It shall be unlawful to fish commercially except in waters opened for commercial fishing by regulation of the board.



§ 27-4-71. Commercial fishing for shad, American eels, catfish, and horseshoe crabs

(a) It shall be unlawful to fish commercially for shad, American eels, catfish in salt water, or horseshoe crabs except with a valid commercial fishing license as prescribed in Code Section 27-2-23 and a valid commercial fishing boat license as prescribed in Code Section 27-2-8. In accordance with current, sound principles of wildlife research and management, the commissioner may authorize any person so licensed to fish for shad, American eels, catfish in salt water, or horseshoe crabs.

(b) In accordance with current, sound principles of wildlife research and management, the board is authorized to promulgate rules and regulations establishing the seasons, days, and places; methods of fishing and disposition; and size, creel, and possession limits for fishing commercially for shad, American eels, catfish in salt water, and horseshoe crabs.

(c) It shall be unlawful to fish commercially for shad, American eels, catfish in salt water, or horseshoe crabs except in compliance with the rules and regulations of the board pertaining to the seasons, days, and places; methods of fishing and disposition; and size, creel, and possession limits for fishing commercially for such species.



§ 27-4-72. Commercial eel fishing

Reserved. Repealed by Ga. L. 2012, p. 739, § 11/HB 869, effective January 1, 2013.



§ 27-4-73. Confiscation and disposition of illegally used commercial fishing gear

Should any law enforcement officer of this state or employee of the department discover any commercial fishing gear or any trap, net, seine, basket, or similar device for taking fish, which gear or device is being used in violation of this title, such officer or employee shall seize and hold the same. In the event no one within a reasonable time claims the seized commercial fishing gear and the owner thereof is unknown to such officer or employee, the gear shall be confiscated and shall become the property of the department and disposed of as ordered by the commissioner.



§ 27-4-74. Sale, purchase, or transportation of game fish generally

(a) Except as otherwise provided in this Code section and in Code Section 27-4-75, it shall be unlawful for any person to sell or purchase any game fish.

(b) Game fish shipped into this state and accompanied by a bona fide bill of sale or lading giving the date of the transaction, the details of the source of the fish, and the species, number, and pounds thereof may be lawfully transported, sold, and resold, provided each person in possession thereof has the bill of sale or lading and has otherwise complied with this Code section and any regulations promulgated pursuant to this Code section.

(c) It shall be lawful for any person to sell or purchase game fish from a pond when the owner of the pond has obtained a valid permit from the department and the permit is displayed in a prominent place at the pond and the person shall have complied with all the requirements of this Code section and any regulations promulgated pursuant to this Code section. The permit may be issued to the owner only once annually and shall limit the time for taking fish from the pond to 15 days unless an extension is granted by the department. However, no person shall sell, purchase, or possess any game fish taken from such a pond unless the fish are packaged and labeled with the pond permit number and the number and pounds of each species of fish contained therein. The fish shall remain so packaged until processed for consumption or released into another body of water.

(d) Notwithstanding any of the provisions of this title to the contrary, American shad, hickory shad, flathead catfish, and channel catfish harvested from Georgia waters other than private ponds in the course of commercial fishing as that term is defined in Code Section 27-1-2 shall not be subject to the prohibitions set forth in this Code section.



§ 27-4-74.1. Food fish dealers

Repealed by Ga. L. 1987, p. 908, § 2, effective July 1, 1987.



§ 27-4-75. (For effective date, see note.) Sale of fish by commercial fish hatcheries; sale of game fish; bill of sale or lading for possession of certain game fish and domestic fish; sale of diseased fish

(a) It shall be unlawful to sell any fish from a commercial fish hatchery as defined in Code Section 27-1-2 unless the hatchery is licensed under Code Section 27-2-23 or except as follows:

(1) Fish may be sold as provided in Code Section 27-4-74 or 27-4-76; and

(2) Domestic fish as defined in paragraph (23) of Code Section 27-1-2 and that are produced by an aquaculturist registered under Code Section 27-4-255.

(b) Except as provided in Code Section 27-4-74 and except for persons licensed as wholesale or retail fish dealers as provided in Code Section 27-4-76, it shall be unlawful for anyone other than a commercial fish hatchery licensed under Code Section 27-2-23 to sell any species of game fish. It shall also be unlawful for any person to have in his or her possession any such game fish obtained from a commercial fish hatchery, wholesale fish dealer, or retail fish dealer or domestic fish from an aquaculturist registered under Code Section 27-4-255 without a bona fide bill of sale or lading which provides the date of transaction, identifies the seller, and details at least two of the following three criteria for each species of fish contained therein: number, weight, or average length.

(c) It shall also be unlawful to sell fish from a commercial fish hatchery which the department has determined to have diseases or parasites which would be harmful to native fish populations.



§ 27-4-76. (For effective date, see note.) Licensing of wholesale and retail fish dealers; sale, transportation into state, or possession of live fish and fish eggs

(a) It shall be unlawful to engage in the business of a wholesale or retail fish dealer, as defined in Code Section 27-1-2, without first obtaining an annual license from the department as provided in Code Section 27-2-23. Properly licensed wholesale fish dealers or retail fish dealers may sell game fish obtained from a licensed fish hatchery or domestic fish obtained from a registered aquaculturist or as otherwise provided in Code Section 27-4-74. Notwithstanding any other provision to the contrary, a licensed commercial fish hatchery shall not be required to obtain a license as a wholesale fish dealer or a retail fish dealer.

(b) Notwithstanding subsection (a) of this Code section, nonresident persons may sell and transport fish and fish eggs into the state without being required to procure a wholesale fish dealer license where the sale and shipment are made to a wholesale fish dealer duly licensed under Code Section 27-2-23.

(c) The board may by regulation prohibit or limit the importation, possession, or sale in this state of live fish or fish eggs where the same are found to be harmful to endemic fish populations or where the importation, possession, or sale might introduce or spread disease or parasites.

(d) The conservation rangers or other agents or officials of the department shall confiscate any fish imported, purchased, or acquired by any person in violation of this Code section or any regulation promulgated by the board pursuant to this Code section.



§ 27-4-77. Suspension of license for violation of article

Upon a conviction of any person for the violation of any of the provisions of this article, all licenses held by any such person to fish commercially or operate or use commercial fishing gear in the public impounded waters or navigable streams of this state may, at the option of the court, be forfeited for a period of six months from the date of conviction.



§ 27-4-78. Governance of food fish processing plants

Any food fish processing plant shall be governed by the provisions of Article 6 of Chapter 2 of Title 26 as such provisions apply to meat and poultry processing plants.






Part 2 - Fresh-Water Fishing

§ 27-4-90. Commercial fishing license required; effective dates

It shall be unlawful for any person to engage in commercial fresh-water fishing in this state without having a valid commercial fishing license as provided in Code Section 27-2-23. The license shall be a personal license required of each individual engaging in the activities covered by this Code section and shall be effective from April 1 to March 31 of the following year.



§ 27-4-91. Lawful devices generally

(a) Except as otherwise provided by law or regulation, it shall be unlawful for any person engaged in commercial fresh-water fishing in this state to use any gear other than trotlines, baskets in accordance with Code Section 27-4-92, turtle traps, or shad nets in accordance with Code Section 27-4-71, to which have been attached a tag bearing the name, address, and commercial fishing license number of the person using any such gear.

(b) For purposes of subsection (a) of this Code section, "trotlines" means one line which has more than 50 hooks in any combination or a combination of lines with more than 50 hooks in use by one person. The lines must be marked with visible buoys and must be attended regularly and removed after the completed fishing trip. The lines must be submerged at least three feet below the surface of the water. It shall be unlawful to keep any game fish, except flathead catfish, channel catfish, American shad, and hickory shad, taken with such lines.

(c) For purposes of subsection (a) of this Code section, turtle traps must be constructed of netting and shaped as hoop nets. The traps must also have one open muzzle or throat at least 32 inches wide with a ring ten inches in diameter made into the rear of the trap to permit fish to escape. Notwithstanding any other provision to the contrary, it shall be unlawful to use such traps in the Chattahoochee River and its impoundments lying between Georgia and Alabama. It shall also be unlawful to retain any game fish taken in such traps in any of the waters of this state.



§ 27-4-92. Lawful baskets

(a) Except as otherwise provided by law or regulation, it shall be unlawful to fish with any basket unless such basket is constructed of one-inch mesh wire and is not more than 72 inches in length and 60 inches in circumference. One throat shall be located at the extreme front of the basket, and the second throat shall be located 17 inches behind the first. The second throat shall have a trap door 7 1/2 inches square.

(b) It shall be unlawful to fish with baskets in fresh-water flowing streams. It shall also be unlawful to fish with a basket without notifying the conservation ranger in the area of the time and place such basket is to be used.

(c) It shall be unlawful for any person to possess any basket or trap made of metal, wire, wood, fabric, or other material suitable for use or capable of use in taking fish from the waters of this state unless the person has a commercial fishing license and unless an identification tag as required in Code Section 27-4-91 is attached to the basket or trap; provided, however, that the owner of a private pond may possess and use a basket or trap for taking fish therefrom without the necessity of obtaining a commercial fishing license; provided, further, that baskets meeting the requirements of subsection (a) of this Code section may be possessed for the purpose of sale and may be sold at a regularly established place for sale without the owner or operator of the place obtaining a commercial fishing license.

(d) Notwithstanding any other provision to the contrary, it shall be unlawful to take any game fish, except flathead catfish and channel catfish, with baskets.

(e) Notwithstanding any other provision to the contrary, it shall be unlawful for any person to fish with more than five baskets in the waters of Lake Sinclair and Lake Oconee. No person shall fish with the baskets of other persons unless accompanied by such other persons at the time of such fishing.



§ 27-4-93. Use of commercial fishing gear within one-half mile below lock or dam

It shall be unlawful to use any commercial fishing gear, as designated in this title, within one-half mile below any lock or dam on any of the fresh waters of this state.






Part 3 - Salt-Water Fishing

§ 27-4-110. Commercial fishing license required

It shall be unlawful for any person other than a person in possession of a valid commercial crabbing license as provided for in Code Section 27-4-150, for purposes of such license, or a person in possession of a commercial food shrimp cast netting license as provided in Code Section 27-4-205, for purposes of such license, to engage in commercial fishing in any of the salt waters of this state without first obtaining a commercial fishing license, which shall be carried on his or her person while engaging in such activities. Each license shall be separate and distinct from each other and separate from and in addition to the commercial fishing boat license required by Code Section 27-2-8.



§ 27-4-111. Filing of bond or affidavit as condition for validity of commercial fishing boat license

A commercial fishing boat license issued under Code Section 27-2-8 shall not be valid unless there is in effect in the name of the owner of the boat one of the following:

(1) A cash forfeiture bond meeting the requirements of Code Section 27-4-134 sufficient to cover the forfeiture prescribed by law for the next offense; or

(2) A forfeiture bond executed by a bonding, surety, or insurance company meeting the requirements of Code Section 27-4-134 sufficient to cover the forfeiture prescribed by law for the next offense; or

(3) An affidavit meeting the requirements of Code Section 27-4-134.



§ 27-4-116. Diamondback terrapins

Reserved. Repealed by Ga. L. 2003, p. 654, § 13, effective July 1, 2003.



§ 27-4-117. Identification tags, numbers, and letters for boats or vessels

It shall be unlawful for any boat or vessel licensed by the department pursuant to Code Section 27-2-8 to fail to have fixed securely on each side of the bow or pilothouse thereof, and displayed conspicuously in order that it may be read from a reasonable distance, a tag furnished by the department. It shall also be unlawful for any boat or vessel so licensed to fail to have painted upon the boat or vessel, in a size and upon such part as may be prescribed by the department, such numbers and letters to identify the boat or vessel. The paint used for such purpose shall be different from and in clear contrast in color to the boat or vessel on which applied. The numbers and letters so painted on the boat or vessel shall not be covered at any time while the boat or vessel is trawling, fishing, or taking any seafood.



§ 27-4-118. Required records

(a) It shall be unlawful for any person landing seafood in this state to fail to maintain at all times a record book showing the amount of seafood landed per trip; the name and address of the person or persons to whom sold; the date of sale and the time and place of delivery; and such other information as may be required by the department.

(b) Each person required to maintain records pursuant to the provisions of subsection (a) of this Code section shall report such information to the department, whose address for the purpose of reporting shall be the Coastal Resource Division headquarters, at such times and in such manner as the board provides by rule or regulation.



§ 27-4-119. Lawful commercial shrimping devices

Repealed by Ga. L. 2007, p. 93, § 8, effective July 1, 2007.









Article 4 - Seafood

Part 1 - General Provisions

§ 27-4-130. Authority to close salt waters; notice; regulations prohibiting sale of seafood

(a) The commissioner shall have the power to close all or any portion of the salt waters of this state to commercial and noncommercial fishing by species for a period not to exceed six months within a calendar year. Any determination to close the salt waters pursuant to this subsection or to reopen such waters shall be made in accordance with current, sound principles of wildlife research and management.

(b) Nothing in this Code section shall prohibit a person from landing in this state any fish or seafood taken in federal waters pursuant to a valid commercial federal permit.

(c) For the purposes of enforcing this article, the department is authorized to zone the salt waters of this state.

(d) Public notice of the opening or closing of salt waters as provided in this article shall be given by posting a notice of such opening or closing at the courthouse in each coastal county and by such other means as may appear feasible to inform interested persons of the opening or closing. Such notices shall be posted at least 24 hours prior to any enforcement action taken pursuant to this Code section.

(e) In accordance with current, sound principles of wildlife research and management, the board is authorized to promulgate rules and regulations to prohibit the sale of any or all seafood in this state.



§ 27-4-130.1. Open seasons, creel and possession limits, and minimum size limits for certain finfish species

Repealed by Ga. L. 2012, p. 739, § 19/HB 869, effective January 1, 2013.



§ 27-4-130.2. Taking or possession of Atlantic billfish prohibited; catch and release exception

Repealed by Ga. L. 2012, p. 739, § 19/HB 869, effective January 1, 2013.



§ 27-4-131. Zoning of salt waters

Reserved. Repealed by Ga. L. 2012, p. 739, § 20/HB 869, effective January 1, 2013.



§ 27-4-132. Fishing for shrimp for noncommercial purposes generally

(a) In accordance with current, sound principles of wildlife research and management, the board is authorized to promulgate rules and regulations establishing the seasons, days, and places; methods of fishing and disposition; and size, creel, and possession limits for noncommercial fishing for shrimp. Except as otherwise provided by law, it shall be unlawful to fish for shrimp for noncommercial purposes in the salt waters of the State of Georgia except by means established by the board. The determination of whether to open or close a river or creek or a portion thereof for fishing for shrimp shall be made by the commissioner in accordance with current, sound principles of wildlife research and management.

(b) Reserved.

(c) It shall be unlawful to fish for shrimp except at such times and places as the commissioner may establish. The commissioner is authorized to open or close any or a portion of the salt waters of this state to fishing for food shrimp at any time between May 15 and the last day of February if the commissioner has determined that such action in opening or closing such waters is in accordance with current sound principles of wildlife research and management.



§ 27-4-132.1. Limit on amount of shrimp fished by cast net; penalty for violation

(a) (1) No person or group of persons occupying the same boat fishing for shrimp for noncommercial purposes by means of a food shrimp cast net may take more than 48 quarts of shrimp with heads or 30 quarts of shrimp tails in any day. No such person or group of persons occupying the same vessel may possess at any time more than 48 quarts of shrimp with heads or 30 quarts of shrimp tails.

(2) Reserved.

(3) (A) No group of persons occupying the same boat, one or more of whom is in possession of a commercial food shrimp cast netting license and who are fishing for shrimp by means of a food shrimp cast net, may take more than 150 quarts of shrimp with heads or 95 quarts of shrimp tails taken by such cast net or a combination of a cast net and a seine in any day; provided, however, that beginning December 1 and until the close of each food shrimp season, possession shall be limited to 75 quarts of shrimp with heads or 48 quarts of shrimp tails in any day.

(B) No such group of persons occupying the same vessel may possess at any time more than 150 quarts of shrimp with heads or 95 quarts of shrimp tails; provided, however, that beginning December 1 and until the close of each food shrimp season, no such group of persons occupying the same vessel may possess at any time more than 75 quarts of shrimp with heads or 48 quarts of shrimp tails.

(4) No one person fishing for shrimp solely by means of a seine, whether such person is acting alone or in a group of persons, may take more than 24 quarts of shrimp with heads or 15 quarts of shrimp tails in any day. No such person may possess at any time more than 24 quarts of shrimp with heads or 15 quarts of shrimp tails. If any person or group of persons are in possession of a food shrimp cast net and a seine, such person or group of persons shall be subject to the limits imposed upon taking shrimp by food shrimp cast net.

(5) No person or group of persons fishing for food shrimp for commercial purposes shall have on board a vessel any cast net other than a food shrimp cast net.

(6) Reserved.

(7) No vessel owner shall allow the vessel to be used by any person or persons to take more than the legal quantity allowable in any day regardless of the number of trips made or the duration of any trip by such vessel. It shall be unlawful for any vessel owner or operator to allow a vessel to be left anchored and unoccupied for the purpose of receiving shrimp taken by the occupant of any other vessel.

(b) (1) Violation of subsection (a) of this Code section shall constitute a misdemeanor.

(2) In addition to any criminal penalties assessed, any person violating the provisions of subsection (a) of this Code section shall pay a civil penalty in the amount of $50.00 for each quart of shrimp taken or possessed in excess of the allowable limit.

(c) Whenever the commissioner or his or her designee has reason to believe that any person has violated subsection (a) of this Code section or any rule or regulation promulgated to implement such subsection, he or she may request and shall receive a hearing before an administrative law judge of the Office of State Administrative Hearings acting in place of the Board of Natural Resources, as provided by Code Section 50-13-41. Upon finding that such person has violated subsection (a) of this Code section, the administrative law judge shall impose a civil penalty in the amount of $50.00 for each quart of shrimp taken or possessed in excess of the allowable limit. The decision of the administrative law judge shall constitute a final decision in the matter, and any party to the hearing, including the commissioner, shall have the right of judicial review thereof in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 27-4-133. Lawful nets; opening and closing waters; identification on boats fishing for shrimp

(a) Except as otherwise specifically provided, it shall be unlawful for any person to use a power-drawn net in any of the salt waters of this state for commercial shrimping for human consumption. All sounds shall be closed to such fishing, except that the commissioner may open Cumberland, St. Simons, Sapelo, St. Andrew, Wassaw, or Ossabaw sounds or any combination of such sounds at any time between September 1 and December 31, provided that he or she has determined that the shrimp in the waters of each sound to be opened are 45 or fewer shrimp with heads on to the pound; and the commissioner shall close each sound so opened when he or she has determined that the shrimp in the waters of the sound exceed 45 shrimp with heads on to the pound. The commissioner may open any waters outside, on the seaward side, of the sounds between May 15 and December 31, provided that he or she has determined that the shrimp in such outside waters are 45 or fewer shrimp with heads on to the pound; and the commissioner shall close the waters so opened when he or she has determined that the shrimp in such outside waters exceed 45 shrimp with heads on to the pound. The commissioner may open any waters outside the sounds during the months of January and February, provided that he or she has determined that the shrimp in such outside waters are 50 or fewer shrimp with heads on to the pound; and the commissioner shall close such outside waters so opened when he or she has determined that the shrimp in such outside waters exceed 50 shrimp with heads on to the pound. The department shall conduct inspections for such shrimp count, and a determination by the commissioner shall be conclusive as to the count. The commissioner shall provide public notice of the opening and closing of such waters, as provided in this Code section, by posting a notice of all openings and closings at the courthouse and on all shrimp docks and by such other means as may appear feasible. The notices shall be posted at least 24 hours prior to any change in the opening and closing of any such waters, provided that such notice is required only when waters are opened or closed by action of the commissioner.

(a.1) (1) It shall be unlawful to fish for shrimp for human consumption with any trawl or trawls having a total foot-rope length greater than 220 feet, not including the foot-rope length of a single trawl not greater than 16 feet when used as a try net. Foot-rope shall be measured from brail line to brail line, first tie to last tie on the bottom line. The provisions of this subsection shall not apply to vessels having a maximum draft of seven feet or less when fully loaded. The department is authorized to exempt trawls used by persons holding a valid scientific collection permit granted by the department.

(2) A vessel operator who violates the provisions of this subsection shall be guilty of a misdemeanor and, upon conviction, shall be fined not less than $500.00 nor more than $2,500.00, imprisoned for not longer than 30 days, or both, and any trawl on board the vessel shall be contraband and forfeited in accordance with the procedures set forth in Chapter 16 of Title 9.

(b) Reserved.

(c) Except as otherwise specifically provided, it shall be unlawful to fish with nets other than cast nets in any of the tidal rivers or creeks, except to fish for shad, provided that nothing contained in this Code section shall be construed so as to prohibit any person from using a beach seine along any public beach.

(d) The department shall have the power to close all or any portion of the salt waters of this state to commercial and recreational fishing in the event of a disaster likely to cause seafood to be unfit for human consumption or in the event of any other emergency situation.

(e) Nothing contained in this Code section shall be construed to prohibit any person from fishing in the salt waters of this state for shrimp to be used or sold for live bait pursuant to Code Section 27-4-171, provided that it shall be unlawful to fish for shrimp for bait with any trawl equipment which has been used to fish for shrimp pursuant to this Code section.

(f) In accordance with current, sound principles of wildlife research and management, the commissioner may authorize any person to fish for crabs, jellyfish, or whelks with power-drawn nets of four-inch stretched mesh from any waters outside, on the seaward side, of the sounds at any time during the year, or from the waters of Cumberland, St. Simons, Sapelo, St. Andrew, Wassaw, and Ossabaw sounds during the months of January, February, and March, when the commissioner has determined that fishing for crabs, jellyfish, or whelks within such waters will not be detrimental to the conservation of crabs, jellyfish, whelks, or shrimp. Possession of any net with mesh smaller than that provided in this subsection while taking crabs, jellyfish, or whelks shall be prima-facie evidence of the violation of this Code section.

(g) It shall be unlawful for any person fishing for shrimp for commercial purposes pursuant to this Code section to fail to have positioned on the bow or cabin of the boat taking such shrimp a board with a background color of daylight fluorescent orange and with such numerals and letters painted or affixed thereon as are specified by the department for the boat. The numerals and letters shall be at least 16 inches in height, black in color, of block character, and spaced so as to be readable from the air from left to right.

(h) Any determination to open or close the salt waters pursuant to this Code section shall be made in accordance with current, sound principles of wildlife research and management.



§ 27-4-134. Requirements for commercial fishing boat license; penalty for violation

(a) Upon application for a commercial fishing boat license under Code Section 27-2-8, the owner of such boat, if said boat is to be used for fishing with power-drawn nets in accordance with the provisions of Code Section 27-4-133, must do one of the following:

(1) Post a cash forfeiture bond in the form prescribed by the board in favor of the State of Georgia in the amount of $5,000.00, conditioned upon faithful compliance with Code Section 27-4-133;

(2) File with the commissioner a forfeiture bond in the form prescribed by the board executed by a bonding, surety, or insurance company licensed to do business in this state in favor of the state in the amount of $5,000.00, conditioned upon faithful compliance with Code Section 27-4-133; or

(3) File with the commissioner an affidavit in the form prescribed by the board stating that the affiant is a resident of the State of Georgia, that he is the sole owner of the boat to be licensed, and that the boat is free from all encumbrances, including but not limited to liens, mortgages, and other evidences of security interests. The department may require proof of residence or ownership or proof of residence and ownership. The affidavit shall acknowledge that the boat sought to be licensed will be subject to Code Section 27-4-137. The affidavit shall be filed by the department in the office of the clerk of the superior court as follows: when the owner is an individual, then in the county where he resides; when the owner is a partnership, corporation, or business entity other than an individual, then in the county of the owner's principal place of business. The affidavit shall be filed by the clerk like other security interests on boats; provided, however, that the filing of such affidavit shall not be permissible where the boat is documented under the laws of the United States.

(b) The term of the bond provided for in paragraphs (1) and (2) of subsection (a) of this Code section shall be for one year and shall correspond to the period of the license. When such a bond has been filed, Code Section 27-4-137 shall not apply to the boat covered by the bond. The commissioner shall have the right to recover on the bond for the breach of its conditions whenever said boat is used in violation of Code Section 27-4-133 or any rule or regulation promulgated pursuant thereto, either with or without the knowledge, consent, or acquiescence of the owner of the boat. The recovery shall be:

(1) For the first violation, $1,000.00; and

(2) For each subsequent violation within the period of any license, $4,000.00.

(c) Every breach or violation shall carry over to all succeeding bonds filed under this Code section. The aggregate liability shall not exceed the amount of the bond. However, in the event that the total amount of any bond is forfeited, the commercial fishing boat license shall be suspended until a new bond in the amount of $10,000.00 is filed covering the remainder of the period of the license. Until the new bond is filed, any commercial use of the boat shall be unlawful; and the owner shall be guilty of a misdemeanor of a high and aggravated nature. Nothing in this subsection shall be construed so as to alter or affect the seizure and civil forfeiture, under Code Section 27-4-137, of any boat not covered by the bonds provided for in paragraphs (1) and (2) of subsection (a) of this Code section.



§ 27-4-135. Maintenance of records by sellers; reports of oysters and clams harvested

Reserved. Repealed by Ga. L. 1991, p. 693, § 4, effective July 1, 1991.



§ 27-4-136. Maintenance of records by suppliers

(a) (1) It shall be unlawful for any person owning or operating shellfish canning or shucking facilities or otherwise dealing in purchasing, landing, packing, or supplying raw shrimp, shellfish, crabs, fish, or other seafood for commercial purposes to fail to keep a record in which is entered the amount of shrimp, shellfish, crabs, fish, or other seafood taken from Georgia waters for commercial purposes; the name of each person from whom purchased; the date and price of purchase; the grade and quantity purchased; the name, number, and approximate tonnage of the boat in which they were brought to the facility; the number of calendar days expended in harvesting the product; the approximate location or locations of harvest; the quantity canned and packed for shipment; the date and amount of each shipment; and such other information as the department requires.

(2) Each person required to maintain records pursuant to paragraph (1) of this subsection shall report such information to the department, whose address for the purpose of reporting shall be the Coastal Resource Division headquarters, at such times and in such manner as the board provides by rule or regulation.

(b) It shall be unlawful for any master collecting permittee to fail to maintain records in a form as prescribed by the Department of Agriculture.



§ 27-4-137. Civil forfeiture proceedings

(a) Each boat, propulsion unit, net, door, boom, winch, cable, electronic device, or accessory equipment used in violation of Code Section 27-4-133 or 27-4-171 is declared to be contraband and forfeited to the state in accordance with the procedures set forth in Chapter 16 of Title 9; provided, however, that:

(1) Forfeiture shall only be done in accordance with Code Section 9-16-12 and the property shall be described only in general terms; and

(2) The holder of any bona fide lien on the property shall be protected to the full extent of the lien, but only if the lien was perfected prior to the filing by the department of the affidavit provided for in paragraph (3) of subsection (a) of Code Section 27-4-134, provided that the state shall not be obligated beyond the proceeds of any such sale less the actual costs incurred.

(b) The Attorney General may, upon the request of the commissioner, aid the district attorney in the in rem proceeding arising from any seizure or confiscation of property.



§ 27-4-138. Penalties for offenses pertaining to operation of commercial fishing boats engaged in illegal fishing with power-drawn nets

(a) (1) As used in this Code section, the term "fishing day" means any day in any period during which the waters of this state are open to commercial shrimping pursuant to Code Section 27-4-133 and any administrative order of the commissioner.

(2) Any person on board any commercial fishing boat who violates or causes to be violated the provisions of Code Section 27-4-133 or of Code Section 52-7-13 with regard to waters identified in paragraph (1) of subsection (a) of such Code section, which violation occurs not more than one-fourth mile within any waters which are closed or declared a boating safety zone at the time of the violation, shall be guilty of a misdemeanor of a high and aggravated nature and shall be punished as such, subject to minimum punishment as follows:

(A) For the first offense, the person shall be fined not less than $500.00;

(B) For the second offense, the person shall be fined not less than $1,500.00 and given a mandatory suspension from any commercial fishing for ten fishing days; and

(C) For the third or any subsequent offense, the person shall be fined not less than $5,000.00 and given a mandatory suspension from any commercial fishing for 60 fishing days.

(3) Any person in command of any commercial fishing boat who violates or causes to be violated the provisions of Code Section 27-4-133, which violation occurs one-fourth mile or more within any waters which are closed at the time of the violation, shall be guilty of a misdemeanor of a high and aggravated nature and shall be punished as such, subject to minimum punishment as follows:

(A) For the first offense, the person shall be fined not less than $5,000.00 and given a mandatory suspension from any commercial fishing for 60 fishing days;

(B) For the second offense, the person shall be fined not less than $10,000.00 and given a mandatory suspension from any commercial fishing for 120 fishing days; and

(C) For the third or any subsequent offense, the person shall be fined not less than $10,000.00 and given a mandatory suspension from any commercial fishing for one year.

(4) Any person who violates a mandatory suspension provided for in paragraphs (2) and (3) of this subsection shall, upon a proper showing, be subject to imprisonment for a period not to exceed 12 months.

(b) It is the responsibility of every person operating a commercial fishing boat to determine whether or not the boat has a license which is valid and in effect. Any person who is engaged in illegal fishing with power-drawn nets while operating a boat which has not been licensed or which has had its license suspended and not reinstated shall be guilty of a misdemeanor and shall be punished by a mandatory minimum sentence as follows:

(1) For the first offense, the person shall be fined not less than $2,500.00 or sentenced to not less than 30 days' nor more than 12 months' imprisonment, or both; and

(2) For the second offense, the person shall be fined not less than $5,000.00 and given a mandatory suspension from any fishing for not less than five years. Any person who violates such mandatory suspension shall, upon a proper showing, be subject to imprisonment not to exceed 12 months.

(c) For purposes of this Code section, "illegal fishing with power-drawn nets" means any violation of Code Section 27-4-133 or 27-4-171.

(d) Adjudication of guilt or imposition of sentence shall not be suspended, probated, deferred, or withheld for any offense punishable under this Code section.



§ 27-4-139. Taking of shrimp for recreational purposes; lawful nets and use of shrimp; penalty for violation

Reserved. Repealed by Ga. L. 2007, p. 93, § 13, effective July 1, 2007.



§ 27-4-140. Penalties for using recreational food shrimp cast netting

(a) Any enforcement officer or other law enforcement officer who discovers an illegal cast net being used on the waters of this state shall confiscate the net, which shall be forfeited.

(b) Any person convicted of using an illegal cast net to fish for shrimp from the waters of this state for commercial sale for food purposes shall be guilty of a misdemeanor.

(c) Any person convicted for the second or any subsequent time of using an illegal cast net shall, in addition to any other penalty imposed by law, forfeit the vessel on which the violation occurred and in addition all commercial fishing and boat licenses issued to such person shall be revoked in accordance with the provisions of Code Section 27-2-25.

(d) Any person convicted of illegally fishing for shrimp from the waters of this state for commercial sale for food purposes shall be guilty of a misdemeanor. Possession of a quantity of shrimp in excess of the noncommercial food shrimp possession limit allowed pursuant to Code Section 27-4-132.1 shall be prima-facie evidence of the intent of the person or persons so in possession to take shrimp for commercial purposes.






Part 2 - Crabs

§ 27-4-150. Taking, possessing, and dealing in crabs and peelers; required records

(a) It shall be unlawful for any person to take or possess in this state any crab, other than a mature adult female crab, measuring less than five inches from spike to spike across the back; provided, however, that any person may take or possess peelers measuring at least three inches from spike to spike across the back. Any crabs taken or possessed in violation of this paragraph may not be intentionally killed and must be returned to the salt waters of this state as soon as possible; provided, however, nothing in this paragraph shall prohibit any person from importing, transporting, or possessing crabs when such person can provide documentary evidence showing that the crabs were taken outside this state in full compliance with the laws of the state of origin. He or she must have an executed invoice showing the point of origin of such crabs and exhibit such an invoice upon demand to any conservation ranger.

(b) It shall be unlawful for any person other than a licensed commercial fisherman or licensed commercial crab fisherman to take or possess commercial quantities of crabs, other than soft-shelled crabs, during any 24 hour period; provided, however, nothing in this subsection shall be construed to prohibit a person from possessing commercial quantities of such crabs when the person can provide documentary evidence showing that the crabs were purchased from a licensed commercial fisherman, a licensed commercial crab fisherman, or any person licensed to engage in the business of selling seafood or were purchased outside this state.

(c) (1) It shall be unlawful for any person other than a licensed commercial crab fisherman or a licensed soft-shell crab dealer to take or possess peelers in commercial quantities; provided, however, it shall be lawful for any person to possess such amount of peelers when the person can provide documentary evidence showing that the peelers were purchased from a licensed soft-shell crab dealer or any person licensed to engage in the business of selling seafood or were purchased outside the state.

(2) It shall be unlawful for any person taking peelers to sell the peelers to any person other than a licensed soft-shell crab dealer.

(3) It shall be unlawful for a soft-shell crab dealer to purchase peelers from any person other than a licensed commercial crab fisherman or another soft-shell crab dealer, provided that it shall be lawful for a soft-shell crab dealer to purchase peelers from any person outside this state, or from outside this state.

(d) It shall be unlawful for any person other than a licensed soft-shell crab dealer to operate a shedding facility for commercial purposes.

(e) (1) Except as provided in Code Section 27-4-133, only a person in possession of a valid commercial crabbing license may operate a commercial fishing boat for the purpose of commercial crabbing activities as provided for in subsections (b) and (c) of this Code section. Such license shall be distinct from and in addition to the commercial fishing boat license required by Code Section 27-2-8.

(2) On and after May 1, 2013, the total number of new commercial crabbing licenses issued shall not exceed 100. Those commercial crabbing licenses issued prior to May 1, 2013, shall remain active until such time the license is not renewed. Any license which is not renewed by May 1 of any license year shall revert to the department for reissue by lottery devised and operated by the department. No person may hold more than one license at any time.

(3) Commercial crabbing licenses may be sold for consideration to any person not holding a current commercial crabbing license unless otherwise prohibited by law or regulation.

(4) Commercial crabbing licenses may be transferred to the licensee's spouse, lineal descendants, siblings, or lineal ancestors if the licensee dies or is permanently and totally disabled. An instrument of the court declaring the rightful heir or recipient may be required for transfers upon a death. For purposes of this Code section, a permanent, total disability shall be a physical or mental impairment of a total and permanent nature which prevents gainful employment and which is certified as such by the United States Department of Veterans Affairs, the Social Security Administration, Medicaid, medicare, the Railroad Retirement System, or a unit of federal, state, or local government recognized by the board by rule or regulation. The transferee of a license so transferred shall engage in commercial crabbing as evidenced by his or her commercial crab harvest records within two years after such transfer or the license shall revert to the department for reissue as provided in paragraph (2) of this subsection. Any person receiving a commercial crabbing license by transfer shall register such transfer with the department and pay to the department the license fee, if so required, within 30 days following the date of the transfer.

(f) (1) It shall be unlawful for anyone engaged in commercial fishing for crabs in the salt waters of this state to fail to maintain at all times a record book showing the amount of crabs caught daily; the name and address of the person or persons to whom sold; the date of sale and the time and place of delivery; and such other information as may be required by the department. If no fishing occurred during any calendar month, a report stating such must be filed.

(2) Each person required to maintain records pursuant to the provisions of paragraph (1) of this subsection shall report such information to the department at such time and in such manner as the board provides by rule or regulation. Such records shall be deemed provided in accordance with the provisions of this subsection on the date they were postmarked with the correct address and postage.

(3) Any person who fails to report records as required by the provisions of paragraph (2) of this subsection within 60 days of the date such report is due shall be penalized as follows:

(A) On a first offense, the person shall pay a fine of $250.00;

(B) On a second offense, the person shall pay a fine of $500.00; and

(C) On a third or any subsequent offense, the person shall pay a fine of $500.00, and his or her commercial crabbing license shall be suspended for a period of ten days.

(4) Any licensed crabber who has not submitted all harvest records for the previous year, as required by paragraph (2) of this subsection and all pertinent rules and regulations, shall be ineligible for license renewal until such time as the required records have been submitted and all penalties paid.

(g) Any person violating the provisions of subsection (a) of this Code section shall be guilty of a misdemeanor and, upon conviction, shall pay a fine as follows:

(1) For a first offense, the person shall pay a fine of $250.00;

(2) For a second offense, the person shall pay a fine of $500.00, and his or her commercial crabbing and commercial fishing boat licenses shall be suspended for ten days and may not be used by any person; and

(3) For a third and each subsequent offense, the person shall pay a fine of $1,000.00, and his or her commercial crabbing and commercial fishing boat licenses shall be suspended for 60 days and may not be used by any person. Any person whose license is so suspended shall remove all of his or her traps from the water not later than ten days after the first day of the suspension.



§ 27-4-151. Use of crab traps; identification of boats or vessels; closure of salt waters authorized.

(a) For purposes of crabbing, that portion of the St. Marys River and the Satilla River System (including the Satilla River and White Oak Creek) which is seaward of the points at which the Seaboard Coastline Railroad crosses such streams and that portion of the Altamaha River System which is seaward of the points at which U.S. Highway I-95 crosses the streams of that system shall be considered salt water. It shall be unlawful to place any crab trap in the waters of this state other than that described as salt water in Code Section 27-4-1 or by this subsection.

(b) It shall be unlawful to set or place any commercial crab trap in the salt waters of this state which does not have attached a float which is made of a substance visible from a distance of 100 feet in clear weather at slack tide. For the purposes of this Code section, "slack tide" means that portion of the tidal current characterized by slowness, sluggishness, and lack of energy and which occurs approximately midway between maximum flood-tide and maximum ebb-tide currents and between maximum ebb-tide and maximum flood-tide currents.

(c) It shall also be unlawful to set or place in the salt waters of this state any commercial crab trap which does not have attached a float with such identification as is assigned by the department to the owner of the trap. Such identification shall be at least one inch in height, of a color which contrasts with the color of the float, of block character, and spaced so as to be readable from left to right. The identification shall be assigned by the department to the owner of the trap when the owner is issued his or her commercial crabbing license. For subsequent years, the same identification shall be assigned to such commercial crab fisherman.

(d) (1) When the float of a commercial crab trap has been identified as provided in this Code section, it shall be unlawful for any person, other than the licensed commercial crab fisherman or a sole individual licensed as required in subsection (b) of Code Section 27-4-150 and carrying on his or her person written permission from the licensed commercial crab fisherman if the department has been previously notified in writing of such permission, to pull such trap or to take crabs from such trap or intentionally to damage, destroy, remove from the water any crab trap or float thereof, or to use such a float for any purpose. It shall also be unlawful for any person to use such a float for any purpose other than to mark a submerged crab trap. For purposes of determining the number of crab traps a person is employing, it shall be conclusively presumed that a crab trap is tethered to each such float.

(2) In addition to the penalty provided by Code Section 27-1-38, any person convicted of violating the provisions of this subsection shall be penalized as follows:

(A) On a first offense, his or her crabbing license shall be suspended for a period of three months, during which time the person shall be ineligible to apply for a new license and upon the completion of which he or she may renew the license;

(B) On a second offense, his or her crabbing license shall be suspended for a period of six months, during which time the person shall be ineligible to apply for a new license and upon the completion of which he or she may renew the license; and

(C) On a third or any subsequent offense, his or her crabbing license shall be permanently revoked and the person shall be prohibited from purchasing a license in the future.

(e) It shall also be unlawful for any person to engage in commercial crabbing with a boat or vessel unless there is displayed on each side of the forward third of the boat or vessel so as to be readable from the water such identification as is assigned by the department to such person. The identification shall be at least eight inches in height, of a color which contrasts with the color of the background, of block character, and spaced so as to be readable from left to right. The assigned identification of the boat or vessel being utilized shall correspond to the identification of the float of the trap from which crabs are being taken. No boat or vessel shall be assigned more than one identification in any license year unless such boat or vessel is transferred to another licensed commercial fisherman and such transfer is registered with the department. A crabbing boat or vessel may only employ traps marked with floats with identification issued by the department corresponding to the identification of the boat or vessel being utilized. No identification may be assigned to more than one boat or vessel in any license year, except for replacement vessels as provided in subparagraph (g)(1)(B) of this Code section; provided, however, that one identification number may be assigned to a licensed crabber's primary and alternate vessels, only one of which may be operated for crabbing at any time.

(f) It shall be unlawful for any person to catch crabs for commercial purposes within 100 feet of the dock of any other person. It shall also be unlawful to place or set commercial crab traps in the channel of any stream when such channel has been marked by a lawfully established system of waterway markers.

(g) (1) (A) The first time after July 1, 1998, that a person obtains or renews a commercial crabbing license, he or she shall obtain a permit from the department establishing the maximum number of traps he or she may deploy at any given time during that license year. Such permits shall be issued in 50 trap increments up to a maximum of 200 traps. The licensee shall pay a fee of $2.00 per trap for the permit, and the permit shall be for the same duration and shall be renewed at the same time as the commercial crabbing license.

(B) No crab trap permit may be sold or transferred to another person except as provided in this subparagraph. Such a permit may be transferred along with the transfer of the licensed commercial crabber's nontrawler license to a replacement vessel if the transfer of the permit and the license is registered with the department. Such a permit may be transferred to the purchaser of a commercial crab boat along with the commercial crabber's license and the commercial crabber's nontrawler license if the transfer of the permit, the commercial crabber's license, and the commercial crabber's nontrawler license are recorded with the department and a new permit fee is paid to the department.

(C) No crab trap permit may be amended to permit the use of more traps except at the time of license renewal. The licensee shall have the trap permit in his or her possession at all times while crabbing.

(2) It shall be unlawful for any licensed commercial crab fisherman or a person designated by such licensee as provided in subsection (d) of this Code section to employ more crab traps than the number allowed by his or her crab trap permit at any time. It shall be unlawful for any person to exercise harvest permission as provided in subsection (d) of this Code section from more than one licensed commercial crab fisherman at any time.

(3) Any person violating the provisions of paragraph (1) or (2) of this subsection shall be guilty of a misdemeanor of a high and aggravated nature and, upon conviction, shall be punished by a fine of not more than $2,000.00 or incarceration for not longer than one year or both. In addition to such criminal penalty, any person found guilty of employing more than the permitted number of crab traps shall pay a civil fine of $100.00 for each excess trap. In addition to such criminal and civil penalties, the license of any person found guilty of employing more than 50 excess crab traps shall be suspended for one year, during which time the person shall be ineligible to apply for a new license and upon the completion of which he or she may renew the license. Upon a second or subsequent such offense, the person's license shall be revoked for one year, and at the end of that time such person must apply for a new license as if he or she had never before been in possession of a license; provided, however, that such individual shall not be eligible to receive a license through transfer pursuant to paragraph (3) or (4) of subsection (e) of Code Section 27-4-150.

(4) Whenever the commissioner or his or her designee has reason to believe that any person has violated the provisions of paragraph (1) or (2) of this subsection or any rule or regulation promulgated to implement such subsection, he or she may request and shall receive a hearing before an administrative law judge of the Office of State Administrative Hearings acting in place of the Board of Natural Resources, as provided by Code Section 50-13-41. Upon finding that such person has violated this Code section, the administrative law judge shall impose a civil penalty in the amount of $100.00 for each trap in excess of the permitted number. The decision of the administrative law judge shall constitute a final decision in the matter, and any party to the hearing, including the commissioner, shall have the right of judicial review thereof in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(h) Any commercial crab trap in violation of this Code section is declared to be contraband and subject to seizure by conservation rangers, sheriffs, and other peace officers authorized to enforce this title.

(i) Nothing in this title shall be construed to require any individual to obtain a commercial fishing license or a commercial crabbing license when such person is deploying six or fewer crab traps in the salt waters of this state to take crabs for personal consumption; provided, however, that each crab trap measures 2 feet by 2 feet or smaller; a float clearly marked with the owner's name and address is attached to each crab trap; the quantity of crabs taken or possessed by such person does not exceed one bushel per person or two bushels per boat when the boat is occupied by more than one person; and the crabs are not sold.

(j) The commissioner shall have the power to close all or any portion of the salt waters of this state to commercial and recreational fishing for blue crabs or any component of the blue crab fishery, including peeler, soft, or sponge crabs. Any determination to close the salt waters pursuant to this subsection or to reopen such waters shall be made in accordance with current, sound principles of wildlife research and management as provided by Code Section 27-4-130.






Part 3 - Taking Shrimp for Bait

§ 27-4-170. Sport bait shrimping

Reserved. Repealed by Ga. L. 2012, p. 739, § 24/HB 869, effective January 1, 2013.



§ 27-4-171. Bait shrimping

(a) (1) It shall be unlawful for any person to fish for shrimp for live bait to be sold, to engage in the sale of shrimp for live bait, or to engage in the sale of shrimp for dead bait unless the person has a bait dealer license and possesses a valid personal commercial fishing license as provided in Code Section 27-2-23 or is an employee of a licensed bait dealer and possesses a valid personal commercial fishing license as provided in Code Section 27-2-23; provided, however, that no cashier employed by a licensed bait dealer and not actively involved in the harvest of bait shrimp shall be required to obtain a commercial fishing license under this Code section. No bait dealer license shall be issued to a person holding a commercial food shrimp cast netting license issued pursuant to Part 5 of this article. Any license issued pursuant to this Code section shall be invalid immediately upon the holder's obtaining such a commercial food shrimp cast netting license. No bait dealer license shall be issued for an individual whose establishment is located on any dock or other facility, including platforms, walkways, and buildings, which is one contiguous unit and where shrimp taken pursuant to Code Section 27-4-133 are processed, stored, or sold for retail purposes.

(2) In addition to complying with subsection (b) of this Code section, any applicant for a bait dealer license must first file with the commissioner a forfeiture bond in the form prescribed by the department, executed by a bonding, surety, or insurance company licensed to do business in this state, in favor of the state in the amount of $2,000.00, conditioned upon the faithful compliance by the person and all his or her employees with all the laws and regulations relating to the taking, possession, and sale of bait shrimp, provided that a cash forfeiture bond in like amount may be substituted in lieu of the commercial bond provided for in this Code section. The term of the bond shall be one year and shall correspond to the period of the bait dealer license, which shall be from April 1 to March 31. The bond shall be in addition to the commercial fishing boat license, where applicable, required by Code Section 27-2-8 and in addition to the personal commercial fishing license required by this Code section. Notation of execution of the bond shall be stamped or endorsed on the applicant's bait dealer license.

(3) Trawler licenses for bait shrimp trawling shall not be issued to any person who does not possess a valid bait dealer license unless such person is an employee of a licensed bait dealer.

(4) In addition to the general provisions of this Code section and in accordance with current, sound principles of wildlife research and management, the board is authorized to promulgate rules and regulations establishing the seasons, days, and places; methods of fishing and disposition; and size, creel, and possession limits for commercial bait shrimping.

(5) It shall be unlawful for any person fishing for shrimp for live bait pursuant to this Code section to:

(A) Hold a valid commercial food shrimp cast netting license issued pursuant to Part 5 of this article or to employ any person holding such a commercial food shrimp cast netting license;

(B) Fish for shrimp pursuant to this Code section in closed waters. All salt waters of this state shall be closed to fishing for shrimp pursuant to this Code section, except those rivers or creeks or portions thereof opened to such taking. The determination of whether to open or close a river or creek or portion thereof shall be made by the commissioner in accordance with current, sound principles of wildlife research and management; and

(C) Fail to maintain on the commercial fishing boat bait-holding facilities which comply with the requirements set forth by the board.

(b) It shall be unlawful for any person to sell or otherwise dispose of, for human consumption, any shrimp caught pursuant to this Code section or to possess such shrimp for the purpose of sale or other distribution for human consumption or personally to consume such shrimp. Possession of shrimp with heads off shall be prima-facie evidence that the shrimp are to be sold for human consumption or are personally to be consumed. Possession of more than 20 quarts of unlabeled, unpackaged, or unfrozen heads-on shrimp shall be prima-facie evidence that such shrimp are to be used for human consumption or are personally to be consumed.

(c) This Code section shall not prohibit the interstate import of bait shrimp provided that a bona fide bill of lading accompanies such shrimp as proof that such shrimp were not taken or transported in violation of this Code section or the laws of the jurisdiction from which the bait shrimp originated.

(d) It shall be unlawful for any person fishing for shrimp pursuant to this Code section to fail to have positioned on the bow or cabin of the boat being used for fishing for shrimp a board with a background color of daylight fluorescent orange with such numerals and letters painted or affixed thereon as are specified by the department for a particular established bait dealership. The numerals and letters shall be at least 16 inches in height and two inches in width or thickness, black in color, of block character, clearly legible, and spaced so as to be readable from the air from left to right. The numerals and letters required for compliance with this subsection shall be assigned by the department at the time a bait dealer license is issued pursuant to Code Section 27-2-23.

(e) The department shall inspect the bait dealer facilities within 30 days from the time application for license is received to ensure the facilities comply with the requirements of this Code section and Code Section 48-8-59 before issuing a bait dealer license.



§ 27-4-172. Protections for horseshoe crabs; catch limits; exceptions

Reserved. Repealed by Ga. L. 2012, p. 739, § 26/HB 869, effective January 1, 2013.






Part 4 - Shellfish

§ 27-4-190. Master collecting and picker's permits; hours for taking shellfish; recreational harvesting

(a) (1) It shall be unlawful to take or possess shellfish in commercial quantities or for commercial purposes without first having obtained a master collecting permit or without proof of purchase that such shellfish were purchased from a certified shellfish dealer. Master collecting permits shall specify whether the permittee is authorized to take oysters, clams, or other shellfish and shall only be issued to persons certified by the Department of Agriculture to handle shellfish unless permission to take and possess shellfish for mariculture purposes has been granted by the department as described in subsection (d) of Code Section 27-4-197. Such permits shall be provided annually at no cost by the department but shall only be issued to persons with the right to harvest shellfish pursuant to Code Sections 44-8-6 through 44-8-8 or to holders of leases from such persons. A permittee may request authorization from the department for employees or agents, who shall be referred to as pickers, of such permittee to take shellfish from permitted areas. Such request shall be in writing to the department and shall include the name, address, and personal commercial fishing license number of the picker. It shall be unlawful for pickers to take or possess shellfish as authorized under their employer's master collecting permit unless they carry on their person while taking or in possession of shellfish a picker's permit as provided by the department indicating the exact area and circumstances allowed for taking. Such pickers' permits and charts shall be provided annually by the department at no cost and shall be in a form as prescribed by the department. Pickers must possess a valid personal commercial fishing license as provided for in Code Section 27-4-110 and, when a boat is used, a valid commercial fishing boat license as provided in Code Section 27-2-8. Master collecting permits and pickers' permits shall not be issued to persons who have been convicted three times in the two years immediately preceding the filing of an application for a permit of violations of this Code section, subsection (b) of Code Section 27-4-193, subsections (a) and (b) of Code Section 27-4-195, or Code Section 27-4-199. Master collecting permits and pickers' permits issued to master collecting permittees' agents shall be surrendered to the department upon termination of Department of Agriculture certification for handling shellfish, upon termination of right to harvest shellfish, or upon violation of any provision of this title. If a picker is removed from authorization to take shellfish by the master collecting permittee, that picker shall immediately surrender to the department his picker's permit. It shall be unlawful to possess unauthorized pickers' permits or pickers' permits issued to another person.

(2) All commercially licensed vessels engaged in commercial shellfish harvest or transport, whether with shellfish on board or not, shall have a portable marine toilet on board, as the term is defined in Code Section 52-7-3.

(b) It shall be unlawful for any person to take or possess shellfish from unauthorized locations and during unauthorized periods of taking. It shall be unlawful to take shellfish except between the hours of one-half hour before sunrise and one-half hour after sunset.

(c) A master collecting permit shall not be issued if the permittee has failed to comply with Code Section 27-4-196 during the previous harvest season or if the issuance is determined not to be in accordance with sound, current principles of wildlife research and management by the department. Permits may be revoked according to Code Section 27-2-25.

(d) It shall be unlawful to take any quantity of shellfish for commercial purposes from public recreational harvest areas. Recreational quantities of oysters in the shell shall be two bushels per person with up to six bushels per boat per day. Recreational quantities of clams in the shell shall be one bushel or less per person with no more than one bushel per boat per day. Recreational quantities of shucked oysters or clams or a combination thereof shall be one gallon per day. It shall be unlawful to harvest shellfish recreationally except in areas designated by the commissioner except that private property owners or persons authorized by private property owners may harvest recreational quantities of shellfish from areas for which they have harvest rights to shellfish if they have in their possession proof of ownership or a letter of permission from the property owner stating the dates allowed to take shellfish, type of shellfish which may be taken, and a description of the area allowed for such taking. Private property owners wishing to harvest recreational quantities of shellfish or to issue permission to others to harvest recreational quantities of shellfish shall notify the department in writing prior to the taking of shellfish or the permitting of others to take shellfish so harvest areas can be opened according to Code Section 27-4-195. Permission to harvest shellfish recreationally in public recreational harvest areas shall be granted to all residents and nonresidents upon the designation of individual public recreational harvest areas.



§ 27-4-191. Shellfish dredging permits; bond required of master collecting permittees applying for shellfish dredging permits

Reserved. Repealed by Ga. L. 1991, p. 693, § 6, effective July 1, 1991.



§ 27-4-192. Methods of taking shellfish generally

(a) Unless authorized by the department, it shall be unlawful for any person to take or possess for commercial purposes any shellfish taken from the salt waters of this state except by hand or hand-held implement. The department may authorize the use of other equipment for taking shellfish for commercial purposes upon such conditions as the department determines are in accordance with current, sound principles of wildlife research and management. It shall be unlawful to take or possess shellfish taken by such other equipment unless prior written approval has been obtained from the department and unless a copy of the written permission is on the person of the authorized harvester and unless the conditions of the written authorization are being met. Such other equipment includes, but is not limited to, rock dredges, escalator dredges, hydraulic dredges, mechanical tongs, patent tongs, and any power drawn or driven device.

(b) It shall be unlawful for any person to take or possess shellfish for recreational purposes using any instrument other than hand or hand-held implement.



§ 27-4-193. Taking shellfish from unapproved growing areas; operating facility for controlled purification of shellfish

(a) As used in this Code section, the term "approved growing area" means that area or areas approved by the department for shellfish harvesting and "unapproved growing area" means all other areas.

(b) It shall be unlawful to take or possess shellfish from unapproved growing areas except at such times and places as the department may establish. The department is authorized to close approved growing areas to allow transplanting at any time between January 1 and December 31. It shall be unlawful to engage in transplanting of shellfish from unapproved growing areas without written authorization from the department. Such authorization may condition the transplanting upon compliance with current, sound principles of wildlife research and management. In approving growing areas, the department shall consider such current guidelines as have been established by the National Shellfish Sanitation Program at the time of approval of the growing areas and current, sound principles of wildlife research and management.

(c) It shall be unlawful to build or operate a facility for controlled purification of shellfish without prior written authorization from the department. In issuing such authorization, the department shall consider such current guidelines as have been established by the National Shellfish Sanitation Program and the rules and regulations of the Department of Agriculture at the time of such authorization.



§ 27-4-194. Minimum size of shellfish which may be taken for commercial or noncommercial purposes

(a) (1) It shall be unlawful to take any oysters for noncommercial purposes when the shells of the oysters measure less than three inches from hinge to mouth, except that oysters less than three inches from hinge to mouth may be removed if attached to an oyster of that minimum size and the oyster so attached cannot be removed without destroying the three-inch oyster.

(2) It shall be unlawful to take any oysters for commercial purposes when the shells of the oysters measure less than two inches from hinge to mouth, except that oysters less than two inches from hinge to mouth may be removed if attached to an oyster of that minimum size and the oyster to which it is so attached cannot be removed without destroying the two-inch oyster.

(3) It shall be unlawful for any person engaged in shucking or canning oysters for market to shuck, can, purchase, or have in possession any quantity of oysters containing more than 5 percent of oysters of prohibited size as defined in this Code section. Smaller oysters may be taken incidentally with such minimum-size oysters when they are directly attached to the minimum-size oysters. Oysters of prohibited size as defined in this Code section may be taken or possessed if prior written approval has been obtained from the department and such approval is on the person of the harvester or person in possession of the oyster.

(b) It shall be unlawful to take or possess any clam for commercial or recreational purposes when the maximum depth of the shell of the clam measures less than three-fourths' inch thickness from one shell half to the other unless prior written approval has been obtained from the department and such approval is on the person of the harvester or person in possession of the clam.



§ 27-4-195. Times and places for taking shellfish

(a) It shall be unlawful to take shellfish from any of the salt waters of this state except at such times and places as the commissioner may establish. The commissioner is authorized to open or close for the purpose of taking shellfish any or a portion of the salt waters of this state at any time between January 1 and December 31, provided that he has determined that such action in opening or closing said salt waters is in accordance with current, sound principles of wildlife research and management.

(b) It shall be unlawful to give permission to take shellfish from any area not opened pursuant to this Code section or to give permission to harvest shellfish from areas for which the individual granting such permission does not have harvest rights.



§ 27-4-196. Distribution and transplanting of oyster shells and culch material by permittee

(a) As used in this Code section, the term:

(1) "Culch" includes, but is not limited to, oyster shells, clam shells, and other shellfish shells when those shells originated from Georgia salt waters; oak brush, cement-coated shingles, nongalvanized wire fencing, small gravel, and any other material approved by the department.

(2) "Culch material" means that material which is approved by the department and which is conducive to larval oyster attachment.

(b) It shall be unlawful for any permittee authorized pursuant to Code Section 27-4-190 to gather oysters for commercial purposes from beds other than those leased from the state to fail to do one of the following each year:

(1) Distribute upon areas designated by the department at least 33 1/3 percent by volume of oyster shells taken by permittee or taken under authorization by permittee during the immediately preceding harvest season;

(2) Transplant at least such amount by volume of oysters from unapproved growing areas in accordance with the requirements of this article; or

(3) Distribute or transplant at least such amount by volume of culch material.

(c) It shall be unlawful for any permittee or permittee's authorized agent taking oysters from beds leased from the state to fail to return to the beds the shells taken from such beds in such amounts as are specified in the lease agreement.

(d) Such shell deposition, oyster transplanting, or deposition of culch material shall be done under the direction or supervision of the department and shall require prior notification to the department of any such proposed action.



§ 27-4-197. Shellfish sanitation program; requirements as to shipment of shellfish

(a) The department and the Department of Agriculture shall conduct a shellfish program sufficient to be certified by the United States Food and Drug Administration for interstate shipment of shellfish produced in this state.

(b) It shall be unlawful for any person handling shellfish for purposes of sale or shipment to fail to keep such shellfish in clean barrels, bags, crates, baskets, or other containers as prescribed by the Department of Agriculture. It shall be unlawful to fail to attach to each such container a tag obtained from the Department of Agriculture or to mark containers of shucked shellfish with mandatory information as described by the Department of Agriculture. It shall be unlawful to possess shellfish which are not properly tagged or labeled according to this Code section. Such tags or labels shall indicate the information as required by the Department of Agriculture.

(c) It shall be unlawful to affix tags issued to a certified dealer onto containers of another or to fail to surrender unused tags to the Department of Agriculture upon termination of certification or master collecting permit.

(d) It shall be unlawful to ship or possess commercial quantities of shellfish unless certified by the Department of Agriculture. It shall be unlawful to possess shellfish from out-of-state sources unless those shellfish were purchased from certified dealers. It shall be unlawful to ship shellfish through Georgia unless certified. Certified dealers are those permitted to handle shellfish according to the guidelines of the National Shellfish Sanitation Program. The department may issue permission to uncertified firms to take and possess shellfish for mariculture purposes. Such permission may be issued upon such conditions as the department determines are in accordance with current, sound principles of wildlife research and management.



§ 27-4-198. Lease of shellfish beds from department

(a) Any person desiring to lease any state shellfish beds for the exclusive rights to harvest those shellfish pursuant to this Code section shall make an application in writing to the department. The application shall include the name and legal residence of the applicant, a National Oceanic and Atmospheric Administration (NOAA) chart indicating the area desired to be leased, the names and addresses of adjacent landowners as recorded on county tax maps and verification of such information in such form as the department may prescribe, the proposed plans for managing the resources, and such other information as the department may prescribe.

(b) Upon receipt of the application for the lease of shellfish beds, the department shall ascertain the general nature, character, surroundings, and resource value of the area sought to be leased. In the event the department determines that the area or a portion thereof is suitable for leasing and such a lease would be in the best interests of the state, the department may then offer the lease, through public competitive bidding, all or any portion thereof as described in the application. The department shall cause to be published once per week for two consecutive weeks in the legal organ of the county or counties in which the area to be bid upon is located an advertisement of an invitation for bid, setting forth a description of the area proposed to be leased; the date, time, and place when and where bids will be received; the minimum acceptable bid as determined by the department; and such other information as the department may deem necessary. Prior to such advertisement, the department shall prepare a proposed form of lease and appropriate instructions which shall be available to prospective bidders under such conditions as the department may prescribe. Sealed bids shall be submitted to the department, and each bid shall be accompanied by a refundable certified check, cashier's check, or money order for the total annual amount of the submitted bid. The funds submitted by the successful bidder will be applied towards the lease. In addition, each sealed bid must be accompanied by a detailed management plan for working the shellfish beds. The lease form shall contain provisions regarding the term of the lease, the method of taking shellfish, the time and place for payment for the lease, the minimum replanting or management requirements of shellfish to be harvested, the placement and type of signs to mark the site as a leased area, and such other terms as the department deems necessary.

(c) All bids shall be opened in public on the date and at the time and place specified in the advertisement of the invitation to bid. The department shall announce which bid and bidder it considers most advantageous to the state. In so considering, the department shall give preference to residents over nonresidents who have submitted equal bids. The department shall have the right to reject any or all bids and bidders and the right to waive formalities in bidding.

(d) Shellfish beds leased pursuant to this Code section shall be posted at the site by the lessee so as to identify clearly the areas so leased. The lessee shall also have a copy of the lease recorded within 30 days of the execution of the lease by the clerk of the superior court of the county or counties in which the leased area is located.

(e) The department is authorized to issue permission to remove shellfish from areas where those shellfish may be destroyed by dredging, development, or other destructive activities without entering into a lease as described in this Code section. Such authorization shall include terms and conditions as the department may prescribe and shall be issued only to master collecting permittees. The department shall notify permittees of its intentions to issue such authorization and set forth details on the proposed activity along with directions on how permittees may participate in the activity. When such authorization is issued, participants shall pay directly to the department a one-time fee not to exceed $500.00 as set by the department.

(f) The department is authorized to issue permission to remove shellfish from unapproved growing areas without entering into a lease as described in this Code section. Such authorization shall be issued only to master collecting permittees and under guidelines as set forth in subsection (e) of this Code section.



§ 27-4-199. Evidence of intent to use as food; inspection of businesses

(a) The distribution, sale, or possession with intent to distribute or sell any shellfish shall be prima-facie evidence that the shellfish were intended for use as food unless prior written approval from the department authorizing such possession of shellfish is presented.

(b) Conservation rangers and other authorized personnel of the department are authorized to take samples from, to enter and have access to, and to examine during normal working hours and at any time when the licensed or authorized activity is being conducted all shellfish beds, places of business, and other places where shellfish are grown, kept, stored, sold, or held in possession with intent to distribute, sell, or give away. Such personnel are also authorized at any time to take such samples of shellfish as are necessary to carry out the purposes of this article and to have access to and take samples from all streams, tributaries thereof, and lands adjacent thereto, the waters draining from which may come into contact with shellfish. It shall be unlawful for any person to obstruct or in any way interfere with any conservation ranger or other authorized personnel of the department in carrying out the purposes of this article.

(c) Prior to and at point of landing conservation rangers and other authorized personnel of the department are authorized to seize, confiscate, and remove any and all shellfish discovered which were taken or possessed in violation of this article. Whenever a conservation ranger or other authorized personnel of the department believes that shellfish examined may have been taken, contained, or stored in such a manner that may render the shellfish adulterated, misbranded, tainted, or otherwise which may pose a public health problem, the conservation ranger or other authorized personnel of the department is authorized to seize, confiscate, and remove any and all shellfish. Such shellfish shall be destroyed or returned to the resource according to methods as the department may prescribe.



§ 27-4-200. Forged or false documents, records, or permits unlawful

It shall be unlawful to knowingly produce, manufacture, or possess any forged or false documents, records, or permits provided for in this article.



§ 27-4-201. Penalty for violation of article

Except as otherwise provided in this article, any person who violates any provision of this article shall, upon conviction thereof, be guilty of a misdemeanor of a high and aggravated nature.






Part 5 - Commercial Shrimp Cast Netting Licenses

§ 27-4-205. Commercial shrimping license required

It shall be unlawful for any person to fish for shrimp with a cast net from the waters of the state for commercial sale for food purposes or to sell for food purposes any shrimp he or she has taken with a cast net from the waters of the state unless he or she is in possession of a commercial food shrimp cast netting license as provided in this part. Such license shall be required in addition to a commercial fishing boat license issued pursuant to Code Section 27-2-8.



§ 27-4-206. Issuance of licenses; limits; fees

(a) The department may issue no more than 200 commercial food shrimp cast netting licenses as provided in this Code section. Such licenses shall be issued only to individuals and shall not be transferable.

(b) The department shall issue commercial food shrimp cast netting licenses for the 1998-1999 license year in order of the date and time the application was received to individuals who:

(1) Were in possession of a valid 1997-1998 commercial fishing license issued on or before December 12, 1997;

(2) Were listed as owner or captain of a valid 1997-1998 commercial fishing boat license on the application for which a cast net was indicated as a commercial harvest gear on or before December 12, 1997; and

(3) Are able to provide evidence satisfactory to the department that they sold shrimp ex-vessel during the 1997-1998 license year on or before December 12, 1997.

(c) If the number of licenses issued pursuant to subsection (b) of this Code section does not total 200, the department may issue the remaining allotment of commercial food shrimp cast netting licenses in the initial or any subsequent license year by lottery devised and operated by the department. After such lottery has been conducted, any remaining unissued licenses may be issued via a method established by the department.

(d) The department shall charge a license fee for the commercial food shrimp cast netting license in the amount of $250.00 for a resident commercial food shrimp cast netting license and $2,500.00 for a nonresident commercial food shrimp cast netting license.

(e) Any license which is not renewed in subsequent license years shall revert to the department to be issued as provided in subsection (c) of this Code section.









Article 5 - Interstate Agreements

Part 1 - Atlantic States Marine Fisheries Compact

§ 27-4-210. Atlantic States Marine Fisheries Compact

The Governor of this state is authorized and directed to execute a compact on behalf of the State of Georgia with any one or more of the States of Maine, New Hampshire, Massachusetts, Connecticut, Rhode Island, New York, New Jersey, Delaware, Maryland, Virginia, North Carolina, South Carolina, and Florida, and with such other states as may enter into the compact, legally joining therein the form substantially as follows:

"ATLANTIC STATES MARINE FISHERIES COMPACT.

The contracting states solemnly agree:

Article I.

The purpose of this compact is to promote the better utilization of the fisheries, marine, shell and anadromous, of the Atlantic seaboard by the development of a joint program for the promotion and protection of such fisheries, and by the prevention of the physical waste of the fisheries from any cause. It is not the purpose of this compact to authorize the states joining herein to limit the production of fish or fish products for the purpose of establishing or fixing the price thereof, or creating and perpetuating monopoly.

Article II.

This agreement shall become operative immediately as to those states executing it whenever any two or more of the States of Maine, New Hampshire, Massachusetts, Rhode Island, Connecticut, New York, New Jersey, Delaware, Maryland, Virginia, North Carolina, South Carolina, Georgia, and Florida have executed it in the form that is in accordance with the laws of the executing state and the Congress has given its consent. Any state contiguous with any of the aforementioned states and riparian upon waters frequented by anadromous fish, flowing into waters under the jurisdiction of any of the aforementioned states, may become a party hereto as hereinafter provided.

Article III.

Each state joining herein shall appoint three representatives to a commission hereby constituted and designated as the Atlantic States Marine Fisheries Commission. One shall be the executive officer of the administrative agency of such state charged with the conservation of the fisheries resources to which this compact pertains or, if there be more than one officer or agency, the official of that state named by the governor thereof. The second shall be a member of the legislature of such state designated by the commission or committee on interstate cooperation of such state, or if there be none, or if said commission on interstate cooperation cannot constitutionally designate the said member, such legislator shall be designated by the governor thereof; provided, that if it is constitutionally impossible to appoint a legislator as a commissioner from such state, the second member shall be appointed by the governor of said state in his discretion. The third shall be a citizen who shall have a knowledge or an interest in the marine fisheries problem to be appointed by the governor. This commission shall be a body corporate with the powers and duties set forth herein.

Article IV.

The duty of the said commission shall be to make inquiry and ascertain from time to time such methods, practice, circumstances and conditions as may be disclosed for bringing about the conservation and the prevention of the depletion and physical waste of the fisheries, marine, shell and anadromous, of the Atlantic seaboard. The commission shall have power to recommend the coordination of the exercise of the police powers of the several states within their respective jurisdictions to promote the preservation of those fisheries and their protection against overfishing, waste, depletion or any abuse whatsoever, and to assure a continuing yield from the fisheries resources of the aforementioned states.

To that end the commission shall draft and, after consultation with the advisory committee hereinafter authorized, recommend to the governors and legislatures of the various signatory states legislation dealing with the conservation of the marine, shell and anadromous fisheries of the Atlantic seaboard. The commission shall, more than one month prior to any regular meeting of the legislature in any signatory state, present to the governor of the state its recommendations relating to enactments to be made by the legislature of this compact.

The commission shall consult with and advise the pertinent administrative agencies in the states party hereto with regard to problems connected with the fisheries and recommend the adoption of such regulations as it deems advisable.

The commission shall have power to recommend to the states party hereto the stocking of the waters of such states with fish and fish eggs or joint stocking by some or all of the states party hereto and when two or more of the states shall jointly stock waters the commission shall act as the coordinating agency for such stocking.

Article V.

The commission shall elect from its number a chairman and a vice-chairman and shall appoint and at its pleasure remove or discharge such officers and employees as may be required to carry the provisions of this compact into effect and shall fix and determine their duties, qualifications and compensation. Said commission shall adopt rules and regulations for the conduct of its business. It may establish and maintain one or more offices for the transaction of its business and may meet at any time or place but must meet at least once a year.

Article VI.

No action shall be taken by the commission in regard to its general affairs except by the affirmative vote of a majority of the whole number of compacting states present at any meeting. No recommendation shall be made by the commission in regard to any species of fish except by the affirmative vote of a majority of the compacting states which have an interest in such species. The commission shall define what shall be an interest.

Article VII.

The Fish and Wildlife Service of the Department of the Interior of the Government of the United States shall act as the primary research agency of the Atlantic States Marine Fisheries Commission cooperating with the research agencies in each state for that purpose. Representatives of the said Fish and Wildlife Service shall attend the meetings of the commission.

An advisory committee to be representative of the commercial fisherman and the saltwater anglers and such other interests of each state as the commission deems advisable shall be established by the commission as soon as practical for the purpose of advising the commission upon such recommendations as it may desire to make.

Article VIII.

When any state other than those named specifically in Article II of this compact becomes a party thereto for the purpose of conserving its anadromous fish in accordance with the provisions of Article II, the participation of such state in the action of the commission shall be limited to such species of anadromous fish.

Article IX.

Nothing in this compact shall be construed to limit the powers of any signatory state or to repeal or prevent the enactment of any legislation or the enforcement of any requirement by any signatory state imposing additional conditions and restrictions to conserve its fisheries.

Article X.

Continued absence of representation or of any representative on the commission from any state party hereto shall be brought to the attention of the governor thereof.

Article XI.

The states party hereto agree to make annual appropriations to the support of the commission in proportion to the primary market value of the products of their fisheries, exclusive of cod and haddock, as recorded in the most recent published reports of the Fish and Wildlife Service of the United States Department of the Interior, provided no state shall contribute less than $200 per annum and the annual contribution of each state above the minimum shall be figured to the nearest $100.

The compacting states agree to appropriate initially the annual amounts scheduled below, which amounts are calculated in the manner set forth herein, on the basis of the catch record of 1938. Subsequent budgets shall be recommended by a majority of the commission and the cost thereof allocated equitably among the states in accordance with their respective interests and submitted to the compacting states.

Schedule of Initial Annual State Contributions

Maine...............................................................$ 700.00

New Hampshire.........................................................200.00

Massachusetts.......................................................2,300.00

Rhode Island..........................................................300.00

Connecticut...........................................................400.00

New York............................................................1,300.00

New Jersey............................................................800.00

Delaware..............................................................200.00

Maryland..............................................................700.00

Virginia............................................................1,300.00

North Carolina........................................................600.00

South Carolina........................................................200.00

Georgia...............................................................200.00

Florida.............................................................1,500.00

Article XII.

This compact shall continue in force and remain binding upon each compacting state until renounced by it. Renunciation of this compact must be preceded by sending six months' notice in writing of intention to withdraw from the compact to the other states party hereto."



§ 27-4-211. Establishment of commission; members; terms of office; removal

(a) Pursuant to Article III of the compact, there shall be three members (hereinafter called commissioners) of the Atlantic States Marine Fisheries Commission (hereinafter called commission) from the State of Georgia. The first commissioner from the State of Georgia shall be the commissioner of natural resources ex officio; and the term of any such ex officio commissioner shall terminate at the time he ceases to hold the office of commissioner of natural resources; and his successor as commissioner shall be his successor as commissioner of natural resources. The second commissioner from the State of Georgia shall be a legislator and a member of the Commission on Interstate Cooperation of the State of Georgia ex officio, designated by the Commission on Interstate Cooperation; and the term of any such ex officio commissioner shall terminate at the time he ceases to hold such legislative office or office as commissioner on interstate cooperation; and his successor as commissioner shall be named in like manner. The Governor (by and with the advice and consent of the Senate) shall appoint a citizen as a third commissioner who shall have a knowledge of and interest in the marine fisheries problem. The term of the commissioner shall be three years, and he shall hold office until his successor shall be appointed and qualified. Vacancies occurring in the office of the commissioner for any reason or cause shall be filled by appointment by the Governor (by and with the advice and consent of the Senate) for the unexpired term.

(b) The commissioner of natural resources, as ex officio commissioner, may delegate, from time to time, to any deputy or other subordinate in his department or office the power to be present and participate, including voting as his representative or substitute, at any meeting of or hearing by or other proceeding of the commission.

(c) The terms of each of the initial three members shall begin at the date of the appointment of the appointive commissioner, provided the compact shall have then gone into effect in accordance with Article II of the compact; otherwise, they shall begin upon the date upon which the compact shall become effective in accordance with said Article II.

(d) Any commissioner may be removed from office by the Governor upon charges and after a hearing.



§ 27-4-212. Powers and duties of commission and state officers

There is granted to the commission and the commissioners thereof all the powers provided for in the compact and all the powers necessary or incidental to the carrying out of the compact in every particular. All officers of the State of Georgia are authorized and directed to do all things falling within their respective provinces and jurisdictions necessary or incidental to the carrying out of the compact in every particular, it being declared to be the policy of the State of Georgia to perform and carry out the compact and to accomplish the purposes thereof. All officers, bureaus, departments, and persons of and in the government or the administration of the State of Georgia are authorized and directed at convenient times and upon request of the commission to furnish the commission with information and data possessed by them and to aid the commission by loan of personnel or other means lying within their legal rights.



§ 27-4-213. Powers granted to commission regarded as supplemental

Any powers granted to the commission shall be regarded as in aid of and supplemental to and in no case a limitation upon any of the powers vested in the commission by other laws of the State of Georgia or by the laws of the States of Maine, New Hampshire, Massachusetts, Connecticut, Rhode Island, New York, New Jersey, Delaware, Maryland, Virginia, North Carolina, South Carolina, and Florida or by the Congress or the terms of the compact.



§ 27-4-214. Commission to keep accurate accounts; reports to Governor and General Assembly; recommendations for legislative action

The commission shall keep accurate accounts of all receipts and disbursements and shall report to the Governor and the General Assembly of the State of Georgia on or before December 10 of each year, setting forth in detail the transactions conducted by it during the 12 months preceding December 1 of that year. The commission shall also make recommendations for any legislative action deemed by it advisable, including amendments to the statutes of the State of Georgia which may be necessary to carry out the intent and purposes of the compact between the signatory states.



§ 27-4-215. Examination of commission's accounts by state auditor; report to Governor

The state auditor is authorized and empowered from time to time to examine the accounts and books of the commission, including its receipts, disbursements, and such other items referring to its financial standing as the state auditor may deem proper, and to report the results of the examination to the Governor of the state.



§ 27-4-216. Annual appropriation for commission

The sum of $200.00 per annum, or so much as may be necessary, is appropriated, out of any moneys in the state treasury not otherwise appropriated, for the expenses of the commission created by the compact authorized by this part.






Part 2 - Fishing License Reciprocity

§ 27-4-234. Agreements with adjoining states

(a) As used in this Code section, the term "adjoining state" means any of the following states: Alabama, Florida, North Carolina, South Carolina, and Tennessee.

(b) The department is authorized to make and enter into agreements, from time to time, with the proper authorities of any adjoining state whereby:

(1) A citizen of the State of Georgia who has obtained an honorary fishing license as a blind person pursuant to the provisions of subsection (b) of Code Section 27-2-4 may fish within such adjoining state without the necessity of purchasing a nonresident fishing license in that state; and

(2) A citizen of the adjoining state who has an honorary fishing license as a blind person issued by that state may fish within the State of Georgia without the necessity of purchasing a nonresident fishing license in this state.

(c) An agreement entered into with an adjoining state pursuant to the provisions of subsection (b) of this Code section pertains only to reciprocity of fishing licenses and all other fishing laws and regulations of the State of Georgia shall apply to any nonresident fishing in Georgia waters pursuant to the authority of any such agreement.

(d) The commissioner is authorized to enter into agreements from time to time with the proper authorities of any of the adjoining states whereby a valid fishing license issued by the State of Georgia will be accepted and honored as and in lieu of a fishing license for adjoining states so agreeing on the banks and in the waters of the lakes, rivers, and streams lying between the State of Georgia and such adjoining state or partly within the boundaries of both the State of Georgia and that adjoining state. In turn, valid licenses issued by said adjoining state shall be accepted and honored as and in lieu of a Georgia fishing license on the banks and in the waters of such lakes, rivers, and streams. Notwithstanding provisions of this title to the contrary, it shall be unlawful to take game fish except channel catfish, flathead catfish, American shad, and hickory shad from waters of the lakes, rivers, and streams lying between the State of Georgia and such adjoining state or partly within the boundaries of Georgia and that adjoining state. The numbers of those game fish which may be lawfully taken from such waters are limited by the commissioner in accordance with current, sound principles of wildlife management. Those limits allow one to 50 fish of each species to be taken but no more than a total of 50 fish of all species.









Article 6 - Aquaculture Development

§ 27-4-251. Short title

This article may be cited as the "Georgia Aquaculture Development Act."



§ 27-4-252. (For effective date, see note.) Definitions

As used in this article, the term:

(1) "Aquaculture" means the extensive or intensive farming of aquatic animals and plants.

(2) "Commission" means the Aquaculture Development Commission created by Code Section 27-4-253.



§ 27-4-253. Aquaculture Development Commission created; membership; bylaws; quorum; reimbursement for expenses; meeting at call of chairman

(a) There is created the Aquaculture Development Commission. The commission shall be composed of 14 members as follows:

(1) The president of the Georgia Aquaculture Association or his representative, who shall serve as chairman of the commission;

(2) The president of the Georgia Farm Bureau Federation or his representative;

(3) The dean of the College of Agricultural and Environmental Sciences of the University of Georgia or his representative;

(4) The chairman of the Committee on Agriculture and Consumer Affairs of the House of Representatives or his representative;

(5) The chairman of the Senate Agriculture and Consumer Affairs Committee or his representative;

(6) The Commissioner of Agriculture or his representative;

(7) The commissioner of natural resources or his representative;

(8) The commissioner of economic development or his or her representative; and

(9) Six members to be appointed by the president of the Georgia Aquaculture Association as follows:

(A) Four members shall be representatives of the aquaculture industry;

(B) One member shall be a representative of the commercial fish farming supply and equipment industry; and

(C) One member shall be a representative of a private industry which is doing research in the promotion of fish farming.

Each of such six members shall be appointed for a term of two years and until a successor is appointed and assumes membership on the commission. The terms of the first six such members shall begin on July 1, 1989.

(b) The members of the commission shall enter upon their duties without further act or formality. The commission may make such bylaws for its government as it deems necessary but is under no duty to do so. The commission may appoint working subcommittees based on identified needs. These subcommittees may consist of noncommission members who exhibit an interest in the development of the aquaculture industry of Georgia.

(c) Eight members of the commission shall constitute a quorum necessary for the transaction of business, and a majority vote of those present at any meeting at which there is a quorum shall be sufficient to do and perform any action permitted the commission by this article. No vacancy on the commission shall impair the right of a quorum to transact any and all business of the commission.

(d) The members shall not receive compensation for their services on the commission but those members who are public officials or employees shall be reimbursed from the funds of their employing department, agency, or branch of government for per diem, travel, and other expenses in the same manner and amount as they otherwise receive for performing services for their respective departments, agencies, or branches of government.

(e) The commission shall meet upon the call of its chairman.



§ 27-4-254. Duty of commission to develop aquaculture development plan; contents of plan; meetings of commission; staff support

(a) The commission shall make a thorough study of aquaculture and the potential for development and enhancement of aquaculture in the state. It shall be the duty of the commission to develop, distribute, and, from time to time, amend an aquaculture development plan for the State of Georgia for the purpose of facilitating the establishment and growth of economically viable aquaculture enterprises in Georgia. Such plan shall include:

(1) An evaluation of Georgia's natural resources as they relate to aquaculture;

(2) An evaluation of species with potential for culture in Georgia;

(3) An identification of constraints to development of aquaculture in Georgia and recommendations on methods to alleviate these constraints;

(4) An identification of the roles of the Department of Agriculture and the Department of Natural Resources in supporting the aquaculture industry, including an evaluation of existing physical and personnel resources and recommendations for allocation of additional resources where needed;

(5) Recommendations for implementation of the plan; and

(6) An identification of the role of other state and federal agencies in the development of the aquaculture industry.

(b) The commission is authorized to conduct meetings at such places and at such times as it considers expedient and to do all other things consistent with this article which are necessary or convenient to enable it to exercise its powers, perform its duties, and accomplish the objectives and purposes of this article.

(c) Staff support for the commission shall be provided by the Department of Natural Resources with assistance from the Department of Agriculture and the Department of Economic Development.



§ 27-4-255. Registration required for sale of domestic fish; regulation of sale without registration

Any person engaged in the sale of domestic fish, except grocery stores, shall apply to the department for an aquaculture registration. The domestic fish of a registered aquaculture producer shall be privately owned subject to regulation by the Department of Natural Resources; provided, however, any person selling "domestic fish" without first obtaining an aquaculture registration shall be considered to be selling "wildlife" or "wild animals" and shall be subject to the provisions of this title governing such sale.



§ 27-4-256. Duty of department to register sellers of domestic fish; expiration of registration

The Department of Natural Resources shall register sellers of domestic fish under the applicable provisions of this article. Such registration shall expire on April 1 following the second anniversary of registration; provided, however, that such registration shall expire 30 days following any change in the status of any information required by the provisions of this article or by any rule or regulation adopted pursuant to this article to be reported to the department. The department shall issue to registrants who update their registration new certificates of registration for the full period of registration provided for in this Code section.



§ 27-4-257. Contents of application for registration

(a) All applications to the department for registration as a seller of domestic fish shall:

(1) Designate an address in this state where the applicant can be personally served with legal process;

(2) Contain an appointment of an agent in this state for acceptance of service of legal process, together with the agent's address in this state; or

(3) Contain a designation of the Secretary of State for acceptance of service of legal process.

(b) A copy of such application shall be forwarded to the Secretary of State by the department.



§ 27-4-258. Filing of application as admission of doing business in state

The filing of an application with the department for registration as a seller of domestic fish shall constitute an admission by the applicant that the applicant is doing business in this state.



§ 27-4-259. Denial of registration

(a) The Commissioner may deny registration to:

(1) Any applicant with a criminal record;

(2) Any applicant who is found by the Commissioner to have violated any law administered by the department or any regulation or quarantine of the department; or

(3) A corporation, when any of its officers has a criminal record or is found by the Commissioner to have violated any law administered by the department or any regulation or quarantine of the department.

(b) In the case of a partnership, all parties shall be considered applicants for the purpose of this Code section.

(c) No registration shall be denied under this article without opportunity for hearing in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 27-4-260. Revocation of registration

The Commissioner may revoke any outstanding registration where the holder of the same or any officer or agent of the holder is found by the Commissioner to have violated any law administered by the department or any regulation or quarantine of the department, provided that no registration shall be revoked under this Code section without opportunity for hearing in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 27-4-261. Certificate as evidence of registration; list of persons registered

All registration certificates issued by the department shall be evidence of a registration. The department shall maintain a current list of all persons registered under this article.



§ 27-4-262. Rules and regulations

The board shall make and publish in print or electronically such rules and regulations, not inconsistent with law, as it deems necessary to carry out the purposes of this article.



§ 27-4-263. Inspections

(a) Any inspector or other person authorized to ascertain compliance with any rule or regulation of the department pertaining to the production or sale of domestic fish may enter during normal business hours and inspect the premises of a registered seller or producer of domestic fish to determine whether such person is in compliance with the rules and regulations of the department.

(b) In the event any person refuses to give his consent to an inspection as provided in subsection (a) of this Code section, the commissioner or any person authorized to make inspections may seek a warrant to make an inspection as provided in this subsection:

(1) Any application for an inspection warrant shall be made to a person who is a judicial officer within the meaning of Code Section 17-5-21;

(2) An inspection warrant shall be issued only upon cause and when supported by an affidavit particularly describing the place, dwelling, structure, premises, or vehicle to be inspected and the purpose for which the inspection is to be made. In addition, the affidavit shall contain either a statement that consent to inspect has been sought and refused or facts or circumstances reasonably justifying the failure to seek such consent. Cause shall be deemed to exist if either reasonable legislative or administrative standards for conducting a routine or area inspection are satisfied with respect to the particular place, dwelling, structure, premises, or vehicle, or there is reason to believe that a condition of nonconformity exists with respect to the particular place, dwelling, structure, premises, or vehicle;

(3) An inspection warrant shall be effective for the time specified therein, but not for a period of more than 14 days, unless extended or renewed by the judicial officer who signed and issued the original warrant, upon satisfying himself that such extension or renewal is in the public interest. Such inspection warrant must be executed and returned to the judicial officer by whom it was issued within the time specified in the warrant or within the extended or renewed time. After the expiration of such time, the warrant, unless executed, is void;

(4) An inspection pursuant to an inspection warrant shall be made between 8:00 A.M. and 6:00 P.M. of any day or at any time during operating or regular business hours. An inspection should not be performed in the absence of an owner or occupant of the particular place, dwelling, structure, premises, or vehicle unless specifically authorized by the judicial officer upon a showing that such authority is reasonably necessary to effectuate the purpose of the regulation being enforced. An inspection pursuant to a warrant shall not be made by means of forcible entry, except that the judicial officer may expressly authorize a forcible entry where facts are shown which are sufficient to create a reasonable suspicion of a violation of this title, which, if such violation existed, would be an immediate threat to health, safety, or welfare or where facts are shown establishing that reasonable attempts to serve a previous warrant have been unsuccessful. Where prior consent has been sought and refused and a warrant has been issued, the warrant may be executed without further notice to the owner or occupant of the particular place, dwelling, structure, premises, or vehicle to be inspected;

(5) It shall be unlawful for any person to refuse to allow an inspection pursuant to an inspection warrant issued as provided in this subsection. Any person violating this paragraph shall be guilty of a misdemeanor; and

(6) Under this subsection, an inspection warrant is an order, in writing, signed by a judicial officer, directed to the commissioner or any person authorized to make inspections for the department, and commanding him or her to conduct any inspection authorized by any rules or regulations promulgated pursuant to this article.

(c) The provisions of Code Section 27-1-23 shall not be applicable to any person registered under this article.






Article 7 - Limited Liability of Owners and Operators of Sport Fishing Locations

§ 27-4-280. Legislative findings

The General Assembly recognizes that persons who participate in the sport of fishing may incur injuries as a result of the risks involved in such activity. The General Assembly also finds that the state and its citizens derive numerous economic and personal benefits from such activity. The General Assembly finds, determines, and declares that this article is necessary for the immediate preservation of the public peace, health, and safety. It is, therefore, the intent of the General Assembly to encourage the sport of fishing by limiting the civil liability of those involved in such activity.



§ 27-4-281. Definitions

As used in this article, the term:

(1) "Fishing location" means a body of water, whether naturally occurring or manmade, containing fish and for the privilege of fishing there a fee is charged.

(2) "Participant" means any person who enters the fishing location, singly or with a group, either by paying a fee or having the fee waived, for the purpose of fishing, education, or enjoying the outdoor environment and any person who accompanies such person.



§ 27-4-282. Immunity from liability for injury or death; exceptions

(a) Except as provided in subsection (b) of this Code section, the owner or operator of any fishing location, or any other person, corporation, group, partnership, or other entity, shall not be liable for an injury to or the death of a participant resulting from the inherent risks of fishing, including but not limited to drowning, and, except as provided in subsection (b) of this Code section, no participant or participant's representative shall make any claim against, maintain an action against, or recover from an owner or operator, or any other person or entity for injury, loss, damage, or death of the participant resulting from any of the inherent risks of fishing.

(b) Nothing in subsection (a) of this Code section shall prevent or limit the liability of an owner or operator or any other person or entity if the owner or operator:

(1) Owns, leases, rents, or otherwise is in lawful possession and control of the land or facilities upon which the participant sustained injuries because of a dangerous latent condition which was known or should have been known to the owner or operator and for which signs warning of the latent defect have not been conspicuously posted;

(2) Commits an act or omission that constitutes willful or wanton disregard for the safety of the participant, and that act or omission caused the injury; or

(3) Intentionally injures the participant.

(c) Nothing in subsection (a) of this Code section shall prevent or limit the liability of an owner or operator under liability provisions as set forth in the products liability laws.



§ 27-4-283. Warning sign to be posted; contents of warning sign

(a) Every owner and operator of a fishing location shall post and maintain signs which contain the warning notice specified in subsection (b) of this Code section. Such signs shall be placed in a clearly visible location on or near the water and at the location where the fee is paid. The warning notice specified in subsection (b) of this Code section shall appear on the sign in black letters, with each letter to be a minimum of one inch in height. Every written contract entered into by an owner or operator shall contain in clearly readable print the warning notice specified in subsection (b) of this Code section.

(b) The signs and contracts described in subsection (a) of this Code section shall contain the following warning notice:

WARNING

Under Georgia law, an owner or operator of a fishing location is not liable for an injury to or the death of a participant from the inherent risks of fishing, including but not limited to drowning, pursuant to Article 7 of Chapter 4 of Title 27 of the Official Code of Georgia Annotated.

(c) Failure to comply with the requirements concerning warning signs and notices provided in this Code section shall prevent an owner or operator from invoking the privileges of immunity provided by this article.









Chapter 5 - Wild Animals

§ 27-5-1. Legislative intent and findings

The General Assembly finds and declares that it is in the public interest to ensure the public health, safety, and welfare by strictly regulating in this state the importation, transportation, sale, transfer, and possession of those wild animals which pose a possibility of:

(1) Harmful competition for wildlife;

(2) The introduction of a disease or pest harmful to wildlife;

(3) Problems of enforcing laws and regulations relative to wildlife;

(4) Threatening wildlife or other natural resources; or

(5) Endangering the physical safety of human beings.

The importation, transportation, sale, transfer, and possession of wild animals are privileges not to be granted unless it can be clearly demonstrated that such actions can be accomplished in a manner that does not pose unnecessary risk to Georgia's wildlife and other natural resources or to the citizens of and visitors to this state. For these reasons, the General Assembly further finds and declares that only certain wild animals may be held for scientific or educational purposes, for public exhibition, or as pets and may only be lawfully held when the requirements of this chapter are met. The General Assembly further finds and declares that any wild animal for which a license or permit, or both, is required under the provisions of this chapter and for which no such license or permit, or both, has been obtained is a nuisance and is contraband and is subject to seizure by any peace officer authorized to enforce this chapter.



§ 27-5-2. Powers of board generally

(a) The board shall have the authority to regulate the importation, transportation, sale, and possession of wild animals when and to the extent that the importation, transportation, sale, or possession poses a possibility of:

(1) Harmful competition for wildlife;

(2) The introduction of a disease or pest harmful to wildlife;

(3) Problems of enforcement of laws and regulations relating to wildlife;

(4) Danger to wildlife or other natural resources; or

(5) Danger to the physical safety of human beings.

(b) The board is specifically authorized to supplement the list of wild animals set forth in this chapter for which a permit or license, or both, is required.

(c) The board shall have the authority to require that any listed wild animal that is imported, transported, possessed, sold, or transferred by any person, including wild animal dealers, be labeled with the correct species, number, age, or other relevant information.

(d) The board shall have the authority to require an applicant for a permit or license required under this chapter to supply such information and to supply it in such form as the board deems necessary for the department to discharge its responsibilities under this chapter.



§ 27-5-2.1. Definitions; importation restrictions; prohibition on possession of cervid carcasses

(a) As used in this Code section, the term:

(1) "Cervid" means a member of the family cervidae.

(2) "Chronic wasting disease" means a fatal disease that belongs to a group of diseases known as transmissible spongiform encephalopathies and that affects the brains of cervids.

(3) "Clean" means having no meat matter or tissue attached to the carcass part.

(4) "Importation" means the transportation of a cervid, cervid carcass, or carcass part into this state.

(5) "Whole" means the entire carcass, whether eviscerated or not, prior to the carcass being processed.

(b) (1) It shall be unlawful for any person, firm, partnership, or association to import, bring, or cause to be imported or brought into this state any live cervid, except as otherwise authorized by rule or regulation of the board in effect as of January 1, 2007, or such later date as may be provided by Code Section 27-1-39.

(2) (A) Any person who violates paragraph (1) of this subsection shall be guilty of a misdemeanor of a high and aggravated nature and upon conviction shall be punished by a fine of not less than $1,500.00 nor more than $5,000.00, imprisonment for a period not exceeding 12 months, or both such fine and imprisonment.

(B) The hunting and fishing privileges of any person convicted of violating paragraph (1) of this subsection shall be suspended for not less than three years from the date of conviction.

(c) It shall be unlawful for any person to import or possess a whole cervid carcass or cervid carcass part from any state having a documented case of a cervid infected with chronic wasting disease, except for any one or more of the following cervid carcass parts:

(1) Boned-out meat and commercially processed cuts of meat;

(2) Portions of meat with no part of the spinal column or head attached;

(3) Hides with no heads attached;

(4) Clean skull plates with antlers attached;

(5) Clean antlers;

(6) Finished taxidermy heads; and

(7) Clean upper canine teeth (buglers, whistlers, ivories).



§ 27-5-3. Powers of department generally

(a) The department shall have the authority to prescribe the form and contents for the license and permit applications provided for in this chapter.

(b) The department shall issue or deny all permits and licenses required by this chapter and any rules and regulations adopted pursuant to this chapter.

(c) The department may, prior to a hearing, issue a cease and desist order or other appropriate order to any person who is violating this chapter or any regulation, permit, or license issued pursuant to this chapter.

(d) The department may quarantine or otherwise dispose of or order the disposition of any wild animal when it determines that the wild animal is affected with or exposed to a contagious or infectious disease or is infested with a parasite or pest harmful to wildlife.

(e) The department shall have the authority, based upon the standards set forth in Code Section 27-5-6, to determine if the necessary facilities, conditions, and standards prescribed by this chapter are sufficient for safety to the public and for the humane handling, care, confinement, and transportation of the wild animal for which application for a permit or license, or both, has been received. The department shall be authorized to make such determinations by inspecting the facilities of the permit or license holder. Following such determination, the department also has the authority to condition the license or permit so that the standards and intent of this chapter are met.

(f) The department is authorized to capture and contain any wild animal regulated by this chapter which has escaped or been released when such wild animal is determined by the department to pose a risk to Georgia's wildlife or other natural resources or to the citizens of and visitors to this state.



§ 27-5-4. Wild animal licenses and permits generally

(a) Unless otherwise provided in Code Section 27-5-5, it shall be unlawful for any person to import, transport, transfer, sell, purchase, or possess any wild animal listed in Code Section 27-5-5 or specified by the board by regulation without first obtaining a wild animal license from the department as provided in Code Section 27-2-23 or a wild animal permit as provided in this Code section; provided, however, anyone holding a deer-farming license is not required to have a wild animal license or permit to possess farmed deer. Unless otherwise specified by the department, such license or permit shall be effective from April 1 through March 31 and may contain such conditions and restrictions, including restrictions as to numbers and species of animals, as the department determines appropriate in light of the provisions of this chapter. An applicant for a wild animal license or permit shall have the burden of proving that any wild animals subject to such license or permit are or will be imported, transported, transferred, sold, purchased, or possessed in compliance with this chapter.

(b) (1) Except as provided in paragraph (2) of this subsection, wild animal licenses will be issued only to persons engaged in the wholesale or retail wild animal business or persons exhibiting wild animals to the public. Wild animal permits will be issued at no cost and only to persons for scientific or educational purposes, to persons with a permanent disability or disease as provided and for the purpose described in paragraph (2) of this subsection, or to a pond owner for grass carp or grass carp hybrids where the department has determined that the possession of such carp by the pond owner will not constitute a threat to wildlife; provided, however, that no such permit shall be required for persons buying triploid grass carp from properly licensed wild animal dealers authorized to sell grass carp where the bill of sale is retained by the buyer as proof of such sale and where the triploid grass carp are to be stocked only into a private pond; provided, further, that no such license or permit shall be required solely for the transportation of wild animals through this state where the animals remain in this state no more than 24 hours and are not sold or transferred while in this state.

(2) The department shall issue a wild animal permit only for an animal in the genus Cebus (capuchin monkeys) to any person who establishes to the satisfaction of the department that:

(A) Such person has a permanent disability or disease which interferes with the person's ability to perform one or more routine daily living activities;

(B) The animal for which the permit is to be issued has been trained to assist the person in performing his or her daily living activities;

(C) The animal will be humanely treated and will not present a health or safety threat;

(D) The animal for which the permit is to be issued is the only wild animal to be possessed by that person;

(E) The permittee does not have a history of violating this chapter; and

(F) The organization furnishing the animal to the applicant:

(i) Is reputable, lawful, and does not have any history of violating this chapter;

(ii) Provides to the department documentation and data sufficient to establish that the organization has a proven record, over at least a ten-year period, of furnishing animals which provide meaningful assistance to persons with disabilities; and

(iii) Has received and maintained a nonprofit, tax-exempt status.

(3) Permits issued under the provisions of paragraph (2) of this subsection shall be issued only to individuals and are nontransferable.

(4) Capuchin monkeys possessed under the provisions of paragraph (2) of this subsection are exempt from the requirements of paragraph (5) of subsection (k) of this Code section but must be treated humanely and shall be kept only in the residence of the permittee. When transported, the monkey must be in a USDA approved carrier and there shall be no contact allowed between the public and monkey when outside the permittee's residence. Under no circumstances may the monkey be present on premises where food is sold.

(c) It shall be unlawful for any person to sell, transfer, deliver, or surrender a wild animal listed in Code Section 27-5-5 or specified by the board by regulation to any other person unless that other person holds a license or permit issued pursuant to this chapter for such wild animal or is exempt from the requirement for such a permit or license by the provisions of subsection (d) of this Code section.

(d) No wild animal license or permit shall be required for a carrier regulated either by the Interstate Commerce Commission, the Civil Aeronautics Board, or the Department of Public Safety to import or transport any wild animal.

(e) Any licenses issued by the department to any person for public exhibition purposes shall be conditioned so that the person operating a wild animal exhibition in a nontraveling, fixed facility shall make the facility open to the public for a time no less than 30 hours per week for at least six months each year; and the person operating a wild animal exhibition in a transient facility shall make the facility open to the public for a reasonable period of time and for reasonable hours of the day, depending upon the nature of the exhibition. The department is authorized to issue such licenses in accordance with this chapter requiring adequate facilities for the humane handling, care, and confinement of wild animals and ensuring public safety. Notwithstanding any other provision of this title, exhibitions of wild animals by federal, state, city, county, or municipal governments or their agencies and transient circuses, which circuses can demonstrate to the satisfaction of the department that 10 percent of the proceeds from such exhibitions shall be devoted to charitable purposes in this state, shall not be required to purchase a wild animal license but shall be required to obtain the license, at no charge, from the department; provided, however, all other provisions of this chapter and all regulations relating to the humane handling, care, and confinement of wild animals must be complied with.

(f) Except as otherwise provided in this chapter, a wild animal license or permit is required for the possession of any wild animal listed in subsection (b) of Code Section 27-5-5 or as required by regulation of the board. Liability insurance is required for the possession of any wild animal that is classified as being inherently dangerous to people in subsection (a) of Code Section 27-5-5 or as required by regulation of the board. Prior to the issuance of a wild animal license or permit for animals classified as being inherently dangerous to people, any applicant other than a governmental agency or university research facility must provide proof of liability insurance from a company licensed to do business in this state or an unauthorized insurer if permitted by Chapter 5 of Title 33. Such insurance must be maintained in force and effect and cover claims for injury or damage to persons or property in an amount equal to $40,000.00 for each inherently dangerous animal up to a maximum of $500,000.00. The insurance company shall notify the department at least 30 days prior to the termination of the policy by the company. Liability insurance is not required for wild animals that are not considered to be inherently dangerous to people.

(g) Any license or permit issued in accordance with this chapter shall be valid only for the species and numbers of wild animals referenced on the application and the license or permit. The license or permit to hold a female wild animal shall cover her progeny only while the progeny are physically dependent upon her or until her progeny are two months of age, whichever period is longer. It shall also be unlawful to transfer any license or permit issued by the department from one person to another person.

(h) It shall be unlawful for any person holding a license or permit issued pursuant to this chapter to import, transport, sell, transfer, or possess any wild animal in facilities not approved by the department as described in Code Section 27-5-6.

(i) In the event that a determination has been made to revoke, suspend, deny, or refuse to renew any license or permit issued pursuant to this chapter, the applicant for the license or permit may appeal the determination according to the provisions stated in Code Section 27-2-25.

(j) It shall be unlawful for any person holding a license or permit pursuant to this chapter to import, purchase, transport, sell, or transfer any wild animal and fail to record in a record book, within 24 hours after the completion of such a transaction, the date, place, manner, and names and addresses of all persons involved in such a transaction. It shall also be unlawful to fail to maintain such records for a period of 12 months or to fail to provide the department access to such records during all regular business hours.

(k) Wild animal licenses shall not be issued unless the following conditions are met:

(1) The applicant must be at least 18 years of age;

(2) Applicants requesting a license for mammals must obtain a license from the Animal and Plant Health Inspection Service of the United States Department of Agriculture or provide written documentation that the applicant is exempt from such requirements;

(3) Applicants must submit documentation verifying that the proposed construction of facilities and the holding of wild animals is not prohibited by county or municipal ordinances;

(4) The applicant must obtain required business licenses; and

(5) Facilities for holding or exhibiting wild animals must be completely separated from a residence and meet specifications for humane handling, care, and confinement as provided in Code Section 27-5-6.



§ 27-5-5. Wild animals for which license or permit required

(a) The following animals are considered to be inherently dangerous to human beings and are subject to the license or permit and insurance requirements provided for in subsection (f) of Code Section 27-5-4:

(1) Class Mammalia:

(A) Order Marsupialia: Genus Macropus (Kangaroos, wallabies, wallaroos) -- All species;

(B) Order Primates:

(i) Family Pongidae (gibbons, orang-utan, chimpanzees, siamangs, and gorillas) -- All species;

(ii) Family Cercopithecidae:

(I) Genus Macaca (macaques) -- All species;

(II) Genus Papio (mandrills, drills, and baboons) -- All species;

(III) Theropithecus gelada (Gelada baboon);

(C) Order Carnivora:

(i) Family Canidae:

(I) Genus Canis (wolves, jackals, and dingos); all species; except that any person possessing hybrid crosses between wolves and domestic animals on July 1, 1994, shall have until July 1, 1995, to apply for a fee-exempt permit to possess these animals as pets; provided, however, that the said hybrid is sexually neutered; provided, further, that it shall be unlawful to transfer possession or ownership of said hybrid without prior written approval from the department. Liability insurance shall not be mandatory for wolf hybrids possessed under this fee-exempt permit;

(II) Chrysocyon brachyurus (maned wolf);

(III) Cuon alpinus (red dog);

(IV) Lycaon pictus (African hunting dog);

(ii) Family Ursidae (bears) -- All species;

(iii) Family Mustelidae -- Gulo gulo (wolverine);

(iv) Family Hyaenidae (hyenas) -- All species;

(v) Family Felidae:

(I) Genus Leo or Panthera or Neofelis (lions, tigers, jaguars, and leopards) -- All species;

(II) Unica unica (snow leopard);

(III) Acinonyx jubatus (cheetah);

(IV) Felis concolor (cougar) -- All subspecies;

(D) Order Proboscidae: Family Elephantidae (elephants) -- All species;

(E) Order Perissodactyla: Family Rhinocerotidae (rhinoceroses) -- All species;

(F) Order Artiodactyla:

(i) Family Suidae -- Phacochoerus aethiopicus (wart hog);

(ii) Family Hippopotamidae -- Hippopotamus amphibius (hippopotamus);

(iii) Family Bovidae:

(I) Genus Taurotragus (elands) -- All species;

(II) Boselaphus tragocamelus (nilgais);

(III) Bos sauveli (kouprey);

(IV) Syncerus caffer (African buffalo);

(V) Hippotragus niger (sable);

(VI) Oryx gazella (gemsbok);

(VII) Addax nasomaculatus (addax);

(VIII) Genus Alcelaphus (hartebeests) -- All species;

(IX) Genus Connochaetes (gnu, wildebeest) -- All species;

(2) Class Reptilia:

(A) Order Crocodylia:

(i) Family Crocodylidae (crocodiles, gavials, etc.) -- All species;

(ii) Family Alligatoridae -- (alligators and caimans) -- All species;

(B) Order Squamata:

(i) Suborder Serpentes:

(I) Family Elapidae (cobras, coral snakes, etc.) -- All species;

(II) Family Viperidae (adders, vipers, etc.) -- All species;

(III) Family Colubridae -- All poisonous rear-fanged species (Opisthoglypis);

(IV) Family Crotalidae (pit vipers) -- All species;

(ii) Suborder Lacertilia: Family Helodermatidae (Gila monsters and beaded lizards) -- All species;

(3) Class Osteichthyes:

(A) Order Cypriniformes (Suborder Characoidei): Family Characidae (tetra, piranha): Genera Serrasalmus, Serrasalmo, Pygocentrus, Taddyella, Rooseveltiella, Pygopristis (piranhas) -- All species;

(B) Order Siluriformes: Family Trichomycteridae (parasitic catfishes): Genera Vandellia (candiru) and Urinophilus -- All species; and

(4) Class Chondrichthyes (cartilaginous fish): Order Rajiformes: Family Potamotrygonidae (fresh-water stingray) -- All species.

(b) Except as provided in this Code section, a license or permit is required for the following wild animals and any others specified by regulation of the board:

(1) Class Mammalia:

(A) Order Marsupialia -- All species other than those listed in subparagraph (a)(1)(A) of this Code section; except that Petaurus breviceps (sugar glider) may be sold, purchased, exhibited, or held as a pet without a license or permit if the owner thereof possesses valid documentation that the animal originated from a source inspected and regulated by the United States Department of Agriculture;

(B) Order Insectivora (shrews, moles, etc.) -- All species;

(C) Order Dermoptera (flying lemurs) -- All species;

(D) Order Chiroptera (bats) -- All species;

(E) Order Primates (monkeys, apes, etc.) -- All species except Family Hominidae;

(F) Order Edentata (sloths, armadillos, etc.) -- All species;

(G) Order Pholidota (pangolins or scaly anteaters) -- All species;

(H) Order Lagomorpha (rabbits, hares, etc.) -- All species except Genus Oryctolagus; or any other normally domesticated species;

(I) Order Rodentia (rats, mice, etc.) -- All species except Genus Cavia; Genus Gerbillus; Genus Mesocricetus; Mus musculous; Rattus rattus; Rattus norvegicus; or any other normally domesticated species;

(J) Order Cetacea (whales, dolphins, etc.) -- All species;

(K) Order Carnivora (weasels, ferrets, cats, bears, wolves, etc.) -- All species, except that a European ferret (Mustela putorius furo) may be sold, purchased, exhibited, or held as a pet without a license or permit; provided, however, that the ferret owner can provide valid documentation that the ferret was sexually neutered prior to seven months of age and is vaccinated against rabies with a properly administered vaccine approved for use on ferrets by the United States Department of Agriculture;

(L) Order Tubulidentata (aardvark) -- All species;

(M) Order Proboscidea (elephants) -- All species;

(N) Order Hyracoidea (conies) -- All species;

(O) Order Sirenia (manatees, dugong) -- All species;

(P) Order Perissodactyla (odd-toed ungulates) -- All species;

(Q) Order Artiodactyla (even-toed ungulates) -- All species except Bison bison (buffalo), Bubalus bubalis (water buffalo), and Llama guanicoe, L. glama, and L. pacos (llamas);

(2) Class Aves:

(A) Order Falconiformes (hawks, eagles, vultures, etc.) -- All species except that persons possessing a federal falconry license shall be allowed to possess birds in the Order Falconiformes without obtaining a wild animal license;

(B) Order Galliformes: Family Meleagrididae (turkeys) -- All species not normally domesticated;

(C) Order Psittaciformes: Myiopsitta monachus (monk parakeet);

(D) Order Cuculiformes: Family Cuculidae (cuckoos) -- All species;

(E) Order Strigiformes (owls) -- All species;

(F) Order Passeriformes:

(i) Family Alaudidae (larks): Alauda arvensis (sky larks);

(ii) Family Pycnonotidae (bulbuls) -- All species;

(iii) Family Muscicapidae (thrushes, blackbirds, fieldfare, etc.): Genus Turdus -- All species;

(iv) Family Zosteropidae (white eyes): Genus Zosterops -- All species;

(v) Family Emberizidae (buntings, etc.): Emberiza citrinella (yellow hammer);

(vi) Family Ploceidae (sparrows, weavers, queleas, weaver finches, etc.):

(I) Genus Passer -- All species except Passer domesticus (English house sparrow);

(II) Ploceus capensis (cape weaver);

(III) Ploceus philippinus (Baya weaver);

(IV) Genus Quelea -- All species;

(vii) Family Icteridae (blackbirds, grackles, orioles, etc.): Genera Molothrus, Quiscalus, and Agelaius -- All species;

(viii) Family Estrildidae (waxbills, ricebirds, munias, weaver finches, etc.): Padda oryzivora (Java sparrow);

(ix) Family Sturnidae (starlings, mynas, etc.) -- All species except Sturnus vulgaris (starling) and Gracula religiosa (Hill mynas);

(x) Family Corvidae (crows, ravens, etc.) -- All species;

(3) Class Amphibia (Order Anura):

(A) Family Bufonidae (toads): Bufo marinus, Bufo paracnemis, Bufo horribilis (giant or marine toad group);

(4) Class Osteichthyes (bony fish):

(A) Order Cypriniformes (Suborder Characoidei): Family Characidae (tetra, piranha):

(i) Astyanax faciatus (banded tetra);

(ii) Genera Serrasalmus, Serrasalmo, Pygocentrus, Taddyella, Rooseveltiella, Pygopristis (piranhas) -- All species;

(B) Order Cypriniformes (Suborder Cyprinoidei): Family Cyprinidae (carp, grass carp, orfe, etc.):

(i) Ctenopharyngodon idella (grass carp);

(ii) Hypophthalmichthys molitrix (silver carp);

(iii) Aristichthys nobilis (bighead carp);

(C) Order Siluriformes:

(i) Family Clariidae (air-breathing catfishes) -- All species;

(ii) Family Trichomycteridae (parasitic catfishes): Genera Vandellia (candiru) and Urinophilus -- All species;

(iii) Family Heteropneustidae (giant walking catfishes): Genus Heteropneustes -- All species;

(D) Order Perciformes (Suborder Channoidei) Family Channidae (snakeheads): Genera Ophicephalus and Channa -- All species;

(5) Class Chondrichthyes (cartilaginous fish): Order Rajiformes: Family Potamotrygonidae (fresh-water stingray) -- All species; and

(6) All exotic fish which are not held in aquaria or tanks, provided that, as used in this Code section, "aquaria or tanks" means containers for holding fish from which no water is discharged, except during periodic cleaning, and which discharged water is passed through a filtering system capable of removing all fish and fish eggs and is disposed of only in a septic tank permitted by the county or in a waste-water treatment system permitted by the Environmental Protection Division of the department. For purposes of this paragraph, exotic fish are all fish species not native to Georgia. This paragraph shall not apply to any species of fish regulated by any other chapter of this title.

(c) Any person who on July 1, 1994, possessed a wild animal for which a license or permit was not required prior to July 1, 1994, shall have until January 1, 1995, to apply for a fee-exempt permit, provided that the requirements of this chapter relating to insurance and humane handling, care, and confinement of wild animals are met. Such permits shall only be valid for wild animals possessed prior to July 1, 1994, and shall not authorize breeding, importation, sale, or transfer without specific authorization from the department.



§ 27-5-6. Specifications for humane handling, care, confinement, and transportation of wild animals

It shall be unlawful to import, transport, sell, transfer, or possess any wild animal regulated by this chapter without meeting the specifications expressed in this Code section for the humane handling, care, confinement, and transportation of such animals:

(1) Facilities in general.

(A) The facility must be constructed of such material and of such strength as appropriate for the animals involved. The housing facilities shall be structurally sound and shall be maintained in good repair to protect and contain the animals. The facilities shall be designed in such manner, including the inclusion of barriers of sufficient dimensions and conformation, to safeguard both the animals and the public against injury by direct contact.

(B) Reliable and adequate electric power, if required to comply with other provisions of this Code section, and adequate potable water shall be available on the premises.

(C) Supplies of food and bedding shall be stored in facilities which adequately protect the supplies against deterioration, molding, or contamination by vermin. Refrigeration shall be provided for supplies of perishable food.

(D) Provision shall be made for the removal and disposal of animal and food wastes, bedding, dead animals, trash, and debris. Disposal facilities shall be so provided and operated so as to minimize vermin infestation, odors, and disease hazards. The disposal facilities and any disposal of animal and food wastes, bedding, dead animals, trash, and debris shall comply with applicable federal, state, and local laws and regulations relating to pollution control or the protection of the environment.

(E) Facilities such as washrooms, basins, showers, or sinks shall be provided to maintain cleanliness among animal caretakers.

(2) Indoor facilities.

(A) Temperature in indoor housing facilities shall be sufficiently regulated by heating or cooling to protect the animals from extremes of temperature, to provide for their health, and to prevent their discomfort. The ambient temperature shall not be allowed to fall below nor rise above temperatures compatible with the health and comfort of the animal.

(B) Indoor housing facilities shall be adequately ventilated by natural or mechanical means to provide for the health and to prevent discomfort of the animals at all times. Such facilities shall be provided with fresh air either by means of windows, doors, vents, fans, or air conditioning and shall be ventilated so as to minimize drafts, odors, and moisture condensation.

(C) Indoor housing facilities shall have ample lighting, by natural or artificial means, or both, of good quality, distribution, and duration as appropriate for the species involved. Such lighting shall be uniformly distributed and of sufficient intensity to permit routine inspection and cleaning. Lighting of primary enclosures shall be designed to protect the animals from excessive illumination.

(D) A suitable sanitary method shall be provided for rapid elimination of excess water from indoor housing facilities. If drains are used, they shall be properly constructed and kept in good repair to avoid foul odors and installed so as to prevent any backup of sewage. The method of drainage shall comply with applicable federal, state, and local laws and regulations relating to pollution control or the protection of the environment.

(3) Outdoor facilities.

(A) When sunlight is likely to cause overheating or discomfort of the animals, sufficient shade by natural or artificial means shall be provided to allow all animals kept outdoors to protect themselves from direct sunlight.

(B) Natural or artificial shelter appropriate to the local climatic conditions for the species concerned shall be provided for all animals kept outdoors to afford them protection and to prevent discomfort to such animals. Individual animals shall be acclimated before they are exposed to the extremes of the local climate.

(C) A suitable method shall be provided for rapid elimination of excess water. The method of drainage shall comply with applicable federal, state, and local laws and regulations relating to pollution control or the protection of the environment.

(4) Space requirements. Enclosures shall be constructed and maintained so as to provide sufficient space to allow each animal to make normal postural and social adjustments with adequate freedom of movement. Inadequate space may be indicated by evidence of malnutrition, poor condition, debility, stress, or abnormal behavioral patterns.

(5) Feeding.

(A) The food shall be wholesome, palatable, and free from contamination and of sufficient quantity and nutritive value to maintain all animals in good health. The diet shall be prepared with consideration for the age, species, condition, size, and type of animal. Animals shall be fed at least once a day except as dictated by hibernation, veterinary treatment, normal fasts, or other professionally accepted practices.

(B) Food and food receptacles, if used, shall be sufficient in quantity and located so as to be accessible to all animals in the enclosure and shall be placed so as to minimize contamination. Food receptacles shall be kept clean and sanitary at all times. If self-feeders are used, adequate measures shall be taken to prevent molding, contamination, and deterioration or caking of food.

(6) Watering. If potable water is not accessible to the animals at all times, it must be provided as often as necessary for the health and comfort of the animal. Frequency of watering shall take into consideration the age, species, condition, size, and type of the animal. All water receptacles shall be kept clean and sanitary.

(7) Sanitation.

(A) Excreta shall be removed from primary enclosures as often as necessary to prevent contamination of the animals contained therein and to minimize disease hazards and to reduce odors. When enclosures are cleaned by hosing or flushing, adequate measures shall be taken to protect the animals confined in such enclosures from being directly sprayed with the stream of water or wetted involuntarily.

(B) Subsequent to the presence of an animal with an infectious or transmissible disease, cages, rooms, and hard-surfaced pens or runs shall be sanitized either by washing them with hot water (180 degrees Fahrenheit at source) and soap or detergent, as in a mechanical washer, or by washing all soiled surfaces with a detergent solution followed by a safe and effective disinfectant or by cleaning all soiled surfaces with saturated live steam under pressure. Pens or runs using gravel, sand, or dirt shall be sanitized when necessary.

(C) Premises (buildings and grounds) shall be kept clean and in good repair in order to protect the animals from injury and to facilitate the prescribed husbandry practices set forth in this Code section. Accumulations of trash shall be placed in designated areas and cleared as necessary to protect the health of the animals.

(D) A safe and effective program for the control of insects, ectoparasites, and avian and mammalian pests shall be established and maintained.

(8) Employees. A sufficient number of adequately trained employees shall be utilized to maintain the professionally acceptable level of husbandry practices set forth in this Code section. Such employees shall be under a supervisor who has a background in animal care.

(9) Separation. Animals housed in the same primary enclosure must be compatible. Animals shall not be housed near animals that interfere with their health or cause them discomfort.

(10) Veterinary care.

(A) Programs of disease prevention, parasite control, euthanasia, and adequate veterinary care shall be established and maintained. The pest control programs shall be reviewed for the safe use of materials and methods.

(B) Animals shall be observed every day by the person in charge of the care of the animals or by someone working under his direct supervision. Sick, diseased, stressed, injured, or lame animals shall be provided with veterinary care or humanely destroyed, unless such action is inconsistent with the research purposes for which the animal was obtained and is being held.

(C) (i) In the case of a research facility, the program of adequate veterinary care shall include the appropriate use of anesthetic, analgesic, or tranquilizing drugs, when such use would be proper in the opinion of the attending veterinarian at the research facility. Such drugs shall be used in accordance with the currently accepted veterinary medical practice as cited in appropriate professional journals or reference guides and shall produce in the individual subject animal a high level of tranquilization, anesthesia, or analgesia consistent with the protocol or design of the experiment.

(ii) It shall be incumbent upon each research facility to provide guidelines and consultation to research personnel with respect to the type and amount of tranquilizers, anesthetics, or analgesics recommended as being appropriate for each species of animal used by that institution.

(iii) The use of these three classes of drugs shall effectively minimize the pain and discomfort of the animals while under experimentation.

(11) Handling.

(A) Handling of animals shall be done expeditiously and carefully so as not to cause unnecessary discomfort, behavioral stress, or physical harm to the animal. Care should be exercised also to avoid harm to the handler.

(B) Animals to which the public is afforded direct contact shall only be displayed for periods of time and under conditions consistent with the animals' health and not leading to their discomfort.

(C) During public display, the animals must be handled so there is minimal risk of harm to the public with sufficient distance allowed between the animals and the viewing public to assure safety to both the public and the animals. Performing animals shall be allowed a rest period between performances equal to the time for one performance.

(12) Vehicles.

(A) Vehicles used in transporting animals shall be mechanically sound and equipped to provide the animals adequate fresh air, both when moving and stationary, without injurious drafts or discomfort.

(B) The animal cargo space shall be so constructed and maintained so as to prevent the ingress of the vehicle's exhaust gases.

(C) The interior of the animal cargo space shall be kept physically clean.

(D) The ambient temperature shall be sufficiently regulated by heating or cooling to protect the animals from the extremes of temperature and to provide for their health and to prevent their discomfort. The ambient temperature shall not be allowed to fall below or rise above temperatures compatible with the health and comfort of the animals.

(13) Primary enclosures used to transport animals.

(A) Primary enclosures, such as compartments used to transport animals, shall be well constructed, well ventilated, and designed to protect the health and assure the safety of the animals. Such enclosures shall be constructed or positioned in the vehicle in such a manner that each animal in the vehicle has access to sufficient air for normal breathing, the openings of such enclosures are easily accessible at all times for emergency removal of the animals, and the animals are afforded adequate protection from the elements.

(B) Animals transported in the same primary enclosure shall be compatible. Socially dependent animals (e.g., siblings, dam, and young cagemates) must be allowed visual and olfactory contact.

(C) Primary enclosures used to transport animals shall be large enough to ensure that each animal contained therein has sufficient space to turn about freely and to make normal postural adjustments; provided, however, that certain species may be restricted in their movements according to professionally acceptable standards when such freedom of movement would constitute a danger to the animals or their handlers.

(D) Animals shall not be placed in primary enclosures over other animals in transit unless each enclosure is fitted with a floor of a material which prevents animal excreta or other wastes from entering lower enclosures.

(E) Primary enclosures used to transport animals shall be cleansed and sanitized before and after each shipment. All bedding in the vehicle shall be clean at the beginning of each trip.

(14) Food and water requirements.

(A) Potable water shall be provided to each animal at least once in each 12 hour period except as directed by hibernation, veterinary treatment, or other professionally accepted practices. Those animals which, by common accepted practice, require watering more frequently shall be so watered.

(B) Each animal shall be fed at least once in each 24 hour period except as directed by hibernation, veterinary treatment, normal fasts, or other professionally accepted practices. Those animals which, by common accepted practice, require feeding more frequently shall be so fed.

(C) A sufficient quantity of food and water shall accompany the animal to provide food and water for the animal for a period of at least 24 hours, except as directed by hibernation, veterinary treatment, normal fasts, or other professionally accepted practices.

(15) Care in transit.

(A) It shall be the responsibility of the attendant or driver to inspect the animals frequently enough to assure the health and comfort of the animals.

(B) In the event of a breakdown or delay of the vehicle, it is the responsibility of the animal caretaker or vehicle operator to assure that animals get adequate ventilation and protection from fumes, vehicle exhaust, and extremes in temperature and to assure that the animals are not subjected to undue discomfort.

(C) In an emergency concerning the health and welfare of the animals, adequate veterinary care shall be provided without delay.

(16) Nothing in this Code section shall prevent wild animal license or permit holders from processing for meat or meat products animals that are surplus to the primary purpose of their wild animal business. Such processing must be done in compliance with the provisions of Article 3 of Chapter 2 of Title 26, the "Georgia Meat Inspection Act."



§ 27-5-7. Release or escape from captivity

It shall be unlawful for any person to release from captivity any wild animal as defined in paragraph (75) of Code Section 27-1-2 or to import, transport, sell, transfer, or possess such a wild animal in such a manner so as to cause its release or escape from captivity. In the event a person imports, transports, sells, transfers, or possesses a wild animal in such a manner so as to pose a reasonable possibility that such wild animal may be released accidentally or escape from captivity, the department may revoke the license or permit, or both, of such person pursuant to the procedure set forth in Code Section 27-2-25.



§ 27-5-8. Seizure of wild animals as contraband; civil action to recover animals

(a) Peace officers authorized to enforce this chapter may seize as contraband any wild animal for which a permit or license, or both, is required and for which no permit or license, or both, has been obtained.

(b) When any peace officer authorized to enforce this chapter has seized as contraband any wild animal, he shall deliver the same to the department. To recover such wild animal, the owner or the person in possession of the wild animal at the time of seizure may file, in the state or superior court having jurisdiction in the county where the seizure was made, a civil action against the State of Georgia, Department of Natural Resources, within 30 days following such seizure. The person filing the action shall have the burden of proof of showing that the wild animal was not held in violation of this title, and the action shall be tried as other civil cases in such court. The wild animal for which the action has been filed shall be held pending the resolution of the action. Reasonable charges for storage shall be paid to the department by the owner and the person in possession of the wild animal at the time of seizure unless it is determined that the seizure was unlawful.



§ 27-5-9. Seizure of wild animals pursuant to administrative order; appeal

(a) Authorized personnel of the department may seize any wild animal regulated by this chapter pursuant to an administrative order or an emergency administrative order issued by the department.

(b) In the event that any person is adversely affected by a seizure pursuant to an administrative order or emergency administrative order issued by the department, such person shall be entitled to appeal such order pursuant to subsection (d) of Code Section 27-1-37.

(c) Any wild animal seized under this Code section shall be held until the expiration of the time for filing any administrative appeal and, if such an appeal is filed, pending the resolution of this appeal. Reasonable charges for storage shall be paid to the department by the owner and the person in possession of the wild animal at the time of seizure unless it is determined that the seizure was unlawful.



§ 27-5-10. Disposal of wild animals recaptured after escape or seized under this title

(a) The commissioner may authorize the disposal of any wild animal regulated by this chapter which has escaped and been recaptured or any wild animal which has been seized under this title. Such disposal shall be in the manner determined by the commissioner to be in the best interest of the state and shall not be in violation of this title, provided that no such disposal shall be made until there has been a final adjudication of any civil or administrative proceeding commenced by any person authorized to do so by this title.

(b) Notwithstanding any other provisions of this title, when a wild animal regulated by this chapter has escaped, the commissioner or the commissioner's designee may authorize the destruction of the wild animal by employees or agents if it is determined that the wild animal poses a threat to the safety of human beings, threatens the well-being of wildlife populations, or if it is determined that there is very little likelihood that the wild animal can be recaptured.



§ 27-5-11. Wild animal auction license; applications; filing requirements

(a) As used in this Code section, the term "auction" means a public or private sale of wild animals to the highest bidder.

(b) No person shall conduct an auction of wild animals without first obtaining a wild animal auction license from the department. Such license shall be good only for a specific auction of not more than seven days in duration at a single location.

(c) All applications for a wild animal auction license shall include:

(1) A $5,000.00 wild animal auction license fee which shall be refunded if the application is denied;

(2) A cash bond or surety bond issued by a surety company authorized to do business in this state in the amount of $50,000.00 made payable to the commissioner and conditioned upon the applicant's conducting the auction in accordance with this chapter, any regulations issued by the board pursuant to this chapter, and the terms and conditions of the applicant's wild animal auction license;

(3) A description by species and number of the wild animals to be sold at auction and plans of the facilities to be used to house such wild animals which include an explanation of which facilities are to house which animals;

(4) A certificate or policy of insurance issued to the auctioneer and the owner of the auction facilities meeting all the requirements of subsection (f) of Code Section 27-5-4 if any wild animals inherently dangerous to human beings are to be sold at auction;

(5) A description of facilities to be provided for the obtainment of any insurance required by subsection (f) of Code Section 27-5-4 for persons who buy wild animals at the auction and an affidavit from an officer or agent of such an insurer that it is ready, willing, and able to provide such insurance;

(6) Authorization for the department to inspect the proposed facilities for the auction prior to a determination on the application and, if the application is granted, at any time thereafter until all wild animals have been removed from the premises of the auction;

(7) Copies of all materials to be distributed to the public or potential participants about the auction; and

(8) Such other information as the commissioner deems necessary for the department to discharge its responsibilities under this Code section.

(d) No application for a wild animal auction license shall be considered unless it is filed and completed at least 60 days prior to the proposed auction. The department shall have 30 days to respond to a completed application.

(e) All other provisions of this chapter, including, without limitation, those relating to licensing, insurance, humane handling, care, confinement and transportation of wild animals, and seizure and disposal of wild animals shall be applicable to a wild animal auction and any participants therein.



§ 27-5-12. Shooting of any wild animal held under wild animal permit or farmed deer

It shall be unlawful to shoot, kill, or wound any wild animal held under a wild animal license or permit or any farmed deer for enjoyment, gain, amusement, or sport. This Code section does not prohibit:

(1) A licensed veterinarian from diagnosing, treating, or performing other duties within the standards of veterinary practice on a farmed deer;

(2) The slaughter of wild animals or farmed deer in compliance with the provisions of paragraph (16) of Code Section 27-5-6 and with the laws of this state relating to the slaughter of livestock; or

(3) The recapture or disposal of farmed deer which have escaped and which have become classified as wild animals pursuant to Code Section 4-4-174 or the disposal of wild animals according to Code Section 27-5-10.









Title 28 - General Assembly

Chapter 1 - General Provisions

§ 28-1-1. Membership and apportionment of General Assembly

(a) There shall be 180 members of the House of Representatives, and such membership shall be apportioned among the representative districts provided for in Chapter 2 of this title.

(b) There shall be 56 members of the Senate, and such membership shall be apportioned among the senatorial districts provided for in Chapter 2 of this title.



§ 28-1-2. Time and place of meetings

The meetings of the General Assembly shall be held as prescribed in Article III, Section IV, Paragraph I of the Constitution of Georgia. The Senate shall convene daily at 10:00 A.M. unless otherwise ordered by the Senate. The House shall convene daily at 10:00 A.M. unless otherwise ordered by the House. The General Assembly shall meet at the state capitol.



§ 28-1-3. Initial organization

The Senate and the House of Representatives shall be organized by the Secretary of the Senate or the Clerk of the House of Representatives who shall be ex officio presiding officer until a presiding officer is elected. No question except one relating to the organization shall be entertained by such officer; and, in deciding such question, he shall be governed, as far as practicable, by the standing rules of the house over which he presides. In the absence of such officer, his assistant may officiate. In the absence of both, the body may appoint a chairman whose powers and duties shall be the same as those of the Secretary or Clerk.



§ 28-1-4. Form and administration of oath of office to members

(a) In addition to any other oath prescribed by law, each Senator and Representative, before taking the seat to which elected, shall take the following oath:

"I do hereby solemnly swear or affirm that I will support the Constitution of this state and of the United States and, on all questions and measures which may come before me, I will so conduct myself, as will, in my judgment, be most conducive to the interests and prosperity of this state."

(b) The oath of office prescribed by subsection (a) of this Code section may be administered to the members of the General Assembly by any Justice of the Supreme Court, Judge of the Court of Appeals, judge of the superior courts, or judge of the state courts. Such Justice or judge shall be procured by the person organizing each branch.



§ 28-1-5. Commission of members

It shall be the duty of the Secretary of State to prepare and furnish to each member of the General Assembly, after the member has taken his oath of office, a commission under the signature of the Secretary of State, containing the great seal of the state, showing that the member is a duly elected member of the General Assembly of Georgia, and showing any prior serving in either house of the General Assembly.



§ 28-1-6. Powers and duties of President Pro Tempore of the Senate and Speaker Pro Tempore of the House of Representatives

While presiding or in the absence of the President of the Senate, the President Pro Tempore shall have the same powers and duties as the President of the Senate. While presiding or in the absence of the Speaker of the House of Representatives, the Speaker Pro Tempore shall have the same powers and duties as the Speaker of the House of Representatives.



§ 28-1-6.1. Method for determining permanent disability of Speaker of the House of Representatives

Upon a petition of 20 members of the majority caucus of the House of Representatives being filed with the Clerk of the House that the Speaker of the House is unable to perform the duties of that office because of physical or mental disability, the Clerk shall make a copy of the petition for the records of his office and shall transmit, within three days, the original to the chairman of the majority caucus along with his certificate as to the date and time on which the petition was filed with him. The chairman shall call a meeting of the caucus to be held within five days from the date he receives the petition and certificate from the Clerk. Such meeting shall be for the purpose of holding a hearing on the petition and the caucus shall adopt rules for the conduct of the hearing. After the hearing the members of the caucus shall vote and if a majority of the membership of the caucus votes that there is a disability and that such disability is permanent the office shall be declared vacant and the Speaker Pro Tempore shall become Speaker and serve until a Speaker is elected.



§ 28-1-7. Failure of officer to organize emergency session

If any officer of either branch of the General Assembly shall fail or refuse to perform any of his duties in completing the organization of an emergency session, as provided for in Article V, Section II, Paragraph VII(b) of the Constitution of Georgia, his office may, upon the majority vote of the membership of the branch, be declared vacant, as often as may be necessary, and his successor elected as provided by the rules of the General Assembly.



§ 28-1-8. Salary and allowances of members and officers

(a) Each member of the General Assembly shall receive an annual salary, as provided for in Code Section 45-7-4, to be paid in equal monthly installments. Upon complying with the requirements of paragraph (22) of subsection (a) of Code Section 45-7-4, each member shall also be reimbursed for those actual expenses incurred in the performance of duties for which reimbursement is provided in paragraph (22) of subsection (a) of Code Section 45-7-4. The Speaker of the House of Representatives, the Speaker Pro Tempore of the House of Representatives, and the President Pro Tempore of the Senate shall receive an additional amount per annum as provided for in Code Section 45-7-4. The majority leader, the minority leader, the administration floor leader, and the assistant administration floor leaders of the House of Representatives and the majority leader, the minority leader, the administration floor leader, and the assistant administration floor leaders of the Senate shall each receive such additional amount per annum as shall be provided by resolution of the respective houses; but such amount for each shall not be greater than the additional amount provided by law for the Speaker Pro Tempore of the House of Representatives. All of such additional amounts shall also be paid in equal monthly installments.

(b) (1) During regular and extraordinary sessions of the General Assembly, each member shall also receive a daily expense allowance. Each member shall also receive the mileage allowance for the use of a personal car when devoted to official business as provided for in Code Section 50-19-7, for not more than one round trip to and from the member's residence and the state capitol by the most practical route, per calendar week, or portion thereof, during each regular and extraordinary session. In the event a member travels by public carrier for any part of a round trip as provided above, such member shall receive a travel allowance of actual transportation costs for each such part in lieu of the mileage allowance. For each day's service within the state as a member of a standing committee or of an interim committee created by or pursuant to a resolution of either or both houses or as a member of a committee, board, bureau, commission, or other agency created by or pursuant to statute or the Constitution of Georgia, such member shall receive a daily expense allowance and the mileage allowance for the use of a personal car when devoted to official business as provided for in Code Section 50-19-7 or a travel allowance of actual transportation costs if traveling by public carrier. Any such member shall also be reimbursed for any conference or meeting registration fee incurred in the performance of his or her official duties as a member of any committee, board, bureau, commission, or other agency. In the event it becomes necessary for a committee to rent a meeting room in the performance of the duties of the committee, the committee chairperson must have prior written approval of the President of the Senate or the Speaker of the House, or both, as the case may be, depending on the composition of the committee. The expense of such rental shall be billed to the committee. For each day's service out of state as a member of any committee, board, bureau, commission, or other agency, such member shall receive actual expenses as an expense allowance, plus the mileage allowance for the use of a personal car when devoted to official business as provided for in Code Section 50-19-7 or a travel allowance of actual transportation costs if traveling by public carrier or by rental motor vehicle. The amount of the daily expense allowances provided for in this paragraph shall be fixed by the Legislative Services Committee; provided, however, that the amount of the daily expense allowance shall remain at $75.00 until changed by the Legislative Services Committee. The Legislative Services Committee shall periodically review, and when appropriate revise, the amount of the daily expense allowance. The amount of the daily expense allowance shall be fixed by the Legislative Services Committee in an amount which reasonably corresponds to the housing and meal expenses typically incurred by members in the performance of their duties; provided, however, that the amount so fixed shall not exceed the federal per diem rate in effect for the state capital as specified by the General Services Administration at the time that the committee acts.

(2) Transportation costs incurred by a member of the Senate for air travel within or without the state during the interim as a member of a committee, board, bureau, commission, or other agency shall be reimbursed only if the incurring of such costs is approved under procedures established by the Senate Administrative Affairs Committee. Transportation costs incurred by a member of the House of Representatives for air travel within or without the state during the interim as a member of a committee, board, bureau, commission, or other agency shall be reimbursed only if the incurring of such costs is approved under procedures established by the Speaker of the House.

(3) Notwithstanding any other provision of this subsection to the contrary, reimbursement of authorized transportation costs incurred by a member of the General Assembly for air travel inside or outside the state at any time shall be limited to the amounts provided for in the state-wide contract. As used in this paragraph, the term "state-wide contract" means the state-wide contract for airline travel incorporated in the state travel regulations established by the State Accounting Office. This limitation shall not apply, however, if the air travel is between pairs of cities not covered in the state-wide contract, if no state-wide contract is in effect, if the contracted flight is other than a nonstop flight, the contracted flight would cause the member undue hardship or would conflict with the member's schedule, or if passage under a state-wide contract is otherwise not reasonably available. When reimbursement is requested for an amount in excess of the amount provided in the state-wide contract, the member shall sign a statement indicating which of the foregoing exceptions applies.

(4) All allowances provided for in this subsection shall be paid upon the submission of proper vouchers.

(c) No member shall receive any expense allowance, mileage allowance, or travel allowance for service as a member of any committee, board, bureau, commission, or other agency, as provided for in this Code section, unless such member has personally performed the service and has personally incurred the expense for mileage or travel. Each member of the General Assembly submitting a voucher shall certify that such member personally performed the service and personally incurred the expense for mileage or travel covered by the voucher and that the information contained on the voucher is true and correct. The voucher shall contain such a certificate which the member must sign.

(d) It shall be unlawful for any member willfully to make a certificate, as provided for in subsection (c) of this Code section, knowing it to be false; and any member convicted of making such a false certificate shall be punished by a fine of not more than $1,000.00, or by imprisonment of not less than one nor more than five years, or both. No member of the General Assembly shall receive any compensation, salary, per diem, expenses, allowances, mileage, costs, or any other remuneration whatsoever for service as a member of the General Assembly other than as provided for in this Code section.

(e) The Senate Rules Committee shall designate an audit subcommittee to examine and review, not less than once every two months, legislative expenditures, including all vouchers submitted by members of the Senate, as provided for in this Code section, for which the members have received payment. The subcommittee is authorized to issue reports of its examination and review. The House Information and Audits Committee shall examine and review, not less than once every two months, legislative expenditures, including all vouchers submitted by members of the House of Representatives, as provided for in this Code section, for which the members have received payment. The committee is authorized to issue reports of its examination and review.

(f) If sickness prevents any member from attending the house of which he is a member during any session of the General Assembly, he shall be entitled to the same daily expense allowance as an attending member. No member shall receive a daily expense allowance for absent time except on account of sickness of himself or his family or by express leave of the house of which he is a member.

(g) Prior to January 10, 1983, if any member of the General Assembly dies during or after a regular or extraordinary session without having received all or any portion of his daily expense allowance for such session, the amount due for the whole session shall be paid to the surviving spouse of the deceased; and if there is no surviving spouse, in like manner to the children; and if there are no children, in like manner to the mother; and if there is no mother, in like manner to the father; and if there is no father, in like manner to the estate of the deceased member.

(h) From and after January 10, 1983, if any member of the General Assembly dies during or after a regular or extraordinary session without having received all or any portion of the member's daily expense allowance for such session, the amount due for the whole session shall be paid to the surviving spouse of the deceased; and if there is no surviving spouse, in like manner to the children; and if there are no children, in like manner to the estate of the deceased member. The member's salary for the full calendar month during which the member dies shall be paid in the same manner.



§ 28-1-8.1. Failure of members to file state income tax returns

(a) The state revenue commissioner shall be required to report to the chairperson of the Senate Ethics Committee the name of any Senator who has not filed a Georgia personal income tax return required by law to be filed by the Senator or is a defaulter for state income taxes in violation of Article II, Section II, Paragraph III of the Constitution. The state revenue commissioner shall be required to report to the chairperson of the House Committee on Ethics the name of any Representative who has not filed a Georgia personal income tax return required by law to be filed by the Representative or is a defaulter for state income taxes in violation of Article II, Section II, Paragraph III of the Constitution.

(b) The state revenue commissioner shall give written notice by registered or certified mail, return receipt requested, or statutory overnight delivery of any report under this Code section to the member of the General Assembly who is to be named at least 30 days prior to making such report.

(c) Upon receipt of a report under this Code section, the chairperson of the committee to whom the report is made shall undertake an appropriate investigation of the matter and report the findings of the investigation to the presiding officer of his or her chamber.

(d) Nothing in this Code section shall apply with respect to a tax return for which the taxpayer has timely applied for and received an unexpired extension of time to file.

(e) The provisions of this Code section shall control over the provisions of Code Section 48-7-60 or any other law relating to confidential treatment of state income tax return information.



§ 28-1-9. Service in General Assembly to be credited to pension plan of employee of political subdivision

Any person employed by any political subdivision or elected to an office therein on or after March 6, 1962, who, by reason of such office or employment, is eligible for pension benefits under any local system and who, prior to such employment, was a member of the General Assembly of Georgia shall receive credit for time served in the General Assembly in the computation of the service required to become eligible to retire and receive a pension. In computing such credit, such person shall be credited for a full year for each year's membership in the General Assembly of Georgia.



§ 28-1-10. Seals of the General Assembly and of each house

Authority is granted for the General Assembly, the House of Representatives, and the Senate each to have a seal. The Lieutenant Governor, the Speaker of the House, the Secretary of the Senate, and the Clerk of the House are authorized to use the seal of the General Assembly. The Lieutenant Governor and the Secretary of the Senate are authorized to use the seal of the Senate. The Speaker of the House and the Clerk of the House are authorized to use the seal of the House of Representatives. The Secretary of State is authorized and directed to provide three seals of the General Assembly, placing one in the custody of the Secretary of the Senate, placing one in the custody of the Clerk of the House, and retaining custody of one. He shall provide two seals of the Senate, placing one in the custody of the Secretary of the Senate and retaining custody of one. He shall provide two seals of the House of Representatives, placing one in the custody of the Clerk of the House and retaining custody of one.



§ 28-1-11. Maintenance of engrossed and enrolled bills and resolutions; Secretary of State to publish enrolled Acts

The engrossed copies of all bills and of all resolutions intended to have the effect of law passed by either house of the General Assembly shall be preserved by the Secretary of the Senate and the Clerk of the House of Representatives and deposited in the office of the Secretary of State. The enrolled copies of all bills and of all resolutions intended to have the effect of law, which, when signed by the Governor, become enrolled Acts, shall be deposited in the office of the Secretary of State. The Secretary of State shall provide for the publication of such Acts.



§ 28-1-12. Election of state officers for whom manner and time of election not provided

Every state officer whose election is not otherwise provided for shall be elected by the General Assembly in the same manner and at the same time as other officers are elected by the General Assembly.



§ 28-1-13. Eligibility of elected county or municipal officials for membership in General Assembly

No elected county or municipal official shall be eligible to serve as a member of the General Assembly.



§ 28-1-14. Notice of intention to introduce local bill; copies to governing authorities

(a) No local bill shall become law unless notice of the intention to introduce such bill shall have been advertised in the newspaper in which the sheriff's advertisements for the locality affected are published one time before the bill is introduced. Such advertisement must be not more than 60 days prior to the convening date of the session at which the bill is introduced. After the advertisement has been published the bill may be introduced at any time during that session unless the advertisement is published during the session, in which event the bill may not be introduced before Monday of the calendar week following the week in which the advertisement is published.

(b) No local bill amending the charter of a municipality or the enabling Act of the governing authority of a county or a consolidated government shall become law unless a copy of the notice of the intention to introduce local legislation required by subsection (a) of this Code section is mailed, transmitted by facsimile, or otherwise provided to the governing authority of any county, municipality, or consolidated government referred to in the bill during the calendar week in which such notice is published as provided in subsection (a) of this Code section or during the seven days immediately following the date of publication of such notice. A single notice sent by United States mail, postage prepaid, addressed to the governing authority of the county, municipality, or consolidated government at the official address of such governing authority shall satisfy the requirement of this subsection. If such notice is mailed, the notice requirement of this subsection shall be presumed to have been met by depositing the copy of the required notice in the United States mail. For purposes of this subsection, the copy of the notice provided to such governing authority may consist of an actual or photostatic copy of the published notice or a typed restatement of the contents of such notice.

(c) A copy of the notice as it was advertised and an affidavit stating that the notice has been published as provided by this Code section and that the notice requirements of this Code section have been met shall be attached to the bill and shall become a part of the bill. Such affidavit shall be made by the author of the bill.



§ 28-1-14.1. Local bills proposing annexation by municipalities; providing copies to county governing authority

Repealed by Ga. L. 2002, p. 985, § 1, effective May 14, 2002.



§ 28-1-15. Restrictions on population bills; "population bill" defined

(a) This Code section is passed pursuant to the authority of Article III, Section VI, Paragraph IV, subparagraph (b) of the Constitution, and no population bill shall be passed and no bill using classification by population as a means of determining the applicability of any bill or law to any political subdivision or group of political subdivisions may expressly or impliedly amend, modify, supersede, or repeal this Code section.

(b) As used in this Code section, "political subdivision" means any county, municipality, county school district, independent school district, judicial circuit, militia district, or any other geographical area of the state which does not include the entire area of the state.

(c) Except as provided in this subsection, "population bill" means any bill using classification by population as a means of determining the applicability of any bill or law to any political subdivision or group of political subdivisions of the state. "Population bill" shall not include the following:

(1) A bill applicable to one specified type of political subdivision and containing a combination of population classifications which includes the population of and affects all political subdivisions of the type specified, including but not limited to state-wide minimum salary bills for county officers;

(2) A bill classifying political subdivisions having less than a specified population and affecting three or more such political subdivisions; provided, however, that this paragraph shall not apply to or affect the legality of any bills classifying political subdivisions having less than a specified population enacted prior to July 1, 1988, or which become effective July 1, 1988;

(3) A bill classifying political subdivisions having more than a specified population and affecting three or more such political subdivisions; provided, however, that this paragraph shall not apply to or affect:

(A) The legality of any bills classifying political subdivisions having more than a specified population enacted prior to July 1, 1988, or which become effective July 1, 1988; or

(B) The passage or legality of any bills amending bills referred to in subparagraph (A) of this paragraph with respect to specific subject matter contained in such bills on July 1, 1988;

(4) A bill classifying political subdivisions on the basis of the population of standard metropolitan statistical areas and affecting three or more such political subdivisions; provided, however, that this paragraph shall not apply to or affect the legality of any bills classifying on the basis of the population of standard metropolitan statistical areas enacted prior to July 1, 1988, or which become effective July 1, 1988;

(5) A bill amending a law which classifies political subdivisions on the basis of population if that amendment merely changes the population classification of such law so as to permit that law to remain applicable to those political subdivisions to which that law was applicable immediately prior to the time the most recent census figures became applicable to those political subdivisions; or

(6) A bill repealing a law which classifies on the basis of population.

In order to be permissible under the foregoing exceptions, a bill must fit within only one of the foregoing exceptions; and any bill which uses two or more of the foregoing classification devices shall be a prohibited "population bill."

(c.1) (1) A population bill shall also mean any bill using classification by population as a means of determining the applicability of any bill or law to any political subdivision or group of political subdivisions of the state with respect to the following:

(A) The salary of any officer, official, or employee of a county, municipality, or other political subdivision; provided, however, that the limitation provided for in this subparagraph shall not apply to state-wide minimum salary bills for county officers which are authorized under paragraph (1) of subsection (c) of this Code section; or

(B) The property, affairs, or operation of the governing authority of a county or municipality, including, but not limited to, any matters pertaining to municipal annexation, deannexation, incorporation, or dissolution.

(2) Except as provided in subparagraph (A) of paragraph (1) of this subsection, any population bill which meets any of the classification criteria of this subsection shall be a prohibited population bill even if such bill is described in paragraphs (1) through (4) of subsection (c) of this Code section. Any such bill enacted prior to July 1, 1997, or which became effective July 1, 1997, may thereafter be repealed as authorized under paragraph (6) of subsection (c) of this Code section or may only be amended as authorized under paragraph (5) of subsection (c) of this Code section.

(d) Nothing in this Code section shall be construed to invalidate any judicially imposed requirements for Acts classifying on the basis of population.



§ 28-1-16. Issuance of subpoenas by Superior Court of Fulton County on behalf of the Committees on Ethics of the Senate and House of Representatives

(a) If the Committee on Ethics of the Senate or House of Representatives determines that the effective functioning of the committee requires the issuance of compulsory process to secure the attendance of a witness or the production of documents and materials, or if a person whose conduct is called into question in an investigation or other proceeding requests the issuance of such compulsory process, the chairperson or acting chairperson shall make application in writing to the presiding judge of the Superior Court of Fulton County for the issuance of an appropriate subpoena. Such application shall:

(1) Describe in general terms the investigation or other proceeding for which the issuance of subpoena is sought and identify the provisions of the Senate or House rules authorizing the committee to conduct such investigation or proceeding;

(2) In the case of process to secure the attendance of a witness, identify the witness; the general nature of the questions to be propounded to the witness; and the reasons for believing that the testimony of the witness is likely to be relevant to the authorized scope of the investigation or proceeding;

(3) In the case of process to secure the production of documents and materials, identify the person to whom the subpoena is to be directed; the general nature of the documents and materials in question; and the reasons for believing that such documents and materials are likely to be relevant to the authorized scope of the investigation or proceeding;

(4) State whether confidential treatment of the application for and issuance of the subpoena is requested;

(5) If the application is submitted on behalf of a person whose conduct is called into question, be accompanied by any materials in support of the application which such person desires to have transmitted to the court with the application; and

(6) If the application is submitted on motion of the committee, be sought by the chairperson or acting chairperson only after notification to the person whose conduct is in issue that the subpoena will be sought.

(b) The presiding judge shall act on such application within 48 hours after it is presented to the judge. If the judge finds that the committee is acting within the scope of the authority granted to it by the rules of the Senate or House and that the testimony or documents or materials sought to be elicited appear to be likely to be relevant to the authorized scope of the investigation or proceeding, the judge may cause an appropriate subpoena to be issued and transmitted to the chairperson or acting chairperson. If the judge deems it necessary or appropriate, the judge may hold a closed or open hearing with respect to his or her determination of this matter.

(c) When authorized by the rules of the Senate and House, the confidential treatment of material and information in the course of investigations and other proceedings of the Committees on Ethics shall be recognized by law. Such confidential treatment shall be preserved in proceedings under this Code section as provided in this subsection. If the application for a subpoena requests confidential treatment, the court shall in any event take any and all steps necessary or appropriate to preserve the confidentiality of the application. The court may, but shall not be required to, issue the subpoena in such a manner as to preserve its confidentiality. If the court determines that a subpoena may be issued but confidential treatment is not warranted under the rules of the Senate or House, the judge shall so notify the chairperson or acting chairperson; and the chairperson or acting chairperson shall then have the option to:

(1) Abandon the request for a subpoena, in which case the application shall remain confidential; or

(2) Accept the determination of the court, in which case the subpoena shall issue, but the application and the issuance shall not be treated as confidential.

(d) In case of refusal to obey a subpoena issued under this Code section to any person, the Superior Court of Fulton County, upon application by the chairperson or acting chairperson, may issue to the person an order requiring him or her to appear before the court to show cause why he or she should not be held in contempt for refusal to obey the subpoena. Failure to obey a subpoena may be punished by the court as contempt of court.

(e) A subpoena issued under this Code section may be served at any place in this state and in any manner authorized in Code Section 24-13-24. Fees and mileage shall be paid and tendered as provided in Code Section 24-13-25, notwithstanding the general exemption of the state from tender of fees and mileage, and shall be in the form of a check issued by the Legislative Fiscal Office upon the written request of the chairperson or acting chairperson.

(f) Any decision of the court under this Code section shall be appealable in the same manner as provided by law for the appeal of a final judgment in a civil action.



§ 28-1-17. Prefiling of proposed bills and resolutions prior to each legislative session; administrative procedure

(a) The purpose of this Code section is to establish an administrative procedure for the prefiling of proposed bills and resolutions prior to the convening of each legislative session. The purposes of such procedure shall include:

(1) Allowing, but not requiring, the author of a measure which he or she intends to introduce in the General Assembly to make the members of the General Assembly and the general public aware of the existence and contents of such proposed measure;

(2) Allowing, but not requiring, the presiding officers of the Senate and House of Representatives to indicate the committees to which they intend to assign such proposed measures if and when they are officially introduced; and

(3) Allowing, but not requiring, standing committees so selected to begin informal consideration of such proposed measures.

(b) During the period which begins on November 15 of each calendar year and ends on the Friday before the second Monday in January of the following calendar year, bills and resolutions considered for introduction in the General Assembly may be prefiled with the Secretary of the Senate and the Clerk of the House as authorized in this Code section. Such measures may be so prefiled with the Secretary of the Senate by any one or more Senators who will be eligible to consider the measure when introduced. Such measures may be so prefiled with the Clerk of the House by any one or more Representatives who will be eligible to consider the measure when introduced. The prefiling of a measure shall not constitute the official introduction of a bill or resolution, and a bill or resolution may be officially introduced only during a legislative session.

(c) When any one or more authors of a proposed measure desire to prefile the proposed measure, they shall obtain copies of the same from the Office of Legislative Counsel, prepared in a form to indicate their status as measures to be prefiled, and shall prefile the same with the Secretary of the Senate or the Clerk of the House in such manner as may be prescribed by the Secretary or the Clerk.

(d) Neither the prefiling of a proposed measure by the author, an indication of intention to assign a proposed measure to a committee by a presiding officer, nor the informal consideration of a proposed measure by a committee shall be binding or have official status as the introduction, assignment to committee, or committee consideration of a measure; and all of such actions may officially be taken only after the convening of a session of the General Assembly.

(e) Upon receipt of a prefiled bill or resolution, the Secretary or Clerk shall assign to the proposed measure an identifying number. The Secretary and Clerk may develop numbering systems which will allow prefiled measures to be identified by a number corresponding to the bill or resolution number which will be assigned to the same measure when and if it is officially introduced during the legislative session.

(f) Following receipt of a prefiled measure, the Secretary or Clerk shall notify the presiding officer of the Senate or House, and such presiding officer may make a preliminary assignment of the measure to a standing committee for consideration by the committee. Such a preliminary assignment shall not constitute the official assignment of an officially introduced bill. Such official assignment of a bill or resolution may take place only following the official introduction of the bill or resolution during the legislative session. Such a preliminary assignment shall in no manner be binding upon the presiding officer, and the official assignment of a bill or resolution after its official introduction may be made without regard to any preliminary assignment of the proposed measure.

(g) Upon the preliminary assignment of a bill or resolution, the committee to which the same is assigned may commence consideration of the proposed measure and the issues addressed therein, but the committee shall have no power to take any official action with respect to such a proposed measure until after its official introduction and assignment to the committee.

(h) All measures prefiled under this Code section and the preliminary assignment of the same shall be matters of public record and shall be made available to the public.






Chapter 2 - Apportionment of House of Representatives and Senate; Qualifications of Members

§ 28-2-1. Apportionment and qualifications for the House of Representatives

(a) (1) There shall be 180 members of the House of Representatives.

(2) The General Assembly by general law shall divide the state into 180 representative districts which shall consist of either a portion of a county or a county or counties or any combination thereof and shall be represented by one Representative elected only by the electors of such district.

(b) A member of the House of Representatives shall be a resident of the district which such member represents and at the time of such member's election shall have been a resident of the territory embraced within such district for at least one year preceding such time.



§ 28-2-2. Apportionment and qualifications for the Senate

(a) There shall be 56 members of the Senate. The General Assembly shall by general law divide the state into 56 Senate districts which shall be composed of a portion of a county or a county or counties or a combination thereof and shall be represented by one Senator elected only by the electors of such district.

(b) A member of the Senate shall be a resident of the district which such member represents and at the time of such member's election shall have been a resident of the territory embraced within such district for at least one year preceding such time.






Chapter 3 - Administrative Personnel

Article 1 - General Provisions

§ 28-3-1. Doorkeeper and messenger in House of Representatives; sergeant-at-arms in Senate

The House of Representatives is entitled to a doorkeeper and a messenger who shall perform such duties as may be required of them, who shall be elected as provided for the election of the Clerk of the House of Representatives, and who shall be compensated as provided by resolution of the House of Representatives. The Senate is entitled to a sergeant-at-arms who shall perform such duties as may be required of him, who shall be elected by the Senate, and who shall be compensated as provided by resolution of the Senate.






Article 2 - Secretary of the Senate and Clerk of the House of Representatives

§ 28-3-20. Election and term of office; procedure for filling vacancies

(a) There shall be a Secretary of the Senate and a Clerk of the House of Representatives, elected by the members of each house respectively by recorded vote; and a majority of votes cast is necessary to elect. Their terms of office shall be the time for which the members of the General Assembly are elected and until their successors are elected.

(b) In the event of a vacancy in the office of Clerk of the House or the permanent disability of the Clerk of the House, the Speaker shall appoint a duly qualified person to succeed to the office of Clerk of the House. Any question concerning the existence of permanent disability of the Clerk of the House shall be determined by the Speaker with the concurrence of a majority of the chairmen of the standing committees of the House. Any person succeeding to the office of Clerk of the House pursuant to this subsection shall serve for the remainder of the unexpired term.

(c) (1) In the event of a vacancy in the office of Secretary of the Senate while the Senate is not in session or the permanent disability of the Secretary of the Senate while the Senate is not in session, the President Pro Tempore of the Senate shall appoint a duly qualified person to succeed to the office of Secretary of the Senate. Any person succeeding to the office of Secretary of the Senate pursuant to this paragraph shall serve until the next session of the General Assembly, at which time the Senate shall elect a duly qualified person to serve for the remainder of the unexpired term, if any.

(2) In the event of a vacancy in the office of the Secretary of the Senate while the Senate is in session or the permanent disability of the Secretary of the Senate while the Senate is in session, the Senate shall elect a duly qualified person to serve for the remainder of the unexpired term.

(3) Any question concerning the existence of permanent disability of the Secretary of the Senate shall be determined by the President of the Senate with the concurrence of a majority of the chairmen of the standing committees of the Senate.



§ 28-3-21. Bond for discharge of duties

Reserved. Repealed by Ga. L. 2006, p. 177, § 1, effective July 1, 2006.



§ 28-3-22. Duties when both branches of the General Assembly meet in single chamber

When there is a meeting of both branches of the General Assembly in one chamber, the Secretary of the Senate and the Clerk of the House of Representatives shall be present and join in the discharge of the duties required, and each shall enter the proceedings in the journal of his respective house.



§ 28-3-23. Compensation, expenses, and allowances; travel expenses

(a) The Secretary of the Senate shall receive such compensation, expenses, and allowances as shall be provided by resolution of the Senate; and the Clerk of the House of Representatives shall receive such compensation, expenses, and allowances as shall be provided by resolution of the House of Representatives.

(b) The Secretary of the Senate and the Clerk of the House of Representatives shall receive traveling expenses when traveling in the service of the state by motor vehicle as provided for in Code Section 50-19-7.



§ 28-3-24. Procedure for distributing bills, resolutions, and other documents; fees

The Legislative Services Committee shall provide a procedure for the distribution by the Secretary of the Senate and the Clerk of the House of Representatives of bills, resolutions, calendars, status sheets, and other documents. Such procedure may be changed from time to time by the committee and may include a schedule or schedules of fees to be charged for such documents. All funds received as a result of such fees by the Secretary and the Clerk shall be paid into the general fund of the state treasury.



§ 28-3-24.1. Public distribution of legislative information in electronic format

(a) It is the policy of the General Assembly that legislative information concerning the activities of the General Assembly may be made readily and widely available in electronic format on a timely basis.

(b) The Secretary of the Senate and the Clerk of the House of Representatives may provide legislative information in electronic format to the GeorgiaNet Division of the Georgia Technology Authority for purposes of public distribution as provided in Code Section 50-25-14. The information may be provided on at least a daily basis in the most current format available. The information provided may include at a minimum: available schedules and agenda for committee meetings; available bill and resolution status information; and full text of all available prefiled and introduced versions of bills and resolutions, including amendments and substitutes. The information provided may include such other matters as will in the determination of the Secretary and the Clerk contribute to the purposes of this Code section. The Georgia Technology Authority shall work with the General Assembly to develop a single Internet site for the Georgia General Assembly. The content and the format of the General Assembly Internet site shall be determined by the Legislative Services Committee.



§ 28-3-24.2. "Official written communication" defined; electronic format and requirements

(a) As used in this Code section, the term "official written communication" means any report, notice, or other written correspondence required by the Official Code of Georgia Annotated, as now or hereafter amended, to be provided to officers, members, or employees of the General Assembly.

(b) It is the policy of the General Assembly that whenever an official written communication is sent to officers, members, or employees of the General Assembly such communication shall be in an electronic format that creates a record that may be retained, retrieved, and reviewed by a recipient thereof and that may be directly reproduced in paper form by such a recipient.



§ 28-3-25. Oath of office

The Secretary of the Senate and the Clerk of the House of Representatives, before entering on the discharge of their duties, shall take an oath before the respective presiding officers of the two houses to discharge their duties faithfully and to the best of their skill and knowledge. Said oath should be entered in the journals of the respective houses.









Chapter 4 - Legislative Services

§ 28-4-1. Legislative Services Committee; creation; membership; compensation; meetings

(a) There is created the Legislative Services Committee, hereinafter called the committee, to be composed of the Speaker of the House of Representatives, the President of the Senate, the chairperson of the Appropriations Committee of the Senate, the chairperson of the Appropriations Committee of the House of Representatives, the chairperson of the Judiciary Committee of the Senate, the chairperson of the Judiciary Committee of the House of Representatives, the chairperson of the Banking and Financial Institutions Committee of the Senate, the chairperson of the Ways and Means Committee of the House of Representatives, the President Pro Tempore of the Senate, the Speaker Pro Tempore of the House of Representatives, the majority leader of the Senate, the majority leader of the House of Representatives, the minority leader of the Senate, the minority leader of the House of Representatives, the Secretary of the Senate, and the Clerk of the House of Representatives. The Speaker of the House of Representatives shall be chairperson of the committee, and the Secretary of the Senate shall be secretary of the committee.

(b) The members of the committee shall receive no additional allowances for service on the committee while the General Assembly is in session; but, for each day spent in the performance of their duties under this chapter between sessions, the members shall receive the allowances authorized by law for legislative members of interim legislative committees.

(c) The committee shall meet at least twice during each calendar year. Additional meetings may be held upon the call of the chairperson or upon the call of a majority of the members of the committee. Nine members of the committee shall constitute a quorum and the affirmative vote of a majority of those members present at a meeting of the committee, provided such members present constitute a quorum, shall be necessary to transact business of the committee. The chairperson shall be entitled to vote on all matters requiring a vote of the committee.



§ 28-4-2. General powers and duties of the Legislative Services Committee

(a) The committee is empowered to:

(1) Study and adopt methods and procedures to operate more efficiently the General Assembly and each house thereof;

(2) Study and adopt methods and procedures to make more uniform the operations of the Senate and the House of Representatives;

(3) Exercise general supervision of the operation of the legislative branch of government and act for and enter into contracts on behalf of agencies of the legislative branch, the General Assembly, and each house thereof;

(4) Provide for services for the legislative branch of government; and

(5) Delegate such of its powers and authority as it deems advisable.

(b) The committee shall have complete control, authority, and jurisdiction over the rooms, chambers, offices, and other areas on the third and fourth floors of the state capitol building and on the mezzanine between the third and fourth floors. All assignments for the use of such rooms, chambers, offices, and other areas by the General Assembly, the Senate, the House of Representatives, committees of the Senate and the House, members of the Senate and the House, and agencies, officials, and employees of the legislative branch of government shall be made by the committee or under such procedure as the committee shall provide. Any assignment shall be subject to change by the committee. Use of any such room, chamber, office, or other area, other than as provided above, shall be under such procedure as the committee shall provide.

(c) The committee is authorized to provide for the maintenance, repair, construction, renovation, refurbishing, and furnishing of the rooms, offices, and other areas which are under the control, authority, and jurisdiction of the committee or which have been assigned jointly to the Senate and House of Representatives. The Senate is authorized to provide for the maintenance, repair, construction, renovation, refurbishing, and furnishing of the rooms, chamber, offices, and other areas which are under the control, authority, and jurisdiction of the Senate and the House of Representatives is authorized to provide for the maintenance, repair, construction, renovation, refurbishing, and furnishing of the rooms, chamber, offices, and other areas which are under the control, authority, and jurisdiction of the House of Representatives. Any repair, construction, or renovation by the committee, the Senate, or the House of Representatives in an amount exceeding $5,000.00 shall be accomplished on a competitive bid basis unless such repair, construction, or renovation is accomplished by a state agency or authority. The committee, the Senate, and the House of Representatives shall provide for competitive bids. The committee, the Senate, and the House of Representatives may provide for emergency repairs other than by competitive bids.

(d) The committee shall provide for the procurement of supplies, materials, and equipment which are required jointly for the Senate and House of Representatives. The Senate shall provide for the procurement of supplies, materials, and equipment for the Senate and the House of Representatives shall provide for the procurement of supplies, materials, and equipment for the House of Representatives. Such procurement by the committee, the Senate, and the House of Representatives may be accomplished through a state-wide contract which has been approved by the Department of Administrative Services -- Purchasing Division and which was entered into as a result of competitive bids. Procurement may also be accomplished through the Department of Administrative Services -- Central Supply. All other procurement of supplies, materials, and equipment in an amount exceeding $3,000.00 on any single order shall be accomplished by competitive bids. The committee, the Senate, and the House of Representatives shall provide for competitive bids. The committee, the Senate, and the House of Representatives may provide for emergency procurement of supplies, materials, and equipment without competitive bids. The committee, the Senate, and the House of Representatives may provide for the emergency repair of equipment without competitive bids.

(e) The committee shall contract with a licensed certified public accountant or certified public accounting firm to conduct annually in accordance with accepted accounting principles a financial audit of legislative funds and expenditures. Such audit shall detail the expenditures of the following offices of the legislative branch: Lieutenant Governor, Secretary of the Senate, Senate, Speaker of the House of Representatives, Clerk of the House of Representatives, House of Representatives, Office of Legislative Counsel, Office of Legislative Budget Analyst, and Office of Legislative Fiscal Officer.

(f) The committee is authorized to contract with a licensed certified public accountant or certified public accounting firm to perform a management audit of the financial practices and operations of the legislative branch of government and, if the committee deems it advisable, to conduct a performance audit of one or more of the legislative offices listed in subsection (e) of this Code section.

(g) A copy of the minutes of the meetings of the committee and of the audits provided for in this Code section shall be made available for public inspection in the office of the Speaker of the House of Representatives, in the office of the President of the Senate, in the office of the Clerk of the House of Representatives, and in the office of the Secretary of the Senate. Upon the request of a member of the General Assembly, a copy of the minutes of a meeting of the committee shall be sent to such member.

(h) The committee is authorized to provide for such other procedures as it deems advisable for the purpose of carrying out this Code section.



§ 28-4-3. Office of Legislative Counsel; creation; qualifications; powers and duties

(a) There is created the Office of Legislative Counsel. The legislative counsel shall be an attorney skilled and experienced in legislative matters and bill drafting.

(b) It shall be the duty of the legislative counsel to:

(1) Provide bill-drafting services which shall be equally available to every member of the General Assembly; and

(2) Advise and counsel members of the General Assembly on legislative matters.

(c) The legislative counsel is authorized to:

(1) Provide for statutory and Code revision, render opinions, assist standing and interim committees, and perform similar legislative functions;

(2) Perform research, issue reports, and make recommendations as a result thereof;

(3) Exchange information, data, and material with similar agencies in other states;

(4) Provide legal services for the legislative branch of government and, with the approval of the committee or the chairman, to represent the interests of the legislative branch in matters involving litigation; and

(5) With the approval of the committee, provide for advisory committees relative to statutory and Code revision. He is authorized to seek the advice and assistance of the State Bar of Georgia, law schools, and individuals and organizations knowledgeable in this field.

(d) Any other provisions of law to the contrary notwithstanding, he is authorized to engage the services of others, including private counsel, by contract or otherwise, to assist him in the performance of his duties and is authorized to provide for the payment of fees, compensation, and expenses therefor from legislative funds.

(e) The legislative counsel shall provide for the compiling, indexing, editing, and publication of the Georgia Laws containing the Acts and resolutions of the General Assembly and other appropriate materials. Except as otherwise authorized in Code Section 50-18-2, such Acts and resolutions shall be published in hardbound volumes suitable for retention as permanent records. In the case of any special session of the General Assembly, however, the separate publication and distribution of the Acts and resolutions enacted at that special session may be omitted, and in such case the Acts and resolutions enacted at the special session shall be published and distributed together with those enacted at the subsequent regular session. Distribution of the Georgia Laws shall be carried out by the Secretary of State as provided for in Code Section 45-13-22; and the Secretary of State shall notify the legislative counsel of the numbers of volumes required to carry out such distribution.

(f) The legislative counsel shall have such other authority and duties as the committee may provide.



§ 28-4-4. Election of legislative counsel

The Legislative Services Committee shall elect the legislative counsel and a majority vote of the total membership of the committee shall be necessary for such election.



§ 28-4-5. Attorney General to serve as advisor to legislative counsel

The Attorney General shall serve as an advisor to the legislative counsel.



§ 28-4-6. Employment, powers, and duties of legislative fiscal officer

(a) The Legislative Services Committee is authorized to employ a legislative fiscal officer for the legislative branch of government. The fiscal officer shall act as the bookkeeper-comptroller for the legislative branch of government and shall maintain an account of legislative expenditures and commitments. Such fiscal officer shall maintain an inventory of the equipment, furnishings, and nonexpendable items belonging to the legislative branch. Such fiscal officer shall prepare and sign vouchers pertaining to the expenditure of legislative funds. Such fiscal officer shall prepare and sign all warrants for the expenditure of funds appropriated to and available to the legislative branch of government. Such warrants shall be paid by the fiscal officer, and it shall not be necessary that they be countersigned by the comptroller general. All payments from funds appropriated to the legislative branch of government shall be made by the fiscal officer, and reference in any other law to any other official or person in connection with any duties pertaining to such payments shall be deemed to refer to the fiscal officer; all duties of any such other official or person in connection therewith are transferred to the fiscal officer. The fiscal officer shall be under such bond as the Legislative Services Committee shall prescribe, and the premium thereon shall be paid from funds appropriated to the legislative branch of government. The fiscal officer shall have such other duties as shall be prescribed by the committee.

(b) The legislative fiscal officer is authorized on behalf of the legislative branch to pay any properly authorized invoice which does not exceed $5,000.00. Any invoice which exceeds $5,000.00 may not be paid by such fiscal officer without prior approval from the committee. The committee may provide for such approval to be given at meetings of the committee, or in writing between meetings by a majority of the members of the committee, or in such other manner as the committee may establish. All invoices shall contain in detail a description of the work performed, materials used or purchased, and any other information pertinent to the obligation. Before the fiscal officer may pay any invoice, a requisition or purchase order covering such invoice and signed by the person or persons authorized by the Legislative Services Committee to do so plus evidence of delivery must have been submitted to the fiscal officer. A list of all invoices which have been paid shall be submitted by the fiscal officer to the committee on a monthly basis.

(c) A majority vote of the total membership of the Legislative Services Committee shall be necessary to employ the legislative fiscal officer.



§ 28-4-7. Personnel to assist legislative counsel and legislative fiscal officer; offices and supplies

The Office of Legislative Counsel and the Office of Legislative Fiscal Officer shall be under the budgetary control of the Legislative Services Committee. The committee shall provide procedures for the employment of personnel to assist the legislative counsel and the legislative fiscal officer; and those two officials and such personnel shall be compensated under such procedure as the committee shall provide. The two officials shall have supervision of personnel in their offices relative to the duties of their employment. The committee shall provide office space for the offices and furnish them with supplies, materials, furniture, furnishings, books, equipment, and services.



§ 28-4-8. Merit system for and retirement for personnel; payment of contributions

Reserved. Repealed by Ga. L. 1985, p. 675, § 1, effective April 1, 1985.



§ 28-4-9. Source of funds for operation of chapter

The funds necessary to carry out this chapter shall be paid from the funds provided for the legislative branch of government.






Chapter 5 - Financial Affairs

Article 1 - General Provisions

§ 28-5-1. Introduction of bills changing compensation for state officials

Any bill making a change in the amount of the compensation or allowances of any elected or appointed state official or department or agency head must be introduced in the General Assembly during the first ten days of any session thereof. Any such bill introduced after the tenth day of any session shall not be considered or acted upon in any manner by either the Senate or the House of Representatives.



§ 28-5-2. Fiscal notes for bills changing compensation

(a) The chairman of any committee of either house of the General Assembly shall request the state auditor to prepare and furnish a fiscal note for each bill referred to such committee which would change the compensation or allowances of any elected or appointed state official, officer, or department or agency head. This Code section shall apply only if such compensation or allowances are to be paid either wholly or in part from state funds.

(b) It shall be the duty of the state auditor to compile and furnish such fiscal notes as may be requested by the chairman of any committee of either house of the General Assembly. Such fiscal notes shall contain a statement of the present compensation and allowances of the official, officer, or department or agency head, any present longevity increments, and any personal expense allowances, other than mileage and travel expenses, and shall contain a statement of the proposed increase or change in such compensation, allowances, or increments, with the total cost of such changes. Such fiscal notes shall be printed by the Clerk of the House of Representatives or the Secretary of the Senate and shall be distributed to members of the General Assembly prior to a vote being taken on such bill in either house of the General Assembly.



§ 28-5-3. Recording of votes on bills or resolutions fixing compensation or allowances of officials

The "ayes" and "nays" shall be recorded upon each and every vote taken by each house of the General Assembly on any bill or resolution fixing the compensation or allowances of any official except county and municipal officials.



§ 28-5-4. Consideration of general appropriations bill

The general appropriations bill shall be referred by the Speaker to the Appropriations Committee of the House of Representatives. In the event such bill is reported out of the Appropriations Committee as "do pass by substitute" or "do pass as amended," neither the committee of the whole nor the House of Representatives shall consider the bill until at least 24 hours after the substitute or the amendments, as the case may be, have been printed and placed on the desk of each member.



§ 28-5-5. Budgetary Responsibility Oversight Committee; members; duties; other entities to cooperate with committee; annual report; allowances; performance audits

Reserved. Repealed by Ga. L. 2008, p. VO1, § 2-1, effective January 28, 2008.



§ 28-5-6. Powers, duties, and responsibilities of the Senate Budget and Evaluation Office and the House Budget and Research Office

(a) The Senate is authorized to establish and provide for a Senate Budget and Evaluation Office. The House of Representatives is authorized to establish and provide for a House Budget and Research Office.

(b) The director of the Senate Budget and Evaluation Office is authorized to request information and material from all state departments, boards, bureaus, commissions, committees, authorities, and agencies in connection with his or her duties; and all such departments, boards, bureaus, commissions, committees, authorities, and agencies are directed to furnish such information and material as the director shall request.

(c) The director of the House Budget and Research Office is authorized to request information and material from all state departments, boards, bureaus, commissions, committees, authorities, and agencies in connection with his or her duties; and all such departments, boards, bureaus, commissions, committees, authorities, and agencies are directed to furnish such information and material as the director shall request. All information and material received by the House Budget and Research Office under this subsection shall be made available to the chairpersons of the House Committee on Appropriations, the House Committee on Budget and Fiscal Affairs Oversight, and other officers of the House of Representatives as may be designated by the Speaker of the House of Representatives; and upon direction by such chairpersons and such other officers of the House as may be designated by the Speaker of the House of Representatives, the House Budget and Research Office shall request any needed information and material from any state department, board, bureau, commission, committee, authority, or agency.






Article 2 - Fiscal Affairs Subcommittees

§ 28-5-20. Creation

There are created a Fiscal Affairs Subcommittee of the Senate and a Fiscal Affairs Subcommittee of the House of Representatives.



§ 28-5-21. Selection and term of service of members

(a) The Fiscal Affairs Subcommittee of the Senate shall be composed of:

(1) Four incumbent members of the Senate Appropriations Committee who were reelected, to be selected by the President-Elect of the Senate, if there be one, or if not, by the President of the Senate;

(2) Five incumbent members of the Senate who were reelected, to be selected by the Governor; and

(3) The Lieutenant Governor-Elect, if there be one, or if not, the Lieutenant Governor.

(b) The Fiscal Affairs Subcommittee of the House of Representatives shall be composed of:

(1) Four incumbent members of the House Appropriations Committee who were reelected, to be selected by the Speaker-of-the-House-Nominate (that is, the member of the House who has been nominated Speaker in the caucus of the political party having a majority of the members elected to the House of Representatives in the general election);

(2) Five incumbent members of the House who were reelected, to be selected by the Governor; and

(3) The Speaker-of-the-House-Nominate, as defined in paragraph (1) of this subsection.

(c) The members of each of these subcommittees shall be selected within 30 days after each general election for members of the General Assembly.

(d) Each such subcommittee shall serve until the successor subcommittee is composed and appointed after each successive general election for members of the General Assembly.



§ 28-5-22. Meetings generally

The Fiscal Affairs Subcommittee of the Senate shall meet from time to time at the call of the President of the Senate or the chairman of the Senate subcommittee; and the Fiscal Affairs Subcommittee of the House shall meet from time to time at the call of the Speaker of the House of Representatives or the chairman of the House subcommittee. Such subcommittees may meet jointly at the call of the Lieutenant Governor and the Speaker or of the respective subcommittee chairmen.



§ 28-5-23. Review of budget requests

The fiscal affairs subcommittee of each house shall have the authority to review the budget requests of the various departments, bureaus, boards, commissions, institutions, and other state agencies at any time; and the Office of Planning and Budget, the state auditor, and each such department, bureau, board, commission, institute, and other state agency shall promptly furnish to such subcommittees, or either of them, all information requested by them, or by either of them.



§ 28-5-24. Annual report to General Assembly

The fiscal affairs subcommittees of the Senate and the House jointly shall make an annual report to the General Assembly of matters coming to their attention, together with such recommendations to improve the efficiency in the operation and management of the various departments, boards, bureaus, commissions, institutions, and other agencies of state government as they see fit. The subcommittees shall not be required to distribute copies of the annual report to the members of the General Assembly but shall notify the members of the availability of the annual report in the manner which they deem to be most effective and efficient.



§ 28-5-25. Joint meetings to review and approve budget unit object class transfers; limitations upon transfers

The fiscal affairs subcommittees shall meet jointly as one committee at least once each quarter, or more often, at the call of the Governor, for the purpose of reviewing and approving budget unit object class transfers recommended by the Governor. Such transfers shall not be made without the approval of at least 11 members of such subcommittees sitting jointly. No funds whatsoever shall be transferred for use in commencing any new program or activity which does not currently have an appropriation or which would require operating funds or capital outlay funds beyond the biennium in which such transfer is made.



§ 28-5-25.1. Approval of leases

(a) No lease of property owned by a state authority shall become valid until and unless the lease is approved by the fiscal affairs subcommittees meeting jointly at the call of the Governor if such lease is a lease of land for the acquisition of which state funds were appropriated, directly or indirectly, by an appropriations Act which specified that such lease must be approved by the fiscal affairs subcommittees.

(b) The approval of any such lease shall require the affirmative votes of at least 11 members of such subcommittees meeting jointly.



§ 28-5-26. Allowances for members

For all meetings of the subcommittees held when the General Assembly is not in session, the members of the subcommittees shall receive the expense, mileage, and travel allowances authorized by law for legislative members of interim legislative committees. The funds necessary to carry out this article shall come from funds appropriated to and available to the legislative branch of the government.



§ 28-5-27. Applicability of article to authority of Office of Planning and Budget

This article shall not be construed to supersede or supplement the authority of the Office of Planning and Budget as set forth in Code Section 45-12-90.






Article 3 - Fiscal Bills Generally

§ 28-5-40. Short title

This article shall be known and may be cited as the "Georgia Fiscal Note Act."



§ 28-5-41. "Retirement bill" defined

Reserved. Repealed by Ga. L. 1985, p. 1331, § 1, effective April 10, 1985.



§ 28-5-42. Introduction of bills having significant impact upon anticipated revenues or expenditures; furnishing of fiscal notes

(a) (1) Any bill having a significant impact on the anticipated revenue or expenditure level of any state department, bureau, board, council, committee, commission, or other state agency must be introduced no later than the twentieth day of any session. The sponsor of such legislation must request a fiscal note from the Office of Planning and Budget and the Department of Audits and Accounts by November 1 of the year preceding the annual convening of the General Assembly in which the bill is to be introduced, but subsequent to the preparation of such bill by the Office of Legislative Counsel. With respect to a member-elect of the General Assembly, such person must request a fiscal note from the Office of Planning and Budget and the Department of Audits and Accounts by December 1 of the year preceding the annual convening of the General Assembly in which the bill is to be introduced, but subsequent to the preparation of such bill by the Office of Legislative Counsel. The director of the Office of Planning and Budget and the state auditor shall prepare and submit the fiscal note not later than the day of convening of the General Assembly.

(2) The failure to request a fiscal note by November 1 as provided in paragraph (1) of this subsection shall preclude consideration of the measure by the Senate or the House of Representatives unless the committee to which a bill is assigned in the chamber in which it is introduced:

(A) (i) Determines that such bill will have a significant impact as described in paragraph (1) of this subsection;

(ii) Waives the applicable November 1 or December 1 deadline of paragraph (1) of this subsection;

(iii) Requests a fiscal note from the director of the Office of Planning and Budget and the state auditor, except as otherwise provided in subsection (e) of this Code section; and

(iv) Among fiscal notes so requested, the chairperson of such committee suggests a preferred order of completion to guide the director of the Office of Planning and Budget and the state auditor; or

(B) Determines that such bill will not have a significant impact as described in paragraph (1) of this subsection.

(3) Any such determination or waiver shall be by the affirmative vote of a majority of the members of the committee, on a specific motion for waiver, and shall allow consideration of the measure by both chambers so long as the bill has been introduced not later than the twentieth day of any session.

(4) Any general bill having a significant impact on the anticipated revenue or expenditure level of counties and municipalities must be introduced no later than the twentieth day of any session.

(5) This article shall not apply to any local bill affecting a county or municipality which must be advertised in accordance with the requirements of Code Section 28-1-14, relating to the advertisement of local legislation.

(b) In the event any bill having a significant impact as described in paragraph (1) of subsection (a) of this Code section is introduced after the twentieth day of any session, it shall not be considered or acted upon in any manner by either the Senate or the House of Representatives. The President of the Senate shall decide whether a bill which is introduced in the Senate falls within this category; and the Speaker of the House of Representatives shall decide whether a bill which is introduced in the House of Representatives falls within this category. The President of the Senate shall have the same right of decision on House bills which reach the Senate; and the Speaker of the House of Representatives shall have the same right of decision on Senate bills which reach the House of Representatives.

(c) (1) In the event a bill having a significant impact as described in paragraph (1) of subsection (a) of this Code section is introduced not later than the twentieth day of any session, the chairperson of the committee to which such bill is referred shall request the director of the Office of Planning and Budget and the state auditor to submit any such fiscal note as to the fiscal effect of any such bill and to file a copy of such fiscal note with the Senate Budget and Evaluation Office and the House Budget and Research Office. The chairperson shall make such request after the bill is referred to the committee.

(2) The chairperson shall not be required to make such request with respect to any bill for which:

(A) A fiscal note has been requested by the sponsor of the bill pursuant to paragraph (1) of subsection (a) of this Code section and the chairperson has been duly notified in writing of such request by such sponsor; or

(B) The director of the Office of Planning and Budget and the state auditor have previously submitted a fiscal note pursuant to a request under paragraph (1) of subsection (a) of this Code section.

(d) In the event a determination is made under subparagraph (a)(2)(B) of this Code section that a bill will not have a significant impact, if the director of the Office of Planning and Budget or the state auditor has information or knowledge that any bill will have a significant impact as described in paragraph (1) of subsection (a) of this Code section, a fiscal note may be prepared according to the criteria outlined in subsection (g) of this Code section. Such a fiscal note may be prepared without a request by the bill's author or the committees to which it is assigned in either chamber. Any fiscal note prepared according to this subsection shall be distributed consistent with Code Section 28-5-44.

(e) During any regular session of the General Assembly, the director of the Office of Planning and Budget and the state auditor shall prepare and submit the fiscal note within five days after receipt of the request or within ten days if the director of the Office of Planning and Budget and the state auditor have made a formal request for extension of time.

(f) The principal administrative and fiscal officers of all departments, boards, councils, committees, commissions, and other agencies of the state government and, when applicable, of counties, municipalities, and other political subdivisions are authorized and directed to cooperate fully with the director of the Office of Planning and Budget and the state auditor in providing any information and assistance necessary in the preparation of fiscal notes pursuant to this Code section.

(g) (1) The fiscal note required by this Code section shall include a reliable estimate in dollars of the anticipated change in revenue or expenditures under the provisions of the bill. It shall also include a statement as to the immediate effect and, if determinable or reasonably foreseeable, the long-range effect of the measure. If, after careful investigation, it is determined that no dollar estimate is possible, the fiscal note shall contain a statement to that effect, setting forth the reasons why no dollar estimate can be given. In this event, the fiscal note shall contain an example based on a specific situation or reflecting the average group of persons possibly affected by the bill so as to provide an indication of the cost of such bill to the General Assembly. Assumptions used to develop these averages shall be noted in the fiscal note and the criteria included herein shall constitute a fiscal note. No comment or opinion regarding the merits of the measure for which the statement is prepared shall be included in the fiscal note; however, technical or mechanical defects may be noted. The state auditor and the director of the Office of Planning and Budget shall jointly prepare their fiscal note; and, if there is a difference of opinion between such officials, it shall be noted in the fiscal note. In the event the director of the Office of Planning and Budget and the state auditor concur that the fiscal note on any such bill cannot be prepared within the five-day limitation in effect during any regular session of the General Assembly, they shall so inform the chairperson in writing and shall be allowed to submit said note not later than ten days after the request for it is made.

(2) For fiscal note requests for a bill having a significant impact on the anticipated revenue or expenditure level of the Department of Education which would create a new program or funding category, the fiscal note shall include a ten-year projection of the costs of such new program or funding category.



§ 28-5-43. Preparation of actuarial investigations for inclusion in fiscal notes

Reserved. Repealed by Ga. L. 1985, p. 1331, § 4, effective April 10, 1985.



§ 28-5-44. Attachment of fiscal notes to bills; reading of notes at third reading of bills; distribution of notes relating to bills prior to final votes thereon

The fiscal notes required by this article shall be attached to the bill by the chairman of the committee to which the bill was referred and shall be read to the members of each respective house of the General Assembly at the third reading of the bill. In addition, a copy of each fiscal note required by this article shall be distributed to each member of the respective house of the General Assembly before which the bill is pending prior to any such bill being voted upon by such house of the General Assembly.






Article 3A - State and Local Government Partnership

§ 28-5-47. Short title

This article shall be known and may be cited as the "State and Local Government Partnership Act of 1995."



§ 28-5-47.1. Legislative intent and purpose

It is the intent and purpose of the General Assembly in enacting this article:

(1) To strengthen the partnership between the State of Georgia and local political subdivisions;

(2) To assist the General Assembly in its consideration of proposed legislation and new and revised state programs containing fiscal requirements affecting local political subdivisions by:

(A) Requiring the provision of accurate estimates of the fiscal impact upon local political subdivisions of proposed legislation and new and revised state programs; and

(B) Establishing a mechanism to bring such information to the attention of the members of the General Assembly before the House of Representatives or Senate, respectively, votes on proposed legislation;

(3) To promote informed and deliberate decisions by the General Assembly on the appropriateness of proposed fiscal impact legislation in any particular instances;

(4) To improve the quality of state regulations affecting local political subdivisions and the process by which those regulations are developed by:

(A) Providing that state agencies consult with elected and other officials of local political subdivisions; and

(B) Requiring that state agencies prepare accurate estimates of the budgetary impact of state regulatory mandates upon local political subdivisions before adopting such regulations.



§ 28-5-48. Definitions

As used in this article, the term:

(1) "Commissioner" means the commissioner of community affairs.

(2) "Department" means the Department of Community Affairs.

(3) "Fiscal note" means a realistic statement of the estimated financial cost of implementing or complying with the proposed law, regulation, rule, order, or administrative law upon local political subdivisions to which the proposed law, regulation, rule, order, or administrative law applies.

(4) "Local political subdivision" means a county, municipality, county school district, or independent school district.



§ 28-5-48.1. Applicability to proposed laws for which full funding to affected localities has been appropriated

This article shall not apply to any proposed bill, resolution, regulation, rule, order, or administrative law for which an appropriation, in an amount sufficient to fund the full cost of the proposal, has been made to affected local political subdivisions.



§ 28-5-49. Analysis of costs of proposed bills and joint resolutions to affected localities; filing of fiscal notes; requests by representatives of local political subdivisions for copies; waiver of requirements

(a) The department shall conduct any analysis to determine the cost of implementation or compliance for all bills and joint resolutions introduced in the General Assembly which have a fiscal impact on local political subdivisions. Before any vote is taken in a committee of the House of Representatives or Senate or on the floor of either house upon any bill or joint resolution determined by the department to require an expenditure which in the aggregate exceeds $5 million of public funds by local political subdivisions, a fiscal note shall be attached to such bill or resolution and shall be filed by the sponsor of the bill with the chairperson of the committee and the Clerk of the House of Representatives or the Secretary of the Senate and shall be provided to all members of the General Assembly. Any representative of any local political subdivision requesting a copy of the fiscal note shall be furnished with a copy immediately upon request to the Clerk of the House of Representatives or the Secretary of the Senate. This Code section shall not apply to a bill or joint resolution that is necessary for the state to assume the administration of regulatory programs mandated by federal statute.

(b) The requirements of this Code section may be waived by the committee to which the bill is assigned in the chamber wherein the bill is introduced. Any such waiver shall be by the affirmative vote of a majority of the members of the committee. Any such waiver by the committee shall allow consideration of the measure by both chambers.

(c) The requirements of this Code section may be waived:

(1) By a majority vote of the House of Representatives or by the Speaker of the House with respect to a bill introduced in the House of Representatives; or

(2) By majority vote of the Senate or by the President of the Senate with respect to a bill introduced in the Senate.

Any such waiver shall allow consideration of the measure by both the House of Representatives and the Senate.



§ 28-5-50. Filing of notes for regulations, rules, or orders; requests by local political subdivisions for copies

Except as otherwise provided in this Code section, no regulation, rule, order, or administrative law which would have a fiscal impact which in the aggregate exceeds $5 million on local political subdivisions in this state shall be valid unless 30 days prior to its adoption by a board, commission, agency, department, officer, or other authority of the government of this state, except the General Assembly, the courts, and the Governor, such board, commission, agency, department, officer, or other authority shall file a fiscal note with the members of the General Assembly. Any local political subdivisions that will be affected by the proposed regulation, rule, policy, order, or administrative law, upon request, shall immediately be furnished with a copy of the fiscal note by the board, commission, agency, department, officer, or other authority. This Code section shall not apply to an emergency regulation, rule, order, or administrative law as described by subsection (b) of Code Section 50-13-4, to any rule or regulation adopted or order issued pursuant to legislation exempted from Code Section 28-5-49, or to any other order issued to abate or prevent violations of specific statutory provisions enacted by the General Assembly.



§ 28-5-51. Contents of fiscal note

A fiscal note shall contain an aggregated estimate of the fiscal impact of a bill, a joint resolution, or an administrative action on local political subdivisions for the fiscal year in which it would become effective, if enacted, and for the next two succeeding fiscal years. If the fiscal impact of the bill, joint resolution, or administrative action is not expected to be totally evident within the applicable period, the estimate shall be projected beyond that period to include an estimate for the first fiscal year in which it is expected to be fully effective.



§ 28-5-52. Assistance of other departments and agencies in the preparation of fiscal notes for bills and joint resolutions; required names and signatures

The other departments or agencies of the state government shall assist the department in the preparation of fiscal notes required by this article. Where appropriate, the commissioner shall seek the advice and assistance of local government officials or their representatives. The departments or agencies of state government assisting in the preparation of the fiscal note shall be clearly indicated on the fiscal note along with the signature of the commissioner or the commissioner's authorized representative indicating that the commissioner agrees with the fiscal impact estimated thereon.



§ 28-5-53. Revision of fiscal note where fiscal effect of bill or joint resolution changed by amendment; waiver of such revision; processing of revised fiscal note

(a) A fiscal note that is attached to a bill or joint resolution shall be revised by the commissioner at each successive stage of the legislative process in which an amendment is adopted that changes the fiscal effect of the bill or joint resolution, unless this requirement is waived by the President of the Senate, by a majority vote of the Senate, by the Speaker of the House of Representatives, or by a majority vote of the House of Representatives. A revised fiscal note shall not be required for any amendment which either increases local revenues or decreases mandated expenditures.

(b) The revised fiscal note shall be processed by the commissioner and returned as quickly as possible to the committee or the Clerk of the House of Representatives or Secretary of the Senate if either the Clerk or the Secretary has the custody of the bill or joint resolution at that time.

(c) Except as otherwise provided by subsections (a) and (b) of this Code section, a waiver of a fiscal note shall be replaced at any time with a fiscal note if an amendment to a bill or joint resolution causes the bill or joint resolution to have an effect upon the revenues or expenditures of local political subdivisions.



§ 28-5-54. Preservation of copies of fiscal notes and waivers; availability for public inspection; publication in journals for each house of the General Assembly

(a) A copy of each fiscal note or waiver of a fiscal note shall be retained by the commissioner and shall be reasonably available for public inspection for at least three years following its preparation. The fiscal note or waiver of a fiscal note shall be published in the journal of each house of the General Assembly.

(b) A fiscal note, upon being filed as provided in this article, shall be open to inspection by the general public as provided by Code Sections 50-18-70 through 50-18-72.



§ 28-5-55. Exemptions from this article

Reserved. Repealed by Ga. L. 1995, p. 1189, § .5, effective April 21, 1995.



§ 28-5-56. Presumption as to compliance with this article

Nothing in this article shall be construed to require any degree of formality of proof of compliance with any requirement of this article, and any enrolled bill shall be conclusively presumed to have been enacted in compliance with the requirements of this article.






Article 4 - Claims Advisory Board

Part 1 - General Provisions

§ 28-5-60. Creation; membership; representation of members by deputies or other designated employees

(a) There is created the Claims Advisory Board, hereinafter called the board, to be composed of the Secretary of State, who shall be the chairman, the commissioner of human services, the commissioner of corrections, and the commissioner of transportation. Whenever the board takes any official action authorized under the law or duly promulgated rules and regulations, three of the members shall constitute a quorum; however, any of those individuals named above may be represented by a deputy or other designated employee; and any such action shall be valid if any two of the remaining three individuals are present during such action.

(b) The Claims Advisory Board is assigned to the Secretary of State for administrative purposes only as prescribed in Code Section 50-4-3.



§ 28-5-60.1. "The state or any of its departments or agencies" defined

As used in this article, the term "the state or any of its departments or agencies" includes any department, agency, bureau, or commission of state government but does not include state authorities or any county or municipal department, agency, bureau, commission, or authority.



§ 28-5-61. Employment of secretarial, investigatorial, and other help

The chairman of the board is authorized to provide secretarial and other help necessary to administer this article and is also authorized to employ independent investigators if deemed necessary or advisable to assist the board. Such help and investigators shall be paid from funds appropriated to the office of the Secretary of State for this specific purpose.



§ 28-5-62. Unlawful compensation

(a) It shall be unlawful for any member of the Claims Advisory Board, any member of the General Assembly, or any state official or employee to receive any fee, money, gift, or any other thing of value, other than the regular compensation and allowances which he receives from state funds, in connection with any claim presented to the Claims Advisory Board.

(b) Any person who violates any provision of this Code section shall be guilty of a misdemeanor.



§ 28-5-63. Statement attached to checks issued for payment of claims

The check issued to any person, firm, association, or corporation as payment for any claim pursuant to this article shall have attached thereto the following statement:

"It shall be unlawful for any member of the Claims Advisory Board, any member of the General Assembly, or any state official or employee to receive any fee, money, gift, or any other thing of value, other than the regular compensation and allowances which he receives from state funds, in connection with any claim presented to the Claims Advisory Board."






Part 2 - Claims Against State or Departments or Agencies

§ 28-5-80. Introduction of compensation resolutions; general requirements as to filing of notice of claim

(a) Any resolution relative to a claim against the state or any of its departments or agencies must be introduced in the House of Representatives. No such resolution may be introduced unless a notice of claim has been filed with the board on or before the fifteenth day of November immediately preceding the introduction of the resolution, if the event giving rise to a claim against the state occurred on or before the fifth day of November. If said event occurred subsequent to the fifth day of November, immediately preceding the introduction of the resolution a notice of claim shall be filed as provided for in this Code section within ten days after the occurrence of the event giving rise to the claim. No such resolution shall be introduced after the tenth day of any regular session.

(b) The board shall provide forms to be used in filing a notice of claim and shall make them available for such purpose. When the notice is filed, the board shall inform the person filing the notice, in writing, of the information it will require in order to take action on the claim. Such information may include accident reports, affidavits, statements, bills, receipts, letters, documents, and any other supporting material or data deemed necessary by the board. All such information must be filed with the board prior to the introduction of the resolution.



§ 28-5-81. Notice of possibility of claims to be filed by state departments and agencies; effect of filing of notice and of failure to file notice

It shall be the duty of each state department and agency to file with the Claims Advisory Board a notice of possibility of claim covering any occurrence which would be the subject of a notice of claim as provided in Code Section 28-5-80. Such notice of possibility of claim shall be filed on forms provided by the Claims Advisory Board and furnished to each state department and agency upon request. It shall be the duty of each state department and agency to file a notice of possibility of claim within 30 days after the date of any such occurrence. If filed within the same time limitations provided relative to the filing of notices of claim as provided in Code Section 28-5-80, a notice of possibility of claim shall be sufficient for action to be taken thereon; and the fact that no notice of claim has been filed within the time provided shall not prevent the introduction of a resolution and action thereon as provided in this part.



§ 28-5-82. Board hearings

Any resolution authorized by Code Section 28-5-80 shall be referred by the Speaker of the House to the Appropriations Committee of the House; and the Clerk of the House shall transmit a certified copy of the resolution to the chairman of the Claims Advisory Board not later than the day after its referral to the appropriations committee. Upon receipt of such copy, the chairman, after consultation with the other members of the board, shall set a time for acting on the claim and shall set a date for a hearing if a hearing is deemed necessary. In the event a hearing is to be held, the Representative introducing the bill shall be notified of the date, time, and place thereof. Such other persons as the board deems necessary shall likewise be notified. The Representative introducing the resolution shall be notified as to the action taken by the board on the claim and the recommendation made by the board to the appropriations committee. In the event the Representative is dissatisfied with the recommendation of the board and no hearing has been held, he shall be entitled to have the board set a hearing by so requesting the chairman in writing.



§ 28-5-83. Investigation of claims by board; advisory recommendations

Upon receipt of a notice of claim, the board may begin its investigation thereof; or it may wait until the supporting information provided for in Code Section 28-5-80 has been furnished. After investigation of the claim by the board, after introduction of the resolution, and after a hearing thereon, if any, the board shall prepare a statement including its findings, its determination of the merits of the claim, its recommendation as to the payment thereof, and such other information as the board deems advisable. Such statement shall be immediately transmitted to the chairman of the House Appropriations Committee, who shall present the same to the full committee. The recommendations of the board shall be advisory in nature only and shall not be binding on the House of Representatives, the Senate, or any committee of either. The resolution shall be acted upon in the same manner as provided by law and the rules of the House and Senate for action upon bills.



§ 28-5-84. Restrictions on passage of resolutions and board powers

No resolution provided for in this part shall be passed without being presented to the board. The board is prohibited from considering any resolution unless notice of claim is filed within the time provided for in Code Section 28-5-80, unless the resolution is introduced within the time limitations specified in Code Section 28-5-80, and unless the information required by the board is filed within the time limitations specified in Code Section 28-5-80. The board shall make no recommendations after the fifteenth day of any regular session.



§ 28-5-85. Payment of small claims by board

(a) When the total amount of a claim against the state is $5,000.00 or less, and the claim is not of a type excluded from a recommendation for compensation by subsection (a) of Code Section 28-5-104, the Claims Advisory Board shall be authorized to direct the state department or agency affected by the claim to pay the claimant such amount, not exceeding $5,000.00, as may be authorized by the Claims Advisory Board pursuant to the authority of this Code section.

(b) If a citizen has a claim against the state subject to the provisions of this Code section, such person may file such claim with the Claims Advisory Board. The Claims Advisory Board shall promulgate rules or regulations governing the submission of claims pursuant to this Code section. Such rules or regulations shall be adopted under the provisions of Chapter 13 of Title 50, known as the "Georgia Administrative Procedure Act."

(c) When a claim subject to this Code section is filed with the Claims Advisory Board, said board shall notify the department or agency of the state government affected by such claim of the basis for such claim, and such notice shall include any information submitted by the claimant in support of such claim. Within 45 days after receiving such notification, it shall be the duty of such state department or agency to submit a report to the Claims Advisory Board setting forth the findings of such state department or agency relative to such claim. Said report may make a recommendation to the Claims Advisory Board relative to the payment of such claim, but such recommendation shall not be binding upon the Claims Advisory Board.

(d) After reviewing and considering all information submitted by a claimant in support of the claim against the state and the report of the state department or agency affected by such claim, the Claims Advisory Board shall make a determination either to pay or reject such claim against the state. The Claims Advisory Board shall not be bound by the total amount claimed against the state and may authorize the payment of a lesser amount. If the Claims Advisory Board determines that the claim against the state is justified and that the amount of such claim, or a portion thereof, should be paid, it shall issue its order to the chief executive or administrative officer of the state department or agency affected by such claim ordering such officer, within 30 days after receipt of such order, to pay the claimant the amount specified by the Claims Advisory Board in its order. A copy of such order shall be mailed to the claimant. If the Claims Advisory Board determines that the claim against the state should be rejected, it shall notify the claimant of such rejection, and such notice shall explain the reasons for such rejection. A copy of such notice to the claimant shall be sent to the state department or agency affected by the claim. The decision of the Claims Advisory Board shall be final.

(e) The Claims Advisory Board shall not authorize or direct the payment of any part of any claim under this Code section which is paid or payable by insurance.

(f) Any payment made to a claimant pursuant to the authority of this Code section shall be in full and complete settlement of any claim against the state arising from the same occurrence, and each claimant, as a condition precedent to receiving payment pursuant to this Code section, shall acknowledge and agree to the requirements of this subsection pursuant to regulations adopted by the Claims Advisory Board for such purpose.

(g) (1) The provisions of this Code section shall apply to any claim against the state in the amount of $5,000.00 or less if the date of the occurrence giving rise to such claim was after July 1, 2000. After July 1, 2000, the General Assembly shall not consider any compensation resolution for a claim against the state if the amount of the claim is $5,000.00 or less, and the provisions of this Code section shall be the exclusive method for making such claims against the state, except as provided in paragraph (2) of this subsection.

(2) If the claim against the state is timely filed with the Claims Advisory Board after July 1, 2000, for an occurrence which took place before July 1, 2000, and the amount of the claim is less than $5,000.00 but more than $500.00, the claimant shall have the option of seeking a compensation resolution from the General Assembly. All claims pending on July 1, 2000, or thereafter if such claim is based on an occurrence which took place before July 1, 2000, for $500.00 or less shall be settled exclusively through the Claims Advisory Board.

(h) The General Assembly waives the immunity of the state for the purpose of authorizing the payment of claims against the state pursuant to the authority of this Code section.



§ 28-5-86. Time for filing notice of claim

No claim or resolution for the payment of compensation under this part shall be considered by the board or the General Assembly unless notice of claim has been filed with the board within two years after the date of the event giving rise to the claim.






Part 3 - Compensation of Persons for Injuries Sustained While Preventing Crime or Aiding Officers of the Law

§ 28-5-100. Recommendations by board as to payment of compensation; procedural rules

(a) The Claims Advisory Board shall have authority to consider and make recommendations to the General Assembly concerning payment of compensation to innocent persons who sustain injury or property damage, or both, and to dependent heirs of innocent persons killed in attempting to prevent the commission of crime against the person of another or in aiding or attempting to aid officers of the law upon their request. In a particular case the board may appoint a special master to take testimony, supervise or conduct necessary investigations, and report to the board; but ultimate recommendation on any claim shall be made only by the board.

(b) The board shall provide by rules for proceedings before it; and such rules shall emphasize, to the greatest extent possible, informality of proceedings. No claimant shall be required to be represented or accompanied by an attorney.



§ 28-5-101. Procedure for claims for compensation

(a) Any person who is eligible for compensation under this part must give notice thereof in accordance with Part 2 of Article 4 of this chapter in order to have such claim brought before the General Assembly for action.

(b) Any such claimant shall also, prior to introduction of a resolution for compensation, submit all documents called for by the board, including reports from all physicians and surgeons who have treated or examined the victim and from hospitals that have admitted the victim in relation to the injury for which compensation is claimed at the time of or subsequent to the victim's injury or death. If, in the opinion of the board, reports on the previous medical history of the victim, examination of the injured victim and a report thereon, or a report on the cause of death of the victim by an impartial medical expert would be of material aid in making its recommendation, the board shall call for the claimant to produce such reports and submit to such examination.



§ 28-5-102. Uniform standards for compensation

In making its recommendation, the board shall, insofar as practicable, formulate standards for uniform application in recommending compensation, taking into consideration rates and amounts of compensation payable for injuries or property damage and death under other laws of this state and of the United States.



§ 28-5-103. When compensation may be recommended; factors to be considered in making recommendations as to compensation

(a) In any case in which a person is injured or sustains property damage or is killed by an incident for which compensation is authorized by this part, the board may recommend to the General Assembly payment of compensation:

(1) To or for the benefit of the injured person;

(2) In the case of personal injury of the victim, to any person responsible for the maintenance of the victim who has suffered pecuniary loss or incurred expenses as a result of such injury;

(3) In the case of death of the victim, to or for the benefit of any one or more of the heirs at law of the victim, who at the time of the victim's demise were dependent upon him for over half of their support; or

(4) To or for the benefit of the owner of the damaged property.

(b) In making its recommendation to the General Assembly, the board shall:

(1) Consider a person to have intended an act, notwithstanding that by reason of age, insanity, drunkenness, or otherwise, he was legally incapable of forming a criminal intent;

(2) Consider all circumstances surrounding the claim, including, but not limited to, provocation, consent, or any other behavior of the victim which directly or indirectly contributed to his injury or death; the prior case or social history, if any, of the victim or claimant; any need for financial aid present; and any other relevant matters; and

(3) Take into consideration any amounts received or receivable from any other source or sources by the victim or his dependents as a result of the incident or offense giving rise to the claim.

(c) Claims and recommendations may be made under this Code section regardless of whether or not any person is prosecuted or convicted of any offense arising out of such act.



§ 28-5-104. When award of compensation not to be recommended generally; limitations on amounts; action by General Assembly upon recommendations

(a) In no event shall the board recommend that compensation be awarded to:

(1) Any victim of a criminal act not provided for in Code Section 28-5-100;

(2) Anyone who:

(A) Is a spouse, parent, grandparent, child (natural or adopted), grandchild, brother, sister, half brother, half sister, or parent of the spouse of the offender;

(B) Was, at the time of the personal injury or death of the victim, living with the offender as a member of his or her family or household or maintaining a sexual relationship, whether illicit or not, with such person or with any member of the family of such person;

(C) Violated a penal law of this state which violation caused or contributed to his or her injuries or death; or

(D) Was injured as a result of the operation of a motor vehicle, boat, or airplane, unless the same was used as a weapon in a deliberate attempt to run the victim down;

(3) Any officer of the law injured in the performance of his or her official duties; or

(4) Any person who is or was at the time of the alleged loss an inmate in the custody of the Department of Corrections.

(b) No compensation shall be recommended by the board in an amount exceeding $5,000.00 per claim.

(c) The board shall, in an advisory way only, recommend to the General Assembly payment of compensation and the amount thereof; and the General Assembly shall act on such recommendation in accordance with law and the rules of the House and Senate for action upon such resolutions.



§ 28-5-105. Scope of compensation

The General Assembly may by resolution appropriate money for payment of a claim for compensation upon the recommendation of the board for:

(1) Expenses actually and reasonably incurred as a result of the personal injury or death of the victim; and

(2) Loss of earning power as a result of total or partial incapacity of such victim.



§ 28-5-106. Limitations on claims

No resolution for the payment of compensation under this part shall be adopted unless notice of claim has been filed with the board within 18 months after the date of the personal injury or death, the claim is otherwise presented in accordance with law, and the personal injury or death was the result of an incident or offense for which compensation is authorized by this part and which had been reported to an officer of the law within five days of its occurrence or, if the incident or offense could not reasonably have been reported within such period, within five days of the time when a report could reasonably have been made.



§ 28-5-107. Reports on claims transmitted to the General Assembly

The board shall prepare and transmit to the General Assembly, along with its recommendation on each claim, a report of its activities in connection therewith, including the name of the claimant, a brief description of the facts surrounding the claim, the amount of compensation recommended, and the board's reasons therefor.



§ 28-5-108. Subrogation of state to claims of persons compensated; damage actions against persons responsible for injuries or death

Whenever an order for the payment of indemnification for personal injury or death or for damages to property is or has been made under this part, the State of Georgia shall, upon payment of the amount of the order, be subrogated to the cause of action of the person receiving indemnification under the order against the person or persons responsible for the injury or death or damages to property; and the Attorney General shall be authorized to bring an action against such person or persons for the amount of the damages sustained by the applicant. If an amount greater than that paid pursuant to the order for payment of indemnification is recovered and collected in any such action, the state, after deducting the expenses incurred, shall pay the balance to the person receiving indemnification under the order.









Article 5 - Fair and Open Grants

§ 28-5-120. Short title

This article shall be known and may be cited as the "Fair and Open Grants Act of 1993."



§ 28-5-121. Definitions

As used in this article, the term:

(1) "Grant" means any line item appropriation of funds that will be disbursed for a public purpose of which such amount, purpose, and recipient is not identified in the appropriations Act. For the purposes of this Code section, "grant" shall not include:

(A) Disbursements made pursuant to the Quality Basic Education formula;

(B) Disbursements made pursuant to the board of regents funding formula;

(C) Any grant, by law, which is apportioned entirely by formula;

(D) Common object classes excluding per diem, fees, and contracts;

(E) Disbursements made through the Governor's Emergency Fund; or

(F) Any disbursements made pursuant to an emergency.

(2) "State agency" means any department, agency, bureau, commission, or like unit of organization of state government and any state authority.



§ 28-5-122. Publication of description of grant program by agency as prerequisite to making grants

Before any state agency may make any grant of public funds or of funds otherwise within its power of disposition, the state agency must publish in print or electronically a description of the grant program in the Official Compilation of the Rules and Regulations of the State of Georgia and the Secretary of State shall make such descriptions available for convenient public inspection. The description must contain at least the following:

(1) The name of the grant program;

(2) The citation to the statutory basis for the grant program in the Official Code of Georgia Annotated or other general law of the State of Georgia;

(3) The general scope and purpose of the grant program;

(4) General terms and conditions of the grant;

(5) Eligible recipients of the grant;

(6) The criteria for the award of the grant; and

(7) Directions and deadlines for applying for such grant.



§ 28-5-123. Written application demonstrating eligibility as prerequisite to awarding of grant; award of grants to be determined independently by state agency

(a) No grant shall be awarded except upon written application which demonstrates in specific terms how the applicant is eligible and satisfies the criteria. All grants shall be disbursed pursuant to grant agreements which state in specific terms the amount and purposes of the grant and the other terms and conditions of the grant.

(b) No grant by the executive branch of state government shall be awarded or disbursed solely upon the recommendation, request, or direction of an officer, member, or employee of the legislative or judicial branch of state government. The award and disbursement of any grant shall be determined independently by the state agency.



§ 28-5-124. State agencies to compile annual list of grants awarded and disbursed in prior fiscal year; register of lists to be maintained by Secretary of State

Before December 31 of each calendar year, each state agency shall compile and file with the Secretary of State a list of grants awarded and disbursed in the prior fiscal year, reporting the recipient, grant program by name, specific purpose, and amount. The Secretary of State shall maintain a register of such lists and make them available for convenient public inspection.



§ 28-5-125. Audits of recipients of grants

Any recipient of a grant made by a state agency shall be subject to audit by the state auditor for the purpose of confirming compliance with state law and the performance of the terms of the grant.



§ 28-5-126. Grants in violation of article deemed void; effect of void grant on recipient

Any grant made in violation of this article shall be void. In addition to any other remedy provided by law, no recipient of a void grant shall be eligible for the award or disbursement of any other grant by a state agency until the full amount of the void grant is refunded to the state agency.



§ 28-5-127. Separate appropriation for grants in appropriations Acts; appropriation to contain word "grant."

Any funding for grants in an appropriations Act by the General Assembly shall be separately appropriated, and the appropriation shall contain the word "grant" in its description of the purpose of the appropriation. All appropriations for grants by a particular state agency shall be listed together under a heading that contains the word "grant" or "grants."









Chapter 6 - Interstate Cooperation

§ 28-6-1. Creation of Senate, House, and Governor's committees; membership

(a) There is established a standing committee of the Senate of this state to be known officially as the Senate Committee on Interstate Cooperation and to consist of five Senators. The members and the chairman of this committee shall be designated in the same manner as is customary in the case of the members and chairmen of other standing committees of the Senate. In addition to the regular members, the President of the Senate shall be ex officio an honorary nonvoting member of this committee.

(b) There is established a standing committee of the House of Representatives of this state to be known officially as the House Committee on Interstate Cooperation and to consist of five members of the House of Representatives. The members and the chairman of this committee shall be designated in the same manner as is customary in the case of the members and chairmen of other standing committees of the House of Representatives. In addition to the regular members, the Speaker of the House of Representatives shall be ex officio an honorary nonvoting member of this committee.

(c) There is established a committee of administrative officials and employees of this state to be known officially as the Governor's Committee on Interstate Cooperation and to consist of five members. Its members shall be: the Commissioner of Insurance, ex officio; the Secretary of State, ex officio; and three other administrative officials or employees to be designated by the Governor none of whom shall be the Attorney General. The Governor shall appoint one of the five members of this committee as its chairman. In addition to the regular members, the Governor shall be ex officio an honorary nonvoting member of this committee.



§ 28-6-1.1. "Nonpartisan legislative organization" defined

As used in this chapter, the term "nonpartisan legislative organization" means an organization whose membership is limited to legislators and which does not align itself with and is not funded by a political party.



§ 28-6-2. Creation of Georgia Commission on Interstate Cooperation; membership

(a) There is established the Georgia Commission on Interstate Cooperation. The commission shall be composed of 15 regular members:

(1) The five members of the Senate Committee on Interstate Cooperation;

(2) The five members of the House Committee on Interstate Cooperation; and

(3) The five members of the Governor's Committee on Interstate Cooperation.

(b) The chairperson of the Senate Committee on Interstate Cooperation and the chairperson of the House Committee on Interstate Cooperation shall be cochairpersons of the commission.

(c) The Governor, the President of the Senate, and the Speaker of the House of Representatives shall be ex officio honorary nonvoting members of this commission.



§ 28-6-3. Functions of commission

It shall be the function of the commission to:

(1) Carry forward the participation of this state as a member of any regional, national, or international nonpartisan legislative organization that promotes interstate or international cooperation;

(2) Encourage and assist the legislative, executive, administrative, and judicial officials and employees of this state to develop and maintain friendly contact by correspondence, by conference, and otherwise with officials and employees of the other states, of the federal government, and of local units of government;

(3) Endeavor to advance cooperation between this state and other units of government whenever it seems advisable to do so by formulating proposals for and by facilitating:

(A) The adoption of compacts;

(B) The enactment of uniform or reciprocal statutes;

(C) The adoption of uniform or reciprocal administrative rules and regulations;

(D) The informal cooperation of governmental offices with one another;

(E) The personal cooperation of governmental officials and employees with one another;

(F) The interchange and clearance of research and information; and

(G) Any other suitable process; and

(4) Do all such acts as will, in the opinion of the commission, enable this state to do its part or more in forming a more perfect union among the various governments in the United States and in promoting international relations by developing nonpartisan legislative organizations for such purposes.



§ 28-6-4. Establishment of delegations, committees, and advisory boards by commission

(a) The commission shall establish such delegations and committees as it deems advisable in order that they may confer and formulate proposals concerning effective means to secure intergovernmental harmony and may perform other functions for the commission pursuant to its decisions. Subject to the approval of the commission, the member or members of each delegation or committee shall be appointed by the chairman of the commission. State officials or employees who are not members of the Commission on Interstate Cooperation may be appointed as members of any delegation or committee, but private citizens holding no governmental position in this state shall not be eligible. The commission may provide such other rules as it considers appropriate concerning the membership and the functioning of any delegation or committee.

(b) The commission may provide for advisory boards for itself and for its various delegations and committees and may authorize private citizens to serve on such boards.



§ 28-6-5. Reports by commission; compensation of members of commission, delegations, and committees

The commission shall report to the Governor and to the General Assembly within 15 days after the convening of each regular legislative session and at such other times as it deems appropriate. Its members and the members of all delegations and committees which it establishes shall serve without compensation for such service.



§ 28-6-6. Informal names of committees and commission

The committees and the commission established by this chapter shall be informally known, respectively, as the Senate Cooperation Committee, the House Cooperation Committee, the Governor's Cooperation Committee, and the Georgia Cooperation Commission.



§ 28-6-7. Certain nonpartisan legislative organizations declared joint governmental agencies of the state

Any nonpartisan legislative organization in which this state is a participant pursuant to paragraph (1) of Code Section 28-6-3 and which has its regional or national headquarters located in this state is declared to be a joint governmental agency of this state and of the other states which cooperate through it.



§ 28-6-8. Appointment of delegates to Article V conventions called by the Congress of the United States for proposing amendments to the Constitution of the United States

(a) As used in this Code section, the term:

(1) "Article V application" means a resolution adopted by the General Assembly on the same subject or containing the same proposed amendment text as not less than two-thirds of the several states of the United States applying to the Congress of the United States for said Congress to call an Article V convention by setting the time and place of such convention.

(2) "Article V convention" means a convention called by the Congress of the United States upon application of the legislatures of not less than two-thirds of the several states of the United States for the purpose of proposing amendments to the Constitution of the United States as expressly provided in Article V of said Constitution.

(3) "Delegate" means a person appointed as provided in this Code section to represent the State of Georgia at an Article V convention.

(4) "Delegation" means the entire group of delegates serving as such, collectively, pursuant to this Code section.

(5) "Legislative instructions" means any instructions given by resolution of the General Assembly to delegates before or during an Article V convention.

(6) "Unauthorized amendment" means a proposed amendment to the Constitution of the United States that is outside the subject matter of the Article V application, the call of the Article V convention by the Congress of the United States, or any legislative instructions.

(b) Upon a call by the Congress of the United States for an Article V convention at which each state of the United States is to have one equal vote, seven delegates shall be appointed forthwith to represent the State of Georgia at such particular Article V convention as follows:

(1) The Speaker of the House of Representatives shall appoint two delegates;

(2) The President of the Senate shall appoint two delegates;

(3) The Governor shall appoint two delegates; and

(4) One delegate shall be appointed upon the affirmative vote of not less than four of those six delegates who were appointed pursuant to paragraphs (1), (2), and (3) of this subsection.

(c) Any vacancy in the delegation due to death, resignation, ineligibility, recall, or other reason shall be filled in the same manner as the original appointment.

(d) No delegate shall have the authority to vote to allow consideration of or vote to approve an unauthorized proposed amendment to the Constitution of the United States.

(e) Any delegate casting a vote to allow consideration or approval of an unauthorized proposed amendment may be immediately recalled by a majority vote of the Speaker of the House of Representatives, the President of the Senate, and the Governor; the position of such recalled delegate shall thereby be vacated; and such unauthorized vote shall be nullified.

(f) (1) Each delegate shall be subject to the eligibility requirements of Code Section 45-2-1 and, upon qualification, shall be required to take the following oath:

"I do solemnly swear or affirm that to the best of my abilities, I will, as a delegate to an Article V convention, uphold the Constitution and laws of the United States and the State of Georgia. I will not vote to allow consideration of or to approve any unauthorized proposed amendment to the United States Constitution."

(2) Violation of the oath or affirmation provided in paragraph (1) of this subsection shall be subject to the provisions of Code Section 16-10-1.

(g) The Secretary of State shall certify in writing to the Article V convention the appointment of delegates, the recall of any delegate, the filling of any vacancy in the delegation, and the nullification of any unauthorized votes cast by any delegate.

(h) No delegate shall be appointed pursuant to this Code section to an Article V convention unless each state of the United States has one equal vote at such convention.

(i) Except upon the resignation, death, ineligibility, recall, or other vacation of office by a delegate, the term of each delegate shall be for the duration of the particular Article V convention for which purpose the delegate was appointed, and the delegation shall be dissolved and disbanded upon the adjournment sine die of such convention.






Chapter 7 - Prohibited Lobbying Practices

§ 28-7-3. Contingent compensation for lobbyists

No person, firm, corporation, or association shall retain or employ an attorney at law or an agent to aid or oppose legislation for compensation contingent, in whole or in part, upon the passage or defeat of any legislative measure. No attorney at law or agent shall be employed to aid or oppose legislation for compensation contingent, in whole or in part, upon the passage or defeat of any legislation.



§ 28-7-4. Presence of certain persons on floor of House or Senate for purpose of privately discussing pending measures

It shall be unlawful for any person registered pursuant to the requirements of Article 4 of Chapter 5 of Title 21 or for any other person, except as authorized by the rules of the House or Senate, to be on the floor of either house of the General Assembly while the same is in session to discuss privately measures then pending in the General Assembly.



§ 28-7-5. Penalty for violation of Code Section 28-7-3 or 28-7-4

Any person failing to comply with or violating any of the provisions of Code Section 28-7-3 or 28-7-4 shall be guilty of a misdemeanor.






Chapter 8 - Georgia Criminal Justice Improvement Council

§§ 28-8-1 through 28-8-3.

Reserved. Repealed by Ga. L. 2007, p. 681, § 1, effective July 1, 2007.






Chapter 9 - Code Revision Commission

§ 28-9-1. Definitions

As used in this chapter, the term:

(1) "Code" means the Official Code of Georgia Annotated, any unannotated version thereof, or any codification of the laws of the State of Georgia which is a successor to or replacement of such Code, and such term shall include all statutory provisions, annotations, research references, notes, indexes, tables, constitutions, cross-references, pocket parts, and other material related to or included in such Code.

(2) "Commission" means the Code Revision Commission originally created pursuant to H.R. No. 217-838 adopted by the General Assembly at the 1977 regular session, as amended, and as re-created by Code Section 28-9-2.



§ 28-9-2. Creation of the Code Revision Commission; membership, term of office, and vacancies; expenses and allowances; ratification of previous actions and contracts

(a) There is created the Code Revision Commission, to be composed of 15 members as follows:

(1) The Speaker of the House of Representatives;

(2) Four members of the House of Representatives to be appointed by the Speaker of the House of Representatives for terms of office coinciding with their terms as members of the House of Representatives;

(3) The President of the Senate;

(4) Four members of the Senate to be appointed by the President of the Senate for terms of office coinciding with their terms as members of the Senate; and

(5) Five members of the State Bar of Georgia to be appointed by the president of the State Bar of Georgia for terms of office of one year each and until their successors are appointed, with such terms beginning on the second Monday of January of each year, provided that one such member shall be a judge or senior judge of the superior courts and one such member shall be a district attorney. Notwithstanding any other provision of law, the president of the State Bar of Georgia is authorized to appoint an official or employee of any branch of the state government, a county, municipality, board of education, or other political subdivision if such person is a member of the State Bar of Georgia; and any person so appointed is authorized to serve as a member of the Code Revision Commission.

(b) Any vacancy occurring in the membership of the commission, whether by the death, resignation, or failure of a member to hold office or membership in the State Bar of Georgia, shall be filled by appointment in the same manner as the appointment of the member whose seat is vacant. A person appointed to fill a vacancy shall be appointed for the remainder of the unexpired term.

(c) While engaged in the duties of the commission, all members shall receive the expenses and allowances authorized by law for legislative members of interim legislative committees. The judge or senior judge of the superior courts, the district attorney, and any member of the State Bar of Georgia who is also an official or employee of the executive or judicial branch of state government shall receive such expenses and allowances from state funds from which they are otherwise compensated. Any other funds necessary to carry out the provisions of this chapter and any contract executed pursuant to this chapter or any prior resolution of the General Assembly shall come from the funds provided for the legislative branch of state government.

(d) The members of the Code Revision Commission created pursuant to H.R. No. 217-838 adopted by the General Assembly at the 1977 regular session and as amended by H.R. No. 447-1274 adopted by the General Assembly at the 1978 regular session who are serving as members of the commission on April 1, 1985, shall continue in office as members until the second Monday in January, 1987, in the case of legislative members or until the second Monday in January, 1986, in the case of members appointed by the president of the State Bar of Georgia, at which time their terms shall expire and their successors shall be appointed as provided in subsection (a) of this Code section. All actions taken by such commission and all contracts entered into by such commission are ratified and confirmed. The commission created by this Code section shall be deemed to be a continuation of the commission created pursuant to such resolutions.



§ 28-9-3. Powers and duties of commission generally

The commission is authorized:

(1) To select and contract with a publisher to conduct a revision, codification, or recodification of the Code and laws of Georgia, provided that any such contract requiring the expenditure of state funds shall be contingent upon the General Assembly appropriating the necessary funds therefor;

(2) To formulate with the publisher all the details associated with the codification or recodification of the Code and laws of Georgia;

(3) To take such action as is necessary to effectuate Code revision;

(4) To carry out the functions required of it in any contract entered into between the commission and the publisher;

(5) To negotiate and establish the price at which the Code or any volume, replacement volume, pocket part, index, or related material may be sold to governmental or private purchasers, or both;

(6) To determine when volumes of the Code may be revised and republished;

(7) To adopt and implement a system for arranging, numbering, and designating material within the Code;

(8) To adopt rules of style and grammar for use in the Code;

(9) To prepare, or provide for the preparation of, and to include in the Code such annotations, historical notes, research references, notes on law review articles, cross-references, summaries of the opinions of the Attorney General of Georgia, editor's notes, Code Revision Commission notes, comments, commentaries, rules and regulations, indexes, tables, and other material as the commission determines to be useful to users of the Code;

(10) To provide for the publication of annotated or unannotated versions of the Code, or both;

(11) To provide for the publication of volumes containing the Constitution of the United States, the Constitution of the State of Georgia, and an index of local and special laws, general laws of local application, and home rule ordinances;

(12) To review, approve, or disapprove the work of the publisher in preparing, supplementing, indexing, or revising the Code or any volume, pocket part, or portion thereof;

(13) To grant exclusive or nonexclusive publication and sales rights to the Code or portions thereof to the publisher;

(14) To grant rights to governmental agencies and others to reprint and distribute portions or excerpts of the Code;

(15) To register the copyright claim in all materials in the Code and any supplements thereto, to protect, enforce, and preserve all claims in such materials, to bring and defend actions in any court in connection therewith, and to negotiate and grant licenses or rights, on behalf of the state, to use such material upon such terms and conditions as the commission shall determine to be in the best interest of the state;

(16) To seek the advice and assistance of members and committees of the State Bar of Georgia, the law schools of the state, the Attorney General or members of his staff, state and local public officials and employees, and others with expertise or interest in the laws of Georgia;

(17) To provide for the preparation and introduction of one or more bills to revise, modernize, and correct errors or omissions in the Code or the laws of Georgia or to repeal portions of the Code or laws which have become obsolete, have been declared to be unconstitutional, or have been preempted or superseded by subsequent state or federal laws;

(18) To provide for procedures for the implementation or execution of its powers and duties; and

(19) To take such other action or exercise such additional powers as may be necessary or convenient to carry out the purposes of this chapter, the duties and powers of the commission, or any contract entered into under this chapter.



§ 28-9-4. Commission staff

The Office of Legislative Counsel shall serve as staff for the commission.



§ 28-9-5. Publication of the Official Code of Georgia Annotated; authority to make corrections and editorial changes; effect of changes; treatment of multiple amendments enacted at same session; duty to prepare and have introduced legislation reenacting and correcting the Code; effect of reenacting the Code

(a) The Code Revision Commission shall provide for the publication of the Official Code of Georgia Annotated and any pocket parts, supplements, revised volumes, or recodifications thereof. In compiling, editing, arranging, and preparing the Acts and resolutions of the General Assembly for such publication and without altering the sense, meaning, or effect of such Acts and resolutions, the commission is authorized to:

(1) Correct the spelling of words;

(2) Change capitalization for the purpose of uniformity;

(3) Correct manifest typographical and grammatical errors;

(4) Substitute the proper Code section number, chapter number, or other number or designation for the terms "this Act," "the preceding Code section," and similar words or phrases;

(5) Renumber, redesignate, and rearrange chapters, articles, parts, subparts, Code sections, or any combination or portion thereof;

(6) Change cross-reference numbers to agree with renumbered chapters, Code sections, or portions of the Code;

(7) Substitute the proper calendar date for "the effective date of this chapter" and other phrases of similar import;

(8) Strike out figures if they are merely a repetition of written words or vice versa, or substitute figures for written words or vice versa for the purpose of uniformity;

(9) Correct manifest errors in references to laws;

(10) Correct inaccurate references to the titles of officers, the names of departments or other agencies of the state, local governments, or the federal government, and the short titles of other laws and make such other name changes as are necessary to be consistent with the laws currently in effect;

(11) Rearrange definitions in alphabetical order;

(12) Insert or delete hyphens in words so as to follow correct grammatical usage;

(13) Change numerals or symbols to words or vice versa for purposes of uniformity and style;

(14) Change nouns from the singular to the plural or vice versa for purposes of style and grammar; and

(15) Change punctuation for purposes of uniformity and consistency of style.

Any change or correction made by the Code Revision Commission pursuant to its authority under this subsection shall not become the law of the State of Georgia if such change or correction results in an alteration of the meaning, sense, or effect of the Acts and resolutions of the General Assembly, even though such change or correction may have been included in a pocket part, supplement, or revised volume of the Official Code of Georgia Annotated which has been reenacted by a bill authorized by subsection (c) of this Code section.

(b) For purposes of publishing volumes, replacement volumes, and supplements to the Official Code of Georgia Annotated pursuant to this chapter: legislation enacted at the same session of the General Assembly and amending the same statutory provision shall be considered in pari materia, and full effect shall be given to each if that is possible; Acts enacted during the same session shall be treated as conflicting with each other only to the extent that they cannot be given effect simultaneously; in the event of such a conflict, the latest enactment, as determined by the order in which bills became Acts with or without the approval of the Governor, shall control to the extent of the conflict unless the latest enactment contains a provision expressly ceding control in such an event; and language carried forward unchanged in one amendatory Act shall not be read as conflicting with changed language contained in another Act passed during the same session.

(c) The Code Revision Commission shall prepare and have introduced at each regular session of the General Assembly one or more bills to reenact and make corrections in the Official Code of Georgia Annotated, portions thereof, and the laws as contained in the Code and any pocket part, supplements, and revised volumes thereof. Except as otherwise provided by general law, such reenactment of the Official Code of Georgia Annotated shall have the effect of adopting and giving force and effect of law to all the statutory text and numbering as contained in such volumes, pocket parts, and supplements, including but not limited to provisions as published therein in accordance with subsections (a) and (b) of this Code section.






Chapter 10 - Georgia Rail Passenger Authority Overview Committee

§ 28-10-1. Creation of the Georgia Rail Passenger Authority Overview Committee; membership; term of office; officers

(a) The Georgia Rail Passenger Authority Overview Committee is created. The committee shall consist of five members of the House of Representatives appointed by the Speaker of the House and five members of the Senate appointed by the President of the Senate. The members shall serve for terms as members of the committee concurrent with their terms of office as members of the General Assembly. Members of the committee shall be appointed during the first 30 days of each regular legislative session which is held immediately following the election of members of the General Assembly; provided, however, that an appointment to fill any vacancy on the committee may be made at any time.

(b) The Speaker of the House of Representatives shall designate one of the members appointed by the Speaker as chairman of the committee. The President of the Senate shall designate one of the members appointed by the President of the Senate as vice-chairman of the committee. The members designated as chairman and vice-chairman shall serve for terms as such officers concurrent with their terms as members of the committee. Other than the chairman and vice-chairman provided for in this subsection, the committee shall provide for its own organization.



§ 28-10-2. Duties of committee

The committee shall periodically inquire into and review the operations, contracts, safety, financing, organization, and structure of the Georgia Rail Passenger Authority, as well as periodically review and evaluate the success with which said authority is accomplishing its legislatively created purposes.



§ 28-10-3. Availability of services of state auditor and Attorney General; committee employees; employment of professional services

The state auditor and the Attorney General shall make available to the committee the services of their staff, facilities, and powers in order to assist the committee in the discharge of its duties. The committee may employ staff and secure the services of independent accountants, engineers, and consultants, provided that both the employment and the amount of compensation to be received by such personnel is authorized by a joint resolution of the General Assembly. Upon authorization by joint resolution of the General Assembly, the committee shall have the power to compel the attendance of witnesses and the production of documents in aid of its duties.



§ 28-10-4. Cooperation of Georgia Rail Passenger Authority; committee reports

The Georgia Rail Passenger Authority shall cooperate with the committee, its authorized personnel, the Attorney General, the state accounting officer, and the state auditor in order that the committee may efficiently and effectively carry out its duties. The Georgia Rail Passenger Authority shall submit to the committee such reports and data as the committee shall reasonably require of said authority in order that the committee may adequately inform itself of the activities of said authority. The committee shall, on or before the first day of January of each year, and at such other times as it deems to be in the public interest, submit to the General Assembly a report of its findings and recommendations based upon the review of the operations of the Georgia Rail Passenger Authority.



§ 28-10-5. Criteria for committee evaluation of Georgia Rail Passenger Authority

In the discharge of its duties, the committee shall evaluate the performance of the Georgia Rail Passenger Authority in providing rail passenger service consistent with the following criteria:

(1) Public safety;

(2) Prudent, legal, and accountable expenditure of public funds;

(3) Responsiveness to the needs for rail passenger services;

(4) Economic vitality of the rail passenger system and economic benefits to the state;

(5) Efficient operation; and

(6) Impact on the environment.



§ 28-10-6. Expenses and allowances for committee members

The members of the committee shall receive the same expenses and allowances for their services on the committee as are authorized by law for members of interim legislative study committees.



§ 28-10-7. Effect of chapter on responsibilities of the Georgia Rail Passenger Authority

Nothing in this chapter shall be construed to relieve the Georgia Rail Passenger Authority of the responsibilities imposed upon it under Article 9 of Chapter 9 of Title 46.






Chapter 11 - Ethics and Efficiency in Government Act

§ 28-11-1. Short title

This chapter shall be known and may be cited as the "Ethics and Efficiency in Government Act."



§ 28-11-2. Legislative findings

The General Assembly finds and declares that it is in the fundamental interests of the citizens of Georgia and of the legislature as an equal branch of state government to foster the knowledge, professionalism, and standards of its membership.



§ 28-11-3. Definitions

As used in this chapter, the term:

(1) "Board" means the board of the Georgia General Assembly Training Institute.

(2) "Institute" means the Georgia General Assembly Training Institute.

(3) "Member of the General Assembly" means either an incumbent member or member-elect of the House of Representatives or Senate.

(4) "Vinson Institute" means the Carl Vinson Institute of Government of the University of Georgia.



§ 28-11-4. Availability of instructional classes and courses; payment of and reimbursement of expenses

(a) All members of the General Assembly shall be authorized and encouraged to attend and complete a series of instructional classes or courses relating to the organization and operation of state government in general, and the role and powers of the General Assembly in particular. Such courses or classes shall include, but not be limited to, such general topics as the Georgia Constitution, the role of each branch of state government, the organization of state government, the role of state government in the U.S. federal system, the relationship of state and local government, sources of state and local revenue, and the state budgeting process. Additionally, such courses or classes shall include, but not be limited to, topics specifically related to the General Assembly, such as constitutional and statutory law, bill drafting, the legislative process, committee operations, parliamentary rules of procedure, the appropriation process, legislative customs and traditions, duties and responsibilities of members, ethics and rules of conduct, legislative oversight of the executive branch, local legislation, constituent service, legislative use of computers, the Internet, distance learning, public policy issues on the legislative agenda, and such other matters as deemed necessary and appropriate by the board.

(b) All expenses incurred by an incumbent member of the General Assembly related to the course of training and education authorized by subsection (a) of this Code section, including the reasonable costs of housing, travel, meals, instructors, and instructional materials, may be paid from state funds appropriated to the legislative branch for such purposes or from other such funds as become available. In addition, all such expenses shall constitute ordinary and necessary expenses for purposes of subsection (a) of Code Section 21-5-33 and may be reimbursed to members-elect of the General Assembly from campaign contributions.



§ 28-11-5. Georgia General Assembly Training Institute

(a) There is created and established in the legislative branch of government the Georgia General Assembly Training Institute. All costs of operating and conducting the institute shall be paid for from state funds appropriated for such purposes or from other such funds as become available.

(b) With professional staff assistance from the Vinson Institute, the board shall have the power, duty, and authority to design, implement, and administer the course of training and education authorized by Code Section 28-11-4.

(c) The courses of training and education authorized by Code Section 28-11-4 shall be conducted by the institute under such rules, regulations, procedures, policies, requirements, and standards as prescribed from time to time by the board. The initial course each biennium shall be the current Biennial Institute for Georgia Legislators at the University of Georgia's Center for Continuing Education in Athens. Participation in the Biennial Institute shall be required to participate in other courses conducted by the institute, except as provided in subsection (d) of this Code section.

(d) The board shall establish guidelines and procedures to permit any member of the General Assembly who is unable to attend or complete one or more of the courses of training and education offered by the institute due to medical disability, providential cause, or any other reason deemed sufficient by the board to participate in the remaining courses of education and training provided for under Code Section 28-11-4 for the biennium.

(e) The board shall perform such other duties and have such other powers and authority as may be necessary and proper or as prescribed by general law.



§ 28-11-6. Supervision of Georgia General Assembly Training Institute

(a) The institute shall be under the direction and supervision of the board of the Georgia General Assembly Training Institute. The board shall have the power and duty to organize and advise the institute so that the institute is operated in accordance with the provisions of this chapter.

(b) The board shall consist of seven members and shall be composed of six members appointed by the Legislative Services Committee and the director of the Vinson Institute who shall serve as an ex officio, nonvoting member. In appointing members of the board, the Legislative Services Committee shall select three members from each house and shall attempt to broadly reflect the composition of the General Assembly.



§ 28-11-7. Authority of board to make contracts, leases, or agreements.

The board is authorized to make such contracts, leases, or agreements as may be necessary and convenient to carry out the duties and purposes for which the board is created. The board is authorized to enter into contracts, leases, or agreements with any person, firm, corporation, agency, or educational institution upon such terms and for such purposes as may be deemed advisable by the board.



§ 28-11-8. Report on accomplishments of institute

On or before February 1 of each year, the board shall file a report to the members of the Legislative Services Committee. The report shall include a summary of the accomplishments of the institute during the preceding calendar year, including, but not limited to, the total number of members of the General Assembly who attended the course of training and education offered by the institute; an outline of the institute's programs for the current calendar year; an evaluation of the programs and services offered by the institute; and recommendations, if any, for legislation as may be necessary to improve the programs and services offered by the institute.






Chapter 12 - Special Joint Committee on Georgia Revenue Structure

§§ 28-12-1 through 28-12-3.

Repealed by Ga. L. 2015, p. 236, § 1-1/HB 170, effective July 1, 2016.






Chapter 13 - 2011 Special Council and Committee on Criminal Justice Reform






Title 29 - Guardian and Ward

Chapter 1 - General Provisions

§ 29-1-1. Definitions

Except as otherwise provided, as used in this title, the term:

(1) "Adult" means an individual who is either 18 years of age or older or an emancipated minor.

(2) "Conservator" includes a guardian of the property appointed prior to July 1, 2005, but shall not include a conservator of the estate of an individual who is missing or believed to be dead, as defined in Article 2 of Chapter 9 of Title 53 or a foreign conservator as defined in Part 4 of Article 10 of Chapter 3 and Part 4 of Article 13 of Chapter 5 of this title.

(3) "County guardian" means an individual described in Chapter 8 of this title.

(4) "Court" means the probate court.

(5) "Emergency conservator" means an individual appointed pursuant to the provisions of Code Section 29-5-15.

(6) "Emergency guardian" means an individual appointed pursuant to the provisions of Code Section 29-4-14.

(7) "Guardian" means an individual appointed pursuant to the provisions of this title and includes a guardian of the person appointed prior to July 1, 2005, but shall not include a guardian ad litem.

(8) "Guardian ad litem" means an individual appointed pursuant to the provisions of Code Section 29-9-2.

(9) "Interested person" means any person who has an interest in the welfare of a minor, ward, or proposed ward, or in the management of that individual's assets and may include a governmental agency paying or planning to pay benefits to that individual.

(10) "Licensed clinical social worker" means a social worker who is licensed in accordance with the provisions of Chapter 10A of Title 43.

(11) "Minor" means an individual who is under 18 years of age and who is not emancipated.

(12) "Natural guardian" means an individual defined by the provisions of Code Section 29-2-3.

(13) "Parent" means a biological or adoptive father or mother whose parental rights have not been surrendered or terminated and, in the case of a child born out of wedlock, the individual or individuals who are entitled to have custody of and exercise parental power over the child pursuant to Code Section 19-7-25.

(14) "Permanent guardian" means an individual appointed as guardian of a minor pursuant to Part 5 of Article 1 of Chapter 2 of this title.

(15) "Personal representative" means an executor, administrator, successor, personal representative, or the duly qualified and acting personal representative of the estate of a decedent.

(16) "Proposed ward" means an adult for whom a petition for the appointment of a guardian or a conservator has been filed.

(16.1) "Public guardian" means an individual or private entity, including a nonprofit entity, appointed pursuant to Chapter 10 of this title.

(17) "Standby guardian" means an individual appointed pursuant to Part 4 of Article 1 of Chapter 2 of this title.

(18) "Successor conservator" means an individual who has been appointed as conservator pursuant to Code Section 29-3-91 or 29-5-101.

(19) "Successor guardian" means an individual who has been appointed as guardian pursuant to Code Section 29-2-51 or 29-4-61.

(20) "Sui juris" means an adult who is not suffering from any legal disability.

(21) "Temporary guardian" means an individual who is appointed as a guardian for a minor in accordance with the provisions of Part 3 of Article 1 of Chapter 2 of this title.

(22) "Temporary substitute conservator" means an individual who has been appointed as conservator pursuant to Code Section 29-3-90 or 29-5-100.

(23) "Temporary substitute guardian" means an individual who has been appointed as guardian pursuant to Code Section 29-2-50 or 29-4-60.

(24) "Testamentary conservator" means a person who has been issued letters of guardianship pursuant to Code Section 29-3-5.

(25) "Testamentary guardian" means a person who has been issued letters of guardianship pursuant to Code Section 29-2-4.

(26) "VA guardian" means a person appointed pursuant to the provisions of Chapter 7 of this title.

(27) "Ward" means an adult for whom a guardian or conservator has been appointed.






Chapter 2 - Guardians of Minors

Article 1 - Minors

Part 1 - General Provisions

§ 29-2-1. Categories of guardians for minors

Guardians of minors may be categorized as follows:

(1) Natural guardians;

(2) Testamentary guardians;

(3) Temporary guardians;

(4) Standby guardians; and

(5) Permanent guardians.



§ 29-2-2. Qualified individuals to serve as guardian of minor

(a) Only an individual may serve as guardian of a minor.

(b) No individual may be appointed as guardian of a minor who:

(1) Is a minor, a ward, or a protected person; or

(2) Has a conflict of interest with the minor unless the court determines that the conflict of interest is insubstantial or that the appointment would be in the minor's best interest.






Part 2 - Parental Rights in Guardian Selection

§ 29-2-3. Guardian of minor children in event of divorce; death of spouse or former spouse

(a) For purposes of this Code section, the terms "joint legal custody" and "sole custody" shall have the meanings as provided in Code Section 19-9-6.

(b) Except as otherwise provided in this chapter, each parent shall be the natural guardian of any minor child of the parent, except that, if the parents are divorced and one parent has sole custody of the minor, that parent is the sole natural guardian of that minor. If the parents have joint legal custody, both parents are the natural guardians of that minor.

(c) If one parent of a minor dies, the surviving parent is the sole natural guardian of the minor, even if the parents were divorced and the deceased parent had sole custody of the minor.



§ 29-2-4. Nomination of testamentary guardian; no bond or security required

(a) Every parent, by will, may nominate a testamentary guardian for the parent's minor child.

(b) (1) Unless the minor has another living parent, upon probate of the minor's parent's will, letters of guardianship shall be issued to the individual nominated in the will who shall serve as testamentary guardian without a hearing provided that the individual is willing to serve and no objection is filed. If a timely objection is filed, letters of guardianship shall only be issued after a hearing held pursuant to paragraph (4) of this subsection.

(2) At the time such will is offered for probate, notice of the testamentary guardianship shall be served by certified mail or statutory overnight delivery, return receipt requested, to the minor child's adult siblings and grandparents. If such child does not have adult siblings or grandparents, such notice shall be served on such child's great-grandparents, aunts, uncles, great aunts, or great uncles, insofar as any such relative exists.

(3) Any person who receives a notice pursuant to this subsection and objects to the appointment of the nominated testamentary guardian shall file an objection with the court within ten days of being served with notice. Such objection shall include allegations and facts with reasonable specificity stating why the nominated testamentary guardian is unfit to serve.

(4) If a timely objection is filed, the court shall conduct an expedited hearing within 30 days of the date of the filing of the last objection. The hearing shall be conducted in accordance with Code Section 29-2-14. The court shall award the letters of guardianship to the nominated testamentary guardian unless the objecting party establishes by clear and convincing evidence that the nominated testamentary guardian is unfit to serve as testamentary guardian.

(5) Any proceeding relating to the appointment of a testamentary guardian shall not affect or delay the probating of a will.

(c) A testamentary guardian shall not be required to give bond or security. In all other respects a testamentary guardian shall have the same rights, powers, and duties as a permanent guardian appointed by the court.






Part 3 - Temporary Guardianship of Minors

§ 29-2-5. Petitions for temporary guardianship; requirements of petition

(a) A petition to be appointed the temporary guardian of a minor may be filed by an individual who has physical custody of the minor.

(b) The petition shall be filed in the probate court of the county of domicile of the petitioner; however, if the petitioner is not a domiciliary of this state, the petition may be filed in the probate court of the county where the minor is found.

(c) A petition for the appointment of a temporary guardian shall include the following:

(1) The name, address, and date of birth of the minor;

(2) The name and address of the petitioner and the petitioner's relationship to the minor, if any;

(3) A statement that the petitioner has physical custody of the minor and:

(A) Is domiciled in the county in which the petition is being filed; or

(B) Is not a domiciliary of this state and the petition is being filed in the county where the minor is found;

(4) The name, address, and county of domicile of any living parent of the minor and a statement of whether one or both of the parents is the minor's natural guardian;

(5) A statement of whether one or both of the parents have consented in a notarized writing to the appointment of the petitioner as temporary guardian and, if so, that the consents are attached to the petition;

(6) If the sole parent or both parents have not consented to the appointment of the temporary guardian, a statement of the circumstances that give rise to the need for the appointment of a temporary guardian; and

(7) The reason for any omission in the petition for temporary guardianship in the event full particulars are lacking.



§ 29-2-6. Parental consent to temporary guardianship; failure to consent; minor's preference

(a) Except as otherwise provided in subsection (f) of this Code section, if the sole parent or both parents of the minor have consented to the appointment of the temporary guardian, as evidenced by notarized written consents attached to the petition, the court shall grant the petition without further notice or hearing and shall issue letters of guardianship to the petitioner.

(b)(1) If one or both of the parents of the minor have not consented to the appointment of the temporary guardian, notice of the petition shall be given to any parent who has not consented.

(2) The notice shall be by personal service if the parent resides in this state at a known address; by first-class mail if the parent resides outside this state at a known address; or by publication for two weeks in the official county legal organ for the county in which the petition is filed if no address is known.

(3) The notice shall state that the parent is entitled to object either to the establishment of a temporary guardianship or to the selection of the petitioner as temporary guardian, or both.

(4) The notice shall require that any objection be filed in writing with the court within ten days of the personal service, within 14 days of the mailing of the notice, or within ten days of the date of the second publication of the notice.

(c) Except as otherwise provided in subsection (f) of this Code section, if no parent who is entitled to notice under subsection (b) of this Code section files a timely objection to the petition, the court shall grant the petition without further notice or hearing and shall issue letters of guardianship to the petitioner.

(d) If a natural guardian of the minor files a timely objection to the establishment of the temporary guardianship, the court shall dismiss the petition. If a natural guardian files a timely objection to the selection of the petitioner as temporary guardian, the court shall hold a hearing to determine who shall serve as temporary guardian.

(e) If a parent who is not a natural guardian files a timely objection to the establishment of the temporary guardianship or to the selection of the petitioner as temporary guardian, the court shall hold a hearing to determine all matters at issue.

(f) In all hearings held pursuant to this Code section, the standard for determination for all matters at issue shall be the best interest of the minor. As to the selection of the temporary guardian, the preference of the minor may be heard. In all proceedings under this Code section, the court has the option to refer the petition to the juvenile court which shall, after notice and hearing, determine whether the temporary guardianship is in the best interest of the minor.



§ 29-2-7. Powers of temporary guardians; medical insurance coverage for minors

(a) Except as otherwise provided by law, a temporary guardian shall be entitled to exercise any of the powers of a natural guardian. The court in its discretion may waive the requirement that a temporary guardian file the personal status reports that are required by paragraph (8) of subsection (b) of Code Section 29-2-21.

(b) If a temporary guardian, in writing, assumes the obligation to support the minor while the temporary guardianship is in effect, to the extent that no other sources of support are available, then for purposes of obtaining medical insurance coverage for the minor the temporary guardianship shall be deemed to be a permanent guardianship.



§ 29-2-8. Termination of temporary guardianship; petition for termination of guardianship

(a) A temporary guardianship shall terminate on the date upon which the earliest of the following occurs: the minor reaches age 18, the minor is adopted, the minor is emancipated, the minor dies, the temporary guardian dies, letters of guardianship are issued to a permanent or testamentary guardian, or a court order terminating the temporary guardianship is entered. Proof of adoption, death, or emancipation shall be filed with the court and the court may order a hearing in an appropriate case.

(b) Either natural guardian of the minor may at any time petition the court to terminate a temporary guardianship; provided, however, that notice of such petition shall be provided to the temporary guardian. If no objection to the termination is filed by the temporary guardian within ten days of the notice, the court shall order the termination of the temporary guardianship. If the temporary guardian objects to the termination of the temporary guardianship within ten days of the notice, the court shall have the option to hear the objection or transfer the records relating to the temporary guardianship to the juvenile court, which shall determine, after notice and hearing, whether a continuation or termination of the temporary guardianship is in the best interest of the minor.






Part 4 - Standby Guardians

§ 29-2-9. Part definitions

As used in this part, the term:

(1) "Designating individual" means a parent or guardian who appoints a standby guardian. A designating individual may only be:

(A) A parent of a minor, provided that he or she has physical custody of the minor and his or her parental rights have not terminated; and provided, further, that the other parent of the minor is deceased, has had his or her parental rights terminated, cannot be found after a diligent search has been made, or has consented to the designation of and service by the standby guardian; or

(B) A guardian of the minor who is duly appointed and serving pursuant to court order.

(2) "Health care professional" means a person licensed to practice medicine under Chapter 34 of Title 43 or a person licensed as a registered professional nurse under Chapter 26 of Title 43 and authorized by the Georgia Board of Nursing to practice as a nurse practitioner.

(3) "Health determination" means the dated, written determination by a health care professional that a designating individual is unable to care for a minor due to the designating individual's physical or mental condition or health including a condition created by medical treatment.

(4) "Standby guardian" means an adult who is named by a designating individual to serve as standby guardian of the minor.



§ 29-2-10. Designation of standby guardian pending health issue; required probate court filing; no bond required; parental obligation to support continues

(a) A designating individual may designate an individual to serve as standby guardian of a minor upon the health determination being made.

(b) Upon the health determination being made and without the necessity of any judicial intervention, the standby guardian shall assume all the rights, duties, and responsibilities of guardianship of the person of the minor. Consistent with the designating individual's physical or mental condition or health, the designating individual may confer with the standby guardian in decision making concerning the care and welfare of the minor.

(c) Upon the health determination being made, the standby guardian shall file with the probate court of the county of domicile of the minor a notice of the standby guardianship with a copy of the standby guardianship designation and the health determination attached thereto.

(d) No bond shall be required of a standby guardian.

(e) No proceedings under this part shall relieve any parent, custodial or noncustodial, of a duty to support the minor under the provisions of Chapter 6 of Title 19.



§ 29-2-11. Designation in writing; requirements of designation; form

(a) A designation of a standby guardian shall be in writing and shall be signed by the designating individual or by some other individual in the designating individual's presence and at the designating individual's express direction. The designation shall be attested to and subscribed by two or more competent witnesses. Neither the witness nor an individual signing on behalf of the designating individual may be named the standby guardian.

(b) A standby guardian designation shall set forth the name, address, and county of domicile of the designating individual and of the standby guardian; the name, address, county of domicile, and date of birth of the minor; and the circumstances which define the parent or guardian as a designating individual. With regard to a parent of the minor who is not the designating individual, the designation shall state, to the extent known, that parent's name and address and if that parent is deceased, has his or her parental rights terminated, and whether that parent cannot be located. The designation shall include a statement of consent, signed by the standby guardian, to serve in such capacity.

(c) A standby guardian designation shall be in substantially the following form and contain the following information:

DESIGNATION OF STANDBY GUARDIAN

(1) IDENTIFICATION OF DESIGNATING INDIVIDUAL: I, (insert name of

person designating the standby guardian), whose address is

(insert address) and whose county and state of domicile are

(insert name of county and state), am:

(Check and complete the ones which apply)

(A) The parent with physical custody of the minor child or children

listed below and my parental rights are not terminated; and the other

parent, whose name is (insert name of other parent) and whose

address is (insert address of other parent), of the minor

child or children listed below:

(A-1) Is deceased;

(A-2) Has his or her parental rights to the minor or minors

terminated;

(A-3) Cannot be found after a diligent search has been made; or

(A-4) Has consented to the designation of and service by the standby

guardian as set forth below; or

(B) The guardian of the minor child or children listed below, who is

duly appointed and serving pursuant to court order.

(2) IDENTIFICATION OF MINOR(S): The minor or minors for whom I am

designating a standby guardian are:

NAME ADDRESS (include county of DATE OF

domicile) BIRTH

(3) DESIGNATION AND IDENTIFICATION OF STANDBY GUARDIAN: Pursuant to Part 4

of Article 1 of Chapter 2 of Title 29 of the Official Code of Georgia

Annotated, I hereby designate (insert name of standby guardian),

whose address is (insert address) and whose county and state of

domicile are (insert name of county and state), to serve as the

standby guardian of the minor(s) whom I have identified above.

(4) POWERS OF STANDBY GUARDIAN: The standby guardian whom I have designated

above shall have all the rights, duties, and responsibilities under Georgia

law of a guardian of a minor who has been appointed by a court.

(5) DURATION OF STANDBY GUARDIANSHIP: I understand that upon a health care

professional determining in writing that, due to my physical or mental

health condition, I am not able to care for the minor(s) identified above,

this standby guardianship shall become effective and the person whom I have

designated above shall become the standby guardian of the person of the

minor(s).

I understand that I can revoke this standby guardianship by destroying this

document, obliterating it, or by revoking it in writing with proper

witnesses. I understand that if I wish to revoke the standby guardianship

after the health determination has been made I must file a notice of the

revocation of the standby guardianship with the probate court and mail a

copy of the notice of revocation to the standby guardian.

Finally, I understand that this standby guardianship will automatically end

120 days after the health care professional makes the determination that I

am unable to care for the minor(s), unless the standby guardian has filed a

petition for guardianship of the minor. If the standby guardian files such

a petition, the standby guardianship will remain in effect, unless

otherwise revoked, until the judge rules on the petition. In considering

such a petition for guardianship, I understand that the judge will give

preference for the appointment to the individual whom I name as the standby

guardian in this document.

(6) SIGNATURE: I certify that the statements contained herein are true and

correct, this day of , .

(Designating individual signs here)

(Print name of designating individual)

We, the undersigned witnesses, are at least 18 years of age, are not

designated as the standby guardian, and state that the designating

individual signed this designation in our presence.

(Signature of first witness) (Print first witness's address)

(Signature of second witness) (Print second witness's address)

(7) CONSENT OF PARENT (To be completed only if line A-4 in paragraph (1)

above has been checked):

I, (insert name of parent other than the one designating the

standby guardian), whose address is (insert address), am the

parent of the above named minor(s). I understand that by this form, an

individual is being designated to serve as a standby guardian of my child

(or children). I understand that this standby guardian will have all the

rights, duties, and responsibilities under Georgia law of a guardian of the

person of a minor who has been appointed by a court.

I further understand that I may object to this designation. Knowing this, I

consent to the designation of (insert name of standby guardian).

This day of , .

(Other parent signs here)

(Print name of other parent)

We, the undersigned witnesses, are at least 18 years of age, are not

designated as the standby guardian in this document, and state that the

above-named parent signed this consent in our presence.

(Signature of first witness) (Print first witness's address)

(Signature of second witness) (Print second witness's address)

(8) ACCEPTANCE OF DESIGNATION BY STANDBY GUARDIAN:

I, (insert name of designated standby guardian), am the

individual designated as the standby guardian in this document. I hereby

accept this designation with full knowledge that upon a health care

professional making a written determination that the parent of the minor(s)

is not able to care for the minor(s) due to his or her physical or mental

health or condition, I automatically take on this guardianship.

Further, I understand that I must file a notice of my becoming a standby

guardian, a copy of this designation, and a copy of the health

determination with the probate court as soon as the health determination

has been made. I understand that within 120 days of the health

determination being made I must petition the probate court to name me as

guardian of the minor(s).

This day of , .

(Standby guardian signs here)

(Print name of standby guardian)

We, the undersigned witnesses, are at least 18 years of age, are not

designated as the standby guardian in this document, and state that the

standby guardian signed this document in our presence.

(Signature of first witness) (Print first witness's address)

(Signature of second witness) (Print second witness's address)



§ 29-2-12. Revocation of standby guardianship prior to and subsequent to health determination

(a) At any time before the health determination is made, a standby guardianship may be revoked without notice to anyone by destruction or obliteration of the designation done by the designating individual with an intent to revoke or by a written revocation signed by the designating individual or by some other individual in the designating person's presence and at the designating individual's express direction and attested to and subscribed by two or more competent witnesses.

(b) After the health determination has been made, the standby guardianship may be revoked by the designating individual by filing a notice of such revocation with the court in which the standby guardianship was filed as required by Code Section 29-2-10 and by mailing a copy of the notice of revocation by first-class mail to the standby guardian.



§ 29-2-13. Petition seeking temporary guardianship; automatic termination of standby guardianship

(a) Within 120 days of the health determination being made, the standby guardian shall file with the probate court in the county of domicile of the minor a petition seeking temporary guardianship of the minor.

(b) Except as otherwise provided, a standby guardianship shall automatically terminate 120 days after the making of the health determination unless the standby guardian has filed a petition for temporary guardianship of the minor, in which case the standby guardianship shall remain in effect, unless otherwise revoked, until the petition is ruled upon.

(c) If the designating individual dies prior to the entering of an order on a petition for guardianship of the minor, as contemplated by subsection (a) of this Code section, the standby guardianship shall be terminated. If the designating individual dies subsequent to the entering of an order on such a petition, the guardianship created pursuant to that order shall terminate in favor of any testamentary designation of a guardian of the minor or, if there is no testamentary designation, to an order on a petition for guardianship brought thereafter and subject to Code Section 29-2-17.






Part 5 - Permanent Guardianship

§ 29-2-14. Power of probate court to appoint guardian

The probate court of the county in which a minor is found or in which the proposed permanent guardian is domiciled shall have the power to appoint a permanent guardian for a minor who has no natural guardian, testamentary guardian, or permanent guardian. In its discretion, the probate court of the county in which the petition for appointment of a permanent guardian is filed may transfer the case to the probate court of any other county in this state if such transfer would serve the best interest of the minor.



§ 29-2-15. "Biological father" defined; notice of petition for appointment of permanent guardian; protest of father; petition to legitimate

(a) For purposes of this part, the term "biological father" means a father of a minor born out of wedlock whose rights regarding the minor have not been surrendered or terminated but who is not entitled to have custody of and exercise parental power over the child pursuant to Code Section 19-7-25.

(b)(1) Notice of a petition for appointment of a permanent guardian of a minor shall be given to the minor's biological father, if any, in the following circumstances:

(A) If the identity of the biological father is known to the petitioner;

(B) If the biological father is a registrant on the putative father registry who has acknowledged paternity of the minor in accordance with subparagraph (d)(2)(A) of Code Section 19-11-9;

(C) If the biological father is a registrant on the putative father registry who has indicated possible paternity of a child of the minor's mother during a period beginning two years immediately prior to the minor's date of birth in accordance with subparagraph (d)(2)(B) of Code Section 19-11-9; or

(D) If the biological father has lived with the minor; contributed to the minor's support; made any attempt to legitimate the minor; or provided support or medical care for the mother either during her pregnancy or during her hospitalization for the birth of the minor.

(2) The notice shall advise the biological father that he will lose all rights to object to the appointment of a permanent guardian for the minor if he does not file an objection with the court within 14 days of the notice and file a petition to legitimate the minor within 30 days of the hearing on his objection. The notice shall include the name of the individual who will be the minor's permanent guardian if the petition is granted.

(c) If the biological father files a timely objection to the petition, the court shall hear the objection and, if the biological father makes a request, shall continue the hearing for 30 days to allow the father to file a petition to legitimate the minor pursuant to Code Section 19-7-22. If the biological father's petition for legitimation of the minor is granted, the petition for the appointment of a permanent guardian for the minor shall be dismissed.

(d) If the biological father does not file a petition for legitimation within 30 days or files a petition that is subsequently dismissed for failure to prosecute or files a petition and the action is subsequently concluded without a court order declaring that he is the father of the minor, the biological father shall have no further rights to receive notice of or object to the appointment of a permanent guardian for the minor.



§ 29-2-16. Individuals with preference for permanent guardianship of minor; preference not controlling

(a) The court shall appoint as permanent guardian that individual who will serve the best interest of the minor, considering the following order of preferences:

(1) The adult who is the preference of the minor if the minor is 14 years of age or older;

(2) The nearest adult relative of the minor determined according to Code Section 53-2-1;

(3) Other adult relatives of the minor;

(4) Other adults who are related to the minor by marriage;

(5) An adult who was designated in writing by either of the minor's natural guardians in a notarized document or document witnessed by two or more persons; or

(6) An adult who has provided care or support for the minor or with whom the minor has lived.

(b) The court may disregard an individual who has preference and appoint an individual who has a lower preference or no preference. In determining what is in the best interest of the minor, the court may take into account any facts and circumstances presented to it, including the statement of a minor who is under 14 years of age.



§ 29-2-17. Petition for appointment of permanent guardian; requirements of petition; notice

(a) Any interested person may file a petition for the appointment of a permanent guardian of a minor.

(b) The petition for appointment of a permanent guardian shall set forth:

(1) A statement of the facts upon which the court's jurisdiction is based;

(2) The name, address, and date of birth of the minor;

(3) The name, address, and county of domicile of the petitioner and the petitioner's relationship to the minor, if any, and, if different from the petitioner, the name, address, and county of domicile of the individual nominated by the petitioner to serve as guardian and that individual's relationship to the minor, if any;

(4) A statement that the minor has no natural guardian, testamentary guardian, or permanent guardian;

(5) A statement of whether the child was born out of wedlock and, if so, the name and address of the biological father, if known;

(6) Whether, to the petitioner's knowledge, there exists any notarized or witnessed document made by a parent of the minor that deals with the guardianship of the minor and the name and address of any designee named in the document;

(7) In addition to the petitioner and the nominated guardian, the names and addresses of the following relatives of the minor whose whereabouts are known:

(A) The adult siblings of the minor; provided, however, that not more than three adult siblings need to be listed;

(B) If there is no adult sibling of the minor, the grandparents of the minor; provided, however, that not more than three grandparents need to be listed; or

(C) If there is no grandparent of the minor, any three of the nearest adult relatives of the minor determined according to Code Section 53-2-1;

(8) Whether a temporary guardian has been appointed for the minor or a petition for the appointment of a temporary guardian has been filed or is being filed; and

(9) The reason for any omission in the petition for appointment of a permanent guardian for a minor in the event full particulars are lacking.

(c) In addition to the notice required by Code Section 29-2-15, notice of the petition for appointment of a permanent guardian for a minor shall be given to any designee named in paragraph (6) of subsection (b) of this Code section and the individuals named in paragraph (7) of subsection (b) of this Code section. The notice shall be by personal service if the individual resides in this state at a known address; by first-class mail if the individual resides outside this state at a known address; or by publication for two weeks in the official county legal organ for the county in which the petition is filed if no address is known. The notice shall state that the individual is entitled to object either to the establishment of a permanent guardianship or to the selection of the petitioner as permanent guardian, or both. The notice shall require that any objection be filed in writing with the court within ten days of the personal service, within 14 days of the mailing of the notice, or within ten days of the date of the second publication of the notice.

(d) If the judge deems it necessary, a temporary guardian may be appointed under the same rules that apply to the appointment of a temporary administrator.



§ 29-2-18. Hearing; best interest of the child standard

Upon the filing of a petition for the appointment of a permanent guardian of a minor and the giving of notice, the court shall hold a hearing and the standard for determination for all matters at issue shall be the best interest of the minor.



§ 29-2-19. Requirements of order granting permanent guardianship

An order granting permanent guardianship shall specify:

(1) The name of the permanent guardian and the basis for the selection of the guardian;

(2) A specific listing of any of the additional powers which are granted to the permanent guardian as provided in subsection (b) of Code Section 29-2-22;

(3) If only a guardian is appointed or if the guardian and the conservator appointed are not the same person, the reasonable sums of property to be provided the guardian to provide adequately for the minor's support, care, education, health, and welfare are subject to modification by subsequent order of the court; and

(4) Such other and further provisions of the guardianship as the court shall determine to be in the best interest of the minor.









Article 2 - Protection of Minor

§ 29-2-20. Rights of minor; impact on testamentary capacity

(a) In every guardianship, the minor has the right to:

(1) A qualified guardian who acts in the best interest of the minor;

(2) A guardian who is reasonably accessible to the minor;

(3) Have his or her property utilized as necessary for his or her support, care, education, health, and welfare; and

(4) Individually or through the minor's representative or legal counsel, bring an action relating to the guardianship.

(b) The appointment of a guardian is not a determination that a minor who is 14 years of age or older lacks testamentary capacity.



§ 29-2-21. Power of guardian over minor; obligations of guardians; liability of guardian

(a) The power of a guardian over the minor shall be the same as that of a parent over a child; the guardian standing in place of the parent. A guardian shall at all times act as a fiduciary in the minor's best interest and exercise reasonable care, diligence, and prudence.

(b) A guardian shall:

(1) Respect the rights and dignity of the minor;

(2) Arrange for the support, care, education, health, and welfare of the minor considering the minor's available resources;

(3) Take reasonable care of the minor's personal effects;

(4) Expend money of the minor that has been received by the guardian for the minor's current needs for support, care, education, health, and welfare;

(5) Conserve for the minor's future needs any excess money of the minor received by the guardian; provided, however, that if a conservator has been appointed for the minor, the guardian shall pay to the conservator, at least quarterly, money to be conserved for the minor's future needs;

(6) If necessary, petition to have a conservator appointed;

(7) Endeavor to cooperate with the conservator, if any;

(8) Within 60 days after appointment and within 60 days after each anniversary date of appointment, file with the court and provide to the conservator, if any, a personal status report concerning the minor, which shall include:

(A) A description of the minor's general condition, changes since the last report, and the minor's needs;

(B) All addresses of the minor during the reporting period and the living arrangements of the minor for all addresses; and

(C) Recommendations for any alteration in the guardianship order;

(9) Promptly notify the court of any conflict of interest between the minor and the guardian when the conflict arises or becomes known to the guardian and take such action as is required by Code Section 29-2-23;

(10) Keep the court informed of the guardian's current address; and

(11) Act promptly to terminate the guardianship when the minor dies, reaches age 18, is adopted, or is emancipated.

(c) A guardian, solely by reason of the guardian-minor relationship, is not personally liable for:

(1) The minor's expenses;

(2) Contracts entered into in the guardian's fiduciary capacity;

(3) The acts or omissions of the minor;

(4) Obligations arising from ownership or control of property of the minor; or

(5) Other acts or omissions occurring in the course of the guardianship.



§ 29-2-22. Authority of guardian; appointment of guardian ad litem

(a) The appointment of a guardian shall vest in the guardian the exclusive power, without court order, to:

(1) Take custody of the person of the minor and establish the minor's place of dwelling within this state;

(2) Subject to Chapters 9, 20, and 36 of Title 31 and any other pertinent law, give any consent or approval that may be necessary for medical or other professional care, counsel, treatment, or services for the minor;

(3) Bring, defend, or participate in legal, equitable, or administrative proceedings, including alternative dispute resolution, as are appropriate for the support, care, education, health, or welfare of the minor in the name of or on behalf of the minor;

(4) Execute a surrender of rights to enable the adoption of the minor pursuant to the provisions of Article 1 of Chapter 8 of Title 19 or the adoption laws of any other state; and

(5) Exercise those other powers reasonably necessary to provide adequately for the support, care, education, health, and welfare of the minor.

(b) At the time of the appointment of the guardian or at any time thereafter, any of the following powers may be specifically granted by the court to the guardian upon such notice, if any, as the court shall determine, provided that no disposition of the minor's property shall be made without the involvement of a conservator, if any:

(1) To establish the minor's place of dwelling outside this state;

(2) To change the jurisdiction of the guardianship to another county in this state that is the county of the minor's place of dwelling, pursuant to Code Section 29-2-60;

(3) To change the domicile of the minor to the minor's or the guardian's place of dwelling, in the determination of which the court shall consider the tax ramifications and the succession and inheritance rights of the minor and other parties;

(4) To consent to the marriage of the minor;

(5) To receive reasonable compensation from the estate of the minor for services rendered to the minor; and

(6) If there is no conservator, to disclaim or renounce any property or interest in property of the minor in accordance with the provisions of Code Section 53-1-20.

(c) Before granting any of the powers described in subsection (b) of this Code section, the court shall appoint a guardian ad litem for the minor and shall give notice to any natural guardian of the minor.

(d) In granting any of the powers described in subsection (b) of this Code section, the court shall consider the property rights of the minor and the views of the conservator, if available, or, if there is no conservator, of others who have custody of the minor's property.

(e) In performing any of the acts described in this Code section, the guardian shall act in coordination and cooperation with the conservator or, if there is no conservator, with others who have custody of the minor's property.



§ 29-2-23. Conflicts of interest

The guardian must disclose promptly any conflict of interest between the guardian and the minor when it arises or becomes known to the guardian and seek the court's determination as to whether the conflict is insubstantial or if it is in the best interest of the minor for the guardian to continue to serve.



§ 29-2-24. Oath required of guardian

Before entering upon the duties of the appointment, every guardian appointed pursuant to the terms of this chapter shall take an oath or affirmation before the court to perform well and truly the duties required of a guardian and to account faithfully for the estate. The oath or affirmation of a guardian may be subscribed before the judge or clerk of any probate court of this state. The judge of the probate court who appoints the guardian shall have the authority to grant a commission to a judge or clerk of any court of record of any other state to administer the oath or affirmation.



§ 29-2-25. Bond requirements

(a) A guardian may be required to give bond with good and sufficient security in such amount as the court may determine from time to time.

(b) The clerk of the court shall record bonds in books kept for that purpose and shall retain custody of the bonds.

(c) If a guardian is required to give bond and has given as security one or more licensed commercial sureties authorized to transact business in this state, the bond premium may be paid as part of the cost of administration.






Article 3 - Termination of Guardianship

§ 29-2-30. Circumstances when guardianship terminates; delivery of property

(a) The guardianship of a minor shall terminate on the date upon which the earliest of the following occurs: the minor reaches age 18, the minor is adopted, the minor is emancipated, the minor dies, or a court order terminating the guardianship is entered. Proof of adoption, death, or emancipation shall be filed with the court and the court in its discretion may order a hearing.

(b) Within six months prior to the date the minor reaches 18 years of age, the guardian or any other interested person may file a petition for the appointment of a guardian for the minor when that minor becomes an adult, in accordance with the provisions of Article 2 of Chapter 4 of this title, to take effect on or after the date the minor reaches 18 years of age.

(c) The death of the minor automatically terminates the guardianship, except as otherwise provided in Code Section 29-2-31.

(d) Upon termination of the guardianship, the guardian shall deliver any money or property to the former minor or, if a guardian or conservator has been appointed for the former minor, to that guardian or conservator or, if the minor is deceased, to the minor's personal representative.



§ 29-2-31. Petition for order dismissing guardian

(a) Upon the termination of the guardianship or the resignation of the guardian, the guardian may petition the court for an order dismissing the guardian from office. The petition shall include a final status report to the court which covers the period of time from the latest annual status report filed by the guardian. The final status report shall contain the information required for annual status reports and shall otherwise comply with the provisions of paragraph (8) of subsection (b) of Code Section 29-2-21. Notice shall be published one time in the newspaper in which sheriff's advertisements are published in the county in which the petition is filed and shall state that any objection must be made in writing and shall designate the date on or before which objections must be filed in the court, which shall not be less than 30 days from the date of publication. The court shall examine any objections filed.

(b) If no objection is filed or if, upon hearing any objection, the court is satisfied that the order dismissing the guardian from office is appropriate, the court shall enter an order dismissing the guardian from office. Such order shall not bar an action against the guardian.






Article 4 - Violations by Guardians

§ 29-2-40. Petition to resign guardianship; requirements; service; hearing; appointment of successor guardian

(a) A guardian or the duly authorized guardian, conservator, or attorney in fact of a guardian, acting on behalf of the guardian, may resign upon petition to the court, showing to the satisfaction of the court that:

(1) The guardian is unable to continue to serve due to age, illness, infirmity, or other good cause;

(2) Greater burdens have devolved upon the office of guardian than those that were originally contemplated or should have been contemplated when the guardian was qualified and the additional burdens work a hardship upon the guardian;

(3) Disagreement exists between the minor and the guardian or between the guardian and the conservator in respect of the guardian's care of the minor, which disagreement and conflict appear to be detrimental to the minor;

(4) The resignation of the guardian will result in or permit substantial financial benefit to the minor; or

(5) The resignation would not be disadvantageous to the minor.

(b) The petition for resignation shall include the name of a suitable person who is willing to accept the guardianship.

(c) Personal service of the petition for resignation shall be made upon the minor and a guardian ad litem appointed by the court for the minor. Service shall be made by first-class mail to the parents of the minor in the event of the resignation of a temporary guardian, to the conservator of the minor, if any, and, in the following order of preference, to the following relatives of the minor whose whereabouts are known and who must be persons other than the resigning guardian or the proposed successor guardian:

(1) The adult siblings of the minor; provided, however, that not more than three adult siblings need be served;

(2) If there is no adult sibling of the minor, the grandparents of the minor; provided, however, that not more than three grandparents need be served; or

(3) If there is no grandparent of the minor, any three of the nearest adult relatives of the minor determined according to Code Section 53-2-1.

(d) If after such hearing as the court deems appropriate, the court is satisfied that the petition for the resignation of the guardian and the appointment of the successor guardian should be granted, the court shall enter an order appointing the successor guardian in accordance with the provisions of Code Section 29-2-51 and accept the resignation, subject to the resigning guardian turning over to the successor guardian or conservator all property of the minor held by the guardian.



§ 29-2-41. Appointment of successor guardian

(a) In the event of the death of a guardian, and upon the petition of an interested person or upon the court's own motion, the court shall appoint a successor guardian. The court shall notify the minor and any guardian ad litem appointed for the minor by personal service. Notice shall be given by first-class mail to the conservator of the minor, if any, to the personal representative of the deceased guardian, if any, and, in the following order of preference, to the following relatives of the minor whose whereabouts are known and who must be persons other than the proposed successor guardian:

(1) The adult siblings of the minor; provided, however, that not more than three adult siblings need be served;

(2) If there is no adult sibling of the minor, the grandparents of the minor; provided, however, that not more than three grandparents need be served; or

(3) If there is no grandparent of the minor, any three of the nearest adult relatives of the minor determined according to Code Section 53-2-1.

(b) After such hearing as the court deems appropriate, the court shall enter an order appointing a successor guardian in accordance with the provisions of Code Section 29-2-51 requiring the personal representative of the deceased guardian to turn over to the successor guardian all property of the minor held by the guardian.



§ 29-2-42. Requirement of guardian to answer charges affecting obligations as guardian; revocation of guardianship; impact on other proceedings

(a) Upon the petition of any interested person or whenever it appears to the court that good cause may exist to revoke or suspend the letters of guardianship or to impose sanctions, the court shall cite the guardian to answer the charge. The court shall investigate the allegations and may require such accounting as the court deems appropriate. The court may appoint a temporary substitute guardian for the minor during the investigation.

(b) Upon investigation the court may in its discretion:

(1) Revoke or suspend the letters of guardianship;

(2) Require additional security;

(3) Reduce or deny compensation to the guardian or impose such other sanction or sanctions as the court deems appropriate; and

(4) Issue any other order as in the court's judgment is appropriate under the circumstances of the case.

(c) The revocation or suspension of letters of guardianship shall not abate any action pending for or against the guardian. The successor guardian shall be made a party to the action in the manner provided in Code Section 9-11-25.



§ 29-2-43. Minor's cause of action for breach of guardian's fiduciary duties

(a) If a guardian commits a breach of fiduciary duty or threatens to commit a breach of fiduciary duty, a minor or an interested person on behalf of the minor shall have a cause of action as appropriate:

(1) To recover damages;

(2) To compel performance of the guardian's duties;

(3) To enjoin the commission of a breach of fiduciary duty; or

(4) To compel the redress of a breach of fiduciary duty by payment of money or otherwise.

(b) When the minor's assets are misapplied and can be traced into the hands of persons who have notice of the misapplication, a trust shall attach to the assets.

(c) The provision of remedies for breach of fiduciary duty by this Code section does not prevent resort to any other appropriate remedy provided by statute or common law.



§ 29-2-44. Statute of limitations

All actions against a guardian, except on the guardian's bond, shall be brought within six years of the termination of the guardianship of the minor, except as provided in Code Section 9-3-90.






Article 5 - Temporary Substitute Guardians

§ 29-2-50. Appointment of temporary substitute guardian; length of service; powers; notice of appointment; application of chapter

(a) Upon its own motion or on the petition of any interested party, including the minor, the court may appoint a temporary substitute guardian for a minor if it appears to the court that the best interest of the minor requires immediate action.

(b) The temporary substitute guardian shall be appointed for a specified period not to exceed 120 days.

(c) The court shall appoint as temporary substitute guardian an appropriate individual who shall serve the best interest of the minor.

(d) Except as otherwise ordered by the court, a temporary substitute guardian has the powers set forth in the order of appointment. The authority of the previously appointed guardian is suspended for as long as the temporary substitute guardian has authority to act on behalf of the minor.

(e) Notice of the appointment of a temporary substitute guardian shall be served personally on the minor. Notice of the appointment shall be served personally on the previously appointed guardian at the last address provided by that guardian to the court. Notice of the appointment shall be mailed by first-class mail to the minor's conservator, if any.

(f) The court may remove the temporary substitute guardian at any time. A temporary substitute guardian shall make any report the court requires. In all other respects, the provisions of this chapter apply to the temporary substitute guardian.



§ 29-2-51. Appointment of successor guardian; notice; preference to selected individuals; order of appointment

(a) The court shall appoint a successor guardian upon the resignation, death, or revocation of the letters of the guardian if the appointment of a successor guardian is in the best interest of the minor. The court shall select the successor guardian in the manner provided in Code Section 29-2-15.

(b) In the event of the resignation or death of the guardian, notice of the proceeding for appointment of a successor guardian shall be given as provided in Code Sections 29-2-40 and 29-2-41. In all other cases, notice of the proceeding for appointment of a successor guardian shall be served personally on the minor and a guardian ad litem appointed for the minor. Notice shall be given by first-class mail to the conservator of the minor, if any, and, in the following order of preference, to the following relatives of the minor whose whereabouts are known and who must be persons other than the proposed successor guardian:

(1) The adult siblings of the minor; provided, however, that not more than three adult siblings need be served;

(2) If there is no adult sibling of the minor, the grandparents of the minor; provided, however, that not more than three grandparents need be served; or

(3) If there is no grandparent of the minor, any three of the nearest adult relatives of the minor determined according to Code Section 53-2-1.

(c) After such hearing as the court deems appropriate, the court shall enter an order appointing the successor guardian.



§ 29-2-52. Delivery of property to successor guardian; reporting requirements

Upon the appointment of a successor guardian, the predecessor guardian or the personal representative of a deceased predecessor guardian shall deliver to the successor guardian all property of the minor held by the guardian and shall submit a final status report covering the period since the guardian's last status report.






Article 6 - Jurisdiction

Part 1 - General Provisions

§ 29-2-60. Petition for jurisdiction change; retention of jurisdiction for limited matters

(a) A guardian may petition to remove the guardianship to the jurisdiction of the court of the county in this state in which the minor resides.

(b) Upon the filing of a petition to remove the guardianship to another county in this state, the court shall appoint a guardian ad litem for the minor. The court of the county in which the guardian was appointed shall grant the petition for removal only if the court determines that the removal is in the best interest of the minor.

(c) Before the removal of the guardianship to another county in this state, the guardian shall file with the court of the county to which the guardianship is to be removed certified copies of all the records pertaining to the guardianship.

(d) Following removal of a guardianship to another county in this state, the court of that county shall have the same jurisdiction over the guardian as if the guardian had been first appointed in that county, and every case growing out of or affecting the guardianship shall be heard and tried only in the county to which the guardianship has been removed.

(e) The court in which an action or proceeding is pending or which has issued an order for a settlement of accounts, removal, or sanction of a guardian shall retain jurisdiction of such matters even when the guardianship has been removed to another county.






Part 2 - Guardianship Appointed

§ 29-2-65. "Guardianship" defined; requirements of petition for transfer

(a) For purposes of this part and Part 3 of this article, the term "guardianship" refers to a legal relationship in which a person is given responsibility by a foreign court for the care of a minor, thereby becoming a guardian.

(b) A guardian who has been appointed by a foreign court of competent jurisdiction may petition to have the guardianship transferred to and accepted in this state by filing a petition for receipt and acceptance of the foreign guardianship in the court of the county in this state where the minor resides or may reside.

(c) The petition shall include the following:

(1) An authenticated copy of the foreign guardianship order including:

(A) All attachments describing the duties and powers of the guardian; and

(B) All amendments or modifications to the foreign guardianship order entered subsequent to the original order, including any order to transfer the guardianship;

(2) The address of the foreign court which issued the guardianship order;

(3) A listing of any other guardianship petitions that are pending in any jurisdiction and the names and addresses of the courts where the petitions have been filed;

(4) The petitioner's name, address, and county of domicile;

(5) The name, age, and current address of the minor and the new or proposed address of the minor;

(6) The names and current addresses of the adult siblings of the minor, if any;

(7) The name and address of the person responsible for the care and custody of the minor, if other than the petitioner, and of any other person currently serving as guardian;

(8) The name and address of any person currently acting as legal representative, other than the petitioner, including any legal counsel, guardian ad litem, or court visitor appointed by the foreign court for the minor;

(9) The name and address of the minor's conservator, if any; and

(10) The reason the transfer is in the minor's best interest.

(d) The petition may be combined with other petitions related to the guardianship, including a petition to modify the terms of the guardianship.



§ 29-2-66. Notice to minor and foreign court; requirements of notice; notice to others; waiver of notice requirements

(a) Notice and a copy of the petition for receipt and acceptance of a foreign guardianship shall be served personally on the minor. The notice shall:

(1) State that the minor has a right to a hearing on the petition;

(2) Inform the minor of the procedure to exercise the minor's right to a hearing; and

(3) State that the minor has the right to independent legal counsel and that the court shall appoint legal counsel for the minor unless the minor has retained counsel or legal counsel has been appointed by the foreign court to represent the minor in the transfer of the guardianship.

(b) Notice and a copy of the petition for receipt and acceptance of a foreign guardianship shall be provided to the foreign court from which the guardianship is to be transferred. Notice to the foreign court shall include a request that the foreign court:

(1) Certify whether:

(A) The foreign court has any record that the guardian has engaged in malfeasance, misfeasance, or nonfeasance during the guardian's appointment;

(B) Periodic status reports have been filed in a satisfactory manner; and

(C) All bond or other security requirements imposed under the guardianship have been performed; and

(2) Forward copies of all documents filed with the foreign court relating to the guardianship including but not limited to:

(A) The initial petition for guardianship and other filings relevant to the appointment of the guardian;

(B) Reports and recommendations of guardians ad litem, court visitors, or other individuals appointed by the foreign court to evaluate the appropriateness of the guardianship;

(C) Reports of physical and mental health practitioners describing the condition of the minor;

(D) Periodic status reports on the condition of the minor; and

(E) The order to transfer the guardianship.

(c) Notice and a copy of the petition for receipt and acceptance of the guardianship shall be mailed to all other persons named in the petition by first-class mail. The notice shall inform these persons of their right to object to the receipt and acceptance of the guardianship by this state.

(d) The minor shall have 30 days from the date of service to request a hearing on the petition. All other persons to whom notice is given under this Code section shall have 30 days from the date of the mailing of the notice to request a hearing on the petition.

(e) The court may waive the notice requirements of subsections (a) through (c) of this Code section if it finds that:

(1) The guardian has filed a petition in the foreign court for transfer and release of the guardianship to this state;

(2) Notice was given to the minor and all interested persons in conjunction with the petition for transfer and release of the guardianship;

(3) The petitioner provides the court with an authenticated copy of the petition for transfer and release of the guardianship filed with the foreign court and proof that service was made on the minor not more than 90 days from the date the petition for receipt and acceptance of the guardianship is filed in the court; and

(4) The minor is represented by legal counsel with respect to the petition in the foreign court.



§ 29-2-67. Hearing on petition for receipt and acceptance of foreign guardian; stay of proceedings authorized if protest

(a) On the court's own motion or upon timely motion by the minor or by any interested person, the court shall hold a hearing to consider the petition for receipt and acceptance of the foreign guardian.

(b) If any interested person challenges the validity of the foreign guardianship or the authority of the foreign court to appoint the guardian, the court may stay its proceeding while the petitioner is afforded the opportunity to have the foreign court hear the challenge and determine its merits.



§ 29-2-68. Required findings of court prior to acceptance of foreign guardianship; orderly transfer; right to petition for guardianship remains

(a) The court may grant a petition for receipt and acceptance of a foreign guardianship provided the court finds that:

(1) The guardian is presently in good standing with the foreign court; and

(2) The transfer of the guardianship from the foreign jurisdiction is in the best interest of the minor.

(b) Subject to subsection (c) of this Code section, at all times following the entry of the order accepting the guardianship the laws of the State of Georgia shall apply to the guardianship.

(c) In order to coordinate efforts with the foreign court to facilitate the orderly transfer of the guardianship, the court is authorized to:

(1) Delay the effective date of the receipt and acceptance for a reasonable period of time;

(2) Make the receipt and acceptance contingent upon the release of the guardianship or the termination of the guardianship and the discharge of the guardian in the foreign jurisdiction;

(3) Recognize concurrent jurisdiction over the guardianship for a reasonable period of time to permit the foreign court to release the guardianship or to terminate the guardianship and discharge the guardian in the foreign jurisdiction; or

(4) Make other arrangements the court deems necessary to effectuate the receipt and acceptance of the guardianship.

(d) The denial of a petition for receipt and acceptance of the foreign guardianship does not affect the right of a guardian appointed by a foreign court of competent jurisdiction to petition for guardianship under Code Section 29-2-16.






Part 3 - Transfer of Guardianship

§ 29-2-69. Minor's move to a foreign jurisdiction; presumption of permanent move

(a) A guardian may petition a court of this state which has jurisdiction over the guardianship to transfer the guardianship to a foreign court of competent jurisdiction if the minor has moved permanently to the foreign jurisdiction.

(b) The minor may be presumed to have moved permanently to the foreign jurisdiction if:

(1) The minor has resided in the foreign jurisdiction for more than 12 consecutive months;

(2) The guardian notifies the court that the minor will move or has moved permanently to the foreign jurisdiction; or

(3) A foreign court of competent jurisdiction notifies the court of the filing of a petition for guardianship for the minor in the foreign jurisdiction.

(c) To facilitate the transfer the court may order the guardian to file a petition for receipt and acceptance of the guardianship in the foreign jurisdiction.

(d) If the foreign jurisdiction does not have a procedure for receiving and accepting a foreign guardianship, the court may order the guardian to file a petition for guardianship in the foreign jurisdiction.



§ 29-2-70. Petition to transfer guardianship

The petition to transfer a guardianship to a foreign jurisdiction shall include the following:

(1) The name and address of the foreign court to which the guardianship shall be transferred and an authenticated copy of the petition for receipt and acceptance of a foreign guardianship if previously filed in the foreign court;

(2) A listing of any other guardianship petitions that are pending in any jurisdiction and the names and addresses of the courts where the petitions have been filed;

(3) The petitioner's name, address, and county of domicile;

(4) The name, age, and current address of the minor and the new or proposed address of the minor;

(5) The names and current addresses of the adult siblings of the minor, if any;

(6) The name and address of the person responsible for the care and custody of the minor, if other than the petitioner, and of any other individual currently serving as guardian;

(7) The name and address of any legal representative, other than the petitioner, including any legal counsel, guardian ad litem, or court visitor appointed by the foreign court for the minor;

(8) The name and address of the minor's conservator, if any;

(9) The reason for moving the minor; and

(10) The reason the transfer of the guardianship is in the minor's best interest.



§ 29-2-71. Notice; requirements

(a) Notice and a copy of the petition to transfer a guardianship to a foreign jurisdiction shall be served personally on the minor not less than ten days prior to the date set for the hearing. The notice shall state:

(1) The date that the hearing shall be held; and

(2) That the minor has the right to independent legal counsel and that the court shall appoint legal counsel for the minor unless the minor has retained counsel or legal counsel has been appointed by the foreign court to represent the minor in the receipt and acceptance of the guardianship.

(b) Notice and a copy of the petition to transfer the guardianship shall be provided to the foreign court to which the guardianship is to be transferred.

(c) Notice and a copy of the petition shall be mailed to all other persons named in the petition by first-class mail. The notice shall inform these persons of the date of the hearing and of their right to file objections to the transfer of the guardianship by this state.



§ 29-2-72. Hearing

On the court's own motion or upon timely motion by the minor or by any interested person, the court shall hold a hearing to consider the petition to transfer the guardianship.



§ 29-2-73. Required finds prior to transfer of guardianship; power of court; orderly and coordinated transfer

(a) The court may grant a petition to transfer a guardianship to a foreign court of competent jurisdiction if the court finds that the:

(1) Guardian is presently in good standing with the court; and

(2) Transfer of the guardianship to the foreign jurisdiction is in the best interest of the minor.

(b) In order to coordinate efforts with the foreign court to facilitate the orderly transfer of the guardianship the court is authorized to:

(1) Notify the foreign court of any significant problems that may have occurred, including whether periodic reports and accountings have been filed in a satisfactory manner and whether all bond or other security requirements imposed under the guardianship have been performed; and

(2) Forward copies of all documents filed with the court relating to the guardianship, including but not limited to:

(A) The initial petition for guardianship and other filings relevant to the appointment of the guardian;

(B) Reports and recommendations of guardians ad litem, court visitors, or other individuals appointed by the court to evaluate the appropriateness of the guardianship;

(C) Reports of physical and mental health practitioners describing the condition of the minor; and

(D) Periodic status reports on the condition of the minor.

(c) As necessary to coordinate the transfer of the guardianship, the court is authorized to:

(1) Delay the effective date of the transfer for a reasonable period of time;

(2) Make the transfer contingent upon the acceptance of the guardianship or appointment of the guardian in the foreign jurisdiction;

(3) Recognize concurrent jurisdiction over the guardianship for a reasonable period of time to permit the foreign court to accept the guardianship or appoint the guardian in the foreign jurisdiction; or

(4) Make other arrangements that in the sound discretion of the court are necessary to transfer the guardianship.






Part 4 - Foreign Guardian

§ 29-2-74. "Foreign guardian" defined; required filings; bond

(a) For purposes of this part, the term "foreign guardian" means a guardian or other person who has been given responsibility by a court of competent jurisdiction in another state or territory governed by the Constitution of the United States for the care of a minor and whose guardianship has not been transferred to and accepted in this state pursuant to the provisions of Part 2 of this article.

(b) Any foreign guardian of a minor who resides in any other state and who is authorized to sell and convey property of the minor may sell property of the minor which is in this state, under the rules and regulations prescribed for the sale of real estate by conservators of this state, provided that the foreign guardian must file and have recorded in the court or other proper court, at the time of petitioning for sale, an authenticated copy of the letters of appointment as guardian of a minor and must also file with the court or other proper authority bond with good and sufficient security in double the value of the property to be sold for the faithful execution of the guardianship as provided by law.



§ 29-2-75. Right of foreign guardian to bring action to enforce rights of minor

A foreign guardian may institute an action in any court in this state to enforce any right or to recover any property belonging to the minor or accruing to the foreign guardian as such.



§ 29-2-76. Filing of authenticated copy of letters of guardianship

Pending an action brought by a foreign guardian pursuant to Code Section 29-2-75, an authenticated copy of the letters of guardianship shall be filed with the clerk of the court to become a part of the record, if the case is pending in a court of record, or filed with the papers if the action is a summary proceeding.



§ 29-2-77. Submission to jurisdiction by foreign guardian

A foreign guardian submits personally to the jurisdiction of the courts of this state in any proceeding relating to the guardianship by:

(1) In this state receiving payment of money or taking delivery of personal property belonging to the minor; or

(2) Doing any act as a guardian in this state that would have given this state jurisdiction over the actor as an individual.












Chapter 3 - Conservators of Minors

Article 1 - Property

§ 29-3-1. "Personal property" defined; natural guardian must qualify as conservator; exception

(a) For purposes of this Code section, "personal property" does not include the value of property that is held for the minor's benefit in trust or by a custodian under Article 5 of Chapter 5 of Title 44, "The Georgia Transfers to Minors Act."

(b) The natural guardian of a minor may not receive the personal property of the minor until the natural guardian becomes the legally qualified conservator of the minor; provided, however, that when the total value of all personal property of the minor is $15,000.00 or less, the natural guardian may receive and shall thereafter hold and use all or part of the personal property for the benefit of the minor and shall be accountable for the personal property but shall not be required to become the legally qualified conservator as to that personal property.

(c) Upon receiving an affidavit:

(1) That the value of all the personal property of a minor will not exceed $15,000.00 in value;

(2) That no conservator has been appointed for the minor's estate; and

(3) That the affiant is the natural guardian of the minor,

any person indebted to or holding personal property of the minor shall be authorized to pay the amount of the indebtedness or to deliver the personal property to the affiant. In the same manner and upon like proof, any person having the responsibility for the issuance or transfer of stocks, bonds, or other personal property shall be authorized to issue or transfer the stocks, bonds, or personal property to or in the name of the affiant. Upon such payment, delivery, transfer, or issuance pursuant to the affidavit, the person shall be released to the same extent as if the payment, delivery, transfer, or issuance had been made to the legally qualified conservator of the minor and shall not be required to see to the application or disposition of the personal property.

(d) This Code section shall not authorize a temporary, testamentary, or permanent guardian to receive personal property of the minor unless the guardian becomes the legally qualified conservator of the minor.



§ 29-3-2. Release of debtor when collection doubtful

The natural guardian of a minor who has no conservator may release the debtor and compromise a debt when the collection of the debt is doubtful without becoming the conservator of the minor and without such action being approved by the court if the amount of the debt is $15,000.00 or less.



§ 29-3-3. "Gross settlement" defined; compromise of claim; finality of settlement

(a) For purposes of this Code section, the term "gross settlement" means the present value of all amounts paid or to be paid in settlement of the claim, including cash, medical expenses, expenses of litigation, attorney's fees, and any amounts paid to purchase an annuity or other similar financial arrangement.

(b) If the minor has a conservator, the only person who can compromise a minor's claim is the conservator.

(c) Whether or not legal action has been initiated, if the proposed gross settlement of a minor's claim is $15,000.00 or less, the natural guardian of the minor may compromise the claim without becoming the conservator of the minor and without court approval. The natural guardian must qualify as the conservator of the minor in order to receive payment of the settlement if necessary to comply with Code Section 29-3-1.

(d) If no legal action has been initiated and the proposed gross settlement of a minor's claim is more than $15,000.00, the settlement must be submitted for approval to the court.

(e) If legal action has been initiated and the proposed gross settlement of a minor's claim is more than $15,000.00, the settlement must be submitted for approval to the court in which the action is pending. The natural guardian or conservator shall not be permitted to dismiss the action and present the settlement to the court for approval without the approval of the court in which the action is pending.

(f) If the proposed gross settlement of a minor's claim is more than $15,000.00, but the gross settlement reduced by:

(1) Attorney's fees, expenses of litigation, and medical expenses which shall be paid from the settlement proceeds; and

(2) The present value of amounts to be received by the minor after reaching the age of majority

is $15,000.00 or less, the natural guardian may seek approval of the proposed settlement from the appropriate court without becoming the conservator of the minor. The natural guardian must qualify as the conservator of the minor in order to receive payment of the settlement if necessary to comply with Code Section 29-3-1.

(g) If the proposed gross settlement of a minor's claim is more than $15,000.00, but such gross settlement reduced by:

(1) Attorney's fees, expenses of litigation, and medical expenses which shall be paid from the settlement proceeds; and

(2) The present value of amounts to be received by the minor after reaching the age of majority

is more than $15,000.00, the natural guardian may not seek approval of the proposed settlement from the appropriate court without becoming the conservator of the minor.

(h) If an order of approval is obtained from the court, or a court in which the action is pending, based upon the best interest of the minor, the natural guardian or conservator shall be authorized to compromise any contested or doubtful claim in favor of the minor without receiving consideration for such compromise as a lump sum. Without limiting the foregoing, the compromise may be in exchange for an arrangement that defers receipt of part, not to exceed a total distribution of $15,000.00 prior to a minor reaching the age of majority, or all of the consideration for the compromise until after the minor reaches the age of majority and may involve a structured settlement or creation of a trust on terms which the court approves.

(i) Any settlement entered consistent with the provisions of this Code section shall be final and binding upon all parties, including the minor.



§ 29-3-4. Disqualifications of conservator

No person may be appointed or continue to serve as conservator of a minor who:

(1) Is a minor, a ward, or a protected person; or

(2) Has a conflict of interest with the minor unless the court determines that the conflict of interest is insubstantial or that the appointment clearly would be in the minor's best interest.



§ 29-3-5. Nomination of testamentary conservator; no notice, bond, or security required; rights, powers, and duties

(a) Every parent, by will, may nominate a testamentary conservator for the parent's minor child for the property that passes to the minor under the parent's will.

(b) Upon probate of the will, letters of conservatorship shall be issued to the individual nominated in the parent's will who shall serve as testamentary conservator without notice or hearing.

(c) A testamentary conservator shall not be required to give bond and security on the property that passes to the minor under the parent's will, except in the case of waste committed or apprehended, in which case the court may require a bond and security. If the testamentary conservator fails to give bond as required, the court may dismiss the conservator and appoint another conservator. If property accrues or has accrued to the minor from sources other than the parent's will, the court may appoint a different conservator for such property or may appoint the testamentary conservator for such property and require the testamentary conservator to give bond for the property thus accruing.

(d) In all other respects a testamentary conservator shall have the same rights, powers, and duties as other conservators appointed by the court.



§ 29-3-6. Power to appoint conservator

(a) The court of the county in which a minor is found or in which the proposed conservator is domiciled shall have the power to appoint a conservator for the minor.

(b) If a nonresident minor has property in this state, the judge of the court of the county in which the property is located may appoint a conservator who shall have control only over such property.



§ 29-3-7. Preference among individuals for appointment of conservator; court's ability to ignore preference for best interest of minor

(a) The court shall appoint as conservator that person who shall best serve the interest of the minor considering the following order of preferences:

(1) The individual who is the preference of a minor who is 14 years of age or older;

(2) The nearest adult relative of the minor as set forth in Code Section 53-2-1;

(3) Other adult relatives of the minor;

(4) Other adults who are related to the minor by marriage;

(5) A person who was designated in writing by a minor's natural guardian in a notarized document or document witnessed by two or more persons;

(6) A person who has provided care or support for the minor or with whom the minor has lived; or

(7) The county guardian.

(b) The court may disregard an individual who has preference and appoint a person who has a lower preference or no preference. In determining what is in the best interest of the minor, the court may take into account any facts and circumstances presented to it, including the statement of a minor who is under 14 years of age.



§ 29-3-8. Petition for appointment of conservator for minor; requirements of petition; notice

(a) Any person may file a petition for the appointment of a conservator of a minor.

(b) The petition for appointment of a conservator shall set forth:

(1) A statement of the facts upon which the court's jurisdiction is based;

(2) The name, address, and date of birth of the minor;

(3) The name, address, and county of domicile of the petitioner and the petitioner's relationship to the minor, if any, and, if different from the petitioner, the name, address, and county of domicile of the person nominated by the petitioner to serve as conservator and that person's relationship to the minor, if any;

(4) Whether to the petitioner's knowledge there exists any notarized or witnessed document made by a parent of the minor that deals with the conservatorship of the minor and the name and address of any designee named in the document;

(5) In addition to the petitioner and the nominated conservator, the names and addresses of the following relatives of the minor whose whereabouts are known:

(A) Any parent of the minor whose parental rights have not been terminated;

(B) If there is no parent of the minor whose parental rights have not been terminated, the adult siblings of the minor; provided, however, that not more than three adult siblings need be listed;

(C) If there is no adult sibling of the minor, the grandparents of the minor; provided, however, that not more than three grandparents need be listed; or

(D) If there is no grandparent of the minor, any three of the nearest adult relatives of the minor determined according to Code Section 53-2-1;

(6) A description of all known assets, income, other sources of funds, liabilities, and expenses of the minor;

(7) A disclosure of any financial interest that would cause the proposed conservator to have a conflict of interest with the minor;

(8) A specific listing of any of the additional powers, as described in subsections (b) and (c) of Code Section 29-3-22, that are requested by the conservator and a statement of the circumstances that would justify the granting of such powers; and

(9) The reason for any omission in the petition for appointment of conservator of a minor in the event full particulars are lacking.

(c) Notice of the petition for appointment of a conservator for a minor shall be given to any designee named in paragraph (4) of subsection (b) of this Code section and the individuals named in paragraph (5) of subsection (b) of this Code section. The notice shall be by personal service if the individual resides in this state at a known current address; by first-class mail if the individual resides outside this state at a known address; or by publication for two weeks in the official county legal organ for the county in which the petition is filed if no address is known. The notice shall state that the individual is entitled to object either to the establishment of a conservatorship or to the selection of the petitioner as conservator, or both. The notice shall require that any objection be filed in writing with the court within ten days of the personal service, within 14 days of the date of the mailing of the notice, or within ten days of the date of the second publication of the notice.

(d) If the judge deems it necessary, a temporary conservator may be appointed under the same rules that apply to the appointment of a temporary administrator as provided in Article 4 of Chapter 6 of Title 53.



§ 29-3-9. Hearing

Upon the filing of a petition for the appointment of a conservator of a minor and the giving of notice, the court may hold a hearing and the standard for determination for all matters at issue shall be the best interest of the minor.



§ 29-3-10. Requirements of order granting conservatorship; required filing of certificate

(a) An order granting conservatorship shall specify:

(1) The name of the conservator and the basis for the selection;

(2) A specific listing of any of the additional powers, as described in subsections (b) and (c) of Code Section 29-3-22 that are granted to the conservator;

(3) If a guardian is also appointed and if the guardian and conservator are not the same person, the reasonable sums or property to be provided to the guardian to provide adequately for the minor's support, care, education, health, and welfare, subject to modification by subsequent order of the court;

(4) If the minor has an interest in real property, the name of the county in which the real property is located; and

(5) Such other and further provisions of the conservatorship as the court shall determine to be in the best interest of the minor, stating the reasons therefor.

(b) In any case involving the appointment of a conservator, if the minor has an interest in real property, the court shall file, within 30 days of granting the petition for conservatorship, a certificate with the clerk of the superior court of each county in this state in which the minor owns real property, which shall be recorded in the deed records of the county and indexed under the name of the minor in the grantor index. The certificate shall set forth the name of the minor, the expiration date of the conservatorship, the date of the order granting the conservatorship, and the name of the conservator. The certificate shall be accompanied by the same fee required for filing deeds with the clerk of the superior court. The filing fee and any fee for the certificate shall be taxed as costs to the estate.






Article 2 - Rights of Minor and Obligations of Conservator

§ 29-3-20. Rights of minor; effect on testamentary capacity

(a) In every conservatorship, the minor has the right to:

(1) A qualified conservator who acts in the best interest of the minor;

(2) A conservator who is reasonably accessible to the minor;

(3) Have the minor's property utilized as necessary to provide adequately for the minor's support, care, education, health, and welfare; and

(4) Individually or through the minor's representative or legal counsel, bring an action relating to the conservatorship.

(b) The appointment of a conservator is not a determination that an individual who is 14 years of age or older lacks testamentary capacity.



§ 29-3-21. Obligations of conservator; liability of conservator

(a) A conservator shall receive, collect, and make decisions regarding the minor's property, except as otherwise provided by law or by the court. A conservator shall at all times act as a fiduciary in the minor's best interest and exercise reasonable care, diligence, and prudence.

(b) A conservator shall:

(1) Respect the rights and dignity of the minor;

(2) Be reasonably accessible to the minor and maintain regular communication with the minor;

(3) Petition to have a guardian appointed if necessary;

(4) Endeavor to cooperate with the guardian, if any;

(5) Provide for the support, care, education, health, and welfare of the minor, considering available resources;

(6) Give such bond as required by Code Section 29-3-40;

(7) Within two months of appointment, file with the court and provide to the guardian, if any, an inventory of the minor's property and a plan for administering the property, pursuant to the provisions of Code Section 29-3-30;

(8) Take into account any estate plan of the minor known to the conservator in the administration of the conservatorship;

(9) Keep accurate records including adequate supporting data and file annual returns as required by Code Section 29-3-60;

(10) Promptly notify the court of any conflict of interest between the minor and the conservator when the conflict arises or becomes known to the conservator and take such action as is required by Code Section 29-3-23;

(11) Keep the court informed of the conservator's current address; and

(12) Act promptly to terminate the conservatorship when the minor reaches the age of majority.

(c) A conservator, solely by reason of the conservator-minor relationship, is not personally liable for:

(1) The minor's expenses;

(2) Contracts entered into in the conservator's fiduciary capacity;

(3) The acts or omissions of the minor;

(4) Obligations arising from ownership or control of property of the minor; or

(5) Other acts or omissions occurring in the course of the conservatorship.



§ 29-3-22. Power of conservator; cooperation with guardian of minor

(a) Without court order, the appointment of a conservator shall vest in the conservator the exclusive power to:

(1) Make reasonable disbursements from the annual income or, if applicable, from the annual budget amount that has been approved by the court pursuant to Code Section 29-3-30 for the support, care, education, health, and welfare of the minor;

(2) Enter into contracts for labor or services upon such terms as the conservator may deem best, but only to the extent that the annual compensation payable under such contracts when combined with other anticipated disbursements does not exceed the amount of the annual income or, if applicable, the annual budget amount which has been approved by the court pursuant to Code Section 29-3-30;

(3) Borrow money for one year or less and bind the minor or the minor's property, but only if the amount of the annual payments when combined with other anticipated disbursements does not exceed the amount of the annual income or, if applicable, the annual budget amount that has been approved by the court pursuant to Code Section 29-3-30 and only if done for purposes of paying the minor's debts, providing for the support, care, education, health, or welfare of the minor, or repairing the minor's dwelling place;

(4) Receive, collect, and hold the minor's property, additions to the minor's property, and all related records;

(5) Retain the property received by the conservator upon the creation of the conservatorship in accordance with the provisions of Code Section 29-3-31;

(6) Bring, defend, or participate in legal, equitable, or administrative proceedings, including alternative dispute resolution, as are appropriate for the support, care, education, health, or welfare of the minor in the name of or on behalf of the minor;

(7) Fulfill, as far as possible, or, to the extent permitted by law, disaffirm the executory contracts and comply with the executed contracts of the minor;

(8) Examine the will and any other estate planning documents of the minor;

(9) Appoint an attorney in fact to act for the conservator when the conservator is unable to act; provided, however, that the conservator and the conservator's sureties shall be bound for the acts of the attorney as if the acts were the personal acts of the conservator;

(10) Invest the minor's property pursuant to the provisions of Code Sections 29-3-32 and 29-3-33;

(11) Sell the minor's stocks and bonds pursuant to the provisions of subsection (b) of Code Section 29-3-35;

(12) Compromise any contested or doubtful claim for or against the minor if the proposed gross settlement as defined in Code Section 29-3-3 is in the amount of $15,000.00 or less; and

(13) Release the debtor and compromise all debts in the amount of $15,000.00 or less when the collection of the debt is doubtful.

(b)(1) In the petition for appointment, or at any time during the conservatorship, the conservator may request the continuing power to:

(A) Invest the minor's property in investments other than those authorized in Code Section 29-3-32, pursuant to the provisions of Code Section 29-3-34, without further court approval of any investment;

(B) Sell, rent, lease, exchange, or otherwise dispose of any or all of the minor's real or personal property without complying with the provisions of Code Section 29-3-35, other than the provisions for additional bond set forth in subsection (e) of Code Section 29-3-35; or

(C) Continue the operation of any farm or business in which the minor has an interest.

(2) Unless the request for the powers described in paragraph (1) of this subsection is made in the petition for the initial appointment of the conservator, the court shall order such hearing as the court deems appropriate. Notice shall be given by personal service to the minor and a guardian ad litem appointed for the minor. Notice shall be given by first-class mail to the guardian of the minor, if any; the surety on the conservator's bond; and to the following relatives of the minor whose whereabouts are known:

(A) Any parent of the minor whose parental rights have not been terminated;

(B) If there is no parent of the minor whose parental rights have not been terminated, the adult siblings of the minor; provided, however, that not more than three adult siblings need to be notified;

(C) If there is no adult sibling of the minor, the grandparents of the minor; provided, however, that not more than three grandparents need to be notified; or

(D) If there is no grandparent of the minor, any three of the nearest adult relatives of the minor determined as set forth in Code Section 53-2-1.

(c) After appointment of a guardian ad litem for the minor and such hearing as the court deems appropriate, in granting the petition for appointment of conservator or at any time during the conservatorship, the court may grant the conservator any of the following powers on a case-by-case basis:

(1) To make disbursements that exceed by no more than a specific amount the annual income or, if applicable, the annual budget amount which has been approved by the court pursuant to Code Section 29-3-30 for the support, care, education, health, and welfare of the minor;

(2) To enter into contracts for labor or services for which the compensation payable under the contracts when combined with other disbursements from the estate exceeds the annual income or, if applicable, the annual budget amount which has been approved by the court pursuant to Code Section 29-3-30;

(3) To make specific investments of the minor's property that do not comply with the provisions of Code Section 29-3-32, pursuant to the provisions of Code Section 29-3-34;

(4) To sell, rent, lease, exchange, or otherwise dispose of specific items of the minor's real or personal property without complying with the provisions of Code Section 29-3-35 other than the provisions for additional bond set forth in subsection (e) of Code Section 29-3-35;

(5) Pursuant to the provisions of Code Section 29-3-3, to compromise a contested or doubtful claim for or against the minor if the proposed gross settlement as defined in Code Section 29-3-3 is more than the amount of $15,000.00;

(6) To release the debtor and compromise a debt which is in the amount of more than $15,000.00 when the collection of the debt is doubtful;

(7) To establish or add property to a trust for the benefit of the minor; provided, however, that the trust must provide that the minor may revoke the trust at any time after reaching the age of majority and, unless otherwise provided by court order pursuant to Code Section 29-3-36, the trust shall terminate upon the minor's death and any property remaining in the trust shall be paid to the minor's estate;

(8) To disclaim or renounce any property or interest in property of the minor in accordance with the provisions of Code Section 53-1-20;

(9) To engage in estate planning for the minor pursuant to the provisions of Code Section 29-3-36; and

(10) To perform such other acts as may be in the best interest of the minor.

(d) In granting any of the powers described in subsections (b) and (c) of this Code section, the court shall consider the views of the guardian, if available, or, if there is no guardian, of others who have custody of the minor.

(e) In performing any of the acts described in this Code section, the conservator shall endeavor to cooperate with the guardian or, if there is no guardian, with others who have custody of the minor.



§ 29-3-23. Rights of conservator to property; disclosure of conflicts of interest

(a) The appointment of a conservator shall not automatically cause the conservator to forfeit any rights to property.

(b) The conservator must promptly disclose any conflict of interest between the conservator and the minor when it arises or becomes known to the conservator and seek the court's determination as to whether the conflict is insubstantial or whether it is in the best interest of the minor for the conservator to continue to serve and not forfeit any property right. If the court finds that the conflict of interest is substantial or contrary to the best interest of the minor, the conservator may either resign or forfeit the property interest that is the source of the conflict.

(c) A transaction affected by a substantial conflict between personal and fiduciary interests includes any sale, encumbrance, or other transaction involving the conservatorship estate entered into by the conservator or the spouse, descendant, agent, or lawyer of the conservator or a corporation or other enterprise in which the conservator has a significant beneficial interest.



§ 29-3-24. Oath of conservator

Before entering upon the duties of the appointment, every conservator appointed pursuant to the terms of this chapter shall take an oath or affirmation before the court to perform well and truly the duties required of a conservator and to account faithfully for the estate. The oath or affirmation of a conservator may be subscribed before the judge or clerk of any probate court of this state. The judge of the probate court who appoints the conservator shall have the authority to grant a commission to a judge or clerk of any court of record of any other state to administer the oath or affirmation.






Article 3 - Property Obligations of Conservator

§ 29-3-30. Inventory of minor's property; plan for managing, expending, and distributing minor's property

(a) Within two months of appointment, the conservator shall file with the court and provide to the minor's guardian, if any, an inventory of the minor's property and a plan for managing, expending, and distributing the property.

(b) The inventory shall describe all the assets and liabilities of the minor and shall include a list of all the personal and real property owned by the minor and describe how the property is titled. When the inventory is returned to the court, the conservator shall swear or affirm, in addition to the usual oath on making returns, that the inventory contains a true statement of all the assets and liabilities of the minor which are known to the conservator.

(c) The plan for managing, expending, and distributing the minor's property must be based on the actual needs of the minor and take into consideration the best interest of the minor. The conservator shall include in the plan projections for expenses and resources and any proposals to change the title of any of the assets in the conservatorship estate. The plan and any proposed budget for the expenditure of funds in excess of the anticipated income from the property must be approved by the court. With each annual return filed thereafter, the conservator shall file with the court and provide to the guardian, if any, an updated plan pursuant to the provisions of this subsection.



§ 29-3-31. Retention of property or securities; exchange or conversion of assets

(a) A conservator may retain the property received by the conservator on the creation of the conservatorship, including, in the case of a corporate fiduciary, stock or other securities of its own issue, even though the property may not otherwise be a legal investment and shall not be liable for the retention, except for gross neglect. In the case of corporate securities, the conservator may likewise retain any securities into which the securities originally received may be converted or which may be derived therefrom as a result of merger, consolidation, stock dividends, splits, liquidations, and similar procedures; and the conservator may exercise by purchase or otherwise any rights, warrants, or conversion features attaching to any such securities.

(b) In the case of a corporate fiduciary, the authority granted in subsection (a) of this Code section shall apply to the exchange or conversion of stock or securities of the corporate fiduciary's own issue, whether or not any new stock or securities received in exchange therefor are substantially equivalent to those originally held; and such authority shall also apply to the continued retention of all new stock and securities resulting from merger, consolidation, stock dividends, splits, liquidations, and similar procedures and received by virtue of such conversion or exchange of stock or securities of the corporate fiduciary's own issue, whether or not the new stock or securities are substantially equivalent to those originally received by the fiduciary. The foregoing authority shall have reference, inter alia, to the exchange of such stock or securities for stock or securities of any holding company which owns stock or other interests in one or more other corporations including the corporate fiduciary, whether the holding company is newly formed or already existing, and whether or not any of the corporations own assets identical or similar to the assets of or carry on business identical or similar to the corporation whose stock or securities were previously received by the fiduciary and the continued retention of stock or securities, or both, of the holding company; and such authority shall apply regardless of whether any of the corporations have officers, directors, employees, agents, or trustees in common with the corporation whose stock or securities were previously received by the fiduciary.



§ 29-3-32. Investment of funds

A conservator is authorized to invest estate funds in the following and shall not otherwise be liable for such investment, except in the case of gross neglect:

(1) Bonds issued by any county or municipality of this state which have been validated as required by law for the validation of county and municipal bonds;

(2) Bonds issued by any county board of education under Subpart 1 of Part 3 of Article 9 of Chapter 2 of Title 20 for the purpose of building and equipping schoolhouses, which bonds have been validated and confirmed as required under Part 1 of Article 2 of Chapter 82 of Title 36;

(3) Bonds and other securities issued by this state or by the Board of Regents of the University System of Georgia;

(4) Bonds or other obligations issued by the United States government and bonds of any corporation created by an act of Congress, the bonds of which are guaranteed by the United States government;

(5) Interest-bearing deposits in any financial institution located in this state, to the extent the deposits are insured by the Federal Deposit Insurance Corporation, the National Credit Union Share Insurance Fund, or comparable insurance;

(6) Bonds or other obligations issued by a housing authority pursuant to Article 1 of Chapter 3 of Title 8 or issued by any public housing authority or agency of the United States when such bonds or other obligations are secured by a pledge of annual contributions to be paid by the United States government or any agency thereof, as authorized by Code Section 8-3-81;

(7) Bonds or other obligations issued by a housing authority in connection with a redevelopment program pursuant to Chapter 4 of Title 8, as authorized by Code Section 8-4-11;

(8) Bonds issued by the Georgia Education Authority, pursuant to Part 3 of Article 11 of Chapter 2 of Title 20, as authorized by Code Section 20-2-570;

(9) Reserved;

(10) Bonds issued by the Georgia Highway Authority, pursuant to Code Section 32-10-30, as authorized by Code Section 32-10-45;

(11) Bonds or other obligations issued by a municipality or county pursuant to Chapter 61 of Title 36 or by any urban redevelopment agency or housing authority vested with urban redevelopment project powers under Code Section 36-61-17, provided that such bonds or other obligations are secured by an agreement between the issuer and the federal government in accordance with Code Section 36-61-13, as authorized by Code Section 36-61-13;

(12) Reserved;

(13) Farm loan bonds issued by federal land banks or joint-stock land banks under the Federal Farm Loan Act, 12 U.S.C. Sections 2001, et seq., and any notes, bonds, debentures, or other similar obligations, consolidated or otherwise, issued by farm credit institutions pursuant to the Farm Credit Act of 1971, 12 U.S.C. Sections 2001, et seq.;

(14) Real property loans:

(A) Which are not in default;

(B) Which are secured by mortgages or deeds to secure debt conveying a first security title to improve real property;

(C) Which are insured pursuant to the National Housing Act, 12 U.S.C. Sections 1701, et seq.; and

(D) With respect to which loans, on or after default, pursuant to such insurance, debentures in at least the full amount of unpaid principal are issuable, which debentures are fully and unconditionally guaranteed both as to principal and interest by the United States; and

(15) Any other investments which are designated under the laws of this state as lawful or legal investments for guardians or conservators.



§ 29-3-33. Investment in securities; open-end or closed-end management type investments; conflicts of interest

(a) Whenever by law or by court order the conservator is authorized, permitted, required, or directed to invest funds in direct and general obligations of the United States government, obligations unconditionally guaranteed by the United States government, or obligations of the agencies of the United States government enumerated in Code Section 29-3-32, the conservator may invest in and hold such obligations either directly or in the form of securities or other interests in any open-end or closed-end management type investment company or investment trust registered under the Investment Company Act of 1940, 15 U.S.C. Sections 80a-1, et seq., so long as:

(1) The portfolio of such investment company or investment trust is limited to such obligations and repurchase agreements fully collateralized by such obligations;

(2) Such investment company or investment trust takes delivery of such collateral, either directly or through an authorized custodian; and

(3) Such investment company or investment trust is operated so as to provide a constant net asset value or price per share.

(b) The authority granted in this Code section shall be applicable notwithstanding that a corporate fiduciary or an affiliate of the corporate fiduciary provides services to the investment company or investment trust as investment adviser, custodian, transfer agent, registrar, sponsor, distributor, manager, or otherwise and receives compensation for such services.



§ 29-3-34. Investment decisions must coincide with those of a prudent person; acquiring and retention of assets

(a) After receiving court approval as required in subsection (b) or (c) of Code Section 29-3-22, in making investments and in acquiring and retaining those investments and managing property of the minor, the conservator shall exercise the judgment and care, under the circumstances then prevailing, that a prudent person acting in a like capacity and familiar with such matters would use to attain the purposes of the account. In making such investment decisions, a conservator may consider the general economic conditions, the anticipated tax consequences of the investments, the anticipated duration of the account, and the needs of the minor.

(b) Within the limitations of the standard provided in subsection (a) of this Code section and with prior approval by the court in accordance with Code Section 29-5-23, a conservator is authorized to acquire and retain every kind of property, including real, personal, or mixed and every kind of investment, specifically including, but not by way of limitation, bonds, debentures and other corporate obligations, and stocks, preferred or common, including the securities of or other interests in any open-end or closed-end management investments company or investment trust registered under the Investment Company Act of 1940, 15 U.S.C. Sections 80a-l, et seq. The propriety of an investment is to be determined by what the conservator knew or should have known at the time of the decision about the inherent nature and expected performance of a particular investment, including probable yield, the attributes of the portfolio, the general economy, and the needs of the minor as they existed at the time of the decision. Any determination of liability for investment performance shall consider not only the performance of a particular investment but also the performance of the minor's portfolio as a whole. Within the limitations of such standard, a conservator may retain property properly acquired without limitation as to time and without regard to its suitability for original purchase.

(c) A conservator that is a financial institution, trust company, national or state bank, savings bank, or savings and loan association described in Code Section 7-1-242 shall not be precluded from acquiring and retaining securities of or other interests in an investment company or investment trust because the bank or trust company or an affiliate provides services to the investment company or investment trust as investment adviser, custodian, transfer agent, registrar, sponsor, distributor, manager, or otherwise and receives compensation for such services.



§ 29-3-35. Sale of perishable property of minor; sale of stock; disposition of other property; appointment of guardian ad litem; full return to court required; authority of temporary substitute conservator

(a) A conservator may sell perishable property of the minor, property of the minor that is liable to deteriorate from keeping, or property of the minor that is expensive to keep as early as practicable and in the manner as the court shall determine is in the best interest of the minor, after notice and opportunity for hearing, if any, as the court shall deem practicable under the circumstances.

(b) A conservator may sell stocks or bonds of the minor that are either listed or admitted to unlisted trading privileges upon any stock exchange or quoted regularly in any newspaper having a general circulation in Georgia at a sales price not less than the stock exchange bid price or the published bid price at the time of sale and pay reasonable brokerage commissions not in excess of those customarily charged by stock exchange members.

(c) Except as otherwise provided in subsections (a) and (b) of this Code section, a conservator may petition the court to sell, rent, lease, exchange, or otherwise dispose of property of the minor, whether real or personal or mixed. The petition shall set forth the property involved and the interests therein, the specific purpose of the transaction, the proposed price, the anticipated net proceeds of the sale, all other terms or conditions proposed for the transaction, and that the proposed transaction is in the best interest of the minor.

(d) Upon the filing of the petition, the court shall appoint a guardian ad litem for the minor. The petition and notice shall be served personally on the minor and the guardian ad litem.

(e) If no written objection by a person notified pursuant to subsection (d) of this Code section is filed within 30 days following the mailing of notice or service upon the guardian ad litem, the court shall order the sale summarily in the manner and under the terms petitioned; provided, however, that if real property is to be converted to personal property, the court shall order the conservator to post additional bond to cover the amount of the anticipated net proceeds of the sale prior to the closing of the sale. If an objection is filed, the court shall hear the matter and grant or deny the petition for sale or make such other order as is in the best interest of the minor, which may require the sale to be private or at public auction, including confirmation of the sale by the court or otherwise.

(f) A conservator shall make a full return to the court within 30 days of every sale, specifying the property sold, the purchasers, and the amounts received, together with the terms of the sale.

(g) The recital in the conservator's deed of a compliance with legal provisions shall be prima-facie evidence of the facts recited.

(h) Where a conservator sells real property under the provisions of this Code section, liens thereon may be divested and transferred to the proceeds of the sale as a condition of the sale.

(i) A temporary substitute conservator is authorized to petition the court for leave to sell or otherwise deal with the property of the estate only if good cause is shown for not waiting until a different type of conservatorship is created or the conservatorship is terminated.



§ 29-3-36. Estate plan for minor; appointment of guardian ad litem; considerations prior to property transfer

(a) After notice to interested parties and other persons as the court may direct, and upon a showing that the minor shall probably remain in need of a conservator throughout the minor's lifetime and that it is in the best interest of the minor, the court may order the conservator to apply such principal or income of the minor as is not required for the support, care, education, health, and welfare of the minor toward the establishment or continuation of an estate plan for the minor and make transfers of the minor's personal or real property, outright or in trust, provided that the court finds that a competent, reasonable person in the minor's circumstances would make such transfers and there is no evidence that the minor, if not in need of a conservator, would not adopt such an estate plan.

(b) Prior to authorizing such transfers, the court shall appoint a guardian ad litem for the minor and shall consider:

(1) The composition and value of the entire estate of the minor, other known sources of support available to the minor, and the income produced thereby;

(2) The probable expenses for the support, care, education, health, or welfare of the minor for the remainder of the minor's lifetime in the standard of living to which the minor has become accustomed;

(3) The identity of the proposed transferees and, in particular, whether they are natural objects of the minor's bounty by relationship or prior behavior of the minor;

(4) The purpose and estate planning benefit to be derived by the transfer as well as the possible harm to any interested party; and

(5) Any previous history or predisposition toward making similar transfers by the minor.






Article 4 - Bonding of Conservators

§ 29-3-40. Bond required; exception; recording of bonds

(a) A conservator appointed by the court shall give bond with good and sufficient security.

(b) A financial institution, trust company, national or state bank, savings bank, or savings and loan association described in Code Section 7-1-242 that seeks to qualify as a conservator is not required to give bond for the faithful performance of its duties unless its combined capital, surplus, and undivided profits are less than $3 million as reflected in its last statement filed with the Comptroller of the Currency of the United States or the commissioner of banking and finance.

(c) The clerk of the court shall record bonds in books kept for that purpose and shall retain custody of the bonds.



§ 29-3-41. Requirements of bond; term and value of bond; substantial compliance sufficient

(a) The bond of a conservator shall be:

(1) Secured by an individual who is a domiciliary of this state or by a licensed commercial surety authorized to transact business in this state;

(2) Payable to the court for the benefit of the minor;

(3) Conditioned upon the faithful discharge of the conservator's duty, as is required by law; and

(4) Attested by the judge or clerk of the court.

(b) The court may order a conservator who is required to give bond to post bond for a period of time greater than one year, as may be appropriate in the circumstances. A surety on a bond posted pursuant to this subsection shall not be relieved of liability merely because of the expiration of the term of the bond but shall be subject to the provisions of law for the discharge of a surety applicable to other bonds.

(c) The bond shall be in a value equal to double the estimated value of the minor's estate; provided, however, that the bond shall be in an amount equal to the estimated value of the estate if secured by a licensed commercial surety authorized to transact business in this state. The value of the estate for purposes of the bond shall be determined without regard to the value of any real property or improvements thereon but, upon conversion of the real property into personal property, a bond shall be given based upon the value of the estate, including the value of the personal property into which the real property was converted.

(d) Substantial compliance with these requirements for the bond shall be deemed sufficient; and no bond shall be declared invalid by reason of any variation from these requirements as to payee, amount, or condition, where the manifest intention was to give bond as conservator and a breach of the fiduciary's duty as such has been proved.



§ 29-3-42. Reduction of bond

If the value of the minor's bonded estate decreases, the court may permit a corresponding reduction in the value of the bond, but this reduction does not affect the liability of the surety for prior waste or misconduct of the conservator.



§ 29-3-43. Requirement of additional bond; notice in event of sureties deficiencies; revocation of letters of conservatorship

(a) When it comes to the attention of the court, either by annual return or otherwise:

(1) That additional personal property has accrued to the minor by descent, gift, or otherwise or that for any other reason the bond or security of the conservator fails to comply with the minimum statutory bond amount set forth in Code Section 29-3-40; or

(2) That the bond or security is otherwise insufficient in the judgment of the court,

the court shall give notice to the conservator to appear and give additional bond or security. Notice shall be mailed by first-class mail to the conservator and to the surety on the conservator's bond. If the conservator fails to comply with the notice, the court may revoke the letters of conservatorship in accordance with Code Section 29-3-82.

(b) When it comes to the attention of the court that the surety on the conservator's bond has died, become insolvent, or removed from this state or if from other cause the security becomes insufficient, the court may give notice to the conservator to appear give other and sufficient security. Notice shall be mailed by first-class mail to the conservator and to the surety on the conservator's bond. If the conservator fails to comply with the notice, the court may revoke the letters of conservatorship in accordance with Code Section 29-3-82.



§ 29-3-44. Payment of bond premium

(a) A conservator who is required to give bond, and who has given as security on such bond one or more licensed commercial sureties, may pay any bond premium from the estate.

(b) When the guardian is required to give bond pursuant to Code Section 29-2-25, the conservator shall pay any bond premium from the estate.



§ 29-3-45. Responsibility of surety in event appointment of conservator void

If the appointment of a conservator for any cause is declared void, the surety of that conservator shall nevertheless be responsible on the bond for any property received by the conservator.



§ 29-3-46. Joint and several obligation

The conservator and any surety shall be held and deemed joint and several obligors and may be subjected jointly and severally to liability in the same action. When a conservator moves beyond the limits of this state, dies and leaves an unrepresented estate, or is in such a position that an attachment may be issued as against a debtor, any party in interest or any person having demands against that conservator in the conservator's representative capacity may institute an action against any one or more of the sureties on the bond of the conservator in the first instance, without first obtaining a judgment against the conservator in that person's representative capacity.



§ 29-3-47. Levy upon property authorized; writ of execution authorized

(a) When a judgment has been obtained against the conservator or the surety on the bond of a conservator, or both, a levy may be made upon any property of any defendant in fi. fa.

(b) The court shall be authorized to enter a judgment and to issue a writ of execution against the conservator and surety on the bond and shall be authorized to grant judgment and execution in favor of the surety against the conservator upon payment of the judgment by the surety.



§ 29-3-48. Levy upon surety then conservator

In all cases of judgments recovered against a conservator or any surety of a conservator, the execution shall first be levied on the property of the surety and no levy shall be made on the property of the conservator until there is a return of nulla bona as to the surety.



§ 29-3-49. Petition for release from surety obligation; order of discharge; appointment and liability of new surety; accounting requirement

(a) The surety on the bond of any conservator or, if the surety is dead, the surety's personal representative, may at any time petition the court regarding any misconduct of the conservator in the discharge of the conservator's trust or to show the court its desire for any reason to be relieved as surety. The death of a surety shall be a sufficient ground for the discharge of the surety from future liability.

(b) Upon a petition by the surety or the surety's personal representative, the court shall cite the conservator to appear and show cause, if any, why the surety should not be discharged. After hearing the parties and the evidence, the court, in its discretion, may issue an order discharging the surety from all future liability and requiring the conservator to give new and sufficient security or be removed as conservator.

(c) If new security is given, the discharged surety shall be discharged only from liability for future misconduct of the conservator from the time the new security is given. The new surety shall be liable for past as well as future misconduct of the conservator.

(d) If new security is not given and the conservator is removed, the discharged surety shall be bound for a true accounting of the conservator with the successor conservator or with the minor if no other conservator is appointed. In all cases where letters of conservatorship are revoked, any surety on the bond shall be liable for all acts of the conservator in relation to the trust up to the time of the settlement with the new conservator or the minor.






Article 5 - Compensation of Conservators

§ 29-3-50. Amount of compensation conservator owed; compensation to multiple conservators; failure to make annual returns results in forfeiture; renouncing of compensation

(a) Other than a temporary substitute conservator, a conservator shall be entitled to compensation for services rendered equal to:

(1) Two and one-half percent commission on all sums of money received by the conservator on account of the estate, except on money loaned by and repaid to the conservator, and 2 1/2 percent commission on all sums paid out by the conservator;

(2) An additional commission equal to one-half of 1 percent computed on the market value of the estate as of the last day of the reporting period. This commission shall be proportionately reduced for any reporting period of less than 12 months;

(3) Ten percent commission on the amount of interest made if, during the course of the conservatorship, the conservator shall receive interest on money loaned by the conservator in that capacity and shall include the same on the return to the court so as to become chargeable with the interest as a part of the corpus of the estate;

(4) Reasonable compensation, as determined in the discretion of the court and after such notice, if any, as the court shall direct, for the delivery over of property in kind, not exceeding 3 percent of the appraised value and, in cases where there has been no appraisal, not over 3 percent of the fair value as found by the court, irrespective of whether delivery over in kind is made pursuant to proceedings for that purpose in the court and irrespective of whether the property, except money, is tangible or intangible or personal or real; and

(5) In the discretion of the court, compensation for working land for the benefit of the minor, but not to exceed 10 percent of the annual income of the managed property.

(b) Whenever any portion of the dividends, interest, or rents payable to a conservator is required by law of the United States or other governmental unit to be withheld by the person paying the same for income tax purposes, the amount withheld shall be deemed to have been collected by the conservator.

(c) Where some or all of the estate passes through the hands of several conservators by reason of the death, removal, or resignation of the first qualified conservator or otherwise, the estate shall not be subject to diminution by charges of commission of each successive conservator holding and receiving in the same right but rather commissions for receiving the estate shall be paid to the first conservator who receives the property for the benefit of the estate or that person's representative, and commissions for paying out shall be paid to the conservator who actually distributes the fund, and no commissions shall be paid for handing over the fund to a successor conservator. If there is more than one conservator serving simultaneously, the division of the compensation allowed them shall be according to the services rendered by each.

(d) A conservator shall not be entitled to any commissions for any sums paid to any conservator of the estate as commissions or other compensation.

(e) Conservators who fail to make annual returns as required by law shall forfeit all commissions for transactions during the year within which no return is made unless the probate court, upon cause shown, shall by special order entered on the record, relieve them from the forfeiture.

(f) A conservator may renounce the right to all or any part of the compensation to which the conservator is entitled under this Code section.



§ 29-3-51. Allowance for reasonable expenses

Conservators shall be allowed reasonable expenses incurred in the administration of the estate, including without limitation, expenses for travel, employing counsel and other agents, and the expenses and premiums incurred in securing a bond. Such reasonable expenses shall be determined after notice, if any, as the court shall direct. The conservator's commissions are part of the expense of administering the estate and may be charged against the corpus of the estate as well as the income of the estate.



§ 29-3-52. Petition for larger compensation; procedural requirements

(a) A conservator may petition the court for compensation that is greater than that allowed under Code Section 29-3-50. Service of notice of the petition for extra compensation shall be made to the minor and to a guardian ad litem appointed for the minor. Service shall be made in the manner described in Chapter 9 of this title and shall direct the parties served to file any written objections to the petition for extra compensation with the court within ten days.

(b) After hearing any objection filed by or on behalf of the minor, the court shall allow such extra compensation as the court deems reasonable. The allowance of extra compensation shall be conclusive as to all parties in interest.



§ 29-3-53. Compensation from corporation or business enterprise; effect of compensation; purpose of provisions

(a) Any conservator who is a domiciliary of this state may receive compensation for services, as specified in this subsection, from a corporation or other business enterprise where the estate of the minor owns an interest in the corporation or other business enterprise, provided that:

(1) The services furnished by the conservator to the corporation or other business enterprise are of a managerial, executive, or business advisory nature;

(2) The compensation received for the services is reasonable; and

(3) The services are performed and the conservator is paid pursuant to a contract executed by the conservator and the corporation or business enterprise, which contract is approved by a majority of those members of the board of directors or other similar governing authority of the corporation or business enterprise who are not officers or employees of the conservator and are not related to the conservator and provided the contract is approved by the court of the county which has jurisdiction over the conservatorship.

(b) Any conservator receiving compensation from a corporation or other business enterprise for services to it as described in subsection (a) of this Code section shall not receive extra compensation in respect to such services as provided in Code Section 29-3-52; provided, however, that nothing in this Code section shall prohibit the receipt by the conservator of extra compensation for services rendered in respect to other assets or matters involving the estate.

(c) Nothing in this Code section shall prohibit the receipt by conservators of normal commissions and compensation for the usual services performed by conservators pursuant to law.

(d) The purpose of this Code section is to enable additional compensation to be paid to a conservator for business management and advisory services to corporations and business enterprises pursuant to contract, without the necessity of petitioning for extra compensation pursuant to Code Section 29-3-52.



§ 29-3-54. Compensation of temporary substitute conservator; reduction of conservator's compensation

A temporary substitute conservator may apply to the court for reasonable compensation after notice to interested parties in compliance with Chapter 9 of this title. The court shall award reasonable compensation to a temporary substitute conservator and such compensation shall be the only compensation or commission paid to the temporary substitute conservator for services performed in that capacity. For good cause, including but not limited to services performed and compensation awarded to a temporary substitute conservator, the court may reduce the compensation due the conservator under other provisions of this article.






Article 6 - Accounting for Assets

§ 29-3-60. Annual filing of verified return; change of reporting period; production of documents; effect of failure to file return

(a) Each year, within 60 days of the anniversary date of qualification, every conservator shall file with the court a verified return consisting of a statement of the receipts and expenditures of the conservatorship during the year preceding the anniversary date of qualification, an updated inventory consisting of a statement of the assets and liabilities of the estate as of the anniversary date of qualification, an updated plan for managing, expending, and distributing the minor's property, a note or memorandum of any other fact necessary to show the true condition of the estate, and a statement of the current amount of the bond. The conservator shall mail a copy of the return by first-class mail to the surety on the conservator's bond and the minor's guardian, if any. If the minor has no guardian or if the guardian and the conservator are the same person, the conservator shall mail a copy of the return by first-class mail to the minor.

(b) Upon petition of the conservator or upon the court's own motion, the court may change the reporting period from the year immediately preceding the anniversary date of qualification to the year immediately preceding a date ordered by the court. In lieu of changing the reporting date, the court is authorized to accept a return for filing even if the return does not cover the appropriate reporting period; however, such acceptance shall not change the reporting period established by either the anniversary date of qualification or a subsequent order of the court, unless the court also enters an order changing the reporting date.

(c) The court shall carefully examine each return of a conservator and, upon petition of any interested person or upon the court's own motion, may require the conservator to produce the original documents that support the return. Except as otherwise provided in this subsection, if no objection is filed within 30 days of the time the conservator's return is filed, the court shall record the return within 60 days of its filing. The return shall be kept on file in the court. The recorded return shall be prima-facie evidence of its correctness. If there is an objection to the return or if the court on its own motion determines that the conservator may have wasted the property of the minor or failed in any manner to comply with applicable law, the court shall hold a hearing or take such other action as the court deems appropriate.

(d) The court shall keep a docket of conservators liable to file returns. Upon the failure of any conservator to file any return within the time frame required by law, the court shall cite the conservator to appear and show reason for the delay. A conservator who fails to file an annual return as required by law shall forfeit all commissions and other compensation for the year within which no return is filed unless otherwise ordered by the court. A willful and continued failure to file a return shall be good cause for removal.



§ 29-3-61. Interim settlement of accounts; reporting and requirements of report; procedure for objecting

(a) At any time after the six-month period following qualification, but not more frequently than once every 24 months, a conservator may petition the court for an interim settlement of accounts. The court shall appoint a guardian ad litem for the minor upon the filing of the petition for interim settlement.

(b) The petition for an interim settlement of accounts shall be accompanied by a report which shall set forth all of the information required by law in annual returns and, in addition thereto, shall show:

(1) The period which the report covers;

(2) The name and address of the minor, the name and address of the minor's guardian, if any, and the name of the surety on the conservator's bond, with the amount of the bond; and

(3) Such other facts as the court may require.

(c) The court, upon the petition for an interim settlement of accounts being filed, shall issue a citation and shall require any objections to be filed in accordance with Chapter 9 of this title. The minor and the guardian ad litem shall be served personally, and the minor's guardian, if any, and the surety of the conservator's bond shall be served by first-class mail.



§ 29-3-62. Objections to conservator's interim settlement of accounts; hearing

Any interested person may file an objection to the conservator's interim settlement of accounts. Upon receipt of objections or on the court's own motion, the court shall hold a hearing in which it shall consider all objections, hear evidence, and determine whether the conservator shall be discharged from liability for the period covered by the interim settlement of accounts.



§ 29-3-63. Judgment against conservator and surety

If the court finds that the conservator is liable to the minor, the court shall enter a judgment against the conservator and any surety in the amount of such liability.



§ 29-3-64. Termination of conservatorship

(a) The conservatorship of a minor shall terminate either on the date upon which the minor reaches 18 years of age or earlier if the minor becomes emancipated. Proof of emancipation shall be filed with the court; and, where the court deems appropriate, the court may order a hearing on the issue of termination.

(b) Within six months prior to the date the minor reaches 18 years of age, the conservator or any other interested person may file a petition for the appointment of a conservator for the minor when that minor becomes an adult, in accordance with the provisions of Article 2 of Chapter 5 of this title, to take effect on the date the minor reaches 18 years of age.

(c) The death of the minor automatically terminates the conservatorship, but the conservator or the conservator's personal representative must comply with the provisions in Code Section 29-3-70.

(d) Upon termination of the conservatorship, the conservator shall deliver any money or property to the former minor or, if a conservator has been appointed for the former minor, to that conservator, or, if the minor is deceased, to the minor's personal representative.






Article 7 - Termination of Conservatorship

§ 29-3-70. Petition for order of dismissal of conservatorship; final return; notice; order of dismissal

(a) Upon the termination of the conservatorship or upon the resignation of the conservator, the conservator may petition the court for an order dismissing the conservator from office. The petition shall include a final return to the court which covers the period from the last annual return filed by the conservator. The final return shall contain the information required for annual returns and shall otherwise comply with the provisions of Code Section 29-3-60. Notice shall be published one time in the newspaper in which sheriff's advertisements are published in the county in which the petition is filed and shall state that any objection must be made in writing and shall designate the date on or before which objections must be filed in the court, which date shall not be less then 30 days from the date of publication. The court shall examine any objections filed.

(b) If no objection is filed or if, upon hearing any objection, the court is satisfied that the order dismissing the conservator from office is appropriate, the court shall enter an order dismissing the conservator from office. Such order shall not bar an action against the conservator or the conservator's surety.



§ 29-3-71. Final settlements; settlement period; examination of returns and accounts by court; return of property to minor

(a) A minor who has reached the age of majority, the personal representative of a deceased minor, a successor conservator, or any interested person may petition the court for an order requiring a conservator or that conservator's personal representative to appear and submit to a final settlement of the conservator's accounts. Alternatively, the court on its own motion may issue such an order. The settlement period shall be the period of time from the commencement of the conservatorship or the end of the period covered by the last interim settlement of accounts. If the conservator fails or refuses to appear as cited, the court may proceed without the appearance of the conservator. If the conservator has been required to give bond, the surety on the bond shall be bound by the settlement if the surety is given notice by first-class mail of the settlement proceeding.

(b) A conservator, a former conservator, the conservator of a conservator, or the personal representative of a deceased conservator shall be allowed to cite the minor, the minor's personal representative, or a successor conservator to appear and be present at a final settlement of the conservator's accounts and discharge from liability in the manner provided for in subsection (a) of this Code section. The settlement period shall be the period of time from the commencement of the conservatorship or the end of the period covered by the last interim settlement of accounts. Notice by first-class mail of the settlement proceeding must be given to the surety on the conservator's bond and to the minor's guardian, if any. If the minor has not reached 18 years of age or if the conservator is the minor's personal representative, the court shall appoint a guardian ad litem for the minor who shall be served personally.

(c) Upon the return of a notice referred to in subsections (a) and (b) of this Code section, the court shall proceed to examine all returns and accounts of the conservator during the settlement period and to hear any objection to the settlement and discharge.

(d) The court shall order any property in the hands of the conservator to be delivered to the minor, the minor's personal representative, or to the successor conservator and shall issue a judgment, writ of fieri facias, and execution thereon for any sums found to be due from the conservator. If the court is satisfied that the conservator has faithfully and honestly discharged the office, an order shall be entered releasing and discharging the conservator from all liability.

(e) When a minor ward for whom the county administrator or county guardian has been previously appointed as conservator dies intestate, the conservator shall proceed to distribute the minor ward's estate in the same manner as if the conservator had been appointed administrator of the estate. The sureties on the conservator's bond shall be responsible for the conservator's faithful administration and distribution of the estate.






Article 8 - Successor Conservators

§ 29-3-80. Required showing for resignation of conservator; name of suitable alternate required; notice; order appointing successor conservator

(a) A conservator or the duly authorized guardian, conservator, or attorney in fact of a conservator acting on behalf of the conservator may resign upon petition to the court showing to the satisfaction of the court that:

(1) The conservator is unable to continue serving due to age, illness, infirmity, or other good cause;

(2) Greater burdens have devolved upon the office of conservator than those that were originally contemplated or should have been contemplated when the conservator was qualified and the additional burdens work a hardship upon the conservator;

(3) Disagreement exists between the minor and the conservator or between the guardian and the conservator in respect to the conservator's management of the minor's property, which disagreement and conflict appear to be detrimental to the minor;

(4) The resignation of the conservator will result in or permit substantial financial benefit to the minor; or

(5) The resignation would not be disadvantageous to the minor.

(b) The petition for resignation shall include the name of a suitable person who is willing to accept the conservatorship.

(c) Personal service of the petition for resignation shall be made upon the minor and a guardian ad litem appointed by the court for the minor. Service shall be made by first-class mail to the guardian of the minor, if any, the surety on the conservator's bond, and to the following relatives of the minor who are persons other than the resigning conservator or the proposed successor conservator:

(1) Any parent of the minor whose parental rights have not been terminated;

(2) If there is no parent of the minor whose parental rights have not been terminated, the adult siblings of the minor; provided, however, that not more than three adult siblings need be served;

(3) If there is no adult sibling of the minor, the grandparents of the minor; provided, however, that not more than three grandparents need be served; or

(4) If there is no grandparent of the minor, any three of the nearest adult relatives of the minor determined according to Code Section 53-2-1.

(d) If, after such hearing as the court deems appropriate, the court is satisfied that the petition for the resignation of the conservator and the appointment of the successor conservator should be granted, the court shall enter an order appointing the successor conservator in accordance with the provisions of Code Section 29-3-91 and shall accept the conservator's resignation, subject to the resigning conservator turning over to the successor conservator all property of the minor held by the conservator.



§ 29-3-81. Individuals entitled to notice; appointment of successor conservator; turning over of property

(a) In the event of the death of a conservator and upon the petition of an interested person or upon the court's own motion, the court shall appoint a successor conservator. The court shall notify the minor and a guardian ad litem appointed for the minor by personal service. Notice shall be given by first-class mail to the guardian of the minor, if any, the surety on the conservator's bond, the personal representative of the deceased conservator, if any, and, in the following order of preference, to the following relatives of the minor who are persons other than the proposed successor conservator:

(1) Any parent of the minor whose parental rights have not been terminated;

(2) If there is no parent of the minor whose parental rights have not been terminated, the adult siblings of the minor; provided, however, that not more than three adult siblings need be served;

(3) If there is no adult sibling of the minor, the grandparents of the minor; provided, however, that not more than three grandparents need be served; or

(4) If there is no grandparent of the minor, any three of the nearest adult relatives of the minor determined according to Code Section 53-2-1.

(b) After such hearing as the court deems appropriate, the court shall enter an order appointing a successor conservator in accordance with the provisions of Code Section 29-3-91 and require the personal representative of the deceased conservator to turn over to the successor conservator all property of the minor held by the conservator.



§ 29-3-82. Suspension of conservatorship or imposition of sanctions; power of court; liability of conservator

(a) Upon the petition of any interested person or whenever it appears to the court that good cause may exist to revoke or suspend the letters of conservatorship or to impose sanctions, the court shall cite the conservator to answer the charge. The court shall investigate the allegations and may require such accounting as the court deems appropriate. The court may appoint a temporary substitute conservator to take possession of and to administer the minor's property during the investigation.

(b) Upon investigation the court may in its discretion:

(1) Revoke or suspend the letters of conservatorship;

(2) Require additional security;

(3) Require the conservator to appear and submit to a settlement of accounts following the procedure as set forth in Code Section 29-3-71, whether or not the conservator has first resigned or been removed and whether or not a successor conservator has been appointed;

(4) Reduce or deny compensation to the conservator or impose such other sanction or sanctions as the court deems appropriate; and

(5) Issue such other orders which the court deems appropriate under the circumstances of the case.

(c) The revocation or suspension of letters of conservatorship shall not abate any action pending for or against the conservator. The successor conservator shall be made a party to the action in the manner provided in Code Section 9-11-25.



§ 29-3-83. Cause of action for breach of conservator's duties; remedies available to minor

(a) If a conservator commits a breach of fiduciary duty or threatens to commit a breach of fiduciary duty, a minor or an interested person on behalf of the minor shall have a cause of action as appropriate:

(1) To recover damages;

(2) To compel performance of the conservator's duties;

(3) To enjoin the commission of a breach of fiduciary duty; or

(4) To compel the redress of a breach of fiduciary duty by payment of money or otherwise.

(b) When the minor's assets are misapplied and can be traced into the hands of persons who have notice of the misapplication, a trust shall attach to the assets.

(c) The provision of remedies for breach of fiduciary duty by this Code section does not prevent resort to any other appropriate remedy provided by statute or common law.



§ 29-3-84. Statute of limitations

All actions against a conservator, except on a conservator's bond, shall be brought within six years of the termination of the conservatorship of the minor, except as provided in Code Section 9-3-90.






Article 9 - Temporary Substitute Conservators

§ 29-3-90. Appointment of temporary substitute conservator; length of appointment; powers; notice; removal

(a) Upon its own motion or on the petition of any interested party, including the minor, the court may appoint a temporary substitute conservator for a minor if it appears to the court that the best interest of the minor requires immediate action.

(b) The temporary substitute conservator shall be appointed for a specified period not to exceed 120 days.

(c) The court shall appoint as temporary substitute conservator the county guardian or some other appropriate person who shall serve the best interest of the minor.

(d) Except as otherwise ordered by the court, a temporary substitute conservator has the powers set forth in the order of appointment. The authority of the previously appointed conservator is suspended for as long as the temporary substitute conservator has authority.

(e) Notice of the appointment of a temporary substitute conservator shall be served personally on the minor. Notice of the appointment shall be served personally on the previously appointed conservator at the last address provided by that conservator to the court. Notice of the appointment shall be mailed by first-class mail to the surety of the previously appointed conservator and to the minor's guardian, if any.

(f) The court may remove the temporary substitute conservator at any time. A temporary substitute conservator shall make any report and shall give any bond the court deems appropriate. In all other respects, the provisions of this chapter apply to the temporary substitute conservator.



§ 29-3-91. Appointment of successor conservator; notice; hearing and bond requirements

(a) The court shall appoint a successor conservator upon the resignation, death, or revocation of the letters of the conservator if the appointment of a successor conservator is in the best interest of the minor. The court shall select the successor conservator in the manner provided in Code Section 29-3-7.

(b) In the event of the resignation or death of the conservator, notice of the proceeding for appointment of a successor conservator shall be given as provided in Code Sections 29-3-80 and 29-3-81. In all other cases, notice of the proceeding for appointment of a successor conservator shall be served personally on the minor and a guardian ad litem appointed for the minor. Notice shall be given by first-class mail to the guardian of the minor, if any, and to the following relatives of the minor, in the following order of preference, who are persons other than the proposed successor conservator:

(1) Any parent of the minor whose parental rights have not been terminated;

(2) If there is no parent of the minor whose parental rights have not been terminated, the adult siblings of the minor; provided, however, that not more than three adult siblings need be served;

(3) If there is no adult sibling of the minor, the grandparents of the minor; provided, however, that not more than three grandparents need be served; or

(4) If there is no grandparent of the minor, any three of the nearest adult relatives of the minor determined according to Code Section 53-2-1.

(c) After any hearing the court deems appropriate, the court shall enter an order appointing the successor conservator and require that bond be posted in the amount set forth in Code Section 29-3-40.



§ 29-3-92. Delivery of property; annual return; liability of surety

Upon the appointment of a successor conservator, the predecessor conservator or the personal representative of a deceased predecessor conservator shall deliver to the successor conservator all property of the minor held by the conservator and shall submit a final return covering the period since the conservator's last annual return. The surety of the predecessor conservator shall be liable for all acts of the conservator in relation to the minor's property up to the time of the receipt of all of the minor's property by the successor conservator.






Article 10 - Foreign Conservatorships

Part 1 - General Provisions

§ 29-3-100. Petition for removal to jurisdiction where minor resides; appointment of guardian ad litem; bond; authority; liability of surety; retention of jurisdiction by initial court

(a) A conservator may petition to remove the conservatorship to the jurisdiction of the court of the county in this state in which the minor resides.

(b) Upon the filing of a petition to remove the conservatorship to another county in this state, the court shall appoint a guardian ad litem for the minor. The court of the county in which the conservator was appointed shall grant the petition for removal only if the court determines that the removal is in the best interest of the minor.

(c) Before the removal of the conservatorship to another county in this state, the conservator must give bond and good security to the court of such county as if the conservator had been first appointed by that court and a certificate to this effect shall be filed in the court in which the conservator was appointed. The conservator shall file with the court of the county to which the conservatorship is to be removed certified copies of all the records pertaining to the conservatorship.

(d) Following removal of a conservatorship to another county in this state, the court to which the conservatorship is removed shall have the same jurisdiction over the conservator as if the conservator had been first appointed in that county, and every case growing out of or affecting the conservatorship shall be heard and tried only in the county to which the conservatorship has been removed.

(e) The sureties on the conservator's first bond shall be liable only for misconduct of the conservator up until the giving of new bond and security. The sureties on the new bond shall be liable for both past and future misconduct of the conservator.

(f) The court in which an action or proceeding is pending or which has issued an order for a settlement of accounts, removal, or sanction of a conservator shall retain jurisdiction of such matters even though the conservatorship has been removed to another county.






Part 2 - Procedure

§ 29-3-105. "Conservatorship" defined; petition for transfer of jurisdiction; requirements of petition

(a) For purposes of this part and Part 3 of this article, the term "conservatorship" refers to a legal relationship in which a person is given responsibility by a court of competent jurisdiction for the care of the property of a minor, thereby becoming a conservator.

(b) A conservator who has been appointed by a foreign court of competent jurisdiction may petition to have the conservatorship transferred to and accepted in this state by filing a petition for receipt and acceptance of the foreign conservatorship in the court of the county in this state where the minor resides or may reside.

(c) The petition shall include the following:

(1) An authenticated copy of the foreign conservatorship order, including:

(A) All attachments describing the duties and powers of the conservator; and

(B) All amendments or modifications to the foreign conservatorship order entered subsequent to the original order, including any order to transfer the conservatorship;

(2) The address of the foreign court which issued the conservatorship order;

(3) A listing of any other conservatorship petitions that are pending in any jurisdiction and the names and addresses of the courts where the petitions have been filed;

(4) The petitioner's name, address, and county of domicile;

(5) The name, age, and current address of the minor;

(6) The names and current addresses of the adult siblings of the minor, if any;

(7) The name and address of the person responsible for the care and custody of the minor, if other than the petitioner, and of any other conservator currently serving;

(8) The name and address of any currently acting legal representative, other than the petitioner, including any legal counsel, guardian ad litem, or court visitor appointed by the foreign court for the minor;

(9) The name and address of the minor's guardian, if any;

(10) The name and address of the surety on the conservator's bond;

(11) The reason the transfer is in the minor's best interest; and

(12) To the extent known to the petitioner, a statement of the location and estimated value of the minor's property and the source and amount of any anticipated income or receipts.

(d) The petition may be combined with other petitions related to the conservatorship, including a petition to modify the terms of the conservatorship.



§ 29-3-106. Notice and other procedural requirements

(a) Notice and a copy of the petition for receipt and acceptance of a foreign conservatorship shall be served personally on the minor. The notice shall:

(1) State that the minor has a right to a hearing on the petition;

(2) Inform the minor of the procedure to exercise the minor's right to a hearing; and

(3) State that the minor has the right to independent legal counsel and that the court shall appoint legal counsel for the minor unless the minor has retained counsel or legal counsel has been appointed by the foreign court to represent the minor in the transfer of the conservatorship.

(b) Notice and a copy of the petition for receipt and acceptance of a foreign conservatorship shall be provided to the court from which the conservatorship is to be transferred. Notice to the foreign court shall include a request that the foreign court:

(1) Certify whether:

(A) The foreign court has any record that the conservator has engaged in malfeasance, misfeasance, or nonfeasance during the conservator's appointment;

(B) Periodic reports have been filed in a satisfactory manner; and

(C) All bond or other security requirements imposed under the conservatorship have been performed;

(2) Forward copies of all documents filed with the foreign court relating to the conservatorship, including but not limited to:

(A) The initial petition for conservatorship and other filings relevant to the appointment of the conservator;

(B) Reports and recommendations of guardians ad litem, court visitors, or other individuals appointed by the foreign court to evaluate the appropriateness of the conservatorship;

(C) Reports of physical and mental health practitioners describing the condition of the minor;

(D) Periodic status reports on the condition of the minor and the minor's assets; and

(E) The order to transfer the conservatorship, if any.

(c) Notice and a copy of the petition for receipt and acceptance of a foreign conservatorship shall be mailed to all other persons named in the petition by first-class mail. The notice shall inform these persons of their right to object to the receipt and acceptance of the conservatorship by this state.

(d) The minor shall have 30 days from the date of service of the petition for receipt and acceptance of the foreign conservator to request a hearing on the petition. All other persons to whom notice is given under this Code section shall have 30 days from the mailing of the notice to request a hearing on the petition.

(e) The court may waive the notice requirements of subsections (a) through (c) of this Code section if:

(1) The conservator has filed a petition in the foreign court for transfer and release of the conservatorship to this state;

(2) Notice was given to the minor and all interested persons in conjunction with the petition for transfer and release of the conservatorship;

(3) The petitioner provides the court with an authenticated copy of the petition for transfer and release of the conservatorship filed with the foreign court and proof that service was made on the minor not more than 90 days from the date the petition for receipt and acceptance of the conservatorship is filed in the court; and

(4) The minor is represented by legal counsel with respect to the petition in the foreign court.



§ 29-3-107. Hearing

(a) Upon the court's own motion or upon timely motion by the minor or by any interested person, the court shall hold a hearing to consider the petition for receipt and acceptance of the foreign conservator.

(b) If any interested person challenges the validity of the foreign conservator or the authority of the foreign court to appoint the conservator, the court may stay this proceeding while the petitioner is afforded the opportunity to have the foreign court hear the challenge and determine its merits.



§ 29-3-108. Required findings prior to granting foreign conservatorship; inventory; applicable law; orderly transfer

(a) The court may grant a petition for receipt and acceptance of a foreign conservatorship provided the court finds that:

(1) The conservator is presently in good standing with the foreign court; and

(2) The transfer of the conservatorship from the foreign jurisdiction is in the best interest of the minor.

(b) The court may require the conservator to file an inventory of the minor's property at the time of the transfer from the foreign jurisdiction.

(c) Subject to subsection (d) of this Code section, at all times following the entry of the order accepting the guardianship, the laws of the State of Georgia shall apply to the conservatorship.

(d) In order to coordinate efforts with the foreign court to facilitate the orderly transfer of the conservatorship, the court is authorized to:

(1) Delay the effective date of the receipt and acceptance for a reasonable period of time;

(2) Make the receipt and acceptance contingent upon the release of the conservatorship or the termination of the conservatorship and the discharge of the conservator in the foreign jurisdiction;

(3) Recognize concurrent jurisdiction over the conservatorship for a reasonable period of time to permit the foreign court to release the conservatorship or to terminate the conservatorship and discharge the conservator in the foreign jurisdiction; or

(4) Make other arrangements the court deems necessary to effectuate the receipt and acceptance of the conservatorship.

(e) The denial of a petition for receipt and acceptance of the foreign conservatorship does not affect the right of a conservator appointed by a foreign court of competent jurisdiction to petition for conservatorship under Code Section 29-3-8.






Part 3 - Jurisdiction

§ 29-3-110. Transfer of jurisdiction in event minor has permanently moved; determining minor's residential status; filings

(a) A conservator may petition the Georgia court which has jurisdiction over the conservatorship to transfer the conservatorship to a foreign court of competent jurisdiction if the minor has moved permanently to the foreign jurisdiction.

(b) The minor may be presumed to have moved permanently to the foreign jurisdiction if:

(1) The minor has resided in the foreign jurisdiction for more than 12 consecutive months;

(2) The conservator notifies the court that the minor will move or has moved permanently to the foreign jurisdiction; or

(3) A foreign court of competent jurisdiction notifies the court of the filing of a petition for conservatorship for the minor in the foreign jurisdiction.

(c) To facilitate the transfer of conservatorship the court may order the conservator to file a petition for receipt and acceptance of the conservatorship in the foreign jurisdiction.

(d) If the foreign jurisdiction does not have a procedure for receiving and accepting a foreign conservatorship, the court may order the conservator to file a petition for conservatorship in the foreign jurisdiction.



§ 29-3-111. Requirements of petition to transfer conservatorship

The petition to transfer a conservatorship to a foreign jurisdiction shall include the following:

(1) The name and address of the foreign court to which the conservatorship shall be transferred and an authenticated copy of the petition for receipt and acceptance of a foreign conservatorship if previously filed in the foreign court;

(2) A listing of any other conservatorship petitions that are pending in any jurisdiction and the names and addresses of the courts where the petitions have been filed;

(3) The petitioner's name, address, and county of domicile;

(4) The name, age, and current address of the minor and the new or proposed address of the minor;

(5) The names and current addresses of the adult siblings of the minor, if any;

(6) The name and address of the person responsible for the care and custody of the minor, if other than the petitioner, and of any other conservator currently serving;

(7) The name and address of the minor's guardian, if any;

(8) The name and address of the surety on the conservator's bond;

(9) The name and address of any legal representative, other than the petitioner, including any legal counsel, guardian ad litem, or court visitor appointed by the foreign court for the minor;

(10) The reason for moving the minor; and

(11) The reason the transfer of the conservatorship is in the minor's best interest.



§ 29-3-112. Notice

(a) Notice and a copy of the petition to transfer a conservatorship to a foreign jurisdiction shall be served personally on the minor not less than ten days prior to the date set for the hearing. The notice shall state:

(1) The date that the hearing shall be held; and

(2) That the minor has the right to independent legal counsel and that the court shall appoint legal counsel for the minor unless the minor has retained counsel or legal counsel has been appointed by the foreign court to represent the minor in the receipt and acceptance of the guardianship.

(b) Notice and a copy of the petition to transfer the conservatorship shall be provided to the foreign court to which the conservatorship is to be transferred.

(c) Notice and a copy of the petition to transfer the conservatorship shall be mailed to all other persons named in the petition. The notice shall inform these persons of the date of the hearing and of their right to file objections to the transfer of the conservatorship by this state.



§ 29-3-113. Hearing

Upon the court's own motion or upon timely motion by the minor or by any interested person, the court shall hold a hearing to consider the petition to transfer the conservatorship.



§ 29-3-114. Required findings prior to granting petition to transfer; orderly and coordinated transfer of conservatorship

(a) The court may grant a petition to transfer a conservatorship to a foreign court of competent jurisdiction if the court finds that:

(1) The conservator is presently in good standing with the court; and

(2) The transfer of the conservatorship to the foreign jurisdiction is in the best interest of the minor.

(b) In order to coordinate efforts with the foreign court to facilitate the orderly transfer of the conservatorship, the court is authorized to:

(1) Notify the foreign court of any significant problems that may have occurred, including whether periodic reports and accountings have been filed in a satisfactory manner and whether all bond or other security requirements imposed under the conservatorship have been performed;

(2) Forward copies of all documents filed with the court relating to the conservatorship, including but not limited to:

(A) The initial petition for conservatorship and other filings relevant to the appointment of the conservator;

(B) Reports and recommendations of guardians ad litem, court visitors, or other individuals appointed by the court to evaluate the appropriateness of the conservatorship;

(C) Reports of physical or mental health practitioners describing the condition of the minor; and

(D) Periodic status reports on the condition of the minor and the minor's assets; and

(3) Require the conservator to file an inventory of the minor's property at the time of the transfer to the foreign jurisdiction.

(c) As necessary to coordinate the transfer of the conservatorship the court is authorized to:

(1) Delay the effective date of the transfer for a reasonable period of time;

(2) Make the transfer contingent upon the acceptance of the conservatorship or appointment of the conservator in the foreign jurisdiction;

(3) Recognize concurrent jurisdiction over the conservatorship for a reasonable period of time to permit the foreign court to accept the conservatorship or appoint the conservator in the foreign jurisdiction; or

(4) Make other arrangements that in the sound discretion of the court are necessary to transfer the conservatorship.






Part 4 - Foreign Conservator

§ 29-3-115. "Foreign conservator" defined; sale of minor's property

(a) For purposes of this part, a "foreign conservator" is a conservator or other person who has been given responsibility by a court of competent jurisdiction in another state or territory governed by the Constitution of the United States for the care of the property of a minor and whose conservatorship has not been transferred to and accepted in this state pursuant to the provisions of Part 2 of this article.

(b) Any foreign conservator of a minor who resides in any other state and who is authorized to sell and convey property of the minor may sell property of the minor which is in this state, under the rules and regulations prescribed for the sale of real estate by conservators of this state, provided that the foreign conservator must file and have recorded in the court or other proper court, at the time of petitioning for sale, an authenticated copy of the letters of appointment and must also file with the court or other proper authority bond with good and sufficient security, in double the value of the property to be sold, for the faithful execution of the conservatorship, as provided by law.



§ 29-3-116. Right of foreign conservator to bring action

A foreign conservator may institute an action in any court in this state to enforce any right or to recover any property belonging to the minor or accruing to the foreign conservator in his or her capacity as conservator.



§ 29-3-117. Filing of letters of conservatorship

Pending an action brought by a foreign conservator pursuant to Code Section 29-3-116, an authenticated copy of the letters of conservatorship shall be filed with the clerk of the court to become a part of the record if the case is pending in a court of record, or filed with the papers if the action is a summary proceeding.



§ 29-3-118. Submission of foreign conservator to jurisdiction

A foreign conservator submits personally to the jurisdiction of the courts of this state in any proceeding relating to the conservatorship by:

(1) Receiving payment of money or taking delivery of personal property in this state belonging to the minor; or

(2) Doing any act as a conservator in this state that would have given this state jurisdiction over the conservator as an individual.



§ 29-3-119. Rights of interested parties prior to sale of minor's assets

Any resident of this state who is interested as a creditor, heir, or will beneficiary of a minor whom a foreign conservator represents may apply to the proper court to compel the foreign conservator to protect his or her interest according to equity and good conscience before selling the minor's assets or removing the minor's assets beyond the limits of this state.



§ 29-3-120. Payment of funds or return of property to foreign conservator on minor's behalf

(a) A person who is indebted to or has possession of tangible or intangible property of a minor may pay the debt or deliver the property to a foreign conservator of the minor. Payment of the debt or delivery of the property may be made upon proof that the foreign conservator has been appointed and is entitled to the debt payment or to receive delivery of the property.

(b) Payment of the debt or delivery of the property in response to the demand discharges the debtor or possessor, unless the debtor or possessor has knowledge of proceedings for the appointment of a guardian, conservator, or other protective proceeding in this state.












Chapter 4 - Guardians of Adults

Article 1 - General Provisions

§ 29-4-1. Prerequisite findings prior to appointment of guardian for adult; extent of guardianship

(a) The court may appoint a guardian for an adult only if the court finds the adult lacks sufficient capacity to make or communicate significant responsible decisions concerning his or her health or safety.

(b) No guardian, other than a guardian ad litem, shall be appointed for an adult except pursuant to the procedures of this chapter.

(c) No guardian shall be appointed for an adult unless the appointment is in the best interest of the adult.

(d) No guardian shall be appointed for an adult within two years after the denial or dismissal on the merits of a petition for the appointment of a guardian for that adult unless the petitioner shows a significant change in the condition or circumstances of the adult.

(e)(1) No adult shall be presumed to be in need of a guardian unless adjudicated to be in need of a guardian pursuant to this chapter.

(2) An adult shall not be presumed to be in need of a guardian solely because of a finding of criminal insanity or incompetence to stand trial or a finding of a need for treatment or services pursuant to:

(A) Code Section 37-1-1;

(B) Code Sections 37-3-1 through 37-3-6;

(C) Articles 2 through 6 of Chapter 3 of Title 37;

(D) Code Sections 37-4-1 through 37-4-3 and 37-4-5 through 37-4-8;

(E) Articles 2 through 5 of Chapter 4 of Title 37;

(F) Code Section 37-5-3;

(G) Code Sections 37-7-1, 37-7-2, and 37-7-4 through 37-7-7; and

(H) Articles 2 through 6 of Chapter 7 of Title 37.

(f) All guardianships ordered pursuant to this chapter shall be designed to encourage the development of maximum self-reliance and independence in the adult and shall be ordered only to the extent necessitated by the adult's actual and adaptive limitations after a determination that less restrictive alternatives to the guardianship are not available or appropriate.



§ 29-4-2. Qualifications of guardians selected for adults

(a) Only an individual may serve as guardian of an adult, except in the event a public guardian or the Department of Human Services is appointed pursuant to subsection (b.1) of Code Section 29-4-3.

(b) No individual may be appointed as guardian of an adult who:

(1) Is a minor, a ward, or a protected person;

(2) Has a conflict of interest with the adult unless the court determines that the conflict of interest is insubstantial or that the appointment would be in the adult's best interest; or

(3) Is an owner, operator, or employee of a long-term care or other caregiving institution or facility at which the adult is receiving care, unless related to the adult by blood, marriage, or adoption.

(c) No entity may be appointed as guardian of an adult which:

(1) Has a conflict of interest with the adult unless the court determines that the conflict of interest is insubstantial or that the appointment would be in the adult's best interest; or

(2) Is a long-term care or other caregiving institution or facility at which the adult is receiving care.



§ 29-4-3. Order of preference in selection of guardians; written request nominating guardian; requirements of writing

(a) The court shall appoint as guardian that individual who will best serve the interest of the adult, considering the order of preferences set forth in this Code section. The court may disregard an individual who has preference and appoint an individual who has a lower preference or no preference; provided, however, that the court may disregard the preferences listed in paragraph (1) of subsection (b) of this Code section only upon good cause shown.

(b) Individuals who are eligible have preference in the following order:

(1) The individual last nominated by the adult in accordance with the provisions of subsection (c) of this Code section;

(2) The spouse of the adult or an individual nominated by the adult's spouse in accordance with the provisions of subsection (d) of this Code section;

(3) An adult child of the adult or an individual nominated by an adult child of the adult in accordance with the provisions of subsection (d) of this Code section;

(4) A parent of the adult or an individual nominated by a parent of the adult in accordance with the provisions of subsection (d) of this Code section;

(5) A guardian appointed during the minority of the adult;

(6) A guardian previously appointed in Georgia or another state;

(7) A friend, relative, or any other individual;

(8) Any other person, including a volunteer to the court, found suitable and appropriate who is willing to accept the appointment; and

(9) The county guardian.

(b.1) If no other person is available to serve as guardian of the ward, the judge may appoint a public guardian in accordance with Chapter 10 of this title. In the event the court determines that there is no public guardian registered in accordance with Chapter 10 of this title appropriately available to serve as guardian for a ward, the court may appoint the Department of Human Services as guardian. If so appointed, the department shall designate a representative of the department to provide guardian services who shall take the oath of guardianship. If, after having been so appointed, the department presents to the court a public guardian registered in accordance with Chapter 10 of this title or some other person suitable and appropriate to serve as guardian of a ward and willing to so serve, the court shall allow the department to resign and shall appoint such public guardian or such other person. If the department is appointed pursuant to this subsection, it shall be bound by all the requirements of this chapter, except that it shall not be required to post bond or pay any cost or fee of court associated with the guardianship proceeding. If the department is appointed pursuant to this subsection and enters into a contract with an independent contractor for the provision of guardianship services, the expense of providing such services may be paid for from state funds appropriated for public guardians under Chapter 10 of this title or, upon approval of the court, from the estate of the ward.

(c) At any time prior to the appointment of a guardian, an adult may nominate in writing an individual to serve as that adult's guardian should the adult be judicially determined to be in need of a guardian, and that nomination shall be given the preference described in this Code section, provided that it is signed in accordance with the provisions of subsection (e) of this Code section or the provisions of Code Section 31-32-5.

(d) At any time prior to the appointment of a guardian, a spouse, adult child, or parent of an adult may nominate in writing an individual to serve as that adult's guardian should the adult be judicially determined to be in need of a guardian, and that nomination shall be given the preference described in this Code section, provided that it is signed in accordance with the provisions of subsection (e) of this Code section or, if in a will, is executed in accordance with the provisions of Code Section 53-4-20.

(e) A writing nominating the guardian of an adult:

(1) Must contain an express nomination of the individual who shall serve as guardian and must be signed or acknowledged by the individual making the nomination in the presence of two witnesses who sign in the individual's presence; and

(2) May be revoked by the individual by obliteration, cancellation, or by a subsequent inconsistent writing, whether or not witnessed.






Article 2 - Procedure for Appointment

§ 29-4-10. Petition for appointment of guardian; requirements for petition

(a) Any interested person or persons, including the proposed ward, may file a petition for the appointment of a guardian. The petition shall be filed in the court of the county in which the proposed ward is domiciled or is found, provided that the court of the county where the proposed ward is found shall not have jurisdiction to hear any guardianship petition if it appears that the proposed ward was removed to that county solely for the purposes of filing a petition for the appointment of a guardian.

(b) The petition for appointment of a guardian shall set forth:

(1) A statement of the facts upon which the court's jurisdiction is based;

(2) The name, address, and county of domicile of the proposed ward, if known;

(3) The name, address, and county of domicile of the petitioner or petitioners and the petitioner's relationship to the proposed ward, if any, and, if different from the petitioner, the name, address, and county of domicile of the person nominated by the petitioner to serve as guardian and that person's relationship to the proposed ward, if any;

(4) A statement of the reasons the guardianship is sought, including the facts which support the claim of the need for a guardian;

(5) Any foreseeable limitations on the guardianship;

(6) Whether, to the petitioner's knowledge, there exists any living will, durable power of attorney for health care, advance directive for health care, order relating to cardiopulmonary resuscitation, or other instrument that deals with the management of the person of the proposed ward in the event of incapacity and the name and address of any fiduciary or agent named in the instrument;

(7) The names and addresses of the following whose whereabouts are known:

(A) The spouse of the proposed ward; and

(B) All children of the proposed ward; or

(C) If there are no adult children, then at least two adults in the following order of priority:

(i) Lineal descendants of the proposed ward;

(ii) Parents and siblings of the proposed ward; and

(iii) Friends of the proposed ward;

(8) If known, the name and address of any individual nominated to serve as guardian by the proposed ward, as described in paragraph (1) of subsection (b) of Code Section 29-4-3;

(9) If known, the name and address of any individual nominated to serve as guardian by the proposed ward's spouse, adult child, or parent, as described in paragraph (2), (3), or (4) of subsection (b) of Code Section 29-4-3;

(10) Whether any nominated guardian has consented or will consent to serve as guardian;

(11) If known, whether any nominated guardian is an owner, operator, or employee of a long-term care or other caregiving institution or facility at which the proposed ward is receiving care, and, if so, whether the nominated guardian is related to the proposed ward by blood, marriage, or adoption;

(12) Whether an emergency guardian has been appointed for the proposed ward or a petition for the appointment of an emergency guardian has been filed or is being filed;

(13) If known, a disclosure of any ownership or other financial interest that would cause any nominated guardian to have a conflict of interest with the proposed ward;

(14) A specific listing of any of the additional powers, as described in subsection (b) of Code Section 29-4-23, that are requested by the guardian and a statement of the circumstances that would justify the granting of additional powers;

(15) Whether a guardian or conservator has been appointed in another state or whether a petition for the appointment of a guardian or conservator is pending in another state;

(16) That to petitioner's knowledge, there has been no petition for guardianship denied or dismissed within two years by any court of this state or, if so, that there has been a significant change in the condition or circumstances of the individual, as shown by the accompanying affidavits or evaluation;

(17) Any state in which the proposed ward was physically present, including any period of temporary absence, for at least six consecutive months immediately before the filing of the petition or ending within the six months prior to the filing of the petition; and

(18) The reason for any omission in the petition for appointment of a guardian in the event full particulars are lacking.

(c)(1) The petition shall be sworn to by two or more petitioners or shall be supported by an affidavit of a physician licensed to practice medicine under Chapter 34 of Title 43, a psychologist licensed to practice under Chapter 39 of Title 43, or a licensed clinical social worker, or, if the proposed ward is a patient in any federal medical facility in which such a physician, psychologist, or licensed clinical social worker is not available, a physician, psychologist, or licensed clinical social worker who is authorized to practice in that facility.

(2) Any affidavit shall be based on personal knowledge and shall state that the affiant has examined the proposed ward within 15 days prior to the filing of the petition and that, based on the examination, the proposed ward was determined to lack sufficient capacity to make or communicate significant, responsible decisions concerning the proposed ward's health or safety.

(3) In addition to stating the facts that support the claim of the need for a guardian, the affidavit shall state the foreseeable duration of the guardianship and may set forth the affiant's opinion as to any other limitations on the guardianship.



§ 29-4-11. Prerequisite judicial finding of probable cause; notice; petition; evaluations; reporting requirements

(a) Upon the filing of a petition for guardianship of a proposed ward, the court shall review the petition and the affidavit, if any, and determine whether there is probable cause to believe that the proposed ward is in need of a guardian within the meaning of Code Section 29-4-1.

(b) If the court determines that there is no probable cause to believe that the proposed ward is in need of a guardian, the court shall dismiss the petition and provide the proposed ward with a copy of the petition, the affidavit, if any, and the order dismissing the petition.

(c) If the court determines that there is probable cause to believe that the proposed ward is in need of a guardian:

(1) The court shall immediately notify the proposed ward of the proceedings by service of all pleadings on the proposed ward, which notice shall:

(A) Be served personally on the proposed ward by an officer of the court and shall not be served by mail;

(B) Inform the proposed ward that a petition has been filed to have a guardian appointed for the proposed ward, that the proposed ward has the right to attend any hearing that is held, and that, if a guardian is appointed, the proposed ward may lose important rights to control the management of the proposed ward's person;

(C) Inform the proposed ward of the place and time at which the proposed ward shall submit to the evaluation provided for by subsection (d) of this Code section; and

(D) Inform the proposed ward of the proposed ward's right to independent legal counsel and that the court shall appoint counsel within two days of service unless the proposed ward indicates that he or she has retained counsel in that time frame;

(2) Upon notice that the proposed ward has retained legal counsel or upon the appointment of legal counsel by the court, the court shall furnish legal counsel with a copy of the petition, the affidavit, if any, and the order for evaluation provided for by subsection (d) of this Code section;

(3) The court shall give notice of the petition by first-class mail to all adult individuals and other persons who are named in the petition pursuant to the requirements of paragraphs (7), (8), and (9) of subsection (b) of Code Section 29-4-10; and

(4) On the motion of any interested person or on the court's own motion, the court shall determine whether to appoint a guardian ad litem.

(d)(1) If the petition is not dismissed under subsection (b) of this Code section, the court shall appoint an evaluating physician who shall be a physician licensed to practice medicine under Chapter 34 of Title 43, a psychologist licensed to practice under Chapter 39 of Title 43, or licensed clinical social worker or, if the proposed ward is a patient in any federal medical facility in which such a physician, psychologist, or licensed clinical social worker is not available, a physician, psychologist, or licensed clinical social worker authorized to practice in that federal facility, other than the physician, psychologist, or licensed clinical social worker who completed the affidavit attached to the petition pursuant to subsection (c) of Code Section 29-4-10.

(2) When evaluating the proposed ward, the physician, psychologist, or licensed clinical social worker shall explain the purpose of the evaluation to the proposed ward. The proposed ward may remain silent. Any statements made by the proposed ward during the evaluation shall be privileged and shall be inadmissable as evidence in any proceeding other than a proceeding under this chapter. The proposed ward's legal counsel shall have the right to be present but shall not participate in the evaluation.

(3) The evaluation shall be conducted with as little interference with the proposed ward's activities as possible. The evaluation shall take place at the place and time set in the notice to the proposed ward and the legal counsel and the time set shall not be sooner than the fifth day after the service of notice on the proposed ward. The court, however, shall have the exclusive power to change the place and time of the examination at any time upon reasonable notice being given to the proposed ward and to his or her legal counsel. If the proposed ward fails to appear, the court may order that the proposed ward be taken directly to and from a medical facility or the office of the physician, psychologist, or licensed clinical social worker for purposes of evaluation only. The evaluation shall be conducted during the normal business hours of the facility or office and the proposed ward shall not be detained in the facility or office overnight. The evaluation may include, but not be limited to:

(A) A self-report from the proposed ward, if possible;

(B) Questions and observations of the proposed ward to assess the functional abilities of the proposed ward;

(C) A review of the records for the proposed ward including, but not limited to, medical records, medication charts, and other available records;

(D) An assessment of cultural factors and language barriers that may impact the proposed ward's abilities and living environment; and

(E) All other factors the evaluator determines to be appropriate to the evaluation.

(4) A written report shall be filed with the court no later than seven days after the evaluation and the court shall serve a copy of the report by first-class mail upon the proposed ward and the proposed ward's legal counsel and, if any, the guardian ad litem.

(5) The report shall be signed under oath by the physician, psychologist, or licensed clinical social worker and shall:

(A) State the circumstances and duration of the evaluation, including a summary of questions or tests utilized, and the elements of the evaluation;

(B) List all persons and other sources of information consulted in evaluating the proposed ward;

(C) Describe the proposed ward's mental and physical state and condition, including all observed facts considered by the physician or psychologist or licensed clinical social worker;

(D) Describe the overall social condition of the proposed ward, including support, care, education, and well-being; and

(E) Describe the needs of the proposed ward and their foreseeable duration.

(6) The proposed ward's legal counsel may file a written response to the evaluation, provided the response is filed no later than the date of the commencement of the hearing. The response may include, but is not limited to, independent evaluations, affidavits of individuals with personal knowledge of the proposed ward, and a statement of applicable law.



§ 29-4-12. Judicial review of pleadings and evaluation report; findings; hearing

(a) After the filing of the evaluation report, the court shall review the pleadings and the evaluation report.

(b) If, after the review, the court finds that there is no probable cause to support a finding that the proposed ward is in need of a guardian within the meaning of Code Section 29-4-1, the court shall dismiss the petition.

(c) If, after the review, the court finds that there is probable cause to support a finding that the proposed ward is in need of a guardian, the court shall schedule a hearing on the petition. Notice of the hearing shall be served by first-class mail upon the proposed ward, the proposed ward's legal counsel, and the proposed ward's guardian ad litem, if any; the petitioner or the petitioner's legal counsel, if any; and all adult individuals and other persons who are named in the petition pursuant to the requirements of paragraphs (7), (8), and (9) of subsection (b) of Code Section 29-4-10. The date of the hearing shall not be less than ten days after the notice is mailed.

(d)(1) The hearing shall be held in a courtroom or, for good cause shown, at such other place as the court may choose. At the request of the proposed ward or the proposed ward's legal counsel and for good cause shown, the court may exercise its discretion to exclude the public from the hearing and the record shall reflect the court's action. The proposed ward or the proposed ward's legal counsel may waive the appearance of the proposed ward at the hearing.

(2) The hearing shall be recorded by either a certified court reporter or a sound-recording device. The recording shall be retained for not less than 45 days from the date of the entry of the order described in Code Section 29-4-13.

(3) The court shall apply the rules of evidence applicable in civil cases.

(4) The court shall utilize the criteria in Code Section 29-4-1 to determine whether there is clear and convincing evidence of the need for a guardianship in light of the evidence taken at the hearing. In addition, the court may consider the evaluation report and any response filed by the proposed ward. The burden of proof shall be upon the petitioner.

(5) Upon determination of the need for a guardianship, the court shall determine the powers, if any, which are to be retained by the proposed ward, in accordance with the provisions of Code Section 29-4-21 and whether any additional powers are to be granted to the guardian, pursuant to the provisions of subsection (b) of Code Section 29-4-23.

(6) If the court determines that a guardianship is necessary and the proposed ward is present, the proposed ward may suggest any individual as guardian. The court shall select as guardian the individual who will serve the best interest of the ward.

(7) In any procedure under this chapter in which the judge of the court is unable to hear a case within the time required for such hearing, the judge shall appoint an individual to hear the case and exercise all the jurisdiction of the court in the case. Any individual appointed shall be a member of the State Bar of Georgia who is qualified to serve as the probate judge in that county and who is, in the opinion of the appointing judge, qualified for the duties by training and experience. The appointment may be made on a case-by-case basis or by making a standing appointment of one or more individuals. Any individual who receives a standing appointment shall serve at the pleasure of the judge who makes the appointment or the judge's successor in office. The compensation of an individual appointed shall be as agreed upon by the judge who makes the appointment and the individual appointed, with the approval of the governing authority of the county for which the individual is appointed, and shall be paid from county funds. All fees collected for the service of the appointed individual shall be paid into the general funds of the county.



§ 29-4-13. Requirements of order granting guardianship; service

(a) The court shall issue an order that sets forth the findings of fact and conclusions of law that support the grant or denial of the petition. An order granting guardianship shall specify:

(1) The name of the guardian and the basis for the selection;

(2) Any powers retained by the ward pursuant to Code Section 29-4-21;

(3) The limitations on the guardianship;

(4) A specific listing of any of the additional powers, as described in subsection (b) of Code Section 29-4-23, that are granted to the guardian;

(5) If only a guardian is appointed or if the guardian and the conservator appointed are not the same person, the reasonable sums of property to be provided the guardian to provide adequately for the ward's support, care, education, health, and welfare, subject to modification by subsequent order of the court;

(6) The type and frequency of any physical, mental, and social evaluations of the ward's condition which the court may require to supplement the reports submitted pursuant to paragraph (9) of subsection (a) of Code Section 29-4-22; and

(7) Such other and further provisions of the guardianship as the court shall determine to be in the best interest of the ward, stating the reasons therefor.

(b) Service of the court's order shall be made by first-class mail upon the ward, the ward's legal counsel, the guardian ad litem, if any, the guardian, the petitioner, and other persons designated for service of the petition for guardianship.

(c) After service of an order granting guardianship, the ward's legal counsel shall make reasonable efforts to explain to the ward the order and the ward's rights under the order.



§ 29-4-14. Petition for appointment of emergency guardian; requirements of petition

(a) Any interested person, including the proposed ward, may file a petition for the appointment of an emergency guardian. The petition shall be filed in the court of the county in which the proposed ward is domiciled or is found.

(b) The petition for appointment of an emergency guardian shall set forth:

(1) A statement of the facts upon which the court's jurisdiction is based;

(2) The name, address, and county of domicile of the proposed ward, if known;

(3) The name, address, and county of domicile of the petitioner and the petitioner's relationship to the proposed ward;

(4) A statement of the reasons the emergency guardianship is sought, including the facts that support the need for a guardian and the facts that establish an immediate and substantial risk of death or serious physical injury, illness, or disease unless an emergency guardian is appointed;

(5) The reasons why compliance with the procedures of Code Sections 29-4-10 through 29-4-13 is not appropriate in the circumstances;

(6) The fact that no other person appears to have authority and willingness to act in the circumstances, whether under a power of attorney, trust, or otherwise; and

(7) The reason for any omission in the petition for appointment of emergency guardian in the event full particulars are lacking.

(c) The petition shall state whether a petition for the appointment of a guardian or conservator has been filed or is being filed in conjunction with the petition for the appointment of an emergency guardian.

(d)(1) The petition shall be sworn to by two or more petitioners or shall be supported by an affidavit of a physician licensed to practice medicine under Chapter 34 of Title 43, a psychologist licensed to practice under Chapter 39 of Title 43, or a licensed clinical social worker or, if the proposed ward is a patient in any federal medical facility in which such a physician, psychologist, or licensed clinical social worker is not available, a physician, psychologist, or licensed clinical social worker authorized to practice in that facility.

(2) Any affidavit shall be based on personal knowledge and shall state that the affiant has examined the proposed ward within 15 days prior to the filing of the petition and that, based on the examination, the proposed ward was determined to lack sufficient capacity to make or communicate significant, responsible decisions concerning the proposed ward's health or safety and that there is an immediate and substantial risk of death or serious physical injury, illness, or disease unless an emergency guardian is appointed.

(3) In addition to stating the facts that support the claim of the need for an emergency guardianship, the affidavit shall state the foreseeable duration of the emergency guardianship and may set forth the affiant's opinion as to any other limitations on the emergency guardianship.



§ 29-4-15. Prerequisite findings prior to appointment of emergency guardian; evaluation; notice; hearing

(a) Upon the filing of a petition for an emergency guardianship, the court shall review the petition and the affidavit, if any, to determine whether there is probable cause to believe that the proposed ward is in need of an emergency guardian within the meaning of paragraph (4) of subsection (b) of Code Section 29-4-14.

(b) If the court determines that there is no probable cause to believe that the proposed ward is in need of an emergency guardian, the court shall dismiss the petition and provide the proposed ward with a copy of the petition, the affidavit, if any, and the order dismissing the petition.

(c) If the court determines that there is probable cause to believe that the proposed ward is in need of an emergency guardian, the court shall:

(1) Immediately appoint legal counsel to represent the proposed ward at the emergency hearing, which counsel may be the same counsel who is appointed to represent the proposed ward in the hearing on the petition for guardianship or conservatorship, if any such petition has been filed, and shall inform counsel of the appointment;

(2) Order an emergency hearing to be conducted not sooner than three days nor later than five days after the filing of the petition;

(3) Order an evaluation of the proposed ward by a physician who shall be a physician licensed to practice medicine under Chapter 34 of Title 43, a psychologist licensed to practice under Chapter 39 of Title 43, or a licensed clinical social worker, other than the physician, psychologist, or licensed clinical social worker who completed the affidavit attached to the petition pursuant to paragraph (1) of subsection (d) of Code Section 29-4-10. The evaluation shall be conducted within 72 hours of the time the order was issued and a written report shall be furnished to the court and made available to the parties within this time frame, which evaluation and report shall be governed by the provisions of subsection (d) of Code Section 29-4-11;

(4) Immediately notify the proposed ward of the proceedings by service of all pleadings on the proposed ward, which notice shall:

(A) Be served personally on the proposed ward by an officer of the court and shall not be served by mail;

(B) Inform the proposed ward that a petition has been filed to have an emergency guardian appointed for the proposed ward, that the proposed ward has the right to attend any hearing that is held, and that, if an emergency guardian is appointed, the proposed ward may lose important rights to control the management of the proposed ward's person;

(C) Inform the proposed ward of the place and time at which the proposed ward shall submit to the evaluation provided for by paragraph (3) of this subsection;

(D) Inform the proposed ward of the appointment of legal counsel; and

(E) Inform the proposed ward of the date and time of the hearing on the emergency guardianship; and

(5) Appoint an emergency guardian to serve until the emergency hearing, with or without prior notice to the proposed ward, if the threatened risk is so immediate and the potential harm so irreparable that any delay is unreasonable and the existence of the threatened risk and potential for irreparable harm is certified by the affidavit of a physician licensed to practice medicine under Chapter 34 of Title 43, a psychologist licensed to practice under Chapter 39 of Title 43, or a licensed clinical social worker. Appointment of an emergency guardian under this paragraph is not a final determination of the proposed ward's need for a nonemergency guardian. Any emergency guardian appointed under this paragraph shall have only those powers and duties specifically enumerated in the letters of emergency guardianship and the powers and duties shall not exceed those absolutely necessary to respond to the immediate threatened risk to the ward.



§ 29-4-16. Conduct of emergency guardianship hearing; limitations on emergency guardianship

(a) The court shall conduct the emergency guardianship hearing, at the time and date set forth in its order, to determine whether there is clear and convincing evidence of the need for an emergency guardianship in light of the evidence taken at the hearing. In addition to the evidence at the hearing, the court may consider the evaluation report and any response filed by the proposed ward. The burden of proof shall be upon the petitioner. Upon the consent of the petitioner and the proposed ward, the court may grant a continuance of the case for a period not to exceed 30 days.

(b) If the court at the emergency hearing finds that an emergency guardianship is necessary, the court shall order the emergency guardianship; provided, however, that:

(1) Any emergency guardian shall have only those powers and duties specifically enumerated in the letters of emergency guardianship and the powers and duties shall not exceed those absolutely necessary to respond to the immediate threatened risk to the ward;

(2) The court may order the emergency guardian to make any report the court requires; and

(3) The emergency guardianship shall terminate on the earliest of:

(A) The court's removal of the emergency guardian, with or without cause;

(B) The effective date of the appointment of a guardian;

(C) Unless otherwise specified in the order of dismissal, the dismissal of a petition for appointment of a guardian;

(D) The date specified for the termination in the order appointing the emergency guardian; or

(E) Sixty days from the date of appointment of the emergency guardian.



§ 29-4-17. Responsibility for paying expenses of any hearing

The amounts actually necessary or requisite to defray the expenses of any hearing held under this article shall be paid:

(1) From the estate of the ward if a guardianship is ordered;

(2) By the petitioner if no guardianship is ordered; or

(3) By the county in which the proposed ward is domiciled or by the county in which the hearing was held only if the person who actually presided over the hearing executes an affidavit or includes a statement in the order that the party against whom costs are cast pursuant to paragraph (1) or (2) of this Code section appears to lack sufficient assets to defray the expenses.



§ 29-4-18. Temporary medical consent guardianship

(a) As used in this Code section, the term:

(1) "Adult unable to consent" means a person 18 years of age or older who has been determined in his or her medical records by a licensed physician after the physician has personally examined the adult that he or she lacks sufficient understanding or capacity to make significant responsible decisions regarding his or her medical treatment or the ability to communicate by any means such decisions.

(2) "Life-sustaining procedures" means medications, machines, or other medical procedures or interventions which, when applied to a medical consent ward in a terminal condition or in a state of permanent unconsciousness, could in reasonable medical judgment keep such medical consent ward alive but cannot cure the medical consent ward and where, in the judgment of the medical consent ward's primary treating physician and a second physician, death will occur without such procedures or interventions.

(3) "Medical consent ward" means a ward for whom the court has appointed a temporary medical consent guardian pursuant to this Code section for a limited time and only for the purposes of consenting to surgical or medical treatment or procedures not prohibited by law.

(4) "Proposed medical consent ward" means an adult unable to consent who is or has been a patient in a health care institution or of a health care provider.

(5) "State of permanent unconsciousness" means an incurable or irreversible condition in which the medical consent ward is not aware of himself or herself or his or her environment and in which such medical consent ward is showing no behavioral response to his or her environment.

(6) "Temporary medical consent guardian" means an individual appointed pursuant to the provisions of this Code section for a limited time and only for the purposes of consenting to surgical or medical treatment or procedures not prohibited by law.

(7) "Terminal condition" means an incurable or irreversible condition which would result in the medical consent ward's death in a relatively short period of time.

(b) In the absence, after reasonable inquiry, of a person authorized or willing to consent for the proposed medical consent ward under the provisions of Code Section 31-9-2, any interested person, including the proposed medical consent ward, may file a petition for the appointment of a temporary medical consent guardian. The petition shall be filed in the court of the county in which the proposed medical consent ward is domiciled or is found.

(c) The petition for appointment of a temporary medical consent guardian shall set forth:

(1) A statement of the facts upon which the court's jurisdiction is based;

(2) The name, address, and county of domicile of the proposed medical consent ward, if known;

(3) The name, address, and county of domicile of the petitioner and the petitioner's relationship to the proposed medical consent ward;

(4) A statement of the reasons the temporary medical consent guardian is sought, including:

(A) Facts that support the need for such guardian including facts that establish what medical decisions are needed and why those decisions are needed without undue delay;

(B) Facts that support the determination that the proposed medical consent ward lacks sufficient capacity to make or communicate medical treatment decisions; and

(C) The anticipated duration of the temporary medical consent guardianship;

(5) The fact that no other person appears to have authority and willingness to act in the circumstances, whether under a power of attorney, trust, or otherwise;

(6) The reason for any omission in the petition for an appointment of a temporary medical consent guardian in the event full particulars are lacking; and

(7) Whether a petition for the appointment of a guardian or conservator has been filed or is being filed in conjunction with the petition for the appointment of the temporary medical consent guardian.

(d) Upon the filing of a petition for a temporary medical consent guardian, the court shall review the petition to determine whether there is probable cause to believe that the proposed medical consent ward lacks decision-making capacity and is in need of a temporary medical consent guardian and either:

(1) Dismiss the petition and provide the proposed medical consent ward with the order dismissing the petition; or

(2) If the court determines that there is probable cause to believe that the proposed medical consent ward is in need of a temporary medical consent guardian, immediately:

(A) Appoint legal counsel to represent the proposed medical consent ward, which counsel may be the same counsel who is appointed to represent such adult in the hearing on the petition for guardianship, if any such petition has been filed, and the court shall inform counsel of the appointment;

(B) Order a preliminary hearing to be conducted within 72 hours after the filing of the petition; and

(C) Notify any proposed medical consent ward of any proceedings by service of all pleadings on such proposed medical consent ward, which notice shall be served personally on the proposed medical consent ward by a person specially appointed by the court for such purpose and shall not be served by mail, and such notice shall inform the proposed medical consent ward:

(i) That he or she has the right to attend any hearing that is held in connection with the petition to appoint a temporary medical consent guardian;

(ii) That he or she may lose important rights to control the management of his or her person if a temporary medical consent guardian is appointed;

(iii) That legal counsel has been appointed on his or her behalf; and

(iv) The date and time of the preliminary hearing on the petition to appoint a temporary medical consent guardian.

(e) Unless waived by the court, notice of the petition and the preliminary hearing shall also be served on the following persons who have not joined in the petition or otherwise consented to the proceedings:

(1) The administrator of the hospital or other health care facility where the proposed medical consent ward is located;

(2) The primary treating physician and other physicians believed to have provided any medical opinion or advice about any condition of the proposed medical consent ward relevant to the petition;

(3) All other persons the petitioner believes may have information concerning the expressed wishes of the proposed medical consent ward; and

(4) Any other persons as the court may direct.

(f) At the preliminary hearing, the court, in its discretion, shall:

(1) Appoint a temporary medical consent guardian;

(2) Order an evidentiary hearing to be conducted not later than four days after the preliminary hearing; or

(3) Dismiss the petition and provide the proposed medical consent ward with the order dismissing the petition.

(g) If the court orders an evidentiary hearing, in addition to any other evidence presented to the court, the court may consider any case review by the hospital's or health care facility's ethics committee or subcommittee thereof or by any other ethics mechanism selected by the hospital or health care facility.

(h) If the court holds an evidentiary hearing, the court, in its discretion, shall either:

(1) Appoint a temporary medical consent guardian; or

(2) Dismiss the petition and provide the proposed medical consent ward with the order dismissing the petition.

(i) The court shall have the authority to appoint as a temporary medical consent guardian any individual the court deems fit with consideration given to any applicable conflict of interest issue so as long as such individual is: (1) willing and able to become involved in the proposed medical consent ward's health care decisions and (2) willing to exercise reasonable care, diligence, and prudence and to consent in good faith to medical or surgical treatment or procedures which the proposed medical consent ward would have wanted had he or she not been incapacitated. Where the proposed medical consent ward's preferences are not known, the temporary medical consent guardian shall agree to act in the proposed medical consent ward's best interests. However, a temporary medical consent guardian shall not be authorized to withdraw life-sustaining procedures unless specifically authorized by the court pursuant to this Code section.

(j) The temporary medical consent guardianship shall terminate on the earliest of:

(1) The court's removal of the temporary medical consent guardian;

(2) The effective date of the appointment of a permanent guardian under Code Section 29-4-2;

(3) The duration of the current hospitalization of the medical consent ward or a substantially continuous stay in another health care facility; or

(4) Sixty days from the date of appointment of the temporary medical consent guardian.

(k) (1) No hospital or other health care facility, health care provider, or other person or entity shall be subject to civil or criminal liability or discipline for unprofessional conduct solely for relying in good faith on any direction or decision by a temporary medical consent guardian, even if death or injury to the medical consent ward ensues. Each hospital or other health care facility, health care provider, and any other person or entity who acts in good faith reliance on any direction or decision by a temporary medical consent guardian shall be protected and released to the same extent as though such person had interacted directly with the medical consent ward as a fully competent person.

(2) No temporary medical consent guardian who, in good faith, acts with due care for the benefit of the medical consent ward, or who fails to act, shall be subject to civil or criminal liability for such action or inaction.






Article 3 - Protection of the Ward

§ 29-4-20. Rights of the ward; impact on voting and testamentary capacity

(a) In every guardianship, the ward has the right to:

(1) A qualified guardian who acts in the best interest of the ward;

(2) A guardian who is reasonably accessible to the ward;

(3) Have the ward's property utilized to provide adequately for the ward's support, care, education, health, and welfare;

(4) Communicate freely and privately with persons other than the guardian, except as otherwise ordered by a court of competent jurisdiction;

(5) Individually, or through the ward's representative or legal counsel, bring an action relating to the guardianship, including the right to file a petition alleging that the ward is being unjustly denied a right or privilege granted by this chapter and Chapter 5 of this title and including the right to bring an action to modify or terminate the guardianship pursuant to the provisions of Code Sections 29-4-41 and 29-4-42;

(6) The least restrictive form of guardianship assistance, taking into consideration the ward's functional limitations, personal needs, and preferences; and

(7) Be restored to capacity at the earliest possible time.

(b) The appointment of a guardian is not a determination regarding the right of the ward to vote.

(c) The appointment of a guardian is not a determination that the ward lacks testamentary capacity.



§ 29-4-21. Rights and privileges removed from ward upon appointment of guardian

(a) Unless the court's order specifies that one or more of the following powers are to be retained by the ward, the appointment of a guardian shall remove from the ward the power to:

(1) Contract marriage;

(2) Make, modify, or terminate other contracts;

(3) Consent to medical treatment;

(4) Establish a residence or dwelling place;

(5) Change domicile;

(6) Revoke a revocable trust established by the ward; and

(7) Bring or defend any action at law or equity, except an action relating to the guardianship.

(b) The mere appointment of a guardian does not revoke the powers of an agent who was previously appointed by the ward to act as an agent under a durable power of attorney for health care or health care agent under an advance directive for health care.



§ 29-4-22. Decisions on ward's well-being; obligations of guardian; liability of guardian

(a) Except as otherwise provided by law or by the court, a guardian shall make decisions regarding the ward's support, care, education, health, and welfare. A guardian shall, to the extent feasible, encourage the ward to participate in decisions, act on the ward's own behalf, and develop or regain the capacity to manage the ward's personal affairs. To the extent known, a guardian, in making decisions, shall consider the expressed desires and personal values of the ward. A guardian shall at all times act as a fiduciary in the ward's best interest and exercise reasonable care, diligence, and prudence.

(b) A guardian shall:

(1) Respect the rights and dignity of the ward;

(2) Become or remain personally acquainted with the ward and maintain sufficient contact with the ward to know of the ward's capacities, limitations, needs, opportunities, and physical and mental health;

(3) If necessary, petition to have a conservator appointed;

(4) Endeavor to cooperate with the conservator, if any;

(5) Take reasonable care of the ward's personal effects;

(6) Arrange for the support, care, education, health, and welfare of the ward, considering the ward's needs and available resources;

(7) Expend money of the ward that has been received by the guardian for the ward's current needs for support, care, education, health, and welfare;

(8) Conserve for the ward's future needs any excess money of the ward received by the guardian; provided, however, that if a conservator has been appointed for the ward, the guardian shall pay to the conservator, at least quarterly, money to be conserved for the ward's future needs;

(9) Within 60 days after appointment and within 60 days after each anniversary date of appointment, file with the court and provide to the ward and to the conservator, if any, a personal status report concerning the ward, which shall include:

(A) A description of the ward's general condition, changes since the last report, and needs;

(B) All addresses of the ward during the reporting period and the living arrangements of the ward for all addresses;

(C) A description of the amount and expenditure of any funds that were received by the guardian pursuant to paragraph (7) of this subsection; and

(D) Recommendations for any alteration in the guardianship order;

(10) Promptly notify the court of any change in the ward's condition that in the opinion of the guardian might require modification or termination of the guardianship;

(11) Promptly notify the court of any conflict of interest between the ward and the guardian when the conflict arises or becomes known to the guardian and take any action as is required by Code Section 29-4-24; and

(12) Keep the court informed of the guardian's current address.

(c) A guardian, solely by reason of the guardian-ward relationship, is not personally liable for:

(1) The ward's expenses or the expenses of those persons who are entitled to be supported by the ward;

(2) Contracts entered into in the guardian's fiduciary capacity;

(3) The acts or omissions of the ward;

(4) Obligations arising from ownership or control of property of the ward; or

(5) Other acts or omissions occurring in the course of the guardianship.



§ 29-4-23. Powers and rights of guardian; appointment of guardian ad litem; coordination and cooperation with conservator or others

(a) Unless inconsistent with the terms of any court order relating to the guardianship, a guardian may:

(1) Take custody of the person of the ward and establish the ward's place of dwelling within this state;

(2) Subject to Chapters 9, 20, and 36 of Title 31 and any other pertinent law, give any consents or approvals that may be necessary for medical or other professional care, counsel, treatment, or service for the ward;

(3) Bring, defend, or participate in legal, equitable, or administrative proceedings, including alternative dispute resolution, as are appropriate for the support, care, education, health, or welfare of the ward in the name of or on behalf of the ward; and

(4) Exercise those other powers reasonably necessary to provide adequately for the support, care, education, health, and welfare of the ward.

(b) At the time of the appointment of the guardian or at any time thereafter, any of the following powers may be specifically granted by the court to the guardian upon such notice, if any, as the court shall determine, provided that no disposition of the ward's property shall be made without the involvement of a conservator, if any:

(1) To establish the ward's place of dwelling outside this state;

(2) To change the jurisdiction of the guardianship to another county in this state that is the county of the ward's place of dwelling, pursuant to Code Section 29-4-80;

(3) To change the domicile of the ward to the ward's or the guardian's place of dwelling, in the determination of which the court shall consider the tax ramifications and succession and inheritance rights of the ward and other parties;

(4) To bring an action for the divorce of the ward based on any of the grounds listed in Code Section 19-5-3, except on the ground that the marriage is irretrievably broken;

(5) To consent to the adoption of the ward;

(6) To receive reasonable compensation from the estate of the ward for services rendered to the ward; and

(7) If there is no conservator, to disclaim or renounce any property or interest in property of the ward in accordance with the provisions of Code Section 53-1-20.

(c) Before granting any of the powers described in subsection (b) of this Code section, the court shall appoint a guardian ad litem for the ward.

(d) In granting any of the powers described in subsection (b) of this Code section, the court shall consider the property rights of the ward and the views of the conservator, if any, or, if there is no conservator, of others who have custody of the ward's property.

(e) In performing any of the acts described in this Code section, the guardian shall act in coordination and cooperation with the conservator or, if there is no conservator, with others who have custody of the ward's property.



§ 29-4-24. Disclosure of conflicts of interest

The guardian must promptly disclose any conflict of interest between the guardian and the ward when it arises or becomes known to the guardian and seek the court's determination as to whether the conflict is insubstantial or if it is in the best interest of the ward for the guardian to continue to serve.



§ 29-4-25. Oath or affirmation of guardian

Before entering upon the duties of the appointment, every guardian appointed pursuant to the terms of this chapter shall take an oath or affirmation before the court to perform well and truly the duties required of a guardian and to account faithfully for the estate. The oath or affirmation of a guardian may be subscribed before the judge or clerk of any probate court of this state. The judge of the probate court who appoints the guardian shall have the authority to grant a commission to a judge or clerk of any court of record of any other state to administer the oath or affirmation.






Article 4 - Requirement of Guardian

§ 29-4-30. Bond; recording of bond; payment of costs

(a) A guardian may be required to give bond with good and sufficient security in such amount as the court may determine from time to time.

(b) The clerk of the court shall record bonds in books kept for that purpose and shall retain custody of the bonds.

(c) If a guardian is required to give bond and has given as security one or more licensed commercial sureties authorized to transact business in this state, the bond premium may be paid as part of the cost of administration.






Article 5 - Review and Termination of Guardianship

§ 29-4-40. Inquiry into unjust denial of rights or privileges of ward

(a) Upon the petition of any interested person, including the ward, or upon the court's own motion, the court may conduct a judicial inquiry into whether the ward is being denied a right or privilege provided for by this chapter and may issue appropriate orders. Except for good cause shown, the court shall order that notice of the inquiry be given, in whatever form the court deems appropriate, to the ward, the guardian, the ward's legal counsel, if any, and the ward's conservator, if any. The court, in its discretion, may appoint legal counsel for the ward or a guardian ad litem, or both.

(b) No petition alleging that the ward is being unjustly denied a right or privilege provided for by this chapter shall be allowed by the court within two years after the denial or dismissal on the merits of a petition alleging that the ward is being unjustly denied substantially the same right or privilege unless the petitioner shows a significant change in the condition or circumstances of the ward.



§ 29-4-41. Modification of guardianship

(a) Upon the petition of any interested person, including the ward, or upon the court's own motion, the court may modify the guardianship by adjusting the duties or powers of the guardian, as defined in Code Sections 29-4-22 and 29-4-23, or the powers of the ward, as defined in Code Sections 29-4-20 and 29-4-21, or by making other appropriate adjustments to reflect the extent of the current capacity of the ward or other circumstances of the guardianship. Except for good cause shown, the court shall order that notice of the petition be given, in whatever form the court deems appropriate, to the ward, the guardian, the ward's legal counsel, and the ward's conservator, if any. In any proceeding under this Code section that would expand or increase the powers of the guardian or further restrict the rights of the ward, the court shall appoint legal counsel for the ward. In all other cases, the court, in its discretion, may appoint legal counsel for the ward or a guardian ad litem, or both.

(b) If the petition for modification alleges a significant change in the capacity of the ward, it must be supported either by the affidavits of two persons who have knowledge of the ward, one of whom may be the petitioner, or of a physician licensed to practice medicine under Chapter 34 of Title 43, a psychologist licensed to practice under Chapter 39 of Title 43, or a licensed clinical social worker, setting forth the supporting facts and determinations. If, after reviewing the petition and the affidavits, the court determines that there is no probable cause to believe that there has been a significant change in the capacity of the ward, the court shall dismiss the petition. If the petition is not dismissed, the court shall order that an evaluation be conducted, in accordance with the provisions of subsection (d) of Code Section 29-4-11. If, after reviewing the evaluation report, the court finds that there is no probable cause to believe that there has been a significant change in the capacity of the ward, the court shall dismiss the petition. If the petition is not dismissed, the court shall schedule a hearing, with notice as the court deems appropriate.

(c) If the petition for modification does not allege a significant change in the capacity of the ward, the court in its discretion may modify the guardianship upon a showing that the modification is in the ward's best interest; provided, however, that the court may order compliance with any of the provisions of subsection (b) of this Code section prior to granting the petition for modification.

(d) In any proceeding under this Code section that would expand or increase the powers of the guardian or further restrict the powers of the ward, the burden is on the petitioner to show by clear and convincing evidence that the modification is in the ward's best interest. In any proceeding under this Code section that would restrict the powers of the guardian or restore powers to the ward, the burden is on the petitioner to show by a preponderance of the evidence that the modification is in the ward's best interest.

(e) No petition for modification shall be allowed by the court within two years after the denial or dismissal on the merits of a petition for substantially the same modification unless the petitioner shows a significant change in the condition or circumstances of the ward.



§ 29-4-42. Termination of guardianship; required evidence; burden of proof; return of property

(a) Upon the petition of any interested person, including the ward, or upon the court's own motion, and upon a proper showing that the need for a guardianship is ended, the court may terminate the guardianship and restore all personal and property rights to the ward. Except for good cause shown, the court shall order that notice of the petition be given, in whatever form the court deems appropriate, to the ward, the guardian, the ward's legal counsel, if any, and the ward's conservator, if any. The court shall appoint legal counsel for the ward and may, in its discretion, appoint a guardian ad litem.

(b) A petition for termination must be supported either by the affidavits of two persons who have knowledge of the ward, one of whom may be the petitioner, or of a physician licensed to practice medicine under Chapter 34 of Title 43, a psychologist licensed to practice under Chapter 39 of Title 43, or a licensed clinical social worker, setting forth the supporting facts and determinations. If, after reviewing the petition and the affidavits, the court determines that there is no probable cause to believe that the guardianship should be terminated, the court shall dismiss the petition. If the petition is not dismissed, the court shall order that an evaluation be conducted, in accordance with the provisions of subsection (d) of Code Section 29-4-11. If, after reviewing the evaluation report, the court finds that there is no probable cause to believe that the guardianship should be terminated, the court shall dismiss the petition. If the petition is not dismissed, the court shall schedule a hearing, with such notice as the court deems appropriate.

(c) In any proceeding under this Code section, the burden is on the petitioner to show by a preponderance of the evidence that there is no longer a need for the guardianship.

(d) No petition for termination of a guardianship shall be allowed by the court within two years after the denial or dismissal on the merits of a petition for termination of the guardianship unless the petitioner shows a significant change in the condition or circumstances of the ward.

(e) The death of the ward automatically terminates the guardianship, except as otherwise provided in Code Section 29-4-43.

(f) Upon termination of the guardianship, the guardian shall deliver any money or property to the ward or, if a conservator has been appointed for the ward, to that conservator or, if the ward is deceased, to the ward's personal representative.



§ 29-4-43. Petition of guardian for dismissal; order of dismissal

(a) Upon the termination of the guardianship or the resignation of the guardian, the guardian may petition the court for an order dismissing the guardian from office. The petition shall include a final status report to the court which covers the period of time from the latest annual status report filed by the guardian. The final status report shall contain the information required for annual status reports and shall otherwise comply with the provisions of Code Section 29-4-22. Notice shall be published one time in the newspaper in which sheriff's advertisements are published in the county in which the petition is filed and shall state that any objection must be made in writing and shall designate the date on or before which objections must be filed in the court, which shall not be less than 30 days from the date of publication. The court shall examine any objections filed.

(b) If no objection is filed or if, upon hearing any objection, the court is satisfied that the order dismissing the guardian from office is appropriate, the court shall enter an order dismissing the guardian from office. An order dismissing the guardian shall not bar an action against the guardian.






Article 6 - Alternative or Successor Guardians

§ 29-4-50. Resignation of guardian; required showing; alternative guardian; individuals entitled to notice; hearing

(a) A guardian or the duly authorized guardian, conservator, or attorney in fact of a guardian, acting on behalf of the guardian, may resign upon petition to the court, showing to the satisfaction of the court that:

(1) The guardian is unable to continue serving due to age, illness, infirmity, or other good cause;

(2) Greater burdens have devolved upon the office of guardian than those that were originally contemplated or should have been contemplated when the guardian was qualified and the additional burdens work a hardship upon the guardian;

(3) Disagreement exists between the ward and the guardian or between the guardian and the conservator in respect of the guardian's care of the ward, which disagreement and conflict appear to be detrimental to the ward;

(4) The resignation of the guardian will result in or permit substantial financial benefit to the ward; or

(5) The resignation would not be disadvantageous to the ward.

(b) The petition for resignation shall include the name of a suitable person who is willing to accept the guardianship.

(c) The court shall appoint legal counsel for the ward and personal service of the petition for resignation shall be made upon the ward and the ward's legal counsel. Service shall be made by first-class mail to the conservator of the ward, if any, and to the following persons whose whereabouts are known and who must be persons other than the resigning guardian or the proposed successor guardian:

(1) The spouse of the ward; and

(2) All adult children of the ward; or

(3) If there is no adult child, then at least two adults in the following order of priority:

(A) Lineal descendants of the ward;

(B) Parents and siblings of the ward; and

(C) Friends of the ward.

(d) If, after such hearing as the court deems appropriate, the court is satisfied that the petition for the resignation of the guardian and the appointment of the successor guardian should be granted, the court shall enter an order appointing the successor guardian in accordance with the provisions of Code Section 29-4-61 and accepting the resignation, subject to the resigning guardian turning over to the successor guardian or conservator all property of the ward held by the guardian.



§ 29-4-51. Appointment of successor guardian; notice to interested individuals; hearing; order

(a) In the event of the death of a guardian, and upon the petition of an interested person or on the court's own motion, the court shall appoint a successor guardian. The court shall appoint legal counsel for the ward and personal service of the petition shall be made upon the ward and the ward's legal counsel. Notice shall be given by first-class mail to the conservator of the ward, if any, the personal representative of the deceased guardian, if any, and to the following persons whose whereabouts are known and who must be persons other than the proposed successor guardian:

(1) The spouse of the ward; and

(2) All adult children of the ward; or

(3) If there is no adult child, then at least two adults in the following order of priority:

(A) Lineal descendants of the ward;

(B) Parents and siblings of the ward; and

(C) Friends of the ward.

(b) After such hearing as the court deems appropriate, the court shall enter an order appointing a successor guardian in accordance with the provisions of Code Section 29-4-61, requiring the personal representative of the deceased guardian to turn over to the successor guardian all property of the ward held by the guardian.



§ 29-4-52. Revocation or suspension of guardianship; investigation; impact on other proceedings

(a) Upon the petition of any interested person or whenever it appears to the court that good cause may exist to revoke or suspend the letters of a guardian or to impose sanctions, the court shall cite the guardian to answer the charge. The court shall investigate the allegations and may require such accounting as the court deems appropriate. The court may appoint a temporary substitute guardian for the ward during the investigation.

(b) Upon investigation, the court may, in the court's discretion:

(1) Revoke or suspend the guardian's letters;

(2) Require additional security;

(3) Reduce or deny compensation to the guardian or impose any other sanction or sanctions as the court deems appropriate; and

(4) Issue any other order as in the court's judgment is appropriate under the circumstances of the case.

(c) The revocation or suspension of letters of guardianship shall not abate any action pending for or against the guardian. The successor guardian shall be made a party to the action against the guardian in the manner provided in Code Section 9-11-25.



§ 29-4-53. Breach of fiduciary duty by guardian

(a) If a guardian commits a breach of fiduciary duty or threatens to commit a breach of fiduciary duty, a ward or an interested person on behalf of the ward shall have a cause of action as appropriate to:

(1) Recover damages;

(2) Compel performance of the guardian's duties;

(3) Enjoin the commission of a breach of fiduciary duty; or

(4) Compel the redress of a breach of fiduciary duty by payment of money or otherwise.

(b) When the ward's assets are misapplied and can be traced into the hands of persons who have notice of the misapplication, a trust shall attach to the assets.

(c) The provision of remedies for breach of fiduciary duty by this Code section does not prevent resort to any other appropriate remedy provided by statute or common law.



§ 29-4-54. Statute of limitations

All actions against a guardian, except on the guardian's bond, shall be brought within six years of the termination of the guardianship of the ward, except as provided in Code Section 9-3-90.






Article 7 - Temporary Substitute Guardians

§ 29-4-60. Appointment of temporary substitute guardian; period of service; service on ward; removal

(a) Upon its own motion or on the petition of any interested party, including the ward, the court may appoint a temporary substitute guardian for a ward if it appears to the court that the best interest of the ward requires immediate action.

(b) The temporary substitute guardian shall be appointed for a specified period not to exceed 120 days.

(c) The court shall appoint as temporary substitute guardian an appropriate individual who shall serve the best interest of the ward.

(d) Except as otherwise ordered by the court, a temporary substitute guardian has the powers set forth in the order of appointment. The authority of the previously appointed guardian is suspended for as long as the temporary substitute guardian has authority.

(e) Notice of the appointment of a temporary substitute guardian shall be served personally on the ward. Notice of the appointment shall be served personally on the previously appointed guardian at the last address provided by that guardian to the court. Notice of the appointment shall be mailed by first-class mail to the ward's conservator, if any.

(f) The court may remove the temporary substitute guardian at any time. A temporary substitute guardian shall make any report the court requires. In all other respects, the provisions of this chapter apply to the temporary substitute guardian.



§ 29-4-61. Appointment of successor guardian and legal counsel; notice to interested parties; hearing

(a) The court shall appoint a successor guardian upon the resignation, death, or revocation of the letters of the guardian if the appointment of a successor guardian is in the best interest of the ward. The court shall select the successor guardian in the manner provided in Code Section 29-4-11.

(b) The court shall appoint legal counsel for the ward. In the event of the resignation or death of the guardian, notice of the proceeding for appointment of a successor guardian shall be given as provided in Code Sections 29-4-50 and 29-4-51. In all other cases, notice of the proceeding for appointment of a successor guardian shall be served personally on the ward and the ward's legal counsel. Notice shall be made by first-class mail to the conservator of the ward, if any, and to the following persons whose whereabouts are known and who must be persons other than the proposed successor guardian:

(1) The spouse of the ward; and

(2) All adult children of the ward; or

(3) If there is no adult child, then at least two adults in the following order of priority:

(A) Lineal descendants of the ward;

(B) Parents and siblings of the ward; and

(C) Friends of the ward.

(c) After a hearing which the court deems appropriate, the court shall enter an order appointing the successor guardian.



§ 29-4-62. Delivery of property and final report from predecessor guardian

Upon the appointment of a successor guardian, the predecessor guardian or the personal representative of a deceased predecessor guardian shall deliver to the successor guardian all property of the ward held by the guardian and shall submit a final status report covering the period since the guardian's last status report.






Article 8 - Appellate Proceedings

§ 29-4-70. Right of ward to appeal; procedure; appointment of emergency guardian

(a) Except as provided in Article 6 of Chapter 9 of Title 15, the ward, individually or by the ward's legal counsel, representative, or guardian ad litem, or the petitioner may appeal any final order of the court to the superior court in the county in which the proceedings were held. The appeal shall be in the same manner as other appeals from the probate court to the superior court but shall be heard as expeditiously as possible. The appeal shall be de novo unless the parties by agreement specifically limit the issues. The ward shall retain the right to counsel or to have counsel appointed; provided, however, that if counsel was appointed by the probate court, the appointment shall continue on appeal to the superior court. The burden of proof shall be upon the petitioner and the standard used by the court in reaching its decision shall be clear and convincing evidence.

(b) All rights of appeal from the superior court shall be as provided by law.

(c) The filing of an appeal to the superior court from the judgment of the probate court shall act as a supersedeas.

(d) Pending any appeal, the superior court or a probate court that is described in paragraph (2) of Code Section 15-9-120 may appoint an emergency guardian with such powers and duties as are described in Code Section 29-4-16; provided, however, that an emergency guardian may be appointed only upon the filing of an affidavit of a physician licensed to practice medicine under Chapter 34 of Title 43, a psychologist licensed to practice under Chapter 39 of Title 43, or a licensed clinical social worker setting forth the existence of the emergency circumstances described in subsection (d) of Code Section 29-4-14 and after a hearing at which other evidence may be presented. The appointment of an emergency guardian is not appealable.






Article 9 - Jurisdiction

Part 1 - General Provisions

§ 29-4-80. Removal to jurisdiction where ward resides; appointment of guardian ad litem; certification and transfer of records; scope of jurisdiction

(a) A guardian may petition to remove the guardianship to the jurisdiction of the court of the county in this state in which the ward resides.

(b) Upon the filing of a petition to remove the guardianship to another county in this state, the court shall appoint a guardian ad litem for the ward. The court of the county in which the guardian was appointed shall grant the petition for removal only if the court determines that the removal is in the best interest of the ward.

(c) Before the removal of the guardianship to another county in this state, the guardian shall file with the court of the county to which the guardianship is to be removed certified copies of all the records pertaining to the guardianship.

(d) Following removal of a guardianship to another county in this state, the court of that county shall have the same jurisdiction over the guardian as if the guardian had been first appointed in that county, and every case growing out of or affecting the guardianship shall be heard and tried only in the county to which the guardianship has been removed.

(e) The court in which an action or proceeding is pending or which has issued an order for a settlement of accounts, removal, or sanction of a guardian shall retain jurisdiction of such matters even though the guardianship has been removed to another county.






Part 2 - Procedure

§§ 29-4-85 through 29-4-88.

Reserved. Repealed by Ga. L. 2016, p. 563, § 2/HB 954, effective July 1, 2016.






Part 3 - Transfer of Guardianship

§§ 29-4-90 through 29-4-94.

Reserved. Repealed by Ga. L. 2016, p. 563, § 2/HB 954, effective July 1, 2016.






Part 4 - Rights and Responsibilities of Foreign Guardians

§ 29-4-95. "Foreign guardian" defined; sale of ward's property

(a) For purposes of this part, a "foreign guardian" is a guardian or other person who has been given responsibility by a court of competent jurisdiction in another state or territory governed by the Constitution of the United States for the care of an incapacitated adult referred to as the "ward" and whose guardianship has not been transferred to and accepted in this state pursuant to the provisions of Article 3 of Chapter 11 of this title.

(b) Any foreign guardian of a ward who resides in any other state and who is authorized to sell and convey property of the ward may sell property of the ward which is in this state, under the rules and regulations prescribed for the sale of real estate by conservators of this state, provided that the foreign guardian must file and have recorded in the court or other proper court, at the time of petitioning for sale, an authenticated copy of the letters of appointment and must also file with the court or other proper authority bond with good and sufficient security in double the value of the property to be sold for the faithful execution of the guardianship as provided by law.



§ 29-4-96. Power to recover property

A foreign guardian may institute an action in any court in this state to enforce any right or to recover any property belonging to the ward or accruing to the foreign guardian as such.



§ 29-4-97. Required filings with clerk of court

Pending an action brought by a foreign guardian pursuant to Code Section 29-4-96, an authenticated copy of the letters of guardianship shall be filed with the clerk of the court to become a part of the record, if the case is pending in a court of record, or filed with the papers if the action is a summary proceeding.



§ 29-4-98. Submission to jurisdiction

A foreign guardian submits personally to the jurisdiction of the courts of this state in any proceeding relating to the guardianship by:

(1) Receiving payment of money or taking delivery of personal property in this state belonging to the ward; or

(2) Doing any act as a guardian in this state that would have given this state jurisdiction over the actor as an individual.












Chapter 5 - Conservators of Adults

Article 1 - Conservators

§ 29-5-1. Conservator for adults; best interest of the adult; no presumption of need for conservator; objective of conservatorship

(a) The court may appoint a conservator for an adult only if the court finds the adult lacks sufficient capacity to make or communicate significant responsible decisions concerning the management of his or her property.

(b) No conservator, except a conservator for the estate of an individual who is missing or who is believed to be dead, shall be appointed for any adult except pursuant to the procedures of this chapter.

(c) No conservator shall be appointed for an adult unless the appointment is in the best interest of the adult.

(d) No conservator shall be appointed for an adult within two years after the denial or dismissal on the merits of a petition for the appointment of a conservator for that adult unless the petitioner shows a significant change in the condition or circumstances of the adult.

(e)(1) No adult shall be presumed to be in need of a conservator unless adjudicated to be in need of a conservator pursuant to this chapter.

(2) An adult shall not be presumed to be in need of a conservator solely because of a finding of criminal insanity or incompetence to stand trial or a finding of a need for treatment or services pursuant to:

(A) Code Section 37-1-1;

(B) Code Sections 37-3-1 through 37-3-6;

(C) Articles 2 through 6 of Chapter 3 of Title 37;

(D) Code Sections 37-4-1 through 37-4-3 and 37-4-5 through 37-4-8;

(E) Articles 2 through 5 of Chapter 4 of Title 37;

(F) Code Section 37-5-3;

(G) Code Sections 37-7-1, 37-7-2, and 37-7-4 through 37-7-7; and

(H) Articles 2 through 6 of Chapter 7 of Title 37.

(f) All conservatorships ordered pursuant to this chapter shall be designed to encourage the development of maximum self-reliance and independence in the adult and shall be ordered only to the extent necessitated by the adult's actual and adaptive limitations after a determination that less restrictive alternatives to the conservatorship are not available or appropriate.



§ 29-5-2. Qualifications of conservator of adult

No person may be appointed or continue to serve as conservator of the estate of an adult who:

(1) Is a minor, a ward, or a protected person;

(2) Who has a conflict of interest with the adult unless the court determines that the conflict of interest is insubstantial or that the appointment clearly would be in the adult's best interest; or

(3) Is an owner, operator, or employee of a long-term care or other caregiving institution or facility at which the adult is receiving care, unless related to the adult by blood, marriage, or adoption.



§ 29-5-3. Order of preference in selecting conservator; nomination of individual to serve as conservator; requirements of nomination

(a) The court shall appoint as conservator that person who shall best serve the interest of the adult taking into consideration the order of preferences set forth in this Code section. The court may disregard a person who has preference and appoint a person who has a lower preference or no preference; provided, however, that the court may disregard the preferences listed in paragraph (1) of subsection (b) of this Code section only upon good cause shown.

(b) Persons who are eligible and not disqualified have preference in the following order:

(1) The person last nominated by the adult in accordance with the provisions of subsection (c) of this Code section;

(2) The spouse of the adult or a person nominated by the adult's spouse in accordance with the provisions of subsection (d) of this Code section;

(3) An adult child of the adult or a person nominated by an adult child of the adult in accordance with the provisions of subsection (d) of this Code section;

(4) A parent of the adult or a person nominated by a parent of the adult in accordance with the provisions of subsection (c) of this Code section;

(5) A conservator appointed during the minority of the adult;

(6) A conservator previously appointed in Georgia or another state;

(7) A friend, relative, or any other person; or

(8) The county guardian.

(c) At any time prior to the appointment of a conservator, an adult may nominate in writing a person to serve as that adult's conservator should the adult be judicially determined to be in need of a conservator, and that nomination shall be given the preference set forth in this Code section, provided that it is signed in accordance with the provisions of subsection (e) of this Code section or the provisions of Code Section 31-36-5.

(d) At any time prior to the appointment of a conservator, a spouse, adult child, or parent of an adult may nominate in writing a person to serve as the adult's conservator should the adult be judicially determined to be in need of a conservator, and that nomination shall be given the preference described in this Code section, provided that it is signed in accordance with the provisions of subsection (e) of this Code section or, if in a will, is executed in accordance with the provisions of Code Section 53-4-20.

(e) A writing nominating the conservator of an adult:

(1) Must contain an express nomination of the person who shall serve as conservator and must be signed or acknowledged by the individual making the nomination in the presence of two witnesses who sign in the individual's presence; and

(2) May be revoked by the individual by obliteration, cancellation, or by a subsequent inconsistent writing, whether or not witnessed.



§ 29-5-4. Affidavit on property or value of estate; payment, transfer, or delivery pursuant to affidavit

(a) Upon receiving an affidavit:

(1) That the total personal property of an incapacitated adult does not exceed $2,500.00 in value;

(2) That no conservator has been appointed for the incapacitated adult's estate; and

(3) That the affiant is the spouse or that there is no spouse and the affiant is a relative having the responsibility of the support of the incapacitated adult,

any person or corporation indebted to or holding personal property of the incapacitated adult shall be authorized to pay the amount of the indebtedness or deliver the personal property to the affiant. In the same manner and upon like proof, any person or corporation having the responsibility for the issuance or transfer of stocks, bonds, or other personal property shall be authorized to issue or transfer the stocks, bonds, or personal property to or in the name of the affiant. Upon payment, delivery, transfer, or issuance pursuant to the affidavit, the person or corporation shall be released to the same extent as if the payment, delivery, transfer, or issuance had been made to the legally qualified conservator of the incapacitated adult and shall not be required to see to the application or disposition of the personal property.

(b) The person making the affidavit and receiving the personal property shall be authorized to expend or otherwise dispose of the personal property for the benefit of the incapacitated adult in the person's judgment as may be just and proper.






Article 2 - Petition for Appointed Conservator

§ 29-5-10. Petition for appointment of conservator; requirements of petition

(a) Any interested person or persons, including the proposed ward, may file a petition for the appointment of a conservator. The petition shall be filed in the court of the county in which the proposed ward is domiciled or is found, provided that the court of the county where the proposed ward is found shall not have jurisdiction to hear any conservatorship petition if it appears that the proposed ward was removed to that county solely for the purposes of filing a petition for the appointment of a conservator.

(b) The petition for appointment of a conservator shall set forth:

(1) A statement of the facts upon which the court's jurisdiction is based;

(2) The name, address, and county of domicile of the proposed ward, if known;

(3) The name, address, and county of domicile of the petitioner or petitioners and the petitioner's relationship to the proposed ward, if any, and, if different from the petitioner, the name, address, and county of domicile of the person nominated by the petitioner to serve as conservator and that person's relationship to the proposed ward, if any;

(4) A statement of the reasons the conservatorship is sought, including the facts which support the claim of the need for a conservator;

(5) Any foreseeable limitations on the conservatorship;

(6) Whether, to the petitioner's knowledge, there exists any power of attorney, trust, or other instrument that deals with the management of the property of the proposed ward in the event of incapacity and the name and address of any fiduciary or agent named in the instrument;

(7) A description of all known assets, income, other sources of funds, liabilities, and expenses of the proposed ward;

(8) The names and addresses of the following whose whereabouts are known:

(A) The spouse of the proposed ward; and

(B) All children of the proposed ward; or

(C) If there are no adult children, then at least two adults in the following order of priority:

(i) Lineal descendants of the proposed ward;

(ii) Parents and siblings of the proposed ward; and

(iii) Friends of the proposed ward;

(9) If known, the name and address of any person nominated to serve as conservator by the proposed ward, as described in paragraph (1) of subsection (b) of Code Section 29-5-3;

(10) If known, the name and address of any person nominated to serve as conservator by the proposed ward's spouse, adult child, or parent, as described in paragraphs (2) through (4) of subsection (b) of Code Section 29-5-3;

(11) The name and address of any person nominated to serve as conservator by the petitioner;

(12) Whether any nominated conservator has consented or will consent to serve as conservator;

(13) If known, whether any nominated conservator is an owner, operator, or employee of a long-term care or other caregiving institution or facility at which the proposed ward is receiving care, and, if so, whether the nominated conservator is related to the proposed ward by blood, marriage, or adoption.

(14) Whether an emergency conservator has been appointed for the proposed ward or a petition for the appointment of an emergency conservator has been filed or is being filed;

(15) If known, a disclosure of any ownership or other financial interest that would cause any nominated conservator to have a conflict of interest with the proposed ward;

(16) A specific listing of any additional powers, as described in subsections (b) and (c) of Code Section 29-5-23, that are requested by the conservator and a statement of the circumstances which would justify the granting of additional powers;

(17) Whether a guardian or conservator has been appointed in another state or whether a petition for the appointment of a guardian or conservator is pending in another state;

(18) That to petitioner's knowledge, there has been no petition for conservatorship denied or dismissed within two years by any court of this state or, if so, that there has been a significant change in the condition or circumstances of the individual, as shown by the accompanying affidavits or evaluation;

(19) Any state in which the proposed ward was physically present, including any period of temporary absence, for at least six consecutive months immediately before the filing of the petition or ending within the six months prior to the filing of the petition; and

(20) The reason for any omission in the petition for appointment of conservator in the event full particulars are lacking.

(c)(1) The petition shall be sworn to by two or more petitioners or shall be supported by an affidavit of a physician licensed to practice medicine under Chapter 34 of Title 43, a psychologist licensed to practice under Chapter 39 of Title 43, or a licensed clinical social worker or, if the proposed ward is a patient in any federal medical facility in which such a physician, psychologist, or licensed clinical social worker is not available, a physician, psychologist, or licensed clinical social worker authorized to practice in that facility.

(2) Any affidavit shall be based on personal knowledge and shall state that the affiant has examined the proposed ward within 15 days prior to the filing of the petition and that, based upon the examination, the proposed ward was determined to lack sufficient capacity to make or communicate significant, responsible decisions concerning the management of the proposed ward's property.

(3) In addition to stating the facts that support the claim of the need for a conservator, the affidavit shall state the foreseeable duration of the conservatorship and may set forth the affiant's opinion as to any other limitations on the conservatorship.



§ 29-5-11. Prerequisite finding prior to appointment of conservator; notice; evaluation; written report

(a) Upon the filing of a petition for conservatorship of the estate of a proposed ward, the court shall review the petition and the affidavit, if any, and determine whether there is probable cause to believe that the proposed ward is in need of a conservator within the meaning of Code Section 29-5-1.

(b) If the court determines that there is no probable cause to believe that the proposed ward is in need of a conservator, the court shall dismiss the petition and provide the proposed ward with a copy of the petition, the affidavit, if any, and the order dismissing the petition.

(c) If the court determines that there is probable cause to believe that the proposed ward is in need of a conservator:

(1) The court shall immediately notify the proposed ward of the proceedings by service of all pleadings on the proposed ward, which notice shall:

(A) Be served personally on the proposed ward by an officer of the court and shall not be served by mail;

(B) Inform the proposed ward that a petition has been filed to have a conservator appointed for the proposed ward, that the proposed ward has the right to attend any hearing that is held, and that if a conservator is appointed the proposed ward may lose important rights to control the management of the proposed ward's property;

(C) Inform the proposed ward of the place and time at which the proposed ward shall submit to the evaluation provided for by subsection (d) of this Code section; and

(D) Inform the proposed ward of the proposed ward's right to independent legal counsel and that the court shall appoint counsel within two days of service unless the proposed ward indicates that he or she has retained counsel within that time frame;

(2) Upon notice that the proposed ward has retained legal counsel or upon the appointment of legal counsel by the court, the court shall furnish legal counsel with a copy of the petition, the affidavit, if any, and the order for evaluation provided for by subsection (d) of this Code section.

(3) The court shall give notice of the petition by first-class mail to all adult individuals and other persons who are named in the petition pursuant to the requirements of paragraphs (8) through (10) of subsection (b) of Code Section 29-5-10; and

(4) Upon the court's own motion or upon the motion of any interested person, the court shall determine whether to appoint a guardian ad litem.

(d)(1) If the petition is not dismissed pursuant to subsection (b) of this Code section, the court shall appoint an evaluating physician who shall be a physician licensed to practice medicine under Chapter 34 of Title 43, a psychologist licensed to practice under Chapter 39 of Title 43, or a licensed clinical social worker or, if the proposed ward is a patient in any federal medical facility in which such a physician, psychologist, or licensed clinical social worker is not available, a physician, psychologist, or licensed clinical social worker authorized to practice in that federal facility other than the physician, psychologist, or licensed clinical social worker who completed the affidavit attached to the petition pursuant to subsection (c) of Code Section 29-5-10.

(2) When evaluating the proposed ward, the physician, psychologist, or licensed clinical social worker shall explain the purpose of the evaluation to the proposed ward. The proposed ward may remain silent. Any statements made by the proposed ward during the evaluation shall be privileged and shall be inadmissable as evidence in any proceeding other than a proceeding under this chapter. The proposed ward's legal counsel shall have the right to be present but shall not participate in the evaluation.

(3) The evaluation shall be conducted with as little interference with the proposed ward's activities as possible. The evaluation shall take place at the place and time set in the notice to the proposed ward and to his or her legal counsel and the time set shall not be sooner than the fifth day after the service of notice on the proposed ward. The court, however, shall have the exclusive power to change the place and time of the examination at any time upon reasonable notice being given to the proposed ward and to his or her legal counsel. If the proposed ward fails to appear, the court may order that the proposed ward be taken directly to and from a medical facility, office of a physician, psychologist, or licensed clinical social worker for purposes of evaluation only. The evaluation shall be conducted during the normal business hours of the facility or office and the proposed ward shall not be detained in the facility or office overnight. The evaluation may include, but not be limited to:

(A) A self-report from the proposed ward, if possible;

(B) Questions and observations of the proposed ward to assess the functional abilities of the proposed ward;

(C) A review of the records for the proposed ward including, but not limited to, medical records, medication charts, and other available records;

(D) An assessment of cultural factors and language barriers that may impact the proposed ward's abilities and living environment; and

(E) All other factors the evaluator determines to be appropriate to the evaluation.

(4) A written report shall be filed with the court no later than seven days after the evaluation and the court shall serve a copy of the report by first-class mail upon the proposed ward and the proposed ward's legal counsel and guardian ad litem, if appointed.

(5) The report shall be signed under oath by the physician, psychologist, or licensed clinical social worker and shall:

(A) State the circumstances and duration of the evaluation, including a summary of questions or tests utilized, and the elements of the evaluation;

(B) List all persons and other sources of information consulted in evaluating the proposed ward;

(C) Describe the proposed ward's mental and physical state and condition, including all observed facts considered by the physician, psychologist, or licensed clinical social worker;

(D) Describe the overall social condition of the proposed ward, including support, care, education, and well-being; and

(E) Describe the needs of the proposed ward and their foreseeable duration.

(6) The proposed ward's legal counsel may file a written response to the evaluation, provided the response is filed no later than the date of the commencement of the hearing on the petition for conservatorship. The response may include, but is not limited to, independent evaluations, affidavits of individuals with personal knowledge of the proposed ward, and a statement of applicable law.



§ 29-5-12. Judicial review and proceedings

(a) After the filing of the evaluation report, the court shall review the pleadings and the evaluation report.

(b) If, after the review, the court finds that there is no probable cause to support a finding that the proposed ward is in need of a conservator within the meaning of Code Section 29-5-1, the court shall dismiss the petition.

(c) If, after the review, the court finds that there is probable cause to support a finding that the proposed ward is in need of a conservator, the court shall schedule a hearing on the petition. Notice of the hearing shall be served by first-class mail upon the proposed ward, the proposed ward's legal counsel, and the proposed ward's guardian ad litem, if any; the petitioner or the petitioner's legal counsel, if any; and all adult individuals and other persons who are named in the petition pursuant to the requirements of paragraphs (8) through (10) of subsection (b) of Code Section 29-5-10. The date of the hearing shall not be less than ten days after the date the notice is mailed.

(d)(1) The hearing shall be held in a courtroom or, for good cause shown, at any other place as the court may set. At the request of the proposed ward or the proposed ward's legal counsel and for good cause shown, the court may exercise its discretion to exclude the public from the hearing and the record shall reflect the court's action. The proposed ward or the proposed ward's legal counsel may waive the appearance of the proposed ward at the hearing.

(2) The hearing shall be recorded by either a certified court reporter or a sound-recording device. The recording shall be retained for not less than 45 days from the date of the entry of the order described in Code Section 29-5-138.

(3) The court shall apply the rules of evidence applicable in civil cases.

(4) The court shall utilize the criteria in Code Section 29-5-1 to determine whether there is clear and convincing evidence of the need for a conservatorship in light of the evidence taken at the hearing. In addition to the evidence at the hearing, the court may consider the evaluation report and any response filed by the proposed ward. The burden of proof shall be upon the petitioner.

(5) Upon determination of the need for a conservatorship, the court shall determine the powers, if any, which are to be retained by the proposed ward, in accordance with the provisions of Code Section 29-5-21 and whether any additional powers shall be granted to the conservator pursuant to the provisions of subsections (b) and (c) of Code Section 29-5-23.

(6) If the court determines that a conservatorship is necessary and the proposed ward is present, the proposed ward may suggest any person as conservator. The court shall select as conservator the person who shall serve the best interest of the ward.

(7) In any procedure under this chapter in which the judge of the court is unable to hear a case within the time required for a hearing on the petition for conservatorship, the judge shall appoint an individual to serve to hear the case and exercise all the jurisdiction of the court in the case. Any individual so appointed shall be a member of the State Bar of Georgia who is qualified to serve as the probate judge in that county and who is, in the opinion of the appointing judge, qualified for the duties by training and experience. The appointment may be made on a case-by-case basis or by making a standing appointment of one or more individuals. Any individual who receives a standing appointment shall serve at the pleasure of the judge who makes the appointment or the judge's successor in office. The compensation of an individual so appointed shall be as agreed upon by the judge who makes the appointment and the individual appointed, with the approval of the governing authority of the county for which the individual is appointed, and shall be paid from county funds. All fees collected for the service of the appointed individual shall be paid into the general funds of the county.



§ 29-5-13. Requirements of order granting conservatorship; service; obligation of legal counsel; filing of certificate of conservatorship with court

(a) The court shall issue an order that sets forth the findings of fact and conclusions of law that support the grant or denial of the petition. An order granting conservatorship shall specify:

(1) The name of the conservator and the basis for the selection;

(2) Any powers retained by the ward pursuant to Code Section 29-5-21;

(3) The limitations on the conservatorship;

(4) A specific listing of any additional powers which are granted to the conservator as set forth in subsections (b) and (c) of Code Section 29-5-23;

(5) If a guardian is also appointed and if the guardian and conservator are not the same person, the reasonable sums or property to be furnished to the guardian to provide adequately for the ward's support, care, education, health, and welfare, subject to modification by subsequent order of the court;

(6) If the ward has an interest in real property, the name of the county in which the real property is located; and

(7) Such other and further provisions of the conservatorship as the court shall determine to be in the best interest of the ward, stating the reasons therefor.

(b) Service of the court's order shall be made by first-class mail upon the ward, the ward's legal counsel, the guardian ad litem, if any, the conservator, the petitioner, and other persons designated for service of the petition for conservatorship.

(c) After service of an order granting a conservatorship, the ward's legal counsel shall make reasonable efforts to explain to the ward the order of conservatorship and the ward's rights under the order.

(d) In any case involving the appointment of a conservator, if the ward has an interest in real property, the court shall file, within 30 days of granting the petition for conservatorship, a certificate with the clerk of the superior court of each county in this state in which the ward owns real property, to be recorded in the deed records of the county and indexed under the name of the ward in the grantor index. The certificate shall set forth the name of the ward, the expiration date of the conservatorship, if limited by court order, the date of the order granting the conservatorship, and the name of the conservator. The certificate shall be accompanied by the same fee required for filing deeds with the clerk of the superior court. The filing fee and any fee for the certificate shall be taxed as costs to the estate.



§ 29-5-14. Appointment of emergency conservator; requirements of petition

(a) Any interested person, including the proposed ward, may file a petition for the appointment of an emergency conservator. The petition shall be filed in the court of the county in which the proposed ward is domiciled or is found.

(b) The petition for appointment of an emergency conservator shall set forth:

(1) A statement of the facts upon which the court's jurisdiction is based;

(2) The name, address, and county of domicile of the proposed ward, if known;

(3) The name, address, and county of domicile of the petitioner and the petitioner's relationship to the proposed ward;

(4) A statement of the reasons the emergency conservatorship is sought, including the facts which support the need for a conservator and the facts which establish an immediate and substantial risk of irreparable waste or dissipation of the proposed ward's property unless an emergency conservator is appointed;

(5) The reasons why compliance with the procedures of Code Sections 29-5-10 through 29-5-13 is not appropriate in the circumstances;

(6) The fact that no other person appears to have authority and willingness to act in the circumstances, whether under a power of attorney, trust, or otherwise; and

(7) The reason for any omission to the petition for appointment of emergency conservator in the event full particulars are lacking.

(c) The petition shall state whether a petition for the appointment of a conservator or guardian has been filed or is being filed in conjunction with the petition for the appointment of an emergency conservator; and, if no other petition has been filed or is being filed, shall include a summary description of all known assets, income, other sources of funds, liabilities, and expenses of the proposed ward.

(d)(1) The petition shall be sworn to by two or more petitioners or shall be supported by an affidavit of a physician licensed to practice medicine under Chapter 34 of Title 43, a psychologist licensed to practice under Chapter 39 of Title 43, or a licensed clinical social worker or, if the proposed ward is a patient in any federal medical facility in which such a physician, psychologist, or licensed clinical social worker is not available, a physician, psychologist, or licensed clinical social worker authorized to practice in that facility.

(2) Any affidavit shall be based on personal knowledge and shall state that the affiant has examined the proposed ward within 15 days prior to the filing of the petition and that, based on the examination, the proposed ward was determined to lack sufficient capacity to make or communicate significant, responsible decisions concerning the management of the proposed ward's property and that there is an immediate and substantial risk of irreparable waste or dissipation of the proposed ward's property unless an emergency conservator is appointed.

(3) In addition to stating the facts that support the need for an emergency conservator, the affidavit shall state the foreseeable duration of the emergency conservatorship and may set forth the affiant's opinion as to any other limitations on the emergency conservatorship.



§ 29-5-15. Review of petition; dismissal; requirements of court upon finding need for emergency conservator

(a) Upon the filing of a petition for an emergency conservatorship, the court shall review the petition and the affidavit, if any, to determine whether there is probable cause to believe that the proposed ward is in need of an emergency conservator within the meaning of Code Section 29-5-14.

(b) If the court determines that there is no probable cause to believe that the proposed ward is in need of an emergency conservator, the court shall dismiss the petition and provide the proposed ward with a copy of the petition, the affidavit, if any, and the order dismissing the petition.

(c) If the court determines that there is probable cause to believe that the proposed ward is in need of an emergency conservator, the court shall:

(1) Immediately appoint legal counsel to represent the proposed ward at the emergency hearing, which counsel may be the same counsel who is appointed to represent the proposed ward in the hearing on the petition for guardianship or conservatorship, if any such petition has been filed, and shall inform counsel of the appointment;

(2) Order an emergency hearing to be conducted not sooner than three days nor later than five days after the filing of the petition;

(3) Order an evaluation of the proposed ward by a physician who shall be a physician licensed to practice medicine under Chapter 34 of Title 43, a psychologist licensed to practice under Chapter 39 of Title 43, or a licensed clinical social worker, other than the physician, psychologist, or licensed clinical social worker who completed the affidavit attached to the petition pursuant to paragraph (1) of subsection (d) of Code Section 29-5-10, to be conducted within 72 hours and a written report to be furnished to the court and made available to the parties within 72 hours, which evaluation and report shall be governed by the provisions of subsection (d) of Code Section 29-5-14;

(4) Immediately notify the proposed ward of the proceedings by service of all pleadings on the proposed ward, which notice shall:

(A) Be served personally on the proposed ward by an officer of the court and shall not be served by mail;

(B) Inform the proposed ward that a petition has been filed to have an emergency conservator appointed for the proposed ward, that the proposed ward has the right to attend any hearing that is held, and that, if an emergency conservator is appointed, the proposed ward may lose important rights to control the management of the proposed ward's property;

(C) Inform the proposed ward of the place and time at which the proposed ward shall submit to the evaluation provided for by paragraph (3) of this subsection;

(D) Inform the proposed ward of the appointment of legal counsel; and

(E) Inform the proposed ward of the date and time of the hearing on the emergency conservatorship; and

(5) Appoint an emergency conservator to serve until the emergency hearing, with or without prior notice to the proposed ward, if the threatened risk is so immediate and the potential harm so irreparable that any delay is unreasonable and the existence of the threatened risk and potential for irreparable harm is certified by the affidavit of a physician licensed to practice medicine under Chapter 34 of Title 43, a psychologist licensed to practice under Chapter 39 of Title 43, or licensed clinical social worker; provided, however, that, pending the emergency hearing, the court shall order that no withdrawals may be made from any account on the authority of the proposed ward's signature without the court's prior approval and that the emergency conservator shall not expend any funds of the proposed ward without prior court approval. Appointment of an emergency conservator under this paragraph is not a final determination of the proposed ward's need for a nonemergency conservator.



§ 29-5-16. Emergency conservatorship hearing; limitations on powers of emergency conservator

(a) The court shall conduct the emergency conservatorship hearing at the time and date set forth in its order to determine whether there is clear and convincing evidence of the need for an emergency conservatorship in light of the evidence taken at the hearing. In addition to the evidence at the hearing, the court may consider the evaluation report and any response filed by the proposed ward. The burden of proof shall be upon the petitioner. Upon the consent of the petitioner and the proposed ward, the court may grant a continuance of the case for a period not to exceed 30 days.

(b) If the court at the emergency hearing finds that an emergency conservatorship is necessary, the court shall order the emergency conservatorship; provided, however, that:

(1) Any emergency conservator shall have only those powers and duties specifically enumerated in the letters of emergency conservatorship and the powers and duties shall not exceed those absolutely necessary to respond to the immediate threatened risk to the ward;

(2) The court may order the emergency conservator to make any report the court requires; and

(3) The emergency conservatorship shall terminate on the earliest of:

(A) The court's removal of the emergency conservator, with or without cause;

(B) The effective date of the appointment of a conservator;

(C) Unless otherwise specified in the order of dismissal, the dismissal of a petition for appointment of a conservator;

(D) The date specified for the termination in the order appointing the emergency conservator; or

(E) Sixty days from the date of appointment of the emergency conservator.



§ 29-5-17. Responsibility for paying expenses of any hearing

The amounts actually necessary or requisite to defray the expenses of any hearing held under this article shall be paid:

(1) From the estate of the ward if a conservatorship is ordered;

(2) By the petitioner if no conservatorship is ordered; or

(3) By the county in which the proposed ward is domiciled or by the county in which the hearing is held if the proposed ward is not a domiciliary of the state. The amounts shall be paid by the appropriate county upon the warrant of the court of the county where the hearing was held. Payment by the county shall be required, however, only if the person who actually presides over the hearing executes an affidavit or includes a statement in the order that the party against whom costs are cast pursuant to paragraph (1) or (2) of this Code section appears to lack sufficient assets to defray the expenses.






Article 3 - Rights and Responsibilities of Ward

§ 29-5-20. Rights of adult ward; impact on right to vote or testamentary capacity

(a) In every conservatorship the ward has the right to:

(1) A qualified conservator who acts in the best interest of the ward;

(2) A conservator who is reasonably accessible to the ward;

(3) Have the ward's property utilized as necessary to provide adequately for the ward's support, care, education, health, and welfare;

(4) Communicate freely and privately with persons other than the conservator, except as otherwise ordered by a court of competent jurisdiction;

(5) Individually, or through the ward's representative or legal counsel, bring an action relating to the conservatorship, including the right to file a petition alleging that the ward is being unjustly denied a right or privilege granted by Chapter 4 of this title and this chapter and the right to bring an action to modify or terminate the conservatorship pursuant to the provisions of Code Sections 29-5-71 and 29-5-72;

(6) The least restrictive form of conservatorship, taking into consideration the ward's functional limitations, personal needs, and preferences; and

(7) Be restored to capacity at the earliest possible time.

(b) The appointment of a conservator is not a determination regarding the right of the ward to vote.

(c) The appointment of a conservator is not a determination that the ward lacks testamentary capacity.



§ 29-5-21. Rights and powers removed from ward

(a) Unless the court's order specifies that one or more of the following powers are to be retained by the ward, the appointment of a conservator shall remove from the ward the power to:

(1) Make, modify, or terminate contracts, other than the power to contract marriage;

(2) To buy, sell, or otherwise dispose of or encumber property;

(3) Enter into or conduct other business or commercial transactions;

(4) Revoke a revocable trust established by the ward; and

(5) Bring or defend any action at law or equity, except an action relating to the conservatorship.

(b) The mere appointment of a conservator does not revoke the powers of an agent who was previously appointed by the ward to act as the ward's agent under a durable power of attorney for health care or health care agent under an advance directive for health care.



§ 29-5-22. Obligations and liabilities of conservator

(a) Except as otherwise provided by law or by the court, a conservator shall receive, collect, and make decisions regarding the ward's property. A conservator shall, to the extent feasible, encourage the ward to participate in decisions, act on the ward's own behalf, and develop or regain the ability to manage the ward's property. A conservator, in making decisions, shall consider the expressed desires and personal values of the ward which are known to the conservator. A conservator shall at all times act as a fiduciary in the ward's best interest and exercise reasonable care, diligence, and prudence.

(b) A conservator shall:

(1) Respect the rights and dignity of the ward;

(2) Be reasonably accessible to the ward and maintain regular communication with the ward;

(3) If necessary, petition to have a guardian appointed;

(4) Endeavor to cooperate with the guardian, if any;

(5) Provide for the support, care, education, health, and welfare of the ward and persons who are entitled to be supported by the ward, to the extent consistent with the current and future needs and resources of the ward;

(6) Give such bond as required by Code Section 29-5-40;

(7) Within two months of appointment, file with the court and provide to the guardian, if any, an inventory of the ward's property and a plan for administering the property, pursuant to the provisions of Code Section 29-5-30.

(8) Take into account any estate plan of the ward known to the conservator in the administration of the conservatorship;

(9) Keep accurate records, including adequate supporting data, and file annual returns, as required by Code Section 29-5-60;

(10) Promptly notify the court of any change in the ward's condition that in the opinion of the conservator might require modification or termination of the conservatorship;

(11) Promptly notify the court of any conflict of interest between the ward and the conservator when the conflict arises or becomes known to the conservator and take such action as is required by Code Section 29-5-24; and

(12) Keep the court informed of the conservator's current address.

(c) A conservator, solely by reason of the conservator-ward relationship, is not personally liable for:

(1) The ward's expenses or the expenses of those entitled to be supported by the ward;

(2) Contracts entered into in the conservator's fiduciary capacity;

(3) The acts or omissions of the ward;

(4) Obligations arising from ownership or control of property of the ward; or

(5) Other acts or omissions occurring in the course of the conservatorship.



§ 29-5-23. Authority of conservator; cooperation with guardian or other interested parties

(a) Unless inconsistent with the terms of any court order relating to the conservatorship, a conservator without court order may:

(1) Make reasonable disbursements from the annual income or, if applicable, from the annual budget amount that has been approved by the court pursuant to Code Section 29-5-30 for the support, care, education, health, and welfare of the ward and those persons who are entitled to be supported by the ward;

(2) Enter into contracts for labor or service upon such terms as the conservator may deem best, but only to the extent that the annual compensation payable under such contracts, when combined with other anticipated disbursements, does not exceed the amount of the annual income or, if applicable, the annual budget amount that has been approved by the court pursuant to Code Section 29-5-30;

(3) Borrow money for one year or less and bind the ward or the ward's property, but only if the amount of the annual payments, when combined with other anticipated disbursements, does not exceed the amount of the annual income or, if applicable, the annual budget amount that has been approved by the court pursuant to Code Section 29-5-30 and only if done for purposes of paying the ward's debts, repairing the ward's dwelling place, or providing for the support, care, education, health, or welfare of the ward and the persons who are entitled to be supported by the ward;

(4) Receive, collect, and hold the ward's property, additions to the ward's property, and all related records;

(5) Retain the property received by the conservator upon the creation of the conservatorship in accordance with the provisions of Code Section 29-5-31;

(6) Bring, defend, or participate in legal, equitable, or administrative proceedings, including alternative dispute resolution, as are appropriate for the support, care, education, health, or welfare of the ward in the name of or on behalf of the ward;

(7) Fulfill, as far as possible, or, to the extent permitted by law, disaffirm the executory contracts and comply with the executed contracts of the ward;

(8) Revoke a revocable trust set up by the ward or exercise such other powers of revocation, amendment, or withdrawal that are exercisable by the ward, but only if the governing instrument expressly allows a conservator to revoke the trust or exercise the powers;

(9) Examine the will and any other estate planning documents of the ward;

(10) Appoint an attorney in fact to act for the conservator when the conservator is unable to act; provided, however, that the conservator and the conservator's sureties shall be bound for the acts of the attorney as if the acts were the personal acts of the conservator;

(11) Invest the ward's property pursuant to the provisions of Code Sections 29-5-32 and 29-5-33;

(12) Sell the ward's stocks and bonds pursuant to the provisions of subsection (b) of Code Section 29-5-35;

(13) Compromise any contested or doubtful claim for or against the ward if the proposed gross settlement as defined in Code Section 29-3-3 is in the amount of $15,000.00 or less; and

(14) Release the debtor and compromise all debts in the amount of $15,000.00 or less when the collection of the debt is doubtful.

(b)(1) In the petition for appointment, or at any time during the conservatorship, the conservator may request the continuing power:

(A) To invest the ward's property in investments other than those authorized in Code Section 29-5-32, pursuant to the provisions of Code Section 29-5-34, without further court approval of any investment;

(B) To sell, rent, lease, exchange, or otherwise dispose of any or all of the ward's real or personal property without complying with the provisions of Code Section 29-5-35 other than the provisions for additional bond set forth in subsection (e) of Code Section 29-5-35; or

(C) To continue the operation of any farm or business in which the ward has an interest.

(2) Unless the request for the powers described in paragraph (1) of this subsection is made in the petition for the initial appointment of the conservator, the court shall order a hearing as the court deems appropriate. Notice shall be given by personal service to the ward and a guardian ad litem appointed for the ward. Notice shall be given by first-class mail to the guardian of the ward, if any; the surety on the conservator's bond; and to the following relatives of the ward whose whereabouts are known:

(A) The spouse of the ward; and

(B) All adult children of the ward; or

(C) If there is no adult child, then at least two adults in the following order of priority:

(i) Lineal descendants of the ward;

(ii) Parents and siblings of the ward; and

(iii) Friends of the ward.

(c) At the time of the appointment of the conservator or at any time thereafter, and after appointment of a guardian ad litem for the ward and a hearing as the court deems appropriate, any of the following powers may be specifically granted to the conservator on a case-by-case basis, upon notice as the court shall determine:

(1) To make disbursements that exceed by no more than a specific amount the annual income or, if applicable, the annual budget amount that has been approved by the court pursuant to Code Section 29-5-30 for the support, care, education, health, and welfare of the ward and those persons who are entitled to be supported by the ward;

(2) To enter into contracts for labor or service for which the compensation payable under such contracts, when combined with other disbursements from the estate, exceeds the annual income or, if applicable, the annual budget amount that has been approved by the court pursuant to Code Section 29-5-30;

(3) To make specific investments of the ward's property that do not comply with the provisions of Code Section 29-5-32, pursuant to the provisions of Code Section 29-5-34;

(4) To sell, rent, lease, exchange, or otherwise dispose of specific items of the ward's real or personal property without complying with the provisions of Code Section 29-5-35 other than the provisions for additional bond set forth in subsection (e) of Code Section 29-5-35;

(5) To compromise a contested or doubtful claim for or against the ward if the proposed gross settlement as defined in Code Section 29-3-3 is more than $15,000.00;

(6) To release the debtor and compromise all debts for which the collection is doubtful when the amount of the debt is $15,000.00 or more;

(7) To use the ward's property to erect a dwelling for the ward or make an addition or renovation to the ward's dwelling place;

(8) To establish or add property to a trust for the benefit of the ward and, if applicable, those individuals who are entitled to support from the ward; provided, however, unless otherwise provided by court order pursuant to Code Section 29-5-36, the trust must provide that the ward may revoke the trust if the ward is restored to capacity and the trust shall terminate upon the ward's death and any property remaining in the trust shall be paid to the ward's estate;

(9) To disclaim or renounce any property or interest in property of the ward in accordance with the provisions of Code Section 53-1-20;

(10) To engage in estate planning for the ward pursuant to the provisions of Code Section 29-5-36; and

(11) To perform such other acts as may be in the best interest of the ward.

(d) In granting any of the powers described in subsections (b) and (c) of this Code section, the court shall consider the views of the guardian, if available, or, if there is no guardian, of others who have custody of the ward.

(e) In performing any of the acts described in this Code section, the conservator shall endeavor to cooperate with the guardian or, if there is no guardian, with others who have custody of the ward.



§ 29-5-24. Forfeiture of rights by conservator; disclosure of conflicts by conservator; transactions presenting substantial conflict in interests

(a) The appointment of a conservator shall not automatically cause the conservator to forfeit any rights to property.

(b) The conservator must disclose promptly any conflict of interest between the conservator and the ward when it arises or becomes known to the conservator. The conservator must seek the court's determination as to whether the conflict is insubstantial or whether it is in the best interest of the ward for the conservator to continue to serve and not forfeit any property right. If the court finds that the conflict of interest is substantial or contrary to the best interest of the ward, the conservator may either resign or forfeit the property interest that is the source of the conflict.

(c) A transaction affected by a substantial conflict between personal and fiduciary interests includes any sale, encumbrance, or other transaction involving the conservatorship estate entered into by the conservator or the spouse, descendant, agent, or lawyer of the conservator or a corporation or other enterprise in which the conservator has a significant beneficial interest.



§ 29-5-25. Oath or affirmation required of conservator

Before entering upon the duties of the appointment, every conservator appointed pursuant to the terms of this chapter shall take an oath or affirmation before the court to perform well and truly the duties required of a conservator and to account faithfully for the estate. The oath or affirmation of a conservator may be subscribed before the judge or clerk of any probate court of this state. The judge of the probate court who appoints the conservator shall have the authority to grant a commission to a judge or clerk of any court of record of any other state to administer the oath or affirmation.






Article 4 - Protection of Property Interests

§ 29-5-30. Inventory and plan for handling ward's property

(a) Within two months of appointment, the conservator shall file with the court and provide to the ward's guardian, if any, an inventory of the ward's property and a plan for managing, expending, and distributing the property.

(b) The inventory shall describe all the assets and liabilities of the ward and shall include a list of all the personal and real property owned by the ward and describe how the property is titled. When the inventory is returned to the court, the conservator shall swear or affirm, in addition to the usual oath on making returns, that the inventory contains a true statement of all the assets and liabilities of the ward known to the conservator.

(c) The plan for managing, expending, and distributing the ward's property must be based on the actual needs of the ward and take into consideration the best interest of the ward. The conservator shall include in the plan an estimate of the duration of the conservatorship, projections for expenses and resources, and any proposals to change the title of any of the assets in the conservatorship estate. The plan and any proposed budget for the expenditure of funds in excess of the anticipated income from the property must be approved by the court. With each annual return filed thereafter, the conservator shall file with the court and provide to the guardian, if any, an updated plan pursuant to the provisions of this subsection.



§ 29-5-31. Retention of property; exchange or conversion of stocks or securities

(a) A conservator may retain the property received by the conservator on the creation of the conservatorship, including, in the case of a corporate fiduciary, stock or other securities of its own issue, even though the property may not otherwise be a legal investment and shall not be liable for the retention, except for gross neglect. In the case of corporate securities, the conservator may likewise retain any securities into which the securities originally received may be converted or which may be derived therefrom as a result of merger, consolidation, stock dividends, splits, liquidations, and similar procedures; and the conservator may exercise by purchase or otherwise any rights, warrants, or conversion features attaching to any such securities.

(b) In the case of a corporate fiduciary, the authority granted in subsection (a) of this Code section shall apply to the exchange or conversion of stock or securities of the corporate fiduciary's own issue, whether or not any new stock or securities received in exchange therefor are substantially equivalent to those originally held; and such authority shall also apply to the continued retention of all new stock and securities resulting from merger, consolidation, stock dividends, splits, liquidations, and similar procedures and received by virtue of such conversion or exchange of stock or securities of the corporate fiduciary's own issue, whether or not the new stock or securities are substantially equivalent to those originally received by the fiduciary. The foregoing authority shall have reference, inter alia, to the exchange of such stock or securities for stock or securities of any holding company which owns stock or other interests in one or more other corporations including the corporate fiduciary, whether the holding company is newly formed or already existing, and whether or not any of the corporations own assets identical or similar to the assets of or carry on business identical or similar to the corporation whose stock or securities were previously received by the fiduciary and the continued retention of stock or securities, or both, of the holding company; and such authority shall apply regardless of whether any of the corporations have officers, directors, employees, agents, or trustees in common with the corporation whose stock or securities were previously received by the fiduciary.



§ 29-5-32. Investment of estate funds by conservator

A conservator is authorized to invest estate funds in the following and shall not otherwise be liable for such investment, except in the case of gross neglect:

(1) Bonds issued by any county or municipality of this state which have been validated as required by law for the validation of county and municipal bonds;

(2) Bonds issued by any county board of education under Subpart 1 of Part 3 of Article 9 of Chapter 2 of Title 20 for the purpose of building and equipping schoolhouses, which bonds have been validated and confirmed as required under Part 1 of Article 2 of Chapter 82 of Title 36;

(3) Bonds and other securities issued by this state or by the Board of Regents of the University System of Georgia;

(4) Bonds or other obligations issued by the United States government and bonds of any corporation created by an act of Congress, the bonds of which are guaranteed by the United States government;

(5) Interest-bearing deposits in any financial institution located in this state, to the extent the deposits are insured by the Federal Deposit Insurance Corporation, the National Credit Union Share Insurance Fund, or comparable insurance;

(6) Bonds or other obligations issued by a housing authority pursuant to Article 1 of Chapter 3 of Title 8 or issued by any public housing authority or agency of the United States when such bonds or other obligations are secured by a pledge of annual contributions to be paid by the United States government or any agency thereof, as authorized by Code Section 8-3-81;

(7) Bonds or other obligations issued by a housing authority in connection with a redevelopment program pursuant to Chapter 4 of Title 8, as authorized by Code Section 8-4-11;

(8) Bonds issued by the Georgia Education Authority, pursuant to Part 3 of Article 11 of Chapter 2 of Title 20, as authorized by Code Section 20-2-570;

(9) Reserved;

(10) Bonds issued by the Georgia Highway Authority, pursuant to Code Section 32-10-30, as authorized by Code Section 32-10-45;

(11) Bonds or other obligations issued by a municipality or county pursuant to Chapter 61 of Title 36 or by any urban redevelopment agency or housing authority vested with urban redevelopment project powers under Code Section 36-61-17, provided that such bonds or other obligations are secured by an agreement between the issuer and the federal government in accordance with Code Section 36-61-13, as authorized by Code Section 36-61-13;

(12) Reserved;

(13) Farm loan bonds issued by federal land banks or joint-stock land banks under the Federal Farm Loan Act, 12 U.S.C. Sections 2001, et seq., and any notes, bonds, debentures, or other similar obligations, consolidated or otherwise, issued by farm credit institutions pursuant to the Farm Credit Act of 1971, 12 U.S.C. Sections 2001, et seq.;

(14) Real property loans:

(A) Which are not in default;

(B) Which are secured by mortgages or deeds to secure debt conveying a first security title to improve real property;

(C) Which are insured pursuant to the National Housing Act, 12 U.S.C. Sections 1701, et seq.; and

(D) With respect to which loans, on or after default, pursuant to such insurance, debentures in at least the full amount of unpaid principal are issuable, which debentures are fully and unconditionally guaranteed both as to principal and interest by the United States; and

(15) Any other investments which are designated under the laws of this state as lawful or legal investments for guardians or conservators.



§ 29-5-33. Holding of investments; corporate fiduciaries

(a) Whenever by law or by court order the conservator is authorized, permitted, required, or directed to invest funds in direct and general obligations of the United States government, obligations unconditionally guaranteed by the United States government, or obligations of the agencies of the United States government enumerated in Code Section 29-5-32, the conservator may invest in and hold such obligations either directly or in the form of securities or other interests in any open-end or closed-end management type investment company or investment trust registered under the Investment Company Act of 1940, 15 U.S.C. Sections 80a-1, et seq., so long as:

(1) The portfolio of such investment company or investment trust is limited to such obligations and repurchase agreements fully collateralized by such obligations;

(2) Such investment company or investment trust takes delivery of such collateral, either directly or through an authorized custodian; and

(3) Such investment company or investment trust is operated so as to provide a constant net asset value or price per share.

(b) The authority granted in this Code section shall be applicable notwithstanding that a corporate fiduciary or an affiliate of the corporate fiduciary provides services to the investment company or investment trust as investment adviser, custodian, transfer agent, registrar, sponsor, distributor, manager, or otherwise and receives compensation for such services.



§ 29-5-34. Prudence required from conservator in making investments; acquisition and retention of property

(a) After receiving court approval as required in subsections (b) and (c) of Code Section 29-5-23, in making investments and in acquiring and retaining those investments and managing property of the ward, the conservator shall exercise the judgment and care, under the circumstances then prevailing, that a prudent person acting in a like capacity and familiar with such matters would use to attain the purposes of the account. In making such investment decisions, a conservator may consider the general economic conditions, the anticipated tax consequences of the investments, the anticipated duration of the account, and the needs of the ward and those entitled to support from the ward.

(b) Within the limitations of the standard provided in subsection (a) of this Code section and with prior approval by the court in accordance with Code Section 29-5-23, a conservator is authorized to acquire and retain every kind of property, including real, personal, or mixed and every kind of investment, specifically including, but not by way of limitation, bonds, debentures and other corporate obligations, and stocks, preferred or common, including the securities of or other interests in any open-end or closed-end management investments company or investment trust registered under the Investment Company Act of 1940, 15 U.S.C. Sections 80a-1, et seq. The propriety of an investment is to be determined by what the conservator knew or should have known at the time of the decision about the inherent nature and expected performance of a particular investment, including probable yield, the attributes of the portfolio, the general economy, and the needs of the ward and those entitled to support from the ward as they existed at the time of the decision. Any determination of liability for investment performance shall consider not only the performance of a particular investment but also the performance of the ward's portfolio as a whole. Within the limitations of such standard, a conservator may retain property properly acquired, without limitation as to time and without regard to its suitability for original purchase.

(c) A conservator that is a financial institution, trust company, national or state bank, savings bank, or savings and loan association described in Code Section 7-1-242 shall not be precluded from acquiring and retaining securities of or other interests in an investment company or investment trust because the bank or trust company or an affiliate provides services to the investment company or investment trust as investment adviser, custodian, transfer agent, registrar, sponsor, distributor, manager, or otherwise and receives compensation for such services.



§ 29-5-35. Sale of perishable property; sale of other properties; disposal of other properties; accounting for proceeds; authority of emergency or temporary substitute conservator

(a) A conservator may sell perishable property of the ward, property of the ward that is liable to deteriorate from keeping, or property of the ward that is expensive to keep, as early as practicable and in such manner as the court shall determine is in the best interest of the ward, after such notice and opportunity for hearing, if any, as the court shall deem practicable under the circumstances.

(b) A conservator may sell stocks or bonds of the ward that are either listed or admitted to unlisted trading privileges upon any stock exchange or quoted regularly in any newspaper having a general circulation in Georgia at a sales price not less than the stock exchange bid price or the published bid price at the time of sale and pay reasonable brokerage commissions not in excess of those customarily charged by stock exchange members.

(c) Except as otherwise provided in subsections (a) and (b) of this Code section, a conservator may petition the court to sell, rent, lease, exchange, or otherwise dispose of property of the ward, whether real or personal or mixed. The petition shall set forth the property involved and the interests therein, the specific purpose of the transaction, the proposed price, the anticipated net proceeds of the sale, all other terms or conditions proposed for the transaction, and that the proposed transaction is in the best interest of the ward.

(d) Upon the filing of the petition, the court shall appoint a guardian ad litem for the ward. The petition and notice shall be served personally on the ward and the guardian ad litem.

(e) If no written objection by a person notified pursuant to subsection (d) of this Code section is filed within 30 days following the mailing of notice or service upon the guardian ad litem, the court shall order such sale summarily in the manner and terms petitioned; provided, however, that if real property is to be converted to personal property, the court shall order the conservator to post additional bond to cover the amount of the anticipated net proceeds of the sale prior to the closing of the sale. If an objection is filed, the court shall hear the matter and grant or deny the petition for sale or make such other order as is in the best interest of the ward, which may require the sale to be private or at public auction, including confirmation of the sale by the court or otherwise.

(f) A conservator shall make a full return to the court within 30 days of every sale, specifying the property sold, the purchasers, and the amounts received, together with the terms of the sale.

(g) The recital in the conservator's deed of a compliance with legal provisions shall be prima-facie evidence of the facts recited.

(h) Where a conservator sells real property under the provisions of this Code section, liens thereon may be divested and transferred to the proceeds of the sale as a condition of the sale.

(i) An emergency or temporary substitute conservator is authorized to petition the court for leave to sell or otherwise deal with the property of the estate only if good cause is shown for not waiting until a different type of conservatorship is created or the conservatorship is terminated.



§ 29-5-36. Development of estate plan for ward; appointment of guardian ad litem prior to implementation of plan

(a) After notice to interested parties and other persons as the court may direct, and upon a showing that the ward will probably remain in need of a conservator throughout the ward's lifetime and that it is in the best interest of the ward, the court may order the conservator to apply such principal or income of the ward as is not required for the support, care, education, health, and welfare of the ward and such individuals who are entitled to support from the ward toward the establishment or continuation of an estate plan for the ward and make transfers of the ward's personal or real property, outright or in trust, provided that the court finds that a competent, reasonable person in the ward's circumstances would make such transfers and there is no evidence that the ward, if not in need of a conservator, would not adopt such an estate plan.

(b) Prior to authorizing such transfers, the court shall appoint a guardian ad litem for the ward and shall consider:

(1) The composition and value of the entire estate of the ward, other known sources of support available to the ward and individuals who are entitled to be supported by the ward, and the income produced thereby;

(2) The probable expenses for the support, care, education, health, or welfare of the ward and such individuals who are entitled to be supported by the ward for the remainder of the ward's lifetime in the standard of living to which the ward and the other individuals have become accustomed;

(3) The identity of the proposed transferees and, in particular, whether they are natural objects of the ward's bounty by relationship or prior behavior of the ward;

(4) The purpose and estate planning benefit to be derived by the transfer as well as the possible harm to any interested party; and

(5) Any previous history or predisposition toward making similar transfers by the ward.






Article 5 - Conservator's Bond and Other Obligations

§ 29-5-40. Bond requirement; exception to requirement; recording

(a) A conservator appointed by the court shall give bond with good and sufficient security.

(b) A financial institution, trust company, national or state bank, savings bank, or savings and loan association described in Code Section 7-1-242 that seeks to qualify as a conservator is not required to give bond for the faithful performance of its duties unless its combined capital, surplus, and undivided profits are less than $3 million as reflected in its last statements signed by the Comptroller of the Currency of the United States or the commissioner of banking and finance.

(c) The clerk of the court shall record bonds in books kept for that purpose and shall retain custody of the bonds.



§ 29-5-41. Terms of conservator's bond; timing; value; substantial compliance sufficient

(a) The bond of a conservator shall be:

(1) Secured by an individual who is a domiciliary of this state or by a licensed commercial surety authorized to transact business in this state;

(2) Payable to the court for the benefit of the ward;

(3) Conditioned upon the faithful discharge of the conservator's duty, as such is required by law; and

(4) Attested by the judge or clerk of the court.

(b) The court may order a conservator who is required to give bond to post bond for a period of time greater than one year, as may be appropriate in the circumstances. A surety on a bond posted pursuant to this subsection shall not be relieved of liability merely because of the expiration of the term of the bond but shall be subject to the provisions of law for the discharge of a surety applicable to other bonds.

(c) The bond shall be in a value equal to double the estimated value of the ward's estate; provided, however, that the bond shall be in an amount equal to the estimated value of the estate if secured by a licensed commercial surety authorized to transact business in this state. The value of the estate for purposes of the bond shall be determined without regard to the value of any real property or improvements thereon; but, upon conversion of the real property into personal property, a bond shall be given based upon the value of the estate including the value of the personal property into which the real property was converted.

(d) Substantial compliance with these requirements for the bond shall be deemed sufficient; and no bond shall be declared invalid by reason of any variation from these requirements as to payee, amount, or condition, where the manifest intention was to give bond as conservator and a breach of the fiduciary's duty as such has been proved.



§ 29-5-42. Reduction in bond

If the value of the ward's bonded estate decreases, the court may permit a corresponding reduction in the value of the bond, but this reduction does not affect the liability of the surety for prior waste or misconduct of the conservator.



§ 29-5-43. Requirement of additional bond or security

(a) Whenever it comes to the knowledge of the court, either by annual returns or otherwise that:

(1) Additional personal property has accrued to the ward by descent, gift, or otherwise;

(2) For any other reason the bond or security of the conservator fails to comply with the minimum statutory bond amount set forth in Code Section 29-5-40; or

(3) The bond or security is otherwise insufficient in the judgment of the court,

the court shall give notice to the conservator to appear and give additional bond or security. Notice shall be mailed by first-class mail to the conservator and to the surety on the conservator's bond. If the conservator fails to comply with the notice, the court may revoke the letters of conservatorship in accordance with Code Section 29-5-92.

(b) When it comes to the knowledge of the court that the surety on the conservator's bond has died, become insolvent, or removed from this state or if from other cause the security becomes insufficient, the court may give notice to the conservator to appear and give other and sufficient security. Notice shall be mailed by first-class mail to the conservator and to the surety on the conservator's bond. If the conservator fails to comply with the notice, the court may revoke the letters of conservatorship in accordance with Code Section 29-5-102.



§ 29-5-44. Payment of bond premium

(a) A conservator who is required to give bond, and who has given as security on the bond one or more licensed commercial sureties, may pay any bond premium from the estate.

(b) When the guardian is required to give bond pursuant to Code Section 29-4-30, the conservator shall pay any bond premium from the estate.



§ 29-5-45. Liability of surety in event conservatorship is void

If the appointment of a conservator for any cause is declared void, the surety of that conservator shall nevertheless be responsible on the bond for any property received by the conservator.



§ 29-5-46. Joint and several liability of conservator and surety

The conservator and any surety shall be held and deemed joint and several obligors and may be subjected jointly and severally to liability in the same action. When a conservator moves beyond the limits of this state, dies, and leaves an unrepresented estate, or is in a position that an attachment may be issued as against a debtor, any party in interest or any person having demands against that conservator in the conservator's representative capacity may institute an action against any one or more of the sureties on the bond of the conservator in the first instance, without first obtaining a judgment against the conservator in that person's representative capacity.



§ 29-5-47. Levy upon property; writs of execution

(a) When a judgment has been obtained against the conservator or the surety on the bond of a conservator, or both, a levy may be made upon any property of any defendant in fi. fa.

(b) The court shall be authorized to enter a judgment and to issue a writ of execution against the conservator and surety on the bond and shall be authorized to grant judgment and execution in favor of the surety against the conservator upon payment of the judgment by the surety.



§ 29-5-48. Order of levy against property

In all cases of judgments recovered against a conservator or any surety of a conservator, the execution shall first be levied on the property of the surety and no levy shall be made on the property of the conservator until there is a return of nulla bona as to the surety.



§ 29-5-49. Discharge of surety from obligations under bond; reporting

(a) The surety on the bond of any conservator or, if the surety is dead, the surety's personal representative, may at any time petition the court regarding any misconduct of the conservator in the discharge of the conservator's trust or to show the court his or her desire for any reason to be relieved as surety. The death of a surety shall be a sufficient ground for the discharge of the surety from future liability.

(b) Upon a petition by the surety or the surety's personal representative, the court shall cite the conservator to appear and show cause, if any, why the surety should not be discharged. After hearing the parties and the evidence, the court, in its discretion, may issue an order discharging the surety from all future liability and require the conservator to give new and sufficient security or be removed.

(c) If new security is given, the discharged surety shall be discharged only from liability for future misconduct of the conservator from the time the new security is given. The new surety shall be liable for past as well as future misconduct of the conservator.

(d) If new security is not given and the conservator is removed, the discharged surety shall be bound for a true accounting of the conservator with the successor conservator or with the ward if no other conservator is appointed. In all cases where letters of conservatorship are revoked, any surety on the bond shall be liable for all acts of the conservator in relation to the trust up until the time of the settlement with the new conservator or the ward.






Article 6 - Compensation of Conservators

§ 29-5-50. Determining compensation of conservator; failure to file annual returns results in forfeiture of commission

(a) Other than an emergency conservator or a temporary substitute conservator, a conservator shall be entitled to compensation for services rendered equal to:

(1) Two and one-half percent commission on all sums of money received by the conservator on account of the estate, except on money loaned by and repaid to the conservator, and 2 1/2 percent commission on all sums paid out by the conservator;

(2) An additional commission equal to one-half of 1 percent computed on the market value of the estate as of the last day of the reporting period. This commission shall be proportionately reduced for any reporting period of less than 12 months;

(3) Ten percent commission on the amount of interest earned if it is earned during the course of the conservatorship. The conservator shall receive interest on money loaned by the conservator in that capacity and shall include the interest on the money loaned on the return to the court so as to become chargeable with the interest as a part of the corpus of the estate;

(4) Reasonable compensation, as determined in the discretion of the court and after such notice, if any, as the court shall direct, for the delivery over of property in kind, not exceeding 3 percent of the appraised value and, in cases where there has been no appraisal, not over 3 percent of the fair value as found by the court, irrespective of whether delivery over in kind is made pursuant to proceedings for that purpose in the court and irrespective of whether the property, except money, is tangible or intangible or personal or real; and

(5) In the discretion of the court, compensation for working land for the benefit of the parties in interest, but not to exceed 10 percent of the annual income of the managed property.

(b) Whenever any portion of the dividends, interest, or rents payable to a conservator is required by law of the United States or other governmental unit to be withheld by the person paying the same for income tax purposes, the amount withheld shall be deemed to have been collected by the conservator.

(c) Where some or all of the estate passes through the hands of several conservators by reason of the death, removal, or resignation of the first qualified conservator or otherwise, the estate shall not be subject to diminution by charges of commission of each successive conservator holding and receiving in the same right but rather commissions for receiving the estate shall be paid to the first conservator who receives the property for the benefit of the estate or that person's representative, and commissions for paying out shall be paid to the conservator who actually distributes the fund. No commissions shall be paid for handing over the fund to a successor conservator. If there is more than one conservator serving simultaneously, the division of the compensation allowed each conservator shall be according to the services rendered by each conservator.

(d) A conservator shall not be entitled to a commission for any sums paid to any conservator of the estate as commissions or other compensation.

(e) Conservators who fail to make annual returns as required by law shall forfeit all commission for transactions during the year within which no return is made unless the court, upon cause shown, shall by special order entered on the record, relieve the conservator from the forfeiture.

(f) A conservator may renounce his or her right to all or any part of the compensation to which the conservator is entitled under this Code section.



§ 29-5-51. Reimbursement for reasonable expenses

Conservators shall be allowed reasonable expenses incurred in the administration of the estate, including without limitation expenses for travel, employing counsel and other agents, and the expenses and premiums incurred in securing a bond. Such reasonable expenses shall be determined after notice, if any, as the court shall direct. The conservator's commissions are part of the expense of administering the estate and may be charged against the corpus of the estate as well as the income of the estate.



§ 29-5-52. Petition for additional compensation by conservator

(a) A conservator may petition the court for compensation that is greater than the commissions allowed under Code Section 29-5-50. Service of notice of the petition for extra compensation shall be made to the ward and to a guardian ad litem appointed for the ward. Service shall be made in the manner described in Chapter 9 of this title and shall direct the parties served to file any written objections to the petition for extra compensation with the court within ten days from the date of service.

(b) After hearing any objection filed by or on behalf of the ward, the court shall allow such extra compensation as the court deems reasonable. The allowance of extra compensation shall be conclusive as to all parties in interest.



§ 29-5-53. Compensation from corporation or other business entity

(a) Any conservator who is a domiciliary of this state may receive compensation for services, as specified in this subsection, from a corporation or other business enterprise where the estate of the ward owns an interest in the corporation or other business enterprise, provided that:

(1) The services furnished by the conservator to the corporation or other business enterprise are of a managerial, executive, or business advisory nature;

(2) The compensation received for the services is reasonable; and

(3) The services are performed and the conservator is paid pursuant to a contract executed by the conservator and the corporation or business enterprise, which contract is approved by a majority of those members of the board of directors or other similar governing authority of the corporation or business enterprise who are not officers or employees of the conservator and who are not related to the conservator and provided the contract is approved by the court of the county which has jurisdiction over the conservatorship.

(b) Any conservator receiving compensation from a corporation or other business enterprise for services to it as described in subsection (a) of this Code section shall not receive extra compensation in respect to such services as provided in Code Section 29-5-52; provided, however, that nothing in this Code section shall prohibit the receipt by the conservator of extra compensation for services rendered in respect to other assets or matters involving the estate.

(c) Nothing in this Code section shall prohibit the receipt by a conservator of normal commissions and compensation for the usual services performed by a conservator pursuant to law.

(d) The purpose of this Code section is to enable additional compensation to be paid to a conservator for business management and advisory services to corporations and business enterprises pursuant to a contract without the necessity of petitioning for extra compensation pursuant to Code Section 29-5-52.



§ 29-5-54. Application for compensation by emergency or temporary substitute conservator; reduction of compensation to conservator

An emergency conservator or temporary substitute conservator may apply to the court for reasonable compensation after notice to interested parties in compliance with Chapter 9 of this title. The court shall award reasonable compensation to an emergency conservator or temporary substitute conservator and such compensation shall be the only compensation or commission paid to the emergency conservator or temporary substitute conservator for services performed in that capacity. For good cause, including but not limited to services performed and compensation awarded to an emergency conservator or temporary substitute conservator, the court may reduce the compensation due the conservator under other provisions of this article.






Article 7 - Return and Settlement of Accounts

§ 29-5-60. Verified return required annually; change of reporting period; production of documents; failure to file return

(a) Each year, within 60 days of the anniversary date of qualification, every conservator shall file with the court a verified return consisting of a statement of the receipts and expenditures of the conservatorship during the year preceding the anniversary date of qualification, an updated inventory consisting of a statement of the assets and liabilities of the estate as of the anniversary date of qualification, an updated plan for managing, expending, and distributing the ward's property, a note or memorandum of any other fact necessary to show the true condition of the estate, and a statement of the current amount of the bond. The conservator shall mail a copy of the return by first-class mail to the surety on the conservator's bond, the ward, and the ward's guardian, if any.

(b) Upon petition of the conservator or upon the court's own motion, the court may change the reporting period from the year immediately preceding the anniversary date of qualification to the year immediately preceding a date ordered by the court. In lieu of changing the reporting date, the court is authorized to accept a return for filing even if the return does not cover the appropriate reporting period; however, such acceptance shall not change the reporting period established by either the anniversary date of qualification or a subsequent order of the court, unless the court also enters an order changing the reporting date.

(c) The court shall carefully examine each return of a conservator and, upon petition of any interested person or upon the court's own motion, may require the conservator to produce the original documents that support the return. Except as otherwise provided in this subsection, if no objection is filed within 30 days of the time the return is filed, the court shall record the return within 60 days of its filing. The return shall be kept on file in the court. The recorded return shall be prima-facie evidence of its correctness. If there is an objection to the return or if the court on its own motion determines that the conservator may have wasted the property of the ward or failed in any manner to comply with applicable law, the court shall hold a hearing or take such other action as the court deems appropriate.

(d) The court shall keep a docket of conservators liable to file returns. Upon the failure of any conservator to file any return by the time frame required by law, the court shall cite the conservator to appear and show reason for the delay. A conservator who fails to file an annual return as required by law shall forfeit all commissions and other compensation for the year within which no return is filed unless otherwise ordered by the court. A willful and continued failure to file a return shall be good cause for removal.



§ 29-5-61. Interim settlement of accounts

(a) At any time after the six-month period following qualification, but not more frequently than once every 24 months, a conservator may petition the court for an interim settlement of accounts. The court shall appoint a guardian ad litem for the ward upon the filing of the petition for an interim settlement of accounts.

(b) The petition for an interim settlement of accounts shall be accompanied by a report which shall set forth all of the information required by law in annual returns and, in addition thereto, shall show:

(1) The period which the report covers;

(2) The name and address of the ward, the name and address of the ward's guardian, if any, and the name of the surety on the conservator's bond, with the amount of the bond; and

(3) Such other facts as the court may require.

(c) The court, upon the petition for an interim settlement of accounts being filed, shall issue a citation and shall require any objections to be filed in accordance with Chapter 9 of this title. The ward and the guardian ad litem shall be served personally, and the ward's guardian, if any, and the surety of the conservator's bond shall be served by first-class mail.



§ 29-5-62. Objection and hearings on interim settlement issues

Any interested person may file an objection to the conservator's interim settlement of accounts. Upon receipt of objections or upon the court's own motion, the court shall hold a hearing in which it shall consider all objections, hear evidence, and determine whether the conservator shall be discharged from liability for the period covered by the interim settlement of accounts.



§ 29-5-63. Judgments against conservator and surety

If the court finds that the conservator is liable to the ward, the court shall enter a judgment against the conservator and any surety in the amount of such liability.






Article 8 - Modification and Termination of Conservatorship

§ 29-5-70. Proceedings when allegations that ward denied right or privilege

(a) Upon the petition of any interested person, including the ward, or upon the court's own motion, the court may conduct a judicial inquiry into whether the ward is being denied a right or privilege provided for by this chapter and may issue appropriate orders. Except for good cause shown, the court shall order that notice of the inquiry be given, in whatever form the court deems appropriate, to the ward, the conservator, the ward's legal counsel, if any, and the ward's guardian, if any. The court, in its discretion, may appoint legal counsel for the ward or a guardian ad litem, or both.

(b) No petition alleging that the ward is being unjustly denied a right or privilege provided for by this chapter shall be allowed by the court within two years after the denial or dismissal on the merits of a petition alleging that the ward is being unjustly denied substantially the same right or privilege unless the petitioner shows a significant change in the condition or circumstances of the ward.



§ 29-5-71. Modification of conservatorship; contents of petition for modification; burden of proof

(a) Upon the petition of any interested person, including the ward, or upon the court's own motion, the court may modify the conservatorship by adjusting the duties or powers of the conservator, as defined in Code Sections 29-5-22 and 29-5-23, or the powers of the ward, as defined in Code Sections 29-5-20 and 29-5-21, or by making other appropriate adjustments to reflect the extent of the current capacity of the ward or other circumstances of the conservatorship. Except for good cause shown, the court shall order that notice of the petition be given, in whatever form the court deems appropriate, to the ward, the conservator, the ward's legal counsel, if any, and the ward's guardian, if any. In any proceeding under this Code section that would expand or increase the powers of the conservator or further restrict the rights of the ward, the court shall appoint legal counsel for the ward. In all other cases, the court, in its discretion, may appoint legal counsel for the ward or a guardian ad litem, or both.

(b) If the petition for modification alleges a significant change in the capacity of the ward, it must be supported either by the affidavits of two persons who have knowledge of the ward, one of whom may be the petitioner, or of a physician licensed to practice medicine under Chapter 34 of Title 43, psychologist licensed to practice under Chapter 39 of Title 43, or a licensed clinical social worker, setting forth the supporting facts and determinations. If, after reviewing the petition and the affidavits, the court determines that there is no probable cause to believe that there has been a significant change in the capacity of the ward, the court shall dismiss the petition. If the petition is not dismissed, the court shall order that an evaluation be conducted, in accordance with the provisions of subsection (d) of Code Section 29-5-11. If, after reviewing the evaluation report, the court finds that there is no probable cause to believe that there has been a significant change in the capacity of the ward, the court shall dismiss the petition. If the petition is not dismissed, the court shall schedule a hearing, with such notice as the court deems appropriate.

(c) If the petition for modification does not allege a significant change in the capacity of the ward, the court in its discretion may modify the conservatorship upon a showing that the modification is in the ward's best interest; provided, however, that the court may order compliance with any of the provisions of subsection (b) of this Code section prior to granting the petition for modification.

(d) In any proceeding under this Code section that would expand or increase the powers of the conservator or further restrict the powers of the ward, the burden is on the petitioner to show by clear and convincing evidence that the modification is in the ward's best interest. In any proceeding under this Code section that would restrict the powers of the conservator or restore powers to the ward, the burden is on the petitioner to show by a preponderance of the evidence that the modification is in the ward's best interest.

(e) No petition for modification shall be allowed by the court within two years after the denial or dismissal on the merits of a petition for substantially the same modification unless the petitioner shows a significant change in the condition or circumstances of the ward.



§ 29-5-72. Termination of conservatorship; required evidence to support; burden of proof; death of ward

(a) Upon the petition of any interested person, including the ward, or upon the court's own motion, and upon a proper showing that the need for a conservatorship has ended, the court may terminate the conservatorship and restore all personal and property rights to the ward. Except for good cause shown, the court shall order that notice of the petition be given, in whatever form the court deems appropriate, to the ward, the conservator, the ward's legal counsel, and the ward's guardian, if any. The court shall appoint legal counsel for the ward and may, in its discretion, appoint a guardian ad litem.

(b) A petition for termination must be supported either by the affidavits of two persons who have knowledge of the ward, one of whom may be the petitioner, or of a physician licensed to practice medicine under Chapter 34 of Title 43, a psychologist licensed to practice under Chapter 39 of Title 43, or a licensed clinical social worker, setting forth the supporting facts and determinations. If, after reviewing the petition and the affidavits, the court determines that there is no probable cause to believe that the conservatorship should be terminated, the court shall dismiss the petition. If the petition is not dismissed, the court shall order that an evaluation be conducted in accordance with the provisions of subsection (d) of Code Section 29-5-11. If, after reviewing the evaluation report, the court finds that there is no probable cause to believe that the conservatorship should be terminated, the court shall dismiss the petition. If the petition is not dismissed, the court shall schedule a hearing with such notice as the court deems appropriate.

(c) In any proceeding under this Code section the burden is on the petitioner to show by a preponderance of the evidence that there is no longer a need for the conservatorship.

(d) No petition for termination of a conservatorship shall be allowed by the court within two years after the denial or dismissal on the merits of a petition for termination of the conservatorship unless the petitioner shows a significant change in the condition or circumstances of the ward.

(e) The death of the ward automatically terminates the conservatorship except for purposes of the final settlement of the petition for letters of discharge, as provided in Code Section 29-5-81.

(f) Upon termination of the conservatorship, the conservator shall deliver any money or property of the ward to the former ward or, if the ward is deceased, to the ward's personal representative.

(g) When a ward for whom the county administrator or county guardian has been previously appointed as conservator dies intestate, the conservator shall proceed to distribute the ward's estate in the same manner as if the conservator had been appointed administrator of the estate. The sureties on the conservator's bond shall be responsible for the conservator's faithful administration and distribution of the estate.






Article 9 - Dismissal of Conservator

§ 29-5-80. Petition for dismissal of conservator; final return; notice; order dismissing conservator

(a) Upon the termination of the conservatorship or the resignation of the conservator, the conservator may petition the court for an order dismissing the conservator from office. The petition shall include a final return to the court which covers the period from the latest annual return filed by the conservator. The final return shall contain the information required for annual returns and shall otherwise comply with the provisions of Code Section 29-5-60. Notice shall be published one time in the newspaper in which sheriff's advertisements are published in the county in which the petition is filed and shall state that any objection must be made in writing and shall designate the date on or before which objections must be filed in the court, which shall not be less than 30 days from the date of publication. The court shall examine any objections filed.

(b) If no objection is filed or if, upon hearing any objection, the court is satisfied that the order dismissing the conservator from office is appropriate, the court shall enter an order dismissing the conservator from office. Such order shall not bar an action against the conservator or the conservator's surety.



§ 29-5-81. Final settlement; appearance by ward or successor conservator; return of property

(a) A ward who has been restored to capacity, the personal representative of a deceased ward, a successor conservator, or any interested person may petition the court for an order requiring a conservator or that conservator's personal representative to appear and submit to a final settlement of the conservator's accounts. Alternatively, the court on its own motion may issue such an order. The settlement period shall begin from the commencement of the conservatorship or the end of the period covered by the last interim settlement of accounts. If the conservator fails or refuses to appear as cited, the court may proceed without the appearance of the conservator. If the conservator has been required to give bond, the surety on the bond shall be bound by the settlement if the surety is given notice by first-class mail of the settlement proceeding.

(b) A conservator, a former conservator, the conservator of a conservator, or the personal representative of a deceased conservator shall be allowed to cite the ward, the ward's personal representative, or a successor conservator to appear and be present at a final settlement of the conservator's accounts and discharge from liability in the manner provided in this Code section. The settlement period shall begin with the period of time from the commencement of the conservatorship or the end of the period covered by the last interim settlement of accounts. Notice by first-class mail of the settlement proceeding must be given to the surety on the conservator's bond and to the ward's guardian, if any. If the ward has not been restored to capacity or if the conservator is the ward's personal representative, the court shall appoint a guardian ad litem for the ward who shall be served personally.

(c) Upon the return of a notice referred to in subsections (a) and (b) of this Code section, the court shall proceed to examine all returns and accounts of the conservator during the settlement period and to hear any objection to the settlement and discharge.

(d) The court shall order any property in the hands of the conservator to be delivered to the ward, the ward's personal representative, or to the successor conservator and shall issue a judgment, writ of fieri facias, and execution thereon for any sums found to be due from the conservator. If the court is satisfied that the conservator has faithfully and honestly discharged the office, an order shall be entered releasing and discharging the conservator from all liability.






Article 10 - Removal of Conservator for Other Reasons

§ 29-5-90. Resignation of conservator; requirement of petition; alternative conservator; notice to interested individuals; order of appointment of successor conservator

(a) A conservator or the duly authorized guardian, conservator, or attorney in fact of a conservator, acting on behalf of the conservator, may resign upon petition to the court showing to the satisfaction of the court that:

(1) The conservator is unable to continue serving due to age, illness, infirmity, or other good cause;

(2) Greater burdens have devolved upon the office of conservator than those that were originally contemplated or should have been contemplated when the conservator was qualified and the additional burdens work a hardship upon the conservator;

(3) Disagreement exists between the ward and the conservator or between the guardian and the conservator in respect of the conservator's management of the ward's property, which disagreement and conflict appear to be detrimental to the ward;

(4) The resignation of the conservator will result in or permit substantial financial benefit to the ward; or

(5) The resignation would not be disadvantageous to the ward.

(b) The petition for resignation shall include the name of a suitable person who is willing to accept the conservatorship.

(c) The court shall appoint legal counsel for the ward and personal service of the petition for resignation shall be made upon the ward and the ward's legal counsel. Service shall be made by first-class mail to the guardian of the ward, if any, the surety on the conservator's bond, and to the following persons whose whereabouts are known and who must be persons other than the resigning conservator or the proposed successor conservator:

(1) The spouse of the ward; and

(2) All adult children of the ward; or

(3) If there is no adult child, then at least two adults in the following order of priority:

(A) Lineal descendants of the ward;

(B) Parents and siblings of the ward; and

(C) Friends of the ward.

(d) If, after such hearing as the court deems appropriate, the court is satisfied that the petition for the resignation of the conservator and the appointment of the successor conservator should be granted, the court shall enter an order appointing the successor conservator in accordance with the provisions of Code Section 29-5-101 and shall accept the resignation, subject to the resigning conservator turning over to the successor conservator all property of the ward held by the conservator.



§ 29-5-91. Death of conservator; notice to interested individuals; order appointing successor conservator

(a) In the event of the death of a conservator and upon the petition of an interested person or upon the court's own motion, the court shall appoint a successor conservator. The court shall appoint legal counsel for the ward and personal service of the petition shall be made upon the ward and the ward's legal counsel. Notice shall be given by first-class mail to the guardian of the ward, if any, the surety on the conservator's bond, the personal representative of the deceased conservator, if any, and to the following persons whose whereabouts are known and who must be persons other than the proposed successor conservator:

(1) The spouse of the ward; and

(2) All adult children of the ward; or

(3) If there is no adult child, then at least two adults in the following order of priority:

(A) Lineal descendants of the ward;

(B) Parents and siblings of the ward; and

(C) Friends of the ward.

(b) After such hearing as the court deems appropriate, the court shall enter an order appointing a successor conservator in accordance with the provisions of Code Section 29-5-101 and requiring the personal representative of the deceased conservator to turn over to the successor conservator all property of the ward held by the conservator.



§ 29-5-92. Conservator required to answer charges; authority of court; effect on other proceedings

(a) Upon the petition of any interested person or whenever it appears to the court that good cause may exist to revoke or suspend the letters of conservatorship or to impose sanctions, the court shall cite the conservator to answer the charge. The court shall investigate the allegations and may require such accounting as the court deems appropriate. The court may appoint a temporary substitute conservator to take possession of and administer the ward's property during the investigation.

(b) Upon investigation, the court may, in its discretion:

(1) Revoke or suspend the letters of conservatorship;

(2) Require additional security;

(3) Require the conservator to appear and submit to a settlement of accounts following the procedure set forth in Code Section 29-5-81, whether or not the conservator has first resigned or been removed and whether or not a successor conservator has been appointed;

(4) Reduce or deny compensation to the conservator or impose any other sanction or sanctions as the court deems appropriate; and

(5) Issue such other orders as in the court's judgment are appropriate under the circumstances of the case.

(c) The revocation or suspension of letters of conservatorship shall not abate any action pending for or against the conservator. The successor conservator shall be made a party to the action in the manner provided in Code Section 9-11-25.



§ 29-5-93. Cause of action for breach of fiduciary duty

(a) If a conservator commits a breach of fiduciary duty or threatens to commit a breach of fiduciary duty, a ward or an interested person on behalf of the ward shall have a cause of action as appropriate:

(1) To recover damages;

(2) To compel performance of the conservator's duties;

(3) To enjoin the commission of a breach of fiduciary duty; or

(4) To compel the redress of a breach of fiduciary duty by payment of money or otherwise.

(b) When the ward's assets are misapplied and can be traced into the hands of persons who have notice of the misapplication, a trust shall attach to the assets.

(c) The provision of remedies for breach of fiduciary duty by this Code section does not prevent resort to any other appropriate remedy provided by statute or common law.



§ 29-5-94. Statute of limitations

All actions against a conservator, except on a conservator's bond, shall be brought within six years of the termination of the conservatorship of the ward, except as provided in Code Section 9-3-90.






Article 11 - Temporary Substitute Conservator

§ 29-5-100. Appointment of temporary substitute conservator; period of service; powers and authority; notice; removal

(a) Upon its own motion or upon the petition of any interested party, including the ward, the court may appoint a temporary substitute conservator for a ward if it appears to the court that the best interest of the ward requires immediate action.

(b) The temporary substitute conservator shall be appointed for a specified period not to exceed 120 days.

(c) The court shall appoint as temporary substitute conservator the county guardian or some other appropriate person who shall serve the best interest of the ward.

(d) Except as otherwise ordered by the court, a temporary substitute conservator has the powers set forth in the order of appointment. The authority of the previously appointed conservator is suspended for as long as the temporary substitute conservator has authority.

(e) Notice of the appointment of a temporary substitute conservator shall be served personally on the ward. Notice of the appointment shall be served personally on the previously appointed conservator at the last address provided by that conservator to the court. Notice of the appointment shall be mailed by first-class mail to the surety of the previously appointed conservator and to the ward's guardian, if any.

(f) The court may remove the temporary substitute conservator at any time. A temporary substitute conservator shall make any report and shall give any bond the court deems appropriate. In all other respects, the provisions of this chapter apply to the temporary substitute conservator.



§ 29-5-101. Appointment of successor conservators; appointment of legal counsel; notice to interested individuals; order appointing successor conservator

(a) The court shall appoint a successor conservator upon the resignation, death, or revocation of the letters of the conservator if the appointment of a successor conservator is in the best interest of the ward. The court shall select the successor conservator in the manner provided in Code Section 29-5-3.

(b) The court shall appoint legal counsel for the ward. In the event of the resignation or death of the conservator, notice of the proceeding for appointment of a successor conservator shall be given as provided in Code Sections 29-5-90 and 29-5-91. In all other cases, notice of the proceeding for appointment of a successor conservator shall be served personally on the ward and the ward's legal counsel. Notice shall be made by first-class mail to the guardian of the ward, if any, and to the following persons whose whereabouts are known and who must be persons other than the proposed successor conservator:

(1) The spouse of the ward; and

(2) All adult children of the ward; or

(3) If there is no adult child, then at least two adults in the following order of priority:

(A) Lineal descendants of the ward;

(B) Parents and siblings of the ward; and

(C) Friends of the ward.

(c) After such hearing as the court deems appropriate, the court shall enter an order appointing the successor conservator and requiring that bond be posted in the amount set out in Code Section 29-5-40.



§ 29-5-102. Delivery of property by predecessor conservator to successor conservator; final return

Upon the appointment of a successor conservator, the predecessor conservator or the personal representative of a deceased predecessor conservator shall deliver to the successor conservator all property of the ward held by the conservator and shall submit a final return covering the period since the conservator's last annual return. The surety of the predecessor conservator shall be liable for all acts of the conservator in relation to the ward's property up to the time of the receipt of all of the ward's property by the successor conservator.






Article 12 - Appellate Proceedings

§ 29-5-110. Proceedings for appeal; appointment of guardians ad litem; bond and security prior to removal; liability of surety of predecessor conservator; jurisdiction

(a) Except as provided in Article 6 of Chapter 9 of Title 15, the ward, individually or by the ward's legal counsel, representative, or guardian ad litem, or the petitioner may appeal any final order of the court to the superior court in the county in which the proceedings were held. The appeal shall be in the same manner as other appeals from the probate court to the superior court but shall be heard as expeditiously as possible. The appeal shall be de novo unless by agreement the parties specifically limit the issues. The ward shall retain the right to counsel or to have counsel appointed; provided, however, that if counsel was appointed by the probate court, the appointment shall continue on appeal to the superior court. The burden of proof shall be upon the petitioner and the standard used by the court in reaching its decision shall be clear and convincing evidence.

(b) All rights of appeal from the superior court shall be as provided by law.

(c) The filing of an appeal to the superior court from the judgment of the probate court shall act as a supersedeas.

(d) Pending any appeal, the superior court or a probate court that is described in paragraph (2) of Code Section 15-9-120 may appoint an emergency conservator with powers and duties as are described in Code Section 29-5-16; provided, however, that such emergency conservator may be appointed only upon the filing of an affidavit of a physician licensed to practice medicine under Chapter 34 of Title 43, a psychologist licensed to practice under Chapter 39 of Title 43, or a licensed clinical social worker setting forth the existence of the emergency circumstances described in subsection (d) of Code Section 29-5-14 and after a hearing at which other evidence may be presented. The appointment of an emergency conservator is not appealable.






Article 13 - Foreign Conservators

Part 1 - Removal of Conservators

§ 29-5-120. Petition for removal; prerequisites

(a) A conservator may petition to remove the conservatorship to the jurisdiction of the court of the county in this state in which the ward resides.

(b) Upon the filing of a petition to remove the conservatorship to another county in this state, the court shall appoint a guardian ad litem for the ward. The court of the county in which the conservator was appointed shall grant the petition for removal only if the court determines that the removal is in the best interest of the ward.

(c) Before the removal of the conservatorship to another county in this state, the conservator must give bond and good security to the court of such county as if the conservator had been first appointed by that court, and a certificate to this effect shall be filed in the court in which the conservator was appointed. The conservator shall file with the court of the county to which the conservatorship is to be removed certified copies of all the records pertaining to the conservatorship.

(d) Following removal of a conservatorship to another county in this state, the court to which the conservatorship is removed shall have the same jurisdiction over the conservator as if the conservator had been first appointed in that county, and every case growing out of or affecting the conservatorship shall be heard and tried only in the county to which the conservatorship has been removed.

(e) The sureties on the conservator's first bond shall be liable only for misconduct of the conservator up until the giving of new bond and security. The sureties on the new bond shall be liable for both past and future misconduct of the conservator.

(f) The court in which an action or proceeding is pending or which has issued an order for a settlement of accounts, removal, or sanction of a conservator shall retain jurisdiction of such matters even though the conservatorship has been removed to another county.






Part 2 - Transfer of Conservatorship

§§ 29-5-125 through 29-5-128.

Reserved. Repealed by Ga. L. 2016, p. 563, § 3/HB 954, effective July 1, 2016.






Part 3 - Transfer of Conservatorship

§§ 29-5-130 through 29-5-134.

Reserved. Repealed by Ga. L. 2016, p. 563, § 3/HB 954, effective July 1, 2016.






Part 4 - Foreign Conservatorships

§ 29-5-135. "Foreign conservator" defined; sale or disposal of property

(a) For purposes of this part, the term "foreign conservator" means a conservator or other person who has been given responsibility by a court of competent jurisdiction in another state or territory governed by the Constitution of the United States for the care of the property of an incapacitated adult, referred to as the ward, and whose conservatorship has not been transferred to and accepted in this state pursuant to the provisions of Article 3 of Chapter 11 of this title.

(b) Any foreign conservator of a ward who resides in any other state and who is authorized to sell and convey property of the ward may sell property of the ward which is in this state, under the rules and regulations prescribed for the sale of real estate by conservators of this state, provided that the foreign conservator must file and have recorded in the court or other proper court, at the time of petitioning for sale, an authenticated copy of the letters of appointment and must also file with the court or other proper authority bond with good and sufficient security, in double the value of the property to be sold, for the faithful execution of the conservatorship as provided by law.



§ 29-5-136. Conservator's power to bring suit

A foreign conservator may institute an action in any court in this state to enforce any right or to recover any property belonging to the ward or accruing to the foreign conservator in his or her capacity as conservator.



§ 29-5-137. Filing of letters of conservatorship with court

Pending an action brought by a foreign conservator pursuant to Code Section 29-5-136, an authenticated copy of the letters of conservatorship shall be filed with the clerk of the court to become a part of the record, if the case is pending in a court of record, or filed with the papers, if the action is a summary proceeding.



§ 29-5-138. Submission to jurisdiction personally of foreign conservator

A foreign conservator submits personally to the jurisdiction of the courts of this state in any proceeding relating to the conservatorship by:

(1) Receiving payment of money or taking delivery of personal property in this state belonging to the ward; or

(2) Doing any act as a conservator in this state that would have given this state jurisdiction over the actor as an individual.



§ 29-5-139. Interested parties' right to compel foreign conservator to act with equity and good conscience

Any resident of this state who is interested as a creditor, heir, or will beneficiary of a ward whom a foreign conservator represents may apply to the proper court to compel the foreign conservator to protect that interest according to equity and good conscience before selling the ward's assets or removing the ward's assets beyond the limits of this state.



§ 29-5-140. Payments to foreign conservator on debts or return of property belonging to ward

(a) A person who is indebted to or has possession of tangible or intangible property of a ward may pay the debt or deliver the property to a foreign conservator of the ward. Payment of the debt or delivery of the property may be made upon proof of appointment and proof that the foreign conservator has been appointed and is entitled to debt payment or to receive delivery of the property.

(b) Payment of the debt or delivery of the property in response to the demand discharges the debtor or possessor, unless the debtor or possessor has knowledge of proceedings for the appointment of a guardian, conservator, or other protective proceeding in this state.












Chapter 6 - Judges of Probate Courts as Custodians of Certain Funds

§ 29-6-1. Judges of probate courts as custodians of certain funds; authority to collect debts

The judges of the probate courts are, in their discretion, made the legal custodians and distributors of all moneys up to $15,000.00 due and owing to any minor or incapacitated adult who is in need of a conservator but who has no legal and qualified conservator; and the judges are authorized to receive and collect all such moneys arising from insurance policies, benefit societies, legacies, inheritances, or any other source. Without any appointment or qualifying order, the judge is authorized to take charge of the moneys or funds of the minor or adult by virtue of the judge's office as judge of the probate court in the county of residence of the minor or adult; provided, however, that notice shall be given to the living parents of a minor, if any, or the guardian of an adult, if any. The certificate of the judge that no legally qualified conservator has been appointed shall be conclusive and shall be sufficient authority to justify any debtor in making payment on claims made by the judge.



§ 29-6-2. Employment of counsel; payment of counsel's fees

The judge of the probate court is authorized, in the judge's discretion, to employ counsel to bring an action to recover any amount due to a minor or adult described in Code Section 29-6-1, in the minor's or adult's name or in the name of the judge as custodian, in any court having jurisdiction thereof. The judge of the probate court shall have authority to pay to counsel a reasonable fee out of the funds collected for counsel's services in the proceeding which were necessary to enforce the right of the minor or adult.



§ 29-6-3. Record-keeping requirements of probate judge

It shall be the duty of the judge of the probate court to keep a properly indexed complete record of all money received by the judge for minors or adults by virtue of the judge's services under Code Section 29-6-1. The record shall show from what source the funds were derived and to whom and for what the money was paid. The record shall be open for inspection by the public.



§ 29-6-4. Expenditure of minor's funds

The judge of the probate court who, pursuant to Code Section 29-6-1, receives funds due and owing a minor or adult is authorized and directed to pay from the funds so received whatever amount the judge may think necessary for the support, care, education, health, and welfare of the minor or adult, as well as the funeral and burial expenses of the minor or adult, in case of the individual's death, as in the judge's opinion may be proper and right. The expenditures made by the judge shall be final and no liability shall attach to the judge or the judge's bond by reason of the expenditures when made in good faith.



§ 29-6-5. Ordering of conservatorship

In appropriate cases, the judge of the probate court who holds property or funds pursuant to this chapter may order that a conservatorship be established in accordance with the provisions of Chapter 3 or 5 of this title and shall distribute any or all of such property or funds to the conservator.



§ 29-6-6. Requirement to deposit excess funds in FDIC insured account

When any funds due and owing a minor or adult come into the hands of the judge of the probate court and the funds are not needed for the support, care, education, health, and welfare of the minor or adult, it shall be the duty of the judge to place the funds in an account insured by the Federal Deposit Insurance Corporation in the name of the judge as custodian for the minor or adult. There shall be no further liability against the judge or the judge's bond when the deposit is made in good faith.



§ 29-6-7. Compensation of judges

The judges of the probate courts shall receive as compensation for their services under Code Section 29-6-1 the fee specified in subsection (j) of Code Section 15-9-60.



§ 29-6-8. Bonding requirements

Judges of the probate courts shall be held accountable on their official bonds for the faithful discharge of their duties pursuant to Code Section 29-6-1 as custodians and for the proper distribution of funds coming into their hands as such custodians. It is the judge's responsibility to increase his or her official bond if necessary.



§ 29-6-9. Circumstances under which custodial property shall be returned

The judge shall turn over all custodial property held pursuant to this chapter to:

(1) A conservator if the custodial funds exceed $15,000.00;

(2) A minor upon reaching the age of majority;

(3) A former incapacitated adult upon restoration to capacity;

(4) The personal representative of a deceased minor or incapacitated adult; or

(5) The Department of Revenue four years after the death of a minor or incapacitated adult if no proceedings are commenced on that individual's estate or four years after the date a minor who cannot be located would have reached the age of majority.






Chapter 7 - Veterans Affairs Guardians

§ 29-7-1. Definitions

As used in this chapter, the term:

(1) "Benefits" means all moneys paid or payable by the United States through the United States Department of Veterans Affairs.

(2) "Department" means the United States Department of Veterans Affairs, its predecessors, or its successors.

(3) "Estate" means income on hand and assets acquired partially or wholly with income.

(4) "Income" means moneys received from the United States Department of Veterans Affairs and revenue or profit from any property wholly or partially acquired therewith.

(5) "Person" means an individual, a partnership, a corporation, or an association.

(6) "Secretary" means the secretary of veterans affairs of the United States Department of Veterans Affairs or the secretary's successor.

(7) "VA guardian" means a person appointed pursuant to the provisions of this chapter.

(8) "Ward" means a beneficiary of the United States Department of Veterans Affairs.



§ 29-7-2. Involvement of secretary in proceedings for appointment or discharge of VA guardian; jurisdiction; notification to United States Department of Veterans Affairs

(a) The secretary shall be a party in interest in any proceedings for the appointment or discharge of a VA guardian and in any proceedings involving the administration of the estate of the ward. Written notice of the time and place for hearing on any petition or pleading or in connection with any proceeding pertaining to a VA guardianship pursuant to this chapter shall be given by certified mail or statutory overnight delivery to the office of the department having jurisdiction over the area in which the ward resides. The notice shall include a copy of the petition or other pleadings and shall be given so as to arrive in due course of mailing not less than 15 days before the date of a hearing or other proceedings, unless otherwise provided in this chapter.

(b) In any proceeding involving a guardianship or conservatorship established pursuant to any other chapter of this title, the office of the department having jurisdiction over the area in which the ward resides may, by giving written notice to the court having jurisdiction over such proceedings and to the guardian or conservator or proposed guardian or conservator, become a party in interest as to the guardianship or conservatorship or proposed guardianship or conservatorship and shall thereafter be entitled to notice as if a guardianship or conservatorship was originally established under this chapter.

(c) The court shall mail to the department office a copy of each order entered in any VA guardianship or other guardianship or conservatorship proceeding wherein the secretary is an interested party.



§ 29-7-3. Requirement of secretary that guardian be appointed

Whenever, pursuant to any law of the United States or regulation of the department, the secretary requires, prior to payment of benefits, that a VA guardian be appointed for a ward, the appointment shall be made in the manner provided in this chapter.



§ 29-7-4. Prima-facie evidence of necessity for appointment of VA guardian

Where a petition is filed for the appointment of a VA guardian for a mentally incompetent ward, a certificate of the secretary or the secretary's duly authorized representative stating that such individual has been rated incompetent by the department on examination in accordance with the laws and regulations governing the department and that the appointment of a VA guardian is a condition precedent to the payment of any moneys due such ward by the department shall be prima-facie evidence of the necessity for the appointment of a VA guardian. The courts are authorized to appoint a VA guardian for an incompetent ward entitled to any benefits which may be payable to a ward by the department.



§ 29-7-5. Appointment of VA guardians for minors

Where a petition is filed for the appointment of a VA guardian for a minor, a certificate of the secretary or the secretary's authorized representative setting forth the age of the minor as shown by the records of the department and the fact that the appointment of a VA guardian is a condition precedent to the payment of any moneys due the minor by the department shall be prima-facie evidence of the necessity for the appointment of a VA guardian.



§ 29-7-6. Notice

Upon a petition for the appointment of a VA guardian, notice shall be given to the department office having jurisdiction over the area in which the ward resides, to the proposed ward, and to two adult relatives of the proposed ward by certified mail or statutory overnight delivery by the court. If two adult relatives of the proposed ward cannot be located, notice to one adult relative shall be sufficient. If no adult relative can be located, the court shall give notice of the petition in the newspaper in which legal advertisements of the county in which the ward resides are published once a week for two weeks. After notice has been given or published, the letters of guardianship may, in the discretion of the court, be granted to the petitioner or to some other suitable person. If all parties entitled to notice waive further notice and consent to the notice instanter, the court may, in its discretion, grant letters of guardianship instanter to the petitioner.



§ 29-7-7. Petitioning for appointment of VA guardian; requirements of petitions; preferences for appointment

(a) A petition for the appointment of a VA guardian may be filed in the court having jurisdiction by or on behalf of the department or any person designated by the secretary or the secretary's representative.

(b) The petition shall set forth:

(1) The name, age, and place of residence of the ward;

(2) The names and places of residence of the nearest two adult relatives, if known;

(3) The fact that the ward is entitled to receive moneys payable by or through the department;

(4) The amount of money then due and the amount of probable future payments;

(5) The name and address of the person or institution, if any, having actual custody of the ward;

(6) In the case of a mentally incompetent ward, that the ward has been rated incompetent on examination by the department in accordance with the laws and regulations governing the department; and

(7) The name and address of the person or institution sought to be appointed as VA guardian of the ward and the relationship, if any, of the proposed VA guardian to the ward.

(c) Preferences for appointment of a VA guardian shall be as provided in Code Section 29-5-3.



§ 29-7-8. Qualifications of VA guardian

Before making an appointment under this chapter, the court hearing the petition shall be satisfied that the VA guardian whose appointment is sought is a fit and proper person to be appointed. The nomination of a person by the department shall be prima-facie evidence of the person's fitness. A qualified individual shall ordinarily be preferred for appointment as VA guardian, but the court may, in the court's discretion, appoint any qualified person as VA guardian.



§ 29-7-9. Individuals or entities eligible to serve as VA guardians; discharge or guardian; requirements pending discharge

(a) The following persons and entities may serve as VA guardians subject to the restrictions listed:

(1) An individual deemed fit and proper by the court may be a VA guardian of that individual's children, parents, and grandparents without limitation;

(2) A bank or trust company doing business in this state may serve as a VA guardian under this chapter for an unlimited number of beneficiaries;

(3) A person appointed while serving as county guardian in any county in this state may serve as a VA guardian under this chapter for an unlimited number of beneficiaries; or

(4) Any other person, provided that any person who is currently serving as the VA guardian for ten or more wards must so state in that person's petition to be appointed as the VA guardian for additional wards, and provided, further, the department shall have the right to direct the court in writing to deny the petition.

(b) Upon presentation of a petition by the department alleging that the VA guardian is acting in a fiduciary capacity in violation of this Code section and requesting the discharge of that VA guardian, the court upon proof substantiating the petition shall:

(1) Require a final accounting immediately from a sufficient number of VA guardianships, in reverse chronological order, to bring the VA guardian within compliance of this Code section;

(2) Require final settlements of accounts immediately on the VA guardianships described in paragraph (1) of this subsection; and

(3) Discharge the VA guardian in cases as the court deems proper.



§ 29-7-10. Bond requirements; discharge of surety on bond

(a) A bank or trust company doing business in this state shall not be required to file a bond for any VA guardianship unless required by the department.

(b) Any other person serving as a VA guardian shall execute and file a bond, to be approved by the court, in an amount not less than the sum of the value of the estate, other than real property, at the time of the last accounting and funds estimated to become payable during the ensuing year, which bond shall be a security bond made by a solvent and acceptable surety company in the form required for bonds of guardians or conservators appointed under the general guardianship or conservatorship laws and shall be conditioned as are such bonds. After each annual accounting, the court shall review the amount of the bond and shall order such increase or decrease as shall be warranted by the accounting. No reduction in the bond amount shall affect the liability of the surety for past waste or misconduct of the VA guardian.

(c) A surety on a bond posted pursuant to this Code section shall not be relieved from liability merely because of the expiration of the term of the bond but shall be subject to provisions of law for discharge of a surety applicable to other bonds.



§ 29-7-11. Investment of surplus funds

Every VA guardian shall invest the surplus funds of the ward's estate in such securities or property as authorized under the laws of this state but only upon prior order of the court; except that the funds may be invested, without prior court authorization, in direct unconditional interest-bearing obligations of this state or of the United States or in obligations the interest and principal of which are unconditionally guaranteed by the United States. A signed duplicate or certified copy of the petition for authority to invest surplus funds shall be furnished the proper area office of the department, and notice of hearing on the petition shall be given said office in the case of a VA guardian's account.



§ 29-7-12. Expenditure of ward's estate; insurance; title to new property

(a) A VA guardian shall not apply any portion of the estate of the ward for the support, maintenance, or education of any person other than the ward, the ward's spouse, and the children of the ward who are legally dependent on the ward, except upon order of the court after a hearing, notice of which has been given by certified mail or statutory overnight delivery to the department not less than 30 days prior to a hearing on the petition, unless the department consents in writing to the petition, in which case no hearing need be had.

(b) No VA guardian shall name himself or herself as beneficiary of any insurance policy which insures the life of the ward. As to any insurance policy that is purchased after establishment of the VA guardianship where premiums are or have been paid from benefits, the VA guardian shall ensure that the beneficiary named is the estate of the ward.

(c) All property of a ward having a VA guardian which is purchased with benefits shall be titled in the name of the current VA guardian or any successor VA guardian for ( name of ward ), a beneficiary of the department, further indicating the fact of VA guardianship and the name of the beneficiary on any documents of title. Any such assets which should be prudently insured shall be insured with a policy of insurance denominated in the same manner.



§ 29-7-13. Annual accounting requirements

Every VA guardian shall file with the court annually, in the same manner as provided under the general law for conservators, a full, true, and accurate accounting, on oath, of all moneys received by the VA guardian and disbursements of all moneys, showing the balance in the VA guardian's hands at the date of the accounting and how it is invested. The VA guardian shall list in each accounting all the investments of the ward's funds, showing the amount of each investment, the date made, the interest rate, the date of maturity, the dates and amounts of any liquidations, and the dates and amounts of interest payments. A certified copy of each of accounting filed with the court shall be sent by the court within ten days after the accounting is filed to the office of the department having jurisdiction over the area in which the court is located. Each accounting shall include a computation of commissions allowed and taken during the period covered by the accounting. No accounting shall be allowed or admitted to record for a period of 60 days following the date of filing the accounting.



§ 29-7-14. Failure to file an annual accounting

If any VA guardian fails to file the accounting required by Code Section 29-7-13, the failure shall be grounds for removal. If any VA guardian fails to file any accounting within 30 days after demand is made by the court to do so, the court shall notify the surety for the VA guardian of the failure by certified mail or statutory overnight delivery. Thereafter, on motion of any interested party, including the surety, or on its own motion, the court may enter an order removing the VA guardian without further notice or hearing. Every VA guardian who fails or refuses to file the accounting by the due date shall receive no commission or compensation for any service during that year unless by special order of the court the VA guardian is exonerated from all fault.



§ 29-7-15. Compensation for guardian; reimbursement for premium on bond

(a) As compensation for service, a VA guardian shall earn a commission of 5 percent on all income of the ward coming into the VA guardian's hands during any months while the VA guardian serves. If the ward receives at least $350.00 per month, the minimum fee shall be $35.00 per month.

(b) In the event the ward's monthly service connected disability compensation payment from the department is discontinued or suspended, the VA guardian, subject to court approval which shall be given unless it appears to the court that the estate is unfairly prejudiced or the payment would be a manifest injustice, shall be entitled to 5 percent additional commission on all sums paid out by the VA guardian from the time the disability compensation payment is discontinued or suspended until the time the disability compensation payment is resumed.

(c) In the event that extraordinary services are rendered by the VA guardian, the court, upon petition and after hearing thereon, may authorize additional compensation payable from the estate of the ward. Notice of the petition and hearing shall be given by certified mail or statutory overnight delivery to the department office having jurisdiction over the area in which the ward resides not less than 30 days prior to the hearing on the petition. No compensation shall be allowed on the corpus of an estate received from a previous VA guardian.

(d) A VA guardian shall be allowed to pay from the ward's estate reasonable premiums for any corporate surety on the VA guardian's bond.



§ 29-7-16. Discharge of VA guardian; role of county guardian

(a) A VA guardian, upon filing a petition and making satisfactory accounting, shall be discharged when the ward dies, reaches the age of majority, or is declared competent by the department or the court.

(b) A county guardian who ceases to serve as county guardian continues to serve as a VA guardian at the pleasure of the court for which the VA guardian formerly served as county guardian. The court may at any time require the VA guardian's final accounting and discharge as to any or all VA guardianships which the VA guardian accepted as county guardian, whereupon the court shall appoint as successor VA guardian the new county guardian or other person as shall be requested by the department. A former county guardian may file a petition with the court, a copy of which shall be served by certified mail or statutory overnight delivery upon the area office of the department, together with the VA guardian's final accounting, as to any or all VA guardianships; whereupon the court shall appoint as the VA guardian's successor the new county guardian or other person as shall be designated by the department.



§ 29-7-17. Application of other laws; right to appeal

Except where inconsistent with this chapter, the general guardianship and conservatorship laws of this state and the laws establishing the practice in such matters, including the rights of appeal, shall be applicable to wards and their estates governed by this chapter.



§ 29-7-18. Construction

This chapter shall be construed liberally to secure the beneficial intents and purposes thereof and shall apply only to beneficiaries of the department who are entitled to benefits from the department.






Chapter 8 - County Guardians

§ 29-8-1. County administrators as ex officio county guardians

County administrators as provided for in Article 5 of Chapter 6 of Title 53 are ex officio county guardians and shall serve as guardians or conservators in all cases where appointed by the court.



§ 29-8-2. Bond requirements

In addition to the bond required in Code Section 53-6-41, county guardians shall give another bond with good security, to be judged by the court, in the sum of $5,000.00. The bond shall be payable to the court for the benefit of all concerned. It shall be attested by the judge or clerk of the court and shall be conditioned upon the faithful discharge of the county guardian's duty as such, as required by law. Actions on the bond may be brought by any person aggrieved by the misconduct of the county guardian, as provided by law for actions on the bonds of other guardians.



§ 29-8-3. Letters of guardianship or conservatorship; liability and rights of county guardian

The court shall grant to the county guardian separate letters of guardianship or conservatorship upon each appointment. The county guardian shall be subject to all liabilities and entitled to all the rights and emoluments provided for other guardians or conservators and shall be governed by the law provided for other guardians or conservators.



§ 29-8-4. Additional security on bond

(a) If in the opinion of the court it shall become necessary for the good of any conservatorship placed or about to be placed in the hands of the county guardian for the county guardian to give additional security on the bond or to give additional bond with security, the court shall have the authority to fix the amount of the bond and shall cite the county guardian to appear and show cause, if any, why the additional bond or additional security should not be given.

(b) If upon the hearing the county guardian fails to show good cause why the additional bond or additional security should not be given, the court shall issue an order fixing the amount of the bond and direct the county guardian to give additional security on or before a certain date, which date shall be within 30 days of the date of the order.

(c) Should the county guardian fail, refuse, or neglect to give additional bond or additional security on or before the date fixed in the order of the court and fail to show good cause why further time should be allowed, it shall be the duty of the court to remove the county guardian and to appoint another county guardian for the unexpired term of office. The order of removal shall be recorded as provided for the order of appointment.



§ 29-8-5. Revocation of letters of guardianship or conservatorship or other court orders necessary for good of ward

The court may, for good cause shown, as provided in Code Section 29-5-92, revoke the letters of guardianship or conservatorship of the county guardian, require additional security on the county guardian's bond, or issue any other order as is expedient and necessary for the good of any particular conservatorship in the hands of the county guardian.






Chapter 9 - Court Proceedings

§ 29-9-1. Application of chapter

Except as otherwise specifically provided by law, the provisions of this chapter shall apply to any proceeding in the court that arises under this title. Compliance with the provisions of this chapter shall be deemed to be sufficient for proceedings in the court arising under this title except as otherwise provided in Chapter 11 of Title 9 and Chapter 9 of Title 15.



§ 29-9-2. Appointment of guardian ad litem; representation of persons not sui juris; limited appointment; identification of parties in all petitions

(a) The court in its discretion may at any time appoint a guardian ad litem to represent the interests of a minor, a proposed ward, or a ward in proceedings relating to the guardianship or conservatorship of that individual. However, the appointment of a guardian ad litem does not supersede any specific requirement that individual be served by personal service and the guardian ad litem may not waive personal service for that individual.

(b) Except as provided in subsection (a) of this Code section, when a person who is entitled to notice under any provision of this title is not sui juris, the interests of that person shall be represented in the proceeding by a guardian ad litem; provided, however, that the court may determine for the purpose of the particular proceeding that the natural guardian, if any, or the testamentary guardian, if any, or the duly constituted conservator, if any, or the duly constituted guardian, if any, has no conflict of interest and thus may represent for the purpose of the proceeding a person who is not sui juris. Service upon or notice to a guardian ad litem shall constitute service upon or notice to that person who is not sui juris and no additional service upon or notice to that person shall be required. Waivers, acknowledgments, consents, answers, objections, or other documents executed by a guardian ad litem shall be binding upon the person represented. The guardian ad litem may represent a single person or more than one person or a class of persons with common or nonadverse interests.

(c) Whenever a guardian ad litem is appointed, the court may limit the appointment, may remove the guardian ad litem, or may at any time for cause appoint a successor guardian ad litem.

(d) In every petition filed in the court, the petitioner shall identify each person who requires a guardian ad litem and the name and address of any person who is acting as conservator or guardian of the party. A copy of the letters appointing the conservator or guardian shall be attached to the petition or the petition shall allege such facts as shall show the authority of such conservator or guardian to act; provided, however, that the court may take judicial notice of the issuance of the letters or of the authority.



§ 29-9-3. Counsel as guardian ad litem prohibited; guardian ad litem as counsel prohibited

A person who is appointed as counsel for a ward, proposed ward, or alleged incapacitated person is not eligible to be appointed as guardian ad litem for the same individual, and a person who is appointed as guardian ad litem for a ward, proposed ward, or alleged incapacitated person is not eligible to be appointed as counsel for the same individual.



§ 29-9-4. Personal service; procedure

(a) Except as otherwise provided by law, a party in interest who is a resident of this state is entitled to personal service of any petition and citation for proceedings that are subject to the provisions of this chapter.

(b) Except as otherwise provided in this Code section, personal service shall be made by delivery of a copy of the petition and citation by the sheriff or some other lawful officer at least ten days before the hearing except that, if waived in writing, the ten-day provision shall not apply. An entry of service shall be made on the original and the copy for the party served.

(c) A party who is in the military service may be served by any commissioned officer who shall file with the court a certificate stating that copies of the petition and citation were served in person.

(d) Individuals who are not sui juris shall be served as provided in this chapter or as provided in Code Section 15-9-17.

(e) When personal service is required by this Code section, unless otherwise directed by the court, service may be made by registered or certified mail or statutory overnight delivery if the petitioner so requests in the petition. The court shall cause a copy of the petition and the citation to be sent by registered or certified mail or statutory overnight delivery with return receipt requested and with delivery restricted to addressee only. If the return receipt is not signed by the addressee, dated at least ten days before the date specified in the citation, and received by the court before the date specified in the citation for the filing of objections, service shall be made as otherwise required by this Code section.



§ 29-9-5. Service upon current residence addresses; service by publication

(a) Except as otherwise provided by law or directed by the probate judge pursuant to Code Section 29-9-6, the provisions of this Code section shall apply in cases when a person to be served has a known current residence address outside this state or whose current address is unknown.

(b) Unless all persons have known current residence addresses, the court shall order service to be perfected by publication of the citation in the newspaper in which the sheriff's advertisements are published in the county in which the petition is filed. The citation shall be published once a week for four weeks prior to the date on which objections must be filed. The records of the court shall show the persons notified and the character of the notice given. The published citation shall be directed to the person to be served.

(c) If the current residence address of a person is known, service shall be made by mailing by first-class mail a copy of the petition and the citation.

(d) When service by publication is ordered pursuant to this Code section, compliance with the provisions of this Code section relating to a person to be notified who is known but whose current residence address is unknown shall be equivalent to personal service of a copy of the petition and citation when the fact appears in the records of the court showing the persons notified and the character of the notice given. In the case of a known person whose current residence address is unknown, that person's name shall appear in the records of the court, and the records shall show service by publication as to that person in compliance with this Code section. In any case in which service by publication is granted, one order for publication shall be sufficient and the published citation shall be directed as provided in subsection (b) of this Code section.



§ 29-9-6. Service upon conservator or guardian

If one or more unsuccessful attempts at personal service are made by the sheriff or deputy upon a conservator or guardian appointed in this state at the last known address of the conservator or guardian that appears in the court records and it appears to the court that further attempts are likely to be futile, then service shall be sufficient upon the conservator or guardian if the citation is mailed by first-class mail to the last known address of the conservator or guardian.



§ 29-9-7. Judge's discretion on notice, service, and additional time for proceedings; additional notice requirements for persons residing in another state

(a) The probate judge may direct any additional service or notice or extend the time to respond to any proceedings covered by this title as the judge may determine to be proper in the interest of due process and reasonable opportunity for any party or interest to be heard.

(b) If a petition for appointment of a guardian or conservator is filed and the petition lists any state in which the proposed ward was physically present, including any period of temporary absence, for at least six consecutive months immediately before the filing of the petition or ending within the six months prior to the filing of the petition pursuant to paragraph (17) of subsection (b) of Code Section 29-4-10 or paragraph (19) of subsection (b) of Code Section 29-5-10, in addition to any other notice requirements, notice shall be given by the court to those persons who reside in such other state who are named in the petition pursuant to paragraphs (7) through (9) of subsection (b) of Code Section 29-4-10 or paragraphs (8) through (10) of subsection (b) of Code Section 29-5-10 in such additional manner as the court determines might be reasonably calculated to give actual notice to such persons. Such additional manner may include the publication of notice in the county of such other state in which the proposed ward was physically present, including any period of temporary absence, for at least six consecutive months immediately before the filing of the petition.



§ 29-9-8. Waiver of service or notice; written consent

(a) Service or notice may be waived or acknowledged before or after the filing of the petition. The waiver or acknowledgment of service shall be in writing, signed by the person to be served or some person competent to do so, shall be sworn before the court or a notary public, and shall be filed with the court.

(b) The written consent of a party to the granting of any relief or the entry of any order sought in a proceeding, whether executed before or after the filing of the petition, shall constitute a waiver and acknowledgment of notice and service of the proceedings, waiver of citation, entry of appearance, answer admitting all allegations of facts set forth in the petition as true and correct, and consent to the granting of the relief or the order sought.

(c) A person in military service, regardless of age, shall be permitted to make any waiver, acknowledgment, or consent described in this Code section.



§ 29-9-9. Oaths, affirmations, and affidavits

An oath or affirmation or affidavit required or allowed to be made before or attested by a notary public may be made before any notary public or other officer authorized to administer oaths by the state in which the oath or affirmation or affidavit is made. The oath or affirmation or affidavit, if made outside this state, shall have the same force and effect as if it had been made before an officer of this state authorized to administer oaths. The official attestation of the officer before whom the oath or affirmation or affidavit is made shall be prima-facie evidence of the official character of the officer and that the officer was authorized by law to administer oaths.



§ 29-9-10. Oath by department delegate

When appointed pursuant to subsection (b.1) of Code Section 29-4-3, a duly appointed delegate of the Department of Human Services is authorized to take the oath of guardianship before the judge of any probate court of this state.



§ 29-9-11. Verification of petitions and returns; consolidation and transfer of proceedings

(a) Every petition and return filed in the court shall be verified by an oath sworn to or affirmed before the court or a notary public.

(b) Where appropriate, petitions for separate appointments, such as the appointment of a guardian and a conservator or the appointment of a guardian and an emergency guardian, may be consolidated into one petition and the filing and giving of notice of the petitions may occur simultaneously.

(c) If the petition for the appointment of a guardian or a conservator of a minor or a proposed ward is originally filed in the county in which the minor or proposed ward is found, on motion of either party, if appropriate, the case may be transferred to the county of the minor's or proposed ward's domicile.



§ 29-9-12. Issuance of citations

(a) For purposes of this Code section, the terms "citation" and "notice" shall have the same meaning unless the context otherwise requires.

(b) Upon the filing of a petition, a citation shall be issued addressed to the persons required to be served or entitled to notice; provided, however, if all parties have acknowledged service and assented to the petition, no citation need issue. The citation shall state that any objection must be made in writing and shall designate the date on or before which objections must be filed in the court. The citation shall also state whether the hearing shall take place on a certain date or be specially scheduled for a later date. With respect to all proceedings under this title, the citation, if any, may state that if no objections are filed, the petition may be granted without a hearing.



§ 29-9-13. Satisfaction of requirements of authentication or exemplification

(a) Except as otherwise provided by law or directed by the judge with respect to any particular proceeding, the date on or before which any objection is required to be filed shall be not less than ten days after the date the person is personally served. For persons within the United States who are served by registered or certified mail or statutory overnight delivery, return receipt requested, the date on or before any objection is required to be filed shall not be less than 14 days from the date of mailing or delivering; provided, however, that if a return receipt from any recipient is received by the court within 14 days from the date of mailing or delivering, the date on or before which any objection is required to be filed by such recipient shall be ten days from the date of receipt as shown on the return receipt. For a person outside the United States who is served by registered or certified mail or statutory overnight delivery, return receipt requested, the date on or before any objection is required to be filed shall not be less than 30 days from the date the citation is mailed or delivered; provided, however, that if the return receipt from any recipient is received by the court during such 30 day period the date on or before which any objection is required to be filed by such recipient shall not be earlier than ten days from the date of receipt shown on such return receipt. For a person served by publication, the date on or before which any objection is required to be filed shall be no sooner than the first day of the week following publication once each week for four weeks.

(b) Except as otherwise provided by law or directed by the judge with respect to any particular proceeding, the date on which any required hearing shall be held shall be the date by which any objection is required to be filed or such later date as the court may specify. When the matter is set for hearing on a date that was not specified in the citation, the court shall send by first-class mail a notice of the time of the hearing to the petitioner and all parties who have served responses at the addresses given by each of them in their pleadings.

(c) Notwithstanding the other provisions of this Code section, the date by which objections must be filed or on which the hearing shall be held shall be no earlier than ten days after the date of service on any person who is entitled to personal service.



§ 29-9-13.1. Authentication of documents

Whenever it is required that a document which is to be filed in the court be authenticated or exemplified, such requirement shall be met by complying with the provisions of Code Section 24-9-922 and paragraphs (1) through (4) of Code Section 24-9-902 and such full faith and credit shall be given to the document as is provided in such Code sections.



§ 29-9-14. Court ordered hearings

The court on its own motion may order a hearing on any matter related to a conservatorship or guardianship even if no objection is filed.



§ 29-9-15. Compensation for legal counsel or guardian ad litem

Any legal counsel or guardian ad litem who is appointed by the court in a guardianship or conservatorship proceeding shall be awarded reasonable fees commensurate with the tasks performed and time devoted to the proceeding, including any appeals.



§ 29-9-16. Compensation to physicians, psychologists, or licensed clinical social workers

For the evaluation or examination required by subsection (d) of Code Section 29-4-11 or subsection (d) of Code Section 29-5-11, the evaluating physician, psychologist, or licensed clinical social worker shall receive a reasonable fee commensurate with the task performed, plus actual expenses. For the hearing under subsection (d) of Code Section 29-4-12 or subsection (d) of Code Section 29-5-12, the evaluating physician, psychologist, or licensed clinical social worker shall receive an amount not to exceed $75.00 plus actual expenses.



§ 29-9-17. Court ordered instruction for conservator or guardian

At the time of appointment and at any time throughout the conservatorship or guardianship, the court may order the conservator or guardian to undergo such instruction as the court deems appropriate.



§ 29-9-18. Sealing of records on conservatorship or guardianship

(a) All of the records relating to any minor or adult guardianship or conservatorship that is granted under this title shall be kept sealed, except for a record of the names and addresses of the minor, ward, and guardian or conservator and their legal counsel of record and the date of filing, granting, and terminating the guardianship or conservatorship. The sealed records may be examined by the ward and the ward's legal counsel, the minor, the minor's parents, and the minor's legal counsel, the guardian or conservator and the guardian or conservator's legal counsel, and any surety for the conservator and legal counsel for the surety at any time.

(b) A request by other interested parties to examine the sealed records shall be by petition to the court and the ward and guardian or conservator shall have at least 30 days' prior written notice of a hearing on the petition; provided, however, that for good cause shown to the court, the court may shorten such notice period or grant the petition without notice. The matter shall come before the court in chambers. The order allowing access shall be granted upon a finding that the public interest in granting access to the sealed records clearly outweighs the harm otherwise resulting to the privacy of the person in interest, and the court shall limit the portion of the file to which access is granted to that which is required to meet the legitimate needs of the petitioner.



§ 29-9-19. Petitioner for guardian or conservator to submit to criminal history records check

(a) As used in this Code section, the term "criminal history record information" means information collected by criminal justice agencies on individuals consisting of identifiable descriptions and notations of arrests, detentions, indictments, accusations, information, or other formal charges, and any disposition arising therefrom, sentencing, correctional supervision, and release.

(b) The court may require a petitioner seeking to become a guardian or conservator, or a nominated guardian or conservator if such person is different from the petitioner, to submit to a criminal history records check. The petitioner or nominee shall submit his or her fingerprints to the Georgia Crime Information Center with the appropriate fee. The Georgia Crime Information Center shall promptly transmit the fingerprints to the Federal Bureau of Investigation for a search of its records and shall obtain a report containing criminal history record information. The Georgia Crime Information Center shall also promptly conduct a search of its records and any records to which it has access. The Georgia Crime Information Center shall provide a report of the petitioner's or nominee's criminal history record information to the court for its consideration in determining the suitability of the petitioner or nominee to serve as a guardian or conservator.






Chapter 10 - Public Guardians

§ 29-10-1. "Public guardian" defined

As used in this chapter, the term "public guardian" means an individual or private entity, including a nonprofit entity, who meets the qualifications required in this chapter and has registered with and been duly approved by the probate court to serve as a public guardian of an adult pursuant to Code Section 29-4-3.



§ 29-10-2. Oath of guardianship

When appointed pursuant to subsection (b.1) of Code Section 29-4-3, a public guardian is authorized to take the oath of guardianship before the judge of any probate court of this state. In the event of a public guardian that is a private entity, the employee or agent of such entity who will have direct contact with the ward shall take the oath required by this Code section.



§ 29-10-3. Qualifications and requirements; training

(a) To be eligible to serve as a public guardian, an individual must:

(1) Be at least 18 years of age;

(2) Submit to a criminal background check with satisfactory results as prescribed by the Division of Aging Services of the Department of Human Services;

(3) Submit to an investigation of the individual's credit history as prescribed by the Division of Aging Services of the Department of Human Services;

(4) Attend and complete at least 20 hours of training approved by the Division of Aging Services of the Department of Human Services, including but not limited to training conducted by such division, a professional association, or by the probate court;

(5) Demonstrate competency, education, and experience in guardianships, social work, or case management; and fiduciary integrity to perform the duties of a public guardian;

(6) Demonstrate competency and ability to carry out the values of the ward; and

(7) Agree to abide by the provisions of this chapter and to serve when appointed as public guardian without the ability to decline, except as provided for in Chapter 4 of this title.

(b) To be eligible to serve as a public guardian, an entity must:

(1) Maintain an appropriate level of liability insurance covering all employees and agents who will have direct contact with a ward in an amount or amounts approved by the probate court;

(2) Maintain a record for each employee and agent who will have direct contact with a ward and ensure that each such employee and agent submits to and meets the requirements of subsection (a) of this Code section;

(3) Submit to an investigation of the entity's financial records; and

(4) Agree to abide by the provisions of this chapter and to serve when appointed as public guardian without the ability to decline, except as provided for in Chapter 4 of this title.

(c) An individual or entity shall submit all required documentation as specified by the probate court to show that such individual or entity and such entity's employees and agents meet the requirements of this Code section.

(d) After completion of the initial training, a public guardian or employee or agent of a public guardian who will have direct contact with a ward, if an entity, must complete at least 20 additional hours of training every two years. The initial and subsequent training shall include, but not be limited to, instruction in:

(1) Basic principles of guardianship;

(2) Rights of the ward;

(3) Alternatives to guardianship;

(4) Court procedures;

(5) Legal duties, responsibilities, and roles of guardians;

(6) Fiduciary responsibilities, record keeping, reporting, administrative duties, intake process, and planning;

(7) Availability of resources, public benefits, and social services;

(8) Health care and end-of-life planning;

(9) Mental, developmental, and physical disabilities;

(10) Communications;

(11) Case management; and

(12) Property management.

(e) Any costs incurred by a public guardian to comply with these requirements shall be at the expense of the individual or private entity and shall not be paid with the assets of any ward.



§ 29-10-4. Registration with the probate court; registration lists

(a) An individual who meets the requirements of Code Section 29-10-3 may be registered as a public guardian in the probate court of the county in which he or she is domiciled upon approval by the probate court. Such individual may also be registered in the probate court of other counties within a reasonable distance of the county in which he or she is domiciled as approved by such other probate courts.

(b) A private entity that meets the requirements of Code Section 29-10-3 may be registered as a public guardian in the probate court of any county upon approval by such probate court.

(c) The probate court of a county shall have the sole discretion regarding the approval and registration of public guardians. Each probate court shall maintain a list of public guardians who have been registered and approved in its county. The Division of Aging Services of the Department of Human Services shall maintain a master list of registered public guardians throughout the state; and the probate courts shall submit, on January 1 and July 1 of each year or more often as required by the division, the list of registered public guardians in each county to the Division of Aging Services.

(d) The Division of Aging Services of the Department of Human Services shall develop a standard form that may be used by probate courts in registering public guardians.



§ 29-10-5. Bond

A public guardian shall give bond with good security, to be judged by the court, in a sum of not less than $10,000.00. The bond shall be payable to the court for the benefit of all concerned. It shall be attested by the judge or clerk of the court and shall be conditioned upon the faithful discharge of the public guardian's duty as such, as required by law.



§ 29-10-6. Letters of guardianship

The court shall grant to the public guardian separate letters of guardianship upon each appointment. The public guardian shall be subject to all liabilities and entitled to all the rights and emoluments provided for other guardians and shall be governed by the law provided for other guardians.



§ 29-10-7. Record keeping and reporting; required visits to ward; limitations on number of wards; cooperation with county guardians and conservators

(a) A public guardian shall keep and maintain proper financial, case control, and statistical records on all matters in which the public guardian serves as guardian.

(b) No report or disclosure of the ward's personal or medical records shall be made except as required or authorized by law.

(c) A public guardian shall file an annual report with the probate court on the operations of the public guardian for the preceding year, in writing, by August 1.

(d) Within six months of appointment as a public guardian, such public guardian shall submit to the probate court for placement in the ward's guardianship file a report on the public guardian's efforts to locate a family member or friend or other individual included in subsection (b) of Code Section 29-4-3 to act as the guardian of the ward and a report on the ward's potential to be restored to capacity.

(e) The public guardian or employee or agent of a public guardian, if a private entity, shall visit the ward at least four times per year and more often as necessary.

(f) A public guardian who is an individual shall serve no more than five wards at any one time. A public guardian that is an entity shall serve no more than 30 wards at any one time. In the discretion of the probate court, these maximum ratios may be increased or decreased for a particular public guardian, in light of all relevant circumstances.

(g) Public guardians, county guardians, and conservators shall be required to work cooperatively together when appointed for the same ward.



§ 29-10-8. Additional security on the bond or additional bond

(a) The probate court may require a public guardian to give additional security on the bond or to give an additional bond with security. The court shall have the authority to fix the amount of the bond and shall cite the public guardian to appear and show cause, if any, why the additional bond or security should not be given.

(b) If upon the hearing the public guardian fails to show good cause why the additional bond or additional security should not be given, the court shall issue an order fixing the amount of the bond and direct the public guardian to give additional security on or before a certain date, which date shall be within 30 days of the date of the order.

(c) Should the public guardian fail, refuse, or neglect to give additional bond or additional security on or before the date fixed in the order of the court and fail to show good cause why further time should be allowed, it shall be the duty of the court to remove the public guardian and to appoint another public guardian for the unexpired term of office. The order of removal shall be recorded as provided for the order of appointment.



§ 29-10-9. Revocation of letters of guardianship

The court may, for good cause shown, revoke the letters of guardianship of the public guardian, require additional security on the public guardian's bond, or issue any other order as is expedient and necessary for the good of any particular guardianship in the hands of the public guardian.



§ 29-10-10. Compensation

Public guardians shall receive compensation for their services in accordance with the provisions of Chapter 4 of this title. However, for wards who have insufficient resources or income to pay the compensation provided for in Chapter 4 of this title, at the discretion of the probate court judge, a request for payment for the public guardian to the Division of Aging Services of the Department of Human Services, as provided for in Code Section 29-10-11, shall be made. A public guardian shall be paid the compensation provided for in Chapter 4 of this title pursuant to Code Section 29-10-11 to the extent that the available funds can meet that expense or, at the discretion of the judge, the public guardian's actual expenses may be reimbursed from the funds pursuant to Code Section 29-10-11.



§ 29-10-11. Appropriation of funds for compensation in certain circumstances

(a) The General Assembly is authorized to appropriate state funds, by line item appropriation, for the purpose of providing compensation to public guardians for services to wards who have insufficient resources or income to pay the compensation provided for in Chapter 4 of this title.

(b) Any such funds appropriated shall be administered by the Division of Aging Services of the Department of Human Services and paid, if funds are available, upon submission of appropriate documentation by the probate court pursuant to Code Section 29-10-10.






Chapter 11 - Uniform Adult Guardianship and Conservatorship Proceedings Jurisdiction Act

Article 1 - General Provisions

§ 29-11-1. Short title

This chapter shall be known and may be cited as the "Uniform Adult Guardianship and Conservatorship Proceedings Jurisdiction Act."



§ 29-11-2. Definitions

As used in this chapter, the term:

(1) "Conservatorship order" means an order appointing a conservator or other order related to management of an adult's property.

(2) "Conservatorship proceeding" means a judicial proceeding in which a conservatorship order is sought or has been issued.

(3) "Emergency" means a circumstance that likely will result in substantial harm to a respondent's health, safety, or welfare and for which the appointment of a guardian is necessary because no other person has authority and is willing to act on the respondent's behalf.

(4) "Guardianship order" means an order appointing a guardian.

(5) "Guardianship proceeding" means a judicial proceeding in which an order for the appointment of a guardian is sought or has been issued.

(6) "Home state" means the state in which the respondent was physically present, including any period of temporary absence, for at least six consecutive months immediately before the filing of a petition for a conservatorship order or the appointment of a guardian or, if none, the state in which the respondent was physically present, including any period of temporary absence, for at least six consecutive months ending within the six months prior to the filing of the petition.

(7) "Incapacitated person" means an adult for whom a guardian has been appointed, including a ward, as defined in paragraph (27) of Code Section 29-1-1.

(8) "Party" means the respondent, petitioner, guardian, conservator, or any other person allowed by the court to participate in a guardianship proceeding or conservatorship proceeding.

(9) "Person," except in the term "incapacitated person" or "protected person," means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality or any other legal or commercial entity.

(10) "Protected person" means an adult for whom a conservatorship order has been issued, including a ward, as defined in paragraph (27) of Code Section 29-1-1.

(11) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(12) "Respondent" means an adult for whom a conservatorship order or the appointment of a guardian is sought, including a proposed ward as defined in paragraph (16) of Code Section 29-1-1.

(13) "Significant-connection state" means a state, other than the home state, with which a respondent has a significant connection other than mere physical presence and in which substantial evidence concerning the respondent is available.

(14) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, a federally recognized Indian tribe, or any territory or insular possession subject to the jurisdiction of the United States.



§ 29-11-3. Treatment of foreign countries

A court of this state may treat a foreign country as if it were a state for the purpose of applying this article and Articles 2, 3, and 5 of this chapter.



§ 29-11-4. Communication with out of state courts

(a) A court of this state may communicate with a court in another state concerning a proceeding arising under this chapter. The court may allow the parties to participate in the communication. Except as otherwise provided in subsection (b) of this Code section, the court shall make a record of the communication. The record may be limited to the fact that the communication occurred.

(b) Courts may communicate concerning schedules, calendars, court records, and other administrative matters without making a record.



§ 29-11-5. Appropriate requests to and from courts of other jurisdictions

(a) In a guardianship proceeding or conservatorship proceeding in this state, a court of this state may request the appropriate court of another state to do any of the following:

(1) Hold an evidentiary hearing;

(2) Order a person in that state to produce evidence or give testimony pursuant to procedures of that state;

(3) Order that an evaluation or assessment be made of the respondent;

(4) Order any appropriate investigation of a person involved in a proceeding;

(5) Forward to the court of this state a certified copy of the transcript or other record of a hearing under paragraph (1) of this subsection or any other proceeding, any evidence otherwise produced under paragraph (2) of this subsection, and any evaluation or assessment prepared in compliance with an order under paragraph (3) or (4) of this subsection;

(6) Issue any order necessary to assure the appearance in the proceeding of a person whose presence is necessary for the court to make a determination, including the respondent or the incapacitated person or protected person; or

(7) Issue an order authorizing the release of medical, financial, criminal, or other relevant information in that state, including protected health information as defined in 45 C.F.R. 160.103, as amended.

(b) If a court of another state in which a guardianship proceeding or conservatorship proceeding is pending requests a court of this state to do any action included in subsection (a) of this Code section, such court of this state shall have jurisdiction for the limited purpose of granting the request or making reasonable efforts to comply with the request.



§ 29-11-6. Procedure for testimony of out of state witnesses

(a) In a guardianship proceeding or conservatorship proceeding, in addition to other procedures that may be available, testimony of a witness who is located in another state may be offered by deposition or other means allowable in this state for testimony taken in another state. The court on its own motion may order that the testimony of a witness be taken in another state and may prescribe the manner in which and the terms upon which the testimony is to be taken.

(b) In a guardianship proceeding or conservatorship proceeding, a court in this state may permit a witness located in another state to be deposed or to testify by telephone or audiovisual or other electronic means. A court of this state shall cooperate with the court of the other state in designating an appropriate location for the deposition or testimony.






Article 2 - Jurisdiction

§ 29-11-10. Determination of connection with state

In determining under Code Section 29-11-12 and subsection (e) of Code Section 29-11-20 whether a respondent has a significant connection with a particular state, the court shall consider:

(1) The location of the respondent's family and other persons required to be notified of the guardianship proceeding or conservatorship proceeding;

(2) The length of time the respondent at any time was physically present in the state and the duration of any absence;

(3) The location of the respondent's property;

(4) The extent to which the respondent has ties to the state such as voting registration, state or local tax return filing, vehicle registration, driver's license, social relationship, and receipt of services; and

(5) The extent to which the respondent considers or, in the absence of an impairment of mental faculties, would consider himself or herself to have a significant connection with the state.



§ 29-11-11. Exclusive jurisdiction for appointment

This article provides the exclusive jurisdictional basis for a court of this state to appoint a guardian or issue a conservatorship order for an adult.



§ 29-11-12. Requirements for jurisdiction

A court of this state has jurisdiction to appoint a guardian or issue a conservatorship order for a respondent if:

(1) This state is the respondent's home state;

(2) On the date the petition is filed, this state is a significant-connection state and:

(A) The respondent does not have a home state or a court of the respondent's home state has declined to exercise jurisdiction because this state is a more appropriate forum; or

(B) The respondent has a home state, a petition for an appointment or order is not pending in a court of that state or another significant-connection state, and, before the court makes the appointment or issues the order:

(i) A petition for an appointment or order is not filed in the respondent's home state;

(ii) An objection to the court's jurisdiction is not filed by a person required to be notified of the proceeding; and

(iii) The court in this state concludes that it is an appropriate forum under the factors set forth in Code Section 29-11-15;

(3) This state does not have jurisdiction under either paragraph (1) or (2) of this Code section, the respondent's home state and all significant-connection states have declined to exercise jurisdiction because this state is the more appropriate forum, and jurisdiction in this state is consistent with the Constitutions of this state and the United States; or

(4) The requirements for special jurisdiction under Code Section 29-11-13 are met.



§ 29-11-13. Special jurisdiction; emergency appointment of guardian

(a) A court of this state lacking jurisdiction under paragraphs (1) through (3) of Code Section 29-11-12 has special jurisdiction to do any of the following:

(1) Appoint a guardian in an emergency for a term not exceeding 90 days for a respondent who is physically present in this state;

(2) Issue a conservatorship order with respect to real or tangible personal property located in this state; or

(3) Appoint a guardian or conservator for an incapacitated person or protected person for whom a provisional order to transfer the proceeding from another state has been issued under procedures similar to Code Section 29-11-20.

(b) If a petition for the appointment of a guardian in an emergency is brought in this state and this state was not the respondent's home state on the date the petition was filed, the court shall dismiss the proceeding at the request of the court of the home state, if any, whether dismissal is requested before or after the emergency appointment.



§ 29-11-14. Special jurisdiction; emergency appointment of guardian

Except as otherwise provided in Code Section 29-11-13, a court that has appointed a guardian or issued a conservatorship order consistent with this chapter shall have exclusive and continuing jurisdiction over the proceeding until it is terminated by the court or the appointment or order expires by its own terms.



§ 29-11-15. Declining exercise of jurisdiction; factors for determining jurisdiction

(a) A court of this state having jurisdiction under Code Section 29-11-12 to appoint a guardian or conservator may decline to exercise its jurisdiction if it determines at any time that a court of another state is a more appropriate forum.

(b) If a court of this state declines to exercise its jurisdiction under subsection (a) of this Code section, it shall either dismiss or stay the proceeding. The court may impose any condition the court considers just and proper, including the condition that a petition for the appointment of a guardian or issuance of a conservatorship order be filed promptly in another state.

(c) In determining whether it is an appropriate forum, the court shall consider all relevant factors, including:

(1) Any expressed preference of the respondent;

(2) Whether abuse, neglect, or exploitation of the respondent has occurred or is likely to occur and which state could best protect the respondent from the abuse, neglect, or exploitation;

(3) The length of time the respondent was physically present in or was a legal resident of this or another state;

(4) The distance of the respondent from the court in each state;

(5) The financial circumstances of the respondent's estate;

(6) The nature and location of the evidence;

(7) The ability of the court in each state to decide the issue expeditiously and the procedures necessary to present evidence;

(8) The familiarity of the court of each state with the facts and issues in the proceeding; and

(9) If an appointment were made, the court's ability to monitor the conduct of the guardian or conservator.



§ 29-11-16. Unjustifiable conduct leading to jurisdiction

(a) If at any time a court of this state determines that it acquired jurisdiction to appoint a guardian or issue a conservatorship order because of unjustifiable conduct, the court may:

(1) Decline to exercise jurisdiction;

(2) Exercise jurisdiction for the limited purpose of fashioning an appropriate remedy to ensure the health, safety, and welfare of the respondent or the protection of the respondent's property or prevent a repetition of the unjustifiable conduct, including staying the proceeding until a petition for the appointment of a guardian or issuance of a conservatorship order is filed in a court of another state having jurisdiction; or

(3) Continue to exercise jurisdiction after considering:

(A) The extent to which the respondent and all persons required to be notified of the proceedings have acquiesced in the exercise of the court's jurisdiction;

(B) Whether it is a more appropriate forum than the court of any other state under the factors set forth in subsection (c) of Code Section 29-11-15; and

(C) Whether the court of any other state would have jurisdiction under factual circumstances in substantial conformity with the jurisdictional standards of Code Section 29-11-12.

(b) If a court of this state determines that it acquired jurisdiction to appoint a guardian or issue a conservatorship order because a party seeking to invoke its jurisdiction engaged in unjustifiable conduct, it may assess against that party necessary and reasonable expenses, including attorney's fees, investigative fees, court costs, communication expenses, witness fees and expenses, and travel expenses. The court may not assess fees, costs, or expenses of any kind against this state or a governmental subdivision, agency, or instrumentality of this state unless authorized by law other than this chapter.



§ 29-11-17. Notice required; process for service

(a) If a petition for the appointment of a guardian or issuance of a conservatorship order is brought in this state and this state was not the respondent's home state on the date the petition was filed, in addition to complying with the notice requirements of this state, notice of the petition must be given to those persons that would be entitled to notice of the petition if a proceeding were brought in the respondent's home state. The notice must be given in the same manner as notice is required to be given in this state.

(b) If compliance with the notice requirements under subsection (a) of this Code section would require personal service on any person outside this state, a court of competent jurisdiction in this state may order that such person be served by registered or certified mail or statutory overnight delivery, in the manner provided in subsection (e) of Code Section 29-9-4, or by a special process server, if the petitioner so requests in the petition or on the court's own motion.

(c) If compliance with the notice requirements under subsection (a) of this Code section would require service on any person outside this state that is not sui juris, such person shall be served in a manner provided in subsection (d) of Code Section 29-9-4.



§ 29-11-18. Multiple court jurisdictional rules

Except for a petition for the appointment of a guardian in an emergency or issuance of a conservatorship order limited to property located in this state under paragraph (1) or (2) of subsection (a) of Code Section 29-11-13, if a petition for the appointment of a guardian or issuance of a conservatorship order is filed in this state and in another state and neither petition has been dismissed or withdrawn, the following rules shall apply:

(1) If the court in this state has jurisdiction under Code Section 29-11-12, it may proceed with the case unless a court in another state acquires jurisdiction under provisions similar to Code Section 29-11-12 before the appointment or issuance of the order; and

(2) If the court in this state does not have jurisdiction under Code Section 29-11-12, whether at the time the petition is filed or at any time before the appointment or issuance of the order, the court shall stay the proceeding and communicate with the court in the other state. If the court in the other state has jurisdiction, the court in this state shall dismiss the petition unless the court in the other state determines that the court in this state is a more appropriate forum.






Article 3 - Transfers

§ 29-11-20. Transfer proceedings to another state; notice; hearing; provisional orders; required findings; finalization; denial of petition

(a) A guardian or conservator appointed in this state may petition the court to transfer the guardianship or conservatorship to another state.

(b) Notice of a petition under subsection (a) of this Code section shall be given to the persons that would be entitled to notice of a petition in this state for the appointment of a guardian or conservator.

(c) On the court's own motion or on request of the guardian or conservator, the incapacitated person or protected person, or other person required to be notified of the petition, the court shall hold a hearing on a petition filed pursuant to subsection (a) of this Code section.

(d) The court shall issue an order provisionally granting a petition to transfer a guardianship and shall direct the guardian to petition for guardianship in the other state if the court is satisfied that the guardianship will be accepted by the court in the other state and the court finds that:

(1) The incapacitated person is physically present in or is reasonably expected to move permanently to the other state;

(2) An objection to the transfer has not been made or, if an objection has been made, the objector has not established that the transfer would be contrary to the interests of the incapacitated person; and

(3) Plans for care and services for the incapacitated person in the other state are reasonable and sufficient.

(e) The court shall issue a provisional order granting a petition to transfer a conservatorship and shall direct the conservator to petition for conservatorship in the other state if the court is satisfied that the conservatorship will be accepted by the court of the other state and the court finds that:

(1) The protected person is physically present in or is reasonably expected to move permanently to the other state or the protected person has a significant connection to the other state considering the factors in Code Section 29-11-10;

(2) An objection to the transfer has not been made or, if an objection has been made, the objector has not established that the transfer would be contrary to the interests of the protected person; and

(3) Adequate arrangements will be made for management of the protected person's property.

(f) The court shall issue a final order confirming the transfer and terminating the guardianship or conservatorship upon its receipt of:

(1) A provisional order accepting the proceeding from the court to which the proceeding is to be transferred which is issued under provisions similar to Code Section 29-11-21; and

(2) The documents required to terminate a guardianship or conservatorship in this state.



§ 29-11-21. Petition for acceptance; notice; hearing; provisional and final orders; modification to conform to law

(a) To confirm transfer of a guardianship or conservatorship transferred to this state under provisions similar to Code Section 29-11-20, the guardian or conservator must petition the court in this state to accept the guardianship or conservatorship. The petition must include a certified copy of the other state's provisional order of transfer.

(b) Notice of a petition under subsection (a) of this Code section shall be given to those persons that would be entitled to notice if the petition were a petition for the appointment of a guardian or issuance of a conservatorship order in both the transferring state and this state. The notice must be given in the same manner as notice is required to be given in this state.

(c) On the court's own motion or on request of the guardian or conservator, the incapacitated person or protected person, or other person required to be notified of the proceeding, the court shall hold a hearing on a petition filed pursuant to subsection (a) of this Code section.

(d) The court shall issue an order provisionally granting a petition filed under subsection (a) of this Code section unless:

(1) An objection is made and the objector establishes that transfer of the proceeding would be contrary to the interests of the incapacitated person or protected person; or

(2) The guardian or conservator is ineligible for appointment in this state.

(e) The court shall issue a final order accepting the proceeding and appointing the guardian or conservator as guardian or conservator in this state upon its receipt from the court from which the proceeding is being transferred of a final order issued under provisions similar to Code Section 29-11-20 transferring the proceeding to this state.

(f) Not later than 90 days after issuance of a final order accepting transfer of a guardianship or conservatorship, the court shall determine whether the guardianship or conservatorship needs to be modified to conform to the law of this state.

(g) In granting a petition under this Code section, the court shall recognize a guardianship order or conservatorship order from the other state, including the determination of the incapacitated person's or protected person's incapacity and the appointment of the guardian or conservator.

(h) The denial by a court of this state of a petition to accept a guardianship or conservatorship transferred from another state does not affect the ability of the guardian or conservator to seek appointment as guardian or conservator in this state under Article 2 of Chapter 4 and Article 2 of Chapter 5 of this title if the court has jurisdiction to make an appointment other than by reason of the provisional order of transfer.






Article 4 - Registration and Enforcement

§ 29-11-30. Registration of guardianship order

If a guardian has been appointed in another state and a petition for the appointment of a guardian is not pending in this state, the guardian appointed in the other state, after giving notice to the appointing court of an intent to register, may register the guardianship order in this state by filing as a foreign judgment in a court, in any appropriate county of this state, certified copies of the order and letters of office. The provisions of this Code section shall apply only if the other state has adopted the "Uniform Adult Guardianship and Conservatorship Proceedings Jurisdiction Act" in substantially the same form.



§ 29-11-31. Registration of conservatorship order

If a conservator has been appointed in another state and a petition for a conservatorship order is not pending in this state, the conservator appointed in the other state, after giving notice to the appointing court of an intent to register, may register the conservatorship order in this state by filing as a foreign judgment in a court of this state, in any county in which property belonging to the protected person is located, certified copies of the order and letters of office and of any bond. The provisions of this Code section shall apply only if the other state has adopted the "Uniform Adult Guardianship and Conservatorship Proceedings Jurisdiction Act" in substantially the same form.



§ 29-11-32. Exercise of powers authorized; enforcement

(a) Upon registration of a guardianship order or conservatorship order from another state, the guardian or conservator may exercise in this state all powers authorized in the order of appointment except as prohibited under the laws of this state, including maintaining actions and proceedings in this state and, if the guardian or conservator is not a resident of this state, subject to any conditions imposed upon nonresident parties.

(b) A court of this state may grant any relief available under this chapter and other law of this state to enforce a registered order.






Article 5 - Uniformity

§ 29-11-40. Promotion of uniformity

In applying and construing this chapter, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



§ 29-11-41. Construction with federal law

This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001, et seq., but does not modify, limit, or supersede Section 101(c) of that act, 15 U.S.C. Section 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of that act, 15 U.S.C. Section 7003(b).



§ 29-11-42. Application

(a) This chapter shall apply to guardianship proceedings and conservatorship proceedings begun on or after July 1, 2016.

(b) Articles 1, 3, and 4 of this chapter and Code Sections 29-11-40 and 29-11-41 shall apply to proceedings begun before July 1, 2016, regardless of whether a guardianship order or conservatorship order has been issued.












Title 30 - Handicapped Persons

Chapter 1 - General Provisions

§ 30-1-1. "Deaf person" defined

As used in this title, the term "deaf person" means any person whose hearing is totally impaired or whose hearing is so seriously impaired as to prohibit the person from understanding oral communications spoken in a normal conversational tone.



§ 30-1-2. Public employment of physically disabled persons

It is the policy of this state that blind, visually disabled, deaf, and otherwise physically disabled persons shall be employed in the service of the state or political subdivisions of the state, in the public schools, and in all other employment supported in whole or in part by public funds on the same terms and conditions as able-bodied persons, unless it is shown that the particular disability prevents the performance of the work involved.



§ 30-1-3. Identification carried by persons suffering blackouts; duties of law enforcement officers finding persons in semiconscious or unconscious condition

(a) Any person who suffers from epilepsy, diabetes, a cardiac condition, or any other type of illness which causes temporary blackouts, semiconscious periods, or complete unconsciousness is authorized to wear an identification bracelet or metal tag or carry an identification card with the person's name, type of illness, physician's name, and medication required engraved, stamped, or imprinted thereon.

(b) Before any person who is found in a semiconscious or unconscious condition may be charged with a crime, it shall be the duty of all law enforcement officers in this state to make a diligent effort to determine if such person is an epileptic or diabetic or a person who is suffering from any other type of illness which would cause semiconsciousness or unconsciousness. If any law enforcement officer shall determine that such a person is actually suffering from an affliction which would cause semiconsciousness or unconsciousness, it shall be his duty to notify such person's physician immediately or to have such person immediately transported to a physician or to some facility where the services of a physician are available.

(c) Any person who willfully and knowingly falsifies such identification or deliberately misrepresents such an illness shall be guilty of a misdemeanor.



§ 30-1-4. Council on the Deaf

Reserved. Repealed by Ga. L. 2001, p. 873, § 9, effective July 1, 2001.



§ 30-1-5. "Hearing impaired person" defined; Georgia Commission on Hearing Impaired and Deaf Persons

(a) For purposes of this Code section, the term "hearing impaired person" means any person who, absent the aid of a hearing device, has any degree of impairment in the ability to apprehend sound.

(b) (1) (A) There is created the Georgia Commission on Hearing Impaired and Deaf Persons, which shall consist of seven members. Five members shall be appointed by the Governor, one member shall be appointed by the Senate Committee on Assignments, and one member shall be appointed by the Speaker of the House of Representatives. At least two of the members shall be hearing impaired persons, and the remaining five members of the commission shall be selected from among parents of children who are hearing impaired persons, persons who are involved with hearing impaired persons or programs, and representatives of private providers of services to hearing impaired persons. Each commission member shall serve for a three-year term and until a successor is appointed and qualified. No member shall serve more than two consecutive terms. Any vacancy on the commission for any reason other than expiration of term shall be filled in the same manner as the original appointment for the remainder of the unexpired term.

(B) The commission shall select one member as chairperson.

(C) The commission shall be attached to the Department of Human Services for administrative purposes only as provided by Code Section 50-4-3.

(2) Members of the commission shall serve as such without compensation.

(3) The commission shall serve as the principal agency of the state to advocate on behalf of hearing impaired persons by working to ensure those persons have equal access to the services, programs, and opportunities available to others.

(4) The commission shall:

(A) Assist hearing impaired persons and parents of hearing impaired persons who are students in advocating for equal access to services, programs, and opportunities;

(B) Advise the Governor, General Assembly, commissioner of human services, and commissioner of community health on the development of policies, programs, and services affecting hearing impaired persons and on the use of appropriate federal and state moneys for such purposes;

(C) Create a public awareness of the special needs and potential of hearing impaired persons;

(D) Provide the Governor, General Assembly, commissioner of human services, and commissioner of community health with a review of ongoing services, programs, and proposed legislation affecting hearing impaired persons;

(E) Advise the Governor, General Assembly, commissioner of human services, and commissioner of community health on statutes, rules, and policies necessary to ensure that hearing impaired persons have equal access to benefits and services provided to individuals in this state;

(F) Recommend to the Governor, General Assembly, commissioner of human services, and commissioner of community health legislation designed to improve the economic and social conditions of hearing impaired persons in this state;

(G) Propose solutions to problems of hearing impaired persons in the areas of education, employment, human rights, human services, health, housing, and other related programs;

(H) Work with other state and federal agencies and private organizations to promote economic development for hearing impaired persons; and

(I) Coordinate its efforts with other state and local agencies serving hearing impaired persons.

(5) The commission may appoint, subject to the availability of funds and approval of the Governor, an executive director who must be experienced in administrative activities and familiar with the problems and needs of hearing impaired persons. The commission may delegate to the executive director any powers and duties under this subsection that do not require commission approval. The executive director may be removed at any time by a majority vote of the commission. The executive director shall coordinate the provision of necessary support services to the commission with the Department of Human Services. Subject to availability of funds, the executive director may employ and direct staff necessary to carry out commission mandates, policies, activities, and objectives.

(6) The commission may contract in its own name. Contracts must be approved by a majority of the members of the commission and executed by the chairperson and the executive director. The commission may apply for, receive, and expend in its own name grants and gifts of money consistent with the powers and duties specified in this subsection.

(7) The commission may prepare and distribute periodic reports to the Governor, General Assembly, commissioner of human services, and commissioner of community health concerning the activities of the commission and the needs and concerns of hearing impaired persons.



§ 30-1-6. American Sign Language

The General Assembly finds that:

(1) American Sign Language is a fully developed, autonomous, natural language with distinct grammar, syntax, and symbols, and is one of hundreds of signed languages of the world; and

(2) American Sign Language is the fourth most commonly used language in the United States and Canada.






Chapter 2 - Georgia Industries for the Blind

§ 30-2-1. Creation

There is created the Georgia Industries for the Blind.



§ 30-2-2. Purpose

The purpose of the industries is to furnish to those citizens of Georgia who are blind or who have not more than 10 percent vision a means of supporting themselves; to furnish an opportunity for those who are mentally gifted to earn a living by working in short shifts as well as to develop their talents for literature, poetry, music, or otherwise; and to furnish a home to workers who desire it.



§ 30-2-3. Supervision of industries by Georgia Vocational Rehabilitation Agency; acquisition of property

(a) The industries shall be state institutions under the direction and supervision of the Georgia Vocational Rehabilitation Agency.

(b) The Georgia Vocational Rehabilitation Agency is authorized to provide the property necessary for the industries. The Georgia Vocational Rehabilitation Agency may acquire real property through the State Properties Commission pursuant to Code Section 50-16-38 or the agency may enter into rental agreements in order to acquire the needed space.



§ 30-2-4. Superintendents for industries; operation of industries generally; purchase of goods manufactured at industries by state institutions

(a) There shall be superintendents for the industries. Preference shall be given to blind persons with the skill and experience to perform such jobs. The department shall provide for the equipment, maintenance, and management of the industries; shall provide for the selection and eligibility of applicants for admission to an industry; shall provide for the sale of supplies manufactured at the industries to the departments of the state, its subdivisions, and institutions, and to the federal government and other states and to individual and corporate dealers in such supplies; shall provide for housing, rationing, hours of labor, scale of pay, or division of profits, subject to this chapter; and shall provide all other rules for the proper management of the industries not in conflict with this chapter. The department shall procure necessary machinery, equipment, and furnishings for the industries; shall make contracts for power, lighting, and heating; and shall arrange for all other things necessary and proper for the conduct of the industries.

(b) All departments, subdivisions, and institutions of the State of Georgia are directed to give preference in purchases to goods manufactured at the industries, provided said goods are of equal quality and competitive in price.



§ 30-2-5. Articles to be manufactured by industries

The plan of operation of the industries shall be to manufacture supplies such as brooms, brushes, mops, mattresses, desks, and office, school, and other furniture which are in the capacity of the blind to make and which are extensively used by the various departments of the state, its political subdivisions, and its educational, penal, and other institutions; provided, however, that this enumeration is partial and not exclusive of articles that may be manufactured in the industries.



§ 30-2-6. Authority of industry superintendents to permit work to be done in homes of workers

Where, in the opinion of the industry superintendents, any part of the work necessary to the production of any commodity can be practically and satisfactorily done in the home of the worker, as in the hemming of towels or other needlework, the superintendents shall have authority to permit and to arrange for such work to be so done.



§ 30-2-7. Compensation of workers; observance of and payment for state holidays

(a) Each worker in an industry who is otherwise entitled to share in the benefits provided for blind persons under Articles 1 and 3 of Chapter 4 of Title 49 shall, in addition to the amount received as compensation for his or her services in the industry, receive from the Department of Human Services such amount of public assistance as shall be determined in accordance with the regulations approved by the commissioner of human services.

(b) All workers in the industries shall observe all holidays observed by other departments and agencies of the state government and shall receive their proportionate compensation for each holiday so observed. If any worker shall be compensated in such a manner that his or her daily compensation is not fixed, but rather is based upon a production basis, he or she shall receive by way of compensation for such observance of state holidays the average daily production compensation received by him or her during the immediately preceding 30 day period, holidays and Sundays excluded. The Georgia Vocational Rehabilitation Agency is authorized and directed to pay such compensation from the funds appropriated to and available for the agency.



§ 30-2-8. Promotion, demotion, and layoff of employees; transfer; departure and return of employees

Whenever the skill and experience of two employees are relatively equal, seniority shall control in all questions of promotion, demotion, or layoff. When skill and merit are relatively equal between employees, the employee with the greater seniority shall have the first right to obtain or refuse any transfer. When any worker in the industries leaves to accept other employment outside the industries, he shall have the right to return to the industries within one year from the date of leaving and resume his former seniority and employee privileges.



§ 30-2-9. Surplus funds retained as working capital

Surplus funds designated as reserve funds accruing at the industries in any fiscal year shall not lapse to the state treasury but may be reserved by the industries as working capital.






Chapter 3 - Access to and Use of Public Facilities by Persons With Disabilities

§ 30-3-1. Purpose and intent of chapter

The provisions of this chapter are enacted to further the policy of the State of Georgia to encourage and enable persons with disabilities or elderly persons to participate fully in the social and economic life of Georgia and to encourage and promote their education and rehabilitation. It is the intent of this chapter to eliminate, insofar as possible, unnecessary physical barriers encountered by persons with disabilities or elderly persons whose ability to participate in the social and economic life of this state is needlessly restricted when such persons cannot readily use government buildings, public buildings, and facilities used by the public.



§ 30-3-2. Definitions

As used in this chapter, the term:

(1) "ADAAG" means the Americans with Disabilities Act Accessibility Guidelines for Buildings and Facilities issued by the United States Architectural and Transportation Barriers Compliance Board as set forth in the Federal Register.

(2) "Adaptable" is further explained as follows:

(A) Adaptable refers to features provided for but not actually installed. Such adaptability makes it possible for the feature required by ADAAG to be added for the occupant without major structural alteration;

(B) Items not installed at the time of construction under the adaptable provisions of ADAAG, and items installed which might need to be removed to provide access, must be installed or removed by the owner at the owner's expense when the dwelling is rented to a person with disabilities, within 30 days after his or her application for occupancy is approved by the owner.

(3) "American National Standards Institute specifications (ANSI standards)" means sections 3 and 4 of the American National Standards Institute specifications A117.1-1986 for making buildings and facilities accessible to and usable by individuals with disabilities.

(4) "Commissioner" means the Safety Fire Commissioner provided for in Chapter 2 of Title 25.

(5) "Covered multifamily dwelling" means a building which had first occupancy after March 31, 1993, and consists of four or more units and has an elevator or the ground floor units of a building which consists of four or more units and does not have an elevator.

(6) "Facilities" shall include, but is not limited to, walkways, sidewalks, curbings, parking lots, parks, stadiums, coliseums, and any other manmade or developed area used by the public.

(7) "Government buildings" means all buildings, structures, streets, sidewalks, walkways, and access thereto, which are used by the public or in which persons with disabilities or elderly persons may be employed, that are constructed, leased, or renovated in whole or in part by use of state, county, or municipal funds or the funds of any political subdivisions of the state, and, to the extent not required otherwise by federal law or regulations and not beyond the power of the state to regulate, all buildings and structures used by the public which are constructed or renovated in whole or in part by use of federal funds.

(8) "Public buildings" means all buildings, structures, streets, sidewalks, walkways, and access thereto, which are used by the public or in which persons with disabilities or elderly persons may be employed, that are constructed or renovated by the use of private funds, including rental apartment complexes of 20 units or more and temporary lodging facilities of 20 units or more, but excluding covered multifamily dwellings; provided, however, that this chapter shall require fully accessible or adaptable units in only 2 percent of the total rental apartments, or a minimum of one, whichever is greater, and this chapter shall apply to only 5 percent of the total temporary lodging units, or a minimum of one, whichever is greater; provided, further, that this chapter shall not apply to a private single-family residence or to duplexes or any complex containing fewer than 20 units, or to residential condominiums. Fifty percent of the fully accessible or adaptable rental apartment units required by this paragraph shall be adaptable for a roll-in shower stall.

(9) "Reasonable number" for all government buildings, public buildings, and facilities receiving permits for construction or renovation after July 1, 1995, as used in Code Section 30-3-4, shall mean the minimum number as established by ADAAG.

(10) "Reasonable number" for all government buildings, public buildings, and facilities receiving permits for construction or renovation after July 1, 1987, but before July 1, 1995, as used in Code Section 30-3-4 shall be defined for each of the following standards to mean:

(A) "Accessible parking spaces for persons with disabilities (ANSI 4.6.1) in a reasonable number" shall be determined as follows:

Total number of Number of designated

parking spaces accessible parking spaces

---------------- --------------------------

1-400 A minimum number of 1

space or 2 percent of

the total provided,

whichever is greater

401 and greater 8 spaces plus 1

percent of the total

provided above 401

(B) "Accessible entrances (ANSI 4.14) in a reasonable number" means that all primary entrances usually considered as major points of pedestrian flow must be accessible to and usable by persons with disabilities;

(C) "Accessible toilet rooms, bathrooms, bathing facilities, and shower rooms (ANSI 4.22) in a reasonable number" means that for every floor which is to be made accessible to and usable by persons with disabilities at least one toilet room, bathroom, bathing facility, and shower room at a reasonable location shall conform to ANSI 4.22; and

(D) "Accessible seating, tables, and work surfaces (ANSI 4.30) in a reasonable number" means the following:

Number of accessible

Total number spaces required

------------ ---------------

Up to 50 2 spaces for wheelchair

users adjacent to each

other

51-400 4 spaces including 2

adjacent to each other

401 and above An even number of spaces

not less than 1 percent of

the total number located

throughout all price

ranges or locations, or

both

(11) "Renovation" means:

(A) If any specific component of an elevator is replaced or moved from its existing location to a different location, then the specific component shall be required to meet the ANSI A117.1 Standard, as specified in this Code section, as it applies to that specific component, including an accessible route as defined in the ANSI A117.1 Standard;

(B) Any component of a building, structure, or facility, which is replaced, except for the purpose of repair, or moved, shall be required to meet the ANSI A117.1 Standard as specified in this Code section, including an accessible route as defined in the ANSI A117.1 Standard; or

(C) The resurfacing, restriping, or repainting of any parking facility, whether or not such resurfacing, restriping, or repainting is required to have a permit from the appropriate political subdivision.



§ 30-3-3. Applicable standards and specifications; granting of exemptions

All government buildings, public buildings, and facilities receiving permits for construction or renovation after July 1, 1995, shall comply with the rules and regulations adopted by the Commissioner which meet ADAAG and establish the minimum state standards for accessibility. All government buildings, public buildings, and facilities receiving permits for construction or renovation after July 1, 1984, but before July 1, 1987, shall comply with the American National Standards Institute specifications A117.1-1980 or A117.1-1986 for making buildings and facilities accessible to and usable by people with disabilities except as otherwise provided in paragraph (10) of Code Section 30-3-2; and all government buildings, public buildings, and facilities receiving permits for construction or renovation after July 1, 1987, but before July 1, 1995, shall comply with the American National Standards Institute specifications A117.1-1986 for making buildings and facilities accessible to and usable by people with disabilities except as otherwise provided in paragraph (10) or subparagraph (C) of paragraph (11) of Code Section 30-3-2; provided, however, that nothing in this Code section is intended to require the addition of an elevator where none exists or is planned, solely for the purpose of providing an accessible route between floor levels; provided, further, that the Safety Fire Commissioner or, where applicable, the Board of Regents of the University System of Georgia or the local governing authority having jurisdiction over the buildings in question upon receipt of a sworn written statement from the person who owns or controls the use of any government building, public building, or facility subject to the requirements of this chapter and after taking all circumstances into consideration may determine that full compliance with any particular standard or specification set forth in this chapter is impractical, whereupon there shall be substantial compliance with the standards or specifications to the maximum extent practical and, within 45 days of such determination, a written record shall be made by the Safety Fire Commissioner or, where applicable, the board of regents or the local governing authority having jurisdiction over the buildings in question, setting forth the reasons why it is impractical for the person subject to this chapter to comply fully with the particular standard or specification and also setting forth the extent to which the government building, public building, or facility shall conform with the standard or specification. The Safety Fire Commissioner or, where applicable, the board of regents or the local governing authority having jurisdiction over the buildings in question shall be responsible for making a final determination as to whether or not an exemption shall be granted.



§ 30-3-4. Covered multifamily dwellings; building entrance on accessible route required; applicable standards and specifications.

(a) Covered multifamily dwellings constructed for first occupancy after March 31, 1993, shall be designed and constructed to have at least one building entrance on an accessible route unless it is impractical to do so because of the terrain or unusual characteristics of the site. For purposes of this Code section, a covered multifamily dwelling shall be deemed to be designed and constructed for first occupancy on or before March 31, 1993, if it is occupied by that date or if the last building permit or renewal thereof for the covered multifamily dwellings is issued by a local government on or before January 31, 1993. The burden of establishing impracticality because of terrain or unusual site characteristics shall be in accordance with the guidelines established under the federal Fair Housing Amendments Act of 1988, Public Law 100-430.

(b) All covered multifamily dwellings constructed for first occupancy after March 31, 1993, with a building entrance on an accessible route shall be designed and constructed:

(1) In such a manner that:

(A) The public and common use areas are readily accessible to and usable by persons with disabilities;

(B) All the doors designed to allow passage into and within all premises are sufficiently wide to allow passage by persons with disabilities in wheelchairs; and

(C) All premises within covered multifamily dwelling units contain the following features of adaptable design:

(i) An accessible route into and through the covered dwelling unit;

(ii) Light switches, electrical outlets, thermostats, and other environmental controls in accessible locations;

(iii) Reinforcements in bathroom walls to allow later installation of grab bars around the toilet, tub, shower stall, and shower seat, where such facilities are provided; and

(iv) Usable kitchens and bathrooms such that an individual in a wheelchair can maneuver about the space; or

(2) To conform to the appropriate standards and requirements of Code Sections 30-3-3 and 30-3-5.



§ 30-3-5. Specific amenities required to be provided

All government buildings, public buildings, and facilities receiving permits for construction or renovation after July 1, 1987, but before July 1, 1995, shall comply with the American National Standards Institute specifications A117.1-1986 for making buildings and facilities accessible to and usable by individuals with disabilities, except as otherwise provided in paragraph (10) and subparagraph (C) of paragraph (11) of Code Section 30-3-2 and except that nothing in this Code section is intended to require the addition of an elevator where none exists or is planned, solely for the purpose of providing an accessible route between floor levels and, without limiting the generality of the foregoing, shall provide the following amenities for persons with disabilities, as appropriate:

(1) Accessible parking spaces in a reasonable number of which not less than 30 percent of or a minimum of one, whichever is greater, shall have an aisle width in compliance with American National Standards Institute specifications A117.1-1986 (A4.6.2);

(2) Accessible entrances in a reasonable number;

(3) Accessible toilet rooms, bathrooms, bathing facilities, and shower rooms in a reasonable number; and

(4) Accessible seating, tables, and work surfaces in a reasonable number.



§ 30-3-6. Parking lot spaces

(a) In addition to any other requirement under this chapter, all parking lots for more than 40 vehicles receiving permits for construction after July 1, 1987, but before July 1, 1995, shall include at least one parking space for persons with disabilities accessible to a passenger van having an overall height not exceeding 108 inches, with additional side-loading mechanism clearance in compliance with American National Standards Institute specifications A117.1-1986 (A4.6.2); and each such parking space shall be at a grade not exceeding 2 percent and shall not require the use of an unattended fare gate mechanism which blocks access to or exit from such space unless gate-opening mechanisms are provided at a height accessible to a van driver.

(b) Compliance with this Code section may be waived under the same conditions as provided in Code Section 30-3-3.



§ 30-3-7. Administration and enforcement of chapter

(a) (1) Except for buildings under the jurisdiction of the Board of Regents of the University System of Georgia, all buildings subject to the jurisdiction of the Safety Fire Commissioner pursuant to Code Section 25-2-12 and subsection (c) of Code Section 25-2-13 shall be subject to the jurisdiction of the Safety Fire Commissioner for purposes of enforcement of this chapter.

(2) With respect to any such building, the Safety Fire Commissioner shall have the following powers and duties:

(A) No such building shall be built in this state by any private person or corporation or public entity unless it conforms to the requirements of Code Sections 30-3-3 and 30-3-5 and its plans and specifications have been approved by the Commissioner as provided in this subparagraph. All plans and specifications shall identify the architect or engineer who prepared them in a manner acceptable to the Commissioner. The Commissioner shall approve the plans and specifications only if they conform to the requirements of this chapter. The Commissioner shall not require any additional fee for each submission of plans or specifications other than the standard fee required by Code Section 25-2-4.1. No local governing authority shall issue any building permit for any building subject to this subsection without proof of the approval required by this subparagraph;

(B) In any case where the Commissioner denies approval under subparagraph (A) of this paragraph or an exemption under subparagraph (C) of this paragraph, the rights and remedies of the person submitting the same shall be those provided by Chapter 2 of Title 33;

(C) Upon a showing that full compliance with any particular requirement or requirements is impractical or not necessary to accomplish the purposes of this chapter, the Commissioner may exempt a building from full compliance with the requirement or requirements and approve plans and specifications which do not conform, or which only partially conform, to the requirement or requirements.

(b) The board of regents shall be responsible for the administration and enforcement of this chapter with respect to all buildings and facilities under its jurisdiction. No construction plans for any such building or facility shall be approved by the board of regents for any construction within the University System of Georgia unless the building or facility conforms to Code Sections 30-3-3 and 30-3-5 and unless the architect or engineer responsible for preparation of said plans and specifications affixes that person's seal on such plans. The affixing of the seal of an architect or engineer to said plans shall constitute a certification that to the best of that person's knowledge, information, and belief they have been prepared in conformity with Code Sections 30-3-3 and 30-3-5. A certificate of compliance may be displayed on said plans in lieu of the architect's or engineer's seal. The builder, developer, contractor, or building owner following said plans shall require an architect's or engineer's seal or a certificate of compliance to be displayed on the plans before starting construction.

(c) Local governing authorities shall be responsible for the administration and enforcement of this chapter with regard to all government and public buildings and facilities which are not under the jurisdiction of the Safety Fire Commissioner or board of regents, pursuant to subsections (a) and (b) of this Code section and which are under the jurisdiction of such local governing authorities. No building permit for any such building or facility shall be approved by any local governing authority for any private person, corporation, partnership, association, or public entity unless the plans and specifications conform to the requirements of Code Sections 30-3-3 and 30-3-5 and unless the architect or engineer responsible for preparation of said plans and specifications affixes that person's seal on such plans. The affixing of the seal of an architect or engineer to said plans shall constitute a certification that to the best of that person's knowledge, information, and belief they have been prepared in conformity with Code Sections 30-3-3 and 30-3-5. A certificate of compliance may be displayed on said plans in lieu of the architect's or engineer's seal. The builder, developer, contractor, or building owner following said plans shall require such a seal or a certificate of compliance on the plans before starting construction. All construction plans must display such a certificate of compliance, or a seal provided by the architect or engineer, for all construction in local governing jurisdictions which do not require building permits. In all areas where local governing authority building permits are not required, the builder, developer, contractor, or building owner following said plans shall require such an architect's or engineer's seal or a certificate of compliance to be displayed on the plans before starting construction.

(d) In the performance of their responsibilities under this chapter, all state rehabilitation agencies and appropriate elected or appointed officials shall be required to cooperate with and assist the Safety Fire Commissioner, the board of regents, and the appropriate local building code officials or local fire department, or any combination thereof, having jurisdiction over the buildings in question.

(e) The Safety Fire Commissioner, the board of regents, and the local building code officials or the local fire department, or any combination thereof, having jurisdiction over the buildings in question shall from time to time inform, in writing, professional organizations and others of this chapter and its application.

(f) (1) The Safety Fire Commissioner, the board of regents, and the local governing authority having jurisdiction over the buildings in question shall have all necessary powers to require compliance with their rules, regulations, and procedures, and modifications thereof and substitutions therefor, including powers to institute and prosecute proceedings in the superior court to compel compliance, and shall not be required to pay any entry or filing fee in connection with the institution of such proceedings.

(2) No person, firm, or corporation shall be subject to a complaint for not complying with the provisions of subparagraph (C) of paragraph (11) of Code Section 30-3-2 unless 90 days have passed since such person, firm, or corporation has been notified by certified mail or statutory overnight delivery of the alleged violation of the provisions of subparagraph (C) of paragraph (11) of Code Section 30-3-2. Such notification shall include a warning of an impending complaint if the alleged violation is not corrected before the expiration of the 90 day warning period. The 90 day warning period shall not apply to any structure or facility other than parking lots nor to any part of this chapter other than subparagraph (C) of paragraph (11) of Code Section 30-3-2.

(g) The Safety Fire Commissioner, the board of regents, and the local governing authority having jurisdiction over the buildings in question, after consultation with state rehabilitation agencies and other sources as they might determine, are authorized to promulgate such rules, regulations, and procedures as might reasonably be required to implement and enforce their responsibilities under this chapter. Such rules, regulations, and procedures shall not be less restrictive than those established by the Commissioner.

(h) The Safety Fire Commissioner, the board of regents, and the local governing authority having jurisdiction over the buildings in question, after consultation with state rehabilitation agencies, are also authorized to waive any of the standards and specifications presently set forth in this chapter and to substitute in lieu thereof standards or specifications consistent in effect to such standards or specifications heretofore adopted by the American Standards Association, Inc.



§ 30-3-8. Penalty

Any person, firm, or corporation who violates this chapter, or who causes another person, firm, or corporation to violate this chapter, or who fails or refuses to comply with any regulation promulgated under this chapter shall be guilty of a misdemeanor.



§ 30-3-9. Effectiveness of chapter in relation to federal law.

(a) Any provision of this chapter which affords persons with disabilities greater access than is required by federal law shall be fully effective.

(b) Except as otherwise provided in subsection (a) of this Code section, to the extent that the provisions of this chapter are in conflict with the provisions of the federal Fair Housing Amendments Act of 1988, Public Law 100-430, and the regulations and guidelines promulgated pursuant to such federal act, the provisions of such federal act and regulations and guidelines shall control; but nothing in this subsection shall operate to defeat the intention of subsection (a) of this Code section.






Chapter 4 - Rights of Persons With Disabilities

§ 30-4-1. Definitions

As used in this chapter, the term:

(1) "Housing accommodations" means any real property or portion thereof which is used or occupied, or intended, arranged, or designed to be used or occupied, as the home, residence, or sleeping place of one or more human beings but shall not include any single-family residence the occupants of which rent, lease, or furnish for compensation not more than one room therein.

(2) "Physically disabled person" means any person, regardless of age, who is subject to a physiological defect or deficiency regardless of its cause, nature, or extent that renders the person unable to move about without the aid of crutches, a wheelchair, or any other form of support, or that limits the person's functional ability to ambulate, climb, descend, sit, rise, or to perform any related function.



§ 30-4-2. Right to equal public accommodations; right to be accompanied by guide dog or service dog

(a) Blind persons, persons with visual disabilities, persons with physical disabilities, and deaf persons are entitled to full and equal accommodations, advantages, facilities, and privileges on all common carriers, airplanes, motor vehicles, railroad trains, motor buses, streetcars, boats, or any other public conveyances or modes of transportation and at hotels, lodging places, places of public accommodation, amusement, or resort, and other places to which the general public is invited, subject only to the conditions and limitations established by law and applicable alike to all persons.

(b) (1) Every totally or partially blind person shall have the right to be accompanied by a guide dog, and every physically disabled person and every deaf person shall have the right to be accompanied by a service dog, especially trained for the purpose, in any of the places listed in subsection (a) of this Code section without being required to pay an extra charge for the guide or service dog; provided, however, that he or she shall be liable for any damage done to the premises or facilities by such dog. In addition, if such totally or partially blind person, physically disabled person, or deaf person is a student at a private or public school in this state, such person shall have the right to be accompanied by a guide dog or service dog subject to liability for damage as provided in the preceding sentence. The guide dog or service dog must be identified as having been trained by a school for seeing eye, hearing, service, or guide dogs.

(2) Every person engaged in the training of a guide dog or service dog for the purpose of accompanying a person as provided in paragraph (1) of this subsection shall have the same right to be accompanied by such dog being trained as the totally or partially blind person, deaf person, or physically disabled person has under paragraph (1) of this subsection, so long as such trainer is identified as an agent or employee of a school for seeing eye, hearing, service, or guide dogs.

(3) Every person engaged in the raising of a dog for training as a guide dog or service dog for the purpose of accompanying a person as provided in paragraph (1) of this subsection shall have the same right to be accompanied by such dog being raised for training as the totally or partially blind person, deaf person, or physically disabled person has under paragraph (1) of this subsection, so long as:

(A) Such dog is being held on a leash and is under the control of the person raising such dog for an accredited school for seeing eye, hearing, service, or guide dogs;

(B) Such person has on his or her person and available for inspection credentials from the accredited school for which the dog is being raised; and

(C) Such dog is wearing a collar, leash, or other appropriate apparel or device that identifies such dog with the accredited school for which such dog is being raised.

(c) Every totally or partially blind person operating a vending stand shall have the right to be accompanied by a trained guide dog on the entire premises of his or her vending operation.



§ 30-4-3. Right to housing accommodations

(a) Blind persons, visually disabled persons, physically disabled persons, and deaf persons shall be entitled to rent, lease, or purchase, as other members of the general public, all housing accommodations offered for rent, lease, or other compensation in this state, subject to the conditions and limitations established by law and applicable alike to all persons.

(b) Every totally or partially blind person, every physically disabled person, and every deaf person who has a guide dog or service dog or who obtains a guide dog or service dog and every person engaged in the training of a guide dog or service dog shall be entitled to full and equal access to all housing accommodations provided for in this Code section, and he or she shall not be required to pay extra compensation for such guide dog or service dog. However, he or she shall be liable for any damage done to the premises by such guide dog or service dog.

(c) Nothing in this Code section shall require any person renting, leasing, or otherwise providing real property for compensation to modify his or her property in any way or provide a higher degree of care for a blind, visually disabled, physically disabled, or deaf person than for a person who is not so disabled.



§ 30-4-4. Denial of or interference with admittance to or enjoyment of facilities or exercise of rights

Any person, firm, corporation, or the agent of any person, firm, or corporation who denies or interferes with admittance to or enjoyment of the facilities enumerated in this chapter or otherwise interferes with the rights of a totally or partially blind person, physically disabled person, or deaf person or person engaged in the training or raising of a guide dog or service dog as provided by this chapter shall be guilty of a misdemeanor of a high and aggravated nature and, upon conviction thereof, shall be punished by a fine not to exceed $2,000.00, imprisonment for not more than 30 days, or both.






Chapter 5 - Protection of Disabled Adults and Elder Persons

§ 30-5-1. Short title

This chapter shall be known and may be cited as the "Disabled Adults and Elder Persons Protection Act."



§ 30-5-2. Legislative purpose

The purpose of this chapter is to provide protective services for abused, neglected, or exploited disabled adults and elder persons. It is not the purpose of this chapter to place restrictions upon the personal liberty of disabled adults or elder persons, but this chapter should be liberally construed to assure the availability of protective services to all disabled adults and elder persons in need of them.



§ 30-5-3. Definitions

As used in this chapter, the term:

(1) "Abuse" means the willful infliction of physical pain, physical injury, sexual abuse, mental anguish, unreasonable confinement, or the willful deprivation of essential services to a disabled adult or elder person.

(2) "Caretaker" means a person who has the responsibility for the care of a disabled adult or elder person as a result of family relationship, contract, voluntary assumption of that responsibility, or by operation of law.

(3) "Department" means the Department of Human Services.

(4) "Director" means the director of the Division of Aging Services of the Department of Human Services, or the director's designee.

(5) "Disabled adult" means a person 18 years of age or older who is not a resident, but who:

(A) Is mentally or physically incapacitated;

(B) Has Alzheimer's disease, as defined in Code Section 31-8-180; or

(C) Has dementia, as defined in Code Section 16-5-100.

(6) "Elder person" means a person 65 years of age or older who is not a resident.

(7) "Essential services" means social, medical, psychiatric, or legal services necessary to safeguard the disabled adult's or elder person's rights and resources and to maintain the physical and mental well-being of such person. These services shall include, but not be limited to, the provision of medical care for physical and mental health needs, assistance in personal hygiene, food, clothing, adequately heated and ventilated shelter, and protection from health and safety hazards but shall not include the taking into physical custody of a disabled adult or elder person without that person's consent.

(8) "Exploitation" means the illegal or improper use of a disabled adult or elder person or that person's resources through undue influence, coercion, harassment, duress, deception, false representation, false pretense, or other similar means for one's own or another's profit or advantage.

(9) "Fiduciary" shall have the same meaning as set forth in Code Section 7-1-4.

(10) "Financial institution" shall have the same meaning as set forth in Code Section 7-1-4.

(11) "Investment company" means an individual or a corporation, a partnership, a limited liability corporation, a joint-stock company, a trust, a fund, or any organized group of persons whether incorporated that:

(A) Is engaged or proposes to engage in the business of effecting transactions in securities;

(B) Is engaged or proposes to engage in the business of issuing securities, or has been engaged in such business and has any certificates outstanding; or

(C) Is engaged or holds itself out to be in the business of advising others, either directly or through publications or writings, as to the value of securities or the advisability of investing in, purchasing, or selling securities or that, for compensation and as a part of a regular business, issues or promulgates analysis or reports concerning securities.

(12) "Long-term care facility" shall have the same meaning as set forth in Code Section 31-8-81.

(13) "Mentally or physically incapacitated" means an impairment which substantially affects an individual's ability to:

(A) Provide personal protection;

(B) Provide necessities, including but not limited to food, shelter, clothing, medical, or other health care;

(C) Carry out the activities of daily living; or

(D) Manage his or her resources.

(14) "Neglect" means the absence or omission of essential services to the degree that it harms or threatens with harm the physical or emotional health of a disabled adult or elder person.

(15) "Protective services" means services necessary to protect a disabled adult or elder person from abuse, neglect, or exploitation. Such services shall include, but not be limited to, evaluation of the need for services and mobilization of essential services on behalf of a disabled adult or elder person.

(16) "Resident" shall have the same meaning as set forth in Code Section 31-8-81.

(17) "Security" shall have the same meaning as set forth in Code Section 10-5-2.

(18) "Sexual abuse" means the coercion for the purpose of self-gratification by a guardian or other person supervising the welfare or having immediate charge, control, or custody of a disabled adult or elder person to engage in any of the following conduct:

(A) Lewd exhibition of the genitals or pubic area of any person;

(B) Flagellation or torture by or upon a person who is unclothed or partially unclothed;

(C) Condition of being fettered, bound, or otherwise physically restrained on the part of a person who is unclothed or partially clothed unless physical restraint is medically indicated;

(D) Physical contact in an act of sexual stimulation or gratification with any person's unclothed genitals, pubic area, or buttocks or with a female's nude breasts;

(E) Defecation or urination for the purpose of sexual stimulation of the viewer; or

(F) Penetration of the vagina or rectum by any object except when done as part of a recognized medical or nursing procedure.



§ 30-5-4. Reporting of need for protective services; manner and contents of report; immunity from civil or criminal liability; privileged communications

(a) (1) (A) The following persons having reasonable cause to believe that a disabled adult or elder person has been the victim of abuse, other than by accidental means, or has been neglected or exploited shall report or cause reports to be made in accordance with the provisions of this Code section:

(i) Any person required to report child abuse as provided in subsection (c) of Code Section 19-7-5;

(ii) Physical therapists;

(iii) Occupational therapists;

(iv) Day-care personnel;

(v) Coroners;

(vi) Medical examiners;

(vii) Emergency medical services personnel, as such term is defined in Code Section 31-11-49;

(viii) Any person who has been certified as an emergency medical technician, cardiac technician, paramedic, or first responder pursuant to Chapter 11 of Title 31;

(ix) Employees of a public or private agency engaged in professional health related services to elder persons or disabled adults; and

(x) Clergy members.

(B) Any employee of a financial institution or investment company having reasonable cause to believe that a disabled adult or elder person has been exploited shall report or cause reports to be made in accordance with the provisions of this Code section; provided, however, that this obligation shall not apply to any employee of a financial institution or investment company while that employee is acting as a fiduciary, but only for such assets that the employee is holding or managing in a fiduciary capacity.

(C) When the person having a reasonable cause to believe that a disabled adult or elder person is in need of protective services performs services as a member of the staff of a hospital, social agency, financial institution, or similar facility, such person shall notify the person in charge of the facility and such person or that person's designee shall report or cause reports to be made in accordance with the provisions of this Code section.

(2) Any other person having a reasonable cause to believe that a disabled adult or elder person is in need of protective services or has been the victim of abuse, neglect, or exploitation may report such information as provided in this Code section.

(b) (1) (A) A report that a disabled adult or elder person is in need of protective services or has been the victim of abuse, neglect, or exploitation shall be made to an adult protection agency providing protective services as designated by the department and to an appropriate law enforcement agency or prosecuting attorney. If a report of a disabled adult or elder person abuse, neglect, or exploitation is made to an adult protection agency or independently discovered by the agency, then the agency shall immediately make a reasonable determination based on available information as to whether the incident alleges actions by an individual, other than the disabled adult or elder person, that constitute a crime and include such information in their report. If a crime is suspected, the report shall immediately be forwarded to the appropriate law enforcement agency or prosecuting attorney. During an adult protective agency's investigation, it shall be under a continuing obligation to immediately report the discovery of any evidence that may constitute a crime.

(B) If the disabled adult or person is 65 years of age or older and is a resident, a report shall be made in accordance with Article 4 of Chapter 8 of Title 31. If a report made in accordance with the provisions of this Code section alleges that the abuse or exploitation occurred within a long-term care facility, such report shall be investigated in accordance with Articles 3 and 4 of Chapter 8 of Title 31.

(2) Reporting required by subparagraph (A)(1) of this subsection may be made by oral or written communication. Such report shall include the name and address of the disabled adult or elder person and should include the name and address of the disabled adult's or elder person's caretaker, the age of the disabled adult or elder person, the nature and extent of the disabled adult's or elder person's injury or condition resulting from abuse, exploitation, or neglect, and other pertinent information.

(3) When a report of a disabled adult's or elder person's abuse, neglect, or exploitation is originally reported to a law enforcement agency, it shall be forwarded by such agency to the director or his or her designee within 24 hours of receipt.

(c) Anyone who makes a report pursuant to this chapter, who testifies in any judicial proceeding arising from the report, who provides protective services, or who participates in a required investigation under the provisions of this chapter shall be immune from any civil liability or criminal prosecution on account of such report or testimony or participation, unless such person acted in bad faith, with a malicious purpose, or was a party to such crime or fraud. Any financial institution or investment company, including without limitation officers and directors thereof, that is an employer of anyone who makes a report pursuant to this chapter in his or her capacity as an employee, or who testifies in any judicial proceeding arising from a report made in his or her capacity as an employee, or who participates in a required investigation under the provisions of this chapter in his or her capacity as an employee, shall be immune from any civil liability or criminal prosecution on account of such report or testimony or participation of its employee, unless such financial institution or investment company knew or should have known that the employee acted in bad faith or with a malicious purpose and failed to take reasonable and available measures to prevent such employee from acting in bad faith or with a malicious purpose. The immunity described in this subsection shall apply not only with respect to the acts of making a report, testifying in a judicial proceeding arising from a report, providing protective services, or participating in a required investigation but also shall apply with respect to the content of the information communicated in such acts.

(d) Any suspected abuse, neglect, exploitation, or need for protective services which is required to be reported by any person pursuant to this Code section shall be reported notwithstanding that the reasonable cause to believe such abuse, neglect, exploitation, or need for protective services has occurred or is occurring is based in whole or in part upon any communication to that person which is otherwise made privileged or confidential by law; provided, however, that a member of the clergy shall not be required to report such matters confided to him or her solely within the context of confession or other similar communication required to be kept confidential under church doctrine or practice. When a clergy member receives information about abuse, neglect, exploitation, or the need for protective services from any other source, the clergy member shall comply with the reporting requirements of this Code section, even though the clergy member may have also received a report of such matters from the confession of the perpetrator.



§ 30-5-5. Investigation of reports of need for protective services; interference with investigation; provision of protective services

(a) When the director receives a report that a disabled adult or elder person is in need of protective services, he or she shall conduct or have conducted a prompt and thorough investigation to determine whether the disabled adult or elder person is in need of protective services and what services are needed. The investigation shall include a visit to the person and consultation with others having knowledge of the facts of the particular case. Within ten days after receipt of the report, the director shall acknowledge receipt of the report, in writing, to the person making the report.

(b) Any person conducting an investigation required by this Code section who is unable to gain access to the disabled adult or elder person as a result of interference by another person may petition the court for an order authorizing the investigation and prohibiting interference therewith, which petition shall allege specific facts in support thereof. A hearing upon such petition and notice thereof shall be carried out pursuant to subsection (f) of this Code section. If as a result of the hearing the court finds probable cause to believe that the person named in the petition is a disabled adult in need of protective services or an elder person needing protective services and that any other person is interfering with the conduct of an investigation required under this Code section, the court may issue an order authorizing that investigation and prohibiting interference therewith by any person.

(c) If as a result of an investigation conducted under this chapter the director determines that a disabled adult or elder person is in need of protective services, the director shall immediately provide or arrange for protective services for any disabled adult or elder person who consents thereto.

(d) Any person providing protective services as authorized by subsection (c) of this Code section who determines that another person is interfering with the provision of such services may petition the court for an order authorizing such services and prohibiting interference therewith. Such petition shall allege specific facts in support thereof, including, but not limited to, the results of any investigation required to be made under this chapter. A hearing upon such petition and notice thereof shall be carried out pursuant to subsection (f) of this Code section. If as a result of the hearing the court finds by clear and convincing evidence that the person named in the petition is a disabled adult in need of protective services or an elder person needing protective services and that any other person is interfering with the provision of such services, the court may issue an order authorizing the provision of such services and prohibiting the interference therewith by any person.

(e) Protective services may not be provided under this chapter to any person who does not consent to such services or who, having consented, withdraws such consent. Nothing in this chapter shall prohibit the department from petitioning for the appointment of a guardian for a disabled adult or elder person pursuant to Chapters 4 and 5 of Title 29.

(f) A hearing on any petition filed under this Code section shall be held no sooner than five and no later than ten days after such petition is filed, unless a continuance is granted. At least three days prior to such hearing, notice thereof shall be served on the petitioner and notice and copy of the petition shall be served on the person alleged to be a disabled adult in need of protective services or an elder person needing protective services and on such person or persons named in the petition as interfering with the investigation or with the provision of protective services, as applicable. Notice shall be served either in person or by first-class mail. Any person willfully violating any order issued pursuant to this Code section shall be in contempt of the court issuing such order and may be punished accordingly by the judge of that court.

(g) The expenses of the court and the hearing officer for any hearing conducted under this Code section shall be the same as those provided in Code Section 37-3-122 and shall be paid as provided therein. A disabled adult or elder person shall be deemed to be a patient under Code Section 37-3-122 only for purposes of determining hearing expenses thereunder. Nothing in this Code section shall authorize the payment of attorney's fees for any hearing conducted under this Code section.

(h) Notwithstanding any other provisions of this Code section, if the director or adult protection agency employee receives a report or gains knowledge that a disabled adult or elder person is in need of protective services and such disabled adult or elder person may be in imminent danger resulting from abuse, exploitation, or neglect, the director or designee of the director may file a petition with the probate or superior court stating the grounds on which the director or designee of the director believes that the disabled adult or elder person may be in imminent danger and seeking immediate access to such person. The judge, in his or her discretion, may issue an ex parte order requiring the caretaker or any other person at the place where the disabled adult or elder person resides to afford an adult protection agency employee immediate access to such person to determine the person's well-being. If the adult protection agency employee is denied access to the disabled adult or elder person, the employee shall contact immediately a law enforcement officer to assist the employee in enforcing such order. Any person willfully violating any order issued pursuant to this subsection shall be in contempt of the court issuing such order and may be punished accordingly by the judge of the court. The adult protection agency employee shall conduct a brief investigation to determine the condition of the disabled adult or elder person.

(i) In any case in which the judge of the court is unable to hear a case brought under this chapter within the time required for such hearing, such judge shall appoint a person to serve and exercise all the jurisdiction of the court in such case. Any person so appointed shall be a member of the State Bar of Georgia and be otherwise qualified for his or her duties by training and experience. Such appointment may be made on a case-by-case basis or by making a standing appointment of one or more persons. Any person receiving such standing appointment shall serve at the pleasure of the judge making the appointment or said judge's successor in office to hear such cases if and when necessary. The compensation of a person so appointed shall be as agreed upon by the judge who makes the appointment and the person appointed, with the approval of the governing authority of the county for which such person is appointed, and shall be paid from the county funds of such county. All fees collected for the services of such appointed person shall be paid into the general funds of the county served.

(j) As used in this Code section, the term "court" means the probate court for the county of residence of the disabled adult or elder person or the county in which such person is found.



§ 30-5-6. Cooperation of other public agencies with director; power of director to contract for provision of medical evaluations; regulations

(a) The staff and physicians of local health departments, mental health clinics, and other public agencies shall cooperate fully with the director in the performance of the director's duties under this chapter.

(b) The director may contract with an agency or private physician for the purpose of providing immediate accessible medical evaluations in the location that the director deems most appropriate.

(c) The Board of Human Services shall adopt regulations to ensure the effective implementation of this chapter.



§ 30-5-7. Confidentiality of public records

All records pertaining to the abuse, neglect, or exploitation of disabled adults or elder persons in the custody of the department shall be confidential; and access thereto by persons other than the department, the director, or the district attorney shall only be by valid subpoena or order of any court of competent jurisdiction. Nothing in this Code section shall be construed to deny agencies participating in joint investigations at the request of and with the department, or conducting separate investigations of abuse, neglect, or exploitation within an agency's scope of authority, or law enforcement personnel who are conducting an investigation into any criminal offense in which a disabled adult or elder person is a victim from having access to such records.



§ 30-5-8. Criminal offenses and penalties

(a) (1) It shall be unlawful for any person or official required by paragraph (1) of subsection (a) of Code Section 30-5-4 to report a case of disabled adult or elder person abuse to fail knowingly and willfully to make such report.

(2) Any person violating the provisions of this Code section shall be guilty of a misdemeanor.

(b) Any violation of this Code section shall constitute a separate offense.



§ 30-5-9. Applicability to employment relationship

Nothing in this chapter shall be construed to limit the application of Code Section 34-7-1 to the employment relationship between a disabled adult or elder person and his or her employer or to create a new cause of action as a result of the employment relationship.



§ 30-5-10. Cooperative effort in development of programs relating to abuse and exploitation of disabled adults, elder persons, and residents of long-term care facilities

The department, the Georgia Peace Officer Standards and Training Council, the Prosecuting Attorneys' Council of the State of Georgia, and the Institute of Continuing Judicial Education shall develop programs for the education and training of social services, criminal justice, and judicial professionals concerning the abuse, neglect, and exploitation of disabled adults, elder persons, and residents of long-term care facilities, as defined in Code Section 16-5-100. Said agencies, together with any other agency of this state which is involved in the investigation of the abuse, neglect, or exploitation of disabled adults, elder persons, and residents of long-term care facilities, as defined in Code Section 16-5-100, are directed to cooperate in the development of such training programs to the extent allowable under Article I, Section II, Paragraph III of the Constitution of this state.






Chapter 6 - Personal Assistance Program for Persons With Disabilities

§ 30-6-1. Short title

This chapter shall be known and may be cited as the "Personal Assistance Program for Persons With Disabilities Act."



§ 30-6-2. Purpose

The purpose of this chapter is to allow persons with severe disabilities to live as self-sufficiently as possible.



§ 30-6-3. "Personal assistance" defined

As used in this chapter, the term "personal assistance" means assistance which is required by a person with severe disabilities to achieve greater independence and which includes, but is not limited to, assistance with:

(1) Routine bodily functions such as bowel or bladder care;

(2) Dressing;

(3) Household management, including, but not limited to, housecleaning and personal correspondence;

(4) Preparation and consumption of food;

(5) Moving in and out of bed;

(6) Routine bathing;

(7) Transportation, community errands, and activities; and

(8) Any other similar activity of daily living.



§ 30-6-4. Authority of Georgia Vocational Rehabilitation Agency to establish program

The Georgia Vocational Rehabilitation Agency is authorized to establish a personal assistance program for persons with severe disabilities residing in the State of Georgia.



§ 30-6-5. Establishment of standards and guidelines

The Georgia Vocational Rehabilitation Agency, in conjunction with the Statewide Independent Living Council and other appointed users of personal assistance, shall develop standards necessary for the proper administration of the personal assistance program and shall establish guidelines for eligibility, services, training, and evaluation under the program.






Chapter 7 - Blind Persons' Literacy Rights and Education

§ 30-7-1. Short title

This chapter shall be known and may be cited as the "Blind Persons' Literacy Rights and Education Act."



§ 30-7-2. Definitions

As used in this chapter, the term:

(1) "Blind student" means an individual who is eligible for special education services and who:

(A) Has a visual acuity of 20/200 or less in the better eye with correcting lenses or has a limited field of vision such that the widest diameter subtends an angular distance of no greater than 20 degrees; or

(B) Has a medically indicated expectation of visual deterioration.

(2) "Braille" means the system of reading and writing through touch commonly known as standard English Braille.

(3) "Individualized education program" means a written statement developed for a student eligible for special education services pursuant to Section 602(a)(20) of Part A of the Individuals with Disabilities Education Act, 20 U.S.C.A. Section 1401(a)(20).



§ 30-7-3. Individualized education program for blind students; evaluation of Braille skills

(a) Each blind student must be identified and, if appropriate, offered an individualized education program in consultation with a parent or legal guardian. While Braille is not required, it is presumed that Braille reading and writing are valuable skills and as needed are to be considered in the student's transition plan.

(b) No child who is blind may be denied the opportunity to receive instruction in Braille reading and writing if the child has the ability to read and write print.

(c) Each blind student shall be evaluated to determine the need for Braille skills. The purpose of the evaluation shall be to determine the appropriate reading and writing media for the individual child.

(d) Nothing in this Code section shall require the inclusion of Braille in a blind student's individualized education program.



§ 30-7-4. Elements of individualized education program

(a) Instruction in Braille reading and writing shall be sufficient to enable each blind student to communicate effectively and efficiently with the same level of proficiency expected of the student's peers of comparable ability and grade level.

(b) For a student whose visual impairment affects the student's reading and writing performance in relation to the student's ability such that Braille instruction and use are indicated, an individualized education program shall include the following:

(1) The results obtained from the evaluation required under Code Section 30-7-3;

(2) How instruction in Braille will be implemented as the primary mode for learning through integration with other classroom activities;

(3) The date on which Braille instruction will commence;

(4) The length of the period of instruction and the frequency and duration of each instructional session; and

(5) The level of competency in Braille reading and writing to be achieved by the end of the period and the objective assessment measures to be used.

(c) For a student whose reading and writing performance is evaluated as commensurate with the student's ability despite visual impairment so that Braille instruction and use are not required for the student's individualized education program, the minutes of the individualized education program meeting shall include a statement which documents that the absence of Braille instruction or use will not impair the student's ability to read and write effectively.






Chapter 8 - Georgia Council on Developmental Disabilities

§ 30-8-1. Creation; purpose; members; duties; funding; expenses

(a) There is created the Georgia Council on Developmental Disabilities. The council shall serve as the designated state agency and state planning council for purposes of carrying out the provisions of Chapter 75 of Title 42 of the United States Code, as now or hereafter amended, relating to programs for persons with developmental disabilities.

(b) The members of the council shall be appointed by the Governor from among the residents of the state, and the composition of the council shall comply with the membership requirements of Chapter 75 of Title 42 of the United States Code, as now or hereafter amended. The Governor shall consider appointing to the council persons representing a broad range of individuals with developmental disabilities and individuals interested in programs for the developmentally disabled. To the extent feasible, appointments to the council shall be made with a view toward equitable geographic, racial, and ethnic representation.

(c) Each member shall serve for a term of four years or until a successor is appointed. Members shall be eligible to succeed themselves. Vacancies shall be filled in the same manner as original appointments. The council shall elect its own chairperson and such other officers as it deems necessary. The council may adopt rules and procedures and shall meet at the call of the chairperson.

(d) The Georgia Council on Developmental Disabilities shall:

(1) Develop and implement a state plan, which includes the specification of federal and state priority areas, to address on a state-wide and comprehensive basis the need for services, support, and other assistance for individuals with developmental disabilities and their families;

(2) Monitor, review, and evaluate, not less than annually, the implementation and effectiveness of the plan;

(3) Submit to the United States secretary of health and human services, through the Governor, such plan and periodic reports on the council's activities as the secretary finds necessary;

(4) Receive, account for, and disburse funds paid to the state pursuant to the provisions of Chapter 75 of Title 42 of the United States Code, as now or hereafter amended, and as authorized by the approved state plan;

(5) To the maximum extent feasible, review and comment on all plans in the state which relate to programs affecting persons with developmental disabilities;

(6) Serve as an advocate for persons with developmental disabilities;

(7) Advise the Governor, the General Assembly, and all other state agencies in matters relating to developmentally disabled persons; and

(8) Fulfill the responsibilities and meet the requirements of a designated state agency and of a state planning council as provided by Chapter 75 of Title 42 of the United States Code, as now or hereafter amended.

(e) The Georgia Council on Developmental Disabilities shall be attached to the Department of Behavioral Health and Developmental Disabilities for administrative purposes only as provided in Code Section 50-4-3. The council shall recruit and hire staff as provided by law and as the council determines necessary to carry out its duties. All costs incurred by the council shall be covered by funds paid to the state under Chapter 75 of Title 42 of the United States Code, as now or hereafter amended, except that members who are state employees shall be reimbursed for their expenses by their agency in the same manner as other state employees. Members who are not state employees shall be reimbursed for their actual expenses, including travel and any other expenses incurred in performance of their council duties, from funds appropriated to the Department of Behavioral Health and Developmental Disabilities.






Chapter 9 - Georgia Achieving a Better Life Experience (Able)

§ 30-9-1. Short title

This chapter shall be known and may be cited as the "Georgia Achieving a Better Life Experience (ABLE) Act."



§ 30-9-2. Legislative intent

(a) It is the intent of the legislature to authorize the establishment of a qualified ABLE program in this state to encourage and assist the saving of private funds in tax-exempt accounts in order to pay for the qualified disability expenses of eligible individuals with disabilities.

(b) It is also the intent of the legislature that any qualified ABLE program established in this state be implemented in a manner that is consistent with federal law authorizing the program and that maximizes program efficiency and effectiveness.



§ 30-9-3. Definitions

As used in this chapter, the term:

(1) "ABLE account" means an account established and owned by an eligible individual pursuant to this chapter.

(2) "Board" means the board of directors of the Georgia ABLE Program Corporation.

(3) "Corporation" means the Georgia ABLE Program Corporation created pursuant to Code Section 30-9-4.

(4) "Designated beneficiary" means the eligible individual who establishes an ABLE account or to whom an ABLE account is transferred.

(5) "Eligible individual" means an eligible individual as defined in Section 529A of the Internal Revenue Code.

(6) "Georgia ABLE program" or "program" means a qualified ABLE program established pursuant to this chapter.

(7) "Internal Revenue Code" has the meaning provided in Code Section 48-1-2.

(8) "Participation agreement" means the agreement between the board and an eligible individual participating in the Georgia ABLE Program Trust Fund or his or her fiduciary.

(9) "Qualified ABLE Program" means a program established pursuant to Section 529A of the Internal Revenue Code.

(10) "Qualified disability expense" means an expense as defined in Section 529A of the Internal Revenue Code.

(11) "Trust fund" means the Georgia ABLE Program Trust Fund.



§ 30-9-4. Georgia ABLE Program Corporation created; board of directors and its membership; powers, duties, and administration

(a) (1) There is created the Georgia ABLE Program Corporation, as a body corporate and politic and an instrumentality of the state, for purposes of establishing and administering the Georgia ABLE Program. The corporation shall be governed by a board of directors consisting of the commissioner of behavioral health and developmental disabilities; the commissioner of community health; the state auditor; the director of the Office of Planning and Budget; the state revenue commissioner; the state treasurer; and three directors who shall be appointed by and serve at the pleasure of the Governor, who shall include at least two persons who are persons with a disability, a family member of a person with a disability, or a disability advocacy professional. The board shall elect a chairperson from its membership. The state treasurer shall act as administrative officer of the board. A majority of the board shall constitute a quorum, and the acts of the majority shall be the acts of the board.

(2) Members of the board who are state officials or employees shall receive no compensation for their service on the board but may be reimbursed for expenses incurred by them in the performance of their duties as members of the board. Any members of the board who are not state officials or employees shall receive a daily expense allowance in the amount specified in subsection (b) of Code Section 45-7-21 for each day such member is in attendance at a meeting of the board. Expense allowances and other costs authorized in this paragraph shall be paid from moneys in the trust fund.

(b) The board shall have the authority necessary or convenient to carry out the purposes and provisions of this chapter and the purposes and objectives of the trust fund, including, but not limited to, the authority to:

(1) Have a seal and alter the same at its pleasure; bring and defend actions; make, execute, and deliver contracts, conveyances, and other instruments necessary or convenient to the exercise of its powers; and make and amend bylaws;

(2) Adopt such rules and regulations as are necessary to implement this chapter, subject to applicable federal laws and regulations;

(3) Contract for necessary goods and services; employ necessary personnel; engage the services of consultants and other qualified persons and entities for administrative and technical assistance in carrying out its responsibilities under this chapter; and contract with state or federal departments or agencies, upon such terms, for such consideration, and for such purposes as it deems advisable;

(4) Solicit and accept gifts, including bequests or other testamentary gifts made by will, trust, or other disposition grants, loans, and other funds or aid from any endowment or other public or private source or participate in any other way in any federal, state, or local governmental program in carrying out the purposes of this chapter;

(5) Define the terms and conditions under which payments may be withdrawn or refunded from an ABLE account or the trust fund established under this chapter and impose reasonable charges for a withdrawal or refund;

(6) Regulate the receipt of contributions or payments to the trust fund;

(7) Require and collect fees and charges to cover the reasonable costs of administering ABLE accounts and impose a 10 percent penalty on the earnings portion included within a withdrawal of funds for nonqualified disability expenses or for entering into a participation agreement on a fraudulent basis;

(8) Procure insurance against any loss in connection with the property, assets, and activities of the trust fund or the corporation;

(9) Establish other policies, procedures, and criteria and perform such other acts as necessary or appropriate to implement and administer this chapter; and

(10) Authorize the state treasurer to carry out any or all of the powers and duties enumerated in this chapter for efficient and effective administration of the program and trust fund.

(c) The corporation is assigned to the Department of Administrative Services for administrative purposes only.



§ 30-9-5. Georgia ABLE Program established for participants to make contributions to accounts for purpose of meeting qualified disability expenses of designated beneficiary

(a) The board shall be authorized to establish a Georgia ABLE Program under which a person may make contributions for a taxable year, for the benefit of an eligible individual, to an ABLE account established for the purpose of meeting the qualified disability expenses of the designated beneficiary of the ABLE account. Any such program shall be administered by the corporation. Contributions and investment earnings on the contributions may be used for any qualified disability expenses of the designated beneficiary. Only one ABLE account may be established for any eligible individual.

(b) In addition to or in lieu of establishing a Georgia ABLE Program pursuant to subsection (a) of this Code section, the corporation may:

(1) Enter into an agreement with another state which allows the residents of such state to participate under the Georgia ABLE Program;

(2) Enter into an agreement with one or more states or a consortium of states that has a qualified ABLE program to allow residents of this state to participate in the qualified ABLE program of such other state, states, or consortium; or

(3) Facilitate or otherwise provide access to allow residents of this state to participate in qualified ABLE programs operated by other states.

(c) If a Georgia ABLE Program is established pursuant to subsection (a) of this Code section, it shall continue in existence until terminated by law. If the state determines that the program is financially infeasible, the state may terminate the program. Upon termination, amounts in the trust fund held for each designated beneficiary shall be returned in accordance with the participation agreement.

(d) The state pledges to the designated beneficiaries that the state will not limit or alter their rights under this Code section which are vested in the Georgia ABLE Program until the program's obligations are met and discharged. However, this subsection shall not preclude such limitation or alteration if adequate provision is made by law for the protection of the designated beneficiaries pursuant to the obligations of the corporation and does not preclude termination of the program pursuant to subsection (c) of this Code section.



§ 30-9-6. Duties of board with respect to operating a Georgia ABLE Program

If the board establishes a Georgia ABLE Program pursuant to Code Section 30-9-5, the board shall:

(1) Establish, implement, and maintain the program as a qualified ABLE program under Section 529A of the Internal Revenue Code;

(2) Provide for the marketing of the program and develop and provide information to eligible individuals and their families necessary to establish and maintain an ABLE account; and

(3) Make participation agreements and ABLE accounts available to eligible individuals.



§ 30-9-7. Terms and conditions of participation agreements

(a) Each participation agreement entered into pursuant to this chapter shall include the following terms and conditions:

(1) The participation agreement shall not constitute a debt or obligation of the state;

(2) Participation in the Georgia ABLE Program does not guarantee that sufficient funds will be available to cover all qualified disability expenses for any designated beneficiary and does not guarantee the receipt or continuation of any product or service for the designated beneficiary;

(3) The establishment of an ABLE account in violation of federal law is prohibited;

(4) Contributions in excess of the limitations set forth in Section 529A of the Internal Revenue Code are prohibited;

(5) The state is a creditor of ABLE accounts as, and to the extent, set forth in Section 529A of the Internal Revenue Code; and

(6) Material misrepresentations by a party to the participation agreement, other than the Georgia ABLE Program Corporation, in the application for the participation agreement or in any communication with the Georgia ABLE Program Corporation regarding the Georgia ABLE Program may result in the involuntary liquidation of the ABLE account. If an account is involuntarily liquidated, the designated beneficiary is entitled to a refund, subject to any fees or penalties provided by the participation agreement and the Internal Revenue Code.

(b) A participation agreement entered into pursuant to this chapter may include terms and conditions specifying:

(1) The requirements and applicable restrictions for opening an ABLE account;

(2) The eligibility requirements for a party to the participation agreement and the rights of the party;

(3) The requirements and applicable restrictions for making contributions to an ABLE account;

(4) The requirements and applicable restrictions for directing the investment of the contributions or balance of the ABLE account;

(5) The administrative fee and other fees and penalties applicable to an ABLE account;

(6) The terms and conditions under which an ABLE account or a participation agreement may be modified, transferred, or terminated; and

(7) Any other terms and conditions that the board deems necessary or appropriate, including without limitation those necessary to conform the participation agreement with the requirements of Section 529A of the Internal Revenue Code or other applicable federal laws.

(c) A participation agreement may be amended throughout its term for purposes that include, but are not limited to, allowing a participant to increase or decrease the level of participation and to change designated beneficiaries and other matters authorized by this Code section and Section 529A of the Internal Revenue Code.



§ 30-9-8. ABLE Program Trust Fund created; administration of funds

(a) (1) The board shall be authorized to create the Georgia ABLE Program Trust Fund. The trust fund shall be administered by the state treasurer. The state treasurer shall credit to the trust fund all amounts transferred to such fund. The trust fund shall consist of money remitted in accordance with participation agreements and shall receive and hold all payments, contributions, and deposits intended for it as well as gifts, bequests, endowments, grants and any other public or private source of funds, and all earnings on the fund until disbursed as provided under this Code section. The amounts on deposit in the trust fund shall not constitute property of the state. Amounts on deposit in the trust fund shall not be commingled with state funds, and the state shall have no claim to or interest in such funds other than the amount of reasonable fees and charges assessed to cover administration costs. Participation agreements or any other contract entered into by or on behalf of the trust fund shall not constitute a debt or obligation of the state, and no account contributor shall be entitled to any amounts except for those amounts on deposit in or accrued to the account of such contributor.

(2) The trust fund shall continue in existence so long as it holds any funds belonging to an account contributor or otherwise has any obligations to any person or entity until its existence is terminated by law and remaining assets on deposit in the trust fund are returned to designated beneficiaries or other eligible persons pursuant to the terms of the participation agreement or transferred to the state in accordance with unclaimed property laws.

(b) The official location of the trust fund shall be the Office of the State Treasurer, and unless otherwise authorized by the board, the facilities of the Office of the State Treasurer shall be used and employed in the administration of the fund, including without limitation the keeping of records, the management of bank accounts and other investments, the transfer of funds, and the safekeeping of securities evidencing investments. These functions may be administered pursuant to a management agreement with a qualified entity or entities.

(c) Payments received by the board on behalf of designated beneficiaries from account contributors, other payors, or any other source, public or private, shall be placed in the trust fund, and the board shall cause there to be maintained separate records and accounts for individual beneficiaries as may be required under Section 529A of the Internal Revenue Code or other applicable federal laws.

(d) Account contributors shall only be permitted to contribute cash except as otherwise permitted under Section 529A of the Internal Revenue Code. The board shall establish appropriate safeguards against contributions to an ABLE account in excess of the limitations set forth in Section 529A of the Internal Revenue Code.

(e) Earnings derived from investment of the contributions shall be considered to be held in trust in the same manner as contributions. Amounts on deposit in an ABLE account shall be available for administrative fees and expenses and penalties imposed by the board as delineated in the participation agreement.

(f) The assets of the trust fund shall be preserved, invested, and expended solely pursuant to and for the purposes of this chapter and shall not be loaned or otherwise transferred or used by the state for any other purpose.



§ 30-9-9. Taxation by state pursuant to Code Section 48-7-27; exempt from taxation by political subdivisions

The trust fund and ABLE account property and income shall be subject to taxation by the state only as provided by paragraph (10.1) of subsection (b) of Code Section 48-7-27 and shall not be subject to taxation by any of the state's political subdivisions.



§ 30-9-10. Comprehensive investment plan

(a) The board shall have authority to establish a comprehensive investment plan for the purposes of this chapter and to invest any funds of the trust fund through the state treasurer. The state treasurer shall invest the trust fund moneys pursuant to an investment policy adopted by the board. Notwithstanding any state law to the contrary, the board, through the state treasurer, shall invest or cause to be invested amounts on deposit in the trust fund, including the program account, in a manner reasonable and appropriate to achieve the objectives of the corporation, exercising the discretion and care of a prudent person in similar circumstances with similar objectives. The board shall give due consideration to the risk of, expected rate of return of, term or maturity of, diversification of total investments of, liquidity of, and anticipated investments in and withdrawals from the trust fund.

(b) The board may employ or contract with financial organizations, investment managers, evaluation services, or other such entities as determined by the board to be necessary for the effective and efficient investment, administration, and operation of the program. The board shall establish criteria for financial organizations, investment managers, evaluation services, or other such entities that act as contractors or consultants to the board. The board may contract, either directly or through such contractors or consultants, to provide such services as may be a part of the comprehensive investment plan or as may be deemed necessary or proper by the board, including without limitation providing consolidated billing, individual and collective record keeping and accounting, and asset purchase, control, and safekeeping. All contractors and consultants shall be selected by competitive solicitation, unless otherwise directed by the board.

(c) All investments shall be marked clearly to indicate ownership by the corporation and, to the extent possible, shall be registered in the name of the corporation.

(d) Subject to the terms, conditions, limitations, and restrictions set forth in this Code section, the board may sell, assign, transfer, and dispose of any of the securities and investments of the corporation if the sale, assignment, or transfer has the majority approval of the entire board.

(e) Members and employees of the board shall be subject to the provisions of Chapter 10 of Title 45, relating to codes of ethics and conflicts of interest.

(f) No account contributor or beneficiary shall directly or indirectly direct the investment of any account funds except as may be permitted under Section 529A of the Internal Revenue Code or other applicable federal laws.

(g) The board may approve different investment plans and options to be offered to participants to the extent permitted under Section 529A of the Internal Revenue Code or other applicable federal laws and consistent with the objectives of this chapter, and the board may require the assistance of investment counseling before participation in different options.



§ 30-9-11. Amounts in ABLE account not considered in determining eligibility for certain public assistance

Notwithstanding any other provision of state or local law or regulation that requires consideration of the financial circumstances of an applicant for local, state, or federal public assistance or a benefit provided under that law, the agency or entity making the determination of eligibility for such assistance or benefit may not consider the amount in the applicant's ABLE account or in an applicant's ABLE account established pursuant to an ABLE program in another state, including earnings on that amount, and any distribution for qualified disability expenses in determining the applicant's eligibility to receive the amount of the assistance or benefit with respect to the period during which the individual maintains any such ABLE account.



§ 30-9-12. Annual reports

(a) If the board creates the Georgia ABLE Program Trust Fund pursuant to Code Section 30-9-8, the board shall prepare or cause to be prepared an annual report setting forth in appropriate detail an accounting of the Georgia Able Trust Fund at the close of each fiscal year. Such report shall be submitted to the Governor, the President of the Senate, and the Speaker of the House of Representatives. In addition, the board shall make the report available to account contributors and designated beneficiaries in the trust fund upon written request and may charge a reasonable fee for such report. The accounts of the trust fund shall be subject to annual audits by the state auditor or his or her designee.

(b) Statements shall be provided to each designated beneficiary at least four times each year within 30 days after the end of the quarterly period to which a statement relates. The statement shall identify the contributions made during the preceding quarter, the total contributions made to the account through that quarter, the value of the account on the last day of that quarter, distributions made during that quarter, and any other information that the state treasurer requires to be reported to the designated beneficiary.



§ 30-9-13. Provision of public information and outreach

The Department of Community Health, the Department of Behavioral Health and Developmental Disabilities, the Department of Human Services, the Georgia Vocational Rehabilitation Agency, and the Department of Education shall assist, cooperate, and coordinate with the corporation in the provision of public information and outreach for a board approved Qualified ABLE Program.



§ 30-9-14. Death of designated beneficiary of ABLE Trust fund

(a) Upon the death of a designated beneficiary of a Georgia ABLE Trust Fund account, the Department of Community Health and the Medicaid program for another state may file a claim with the Georgia ABLE Program for the total amount of medical assistance provided for the designated beneficiary under the Medicaid program after the date of the establishment of the ABLE account, less any premiums paid by or on behalf of the designated beneficiary to a Medicaid buy-in program. Funds in the ABLE account of the deceased designated beneficiary must first be distributed for qualified disability expenses followed by distributions for the Medicaid claim authorized under this subsection. Any remaining amount shall be distributed as provided in the participation agreement.

(b) The corporation shall assist and cooperate with the Department of Community Health and Medicaid programs in other states upon the death of a designated beneficiary of the trust fund by coordinating through the Department of Community Health with the information needed to accomplish the purpose and objective of subsection (a) of this Code section.



§ 30-9-15. Assignment of ABLE account prohibited

An ABLE account may not be assigned for the benefit of creditors, used as security or collateral for any loan, or otherwise subject to alienation, sale, transfer, assignment, pledge, encumbrance, or charge. Except as provided in Code Section 30-9-14, moneys paid into or out of an ABLE account, and the income and assets of such account, are not liable to attachment, levy, garnishment, or legal process in this state in favor of any creditor of or claimant against any designated beneficiary or account contributor.



§ 30-9-16. Records not open to inspection by the general public; limited access

(a) The provisions of Article 4 of Chapter 18 of Title 50 notwithstanding, the following records, or portions thereof, shall not constitute public records and shall not be open to inspection by the general public:

(1) Completed participation applications, executed participation agreements, and ABLE account numbers;

(2) All wiring or automated clearing-house transfer of funds instructions regarding participation agreements;

(3) ABLE account transactions, IP addresses used to initiate transactions, and analysis statements received or prepared by or for the corporation;

(4) All bank routing and account numbers in the possession of the corporation and any record or document containing such numbers;

(5) All proprietary computer software in the possession or under the control of the corporation; and

(6) All security codes and procedures related to physical, electronic, or other access to any ABLE account or the trust fund, its systems, and its software.

(b) For a period from the date of creation of the record until the end of the calendar quarter in which the record is created, the following records, or portions thereof, of the trust fund shall not constitute public records and shall not be open to inspection by the general public:

(1) Investment trade tickets; and

(2) Bank statements.

(c) The restrictions of subsections (a) and (b) of this Code section shall not apply to access:

(1) Required by subpoena or other legal process of a court or administrative agency having competent jurisdiction in legal proceedings where the State of Georgia or the corporation is a party;

(2) In prosecutions or other court actions to which the State of Georgia or the corporation is a party;

(3) Given to federal or state regulatory or law enforcement agencies;

(4) Given to any person or entity in connection with an ABLE account to which such person or entity is an account contributor or given to any person in connection with an ABLE account of which such person is a beneficiary; or

(5) Given to the board or any member, employee, or contractor thereof for use and public disclosure in the ordinary performance of its duties pursuant to this chapter.






Chapter 10 - Community Trusts

§ 30-10-1. Legislative findings

The General Assembly finds and declares the following:

(1) It is an essential function of state government to provide basic support for persons with one or more mental or physical impairments that substantially limit one or more major life activities, whether the impairments are congenital or occur by reason of accident, injury, age, or disease;

(2) The cost of providing basic support for persons with mental or physical impairments is difficult for many citizens to afford, and they are forced to rely upon the government to provide that support;

(3) The families and friends of persons with mental or physical impairments desire to supplement, but not replace, the basic support provided by state government and other governmental programs;

(4) Medical, social, and other supplemental services are often provided by family members and friends of persons with mental or physical impairments for the lifetime of the impaired persons; and

(5) It is necessary and desirable for the public health, safety, and welfare of the citizens of this state to encourage, enhance, and foster the ability of family members and friends of those individuals with mental or physical impairments to supplement, but not to replace, the basic support provided by state government and other governmental programs and to provide for medical, social, or other supplemental services for those persons with impairments.



§ 30-10-2. Definitions

As used in this chapter, the term:

(1) "Board of trustees" means a board of trustees of a community trust established pursuant to this chapter.

(2) "Community trust" means a trust administered in accordance with this chapter by a nonprofit organization that qualifies as a tax-exempt organization under Section 501(c)(3) of the United States Internal Revenue Code for the benefit of persons with impairments.

(3) "Cotrustee" means any person named by the donor to work with the board of trustees in providing benefits to a life beneficiary; provided, however, that neither the donor nor the donor's spouse shall be the cotrustee if the donor or the donor's spouse is the life beneficiary.

(4) "Donor" means any person who contributes assets to a community trust to establish an account for a life beneficiary.

(5) "Impairment" means a mental or physical disability that substantially limits one or more major life activities, whether the impairment is congenital or acquired by accident, injury, age, or disease, and where the impairment is verified by medical findings.

(6) "Life beneficiary" means a beneficiary designated by a donor to a community trust.

(7) "Successor trust" means the trust established upon distribution by the board of trustees as follows:

(A) Subsequent to the death or ineligibility of the life beneficiary because the donor has failed to designate a person or persons to whom assets are to be distributed upon the occurrence of such an event or because a distribution to the designated person or persons is impossible; or

(B) Subsequent to the death of a life beneficiary if the donor designates himself or herself or the donor's spouse as life beneficiary pursuant to paragraph (4) of subsection (b) of Code Section 30-10-6.

A successor trust shall meet all requirements for a community trust provided in this chapter and shall be administered as set forth in this chapter.

(8) "Successor trustee" means the trustee as designated by the donor who shall administer the successor trust.

(9) "Trustee" means a member of a community trust board of trustees.



§ 30-10-3. Donors; benefits; assets

(a) Donors may supplement the care, support, habilitation, rehabilitation, and treatment of persons with impairments pursuant to this chapter. Neither the contribution to a community trust for the benefit of a life beneficiary nor the use of community trust income or principal to provide benefits shall in any way reduce, impair, or diminish the benefits for which a person is otherwise eligible by law.

(b) The assets held by the board of trustees of any community trust and its income and operations shall be exempt from all state and local taxation.



§ 30-10-4. Community trusts; creation

Nonprofit organizations which qualify as tax-exempt organizations under Section 501(c)(3) of the United States Internal Revenue Code and which have expertise regarding the care, support, habilitation, rehabilitation, and treatment of persons with impairments are eligible to create community trusts in accordance with the provisions of this chapter. Two or more organizations which qualify as tax-exempt organizations under Section 501(c)(3) of the United States Internal Revenue Code and which have expertise regarding the care, support, habilitation, rehabilitation, and treatment of impaired persons are eligible to create joint community trusts in accordance with the provisions of this chapter.



§ 30-10-5. Community trusts; board of trustees

Each community trust shall have a board of trustees appointed by the governing body of the nonprofit organization forming the trust, which shall include persons with expertise in business and investments and persons with expertise regarding the care, support, habilitation, rehabilitation, and treatment of persons with impairments. The members of the board of trustees shall serve without compensation but shall be reimbursed by the community trust for their actual expenses relating to the trust. The board of trustees shall administer the community trust and establish policies and rules and regulations necessary to exercise its powers in accordance with this chapter.



§ 30-10-6. Qualification of trust; documents; life beneficiaries; trustees and cotrustees; income; transfers; distributions and expenditures

(a) The board of trustees shall take all steps necessary to satisfy all federal and state laws to ensure that the community trust is qualified to supplement the provision of government funding for persons with one or more impairments and, where necessary, is qualified as a tax-exempt entity under the United States Internal Revenue Code.

(b) The documents establishing a community trust shall include and be limited by the following:

(1) To be eligible to participate in a community trust, a life beneficiary must suffer from one or more impairments as defined in this chapter;

(2) A community trust may accept contributions from any source, so long as basic eligibility requirements are satisfied, to be held, administered, managed, invested, and distributed in order to facilitate the coordination and integration of private financing for individuals who have one or more impairments, while maintaining the eligibility of those individuals for government funding. All contributions and the earnings of a community trust shall be administered as one trust for purposes of investment and management of funds. Notwithstanding the administration as one trust for investment and management, one or more separate accounts shall be established for each designated life beneficiary. The net income earned after deducting administrative expenses shall be credited to the accounts of the life beneficiaries, in proportion to the amount of the contribution made for each life beneficiary to the total contributions made for all life beneficiaries;

(3) Every donor shall designate a specific person as the life beneficiary of the contribution made by the donor. In addition, each donor shall name a cotrustee and a successor or successors to the cotrustee to act with the trustees of the community trust on behalf of the designated life beneficiary. A life beneficiary or the spouse of a life beneficiary shall not be eligible to be a cotrustee or a successor cotrustee;

(4) If a donor designates himself or herself or his or her spouse as the life beneficiary, then the account of the life beneficiary shall, regardless of any other provision of this chapter, meet the following additional conditions:

(A) The contribution or contributions of the life beneficiary or his or her spouse to the community trust shall be irrevocable;

(B) The funds remaining in the life beneficiary's account upon the death of the life beneficiary shall, to the extent such funds result from contributions made by the life beneficiary or his or her spouse, be subject to the state reimbursement requirements of federal laws governing community trusts, including paragraph (4) of subsection (d) of 42 U.S.C. Section 1396p as applied by this state. Any funds remaining after satisfaction of such requirements shall be distributed as the donor has designated in writing, and if there is no such designation or should distribution to those designated by the donor be impossible, then to a successor trust; and

(C) Neither the donor nor the donor's spouse shall serve as cotrustee;

(5) During his or her lifetime, any donor who has not designated himself or herself or his or her spouse as the life beneficiary may revoke any contribution made to a community trust. Notwithstanding the first sentence of this paragraph, any donor may, at any time, voluntarily waive the right to revoke. Upon revocation, an amount equal to the current fair market value of the balance of the life beneficiary's account in the community trust as determined on the date of revocation shall be returned to the donor;

(6) The cotrustee and the trustees annually, or more frequently, shall agree on the amount of income or principal, or both, to be used to provide noncash benefits and the nature and type of benefits to be provided to the life beneficiary. Such permissible benefits shall include, but not be limited to: more sophisticated dental, medical, and diagnostic work or treatment than is otherwise available from public assistance; private rehabilitative training; supplementary educational aid; entertainment; periodic vacations and outings; expenditures to foster the interests, talents, and hobbies of the life beneficiary; and expenditures to purchase personal property and services which will make life more comfortable and enjoyable for the life beneficiary but which will not defeat the life beneficiary's eligibility for public assistance. Expenditures may include payment of the funeral and burial costs of the life beneficiary. The trustees and cotrustee may exercise discretion to make payments from time to time for a person to accompany the life beneficiary on vacations and outings and for the transportation of the life beneficiary or of friends and relatives of the life beneficiary to visit the life beneficiary. Expenditures shall not be made for the primary support or maintenance of the life beneficiary, including basic food, shelter, and clothing if, as a result, the life beneficiary would no longer be eligible to receive public benefits or assistance for which the life beneficiary would otherwise be eligible. Any net income which is not used shall be added annually to the principal;

(7) Any cotrustee may, for good and sufficient reason upon written notice to the trustees and a determination by the board of trustees that the reason for the transfer is good and sufficient or upon the issuance of a notice of termination by the board of trustees, transfer all of the current fair market value of the balance of the life beneficiary's account in the trust as determined on the date of transfer to another trustee to be held for the sole benefit of the life beneficiary during his or her life; provided, however, that if such a transfer involves funds contributed by the life beneficiary or his or her spouse, any trustee to whom funds are so transferred shall acknowledge in writing the right of the state to reimbursement as provided in 42 U.S.C. Section 1396p(d)(4). In no event shall a cotrustee be entitled to transfer only a portion of the current fair market value of the life beneficiary's account in the trust;

(8) If a life beneficiary for whose benefit a contribution has been made to the trust ceases to be eligible to participate in the trust, and neither the donor nor the cotrustee revokes or withdraws the contribution, then the board of trustees may, by written notice to the donor or cotrustee, terminate the trust as to such life beneficiary. Upon termination, the board of trustees shall distribute the fair market value of such life beneficiary's account in the trust to the person or persons the donor has designated; provided, however, that if the donor has failed to designate a person or persons for distribution in this event or if a distribution to the designated person or persons is impossible, the board of trustees shall distribute the fair market value of such life beneficiary's account in the trust to the trustee of the successor trust to be held, administered, and distributed by the successor trustee in accordance with the successor trust described in paragraph (10) of this subsection;

(9) Upon the death of the life beneficiary, then an amount equal to the current fair market value of the balance of the life beneficiary's account in the trust, as determined on the date of death, less payment of funeral and burial costs of the life beneficiary and satisfaction of any lien as provided in paragraph (4) of this subsection, shall be distributed to the person or persons the donor has designated; provided, however, that if the donor has failed to designate a person or persons for distribution in this event or if a distribution to the designated person or persons is impossible, the board of trustees shall distribute the fair market value of such life beneficiary's account to a successor trust. To the extent this provision must be modified for the life beneficiary to remain eligible for government benefits, such modifications shall be made; and

(10) The trustee of the successor trust shall hold, administer, and distribute the principal and income of the successor trust, in the discretion of the trustee, for the maintenance, support, health, education, and general well-being of indigent persons suffering from one or more impairments, recognizing that it is the purpose of the successor trust to supplement, not replace, any government benefits for the beneficiary's or beneficiaries' basic support for which the beneficiary or beneficiaries may be eligible and to improve the quality of the beneficiary's or beneficiaries' life by providing him, her, or them with those amenities which cannot otherwise be provided by public assistance or other available sources. Permissible expenditures include, but are not limited to: more sophisticated dental, medical, and diagnostic work or treatment than is otherwise available from public assistance; private rehabilitative training; supplementary educational aid; entertainment; periodic vacations and outings; expenditures to foster the interests, talents, and hobbies of the beneficiary or beneficiaries; and expenditures to purchase personal property and services which will make life more comfortable and enjoyable for the beneficiary or beneficiaries but which will not defeat his, her, or their eligibility for public assistance. Expenditures may include payment of the funeral and burial costs of the beneficiary or beneficiaries. The trustee of the successor trust, in his or her discretion, may make payments from time to time for a person to accompany a beneficiary on vacations and outings and for the transportation of a beneficiary or of friends or relatives of a beneficiary to visit a beneficiary. Any undistributed income of the successor trust shall be added to the principal from time to time. Expenditures shall not be made for the primary support or maintenance of a beneficiary, including basic food, shelter, and clothing, if, as a result, a beneficiary would no longer be eligible to receive public benefits or assistance for which such beneficiary would otherwise be eligible.

(c) The nonprofit organization administering the community trust may receive a distribution of trust assets as payment for services rendered to the life beneficiary or if the assets distributed are used solely for the benefit of the life beneficiary. The nonprofit organization administering a successor trust may receive a distribution of trust assets as payment for services rendered to a beneficiary or if the assets are used solely for the benefit of a beneficiary.



§ 30-10-7. Life beneficiaries

(a) No life beneficiary shall have any vested or property rights or interests in a community trust. No life beneficiary shall have the power to anticipate, assign, convey, alienate, or otherwise encumber any interest in the income or principal of a community trust. The income or principal or any interest of any life beneficiary under a community trust shall not be liable for any debt incurred by the life beneficiary. The principal or income of a community trust shall not be subject to seizure by any creditor of any life beneficiary under any writ or proceeding in law or in equity.

(b) Except for the right of a donor, other than a donor or a donor's spouse who is a life beneficiary, to revoke any contribution made to a community trust, pursuant to paragraph (5) of subsection (b) of Code Section 30-10-6, and the right of any cotrustee other than the donor to withdraw all of the contribution made to the account of a life beneficiary, pursuant to paragraph (7) of subsection (b) of Code Section 30-10-6, neither the donor nor any cotrustee has the right to sell, assign, convey, alienate, or otherwise encumber, for consideration or otherwise, any interest in the income or the principal of a community trust. The income or the principal or any interest of any life beneficiary in the trust shall not be liable for any debt incurred by the donor or any cotrustee. The principal or income of a community trust shall not be subject to seizure by any creditor of any donor or any cotrustee under any writ or proceeding in law or in equity.



§ 30-10-8. Liability of trustees

No trustee, cotrustee, successor cotrustee, or successor trustee serving pursuant to the provisions of this chapter shall at any time be liable for any mistake of law or fact, or of both law and fact, or errors of judgment, or for any loss sustained by a community trust, or by any life beneficiary, or by any other person, except through actual fraud or willful misconduct on the part of such trustee, cotrustee, successor cotrustee, or successor trustee.



§ 30-10-9. Distribution of funds upon dissolution; perpetuities; restraints on alienation; construction of chapter

(a) Upon the dissolution of any organization administering a community trust, the remaining balance of each trust account shall be distributed to other community trusts. The Attorney General may bring an action in the superior courts for the dissolution of a nonprofit organization or a community trust for the purpose of terminating the trust or merging it with another community trust.

(b) Community trusts shall not be subject to or held to be in violation of any principle of law against perpetuities or restraints on alienation, including Article 9 of Chapter 6 of Title 44, the "Uniform Statutory Rule Against Perpetuities."

(c) Nothing contained in this chapter shall be construed so as to impair or limit the creation of other forms of trusts or charitable trusts, whether or not similar to community trusts permitted by this chapter.









Title 31 - Health

Chapter 1 - General Provisions; Access to Eye Care

Article 1 - General Provisions

§ 31-1-1. Definitions

Except as specifically provided otherwise, as used in this title, the term:

(1) "Board" means the Board of Public Health.

(2) "Commissioner" means the commissioner of public health.

(3) "Department" means the Department of Public Health.



§ 31-1-2. Use of flammable materials in eyeglass frames; delivery of completed work by offices, companies, or laboratories; penalty

(a) No person shall distribute, sell, exchange, deliver, or have in his possession with intent to distribute, sell, exchange, or deliver in this state any prescription eyeglass frame or prescription sunglass frame containing any form of cellulose nitrate or other highly flammable material.

(b) Optical offices, manufacturing companies, or laboratories which prepare lenses for prescription eyeglasses or sunglasses, including industrial safety eyewear, and which perform mechanical work upon inert materials in the preparation of such eyeglasses or sunglasses shall in every case deliver the completed product of their efforts only to the physician, optometrist, or licensed dispensing optician who ordered the work performed.

(c) Any person who violates any provision of this Code section shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished as follows: the first offense shall be punished by a fine of not more than $200.00; each subsequent offense shall be punished by a fine of not more than $500.00.



§ 31-1-3. Detection of hearing impairments in infants; evaluations

(a) It shall be the public policy of this state that newborn infants in certain high-risk categories be evaluated for the detection of hearing impairments in order to prevent many of the consequences of these disorders.

(b) The department shall develop guidelines for evaluation and follow-up procedures for the detection of hearing impairments in infants determined by the department to be in those high-risk categories in which the likelihood of such impairments is greatest and shall develop rules and regulations to ensure that all such high-risk infants are evaluated within one year of their birth. No such evaluation shall be made as to any newborn infant if the parents or legal guardian of the child objects thereto on the grounds that such a test would conflict with their religious tenets or practices.



§ 31-1-3.1. Reporting disabled newborn persons; referral to treatment and rehabilitative services

(a) It is the intent of the General Assembly to ensure the registration by the department of disabled newborn persons in order that all such persons might obtain referral and other services provided by existing state agencies, departments, other organizations, and individuals.

(b) As used in this Code section, the term "disabled newborn person" means a person less than 12 months old who is deaf, blind, or has a serious congenital defect as defined by the department.

(c) Except as otherwise provided, every public and private health and social agency and every physician authorized to practice medicine in this state shall report to the department the name of any person such agency or physician has identified as being a disabled newborn person. The report shall be made within 48 hours after identification of that person and shall contain the name, age, address, type and extent of disability, social security number, if any, and such other information concerning that person as the department may require.

(d) The department shall establish procedures whereby a disabled newborn person for whom a report is made under this Code section shall be referred with informed consent to appropriate public or private departments or agencies for treatment and rehabilitative services.

(e) The department shall:

(1) Maintain records of reports, notifications, and referrals made under this article; and

(2) Maintain and update rosters of public and private departments or agencies which provide services to persons who have disabilities like those of disabled newborn persons and send copies of such rosters and an annual update thereof to each county board of health for those boards of health to make such rosters available to the public.

(f) Statistical information collected under this Code section shall be available to any other federal or state agency or private organization concerned with disabilities of newborn persons, but no names or addresses will be provided without the consent of the immediate family or guardian of the disabled newborn person.

(g) Any person or entity with whom the department enters into a contract after June 30, 1987, for services shall, as a condition of that contract, register with the department (formerly the Division of Public Health of the Department of Community Health) the various services that person or entity is capable of or is already providing to disabled newborn persons and persons having disabilities like those of disabled newborn persons for purposes of the roster of services the department maintains under paragraph (2) of subsection (e) of this Code section.

(h) A person or entity which in good faith makes a report required by subsection (c) of this Code section shall be immune from civil and criminal liability therefor.



§ 31-1-3.2. Hearing screenings for newborns

(a) The General Assembly finds, determines, and declares:

(1) That hearing loss occurs in newborn infants more frequently than any other health condition for which newborn infant screening is required;

(2) That 80 percent of the language ability of a child is established by the time the child is 18 months of age and that hearing is vitally important to the healthy development of such language skills;

(3) That early detection of hearing loss in a child and early intervention and treatment has been demonstrated to be highly effective in facilitating a child's healthy development in a manner consistent with the child's age and cognitive ability;

(4) That children with hearing loss who do not receive such early intervention and treatment frequently require special educational services and that such services are publicly funded for the vast majority of children with hearing needs in the state;

(5) That appropriate testing and identification of newborn infants with hearing loss will facilitate early intervention and treatment and may therefore serve the public purposes of promoting the healthy development of children and reducing public expenditure;

(6) The American Academy of Pediatrics, the American Speech-Language-Hearing Association, the American Academy of Audiology, and the American Academy of Otolaryngology, Head and Neck Surgery have recently endorsed the implementation of universal newborn hearing screenings and recommended that such screenings be performed in all birthing hospitals and coordinated by state departments of public health; and

(7) That consumers should be entitled to know whether the hospital at which they choose to deliver their infant provides newborn hearing screening.

(b) As used in this Code section, the term "newborn infant" means an infant after delivery but before discharge from the hospital.

(c) For reasons specified in subsection (a) of this Code section, the General Assembly determines that it would be beneficial and in the best interests of the development of the children of the state that newborn infants' hearing be screened.

(d) Reserved.

(e) It is the intent of the General Assembly that, by July 1, 2002, newborn hearing screening be conducted on no fewer than 95 percent of all newborn infants born in hospitals in this state, using procedures established by rule and regulation of the Board of Public Health after review of any recommendations of the advisory committee on hearing in newborn infants, created in former subsection (d) of this Code section. Toward that end, on and after July 1, 2001, every licensed or certified hospital and physician shall educate the parents of newborn infants born in such hospitals of the importance of screening the hearing of newborn infants and follow-up care. Education shall not be considered a substitute for the hearing screening described in this subsection. Every licensed or permitted hospital shall report annually to the Department of Public Health concerning the following:

(1) The number of newborn infants born in the hospital;

(2) The number of newborn infants screened;

(3) The number of newborn infants who passed the screening, if administered; and

(4) The number of newborn infants who did not pass the screening, if administered.

(f) Reserved.

(g) Reserved.

(h) Reserved.

(i) A physician, registered professional nurse, including a certified nurse midwife, or other health professional attending a birth outside a hospital or institution shall provide information, as established by the department, to parents regarding places where the parents may have their infants' screening and the importance of such screening.

(j) The department shall encourage the cooperation of local health departments, health care clinics, school districts, health care providers, and any other appropriate resources to promote the screening of newborn infants' hearing and early identification and intervention for those determined to have hearing loss for those infants born outside a hospital or institution.



§ 31-1-4. Penalties for false representation, impersonation

(a) Any person who shall make, utter, execute, or submit to the department or to any county board of health any oral or written representation, knowing the same to be false, for the purpose of obtaining anything of value, including any service, shall be guilty of a misdemeanor.

(b) Any person who shall impersonate or otherwise falsely hold himself out to any other person as an agent of the department or of any county board of health shall be guilty of a misdemeanor.



§ 31-1-5. Compensation of employees for damage to wearing apparel caused by patients

(a) As used in this Code section, the term "wearing apparel" includes eyeglasses, hearing aids, clothing, and similar items worn on the person of the employee.

(b) When action by a patient in one of the institutions operated by the department results in damage to an item of wearing apparel of an employee of the institution, the department shall compensate the employee for the loss in the amount of either the repair cost or the replacement value or the cost of the item of wearing apparel, whichever is less. Such losses shall be compensated only in accordance with procedures to be established by the department, and no compensation shall be made by the department in excess of $500.00 per claim.



§ 31-1-6. Reuse of heart pacemakers

(a) As used in this Code section, the term:

(1) "Heart pacemaker" means any electrical device which stimulates the heart muscle so that it contracts at a certain or regular rate.

(2) "Medically acceptable" means conforming to prevailing medical standards of cleanliness and manufacturers' applicable standards for functional operation.

(3) "Person" includes the following:

(A) Any hospital, surgeon, or physician;

(B) Any accredited medical school, college, or university;

(C) Any licensed, accredited, or approved bank or storage facility of human bodies or parts; or

(D) Any specified individual needing implantation of a heart pacemaker.

(b) Any person, as defined in subsection (a) of this Code section, shall be authorized to receive and reuse a heart pacemaker, provided that such device is medically acceptable for its proposed reuse.

(c) This Code section shall not apply to the receipt and reuse of a nuclear-powered pacemaker.



§ 31-1-7. Marking of dentures and other removable dental prostheses for identification

(a) Every complete upper and lower denture and removable permanent partial denture fabricated by a dentist licensed in Georgia shall be marked with the name or social security number of the patient for whom it is intended. The marking shall be done during fabrication and shall be permanent, legible, and cosmetically acceptable. The exact location of the marking and the methods used to apply or implant it shall be determined by the dentist.

(b) If, in the professional judgment of the dentist, this marking is not practicable, the marking shall be as follows:

(1) The initials of the patient may be shown if the use of the full name or social security number is impossible; or

(2) The marking may be omitted entirely if none of the markings so specified are practical or clinically safe.

(c) Any removable dental prosthesis in existence prior to July 1, 1988, shall be marked in accordance with this Code section at the time of any subsequent rebasing.

(d) It shall be the duty of the Georgia Board of Dentistry to notify each person licensed to practice dentistry in this state of the requirements of this Code section. Such notification shall be mailed to the address of record of each person licensed to practice dentistry in this state.



§ 31-1-8. Notice of proposed special facility

(a) For the purposes of this Code section, the term "special facility" means any of the following facilities:

(1) A facility utilized for the diagnosis, care, treatment, or hospitalization of persons who are alcoholics, drug dependent individuals, or drug users as defined in paragraph (11) of Code Section 37-7-1; or

(2) A facility operated by the Department of Human Services and used for the treatment and residence of delinquent children, provided such facility affords secure custody.

(b) At least 30 days prior to the expenditure of state funds for any new or additional special facility by the Department of Behavioral Health and Developmental Disabilities or the Department of Human Services or an agency or board of health contracting with the Department of Behavioral Health and Developmental Disabilities or the Department of Human Services, such department or such agency or board shall notify the governing authority of the county and any municipality wherein the special facility is to be located and each member of the General Assembly whose Senate or House district includes any part of the property upon which the facility is to be located. Such notification shall include a description of the proposed special facility, including its proposed location, the category of patients or persons to be confined therein, and the maximum number of patients or persons to be so confined. The Department of Behavioral Health and Developmental Disabilities or the Department of Human Services shall include such requirements in all departmental contracts entered into with such boards or agencies.



§ 31-1-9. Breast-feeding of baby

The breast-feeding of a baby is an important and basic act of nurture which should be encouraged in the interests of maternal and child health. A mother may breast-feed her baby in any location where the mother and baby are otherwise authorized to be.



§ 31-1-10. State health officer; duties

(a) The position of state health officer is created. The Governor may appoint the commissioner of public health to serve simultaneously as the state health officer or may appoint another individual to serve as state health officer. Such officer shall serve at the pleasure of the Governor.

(b) The state health officer shall perform such health emergency preparedness and response duties as assigned by the Governor.



§ 31-1-11. No legal compulsion to participate in health care system; no legal prohibition on purchase or sale of health insurance in private health care systems

(a) As used in this Code section, the term:

(1) "Compel" includes penalties or fines.

(2) "Direct payment" or "pay directly" means payment for lawful health care services without a public or private third party, not including an employer, paying for any portion of the service.

(3) "Health care system"' means any public or private entity whose function or purpose is the management of, processing of, enrollment of individuals for, or payment for, in full or in part, health care services or health care data or health care information for its participants.

(4) "Lawful health care services" means any health related service or treatment to the extent that the service or treatment is permitted or not prohibited by law or regulation that may be provided by persons or businesses otherwise permitted to offer such services.

(5) "Penalties or fines" means any civil or criminal penalty or fine, tax, salary or wage withholding or surcharge, or any named fee with a similar effect established by law or rule by a government established, created, or controlled agency that is used to punish or discourage the exercise of rights protected under this Code section.

(b) To preserve the freedom of citizens of this state to provide for their health care:

(1) No law or rule or regulation shall compel, directly or indirectly, any person, employer, or health care provider to participate in any health care system; and

(2) A person or employer may pay directly for lawful health care services and shall not be required to pay penalties or fines for paying directly for lawful health care services. A health care provider may accept direct payment for lawful health care services and shall not be required to pay penalties or fines for accepting direct payment from a person or employer for lawful health care services.

(c) Subject to reasonable and necessary rules and regulations that do not substantially limit a person's options, the purchase or sale of health insurance in private health care systems shall not be prohibited by law or by rule or regulation.

(d) This Code section shall not:

(1) Affect which health care services a health care provider or hospital is required to perform or provide;

(2) Affect which health care services are permitted by law;

(3) Prohibit care provided pursuant to any statutes enacted by the General Assembly relating to workers' compensation;

(4) Prohibit the imposition by the General Assembly of conditions and limitations on the use or applicability of exemptions and deductions with regard to income taxation;

(5) Affect laws or rules in effect as of January 1, 2009; or

(6) Affect the terms or conditions of any health care system to the extent that those terms and conditions do not have the effect of punishing a person or employer for paying directly for lawful health care services or a health care provider or hospital for accepting direct payment from a person or employer for lawful health care services.



§ 31-1-12. Hospitals to provide educational information to parents of newborns regarding pertussis disease and availability of a vaccine

(a) During the postpartum period and prior to discharge, each hospital shall provide parents of newborns educational information on pertussis disease and the availability of a vaccine to protect against such disease. Such educational information shall include, but not be limited to, information on the recommendation by the federal Centers for Disease Control and Prevention that parents of newborns receive the vaccination during the postpartum period to protect the newborns from the transmission of pertussis.

(b) Nothing in this Code section shall be construed to require any hospital to provide or pay for any vaccination against pertussis.



§ 31-1-13. Hemophilia Advisory Board

(a) The commissioner of public health in conjunction with the commissioner of community health shall establish an independent advisory board known as the Hemophilia Advisory Board.

(b) (1) The following persons shall serve as nonvoting members of the Hemophilia Advisory Board:

(A) The commissioner of public health or a designee; and

(B) The commissioner of community health or a designee.

(2) The following voting members shall be appointed by the commissioner of public health, in consultation with the commissioner of community health, and shall serve a three-year term:

(A) One member who is a board certified physician licensed, practicing, and currently treating individuals with hemophilia and other bleeding disorders and who specializes in the treatment of these individuals;

(B) One member who is a nurse licensed, practicing, and currently treating individuals with hemophilia and other bleeding disorders;

(C) One member who is a social worker licensed, practicing, and currently treating individuals with hemophilia and other bleeding disorders;

(D) One member who is a representative of a federally funded hemophilia treatment center in this state;

(E) One member who is a representative of a nonprofit organization that has, as its primary purpose, the provision of services to the population of this state with hemophilia and other bleeding disorders;

(F) One member who is a person who has hemophilia;

(G) One member who is a caregiver of a person who has hemophilia; and

(H) One member who is a person who has a bleeding disorder other than hemophilia or who is a caregiver of a person who has a bleeding disorder other than hemophilia.

(3) The Hemophilia Advisory Board may also have up to five additional nonvoting members as determined appropriate by the commissioner and the commissioner of community health. These nonvoting members may be persons with, or caregivers of a person with, hemophilia or other bleeding disorder or persons experienced in the diagnosis, treatment, care, and support of individuals with hemophilia or other bleeding disorders.

(c) (1) Board members shall elect from among the voting board members a presiding officer. The presiding officer retains all voting rights.

(2) A majority of the members shall constitute a quorum at any meeting held by the Hemophilia Advisory Board.

(3) If there is a vacancy on the Hemophilia Advisory Board, such position shall be filled in the same manner as the original appointment.

(4) Members of the Hemophilia Advisory Board shall receive no compensation for service on the Hemophilia Advisory Board.

(d) The Hemophilia Advisory Board shall meet at least quarterly and at the call of the commissioner, the commissioner of community health, or the presiding officer and follow all policies and procedures of Chapter 14 of Title 50, relating to open and public meetings.

(e) The department shall provide reasonably necessary administrative support for Hemophilia Advisory Board activities.

(f) The Hemophilia Advisory Board shall review and make recommendations to the commissioner and the commissioner of community health with regard to issues that affect the health and wellness of persons living with hemophilia and other bleeding disorders, including, but not limited to, the following:

(1) Proposed legislative or administrative changes to policies and programs that are integral to the health and wellness of individuals with hemophilia and other bleeding disorders;

(2) Standards of care and treatment for persons living with hemophilia and other bleeding disorders, taking into consideration the federal and state standards of care guidelines developed by state and national organizations, including, but not limited to, the Medical and Scientific Advisory Council of the National Hemophilia Foundation;

(3) The development of community based initiatives to increase awareness of care and treatment for persons living with hemophilia and other bleeding disorders; and

(4) The coordination of public and private support networking systems.

(g) The Hemophilia Advisory Board shall, no later than January 1, 2012, and annually thereafter, submit to the Governor and the General Assembly a report of its findings and recommendations. Annually thereafter, the commissioner of public health, in consultation with the commissioner of community health, shall report to the Governor and the General Assembly on the status of implementing the recommendations as proposed by the Hemophilia Advisory Board. The reports shall be made public and shall be subject to public review and comment.



§ 31-1-14. Physician Orders for Life-Sustaining Treatment (POLST) forms

(a) As used in this Code section, the term:

(1) "Attending physician" means the physician who has primary responsibility at the time of reference for the treatment and care of the patient.

(2) "Authorized person" shall have the same meaning as in Code Section 31-39-2.

(3) "Decision-making capacity" means the ability to understand and appreciate the nature and consequences of an order regarding end of life care decisions, including the benefits and disadvantages of such an order, and to reach an informed decision regarding the order.

(4) "Health care facility" shall have the same meaning as in Code Section 31-32-2.

(5) "Health care provider" shall have the same meaning as in Code Section 31-32-2.

(6) "Life-sustaining procedures" means medications, machines, or other medical procedures or interventions which, when applied to a patient in a terminal condition or in a state of permanent unconsciousness, could in reasonable medical judgment keep the patient alive but cannot cure the patient and where, in the judgment of the attending physician and a second physician, death will occur without such procedures or interventions. The term "life-sustaining procedures" shall not include the provision of nourishment or hydration, but a patient may direct the withholding or withdrawal of the provision of nourishment or hydration in a POLST form. The term "life-sustaining procedures" shall not include the administration of medication to alleviate pain or the performance of any medical procedure deemed necessary to alleviate pain.

(7) "Physician Orders for Life-Sustaining Treatment form" or "POLST form" means a form executed pursuant to this Code section which provides directions regarding the patient's end of life care.

(8) "Provision of nourishment or hydration" means the provision of nutrition or fluids by tube or other medical means.

(9) "State of permanent unconsciousness" means an incurable or irreversible condition in which the patient is not aware of himself or herself or his or her environment and in which the patient is showing no behavioral response to his or her environment.

(10) "Terminal condition" means an incurable or irreversible condition which would result in the patient's death in a relatively short period of time.

(b) The department shall develop and make available a Physician Orders for Life-Sustaining Treatment form. On and after July 1, 2016, the department shall notify the chairpersons and each member of the House Committee on Health and Human Services and the Senate Health and Human Services Committee at least 60 days prior to implementing any modification of the POLST form. Such form shall provide directions regarding the patient's end of life care and may be voluntarily executed by either a patient who has decision-making capacity and an attending physician or, if the patient does not have decision-making capacity, by the patient's authorized person and an attending physician; provided, however, that this shall not prevent a health care facility from imposing additional administrative or procedural requirements regarding a patient's end of life care decisions. A POLST form may be executed when a patient has a serious illness or condition and the attending physician's reasoned judgment is that the patient will die within the next 365 days; provided, however, that a POLST form may be executed at any time if a person has been diagnosed with dementia or another progressive, degenerative disease or condition that attacks the brain and results in impaired memory, thinking, and behavior. A POLST form, if signed by an authorized person, shall indicate the relationship of the authorized person to the patient pursuant to paragraph (3) of Code Section 31-39-2.

(c) (1) A POLST form shall constitute a legally sufficient order that may be utilized by a health care provider or health care facility in accordance with its policies and procedures regarding end of life care. Such an order shall remain effective unless the order is revoked by the attending physician upon the consent of the patient or the patient's authorized person. An attending physician who has issued such an order and who transfers care of the patient to another physician shall inform the receiving physician and the health care facility, if applicable, of the order. Review of the POLST form is recommended at care transitions, and such review should be specified on the form.

(2) A POLST form signed by the patient and attending physician and indicating "allow natural death" or "do not resuscitate" or the equivalent may be implemented without restriction. If the POLST form (i) is signed by the attending physician and an authorized person instead of the patient and (ii) indicates "allow natural death" or "do not resuscitate" or the equivalent, in compliance with subsection (c) of Code Section 31-39-4, the POLST form may be implemented or become effective when the patient is a candidate for nonresuscitation, and such consent shall be based in good faith upon what such authorized person determines such candidate for nonresuscitation would have wanted had such candidate for nonresuscitation understood the circumstances under which such order is being considered.

(3) A POLST form addressing interventions other than resuscitation and signed by the patient and attending physician may be implemented without restriction. If the POLST form is signed by an authorized person who is the health care agent named by the patient in an advance directive for health care and the attending physician, in compliance with paragraph (1) of subsection (e) of Code Section 31-32-7, all treatment indications on the POLST form may be implemented. If the POLST form is signed by an authorized person who is not the health care agent named by the patient in an advance directive for health care, treatment indications on the POLST form may be implemented or become effective only when the patient is in a terminal condition or a state of permanent unconsciousness; provided, however, that a POLST form may become effective at any time if a person has been diagnosed with dementia or another progressive, degenerative disease or condition that attacks the brain and results in impaired memory, thinking, and behavior.

(4) A POLST form shall be portable with the patient across care settings and shall be valid in any health care facility in which the patient who is the subject of such form is being treated; provided, however, that this shall not prevent a health care facility from imposing additional requirements regarding a patient's end of life care decisions. A health care facility and a health care provider, in its discretion, may rely upon a POLST form as legally valid consent by the patient to the terms therein.

(5) A copy of a POLST form shall be valid and have the same meaning and effect as the original document.

(6) A physician orders for life-sustaining treatment form which was executed in another state, which is valid under the laws of such state and which is substantially similar to the Georgia POLST form, and contains signatures of (i) either the patient or an authorized person and (ii) the attending physician, shall be treated as a POLST form which complies with this Code section.

(d) (1) Each health care provider, health care facility, and any other person who acts in good faith reliance on a POLST form shall be protected and released to the same extent as though such provider, facility, or other person had interacted directly with the patient as a fully competent person. Without limiting the generality of the foregoing, the following specific provisions shall also govern, protect, and validate the acts of an authorized person and each such health care provider, health care facility, and any other person acting in good faith reliance on such POLST form:

(A) No such health care provider, health care facility, or person shall be subject to civil or criminal liability or discipline for unprofessional conduct solely for complying with a patient's end of life care decisions as provided in a POLST form, even if death or injury to the patient ensues;

(B) No such health care provider, health care facility, or person shall be subject to civil or criminal liability or discipline for unprofessional conduct solely for failure to comply with a patient's end of life care decisions in a POLST form, so long as such health care provider, health care facility, or person promptly informs the patient or the patient's authorized person of such health care provider's, health care facility's, or person's refusal or failure to comply with such patient's end of life care decisions in a POLST form. The authorized person shall then be responsible for arranging the patient's transfer to another health care provider or health care facility. A health care provider, health care facility, or person who is unwilling to comply with a patient's end of life care decisions in a POLST form shall continue to provide reasonably necessary consultation and care in connection with the pending transfer;

(C) If the actions of a health care provider, health care facility, or person who fails to comply with a patient's end of life care decisions in a POLST form are substantially in accord with reasonable medical standards at the time of reference and such provider, facility, or person cooperates in the transfer of the patient, then the health care provider, health care facility, or person shall not be subject to civil or criminal liability or discipline for unprofessional conduct for failure to comply with such patient's end of life care decisions in a POLST form;

(D) No authorized person who, in good faith, acts with due care for the benefit of the patient and in accordance with a patient's end of life care decisions in a POLST form, or who fails to act, shall be subject to civil or criminal liability for such action or inaction; and

(E) If a POLST form is revoked, a person shall not be subject to criminal prosecution or civil liability for acting in good faith reliance upon a patient's end of life care decisions in a POLST form unless such person had actual knowledge of the revocation.

(2) No person shall be civilly liable for failing or refusing in good faith to effectuate a patient's end of life care decisions in a POLST form regarding the withholding or withdrawal of life-sustaining procedures or the withholding or withdrawal of the provision of nourishment or hydration.

(3) No physician or any person acting under a physician's direction and no health care facility or any agent or employee thereof who, acting in good faith in accordance with the requirements of this Code section, causes the withholding or withdrawal of life-sustaining procedures or the withholding or withdrawal of the provision of nourishment or hydration from a patient or who otherwise participates in good faith therein shall be subject to any civil or criminal liability or guilty of unprofessional conduct therefor.

(4) Any person who participates in the withholding or withdrawal of life-sustaining procedures or the withholding or withdrawal of the provision of nourishment or hydration pursuant to a patient's end of life care decisions in a POLST form and who has actual knowledge that such POLST form has been properly revoked shall not have any civil or criminal immunity otherwise granted under this subsection for such conduct.

(e) In the event there are any directions in a patient's previously executed living will, advance directive for health care, durable power of attorney for health care, do not resuscitate order, or other legally authorized instrument that conflict with the directions in a POLST form, the most recent instrument will take precedence to the extent of the conflict.

(f) Nothing in this Code section shall be construed to authorize any act prohibited by Code Section 16-5-5. Any health care provider, health care facility, or any other person who violates Code Section 16-5-5 shall not be entitled to any civil immunity provided pursuant to this Code section.



§ 31-1-15. Storage, maintenance, control, and oversight of auto-injectable epinephrine by certain authorized entities

(a) As used in this Code section, the term:

(1) "Authorized entity" means any entity or organization, other than a school subject to Code Section 20-2-776.2, in connection with or at which allergens capable of causing anaphylaxis may be present, as identified by the department. The department shall, through rule or other guidance, identify the types of entities and organizations that are considered authorized entities no later than January 1, 2016, and shall review and update such rule or guidance at least annually thereafter. For purposes of illustration only, such entities may include, but are not limited to, restaurants, recreation camps, youth sports leagues, theme parks and resorts, and sports arenas.

(2) "Auto-injectable epinephrine" means a single-use device used for the automatic injection of a premeasured dose of epinephrine into the human body.

(3) "Health care practitioner" means a physician licensed to practice medicine in this state, an advanced practice registered nurse acting pursuant to the authority of Code Section 43-34-25, and a physician assistant acting pursuant to the authority of subsection (e.1) of Code Section 43-34-103.

(b) An authorized entity may acquire and stock a supply of auto-injectable epinephrine pursuant to a prescription issued in accordance with Code Section 26-4-116.1. Such auto-injectable epinephrine shall be stored in a location readily accessible in an emergency and in accordance with the auto-injectable epinephrine's instructions for use and any additional requirements that may be established by the department. An authorized entity shall designate employees or agents who have completed the training required by subsection (d) of this Code section to be responsible for the storage, maintenance, control, and general oversight of auto-injectable epinephrine acquired by the authorized entity.

(c) An employee or agent of an authorized entity, or any other individual, who has completed the training required by subsection (d) of this Code section may use auto-injectable epinephrine prescribed pursuant to Code Section 26-4-116.1 to:

(1) Provide auto-injectable epinephrine to any individual who the employee, agent, or other individual believes in good faith is experiencing anaphylaxis, or to the parent, guardian, or caregiver of such individual, for immediate administration, regardless of whether the individual has a prescription for auto-injectable epinephrine or has previously been diagnosed with an allergy; and

(2) Administer auto-injectable epinephrine to any individual who the employee, agent, or other individual believes in good faith is experiencing anaphylaxis, regardless of whether the individual has a prescription for auto-injectable epinephrine or has previously been diagnosed with an allergy.

(d) An employee, agent, or other individual described in subsection (b) or (c) of this Code section shall complete an anaphylaxis training program and repeat such training at least every two years following completion of the initial anaphylaxis training program. Such training shall be conducted by a nationally recognized organization experienced in training laypersons in emergency health treatment or an entity or individual approved by the department. Training may be conducted online or in person and, at a minimum, shall cover:

(1) How to recognize signs and symptoms of severe allergic reactions, including anaphylaxis;

(2) Standards and procedures for the storage and administration of auto-injectable epinephrine; and

(3) Emergency follow-up procedures.

(e) An authorized entity that possesses and makes available auto-injectable epinephrine and its employees, agents, and other individuals; a health care practitioner that prescribes or dispenses auto-injectable epinephrine to an authorized entity; a pharmacist or health care practitioner that dispenses auto-injectable epinephrine to an authorized entity; and an individual or entity that conducts the training described in subsection (d) of this Code section shall not be liable for any injuries or related damages that result from any act or omission taken pursuant to this Code section; provided, however, that this immunity does not apply to acts or omissions constituting willful or wanton misconduct. The administration of auto-injectable epinephrine in accordance with this Code section is not the practice of medicine or any other profession that otherwise requires licensure. This Code section does not eliminate, limit, or reduce any other immunity or defense that may be available under state law, including that provided under Code Section 51-1-29. An entity located in this state shall not be liable for any injuries or related damages that result from the provision or administration of auto-injectable epinephrine outside of this state if the entity:

(1) Would not have been liable for such injuries or related damages had the provision or administration occurred within this state; or

(2) Is not liable for such injuries or related damages under the law of the state in which such provision or administration occurred.

(f) An authorized entity that possesses and makes available auto-injectable epinephrine shall submit to the department, on a form developed by the department, a report including each incident on the authorized entity's premises that involves the administration of auto-injectable epinephrine pursuant to subsection (c) of this Code section and any other information deemed relevant by the department. The department shall annually publish a report that summarizes and analyzes all reports submitted to it under this subsection.

(g) The department shall establish requirements regarding the storage, maintenance, control, and oversight of the auto-injectable epinephrine, including but not limited to any temperature limitations and expiration of such auto-injectable epinephrine.






Article 2 - Patient Access to Eye Care

§§ 31-1-20 through 31-1-22.

Reserved. Repealed by Ga. L. 2005, p. 692, § 1/SB 81, effective July 1, 2005.



§ 31-1-23. Blindness education, screening, and treatment program

(a) (1) Subject to availability of funds voluntarily donated and transmitted to the department for such purposes pursuant to subsection (e) of Code Section 40-5-25, the department shall develop a blindness education, screening, and treatment program to provide blindness prevention education and to provide screening and treatment for residents who do not have adequate coverage for such services under a health benefit plan.

(2) Funds voluntarily donated and transmitted to the department pursuant to subsection (e) of Code Section 40-5-25 shall be expended only for purposes of the program provided by this Code section.

(b) The program shall provide for:

(1) Public education about blindness and other eye conditions;

(2) Screenings and eye examinations to identify conditions that may cause blindness; and

(3) Treatment procedures necessary to prevent blindness.

(c) The department may contract for program development with any department approved nonprofit organization dealing with regional and community blindness education, eye donor, and vision treatment services.

(d) The department by regulation shall prescribe eligibility requirements for the program.






Article 3 - Georgia Health Care Freedom

§ 31-1-40. Prohibition on expenditure or use of state resources to advocate for or intended to influence citizens in support of federal Affordable Care Act

(a) Neither the state nor any department, agency, bureau, authority, office, or other unit of the state nor any political subdivision of the state shall expend or use moneys, human resources, or assets to advocate or intended to influence the citizens of this state in support of the voluntary expansion by the State of Georgia of eligibility for medical assistance in furtherance of the federal "Patient Protection and Affordable Care Act," Public Law 111-148, beyond the eligibility criteria in effect on April 15, 2014, under the provisions of 42 U.S.C. Section 1396a(a)(10)(A)(i)(VIII) of the federal Social Security Act, as amended.

(b) The Attorney General shall enforce the provisions of this Code section in accordance with Article V, Section III, Paragraph IV of the Constitution of the State of Georgia.

(c) Nothing in this Code section shall be construed to prevent an officer or employee of the State of Georgia or of any department, agency, bureau, authority, office, unit, or political subdivision thereof from advocating or attempting to influence public policy:

(1) As part of such person's official duties;

(2) When acting on personal time without using state resources; or

(3) When providing bona fide educational instruction about the federal Patient Protection and Affordable Care Act of 2010 in institutions of higher learning or otherwise.

(d) Nothing in this Code section shall be construed to preclude the state from participating in any MEDICAID program.









Chapter 2 - Department of Community Health

§ 31-2-1. Legislative intent; grant of authority

Given the growing concern and complexities of health issues in this state, it is the intent of the General Assembly to create a Department of Community Health dedicated to health issues. Illustrating, without limiting, the foregoing grant of authority, the department is empowered to:

(1) Serve as the lead planning agency for all health issues in the state to remedy the current situation wherein the responsibility for health care policy, purchasing, planning, and regulation is spread among many different agencies;

(2) Permit the state to maximize its purchasing power and to administer its operations in a manner so as to receive the maximum amount of federal financial participation available in expenditures of the department;

(3) Minimize duplication and maximize administrative efficiency in the state's health care systems by removing overlapping functions and streamlining uncoordinated programs;

(4) Allow the state to develop a better health care infrastructure that is more responsive to the consumers it serves while improving access to and coverage for health care;

(5) Focus more attention and departmental procedures on the issue of wellness, including diet, exercise, and personal responsibility;

(6) Enter into or upon public or private property at reasonable times for the purpose of inspecting same to determine the presence of conditions deleterious to health or to determine compliance with applicable laws and rules, regulations, and standards thereunder; and

(7) Promulgate and enforce rules and regulations for the licensing of medical facilities wherein abortion procedures under subsections (b) and (c) of Code Section 16-12-141 are to be performed.



§ 31-2-2. Definitions

As used in this chapter, the term:

(1) "Board" means the Board of Community Health established under Code Section 31-2-3.

(2) "Commissioner" means the commissioner of community health established under Code Section 31-2-6.

(3) "Department" means the Department of Community Health established under Code Section 31-2-4.

(4) "Predecessor agency or unit" means the Department of Community Health, the Division of Public Health of the Department of Human Resources, and the Office of Regulatory Services of the Department of Human Resources.

(5) "State health benefit plan" means the health insurance plan authorized under Article 1 of Chapter 18 of Title 45 and Part 6 of Article 17 of Chapter 2 of Title 20.

(6) "State Personnel Board" means the board established under Article IV, Section III of the Constitution.



§ 31-2-3. Board of Community Health reconstituted; powers, functions, and duties; terms of board members; vacancies; removal; chairperson; expenses

(a) There is reconstituted the Board of Community Health, as of July 1, 2009, which shall establish the general policy to be followed by the Department of Community Health. The powers, functions, and duties of the Board of Community Health as they existed on June 30, 2009, are transferred to the reconstituted Board of Community Health effective July 1, 2009. The board shall consist of nine members appointed by the Governor and confirmed by the Senate.

(b) Board members in office on June 30, 2009, shall serve out the remainder of their respective terms and successors to these board seats shall be appointed in accordance with this Code section. Thereafter, all succeeding appointments shall be for three-year terms from the expiration of the previous term.

(c) Vacancies in office shall be filled by appointment by the Governor in the same manner as the appointment to the position on the board which becomes vacant, and the appointment shall be submitted to the Senate for confirmation at the next session of the General Assembly. An appointment to fill a vacancy other than by expiration of a term of office shall be for the balance of the unexpired term.

(d) Members of the board may be removed from office under the same conditions for removal from office of members of professional licensing boards provided in Code Section 43-1-17.

(e) There shall be a chairperson of the board elected by and from the membership of the board who shall be the presiding officer of the board.

(f) The members of the board shall receive a per diem allowance and expenses as shall be set and approved by the Office of Planning and Budget in conformance with rates and allowances set for members of other state boards.



§ 31-2-4. Department's powers, duties, functions, and responsibilities; divisions; directors; contracts for health benefits

(a) (1) (A) The Department of Community Health is re-created and established to perform the functions and assume the duties and powers exercised on June 30, 2009, by the Department of Community Health, the Division of Public Health of the Department of Human Resources, and the Office of Regulatory Services of the Department of Human Resources, unless specifically transferred to the Department of Human Services, and such department, division, and office shall be reconstituted as the Department of Community Health effective July 1, 2009. The department shall retain powers and responsibility with respect to the expenditure of any funds appropriated to the department including, without being limited to, funds received by the state pursuant to the settlement of the lawsuit filed by the state against certain tobacco companies, State of Georgia, et al. v. Philip Morris, Inc., et al., Civil Action #E-61692, V19/246 (Fulton County Superior Court, December 9, 1998).

(B) On and after July 1, 2011, the functions, duties, and powers of the Department of Community Health relating to the former Division of Public Health of the Department of Human Resources shall be performed and exercised by the Department of Public Health pursuant to Code Section 31-2A-2. No power, function, responsibility, duty, or similar authority held by the Department of Community Health as of June 30, 2009, shall be diminished or lost due to the creation of the Department of Public Health.

(2) The director of the Division of Public Health in office on June 30, 2009, and the director of the Office of Regulatory Services in office on June 30, 2009, shall become directors of the respective division or office which those predecessor agencies or units have become on and after July 1, 2009, and until such time as the commissioner appoints other directors of such divisions or units. The position of director of the Division of Public Health shall be abolished effective July 1, 2011.

(b) Reserved.

(c) The Board of Regents of the University System of Georgia is authorized to contract with the department for health benefits for members, employees, and retirees of the board of regents and the dependents of such members, employees, and retirees and for the administration of such health benefits. The department is also authorized to contract with the board of regents for such purposes.

(d) In addition to its other powers, duties, and functions, the department:

(1) Shall be the lead agency in coordinating and purchasing health care benefit plans for state and public employees, dependents, and retirees and may also coordinate with the board of regents for the purchase and administration of such health care benefit plans for its members, employees, dependents, and retirees;

(2) Is authorized to plan and coordinate medical education and physician work force issues;

(3) Shall investigate the lack of availability of health insurance coverage and the issues associated with the uninsured population of this state. In particular, the department is authorized to investigate the feasibility of creating and administering insurance programs for small businesses and political subdivisions of the state and to propose cost-effective solutions to reducing the numbers of uninsured in this state;

(4) Is authorized to appoint a health care work force policy advisory committee to oversee and coordinate work force planning activities;

(5) Is authorized to solicit and accept donations, contributions, and gifts and receive, hold, and use grants, devises, and bequests of real, personal, and mixed property on behalf of the state to enable the department to carry out its functions and purposes;

(6) Is authorized to award grants, as funds are available, to hospital authorities, hospitals, and medical-legal partnerships for public health purposes, pursuant to Code Sections 31-7-94 and 31-7-94.1 and paragraph (11) of this subsection;

(7) Shall make provision for meeting the cost of hospital care of persons eligible for public assistance to the extent that federal matching funds are available for such expenditures for hospital care. To accomplish this purpose, the department is authorized to pay from funds appropriated for such purposes the amount required under this paragraph into a trust fund account which shall be available for disbursement for the cost of hospital care of public assistance recipients. The commissioner, subject to the approval of the Office of Planning and Budget, on the basis of the funds appropriated in any year, shall estimate the scope of hospital care available to public assistance recipients and the approximate per capita cost of such care. Monthly payments into the trust fund for hospital care shall be made on behalf of each public assistance recipient and such payments shall be deemed encumbered for assistance payable. Ledger accounts reflecting payments into and out of the hospital care fund shall be maintained for each of the categories of public assistance established under Code Section 49-4-3. The balance of state funds in such trust fund for the payment of hospital costs in an amount not to exceed the amount of federal funds held in the trust fund by the department available for expenditure under this paragraph shall be deemed encumbered and held in trust for the payment of the costs of hospital care and shall be rebudgeted for this purpose on each quarterly budget required under the laws governing the expenditure of state funds. The state auditor shall audit the funds in the trust fund established under this paragraph in the same manner that any other funds disbursed by the department are audited;

(8) Shall classify and license community living arrangements in accordance with the rules and regulations promulgated by the department for the licensing and enforcement of licensing requirements for persons whose services are financially supported, in whole or in part, by funds authorized through the Department of Behavioral Health and Developmental Disabilities. To be eligible for licensing as a community living arrangement, the residence and services provided must be integrated within the local community. All community living arrangements licensed by the department shall be subject to the provisions of Code Sections 31-2-8 and 31-7-2.2. No person, business entity, corporation, or association, whether operated for profit or not for profit, may operate a community living arrangement without first obtaining a license or provisional license from the department. A license issued pursuant to this paragraph is not assignable or transferable. As used in this paragraph, the term "community living arrangement" means any residence, whether operated for profit or not, which undertakes through its ownership or management to provide or arrange for the provision of housing, food, one or more personal services, support, care, or treatment exclusively for two or more persons who are not related to the owner or administrator of the residence by blood or marriage;

(9) Shall establish, by rule adopted pursuant to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," a schedule of fees for licensure activities for institutions and other health care related entities required to be licensed, permitted, registered, or commissioned by the department pursuant to Chapter 7, 13, 23, or 44 of this title, Chapter 5 of Title 26, paragraph (8) of this subsection, or Article 7 of Chapter 6 of Title 49. Such schedules shall be determined in a manner so as to help defray the costs incurred by the department, but in no event to exceed such costs, both direct and indirect, in providing such licensure activities. Such fees may be annually adjusted by the department but shall not be increased by more than the annual rate of inflation as measured by the Consumer Price Index, as reported by the Bureau of Labor Statistics of the United States Department of Labor. All fees paid thereunder shall be paid into the general funds of the State of Georgia. It is the intent of the General Assembly that the proceeds from all fees imposed pursuant to this paragraph be used to support and improve the quality of licensing services provided by the department;

(10) (A) May accept the certification or accreditation of an entity or program by a certification or accreditation body, in accordance with specific standards, as evidence of compliance by the entity or program with the substantially equivalent departmental requirements for issuance or renewal of a permit or provisional permit, provided that such certification or accreditation is established prior to the issuance or renewal of such permits. The department may not require an additional departmental inspection of any entity or program whose certification or accreditation has been accepted by the department, except to the extent that such specific standards are less rigorous or less comprehensive than departmental requirements. Nothing in this Code section shall prohibit either departmental inspections for violations of such standards or requirements or the revocation of or refusal to issue or renew permits, as authorized by applicable law, or for violation of any other applicable law or regulation pursuant thereto.

(B) For purposes of this paragraph, the term:

(i) "Entity or program" means an agency, center, facility, institution, community living arrangement, drug abuse treatment and education program, or entity subject to regulation by the department under Chapters 7, 13, 22, 23, and 44 of this title; Chapter 5 of Title 26; paragraph (8) of this subsection; and Article 7 of Chapter 6 of Title 49.

(ii) "Permit" means any license, permit, registration, or commission issued by the department pursuant to the provisions of the law cited in division (i) of this subparagraph; and

(11) (A) Is authorized to approve medical-legal partnerships that comply with standards and guidelines established for such programs for purposes of determining eligibility for grants. The department shall seek input from legal services organizations, community health advocacy organizations, hospitals, diagnostic and treatment centers, and other primary and specialty health care providers in establishing such standards and guidelines.

(B) For purposes of this paragraph, the term "medical-legal partnership" means a program conducted or established by a nonprofit entity through a collaboration pursuant to a written agreement between one or more medical service providers and one or more legal services programs, including those based within a law school, to provide legal services without charge to assist income-eligible individuals and their families in resolving legal matters or other needs that have an impact on the health of such individuals and families. Written agreements may include a memorandum of understanding or other agreement relating to the operations of the partnership and encompassing the rights and responsibilities of each party thereto. The medical service provider or providers may provide referrals of its patients to the legal services program or programs on matters that may potentially impact the health, health care, or the health care costs of a patient.

(C) A medical-legal partnership that complies with the standards and guidelines established pursuant to this paragraph and has demonstrated the ability and experience to provide high quality patient centered legal services regarding legal matters or other needs that have an impact on the health of individuals and families shall be approved by the department.

(D) This paragraph shall not be construed to require any medical-legal partnership or similar entity to seek or attain approval pursuant to this paragraph in order to operate.



§ 31-2-5. Transfer of personnel and functions; conforming to federal standards of personnel administration; existing procedures, regulations, and agreements; rules adoption and implementation

(a) All persons employed in a predecessor agency or unit on June 30, 2009, shall, on July 1, 2009, become employees of the department. Such employees shall be subject to the employment practices and policies of the department on and after July 1, 2009, but the compensation and benefits of such transferred employees shall not be reduced as a result of such transfer. Employees who are subject to the rules of the State Personnel Board and who are transferred to the department shall retain all existing rights under such rules. Retirement rights of such transferred employees existing under the Employees' Retirement System of Georgia or other public retirement systems on June 30, 2009, shall not be impaired or interrupted by the transfer of such employees and membership in any such retirement system shall continue in the same status possessed by the transferred employees on June 30, 2009. Accrued annual and sick leave possessed by said employees on June 30, 2009, shall be retained by said employees as employees of the department.

(b) (1) The department shall conform to federal standards for a merit system of personnel administration in any respects necessary for receiving federal grants, and the board is authorized and empowered to effect such changes as may, from time to time, be necessary in order to comply with such standards.

(2) The department is authorized to employ, on a full-time or part-time basis, such medical, supervisory, institutional, and other professional personnel and such clerical and other employees as may be necessary to discharge the duties of the department under this chapter. The department is also authorized to contract for such professional services as may be necessary.

(3) Classified employees of the department under this chapter shall in all instances be employed and dismissed in accordance with rules of the State Personnel Board.

(4) All personnel of the department are authorized to be members of the Employees' Retirement System of Georgia as provided in Chapter 2 of Title 47. All rights, credits, and funds in that retirement system which are possessed by state personnel transferred by provisions of this chapter to the department, or otherwise had by persons at the time of employment with the department, are continued and preserved, it being the intention of the General Assembly that such persons shall not lose any rights, credits, or funds to which they may be entitled prior to becoming employees of the department.

(c) The department shall succeed to all rules, regulations, policies, procedures, and administrative orders of the predecessor agency or unit which were in effect on June 30, 2009, or scheduled to go into effect on or after July 1, 2009, and which relate to the functions transferred to the department by this chapter. Such rules, regulations, policies, procedures, and administrative orders shall remain in effect until amended, repealed, superseded, or nullified by proper authority or as otherwise provided by law. Rules of the department shall be adopted, promulgated, and implemented as provided in Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," except that only rules promulgated pursuant to Chapter 6 of this title shall be subject to the provisions of Code Section 31-6-21.1.

(d) The rights, privileges, entitlements, and duties of parties to contracts, leases, agreements, and other transactions entered into before July 1, 2009, by any predecessor agency or unit and which pertain to the functions transferred to the department by this chapter shall continue to exist; and none of these rights, privileges, entitlements, and duties are impaired or diminished by reason of the transfer of the functions to the department. In all such instances, the Department of Community Health shall be substituted for the predecessor agency or unit, and the Department of Community Health shall succeed to the rights and duties under such contracts, leases, agreements, and other transactions.

(e) On July 1, 2009, the department shall receive custody of the state owned real property in the custody of the predecessor agency or unit on June 30, 2009, and which pertains to the functions transferred to the department by this chapter.



§ 31-2-6. Commissioner of community health created; creation of divisions; allocation of functions

(a) There is created the position of commissioner of community health. The commissioner shall be the chief administrative officer of the department and shall be subject to appointment and removal by the Governor. Subject to the general policy established by the board, the commissioner shall supervise, direct, account for, organize, plan, administer, and execute the functions vested in the department.

(b) There shall be created in the department such divisions as may be found necessary for its effective operation. The commissioner shall have the power to allocate and reallocate functions among the divisions within the department.



§ 31-2-7. Rules and regulations; variances and waivers to rules and regulations establishing licensure standards for facilities; exemption of classes of facilities from regulation

(a) The department is authorized to adopt and promulgate rules and regulations to effect prevention, abatement, and correction of situations and conditions which, if not promptly checked, would militate against the health of the people of this state. Such rules and regulations shall be adapted to the purposes intended, within the purview of the powers and duties imposed upon the department by this chapter, and supersede conflicting rules, regulations, and orders adopted pursuant to the authority of Chapter 3 of this title.

(b) The department upon application or petition may grant variances and waivers to specific rules and regulations which establish standards for facilities or entities regulated by the department as follows:

(1) The department may authorize departure from the literal requirements of a rule or regulation by granting a variance upon a showing by the applicant or petitioner that the particular rule or regulation that is the subject of the variance request should not be applied as written because strict application would cause undue hardship. The applicant or petitioner additionally must show that adequate standards affording protection of health, safety, and care exist and will be met in lieu of the exact requirements of the rule or regulation in question;

(2) The department may dispense entirely with the enforcement of a rule or regulation by granting a waiver upon a showing by the applicant or petitioner that the purpose of the rule or regulation is met through equivalent standards affording equivalent protection of health, safety, and care;

(3) The department may grant waivers and variances to allow experimentation and demonstration of new and innovative approaches to delivery of services upon a showing by the applicant or petitioner that the intended protections afforded by the rule or regulation which is the subject of the request are met and that the innovative approach has the potential to improve service delivery;

(4) Waivers or variances which affect an entire class of facilities may only be approved by the Board of Community Health and shall be for a time certain, as determined by the board. A notice of the proposed variance or waiver affecting an entire class of facilities shall be made in accordance with the requirements for notice of rule making in Chapter 13 of Title 50, the "Georgia Administrative Procedure Act"; or

(5) Variances or waivers which affect only one facility in a class may be approved or denied by the department and shall be for a time certain, as determined by the department. The department shall maintain a record of such action and shall make this information available to the board and all other persons who request it.

This subsection shall not apply to rules adopted by the department pursuant to Code Section 31-6-21.1.

(c) The department may exempt classes of facilities from regulation when, in the department's judgment, regulation would not permit the purpose intended or the class of facilities is subject to similar requirements under other rules and regulations. Such exemptions shall be provided in rules and regulations promulgated by the board.



§ 31-2-8. Actions against certain applicants or licensees

(a) This Code section shall be applicable to any agency, center, facility, institution, community living arrangement, drug abuse treatment and education program, or entity subject to regulation by the department under Chapters 7, 13, 22, 23, and 44 of this title; Chapter 5 of Title 26; paragraph (8) of subsection (d) of Code Section 31-2-4; and Article 7 of Chapter 6 of Title 49. For purposes of this Code section, the term "license" shall be used to refer to any license, permit, registration, or commission issued by the department pursuant to the provisions of the law cited in this subsection.

(b) The department shall have the authority to take any of the actions enumerated in subsection (c) of this Code section upon a finding that the applicant or licensee has:

(1) Knowingly made any false statement of material information in connection with the application for a license, or in statements made or on documents submitted to the department as part of an inspection, survey, or investigation, or in the alteration or falsification of records maintained by the agency, facility, institution, or entity;

(2) Failed or refused to provide the department with access to the premises subject to regulation or information pertinent to the initial or continued licensing of the agency, facility, institution, or entity;

(3) Failed to comply with the licensing requirements of this state; or

(4) Failed to comply with any provision of this Code section.

(c) When the department finds that any applicant or licensee has violated any provision of subsection (b) of this Code section or laws, rules, regulations, or formal orders related to the initial or continued licensing of the agency, facility, institution, or entity, the department, subject to notice and opportunity for hearing, may take any of the following actions:

(1) Refuse to grant a license; provided, however, that the department may refuse to grant a license without holding a hearing prior to taking such action;

(2) Administer a public reprimand;

(3) Suspend any license for a definite period or for an indefinite period in connection with any condition which may be attached to the restoration of said license;

(4) Prohibit any applicant or licensee from allowing a person who previously was involved in the management or control, as defined by rule, of any agency, facility, institution, or entity which has had its license or application revoked or denied within the past 12 months to be involved in the management or control of such agency, facility, institution, or entity;

(5) Revoke any license;

(6) Impose a fine, not to exceed a total of $25,000.00, of up to $1,000.00 per day for each violation of a law, rule, regulation, or formal order related to the initial or ongoing licensing of any agency, facility, institution, or entity, except that no fine may be imposed against any nursing facility, nursing home, or intermediate care facility which is subject to intermediate sanctions under the provisions of 42 U.S.C. Section 1396r(h)(2)(A), as amended, whether or not those sanctions are actually imposed; or

(7) Limit or restrict any license as the department deems necessary for the protection of the public, including, but not limited to, restricting some or all services of or admissions into an agency, facility, institution, or entity for a time certain.

In taking any of the actions enumerated in this subsection, the department shall consider the seriousness of the violation, including the circumstances, extent, and gravity of the prohibited acts, and the hazard or potential hazard created to the health or safety of the public.

(d) (1) With respect to any facility classified as a nursing facility, nursing home, or intermediate care home, the department may not take an action to fine or restrict the license of any such facility based on the same act, occurrence, or omission for which:

(A) The facility has received an intermediate sanction under the provisions of 42 U.S.C. Section 1396r(h)(2)(A), as amended, or 42 U.S.C. Section 1395i-3(h)(2)(B); or

(B) Such facility has been served formal notice of intent to take such a sanction which the department based on administrative review or any other appropriate body based on administrative or judicial review determines not to impose; provided, however, that nothing in this subsection shall prohibit the department from utilizing the provisions authorized under subsection (f) of this Code section.

(2) When any civil monetary penalty is recommended and imposed against such facility, and the department does not resurvey the facility within 48 hours after the date by which all items on a plan of correction submitted by the facility are to be completed, the accrual of any resulting civil monetary penalties shall be suspended until the facility is resurveyed by the department.

(3) If the department resurveys such facility beyond 48 hours after the final date for completion of all items on the plan of correction submitted by the facility, and the facility is not in substantial compliance with the applicable standards, any civil monetary penalties imposed shall relate back to the date on which such penalties were suspended.

(4) Notwithstanding the provisions of paragraphs (2) and (3) of this subsection, nothing contained in said paragraphs shall be construed as requiring the state survey agency to act in violation of applicable federal law, regulations, and guidelines.

(e) The department may deny a license or otherwise restrict a license for any applicant who has had a license denied, revoked, or suspended within one year of the date of an application or who has transferred ownership or governing authority of an agency, facility, institution, or entity subject to regulation by the department within one year of the date of a new application when such transfer was made in order to avert denial, revocation, or suspension of a license.

(f) With regard to any contested case instituted by the department pursuant to this Code section or other provisions of law which may now or hereafter authorize remedial or disciplinary grounds and action, the department may, in its discretion, dispose of the action so instituted by settlement. In such cases, all parties, successors, and assigns to any settlement agreement shall be bound by the terms specified therein, and violation thereof by any applicant or licensee shall constitute grounds for any action enumerated in subsection (c) of this Code section.

(g) The department shall have the authority to make public or private investigations or examinations inside or outside of this state to determine whether the provisions of this Code section or any other law, rule, regulation, or formal order relating to the licensing of any agency, facility, institution, or entity has been violated. Such investigations may be initiated at any time, in the discretion of the department, and may continue during the pendency of any action initiated by the department pursuant to subsection (c) of this Code section.

(h) For the purpose of conducting any investigation, inspection, or survey, the department shall have the authority to require the production of any books, records, papers, or other information related to the initial or continued licensing of any agency, facility, institution, or entity.

(i) Pursuant to the investigation, inspection, and enforcement powers given to the department by this Code section and other applicable laws, the department may assess against an agency, facility, institution, or entity reasonable and necessary expenses incurred by the department pursuant to any administrative or legal action required by the failure of the agency, facility, institution, or entity to fully comply with the provisions of any law, rule, regulation, or formal order related to the initial or continued licensing. Assessments shall not include attorney's fees and expenses of litigation, shall not exceed other actual expenses, and shall only be assessed if such investigations, inspection, or enforcement actions result in adverse findings, as finally determined by the department, pursuant to administrative or legal action.

(j) For any action taken or any proceeding held under this Code section or under color of law, except for gross negligence or willful or wanton misconduct, the department, when acting in its official capacity, shall be immune from liability and suit to the same extent that any judge of any court of general jurisdiction in this state would be immune.

(k) In an administrative or legal proceeding under this Code section, a person or entity claiming an exemption or an exception granted by law, rule, regulation, or formal order has the burden of proving this exemption or exception.

(l) This Code section and all actions resulting from its provisions shall be administered in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(m) The provisions of this Code section shall be supplemental to and shall not operate to prohibit the department from acting pursuant to those provisions of law which may now or hereafter authorize remedial or disciplinary grounds and action for the department. In cases where those other provisions of law so authorize other disciplinary grounds and actions, but this Code section limits such grounds or actions, those other provisions shall apply.

(n) The department is authorized to promulgate rules and regulations to implement the provisions of this Code section.



§ 31-2-9. Records check requirement for certain health care facilities; definitions; use of information gathered in investigation; penalties for unauthorized release or disclosure; rules and regulations

(a) As used in this Code section, the term:

(1) "Conviction" means a finding or verdict of guilty or a plea of guilty regardless of whether an appeal of the conviction has been sought.

(2) "Crime" means commission of the following offenses:

(A) A violation of Code Section 16-5-1;

(B) A violation of Code Section 16-5-21;

(C) A violation of Code Section 16-5-24;

(D) A violation of Code Section 16-5-70;

(E) A violation of Article 8 of Chapter 5 of Title 16;

(F) A violation of Code Section 16-6-1;

(G) A violation of Code Section 16-6-2;

(H) A violation of Code Section 16-6-4;

(I) A violation of Code Section 16-6-5;

(J) A violation of Code Section 16-6-5.1;

(K) A violation of Code Section 16-6-22.2;

(L) A violation of Code Section 16-8-41;

(M) A felony violation of Code Section 31-7-12.1;

(N) Any other offense committed in another jurisdiction that, if committed in this state, would be deemed to be a crime listed in this paragraph without regard to its designation elsewhere; or

(O) Any other criminal offense as determined by the department and established by rule adopted pursuant to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," that would indicate the unfitness of an individual to provide care to or be in contact with persons residing in a facility.

(3) "Criminal record" means any of the following:

(A) Conviction of a crime;

(B) Arrest, charge, and sentencing for a crime where:

(i) A plea of nolo contendere was entered to the charge;

(ii) First offender treatment without adjudication of guilt pursuant to the charge was granted; or

(iii) Adjudication or sentence was otherwise withheld or not entered on the charge; or

(C) Arrest and being charged for a crime if the charge is pending, unless the time for prosecuting such crime has expired pursuant to Chapter 3 of Title 17.

(4) "Facility" means a:

(A) Personal care home required to be licensed or permitted under Code Section 31-7-12;

(B) Assisted living community required to be licensed under Code Section 31-7-12.2;

(C) Private home care provider required to be licensed under Article 13 of Chapter 7 of this title; or

(D) Community living arrangement subject to licensure under paragraph (8) of subsection (d) of Code Section 31-2-4.

(5) "GCIC" means the Georgia Crime Information Center established under Article 2 of Chapter 3 of Title 35.

(6) "GCIC information" means criminal history record information as defined in Code Section 35-3-30.

(7) "License" means the document issued by the department to authorize the facility to operate.

(8) "Owner" means any individual or any person affiliated with a corporation, partnership, or association with 10 percent or greater ownership interest in a facility providing care to persons under the license of the facility in this state and who:

(A) Purports to or exercises authority of the owner in a facility;

(B) Applies to operate or operates a facility;

(C) Maintains an office on the premises of a facility;

(D) Resides at a facility;

(E) Has direct access to persons receiving care at a facility;

(F) Provides direct personal supervision of facility personnel by being immediately available to provide assistance and direction during the time such facility services are being provided; or

(G) Enters into a contract to acquire ownership of a facility.

(9) "Records check application" means fingerprints in such form and of such quality as prescribed by the Georgia Crime Information Center and under standards adopted by the Federal Bureau of Investigation and a records search fee to be established by the department by rule and regulation, payable in such form as the department may direct to cover the cost of obtaining criminal background information pursuant to this Code section.

(b) An owner with a criminal record shall not operate or hold a license to operate a facility, and the department shall revoke the license of any owner operating a facility or refuse to issue a license to any owner operating a facility if it determines that such owner has a criminal record; provided, however, that an owner who holds a license to operate a facility on or before June 30, 2007, shall not have his or her license revoked prior to a hearing being held before a hearing officer pursuant to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(c) (1) Prior to approving any license for a new facility and periodically as established by the department by rule and regulation, the department shall require an owner to submit a records check application. The department shall establish a uniform method of obtaining an owner's records check application.

(2) (A) Unless the department contracts pursuant to subparagraph (B) of this paragraph, the department shall transmit to the GCIC the fingerprints and records search fee from each fingerprint records check application in accordance with Code Section 35-3-35. Upon receipt thereof, the GCIC shall promptly transmit the fingerprints to the Federal Bureau of Investigation for a search of bureau records and an appropriate report and shall promptly conduct a search of its records and records to which it has access. Within ten days after receiving fingerprints acceptable to the GCIC and the fee, the GCIC shall notify the department in writing of any criminal record or if there is no such finding. After a search of Federal Bureau of Investigation records and fingerprints and upon receipt of the bureau's report, the department shall make a determination about an owner's criminal record and shall notify the owner in writing as to the department's determination as to whether the owner has or does not have a criminal record.

(B) The department may either perform criminal background checks under agreement with the GCIC or contract with the GCIC and appropriate law enforcement agencies which have access to GCIC and Federal Bureau of Investigation information to have those agencies perform for the department criminal background checks for owners. The department or the appropriate law enforcement agencies may charge reasonable fees for performing criminal background checks.

(3) (A) The department's determination regarding an owner's criminal record, or any action by the department revoking or refusing to grant a license based on such determination, shall constitute a contested case for purposes of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," except that any hearing required to be held pursuant thereto may be held reasonably expeditiously after such determination or action by the department.

(B) In a hearing held pursuant to subparagraph (A) of this paragraph or subsection (b) of this Code section, the hearing officer shall consider in mitigation the length of time since the crime was committed, the absence of additional criminal charges, the circumstances surrounding the commission of the crime, other indicia of rehabilitation, the facility's history of compliance with the regulations, and the owner's involvement with the licensed facility in arriving at a decision as to whether the criminal record requires the denial or revocation of the license to operate the facility. Where a hearing is required, at least 30 days prior to such hearing, the hearing officer shall notify the office of the prosecuting attorney who initiated the prosecution of the crime in question in order to allow the prosecutor to object to a possible determination that the conviction would not be a bar for the grant or continuation of a license as contemplated within this Code section. If objections are made, the hearing officer shall take such objections into consideration in considering the case.

(4) Neither the GCIC, the department, any law enforcement agency, nor the employees of any such entities shall be responsible for the accuracy of information nor have any liability for defamation, invasion of privacy, negligence, or any other claim in connection with any dissemination of information or determination based thereon pursuant to this Code section.

(d) All information received from the Federal Bureau of Investigation or the GCIC shall be for the exclusive purpose of approving or denying the granting of a license to a new facility or the revision of a license of an existing facility when a new owner is proposed and shall not be released or otherwise disclosed to any other person or agency. All such information collected by the department shall be maintained by the department pursuant to laws regarding and the rules or regulations of the Federal Bureau of Investigation and the GCIC, as is applicable. Penalties for the unauthorized release or disclosure of any such information shall be as prescribed pursuant to laws regarding and rules or regulations of the Federal Bureau of Investigation and the GCIC, as is applicable.

(e) The requirements of this Code section are supplemental to any requirements for a license imposed by Article 3 of Chapter 5 of Title 49 or Article 11 of Chapter 7 of this title.

(f) The department shall promulgate written rules and regulations to implement the provisions of this Code section.



§ 31-2-10. Information and comparisons regarding state-wide cost and quality of health care

Performance and outcome data and pricing data for selected medical conditions, surgeries, and procedures in hospitals, ambulatory surgery centers, nursing homes, and rehabilitation centers in Georgia shall be reported to the Department of Community Health on a regular basis. The department shall provide for the establishment of a website for the purpose of providing consumers information on the cost and quality of health care in Georgia to include but not be limited to cost comparison information on certain prescription drugs at different pharmacies in Georgia, hospitals, ambulatory surgery centers, nursing homes, and rehabilitation centers and facilities in Georgia.



§ 31-2-11. Biopharmaceuticals; expedited review for Georgia based companies

(a) As used in this Code section, the term:

(1) "Biopharmaceutical" means the application of biotechnology to the development of pharmaceutical products that improve human health.

(2) "Biotechnology" means any technological application that uses biological systems, living organisms, or derivatives thereof to make or modify products or processes for specific use.

(3) "Georgia biotechnology, biopharmaceutical, or pharmaceutical company" means a biotechnology, biopharmaceutical, or pharmaceutical company, or a corporate division of such a company:

(A) The principal activity of which is research or development, manufacturing, or sales of health care products in this state; and

(B) (i) That had a total economic impact in this state of not less than $60 million during the most recent taxable year;

(ii) That has total capital investment in this state of not less than $100 million; and

(iii) That employs at least 200 Georgia residents.

Such term shall not mean a warehouse used to store health care products.

(4) "Pharmaceutical" means of or pertaining to the knowledge or art of pharmacy or to the art of preparing medicines according to the rules or formulas of pharmacy.

(5) "Research and development" means experimental or laboratory activity for the ultimate purpose of developing new products, improving existing products, developing new uses for existing products, or developing or improving methods for producing products.

(6) "Total economic impact" means the sum of total employee payroll, investment in external research and development, the value of prescription drug samples provided to physicians, and the value of prescription drugs donated to low-income individuals through patient assistance programs.

(b) The Department of Community Health shall expedite the review of any prescription drug or other health care product having an approved indication from the federal Food and Drug Administration for use with humans and that is produced by a Georgia biotechnology, biopharmaceutical, or pharmaceutical company for any health care coverage provided under the state health benefit plan under Article 1 of Chapter 18 of Title 45, the medical assistance program under Article 7 of Chapter 4 of Title 49, the PeachCare for Kids Program under Article 13 of Chapter 5 of Title 49, or any other health benefit plan or policy administered by or on behalf of the state. Such review shall take place as soon as practicable following the date that such drug or health care product becomes available for public consumption. This subsection shall apply to all contracts entered into or renewed by the Department of Community Health on or after July 1, 2008.

(c) In complying with the provisions of this Code section, the department shall consider the nexus of a biotechnology, biopharmaceutical, or pharmaceutical company in relation to the state along with the financial impact on the state, the quality of the product, and other relevant factors.



§ 31-2-12. Pilot program to provide coverage for bariatric surgical procedures for treatment of obesity and related conditions; definitions; eligibility; requirements; evaluation report on two-year pilot program

(a) As used in this Code section, the term "state health insurance plan" means:

(1) The state employees' health insurance plan established pursuant to Article 1 of Chapter 18 of Title 45;

(2) The health insurance plan for public school teachers established pursuant to Subpart 2 of Part 6 of Article 17 of Chapter 2 of Title 20; and

(3) The health insurance plan for public school employees established pursuant to Subpart 3 of Part 6 of Article 17 of Chapter 2 of Title 20.

(b) Beginning six months after the effective date of this Code section, the department shall conduct a two-year pilot program to provide coverage for the treatment and management of obesity and related conditions under a state health insurance plan. The pilot program will provide benefits for medically necessary bariatric procedures for participants selected for inclusion in the pilot program.

(c) Participation in the pilot program shall be limited to no more than 75 individuals per year, to be selected in a manner determined by the department. Any person who has elected coverage under a state health insurance plan shall be eligible to be selected to participate in the pilot program in accordance with criteria established by the department which shall include, but not be limited to:

(1) Participation in a state health insurance plan for at least 12 months;

(2) Completion of a health risk assessment through a state health insurance plan;

(3) A body mass index of:

(A) Greater than 40; or

(B) Greater than 35 with one or more co-morbidities such as diabetes, hypertension, gastro-esophageal reflux disease, sleep apnea, or asthma;

(4) Consent to provide personal and medical information to a state health insurance plan;

(5) Non-tobacco user;

(6) No other primary group health coverage or primary coverage with Medicare; and

(7) Must have been covered under a state health insurance plan for two years immediately prior to the pilot program and must express an intent to continue coverage under such state health insurance plan for two years following the approved surgical procedure date.

(d) Eligible individuals must apply to participate in the pilot program. The individual and his or her physician shall complete and submit an obesity treatment program application to the department no later than February 1 for each year of the pilot program. The department's contracted health insurance carrier shall review the criteria contained in subsection (c) of this Code section to determine qualified applicants for the pilot program.

(e) The selected participants shall be eligible to receive a multi-disciplinary health evaluation at a facility located within the State of Georgia which is designated by the American Society for Metabolic and Bariatric Surgery as a Bariatric Surgery Center of Excellence. The bariatric surgical procedures covered in the pilot program are:

(1) Gastric band;

(2) Laparoscopic sleeve gastrectomy; and

(3) Rouen-Y gastric bypass.

The participants shall use the department's contracted health insurance carrier to enroll in a case management program and to receive prior authorization for a surgical procedure provided pursuant to the pilot program. The health insurance carrier shall provide case management and patient follow-up services. Benefits for a bariatric surgical procedure under the pilot program shall be provided only when the surgical procedure is performed at a Center of Excellence within the State of Georgia.

(f) All health care services provided pursuant to the pilot program shall be subject to the health insurance carrier's plan of benefits and policy provisions. Complications that arise after the discharge date are subject to the health insurance carrier's plan of benefits and policy provisions.

(g) Participants must agree to comply with any and all terms and conditions of the pilot program including, but not limited to, participation and reporting requirements. Participation requirements shall include a 12 month postsurgery case management program. Each participant must also agree to comply with any and all requests by the department for postsurgical medical and productivity information, and such agreement shall survive his or her participation in a state health insurance plan.

(h) A panel shall review the results and outcomes of the pilot program beginning six months after program initiation and shall conduct subsequent reviews every six months for the remainder of the pilot program. The panel shall be composed of the following members, appointed by the Governor:

(1) A representative of a state health insurance plan;

(2) A representative of the state contracted health insurance carrier or carriers providing coverage under the pilot program; and

(3) At least two physicians who carry a certification by the American Society for Metabolic and Bariatric Surgery.

(i) The department shall provide a final report by December 15 of the last year of the pilot program to the chairpersons of the House Committee on Health and Human Services, the Senate Health and Human Services Committee, the House Committee on Appropriations, and the Senate Appropriations Committee. The report shall include, at a minimum:

(1) Whether patients in the pilot have experienced:

(A) A reduction in body mass index, and if so, the average amount of reduction; or

(B) The reduction or elimination of co-morbidities, and if so, which co-morbidities were reduced or eliminated;

(2) The total number of individuals who applied to participate in the pilot program;

(3) The total number of participants who enrolled in the pilot program;

(4) The average cost of each procedure conducted under the pilot program, including gastric band, laparoscopic sleeve gastrectomy, and Rouen-Y gastric bypass;

(5) The total cost of each participant's annual health care costs prior to the surgical procedure and for each of the subsequent post-procedure years for the three years following the surgical procedure; and

(6) The percentage of participants still employed by the state 12 months following the surgical procedure and 24 months following the surgical procedure, respectively.

(j) This Code section shall stand repealed 42 months after the effective date of such Code section.



§ 31-2-13. Inspection warrant

(a) As used in this Code section, the term "commissioner" means the commissioner of community health or his or her designee.

(b) Nothing in this Code section shall be construed to require an inspection warrant when a warrantless inspection is authorized by law or pursuant to a rule or regulation enacted pursuant to this title.

(c) An inspection warrant is an order, in writing, signed by a judicial officer, directed to the commissioner or any person authorized to make inspections for such commissioner and commanding him or her to conduct an inspection required or authorized by:

(1) This title;

(2) Any other law administered by the commissioner;

(3) Rules or regulations promulgated pursuant to this title; or

(4) Rules or regulations promulgated pursuant to any other law administered by the commissioner.

(d) The commissioner or any person authorized to make inspections for such commissioner shall make application for an inspection warrant to a person who is a judicial officer within the meaning of Code Section 17-5-21.

(e) (1) An inspection warrant shall be issued only upon cause and when supported by an affidavit which:

(A) Particularly describes the place, dwelling, structure, premises, or vehicle to be inspected;

(B) Particularly describes the purpose for which the inspection is to be made; and

(C) Contains either a statement that consent to inspect has been sought and refused or facts or circumstances reasonably justifying the failure to seek such consent.

(2) Cause to support the issuance of an inspection warrant shall be deemed to exist if:

(A) Reasonable legislative or administrative standards for conducting a routine or area inspection are satisfied with respect to the particular place, dwelling, structure, premises, or vehicle; or

(B) There is reason to believe that a condition of nonconformity exists with respect to the particular place, dwelling, structure, premises, or vehicle.

(f) An inspection warrant shall be effective for the time specified therein, but not for a period of more than 14 days, unless extended or renewed by the judicial officer who signed and issued the original warrant, upon satisfaction that such extension or renewal is in the public interest. Such inspection warrant shall be executed and returned to the judicial officer by whom it was issued within the time specified in such warrant or within the extended or renewed time. After the expiration of such time, the inspection warrant, unless executed, shall be void.

(g) An inspection pursuant to an inspection warrant:

(1) May be executed at any time as deemed appropriate by the individual executing such warrant but whenever possible shall be made at any time during operating or regular business hours;

(2) Should not be performed in the absence of an owner or occupant of the particular place, dwelling, structure, premises, or vehicle being inspected unless specifically authorized by the judicial officer upon a showing that such authority is reasonably necessary to effectuate the purpose of the law, rule, or regulation being enforced; and

(3) Shall not be made by means of forcible entry, except that the judicial officer may expressly authorize a forcible entry when facts are shown:

(A) Which are sufficient to create a reasonable suspicion of a violation of this title or any other law, rule, or regulation administered by the commissioner or the department, which, if such violation existed, would be an immediate threat to health or safety; or

(B) Establishing that a reasonable attempt to serve a previous inspection warrant has been unsuccessful.

(h) When prior consent for an inspection has been sought and refused and an investigation warrant has been issued, an inspection warrant may be executed without further notice to the owner or occupant of the particular place, dwelling, structure, premises, or vehicle being inspected.

(i) It shall be unlawful for any owner, operator, or employee of the particular place, dwelling, structure, premises, or vehicle being inspected to refuse to allow an inspection pursuant to an inspection warrant issued as provided in this Code section. Any person violating this Code section shall be guilty of a misdemeanor.



§ 31-2-14. Nurse aide registry; complaint filing; public access

(a) The nurse aide registry established and maintained by the department as required by 42 C.F.R. Section 483.156 shall include, in addition to nurse aides who work in licensed facilities, nurse aides who provide services in this state in temporary or permanent private residences.

(b) The registry shall provide a method for an inquiry or complaint to be submitted by the public regarding a nurse aide providing services in private residences. Any such inquiries or complaints shall be handled in the same manner as required for nurse aides who work in licensed facilities.

(c) The department shall ensure that the registry is posted or a link to it is provided in a prominent location on the department's website.



§ 31-2-19. Advisory Council for Public Health; members; meetings

Repealed by Ga. L. 2011, p. 705, § 4-5/HB 214, effective July 1, 2011.



§ 31-2-20. Public Health Commission; members; purpose; authority

Repealed by Ga. L. 2009, p. 453, § 1-1/HB 228, effective December 31, 2010.






Chapter 2A - Department of Public Health

Article 1 - General Provisions

§ 31-2A-1. Creation of Board of Public Health; powers, duties, and functions of Board of Community Health transferred to the Board of Public Health; board composition and terms; vacancies, removal; chairperson; reimbursement of expenses

(a) There is created the Board of Public Health which shall establish the general policy to be followed by the Department of Public Health. The powers, functions, and duties of the Board of Community Health as they existed on June 30, 2011, with regard to the Division of Public Health and the Office of Health Improvement, unless otherwise provided in this Act, are transferred to the Board of Public Health effective July 1, 2011. The board shall consist of nine members appointed by the Governor and confirmed by the Senate.

(b) The Governor shall designate the initial terms of the members of the board as follows: three members shall be appointed for one year; three members shall be appointed for two years; and three members shall be appointed for three years. Thereafter, all succeeding appointments shall be for three-year terms from the expiration of the previous term.

(c) Vacancies in office shall be filled by appointment by the Governor in the same manner as the appointment to the position on the board which becomes vacant. An appointment to fill a vacancy other than by expiration of a term of office shall be for the balance of the unexpired term.

(d) Members of the board may be removed from office under the same conditions for removal from office of members of professional licensing boards provided in Code Section 43-1-17.

(e) There shall be a chairperson of the board elected by and from the membership of the board who shall be the presiding officer of the board.

(f) The members of the board shall receive the same daily expense allowance and reimbursement of expenses as provided in Code Section 45-7-21 for members of other state boards.



§ 31-2A-2. Creation of Department of Public Health; transition of powers, function, and duties to new agency; commissioner of public health; creation of divisions

(a) There is created a Department of Public Health. The powers, functions, and duties of the Division of Public Health and the Office of Health Improvement of the Department of Community Health as they existed on June 30, 2011, unless otherwise provided in this Act, are transferred to the Department of Public Health effective July 1, 2011.

(b) There is created the position of commissioner of public health. The commissioner shall be the chief administrative officer of the department and be both appointed and removed by the Governor. Subject to the general policy established by the board, the commissioner shall supervise, direct, account for, organize, plan, administer, and execute the functions vested in the department.

(c) There shall be created in the department such divisions as may be found necessary for its effective operation. The commissioner shall have the power to allocate and reallocate functions among the divisions within the department.



§ 31-2A-3. Department of Public Health successor to certain rules, regulations, policies, procedures, administrative orders, rights, interests, and obligations of Department of Community Health

(a) The Department of Public Health shall succeed to all rules, regulations, policies, procedures, and administrative orders of the Department of Community Health that are in effect on June 30, 2011, or scheduled to go into effect on or after July 1, 2011, and which relate to the functions transferred to the Department of Public Health pursuant to Code Section 31-2A-2 and shall further succeed to any rights, privileges, entitlements, obligations, and duties of the Department of Community Health that are in effect on June 30, 2011, which relate to the functions transferred to the Department of Public Health pursuant to Code Section 31-2A-2. Such rules, regulations, policies, procedures, and administrative orders shall remain in effect until amended, repealed, superseded, or nullified by the Department of Public Health by proper authority or as otherwise provided by law.

(b) The rights, privileges, entitlements, and duties of parties to contracts, leases, agreements, and other transactions as identified by the Office of Planning and Budget entered into before July 1, 2011, by the Department of Community Health which relate to the functions transferred to the Department of Public Health pursuant to Code Section 31-2A-2 shall continue to exist; and none of these rights, privileges, entitlements, and duties are impaired or diminished by reason of the transfer of the functions to the Department of Public Health. In all such instances, the Department of Public Health shall be substituted for the Department of Community Health, and the Department of Public Health shall succeed to the rights and duties under such contracts, leases, agreements, and other transactions.

(c) All persons employed by the Department of Community Health in capacities which relate to the functions transferred to the Department of Public Health pursuant to Code Section 31-2A-2 on June 30, 2011, shall, on July 1, 2011, become employees of the Department of Public Health in similar capacities, as determined by the commissioner of public health. Such employees shall be subject to the employment practices and policies of the Department of Public Health on and after July 1, 2011, but the compensation and benefits of such transferred employees shall not be reduced as a result of such transfer. Employees who are subject to the rules of the State Personnel Board and who are transferred to the department shall retain all existing rights under such rules. Accrued annual and sick leave possessed by the transferred employees on June 30, 2011, shall be retained by such employees as employees of the Department of Public Health.

(d) On July 1, 2011, the Department of Public Health shall receive custody of the state owned real property in the custody of the Department of Community Health on June 30, 2011, and which pertains to the functions transferred to the Department of Public Health pursuant to Code Section 31-2A-2.



§ 31-2A-4. Obligation to safeguard and promote health of people of the state

The Department of Public Health shall safeguard and promote the health of the people of this state and is empowered to employ all legal means appropriate to that end. Illustrating, without limiting, the foregoing grant of authority, the department is empowered to:

(1) Provide epidemiological investigations and laboratory facilities and services in the detection and control of disease, disorders, and disabilities and to provide research, conduct investigations, and disseminate information concerning reduction in the incidence and proper control of disease, disorders, and disabilities;

(2) Forestall and correct physical, chemical, and biological conditions that, if left to run their course, could be injurious to health;

(3) Regulate and require the use of sanitary facilities at construction sites and places of public assembly and to regulate persons, firms, and corporations engaged in the rental and service of portable chemical toilets;

(4) Isolate and treat persons afflicted with a communicable disease who are either unable or unwilling to observe the department's rules and regulations for the suppression of such disease and to establish, to that end, complete or modified quarantine, surveillance, or isolation of persons and animals exposed to a disease communicable to man;

(5) Procure and distribute drugs and biologicals and purchase services from clinics, laboratories, hospitals, and other health facilities and, when authorized by law, to acquire and operate such facilities;

(6) Cooperate with agencies and departments of the federal government and of the state by supplying consultant services in medical and hospital programs and in the health aspects of civil defense, emergency preparedness, and emergency response;

(7) Prevent, detect, and relieve physical defects and deformities;

(8) Promote the prevention, early detection, and control of problems affecting the dental and oral health of the citizens of Georgia;

(9) Contract with county boards of health to assist in the performance of services incumbent upon them under Chapter 3 of this title and, in the event of grave emergencies of more than local peril, to employ whatever means may be at its disposal to overcome such emergencies;

(10) Contract and execute releases for assistance in the performance of its functions and the exercise of its powers and to supply services which are within its purview to perform;

(11) Enter into or upon public or private property at reasonable times for the purpose of inspecting same to determine the presence of disease and conditions deleterious to health or to determine compliance with health laws and rules, regulations, and standards thereunder;

(12) Establish, by rule adopted pursuant to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," a schedule of fees for laboratory services provided, schedules to be determined in a manner so as to help defray the costs incurred by the department, but in no event to exceed such costs, both direct and indirect, in providing such laboratory services, provided no person shall be denied services on the basis of his or her inability to pay. All fees paid thereunder shall be paid into the general funds of the State of Georgia. The individual who requests the services authorized in this paragraph, or the individual for whom the laboratory services authorized in this paragraph are performed, shall be responsible for payment of the service fees. As used in this paragraph, the term "individual" means a natural person or his or her responsible health benefit policy or Title XVIII, XIX, or XXI of the federal Social Security Act of 1935;

(13) Exchange data with the Department of Community Health for purposes of health improvement and fraud prevention for programs operated by the Department of Community Health pursuant to mutually agreed upon data sharing agreements and in accordance with federal confidentiality laws relating to health care; and

(14) Provide The Council of Superior Court Clerks of Georgia the data set forth in Code Section 15-12-40.1, without charge and in the electronic format requested.



§ 31-2A-5. Office of Women's Health; duties

(a) There is created in the department the Office of Women's Health. Attached to the office shall be an 11 member advisory council. The members of the advisory council shall be appointed by the Governor and shall be representative of major public and private agencies and organizations in the state and shall be experienced in or have demonstrated particular interest in women's health issues. Each member shall be appointed for two years and until his or her successor is appointed. The members shall be eligible to succeed themselves. The council shall elect its chairperson from among the councilmembers for a term of two years. The Governor may name an honorary chairperson of the council.

(b) The Office of Women's Health shall serve in an advisory capacity to the Governor, the General Assembly, the board, the department, and all other state agencies in matters relating to women's health. In particular, the office shall:

(1) Raise awareness of women's nonreproductive health issues;

(2) Inform and engage in prevention and education activities relating to women's nonreproductive health issues;

(3) Serve as a clearing-house for women's health information for purposes of planning and coordination;

(4) Issue reports of the office's activities and findings; and

(5) Develop and distribute a state comprehensive plan to address women's health issues.

(c) The council shall meet upon the call of its chairperson, the board, or the commissioner.



§ 31-2A-6. Rules and regulations

(a) The department is authorized to adopt and promulgate rules and regulations to effect prevention, abatement, and correction of situations and conditions which, if not promptly checked, would militate against the health of the people of this state. Such rules and regulations shall be adapted to the purposes intended, within the purview of the powers and duties imposed upon the department by this chapter, and supersede conflicting rules, regulations, and orders adopted pursuant to the authority of Chapter 3 of this title.

(b) The department upon application or petition may grant variances and waivers to specific rules and regulations which establish standards for facilities or entities regulated by the department as follows:

(1) The department may authorize departure from the literal requirements of a rule or regulation by granting a variance upon a showing by the applicant or petitioner that the particular rule or regulation that is the subject of the variance request should not be applied as written because strict application would cause undue hardship. The applicant or petitioner additionally must show that adequate standards affording protection of health, safety, and care exist and will be met in lieu of the exact requirements of the rule or regulation in question;

(2) The department may dispense entirely with the enforcement of a rule or regulation by granting a waiver upon a showing by the applicant or petitioner that the purpose of the rule or regulation is met through equivalent standards affording equivalent protection of health, safety, and care;

(3) The department may grant waivers and variances to allow experimentation and demonstration of new and innovative approaches to delivery of services upon a showing by the applicant or petitioner that the intended protections afforded by the rule or regulation which is the subject of the request are met and that the innovative approach has the potential to improve service delivery;

(4) Waivers or variances which affect an entire class of facilities may only be approved by the Board of Public Health and shall be for a time certain, as determined by the board. A notice of the proposed variance or waiver affecting an entire class of facilities shall be made in accordance with the requirements for notice of rule making in Chapter 13 of Title 50, the "Georgia Administrative Procedure Act"; or

(5) Variances or waivers which affect only one facility in a class may be approved or denied by the department and shall be for a time certain, as determined by the department. The department shall maintain a record of such action and shall make this information available to the board and all other persons who request it.

(c) The department may exempt classes of facilities from regulation when, in the department's judgment, regulation would not permit the purpose intended or the class of facilities is subject to similar requirements under other rules and regulations. Such exemptions shall be provided in rules and regulations promulgated by the board.



§ 31-2A-7. "Conviction data" defined; department authorized to receive data from law enforcement relevant to employment decisions; criminal history information

(a) As used in this Code section, the term "conviction data" means a record of a finding or verdict of guilty or a plea of guilty or a plea of nolo contendere with regard to any crime, regardless of whether an appeal of the conviction has been sought.

(b) The department may receive from any law enforcement agency conviction data that is relevant to a person whom the department, its contractors, or a district or county health agency is considering as a final selectee for employment in a position the duties of which involve direct care, treatment, custodial responsibilities, or any combination thereof for its clients. The department may also receive conviction data which is relevant to a person whom the department, its contractors, or a district or county health agency is considering as a final selectee for employment in a position if, in the judgment of the department, a final employment decision regarding the selectee can only be made by a review of conviction data in relation to the particular duties of the position and the security and safety of clients, the general public, or other employees.

(c) The department shall establish a uniform method of obtaining conviction data under subsection (b) of this Code section which shall be applicable to the department and its contractors. Such uniform method shall require the submission to the Georgia Crime Information Center of fingerprints and the records search fee in accordance with Code Section 35-3-35. Upon receipt thereof, the Georgia Crime Information Center shall promptly transmit fingerprints to the Federal Bureau of Investigation for a search of bureau records and an appropriate report and shall promptly conduct a search of its own records and records to which it has access. After receiving the fingerprints and fee, the Georgia Crime Information Center shall notify the department in writing of any derogatory finding, including, but not limited to, any conviction data regarding the fingerprint records check or if there is no such finding.

(d) All conviction data received shall be for the exclusive purpose of making employment decisions or decisions concerning individuals in the care of the department and shall be privileged and shall not be released or otherwise disclosed to any other person or agency. Immediately following the employment decisions or upon receipt of the conviction data, all such conviction data collected by the department or its agent shall be maintained by the department or agent pursuant to laws regarding and the rules or regulations of the Federal Bureau of Investigation and the Georgia Crime Information Center, as is applicable. Penalties for the unauthorized release or disclosure of any conviction data shall be as prescribed pursuant to laws regarding and rules or regulations of the Federal Bureau of Investigation and the Georgia Crime Information Center, as is applicable. Nothing in this Code section shall be construed to allow criminal history information, including arrest and conviction data, to be released or disclosed to any individual, including members of county boards of health, who is not directly involved in the hiring process.

(e) The department may promulgate written rules and regulations to implement the provisions of this Code section.

(f) The department may receive from any law enforcement agency criminal history information, including arrest and conviction data, and any and all other information which it may be provided pursuant to state or federal law which is relevant to any person in the care of the department. The department shall establish a uniform method of obtaining criminal history information under this subsection. Such method shall require the submission to the Georgia Crime Information Center of fingerprints together with any required records search fee in accordance with Code Section 35-3-35. Upon receipt thereof, the Georgia Crime Information Center shall promptly transmit the fingerprints submitted by the department to the Federal Bureau of Investigation for a search of bureau records and an appropriate report and shall promptly conduct a search of its own records and records to which it has access. Such method shall also permit the submission of the names alone of such persons to the proper law enforcement agency for a name based check of such person's criminal history information as maintained by the Georgia Crime Information Center and the Federal Bureau of Investigation. In such circumstances, the department shall submit fingerprints of those persons together with any required records search fee to the Federal Bureau of Investigation within 15 calendar days of the date of the name based check on that person. The fingerprints shall be forwarded to the Federal Bureau of Investigation through the Georgia Crime Information Center in accordance with Code Section 35-3-35. Following the submission of such fingerprints, the department may receive the criminal history information, including arrest and conviction data, relevant to such person.

(g) The department shall be authorized to conduct a name or descriptor based check of any person's criminal history information, including arrest and conviction data, and other information from the Georgia Crime Information Center regarding any adult person who provides care or is in contact with persons under the care of the department without the consent of such person and without fingerprint comparison to the fullest extent permissible by federal and state law.



§ 31-2A-8. Department as agency of state for receipt and administration of federal and other funds

The department is designated and empowered as the agency of this state to apply for, receive, and administer grants and donations for health purposes from the federal government and from any of its departments, agencies, and instrumentalities; from appropriations of the state; and from any other sources in conformity with law. The department shall have the authority to prescribe the purposes for which such funds may be used in order to:

(1) Provide, extend, and improve maternal and child health services;

(2) Locate children already disabled or suffering from conditions leading to a disability and provide for such children medical, surgical, corrective, and other services and to provide for facilities for diagnosis, hospitalization, and aftercare;

(3) Advance the prevention and control of cancer and of venereal, tubercular, and other diseases;

(4) Forestall and correct conditions that, if left to run their course, could be injurious to health;

(5) Conduct programs which lie within the scope and the power of the department relating to industrial hygiene, control of ionizing radiation, occupational health, water quality, water pollution control, and planning and development of water resources;

(6) Administer grants-in-aid to assist in the construction of publicly owned and operated general and special medical facilities;

(7) Conduct programs:

(A) Relating to chronic illness;

(B) Relating to the dental and oral health of the people of this state which are appropriate to the purpose of the department; and

(C) Relating to the physical health of the people of this state which are appropriate to the purpose of the department; and

(8) Develop the health aspects of emergency preparedness and emergency response.

When a plan is required to be approved by any department, agency, or instrumentality of the federal government as condition precedent to the making of grants for health purposes, the department, as agent of this state, is directed to formulate, submit, and secure approval of that plan and thereafter, upon its approval and the receipt of funds payable thereunder, to carry the plan into effect in accordance with its terms, applying thereto the funds so received as well as other applicable amounts from whatever source.



§ 31-2A-9. Studies and surveys of programs

The department, from time to time, shall make or cause to be made studies and surveys to determine the quality, scope, and reach of its programs.



§ 31-2A-10. Venue of actions against department or board

Actions at law and in equity against the department, the board, or any of its members predicated upon omissions or acts done in their official capacity or under color thereof shall be brought in the appropriate county; provided, however, that nothing in this Code section shall be construed as waiving the immunity of the state to be sued without its consent.



§ 31-2A-11. Standards for sewage management systems

(a) As used in this Code section, the term:

(1) "Chamber system" means a system of chambers with each chamber being a molded polyolefin plastic, arch shaped, hollow structure with an exposed bottom area and solid top and louvered sidewall for infiltration of effluent into adjoining bottom and sidewall soil areas. Chambers may be of different sizes and configurations to obtain desired surface areas.

(2) "Conventional system" means a system traditionally used composed of perforated pipe surrounded by gravel or stone masking for the infiltration of effluent into adjoining bottom and side soil areas.

(3) "On-site sewage management system" means a sewage management system other than a public or community sewage treatment system serving one or more buildings, mobile homes, recreational vehicles, residences, or other facilities designed or used for human occupancy or congregation. Such term shall include, without limitation, conventional and chamber septic tank systems, privies, and experimental and alternative on-site sewage management systems which are designed to be physically incapable of a surface discharge of effluent that may be approved by the department.

(4) "Prior approved system" means only a chamber system or conventional system or component of such system which is designed to be physically incapable of a surface discharge of effluent and which was properly approved pursuant to subparagraph (a)(2)(B) of this Code section, as such Code section became law on April 19, 1994, for use according to manufacturers' recommendations, prior to April 14, 1997.

(5) "Unsatisfactory service" means documented substandard performance as compared to other approved systems or components.

(b) The department shall have the authority as it deems necessary and proper to adopt state-wide regulations for on-site sewage management systems, including but not limited to experimental and alternative systems. The department is authorized to require that any such on-site sewage management system be examined and approved prior to allowing the use of such system in the state; provided, however, that any prior approved system shall continue to be approved for installation in every county of the state pursuant to the manufacturer's recommendations, including sizing of no less than 50 percent of trench length of a conventional system designed for equal flows in similar soil conditions. Upon written request of one-half or more of the health districts in the state, the department is authorized to require the reexamination of any such system or component thereof, provided that documentation is submitted indicating unsatisfactory service of such system or component thereof. Before any such examination or reexamination, the department may require the person, persons, or organization manufacturing or marketing the system to reimburse the department or its agent for the reasonable expenses of such examination.

(c) (1) This subsection shall not be construed to prohibit the governing authority of any county or municipality in the state from adopting and enforcing codes at the local level; provided, however, that no county, municipality, or state agency may require any certified septic tank installer or certified septic tank pumper who has executed and deposited a bond as authorized in paragraph (2) of this subsection to give or furnish or execute any code compliance bond or similar bond for the purpose of ensuring that all construction, installation, or modifications are made or completed in compliance with the county or municipal ordinances or building and construction codes.

(2) In order to protect the public from damages arising from any work by a certified septic tank installer or certified septic tank pumper that fails to comply with any state construction codes or with the ordinances or building and construction codes adopted by any county or municipal corporation, any such certified septic tank installer or certified septic tank pumper may execute and deposit with the judge of the probate court in the county of his or her principal place of business a bond in the sum of $10,000.00. Such bond shall be a cash bond of $10,000.00 or executed by a surety authorized and qualified to write surety bonds in the State of Georgia and shall be approved by the local county or municipal health department. Such bond shall be conditioned upon all work done or supervised by such certificate holder complying with the provisions of any state construction codes or any ordinances or building and construction codes of any county or municipal corporation wherein the work is performed. Action on such bond may be brought against the principal and surety thereon in the name of and for the benefit of any person who suffers damages as a consequence of said certificate holder's work not conforming to the requirements of any ordinances or building and construction codes; provided, however, that the aggregate liability of the surety to all persons so damaged shall in no event exceed the sum of such bond.

(3) In any case where a bond is required under this subsection, the certified septic tank installer or certified septic tank pumper shall file a copy of the bond with the county or municipal health department in the political subdivision wherein the work is being performed.

(4) The provisions of this subsection shall not apply to or affect any bonding requirements involving contracts for public works as provided in Chapter 10 of Title 13.

(d) This Code section does not restrict the work of a plumber licensed by the State Construction Industry Licensing Board to access any on-site sewage management system for the purpose of servicing or repairing any plumbing system or connection to the on-site sewage management system.



§ 31-2A-12. Rules and regulations governing operation of land disposal sites for septic tank waste from one business

Reserved. Repealed by Ga. L. 2012, p. 843, § 1B/HB 1102, effective July 1, 2014.



§ 31-2A-13. Diabetes coordinator; central repository for data related to prevention and treatment of diabetes

The commissioner is authorized to appoint a diabetes coordinator within the department to coordinate with other state departments and agencies to ensure that all programs that impact the prevention and treatment of diabetes are coordinated, that duplication of efforts is minimized, and that the impact of such programs is maximized in an attempt to reduce the health consequences and complications of diabetes in Georgia. The department shall serve as the central repository for this state's departments and agencies for data related to the prevention and treatment of diabetes.



§ 31-2A-14. Georgia Diabetes Control Grant Program; advisory committee; administration of authorized grant programs; grant criteria

(a) There is established within the Department of Public Health the Georgia Diabetes Control Grant Program. The purpose of the grant program shall be to develop, implement, and promote a state-wide effort to combat the proliferation of Type 2 diabetes and pre-diabetes.

(b) The program shall be under the direction of a seven-member advisory committee, appointed by the Governor. The Governor, in making such appointments, shall ensure to the greatest extent possible that the membership of the advisory committee is representative of this state's geographic and demographic composition, with appropriate attention to the representation of women, minorities, and rural Georgia. The appointments made by the Governor shall include one member who is:

(1) A physician licensed in this state;

(2) A registered nurse licensed in this state;

(3) A dietitian licensed in this state;

(4) A diabetes educator;

(5) A representative of the business community;

(6) A pharmacist licensed in this state; and

(7) A consumer who has diabetes.

The commissioner, or his or her designee, shall serve as an ex officio, nonvoting member of the advisory committee. Appointed advisory committee members shall be named for five-year terms staggered so that one term will expire each year, except for the fourth and fifth year, when two terms will expire. Their successors shall be named for five-year terms.

(c) The Georgia Diabetes Control Grant Program shall be authorized to administer two grant programs targeted at new, expanded, or innovative approaches to address diabetes as follows:

(1) A program to provide grants to middle schools and high schools to promote the understanding and prevention of diabetes may be established by the program. Such grants shall be provided through the appropriate local board of education. Grant requests shall contain specific information regarding requirements as to how the grant should be spent and how such spending promotes the understanding and prevention of diabetes. Grant recipients shall be required to provide the advisory committee with quarterly reports of the results of the grant program; and

(2) A program to provide grants to health care providers for support of evidence based diabetes programs for education, screening, disease management, and self-management targeting populations at greatest risk for pre-diabetes, diabetes, and the complications of diabetes; and grants may also be awarded to address evidence based activities that focus on policy, systems, and environmental changes that support prevention, early detection, and treatment of diabetes. Eligible entities shall include community and faith based clinics and other organizations, federally qualified health centers, regional and county health departments, hospitals, and other public entities, and other health related service providers which are qualified as exempt from taxation under the provisions of Section 501(c)(3) of the Internal Revenue Code of 1986. Such entities shall have been in existence for at least three years, demonstrate financial stability, utilize evidence based practices, and show measurable results in their programs.

(d) The advisory committee shall work with the department to establish grant criteria and make award decisions, with the goal of creating a state-wide set of resources to assist residents of Georgia in their efforts to prevent or treat diabetes. Grants shall not be used for funding existing programs.

(e) The grant program shall be under the direction of the diabetes coordinator appointed pursuant to Code Section 31-2A-13. The department shall provide sufficient staff, administrative support, and such other resources as may be necessary for the diabetes coordinator to carry out the duties required by this Code section.

(f) This Code section shall be subject to appropriation from the General Assembly.



§ 31-2A-15. Additional duties of commissioner; authority to convene expert panels and consult with experts

(a) In addition to other authority and duties granted in this title, the commissioner shall:

(1) Provide a written report of expenditures made for public health purposes in the prior fiscal year to the Governor, the Speaker of the House of Representatives, and the Lieutenant Governor no later than December 1 of each year beginning December 1, 2010; and

(2) Serve as the chief liaison to county boards of health through their directors on matters related to the operations and programmatic responsibilities of such county boards of health; provided, however, the commissioner may designate a person from within the department to serve as such chief liaison.

(b) The commissioner shall be authorized to convene one or more panels of experts to address various public health issues and may consult with experts on epidemiological and emergency preparedness issues.



§ 31-2A-16. Maternal Mortality Review Committee established

(a) The General Assembly finds that:

(1) Georgia currently ranks fiftieth in maternal deaths in the United States;

(2) Maternal deaths are a serious public health concern and have a tremendous family and societal impact;

(3) Maternal deaths are significantly underestimated and inadequately documented, preventing efforts to identify and reduce or eliminate the causes of death;

(4) No processes exist in this state for the confidential identification, investigation, or dissemination of findings regarding maternal deaths;

(5) The federal Centers for Disease Control and Prevention has determined that maternal deaths should be investigated through state based maternal mortality reviews in order to institute the systemic changes needed to decrease maternal mortality; and

(6) There is a need to establish a program to review maternal deaths and to develop strategies for the prevention of maternal deaths in Georgia.

(b) The Department of Public Health shall establish a Maternal Mortality Review Committee to review maternal deaths and to develop strategies for the prevention of maternal deaths. The committee shall be multidisciplinary and composed of members as deemed appropriate by the department. The department may contract with an external organization to assist in collecting, analyzing, and disseminating maternal mortality information, organizing and convening meetings of the committee, and other tasks as may be incident to these activities, including providing the necessary data, information, and resources to ensure successful completion of the ongoing review required by this Code section.

(c) The committee shall:

(1) Identify maternal death cases;

(2) Review medical records and other relevant data;

(3) Contact family members and other affected or involved persons to collect additional relevant data;

(4) Consult with relevant experts to evaluate the records and data;

(5) Make determinations regarding the preventability of maternal deaths;

(6) Develop recommendations for the prevention of maternal deaths; and

(7) Disseminate findings and recommendations to policy makers, health care providers, health care facilities, and the general public.

(d) (1) Health care providers licensed pursuant to Title 43, health care facilities licensed pursuant to Chapter 7 of Title 31, and pharmacies licensed pursuant to Chapter 4 of Title 26 shall provide reasonable access to the committee to all relevant medical records associated with a case under review by the committee.

(2) A health care provider, health care facility, or pharmacy providing access to medical records pursuant to this Code section shall not be held liable for civil damages or be subject to any criminal or disciplinary action for good faith efforts in providing such records.

(e) (1) Information, records, reports, statements, notes, memoranda, or other data collected pursuant to this Code section shall not be admissible as evidence in any action of any kind in any court or before any other tribunal, board, agency, or person. Such information, records, reports, statements, notes, memoranda, or other data shall not be exhibited nor their contents disclosed in any way, in whole or in part, by any officer or representative of the department or any other person, except as may be necessary for the purpose of furthering the review of the committee of the case to which they relate. No person participating in such review shall disclose, in any manner, the information so obtained except in strict conformity with such review project.

(2) All information, records of interviews, written reports, statements, notes, memoranda, or other data obtained by the department, the committee, and other persons, agencies, or organizations so authorized by the department pursuant to this Code section shall be confidential.

(f) (1) All proceedings and activities of the committee under this Code section, opinions of members of such committee formed as a result of such proceedings and activities, and records obtained, created, or maintained pursuant to this Code section, including records of interviews, written reports, and statements procured by the department or any other person, agency, or organization acting jointly or under contract with the department in connection with the requirements of this Code section, shall be confidential and shall not be subject to Chapter 14 of Title 50, relating to open meetings, or Article 4 of Chapter 18 of Title 50, relating to open records, or subject to subpoena, discovery, or introduction into evidence in any civil or criminal proceeding; provided, however, that nothing in this Code section shall be construed to limit or restrict the right to discover or use in any civil or criminal proceeding anything that is available from another source and entirely independent of the committee's proceedings.

(2) Members of the committee shall not be questioned in any civil or criminal proceeding regarding the information presented in or opinions formed as a result of a meeting or communication of the committee; provided, however, that nothing in this Code section shall be construed to prevent a member of the committee from testifying to information obtained independently of the committee or which is public information.

(g) Reports of aggregated nonindividually identifiable data shall be compiled on a routine basis for distribution in an effort to further study the causes and problems associated with maternal deaths. Reports shall be distributed to the General Assembly, health care providers and facilities, key government agencies, and others necessary to reduce the maternal death rate.



§ 31-2A-17. Alzheimer's Disease Registry established; purpose; procedures; rules and regulations; confidentiality of data

(a) There is established within the Department of Public Health the Alzheimer's Disease Registry.

(b) The purpose of the registry shall be to assist in the development of public policy and planning relative to Alzheimer's disease and related disorders. The registry shall provide a central data base of individuals with Alzheimer's disease or related disorders.

(c) The department shall establish procedures and promulgate rules and regulations for the establishment and operation of the registry. Such procedures, rules, and regulations shall provide for:

(1) Collecting and evaluating data regarding the prevalence of Alzheimer's disease and related disorders in Georgia, including who shall report the data to the registry;

(2) Determining what information shall be maintained in the registry and the length of time such data shall be available;

(3) Sharing of data for policy planning purposes;

(4) Disclosing nonidentifying data to support Alzheimer's and related disorder research;

(5) The methodology by which families and physicians of persons who are reported to the registry shall be contacted to gather additional data; and

(6) Information about public and private resources.

(d) The collected data in the registry shall be confidential, and all persons to whom the data is released shall maintain patient confidentiality. No publication of information, biotechnical research, or medical data shall be made that identifies any patient by name. The registry shall be established and regulated pursuant to the requirements of 42 U.S.C. Section 1301, et seq., and P.L. 104-191, the federal Health Insurance Portability and Accountability Act of 1996.



§ 31-2A-18. Establishment of the Low THC Oil Patient Registry; definitions; purpose; registration cards; quarterly reports; waiver forms

(a) As used in this Code section, the term:

(1) "Board" means the Georgia Composite Medical Board.

(2) "Caregiver" means the parent, guardian, or legal custodian of an individual who is less than 18 years of age or the legal guardian of an adult.

(3) "Condition" means:

(A) Cancer, when such diagnosis is end stage or the treatment produces related wasting illness, recalcitrant nausea and vomiting;

(B) Amyotrophic lateral sclerosis, when such diagnosis is severe or end stage;

(C) Seizure disorders related to diagnosis of epilepsy or trauma related head injuries;

(D) Multiple sclerosis, when such diagnosis is severe or end stage;

(E) Crohn's disease;

(F) Mitochondrial disease;

(G) Parkinson's disease, when such diagnosis is severe or end stage; or

(H) Sickle cell disease, when such diagnosis is severe or end stage.

(4) "Department" means the Department of Public Health.

(5) "Low THC oil" shall have the same meaning as set forth in Code Section 16-12-190.

(6) "Physician" means an individual licensed to practice medicine pursuant to Article 2 of Chapter 34 of Title 43.

(7) "Registry" means the Low THC Oil Patient Registry.

(b) There is established within the department the Low THC Oil Patient Registry.

(c) The purpose of the registry is to provide a registration of individuals and caregivers who have been issued registration cards. The department shall establish procedures and promulgate rules and regulations for the establishment and operation of the registration process and dispensing of registry cards to individuals and caregivers. Only individuals residing in this state for at least one year or a child born in this state less than one year old shall be eligible for registration under this Code section. Nothing in this Code section shall apply to any Georgia residents living temporarily in another state for the purpose of securing THC oil for treatment of any condition under this Code section.

(d) The department shall issue a registration card to individuals and caregivers as soon as practicable but no later than September 1, 2015, when an individual has been certified to the department by his or her physician as being diagnosed with a condition and has been authorized by such physician to use low THC oil as treatment for such condition. The board shall establish procedures and promulgate rules and regulations to assist physicians in providing required uniform information relating to certification and any other matter relating to the issuance of certifications. In promulgating such rules and regulations, the board shall require that physicians have a doctor-patient relationship when certifying an individual as needing low THC oil and physicians shall be required to be treating an individual for the specific condition requiring such treatment.

(e) The board shall require physicians to issue quarterly reports to the board. Such reports shall require physicians to provide information, including, but not limited to, dosages recommended for a particular condition, clinical responses, compliance, responses to treatment, side effects, and drug interactions.

(f) Information received and records kept by the department for purposes of administering this Code section shall be confidential; provided, however, that such information shall be disclosed:

(1) Upon written request of an individual or caregiver registered pursuant to this Code section; and

(2) To peace officers and prosecuting attorneys for the purpose of:

(A) Verifying that an individual in possession of a registration card is registered pursuant to this Code section; or

(B) Determining that an individual in possession of low THC oil is registered pursuant to this Code section.

(g) The board shall develop a waiver form that will advise that the use of cannabinoids and THC containing products have not been approved by the FDA and the clinical benefits are unknown and may cause harm. Any patient or caregiver shall sign such waiver prior to his or her approval for registration.






Article 2 - Positive Alternatives for Pregnancy and Parenting Grant Program

§ 31-2A-30. Legislative authority

This article is passed pursuant to the authority of Article III, Section IX, Paragraph VI(i) of the Constitution.



§ 31-2A-31. Definitions

As used in this article, the term:

(1) "Attending physician" means the physician who has primary responsibility at the time of reference for the treatment and care of the client.

(2) "Client" means a person seeking or receiving pregnancy support services.

(3) "Contract management agency" or "agency" means a nongovernmental charitable organization in this state which is a 501(c)(3) tax-exempt organization under the Internal Revenue Code of 1986 and whose mission and practice is to provide alternatives to abortion services to medically indigent women at no cost.

(4) "Direct client service providers" or "providers" means nonprofit organizations with a contractual relationship with the contract management agency and that provide direct pregnancy support services to clients at no cost.

(5) "Medically indigent" means a person who is without health insurance or who has health insurance that does not cover pregnancy or related conditions for which treatment and services are sought and whose family income does not exceed 200 percent of the federal poverty level as defined annually by the federal Office of Management and Budget.

(6) "Pregnancy support services" means those services that encourage childbirth instead of voluntary termination of pregnancy and which assist pregnant women or women who believe they may be pregnant to choose childbirth whether they intend to parent or select adoption for the child.

(7) "Program" means the Positive Alternatives for Pregnancy and Parenting Grant Program.

(8) "Trust fund" means the Indigent Care Trust Fund created by Code Section 31-8-152.



§ 31-2A-32. Positive Alternatives for Pregnancy and Parenting Grant Program

There is established within the department the Positive Alternatives for Pregnancy and Parenting Grant Program. The purpose of the grant program shall be to promote healthy pregnancies and childbirth by awarding grants to nonprofit organizations that provide pregnancy support services.



§ 31-2A-33. Administration and duties

(a) The department shall oversee the program and is authorized to contract with a contract management agency to administer the program.

(b) The contract management agency selected by the department shall:

(1) Create a grant application process;

(2) Evaluate grant applications and make recommendations to the department;

(3) Communicate acceptance or denial of grant applications to direct client service providers;

(4) Monitor compliance with the terms and conditions of the grant;

(5) Maintain records for each grant applicant and award; and

(6) Coordinate activities and correspondence between the department and direct client service providers.



§ 31-2A-34. Services funded by program

The services which shall be funded by this program include:

(1) Medical care and information, including but not limited to pregnancy tests, sexually transmitted infection tests, other health screening, ultrasound service, prenatal care, and birth classes and planning;

(2) Nutritional services and education;

(3) Housing, education, and employment assistance during pregnancy and up to one year following a birth;

(4) Adoption education, planning, and services;

(5) Child care assistance if necessary for the client to receive pregnancy support services;

(6) Parenting education and support services for up to one year following a birth;

(7) Material items which are supportive of pregnancy and childbirth including, but not limited to, cribs, car seats, clothing, formula, or other safety devices; and

(8) Information regarding health care benefits, including but not limited to, available Medicaid coverage for the client for pregnancy care that provides health coverage for the client's child upon his or her birth.



§ 31-2A-35. Grants

(a) Grants shall be awarded annually on a competitive basis to direct client service providers who display competent experience in providing the services included in Code Section 31-2A-34 pursuant to guidelines and criteria established pursuant to this article.

(b) The department shall, with input from the agency, determine the maximum grant amount to be awarded to each direct client service provider, and such grant amount shall not exceed 85 percent of the annual revenue for the prior year of any provider.

(c) The grant agreement entered into between the agency and a direct client service provider shall stipulate that the grant shall be used to provide pregnancy support services pursuant to Code Section 31-2A-34. The agreement shall further stipulate that a direct client service provider shall not perform, promote, or act as a referral for an abortion, except as otherwise provided in paragraph (9) of subsection (a) of Code Section 31-2A-36, and that grant funds shall not be used to promote or be otherwise expended for political or religious purposes, including, but not limited to, counseling or written material.



§ 31-2A-36. Criteria for grant consideration

(a) In order to be considered for a grant under this article, each direct client service provider shall:

(1) Be a nonprofit organization incorporated in this state with a tax-exempt status pursuant to Section 501(c)(3) of the Internal Revenue Code of 1986;

(2) Have a primary mission of promoting healthy pregnancy and childbirth;

(3) Have a system of financial accountability consistent with generally accepted accounting principles, including an annual budget;

(4) Have a board that hires and supervises a director who manages the organization's operations;

(5) Have provided pregnancy support services for a minimum of one year;

(6) Offer, at a minimum, pregnancy tests and counseling for women who are or may be experiencing unplanned pregnancies;

(7) Provide confidential and free pregnancy support services;

(8) Provide each pregnant client with accurate information on the developmental characteristics of babies and of unborn children, including offering the printed materials described in Code Section 31-9A-4 on fetal development and assistance available following a birth;

(9) Ensure that grant money is not used to encourage or affirmatively counsel a client to have an abortion unless the client's attending physician diagnoses a condition which makes such abortion necessary to prevent her death; to provide her an abortion; or to directly refer her to an abortion provider for an abortion; and

(10) Maintain confidentiality of all data, files, and records of clients related to the services provided and in compliance with state and federal laws.

(b) The department shall publish the direct client service provider criteria on its website.



§ 31-2A-37. Record maintenance and reporting

Each direct client service provider shall maintain accurate records and report data to the agency annually on forms and in the manner required by the department. Reports shall include the number of clients who:

(1) Utilized pregnancy support services;

(2) Are pregnant;

(3) Chose childbirth after receiving pregnancy support services;

(4) Chose adoption after receiving pregnancy support services; and

(5) Chose abortion after receiving pregnancy support services.

Each provider may be required to provide other information and data at the discretion of the department.



§ 31-2A-38. Confidentiality

Confidentiality of all data, files, and records of clients related to the services provided under this article shall be maintained by the department, contract management agency, and direct client service providers pursuant to federal and state laws related to privacy of medical records, including requirements under the federal Health Insurance Portability and Accountability Act of 1996, P.L. 104-191.



§ 31-2A-39. Annual audit

The agency shall conduct an annual audit of each direct client service provider by an independent certified public accountant within 120 days of the completion of its fiscal year verifying that it has complied with all requirements of this article and any other requirements of the department.



§ 31-2A-40. Reports to the General Assembly

(a) The department shall annually report to the General Assembly on its use of trust funds appropriated to the department pursuant to this article.

(b) The department shall also provide an annual report no later than September 30 of each year beginning September 30, 2017, which shall provide the following information for the immediately preceding fiscal year:

(1) The amount of any contributions or other funding received;

(2) The total amount of expenses; and

(3) The amount of trust funds disbursed through the agency to direct client service providers.

(c) The reports required by this Code section shall be made available to the public free of charge by electronic means and in such other manner as the department deems appropriate.



§ 31-2A-41. Acceptance of donations, contributions, and gifts

The department is authorized to accept donations, contributions, and gifts and receive, hold, and use grants, devises, and bequests of real, personal, and mixed property on behalf of the state to enable the department to carry out the functions and purposes of this article.









Chapter 3 - County Boards of Health

§ 31-3-1. Creation

There is established a county board of health in each and every county of this state.



§ 31-3-2. Composition; terms of members

(a) Each county board of health shall be composed of seven members as follows:

(1) One member shall be the chief executive officer of the governing authority of the county, by whatever name called, or some member designated by said officer; in counties where the governing authority is the judge of the probate court of the county, he shall be the member so appointed;

(2) One member shall be the county superintendent of schools or other school personnel may be designated by said superintendent for such time period as determined by the superintendent but not to exceed such superintendent's contract term;

(3) Except as otherwise provided in this paragraph, one member to be appointed by the governing authority of the county shall be a physician actively practicing medicine in the county and licensed under Chapter 34 of Title 43. If there are fewer than four physicians actively practicing in the county or if there is no physician actively practicing in the county who is willing and able to serve, the governing authority may appoint a person licensed as a nurse or dentist under Chapter 26 or 11, respectively, of Title 43, and actively practicing such profession in the county or any other person having a familiarity with and concern for the provision of medical services in the county;

(4) One member to be appointed by the governing authority of the county shall be a consumer, a representative of a consumer, or a person from an advocacy agency or group, which member will represent on the board the county's consumers of health services;

(5) One member to be appointed by the governing authority of the largest municipality in the county shall be a person interested in promoting public health who is a consumer or a nurse licensed under Chapter 26 of Title 43;

(6) One member to be appointed by the governing authority of the county shall be a consumer member who will represent on the board the county's needy, underprivileged, or elderly community; and

(7) One member shall be the chief executive officer of the governing authority of the largest municipality of the county, by whatever name called, or some member designated by said officer; provided, however, that whenever the legal situs of such largest municipality lies within an adjoining county, the county governing authority may adopt an ordinance providing:

(A) For the selection by the county governing authority of the chief executive officer, by whatever name designated, of the governing authority of any municipality lying wholly or partially within the county to fill the position on the county board of health authorized by this paragraph;

(B) That the chief executive officer so selected may designate another member of the respective municipal governing authority, whose term of office is the same as that of the chief executive officer, to serve in the place of the chief executive officer;

(C) That the chief executive officer so selected or the chief executive officer's designee shall serve for a term of office as a member of the county board of health concurrent with the term of office as a member of the municipal governing authority;

(D) That a vacancy in the position on the county board of health which is held by the chief executive officer or the chief executive officer's designee shall be filled for the unexpired term by the county governing authority; and

(E) That the first member of the county board of health selected by the county governing authority under such ordinance may take office at any time on or after January 1, 1987, and that the term of office of the member of the county board of health holding office pursuant to this paragraph on December 31, 1986, shall expire on the day immediately preceding the day such first member selected under such ordinance takes office.

(b) No member appointed to the county board of health shall be an employee of the county board of health or of the department.

(c) The terms of the members of county boards of health serving as such on June 30, 1985, and who are serving in membership positions required to be filled by grand jury appointment, shall expire at the end of June 30, 1985, and upon the appointment and qualification of their successors.

(d) The initial term of the member first appointed pursuant to paragraph (3) of subsection (a) of this Code section shall begin July 1, 1985, and shall expire December 31, 1987; the initial term of the member first appointed pursuant to paragraph (4) of subsection (a) of this Code section shall begin July 1, 1985, and shall expire December 31, 1986; the initial term of the member first appointed pursuant to paragraph (6) of subsection (a) of this Code section shall begin July 1, 1984, and expire December 31, 1985; and the initial term of the member first appointed pursuant to paragraph (5) of subsection (a) of this Code section shall begin July 1, 1984, and shall expire December 31, 1986. After these initial terms, members appointed pursuant to paragraphs (3), (4), (5), and (6) of subsection (a) of this Code section shall take office the first day of January immediately following the expiration of the immediately preceding term of that office and serve terms of six years and until their successors are appointed and qualified. Vacancies in any such membership shall be filled, for the unexpired term and until a successor is appointed and qualified, in the same manner as the original appointment.

(e) Persons holding office as members pursuant to paragraph (1), (2), or (7) of subsection (a) of this Code section shall serve as members while holding their offices as chief executive officer of the governing authority of the county, county superintendent of schools, or chief executive officer of the largest municipality of the county, respectively.

(f) In each county having a population of not less than 400,000 and not more than 500,000 according to the United States decennial census of 1990 or any future such census, the superintendent of the largest municipal school system in the county shall serve in an ex officio capacity as an additional member of the county board of health.



§ 31-3-2.1. Option for certain counties to create board of health and wellness by ordinance

Repealed by Ga. L. 2016, p. 520, § 1/HB 885, effective April 27, 2016.



§ 31-3-3. Duty to inform department of membership

The county board of health shall keep the department informed of the names, addresses, and terms of office of its members.



§ 31-3-4. Powers

(a) The county board of health is empowered to:

(1) Establish and adopt bylaws for its own governance. Meetings shall be held no less frequently than quarterly;

(2) Exercise responsibility and authority in all matters within the county pertaining to health unless the responsibility for enforcement of such is by law that of another agency;

(3) Take such steps as may be necessary to prevent and suppress disease and conditions deleterious to health and to determine compliance with health laws and rules, regulations, and standards adopted thereunder;

(4) Adopt and enforce rules and regulations appropriate to its functions and powers, provided such rules and regulations are not in conflict with the rules and regulations of the department. Such rules and regulations must be reasonably adapted to the purposes intended and must be within the purview of the powers and duties imposed upon the county board of health by this chapter;

(5) Receive and administer all grants, gifts, moneys, and donations for purposes pertaining to health pursuant to this chapter;

(6) Make contracts and establish fees for the provision of public health services provided by county boards of health, including but not limited to environmental health services, which fees may be charged to persons or to establishments and premises within the county for inspection of such establishments, premises, structures and appurtenances thereto, or for other county board of health services. All such fees may be used to defray costs of providing such local services and shall supplement but not replace state or federal funding. No person shall be denied services on the basis of that person's inability to pay. The scope of services, operating details, contracts, and fees approved by the county board of health shall also be approved by the district director of health. No fees for environmental health services may be charged unless the schedule of fees for such services has been approved by the county governing authority;

(7) Contract with the Department of Public Health or other agencies for assistance in the performance of its functions and the exercise of its powers and for supplying services which are within its purview to perform, provided that such contracts and amendments thereto shall have first been approved by the department. In entering into any contracts to perform its functions and to exercise its powers, and for supplying services which are within its purview to perform, any county board of health or any health district created under the authority of Code Section 31-3-15 shall be considered an agency and such agency shall have the authority to contract with any other county board of health; combination of county boards of health; any other health district; public or private hospitals; hospital authorities; medical schools; training and educational institutions; departments and agencies of the state; county or municipal governments; persons, partnerships, corporations, and associations, public or private; the United States government or the government of any other state; or any other legal entity; and

(8) The county board of health in each county of this state having a population of 400,000 or more according to the United States decennial census of 1990 or any future such census is authorized to develop and implement activities for the prevention of injuries and incorporate injury prevention measures in rules and regulations which are within the purview of the county board of health to promulgate which shall be effective when adopted by an ordinance of the county governing authority.

(b) Notwithstanding the provisions contained in subsection (a) of this Code section and Code Section 31-3-5, nothing contained in this Code section or Code Section 31-3-5 shall be construed to empower a county board of health to adopt any rules or regulations or provisions to enforce any rules or regulations pertaining to matters provided for or otherwise regulated pursuant to the provisions of Part 1 of Article 2 of Chapter 8 of Title 12, the "Georgia Comprehensive Solid Waste Management Act," as now or hereafter amended, or the rules and regulations promulgated pursuant to such part.



§ 31-3-5. Functions

(a) Subject to the provisions of Code Section 31-2A-11 and subsection (b) of this Code section, each county board of health shall have and discharge, within its jurisdiction, subject to any valid local Act which shall remain in force and effect, the following functions:

(1) To determine the health needs and resources of its jurisdiction by research and by collection, analysis, and evaluation of all data pertaining to the health of the community;

(2) To develop, in cooperation with the department, programs, activities, and facilities responsive to the needs of its area;

(3) To secure compliance with the rules and regulations of the department that have local application; and

(4) To enforce, or cause enforcement of, all laws pertaining to health unless the responsibility for the enforcement of such laws is that of another agency.

(b) Each county board of health shall have the power and duty to adopt regulations providing standards and requirements governing the installation of on-site sewage management systems within the incorporated and unincorporated area of the county, subject to the provisions of Code Section 31-2A-11, any rules and regulations promulgated under Code Section 31-2A-11, and subsection (d) of this Code section. Such regulations shall include and be limited to the following:

(1) Specifying the locations within the incorporated and unincorporated area of the county where on-site sewage management systems may be installed;

(2) Specifying the minimum lot size or land area which may be served by an on-site sewage management system based on scientific data regarding on-site sewage management systems;

(3) Specifying the types of residences, buildings, or facilities which may be served by on-site sewage management systems;

(4) Issuing permits for the installation of on-site sewage management systems prior to such installation;

(5) Inspecting on-site sewage management system installations prior to the completion of the installation; and

(6) Providing for ongoing maintenance of such systems, except for nonmechanical residential sewage management systems.

(c) Nothing in this Code section or in Code Section 31-3-5.1 shall limit the power of a county or municipal governing authority to exercise its zoning powers or to establish minimum lot sizes larger than the minimum lot sizes specified pursuant to subsection (b) of this Code section.

(d)(1) Any person may register with the department to conduct soil investigations and prepare soil reports of a site within the state for an on-site sewage management system who meets any one of the following criteria:

(A) Qualifies as a soil classifier as defined in subparagraph (B) of paragraph (3) of this subsection;

(B) Holds a valid certificate of registration as a professional engineer issued pursuant to Chapter 15 of Title 43 and is practicing within his or her area of engineering competency;

(C) Holds a valid certificate of registration as a registered geologist issued pursuant to Chapter 19 of Title 43 and is practicing within his or her area of geologic competency; or

(D) Is a soil and water conservation technician as defined in subparagraph (A) of paragraph (3) of this subsection.

(2) Upon the submission of an evaluation of the suitability of a site within the state for an on-site sewage management system by such a person who is registered with the department, the county board of health shall be required to accept the evaluation unless such evaluation is found by the county board of health to be deficient or questionable. If the county board of health finds such evaluation to be deficient or questionable, the board shall, within three working days of making such finding, issue a written determination stating all deficiencies and all measures needed to correct the deficiencies. A copy of this determination shall be provided to the state director of environmental health.

(3) As used in this subsection, the term:

(A) "Soil and water conservation technician" means a person employed as a soil and water conservation technician by a soil and water conservation district provided for in Article 2 of Chapter 6 of Title 2.

(B) "Soil classifier" means a person who:

(i) Holds at least a bachelor of science degree from an accredited college or university with a major in soil science or a related field of science. This degree shall include 30 semester credit hours or equivalent quarter credit hours in the biological, physical, chemical, and earth sciences with a minimum of 15 semester credit hours or equivalent quarter hours in soil science courses meeting the following distribution:

(I) A minimum of one course in soil classification, morphology, genesis, and mapping; and

(II) The remaining soil science credits must be in at least three of the following eight categories: introductory soil science; soil fertility; soil microbiology; soil chemistry; soil physics; soil management, soils and land use, or soils and the environment; soil mineralogy; or a three credit maximum in independent study, geology, or hydrology; and

(ii) Has at least four years of verifiable full-time or equivalent part-time experience under the supervision of a soil classifier who has met the education and experience requirements provided in this subparagraph. Such experience must be obtained after meeting all educational requirements defined in this subparagraph and must have been spent actively mapping, identifying, and classifying soil features and interpreting the influence of soil features on soil uses including, but not limited to, conducting soil investigations for determining the suitability of sites for on-site sewage management systems as approved by the department's soil classifiers advisory committee; and

(iii) Has successfully passed a written examination pertaining to site investigations for on-site sewage management systems administered or approved by the department.



§ 31-3-5.1. Conformity prerequisite to building permit

No building permit for the construction of any residence, building, or other facility which is to be served by a sewage management system shall be issued by or pursuant to the authority of a county governing authority unless the sewage management system installation permit is in conformity with standards contained in Code Section 31-2A-11 for sewage management systems. No person, firm, corporation, or other entity shall install a sewage management system in violation of the provisions of Code Section 31-2A-11 or the regulations of a county board of health adopted pursuant to the authority of Code Section 31-3-5. Each county governing authority shall provide by ordinance or resolution for the enforcement of the provisions of this Code section.



§ 31-3-5.2. Definition of "gray water"; lawful use

(a) As used in this Code section, the term "gray water" means waste water discharged from residential lavatories, bathtubs, showers, clothes washers, and laundry trays.

(b) Private residential direct reuse of gray water shall be lawful if the following conditions are met:

(1) Gray water originating from the residence shall be used and contained within the property boundary for household gardening, composting, lawn watering, or landscape irrigation;

(2) Gray water shall not be used for irrigation of food plants;

(3) The gray water shall not contain hazardous chemicals derived from activities such as cleaning car parts, washing greasy or oily rags, or disposing of waste solutions from home photography laboratories or similar hobbyist or home occupational activities;

(4) The application of gray water shall be managed to minimize standing water on the surface;

(5) The application of gray water shall be outside of a floodway;

(6) The gray water shall not contain water used to wash diapers or similarly soiled or infectious garments unless the gray water is disinfected before irrigation; and

(7) The gray water shall be applied only by hand watering using garden watering cans or similar hand-held containers.

(c) County boards of health shall adopt the provisions of subsection (b) of this Code section by regulation. Local governing bodies shall be authorized to punish violations of said regulations as local ordinance violations, provided that the penalty for each such violation shall not exceed a $100.00 fine.



§ 31-3-6. Rules and regulations of local application

The county board of health shall have authority to establish rules and regulations which apply to all citizens and premises of the county or to specified areas and citizens therein without regard to the remainder of the county.



§ 31-3-7. Compensation for members' attendance at meetings

Members of county boards of health shall be paid not more than $25.00 per day for their attendance at meetings of the board, provided funds therefor have been established by budget and are available from funds allocated to that purpose.



§ 31-3-8. Records

The county board of health shall record and preserve true and correct minutes of its proceedings in a book kept for that purpose and shall maintain or cause to be maintained, unless maintained by the governing authority of the county, accurate double entry accounting records including but not limited to:

(1) Prenumbered duplicates of receipts issued for funds received showing the source of such funds; and

(2) Records and financial reports including a general ledger maintained in accordance with generally accepted principles of accounting and in accordance with such standards as may be prescribed by the governing authority of the county and the department. Such records shall show all receipts and disbursements, identifying each item and, in the case of disbursements, listing to whom paid, dates, amounts, and objects of expenditure. All accounting records shall be subject to any audits made of general county financial operations and shall be made available for the purpose of such audits.



§ 31-3-9. Office quarters and equipment

The governing body of the county shall provide the county board of health with quarters and equipment sufficient for its operation.



§ 31-3-10. Legal representation

The county board of health may require the legal services of the county attorney or, its budget permitting, may employ other counsel to assist in performing its duties.



§ 31-3-11. Appointments of director and staff; supervision

(a) The county board of health shall appoint as its chief executive officer a director who shall be a physician licensed to practice medicine under Chapter 34 of Title 43 and who otherwise meets the requirements of the rules of the State Personnel Board. The director, subject to the approval of the county board of health, shall designate aides and assistants pursuant to the budget adopted by the county board of health in accordance with Code Section 31-3-14.

(b) Each employee of a county board of health whose duties include enforcing those environmental health laws of this state or environmental health regulations of that board of health relating to septic tanks or individual sewage management systems shall be subject to the direction and supervision of the district director of environmental health, although the hiring and termination from employment of such employee shall be subject to the director of that county board of health. The employment activities of such employee with regard to environmental health shall be reported to the director of environmental health through the district director of environmental health at least quarterly. The director of environmental health may recommend to that director of that county board of health personnel actions, including but not limited to termination, which the director of environmental health deems appropriate for such employee's failure or refusal to comply with the direction of the director of environmental health in the carrying out of the environmental health employment duties of such employee. As used in this subsection, the term "director of environmental health" means the director of environmental health of the Department of Public Health.



§ 31-3-12. Duties of director

Subject to the policies and directives of the county board of health and the policies and directives of the multiple county districts served, the director shall perform the functions and exercise the powers set forth in this chapter except the power to adopt bylaws and to adopt rules and regulations and may delegate the powers and authority conferred, or any part thereof, to one or more individuals as he may deem appropriate. The director shall devote his entire time to the service of the county board of health and to the multiple county districts, where created, and shall be vigilant in procuring compliance with its rules and regulations and with Georgia health laws and rules and regulations adopted thereunder that have application within the county and district. He shall make reports to the county board of health and the agency in charge of the multiple county district in such manner and form and with such frequency as required by it and shall also report to the department in such manner, detail, and form as the department may specify.



§ 31-3-12.1. Contracts between county boards; authorization for and provisions applicable to county board of health serving as community service board

(a) In addition to any other power authorized by law, the county governing authority may authorize the county board of health to enter into a contract with the Department of Behavioral Health and Developmental Disabilities or a community mental health, developmental disabilities, and addictive diseases service board created under Chapter 2 of Title 37 to provide certain mental health, developmental disabilities, and addictive diseases services based on the contractual agreement between the parties. In the event that the county governing authority exercises the authority granted by this subsection, the county board of health shall appoint a director for mental health, developmental disabilities, and addictive diseases or a supervisor of the specific service which is being provided by the county board of health, whichever is applicable, who shall meet the requirements established by this subsection. The director for mental health, developmental disabilities, and addictive diseases, or the service supervisor, shall not be required to be a physician and shall be a person other than the director of the county board of health appointed pursuant to Code Section 31-3-11. Further, such director for mental health, developmental disabilities, and addictive diseases or such supervisor of the specific service shall report directly to the county board of health and shall have no formal reporting relationship with the director of the county board of health.

(b) Pursuant to subsection (e) of Code Section 37-2-6, a county governing authority may authorize the membership of a county board of health to serve as the membership of a community mental health, developmental disabilities, and addictive diseases service board, provided that the county governing authority, the county board of health, and any other affected county governing authority act pursuant to subsection (e) of Code Section 37-2-6. If the membership of a county board of health exercises the authority granted pursuant to this subsection and Chapter 2 of Title 37 to serve as the membership of a community service board, the membership of the county board of health shall constitute the membership of the community service board and, at any time that such members are exercising duties and powers related to mental health, developmental disabilities, and addictive diseases, the community service board shall be an independent agency and shall operate in accordance with the provisions of Title 37 as a community service board. Notwithstanding any provisions of law to the contrary, a community service board and a county board of health which have the same membership may contract with each other, provided that any such contract is approved by the department and the Department of Behavioral Health and Developmental Disabilities prior to adoption.



§ 31-3-13. Declaration of public policy; contracts for assistance to boards

No population area or unit of this state shall be without health services responsive to its needs. Because it is recognized that all counties are not equally able to effectuate this policy, a county board of health may contract for assistance in the performance of its functions and exercise of its powers, provided that such proposed contract and any amendments thereto shall have first been approved by the department.



§ 31-3-14. Financing of expenses

The county board of health, at a regular or called meeting, at a time appropriate to the fiscal operation of the county, shall determine and fix the amount of money needed for the fiscal or calendar year, as the case may be, in accordance with a budget itemizing anticipated income and expenditure; the budget shall include any unobligated moneys carried over from the current period and funds to be made available from sources other than county taxes. The expenditures anticipated, after applying credits, shall be certified by the county board of health, with a copy of the budget, to the taxing authority of the county, which may fix and levy a tax rate sufficient to raise such amount at the same time and in the same manner prescribed for levying taxes for other county purposes, provided the taxing authority of the county deems the budget reasonable. If, however, the taxing authority of the county should deem the budget unreasonable, it shall promptly return the budget to the county board of health with its objections attached thereto for the purpose of resubmission.



§ 31-3-15. Establishment of health districts

The department is authorized, with the consent of the boards of health and the county authorities of the counties involved, to establish health districts composed of one or more counties. The county boards of health of the constituent counties shall, at the call of the commissioner, meet in joint session to approve the selection of a director appointed by the commissioner to serve such boards in common. A county board of health is authorized to appoint one of its members to represent the board at a joint meeting for this purpose. The director shall be a physician who is licensed to practice medicine under Chapter 34 of Title 43 and who otherwise meets the requirements of the rules of the State Personnel Board. The district director shall have the same powers, duties, and responsibility as a director serving a single county board of health. To further the purposes of this Code section, county boards of health may contract with each other for the provision of multicounty services and also exercise any additional powers as authorized by paragraph (7) of subsection (a) of Code Section 31-3-4; and in the performance of such contracts a county board of health may utilize its employees in other counties.



§ 31-3-16. Enforcement under local ordinances

It is not the intent of this chapter to abrogate the terms of a municipal charter or laws of local application which authorize a governing body within the county to provide penalties for a violation of a valid rule and regulation of the county board of health.






Chapter 4 - Council on Maternal and Infant Health



Chapter 5 - Administration and Enforcement

Article 1 - General Provisions

§ 31-5-1. Adoption of rules and regulations

All rules and regulations of the Department of Public Health and any county board of health shall be adopted after due notice to and hearing by persons and parties affected thereby; and such rules and regulations shall be maintained in a book kept for that purpose, orderly arranged and indexed and subject to inspection by the public during regular business hours. The agency adopting such rules and regulations shall make copies thereof available for distribution to persons interested in or affected thereby. Such agencies are also authorized to provide for the mimeographing, printing, or other reproduction of their regulations and the distribution thereof. No rule or regulation shall become effective as law until 30 days after its adoption, except in cases of emergencies constituting an imminent threat to the public, in which event such rules or regulations shall become effective upon adoption; but, in all such cases, the agency adopting same shall as a part thereof state the conditions found by it to justify such immediate effectiveness. Where deemed desirable by the agency, hearing and notice as provided in Code Section 31-5-2 may be conducted by it prior to adoption of any rule or regulation.



§ 31-5-2. Hearings

Hearings shall be required for any and all quasi-judicial actions and in any other proceeding required by this title or the Constitution of Georgia. All such hearings shall be conducted in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 31-5-3. Appeals

(a) (1) Any person who is a party to a proceeding and who is aggrieved or adversely affected by any final order or action of a county board of health or agency of the department may have review thereof by appeal to the department. Any person who is a party to a proceeding and who is aggrieved or adversely affected by any final order or action of the department may have review thereof by appeal to the superior court in the county in which the action arose or to the Superior Court of Fulton County.

(2) Appeals to the department shall be heard by it after not less than 20 days' notice delivered by certified mail or statutory overnight delivery is given to all parties and their counsel of record, at such times and places as are set forth in such notice; provided, however, if such appeal is not heard and determined within a period of 90 days, the decision shall stand reversed unless all parties consent to an extension of time. Review on appeal to the department shall be confined to the record transmitted from below and the questions raised in the appeal. Orders, rules, regulations, or other decisions of county boards of health or other agencies of the department shall not be set aside on appeal to the department unless contrary to law or rules and regulations of the department, or unsupported by substantial evidence on the record as a whole, or unreasonable.

(3) Appeal to the superior court shall be by petition which shall be filed in the clerk's office of such court within 30 days after the final order or action of the department; the petition shall set forth the names of the parties taking the appeal, the order, rule, regulation, or decision appealed from, and the reason it is claimed to be erroneous. The enforcement of the order or action appealed from shall not be stayed until and unless so ordered and directed by the reviewing court. A reviewing court may order a stay only if the court makes a finding that the public health, safety, and welfare will not be harmed by the issuance of the stay. Upon the filing of such petition, the petitioner shall serve on the commissioner a copy thereof in a manner prescribed by law for the service of process, unless such service of process is waived. The review shall be conducted by the court without a jury and shall be confined to the record. In cases of alleged irregularities in procedure before the department, not shown in the record, proof thereon may be taken in the court. The court, upon request, shall hear oral argument and receive written briefs. The court shall not substitute its judgment for that of the department as to the weight of the evidence on questions of fact. The court may affirm the decision of the department or remand the case for further proceedings. The court may reverse or modify the decision if substantial rights of the appellant have been prejudiced because the administrative findings, inferences, conclusions, or decisions are:

(A) In violation of constitutional or statutory provisions;

(B) In excess of the statutory authority of the department;

(C) Made upon unlawful procedure;

(D) Affected by other error of law;

(E) Clearly erroneous in view of the reliable, probative, and substantial evidence on the whole record; or

(F) Arbitrary or capricious or characterized by abuse of discretion or clearly unwarranted exercise of discretion.

(b) Upon perfection of the appeal as provided in subsection (a) of this Code section, it shall be the duty of the agency whose order, rule, regulation, or decision is under review by the department to cause a transcript of all pleadings, orders, evidence, and other proceedings including a copy of the appeal and motion for reconsideration, if any, filed with it to be transmitted to the department or the superior court in not more than 30 days. For the proceedings not reported, the agency or the department shall cause to be written out a narrative transcript of all evidence and proceedings before it under certificate of its director or examiner or other official conducting such hearings.



§ 31-5-4. Testimony or production of evidence by compulsory process

The testimony of any witnesses or the production of any books, papers, records, documents, physical objects, or other evidence for inspection may be compelled by any superior court of competent jurisdiction on application of the department or any county board of health seeking such process.



§ 31-5-5. Classification of confidential and privileged materials

The department and county boards of health are authorized by regulation to classify as confidential and privileged documents, reports and other information and data obtained by them from persons, firms, corporations, municipalities, counties, and other public authorities and political subdivisions, where such matters relate to secret processes, formulas, and methods or where such matters were obtained or furnished on a confidential basis. All matters so classified shall not be subject to public inspection or discovery and shall not be subject to production or disclosure in any court of law or elsewhere until and unless the judge of the court of competent jurisdiction, after in camera inspection, determines that the public interest requires such production and disclosure or that such production and disclosure may be necessary in the interests of justice.



§ 31-5-6. Distribution of rules

The department and all county boards of health are directed to prescribe and make available for distribution the rules of practice and procedure to implement this chapter.



§ 31-5-7. Application of this chapter

This chapter shall apply to all other chapters of this title and all amendments hereafter enacted with respect thereto unless provided otherwise expressly or by necessary implication.



§ 31-5-8. Penalty for violations of the provisions of this title

Any person violating the provisions of this title shall be guilty of a misdemeanor, provided that this Code section shall not apply to violations of the provisions of Chapter 20, 22, or 24 of this title.



§ 31-5-9. Injunctions for enjoining violations of the provisions of this title; supersedeas; attachment for contempt; injunctions to abate public nuisances; where actions may be instituted

(a) The Department of Public Health and all county boards of health and the Department of Community Health, as appropriate, are empowered to institute appropriate proceedings for injunction in the courts of competent jurisdiction in this state for the purpose of enjoining a violation of any provision of this title as now existing or as may be hereafter amended or of any regulation or order duly issued by the department, any county board of health, or the Department of Community Health provided that this Code section shall not apply to violations of the provisions of Chapter 20 of this title. The department, the county boards of health, and the Department of Community Health, as appropriate, are also empowered to maintain action for injunction to abate any public nuisance which is injurious to the public health, safety, or comfort. Such actions may be maintained notwithstanding the fact that such violation also constitutes a crime and notwithstanding that other adequate remedies at law exist. Such actions may be instituted in the name of the department, any county board, or the Department of Community Health, as the case may be, in the county in which a violation of any provision of this title occurs. For purposes of this Code section, the county boards of health are declared to be legal entities capable of maintaining actions in their respective names without naming the individuals constituting such board, or acting on behalf of the department, as the case may be.

(b) Notwithstanding the provisions of Code Section 5-6-13, an appeal or a notice of intent to appeal an adjudication of contempt of court of a party subject to an interlocutory or final judgment in a court action for an injunction instituted under authority of this Code section for a violation of a licensing requirement of this title shall not operate as a supersedeas unless it is so ordered by the court; provided, however, that the court may grant a supersedeas in such a case after making a finding that the health, safety, or welfare of the recipients of the services will not be substantially harmed by the issuance of the stay.

(c) Unless otherwise ordered by the court pursuant to subsection (b) of this Code section, an interlocutory or final judgment in an action granting an injunction under this Code section may be enforced by attachment for contempt.



§ 31-5-10. Notifying department or board of health of conditions on private property which are injurious to the public; inspection warrant; notice to owner and occupant; abatement

(a) The provisions of this Code section shall apply only in those counties of this state having a population of 450,000 or more according to the United States decennial census of 1980 or any future such census.

(b) Any person who knows or suspects that a condition exists on private property, which condition is injurious to the public health, safety, or comfort, shall immediately notify the Department of Public Health or the county board of health. Upon receiving such notice, the department or the county board of health shall be authorized to obtain an inspection warrant as provided in Code Section 31-5-21. If the department or the county board of health determines that there exists a condition which is injurious to the public health, safety, or comfort, the department or county board of health shall, by registered or certified mail or statutory overnight delivery with return receipt requested, notify the occupants of the property and, if different from the occupant, the person, firm, or corporation which owns the property. Notice to the owner shall be sent to the address shown on the county or municipal property tax records.

(c) If the department or the county board of health brings an action for injunction to abate a public nuisance which is injurious to the public health, safety, or comfort, process shall be served on the occupants of the property and on any person, firm, or corporation having any interest in the property according to the county property records. Service shall be made in accordance with Code Section 9-11-4; and, if any person, firm, or corporation to be served resides outside the state, has departed the state, cannot, after due diligence, be found within the state, or conceals himself to avoid the service of summons, the judge or clerk may make an order that the service be made by publication of summons as provided in Code Section 9-11-4.

(d) In addition to any form of relief ordered by the court, the superior court may, as a part of its order, authorize the department or the county board of health to take appropriate action to abate such public nuisance. Any cost incurred by the department or the county board of health to abate such nuisance shall constitute a lien against the property, and such lien shall have the same status and priority as a lien for taxes.






Article 2 - Inspection Warrants

§ 31-5-20. "Inspection warrant" defined

As used in this article, the term "inspection warrant" means a warrant authorizing a search or inspection of private property where such a search or inspection is one that is necessary for the enforcement of any of the provisions of laws authorizing licensure, inspection, or regulation by the Department of Public Health or a local agency thereof.



§ 31-5-21. Persons who may obtain inspection warrants; authorization of searches and inspections of property

The commissioner of public health or his or her delegate or the director of any county board of health, in addition to other procedures now or hereafter provided, may obtain an inspection warrant under the conditions specified in this chapter. Such warrant shall authorize the commissioner of public health or the director of any county board of health, or the agents of any, or the Department of Agriculture, as appropriate, to conduct a search or inspection of property, either with or without the consent of the person whose property is to be searched or inspected, if such search or inspection is one that is elsewhere authorized under the rules and regulations duly promulgated under this title or any provision of law which authorizes licensure, inspection, or regulation by the Department of Public Health or a local agency thereof.



§ 31-5-22. Issuance; grounds

(a) Inspection warrants shall be issued only by a judge of a court of record whose territorial jurisdiction encompasses the property to be inspected.

(b) The issuing judge shall issue the warrant when he is satisfied that the following conditions are met:

(1) The one seeking the warrant must establish under oath or affirmation that the property to be inspected is to be inspected as a part of a legally authorized program of inspection which includes that property or that there is probable cause for believing that there is a condition, object, activity, or circumstance which legally justifies such an inspection of that property; and

(2) The issuing judge determines that the issuance of the warrant is authorized by this chapter.



§ 31-5-23. Contents

The inspection warrant shall be validly issued only if it meets the following requirements:

(1) The warrant is attached to the affidavit required to be made in order to obtain the warrant;

(2) The warrant describes, either directly or by reference to the affidavit, the property upon which the inspection is to occur and is sufficiently accurate that the executor of the warrant and the owner or possessor of the property can reasonably determine from it the property of which the warrant authorizes an inspection;

(3) The warrant indicates the conditions, objects, activities, or circumstances which the inspection is intended to check or reveal; and

(4) The warrant refers, in general terms, to the statutory or regulatory provisions sought to be enforced.



§ 31-5-24. Exclusion of evidence obtained

Repealed by Ga. L. 2015, p. 598, § 1-13/HB 72, effective July 1, 2015.









Chapter 5A - Department of Community Health



Chapter 6 - State Health Planning and Development

Article 1 - General Provisions

§ 31-6-1. Declaration of policy

The policy of this state and the purposes of this chapter are to ensure access to quality health care services and to ensure that health care services and facilities are developed in an orderly and economical manner and are made available to all citizens and that only those health care services found to be in the public interest shall be provided in this state. To achieve such public policy and purposes, it is essential that appropriate health planning activities be undertaken and implemented and that a system of mandatory review of new institutional health services be provided. Health care services and facilities should be provided in a manner that avoids unnecessary duplication of services, that is cost effective, that provides quality health care services, and that is compatible with the health care needs of the various areas and populations of the state.



§ 31-6-2. Definitions

As used in this chapter, the term:

(1) "Ambulatory surgical center or obstetrical facility" means a public or private facility, not a part of a hospital, which provides surgical or obstetrical treatment performed under general or regional anesthesia in an operating room environment to patients not requiring hospitalization.

(2) "Application" means a written request for a certificate of need made to the department, containing such documentation and information as the department may require.

(3) "Basic perinatal services" means providing basic inpatient care for pregnant women and newborns without complications; managing perinatal emergencies; consulting with and referring to specialty and subspecialty hospitals; identifying high-risk pregnancies; providing follow-up care for new mothers and infants; and providing public/community education on perinatal health.

(4) "Bed capacity" means space used exclusively for inpatient care, including space designed or remodeled for inpatient beds even though temporarily not used for such purposes. The number of beds to be counted in any patient room shall be the maximum number for which adequate square footage is provided as established by rules of the department, except that single beds in single rooms shall be counted even if the room contains inadequate square footage.

(5) "Board" means the Board of Community Health.

(6) "Certificate of need" means an official determination by the department, evidenced by certification issued pursuant to an application, that the action proposed in the application satisfies and complies with the criteria contained in this chapter and rules promulgated pursuant hereto.

(7) "Certificate of Need Appeal Panel" or "appeal panel" means the panel of independent hearing officers created pursuant to Code Section 31-6-44 to conduct appeal hearings.

(8) "Clinical health services" means diagnostic, treatment, or rehabilitative services provided in a health care facility, or parts of the physical plant where such services are located in a health care facility, and includes, but is not limited to, the following: radiology and diagnostic imaging, such as magnetic resonance imaging and positron emission tomography; radiation therapy; biliary lithotripsy; surgery; intensive care; coronary care; pediatrics; gynecology; obstetrics; general medical care; medical/surgical care; inpatient nursing care, whether intermediate, skilled, or extended care; cardiac catheterization; open-heart surgery; inpatient rehabilitation; and alcohol, drug abuse, and mental health services.

(9) "Commissioner" means the commissioner of community health.

(10) "Consumer" means a person who is not employed by any health care facility or provider and who has no financial or fiduciary interest in any health care facility or provider.

(11) "Continuing care retirement community" means an organization, whether operated for profit or not, whose owner or operator undertakes to provide shelter, food, and either nursing care or personal services, whether such nursing care or personal services are provided in the facility or in another setting, and other services, as designated by agreement, to an individual not related by consanguinity or affinity to such owner or operator providing such care pursuant to an agreement for a fixed or variable fee, or for any other remuneration of any type, whether fixed or variable, for the period of care, payable in a lump sum or lump sum and monthly maintenance charges or in installments. Agreements to provide continuing care include agreements to provide care for any duration, including agreements that are terminable by either party.

(12) "Department" means the Department of Community Health established under Chapter 2 of this title.

(13) "Destination cancer hospital" means an institution with a licensed bed capacity of 50 or less which provides diagnostic, therapeutic, treatment, and rehabilitative care services to cancer inpatients and outpatients, by or under the supervision of physicians, and whose proposed annual patient base is composed of a minimum of 65 percent of patients who reside outside of the State of Georgia.

(14) "Develop," with reference to a project, means:

(A) Constructing, remodeling, installing, or proceeding with a project, or any part of a project, or a capital expenditure project, the cost estimate for which exceeds $2.5 million; or

(B) The expenditure or commitment of funds exceeding $1 million for orders, purchases, leases, or acquisitions through other comparable arrangements of major medical equipment; provided, however, that this shall not include build-out costs, as defined by the department, but shall include all functionally related equipment, software, and any warranty and services contract costs for the first five years.

Notwithstanding subparagraphs (A) and (B) of this paragraph, the expenditure or commitment or incurring an obligation for the expenditure of funds to develop certificate of need applications, studies, reports, schematics, preliminary plans and specifications, or working drawings or to acquire, develop, or prepare sites shall not be considered to be the developing of a project.

(15) "Diagnostic imaging" means magnetic resonance imaging, computed tomography (CT) scanning, positron emission tomography (PET) scanning, positron emission tomography/computed tomography, and other advanced imaging services as defined by the department by rule, but such term shall not include X-rays, fluoroscopy, or ultrasound services.

(16) "Diagnostic, treatment, or rehabilitation center" means any professional or business undertaking, whether for profit or not for profit, which offers or proposes to offer any clinical health service in a setting which is not part of a hospital; provided, however, that any such diagnostic, treatment, or rehabilitation center that offers or proposes to offer surgery in an operating room environment and to allow patients to remain more than 23 hours shall be considered a hospital for purposes of this chapter.

(17) "Health care facility" means hospitals; destination cancer hospitals; other special care units, including but not limited to podiatric facilities; skilled nursing facilities; intermediate care facilities; personal care homes; ambulatory surgical centers or obstetrical facilities; health maintenance organizations; home health agencies; and diagnostic, treatment, or rehabilitation centers, but only to the extent paragraph (3) or (7), or both paragraphs (3) and (7), of subsection (a) of Code Section 31-6-40 are applicable thereto.

(18) "Health maintenance organization" means a public or private organization organized under the laws of this state which:

(A) Provides or otherwise makes available to enrolled participants health care services, including at least the following basic health care services: usual physicians' services, hospitalization, laboratory, X-ray, emergency and preventive services, and out-of-area coverage;

(B) Is compensated, except for copayments, for the provision of the basic health care services listed in subparagraph (A) of this paragraph to enrolled participants on a predetermined periodic rate basis; and

(C) Provides physicians' services primarily:

(i) Directly through physicians who are either employees or partners of such organization; or

(ii) Through arrangements with individual physicians organized on a group practice or individual practice basis.

(19) "Health Strategies Council" or "council" means the body created by this chapter to advise the department.

(20) "Home health agency" means a public agency or private organization, or a subdivision of such an agency or organization, which is primarily engaged in providing to individuals who are under a written plan of care of a physician, on a visiting basis in the places of residence used as such individuals' homes, part-time or intermittent nursing care provided by or under the supervision of a registered professional nurse, and one or more of the following services:

(A) Physical therapy;

(B) Occupational therapy;

(C) Speech therapy;

(D) Medical social services under the direction of a physician; or

(E) Part-time or intermittent services of a home health aide.

(21) "Hospital" means an institution which is primarily engaged in providing to inpatients, by or under the supervision of physicians, diagnostic services and therapeutic services for medical diagnosis, treatment, and care of injured, disabled, or sick persons or rehabilitation services for the rehabilitation of injured, disabled, or sick persons. Such term includes public, private, psychiatric, rehabilitative, geriatric, osteopathic, and other specialty hospitals.

(22) "Intermediate care facility" means an institution which provides, on a regular basis, health related care and services to individuals who do not require the degree of care and treatment which a hospital or skilled nursing facility is designed to provide but who, because of their mental or physical condition, require health related care and services beyond the provision of room and board.

(23) "Joint venture ambulatory surgical center" means a freestanding ambulatory surgical center that is jointly owned by a hospital in the same county as the center or a hospital in a contiguous county if there is no hospital in the same county as the center and a single group of physicians practicing in the center and that provides surgery in a single specialty as defined by the department; provided, however, that general surgery, a group practice which includes one or more physiatrists who perform services that are reasonably related to the surgical procedures performed in the center, and a group practice in orthopedics which includes plastic hand surgeons with a certificate of added qualifications in Surgery of the Hand from the American Board of Plastic and Reconstructive Surgery shall be considered a single specialty. The ownership interest of the hospital shall be no less than 30 percent and the collective ownership of the physicians or group of physicians shall be no less than 30 percent.

(24) "New and emerging health care service" means a health care service or utilization of medical equipment which has been developed and has become acceptable or available for implementation or use but which has not yet been addressed under the rules and regulations promulgated by the department pursuant to this chapter.

(25) "Nonclinical health services" means services or functions provided or performed by a health care facility, and the parts of the physical plant where they are located in a health care facility that are not diagnostic, therapeutic, or rehabilitative services to patients and are not clinical health services defined in this chapter.

(26) "Offer" means that the health care facility is open for the acceptance of patients or performance of services and has qualified personnel, equipment, and supplies necessary to provide specified clinical health services.

(27) "Operating room environment" means an environment which meets the minimum physical plant and operational standards specified in the rules of the department which shall consider and use the design and construction specifications as set forth in the Guidelines for Design and Construction of Health Care Facilities published by the American Institute of Architects.

(28) "Pediatric cardiac catheterization" means the performance of angiographic, physiologic, and, as appropriate, therapeutic cardiac catheterization on children 14 years of age or younger.

(29) "Person" means any individual, trust or estate, partnership, limited liability company or partnership, corporation (including associations, joint-stock companies, and insurance companies), state, political subdivision, hospital authority, or instrumentality (including a municipal corporation) of a state as defined in the laws of this state. This term shall include all related parties, including individuals, business corporations, general partnerships, limited partnerships, limited liability companies, limited liability partnerships, joint ventures, nonprofit corporations, or any other for profit or not for profit entity that owns or controls, is owned or controlled by, or operates under common ownership or control with a person.

(30) "Personal care home" means a residential facility that is certified as a provider of medical assistance for Medicaid purposes pursuant to Article 7 of Chapter 4 of Title 49 having at least 25 beds and providing, for compensation, protective care and oversight of ambulatory, nonrelated persons who need a monitored environment but who do not have injuries or disabilities which require chronic or convalescent care, including medical, nursing, or intermediate care. Personal care homes include those facilities which monitor daily residents' functioning and location, have the capability for crisis intervention, and provide supervision in areas of nutrition, medication, and provision of transient medical care. Such term does not include:

(A) Old age residences which are devoted to independent living units with kitchen facilities in which residents have the option of preparing and serving some or all of their own meals; or

(B) Boarding facilities which do not provide personal care.

(31) "Project" means a proposal to take an action for which a certificate of need is required under this chapter. A project or proposed project may refer to the proposal from its earliest planning stages up through the point at which the new institutional health service is offered.

(32) "Rural county" means a county having a population of less than 35,000 according to the United States decennial census of 2000 or any future such census.

(33) "Single specialty ambulatory surgical center" means an ambulatory surgical center where surgery is performed in the offices of an individual private physician or single group practice of private physicians if such surgery is performed in a facility that is owned, operated, and utilized by such physicians who also are of a single specialty; provided, however, that general surgery, a group practice which includes one or more physiatrists who perform services that are reasonably related to the surgical procedures performed in the center, and a group practice in orthopedics which includes plastic hand surgeons with a certificate of added qualifications in Surgery of the Hand from the American Board of Plastic and Reconstructive Surgery shall be considered a single specialty.

(34) "Skilled nursing facility" means a public or private institution or a distinct part of an institution which is primarily engaged in providing inpatient skilled nursing care and related services for patients who require medical or nursing care or rehabilitation services for the rehabilitation of injured, disabled, or sick persons.

(35) "Specialty hospital" means a hospital that is primarily or exclusively engaged in the care and treatment of one of the following: patients with a cardiac condition, patients with an orthopedic condition, patients receiving a surgical procedure, or patients receiving any other specialized category of services defined by the department. A "specialty hospital" does not include a destination cancer hospital.

(36) "State health plan" means a comprehensive program based on recommendations by the Health Strategies Council and the board, approved by the Governor, and implemented by the State of Georgia for the purpose of providing adequate health care services and facilities throughout the state.

(37) "Uncompensated indigent or charity care" means the dollar amount of "net uncompensated indigent or charity care after direct and indirect (all) compensation" as defined by, and calculated in accordance with, the department's Hospital Financial Survey and related instructions.

(38) "Urban county" means a county having a population equal to or greater than 35,000 according to the United States decennial census of 2000 or any future such census.






Article 2 - Organization

§ 31-6-20. Health Strategies Council generally

Reserved. Repealed by Ga. L. 2012, p. 1132, § 1/SB 407, effective July 1, 2012.



§ 31-6-21. Department of Community Health generally

(a) The Department of Community Health, established under Chapter 2 of this title, is authorized to administer the certificate of need program established under this chapter and, within the appropriations made available to the department by the General Assembly of Georgia and consistently with the laws of the State of Georgia, a state health plan adopted by the board. The department shall provide, by rule, for procedures to administer its functions until otherwise provided by the board.

(b) The functions of the department shall be:

(1) To conduct the health planning activities of the state and to implement those parts of the state health plan which relate to the government of the state;

(2) To prepare and revise a draft state health plan;

(3) To seek advice, at its discretion, from the Health Strategies Council in the performance by the department of its functions pursuant to this chapter;

(4) To adopt, promulgate, and implement rules and regulations sufficient to administer the provisions of this chapter including the certificate of need program;

(5) To define, by rule, the form, content, schedules, and procedures for submission of applications for certificates of need and periodic reports;

(6) To establish time periods and procedures consistent with this chapter to hold hearings and to obtain the viewpoints of interested persons prior to issuance or denial of a certificate of need;

(7) To provide, by rule, for such fees as may be necessary to cover the costs of hearing officers, preparing the record for appeals before such hearing officers and the Certificate of Need Appeal Panel of the decisions of the department, and other related administrative costs, which costs may include reasonable sharing between the department and the parties to appeal hearings;

(8) To establish, by rule, need methodologies for new institutional health services and health facilities. In developing such need methodologies, the department shall, at a minimum, consider the demographic characteristics of the population, the health status of the population, service use patterns, standards and trends, financial and geographic accessibility, and market economics. The department shall establish service-specific need methodologies and criteria for at least the following clinical health services: short stay hospital beds, adult therapeutic cardiac catheterization, adult open heart surgery, pediatric cardiac catheterization and open heart surgery, Level II and III perinatal services, freestanding birthing centers, psychiatric and substance abuse inpatient programs, skilled nursing and intermediate care facilities, home health agencies, and continuing care retirement community sheltered facilities;

(9) To provide, by rule, for a reasonable and equitable fee schedule for certificate of need applications;

(10) To grant, deny, or revoke a certificate of need as applied for or as amended; and

(11) To perform powers and functions delegated by the Governor, which delegation may include the powers to carry out the duties and powers which have been delegated to the department under Section 1122 of the federal Social Security Act of 1935, as amended.



§ 31-6-21.1. Procedures for rule making by Department of Community Health

(a) Rules of the department shall be adopted, promulgated, and implemented as provided in this Code section and in Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," except that the department shall not be required to comply with subsections (c) through (g) of Code Section 50-13-4.

(b) The department shall transmit three copies of the notice provided for in paragraph (1) of subsection (a) of Code Section 50-13-4 to the legislative counsel. The copies shall be transmitted at least 30 days prior to that department's intended action. Within five days after receipt of the copies, if possible, the legislative counsel shall furnish the presiding officer of each house with a copy of the notice and mail a copy of the notice to each member of the Health and Human Services Committee of the Senate and each member of the Health and Human Services Committee of the House of Representatives. Each such rule and any part thereof shall be subject to the making of an objection by either such committee within 30 days of transmission of the rule to the members of such committee. Any rule or part thereof to which no objection is made by both such committees may become adopted by the department at the end of such 30 day period. The department may not adopt any such rule or part thereof which has been changed since having been submitted to those committees unless:

(1) That change is to correct only typographical errors;

(2) That change is approved in writing by both committees and that approval expressly exempts that change from being subject to the public notice and hearing requirements of subsection (a) of Code Section 50-13-4;

(3) That change is approved in writing by both committees and is again subject to the public notice and hearing requirements of subsection (a) of Code Section 50-13-4; or

(4) That change is again subject to the public notice and hearing requirements of subsection (a) of Code Section 50-13-4 and the change is submitted and again subject to committee objection as provided in this subsection.

Nothing in this subsection shall prohibit the department from adopting any rule or part thereof without adopting all of the rules submitted to the committees if the rule or part so adopted has not been changed since having been submitted to the committees and objection thereto was not made by both committees.

(c) Any rule or part thereof to which an objection is made by both committees within the 30 day objection period under subsection (b) of this Code section shall not be adopted by the department and shall be invalid if so adopted. A rule or part thereof thus prohibited from being adopted shall be deemed to have been withdrawn by the department unless the department, within the first 15 days of the next regular session of the General Assembly, transmits written notification to each member of the objecting committees that the department does not intend to withdraw that rule or part thereof but intends to adopt the specified rule or part effective the day following adjournment sine die of that regular session. A resolution objecting to such intended adoption may be introduced in either branch of the General Assembly after the fifteenth day but before the thirtieth day of the session in which occurs the notification of intent not to withdraw a rule or part thereof. In the event the resolution is adopted by the branch of the General Assembly in which the resolution was introduced, it shall be immediately transmitted to the other branch of the General Assembly. It shall be the duty of the presiding officer of the other branch to have that branch, within five days after receipt of the resolution, consider the resolution for purposes of objecting to the intended adoption of the rule or part thereof. Upon such resolution being adopted by two-thirds of the vote of each branch of the General Assembly, the rule or part thereof objected to in that resolution shall be disapproved and not adopted by the department. If the resolution is adopted by a majority but by less than two-thirds of the vote of each such branch, the resolution shall be submitted to the Governor for his or her approval or veto. In the event of a veto, or if no resolution is introduced objecting to the rule, or if the resolution introduced is not approved by at least a majority of the vote of each such branch, the rule shall automatically become adopted the day following adjournment sine die of that regular session. In the event of the Governor's approval of the resolution, the rule shall be disapproved and not adopted by the department.

(d) Any rule or part thereof which is objected to by only one committee under subsection (b) of this Code section and which is adopted by the department may be considered by the branch of the General Assembly whose committee objected to its adoption by the introduction of a resolution for the purpose of overriding the rule at any time within the first 30 days of the next regular session of the General Assembly. It shall be the duty of the department in adopting a proposed rule over such objection so to notify the chairpersons of the Health and Human Services Committee of the Senate and the Health and Human Services Committee of the House within ten days after the adoption of the rule. In the event the resolution is adopted by such branch of the General Assembly, it shall be immediately transmitted to the other branch of the General Assembly. It shall be the duty of the presiding officer of the other branch of the General Assembly to have such branch, within five days after the receipt of the resolution, consider the resolution for the purpose of overriding the rule. In the event the resolution is adopted by two-thirds of the votes of each branch of the General Assembly, the rule shall be void on the day after the adoption of the resolution by the second branch of the General Assembly. In the event the resolution is ratified by a majority but by less than two-thirds of the votes of either branch, the resolution shall be submitted to the Governor for his or her approval or veto. In the event of a veto, the rule shall remain in effect. In the event of the Governor's approval, the rule shall be void on the day after the date of approval.

(e) Except for emergency rules, no rule or part thereof adopted by the department after April 3, 1985, shall be valid unless adopted in compliance with subsections (b), (c), and (d) of this Code section and subsection (a) of Code Section 50-13-4.

(f) Emergency rules shall not be subject to the requirements of subsection (b), (c), or (d) of this Code section but shall be subject to the requirements of subsection (b) of Code Section 50-13-4. Upon the first expiration of any department emergency rules, where those emergency rules are intended to cover matters which had been dealt with by the department's nonemergency rules but such nonemergency rules have been objected to by both legislative committees under this Code section, the emergency rules concerning those matters may not again be adopted except for one 120 day period. No emergency rule or part thereof which is adopted by the department shall be valid unless adopted in compliance with this subsection.

(g) Any proceeding to contest any rule on the ground of noncompliance with this Code section must be commenced within two years from the effective date of the rule.

(h) For purposes of this Code section, "rules" shall mean rules and regulations.

(i) The state health plan or the rules establishing considerations, standards, or similar criteria for the grant or denial of a certificate of need pursuant to Code Section 31-6-42 shall not apply to any application for a certificate of need as to which, prior to the effective date of such plan or rules, respectively, the evidence has been closed following a full evidentiary hearing before a hearing officer.

(j) This Code section shall apply only to rules adopted pursuant to this chapter.



§ 31-6-22. Commissioner of department

Repealed by Ga. L. 2008, p. 12, § 1-1/SB 433, effective July 1, 2008.






Article 3 - Certificate of Need Program

§ 31-6-40. Certificate of need required for new institutional health services; exemption

(a) On and after July 1, 2008, any new institutional health service shall be required to obtain a certificate of need pursuant to this chapter. New institutional health services include:

(1) The construction, development, or other establishment of a new health care facility;

(2) Any expenditure by or on behalf of a health care facility in excess of $2.5 million which, under generally accepted accounting principles consistently applied, is a capital expenditure, except expenditures for acquisition of an existing health care facility not owned or operated by or on behalf of a political subdivision of this state, or any combination of such political subdivisions, or by or on behalf of a hospital authority, as defined in Article 4 of Chapter 7 of this title, or certificate of need owned by such facility in connection with its acquisition. The dollar amounts specified in this paragraph and in subparagraph (A) of paragraph (14) of Code Section 31-6-2 shall be adjusted annually by an amount calculated by multiplying such dollar amounts (as adjusted for the preceding year) by the annual percentage of change in the composite index of construction material prices, or its successor or appropriate replacement index, if any, published by the United States Department of Commerce for the preceding calendar year, commencing on July 1, 2009, and on each anniversary thereafter of publication of the index. The department shall immediately institute rule-making procedures to adopt such adjusted dollar amounts. In calculating the dollar amounts of a proposed project for purposes of this paragraph and subparagraph (A) of paragraph (14) of Code Section 31-6-2, the costs of all items subject to review by this chapter and items not subject to review by this chapter associated with and simultaneously developed or proposed with the project shall be counted, except for the expenditure or commitment of or incurring an obligation for the expenditure of funds to develop certificate of need applications, studies, reports, schematics, preliminary plans and specifications or working drawings, or to acquire sites;

(3) The purchase or lease by or on behalf of a health care facility or a diagnostic, treatment, or rehabilitation center of diagnostic or therapeutic equipment with a value in excess of $1 million; provided, however, that diagnostic or other imaging services that are not offered in a hospital or in the offices of an individual private physician or single group practice of physicians exclusively for use on patients of that physician or group practice shall be deemed to be a new institutional health service regardless of the cost of equipment; and provided, further, that this shall not include build out costs, as defined by the department, but shall include all functionally related equipment, software, and any warranty and services contract costs for the first five years. The acquisition of one or more items of functionally related diagnostic or therapeutic equipment shall be considered as one project. The dollar amount specified in this paragraph, in subparagraph (B) of paragraph (14) of Code Section 31-6-2, and in paragraph (10) of subsection (a) of Code Section 31-6-47 shall be adjusted annually by an amount calculated by multiplying such dollar amounts (as adjusted for the preceding year) by the annual percentage of change in the consumer price index, or its successor or appropriate replacement index, if any, published by the United States Department of Labor for the preceding calendar year, commencing on July 1, 2010;

(4) Any increase in the bed capacity of a health care facility except as provided in Code Section 31-6-47;

(5) Clinical health services which are offered in or through a health care facility, which were not offered on a regular basis in or through such health care facility within the 12 month period prior to the time such services would be offered;

(6) Any conversion or upgrading of any general acute care hospital to a specialty hospital or of a facility such that it is converted from a type of facility not covered by this chapter to any of the types of health care facilities which are covered by this chapter; and

(7) Clinical health services which are offered in or through a diagnostic, treatment, or rehabilitation center which were not offered on a regular basis in or through that center within the 12 month period prior to the time such services would be offered, but only if the clinical health services are any of the following:

(A) Radiation therapy;

(B) Biliary lithotripsy;

(C) Surgery in an operating room environment, including but not limited to ambulatory surgery; and

(D) Cardiac catheterization.

(b) Any person proposing to develop or offer a new institutional health service or health care facility shall, before commencing such activity, submit a letter of intent and an application to the department and obtain a certificate of need in the manner provided in this chapter unless such activity is excluded from the scope of this chapter.

(c) (1) Any person who had a valid exemption granted or approved by the former Health Planning Agency or the department prior to July 1, 2008, shall not be required to obtain a certificate of need in order to continue to offer those previously offered services.

(2) Any facility offering ambulatory surgery pursuant to the exclusion designated on June 30, 2008, as division (14)(G)(iii) of Code Section 31-6-2; any diagnostic, treatment, or rehabilitation center offering diagnostic imaging or other imaging services in operation and exempt prior to July 1, 2008; or any facility operating pursuant to a letter of nonreviewability and offering diagnostic imaging services prior to July 1, 2008, shall:

(A) Provide notice to the department of the name, ownership, location, single specialty, and services provided in the exempt facility;

(B) Beginning on January 1, 2009, provide annual reports in the same manner and in accordance with Code Section 31-6-70; and

(C) (i) Provide care to Medicaid beneficiaries and, if the facility provides medical care and treatment to children, to PeachCare for Kids beneficiaries and provide uncompensated indigent and charity care in an amount equal to or greater than 2 percent of its adjusted gross revenue; or

(ii) If the facility is not a participant in Medicaid or the PeachCare for Kids Program, provide uncompensated care for Medicaid beneficiaries and, if the facility provides medical care and treatment to children, for PeachCare for Kids beneficiaries, uncompensated indigent and charity care, or both in an amount equal to or greater than 4 percent of its adjusted gross revenue if it:

(I) Makes a capital expenditure associated with the construction, development, expansion, or other establishment of a clinical health service or the acquisition or replacement of diagnostic or therapeutic equipment with a value in excess of $800,000.00 over a two-year period;

(II) Builds a new operating room; or

(III) Chooses to relocate in accordance with Code Section 31-6-47.

Noncompliance with any condition of this paragraph shall result in a monetary penalty in the amount of the difference between the services which the center is required to provide and the amount actually provided and may be subject to revocation of its exemption status by the department for repeated failure to pay any fees or moneys due to the department or for repeated failure to produce data as required by Code Section 31-6-70 after notice to the exemption holder and a fair hearing pursuant to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." The dollar amount specified in this paragraph shall be adjusted annually by an amount calculated by multiplying such dollar amount (as adjusted for the preceding year) by the annual percentage of change in the consumer price index, or its successor or appropriate replacement index, if any, published by the United States Department of Labor for the preceding calendar year, commencing on July 1, 2009. In calculating the dollar amounts of a proposed project for the purposes of this paragraph, the costs of all items subject to review by this chapter and items not subject to review by this chapter associated with and simultaneously developed or proposed with the project shall be counted, except for the expenditure or commitment of or incurring an obligation for the expenditure of funds to develop certificate of need applications, studies, reports, schematics, preliminary plans and specifications or working drawings, or to acquire sites. Subparagraph (C) of this paragraph shall not apply to facilities offering ophthalmic ambulatory surgery pursuant to the exclusion designated on June 30, 2008, as division (14)(G)(iii) of Code Section 31-6-2 that are owned by physicians in the practice of ophthalmology.

(d) A certificate of need issued to a destination cancer hospital shall authorize the beds and all new institutional health services of such destination cancer hospital. As used in this subsection, the term "new institutional health service" shall have the same meaning provided for in subsection (a) of this Code section. A certificate of need shall only be issued to a destination cancer hospital that locates itself and all affiliated facilities within 25 miles of a commercial airport in this state with five or more runways. Such destination cancer hospital shall not be required to apply for or obtain additional certificates of need for new institutional health services related to the treatment of cancer patients, and such new institutional health services related to the treatment of cancer patients offered by the destination cancer hospital shall not be reviewed under any service-specific need methodology or rules except for those promulgated by the department for destination cancer hospitals. After commencing operations, in order to add an additional new institutional health service, a destination cancer hospital shall apply for and obtain an additional certificate of need under the applicable statutory provisions and any rules promulgated by the department for destination cancer hospitals, and such applications shall only be granted if the patient base of such destination cancer hospital is composed of at least 65 percent of out-of-state patients for two consecutive years. The department may apply rules for a destination cancer hospital only for those services that the department determines are to be used by the destination cancer hospital in connection with the treatment of cancer. In no case shall destination cancer hospital specific rules be used in the case of an application for open heart surgery, perinatal services, cardiac catheterization, and other services deemed by the department to be not reasonably related to the diagnosis and treatment of cancer; provided, however, that the department shall apply the destination cancer hospital specific rules if a destination cancer hospital applies for services and equipment required for it to meet federal or state laws applicable to a hospital. If such destination cancer hospital cannot show a patient base of a minimum of 65 percent from outside of this state, then its application for any new institutional health service shall be evaluated under the specific statutes and rules applicable to that particular service. If such destination cancer hospital applies for a certificate of need to add an additional new institutional health service before commencing operations or completing two consecutive years of operation, such applicant may rely on historical data from its affiliated entities, as set forth in paragraph (2) of subsection (b.1) of Code Section 31-6-42. Because destination cancer hospitals provide services primarily to out-of-state residents, the number of beds, services, and equipment destination cancer hospitals use shall not be counted as part of the department's inventory when determining the need for those items by other providers. No person shall be issued more than one certificate of need for a destination cancer hospital. Nothing in this Code section shall in any way require a destination cancer hospital to obtain a certificate of need for any purpose that is otherwise exempt from the certificate of need requirement. Beginning January 1, 2010, the department shall not accept any application for a certificate of need for a new destination cancer hospital; provided, however, all other provisions regarding the upgrading, replacing, or purchasing of diagnostic or therapeutic equipment shall be applicable to an existing destination cancer hospital.

(e) The commissioner shall be authorized, with the approval of the board, to place a temporary moratorium of up to six months on the issuance of certificates of need for new and emerging health care services. Any such moratorium placed shall be for the purpose of promulgating rules and regulations regarding such new and emerging health care services. A moratorium may be extended one time for an additional three months if circumstances warrant, as approved by the board. In the event that final rules and regulations are not promulgated within the time period allowed by the moratorium, any applications received by the department for a new and emerging health care service shall be reviewed under existing general statutes and regulations relating to certificates of need.



§ 31-6-40.1. Acquisition of health care facilities; penalty for failure to notify the department; limitation on applications; agreement to care for indigent patients; requirements for destination cancer hospitals; notice and hearing provisions for penalties authorized under this Code section

(a) Any person who acquires a health care facility by stock or asset purchase, merger, consolidation, or other lawful means shall notify the department of such acquisition, the date thereof, and the name and address of the acquiring person. Such notification shall be made in writing to the department within 45 days following the acquisition and the acquiring person may be fined by the department in the amount of $500.00 for each day that such notification is late. Such fine shall be paid into the state treasury.

(b) The department may limit the time periods during which it will accept applications for the following health care facilities:

(1) Skilled nursing facilities;

(2) Intermediate care facilities; and

(3) Home health agencies,

to only such times after the department has determined there is an unmet need for such facilities. The department shall make a determination as to whether or not there is an unmet need for each type of facility at least every six months and shall notify those requesting such notification of that determination.

(b.1) The department may establish, by rule, set times during the year in which applications for capital projects exceeding the threshold amounts in:

(1) Paragraph (14) of Code Section 31-6-2; and

(2) Paragraph (2) or (3) of subsection (a) of Code Section 31-6-40 shall be accepted.

(c) The department may require that any applicant for a certificate of need agree to provide a specified amount of clinical health services to indigent patients as a condition for the grant of a certificate of need; provided, however, that each facility granted a certificate of need by the department as a destination cancer hospital shall be required to provide uncompensated indigent or charity care for residents of Georgia which meets or exceeds 3 percent of such destination cancer hospital's adjusted gross revenues and provide care to Medicaid beneficiaries. A grantee or successor in interest of a certificate of need or an authorization to operate under this chapter which violates such an agreement or violates any conditions imposed by the department relating to such services, whether made before or after July 1, 2008, shall be liable to the department for a monetary penalty in the amount of the difference between the amount of services so agreed to be provided and the amount actually provided and may be subject to revocation of its certificate of need, in whole or in part, by the department pursuant to Code Section 31-6-45. Any penalty so recovered shall be paid into the state treasury.

(c.1) (1) A destination cancer hospital that does not meet an annual patient base composed of a minimum of 65 percent of patients who reside outside this state in a calendar year shall be fined $2 million for the first year of noncompliance, $4 million for the second consecutive year of noncompliance, and $6 million for the third consecutive year of noncompliance. Such fine amount shall reset to $2 million after any year of compliance. In the event that a destination cancer hospital does not meet an annual patient base composed of a minimum of 65 percent of patients who reside outside this state for three calendar years in any five-year period, such hospital shall be fined an additional amount of $8 million. It is the intent of the General Assembly that all revenues collected from any such fines shall be dedicated and deposited by the department into the Indigent Care Trust Fund created pursuant to Code Section 31-8-152.

(2) In the event a certificate of need for a destination cancer hospital is revoked pursuant to this subsection, such hospital shall be subject to fines pursuant to subsection (c) of Code Section 31-6-45 for operating without a certificate of need.

(3) In addition to the annual report required pursuant to Code Section 31-6-70, a destination cancer hospital shall submit an annual statement, in accordance with timeframes and a format specified by the department, affirming that the hospital has met an annual patient base composed of a minimum of 65 percent of patients who reside outside this state. The chief executive officer of the destination cancer hospital shall certify under penalties of perjury that the statement as prepared accurately reflects the composition of the annual patient base. The department shall have the authority to inspect any books, records, papers, or other information pursuant to subsection (e) of Code Section 31-6-45 of the destination cancer hospital to confirm the information provided on such statement or any other information required of the destination cancer hospital. Nothing in this paragraph shall be construed to require the release of any information which would violate the Health Insurance Portability and Accountability Act of 1996, P.L. 104-191.

(d) Penalties authorized under this Code section shall be subject to the same notices and hearing for the levy of fines under Code Section 31-6-45.



§ 31-6-40.2. New perinatal services

(a) As used in this Code section only, the term:

(1) "Certificate of need application" means an application for a certificate of need filed with the department, any amendments thereto, and any other written material relating to the application and filed by the applicant with the department.

(2) "First three years of operation" means the first three consecutive 12 month periods beginning on the first day of a new perinatal service's first full calendar month of operation.

(3) "First year of operation" means the first consecutive 12 month period beginning on the first day of a new perinatal service's first full calendar month of operation.

(4) "New perinatal service" means a perinatal service whose first year of operation ends after April 6, 1992.

(5) "Perinatal service" means obstetric and neonatal services relating to managing high-risk pregnancies, care for moderately ill newborns, care for all maternal and fetal complications either on site or by referral, and operation of neonatal intensive care units equipped to treat critically ill newborns; provided however, this shall not include basic perinatal services as defined in Code Section 31-6-2.

(6) "Year" means one of the three consecutive 12 month periods in a new perinatal service's first 36 months of operation.

(b) (1) A new perinatal service shall provide uncompensated indigent or charity care in an amount which meets or exceeds the department's established minimum at the time the department issued the certificate of need approval for such service for each of the service's first three years of operation; provided, however, that if the certificate of need application under which a new perinatal service was approved included a commitment that uncompensated indigent or charity care would be provided in an amount greater than the established minimum for any time period described in the certificate of need application that falls completely within such new perinatal service's first three years of operation, such new perinatal service shall provide indigent or charity care in an amount which meets or exceeds the amount committed in the certificate of need application for each time period described in the certificate of need application that falls completely within the service's first three years of operation.

(2) The department shall revoke the certificate of need and authority to operate of a new perinatal service if after notice to the grantee of the certificate or such grantee's successors, and after opportunity for a fair hearing pursuant to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," the department determines that such new perinatal service has failed to provide indigent or charity care in accordance with the requirements of paragraph (1) of this subsection and such failure is determined by the department to be for reasons substantially within the perinatal service provider's control. The department shall provide the requisite notice, conduct the fair hearing, if requested, and render its determination within 90 days after the end of the first year, or, if applicable, the first time period described in paragraph (1) of this subsection during which the new perinatal service fails to provide indigent or charity care in accordance with the requirements of paragraph (1) of this subsection. Revocation shall be effective 30 days after the date of the determination by the department that the requirements of paragraph (1) of this subsection have not been met.

(c) (1) A new perinatal service shall achieve the standard number of births specified in the state health plan in effect at the time of the issuance of the certificate of need approval by the department in at least one year during its first three years of operation.

(2) The department shall revoke the certificate of need and authority to operate of a new perinatal service if after notice to the grantee of the certificate of need or such grantee's successors, and after opportunity for a fair hearing pursuant to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," the department determines that such new perinatal service has failed to comply with the applicable requirements of paragraph (1) of this subsection and such failure is determined by the department to be for reasons substantially within the perinatal service provider's control. The department shall provide the requisite notice, conduct the fair hearing, if requested, and render its determination within 90 days after the end of the new perinatal service's first three years of operation. Revocation shall be effective 30 days after the date of the determination by the department that the requirements of this paragraph or paragraph (1) of this subsection have not been met.

(d) Nothing contained in this Code section shall limit the department's authority to regulate perinatal services in ways or for time periods not addressed by the provisions of this Code section.



§ 31-6-41. Scope and term of validity of certificate

(a) A certificate of need shall be valid only for the defined scope, location, cost, service area, and person named in an application, as it may be amended, and as such scope, location, service area, cost, and person are approved by the department, unless such certificate of need owned by an existing health care facility is transferred to a person who acquires such existing facility. In such case, the certificate of need shall be valid for the person who acquires such a facility and for the scope, location, cost, and service area approved by the department. However, in reviewing an application to relocate all or a portion of an existing skilled nursing facility, intermediate care facility, or intermingled nursing facility, the department may allow such facility to divide into two or more such facilities if the department determines that the proposed division is financially feasible and would be consistent with quality patient care.

(b) A certificate of need shall be valid and effective for a period of 12 months after it is issued, or such greater period of time as may be specified by the department at the time the certificate of need is issued. Within the effective period after the grant of a certificate of need, the applicant of a proposed project shall fulfill reasonable performance and scheduling requirements specified by the department, by rule, to assure reasonable progress toward timely completion of a project.

(c) By rule, the department may provide for extension of the effective period of a certificate of need when an applicant, by petition, makes a good faith showing that the conditions to be specified according to subsection (b) of this Code section will be performed within the extended period and that the reasons for the extension are beyond the control of the applicant.



§ 31-6-42. Qualifications for issuance of certificate

(a) The written findings of fact and decision, with respect to the department's grant or denial of a certificate of need, shall be based on the applicable considerations specified in this Code section and reasonable rules promulgated by the department interpretive thereof. The department shall issue a certificate of need to each applicant whose application is consistent with the following considerations and such rules deemed applicable to a project, except as specified in subsection (f) of Code Section 31-6-43:

(1) The proposed new institutional health services are reasonably consistent with the relevant general goals and objectives of the state health plan;

(2) The population residing in the area served, or to be served, by the new institutional health service has a need for such services;

(3) Existing alternatives for providing services in the service area the same as the new institutional health service proposed are neither currently available, implemented, similarly utilized, nor capable of providing a less costly alternative, or no certificate of need to provide such alternative services has been issued by the department and is currently valid;

(4) The project can be adequately financed and is, in the immediate and long term, financially feasible;

(5) The effects of new institutional health service on payors for health services, including governmental payors, are not unreasonable;

(6) The costs and methods of a proposed construction project, including the costs and methods of energy provision and conservation, are reasonable and adequate for quality health care;

(7) The new institutional health service proposed is reasonably financially and physically accessible to the residents of the proposed service area;

(8) The proposed new institutional health service has a positive relationship to the existing health care delivery system in the service area;

(9) The proposed new institutional health service encourages more efficient utilization of the health care facility proposing such service;

(10) The proposed new institutional health service provides, or would provide, a substantial portion of its services to individuals not residing in its defined service area or the adjacent service area;

(11) The proposed new institutional health service conducts biomedical or behavioral research projects or new service development which is designed to meet a national, regional, or state-wide need;

(12) The proposed new institutional health service meets the clinical needs of health professional training programs which request assistance;

(13) The proposed new institutional health service fosters improvements or innovations in the financing or delivery of health services, promotes health care quality assurance or cost effectiveness, or fosters competition that is shown to result in lower patient costs without a loss of the quality of care;

(14) The proposed new institutional health service fosters the special needs and circumstances of health maintenance organizations;

(15) The proposed new institutional health service meets the department's minimum quality standards, including, but not limited to, standards relating to accreditation, minimum volumes, quality improvements, assurance practices, and utilization review procedures;

(16) The proposed new institutional health service can obtain the necessary resources, including health care personnel and management personnel; and

(17) The proposed new institutional health service is an underrepresented health service, as determined annually by the department. The department shall, by rule, provide for an advantage to equally qualified applicants that agree to provide an underrepresented service in addition to the services for which the application was originally submitted.

(b) In the case of applications for the development or offering of a new institutional health service or health care facility for osteopathic medicine, the need for such service or facility shall be determined on the basis of the need and availability in the community for osteopathic services and facilities in addition to the considerations in subsection (a) of this Code section. Nothing in this chapter shall, however, be construed as otherwise recognizing any distinction between allopathic and osteopathic medicine.

(b.1) In the case of applications for the construction, development, or establishment of a destination cancer hospital, the applicable considerations as to the need for such service shall not include paragraphs (1), (2), (3), (7), (8), (10), (11), and (14) of subsection (a) of this Code section but shall include:

(1) Paragraphs (4), (5), (6), (9), (12), (13), (15), (16), and (17) of subsection (a) of this Code section;

(2) That the proposed new destination cancer hospital can demonstrate, based on historical data from the applicant or its affiliated entities, that its annual patient base shall be composed of a minimum of 65 percent of patients who reside outside of the State of Georgia;

(3) That the proposed new destination cancer hospital states its intent to provide uncompensated indigent or charity care which shall meet or exceed 3 percent of its adjusted gross revenues and provide care to Medicaid beneficiaries;

(4) That the proposed new destination cancer hospital shall conduct biomedical or behavioral research projects or service development which is designed to meet a national or regional need;

(5) That the proposed new destination cancer hospital shall be reasonably financially and physically accessible;

(6) That the proposed new destination cancer hospital shall have a positive relationship to the existing health care delivery system on a regional basis;

(6.1) That the proposed new destination cancer hospital shall enter into a hospital transfer agreement with one or more hospitals within a reasonable distance from the destination cancer hospital or the medical staff at the destination cancer hospital has admitting privileges or other acceptable documented arrangements with such hospital or hospitals to ensure the necessary backup for the destination cancer hospital for medical complications. The destination cancer hospital shall have the capability to transfer a patient immediately to a hospital within a reasonable distance from the destination cancer hospital with adequate emergency room services. Hospitals shall not unreasonably deny a transfer agreement with the destination cancer hospital. In the event that a destination cancer hospital and another hospital cannot agree to the terms of a transfer agreement as required by this paragraph, the department shall mediate between such parties for a period of no more than 45 days. If an agreement is still not reached within such 45 day period, the parties shall enter into binding arbitration conducted by the department;

(7) That an applicant for a new destination cancer hospital shall document in its application that the new facility is not predicted to be detrimental to existing hospitals within the planning area. Such demonstration shall be made by providing an analysis in such application that compares current and projected changes in market share and payor mix for such applicant and such existing hospitals within the planning area. Impact on an existing hospital shall be determined to be adverse if, based on the utilization projected by the applicant, such existing hospital would have a total decrease of 10 percent or more in its average annual utilization, as measured by patient days for the two most recent and available preceding calendar years of data; and

(8) That the destination cancer hospital shall express its intent to participate in medical staffing work force development activities.

(b.2) In the case of applications for basic perinatal services in counties where:

(1) Only one civilian health care facility or health system is currently providing basic perinatal services; and

(2) There are not at least three different health care facilities in a contiguous county providing basic perinatal services,

the department shall not apply the consideration contained in paragraph (2) of subsection (a) of this Code section.

(c) If the denial of an application for a certificate of need for a new institutional health service proposed to be offered or developed by a:

(1) Minority administered hospital facility serving a socially and economically disadvantaged minority population in an urban setting; or

(2) Minority administered hospital facility utilized for the training of minority medical practitioners

would adversely impact upon the facility and population served by said facility, the special needs of such hospital facility and the population served by said facility for the new institutional health service shall be given extraordinary consideration by the department in making its determination of need as required by this Code section. The department shall have the authority to vary or modify strict adherence to the provisions of this chapter and the rules enacted pursuant hereto in considering the special needs of such facility and its population served and to avoid an adverse impact on the facility and the population served thereby. For purposes of this subsection, the term "minority administered hospital facility" means a hospital controlled or operated by a governing body or administrative staff composed predominantly of members of a minority race.

(d) For the purposes of the considerations contained in this Code section and in the department's applicable rules, relevant data which were unavailable or omitted when the state health plan or rules were prepared or revised may be considered in the evaluation of a project.

(e) The department shall specify in its written findings of fact and decision which of the considerations contained in this Code section and the department's applicable rules are applicable to an application and its reasoning as to and evidentiary support for its evaluation of each such applicable consideration and rule.



§ 31-6-43. Acceptance or rejection of application for certificate

(a) At least 30 days prior to submitting an application for a certificate of need for clinical health services, a person shall submit a letter of intent to the department. The department shall provide by rule a process for submitting letters of intent and a mechanism by which applications may be filed to compete with and be reviewed comparatively with proposals described in submitted letters of intent.

(b) Each application for a certificate of need shall be reviewed by the department and within ten working days after the date of its receipt a determination shall be made as to whether the application complies with the rules governing the preparation and submission of applications. If the application complies with the rules governing the preparation and submission of applications, the department shall declare the application complete for review, shall accept and date the application, and shall notify the applicant of the timetable for its review. The department shall also notify a newspaper of general circulation in the county in which the project shall be developed that the application has been deemed complete. The department shall also notify the appropriate regional commission and the chief elected official of the county and municipal governments, if any, in whose boundaries the proposed project will be located that the application is complete for review. If the application does not comply with the rules governing the preparation and submission of applications, the department shall notify the applicant in writing and provide a list of all deficiencies. The applicant shall be afforded an opportunity to correct such deficiencies, and upon such correction, the application shall then be declared complete for review within ten days of the correction of such deficiencies, and notice given to a newspaper of general circulation in the county in which the project shall be developed that the application has been so declared. The department shall also notify the appropriate regional commission and the chief elected official of the county and municipal governments, if any, in whose boundaries the proposed project will be located that the application is complete for review or when in the determination of the department a significant amendment is filed.

(c) The department shall specify by rule the time within which an applicant may amend its application. The department may request an applicant to make amendments. The department decision shall be made on an application as amended, if at all, by the applicant.

(d) There shall be a time limit of 120 days for review of a project, beginning on the day the department declares the application complete for review or in the case of applications joined for comparative review, beginning on the day the department declares the final application complete. The department may adopt rules for determining when it is not practicable to complete a review in 120 days and may extend the review period upon written notice to the applicant but only for an extended period of not longer than an additional 30 days. The department shall adopt rules governing the submission of additional information by the applicant and for opposing an application.

(e) To allow the opportunity for comparative review of applications, the department may provide by rule for applications for a certificate of need to be submitted on a timetable or batching cycle basis no less often than two times per calendar year for each clinical health service. Applications for services, facilities, or expenditures for which there is no specified batching cycle may be filed at any time.

(f) The department may order the joinder of an application which is determined to be complete by the department for comparative review with one or more subsequently filed applications declared complete for review during the same batching cycle when:

(1) The first and subsequent applications involve similar clinical health service projects in the same service area or overlapping service areas; and

(2) The subsequent applications are filed and are declared complete for review within 30 days of the date the first application was declared complete for review.

Following joinder of the first application with subsequent applications, none of the subsequent applications so joined may be considered as a first application for the purposes of future joinder. The department shall notify the applicant to whose application a joinder is ordered and all other applicants previously joined to such application of the fact of each joinder pursuant to this subsection. In the event one or more applications have been joined pursuant to this subsection, the time limits for department action for all of the applicants shall run from the latest date that any one of the joined applications was declared complete for review. In the event of the consideration of one or more applications joined pursuant to this subsection, the department may award no certificate of need or one or more certificates of need to the application or applications, if any, which are consistent with the considerations contained in Code Section 31-6-42, the department's applicable rules, and the award of which will best satisfy the purposes of this chapter.

(g) The department shall review the application and all written information submitted by the applicant in support of the application and all information submitted in opposition to the application to determine the extent to which the proposed project is consistent with the applicable considerations stated in Code Section 31-6-42 and in the department's applicable rules. During the course of the review, the department staff may request additional information from the applicant as deemed appropriate. Pursuant to rules adopted by the department, a public hearing on applications covered by those regulations may be held prior to the date of the department's decision thereon. Such rules shall provide that when good cause has been shown, a public hearing shall be held by the department. Any interested person may submit information to the department concerning an application, and an applicant shall be entitled to notice of and to respond to any such submission.

(h) The department shall provide the applicant an opportunity to meet with the department to discuss the application and to provide an opportunity to submit additional information. Such additional information shall be submitted within the time limits adopted by the department. The department shall also provide an opportunity for any party that is opposed to an application to meet with the department and to provide additional information to the department. In order for an opposing party to have standing to appeal an adverse decision pursuant to Code Section 31-6-44, such party must attend and participate in an opposition meeting.

(i) Unless extended by the department for an additional period of up to 30 days pursuant to subsection (d) of this Code section, the department shall, no later than 120 days after an application is determined to be complete for review, or, in the event of joined applications, 120 days after the last application is declared complete for review, provide written notification to an applicant of the department's decision to issue or to deny issuance of a certificate of need for the proposed project. Such notice shall contain the department's written findings of fact and decision as to each applicable consideration or rule and a detailed statement of the reasons and evidentiary support for issuing or denying a certificate of need for the action proposed by each applicant. The department shall also mail such notification to the appropriate regional commission and the chief elected official of the county and municipal governments, if any, in whose boundaries the proposed project will be located. In the event such decision is to issue a certificate of need, the certificate of need shall be effective on the day of the decision unless the decision is appealed to the Certificate of Need Appeal Panel in accordance with this chapter. Within seven days of the decision, the department shall publish notice of its decision to grant or deny an application in the same manner as it publishes notice of the filing of an application.

(j) Should the department fail to provide written notification of the decision within the time limitations set forth in this Code section, an application shall be deemed to have been approved as of the one hundred twenty-first day following notice from the department that an application, or the last of any applications joined pursuant to subsection (f) of this Code section, is declared "complete for review."

(k) Notwithstanding other provisions of this article, when the Governor has declared a state of emergency in a region of the state, existing health care facilities in the affected region may seek emergency approval from the department to make expenditures in excess of the capital expenditure threshold or to offer services that may otherwise require a certificate of need. The department shall give special expedited consideration to such requests and may authorize such requests for good cause. Once the state of emergency has been lifted, any services offered by an affected health care facility under this subsection shall cease to be offered until such time as the health care facility that received the emergency authorization has requested and received a certificate of need. For purposes of this subsection, "good cause" means that authorization of the request shall directly resolve a situation posing an immediate threat to the health and safety of the public. The department shall establish, by rule, procedures whereby requirements for the process of review and issuance of a certificate of need may be modified and expedited as a result of emergency situations.



§ 31-6-44. Certificate of Need Appeal Panel

(a) Effective July 1, 2008, there is created the Certificate of Need Appeal Panel, which shall be an agency separate and apart from the department and shall consist of a panel of independent hearing officers. The purpose of the appeal panel shall be to serve as a panel of independent hearing officers to review the department's initial decision to grant or deny a certificate of need application. The Health Planning Review Board which existed on June 30, 2008, shall cease to exist after that date and the Certificate of Need Appeal Panel shall be constituted effective July 1, 2008, pursuant to this Code section. The terms of all members of the Health Planning Review Board serving as such on June 30, 2008, shall automatically terminate on such date.

(b) On and after July 1, 2008, the appeal panel shall be composed of five members appointed by the Governor for a term of up to four years each. The Governor shall appoint to the appeal panel attorneys who practice law in this state and who are familiar with the health care industry but who do not have a financial interest in or represent or have any compensation arrangement with any health care facility. Each member of the appeal panel shall be an active member of the State Bar of Georgia in good standing, and each attorney shall have maintained such active status for the five years immediately preceding such person's appointment. The Governor shall name from among such members a chairperson and a vice chairperson of the appeal panel. The vice chairperson shall have the same authority as the chairperson; provided, however, the vice chairperson shall not exercise such authority unless expressly delegated by the chairperson or in the event the chairperson becomes incapacitated, as determined by the Governor. Vacancies on the appeal panel caused by resignation, death, or any other cause shall be filled for the unexpired term in the same manner as the original appointment. No person required to register with the Secretary of State as a lobbyist or registered agent shall be eligible for appointment by the Governor to the appeal panel.

(c) The appeal panel shall promulgate reasonable rules for its operation and rules of procedure for the conduct of initial administrative appeal hearings held by the appointed hearing officers, including an appropriate fee schedule for filing such appeals. Members of the appeal panel shall serve as hearing officers for appeals that are assigned to them on a random basis by the chairperson of the appeal panel. The members of the appeal panel shall receive no salary but shall be reimbursed for their expenses in attending meetings and for transportation costs as authorized by Code Section 45-7-21, which provides for compensation and allowances of certain state officials; provided, however, that the chairperson and vice chairperson of the appeal panel shall also be compensated for their services rendered to the appeal panel outside of attendance at an appeal panel meeting, such as for time spent assigning hearing officers, the amount of which compensation shall be determined according to regulations of the Department of Administrative Services. Appeal panel members shall receive compensation for the administration of the cases assigned to them, including prehearing, hearing, and posthearing work, in an amount determined to be appropriate and reasonable by the Department of Administrative Services. Such compensation to the members of the appeal panel shall be made by the Department of Administrative Services.

(d) Any applicant for a project, any competing applicant in the same batching cycle, any competing health care facility that has notified the department prior to its decision that such facility is opposed to the application before the department, or any county or municipal government in whose boundaries the proposed project will be located who is aggrieved by a decision of the department shall have the right to an initial administrative appeal hearing before an appeal panel hearing officer or to intervene in such hearing. Such request for hearing or intervention shall be filed with the chairperson of the appeal panel within 30 days of the date of the decision made pursuant to Code Section 31-6-43. In the event an appeal is filed by a competing applicant, or any competing health care facility, or any county or municipal government, the appeal shall be accompanied by payment of such fee as is established by the appeal panel. In the event an appeal is requested, the chairperson of the appeal panel shall appoint a hearing officer for each such hearing within 30 days after the date the appeal is received. Within 14 days after the appointment of the hearing officer, such hearing officer shall confer with the parties and set the date or dates for the hearing, provided that no hearing shall be scheduled less than 60 days nor more than 120 days after the filing of the request for a hearing, unless the applicant consents or, in the case of competing applicants, all applicants consent to an extension of this time period to a specified date. Unless the applicant consents or, in the case of competing applicants, all applicants consent to an extension of said 120 day period, any hearing officer who regularly fails to commence a hearing within the required time period shall not be eligible for continued service as a hearing officer for the purposes of this Code section. The hearing officer shall have the authority to dispose of all motions made by any party before the issuance of the hearing officer's decision and shall make such rulings as may be required for the conduct of the hearing.

(e) In fulfilling the functions and duties of this chapter, the hearing officer shall act, and the hearing shall be conducted as a full evidentiary hearing, in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," relating to contested cases, except as otherwise specified in this Code section. Subject to the provisions of Article 4 of Chapter 18 of Title 50, all files, working papers, studies, notes, and other writings or information used by the department in making its decision shall be public records and available to the parties, and the hearing officer may permit each party to exercise such reasonable rights of prehearing discovery of such information used by the parties as will expedite the hearing.

(f) In addition to evidence submitted to the department, a party may present any additional relevant evidence to the appeal panel hearing officer reviewing the decision of the department if the evidence was not reasonably available to the party presenting the evidence at the time of the department's review. The burden of proof as to whether the evidence was reasonably available shall be on the party attempting to introduce the new evidence. The issue for the decision by the hearing officer shall be whether, and the hearing officer shall order the issuance of a certificate of need if, in the hearing officer's judgment, the application is consistent with the considerations as set forth in Code Section 31-6-42 and the department's rules, as the hearing officer deems such considerations and rules applicable to the review of the project. The appeal hearing conducted by the appeal panel hearing officer shall be a de novo review of the decision of the department. The hearing officer shall also consider:

(1) Whether the department committed prejudicial procedural error in its consideration of the application;

(2) Whether the appeal lacks substantial justification; and

(3) Whether such appeal was undertaken primarily for the purpose of delay or harassment.

The burden of proof shall be on the appellant. Appellants or applicants shall proceed first with their cases before the hearing officer in the order determined by the hearing officer, and the department, if a party, shall proceed last. In the event of a consolidated hearing on applications which were joined for comparative review pursuant to subsection (f) of Code Section 31-6-43, the hearing officer shall have the same powers specified for the department in subsection (f) of Code Section 31-6-43 to order the issuance of no certificate of need or one or more certificates of need.

(g) All evidence shall be presented at the initial administrative appeal hearing conducted by the appointed hearing officer. A party or intervenor may present any relevant evidence on all issues raised by the hearing officer or any party to the hearing or revealed during discovery and shall not be limited to evidence or information presented to the department prior to its decision, except that an applicant may not present a new need study or analysis responsive to the general need consideration or service-specific need formula as provided in the applicable rules that is substantially different from any such study or analysis submitted to the department prior to its decision and that could have reasonably been available for submission. The hearing officer may consider the latest data available, including updates of studies previously submitted, in deciding whether an application is consistent with the applicable considerations or rules. The hearing officer shall consider the applicable considerations and rules in effect on the date the appeal is filed, even if the provisions of those considerations or rules were changed after the department's decision. The hearing officer may remand a matter to the department if the hearing officer determines that it would be beneficial for the department to consider new data, studies, or analyses that were not available before the decision or changes to the provisions of the applicable considerations or rules made after the department's decision. The hearing officer shall establish the time deadlines for completion of the remand and shall retain jurisdiction of the matter throughout the completion of the remand.

(h) After the issuance of a decision by the department pursuant to Code Section 31-6-43, no party to an appeal hearing, nor any person on behalf of such party, including the department, shall make any ex parte contact with the appeal panel hearing officer appointed to conduct the appeal hearing, any other member of the appeal panel, or the commissioner in regard to a decision under appeal.

(i) Within 30 days after the conclusion of the hearing, the hearing officer shall make written findings of fact and conclusions of law as to each consideration as set forth in Code Section 31-6-42 and the department's rules, including a detailed statement of the reasons for the decision of the hearing officer. If any party has alleged that an appeal lacks substantial justification or was undertaken primarily for the purpose of delay or harassment, the decision of the hearing officer shall make findings of fact addressing the merits of the allegation. The hearing officer shall file such decision with the chairperson of the appeal panel who shall serve such decision upon all parties, and shall transmit the administrative record to the commissioner. Any party, including the department, which disputes any finding of fact or conclusion of law rendered by the hearing officer in such hearing officer's decision and which wishes to appeal that decision may appeal to the commissioner and shall file its specific objections with the commissioner or his or her designee within 30 days of the date of the hearing officer's decision pursuant to rules adopted by the department.

(j) The decision of the appeal panel hearing officer will become the final decision of the department upon the sixty-first day following the date of the decision unless an objection thereto is filed with the commissioner within the time limit established in subsection (i) of this Code section.

(k) (1) In the event an appeal of the hearing officer's decision is filed, the commissioner may adopt the hearing officer's order as the final order of the department or the commissioner may reject or modify the conclusions of law over which the department has substantive jurisdiction and the interpretation of administrative rules over which it has substantive jurisdiction. By rejecting or modifying such conclusion of law or interpretation of administrative rule, the department must state with particularity its reasons for rejecting or modifying such conclusion of law or interpretation of administrative rule and must make a finding that its substituted conclusion of law or interpretation of administrative rule is as or more reasonable than that which was rejected or modified. Rejection or modification of conclusions of law may not form the basis for rejection or modification of findings of fact. The commissioner may not reject or modify the findings of fact unless the commissioner first determines from a review of the entire record, and states with particularity in the order, that the findings of fact were not based upon any competent substantial evidence or that the proceedings on which the findings were based did not comply with the essential requirements of law.

(2) If, before the date set for the commissioner's decision, application is made to the commissioner for leave to present additional evidence and it is shown to the satisfaction of the commissioner that the additional evidence is material and there were good reasons for failure to present it in the proceedings before the hearing officer, the commissioner may order that the additional evidence be taken before the same hearing officer who rendered the initial decision upon conditions determined by the commissioner. The hearing officer may modify the initial decision by reason of the additional evidence and shall file that evidence and any modifications, new findings, or decision with the commissioner. Unless leave is given by the commissioner in accordance with the provisions of this subsection, the appeal panel may not consider new evidence under any circumstances. In all circumstances, the commissioner's decision shall be based upon considerations as set forth in Code Section 31-6-42 and the department's rules.

(l) If, based upon the findings of fact by the hearing officer, the commissioner determines that the appeal filed by any party of a decision of the department lacks substantial justification and was undertaken primarily for the purpose of delay or harassment, the commissioner may enter an award in his or her written order against such party and in favor of the successful party or parties, including the department, of all or any part of their respective reasonable and necessary attorney's fees and expenses of litigation, as the commissioner deems just. Such award may be enforced by any court undertaking judicial review of the final decision. In the absence of any petition for judicial review, then such award shall be enforced, upon due application, by any court having personal jurisdiction over the party against whom such an award is made.

(m) Unless the hearing officer's decision becomes the department's final decision by operation of law as provided in subsection (j) of this Code section, the decision of the commissioner shall become the department's final decision by operation of law. Such final decision shall be the final department decision for purposes of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." The appeals process provided by this Code section shall be the administrative remedy only for decisions made by the department pursuant to Code Section 31-6-43 which involve the approval or denial of applications for certificates of need.

(n) A party responding to an appeal to the commissioner may be entitled to reasonable attorney's fees and costs of such appeal if it is determined that the appeal lacked substantial justification and was undertaken primarily for the purpose of delay or harassment; provided, however, that the department shall not be required to pay attorney's fees or costs. This subsection shall not apply to the portion of attorney's fees accrued on behalf of a party responding to or bringing a challenge to the department's authority to enact a rule or regulation or the department's jurisdiction or another challenge that could not have been decided in the administrative proceeding, nor shall it apply to costs accrued when the only argument raised by the appealing party is one described in this subsection.



§ 31-6-44.1. Judicial review

(a) Any party to the initial administrative appeal hearing conducted by the appointed appeal panel hearing officer, excluding the department, may seek judicial review of the final decision in accordance with the method set forth in Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," except as otherwise modified by this Code section; provided, however, that in conducting such review, the court may reverse or modify the final decision only if substantial rights of the appellant have been prejudiced because the procedures followed by the department, the hearing officer, or the commissioner or the administrative findings, inferences, and conclusions contained in the final decision are:

(1) In violation of constitutional or statutory provisions;

(2) In excess of the statutory authority of the department;

(3) Made upon unlawful procedures;

(4) Affected by other error of law;

(5) Not supported by substantial evidence, which shall mean that the record does not contain such relevant evidence as a reasonable mind might accept as adequate to support such findings, inferences, conclusions, or decisions, which such evidentiary standard shall be in excess of the "any evidence" standard contained in other statutory provisions; or

(6) Arbitrary or capricious or characterized by abuse of discretion or clearly unwarranted exercise of discretion.

(b) In the event a party seeks judicial review, the department shall, within 30 days of the filing of the notice of appeal with the superior court, transmit certified copies of all documents and papers in its file together with a transcript of the testimony taken and its findings of fact and decision to the clerk of the superior court to which the case has been appealed. The case so appealed may then be brought by either party upon ten days' written notice to the other before the superior court for a hearing upon such record, subject to an assignment of the case for hearing by the court; provided, however, if the court does not hear the case within 120 days of the date of docketing in the superior court, the decision of the department shall be considered affirmed by operation of law unless a hearing originally scheduled to be heard within the 120 days has been continued to a date certain by order of the court. In the event a hearing is held later than 90 days after the date of docketing in the superior court because same has been continued to a date certain by order of the court, the decision of the department shall be considered affirmed by operation of law if no order of the court disposing of the issues on appeal has been entered within 30 days after the date of the continued hearing. If a case is heard within 120 days from the date of docketing in the superior court, the decision of the department shall be considered affirmed by operation of law if no order of the court dispositive of the issues on appeal has been entered within 30 days of the date of the hearing.

(c) A party responding to an appeal to the superior court shall be entitled to reasonable attorney's fees and costs if such party is the prevailing party of such appeal as decided by final order; provided, however, the department shall not be required to pay attorney's fees or costs. This subsection shall not apply to the portion of attorney's fees accrued on behalf of a party responding to or bringing a challenge to the department's authority to enact a rule or regulation or the department's jurisdiction or another challenge that could not have been raised in the administrative proceeding.



§ 31-6-45. Revocation of certificate of need; enforcement of chapter; regulatory investigations and examinations

(a) The department may revoke a certificate of need, in whole or in part, after notice to the holder of the certificate and a fair hearing pursuant to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," for the following reasons:

(1) Failure to comply with the provisions of Code Section 31-6-41;

(2) The intentional provision of false information to the department by an applicant in that applicant's application;

(3) Repeated failure to pay any fines or moneys due to the department;

(4) Failure to maintain minimum quality of care standards that may be established by the department;

(5) Failure to participate as a provider of medical assistance for Medicaid purposes pursuant to Code Section 31-6-45.2 or any other applicable Code section;

(6) The failure to submit a timely or complete report within 180 days following the date the report is due pursuant to Code Section 31-6-70; or

(7) Failure of a destination cancer hospital to meet an annual patient base composed of a minimum of 65 percent of patients who reside outside this state for three calendar years in any five-year period.

The department may not, however, revoke a certificate of need if the applicant changes the defined location of the project within the same county less than three miles from the location specified in the certificate of need for financial reasons or other reasons beyond its control, including, but not limited to, failure to obtain any required approval from zoning or other governmental agencies or entities, provided such change in location is otherwise consistent with the considerations and rules applied in the evaluation of the project.

(a.1) The department may revoke a certificate of need, in whole or in part, after notice to the holder of the certificate and a fair hearing pursuant to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," if the services or units of services for which the certificate of need was issued are not implemented in a timely manner, as established by the department in its rules. This subsection shall apply only to certificates of need issued on or after July 1, 2008.

(b) Any health care facility offering a new institutional health service without having obtained a certificate of need and which has not been previously licensed as a health care facility shall be denied a license to operate.

(c) In the event that a new institutional health service is knowingly offered or developed without having obtained a certificate of need as required by this chapter, or the certificate of need for such service is revoked according to the provisions of this Code section, a facility or applicant may be fined an amount of $5,000.00 per day up to 30 days, $10,000.00 per day from 31 days through 60 days, and $25,000.00 per day after 60 days for each day that the violation of this chapter has existed and knowingly and willingly continues; provided, however, that the expenditure or commitment of or incurring an obligation for the expenditure of funds to take or perform actions not subject to this chapter or to acquire, develop, or prepare a health care facility site for which a certificate of need application is denied shall not be a violation of this chapter and shall not be subject to such a fine. The commissioner shall determine, after notice and a hearing, whether the fines provided in this Code section shall be levied.

(d) In addition, for purposes of this Code section, the State of Georgia, acting by and through the department, or any other interested person, shall have standing in any court of competent jurisdiction to maintain an action for injunctive relief to enforce the provisions of this chapter.

(e) The department shall have the authority to make public or private investigations or examinations inside or outside of this state to determine whether all provisions of this Code section or any other law, rule, regulation, or formal order relating to the provisions of Code Section 31-6-40 has been violated. Such investigations may be initiated at any time in the discretion of the department and may continue during the pendency of any action initiated by the department pursuant to subsection (a) of this Code section. For the purpose of conducting any investigation or inspection pursuant to this subsection, the department shall have the authority, upon providing reasonable notice, to require the production of any books, records, papers, or other information related to any certificate of need issue.



§ 31-6-45.1. Automatic revocation of certificate of need or authority

(a) A health care facility which has a certificate of need or is otherwise authorized to operate pursuant to this chapter shall have such certificate of need or authority to operate automatically revoked by operation of law without any action by the department when that facility's permit to operate pursuant to Code Section 31-7-4 is finally revoked by order of the department. For purposes of this subsection, the date of such final revocation shall be as follows:

(1) When there is no appeal of the order pursuant to Chapter 5 of this title, the one hundred and eightieth day after the date upon which expires the time for appealing the revocation order without such an appeal being filed; or

(2) When there is an appeal of the order pursuant to Chapter 5 of this title, the date upon which expires the time to appeal the last administrative or judicial order affirming or approving the revocation or revocation order without such appeal being filed.

(b) The services which had been authorized to be offered by a health care facility for which a certificate of need has been revoked pursuant to subsection (a) of this Code section may continue to be offered in the service area in which that facility was located under such conditions as specified by the department notwithstanding that some or all of such services could not otherwise be offered as new institutional health services.



§ 31-6-45.2. Participation as Medicaid provider requirement; termination by health care facility of participation as provider of medical assistance; monetary penalty

(a) The department may require that any applicant for a certificate of need agree to participate as a provider of medical assistance for Medicaid purposes pursuant to Article 7 of Chapter 4 of Title 49.

(b) Any proposed or existing health care facility which obtains a certificate of need on or after April 6, 1992, based in part upon assurances that it will participate as a provider of medical assistance, as defined in paragraph (6) of Code Section 49-4-141, and which terminates its participation as a provider of medical assistance or violates any conditions imposed by the department relating to such participation, shall be subject to a monetary penalty in the amount of the difference between the Medicaid covered services which the facility agreed to provide in its certificate of need application and the amount actually provided and may be subject to revocation of its certificate of need by the department pursuant to Code Section 31-6-45; provided, however, that this Code section shall not apply if:

(1) The proposed or existing health care facility's certificate of need application was approved by the Health Planning Agency prior to April 6, 1992, and the Health Planning Agency's approval of such application was under appeal on or after April 6, 1992, and the Health Planning Agency's approval of such application is ultimately affirmed;

(2) Such facility's participation as a provider of medical assistance is terminated by the state or federal government; or

(3) Such facility establishes good cause for terminating its participation as a provider of medical assistance. For purposes of this Code section, "good cause" shall mean:

(A) Changes in the adequacy of medical assistance payments, as defined in paragraph (5) of Code Section 49-4-141, provided that at least 10 percent of the facility's utilization during the preceding 12 month period was attributable to services to recipients of medical assistance, as defined in paragraph (7) of Code Section 49-4-141. Medical assistance payments to a facility shall be presumed adequate unless the revenues received by the facility from all sources are less than the total costs set forth in the cost report for the preceding full 12 month period filed by such facility pursuant to the state plan as defined in paragraph (8) of Code Section 49-4-141 which are allowed under the state plan for purposes of determining such facility's reimbursement rate for medical assistance and the aggregate amount of such facility's medical assistance payments (including any amounts received by the facility from recipients of medical assistance) during the preceding full 12 month cost reporting period is less than 85 percent of such facility's Medicaid costs for such period. Medicaid costs shall be determined by multiplying the allowable costs set forth in the cost report, less any audit adjustments, by the percentage of the facility's utilization during the cost reporting period which was attributable to recipients of medical assistance;

(B) Changes in the overall ability of the facility to cover its costs if such changes are of such a degree as to seriously threaten the continued viability of the facility; or

(C) Changes in the state plan, statutes, or rules and regulations governing providers of medical assistance which impose substantial new obligations upon the facility which are not reimbursed by Medicaid and which adversely affect the financial viability of the facility in a substantial manner.

(c) A facility seeking to terminate its enrollment as a provider of medical assistance shall submit a written request to the department documenting good cause for termination. The department shall grant or deny the facility's request within 30 days. If the department denies the facility's request, the facility shall be entitled to a hearing conducted in the same manner as an evidentiary hearing conducted by the department pursuant to the provisions of Code Section 49-4-153 within 30 days of the department's decision.

(d) The imposition of the monetary penalty provided in this Code section shall commence upon the date that said facility has terminated its participation as a provider of medical assistance, as determined by the commissioner. The monetary penalty shall be levied and collected by the department on an annual basis for every year in which the facility fails to participate as a provider of medical assistance. Penalties authorized under this Code section shall be subject to the same notices and hearings as provided for levy of fines under Code Section 31-6-45.



§ 31-6-46. Annual report by department

The department shall prepare and submit an annual report to the board and to the Health and Human Services Committee of the Senate and the Health and Human Services Committee of the House of Representatives about its operations and decisions for the preceding 12 month period, not later than 30 days prior to each convening of the General Assembly in regular session. Either committee may request any additional reports or information, including decisions, from the department at any time, including a period in which the General Assembly is not in regular session. The annual report shall include information and updates relating to the state health plan and the certificate of need program and an annual analysis of proactive and prospective approaches to need methodologies and access to health care services. The annual report shall include information for Georgia's congressional delegation which highlights issues regarding federal laws and regulations influencing Medicaid and medicare, insurance and related tax laws, and long-term health care.



§ 31-6-47. Exemptions from chapter

(a) Notwithstanding the other provisions of this chapter, this chapter shall not apply to:

(1) Infirmaries operated by educational institutions for the sole and exclusive benefit of students, faculty members, officers, or employees thereof;

(2) Infirmaries or facilities operated by businesses for the sole and exclusive benefit of officers or employees thereof, provided that such infirmaries or facilities make no provision for overnight stay by persons receiving their services;

(3) Institutions operated exclusively by the federal government or by any of its agencies;

(4) Offices of private physicians or dentists whether for individual or group practice, except as otherwise provided in paragraph (3) or (7) of subsection (a) of Code Section 31-6-40;

(5) Religious, nonmedical health care institutions as defined in 42 U.S.C. § 1395x(ss)(1), listed and certified by a national accrediting organization;

(6) Site acquisitions for health care facilities or preparation or development costs for such sites prior to the decision to file a certificate of need application;

(7) Expenditures related to adequate preparation and development of an application for a certificate of need;

(8) The commitment of funds conditioned upon the obtaining of a certificate of need;

(9) Expenditures for the acquisition of existing health care facilities by stock or asset purchase, merger, consolidation, or other lawful means unless the facilities are owned or operated by or on behalf of a:

(A) Political subdivision of this state;

(B) Combination of such political subdivisions; or

(C) Hospital authority, as defined in Article 4 of Chapter 7 of this title;

(9.1) Expenditures for the restructuring of or for the acquisition by stock or asset purchase, merger, consolidation, or other lawful means of an existing health care facility which is owned or operated by or on behalf of any entity described in subparagraph (A), (B), or (C) of paragraph (9) of this subsection only if such restructuring or acquisition is made by any entity described in subparagraph (A), (B), or (C) of paragraph (9) of this subsection;

(10) Expenditures of less than $870,000.00 for any minor or major repair or replacement of equipment by a health care facility that is not owned by a group practice of physicians or a hospital and that provides diagnostic imaging services if such facility received a letter of nonreviewability from the department prior to July 1, 2008. This paragraph shall not apply to such facilities in rural counties;

(10.1) Except as provided in paragraph (10) of this subsection, expenditures for the minor or major repair of a health care facility or a facility that is exempt from the requirements of this chapter, parts thereof or services provided or equipment used therein; or the replacement of equipment, including but not limited to CT scanners previously approved for a certificate of need;

(11) Capital expenditures otherwise covered by this chapter required solely to eliminate or prevent safety hazards as defined by federal, state, or local fire, building, environmental, occupational health, or life safety codes or regulations, to comply with licensing requirements of the department, or to comply with accreditation standards of a nationally recognized health care accreditation body;

(12) Cost overruns whose percentage of the cost of a project is equal to or less than the cumulative annual rate of increase in the composite construction index, published by the Bureau of the Census of the Department of Commerce, of the United States government, calculated from the date of approval of the project;

(13) Transfers from one health care facility to another such facility of major medical equipment previously approved under or exempted from certificate of need review, except where such transfer results in the institution of a new clinical health service for which a certificate of need is required in the facility acquiring said equipment, provided that such transfers are recorded at net book value of the medical equipment as recorded on the books of the transferring facility;

(14) New institutional health services provided by or on behalf of health maintenance organizations or related health care facilities in circumstances defined by the department pursuant to federal law;

(15) Increases in the bed capacity of a hospital up to ten beds or 10 percent of capacity, whichever is greater, in any consecutive two-year period, in a hospital that has maintained an overall occupancy rate greater than 75 percent for the previous 12 month period;

(16) Expenditures for nonclinical projects, including parking lots, parking decks, and other parking facilities; computer systems, software, and other information technology; medical office buildings; and state mental health facilities;

(17) Continuing care retirement communities, provided that the skilled nursing component of the facility is for the exclusive use of residents of the continuing care retirement community and that a written exemption is obtained from the department; provided, however, that new sheltered nursing home beds may be used on a limited basis by persons who are not residents of the continuing care retirement community for a period up to five years after the date of issuance of the initial nursing home license, but such beds shall not be eligible for Medicaid reimbursement. For the first year, the continuing care retirement community sheltered nursing facility may utilize not more than 50 percent of its licensed beds for patients who are not residents of the continuing care retirement community. In the second year of operation, the continuing care retirement community shall allow not more than 40 percent of its licensed beds for new patients who are not residents of the continuing care retirement community. In the third year of operation, the continuing care retirement community shall allow not more than 30 percent of its licensed beds for new patients who are not residents of the continuing care retirement community. In the fourth year of operation, the continuing care retirement community shall allow not more than 20 percent of its licensed beds for new patients who are not residents of the continuing care retirement community. In the fifth year of operation, the continuing care retirement community shall allow not more than 10 percent of its licensed beds for new patients who are not residents of the continuing care retirement community. At no time during the first five years shall the continuing care retirement community sheltered nursing facility occupy more than 50 percent of its licensed beds with patients who are not residents under contract with the continuing care retirement community. At the end of the five-year period, the continuing care retirement community sheltered nursing facility shall be utilized exclusively by residents of the continuing care retirement community, and at no time shall a resident of a continuing care retirement community be denied access to the sheltered nursing facility. At no time shall any existing patient be forced to leave the continuing care retirement community to comply with this paragraph. The department is authorized to promulgate rules and regulations regarding the use and definition of "sheltered nursing facility" in a manner consistent with this Code section. Agreements to provide continuing care include agreements to provide care for any duration, including agreements that are terminable by either party;

(18) Any single specialty ambulatory surgical center that:

(A) (i) Has capital expenditures associated with the construction, development, or other establishment of the clinical health service which do not exceed $2.5 million; or

(ii) Is the only single specialty ambulatory surgical center in the county owned by the group practice and has two or fewer operating rooms; provided, however, that a center exempt pursuant to this division shall be required to obtain a certificate of need in order to add any additional operating rooms;

(B) Has a hospital affiliation agreement with a hospital within a reasonable distance from the facility or the medical staff at the center has admitting privileges or other acceptable documented arrangements with such hospital to ensure the necessary backup for the center for medical complications. The center shall have the capability to transfer a patient immediately to a hospital within a reasonable distance from the facility with adequate emergency room services. Hospitals shall not unreasonably deny a transfer agreement or affiliation agreement to the center;

(C) (i) Provides care to Medicaid beneficiaries and, if the facility provides medical care and treatment to children, to PeachCare for Kids beneficiaries and provides uncompensated indigent and charity care in an amount equal to or greater than 2 percent of its adjusted gross revenue; or

(ii) If the center is not a participant in Medicaid or the PeachCare for Kids Program, provides uncompensated care to Medicaid beneficiaries and, if the facility provides medical care and treatment to children, to PeachCare for Kids beneficiaries, uncompensated indigent and charity care, or both in an amount equal to or greater than 4 percent of its adjusted gross revenue;

provided, however, single specialty ambulatory surgical centers owned by physicians in the practice of ophthalmology shall not be required to comply with this subparagraph; and

(D) Provides annual reports in the same manner and in accordance with Code Section 31-6-70.

Noncompliance with any condition of this paragraph shall result in a monetary penalty in the amount of the difference between the services which the center is required to provide and the amount actually provided and may be subject to revocation of its exemption status by the department for repeated failure to pay any fines or moneys due to the department or for repeated failure to produce data as required by Code Section 31-6-70 after notice to the exemption holder and a fair hearing pursuant to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." The dollar amount specified in this paragraph shall be adjusted annually by an amount calculated by multiplying such dollar amount (as adjusted for the preceding year) by the annual percentage of change in the composite index of construction material prices, or its successor or appropriate replacement index, if any, published by the United States Department of Commerce for the preceding calendar year, commencing on July 1, 2009, and on each anniversary thereafter of publication of the index. The department shall immediately institute rule-making procedures to adopt such adjusted dollar amounts. In calculating the dollar amounts of a proposed project for purposes of this paragraph, the costs of all items subject to review by this chapter and items not subject to review by this chapter associated with and simultaneously developed or proposed with the project shall be counted, except for the expenditure or commitment of or incurring an obligation for the expenditure of funds to develop certificate of need applications, studies, reports, schematics, preliminary plans and specifications or working drawings, or to acquire sites;

(19) Any joint venture ambulatory surgical center that:

(A) Has capital expenditures associated with the construction, development, or other establishment of the clinical health service which do not exceed $5 million;

(B) (i) Provides care to Medicaid beneficiaries and, if the facility provides medical care and treatment to children, to PeachCare for Kids beneficiaries and provides uncompensated indigent and charity care in an amount equal to or greater than 2 percent of its adjusted gross revenue; or

(ii) If the center is not a participant in Medicaid or the PeachCare for Kids Program, provides uncompensated care to Medicaid beneficiaries and, if the facility provides medical care and treatment to children, to PeachCare for Kids beneficiaries, uncompensated indigent and charity care, or both in an amount equal to or greater than 4 percent of its adjusted gross revenue; and

(C) Provides annual reports in the same manner and in accordance with Code Section 31-6-70.

Noncompliance with any condition of this paragraph shall result in a monetary penalty in the amount of the difference between the services which the center is required to provide and the amount actually provided and may be subject to revocation of its exemption status by the department for repeated failure to pay any fines or moneys due to the department or for repeated failure to produce data as required by Code Section 31-6-70 after notice to the exemption holder and a fair hearing pursuant to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." The dollar amount specified in this paragraph shall be adjusted annually by an amount calculated by multiplying such dollar amount (as adjusted for the preceding year) by the annual percentage of change in the composite index of construction material prices, or its successor or appropriate replacement index, if any, published by the United States Department of Commerce for the preceding calendar year, commencing on July 1, 2009, and on each anniversary thereafter of publication of the index. The department shall immediately institute rule-making procedures to adopt such adjusted dollar amounts. In calculating the dollar amounts of a proposed project for purposes of this paragraph, the costs of all items subject to review by this chapter and items not subject to review by this chapter associated with and simultaneously developed or proposed with the project shall be counted, except for the expenditure or commitment of or incurring an obligation for the expenditure of funds to develop certificate of need applications, studies, reports, schematics, preliminary plans and specifications or working drawings, or to acquire sites;

(20) Expansion of services by an imaging center based on a population needs methodology taking into consideration whether the population residing in the area served by the imaging center has a need for expanded services, as determined by the department in accordance with its rules and regulations, if such imaging center:

(A) Was in existence and operational in this state on January 1, 2008;

(B) Is owned by a hospital or by a physician or a group of physicians comprising at least 80 percent ownership who are currently board certified in radiology;

(C) Provides three or more diagnostic and other imaging services;

(D) Accepts all patients regardless of ability to pay; and

(E) Provides uncompensated indigent and charity care in an amount equal to or greater than the amount of such care provided by the geographically closest general acute care hospital; provided, however, this paragraph shall not apply to an imaging center in a rural county;

(21) Diagnostic cardiac catheterization in a hospital setting on patients 15 years of age and older;

(22) Therapeutic cardiac catheterization in hospitals selected by the department prior to July 1, 2008, to participate in the Atlantic Cardiovascular Patient Outcomes Research Team (C-PORT) Study and therapeutic cardiac catheterization in hospitals that, as determined by the department on an annual basis, meet the criteria to participate in the C-PORT Study but have not been selected for participation; provided, however, that if the criteria requires a transfer agreement to another hospital, no hospital shall unreasonably deny a transfer agreement to another hospital;

(23) Infirmaries or facilities operated by, on behalf of, or under contract with the Department of Corrections or the Department of Juvenile Justice for the sole and exclusive purpose of providing health care services in a secure environment to prisoners within a penal institution, penitentiary, prison, detention center, or other secure correctional institution, including correctional institutions operated by private entities in this state which house inmates under the Department of Corrections or the Department of Juvenile Justice;

(24) The relocation of any skilled nursing facility or intermediate care facility within the same county, any other health care facility in a rural county within the same county, and any other health care facility in an urban county within a three-mile radius of the existing facility so long as the facility does not propose to offer any new or expanded clinical health services at the new location;

(25) Facilities which are devoted to the provision of treatment and rehabilitative care for periods continuing for 24 hours or longer for persons who have traumatic brain injury, as defined in Code Section 37-3-1; and

(26) Capital expenditures for a project otherwise requiring a certificate of need if those expenditures are for a project to remodel, renovate, replace, or any combination thereof, a medical-surgical hospital and:

(A) That hospital:

(i) Has a bed capacity of not more than 50 beds;

(ii) Is located in a county in which no other medical-surgical hospital is located;

(iii) Has at any time been designated as a disproportionate share hospital by the department; and

(iv) Has at least 45 percent of its patient revenues derived from medicare, Medicaid, or any combination thereof, for the immediately preceding three years; and

(B) That project:

(i) Does not result in any of the following:

(I) The offering of any new clinical health services;

(II) Any increase in bed capacity;

(III) Any redistribution of existing beds among existing clinical health services; or

(IV) Any increase in capacity of existing clinical health services;

(ii) Has at least 80 percent of its capital expenditures financed by the proceeds of a special purpose county sales and use tax imposed pursuant to Article 3 of Chapter 8 of Title 48; and

(iii) Is located within a three-mile radius of and within the same county as the hospital's existing facility.

(b) By rule, the department shall establish a procedure for expediting or waiving reviews of certain projects the nonreview of which it deems compatible with the purposes of this chapter, in addition to expenditures exempted from review by this Code section.



§ 31-6-47.1. Prior notice and approval of certain activities

The department shall require prior notice from a new health care facility for approval of any activity which is believed to be exempt pursuant to Code Section 31-6-47 or excluded from the requirements of this chapter under other provisions of this chapter. The department may require prior notice and approval of any activity which is believed to be exempt pursuant to paragraphs (10), (15), (16), (17), (20), (21), (23), (25), and (26) of subsection (a) of Code Section 31-6-47. The department shall be authorized to establish timeframes, forms, and criteria relating to its certification that an activity is properly exempt or excluded under this chapter prior to its implementation. The department shall publish notice of all requests for approval of an exempt activity and opposition to such request. Persons opposing a request for approval of an exempt activity shall be entitled to file an objection with the department and the department shall consider any filed objection when determining whether an activity is exempt. After the department's decision, an opposing party shall have the right to a fair hearing pursuant to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," on an adverse decision of the department and judicial review of a final decision in the same manner and under the same provisions as in Code Section 31-6-44.1.



§ 31-6-48. Prior entities abolished; transfer of contractual obligations

The State Health Planning and Development Agency, the State-wide Health Coordinating Council, and the State Health Planning Review Board existing immediately prior to July 1, 1983, are abolished, and their respective successors on and after July 1, 1983, shall be the Health Planning Agency, the Health Policy Council, and the Health Planning Review Board, as established in this chapter, except that on and after July 1, 1991, the Health Strategies Council shall be the successor to the Health Policy Council, and except that on and after July 1, 1999, the Department of Community Health shall be the successor to the Health Planning Agency, and except that on and after July 1, 2008, the Board of Community Health shall be the successor to the duties of the Health Strategies Council with respect to adoption of the state health plan, and except that on June 30, 2008, the Health Planning Review Board is abolished and the terms of all members on such board on such date shall automatically terminate and the Certificate of Need Appeal Panel shall be the successor to the duties of the Health Planning Review Board on such date. For purposes of any existing contract with the federal government, or federal law referring to such abolished agency, council, or board, the successor department, council, or board established in this chapter or in Chapter 2 of this title shall be deemed to be the abolished agency, council, or board and shall succeed to the abolished agency's, council's, or board's functions. The State Health Planning and Development Commission is abolished.



§ 31-6-49. Transitional provisions

All matters transferred to the Health Planning Agency by the previously existing provisions of this Code section and that are in effect on June 30, 1999, shall automatically be transferred to the Department of Community Health on July 1, 1999. All matters of the Health Planning Review Board that are pending on June 30, 2008, shall automatically be transferred to the Certificate of Need Appeal Panel established pursuant to Code Section 31-6-44.



§ 31-6-50. Application of review procedures to expenditures under Section 1122 of the federal Social Security Act

The review and appeal considerations and procedures set forth in Code Sections 31-6-42 through 31-6-44, respectively, shall apply to and govern the review of capital expenditures under the Section 1122 program of the federal Social Security Act of 1935, as amended, including, but not limited to, any application for approval under Section 1122 which is under consideration by the Health Planning Agency or on appeal before the Certificate of Need Appeal Panel, successor to the former Health Planning Review Board as of June 30, 2008.






Article 4 - Reports

§ 31-6-70. Reports to the department by certain health care facilities and all ambulatory surgical centers and imaging centers

(a) There shall be required from each health care facility in this state requiring a certificate of need and all ambulatory surgical centers and imaging centers, whether or not exempt from obtaining a certificate of need under this chapter, an annual report of certain health care information to be submitted to the department. The report shall be due on the last day of January and shall cover the 12 month period preceding each such calendar year.

(b) The report required under subsection (a) of this Code section shall contain the following information:

(1) Total gross revenues;

(2) Bad debts;

(3) Amounts of free care extended, excluding bad debts;

(4) Contractual adjustments;

(5) Amounts of care provided under a Hill-Burton commitment;

(6) Amounts of charity care provided to indigent persons;

(7) Amounts of outside sources of funding from governmental entities, philanthropic groups, or any other source, including the proportion of any such funding dedicated to the care of indigent persons; and

(8) For cases involving indigent persons:

(A) The number of persons treated;

(B) The number of inpatients and outpatients;

(C) Total patient days;

(D) The number of patients categorized by county of residence; and

(E) The indigent care costs incurred by the health care facility by county of residence.

(c) As used in subsection (b) of this Code section, "indigent persons" means persons having as a maximum allowable income level an amount corresponding to 125 percent of the federal poverty guideline.

(d) The department shall provide a form for the report required by subsection (a) of this Code section and may provide in said form for further categorical divisions of the information listed in subsection (b) of this Code section.

(e) (1) In the event the department does not receive information responsive to subparagraph (c)(2)(A) of Code Section 31-6-40 by December 30, 2008, or an annual report from a health care facility requiring a certificate of need or an ambulatory surgical center or imaging center, whether or not exempt from obtaining a certificate of need under this chapter, on or before the date such report was due or receives a timely but incomplete report, the department shall notify the health care facility or center regarding the deficiencies and shall be authorized to fine such health care facility or center an amount not to exceed $500.00 per day for every day up to 30 days and $1,000.00 per day for every day over 30 days for every day of such untimely or deficient report.

(2) In the event the department does not receive an annual report from a health care facility within 180 days following the date such report was due or receives a timely but incomplete report which is not completed within such 180 days, the department shall be authorized to revoke such health care facility's certificate of need in accordance with Code Section 31-6-45.

(f) No application for a certificate of need under Article 3 of this chapter shall be considered as complete if the applicant has not submitted the annual report required by subsection (a) of this Code section.






Article 5 - State Commission on the Efficacy of the Certificate of Need Program






Chapter 7 - Regulation and Construction of Hospitals and Other Health Care Facilities

Article 1 - Regulation of Hospitals and Related Institutions

§ 31-7-1. Definitions

As used in this chapter, the term:

(1) "Board" means the Board of Community Health.

(2) "Commissioner" means the commissioner of community health.

(3) "Department" means the Department of Community Health.

(4) "Institution" means:

(A) Any building, facility, or place in which are provided two or more beds and other facilities and services that are used for persons received for examination, diagnosis, treatment, surgery, maternity care, nursing care, assisted living care, or personal care for periods continuing for 24 hours or longer and which is classified by the department, as provided for in this chapter, as either a hospital, nursing home, assisted living community, or personal care home;

(B) Any health facility wherein abortion procedures under subsections (b) and (c) of Code Section 16-12-141 are performed or are to be performed;

(C) Any building or facility, not under the operation or control of a hospital, which is primarily devoted to the provision of surgical treatment to patients not requiring hospitalization and which is classified by the department as an ambulatory surgical treatment center;

(D) Any fixed or mobile specimen collection center or health testing facility where specimens are taken from the human body for delivery to and examination in a licensed clinical laboratory or where certain measurements such as height and weight determination, limited audio and visual tests, and electrocardiograms are made, excluding public health services operated by the state, its counties, or municipalities;

(E) Any building or facility where human births occur on a regular and ongoing basis and which is classified by the department as a birthing center;

(F) Any building or facility which is devoted to the provision of treatment and rehabilitative care for periods continuing for 24 hours or longer for persons who have traumatic brain injury, as defined in Code Section 37-3-1; or

(G) Any freestanding imaging center where magnetic resonance imaging, computed tomography (CT) scanning, positron emission tomography (PET) scanning, positron emission tomography/computed tomography, and other advanced imaging services as defined by the department by rule, but not including X-rays, fluoroscopy, or ultrasound services, are conducted in a location or setting not affiliated or attached to a hospital or in the offices of an individual private physician or single group practice of physicians and conducted exclusively for patients of that physician or group practice.

The term "institution" shall exclude all physicians' and dentists' private offices and treatment rooms in which such physicians or dentists primarily see, consult with, and treat patients.

(5) "Medical facility" means any licensed general hospital, destination cancer hospital, or specialty hospital, institutional infirmary, public health center, or diagnostic and treatment center.

(6) "Permit" means a permit issued by the department upon compliance with the rules and regulations of the department.

(7) "Provisional permit" means a permit issued on a conditional basis for one of the following reasons:

(A) To allow a newly established institution a reasonable but limited period of time to demonstrate that its operational procedures equal standards specified by the rules and regulations of the department; or

(B) To allow an existing institution a reasonable length of time to comply with rules and regulations, provided the institution shall present a plan of improvement acceptable to the department.



§ 31-7-2. Classification of institutions

The department shall classify institutions and adopt and promulgate rules and regulations applicable thereto according to the type of services rendered.



§ 31-7-2.1. Rules and regulations; availability of reports of cited deficiencies; disclosure of survey worksheets and documents

(a) The department shall adopt and promulgate such reasonable rules and regulations which in its judgment are necessary to protect the health and lives of patients and shall prescribe and set out the kind and quality of building, equipment, facilities, and institutional services which institutions shall have and use in order to properly care for their patients. Such rules and regulations shall include detailed quality standards for specific clinical services which shall be required to be met by an institution prior to offering the particular service. Such rules and regulations shall require that all nursing homes annually offer unless contraindicated, contingent on availability, an influenza virus vaccine to all medicare and Medicaid-eligible patients and private-pay patients in their facilities, in accordance with the rules and regulations established pursuant to this subsection. Such rules and regulations shall also require that all nursing homes annually offer unless contraindicated, contingent on availability, a pneumococcal bacteria vaccine to all medicare-eligible patients and all private-pay patients, 65 years of age or older, in their facilities, in accordance with the rules and regulations established pursuant to this subsection.

(b) The department shall compile and distribute, upon request, to interested persons a monthly list of those nursing homes and intermediate care homes surveyed, inspected, or investigated during the month, indicating each facility for which deficiencies have been cited by the department, and indicating where reports of the cited deficiencies and information regarding any sanctions imposed can be obtained. The department shall also make available the survey reports upon written request.

(c) Except as provided in Code Sections 31-8-86 and 31-5-5, all worksheets or documents prepared or compiled by department surveyors in the course of nursing home surveys shall be provided upon written request to a nursing home which has received notice of intent to impose a remedy or sanction pursuant to 42 U.S.C. Section 1396r or Code Section 31-2-8; provided, however, that the names of residents and any other information that would reveal the identities of residents and the content of resident interviews shall not be disclosed except as provided in survey protocols of the federal Centers for Medicare and Medicaid Services. The department may charge a reasonable reproduction fee as provided in Article 4 of Chapter 18 of Title 50.



§ 31-7-2.2. Determination that patients or residents in an institution, community living arrangement, or treatment program are in danger; relocation of patients or residents; suspension of admissions

(a) (1) The commissioner may order the emergency relocation of patients or residents from an institution subject to licensure under this chapter, a community living arrangement subject to licensure under paragraph (8) of subsection (d) of Code Section 31-2-4, or a drug abuse treatment and education program subject to licensure under Chapter 5 of Title 26 when the commissioner has determined that the patients or residents are subject to an imminent and substantial danger.

(2) When an order is issued under this subsection, the commissioner shall provide for:

(A) Notice to the patient or resident, his or her next of kin or guardian, and his or her physician of the emergency relocation and the reasons therefor;

(B) Relocation to the nearest appropriate institution, community living arrangement, or drug abuse treatment and education program; and

(C) Other protection designed to ensure the welfare and, when possible, the desires of the patient or resident.

(b) (1) The commissioner may order the emergency placement of a monitor in an institution subject to licensure under this chapter, a community living arrangement subject to licensure under paragraph (8) of subsection (d) of Code Section 31-2-4, or a drug abuse treatment and education program subject to licensure under Chapter 5 of Title 26 when one or more of the following conditions are present:

(A) The institution, community living arrangement, or drug abuse treatment and education program is operating without a permit or a license;

(B) The department has denied application for a permit or a license or has initiated action to revoke the existing permit or license of the institution, community living arrangement, or drug abuse treatment and education program;

(C) The institution, community living arrangement, or drug abuse treatment and education program is closing or plans to close and adequate arrangements for relocation of the patients or residents have not been made at least 30 days before the date of closure; or

(D) The health, safety, security, rights, or welfare of the patients or residents cannot be adequately assured by the institution, community living arrangement, or drug abuse treatment and education program.

(2) A monitor may be placed, pursuant to this subsection, in an institution, community living arrangement, or drug abuse treatment and education program for no more than ten days, during which time the monitor shall observe conditions and compliance with any recommended remedial action of the department by the institution, community living arrangement, or drug abuse treatment and education program. The monitor shall report to the department. The monitor shall not assume any administrative responsibility within the institution, community living arrangement, or drug abuse treatment and education program nor shall the monitor be liable for any actions of the institution, community living arrangement, or drug abuse treatment and education program. The costs of placing a monitor in an institution, community living arrangement, or drug abuse treatment and education program shall be paid by the institution, community living arrangement, or drug abuse treatment and education program unless the order placing the monitor is determined to be invalid in a contested case proceeding under subsection (d) of this Code section, in which event the costs shall be paid by the state.

(c) (1) The commissioner may order the emergency prohibition of admissions to an institution subject to licensure under this chapter, a community living arrangement subject to licensure under paragraph (8) of subsection (d) of Code Section 31-2-4, or program subject to licensure under Chapter 5 of Title 26 when such institution, community living arrangement, or drug abuse treatment and education program has failed to correct a violation of departmental permit rules or regulations within a reasonable period of time, as specified in the department's corrective order, and the violation:

(A) Could jeopardize the health and safety of the residents or patients in the institution, community living arrangement, or drug abuse treatment and education program if allowed to remain uncorrected; or

(B) Is a repeat violation over a 12 month period, which is intentional or due to gross negligence.

(2) Admission to an institution, community living arrangement, or drug abuse treatment and education program may be suspended until the violation has been corrected or until the department has determined that the institution, community living arrangement, or drug abuse treatment and education program has undertaken the action necessary to effect correction of the violation.

(d) The commissioner may issue emergency orders pursuant to this Code section only if authorized by rules and regulations of the department. Unless otherwise provided in the order, an emergency order shall become effective immediately. The department shall hold a preliminary hearing within ten days following a request therefor by any institution, community living arrangement, or drug abuse treatment and education program affected by an emergency order. If at the preliminary hearing the order is determined by the department to be invalid, that order shall thereupon become void and of no effect. If at the preliminary hearing the order is determined by the department to be valid, that determination shall constitute a contested case under Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," and that order shall remain in effect until determined invalid in a proceeding regarding the contested case or until rescinded by the commissioner, whichever is earlier. For purposes of this subsection, an emergency order is valid only if the order is authorized to be issued under this Code section and rules and regulations relating thereto.

(e) The powers provided by this Code section are cumulative of all other powers of the department, board, and commissioner.



§ 31-7-3. Requirements for permits to operate institutions

(a) Any person or persons responsible for the operation of any institution, or who may hereafter propose to establish and operate an institution and to provide specified clinical services, shall submit an application to the department for a permit to operate the institution and provide such services, such application to be made on forms prescribed by the department. No institution shall be operated in this state without such a permit, which shall be displayed in a conspicuous place on the premises. No clinical services shall be provided by an institution except as approved by the department in accordance with the rules and regulations established pursuant to Code Section 31-7-2.1. Failure or refusal to file an application for a permit shall constitute a violation of this chapter and shall be dealt with as provided for in Article 1 of Chapter 5 of this title. Following inspection and classification of the institution for which a permit is applied for, the department may issue or refuse to issue a permit or a provisional permit. Permits issued shall remain in force and effect until revoked or suspended; provisional permits issued shall remain in force and effect for such limited period of time as may be specified by the department. Upon conclusion of the Atlantic Cardiovascular Patient Outcomes Research Team (C-PORT) Study, the department shall consider and analyze the data and conclusions of the study and promulgate rules pursuant to Code Section 31-7-2.1 to regulate the quality of care for therapeutic cardiac catheterization. All hospitals that participated in the study and are exempt from obtaining a certificate of need based on paragraph (22) of subsection (a) of Code Section 31-6-47 shall apply for a permit to continue providing therapeutic cardiac catheterization services once the department promulgates the rules required by this Code section.

(b) The department may accept the certification or accreditation of an institution by the American Osteopathy Association or a nationally recognized health care accreditation body, in accordance with specific standards, as evidence of that institution's compliance with the substantially equivalent departmental requirements for issuance or renewal of a permit or provisional permit, provided that such certification or accreditation is established prior to the issuance or renewal of such permits. The department may not require an additional departmental inspection of any institution whose certification or accreditation has been accepted by the department, except to the extent that such specific standards are less rigorous or less comprehensive than departmental requirements. Nothing contained in this Code section shall prohibit departmental inspections for violations of such standards or requirements nor shall it prohibit the revocation of or refusal to issue or renew permits, as authorized by Code Section 31-7-4, or for violation of any other applicable law or regulation pursuant thereto.

(c) The department shall require a facility licensed under this article and rules and regulations adopted pursuant thereto to have a written and regularly rehearsed disaster preparedness plan, approved by the department, for staff and residents to follow in case of fire, explosion, or other emergency, including interruption of electrical power supply, gas-heating supply, and water supply. The plan shall include written procedures for personnel to follow in an emergency including care of the resident; notification of attending physician and other persons responsible for the resident; and arrangements for transportation, for hospitalization, for alternate living arrangements, for emergency energy sources, or for other appropriate services.

(d) (1) When an application for licensure to operate a personal care home, as defined in subsection (a) of Code Section 31-7-12, or an assisted living community, as defined in Code Section 31-7-12.2, has been made, the department shall inform the office of the state long-term care ombudsman of the name and address of the applicant prior to issuing authority to operate or receive residents and shall provide to the ombudsman program an opportunity to provide to the department information relevant to the applicant's fitness to operate as a licensed personal care home or an assisted living community.

(2) The department may consider any information provided under this subsection, where verified by appropriate licensing procedures, in determining whether an applicant meets the requirements for licensing.

(3) The department shall promulgate regulations setting forth the procedures by which the long-term care ombudsman program shall report information to the department or its designee as required by this subsection, including a consistent format for the reporting of information, safeguards to protect confidentiality, and specified types of information which shall be routinely provided by the long-term care ombudsman program.

(4) Nothing in this subsection shall be construed to provide any authority to the long-term care ombudsman program to license or refuse to license the operation of a personal care home or an assisted living community.



§ 31-7-3.1. Posting sign by hospital operating emergency room notifying individuals of legal rights in emergencies

As a condition of obtaining or retaining the permit required by Code Section 31-7-3 to operate such institution, any hospital which operates an emergency room shall post conspicuously therein a sign notifying the public of the rights of individuals under federal or state law with respect to examination and treatment for emergency medical conditions and women in active labor.



§ 31-7-3.2. Notice of cited deficiency and imposition of sanction

(a) A nursing home or intermediate care home licensed under this article shall give notice in the event that such facility has been cited by the department for any deficiency for which the facility has received notice of the imposition of any sanction available under federal or state laws or regulations, except where a plan of correction is the only sanction to be imposed.

(b) A notice required under subsection (a) of this Code section shall be of a size and format prescribed by the department and shall contain the following:

(1) A list of each cited deficiency which has resulted in the notice being required;

(2) A description of any actions taken by or of any notices of intent to take action issued by federal or state entities as a result of such cited deficiencies;

(3) The telephone numbers of the state and community long-term care ombudsman programs; and

(4) A statement that a copy of the notice may be obtained upon written request accompanied by a self-addressed stamped envelope.

(c) A notice required by subsection (a) of this Code section shall be posted at the facility giving the notice:

(1) In an area readily accessible and continuously visible to the facility's residents and their representatives;

(2) Within 14 days after the facility receives notification of imposition of a sanction for a cited deficiency which requires the notice; and

(3) Until the department has determined such cited deficiencies no longer exist, at which time the notice may be removed.

(d) In addition to the posted notice required by subsection (c) of this Code section, a notice, containing the information set forth in subsection (b) of this Code section, shall also be provided by the facility upon written request. The facility shall be responsible for mailing a copy of such notice when the written request is accompanied by a postage paid self-addressed envelope.

(e) Each applicant to a facility shall receive upon written request with his application a copy of the most recent notice which has been distributed pursuant to this subsection. The facility may inform the applicant of any corrective actions taken in response to the cited deficiencies contained in such notice.

(f) In the event that the facility previously has been required to have posted or provided notice of the same cited deficiency arising from the same act, occurrence, or omission, this Code section should not be construed to require the facility to post or provide duplicate notice of such cited deficiency so long as the notice is made in a manner consistent with subsections (b) and (c) of this Code section.

(g) In the case of a violation of this Code section, the department may impose administrative sanctions as otherwise provided by law in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(h) The department may promulgate rules and regulations to implement the provisions of this Code section.

(i) No violation of any regulation promulgated pursuant to the federal Nursing Home Reform Act, 42 U.S.C. Sections 1396r and 1395i-3, or any regulation included in Ga. Comp. R. & Regs. 111-8-50 or 111-8-56 or the successor of such regulations as they existed on May 12, 2015, shall constitute negligence per se; provided, however, that the court in any civil action shall take judicial notice of these regulations and admit them into evidence if found to be relevant to the harm alleged in the complaint. Nothing in this subsection shall abrogate any express cause of action authorized under law or be construed to amend or repeal any provision of the "Bill of Rights for Residents of Long-term Care Facilities" in Article 5 of Chapter 8 of this title.

(j) (1) The results or findings of a federal or state survey or inspection of a nursing home facility, including any statement of deficiencies or reports, shall not be used or referenced in an advertisement or solicitation by any person or any entity, unless the advertisement or solicitation includes all of the following:

(A) The date the survey was conducted;

(B) A statement that the Department of Community Health conducts a survey of all nursing home facilities at least once every 15 months;

(C) If a finding or deficiency cited in the statement of deficiencies has been substantially corrected, a statement that the finding or deficiency has been substantially corrected and the date that the finding or deficiency was substantially corrected;

(D) The number of findings and deficiencies cited in the statement of deficiencies on the basis of the survey and a disclosure of the severity level for each finding and deficiency;

(E) The average number of findings and deficiencies cited in statements of deficiencies on the basis of surveys conducted by the department during the same calendar year as the survey used in the advertisement;

(F) A disclosure of whether each finding or deficiency caused actual bodily harm to any residents and the number of residents harmed thereby; and

(G) A statement that the advertisement is neither authorized nor endorsed by any government agency.

(2) In addition to any other remedies and damages allowed by law, a party found to have violated paragraph (1) of this subsection shall be liable for attorney fees and expenses of litigation incurred in an action to restrain or enjoin such violation; provided, however, that damages, attorney fees, and expenses of litigation shall not be recoverable against any newspaper, news outlet, or broadcaster publishing an advertisement or solicitation submitted by a third party for a fee.



§ 31-7-3.3. "Excluded party" defined; liability; notice; dismissal; other procedural factors

(a) As used in this Code section, the term "excluded party" means a person or entity that neither performs, has the duty to perform, nor controls the performance of any of the following functions at or on behalf of a nursing home or intermediate care home where alleged injuries occurred:

(1) Providing management, operation, or administrative services for such home;

(2) Hiring or firing of the administrator, director of nursing, or other staff working at such home;

(3) Setting or controlling the budget of such home;

(4) Staffing or determining the level of staff at such home;

(5) Providing direct care, treatment, or services to the residents of such home;

(6) Making decisions regarding the care, treatment, or services provided to residents at such home; or

(7) Adopting, implementing, or enforcing the policies and procedures for such home.

(b) Except as otherwise provided by law, the mere ownership of an entity shall not, by itself, create the duty to perform the functions listed in subsection (a) of this Code section.

(c) An excluded party shall not be named in a civil action that alleges their direct or vicarious liability for the personal injury or death of one or more residents of a nursing home or intermediate care home or a violation of residents' rights at such home under Article 5 of Chapter 8 of this title.

(d) Any person or entity named as a defendant in a civil action or arbitration, who claims to be an excluded party, may serve a notice of such claim upon the plaintiff. Such notice shall be sent to counsel for the plaintiff by certified mail, return receipt requested, or, if the plaintiff does not have an attorney, to the plaintiff personally via certified mail, return receipt requested. Such notice shall be served after the discovery period begins under applicable law for the case but not later than 30 days after such discovery period begins.

(e) If, after the expiration of 90 days from the date the notice described in subsection (d) of this Code section is received, the plaintiff does not agree to a dismissal without prejudice of such defendant claiming to be an excluded party, and:

(1) The court later determines that there is no genuine issue of material fact as to whether such defendant is an excluded party, grants summary judgment to such defendant as to this issue, and such order becomes final after any appeal; or

(2) If an arbitrator enters judgment for such defendant as to this issue and determines that there was not a good faith basis in law and fact for the plaintiff's claim that such defendant was not an excluded party and such order becomes final after any appeal,

then such finding by an arbitrator or final judgment by a court shall be deemed a finding that the plaintiff's claim against such defendant was substantially frivolous, substantially groundless, or substantially vexatious. Upon such a final judgment or finding, such excluded party shall be entitled to an award of reasonable and necessary attorneys' fees and expenses of litigation upon the filing of a motion. The court or arbitrator shall award only such reasonable and necessary attorneys' fees and expenses of litigation as the court or arbitrator determines were related to the defense of only such excluded party and not to the defense of other defendants in such action, unless otherwise authorized by law. Such attorneys' fees and expenses so awarded shall be assessed against the party asserting such claim, or against such party's attorney, or against both in such manner as is just.

(f) In the event that the plaintiff prevails on any claim against a defendant claiming to be an excluded party and if the court or an arbitrator determines that there was not a good faith basis in law and fact for the defendant's claim that such defendant was an excluded party, and such order becomes final after appeal, then such judgment by a court or arbitrator shall be deemed a finding that the contention by such defendant that it was an excluded party was substantially frivolous, substantially groundless, or substantially vexatious. Upon such a final judgment or finding, the plaintiff shall be entitled to an award of reasonable and necessary attorneys' fees and expenses of litigation upon the filing of a motion. The court or arbitrator shall award only such reasonable and necessary attorneys' fees and expenses of litigation that were incurred in the pursuit of the action against the defendant claiming to be an excluded party, and the plaintiff shall not be entitled to an award of reasonable and necessary attorneys' fees and expenses of litigation that were incurred in the pursuit of the action against other defendants, unless otherwise authorized by law. Such attorneys' fees and expenses so awarded shall be assessed against the party asserting such claim, or against such party's attorney, or against both in such manner as is just.

(g) Notwithstanding Code Section 51-7-85, subsections (e) and (f) of this Code section shall be in addition to and shall not limit a party's right to pursue a recovery pursuant to Code Section 9-15-14 or Article 5 of Chapter 7 of Title 51.

(h) The time period set forth in subsection (e) of this Code section may be extended by agreement of the parties or by order of the court; provided, however, that if during such time period any party files a motion to stay the case or a motion to compel arbitration, such time period shall be extended for 30 days following the date the court rules on such motion; and provided, further, that if any party files a motion to compel discovery, such period shall be extended until 30 days following the date that the party complies with the court's order to produce discovery, whichever is later.

(i) A defendant which is a licensee shall not identify an excluded party as a potentially at-fault nonparty for purposes of apportionment under Code Section 51-12-33, unless such nonparty has entered into a settlement agreement with the plaintiff or claimant.



§ 31-7-3.4. Carrying of liability insurance or establishment of self-insurance trust as condition precedent to obtaining or maintaining permit

(a) As used in this Code section, the term "nursing home claim" means a claim alleging direct or vicarious liability for the personal injury or death of one or more residents of a nursing home or intermediate care home or a violation of residents' rights at such home under Article 5 of Chapter 8 of this title.

(b) (1) As a condition precedent to obtaining or maintaining a permit under this article to operate a nursing home or intermediate care home, a licensee shall carry or be covered by liability insurance coverages or establish or have established for its benefit a self-insurance trust for a nursing home claim.

(2) If a licensee fails to carry or be covered by liability insurance coverages or establish or have established for its benefit a self-insurance trust for a nursing home claim, the department shall provide notice to such licensee of its noncompliance and allow such licensee 60 days in which to comply. A licensee's failure to maintain such coverage or establish such trust shall result in the department:

(A) Revoking such licensee's permit issued pursuant to this article to operate the nursing home or intermediate care home;

(B) Denying any application to renew such permit; and

(C) Denying any application for a change of ownership of the nursing home or intermediate care home.



§ 31-7-4. Denial or revocation of permits

The department may refuse to grant a permit as provided for in Code Section 31-7-3 for the operation of any institution that does not fulfill the minimum requirements which the department may prescribe by rules and regulations, may revoke a permit which has been issued if an institution violates any of such rules and regulations, and may revoke a portion of a permit which has been issued as it relates to a specific clinical service if the quality standards established by the department pursuant to Code Section 31-7-2.1 for such clinical service are not met; provided, however, that before any order is entered refusing a permit applied for or revoking a permit previously granted, the applicant or permit holder, as the case may be, shall be afforded an opportunity for a hearing as provided for in Article 1 of Chapter 5 of this title. All appeals from such orders and all rights of enforcement by injunction shall be governed by Article 1 of Chapter 5 of this title.



§ 31-7-5. Exemptions from permit requirements; application of this chapter to federally operated institutions

Code Section 31-7-3 shall not apply to the offices of physicians or others practicing the healing arts unless the facilities and services described in paragraph (4) of Code Section 31-7-1 are provided therein; nor shall this chapter apply to institutions operated exclusively by the federal government or by any of its agencies.



§ 31-7-6. Provision of data for research purposes by organizations rendering patient care; liability of providers of data; use of data; confidentiality

(a) Any hospital, health care facility, medical or skilled nursing home, or other organization rendering patient care may provide information, interviews, reports, statements, memoranda, or other data relating to the condition and treatment of any person to research groups approved by the medical staff of the institution involved, to governmental health agencies, medical associations and societies, or to any in-hospital medical staff committee, to be used in the course of any study for the purpose of reducing rates of morbidity or mortality; and no liability of any kind or character for damages or other relief shall arise or be enforced against any person or organization by reason of having provided such information or material, or by reason of having released or published the findings and conclusions of such groups to advance medical research or medical education or to achieve the most effective use of health manpower and facilities, or by reason of having released or published generally a summary of such studies.

(b) The research groups approved by the medical staff of the institution involved, governmental health agencies, medical associations and societies, or any in-hospital medical staff committee shall use or publish material described in subsection (a) of this Code section only for the purpose of advancing medical research or medical education, or to achieve the most effective use of health manpower and facilities, in the interest of reducing rates of morbidity or mortality, except that a summary of such studies may be released by any such group for general publication.

(c) In all events the identity of any person whose condition or treatment has been studied pursuant to this Code section shall be confidential and shall not be revealed under any circumstances.



§ 31-7-7. Refusal or revocation by public hospital of staff privileges

(a) Whenever any licensed doctor of medicine, doctor of podiatric medicine, doctor of osteopathic medicine, or doctor of dentistry shall make application for permission to treat patients in any hospital owned or operated by the state, any political subdivision thereof, or any municipality, the hospital shall act in a nondiscriminatory manner upon such application expeditiously and without unnecessary delay considering the applicant on the basis of the applicant's demonstrated training, experience, competence, and availability and reasonable objectives, including, but not limited to, the appropriate utilization of hospital facilities; but in no event shall final action thereon be taken later than 90 days following receipt of the application; provided, however, whenever the applicant is licensed by any governmental entity outside the continental limits of the United States, the hospital shall have 120 days to take action following receipt of the application. This subsection shall apply solely to applications by licensed doctors of medicine, doctors of podiatric medicine, doctors of osteopathic medicine, and doctors of dentistry who are not members of the staff of the hospital in which privileges are sought at the time an application is submitted and by those not privileged, at such time, to practice in such hospital under a previous grant of privileges. The provisions of this subsection shall not be construed so as to repeal the provisions of Code Section 31-7-15, to mandate hospitals to offer or provide any type of service or services not otherwise offered, or to prohibit a hospital with a clinical training program affiliated with a school of medicine from requiring an applicant to have a faculty teaching appointment as a condition of eligibility.

(b) Whenever any hospital owned or operated by the state, any political subdivision thereof, or any municipality shall refuse to grant a licensed doctor of medicine, doctor of podiatric medicine, doctor of osteopathic medicine, or doctor of dentistry the privilege of treating patients in the hospital, wholly or in part, or revoke the privilege of such licensed medical practitioner for treating patients in such hospital, wholly or in part, the hospital shall furnish to the licensed medical practitioner whose privilege has been refused or revoked, within ten days of such action, a written statement of the reasons therefor.

(c) The provisions of this Code section shall not be construed to mandate such hospital to grant or to prohibit such hospital from granting staff privileges to other licensed practitioners of the healing arts who are otherwise qualified for staff privileges pursuant to the bylaws of the governing body of the hospital and, in addition, shall not be construed to modify or restrict the rights of health service provider psychologists to be treated in a nondiscriminatory manner as provided in Code Sections 31-7-161 and 31-7-164.



§ 31-7-7.1. Denial of staff privileges based upon license, board certification, or membership in professional association

Notwithstanding the provisions of Code Section 31-7-7, if a hospital offers or provides a service which is within the scope of practice of a person licensed as a doctor of podiatric medicine, doctor of osteopathic medicine, or doctor of dentistry, that hospital may not deny to any such licensee staff privileges at such hospital based solely upon that person's license, board certification, or specialty membership in a professional association.



§ 31-7-8. Reports of disciplinary actions against persons authorized to practice professions under Chapter 11, 34, or 35 of Title 43

(a) The hospital administrator or chief executive officer of each institution subject to this chapter shall submit a written report to the appropriate licensing board when a person who is authorized to practice medicine, osteopathy, podiatry, or dentistry in this state under Chapter 34, Chapter 35, or Chapter 11, respectively, of Title 43 and who is a member of the medical staff at the institution, has medical staff privileges at the institution, or has applied for medical staff privileges at the institution has his medical staff privileges denied, restricted, or revoked for any reason involving the medical care given his patient. Each such administrator or officer shall also report to the appropriate licensing board resignations from practice in that institution by persons licensed under Chapter 34, Chapter 35, or Chapter 11 of Title 43. This Code section shall not require reports of temporary suspensions for failure to comply with medical record regulations.

(b) The written report required by subsection (a) of this Code section shall be made within 20 working days following final action by the institution on the restriction, denial, or revocation of medical staff privileges. The results of any legal appeal of such action shall be reported within 20 working days following a final court decision on such appeal.

(c) The report required by this Code section shall contain a statement detailing the nature of the restriction, denial, or revocation of medical staff privileges, the date such action was taken, and the reasons for such action. If the action is a voluntary resignation or restriction of medical staff privileges which was the result of action initiated by the institution, the report shall contain the circumstances involved therein.

(d) There shall be no civil or criminal liability on the part of, and no cause of action for damages shall arise against, any hospital administrator, chief executive officer, or other authorized person who in good faith complies with this Code section.

(e) Except as provided in this subsection and Chapter 34A of Title 43, information contained in any report made to the appropriate licensing board pursuant to this Code section shall be confidential and shall not be disclosed to the public. Access to such reports shall be limited to members of the appropriate licensing board or its staff for their use and to interested institutions for their use in the review of medical staff privileges at the institution.

(f) The failure of an institution to comply with this Code section shall be grounds for the denial, refusal to renew, or revocation of the permit for the operation of the institution issued pursuant to this chapter.



§ 31-7-9. Reports by physicians and other personnel of nonaccidental injuries to patients; immunity from liability

(a) As used in this Code section, the term "medical facility" includes, without being limited to, an ambulatory surgical treatment center defined in subparagraph (C) of paragraph (4) of Code Section 31-7-1 and a freestanding imaging center defined in subparagraph (G) of paragraph (4) of Code Section 31-7-1.

(b) Any:

(1) Physician, including any doctor of medicine licensed to practice under the laws of this state;

(2) Licensed registered nurse employed by a medical facility;

(3) Security personnel employed by a medical facility; or

(4) Other personnel employed by a medical facility whose employment duties involve the care and treatment of patients therein

having cause to believe that a patient has had physical injury or injuries inflicted upon him other than by accidental means shall report or cause reports to be made in accordance with this Code section.

(c) An oral report shall be made immediately by telephone or otherwise and shall be followed by a report in writing, if requested, to the person in charge of the medical facility or his designated delegate. The person in charge of the medical facility or his designated delegate shall then notify the local law enforcement agency having primary jurisdiction in the area in which the medical facility is located of the contents of the report. The report shall contain the name and address of the patient, the nature and extent of the patient's injuries, and any other information that the reporting person believes might be helpful in establishing the cause of the injuries and the identity of the perpetrator.

(d) Any person or persons participating in the making of a report or causing a report to be made to the appropriate police authority pursuant to this Code section or participating in any judicial proceeding or any other proceeding resulting therefrom shall in so doing be immune from any civil liability that might otherwise be incurred or imposed, providing such participation pursuant to this Code section shall be in good faith.



§ 31-7-10. Certification and approval of hospitals eligible to render service under a group nonprofit hospital insurance plan; supervision of such hospitals; withdrawal of approval

The department shall (1) certify and approve hospitals applying therefor which may be found to be eligible to render hospital service under any group nonprofit hospital insurance plan, which plan may be approved and become effective, and (2) supervise the services rendered by hospitals operating under such plan, with authority to withdraw approval from any hospital which subsequently may, under rules and regulations of the board, become ineligible for rendering such services, provided that, in fixing rules and regulations in this connection or in enforcing such rules, hospitals interested therein shall be given opportunity to be heard.



§ 31-7-11. Written summary of hospital service charge rates

(a) Any hospital shall, upon request, provide a written summary of certain hospital and related services charges, including but not limited to:

(1) The average total charges per patient day for the facility's previous fiscal year;

(2) The daily rate for a room in said hospital, which rate shall include an explanation of the categories of services included in said charge;

(3) Anesthesia charges, with an explanation of the categories of services included in this charge;

(4) Operating room charges;

(5) Recovery room charges;

(6) Intravenous administration charges;

(7) Emergency room charges, with an explanation of the categories of services included in the charge;

(8) The charge for the patient care kit or admission kit or other such items furnished to the patient on admission;

(9) Charges for specific routine tests, including but not limited to a complete blood count, urinalysis, and chest X-ray; and

(10) Charges for specific special tests, including but not limited to electrocardiogram, electroencephalogram, CAT scan of the head, CAT scan of liver, CAT scan of lungs, CAT scan of skeletal system, spirometry, and complete pulmonary function.

Such written summary of charges shall be composed in a simple clear fashion so as to enable consumers to compare hospital charges and make cost-effective decisions in the purchase of hospital services.

(b) The department shall adopt rules and regulations to implement the provisions of this Code section and shall implement such regulations as provided in Code Section 31-7-2.1.



§ 31-7-12. "Personal care home" and "personal services" defined; licensure and registration; inspection by local boards; fees; investigations; waiver, variance, or exemption

(a) As used in this Code section, the term:

(1) "Personal care home" means any dwelling, whether operated for profit or not, which undertakes through its ownership or management to provide or arrange for the provision of housing, food service, and one or more personal services for two or more adults who are not related to the owner or administrator by blood or marriage. This term shall not include host homes, as defined in paragraph (18) of subsection (b) of Code Section 37-1-20.

(2) "Personal services" includes, but is not limited to, individual assistance with or supervision of self-administered medication and essential activities of daily living such as eating, bathing, grooming, dressing, and toileting. Personal services shall not include medical, nursing, or health services; provided, however, that the department shall be authorized to grant a waiver of this provision in the same manner as provided for in Code Section 31-7-12.3 for the waiver of rules and regulations and in the same manner and only to the same extent as granted on or before June 30, 2011.

(b) All personal care homes shall be licensed as provided for in Code Section 31-7-3, except that, in lieu of licensure, the department may require persons who operate personal care homes with two or three beds for nonfamily adults to comply with registration requirements delineated by the department. Such registration requirements within this category shall authorize the department to promulgate pursuant to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," reasonable standards to protect the health, safety, and welfare of the occupants of such personal care homes.

(c) Upon the designation by the department and with the consent of county boards of health, such boards may act as agents to the department in performing inspections and other authorized functions regarding personal care homes licensed under this chapter. With approval of the department, county boards of health may establish inspection fees to defray part of the costs of inspections performed for the department.

(d) The state ombudsman or community ombudsman, on that ombudsman's initiative or in response to complaints made by or on behalf of residents of a registered or licensed personal care home, may conduct investigations in matters within the ombudsman's powers and duties.

(e) The department shall promulgate procedures to govern the waiver, variance, and exemption process related to personal care homes pursuant to Chapter 2 of this title. Such procedures shall include published, measurable criteria for the decision process, shall take into account the need for protection of public and individual health, care, and safety, and shall afford an opportunity for public input into the process.



§ 31-7-12.1. Unlicensed personal care home; civil penalties; negligence per se for certain legal claims; declared nuisance dangerous to public health, safety, and welfare; criminal sanctions

(a) A facility shall be deemed to be an "unlicensed personal care home" if it is unlicensed and not exempt from licensure and:

(1) The facility is providing personal services and is operating as a personal care home as those terms are defined in Code Section 31-7-12;

(2) The facility is held out as or represented as providing personal services and operating as a personal care home as those terms are defined in Code Section 31-7-12; or

(3) The facility represents itself as a licensed personal care home.

(b) Any unlicensed personal care home shall be assessed by the department, after opportunity for hearing in accordance with the provisions of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," a civil penalty in the amount of $100.00 per bed per day for each day of violation of subsection (b) of Code Section 31-7-12. The department shall send a notice by certified mail or statutory overnight delivery stating that licensure is required and the department's intent to impose a civil penalty. Such notice shall be deemed to be constructively received on the date of the first attempt to deliver such notice by the United States Postal Service. The department shall take no action to collect such civil penalty until after opportunity for a hearing.

(c) In addition to other remedies available to the department, the civil penalty authorized by subsection (b) of this Code section shall be doubled if the owner or operator continues to operate the unlicensed personal care home, after receipt of notice pursuant to subsection (b) of this Code section.

(d) The owner or operator of a personal care home who is assessed a civil penalty in accordance with this Code section may have review of such civil penalty by appeal to the superior court in the county in which the action arose or to the Superior Court of Fulton County in accordance with the provisions of Code Section 31-5-3.

(e) In addition to the sanctions authorized herein, an unlicensed personal care home shall be deemed to be negligent per se in the event of any claim for personal injury or wrongful death of a resident.

(f) It is declared that the owning or operating of an unlicensed personal care home in this state constitutes a nuisance dangerous to the public health, safety, and welfare. The commissioner or the district attorney of the judicial circuit in which such unlicensed personal care home is located may file a petition to abate such nuisance as provided in Chapter 2 of Title 41.

(g) Any person who owns or operates a personal care home in violation of subsection (b) of Code Section 31-7-12 shall be guilty of a misdemeanor for a first violation, unless such violation is in conjunction with abuse, neglect, or exploitation as defined in Code Section 30-5-3, in which case such person shall be guilty of a felony and, upon conviction, shall be punished by imprisonment for not less than one nor more than five years. Upon conviction for a second or subsequent such violation, such person shall be guilty of a felony and, upon conviction, shall be punished by imprisonment for not less than one nor more than ten years.



§ 31-7-12.2. Regulation and licensing of assisted living communities; legislative intent; definitions; procedures; requirements for medication aides

(a) It is the intention of the General Assembly to establish a new licensure category of long-term care provider which shall be referred to as "assisted living community." An assisted living community shall be authorized, in accordance with this Code section, to provide certain services that are beyond the scope of services that a personal care home is authorized to provide.

(b) As used in this Code section, the term:

(1) "Ambulatory" means the ability to move from place to place by walking, either unaided or aided by a prosthesis, brace, cane, crutches, walker, or hand rails, or by propelling a wheelchair and to respond to an emergency condition, whether caused by fire or otherwise, and escape with minimal human assistance using the normal means of egress.

(2) "Assisted living care" includes:

(A) Personal services, which includes, but is not limited to, individual assistance with or supervision of self-administered medication and essential activities of daily living such as eating, bathing, grooming, dressing, and toileting;

(B) The administration of medications by a medication aide in accordance with this Code section; and

(C) The provision of assisted self-preservation in accordance with this Code section.

(3) "Assisted living community" means a personal care home with a minimum of 25 beds that is licensed as an assisted living community pursuant to Code Section 31-7-3.

(4) "Assisted self-preservation" means the capacity of a resident to be evacuated from an assisted living community, to a designated point of safety and within an established period of time as determined by the Office of the Safety Fire Commissioner. Assisted self-preservation is a function of all of the following:

(A) The condition of the individual;

(B) The assistance that is available to be provided to the individual by the staff of the assisted living community; and

(C) The construction of the building in which the assisted living community is housed, including whether such building meets the state fire safety requirements applicable to an existing health care occupancy.

(5) "Continuous medical or nursing care" means medical or nursing care required other than on a periodic basis or for a short-term illness.

(c) An assisted living community shall not admit or retain an individual who is not ambulatory unless the individual is capable of assisted self-preservation. In the event that the department determines that one or more residents of an assisted living community are not capable of assisted self-preservation due to the condition of the resident, the capabilities of the staff of the assisted living community, the construction of the building in which the assisted living community is housed, or a combination of these factors, the department shall have the authority to consider any of the following actions:

(1) An increase in the staffing of the assisted living community to a level that is sufficient to ensure that each resident is capable of assisted self-preservation;

(2) A change in the staffing assignments of the assisted living community if such change would ensure that each resident is capable of assisted self-preservation;

(3) A change in rooms or the location of residents as necessary to ensure that each resident is capable of assisted self-preservation;

(4) The utilization of any specialized equipment that would ensure that each resident is capable of assisted self-preservation. For purposes of this paragraph, specialized equipment shall only include a prosthesis, brace, cane, crutches, walker, hand rails, and a wheelchair;

(5) A cessation in the further admission of individuals who are not ambulatory until such time that the assisted living community has taken actions necessary to ensure that all residents are capable of assisted self-preservation;

(6) The transfer or discharge of any resident who is not capable of assisted self-preservation; and

(7) Any action set forth in Code Section 31-2-8.

(d) An assisted living community shall maintain a current list of all residents who are not ambulatory but who are capable of assisted self-preservation. The list shall be provided upon request to the department and maintained at all times by the assisted living community.

(e) An assisted living community shall maintain fire detection and prevention equipment, including visual signals with alarms for hearing impaired residents, in accordance with manufacturer instructions and the requirements of the Office of the Safety Fire Commissioner.

(f) An assisted living community shall not admit or retain an individual who is in need of continuous medical or nursing care. Other than as permitted by a medication aide pursuant to paragraph (7) of subsection (g) of this Code section, medical, nursing, or health services required on a periodic basis, or for short-term illness, shall not be provided as services of an assisted living community. When such services are required, they shall be purchased by the resident or the resident's representative or legal surrogate, if any, from appropriate providers managed independently from the assisted living community. An assisted living community may assist in arranging for such services, but not in the provision of such services.

(g) (1) An assisted living community may employ certified medication aides for the purpose of performing the technical aspects of the administration of certain medications in accordance with this subsection. An assisted living community that employs one or more certified medication aides must have a safe medication and treatment administration system that meets all the requirements of this subsection.

(2) The department shall establish and maintain a medication aide registry containing the names of each individual in Georgia who is certified by the department as a medication aide. An assisted living community may not employ an individual as a medication aide unless the individual is listed in the medication aide registry in good standing.

(3) An applicant for certification as a medication aide shall meet the following qualifications:

(A) Be a Georgia certified nurse aide with current certification in good standing;

(B) Have successfully completed a state-approved medication aide training program administered by a Georgia licensed registered nurse, pharmacist, or physician;

(C) Have successfully passed, with a minimum passing score of 80 percent, a written competency examination; and

(D) Have demonstrated the requisite clinical skills to serve as a medication aide in accordance with a standardized checklist developed by the department.

(4) A record of the successful completion of the written competency examination and clinical skills standardized checklist by an applicant for certification as a medication aide shall be included in the medication aide registry within 30 business days of evaluation. Each candidate for certification as a medication aide shall have the opportunity to take the written competency examination three times before being required to retake and successfully complete the medication aide training program.

(5) An assisted living community shall annually conduct a comprehensive clinical skills competency review of each medication aide employed by the assisted living community.

(6) Certificates issued pursuant to this subsection shall be renewed biennially according to schedules and fees approved by the department.

(7) A medication aide who meets the criteria established in this subsection shall be permitted to perform the following tasks in an assisted living community in accordance with the written instructions of a physician:

(A) Administer physician ordered oral, ophthalmic, topical, otic, nasal, vaginal, and rectal medications;

(B) Administer insulin, epinephrine, and B12 pursuant to physician direction and protocol;

(C) Administer medication via a metered dose inhaler;

(D) Conduct finger stick blood glucose testing following established protocol;

(E) Administer a commercially prepared disposable enema as ordered by a physician; and

(F) Assist residents in the supervision of self-administration of medication.

(8) A medication aide shall record in the medication administration record all medications that the medication aide has personally administered to a resident of an assisted living community and any refusal of a resident to take a medication. A medication aide shall observe a resident to whom medication has been administered and report any changes in the condition of such resident to the personal representative or legal surrogate of the resident.

(9) All medication administered by a medication aide in accordance with this Code section shall be in unit or multidose packaging.

(10) An assisted living community that employs one or more medication aides to administer medications in accordance with this subsection shall secure the services of a licensed pharmacist to perform the following duties:

(A) Perform a quarterly review of the drug regimen of each resident of the assisted living community and report any irregularities to the assisted living community administrator;

(B) Remove for proper disposal any drugs that are expired, discontinued, in a deteriorated condition, or where the resident for whom such drugs were ordered is no longer a resident;

(C) Establish or review policies and procedures for safe and effective drug therapy, distribution, use, and control; and

(D) Monitor compliance with established policies and procedures for medication handling and storage.

(11) An assisted living community that employs one or more medication aides to administer medications in accordance with this subsection shall ensure that each medication aide receives ongoing medication training as prescribed by the department. A registered professional nurse or pharmacist shall conduct random medication administration observations on a quarterly basis and report any issues to the assisted living community administrator.

(h) An assisted living community shall establish a written care plan for each resident. Such care plan shall describe the needs of the resident and how such needs will be met.

(i) An assisted living community shall not be permitted to enroll as a provider of medical assistance, as defined in paragraph (6) of Code Section 49-4-141, or receive any funds authorized or paid pursuant to Title XIX of the Social Security Act.



§ 31-7-12.3. Adoption of rules and regulations

The department shall adopt rules and regulations to implement Code Sections 31-7-12 and 31-7-12.2. Such rules and regulations shall establish meaningful distinctions between the levels of care provided by personal care homes, assisted living communities, and nursing homes but shall not curtail the scope or levels of services provided by personal care homes or nursing homes as of June 30, 2011; provided, however, that nothing in this chapter shall preclude the department from issuing waivers or variances to personal care homes of the rules and regulations established pursuant to this Code section. Notwithstanding Code Section 31-2-9 or 31-7-12.2, the department shall not grant a waiver or variance unless:

(1) There are adequate standards affording protection for the health and safety of residents of the personal care home;

(2) The resident of the personal care home provides a medical assessment conducted by a licensed health care professional who is unaffiliated with the personal care home which identifies the needs of the resident; and

(3) The department finds that the personal care home can provide or arrange for the appropriate level of care for the resident.



§ 31-7-13. Transfer of property upon death of patient

(a) Whenever any person dies in a hospital licensed pursuant to this chapter, in any federal hospital operating within this state, or any nursing home operated within this state, such hospital or nursing home shall be authorized but shall not be required to transfer possession of any property, tangible or intangible, of such patient which is in the possession of the hospital or nursing home, to the following persons:

(1) To the person designated by the patient in writing upon admission to the hospital or nursing home, if any;

(2) To the surviving spouse of the patient, if any;

(3) If no surviving spouse, to any adult child of the patient, and if no such adult child, to any person acting in loco parentis of any minor child;

(4) If no surviving spouse or surviving children, to either parent of the patient;

(5) If none of the above, then to any brother or sister of the patient; or

(6) If none of the above, to the person assuming responsibility for burial of the patient.

(b) The transfer of possession to the surviving spouse or any of the other family members or persons listed in subsection (a) of this Code section shall operate as a complete acquittal and discharge to the hospital or nursing home of liability from any suit, claim, or demand of whatever nature by any heir, distributee, or creditor of the patient, or any other person as relates to the property transferred. Such distribution is authorized to be made as provided in this Code section without the necessity of administration of the estate of the patient and without the necessity of obtaining an order that no administration of such estate is necessary.

(c) The transfer of possession provided for in this Code section shall in no way affect the legal ownership or title to any property so transferred.

(d) The provisions of any law of descent or distribution or any will or other instrument providing for disposition of property shall not be impaired by this Code section, and any person to whom property is transferred pursuant to this Code section may be required to transfer that property in conformity with the disposition of property required by such laws of descent or distribution or such will or other instrument.



§ 31-7-14. Blood supplies; blood donor storage programs

(a) When any person is admitted to a medical facility for surgical or medical treatment which has been scheduled in advance, neither the medical facility nor any licensed medical practitioner shall prohibit such person from providing a blood donor or donors to furnish blood which may be needed in such surgery or medical treatment, provided that:

(1) The blood donation will not be detrimental to the donor or the recipient of such blood or any of its components; and

(2) The donation is made not earlier than ten working days before the date of the anticipated transfusion and not later than the evening of the fourth full working day before the date of the anticipated transfusion.

(b) If the person receiving surgical or other medical treatment requires more blood than is furnished by the provided donor or donors, then the medical facility may utilize its regular sources to supply the necessary amount. If less blood than the amount that is furnished by the provided donor or donors is used in the surgery or medical treatment, then the excess blood may be retained by the medical facility or turned over to a community blood bank.

(c) This Code section shall not apply to any emergency surgical or medical treatment.

(d) This Code section shall not apply to any medical facility which does not maintain a system for the collection, processing, and storage of blood and its component parts or to any medical facility which allows through a community blood bank a person to provide a blood donor or donors to furnish blood which may be needed in the person's surgery or medical treatment.

(e) This Code section shall not apply to any person who is under the jurisdiction of the Department of Corrections.

(f) A medical facility or licensed medical practitioner providing health care to a person who utilizes the provisions of this Code section shall not be liable in damages for injury or death occurring during or as a result of the medical or surgical treatment if the injury or death results from use of the blood supplied by the donors selected by the patient, unless that facility or practitioner is grossly negligent with regard to such use.

(g) A medical facility or group of medical facilities may organize and operate short-term blood donor storage programs for the purpose of perpetuating a group of donors of a common blood type for emergency and planned surgical needs.



§ 31-7-15. Review of professional practices by a peer review committee

(a) A hospital or ambulatory surgical center shall provide for the review of professional practices in the hospital or ambulatory surgical center for the purpose of reducing morbidity and mortality and for the improvement of the care of patients in the hospital or ambulatory surgical center. This review shall include, but shall not be limited to, the following:

(1) The quality of the care provided to patients as rendered in the hospital or ambulatory surgical center;

(2) The review of medical treatment and diagnostic and surgical procedures in order to foster safe and adequate treatment of patients in the hospital or ambulatory surgical center; and

(3) The evaluation of medical and health care services or the qualifications and professional competence of persons performing or seeking to perform such services.

(b) The functions required by subsection (a) of this Code section may be performed by a "peer review committee," defined as a committee of physicians appointed by a state or local or specialty medical society or appointed by the governing board or medical staff of a licensed hospital or ambulatory surgical center or any other organization formed pursuant to state or federal law and engaged by the hospital or ambulatory surgical center for the purpose of performing such functions required by subsection (a) of this Code section.

(c) Compliance with the above provisions of subsection (a) of this Code section shall constitute a requirement for granting or renewing the permit of a hospital or ambulatory surgical center. The functions required by this Code section shall be carried out under the regulations and supervision of the department.

(d) Proceedings and records conducted or generated in an attempt to comply with the duties imposed by subsection (a) of this Code section shall not be subject to the provisions of either Chapter 14 or Article 4 of Chapter 18 of Title 50.

(e) Nothing in this or any other Code section shall be deemed to require any hospital or ambulatory surgical center to grant medical staff membership or privileges to any licensed practitioner of the healing arts.



§ 31-7-16. Determination or pronouncement of death of patient who died in facility classified as nursing home

When a patient dies in any facility classified as a nursing home by the department and operating under a permit issued by the department, a physician assistant or a registered professional nurse licensed in this state and employed by such nursing home at the time of apparent death of such person, in the absence of a physician, may make the determination and pronouncement of the death of said patient; provided, however, that, when said patient is a registered organ donor, only a physician may make the determination or pronouncement of death; provided, further, that when it appears that a patient died from other than natural causes, only a physician may make the determination or pronouncement of death. Such determination or pronouncement shall be made in writing on a form approved by the department.



§ 31-7-17. Licensure and regulation of hospitals and related institutions transferred to Department of Community Health

(a) Effective July 1, 2009, all matters relating to the licensure and regulation of hospitals and related institutions pursuant to this article shall be transferred from the Department of Human Resources (now known as the Department of Human Services) to the Department of Community Health.

(b) The Department of Community Health shall succeed to all rules, regulations, policies, procedures, and administrative orders of the Department of Human Resources that are in effect on June 30, 2009, or scheduled to go into effect on or after July 1, 2009, and which relate to the functions transferred to the Department of Community Health pursuant to this Code section and shall further succeed to any rights, privileges, entitlements, obligations, and duties of the Department of Human Resources that are in effect on June 30, 2009, which relate to the functions transferred to the Department of Community Health pursuant to this Code section. Such rules, regulations, policies, procedures, and administrative orders shall remain in effect until amended, repealed, superseded, or nullified by the Department of Community Health by proper authority or as otherwise provided by law.

(c) The rights, privileges, entitlements, and duties of parties to contracts, leases, agreements, and other transactions entered into before July 1, 2009, by the Department of Human Resources which relate to the functions transferred to the Department of Community Health pursuant to this Code section shall continue to exist; and none of these rights, privileges, entitlements, and duties are impaired or diminished by reason of the transfer of the functions to the Department of Community Health. In all such instances, the Department of Community Health shall be substituted for the Department of Human Resources, and the Department of Community Health shall succeed to the rights and duties under such contracts, leases, agreements, and other transactions.

(d) All persons employed by the Department of Human Resources in capacities which relate to the functions transferred to the Department of Community Health pursuant to this Code section on June 30, 2009, shall, on July 1, 2009, become employees of the Department of Community Health in similar capacities, as determined by the commissioner of community health. Such employees shall be subject to the employment practices and policies of the Department of Community Health on and after July 1, 2009, but the compensation and benefits of such transferred employees shall not be reduced as a result of such transfer. Employees who are subject to the rules of the State Personnel Board and who are transferred to the department shall retain all existing rights under such rules. Retirement rights of such transferred employees existing under the Employees' Retirement System of Georgia or other public retirement systems on June 30, 2009, shall not be impaired or interrupted by the transfer of such employees and membership in any such retirement system shall continue in the same status possessed by the transferred employees on June 30, 2009. Accrued annual and sick leave possessed by said employees on June 30, 2009, shall be retained by said employees as employees of the Department of Community Health.



§ 31-7-18. Influenza vaccinations for discharged patients aged 65 and older; vaccinations or other measures for health care workers and other employees in hospitals; immunity from liability; standing orders

(a) Prior to discharging any inpatient who is 65 years of age or older, a hospital shall offer the inpatient vaccinations for the influenza virus and pneumococcal disease in accordance with the recommendations of the Centers for Disease Control and Prevention and any applicable rules and regulations of the department, unless contraindicated and contingent on availability of such vaccine. A hospital may offer other patients such vaccinations in accordance with the recommendations of the Centers for Disease Control and Prevention and any applicable rules and regulations of the department. The vaccinations may be administered pursuant to a standing order that has been approved by the hospital's medical staff.

(b) A hospital shall annually offer to its health care workers and other employees who have direct contact with patients, at no cost, vaccinations for the influenza virus in accordance with the recommendations of the Centers for Disease Control and Prevention, subject to availability of the vaccine. A hospital may offer to its health care workers and other employees any other vaccination, test, or prophylactic measure required or recommended by, and in accordance with the recommendations of, the Centers for Disease Control and Prevention. All such vaccinations, tests, or prophylactic measures may be offered or administered pursuant to standing orders approved by the hospital's medical staff to ensure the safety of employees, patients, visitors, and contractors.

(c) A hospital or health care provider acting in good faith and in accordance with generally accepted health care standards applicable to such hospital or health care provider shall not be subject to administrative, civil, or criminal liability or to discipline for unprofessional conduct for complying with the requirements of this Code section.

(d) Nothing in this Code section shall restrict or limit the use of standing orders in hospitals for any other lawful purpose.



§ 31-7-19. Nursing homes to annually offer influenza vaccinations to health care workers and other employees; immunity from liability

(a) Each nursing home shall annually offer on site to its health care workers and other employees who have direct contact with patients, at no cost, vaccinations for the influenza virus in accordance with the recommendations of the Centers for Disease Control and Prevention, subject to availability of the vaccine. Each nursing home shall keep on record a signed statement from each such health care worker and employee stating that he or she has been offered vaccination against the influenza virus and has either accepted or declined such vaccination. A nursing home may offer to its health care workers and other employees who have direct contact with patients any other vaccination required or recommended by, and in accordance with the recommendations of, the Centers for Disease Control and Prevention, which may be offered or administered pursuant to standing orders approved by the nursing home's medical staff to ensure the safety of employees, patients, visitors, and contractors.

(b) A nursing home or health care provider acting in good faith and in accordance with generally accepted health care standards applicable to such nursing home or health care provider shall not be subject to administrative, civil, or criminal liability or to discipline for unprofessional conduct for complying with the requirements of this Code section.



§ 31-7-20. Medical facilities to make good faith application to southern regional TRICARE managed care support coordinator for certification in the TRICARE program

(a) Each medical facility in this state shall, not later than July 1, 2015, make a good faith application to the southern regional TRICARE managed care support contractor for certification in the TRICARE program.

(b) If any medical facility fails to qualify for certification in the TRICARE program, such medical facility shall implement a plan to upgrade the facility, equipment, personnel, or such other cause for the disqualification within one year of notice of such deficiency.

(c) Each medical facility shall submit reports to the commissioner detailing its efforts to join the TRICARE program and shall submit copies of applications, acceptances or rejections, correspondences, and any other information the commissioner deems necessary.

(d) The commissioner shall maintain files on each medical facility in this state and shall monitor each medical facility's efforts to join the TRICARE program.

(e) Nothing in this Code section shall require a medical facility to enter into a contract with the southern regional managed care support contractor or to participate in TRICARE as a network provider or as a participating non-network provider, as such terms are defined in the federal TRICARE regulations.



§ 31-7-21. Provision of influenza education information to assisted living community residents

(a) Each assisted living community shall annually provide to each of its residents, no later than September 1 of each year, educational information on influenza disease. Such information shall include, but is not limited to, the risks associated with influenza disease; the availability, effectiveness, and known contraindications of the influenza immunization; causes and symptoms of influenza; and the means in which it is spread. Provision of the appropriate and current Vaccine Information Statement as provided by the Centers for Disease Control and Prevention shall be deemed to comply with this subsection.

(b) Nothing in this Code section shall be construed to require an assisted living community to provide or pay for any vaccination against influenza for its residents.

(c) No person shall have a cause of action for any loss or damage caused by any act or omission resulting from providing, or the lack of providing, educational information pursuant to this Code section.






Article 2 - Georgia Building Authority (Hospital) [Repealed].



Article 3 - Grants for Construction and Modernization of Medical Facilities

§ 31-7-50. Authorization of grants-in-aid

The state is authorized to make grants to any county, municipality, or any combination thereof or to any hospital authority to assist in the construction and modernization of publicly owned and publicly operated medical facilities, auxiliary medical facilities, and mental health centers as defined in Code Section 31-7-51. The amount of the grant shall be determined in accordance with Code Sections 31-7-52 and 31-7-53.



§ 31-7-51. Definitions

(a) As used in this article, the term:

(1) "Auxiliary medical facilities" means diagnostic and treatment facilities, nursing homes, chronic illness hospitals, and rehabilitation centers.

(2) "Construction project" means a program for the construction of any medical facility or auxiliary medical facility or mental health center, as evidenced by the approval of a project under Title VI or Title VII of the federal Public Health Service Act, as now or hereafter amended.

(3) "Hospital authority" means any hospital authority created under the "Hospital Authorities Law," Article 4 of this chapter, as now or hereafter amended.

(4) "Medical facilities" means general hospitals, psychiatric hospitals, nurse training facilities, tuberculosis hospitals, and public health centers.

(5) "Mental health center" means a facility providing services for the prevention or diagnosis of mental illness, or care and treatment of mentally ill patients, or rehabilitation of such persons, which services are provided principally for persons residing in a particular community or communities in or near which the facility is situated.

(6) Reserved.

(7) "Modernization project" means the alteration, major repair, remodeling, replacement, and renovation of existing buildings (including original equipment thereof) and replacement of obsolete, built-in equipment of existing buildings, as evidenced by the approval of a project under Title VI or Title VII of the federal Public Health Service Act, as now or hereafter amended.

(8) "Publicly operated" means operated by a county, municipality, hospital authority, or any combination thereof.

(9) "Publicly owned" means that a county, municipality, hospital authority, or any combination thereof holds title to or has a long-term lease acceptable to the state agency on the property on which the construction or modernization is proposed.

(10) "State agency" means the State Health Planning and Development Agency or any successor designated as the agency of state government to administer the state construction and modernization plan and receive funds pursuant to Titles VI and VII of the federal Public Health Service Act, as amended.

(b) The terms "hospital," "psychiatric hospital," "nurse training facilities," "public health center," "rehabilitation facility," "nursing home," "chronic illness hospital," "long-term care facility," "mental health center," "construction," "cost of construction," "modernization," and "cost of modernization" shall have meanings consistent with those respectively ascribed to them in Titles VI and VII of the federal Public Health Service Act, as now or hereafter amended.



§ 31-7-52. Amounts of grants for construction and modernization

(a) Grants for construction projects or modernization projects made from state appropriations pursuant to this article shall be in an amount equal to one-third of the allowable cost of the project, except as otherwise provided in this article.

(b) In the event that state funds appropriated or otherwise made available during a given fiscal year for construction or modernization are not sufficient to match available federal funds, the state agency shall be empowered to:

(1) Reduce the percentage of contribution by the state below one-third of the allowable cost of the project in order to obtain the optimum amount of construction with funds available; and

(2) At its option, annually establish a ceiling which shall be the maximum amount that can be allotted to each or any medical facility project approved in the given fiscal year, provided that any ceiling so established shall not result in the allotment to a medical facility project of an amount greater than the one-third of allowable cost specified in subsection (a) of this Code section.

(c) The aggregate of federal and state funds granted to publicly owned and publicly operated construction or modernization projects shall be 66 2/3 percent unless state funds are inadequate to obtain optimum construction, in which event the state agency is authorized to establish an aggregate less than 66 2/3 percent.

(d) In the event an aggregate of federal and state funds is established at less than 66 2/3 percent, the state agency is authorized to establish a matching formula for any category of construction which is different from any other matching formula for any other category of construction; the state agency is further authorized to establish a matching formula for any category of modernization which is different from the matching formula for construction projects.



§ 31-7-53. Matching formula; priority system; use of earnings; approval of federal grant

(a) The state agency shall establish a matching formula for each construction and modernization category by fiscal year. Any change in a matching formula shall apply in the same manner to each construction and modernization project within the category approved during the fiscal year.

(b) Grants made pursuant to this article shall be in accordance with the priority system as approved by the state agency and the United States secretary of health and human services.

(c) No part of the net earnings of publicly owned and publicly operated medical facilities, auxiliary medical facilities, and mental health centers constructed with the assistance of a grant under this article shall inure to the benefit of any private corporation or individual.

(d) Any grant made pursuant to this article shall be contingent upon the approval for that project of a federal grant approved by the United States secretary of health and human services under either Title VI or Title VII of the Public Health Service Act, as now or hereafter amended.



§ 31-7-54. Manner of expenditure of construction funds

In order to assist the several counties, municipalities, or any combination thereof or any hospital authorities created under the "Hospital Authorities Law," Article 4 of this chapter, such funds as are appropriated for each fiscal year for the construction of publicly owned and publicly operated medical facilities, auxiliary medical facilities, and mental health centers shall be expended in accordance with the provisions of this article.



§ 31-7-55. Administration of state funds

The state agency is to be the sole agency for the administration of state funds pursuant to this article. The administration of such funds shall be in direct conjunction with that of federal funds under Titles VI and VII of the Public Health Service Act, as now or hereafter amended.



§ 31-7-56. Adherence to federal law and regulations

The establishment of hospital service areas, the determination of relative need, the priority of projects, and the standards of construction shall be consistent with Titles VI and VII of the Public Health Service Act, as now or hereafter amended, and the federal regulations prescribed thereunder.



§ 31-7-57. Procedure for grants to sponsors of construction projects; injunction of operation by transferee in violation of article

(a) For each construction project, there shall be submitted to the state agency an application for state funds.

(b) Upon approving an application under this Code section, the state agency shall submit a budget request to the Office of Planning and Budget, based upon such application. Approval by the Office of Planning and Budget shall constitute an obligation of the state.

(c) Payments to the sponsor of a construction project shall be made in installments as construction progresses at intervals to be determined at the discretion of the state agency; and the state agency shall have the right to inspect and audit records and accounts of the sponsor as a condition precedent to making payments.

(d) If any publicly owned and publicly operated medical facility, auxiliary medical facility, or mental health center for which funds have been paid under this Code section shall be leased to any corporation, person, organization, or body other than one eligible to receive a grant under this article or shall be sold or used for any purpose contrary to the provision under which the grant was made, at any time within 20 years after completion of construction, and such change in lease, sale, or use is not approved by the state agency, such agency may bring an equitable proceeding for writ of injunction against any person, firm, corporation, or organization operating in violation of this article. The proceedings shall be filed in the county in which such persons reside or, in the case of a firm or corporation, where such firm or corporation maintains its principal office; and, unless it is shown that such person, firm, or corporation which has leased such medical facility, auxiliary medical facility, or mental health center would have been eligible to accept the grant-in-aid from the state in the first instance and the lease has been approved by the state agency or the sale or use has been approved by such agency, the writ of injunction shall issue and such person, firm, or corporation shall be perpetually enjoined throughout the state from operating in violation of the provisions of this subsection. It shall not be necessary in order to obtain the equitable relief provided in this subsection that the state agency show that such person, firm, or corporation is ineligible nor to prove that there is no adequate remedy at law. In addition, the state agency shall be entitled to bring an action and recover from the transferor and transferee of any facility specified in this subsection such percentage of the value of the facility as the state grant bore toward the total construction cost of that facility as determined by agreement of the parties or by action brought in court.






Article 4 - County and Municipal Hospital Authorities

§ 31-7-70. Short title

This article shall be known and may be cited as the "Hospital Authorities Law."



§ 31-7-71. Definitions

As used in this article, the term:

(1) "Area of operation" means the area within the city or county activating an authority. Such term shall also mean any other city or county in which the authority wishes to operate, provided the governing authorities and the board of any hospital authorities of such city and county request or approve such operation.

(2) "Authority" or "hospital authority" means any public corporation created by this article.

(3) "Governing body" means the elected or duly appointed officials constituting the governing body of a city or county.

(4) "Participating units" or "participating subdivisions" means any two or more counties, or any two or more municipalities, or a combination of any county and any municipality acting together for the creation of an authority.

(5) "Project" includes the acquisition, construction, and equipping of hospitals, health care facilities, dormitories, office buildings, clinics, housing accommodations, nursing homes, rehabilitation centers, extended care facilities, and other public health facilities for the use of patients and officers and employees of any institution under the supervision and control of any hospital authority or leased by the hospital authority for operation by others to promote the public health needs of the community and all utilities and facilities deemed by the authority necessary or convenient for the efficient operation thereof. Such term may also include any such institutions, utilities, and facilities located outside the city or county in which the authority is located, provided that the acquisition, construction, equipping, and operation thereof is requested or approved by the governing bodies of such city and county in which the project is located and by the board of any hospital authorities located within such city and county or provided that the acquisition, construction, equipping, and operation is to be located in the area of operation of the authority.

(6) "Resolution" means the resolution or ordinance to be adopted by governing bodies pursuant to which authorities are established.



§ 31-7-72. Creation of hospital authority in each county and municipality

(a) There is created in and for each county and municipal corporation of the state a public body corporate and politic to be known as the "hospital authority" of such county or city, which shall consist of a board of not less than five nor more than nine members to be appointed by the governing body of the county or municipal corporation of the area of operation for staggered terms as specified by resolution of the governing body. The number of members of any hospital authority as of March 1, 1984, may be increased by not more than two additional members by the adoption of a resolution of the members of the hospital authority, and such additional members shall be appointed through the same process used for filling vacancies which was in effect for such hospital authority on January 1, 1984. Whenever an appointment to fill a vacancy on the board of any hospital authority is made, either for an unexpired term or a full term, consideration shall be given as to whether a licensed doctor of medicine or registered nurse currently serves on such authority. If no licensed doctor of medicine or registered nurse currently serves on such authority, then consideration shall be given to the nomination and choice of a licensed doctor of medicine or a registered nurse to fill such vacancy. No authority created under this Code section shall transact any business or exercise any powers under this Code section until the governing body of the area of operation shall, by proper resolution, declare that there is need for an authority to function in such county or municipal corporation. Copies of a resolution so adopted and any resolution adopted by the governing body providing for filling vacancies in the membership of the authority or making any changes in membership shall be filed with the department.

(b) Appointments to fill vacancies on the board of any hospital authority activated on or after March 15, 1964, for either an unexpired or full term as fixed in the original resolution or ordinance creating the authority, shall be made as follows:

(1) The governing body of the area of operation shall submit a list of three eligible persons to the board of the hospital authority;

(2) The board at its next regular meeting shall either select one of the three persons named in such list or decline to select any of the persons named in the list. If the board declines to select any of the persons named on the list, it shall so notify the governing body; and

(3) Upon receipt of notification that the board has declined to select any of the persons named in the governing body's list, the governing body shall submit a second list of three eligible persons, no one of whom was named on the first list, to the board of the hospital authority. The board at its next regular meeting after receipt of the second list shall select one of the three persons named in the second list.

(c) Appointments to fill vacancies for either an unexpired or full term on the boards of all hospital authorities in existence prior to March 15, 1964, shall be governed by the terms of a resolution adopted prescribing the manner by which vacancies are filled, unless changed by local legislation or constitutional amendment.

(d) Any two or more counties or any two or more municipalities or any county or municipality, or a combination of any county and any municipality, by a like resolution or ordinance of their respective governing bodies, may authorize the exercise of the powers provided for in this article by an authority. The membership of such authority affected by like resolutions of the respective governing bodies of any two or more of the governing bodies of the participating units shall be not less than five nor more than 15 members, the terms and distribution of members between the participating units to be provided for by the resolutions adopted by the governing bodies of the participating units. The resolutions of the governing bodies of participating units acting together for the creation of an authority may be amended by the governing bodies of the participating units from time to time. Where the governing bodies of participating units have acted together for the creation of an authority under this subsection and where at least one of those participating units is a county having a population of 35,000 or less according to the United States decennial census of 1990 or any future such census, the method of filling vacancies upon such authority may be changed only by local Act of the General Assembly and, when so changed, shall be governed by that local Act.

(e) (1) Nothing in this Code section is intended to invalidate any of the acts of existing boards of authorities. Hospital authorities shall be granted the same exemptions and exclusions from taxes as are now granted to cities and counties for the operation of facilities similar to facilities to be operated by hospital authorities as provided for under this title.

(2) Notwithstanding the provisions of paragraph (1) of this subsection or any other law to the contrary, any real property in which 50 percent or more of the floor space thereof, excluding halls, corridors, and public spaces, is rented or leased by persons, firms, or corporations engaged in or conducting a private for profit business or profession owned by a hospital authority which is located in a county having a population of 50,000 or more according to the United States decennial census of 1990 or any future such census or owned by any subsidiary or affiliate thereof and which hospital authority or subsidiary or affiliate thereof operates a hospital containing more than 100 beds, shall be subject to all state, county, and municipal ad valorem taxes in the same manner as other private property.

(f) The project or projects of an authority created by two or more counties, or two or more municipalities, or a combination of any county and any municipality may be located outside of the area of the sponsor's operation when it is determined by the trustees that this will best serve the purposes of the facility and provided it is located within the area of service and within 12 miles of the hospital location or within 12 miles of the sponsoring county or municipality, whichever is farther.

(g) Hospital authorities created pursuant to this Code section shall have perpetual existence.



§ 31-7-72.1. Merger of hospital authorities

(a) A hospital authority activated for a county pursuant to Code Section 31-7-73 may be merged with a hospital authority activated for that county under Code Section 31-7-72 upon compliance with this Code section and approval by resolution of the governing authority of the county in which the authorities are located. A majority of the board of each such hospital authority must approve such merger by a resolution which is adopted by each such board and is filed with the department. That resolution shall set forth:

(1) The name of each hospital authority planning to merge and the name of the surviving hospital authority into which each plans to merge; and

(2) The terms and conditions of the planned merger.

(b) The merger authorized by subsection (a) of this Code section shall not become effective until the governing authority of the county of operation of the merging hospitals appoints the members of the board of the surviving hospital authority by proper resolution and files copies of such resolution with the department. The governing authority is not required but is authorized to appoint as a member of the surviving hospital authority any member of a hospital authority planning to merge. The board of the surviving hospital shall consist of not more than 15 members with initial appointments for such staggered terms as provided in the resolution of the county governing authority. Appointments to fill vacancies for either an unexpired or full term shall thereafter be filled as authorized for an authority under subsection (c) of Code Section 31-7-72. The surviving hospital authority shall be in all other respects a hospital authority created under Code Section 31-7-72.

(c) A county whose hospital authorities have merged under the authority of this Code section shall not thereafter be prohibited from activating a hospital authority under Code Section 31-7-73.

(d) When a merger under this Code section takes effect:

(1) Each hospital authority party to the merger merges into the surviving hospital authority and the separate existence of each such hospital authority except the surviving hospital authority ceases;

(2) The ownership of and authority to operate the hospitals owned by each hospital authority and the title to all real estate and other property owned by each hospital authority party to the merger is vested in the surviving hospital authority without reversion or impairment subject to any and all conditions to which the property was subject prior to the merger;

(3) The surviving hospital authority has all liabilities and obligations of each hospital authority party to the merger; and

(4) A proceeding pending against any hospital authority party to the merger may be continued as if the merger did not occur or the surviving hospital authority may be substituted in the proceeding for the hospital authority whose existence ceased.

(e) It is declared by the General Assembly of Georgia that in the exercise of the power specifically granted to them by this Code section, hospital authorities are acting pursuant to state policy and shall be immune from antitrust liability to the same degree and extent as enjoyed by the State of Georgia.



§ 31-7-73. Creation of additional hospital authority in counties with large populations

(a) Any other provision of this article to the contrary notwithstanding, there is created in and for each county of this state having a population of 100,000 or more according to the United States decennial census of 1970 or any future such census a public body corporate and politic to be known as the " Hospital Authority." Each such hospital authority shall be a separate entity and in addition to the hospital authority of each county of this state created pursuant to Code Section 31-7-72.

(b) Each such additional hospital authority shall consist of a board of not less than five nor more than nine members to be appointed by the governing body of each such county for staggered terms, as specified by resolution of the governing body. No hospital authority created under this Code section shall transact any business or exercise any powers under this Code section until the governing body of each such county declares by proper resolution that there is a need for an additional hospital authority to function within such county, which resolution shall also determine and declare that such hospital authority is being created pursuant to this Code section and shall adopt a designation for the hospital authority so as to reflect that it is a separate and distinct entity from the hospital authority created pursuant to Code Section 31-7-72. A copy of such resolution shall be filed with the department. Copies of any resolutions adopted by the governing body of the county for the purpose of filling vacancies in the membership of the hospital authority or for making any changes in membership shall also be filed with the department.

(c) Appointments to fill vacancies on the board of any such hospital authority shall be made as provided in Code Section 31-7-72.

(d) All provisions of this article, including, but not limited to, the rights, powers, duties, obligations, and exemptions from taxation provided thereby for hospital authorities shall apply to the additional hospital authorities created pursuant to this Code section and the hospital authorities so created shall, in all respects, to the extent applicable for the purposes of this chapter, be treated as though they had been created pursuant to Code Section 31-7-72.

(e) It is declared that this Code section shall be cumulative of and supplemental to Code Section 31-7-72 and not in lieu thereof. It is expressly provided that nothing contained in this Code section shall invalidate or abrogate any of the actions or obligations of existing hospital authorities created pursuant to Code Section 31-7-72 and further that nothing contained in this Code section shall be construed as adversely affecting the rights and interests of the holders or owners of any bonds, certificates, or obligations now or hereafter issued by such existing hospital authorities.



§ 31-7-74. Residency requirement; officers; compensation; rules and regulations

The members of a hospital authority shall be residents of the participating units comprising the authority. The requirement of residence shall not apply to authorities activated under subsection (d) of Code Section 31-7-72, provided they are selected from within the area of service and within 12 miles of the hospital location or within 12 miles of the sponsoring county or municipality, whichever is farther. The members shall elect one of their number as chair and another as vice chair and shall also elect a secretary-treasurer, who need not be a member. The members shall receive no compensation for their services, either as members or as employees of the authority but may be reimbursed for their actual expenses incurred in the performance of their duties or, in the alternative, the members may elect to be reimbursed for such expenses on a per diem basis in an amount not to exceed $100.00 per meeting and the total amount not to exceed $100.00 per month. The authority shall make rules and regulations for its governance and may delegate to one or more of its members, officers, agents, or employees such powers and duties as may be deemed necessary and proper.



§ 31-7-74.1. Definitions; disclosures required; prohibited transactions; exceptions; sanctioning; sanctioning of members violating prohibition; authorization of authority to make stricter rules; preemption of other laws; applicability

(a) As used in this Code section, the term:

(1) "Family" means spouse, child, or sibling.

(2) "Financial interest" means the direct or indirect ownership of any assets or stock of any business.

(3) "Substantial interest" means the direct or indirect ownership of more than 25 percent of the assets or stock of any business.

(4) "Transact business" or "transact any business" or "transaction" means any sale or lease of any personal property, real property, or services on behalf of oneself or on behalf of any third party as an agent, broker, dealer, or representative.

(b) Each member of a hospital authority shall disclose upon his or her selection as a member, and at least annually thereafter, the following described interests and relationships:

(1) Any financial interest held by the member or the member's family, or held by an entity in which the member or the member's family owns a financial interest, in any health care provider, any managed care provider or network, or any entity which sells products or services to the authority;

(2) Any position held by the member or the member's family as an officer, director, or employee of a hospital, hospital holding company, other health care provider, or managed care network; and

(3) Any contract which exists between the member or the member's family, or any entity in which the member or the member's family owns a financial interest, and the authority, including, but not limited to, supply contracts, service contracts, and leases.

(c) Except as otherwise provided in this Code section, no authority member, no hospital chief executive, and no hospital system chief executive officer shall, for such person or for any entity in which such person or such person's family has a substantial interest, transact any business with such authority.

(d) The prohibition of subsection (c) of this Code section shall not apply to:

(1) Any relationship whereunder a person licensed under Title 43 provides to such authority or its medical facilities any services;

(2) Any officer or employee of a trust company or bank which has been selected to be the depository of the funds of such nonprofit corporation; or

(3) Any transaction by a board member or a board member's family where the amount of all transactions between the parties is $1,000.00 or less in any one year.

(e) A transaction in which any member of an authority has a financial interest or relationship described in subsection (b) of this Code section which does not constitute a substantial interest may be approved if, at the time of such approval:

(1) The material facts of the transaction and the member's financial interest are disclosed or known to the authority's board;

(2) The interested member is absent from any portion of a meeting which discusses or votes upon said transaction; and

(3) The members approving the transaction in good faith reasonably believe that the transaction is fair to the authority.

(f) Notwithstanding the provisions of subsection (c) of this Code section, a transaction in which any member of an authority has a substantial interest may be approved if:

(1) The transaction was submitted to a competitive process for requests for proposals, which includes but is not limited to consideration of all submitted proposals for price, quality, and appropriateness; and

(2) Notice of the transaction was published in the official county organ not less than two weeks prior to the approval of the board;

(3) Opportunity for public comment concerning the proposed transaction was provided at a meeting of the board;

(4) At the time of approval, the members approving the transaction in good faith reasonably believe that the transaction is fair and is in the best interests of the authority; and

(5) The interested member is absent from any portion of a meeting which discusses or votes upon said transaction.

(g) For purposes of this Code section, a transaction is authorized, approved, or ratified if it receives the affirmative vote of a majority of the members on the board present and voting who have no financial interest in the transaction. A majority, but not less than two, of all the noninterested members on the board present and voting constitutes a quorum for purposes of action that complies with this Code section.

(h) Any action by an authority which is taken in compliance with the applicable requirements of this Code section may not be enjoined, set aside, or give rise to an award of damages or other sanctions against the authority or any member or officer on the ground of a member's or officer's interest in such transaction. For any action by an authority not in compliance with such requirements, any member knowingly violating such requirements shall be immediately sanctioned, which may include, but not be limited to, reprimand, temporary suspension, or permanent removal from the authority after appropriate notice and hearing. The entity having appointed such member shall have the authority to impose any sanction.

(i) Nothing in this Code section shall prevent an authority from having stricter rules relating to interests or relationships than what is provided in this Code section.

(j) To the extent the provisions of this Code section conflict with the provisions of any other law, the provisions of this Code section shall govern.

(k) The provisions of this Code section shall apply to those individuals serving as members of an authority who are appointed or reappointed on or after July 1, 1997. However, this Code section shall apply to all members of an authority, regardless of appointment date, serving on or after July 1, 1998.



§ 31-7-74.2. Oath to be taken by members of hospital authority

Each member of a hospital authority shall take in the presence of an officer authorized to administer same the following oath:

I, , citizen of County, Georgia, do solemnly swear that I will, to the best of my ability, without favor or affection to any person and without any unauthorized financial gain or compensation to myself, faithfully and fairly discharge all of the duties and responsibilities that devolve upon me as a member of Hospital Authority, during the term of my service as such member.



§ 31-7-74.3. Sale or lease by hospital authority; hearing required; factors to be considered at hearing; applicability; requirements for lease

(a) No hospital which is owned by a hospital authority may be sold or leased to a for profit entity, a not for profit entity, or another hospital authority unless a public hearing regarding such action is held in the county where such hospital is located at least 60 days prior to such sale or lease becoming effective. In the event there is more than one participating unit for an authority, a hearing shall be held in each participating unit's county at least 60 days prior to the sale or lease becoming effective. The hospital authority must publish notice of the hearing at least three times, with the first such notice appearing at least 60 days prior to the hearing in the legal organ of each participating unit. At each such public hearing, the hospital authority shall describe, discuss, or otherwise disclose:

(1) The reasonably foreseeable adverse and beneficial effects of such lease or sale upon health care in the service area of the hospitals to be leased or sold, and, for purposes of this paragraph, the service area shall include the county in which the hospital is located and each adjoining county;

(2) A financial statement indicating the estimated value of the total assets and liabilities to be transferred or received in the transaction; however, if the value of any individual asset exceeds $100,000.00, a description and the value of such assets shall be indicated on the financial statement; and

(3) The resumes of the top five executive officers who will manage the facility after it is sold or leased.

This subsection shall not apply to any transaction which is subject to the provisions of Code Section 31-7-89.1.

(b) No hospital which is owned by a hospital authority may be leased to another person, corporation, or business entity, other than as provided in paragraphs (23) and (24) of Code Section 31-7-75, unless such lease requires that:

(1) At least one member of the hospital authority will serve as a full voting member upon the governing body or local board of the business entity exercising control and management powers over the leased hospital; and

(2) The governing body or local board of the business entity exercising control and management powers over the leased hospital submits to the governing authority of each county in which the hospital is located, within 90 days after the close of the calendar year or that entity's fiscal year, a complete and detailed financial statement for that entity.

(c) Provisions of a lease required by subsection (b) of this Code section may not be renegotiated or otherwise altered or amended for the duration of such lease.



§ 31-7-75. Functions and powers

Every hospital authority shall be deemed to exercise public and essential governmental functions and shall have all the powers necessary or convenient to carry out and effectuate the purposes and provisions of this article, including, but without limiting the generality of the foregoing, the following powers:

(1) To sue and be sued;

(2) To have a seal and alter the same;

(3) To make and execute contracts and other instruments necessary to exercise the powers of the authority;

(4) To acquire by purchase, lease, or otherwise and to operate projects;

(5) To construct, reconstruct, improve, alter, and repair projects;

(6) To sell to others, or to lease to others for any number of years up to a maximum of 40 years, any lands, buildings, structures, or facilities constituting all or any part of any existing or hereafter established project. In the event a hospital authority undertakes to sell a hospital facility, such authority shall, prior to the execution of a contract of sale, provide reasonable public notice of such sale and provide for a public hearing to receive comments from the public concerning such sale. This power shall be unaffected by the language set forth in paragraph (13) of this Code section or any implications arising therefrom unless grants of assistance have been received by the authority with respect to such lands, buildings, structures, or facilities, in which case approval in writing as set forth in paragraph (13) of this Code section shall be obtained prior to selling or leasing to others within 20 years after completion of construction;

(7) To lease for any number of years up to a maximum of 40 years for operation by others any project, provided that the authority shall have first determined that such lease will promote the public health needs of the community by making additional facilities available in the community or by lowering the cost of health care in the community and that the authority shall have retained sufficient control over any project so leased so as to ensure that the lessee will not in any event obtain more than a reasonable rate of return on its investment in the project, which reasonable rate of return, if and when realized by such lessee, shall not contravene in any way the mandate set forth in Code Section 31-7-77 specifying that no authority shall operate or construct any project for profit. Any lessee shall agree in the lease to pay rent sufficient in each year to pay the principal of and the interest on any revenue anticipation certificates proposed to be issued to finance the cost of the construction or acquisition of any such project and to pay off or refinance, in whole or in part, any outstanding debt or obligation of the lessee (including any redemption or prepayment premium due thereon) which was incurred in connection with the acquisition and construction of facilities of such lessee and the amount necessary in the opinion of the authority to be paid each year into any reserve funds which the authority may deem advisable to be established in connection with the retirement of the proposed revenue anticipation certificates and the maintenance of the project. Any such lease shall further provide that the cost of all insurance with respect to the project and the cost of maintenance and repair thereof shall be borne by the lessee. In carrying out a refinancing plan with regard to any outstanding debt or obligation of the lessee which was incurred in connection with the acquisition and construction of facilities of such lessee, the authority may use proceeds of any revenue anticipation certificates issued for such purpose to acquire such outstanding debt or obligation, in whole or in part, and may itself or through a fiduciary or agent hold and pledge such acquired debt or obligation as security for the payment of such revenue anticipation certificates. The powers granted in this paragraph shall be unaffected by the language set forth in paragraph (13) of this Code section or any implications arising therefrom unless grants of assistance have been received by the authority with respect to such project, in which case approval in writing as set forth in paragraph (13) of this Code section shall be obtained prior to leasing to others within 20 years after completion of construction. Any revenues derived by the authority from any such lease shall be applied by the authority to the payment of any revenue anticipation certificates issued in connection with the acquisition and construction of the project and the payment, in whole or in part, of any outstanding debt or obligation of the lessee which was incurred in connection with the acquisition and construction of facilities of such lessee (including any redemption or prepayment premium due thereon) or to the payment of any other expenses incurred in connection with acquiring, financing, maintaining, expanding, operating, or equipping the project;

(8) To extend credit or make loans to others for the planning, design, construction, acquisition, or carrying out of any project, which credit or loans may be secured by such loan agreements, mortgages, security agreements, contracts, or other instruments or fees or charges, for a term not to exceed 40 years, and upon such terms and conditions as the authority shall determine reasonable in connection with such loans, including provisions for the establishment and maintenance of reserves and insurance funds, and in the exercise of powers granted by this Code section in connection with a project, to require the inclusion in any contract, loan agreement, security agreement, or other instrument such provisions for guaranty, insurance, construction, use, operation, maintenance, and financing of a project as the authority may deem necessary or desirable;

(9) To acquire, accept, or retain equitable interests, security interests, or other interests in any property, real or personal, by mortgage, assignment, security agreement, pledge, conveyance, contract, lien, loan agreement, or other consensual transfer in order to secure the repayment of any moneys loaned or credit extended by the authority;

(10) To establish rates and charges for the services and use of the facilities of the authority;

(11) To accept gifts, grants, or devises of any property;

(12) To acquire by the exercise of the right of eminent domain any property essential to the purposes of the authority;

(13) To sell or lease within 20 years after the completion of construction of properties or facilities operated by the hospital authority where grants of financial assistance have been received from federal or state governments, after such action has first been approved by the department in writing;

(14) To exchange, transfer, assign, pledge, mortgage, or dispose of any real or personal property or interest therein;

(15) To mortgage, pledge, or assign any revenue, income, tolls, charges, or fees received by the authority;

(16) To issue revenue anticipation certificates or other evidences of indebtedness for the purpose of providing funds to carry out the duties of the authority; provided, however, that the maturity of any such indebtedness shall not extend for more than 40 years;

(17) To borrow money for any corporate purpose;

(18) To appoint officers, agents, and employees;

(19) To make use of any facilities afforded by the federal government or any agency or instrumentality thereof;

(20) To receive, from the governing body of political subdivisions issuing the same, proceeds from the sale of general obligation bonds or other county obligations issued for hospital authority purposes;

(21) To exercise any or all powers now or hereafter possessed by private corporations performing similar functions;

(22) To make plans for unmet needs of their respective communities;

(23) To contract for the management and operation of the project by a professional hospital or medical facilities consultant or management firm. Each such contract shall require the consultant or firm contracted with to post a suitable and sufficient bond;

(24) To provide management, consulting, and operating services including, but not limited to, administrative, operational, personnel, and maintenance services to another hospital authority, hospital, health care facility, as said term is defined in Chapter 6 of this title, person, firm, corporation, or any other entity or any group or groups of the foregoing; to enter into contracts alone or in conjunction with others to provide such services without regard to the location of the parties to such transactions; to receive management, consulting, and operating services including, but not limited to, administrative, operational, personnel, and maintenance services from another such hospital authority, hospital, health care facility, person, firm, corporation, or any other entity or any group or groups of the foregoing; and to enter into contracts alone or in conjunction with others to receive such services without regard to the location of the parties to such transactions;

(25) To provide financial assistance to individuals for the purpose of obtaining educational training in nursing or another health care field if such individuals are employed by, or are on an authorized leave of absence from, such authority or have committed to be employed by such authority upon completion of such educational training; to provide grants, scholarships, loans or other assistance to such individuals and to students and parents of students for programs of study in fields in which critical shortages exist in the authority's service area, whether or not they are employees of the authority; to provide for the assumption, purchase, or cancellation of repayment of any loans, together with interest and charges thereon, made for educational purposes to students, postgraduate trainees, or the parents of such students or postgraduate trainees who have completed a program of study in a field in which critical shortages exist in the authority's service area; and to provide services and financial assistance to private not for profit organizations in the form of grants and loans, with or without interest and secured or unsecured at the discretion of such authority, for any purpose related to the provision of health or medical services or related social services to citizens;

(26) To exercise the same powers granted to joint authorities in subsection (f) of Code Section 31-7-72; and

(27) To form and operate, either directly or indirectly, one or more networks of hospitals, physicians, and other health care providers and to arrange for the provision of health care services through such networks; to contract, either directly or through such networks, with the Department of Community Health to provide services to Medicaid beneficiaries to provide health care services in an efficient and cost-effective manner on a prepaid, capitation, or other reimbursement basis; and to undertake other managed health care activities; provided, however, that for purposes of this paragraph only and notwithstanding the provisions of Code Section 33-3-3, as now or hereafter amended, a hospital authority shall be permitted to and shall comply with the requirements of Chapter 21 of Title 33 to the extent that such requirements apply to the activities undertaken by the hospital authority pursuant to this paragraph. No hospital authority, whether or not it exercises the powers authorized by this paragraph, shall be relieved of compliance with Article 4 of Chapter 18 of Title 50, relating to inspection of public records unless otherwise authorized by law. Any health care provider licensed under Chapter 30 of Title 43 shall be eligible to apply to become a participating provider under such a hospital plan or network which provides coverage for health care services which are within the lawful scope of his or her practice, provided that nothing contained in this Code section shall be construed to require any such hospital plan or network to provide coverage for any specific health care service.



§ 31-7-75.1. Proceeds of sale of hospital held in trust to fund indigent hospital care

(a) The proceeds from any sale or lease of a hospital owned by a hospital authority or political subdivision of this state, which proceeds shall not include funds required to pay off the bonded indebtedness of the sold hospital or any expense of the authority or political subdivision attributable to the sale or lease, shall be held by the authority or political subdivision in an irrevocable trust fund. Such proceeds in that fund may be invested in the same way that public moneys may be invested generally pursuant to general law, but money in that trust fund shall be used exclusively for funding the provision of hospital care for the indigent residents of the political subdivision which owned the hospital or by which the authority was activated or for which the authority was created. If the funds available for a political subdivision in that irrevocable trust fund are less than $100,000.00, the principal amount may be used to fund the provision of indigent hospital care; otherwise, only the income from that fund may be used for that care. Such funding or reimbursement for indigent care shall not exceed the diagnosis related group rate for that hospital in each individual case.

(b) In the event a hospital authority which sold or leased a hospital was activated by or created for more than one political subdivision or in the event a hospital having as owner more than one political subdivision is sold or leased by those political subdivisions, each such constituent political subdivision's portion of the irrevocable trust fund for indigent hospital care shall be determined by multiplying the amount of that fund by a figure having a numerator which is the population of that political subdivision and a denominator which is the combined population of all the political subdivisions which owned the hospital or by which or for which the authority was activated or created.

(c) For purposes of hospital care for the indigent under this Code section, the standard of indigency shall be that determined under Code Section 31-8-43, relating to standards of indigency for emergency care of pregnant women, based upon 125 percent of the federal poverty level.

(d) This Code section shall not apply to the following actions:

(1) A reorganization or restructuring;

(2) Any sale of a hospital, or the proceeds from that sale, made prior to April 2, 1986; and

(3) Any sale or lease of a hospital when the purchaser or lessee pledges, by written contract entered into concurrently with such purchase or lease, to provide an amount of hospital care equal to that which would have otherwise been available pursuant to subsections (a), (b), and (c) of this Code section for the indigent residents of the political subdivisions which owned the hospital, by which the hospital authority was activated, or for which the authority was created. However, the exception to this Code section provided by this paragraph shall only apply to:

(A) Hospital authorities that operate a licensed hospital pursuant to a lease from the county which created the appropriate authority; and

(B) Hospitals that have a bed capacity of more than 150 beds; and

(C) Hospitals located in a county in which no other medical-surgical licensed hospital is located; and

(D) Hospitals located in a county having a population of less than 45,000 according to the United States decennial census of 1990; and

(E) Hospitals operated by a hospital authority that entered into a lease-purchase agreement between such hospital and a private corporation prior to July 1, 1997.



§ 31-7-75.2. Exemption from disclosure for potentially commercially valuable plan, proposal, or strategy

Notwithstanding any other provision of law to the contrary, no Georgia nonprofit corporation in its operation of a hospital or other medical facility for the benefit of a governmental entity in this state and no hospital authority shall be required by Chapter 14 of Title 50 or Article 4 of Chapter 18 of Title 50 to disclose or make public any potentially commercially valuable plan, proposal, or strategy that may be of competitive advantage in the operation of the corporation or authority or its medical facilities and which has not been made public. This exemption shall terminate at such time as such plan, proposal, or strategy has either been approved or rejected by the governing board of such corporation or hospital authority. Except as provided in this Code section or as otherwise provided by law, hospital authorities shall comply with the provisions of Chapter 14 of Title 50 and Article 4 of Chapter 18 of Title 50.



§ 31-7-75.3. Home health agency services operated by hospitals

Repealed by Ga. L. 2007, p. 47, § 31(1)/SB 103, effective May 11, 2007.



§ 31-7-76. Procedure in event of failure of authority to perform minimum functions; determination of removal from office; appointments to fill vacancies created by removal

(a) The General Assembly declares that it is the intent of this article to provide a mechanism for the operation and maintenance of needed health care facilities in the several counties and municipalities of this state. It is the further intent of the General Assembly that, whenever an authority ceases to perform the minimum functions required for the continued operation and maintenance of needed health care facilities in the county or municipality, a procedure be made available to recognize the failure of the authority to perform these minimum functions and to provide for the orderly and responsible reorganization of the authority.

(b) Whenever it appears that an authority has ceased to perform the minimum functions required for the continued operation and maintenance of needed health care facilities in the county or municipality in which the authority is authorized to function, a petition may be filed in the superior court in the county requesting that the members of the authority be removed from office and that any vacancy created by a removal be filled as provided in Code Section 31-7-72 for the initial appointment of members of an authority. Each such petition shall be filed by one or more residents of the county in which the authority is authorized to function, or by the county governing authority, and shall be supported by petition of a number of residents of the county equal to 5 percent or more of the number of electors registered to vote in the general election last held in the county. In the case of an authority authorized to function solely within a municipality, the petition shall be filed by one or more residents of the municipality in which the authority is authorized to function, or by the municipal governing authority, and shall be supported by petition of a number of residents of the municipality equal to 5 percent or more of the number of electors registered to vote in the general election last held in the municipality.

(c) Upon the filing of any petition as provided in subsection (b) of this Code section, the judge of the superior court shall set a hearing to inquire into the merits of the petition not sooner than ten days nor later than 30 days from the date of filing of the petition. The hearing may be continued, in the discretion of the judge, on motion of any party.

(d) At each hearing held as provided in subsection (c) of this Code section, the judge, sitting without a jury, shall inquire into and determine the question of whether the authority has ceased to perform the minimum functions required for the continued operation and maintenance of needed health care facilities in the county or municipality. In making his determination the judge shall consider, but shall not be limited by, whether the authority has:

(1) Failed to establish and enforce rates and charges as provided in Code Section 31-7-77;

(2) Failed to take any reasonable action when the failure has the effect of jeopardizing repayment of principal or interest, when due, on revenue anticipation certificates issued by the authority;

(3) Failed to take any reasonable action when the failure has the effect of breaching a contract providing for continued maintenance and use of the authority's facilities and entered into with a county or municipality as provided in Code Section 31-7-85;

(4) Failed to make plans for unmet needs of the community as authorized by paragraph (22) of Code Section 31-7-75;

(5) Failed to make and file its annual report as provided in Code Section 31-7-90;

(6) Failed to adopt an annual budget as provided in Code Section 31-7-90;

(7) Failed to conduct the annual audit as provided in Code Section 31-7-91;

(8) Failed to report or publish the annual audit as provided in Code Section 31-7-92;

(9) Failed to hold at least one meeting in the preceding calendar quarter; or

(10) Failed to take any other action required pursuant to this article.

(e) After giving all parties an opportunity to be heard, the judge shall determine, based on the evidence presented, whether the clear and convincing weight of the evidence is that the authority has ceased to perform the minimum functions required for the continued operation and maintenance of needed health care facilities in the county or municipality. In the event the judge so decides, he shall order the immediate removal from office of the members of the authority, except that no member shall be removed who demonstrates to the satisfaction of the judge his good faith attempt to fulfill his duties as a member of the authority. In the event the court denies the petition, the petition shall be dismissed.

(f) Vacancies created pursuant to this Code section shall be filled in the same manner as provided in Code Section 31-7-72 for the initial appointment of members of an authority. Vacancies created by the expiration of the term or the resignation or disability of a member appointed pursuant to this Code section shall be filled as provided in Code Section 31-7-72 for the filling of vacancies.



§ 31-7-77. Prohibition on for-profit projects; rates and charges; utilization of revenues to pay certain obligations

(a) No authority shall operate or construct any project for profit. It shall fix rates and charges consistent with this declaration of policy and such as will produce revenues only in amounts sufficient, together with all other funds of the authority, to pay principal and interest on certificates and obligations of the authority, to provide for maintenance and operation of the project, and to create and maintain a reserve sufficient to meet principal and interest payments due on any certificates in any one year after the issuance thereof. The authority may provide reasonable reserves for the improvement, replacement, or expansion of its facilities or services.

(b) Notwithstanding subsection (a) of this Code section or any other provisions to the contrary, a joint hospital authority established pursuant to Code Section 31-7-72 which operates a hospital containing more than 900 licensed beds shall only utilize revenues to pay principal and interest on certificates and obligations of the authority, to pay pension plan obligations of the authority existing as of January 1, 2013, and for funding projects leased by the authority to a lessee pursuant to a contract entered into in accordance with paragraph (7) of Code Section 31-7-75; provided, however, that no more than 1 percent of revenues shall be utilized to pay for personnel costs for employees or contractors of the authority.



§ 31-7-78. Issuance and sale of negotiable revenue anticipation certificates

(a) Every authority is authorized to provide by resolution for the issuance and sale of negotiable revenue anticipation certificates for the purpose of:

(1) Paying all or any part of the cost of the acquisition, construction, alteration, repair, modernization, and other charges incident thereto in connection with any facilities or project;

(2) Paying all or any part of the cost of paying off or refinancing any outstanding debt or obligation of any nature owed by such authority or by persons who in furtherance of the authority's public purposes lease facilities from such authority pursuant to this article, provided that such outstanding debt or obligation was incurred in connection with the acquisition or construction of facilities of the authority or any such lessee; and

(3) Refunding outstanding certificates.

(b) In addition to paying from the proceeds of any revenue anticipation certificate issue interest accrued during the construction period of any project and other incidental and customary expenses such as those for engineering, inspections, and fiscal and legal services, the authority may fund as a part of such issue and set aside from the proceeds thereof an amount of money not exceeding 15 percent of the principal amount of such issue for the purpose of establishing a debt service reserve with respect to the principal and interest requirements of such issue. The authority may issue such types of certificates as it determines appropriate, including certificates on which principal and interest are payable:

(1) Exclusively from income or revenues of the operation of the authority financed with the proceeds of such certificates or together with such proceeds and grants from the federal government, or any instrumentality, or other person or corporation in aid of such projects;

(2) Exclusively from income and revenues of certain designated projects; or

(3) From revenues of the authority generally, including any debt service reserve established with a portion of the certificate proceeds.

Any such certificate may be additionally secured by the hypothecation of any revenues received from participating units or subdivisions and by mortgage of the project or any part thereof constituting real or personal property of the authority, except as prohibited by law.



§ 31-7-79. Liability on revenue certificates; tax exemption

Neither the members of an authority nor any person executing certificates on behalf of an authority shall be personally liable thereon by reason of the issuance thereof. The certificates and other obligations of an authority shall not be, and shall so state on the face thereof, a debt of the city, the county, the state or any political subdivision thereof, or any combination of subdivisions acting jointly as provided in this article. Certificates of any authority are declared to be issued for an essential public and governmental purpose and, together with interest thereon and income therefrom, shall be exempt from all taxes.



§ 31-7-80. Form and contents of revenue certificates; validity of signatures thereon

Certificates of an authority shall be authorized by its resolution and may be issued in one or more series and shall bear such date or dates; mature at such time or times; bear interest at such rate or rates not exceeding 9 percent per annum; be in such denomination or denominations; be in such form, either coupon or registered; carry such conversion or registration privileges; have such rank or priority; be executed in such manner; be payable in such medium of payment, at such place or places; and be subject to such terms of redemption, with or without premium, as such resolution, its trust indenture, or mortgage may provide. In the event that any of the members or officers of the authority whose signatures appear on any certificates or coupons shall cease to be such members or officers before the delivery of such certificates, such signatures shall nevertheless be valid and sufficient for all purposes.



§ 31-7-81. Confirmation and validation of revenue certificates

(a) Certificates of an authority shall be confirmed and validated in accordance with the procedure of Article 3 of Chapter 82 of Title 36; and, when validated, the judgment of validation shall be final and conclusive with respect to such certificates and against the authority issuing the same.

(b) In the event that the payments to be made by any city or county, under contract entered into between the authority and the subdivision, are pledged to the security or payment of revenue certificates sought to be validated, the hospital authority, as an integral part of the validation proceedings, shall have a right of action against the contracting subdivision or subdivisions for a declaratory adjudication of the validity and binding effect of the contract, the actual controversy therein being whether or not the contract is in all respects valid and binding upon the subdivision or subdivisions. The subdivision or subdivisions shall be made a party or parties to the action, and it shall be incumbent on the subdivisions to defend against an adjudication of the validity of such contract or be forever bound. Notice of the proceedings shall be included in the notice of validation hearing required to be issued and published by the clerk of the superior court in which such validation proceeding is pending. Any citizen resident in any subdivision which is a party to the contract may intervene in the validation proceedings at or before the time set for the validation hearing by order of the superior court and assert any ground or objection to the validity and binding effect of the contract on his own behalf and on behalf of the subdivision and all citizens, residents, and property owners thereof. An adjudication as to the validity of the contract, unexcepted to within the time provided for exceptions in Article 3 of Chapter 82 of Title 36, shall be conclusive and binding upon the subdivision or subdivisions and the resident citizens and property owners thereof.



§ 31-7-82. Enforcement of rights of revenue certificate holders; procedure in event of default

Obligations of an authority evidenced by certificates and trust indentures and mortgages executed in connection therewith may contain such provisions not inconsistent with law as shall be determined by the authority. The authority may in such instruments provide for pledging of all or any part of its gross or net fees, tolls, charges, revenues, and incomes and for mortgaging of all or any part of its real or personal property and may covenant against pledging any or all of its income, revenues, tolls, charges, or fees; and the authority may further provide for the disposition of proceeds realized from the sale of any mutilated certificates and necessary provisions as to payment and redemption of such certificates. Undertakings of an authority may likewise prescribe the procedure by which certificate holders may enforce rights against the authority and provide for such rights upon breach of any covenant, condition, or obligation of the authority. Trust indentures, mortgages, or deeds to secure debt executed by an authority may provide that, in the event of default by the authority in the payment of principal and interest on certificates or obligations or breach of any covenant, a trustee or trustees appointed under the terms of the indenture, mortgage, or deed to secure debt, which shall be a bank or trust company authorized to exercise trust powers, may take possession of and use, operate, and manage any project mortgaged as security for the repayment of any indebtedness of the authority and provide the terms and conditions upon which the trustee or trustees or holders of certificates may enforce any right relating to such certificates. Such trust indentures, mortgages, and deeds to secure debt may contain such provisions, not inconsistent with law, as may be deemed necessary or desirable by the authority.



§ 31-7-83. Investment of surplus moneys and moneys received through issuance of revenue certificates

Pending use for the purpose for which received, each hospital authority created by and under this article is authorized and empowered to invest all moneys or any part thereof received through the issuance and sale of revenue certificates of the authority in any securities which are legal investments or which are provided for in the trust indenture securing such certificates or other legal investments; provided, however, that such investments will be used at all times while held, or upon sale, for the purposes for which the money was originally received and no other. Contributions or gifts received by any authority shall be invested as provided by the terms of the contribution or gift or in the absence thereof as determined by the authority.



§ 31-7-84. Payment for authority's services and facilities; levy of tax by political subdivisions; compliance by authority with county budgetary procedures

(a) An authority shall have no power to tax, but upon the adoption of the resolution by the governing body or bodies of participating units or subdivisions as provided in this article and the execution of a contract for the use of facilities and services of the authority by political subdivisions or participating units as authorized in Code Section 31-7-85, provision shall be made annually by such participating units or political subdivisions contracting with an authority for the payment for the services and facilities of the authority used by the participating units or subdivisions or the residents thereof out of general funds of the participating units or subdivisions or out of tax revenues realized for the purpose of providing medical care or hospitalization for the indigent sick and others entitled to the use of the services and facilities of the authority.

(b) For the purpose of providing such tax revenues as specified above, there is authorized to be levied an ad valorem tax not exceeding seven mills, exclusive of all other taxes which may be levied by counties or by cities or by towns, from which revenues when realized there shall be appropriated annually sums sufficient to pay for the cost of the use of the services and facilities of authorities by participating subdivisions or the residents thereof pursuant to the provisions and covenants of the contract between such participating units and subdivisions and authorities. In determining the cost of such services and facilities furnished pursuant to such contract, there may be included, but without limiting same, the following:

(1) The cost of acquiring, constructing, altering, repairing, renovating, improving, and equipping projects; and

(2) Principal, interest, and sinking fund and other reserve requirements in connection with the issuance of revenue certificates, bonds, or obligations by authorities to finance, in whole or in part, the cost of projects and the payment of expenses incident thereto; the cost of operating, maintaining, and repairing such projects; and the cost of retiring, refinancing, or refunding any outstanding debt or other obligation of any nature incurred by such authorities.

(c) Whenever the fiscal operations of any county falling within the classification of this chapter are governed by any statutory budget law applicable to the fiscal affairs and budget of such county, the governing authorities of such county shall have full power and authority hereunder to require the hospital authority to conform, in whole or in part, to the same budgetary procedures as are made binding by statute upon the county government itself.



§ 31-7-85. Contracts with political subdivisions

(a) For the purpose of using such facilities, any city or county is authorized by action of its governing body to enter into contracts with an authority for such periods of time not exceeding 40 years as shall be necessary to provide for the continued maintenance and use of the facilities of an authority. Sums due and payable under such contract shall be determined from year to year during the period of such contract and no sums shall be paid for the services in excess of the amounts necessary to provide for the maintenance and operation of projects of authorities and such sums as shall be necessary to provide adequate and necessary facilities for medical care and hospitalization of the indigent sick, including reasonable reserves necessary for expansion and necessary for the payment of the cost of facilities of the projects, provided that any such contract may obligate a city or county or any combination thereof to pay for such services a fixed and definite minimum sum each year based or calculated upon the anticipated cost of such services including the cost and expense of making the facilities of the authority available for the furnishing and performance of such services. The contracts authorized under this Code section to be entered into between cities or counties or any combination thereof and an authority may provide for the conveyance or lease of any existing hospital facilities or projects to an authority created by any such cities or counties for a nominal consideration only, provided that such conveyance shall contain a clause providing that, upon dissolution of the authority, such hospital facilities or projects shall revert to the city or county conveying the same to the authority and provided, further, that no property so conveyed may be mortgaged or in any way given as security for an indebtedness of the authority; this limitation is not to be construed as limiting the right of the authority to pledge or hypothecate revenues which may be realized by the authority from the operation of any property so conveyed to the authority.

(b) When, in accordance with this article, any county shall activate a hospital authority for such county and such authority shall acquire or construct or shall make preparations to acquire or construct a hospital in the county, any municipality in the county shall be authorized to contract with the hospital authority for the care in such hospital of indigent sick or injured persons who are residents of the municipality either on a per-patient-per-day basis or for a fixed amount of money payable at such time as the contracting parties may agree upon; and any such contract may, at the election of such municipality, be binding upon it for a period of not exceeding 40 years. Such contract and the amount to be received by the hospital authority thereunder may be pledged by the hospital authority as security for the payment of the principal and interest of any bonds or revenue anticipation certificates which it may issue in order to acquire or construct the hospital.



§ 31-7-86. Manner of operating property conveyed or leased to authority

Any property conveyed or leased to an authority by cities or counties shall be operated by the authority to which the same is conveyed, together with other facilities of the authority, in accordance with this article and the resolution of the governing body or bodies or participating units.



§ 31-7-87. Hypothecation or mortgaging of purchased hospital facilities

Should an authority acquire by purchase existing hospital facilities of political subdivisions and pay the reasonable value therefor, nothing in this article shall be construed to prevent the hypothecation or mortgaging of such facilities as security for the repayment of any indebtedness which may be legally incurred by such authority.



§ 31-7-88. Payment of general obligations

Obligations of an authority other than certificates shall be payable from general funds of an authority and shall at no time be a charge against any special fund allocated to the payment of certificates except upon payment of current annual maturities and reserves required to be created under Code Section 31-7-77. The maturity of any such obligations shall not extend for more than 40 years.



§ 31-7-89. Procedure for dissolution; disposition of property

By joint action of the board of trustees of an authority and the governing bodies of participating units, authorities created under and pursuant to the terms of this article may be dissolved, provided that no such dissolution shall in any way impair the rights of third persons or the contracts of the authority with such third persons. Disposition to be made of the property of the authority upon dissolution shall be covered in any resolution adopted by the participating units and the board of trustees of the authority. At no time, however, shall any authority upon dissolution convey any of its property, except as may be otherwise authorized by law, to any private person, association, or corporation.



§ 31-7-89.1. "Control" defined; sale or lease by hospital authority subject to requirements of Article 15 of this chapter

(a) As used in this Code section, the term "control" means ownership of 50 percent or more of the assets of the entity in question or the ability to influence significantly the operations or decisions of the entity in question.

(b) The sale or lease of assets of a hospital owned or operated by a hospital authority to an individual, business corporation, general partnership, limited partnership, limited liability company, limited liability partnership, joint venture, nonprofit corporation, hospital authority, or any other for profit or not for profit entity shall be subject to the notice, hearing, certification, enforcement, and other requirements of Article 15 of this chapter which are applicable to dispositions of nonprofit hospitals to acquiring entities if the disposition of assets constitutes a sale or lease of 50 percent or more of the assets of a hospital having a permit under this chapter or constitutes a sale or lease which, when combined with one or more transfers between the same or related parties occurring within a period of five years, constitutes a sale or lease of 50 percent or more of the assets of a hospital having a permit under this chapter; provided, however, that the provisions of this Code section shall not apply to the restructuring of a hospital owned by a hospital authority involving a lease of assets to any not for profit or for profit entity which has a principal place of business located in the same county where the main campus of the hospital in question is located and which is not owned, in whole or in part, or controlled by any other for profit or not for profit entity whose principal place of business is located outside such county.

(c) Notwithstanding the provisions of subsection (b) of this Code section, the sale or lease of assets of a hospital owned or operated by a hospital authority to another hospital authority whose area of operation is a county contiguous to the county in which is located the hospital whose sale or lease is proposed shall not be subject to the requirements of Article 15 of this chapter.

(d) Notwithstanding any other provision of this article to the contrary, a hospital authority which is located in a county having a population of 50,000 or fewer, according to the United States decennial census of 1990 or any future such census, may locate a project outside that hospital authority's area of operation if such location is in a county which is contiguous to the county of such hospital authority's area of operation.



§ 31-7-90. Annual report; budget

The board of trustees of each authority created under this article shall file with the governing body or bodies of political subdivisions or participating units, on forms prescribed by the department, an annual report of the activities of the authority and shall annually consider and adopt as a part of such report a budget, which budget shall be filed with the annual report. The board of trustees may hold a public hearing on the budget, and representatives of any governing body within the area of operation of the authority or any other person having an interest in such budget shall have the right to be heard with respect to any matter covered by the report of the board of trustees or by the budget.



§ 31-7-90.1. Community benefit report; report disclosing member ownership in entities transacting business with authority

(a) Each hospital authority created by and under this article shall annually prepare a community benefit report disclosing the cost of indigent and charity care provided by such authority for the preceding year not later than 90 days after the close of the fiscal or calendar year. Such report provided for in this Code section shall include a statement of the cost and type of indigent and charity care provided by the authority, including the number of indigent persons served, categorization of those persons by county of residence, as well as the cost of indigent and charity care provided in dollars. Such community benefit report shall be filed with the clerk of superior court of the county in which the authority's hospital is located, as well as with the governing body or bodies of such authority's participating units.

(b) Each hospital authority created by and under this article shall also annually prepare a report indicating any entity in which a member or member's family has a direct or indirect ownership of assets or stock constituting between 10 percent and 25 percent which transacted business with the authority during the previous year. Such report shall be filed with the clerk of superior court of the county in which the authority's hospital is located, as well as with the governing body or bodies of such authority's participating units.



§ 31-7-91. Required annual audit

Each hospital authority created by and under this article shall ensure that an annual audit of the financial affairs, books, and records of such authority is conducted at the end of each fiscal year for the preceding year. Each hospital authority shall obtain either a certified public accountant or a firm of certified public accountants to conduct such audit. The auditor so appointed shall perform the audit in accordance with generally accepted accounting principles and shall submit a complete and final report and audit to the authority not later than 90 days after the close of the fiscal year. All audits provided for in this Code section shall be certified to and shall include, but in no way be limited to, a full and complete audit containing a balance sheet, profit and loss statement, and statement of receipts and disbursements.



§ 31-7-92. Filing of audits

All final audits provided for in Code Section 31-7-91 shall be reproduced in sufficient number and copies of the audit shall be filed with the clerk of the superior court in the county where any hospital is operated by a hospital authority and in the office of the clerk of the superior court of any county that is a participating unit of the authority. In the event any hospital is operated by a municipal hospital authority, the audit required by this Code section to be filed with the office of the clerk of the superior court shall be filed in the office of city clerk, clerk of council, clerk of the board of aldermen, or clerk of the governing body of the municipality, in lieu of being filed with the clerk of the superior court.



§ 31-7-93. Failure to provide for audit

In the event any hospital authority shall fail or refuse to provide for an annual audit and have such audit prepared and filed as set forth in Code Sections 31-7-91 and 31-7-92, any taxpayer of any participating unit of such authority or the governing authority of such unit may petition the superior court of the county wherein the authority operates a hospital to require the authority to have such audit prepared and filed as provided by the above Code sections. The judge of such court shall set a time for the hearing on such petition and after notice to the authority shall hear and determine the petition. If it is determined that the authority has failed to comply with the requirements for the preparation and filing of the audit, the judge shall pass such orders as are necessary to effectuate compliance with such requirements. In the event the authority fails to have an audit prepared and filed as required by court order, the members of the authority shall be subject to contempt proceedings by the court as provided by law.



§ 31-7-94. Grants to hospital authorities

The state is authorized to make grants, as funds are available, to hospital authorities for public health purposes, provided that any funds so granted shall be distributed to and among the various public hospital authorities in the state in proportion to the number of hospital beds operated by each such hospital authority at the end of the calendar year preceding the grant. Funds shall be distributed to public hospitals operated by consolidated governments in the same manner as to authority hospitals prescribed in this Code section. Grants made by the state pursuant to this Code section shall be administered by the Department of Community Health in accordance with such rules, regulations, and procedures as it shall deem necessary for effective administration of such grants.



§ 31-7-94.1. Short title; legislative findings; certification of rural hospitals for grant eligibility; rules and regulations

(a) This Code section shall be known and may be cited as the "Rural Hospital Assistance Act."

(b) The General Assembly finds that hospital authorities are created under Code Section 31-7-72 in and for each county and municipal corporation of the state in order to promote public health goals of the state. The General Assembly further finds that many hospitals in rural counties, whether or not they are owned or operated by hospital authorities, are in desperate financial straits. In order to preserve the availability of primary health care services provided by such hospitals to residents of rural counties, the General Assembly has determined that a program of state grants is necessary and recommends funds be made available to such hospitals. These grants will be conditioned upon those hospitals continuing to furnish essential health care services to residents in their areas of operation as well as engaging in the long-range planning and any restructuring which may be required for those hospitals to survive by devising cost-effective and efficient health care systems for meeting local health care needs.

(c) As used in this Code section, the term:

(1) "Department of Community Health" means the Department of Community Health created under Chapter 2 of this title.

(2) "Hospital" means an institution which has a permit as a hospital issued under this chapter.

(3) "Rural county" means a county having a population of less than 35,000 according to the United States decennial census of 1990 or any future such census; provided, however, that for counties which contain a military base or installation, the military personnel and their dependents living in such county shall be excluded from the total population of such county for purposes of this definition.

(4) "Rural hospital" means a hospital which has been certified by the Department of Community Health as:

(A) Being located in a rural county;

(B) Participating in both Medicaid and medicare and accepting both Medicaid and medicare patients;

(C) Providing health care services to indigent patients; and

(D) Maintaining a 24 hour emergency room.

(d) A rural hospital may apply for a grant available under subsection (e) of this Code section if it has been certified by the Department of Community Health as:

(1) A rural hospital;

(2) Having submitted a grant application which includes:

(A) A problem statement indicating the problem the rural hospital proposes to solve with the grant funds;

(B) The goals of the proposed solution;

(C) The organizational structure, financial system, and facilities that are essential to the proposed solution;

(D) The projected longevity of the proposed solution after the grant funds are expended;

(E) Evidence of collaboration with other community health care providers in achieving the proposed solution;

(F) Evidence that funds for the proposed solution are not available from another source;

(G) Evidence that the grant funds would assist in returning the hospital to an economically stable condition or that any plan for closure or realignment of services involves development of innovative alternatives for the discontinued services;

(H) Evidence of a satisfactory record-keeping system to account for grant fund expenditures within the rural county;

(I) A community health survival plan describing how the plan was developed, the goals of the plan, the links with existing health care providers under the plan, the implementation process including quantification of indicators of the hospital's financial well-being, measurable outcome targets, and the current condition of such hospital; and

(J) Such additional evidence as the Department of Community Health may require to demonstrate the feasibility of the proposed solution for which grant funds are sought.

(e) Notwithstanding the provisions of Code Section 31-7-94, the Department of Community Health is authorized to make grants to rural hospitals certified as meeting the requirements of subsection (d) of this Code section. Grants to rural hospitals owned or operated by hospital authorities may be for any of the following purposes:

(1) Infrastructure development, including, without being limited to, facility renovation or equipment acquisition; provided, however, that the amount granted to any qualified hospital may not exceed the expenditure thresholds that would constitute a new institutional health service requiring a certificate of need under Chapter 6 of this title and the grant award may be conditioned upon obtaining local matching funds;

(2) Strategic planning, including, without being limited to, strategies for personnel retention or recruitment, development of an emergency medical network, or the development of a collaborative and integrated health care delivery system with other health care providers, and the grant award may be conditioned upon obtaining local matching funds for items such as telemedicine, billing systems, and medical records. For the purposes of this paragraph, the maximum grant to any grantee shall be $200,000.00;

(3) Nontraditional health care delivery systems, excluding operational funds and purposes for which grants may be made under paragraph (1) or (2) of this subsection. For the purposes of this paragraph, the maximum grant to any grantee shall be $1.5 million; or

(4) The provision of 24 hour emergency room services open to the general public.

Any grants to certified rural hospitals which are not owned or operated by hospital authorities shall be limited to the purpose described in paragraph (4) of this subsection.

(f) In awarding grants under this Code section, the Department of Community Health may give priority to any otherwise eligible rural hospital which meets the definition of a "necessary provider" as specified in the state's "Rural Healthcare Plan" of May, 1998.

(g) The Department of Community Health shall be authorized to certify rural hospitals as provided in subsection (d) of this Code section and shall adopt regulations to implement its powers and duties under this Code section.



§ 31-7-95. Funding of medical education provided by hospital authorities and designated teaching hospitals

(a) As used in this Code section, the term:

(1) "Designated teaching hospital" means a teaching hospital operated by other than a hospital authority, which hospital agrees to contract with the state to offer or continue to offer a residency program approved by the American Medical Association, which program has at least 50 residents and which hospital operates a 24 hour, seven-day-per-week emergency room open to the public and which hospital files a semiannual statistical report consistent with those filed by other state funded tertiary, neonatal, obstetrical centers with the Department of Community Health.

(2) "Hospital authority" means a hospital authority operating a teaching hospital which offers a residency program approved by the American Medical Association.

(3) "Resident" means a physician receiving medical education and training through a teaching hospital operated by a hospital authority or designated teaching hospital.

(b) The General Assembly finds that the major hospital authorities and designated teaching hospitals in this state provide a valuable service benefiting the entire state by operating teaching hospitals which provide necessary medical education and training for physicians; this service is provided through residency programs offered by these teaching hospitals. By the provision of residency programs operated by state teaching hospitals, the state has recognized its responsibility to fund the cost of training physicians; and it is the purpose of this Code section to recognize that the state has a similar responsibility when the medical education and training are provided by teaching hospitals operated by hospital authorities or by designated teaching hospitals.

(c) For each resident receiving medical education and training through a teaching hospital operated by a hospital authority or designated teaching hospital, the Department of Community Health shall pay no more than $10,000.00 per annum to the hospital authority or designated teaching hospital. Such payments shall be made based upon certifications by the hospital authorities or designated teaching hospitals to the Department of Community Health. The Department of Community Health is authorized to designate the Georgia Board for Physician Workforce to promulgate rules and regulations specifying procedures for making the certifications provided for in this Code section and to establish a procedure for making payments to hospital authorities and designated teaching hospitals as provided in this Code section.

(d) The funds necessary to carry out this Code section shall derive from funds appropriated for such purpose to the Department of Community Health. In the event the funds appropriated by the General Assembly are insufficient to fund the full amount payable to hospital authorities or designated teaching hospitals under subsection (c) of this Code section, the amount otherwise payable thereunder shall be reduced pro rata in accordance with the funds actually appropriated for such purpose. The Department of Community Health shall have the authority to promulgate rules and regulations to carry out the provisions of this Code section. No additional teaching hospitals will be added until such funds have been made available for any additional teaching hospitals.

(e) Nothing in this Code section shall be construed to amend, modify, supersede, or repeal Chapter 10 of Title 49.



§ 31-7-96. Construction of article

This article, being necessary for the welfare of the citizens of the state, shall be liberally construed to effect the purposes hereof; and insofar as this article may be inconsistent with any other law, whether by charter of any political subdivision of the state or otherwise, this article shall be controlling.






Article 5 - Residential Care Facilities for the Elderly Authorities

§ 31-7-110. Short title

This article shall be known and may be cited as the "Residential Care Facilities for the Elderly Authorities Act."



§ 31-7-111. Findings; declaration of policy

(a) It is found, determined, and declared that:

(1) There exists in this state a seriously inadequate supply of and a critical need for facilities which can furnish the comprehensive services required by elderly persons in a single location, including, without limitation, residential care and the types of services provided in skilled nursing homes, intermediate care homes, assisted living communities, and personal care homes (hereinafter referred to as "residential care facilities for the elderly");

(2) The aforesaid shortage of residential care facilities for the elderly is threatening to the safety, health, convenience, and welfare of certain elderly citizens; and

(3) An adequate supply of residential care facilities for the elderly to provide the special facilities and services needed by elderly persons cannot be provided through the ordinary operation of private enterprise, and therefore the involvement of a public agency, as is contemplated in this article, in such an undertaking would not be competitive with private enterprise.

Accordingly, it is determined that it is a valid public purpose, as a matter of public health, safety, convenience, and welfare, to assist in providing residential care facilities for the elderly.

(b) It is further found and declared that the creation of the authorities, as provided in this article, in the cities and counties of this state and the carrying out by such authorities of the corporate powers conferred in this article in connection with providing an adequate supply of residential care facilities for the elderly are in all respects for the benefit of the people of this state and a public purpose within the meaning of the Constitution of Georgia in that:

(1) Providing an adequate supply of residential care facilities for the elderly for the people of this state is necessary to the public health and welfare; and

(2) The development and stimulation of trade and commerce in this state is vital to the public welfare, creates employment opportunities, and lessens unemployment and underemployment.



§ 31-7-112. Definitions

As used in this article, the term:

(1) "Authority" means each public corporation created pursuant to this article.

(2) "Cost of project" includes:

(A) All costs of construction, purchase, or other form of acquisition;

(B) All costs of real or personal property required for the purposes of the project and of all facilities related thereto and the cost of extinguishing any liens or security interests related to the property so acquired, including land and any rights or undivided interest therein; easements, franchises, water rights, fees, permits, approvals, licenses, and certificates; the securing of such franchises, permits, approvals, licenses, and certificates; and the preparation of applications therefor;

(C) Costs of all machinery, equipment, initial fuel, and other supplies required for the project;

(D) Financing charges, interest prior to and during construction and for six months thereafter;

(E) Costs of engineering, architectural, and legal services;

(F) Fees paid to fiscal agents for financial and other advice or supervision;

(G) Costs of plans and specifications and all expenses necessary or incidental to the construction, purchase, or acquisition of the project or to determining the feasibility or practicability of the project; and

(H) Administrative expenses and such other expenses as may be necessary or incidental to the financing authorized in this article.

There may also be included, as part of the cost of a project, the repayment of any loans made for the advance payment of any part of such cost, including interest thereon at rates to be determined by the authority, which loans are authorized if made payable solely from the proceeds of the authority's bonds or notes or revenues to be received in connection with the leasing, sale, or financing of the project. The cost of a project may also include a fund or funds for the creation of a debt service reserve, a renewal and replacement reserve, and such other reserves as may be reasonably required by the authority with respect to the financing and operation of any project and as may be authorized by any bond resolution or trust agreement or indenture pursuant to the provisions of which the issuance of any such bonds may be authorized. Any obligation or expense incurred for any of the foregoing purposes shall be paid or reimbursed as a part of the cost of the project out of the proceeds of revenue bonds or notes issued under this article.

(3) "County" means any county of this state.

(4) "Eligible persons" means persons who have reached the age of 62 years and who have need for housing which provides the special facilities and services required by elderly persons and who meet the criteria for eligibility set forth in rules and regulations which are from time to time promulgated by the authority pursuant to the grant of authority so to do which is contained in subsection (b) of Code Section 31-7-114.

(5) "Governing body" means the elected or duly appointed officials constituting the governing body of each municipal corporation and county in this state.

(6) "Municipal corporation" means each city and town in this state.

(7) "Project" or "residential care facility for the elderly" means:

(A) Any one or more buildings or structures to be used in providing at a single location the comprehensive services required by the elderly, including, without limitation, residential care and the types of services provided in skilled nursing homes, intermediate care homes, assisted living communities, and personal care homes supplied with all necessary or useful furnishings, machinery, equipment, parking facilities, landscaping, and facilities for outdoor storage, all as determined by the authority, which determination shall be final and not subject to review; provided, however, that no single project or residential care facility shall be required to render all types of services and levels of care referred to above. There may be included as part of any such project all improvements necessary to the full utilization thereof, including, without limitation, site preparation; roads and streets; sidewalks; water supply; outdoor lighting; belt line railroad; railroad sidings and lead tracks; bridges; causeways; terminals for railroad, automotive, and air transportation; transportation facilities incidental to the project; and the dredging and improving of harbors and waterways. However, none of the aforementioned improvements shall be the primary purpose of any project;

(B) The acquisition, construction, leasing, or equipping of new residential care facilities for the elderly or the improvement, modification, acquisition, expansion, modernization, leasing, equipping, or remodeling of existing residential care facilities for the elderly located or to be located within the area of operation of the authority; and

(C) The acquisition, construction, improvement, or modification of any property, real or personal, which any qualified sponsor might desire to use, acquire, or lease in connection with the operation of any project located or to be located within the area of operation of the authority.

(8) "Qualified sponsor" means any nonprofit corporation which has met criteria established by the authority and which has undertaken to provide residential care facilities for the elderly which will be available for sale or rent to eligible persons.



§ 31-7-113. Creation of Residential Care Facilities for the Elderly Authority in each county and municipality; board of directors

(a) There is created in and for each county and municipal corporation in this state a public body corporate and politic to be known as the "Residential Care Facilities for the Elderly Authority" of such county or municipal corporation.

(b) Each authority shall consist of a board of seven directors to be appointed by resolution of the governing body of such county or municipal corporation for initial terms of two, four, and six years and thereafter for staggered terms of six years. The governing body of the municipality or county shall initially elect two directors for two years, two directors for four years, and three directors for six years; and thereafter the terms of all directors shall be six years. If at the end of any term of office of any director a successor thereto shall not have been elected, the director whose term of office shall have expired shall continue to hold office until his successor shall be so elected. A majority of the directors shall constitute a quorum but no action may be taken by the board without the affirmative vote of a majority of the full membership of the board.

(c) The directors shall be taxpayers residing in the county or municipal corporation for which the authority is created, and their successors shall be appointed as provided by the resolution described in subsection (b) of this Code section. No director shall be an officer or employee of the county or municipal corporation. The directors shall elect one of their number as chairman and another as vice-chairman and shall also elect a secretary and a treasurer or a secretary-treasurer, any of whom may but need not be a director. The directors shall receive no compensation for their services but shall be reimbursed for their actual expenses incurred in the performance of their duties.

(d) No authority shall transact any business or exercise any powers under this article until the governing body of the county or municipal corporation shall, by proper resolution, declare that there is a need for an authority to function in such county or municipal corporation. A copy of the resolution shall be filed with the Secretary of State, who shall maintain a record of all authorities activated under this article.

(e) The authority may make bylaws and regulations for its governance and may delegate to one or more of its officers, agents, and employees such powers and duties as may be deemed necessary and proper. The authority shall have perpetual existence.



§ 31-7-114. Powers of authorities

(a) Each authority shall have all of the powers necessary or convenient to carry out and effectuate the purposes and provisions of this article, including, but without limiting the generality of the foregoing, the power:

(1) To bring and defend an action;

(2) To adopt and amend a corporate seal;

(3) To make and execute contracts and other instruments necessary to exercise the powers of the authority, any of which contracts may be made with the county in which the authority is located or with any one or more municipal corporations in such county; and each such county and all municipal corporations therein are authorized to enter into contracts with each authority;

(4) To receive and administer gifts, grants, and devises of any property and to administer trusts;

(5) To acquire by purchase, gift, or construction any real or personal property desired to be acquired by the authorities as part of any project or for the purpose of improving, extending, adding to, reconstructing, renovating, or remodeling any project or part thereof already acquired, or for the purpose of demolition to make room for such project or any part thereof;

(6) To purchase, sell, lease, exchange, transfer, assign, pledge, mortgage, or dispose of, or grant options for any such purposes, any real or personal property or interest therein;

(7) To mortgage, convey, pledge, or assign any properties, revenues, income, tolls, charges, or fees owned, received, or to be received by the authority;

(7.1) To invest and reinvest the funds of the authority in any investment which a domestic insurer may lawfully invest in, to determine the allocation of funds among investments, and to purchase, hold, sell, assign, transfer, and dispose of any securities and other investments in which funds of the authority have been invested, any proceeds of any investments, and any money belonging to the authority;

(7.2) To provide grants, scholarships, loans, or other assistance to students pursuing a course of study relating to gerontology with particular emphasis on residential care and housing facilities for the elderly, subject to such bylaws and regulations as may be made by the authority;

(8) To appoint officers and retain agents, engineers, attorneys, fiscal agents, accountants, and employees and to provide for their compensation and duties;

(9) To extend credit or make loans to any qualified sponsor for the planning, design, construction, acquisition, or carrying out of any project, which credit or loans shall be secured by loan agreements, mortgages, security agreements, contracts, and all other instruments or fees or charges, upon such terms and conditions as the authority shall determine to be reasonable, including provision for the establishment and maintenance of reserves and insurance funds; and, in the exercise of powers granted by this Code section in connection with a project for a qualified sponsor, to require the inclusion in any contract, loan agreement, security agreement, or other instrument such provisions for guaranty, insurance, construction, use, operation, maintenance, and financing of the project as the authority may deem necessary or desirable;

(10) To acquire, accept, or retain equitable interests, security interests, or other interest in any property, real or personal, by mortgage, assignment, security agreement, pledge, conveyance, contract, lien, loan agreement, or other consensual transfer in order to secure the repayment of any moneys loaned or credit extended by the authority;

(11) To construct, acquire, own, repair, remodel, maintain, extend, improve, and equip projects located on land owned or leased by the authority or land owned or leased by others and to pay all or part of the cost of any such project from the proceeds of revenue bonds of the authority or from any contribution or loans by a qualified sponsor, all of which the authority is authorized to receive, accept, and use;

(12) To borrow money and to issue its revenue bonds and bond anticipation notes from time to time and use the proceeds thereof for the purpose of paying all or part of the cost of any project, including the cost of extending, adding to, or improving such project or for the purpose of refunding or refinancing any such bonds of the authority theretofore issued or any other outstanding obligations of the authority; and otherwise to carry out the purposes of this article and to pay all other costs of the authority incident to, or necessary and appropriate to, such purposes, including the provision of moneys to be paid into any fund or funds to secure such bonds and notes; provided, however, that all such bonds and notes shall be issued in accordance with the procedures and subject to the limitations set forth in subsections (a) through (h) of Code Section 31-7-116;

(13) To pledge, mortgage, convey, assign, hypothecate, or otherwise encumber any property, real or personal, of the authority as security for repayment of authority obligations and to execute any trust agreement, indenture, or security agreement containing any provisions not in conflict with law, which trust agreement, indenture, or security agreement may provide for foreclosure or forced sale of any property of the authority upon default on such obligations either in payment of principal or interest or in the performance of any term or condition contained in the agreement or indenture. The state on behalf of itself and each county, municipal corporation, political subdivision, or taxing district therein waives any right that it or such county, municipal corporation, political subdivision, or taxing district may have to prevent the forced sale or foreclosure of any property of the authority so mortgaged or encumbered; and any such mortgage or encumbrance may be foreclosed in accordance with law and the terms thereof; and

(14) To do all things necessary or convenient to carry out the powers expressly conferred by this article.

(b) The authority shall adopt and promulgate rules and regulations which establish and prescribe criteria for determining eligible persons and qualified sponsors for the purposes of this article.



§ 31-7-115. Lease or sale of projects

No project acquired under this article shall be operated by an authority, any municipal corporation, county, or other governmental subdivision; but such projects shall be leased or sold to one or more qualified sponsors. If revenue bonds or other obligations are to be issued to pay all or part of the cost of such project, the project must be so leased or the contract for its sale entered into prior to or simultaneously with the issuance of such bonds or obligations unless the proceeds of the revenue bonds or other obligations are to be loaned to a qualified sponsor in connection with the development of a project, in which case an appropriate loan agreement shall be entered into prior to or simultaneously with the issuance of such bonds or obligations. If the project is sold, the purchase price may be paid at one time or in installments falling due over not more than 40 years from the date of transfer of possession. The lessee or purchaser shall be required to pay all costs of operating and maintaining the leased or purchased property and to pay rentals or installments in amounts sufficient to pay the principal of and interest and premium, if any, on all of its bonds and other obligations as the principal and interest become due.



§ 31-7-116. Provisions contained in obligations and security for obligations; procedures for issuance of bonds and bond anticipation notes; interest rates; limitations and conditions

(a) The obligations of any authority evidenced by bonds, bond anticipation notes, trust indentures, deeds to secure obligations, security agreements, or mortgages executed in connection therewith may contain such provisions not inconsistent with law as shall be determined by the board of directors of the authority. Such instruments may provide for the pledging of all or any part of the revenues of the authority and for the mortgaging, encumbering, or conveying of all or any part of its real or personal property; may covenant against pledging any or all of its revenues, income, or charges; and may further provide for the disposition of proceeds realized from the sale of any bonds and bond anticipation notes, for the replacement of lost, destroyed, stolen, or mutilated bonds and notes and for the payment and redemption of such bonds and notes. Undertakings of an authority may prescribe the procedure by which bondholders and noteholders may enforce rights against the authority and may provide for rights upon breach of any covenant, condition, or obligation of the authority. Bonds, resolutions, trust indentures, mortgages, or deeds to secure obligations executed by an authority and bond anticipation notes executed by an authority may contain such provisions not otherwise contrary to law as the authority shall deem necessary or desirable.

(b) The proceeds derived from the sale of any bonds or bond anticipation notes issued by an authority shall be held and used for the ultimate purpose of paying, directly or indirectly as permitted in this article, all or part of the cost of any project or for the purpose of refunding any bond anticipation notes issued in accordance with this article or refunding any previously issued bonds of the authority.

(c) All bonds and bond anticipation notes issued by an authority shall be revenue obligations of such authority and may be made payable out of any revenues or other receipts, funds, or moneys of the authority, subject only to any agreements with the holders of other bonds or bond anticipation notes or to particular security agreements pledging any particular revenues, receipts, funds, moneys, or other property.

(d) Issuance by any authority of one or more series of bonds or bond anticipation notes for one or more purposes shall not preclude the authority from issuing other bonds or notes in connection with the same project or in connection with any other projects; provided, however, that the proceeding wherein any subsequent bonds or bond anticipation notes shall be issued shall recognize and protect any prior pledge or mortgage made in any prior security agreement or made for any prior issue of bonds or bond anticipation notes unless, in the resolution authorizing such prior issue, the right is expressly reserved to the authority to issue subsequent bonds or bond anticipation notes on a parity with such prior issue.

(e) An authority shall have the power and is authorized, whenever revenue bonds of the authority shall have been validated as provided in this article, to issue from time to time its notes in anticipation of the issuance of such bonds as validated and to renew from time to time any such notes by the issuance of new notes, whether the notes to be renewed have or have not matured. The authority may issue notes only to provide funds which would otherwise be provided by the issuance of the bonds as validated. The notes may be authorized, sold, executed, and delivered in the same manner as bonds. As with its bonds, an authority may sell such notes at public or private sale. Any resolution or resolutions authorizing notes of an authority or any issue thereof may contain any provisions which an authority is authorized to include in any resolution or resolutions authorizing bonds of an authority or any issue thereof, and an authority may include in any notes any terms, covenants, or conditions which it is authorized to include in any bonds. Validation of such bonds shall be a condition precedent to the issuance of such notes, but it shall not be required that such notes be judicially validated. Bond anticipation notes shall not be issued in an amount exceeding the par value of the bonds in anticipation of which they are to be issued.

(f) The interest rate on or rates to be borne by any bonds, notes, or obligations issued by the authority shall be fixed by the board of directors of the authority and any limitations with respect to interest rates found in Article 3 of Chapter 82 of Title 36 or in the usury laws of this state shall not apply to obligations issued under this article.

(g) All revenue bonds issued by an authority under this article shall be issued and validated under and in accordance with the procedure therefor set forth in Article 3 of Chapter 82 of Title 36, as heretofore and hereafter amended, except as specifically set forth in this subsection:

(1) Revenue bonds issued by an authority may be in such form, either coupon or fully registered, or both coupon and fully registered, and may be subject to such exchangeability and transferability provisions as the bond resolution authorizing the issuance of such bonds or any indenture or trust agreement may provide;

(2) The signature of the clerk of the superior court in which any bonds are validated on the certificate of validation of such bonds may be affixed by facsimile or by manual execution; such entry shall be original evidence of the fact of the validation of any bond and shall be received as original evidence in any court in this state;

(3) In lieu of specifying the rate or rates of interest which revenue bonds to be issued by an authority are to bear, the notice to the district attorney or the Attorney General and the notice to the public of the time, place, and date of the validation hearing may state that the bonds when issued will bear interest at a rate not exceeding a maximum per annum rate of interest specified in such notices or, in the event the bonds are to bear different rates of interest for different maturity dates, that none of such rates will exceed the maximum rate specified in the notices. Nothing contained in this paragraph shall be construed as prohibiting or restricting the right of the authority to sell such bonds at a discount, even if in so doing the effective interest cost resulting therefrom would exceed the maximum per annum interest rate specified in such notices; and

(4) The term "cost of project" shall have the meaning prescribed in paragraph (2) of Code Section 31-7-112 whenever referred to in bond resolutions of an authority, bonds and bond anticipation notes issued by an authority, or notices and proceedings to validate such bonds.

(h) Before issuing any bonds to finance any project, the authority shall obtain from the qualified sponsor of the project an undertaking that only eligible persons will be permitted to use or acquire any of the facilities constituting a part of the project or to enjoy or benefit from any of the services to be rendered in connection with any such project.

(i) No bonds or bond anticipation notes except refunding bonds shall be issued by an authority under this article unless its board of directors shall adopt a resolution finding that the project for which such bonds or notes are to be issued will promote the objectives stated in subsection (b) of Code Section 31-7-111 and will increase or maintain employment in the territorial area of such authority. Nothing contained in this Code section shall be construed as permitting any authority created under this article or any qualified sponsor to finance, construct, or operate any project without obtaining any certificate of need or other approval, permit, or license which, under the laws of this state, is required in connection therewith.



§ 31-7-117. Liability for bonds or other obligations

No bonds or other obligations of and no indebtedness incurred by any authority shall constitute an indebtedness or obligation of the state or any county, municipal corporation, or political subdivision thereof; nor shall any act of any authority in any manner constitute or result in the creation of an indebtedness of the state or any such county, municipal corporation, or political subdivision. All such bonds and obligations shall be payable solely from the revenues therein pledged to such payment, including pledged rentals, sales proceeds, insurance proceeds, and condemnation awards. No holder or holders of any such bonds or obligations shall ever have the right to compel any exercise of the taxing power of the state or any county, municipal corporation, or political subdivision thereof nor to enforce the payment thereof against any property of the state or any such county, municipal corporation, or political subdivision.



§ 31-7-118. Exemption from taxation

(a) Each authority created under this article is created for nonprofit and public purposes, and it is found, determined, and declared that:

(1) The creation of each such authority and the carrying out of its corporate purposes are in all respects for the benefit of the people of this state;

(2) The authority is an institution of purely public charity and will be performing an essential governmental function in the exercise of the powers conferred upon it by this article; and for such reasons, the state covenants with the holders of the bonds issued under this article that the authority shall be required to pay no taxes or assessments imposed by the state or any of its counties, municipal corporations, political subdivisions, or taxing districts upon any property acquired by the authority or under its jurisdiction, control, possession, or supervision or leased by it to others or upon its activities in the operation or maintenance of any such property or on any income derived by the authority in the form of fees, recording fees, rentals, charges, purchase price, installments, or otherwise; and

(3) The bonds of the authority, their transfer, and the income derived therefrom shall at all times be exempt from taxation within the state.

(b) The tax exemption provided in this Code section shall not include any exemption from sales and use tax on property purchased by the authority or for use by the authority.



§ 31-7-119. Holding moneys as trust funds; pledges for payment of bonds

(a) All moneys received pursuant to the authority of this article, whether as proceeds from the sale of revenue bonds or other obligations, as grants or other contributions, or as revenues and earnings, shall be deemed to be trust funds to be held and applied solely as provided in this Code section. In the resolution providing for the issuance of revenue bonds or in the trust indenture, the authority shall provide for the payment of the proceeds of the sale of the bonds, earnings, and revenues to be received to any officer who, or any agency, bank, or trust company which, shall act as trustee of such funds and shall hold and apply the same to the purposes of this article, subject to the provisions of this article and the provisions of any such resolution or any trust indenture.

(b) The authority may pledge for the payment of its bonds such assets, funds, and properties as the resolution providing for the issuance of its bonds may provide. Any such pledge made by the authority shall be valid and binding from the time when the pledge is made; the moneys or properties so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act; and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind against the authority, irrespective of whether such parties have notice thereof. No resolution or any other instrument by which a pledge is created need be recorded.



§ 31-7-120. Construction of article

This article shall be liberally construed to effect the purposes hereof, and insofar as this article may be inconsistent with any other law, including the charter of any municipal corporation, this article shall be controlling. The sale or issuance of bonds by any authority shall not be subject to regulation under Chapter 5 of Title 10 or any other law. No proceeding or publication not required by this article shall be necessary to the performance of any act authorized in this article, nor shall any such act be subject to referendum.






Article 6 - Peer Review Groups

§ 31-7-130. Legislative intent

It is the intent of the General Assembly to provide protection for those individuals who are members of peer review groups which evaluate the quality and efficiency of professional health care providers and to protect the confidentiality of their records.



§ 31-7-131. Definitions

As used in this article, the term:

(1) "Peer review" means the procedure by which professional health care providers evaluate the quality and efficiency of services ordered or performed by other professional health care providers, including practice analysis, inpatient hospital and extended care facility utilization review, medical audit, ambulatory care review, claims review, underwriting assistance, and the compliance of a hospital, nursing home, convalescent home, or other health care facility operated by a professional health care provider with the standards set by an association of health care providers and with applicable laws, rules, and regulations.

(2) "Professional health care provider" means an individual who is licensed, or an organization which is approved, to practice or operate in the health care field under the laws of Georgia, including, but not limited to, the following individuals or organizations:

(A) A physician;

(B) A dentist;

(C) A podiatrist;

(D) A chiropractor;

(E) An optometrist;

(F) A psychologist;

(G) A pharmacist;

(H) A registered or practical nurse;

(I) A physical therapist;

(J) An administrator of a hospital, a nursing or convalescent home, or other health care facility;

(K) A corporation or other organization operating a hospital, a nursing or convalescent home, or other health care facility, as well as the officers, directors, or employees of such corporation or organization or the members of such corporation's or organization's governing board who are performing a peer review function;

(L) A rehabilitation supplier registered with the State Board of Workers' Compensation; and

(M) An occupational therapist.

(3) "Review organization" means a nationally recognized health care accreditation body or any panel, committee, or organization:

(A) Which:

(i) Is primarily composed of professional health care providers;

(ii) Is an insurer, self-insurer, health maintenance organization, preferred provider organization, provider network, or other organization engaged in managed care; or

(iii) Provides professional liability insurance for health care providers; and

(B) Which engages in or utilizes peer reviews and gathers and reviews information relating to the care and treatment of patients for the purposes of:

(i) Evaluating and improving the quality and efficiency of health care rendered;

(ii) Reducing morbidity or mortality;

(iii) Evaluating claims against health care providers or engaging in underwriting decisions in connection with professional liability insurance coverage for health care providers;

(iv) Compiling aggregate data concerning the procedures and outcomes of hospitals for the purposes of evaluating the quality and efficiency of health care services. Under no circumstances shall any such aggregate data or any other peer review information relating to an individual professional health care provider be disclosed or released to any person or entity without the express prior written consent of such health care provider, but such aggregate data or other peer review information may be released to another review organization upon the written request of such organization if such requesting review organization has specific reason to believe that immediate access to such aggregate data or information is necessary to protect the public health, safety, and welfare. Such aggregate data and other peer review information shall be used for peer review purposes only and in no event shall such aggregate data or any other peer review information be sold or otherwise similarly distributed, but a review organization shall be authorized to utilize the services of and pay a fee to another person or entity to compile or analyze such aggregate data;

(v) Evaluating the quality and efficiency of health care services rendered by a professional health care provider in connection with such provider's participation as or request to participate as a provider in or for an insurer, self-insurer, health maintenance organization, preferred provider organization, provider network, or other organization engaged in managed care; or

(vi) Performing any of the functions or activities described in Code Section 31-7-15.



§ 31-7-132. Immunity from liability for peer review activities; immunity from liability of persons providing information

(a) No professional health care provider nor any individual who serves as a member or employee of a professional health care provider or review organization nor any individual who furnishes counsel or services to a professional health care provider or review organization shall be held, by reason of the performance of peer review activities, to have violated any criminal law or to be civilly liable under any law unless he was motivated by malice toward any person affected by such activity.

(b) No person, whether as a witness or otherwise, who provides information regarding peer review to a professional health care provider or review organization shall be held, by reason of having provided such information, to have violated any criminal law or to be civilly liable under any law unless such information is false and the person providing it knew that such information was false.



§ 31-7-133. Confidentiality of review organization's records

(a) Except in proceedings alleging violation of this article, the proceedings and records of a review organization shall be held in confidence and shall not be subject to discovery or introduction into evidence in any civil action; and no person who was in attendance at a meeting of such organization shall be permitted or required to testify in any such civil action as to any evidence or other matters produced or presented during the proceedings or activities of such organization or as to any findings, recommendations, evaluations, opinions, or other actions of such organization or any members thereof. The confidentiality provisions of this article shall also apply to any proceedings, records, actions, activities, evidence, findings, recommendations, evaluations, opinions, data, or other information shared between review organizations which are performing a peer review function or disclosed to a governmental agency as required by law. However, information, documents, or records otherwise available from original sources are not to be construed as immune from discovery or use in any such civil action merely because they were presented during proceedings of such organization, nor should any person who testifies before such organization or who is a member of such organization be prevented from testifying as to matters within such person's knowledge; but such witness cannot be asked about such witness's testimony before such organization or about opinions formed by such witness as a result of the organization hearings. Notwithstanding the foregoing, the Department of Community Health may inspect and copy peer review materials maintained by certain providers when it is determined by the department to be necessary in the performance of the department's licensure and certification responsibilities under Code Section 31-7-15; provided, however, such inspection and copying shall not waive or abrogate the confidentiality of such peer review materials as set forth in this Code section and in Code Section 31-7-15.

(b) This Code section shall not apply to prevent:

(1) The disclosure under Article 4 of Chapter 18 of Title 50 of those documents in the department's custody which are records, reports, or recommendations of a nationally recognized health care accreditation body and which are provided by an institution to the department for licensure purposes under subsection (b) of Code Section 31-7-3;

(2) The use of peer review documents in any proceeding involving the permitting or licensing of an institution pursuant to this chapter to the extent necessary to challenge the effectiveness of the institution's peer review system; provided, however, such use shall not waive or abrogate the confidentiality of such documents as set forth in this Code section and in Code Section 31-7-15; or

(3) A health care provider from obtaining the specific reasons and the records and proceedings related to such provider's exclusion or termination as a participating provider in a health maintenance organization, provider network, or other organization which engages in managed care if such provider has brought a civil action against such health maintenance organization, provider network, or other organization for wrongful exclusion or termination.






Article 6A - Medical Review Committees

§ 31-7-140. "Medical review committee" defined

As used in this article, the term "medical review committee" means a committee of a state or local professional society or of a medical staff or a licensed hospital, nursing home, medical foundation, or peer review committee, provided the medical staff operates pursuant to written bylaws that have been approved by the governing board of the hospital or nursing home, which committee is formed to evaluate and improve the quality of health care rendered by providers of health service or to determine that health services rendered were professionally indicated or were performed in compliance with the applicable standard of care or that the cost of health care rendered was considered reasonable by the providers of professional health services in the area.



§ 31-7-141. Committee members immune from liability

There shall be no monetary liability on the part of and no cause of action for damages shall arise against any member of a duly appointed medical review committee for any act or proceeding undertaken or performed within the scope of the functions of any such committee if the committee member acts without malice or fraud. This immunity shall apply only to actions by providers of health services, and in no way shall this Code section render any medical review committee immune from any action in tort or contract brought by a patient or his successors or assigns. This Code section shall not affect the immunity of an officer or an employee of a public corporation.



§ 31-7-142. Liability of those providing health care facilities or services

Code Section 31-7-141 shall not be construed to confer immunity from liability on any professional society or hospital or upon any health professional while performing services other than as a member of a medical review committee. In any case in which, except for this article, a cause of action would arise against a hospital, professional society, or any individual health professional, such cause of action shall exist as if this article had not been enacted.



§ 31-7-143. Committee proceedings and records immune from discovery or use as evidence in civil actions

The proceedings and records of medical review committees shall not be subject to discovery or introduction into evidence in any civil action against a provider of professional health services arising out of the matters which are the subject of evaluation and review by such committee; and no person who was in attendance at a meeting of such committee shall be permitted or required to testify in any such civil action as to any evidence or other matters produced or presented during the proceedings of such committee or as to any findings, recommendations, evaluations, opinions, or other actions of such committee or any members thereof. However, information, documents, or records otherwise available from original sources shall not be construed as immune from discovery or use in any such civil action merely because they were presented during proceedings of such committee; nor shall any person who testifies before such committee or who is a member of such committee be prevented from testifying as to matters within his knowledge, provided that such witness may not be questioned regarding his testimony before such a committee or opinions formed by him as a result of such committee hearings.






Article 7 - Home Health Agencies

§ 31-7-150. Definitions

As used in this article, the term:

(1) "Branch office" means a location or site, identified in the application or endorsement thereto, from which a home health agency provides services within a portion of the total geographic area served by the parent agency and which is part of the home health agency and is located sufficiently close to share administration, supervision, and services in a manner that renders it unnecessary for the branch independently to meet the requirements of this article.

(1.1) "Department" means the Department of Community Health.

(2) "Home health agency" means a public, nonprofit, or proprietary organization, whether owned or operated by one or more persons or legal entities, which is engaged in furnishing home health services.

(3) "Home health services" means those items and services furnished to an individual according to a written plan of treatment signed by the patient's physician, by a home health agency, or by others under arrangement with the home health agency, on a visit or hourly basis, in a place of temporary or permanent residence used as the individual's home, as follows:

(A) Part-time or intermittent skilled nursing care as ordered by a physician and provided by or under the supervision of a registered nurse and at least one other service listed in subparagraphs (B) through (D) of this paragraph;

(B) Physical, occupational, or speech therapy;

(C) Medical social services; and

(D) Home health aide services.

(4) "License" means a license issued by the department.

(5) "Licensee" means the individual, corporation, or public entity with whom rests the ultimate responsibility for maintaining approved standards for the home health agency.

(6) "Parent home health agency" means the agency that develops and maintains administrative controls of subunits or branch offices.

(7) "Physician" means an individual currently licensed or authorized to practice medicine, surgery, or osteopathy in this state.

(8) "Plan of treatment" means a plan written, signed, and reviewed at least every two months by the patient's physician prescribing items and services for the patient's condition.

(9) "Registered nurse" means an individual who is currently licensed as a registered professional nurse in this state.

(10) "Subunit" means a semiautonomous organization which serves patients in a geographic area different from that of the parent agency and which, by virtue of the distance between it and the parent agency, is judged incapable of sharing administration, supervision, and services on a daily basis with the parent agency and must, therefore, independently meet the licensing requirements for a home health agency and shall be separately licensed.



§ 31-7-151. License required; license may not be transferred but may be suspended or revoked

No person, private or public organization, political subdivision, or other governmental agency may operate a home health agency as defined in Code Section 31-7-150 without first obtaining a license from the department. A license issued under this article is not assignable or transferable and is subject to suspension or revocation at any time for failure to comply with this article.



§ 31-7-152. Application for license

Any person, organization, or agency desiring to operate a home health agency shall file with the department an application on a form prescribed, prepared, and furnished by the department. The application shall contain such information as the department may require which is reasonably related to the department's licensure purpose and function.



§ 31-7-153. Standards for patient care and agency operation; regulations as to issuance, denial, suspension, or revocation of licenses; hearings

The department shall promulgate regulations which define standards for the care, treatment, health, safety, welfare, and comfort of patients served by home health agencies and for the maintenance and operation of home health agencies which will promote safe and adequate care and treatment of the patients. These regulations shall be no less stringent than those required for participation of home health agencies in the Title XVIII medicare program and shall include, but not be limited to, a provision requiring the agency to have policies established by a professional group which includes at least one physician and one registered nurse and appropriate representation from other professional disciplines; provisions governing the services the agency provides; provisions for the supervision of services by a physician or registered nurse, as appropriate, and maintenance of clinical records on all patients, including a plan of treatment prescribed by a physician. The department is authorized to issue, deny, suspend, or revoke licenses in accordance with regulations promulgated pursuant to this Code section. Such regulations shall also include hearing procedures related to denial, suspension, or revocation of licenses.



§ 31-7-154. Inspections

Each home health agency for which a license has been issued shall be periodically inspected by an authorized representative of the department. Such inspections shall be for the purpose of ensuring that this article is being followed. The department is directed to ensure by inspection that the licensee is providing quality care to its patients in accordance with the orders of the patient's physician; provided, however, that an agency shall be exempt from an additional on-site licensure inspection if certified in a federal program for reimbursement of medicare or Medicaid services.



§ 31-7-155. Certificates of need for new service or extending service area; exemption from certificate

(a) No home health agency initiating service or extending the range of its service area shall be licensed unless the department determines, in accordance with Article 3 of Chapter 6 of this title and regulations pursuant thereto, that there is a need for said services within the area to be served. All home health agencies which were delivering services prior to July 1, 1979, and were certified for participation in either Title XVIII or Title XIX of the federal Social Security Act prior to such date shall be exempt from a certificate of need, except in those instances where expansion of services or service areas is requested by such home health agencies. Such exemption from a certificate of need shall extend to all areas in which a home health agency was licensed by the department to provide services on or before December 31, 1989, except as provided in subsection (b) of this Code section.

(b) Concerning an exemption from a certificate of need pursuant to subsection (a) of this Code section, service areas which were the subject of litigation pending in any court of competent jurisdiction, whether by way of appeal, remand, stay, or otherwise, as of December 31, 1989, shall not be so exempt except as set forth in the final unappealed administrative or judicial decision rendered in such litigation.

(c) Except with respect to a home health agency's service areas which were the subject of litigation pending in any court of competent jurisdiction as of December 31, 1989, the department shall not consider any request for or issue a determination of an exemption from a certificate of need pursuant to this Code section after December 31, 1989.



§ 31-7-156. Fee system for services under this article

The department is authorized to establish by standards and policies a fee system which will be applied to all services under this article in order to defray the actual expenses which are incurred by discharging the obligations of this article.



§ 31-7-157. Exemptions from article

This article shall not apply to services which are provided under the following conditions:

(1) Personal or paraprofessional health services provided either with or without compensation when there is no claim that the service is provided as a part of a licensed home health agency;

(2) Professional services provided by persons who are duly licensed for such services under Georgia laws when there is no claim that the service is provided as a part of a licensed home health agency; or

(3) Services provided under any other license issued by the state when there is no claim that the service is provided as a part of a licensed or certified home health agency.



§ 31-7-158. Penalties for unlicensed operation

Any person who operates a home health agency without first obtaining a license pursuant to this article shall be deemed guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine not to exceed $500.00 or imprisoned for a period not to exceed six months, or both.



§ 31-7-159. Licensure and regulation of home health agencies transferred to Department of Community Health

(a) Effective July 1, 2009, all matters relating to the licensure and regulation of home health agencies pursuant to this article shall be transferred from the Department of Human Resources (now known as the Department of Human Services) to the Department of Community Health.

(b) The Department of Community Health shall succeed to all rules, regulations, policies, procedures, and administrative orders of the Department of Human Resources that are in effect on June 30, 2009, or scheduled to go into effect on or after July 1, 2009, and which relate to the functions transferred to the Department of Community Health pursuant to this Code section and shall further succeed to any rights, privileges, entitlements, obligations, and duties of the Department of Human Resources that are in effect on June 30, 2009, which relate to the functions transferred to the Department of Community Health pursuant to this Code section. Such rules, regulations, policies, procedures, and administrative orders shall remain in effect until amended, repealed, superseded, or nullified by the Department of Community Health by proper authority or as otherwise provided by law.

(c) The rights, privileges, entitlements, and duties of parties to contracts, leases, agreements, and other transactions entered into before July 1, 2009, by the Department of Human Resources which relate to the functions transferred to the Department of Community Health pursuant to this Code section shall continue to exist; and none of these rights, privileges, entitlements, and duties are impaired or diminished by reason of the transfer of the functions to the Department of Community Health. In all such instances, the Department of Community Health shall be substituted for the Department of Human Resources, and the Department of Community Health shall succeed to the rights and duties under such contracts, leases, agreements, and other transactions.

(d) All persons employed by the Department of Human Resources in capacities which relate to the functions transferred to the Department of Community Health pursuant to this Code section on June 30, 2009, shall, on July 1, 2009, become employees of the Department of Community Health in similar capacities, as determined by the commissioner of community health. Such employees shall be subject to the employment practices and policies of the Department of Community Health on and after July 1, 2009, but the compensation and benefits of such transferred employees shall not be reduced as a result of such transfer. Employees who are subject to the rules of the State Personnel Board and who are transferred to the department shall retain all existing rights under such rules. Retirement rights of such transferred employees existing under the Employees' Retirement System of Georgia or other public retirement systems on June 30, 2009, shall not be impaired or interrupted by the transfer of such employees and membership in any such retirement system shall continue in the same status possessed by the transferred employees on June 30, 2009. Accrued annual and sick leave possessed by said employees on June 30, 2009, shall be retained by said employees as employees of the Department of Community Health.






Article 8 - Health Service Provider Psychologists

§ 31-7-160. Definitions

As used in this article, the term:

(1) "Health service provider psychologist" means a licensed psychologist who meets the criteria of training and experience as provided in Code Section 31-7-162 in the delivery of direct, preventive, assessment and therapeutic intervention services to individuals whose growth, adjustment, or functioning is actually impaired or is demonstrably at a high risk of impairment.

(2) "Psychologist's order" means an order issued by a health service provider psychologist practicing psychology in accordance with Chapter 39 of Title 43 for the care and treatment rendered to a person in a medical facility or institution, including admission and discharge. Such care and treatment does not include the ordering or prescribing of medications, nursing assessments or interventions, or medical procedures.



§ 31-7-161. Appointment to staff of medical facility or institution

(a) A medical facility or institution may provide for the appointment of health service provider psychologists on such terms and conditions as the medical facility or institution shall establish. Psychologists shall be eligible to hold membership and serve on committees of the medical or professional staff and may possess clinical privileges and carry professional responsibilities consistent with the scope of their licensure and their competence, subject to the reasonable rules of the medical facility or institution. Such privileges and responsibilities may include issuing a psychologist's order. A physician shall be designated to be responsible for the medical aspects of care for a patient admitted by a psychologist.

(b) Notwithstanding any other provision of law:

(1) A health service provider psychologist is authorized to issue a psychologist's order to a registered professional nurse or a licensed practical nurse; and

(2) A registered professional nurse and a licensed practical nurse shall have the authority to execute a psychologist's order, provided that a registered professional nurse or licensed practical nurse may confer with the health service provider psychologist prior to executing the psychologist's order. Nothing contained in this article shall be deemed to alter the standard of care of the registered professional nurse or the licensed practical nurse applicable to the evaluation and execution of orders, including a psychologist's order.



§ 31-7-162. Training and experience requirements

A health service provider psychologist shall meet the following criteria of training and experience:

(1) The psychologist must be currently licensed by the State Board of Examiners of Psychologists;

(2) The psychologist must be eligible to be listed in the National Register of Health Service Providers of Psychology or have completed not less than two years, with 1,500 hours each year, of supervised experience in health service of which at least one year is post doctoral and one year, which may be the post doctoral year, is in an organized health service training program;

(3) A substantial portion of the supervised experience must be in an inpatient setting; and

(4) Two supportive letters of recommendation from health service providers in psychology who are familiar with the applicant's work must be submitted to the medical facility or institution.



§ 31-7-163. Status of present psychologist staff members

Nothing in this article shall prohibit a psychologist currently a member of a hospital staff or an employee of a hospital from continuing to work in that capacity.



§ 31-7-164. Limitation or revocation of staff privileges

Notwithstanding any other provision of this article, the exercise of privileges in any medical facility or institution may be limited, restricted, or revoked for reasons including, but not limited to, the violation of such medical facility's or institution's rules, regulations, or procedures which are applied, in good faith, in a nondiscriminatory manner to all practitioners in such medical facility or institution exercising such privileges or entitled to exercise such privileges.



§ 31-7-165. Report of denial of staff privileges

When any health service provider psychologist is denied staff privileges or is removed from the medical or professional staff, such action shall be reported by the facility to the State Board of Examiners of Psychologists.






Article 9 - Hospice Care

§ 31-7-170. Short title

This article shall be known and may be cited as the "Georgia Hospice Law."



§ 31-7-171. Legislative findings and purpose

(a) The General Assembly finds that there is an interest in and need for hospice care, an alternative form of health care, for terminally ill patients and their families. The General Assembly further finds that hospice care is an important innovation which should be recognized and encouraged.

(b) Recognizing that hospice programs respond to the need for responsible, compassionate, palliative care for terminally ill persons and for their families, extending into the bereavement period, this General Assembly establishes definitions, standards, and provisions for licensure and regulation for hospice programs in this state.



§ 31-7-172. Definitions

As used in this article, the term:

(1) "Advanced and progressive disease" means a serious life-threatening medical condition which is irreversible and which will continue indefinitely, where there is no reasonable hope of recovery, but where the patient's medical prognosis is one in which there is a life expectancy of up to two years. This term does not include terminally ill patients as defined in paragraph (12) of this Code section.

(2) "Bereavement services" means the supportive services provided to the family unit to assist it in coping with the patient's death, including follow-up assessment and assistance through the first year after death.

(3) "Department" means the Department of Community Health.

(4) "Health care facility" means hospitals; other special care units, including but not limited to podiatric facilities; skilled nursing facilities; intermediate care facilities; assisted living communities; personal care homes; ambulatory surgical or obstetrical facilities; health maintenance organizations; home health agencies; and diagnostic, treatment, or rehabilitation centers.

(5) "Hospice" means a public agency or private organization or unit of either providing to persons terminally ill and to their families, regardless of ability to pay, a centrally administered and autonomous continuum of palliative and supportive care, directed and coordinated by the hospice care team primarily in the patient's home but also on an outpatient and short-term inpatient basis and which is classified as hospice by the department. In addition, such public agency or private organization or unit of either may also provide palliative care to persons with advanced and progressive diseases and to their families, directed and coordinated by the hospice care team.

(6) "Hospice care" means both regularly scheduled care and care available on a 24 hour on-call basis, consisting of medical, nursing, social, spiritual, volunteer, and bereavement services substantially all of which are provided to the patient and to the patient's family regardless of ability to pay under a written care plan established and periodically reviewed by the patient's attending physician, by the medical director of the hospice program, and by the hospice care team.

(7) "Hospice care team" means an interdisciplinary working unit composed of members of the various helping professions (who may donate their professional services), including but not limited to: a physician licensed or authorized to practice in this state, a registered professional nurse, a social worker, a member of the clergy or other counselor, and volunteers who provide hospice care.

(8) "Hospice patient family unit" means the terminally ill person or person with an advanced and progressive disease and his or her family, which may include spouse, children, siblings, parents, and other relatives with significant personal ties to the patient.

(9) "License" means a license issued by the department.

(10) "Palliative care" means those interventions by the hospice care team which are intended to alleviate suffering and to achieve relief from, reduction of, or elimination of pain and of other physical, emotional, social, or spiritual symptoms of distress to achieve the best quality of life for the patients and their families.

(11) "Patient" means a terminally ill individual receiving the hospice continuum of services, regardless of ability to pay, and also means an individual with an advanced and progressive disease.

(12) "Terminally ill" means that the individual is experiencing an illness for which therapeutic intervention directed toward cure of the disease is no longer appropriate, and the patient's medical prognosis is one in which there is a life expectancy of six months or less.



§ 31-7-173. License required

No person, private or public organization, political subdivision, or other governmental agency may operate a hospice as defined in Code Section 31-7-172 without first obtaining license from the department. A license issued under this article is not assignable or transferable and must be separate from any existing license and is subject to suspension or revocation at any time for failure to comply with the provisions of this article or with the appropriate regulations promulgated by the department.



§ 31-7-174. Application for license

Any person, organization, or agency desiring to operate a hospice shall file with the department an application on a form prescribed and furnished by the department. The application shall contain such reasonable information as the department may require related to the department's licensure purpose and function.



§ 31-7-175. Administration of article

(a) The administration of this article is vested in the Department of Community Health which shall:

(1) Prepare and furnish all forms necessary under the provisions of this article in relation to the application for licensure or renewals thereof;

(2) After consultation with appropriate public interest groups, adopt rules within the standards of this article necessary to effect the purposes of this article; and

(3) Establish comprehensive rules and regulations for the licensure of hospices.

(b) Rules promulgated by the department shall include but not be limited to the following:

(1) The qualifications of professional and ancillary personnel in order to furnish adequate hospice care;

(2) Comprehensive standards for the organization and quality of patient care;

(3) Procedures for maintaining records;

(4) Comprehensive standards for inpatient facilities, to include specifications that the hospice retain primary responsibility for the coordination of inpatient hospice care;

(5) Provision for contractual arrangements for professional and ancillary hospice services; and

(6) Provisions for the imposition of administrative fines for any violations of any provisions of this article or of department rules or regulations.



§ 31-7-176. Responsibilities of provider of hospice care

(a) The hospice care program shall coordinate its services with those of the patient's primary or attending physicians, and may contract out for elements of services rendered to the patient and family unit, but not for the basic hospice care services, provided by physicians, attending nurses, and counselors. The hospice care team shall be responsible for coordination of inpatient, outpatient, and home care aspects of care.

(b) Hospice services must meet all applicable definitions provided for in Code Section 31-7-172.

(c) A hospice program of care shall not impose the dictates of any value or belief system on its patients and their family units.

(d) (1) Notwithstanding any inconsistent provision of this article to the contrary, a hospice may, in addition to providing care to terminally ill individuals, also provide palliative care for patients with advanced and progressive diseases and for their families. Such care may be provided by a hospice acting alone or under contract with a health care facility.

(2) Nothing in this subsection shall prevent the provision of palliative care for patients with advanced and progressive diseases and for their families by any other health care provider otherwise authorized to provide such care.



§ 31-7-176.1. Determination or pronouncement of death

When a patient who is terminally ill or whose death is anticipated and who is receiving hospice care from a licensed hospice dies, a registered professional nurse licensed in this state and employed by such hospice at the time of apparent death of such person, in the absence of an attending physician, may make the determination and pronouncement of the death of said patient; provided, however, that, when a hospice patient is a registered organ donor, only a physician may make the determination or pronouncement of death. Such determination or pronouncement shall be made in writing on a form approved by the commissioner of community health.



§ 31-7-177. Inpatient beds

Since hospice care is primarily provided at home, licensure shall not be determined solely on the number of inpatient beds needed for service. Inpatient beds under contract to a hospice program may be used by the hospice when needed but may remain otherwise available to the inpatient unit at other times without a change in licensing.



§ 31-7-178. Inspection

The department shall periodically inspect each hospice for which a license has been issued to ensure that the licensee is providing quality care to its patients; provided, however, that a hospice shall be exempt from additional on-site licensure inspection if certified in accordance with federal regulations governing hospices.



§ 31-7-179. Certificate of need not required

Where a hospice has obtained a license from the department, there shall be no requirement that the hospice obtain a certificate of need in order to provide any hospice care.






Article 10 - Patient Centered and Family Focused Palliative Care

§ 31-7-190. Legislative intent

The intent of the General Assembly in enacting this article is to improve quality and delivery of patient centered and family focused palliative care in this state.



§ 31-7-191. Definitions

As used in this article, the term:

(1) "Commissioner" means the commissioner of community health.

(2) "Department" means the Department of Community Health.

(3) "Georgia Palliative Care and Quality of Life Advisory Council" or "council" means the advisory council created pursuant to Code Section 31-7-192.

(4) "Health care facility" means hospitals; other special care units, including but not limited to podiatric facilities; skilled nursing facilities; intermediate care facilities; assisted living communities; personal care homes; ambulatory surgical or obstetrical facilities; health maintenance organizations; home health agencies; and diagnostic, treatment, or rehabilitation centers.

(5) "Palliative care" means those interventions which are intended to alleviate suffering and to achieve relief from, reduction of, or elimination of pain and of other physical, emotional, social, or spiritual symptoms of distress to achieve the best quality of life for the patients and their families.



§ 31-7-192. Georgia Palliative Care and Quality of Life Advisory Council

(a) There is hereby created the Georgia Palliative Care and Quality of Life Advisory Council within the department. The council shall be composed of nine members, as follows:

(1) The chairperson of the House Committee on Health and Human Services, or his or her designee;

(2) The chairperson of the Senate Health and Human Services Committee, or his or her designee;

(3) Two members appointed by the Speaker of the House of Representatives;

(4) Two members appointed by the President of the Senate; and

(5) Three members appointed by the Governor.

The appointing authorities are encouraged to coordinate their appointments so that the council includes interdisciplinary palliative care medical, nursing, social work, pharmacy, and spiritual professional expertise; patient and family caregiver advocate representation; and any relevant appointees from the department or other state entities or councils. Membership should include health professionals who have palliative care work experience or expertise in palliative care delivery models in a variety of inpatient, outpatient, and community settings, such as acute care, long-term care, or hospice, and with a variety of populations, including pediatric, youth, and adult patients. It is preferable that at least two councilmembers are board certified hospice and palliative medicine physicians or nurses.

(b) Appointed councilmembers shall serve for a period of three years. The members shall elect a chairperson and vice chairperson from among their membership whose duties shall be established by the council.

(c) The department shall fix a time and place for regular meetings of the council, which shall meet at least twice yearly.

(d) Councilmembers shall receive no compensation for their services but shall be allowed actual and necessary expenses in the performance of their duties. Any legislative members of the council shall receive the allowances provided for in Code Section 28-1-8. Citizen members shall receive a daily expense allowance in the amount specified in subsection (b) of Code Section 45-7-21 as well as the mileage or transportation allowance authorized for state employees. If any members selected to serve on the council are state officials, other than legislative members, or are state employees, they shall receive no compensation for their services on the council, but shall be reimbursed for expenses incurred in the performance of their duties as members of the council in the same manner as reimbursements are made in their capacity as state officials or state employees. The funds necessary for the reimbursement of the expenses of state officials, other than legislative members, and state employees shall come from funds appropriated to or otherwise available to their respective departments.

(e) The council shall consult with and advise the department on matters related to the establishment, maintenance, operation, and outcomes evaluation of palliative care initiatives in this state.

(f) The council, no later than June 30, 2017, and annually thereafter, shall submit to the Governor and the General Assembly a report of its findings and recommendations.



§ 31-7-193. Palliative Care Consumer and Professional Information and Education Program

(a) There is established a state-wide Palliative Care Consumer and Professional Information and Education Program within the department.

(b) The purpose of the Palliative Care Consumer and Professional Information and Education Program shall be to maximize the effectiveness of palliative care initiatives in this state by ensuring that comprehensive and accurate information and education about palliative care is available to the public, health care providers, and health care facilities.

(c) The department shall publish on its website information and resources, including links to external resources, about palliative care for the public, health care providers, and health care facilities. This shall include, but not be limited to, continuing educational opportunities for health care providers; information about palliative care delivery in the home, primary, secondary, and tertiary environments; best practices for palliative care delivery; and consumer educational materials and referral information for palliative care, including hospice.

(d) The department shall consult with the Georgia Palliative Care and Quality of Life Advisory Council in implementing this Code section.






Article 11 - Facility Licensing and Employee Records Checks

§ 31-7-250. Definitions

As used in this article, the term:

(1) "Conviction" means a finding or verdict of guilty or a plea of guilty regardless of whether an appeal of the conviction has been sought.

(2) "Crime" means commission of any of the following offenses:

(A) A violation of Code Section 16-5-21, relating to aggravated assault;

(B) A violation of Code Section 16-5-24, relating to aggravated battery;

(C) A violation of Code Section 16-6-1, relating to rape;

(D) A felony violation of Code Section 16-8-2, relating to theft by taking;

(E) A felony violation of Code Section 16-8-3, relating to theft by deception;

(F) A felony violation of Code Section 16-8-4, relating to theft by conversion;

(G) A felony violation of Code Section 16-9-1;

(H) A violation of Code Section 16-5-1;

(I) A violation of Code Section 16-4-1, relating to criminal attempt as it concerns attempted murder;

(J) A violation of Code Section 16-8-40, relating to robbery;

(K) A violation of Code Section 16-8-41, relating to armed robbery;

(L) A violation of Chapter 13 of Title 16, relating to controlled substances;

(M) A violation of Code Section 16-5-23.1, relating to battery;

(N) A violation of Code Section 16-6-5.1;

(O) A violation of Article 8 of Chapter 5 of Title 16;

(P) Any other offense committed in another jurisdiction which, if committed in this state, would be deemed to be such a crime without regard to its designation elsewhere; or

(Q) Any other criminal offense as determined by the department and established by rule adopted pursuant to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," that would indicate the unfitness of an individual to provide care to or be in contact with persons residing in a facility.

(3) "Criminal record" means any of the following:

(A) Conviction of a crime;

(B) Arrest, charge, and sentencing for a crime where:

(i) A plea of nolo contendere was entered to the charge;

(ii) First offender treatment without adjudication of guilt pursuant to the charge was granted; or

(iii) Adjudication or sentence was otherwise withheld or not entered on the charge; or

(C) Arrest and being charged for a crime if the charge is pending, unless the time for prosecuting such crime has expired pursuant to Chapter 3 of Title 17.

(3.1) "Department" means the Department of Community Health.

(4) "Director" means the chief administrative or executive officer or manager.

(5) "Employee" means any person, other than a director, utilized by a personal care home to provide personal services to any resident on behalf of the personal care home or to perform at any facilities of the personal care home any duties which involve personal contact between that person and any paying resident of the personal care home.

(6) "Facility" means real property of a personal care home where residents reside.

(7) "Fingerprint records check determination" means a satisfactory or unsatisfactory determination by the department based upon a records check comparison of GCIC information with fingerprints and other information in a records check application.

(8) "GCIC" means the Georgia Crime Information Center established under Article 2 of Chapter 3 of Title 35.

(9) "GCIC information" means criminal history record information as defined in Code Section 35-3-30.

(10) "License" means the permit or document issued by the department to authorize the personal care home to which it is issued to operate a facility under this chapter.

(11) "Personal care home" or "home" means a home required to be licensed or permitted under Code Section 31-7-12 or an assisted living community as defined in Code Section 31-7-12.2.

(11.1) "Personal services" includes, but is not limited to, individual assistance with or supervision of self-administered medication and essential activities of daily living such as eating, bathing, grooming, dressing, and toileting.

(12) "Preliminary records check application" means an application for a preliminary records check determination on forms provided by the department.

(13) "Preliminary records check determination" means a satisfactory or unsatisfactory determination by the department based only upon a comparison of GCIC information with other than fingerprint information regarding the person upon whom the records check is being performed.

(14) "Records check application" means two sets of classifiable fingerprints, a records search fee to be established by the department by rule and regulation, payable in such form as the department may direct to cover the cost of a fingerprint records check under this article, and an affidavit by the applicant disclosing the nature and date of any arrest, charge, or conviction of the applicant for the violation of any law, except for motor vehicle parking violations, whether or not the violation occurred in this state, and such additional information as the department may require.

(15) "Regular license" means a permit which will remain in effect for the personal care home, until and unless the facility ceases to operate or revocation proceedings are commenced.

(16) "Satisfactory determination" means a written determination that a person for whom a records check was performed was found to have no criminal record.

(17) "Temporary license" means a provisional permit which expires six months or 12 months from the date of issuance, unless extended for good cause by the department.

(18) "Unsatisfactory determination" means a written determination that a person for whom a records check was performed has a criminal record.



§ 31-7-251. New facility licensing; facility directors

On and after July 1, 1985, an applicant for a new license shall have a separate license for each new facility in this state owned or operated by that applicant and shall have a separate director for each such facility.



§ 31-7-252. Director records check applications and employee preliminary records check applications; satisfactory alternative evidence; contracts for records check determinations

Accompanying any application for a new license for a facility, the applicant shall furnish to the department a records check application and a preliminary records check application for the director of such facility. In lieu of such records check applications, the applicant may submit evidence, satisfactory to the department, that within the immediately preceding 12 months the director received a satisfactory fingerprint records check determination. The department shall contract either with GCIC or other appropriate law enforcement agencies which have access to GCIC information to perform itself or have those agencies perform for the department a preliminary records check for each records check application submitted thereto by the department; and the department shall make a written determination based upon that records check.



§ 31-7-253. Written notification as to department's preliminary records check determinations; effect of unsatisfactory determinations; issuance of temporary licenses

After being furnished the required records check applications under Code Section 31-7-252, the department shall notify in writing the license applicant as to each person for whom an application was received regarding whether the department's determination as to that person's preliminary records check was satisfactory or unsatisfactory. If the preliminary records check determination was satisfactory as to the director of the facility, that applicant may be issued a temporary license for that facility if the applicant otherwise qualifies for a license under Article 1 of this chapter. If the determination was unsatisfactory as to the director of the facility, the applicant shall designate another director for that facility after receiving notification of the determination and proceed under Code Section 31-7-252 and this Code section to obtain a preliminary records check for that newly designated director. The applicant may not be issued a temporary license for that facility until the department has determined under the procedures of Code Section 31-7-252 and this Code section that the director has a satisfactory preliminary records check determination.



§ 31-7-254. Transmission of director's fingerprints to Georgia Crime Information Center for review; notification to department of findings

After issuing a temporary license based upon a satisfactory preliminary records check determination of the director under Code Section 31-7-253, the department shall transmit to GCIC both sets of fingerprints and the records search fee from that director's records check application. Upon receipt thereof, GCIC shall promptly transmit one set of fingerprints to the Federal Bureau of Investigation for a search of bureau records and an appropriate report and shall retain the other set and promptly conduct a search of its records and records to which it has access. Within 75 days after receiving fingerprints acceptable to GCIC, the application, and fee, GCIC shall notify the department in writing of any derogatory finding, including but not limited to any criminal record, of the fingerprint records check or if there is no such finding.



§ 31-7-255. Issuance of regular licenses

After receiving a GCIC notification regarding a director's fingerprint records check under Code Section 31-7-254, the department shall make a determination based thereon and notify in writing the license applicant as to whether that records check was satisfactory or unsatisfactory. If the fingerprint records check determination was satisfactory as to the director of the facility, that applicant may be issued a regular license for that facility. If the fingerprint records check determination was unsatisfactory as to the director of the facility, after receiving notification of that determination, that applicant shall designate another director for such facility, for which director the applicant has not received or made an unsatisfactory preliminary or fingerprint records check determination, and proceed under the requirements of Code Sections 31-7-252 through 31-7-254 and this Code section to obtain a preliminary records check and fingerprint records check determination for the newly designated director. The applicant may not be issued a regular license for that facility until the director has a satisfactory fingerprint records check determination.



§ 31-7-256. Expiration of facility licenses issued prior to July 1, 1985; issuance of temporary or regular licenses

Reserved. Repealed by Ga. L. 2002, p. 942, § 6, effective July 1, 2002.



§ 31-7-257. Procedure upon issuance of temporary licenses

Reserved. Repealed by Ga. L. 2002, p. 942, § 7, effective July 1, 2002.



§ 31-7-258. Change of facility director; notification to department; effect of department determination

(a) If the director of a facility which has been issued a regular license ceases to be the director of that facility, the licensee shall thereupon designate a new director. After such change, the licensee of that facility shall notify the department of such change and of any additional information the department may require regarding the newly designated director of that facility. Such information shall include but not be limited to any information the licensee may have regarding preliminary or fingerprint records check determinations regarding that director. After receiving a change of director notification, the department shall make a written determination from the information furnished with such notification and the department's own records as to whether a satisfactory or unsatisfactory preliminary or fingerprint records check determination has ever been made for the newly designated director. If the department determines that such director within 12 months prior thereto has had a satisfactory fingerprint records check determination, such determination shall be deemed to be a satisfactory fingerprint records check determination as to that director. The license of that facility shall not be adversely affected by that change in director and the licensee shall be so notified.

(b) If the department determines under subsection (a) of this Code section that there has ever been an unsatisfactory preliminary or fingerprint records check determination of the newly designated director, the personal care home and that director shall be notified thereof. The license for that director's facility shall be indefinitely suspended unless the personal care home designates another director for whom it has not received or made an unsatisfactory preliminary or fingerprint records check determination and proceeds pursuant to the provisions of this Code section relating to a change of director.

(c) If the department determines under subsection (a) of this Code section that there has been no fingerprint records check determination regarding the newly designated director within the immediately preceding 12 months, the department shall so notify the personal care home. The personal care home shall furnish to the department the records check application of the newly designated director or the license of that facility shall be indefinitely suspended. If that records check application is so received, unless the department has within the immediately preceding 12 months made a satisfactory preliminary records check determination regarding the newly designated director, the department shall perform a preliminary records check and determination of the newly designated director; and the applicant and that director shall be notified thereof. If that determination is unsatisfactory, the provisions of subsection (b) of this Code section regarding procedures after notification shall apply. If that determination is satisfactory, the department shall perform a fingerprint records check and determination for that director as provided in Code Sections 31-7-254 and 31-7-255. If that determination is satisfactory, the personal care home and director for whom the determination was made shall be so notified, and the license for the facility at which that person is the newly designated director shall not be adversely affected by that change of director. If that determination is unsatisfactory, the provisions of subsection (b) of this Code section shall apply.



§ 31-7-259. Preliminary records check determination; suspension or revocation of license; refusal to issue regular license; fingerprint check; employment history; director's criminal liability; exempt employees; mitigating factors in criminal records check; civil penalty

(a) Before a person may become a director of any facility that has received either a temporary or regular license, that facility shall require that person to furnish to the department a preliminary records check application and a records check application and the department shall, under the procedures of Code Sections 31-7-252 and 31-7-253, make a preliminary records check determination and send notice thereof to the facility and director prior to the director beginning work. If the preliminary records check is unsatisfactory, the facility shall not hire the director. If the subsequent fingerprint records check determination is unsatisfactory, the facility shall take such steps as are necessary so that such person is no longer the director of the facility.

(b) Before a person may become an employee of a facility, each potential employee of a facility shall request a criminal record check from a local law enforcement agency and submit the results of the criminal record check to the facility. The personal care home shall be authorized to rely on written information received from a local law enforcement agency, GCIC, or other official agency to determine whether the applicant for employment has a criminal record. A personal care home shall not employ a person with an unsatisfactory determination.

(c) In addition, where an applicant for employment at a personal care home has not been a resident of the state for a period of three years preceding the date of application for employment, the personal care home shall attempt to obtain a criminal record check from the local law enforcement agency of the applicant's previous state of residence. If the local criminal record check from either the applicant's previous state of residence or this state indicates multistate offender status, the personal care home shall not employ the applicant until a determination is made as to whether the applicant has a criminal record. If the personal care home elects to determine the nature of the criminal activity, the personal care home shall transmit the preliminary records check application and the records check application on behalf of the potential employee to the department for processing through the GCIC. A personal care home shall not employ a person with an unsatisfactory determination.

(d) If the personal care home is unable to obtain a criminal record check from the local law enforcement agency of the applicant's previous state of residence, it shall transmit a records check application to the department which shall process the application through the GCIC. A personal care home shall not employ a person with an unsatisfactory determination.

(e) The fee for a criminal records check under this Code section shall be no greater than the actual cost of processing the request and shall be paid by the personal care home or by the applicant for employment. The law enforcement agency of this state receiving the request shall perform a criminal record check for a personal care home within a reasonable time but in any event within a period not to exceed three days of receiving the request.

(f) Each application form provided by the employer to the applicant for employment shall conspicuously state the following: "FOR THIS TYPE OF EMPLOYMENT, STATE LAW REQUIRES A CRIMINAL RECORD CHECK AS A CONDITION OF EMPLOYMENT."

(g) Both temporary and regular licenses are subject to suspension or revocation or the department may refuse to issue a regular license if a person becomes a director or employee subsequent to the granting of a license and that person does not undergo the records checks applicable to that director or employee and receive a satisfactory determination.

(h) After the issuance of a regular or temporary license, the department may require a fingerprint records check on any director or employee to confirm identification for records search purposes, or when subsequent to a preliminary records check, the department has reason to believe that the director or employee has a criminal record. The department may require a fingerprints record check on any director or employee during the course of an abuse investigation involving the director or employee. In such instances, the department shall require the director or employee to furnish two full sets of fingerprints which the department shall submit to the GCIC together with appropriate fees collected from the director or employee or personal care home. Upon receipt thereof, the GCIC shall promptly transmit one set of fingerprints to the Federal Bureau of Investigation for a search of bureau records and an appropriate report and retain the other set and promptly conduct a search of its records and records to which it has access. The GCIC shall notify the department in writing of any derogatory finding, including but not limited to any criminal record obtained through the fingerprint record check or if there is no such finding. Where the department determines that the director or employee has a criminal record, the department shall notify the facility of the unsatisfactory determination and the facility shall take such steps as are necessary so that such person is no longer the director or an employee of the facility.

(i) No personal care home may have any person as an employee after July 1, 2002, unless there is on file in the personal care home an employment history for that person and a satisfactory determination that the person does not have a criminal record.

(j) Except as provided in subsection (l) of this Code section, a director of a facility having an employee whom that director knows or should reasonably know to have a criminal record, as defined in Code Section 31-7-250, shall be guilty of a misdemeanor.

(k) The provisions of this Code section shall not apply to a member of the administrative staff or an applicant for an administrative staff position of a personal care home whose duties do not include management of resident funds or personal contact between that person and any paying resident of the home.

(l) Where a personal care home determines that an applicant for employment has a criminal record but there are matters in mitigation of the criminal record, no physical harm was done to the victim, and the personal care home would like to hire the applicant, the personal care home may submit an application for a preliminary records check to the department on behalf of the potential employee on forms provided by the department. The personal care home shall not hire the potential employee to work in the home until the personal care home receives notification from the department that the applicant either has a satisfactory criminal record check or an administrative law judge has determined that the applicant is authorized to work in a personal care home.

(m) Except as provided in subsection (l) of this Code section, a personal care home that hires an applicant for employment with a criminal record is in violation of licensing requirements and the department is authorized to impose a civil penalty pursuant to the authority granted it under the rules and regulations for the enforcement of licensing requirements.



§ 31-7-260. Cooperation of Georgia Crime Information Center and law enforcement agencies with department; liability for misuse or attempted misuse of information

(a) GCIC and law enforcement agencies which have access to GCIC information shall cooperate with the department in performing preliminary and fingerprint records checks required under this chapter and shall provide such information so required for such records checks notwithstanding any other law to the contrary and may charge reasonable fees therefor.

(b) Any person who knowingly and under false pretenses requests, obtains, or attempts to obtain GCIC information otherwise authorized to be obtained pursuant to this chapter, or who knowingly communicates or attempts to communicate such information obtained pursuant to this article to any person or entity except in accordance with this article, or who knowingly uses or attempts to use such information obtained pursuant to this article for any purpose other than as authorized by this article shall be fined not more than $5,000.00, imprisoned for not more than two years, or both.



§ 31-7-261. Liability for claims in connection with dissemination of information or determination based thereon

(a) Neither GCIC, the department, any county board of health, any law enforcement agency, nor the employees of any such entities shall be responsible for the accuracy of information or have any liability for defamation, invasion of privacy, negligence, or any other claim in connection with any dissemination of information or determination based thereon pursuant to this article.

(b) A facility, its director, and its employees shall have no liability for defamation, invasion of privacy, or any other claim based upon good faith action thereby pursuant to the requirements of this article.



§ 31-7-262. Supplemental nature of requirements of this article

The requirements of this article are supplemental to any requirements for a license imposed by Article 1 of this chapter.



§ 31-7-263. Contested cases for purposes of the "Georgia Administrative Procedure Act."

A determination by the department regarding preliminary or fingerprint records checks under this article or any action by the department revoking, suspending, or refusing to grant or renew a license based upon such determination shall constitute a contested case for purposes of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," except that any hearing required to be held pursuant thereto may be held reasonably expeditiously after such determination or action by the department. It is expressly provided that upon motion from any party, the hearing officer may, in his discretion, consider matters in mitigation of any conviction, provided the hearing officer examines the circumstances of the case and makes an independent finding that no physical harm was done to a victim and also examines the character and employment history since the conviction and determines that there is no propensity for cruel behavior or behavior involving moral turpitude on the part of the person making a motion for an exception to sanctions normally imposed. If the hearing officer deems a hearing to be appropriate, he will also notify at least 30 days prior to such hearing the office of the prosecuting attorney who initiated the prosecution of the case in question in order to allow the prosecutor to object to a possible determination that the conviction would not be a bar for the grant or continuation of a license or employment as contemplated within this title. If objections are made, the hearing officer will take such objections into consideration in considering the case. If the hearing officer determines that no hearing in mitigation is justified, or, if after the hearing, rules against the party seeking mitigation, then in either of those events the hearing officer's determinations shall be conclusive and final and not subject to further review.



§ 31-7-264. Regulatory power of department

The department is authorized to provide by regulation for the administration of this article.



§ 31-7-265. Facility licensing and employee records checks for personal care homes transferred to Department of Community Health

(a) Effective July 1, 2009, all matters relating to facility licensing and employee records checks for personal care homes pursuant to this article shall be transferred from the Department of Human Resources (now known as the Department of Human Services) to the Department of Community Health.

(b) The Department of Community Health shall succeed to all rules, regulations, policies, procedures, and administrative orders of the Department of Human Resources that are in effect on June 30, 2009, or scheduled to go into effect on or after July 1, 2009, and which relate to the functions transferred to the Department of Community Health pursuant to this Code section and shall further succeed to any rights, privileges, entitlements, obligations, and duties of the Department of Human Resources that are in effect on June 30, 2009, which relate to the functions transferred to the Department of Community Health pursuant to this Code section. Such rules, regulations, policies, procedures, and administrative orders shall remain in effect until amended, repealed, superseded, or nullified by the Department of Community Health by proper authority or as otherwise provided by law.

(c) The rights, privileges, entitlements, and duties of parties to contracts, leases, agreements, and other transactions entered into before July 1, 2009, by the Department of Human Resources which relate to the functions transferred to the Department of Community Health pursuant to this Code section shall continue to exist; and none of these rights, privileges, entitlements, and duties are impaired or diminished by reason of the transfer of the functions to the Department of Community Health. In all such instances, the Department of Community Health shall be substituted for the Department of Human Resources, and the Department of Community Health shall succeed to the rights and duties under such contracts, leases, agreements, and other transactions.

(d) All persons employed by the Department of Human Resources in capacities which relate to the functions transferred to the Department of Community Health pursuant to this Code section on June 30, 2009, shall, on July 1, 2009, become employees of the Department of Community Health in similar capacities, as determined by the commissioner of community health. Such employees shall be subject to the employment practices and policies of the Department of Community Health on and after July 1, 2009, but the compensation and benefits of such transferred employees shall not be reduced as a result of such transfer. Employees who are subject to the rules of the State Personnel Board and who are transferred to the department shall retain all existing rights under such rules. Retirement rights of such transferred employees existing under the Employees' Retirement System of Georgia or other public retirement systems on June 30, 2009, shall not be impaired or interrupted by the transfer of such employees and membership in any such retirement system shall continue in the same status possessed by the transferred employees on June 30, 2009. Accrued annual and sick leave possessed by said employees on June 30, 2009, shall be retained by said employees as employees of the Department of Community Health.






Article 12 - Health Care Data Collection

§ 31-7-280. Health care provider annual reports; form

(a) As used in this article, the term:

(1) "Department" means the Department of Community Health.

(2) "Health care provider" means any hospital or ambulatory surgical or obstetrical facility having a license or permit issued by the department under Article 1 of this chapter.

(3) "Indigent person" means any person having as a maximum allowable income level an amount corresponding to 125 percent of the federal poverty guideline.

(4) "Third-party payor" means any entity which provides health care insurance or a health care service plan, including but not limited to providers of major medical or comprehensive accident or health insurance, whether or not through a self-insurance plan, Medicaid, hospital service nonprofit corporation plans, health care plans, or nonprofit medical service corporation plans, but does not mean a specified disease or supplemental hospital indemnity payor.

(b) There shall be required from each health care provider in this state an annual report of certain health care information to be submitted to the department. The report shall be due on the last day of January and shall cover the 12 month period preceding each such calendar year.

(c) The report required under subsection (b) of this Code section shall contain the following information:

(1) Total gross revenues;

(2) Bad debts;

(3) Amounts of free care extended, excluding bad debts;

(4) Amounts of contractual adjustments;

(5) Amounts of care provided under a Hill-Burton commitment;

(6) Amounts of charity care provided to indigent persons;

(7) Amounts of outside sources of funding from governmental entities, philanthropic groups, or any other sources, including the proportion of any such funding dedicated to the care of indigent persons;

(8) For cases involving indigent persons:

(A) The number of persons treated;

(B) The number of inpatients and outpatients;

(C) Total patient days;

(D) The total number of patients categorized by county of residence;

(E) The indigent care costs incurred by the health care provider by county of residence;

(9) The public, profit, or nonprofit status of the health care provider and whether or not the provider is a teaching hospital;

(10) The number of board certified physicians, by specialty, on the staff of the health care provider;

(11) The number of nursing hours per day for each hospital and per patient visit for each ambulatory surgical or obstetrical facility;

(12) For ambulatory surgical or obstetrical facilities, the types of surgery performed and emergency back-up systems available for that surgery;

(13) For hospitals:

(A) The availability of emergency services, trauma centers, intensive care units, and neonatal intensive care units;

(B) Procedures hospitals specialize in and the number of such procedures performed annually; and

(C) Cesarean section rates by number and as a percentage of deliveries; and

(14) Data available on a recognized uniform billing statement or substantially similar form generally used by health care providers which reflect, but are not limited to, the following type of data obtained during a 12 month period during each reporting period: unique longitudinal nonidentifying patient code, the patient's birth date, sex, race, geopolitical subdivision code, ZIP Code, county of residence, type of bill, beginning and ending service dates, date of admission, discharge date, disposition of the patient, medical or health record number, principal and secondary diagnoses, principal and secondary procedures and procedure dates, external cause of injury codes, diagnostic related group number (DRG), DRG procedure coding used, revenue codes, total charges and summary of charges by revenue code, payor or plan identification, or both, place of service code such as the uniform hospital identification number and hospital name, attending physician and other ordering, referring, or performing physician identification number, and specialty code.

(d) The department shall provide a form for the report required by subsection (b) of this Code section and may provide in such form for further categorical divisions of the information listed in subsection (c) of this Code section.

(e) The department shall, within a period of one year following July 1, 1989, in cooperation with representatives of such consumer groups and associations and health care providers as it shall designate, study and determine such quality indicators and such additional or alternative information related to the intent and purpose of this article as the department shall determine are in the best interests of the residents of this state.

(f) In the event that the department does not receive from a health care provider an annual report containing the data and information required by this article within 30 days following the date such report was due or receives a timely but incomplete report, the department shall notify the health care provider regarding the deficiencies, by certified mail or statutory overnight delivery, return receipt requested. In the event such deficiency continues for 15 days after said notification has been given, the health care provider shall be liable for a penalty in the amount of $1,000.00 for such violation and an additional penalty of $500.00 for each day during which such violation continues and be subject to appropriate sanctions otherwise authorized by law, including, but not limited to, suspension or revocation of that provider's permit or license.



§ 31-7-281. Data system established; departmental authority

(a) The department shall be required to establish and operate a state-wide health care data system to collect, compile, analyze, and disseminate data collected pursuant to this article from health care providers and other specified entities.

(b) The department shall be authorized to execute contracts or establish written agreements for the purpose of avoiding duplication of data collected pursuant to this article.

(c) Where an existing data collection system meets the collection requirements of the department pursuant to this article, the department shall utilize such existing system when the significant elements of such data are collected, provided that such system meets the requirements of the department pursuant to this article and is available, without undue restrictions, to the department. For purposes of this subsection, reimbursement from the department for the costs incurred by such existing system in collecting this data shall not be considered an undue restriction.

(d) The department shall have complete authority over any data collection functions performed pursuant to this article and shall be authorized to perform such data analyses as shall, in its discretion, be required.

(e) The department shall establish a system to review and audit selected report data which contain the information listed in subsection (c) of Code Section 31-7-280 and which are collected other than by the department.



§ 31-7-282. Collection and submission of data

The department shall be authorized to request, collect, or receive the collection and submission of data listed in subsection (c) of Code Section 31-7-280 from:

(1) Health care providers;

(2) The Department of Human Services;

(3) The Commissioner of Insurance;

(4) Reserved;

(5) Third-party payors;

(6) A nationally recognized health care accreditation body; and

(7) Other appropriate sources as determined by the department.

Any entity specified in paragraphs (1) through (3) of this Code section which has in its custody or control data requested by the department pursuant to this Code section shall provide the department with such data, but any data regarding a health care provider which is already available in the records of any state officer, department, or agency specified in paragraph (2) or (3) of this Code section shall not be required to be provided to the department by that health care provider.



§ 31-7-283. Compilation and dissemination of information; rules and regulations

(a) The department shall compile, direct the compilation of, and disseminate comparative information provided in the annual reports under Code Section 31-7-280 on a health care provider specific basis.

(b) Any data collected by the department may be included in department reports pursuant to this article as deemed appropriate to offer full information to the public. Prior to any release or dissemination of the data, the department shall permit the reporting entity a 30 day opportunity to verify the accuracy of any information pertaining to its data. The reporting entity may submit to the department any corrections of errors in the compilations of the data with any supporting evidence and comments. The department shall correct for the report such data which, in its judgment, are found to be in error. Any information, evidence, or comments submitted to the department in writing by the reporting entity shall be included as a part of the department's release or dissemination.

(c) If the data required by the department are available from the reporting entity by acceptably formatted, computer readable means, such method for reporting shall be preferred.

(d) The reporting of any data required by this article by specified types of health care providers shall include health care providers operated by state, county, municipality, public or private entities, or any combination thereof.

(e) The department shall be authorized to promulgate such rules and regulations as are necessary to effectuate and carry out its authority and duties under this article.



§ 31-7-284. Public disclosure; updating of data base; publication; fees

(a) Subject to the procedures specified in subsection (b) of Code Section 31-7-283, the department shall be authorized to disclose nonpatient-specific data required under this article. Dissemination of such data to the public shall be made in clear and understandable language and in such form as to facilitate appropriate planning and choices on the part of consumers, providers, and payors.

(b) The department data base established pursuant to this article shall be updated no less frequently than on an annual basis. Public reports from that data shall be published no less frequently than annually.

(c) The costs to the state associated with the data collection system provided for in this article shall be paid through the department budget. The department shall, at its discretion and funds permitting, begin collection and dissemination of data immediately. The department is authorized to charge fees for reports, data, and information related to the data system; provided, however, no fees shall be imposed upon health care providers which submit data to the department pursuant to this article. The department shall implement a fee scale for such information that will result in fee collections not to exceed the costs of the data collection system. All such fees shall be remitted to the general fund of the state.



§ 31-7-285. Confidentiality; liability

(a) Notwithstanding any provision of law to the contrary, it shall not be unlawful for any entity which may be requested or required to provide data to the department under this article so to provide that information or for the department or its designees to provide such information as authorized or required by this article or any other law.

(b) Information provided to the department pursuant to this article or information released by the department shall not identify a patient by name or specific address. Any person, firm, corporation, association, or other entity who violates this subsection shall be guilty of a misdemeanor.

(c) A person shall not be civilly liable as a result of the person's acts, omissions, or decisions as an officer or employee or agent in connection with the person's duties for the department under this article.

(d) Unless otherwise provided in this article, the data collected by and furnished to the department pursuant to this article shall not be public records under Article 4 of Chapter 18 of Title 50 or any other law governing the maintenance, inspection, or dissemination of data collected by the state. The reports prepared for release or dissemination from the data collected shall be public records under Article 4 of Chapter 18 of Title 50. The confidentiality of patients shall be protected and no provision of this article shall affect any provision of law relating to patient confidentiality.

(e) No cause of action shall arise against a person, entity, or health care provider for disclosing or reporting information in accordance with this article; provided, however, that this Code section shall not provide immunity for disclosing or furnishing false information with malice or willful intent to injure any person.






Article 13 - Private Home Care Providers

§ 31-7-300. Definitions

As used in this article, the term:

(1) "Companion or sitter tasks" means the following tasks which are provided to elderly, handicapped, or convalescing individuals: transport and escort services; meal preparation and serving; and household tasks essential to cleanliness and safety. These tasks do not include assistance with bathing, toileting, grooming, shaving, dental care, dressing, and eating.

(2) "Department" means the Department of Community Health.

(3) "Personal care tasks" means assistance with bathing, toileting, grooming, shaving, dental care, dressing, and eating; and may include but are not limited to proper nutrition, home management, housekeeping tasks, ambulation and transfer, and medically related activities, including the taking of vital signs only in conjunction with the above tasks.

(4) "Private home care provider" means any person, business entity, corporation, or association, whether operated for profit or not for profit, that directly provides or makes provision for private home care services through:

(A) Its own employees who provide nursing services, personal care tasks, or companion or sitter tasks;

(B) Contractual arrangements with independent contractors who are health care professionals licensed pursuant to Title 43; or

(C) Referral of other persons to render home care services, when the individual making the referral has ownership or financial interest in the delivery of those services by those other persons who would deliver those services.

(5) "Private home care services" means those items and services provided at a patient's residence that involve direct care to that patient and includes, without limitation, any or all of the following:

(A) Nursing services, provided that such services can only be provided by a person licensed under Chapter 26 of Title 43;

(B) Personal care tasks; and

(C) Companion or sitter tasks.

Private home care services shall not include physical, speech, or occupational therapy; medical nutrition therapy; medical social services; or home health aide services provided by a home health agency.

(6) "Residence" means the place where an individual makes that person's permanent or temporary home, whether that person's own apartment or house, a friend or relative's home, or a personal care home, but shall not include a hospital, nursing home, hospice, or other health care facility licensed under Article 1 of this chapter.



§ 31-7-301. License requirement; license not assignable or transferable

Except as otherwise provided in this article, on and after July 1, 1996, no person, business entity, corporation, or association, whether operated for profit or not for profit, may operate as a private home care provider without first obtaining a license or provisional license from the department. A license issued under this article is not assignable or transferable.



§ 31-7-302. Rules and regulations; authority of department to issue, suspend, or revoke licenses

The department is authorized to promulgate rules and regulations to implement this article. The department is authorized to issue, deny, suspend, or revoke licenses or take other disciplinary actions against licensees as provided in Code Section 31-2-8.



§ 31-7-303. Inspections; requirements for exemption

Each private home care provider for which a license has been issued shall be inspected by the department periodically; provided, however, the department may exempt a provider from inspections if it is certified or accredited by a certification or accreditation entity recognized and approved by the department. A provider seeking exemption from inspection shall be required to submit to the department documentation of certification or accreditation, including a copy of its most recent certification or accreditation report.



§ 31-7-304. Fees

The department is authorized to charge an application fee, a license fee, a license renewal fee, or a similar fee; and the amount of such fees shall be established by the Board of Community Health. Each fee so established shall be reasonable and shall be determined in such a manner that the total of the fees charged shall approximate the total of the direct and the indirect costs to the state of the operation of the licensing program. Fees may be refunded for good cause as determined by the department.



§ 31-7-305. Exempt services

This article shall not apply to private home care services which are provided under the following conditions:

(1) When those services are provided directly by an individual, either with or without compensation, and not by agents or employees of the individual and not through independent contractors or referral arrangements made by an individual who has ownership or financial interest in the delivery of those services by others who would deliver those services;

(2) When those services are home infusion therapy services and the intermittent skilled nursing care is provided only as an integral part of the delivery and infusion of pharmaceuticals, but such skilled nursing care, whether hourly or intermittent, which provides care licensed by this article beyond the basic delivery and infusion of pharmaceuticals is not exempt;

(3) When those services are provided through the temporary placement of professionals and paraprofessionals to perform those services in places other than a person's residence;

(4) When those services are provided by home health agencies which are licensed under Article 7 of this chapter;

(5) When those services are provided in a personal care home by the staff of the personal care home;

(6) When those services are services within the scope of practice of pharmacy and provided by persons licensed to practice pharmacy; and

(7) When those services are provided directly by an individual on a volunteer basis through a senior volunteer program, which includes the foster grandparent program, the senior companion program, and the retired and senior volunteer program. In no case shall there be remuneration to any person, firm, corporation, or volunteer for services rendered or coordination of services in conjunction with the senior volunteer program or the foster grandparent program.



§ 31-7-306. Applications received prior to effective date of article

A person, business entity, corporation, or association which has applied for a license pursuant to this article prior to July 1, 1996, but which has not been granted such license within 180 days after rules implementing this article have become effective shall be authorized to continue to operate without such license until 90 days after the application for license has been denied.



§ 31-7-307. Certificate of need not required of licensees; operation of licensee as home health agency not authorized

(a) A certificate of need issued pursuant to Chapter 6 of this title is not required for any person, business entity, corporation, or association, whether operated for profit or not for profit, which is operating as a private home care provider as long as such operation does not also constitute such person, entity, or organization operating as a home health agency or personal care home under this chapter.

(b) A license issued under this article shall not entitle the licensee to operate as a home health agency, as defined in Code Section 31-7-150, under medicare or Medicaid guidelines.



§ 31-7-308. Licensure and regulation of private home care providers transferred to Department of Community Health

(a) Effective July 1, 2009, all matters relating to the licensure and regulation of private home care providers pursuant to this article shall be transferred from the Department of Human Resources (now known as the Department of Human Services) to the Department of Community Health.

(b) The Department of Community Health shall succeed to all rules, regulations, policies, procedures, and administrative orders of the Department of Human Resources that are in effect on June 30, 2009, or scheduled to go into effect on or after July 1, 2009, and which relate to the functions transferred to the Department of Community Health pursuant to this Code section and shall further succeed to any rights, privileges, entitlements, obligations, and duties of the Department of Human Resources that are in effect on June 30, 2009, which relate to the functions transferred to the Department of Community Health pursuant to this Code section. Such rules, regulations, policies, procedures, and administrative orders shall remain in effect until amended, repealed, superseded, or nullified by the Department of Community Health by proper authority or as otherwise provided by law.

(c) The rights, privileges, entitlements, and duties of parties to contracts, leases, agreements, and other transactions entered into before July 1, 2009, by the Department of Human Resources which relate to the functions transferred to the Department of Community Health pursuant to this Code section shall continue to exist; and none of these rights, privileges, entitlements, and duties are impaired or diminished by reason of the transfer of the functions to the Department of Community Health. In all such instances, the Department of Community Health shall be substituted for the Department of Human Resources, and the Department of Community Health shall succeed to the rights and duties under such contracts, leases, agreements, and other transactions.

(d) All persons employed by the Department of Human Resources in capacities which relate to the functions transferred to the Department of Community Health pursuant to this Code section on June 30, 2009, shall, on July 1, 2009, become employees of the Department of Community Health in similar capacities, as determined by the commissioner of community health. Such employees shall be subject to the employment practices and policies of the Department of Community Health on and after July 1, 2009, but the compensation and benefits of such transferred employees shall not be reduced as a result of such transfer. Employees who are subject to the rules of the State Personnel Board and who are transferred to the department shall retain all existing rights under such rules. Retirement rights of such transferred employees existing under the Employees' Retirement System of Georgia or other public retirement systems on June 30, 2009, shall not be impaired or interrupted by the transfer of such employees and membership in any such retirement system shall continue in the same status possessed by the transferred employees on June 30, 2009. Accrued annual and sick leave possessed by said employees on June 30, 2009, shall be retained by said employees as employees of the Department of Community Health.






Article 14 - Nursing Homes Employee Records Checks

§ 31-7-350. Definitions

As used in this article, the term:

(1) "Conviction" means a finding or verdict of guilty or a plea of guilty regardless of whether an appeal of the conviction has been sought.

(2) "Crime" means commission of an offense which constitutes a felony with respect to the following:

(A) A violation of Code Section 16-5-21;

(B) A violation of Code Section 16-5-24;

(C) A violation of Code Section 16-6-1;

(D) A violation of Code Section 16-8-2;

(E) A violation of Code Section 16-8-3;

(F) A violation of Code Section 16-8-4;

(G) A violation of Code Section 16-5-1;

(H) A violation of Code Section 16-4-1;

(I) A violation of Code Section 16-8-40;

(J) A violation of Code Section 16-8-41;

(K) A felony violation of Code Section 16-9-1;

(L) A violation of Article 8 of Chapter 5 of Title 16;

(M) A violation of Chapter 13 of Title 16; or

(N) Any other offense committed in another jurisdiction which, if committed in this state, would be deemed to be such a crime without regard to its designation elsewhere.

(3) "Criminal record" means any of the following which have reached final disposition within ten years of the date the criminal record check is conducted:

(A) Conviction of a crime;

(B) Arrest, charge, and sentencing for a crime where:

(i) A plea of nolo contendere was entered to the charge;

(ii) First offender treatment without adjudication of guilt pursuant to the charge was granted; or

(iii) Adjudication or sentence was otherwise withheld or not entered on the charge; or

(C) Arrest and charges for a crime if the charge is pending, unless the time for prosecuting such crime has expired pursuant to Chapter 3 of Title 17.

(4) "Employment applicant" means any person seeking employment by a nursing home. This term shall not include persons employed by the nursing home prior to July 1, 1995.

(5) "GCIC" means the Georgia Crime Information Center established under Article 2 of Chapter 3 of Title 35.

(6) "Nursing home" or "home" means a home required to be licensed or permitted as a nursing home under the provisions of this chapter.

(7) "Satisfactory determination" means a written determination by a nursing home that a person for whom a record check was performed was found to have no criminal record.

(8) "Unsatisfactory determination" means a written determination by a nursing home that a person for whom a record check was performed was found to have a criminal record.



§ 31-7-351. Request for criminal record check; employment application form notice

(a) Prior to hiring an employment applicant, each nursing home shall request a criminal record check from GCIC to determine whether the applicant has a criminal record. A nursing home shall make a written determination for each applicant for whom a criminal record check is performed. A nursing home shall not employ a person with an unsatisfactory determination.

(b) Any request for a criminal record check under this Code section shall be on a form approved by GCIC and submitted in person, by mail, or by facsimile request to any county sheriff or municipal law enforcement agency having access to GCIC information. The fee shall be no greater than the actual cost of processing the request. The law enforcement agency receiving the request shall perform a criminal record check for a nursing home within a reasonable time but in any event within a period not to exceed three days of receiving the request.

(c) Each application form provided by the employer to the employment applicant shall conspicuously state the following: "FOR THIS TYPE OF EMPLOYMENT, STATE LAW REQUIRES A CRIMINAL RECORD CHECK AS A CONDITION OF EMPLOYMENT."



§ 31-7-352. Immunity from liability

(a) Neither GCIC nor any law enforcement agency providing GCIC information pursuant to this article shall be responsible for the accuracy of information or have any liability for defamation, invasion of privacy, negligence, or any other claim in connection with any dissemination of information or determination based thereon pursuant to this article.

(b) A nursing home, its administrator, and its employees shall have no liability for wrongful discharge, unemployment security benefits, or any other claim based upon:

(1) Refusal to employ any person with a criminal record;

(2) Termination of employment of persons with a criminal record already employed by the home; or

(3) Other action taken in good faith reliance upon GCIC information received pursuant to this article.



§ 31-7-353. Penalty for hiring applicant with criminal record

A nursing home that hires an applicant for employment with a criminal record shall be liable for a civil monetary penalty in the amount of the lesser of $2,500.00 or $500.00 for each day that a violation of subsection (a) of Code Section 31-7-351 occurs. The daily civil monetary penalty shall be imposed only from the time the nursing home administrator knew or should have known that the nursing home has in its employ an individual with a criminal record and until the date such individual is terminated.



§ 31-7-354. Authority to enforce article; rules and regulations

The Department of Community Health shall be authorized to enforce this article and to promulgate rules and regulations related to the requirements of this article.






Article 15 - Hospital Acquisition

§ 31-7-400. Definitions

As used in this article the term:

(1) "Acquiring entity" means an individual, business corporation, general partnership, limited partnership, limited liability company, limited liability partnership, joint venture, nonprofit corporation, hospital authority, or any other for profit or not for profit entity which is a purchaser or lessee of an acquisition.

(2) "Acquisition" means a purchase or lease by an acquiring entity of the assets of a hospital which is owned, controlled, or operated by a nonprofit corporation and which meets one or more of the following conditions:

(A) Constitutes a purchase or lease of 50 percent or more of the assets of a hospital having a permit under this chapter; or

(B) Constitutes a purchase or lease which, when combined with one or more transfers between the same or related parties occurring within a five-year period, constitutes a purchase or lease of 50 percent or more of the assets of a hospital having a permit under this chapter;

provided, however, that an acquisition does not include the restructuring of a hospital owned by a hospital authority involving a lease of assets to any not for profit or for profit entity which has a principal place of business located in the same county where the main campus of the hospital in question is located and which is not owned, in whole or in part, or controlled by any other for profit or not for profit entity whose principal place of business is located outside such county; provided, further, that an acquisition does not include a restructuring of a nonprofit health system involving the purchase or lease of the assets of a hospital controlled as of March 1, 1999, by the health system's nonprofit parent corporation by another nonprofit entity which is both exempt from federal income taxation and controlled by the same nonprofit parent corporation.

(3) "Attorney General" means the Attorney General of the State of Georgia or some other attorney employed in the Attorney General's office and designated to perform the functions required by this article.

(4) "Control" or "controlling interest" means ownership of 50 percent or more of the assets of the entity in question or the ability to influence significantly the operations or decisions of the entity in question.

(5) "Disposition" means a sale or lease of the assets of a hospital which is owned, controlled, or operated by a nonprofit corporation to an acquiring entity which meets one or more of the following conditions:

(A) Constitutes a sale or lease of 50 percent or more of the assets of a hospital having a permit under this chapter; or

(B) Constitutes a sale or lease which, when combined with one or more transfers between the same or related parties occurring within a five-year period, constitutes a sale or lease of 50 percent or more of the assets of a hospital having a permit under this chapter;

provided, however, that a disposition does not include the restructuring of a hospital owned by a hospital authority involving a lease of assets to any not for profit or for profit entity which has a principal place of business located in the same county where the main campus of the hospital in question is located and which is not owned, in whole or in part, or controlled by any other for profit or not for profit entity whose principal place of business is located outside such county; provided, further, that a disposition does not include a restructuring of a nonprofit health system involving the sale or lease of the assets of a hospital controlled as of March 1, 1999, by the health system's nonprofit parent corporation to another nonprofit entity which is both exempt from federal income taxation and controlled by the same nonprofit parent corporation.

(6) "Family" means a spouse, child, or sibling.

(7) "Financial interest" means the direct or indirect ownership of any assets or stock of any business.

(8) "Hospital" means any institution classified and having a permit as a hospital from the Department of Community Health pursuant to this chapter and such department's rules and regulations.

(9) "Related party" means an individual, business corporation, general partnership, limited partnership, limited liability company, limited liability partnership, joint venture, nonprofit corporation, or any other for profit or not for profit entity that owns or controls, is owned or controlled by, or operates under common ownership or control with a party in question.

(10) "Transaction" means an acquisition and disposition.



§ 31-7-401. Notice to Attorney General of acquisition

No acquiring entity shall engage in an acquisition without first notifying the Attorney General pursuant to this article. No nonprofit corporation which owns, controls, or operates, directly or indirectly, a hospital having a permit under this chapter shall engage in a disposition without first notifying the Attorney General pursuant to this article. The parties to the transaction shall provide the Attorney General with at least 90 days' notice of the proposed transaction prior to its consummation.



§ 31-7-402. Content and form of notice to Attorney General; retention of experts; payment of costs and expenses

(a) Notice to the Attorney General required by this article shall include the name of the seller or lessor; the name of the acquiring entity and other parties to the acquisition; the county in which the main campus of the hospital is located; the terms of the proposed agreement and any related agreements including leases, management contracts, and service contracts; the acquisition price; a copy of the acquisition agreement and any related agreements including leases, management contracts, and service contracts; any valuations of the hospital's assets prepared in the three years immediately preceding the proposed transaction date; a financial and economic analysis and report from any expert or consultant retained by the seller or lessor which addresses each of the criteria set forth in Code Section 31-7-406; articles of incorporation and bylaws of the nonprofit corporation and related entities and foundations; all donative documents reflecting the purposes of prior gifts of more than $100,000.00 in value by donors to the nonprofit corporation or any related entities or foundations for or on behalf of the hospital; and all documents pertaining to the disposition of assets, including those documents which are included as schedules or exhibits to the acquisition agreement and any related agreements.

(b) The Attorney General may prescribe a form of notice to be utilized by the seller or lessor and the acquiring entity and may require information in addition to that specified in this article if the disclosure of such information is determined by the Attorney General to be in the public interest. The notice to the Attorney General required by this article and all documents related thereto shall be considered public records pursuant to Article 4 of Chapter 18 of Title 50.

(c) The Attorney General shall be authorized to retain financial, economic, health planning, or other experts or consultants to assist in addressing each of the criteria set forth in Code Section 31-7-406. Within 30 days after notice from the Attorney General, the actual and reasonable cost and expense incurred in connection with the retention of such experts or consultants shall be paid directly to such experts and consultants by the parties to the proposed transaction in such proportionate amounts as the parties may agree or otherwise as determined by the Attorney General.



§ 31-7-403. Certification of interest in acquiring entity; certification of financial interest in business associated with party to disposition; statement of fair dealing; opposing board members exempt

(a) Except as provided in subsection (c) of this Code section, notice to the Attorney General required by this article shall also include a separate certification from each member of the governing board and the chief executive officer of the nonprofit corporation which is a party to the proposed disposition, and from each member of the governing board and the chief executive officer of any nonprofit corporation that holds a membership, stock, or controlling interest therein, executed under oath, stating whether that director or officer of the nonprofit corporation is then or may become within the three-year period following the completion of the transaction a member or shareholder in, or officer, employee, agent, or consultant of, or will otherwise derive any compensation or benefits, directly or indirectly, from the acquiring entity or any related party in connection with or as a result of the disposition.

(b) Except as provided in subsection (c) of this Code section, notice to the Attorney General required by this article shall also include a certification from each member of the governing board and the chief executive officer of the nonprofit corporation which is a party to the proposed disposition, and from each member of the governing board and the chief executive officer of any nonprofit corporation that holds a membership, stock, or controlling interest therein, executed under oath:

(1) Disclosing any financial interest held by that individual or that individual's family, or held by any business in which such individual or the individual's family owns a financial interest, in any business which:

(A) Within the immediately preceding 12 month period sold products, property interests, or services to the nonprofit corporation engaged in the disposition; or

(B) Within the immediately preceding 12 month period sold or within the three-year period after the completion of the transaction may sell products, property interests, or services to the acquiring entity;

(2) Disclosing any contract pursuant to which a sale was made or may be made of those products, property interests, or services regarding financial interests which are disclosed pursuant to paragraph (1) of this subsection;

(3) Stating that the nonprofit corporation has received fair market value for its assets or, in the case of a proposed disposition to a not for profit entity or a hospital authority, stating that the nonprofit corporation has received an enforceable commitment of fair and reasonable community benefits for its assets;

(4) Stating that the market value of the hospital's assets has not been manipulated to decrease their value;

(5) Stating that the terms of the transaction are fair and reasonable to the nonprofit corporation;

(6) Stating that the transaction is authorized by the nonprofit corporation's governing documents and is consistent with the intent of any major donors who have contributed over $100,000.00;

(7) Stating that the proceeds of the transaction will be used solely in a manner consistent with the charitable purposes of the nonprofit corporation and will not be used, directly or indirectly, to benefit the acquiring entity; and

(8) Stating that the transaction will not adversely affect the availability or accessibility of health care services in the county in which the main campus of the hospital is located.

(c) The certification requirements of subsections (a) and (b) of this Code section shall not apply to any governing board members who vote to oppose the proposed disposition.



§ 31-7-404. Publication of notice

Within ten working days after receipt of notice under this article, the Attorney General shall publish notice of the proposed transaction in a newspaper of general circulation in the county where the main campus of the hospital is located and shall notify in writing the governing authority of such county. The published notice required by this Code section shall state that the Attorney General has received notice of a proposed transaction, the names of the parties to the proposed transaction, the date, time, and place of the public hearing regarding the transaction, and the means by which a person may submit written comments about the proposed transaction to the Attorney General.



§ 31-7-405. Public hearing; expert or consultant required to testify; testimony; representative of acquiring entity to testify

(a) Within 60 days after receipt of the notice under this article, the Attorney General shall conduct a public hearing regarding the proposed transaction in the county in which the main campus of the hospital is located. At such hearing, the Attorney General shall provide an opportunity for those persons in favor of the transaction, those persons opposed to the transaction, and other interested persons to be heard. The Attorney General shall also receive written comments regarding the transaction from any interested person, and such written comments shall be considered public records pursuant to Article 4 of Chapter 18 of Title 50.

(b) Any expert or consultant retained by the nonprofit corporation to prepare the financial and economic analysis of the proposed transaction shall be required to appear and testify at the public hearing regarding his or her report if requested to do so by the Attorney General and may be questioned by the Attorney General. Such expert or consultant shall make the same disclosure required by members and officers under paragraphs (1) and (2) of subsection (b) of Code Section 31-7-403. The independent expert or consultant retained by the Attorney General to review the proposed transaction shall also appear and testify at the public hearing regarding his or her findings and analysis.

(c) At least one member of the governing board of the seller or lessor shall be designated by the seller or lessor, and at least one representative of the acquiring entity shall be designated by the acquiring entity, which designees shall appear and testify under oath at the public hearing and shall be subject to questioning by the Attorney General.



§ 31-7-406. Purpose of public hearing; factors to be addressed in disclosure

The purpose of the public hearing shall be to ensure that the public's interest is protected when the assets of a nonprofit hospital are acquired by an acquiring entity by requiring full disclosure of the purpose and terms of the transaction and providing an opportunity for local public input. The disposition of a nonprofit hospital to an acquiring entity shall not be in the public interest unless there has been adequate disclosure that appropriate steps have been taken to ensure that the transaction is authorized, to safeguard the value of charitable assets, and to ensure that any proceeds of the transaction are used for appropriate charitable health care purposes. Such disclosure shall address, at a minimum, the following factors:

(1) Whether the disposition is permitted under Chapter 3 of Title 14, the "Georgia Nonprofit Corporation Code," and other laws of Georgia governing nonprofit entities, trusts, or charities;

(2) Whether the disposition is consistent with the directives of major donors who have contributed over $100,000.00;

(3) Whether the governing body of the nonprofit corporation exercised due diligence in deciding to dispose of hospital assets, selecting the acquiring entity, and negotiating the terms and conditions of the disposition;

(4) The procedures used by the nonprofit corporation in making its decision to dispose of its assets, including whether appropriate expert assistance was used;

(5) Whether any conflict of interest was disclosed, including, but not limited to, conflicts of interest related to directors or officers of the nonprofit corporation and experts retained by the parties to the transaction;

(6) Whether the seller or lessor will receive fair value for its assets, including an appropriate control premium for any relinquishment of control or, in the case of a proposed disposition to a not for profit entity, will receive an enforceable commitment for fair and reasonable community benefits for its assets;

(7) Whether charitable assets are placed at unreasonable risk if the transaction is financed in part by the seller or lessor;

(8) Whether the terms of any management or services contract negotiated in conjunction with the transaction are reasonable;

(9) Whether any disposition proceeds will be used for appropriate charitable health care purposes consistent with the nonprofit corporation's original purpose or for the support and promotion of health care in the affected community;

(10) Whether a meaningful right of first refusal to repurchase the assets by a successor nonprofit corporation or foundation has been retained if the acquiring entity subsequently proposes to sell, lease, or transfer the hospital to yet another entity;

(11) Whether sufficient safeguards are included to assure the affected community continued access to affordable care and to the range of services historically provided by the nonprofit corporation;

(12) Whether the acquiring entity has made an enforceable commitment to provide health care to the disadvantaged, the uninsured, and the underinsured and to provide benefits to the affected community to promote improved health care; and

(13) Whether health care providers will be offered the opportunity to invest or own an interest in the acquiring entity or a related party, and whether procedures or safeguards are in place to avoid conflict of interest in patient referrals.



§ 31-7-407. Attorney General to ensure compliance with article; other persons not precluded from instituting judicial proceedings

The Attorney General shall have the authority to ensure compliance with any and all notices, certifications, obligations, and commitments which are required to be made in connection with a transaction under this article and may institute proceedings to enforce such compliance in the superior court of the county in which the main campus of the hospital is located. This provision shall not preclude any other person with standing from instituting judicial proceedings regarding the proposed disposition.



§ 31-7-407.1. Report of findings

The Attorney General shall issue a report of findings addressing the issues outlined in Code Section 31-7-406 within 30 days of the public hearing; provided, however, the time for issuing said report may be extended for an additional 30 days if the Attorney General finds there has been a failure by the entities involved in the transaction under review or any of them, to comply with disclosures required by this article or to respond to subpoenas or other process authorized by this article, and additional extensions may be ordered upon a continuation of a failure to so comply.



§ 31-7-408. Notice required prior to issuance or renewal of permit to operate hospital; permit subject to revocation or suspension for failure to comply

No permit to operate a hospital may be issued or renewed under this chapter or any other applicable statute or regulation and a permit which has been issued shall be subject to revocation or suspension if there is a disposition or acquisition of hospital assets as defined in this article without notice first having been provided to the Attorney General as required by this article.



§ 31-7-409. Prospective operation of article

(a) Any transaction completed before October 31, 1997, or any transaction that is subject to a pending definitive agreement as of October 31, 1997, and which is either conditioned only upon receipt of regulatory approval, or is subject to a pending judicial proceeding as of April 1, 1997, is not subject to the requirements of this article.

(b) Any lease which is exempted from the operation of this article pursuant to subsection (a) of this Code section and which contained, on October 31, 1997, an option to renew that lease upon its expiration shall not be subject to this article upon any renewal on or after April 28, 1999.



§ 31-7-410. Authority of Attorney General unaffected

No provision of this article shall derogate from the common law or statutory authority of the Attorney General.



§ 31-7-411. Attorney General's power under article same as under Code Section 45-15-17

In connection with the Attorney General's responsibilities under this article and in connection with the public hearing required by this article, the Attorney General shall have the same power to investigate and issue subpoenas as the Attorney General has with respect to investigations authorized under Code Section 45-15-17.



§ 31-7-412. Disposition or acquisition made in violation of requirements of article null and void; violators subject to fine; Attorney General to instigate proceedings to impose fine within one year

(a) Any disposition or acquisition of assets made in violation of the notice, disclosure, and certification requirements of this article shall be null and void, and each nonprofit entity and acquiring entity engaging in such disposition or acquisition shall be subject to a fine of up to $50,000.00, the amount of which shall be determined by the superior court in the county in which the main campus of the hospital is located. The Attorney General shall institute proceedings to impose such fine within one year of the unlawful disposition or acquisition.

(b) Any person knowingly and willfully making a false statement in a certification under Code Section 31-7-403 or subsection (b) of Code Section 31-7-405, in addition to any criminal penalty which may be imposed pursuant to Code Section 16-10-71, shall be subject to a civil fine of up to $50,000.00, the amount of which shall be determined by the superior court in the county in which the main campus of the hospital is located. The Attorney General shall institute proceedings to impose such fine within one year of the date of the certification.









Chapter 8 - Care and Protection of Indigent and Elderly Patients

Article 1 - Hospital Care for the Indigent Generally

§ 31-8-1. Establishment and purpose of program; administration

In order to promote and preserve the health of the people of this state, there is established a Hospital Care for the Indigent Program to be administered by the Department of Community Health. The purpose of this program is to assist counties in the purchase of hospital care for persons who are ill or injured and who can be helped by treatment in a hospital but are financially unable to meet the full cost of hospital care from their own resources or from the resources of those upon whom they are legally dependent. The purchase of such hospital care shall be limited to the nonprofit basic cost of hospital care needed for the treatment of the ill or injured, as deemed necessary and ordered by the physician in charge of the case in accordance with this article and the rules, regulations, and standards adopted and promulgated pursuant to this article.



§ 31-8-2. Definitions

As used in this article, the term:

(0.5) "Department" means the Department of Community Health.

(1) "Indigent person" means any resident who is ill or injured and who from his own resources or from the resources of those upon whom he is legally dependent is financially unable to meet the full cost of hospital care as prescribed or ordered by a physician. An allegedly indigent person shall not be considered an "indigent person" for the purposes of this article until and unless he shall be certified as an "indigent person" by the governing authority of his county of residence. If the governing authority shall fail or refuse to certify a person as an "indigent person" within five days after the next regular or special meeting of the governing authority receiving notice as to such person's being admitted to a participating hospital, neither the county nor the hospital shall be responsible for any medical costs incurred by such person, but the person himself shall be responsible for all such costs.

(2) "Participating county" means a county whose governing authority, by appropriate action, has agreed to participate in the program, is current with regard to its pro rata share of funds necessary for hospital care for its indigent persons, and is in compliance with this article.

(3) "Participating hospital" means a publicly or privately owned hospital which holds a valid permit issued pursuant to Article 1 of Chapter 7 of this title, which has a physician as chief of staff, and whose governing authority has elected to participate in the program in accordance with this article.

(4) "Physician" means a doctor of medicine duly licensed to practice medicine in this state in accordance with Chapter 34 of Title 43.

(5) "Program" means the Hospital Care for the Indigent Program.

(6) "Resident" means a person who receives health care from a hospital in the county in which he resides and who is in this state for other than temporary or transitory purposes and has lived continuously in the state for a period of not less than six months.



§ 31-8-3. Disbursement of state funds to counties

State funds appropriated to the department for the purpose of carrying out this article shall be expended by the department so as to provide for the administration of this article as it deems necessary and proper and to assist counties in providing hospital care for indigent residents. The department shall establish a graduated matching formula for the disbursement of state funds to assist counties as provided in this article; provided, however, the state share of any participating county budget shall not exceed $1.00 per capita based on the latest official decennial population count of the United States Bureau of the Census. The department may establish an amount of state funds of the total state and county participating budget to provide hospital care for indigent resident patients who may be hospitalized outside of the county of residency; provided, however, that any unexpended state funds budgeted to provide hospital care for the indigent patient who may be hospitalized outside the county of residency may be reallocated by the department according to the matching formula.



§ 31-8-4. Qualification of counties for participation in program

In order for a county to qualify for assistance under the program, the governing authority of said county shall have certified that:

(1) The county elects to participate in the program;

(2) A local budget providing the funds required by the graduated matching formula has been approved;

(3) A local administrative agency or officer has been appointed; and

(4) A screening committee or agency has been appointed to make determinations and certifications relative to indigency of persons applying for assistance as provided for in this article.



§ 31-8-5. Submission of budget by county

After the implementation of this article, the governing authority of each participating county shall, on or before April 1 of each year, submit to the department a program budget containing an estimate and supporting data setting forth the amount of moneys needed to provide hospital care for the indigent residents for said county.



§ 31-8-6. Credit for expenditures by county

Upon certification approved by the department, any participating county may receive credit for direct expenditures made during the period covered by the budget by the county to a hospital or hospitals when such expenditures can be shown to have been made for the care of indigent residents as defined in this Code section.



§ 31-8-7. Qualifications for assistance under program; waiver of residence requirements in emergencies

In order to qualify for assistance under this program, a person must be an indigent resident of this state and must be a person for whom hospital care is not available under any other program. The six-months' residency requirement may be waived if a physician certifies that the illness or injury constitutes an emergency which requires immediate hospital care.



§ 31-8-8. Agreements between department and other governmental agencies or private organizations to obtain funds

The department is authorized and empowered to enter into agreements with other state departments and boards, agencies of the United States government, local governmental agencies, and voluntary organizations to obtain funds for hospital care that may be available for needy persons; and the department is authorized to administer any funds received under such agreements in conformity with this article; provided, however, that the authority granted in this article shall not prevent the department from complying with 42 U.S.C.A. Section 701, et seq.



§ 31-8-9. Use of gifts and donations

The department is authorized and empowered to accept and expend any and all gifts and donations that may be available to it for the purposes of this article.



§ 31-8-9.1. Eligibility to receive tax credits; obligations of rural hospitals after receipt of funds

(a) As used in this Code section, the term:

(1) "Critical access hospital" means a hospital that meets the requirements of the federal Centers for Medicare and Medicaid Services to be designated as a critical access hospital and that is recognized by the department as a critical access hospital for purposes of Medicaid.

(2) "Rural county" means a county having a population of less than 35,000 according to the United States decennial census of 2010 or any future such census; provided, however, that for counties which contain a military base or installation, the military personnel and their dependents living in such county shall be excluded from the total population of such county for purposes of this definition.

(3) "Rural hospital organization" means an acute care hospital licensed by the department pursuant to Article 1 of Chapter 7 of this title that:

(A) Provides inpatient hospital services at a facility located in a rural county or is a critical access hospital;

(B) Participates in both Medicaid and medicare and accepts both Medicaid and medicare patients;

(C) Provides health care services to indigent patients;

(D) Has at least 10 percent of its annual net revenue categorized as indigent care, charity care, or bad debt;

(E) Annually files IRS Form 990, Return of Organization Exempt From Income Tax, with the department, or for any hospital not required to file IRS Form 990, the department will provide a form that collects the same information to be submitted to the department on an annual basis;

(F) Is operated by a county or municipal authority pursuant to Article 4 of Chapter 7 of this title or is designated as a tax-exempt organization under Section 501(c)(3) of the Internal Revenue Code; and

(G) Is current with all audits and reports required by law.

(b) (1) By December 1 of each year, the department shall approve a list of rural hospital organizations eligible to receive contributions from the tax credit provided pursuant to Code Section 48-7-29.20 and transmit such list to the Department of Revenue.

(2) Before any rural hospital organization is included on the list as eligible to receive contributions from the tax credit provided pursuant to Code Section 48-7-29.20, it shall submit to the department a five-year plan detailing the financial viability and stability of the rural hospital organization. The criteria to be included in the five-year plan shall be established by the department.

(c) (1) A rural hospital organization that receives donations pursuant to Code Section 48-7-29.20 shall:

(A) Utilize such donations for the provision of health care-related services for residents of a rural county or for residents of the area served by a critical access hospital; and

(B) Report on a form provided by the department all contributions received from individual and corporate donors pursuant to Code Section 48-7-29.20 and show the manner or purpose in which the contributions received were expended by the rural hospital organization.

(2) The department shall annually prepare a report compiling the information received pursuant to paragraph (1) of this subsection for the chairpersons of the House Committee on Ways and Means and the Senate Health and Human Services Committee.



§ 31-8-10. Rules and regulations

The department shall adopt and promulgate such rules and regulations as it deems necessary to carry out this article.



§ 31-8-11. Construction of article

This article shall not be construed as replacing federal, state, or local programs for the indigent but may supplement such programs for hospital care of the indigent.






Article 2 - Hospital Care for Nonresident Indigents

§ 31-8-30. Findings; purpose of article

The General Assembly finds that there is an inequitable distribution of the public costs incurred in providing health care for indigent persons who receive such care outside their counties of residence. The publicly supported hospitals providing such health care are frequently not reimbursed for the costs thereby incurred, which either increases the tax burden of citizens supporting such hospitals or increases the charges made to paying patients or causes a combination of both types of such increases. It is the purpose of this article to recognize and provide for the state's responsibility to assist in the payment of cost of care for nonresident indigent patients by providing procedures for the reimbursement of such costs from state funds.



§ 31-8-31. Definitions

As used in this article, the term:

(1) "Area of operation" shall, for the purpose of hospital authorities, have the same meaning as defined in paragraph (1) of Code Section 31-7-71 and, for purposes of all other hospitals, shall be the county in which the hospital is located.

(2) "Cost of care" means the cost of services rendered by a hospital at the reimbursement rate currently in effect for the hospital under the medical assistance program for the needy under Title XIX of the Social Security Act (42 U.S.C.A. Section 1396, et seq.), as amended, but shall not include any portion of such cost which is paid by the indigent patient, by the spouse or a relative of the indigent patient, by insurance, or by any governmental or other public agency pursuant to any federal, state, or local program paying cost of health care for indigent patients, other than the program established by this article.

(2.1) "Department" means the Department of Community Health.

(3) "Fiscal year" means the period beginning on July 1 of each year and ending on June 30 of the immediately following year.

(4) "Fund" means the Nonresident Indigent Health Care Fund created by Code Section 31-8-33.

(5) "Health care" means the following services for nonresident inpatients and outpatients:

(A) Emergency care or treatment;

(B) Treatment for conditions of pregnancy and treatment of the newborn infant from the time of birth until the time of discharge from the hospital;

(C) Treatment for a potentially disabling illness or injury when treatment for such illness or injury is not available for indigent patients in the county of residence of the patient; and

(D) Treatment for any combination of the foregoing.

(6) "Hospital" means a hospital which is permitted to operate by the department pursuant to Article 1 of Chapter 7 of this title.

(7) "Hospital authority" means a hospital authority created pursuant to Article 4 of Chapter 7 of this title.

(8) "Indigent patient" means a nonresident patient who is certified as an indigent pursuant to Code Section 31-8-32.

(9) "Nonresident patient" means a person who receives health care from a hospital and who is a resident of this state but who is not a resident of the area of operation of the hospital providing such health care.



§ 31-8-32. Determination of indigency

(a) The commissioner of community health shall adopt state-wide standards to determine indigency for the purposes of this article. To the extent practicable, such standards shall be based on similar standards adopted for the purpose of determining the ability to pay of patients receiving services in state hospitals as authorized by state law, as now or hereafter enacted, governing responsibility for payment of cost of care for health care services rendered by state hospitals.

(b) Within 30 days after receiving the standards provided by the commissioner pursuant to subsection (a) of this Code section, the governing authority of each county, by resolution, shall designate a person, to be known as the health care advisory officer of the county, to make a determination of indigency for the residents of the county in accordance with the standards promulgated pursuant to subsection (a) of this Code section. The health care advisory officer shall carry out such additional duties as may be assigned to him by the governing authority of the county. It shall be the duty of the governing authority of each county to mail a copy of such resolution to the chief administrative officer of each hospital within 15 days after its adoption. The governing authority of any county may change the person designated as the health care advisory officer, but any such change shall be accomplished by resolution of the governing authority, and a copy of the resolution making such change shall be mailed to the chief administrative officer of each hospital within 15 days after its adoption.

(c) When a nonresident patient receives health care from a hospital and when such patient claims inability to pay cost of care because of indigency, the chief administrative officer of the hospital shall notify, in writing, the health care advisory officer of the county of residence of the patient. Such notification shall request a determination of indigency of the patient. As soon as practicable after receiving such notification but not later than 30 days thereafter, the health care advisory officer of the county shall notify the chief administrative officer of the hospital of his determination. If the health care advisory officer determines that the patient is indigent, such notification shall constitute a certification of such indigency, and the expenditures for cost of care of such nonresident indigent patient shall be maintained on the records of the hospital for the purposes of Code Section 31-8-34.

(d) If the health care advisory officer of a county fails to respond to a request for a determination of indigency from a hospital providing health care for such patient within the time limitation provided by subsection (c) of this Code section, the county of residence of the patient shall be liable for the payment of cost of care of such patient. In such event, the hospital providing health care for the nonresident patient may bill the county of residence of the patient for the amount of his cost of care, and it shall be the duty of the governing authority of such county to pay the hospital the amount billed.

(e) To the end that the certifications of indigency required by subsection (c) of this Code section may be expedited, it shall be the duty of each county health care advisory officer to establish and maintain files showing the names of county residents determined to be indigent.

(f) It shall be the duty of the commissioner to devise such standard forms as may be necessary or desirable to administer this Code section uniformly. It shall be the duty of counties, health care advisory officers, and hospitals to use the forms promulgated by the commissioner pursuant to this subsection.



§ 31-8-33. Creation of fund

There is created the Nonresident Indigent Health Care Fund for the purpose of making payments therefrom to hospitals to reimburse such hospitals for the cost of care of nonresident indigent patients. Such fund shall be made up of appropriations made thereto by the General Assembly, as provided in this article.



§ 31-8-34. Maintenance of records; certification of cost of care; determination of amount of fund

(a) Each hospital shall maintain accurate records of its cost of care for providing health care services for nonresident indigent patients. As soon as practicable after the close of each quarter of each fiscal year and within not more than 30 days after the close thereof, the chief administrative officer of each hospital shall certify to the commissioner the total cost of care incurred by the hospital in providing health care to nonresident indigent patients for the immediately preceding quarter.

(b) For the 1980-81 fiscal year, the commissioner shall estimate the state-wide cost of care for nonresident indigent patients by annualizing the total amount shown on the first quarterly submissions to him under subsection (a) of this Code section of cost of care for nonresident indigent patients and by adjusting the annualized amount by a factor, not to exceed 10 percent of such amount, which the commissioner determines to be a reasonable estimate of anticipated increases in the cost of care for nonresident indigent patients.

(c) For the 1981-82 fiscal year and for each fiscal year thereafter, the commissioner shall estimate the state-wide cost of care for nonresident indigent patients by annualizing the total payments, as provided by Code Section 31-8-35, to hospitals from the fund during the first quarter of the immediately preceding fiscal year, adjusted by a factor which, based on the experience of the fund, the commissioner determines to be a reasonable estimate of anticipated increases or decreases in the cost of care for nonresident indigent patients; but no estimated increase in such cost shall exceed 10 percent of the annualized amount.



§ 31-8-35. Payments from fund to hospitals

For each fiscal year, beginning with the 1980-81 fiscal year, payments to hospitals for cost of care of nonresident indigent patients shall be made from the fund. Beginning with the certifications made after the close of the first quarter of the 1980-81 fiscal year, the quarterly certifications of cost of care for nonresident indigent patients made by hospitals pursuant to subsection (a) of Code Section 31-8-34 shall constitute requests for payments from the fund to reimburse such hospitals for the cost of care. Within 30 days after receiving any such request, the commissioner shall authorize the state treasurer to issue a check to the hospital submitting the request for the payment from the fund of the amount requested.



§ 31-8-36. State appropriations to fund

(a) For each fiscal year, beginning with the 1980-81 fiscal year, the commissioner shall make a request for appropriation of the amount determined under Code Section 31-8-34 as the state-wide cost of care for nonresident indigent patients in the budget of the Department of Community Health under the category: "Nonresident Indigent Health Care Fund." The budget shall cite this article as the authority for such request and shall make such additional explanation of the request as the commissioner deems appropriate.

(b) In the event the General Assembly fails to appropriate funds in accordance with the budget request made pursuant to subsection (a) of this Code section or fails to appropriate the full amount requested, the payments to hospitals under Code Section 31-8-35 shall be reduced pro rata in accordance with the amount actually available to the fund.



§ 31-8-37. Compliance with this article contingent upon appropriation

On and after July 1, 1987, hospitals shall not be required to comply with the provisions of this article unless the General Assembly appropriates funds in an amount determined as the state-wide cost of care for nonresident indigent patients as provided for in Code Section 31-8-36.






Article 2A - Hospital Care for Pregnant Women

§ 31-8-40. Legislative findings and purpose

The General Assembly finds that Georgia's high rates of infant mortality and morbidity are costly to the state in terms of human suffering and of expenditures for long-term institutionalization, special education, and medical care. It is well documented that appropriate care during pregnancy and delivery can prevent many of the expensive, disabling problems our children experience. The State of Georgia is making progress in improving services and funding. However, the General Assembly is concerned that some women continue to be refused service for financial reasons at hospitals when they request admission after labor has begun. It is the purpose of this article to assure that:

(1) No hospital denies available, appropriate emergency services to a woman who has not made prior arrangements for the payment of the delivery and who seeks hospital care for the safe delivery of her child;

(2) Counties assume a share of the responsibility in meeting this critical need for their residents who receive such care when no other source of payment from public or private sources is available; and

(3) Women receiving such care and other persons specified in this article assume certain responsibilities with regard to payment for such care after it is rendered, but it is not the purpose of this article to establish a general health insurance program for all pregnant indigent women.



§ 31-8-41. Definitions

As used in this article, the term:

(1) "Cost of care" means the cost of services rendered by a hospital for care required to be provided thereby under this article, and for services rendered by a physician in connection therewith, at the lesser of the actual charges or the reimbursement rate currently in effect for the hospital and physician under the medical assistance program for the needy under Title XIX of the Social Security Act (42 U.S.C.A. Section 1396, et seq.), as amended, but shall not include any portion of such cost which is paid by the indigent patient, by the spouse or a relative of the indigent patient, by the father of the child, by insurance, or by any governmental or other public agency pursuant to any federal, state, or local program paying cost of health care for indigent patients, other than the program established by this article. The Medicaid reimbursement rate for services under this article shall not be adjusted for outlier payment. Payments actually received by a hospital or physician, when made by the patient, the patient's spouse, family member, father of the patient's child, or by insurance, the medical assistance program for the needy, any similar federal, state, or local program, or any other third-party payor other than a county, shall constitute payment to the hospital or physician, respectively, of the payment amount so received and exclude that amount from the definition of "cost of care." When a hospital renders care to a woman who is not a resident of the county in which that hospital is located and that care is required to be provided under this article but there is within the county of residence of that woman a hospital which usually and customarily provides that care, "cost of care" means the lesser of the actual charges for the care actually rendered or the Medicaid reimbursement rate currently in effect for such care, which Medicaid reimbursement rate shall be that Medicaid rate for such care in the hospital of the woman's county of residence, unless there is more than one such hospital, in which event the rate shall be the average Medicaid rate for such care in all hospitals of the woman's county of residence.

(1.1) "Department" means the Department of Community Health.

(2) "Hospital" means a hospital which is permitted to operate by the department pursuant to Article 1 of Chapter 7 of this title.

(3) "Indigency" means the inability of a patient or other person to pay the entire cost of care determined in accordance with subsection (a) of Code Section 31-8-43.

(4) "Patient" means a pregnant woman who receives services under this article.

(5) "Resident of the county" means a person who is domiciled in the county as determined pursuant to Chapter 2 of Title 19.



§ 31-8-42. Requirement of hospitals with emergency services to provide care to pregnant women in labor

Any hospital which operates an emergency service shall be required to provide the appropriate, necessary emergency services to any pregnant woman who is a resident of this state and who presents herself in active labor to the hospital, if those services are usually and customarily provided in that facility, which services shall be provided within the scope of generally accepted practice based upon the information furnished the hospital by the pregnant woman, including such information as the pregnant woman reveals concerning her prenatal care, diet, allergies, previous births, general health information, and other such information as the pregnant woman may furnish the hospital. If, in the medical judgment of the physician responsible for the emergency service, the hospital must transfer the patient because the hospital is unable to provide appropriate treatment, the hospital where the patient has presented herself shall:

(1) Within the capabilities of the hospital provide such emergency services as the circumstances require, which services shall be provided within the scope of generally accepted practice based upon the information furnished the hospital by the pregnant woman, including such information as the pregnant woman reveals concerning her prenatal care, diet, allergies, previous births, general health information, and other such information as the pregnant woman may furnish the hospital;

(2) Contact an appropriate receiving hospital and notify such hospital that the patient is in transit;

(3) Arrange suitable transportation for the patient if necessary; and

(4) Send to the receiving hospital any available information on the patient's history and condition.

The transfer shall not be authorized until the physician considers the patient sufficiently stabilized for transport.



§ 31-8-43. Determination of indigency; payment of services provided under Code Section 31-8-42 for indigent patients by county; records; administration

(a) The commissioner of community health shall adopt state-wide standards to determine indigency for the purposes of this article, which standards shall be based upon and consistent with 125 percent of the federal poverty level as it exists on May 1, 1985. These standards shall further provide for legal liability, based upon ability to pay some reasonable percentage of cost of care, for patients and other persons legally liable for the patients' cost of care if those patients or other persons do not meet the indigency standards based upon less than 100 percent of the federal poverty level but do meet those standards based upon between 100 and 125 percent of the federal poverty level, as such level exists on May 1, 1985.

(b) Within 30 days after receiving the standards provided by the commissioner pursuant to subsection (a) of this Code section, the governing authority of each county, by resolution, shall designate a person, to be known as the health care advisory officer of the county, to make a determination of indigency for the residents of the county in accordance with the standards promulgated pursuant to subsection (a) of this Code section. The health care advisory officer shall carry out such additional duties as may be assigned to him by the governing authority of the county. It shall be the duty of the governing authority of each county to mail a copy of such resolution to the commissioner or the commissioner's designee within 15 days after its adoption. The governing authority of any county may change the person designated as the health care advisory officer, but any such change shall be accomplished by resolution of the governing authority, and a copy of the resolution making such change shall be mailed to the commissioner or the commissioner's designee within 15 days after its adoption. If a county fails or refuses either to designate a health care advisory officer or to provide to the commissioner or the commissioner's designee the required notification of the county's designation of such officer, the county governing authority shall be deemed to be such officer for purposes of this article.

(c) When a patient receives health care from a hospital or physician, which care that hospital is required to provide the patient under Code Section 31-8-42, and when such patient claims indigency, the chief administrative officer of the hospital shall determine whether any portion of the cost of services may be paid by the medical assistance program for the needy under Title XIX of the Social Security Act, by insurance, or by any other governmental or public agency pursuant to any federal, state, or local program and provide written notification of such determination to the health care advisory officer of the county of residence of the patient. Such notification shall include a certification by the chief administrative officer of the hospital that an appropriate investigation has been made and that it has been determined that no portion of the cost of services may be paid by the medical assistance program for the needy under Title XIX of the Social Security Act, by insurance, or by any other governmental or public agency pursuant to any federal, state, or local program or a certification that an appropriate investigation has been made and that a portion of the cost of services may be paid from such sources. If it is determined that a portion of the cost of services may be paid from such sources, then the notification shall include a certification of the amount which may be so paid. Such notification shall also request a determination of indigency of the patient. As soon as practicable after receiving such notification but not later than 60 days thereafter, the health care advisory officer of the county shall notify the chief administrative officer of the hospital of his determination. If the health care advisory officer determines that the patient meets the indigency standards or if the health care advisory officer of a county fails to respond to a request for a determination of indigency from a hospital providing health care for such patient within the time limitation provided by this subsection, the county of residence of the patient shall be liable for the payment of cost of care of such patient in each hospital rendering the emergency services. In such event, each hospital and physician providing the emergency health care for the patient may bill the county of residence of the patient for the amount of the patient's cost of care. It shall be the duty of the governing authority of such county to pay the hospital and physician that billed amount plus, if that billed amount is not paid by the county within 120 days after the mailing of a request for a determination of indigency, interest on the billed amount at the rate specified in Code Section 48-2-40 for unpaid taxes.

(d) To the end that the certifications of indigency required by subsection (c) of this Code section may be expedited, it shall be the duty of each county health care advisory officer to establish and maintain files showing the names of county residents whom that officer has determined to be indigent.

(e) It shall be the duty of the commissioner to devise such standard forms as may be necessary or desirable to administer this Code section uniformly. It shall be the duty of counties, health care advisory officers, and hospitals to use the forms promulgated by the commissioner pursuant to this subsection.

(f) To the extent practicable and consistent with appropriate health care, the commissioner and the health care advisory officer shall encourage the use of hospitals located in the county of residence of the pregnant woman.



§ 31-8-43.1. Extent of patient's liability for costs; required cooperation of patient with county; liability of father for costs; action by county to recover costs or challenge determination of liability

(a) A patient who receives services under this article shall, by accepting such services, be deemed to have agreed to:

(1) Be liable to any county which pays all or any part of that patient's cost of care for the entire amount so paid by that county, except that a patient who meets the indigency standards based upon 100 to 125 percent of the federal poverty level shall be liable for an amount which is the greater of $100.00 or the reasonable percentage of costs for which the patient is liable under subsection (a) of Code Section 31-8-43 and a patient who meets the indigency standards based upon less than 100 percent of the federal poverty level shall be liable for $100.00 of those costs, but liability under this subsection shall never exceed the county's payments for cost of care;

(2) Have made an assignment to that county paying any part of that patient's cost of care for any benefits for such care for which the patient is eligible from a third party up to the amount actually paid and cooperate with the county in obtaining any such benefits to repay the county;

(3) Cooperate with any county paying any part of that patient's cost of care in identifying the father of a child delivered to the patient by a hospital acting in compliance with this article and in seeking to obtain from such father repayment of that portion of the county's payment which, under the indigency standards, that father is able to repay; and

(4) Cooperate with any county paying any part of that patient's cost of care in applying and qualifying for the medical assistance program for the needy under Title XIX of the Social Security Act or any other federal, state, or local governmental program for which the patient may be eligible.

(b) The failure of a patient to cooperate as required by paragraphs (2), (3), and (4) of subsection (a) of this Code section shall render the patient and any person liable for other expenses of the patient, including but not limited to the parents of a minor patient and the spouse of a patient, liable to the county for all payments which that county makes for the patient's cost of care. Failure of a patient to cooperate as required by paragraphs (2), (3), and (4) of subsection (a) of this Code section shall not be a valid ground to deny the patient services otherwise required to be provided under this article unless the patient at the time of admission refuses to sign a document, in such form as the commissioner shall prescribe and provide, acknowledging notification that the patient's receiving services shall constitute an agreement to the terms of paragraphs (1) through (4) of subsection (a) of this Code section unless waived by the county health care advisory officer.

(c) Except as provided in subsection (b) of this Code section, the father of a patient's child who is delivered by a hospital as required by this article and any other person legally responsible for other expenses of the patient shall be liable to the county which pays the patient's cost of care to the same extent the patient is liable therefor under paragraph (1) of subsection (a) of this Code section. This obligation to make repayment shall be in addition to any other obligation imposed by law.

(d) The county may bring a civil action to recover, from any person liable therefor under this Code section, those payments which the county has made for a patient's cost of care to the extent of the liability imposed by this Code section but in no event may recover more than the county paid for such costs of care.

(e) A county or any person aggrieved by any determination under this article that such county or person is liable for a patient's cost of care may bring a de novo civil action in superior court challenging that determination.



§ 31-8-44. Immunity of hospital or health care provider from liability

No physician, nurse, or other such medical assistant, nor the hospital or any of its agents or employees shall be guilty of malpractice or civilly liable therefor for treatment rendered under this article unless the physician, nurse, or other medical assistant, or the hospital, its agent, or employee has been grossly negligent in the provision of such services or has willfully failed to comply with the provisions of this article. No action shall be brought in connection with treatment rendered under this article without a specific allegation of gross negligence or willful failure to comply.



§ 31-8-45. Availability of cause of action for patient wrongfully denied care

If a hospital fails or refuses to provide treatment or services pursuant to the provisions of Code Section 31-8-42, a person aggrieved by such failure or refusal shall have a cause of action against the hospital for damages and for such other relief as the court having jurisdiction of the action deems proper. No person shall be prohibited from maintaining such an action for failure to exhaust any rights to administrative relief.



§ 31-8-46. Investigation; penalties; rules and regulations

(a) If the department receives notice that a violation by a hospital of Code Section 31-8-42 is in progress, the department shall immediately order an investigation to determine whether or not there has been a violation and upon finding that a violation has occurred shall immediately order the hospital to comply with that Code section.

(b) If a hospital violates Code Section 31-8-42, the department shall assess a civil penalty of $500.00 for each such violation. Any such civil penalty shall be imposed by the department only after notice and hearing as provided in Article 1 of Chapter 5 of this title. Any person or facility subject to a civil penalty under this Code section is entitled to judicial review in accordance with Article 1 of Chapter 5 of this title. All civil penalties recovered by the department under this Code section shall be paid into the general fund of the state treasury.

(c) Any hospital held to be in violation of Code Section 31-8-42 more than three times within any 12 month period shall be subject to suspension or revocation of license by the Department of Community Health.

(d) The Department of Community Health is authorized and directed to promulgate appropriate rules and regulations for the enforcement of this article.

(e) Nothing in this article shall be construed to preempt any other law or to deny to any individual any rights or remedies which are provided by or under any other law.






Article 3 - Long-Term Care Ombudsman Program

§ 31-8-50. Declaration of policy

The General Assembly finds that a significant number of older citizens of this state reside in long-term care facilities in this state and, because of their isolated and vulnerable condition, are more dependent on others for their protection and care. It is the intent of the General Assembly to protect and improve the quality of care and life for residents through the promotion of community involvement in long-term care facilities and by the establishment of a process to resolve complaints and problems of residents. It is the further intent of the General Assembly that the department, within available resources and pursuant to its duties under the Older Americans Act of 1965, as amended, ensure that the quality of care and life for such residents is maintained, that necessary reports are made and that, where necessary, corrective action is taken at the departmental level.



§ 31-8-51. Definitions

As used in this article, the term:

(1) "Community ombudsman" means a person certified as a community ombudsman pursuant to Code Section 31-8-52.

(1.1) "Department" means the Department of Human Services.

(2) "Long-term care facility" means any skilled nursing home, intermediate care home, private home care provider, assisted living community, or personal care home now or hereafter subject to regulation and licensure by the Department of Community Health.

(3) "Resident" means any person who is receiving treatment or care in any long-term care facility who seeks admission to such facility or who has been discharged or transferred from such facility.

(4) "State ombudsman" means the state ombudsman established under Code Section 31-8-52.



§ 31-8-52. Establishment of long-term care ombudsman program

Pursuant to the Older Americans Act of 1965 (P.L. 89-73, 79 Stat. 219), as amended, and as a condition of receiving funds under that act for various programs for older citizens of this state, the Department of Human Services has been required to establish and operate a long-term care ombudsman program. In order to receive such funds, the department has already established a position of state ombudsman within the state Office of Special Programs. The state ombudsman shall be under the direct supervision of the commissioner of human services or his or her designee and shall be given the powers and duties hereafter provided by this article. The state ombudsman shall be a person qualified by training and experience in the field of aging or long-term care, or both. The state ombudsman shall promote the well-being and quality of life of residents in long-term care facilities and encourage the development of community ombudsman activities at the local level. The state ombudsman may certify community ombudsmen and such certified ombudsmen shall have the powers and duties set forth in Code Sections 31-8-54 and 31-8-55. The state ombudsman shall require such community ombudsmen to receive appropriate training as determined and approved by the department prior to certification. Such training shall include an internship of at least seven working days in a nursing home and at least three working days in a personal care home. Upon certification, the state ombudsman shall issue an identification card which shall be presented upon request by community ombudsmen whenever needed to carry out the purposes of this article. Two years after first being certified and every two years thereafter, each such community ombudsman, in order to carry out his or her duties under this article, shall be recertified by the state ombudsman as continuing to meet the department's standards as community ombudsman.



§ 31-8-53. Duties of state ombudsman

The state ombudsman shall:

(1) Establish policies and procedures, subject to approval by the commissioner of human services, for receiving, investigating, referring, and attempting to resolve complaints made by or on behalf of residents of long-term care facilities concerning any act, omission to act, practice, policy, or procedure that may adversely affect the health, safety, or welfare of any resident;

(2) Investigate and make reports and recommendations to the department and other appropriate agencies concerning any act or failure to act by any government agency with respect to its responsibilities and duties in connection with long-term care or residents of long-term care facilities;

(3) Establish a uniform state-wide reporting system to record data about complaints and conditions in long-term care facilities and shall collect and analyze such data in order to identify significant problems affecting the residents of such facilities;

(4) Promote the development of community ombudsmen activities and provide technical assistance as necessary; and

(5) Make an annual written report, documenting the types of complaints and problems reported by residents, to the director of the Office of Special Programs for his recommendations to the commissioner concerning needed policy and regulatory and legislative changes.



§ 31-8-54. Duties of community ombudsmen

Pursuant to policies and procedures established by the state ombudsman, the community ombudsmen shall:

(1) Learn about the general conditions affecting residents of long-term care facilities and work for the best interest of these residents;

(2) Receive, investigate, and attempt to resolve complaints made by or on behalf of residents of long-term care facilities;

(3) Collect data about the number and types of complaints handled; and

(4) Report regularly to the state ombudsman about the data collected and the activities of the community ombudsmen.



§ 31-8-55. Entry and investigative authority; cooperation of government agencies; communication with residents

(a) The state ombudsman or community ombudsman, on his or her initiative or in response to complaints made by or on behalf of residents of long-term care facilities, may conduct investigations in matters within his or her powers and duties as provided by this article.

(b) The state ombudsman or community ombudsman shall have the authority to enter any long-term care facility and shall use his or her best efforts to enter such facility during normal visiting hours. Upon entering the long-term care facility, the ombudsman shall notify the administrator or, in the absence of the administrator, the person in charge of the facility, before speaking to any residents. After notifying the administrator or the person in charge of the facility, the ombudsman may communicate privately and confidentially with residents of the facility, individually or in groups. The ombudsman shall have access to the medical and social records of any resident if:

(1) The ombudsman has the permission of the resident or the legal representative or guardian of the resident;

(2) The resident is unable to consent to the review and has no legal representative or guardian; or

(3) There is a guardian of the person of the resident and that guardian refuses to permit access to the records necessary to investigate a complaint, and:

(A) There is reasonable cause to believe that the guardian is not acting in the best interests of the resident; and

(B) A community ombudsman obtains the approval of the state ombudsman.

As used in this Code section, the term "legal representative" means an agent under a valid power of attorney, provided that the agent is acting within the scope of his or her agency; an agent under a durable power of attorney for health care or health care agent under an advance directive for health care; or an executor, executrix, administrator, or administratrix of the estate of a deceased resident. The ombudsman shall have the authority to inspect the physical plant and have access to the administrative records, policies, and documents of the facility to which the residents have or the general public has access. Entry and investigation provided by this Code section shall be conducted in a manner which will not significantly disrupt the provision of nursing or other care to residents.

(c) The state ombudsman or community ombudsman shall identify himself or herself as such to the resident, and the resident shall have the right to communicate or refuse to communicate with the ombudsman.

(d) The resident shall have the right to participate in planning any course of action to be taken on his or her behalf by the state ombudsman or community ombudsman, and the resident shall have the right to approve or disapprove any proposed action to be taken on his or her behalf by such ombudsman.

(e) The state ombudsman and community ombudsman shall have authority to obtain from any government agency, and such agency shall provide, such cooperation and assistance, services, data, and access to files and records as will enable the ombudsman properly to perform his or her duties and exercise his or her powers, provided such information is not privileged under any law.

(f) Where the subject of the investigation involves suspected abuse, neglect, or exploitation of a resident by his or her guardian, the state ombudsman or community ombudsman shall have the authority to communicate with the resident in a private and confidential setting notwithstanding any objection by the guardian to such meeting and communication.



§ 31-8-56. Resolution of complaints

(a) Following an investigation, the state ombudsman or community ombudsman shall report his opinions or recommendations to the party or parties affected thereby and shall attempt to resolve the complaint using, whenever possible, informal techniques of mediation, conciliation, and persuasion. With respect to a complaint against the long-term care facility, the ombudsman shall first notify the administrator of the facility in writing and give such administrator a reasonable opportunity to correct any alleged defect. If the administrator fails to take corrective action after a reasonable amount of time or if the defect seriously threatens the safety or well-being of the residents, the state ombudsman or community ombudsman may refer the complaint to an appropriate agency.

(b) Complaints or conditions adversely affecting residents of long-term care facilities which cannot be resolved in the manner described in subsection (a) of this Code section shall, whenever possible, be referred by the state ombudsman or community ombudsman to an appropriate agency.

(c) The community ombudsman shall not disclose to the public, either directly or indirectly, the identity of any long-term care facility which is the subject of an investigation unless and until the matter has been reviewed by the office of the state ombudsman and the matter has been referred to an appropriate governmental agency for action.



§ 31-8-57. Reporting abuse

Any person who has reasonable cause to believe that a resident of a long-term care facility is being, or has been, abused, neglected, exploited, or abandoned or is in a condition which is the result of abuse, neglect, exploitation, or abandonment may report such information or cause a report to be made in any reasonable manner to the state ombudsman or community ombudsman, if any.



§ 31-8-58. Confidentiality

The identity of any complainant, resident on whose behalf a complaint is made, or individual providing information on behalf of the resident or complainant relevant to the investigation of a complaint shall be confidential and may be disclosed only with the express permission of such person. The information produced by an investigation may be disclosed by the state ombudsman or community ombudsman only if the identity of any such person is not disclosed by name or inference. If the identity of any such person is disclosed by name or inference in such information, the information may be disclosed only with his express permission. If the complaint becomes the subject of a judicial proceeding, such investigative information may be disclosed for the purpose of the proceeding.



§ 31-8-59. Notice to residents

The state ombudsman shall prepare and distribute to each long-term care facility in the state a written notice describing the long-term care ombudsman program and the procedure to follow in making a complaint, including the address and telephone number of the state ombudsman and community ombudsman, if any. The administrator shall give the written notice required by this Code section to each resident and his legally appointed guardian, if any, upon admission. The administrator shall also post such written notice in conspicuous public places in the facility in accordance with procedures provided by the state ombudsman and shall give such notice to any resident and his legally appointed guardian, if any, who did not receive it upon admission. The failure to provide the notices required by this Code section shall be a ground upon which the department may revoke any permit issued to a long-term care facility under Code Section 31-7-1.



§ 31-8-60. Retaliation against resident and interference with ombudsman prohibited; provisions applicable to violations

No person shall discriminate or retaliate in any manner against any resident or relative or guardian of a resident, any employee of a long-term care facility, or any other person because of the making of a complaint or providing of information in good faith to the state ombudsman or community ombudsman. No person shall willfully interfere with the state ombudsman or community ombudsman in the performance of his or her official duties. Code Sections 31-2-8 and 31-5-8 shall apply fully to any violation of this article.



§ 31-8-61. Liability for provision of information

Notwithstanding any other provision of law, no person providing information, including, but not limited to, patient records, to the state ombudsman or a community ombudsman shall be held, by reason of having provided such information, to have violated any criminal law or to be civilly liable under any law unless such information is false and the person providing such information knew or had reason to believe that it was false.



§ 31-8-62. Liability arising from complaints

Any person who, in good faith, makes a complaint or provides information as authorized in this article shall incur no civil or criminal liability therefor. Any state or community ombudsman who, in good faith, performs his or her official duties, including but not limited to, making a statement or communication relevant to a complaint received or an investigative activity conducted pursuant to this article shall incur no civil or criminal liability therefor.



§ 31-8-63. Rules and regulations

The department is authorized to adopt and promulgate rules and regulations to implement this article.






Article 4 - Reporting Abuse or Exploitation of Residents in Long-Term Care Facilities

§ 31-8-80. Short title

This article shall be known as the "Long-term Care Facility Resident Abuse Reporting Act."



§ 31-8-81. Definitions

As used in this article, the term:

(1) "Abuse" means any intentional or grossly negligent act or series of acts or intentional or grossly negligent omission to act which causes injury to a resident, including, but not limited to, assault or battery, failure to provide treatment or care, or sexual harassment of the resident.

(1.1) "Department" means the Department of Community Health.

(2) "Exploitation" means the illegal or improper use of a resident or the resident's resources through undue influence, coercion, harassment, duress, deception, false representation, false pretense, or other similar means for one's own or another's profit or advantage.

(3) "Long-term care facility" or "facility" means any skilled nursing home, intermediate care home, assisted living community, personal care home, or community living arrangement now or hereafter subject to regulation and licensure by the department.

(4) "Resident" means any person receiving treatment or care in a long-term care facility.



§ 31-8-82. Persons required to report abuse or exploitation; time for making report; contents of report; records; privileged communications

(a) Any of the following people who have reasonable cause to believe that any resident or former resident has been abused or exploited while residing in a long-term care facility shall immediately make a report as described in subsection (d) of this Code section by telephone or in person to the department and shall make the report to the appropriate law enforcement agency or prosecuting attorney:

(1) Any person required to report child abuse as provided in subsection (c) of Code Section 19-7-5;

(2) Administrators, managers, or other employees of hospitals or long-term care facilities;

(3) Physical therapists;

(4) Occupational therapists;

(5) Day-care personnel;

(6) Coroners;

(7) Medical examiners;

(8) Emergency medical services personnel, as defined in Code Section 31-11-49;

(9) Any person who has been certified as an emergency medical technician, cardiac technician, paramedic, or first responder pursuant to Chapter 11 of Title 31;

(10) Employees of a public or private agency engaged in professional health related services to residents; and

(11) Clergy members.

(b) Persons required to make a report pursuant to subsection (a) of this Code section shall also make a written report to the department within 24 hours after making the initial report.

(c) Any other person who has knowledge that a resident or former resident has been abused or exploited while residing in a long-term care facility may report or cause a report to be made to the department or the appropriate law enforcement agency.

(d) A report of suspected abuse or exploitation shall include the following:

(1) The name and address of the person making the report unless such person is not required to make a report;

(2) The name and address of the resident or former resident;

(3) The name and address of the long-term care facility;

(4) The nature and extent of any injuries or the condition resulting from the suspected abuse or exploitation;

(5) The suspected cause of the abuse or exploitation; and

(6) Any other information which the reporter believes might be helpful in determining the cause of the resident's injuries or condition and in determining the identity of the person or persons responsible for the abuse or exploitation.

(e) The department shall maintain accurate records which shall include all reports of abuse or exploitation, the results of all investigations and administrative or judicial proceedings, and a summary of actions taken to assist the resident.

(f) Any suspected abuse or exploitation which is required to be reported by any person pursuant to this Code section shall be reported notwithstanding that the reasonable cause to believe such abuse or exploitation has occurred or is occurring is based in whole or in part upon any communication to that person which is otherwise made privileged or confidential by law; provided, however, that a member of the clergy shall not be required to report such matters confided to him or her solely within the context of confession or other similar communication required to be kept confidential under church doctrine or practice. When a clergy member receives information about abuse or exploitation from any other source, the clergy member shall comply with the reporting requirements of this Code section, even though the clergy member may have also received a report of such matters from the confession of the perpetrator.



§ 31-8-83. Investigations

(a) The department shall immediately initiate an investigation after the receipt of any report. The department shall direct and conduct all investigations; however, it may delegate the conduct of investigations to local police authorities or other appropriate agencies. If such delegation occurs, the agency to which authority has been delegated must report the results of its investigation to the department immediately upon completion.

(b) The investigation shall determine the nature, cause, and extent of the reported abuse or exploitation, an assessment of the current condition of the resident, and an assessment of needed action and services. Where appropriate, the investigation shall include a prompt visit to the resident.

(c) The investigating agency shall collect and preserve all evidence relating to the suspected abuse or exploitation.

(d) All state, county, and municipal law enforcement agencies, employees of long-term care facilities, and other appropriate persons shall cooperate with the department or investigating agency in the administration of this article.



§ 31-8-84. Evaluation of results of investigation; protection of resident

(a) Upon the receipt of the results of an investigation, the department, in cooperation with the investigating agency, shall immediately evaluate such results to determine what actions shall be taken to assist the resident.

(b) The department or an agency designated by the department shall assist and prevent further harm to a resident who has been abused or exploited. The department may also take appropriate legal actions to assure the safety and welfare of all other residents of the facility where necessary.

(c) Within a reasonable time not to exceed 30 days after it has initiated action to assist a resident, the department shall determine the current condition of the resident, whether the abuse or exploitation has been abated, and whether continued assistance is necessary.

(d) If as a result of an investigation a determination is made that a resident has been abused or exploited, the department shall contact the appropriate prosecuting authority and provide all information and evidence to such prosecuting authority.



§ 31-8-85. Immunity from liability

(a) Any agency or person who in good faith makes a report or provides information or evidence pursuant to this article shall be immune from liability for such actions.

(b) Neither the department nor its employees, when acting in good faith and with reasonable diligence, shall have any liability for defamation, invasion of privacy, negligence, or any other claim in connection with the collection or release of information pursuant to this article and neither shall be subject to suit based upon any such claims.



§ 31-8-86. Confidentiality

The identities of the resident, the alleged perpetrator, and persons making a report or providing information or evidence shall not be disclosed to the public unless required to be revealed in court proceedings or upon the written consent of the person whose identity is to be revealed or as otherwise required by law. Upon the resident's or his or her representative's request, the department shall make information obtained in an abuse report or complaint and an investigation available to an allegedly abused or exploited resident or his or her representative for inspection or duplication, except that such disclosure shall be made without revealing the identity of any other resident, the person making the report, or persons providing information by name or inference. For the purpose of this Code section, the term "representative" shall include any person authorized in writing by the resident or appointed by an appropriate court to act upon the resident's behalf. The term "representative" also shall include a family member of a deceased or physically or mentally impaired resident unable to grant authorization; provided, however, that such family members who do not have written or court authorization shall not be authorized by this Code section to receive the resident's health records as defined in Code Section 31-33-1. Nothing in this Code section shall be construed to deny agencies participating in joint investigations at the request of and with the department, or conducting separate investigations of abuse or exploitation within an agency's scope of authority, or law enforcement personnel who are conducting an investigation into any criminal offense in which a resident is a victim from having access to such records.



§ 31-8-87. Retaliation prohibited

No person or facility shall discriminate or retaliate in any manner against any person for making a report or providing information pursuant to this article or against any resident who is the subject of a report. Nothing in this Code section shall be construed to prohibit the termination of the relationship between the facility and the resident for reasons other than that the facility has been made the subject of a report, that such a report has been made, or that information has been provided pursuant to this article.



§ 31-8-88. Notice of requirements of article

The department shall prepare a written notice describing the reporting requirements set forth in this article. Such notice shall be distributed to all long-term care facilities and hospitals in the state and copies thereof shall be posted in conspicuous locations within facilities and hospitals.






Article 5 - Bill of Rights for Residents of Long-Term Care Facilities

§ 31-8-100. Short title

This article shall be known and may be cited as the "Bill of Rights for Residents of Long-term Care Facilities."



§ 31-8-101. Legislative intent

The General Assembly finds that persons residing within long-term care facilities are isolated from the community and often lack the means to assert fully their rights as individual citizens. The General Assembly further recognizes the need for these persons to live within the least restrictive environment possible in order to retain their individuality and personal freedom. It is therefore the intent of the General Assembly to preserve the dignity and personal integrity of residents of long-term care facilities through the recognition and declaration of rights safeguarding against encroachments upon each resident's need for self-determination. It is the further intent of the General Assembly that this article complement and not duplicate or substitute for other survey and inspection programs regarding long-term care facilities.



§ 31-8-102. Definitions

As used in this article, the term:

(1) "Administrator" means a person, duly licensed as a nursing home administrator under Chapter 27 of Title 43, who operates or manages or is in charge of a long-term care facility.

(1.1) "Department" means the Department of Community Health.

(2) "Guardian" means a resident's legal guardian or conservator, or the parent of a minor representative who does not have a duly appointed guardian.

(3) "Long-term care facility" or "facility" means any intermediate care home, skilled nursing home, or intermingled home subject to regulation and licensure by the department.

(4) "Representative" means a person authorized by a resident or his guardian to act for the resident as an official delegate or agent.

(5) "Resident" means any person who is receiving treatment or care in any long-term care facility. Such resident shall be entitled to exercise all rights provided under this article except as limited by a court of competent jurisdiction or by applicable law.



§ 31-8-103. Rights of residents generally

Residents' rights shall include, but not be limited to, the rights provided in Code Sections 31-8-104 through 31-8-121.



§ 31-8-104. Explanation of rights; acknowledgment of explanation; posting of rights at facilities

Each resident and his guardian or representative, if the resident does not have a guardian, shall be given by the facility a written and oral explanation of the rights, grievance procedures, and enforcement provisions provided for by this article before or at the time of admission to a long-term care facility. Written acknowledgment of the receipt of such explanation by the resident and his guardian or representative shall be made a part of the resident's file. In addition, each facility shall post written notices of such rights in conspicuous locations in the facility. Such written notices shall be prepared by the department. The notices shall be prepared in type and format which is easily readable by residents and shall describe residents' rights, grievance procedures, and enforcement provisions provided for by this article.



§ 31-8-105. Giving certain notices to persons who became residents before July 1, 1981

Any person who became a resident before July 1, 1981, shall receive the notices required under Code Section 31-8-104; paragraphs (2), (3), and (4) of subsection (a) of Code Section 31-8-106; subsection (a) of Code Section 31-8-110; and paragraph (4) of subsection (b) of Code Section 31-8-115 no later than September 30, 1981.



§ 31-8-106. Information to be provided residents upon admission; list of current rates and services; bill for charges; access to nonmedical records

(a) At the time of admission, the facility must provide the resident with:

(1) A written notice of the facility's basic daily or monthly rates;

(2) A written statement of all facility services, including those offered on a needed basis, and related charges, including any extra charges for services not covered under medicare or Medicaid or by the facility's basic daily or monthly rate;

(3) A statement disclosing the facility's name and business address and the name and business address of the administrator of the facility. Upon request an applicant or resident shall be furnished with a copy of the annual disclosure statement filed with the Department of Community Health; and

(4) Notice of the right of access to the written policies and procedures of the facilities. Access to these policies and procedures shall be permitted during ordinary business hours.

(b) Upon a resident's request, the facility must provide that resident with a current list of all services and charges. Current charges must be posted in a conspicuous location.

(c) The facility must inform each resident in writing, at least 30 days in advance of the effective date, of any changes in rates or the services that these rates cover.

(d) A facility must bill for charges at least once a month unless otherwise agreed. Each bill must itemize charges for:

(1) The daily or monthly rate; and

(2) All extra charges.

(e) Each resident or guardian shall be permitted to inspect and receive a copy of the resident's nonmedical records kept by the facility. The facility may charge a reasonable fee for duplication, which fee shall not exceed actual cost.



§ 31-8-107. Refusal of admission or continued residence on the basis of history or condition of mental or physical disease or disability

Each resident or person requesting admission to a facility shall be free from discrimination by the facility through its refusing admission or continued residency on the basis of the resident's or applicant's history or condition of mental or physical disease or disability, unless such admission would cause the facility or any resident to lose eligibility for any state or federal program of financial assistance or unless the facility cannot provide adequate and appropriate care, treatment, and services to the resident due to such disease or disability.



§ 31-8-108. Required care, treatment, and services; rights in regard thereto; experimental research or treatment

(a) Each resident shall receive care, treatment, and services which are adequate and appropriate. Care, treatment, and services shall be provided as follows:

(1) With reasonable care and skill;

(2) In compliance with applicable laws and regulations;

(3) Without discrimination in the quality of a service based on the source of payment for the service;

(4) With respect for the resident's personal dignity and privacy; and

(5) With the goal of the resident's return home or to another environment less restrictive than the facility.

(b) In the provision of care, treatment, and services to the resident by the facility, each resident or guardian shall be entitled to the following:

(1) To choose the resident's physician. The physician so chosen shall inform the resident in advance whether or not the physician's fees can be paid from public or private benefits to which the resident is entitled and shall provide such documentation as may be required by law or regulation;

(2) To participate in the overall planning of the resident's care and treatment. The resident or guardian shall be informed of this right each time a substantial change in the treatment plan is made;

(3) To refuse medical treatment, dietary restrictions, and medications for the resident. The resident or guardian shall be informed of the probable consequences of such refusal, the refusal shall be noted in the resident's medical records, and the resident's attending physician shall be notified as soon as practical. If such refusal apparently would be seriously harmful to the health or safety of the resident, the facility shall either refer the resident to a hospital or notify a responsible family member or, if such a family member is not readily available, the county department of family and children services. If such refusal would be harmful to the health or safety of others, as documented in the resident's medical records by the resident's physician, this subsection shall not apply. Any facility or employee of such facility which complies with this paragraph shall not be liable for any damages resulting from such refusal;

(4) To receive from the facility upon the request of the resident, guardian, or representative the name, address, and telephone number of the resident's physician;

(5) To have any significant change in the resident's health status reported to persons of his choice by the facility within a reasonable time; and

(6) To obtain from the resident's physician or the physician attached to the facility a complete and current explanation concerning the resident's medical diagnosis, treatment, and prognosis in language the resident can understand. Each resident shall have access to all information in the medical records of the resident and shall be permitted to inspect and receive a copy of such records unless medically contraindicated. The facility may charge a reasonable fee for duplication, which fee shall not exceed actual cost.

(c) Each resident shall be free from experimental research or treatment unless the informed, written consent of the resident or guardian is first obtained.



§ 31-8-109. Use or threat of physical restraints, isolation, or restrictions on mobility

(a) Each resident shall be free from actual or threatened physical restraints, isolation, or restrictions on mobility within or outside the facility grounds, including the use of drugs to limit mobility, except to the minimum extent necessary to protect the resident from immediate injury to the resident or to others. In no event shall restraints, restrictions, or isolation be used for punishment, incentive, behavior conditioning or modification, or for the convenience of the facility.

(b) Restraints, restrictions, or isolation shall be used only subject to the following conditions:

(1) Prior to authorizing restraints, restrictions, or isolation, the attending physician shall make a personal examination and individualized determination of the need to use such restraints, restriction, or isolation on that resident and shall specify a reasonable time for such use. No restraint, restriction, or isolation shall be used by the facility longer than 65 days for intermediate care residents and longer than 35 days for skilled nursing residents, except by reorder of the attending physician after personal examination of the resident. Irrespective of such time period specified, restraints, restrictions, or isolation shall not be used beyond the period of actual need;

(2) In an emergency situation, restraints, restrictions, or isolation shall be authorized by the person in charge only to protect the resident from immediate injury to the resident or others and shall not be continued for more than 12 hours after the onset of the emergency without personal examination and authorization by the attending physician;

(3) The resident and a person designated by the resident, if any, shall be informed immediately of the need for the use of restraint, restriction, or isolation, the reasons for such use, and the time the physician has specified for such use. Such information shall be recorded in the resident's file;

(4) A restrained or isolated resident shall be monitored by the staff at least every hour and released and exercised at least every two hours, except during normal sleeping hours; and

(5) When a restraint, restriction, or isolation is used under this Code section, the resident shall retain all rights enumerated in this article.



§ 31-8-110. Right to select pharmacy or pharmacist; charges for pharmaceutical supplies and services; information as to purpose and effects of drugs

(a) Each resident or guardian shall be permitted to select the pharmacy or pharmacist of his choice for those pharmaceutical supplies and services not provided by the facility as a part of the basic rate. However, if the facility under its policies or procedures utilizes a specific type of unit dose system, such pharmacy or pharmacist must provide pharmaceuticals under such system. The resident or guardian shall be informed in writing at the time of admission of the resident as to which pharmaceutical supplies and services are not so provided.

(b) No person shall be discriminated against as to admission or continued residency on the basis of the person's choice of pharmacy, pharmacist, or both.

(c) Subject to the resident's choice of pharmacy or pharmacist, each resident shall receive pharmaceutical supplies and services at reasonable prices not exceeding applicable and normally accepted prices for comparably packaged pharmaceutical supplies and services within the community.

(d) Each resident or guardian shall, on his request, be informed of the identity, purpose, and possible reactions to each drug to be administered.



§ 31-8-111. Rights as citizen

Each resident shall be encouraged and assisted by the facility to exercise all rights, benefits, and privileges as a citizen including, but not limited to, the following:

(1) The right to vote. Residents who are eligible to vote shall have the right to vote in primary, special, and general elections and in referendums. The facility shall permit and reasonably assist residents to obtain voter registration forms, applications for absentee ballots, and absentee ballots and to comply with other requirements which are prerequisites for voting;

(2) The right to free exercise of religion as well as freedom from imposition of religious beliefs or practices;

(3) The right to associate, meet, and communicate privately with persons of the resident's choice; and

(4) The right to participate, inside and outside the facility, in social, family, religious, and community group activities.



§ 31-8-112. Freedom from duty to perform services for facility; right to rise and retire at times of resident's choice; tobacco and alcoholic beverages; freedom to enter and leave facility

(a) Each resident shall be free from a duty to perform services for the facility.

(b) Each resident shall be permitted to rise and retire at times of his choice, if the resident does not interfere with the rights of others.

(c) Unless contradictory to written admission policies of which the resident, guardian, or representative is informed prior to admission, each resident shall be permitted to use tobacco and to consume alcoholic beverages, subject to the facility's policies and safety rules and applicable state law, if the resident does not interfere with the rights of others.

(d) Each resident shall be free to enter and leave the facility as the resident chooses.



§ 31-8-113. Right to retain and use personal property at facility; provision of secure storage space for such property; records of stored property; investigation of complaints of theft

(a) Each resident shall be permitted to retain and use his personal property, including funds and clothing, in his immediate living quarters as space permits.

(b) Upon request, the facility shall provide a means of securing the resident's property in his room or in any other secured part of the facility so long as the resident has access to such property on weekdays and, where facility policy allows, on weekends and holidays. Each facility shall keep a record of all personal property deposited within a secured part of the facility.

(c) The facility shall develop procedures for investigating complaints concerning thefts of residents' property and shall promptly investigate all such complaints and report the results of its investigation to the complainant.



§ 31-8-114. Right to privacy

Each resident shall enjoy the right of privacy including, but not limited to, the following:

(1) The right to privacy in the resident's room or the resident's portion of the room. The staff may not enter a resident's room without making their presence known, except when the resident is asleep, in an emergency threatening the health or safety of the resident, or as required by the resident's care plan;

(2) The right to a private room and a personal sitter if the resident pays the difference between the facility's charge for such a room and sitter and the amount reimbursed through medicare or Medicaid;

(3) The right to private visits with the resident's spouse. Spouses shall be permitted to share a room when available where both are residents of the facility;

(4) The right to have unimpeded, private, and uncensored communication with anyone of the resident's choice by mail, public telephone, and visitation, provided that such visitation does not disturb other residents. The administrator shall provide that mail is received and mailed on regular postal delivery days, that telephones are accessible for confidential and private communications, and that at least one private place per facility is available for visits during normal visitation hours, which shall be for at least 12 continuous hours per day;

(5) The right to refuse acceptance of correspondence, telephone calls, or visitation by anyone;

(6) The right to respect and privacy in his medical, personal, and bodily care program. Each resident's case discussion, consultation, examination, treatment, and care shall be confidential and shall be conducted in privacy. Those persons not directly involved in the resident's care must have the resident's permission to be present; and

(7) The right to receive confidential treatment of the resident's personal and medical records. Only the resident or guardian may approve the release or disclosure of such records to any individual outside the facility, except in case of (A) the resident's transfer to another health care facility, (B) during a medicare, Medicaid, licensure, medical care foundation, or peer review survey, or (C) as otherwise provided by law or third-party payment contract.



§ 31-8-115. Use of payments made to or on behalf of a resident; right of resident or his guardian to manage the resident's financial affairs; assistance by facility in such management

(a) Any payments made to or on behalf of a resident, regardless of the payee, shall be used exclusively for the resident's benefit, unless otherwise required by law.

(b) Each resident or his guardian shall be permitted to manage the financial affairs of the resident and to withdraw and use funds from any personal account established for him at the facility. The resident or his guardian may authorize the administrator or other person employed by the facility to assist in the management of such resident's financial affairs, either wholly or partially, subject to the following conditions:

(1) Such authorization must be in writing and maintained in the resident's files;

(2) Resident's funds shall be expended by the facility only with prior written consent or upon the immediate request of the resident or guardian;

(3) The resident, his guardian, or representative shall be given any portion or all of the resident's funds upon the request of the resident or guardian;

(4) A current written record of all financial arrangements and transactions involving the resident's funds shall be maintained and made available to the resident or guardian for inspection and copying upon request. A written statement showing the current balance and an itemized listing of all transactions shall be provided to each resident or guardian at least quarterly and prior to any change in ownership of the facility;

(5) Funds received from a resident or on his behalf may be deposited in an interest-bearing account, but in any event all funds not needed for ordinary use by residents on a daily basis shall be deposited in an account insured by agencies of or corporations chartered by the state or federal government and in a form which clearly indicates that the facility has only a fiduciary interest in the funds. Any interest earned on such account shall accrue to the resident; and

(6) Each facility shall obtain an irrevocable letter of credit from a bank or savings and loan association, as defined in Code Section 7-1-4, or purchase a surety bond at least in the amount of the funds to guarantee the security of residents' funds.



§ 31-8-116. Involuntary transfer of residents discharged from facility; return to facility after transfer

(a) Except in an emergency, where the resident or other residents are subject to an imminent and substantial danger that only immediate transfer or discharge will relieve or reduce, a facility may involuntarily transfer a resident only in the following situations and after other reasonable alternatives to transfer have been exhausted:

(1) A physician determines that failure to transfer the resident will threaten the health or safety of the resident or others and documents that determination in the resident's medical record. If the physician determines that the facility cannot provide care, treatment, and services which are adequate and appropriate, it shall be conclusively presumed that the failure to transfer will threaten the health or safety of the resident. If the basis for the transfer or discharge is the safety of the resident himself, the resident shall not be involuntarily transferred or discharged unless a physician determines that such transfer or discharge is not reasonably expected to endanger the resident to a greater extent than remaining in the facility and documents that determination in the resident's medical records;

(2) The facility does not participate in or voluntarily or involuntarily ceases to operate or participate in the program which reimburses the cost of the resident's care;

(3) Nonpayment of allowable fees has occurred. The conversion of a resident from private pay status to Medicaid eligibility due to exhaustion of personal financial resources or from medicare to Medicaid does not constitute nonpayment of fees under this paragraph; or

(4) When the findings of a medicare or Medicaid medical necessity review determine that the resident no longer requires the level of care provided at the facility.

(b) If the facility voluntarily or involuntarily ceases to operate or participate in the program which reimburses the costs of the resident's care, the facility must cooperate fully with the state Medicaid agency and the Centers for Medicare and Medicaid Services regional office in the implementation of any transfer planning and transfer counseling conducted by these agencies.

(c) The facility shall assist the resident and guardian in finding a reasonably appropriate alternative placement prior to the proposed transfer or discharge. The plan for such transfer or discharge shall be designed to mitigate the effects of transfer stress to the resident. Such plan shall include counseling the resident, guardian, or representative regarding available community resources and informing the appropriate state or social service organization.

(d) The facility must notify the resident, guardian or representative, and attending physician at least 30 days before any involuntary transfer, except a transfer pursuant to paragraph (4) of subsection (a) of this Code section. This notice must be in writing and must contain:

(1) The reasons for the proposed transfer;

(2) The effective date of the proposed transfer;

(3) Notice of the right to a hearing pursuant to Code Section 31-8-125 and of the right to representation by legal counsel; and

(4) The location to which the facility proposes to transfer the resident.

(e) The resident shall receive at least 15 days' notice prior to an involuntary intrafacility transfer.

(f) If two residents in a facility are married and the facility proposes to transfer involuntarily one spouse to another facility at a similar level of care, the facility must give the other spouse notice of his or her right to be transferred to the same facility. If the spouse notifies a facility in writing that he wishes to be transferred, the facility must transfer both spouses on the same day, pending availability of accommodations.

(g) Each resident shall be discharged from a facility after the resident or guardian gives the administrator or person in charge of the facility notice of the resident's desire to be discharged and the date of the expected departure. Where the resident appears to be incapable of living independently of the facility, the facility shall notify the Department of Human Services in order to obtain social or protective assistance for the resident immediately. The notice of the discharge by the resident or guardian, the expected and actual date thereof, and notice to the department, where required, shall be documented in the resident's records. Upon such discharge and, if required, notice to the department, the facility is relieved from any further responsibility for the resident's care, safety, or well-being.

(h) Whenever allowed by the resident's health condition, a resident shall be provided treatment and care, rehabilitative services, and assistance by the facility to prepare the resident to return to the resident's home or other living situation less restrictive than the facility. Upon the request of the resident, guardian, or representative, the facility shall provide him with information regarding available resources and inform him of the appropriate state or social service organizations.

(i) Each resident transferred from a facility to a hospital, other health care facility, or trial alternative living placement shall have the right to return to the facility immediately upon discharge from the hospital or other health care facility or upon termination of the trial living placement, provided that the resident has continued to pay the facility or third-party payment is provided for the period of the resident's absence. In cases of nonpayment to the facility during such absence, a resident who requests to return to a facility from a hospital shall be admitted by the facility to the first bed available after discharge from the hospital.



§ 31-8-117. Suspension of certain rights where exercise poses danger to self or other residents; notice of suspension; duration

Only the rights enumerated in paragraph (6) of subsection (b) of Code Section 31-8-108 and subsections (b), (c), and (d) of Code Section 31-8-112 may be suspended as a result of medical contraindication, as determined by the resident's physician, and then only under the following conditions:

(1) The physician has personally examined the resident and the physician documents that the exercise of such right or rights pose a danger to other residents or an immediate and substantial danger to the resident himself. If the threatened danger is only to the resident, the resident's rights shall not be suspended pursuant to this Code section, provided the resident or guardian understands the danger and insists on the exercise of the right;

(2) Prior to or at the time of a suspension of a right or rights due to a medical contraindication, the resident and his guardian or representative shall be notified of such suspension, its duration, and the resident's legal right to meet with legal counsel, the ombudsman provided for in Article 3 of this chapter, members of his family, his guardian, or others of his choice; and

(3) Suspension of a right or rights shall be for a reasonable time period, which period shall not exceed 35 days for skilled nursing residents and not to exceed 65 days for intermediate care residents. Every additional period, which periods shall also not exceed the same maximum time periods, shall be considered a new suspension, subject to the conditions of paragraphs (1) and (2) of this Code section.



§ 31-8-118. Freedom from interference in exercise of rights and pursuit of interests; accommodation of conflicting rights; voicing of complaints and recommendation of changes

(a) The facility must permit each resident to exercise the rights and pursue the interests described in this chapter without restraint, interference, coercion, discrimination, or reprisal from the facility.

(b) The facility must exercise judgment in situations which pose a threat to the health or safety of a resident, and when necessary, must achieve a reasonable accommodation of conflicting rights of residents.

(c) Each resident shall be permitted to voice complaints and recommend changes in policies, procedures, and services to the administrator, his designee, or the residents' council.



§ 31-8-119. Obtaining contributions by coercion; use of contributions designated for a restricted purpose; receipts and records of contributions

No resident nor any resident's family, guardian, or representative shall be coerced by any means into giving contributions. When contributions are freely made by the resident or resident's family, guardian, or representative for a restricted purpose, such contribution must be used for the purpose so designated. A receipt shall be provided for all contributions and a central record of such receipts shall be maintained at the facility.



§ 31-8-120. Visitors; right of access

(a) Visitors must be granted access to residents, who have the right to refuse or terminate any visit. The facility must permit the resident's representatives and representatives of any federally mandated ombudsman or advocacy program to have access to the resident. Access under this Code section shall be allowed during normal visitation hours.

(b) Each person entering a facility shall promptly disclose his presence and identity to the person in charge and shall enter the immediate living quarters of a resident only after identifying himself and receiving permission to enter. Such person shall leave immediately upon the resident's request. The rights of other residents in the room and in the facility shall be respected.

(c) The administrator or person in charge of a facility may refuse access as described in this Code section or require a person to leave a facility only if he has reason to believe that the presence of the person seeking access would result in severe harm to any resident's health, safety, or property; if the access is sought for financial solicitation or for commercial purposes; or if such access is refused by the resident.

(d) This Code section shall not limit the power of any public agency, ombudsman under Article 3 of this chapter, or other person permitted or required by law to enter and inspect a facility.



§ 31-8-121. Formation of residents' council; space for meetings; assistance in attending meetings; compelling of attendance or participation

The facility must permit the formation of a residents' council by interested residents, provide space for meetings, and provide assistance in attending meetings to those residents who require it. The facility may not compel attendance at or participation in residents' council meetings.



§ 31-8-122. Compliance with this article by facilities; establishment by facilities of written policies and procedures; familiarization of facility staff with this article

(a) Each facility shall establish written policies and procedures in accordance with this article and shall provide for the implementation and continuing compliance with this article. In addition, each facility must comply with all other applicable state laws and regulations.

(b) Each facility shall conduct training for all staff on a quarterly basis to provide that its staff is familiar with this article and understands the obligation to provide care for residents consistent with this article at all times.



§ 31-8-123. Use of state or community ombudsman to resolve residents' complaints

Every effort shall be made to use the state ombudsman or community ombudsman, as provided for in Article 3 of this chapter, to resolve complaints related to residents' rights.



§ 31-8-124. Grievances

(a) Any resident, guardian, or representative who believes his rights under this article have been violated by a facility shall be permitted to file a grievance under this Code section.

(b) To initiate the grievance, the resident, guardian, or representative may submit an oral or written complaint to the administrator or his designee. The administrator or his designee shall act to resolve the complaint or shall respond to the complaint within three business days, including in the response a description of the review and appeal rights set forth in this Code section.

(c) If the person filing the complaint is not satisfied by the action taken by the administrator or his designee, the complainant shall submit an oral or written complaint to the state or community ombudsman, pursuant to Article 3 of this chapter.

(d) If the ombudsman does not resolve the grievance to the complainant's satisfaction within ten days, the complainant may submit the grievance to an impartial referee, jointly chosen by the administrator or his designee and the complainant, who will conduct a hearing.

(e) The referee's hearing shall be held at the facility within 14 days after submission of the grievance to him, at a time convenient to the referee, the complainant, and the administrator. The complainant and the administrator may review relevant records and documents, present evidence, call witnesses, cross-examine witnesses, make oral arguments, and be represented by any person of their choice. The referee may ask questions of any person, review relevant records and documents, call witnesses, and receive other evidence as appropriate. The referee shall keep a record of the proceedings, which record may be a sound recording. Within 72 hours after the grievance review, the referee shall render a decision and shall give to the complainant and to the administrator a written statement of the decision and reasons therefor, which statement shall also describe the appeal rights set forth in Code Section 31-8-125. Such decision shall be binding on the parties unless reversed upon appeal.

(f) The facility shall maintain a central file of documents pertaining to grievances, such file to be confidential, except that any resident, guardian, or representative may review any document pertaining to the resident and all documents shall be available to the department for inspection. This subsection shall not apply to any documents protected by the attorney-client privilege.

(g) If a resident or complainant is unable for any reason to understand any writing or communication pertinent to this Code section, such information shall be communicated to him in a manner that takes into account any communication impairment he may have.

(h) A resident, guardian, or representative who elects not to proceed under this Code section shall not be prohibited from proceeding under Code Section 31-8-125 or 31-8-126.



§ 31-8-125. Administrative hearings

(a) Any resident, guardian, or representative who believes his rights under Code Section 31-8-107, paragraph (3) of subsection (b) of Code Section 31-8-108, Code Section 31-8-109, paragraphs (3) and (4) of Code Section 31-8-111, subsection (d) of Code Section 31-8-112, Code Section 31-8-116, Code Section 31-8-117, or Code Section 31-8-120 have been violated or any complainant or facility dissatisfied with a decision of a referee shall have the right to request a hearing from the department pursuant to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." The department is authorized to hold such hearings and, in the case of an appeal of a decision of a referee, the department may hold such hearings by review of the record.

(b) The hearing shall be conducted within 45 days of the receipt by the department of the request for a hearing. Except where the state or community ombudsman has already been involved in the matter at issue, the department may refer the complaint to the state or community ombudsman for informal resolution pending the hearing.

(c) Except in the event of an emergency situation in which the resident or other residents are subject to imminent and substantial danger that only immediate transfer will relieve or reduce or except in case of nonpayment, no transfer shall take place until all appeal rights are exhausted.

(d) The department shall hold such hearings at the facility upon the resident's request or as necessary due to the resident's medical condition. Where residents of a facility allege a common complaint, the department may at the residents' request schedule a single hearing.

(e) If the department finds no violations of this article, the resident and facility will be so informed. If a violation has occurred, the department shall order the facility to correct such violation; and, upon failure to correct such violation within a reasonable time, the department may impose appropriate civil penalties as provided for in Code Section 31-8-126.



§ 31-8-126. Cause of action against facility for violation of rights under this article; civil penalties; applicability of Code Section 31-5-8

(a) Any person or persons aggrieved because a long-term care facility has violated or failed to provide any right granted under this article shall have a cause of action against such facility for damages and such other relief as the court having jurisdiction of the action deems proper. No person shall be prohibited from maintaining such an action for failure to exhaust any rights to administrative or other relief granted under this article.

(b) In addition to other penalties or remedies that may be imposed by this article or other law, the department is authorized to impose civil penalties as follows:

(1) If a violation has occurred, the department shall order the facility to correct such violation. Upon failure to correct such violation within a reasonable period of time, the department may order the facility to discontinue admitting residents until such violation is corrected; and

(2) In cases of violations repeated by a facility under the same license within a 12 month period, the department shall be authorized to assess a civil penalty not to exceed $75.00 per violation for each day in which the violation continues, except that the maximum civil penalty for each violation shall not exceed $2,500.00. In imposing such civil penalties the department shall consider all relevant factors including, but not limited to:

(A) The amount of assessment necessary to ensure immediate and continued compliance;

(B) The character and degree of impact of the violation of the health, safety, and welfare of any resident in the nursing home;

(C) The conduct of the person or facility against whom the citation is issued in taking all feasible steps or procedures necessary or appropriate to comply or to correct the violations; and

(D) Any prior violations by the facility of statutes, regulations, or orders administered, adopted, or issued by the department.

(c) Any such civil penalty shall be imposed by the department only after notice and hearing as provided in Article 1 of Chapter 5 of this title.

(d) Any person or facility subject to a civil penalty under this Code section is entitled to judicial review in accordance with Article 1 of Chapter 5 of this title.

(e) All civil penalties recovered by the department under this Code section shall be paid into the state treasury.

(f) Nothing in this Code section shall be construed to preempt any other law or to deny to any individual any rights or remedies which are provided by or under any other law.

(g) Code Section 31-5-8 shall apply fully to any willful violation of this chapter.



§ 31-8-127. Rules and regulations

The department is authorized to promulgate rules and regulations to implement this article.






Article 5A - Remedies for Residents of Personal Care Homes

§ 31-8-130. Short title

This article shall be known and may be cited as the "Remedies for Residents of Personal Care Homes Act."



§ 31-8-131. Legislative findings and intent

The General Assembly finds that persons residing within personal care homes are often isolated from the community and often lack the means to assert fully their rights as individual citizens. The General Assembly also recognizes that in order for the rights of residents of personal care homes to be fully protected, residents must be afforded a means of recourse when such rights have been denied. It is therefore the intent of the General Assembly to preserve the dignity and personal integrity of residents of personal care homes by providing access to a legal process to hear and redress the grievances of such residents regarding their individual rights.



§ 31-8-132. Definitions

As used in this article, the term:

(1) "Administrator" means the manager designated by the governing body of a personal care home as responsible for the day-to-day management, administration, and supervision of the personal care home, who may also serve as on-site manager and responsible staff person except during periods of his or her own absence.

(2) "Community ombudsman" means a person certified as a community ombudsman pursuant to Code Section 31-8-52.

(2.1) "Department" means the Department of Community Health.

(3) "Governing body" means the board of trustees, the partnership, the corporation, the association, or the person or group of persons who maintain and control a personal care home and who are legally responsible for the operation of the home.

(4) "Legal surrogate" means a duly appointed person who is authorized to act, within the scope of the authority granted under the legal surrogate's appointment, on behalf of a resident who is adjudicated or certified incapacitated. No member of the governing body, administration, or staff of a personal care home or any affiliated personal care home or their family members may serve as the legal surrogate for a resident.

(5) "Personal care home" or "home" means a facility as defined in Code Section 31-7-12 and shall include any assisted living community as defined in paragraph (3) of subsection (b) of Code Section 31-7-12.2 that is subject to regulation and licensure by the department.

(6) "Representative" means a person who voluntarily, with the resident's written authorization, may act upon the resident's direction with regard to matters concerning the health and welfare of the resident, including being able to access personal records contained in the resident's file and receive information and notices pertaining to the resident's overall care and condition. No member of the governing body, administration, or staff of a personal care home or any affiliated personal care home or their family members may serve as the representative for a resident.

(7) "Resident" means a person who resides in a personal care home.

(8) "State ombudsman" means the state ombudsman established under Code Section 31-8-52.



§ 31-8-133. Residents' rights

Residents' rights shall include all rights enumerated in the rules and regulations of the Department of Community Health, including, but not limited to, procedural protections relating to admission, transfer, or discharge of residents.



§ 31-8-134. Grievance procedure

(a) Any resident, or the representative or legal surrogate of the resident, if any, who believes his or her rights under this article have been violated by a personal care home or its governing body, administrator, or employee shall be permitted to file a grievance under this Code section.

(b) In order to file the grievance provided for in subsection (a) of this Code section, the resident, or representative or legal surrogate of the resident, if any, may submit an oral or written grievance to the administrator or the administrator's designee. The administrator or designee, within five business days, shall either resolve the grievance to the grievant's satisfaction or respond in writing to the grievance, including in the response a description of the review and appeal rights set forth in this article.

(c) If the person filing the grievance is not satisfied by the action or failure to act of the administrator or designee, the grievant may submit an oral or written complaint to the state or community ombudsman.



§ 31-8-135. Hearing; transfer of resident

(a) Any resident, the representative or legal surrogate of the resident, if any, or the state or community ombudsman, who believes the resident's rights have been violated by a personal care home, its governing body, administrator, or employee, shall have the right to request a hearing from the department pursuant to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(b) No person shall be prohibited from requesting a hearing pursuant to subsection (a) of this Code section for failure to exhaust any rights to other relief granted under this article.

(c) (1) Except as provided in paragraph (2) of this subsection, the hearing provided for in subsection (a) of this Code section shall be conducted within 45 days of the receipt by the department of the request for a hearing. Where the state or community ombudsman has not already been involved in the matter at issue, the department may refer the request for a hearing to the state or community ombudsman for informal resolution pending the hearing. Such referral shall not extend the 45 day period in which the department shall conduct such hearing.

(2) If a resident or a resident's legal surrogate or representative, if any, alleges that an action or failure to act by a personal care home or its governing body, administrator, or employee is in retaliation for the exercise by that resident or his or her representative or legal surrogate, if any, of a right conferred by state or federal law or court order, the hearing provided for in subsection (a) of this Code section shall be conducted within 15 days of the receipt of the department of the request for a hearing. For such hearing, all pending requests for hearing by the resident or his or her legal surrogate or representative, if any, relating to such resident shall be consolidated.

(d) No transfer of a resident shall take place until all appeal rights are exhausted, unless:

(1) An immediate transfer is necessary because the resident develops a physical or mental condition requiring continuous medical or nursing care; or

(2) The resident's continuing behavior or condition directly and substantially threatens the health, safety, and welfare of the resident or any other resident.

(e) The department shall hold any hearing provided for in subsection (a) of this Code section at the personal care home upon the resident's request or as necessary due to the resident's physical condition. Where two or more residents of a personal care home allege a common complaint, the department may at the residents' request schedule a single hearing.

(f) If the department finds no violations of this article, the resident and personal care home will be so informed. If a violation has occurred:

(1) The hearing officer shall so notify the staff within the department responsible for the licensure of personal care homes;

(2) The department shall order the personal care home to correct such violation; and

(3) Upon failure of the personal care home to correct such violation within a reasonable time, the department may impose appropriate civil penalties as provided for in Code Section 31-2-8.



§ 31-8-136. Action for damages

(a) Any resident or the representative or legal surrogate of the resident, if any, may bring an action in a court of competent jurisdiction to recover actual and punitive damages against a personal care home or its governing body, administrator, or employee for any violation of the rights of a resident granted under this article. Upon referral and request by the department, the Attorney General may bring such an action. Where a violation of a resident's rights has been found, the resident shall be awarded the actual damages or $1,000.00, whichever is greater, and may be awarded punitive damages.

(b) No person shall be prohibited from maintaining an action pursuant to this Code section for failure to exhaust any rights to administrative or other relief granted under this article.

(c) The right of a resident to bring an action pursuant to this Code section is in addition to any and all other rights, remedies, or causes of action the resident may have by statute or at common law.

(d) Any resident or the representative or legal surrogate of the resident, if any, may bring an action to recover damages for any action of a personal care home or its governing body, administrator, or employee that adversely affects the resident's rights, privileges, or living arrangement in retaliation for that resident or his or her representative or legal surrogate, if any, having exercised a right conferred by state or federal law or court order. Upon referral and request by the department, the Attorney General may bring such an action. In any action brought under this Code section alleging retaliation, there shall be a presumption of retaliatory conduct, rebuttable by a showing of clear and convincing evidence, if an owner, licensee, administrator, or employee attempts to discharge, transfer, or relocate a resident involuntarily within six months after that resident or his or her representative or legal surrogate, if any, files an action for relief under this Code section, exercises a right to a hearing under this article, or makes an oral or written grievance against the personal care home or its governing body, administrator, or employee to the personal care home, a state or community ombudsman, or a state government official or employee.

(e) Code Section 31-5-8 shall apply fully to any willful violation of this article.



§ 31-8-137. Temporary restraining order; injunctions

A resident, the representative or legal surrogate of the resident, if any, or the Attorney General may bring an action in a court of competent jurisdiction for a temporary restraining order, preliminary injunction, or permanent injunction to enjoin a personal care home from violating the rights of a resident.



§ 31-8-138. Failure to validly license as defense

The failure of the governing body to obtain or maintain a valid license to operate a personal care home shall not constitute a defense to any action brought pursuant to this article where the facility at issue is subject to licensure as a personal care home.



§ 31-8-139. Mandamus

A resident, the representative or legal surrogate of the resident, if any, the community ombudsman, the governing body of the personal care home, or any other interested party may bring an action in court for mandamus pursuant to Article 2 of Chapter 6 of Title 9 to order the department to comply with any state or federal law relevant to the operation of a personal care home or the care of its residents.






Article 6 - Indigent Care Trust Fund

§ 31-8-150. Constitutional authority for passage of article

This article is passed pursuant to the authority of Article III, Section IX, Paragraph VI(i) of the Constitution.



§ 31-8-151. Definitions

As used in this article, the term:

(1) "Department" means the Department of Community Health created by Chapter 2 of this title.

(2) "Medically indigent" means a person who meets the state-wide standards of indigency adopted by the department for the purposes of this article.

(3) "Trust fund" means the Indigent Care Trust Fund created by Code Section 31-8-152.



§ 31-8-152. Creation of Indigent Care Trust Fund

There is created the Indigent Care Trust Fund as a separate fund in the state treasury. The state treasurer shall credit to the trust fund all amounts dedicated, transferred, or contributed to such trust fund and shall invest the trust fund moneys in the same manner as authorized for investing other moneys in the state treasury.



§ 31-8-152.1. State sales and use taxation of certain health care services

Repealed by Ga. L. 2011, p. 674, § 1-1/HB 117, effective June 30, 2014.



§ 31-8-153. Contributions to trust fund

After June 30, 1990, any hospital, hospital authority, county, municipality, or other person or entity is authorized to contribute to the trust fund. The contribution of public funds to the trust fund shall be a valid public purpose for which those funds may be expended. Contributions to the trust fund shall be irrevocable and shall not include any limitation upon the use of such contributions except as permitted in this article or by the department.



§ 31-8-153.1. Irrevocable transfer of funds to trust fund; provision for indigent patients

After June 30, 1993, any hospital authority, county, municipality, or other state or local public or governmental entity is authorized to transfer moneys to the trust fund. Transfer of funds under the control of a hospital authority, county, municipality, or other state or local public or governmental entity shall be a valid public purpose for which those funds may be expended. The department is authorized to transfer to the trust fund moneys paid to the state by a health care facility as a monetary penalty for the violation of an agreement to provide a specified amount of clinical health services to indigent patients pursuant to a certificate of need held by such facility. Such transfers shall be irrevocable and shall be used only for the purposes contained in Code Section 31-8-154.



§ 31-8-153.2. Revenues raised from specified sources

The General Assembly may provide for the dedication and deposit of revenues raised from specified sources into the trust fund.



§ 31-8-153.3. No lapse of contributions to the general fund

Contributions and revenues deposited and transferred to the trust fund shall not lapse to the general fund at the end of the fiscal year.



§ 31-8-154. Authorized expenditure of contributed funds

All moneys contributed and revenues deposited and transferred to the trust fund pursuant to this article and any interest earned on such moneys shall be appropriated to the department for only the following purposes:

(1) To expand Medicaid eligibility and services;

(2) For programs to support rural and other health care providers, primarily hospitals, who serve the medically indigent;

(3) For primary health care programs for medically indigent citizens and children of this state;

(4) For the Positive Alternatives for Pregnancy and Parenting Grant Program established under Article 2 of Chapter 2A of this title; or

(5) Any combination of purposes specified in paragraphs (1) through (4) of this Code section.



§ 31-8-155. Promulgation of rules for funding expansions of eligibility and indigent care programs

(a) The department shall establish by rules the purposes for which contributions and transfers to the trust fund may be made. Such purposes shall be consistent with the purposes contained in Code Section 31-8-154. Those rules shall be promulgated by the Board of Community Health pursuant to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," notwithstanding any exclusion or exemption otherwise provided in that chapter.

(b) Contributions to the trust fund shall be made within such time periods as the department establishes by rule pursuant to subsection (a) of this Code section.

(c) The department may make and execute contracts, agreements, and other instruments for the purpose of facilitating transfers to the trust fund.

(d) The department shall establish the manner of disbursement of any funds appropriated to it pursuant to this article.



§ 31-8-156. Appropriation of state funds by General Assembly

(a) The General Assembly is authorized to appropriate as state funds to the department for use in any fiscal year not less than all of the moneys contributed and revenues deposited and transferred to the fund and interest earned thereon. Such appropriation shall be made only for those purposes specified in Code Section 31-8-154, and any other appropriation from the trust fund shall be void.

(b) An appropriation pursuant to subsection (a) of this Code section shall specify each purpose, if any, as specified in paragraphs (1) through (5) of Code Section 31-8-154, for which the trust funds are appropriated thereby.

(c) Funds appropriated to the department pursuant to this Code section shall be used to match federal funds or any other funds from a public source or charitable organization which are available for the purposes for which those trust funds have been appropriated.

(d) Appropriations from the trust fund to the department shall be used to supplement and not replace any other state funds appropriated to the department.

(e) Appropriations from the trust fund to the department, except as provided in Code Sections 31-8-157 and 31-8-158, shall not lapse to the general fund at the end of the fiscal year.



§ 31-8-157. Refunding contributed funds; penalties not refunded

All contributions to the trust fund and interest earned thereon which have been appropriated but which:

(1) Were void because of having been appropriated in violation of Code Section 31-8-156;

(2) Remain unexpended and not contractually obligated at the end of the fiscal year for which they were appropriated; or

(3) Are determined by the department to be ineligible for anticipated federal matching funds or other matching funds from a public source or charitable organization

shall be returned to the trust fund and shall not lapse but shall be refunded pro rata to the contributors thereof, except that penalties so transferred to the fund shall not be refunded. The Office of Planning and Budget shall determine the amount required to be refunded and the pro rata distribution thereof within 60 days following the end of each fiscal year or, when the department has made a determination pursuant to paragraph (3) of this Code section, within 60 days after that determination. The amount so determined shall be refunded by the state treasurer within 60 days following that determination.



§ 31-8-158. Refunding funds not appropriated or determined void or ineligible

Moneys transferred to the trust fund and interest earned thereon which have not been appropriated by the end of the fiscal year or which have been appropriated but have been determined to be:

(1) Void because of having been appropriated in violation of Code Section 31-8-156;

(2) Ineligible for anticipated federal matching funds;

(3) Subject to return pursuant to any rule promulgated under Code Section 31-8-155; or

(4) Void because of violation of the terms of a contract, agreement, or other instrument executed pursuant to subsection (c) of Code Section 31-8-155

shall be returned to the trust fund and refunded pro rata to the entities responsible for transfer. The refund shall be made by the state treasurer no less than 30 days following the end of the fiscal year or such a determination by the department, as applicable.



§ 31-8-159. Reporting requirements

(a) The department shall annually report to the General Assembly on its use of trust funds appropriated to the department pursuant to this article.

(b) The department shall also provide an annual report no later than September 30 of each year which shall provide the following information for the immediately preceding fiscal year:

(1) The amount of ambulance service license fees received by the department pursuant to Code Section 31-11-31.1;

(2) The amount of federal funds received as matching funds to the corresponding ambulance service license fees received; and

(3) The total amount of funds disbursed to emergency ambulance services from the Indigent Care Trust Fund.

The report required by this subsection shall be made available to the public free of charge by electronic means and in such other manner as the department deems appropriate.



§ 31-8-160. Applicability of Article 7 of Chapter 4 of Title 49

Except where inconsistent with this article, the provisions of Article 7 of Chapter 4 of Title 49, the "Georgia Medical Assistance Act of 1977," shall apply to the department in carrying out the purposes of this article.






Article 6A - Nursing Home Provider Fee

§ 31-8-161. Legislative authority

This article is passed pursuant to the authority of Article III, Section IX, Paragraph VI(i) of the Constitution.



§ 31-8-162. Definitions

As used in this article, the term:

(1) "Department" means the Department of Community Health created by Chapter 2 of this title.

(2) "Medically indigent" means a person who meets the state-wide standards of indigency adopted by the department.

(3) "Nursing home" means a freestanding facility or distinct part or unit of a hospital required to be licensed or permitted as a nursing home under the provisions of Chapter 7 of this title which is not owned or operated by the state or federal government.

(4) "Nursing home that disproportionately serves the medically indigent" means a nursing home for which the patient days attributable to medically indigent residents account for more than 15 percent of the nursing home's total patient days during a 12 month period. For purposes of this computation, medicare program patient days shall not be included in the nursing home's total patient days.

(5) "Patient day" means a day of care provided to an individual resident of a nursing home by the nursing home. A patient day includes the date of admission but does not include the date of discharge, unless the dates of admission and discharge occur on the same day.

(6) "Provider fee" means the fee imposed pursuant to this article for the privilege of operating a nursing home.

(7) "Segregated account" means an account for the dedication and deposit of provider fees which is established within the Indigent Care Trust Fund created pursuant to Code Section 31-8-152.

(8) "State plan" means all documentation submitted by the commissioner of the Department of Community Health on behalf of the department to and for approval by the United States secretary of health and human services, pursuant to Title XIX of the federal Social Security Act.

(9) "Trust fund" means the Indigent Care Trust Fund created pursuant to Code Section 31-8-152.

(10) "Waiver" means a waiver of the uniform tax requirement for permissible health care related taxes, as provided in 42 C.F.R. Section 433.68(e)(2)(i) and (ii).



§ 31-8-163. Segregated account of revenues raised through provider fees

There is established within the trust fund a segregated account for revenues raised through the imposition of the provider fee. All revenues raised through provider fees shall be credited to the segregated account within the trust fund and shall be invested in the same manner as authorized for investing other moneys in the state treasury. Contributions and transfers to the trust fund pursuant to Code Sections 31-8-153 and 31-8-153.1 shall not be deposited into the segregated account.



§ 31-8-164. Provider fee based on patient day; quarterly payment required

(a) Each nursing home shall be assessed a provider fee with respect to each patient day for the preceding quarter, excluding medicare program patient days. The provider fee shall be assessed uniformly upon all nursing homes, except as provided in Code Section 31-8-168. The aggregate provider fees imposed under this article shall not exceed the maximum amount that may be assessed pursuant to the percentage limitation of the first prong of the test for an indirect guarantee set out in 42 C.F.R. Section 433.68(f)(3)(i).

(b) The provider fee shall be paid quarterly by each nursing home to the department. A nursing home shall calculate and report the provider fee due upon a form prepared by the department and submit therewith payment of the provider fee no later than the thirtieth day following the end of each calendar quarter. The initial provider fee report shall be filed and the initial payment of the provider fee shall be submitted no later than July 30, 2003. A nursing home shall calculate and report the initial provider fee using information about its patient days for the quarter ending June 30, 2003.



§ 31-8-165. Use of segregated account funds; form for reporting provider fee; maintenance of records; inaccurate payments; penalty for failing to pay

(a) The department shall collect the provider fees imposed pursuant to Code Section 31-8-164. All revenues raised pursuant to this article shall be deposited into the segregated account. Such funds shall be dedicated and used for the sole purpose of obtaining federal financial participation for medical assistance payments to nursing homes that disproportionately serve the medically indigent.

(b) The department shall prepare and distribute a form upon which a nursing home shall calculate and report to the department the provider fee.

(c) Each nursing home shall keep and preserve for a period of three years such books and records as may be necessary to determine the amount for which it is liable under this article. The department shall have the authority to inspect and copy the records of a nursing home for purposes of auditing the calculation of the provider fee. All information obtained by the department pursuant to this article shall be confidential and shall not constitute a public record.

(d) In the event that the department determines that a nursing home has underpaid or overpaid the provider fee, the department shall notify the nursing home of the balance of the provider fee or refund that is due. Such payment or refund shall be due within 30 days of the department's notice.

(e) Any nursing home that fails to pay the provider fee pursuant to this article within the time required by this article shall pay, in addition to the outstanding provider fee, a 6 percent penalty for each month or fraction thereof that the payment is overdue. If a provider fee has not been received by the department by the last day of the month, the department shall withhold an amount equal to the provider fee and penalty owed from any medical assistance payment due such nursing home under the Medicaid program. The provider fee levied by this article shall constitute a debt due the state and may be collected by civil action and the filing of tax liens in addition to such methods provided for in this article. Any penalty that accrues pursuant to this subsection shall be credited to the segregated account.



§ 31-8-166. General Assembly appropriations of segregated funds; match to federal funds; no lapsing at end of fiscal year

(a) Notwithstanding any other provision of this chapter, the General Assembly is authorized to appropriate as state funds to the department for use in any fiscal year all revenues dedicated and deposited into the segregated account. Such appropriations shall be made for the sole purpose of obtaining federal financial participation in the provision of support to nursing homes that disproportionately serve the medically indigent. Any appropriation from the segregated account for any purpose other than medical assistance payments to nursing homes shall be void.

(b) Revenues appropriated to the department pursuant to this Code section shall be used to match federal funds that are available for the purpose for which such trust funds have been appropriated.

(c) Appropriations from the segregated account to the department shall not lapse to the general fund at the end of the fiscal year.



§ 31-8-167. Annual report by department to General Assembly

The department shall report annually to the General Assembly on its use of revenues deposited into the segregated account and appropriated to the department pursuant to this article.



§ 31-8-168. Request for waiver from United States Department of Health and Human Services

No later than July 1, 2003, the department shall prepare and submit to the Centers for Medicare and Medicaid Services of the United States Department of Health and Human Services a request for approval of a waiver pursuant to 42 C.F.R. Section 433.68(e) of the uniform fee requirement. Upon approval of such waiver, the department shall take action to reduce the provider fee imposed pursuant to Code Section 31-8-164 allowed by such waiver for those providers who qualify for such reduction.



§ 31-8-169. Application of the Medical Assistance Act of 1977

Except where inconsistent with this article, the provisions of Article 7 of Chapter 4 of Title 49, the "Georgia Medical Assistance Act of 1977," shall apply to the department in carrying out the purposes of this article.






Article 6B - Quality Assessment Fees on Care Management Organizations

§ 31-8-170. Legislative authority

This article is passed pursuant to the authority of Article III, Section IX, Paragraph VI(i) of the Constitution.



§ 31-8-171. Definitions

As used in this article, the term:

(1) "Care management organization" means an entity granted a certificate of authority under Chapter 21 of Title 33 of the Official Code of Georgia Annotated and which meets the definition found in 42 U.S.C. Sec. 1396b(w)(7)(A)(viii) as it now exists or as it may be amended in the future.

(2) "Department" means the Department of Community Health created by Chapter 2 of this title.

(3) "Gross direct premium" shall have the meaning that the term has in Chapter 8 of Title 33 of the Official Code of Georgia Annotated.

(4) "Quality assessment fee" means the fee imposed pursuant to this article for the privilege of operating a care management organization.

(5) "Segregated account" means an account for the dedication and deposit of provider fees which is established within the Indigent Care Trust Fund created pursuant to Code Section 31-8-152.

(6) "Trust fund" means the Indigent Care Trust Fund created pursuant to Code Section 31-8-152.



§ 31-8-172. Segregated account for the deposit of fees

There is established within the trust fund a segregated account for revenues raised through the imposition of the quality assessment fee. All revenues raised through such fees shall be credited to the segregated account within the trust fund and shall be invested in the same manner as authorized for investing other moneys in the state treasury. Contributions and transfers to the trust fund pursuant to Code Sections 31-8-153 and 31-8-153.1 shall not be deposited into the segregated account.



§ 31-8-173. Assessment, calculation, and payment of fees

(a) Each care management organization shall be assessed a quality assessment fee, in an amount to be determined by the department based on anticipated revenue estimates included in the state budget report, with respect to its gross direct premiums. The quality assessment fee shall be assessed uniformly upon all care management organizations. The aggregate quality assessment fees imposed under this article shall not exceed the maximum amount that may be assessed pursuant to 42 C.F.R. Section 433.68(f)(3)(i).

(b) The quality assessment fee shall be paid monthly by each care management organization to the department. A care management organization shall calculate and report its gross direct premiums upon a form prepared by the department and submit therewith payment of the quality assessment fee no later than the tenth day of each calendar month, or in the discretion of the department and upon agreement of the care management organization, said amount may be calculated and withheld by the department from the current month's premium payment. Unless the department withholds the fee from the premium payment, the initial quality assessment fee report shall be filed and the initial payment of the quality assessment fee shall be submitted no later than the tenth day of the first month in which premiums are paid to the care management organizations for medical assistance to recipients. Unless the department withholds the fee from the premium payment, a care management organization shall calculate and report the initial quality assessment fee using information about its gross direct premiums for the first month in which premiums are paid to the care management organizations for medical assistance to recipients.



§ 31-8-174. Collection and disposition of fees; authority of department to inspect records of care management organizations; overpayment or underpayment; penalty for failure to pay fee

(a) The department shall collect the quality assessment fees imposed pursuant to Code Section 31-8-173. All revenues raised pursuant to this article shall be deposited into the segregated account. Such funds shall be dedicated and used for the sole purpose of obtaining federal financial participation for medical assistance payments to one or more providers pursuant to Article 7 of Chapter 4 of Title 49 or for purposes as authorized for expenditures from the trust fund.

(b) The department shall prepare and distribute a form upon which a care management organization shall calculate and report to the department the quality assessment fee.

(c) Each care management organization shall keep and preserve for a period of five years such books and records as may be necessary to determine the amount for which it is liable under this article. The department shall have the authority to inspect and copy the records of a care management organization for purposes of auditing the calculation of the quality assessment fee. All information obtained by the department pursuant to this article shall be confidential and shall not constitute a public record; provided, however, that information otherwise available to the public shall not become confidential solely because it has been obtained by the department.

(d) In the event that the department determines that a care management organization has underpaid or overpaid the quality assessment fee, the department shall notify the care management organization of the balance of the quality assessment fee or refund that is due. Such payment or refund shall be due within 30 days of the department's notice.

(e) Any care management organization that fails to pay the quality assessment fee pursuant to this article within the time required by this article shall pay, in addition to the outstanding quality assessment fee, a 6 percent penalty for each month or fraction thereof that the payment is overdue. If a quality assessment fee has not been received by the department by the last day of the month, the department shall withhold an amount equal to the quality assessment fee and penalty owed from any medical assistance or other payment due such care management organization under the Medicaid program. The quality assessment fee levied by this article shall constitute a debt due the state and may be collected by civil action and the filing of tax liens in addition to such methods provided for in this article. Any penalty that accrues pursuant to this subsection shall be credited to the segregated account.



§ 31-8-175. Appropriation of revenues to the department

(a) Notwithstanding any other provision of this chapter, the General Assembly is authorized to appropriate as state funds to the department for use in any fiscal year all revenues dedicated and deposited into the segregated account. Such appropriations shall be made for the sole purpose of obtaining federal financial participation in the provision of health care services pursuant to Article 7 of Chapter 4 of Title 49 or for purposes as authorized for expenditures from the trust fund. Any appropriation from the segregated account for any purpose other than medical assistance payments shall be void.

(b) Revenues appropriated to the department pursuant to this Code section shall be used to match federal funds that are available for the purpose for which such trust funds have been appropriated.

(c) Appropriations from the segregated account to the department shall not lapse to the general fund at the end of the fiscal year.



§ 31-8-176. Annual report by the department

The department shall report annually to the General Assembly on its use of revenues deposited into the segregated account and appropriated to the department pursuant to this article.



§ 31-8-177. Applicability of the Georgia Medical Assistance Act of 1977

Except where inconsistent with this article, the provisions of Article 7 of Chapter 4 of Title 49, the "Georgia Medical Assistance Act of 1977," shall apply to the department in carrying out the purposes of this article.






Article 6C - Hospital Medicaid Financing Program

§ 31-8-179. (Repealed effective June 30, 2017) Short title

This article is enacted pursuant to the authority of Article III, Section IX, Paragraph VI(i) of the Constitution and shall be known and may be cited as the "Hospital Medicaid Financing Program Act."



§ 31-8-179.1. (Repealed effective June 30, 2017) Definitions

As used in this article, the term:

(1) "Board" means the Board of Community Health.

(2) "Department" means the Department of Community Health.

(3) "Hospital" means an institution licensed pursuant to Chapter 7 of this title which is primarily engaged in providing to inpatients, by or under the supervision of physicians, diagnostic services and therapeutic services for medical diagnosis, treatment, and care of injured, disabled, or sick persons or rehabilitation services for the rehabilitation of injured, disabled, or sick persons. Such term includes public, private, rehabilitative, geriatric, osteopathic, and other specialty hospitals but shall not include psychiatric hospitals which shall have the same meaning as facilities as defined in paragraph (7) of Code Section 37-3-1, critical access hospitals as defined in paragraph (3) of Code Section 33-21A-2, or any state owned or state operated hospitals.

(4) "Provider payment" means a payment assessed by the department pursuant to this article for the privilege of operating a hospital.



§ 31-8-179.2. (Repealed effective June 30, 2017) Department of Community Health authorized to assess one or more provider payments on hospitals for the purpose of obtaining federal financial participation for Medicaid

(a) The board shall be authorized to establish and assess, by board rule, one or more provider payments on hospitals, or a subclass of hospitals, as defined by the board; provided, however, that if any such provider payment is established and assessed, the provider payment shall comply with the requirements of 42 C.F.R. 433.68. Any provider payment assessed pursuant to this article shall not exceed the amount necessary to obtain federal financial participation allowable under Title XIX of the federal Social Security Act. The aggregate amount of any fees established and assessed pursuant to this subsection shall not exceed those percentages of net patient revenues set forth in the General Appropriations Act. The board shall be authorized to discontinue any provider payment assessed pursuant to this article. The board shall cease to impose any such provider payment if:

(1) The provider payments are not eligible for federal matching funds under Title XIX of the federal Social Security Act; or

(2) The department reduces Medicaid payment rates to hospitals as are in effect on June 30, 2012, or reduces the provider payment rate adjustment factors utilized in developing the state Fiscal Year 2013 capitated rates for Medicaid managed care organizations.

(a.1) The General Assembly shall have the authority to override any provider payment assessed by the board pursuant to this Code section in accordance with the procedures contained in subsection (f) of Code Section 50-13-4.

(b) The board shall be authorized to establish rules and regulations to assess and collect any such provider payments, including, but not limited to, payment frequency and schedules, required information to be submitted, record retention, and whether any such provider payment shall be credited toward any indigent or charity care requirements or considered a community benefit.



§ 31-8-179.3. (Repealed effective June 30, 2017) Provider payments assessed to be deposited in segregated accounts within Indigent Care Trust Fund; sole purpose of funds to obtain federal financial participation for medical assistance payments for Medicaid recipients; retention and inspection of records; penalties

(a) Any provider payments assessed pursuant to this article shall be deposited into a segregated account for each payment program within the Indigent Care Trust Fund created pursuant to Code Section 31-8-152. No other funds shall be deposited into any such segregated account or accounts. All funds in any such segregated account or accounts shall be invested in the same manner as authorized for investing other moneys in the state treasury. Any funds deposited into a segregated account pursuant to this article shall be subject to appropriation by the General Assembly.

(b) Any provider payments assessed pursuant to this article shall be dedicated and used for the sole purpose of obtaining federal financial participation for medical assistance payments to providers on behalf of Medicaid recipients pursuant to Article 7 of Chapter 4 of Title 49.

(c) Each hospital shall keep and preserve for a period of seven years such books and records as may be necessary to determine the amount for which it is liable under this article. The department shall have the authority to inspect and copy the records of a hospital for purposes of auditing the calculation of the provider payment. All information obtained by the department pursuant to this article shall be confidential and shall not constitute a public record.

(d) The department shall be authorized to impose a penalty of up to 6 percent for any hospital that fails to pay a provider payment within the time required by the department for each month or fraction thereof that the provider payment is overdue. If a required provider payment has not been received by the department in accordance with department timelines, the department shall withhold an amount equal to the provider payment and penalty owed from any medical assistance payment due such hospital under the Medicaid program. Any provider payment assessed pursuant to this article shall constitute a debt due the state and may be collected by civil action and the filing of tax liens in addition to such methods provided for in this article. Any penalty that accrues pursuant to this subsection shall be credited to the applicable segregated account.



§ 31-8-179.4. (Repealed effective June 30, 2017) Authorized use of appropriated funds

(a) Notwithstanding any other provision of this chapter, the General Assembly is authorized to appropriate as state funds to the department for use in any fiscal year all revenues dedicated and deposited into one or more segregated accounts. Such appropriations shall be authorized to be made for the sole purpose of obtaining federal financial participation for medical assistance payments to providers on behalf of Medicaid recipients pursuant to Article 7 of Chapter 4 of Title 49. Any appropriation from a segregated account for any purpose other than such medical assistance payments shall be void.

(b) Revenues appropriated to the department pursuant to this Code section shall be used to match federal funds that are available for the purpose for which such funds have been appropriated.

(c) Appropriations from a segregated account to the department shall not lapse to the general fund at the end of the fiscal year.



§ 31-8-179.5. (Repealed effective June 30, 2017) Applicability of Georgia Medical Assistance Act

Except where inconsistent with this article, the provisions of Article 7 of Chapter 4 of Title 49, the "Georgia Medical Assistance Act of 1977," shall apply to the department in carrying out the purposes of this article.



§ 31-8-179.6. (Repealed effective June 30, 2017) Termination date

This article shall stand repealed on June 30, 2017, unless reauthorized by the General Assembly prior to that date.






Article 7 - Disclosure of Treatment of Alzheimer's Disease or Alzheimer's Related Dementia

§ 31-8-180. Definitions

As used in this article, the term:

(1) "Alzheimer's disease" or "Alzheimer's related dementia" means a progressive, degenerative disease or condition that attacks the brain and results in impaired memory, thinking, and behavior.

(2) "Care," "treatment," and "therapeutic activities" shall not include the sole activity of marketing, selling, manufacturing, or dispensing medication which is approved by the United States Food and Drug Administration and prescribed by a person licensed to practice medicine in accordance with Chapter 34 of Title 43 and informational or support services related to the use of such medication.

(3) "Department" means the Department of Community Health.



§ 31-8-181. Individuals and hospitals excluded from application of article

This article shall not apply to the following:

(1) An individual licensed to practice medicine under the provisions of Chapter 34 of Title 43, and persons employed by such an individual, provided that any nursing home, personal care home as defined by Code Section 31-6-2, hospice as defined by Code Section 31-7-172, respite care service as defined by Code Section 49-6-72, adult day program, or home health agency owned, operated, managed, or controlled by a person licensed to practice medicine under the provisions of Chapter 34 of Title 43 shall be subject to the provisions of this article; or

(2) A hospital. However, to the extent that a hospital's nursing home, personal care home as defined by Code Section 31-6-2, hospice as defined by Code Section 31-7-172, respite care service as defined by Code Section 49-6-72, adult day program, or home health agency holds itself out as providing care, treatment, or therapeutic activities for persons with Alzheimer's disease or Alzheimer's related dementia as part of a specialty unit, such nursing home, personal care home, hospice, respite care service, adult day program, or home health agency shall be subject to the provisions of this article.



§ 31-8-182. Disclosure of care, treatment, or therapeutic activities required; disclosure form

(a) Any entity, facility, program, or any instrumentality of the state or political subdivision of the state other than those excluded by Code Section 31-8-181 which advertises, markets, or offers to provide specialized care, treatment, or therapeutic activities for one or more persons with a probable diagnosis of Alzheimer's disease or Alzheimer's related dementia shall disclose the form of care, treatment, or therapeutic activities provided beyond that care, treatment, or therapeutic activities provided to persons who do not have a probable diagnosis of Alzheimer's disease or Alzheimer's related dementia.

(b) The disclosure required by subsection (a) of this Code section shall be made in writing on the disclosure form provided for by subsection (c) of this Code section and provided to any person seeking information concerning placement in or care, treatment, or therapeutic activities from the entity, facility, program, or the instrumentality of the state or of a political subdivision of the state other than those excluded by Code Section 31-8-181.

(c) With input from persons and organizations with experience or expertise regarding care, treatment, or therapeutic activities for persons who have Alzheimer's disease or Alzheimer's related dementia, the department shall develop a standard disclosure form. The disclosure shall be made on such form. The entity, facility, program, or the instrumentality of the state or a political subdivision of the state other than those excluded by Code Section 31-8-181 shall revise the disclosure form whenever significant changes are made.



§ 31-8-183. Areas covered by disclosure requirements

The disclosure required by Code Section 31-8-182 shall explain the specialized care, treatment, or therapeutic activities provided to patients, residents, or participants with Alzheimer's disease or Alzheimer's related dementia in each of the following areas:

(1) The overall philosophy and mission of the entity, facility, program, or of the instrumentality of the state or of a political subdivision of the state other than those excluded by Code Section 31-8-181 which reflects the needs of patients or residents with Alzheimer's disease or Alzheimer's related dementia;

(2) The processes for accepting patients, residents, or participants into the entity, facility, program, or into the instrumentality of the state or of a political subdivision of the state; for discharging patients, residents, or participants from the entity, facility, program, or from the instrumentality of the state or of a political subdivision of the state other than those excluded by Code Section 31-8-181; and for handling emergency situations;

(3) The processes used for defining the programs of services of that entity, facility, program, or of that instrumentality of the state or of a political subdivision of the state other than those excluded by Code Section 31-8-181, including the method by which the program of services responds to changes in the patient's, resident's, or participant's needs;

(4) Staffing, staff training, and continuing education practices;

(5) Description of the physical environment including safety and security features;

(6) The frequency and types of activities for patients, residents, or participants;

(7) The involvement of the entity, facility, program, or of the instrumentality of the state or of a political subdivision of the state other than those excluded by Code Section 31-8-181 with families and family support programs; and

(8) The charge structure of the specialized care, treatment, or therapeutic activities, including any additional fees.



§ 31-8-184. Failure to provide disclosure; review and verification of disclosure form

(a) Failure to provide disclosure as required by this article shall be considered a violation of Part 2 of Article 15 of Chapter 1 of Title 10, the "Fair Business Practices Act of 1975," and all public and private remedies available under such part shall be available with regard to a violation of this article.

(b) Within existing procedures, the department may examine the disclosure form required by this article to verify its accuracy. If determined to be inaccurate, the department shall require the entity, facility, program, or the instrumentality of the state or of a political subdivision of the state other than those excluded by Code Section 31-8-181 either to:

(1) Provide the specialized care, treatment, or therapeutic activities listed on the disclosure form; or

(2) Modify the disclosure form to reflect the specialized care, treatment, or therapeutic activities actually being offered.

The entity, facility, program, or the instrumentality of the state or of a political subdivision of the state other than those excluded by Code Section 31-8-181 will make the decision of which alternative listed in paragraph (1) or (2) of this subsection to pursue. Action by the department in pursuit of this subsection shall not affect the licensing process for any entity, facility, program, or the instrumentality of the state or of a political subdivision of the state other than those excluded by Code Section 31-8-181.

(c) For the purposes of the review and verification referred to in subsection (b) of this Code section, the disclosure form being provided to the public at the time of the review and verification shall be used.






Article 8 - "Health Share" Volunteers in Medicine

§ 31-8-190. Short title

This article shall be known and may be cited as the ""Health Share' Volunteers in Medicine Act."



§ 31-8-191. Legislative findings and intent

The General Assembly finds that a significant proportion of the residents of this state who are uninsured or Medicaid recipients are unable to access needed health care because health care providers fear the increased risk of medical negligence liability. It is the intent of the General Assembly that access to medical care for indigent residents be improved by providing governmental protection to health care providers who offer free quality medical services to underserved populations of the state. Therefore, it is the intent of the General Assembly to ensure that health care professionals who contract to provide such services as agents of the state are provided sovereign immunity.



§ 31-8-192. Definitions

As used in this article, the term:

(1) "Contract" means an agreement executed in compliance with this article between a health care provider and a governmental contractor. This contract shall allow the health care provider to deliver health care services to low-income recipients as an agent of the governmental contractor. The contract must be for volunteer, uncompensated services. Payments made to a health care provider from the Indigent Care Trust Fund shall not constitute compensation under this article.

(2) "Department" means the Department of Public Health.

(3) "Disciplinary action" means any action taken by a licensing board to reprimand a medical practitioner included as a health care provider pursuant to paragraph (5) of this Code section for inappropriate or impermissible behavior.

(4) "Governmental contractor" means the department or its designee or designees.

(5) "Health care provider" or "provider" means:

(A) An ambulatory surgical center licensed under Article 1 of Chapter 7 of this title;

(B) A hospital or nursing home licensed under Article 1 of Chapter 7 of this title;

(C) A physician or physician assistant licensed under Article 2 of Chapter 34 of Title 43;

(D) An osteopathic physician or osteopathic physician assistant licensed under Article 2 of Chapter 34 of Title 43;

(E) A chiropractic physician licensed under Chapter 9 of Title 43;

(F) A podiatric physician licensed under Chapter 35 of Title 43;

(F.1) A physical therapist licensed under Chapter 33 of Title 43;

(G) A registered nurse, nurse midwife, licensed practical nurse, or advanced registered nurse practitioner licensed or registered under Chapter 26 of Title 43 or any facility which employs nurses licensed or registered under Chapter 26 of Title 43 to supply all or part of the care delivered under this article;

(H) A midwife certified under Chapter 26 of this title;

(I) A speech-language pathologist or audiologist licensed under Chapter 44 of Title 43;

(J) An optometrist certified under Chapter 30 of Title 43;

(K) A professional counselor, social worker, or marriage and family therapist licensed under Chapter 10A of Title 43;

(L) An occupational therapist licensed under Chapter 28 of Title 43;

(M) A psychologist licensed under Chapter 39 of Title 43;

(N) A dietitian licensed under Chapter 11A of Title 43;

(O) A pharmacist licensed under Chapter 4 of Title 26;

(P) A health maintenance organization certificated under Chapter 21 of Title 33;

(Q) A professional association, professional corporation, limited liability company, limited liability partnership, or other entity which provides or has members which provide health care services;

(R) A safety net clinic, which includes any other medical facility the primary purpose of which is to deliver human dental or medical diagnostic services or which delivers nonsurgical human medical treatment and which may include an office maintained by a provider;

(S) A dentist or dental hygienist licensed under Chapter 11 of Title 43; or

(T) Any other health care professional, practitioner, provider, or facility under contract with a governmental contractor, including a student enrolled in an accredited program that prepares the student for licensure as any one of the professionals listed in subparagraphs (C) through (O) of this paragraph.

The term includes any nonprofit corporation qualified as exempt from federal income taxation under Section 501(c) of the Internal Revenue Code which delivers health care services provided by licensed professionals listed in this paragraph, any federally funded community health center, and any volunteer corporation or volunteer health care provider that delivers health care services.

(6) "Low-income" means:

(A) A person who is Medicaid eligible under the laws of this state;

(B) A person:

(i) Who is without health insurance; or

(ii) Who has health insurance that does not cover the injury, illness, or condition for which treatment is sought; and

whose family income does not exceed 200 percent of the federal poverty level as defined annually by the federal Office of Management and Budget;

(C) A person:

(i) Who is without dental insurance; or

(ii) Who has dental insurance that does not cover the injury, illness, or condition for which treatment is sought; and

whose family income does not exceed 200 percent of the federal poverty level as defined annually by the federal Office of Management and Budget; or

(D) Any client or beneficiary of the department, the Department of Human Services, or the Department of Behavioral Health and Developmental Disabilities who voluntarily chooses to participate in a program offered or approved by the department, the Department of Human Services, or the Department of Behavioral Health and Developmental Disabilities and meets the program eligibility guidelines of the department, the Department of Human Services, or the Department of Behavioral Health and Developmental Disabilities whose family income does not exceed 200 percent of the federal poverty level as defined annually by the federal Office of Management and Budget.

(7) "Occasional-service volunteer" means a volunteer who provides one-time or occasional volunteer service.

(8) "Regular-service volunteer" means a volunteer engaged in specific voluntary service activities on an ongoing or continuous basis.

(9) "Restriction" means any limitation imposed by a licensing board on a medical practitioner included as a health care provider pursuant to paragraph (5) of this Code section.

(10) "Sanction" means any penalty imposed by a licensing board or other regulatory entity on a medical practitioner included as a health care provider pursuant to paragraph (5) of this Code section.

(11) "Volunteer" means any person who, of his or her own free will, and in support of or in assistance to the program of health care services provided pursuant to this article to any governmental contractor, provides goods or clerical services, computer services, or administrative support services, with or without monetary or material compensation. This term shall not include a health care provider.



§ 31-8-193. Establishment of program; contracts with health care providers

(a) The department is authorized and directed to establish a program pursuant to this article to provide for health care services to low-income recipients. The department shall enter into contracts to effectuate the purposes of this article. The department shall make reasonable efforts to promote the program to ensure awareness and participation by low-income recipients. It is the intent of the General Assembly that this program be established as soon as is practicable after July 1, 2005, and that the program be implemented state wide at the earliest possible date, subject to available funding.

(b) A health care provider that executes a contract with a governmental contractor to deliver health care services on or after July 1, 2005, as an agent of the governmental contractor shall be considered a state officer or employee for purposes of Article 2 of Chapter 21 of Title 50, while acting within the scope of duties pursuant to the contract, if the contract complies with the requirements of this article and regardless of whether the individual treated is later found to be ineligible. A health care provider acting under the terms of a contract with a governmental contractor may not be named as a defendant in any action arising out of the medical care or treatment provided on or after July 1, 2005, pursuant to contracts entered into under this article. The contract must provide that:

(1) The right of dismissal or termination of any health care provider delivering services pursuant to the contract is retained by the governmental contractor;

(2) The governmental contractor has access to the patient records of patients provided services pursuant to this article of any health care provider delivering services pursuant to the contract;

(3) Adverse incidents and information on treatment outcomes, as defined by the department and in accordance with the rules and regulations of the department, must be reported by any health care provider to the governmental contractor if such incidents and information pertain to a patient treated pursuant to the contract. If an incident involves a licensed professional or a licensed facility, the governmental contractor shall submit such incident reports to the appropriate department, agency, or board, which shall review each incident and determine whether it involves conduct by the licensee that is subject to disciplinary action. All patient medical records and any identifying information contained in adverse incident reports and treatment outcomes which are obtained by governmental entities pursuant to this paragraph are confidential and exempt from the provisions of Article 4 of Chapter 18 of Title 50;

(4) The health care provider shall provide services to patients on a walk-in and referral basis, in accordance with the terms of the contract. The provider must accept all referred patients; provided, however, that the number of patients that must be accepted may be limited under the terms of the contract;

(5) The health care provider shall not provide services to a patient unless such patient has received and signed the notice required in Code Section 31-8-194; provided, however, in cases of emergency care, the patient's legal representative shall be required to receive and sign the notice, or if such individual is unavailable, such patient shall receive and sign the notice within 48 hours after the patient has the mental capacity to consent to treatment;

(6) Patient care and health care services shall be provided in accordance with the terms of the contract and with rules and regulations as established by the department pursuant to this article. Experimental procedures and clinically unproven procedures shall not be provided or performed pursuant to this article. The governmental contractor may reserve the right to approve through written protocols any specialty care services and hospitalization, except emergency care as provided for in paragraph (5) of this subsection; and

(7) The provider is subject to supervision and regular inspection by the governmental contractor.

(c) In order to enter into a contract under this Code section, a health care provider shall:

(1) Have a current valid Georgia health professional license;

(2) Not be under probation or suspension by the applicable licensing board or subject to other restrictions, sanctions, or disciplinary actions imposed by the applicable licensing board. The department, in its discretion, shall determine if a past restriction, sanction, or disciplinary action imposed by the applicable licensing board is of such a grave and offensive nature with respect to patient safety concerns as to warrant refusal to enter into a contract with such health care provider pursuant to this subsection;

(3) Not be subject to intermediate sanction by the Centers for Medicare and Medicaid Services for medicare or Medicaid violations or be subject to sanctions with regard to other federally funded health care programs; and

(4) Submit to a credentialing process to determine acceptability of participation.

(d) The provider shall not subcontract for the provision of services under this chapter.

(e) A contract entered into pursuant to this Code section shall be effective for all services provided by the health care provider pursuant to this chapter, without regard to when the services are performed.



§ 31-8-194. Notice to patients required

The governmental contractor or the health care provider if designated in the contract must provide written notice to each patient or the patient's legal representative, receipt of which must be acknowledged in writing, that the provider is a state employee or officer for purposes of this article and that the exclusive remedy for injury or damage suffered as the result of any act or omission of a provider acting within the scope of duties pursuant to a contract is by commencement of an action pursuant to the provisions of Article 2 of Chapter 21 of Title 50 and that a remedy or remedies for injury or damage suffered as the result of any act or omission of a provider acting outside the scope of duties shall be as provided for under general tort law or other applicable law.



§ 31-8-195. Volunteers to provide services

(a) Every governmental contractor is authorized to recruit, train, and accept the services of volunteers, including regular-service volunteers and occasional-service volunteers in support of or in assistance to the program of health care services provided pursuant to this article to provide services, including but not limited to clerical, computer, and administrative support.

(b) Prior to providing any services, a volunteer shall enter into a written agreement with the governmental contractor in a form as prescribed by the department.

(c) Each governmental contractor utilizing the services of volunteers pursuant to this Code section shall:

(1) Take such actions as are necessary to ensure that volunteers understand their duties and responsibilities;

(2) Take such actions as are necessary to ensure that volunteers are made aware of and follow all applicable health and safety rules, regulations, and procedures;

(3) Take such actions as are necessary to ensure that volunteers are provided appropriate oversight and guidance in the performance of their volunteer service; and

(4) Ensure that each volunteer enters into a written agreement with the governmental contractor in accordance with subsection (b) of this Code section.

(d) A volunteer shall be considered a state employee or officer for purposes of Article 2 of Chapter 21 of Title 50 while performing services pursuant to and in accordance with this Code section.



§ 31-8-195.1. Sovereign immunity protection for health care professionals in safety net clinics

(a) A registered professional nurse, nurse midwife, licensed practical nurse, or advanced practice registered nurse licensed or registered under Chapter 26 of Title 43 or a physician assistant licensed pursuant to Article 4 of Chapter 34 of Title 43 who is employed by a safety net clinic that executes a contract with a governmental contractor pursuant to this article shall be considered a state officer or employee for purposes of Article 2 of Chapter 21 of Title 50 while providing health care services pursuant to such contract, so long as such nurse or physician assistant provides nonemergent care and such nurse's or physician assistant's total compensation, including all cash and noncash remunerations, does not fluctuate in relation to:

(1) The number of patients served in the clinic;

(2) The number of patient visits to the clinic;

(3) Treatments in the clinic; or

(4) Any other fact relating to the number of patient contacts or services rendered

pursuant to a contract under this article.

(b) A physician licensed pursuant to Chapter 34 of Title 43 or medical resident who provides nonemergent medical care and treatment in a safety net clinic that executes a contract with a governmental contractor pursuant to this article shall be considered a state officer or employee for purposes of Article 2 of Chapter 21 of Title 50 while providing health care services pursuant to such contract, so long as the physician is practicing pursuant to a license issued under Code Section 43-34-41 or the physician or resident receives no compensation from the safety net clinic and is on staff at a local or regional hospital and provided that the physician's total compensation, including all cash and noncash remunerations, does not fluctuate in relation to:

(1) The number of patients served in the clinic;

(2) The number of patient visits to the clinic;

(3) Treatments in the clinic; or

(4) Any other fact relating to the number of patient contacts or services rendered

pursuant to a contract under this article.

(c) No hospital shall require a physician to provide services at a safety net clinic as a condition for granting of staff privileges or for retaining staff privileges at such hospital.

(d) This Code section shall be supplemental to all other provisions of law that provide defenses to health care providers. This Code section shall not create any new cause of action against a health care provider or additional liability to health care providers.



§ 31-8-196. Exemption from employment regulations

Health care providers and volunteers recruited, trained, or accepted under this article shall not be subject to any provisions of the laws of this state relating to state employment, collective bargaining, hours of work, rates of compensation, leave time, or employee benefits. However, all health care providers and volunteers shall comply with applicable department or agency rules and regulations. Health care providers who are individuals and volunteers shall be considered as unpaid independent volunteers and shall not be entitled to unemployment compensation.



§ 31-8-197. Annual report of claims statistics

The Department of Administrative Services shall annually compile a report of all claims statistics which shall include the number and total of all claims pending and paid, and defense and handling costs associated with all claims brought against contract providers under this article. This report shall be forwarded to the department and included in the annual report submitted to the General Assembly pursuant to Code Section 31-8-198.



§ 31-8-198. Annual report by the department summarizing the efficiency of access and treatment outcomes

Annually, the department shall report to the President of the Senate, the Speaker of the House of Representatives, the minority leaders of each house, and chairpersons of the House Health and Human Services Committee and the Senate Health and Human Services Committee, summarizing the efficacy of access and treatment outcomes with respect to providing health care services for low-income persons pursuant to this article.



§ 31-8-199. Department's responsibilities regarding liability insurance

The department shall be responsible for and shall pay such amounts as determined by the Department of Administrative Services for insurance premiums for liability coverage for the cost of claims and defense against litigation arising out of health care services delivered pursuant to this article. The department shall be responsible for submitting to the Department of Administrative Services all underwriting information requested by and all insurance premiums assessed by the Department of Administrative Services. The department shall annually report to the Department of Administrative Services the number and type of providers who have entered into a contract pursuant to this article.



§ 31-8-200. Adoption of rules and regulations

The department shall adopt rules and regulations to administer this article in a manner consistent with its purpose to provide and facilitate access to appropriate, safe, and cost-effective health care services and to maintain health care quality. All providers and volunteers shall be subject to such rules and regulations. The rules may include services to be provided and authorized procedures.



§ 31-8-201. Applicability; preservation of the state's rights under the Tort Claims Act

This article applies to incidents occurring on or after July 1, 2005. Nothing in this article in any way reduces or limits the rights of the state or any of its agencies or subdivisions to any benefit currently provided under Article 2 of Chapter 21 of Title 50.






Article 9 - Federal and State Funded Health Care Financing Programs Overview Committee

§ 31-8-210. Committee established; composition; officers; terms of office; duties and responsibilities; assistance from other state officers and agencies; compensation, per diem, and expense allowances; funding

(a) There is created as a joint committee of the General Assembly the Federal and State Funded Health Care Financing Programs Overview Committee to be composed of one member of the House of Representatives appointed by the Speaker of the House; one member of the Senate appointed by the President of the Senate; the chairperson of the House Committee on Appropriations or his or her designee; the chairperson of the House Committee on Health and Human Services or his or her designee; the chairperson of the House Committee on Ways and Means or his or her designee; the chairperson of the Senate Appropriations Committee or his or her designee; the chairperson of the Senate Health and Human Services Committee or his or her designee; the chairperson of the Senate Finance Committee; and the minority leaders of the Senate and House of Representatives or their designees. The members of the committee shall serve two-year terms concurrent with their terms as members of the General Assembly. Beginning in 2013, and every four years thereafter, the chairperson of the committee shall be appointed by the President of the Senate from the membership of the committee, and the vice chairperson of the committee shall be appointed by the Speaker of the House of Representatives from the membership of the committee. Beginning in 2015, and every four years thereafter, the chairperson of the committee shall be appointed by the Speaker of the House of Representatives from the membership of the committee, and the vice chairperson of the committee shall be appointed by the President of the Senate from the membership of the committee. The chairperson and vice chairperson shall serve terms of two years concurrent with their terms as members of the General Assembly. Vacancies in an appointed member's position or in the offices of chairperson or vice chairperson of the committee shall be filled for the unexpired term in the same manner as the original appointment. The committee shall periodically inquire into and review the actions of the board and the department under this article to evaluate the success with which the board and the department are accomplishing the statutory duties and functions as provided in this article.

(b) The board and the department shall cooperate with the committee, its authorized personnel, the Attorney General, the state auditor, the state accounting officer, and other state agencies in order that the charges of the committee set forth in this Code section may be timely and efficiently discharged. The committee shall, on or before the first day of January of each year, and at such other times as it deems necessary, submit to the General Assembly a report of its findings and recommendations based upon the review of the board and the department as set forth in this Code section.

(c) (1) The members of the committee shall receive the same compensation, per diem, expenses, and allowances for their service on the committee as is authorized by law for members of interim legislative study committees.

(2) The funds necessary for the purposes of the committee shall come from the funds appropriated to and available to the legislative branch of government.






Article 10 - Drug Repository Program

§ 31-8-300. Definitions

As used in this article, the term:

(1) "Controlled substance" means a drug, substance, or immediate precursor in Schedules I through V of Code Sections 16-13-25 through 16-13-29 and Schedules I through V of 21 C.F.R. Part 1308.

(2) "Eligible patient" means an individual who is indigent, uninsured, underinsured, or enrolled in a public assistance health benefits program, in accordance with criteria established by the Department of Public Health pursuant to Code Section 31-8-304. Other individuals may be considered eligible patients if the need for donated drugs for indigent, uninsured, underinsured, and public assistance health benefits program patients is less than the supply of donated drugs.

(3) "Eligible recipient" means a pharmacy, hospital, federally qualified health center, nonprofit clinic, or other entity meeting the criteria established by the Department of Public Health pursuant to Code Section 31-8-304.

(4) "Health care facility" means a:

(A) Nursing home licensed pursuant to Article 1 of Chapter 7 of this title;

(B) Personal care home licensed pursuant to Code Section 31-7-12;

(C) Assisted living community licensed pursuant to Code Section 31-7-12.2;

(D) Hospice licensed pursuant to Article 9 of Chapter 7 of this title; and

(E) Home health agency licensed pursuant to Article 7 of Chapter 7 of this title.

(5) "Health care professional" means any of the following who provide medical, dental, or other health related diagnosis, care, or treatment:

(A) Physicians licensed to practice medicine under Chapter 34 of Title 43;

(B) Registered nurses and licensed practical nurses licensed under Chapter 26 of Title 43;

(C) Physician assistants licensed under Chapter 34 of Title 43;

(D) Dentists and dental hygienists licensed under Chapter 11 of Title 43;

(E) Optometrists licensed under Chapter 30 of Title 43; and

(F) Pharmacists licensed under Chapter 4 of Title 26.

(6) "Hospital" means a facility licensed pursuant to Chapter 7 of this title.

(7) "Program" means the drug repository program established pursuant to Code Section 31-8-301.



§ 31-8-301. Drug repository program established; criteria and requirements for unused over-the-counter and prescription drugs

(a) The Department of Public Health shall establish a drug repository program to accept and dispense over-the-counter and prescription drugs donated for the purpose of being dispensed to eligible patients.

(b) Drugs shall only be dispensed pursuant to the program if:

(1) For prescription drugs, they do not expire before the completion of the medication by the eligible patient based on the prescribing health care professional's directions for use and, for over-the-counter drugs, they do not expire before use by the eligible patient based on the directions for use on the manufacturer's label; and

(2) The drugs were donated in unopened tamper-evident packaging as defined by United States Pharmacopeia General Chapter 659, Packaging and Storage Requirements, including but not limited to unopened unit-dose and multiple-dose packaging.

(c) The following drugs shall not be donated to the program:

(1) Controlled substances;

(2) Drugs subject to a federal Food and Drug Administration managed risk evaluation and mitigation strategy pursuant to Section 355-1 of Title 21 of the United States Code if inventory transfer is prohibited by such strategy; or

(3) Drugs that there is reason to believe are adulterated pursuant to Code Section 26-3-7.



§ 31-8-302. Procedures for donation and dispensing of unused over-the-counter and prescription drugs

(a) Any person, including a drug manufacturer, wholesaler, reverse distributor pharmacy, third-party logistics provider, government entity, hospital, or health care facility, may donate over-the-counter and prescription drugs to the program. The drugs shall be donated to an eligible recipient that voluntarily elects to participate in the program. Nothing in this or any other Code section shall require an eligible recipient to participate in the program.

(b) An eligible recipient may do any of the following:

(1) Accept and dispense donated drugs to eligible patients. Prescription drugs shall only be dispensed pursuant to a valid prescription drug order. Eligible patients who are indigent, uninsured, underinsured, or enrolled in a public assistance health benefits program in accordance with criteria established by the Department of Public Health pursuant to Code Section 31-8-304 shall be prioritized over other individuals;

(2) Transfer donated drugs to another eligible recipient participating in the program or to a drug repository program operated by another state;

(3) Repackage donated drugs as necessary for dispensing, administration, or transfers; and

(4) Replenish drugs previously dispensed or administered to eligible patients.

(c) An eligible recipient that accepts donated drugs shall comply with all applicable federal laws and laws of this state dealing with storage and distribution of dangerous drugs and shall inspect all drugs prior to dispensing them to determine that they are not adulterated.

(d) An eligible recipient may charge a handling fee established in accordance with rules and regulations adopted by the Department of Public Health pursuant to Code Section 31-8-304; provided, however, that any such fee shall not exceed the reasonable costs of participating in the program.

(e) Drugs donated to the program shall not be resold; provided, however, that reimbursement for any fee charged as authorized pursuant to this article by a health plan or pharmacy benefits manager for donated drugs shall not constitute reselling. Nothing in this article shall require a health plan or pharmacy benefits manager to be reimbursed for donated drugs.



§ 31-8-303. Limited liability

When complying with the provisions of this article and the rules and regulations adopted pursuant to this chapter, unless an action or omission constitutes willful or wanton misconduct, the following persons or entities shall not be subject to criminal or civil prosecution, criminal or civil liability for injury, death, or loss to person or property, other criminal or civil action, or disciplinary actions by licensing, professional, or regulatory agencies:

(1) A person that donates or gives drugs to an eligible recipient, including a drug manufacturer, wholesaler, reverse distributor pharmacy, third-party logistics provider, government entity, hospital, or health care facility;

(2) An eligible recipient;

(3) A health care professional who prescribes or dispenses a donated drug;

(4) The Department of Public Health and State Board of Pharmacy;

(5) An intermediary that helps administer the program by facilitating the donation or transfer of drugs to eligible recipients;

(6) A manufacturer or repackager of a donated drug; and

(7) Any employee, volunteer, trainee, or other staff of individuals and entities listed in paragraphs (1) through (6) of this Code section.



§ 31-8-304. Rules and regulations; waiver

(a) No later than January 1, 2017, the Department of Public Health shall establish rules and regulations to implement the program according to the provisions of this article for criteria for eligible recipients; standards and procedures for safely storing and dispensing donated drugs; criteria for eligible patients to receive donated drugs, including priority for patients who are indigent, uninsured, underinsured, or enrolled in a public assistance health benefits program; and handling fees that may be charged by eligible recipients to eligible patients to cover restocking, marketing, administrative, and dispensing costs.

(b) The Department of Public Health may waive any provision of this article if it determines that the waiver is in the interest of public health and safety.









Chapter 9 - Consent for Surgical or Medical Treatment

§ 31-9-1. Short title

This chapter shall be known and may be cited as the "Georgia Medical Consent Law."



§ 31-9-2. Persons authorized to consent to surgical or medical treatment

(a) In addition to such other persons as may be authorized and empowered, any one of the following persons is authorized and empowered to consent, either orally or otherwise, to any surgical or medical treatment or procedures not prohibited by law which may be suggested, recommended, prescribed, or directed by a duly licensed physician:

(1) Any adult, for himself or herself, whether by living will, advance directive for health care, or otherwise;

(1.1) Any person authorized to give such consent for the adult under an advance directive for health care or durable power of attorney for health care under Chapter 32 of this title;

(2) In the absence or unavailability of a person authorized pursuant to paragraph (1.1) of this subsection, any married person for his or her spouse;

(3) In the absence or unavailability of a living spouse, any parent, whether an adult or a minor, for his or her minor child;

(4) Any person temporarily standing in loco parentis, whether formally serving or not, for the minor under his or her care; and any guardian, for his or her ward;

(5) Any female, regardless of age or marital status, for herself when given in connection with pregnancy, or the prevention thereof, or childbirth;

(6) Upon the inability of any adult to consent for himself or herself and in the absence of any person to consent under paragraphs (1.1) through (5) of this subsection, the following persons in the following order of priority:

(A) Any adult child for his or her parents;

(B) Any parent for his or her adult child;

(C) Any adult for his or her brother or sister;

(D) Any grandparent for his or her grandchild;

(E) Any adult grandchild for his or her grandparent; or

(F) Any adult niece, nephew, aunt, or uncle of the patient who is related to the patient in the first degree; or

(7) Upon the inability of any adult to consent for himself or herself and in the absence of any person to consent under paragraphs (1.1) through (6) of this subsection, an adult friend of the patient. For purposes of this paragraph, "adult friend" means an adult who has exhibited special care and concern for the patient, who is generally familiar with the patient's health care views and desires, and who is willing and able to become involved in the patient's health care decisions and to act in the patient's best interest. The adult friend shall sign and date an acknowledgment form provided by the hospital or other health care facility in which the patient is located for placement in the patient's records certifying that he or she meets such criteria.

(a.1) In the absence, after reasonable inquiry, of any person authorized in subsection (a) of this Code section to consent for the patient, a hospital or other health care facility or any interested person may initiate proceedings for expedited judicial intervention to appoint a temporary medical consent guardian pursuant to Code Section 29-4-18.

(b) Any person authorized and empowered to consent under subsection (a) of this Code section shall, after being informed of the provisions of this Code section, act in good faith to consent to surgical or medical treatment or procedures which the patient would have wanted had the patient understood the circumstances under which such treatment or procedures are provided. The person who consents on behalf of the patient in accordance with subsection (a) of this Code section shall have the right to visit the patient in accordance with the hospital or health care facility's visitation policy.

(c) For purposes of this Code section, the term "inability of any adult to consent for himself or herself" means a determination in the medical record by a licensed physician after the physician has personally examined the adult that the adult "lacks sufficient understanding or capacity to make significant responsible decisions" regarding his or her medical treatment or the ability to communicate by any means such decisions.

(d) (1) No hospital or other health care facility, health care provider, or other person or entity shall be subject to civil or criminal liability or discipline for unprofessional conduct solely for relying in good faith on any direction or decision by any person reasonably believed to be authorized and empowered to consent under subsection (a) of this Code section even if death or injury to the patient ensues. Each hospital or other health care facility, health care provider, and any other person or entity who acts in good faith reliance on any such direction or decision shall be protected and released to the same extent as though such person had interacted directly with the patient as a fully competent person.

(2) No person authorized and empowered to consent under subsection (a) of this Code section who, in good faith, acts with due care for the benefit of the patient, or who fails to act, shall be subject to civil or criminal liability for such action or inaction.



§ 31-9-3. Emergencies

(a) As used in this Code section, the term "emergency" means a situation wherein (1) according to competent medical judgment, the proposed surgical or medical treatment or procedures are reasonably necessary and (2) a person authorized to consent under Code Section 31-9-2 is not readily available and any delay in treatment could reasonably be expected to jeopardize the life or health of the person affected or could reasonably result in disfigurement or impaired faculties.

(b) In addition to any instances in which a consent is excused or implied at law, a consent to surgical or medical treatment or procedures suggested, recommended, prescribed, or directed by a duly licensed physician will be implied where an emergency exists.



§ 31-9-4. Applicability of chapter to care and treatment of mentally ill

This chapter shall be applicable to the care and treatment of patients in facilities for the mentally ill as defined in paragraph (7) of Code Section 37-3-1.



§ 31-9-5. Applicability of chapter to abortion and sterilization procedures

This chapter shall not apply in any manner whatsoever to abortion and sterilization procedures, which procedures shall continue to be governed by existing law independently of the terms and provisions of this chapter.



§ 31-9-6. Construction of chapter; requirements of valid consent

(a) This chapter shall be liberally construed, and all relationships set forth in this chapter shall include the adoptive, foster, and step relations as well as blood relations and the relationship by common-law marriage as well as ceremonial marriage.

(b) A consent by one person authorized and empowered to consent to surgical or medical treatment shall be sufficient.

(c) Any person acting in good faith shall be justified in relying on the representations of any person purporting to give consent, including, but not limited to, his identity, his age, his marital status, his emancipation, and his relationship to any other person for whom the consent is purportedly given.

(d) A consent to surgical or medical treatment which discloses in general terms the treatment or course of treatment in connection with which it is given and which is duly evidenced in writing and signed by the patient or other person or persons authorized to consent pursuant to the terms of this chapter shall be conclusively presumed to be a valid consent in the absence of fraudulent misrepresentations of material facts in obtaining the same.



§ 31-9-6.1. Disclosure of certain information to persons undergoing certain surgical or diagnostic procedures; failure to comply; exceptions; regulations establishing standards for implementation

(a) Except as otherwise provided in this Code section, any person who undergoes any surgical procedure under general anesthesia, spinal anesthesia, or major regional anesthesia or any person who undergoes an amniocentesis diagnostic procedure or a diagnostic procedure which involves the intravenous or intraductal injection of a contrast material must consent to such procedure and shall be informed in general terms of the following:

(1) A diagnosis of the patient's condition requiring such proposed surgical or diagnostic procedure;

(2) The nature and purpose of such proposed surgical or diagnostic procedure;

(3) The material risks generally recognized and accepted by reasonably prudent physicians of infection, allergic reaction, severe loss of blood, loss or loss of function of any limb or organ, paralysis or partial paralysis, paraplegia or quadriplegia, disfiguring scar, brain damage, cardiac arrest, or death involved in such proposed surgical or diagnostic procedure which, if disclosed to a reasonably prudent person in the patient's position, could reasonably be expected to cause such prudent person to decline such proposed surgical or diagnostic procedure on the basis of the material risk of injury that could result from such proposed surgical or diagnostic procedure;

(4) The likelihood of success of such proposed surgical or diagnostic procedure;

(5) The practical alternatives to such proposed surgical or diagnostic procedure which are generally recognized and accepted by reasonably prudent physicians; and

(6) The prognosis of the patient's condition if such proposed surgical or diagnostic procedure is rejected.

(b) (1) If a consent to a surgical or diagnostic procedure is required to be obtained under this Code section and such consent is not obtained in writing in accordance with the requirements of this Code section, then no presumption shall arise as to the validity of such consent.

(2) If a consent to a diagnostic or surgical procedure is required to be obtained under this Code section and such consent discloses in general terms the information required in subsection (a) of this Code section, is duly evidenced in writing, and is signed by the patient or other person or persons authorized to consent pursuant to the terms of this chapter, then such consent shall be rebuttably presumed to be a valid consent.

(c) In situations where a consent to a surgical or diagnostic procedure is required under this Code section, it shall be the responsibility of the responsible physician to ensure that the information required by subsection (a) of this Code section is disclosed and that the consent provided for in this Code section is obtained. The information provided for in this Code section may be disclosed through the use of video tapes, audio tapes, pamphlets, booklets, or other means of communication or through conversations with nurses, physician assistants, trained counselors, patient educators, or other similar persons known by the responsible physician to be knowledgeable and capable of communicating such information; provided, however, that for the purposes of this Code section only, if any employee of a hospital or ambulatory surgical treatment center participates in any such conversations at the request of the responsible physician, such employee shall be considered for such purposes to be solely the agent of the responsible physician.

(d) A failure to comply with the requirements of this Code section shall not constitute a separate cause of action but may give rise to an action for medical malpractice as defined in Code Section 9-3-70 and as governed by other provisions of this Code relating to such actions; and any such action shall be brought against the responsible physician or any hospital, ambulatory surgical treatment center, professional corporation, or partnership of which the responsible physician is an employee or partner and which is responsible for such physician's acts, or both, upon a showing:

(1) That the patient suffered an injury which was proximately caused by the surgical or diagnostic procedure;

(2) That information concerning the injury suffered was not disclosed as required by this Code section; and

(3) That a reasonably prudent patient would have refused the surgical or diagnostic procedure or would have chosen a practical alternative to such proposed surgical or diagnostic procedure if such information had been disclosed;

provided, however, that, as to an allegation of negligence for failure to comply with the requirements of this Code section, the expert's affidavit required by Code Section 9-11-9.1 shall set forth that the patient suffered an injury which was proximately caused by the surgical or diagnostic procedure and that such injury was a material risk required to be disclosed under this Code section.

(e) The disclosure of information and the consent provided for in this Code section shall not be required if:

(1) An emergency exists as defined in Code Section 31-9-3;

(2) The surgical or diagnostic procedure is generally recognized by reasonably prudent physicians to be a procedure which does not involve a material risk to the patient involved;

(3) A patient or other person or persons authorized to give consent pursuant to this chapter make a request in writing that the information provided for in this Code section not be disclosed;

(4) A prior consent, within 30 days of the surgical or diagnostic procedure, complying with the requirements of this Code section to the surgical or diagnostic procedure has been obtained as a part of a course of treatment for the patient's condition; provided, however, that if such consent is obtained in conjunction with the admission of the patient to a hospital for the performance of such procedure, the consent shall be valid for a period of 30 days from the date of admission or for the period of time the person is confined in the hospital for that purpose, whichever is greater; or

(5) The surgical or diagnostic procedure was unforeseen or was not known to be needed at the time consent was obtained, and the patient has consented to allow the responsible physician to make the decision concerning such procedure.

(f) A prior consent to surgical or diagnostic procedures obtained pursuant to the provisions of this Code section shall be deemed to be valid consent for the responsible physician and all medical personnel under the direct supervision and control of the responsible physician in the performance of such surgical or diagnostic procedure and for all other medical personnel otherwise involved in the course of treatment of the patient's condition.

(g) The Georgia Composite Medical Board shall be required to adopt and have the authority to promulgate rules and regulations governing and establishing the standards necessary to implement this chapter specifically including but not limited to the disciplining of a physician who fails to comply with this Code section.

(h) As used in this Code section, the term "responsible physician" means the physician who performs the procedure or the physician under whose direct orders the procedure is performed by a nonphysician.



§ 31-9-7. Right of persons who are at least 18 years of age to refuse to consent to treatment

Nothing contained in this chapter shall be construed to abridge any right of a person 18 years of age or over to refuse to consent to medical and surgical treatment as to his own person.






Chapter 9A - Woman's Right to Know

§ 31-9A-1. Short title.

This chapter shall be known and may be cited as the "Woman's Right to Know Act."



§ 31-9A-2. Definitions

As used in this chapter, the term:

(1) "Abortion" means the use or prescription of any instrument, medicine, drug, or any other substance or device with the intent to terminate the pregnancy of a female known to be pregnant. The term "abortion" shall not include the use or prescription of any instrument, medicine, drug, or any other substance or device employed solely to increase the probability of a live birth, to preserve the life or health of the child after live birth, or to remove a dead unborn child who died as the result of a spontaneous abortion. The term "abortion" also shall not include the prescription or use of contraceptives.

(2) "Medical emergency" means any condition which, in reasonable medical judgment, so complicates the medical condition of a pregnant female as to necessitate the immediate abortion of her pregnancy to avert her death or for which a delay will create serious risk of substantial or irreversible impairment of a major bodily function of the pregnant woman or death of the unborn child. No such condition shall be deemed to exist if it is based on a diagnosis or claim of a mental or emotional condition of the pregnant woman or that the pregnant woman will purposefully engage in conduct which she intends to result in her death or in substantial and irreversible physical impairment of a major bodily function.

(3) "Physician" means a person licensed to practice medicine under Article 2 of Chapter 34 of Title 43.

(4) "Probable gestational age of the unborn child" means the physician's best professional estimate of the probable gestational age of the unborn child at the time an abortion is to be performed.

(5) "Qualified agent" means the agent of the physician who is a patient educator, licensed psychologist, licensed social worker, licensed professional counselor, licensed physician assistant, registered nurse, or physician.

(6) "Secure Internet website" means a website that is safeguarded from having its content altered other than by the commissioner of public health.

(7) "Unborn child" or "fetus" means a member of the species homo sapiens from fertilization until birth.



§ 31-9A-3. Voluntary and informed consent to abortion; availability of ultrasound

No abortion shall be performed in this state except with the voluntary and informed consent of the female upon whom the abortion is to be performed. Notwithstanding any provision of law to the contrary, except in the case of a medical emergency, consent to an abortion is voluntary and informed if and only if:

(1) The female is told the following, by telephone or in person, by the physician who is to perform the abortion, by a qualified agent of the physician who is to perform the abortion, by a qualified agent of a referring physician, or by a referring physician, at least 24 hours before the abortion:

(A) The particular medical risks to the individual patient associated with the particular abortion procedure to be employed, when medically accurate;

(B) The probable gestational age of the unborn child at the time the abortion would be performed; and

(C) The medical risks associated with carrying the unborn child to term.

The information required by this paragraph may be provided by telephone without conducting a physical examination or tests of the patient, in which case the information required to be provided may be based on facts supplied to the physician by the female and whatever other relevant information is reasonably available to the physician. Such information may not be provided by a tape recording but must be provided during a consultation in which the physician or a qualified agent of the physician is able to ask questions of the female and the female is able to ask questions of the physician or the physician's qualified agent. If in the medical judgment of the physician any physical examination, tests, or other information subsequently provided to the physician requires a revision of the information previously supplied to the patient, that revised information shall be communicated to the patient prior to the performance of the abortion. Nothing in this Code section may be construed to preclude provision of required information in a language understood by the patient through a translator;

(2) The female is informed, by telephone or in person, by the physician who is to perform the abortion, by a referring physician, or by a qualified agent of the physician who is to perform the abortion at least 24 hours before the abortion:

(A) That medical assistance benefits may be available for prenatal care, childbirth, and neonatal care;

(B) That the father will be liable pursuant to subsection (a) of Code Section 19-7-49 to assist in the support of her child;

(C) How to obtain a list of health care providers, facilities, and clinics that offer to perform ultrasounds free of charge; such list shall be arranged geographically and shall include the name, address, hours of operation, and telephone number of each listed entity; and

(D) That she has the right to review the printed materials described in Code Section 31-9A-4 and that these materials are available on a state sponsored website at a stated website address. The physician or the physician's qualified agent shall orally inform the female that materials have been provided by the State of Georgia and that they describe the unborn child, list agencies that offer alternatives to abortion, and contain information on fetal pain. If the female chooses to view the materials other than on the website, they shall either be given to her at least 24 hours before the abortion or mailed to her at least 72 hours before the abortion by certified mail, restricted delivery to addressee.

The information required by this paragraph may be provided by a tape recording if provision is made to record or otherwise register specifically whether the female does or does not choose to review the printed materials other than on the website;

(3) The female certifies in writing, prior to the abortion, that the information described in paragraphs (1) and (2) of this Code section has been furnished her and that she has been informed of her opportunity to review the information referred to in subparagraph (D) of paragraph (2) of this Code section;

(4) For all cases in which an ultrasound is performed prior to conducting an abortion or a pre-abortion screen:

(A) The woman shall at the conclusion of the ultrasound be offered the opportunity to view the fetal image and hear the fetal heartbeat. The active ultrasound image shall be of a quality consistent with standard medical practice in the community, contain the dimensions of the unborn child, and accurately portray the presence of external members and internal organs, including but not limited to the heartbeat, if present or viewable, of the unborn child. The auscultation of fetal heart tone shall be of a quality consistent with standard medical practice in the community; and

(B) At the conclusion of these actions and prior to the abortion, the female certifies in writing that:

(i) She was provided the opportunity described in subparagraph (A) of this paragraph;

(ii) Whether or not she elected to view the sonogram; and

(iii) Whether or not she elected to listen to the fetal heartbeat, if present; and

(5) Prior to the performance of the abortion, the physician who is to perform the abortion or the physician's qualified agent receives a copy of the written certifications prescribed by paragraphs (3) and (4) of this Code section and retains them on file with the female's medical record for at least three years following the date of receipt.



§ 31-9A-4. Information to be made available by the Department of Public Health; format requirements; availability; requirements for website

(a) The Department of Public Health shall cause to be published in English and in each language which is the primary language of 2 percent or more of the state's population and shall cause to be available on the state website provided for in subsection (d) of this Code section the following printed materials in such a way as to ensure that the information is easily comprehensible:

(1) Geographically indexed materials designed to inform the female of public and private agencies and services available to assist a female through pregnancy, upon childbirth, and while the child is dependent, including adoption agencies, which shall include a comprehensive list of the agencies available, a description of the services they offer, and a description of the manner, including telephone numbers and website addresses, in which they might be contacted or, at the option of such department, printed materials including a toll-free, 24 hour telephone number which may be called to obtain, orally or by a tape recorded message tailored to the ZIP Code entered by the caller, such a list and description of agencies in the locality of the caller and of the services they offer;

(1.1) Geographically indexed materials designed to inform the female of public and private facilities and services available to assist a female with obtaining an ultrasound which shall include a comprehensive list of the facilities available, a description of the services they offer, and a description of the manner, including telephone numbers and website addresses, in which they might be contacted or, at the option of such department, printed materials including a toll-free, 24 hour telephone number which may be called to obtain, orally or by a tape recorded message tailored to the ZIP Code entered by the caller, such a list and description of facilities in the locality of the caller and of the services they offer;

(2) Materials designed to inform the female of the probable anatomical and physiological characteristics of the unborn child at two-week gestational increments from the time when a female can be known to be pregnant to full term, including any relevant information on the possibility of the unborn child's survival and pictures representing the development of unborn children at two-week gestational increments, provided that any such pictures must contain the dimensions of the fetus and must be factually accurate for the stage of pregnancy depicted. The materials shall be objective, nonjudgmental, and designed to convey only factually accurate scientific information about the unborn child at the various gestational ages. The material shall also contain objective information describing the methods of abortion procedures commonly employed, the medical risks commonly associated with each such procedure, the possible detrimental psychological effects of abortion, and the medical risks commonly associated with carrying a child to term; and

(3) Materials with the following statement concerning unborn children of 20 weeks' or more gestational age:

"By 20 weeks' gestation, the unborn child has the physical structures necessary to experience pain. There is evidence that by 20 weeks' gestation unborn children seek to evade certain stimuli in a manner which in an infant or an adult would be interpreted to be a response to pain. Anesthesia is routinely administered to unborn children who are 20 weeks' gestational age or older who undergo prenatal surgery."

The materials shall be objective, nonjudgmental, and designed to convey only accurate scientific information about the unborn child at the various gestational ages.

(b) The materials referred to in subsection (a) of this Code section shall be printed in a typeface large enough to be clearly legible. All pictures and print appearing on the website shall be clearly legible. All information and pictures shall be accessible with an industry standard browser, requiring no additional plug-ins.

(c) The materials required under this Code section shall be available at no cost from the Department of Public Health upon request and in a reasonably appropriate number to any person, facility, or hospital.

(d) The Department of Public Health shall develop and maintain a secure Internet website to provide the information described in this Code section. No information regarding who uses the website shall be collected or maintained. The Department of Public Health shall monitor the website on a weekly basis to prevent and correct tampering.



§ 31-9A-5. Requirements in case of medical emergency

(a) When a medical emergency compels the performance of an abortion, the physician shall inform the female prior to the abortion, if medically reasonable and prudent, of the medical indications supporting the physician's judgment that an abortion is medically necessary to avert her death or that a 24 hour delay will create serious risk of substantial or irreversible impairment of a major bodily function.

(b) Any physician who complies with subsection (a) of this Code section shall not be held civilly liable to a patient for failure to obtain informed consent to an abortion.



§ 31-9A-6. Reporting requirements

(a) The Department of Public Health shall prepare a reporting form for physicians performing abortions in a health facility licensed as an abortion facility by the Department of Community Health containing a reprint of this chapter and listing:

(1) The number of females to whom the physician provided the information described in paragraph (1) of Code Section 31-9A-3; of that number, the number to whom the information was provided by telephone and the number to whom the information was provided in person; and of each of those numbers, the number to whom the information was provided by a referring physician and the number to whom the information was provided by a physician who is to perform the abortion;

(2) The number of females to whom the physician or a qualified agent of the physician provided the information described in paragraph (2) of Code Section 31-9A-3; of that number, the number to whom the information was provided by telephone and the number to whom the information was provided in person; of each of those numbers, the number to whom the information was provided by a referring physician and the number to whom the information was provided by a physician who is to perform the abortion; and of each of those numbers, the number to whom the information was provided by the physician and the number to whom the information was provided by a qualified agent of the physician;

(3) The number of females who availed themselves of the opportunity to obtain a copy of the printed information described in Code Section 31-9A-4, other than on the website, and the number who did not; and of each of those numbers, the number who, to the best of the reporting physician's information and belief, went on to obtain the abortion; and

(4) The number of females who were provided the opportunity to view the fetal image and hear the fetal heartbeat; of that number, the number who elected to view the sonogram and the number who elected to listen to the fetal heartbeat, if present.

(b) The Department of Public Health shall ensure that copies of the reporting forms described in subsection (a) of this Code section are provided:

(1) Not later than September 7, 2005, to all health facilities licensed as an abortion facility by the Department of Community Health;

(2) To each physician licensed or who subsequently becomes licensed to practice in this state, at the same time as official notification to that physician that the physician is so licensed; and

(3) By December 1 of each year, other than the calendar year in which forms are distributed in accordance with paragraph (1) of this subsection, to all health facilities licensed as an abortion facility by the Department of Community Health.

(c) By February 28 of each year following a calendar year in any part of which this chapter was in effect, each physician who provided, or whose qualified agent provided, information to one or more females in accordance with Code Section 31-9A-3 during the previous calendar year shall submit to the Department of Public Health a copy of the form described in subsection (a) of this Code section with the requested data entered accurately and completely.

(d) Nothing in this Code section shall be construed to preclude the voluntary or required submission of other reports or forms regarding abortions.

(e) Reports that are not submitted within a grace period of 30 days following the due date shall be subject to a late fee of $500.00 for that period and the same fee for each additional 30 day period or portion of a 30 day period the reports are overdue. Any physician required to submit a report in accordance with this Code section who submits an incomplete report or fails to submit a report for more than one year following the due date may, in an action brought by the Department of Public Health, be directed by a court of competent jurisdiction to submit a complete report within a period stated by court order or may be subject to sanctions for civil contempt.

(f) By June 30 of each year, the Department of Public Health shall issue a public report providing statistics for the previous calendar year compiled from all of the reports covering that year submitted in accordance with this Code section for each of the items listed in subsection (a) of this Code section. Each report shall also provide the statistics for all previous calendar years adjusted to reflect any additional information from late or corrected reports. The Department of Public Health shall ensure that none of the information included in the public reports could reasonably lead to the identification of any individual who provided information in accordance with Code Section 31-9A-3 or 31-9A-4.

(g) The Department of Public Health may, by regulation, alter the dates established by subsection (c) or (e) of this Code section or paragraph (3) of subsection (b) of this Code section or may consolidate the forms or reports described in this Code section with other forms or reports for reasons including, but not limited to, achieving administrative convenience or fiscal savings or reducing the burden of reporting requirements, so long as reporting forms are sent to all facilities licensed as an abortion facility by the Department of Community Health at least once every year and the report described in subsection (f) of this Code section is issued at least once every year.

(h) The Department of Public Health shall ensure that the names and identities of the physicians filing reports under this chapter shall remain confidential. The names and identities of such physicians shall not be subject to Article 4 of Chapter 18 of Title 50.



§ 31-9A-6.1. Civil and professional penalties for violations; prerequisites for seeking penalties

(a) In addition to whatever remedies are available under the common or statutory law of this state, failure to comply with the requirements of this chapter shall be reported to the Georgia Composite Medical Board for disciplinary action.

(b) Any plaintiff seeking relief in the form of civil remedies for a violation of Code Section 31-9B-2 shall produce clear and convincing evidence that the physician determining the probable gestational age of the fetus or the physician whose determination was relied upon was negligent in his or her determination.

(c) Any female who solicits or conspires to solicit an abortion who makes a false representation of her age or name shall not have standing to state a claim against any party pursuant to this chapter or Chapter 9B of this title nor shall any agency or instrumentality of the state consider any action related to such claim.



§ 31-9A-7. Preservation of patient anonymity in civil proceedings

In any civil proceeding or action relating to this chapter or a breach of duty under this chapter, the court shall rule whether the anonymity of any female upon whom an abortion has been performed shall be preserved from public disclosure if she does not give her consent to such disclosure. The court, upon motion or sua sponte, shall make such a ruling and, upon determining that her anonymity should be preserved, shall issue orders to the parties, witnesses, and counsel and shall direct the sealing of the record and exclusion of individuals from courtrooms or hearing rooms to the extent necessary to safeguard her identity from public disclosure. Each such order shall be accompanied by specific written findings explaining why the anonymity of the female should be preserved from public disclosure, why the order is essential to that end, how the order is narrowly tailored to serve that interest, and why no reasonable less restrictive alternative exists. This Code section may not be construed to conceal the identity of the plaintiff or of witnesses from the defendant.



§ 31-9A-8. Severability

If any one or more provisions, Code sections, subsections, sentences, clauses, phrases, or words of this chapter or the application thereof to any person or circumstance is found to be unconstitutional, the same is declared to be severable, and the balance of this chapter shall remain effective notwithstanding such unconstitutionality. The General Assembly declares that it would have enacted this chapter and each Code section, subsection, sentence, clause, phrase, or word thereof irrespective of the fact that any one or more provisions, Code sections, subsections, sentences, clauses, phrases, or words would be declared unconstitutional.






Chapter 9B - Physician's Obligation in Performance of Abortions

§ 31-9B-1. Definitions

As used in this chapter, the term:

(1) "Abortion" has the meaning provided by Code Section 31-9A-2.

(2) "Medical emergency" has the meaning provided by Code Section 31-9A-2.

(3) "Medically futile" means that, in reasonable medical judgment, the unborn child has a profound and irremediable congenital or chromosomal anomaly that is incompatible with sustaining life after birth.

(4) "Physician" has the meaning provided by Code Section 31-9A-2.

(5) "Probable gestational age of the unborn child" means what will, in reasonable medical judgment and with reasonable probability, be the postfertilization age of the unborn child at the time the abortion is planned to be performed or induced, as dated from the time of fertilization of the human ovum.

(6) "Reasonable medical judgment" means a medical judgment that would be made by a reasonably prudent physician, knowledgeable about the case and the treatment possibilities with respect to the medical conditions involved.

(7) "Unborn child" has the meaning provided by Code Section 31-9A-2.



§ 31-9B-2. Requirement to determine probable gestational age of unborn child

(a) Except in the case of a medical emergency or when a pregnancy is diagnosed as medically futile, no abortion shall be performed or attempted to be performed unless the physician performing it has first made a determination of the probable gestational age of the unborn child or relied upon such a determination made by another physician.

(b) Failure by any physician to conform to any requirement of this Code section constitutes unprofessional conduct for purposes of paragraph (7) of subsection (a) of Code Section 43-34-8 relating to medical licensing sanctions.



§ 31-9B-3. Required reporting of physicians and departments; confidentiality; failure to comply

(a) Any physician who performs or attempts to perform an abortion shall report to the department, in conjunction with the reports required under Code Section 31-9A-6 and in accordance with forms and rules and regulations adopted and promulgated by the department:

(1) If a determination of probable gestational age was made, the probable gestational age determined and the method and basis of the determination;

(2) If a determination of probable gestational age was not made, the basis of the determination that a medical emergency existed or that a pregnancy was diagnosed as medically futile;

(3) If the probable gestational age was determined to be 20 or more weeks, the basis of the determination that the pregnant woman had a medically futile pregnancy or had a condition which so complicated her medical condition as to necessitate the termination of her pregnancy to avert her death or to avert serious risk of substantial and irreversible physical impairment of a major bodily function, or the basis of the determination that it was necessary to preserve the life of an unborn child; and

(4) The method used for the abortion and, in the case of an abortion performed when the probable gestational age was determined to be 20 or more weeks, whether the method of abortion used was one that, in reasonable medical judgment, provided the best opportunity for the unborn child to survive or, if such a method was not used, the basis of the determination that the pregnancy was medically futile or that termination of the pregnancy in that manner would pose a greater risk either of the death of the pregnant woman or of the substantial and irreversible physical impairment of a major bodily function of the pregnant woman than would other available methods.

(b) By June 30 of each year, the department shall issue a public report providing statistics for the previous calendar year compiled from all of the reports covering that year submitted in accordance with this Code section for each of the items listed in subsection (a) of this Code section. Each such report shall also provide the statistics for all previous calendar years during which this Code section was in effect, adjusted to reflect any additional information from late or corrected reports. The department shall take care to ensure that none of the information included in the public reports could reasonably lead to the identification of any pregnant woman upon whom an abortion was performed.

(c) The department shall ensure that the names and identities of the physicians filing reports under this chapter shall remain confidential. The names and identities of such physicians shall not be subject to Article 4 of Chapter 18 of Title 50.

(d) Any physician who fails to submit a report by the end of the grace period of 30 days following the due date shall be subject to sanctions as specified in subsection (e) of Code Section 31-9A-6.

(e) The department shall adopt such rules and regulations as are reasonable and necessary to implement the provisions of this Code section.






Chapter 10 - Vital Records

§ 31-10-1. Definitions

As used in this chapter, the term:

(1) "Commissioner" means the commissioner of public health.

(2) "Dead body" means a human body or such parts of such human body from the condition of which it reasonably may be concluded that death recently occurred.

(3) "Department" means the Department of Public Health.

(4) "Fetal death" means death prior to the complete expulsion or extraction from its mother of a product of human conception, irrespective of the duration of pregnancy; the death is indicated by the fact that after such expulsion or extraction the fetus does not breathe or show any other evidence of life such as beating of the heart, pulsation of the umbilical cord, or definite movement of voluntary muscles.

(5) "File" means the presentation of a vital record provided for in this chapter for registration by the State Office of Vital Records.

(6) "Final disposition" means the burial, interment, cremation, removal from the state, or other authorized disposition of a dead body or fetus.

(7) "Induced termination of pregnancy" means the purposeful interruption of pregnancy with the intention other than to produce a live-born infant or to remove a dead fetus and which does not result in a live birth.

(8) "Institution" means any establishment, public or private, which provides in-patient or out-patient medical, surgical, or diagnostic care or treatment or nursing, custodial, or domiciliary care, or to which persons are committed by law.

(9) "Live birth" means the complete expulsion or extraction from its mother of a product of human conception, irrespective of the duration of pregnancy, which, after such expulsion or extraction, breathes, or shows any other evidence of life such as beating of the heart, pulsation of the umbilical cord, or definite movement of voluntary muscles, whether or not the umbilical cord has been cut or the placenta is attached.

(10) "Local custodian" means the person appointed by the state registrar to maintain and certify the local records of birth and death.

(11) "Local registrar" means the person appointed by the state registrar to collect and transmit to the department certificates of birth, death, fetal death, and any other reports required by this chapter.

(12) "Physician" means a person authorized or licensed to practice medicine or osteopathy pursuant to Chapter 34 of Title 43.

(13) "Registration" means the acceptance by the State Office of Vital Records and the incorporation of vital records provided for in this chapter into the vital records registration system.

(14) "Special abstracting agent" means the person appointed by the state registrar to examine and abstract evidence and submit such information to the department in order to file delayed certificates of birth or amend certificates of birth.

(15) "Spontaneous fetal death" means the expulsion or extraction of a product of human conception resulting in other than a live birth and which is not an induced termination of pregnancy.

(16) "State registrar" means the person responsible for the State Office of Vital Records and the state vital records registration system.

(17) "Stillbirth" or "stillborn" means an unintended, intrauterine fetal death after a gestational age of not less than 20 completed weeks or of a fetus with a weight of 350 grams or more.

(18) "Vital records" means certificates or reports of birth, death, marriage, divorce, dissolution of marriage, or annulment and data related thereto.

(19) "Vital records registration system" means the registration, collection, preservation, amendment, and certification of vital records; the collection of other reports required by this chapter; and activities related thereto including the tabulation, analysis, and print or electronic publication of vital statistics.

(20) "Vital statistics" means the data derived from certificates and reports of birth, death, spontaneous fetal death, induced termination of pregnancy, marriage, divorce, dissolution of marriage, or annulment and related reports.



§ 31-10-2. Maintenance and operation of vital records registration system

There is hereby established within the department the State Office of Vital Records which shall maintain and operate the state's official vital records registration system. The system shall be in effect in all areas of the state, and the State Office of Vital Records shall provide for proper administration of the system and preservation of its records.



§ 31-10-3. Rules and regulations

The department is authorized to adopt, amend, and repeal rules and regulations for the purpose of carrying out the provisions of this chapter.



§ 31-10-4. Appointment of state registrar of vital records

The commissioner shall appoint the state registrar of vital records, hereinafter referred to as "state registrar," subject to the rules and regulations of the State Personnel Board, classified service.



§ 31-10-5. Duties and powers of state registrar; delegation of functions and duties

(a) The state registrar shall:

(1) Administer and enforce the provisions of this chapter and the rules and regulations issued under this chapter and issue instructions for the efficient administration of the State Office of Vital Records;

(2) Direct and supervise the State Office of Vital Records and be custodian of its records;

(3) Direct, supervise, and control the activities of all persons when they are engaged in activities pertaining to the operation of the State Office of Vital Records;

(4) Conduct training programs to promote uniformity of policy and procedures throughout the state in matters pertaining to the State Office of Vital Records;

(5) Prescribe, furnish, and distribute such forms as are required by this chapter and the rules and regulations issued under this chapter or prescribe such other means for transmission of data as will accomplish the purpose of complete and accurate reporting and registration;

(6) Prepare and publish in print or electronically reports of vital statistics of this state and such other reports as may be required by the department; and

(7) Provide to local health agencies copies of or data derived from certificates and reports required under this chapter, as the state registrar shall determine are necessary for local health planning and program activities. The state registrar shall establish a schedule with each local health agency for transmittal of the copies or data. The copies or data shall remain the property of the department, and the uses which may be made of them shall be governed by the state registrar.

(b) The state registrar may establish or designate offices in the state to aid in the efficient administration of the State Office of Vital Records.

(c) The state registrar may delegate such functions and duties vested in the state registrar to employees of the State Office of Vital Records and to employees of any office established or designated under subsection (b) of this Code section.



§ 31-10-6. Local registrars, local custodians, special abstracting agents, and deputies; appointment; duties

(a) The state registrar may appoint a local registrar and local custodian for each county and a special abstracting agent as necessary. Appointees must meet the qualifications and perform the duties required by this chapter and regulations of the department. The state registrar may appoint local deputy registrars as necessary. A local registrar, subject to the approval of the state registrar, may appoint a deputy or deputies. A local custodian, subject to the approval of the state registrar, may appoint a clerk or clerks of records.

(b) Local registrars shall collect and receive vital records, review them for accuracy and completeness, and keep and submit other reports as may be required by the department.

(c) Local custodians shall file, record, and preserve copies of vital records and issue certified copies provided for by law.

(d) Special abstracting agents shall examine evidence, abstract evidence onto prescribed forms, and submit such completed forms to the State Office of Vital Records for the filing of delayed certificates of birth or the amendment of certificates of live birth.



§ 31-10-7. Form of certificates and reports; date received for registration required; filing or registration of information by photographic, electronic, or other means

(a) In order to promote and maintain nation-wide uniformity in the system of vital records, the forms of certificates and reports required by this chapter, or by regulations adopted under this chapter, shall include as a minimum the items recommended by the federal agency responsible for national vital records and statistics.

(b) Each certificate, report, and other document required by this chapter shall be on a form or in a format prescribed by the state registrar.

(c) All vital records shall contain the date received for registration.

(d) Information required in certificates or reports authorized by this chapter may be filed and registered by photographic, electronic, or other means as prescribed by the state registrar.



§ 31-10-8. Certification to county treasurers of birth and death certificates and spontaneous fetal death reports filed; fees

(a) The local registrar shall certify to the treasurer of the county each month the number of birth and death certificates and spontaneous fetal death reports filed with the state office of vital records with respect to the treasurer's county and the amount due. Upon certification, any fees due shall be paid by the county treasurer out of the general fund of the county.

(b) Each local registrar shall receive from the county treasurer the sum of $2.00 for each complete certificate of birth, death, or spontaneous fetal death report which occurred in that local registrar's county and is personally signed by that local registrar within the time prescribed by this chapter. A fee of 50 cent(s) shall be paid for certificates or reports filed after the limits shown in this chapter except as noted by regulations adopted by the department.

(c) The local custodian of vital records shall be paid a fee of $1.00 for each birth and death certificate properly recorded and indexed. Said fee shall be paid from county funds by the county treasurer.

(d) Special abstractors shall be paid a fee of $2.00 for the complete filing of an abstract of evidence for a delayed certificate of birth or an amendment to a certificate of live birth which originates in the abstractor's county. Said fee shall be paid from county funds by the county treasurer.

(e) Notwithstanding any other provision of this Code section, in counties where the local registrar or local custodian of vital records or special abstracting agent are employees of the county board of health, fees payable under this subsection shall be paid to the county health department monthly.



§ 31-10-9. Registration of births

(a) A certificate of birth for each live birth which occurs in this state shall be filed with the State Office of Vital Records within five days after such birth and filed in accordance with this Code section and regulations of the department.

(b) When a birth occurs in an institution or en route thereto, the person in charge of such institution or that person's designated representative shall obtain the personal data, prepare the birth certificate, certify, either by signature or by an electronic process established or approved by the State Office of Vital Records, that the child was born alive at the place and time and on the date stated and file the certificate with the State Office of Vital Records. The physician or other person in attendance shall provide the medical information required by the certificate within 72 hours after the birth occurs.

(c) Except as provided in subsection (b) of this Code section, when a birth occurs outside an institution, the certificate shall be prepared and filed by one of the following in the indicated order of priority:

(1) The physician or certified nurse midwife in attendance at or immediately after the birth; or in the absence of such person:

(2) Any other person in attendance at or immediately after the birth; or in the absence of such a person:

(3) The father or the mother; or in the absence of the father and inability of the mother:

(4) The person in charge of the premises where the birth occurred.

(d) When a birth occurs on a moving conveyance within the United States and the child is first removed from the conveyance in this state, the birth shall be registered in this state and the place where it is first removed shall be considered the place of birth. When a birth occurs on a moving conveyance while in international waters or airspace or in a foreign country or its airspace and the child is first removed from the conveyance in this state, the birth shall be registered in this state but the certificate shall show the actual place of birth insofar as can be determined.

(e) The name of the natural father or putative father shall be entered on the certificate of live birth as follows:

(1) If the mother was married either at the time of conception or at the time of birth, the name of the husband shall be entered on the certificate as the father of the child unless paternity has been determined otherwise by a court having jurisdiction, in which case the name of the father as determined by the court shall be entered;

(2) If the mother is not married at either the time of conception or at the time of birth, the name of the putative father shall not be entered on the certificate of birth without the written consent of the mother and the person to be named as father;

(3) In any case in which paternity of a child is determined by a court of competent jurisdiction, the name of the father and the surname of the child shall be entered on the certificate of birth in accordance with the finding and order of the court;

(4) If the father is not named on the certificate of birth, no other information about the father shall be entered on the certificate; or

(5) Except as provided in paragraph (3) of this subsection, in all other cases, the surname of the child shall be the legal surname of the mother at the time of the birth entered on the certificate as designated by the mother. When a paternity acknowledgment is completed, the surname of the child shall be entered as designated by both parents.

(f) The birth certificate of a child born to a married woman as a result of artificial insemination, with consent of her husband, shall be completed in accordance with the provisions of subsection (e) of this Code section.

(g) Either of the parents of the child, or other informant, shall verify the accuracy of the personal data entered on the certificate in time to permit the filing of the certificate within the time period prescribed in subsection (a) of this Code section.

(h) All birth certificates filed and registered must identify the recorded person by name and the name of each legal parent of such person and the name of all other persons required by this Code section or by regulation. No obscenities, numbers, symbols, or other such nonidentifying name information will be accepted. If a legal parent has not decided upon a first or middle name for the child before the time limits established in this Code section, the birth record shall be registered without the child's first or middle name, or both, unless a court order provides otherwise.



§ 31-10-9.1. Social security account information of parents

(a) Social security account information of the mother and father, if paternity is acknowledged by the father, of a child born within this state shall be entered in the medical and health statistics section of the certificate of live birth at the time of filing the certificate of birth as provided in Code Section 31-10-9.

(b) The state registrar shall make available the records of parent name and social security number to the Child Support Enforcement Agency of the Department of Human Services for its use in the establishment of paternity or the enforcement of child support orders.

(c) Information obtained by the Child Support Enforcement Agency of the Department of Human Services pursuant to this Code section may be used in an action or proceeding before any court, administrative tribunal, or other body for the purpose of establishing a child support obligation, collecting child support, or locating individuals owing the obligation.



§ 31-10-10. Registration of live born infants of unknown parentage

(a) Whoever assumes the custody of a live born infant of unknown parentage shall report on a form and in a manner prescribed by the state registrar within ten days to the State Office of Vital Records the following information:

(1) The date and place of finding;

(2) Sex, color or race, and approximate birth date or age of child;

(3) Name and address of the person or institution with whom the child has been placed for care;

(4) Name given to the child by the custodian of the child; and

(5) Other data required by the state registrar.

(b) The place where the child was found shall be entered as the place of birth.

(c) A report registered under this Code section shall constitute the certificate of birth for the child.

(d) If the child is subsequently identified and a certificate of birth is found or obtained, the report registered under this Code section shall be placed in a special file and shall not be subject to inspection except upon order of a court of competent jurisdiction or as provided by regulation.



§ 31-10-11. Registration of delayed certificate of birth

(a) When a certificate of birth of a person born in this state has not been filed before that person's first birthday, a delayed certificate of birth may be filed in accordance with regulations of the department. The certificate shall be registered subject to such evidentiary requirements as the department shall by regulation prescribe to substantiate the alleged facts of birth.

(b) Delayed certificates of birth filed after the first birthday shall be made on forms prescribed by the state registrar, marked "Delayed," and shall show on their face the date of the delayed registration.

(c) A summary statement of the evidence submitted in support of the delayed registration shall be endorsed on the delayed certificate of birth.

(d) When an applicant does not submit the minimum documentation required in the regulations for delayed registration or when the state registrar has reasonable cause to question the validity or adequacy of the applicant's sworn statement or the documentary evidence, and if the deficiencies are not corrected, the state registrar shall not register the delayed certificate of birth and shall advise the applicant in writing of the reasons for this action and shall further advise the applicant of the applicant's right of judicial appeal.

(e) The department may by regulation provide for the dismissal of an application which is not actively prosecuted.

(f) No delayed certificate of birth shall be registered for a deceased person.



§ 31-10-12. Judicial procedure to establish facts of birth

(a) If a delayed certificate of birth is rejected under the provisions of Code Section 31-10-11, a petition signed and sworn to by the petitioner may be filed in either the superior court or the probate court in the county of residence of the person for whom a delayed certificate of birth is sought for an order establishing a record of the date and place of the birth and the parentage of the person whose birth is to be registered and shall allege:

(1) That the person for whom a delayed certificate of birth is sought was born in this state;

(2) That no certificate of birth of such person can be found in the files of the State Office of Vital Records or the office of any local custodian of vital records;

(3) That diligent efforts by the petitioner have failed to obtain the evidence required in accordance with Code Section 31-10-11 and regulations adopted pursuant thereto;

(4) That the state registrar has refused to register a delayed certificate of birth; and

(5) Such other allegations as may be required.

(b) The petition shall be accompanied by a statement of the state registrar made in accordance with Code Section 31-10-11 and all documentary evidence which was submitted to the state registrar in support of such registration.

(c) The superior court or probate court, as the case may be, shall fix a time and place for hearing the petition and shall give the state registrar not less than ten days' notice of said hearing. The state registrar or his authorized representative may appear and testify in the proceeding.

(d) If the superior court or probate court finds, from the evidence presented, that the person from whom a delayed certificate of birth is sought was born in this state, it shall make findings as to the place and date of birth, parentage, and such other findings as may be required and shall issue an order, on a form prescribed and furnished by the state registrar, to establish a delayed certificate of birth. This order shall include the birth data to be registered, a description of the evidence presented as prescribed by Code Section 31-10-11, and the date of the court's action.

(e) The clerk of superior court or the probate court, as the case may be, shall forward each such order to the state registrar not later than the tenth day of the calendar month following the month in which it was entered. Such order shall be registered by the state registrar and shall constitute the certificate of birth from which certified copies may be issued in accordance with this chapter.



§ 31-10-13. Certificates of adoption

(a) For each adoption decreed by a court of competent jurisdiction in this state, the court shall require the preparation of a report of adoption on a form prescribed and furnished by the state registrar. The report shall include such facts as are necessary to locate and identify the original certificate of birth of the person adopted; shall provide information necessary to establish a new certificate of birth of the person adopted; and shall identify the order of adoption and be certified by the clerk of court.

(b) Information necessary to prepare the report of adoption shall be furnished by the petitioner for adoption or the petitioner's attorney. The appropriate agency or any person having knowledge of the facts shall supply the court with such additional information as may be necessary to complete the report. The provision of such information shall be prerequisite to the issuance of a final decree in the matter by the court.

(c) Whenever an adoption decree is amended or annulled, the clerk of the court shall prepare a report thereof, which shall include such facts as are necessary to identify the original adoption report and the facts amended in the adoption decree as shall be necessary to amend the birth record properly.

(d) Not later than the fifteenth day of each calendar month or more frequently, as directed by the state registrar, the clerk of the court shall forward to the state registrar reports of decrees of adoption, annulment of adoption, and amendments of decrees of adoption which were entered in the preceding month, together with such related reports as the state registrar shall require.

(e) When the state registrar shall receive a certificate of adoption, report of annulment of adoption, or amendment of a decree of adoption of a person born outside this state, the state registrar shall forward such certificate or report to the state registrar in the indicated state of birth.

(f) The following shall apply to certificates of birth of adopted persons born in a foreign country:

(1) If a person was born in a foreign country, is not a citizen of the United States, and does not meet the requirements of the federal Child Citizenship Act of 2000, P.L. 106-395, 114 Stat. 1631, but was adopted through a court in this state, the state registrar shall prepare and register a certificate in this state. The certificate shall be established upon receipt of a report of adoption from the court decreeing the adoption and proof of the date and place of birth of the child. The certificate shall be labeled "Certificate of Foreign Birth" and shall show the actual country of birth. A statement shall also be included on the certificate indicating that it is not evidence of United States citizenship for the person for whom it is issued. After registration of the birth certificate in the new name of the adopted person, the state registrar shall seal and file the report of adoption which shall not be subject to inspection except upon order of a court of competent jurisdiction or as provided by statute;

(2) If a person was born in a foreign country and was not a citizen of the United States at the time of birth but meets the requirements of the federal Child Citizenship Act of 2000, P.L. 106-395, 114 Stat. 1631, and was adopted through a court in this state, the state registrar shall prepare and register a certificate in this state. The certificate shall be established upon receipt of a report of adoption from the court decreeing the adoption and proof of the date and place of birth of the child. The certificate shall be labeled "Certificate of Foreign Birth" and shall show the actual country of birth. After registration of the birth certificate in the new name of the adopted person, the state registrar shall seal and file the report of adoption which shall not be subject to inspection except upon order of a court of competent jurisdiction or as provided by statute; and

(3) If a person was born in a foreign country and was a citizen of the United States at the time of birth, the state registrar shall not prepare a "Certificate of Foreign Birth" and shall notify the adoptive parents of the procedure for obtaining a revised birth certificate for their child through the United States Department of State.



§ 31-10-13.1. Certified copies of orders and registration of legitimations and paternity orders

(a) For each legitimation, annulment of legitimation, and amendment of an order of legitimation decreed by a court of competent jurisdiction in this state, the clerk of the court shall not later than the fifteenth day of each calendar month or more frequently, as directed by the state registrar, forward to the state registrar a certified copy of each order of legitimation, annulment of legitimation, and amendment of an order of legitimation which was entered in the preceding month. Each order of legitimation, annulment of legitimation, and amendment of an order of legitimation shall comply with paragraph (2) of subsection (c) of Code Section 31-10-23.

(b) When the state registrar receives a certified copy of the order of legitimation, annulment of legitimation, or amendment of an order of legitimation of a person born outside this state, the state registrar shall forward such certified copy of the order to the state registrar in the indicated state of birth.



§ 31-10-13.2. Provision of copies of legitimation and paternity orders to state registrar

(a) In each case in which an order declaring paternity is entered by a court of competent jurisdiction in this state or by the Office of State Administrative Hearings, the clerk of the court or the Office of State Administrative Hearings shall not later than the fifteenth day of each calendar month or more frequently, as directed by the state registrar, forward to the state registrar a certified copy of each order of paternity, annulment of paternity, and amendment of an order of paternity which was entered in the preceding month. The order of paternity, annulment of paternity, and amendment of an order of paternity shall comply with paragraph (2) of subsection (c) of Code Section 31-10-23.

(b) When the state registrar receives a certified copy of an order of paternity, annulment of paternity, or amendment of an order of paternity of a person born outside this state, the state registrar shall forward such certified copy of the order to the state registrar in the indicated state of birth.



§ 31-10-14. Issuance of new certificate of birth following adoption and legitimation or paternity determination

(a) The state registrar shall establish a new certificate of birth for a person born in this state when the state registrar receives the following:

(1) A report of adoption as provided in Code Section 31-10-13 or a report of adoption prepared and filed in accordance with the laws of another state or foreign country, or a certified copy of the decree of adoption, together with the information necessary to identify the original certificate of birth and to establish a new certificate of birth. A new certificate of birth shall not be established if the court decreeing the adoption directs that a new birth certificate not be issued;

(2) A certified copy of an order of legitimation, annulment of legitimation, or amendment of an order of legitimation as provided in Code Section 31-10-13.1 that requires the establishment of a new certificate of birth;

(3) A certified copy of an order of paternity, annulment of paternity, or amendment of an order of paternity as provided in Code Section 31-10-13.2 that requires the establishment of a new certificate of birth; or

(4) A request that a new certificate be established as prescribed by regulation and such evidence as required by regulation proving that both parents married to each other have acknowledged the paternity of such person and request that the surname be changed to that of the father.

(b) When a new certificate of birth is established pursuant to this Code section for a person born in this state, the date of birth contained on the original certificate shall be shown. The true place of birth shall be shown if the adoptee is the natural child of the spouse of the adoptive parent in the case of step-parent adoptions. The true place of birth shall be shown for all legitimations. For full adoptions, where neither parent is the natural parent of the adoptee, the place of birth shall be, at the election of the adoptive parents, either the true place of birth of the adoptee or the residence of the adoptive parents at the time of the adoptee's birth. The place of birth indicated must be located in Georgia.

(c) Upon receipt of a report of an amended decree of adoption, the certificate of birth shall be amended as provided by regulation.

(d) Upon receipt of a report or decree of annulment of adoption, the original certificate of birth shall be restored to its place in the files and the new certificate and evidence shall not be subject to inspection except upon order of a court of competent jurisdiction or as provided by regulation.

(e) If no certificate of birth is on file for the person for whom a new birth certificate is to be established under this Code section and the date and place of birth have not been determined in the adoption, legitimation, or paternity proceedings, a delayed certificate of birth shall be filed with the state registrar as provided in Code Section 31-10-11 or 31-10-12 before a new certificate of birth is established. The new birth certificate shall be prepared on the delayed birth certificate form.

(f) When a new certificate of birth is established by the state registrar, the original birth certificate shall not be subject to inspection except as provided in this Code section. All copies of the original certificate of birth in the custody of any other custodian of vital records in this state shall be sealed from inspection and forwarded to the state registrar, as the state registrar shall direct.

(g) The new certificate shall be substituted for the original certificate of birth in the files and the original certificate of birth and the evidence of adoption, legitimation, or paternity determination shall not be subject to inspection except upon order of a court of competent jurisdiction or as provided by statute.



§ 31-10-15. Death certificate; filing; medical certification; forwarding death certificate to decedent's county of residence; purging voter registration list

(a) A certificate of death for each death which occurs in this state shall be filed with the local registrar of the county in which the death occurred or the body was found within ten days after the death as follows:

(1) If the place of death is unknown but the dead body is found in this state, the certificate of death shall be completed and filed in accordance with this Code section. The place where the body is found shall be shown as the place of death. If the date of death is unknown, it shall be the date the body was found and the certificate marked as such; or

(2) When death occurs in a moving conveyance in the United States and the body is first removed from the conveyance in this state, the death shall be registered in this state and the place where it is first removed shall be considered the place of death. When a death occurs on a moving conveyance while in international waters or airspace or in a foreign country or its airspace and the body is first removed from the conveyance in this state, the death shall be registered in this state but the certificate shall show the actual place of death insofar as can be determined.

(b) The funeral director or person acting as such who first assumes custody of the dead body shall file the certificate of death within 72 hours. Such director or person shall obtain the personal data from the next of kin or the best qualified person or source available and shall obtain the medical certification from the person responsible therefor.

(c) (1) The medical certification as to the cause and circumstances of death shall be completed, signed, and returned to the funeral director or person acting as such within 72 hours after death by the physician in charge of the patient's care for the illness or condition which resulted in death, except when inquiry is required by Article 2 of Chapter 16 of Title 45, the "Georgia Death Investigation Act." In the absence of said physician or with that physician's approval the certificate may be completed and signed by an associate physician, the chief medical officer of the institution in which death occurred, or the physician who performed an autopsy upon the decedent, provided that such individual has access to the medical history of the case, views the deceased at or after death, and death is due to natural causes. If, 30 days after a death, the physician in charge of the patient's care for the illness or condition which resulted in death has failed to complete, sign, and return the medical certification as to the cause and circumstances of death to the funeral director or person acting as such, the funeral director or person acting as such shall be authorized to report such physician to the Georgia Composite Medical Board for discipline pursuant to Code Section 43-34-8.

(2) In any area in this state which is in a state of emergency as declared by the Governor due to an influenza pandemic, in addition to any other person authorized by law to complete and sign a death certificate, any registered professional nurse employed by a long-term care facility, advanced practice nurse, physician assistant, registered nurse employed by a home health agency, or nursing supervisor employed by a hospital shall be authorized to complete and sign the death certificate, provided that such person has access to the medical history of the case, such person views the deceased at or after death, the death is due to natural causes, and an inquiry is not required under Article 2 of Chapter 16 of Title 45, the "Georgia Death Investigation Act." In such a state of emergency, the death certificate shall be filed by the funeral director in accordance with subsection (b) of this Code section; or, if the certificate is not completed and signed by an appropriate physician or coroner, the public health director of preparedness shall cause the death certificate to be completed, signed, and filed by some other authorized person within ten days after death.

(d) When death occurs without medical attendance as set forth in subsection (c) of this Code section or when inquiry is required by Article 2 of Chapter 16 of Title 45, the "Georgia Death Investigation Act," the proper person shall investigate the cause of death and shall complete and sign the medical certification portion of the death certificate within 30 days after being notified of the death.

(e) If the cause of death cannot be determined within 48 hours after death, the medical certification shall be completed as provided by regulation. The attending physician or coroner shall give the funeral director or person acting as such notice of the reason for the delay, and final disposition of the body shall not be made until authorized by the attending physician, coroner, or medical examiner.

(f) When death occurs on or after July 1, 1985, in a county other than the county of the residence of the deceased person, a copy of such person's death certificate shall be forwarded as soon as practicable by the department to the custodian of records of the county of the residence of such deceased person. The custodian of records shall file such death certificate as a part of the permanent records of such office.

(g) Any other provision of this chapter or Chapter 16 of Title 45 notwithstanding, when the death of a nonresident burn victim occurs in a treatment facility following the transportation of such victim from an incident occurring in another state, only the attending physician shall be required to complete and sign the death certificate.

(h) On or before the tenth day of each month, the state registrar shall furnish to the Secretary of State's office, in a format prescribed by the Secretary's office, a list of those persons for whom death certificates have been filed during the preceding month. Such list shall be used by the Secretary of State to notify local registration officers for the purpose of purging the voter registration list of each county.



§ 31-10-16. Criteria for determining death; immunity from liability

(a) A person may be pronounced dead by a qualified physician, by a registered professional nurse authorized to make a pronouncement of death under Code Section 31-7-176.1, or by a physician assistant authorized to make a pronouncement of death under subsection (j) of Code Section 43-34-103, if it is determined that the individual has sustained either (1) irreversible cessation of circulatory and respiratory function or (2) irreversible cessation of all functions of the entire brain, including the brain stem.

(b) A person who acts in good faith in accordance with the provisions of subsection (a) of this Code section shall not be liable for damages in any civil action or subject to prosecution in any criminal proceeding for such act.

(c) The criteria for determining death authorized in subsection (a) of this Code section shall be cumulative to and shall not prohibit the use of other medically recognized criteria for determining death.



§ 31-10-17. State registration of death certificates; certified copies; certificates of record

(a) When a death certificate is filed with a local registrar, it shall be transmitted to the State Office of Vital Records for state registration immediately upon receipt. After registration and the assignment of a state file number, an authorized copy of the death certificate shall be returned to the local custodian. Certified copies of such death certificates may then be issued from the authorized copy by the local custodian.

(b) After a death certificate is filed with a local registrar, but before the death certificate has been registered by the State Office of Vital Records, the local custodian shall be authorized to issue copies of the death certificate to be known as a "certificate of record." Each certificate of record shall have printed thereon the following: "This is an exact copy of the death certificate received for filing in County." Such certificate of record shall be signed by the local custodian and have the correct seal affixed thereto.



§ 31-10-18. Registration of spontaneous fetal deaths

(a) A report of spontaneous fetal death for each spontaneous fetal death which occurs in this state shall be filed with the local registrar of the county in which the delivery occurred within 72 hours after such delivery in accordance with this Code section unless the place of fetal death is unknown, in which case a fetal death certificate shall be filed in the county in which the dead fetus was found within 72 hours after such occurrence. All induced terminations of pregnancy shall be reported in the manner prescribed in Code Section 31-10-19. Preparation and filing of reports of spontaneous fetal death shall be as follows:

(1) When a dead fetus is delivered in an institution, the person in charge of the institution or that person's designated representative shall prepare and file the report;

(2) When a dead fetus is delivered outside an institution, the physician in attendance at or immediately after delivery shall prepare and file the report;

(3) When a spontaneous fetal death required to be reported by this Code section occurs without medical attendance at or immediately after the delivery or when inquiry is required by Article 2 of Chapter 16 of Title 45, the "Georgia Death Investigation Act," the proper investigating official shall investigate the cause of fetal death and shall prepare and file the report within 30 days; and

(4) When a spontaneous fetal death occurs in a moving conveyance and the fetus is first removed from the conveyance in this state or when a dead fetus is found in this state and the place of fetal death is unknown, the fetal death shall be reported in this state. The place where the fetus was first removed from the conveyance or the dead fetus was found shall be considered the place of fetal death.

(b) The medical certification portion of the fetal death report shall be completed and signed within 48 hours after delivery by the physician in attendance at or after delivery except when inquiry or investigation is required by Article 2 of Chapter 16 of Title 45, the "Georgia Death Investigation Act."

(c) The name of the father shall be entered on the spontaneous fetal death report in accordance with the provisions of Code Section 31-10-9.



§ 31-10-19. Reporting of induced termination of pregnancy

Each induced termination of pregnancy which occurs in this state, regardless of the length of gestation or weight, shall be reported directly to the department within ten days by the person in charge of the institution or clinic, or designated representative, in which the induced termination of pregnancy was performed. If the induced termination of pregnancy was performed outside an institution or clinic, the attending physician shall prepare and file the report within the time specified by this Code section.



§ 31-10-20. Permits for disposition, disinterment, and reinterment

(a) The funeral director or person acting as such or other person who first assumes custody of a dead body or fetus shall obtain a disposition permit for cremation or removal from the state. A disposition permit may be required within the state by local authorities.

(b) Such disposition permit shall be made available by the local registrar of the county where the death or fetal death occurred, or body or fetus was found, 24 hours a day, seven days a week. The registrar will issue a disposition permit immediately upon request from the licensed funeral director or his agent in charge of the body or fetus. The request for a disposition permit may be received by the registrar either orally or in writing. The registrar may respond to the request by any means utilized in the normal course of transacting business including, but not limited to, transmission by facsimile machine.

(c) A disposition permit issued under the law of another state which accompanies a dead body or fetus brought into this state shall be authority for final disposition of the body or fetus in this state.

(d) Prior to final disposition of a dead fetus, irrespective of the duration of pregnancy, the funeral director or person acting as such, the person in charge of the institution, or other person assuming responsibility for final disposition of the fetus shall obtain from the parent(s) authorization for final disposition.

(e) Disposition permits shall not be required where disposition of fetal remains is within the institution of occurrence and a registry of such events is maintained by the institution.

(f) Authorization for disinterment and reinterment shall be required prior to disinterment of a dead body or fetus. Such authorization shall be issued by the local registrar to a licensed funeral director or other person acting as such, upon proper application, in the county in which the dead body or dead fetus was originally interred and a local registrar who issues such authorization shall not be civilly or criminally liable therefor if it is issued in good faith. A permit shall not be required when disinterment and reinterment are in the same cemetery.

(g) The department shall prescribe rules and regulations so that the local registrars may permit hospitals, funeral homes, or others in their respective counties to issue disposition permits.



§ 31-10-21. Record of marriage licenses

(a) A record of each marriage performed in this state shall be filed with the department and shall be registered if it has been completed and filed in accordance with this Code section.

(b) The official who issues the marriage license shall cause to be prepared the record on the application supplement-marriage report form, including at a minimum the information set out in subsection (b) of Code Section 19-3-33, upon the basis of information obtained from both of the parties to be married.

(c) A person who performs a marriage shall certify the fact of marriage and return the license to the official who issued the license within ten days after the ceremony. The license shall be completed as prescribed by regulations of the department.

(d) Every official issuing marriage licenses shall complete and forward to the department on or before the tenth day of each calendar month an application supplement-marriage report form for each marriage license returned to such official during the preceding calendar month. Such forms may be transmitted in the form of paper or electronically.

(e) The official issuing a marriage license shall keep the original of the application and license for the county records from which the official may issue certified copies but need not retain the prepared application supplement-marriage report forms except to the extent necessary for transmission of such forms to the registrar and confirmation of transmission or receipt.

(f) In addition to the fee provided by Code Section 15-9-60, the official shall be entitled to a filing fee of $1.00 to be paid by the applicant upon application for the marriage license.



§ 31-10-22. Record of divorces, dissolutions, and annulments

(a) A record of each divorce, dissolution of marriage, or annulment granted by any court of competent jurisdiction in this state shall be filed by the clerk of the court with the department and shall be registered if it has been completed and filed in accordance with this Code section. The record shall be prepared by the petitioner or the petitioner's legal representative on a form prescribed and furnished by the state registrar and shall be presented to the clerk of the court with the petition. In all cases, the completed record shall be a prerequisite to the granting of the final decree.

(b) The clerk of the superior court shall complete and forward to the department on or before the tenth day of each calendar month the records of each divorce, dissolution of marriage, or annulment decree granted during the preceding calendar month.



§ 31-10-23. Amendment of certificates or reports

(a) Unless otherwise specified by law, a certificate or report registered under this chapter may be amended in accordance with this chapter and regulations adopted by the department to protect the integrity and accuracy of vital records. Such regulations shall specify the minimum evidence required for a change in any certificate or report. Amendments to birth certificates, death certificates, and application supplement-marriage reports shall be completed by the department and a copy mailed to the proper local custodian, if any. Amendments to applications for a marriage license or the license shall be completed by the judge of the probate court of the county in which the license was issued. An amendment to divorce reports shall be completed by the clerk of the superior court of the county in which the decree was granted.

(b) A certificate or report that is amended under this Code section shall be marked "amended," except as otherwise provided in this Code section. The date of amendment and a summary description of the evidence submitted in support of the amendment shall be endorsed on or made a part of the record. The department shall prescribe by regulation the conditions under which additions or minor corrections may be made to certificates or records within one year after the date of the event without the certificate or record being marked "amended."

(c)(1) Upon receipt of a certified copy of an order to legitimate a child, or an affidavit signed by the natural parents whose marriage had legitimated a child, the director shall register a new birth certificate if paternity was not shown on the original certificate. Such certificate shall not be marked "amended."

(2) If paternity was shown on the original certificate, the record can be changed only by an order from a court of competent jurisdiction or the Office of State Administrative Hearings to remove the name of the person shown on the certificate as the father and to add the name of the natural father and to show the child as the legitimate child of the person so named. The order must specify the name to be removed and the name to be added.

(d) Upon receipt of a certified copy of an order from a superior court, probate court, or other court of competent jurisdiction changing the name of a person born in this state and upon request of such person or such person's parents, guardian, temporary guardian, or legal representative, the state registrar shall amend the certificate of birth to show the new name. When the names of the parent or parents and the child are changed, the state registrar may register a new certificate if requested by the parents, guardian, temporary guardian, or legal representative. Such new certificate shall be marked "amended."

(e) Upon receipt of a certified copy of a court order indicating the sex of an individual born in this state has been changed by surgical procedure and that such individual's name has been changed, the certificate of birth of such individual shall be amended as prescribed by regulation.

(f) An order from a superior court or probate court shall be required to change the year of birth shown on the original birth certificate by more than one year or to correct any item on a delayed birth certificate, or to remove the name of a father from a birth certificate on file. The person seeking such change, correction, or removal shall institute the proceeding by filing a petition with the appropriate court in the county of residence for an order changing the year of birth, correcting a delayed birth certificate, or removing the name of the father from a birth certificate on file. Such petition shall set forth the reasons therefor and shall be accompanied by all available documentary evidence. The court shall set a date for hearing the petition and shall give the state registrar at least ten days' notice of said hearing. The state registrar or the authorized representative thereof may appear and testify in the proceeding. If the court from the evidence presented finds that such change, correction, or removal should be made, the judge shall issue an order setting out the change to be made and the date of the court's action. The clerk of such court shall forward the petition and order to the state registrar not later than the tenth day of the calendar month following the month in which said order was entered. Such order shall be registered by the state registrar and the change so ordered shall be made.

(g) When an applicant does not submit the minimum documentation required in the regulations for amending a vital record or when the state registrar has reasonable cause to question the validity or adequacy of the applicant's sworn statements or the documentary evidence and if the deficiencies are not corrected, the state registrar shall not amend the vital record and shall advise the applicant of the reason for this action and shall further advise the applicant of the right of judicial appeal.

(h) When a certificate or report is amended under this Code section, the state registrar shall report the amendment to the proper local custodian and their record shall be amended accordingly.



§ 31-10-24. Preservation or disposition of vital records; certified reproductions; preserved originals and authorized reproductions as property of department

(a) The department is responsible for the preservation or disposition of all vital records at state or county offices. To preserve vital records, the state registrar is authorized to prepare typewritten, photographic, electronic, or other reproductions of certificates or reports in the State Office of Vital Records. Such reproductions when certified by the state registrar or the local custodian shall be accepted as the original records for all purposes. The documents from which permanent reproductions have been made and verified may be preserved or disposed of as provided by regulation.

(b) All preserved original or authorized reproductions by the state and local custodians remain the property of the department. Such original or authorized reproductions shall be surrendered to the department when so ordered.



§ 31-10-25. Disclosure of information contained in vital records; transfer of records to State Archives

(a) To protect the integrity of vital records, to ensure their proper use, and to ensure the efficient and proper administration of the system of vital records, it shall be unlawful for any person to permit inspection of, or to disclose information contained in, vital records or to copy or issue a copy of all or part of any such record except as authorized by this chapter, Code Section 19-7-46.1, and regulation or by order of a court of competent jurisdiction. Regulations adopted under this Code section shall provide for adequate standards of security and confidentiality of vital records. The provisions of this subsection shall not apply to court records or indexes of marriage licenses, divorces, and annulments of marriages filed as provided by law.

(b) The department shall authorize by regulation the disclosure of information contained in vital records for research purposes.

(c) Appeals from decisions of custodians of vital records, as designated under authority of Code Section 31-10-6, who refuse to disclose information or to permit inspection or copying of records as prescribed by this Code section and regulations issued under this Code section shall be made to the state registrar whose decisions shall be binding upon such custodians.

(d) Information in vital records indicating that a birth occurred out of wedlock shall not be disclosed except as authorized by this chapter, Code Section 19-7-46.1, and regulation or by order of a court of competent jurisdiction.

(e) When 100 years have elapsed after the date of birth or 75 years have elapsed after the date of death or application for marriage, or divorce, dissolution of marriage, or annulment, the records of these events in the custody of the state registrar shall be transferred to the State Archives and such information shall be made available in accordance with regulations which shall provide for the continued safekeeping of the records.

(f) Official copies of records of deaths, applications for marriages and marriage certificates, divorces, dissolutions of marriages, and annulments located in the counties shall remain accessible to the public. While in the temporary custody of the probate court before transmission to the state registrar or confirmation of transmission or receipt, application supplement-marriage report forms shall not be available for public inspection or copying or admissible in any court of law.



§ 31-10-26. Issuance of certified copies of vital records, voluntary acknowledgments of paternity, voluntary acknowledgments of legitimation; certificates; use for statistical purposes; transmittal of records out of state; use for commercial or speculative purposes

(a) In accordance with Code Section 31-10-25 and the regulations adopted pursuant thereto:

(1) The state registrar or local custodian, upon receipt of a written application, shall issue:

(A) A certified copy of a vital record in that registrar's or custodian's custody or abstract thereof to any applicant having a direct and tangible interest in the vital record;

(B) Certified copies of voluntary acknowledgments of paternity as provided in subsection (e) of Code Section 19-7-46.1;

(C) Certified copies of voluntary acknowledgments of legitimation executed on or before June 30, 2015, to the same individuals and entities specified in subsection (e) of Code Section 19-7-46.1; and

(D) Certified copies of certificates to:

(i) The person whose record of birth is registered;

(ii) Either parent, guardian, or temporary guardian of the person whose record of birth or death is registered;

(iii) The living legal spouse or next of kin, the legal representative, or the person who in good faith has applied and produced a record of such application to become the legal representative of the person whose record of birth or death is registered;

(iv) A court of competent jurisdiction upon its order or subpoena; or

(v) Any governmental agency, state or federal, provided that such certificate shall be needed for official purposes; and

(2) Each certified copy issued shall show the date of registration and duplicates issued from records marked "delayed" or "amended" shall be similarly marked and show the effective date. The documentary evidence used to establish a delayed certificate of birth shall be shown on all duplicates issued. All forms and procedures used in the issuance of certified copies of vital records in this state shall be provided or approved by the state registrar.

(b) The federal agency responsible for national vital statistics may be furnished such duplicates or data from the system of vital records as it may require for national statistics, provided such federal agency shares in the cost of collecting, processing, and transmitting such data and provided further that such data shall not be used for other than statistical purposes by the federal agency unless so authorized by the state registrar.

(c) The state registrar may, by agreement, transmit duplicates of records and other reports required by this chapter to offices of vital records outside this state when such records or other reports relate to residents of those jurisdictions or persons born in those jurisdictions. The agreement shall require that the duplicates be used for statistical and administrative purposes only and the agreement shall further provide for the retention and disposition of such duplicates. Duplicates received by the department from offices of vital statistics in other states shall be handled in the same manner as prescribed in this Code section.

(d) No person shall prepare or issue any certificate which purports to be an original, certified copy or duplicate of a vital record except as authorized in this chapter or regulations adopted under this chapter.

(e) No duplicates or parts thereof of a vital record shall be reproduced or information copied for commercial or speculative purposes. This subsection shall not apply to published results of research.



§ 31-10-27. Fees for copies or services

(a) The department shall prescribe uniform fees to be paid to the State Office of Vital Records, local registrars, and local custodians for certified copies of certificates or records, for a search of the files or records, for copies or information provided for research, statistical, or administrative purposes, or for other services. The fee for each search or service, certified copy, or record shall be determined by the board.

(b) Fees collected by the department under this Code section shall be deposited in the general funds of the state.

(c) Fees for copies or searches by local custodians of vital records shall be retained by them whether the local custodian is paid on a fee basis, a salary basis, or a combination of both, except in counties where the local custodian of vital records is an employee of the county board of health, in which case said fees shall be remitted monthly to the county health department.



§ 31-10-28. Institutions to keep vital records

(a) Every person in charge of an institution shall keep a record of personal data concerning each person admitted or confined to such institution. This record shall include such information as required for the certificates of birth and death and the reports of spontaneous fetal death and induced termination of pregnancy required by this chapter. The record shall be made at the time of admission from information provided by the person being admitted or confined but, when it cannot be so obtained, the information shall be obtained from relatives or other persons acquainted with the facts. The name and address of the person providing the information shall be a part of the record.

(b) When a dead body or dead fetus is released or disposed of by an institution, the person in charge of the institution shall keep a record showing the name of the decedent or parents of the fetus, date of death, name and address of the person to whom the body or fetus is released, and the date of removal from the institution. If final disposition is made by the institution, the date, place, and manner of disposition shall also be recorded.

(c) A funeral director, embalmer, sexton, or other person who removes from the place of death, transports, or makes final disposition of a dead body or fetus, in addition to filing any certificate or other report required by this chapter or regulations promulgated hereunder, shall keep a record which shall identify the body and such information pertaining to receipt, removal, delivery, burial, or cremation of such body as may be required by regulations adopted by the department.

(d) Records maintained under this Code section shall be retained for a period of not less than three years and shall be made available for inspection by the state registrar or the state registrar's representative upon demand.



§ 31-10-29. Privileged nature of disclosures; notification of local registrar of institutional deaths and fetal deaths; notification of board of voting registrars of adult deaths

(a) Any person having knowledge or facts concerning any birth, death, spontaneous fetal death, marriage, induced termination of pregnancy, divorce, dissolution of marriage, or annulment may disclose such facts to the state registrar, and such disclosure shall be absolutely privileged and no cause or action may be brought or maintained against such person for such disclosure.

(b) Not later than the tenth day of the month following the month of occurrence, the administrator of each institution or that administrator's designated representative shall send to the local vital records registrar a list showing all deaths and fetal deaths occurring in that institution during the preceding month.

(c) Upon receipt of a death certificate by any local vital records registrar of any person 18 years of age or older, the local registrar shall notify the board of voting registrars in the county of the decedent's residence of the name and address of such decedent. If the records of the local registrar reflect that the decedent was a resident of another or other counties within the five years preceding the decedent's death, the local registrar shall also send such information to the board of voting registrars of such county or counties.



§ 31-10-30. Posting facts of death to birth certificates

(a) To protect the integrity of vital records and to prevent the fraudulent use of birth certificates of deceased persons, the state registrar is authorized to match birth and death certificates, in accordance with written standards promulgated by the state registrar to prove beyond a reasonable doubt the fact of death and to post the facts of death to the appropriate birth certificate and index. Copies issued from birth certificates marked deceased shall be similarly marked.

(b) When a death occurs in this state for which a death certificate must be filed in accordance with Code Section 31-10-15, and the decedent's birth certificate is on file at the state office of vital records, the state registrar shall mark that deceased person's birth certificate with the word "Deceased." The state registrar shall notify the custodian of vital records of the county where the decedent was born that the deceased individual's birth certificate has been marked "Deceased."



§ 31-10-31. Penalties

(a) A fine of not more than $10,000.00 or imprisonment of not more than five years, or both, shall be imposed on:

(1) Any person who willfully and knowingly makes any false statement in a certificate, record, or report required by this chapter, or in an application for an amendment thereof, or in an application for a certified copy of a vital record or who willfully and knowingly supplies false information intending that such information be used in the preparation of any such report, record, or certificate, or amendment thereof;

(2) Any person who without lawful authority and with the intent to deceive makes, counterfeits, alters, amends, or mutilates any certificate, record, or report required by this chapter or a certified copy of such certificate, record, or report;

(3) Any person who willfully and knowingly obtains, possesses, uses, sells, furnishes, or attempts to obtain, possess, use, sell, or furnish to another, for any purpose of deception, any certificate, record, or report required by this chapter or certified copy thereof so made, counterfeited, altered, amended, or mutilated or which is false in whole or in part or which relates to the birth of another person, whether living or deceased;

(4) Any employee of the State Office of Vital Records, or appointed local registrar or local custodian or special abstracting agent who willfully and knowingly furnishes or processes a certificate of birth, or certified copy of a certificate of birth, with the knowledge or intention that it be used for the purposes of deception; or

(5) Any person who without lawful authority possesses any certificate, record, or report required by this chapter or a copy or certified copy of such certificate, record, or report knowing same to have been stolen or otherwise unlawfully obtained.

(b) A fine not more than $1,000.00 or imprisonment of not more than one year, or both, shall be imposed on:

(1) Any person who willfully and knowingly refuses to provide information required by this chapter or regulations adopted hereunder;

(2) Any person who willfully and knowingly transports or accepts for transportation, interment, or other disposition a dead body without an accompanying permit as provided in this chapter;

(3) Any person who willfully and knowingly neglects or violates any of the provisions of this chapter or refuses to perform any of the duties imposed upon such person by this chapter.



§ 31-10-32. Extension of periods for filing of certificates or reports

The department may, by regulation and upon such conditions as it may prescribe to assure compliance with the purposes of this chapter, provide for the extension of the periods for the filing of certificates or reports.



§ 31-10-33. Procedure for stillbirth

(a) For any stillborn child in this state, the State Office of Vital Records shall, within 60 days of a request by a parent named on a fetal death certificate or other eligible person as provided for in subsection (h) of this Code section, issue a certificate of birth resulting in stillbirth.

(b) The person who is required to file a fetal death certificate under Code Section 31-10-18 shall advise the parent of a stillborn child:

(1) That the parent may request the preparation of a certificate of birth resulting in stillbirth in addition to the fetal death certificate;

(2) That the parent may obtain a certificate of birth resulting in stillbirth by contacting the State Office of Vital Records;

(3) How the parent may contact the State Office of Vital Records to request a certificate of birth resulting in stillbirth; and

(4) That a copy of the original certificate of birth resulting in stillbirth is a document that is available as a vital record when held by the state registrar system.

(c) The request for a certificate of birth resulting in stillbirth shall be on a form prescribed by the state registrar pursuant to Code Section 31-10-7.

(d) The certificate of birth resulting in stillbirth shall contain:

(1) The date of the stillbirth;

(2) The county in which the stillbirth occurred;

(3) The name of the stillborn child as provided on the original or amended certificate of the fetal death certificate. If a name does not appear on the original or amended fetal death certificate and the requesting parent does not wish to provide a name, the State Office of Vital Records shall fill in the certificate of birth resulting in stillbirth with the name "baby boy" or "baby girl" and the last name of the parents;

(4) The state file number of the corresponding fetal death certificate; and

(5) The following statement: "This certificate is not proof of live birth."

(e) The certificate of birth resulting in stillbirth shall also contain:

(1) Gender;

(2) Place of delivery;

(3) Residence of mother;

(4) The attendant at delivery;

(5) Gestational age at delivery;

(6) Weight at delivery;

(7) Mother's name;

(8) Father's name;

(9) Time of delivery; and

(10) Type of delivery, including but not limited to single, twin, or triplet.

(f) A certificate of birth resulting in stillbirth shall be a vital record when held by the state registrar system. The State Office of Vital Records shall inform any parent who requests a certificate of birth resulting in stillbirth that a copy of the document is available as a vital record.

(g) A parent may request that the State Office of Vital Records issue a certificate of birth resulting in stillbirth regardless of the date on which the certificate of fetal death was issued.

(h) Those individuals who are entitled to request a certificate of birth resulting in stillbirth are:

(1) Either parent of the stillborn child listed on the vital record;

(2) A grandparent of the stillborn child;

(3) An adult brother or sister of the stillborn child;

(4) A legal representative of the parent; and

(5) A court of competent jurisdiction.

(i) The State Office of Vital Records shall not use a certificate of birth resulting in stillbirth to calculate live birth statistics.

(j) This Code section shall not be used to establish, bring, or support a civil cause of action seeking damages against any person or entity for bodily injury, personal injury, or wrongful death for a stillbirth.

(k) The state registrar shall prescribe by rules pursuant to Code Section 31-10-5 the form, content, and process for the certificate of birth resulting in stillbirth.






Chapter 11 - Emergency Medical Services

Article 1 - General Provisions

§ 31-11-1. Findings; declaration of policy

(a) The General Assembly finds and determines:

(1) That the furnishing of emergency medical services is a matter of substantial importance to the people of this state;

(2) That the cost and quality of emergency medical services are matters within the public interest;

(3) That it is highly desirable for the state to participate in emergency medical systems communications programs established pursuant to Public Law 93-154, entitled the Emergency Medical Services Systems Act of 1973;

(4) That the administration of an emergency medical systems communications program should be the responsibility of the Department of Public Health, acting upon the recommendations of the local entity which coordinates the program; all ambulance services shall be a part of this system even if this system is the 9-1-1 emergency telephone number;

(5) That an emergency medical systems communications program in a health district should be operated as economically and efficiently as possible to serve the public welfare and, to achieve this goal, should involve the designation of geographical territories to be serviced by participating ambulance providers and should involve an economic and efficient procedure to distribute emergency calls among participating ambulance providers serving the same health district; and

(6) Any first responder falls under the department's rules and regulations governing ambulances and can transport only in life-threatening situations or by orders of a licensed physician or when a licensed ambulance cannot respond.

(b) The General Assembly therefore declares that, in the exercise of the sovereign powers of the state to safeguard and protect the public health and general well-being of its citizens, it is the public policy of this state to encourage, foster, and promote emergency medical systems communications programs and that such programs shall be accomplished in a manner that is coordinated, orderly, economical, and without unnecessary duplication of services and facilities.



§ 31-11-2. Definitions

As used in this chapter, the term:

(1) "Air ambulance" means any rotary-wing aircraft used or intended to be used for hire for transportation of sick or injured persons who may need medical attention during transport.

(1.1) "Air ambulance service" means the for-hire providing of emergency care and transportation by means of an air ambulance for an injured or sick person to or from a place where medical or hospital care is furnished.

(1.2) "Ambulance" means a motor vehicle that is specially constructed and equipped or an air ambulance and is intended to be used for the emergency transportation of patients, including dual purpose police patrol cars and funeral coaches or hearses which otherwise comply with the provisions of this chapter.

(2) "Ambulance attendant" means a person responsible for the care of patients being transported in an ambulance.

(3) "Ambulance provider" means an agency or company providing ambulance service which is operating under a valid license from the Emergency Health Section of the Department of Public Health.

(4) "Ambulance service" means:

(A) The providing of emergency care and transportation on the public streets and highways of this state for a wounded, injured, sick, invalid, or incapacitated human being to or from a place where medical or hospital care is furnished;

(B) The provision of any air ambulance service; or

(C) The provision of services specified in subparagraphs (A) and (B) of this paragraph.

(5) "Cardiac technician" means a person who, having been trained and certified as an emergency medical technician and having completed additional training in advanced cardiac life support techniques in a training course approved by the department, is so certified by the Composite State Board of Medical Examiners, now known as the Georgia Composite Medical Board, prior to January 1, 2002, or the Department of Human Resources (now known as the Department of Public Health for these purposes) on and after January 1, 2002.

(6) "Composite board" means the Georgia Composite Medical Board.

(6.1) "Department" means the Department of Public Health.

(7) "Emergency medical services system" means a system which provides for the arrangement of personnel, facilities, and equipment for the effective and coordinated delivery in an appropriate geographical area of health care services under emergency conditions, occurring either as a result of the patient's condition or as a result of natural disasters or similar situations, and which is administered by a public or nonprofit private entity which has the authority and the resources to provide effective administration of the system.

(8) "Emergency Medical Systems Communications Program" (EMSC Program) means any program established pursuant to Public Law 93-154, entitled the Emergency Medical Services Systems Act of 1973, which serves as a central communications system to coordinate the personnel, facilities, and equipment of an emergency medical services system and which:

(A) Utilizes emergency medical telephonic screening;

(B) Utilizes a publicized emergency telephone number; and

(C) Has direct communication connections and interconnections with the personnel, facilities, and equipment of an emergency medical services system.

(9) "Emergency medical technician" means a person who has been certified by the department after having successfully completed an emergency medical care training program approved by the department.

(10) "First responder" means any person or agency who provides on-site care until the arrival of a duly licensed ambulance service.

(11) "Health districts" means the geographical districts designated by the department in accord with Code Section 31-3-15.

(12) "Invalid car" means a motor vehicle not used for emergency purposes but used only to transport persons who are convalescent, sick, or otherwise nonambulatory.

(13) "License" when issued to an ambulance service signifies that its facilities and operations comply with this chapter and the rules and regulations issued by the department hereunder.

(14) "License officer" means the commissioner of public health or his designee.

(15) "Local coordinating entity" means the public or nonprofit private entity designated by the Board of Public Health or its designee to administer and coordinate the EMSC Program in a health district established in accord with Code Section 31-3-15.

(16) "Paramedic" means any person who has been certified by the composite board before January 1, 2002, or by the department on or after January 1, 2002, as having been trained in emergency care techniques in a paramedic training course approved by the department.

(16.1) "Paramedic clinical preceptor" means a Georgia certified paramedic with a minimum of two years of emergency medical services experience who meets the standard requirements for paramedic preceptor training as established by the department.

(17) "Patient" means an individual who is sick, injured, wounded, or otherwise incapacitated or helpless.

(18) "Person" means any individual, firm, partnership, association, corporation, company, group of individuals acting together for a common purpose, or organization of any kind, including any governmental agency other than of the United States.

(19) "Provisional license" when issued to an ambulance service means a license issued on a conditional basis to allow a newly established ambulance service a period of 30 days to demonstrate that its facilities and operations comply with this chapter and rules and regulations issued by the department under this chapter.



§ 31-11-3. Recommendations by local coordinating entity as to administration of EMSC Program; hearing and appeal

(a) The Board of Public Health shall have the authority on behalf of the state to designate and contract with a public or nonprofit local entity to coordinate and administer the EMSC Program for each health district designated by the Department of Public Health. The local coordinating entity thus designated shall be responsible for recommending to the board or its designee the manner in which the EMSC Program is to be conducted. In making its recommendations, the local coordinating entity shall give priority to making the EMSC Program function as efficiently and economically as possible. Each licensed ambulance provider in the health district shall have the opportunity to participate in the EMSC Program.

(b) The local coordinating entity shall request from each licensed ambulance provider in its health district a written description of the territory in which it can respond to emergency calls, based upon the provider's average response time from its base location within such territory; and such written description shall be due within ten days of the request by the local coordinating entity.

(c) After receipt of the written descriptions of territory in which the ambulance providers propose to respond to emergency calls, the local coordinating entity shall within ten days recommend in writing to the board or its designee the territories within the health district to be serviced by the ambulance providers; and at this same time the local coordinating entity shall also recommend the method for distributing emergency calls among the providers, based primarily on the considerations of economy, efficiency, and benefit to the public welfare. The recommendation of the local coordinating entity shall be forwarded immediately to the board or its designee for approval or modification of the territorial zones and method of distributing calls among ambulance providers participating in the EMSC Program in the health district.

(d) The board, or its designee, is empowered to conduct a hearing into the recommendations made by the local coordinating entity, and such hearing shall be conducted according to the procedures set forth in Code Section 31-5-2.

(e) The recommendations of the local coordinating entity shall not be modified unless the board or its designee shall find, after a hearing, that the determination of the district health director is not consistent with operation of the EMSC Program in an efficient, economical manner that benefits the public welfare. The decision of the board or its designee shall be rendered as soon as possible and shall be final and conclusive concerning the operation of the EMSC Program; and appeal from such decision shall be pursuant to Code Section 31-5-3.

(f) The local coordinating entity shall begin administering the EMSC Program in accord with the decision by the board or its designee immediately after the decision by the board or its designee regarding the approval or modification of the recommendations made by the local coordinating entity; and the EMSC Program shall be operated in such manner pending the resolution of any appeals filed pursuant to Code Section 31-5-3.

(g) This Code section shall not apply to air ambulances or air ambulance services.



§ 31-11-4. Supervision and modifications of EMSC Program

The board or its designee shall exercise continuing supervision over the operations of the EMSC Program in each health district and shall make all necessary modifications in accord with the procedures set forth in Code Section 31-11-3.



§ 31-11-5. Rules and regulations

(a) The department is authorized to adopt and promulgate rules and regulations for the protection of the public health:

(1) Prescribing reasonable health, sanitation, and safety standards for transporting patients in ambulances;

(2) Prescribing reasonable conditions under which ambulance attendants are required;

(3) Establishing criteria for the training of ambulance attendants; and

(4) The emergency medical technician course is to be offered at area hospitals and area technical vocational schools in conjunction with their emergency patient care and personnel training programs.

(b) Nothing in this Code section shall authorize the department to adopt and promulgate rules or regulations which shall prevent the continued use of dual purpose funeral coaches or hearses currently being used as ambulances if the vehicles otherwise conform in all respects to the requirements of Code Section 31-11-34, except for their size and shape.



§ 31-11-6. Records

Records of each ambulance trip shall be made by the ambulance service in a manner and on such forms as may be prescribed by the department through regulations. Such records shall be available for inspection by the department at any time, and a summary of ambulance service activities shall be prepared on specific cases and furnished to the department upon request.



§ 31-11-7. Exercise of emergency vehicle privileges by ambulance drivers

The driver of an ambulance on the public streets, highways, and private access roads of this state, when responding to an emergency call or while transporting a patient, is authorized to operate the ambulance as an emergency vehicle pursuant to Code Section 40-6-6.



§ 31-11-8. Liability of persons rendering emergency care; liability of physicians advising ambulance service pursuant to Code Section 31-11-50; limitation to gratuitous services

(a) Any person, including agents and employees, who is licensed to furnish ambulance service and who in good faith renders emergency care to a person who is a victim of an accident or emergency shall not be liable for any civil damages to such victim as a result of any act or omission by such person in rendering such emergency care to such victim.

(b) A physician shall not be civilly liable for damages resulting from that physician's acting as medical adviser to an ambulance service, pursuant to Code Section 31-11-50, if those damages are not a result of that physician's willful and wanton negligence.

(c) The immunity provided in this Code section shall apply only to those persons who perform the aforesaid emergency services for no remuneration.



§ 31-11-9. Enforcement; inspections

The department and its duly authorized agents are authorized to enforce compliance with this chapter and rules and regulations promulgated under this chapter as provided in Article 1 of Chapter 5 of this title and, in connection therewith during the reasonable business hours of the day, to enter upon and inspect in a reasonable manner the premises of persons providing ambulance service. All inspections under this Code section shall be in compliance with the provisions of Article 2 of Chapter 5 of this title. The department is also authorized to enforce compliance with this chapter, including but not limited to compliance with the EMSC Program and furnishing of emergency services within designated territories, by imposing fines in the same manner as provided in paragraph (6) of subsection (c) of Code Section 31-2-8; this enforcement action shall be a contested case under Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 31-11-10. Establishment of fees and regulations by municipalities

Nothing in this chapter shall be construed as prohibiting or preventing a municipality from fixing, charging, or assessing any license fee or registration fee on any business or profession covered by this chapter or upon any related profession or any person engaged in any profession governed by this chapter or collecting any fee so imposed or from establishing additional regulations regarding ambulance service.



§ 31-11-11. Applicability of chapter

This chapter shall not apply to the following:

(1) An ambulance or ambulance service operated by an agency of the United States government;

(2) A vehicle or aircraft that is operated by a person who is not licensed to furnish ambulance service which is rendering assistance temporarily in the case of a major catastrophe or emergency because the licensed ambulance services of the state are insufficient or unable to meet the demands thereof;

(3) An ambulance which is operated from a location outside of the state in order to transport patients from without the state's limits to locations within the state; or

(4) An invalid car or the operator thereof, except as provided in subsection (b) of Code Section 31-11-30.



§ 31-11-12. Contracts between emergency service providers and pharmacies for furnishing dangerous drugs and controlled substances

Medical directors of licensed ambulance services, first responders, or neonatal services are authorized to contract with licensed pharmacies to furnish dangerous drugs and controlled substances for the vehicles of their particular services. Such dangerous drugs and controlled substances shall be furnished, secured, and stored in the manner provided for in Code Section 26-4-116.






Article 2 - Licenses

§ 31-11-30. License requirement

(a) No person shall operate an ambulance service in this state without having a valid license or provisional license issued by the license officer pursuant to this chapter.

(b) No person shall make use of the word "ambulance" to describe any ground or air transportation or facility or service associated therewith which such person provides or to otherwise hold oneself out to be an ambulance service unless such person has a valid license issued pursuant to the provisions of this chapter or is exempt from licensing under this chapter and is not the operator of an invalid car.

(c) Any person who violates the provisions of this Code section shall be guilty of a misdemeanor.



§ 31-11-31. Application for license

An application for a license or provisional license shall be made to the license officer. The application shall be made upon forms prescribed by the license officer and shall contain the following:

(1) The name and address of the owner of the ambulance service or proposed ambulance service;

(2) The name under which the applicant is doing business or proposes to do business;

(3) The training and experience of the applicant in the transportation and care of patients;

(4) A description or photograph of each ambulance, including the make, model, year of manufacture, and motor and chassis number; and the color scheme, insignia, name, monogram, or other distinguishing characteristics to be used to designate the applicant's ambulance or ambulances;

(4.1) A description or photograph of each air ambulance, including the color scheme, insignia, name, monogram, or other distinguishing characteristics to be used to designate the applicant's air ambulance or air ambulances; and

(5) The location and description of the place or places from which the ambulance service is intended to operate.



§ 31-11-31.1. License fee

(a) Every ambulance service, whether privately operated or operated by any political subdivision of the state or any municipality, as a condition of maintaining a valid license shall pay an annual license fee to the license officer in an amount to be determined by the Board of Public Health. The amount of said license fee may be periodically revised by said board. Said license fee shall become due and payable upon the initial issuance of the license and each year thereafter on the anniversary date of the initial license issuance.

(b) All revenues collected from this annual fee shall be dedicated and deposited into the Indigent Care Trust Fund by the licensing officer.



§ 31-11-32. Duties of license officer

(a) The license officer shall, within ten days after receipt of an application for a license or provisional license as provided for in this article, cause such investigation as he deems necessary to be made to determine that the standards prescribed by this chapter have been met.

(b) The license officer shall issue a license under this article for a period of two years, unless earlier suspended, revoked, or terminated, when he finds that all the requirements of this article have been met.

(c) The license officer shall issue provisional licenses for 30 days for the purpose specified in paragraph (19) of Code Section 31-11-2.

(d) Before issuing a license to a government or governmental agency for a new ambulance service, the license officer shall establish that, due to inadequate private service, the public's convenience and necessity require the proposed ambulance service.



§ 31-11-33. Insurance coverage as condition of licensing

(a) Every ambulance operated on the streets, highways, and private access roads of this state by persons engaged in providing ambulance service shall have insurance coverage issued by an insurance company licensed to do business in this state providing at least the minimum coverage required for motor vehicles under Chapter 34 of Title 33; provided, however, in the case of ambulances operated by the state, the coverage required shall be the same coverage required for other state vehicles under Chapter 9 of Title 45. Every air ambulance operated by persons engaged in providing air ambulance service in this state shall have insurance coverage as described in Code Section 33-7-9.

(b) No ambulance shall be licensed nor shall any license be renewed unless the ambulance has insurance coverage in force as required by this Code section. A certificate of insurance shall be submitted to the license officer for approval prior to the issuance or renewal of each ambulance license. Satisfactory evidence that such insurance is at all times in force and effect shall be furnished to the license officer, in such form as he may specify, by all licensees required to provide such insurance under this Code section.

(c) This Code section shall apply to all ambulances, whether privately operated or operated by any political subdivision of the state or any municipality.

(d) This Code section shall not apply to first responders, which do not transport patients, operated by municipalities or counties that have not elected to waive their governmental immunity by purchasing vehicle liability insurance pursuant to Code Section 33-24-51.



§ 31-11-34. Standards for ambulances

Ambulances operated by persons engaged in providing ambulance service shall meet all standards as set forth in the department's rules and regulations.



§ 31-11-35. Renewal of license; change of ownership of ambulance service

(a) Renewal of any license issued under this article shall require conformance with the requirements of this article as upon original licensing.

(b) Change of ownership of an ambulance service shall require a new application and a new license issued in conformance with the requirements of this article as upon original licensing.



§ 31-11-36. Suspension or revocation of license; appeal to superior court

(a) Any license issued under this article may be suspended or revoked for a failure of a licensee to comply and to maintain compliance with this article or rules and regulations issued under this article, but only after opportunity for a hearing as provided in Article 1 of Chapter 5 of this title.

(b) Any person who has exhausted all administrative remedies available within the department and who is substantially aggrieved by a final order or final action of the license officer is entitled to judicial review in the manner provided by Article 1 of Chapter 5 of this title and, notwithstanding Code Section 31-5-3, shall be entitled to an appeal to superior court as provided in subsection (c) of this Code section.

(c) Appeal to the superior court shall be by petition which shall be filed in the clerk's office of such court within 30 days after the final order or action of the department; the petition shall set forth the names of the parties taking the appeal, the order, rule, regulation, or decision appealed from, and the reason it is claimed to be erroneous. The enforcement of the order or action appealed from shall be automatically stayed upon the filing of such petition unless the commissioner of public health in his final order certifies that his decision if stayed will harm the public health and safety, in which case a reviewing court may order a stay only if the court makes a finding that the public health and safety will not be harmed by the issuance of the stay. Upon the filing of such petition, the petitioner shall serve on the commissioner a copy thereof in the manner prescribed by law for the service of process, unless such service of process is waived. The appeal shall be an appeal de novo to the superior court and the appealing party shall have a right to a jury trial and all rights provided under Chapter 11 of Title 9, the "Georgia Civil Practice Act." The superior court shall render a decision approving, setting aside, or modifying the order or action appealed from.






Article 3 - Personnel

§ 31-11-49. Definitions

As used in this article, the term:

(1) "Center" means the Georgia Crime Information Center.

(2) "Certify" and "certification" are synonymous with "license" and "licensure."

(3) "Emergency medical services personnel" means all individuals licensed by the department under this article.



§ 31-11-50. Medical adviser

(a) To enhance the provision of emergency medical care, each ambulance service shall be required to have a medical adviser. The adviser shall be a physician licensed to practice medicine in this state and subject to approval by the medical consultant of the Emergency Health Section of the Department of Public Health. Ambulance services unable to obtain a medical adviser, due to unavailability or refusal of physicians to act as medical advisers, may request the district health director or his or her designee to act as medical adviser until the services of a physician are available.

(b) The duties of the medical adviser shall be to provide medical direction and training for the ambulance service personnel in conformance with acceptable emergency medical practices and procedures.

(c) This Code section shall not apply to any county having a population under 12,000 according to the United States decennial census of 1970 or any such future census.



§ 31-11-51. Certification and recertification of emergency medical technicians; rules and regulations; use of conviction data in licensing decisions

(a) As used in this Code section, the term "conviction data" means a record of a finding or verdict of guilty or plea of guilty or plea of nolo contendere with regard to any crime, regardless of whether an appeal of the conviction has been sought.

(b) The board shall, by regulation, authorize the department to establish procedures and standards for the licensing of emergency medical services personnel. The department shall succeed to all rules and regulations, policies, procedures, and administrative orders of the composite board which were in effect on December 31, 2001, and which relate to the functions transferred to the department by this chapter. Such rules, regulations, policies, procedures, and administrative orders shall remain in effect until amended, repealed, superseded, or nullified by proper authority or as otherwise provided by law.

(c) In reviewing applicants for initial licensure of emergency medical services personnel, the department shall be authorized pursuant to this Code section to obtain conviction data with respect to such applicants for the purposes of determining the suitability of the applicant for licensure.

(d) The department shall by rule or regulation, consistent with the requirements of this subsection, establish a procedure for requesting a fingerprint based criminal history records check from the center and the Federal Bureau of Investigation. Fingerprints shall be in such form and of such quality as prescribed by the center and under standards adopted by the Federal Bureau of Investigation. Fees may be charged as necessary to cover the cost of the records search. An applicant may request that a criminal history records check be conducted by a state or local law enforcement agency or by a private vendor approved by the department. Fees for criminal history records checks shall be paid by the applicant to the entity processing the request at the time such request is made. The state or local law enforcement agency or private vendor shall remit payment to the center in such amount as required by the center for conducting a criminal history records check. The department shall accept a criminal history records check whether such request is made through a state or local law enforcement agency or through a private vendor approved by the department. Upon receipt of an authorized request, the center shall promptly cause such criminal records search to be conducted. The center shall notify the department in writing of any finding of disqualifying information, including, but not limited to, any conviction data regarding the fingerprint records check, or if there is no such finding.

(e) Conviction data received by the department or a state or local law enforcement agency shall be privileged and shall not be a public record or disclosed to any person. Conviction data shall be maintained by the department and the state or local law enforcement pursuant to laws regarding such records and the rules and regulations of the center and the Federal Bureau of Investigation. Penalties for the unauthorized release or disclosure of conviction data shall be as prescribed by law or rule or regulation of the center or Federal Bureau of Investigation.

(f) The center, the department, or any law enforcement agency, or the employees of any such entities, shall neither be responsible for the accuracy of information provided pursuant to this Code section nor be liable for defamation, invasion of privacy, negligence, or any other claim relating to or arising from the dissemination of information pursuant to this Code section.



§ 31-11-52. Certification and recertification of, and training for, paramedics and cardiac technicians

(a) The department shall establish procedures and standards for certifying and recertifying paramedics and cardiac technicians. An applicant for initial certification as a paramedic or a cardiac technician must:

(1) Submit a completed application on a form to be prescribed by the department, which shall include evidence that the applicant is 18 years of age or older and is of good moral character;

(2) Submit from the department a notarized statement that the applicant has completed a training course approved by the department;

(3) Submit to the department a fee as set forth in the regulations of the department; and

(4) Meet such other requirements as are set forth in the rules and regulations of the department.

(b) The department shall also adopt procedures and standards for its approval of paramedic training courses and cardiac technician training courses. The department shall adopt such regulations after consultation with appropriate public and private agencies and organizations concerned with medical education and the practice of medicine. Procedures and standards adopted by the department shall be consistent with the purposes and provisions of this chapter.



§ 31-11-53. Services which may be rendered by certified emergency medical technicians and trainees

(a) Upon certification by the department, emergency medical technicians may do any of the following:

(1) Render first-aid and resuscitation services as taught in the United States Department of Transportation basic training courses for emergency medical technicians or an equivalent course approved by the department; and

(2) Upon the order of a duly licensed physician, administer approved intravenous solutions and opioid antagonists.

(b) While in training preparatory to becoming certified, emergency medical technician trainees may perform any of the functions specified in this Code section under the direct supervision of a duly licensed physician or a registered nurse.



§ 31-11-53.1. Automated external defibrillator program; establishment; regulations; liability

(a) As used in this Code section, the term:

(1) "Automated external defibrillator" means a defibrillator which:

(A) Is capable of cardiac rhythm analysis;

(B) Will charge and be capable of being activated to deliver a countershock after electrically detecting the presence of certain cardiac dysrhythmias; and

(C) Is capable of continuous recording of the cardiac dysrhythmia at the scene with a mechanism for transfer and storage or for printing for review subsequent to use.

(2) "Defibrillation" means to terminate ventricular fibrillation.

(3) "First responder" means any person or agency who provides on-site care until the arrival of a duly licensed ambulance service. This shall include, but not be limited to, persons who routinely respond to calls for assistance through an affiliation with law enforcement agencies, fire suppression agencies, rescue agencies, and others.

(b) It is the intent of the General Assembly that an automated external defibrillator may be used by any person for the purpose of saving the life of another person in cardiac arrest. In order to ensure public health and safety:

(1) It is recommended that all persons who have access to or use an automated external defibrillator obtain appropriate training as set forth in the rules and regulations of the Department of Public Health. It is further recommended that such training include at a minimum the successful completion of:

(A) A nationally recognized health care provider/professional rescuer level cardiopulmonary resuscitation course; and

(B) A department established or approved course which includes demonstrated proficiency in the use of an automated external defibrillator;

(2) All persons and agencies possessing and maintaining an automated external defibrillator shall notify the appropriate emergency medical services system of the existence and location of the automated external defibrillator prior to said defibrillator being placed in use;

(3) All persons who use an automated external defibrillator shall activate the emergency medical services system as soon as reasonably possible by calling 9-1-1 or the appropriate emergency telephone number upon use of the automated external defibrillator; and

(4) Within a reasonable period of time, all persons who use an automated external defibrillator shall make available a printed or electronically stored report to the licensed emergency medical services provider which transports the patient.

(c) All persons who provide instruction to others in the use of the automated external defibrillator shall have completed an instructor course established or approved by the department.

(d) The department shall establish an automated external defibrillator program for use by emergency medical technicians. Such program shall be subject to the direct supervision of a medical adviser approved under Code Section 31-11-50. No emergency medical technician shall be authorized to use an automated external defibrillator to defibrillate a person unless that defibrillator is a properly maintained automated external defibrillator and that emergency medical technician:

(1) Submits to and has approved by the department an application for such use, and in considering that application the department may obtain and use the recommendation of the local coordinating entity for the health district in which the applicant will use such defibrillator;

(2) Successfully completes an automated external defibrillator training program established or approved by the department;

(3) Is subject to protocols requiring that both the emergency physician who receives a patient defibrillated by that emergency medical technician and the medical adviser for the defibrillator program review the department required prehospital care report and any other documentation of the defibrillation of any person by that emergency medical technician and send a written report of such review to the district EMS medical director of the health district in which the defibrillation occurred; and

(4) Obtains a passing score on an annual automated external defibrillator proficiency exam given in connection with that program.

(e) It shall not be necessary for a licensed emergency medical service, licensed neonatal transport service, or other services licensed by the department which provide care administered by cardiac technicians or paramedics to obtain department approval for the use of an automated external defibrillator on licensed vehicles.

(f) Any emergency medical technician who violates the provisions of this Code section shall be subject to having revoked by the department that person's authority to use an automated external defibrillator. Such a violation shall also be grounds for any entity which issues a license or certificate authorizing such emergency medical technician to perform emergency medical services to take disciplinary action against such person, including but not limited to suspension or revocation of that license or certificate. Such a violation shall also be grounds for the employer of such emergency medical technician to impose any sanction available thereto, including but not limited to dismissal.

(g) Any first responder who gratuitously and in good faith renders emergency care or treatment by the use of or provision of an automated external defibrillator, without objection of the injured victim or victims thereof, shall not be held liable for any civil damages as a result of such care or treatment or as a result of any act or failure to act in providing or arranging further medical treatment where the person acts without gross negligence or intent to harm or as an ordinary reasonably prudent person would have acted under the same or similar circumstances, even if such individual does so without benefit of the appropriate training. This provision includes paid persons who extend care or treatment without expectation of remuneration from the patient or victim for receiving the defibrillation care or treatment.



§ 31-11-53.2. "Lay rescuer" defined; use of automated external defibrillators

(a) As used in this Code section, the term "lay rescuer" means a person trained to provide cardiopulmonary resuscitation and to use an automated external defibrillator, as defined in Code Section 31-11-53.1, and who is participating in a physician or medically authorized automated external defibrillator program.

(b) The following guidelines shall be applicable to the use of automated external defibrillators by lay rescuers:

(1) Any person or entity who acquires an automated external defibrillator shall ensure that:

(A) Expected users of the automated external defibrillator receive American Heart Association or American Red Cross training in cardiopulmonary resuscitation and automated external defibrillator use or complete an equivalent nationally recognized course;

(B) The defibrillator is maintained and tested according to the manufacturer's operational guidelines;

(C) There is involvement of a licensed physician or other person authorized by the composite board in the site's automated external defibrillator program to ensure compliance with requirements for training, notification, and maintenance; and

(D) Any person who renders emergency care or treatment to a person in cardiac arrest by using an automated external defibrillator activates the emergency medical services system as soon as possible and reports any clinical use of the automated external defibrillator to the licensed physician or other person authorized by the composite board who is supervising the program; and

(2) Any person or entity who acquires an automated external defibrillator shall notify an agent of the emergency communications or vehicle dispatch center of the existence, location, and type of automated external defibrillator.



§ 31-11-54. Services which may be rendered by paramedics and paramedic trainees

(a) Upon certification by the department, paramedics may perform any service that a cardiac technician is permitted to perform. In addition, upon the order of a duly licensed physician and subject to the conditions set forth in paragraph (2) of subsection (a) of Code Section 31-11-55, paramedics may perform any other procedures which they have been both trained and certified to perform, including, but not limited to:

(1) Administration of parenteral injections of diuretics, anticonvulsants, hypertonic glucose, antihistamines, bronchodilators, emetics, narcotic antagonists, and others, and administration of opioid antagonists;

(2) Cardioversion; and

(3) Endotracheal suction.

(b) While in training preparatory to becoming certified, paramedic trainees may perform any of the functions specified in this Code section under the direct supervision of a duly licensed physician, a registered nurse, or an approved paramedic clinical preceptor.



§ 31-11-55. Services which may be rendered by certified cardiac technicians and trainees

(a) Upon certification by the department, cardiac technicians may do any of the following:

(1) Render first-aid and resuscitation services;

(2) Upon the order of a duly licensed physician and as recommended by the Georgia Emergency Medical Services Advisory Council and approved by the department:

(A) Perform cardiopulmonary resuscitation and defibrillation in a hemodynamically unstable patient;

(B) Administer approved intravenous solutions;

(C) Administer parenteral injections of antiarrhythmic agents, vagolytic agents, chronotropic agents, alkalizing agents, analgesic agents, and vasopressor agents or administer opioid antagonists; and

(D) Perform pulmonary ventilation by esophageal airway and endotracheal intubation.

(b) While in training preparatory to becoming certified, cardiac technician trainees may perform any of the functions specified in this Code section under the direct supervision of a duly licensed physician or a registered nurse.



§ 31-11-55.1. Opioid antagonists administered by first responder to save life of person experiencing opioid related overdose

(a) As used in this Code section, the term:

(1) "First responder" means any person or agency who provides on-site care until the arrival of a duly licensed ambulance service. This shall include, but not be limited to, persons who routinely respond to calls for assistance through an affiliation with law enforcement agencies, fire departments, and rescue agencies.

(2) "Opioid antagonist" means any drug that binds to opioid receptors and blocks or inhibits the effects of opioids acting on those receptors and that is approved by the federal Food and Drug Administration for the treatment of an opioid related overdose.

(3) "Opioid related overdose" means an acute condition, including, but not limited to, extreme physical illness, decreased level of consciousness, respiratory depression, coma, mania, or death, resulting from the consumption or use of an opioid or another substance with which an opioid was combined or that a layperson would reasonably believe to be resulting from the consumption or use of an opioid or another substance with which an opioid was combined.

(b) An opioid antagonist may be administered or provided by any first responder for the purpose of saving the life of a person experiencing an opioid related overdose. In order to ensure public health and safety:

(1) All first responders who have access to or maintain an opioid antagonist obtain appropriate training as set forth in the rules and regulations of the Department of Public Health;

(2) All law enforcement agencies, fire departments, rescue agencies, and other similar entities shall notify the appropriate emergency medical services system of the possession and maintenance of opioid antagonists by its personnel; and

(3) Within a reasonable period of time, all first responders who administer or provide an opioid antagonist shall make available a printed or electronically stored report to the licensed ambulance service which transports the patient.

(c) A pharmacy licensed in this state may issue opioid antagonists to first responders for use pursuant to this Code section in the same manner and subject to the same requirements as provided in Code Section 26-4-116.

(d) Any first responder who gratuitously and in good faith renders emergency care or treatment by administering or providing an opioid antagonist shall not be held liable for any civil damages as a result of such care or treatment or as a result of any act or failure to act in providing or arranging further medical treatment where the person acts without gross negligence or intent to harm or as an ordinary reasonably prudent person would have acted under the same or similar circumstances, even if such individual does so without benefit of the appropriate training. This subsection includes paid persons who extend care or treatment without expectation of remuneration from the patient or victim for receiving the opioid antagonist.



§ 31-11-56. Revocation of certificates issued to emergency medical technicians

Certificates issued to emergency medical technicians pursuant to this chapter may be revoked for good cause, as set forth in the rules and regulations, by the department after notice to the certificate holder of the charges and an opportunity for hearing. Such proceedings shall be conducted in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 31-11-57. Revocation of certificates issued to paramedics and cardiac technicians

Certificates issued to paramedics and cardiac technicians pursuant to this chapter may be revoked for good cause by the department in accordance with established rules and regulations, after notice to the certificate holder of the charges and an opportunity for hearing. Such proceedings shall be conducted in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." The department shall have the authority to conduct investigations and subpoena any documents relating to the fitness of paramedics and cardiac technicians. Such documents may be used in any hearing conducted by the department.



§ 31-11-58. Recertification of emergency medical technicians; continuing education requirements

(a) The department shall be authorized to require emergency medical technicians seeking recertification under this chapter to complete department approved continuing education. The department shall be authorized to approve courses including but not limited to courses offered by the department, the number of hours required, and the category in which these hours should be earned.

(b) The department shall be authorized to waive the continuing education requirement in cases of hardship, disability, illness, or under such other circumstances as the department deems appropriate.

(c) The department shall be authorized to promulgate rules and regulations to implement and ensure compliance with the requirements of this Code section.

(d) This Code section shall apply to each certification and recertification cycle which begins after the 1992-1993 renewal.



§ 31-11-58.1. Recertification of paramedics and cardiac technicians; continuing education requirements

(a) The department shall be authorized to require paramedics and cardiac technicians seeking recertification under this chapter to complete department approved continuing education of not less than 40 hours biennially. The department shall be authorized to approve courses including but not limited to courses offered by the department, the number of hours required, and the category in which these hours should be earned.

(b) The department shall be authorized to waive the continuing education requirement in cases of hardship, disability, illness, or under such other circumstances as the department deems appropriate.

(c) The department shall be authorized to promulgate rules and regulations to implement and ensure compliance with the requirements of this Code section.

(d) This Code section shall apply to each recertification cycle which begins after the renewal deadline in 2000.



§ 31-11-59. Services of emergency medical technicians, paramedics, and cardiac technicians in hospitals

Emergency medical technicians, paramedics, and cardiac technicians may render any service which they are authorized to render under Code Sections 31-11-53, 31-11-54, and 31-11-55, respectively, in any hospital. Such services shall not be rendered in lieu of the services of a physician or a registered professional nurse and shall only be rendered in a hospital at the discretion of and after the prior approval by the hospital governing authority on the order of a physician or, if a physician or registered professional nurse is present, at the direction of a physician or registered professional nurse, provided that such hospital has a currently valid permit or conditional permit issued by the department pursuant to Article 1 of Chapter 7 of this title. The provisions of this Code section are cumulative and are not intended to limit the rendering of services by emergency medical technicians, cardiac technicians, and paramedics in any area in which they are already authorized to render such services.



§ 31-11-60. Obtaining and administering drugs by certified employees of counties or municipalities

(a) Any emergency medical technician, paramedic, or cardiac technician who is certified under this article and who works for a county or municipal police department, fire department, or rescue unit is authorized to obtain any substance which such person is authorized to administer by virtue of his certification. Any such unit to which the emergency medical technician, paramedic, or cardiac technician is attached must be licensed by the department as a medical first responder unit. Such unit may then obtain from a hospital pharmacy those legend drugs listed and legally permitted to be used by paramedics, emergency medical technicians, or cardiac technicians. The first responder unit shall have a signed agreement with the hospital in order for the hospital to furnish such drugs, and a copy of this agreement must be filed with the Georgia Drugs and Narcotics Agency. The requirements for administering, controlling, and storing these drugs shall be the same as the requirements for a standard ward inventory in a hospital.

(b) Any substance obtained under subsection (a) of this Code section shall be used only in connection with the emergency medical technician's, paramedic's, or cardiac technician's employment with the county or municipality, as such, and only while on duty as an emergency medical technician, paramedic, or cardiac technician.

(c) It shall not be necessary for an emergency medical technician, paramedic, or cardiac technician to be assigned to a licensed ambulance service in order to obtain any substance under subsection (a) of this Code section.



§ 31-11-60.1. Program for physician control over emergency medical services to nonhospital patients

(a) As used in this Code section, the term:

(1) "Ambulance service medical director" means a physician licensed to practice in this state and subject to the approval of the local coordinating entity and the department who has agreed, in writing, to provide medical direction to a specific ambulance service.

(2) "Base station facility" means any facility responsible for providing direct physician control of emergency medical services.

(3) "District emergency medical services medical director" means a person who is:

(A) A physician licensed to practice medicine in this state;

(B) Familiar with the design and operation of prehospital emergency services systems;

(C) Experienced in the prehospital emergency care of acutely ill or injured patients; and

(D) Experienced in the administrative processes affecting regional and state prehospital emergency medical services systems.

(4) "Emergency medical services personnel" means any emergency medical technician, paramedic, cardiac technician, or designated first responder who is certified under this article.

(b) The department and the district emergency medical services medical directors shall develop and implement a program to ensure appropriate physician control over the rendering of emergency medical services by emergency medical services personnel to patients who are not in a hospital, which program shall include but not be limited to the following:

(1) Medical protocols regarding permissible and appropriate emergency medical services which may be rendered by emergency medical services personnel to a patient not in a hospital;

(2) Communication protocols regarding which medical situations require direct voice communication between emergency medical services personnel and a physician or a nurse or a paramedic or a physician assistant in direct communication with a physician prior to those emergency medical services personnel's rendering specified emergency medical services to a patient not in a hospital;

(3) Record-keeping and accountability requirements for emergency medical services personnel and base station facility personnel in order to monitor compliance with this subsection; and

(4) Base station facility standards.

(c) The ambulance service medical director shall serve as the medical authority for the ambulance service, performing liaison activities with the medical community, medical facilities, and governmental agencies. The ambulance service medical director shall be responsible for the provision of medical direction and training for the emergency medical services personnel within the ambulance service for which he is responsible in conformance with acceptable emergency medical practices and procedures. These responsibilities shall include the duties set forth in the department's rules and regulations for ambulance services.

(d) The district emergency medical services medical director shall not override those policies or protocols of the ambulance service medical director if that ambulance service medical director is documenting compliance with the department's rules and regulations for ambulance services.

(e) Every base station facility shall comply with the policies, protocols, requirements, and standards provided for in subsection (b) of this Code section.

(f) All emergency medical services personnel shall comply with appropriate policies, protocols, requirements, and standards of the ambulance service medical director for that service or the policies, protocols, requirements, and standards provided for in subsection (b) of this Code section.

(g) Conduct which would otherwise constitute a violation of subsection (f) of this Code section shall not be such a violation if such conduct was carried out by any emergency medical services personnel pursuant to an order from a physician, the ambulance service medical director for such person, or the protocol of that ambulance service as approved by the ambulance service medical director for such person.

(h) Violation by any base station facility of subsection (e) of this Code section may be grounds for the removal of that base station facility's designation by the department.

(i) Enforcement of subsections (g) and (h) of this Code section shall commence no earlier than 12 months after July 1, 1989.



§ 31-11-61. Penalty

Any person who shall falsely represent himself to be a certified emergency medical technician, certified cardiac technician, or certified paramedic or who shall accept or continue in employment as such and perform the duties thereof without being certified as prescribed by this chapter shall be guilty of a misdemeanor.






Article 4 - Emergency Services

§ 31-11-80. Short title

This article shall be known and cited as the "Emergency Services Law."



§ 31-11-81. Definitions

As used in this article, the term:

(1) "Emergency condition" means any medical condition of a recent onset and severity, including but not limited to severe pain that would lead a prudent layperson, possessing an average knowledge of medicine and health, to believe that his or her condition, sickness, or injury is of such a nature that failure to obtain immediate medical care could result in:

(A) Placing the patient's health in serious jeopardy;

(B) Serious impairment to bodily functions; or

(C) Serious dysfunction of any bodily organ or part.

(2) "Emergency medical provider" means any provider of emergency medical transportation licensed or permitted by the Department of Public Health, any hospital licensed or permitted by the Department of Community Health, any hospital based service, or any physician licensed by the Georgia Composite Medical Board who provides emergency services.

(3) "Emergency services" means emergency medical transportation or health care services provided in a hospital emergency facility to evaluate and treat any emergency condition.

(4) "Prospective authorization" means contacting for approval or authorization to evaluate and treat a patient any insurer, health maintenance organization, hospital medical service corporation, or health benefit plan, a representative of which is not physically present in the hospital's emergency department at the time such patient presents for emergency services.



§ 31-11-82. Evaluation of person with emergency condition; initiation of intervention without prospective authorization; insurer may not deny payment after prospective authorization given

(a) Once a person with an emergency condition presents himself or herself to an emergency medical provider for emergency services, that person shall be evaluated by medical personnel. This evaluation may include diagnostic testing to assess the extent of the condition, sickness, or injury if such testing is appropriate to stabilize the patient's condition. For purposes of this Code section, the term "emergency medical provider" includes without limitation an emergency services provider.

(b) If in the opinion of the attending physician or licensed ambulance service personnel acting under the medical direction of an ambulance service medical director as defined in Code Section 31-11-60.1 the evaluation provided under subsection (a) of this Code section warrants, he or she may initiate appropriate intervention to stabilize the condition of the patient without seeking or receiving prospective authorization by an insurer, a health maintenance organization, or a private health benefit plan. No insurer, health maintenance organization, or private health benefit plan may subsequently deny payment for an evaluation, diagnostic testing, or treatment provided as part of such intervention for an emergency condition.

(c) No insurer, health maintenance organization, or private health benefit plan which has given prospective authorization after the stabilization of a person's condition as provided in subsection (b) of this Code section for an evaluation, diagnostic testing, or treatment provided for in this article may subsequently deny payment for the provision of such evaluation, diagnostic testing, or treatment. An acknowledgment of an enrollee's eligibility for benefits by the insurer, health maintenance organization, or private health benefit plan shall not, by itself, be construed as a prospective authorization for the purposes of this Code section.






Article 5 - Georgia Trauma Care Network Commission

§ 31-11-100. Definitions

As used in this article, the term:

(1) "Burn trauma center" means a facility that has been designated by the Department of Public Health as a burn center and that admits at least 300 patients annually with the burn specific principal diagnosis codes as published by the International Classification of Diseases.

(2) "Trauma burn patient" means a patient admitted to a burn trauma center with a burn specific principal diagnosis code as published by the International Classification of Diseases who has at least one of the following injuries or complications based on criteria developed by the American Burn Association:

(A) Partial-thickness burns over at least 10 percent of the total body surface area;

(B) Burns that involve the face, hands, feet, genitalia, perineum, or major joints;

(C) Third-degree burns in any age group;

(D) Chemical burns;

(E) An inhalation injury;

(F) A burn injury and preexisting medical disorder that could complicate management, prolong recovery, or affect mortality;

(G) Burns and concomitant trauma, such as fractures, in which the burn injury poses the greatest risk of morbidity or mortality; or

(H) Burn injury patients who require special social, emotional, or rehabilitative intervention.

(3) "Trauma center" means a facility designated by the Department of Public Health as a Level I, II, III, or IV or burn trauma center. However, a burn trauma center shall not be considered or treated as a trauma center for purposes of certificate of need requirements under state law or regulations, including exceptions to need and adverse impact standards allowed by the department for trauma centers or for purposes of identifying safety net hospitals.

(4) "Trauma patient" means a patient who is on the State Trauma Registry or the National Trauma Registry of the American College of Surgeons or who is a trauma burn patient.

(5) "Trauma service codes" means the International Classification of Diseases discharge codes designated as trauma service codes by the American College of Surgeons, Committee on Trauma.

(6) "Uncompensated" means care provided by a designated trauma center, emergency medical services provider, or physician to a trauma patient as defined by the Georgia Trauma Care Network Commission who:

(A) Has no medical insurance, including federal Medicare Part B coverage;

(B) Is not eligible for medical assistance coverage;

(C) Has no medical coverage for trauma care through workers' compensation, automobile insurance, or any other third party, including any settlement or judgment resulting from such coverage; and

(D) Has not paid for the trauma care provided by the trauma provider after documented attempts by the trauma care services provider to collect payment.



§ 31-11-101. Creation of Georgia Trauma Care Network Commission; composition; membership; meetings; vacancies; compensation

(a) There is created the Georgia Trauma Care Network Commission which is assigned to the Department of Public Health for administrative purposes only, as prescribed in Code Section 50-4-3. The commission shall consist of nine members who shall be appointed as provided in this Code section. Five members shall be appointed by the Governor. The Governor shall include among his or her appointees a physician who is actively involved in providing emergency trauma care, a representative of a hospital that is a designated trauma center, and a representative of a state 9-1-1 zone licensed emergency medical services provider. Two members shall be appointed by the Lieutenant Governor. Two members shall be appointed by the Speaker of the House of Representatives. In making the initial appointments, the Governor shall appoint three members for a term of four years and two members for a term of two years, the Lieutenant Governor shall appoint one member for a term of four years and one member for a term of two years, and the Speaker of the House of Representatives shall appoint one member for a term of four years and one member for a term of two years. Thereafter, persons appointed to succeed the initial members shall serve four-year terms of office. The Governor shall appoint one of the members to serve as the chairperson of the commission.

(b) The commission shall meet upon the call of the chairperson or upon the request of three members. The commission shall organize itself as it deems appropriate and may elect additional officers from among its members.

(c) Any vacancy on the commission shall be filled for the unexpired term by appointment by the original appointing authority.

(d) Members of the commission shall serve without compensation but shall receive the same expense allowance per day as that received by a member of the General Assembly for each day such member of the commission is in attendance at a meeting of such commission, plus either reimbursement for actual transportation costs while traveling by public carrier or the same mileage allowance for use of a personal car in connection with such attendance as members of the General Assembly receive. Such expense and travel allowance shall be paid in lieu of any per diem, allowance, or other remuneration now received by any such member for such attendance.



§ 31-11-102. Duties and responsibilities

The Georgia Trauma Care Network Commission shall have the following duties and responsibilities:

(1) To apply for, receive, and administer state funds appropriated to the commission and federal funds and grants, private grants and donations, and other funds and donations. The commission's annual distributions shall be capped and limited to funds received from the sources specified in this paragraph. The commission shall ensure that its funds are not used as a supplement or secondary payor to any other third-party payor;

(2) For the first two fiscal years in which funds are appropriated to the commission for distribution, to distribute such funds in the following areas with the priority for distribution to be set by majority vote of the commission:

(A) Physician uncompensated trauma care services provided in designated trauma centers;

(B) Emergency medical service uncompensated trauma care services provided to patients transported to designated trauma centers and to trauma patients transported to out-of-state hospitals as approved by the commission;

(C) Uncompensated trauma care services of designated trauma centers;

(D) Trauma care readiness costs for designated or certified trauma care service providers; and

(E) Trauma care service start-up costs for providers seeking a trauma care designation or certification.

The commission shall adopt a formula that prioritizes the distribution of state appropriated funds that may be implemented during the third state fiscal year in which funds are appropriated to the commission for distribution. Such formula shall be evaluated and modified, if needed, every two years thereafter;

(3) To develop, implement, administer, and maintain a system to compensate designated trauma centers for a portion of their cost of readiness through a semiannual distribution from the Georgia Trauma Trust Fund in a standardized amount determined by the commission. The standardized amounts shall be determined according to designation level and shall be capped at that specific amount. Initially, such standardized amount shall be based upon a three-year average of annual trauma cases, annual amount of uncompensated trauma care services administered, and a three-year annual average cost of readiness. Such criteria may be changed by a majority vote of the commission. Total annual distributions for trauma center and emergency medical service readiness shall be capped at an amount set by the commission. However, the standards developed by the commission for readiness shall include, but are not limited to, the following:

(A) Criteria assuring the trauma fund is a payor of last resort;

(B) Criteria assuring that all other resources must be exhausted before the trauma funds are allocated; and

(C) Criteria assuring that trauma funds must be used to meet a verified need that assists the trauma center to maintain a trauma center designation;

(4) To develop, implement, administer, and maintain a system to provide additional designated trauma center compensation to cover trauma center costs not associated with readiness based upon an application and review based process. These distributions shall be capped and limited to semiannual appropriations received by the commission. Designated trauma centers shall submit an application for trauma funds reimbursement semiannually. The application process developed by the commission for such costs shall include, but is not limited to, the following:

(A) Criteria assuring that the trauma fund is a payor of last resort;

(B) Criteria assuring that trauma funds shall be used for reimbursement for services provided to designated trauma patients;

(C) Criteria assuring that trauma funds shall be used for reimbursement for trauma service codes;

(D) Criteria assuring that trauma funds used for reimbursement for trauma care costs shall be on a fee schedule or grant basis; provided, however, that no reimbursement shall exceed the average rate reimbursed for similar services under the State Health Benefit Plan; and

(E) Criteria that require the trauma center to submit a semiannual report documenting and verifying the use of such funds;

(5) To develop, implement, administer, and maintain a system to compensate physicians who provide uncompensated call and trauma care services. This reimbursement shall be distributed on a semiannual basis and paid on a formula to be set by the commission. The call hours must be documented and verified by the trauma director at the appropriate trauma center in order to receive such funds. The formula developed by the commission for reimbursement shall include, but is not limited to, the following:

(A) Criteria assuring that the trauma fund is a payor of last resort;

(B) Criteria assuring that trauma funds shall be used for reimbursement for services provided to designated trauma patients;

(C) Criteria assuring that trauma funds used for reimbursement for physician costs shall be on a fee schedule or grant basis; provided, however, that no reimbursement shall exceed the average rate reimbursed for similar services under the State Health Benefit Plan; and

(D) Criteria assuring that trauma funds shall be used for reimbursement for trauma service codes;

(6) To reserve and disburse additional moneys to increase the number of participants in the Georgia trauma system. These funds shall be disbursed through an application process to cover partial start-up costs for nondesignated acute care facilities to enter the system as Level II, III, or IV trauma centers. The application process developed by the commission for start-up costs shall include, but is not limited to, the following:

(A) Criteria assuring that the trauma fund is a payor of last resort;

(B) Criteria assuring that all other resources for start-up costs must be exhausted before the trauma funds are allocated;

(C) Criteria assuring that the distribution of trauma funds will result in the applicant's achieving a trauma designation as defined by the commission within the time frame specified on the application;

(D) Criteria assuring and verifying that the Department of Public Health has determined that there is a need for an additional trauma center with the designation that the applicant is seeking; and

(E) Criteria assuring that no more than 15 percent of the total annual distribution from the trauma fund total shall be distributed for new trauma center development;

(7) (A) To develop, implement, administer, and maintain a system to compensate members of the emergency medical service transportation community for readiness and uncompensated trauma care.

(B) The compensation for the cost of readiness shall be through an application process adopted by the commission. The application process developed by the commission for readiness costs shall include, but is not limited to, the following:

(i) Criteria assuring that the trauma fund is a payor of last resort;

(ii) Criteria assuring that all other resources for readiness costs must be exhausted before the trauma funds are allocated;

(iii) Criteria assuring that the distribution of trauma funds will result in the applicant's achieving certification as defined by the commission within the time frame specified on the application; and

(iv) Criteria assuring and verifying that the Department of Public Health has determined that there is a need for additional emergency medical services with the certification that the applicant is seeking.

(C) The commission shall develop a formula for reimbursing emergency medical services uncompensated trauma care services. The formula developed by the commission for reimbursement shall include, but is not limited to, the following:

(i) Criteria assuring that the trauma fund is a payor of last resort;

(ii) Criteria assuring that trauma funds shall be used for reimbursement for services provided to designated trauma patients; and

(iii) Criteria assuring that trauma funds used for reimbursement of emergency medical service costs shall be on a fee schedule or grant basis; provided, however, that no reimbursement shall exceed the average rate reimbursed for similar services under the State Health Benefit Plan;

(8) To appropriate, out of the Georgia Trauma Trust Fund, annual moneys for investment in a system specifically for trauma transportation. The purpose of this system is to provide transport to trauma victims where current options are limited. The commission shall promulgate rules and regulations for such system and shall pursue contracts with existing state transportation structures or create a contractual arrangement with existing transportation organizations. The commission shall also be responsible for creating, maintaining, and overseeing a foundation to raise funds specifically for investment in this system and overall trauma funding;

(9) To act as the accountability mechanism for the entire Georgia trauma system, primarily overseeing the flow of funds from the Georgia Trauma Trust Fund into the system. The State Office of EMS/Trauma shall receive an annual distribution from the commission of not more than 3 percent of the total annual distribution from the fund in the fiscal year. These funds shall be used for the administration of an adequate system for monitoring state-wide trauma care, recruitment of trauma care service providers into the network as needed, and for research as needed to continue to operate and improve the system;

(10) To coordinate its activities with the Department of Public Health;

(11) To employ and manage staff and consultants in order to fulfill its duties and responsibilities under this article;

(12) To establish, maintain, and administer a trauma center network to coordinate the best use of existing trauma facilities in this state and to direct patients to the best available facility for treatment of traumatic injury;

(13) To coordinate, assist, establish, maintain, and administer programs designed to educate the citizens of this state on trauma prevention;

(14) To coordinate and assist in the collection of data to evaluate the provision of trauma care services in this state;

(15) To study the provision of trauma care services in this state to determine the best practices and methods of providing such services, to determine what changes are needed to improve the provision of trauma care services, and to report any proposed legislative changes to the General Assembly each year; and

(16) To employ an executive director and other staff and to establish duties and responsibilities of such persons.



§ 31-11-103. Georgia Trauma Trust Fund

(a) There is established the Georgia Trauma Trust Fund. The executive director of the Georgia Trauma Care Network Commission shall serve as the trustee of the Georgia Trauma Trust Fund. The moneys deposited into such fund pursuant to this article may be expended by the executive director with the approval of the Georgia Trauma Care Network Commission for those purposes specified in Code Section 31-11-102.

(b) The Georgia Trauma Care Network Commission shall report annually to the House Committee on Health and Human Services and the Senate Health and Human Services Committee. Such report shall provide an update on state-wide trauma system development and the impact of fund distribution on trauma patient care and outcomes.






Article 6 - System of Certified Stroke Centers

§ 31-11-110. Legislative findings

The General Assembly finds and declares that:

(1) The rapid identification, diagnosis, and treatment of stroke can save the lives of stroke patients and in some cases can reverse neurological damage such as paralysis and speech and language impairments, leaving stroke patients with few or no neurological deficits;

(2) Despite significant advances in diagnosis, treatment, and prevention, stroke is the fifth leading cause of death and the number one cause of disability in this country; an estimated 800,000 new and recurrent strokes occur each year in this country and with the aging of the population, the number of persons who have strokes is projected to increase;

(3) Although new treatments are available to improve the clinical outcomes of stroke, many acute care hospitals often face challenges in obtaining staff and equipment required to optimally triage and treat stroke patients, including the provision of optimal, safe, and effective emergency care for these patients;

(4) Although the Georgia Coverdell Acute Stroke Registry currently exists within the Department of Public Health as a program whose purpose is to increase improvement of the quality of acute stroke care through collaborative efforts with participating hospitals in this state, less than one-third of Georgia's hospitals are currently enrolled in the program. Therefore increased participation in and funding of this program in conjunction with the adherence to the tenets of this article would have profound effects on the quality of care for acute stroke patients in this state;

(5) An effective system to support stroke survival is needed in our communities in order to treat stroke patients in a timely manner and to improve the overall treatment of stroke patients in order to increase survival and decrease the disabilities associated with stroke. There is a public health need for acute care hospitals in this state to establish stroke centers to ensure the rapid triage, diagnostic evaluation, and treatment of patients suffering a stroke;

(6) At least three levels of stroke centers should be established for the treatment of acute stroke:

(A) Comprehensive stroke centers should be established in hospitals to provide complete and specialized care to patients who experience the most complex strokes, which require specialized testing, highly technical procedures, and other interventions and to provide education and guidance to primary and remote treatment stroke centers;

(B) Primary stroke centers should be established in as many acute care hospitals as possible to evaluate, stabilize, and provide or arrange for treatment, care, and rehabilitative services to patients diagnosed with acute stroke; and

(C) Remote treatment stroke centers should be established to evaluate, stabilize, and provide treatment to patients diagnosed with acute stroke in rural and other underserved areas of the state, because access to stroke care is limited in these areas due to the limited availability of professional specialists, high-tech imaging equipment, and transportation services;

(7) Coordination between stroke centers should be encouraged through the establishment of coordinated stroke care agreements; and

(8) Therefore, it is in the best interest of the residents of this state to establish a program to identify certified stroke centers throughout the state, to provide specific patient care and support services criteria that stroke centers must meet in order to ensure that stroke patients receive safe and effective care, and to provide financial support to acute care hospitals to encourage them to develop stroke centers in all areas of the state. Further, it is in the best interest of the people of this state to modify the state's emergency medical response system to assure that stroke patients may be quickly identified and transported to and treated in facilities that have specialized programs for providing timely and effective treatment for stroke patients.



§ 31-11-111. "Department" defined

As used in this article, the term "department" means the same state agency or state board which regulates emergency medical services personnel and providers pursuant to this chapter.



§ 31-11-112. Identification of stroke centers

(a) The department shall identify hospitals that meet the criteria set forth in this article as comprehensive, primary, or remote treatment stroke centers. In addition, the department shall be authorized to establish one or more additional levels of stroke centers, in consultation with the Georgia Coverdell Acute Stroke Registry, as necessary based on advancements in medicine and patient care.

(b) A hospital shall apply to the department for such identification and shall demonstrate to the satisfaction of the department that the hospital meets the applicable criteria set forth in or established in accordance with Code Section 31-11-113.

(c) The department shall identify as many hospitals as stroke centers as apply for the identification, provided that each applicant meets the applicable criteria set forth in Code Section 31-11-113 or established by the department.

(d) The department may suspend or revoke a hospital's identification as a stroke center, after notice and hearing, if the department determines that the hospital is not in compliance with the requirements of this article.



§ 31-11-113. Certification; application process; inspections

(a) A hospital identified as a comprehensive or primary stroke center shall be certified as such by a national health care accreditation body recognized by the department. Any hospital wishing to receive official identification under this subsection shall submit a written application to the department, providing adequate documentation of the hospital's valid certification as a comprehensive or primary stroke center by any such national health care accreditation body.

(b) Remote treatment stroke centers shall be certified and identified by the department either by certification as an acute stroke-ready hospital by a national health care accreditation body recognized by the department or through an application process to be determined by the department. Said application process shall contain, at minimum, the following requirements:

(1) Remote treatment stroke center certifications and identifications by the department are limited to those hospitals that utilize current and acceptable telemedicine protocols relative to acute stroke treatment as defined by the department;

(2) Upon receipt of complete and proper application for certification as a remote treatment stroke center, the department shall schedule and conduct an inspection of the applicant's facility no later than 90 days after receipt of application; and

(3) Any hospital, upon certification by the department as a remote treatment stroke center, shall automatically be identified as a remote treatment stroke center and shall be added to the list of such hospitals maintained pursuant to subsection (a) of Code Section 31-11-115.

(c) Any additional levels of stroke centers established by the department pursuant to subsection (a) of Code Section 31-11-112 shall be certified by the department in accordance with any criteria and guidelines established by the department in rules and regulations.

(d) Comprehensive and primary stroke centers are encouraged to coordinate, through agreement, with remote treatment stroke centers throughout the state to provide appropriate access to care for acute stroke patients. The coordinating stroke care agreements shall be in writing and include at minimum:

(1) Transfer agreements for the transport and acceptance of all stroke patients seen by the remote treatment stroke center for stroke treatment therapies which the remote treatment stroke center is not capable of providing; and

(2) Communication criteria and protocols with the remote treatment stroke centers.



§ 31-11-114. Grants; report

(a) In order to encourage and ensure the establishment of stroke centers throughout the state, the department shall award grants, subject to appropriations from the General Assembly, to hospitals that seek identification as remote treatment stroke centers and demonstrate a need for financial assistance to develop the necessary infrastructure, including personnel and equipment, in order to satisfy the criteria for identification as a remote treatment stroke center pursuant to subsection (b) of Code Section 31-11-113.

(b) A hospital seeking identification as a remote treatment stroke center pursuant to this article may apply to the department for a grant, in a manner and on a form required by the department, and provide such information as the department deems necessary to determine if the hospital is eligible for the grant.

(c) The department may provide grants to as many hospitals as it deems appropriate, subject to appropriations, taking into consideration adequate geographic diversity with respect to locations.

(d) The department shall annually prepare and submit to the Governor, the President of the Senate, the Speaker of the House of Representatives, and the chairpersons of the House Committee on Health and Human Services and the Senate Health and Human Services Committee for distribution to its committee members a report indicating the total number of hospitals that have applied for grants pursuant to this Code section, the number of applicants that have been determined by the department to be eligible for such grants, the total number of grants to be awarded, the name and address of each grantee hospital, the amount of the award to each grantee, and the amount of each award to be disbursed to the grantee.



§ 31-11-115. Distribution of list of state identified stroke centers to emergency medical services providers; development of a model stroke triage assessment tool; assessment, treatment, and transport of stroke patients

(a) Beginning June 1, 2009, and each year thereafter, the department shall send a list of comprehensive, primary, remote treatment, and other level stroke centers identified pursuant to Code Section 31-11-113 to the medical director of each licensed emergency medical services provider in this state, shall maintain a copy of the list in the office designated with the department to oversee emergency medical services, and shall post a list of comprehensive, primary, remote treatment, and other level stroke centers on the department's website.

(b) The department shall adopt or develop a sample stroke triage assessment tool. The department shall post this sample assessment tool on its website and distribute a copy of the sample assessment tool to each licensed emergency medical services provider no later than December 31, 2008. Each licensed emergency medical services provider shall use a stroke triage assessment tool that is substantially similar to the sample stroke triage assessment tool provided by the department.

(c) The office designated within the department to oversee emergency medical services shall establish protocols related to the assessment, treatment, triage, and transport of stroke patients, including transport to the appropriate level stroke centers, by licensed emergency medical services providers in this state.



§ 31-11-116. Annual reports

(a) In order to assure that the patients are receiving the appropriate level of care and treatment at each level of stroke center in the state, each hospital identified as a stroke center shall annually report information, as specified by the department in its rules and regulations, to the department.

(b) The department shall collect the information reported pursuant to subsection (a) of this Code section and shall post such information in the form of a report card annually on the department's website and present such report to the Governor, the President of the Senate, and the Speaker of the House of Representatives. The results of this report card may be used by the department to conduct training with the identified facilities regarding best practices in the treatment of stroke.

(c) In no way shall this article be construed to require disclosure of any confidential information or other data in violation of the federal Health Insurance Portability and Accountability Act of 1996, P.L. 104-191.



§ 31-11-117. Statutory construction

This article shall not be construed to be a medical practice guideline and shall not be used to restrict the authority of a hospital to provide services for which it has received a license under state law. The General Assembly intends that all patients be treated individually based on each patient's needs and circumstances.



§ 31-11-118. Advertising

A hospital may not advertise to the public, by way of any medium whatsoever, that it is identified by the state as a comprehensive, primary, remote treatment, or other level stroke center unless the hospital has been identified as such by the department pursuant to this article.



§ 31-11-119. Rules and regulations

The department shall be authorized to promulgate rules and regulations to carry out the purposes of this article.









Chapter 12 - Control of Hazardous Conditions, Preventable Diseases, and Metabolic Disorders

§ 31-12-1. Power to conduct research and studies

The Department of Public Health and county boards of health are empowered to conduct studies, research, and training appropriate to the prevention of diseases and accidents, the use and control of toxic materials, and the prevention of environmental conditions which, if permitted to develop or continue, would likely endanger the health of individuals or communities.



§ 31-12-1.1. "Bioterrorism" and "public health emergency" defined

As used in this chapter, the term:

(1) "Bioterrorism" means the intentional creation or use of any microorganism, virus, infectious substance, or any component thereof, whether naturally occurring or bioengineered, to cause death, illness, disease, or other biological malfunction in a human, animal, plant, or other living organism in order improperly or illegally to influence the conduct of government, to interfere with or disrupt commerce, or to intimidate or coerce a civilian population.

(2) "Public health emergency" means the occurrence or imminent threat of an illness or health condition that is reasonably believed to be caused by bioterrorism or the appearance of a novel or previously controlled or eradicated infectious agent or biological toxin and poses a high probability of any of the following harms:

(A) A large number of deaths in the affected population;

(B) A large number of serious or long-term disabilities in the affected population; or

(C) Widespread exposure to an infectious or toxic agent that poses a significant risk of substantial future harm to a large number of people in the affected population.



§ 31-12-2. Reporting disease; confidentiality; reporting required of pharmacists; immunity from liability as to information supplied; notification of potential bioterrorism

(a) The department is empowered to declare certain diseases, injuries, and conditions to be diseases requiring notice and to require the reporting thereof to the county board of health and the department in a manner and at such times as may be prescribed. The department shall require that such data be supplied as are deemed necessary and appropriate for the prevention of certain diseases, injuries, and conditions as are determined by the department. All such reports and data shall be deemed confidential and shall not be open to inspection by the public; provided, however, the department may release such reports and data in statistical form or for valid research purposes.

(b) A health care provider, coroner, or medical examiner shall report to the department and the county board of health all known or presumptively diagnosed cases of persons harboring any illness or health condition that may be caused by bioterrorism, epidemic or pandemic disease, or novel and highly fatal infectious agents or toxins and that may pose a substantial risk of a public health emergency. Reportable illnesses and conditions include, without limitation, diseases caused by biological agents listed at 42 C.F.R. Part 72, app. A (2000) and any illnesses or conditions identified by the department as potential causes of a public health emergency.

(c) A pharmacist shall report to the department and the county board of health any unusual or increased prescription rates, unusual types of prescriptions, or unusual trends in pharmacy visits that may reasonably be believed to be caused by bioterrorism, epidemic or pandemic disease, or novel and highly fatal infectious agents or toxins and that may pose a substantial risk of a public health emergency.

(d) Any person, including but not limited to practitioners of the healing arts, submitting in good faith reports or data to the department or county boards of health in compliance with the provisions of this Code section shall not be liable for any civil damages therefor.

(e) Whenever the department learns of any case of an unusual illness, health condition, or death, or an unusual cluster of such events, or any other suspicious health related event that it reasonably believes has the potential to be caused by bioterrorism, it shall immediately notify the Department of Public Safety and other appropriate public safety authorities.



§ 31-12-2.1. Investigation of potential bioterrorism activity; regulations and planning for public health emergencies

(a) The department shall ascertain the existence of any illness or health condition that may be caused by bioterrorism, epidemic or pandemic disease, or novel and highly fatal infectious agents or toxins and that may pose a substantial risk of a public health emergency; investigate all such cases to determine sources of infection and to provide for proper control measures; and define the distribution of the illness or health condition. The department shall:

(1) Identify, interview, and counsel, as appropriate, all individuals reasonably believed to have been exposed to risk;

(2) Develop information relating to the source and spread of the risk; and

(3) Close, evacuate, or decontaminate, as appropriate, any facility and decontaminate or destroy any contaminated materials when the department reasonably suspects that such material or facility may endanger the public health.

(b) The department shall promulgate rules and regulations appropriate for management of any public health emergency declared pursuant to the provisions of Code Section 38-3-51, with particular regard to coordination of the public health emergency response of the state pursuant to subsection (i) of said Code section. Such rules and regulations shall be applicable to the activities of all entities created pursuant to Chapter 3 of this title in such circumstances, notwithstanding any other provisions of law. In developing such rules and regulations, the department shall consult and coordinate as appropriate with the Georgia Emergency Management and Homeland Security Agency, the Federal Emergency Management Agency, the Georgia Department of Public Safety, the Georgia Department of Agriculture, and the federal Centers for Disease Control and Prevention. The department is authorized, in the course of management of a declared public health emergency, to adopt and implement emergency rules and regulations pursuant to the provisions of subsection (b) of Code Section 50-13-4. Such rules and regulations shall be adopted pursuant to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," but shall be automatically referred by the Office of Legislative Counsel to the House of Representatives and Senate Committees on Judiciary.

(c) The department shall promulgate, prepare, and maintain a public health emergency plan and draft executive order for the declaration of a public health emergency pursuant to Code Section 38-3-51 and Chapter 13 of Title 50. In preparation of such public health emergency plan and draft executive order, the department shall consult and coordinate as appropriate with the Georgia Emergency Management and Homeland Security Agency, the Federal Emergency Management Agency, the Georgia Department of Public Safety, the Georgia Department of Agriculture, and the federal Centers for Disease Control and Prevention.



§ 31-12-3. Power to require immunization and other preventive measures

(a) The department and all county boards of health are empowered to require, by appropriate rules and regulations, persons located within their respective jurisdictions to submit to vaccination against contagious or infectious disease where the particular disease may occur, whether or not the disease may be an active threat. The department may, in addition, require such other measures to prevent the conveyance of infectious matter from infected persons to other persons as may be necessary and appropriate. The department shall promulgate appropriate rules and regulations for the implementation of the provisions of this Code section in the case of a declaration of a public health emergency and shall include provisions permitting consideration of the opinion of a person's personal physician as to whether the vaccination is medically appropriate or advisable for such person. Such rules and regulations shall be adopted pursuant to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," but shall be automatically referred by the Office of Legislative Counsel to the House of Representatives and Senate Committees on Judiciary.

(b) In the absence of an epidemic or immediate threat thereof, this Code section shall not apply to any person who objects in writing thereto on grounds that such immunization conflicts with his religious beliefs.



§ 31-12-3.1. Vaccination registry; reporting requirements, maintenance, and use

(a) The department, for purposes of establishing and maintaining a single repository of accurate, complete, and current vaccination records to be used in aiding, coordinating, and promoting effective and cost-efficient disease prevention and control efforts, shall establish and maintain a vaccination registry.

(b) Any person who administers a vaccine or vaccines licensed for use by the United States Food and Drug Administration to a person shall for each such vaccination provide to the department such data as are deemed by the department to be necessary and appropriate for purposes of the vaccination registry established pursuant to subsection (a) of this Code section, including, without limitation:

(1) The name of the person;

(2) The person's date and place of birth, including the name of the hospital where delivered, if applicable;

(3) The names and addresses of the person's parents or guardians if the person is 18 years of age or younger;

(4) The date of the vaccination and the specific type or types of vaccine or vaccines administered to the person on that date; and

(5) Complications or side effects resulting from a vaccination, if any.

Vaccination data reporting requirements, including without limitation the types of data required to be reported and the time and manner of reporting such data, shall begin after the registry has established linkages to vaccine providers and shall be established by the department in consultation with the United States Centers for Disease Control and Prevention, the Georgia chapter of the American Academy of Pediatrics, and the Georgia Academy of Family Physicians.

(c) The department shall utilize the registry to provide notices, whether by mail, telephone, personal contact, or other means, to persons and to parents or guardians regarding their children or wards who are due or overdue for a particular type of vaccination according to recommended vaccination schedules. The department shall consult with medical services providers to determine the most effective and efficient manner of using the registry to provide such notices.

(d) Vaccination records for any person included within the vaccination registry shall be maintained as part of the registry until the person's death.

(e) Individually identifiable vaccination information regarding a person may be provided to the department by, or released by the department to, a local health department, hospital, physician, or other provider of medical services to the person or to a school or child care facility in which the person is enrolled if the person is 18 years of age or younger without the consent of the person or the person's parents or guardians. All persons shall be enrolled unless a specific exemption is requested by the person or the person's parent or guardian if the person is 18 years of age or younger. A parent or guardian may obtain and upon request to the department shall be provided with all individually identifiable vaccination registry information regarding his or her child or ward. Except as provided otherwise by this Code section, individually identifiable vaccination registry information shall be treated as confidential and shall not be released to a third party without consent of the person or the person's parent or guardian if the person is 18 years of age or younger.

(f) Nothing in this Code section shall:

(1) Prohibit the department from providing or publishing registry information in aggregate form for scientific, educational, or public health purposes, provided that such information is published without releasing or identifying individual names contained in the registry;

(2) Prohibit the department or any medical services provider from notifying a person or the person's parent or guardian if the person is 18 years of age or younger of the person's vaccination status or of a vaccination that is due or overdue according to recommended vaccination schedules; or

(3) Diminish a parent's or guardian's responsibility for having a child vaccinated properly.

(g) Any person, including but not limited to practitioners of the healing arts, submitting or obtaining in good faith vaccination reports or data to or from the department in compliance with the provisions of this Code section and any rules or regulations promulgated pursuant to this Code section shall not be liable for any civil damages therefor.

(h) The department is authorized to accept any grants, gifts, awards, and funds from government, public, and private sources to supplement any appropriation made for the purpose of funding the provisions of this Code section.

(i) The department is authorized and directed to promulgate such rules and regulations as are necessary and appropriate to implement the provisions of this Code section.



§ 31-12-3.2. Meningococcal disease; vaccinations; disclosures

(a) Every public and nonpublic postsecondary educational institution shall provide to each newly admitted freshman or matriculated student residing in campus housing as defined by the postsecondary educational institution or to the student's parent or guardian if the student is a minor, the following information:

(1) Meningococcal disease is a serious disease that can lead to death within only a few hours of onset; one in ten cases is fatal; and one in seven survivors of the disease is left with a severe disability, such as the loss of a limb, developmental disability, paralysis, deafness, or seizures;

(2) Meningococcal disease is contagious but a largely preventable infection of the spinal cord fluid and the fluid that surrounds the brain;

(3) Scientific evidence suggests that college students living in dormitory facilities are at a moderately increased risk of contracting meningococcal disease; and

(4) Immunization against meningococcal disease will decrease the risk of the disease.

(b) In accordance with the recommendations of the Advisory Committee on Immunization Practices of the Centers for Disease Control and Prevention, newly admitted students who are 18 years of age or older residing in campus housing as defined by the postsecondary educational institution or residing in sorority or fraternity houses shall be required to sign a document provided by the postsecondary educational institution stating that he or she has received vaccination against meningococcal disease not more than five years prior to such admittance or reviewed the information provided as required by subsection (a) of this Code section. If a student is a minor, only a parent or guardian may sign such document.

(c) Nothing in this Code section shall be construed to require any postsecondary educational institution to provide or pay for vaccinations of students against meningococcal disease.

(d) Any postsecondary educational institution that has made a reasonable effort to comply with this Code section shall not be liable for damages or injuries sustained by a student by reason of such student's contracting meningococcal disease.



§ 31-12-4. Isolation and segregation of diseased persons; quarantine

The department and all county boards of health may, from time to time, require the isolation or segregation of persons with communicable diseases or conditions likely to endanger the health of others. The department may, in addition, require quarantine or surveillance of carriers of disease and persons exposed to, or suspected of being infected with, infectious disease until they are found to be free of the infectious agent or disease in question. The department shall promulgate appropriate rules and regulations for the implementation of the provisions of this Code section in the case of a declaration of a public health emergency. Such rules and regulations shall be adopted pursuant to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," but shall be automatically referred by the Office of Legislative Counsel to the House of Representatives and Senate Committees on Judiciary.



§ 31-12-4.1. Smallpox vaccination and treatment program

(a) The Georgia General Assembly makes the following findings: The attacks of September and October, 2001, on the United States have heightened concerns that terrorists may have access to the smallpox virus and may attempt to use it against the American public. In light of these concerns, and in order to secure public health and national security, the United States government has launched, and the State of Georgia has cooperated in, a smallpox vaccination and treatment program, with a recommendation for initial smallpox vaccinations for certain hospitals, health care workers, and emergency response workers. However, due to the virulent nature of smallpox and its vaccine, participation by hospitals and health care workers in such a program potentially increases their exposure to liability that, without sufficient legal protections, may significantly discourage their participation in the program. The federal government has determined, and the General Assembly agrees, that liability protection for those hospitals and health care workers who participate in such programs are integral to ensuring its maximum success. Accordingly, to achieve a potent and widespread smallpox vaccination and treatment program and maintain an effective defense against possible terrorist attacks, it is critical that hospitals and health care workers participating in such program be protected from potential legal liability absent their gross negligence or willful or wanton misconduct. The General Assembly therefore concludes that certain steps must be taken to encourage participation in the smallpox vaccination and treatment program in order to reserve to Georgia citizens continued access to smallpox vaccination and treatment services in the event of a terrorist attack.

(b) Without waiving or affecting and cumulative of any existing immunity from any source, unless it is established that injuries or death were caused by gross negligence or willful or wanton misconduct:

(1) No licensed hospital which participates in a smallpox vaccination and treatment program authorized by the United States Secretary of Health and Human Services or the United States Public Health Service of the State of Georgia or employees, agents, or health care workers of such hospital; and

(2) No licensed health care provider, health care worker, or other person who participates in such smallpox vaccination and treatment program, whether or not such provider, workers, or person is an agent or employee of said hospital

shall be liable for damages or injuries alleged to have been sustained by any individual by reason of such individual's receipt of a smallpox vaccination or treatment, such individual's exposure to smallpox or its related infections, or any act or omission committed by said hospital, employee, agent, health care provider, health care worker, or other person as a result of such individual's receipt of services from or related to such smallpox vaccination and treatment program.

(c) This Code section shall apply only to causes of action arising on or after June 2, 2003.



§ 31-12-5. State-wide network for medical genetics services

(a) The department and appropriate medical centers shall cooperate in the development of a state-wide network for medical genetics.

(b) The network shall be available state-wide and will be responsible for training of personnel in genetics, research in inborn errors of metabolism, and quality control of laboratory services for genetics. This system shall also provide counseling regarding genetically caused disorders.



§ 31-12-6. System for prevention of serious illness, severe physical or developmental disability, and death resulting from inherited metabolic and genetic disorders

(a) The department shall promulgate rules and regulations creating a system for the prevention of serious illness, severe physical or developmental disability, and death caused by genetic conditions, such as phenylketonuria, galactosemia, homocystinuria, maple syrup urine disease, hypothyroidism, congenital adrenal hyperplasia, and such other inherited metabolic and genetic disorders as may be identified in the future to result in serious illness, severe physical or developmental disability, and death if undiagnosed and untreated. The system shall have five components: screening newborns for the disorders; retrieving potentially affected screenees back into the health care system; accomplishing specific diagnoses; initiating and continuing therapy; and assessing the program.

(b) The entire process for screening, retrieval, and diagnosis must occur within time frames established by the department pursuant to rules and regulations, and the system shall be structured to meet this critical need.

(c) The department shall be responsible for the screening of all newborns for the disorders enumerated and in a manner determined by the department pursuant to rules and regulations and shall be responsible for assessment of the program.

(d) The department shall, to the extent state or federal funds are available for such purposes, including but not limited to funds provided under Title V of the Social Security Act, the Maternal and Child Health Services Block Grant, provide for retrieving potentially affected screenees back into the health care system; accomplishing specific diagnoses; initiating and continuing therapy; and assessing the program.

(e) The department shall utilize appropriate existing resources whenever possible and shall cause the coordination and cooperation of agencies and organizations having resources necessary for the creation of an effective system.

(f) The department shall be authorized to establish and periodically adjust, by rule and regulation, fees associated with the screening, retrieval, and diagnosis conducted pursuant to this Code section to help defray or meet the costs incurred by the department. In no event shall the fees exceed such costs, both direct and indirect, in providing such screenings and related services, provided that no services shall be denied on the basis of inability to pay. All fees paid thereunder shall be paid into the general fund of the State of Georgia.

(g) The department shall allow any laboratory licensed in Georgia and authorized to perform screening testing of newborn infants in any state using normal pediatric reference ranges to conduct the analysis required pursuant to this Code section. The testing performed by such laboratory must include testing for newborn diseases as required by law or regulation and shall provide test results and reports consistent with law and with policies, procedures, and regulations of the department.

(h) No later than January 1, 2007, the Georgia Department of Audits and Accounts shall conduct an assessment evaluating the efficiency and effectiveness of the newborn screenings conducted by the Georgia Public Health Laboratory pursuant to this Code section. If it is determined that private laboratories can provide testing at a lower cost than the Georgia Public Health Laboratory, the department shall issue a request for proposals to qualified vendors including any private laboratory licensed in Georgia as established in subsection (g) of this Code section. The Georgia Public Health Laboratory shall be eligible to respond to such request for proposals.

(i) The requirements of this Code section with regard to screening, retrieval, and diagnosis shall not apply to any infant whose parents object in writing thereto on the grounds that such tests and treatment conflict with their religious tenets and practices.



§ 31-12-7. Rules and regulations regarding tests for sickle cell anemia, sickle cell trait, and other metabolic and genetic disorders; counseling; fees

(a) In coordination and association with the system established by the department for the screening, retrieval, and diagnosis of certain metabolic and genetic disorders pursuant to Code Section 31-12-6, the department, or its successor agency or department, shall adopt and promulgate appropriate rules and regulations governing tests for sickle cell anemia, sickle cell trait, and other metabolic and genetic disorders as enumerated by the department pursuant to rules and regulations so that as nearly as possible all newborn infants who are susceptible or likely to have sickle cell anemia, sickle cell trait, or other metabolic and genetic disorders shall receive a test for sickle cell anemia, sickle cell trait, or other metabolic and genetic disorders or all of such conditions as soon after birth as successful testing and treatment therefor may be initiated; provided, however, that this Code section shall not apply to any infant whose parents object thereto on the grounds that such tests and treatment conflict with their religious tenets and practices.

(b) If any such child is found to have sickle cell anemia or sickle cell trait, it shall be the duty of the examining physician or the department to inform the parents of such child that the child is so afflicted and, if such child has sickle cell anemia or sickle cell trait, that counseling regarding the nature of the disease, its effects, and its treatment is available without cost from the department and the county board of health or county department of health.

(c) It shall be the duty of the department and each county board of health and county department of health, or their successor agencies or departments, to furnish counseling and advice to any persons requesting such counseling regarding sickle cell anemia or sickle cell trait, its characteristics, symptoms, traits, effects, and treatment. Such counseling shall be furnished without cost to the person requesting it.

(d) The department shall be authorized to establish and periodically adjust, by rule and regulation, fees associated with the screening, retrieval, and diagnosis conducted pursuant to this Code section to help defray or meet the costs incurred by the department; provided, however, that in no event shall the total fees associated with such screening, retrieval, and diagnosis exceed $40.00 for the calendar year beginning January 1, 2007. In no event shall the fees exceed such costs, both direct and indirect, in providing such screenings and related services, provided that no services shall be denied on the basis of inability to pay. All fees paid thereunder shall be paid into the general fund of the State of Georgia.



§ 31-12-8. Occupational health and safety

For the purpose of safeguarding the health of employees and the general public, the department and the county boards of health are empowered to conduct studies and research pertaining to the operation and maintenance of industrial, commercial, business, or other facilities where people congregate or work. The department may issue such orders and directives in any particular instance as shall be necessary to abate or minimize any practice or any operation or condition that constitutes or may be reasonably deemed to constitute a hazard to the health and safety of the employees or the general public. Administrative hearings and reviews and enforcement of such orders and directives shall be governed by Article 1 of Chapter 5 of this title.



§ 31-12-9. Importation, sale, and breeding of animals and birds to be kept as pets

In addition to its other powers in the control of preventable diseases, the department may by rule, regulation, and order provide for the licensing, registration, supervision, and investigation of all firms or persons importing, purchasing, breeding, or selling any birds or animals as pets, or any birds or animals which are customarily kept as pets, and may require all such firms or persons to comply with reporting and record-keeping requirements and marking, banding, or other identification requirements. The department is further empowered to prescribe rules and regulations governing the shipment, transportation, or carriage of such birds or animals and require such other control measures deemed necessary to prevent infectious matter present in birds, arthropods, and animals from being conveyed to persons unless the responsibility of such control is by law delegated to some other agency.



§ 31-12-10. Right of entry to facility

In carrying out the provisions of this chapter, it shall be the duty of the person in charge of any industrial, commercial, business, or other facility where people work, live, or congregate, upon reasonable notice and at reasonable times, to grant entry to duly authorized agents of the department and of any county board of health.



§ 31-12-11. Abating operation of bathhouses

(a) As used in this Code section, the term:

(1) "Bathhouse" means a place of public accommodation having facilities including all or some of the following: baths, whirlpools, saunas, massage areas or rooms, and semiprivate or private areas or rooms; and where entry to such place of public accommodation is contingent upon the payment of money on an hourly, daily, weekly, monthly, annual, or club basis; and where the owners or managers or employees of such place of public accommodation knowingly grant or permit the use of such place for illegal sexual activity.

(2) "Illegal sexual activity" means any illegal sexual act involving the sex organs of a person and the mouth, anus, or sex organs of another person.

(b) The operation of bathhouses in this state is declared to be harmful to the public health, safety, and welfare of the citizens of this state.

(c) The department and the county boards of health are empowered to maintain actions for injunction pursuant to Code Section 31-5-9 to abate the operation of any bathhouse in this state as a public nuisance.

(d) The commissioner or the commissioner's designee or the director of any county board of health is authorized to obtain, pursuant to Article 2 of Chapter 5 of this title, inspection warrants for the search or inspection of any property which is a bathhouse.

(e) Any person, firm, corporation, or other business entity which owns, operates, or is a manager for or employee of a bathhouse shall be guilty of a misdemeanor.

(f) Nothing in this Code section shall be construed so as to repeal Code Section 16-6-10, relating to keeping a place of prostitution.



§ 31-12-12. Restrictions on sale or dispensing of contact lenses and spectacles; definitions; responsibilities relating to prescriptions; criminal violation; enforcement

(a) As used in this Code section, the term:

(1) "Contact lens" means any lens placed directly on the surface of the eye, regardless of whether or not it is intended to correct a visual defect. Contact lens includes, but is not limited to, any cosmetic, therapeutic, or corrective lens.

(2) "Dispense" means the act of furnishing spectacles or contact lenses to an individual.

(3) "Eye examination" means an in-person assessment, which includes telemedicine at a physician's office or optometrist's office or in a hospital setting or hospital health system setting in accordance with the applicable standard of care, of the ocular health and visual status of an individual that does not consist of solely objective refractive data or information generated by an automated testing device, including an autorefractor or kiosk, in order to establish a medical diagnosis or for the establishment of refractive error.

(4) "Kiosk" means automatic equipment or application designed to be used on a telephone, a computer, or an Internet based device that can be used either in person or remotely to conduct an eye examination.

(5) "Over-the-counter spectacles" means eyeglasses or lenses in a frame for the correction of vision that may be sold by any person, firm, or corporation at retail without a prescription; these spectacles shall not exceed +3.25 diopters.

(6) "Prescription" means an optometrist's or ophthalmologist's handwritten or electronic order based on an eye examination that corrects refractive error.

(7) "Spectacles" means an optical instrument or device worn or used by an individual that has one or more lenses designed to correct or enhance vision addressing the visual needs of the individual wearer, commonly known as glasses or eyeglasses, including spectacles that may be adjusted by the wearer to achieve different types of visual correction or enhancement. Spectacles does not include an optical instrument or device that is not intended to correct or enhance vision or that is sold without consideration of the visual status of the individual who will use the optical instrument or device. Spectacles does not include over-the-counter spectacles.

(b) (1) (A) No person in this state shall sell, dispense, or serve as a conduit for the sale or dispensing of contact lenses or spectacles to the ultimate user of such contact lenses or spectacles except persons licensed and regulated by Chapter 29, 30, or 34 of Title 43.

(B) No person in this state shall write a prescription for contact lenses or spectacles except persons licensed and regulated by Chapter 30 or 34 of Title 43.

(C) No person in this state shall write a prescription for contact lenses or spectacles unless an eye examination is performed. The prescription shall take into consideration any medical findings and any refractive error discovered during the eye examination.

(2) Any person who violates a subparagraph of paragraph (1) of this subsection one or two times shall upon conviction be guilty of a misdemeanor and punished by imprisonment for up to one year or by a fine not to exceed $1,000.00 or by both such fine and imprisonment. Any person who violates a subparagraph of paragraph (1) of this subsection three or more times shall upon conviction be guilty of a felony and punished by imprisonment for one to five years or by a fine not to exceed $10,000.00 or by both such fine and imprisonment.

(c) All contact lenses used in the determination of a contact lens prescription are considered to be diagnostic lenses. After the diagnostic period and the contact lenses have been adequately fitted and the patient released from immediate follow-up care by persons licensed and regulated by Chapter 29, 30, or 34 of Title 43, the prescribing optometrist or ophthalmologist shall, upon the request of the patient, at no cost, provide a prescription in writing for replacement contact lenses. A person shall not dispense or adapt contact lenses or spectacles without first receiving authorization to do so by a written prescription, except when authorized orally to do so by a person licensed and regulated by Chapter 30 or 34 of Title 43.

(d) Patients who comply with such fitting and follow-up requirements as may be established by the prescribing optometrist or ophthalmologist may obtain replacement contact lenses until the expiration date listed on the prescription from a person who may lawfully dispense contact lenses under subsection (b) of this Code section.

(e) A prescriber may refuse to give the patient a copy of the patient's prescription until the patient has paid for all services rendered in connection with the prescription.

(f) No replacement contact lenses may be sold or dispensed except pursuant to a prescription which:

(1) Conforms to state and federal regulations governing such forms and includes the name, address, and state licensure number of a prescribing practitioner;

(2) Explicitly states an expiration date of not more than 12 months from the date of the last prescribing contact lens examination, unless a medical or refractive problem affecting vision requires an earlier expiration date;

(3) Explicitly states the number of refills;

(4) Explicitly states that it is for contact lenses and indicates the lens brand name and type, including all specifications necessary for the ordering or fabrication of lenses; and

(5) Is kept on file by the person selling or dispensing the replacement contact lenses for at least 24 months after the prescription is filled.

(g) Anyone who fills a prescription bears the full responsibility of the accuracy of the contact lenses or spectacles provided under the prescription. At no time, without the direction of a prescriber, shall any changes or substitutions be made in the brand or type of lenses the prescription calls for with the exceptions of tint change if requested by the patient. However, if a prescription specifies "only" a specific color or tinted lens, those instructions shall be observed.

(h) All sales of and prescriptions for contact lenses in this state shall conform to the federal Fairness to Contact Lens Consumers Act, P.L. 108-164, 15 U.S.C.A. Section 7601, et seq. The provisions of this Code section shall be construed in aid of and in conformity with said federal act.

(i) Civil proceedings to enforce the provisions of this Code section may be brought by any board created under Chapter 29, 30, or 34 of Title 43 or by any other interested person through injunction or other appropriate remedy.



§ 31-12-13. Definitions concerning bloodborne pathogens; standards; funds for research and development

(a) For purposes of this Code section, the term:

(1) "Bloodborne pathogens" means pathogenic microorganisms that are present in human blood and can cause disease in humans. These pathogens include, but are not limited to, hepatitis B virus (HBV), hepatitis C virus (HCV), and human immunodeficiency virus (HIV).

(2) "Engineered sharps injury protection" means either:

(A) A physical attribute built into or used with a needle device used for withdrawing body fluids, accessing a vein or artery, or administering medications or other fluids, which effectively reduces the risk of an exposure incident by a mechanism such as barrier creation, blunting, encapsulation, withdrawal, retraction, destruction, or other effective mechanisms; or

(B) A physical attribute built into or used with any other type of needle device or into a nonneedle sharp, which effectively reduces the risk of an exposure incident.

(3) "Exposure incident" means any sharps injury which may reasonably have exposed the person so injured to another person's blood or other material potentially containing bloodborne pathogens.

(4) "Front-line health care workers" means workers from a variety of occupational classifications and departments, including, but not limited to, registered professional nurses, nurse aids, medical technicians, phlebotomists, and physicians.

(5) "Needleless system" means a device that does not utilize needles for:

(A) The withdrawal of body fluids after initial venous or arterial access is established;

(B) The administration of medication or fluids; or

(C) Any other procedure involving the potential for an exposure incident.

(6) "Public employee" means an employee of a county board of health established in accordance with Chapter 3 of this title or an employee of the state or an agency or authority of the state employed in a public health care facility or other facility providing health care related services, currently not subject to the jurisdiction of the federal Occupational Safety and Health Administration.

(7) "Public employer" means each employer having any public employee with occupational exposure to blood or other material potentially containing bloodborne pathogens.

(8) "Sharp" means any object used or encountered in a health care setting that can be reasonably anticipated to penetrate the skin or any other part of the body and to result in an exposure incident, including, but not limited to, needle devices, scalpels, lancets, broken glass, and broken capillary tubes, but does not include prefilled syringes or other drugs or biologics prepackaged with an administration system requiring federal Food and Drug Administration approval for changes to packaging, labeling, or product.

(9) "Sharps injury" means any injury caused by a sharp, including, but not limited to, cuts, abrasions, or needlesticks.

(10) "Sharps injury log" means a written or electronic record satisfying the requirements of paragraph (2) of subsection (c) of this Code section.

(b) The department shall, no later than January 1, 2001, adopt a bloodborne pathogen standard governing occupational exposure of public employees to blood and other potentially infectious materials. The standard shall be at least as prescriptive as the standard promulgated by the federal Occupational Safety and Health Administration and shall include, but not be limited to, the following:

(1) A requirement that the most effective available needleless systems and sharps with engineered sharps injury protection be included as engineering and work practice controls in all facilities employing public employees except in cases where:

(A) None are available in the marketplace; or

(B) An evaluation committee, established by the employer, at least half the members of which are front-line health care workers, determines by means of objective product evaluation criteria that use of such devices will jeopardize patient or employee safety with regard to a specific medical procedure;

(2) A requirement that each public employer develop and implement an effective written exposure control plan that includes, but is not limited to, procedures for:

(A) Identifying and selecting needleless systems and sharps with engineered sharps injury protection through the evaluation committee described in subparagraph (B) of paragraph (1) of this subsection; and

(B) Updating the written exposure control plan when necessary to reflect progress in implementing needleless systems and sharps with engineered sharps injury protection as determined by the evaluation committee described in subparagraph (B) of paragraph (1) of this subsection, but in no event less than once every year;

(3) A requirement that information concerning exposure incidents be recorded in a sharps injury log, including, but not limited to:

(A) Date and time of the exposure incident;

(B) Type and brand of sharp involved in the exposure incident; and

(C) Description of the exposure incident which shall include:

(i) Job classification of the exposed employee;

(ii) Department or work area where the exposure incident occurred;

(iii) The procedure that the exposed employee was performing at the time of the incident;

(iv) How the incident occurred;

(v) The body part involved in the exposure incident;

(vi) If the sharp had engineered sharps injury protection, whether the protective mechanism was activated, and whether the injury occurred before the protective mechanism was activated, during activation of the mechanism, or after activation of the mechanism, if applicable;

(vii) If the sharp had no engineered sharps injury protection, the injured employee's opinion as to whether and how such a mechanism could have prevented the injury, as well as the basis for the opinion; and

(viii) The employee's opinion about whether any other engineering, administrative, or work practice control could have prevented the injury, as well as the basis for the opinion;

(4) Ensuring that all front-line health care workers are trained on the use of all engineering controls before they are introduced into the clinical setting; and

(5) Establishing an evaluation committee, at least half the members of which are front-line health care workers, to advise the employer on the implementation of the requirements of this Code section. Members of the committee shall be trained in the proper method of utilizing product evaluation criteria prior to the commencement of any product evaluation.

(c) The department shall consider additional enactments as part of the bloodborne pathogen standard to prevent sharps injuries or bloodborne pathogen exposure incidents including, but not limited to, training and educational requirements, measures to increase vaccinations, strategic placement of sharps containers as close to the work area as practical, and increased use of personal protective equipment.

(d) The department shall compile and maintain a list of existing needleless systems and sharps with engineered sharps injury protection, which shall be available to assist public employers in complying with the requirements of the bloodborne pathogen standard adopted pursuant to this Code section. The list may be developed from existing sources of information, including, but not limited to, the federal Food and Drug Administration, the federal Centers for Disease Control and Prevention, the National Institute of Occupational Safety and Health, and the United States Department of Veterans Affairs.

(e) A fund is established within the department into which moneys may be appropriated to provide for research and development, as well as product evaluations, of needleless systems and sharps with engineered sharps injury protection.



§ 31-12-14. Cancer research program fund; contributions; accounting

(a) The General Assembly finds that it is in the best interest of the state to provide for cancer research programs. In addition to and as a supplement to traditional financing mechanisms for such programs, it is the policy of this state to enable and encourage citizens voluntarily to support such programs.

(b) To support programs for cancer research, the department may, without limitation, promote and solicit voluntary contributions through the individual income tax return contribution mechanism established in subsection (e) of this Code section or through any fund raising or other promotional techniques deemed appropriate by the department.

(c) There is established a special fund to be known as the "Cancer Research Program Fund." This fund shall consist of all moneys contributed under subsection (b) of this Code section, all moneys transferred to the department under subsection (e) of this Code section, and any other moneys contributed to this fund. All balances in the fund shall be deposited in an interest-bearing account identifying the fund and shall be carried forward each year so that no part thereof may be deposited in the general treasury. The fund shall be administered and the moneys held in the fund shall be expended by the department through contracts for cancer research conducted in Georgia.

(d) Contributions to the fund shall be deemed supplemental to and shall in no way supplant funding that would otherwise be appropriated for these purposes. Contributions shall only be used for research and for administrative costs authorized in paragraph (2) of subsection (e) of this Code section and shall not be used for personnel or administrative positions. The department shall prepare, by February 1 of each year, an accounting of the moneys received and expended from the fund and a review and evaluation of all expended moneys of the fund. The report shall be made available to the Governor, the Lieutenant Governor, the Speaker of the House of Representatives, the members of the Board of Public Health, and, upon request, to members of the public.

(e) (1) Unless an earlier date is deemed feasible and is established by the Governor, each Georgia individual income tax return form for taxable years beginning on or after January 1, 2000, shall contain appropriate language, to be determined by the state revenue commissioner, offering the taxpayer the opportunity to contribute to the Cancer Research Program Fund established in subsection (c) of this Code section by either donating all or any part of any tax refund due, by authorizing a reduction in the refund check otherwise payable, or by contributing any amount over and above any amount of tax owed by adding that amount to the taxpayer's payment. The instructions accompanying the individual income tax return form shall contain a description of the purposes for which this fund was established and the intended use of moneys received from the contributions. Each taxpayer required to file a state individual income tax return who desires to contribute to such fund may designate such contribution as provided in this Code section on the appropriate individual income tax return form.

(2) The Department of Revenue shall determine annually the total amount so contributed, shall withhold therefrom a reasonable amount for administering this voluntary contribution program, and shall transmit the balance to the department for deposit in the fund established in subsection (c) of this Code section; provided, however, that the amount retained for administrative costs, including implementation costs, shall not exceed $50,000.00 per year. If, in any tax year, the administrative costs of the Department of Revenue for collecting contributions pursuant to this Code section exceed the sum of such contributions, the administrative costs which the Department of Revenue is authorized to withhold from such contributions shall not exceed the sum of such contributions.






Chapter 12A - Smokefree Air

§ 31-12A-1. Short title

This chapter shall be known and may be cited as the "Georgia Smokefree Air Act of 2005."



§ 31-12A-2. Definitions

As used in this chapter, the term:

(1) "Bar" means an establishment that is devoted to the serving of alcoholic beverages for consumption by guests on the premises and in which the serving of food is only incidental to the consumption of those beverages, including, but not limited to, taverns, nightclubs, cocktail lounges, and cabarets.

(2) "Business" means any corporation, sole proprietorship, partnership, limited partnership, limited liability corporation, limited liability partnership, professional corporation, enterprise, franchise, association, trust, joint venture, or other entity, whether for profit or nonprofit.

(3) "Employee" means an individual who is employed by a business in consideration for direct or indirect monetary wages or profit.

(4) "Employer" means an individual or a business that employs one or more individuals.

(5) "Enclosed area" means all space between a floor and ceiling that is enclosed on all sides by solid walls or windows, exclusive of doorways, which extend from the floor to the ceiling.

(6) "Health care facility" means an office or institution providing care or treatment of diseases, whether physical, mental, or emotional, or other medical, physiological, or psychological conditions, including, but not limited to, hospitals, rehabilitation hospitals or other clinics, including weight control clinics, homes for the chronically ill, laboratories, and offices of surgeons, chiropractors, physical therapists, physicians, dentists, and all specialists within these professions. This definition shall include all waiting rooms, hallways, private rooms, semiprivate rooms, and wards within health care facilities. This definition shall not include long-term care facilities as defined in paragraph (3) of Code Section 31-8-81.

(7) "Infiltrate" means to permeate an enclosed area by passing through its walls, ceilings, floors, windows, or ventilation systems to the extent that an individual can smell secondhand smoke.

(8) "Local governing authority" means a county or municipal corporation of the state.

(9) "Place of employment" means an enclosed area under the control of a public or private employer that employees utilize during the course of employment, including, but not limited to, work areas, employee lounges, restrooms, conference rooms, meeting rooms, classrooms, employee cafeterias, and hallways. A private residence is not a place of employment unless it is used as a licensed child care, adult day-care, or health care facility. This term shall not include vehicles used in the course of employment.

(10) "Public place" means an enclosed area to which the public is invited or in which the public is permitted, including, but not limited to, banks, bars, educational facilities, health care facilities, laundromats, public transportation facilities, reception areas, restaurants, retail food production and marketing establishments, retail service establishments, retail stores, shopping malls, sports arenas, theaters, and waiting rooms. A private residence is not a public place unless it is used as a licensed child care, adult day-care, or health care facility.

(11) "Restaurant" means an eating establishment, including, but not limited to, coffee shops, cafeterias, sandwich stands, and private and public school cafeterias, which gives or offers for sale food to the public, guests, or employees, as well as kitchens and catering facilities in which food is prepared on the premises for serving elsewhere. The term shall include a bar area within any restaurant.

(12) "Retail tobacco store" means a retail store utilized primarily for the sale of tobacco products and accessories and in which the sale of other products is merely incidental.

(13) "Secondhand smoke" means smoke emitted from lighted, smoldering, or burning tobacco when the person smoking is not inhaling, smoke emitted at the mouthpiece during puff drawing, and smoke exhaled by the person smoking.

(14) "Service line" means an indoor line in which one or more persons are waiting for or receiving service of any kind, whether or not the service involves the exchange of money.

(15) "Shopping mall" means an enclosed public walkway or hall area that serves to connect retail or professional establishments.

(16) "Smoking" means inhaling, exhaling, burning, or carrying any lighted tobacco product including cigarettes, cigars, and pipe tobacco.

(17) "Smoking area" means a separately designated enclosed room which need not be entered by an employee in order to conduct business that is designated as a smoking area and, when so designated as a smoking area, shall not be construed as to deprive employees of a nonsmoking lounge, waiting area, or break room.

(18) "Sports arena" means enclosed stadiums and enclosed sports pavilions, gymnasiums, health spas, boxing arenas, swimming pools, roller and ice rinks, bowling alleys, and other similar places where members of the general public assemble to engage in physical exercise, participate in athletic competition, or witness sports or other events.



§ 31-12A-3. Smoking prohibited in state and local government buildings

Smoking shall be prohibited in all enclosed facilities of, including buildings owned, leased, or operated by, the State of Georgia, its agencies and authorities, and any political subdivision of the state, municipal corporation, or local board or authority created by general, local, or special Act of the General Assembly or by ordinance or resolution of the governing body of a county or municipal corporation individually or jointly with other political subdivisions or municipalities of the state.



§ 31-12A-4. Smoking prohibited in enclosed public places

Except as otherwise specifically authorized in Code Section 31-12A-6, smoking shall be prohibited in all enclosed public places in this state.



§ 31-12A-5. Smoking prohibited in enclosed areas within places of employment; required communications

(a) Except as otherwise specifically provided in Code Section 31-12A-6, smoking shall be prohibited in all enclosed areas within places of employment, including, but not limited to, common work areas, auditoriums, classrooms, conference and meeting rooms, private offices, elevators, hallways, medical facilities, cafeterias, employee lounges, stairs, restrooms, and all other enclosed facilities.

(b) Such prohibition on smoking shall be communicated to all current employees by July 1, 2005, and to each prospective employee upon their application for employment.



§ 31-12A-6. Exemptions

(a) Notwithstanding any other provision of this chapter, the following areas shall be exempt from the provisions of Code Sections 31-12A-4 and 31-12A-5:

(1) Private residences, except when used as a licensed child care, adult day-care, or health care facility;

(2) Hotel and motel rooms that are rented to guests and are designated as smoking rooms; provided, however, that not more than 20 percent of rooms rented to guests in a hotel or motel may be so designated;

(3) Retail tobacco stores, provided that secondhand smoke from such stores does not infiltrate into areas where smoking is prohibited under the provisions of this chapter;

(4) Long-term care facilities as defined in paragraph (3) of Code Section 31-8-81;

(5) Outdoor areas of places of employment;

(6) Smoking areas in international airports, as designated by the airport operator;

(7) All workplaces of any manufacturer, importer, or wholesaler of tobacco products, of any tobacco leaf dealer or processor, all tobacco storage facilities, and any other entity set forth in Code Section 10-13A-2;

(8) Private and semiprivate rooms in health care facilities licensed under this title that are occupied by one or more persons, all of whom have written authorization by their treating physician to smoke;

(9) Bars and restaurants, as follows:

(A) All bars and restaurants to which access is denied to any person under the age of 18 and that do not employ any individual under the age of 18; or

(B) Private rooms in restaurants and bars if such rooms are enclosed and have an air handling system independent from the main air handling system that serves all other areas of the building and all air within the private room is exhausted directly to the outside by an exhaust fan of sufficient size;

(10) Convention facility meeting rooms and public and private assembly rooms contained within a convention facility not wholly or partially owned, leased, or operated by the State of Georgia, its agencies and authorities, or any political subdivision of the state, municipal corporation, or local board or authority created by general, local, or special Act of the General Assembly while these places are being used for private functions and where individuals under the age of 18 are prohibited from attending or working as an employee during the function;

(11) Smoking areas designated by an employer which shall meet the following requirements:

(A) The smoking area shall be located in a nonwork area where no employee, as part of his or her work responsibilities, shall be required to enter, except such work responsibilities shall not include custodial or maintenance work carried out in the smoking area when it is unoccupied;

(B) Air handling systems from the smoking area shall be independent from the main air handling system that serves all other areas of the building and all air within the smoking area shall be exhausted directly to the outside by an exhaust fan of sufficient size and capacity for the smoking area and no air from the smoking area shall be recirculated through or infiltrate other parts of the building; and

(C) The smoking area shall be for the use of employees only.

The exemption provided for in this paragraph shall not apply to restaurants and bars;

(12) Common work areas, conference and meeting rooms, and private offices in private places of employment, other than medical facilities, that are open to the general public by appointment only; except that smoking shall be prohibited in any public reception area of such place of employment; and

(13) Private clubs, military officer clubs, and noncommissioned officer clubs.

(b) In order to qualify for exempt status under subsection (a) of this Code section, any area described in subsection (a) of this Code section, except for areas described in paragraph (1) of subsection (a) of this Code section, shall post conspicuously at every entrance a sign indicating that smoking is permitted.



§ 31-12A-7. Smoking prohibited in designated nonsmoking places

Notwithstanding any other provision of this chapter, an owner, operator, manager, or other person in control of an establishment, facility, or outdoor area may declare that entire establishment, facility, or outdoor area as a nonsmoking place. Smoking shall be prohibited in any place in which a sign conforming to the requirements of subsection (a) of Code Section 31-12A-8 is posted.



§ 31-12A-8. "No Smoking" signs; ashtrays prohibited in nonsmoking areas

(a) "No Smoking" signs or the international "No Smoking" symbol consisting of a pictorial representation of a burning cigarette enclosed in a red circle with a red bar across it may be clearly and conspicuously posted by the owner, operator, manager, or other person in control in every public place and place of employment where smoking is prohibited by this chapter.

(b) All ashtrays shall be removed from any area where smoking is prohibited by this chapter by the owner, operator, manager, or other person in control of the area, unless such ashtray is permanently affixed to an existing structure.



§ 31-12A-9. Public education program

The Department of Public Health and the agency designated by each local governing authority in this state may engage in a continuing program to explain and clarify the purposes and requirements of this chapter to citizens affected by it and to guide owners, operators, and managers in their compliance with it. The program may include print or electronic publication of a brochure for affected businesses and individuals explaining the provisions of this chapter.



§ 31-12A-10. Enforcement by the Department of Public Health and county boards of health

The Department of Public Health and the county boards of health and their duly authorized agents are authorized and empowered to enforce compliance with this chapter and the rules and regulations adopted and promulgated under this chapter and, in connection therewith, to enter upon and inspect the premises of any establishment or business at any reasonable time and in a reasonable manner, as provided in Article 2 of Chapter 5 of this title.



§ 31-12A-11. Local operating procedures

The county boards of health may annually request other governmental and educational agencies having facilities within the area of the local government to establish local operating procedures in cooperation and compliance with this chapter.



§ 31-12A-12. Other laws, rules, regulations, and ordinances not prohibited

This chapter shall be cumulative to and shall not prohibit the enactment of any other general or local laws, rules, and regulations of state or local governing authorities or local ordinances prohibiting smoking which are more restrictive than this chapter or are not in direct conflict with this chapter.



§ 31-12A-13. Construction

(a) This chapter shall not be construed to permit smoking where it is otherwise restricted by other applicable laws.

(b) Nothing in this chapter shall be construed as to repeal the provisions of Code Section 16-12-2.

(c) This chapter shall be liberally construed so as to further its purposes.






Chapter 13 - Radiation Control

§ 31-13-1. Short title

This chapter shall be known and may be cited as the "Georgia Radiation Control Act."



§ 31-13-2. Declaration of policy

It is the policy of this state, in furtherance of its responsibility to protect the environment and the public health and safety of its citizens and, to the extent authorized under Article VI, Section 2 of the Constitution of the United States:

(1) To institute and maintain programs to allow development and utilization of sources of radiation for purposes that are consistent with the protection of the environment and the health and safety of the public; and

(2) To prevent any associated harmful effects of radiation upon the environment or the health and safety of the public through the institution and maintenance of regulatory programs for radiation sources, providing for:

(A) Compatibility with the standards and regulatory programs of the federal government for by-product, source, and special nuclear materials;

(B) An effective system of regulations within the state consistent with this chapter and with any environmental laws, rules, regulations, standards, or limitations; and

(C) A system consonant insofar as possible with those of other states.



§ 31-13-3. Definitions

As used in this chapter, the term:

(1) "Accelerator produced radioactive material" means any material made radioactive by a particle accelerator.

(1.1) "By-product material" means any radioactive material, except special nuclear material, yielded in or made radioactive by exposure to the radiation incident to the process of producing or utilizing special nuclear material.

(1.2) "Department" means the Department of Community Health.

(2) "Director" means the director of the Environmental Protection Division of the Department of Natural Resources.

(3) "General license" means a license effective pursuant to applicable rules and regulations promulgated by the Department of Community Health or the Department of Natural Resources, without the filing of an application, to transfer, acquire, own, possess, or use quantities of by-product, source, or special nuclear materials, or other radioactive material occurring naturally or produced artificially or devices, radiation generating equipment, or equipment utilizing such materials.

(4) "Ionizing radiation" means gamma rays and X-rays, alpha and beta particles, high-speed electrons, protons, neutrons, and other nuclear particles; but not sound or radio waves or visible, infrared, or ultraviolet light.

(4.1) "Naturally occurring radioactive material" means radioactive material occurring naturally in the environment.

(4.2) "Nonionizing radiation" means:

(A) Any electromagnetic radiation other than ionizing electromagnetic radiation; or

(B) Any sonic, ultrasonic, or infrasonic wave.

(5) "Permissible radiation exposure" means the maximum amount of radiation to which an individual may be exposed, as established in applicable standards adopted by the Department of Community Health or the Department of Natural Resources.

(6) "Person" means any individual, corporation, partnership, association, trust, estate, public or private institution, agency or political subdivision of this state, or any other state or political subdivision or agency thereof.

(7) "Radiation" means gamma rays and X-rays, alpha and beta particles, high-speed electrons, protons, neutrons, and other nuclear particles, and electromagnetic radiation consisting of associated and interacting electric and magnetic waves with frequencies between 1x109 hertz and 1x1024 hertz and wavelengths between 3x10-1 meters and 3x10-16 meters.

(8) "Radiation generating equipment" means any manufactured product or device, or component part of such a product or device, or any machine or system which during operation can generate or emit radiation, except those which emit radiation only from radioactive material.

(9) "Radioactive material" means any solid, liquid, or gas for any use that emits ionizing radiation spontaneously. It includes accelerator produced, by-product, naturally occurring, source, and special nuclear material.

(9.1) "Registration" means registration with either the Department of Community Health or the Department of Natural Resources in accordance with applicable rules and regulations adopted pursuant to this chapter.

(10) "Source material" means (A) uranium, thorium, and any other material which the Department of Natural Resources declares to be source material after the Nuclear Regulatory Commission, or any successor thereto, has determined the material to be such; or (B) ores containing one or more of the foregoing materials, in such concentration as the Department of Natural Resources declares to be source material after the Nuclear Regulatory Commission, or any successor thereto, has determined the material in such concentration to be source material.

(11) "Special nuclear material" means (A) plutonium, uranium 233, uranium enriched in the isotope 233 or in the isotope 235, and any other material which the Department of Natural Resources declares to be special nuclear material after the Nuclear Regulatory Commission, or any successor thereto, has determined the material to be such, but does not include source material; or (B) any material artificially enriched by any of the foregoing, but does not include source material.

(12) "Specific license" means a license, issued after application, to use, manufacture, produce, transfer, receive, acquire, own, or possess quantities of by-product, source, or special nuclear materials, or other radioactive material occurring naturally or produced artificially, or devices or equipment utilizing such materials.



§ 31-13-4. Administration of state-wide radiation control program for radiation generating equipment

The Department of Community Health is designated the state agency to administer a state-wide radiation control program for radiation generating equipment consistent with this chapter and any environmental laws, rules, regulations, standards, or limitations administered by the Department of Natural Resources. It is declared to be the intent of the General Assembly that no provision of this chapter shall be construed so as to repeal, supersede, or preempt any of the functions, powers, authority, duties, or responsibilities assigned to the Environmental Protection Division of the Department of Natural Resources under this chapter or any other laws or statutes of this state.



§ 31-13-4.1. Administration of state-wide radiation control program for radioactive materials

The Department of Natural Resources is designated the state agency to administer a state-wide radiation control program for radioactive materials consistent with this chapter.



§ 31-13-5. Powers and duties of Department of Community Health and Department of Natural Resources; enforcement of chapter through inspection; training programs

(a) For the protection of the public health and safety, the Department of Community Health, with regard to radiation generating equipment, and the Department of Natural Resources, with regard to radioactive materials, are empowered to:

(1) Develop comprehensive policies and programs for the evaluation, determination, and amelioration of hazards associated with the use of radiation. Such policies and programs shall be developed with due regard for compatibility with federal programs;

(2) Advise, consult, and cooperate with other public agencies and with affected groups and industries;

(3) Encourage, participate in, or conduct studies, investigations, public hearings, training, research, and demonstrations relating to the control of sources of radiation, the effect upon public health and safety of exposure to radiation, and related problems;

(4) Adopt, promulgate, amend, and repeal such rules, regulations, and standards which may provide for licensing or registration relating to the distribution, assembly, manufacture, production, transportation, use, handling, storage, disposal, sale, lease, or other disposition of radioactive material and radiation generating equipment as may be necessary to carry out this chapter, provided that prior to adoption of any regulation or standard, or amendment or repeal thereof, the Department of Community Health or the Department of Natural Resources, as is appropriate, shall afford interested parties an opportunity, at a public hearing conducted as provided in Article 1 of Chapter 5 of this title, to submit data or views orally or in writing. The recommendations of nationally recognized bodies in the field of radiation protection shall be taken into consideration when formulating standards relative to the permissible dosage of radiation;

(5) Issue, modify, or revoke orders, in connection with proceedings under this chapter, prohibiting or abating the discharge of radiation and radioactive material or waste into the ground, air, or waters of the state, except that the Department of Natural Resources shall not prohibit discharges expressly permitted by the federal Nuclear Regulatory Commission or any successor agency;

(6) Require the submission of plans, specifications, and reports for new construction and material alterations on (A) the design and protective shielding of installations for radioactive material and radiation generating equipment; and (B) systems for the disposal of radioactive waste materials and for the determination of any radiation hazard; and render opinions, approve, or disapprove such plans and specifications;

(7) Require all sources of radiation to be shielded, transported, handled, used, stored, or disposed of in such a manner to provide compliance with this chapter and rules, regulations, and standards adopted pursuant to this chapter;

(8) Collect and disseminate information relating to the control of sources of radiation, including but not limited to (A) maintenance of a file of all license applications, issuances, denials, amendments, transfers, renewals, modifications, suspensions, and revocations; and (B) maintenance of a file of registrants possessing sources of radiation requiring registration under this chapter, regulations promulgated pursuant to this chapter, and any administrative or judicial action pertaining thereto;

(9) Exempt certain sources of radiation or kinds of uses or users from the licensing or registration requirements set forth in this chapter when the Department of Community Health or the Department of Natural Resources, as is applicable, determines that the exemption of such sources of radiation or kinds of uses or users will not constitute a significant risk to the health and safety of the public;

(10) Adopt and promulgate rules and regulations pursuant to this chapter which may provide for recognition of other state and federal licenses as the Department of Community Health or the Department of Natural Resources shall deem desirable, subject to such registration requirements as may be prescribed by the applicable department; and

(11) Exercise all incidental powers necessary to administer this chapter.

(b) The Department of Community Health and the Department of Natural Resources are authorized to enter upon any public or private property at all reasonable times for the purpose of determining compliance with applicable provisions of this chapter and rules, regulations, and standards adopted pursuant to this chapter.

(c) The Department of Community Health and the Department of Natural Resources are authorized to enter into appropriate agreements with the federal government, other states, or interstate agencies, whereby this state will perform, on a cooperative basis with the federal government, other states, or interstate agencies, inspections and other functions related to the control of radiation.

(d) The Department of Community Health and the Department of Natural Resources are authorized to institute appropriate training programs for the purpose of qualifying personnel to administer applicable provisions of this chapter and may make such personnel available for participation in any programs of the federal government, other states, or interstate agencies in furtherance of the purposes of this chapter.



§ 31-13-6. Bonding licensees

(a) The Department of Natural Resources may require the posting of a bond not to exceed $5 million by an existing general or specific licensee by amendment to an existing license or by a person making an application for a new general or specific license, in order to assure the availability of funds to the state in the event of abandonment, insolvency, or other inability of a licensee to meet the requirements of the Department of Natural Resources for the safe collection and disposition of sources of ionizing radiation from radioactive material in the event of an accident, discontinuance of operation, or any circumstance which results in a potential radiation hazard at a site occupied by the licensee or formerly under its possession, ownership, or control. The Department of Natural Resources is authorized to establish, by rule or regulation, the bonding requirements by classes of licensees and by range of monetary amounts not to exceed $5 million. In establishing such requirements, the Department of Natural Resources shall give due consideration to the probable extent of contamination, the amount of possible property damage, the costs of removal and disposal of radioactive material used by the licensee, and the costs of reclamation of the property in the event of abandonment, insolvency, or other inability of the licensee to perform such services to the satisfaction of the Department of Natural Resources; provided, however, that a bond not less than $5 million shall be required for any licensee offering commercial radiation sterilization services, excluding hospitals, blood banks, and physicians' offices.

(b) The Department of Natural Resources shall have authority upon finding that conditions under this Code section have not been met or when it determines that an imminent hazard to the public health and welfare exists to require forfeiture of the bond and use the money therefrom to take any action deemed necessary to protect the public health and welfare.

(c) A licensee who abandons a site or facility without taking the required actions to meet the requirements of the Department of Natural Resources shall be guilty of a misdemeanor.

(d) Any bonding or financial protection requirements established by the Department of Natural Resources pursuant to this Code section shall not apply to the state or any agency of the state.



§ 31-13-7. Permits for disposal of radioactive waste; bonding of permittees

(a) No person shall construct or operate a site or other facility for the concentration, storage, or burial of radioactive waste without first securing a permit for such construction or operation from the director of the Environmental Protection Division of the Department of Natural Resources. The director, under the conditions he prescribes, may require the submission of such plans, specifications, and other information as he deems relevant in connection with the issuance of such permit. The director may issue a permit for the construction or operation of such a site or other facility upon a determination that the construction or operation would be consistent with the purposes and stated policy of this chapter. Any permit which may be issued by the director shall specify the conditions under which the site or facility shall be operated. The director, in specifying such conditions, shall have the power and authority to require a permittee to establish and maintain records; to make reports; to install, maintain, and use monitoring equipment or methods including, but not limited to, biological monitoring methods or emission and ambient monitoring devices; to sample any emission or discharge in accordance with such methods, at such locations, at such intervals, and in such manner as the director shall prescribe; and to provide such other information as he may reasonably require. Any permit issued shall be subject to periodic review; and the director may revoke or modify any permit if the holder fails to comply with any conditions thereof. The director is authorized to adopt, modify, repeal, and promulgate, after due notice and public hearing held in accordance with and established pursuant to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," rules and regulations not inconsistent with this Code section, for purposes of administering this Code section.

(b) The director may require the posting of a bond by the proposed permittee or operator, payable to the state, as a condition of any permit, in order to assure the availability of funds to the state in the event of abandonment, insolvency, or other inability of a permittee to meet the requirements of the Environmental Protection Division of the Department of Natural Resources for the safe collection and disposition of sources of ionizing radiation in the event of an accident, discontinuance of operation, or any circumstance which results in a potential radiation hazard at a site or facility for the concentration, storage, or burial of radioactive waste, which site is occupied by the permittee or was formerly under its possession, ownership, or control. The Environmental Protection Division of the Department of Natural Resources is authorized to establish, by rule or regulation, the bonding requirements of permittees by range of monetary amounts. In establishing such requirements, the director of the Environmental Protection Division shall give due consideration to the probable extent of contamination, the amount of possible property damage, the costs of removal and disposal of sources of radiation used by the permittee, and the costs of reclamation of the property in the event of abandonment, insolvency, or other inability of the permittee to perform such services to the satisfaction of the director. The director shall have authority upon finding that conditions under this Code section have not been met or when he determines that an imminent hazard to the public health and welfare exists to require forfeiture of bond and use the money therefrom to take any action deemed necessary to protect the public health and welfare. A permittee who abandons a site or facility without taking the required actions to meet the requirements of the director of the Environmental Protection Division of the Department of Natural Resources shall be guilty of a misdemeanor. Any bonding or financial protection requirements established by the director pursuant to this Code section shall not apply to the state, or any agency of the state, or to the storage of spent fuel possessed under 10 CFR Part 50 or Part 70, which fuel was generated at an electric generating utilization facility and which is stored at such utilization facility in facilities licensed under 10 CFR Part 50 or at another such in-state utilization facility in facilities licensed under 10 CFR Part 50.



§ 31-13-8. Licensing users of by-product, source, and special nuclear materials as sources of ionizing radiation

(a) The Governor, on behalf of this state, is authorized to enter into agreements with the federal government providing for discontinuance of certain responsibilities of the federal government with respect to sources of ionizing radiation and the assumption of such responsibilities by this state.

(b) Upon the signing of the contract as provided in subsection (a) of this Code section, the Department of Natural Resources shall provide by rule or regulation for general or specific licensing of persons to use, manufacture, produce, transport, transfer, receive, acquire, own, or possess by-product, source, or special nuclear materials or devices, installations, or equipment utilizing such materials. Such rule or regulation shall provide for amendment, suspension, or revocation of licenses. Each application for a specific license shall be in writing on forms prescribed and furnished by the Department of Natural Resources and shall state such information and be accompanied by such documents, including, but not limited to, plans, specifications, and reports for new construction or material alterations, as the Department of Natural Resources may determine to be reasonable and necessary to decide the qualifications of the applicant to protect the public health and safety. The Department of Natural Resources may require any applications or statements to be made under oath or affirmation. Each license shall be in such form and contain such terms and conditions as the Department of Natural Resources may deem necessary. No license issued under the authority of this chapter and no right to possess or utilize sources of ionizing radiation granted by any license shall be assigned or in any manner disposed of; and the terms and conditions of all licenses shall be subject to amendment, revision, or modification by rules, regulations, or orders issued in accordance with this chapter.



§ 31-13-8.1. General or specific licensing for use, manufacture, transport, transactions in, and possession of radioactive material

The Department of Natural Resources shall establish, manage, and administer a program for the general or specific licensing of persons to use, manufacture, produce, transport, transfer, receive, acquire, own, or possess radioactive material including by-product, source, or special nuclear materials or devices, installations, or equipment utilizing such materials, including the promulgation of such rules and regulations as the Board of Natural Resources may deem necessary to implement and enforce the program. Such rules or regulations shall provide for amendment, suspension, or revocation of licenses. Each application for a specific license shall be in writing on forms prescribed and furnished by the Department of Natural Resources and shall state such information and be accompanied by such documents, including, but not limited to, plans, specifications, and reports for new construction or material alterations, as the Department of Natural Resources may determine to be reasonable and necessary to decide the qualifications of the applicant to protect the public health and safety. The Department of Natural Resources may require any applications or statements to be made under oath or affirmation. Each license shall be in such form and contain such terms and conditions as the Department of Natural Resources may deem necessary. No license issued under the authority of this chapter and no right to possess or utilize sources of ionizing radiation granted by any license shall be assigned or in any manner disposed of; and the terms and conditions of all licenses shall be subject to amendment, revision, or modification by rules, regulations, or orders issued in accordance with this chapter.



§ 31-13-8.2. Licensing of diagnostic and therapeutic medical uses of radioactive materials

The Department of Community Health is authorized to provide by rule or regulation for the registration and periodic renewal of registration of persons to sell, distribute, assemble, use, manufacture, produce, transport, transfer, receive, acquire, own, or possess radiation generating equipment. Such rule or regulation shall provide for suspension or revocation of registration. Each application for registration shall be in writing on forms prescribed and furnished by the Department of Community Health and shall state such information and be accompanied by such documents, including, but not limited to, plans, specifications, and reports for new construction or material alterations, as the Department of Community Health may determine to be reasonable and necessary to decide the qualifications of the applicant to protect the public health and safety. The Department of Community Health may require any applications or statements to be made under oath or affirmation. No registration issued under the authority of this chapter and no right to possess or utilize radiation generating equipment granted by any registration shall be assigned or in any manner disposed of without prior notification to the Department of Community Health.



§ 31-13-9. Records of use of radiation sources and exposure of employees to radiation

(a) The Department of Community Health and the Department of Natural Resources are authorized to require, in accordance with applicable provisions of this chapter, each person who possesses or uses a source of radiation (1) to maintain appropriate records relating to its receipt, storage, use, transfer, or disposal and to maintain such other records as the Department of Community Health or the Department of Natural Resources, as is applicable, may require, subject to such exemptions as may be provided by rules and regulations; and (2) to maintain appropriate records showing the radiation exposure of all individuals for whom personnel monitoring may be required by the Department of Community Health or the Department of Natural Resources, as is applicable, subject to such exemptions as may be provided by rules and regulations. Copies of all records required to be kept by this subsection shall be submitted to the Department of Community Health or the Department of Natural Resources, as is appropriate, or the duly authorized agents of such department upon request.

(b) The Department of Community Health and the Department of Natural Resources are authorized to require, in accordance with applicable provisions of this chapter, any person possessing or using a source of radiation to furnish, at the request of any employee for whom personnel monitoring is required, a copy of such employee's personal exposure record annually, upon termination of employment, and at any time such employee has received excessive exposure.



§ 31-13-10. Suspension, revocation, and amendment of license or registration; emergency orders; review

(a) The Department of Natural Resources may refuse to grant a license as provided in Code Section 31-13-8 or 31-13-8.1 and the Department of Community Health may refuse to register radiation generating equipment as provided in Code Section 31-13-8.2 to any applicant who does not possess the applicable requirements or qualifications which the Department of Natural Resources or the Department of Community Health, as applicable, may prescribe in rules and regulations. The Department of Natural Resources or the Department of Community Health may suspend, revoke, or amend any license or registration, respectively, in the event the person to whom such license or registration was granted violates any of the rules and regulations of the Department of Natural Resources or the Department of Community Health, whichever is applicable, or ceases or fails to have the reasonable facilities prescribed by the Department of Natural Resources or the Department of Community Health, provided that, before any order is entered denying an application for a license or registration or suspending, revoking, or amending a license or registration previously granted, the applicant or person to whom such license or registration was granted shall be given notice and granted a hearing as provided in Article 1 of Chapter 5 of this title.

(b) Whenever the Department of Natural Resources or the Department of Community Health finds that an emergency exists involving any licensee or registrant requiring immediate action to protect the public health and safety, the Department of Natural Resources or the Department of Community Health, as is appropriate, may, without notice or hearing, issue an order reciting the existence of such emergency and requiring that such action be taken as is necessary to meet the emergency. Notwithstanding any provisions of this chapter, such order shall be effective immediately. Any person to whom such order is directed shall comply therewith immediately but on application to the Department of Natural Resources or the Department of Community Health, as is appropriate, shall be afforded a hearing within ten days. On the basis of such hearing, the emergency order shall be continued, modified, or revoked within 30 days after such hearing, as the Department of Natural Resources or the Department of Community Health, as is appropriate, may deem appropriate under the evidence.

(c) Any applicant or person to whom a license or registration was granted who is aggrieved by any order of the Department of Natural Resources or the Department of Community Health or the duly authorized agent of such department denying any such application or suspending, revoking, or amending such license or registration may file a hearing request with the appropriate agency to contest such action pursuant to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 31-13-11. Impounding and condemnation of radiation generating equipment and radioactive materials

(a) In the event of an emergency, the Department of Community Health shall have the authority to impound or order the impounding of radiation generating equipment in the possession of any person who is not equipped to observe or fails to observe the provisions of this chapter or any rules or regulations issued pursuant to this chapter.

(b) The Department of Community Health may release such radiation generating equipment to the owner thereof upon terms and conditions in accordance with this chapter and rules and regulations adopted pursuant to this chapter or may bring an action in the appropriate superior court for an order condemning such radiation generating equipment and providing for its destruction or other disposition so as to protect the public health and safety.

(c) In the event of an emergency, the Department of Natural Resources shall have the authority to impound or order the impounding of radioactive materials in the possession of any person who is not equipped to observe or fails to observe the provisions of this chapter or any rules and regulations issued pursuant to this chapter.

(d) The Department of Natural Resources may release such radioactive materials to the owner thereof upon terms and conditions in accordance with this chapter and rules and regulations adopted pursuant to this chapter or may bring an action in the appropriate superior court for an order condemning such radioactive materials and providing for their destruction or other disposition so as to protect the public health and safety.



§ 31-13-12. License required

It shall be unlawful for any person to use, manufacture, assemble, distribute, produce, transport, receive, acquire, own, or possess any source of radiation required to be licensed or registered under this chapter unless licensed by or registered with the Department of Natural Resources or the Department of Community Health, respectively, in accordance with this chapter and rules and regulations adopted and promulgated pursuant to this chapter.



§ 31-13-13. Penalties

(a) Any person who violates the provisions of Code Section 31-13-7 or any rule or regulation promulgated pursuant to such Code section, or who violates the provisions of Code Section 31-13-12, or who hinders, obstructs, or otherwise interferes with any representative of the Department of Community Health or the Department of Natural Resources in the discharge of his official duties in making inspections as provided in Code Section 31-13-5 or in impounding materials as provided in Code Section 31-13-11 shall be guilty of a misdemeanor.

(b) (1) Any person who:

(A) Violates any licensing or registration provision of this chapter or any rule, regulation, or order issued under this chapter or any term, condition, or limitation of any license or registration certificate under this chapter; or

(B) Commits any violation for which a license or registration certificate may be revoked under rules or regulations issued pursuant to this chapter

may be subject to a civil penalty, to be imposed by the Department of Natural Resources or the Department of Community Health, as is applicable, not to exceed $10,000.00. If any violation is a continuing one, each day of such violation shall constitute a separate violation for the purpose of computing the applicable civil penalty.

(2) Whenever the Department of Community Health proposes to subject a person to the imposition of a civil penalty under this subsection, it shall notify such person in writing:

(A) Setting forth the date, facts, and nature of each act or omission with which the person is charged;

(B) Specifically identifying the particular provision or provisions of the Code section, rule, regulation, order, license, or registration certificate involved in the violation; and

(C) Advising of each penalty which the Department of Community Health proposes to impose and its amount.

Such written notice shall be sent by registered or certified mail or statutory overnight delivery by the Department of Community Health to the last known address of such person. The person so notified shall be granted an opportunity to show in writing, within such reasonable period as the Department of Community Health shall by rule or regulation prescribe, why such penalty should not be imposed. The notice shall also advise such person that, upon failure to pay the civil penalty, if any, subsequently determined by the Department of Community Health, the penalty may be collected by civil action. Any person upon whom a civil penalty is imposed may contest such action in an administrative hearing pursuant to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(3) On the request of the Department of Community Health, the Attorney General is authorized to institute a civil action to collect a penalty imposed pursuant to this subsection. The Attorney General shall have the exclusive power to compromise, mitigate, or remit such civil penalties as are referred to him for collection.

(4) All moneys collected from civil penalties shall be paid to the state for deposit in the general fund.



§ 31-13-14. Inspections and investigations

The director or his duly authorized representatives shall have the power to enter at reasonable times upon any private or public property for the purpose of inspection and investigation of conditions relating to the handling of radioactive materials in the state.



§ 31-13-15. Investigation of apparent violations; initiation of legal proceedings

The director shall have the authority to investigate any apparent violation of this chapter and to take any action authorized under this chapter as he deems necessary and may institute proceedings of mandamus or other proper legal proceedings to enforce this chapter.



§ 31-13-16. Authorization to remedy violation by conference, conciliation, or persuasion; order to undertake corrective action

Whenever the director has reason to believe that a violation of any provision of this chapter or any rule or regulation adopted pursuant to this chapter has occurred, he shall attempt to obtain a remedy with the violator or violators by conference, conciliation, or persuasion. In the case of failure of such conference, conciliation, or persuasion to effect a remedy to such violation, the director may issue an order directed to such violator or violators. The order shall specify the provisions of this chapter or rule or regulation alleged to have been violated and shall order that necessary corrective action be taken within a reasonable time to be prescribed in such order. Any order issued by the director under this chapter shall be signed by the director. Any such order shall become final unless the person or persons named therein request in writing a hearing before the director no later than 30 days after such order is served on such person or persons.



§ 31-13-17. Declaration of existence of emergency

Whenever the director finds that an emergency exists requiring immediate action to protect the public health, safety, or well-being, the director, with the concurrence of the Governor, may issue an order declaring the existence of such an emergency and requiring that such action be taken to meet the emergency as the director specifies. Such order shall be effective immediately. Any person to whom such order is directed shall comply therewith immediately, but on application to the director shall be afforded a hearing within 48 hours. On the basis of such hearing, the director may continue such order in effect, revoke it, or modify it.



§ 31-13-18. Hearing on order or notice of action

Whenever a person is aggrieved or adversely affected by any action or by any order or orders of the director, such person may request and obtain a hearing by filing a petition with the director within 30 days after service of the order or notice of action. Such hearing and any other hearing under this chapter shall be conducted pursuant to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 31-13-19. Judicial review

Any person who has exhausted all administrative remedies available before the director and who is aggrieved by a final order or action in a contested case is entitled to judicial review under this chapter. In this connection, all proceedings for judicial review shall be conducted in accordance with subsections (b) through (h) of Code Section 50-13-19, and any party to the proceeding may secure a review of the final judgment of the superior court by appeal in the manner and form provided by law for appeals from the superior courts to the appellate courts of this state.



§ 31-13-20. Filing certified copy of unappealed final order or affirmed order

The director may file in the superior court of the county wherein the person under order resides or, if such person is a corporation, in the county wherein the corporation maintains its principal place of business or, in any case, in the county wherein the violation occurred or in which jurisdiction is appropriate a certified copy of an unappealed final order of the director or of a final order of the director affirmed upon appeal whereupon such court shall render judgment in accordance therewith and notify the parties. Such judgment shall have the same effect and all proceedings in relation thereto shall thereafter be the same as though such judgment had been rendered in an action duly heard and determined by such court.



§ 31-13-21. Temporary or permanent injunction; restraining order

Whenever, in the judgment of the director, any person has engaged in or is about to engage in any act or practice which constitutes or will constitute any violation of this chapter, the director may apply to the superior court of the county where such person resides or, if such person is a nonresident of the state, to the superior court of the county where such person is engaged in or is about to engage in such act or practice for an order restraining and enjoining such act or practice. Upon a showing by the director that such person has engaged in or is about to engage in any such act or practice, a temporary or permanent injunction, restraining order, or other order shall be granted without the necessity of showing lack of an adequate remedy at law.



§ 31-13-22. Representation of director in actions

It shall be the duty of the Attorney General or his representative to represent the director in all actions in connection with this chapter.



§ 31-13-23. Transfer of powers and duties between Department of Natural Resources and Department of Community Health

The Governor shall have the authority to transfer powers and duties enumerated in this chapter between the Department of Natural Resources and the Department of Community Health as he deems appropriate by executive order.



§ 31-13-24. Effect on proceedings commenced before April 4, 1990; continuation of federal aid to agency receiving transfer of functions

This chapter shall not affect the validity of any judicial or administrative proceeding pending or which was commenced before April 4, 1990, and any successor department shall be substituted as the proper party at interest. Furthermore, upon the transfer of any function under this chapter, the agency assuming the transfer and performing the function in the future shall be construed as a continuation of the original agency for the purpose of federal aid and may continue to receive any such funds to carry out or perform such functions.



§ 31-13-25. Rules, regulations, agreements, and contracts formerly under Department of Human Resources (now known as the Department of Community Health for these purposes)

All rules and regulations, agreements, contracts, or other instruments which involve radioactive materials heretofore under the jurisdiction of the Department of Human Resources (now known as the Department of Community Health for these purposes) will, by operation of law, be assumed by the Department of Natural Resources on April 4, 1990.






Chapter 14 - Hospitalization for Tuberculosis

§ 31-14-1. "Active tuberculosis" defined; declaration of policy

(a) As used in this chapter, the term "active tuberculosis" means a diagnosis demonstrated by clinical, bacteriologic, or diagnostic imaging evidence, or a combination thereof. Persons who have been diagnosed as having active tuberculosis and have not completed a course of antituberculosis treatment are still considered to have active tuberculosis and may be infectious.

(b) Active tuberculosis is declared to be dangerous to the public health.



§ 31-14-2. Petition for commitment

When the county board of health or the Department of Public Health has evidence that any person has active tuberculosis and is violating the rules and regulations promulgated by the department or the orders issued by the county board of health and thereby presents a substantial risk of exposing other persons to an imminent danger of infection, after having been directed by the county board of health or the department to comply with such rules, regulations, or orders, the county board of health or the department shall institute proceedings by petition for commitment, returnable to the superior court of the county wherein such person resides or, if such person is a nonresident or has no fixed place of abode, in the county wherein such person may be found. The petition executed under oath shall state the specific evidence supporting the allegations, that the evidence has existed within the preceding 30 days, that the person named therein has active tuberculosis and is violating the rules and regulations of the department or the orders of the county board of health and presents a substantial risk of exposing other persons to an imminent danger of infection, after having been directed by the county board of health or department to comply with such rules, regulations, or orders, and that the public health requires commitment of the person named therein. The petition must be accompanied by a certificate of a physician stating that the physician knows or suspects that the person named therein may have active tuberculosis, the evidence which forms the basis of this opinion, and whether a full evaluation of the person is necessary.



§ 31-14-3. Hearing on petition; notice; physical examination; court costs; attorney's fee; conduct of hearing

(a) Immediately upon the filing of a petition pursuant to Code Section 31-14-2, the judge of the superior court shall set the matter for a full and fair hearing on the petition. Such hearing shall be held no sooner than seven days and no later than 12 days, excluding Saturdays, Sundays, and holidays, subsequent to the time of filing of the petition. The court shall serve personal notice of the hearing upon the person named in the petition and upon the petitioner. The notice required by this Code section shall include the time and place of the hearing; notice of the person's right to counsel, that the person may apply for court appointed counsel if the person cannot afford counsel, and that the court will appoint counsel unless the person indicates in writing that he or she does not wish to be represented by counsel; and notice that the person may waive his or her rights to a hearing under this Code section. A copy of the petition and physician's certificate filed under Code Section 31-14-2 shall be attached to the notice. The judge shall, where prayed for in the petition, provide for the examination of the person named therein by a physician licensed under Chapter 34 of Title 43, which examination shall include sputum examinations by a laboratory approved by the department and a recent chest X-ray of good diagnostic quality interpreted by a physician licensed to practice under Chapter 34 of Title 43, as a part of the order setting the matter for hearing; the order shall require the person or persons named therein to make such examination. Any X-ray and accompanying report or any written report as to a sputum examination shall be admissible as evidence without the necessity of the personal testimony of the person or persons making such examination and report. A physician may rely upon this evidence as the basis for the diagnosis of active tuberculosis and the defendant may offer opposing evidence on this issue by testimony or otherwise. All court costs incurred in proceedings under this chapter, including costs of examinations required by order of court but excluding any examinations procured by the person named in the petition, shall be borne by the county wherein the proceedings are brought. The fee to be paid to an attorney appointed under this Code section to represent a person who cannot afford counsel shall be paid by the county board of health instituting proceedings for commitment.

(b) A full and fair hearing shall mean a proceeding before a hearing examiner under Code Section 31-14-8.1 or before the superior court in a proceeding under subsection (a) of this Code section. The hearing may be held in a regular court room or in an informal setting, in the discretion of the hearing examiner or the court, but the hearing shall be recorded electronically or by a qualified court reporter. The person named as defendant shall be provided with the opportunity for the assistance of counsel. If the defendant cannot afford counsel, the court shall appoint counsel for the defendant or the hearing examiner shall request that the court appoint such counsel; provided, however, that the defendant shall have the right to refuse in writing appointment of counsel. Both parties shall have the right to confront and cross-examine witnesses, to offer evidence, and to subpoena witnesses. Both parties shall have the right to require testimony before the hearing examiner or in court in person or by deposition from any physician upon whose evaluation the decision of the hearing examiner or the court may rest. The hearing examiner and the court shall apply the rules of evidence applicable in civil cases, except as otherwise provided for in this chapter. The burden of proof shall be upon the party seeking commitment of the defendant. The standard of proof shall be by clear and convincing evidence. At the request of the defendant, the public may be excluded from the hearing. The defendant may waive his or her right to be present at the hearing. The reason for the action of the court or the hearing examiner in excluding the public or permitting the hearing to proceed in the defendant's absence shall be reflected in the record.



§ 31-14-4. Service of copy of petition and order; penalty for failure to comply

A copy of the petition and order shall be served on the person named in the petition. Any failure of such person to comply with the order or with the notice by the persons appointed therein to make examination shall be enforceable by attachment for contempt.



§ 31-14-5. Circumstances allowing custody pending hearing

Where a danger exists that the person named in the petition may abscond or conceal himself or herself or where the person is conducting himself or herself so as to present a substantial risk of exposing other persons to an imminent danger of infection, the court may, as a part of the order made pursuant to Code Section 31-14-3, direct the sheriff or the sheriff's deputies to take such person into custody pending hearing and impose such confinement as will not endanger other persons. An affidavit shall be attached to the petition containing the specific facts supporting the need for custody pending hearing.



§ 31-14-6. Report of persons making examination; service of copies

The person or persons appointed by the order to make the examination shall file a report thereof, in triplicate, in the court wherein the proceeding is pending. The clerk of the superior court shall forthwith make service of one copy on the agency instituting the proceeding and one copy on the party named as defendant therein and the defendant's attorney, which service shall be personal or by certified mail or statutory overnight delivery.



§ 31-14-7. Results of hearing; commitment to hospital or facility; dismissal of petition and release from custody; costs of transportation; review of commitment order

(a) Upon the hearing set in the order, if the court finds that the person has active tuberculosis, is violating the rules and regulations promulgated by the department or the orders issued by the county board of health after having been directed by the county board of health or the department to comply with such rules, regulations, or orders, presents a substantial risk of exposing other persons to an imminent danger of infection, and there is no less restrictive available alternative to involuntary treatment at a hospital or facility approved by the department for the care of tubercular patients, then the court shall issue an order committing the defendant to the custody of the sheriff of the county or the sheriff's deputies to be delivered to the designated hospital or facility, where the defendant shall be admitted for care and treatment not to exceed two years. If the court does not find that the above standards are met, then the court shall dismiss the petition and the defendant shall be released from custody if taken into custody pursuant to Code Section 31-14-5. The costs of transporting such person to the hospital or facility shall be paid out of county funds.

(b) An order for commitment shall be subject to review at the instance of either party by appeal.



§ 31-14-8. Period of confinement of patients committed under chapter

Upon commitment the patient shall be confined in a hospital or facility approved by the department for the care of tubercular patients for a period not to exceed two years unless, before the expiration of such two-year period, the designated responsible physician of the tuberculosis inpatient unit determines that the following conditions no longer exist:

(1) The patient has active tuberculosis; or

(2) The patient has active tuberculosis and there is a substantial likelihood of future noncompliance with a proposed treatment plan which will predictably lead to the development of infectious drug-resistant tuberculosis. The likelihood of noncompliance must be based upon a history of noncompliance with treatment; provided, however, that short emergency leaves in the event of death or critical illness in the family or short therapeutic leaves may be granted under conditions which would not adversely affect the public health and in accordance with rules and regulations established by the department.



§ 31-14-8.1. Continuation of confinement of patient; report required; hearing

(a) If it is necessary to continue confinement of a committed patient beyond a period of two years ordered by a court or hearing examiner or authorized under subsection (d) of this Code section, the designated responsible physician of the tuberculosis inpatient unit shall review and update the patient's treatment plan and shall prepare a report giving evidence of the necessity of such continued confinement. The report shall be prepared so as to allow sufficient time for the hearing authorized by this Code section to be conducted before the expiration of the two-year period of confinement. The report shall specify that, based upon clinical or X-ray evidence:

(1) The patient is a person having active tuberculosis requiring continued commitment; or

(2) The patient is a person having active tuberculosis with a substantial likelihood of future noncompliance with a proposed treatment plan which will predictably lead to the development of infectious drug-resistant tuberculosis. The likelihood of noncompliance must be based upon a history of noncompliance with treatment.

(b) Such report shall be filed in the patient's medical record. A copy of the report shall be personally served on the patient along with a statement that the patient may, within 15 days after service of the report, file a request for a hearing to be conducted in accordance with the procedure for contested cases under Chapter 13 of Title 50, the 'Georgia Administrative Procedure Act,' except as otherwise provided in this chapter, that the patient has a right to counsel at the hearing, that the patient may apply immediately to the superior court in the county where the committed patient is confined to have counsel appointed if the patient cannot afford counsel, and that the court will appoint counsel for the patient unless the patient indicates in writing that he or she does not desire to be represented by counsel or has made his or her own arrangements for counsel. Payment for such court appointed representation shall be made by the department. The hearing may be continued as necessary to allow the appointment of counsel.

(c) If a hearing is requested within 15 days of service of the report on the patient, the hearing examiner shall set a time and place for the hearing to be held within 15 days of the time the hearing examiner receives the request. The hearing examiner may set a hearing if a request is made later than 15 days after service of the report if good cause is shown for the delay in making the request. Notice of the hearing shall be personally served on the patient, the hospital or facility, and, when appropriate, on counsel for the patient. Such hearing shall be a full and fair hearing, as described in Code Section 31-14-3, before a hearing examiner. After such hearing, the hearing examiner may issue any order which the court is authorized to issue under Code Section 31-14-7.

(d) If a hearing is not requested within 15 days of service of the report on the patient, the department shall be authorized to continue confinement of the patient for an additional period not to exceed six months.



§ 31-14-8.2. (For effective date, see note.) Appeal from orders of superior court or hearing examiner; costs; right to counsel

Either party may appeal any order of the superior court or hearing examiner in a proceeding under this chapter. An order of the superior court may be appealed to the Court of Appeals or the Supreme Court as provided by law but shall be heard as expeditiously as possible. The appeal of an order of a hearing examiner shall be to the superior court of the county in which the proceeding was held. The review shall be conducted by the superior court without a jury and shall be confined to the record. The court, upon request, may hear oral argument and receive written briefs. The patient must pay his or her costs upon filing any appeal authorized under this Code section or must make an affidavit that he or she is unable to pay costs. The parties shall retain all rights of review of any order of the superior court, the Court of Appeals, and the Supreme Court, as provided by law. The patient shall have a right to counsel on appeal or, if unable to afford counsel, shall have counsel appointed for the patient by the court. The appeal rights provided in this Code section are in addition to any other appeal rights which the parties may have.



§ 31-14-9. Procedure for securing discharge; petition for habeas corpus

(a) At any time after commitment and not more often than once every six months, the patient or any friend or relative having reason to believe that the patient no longer has active tuberculosis or that the patient's discharge will not endanger the public health may institute proceedings by petition in the superior court of the county wherein the confinement exists, whereupon the judge shall set the matter for a hearing to occur within 15 days requiring the person or persons to whose care the patient was committed, or their duly authorized agents, to show cause on a day certain why the patient should not be discharged. The judge shall also require that the patient be allowed the right to be examined prior to the hearing by a licensed physician of the patient's own choice and at the patient's own personal expense. Thereafter all proceedings shall be conducted in the same manner as are proceedings for commitment.

(b) In addition to the above procedure for securing discharge, the patient or a friend or relative on behalf of such person may petition, as provided by law, for a writ of habeas corpus to question the cause and legality of detention and to request a court of competent jurisdiction to issue a writ for release, provided that a copy of the petition along with the proper certificate of service shall also be served upon the presiding judge of the court ordering such detention and upon the county board of health or the Department of Public Health which initiated the petition for commitment pursuant to Code Section 31-14-2, which service shall be made by certified mail or statutory overnight delivery.



§ 31-14-10. Enforcement of rules and regulations by county boards of health

The county boards of health or their duly authorized agents shall, within their respective limits, enforce rules and regulations adopted by the department for the protection of the public against active tuberculosis.



§ 31-14-11. Unauthorized leave of committed person from hospital or facility

Any person who leaves a hospital or facility approved by the department for the treatment of tuberculosis to which he or she has been committed by court order, without having been discharged by the medical staff of the tuberculosis inpatient unit or the community tuberculosis control unit, shall be taken into custody and returned thereto by the sheriff of any county where such person may be found, upon affidavit being filed with the sheriff by the designated responsible official of the hospital or facility to which such person has been committed.



§ 31-14-12. Applicability of commitment provisions to persons who obey rules and regulations of department

No person having active tuberculosis who, in his or her home or other place, obeys the rules and regulations of the department and county boards of health for the control of active tuberculosis or who voluntarily accepts care in a hospital or facility operated for the care of tuberculosis, in his or her home, or in another place and who obeys the rules and regulations of the department and completes the prescribed course of therapy for the control of active tuberculosis shall be committed as prescribed in this chapter.



§ 31-14-13. Order directing compliance with plan of evaluation or outpatient treatment; contempt

(a) In lieu of the petition for commitment as authorized by Code Section 31-14-2, the county board of health or the department may petition the court for an order directing the person to comply with a plan of evaluation or outpatient treatment. The department may also petition the court for an order directing the parents, guardians, or custodians of persons under the age of 18 who have been exposed to tuberculosis to allow screening for tuberculosis by public health authorities or to provide evidence of such screening by a licensed physician. Proceedings, evidence, and hearings thereon will be in the same manner as with commitment petitions, and upon the hearing the court may dismiss the petition or order the person to comply with the screening, evaluation, or outpatient treatment plan. The court may also modify the plan prior to ordering compliance.

(b) A petition for outpatient treatment as authorized by subsection (a) of this Code section may also be initiated by a county board of health or the department where a previously hospitalized, diagnosed, or committed patient's condition no longer requires hospitalization or commitment but where protection of the public health requires continued treatment on an outpatient basis of said patient.

(c) Any person known or suspected to have tuberculosis who fails to comply with a plan of evaluation or outpatient treatment ordered pursuant to this Code section, or any parent, guardian, or custodian of a person under the age of 18 who fails to comply with screening ordered pursuant to this Code section or who aids or abets such failure may be punished as for contempt. Contempt proceedings may be initiated by the filing of a petition by the county board of health or by the department with the superior court of the county of the patient's residence or the county where the patient may be found if a nonresident or without a fixed place of abode.



§ 31-14-14. Immunity from liability

Any physician, peace officer, attorney, or health official, or any hospital or facility official, agent, or other person employed by a private hospital or facility or at a hospital or facility operated by the state, by a political subdivision of the state, by a county board of health, or by a hospital authority created pursuant to Article 4 of Chapter 7 of Title 31, who acts in good faith in compliance with the admission and discharge provisions of this chapter shall be immune from civil or criminal liability for his or her actions in connection with the admission of a patient to or the discharge of a patient from a hospital or facility approved by the department for the care of tubercular patients.






Chapter 15 - Care and Treatment of Cancer Patients

§ 31-15-1. Findings; declaration of purpose

(a) It is declared and found that one of the most serious and tragic problems facing the public health and welfare is the death of thousands of persons in this state every year from cancer, although the present state of medical arts and technology could return many of these persons to a socially productive life. Advances and discoveries in the treatment of patients suffering from cancer now allow not mere survival, but rehabilitation of these patients to their normal occupations and activities. Presently, many of these patients are dying for lack of personal financial resources to pay for the care which they need.

(b) The state recognizes its responsibilities to allow its citizens to keep their health without being pauperized and to use its resources and organization to aid in gathering and disseminating information on the treatment of cancer.



§ 31-15-2. Establishment of program

The Department of Public Health shall establish a program for prevention, control, and treatment of cancer which shall include the care of cancer patients who require lifesaving therapy but are unable to pay for such services.



§ 31-15-3. Functions of the Cancer Advisory Committee; membership; terms of office; vacancies

(a) The Governor shall appoint a Cancer Advisory Committee to advise the department in the administration of this chapter. The committee shall establish priorities and recommend relative budgets for the various purposes of this chapter as described below.

(b) The Cancer Advisory Committee shall consist of 18 members appointed by the Governor as follows:

(1) Four members representing medical schools as follows: The term of office of those two members appointed from a list of names submitted to the Governor by the deans of the medical schools located within this state, which members are serving as such on June 30, 1985, shall expire on that date and upon the appointment and qualification of the first two members appointed by the Governor in 1985 pursuant to this paragraph. On and after July 1, 1985, four membership positions on the committee shall represent the four medical schools, whether public or private, located within this state. The deans of those schools shall each submit to the Governor a list of three names and the Governor shall appoint one member from each of those four lists;

(2) Two members shall be appointed by the Governor from a list of six names submitted to him by the chief executive officers of the hospitals or cancer clinics located within Georgia which are equipped to provide modern treatment for patients suffering from cancer;

(3) Two members shall be appointed by the Governor from a list of six names submitted to him by the Medical Association of Georgia;

(4) Two members shall be appointed by the Governor from a list of six names submitted to him by the American Cancer Society, Georgia Division;

(5) The term of office of the two members appointed from the list of names submitted to the Governor by the Georgia Cancer Management Network, Inc., shall expire upon July 1, 1985, and such two membership positions shall thereafter be abolished;

(6) One member shall be appointed by the Governor from a list of three names submitted to him by the Georgia Claims Association and the Georgia Chapter of the Health Insurance Association of America;

(7) One member shall be appointed by the Governor from a list of three names submitted to him by the director of the Georgia Vocational Rehabilitation Agency;

(8) Two members shall be selected by the Governor from the general public;

(9) One member shall be appointed by the Governor from a list of three names submitted to him by the Georgia Nurses Association;

(10) One member shall be appointed by the Governor from a list of three names submitted to him by the Georgia Association of Pathologists;

(11) One member shall be appointed by the Governor from a list of three names submitted to him by the Georgia State Medical Association; and

(12) One member shall be appointed by the Governor from a list of three names submitted to him by the Georgia Pharmaceutical Association.

(c) The persons whose names are submitted to the Governor by the medical colleges, the hospitals, the Medical Association of Georgia, the Georgia State Medical Association, and the Georgia Association of Pathologists shall all be physicians licensed to practice medicine under the laws of Georgia, and the persons whose names are submitted by the Medical Association of Georgia and the Georgia State Medical Association shall all be actively engaged in the practice of medicine. The persons whose names are submitted to the Governor by the Georgia Nurses Association shall all be registered professional nurses licensed to practice nursing under the laws of Georgia. All persons whose names are submitted to the Governor by the Georgia Pharmaceutical Association shall be registered pharmacists licensed to practice pharmacy under the laws of Georgia.

(d) The Governor shall appoint the initial members for staggered terms as follows: three shall be appointed for terms to expire on December 31, 1977; three shall be appointed for terms to expire on December 31, 1978; three shall be appointed for terms to expire on December 31, 1979; and six shall be appointed for terms to expire on December 31, 1980. Thereafter, their successors shall be appointed for terms of four years, and until their successors are appointed and qualified, to begin on the expiration of the respective terms of office. In the event of a vacancy for any reason, the Governor shall fill said vacancy for the unexpired term in the same manner that other appointments are made. Those initial members added to the committee in 1985 shall be appointed for initial terms beginning July 1, 1985, and expiring December 31, 1989, and upon the appointment and qualification of their respective successors. Thereafter, their successors shall be appointed for terms of four years and until their respective successors are appointed and qualified, such terms to begin on the expiration of the respective terms of office.

(e) The Cancer Advisory Committee shall meet as often as the commissioner deems necessary but not less than twice each year.



§ 31-15-4. Cancer control officer

The commissioner shall appoint a cancer control officer. The cancer control officer shall be a physician licensed to practice medicine under Chapter 34 of Title 43 and shall be knowledgeable in the field of medicine covered by this chapter. He or she shall administer the cancer program for the Department of Public Health in compliance with this chapter. He or she shall be provided an office with clerical and administrative assistance to carry out this program.



§ 31-15-5. Duties of commissioner

The commissioner, with the advice of the Cancer Advisory Committee, shall:

(1) Develop standards for determining eligibility of patients for care and treatment under this program, set standards for the equipping and staffing of cancer clinics located strategically throughout the state and so placed that patients requiring treatment will not have to travel more than 75 miles to secure such treatment. When the clinics meet such standards, they shall be certified by the department. Patients treated at uncertified cancer clinics shall not be eligible for state aid for reimbursement;

(2) In the event that federal grant programs become available for patient care, the commissioner may allocate state matching funds in whatever department of state government they may be administered so as to maximize the total funds available and to obtain funding needed by the specific patient population which is declared eligible. These programs include but are not restricted to Medicaid, crippled children's services, and vocational rehabilitation;

(3) Extend financial aid to persons suffering from cancer to enable them to obtain the medical, nursing, pharmaceutical, and technical services necessary in caring for such disease. Criteria and procedures for financial aid will be developed by the Division of Physical Health in accordance with the principle that pauperization of a functional family unit will subvert the rehabilitative purposes of this program and will be more costly to the state in the long run;

(4) Assist in the development and expansion, by grant or by contract, of programs for the care and treatment of persons suffering from cancer so that the most efficient and effective treatment may be offered to the patients certified as eligible;

(5) Assist in the development of programs for the prevention of cancer;

(6) Assist in the development and execution of programs for the early detection of cancer, such as breast self-examination for breast cancer and the Papanicolaou test for cancer of the cervix;

(7) Institute and support, directly or through health organizations such as the American Cancer Society and the Georgia Cancer Management Network, educational programs for physicians, providers of health care, and the public concerning cancer, including the dissemination of information regarding prevention, early detection, and treatment; and

(8) Support a state-wide registry of all patients treated in certified cancer clinics in order to evaluate the nature and extent of the incidence of cancer and the effectiveness of treatment.



§ 31-15-6. Right to benefits under other programs

Nothing in this chapter shall be construed to exclude patients with cancer from the benefits of any program of state or federal aid for which they might otherwise qualify.






Chapter 15A - Bone Mass Measurement Coverage

§ 31-15A-1. Short title

This chapter shall be known and may be cited as the "Bone Mass Measurement Coverage Act."



§ 31-15A-2. Definitions

As used in this chapter, the term:

(1) "Accident and sickness insurance benefit plan, policy, or contract" has the meaning provided by paragraph (1) of subsection (a) of Code Section 33-24-28.1, provided that such term shall not include a limited benefit insurance policy as defined in paragraph (4) of subsection (f) of Code Section 33-30-12.

(2) "Bone mass measurement" means a radiologic or radioisotopic procedure or other technologies approved by the United States Food and Drug Administration and performed on an individual for the purpose of identifying bone mass or detecting bone loss.

(3) "Qualified individual" means an:

(A) Estrogen-deficient woman or individual at clinical risk of osteoporosis as determined directly or indirectly by a physician and who is considering treatment;

(B) Individual with osteoporotic vertebral abnormalities;

(C) Individual receiving long-term glucocorticoid (steroid) therapy;

(D) Individual with primary hyperparathyroidism; or

(E) Individual being monitored directly or indirectly by a physician to assess the response to or efficacy of approved osteoporosis drug therapies.



§ 31-15A-3. Insurance benefit plan shall provide coverage for bone mass measurement; education

(a) Every group or individual accident or sickness insurance benefit plan, policy, or contract that provides hospital, medical, or surgical coverage that is issued, amended, delivered, or renewed in this state on or after July 1, 1998, shall make available as a part of the plan, policy, or contract or as an optional endorsement to the plan, policy, or contract coverage for qualified individuals for reimbursement for scientifically proven bone mass measurement (bone density testing) for the prevention, diagnosis, and treatment of osteoporosis.

(b) Every person or entity providing an accident or sickness insurance benefit plan, policy, or contract which is subject to the provisions of subsection (a) of this Code section shall identify and use scientifically accurate educational materials to increase patient awareness and knowledge of osteoporosis and encourage the prevention and treatment of osteoporosis.






Chapter 16 - Care and Treatment of Chronic Renal Disease Patients

§ 31-16-1. Findings; declaration of purpose

(a) It is declared and found that one of the most serious and tragic problems facing the public health and welfare is the death of hundreds of persons in this state every year from chronic renal disease, although the present state of medical arts and technology could return these persons to a socially productive life. Advances and discoveries in the treatment of patients suffering from chronic renal disease now allow not mere survival but rehabilitation of these patients to their normal occupations and activities. Presently, these patients are dying for lack of personal financial resources to pay for the expensive equipment and care which they need.

(b) The state recognizes its responsibilities to allow its citizens to keep their health without being pauperized and to use its resources and organization to aid in gathering and disseminating information on the treatment of chronic renal disease. It is believed that these programs will, by making treatment of chronic renal disease easily available, steadily lower the cost of such treatment.



§ 31-16-2. Establishment of program

The Department of Public Health shall establish a program for the prevention, control, and treatment of kidney disease which shall include the care of patients suffering from chronic kidney failure who require lifesaving therapy but are unable to pay for such services on a continuing basis.



§ 31-16-3. Functions of the Kidney Disease Advisory Committee; membership; terms of office; vacancies; compensation and reimbursement of expenses

(a) The commissioner of public health shall appoint a Kidney Disease Advisory Committee, hereinafter referred to as KDAC, to advise the department in the administration of this chapter. The KDAC shall recommend priorities and relative budgets for the various purposes of this chapter as described below.

(b) The KDAC shall consist of 15 members appointed by the commissioner as follows:

(1) Four members shall be appointed by the commissioner from a list of eight names submitted to him by the presidents of the medical colleges located within Georgia, both public and private, and at least one such member shall be appointed from each of the medical colleges located within Georgia;

(2) Two members shall be appointed by the commissioner from a list of four names submitted to him by the chief executive officers of the hospitals located within Georgia which provide chronic dialysis and kidney transplantation services;

(3) One member shall be appointed by the commissioner from a list of two names submitted to him by the Medical Association of Georgia, and one member shall be appointed by the commissioner from a list of two names submitted to him by the Georgia State Medical Association;

(4) One member shall be appointed by the commissioner from a list of two names submitted to him by the Kidney Foundation of Georgia;

(5) One member shall be appointed by the commissioner from a list of two names submitted to him by the Georgia Claims Association and the Health Insurance Council;

(6) One member shall be appointed by the commissioner from a list of two names submitted to him by the director of the Georgia Vocational Rehabilitation Agency; and

(7) Four members shall be selected by the commissioner from the general public.

(c) The persons whose names are submitted to the commissioner by the medical colleges, the hospitals, the Medical Association of Georgia, and the Georgia State Medical Association shall all be physicians licensed to practice medicine under the laws of Georgia, and the persons whose names are submitted by the Medical Association of Georgia shall be actively engaged in the practice of medicine.

(d) The commissioner shall appoint members for terms such that the terms of four members shall expire each year, except that every fourth year the terms of three members shall expire, in such manner that after the initial terms all members will serve for terms of four years and until their successors are elected and qualified. In making initial appointments, the commissioner shall adjust initial terms so as to achieve the staggered terms specified by the preceding sentence. In the event of a vacancy for any reason, the commissioner shall fill said vacancy for the unexpired term in the same manner that other appointments are made.

(e) The KDAC shall meet as often as the commissioner deems necessary but not less than twice each year. The members of the KDAC shall receive no compensation for their services but shall be reimbursed for actual and necessary expenses incurred by them in carrying out their duties as members thereof.



§ 31-16-4. Staff

The commissioner shall provide staff to carry out administration of this program including, but not limited to, consultant physicians, administrative assistants, and clerical support.



§ 31-16-5. Duties of commissioner

The commissioner, with the advice of the KDAC, shall:

(1) Develop standards for determining eligibility of patients for care and treatment under this program and set physical and medical standards for the operation of dialysis and kidney transplantation centers. When such centers meet the standards, they shall be certified by the department. Patients treated at uncertified centers shall not be eligible for state aid for their treatment; and

(2) Extend financial aid to persons suffering from chronic renal diseases to enable them to obtain the medical, nursing, pharmaceutical, and technical services necessary in caring for such diseases, including the provision of home dialysis equipment or expenses in obtaining organs for transplantation, or both. Criteria and procedures for financial aid will be developed by the department.



§ 31-16-6. Right to benefits under other programs

Nothing in this chapter shall be construed to exclude patients with kidney disease from the benefits of any program of state or federal aid for which they might otherwise qualify.



§ 31-16-7. Reuse of kidney dialyzer; limitation; authority; failure to comply

(a) The physician and that physician's patient retain the discretion to determine whether or not a kidney dialyzer should be reused. No licensed kidney dialysis clinic or provider of kidney dialysis services which is certificated by the state Department of Community Health may interfere with the exercise of that discretion by:

(1) Requiring the reuse of such dialyzer over the objection of that physician and patient; or

(2) Discriminating against a physician specializing in the practice of nephrology by prohibiting that physician from practicing in such clinic or performing dialysis services for such provider if that discrimination is based upon that physician's refusal to reuse a dialyzer and that refusal is based on the patient's informed consent.

(b) A provider of kidney dialysis services who is required to comply with subsection (a) of this Code section but who does not so comply shall have no claim or cause of action for reimbursement for those services which were rendered without that compliance.



§ 31-16-8. Task force on kidney dialysis centers; establishment; membership; meetings; report; abolition

Repealed by Ga. L. 1988, p. 1515, § 2, effective December 31, 1988.






Chapter 17 - Control of Venereal Disease

§ 31-17-1. Enumeration of diseases deemed dangerous to public health

Syphilis, gonorrhea, and chancroid, hereinafter referred to as venereal diseases, are declared to be contagious, infectious, communicable, and dangerous to the public health.



§ 31-17-2. Report of diagnosis or treatment to health authorities

Any physician or other person who makes a diagnosis of or treats a case of venereal disease and any superintendent or manager of a hospital, dispensary, or charitable or penal institution in which there is discovered a case of venereal disease shall make report of such case to the health authorities in such form and manner as the Department of Public Health shall direct.



§ 31-17-3. Examination and treatment by health authorities

The authorized agent or agents of the Department of Public Health and county boards of health are directed and empowered, when in their judgment it is necessary to protect the public health, to make examination of persons infected or suspected of being infected with venereal disease; to require persons infected with venereal disease to report for treatment to a physician licensed to practice medicine under Chapter 34 of Title 43 and to continue treatment until cured, or to submit to treatment provided at public expense; and to isolate persons infected or reasonably suspected of being infected with venereal disease. Law enforcement authorities of the jurisdiction wherein any such person so infected or suspected of being infected is located shall offer such assistance, including restraint and arrest, as shall be necessary to assure examination and treatment in accordance with this chapter.



§ 31-17-4. Serologic tests of pregnant women

The department may require every pregnant woman to submit to a standard serologic test, as defined by the department, and may require any person attending or giving prenatal care to such woman to take or cause to be taken a blood specimen for use in such test. Such specimens shall be submitted for laboratory testing in the manner prescribed by the department; and all laboratories conducting such tests shall comply with the rules, regulations, and reporting requirements prescribed therefor by the department.



§ 31-17-4.1. Chlamydia screening test

(a) As used in this Code section, the term:

(1) "Chlamydia screening test" means any laboratory test of the urogenital tract which specifically detects for infection by one or more agents of chlamydia trachomatis and which test is approved for such purposes by the federal Food and Drug Administration.

(2) "Policy" means any benefit plan, contract, or policy except a disability income policy, specified disease policy, or hospital indemnity policy.

(b) (1) Every insurer authorized to issue an individual or group accident and sickness insurance policy in this state which includes coverage for any female shall include as part of or as a required endorsement to each such policy which is issued, delivered, issued for delivery, or renewed on or after July 1, 1998, coverage for one annual chlamydia screening test for those covered females who are not more than 29 years old.

(2) The coverage required under paragraph (1) of this subsection may be subject to such exclusions, reductions, or other limitations as to coverages, deductibles, or coinsurance provisions as may be approved by the Commissioner of Insurance.

(3) Nothing in this subsection shall be construed to prohibit the issuance of accident and sickness insurance policies which provide benefits greater than or more favorable to the insured than those required by paragraph (1) of this subsection.

(4) The provisions of subsection (b) of this Code section shall apply to accident and sickness insurance policies issued by a fraternal benefit society, a nonprofit hospital service corporation, a nonprofit medical service corporation, a health care plan, a health maintenance organization, or any similar entity.

(5) Nothing contained in this Code section shall be deemed to prohibit the payment of different levels of benefits or having differences in coinsurance percentages applicable to benefit levels for services provided by preferred and nonpreferred providers as otherwise authorized under the provisions of Article 2 of Chapter 30 of Title 33, relating to preferred provider arrangements.

(c) (1) A contract executed or renewed on or after July 1, 1998, which provides for financing and delivery of health care services through a managed care plan, other than a dental plan, shall provide coverage for one annual chlamydia screening test for each female who is covered under such contract and who is not more than 29 years of age. Such coverage may be subject to such exclusions, reductions, or other limitations as to coverages, deductibles, or copayment provisions as may be approved by the Commissioner of Insurance.

(2) Nothing in this subsection shall be construed to prohibit any managed care plan contract from providing benefits greater than or more favorable to the covered females than those required by paragraph (1) of this subsection.

(d) Code Section 31-17-8 shall not apply to this Code section.

(e) This Code section shall be subject to rules and regulations which shall be promulgated by the Commissioner of Insurance regarding notice and enforcement.



§ 31-17-4.2. HIV and Syphilis Pregnancy Screening

(a) This Code section shall be known and may be cited as the "Georgia HIV/Syphilis Pregnancy Screening Act of 2015."

(b) Every physician and health care provider who assumes responsibility for the prenatal care of a pregnant woman during gestation and at delivery shall be required to test such pregnant woman for HIV and syphilis except in cases where the woman refuses the testing. Additionally, every physician and health care provider who provides prenatal care of a pregnant woman during the third trimester of gestation shall offer to test such pregnant woman for HIV and syphilis at the time of first examination during that trimester or as soon as possible thereafter, regardless of whether such testing was performed during the first two trimesters of her pregnancy.

(c) If at the time of delivery there is no written evidence that an HIV test or a syphilis test has been performed, the physician or other health care provider in attendance at the delivery shall order that a test for HIV, syphilis, or both be administered at the time of the delivery except in cases where the woman refuses the testing; provided, however, that if available documentation indicates that a test for HIV and syphilis was already performed during the third trimester of her pregnancy in accordance with subsection (b) of this Code section, and the woman does not disclose when questioned any activities posing a risk for infection with HIV or syphilis occurring more recently than would have been detected by such test, the physician or health care provider in attendance at the delivery is not required to order such additional test.

(d) The woman shall be notified of the test to be conducted and shall have the opportunity to refuse the test. A pregnant woman shall submit to an HIV test and a syphilis test pursuant to this Code section unless she specifically refuses. If the woman tests positive for HIV or syphilis, counseling services provided by the Department of Public Health shall be made available to her and she shall be referred to appropriate medical care providers for herself and her child.

(e) If for any reason the pregnant woman is not tested for HIV and syphilis, that fact shall be recorded in the patient's records, which, if based upon the refusal of the patient, shall relieve the physician or other health care provider of any other responsibility under this Code section.

(f) The Department of Public Health shall be authorized to promulgate rules and regulations for the purpose of administering the requirements under this Code section.



§ 31-17-5. Prophylactic treatment at childbirth

It shall be the duty of any person who shall be in attendance on any childbirth to apply to the child such prophylactic treatment as may be prescribed by the department to prevent blindness from gonococcus infection and otherwise to comply with such rules, regulations, and reporting requirements as shall be prescribed by the department.



§ 31-17-6. Regulation of laboratories

All laboratories conducting tests for venereal diseases shall comply with the rules, regulations, and reporting requirements prescribed therefor by the department.



§ 31-17-7. Consent of minor to medical or surgical care or services; informing spouse, parent, custodian, or guardian

(a) The consent to the provision of medical or surgical care or services by a hospital or public clinic or to the performance of medical or surgical care or services by a physician licensed to practice medicine and surgery, when such consent is given by a minor who is or professes to be afflicted with a venereal disease or at risk for HIV, shall be as valid and binding as if the minor had achieved his or her majority, provided that any such treatment shall involve procedures and therapy related to conditions or illnesses arising out of the venereal disease or HIV diagnosis which gave rise to the consent authorized under this Code section. Any such consent shall not be subject to later disaffirmation by reason of minority. The consent of no other person or persons, including but not limited to a spouse, parent, custodian, or guardian, shall be necessary in order to authorize the provision to such minor of such medical or surgical care or services as are described in this subsection.

(b) Upon the advice and direction of a treating physician or, if more than one, of any one of them, a member of the medical staff of a hospital or public clinic or a physician licensed to practice medicine and surgery may, but shall not be obligated to, inform the spouse, parent, custodian, or guardian of any such minor as to the treatment given or needed. Such information may be given to or withheld from the spouse, parent, custodian, or guardian without the consent of the minor patient and even over the express refusal of the minor patient to the providing of such information.



§ 31-17-8. Penalty

Any person who violates any provision of this chapter or any rule or regulation promulgated under this chapter shall be guilty of a misdemeanor.






Chapter 17A - Control of HIV

§ 31-17A-1. HIV deemed dangerous to public health

(a) Any term used in this chapter and defined in Code Section 31-22-9.1 shall have the meaning provided for such term in Code Section 31-22-9.1.

(b) HIV and the degenerative diseases associated with it are declared to be contagious, infectious, communicable, and extremely dangerous to the public health.



§ 31-17A-2. Examination of infected persons; administration of HIV test

The authorized agent or agents of the Department of Public Health are directed and empowered, when in their judgment it is necessary to protect the public health, to make examinations of persons infected or suspected of being infected with HIV and to administer an HIV test with the consent of the person being tested. In the event the person infected or suspected of being infected with HIV refuses to consent to the administration of an HIV test, the authorized agent or agents of the Department of Public Health are authorized to petition the court for an order authorizing the administration of an HIV test pursuant to the procedure set forth in Code Section 31-17A-3.



§ 31-17A-3. Refusal to consent to test; procedure

(a) If a person refuses to consent to an HIV test, as provided in Code Section 31-17A-2, the Department of Public Health may file a civil complaint with the superior court of the county of the residence of the person refusing the test. The complaint shall allege with specificity the basis for the allegations which the department believes support the conclusion that the person is infected with HIV, as well as the scope, nature, and threat to the public health created thereby, and the proposed plan to be adopted to protect the public health in the event the court orders the administration of the HIV test and the person is found to be an HIV infected person. The person against whom the complaint is filed shall be represented by counsel, and, in the event the person against whom the complaint is filed cannot afford counsel, counsel shall be appointed by the court.

(b) The superior court shall hear the complaint on an expedited basis without a jury. All proceedings before the court shall be sealed.

(c) If after consideration of the evidence, the court finds clear and convincing evidence that the person is reasonably likely to be infected with HIV and that there is a compelling need to protect the public health, the court may order the person to submit to an HIV test, shall retain jurisdiction to render such orders as are appropriate to effectuate that order, and, in the event the person so tested is determined to be infected with HIV, to require such procedures to protect the public health consistent with the least restrictive alternative which is available within the limits of state funds specifically appropriated therefor.






Chapter 18 - Registry for Traumatic Brain and Spinal Cord Injuries

§ 31-18-1. Declaration of policy

It is the intent of the General Assembly to create a state-wide central registry for traumatic brain and spinal cord injuries to ensure the registration of all persons with traumatic brain or spinal cord injuries in order that all such persons might obtain information about rehabilitative, independent living, and other services or goods provided by existing state agencies, departments, other organizations, and individuals.



§ 31-18-2. Definitions

As used in this chapter, the term:

(1) "Brain injury" means a traumatic injury to the brain (cranio-cerebral head trauma), not of a degenerative or congenital nature, but arising from blunt or penetrating trauma or from acceleration-deceleration forces, that is associated with any of these symptoms or signs attributed to the injury: decreased level of consciousness, amnesia, other neurologic or neuropsychologic abnormalities, skull fracture, or diagnosed intracranial lesions. These impairments may be either temporary or permanent and can result in a partial or total functional disability.

(2) "Spinal cord injury" means a traumatic injury to the spinal cord, not of a degenerative or congenital nature, but arising from blunt or penetrating trauma or from acceleration-deceleration forces, resulting in paraplegia or quadriplegia, which can be a partial or total loss of physical function.



§ 31-18-3. Reporting procedures

Every public and private health and social agency, every hospital or facility that has a valid permit or provisional permit issued by the Department of Community Health under Chapter 7 of this title, and every physician licensed to practice medicine in this state, if such physician has not otherwise reported such information to another agency, hospital, and facility, shall report to the Brain and Spinal Injury Trust Fund Commission such information concerning the identity of the person such agency, hospital, facility, or physician has identified as having a traumatic brain or spinal cord injury as defined in this chapter. The report shall be made within 45 days after identification of the person with the traumatic brain or spinal cord injury. The report shall contain the name, age, address, type and extent of injury, and such other information concerning the person with the injury as the Brain and Spinal Injury Trust Fund Commission, which is administratively assigned to the department, may require.



§ 31-18-4. Duties of commission

(a) The Brain and Spinal Injury Trust Fund Commission, which is administratively assigned to the Department of Public Health, shall establish procedures whereby a person with a traumatic brain or spinal cord injury for whom a report is made pursuant to this chapter shall be informed of appropriate agencies, departments, hospitals, facilities, organizations, or individuals providing rehabilitative, independent living, and other services or goods.

(b) The Brain and Spinal Injury Trust Fund Commission shall maintain records of reports and notifications made under this chapter. The Brain and Spinal Injury Trust Fund Commission shall produce an annual report relating to information and data collected pursuant to this chapter and shall make such report available upon request.

(c) Statistical information collected under this chapter shall be available to any other federal or state agency or private organization concerned with traumatic brain or spinal cord injuries, but no names or addresses will be provided without the consent of the person with the traumatic brain or spinal cord injury or the consent of the immediate family or guardian of such person if that person is unable to consent.






Chapter 19 - Control of Rabies

§ 31-19-1. Responsibility for control

Each county board of health shall have primary responsibility for the control of rabies within its jurisdiction. Such boards, in addition to their other powers, are empowered and required to adopt and promulgate rules and regulations for the prevention and control of such disease.



§ 31-19-2. Powers of department in infected area

The department may declare any county or any area therein or any group of counties or areas therein where rabies exists to be an infected area and may provide for immunization and such other measures as shall be indicated for the prevention and control of the disease.



§ 31-19-3. Licensing and regulation of animals by local authorities

The governing authorities of each county and municipality are authorized and required, in the control of rabies, to require regulation or licensing of animals.



§ 31-19-4. Duty of notification

It shall be the duty of any person bitten by any animal reasonably suspected of being rabid immediately to notify the appropriate county board of health. It shall be the duty of the owner, custodian, or person having possession and knowledge of any animal which has bitten any person or animal or of any animal which exhibits any signs of rabies to notify the appropriate county board of health and to confine such animal in accordance with rules and regulations of the county board of health.



§ 31-19-5. Inoculation of canines and felines against rabies

The county boards of health are empowered and required to adopt and promulgate rules and regulations requiring canines and felines to be inoculated against rabies and to prescribe the intervals and means of inoculation, the fees to be paid in county sponsored clinics, that procedures be in compliance with the recommendations of the National Association of State Public Health Veterinarians for identifying inoculated canines and felines, and all other procedures applicable thereto. As used in this chapter, the term "inoculation against rabies" means the administering by a licensed veterinarian of antirabies vaccine approved by the department.



§ 31-19-6. Certificates of inoculation; tags

Reserved. Repealed by Ga. L. 1992, p. 2089, § 2, effective July 1, 1992.



§ 31-19-7. County rabies control officer

(a) The county board of health shall appoint a person who is knowledgeable of animals to be the county rabies control officer. It shall be the duty of the county rabies control officer to enforce this chapter and other laws which regulate the activities of dogs.

(b) The county governing authority of each county is authorized to levy a fee not to exceed 50 cent(s) for each dog, such fee to be collected by the veterinarian administering the antirabies vaccine required by this chapter. This fee shall be in addition to that provided for in Code Section 31-19-5. If any county has no resident veterinarian, the out-of-county veterinarian administering the antirabies vaccine and collecting the fee provided for by this Code section shall forward to the treasurer of the county of the dog owner's residence the fee prescribed by that county's governing authority.

(c) The fees collected under this Code section shall be used to help in paying the salary of the county rabies control officer.



§ 31-19-8. Joint administration of chapter by adjoining counties

The governing authority of each county may devise and implement plans whereby this chapter, as amended, is administered jointly with one or more adjoining counties.



§ 31-19-9. Applicability to municipalities with rabies control laws

This chapter shall not apply to municipalities which already have a rabies control law unless and until such law is repealed.



§ 31-19-10. Penalty

Any person who violates any provision of this chapter or any rule or regulation adopted pursuant thereto shall be guilty of a misdemeanor.






Chapter 20 - Performance of Sterilization Procedures

§ 31-20-1. Definitions

As used in this chapter, the term:

(1) "Accredited hospital" means a hospital licensed by the Department of Community Health and accredited by a nationally recognized health care accreditation body.

(2) "Physician" means a person duly licensed to practice medicine and surgery without restriction in Georgia pursuant to Chapter 34 of Title 43.

(3) "Sterilization procedure" means any procedure which is designed or intended to prevent conception and which is not designed to unsex the patient by removing the ovaries or testicles.



§ 31-20-2. Performance of sterilization procedure upon request

It shall be lawful for any physician to perform a sterilization procedure upon a person 18 years of age or over, or less than 18 years of age if legally married, provided that a request in writing is made by such person and provided, further, that prior to or at the time of such request a full and reasonable medical explanation is given by such physician to such person as to the meaning and consequence of such operation.



§ 31-20-3. Sterilization of mentally incompetent persons

(a) Declaration of policy. The General Assembly finds that the present laws of this state provide no means for the performance of sterilization procedures upon persons who, because of a developmental disability, brain damage, or both, are irreversibly and incurably mentally incompetent to the degree that such persons, with or without economic aid (charitable or otherwise) from others, could not provide care and support for any children procreated by them in such a way that such children could reasonably be expected to survive to the age of 18 years without suffering or sustaining serious mental or physical harm.

(b) Definitions. As used in this Code section, the term "person subject to this Code section" means a person who, because of a developmental disability, brain damage, or both, is irreversibly and incurably mentally incompetent to the degree that such person, with or without economic aid (charitable or otherwise) from others, could not provide care and support for any children procreated by such person in such a way that such children could reasonably be expected to survive to the age of 18 years without suffering or sustaining serious mental or physical harm, when there has been, according to the procedures of this Code section as hereinafter stated, the required finding that the condition of such person is irreversible and incurable.

(c) Prerequisites to performing a sterilization procedure on a person subject to this Code section. A sterilization procedure may be performed by a physician on a person subject to this Code section pursuant to subsection (d) of this Code section only after satisfaction of all of the following conditions precedent:

(1) A petition shall be filed by one or more of the parents or legal guardian or next of kin of the person alleged to be subject to this Code section stating the reasons why such person is alleged to be subject to this Code section and containing the written consent of the parent or parents not filing the petition, if such parents are surviving, can be found after reasonable effort, and are mentally competent. If no such parent or parents survive or can be found after reasonable effort or if such parent or parents are mentally incompetent, the petition shall contain the written consent of a guardian ad litem who shall be appointed by the probate court and who shall make investigation and report to such court before the hearing shall commence, provided that such guardian ad litem shall be a duly qualified and licensed member of the State Bar of Georgia. The written consent of any parent shall not be required if such parent has not within six months of the date of filing of the petition provided any support or maintenance to the person alleged to be subject to this Code section and such parent does not reside within the same household as such person;

(2) The judge of the probate court shall appoint an examining team composed of a psychologist or psychiatrist qualified in the area of developmental disabilities and brain damage and one physician, neither of whom is the physician who proposes to perform the sterilization procedure on the person alleged to be subject to this Code section and neither of whom is a member of the committee of the accredited hospital described in paragraph (3) of this subsection. Said persons so appointed shall make an investigation and make a consolidated report to the court before the hearing shall commence that they have examined the person alleged to be subject to this Code section and whether or not they find such person to be a person subject to this Code section and whether, in their opinion, the condition of such person is irreversible and incurable. Such report shall include the reasons and factual information as to why such person should be subject to this Code section and the reasons, if any, why such person would not be subject to this Code section. If the examining team determines that such person is subject to this Code section, then the team shall include in its report some of the less permanent methods of preventing conception and shall report on the feasibility of each such method for that person. The person alleged to be subject to this Code section, the applicant, the parents of the person, the guardian ad litem, and the attorney representing the person shall receive a copy of the report not later than five days prior to the hearing and, upon a timely request by any party to the probate court proceedings, each author of that report shall be subject to cross-examination either by testimony in court or by deposition;

(3) Prior to the hearing on the application, evidence shall be presented to the court that a sterilization procedure has been approved for the person alleged to be subject to this Code section by a committee of the medical staff of the accredited hospital in which the operation is to be performed. Such committee shall be one established and maintained in accordance with the standards promulgated by a nationally recognized health care accreditation body, and its approval must be by a majority vote of a membership of not less than three members of the hospital staff, the physician proposing to perform the sterilization procedure not being counted as a member of the committee for this purpose. The approval of such committee as above specified shall be based upon a finding that the condition of the person alleged to be subject to this Code section is irreversible and incurable in the opinion of the majority of the committee as above specified. The person alleged to be subject to this Code section, the applicant, the parents of the person, the guardian ad litem, and the attorney representing the person shall receive a copy of the consolidated report not later than five days prior to the hearing and, upon a timely request by any party to the probate court proceeding, each author of that finding shall be subject to cross-examination either by testimony in court or by deposition;

(4) If the person alleged to be subject to this Code section requests that the hearing be closed to the public, the judge shall close the hearing to the public unless an overriding or compelling reason can be shown as to why such hearing should not be closed to the public. The ruling by the judge whether to open the hearing to the public or not shall be in writing. Notice of the date, time, and location of the hearing shall be provided to the person alleged to be subject to this Code section and the attorney for the person alleged to be subject to this Code section at least ten days prior to the hearing;

(5) After the hearing, if the judge of the probate court shall find by clear and convincing evidence, from the evidence above specified, that the person alleged to be subject to this Code section is a person subject to this Code section and that the condition of such person is irreversible and incurable, he shall enter an order and judgment authorizing the physician to perform such sterilization procedure in accordance with subsection (d) of this Code section;

(6) Except as provided in Article 6 of Chapter 9 of Title 15, an appeal to the superior court may be had by the applicant or person alleged to be subject to this Code section or by any other interested party on such judgment in the probate court as provided in other cases by the laws of this state. The proceedings before the superior court shall constitute a trial de novo and upon application of either party shall be heard before a jury. If the person alleged to be subject to this Code section requests that the trial be closed to the public, the judge shall close the trial to the public unless an overriding or compelling reason can be shown as to why such trial should not be closed to the public. The ruling by the judge whether to open the trial to the public or not shall be in writing. Any decision of the superior court in such cases may be appealed to the higher courts of this state as in other civil cases. The cost of appeal, if any, to the superior and higher courts shall be taxed as in other civil cases. The pendency of any appeal shall stay the proceedings in the probate court until the appeal is finally determined. Affidavits in forma pauperis regarding court costs and costs of appeal may be filed as in other cases made and provided by the laws of this state; and

(7) The person alleged to be subject to this Code section shall have the right to counsel at all stages of the proceedings provided for in this Code section.

(d) Performance of sterilization procedure. After judgment of the court in accordance with the preceding subsections of this Code section shall have become final to the effect that such sterilization shall be performed upon such person subject to this Code section, a sterilization procedure may be performed in an accredited hospital by a physician upon such person subject to this Code section.



§ 31-20-4. Restriction on performance of sterilization procedure

No operation under this chapter shall be performed by any person other than a physician duly licensed without restriction to practice medicine and surgery in this state pursuant to Chapter 34 of Title 43.



§ 31-20-5. Civil and criminal liability; compliance where other medical treatment may result in sterilization

When an operation shall have been performed in compliance with this chapter, no physician duly licensed without restriction to practice medicine and surgery in this state or other person legally participating in the execution of this chapter shall be liable civilly or criminally as a result of such operation or participation therein, except in the case of negligence in the performance of such operation. Nothing in this chapter shall be construed so as to require compliance therewith where medical or surgical treatment for sound therapeutic purposes, by a physician duly licensed without restriction to practice medicine and surgery in this state, is required of any person in this state and where such treatment, at the same time that it serves such purposes, may involve the nullification or destruction of reproductive functions.



§ 31-20-6. Exemptions from requirements of chapter

(a) Nothing in this chapter shall require a hospital to admit any patient for the purpose of performing a sterilization procedure, nor shall any hospital be required to appoint a committee such as contemplated under paragraph (3) of subsection (c) of Code Section 31-20-3.

(b) A physician, or any other person who is a member of or associated with the staff of a hospital, or any employee of a hospital in which a sterilization procedure has been authorized who shall object to such sterilization procedure on moral or religious grounds shall not be required to participate in the medical procedures or the committee procedures leading to such sterilization procedure; the refusal of any such person to participate therein shall not form the basis of any claim for damages resulting from such refusal or for any disciplinary or recriminatory action against such person.






Chapter 21 - Dead Bodies

Article 1 - General Provisions

§ 31-21-1. Approved disinfectant; "embalming" defined

(a) An approved disinfectant fluid shall contain not less than 5 percent formaldehyde gas.

(b) As used in this chapter, the term "embalming" means the injection by a licensed embalmer of not less than 10 percent of the weight for bodies of persons dead of communicable diseases, such as smallpox and diphtheria, injected arterially in addition to cavity injection and, in all other cases, not less than 6 percent of the body weight injected arterially in addition to cavity injection.



§ 31-21-2. Conflict with authority of Commissioner of Agriculture

Nothing in this article shall repeal or be construed to conflict with any power and authority now vested in the Commissioner of Agriculture by the laws of this state.



§ 31-21-3. Death of person with infectious or communicable disease; required reporting procedures; confidentiality; disclosure; penalties

(a) For the purposes of this Code section, the term "infectious or communicable disease" shall include the following:

(1) Infectious hepatitis;

(2) Tuberculosis;

(3) Any venereal disease enumerated in Code Section 31-17-1; or

(4) Acquired immune deficiency syndrome (AIDS).

(b) (1) When a person who has been diagnosed as having an infectious or communicable disease dies in a hospital or other health care facility, the attending physician shall prepare a written notification describing such disease to accompany the body when it is picked up for disposition.

(2) When a person dies outside of a hospital or health care facility and without an attending physician, any family member or person making arrangements for the disposition of the dead body who knows that such dead person had been diagnosed as having an infectious or communicable disease at the time of death shall prepare a written notification describing such disease to accompany the body when it is picked up for disposition.

(3) Any person who picks up a dead body for disposition and who has been notified that the person had been diagnosed as having an infectious or communicable disease at the time of death pursuant to the provisions of paragraph (1) or (2) of this subsection shall present such notification accompanying the dead body to any embalmer, funeral director, or other person taking possession of the dead body.

(c) Information regarding a deceased's infectious or communicable disease and contained in a notification required to be prepared pursuant to subsection (b) of this Code section shall be privileged and confidential and may only be disclosed if:

(1) That disclosure is required pursuant to Chapter 17 of this title;

(2) That disclosure is required by federal law, but only to the extent so required;

(3) That disclosure is made by a physician pursuant to Code Section 24-12-1 or any other law authorizing a physician to disclose otherwise privileged information;

(4) That disclosure is for research purposes and does not reveal:

(A) The identity of the deceased; or

(B) Information which would reveal the identity of the deceased;

(5) That disclosure involves information regarding sexual assault or sexual exploitation of a deceased child and is required to be reported pursuant to Code Section 19-7-5 or any other law requiring the reporting of such assault or exploitation of a child, but only to the extent that such disclosure is so required to be reported;

(6) That disclosure involves information regarding a deceased minor and the disclosure is made to the parent or guardian of that minor; or

(7) That disclosure is made to the person who picks up the dead body or is made in the ordinary course of business to any employee or agent of any person or entity authorized or required under this Code section to receive or report that information.

(d) Information privileged and confidential under this Code section may not be disclosed pursuant to discovery proceedings, subpoena, or court order.

(e) Any disclosure authorized by this Code section or any unauthorized disclosure of information or communications made privileged and confidential by this Code section shall not in any way abridge or destroy the confidential or privileged character thereof except for the purposes for which any authorized disclosure is made. Any person making a disclosure authorized by this chapter shall not be liable therefor, notwithstanding any contrary provisions of law.

(f) Any person having duties imposed upon that person pursuant to subsection (b) of this Code section who knowingly refuses or omits to perform such duties shall be guilty of a misdemeanor.



§ 31-21-4. Burial at sea of cremated remains; notification that cremated remains are ready for interment; unclaimed cremated remains

(a) (1) Cremated remains may be taken by boat from any harbor in this state, or by air, for burial at sea at a point not less than three miles from the nearest shoreline. Cremated remains shall be removed from their container before such remains are buried at sea.

(2) Any person who buries at sea, either from a boat or from the air, any human cremated remains shall carry out the burial services within 50 days from the reduction of the body to cremated remains and file with the local registrar of births, deaths, and other vital records in the county nearest the point where the remains were buried a verified statement containing the name of the deceased person, the time and place of death, the place at which the cremated remains were buried, and any other information that the local registrar may require. Burial services may be delayed until weather conditions improve if inclement weather prevents safe burial.

(b) Any person who requests that a dead body be cremated shall provide the funeral establishment or other person responsible for the cremation an address at which such person can be notified when the cremated remains are ready for interment. Notification shall be made by first-class mail to such person at the address provided. If the cremated remains are not claimed for interment or other disposition within 60 days from the date that the notification is mailed, such remains shall be turned over to the coroner to be interred in a plot or niche in a cemetery where indigents are buried.



§ 31-21-5. Incineration or cremation of dead body or parts thereof

(a) It shall be unlawful for any person to incinerate or cremate a dead body or parts thereof; provided, however, that the provisions of this subsection shall not apply to a crematory licensed by the State Board of Funeral Service pursuant to Chapter 18 of Title 43 or to a hospital, clinic, laboratory, or other facility authorized by the Department of Community Health and in a manner approved by the commissioner of community health.

(b) A person who violates the provisions of subsection (a) of this Code section shall be guilty of a misdemeanor.



§ 31-21-6. Notification of law enforcement agency upon disturbance, destruction, or debasement of human remains

(a) Any person who knows or has reason to believe that interred human remains have been or are being disturbed, destroyed, defaced, mutilated, removed, or exposed without a permit issued pursuant to Code Section 36-72-4, 12-3-52, or 12-3-82 or without written permission of the landowner for an archeological excavation on the site by an archeologist or not in compliance with Section 106 of the National Historic Preservation Act, as amended, and any person who accidentally or inadvertently discovers or exposes human remains shall immediately notify the local law enforcement agency with jurisdiction in the area where the human remains are located.

(b) Any law enforcement agency notified of the discovery or disturbance, destruction, defacing, mutilation, removal, or exposure of interred human remains shall immediately report such notification to the coroner or medical examiner of the county where the human remains are located, who shall determine whether investigation of the death is required under Code Section 45-16-24. If investigation of the death is not required, the coroner or medical examiner shall immediately notify the local governing authority of the county or municipality in which the remains are found and the Department of Natural Resources. If the remains are believed to be those of one or more aboriginal or prehistoric ancestors of or American Indians, then the Department of Natural Resources shall notify the Council on American Indian Concerns. All land-disturbing activity likely to further disturb the human remains shall cease until:

(1) The county coroner or medical examiner, after determining that investigation of the death is required, has completed forensic examination of the site;

(2) A permit is issued for land use change and disturbance pursuant to Code Section 36-72-4; a permit is issued or a contract is let pursuant to subsection (d) of Code Section 12-3-52; or written permission is obtained from the landowner for the conduct of an archeological excavation; or

(3) If such a permit is not sought, the Department of Natural Resources arranges with the landowner for the protection of the remains.

(c) The provisions of this Code section shall not apply to normal farming activity including, but not limited to, plowing, disking, harvesting, and grazing of livestock.



§ 31-21-7. Preneed contracts and revisions; affidavit on disposition of remains; role of probate court; warrant as to truthfulness; liability of funeral home

(a) A person who is 18 years of age or older and of sound mind, by entering into a preneed contract, as defined in paragraph (30) of Code Section 10-14-3, may direct the location, manner, and conditions of the disposition of the person's remains and the arrangements for funeral goods and services to be provided upon the person's death. The disposition directions and funeral prearrangements that are contained in a preneed contract shall not be subject to cancellation or substantial revision unless the cancellation or substantial revision has been ordered by a person the decedent has appointed in the preneed contract as the person authorized to cancel or revise the terms of the preneed contract or unless any resources set aside to fund the preneed contract are insufficient under the terms of the preneed contract to carry out the disposition directions and funeral prearrangements contained therein.

(b) Except as provided in subsection (c) of this Code section, the right to control the disposition of the remains of a deceased person; the location, manner, and conditions of disposition; and arrangements for funeral goods and services to be provided vests in the following, in the order named, provided that such person is 18 years of age or older and is of sound mind:

(1) The health care agent, as defined in Code Section 31-32-2;

(1.1) If the deceased person died while serving in any branch of the United States Armed Forces as defined in 10 U.S.C. Section 148, the person, if any, designated by the deceased person as authorized to direct disposition as listed on the deceased person's United States Department of Defense Record of Emergency Data, DD Form 93, or any similar successor form adopted by the Department of Defense;

(2) (A) A person designated by the decedent as the person with the right to control the disposition in an affidavit executed in accordance with subparagraph (B) of this paragraph.

(B) A person who is 18 years of age or older and of sound mind wishing to authorize another person to control the disposition of his or her remains may execute an affidavit before a notary public in substantially the following form:

"State of Georgia

County of

I, , do hereby designate with the right to

control the disposition of my remains upon my death. I have have not

attached specific directions concerning the disposition of my remains with

which the designee shall substantially comply, provided that such directions

are lawful and there are sufficient resources in my estate to carry out the

directions.

Subscribed and sworn to before me this day of the month of

of the year .

(signature of affiant)

(signature of notary public)";

(3) The surviving spouse of the decedent;

(4) The sole surviving child of the decedent or, if there is more than one child of the decedent, the majority of the surviving children; provided, however, that less than one-half of the surviving children shall be vested with the rights under this Code section if they have used reasonable efforts to notify all other surviving children of their instructions and are not aware of any opposition to those instructions on the part of more than one-half of all surviving children;

(5) The surviving parent or parents of the decedent. If one of the surviving parents is absent, the remaining parent shall be vested with the rights and duties under this Code section after reasonable efforts have been unsuccessful in locating the absent surviving parent;

(6) The surviving brother or sister of the decedent or, if there is more than one sibling of the decedent, the majority of the surviving siblings; provided, however, that less than the majority of surviving siblings shall be vested with the rights and duties under this Code section if they have used reasonable efforts to notify all other surviving siblings of their instructions and are not aware of any opposition to those instructions on the part of more than one-half of all surviving siblings;

(7) The surviving grandparent of the decedent or, if there is more than one surviving grandparent, the majority of the grandparents; provided, however, that less than the majority of the surviving grandparents shall be vested with the rights and duties under this Code section if they have used reasonable efforts to notify all other surviving grandparents of their instructions and are not aware of any opposition to those instructions on the part of more than one-half of all surviving grandparents;

(8) The guardian of the person of the decedent at the time of the decedent's death if one had been appointed;

(9) The personal representative of the estate of the decedent;

(10) The person in the classes of the next degree of kinship, in descending order, under the laws of descent and distribution to inherit the estate of the decedent. If there is more than one person of the same degree, any person of that degree may exercise the right of disposition;

(11) If the disposition of the remains of the decedent is the responsibility of the state or a political subdivision of the state, the public officer, administrator, or employee responsible for arranging the final disposition of decedent's remains; or

(12) In the absence of any person under paragraphs (1) through (11) of this subsection, any other person willing to assume the responsibilities to act and arrange the final disposition of the decedent's remains, including the funeral director with custody of the body, after attesting in writing that a good faith effort has been made to no avail to contact the individuals under paragraphs (1) through (11) of this subsection.

(c) A person entitled under law to the right of disposition shall forfeit that right, and the right is passed on to the next qualifying person as listed in subsection (b) of this Code section, in the following circumstances:

(1) Any person charged with murder or voluntary manslaughter in connection with the decedent's death and whose charges are known to the funeral director; provided, however, that, if the charges against such person are dismissed or if such person is acquitted of the charges, the right of disposition is returned to the person;

(2) Any person who does not exercise his or her right of disposition within two days of notification of the death of decedent or within three days of decedent's death, whichever is earlier;

(3) If the person and the decedent are spouses and a petition to dissolve the marriage was pending at the time of decedent's death; or

(4) Where the probate court pursuant to subsection (d) of this Code section determines that the person entitled to the right of disposition and the decedent were estranged at the time of death. For purposes of this Code section, the term "estranged" means a physical and emotional separation from the decedent at the time of death which has existed for a period of time that clearly demonstrates an absence of due affection, trust, and regard for the decedent.

(d) Notwithstanding subsections (b) and (c) of this Code section, the probate court for the county where the decedent resided may award the right of disposition to the person determined by the court to be the most fit and appropriate to carry out the right of disposition and may make decisions regarding the decedent's remains if those sharing the right of disposition cannot agree. The following provisions shall apply to the court's determination under this subsection:

(1) If the persons holding the right of disposition are two or more persons with the same relationship to the decedent and they cannot, by majority vote, make a decision regarding the disposition of the decedent's remains, any of such persons or a funeral home with custody of the remains may file a petition asking the probate court to make a determination in the matter;

(2) In making a determination under this subsection, the probate court shall consider the following:

(A) The reasonableness and practicality of the proposed funeral arrangements and disposition;

(B) The degree of the personal relationship between the decedent and each of the persons claiming the right of disposition;

(C) The desires of the person or persons who are ready, able, and willing to pay the cost of the funeral arrangements and disposition;

(D) The convenience and needs of other families and friends wishing to pay respects;

(E) The desires of the decedent; and

(F) The degree to which the funeral arrangements would allow maximum participation by all wishing to pay respect;

(3) In the event of a dispute regarding the right of disposition, a funeral home shall not be liable for refusing to accept the remains or to inter or otherwise dispose of the remains of the decedent or complete the arrangements for the final disposition of the remains until the funeral home receives a court order or other written agreement signed by the parties in the disagreement that decides the final disposition of the remains. If the funeral home retains the remains for final disposition while the parties are in disagreement, the funeral home may embalm or refrigerate and shelter the body, or both, in order to preserve it while awaiting the final decision of the probate court and may add the cost of embalming or refrigeration and sheltering to the final disposition costs. If a funeral home brings an action under this subsection, the funeral home may add the legal fees and court costs associated with a petition under this subsection to the cost of final disposition. This subsection may not be construed to require or to impose a duty upon a funeral home to bring an action under this subsection. A funeral home and its employees shall not be held criminally or civilly liable for choosing not to bring an action under this subsection; and

(4) Except to the degree it may be considered by the probate court under subparagraph (C) of paragraph (2) of this subsection, the fact that a person has paid or agreed to pay for all or part of the funeral arrangements and final disposition shall not give that person a greater claim to the right of disposition than the person would otherwise have. The personal representative of the estate of the decedent shall not, by virtue of being the personal representative, have a greater claim to the right of disposition than the person would otherwise have.

(e) Any person signing a funeral service agreement, cremation authorization form, or any other authorization for disposition shall be deemed to warrant the truthfulness of any facts set forth therein, including the identity of the decedent whose remains are to be buried, cremated, or otherwise disposed of, and the party's authority to order such disposition. A funeral home shall have the right to rely on such funeral service agreement or authorization and shall have the authority to carry out the instructions of the person or persons the funeral home reasonably believes hold the right of disposition. The funeral home shall have no responsibility to contact or to independently investigate the existence of any next of kin or relative of the decedent. If there is more than one person in a class who are equal in priority and the funeral home has no knowledge of any objection by other members of such class, the funeral home shall be entitled to rely on and act according to the instructions of the first such person in the class to make funeral and disposition arrangements, provided that no other person in such class provides written notice of his or her objections to the funeral home.

(f) If a funeral establishment or funeral director relies in good faith upon the instructions of an individual claiming the right of disposition pursuant to subsection (b) or (d) of this Code section and such individual is later determined to have falsely or fraudulently represented himself or herself as having such a right, the funeral establishment or funeral director shall not be subject to criminal or civil liability or subject to disciplinary action for carrying out the disposition of the remains in accordance with such instructions.






Article 2 - Disposition of Unclaimed Dead Bodies

§ 31-21-20. Board for the Distribution of Cadavers

The academic deans of medical, osteopathic medical, and dental colleges or a representative appointed by the president of such schools incorporated under the laws of this state or otherwise operating in this state with authorization from the Nonpublic Postsecondary Education Commission shall constitute the Board for the Distribution of Cadavers to expedite the distribution and delivery of dead bodies described in Code Section 31-21-21 to and among such institutions as are entitled thereto. This board shall have power to establish rules and regulations for its governance and to appoint and remove its officers and shall keep minutes of its transactions. Records shall be kept, under its direction, of all bodies received and distributed, both from within and without this state, and of the persons or institutions to whom they may be distributed, which records shall be open at all times to the inspection of members of this board, any district attorney, or prosecuting attorney of any city or state court. The board shall appoint a member of the board to be chairperson, and such member shall call at least one meeting per year to carry out the responsibilities of the board. For the purposes of this article, the term "board" shall mean the Board for the Distribution of Cadavers.



§ 31-21-21. Delivery to board of certain unclaimed bodies

(a) All public officers of this state and their assistants and all officers and their deputies of every county, city, town, or other municipality and of every prison, county correctional institution, morgue, public hospital, health care facility, except the Central State Hospital which institution shall have authority to perform autopsies on the dead bodies of persons dying as patients therein in the discretion of the superintendent and medical staff of the institution, having control over any dead human body not dead from contagious or infectious disease and required to be buried at public expense are required to notify the board created under Code Section 31-21-20 or such person as may from time to time be designated in writing by such board for distribution or its duly authorized officer whenever any such body comes into their possession or control. Such officers shall, without fee or reward, deliver the body and allow such board and its duly authorized agents who may comply with this chapter to remove such body and to provide for its use only within this state, solely for the advancement of medical science. No such notice shall be given nor shall any such body be delivered if any person, claiming to be and satisfying the authorities in charge of the body that he or she is of any degree of kin, or is related by marriage to, or socially or otherwise connected with and interested in the deceased, shall claim the body for burial, cremation, or other proper disposition; but it shall be at once surrendered to such person or shall be buried at public expense at the request of such claimant if a relative by blood or a connection by marriage and financially unable to provide burial, cremation, or other proper disposition.

(b) A body described in subsection (a) of this Code section shall in each and every instance be held and kept by the person or persons having charge or control of it for at least 24 hours after death, before delivery to such board or its agent for distribution, during which period notice of the death of such person shall be posted at the courthouse door of the county in which such body is held.



§ 31-21-22. Disposition of bodies of travelers dying suddenly

Notice shall not be given nor shall any body be delivered pursuant to Code Section 31-21-21 if the deceased person was a traveler who died suddenly. In such cases, the next of kin shall be notified concerning the disposition of the dead body. If no next of kin is located, or no replies from next of kin are received, or the body is unclaimed within 72 hours, the procedure indicated in this chapter shall apply.



§ 31-21-23. Distribution of bodies by board

The board for distribution or its duly authorized agent may distribute bodies received pursuant to Code Section 31-21-21 to and among the schools or colleges described in Code Section 31-21-20 for lectures and demonstrations by such schools or colleges. The number assigned to each shall be based upon the number of bona fide students in each dissecting or operative surgery class, which number of students shall be reported by the schools or colleges to the above-specified board at such times as it may direct, provided that the schools or colleges, upon receiving such bodies and before any use is made of them, and without unnecessary mutilation or dissecting, shall cause them to be embalmed properly and preserved carefully and kept for a period of 60 days from the day of receipt and shall deliver them properly prepared for burial, cremation, or other proper disposition to any persons mentioned and described in Code Section 31-21-21, who shall claim such bodies before the expiration of the period of 60 days and who shall satisfy the officers of the school or college that they are such persons as are entitled under Code Section 31-21-21 to claim such bodies. If, at the expiration of 60 days, such body or bodies have not been claimed for burial in the manner and by the person or persons described in this article, they shall then be used by the schools or colleges for the purposes specified in this article. When the bodies have been so used and are no longer needed or serviceable for the purposes mentioned in this article, they shall be decently interred by the schools or colleges.



§ 31-21-24. Transportation of bodies

The board for distribution may employ a carrier or carriers for the conveyance of bodies described in Code Section 31-21-21, which bodies shall be well enclosed in suitable incasements and carefully deposited free from public observation. The carrier or carriers shall obtain receipts containing the deceased's name or, if the person is unknown, a description for each body delivered, and shall deposit such receipts with the secretary of the above board, who shall record and preserve them.



§ 31-21-25. Bonds

No school or college shall be allowed or permitted to receive any body or bodies described in Code Section 31-21-21 until a bond shall have been given to the Department of Community Health by or in behalf of the school or college by its authorized officers, to be approved by the clerk of the superior court of the county in which the school or college is situated and to be filed in the office of such clerk. The bond shall be in the sum of $5,000.00 and shall be conditioned that the body or bodies received thereafter by the school or college shall be used only in the manner specified in this article and solely for the promotion of medical science in this state. Actions thereon shall be in the name of the Department of Community Health, and any sums recovered shall be deposited in the state treasury.



§ 31-21-26. Payment of expenses

Neither the state, county, municipality, nor officers thereof shall be placed at any expense by reason of delivery or distribution of bodies; but all expenses thereof shall be borne by those receiving the body or bodies as prescribed by the board for distribution.






Article 3 - Offenses

§ 31-21-40. Omission to perform duties imposed by chapter

Any person having duties imposed upon him by Code Sections 31-21-20 through 31-21-24 who shall refuse or omit to perform such duties shall be guilty of a misdemeanor.



§ 31-21-41. Traffic in human bodies

Any person who shall sell or buy any dead human body or bodies or in any way traffic therein or transmit or convey, or procure the transmission or conveyance of any dead human body or bodies to any place outside of this state for purposes of sale or dissection, shall be punished by imprisonment and labor in the penitentiary for not less than one nor more than ten years; provided, however, that the board for the distribution and delivery of dead bodies shall be empowered to make payments to next of kin as burial benefits amounts not exceeding those payable from time to time by the Social Security Administration.



§ 31-21-42. Disinterment by coroner without good grounds

If any person makes affidavit to facts to authorize the coroner to disinter a body or the coroner does so of his own motion and such affidavit is made or disinterment carried out without good grounds or from malice or mischief, the person so swearing or the coroner so officiating shall be guilty of a misdemeanor. In such cases, all circumstances shall be considered by the coroner's jury; and, if it believes there were reasonable grounds for the disinterment at the time it took place, it shall be its duty to acquit.



§ 31-21-43. Removal of dead body from grave for purposes of sale or dissection

Any person who shall remove a dead human body from any grave or other place of interment or from any vault, tomb, sepulcher, or from any other place for the purpose of selling or dissecting the same and any person who shall receive or purchase any dead human body knowing it to have been so disinterred or removed for the purpose aforesaid shall be punished by imprisonment and labor in the penitentiary for not less than one nor more than ten years.



§ 31-21-44. Wanton or malicious removal of dead body from grave or disturbance of contents of grave; receipt, retention, disposal, or possession of unlawfully removed dead body or bodily part

(a) It is unlawful for any person wantonly or maliciously to:

(1) Remove the dead body of a human being from any grave or other place of interment or from any vault, tomb, or sepulcher; or

(2) Otherwise disturb the contents of any grave or other place of interment or any vault, tomb, or sepulcher.

(b) It is unlawful for any person to receive, retain, dispose of, or possess the dead body or any bodily part of a human being knowing it to have been removed unlawfully from any grave or other place of interment or any vault, tomb, or sepulcher. This subsection shall not apply to any person having duties imposed upon that person relating to the possession or disposition of dead bodies while in the performance of said duties, which persons shall include law enforcement personnel, coroners and medical examiners, operators of funeral establishments, cemetery operators, and medical and medical laboratory personnel.

(c) Any person who violates any provision of this Code section shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one year nor more than five years, or by both such imprisonment and fine.



§ 31-21-44.1. Abuse of dead body

(a) (1) A person commits the offense of abuse of a dead body if, prior to interment and except as otherwise authorized by law, such person willfully defaces a dead body while the dead body is lying in state or is prepared for burial, showing, or cremation whether in a funeral establishment, place of worship, home, or other facility for lying in state or at a grave site. The lawful presence of the offender at a place where the dead body is abused shall not be a defense to a prosecution under this Code section.

(2) A person who is providing care to another person, other than in a hospital, either on a permanent or temporary basis, shall, upon the death of such person while in such person's care, be required to notify a local law enforcement agency or coroner or a relative of such deceased person within six hours of the discovery of the death of such person. Any person who intentionally violates the provisions of this paragraph shall commit the offense of abuse of a dead body.

(b) Any person who violates subsection (a) of this Code section shall be guilty of a felony and shall be punished by imprisonment for not less than one nor more than three years.



§ 31-21-44.2. Throwing away or abandonment of dead bodies prohibited; punishment

(a)(1) Any person who throws away or abandons any dead human body or portion of such dead body shall commit the offense of abandonment of a dead body.

(2) It shall not be an offense under this subsection to make final disposition of a dead human body or portion of such dead body under a death certificate issued under Chapter 10 of this title or the law of another jurisdiction by interment, entombment, inurnment, scattering of cremated remains, burial at sea, or any means otherwise authorized by law; nor shall it be an offense under this subsection for any law enforcement personnel, medical or medical laboratory personnel, hospital personnel, coroner or medical examiner, funeral director, embalmer, crematory operator, or cemetery operator to perform those duties or acts relating to possession or disposition of a dead human body or portion of such dead body which are otherwise imposed or authorized by law or lawful contract; nor shall use of a dead human body or portion of such dead body at or by an accredited medical school, dental school, college, or university for education, research, or advancement of medical or dental science or therapy be an offense under this subsection.

(b) Any person who commits an offense of abandonment of a dead body as provided by subsection (a) of this Code section shall be guilty of a felony and shall be punished by imprisonment for not less than one nor more than three years.



§ 31-21-45. Public exhibit or display of dead human bodies of American Indians or American Indian human remains

(a) After December 1, 1992, it shall be unlawful to exhibit or display to the public dead human bodies of American Indians or American Indian human remains except in connection with:

(1) Funeral or burial services;

(2) Education or instruction as part of a course of study at an accredited university, college, or school; or

(3) Educational exhibits or displays as may be allowed only with the express written permission of the lineal descendants of the deceased where such descendants can be identified or by the agent of the deceased's estate or, where there is no lineal descendant or agent of the deceased's estate, by the Council on American Indian Concerns created by Code Section 44-12-280.

(b) Any person who violates this Code section is guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one nor more than two years.









Chapter 22 - Clinical Laboratories

§ 31-22-1. Definitions

As used in this chapter, the term:

(1) "Board" means the Board of Community Health.

(2) "Clinical laboratory" means a facility for the biological, microbiological, serological, chemical, immunohematological, hematological, biophysical, cytological, pathological, or other examination of materials derived from the human body for the diagnosis of, recommendation of treatment of, or for the purposes of providing information for the diagnosis, prevention, or treatment of any disease or impairment of, or the assessment of the health of human beings; the term "clinical laboratory" shall include specimen collection stations and shall include blood banks which provide through their ownership or operation a system for the collection, processing, or storage of human blood and its component parts as well as tissue banks which procure, store, or process human or animal tissues designed to be used for medical purposes in human beings. The term "clinical laboratory" shall not include laboratories which are nondiagnostic only and regulated pursuant to the federal Clinical Laboratory Improvement Amendments (CLIA) whose sole function is to perform examination of human blood or blood components intended as source material for the manufacture of biological products.

(2.1) "Commissioner" means the commissioner of community health.

(2.2) "Department" means the Department of Community Health.

(3) "Director" means a person who is responsible for the administration of the technical and scientific operation of a clinical laboratory, including supervision of procedures for testing and the reporting of results.

(4) "Person" means any individual, firm, partnership, association, corporation, the state or any municipality or other subdivision thereof, or any other entity whether organized for profit or not.

(5) "Specimen collection station" means a place having the primary purpose of either collecting specimens directly from patients or bringing specimens together after collection for the purpose of forwarding them either intrastate or interstate to a clinical laboratory for examination.

(6) "Supervisor" means an assistant director and a person who, under the general supervision of a clinical laboratory director, supervises technical personnel and performs tests requiring special scientific skills.

(7) "Technician" means any person other than the clinical laboratory director, supervisor, technologist, or trainee who functions under the supervision of a clinical laboratory director, supervisor, or technologist and performs only those clinical laboratory procedures which require limited skill and responsibility and a minimal exercise of independent judgment. The degree of supervision by the clinical laboratory director, supervisor, or technologist of a technician shall be determined by the director, supervisor, or technologist based on:

(A) The complexity of the procedure to be performed;

(B) The training and capability of the technician; and

(C) The demonstrated competence of the technician in the procedure being performed.

(8) "Technologist" means a person who performs tests which require the exercise of independent judgment and responsibility, with minimal supervision by the director or supervisor, in only those specialties or subspecialties in which he is qualified by education, training, and experience.



§ 31-22-2. Licenses

(a) No clinical laboratory shall be operated without a license issued and in force pursuant to this chapter; provided, however, that the department may promulgate rules and regulations by which a facility or a part of a facility in which laboratory testing is done may qualify for exemption from licensure when only specific tests or techniques, designated by the department and used for screening and monitoring purposes only, are performed.

(b) Application for licenses shall be made to the Department of Community Health on forms prescribed by it. The application shall indicate the categories of procedures to be performed and shall contain such additional information as the department may require. Each application shall be accompanied by a nonrefundable fee prescribed by the department.

(c) The license applied for shall be issued if the department finds that all requirements are met or, in the case of a new clinical laboratory not yet in operation, that the owner is in a position to meet them. A license shall authorize the performance of one or more procedures or categories of procedures and shall be valid for one year from the date of issue unless sooner canceled, suspended, or revoked.

(d) A clinical laboratory license may be denied, revoked, suspended, limited, or renewal thereof denied on the following grounds:

(1) Making false statements of material information on an application for clinical laboratory license or any other documents required by the department;

(2) Permitting unauthorized persons to perform technical procedures or to issue or sign reports;

(3) Demonstrating incompetence in the performance or reporting of clinical laboratory examinations and procedures;

(4) Performing a test for or rendering a report to a person not authorized by law to receive such services;

(5) Referring a specimen for examination to a clinical laboratory in this state which has not been licensed pursuant to this chapter unless such referral laboratory is exempted from coverage of this chapter;

(6) Making a report on clinical laboratory work actually performed in another clinical laboratory without designating the name of the director and the name and address of the clinical laboratory in which the test was performed;

(7) Lending the use of the name of the licensed clinical laboratory or its personnel to an unlicensed clinical laboratory;

(8) Violating or aiding in the violation of any provision of this chapter or the rules or regulations promulgated hereunder; or

(9) Violating any other provisions of law applicable to the proper operation of a clinical laboratory.

(e) Each clinical laboratory shall have a licensed director. An individual shall be permitted to direct no more than three clinical laboratories. No individual shall function as a director of a clinical laboratory unless he is a physician licensed to practice medicine and surgery pursuant to Chapter 34 of Title 43; provided, however, that the director of a clinical laboratory restricting its practice to dental pathology may be either a physician licensed to practice medicine and surgery or a dentist licensed to practice dentistry; provided, further, that the board may promulgate rules and regulations which authorize persons who possess doctorate degrees in biology, microbiology, and related fields to be directors of clinical laboratories when the proper circumstances and qualifications are present.

(f) A clinical laboratory license shall specify on the face thereof the names of the owner and director, procedures or categories of procedures authorized, the location at which such procedures are to be performed, and the period for which the license is valid. The license shall be displayed at all times in a prominent place where it may be viewed by the public.

(g) Licenses issued pursuant to this chapter shall be subject to renewal in accordance with rules and regulations of the department.

(h) The board shall fix and publish in print or electronically and from time to time revise schedules of fees for applications and renewals. Such fees for clinical laboratory licenses shall be in amounts calculated to defray the costs of necessary inspections, evaluations, and investigations related thereto.

(i) The board shall promulgate rules and regulations which specify minimum standards for laboratory supervisors; provided, however, that nothing in this chapter shall be construed to affect any director, supervisor, technologist, or technician who is holding any such position on July 1, 1970.

(j) For the purposes of licensure, specimen collection stations which have a parent clinical laboratory licensed by the State of Georgia may be considered by the department to be part of that laboratory.



§ 31-22-3. Clinical Laboratory, Blood Bank, and Tissue Bank Committee

Reserved. Repealed by Ga. L. 2012, p. 1132, § 2/SB 407, effective July 1, 2012.



§ 31-22-4. Examination of human specimens

(a) A clinical laboratory shall examine human specimens only at the request of a licensed physician, dentist, or other person authorized by law to use the findings of laboratory examinations.

(b) All specimens accepted by a clinical laboratory shall be tested on the premises or in another laboratory or location under the responsibility of the director unless forwarded to another properly licensed clinical laboratory.

(c) The results of a test shall be reported only to or as directed by the licensed physician, dentist, or other authorized person requesting such test. Such reports shall include the name of the director and the name and address of the clinical laboratory in which the test was performed.

(d) No person shall represent or maintain an office or specimen collection station or other facility for the representation of any clinical laboratory situated in this state or any other state which makes examinations in connection with the diagnosis and control of diseases unless the clinical laboratory so represented shall meet or exceed the minimum standards issued by the department pursuant to this chapter and the regulations issued under this chapter.

(e) The department may require laboratories to show evidence that specimens shipped through the mails and accepted by them for analysis are sufficiently stable for the determinations requested.

(f) Records involving clinical laboratory services and copies of reports of laboratory tests shall be kept for the period of time and in the manner prescribed by the department.

(g) Each clinical laboratory shall establish its own quality assurance program designed to ensure testing accuracy and in accordance with the rules and regulations promulgated by the department. The quality assurance program shall also include the use of, where applicable, calibration and control practices designed to ensure accurate and reliable test processes.

(h) Subsections (a) through (c) of this Code section shall not apply to the taking, examining, or testing of specimens by a clinical laboratory or its personnel solely in order to test the accuracy or sufficiency of its procedures or in order to make improvements in such procedures.



§ 31-22-5. Methods for selection of blood donors and collection, storage, and processing of human blood

(a) Those clinical laboratories which provide a system for the collection, processing, or storage of human blood and its component parts shall provide methods for the selection of blood donors as well as methods for the collection, storage, processing, and transfusion of blood, which shall ensure that the blood donation will not be detrimental to the donor and to protect the ultimate recipient of human blood or any of its component parts from infectious disease known to be transmissible by blood.

(b) The methods described in subsection (a) of this Code section shall conform to the most recent "Standards for Blood Banks and Transfusion Services" published by the American Association of Blood Banks; provided, however, that the board may modify the standards published by the American Association of Blood Banks by adopting separate or supplementary rules and regulations to ensure that the blood donation will not be detrimental to the donor and will protect the ultimate recipient of human blood or any of its component parts from diseases known to be transmissible by blood.



§ 31-22-6. Powers of board to promulgate rules and regulations, establish and enforce standards

In addition to powers conferred elsewhere in this chapter, the board shall:

(1) Promulgate rules and regulations for the implementation of this chapter;

(2) Establish and enforce standards governing the safety and sanitary requirements pertaining to clinical laboratories to the extent that they are not otherwise subject to requirements imposed by law or municipal ordinance; and

(3) Promulgate rules and regulations relating to the qualifications and performance of all personnel.



§ 31-22-7. Reports to department

(a) The department shall require reporting by clinical laboratories of evidence of such infectious diseases as the department may specify and shall furnish forms for such reporting. No clinical laboratory making reports shall be held liable for having violated a trust or confidential relationship. The reports submitted shall be deemed confidential and not subject to public inspection.

(b) Every director of a clinical laboratory shall report to the department such information regarding the operation of the clinical laboratory as the department by its rules and regulations may require in order to aid in the proper administration of this chapter.



§ 31-22-8. Inspections; evaluation program

(a) The department shall make periodic inspections of every clinical laboratory, at its discretion. In lieu of or to supplement its own inspection program, the department may use results of inspections conducted by other accrediting agencies. For the purpose of this subsection, the employees or agents of the department shall have the right of entry into the premises of the laboratory during normal hours of operation.

(b) The department shall operate a clinical laboratory evaluation program and shall prescribe standards of performance in the examination of specimens. As part of the clinical laboratory evaluation program, the department may require the clinical laboratory to analyze test samples submitted or authorized by the department and report on the results of such analysis.



§ 31-22-9. Applicability of chapter

(a) This chapter shall not apply to clinical laboratories which are:

(1) Operated by the Georgia Health Sciences University, the Emory University School of Medicine, any other medical schools in Georgia, or the United States government;

(2) Operated and maintained exclusively for research and teaching purposes, involving no patient or public health services;

(3) Operated and maintained as part of a hospital regulated and licensed by the department at any period of time during which the department, as part of its licensure and regulation of such hospital, imposes upon the medical laboratory involved the same standards of administration, performance, and operation as are imposed by this chapter upon medical laboratories covered in this chapter. In such cases and under such conditions, licensure of the hospital involved constitutes licensure of the hospital laboratory; or

(4) Operated by duly licensed physicians exclusively in connection with the diagnosis and treatment of their own patients.

(b) This chapter shall not apply to pharmacists licensed pursuant to Chapter 4 of Title 26 practicing in accordance with the provisions thereof who are performing capillary blood tests and interpreting the results as a means to screen for or monitor disease risk factors and facilitate patient education as authorized in Code Section 26-4-4, so long as such capillary blood tests are available to and for use by the public without licensure of the user of the test.



§ 31-22-9.1. HIV tests -- Who may perform test

(a) As used in this Code section, the term:

(1) "AIDS" means Acquired Immunodeficiency Syndrome or AIDS Related Complex within the reporting criteria of the department.

(2) "AIDS confidential information" means information which discloses that a person:

(A) Has been diagnosed as having AIDS;

(B) Has been or is being treated for AIDS;

(C) Has been determined to be infected with HIV;

(D) Has submitted to an HIV test;

(E) Has had a positive or negative result from an HIV test;

(F) Has sought and received counseling regarding AIDS; or

(G) Has been determined to be a person at risk of being infected with AIDS,

and which permits the identification of that person.

(3) "AIDS transmitting crime" means any of the following offenses specified in Title 16:

(A) Rape;

(B) Sodomy;

(C) Aggravated sodomy;

(D) Child molestation;

(E) Aggravated child molestation;

(F) Prostitution;

(G) Solicitation of sodomy;

(H) Incest;

(I) Statutory rape; or

(J) Any offense involving a violation of Article 2 of Chapter 13 of Title 16, regarding controlled substances, if that offense involves heroin, cocaine, derivatives of either, or any other controlled substance in Schedule I, II, III, IV, or V and that other substance is commonly intravenously injected, as determined by the regulations of the department.

(4) "Body fluids" means blood, semen, or vaginal secretions.

(5) "Confirmed positive HIV test" means the results of at least two separate types of HIV tests, both of which indicate the presence of HIV in the substance tested thereby.

(6) "Counseling" means providing the person with information and explanations medically appropriate for that person which may include all or part of the following: accurate information regarding AIDS and HIV; an explanation of behaviors that reduce the risk of transmitting AIDS and HIV; an explanation of the confidentiality of information relating to AIDS diagnoses and HIV tests; an explanation of information regarding both social and medical implications of HIV tests; and disclosure of commonly recognized treatment or treatments for AIDS and HIV.

(7) "Determined to be infected with HIV" means having a confirmed positive HIV test or having been clinically diagnosed as having AIDS.

(8) "Health care facility" means any:

(A) Institution or medical facility, as defined in Code Section 31-7-1;

(B) Facility for mentally ill persons or persons with developmental disabilities, as such terms are defined in Code Section 37-1-1, or alcoholic or drug dependent persons, as defined in Code Section 37-7-1;

(C) Medical, dental, osteopathic, or podiatric clinic;

(D) Hospice, as defined in Code Section 31-7-172;

(E) Clinical laboratory, as defined in Code Section 31-22-1; or

(F) Administrative, clerical, or support personnel of any legal entity specified in subparagraphs (A) through (E) of this paragraph.

(9) "Health care provider" means any of the following persons licensed or regulated by the state:

(A) Physician or physician assistant;

(B) Osteopath;

(C) Podiatrist;

(D) Midwife;

(E) Dentist, dental technician, or dental hygienist;

(F) Respiratory care professional, certified respiratory therapy technician, or registered respiratory therapist;

(G) Registered nurse;

(H) Licensed practical nurse;

(I) Emergency medical technician, paramedic, or cardiac technician;

(J) Clinical laboratory director, supervisor, technician, or technologist;

(K) Funeral director or embalmer;

(L) Member of a hospice team, as defined in Code Section 31-7-172;

(M) Nursing home administrator;

(N) Professional counselor, social worker, or marriage and family therapist;

(O) Psychologist;

(P) Administrative, clerical, or support personnel, whether or not they are licensed or regulated by the state, of any person specified in subparagraphs (A) through (O) of this paragraph;

(Q) Trainee, student, or intern, whether or not they are licensed or regulated by the state, of any persons listed in subparagraphs (A) through (O) of this paragraph; or

(R) First responder, as defined in Chapter 11 of this title, although such person is not licensed or regulated by the state.

(10) "HIV" means any type of Human Immunodeficiency Virus, Human T-Cell Lymphotropic Virus Types III or IV, Lymphadenopathy Associated Virus Types I or II, AIDS Related Virus, or any other identified causative agent of AIDS.

(11) "HIV infected person" means a person who has been determined to be infected with HIV, whether or not that person has AIDS, or who has been clinically diagnosed as having AIDS.

(12) "HIV test" means any antibody, antigen, viral particle, viral culture, or other test to indicate the presence of HIV in the human body, which test has been approved for such purposes by the regulations of the department.

(13) "Institutional care facility" means any:

(A) Health care facility;

(B) Child welfare agency, as defined in Code Section 49-5-12;

(C) Group care facility, as defined in Code Section 49-5-3;

(D) Penal institution; or

(E) Military unit.

(14) "Knowledge of being infected with HIV" means actual knowledge of:

(A) A confirmed positive HIV test; or

(B) A clinical diagnosis of AIDS.

(15) "Law" means federal or state law.

(16) "Legal entity" means a partnership, association, joint venture, trust, governmental entity, public or private corporation, health care facility, institutional care facility, or any other similar entity.

(17) "Military unit" means the smallest organizational unit of the organized militia of the state, as defined in Code Section 38-2-2, or of any branch of the armed forces of the United States, which unit is commanded by a commissioned officer.

(18) "Penal institution" means any jail, correctional institution, or similar facility for the detention of violators of state laws or local ordinances.

(19) "Person" means a natural person.

(20) "Person at risk of being infected with HIV" means any person who may have already come in contact with or who may in the future reasonably be expected to come in contact with the body fluids of an HIV infected person.

(21) "Physician" means any person licensed to practice medicine under Chapter 34 of Title 43.

(22) "Public safety agency" means that governmental unit which directly employs a public safety employee.

(23) "Public safety employee" means an emergency medical technician, firefighter, law enforcement officer, or prison guard, as such terms are defined in Code Section 45-9-81, relating to indemnification of such personnel for death or disability.

(b) Notwithstanding the provisions of Code Section 31-21-10 and Code Section 31-22-11, no person or legal entity, other than an insurer authorized to transact business in this state, shall submit for an HIV test any human body fluid or tissue to any person or legal entity except to:

(1) A clinical laboratory licensed under this chapter;

(2) A clinical laboratory exempt from licensure under Code Section 31-22-9; or

(3) A clinical laboratory licensed as such pursuant to the laws of any other state.

(c) No person or legal entity may sell or offer for sale any HIV test that permits any person or legal entity, including the person whose body fluids are to be tested, to perform that test other than a person or legal entity specified in paragraphs (1) through (3) of subsection (b) of this Code section.



§ 31-22-9.2. HIV tests -- Report of positive results; notification; counseling; violations; exception for insurance coverage; exposure of health care provider

(a) Any term used in this Code section and defined in Code Section 31-22-9.1 shall have the meaning provided for that term in Code Section 31-22-9.1.

(b) Reserved.

(c) Unless exempted under this Code section, each health care provider who orders an HIV test for any person shall do so only after notifying the person to be tested. Unless exempted under this subsection, the person to be tested shall have the opportunity to refuse the test. The provisions of this subsection shall not be required if the person is required to submit to an HIV test pursuant to Code Section 15-11-603, 17-10-15, 31-17-4.2, 31-17A-3, 42-5-52.1, or 42-9-42.1. The provisions of this subsection shall not be required if the person is a minor or incompetent and the parent or guardian thereof permits the test after compliance with this subsection. The provisions of this subsection shall not be required if the person is unconscious, temporarily incompetent, or comatose and the next of kin permits the test after compliance with this subsection. The provisions of this subsection shall not apply to emergency or life-threatening situations. The provisions of this subsection shall not apply if the physician ordering the test is of the opinion that the person to be tested is in such a medical or emotional state that disclosure of the test would be injurious to the person's health. The provisions of this subsection shall only be required prior to drawing the body fluids required for the HIV test and shall not be required for each test performed upon that fluid sample.

(d) The health care provider ordering an HIV test shall provide medically appropriate counseling to the person tested with regard to the test results. Such medically appropriate counseling shall only be required when the last confirmatory test has been completed.

(e) The criminal penalty provided in Code Section 31-22-13 shall not apply to a violation of subsection (c), (d), or (g) of this Code section. The statute of limitations for any action alleging a violation of this Code section shall be two years from the date of the alleged violation.

(f) The provisions of this Code section shall not apply to situations in which an HIV test is ordered or required in connection with insurance coverage, provided that the person to be tested or the appropriate representative of that person has agreed to have the test administered under such procedures as may be established by the Commissioner of Insurance after consultation with the Department of Community Health.

(g) Notwithstanding the other provisions of this Code section, when exposure of a health care provider to any body fluids of a patient occurs in such a manner as to create any risk that such provider might become an HIV infected person if the patient were an HIV infected person, according to current infectious disease guidelines of the Centers for Disease Control and Prevention or according to infectious disease standards of the health care facility where the exposure occurred, a health care provider otherwise authorized to order an HIV test shall be authorized to order any HIV test on such patient and obtain the results thereof:

(1) If the patient or the patient's representative, if the patient is a minor, otherwise incompetent, or unconscious, does not refuse the test after being notified that the test is to be ordered; or

(2) If the patient or the patient's representative refuses the test, following compliance with paragraph (1) of this subsection, when at least one other health care provider who is otherwise authorized to order an HIV test concurs in writing to the testing and the patient is informed of the results of the test and is provided counseling with regard to those results.



§ 31-22-10. Effect of this chapter on Chapter 23 of this title and Article 6 of Chapter 5 of Title 44

Nothing contained in this chapter shall be deemed or construed as affecting or repealing Chapter 23 of this title or Article 6 of Chapter 5 of Title 44.



§ 31-22-11. Effect of this chapter on Chapter 34 of Title 43

Nothing contained in this chapter shall be deemed or construed as affecting or repealing Chapter 34 of Title 43.



§ 31-22-12. Injunction of operation of unlicensed clinical laboratories

The operation or maintenance of an unlicensed clinical laboratory in violation of this chapter is declared a nuisance, inimical to the public health, welfare, and safety. The commissioner in the name of the people of the state through the Attorney General may, in addition to other remedies provided in this chapter, bring an action for an injunction to restrain such violation or to enjoin the future operation or maintenance of any such clinical laboratory until compliance with this chapter or the rules or regulations promulgated under this chapter has been demonstrated to the satisfaction of the department.



§ 31-22-13. Penalty

Any person who violates any provision of this chapter or any of the rules and regulations promulgated pursuant thereto shall be guilty of a misdemeanor.






Chapter 23 - Eye Banks

§ 31-23-1. Definitions

As used in this chapter, the term:

(1) "Department" means the Department of Community Health.

(2) "Eye bank" means a nonprofit facility which is maintained and operated for the extraction, removal, care, storage, preservation, and use of human eyes or parts thereof for purposes of sight preservation or restoration, medical education, instruction pertaining to sight preservation or restoration, or research, which facility is operated by, under, or in affiliation with a hospital for the care of human beings or a medical school in conjunction with the department or school of ophthalmology of such medical school.

(3) "Person" means any individual, firm, partnership, corporation, trustee, association, or combination thereof.



§ 31-23-2. Effect on eye donations of the "Georgia Revised Uniform Anatomical Gift Act."

Any donation of a person's eyes or any part thereof shall be made in accordance with Article 6 of Chapter 5 of Title 44, the "Georgia Revised Uniform Anatomical Gift Act."



§ 31-23-3. Hospitals or medical schools which may operate eye banks; right of eye banks to receive gifts, donations, and bequests

Any facility, hospital, or any medical school in conjunction with the department or school of ophthalmology of such medical school, alone or in further conjunction with other charitable organizations, may establish and maintain an eye bank in, under, or in affiliation with such hospital or medical school upon approval for the establishment of the eye bank by the Department of Community Health, if the eye bank meets the medical standards approved by the Eye Bank Association of America and such facility, hospital, or medical school is a nonprofit organization and is not a subsidiary of a for profit corporation or business entity. Upon the establishment of any eye bank as authorized in this Code section, the extraction, removal, care, preservation, storage, and use of human eyes or parts thereof for any of the purposes for which eye banks may be established may begin in such facility or as authorized by such facility. The eye bank shall have the right to receive gifts, donations, and bequests for the purposes stated in this Code section.



§ 31-23-4. Powers of department

The department is empowered to approve or disapprove the establishment of an eye bank by any group desiring to establish one in accordance with rules and regulations adopted by the department; to exercise such control, inspection, and supervision of established eye banks as the department determines to be proper; and to terminate, for good cause, its approval of the maintenance and operation of an eye bank.



§ 31-23-5. Persons authorized to extract eyes; compensation therefor; liability of persons operating eye banks or having custody or control of donor's body

(a) Upon the death of any donor, the persons holding a donor's unrevoked instrument of donation and maintaining and operating the donee eye bank may authorize any physician, or any embalmer licensed under Article 1 of Chapter 18 of Title 43, as now or hereafter amended, who has completed a course of training in eye extraction approved by the department, or any technician trained by and authorized by the eye bank to extract and remove the donated eyes or parts thereof for the eye bank in accordance with sound medical practices.

(b) The person or persons extracting and removing the donated eyes or parts thereof shall receive no compensation for such services other than that established, approved, and paid by the persons maintaining and operating the eye bank.

(c) Neither persons maintaining and operating eye banks, nor their agents, nor persons having custody or control of a deceased donor's body shall be liable criminally or civilly to any person or any person's estate for the removal of eyes or parts thereof donated and removed in accordance with this chapter.



§ 31-23-6. Removal of eye or corneal tissue

Reserved. Repealed by Ga. L. 2008, p. 503, § 3/SB 405, effective July 1, 2008.



§ 31-23-7. Liability of donor or donor's estate

In no event shall any donor or donor's estate incur any liability for any expense connected with or resulting from the donation, extraction, removal, care, preservation, storage, or use of such donor's eyes or parts thereof.



§ 31-23-8. Effect of chapter upon existing methods of treatment or instruction

Nothing in this chapter shall affect, interfere with, or change presently existing methods of the medical or scientific operation, treatment, examination, or instruction pertaining to the eyes of human beings as the same is now carried on in the hospitals or under the medical schools of this state.



§ 31-23-9. Penalty

(a) It shall be unlawful:

(1) For any person to sell either his eyes or any parts thereof or the eyes or any parts thereof of another person or to receive any remuneration for the giving of a human eye or any part thereof;

(2) For the person or persons operating and maintaining any eye bank to sell any donated eye or donated part thereof or knowingly to extract, remove, or take possession of any human eye or part thereof for which any person received compensation or remuneration; or

(3) For any person or persons to establish or operate any eye bank without approval of the department or otherwise not in accordance with this chapter.

(b) Any person who violates any provision of this Code section shall be guilty of a misdemeanor.






Chapter 24 - Blood Labeling

§ 31-24-1. Short title

This chapter shall be known and may be cited as "The Blood Labeling Act."



§ 31-24-2. Definitions

As used in this chapter, the term:

(1) "Blood" means whole human blood, packed red blood cells, blood platelets, concentrated leucocytes, and blood plasma. It does not include blood derivatives manufactured or processed for industrial use.

(2) "Donation" means any transaction involving the person from whom blood is withdrawn, whether he presents himself for the withdrawal of blood on his own initiative or on the initiative of another person, in which he receives no consideration other than credit through blood assurance programs or other intangible benefits.

(3) "Industrial use" means a use of blood in which the blood is modified by physical or chemical means to produce derivatives for therapeutic or pharmaceutic biologicals and laboratory reagents or controls.

(4) "Person" means any individual, blood bank, clinical laboratory, hospital, firm, corporation, or any other entity.

(5) "Purchase" means any transaction involving the person from whom blood is withdrawn, whether he presents himself for the withdrawal of blood on his own initiative or on the initiative of another person, in which he receives a monetary consideration in any form. Time off from work granted by an employer for the purpose of giving blood shall not be considered a direct monetary consideration.

(6) "Transfusion" means a use of blood in which the blood is administered to a human being for treatment of sickness or injury.



§ 31-24-3. Requirement of qualification of blood donors

No blood may be withdrawn from any individual in this state for transfusion or industrial uses unless he qualifies to be a blood donor under the laws of this state.



§ 31-24-4. Labeling of containers of blood

(a) Every person who withdraws blood from an individual or separates blood into components by physical processes shall affix to each container of such blood or components a label in a form specified by the Department of Public Health which shall include an indication of whether the blood was obtained by purchase or donation.

(b) The director of any blood bank who obtains blood in this state from a federally licensed blood bank in another state may label such blood as donated blood if he can legally certify to that fact. If he cannot make such certification, he shall label the blood as blood acquired by purchase.



§ 31-24-5. Transfusion of unlabeled blood; identification of blood administered by transfusion

(a) No person may administer blood by transfusion in this state or transfer or offer to transfer blood for transfusion purposes by any type of transaction unless the container of such blood is labeled as required by Code Section 31-24-4.

(b) When blood is administered by transfusion in this state, the identification number of the unit of blood shall be recorded in the patient's medical record, and the label on the container of such blood may not be removed before or during the administration of that blood by transfusion.



§ 31-24-6. Transfer of blood and blood components for industrial use

Blood and blood components, including salvage plasma, may be used and transferred for industrial uses without regard to whether its original acquisition was by purchase or donation.



§ 31-24-7. Administration of chapter

The department shall administer this chapter as a part of and using the procedures of Chapter 22 of this title.



§ 31-24-8. Penalty

Any person who violates any provision of this chapter shall be guilty of a misdemeanor.






Chapter 25 - Articles of Bedding



Chapter 26 - Practice of Midwifery

§ 31-26-1. Definitions

As used in this chapter, the term:

(1) "Midwife" means any person not licensed under the laws of this state to practice obstetrics who is regularly engaged in attending women in childbirth or who holds himself or herself out as such, whether or not for consideration.

(2) "Normal childbirth" means delivery, at or close to term, of a pregnant woman whose physical examination by a physician reveals no abnormalities and who does not have signs or symptoms of hemorrhage, toxemia, infection, abnormal position or presentation, or prolonged labor.

(3) "Practice of midwifery" means and includes any act or practice of attending women in childbirth when engaged in by a midwife, whether or not for consideration.



§ 31-26-2. Requirement of certificate; application; educational requirements; issuance, suspension, and revocation

(a) No person shall practice midwifery without first receiving from the Department of Public Health a certificate of authority as provided in this Code section and registering his or her name, address, and occupation with the county board of health and the local registrar, as defined in Code Section 31-10-2, of vital statistics in the county and district in which he or she lives.

(b) Persons desiring to enter into or continue the practice of midwifery shall make written application to the department through the county board of health in the county of their residence. All applicants for permits to practice midwifery shall be of good character and sound mind, shall be free of tuberculosis, venereal diseases, and other communicable diseases in the infectious stage, and shall be protected against smallpox.

(c) In order to become eligible for a certificate of authority to practice midwifery, applicants shall attend classes and satisfactorily complete courses of instruction therein to be prescribed by the department and shall pass an examination covering such courses. Such applicants shall also pass such physical examinations or, in the alternative, provide such evidence with regard to their personal health as the department may require.

(d) The department or any county board of health designated by the department shall issue, or refuse to issue, or, having issued, may suspend or revoke certificates of authority to practice midwifery under and in accordance with this chapter and such rules and regulations as may be issued and promulgated under this chapter. Certificates issued under this chapter shall be renewable annually at such time and in such manner as prescribed by the department. Suspension and revocation of certificates shall be subject to the administrative procedures contained in Article 1 of Chapter 5 of this title.



§ 31-26-3. Rules and regulations

The department shall have the authority and power to adopt and promulgate such rules and regulations as may appear necessary and proper to carry out the purposes of this chapter, including, but not limited to, minimum educational and physical requirements for midwives and procedures and techniques to be employed and ethics to be observed in the practice of midwifery. The several county boards of health shall have the authority and power to adopt and promulgate supplementary rules and regulations consistent with those adopted and promulgated by the department.



§ 31-26-4. Conduct prohibited of certificate holders

A certificate issued under this chapter shall not confer upon any person the right to practice medicine; to prescribe or administer drugs; to undertake charge of abnormal cases of confinement or of any disease in connection with confinement; or to assume any name, title, or designation implying that such person is authorized by law to undertake charge of any such cases, or to practice medicine, or to administer drugs.



§ 31-26-5. Attendance at other than normal childbirth; prohibited procedures; conduct in event of complications

It shall be unlawful for any person holding a certificate as a midwife to attend any cases other than those of normal childbirth or to perform any internal examinations or manipulations of any kind. In all cases in which the child is not delivered spontaneously within a reasonable time, the midwife shall notify a qualified physician immediately and shall make no effort to deliver the child except under direction and supervision of such physician.



§ 31-26-6. Enforcement

The department and county boards of health and their duly authorized agents are authorized and empowered to enforce compliance with this chapter and rules and regulations adopted and promulgated under this chapter, as provided in Article 1 of Chapter 5 of this title.



§ 31-26-7. Injunctive relief of violations

Any violation of this chapter or any rules and regulations adopted and promulgated under this chapter is declared to be a public nuisance subject to abatement as provided in Code Section 31-5-9.






Chapter 27 - Control of Mass Gatherings

§ 31-27-1. Definitions

As used in this chapter, the term:

(1) "Mass gathering" means any event likely to attract 5,000 or more persons and to continue for 15 or more consecutive hours.

(2) "Permit" means written authorization to a person by the department to operate a mass gathering.

(3) "Person" means the state or any agency or institution thereof, any municipality, political subdivision, public or private corporation, individual, partnership, association, or other entity, and includes any officer or governing or managing body of any municipality, political subdivision, or public or private corporation.



§ 31-27-2. Permit requirement

No person shall hold or promote, by advertising or otherwise, a mass gathering unless a permit has been issued for the gathering. Such permits shall be issued by the Department of Public Health, shall be in writing, shall specify the conditions under which issued, and shall remain in effect until suspended or revoked or until the mass gathering is terminated. The permit shall not be transferable or assignable, and a separate permit shall be required for each mass gathering.



§ 31-27-3. Application for permit

Application for a permit to promote or hold a mass gathering shall be made to the department on a form and in a manner prescribed by the department by the person who will promote or hold the mass gathering. Application for a permit to promote or hold a mass gathering shall be made at least 15 days before the first day of advertising and at least 45 days before the first day of the gathering. Water and sewage facilities shall be constructed and operational not later than 48 hours before the first day of the mass gathering. The application shall be accompanied by such plans, reports, and specifications as the department shall deem necessary. The plans, reports, and specifications shall provide for adequate and satisfactory water supply and sewage facilities, adequate drainage, adequate toilet and lavatory facilities, adequate refuse storage and disposal facilities, adequate sleeping areas and facilities, wholesome food and sanitary food service, adequate medical facilities, insect control, adequate fire protection, and such other matters as may be appropriate for security of life or health. The application shall disclose the names and addresses of all of the persons, firms, or corporations providing financial backing to the mass gathering and the amounts of such backing.



§ 31-27-4. Additional requirements for issuance of permit; denial, suspension, or revocation

(a) Prior to the issuance of a permit, the applicant must:

(1) Provide a plan for limiting attendance, including methods of entering the area, number and location of ticket booths and entrances, and provisions for keeping nonticket holders out of the area;

(2) Provide a statement verifying that all construction and installation of facilities, including water supply, sewage disposal, insect control, food service equipment, and garbage handling facilities, will be completed at least 48 hours prior to the commencement of the event;

(3) Provide a detailed plan for food service, including a description of food sources, menu, mandatory use of single service dishes and utensils, refrigeration, and food handling and dispensing;

(4) Provide a detailed plan for use of signs to locate all facilities and roadways;

(5) Provide a statement from local fire and police authorities having jurisdiction over the area acknowledging that they can supply adequate security, traffic control, and law enforcement for the proposed gathering;

(6) Provide a detailed plan for emergency situations covering:

(A) Food supplies;

(B) Medical supplies, facilities, and personnel;

(C) An evacuation plan; and

(D) Emergency access roads;

(7) Provide a statement from the local civil defense director, if there is such an officer, indicating that he has been advised of the event and has approved the plan from a civil defense standpoint; and

(8) Provide a command post to be used by department personnel consisting of a minimum of one building or trailer equipped with an adequate communication system.

(b) If it appears necessary and proper that an application for a permit be denied or that a permit previously granted be suspended or revoked, the applicant or holder of the permit shall be notified thereof in writing and shall be afforded an opportunity for hearing as provided in Article 1 of Chapter 5 of this title.



§ 31-27-5. Bond requirement; cash deposit in lieu of bond

The person holding or promoting a mass gathering shall provide a bond of $1 million issued by a surety company authorized to transact business in this state. The purpose of the bond shall be to guarantee full compliance with this chapter as well as other applicable provisions of this title and the provisions of Title 12, relating to air quality control and water supply quality control, and rules and regulations promulgated thereunder and to cover cleanup of the site. This bond shall be in favor of the state for the benefit of any person who is damaged as a result of the activity of a mass gathering. Any person claiming against the bond may maintain an action at law against the person holding or promoting the mass gathering and the surety. In lieu of furnishing the bond, the person holding or promoting a mass gathering may deposit with the commissioner a cash deposit in like amount. However, the bond specified in this Code section shall not be required in cases where the other requirements of this chapter are met by the applicant for a permit and an incorporated municipality or county owns the area upon which the mass gathering is to be held and commits itself, in writing, to clean up the site upon which the gathering is to be held.



§ 31-27-6. Assessment for persons in attendance beyond number specified

The person promoting or holding a mass gathering shall be assessed at the rate of $5.00 for each person in attendance beyond the number specified in the application for such mass gathering. Any such assessment shall be remitted to the state treasury and credited to the general fund.



§ 31-27-7. Emergency powers of Governor; authority of director of Civil Defense Division

In the event the commissioner of public health determines that the various facilities appropriate for security of life or health are inadequate due to the unprecedented size of the mass gathering, failure of the person or persons responsible for providing facilities, services, and other requirements of this chapter, or for any other reason, the commissioner shall immediately inform the Governor who shall have general direction and control of the Civil Defense Division of the Department of Defense and may take whatever immediate action he deems necessary under the authority of Articles 1 through 3 of Chapter 3 of Title 38, as amended. Upon order of the Governor, the director of the Civil Defense Division shall, subject to the direction and control of the Governor, coordinate the activities of all organizations, agencies, and persons required to protect the health, safety, and general welfare of the public in the manner prescribed by Articles 1 through 3 of Chapter 3 of Title 38, as amended.



§ 31-27-8. Recovery by state for costs and damages

Any department or agency of the state which assumes the obligations of any person who has defaulted under this chapter may maintain an action at law to recover actual costs and damages suffered against the person holding or promoting a mass gathering, or one who defaults in the performance of an obligation. All damages recovered under this Code section, including, without limitation, the value of goods and services expended in behalf of one who has defaulted under this chapter, together with the costs thereof, shall be paid into the state treasury to the credit of the department or agency which suffered such expense. Actions to recover costs and damages under this Code section shall be brought in the superior court in the county in which the cause of action or some part thereof arose, or in which the person complained of has a principal place of business, or in which the person complained of resides. In all such actions, the procedure and rules of evidence shall be the same as in ordinary civil actions.



§ 31-27-9. Rules and regulations

The department is authorized to adopt and promulgate such rules and regulations as may appear necessary to carry out the purposes of this chapter.



§ 31-27-10. Applicability of chapter

This chapter shall not apply to:

(1) Any mass gathering which is to be held in any regularly established permanent place of worship, athletic field, auditorium, coliseum, or other similar permanently established building within the maximum seating capacity;

(2) Fairs and similar industrial-agricultural exhibitions which have been in existence for at least five consecutive years prior to July 1, 1971; or

(3) Religious gatherings that are held for no more than seven days.



§ 31-27-11. Civil penalty

(a) Any person who is found by any agency or department after a hearing to have violated any provision of this chapter or duly promulgated supplementary rules and regulations or failed, neglected, or refused to comply with any final or emergency order of any agency or department acting under authority of this chapter shall be liable to a civil penalty of not less than $1,000.00 nor more than $10,000.00 for such violation. Each day of violation shall be considered a separate offense.

(b) Any person penalized under this Code section shall be entitled to judicial review. All hearings and proceedings for judicial review under this Code section shall be in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." All penalties and interest recovered by such agency or department as provided in this Code section, together with the cost thereof, shall be paid into the state treasury to the credit of the general fund.



§ 31-27-12. Criminal penalty

Any person who violates any provision of this chapter or any rule or regulation adopted pursuant thereto shall be guilty of a misdemeanor.






Chapter 28 - Tourist Courts

§ 31-28-1. "Tourist court" defined

As used in this chapter, the term "tourist court" means:

(1) Any facility consisting of two or more rooms or dwelling units providing lodging and other accommodations for tourists and travelers and includes tourist courts, tourist cottages, tourist homes, trailer parks, trailer courts, motels, motor hotels, hotels, and any similar place by whatever name called; and

(2) Any facility or establishment operated in conjunction with an establishment described in paragraph (1) of this Code section for the purpose of providing food, beverage, laundry, or recreational services.



§ 31-28-2. Issuance of permits

It shall be unlawful for any person, firm, or corporation to operate a tourist court without having first obtained a valid permit therefor. Such permit shall be issued by the county board of health or its duly authorized representative, subject to supervision and direction by the Department of Public Health but, where the county board of health is not functioning, the permit shall be issued by the department. A permit shall be valid until suspended or revoked and shall not be transferable with respect to person or location.



§ 31-28-3. Denial, suspension, and revocation of permits

The county boards of health may suspend or revoke permits where the health, sanitation, and safety of the public require such action. When, in the judgment of such board or its duly authorized agents, it is necessary and proper that such application for a permit be denied or that a permit previously granted be suspended or revoked, the applicant or holder of the permit shall be notified thereof in writing and shall be afforded an opportunity for hearing as provided in Article 1 of Chapter 5 of this title. In the event that such application is finally denied or such permit finally suspended or revoked, the applicant or holder thereof shall be given notice in writing, which notice shall specifically state the reasons why the application or permit has been suspended, revoked, or denied.



§ 31-28-4. Administrative review of local government order

Any person substantially affected by any final order of the county board of health denying, suspending, revoking, or refusing to renew any permit provided under this chapter may secure review thereof by appeal to the department as provided in Article 1 of Chapter 5 of this title.



§ 31-28-5. Standards for health, sanitation, and safety

(a) The Department of Public Health and county boards of health shall have the power to adopt and promulgate rules and regulations to ensure the protection of the public health. Such rules and regulations shall prescribe reasonable standards for health, sanitation, and safety of tourist courts with regard to:

(1) Location, drainage, and maintenance of grounds;

(2) Size, ventilation, and maintenance of sleeping rooms, toilet and washrooms, and laundry rooms, where provided;

(3) Installation of all electrical equipment and exposed electrical wiring;

(4) Heating appliances and equipment, and installation thereof;

(5) Water supply, plumbing fixtures and installations;

(6) Sewage disposal;

(7) Garbage and refuse disposal;

(8) Control of vermin;

(9) Accident prevention; and

(10) Spacing of trailer coaches and lighting of trailer parks.

(b) County boards of health are empowered to adopt and promulgate supplementary rules and regulations consistent with those adopted and promulgated by the department.



§ 31-28-6. Inspection of premises

The Department of Public Health and the county boards of health and their duly authorized agents are authorized and empowered to enforce compliance with this chapter and the rules and regulations adopted and promulgated under this chapter and, in connection therewith, to enter upon and inspect the premises of a tourist court at any reasonable time and in a reasonable manner, as provided in Article 2 of Chapter 5 of this title.



§ 31-28-7. Penalty

Any person, firm, or corporation operating a tourist court without a valid permit shall be guilty of a misdemeanor.






Chapter 29 - Compensation of Employees of State Institutions Who Contract Tuberculosis or Infectious Hepatitis

§ 31-29-1. Amount of compensation

Any employee of any state institution, agency, or department charged with the care, treatment, or diagnosis of persons infected with tuberculosis or infectious hepatitis who contracts tuberculosis or infectious hepatitis while employed by such institution, agency, or department may be carried on the payroll of such institution, agency, or department at one-half of his total compensation or $150.00 per month, whichever is less, for the duration of his disability due to tuberculosis or infectious hepatitis, not to exceed 350 weeks. In the event of death of the employee while receiving compensation under this Code section, such compensation shall immediately cease.



§ 31-29-2. Physical examination required for compensation under Code Section 31-29-1

(a) In order for any employee of any state institution, agency, or department to be eligible to receive compensation under Code Section 31-29-1, he shall undergo a physical examination at the beginning of or during the course of his employment, which examination must show that he is free of tuberculosis or infectious hepatitis at the time of physical examination.

(b) All physical examinations conducted pursuant to subsection (a) of this Code section shall be provided free of charge by the institution, agency, or department employing the person.



§ 31-29-3. Periodic physical examinations of persons receiving compensation

Any institution, agency, or department having employees qualifying for compensation under Code Section 31-29-1 may require periodic physical examinations of such employees to determine if each such employee has recovered sufficiently to resume his duties without danger of spreading the infection. If an employee is found to have recovered sufficiently, he must forthwith return to his duties. In the event of failure to do so, he shall be removed from the payroll of the institution, agency, or department.



§ 31-29-4. Effect of retirement under Chapter 2 of Title 47

If an employee of any state institution, agency, or department elects to retire under the Employees' Retirement System of Georgia, if eligible to do so at the time it is ascertained that he has contracted tuberculosis or infectious hepatitis, the compensation authorized under Code Section 31-29-1 shall not be paid.



§ 31-29-5. Contributions to retirement system where employee does not retire

In the event the employee is not eligible or does not elect to retire under the Employees' Retirement System of Georgia, if eligible to do so after contracting tuberculosis or infectious hepatitis, the state institution, agency, or department by which he is employed shall continue to make contributions to the Employees' Retirement System of Georgia, based on the employee's total or reduced compensation, for the duration of his illness, not to exceed a maximum of 350 weeks. The employee may elect to continue his contributions to the Employees' Retirement System of Georgia based on his total compensation or on the reduced compensation received from the institution, agency, or department. The retirement credits and benefits of an employee receiving compensation under Code Section 31-29-1 shall be based upon the compensation elected and contributed on by the employee.



§ 31-29-6. Rights of employees under State Personnel Administration

Any employee of any state institution, agency, or department who qualifies under Code Section 31-29-1 shall be given credit for all salary adjustments and the same eligibility for step increases to which he or she would have been entitled under the rules of the State Personnel Board had he or she not contracted tuberculosis or infectious hepatitis and had he or she remained on the job full time in the same capacity and with the same status as he or she had previously attained.



§ 31-29-7. Rules and regulations of employing authority; exclusion from right to compensation of employees not subject to exposure

The superintendent or director having the legal authority to appoint employees of any state institution, agency, or department affected by Code Section 31-29-1 is authorized to adopt and promulgate rules and regulations not inconsistent with Code Sections 31-29-1 through 31-29-6, to effectuate and carry out the intent and purpose of this chapter. Such superintendent or director may exclude from the coverage of Code Section 31-29-1 the employees of divisions or units of the institution, agency, or department who, in the opinion of the superintendent or director, have no occupational exposure to tuberculosis or infectious hepatitis.



§ 31-29-8. Specific inclusion of employees of certain institutions

It is declared to be the specific intent of Code Section 31-29-1 that the employees of the Central State Hospital, Northwest Georgia Regional Hospital, and Reidsville State Prison be covered by Code Sections 31-29-1 through 31-29-7. This Code section shall not be construed to exclude the employees of any other state institution, agency, or department charged with the care, treatment, or diagnosis of persons infected with tuberculosis or infectious hepatitis who are subject to occupational exposure to tuberculosis or infectious hepatitis.






Chapter 30 - Reports on Veterans Exposed to Agent Orange

§ 31-30-1. (For effective date, see note.) Definitions

As used in this chapter, the term:

(1) "Agent Orange" means the herbicide composed primarily of trichlorophenoxyacetic acid and dichlorophenoxyacetic acid.

(2) "Veteran" means a person who was a resident of this state at the time of his induction into the armed forces of the United States of America or was a resident of this state on or after November 1, 1982, and who served in Vietnam, Cambodia, or Laos during the Vietnam Conflict.



§ 31-30-2. (For effective date, see note.) Submission of report to department

(a) A physician who has primary responsibility for treating a veteran who believes he may have been exposed to chemical defoliants or herbicides or other causative agents, including but not limited to Agent Orange, while serving in the armed forces of the United States shall, at the request of the veteran, submit a report to the department on a form provided by the department. If there is no physician having primary responsibility for treating the veteran, the hospital treating the veteran shall, at the request of the veteran, submit the report to the department.

(b) The form provided by the department to the physician shall request the following information:

(1) Symptoms of the veteran which may be related to exposure to a chemical defoliant or herbicide or other causative agent, including Agent Orange;

(2) Diagnosis of the veteran; and

(3) Methods of treatment prescribed.

(c) The department may require the veteran to provide such other information as determined by the commissioner.



§ 31-30-3. (For effective date, see note.) Report by department of information submitted under chapter; conduct of epidemiological studies by department

(a) The department, in consultation and cooperation with a board certified medical toxicologist, shall compile and evaluate information submitted under this chapter into a report to be distributed annually to members of the General Assembly and to the United States Department of Veterans Affairs and the Georgia Department of Veterans Service. The report shall contain current research findings on the effects of exposure to chemical defoliants or herbicides or other causative agents, including Agent Orange, and statistical information compiled from reports submitted by physicians or hospitals.

(b) The department, in consultation and cooperation with a board certified medical toxicologist, shall conduct epidemiological studies on veterans who have cancer or other medical problems associated with exposure to a chemical defoliant or herbicide or any other causative agent, including Agent Orange, or who have children born with birth defects after the veterans' suspected exposure to a chemical defoliant or herbicide or any other causative agent, including Agent Orange. The department must obtain consent from each veteran to be studied under this subsection. The department shall compile and evaluate information obtained from these studies into a report to be distributed as provided by subsection (a) of this Code section.



§ 31-30-4. (For effective date, see note.) Disclosure of identity of subject of report; statistics as public information

The identity of a veteran about whom a report has been made under Code Section 31-30-2 or 31-30-3 may not be disclosed unless the veteran consents to the disclosure. Statistical information collected under this chapter is public information.



§ 31-30-5. (For effective date, see note.) Immunity of physician or hospital providing required information

A physician or a hospital subject to this chapter who complies with this chapter may not be held civilly or criminally liable for providing the information required by this chapter.



§ 31-30-6. (For effective date, see note) Actions for release of information and individual medical records

The Attorney General may represent a class of individuals composed of veterans who may have been injured because of contact with chemical defoliants or herbicides or other causative agents, including Agent Orange, in an action for release of information relating to exposure to such chemicals during military service and for release of individual medical records.



§ 31-30-7. (For effective date, see note.) Referral of veterans for medical and financial assistance; screening services to ascertain physical damage from exposure

(a) The department and the health science centers and other medical facilities of the University System of Georgia shall institute a cooperative program to:

(1) Refer veterans to appropriate state and federal agencies for the purpose of filing claims to remedy medical and financial problems caused by the veterans' exposure to chemical defoliants or herbicides or other causative agents, including Agent Orange; and

(2) Provide veterans with fat tissue biopsies, genetic counseling, and genetic screening to determine if the veteran has suffered physical damage as a result of substantial exposure to chemical defoliants or herbicides or other causative agents, including Agent Orange.

(b) The commissioner shall adopt rules necessary to the administration of the programs authorized by this Code section.



§ 31-30-8. (For effective date, see note.) Discontinuance of referral and screening programs performed by federal government

If the commissioner determines that an agency of the federal government is performing the referral and screening functions required by Code Section 31-30-7, the commissioner may discontinue any program required by this chapter or any duty required of a physician or hospital under this chapter.



§ 31-30-9. (For effective date, see note.) When chapter effective

This chapter shall become effective when and to the extent that funds are appropriated and available to the Department of Public Health under an appropriation which specifically refers to this chapter and provides that it is intended for the implementation of this chapter.






Chapter 31 - Boxing Match Licenses



Chapter 32 - Advance Directives for Health Care

§ 31-32-1. Short title

This chapter shall be known and may be cited as the "Georgia Advance Directive for Health Care Act."



§ 31-32-2. Definitions

As used in this chapter, the term:

(1) "Advance directive for health care" means a written document voluntarily executed by a declarant in accordance with the requirements of Code Section 31-32-5.

(2) "Attending physician" means the physician who has primary responsibility at the time of reference for the treatment and care of the declarant.

(3) "Declarant" means a person who has executed an advance directive for health care authorized by this chapter.

(4) "Durable power of attorney for health care" means a written document voluntarily executed by an individual creating a health care agency in accordance with Chapter 36 of this title, as such chapter existed on and before June 30, 2007.

(5) "Health care" means any care, treatment, service, or procedure to maintain, diagnose, treat, or provide for a declarant's physical or mental health or personal care.

(6) "Health care agent" means a person appointed by a declarant to act for and on behalf of the declarant to make decisions related to consent, refusal, or withdrawal of any type of health care and decisions related to autopsy, anatomical gifts, and final disposition of a declarant's body when a declarant is unable or chooses not to make health care decisions for himself or herself. The term "health care agent" shall include any back-up or successor agent appointed by the declarant.

(7) "Health care facility" means a hospital, skilled nursing facility, hospice, institution, home, residential or nursing facility, treatment facility, and any other facility or service which has a valid permit or provisional permit issued under Chapter 7 of this title or which is licensed, accredited, or approved under the laws of any state, and includes hospitals operated by the United States government or by any state or subdivision thereof.

(8) "Health care provider" means the attending physician and any other person administering health care to the declarant at the time of reference who is licensed, certified, or otherwise authorized or permitted by law to administer health care in the ordinary course of business or the practice of a profession, including any person employed by or acting for any such authorized person.

(9) "Life-sustaining procedures" means medications, machines, or other medical procedures or interventions which, when applied to a declarant in a terminal condition or in a state of permanent unconsciousness, could in reasonable medical judgment keep the declarant alive but cannot cure the declarant and where, in the judgment of the attending physician and a second physician, death will occur without such procedures or interventions. The term "life-sustaining procedures" shall not include the provision of nourishment or hydration but a declarant may direct the withholding or withdrawal of the provision of nourishment or hydration in an advance directive for health care. The term "life-sustaining procedures" shall not include the administration of medication to alleviate pain or the performance of any medical procedure deemed necessary to alleviate pain.

(10) "Living will" means a written document voluntarily executed by an individual directing the withholding or withdrawal of life-sustaining procedures when an individual is in a terminal condition, coma, or persistent vegetative state in accordance with this chapter, as such chapter existed on and before June 30, 2007.

(11) "Physician" means a person lawfully licensed in this state to practice medicine and surgery pursuant to Article 2 of Chapter 34 of Title 43; and if the declarant is receiving health care in another state, a person lawfully licensed in such state.

(12) "Provision of nourishment or hydration" means the provision of nutrition or fluids by tube or other medical means.

(13) "State of permanent unconsciousness" means an incurable or irreversible condition in which the declarant is not aware of himself or herself or his or her environment and in which the declarant is showing no behavioral response to his or her environment.

(14) "Terminal condition" means an incurable or irreversible condition which would result in the declarant's death in a relatively short period of time.



§ 31-32-3. Savings clause for existing living wills and durable powers of attorney for health care

The provisions of this chapter shall not apply to, affect, or invalidate a living will or durable power of attorney for health care executed prior to July 1, 2007, to which the provisions of former Chapter 32 or Chapter 36 of this title shall continue to apply, nor shall it affect any claim, right, or remedy that accrued prior to July 1, 2007.



§ 31-32-4. Form

"GEORGIA ADVANCE DIRECTIVE FOR HEALTH CARE

By: Date of Birth:

(Print Name)

(Month/Day/Year)

This advance directive for health care has four parts:

PART ONE HEALTH CARE AGENT. This part allows you to

choose someone to make health care decisions for you when you cannot (or do

not want to) make health care decisions for yourself. The person you choose

is called a health care agent. You may also have your health care agent make

decisions for you after your death with respect to an autopsy, organ donation,

body donation, and final disposition of your body. You should talk to your

health care agent about this important role.

PART TWO TREATMENT PREFERENCES. This part allows you

to state your treatment preferences if you have a terminal condition or if you

are in a state of permanent unconsciousness. PART TWO will become effective

only if you are unable to communicate your treatment preferences. Reasonable

and appropriate efforts will be made to communicate with you about your

treatment preferences before PART TWO becomes effective. You should talk to

your family and others close to you about your treatment preferences.

PART THREE GUARDIANSHIP. This part allows you to

nominate a person to be your guardian should one ever be needed.

PART FOUR EFFECTIVENESS AND SIGNATURES. This part

requires your signature and the signatures of two witnesses. You must

complete PART FOUR if you have filled out any other part of this form.

You may fill out any or all of the first three parts listed above. You must

fill out PART FOUR of this form in order for this form to be effective.

You should give a copy of this completed form to people who might need it,

such as your health care agent, your family, and your physician. Keep a copy

of this completed form at home in a place where it can easily be found if it

is needed. Review this completed form periodically to make sure it still

reflects your preferences. If your preferences change, complete a new advance

directive for health care.

Using this form of advance directive for health care is completely

optional. Other forms of advance directives for health care may be used in

Georgia.

You may revoke this completed form at any time. This completed form will

replace any advance directive for health care, durable power of attorney for

health care, health care proxy, or living will that you have completed before

completing this form.

PART ONE: HEALTH CARE AGENT

[PART ONE will be effective even if PART TWO is not completed. A physician

or health care provider who is directly involved in your health care may not

serve as your health care agent. If you are married, a future divorce or

annulment of your marriage will revoke the selection of your current spouse as

your health care agent. If you are not married, a future marriage will revoke

the selection of your health care agent unless the person you selected as your

health care agent is your new spouse.]

(1) Health Care Agent

I select the following person as my health care agent to make health care

decisions for me:

Name:

Address:

Telephone Numbers:

(Home, Work, and Mobile)

(2) Back-up Health Care Agent

[This section is optional. PART ONE will be effective even if this section

is left blank.]

If my health care agent cannot be contacted in a reasonable time period and

cannot be located with reasonable efforts or for any reason my health care

agent is unavailable or unable or unwilling to act as my health care agent,

then I select the following, each to act successively in the order named,

as my back-up health care agent(s):

Name:

Address:

Telephone Numbers:

(Home, Work, and Mobile)

Name:

Address:

Telephone Numbers:

(Home, Work, and Mobile)

(3) General Powers of Health Care Agent

My health care agent will make health care decisions for me when I am

unable to communicate my health care decisions or I choose to have my

health care agent communicate my health care decisions.

My health care agent will have the same authority to make any health care

decision that I could make. My health care agent's authority includes, for

example, the power to:

-- Admit me to or discharge me from any hospital, skilled nursing

facility, hospice, or other health care facility or service;

-- Request, consent to, withhold, or withdraw any type of health care;

and

-- Contract for any health care facility or service for me, and to

obligate me to pay for these services (and my health care agent will not

be financially liable for any services or care contracted for me or on

my behalf).

My health care agent will be my personal representative for all purposes of

federal or state law related to privacy of medical records (including the

Health Insurance Portability and Accountability Act of 1996) and will have

the same access to my medical records that I have and can disclose the

contents of my medical records to others for my ongoing health care.

My health care agent may accompany me in an ambulance or air ambulance if

in the opinion of the ambulance personnel protocol permits a passenger and

my health care agent may visit or consult with me in person while I am in a

hospital, skilled nursing facility, hospice, or other health care facility

or service if its protocol permits visitation.

My health care agent may present a copy of this advance directive for

health care in lieu of the original and the copy will have the same meaning

and effect as the original.

I understand that under Georgia law:

-- My health care agent may refuse to act as my health care agent;

-- A court can take away the powers of my health care agent if it finds

that my health care agent is not acting properly; and

-- My health care agent does not have the power to make health care

decisions for me regarding psychosurgery, sterilization, or treatment or

involuntary hospitalization for mental or emotional illness,

developmental disability, or addictive disease.

(4) Guidance for Health Care Agent

When making health care decisions for me, my health care agent should think

about what action would be consistent with past conversations we have had,

my treatment preferences as expressed in PART TWO (if I have filled out

PART TWO), my religious and other beliefs and values, and how I have

handled medical and other important issues in the past. If what I would

decide is still unclear, then my health care agent should make decisions

for me that my health care agent believes are in my best interest,

considering the benefits, burdens, and risks of my current circumstances

and treatment options.

(5) Powers of Health Care Agent After Death

(A) Autopsy

My health care agent will have the power to authorize an autopsy of my body

unless I have limited my health care agent's power by initialing below.

(Initials) My health care agent will not have the power to authorize

an autopsy of my body (unless an autopsy is required by law).

(B) Organ Donation and Donation of Body

My health care agent will have the power to make a disposition of any part

or all of my body for medical purposes pursuant to the Georgia Revised

Uniform Anatomical Gift Act, unless I have limited my health care agent's

power by initialing below.

[Initial each statement that you want to apply.]

(Initials) My health care agent will not have the power to make a

disposition of my body for use in a medical study program.

(Initials) My health care agent will not have the power to donate any

of my organs.

(C) Final Disposition of Body

My health care agent will have the power to make decisions about the final

disposition of my body unless I have initialed below.

(Initials) I want the following person to make decisions about the

final disposition of my body:

Name:

Address:

Telephone Numbers:

(Home, Work, and Mobile)

I wish for my body to be:

(Initials) Buried

OR

(Initials) Cremated

PART TWO: TREATMENT PREFERENCES

[PART TWO will be effective only if you are unable to communicate your

treatment preferences after reasonable and appropriate efforts have been made

to communicate with you about your treatment preferences. PART TWO will be

effective even if PART ONE is not completed. If you have not selected a health

care agent in PART ONE, or if your health care agent is not available, then

PART TWO will provide your physician and other health care providers with your

treatment preferences. If you have selected a health care agent in PART ONE,

then your health care agent will have the authority to make all health care

decisions for you regarding matters covered by PART TWO. Your health care

agent will be guided by your treatment preferences and other factors described

in Section (4) of PART ONE.]

(6) Conditions

PART TWO will be effective if I am in any of the following conditions:

[Initial each condition in which you want PART TWO to be effective.]

(Initials) A terminal condition, which means I have an incurable or

irreversible condition that will result in my death in a relatively short

period of time.

(Initials) A state of permanent unconsciousness, which means I am in

an incurable or irreversible condition in which I am not aware of myself or

my environment and I show no behavioral response to my environment.

My condition will be determined in writing after personal examination by my

attending physician and a second physician in accordance with currently

accepted medical standards.

(7) Treatment Preferences

[State your treatment preference by initialing (A), (B), or (C). If you

choose (C), state your additional treatment preferences by initialing one or

more of the statements following (C). You may provide additional instructions

about your treatment preferences in the next section. You will be provided

with comfort care, including pain relief, but you may also want to state your

specific preferences regarding pain relief in the next section.]

If I am in any condition that I initialed in Section (6) above and I can no

longer communicate my treatment preferences after reasonable and

appropriate efforts have been made to communicate with me about my

treatment preferences, then:

(A) (Initials) Try to extend my life for as long as possible,

using all medications, machines, or other medical procedures that in

reasonable medical judgment could keep me alive. If I am unable to take

nutrition or fluids by mouth, then I want to receive nutrition or fluids

by tube or other medical means.

OR

(B) (Initials) Allow my natural death to occur. I do not want any

medications, machines, or other medical procedures that in reasonable

medical judgment could keep me alive but cannot cure me. I do not want

to receive nutrition or fluids by tube or other medical means except as

needed to provide pain medication.

OR

(C) (Initials) I do not want any medications, machines, or other

medical procedures that in reasonable medical judgment could keep me

alive but cannot cure me, except as follows:

[Initial each statement that you want to apply to option (C).]

(Initials) If I am unable to take nutrition by mouth, I want to

receive nutrition by tube or other medical means.

(Initials) If I am unable to take fluids by mouth, I want to

receive fluids by tube or other medical means.

(Initials) If I need assistance to breathe, I want to have a

ventilator used.

(Initials) If my heart or pulse has stopped, I want to have

cardiopulmonary resuscitation (CPR) used.

(8) Additional Statements

[This section is optional. PART TWO will be effective even if this section

is left blank. This section allows you to state additional treatment

preferences, to provide additional guidance to your health care agent (if you

have selected a health care agent in PART ONE), or to provide information

about your personal and religious values about your medical treatment. For

example, you may want to state your treatment preferences regarding

medications to fight infection, surgery, amputation, blood transfusion, or

kidney dialysis. Understanding that you cannot foresee everything that could

happen to you after you can no longer communicate your treatment preferences,

you may want to provide guidance to your health care agent (if you have

selected a health care agent in PART ONE) about following your treatment

preferences. You may want to state your specific preferences regarding pain

relief.]

(9) In Case of Pregnancy

[PART TWO will be effective even if this section is left blank.]

I understand that under Georgia law, PART TWO generally will have no force

and effect if I am pregnant unless the fetus is not viable and I indicate

by initialing below that I want PART TWO to be carried out.

(Initials) I want PART TWO to be carried out if my fetus is not

viable.

PART THREE: GUARDIANSHIP

(10) Guardianship

[PART THREE is optional. This advance directive for health care will be

effective even if PART THREE is left blank. If you wish to nominate a person

to be your guardian in the event a court decides that a guardian should be

appointed, complete PART THREE. A court will appoint a guardian for you if the

court finds that you are not able to make significant responsible decisions

for yourself regarding your personal support, safety, or welfare. A court will

appoint the person nominated by you if the court finds that the appointment

will serve your best interest and welfare. If you have selected a health care

agent in PART ONE, you may (but are not required to) nominate the same person

to be your guardian. If your health care agent and guardian are not the same

person, your health care agent will have priority over your guardian in making

your health care decisions, unless a court determines otherwise.]

[State your preference by initialing (A) or (B). Choose (A) only if you

have also completed PART ONE.]

(A) (Initials) I nominate the person serving as my health care

agent under PART ONE to serve as my guardian.

OR

(B) (Initials) I nominate the following person to serve as my

guardian:

Name:

Address:

Telephone Numbers:

(Home, Work, and Mobile)

PART FOUR: EFFECTIVENESS AND SIGNATURES

This advance directive for health care will become effective only if I am

unable or choose not to make or communicate my own health care decisions.

This form revokes any advance directive for health care, durable power of

attorney for health care, health care proxy, or living will that I have

completed before this date.

Unless I have initialed below and have provided alternative future dates or

events, this advance directive for health care will become effective at the

time I sign it and will remain effective until my death (and after my death

to the extent authorized in Section (5) of PART ONE).

(Initials) This advance directive for health care will become

effective on or upon and will terminate on or upon .

[You must sign and date or acknowledge signing and dating this form in the

presence of two witnesses.

Both witnesses must be of sound mind and must be at least 18 years of age,

but the witnesses do not have to be together or present with you when you sign

this form.

A witness:

-- Cannot be a person who was selected to be your health care agent or

back-up health care agent in PART ONE;

-- Cannot be a person who will knowingly inherit anything from you or

otherwise knowingly gain a financial benefit from your death; or

-- Cannot be a person who is directly involved in your health care.

Only one of the witnesses may be an employee, agent, or medical staff

member of the hospital, skilled nursing facility, hospice, or other health

care facility in which you are receiving health care (but this witness cannot

be directly involved in your health care).]

By signing below, I state that I am emotionally and mentally capable of

making this advance directive for health care and that I understand its

purpose and effect.

(Signature of Declarant) (Date)

The declarant signed this form in my presence or acknowledged signing this

form to me. Based upon my personal observation, the declarant appeared to

be emotionally and mentally capable of making this advance directive for

health care and signed this form willingly and voluntarily.

(Signature of First Witness) (Date)

Print Name:

Address:

(Signature of Second Witness) (Date)

Print Name:

Address:

[This form does not need to be notarized.]"



§ 31-32-5. Execution; use of form or other forms; witnesses; copies; amendment

(a) Any person of sound mind who is emancipated or 18 years of age or older may execute a document which:

(1) Appoints a health care agent;

(2) Directs the withholding or withdrawal of life-sustaining procedures or the withholding or withdrawal of the provision of nourishment or hydration when the declarant is in a terminal condition or state of permanent unconsciousness; or

(3) Covers matters contained in both paragraphs (1) and (2) of this subsection.

Such document shall be in writing, signed by the declarant or by some other person in the declarant's presence and at the declarant's express direction, and witnessed in accordance with the provisions of subsection (c) of this Code section.

(b) When a document substantially complying with Code Section 31-32-4 is executed in accordance with this Code section, it shall be treated as an advance directive for health care which complies with this Code section. No provision of this chapter shall be construed to bar a declarant from using any other form of advance directive for health care which complies with this Code section. A document covering any matter contained in paragraph (1), (2), or (3) of subsection (a) of this Code section which was executed in another state and is valid under the laws of the state where executed shall be treated as an advance directive for health care which complies with this Code section.

(c) (1) An advance directive for health care shall be attested and subscribed in the presence of the declarant by two witnesses who are of sound mind and at least 18 years of age, but such witnesses do not have to be together or present when the declarant signs the advance directive for health care.

(2) Neither witness can be a person who:

(A) Was selected to serve as the declarant's health care agent;

(B) Will knowingly inherit anything from the declarant or otherwise knowingly gain a financial benefit from the declarant's death; or

(C) Is directly involved in the declarant's health care.

(3) Not more than one of the witnesses may be an employee, agent, or medical staff member of the health care facility in which the declarant is receiving health care.

(d) A physician or health care provider who is directly involved in the declarant's health care may not serve as the declarant's health care agent.

(e) A copy of an advance directive for health care executed in accordance with this Code section shall be valid and have the same meaning and effect as the original document.

(f) An advance directive for health care may be amended at any time by a written document signed by the declarant or by some other person in the declarant's presence and at the declarant's express direction, and witnessed in accordance with the provisions of subsection (c) of this Code section.



§ 31-32-6. Revocation; declarant's marriage or appointment of a guardian

(a) An advance directive for health care may be revoked at any time by the declarant, without regard to the declarant's mental state or competency, by any of the following methods:

(1) By completing a new advance directive for health care that has provisions which are inconsistent with the provisions of a previously executed advance directive for health care, living will, or durable power of attorney for health care; provided, however, that such revocation shall extend only so far as the inconsistency exists between the documents and any part of a prior document that is not inconsistent with a subsequent document shall remain unrevoked;

(2) By being obliterated, burned, torn, or otherwise destroyed by the declarant or by some person in the declarant's presence and at the declarant's direction indicating an intention to revoke;

(3) By a written revocation clearly expressing the intent of the declarant to revoke the advance directive for health care signed and dated by the declarant or by a person acting at the declarant's direction. If the declarant is receiving health care in a health care facility, revocation of an advance directive for health care will become effective only upon communication to the attending physician by the declarant or by a person acting at the declarant's direction. The attending physician shall record in the declarant's medical record the time and date when the attending physician received notification of the written revocation; or

(4) By an oral or any other clear expression of the intent to revoke the advance directive for health care in the presence of a witness 18 years of age or older who, within 30 days of the expression of such intent, signs and dates a writing confirming that such expression of intent was made. If the declarant is receiving health care in a health care facility, revocation of an advance directive for health care will become effective only upon communication to the attending physician by the declarant or by a person acting at the declarant's direction. The attending physician shall record in the declarant's medical record the time, date, and place of the revocation and the time, date, and place, if different, when the attending physician received notification of the revocation. Any person, other than the health care agent, to whom an oral or other nonwritten revocation of an advance directive for health care is communicated or delivered shall make all reasonable efforts to inform the health care agent of that fact as promptly as possible.

(b) Unless an advance directive for health care expressly provides otherwise, if after executing an advance directive for health care, the declarant marries, such marriage shall revoke the designation of a person other than the declarant's spouse as the declarant's health care agent, and if, after executing an advance directive for health care, the declarant's marriage is dissolved or annulled, such dissolution or annulment shall revoke the designation of the declarant's former spouse as the declarant's health care agent.

(c) An advance directive for health care which survives disability, incapacity, or incompetency shall not be revoked solely by the appointment of a guardian or receiver for the declarant. Absent an order of the probate court or superior court having jurisdiction directing a guardian of the person to exercise the powers of the declarant under an advance directive for health care which survives disability, incapacity, or incompetency, the guardian of the person has no power, duty, or liability with respect to any health care matters covered by the advance directive for health care; provided, however, that no order usurping the authority of a health care agent known to the proposed guardian shall be entered unless notice is sent by first-class mail to the health care agent's last known address and it is shown by clear and convincing evidence that the health care agent is acting in a manner inconsistent with the power of attorney.



§ 31-32-7. Duties and responsibilities of health care agents

(a) A health care agent shall not have the authority to make a particular health care decision different from or contrary to the declarant's decision, if any, if the declarant is able to understand the general nature of the health care procedure being consented to or refused, as determined by the declarant's attending physician based on such physician's good faith judgment.

(b) A health care agent shall be under no duty to exercise granted powers or to assume control of or responsibility for the declarant's health care; provided, however, that when granted powers are exercised, the health care agent shall use due care to act for the benefit of the declarant in accordance with the terms of the advance directive for health care. A health care agent shall exercise granted powers in such manner as the health care agent deems consistent with the intentions and desires of the declarant. If a declarant's intentions and desires are unclear, the health care agent shall act in the declarant's best interest considering the benefits, burdens, and risks of the declarant's circumstances and treatment options.

(c) A health care agent may act in person or through others reasonably employed by the health care agent for that purpose but may not delegate authority to make health care decisions.

(d) A health care agent may sign and deliver all instruments, negotiate and enter into all agreements, and do all other acts reasonably necessary to implement the exercise of the powers granted to the health care agent. A health care agent shall be authorized to accompany a declarant in an ambulance or air ambulance if in the opinion of the ambulance personnel protocol permits a passenger and to visit or consult in person with a declarant who is admitted to a health care facility if the health care facility's protocol permits such visitation.

(e) The form of advance directive for health care contained in Code Section 31-32-4 shall, and any different form of advance directive for health care may, include the following powers, subject to any limitations appearing on the face of the form:

(1) The health care agent is authorized to consent to and authorize or refuse, or to withhold or withdraw consent to, any and all types of medical care, treatment, or procedures relating to the physical or mental health of the declarant, including any medication program, surgical procedures, life-sustaining procedures, or provision of nourishment or hydration for the declarant, but not including psychosurgery, sterilization, or involuntary hospitalization or treatment covered by Title 37;

(2) The health care agent is authorized to admit the declarant to or discharge the declarant from any health care facility;

(3) The health care agent is authorized to contract for any health care facility or service in the name of and on behalf of the declarant and to bind the declarant to pay for all such services, and the health care agent shall not be personally liable for any services or care contracted for or on behalf of the declarant;

(4) At the declarant's expense and subject to reasonable rules of the health care provider to prevent disruption of the declarant's health care, the health care agent shall have the same right the declarant has to examine and copy and consent to disclosure of all the declarant's medical records that the health care agent deems relevant to the exercise of the agent's powers, whether the records relate to mental health or any other medical condition and whether they are in the possession of or maintained by any physician, psychiatrist, psychologist, therapist, health care facility, or other health care provider, notwithstanding the provisions of any statute or other rule of law to the contrary; and

(5) Unless otherwise provided, the health care agent is authorized to direct that an autopsy of the declarant's body be made; to make an anatomical gift of any part or all of the declarant's body pursuant to Article 6 of Chapter 5 of Title 44, the "Georgia Revised Uniform Anatomical Gift Act"; and to direct the final disposition of the declarant's body, including funeral arrangements, burial, or cremation.

(f) A court may remove a health care agent if it finds that the health care agent is not acting properly.



§ 31-32-8. Duties and responsibilities of health care providers

Each health care provider and each other person with whom a health care agent interacts under an advance directive for health care shall be subject to the following duties and responsibilities:

(1) It is the responsibility of the health care agent or declarant to notify the health care provider of the existence of the advance directive for health care and any amendment or revocation thereof. A health care provider furnished with a copy of an advance directive for health care shall make such copy a part of the declarant's medical records and shall enter in the records any change in or termination of the advance directive for health care by the declarant that becomes known to the health care provider. A health care provider shall grant a health care agent adequate access to a declarant when a declarant is admitted to any health care facility. Whenever a health care provider believes a declarant is unable to understand the general nature of the health care procedure which the provider deems necessary, the health care provider shall consult with any available health care agent known to the health care provider who then has power to act for the declarant under an advance directive for health care;

(2) A health care decision made by a health care agent in accordance with the terms of an advance directive for health care shall be complied with by every health care provider to whom the decision is communicated, subject to the health care provider's right to administer treatment for the declarant's comfort or alleviation of pain; provided, however, that if the health care provider is unwilling to comply with the health care agent's decision, the health care provider shall promptly inform the health care agent who shall then be responsible for arranging for the declarant's transfer to another health care provider. A health care provider who is unwilling to comply with the health care agent's decision shall provide reasonably necessary consultation and care in connection with the pending transfer;

(3) At the declarant's expense and subject to reasonable rules of the health care provider to prevent disruption of the declarant's health care, each health care provider shall give a health care agent authorized to receive such information under an advance directive for health care the same right the declarant has to examine and copy any part or all of the declarant's medical records that the health care agent deems relevant to the exercise of the health care agent's powers, whether the records relate to mental health or any other medical condition and whether they are in the possession of or maintained by any physician, psychiatrist, psychologist, therapist, health care facility, or other health care provider, notwithstanding the provisions of any statute or rule of law to the contrary; and

(4) If and to the extent an advance directive for health care empowers the health care agent to direct that an autopsy of the declarant's body be made; to make an anatomical gift of any part or all of the declarant's body pursuant to Article 6 of Chapter 5 of Title 44, the "Georgia Revised Uniform Anatomical Gift Act"; or to direct the final disposition of the declarant's body, including funeral arrangements, burial, or cremation, the decisions of the health care agent on such matters shall be deemed the act of the declarant or of the person who has priority under law to make the necessary decisions, and each person to whom a direction by the health care agent in accordance with the terms of the agency is communicated shall comply with such direction to the extent it is in accord with reasonable medical standards or other relevant standards at the time of reference.



§ 31-32-9. Conditions precedent to carrying out health care treatment preferences; physician's failure to comply with treatment preferences

(a) Prior to effecting a withholding or withdrawal of life-sustaining procedures or the withholding or withdrawal of the provision of nourishment or hydration from a declarant pursuant to a declarant's directions in an advance directive for health care, the attending physician:

(1) Shall determine that, to the best of that attending physician's knowledge, the declarant is not pregnant, or if she is, that the fetus is not viable and that the declarant has specifically indicated in the advance directive for health care that the declarant's directions regarding the withholding or withdrawal of life-sustaining procedures or the withholding or withdrawal of the provision of nourishment or hydration are to be carried out;

(2) Shall, without delay after the diagnosis of a terminal condition or state of permanent unconsciousness of the declarant, take the necessary steps to provide for the written certification of the declarant's terminal condition or state of permanent unconsciousness in accordance with the procedure set forth in subsection (b) of this Code section;

(3) Shall make a reasonable effort to determine that the advance directive for health care complies with Code Section 31-32-5; and

(4) Shall make the advance directive for health care and the written certification of the terminal condition or state of permanent unconsciousness a part of the declarant patient's medical records.

(b) The procedure for establishing a terminal condition or state of permanent unconsciousness is as follows: two physicians, one of whom shall be the attending physician, who, after personally examining the declarant, shall certify in writing, based upon conditions found during the course of their examination and in accordance with currently accepted medical standards, that the declarant is in a terminal condition or state of permanent unconsciousness.

(c) The advance directive for health care shall be presumed, unless revoked, to be the directions of the declarant regarding the withholding or withdrawal of life-sustaining procedures or the withholding or withdrawal of the provision of nourishment or hydration.

(d) The attending physician who fails or refuses to comply with the declarant's directions regarding the withholding or withdrawal of life-sustaining procedures or the withholding or withdrawal of the provision of nourishment or hydration shall advise promptly the health care agent, if one is appointed, and, otherwise, next of kin or legal guardian of the declarant that such physician is unwilling to effectuate such directions. The attending physician shall thereafter at the election of the health care agent, if one is appointed, and, otherwise, next of kin or legal guardian of the declarant:

(1) Make a good faith attempt to effect the transfer of the declarant to another physician who will comply with the declarant's directions regarding the withholding or withdrawal of life-sustaining procedures or the withholding or withdrawal of the provision of nourishment or hydration; or

(2) Permit the health care agent, if one is appointed, and, otherwise, next of kin or legal guardian of the declarant to obtain another physician who will comply with the declarant's directions regarding the withholding or withdrawal of life-sustaining procedures or the withholding or withdrawal of the provision of nourishment or hydration.



§ 31-32-10. Immunity from liability or disciplinary action

(a) Each health care provider, health care facility, and any other person who acts in good faith reliance on any direction or decision by the health care agent shall be protected and released to the same extent as though such person had interacted directly with the declarant as a fully competent person. Without limiting the generality of the foregoing, the following specific provisions shall also govern, protect, and validate the acts of the health care agent and each such health care provider, health care facility, and any other person acting in good faith reliance on such direction or decision:

(1) No such health care provider, health care facility, or person shall be subject to civil or criminal liability or discipline for unprofessional conduct solely for complying with any direction or decision by the health care agent, even if death or injury to the declarant ensues;

(2) No such health care provider, health care facility, or person shall be subject to civil or criminal liability or discipline for unprofessional conduct solely for failure to comply with any direction or decision by the health care agent, as long as such health care provider, health care facility, or person promptly informs the health care agent of such health care provider's, health care facility's, or person's refusal or failure to comply with such direction or decision by the health care agent. The health care agent shall then be responsible for arranging the declarant's transfer to another health care provider. A health care provider who is unwilling to comply with the health care agent's decision shall continue to provide reasonably necessary consultation and care in connection with the pending transfer;

(3) If the actions of a health care provider, health care facility, or person who fails to comply with any direction or decision by the health care agent are substantially in accord with reasonable medical standards at the time of reference and the provider cooperates in the transfer of the declarant pursuant to paragraph (2) of Code Section 31-32-8, the health care provider, health care facility, or person shall not be subject to civil or criminal liability or discipline for unprofessional conduct for failure to comply with the advance directive for health care;

(4) No health care agent who, in good faith, acts with due care for the benefit of the declarant and in accordance with the terms of an advance directive for health care, or who fails to act, shall be subject to civil or criminal liability for such action or inaction; and

(5) If the authority granted by an advance directive for health care is revoked under Code Section 31-32-6, a person shall not be subject to criminal prosecution or civil liability for acting in good faith reliance upon such advance directive for health care unless such person had actual knowledge of the revocation.

(b) No person shall be civilly liable for failing or refusing in good faith to effectuate the declarant's directions regarding the withholding or withdrawal of life-sustaining procedures or the withholding or withdrawal of the provision of nourishment or hydration.

(c) No physician or any person acting under a physician's direction and no health care facility or any agent or employee thereof who, acting in good faith in accordance with the requirements of this chapter, causes the withholding or withdrawal of life-sustaining procedures or the withholding or withdrawal of the provision of nourishment or hydration from a declarant or who otherwise participates in good faith therein shall be subject to any civil or criminal liability or guilty of unprofessional conduct therefor.

(d) No person who witnesses an advance directive for health care in good faith and in accordance with subsection (c) of Code Section 31-32-5 shall be civilly or criminally liable or guilty of unprofessional conduct for such action.

(e) Any person who participates in the withholding or withdrawal of life-sustaining procedures or the withholding or withdrawal of the provision of nourishment or hydration pursuant to an advance directive for health care and who has actual knowledge that such advance directive for health care has been properly revoked shall not have any civil or criminal immunity otherwise granted under this chapter for such conduct.



§ 31-32-11. Advance directive for health care's relationship to criminal and insurance laws

(a) The making of an advance directive for health care containing a declarant's directions regarding the withholding or withdrawal of life-sustaining procedures or the withholding or withdrawal of the provision of nourishment or hydration, shall not, for any purpose, constitute a suicide. If the declarant's death results from the withholding or withdrawal of life-sustaining procedures or the withholding or withdrawal of the provision of nourishment or hydration in accordance with the terms of an advance directive for health care, the death shall not constitute a suicide or homicide for any purpose under any statute or other rule of law.

(b) The making of an advance directive for health care shall not restrict, inhibit, or impair in any manner the sale, procurement, issuance, or enforceability of any policy of life insurance, annuity, or other contract that is conditioned on the life or death of the declarant nor shall it be deemed to modify the terms of an existing policy of life insurance, annuity, or other contract that is conditioned on the life or death of the declarant, notwithstanding any term of the policy to the contrary. No policy of life insurance, annuity, or other contract that is conditioned on the life or death of the declarant shall be legally impaired or invalidated in any manner by the making of an advance directive for health care pursuant to this chapter or by the withholding or withdrawal of life-sustaining procedures or the withholding or withdrawal of the provision of nourishment or hydration from an insured declarant, nor shall the making of such an advance directive for health care or the withholding or withdrawal of life-sustaining procedures or the withholding or withdrawal of the provision of nourishment or hydration operate to deny any additional insurance benefits for accidental death of the declarant in any case in which the terminal condition of the declarant is the result of accident, notwithstanding any term of the policy to the contrary.



§ 31-32-12. Restriction on requiring and preparing advance directives for health care

(a) No physician, health care facility, or health care provider and no health care service plan, insurer issuing disability insurance, self-insured employee welfare benefit plan, or nonprofit hospital service plan shall require any person to execute an advance directive for health care as a condition for being insured for or receiving health care services.

(b) No health care facility shall prepare or offer to prepare an advance directive for health care unless specifically requested to do so by a person desiring to execute an advance directive for health care. For purposes of this subsection, the Department of Corrections shall not be deemed to be a health care facility.



§ 31-32-13. Penalties and legal sanctions for violations

All persons shall be subject to the following sanctions in relation to advance directives for health care, in addition to all other sanctions applicable under any other law or rule of professional conduct:

(1) Any person who, without the declarant's consent, willfully conceals, cancels, or alters an advance directive for health care or any amendment or revocation of the advance directive for health care or who falsifies or forges an advance directive for health care, amendment, or revocation shall be civilly liable and guilty of a misdemeanor;

(2) Any person who falsifies or forges an advance directive for health care of another or who willfully conceals or withholds personal knowledge of an amendment or revocation of an advance directive for health care with the intent to cause a withholding or withdrawal of life-sustaining procedures or the withholding or withdrawal of the provision of nourishment or hydration contrary to the intent of the declarant and thereby, because of such act, directly causes life-sustaining procedures or the provision of nourishment or hydration to be withheld or withdrawn and death thereby to be hastened shall be subject to prosecution for criminal homicide as provided in Chapter 5 of Title 16;

(3) Any person who requires or prevents execution of an advance directive for health care as a condition of ensuring or providing any type of health care services to an individual shall be civilly liable and guilty of a misdemeanor; and

(4) Any person who willfully witnesses an advance directive for health care knowing at the time he or she is not eligible to witness such advance directive under subsection (c) of Code Section 31-32-5 or who coerces or attempts to coerce a person into making an advance directive for health care shall be civilly liable and guilty of a misdemeanor.



§ 31-32-14. Effect of chapter on other legal rights and duties

(a) Nothing in this chapter shall impair or supersede any legal right or legal responsibility which any person may have to effect the withholding or withdrawal of life-sustaining procedures or the withholding or withdrawal of the provision of nourishment or hydration in any lawful manner.

(b) Nothing in this chapter shall be construed to condone, authorize, or approve mercy killing or to permit any affirmative or deliberate act or omission to end life other than to permit the process of dying as provided in this chapter. Furthermore, nothing in this chapter shall be construed to condone, authorize, or approve abortion.

(c) This chapter shall create no presumption concerning the intention of an individual who has not executed an advance directive for health care to consent to the use or withholding or withdrawal of life-sustaining procedures or the withholding or withdrawal of the provision of nourishment or hydration in the event of a terminal condition or state of permanent unconsciousness.

(d) Except to the extent provided in an advance directive for health care and subject to the health care agent's duty to exercise granted powers in such manner as the health care agent deems consistent with the intentions and desires of the declarant pursuant to subsection (b) of Code Section 31-32-7, a declarant's directions in an advance directive for health care regarding the withholding or withdrawal of life-sustaining procedures or the withholding or withdrawal of the provision of nourishment or hydration shall be ineffective as long as there is a health care agent available and willing to make decisions for and on behalf of the declarant regarding the withholding or withdrawal of life-sustaining procedures or the withholding or withdrawal of the provision of nourishment or hydration when the declarant is in a terminal condition or state of permanent unconsciousness.

(e) Unless an advance directive for health care provides otherwise, a health care agent who is known to a health care provider to be available and willing to make health care decisions for a declarant has priority over any other person, including any guardian, to act for the declarant in all matters covered by the advance directive for health care.

(f) Nothing in this chapter shall affect the delegation of a parent's power to control the health care of a minor child.






Chapter 33 - Health Records

§ 31-33-1. Definitions

As used in this chapter, the term:

(1) "Patient" means any person who has received health care services from a provider.

(2) "Provider" means all hospitals, including public, private, osteopathic, and tuberculosis hospitals; other special care units, including podiatric facilities, skilled nursing facilities, and kidney disease treatment centers, including freestanding hemodialysis units; intermediate care facilities; ambulatory surgical or obstetrical facilities; health maintenance organizations; and home health agencies. It shall also mean any person licensed to practice under Chapter 9, 11, 26, 34, 35, or 39 of Title 43.

(3) "Record" means a patient's health record, including, but not limited to, evaluations, diagnoses, prognoses, laboratory reports, X-rays, prescriptions, and other technical information used in assessing the patient's condition, or the pertinent portion of the record relating to a specific condition or a summary of the record.



§ 31-33-2. Furnishing copy of records to patient, provider, or other authorized person

(a) (1) (A) A provider having custody and control of any evaluation, diagnosis, prognosis, laboratory report, or biopsy slide in a patient's record shall retain such item for a period of not less than ten years from the date such item was created.

(B) The requirements of subparagraph (A) of this paragraph shall not apply to:

(i) An individual provider who has retired from or sold his or her professional practice if such provider has notified the patient of such retirement or sale and offered to provide such items in the patient's record or copies thereof to another provider of the patient's choice and, if the patient so requests, to the patient; or

(ii) A hospital which is an institution as defined in subparagraph (A) of paragraph (4) of Code Section 31-7-1, which shall retain patient records in accordance with rules and regulations for hospitals as issued pursuant to Code Section 31-7-2.

(2) Upon written request from the patient or a person authorized to have access to the patient's record under an advance directive for health care or a durable power of attorney for health care for such patient, the provider having custody and control of the patient's record shall furnish a complete and current copy of that record, in accordance with the provisions of this Code section. If the patient is deceased, such request may be made by the following persons:

(A) The executor, administrator, or temporary administrator for the decedent's estate if such person has been appointed;

(B) If an executor, administrator, or temporary administrator for the decedent's estate has not been appointed, by the surviving spouse;

(C) If there is no surviving spouse, by any surviving child; and

(D) If there is no surviving child, by any parent.

(b) Any record requested under subsection (a) of this Code section shall within 30 days of the receipt of a request for records be furnished to the patient, any other provider designated by the patient, any person authorized by paragraph (2) of subsection (a) of this Code section to request a patient's or deceased patient's medical records, or any other person designated by the patient. Such record request shall be accompanied by:

(1) An authorization in compliance with the federal Health Insurance Portability and Accountability Act of 1996, 42 U.S.C. Section 1320d-2, et seq., and regulations implementing such act; and

(2) A signed written authorization as specified in subsection (d) of this Code section.

(c) If the provider reasonably determines that disclosure of the record to the patient will be detrimental to the physical or mental health of the patient, the provider may refuse to furnish the record; however, upon such refusal, the patient's record shall, upon written request by the patient, be furnished to any other provider designated by the patient.

(d) A provider shall not be required to release records in accordance with this Code section unless and until the requesting person has furnished the provider with a signed written authorization indicating that he or she is authorized to have access to the patient's records by paragraph (2) of subsection (a) of this Code section. Any provider shall be justified in relying upon such written authorization.

(e) Any provider or person who in good faith releases copies of medical records in accordance with this Code section shall not be found to have violated any criminal law or to be civilly liable to the patient, the deceased patient's estate, or to any other person.



§ 31-33-3. Costs of copying and mailing; patient's rights as to records; applicability to psychiatric, psychological, and other mental health records

(a) The party requesting the patient's records shall be responsible to the provider for the costs of copying and mailing the patient's record. A charge of up to $20.00 may be collected for search, retrieval, and other direct administrative costs related to compliance with the request under this chapter. A fee for certifying the medical records may also be charged not to exceed $7.50 for each record certified. The actual cost of postage incurred in mailing the requested records may also be charged. In addition, copying costs for a record which is in paper form shall not exceed $.75 per page for the first 20 pages of the patient's records which are copied; $.65 per page for pages 21 through 100; and $.50 for each page copied in excess of 100 pages. All of the fees allowed by this Code section may be adjusted annually in accordance with the medical component of the consumer price index. The Department of Community Health shall be responsible for calculating this annual adjustment, which will become effective on July 1 of each year. To the extent the request for medical records includes portions of records which are not in paper form, including but not limited to radiology films, models, or fetal monitoring strips, the provider shall be entitled to recover the full reasonable cost of such reproduction. Payment of such costs may be required by the provider prior to the records being furnished. This subsection shall not apply to records requested in order to make or complete an application for a disability benefits program.

(b) The rights granted to a patient or other person under this chapter are in addition to any other rights such patient or person may have relating to access to a patient's records; however, nothing in this chapter shall be construed as granting to a patient or person any right of ownership in the records, as such records are owned by and are the property of the provider.

(c) This Code section shall apply to psychiatric, psychological, and other mental health records of a patient.



§ 31-33-4. Mental health records

The provisions of this chapter, except as otherwise provided in Code Sections 31-33-3, 31-33-7, and 31-33-8, shall not apply to psychiatric, psychological, or other mental health records of a patient.



§ 31-33-5. Immunity from liability for releasing information

Any provider releasing information in good faith pursuant to the provisions of this chapter shall not be civilly or criminally liable to the patient, guardian, parent, or any other person for such release.



§ 31-33-6. Confidential communications

Nothing in this chapter shall be construed as destroying or diminishing the privileged or confidential nature of any communication now or hereafter recognized by law.



§ 31-33-7. Furnishing copies of psychological or psychiatric evaluation to law enforcement officer upon request

(a) Notwithstanding the provisions of Code Section 31-33-4, if a law enforcement officer employed by a governmental entity is required to submit to a psychological or psychiatric examination for the purpose of assessing the law enforcement officer's fitness for duty, employment status, or assignment of duties, then, upon the written request of the law enforcement officer, the employer shall furnish to the law enforcement officer a complete copy of the evaluation or report.

(b) Any employer or health care provider furnishing or making a report or evaluation in good faith pursuant to the provisions of this Code section shall not be civilly or criminally liable to the law enforcement officer or any other person for furnishing or making such report or evaluation.

(c) If an employer reasonably determines that disclosure of the evaluation or report to the law enforcement officer will be detrimental to the mental health of the law enforcement officer, would present a risk of harm to other persons, would involve the disclosure of confidential information or would violate the privacy of a third party, then the employer may refuse to furnish the record of evaluation; provided, however, that upon such refusal the evaluation or report shall, upon written request by the law enforcement officer, be furnished by the employer to a psychiatrist or psychologist treating the law enforcement officer.



§ 31-33-8. Electronic records; application to psychiatric, psychological, or other mental health records

(a) Notwithstanding any other provision of the law to the contrary, any provider may, in its sole discretion, create, maintain, transmit, receive, and store records in an electronic format within the meaning of Code Section 10-12-2 and may, in its sole discretion, temporarily or permanently convert records into an electronic format.

(b) A provider shall not be required to maintain separate tangible copies of electronically stored records.

(c) The other provisions of this chapter shall apply to electronic records to the same extent as those provisions apply to tangible records.

(d) This Code section is subject to all applicable federal laws governing the security and confidentiality of a patient's personal health information.

(e) A tangible copy of a record reproduced from an electronically stored record shall be considered an original for purposes of providing copies to patients or other authorized parties and for introduction of the records into evidence in administrative or court proceedings.

(f) Except as provided otherwise under federal law, upon receiving a request for a copy of a record from a patient or an authorized person under Code Section 31-33-3, a provider shall provide copies of the record in either tangible or electronically stored form.

(g) Subsections (a), (b), (d) and (e) of this Code section shall apply to psychiatric, psychological, or other mental health records of a patient.






Chapter 34 - Physicians for Rural Areas Assistance

§ 31-34-1. Short title

This chapter shall be known and may be cited as the "Physicians for Rural Areas Assistance Act."



§ 31-34-2. Purpose and intent of chapter

It is the purpose of this chapter to increase the number of physicians in physician underserved rural areas of Georgia by making loans to physicians who have completed their medical education and allowing such loans to be repaid by such physicians agreeing to practice medicine in such rural areas and by making grants to hospitals and, as determined by the Georgia Board for Physician Workforce, other health care entities, local governments, and civic organizations in physician underserved rural areas of Georgia that agree to provide matching funds to the grant, with the intent to enhance recruitment efforts in bringing physicians to such areas. It is the intent of the General Assembly that if funds are available to the Georgia Board for Physician Workforce to make loans, grants, or scholarships under this chapter or under other applicable state law, the Georgia Board for Physician Workforce shall give priority to loans and scholarships under Part 6 of Article 7 of Chapter 3 of Title 20 and to loans under Code Section 31-34-4.



§ 31-34-3. Administration by Georgia Board for Physician Workforce

This chapter shall be administered by the Georgia Board for Physician Workforce, and, as used in this chapter, the word "board" means the Georgia Board for Physician Workforce created in Code Section 49-10-1.



§ 31-34-4. Loan applicant qualifications; rules and regulations

(a) A physician who receives a loan under the program provided for in this chapter shall be a citizen or national of the United States licensed to practice medicine within the State of Georgia at the time the loan is made, and shall be a graduate of an accredited graduate medical education program located in the United States which has received accreditation or provisional accreditation by the Accreditation Council for Graduate Medical Education or the American Osteopathic Association.

(b) The board shall make a full investigation of the qualifications of an applicant for a loan under the provisions of this chapter to determine the applicant's fitness for participation in such loan program, and for such purposes, the board may propound such examinations to applicants as the board deems proper. The board's investigation shall include a determination of the outstanding medical education loans incurred by the applicant while completing his or her medical education and training.

(c) The board is authorized to consider among other criteria for granting loans under the provisions of this chapter the state residency status and home area of the applying physician and to give priority to those applicants who are physicians actively practicing or beginning active practice in specialties experiencing shortages or distribution problems in rural areas of this state as determined by the board pursuant to rules and regulations adopted by it in accordance with this chapter.

(d) The board may adopt and prescribe such rules and regulations as it deems necessary or appropriate to administer and carry out the loan program provided for in this chapter. Such rules and regulations shall provide for fixing the rate of regular interest to accrue on loans granted under the provisions of this chapter. Such regular rate of interest shall not exceed by more than 2 percent the prime rate published from time to time by the Board of Governors of the Federal Reserve System. Within such limitation, the regular rate of interest may be increased for new recipients of loans under this chapter.



§ 31-34-4.1. Grants to hospitals and other entities; use of funds; rules and regulations authorized

(a) After providing priority consideration to granting loans pursuant to Code Section 31-34-4, the board is authorized to make grants to hospitals and, as determined by the board, other health care entities, local governments, and civic organizations in physician underserved rural areas of Georgia, provided that any such hospital, health care entity, local government, or civic organization matches such grant in an amount not less than such grant. Such grants shall be for the purpose of enhancing recruitment efforts in bringing physicians to such areas.

(b) Acceptable expenditures of grant funds by a hospital or other health care entity, local government, or civic organization include, but are not limited to, medical education loan repayment, salary supplements for physicians, and additional support staff for a physician's office. Grant funds shall not be used for hiring or paying a recruiting firm or individual recruiter.

(c) The board is authorized to give priority over other grant applicants to applicant hospitals and other health care entities, local governments, and civic organizations in rural areas of this state experiencing shortages or distribution problems of certain specialties as determined by the board pursuant to rules and regulations adopted by the board in accordance with this chapter.

(d) The board may adopt and prescribe such rules and regulations as it deems necessary or appropriate to administer and carry out the grant program provided for in this chapter. Such rules and regulations shall provide for the criteria that must be met by an applicant and the penalties that shall be incurred for failure to comply with the grant requirements.



§ 31-34-5. Service cancelable loan; amount; repayment; determination of physician underserved rural areas

(a) (1) The board shall have the authority to grant to each applicant approved by the board on a one-year renewable basis a service cancelable loan for a period not exceeding four years. The amount of the loan shall be determined by the board, but such amount shall be related to the applicant's outstanding obligations incurred as a direct result of completing medical education and training.

(2) A loan or loans to each approved applicant shall be granted on the condition that the full amount of the loan or loans shall be repaid to the State of Georgia in services to be rendered by the applicant's practicing his or her profession in a board approved physician underserved rural area of Georgia. For each full year of practicing his or her profession in such a physician underserved rural area, the physician who obtained the loan shall receive credit for the full amount of one year's loan plus regular interest which accrued on such amount.

(b) (1) The board shall have the authority to make grants to each applicant hospital or other health care entity, local government, or civic organization approved by the board on a yearly basis, renewable each year at the discretion of the board. The amount of the grant shall be determined by the board, but such amount shall be related to and shall not exceed the applicant's proposed expenditures to enhance recruitment efforts in bringing one or more physicians to the physician underserved rural area.

(2) A grant to an approved applicant shall be made on any condition or conditions determined by the board, which may include, but not be limited to, that one or more physicians are employed and retained in the physician underserved rural area for a prescribed minimum length of time.

(c) In making a determination of physician underserved rural areas of Georgia, the board shall seek the advice and assistance of the Department of Public Health, the University of Georgia Cooperative Extension Service, the Department of Community Affairs, and such other public or private associations or organizations as the board determines to be of assistance in making such determinations. Criteria to determine physician underserved rural areas shall include, but shall not be limited to, relevant statistical data related to the following:

(1) The ratio of physicians to population in the area;

(2) Indications of the health status of the population in the area;

(3) The poverty level and dependent age groups of the population in the area;

(4) Indications of community support for more physicians in the area; and

(5) Indications that access to the physician's services is available to every person in the underserved area regardless of ability to pay.



§ 31-34-6. Contract between applicant and state agreeing to terms and conditions of loan; breach of contract; service cancelable contracts

(a) (1) Before being granted a service cancelable loan provided for in this chapter, each applicant therefor shall enter into a contract with the State of Georgia agreeing to the terms and conditions upon which the loan is granted, which contract shall include such terms and conditions as will carry out the purposes and intent of this chapter. The chairperson of the board and the executive director of the board, acting for and on behalf of the State of Georgia, shall execute the contract for the board. The contract shall also be properly executed by the applicant. The board is vested with full and complete authority to bring an action in its own name against any recipient of a loan under the provisions of this chapter for the performance of the contract and to collect any amount that may be due under the contract.

(2) Any recipient of a loan under the provisions of this chapter who breaches the contract for such loan by either failing to begin or failing to complete the rural practice service obligation under the contract shall be immediately liable to the board for twice the total uncredited amount of all loans contracted for with the recipient, such uncredited amount to be prorated on a monthly basis respecting the recipient's actual service rendered and the total service obligation. For compelling reasons provided for in rules or regulations of the board, the board may agree to and accept a lesser measure of damages for the breach of a contract.

(b) (1) Before receiving a grant under this chapter, each approved applicant hospital or other health care entity, local government, or civic organization shall enter into a service cancelable contract with the State of Georgia agreeing to the terms and conditions upon which the grant is made, which contract shall include such terms and conditions as will carry out the purposes and intent of this chapter. The chairperson of the board and the executive director of the board, acting for and on behalf of the State of Georgia, shall execute the contract for the board. The contract shall also be properly executed by the applicant. The board is vested with full and complete authority to bring an action in its own name against any recipient of a grant under the provisions of this chapter for the performance of the contract and to collect any amount that may be due under the contract.

(2) Any recipient of a grant under the provisions of this chapter who breaches the contract for such grant shall be liable for the measure of damages specified in the contract for the breach of such contract.



§ 31-34-7. Cancellation of contract

(a) The board shall have the authority to cancel the contract of any recipient of a loan under this chapter for cause deemed sufficient by the board, provided that such authority shall not be arbitrarily or unreasonably exercised. Upon such cancellation, the total uncredited amount paid to the recipient shall at once become due and payable to the board in cash, and interest at the rate of 12 percent per annum shall accrue on such total uncredited amount from the date of cancellation to the date of payment.

(b) The board shall have the authority to cancel the contract of any recipient of a grant under this chapter for cause deemed sufficient by the board, provided that such authority shall not be arbitrarily or unreasonably exercised. Upon such cancellation, the grant recipient shall not be eligible to receive further grant funds pursuant to this chapter.



§ 31-34-8. Funding

The funds necessary to carry out the loan and grant program authorized by this chapter may come from funds made available to the board from private, federal, state, or local sources. Funds appropriated by the General Assembly for the purposes of this chapter shall be appropriated to the Department of Community Health for the specific purpose of the cancelable loan and grant program authorized by this chapter. The board shall be assigned to the Department of Community Health for administrative purposes only, except that such department shall prepare and submit the budget for that board in concurrence with that board.



§ 31-34-9. Biennial report to General Assembly

The board shall make a biennial report to the General Assembly of its activities under the provisions of this chapter. Such report shall include the name of each recipient of a loan made under the provisions of this chapter, the amount of each such loan, and the rural area in which the recipient is practicing medicine. Such report shall include the name of each recipient of a grant made under the provisions of this chapter, the amount of each such grant, and the rural area in which the recipient is located. Such report shall also report the amount of administrative expenses incurred by the board in carrying out the provisions of this chapter.






Chapter 35 - Vaccinations for Firefighters, Emergency Medical Technicians, and Public Safety Officers

Article 1 - General Provisions

§ 31-35-1. Legislative finding

The General Assembly finds and declares that, by reason of their employment, firefighters, emergency medical technicians, and public safety officers are required to work in the midst of and are subject to exposure to infectious diseases, especially hepatitis B and hepatitis C; that the United States Centers for Disease Control and Prevention have estimated that 200,000 persons in the United States are infected each year with hepatitis B and of that number 25 percent become ill, 10,000 require hospitalization, and 5,000 die; that it is estimated that there are from 500,000 to 1,000,000 infectious hepatitis B carriers in the United States, of which up to 80 percent of such chronic carriers are unaware that they have hepatitis B and are capable of spreading it; that 3.9 million Americans are infected with chronic hepatitis C; that 350,000 to 450,000 new cases of chronic hepatitis C occur each year; that there is no known cure for hepatitis B or hepatitis C and for firefighters, emergency medical technicians, and public safety officers, there is no way of knowing who among those being helped at an accident, a fire, or any incident are hepatitis B or hepatitis C carriers. The General Assembly further finds and declares that all the aforementioned conditions exist and arise out of or in the course of such employment.



§ 31-35-2. Definitions

As used in this chapter, the term:

(1) "Emergency medical technician" means an emergency medical technician as defined in Code Section 31-11-2.

(2) "Fire department" means a service group (paid or volunteer) that is organized and trained for the prevention and control of loss of life and property from fire or other emergency.

(3) "Firefighter" means an individual who is assigned by a fire department to fire-fighting activity and is required to respond to alarms and perform emergency action at the location of a fire, a hazardous materials emergency, or other emergency incident.

(4) "Public safety officer" means an individual sworn to enforce the criminal laws of this state or any county or municipality of this state.



§ 31-35-3. Voluntary vaccinations for hepatitis B; screening for hepatitis C

Any active firefighter, emergency medical technician, or public safety officer who may be exposed to hepatitis B or hepatitis C during a period while the firefighter, emergency medical technician, or public safety officer is engaged in the performance of his or her duties shall at the request of the firefighter, emergency medical technician, or public safety officer be vaccinated for protection against hepatitis B or screened for exposure to hepatitis C. The cost, after the payment by any third-party payor, of such vaccination or screening shall be paid by the county, municipality, or other person or entity employing such firefighter, emergency medical technician, or public safety officer or by the governing authority of the county in the case of a volunteer firefighter.






Article 2 - Bioterrorism Protection for Emergency Responders

§ 31-35-10. Definitions

As used in this article, the term:

(1) "Bioterrorism" means the intentional use, to cause or attempt to cause death, disease, or other biological malfunction in any living organism, of any of the following:

(A) Microorganism;

(B) Virus;

(C) Infectious substance; or

(D) Biological product that may be engineered as a result of biotechnology or any naturally occurring or bioengineered component of any microorganism, virus, infectious substance, or biological product.

(2) "Commissioner" means the commissioner of public health.

(3) "Department" means the Department of Public Health.

(4) "Disaster location" means any geographical location where a bioterrorism attack, terrorist attack, catastrophic event, natural disaster, or emergency occurs.

(5) "Emergency responder" means any person employed as state or local law enforcement personnel, fire department personnel, corrections officers, or emergency medical personnel who may be deployed to a bioterrorism attack, terrorist attack, catastrophic event, natural disaster, or emergency.



§ 31-35-11. Vaccinations for emergency responders; exemption provided by physician; priority; administration and implementation; funding

(a) The department shall offer a vaccination program for emergency responders who may be exposed to infectious diseases when deployed to a disaster location. The program shall include diseases for which vaccinations are recommended by the United States Public Health Service and in accordance with the Federal Emergency Management Directors Policy and may include, but not be limited to, vaccinations for hepatitis A, hepatitis B, diphtheria-tetanus, influenza, and pneumococcal.

(b) An emergency responder shall be exempt from vaccination when a written statement from a licensed physician is presented to the department indicating that a vaccine is medically contraindicated for that person or the emergency responder signs a written statement that the administration of a vaccination conflicts with his or her personal choice or religious beliefs.

(c) In the event of a vaccine shortage, the commissioner, in consultation with the Governor and the federal Centers for Disease Control and Prevention, shall use federal recommendations to determine the priority for vaccinations for emergency responders.

(d) The department shall notify emergency responders of the availability of the vaccination program and the risks associated with such vaccinations and shall provide educational materials to emergency responders on ways to prevent exposure to infectious diseases.

(e) The department may contract with county and local health departments, not for profit home health care agencies, hospitals, physicians, or other licensed health care organizations to administer the vaccination program for emergency responders.

(f) The vaccination program established pursuant to this article shall be implemented only upon receipt of federal funding or grants for aid available and approved for purposes under this article.

(g) The department shall take all necessary steps to apply for federal funding to implement the vaccination program under this article including use of an expedited application procedure if circumstances require such. The department shall also amend the state plan if necessary to meet federal funding requirements.









Chapter 36 - Durable Power of Attorney for Health Care



Chapter 36A - Temporary Health Care Placement Decision Maker for an Adult

§ 31-36A-1. Short title

This chapter shall be known and may be cited as the "Temporary Health Care Placement Decision Maker for an Adult Act."



§ 31-36A-2. Legislative finding

(a) The General Assembly recognizes that there may be occasions when an adult has not made advance arrangements for a situation when he or she is unable to consent to his or her own admission to or discharge from one health care facility or placement or transfer to another health care facility or placement. Under these circumstances, the General Assembly further recognizes that it may be necessary and in the adult's best interest to be admitted to or discharged from one health care facility or placement or transferred to an alternative facility or placement.

(b) In recognition of the findings in subsection (a) of this Code section, the General Assembly declares that the laws of the State of Georgia shall provide for the most appropriate placement available for these individuals and shall declare an order of priority for those persons who may make the decision to transfer, admit, or discharge such adults at the appointed times and a procedure for obtaining authorization from the court in the absence of a person authorized to consent.



§ 31-36A-3. Definitions

As used in this chapter, the term:

(1) "Absence of a person authorized to consent" means that:

(A) After diligent efforts for a reasonable period of time, no person authorized to consent under the provisions of Code Section 31-36A-6 has been located; or

(B) All such authorized persons located have affirmatively waived their authority to consent or dissent to admission to or discharge from a health care facility or placement or transfer to an alternative health care facility or placement, provided that dissent by an authorized person to a proposed admission, discharge, or transfer shall not be deemed waiver of authority.

(2) "Unable to consent" means that an adult is unable to:

(A) Make rational and competent decisions regarding his or her placement options for health or personal care; or

(B) Communicate such decisions by any means.



§ 31-36A-4. Construction of chapter in relation to Title 37

This chapter shall not apply to involuntary examination and hospitalization for treatment of mental illness, which shall continue to be governed by Title 37.



§ 31-36A-5. Certification by physician

An attending physician, treating physician, or other physician licensed according to the laws of the State of Georgia, after having personally examined an adult, may certify in the adult's medical records the following:

(1) The adult is unable to consent for himself or herself; and

(2) It is the physician's belief that it is in the adult's best interest to be discharged from a hospital, institution, medical center, or other health care institution providing health or personal care for treatment of any type of physical or mental condition and to be transferred to or admitted to an alternative facility or placement, including, but not limited to, nursing facilities, assisted living communities, personal care homes, rehabilitation facilities, and home and community based programs.



§ 31-36A-6. Persons authorized to consent; expiration of authorization; limitations on authority to consent; effect on other laws; immunity from liability or disciplinary action

(a) Upon a physician's certification pursuant to Code Section 31-36A-5, and in addition to such other persons as may be otherwise authorized and empowered, any one of the following persons is authorized and empowered to consent, in the priority order listed below, either orally or otherwise, to such transfer, admission, or discharge:

(1) Any adult, for himself or herself;

(2) Any person authorized to give such consent for the adult under an advance directive for health care or durable power of attorney for health care under Chapter 32 of this title;

(3) Any guardian of the person for his or her ward;

(4) Any spouse for his or her spouse;

(5) Any adult child for such person's parent;

(6) Any parent for such person's adult child;

(7) Any adult for such person's adult brother or sister;

(8) Any grandparent for such person's adult grandchild;

(9) Any adult grandchild for such person's grandparent;

(10) Any adult uncle or aunt for such person's adult nephew or niece; or

(11) Any adult nephew or niece for such person's adult uncle or aunt.

(b) Any person authorized and empowered to consent under subsection (a) of this Code section shall, after being informed of the provisions of this Code section, act in good faith to consent to a transfer, admission, or discharge which the patient would have wanted had the patient been able to consent in the circumstances under which such transfer, admission, or discharge is considered or, if the patient's preferences are unknown, which such person believes the patient would have wanted had the patient been able to consent in the circumstances under which such transfer, admission, or discharge is considered. The current health care facility's discharge planner, social worker, or other designated personnel shall assist the person authorized to consent under subsection (a) of this Code section with identifying the most appropriate, least restrictive level of care available, including home and community based services and available placements, if any, in reasonable proximity to the patient's residence.

(c) The authorization to consent to such transfer, admission, or discharge shall expire upon the earliest of the following:

(1) The completion of the transfer, admission, or discharge and such responsibilities associated with such transfer, admission, or discharge, including, but not limited to, assisting with applications for financial coverage and insurance benefits for health or personal care;

(2) Upon a physician's certification that the adult is able to consent to decisions regarding his or her placements for health or personal care; or

(3) Upon discovery that another person authorized under subsection (a) of this Code section of a higher priority is available who has not affirmatively waived his or her authority to consent or dissent to admission to or discharge from a health care facility or placement or transfer to an alternative health care facility or placement, provided that dissent by such authorized person to a proposed admission, discharge, or transfer shall not be deemed waiver of authority.

(d) The authorization to give consent for transfer, admission, or discharge is limited solely to said transfer, admission, or discharge decision and responsibilities associated with such decision, including providing assistance with financial assistance applications. It does not include the power or authority to perform any other acts on behalf of the adult not expressly authorized in this Code section.

(e) This Code section shall not repeal, abrogate, or impair the operation of any other laws, either federal or state, governing the transfer, admission, or discharge of a person to or from a health care facility or placement. Further, the adult retains all rights provided under laws, both federal and state, as a result of an involuntary transfer, admission, or discharge.

(f) Each certifying physician, discharge planner, social worker, or other hospital personnel or authorized person who acts in good faith pursuant to the authority of this Code section shall not be subject to any civil or criminal liability or discipline for unprofessional conduct.



§ 31-36A-7. Petition for order by health care facility; issuance, expiration, and limited authorization of order; effect on other laws; immunity from liability or disciplinary action

(a) In the absence of a person authorized to consent under the provisions of Code Section 31-36A-6, any interested person or persons, including, but not limited to, any authority, corporation, partnership, or other entity operating the health care facility where the adult who is unable to consent is then present, with or without the assistance of legal counsel, may petition the probate court for a health care placement transfer, admission, or discharge order. The petition must be verified and filed in the county where the adult requiring an alternative placement or transfer, admission, or discharge resides or is found, provided that the probate court of the county where the adult is found shall not have jurisdiction to grant the order if it appears that the adult was removed to that county solely for purposes of filing such a petition. The petition shall set forth:

(1) The name, age, address, and county of the residence of the adult, if known;

(2) The name, address, and county of residence of the petitioner;

(3) The relationship of the petitioner to the adult;

(4) The current location of the adult;

(5) A physician's certification pursuant to Code Section 31-36A-5;

(6) The absence of any person to consent to such transfer, admission, or discharge as authorized by the provisions of Code Section 31-36A-6;

(7) Name and address of the recommended alternative health care facility or placement; and

(8) A statement of the reasons for such transfer, admission, or discharge as required by subsections (b) and (c) of this Code section.

(b) The petition shall be supported by the affidavit of an attending physician, treating physician, or other physician licensed according to the laws of the State of Georgia, attesting the following:

(1) The adult is unable to consent for himself or herself;

(2) It is the physician's belief that it is in the adult's best interest to be admitted to or discharged from a hospital, institution, medical center, or other health care institution providing health or personal care for treatment of any type of physical or mental condition or to be transferred to an alternative facility or placement, including, but not limited to, nursing facilities, assisted living communities, personal care homes, rehabilitation facilities, and home and community based programs; and

(3) The identified type of health care facility or placement will provide the adult with the recommended services to meet the needs of the adult and is the most appropriate, least restrictive level of care available.

(c) The petition shall also be supported by the affidavit of the discharging health care facility's discharge planner, social worker, or other designated personnel attesting to and explaining the following:

(1) There is an absence of a person to consent to such transfer, admission, or discharge as authorized in Code Section 31-36A-6;

(2) The recommended alternative facility or placement is the most appropriate facility or placement available that provides the least restrictive and most appropriate level of care and reasons therefor; and

(3) Alternative facilities or placements were considered, including home and community based placements and available placements, if any, that were in reasonable proximity to the adult's residence.

(d) The court shall review the petition and accompanying affidavits and other information to determine if all the necessary information is provided to the court as required in subsections (a), (b), and (c) of this Code section. The court shall enter an instanter order if the following information is provided:

(1) The adult is unable to consent for himself or herself;

(2) There is an absence of any person to consent to such transfer, admission, or discharge as authorized in Code Section 31-36A-6;

(3) It is in the adult's best interest to be discharged from a hospital, institution, medical center, or other health care institution or placement providing health or personal care for treatment for any type of physical or mental condition and to be admitted or transferred to an alternative facility or placement;

(4) The recommended alternative facility or placement is the most appropriate facility or placement available that provides the least restrictive and most appropriate level of care; and

(5) Alternative facilities or placements were considered, including home and community based placements and available placements, if any, in reasonable proximity to the adult's residence.

The order shall authorize the petitioner or the petitioner's designee to do all things necessary to accomplish the discharge from a hospital, institution, medical center, or other health care institution and the transfer to or admission to the recommended facility or placement.

(e) At the same time as issuing the order, the court shall provide a copy of said order to the commissioner of public health.

(f) The order authorizing such transfer, admission, or discharge shall expire upon the earliest of the following:

(1) The completion of the transfer, admission, or discharge and such responsibilities associated with such transfer, admission, or discharge, including, but not limited to, assisting with the completion of applications for financial coverage and insurance benefits for the health or personal care;

(2) Upon a physician's certification that the adult is able to understand and make decisions regarding his or her placements for health or personal care and can communicate such decisions by any means; or

(3) At a time specified by the court not to exceed 30 days from the date of the order.

(g) The order is limited to authorizing the transfer, admission, or discharge and other responsibilities associated with such decision, such as authorizing the application for financial coverage and insurance benefits. It does not include the authority to perform any other acts on behalf of the adult not expressly authorized in this Code section.

(h) This Code section shall not repeal, abrogate, or impair the operation of any other laws, either federal or state, governing the transfer, admission, or discharge of a person to or from a health care facility or placement. Further, such person retains all rights provided under laws, both federal and state, as a result of an involuntary transfer, admission, or discharge.

(i) Each certifying physician, discharge planner, social worker, or other hospital personnel or authorized person who acts in good faith pursuant to the authority of this Code section shall not be subject to any civil or criminal liability or discipline for unprofessional conduct.






Chapter 37 - Health Care Personnel



Chapter 38 - Tanning Facilities

§ 31-38-1. Definitions

As used in this chapter, the term:

(1) "CFR" means Code of Federal Regulations.

(1.1) "Consumer" means any individual who is provided access to a tanning facility as defined in this chapter.

(2) "Individual" means any human being.

(3) "Operator" means any individual designated by the tanning facility owner or tanning equipment lessee to operate or to assist and instruct the consumer in the operation and use of the tanning facility or tanning equipment.

(4) "Person" means any individual, corporation, partnership, firm, association, trust, estate, public or private institution, group, agency, political subdivision of this state, any other state, or political subdivision or agency thereof, and any legal successor, representative, agent, or agency of these entities.

(5) "Tanning equipment" means ultraviolet or other lamps and equipment containing such lamps intended to induce skin tanning through the irradiation of any part of the living human body with ultraviolet radiation.

(6) "Tanning facility" means any location, place, area, structure, or business or a part thereof which provides consumers access to tanning equipment. "Tanning facility" includes, but is not limited to, tanning salons, health clubs, apartments, or condominiums regardless of whether a fee is charged for access to the tanning equipment.

(7) "Ultraviolet radiation" means electromagnetic radiation with wavelengths in air between 200 nanometers and 400 nanometers.



§ 31-38-2. Exemptions from applicability of chapter

(a) Any person is exempt from the provisions of this chapter to the extent that such person:

(1) Uses equipment which emits ultraviolet radiation incidental to its normal operation; and

(2) Does not use the equipment described in paragraph (1) of this subsection to deliberately expose parts of the living human body to ultraviolet radiation for the purpose of tanning or other treatment.

(b) Any physician licensed by the Georgia Composite Medical Board is exempt from the provisions of this chapter to the extent that such physician uses, in the practice of medicine, medical diagnostic and therapeutic equipment which emits ultraviolet radiation.

(c) Any individual is exempt from the provisions of this chapter to the extent that such individual owns tanning equipment exclusively for personal, noncommercial use.



§ 31-38-3. Construction, operation, and maintenance requirements

Each tanning facility in this state shall be constructed, operated, and maintained in accordance with the requirements of Code Sections 31-38-4 through 31-38-8.



§ 31-38-4. Warning sign to be posted; contents of warning sign

(a) The facility owner or operator shall conspicuously post the warning sign described in subsection (b) of this Code section within three feet of each tanning station and in such a manner that the sign is clearly visible, not obstructed by any barrier, equipment, or other object, and can be easily viewed by the consumer before energizing the tanning equipment.

(b) The warning sign required in subsection (a) of this Code section shall use upper and lower case letters which are at least two inches and one inch in height, respectively, and shall have the following wording:

DANGER -- ULTRAVIOLET RADIATION

-Follow instruction.

-Avoid overexposure. As with natural sunlight, overexposure can cause eye and skin injury and allergic reactions. Repeated exposure may cause premature aging of the skin and skin cancer.

-Wear protective eyewear.

FAILURE TO USE PROTECTIVE EYEWEAR

MAY RESULT IN SEVERE BURNS OR

LONG-TERM INJURY TO THE EYES.

-Medications or cosmetics may increase your sensitivity to the ultraviolet radiation. Consult a physician before using sunlamp or tanning equipment if you are using medications or have a history of skin problems or believe yourself to be especially sensitive to sunlight.

-If you do not tan in the sun, you are unlikely to tan from the use of this product.

MAXIMUM EXPOSURE AT ANY ONE SESSION

SHOULD NEVER EXCEED 15 MINUTES.

According to the research and clinical experience of the American Academy of Dermatology, excessive or improper exposure to ultraviolet light can cause harmful changes in the skin and other organs, including skin cancer, cataracts, impairment of the immune system, premature aging, and photosensitivity. These are virtually the same risks associated with outdoor tanning.



§ 31-38-4.1. Regulation of tanning facilities

(a) After January 1, 2011, no person shall establish, maintain, or operate a tanning facility without first having registered with the department.

(b) A person shall register under this Code section by submitting a form to the department. The form shall require only the name, address, and telephone number of the tanning facility and owner and the model number and type of each ultraviolet lamp used in the tanning facility.

(c) A registrant shall be required to pay an annual registration fee of $25.00 per tanning facility and an additional registration fee of $15.00 per tanning device owned, leased, or otherwise used by the tanning facility.



§ 31-38-5. Compliance with federal regulations and national electrical code; physical barriers required

(a) The tanning facility owner or operator shall use only tanning equipment manufactured in accordance with the specifications set forth in 21 CFR 1040.20. The exact nature of compliance shall be based on the standards in effect at the time of manufacture as shown on the device identification label required by 21 CFR 1010.3.

(b) Each assembly of tanning equipment shall be designated for use by only one consumer at a time and shall be equipped with a timer which complies with the requirements of 21 CFR 1040.20(c)(2). The maximum timer interval shall not exceed the manufacturer's maximum recommended exposure time. No timer interval shall have an error exceeding plus or minus 10 percent of the maximum timer interval for the product.

(c) Tanning equipment shall meet the National Fire Protection Association National Electrical Code and shall be provided with ground fault protection on the electrical circuit.

(d) Tanning equipment shall include physical barriers to protect consumers from injury induced by touching or breaking the lamps.



§ 31-38-6. Stand-up tanning booth requirements

Tanning booths designed for stand-up use shall also comply with the following additional requirements:

(1) Booths shall have physical barriers or other means, such as handrails or floor markings, to indicate the proper exposure distance between ultraviolet lamps and the consumer's skin;

(2) Booths shall be constructed with sufficient strength and rigidity to withstand the stress of use and the impact of a falling person;

(3) Access to booths shall be of rigid construction with doors which are nonlatching and open outwardly; and

(4) Booths shall be equipped with handrails and nonslip floors.



§ 31-38-7. Protective goggles requirement

(a) The tanning facility owner or operator shall provide protective goggles to each consumer for use during any use of tanning equipment.

(b) The protective goggles required in subsection (a) of this Code section shall meet the requirements of 21 CFR 1040.20(c)(5).

(c) Tanning facility operators shall ensure that consumers wear the protective goggles required by this Code section.

(d) The tanning facility owner or operator shall ensure that the protective goggles required by this Code section are properly sanitized before each use and shall not rely upon exposure to the ultraviolet radiation produced by the tanning equipment itself to provide such sanitizing.



§ 31-38-8. Written report of injury requirement; use of equipment by minors restricted; equipment maintenance requirements; restriction on promoting and advertising certain health-related claims

(a) The tanning facility owner or operator shall compile a written report of actual or alleged injury from use of tanning equipment within five working days after occurrence or notice thereof. Such report shall be maintained for a period of not less than three years and shall be available for inspection and copying by any consumer. The report shall include:

(1) The name of the affected individual;

(2) The name and location of the tanning facility and identification of the specific tanning equipment involved;

(3) The nature of the actual or alleged injury; and

(4) Any other information relevant to the actual or alleged injury to include the date and duration of exposure.

(b) The tanning facility owner or operator shall not allow minors under 14 years of age to use tanning equipment. The tanning facility owner or operator shall not allow minors 14 years of age or over but under 18 years of age to use tanning equipment unless the minor's parent or legal guardian signs a written consent form meeting the requirements of this Code section. Such consent form shall be signed by the parent or legal guardian at the tanning facility before the minor may use the equipment or facility.

(c) The tanning facility owner or operator shall replace defective or burned out lamps, bulbs, or filters with a type intended for use in the affected tanning equipment as specified on the product label and having the same spectral distribution.

(d) The tanning facility owner or operator shall replace ultraviolet lamps and bulbs, which are not otherwise defective or damaged, at such frequency or after such duration of use as may be recommended by the manufacturer of such lamps and bulbs.

(e) A tanning facility shall not advertise or distribute promotional materials that claim that using a tanning device is safe or free from risk or that the use of a tanning device will result in medical or health benefits. Violation of the provisions of this subsection shall constitute an unfair or deceptive act pursuant to the terms of Part 2 of Article 15 of Chapter 1 of Title 10, the "Fair Business Practices Act of 1975."



§ 31-38-9. Noncompliance with chapter

Any person who leases tanning equipment or who owns a tanning facility as defined by this chapter who operates or permits to be operated that equipment or facility in noncompliance with the requirements of this chapter shall be guilty of a misdemeanor.



§ 31-38-10. Private right of action authorized

In addition to any other rights or remedies otherwise provided to consumers by law, any consumer who is damaged by any violation of this chapter may bring an action in superior court to recover a penalty fee of no less than $1,000.00 and to recover any actual, consequential, or punitive damages the court deems appropriate. Any recovery under this Code section shall also include attorney's fees and court costs. It is the intent of the General Assembly in this Code section to provide consumers with an additional remedy to encourage enforcement of this chapter through private rights of action.



§ 31-38-11. Variance permitted

Any tanning facility which finds that it is not possible to comply with Code Section 31-38-4 may apply to the Attorney General for a variance from the requirements of Code Section 31-38-4. Any such variance granted by the Attorney General shall be in writing and shall be drawn as narrowly as possible.



§ 31-38-12. Effect of chapter on administrator; administrator's immunity from liability

Nothing contained in this chapter shall be construed as imposing any duty, requirement, or enforcement authority upon the Attorney General except as described in Code Section 31-38-11, provided that nothing contained in this chapter shall be construed in any manner as limiting the Attorney General from exercising any of his or her duties, powers, or authority under any other law. The Attorney General shall not be liable to any person for any reason as a result of granting or failing to grant any variance under Code Section 31-38-11.






Chapter 39 - Cardiopulmonary Resuscitation

§ 31-39-1. Legislative findings and intent

The General Assembly finds that although cardiopulmonary resuscitation has proved invaluable in the reversal of sudden, unexpected death, it is appropriate for an attending physician, in certain circumstances, to issue an order not to attempt cardiopulmonary resuscitation of a patient where appropriate consent or authorization has been obtained. The General Assembly further finds that there is a need to establish and clarify the rights and obligations of patients, their families or representatives, and health care providers regarding cardiopulmonary resuscitation and the issuance of orders not to resuscitate. The General Assembly further finds that, in the interest of protecting individual autonomy, cardiopulmonary resuscitation in some circumstances may cause loss of patient dignity and unnecessary pain and suffering. In recognition of the considerable uncertainty in the medical and legal professions as to the legality of implementing orders not to resuscitate, in recognition of the request of the Supreme Court of Georgia for legislative guidance in this area, and in recognition of the dignity and privacy which patients have a right to expect, the General Assembly declares that the laws of the State of Georgia shall recognize the right of patients or other authorized persons to instruct physicians and other health care personnel to refrain from cardiopulmonary resuscitation.



§ 31-39-2. Definitions

As used in this chapter, the term:

(1) "Adult" means any person who is 18 years of age or older, is the parent of a child, or has married.

(2) "Attending physician" means the physician selected by or assigned to a patient to have primary responsibility for the treatment and care of the patient. Where more than one physician share such responsibility, any such physician may act as the attending physician pursuant to this chapter.

(3) "Authorized person" means any one person from the following list in the order of priority as listed below:

(A) Any agent under a durable power of attorney for health care or health care agent under an advance directive for health care appointed pursuant to Chapter 32 of this title;

(B) A spouse;

(C) A guardian over the person appointed pursuant to the provisions of Code Section 29-4-1;

(D) A son or daughter 18 years of age or older;

(E) A parent; or

(F) A brother or sister 18 years of age or older.

(4) "Candidate for nonresuscitation" means a patient who, based on a determination to a reasonable degree of medical certainty by an attending physician with the concurrence of another physician:

(A) Has a medical condition which can reasonably be expected to result in the imminent death of the patient;

(B) Is in a noncognitive state with no reasonable possibility of regaining cognitive functions; or

(C) Is a person for whom cardiopulmonary resuscitation would be medically futile in that such resuscitation will likely be unsuccessful in restoring cardiac and respiratory function or will only restore cardiac and respiratory function for a brief period of time so that the patient will likely experience repeated need for cardiopulmonary resuscitation over a short period of time or that such resuscitation would be otherwise medically futile.

(5) "Cardiopulmonary resuscitation" means only those measures used to restore or support cardiac or respiratory function in the event of a cardiac or respiratory arrest.

(5.1) "Caregiver" means an unlicensed assistant who provides direct health related care to patients or residents, a proxy caregiver performing health maintenance activities as provided in Code Section 43-26-12, or a person performing auxiliary services in the care of patients as provided in Code Section 43-26-12.

(6) "Decision-making capacity" means the ability to understand and appreciate the nature and consequences of an order not to resuscitate, including the benefits and disadvantages of such an order, and to reach an informed decision regarding the order.

(6.1) "Emergency medical technician" means a person certified as an emergency medical technician, paramedic, or cardiac technician under Chapter 11 of this title.

(7) "Health care facility" means an institution which is licensed as a hospital or nursing home pursuant to Article 1 of Chapter 7 of this title or licensed as a hospice pursuant to Article 9 of Chapter 7 of this title, or a home health agency licensed pursuant to Article 7 of Chapter 7 of this title.

(8) "Minor" means any person who is not an adult.

(8.1) "Nurse" means a person who is a licensed practical nurse as provided in Code Section 43-26-32 or a registered professional nurse as provided in Code Section 43-26-3.

(9) "Order not to resuscitate" means an order not to attempt cardiopulmonary resuscitation in the event a patient suffers cardiac or respiratory arrest, or both.

(10) "Parent" means a parent who has custody of a minor or is the parent of an adult without decision-making capacity.

(11) "Patient" means a person who is receiving care and treatment from an attending physician.

(11.1) "Physician assistant" means a person licensed as a physician assistant pursuant to Article 4 of Chapter 34 of Title 43.

(12) "Reasonably available" means that a person to be contacted can be contacted with diligent efforts by an attending physician, another person acting on behalf of the attending physician, or the health care facility within a reasonable period of time as determined by the attending physician.



§ 31-39-3. Patient presumed to consent to administration of cardiopulmonary resuscitation; patient's order not to resuscitate; health care facilities not required to expand to provide cardiopulmonary resuscitation

(a) Every patient shall be presumed to consent to the administration of cardiopulmonary resuscitation in the event of cardiac or respiratory arrest, unless there is consent or authorization for the issuance of an order not to resuscitate. Such presumption of consent does not presume that every patient shall be administered cardiopulmonary resuscitation, but rather that every patient agrees to its administration unless it is medically futile.

(b) Every adult shall be presumed to have the capacity to make a decision regarding cardiopulmonary resuscitation unless determined otherwise in writing in the patient's medical record pursuant to this Code section or pursuant to a court order. When an order not to resuscitate is requested by an adult with decision-making capacity, such order shall be presumed, unless revoked pursuant to Code Section 31-39-6, to be the direction of such person regarding resuscitation.

(c) Nothing in this chapter shall require a health care facility, any other facility, or a health care provider to expand its existing equipment and facilities to provide cardiopulmonary resuscitation.



§ 31-39-4. Persons authorized to issue order not to resuscitate

(a) It shall be lawful for the attending physician to issue an order not to resuscitate pursuant to the requirements of this chapter. Any written order issued by the attending physician using the term "do not resuscitate," "DNR," "order not to resuscitate," "do not attempt resuscitation," "DNAR," "no code," "allow natural death," "AND," "order to allow natural death," or substantially similar language in the patient's chart shall constitute a legally sufficient order and shall authorize a physician, health care professional, nurse, physician assistant, caregiver, or emergency medical technician to withhold or withdraw cardiopulmonary resuscitation. Such an order shall remain effective, whether or not the patient is receiving treatment from or is a resident of a health care facility, until the order is canceled as provided in Code Section 31-39-5 or until consent for such order is revoked as provided in Code Section 31-39-6, whichever occurs earlier. An attending physician who has issued such an order and who transfers care of the patient to another physician shall inform the receiving physician and the health care facility, if applicable, of the order.

(b) An adult person with decision-making capacity may consent orally or in writing to an order not to resuscitate and its implementation at a present or future date, regardless of that person's mental or physical condition on such future date. If the attending physician determines at any time that an order not to resuscitate issued at the request of the patient is no longer appropriate because the patient's medical condition has improved, the physician shall immediately notify the patient.

(c) The appropriate authorized person may, after being informed of the provisions of this Code section, consent orally or in writing to an order not to resuscitate for an adult candidate for nonresuscitation; provided, however, that such consent is based in good faith upon what such authorized person determines such candidate for nonresuscitation would have wanted had such candidate for nonresuscitation understood the circumstances under which such order is being considered. Where such authorized person is an agent under a durable power of attorney for health care or a health care agent under an advance directive for health care appointed pursuant to Chapter 32 of this title or where a Physician Orders for Life-Sustaining Treatment form with a code status of "do not resuscitate" or its equivalent has been executed in accordance with Code Section 31-1-14 by an authorized person who is an agent under a durable power of attorney for health care or a health care agent under an advance directive for health care appointed pursuant to Chapter 32 of this title, the attending physician may issue an order not to resuscitate a candidate for nonresuscitation pursuant to the requirements of this chapter without the concurrence of another physician, notwithstanding the provisions of paragraph (4) of Code Section 31-39-2.

(d) Any parent may consent orally or in writing to an order not to resuscitate for his or her minor child when such child is a candidate for nonresuscitation. If in the opinion of the attending physician the minor is of sufficient maturity to understand the nature and effect of an order not to resuscitate, then no such order shall be valid without the assent of such minor.

(e) If none of the persons specified in subsections (b), (c), and (d) of this Code section is reasonably available or competent to make a decision regarding an order not to resuscitate, an attending physician may issue an order not to resuscitate for a patient, provided that:

(1) Such physician determines with the concurrence of a second physician, in writing in the patient's medical record, that such patient is a candidate for nonresuscitation;

(2) An ethics committee or similar panel, as designated by the health care facility, concurs in the opinion of the attending physician and the concurring physician that the patient is a candidate for nonresuscitation; and

(3) The patient is receiving inpatient or outpatient treatment from or is a resident of a health care facility other than a hospice or a home health agency.



§ 31-39-5. Cancellation of order not to resuscitate

(a) An attending physician for whose patient an order not to resuscitate has been issued pursuant to subsection (c), (d), or (e) of Code Section 31-39-4 shall examine that patient at such intervals as determined periodically by the physician to determine whether the patient still qualifies as a candidate for nonresuscitation, unless that order has been canceled or consent thereto revoked as provided in this chapter. That physician shall record such determination in the patient's medical chart. Failure to comply with this subsection shall not invalidate that order.

(b) If the order not to resuscitate was entered pursuant to subsection (c), (d), or (e) of Code Section 31-39-4 and the attending physician who issued the order or, if that attending physician is unavailable, another attending physician, at any time determines that the patient no longer qualifies as a candidate for nonresuscitation, the attending physician or the physician's designee shall immediately include such determination in the patient's chart, cancel the order, and notify the patient, the person who consented to the order, and all health care facility staff responsible for the patient's care of the cancellation.

(c) If an order not to resuscitate was entered pursuant to subsection (c), (d), or (e) of Code Section 31-39-4 and the patient at any time regains decision-making capacity, the attending physician who issued the order or, if that attending physician is unavailable, another attending physician, shall immediately determine if the patient consents to the order not to resuscitate and, if the patient does not so consent, the attending physician or the physician's designee shall cancel the order by an appropriate entry on the record and notify all health care facility staff responsible for the patient's care of the cancellation.



§ 31-39-6. Revocation of consent to order not to resuscitate

(a) A patient may, at any time, revoke his or her consent to an order not to resuscitate by making either a written or an oral declaration or by any other act evidencing a specific intent to revoke such consent which is communicated to or in the presence of an attending physician, nurse, physician assistant, caregiver, health care professional, or emergency medical technician.

(b) Any parent or authorized person may at any time revoke his or her consent to an order not to resuscitate a patient by making either a written or an oral declaration or by any other act evidencing a specific intent to revoke such consent which is communicated to or in the presence of an attending physician, nurse, physician assistant, caregiver, health care professional, or emergency medical technician.

(c) Any physician who is informed of or provided with a revocation of consent pursuant to this Code section shall, either by himself or herself or by designee, immediately include the revocation in the patient's chart, cancel the order, and notify any health care facility staff responsible for the patient's care of the revocation and cancellation. Any member of the nursing staff, or a physician assistant, caregiver, health care professional, or emergency medical technician who is informed of or provided with a revocation of consent pursuant to this Code section shall immediately notify a physician of such revocation.



§ 31-39-6.1. Form of order not to resuscitate; bracelet or necklace; revocation or cancellation of order

(a) In addition to those orders not to resuscitate authorized elsewhere in this chapter, any physician, health care professional, nurse, physician assistant, caregiver, or emergency medical technician shall be authorized to effectuate an order not to resuscitate for a person who is not a patient in a hospital, nursing home, or licensed hospice if the order is evidenced in writing containing the patient's name, date of the form, printed name of the attending physician, and signature of the attending physician on a form substantially similar to the following:

"DO NOT RESUSCITATE ORDER

NAME OF PATIENT:

THIS CERTIFIES THAT AN ORDER NOT TO RESUSCITATE HAS BEEN ENTERED ON THE

ABOVE-NAMED PATIENT.

SIGNED:

ATTENDING PHYSICIAN

PRINTED OR TYPED NAME OF ATTENDING PHYSICIAN:

ATTENDING PHYSICIAN'S TELEPHONE NUMBER:

DATE: "

(b) A person who is not a patient in a hospital, nursing home, or licensed hospice and who has an order not to resuscitate pursuant to this Code section may wear an identifying bracelet on either the wrist or the ankle or an identifying necklace and shall post or place a prominent notice in such person's home. The bracelet shall be substantially similar to identification bracelets worn in hospitals. The bracelet, necklace, or notice shall provide the following information in boldface type:

"DO NOT RESUSCITATE ORDER

Patient's name:

Authorized person's name and telephone number, if applicable:

Patient's physician's printed name and telephone number:

Date of order not to resuscitate: "

Any physician, health care professional, nurse, physician assistant, caregiver, or emergency medical technician shall be authorized to regard such a bracelet, necklace, or notice as a legally sufficient order not to resuscitate in the same manner as an order issued pursuant to this chapter unless such person has actual knowledge that such order has been canceled or consent thereto revoked as provided in this chapter.

(c) Any order not to resuscitate evidenced pursuant to subsection (a) or (b) of this Code section may be revoked as provided in Code Section 31-39-6 and may be canceled as provided in Code Section 31-39-5.



§ 31-39-7. Liability of persons carrying out in good faith decisions regarding cardiopulmonary resuscitation; notification of next of kin or authorized person of patient by physician refusing to comply with order not to resuscitate

(a) No physician, health care professional, nurse, physician assistant, caregiver, health care facility, other licensed facility, emergency medical technician, or person employed by, acting as the agent of, or under contract with any of the foregoing shall be subject to criminal prosecution or civil liability or be deemed to have engaged in unprofessional conduct for carrying out in good faith a decision regarding cardiopulmonary resuscitation authorized by this chapter by or on behalf of a patient or for those actions taken in compliance with the standards and procedures set forth in this chapter.

(b) No physician, health care professional, nurse, physician assistant, caregiver, health care facility, other licensed facility, emergency medical technician, or person employed by, acting as the agent of, or under contract with any of the foregoing shall be subject to criminal prosecution or civil liability or be deemed to have engaged in unprofessional conduct for providing cardiopulmonary resuscitation to a patient for whom an order not to resuscitate has been issued, provided that such physician or person:

(1) Reasonably and in good faith was unaware of the issuance of an order not to resuscitate; or

(2) Reasonably and in good faith believed that consent to the order not to resuscitate had been revoked or canceled.

(c) No persons shall be civilly liable for failing or refusing in good faith to effectuate an order not to resuscitate. No person shall be subject to criminal prosecution or civil liability for consenting or declining to consent in good faith, on behalf of a patient, to the issuance of an order not to resuscitate pursuant to this chapter.

(d) Any attending physician who fails or refuses to comply with an order not to resuscitate entered pursuant to this chapter shall endeavor to advise promptly the patient, if conscious, or the next of kin or authorized person of the patient that such physician is unwilling to effectuate the order. The attending physician shall thereafter at the election of the next of kin or authorized person:

(1) Make a good faith attempt to effect the transfer of the patient to another physician who will effectuate the order not to resuscitate; or

(2) Permit the next of kin or authorized person to obtain another physician who will effectuate the order not to resuscitate.

(e) Any emergency medical technician who fails or refuses to comply with an order not to resuscitate entered pursuant to this chapter shall endeavor to advise promptly the patient, if conscious, or the next of kin or authorized person of the patient, if reasonably available, that such emergency medical technician is unwilling to effectuate the order.



§ 31-39-8. Effect of order not to resuscitate on life insurance policies

(a) No policy of life insurance shall be legally impaired, modified, or invalidated in any manner by the issuance of an order not to resuscitate notwithstanding any term of the policy to the contrary.

(b) A person may not prohibit or require the issuance of an order not to resuscitate for an individual as a condition for such individual's being insured or receiving health care services.



§ 31-39-9. Effect of chapter on legal rights and responsibilities; right of court to approve order not to resuscitate

(a) Nothing in this chapter shall impair or supersede any legal right or legal responsibility which any person may have to effect the withholding or withdrawal of cardiopulmonary resuscitation in any lawful manner or affect the validity of orders not to resuscitate issued and implemented under other circumstances. In such respect, the provisions of this chapter are cumulative.

(b) Nothing in this chapter shall be construed to preclude a court of competent jurisdiction from approving the issuance of an order not to resuscitate under circumstances other than those under which such an order may be issued pursuant to this chapter.






Chapter 40 - Tattoo Studios

§ 31-40-1. Definitions

As used in this chapter, the term:

(1) "Tattoo" means to mark or color the skin by pricking in, piercing, or implanting indelible pigments or dyes under the skin.

(2) "Tattoo artist" means any person who performs tattooing, except that the term tattoo artist shall not include in its meaning any physician or osteopath licensed under Chapter 34 of Title 43, nor shall it include any technician acting under the direct supervision of such licensed physician or osteopath, pursuant to subsection (a) of Code Section 16-5-71.

(3) "Tattoo studio" means any facility or building on a fixed foundation wherein a tattoo artist performs tattooing.



§ 31-40-2. Issuance of permits

It shall be unlawful for any person to operate a tattoo studio without having first obtained a valid permit for such studio. Such permits shall be issued by the county board of health or its duly authorized representative, subject to supervision and direction by the Department of Public Health but, where the county board of health is not functioning, the permit shall be issued by the department. A permit shall be valid until suspended or revoked and shall not be transferable with respect to person or location.



§ 31-40-3. Denial, suspension, and revocation of permit

The county boards of health may suspend or revoke permits where the health and safety of the public requires such action. When, in the judgment of such board or its duly authorized agents, it is necessary and proper that such application for a permit be denied or that a permit previously granted be suspended or revoked, the applicant or holder of the permit shall be so notified in writing and shall be afforded an opportunity for hearing as provided in Article 1 of Chapter 5 of this title. In the event that such application is finally denied or such permit finally suspended or revoked, the applicant for or holder of such permit shall be given notice in writing, which notice shall specifically state the reasons why the application or permit has been suspended, revoked, or denied.



§ 31-40-4. Administrative review of order of county board of health

Any person substantially affected by any final order of the county board of health denying, suspending, revoking, or refusing to renew any permit provided under this chapter may secure review thereof by appeal to the department as provided in Article 1 of Chapter 5 of this title.



§ 31-40-5. Rules and regulations

(a) The Department of Public Health and county boards of health shall have the power to adopt and promulgate rules and regulations to ensure the protection of the public health. Such rules and regulations shall prescribe reasonable standards for health and safety of tattoo studios with regard to:

(1) Location and cleanliness of facilities;

(2) Sterilization and Occupational Safety and Health Administration guidelines for the prevention and spread of infectious diseases by all personnel;

(3) Informed consent by the person receiving a tattoo;

(4) Procedures for ensuring adequate explanation to consumers of the proper subsequent care of a tattoo; and

(5) Proper use and maintenance of tattoo equipment, including dyes and pigments.

(b) County boards of health are empowered to adopt and promulgate supplementary rules and regulations consistent with those adopted and promulgated by the department.



§ 31-40-6. Enforcement of chapter; inspection of premises

The Department of Public Health and the county boards of health and their duly authorized agents are authorized and empowered to enforce compliance with this chapter and the rules and regulations adopted and promulgated under this chapter and, in connection therewith, to enter upon and inspect the premises of a tattoo studio at any reasonable time and in a reasonable manner, as provided in Article 2 of Chapter 5 of this title.



§ 31-40-7. Criminal penalty

Any person, firm, or corporation operating a tattoo studio without a valid permit or performing tattooing outside of a licensed tattoo studio shall be guilty of a misdemeanor.



§ 31-40-8. Public education program

The Department of Public Health is authorized and directed to develop and institute a program of public education for the purpose of alerting the public to the possible side effects and exposure risks of tattooing.



§ 31-40-9. Enactment of more stringent laws

Notwithstanding any other provision of this chapter, the governing authority of any county or municipality may enact more stringent laws governing tattooing.



§ 31-40-10. Criminal law not repealed

Nothing in this chapter shall be construed to repeal the provisions of Code Section 16-12-5.






Chapter 41 - Lead Poisoning Prevention

Article 1 - General Provisions

§ 31-41-1. Short title

This chapter shall be known and may be cited as the "Georgia Lead Poisoning Prevention Act of 1994."



§ 31-41-2. Legislative findings

(a) The General Assembly finds that childhood lead poisoning is a devastating environmental health hazard to the children of this state. Exposure to even low levels of lead increases a child's risks of developing permanent reading and learning disabilities, intelligence quotient deficiencies, impaired hearing, reduced attention span, hyperactivity, behavior problems, and other neurological problems. It is estimated that thousands of children below the age of six are affected by lead poisoning in Georgia. Childhood lead poisoning is dangerous to the public health, safety, and general welfare.

(b) Childhood lead poisoning is the result of environmental exposure to lead. The most significant source of environmental lead is lead-based paint, particularly in housing built prior to 1978, which becomes accessible to children as paint chips, house dust, and soil contaminated by lead-based paint. The danger posed by lead-based paint hazards can be controlled by abatement, renovation, or interim controls of lead-based paint or by measures to limit exposure to lead-based paint hazards.

(c) It is crucial that the identification of lead hazards and subsequent implementation of interim control, renovation, or abatement procedures be accomplished in a manner that does not result in additional harm to the public or the environment. Improper lead abatement or renovation constitutes a serious threat to persons residing in or otherwise using an affected structure or site, to those performing such work, to the environment, and to the general public.

(d) The General Assembly finds that it is in the public interest to establish minimum standards for the training and certification or licensure of all persons performing lead hazard reduction activities and for inspections, risk assessments, and planning and performance of interim controls, renovation, or abatement measures for such activities.



§ 31-41-3. Definitions

As used in this chapter, the term:

(1) "Abatement" means any set of measures designed to eliminate lead-based paint hazards, in accordance with standards developed by the board, including:

(A) Removal of lead-based paint and lead contaminated dust, the permanent containment or encapsulation of lead-based paint, the replacement of lead-painted surfaces or fixtures, and the removal or covering of lead contaminated soil; and

(B) All preparation, cleanup, disposal, and postabatement clearance testing activities associated with such measures.

(2) "Accessible surface" means an interior or exterior surface painted with lead-based paint that is accessible for a young child to mouth or chew.

(2.1) "Board" means the Board of Natural Resources of the State of Georgia.

(2.2) "Child-occupied facility" means a building or portion of a building constructed prior to 1978, visited by the same child, six years of age or under, on at least two different days within the same week (Sunday through Saturday period), provided that each day's visit lasts at least three hours and the combined weekly visit lasts at least six hours. Child-occupied facilities include, but are not limited to, child care learning centers, preschools, and kindergarten facilities.

(3) "Department" means the Department of Natural Resources.

(4) "Friction surface" means an interior or exterior surface that is subject to abrasion or friction, including certain window, floor, and stair surfaces.

(5) "Impact surface" means an interior or exterior surface or fixture that is subject to damage by repeated impacts, for example, certain parts of door frames.

(6) "Inspection" means a surface by surface investigation to determine the presence of lead-based paint and the provision of a report explaining the results of the investigation.

(7) "Interim controls" means a measure or set of measures as specified by the board taken by the owner of a structure that are designed to control temporarily human exposure or likely exposure to lead-based paint hazards.

(8) "Lead-based paint" means paint or other surface coatings that contain lead in excess of limits established by board regulation.

(9) "Lead-based paint activities" means the inspection and assessment of lead hazards and the planning, implementation, and inspection of interim controls, renovation, and abatement activities at target housing and child-occupied facilities.

(10) "Lead-based paint hazard" means any condition that causes exposure to lead from lead contaminated dust, lead contaminated soil, or lead contaminated paint that is deteriorated or present in accessible surfaces, friction surfaces, or impact surfaces that would result in adverse human health effects as established pursuant to Section 403 of the Toxic Substances Control Act.

(11) "Lead contaminated dust" means surface dust in residential dwellings or in other facilities occupied or regularly used by children that contains an area or mass concentration of lead in excess of levels determined pursuant to Section 403 of the Toxic Substances Control Act.

(12) "Lead contaminated soil" means bare soil on residential real property or on other sites frequented by children that contains lead at or in excess of levels determined to be hazardous to human health pursuant to Section 403 of the Toxic Substances Control Act.

(13) "Lead contaminated waste" means any discarded material resulting from an abatement activity that fails the toxicity characteristics determined by the department.

(13.1) "Lead dust sampling technician" means an individual employed to perform lead dust clearance sampling for renovation as determined by the department.

(14) "Lead firm" means a company, partnership, corporation, sole proprietorship, association, or other business entity that employs or contracts with persons to perform lead-based paint activities.

(15) "Lead inspector" means a person who conducts inspections to determine the presence of lead-based paint or lead-based paint hazards.

(16) "Lead project designer" means a person who plans or designs abatement activities and interim controls.

(17) "Lead risk assessor" means a person who conducts on-site risk assessments of lead hazards.

(18) "Lead supervisor" means a person who supervises and conducts abatement of lead-based paint hazards.

(19) "Lead worker" means any person performing lead hazard reduction activities.

(19.1) "Minor repair and maintenance activities" means activities that disrupt six square feet or less of painted surface per room for interior activities or 20 square feet or less of painted surface for exterior activities where none of the work practices prohibited or restricted as determined by the department are used or where the work does not involve window replacement or demolition of painted surface areas. Jobs performed in the same room within 30 days are considered the same job for purposes of this definition.

(19.2) "Renovation" means the modification of any target housing or child-occupied facility structure or portion thereof, that results in the disturbance of painted surfaces unless that activity is performed as part of an abatement activity. Renovation includes but is not limited to the removal, modification, re-coating, or repair of painted surfaces or painted components; the removal of building components; weatherization projects; and interim controls that disturb painted surfaces. A renovation performed for the purpose of converting a building, or part of a building into target housing or a child-occupied facility is a renovation. Such term shall not include minor repair and maintenance activities.

(19.3) "Renovation firm" means a company, partnership, corporation, sole proprietorship or individual doing business, association, or other business entity that employs or contracts with persons to perform lead-based paint renovations as determined by the department.

(19.4) "Renovator" means an individual who either performs or directs workers who perform renovations.

(20) "Risk assessment" means an on-site investigation to determine and report the existence, nature, severity, and location of lead-based paint hazards in or on any structure or site, including:

(A) Information gathering regarding the age and history of the structure and the occupancy or other use by young children;

(B) Visual inspection;

(C) Limited wipe sampling or other environmental sampling techniques;

(D) Other activity as may be appropriate; and

(E) Provision of a report explaining the results of the investigation.

(21) "Target housing" means any housing constructed prior to 1978, except housing for the elderly or persons with disabilities (unless any child or children age six years or under resides or is expected to reside in such housing for the elderly or persons with disabilities) or any zero-bedroom dwelling.



§ 31-41-4. Establishment of lead-based paint hazard reduction program; training programs; licensure and certification requirements; written information on renovation; record keeping requirements

(a) There is established the Georgia Lead-Based Paint Hazard Reduction Program. The Department of Natural Resources is designated as the state agency responsible for implementation, administration, and enforcement of such program. The commissioner may delegate such duties to the Environmental Protection Division.

(b) The Board of Natural Resources not later than one year after the effective date of regulations promulgated by the federal Environmental Protection Agency relating to lead paint abatement and renovation certification programs shall issue regulations requiring the development and approval of training programs for the licensing or certification of persons performing lead-based paint hazard detection or lead-based paint activities, which may include, but shall not be limited to, lead inspectors, lead risk assessors, lead project designers, lead firms, lead supervisors, lead workers, lead dust sampling technicians, and renovators. The regulations for the approval of training programs shall include minimum requirements for approval of training providers, curriculum requirements, training hour requirements, hands-on training requirements, examinations of competency and proficiency, and training program quality control. The approval program shall provide for reciprocal approval of training programs with comparable requirements approved by other states or the United States. The approval program may be designed to meet the minimum requirements for federal approval under Section 404 of the federal Toxic Substances Control Act and the department may apply for such approval. The department shall establish fees for approval of such training programs.

(c) (1) The Board of Natural Resources not later than one year after the effective date of regulations promulgated by the federal Environmental Protection Agency relating to lead paint abatement and renovation certification programs shall establish training and licensure requirements for lead inspectors, lead risk assessors, lead project designers, lead firms, lead supervisors, lead workers, renovators, renovation firms, and lead dust sampling technicians. No person shall be licensed under this chapter unless such person has successfully completed the appropriate training program, passed an examination approved by the department for the appropriate category of license, and completed any additional requirements imposed by the board by regulation. The department is authorized to accept any lead-based paint hazard training completed after January 1, 1990, in full or partial satisfaction of the training requirements. The board may establish requirements for periodic refresher training for all licensees as a condition of license renewal. The board shall establish examination fees, license fees, and renewal fees for all licenses issued under this chapter, provided that such fees shall reflect the cost of issuing and renewing such licenses, regulating licensed activities, and administering the program.

(2) On and after the effective date of regulations promulgated by the board as provided in subsection (b) of this Code section, no person shall perform or represent that such person is qualified to perform any lead-based paint activities unless such person possesses the appropriate licensure or certification as determined by the board or unless such person is:

(A) An owner performing abatement or renovation upon that person's own residential property, unless the residential property is occupied by a person or persons other than the owner or the owner's immediate family while these activities are being performed, or a child residing in the building has been identified as having an elevated blood lead level;

(B) An employee of a property management company doing minor repairs and maintenance activities upon property managed by that company where there is insignificant damage, wear, or corrosion of existing lead-containing paint or coating substances; or

(C) An owner routinely doing minor repairs and maintenance activities upon his or her property where there is insignificant damage to, wear of, or corrosion of existing lead-containing paint or coating substances.

(3) A person who is employed by a state or county health department or state or federal agency to conduct lead investigations to determine the sources of lead poisonings, as determined by the department, shall be subject to licensing pursuant to paragraph (2) of this subsection as a lead risk assessor but shall not be required to pay any fees as otherwise required under this chapter or under rules and regulations promulgated by the board under this chapter.

(d) The board shall promulgate regulations establishing standards of acceptable professional conduct and work practices for the performance of lead-based paint activities, as well as specific acts and omissions that constitute grounds for the reprimand of any licensee, the suspension, modification, or revocation of a license, or the denial of issuance or renewal of a license.

(e) Written information on the renovation must be provided by the renovation firm or renovator to residents before beginning any renovation activities (except that the written information may be provided after the renovation begins for emergency renovations), in accordance with regulations promulgated by the board.

(f) The lead firm, renovation firm, and renovator must meet record-keeping and reporting requirements established by regulations promulgated by the board.



§ 31-41-5. Enforcement of chapter; violations

The Board of Natural Resources shall be authorized to promulgate all necessary regulations for the implementation and enforcement of this chapter. In addition to any action which may be taken to reprimand a licensee or to revoke or suspend a license, any person who violates any provision of this chapter or any regulation promulgated pursuant to this chapter or any term or condition of licensure may be subject to a civil penalty of not more than $10,000.00, to be imposed by the department. If any violation is a continuing one, each day of such violation shall constitute a separate violation for the purpose of computing the applicable civil penalty.



§ 31-41-6. Federal regulations; fees; corrective orders; violations

(a) The department shall make available to all persons licensed or certified under this chapter current federal regulations affecting such licensees or certified persons.

(b) The department is authorized to charge an application fee, a license fee, a license renewal fee, or a similar fee and the amount of such fees shall be established by the Board of Natural Resources. Each fee so established shall be reasonable and shall be determined in such a manner that the total of the fees charged shall approximate the total of the direct and the indirect costs to the state of the operation of the licensing program. Fees may be refunded for good cause as determined by the department.

(c) The department is authorized to issue a corrective order to any person in violation of this chapter or any regulation promulgated pursuant thereto. The order shall specify the provisions of this chapter or any regulation alleged to have been violated and shall order necessary corrective action be taken within a reasonable time to be prescribed in such order.

(d) The department is authorized to revoke or suspend any license, certification, approval, or accreditation issued hereunder, in accordance with regulations promulgated pursuant to this chapter.

(e) It shall be unlawful for any person to engage in training or lead-based paint activities regulated under this chapter except in such a manner as to conform to and comply with this chapter and all applicable regulations and orders established under this chapter.

(f) Any person violating any of the provisions of this chapter shall be guilty of a misdemeanor.






Article 2 - Childhood Lead Exposure Control

§ 31-41-10. Short title

This article shall be known and may be cited as the "Childhood Lead Exposure Control Act."



§ 31-41-11. Legislative findings

(a) The General Assembly finds that childhood lead poisoning prevention activities are currently carried out within the Environmental Health and Injury Prevention, Epidemiology and Prevention, and Laboratory Branches of the Department of Public Health. These activities include lead poisoning case identification, laboratory support, identification of exposure sources, environmental management, and lead hazard reduction. Childhood lead poisoning cases are identified through screening tests conducted by public health clinics and private health care providers and by laboratory reporting of test results. In 1994, lead poisoning was established as a notifiable condition and made part of the Notifiable Disease reporting system.

(b) The General Assembly further finds that the Georgia Public Health Laboratory is licensed and certified to analyze blood specimens for lead. Laboratory services are provided for children screened in public health clinics and for children without health insurance screened by private health care providers. For each reported case of lead poisoning, an environmental investigation is conducted to identify the source of lead. Environmental health specialists assess the primary residence and other locations frequented by the lead poisoned child. Information is collected from parents and caregivers; on-site surface testing and environmental sample collection and analysis are done as needed. When the lead source is identified, recommendations are made for the mitigation or abatement of the lead hazard. Identified lead poisoning cases are tracked collaboratively by public health nurses and environmental health specialists to assure that appropriate treatment is received and that the child does not reenter the environment where the exposure occurred.



§ 31-41-12. Definitions

As used in this article, the term:

(1) "Confirmed lead poisoning" means a confirmed concentration of lead in whole blood equal to or greater than 20 micrograms of lead per deciliter for a single test or between 15 and 19 micrograms of lead per deciliter in two tests taken at least three months apart.

(2) "Day-care facility" means a structure or structures used as a school, nursery, child care center, clinic, treatment center, or other facility serving the needs of children under six years of age including the grounds, any outbuildings, or other structures appurtenant to the facility.

(3) "Department" means the Department of Public Health.

(4) "Dwelling," "dwelling unit," or "residential housing unit" means the interior of a structure, all or part of which is designed or used for human habitation.

(5) "Elevated blood lead level" means a blood lead concentration of ten micrograms per deciliter or greater as determined by the lower of two consecutive blood tests within a six-month period.

(5.1) "Lead hazard abatement" means the removal and correction, in a manner no more strict than what is determined to be absolutely necessary, of a specifically identified hazard which causes a confirmed lead poisoning.

(6) "Lead poisoning hazard" means the presence of readily accessible or mouthable lead-bearing substances measuring 1.0 milligram per square centimeter or greater by X-ray fluorescence or 0.5 percent or greater by chemical analysis; 100 micrograms per square foot or greater for dust on floors; 500 micrograms per square foot or greater for dust on window sills.

(7) "Lead safe housing" is housing that was built since 1978 or that has been tested by a person who has been licensed or certified by the Board of Natural Resources to perform such testing and either found to have no lead-based paint hazards within the meaning of Title X of the Residential Lead-Based Paint Hazard Reduction Act of 1992, 14 U.S.C. Code Section 185(b)(15) or housing that has been found to meet the requirements of the maintenance standard.

(8) "Maintenance standard" means the following:

(A) Repairing and repainting areas of deteriorated paint inside a residential housing unit;

(B) Cleaning the interior of the unit to a standard of cleaning which is at least customary in the local area at lease origination or as part of the abatement plan, whichever is first, to remove dust that constitutes a lead poisoning hazard;

(C) Adjusting doors and windows to minimize friction or impact on surfaces;

(D) Subject to the occupant's approval, appropriately cleaning any carpets at lease origination or as part of the abatement plan, whichever is first;

(E) Taking such steps as are necessary to ensure that all interior surfaces on which dust might collect are readily cleanable; and

(F) Providing the occupant or occupants all information required to be provided under the Residential Lead-Based Paint Hazard Reduction Act of 1992 and amendments thereto.

(9) "Managing agent" means any person who has charge, care, or control of a building or part thereof in which dwelling units or rooming units are leased.

(10) "Mouthable lead-bearing substance" means any substance on surfaces or fixtures five feet or less from the floor or ground that form a protruding corner or similar edge, protrude one-half inch or more from a flat wall surface, or are freestanding and contain lead contaminated dust at a level that constitutes a lead poisoning hazard. Mouthable surfaces or fixtures include vinyl miniblinds, doors, door jambs, stairs, stair rails, windows, window sills, and baseboards.

(11) "Persistent elevated blood lead level" means a blood lead concentration of 15 to 19 micrograms per deciliter as determined by the lowest of three consecutive blood tests. The first two blood tests shall be performed within a six-month period, and the third blood test shall be performed at least 12 weeks and not more than six months after the second blood test.

(12) "Readily accessible lead-bearing substance" means any substance containing lead at a level that constitutes a lead poisoning hazard which can be ingested or inhaled by a child under six years of age. Readily accessible substances include deteriorated paint that is peeling, chipping, cracking, flaking, or blistering to the extent that the paint has separated from the substrate. Readily accessible substances also include paint that is chalking.

(13) "Regularly visits" means presence at a dwelling, dwelling unit, school, or day-care facility for at least two days a week for more than three hours per day.

(14) "Supplemental address" means a dwelling, dwelling unit, school, or day-care facility where a child with a persistent elevated blood lead level or a confirmed lead poisoning regularly visits or attends. Supplemental address also means a dwelling, school, or day-care facility where a child resided, regularly visited, or attended within the six months immediately preceding the determination of a persistent elevated blood lead level or a confirmed lead poisoning.



§ 31-41-13. Notice of lead poisoning hazard

Upon determination that a lead poisoning hazard exists, the department shall give written notice of the lead poisoning hazard to the owner of the dwelling, dwelling unit, school, or day-care facility and to all persons residing in or attending the dwelling or facility. The department shall also make every reasonable and practicable effort to provide written notice to the managing agent of the dwelling, dwelling unit, school, or day-care facility. The written notice to the owner, managing agent, or tenant shall include a list of possible methods of abatement of the lead poisoning hazard.



§ 31-41-14. Abatement of lead poisoning hazard

(a) Upon determination that a child less than six years of age has a confirmed lead poisoning and that the child resides in, attends, or regularly visits a dwelling, dwelling unit, school, or day-care facility containing lead poisoning hazards, the department shall require a lead hazard abatement. The department shall also require a lead hazard abatement at the supplemental addresses of a child less than six years of age with a confirmed lead poisoning. Upon confirming that all other potential sources of the confirmed lead poisoning have tested negative and making every reasonable effort to obtain consent from such dwelling's owner or managing agent to comply with this Code section, the department shall solicit a court order from the superior court with jurisdiction over such dwelling to order the dwelling's owner to perform a lead hazard abatement.

(b) When abatement is required under subsection (a) of this Code section, the owner or managing agent shall submit a written lead poisoning hazard abatement plan to the department within 14 days of receipt of the lead poisoning hazard notification and shall obtain written approval of the plan prior to initiating abatement. The lead poisoning hazard abatement plan shall comply with subsection (g) of this Code section. The written plan shall be deemed approved if the department does not respond within 14 days of receipt.

(c) If the abatement plan submitted fails to meet the requirements of this Code section, the department shall issue an abatement order requiring submission of a modified abatement plan. The order shall indicate the modifications which shall be made to the abatement plan and the date by which the plan as modified shall be submitted to the department.

(d) If the owner or managing agent does not submit an abatement plan within 14 days, the department shall issue an abatement order requiring submission of an abatement plan within five days of receipt of the order.

(e) The owner or managing agent shall notify the department and the occupants of the dates of abatement activities at least three days prior to the commencement of abatement activities.

(f) Abatement shall be completed within 60 days of the department's approval of the abatement plan. If the abatement activities are not completed within 60 days as required, the department shall issue an order requiring completion of abatement activities. An owner or managing agent may apply to the department for an extension of the deadline for abatement. The department may issue an order extending the deadline for 30 days upon proper written application by the owner or managing agent.

(g) All lead-containing waste and residue of the abatement of lead shall be removed and disposed of by the person performing the abatement in accordance with applicable federal, state, and local laws and rules.

(h) The department shall verify by visual inspection that the approved abatement plan has been completed. The department may also verify plan completion by residual lead dust monitoring. Compliance with the maintenance standard shall be deemed equivalent to meeting the abatement plan requirements.

(i) Removal of children from the dwelling, school, or day-care facility shall not constitute abatement if the property continues to be used for a dwelling, school, or day-care facility.



§ 31-41-15. Owner liability for units constructed prior to 1978

Any owner of a residential housing unit constructed prior to 1978 who is sued by a current or former occupant seeking damages for injuries allegedly arising from exposure to lead-based paint or lead-contaminated dust shall not be deemed liable: (1) for any injuries sustained by that occupant after the owner first complied with the maintenance standard defined under paragraph (8) of Code Section 31-41-12, provided that the owner has repeated the steps provided for in the maintenance standard annually and obtained a certificate of compliance under Code Section 31-41-16 annually during such occupancy; or (2) if the owner is able to show that the unit was lead safe housing containing no lead-based paint hazards during the period when the injuries were sustained. Nothing contained in this article shall be construed or interpreted as imposing or creating any liability on or creating any cause of action against any owner or managing agent of a dwelling, dwelling unit, or residential housing unit arising from exposure to lead-based paint or lead-contaminated dust, regardless of when such dwelling, dwelling unit, or residential housing unit was constructed and regardless of whether the requirements of this article have been complied with or accomplished.



§ 31-41-16. Certificate evidencing compliance; liability relief

An owner of a unit who has complied with the maintenance standard may apply annually to the department for, and upon presentation of acceptable proof of compliance shall be provided by the department a certificate evidencing such compliance. The owner shall be entitled to the liability relief provided for in Code Section 31-41-15 upon obtaining such certificate or certificates.



§ 31-41-17. Advice regarding cleaning activities in homes occupied by children with elevated blood lead levels

In any residential housing unit occupied by a child less than six years old who has an elevated blood lead level of ten micrograms per deciliter or greater, the department shall advise, in writing, the owner or managing agent and the child's parents or legal guardian as to the importance of carrying out routine cleaning activities in the units they occupy, own, or manage. Such cleaning activities shall include:

(1) Wiping clean all window sills with a damp cloth or sponge at least weekly;

(2) Regularly washing all surfaces accessible to the child;

(3) In the case of a leased residential housing unit, identifying any deteriorated paint in the unit and notifying the owner or managing agent of such conditions within 72 hours of discovery; and

(4) Identifying and understanding potential lead poisoning hazards in the environment of each child under the age of six in the housing unit including vinyl miniblinds, playground equipment, soil, and painted surfaces and taking steps to prevent the child from ingesting lead, such as encouraging the child to wash his or her face and hands frequently and especially after playing outdoors.



§ 31-41-18. Application

This article shall only apply to:

(1) Owners of residential rental property; and

(2) Landlords

that accept compensation for the use of residential property by another.



§ 31-41-19. Rules and regulations

The Department of Public Health shall be authorized to promulgate all necessary regulations for the implementation and enforcement of this article.









Chapter 42 - Osteoporosis Prevention and Treatment Education

§ 31-42-1. Short title

This chapter shall be known and may be cited as the "Osteoporosis Prevention and Treatment Education Act."



§ 31-42-2. Purposes

The purposes of this chapter are, to the extent funds are available:

(1) To create a multigenerational, state-wide program to promote awareness and knowledge about osteoporosis, risk factors, prevention, detection, and treatment options;

(2) To facilitate understanding of osteoporosis with educational materials, information about research, services, and strategies for prevention and treatment;

(3) To utilize educational and training resources of organizations with expertise and knowledge of osteoporosis;

(4) To evaluate the quality and accessibility of osteoporosis services of community based services;

(5) To provide easy access to clear, complete, and accurate osteoporosis information and referral services;

(6) To educate and train service providers, health professionals, and physicians; and to heighten awareness about the prevention, detection, and treatment of osteoporosis among health and human service officials, health educators, and policy makers; and

(7) To promote the development of support groups for osteoporosis patients and their families and caregivers.



§ 31-42-3. Strategies to promote and maintain education program

The department shall establish strategies to promote and maintain an osteoporosis prevention and treatment education program in order to raise public awareness, educate consumers, and train health professionals, teachers, and human service providers, including:

(1) Public awareness. The department shall develop strategies for raising public awareness of the causes and nature of osteoporosis, personal risk factors, value of prevention and early detection, and options for diagnosis and treatment;

(2) Consumer education. The department shall develop strategies for educating consumers about risk factors, diet and exercise, diagnostic procedures and their indications for use, risks and benefits of drug therapies currently approved by the U.S. Food and Drug Administration, and the availability of services;

(3) Professional education. The department may develop strategies for educating physicians and health professionals and training service providers on osteoporosis prevention, diagnosis, and treatment, including guidelines for detecting and treating in special populations, and medication options;

(4) Needs assessment. The department may conduct a needs assessment to identify research being conducted; technical assistance and educational materials and programs nationwide; the level of awareness about osteoporosis; the needs of patients, families, and caregivers; the needs of health care providers, including managed care organizations; the services available to patients; existence of treatment programs; existence of rehabilitation services; and number and location of bone density testing equipment. To the extent that funds are specifically appropriated, the department shall develop and maintain a resource guide to include osteoporosis related services; and

(5) Technical assistance. The department may replicate and use successful osteoporosis programs and contracts with and purchase materials or services from organizations with expertise and knowledge of osteoporosis.






Chapter 43 - Commission on Men's Health

§ 31-43-1. Definition

As used in this chapter, the term "commission" means the Commission on Men's Health created in Code Section 31-43-3.



§ 31-43-2. Findings of General Assembly

The General Assembly makes the following findings:

(1) There is a silent health crisis affecting the health and well-being of Georgia's men;

(2) This health crisis is of particular concern to men, but is also a concern for women, and especially to those who have fathers, husbands, sons, and brothers;

(3) Men's health is likewise a concern for employers who lose productive employees as well as pay the costs of medical care, and is a concern to state government and society which absorb the enormous costs of premature death and disability, including the costs of caring for dependents left behind;

(4) The life expectancy gap between men and women has steadily increased from one year in 1920 to seven years in 1990;

(5) Almost twice as many men than women die from heart disease, and 28.5 percent of all men die as a result of stroke;

(6) In 1995, blood pressure of black males was 356 percent higher than that of white males, and the death rate for stroke was 97 percent higher for black males than for white males;

(7) The incidence of stroke among men is 19 percent higher than for women;

(8) Significantly more men than women are diagnosed with AIDS each year;

(9) Fifty percent more men than women die of cancer;

(10) Although the incidence of depression is higher in women, the rate of life-threatening depression is higher in men, with men representing 80 percent of all suicides cases, and with men 43 times more likely to be admitted to psychiatric hospitals than women;

(11) Prostate cancer is the most frequently diagnosed cancer in the United States among men, accounting for 36 percent of all cancer cases;

(12) An estimated 180,000 men will be newly diagnosed with prostate cancer this year alone, of which 37,000 will die;

(13) Prostate cancer rates increase sharply with age, and more than 75 percent of such cases are diagnosed in men age 65 and older;

(14) The incidence of prostate cancer and the resulting mortality rate in African American men is twice that in white men;

(15) Studies show that men are at least 25 percent less likely than women to visit a doctor, and are significantly less likely to have regular physician check-ups and obtain preventive screening tests for serious diseases;

(16) Appropriate use of tests such as prostate specific antigen (PSA) exams and blood pressure, blood sugar, and cholesterol screens, in conjunction with clinical exams and self-testing, can result in the early detection of many problems and in increased survival rates;

(17) Educating men, their families, and health care providers about the importance of early detection of male health problems can result in reducing rates of mortality for male-specific diseases, as well as improve the health of Georgia's men and its overall economic well-being;

(18) Recent scientific studies have shown that regular medical exams, preventive screenings, regular exercise, and healthy eating habits can help save lives; and

(19) A Commission on Men's Health is needed to investigate these findings and take such further actions as may be needed to promote men's health in this state.



§ 31-43-3. Creation of commission

There is created the Commission on Men's Health. The commission shall be assigned to the Department of Public Health for administrative purposes only, as provided in Code Section 50-4-3, except that such department shall provide staff to the commission.



§ 31-43-4. Members of commission

The commission shall consist of 11 members: seven members appointed by the Governor; two members of the Senate appointed by the Senate Committee on Assignments, one of whom shall be the chairperson of the Senate Health and Human Services Committee or his or her designee; and two members of the House of Representatives appointed by the Speaker of the House, one of whom shall be the chairperson of the House Committee on Health and Human Services or his or her designee. The Governor may also appoint an honorary chairperson to serve as a member of the commission.



§ 31-43-5. Appointments to commission

Appointments to the commission shall be made without regard to the race, color, disability, sex, religion, age, or national origin of the appointees. The members of the commission appointed by the Governor shall be representative of major public and private agencies and organizations and shall be experienced in or have demonstrated particular interest in men's health issues.



§ 31-43-6. Lobbyists excluded as members; removal of members; validity of actions; notification when grounds for removal exists

(a) A person may not serve as a member of the commission if the person is required to register as a lobbyist because of the person's activities for compensation on behalf of a profession related to the operation of the commission.

(b) The elected official who appoints members to the commission may remove any member appointed by such official who:

(1) Violates a prohibition established by this chapter;

(2) Cannot because of illness or disability discharge the member's duties for a substantial part of the term for which the member is appointed; or

(3) Is absent from more than half of the regularly scheduled commission meetings that the member is eligible to attend during a calendar year unless the absence is excused by majority vote of the commission.

(c) The validity of an action of the commission is not affected by the fact that it is taken when a ground for removal of a commission member exists.

(d) If a member of the commission has knowledge that a potential ground for removal exists, the member shall notify the presiding officer of the commission of the potential ground. The presiding officer shall then notify the elected official who appointed such member that a potential ground for removal exists.



§ 31-43-7. Terms of members; vacancies

(a) The initial members of the commission who are members of the General Assembly shall serve for initial terms of office which expire December 31, 2000. Thereafter, those members of the commission who are members of the General Assembly shall serve for terms of office of two years each. Members of the commission who are not members of the General Assembly shall serve for terms of office of three years each. Members of the commission shall serve for the terms of office specified in this Code section and until their respective successors are appointed and qualified. Members of the commission may be reappointed to the commission upon the expiration of their terms of office if they otherwise continue to meet the qualifications for such office.

(b) If a vacancy occurs in the membership of the commission, the elected official who appointed the member to the position which became vacant shall appoint a successor for the remainder of the unexpired term and until a successor is appointed and qualified.



§ 31-43-8. Election of presiding officer; presiding officer's power of appointment

(a) The commission annually shall elect one of its members as presiding officer.

(b) The presiding officer of the commission may appoint subcommittees for any purpose consistent with the duties of the commission under this chapter.



§ 31-43-9. Compensation

A member of the commission is not entitled to compensation or expenses, except that any member of the commission who is a member of the General Assembly shall receive the same expenses and allowances for each day of service upon the commission as is authorized for members of interim legislative study committees of the General Assembly.



§ 31-43-10. Meetings; implementation of policies

(a) The commission may meet at the times and places that the commission designates.

(b) The commission shall develop and implement policies that provide the public with a reasonable opportunity to appear before the commission and to speak on any issue under the jurisdiction of the commission.



§ 31-43-11. Annual written report

The commission shall prepare annually a complete and detailed written report accounting for all funds received and disbursed by the commission during the preceding fiscal year.



§ 31-43-12. Duties and responsibilities

The commission shall:

(1) Adopt rules as necessary for its own procedures;

(2) Develop strategies, public policy recommendations, and programs, including community outreach and public-private partnerships, that are designed to educate Georgia's men on the benefits of regular physician check-ups, early detection and preventive screening tests, and healthy lifestyle practices;

(3) Focus on improving health outcomes of men in specific disease areas, including but not necessarily limited to prostate and testicular cancer; cardiovascular disease including high blood pressure, stroke, and heart attacks; depression and suicide; and diabetes;

(4) Monitor state and federal policy and legislation that may affect the areas of men's health;

(5) Recommend assistance, services, and policy changes that will further the goals of the commission; and

(6) Submit a report of its findings and recommendations under this chapter to the Governor, the President of the Senate, and the Speaker of the House of Representatives not later than October 1 of each year.



§ 31-43-13. Solicitation of donations

The commission may solicit and accept donations, gifts, grants, property, or matching funds from a public or private source for the use of the commission in performing its functions under this chapter.






Chapter 44 - Renal Disease Facilities

§ 31-44-1. Definitions

As used in this chapter, the term:

(1) "Board" means the Board of Community Health.

(2) "Department" means the Department of Community Health.

(3) "Dialysis" means a process by which dissolved substances are removed from a patient's body by diffusion, osmosis, and convection (ultrafiltration) from one fluid compartment to another across a semipermeable membrane.

(4) "Dialysis technician" means an individual who is not a registered nurse or physician and who provides dialysis care under the supervision of a registered nurse or physician.

(5) "End stage renal disease" means that stage of renal impairment that appears irreversible and permanent and that requires a regular course of dialysis or kidney transplantation to maintain life.

(6) "End stage renal disease facility" means a facility that provides dialysis treatment, home dialysis training, support services, or any combination thereof to individuals with end stage renal disease.

(7) "Physician" means an individual who is licensed to practice medicine under Article 2 of Chapter 34 of Title 34.

(8) "Reuse technician" means an individual who is not a registered nurse or licensed physician who performs the procedures necessary to clean and properly prepare kidney dialyzers for use for multiple treatments.



§ 31-44-2. Fees

The board shall set fees imposed by this chapter in amounts reasonable and necessary to defray the costs of administering this chapter with due consideration to the amount of funds received from the federal government by the department for performance of medicare certification surveys of dialysis clinics. In setting fees under this Code section, the board shall consider setting a range of license and renewal fees based upon the number of dialysis stations at each facility, but in no event shall the annual license fee exceed $1,500.00 per end stage renal disease facility.



§ 31-44-3. Adoption of rules; council established; terms of councilmembers

(a) The board shall adopt rules to implement this chapter, including but not limited to requirements for the issuance, renewal, denial, suspension, and revocation of a license to operate an end stage renal disease facility. The rules adopted by the board pursuant to this Code section shall not conflict with any federal law or regulation applicable to end stage renal disease facilities or personnel thereof and shall set forth minimum standards for the health, safety, and protection of the patient being served.

(b) The department shall establish a Renal Dialysis Advisory Council to advise the department regarding licensing and inspection of end stage renal disease facilities. The council shall be composed of a minimum of 13 persons appointed by the board: one member recommended by the Dogwood Chapter of the American Nephrology Nurses Association; one member recommended by the Georgia Association of Kidney Patients; two physicians specializing in nephrology recommended by the Georgia Renal Physicians Association; one member recommended by the National Kidney Foundation of Georgia; two administrators of facilities certified as outpatient dialysis facilities in Georgia; three members of the general public, two of whom shall be dialysis patients or family members of dialysis patients; one member representing technicians working in renal dialysis facilities; one member representing social workers working in renal dialysis facilities; and one member representing dietitians working in renal dialysis facilities.

(c) Members of the council shall serve four-year terms and until their successors are appointed and qualified. No member of the council shall serve more than two consecutive terms. The council shall meet as frequently as the department considers necessary, but not less than twice each year. The council shall be consulted and have the opportunity to evaluate all rules promulgated by the department under this chapter applicable to end stage renal disease facilities prior to their adoption. Members shall serve without compensation.



§ 31-44-4. License required

Except as provided by Code Section 31-44-5, no person, business entity, corporation, or association may operate an end stage renal disease facility without a license issued under this chapter. Any end stage renal disease facility which is in operation when this chapter becomes effective for all purposes, and which has been certified for participation in the federal medicare program shall be granted a license by the department upon payment of the applicable license fee. A license shall be effective for a 12 month period following the date of issue and shall expire one year following such date; provided, however, a facility that has not been inspected during the year may continue to operate under its existing license until an inspection is made.



§ 31-44-5. Exceptions to licensing requirement

The following facilities are not required to be licensed under this chapter:

(1) A hospital permitted under Chapter 7 of this title that provides dialysis to individuals receiving services from the hospital;

(2) The office of a physician unless the office is used primarily as an end stage renal disease facility; or

(3) Federal or state agency facilities.



§ 31-44-6. Application for license; fee; evidence of qualified staff; temporary provisional license; issuance of license; renewability of license

(a) An applicant for a license under this chapter must submit an application to the department on a form prescribed by the department.

(b) Each application must be accompanied by a nonrefundable $100.00 application fee.

(c) Each application must contain evidence that there are sufficient qualified staff at the facility.

(d) The department may grant a temporary provisional license to an applicant.

(e) The department shall issue a license if it finds the applicant meets the requirements of this chapter and the rules adopted under this chapter.

(f) The license is renewable periodically after submission of:

(1) The renewal application and fee; and

(2) Satisfactory compliance with the rules adopted under this chapter.



§ 31-44-7. Minimum standards of rules

The rules adopted under Code Section 31-44-3 must contain minimum standards to protect the health and safety of a patient of an end stage renal disease facility.



§ 31-44-8. Qualifications of employees

An end stage renal disease facility may not employ or have working in that facility as a dialysis or reuse technician anyone other than an individual trained and competent pursuant to the rules promulgated under this chapter.



§ 31-44-9. Minimum standards for curricula, instructors, and training

The rules adopted by the board under Code Section 31-44-3 shall establish:

(1) Minimum standards for the curricula and instructors used to train individuals to act as dialysis or reuse technicians;

(2) Minimum standards for the determination of the competency of individuals who have been trained as dialysis or reuse technicians;

(3) Minimum requirements for documentation that an individual has been trained and determined to be competent as a dialysis or reuse technician and the acceptance of that documentation by another end stage renal disease facility that may later employ the individual; and

(4) The acts and practices that are allowed or prohibited for dialysis or reuse technicians.



§ 31-44-10. Inspections

(a) The department shall conduct periodic inspections of each end stage renal disease facility to verify compliance with this chapter and rules adopted under this chapter.

(b) An inspection conducted under this Code section shall be unannounced, except for initial inspections, location changes, or expansions.



§ 31-44-11. Authority of department to deal with violations of this chapter or rules adopted thereunder

(a) The department is authorized to issue, deny, suspend, or revoke a license issued under this chapter for a violation of this chapter or a rule adopted under this chapter, or take other disciplinary actions against licensees as provided in Code Section 31-2-8.

(b) The denial, suspension, or revocation of a license by the department shall be a contested case for purposes of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 31-44-12. Deposit of collected penalties

A civil or administrative penalty collected under this chapter shall be deposited in the state treasury to the general fund.



§ 31-44-13. Temporary management of facilities

(a) A person holding a controlling interest in an end stage renal disease facility may, at any time, request the department to assume the management of the facility through the appointment of a temporary manager under this chapter.

(b) After receiving the request, the department may enter into an agreement providing for the appointment of a temporary manager to manage the facility under conditions considered appropriate by both parties if the department considers the appointment desirable.

(c) An agreement under this Code section must:

(1) Specify all terms and conditions of the temporary manager's appointment and authority; and

(2) Preserve all rights granted by law of the individuals served by the facility.

(d) The primary duty of the temporary manager is to ensure that adequate and safe services are provided to patients until temporary management ceases.

(e) The appointment terminates at the time specified by the agreement.



§ 31-44-14. Action to enjoin operation of facility

The department may request that the Attorney General bring an action to enjoin either the continued operation of the facility or the closing of the facility in the superior court of the county in which an end stage renal disease facility is located in the name of and on behalf of the state or for the appointment of a temporary manager to manage that end stage renal disease facility if:

(1) The facility is operating without a license;

(2) The department has denied, suspended, or revoked the facility's license, but the facility continues to operate;

(3) License denial, suspension, or revocation proceedings against the facility are pending and the department determines that an imminent or reasonably foreseeable threat to the health and safety of a patient of the facility exists;

(4) The department determines that an emergency exists that presents an immediate threat to the health and safety of a patient of the facility; or

(5) The facility is closing and arrangements for the care of patients by other licensed facilities have not been made before closure.



§ 31-44-15. Fee of temporary manager

(a) A temporary manager appointed under Code Section 31-44-13 or 31-44-14 is entitled to a reasonable fee as determined by the court. The fee shall be paid by the facility.

(b) A temporary manager appointed under Code Section 31-44-13 may petition the court to order the release to such manager of any payment owed such manager for care and services provided to patients of the facility if the payment has been withheld.

(c) Withheld payments that may be released under subsection (b) of this Code section may include payments withheld by a governmental agency or other entity before or during the appointment of the temporary manager, including:

(1) Medicaid, medicare, or insurance payments; or

(2) Payments from another third party.






Chapter 45 - Public Swimming Pools

§ 31-45-1. Short title

This chapter shall be known and may be cited as "Michelle's Law."



§ 31-45-2. Purpose

The purpose of this chapter is to protect the public health and safety through the proper design, operation, and maintenance of public swimming pools.



§ 31-45-3. Definitions

As used in this chapter, the term "public swimming pool," "swimming pool," or "pool" means any structure, chamber, or tank containing an artificial body of water used by the public for swimming, diving, wading, recreation, or therapy, together with buildings, appurtenances, and equipment used in connection with the body of water, regardless of whether a fee is charged for its use. The term includes municipal, school, hotel, or motel pools and any pool to which access is granted in exchange for payment of a daily fee. This chapter shall not apply to a private pool or hot tub serving a single-family dwelling and used only by the residents of the dwelling and their guests. This chapter also shall not apply to apartment complex pools, country club pools, subdivision pools which are open only to residents of the subdivision and their guests, therapeutic pools used in physical therapy programs operated by medical facilities licensed by the department or operated by a licensed physical therapist, therapeutic chambers drained, cleaned, and refilled after each individual use, or to religious ritual baths used solely for religious purposes.



§ 31-45-4. Issuance of permits; terms of expiration

(a) On or after December 31, 2000, a permit shall be obtained from the county board of health in the county in which a public swimming pool is located prior to construction or continued operation of a public swimming pool. When the ownership of a public swimming pool changes or if the pool is leased by the owner, it shall be the responsibility of the new owner or lessee to secure a permit issued in his or her name.

(b) Unless suspended or revoked, a swimming pool operation permit shall be valid for the period of operation specified in the application, but in no event shall it be valid for more than 12 months.



§ 31-45-5. Operation permit required for each public swimming pool

A separate application for an operation permit must be submitted for each public swimming pool. The owner or operator shall apply annually to the county board of health for an operator's permit. A form must be obtained from the county board of health to provide:

(1) The owner's name, address, and telephone number;

(2) The operator's name, address, and telephone number;

(3) The street address of the public swimming pool;

(4) The physical location of the public swimming pool;

(5) The type of public swimming pool;

(6) The construction date, if applicable;

(7) The proposed operating dates;

(8) The type of disinfection; and

(9) The signature of the owner or a designated representative of the owner.



§ 31-45-6. Construction of public swimming pools

Construction of public swimming pools and additions and alterations to such pools may start only upon issuance and receipt of a permit pursuant to Code Section 31-45-4 and shall be in compliance with plans and data submitted in accordance with Code Section 31-45-5 and other data approved by the county board of health of the county in which each pool is located.



§ 31-45-7. Notification for inspection

A permittee shall notify the county board of health at the time of completion of the construction of a public swimming pool to permit inspection before the pool is placed in operation.



§ 31-45-8. Inspections by the county board of health

Each public swimming pool shall be inspected by the county board of health to determine compliance with this chapter and with the rules and regulations adopted by the Department of Public Health. Pools which open on or after April 1 and which close on or before October 31 shall be inspected at least once during the period of operation. All other pools shall be inspected at least twice a year.



§ 31-45-9. Suspension or revocation of permit

A permit for a public swimming pool may be suspended or revoked by the county board of health for failure to comply with the provisions of this chapter and the rules and regulations adopted by the Department of Public Health.



§ 31-45-10. Rules and regulations

(a) The Department of Public Health shall adopt and promulgate rules and regulations concerning the construction and operation of public swimming pools. The Department of Public Health shall classify public swimming pools on the basis of size, usage, type, or any other appropriate factor and shall adopt requirements for each classification. The rules shall include requirements for:

(1) Submission and review of plans prior to construction;

(2) Application, review, expiration, renewal, and revocation or suspension of an operating permit;

(3) Inspection;

(4) Design and construction including materials, depth and other dimensions, and standards for the abatement of suction hazards; and

(5) Operation and safety including water source, water quality and testing, fencing, water treatment, chemical storage, toilet and bath facilities, measures to ensure the personal cleanliness of bathers, safety equipment, and sewage and other waste-water disposal.

Public swimming pools constructed or remodeled prior to December 31, 2000, that do not meet specific design and construction requirements of the rules and regulations for public swimming pools adopted by the Department of Public Health shall not be required to comply with design and construction requirements other than requirements related to the abatement of suction hazards. Public swimming pools constructed or remodeled prior to December 31, 2000, shall comply with all other rules and regulations for public swimming pools adopted by the Department of Public Health by January 1, 2003.

(b) No single drain, single-suction outlet public swimming pool shall be allowed to operate unless a protective cover is properly installed.



§ 31-45-11. Enforcement of rules and regulations

Each county board of health and its duly authorized agents are authorized and empowered to enforce compliance with the provisions of this chapter and the rules and regulations relating to public swimming pools adopted and promulgated by the Department of Public Health and, in connection therewith, to enter upon and inspect the premises of a public swimming pool at any reasonable time and in a reasonable manner.



§ 31-45-12. Inspection of unregulated pools

Notwithstanding any provision of Code Section 31-45-13 regarding the applicability of this chapter to the contrary, a resident or owner of an apartment complex that is not subject to regulation under this chapter or local ordinance may request that the county board of health inspect a pool at such apartment complex. Upon receipt of such a request, the county board of health shall have the authority to inspect such pool at any reasonable time and in a reasonable manner and issue a report on the condition of such pool.



§ 31-45-13. Applicability of chapter

The provisions of this chapter shall apply only in those counties where local rules and regulations governing public swimming pools are not in effect on December 31, 2000. Nothing in this chapter shall be construed to limit the authority of a county to adopt an ordinance or resolution regarding public swimming pools that applies to apartment complex pools.






Chapter 46 - Newborn Umbilical Cord Blood Bank

§ 31-46-1. Legislative findings

The General Assembly finds and declares that it shall be the public policy of this state to encourage the donation, collection, and storage of stem cells collected from postnatal tissue and fluid and to make such stem cells available for medical research and treatment; to promote principled and ethical stem cell research; and to encourage stem cell research with immediate clinical and medical applications.



§ 31-46-2. Definitions

As used in this chapter, the term:

(1) "Amniotic fluid" means the fluid inside the amnion.

(2) "Permitted stem cell research" means stem cell research permitted under federal law and Senate Resolution 30, the "Hope Offered through Principled and Ethical Stem Cell Research Act," as approved by the United States Senate on April 11, 2007.

(3) "Placenta" means the organ that forms on the inner wall of the human uterus during pregnancy.

(4) "Postnatal tissue and fluid" means the placenta, umbilical cord, and amniotic fluid expelled or extracted in connection with the birth of a human being.

(5) "Stem cells" means unspecialized or undifferentiated cells that can self-renew and have the potential to differentiate into specialized cell types.

(6) "Umbilical cord" means the gelatinous tissue and blood vessels connecting an unborn human being to the placenta.



§ 31-46-3. Newborn Umbilical Cord Blood Bank for postnatal tissue and fluid; creation; donations and information concerning donations

(a) Not later than June 30, 2008, the Georgia Commission for Saving the Cure, as created in Code Section 31-46-4, shall establish a network of postnatal tissue and fluid banks in partnership with one or more public or private colleges or universities, public or private hospitals, nonprofit organizations, or private firms in this state for the purpose of collecting and storing postnatal tissue and fluid. The bank network, which shall be known as the Newborn Umbilical Cord Blood Bank, shall make such tissue and fluid available for medical research and treatment in accordance with this chapter.

(b) The Georgia Commission for Saving the Cure shall develop a program to educate pregnant patients with respect to the banking of postnatal tissue and fluid. The program shall include:

(1) Notice of the existence of the Newborn Umbilical Cord Blood Bank;

(2) An explanation of the difference between public and private banking programs;

(3) The medical process involved in the collection and storage of postnatal tissue and fluid;

(4) The current and potential future medical uses of stored postnatal tissue and fluid;

(5) The benefits and risks involved in the banking of postnatal tissue and fluid; and

(6) The availability and cost of storing postnatal tissue and fluid in public and private umbilical cord blood banks.

(c) Beginning June 30, 2009, all physicians and hospitals in this state shall inform pregnant patients of the full range of options for donation of postnatal tissue and fluids no later than 30 days from the commencement of the patient's third trimester of pregnancy or at the first consultation between the attending physician or the hospital, whichever is later; provided, however, that this subsection shall not be construed to require the participation of any physician who objects to the transfusion or transplantation of blood on the basis of bona fide religious beliefs.

(d) Nothing in this Code section shall be construed to prohibit a person from donating postnatal tissue or fluid to a private blood and tissue bank or storing postnatal tissue or fluid with a private blood and tissue bank.

(e) Any college or university, hospital, nonprofit organization, or private firm participating in the Newborn Umbilical Cord Blood Bank shall have or be subject to an institutional review board which shall be available on an ongoing basis to review the research procedures and conduct of any person desiring to conduct research with postnatal tissue and fluid from the bank. The institutional review board shall establish procedures to protect and ensure the privacy rights of postnatal tissue and fluid donors consistent with applicable federal guidelines.



§ 31-46-4. Georgia Commission for Saving the Cure; creation; membership; appointment; terms of office; duties

(a) There is created the Georgia Commission for Saving the Cure which shall consist of 15 members appointed as provided in this Code section. The commission shall be assigned to the Department of Public Health for administrative purposes only, as prescribed in Code Section 50-4-3.

(b) Seven members shall be appointed by the Governor. The Governor shall appoint four members to serve initial terms of three years and three members to serve initial terms of two years. Thereafter, successors to such initial appointees shall serve terms of three years. The Governor shall designate one of the persons so appointed to be the chairperson of the commission. If the chief executive officer of the Georgia Research Alliance is not appointed by the Governor or any other appointing authority to serve on the commission, he or she shall serve as an advisory member.

(c) Four members shall be appointed by the Lieutenant Governor or, if the Lieutenant Governor belongs to a political party other than the political party to which a majority of the members of the Senate belong, by the Senate Committee on Assignments. Of these four members, there shall be at least one of each of the following: a physician licensed to practice medicine in this state; a recognized medical ethicist with an accredited degree in medicine, medical ethics, or theology; a medical researcher in permitted stem cell research; and an attorney with experience in health policy law. The Lieutenant Governor or Senate Committee on Assignments shall appoint two members to serve initial terms of three years and two members to serve initial terms of two years. Thereafter, successors to such initial appointees shall serve terms of three years.

(d) Four members shall be appointed by the Speaker of the House of Representatives. Of these four members, there shall be at least one of each of the following: a physician licensed to practice medicine in this state; a recognized medical ethicist with an accredited degree in medicine, medical ethics, or theology; a medical researcher in permitted stem cell research; and an attorney with experience in health policy law. The Speaker of the House of Representatives shall appoint two members to serve initial terms of three years and two members to serve initial terms of two years. Thereafter, successors to such initial appointees shall serve terms of three years.

(e) Members of the commission shall be eligible to succeed themselves. The initial terms of office shall begin on July 1, 2007. Appointments shall be made by the respective appointing authorities no later than June 15, 2007. Thereafter, appointments of successors shall be made by the respective appointing authority no later than June 1 of the year in which the member's term of office expires. Vacancies shall be filled for the unexpired term by the respective appointing authority.

(f) The commission shall meet at least four times per year at the call of the chairperson or upon the request of at least seven of its members.

(g) The commission shall have the following duties and responsibilities:

(1) To investigate the implementation of this chapter and to recommend any improvements to the General Assembly;

(2) To make available to the public the records of all meetings of the commission and of all business transacted by the commission;

(3) To oversee the operations of the Newborn Umbilical Cord Blood Bank established in Code Section 31-46-3, including approving all fees established to cover administration, collection, and storage costs;

(4) To undertake the Saving the Cure initiative by promoting awareness of the Newborn Umbilical Cord Blood Bank and encouraging donation of postnatal tissue and fluid to the bank;

(5) To ensure the privacy of persons who donate postnatal tissue and fluid to the Newborn Umbilical Cord Blood Bank pursuant to subsection (a) of Code Section 31-46-3 consistent with applicable federal guidelines;

(6) To develop a plan for making postnatal tissue and fluid collected under the Saving the Cure initiative available for medical research and treatment and to ensure compliance with all relevant national practice and quality standards relating to such use;

(7) To develop a plan for private storage of postnatal tissue and fluid for medical treatment or to make potential donors aware of private storage options for said tissue and fluid as deemed in the public interest;

(8) To participate in the National Cord Blood Program and to register postnatal tissue and fluid collected with registries operating in connection with the program;

(9) To make grants and enter into agreements to support permitted stem cell research with immediate and clinical medical applications;

(10) To employ such staff and to enter into such contracts as may be necessary to fulfill its duties and responsibilities under this chapter subject to funding by the General Assembly; and

(11) To report annually to the General Assembly in December of each year concerning the activities of the commission with recommendations for any legislative changes or funding necessary or desirable to fulfill the goals of this chapter.

(h) The commission shall provide for protection from disclosure of the identity of persons making donations to the Newborn Umbilical Cord Blood Bank pursuant to subsection (a) of Code Section 31-46-3.

(i) The commission may request additional funding from any additional source including, but not limited to, federal and private grants.

(j) The commission may establish a separate not for profit organization or foundation for the purposes of supporting the Newborn Umbilical Cord Blood Bank established pursuant to Code Section 31-46-3.



§ 31-46-5. Funding; requirements of federal law

Any public funds expended for stem cell research shall conform to the requirements set forth in federal law and Senate Resolution 30, the "Hope Offered through Principled and Ethical Stem Cell Research Act," as approved by the United States Senate on April 11, 2007.






Chapter 47 - Arthritis Prevention and Control Program

§ 31-47-1. Purpose of program; needs assessment; advisory panel; coordination and utilization with other programs

(a) The Department of Public Health shall establish, promote, and maintain an Arthritis Prevention and Control Program in order to raise public awareness, educate consumers, educate and train health professionals, teachers, and human services providers, and for other purposes.

(b) As a part of the Arthritis Prevention and Control Program, the Department of Public Health shall periodically conduct a needs assessment to identify:

(1) Epidemiological and other public health research being conducted within this state;

(2) Available technical assistance and educational materials and programs nation-wide and within this state;

(3) The level of public and professional arthritis awareness;

(4) The needs of people with arthritis, their families, and caregivers;

(5) Educational and support service needs of health care providers, including physicians, nurses, managed care organizations, and other health care providers;

(6) The services available to a person with arthritis;

(7) The existence of arthritis treatment, self-management, physical activity, and other educational programs; and

(8) The existence of rehabilitation services.

(c) The Department of Public Health shall establish and coordinate an advisory panel on arthritis which shall provide nongovernmental input regarding the Arthritis Prevention and Control Program. Membership shall include, but shall not be limited to, persons with arthritis, public health educators, medical experts on arthritis, providers of arthritis health care, persons knowledgeable in health promotion and education, and representatives of national arthritis organizations and their local chapters.

(d) The Department of Public Health shall use, but shall not be limited to, strategies consistent with the National Arthritis Action Plan and existing state planning efforts to raise public awareness and knowledge about the causes and nature of arthritis, personal risk factors, the value of prevention and early detection, ways to minimize preventable pain, and options for diagnosing and treating the disease.

(e) (1) Subject to appropriation or access to other private or public funds, the Department of Public Health may replicate and use successful arthritis programs and enter into contracts and purchase materials or services from entities with appropriate expertise for such services and materials as are necessary to carry out the goals of the Arthritis Prevention and Control Program.

(2) Subject to appropriation or access to other private or public funds, the Department of Public Health may enter into agreements with national organizations with expertise in arthritis to implement parts of the Arthritis Prevention and Control Program.



§ 31-47-2. Role and duties of commissioner

The commissioner of public health shall:

(1) Provide sufficient staff to implement the Arthritis Prevention and Control Program;

(2) Provide appropriate training for staff of the Arthritis Prevention and Control Program;

(3) Identify the appropriate organizations to carry out the program;

(4) Base the program on the most current scientific information and findings;

(5) Work to increase and improve community based services available to people with arthritis and their family members;

(6) Work with governmental offices, national voluntary health organizations and their local chapters, community and business leaders, community organizations, and health care and human service providers to coordinate efforts and maximize state resources in the areas of prevention, education, detection, pain management, and treatment of arthritis; and

(7) Identify and, when appropriate, use evidence based arthritis programs and obtain related materials and services from organizations with appropriate expertise and knowledge of arthritis.



§ 31-47-3. Acceptance of grants; compliance with federal requirements

(a) The commissioner of public health may accept grants, services, and property from the federal government, foundations, organizations, medical schools, and other entities as may be available for the purposes of fulfilling the obligations of this chapter.

(b) The commissioner of public health shall seek any federal waiver or waivers that may be necessary to maximize funds from the federal government to implement this chapter.






Chapter 48 - Health Care Compact

§ 31-48-1. Compact enacted and entered into by the State of Georgia; text of compact

The Health Care Compact is entered into and enacted into law with all jurisdictions legally joining therein, in the form substantially as follows:

"The Health Care Compact

WHEREAS, the separation of powers, both between the branches of the federal government and between federal and state authority, is essential to the preservation of individual liberty; and

WHEREAS, the Constitution creates a federal government of limited and enumerated powers, and reserves to the States or to the people those powers not granted to the federal government; and

WHEREAS, the federal government has enacted many laws that have preempted state laws with respect to Health Care, and placed increasing strain on State budgets, impairing other responsibilities such as education, infrastructure, and public safety; and

WHEREAS, the Member States seek to increase individual liberty and control over personal Health Care decisions, and believe the best method to achieve these ends is by vesting regulatory authority over Health Care in the States; and

WHEREAS, by acting in concert, the Member States may express and inspire confidence in the ability of each Member State to govern Health Care effectively; and

WHEREAS, the Member States recognize that consent of Congress may be more easily secured if the Member States collectively seek consent through an interstate compact;

NOW THEREFORE, the Member States hereto resolve, and by the adoption into law under their respective state constitutions of the present Health Care Compact, agree, as follows:

Sec. 1. Definitions. As used in this Compact, unless the context clearly indicates otherwise:

"Commission' means the Interstate Advisory Health Care Commission.

"Effective Date' means the date upon which this Compact shall become effective for purposes of the operation of state and federal law in a Member State, which shall be the latter of:

(a) The date upon which this Compact shall be adopted under the laws of the Member State; or

(b) The date upon which this Compact receives the consent of Congress pursuant to Article I, Section 10, of the United States Constitution, after at least two Member States adopt this Compact.

"Health Care' means care, services, supplies, or plans related to the health of an individual and includes, but is not limited to:

(a) Preventative, diagnostic, therapeutic, rehabilitative, maintenance, or palliative care and counseling, service, assessment, or procedure with respect to the physical or mental condition or functional status of an individual or that affects the structure or function of the body;

(b) Sale or dispensing of a drug, device, equipment, or other item in accordance with a prescription; and

(c) An individual or group plan that provides, or pays the cost of, care, services, or supplies related to the health of an individual,

except any care, services, supplies, or plans provided by the United States Department of Defense and United States Department of Veterans Affairs, or provided to Native Americans.

"Member State' means a State that is signatory to this Compact and has adopted it under the laws of that State.

"Member State Base Funding Level' means a number equal to the total federal spending on Health Care in the Member State during federal fiscal year 2010. On or before the Effective Date, each Member State shall determine the Member State Base Funding Level for its State, and that number shall be binding upon that Member State. The preliminary estimate of the Member State Base Funding Level for the State of Georgia is $21,556,000,000.00.

"Member State Current Year Funding Level' means the Member State Base Funding Level multiplied by the Member State Current Year Population Adjustment Factor multiplied by the Current Year Inflation Adjustment Factor.

"Member State Current Year Population Adjustment Factor' means the average population of the Member State in the current year less the average population of the Member State in federal fiscal year 2010, divided by the average population of the Member State in federal fiscal year 2010, plus 1. Average population in a Member State shall be determined by the United States Census Bureau.

"Current Year Inflation Adjustment Factor' means the Total Gross Domestic Product Deflator in the current year divided by the Total Gross Domestic Product Deflator in federal fiscal year 2010. Total Gross Domestic Product Deflator shall be determined by the Bureau of Economic Analysis of the United States Department of Commerce.

Sec. 2. Pledge. The Member States shall take joint and separate action to secure the consent of the United States Congress to this Compact in order to return the authority to regulate Health Care to the Member States consistent with the goals and principles articulated in this Compact. The Member States shall improve Health Care policy within their respective jurisdictions and according to the judgment and discretion of each Member State.

Sec. 3. Legislative Power. The legislatures of the Member States have the primary responsibility to regulate Health Care in their respective states.

Sec. 4. State Control. Each Member State, within its State, may suspend by legislation the operation of all federal laws, rules, regulations, and orders regarding Health Care that are inconsistent with the laws and regulations adopted by the Member State pursuant to this Compact. Federal and state laws, rules, regulations, and orders regarding Health Care will remain in effect unless a Member State expressly suspends them pursuant to its authority under this Compact. For any federal law, rule, regulation, or order that remains in effect in a Member State after the Effective Date, that Member State shall be responsible for the associated funding obligations in its State.

Sec. 5. Funding.

(a) Each federal fiscal year, each Member State shall have the right to federal monies up to an amount equal to its Member State Current Year Funding Level for that federal fiscal year, funded by Congress as mandatory spending and not subject to annual appropriation, to support the exercise of Member State authority under this Compact. This funding shall not be conditional on any action of or regulation, policy, law, or rule being adopted by the Member State.

(b) By the start of each federal fiscal year, Congress shall establish an initial Member State Current Year Funding Level for each Member State based upon reasonable estimates. The final Member State Current Year Funding Level shall be calculated and funding shall be reconciled by the United States Congress based upon information provided by each Member State and audited by the United States Government Accountability Office.

Sec. 6. Interstate Advisory Health Care Commission.

(a) The Interstate Advisory Health Care Commission is established. The Commission consists of members appointed by each Member State through a process to be determined by each Member State. A Member State may not appoint more than two members to the Commission and may withdraw membership from the Commission at any time. Each Commission member is entitled to one vote. The Commission shall not act unless a majority of the members are present, and no action shall be binding unless approved by a majority of the Commission's total membership.

(b) The Commission may elect from among its membership a Chairperson. The Commission may adopt and publish bylaws and policies that are not inconsistent with this Compact. The Commission shall meet at least once a year, and may meet more frequently.

(c) The Commission may study issues of Health Care regulation that are of particular concern to the Member States. The Commission may make non-binding recommendations to the Member States. The legislatures of the Member States may consider these recommendations in determining the appropriate Health Care policies in their respective states.

(d) The Commission shall collect information and data to assist the Member States in their regulation of Health Care, including assessing the performance of various State Health Care programs and compiling information on the prices of Health Care. The Commission shall make this information and data available to the legislatures of the Member States. Notwithstanding any other provision in this Compact, no Member State shall disclose to the Commission the health information of any individual, nor shall the Commission disclose the health information of any individual.

(e) The Commission shall be funded by the Member States as agreed to by the Member States. The Commission shall have the responsibilities and duties as may be conferred upon it by subsequent action of the respective legislatures of the Member States in accordance with the terms of this Compact.

(f) The Commission shall not take any action within a Member State that contravenes any State law of this Member State.

Sec. 7. Congressional Consent. This Compact shall be effective on its adoption by at least two Member States and consent of the United States Congress. This Compact shall be effective unless the United States Congress, in consenting to this Compact, alters the fundamental purposes of this Compact, which are:

(a) To secure the right of the Member States to regulate Health Care in their respective States pursuant to this Compact and to suspend the operation of any conflicting federal laws, rules, regulations, and orders within their States; and

(b) To secure federal funding for Member States that choose to invoke their authority under this Compact, as prescribed by Section 5 above.

Sec. 8. Amendments. The Member States, by unanimous agreement, may amend this Compact from time to time without the prior consent or approval of Congress and any amendment shall be effective unless, within one year, the Congress disapproves that amendment. Any State may join this Compact after the date on which Congress consents to the Compact by adoption into law under its State Constitution.

Sec. 9. Withdrawal; Dissolution. Any Member State may withdraw from this Compact by adopting a law to that effect, but no such withdrawal shall take effect until six months after the Governor of the withdrawing Member State has given notice of the withdrawal to the other Member States. A withdrawing State shall be liable for any obligations that it may have incurred prior to the date on which its withdrawal becomes effective. This Compact shall be dissolved upon the withdrawal of all but one of the Member States."






Chapter 49 - Georgia Council on Lupus Education and Awareness

§ 31-49-1. Legislative findings

The General Assembly finds and declares that it is estimated that as many as 55,000 Georgia residents suffer from lupus, a life-long autoimmune disease in which the immune system becomes unbalanced, causing inflammation, tissue damage, seizures, strokes, heart attacks, miscarriages, and organ failure. Although anyone can develop lupus, it strikes mostly women of childbearing age; African American, Hispanic, Asian, and Native American women are two to three times more likely than Caucasians to develop lupus. Lupus can be difficult to diagnose and often is misdiagnosed because the symptoms are similar to those of other illnesses. It is in the public interest for this state to establish an entity to develop and implement a comprehensive program to improve education and awareness about lupus for health care providers and the general public.



§ 31-49-2. Creation of Council on Lupus Education and Awareness; membership; organization

(a) There is created the Georgia Council on Lupus Education and Awareness within the Department of Community Health.

(b) The council shall consist of six members as follows:

(1) The commissioner of community health, or the commissioner's designee, as an ex officio member;

(2) Three members to be appointed by the Governor. The Governor shall appoint two members to serve for one year and one to serve for two years. Thereafter, successors to such initial appointees shall serve for two years. Of these three members, one shall be a physician who treats patients with lupus and one shall be a lupus patient;

(3) One member to be appointed by the Speaker of the House of Representatives to serve for two years; and

(4) One member to be appointed by the Lieutenant Governor to serve for two years;

(c) All vacancies on the council shall be filled for the balance of the unexpired term in the same manner as the original appointment. A member of the council shall be eligible for reappointment.

(d) The members of the council shall serve without compensation but may be reimbursed for any expenses incurred by them in the performance of their duties, subject to the availability of funds.

(e) The council shall organize as soon as practicable after the appointment of its members and shall select a chairperson from among its members.



§ 31-49-3. Duties and responsibilities of council

(a) The council shall have the following duties and responsibilities:

(1) To initially investigate the level of education concerning lupus in this state; and

(2) Based on the results of its initial investigation pursuant to paragraph (1) of this Code section, to develop information on lupus endorsed by government agencies, including, but not limited to, the National Institutes of Health and the Centers for Disease Control and Prevention.

(b) The council shall develop a directory of lupus related health care services, which shall be made available on the department's website and shall include a list of health care providers specializing in the diagnosis and treatment of lupus.



§ 31-49-4. Distribution of information

(a) The department shall post the information developed by the council pursuant to paragraph (2) of subsection (a) of Code Section 31-49-3 on its website.

(b) Subject to appropriations or access to other private or public funds, the department may distribute such information to individuals with lupus, their family members, health care professionals, hospitals, local health departments, schools, agencies on aging, employers, health plans, women's health groups, and nonprofit and community based organizations.



§ 31-49-5. Annual report

The council shall prepare annually a complete and detailed report to be submitted to the Governor, the chairperson of the House Committee on Health and Human Services, and the chairperson of the Senate Health and Human Services Committee detailing the activities of the council and may include any recommendations for legislative action it deems appropriate.



§ 31-49-6. Donations

The council may solicit and accept donations, gifts, grants, property, or matching funds from any public or private source for the use of the council in performing its functions under this chapter.






Chapter 50 - Commission on Medical Cannabis



Chapter 51 - Creation of Low Thc Oil Research Program

§ 31-51-1. (Repealed effective July 1, 2020) Creation of program

(a) As used in this chapter, the term "low THC oil" shall have the same meaning as set forth in Code Section 16-12-190.

(b) The Board of Regents of the University System of Georgia may cause to be designed, developed, implemented, and administered a low THC oil research program to develop rigorous data that will inform and expand the scientific community's understanding of potential treatments for individuals under 18 years of age with medication-resistant epilepsies.

(c) Any such program shall adhere to the regulatory process established by the federal Food, Drug, and Cosmetic Act, as well as other federal laws and regulations governing the development of new medications containing controlled substances.

(d) Any universities and nonprofit institutions of higher education that conduct research may continue any research that is permitted under federal law as well as any additional research that is permitted under this chapter.



§ 31-51-2. (Repealed effective July 1, 2020) Voluntary enrollment; residency

To the extent permissible under this chapter, any research program developed pursuant to this chapter shall be designed to permit the voluntary enrollment of all individuals under 18 years of age having medication-resistant epilepsies who are residents of this state and who:

(1) Have been residents of this state for the 24 month period immediately preceding their entry into the program; or

(2) Have been residents of this state continuously since birth if they are less than 24 months old at the time of their entry into the program.



§ 31-51-3. (Repealed effective July 1, 2020) Authorized agents

(a) For purposes of this chapter, the board of regents may act through a unit of the University System of Georgia, a nonprofit corporation research institute, or a nonprofit institution of higher education that conducts research, or any combination thereof.

(b) Any nonprofit corporation research institute approved by the board of regents to participate in the research program established under this chapter shall be required to have the necessary experience, expertise, industry standards and security procedures, and infrastructure to implement such research in accordance with accepted scientific and regulatory standards.

(c) The board of regents and its authorized agent may enter into such agreements, among themselves and with other parties, as are reasonable and necessary to implement the provisions of this chapter.



§ 31-51-4. (Repealed effective July 1, 2020) Suppliers of low THC oil

(a) The board of regents or its authorized agent may designate an FDA approved supplier of low THC oil and collaborate with a designated supplier to develop a clinical trial or research study protocol to study the use of low THC oil in the treatment of individuals under 18 years of age with medication-resistant epilepsies, which trial or research study shall be conducted at one or more locations in this state. Such supplier shall be required to supply a source of low THC oil that has been standardized and tested in keeping with such standards.

(b) The board of regents or its authorized agent shall work with any supplier of low THC oil to commit personnel and other resources to such collaboration and to supply low THC oil for a collaborative study under reasonable terms and conditions to be agreed upon mutually.



§ 31-51-5. (Repealed effective July 1, 2020) Public record exempt from disclosure

Any public record, as defined by Code Section 50-18-70, produced pursuant to this chapter shall be exempt from disclosure to the extent provided by Code Section 50-18-72.



§ 31-51-6. (Repealed effective July 1, 2020) Funds

All activities undertaken pursuant to this chapter shall be subject to availability of funds appropriated to the board of regents or to any other academic or research institution or otherwise made available for purposes of this chapter.



§ 31-51-7. (Repealed effective July 1, 2020) Immunity

(a) (1) Research program participants and their parents, guardian, or legal custodian, employees of the board of regents designated to participate in the research program, program agents and collaborators and their designated employees, and program suppliers of low THC oil and their designated employees shall be immune from state prosecution as provided in Code Section 16-12-191.

(2) Physicians, clinical researchers, pharmacy personnel, and all medical personnel in the research program authorized by this chapter shall be immune from state prosecution as provided in Code Section 16-12-191.

(b) For purposes of providing proof of research program participation, the board of regents or its agent which administers the research program authorized by this chapter shall provide appropriate permits, suitable for carrying on their persons or display, as applicable, to research program participants and their parents, guardian, or legal custodian, employees of the board of regents designated to participate in the research program, program agents and collaborators and their designated employees, program suppliers of low THC oil and their designated employees, physicians, clinical researchers, pharmacy personnel, and all medical personnel in the program.



§ 31-51-8. (Repealed effective July 1, 2020) Fees

The board of regents may establish fees for program participants in such amounts as are reasonable to offset program costs.



§ 31-51-9. (Repealed effective July 1, 2020) Rules and regulations

The board of regents may adopt such rules and regulations as are reasonable and necessary for purposes of this chapter.



§ 31-51-10. Sunset

This chapter shall stand repealed on July 1, 2020.






Chapter 52 - Terminally Ill Patient's Right to Try Investigational Drugs, Biological Products, and Devices

§ 31-52-1. Short title

This chapter shall be known and may be cited as the "Georgia Right to Try Act."



§ 31-52-2. Legislative findings

(a) The General Assembly finds and declares that:

(1) The process of approval for investigational drugs, biological products, and devices in the United States protects future patients from premature, ineffective, and unsafe medications and treatments over the long run, but the process often takes many years;

(2) Patients who have terminal illnesses do not have the luxury of waiting until an investigational drug, biological product, or device receives final approval from the federal Food and Drug Administration;

(3) Patients who have terminal illnesses have a fundamental right to pursue the preservation of their own lives by accessing available investigational drugs, biological products, and devices;

(4) The use of available investigational drugs, biological products, and devices is a decision that should be made by a patient with a terminal illness in consultation with the patient's health care provider; and

(5) The decision to use an investigational drug, biological product, or device should be made with full awareness by the patient and the patient's family of the potential risks, benefits, and consequences.

(b) It is the intent of the General Assembly to allow for patients with terminal illnesses to use potentially life-saving investigational drugs, biological products, and devices.



§ 31-52-3. Definitions

As used in this chapter, the term:

(1) "Eligible patient" means a person who meets the requirements of Code Section 31-52-4.

(2) "Investigational drug, biological product, or device" means a drug, biological product, or device which has successfully completed Phase I of a federal Food and Drug Administration approved clinical trial but has not yet been approved for general use by the federal Food and Drug Administration and currently remains under investigation in a federal Food and Drug Administration approved clinical trial.

(3) "Physician" means a person licensed to practice medicine pursuant to Article 2 of Chapter 34 of Title 43.

(4) "Terminal illness" means a disease that, without life-sustaining procedures, will result in death in the near future and is not considered by a treating physician to be reversible even with administration of current federal Food and Drug Administration approved and available treatments.

(5) "Written informed consent" means a written document that:

(A) Is signed by the patient; parent, if the patient is a minor; legal guardian; or health care agent designated by the patient in an advance directive for health care executed pursuant to Chapter 32 of Title 31;

(B) Is attested to by the patient's physician and a witness; and

(C) Meets the requirements of Code Section 31-52-5.



§ 31-52-4. Eligibility criteria

In order for a person to be considered an eligible patient to access an investigational drug, biological product, or device pursuant to this chapter, a physician must document in writing that the person:

(1) Has a terminal illness;

(2) Has, in consultation with the physician, considered all other treatment options currently approved by the federal Food and Drug Administration;

(3) Has been given a recommendation by the physician for an investigational drug, biological product, or device; and

(4) Has given written informed consent for the use of the investigational drug, biological product, or device.



§ 31-52-5. Written informed consent

Written informed consent shall, at a minimum, include the following:

(1) A description of the currently approved products and treatments for the terminal illness from which the patient suffers;

(2) An attestation that the patient concurs with his or her physician in believing that all currently approved and conventionally recognized treatments are unlikely to prolong the patient's life; and the known risks of the investigational drug, biological product, or device are not greater than the probable outcome of the patient's terminal illness;

(3) Clear identification of the specific proposed investigational drug, biological product, or device that the patient is seeking to use;

(4) A description of the potential best and worst outcomes of using the investigational drug, biological product, or device and a realistic description of the most likely outcome. The description shall include the possibility that new, unanticipated, different, or worse symptoms might result and that death could be hastened by the proposed treatment. The description shall be based on the physician's knowledge of the proposed treatment in conjunction with an awareness of the patient's condition;

(5) A statement that the patient understands that his or her health benefit plan is not obligated to pay for the investigational drug, biological product, or device, or any care or treatment consequent to the use of such drug, product, or device, unless such health benefit plan is specifically required to do so by law or contract;

(6) A statement that the patient understands that his or her eligibility for hospice care may be withdrawn if he or she begins treatment with the investigational drug, biological product, or device but that such hospice care may be reinstated if such treatment ends and he or she meets hospice eligibility requirements; and

(7) A statement that the patient understands that he or she is liable for all expenses consequent to the use of the investigational drug, biological product, or device and that such liability extends to the patient's estate, unless a contract between the patient and the manufacturer of the investigational drug, biological product, or device states otherwise.



§ 31-52-6. Manufacturers permitted to make investigational drugs, biological products, or devices available

(a) A manufacturer of an investigational drug, biological product, or device may make available and an eligible patient may request access to the manufacturer's investigational drug, biological product, or device pursuant to this chapter; provided, however, that nothing in this chapter shall be construed to require that a manufacturer make available an investigational drug, biological product, or device to an eligible patient.

(b) A manufacturer may provide an investigational drug, biological product, or device to an eligible patient:

(1) Without receiving compensation; or

(2) With the requirement that the eligible patient pays the costs of, or the costs associated with, the manufacture of the investigational drug, biological product, or device.



§ 31-52-7. Coverage under health benefit plan permitted but not required

A health benefit plan or governmental agency may provide coverage for the cost of any investigational drug, biological product, or device pursuant to this chapter; provided, however, that nothing in this chapter shall be construed to require a health benefit plan or governmental agency to provide coverage for the cost of any investigational drug, biological product, or device pursuant to this chapter.



§ 31-52-8. Physician immunity from sanction for recommending, prescribing, or treating with investigational drugs, biological products, or devices

The Georgia Composite Medical Board shall not revoke, suspend, sanction, fail to renew, or take any other action against a physician's license solely based on such physician's recommendation, prescription, or treatment of an eligible patient with an investigational drug, biological product, or device pursuant to this chapter.



§ 31-52-9. State prohibited from blocking eligible patient access

No official, employee, or agent of the state shall block or attempt to block an eligible patient's access to an investigational drug, biological product, or device. Counseling, advice, or a recommendation for treatment consistent with medical standards of care shall not be construed as a violation of this Code section.



§ 31-52-10. Statutory construction

(a) This chapter shall not be construed to create a private cause of action against a manufacturer of an investigational drug, biological product, or device or against any other person or entity involved in the care of an eligible patient using an investigational drug, biological product, or device for any harm done to the eligible patient resulting from the investigational drug, biological product, or device if the manufacturer or other person or entity is complying in good faith with the terms of this chapter and has exercised reasonable care.

(a.1) This chapter shall not be construed to create a private cause of action against a physician who refuses to recommend an investigational drug, biological product, or device for any otherwise eligible patient.

(b) Any person or entity providing treatment to an eligible patient using an investigational drug, biological product, or device shall not be liable for injury or death to such eligible patient as a result of the investigational drug, biological product, or device under Code Section 51-1-27 or 51-4-1, et seq., unless it is shown that the person or entity failed to obtain written informed consent in compliance with Code Section 31-52-5.

(c) This chapter shall not be construed to affect any required health care coverage under Title 33 for patients in clinical trials.









Title 32 - Highways, Bridges, and Ferries

Chapter 1 - General Provisions

§ 32-1-1. Short title

This title shall be known as the "Georgia Code of Public Transportation."



§ 32-1-2. Purpose and legislative intent

The purpose of this title is to provide a code of statutes for the public roads and other transportation facilities of the state, the counties, and municipalities of Georgia. The legislative intent is to provide an effective legal basis for the organization, administration, and operation of an efficient, modern system of public roads and other modes of transportation.



§ 32-1-3. Definitions

As used in this title, the term:

(1) "Abandon" means to close permanently to public travel or to relinquish jurisdiction of a preexisting public road by official action as required by Chapter 7 of this title, thereby foreclosing the duty of future maintenance on such preexisting public road.

(2) "Board" means the State Transportation Board.

(3) "Borrow pit" means land from which dirt, gravel, rock, or related material will be excavated and used for a public road purpose. Such land need not be immediately adjacent or contiguous to the road or project under construction, repair, or reconstruction.

(4) "Bridge" means a structure, including the approaches thereto, erected in order:

(A) To afford unrestricted vehicular passage over any obstruction in any public road, including, but not limited to, rivers, streams, ponds, lakes, bays, ravines, gullies, railroads, public highways, and canals; or

(B) To afford unrestricted vehicular passage under or over existing railroads and public roads.

(5) "Commissioner" means the commissioner of transportation.

(6) "Construction" means the planning, location, surveying, designing, supervising, inspecting, and actual building of a new road; or the paving, striping, restriping, modifying for safety purposes, grading, widening, relocation, reconstruction, or other major improvement of a substantial portion of an existing public road together with all activities incident to any of the foregoing.

(7) "County" means either one of the several counties, any division, department, agency, authority, instrumentality, or branch thereof, or the county governing authority, that is, the judge of the probate court, board of county commissioners, county commissioner, or other county officers in charge of the roads, bridges, and revenues of the county.

(8) "Dedication" means the donation by the owner, either expressly or impliedly, and acceptance by the public of property for public road purposes, in accordance with statutory or common-law provisions.

(9) "Department" means the Department of Transportation.

(10) "Federal-aid systems" means those public roads in Georgia comprised of The Dwight D. Eisenhower System of Interstate and Defense Highways and the National Highway System, as those terms are defined in Section 103 of Title 23 of the United States Code.

(11) "Grade crossing" means a crossing at grade of a public road intersecting a track or tracks of a railroad.

(12) "Grade separation structure" means an underpass or overpass as defined in this Code section.

(12.1) "Interstate highways" means any highway which constitutes a part of The Dwight D. Eisenhower System of Interstate and Defense Highways as used in Section 103 of Title 23 of the United States Code.

(13) "Let" means to award a contract to one of several persons who have submitted competitive bids therefor in response to advertisement.

(14) "Limited-access road" means a public highway, road, or street for through traffic, over, from, or to which owners or occupants of abutting land or other persons have no right or easement or only a limited right or easement of access, light, view, or air by reason of the fact that their property abuts upon such limited-access highway, road, or street or for any other reason.

(15) "Maintenance" means the preservation of a public road, including repairs and resurfacing not amounting to construction as defined in this Code section.

(16) "Municipality" means an incorporated city, the governing body of which holds at least six regular meetings each year and which for a period of one year has levied and collected an ad valorem tax on the real property in such city or has for a one-year period performed at least two of the following municipal activities and services:

(A) Furnished water service;

(B) Furnished sewage service;

(C) Furnished garbage collection;

(D) Furnished police protection;

(E) Furnished fire protection;

(F) Assessed and collected business licenses;

(G) Furnished street lighting facilities.

The term may also refer to any division, department, agency, authority, instrumentality, or branch of a municipality. Where the context requires or otherwise indicates, the term "municipality" may also mean the municipal governing authority, that is, the mayor and council, board of aldermen, board of commissioners, or other chief legislative body of a municipality.

(17) "Negotiated contract" means a contract made without formal advertising for competitive bids.

(18) "Other transportation purposes" or "other public transportation purposes" means any transportation facility designed to transport people or goods, including but not limited to railroads, port and harbor facilities, air transport and airport facilities, mass transportation facilities, as defined in paragraph (2) of subsection (a) of Code Section 32-9-1, transportation projects, as defined by subsection (h) of Section 2 of an Act approved March 10, 1965 (Ga. L. 1965, p. 2243), as amended, and transportation enhancement activities, as defined in Section 101 of Title 23 of the United States Code, as amended by Public Law 102-240 as it existed on January 1, 1993. However, in no event and for no purpose shall the term "other transportation purposes" or "other public transportation purposes" be deemed to include coal slurry pipelines.

(19) "Overpass" means a bridge, including the approaches thereto and all appurtenances thereof, for carrying public road traffic over a railroad or another public road or for providing pedestrian walkways over a public road.

(20) "Person" means any individual, partnership, corporation, association, or private organization of any character.

(21) "Private road" means a privately owned road or way, including any bridge thereon, which is only open for the benefit of one or more individuals and not for the general public. This term also means a road which lies on privately owned land.

(22) "Proposal guaranty" means acceptable surety furnished by a bidder as a guaranty that he will enter into a contract and will furnish contract performance and payment bonds if a contract is awarded to him.

(23) "Protective devices" means gates, flashing light signals, and similar devices or combinations thereof, together with necessary appurtenances, to be installed or in operation at any grade crossing and which comply with the safety standards determined by the department as being adequate at that time for the protection of traffic.

(24) "Public road" means a highway, road, street, avenue, toll road, tollway, drive, detour, or other way that either is open to the public or has been acquired as right of way, and is intended to be used for enjoyment by the public and for the passage of vehicles in any county or municipality of Georgia, including but not limited to the following public rights, structures, sidewalks, facilities, and appurtenances incidental to the construction, maintenance, and enjoyment of such rights of way:

(A) Surface, shoulders, and sides;

(B) Bridges;

(C) Causeways;

(D) Viaducts;

(E) Ferries;

(F) Overpasses;

(G) Underpasses;

(H) Railroad grade crossings;

(I) Tunnels;

(J) Signs, signals, markings, or other traffic control devices;

(K) Buildings for public equipment and personnel used for or engaged in administration, construction, or maintenance of such ways or research pertaining thereto;

(L) Wayside parks;

(M) Parking facilities;

(N) Drainage ditches;

(O) Canals and culverts;

(P) Rest areas;

(Q) Truck-weighing stations or check points; and

(R) Scenic easements and easements of light, air, view, and access.

(25) "Right of way" means, generally, property or any interest therein, whether or not in the form of a strip, which is acquired for or devoted to a public road.

(26) "Scenic easement" means a servitude devised to permit land to remain in private ownership for its normal agricultural, residential, or other use consistent with public road purposes but at the same time placing a control over the future uses of the area to maintain its scenic, landscape, sightly, or safety values for the public road which the land adjoins.

(27) "State agency" means any division, department, instrumentality, branch, or other body of the state to which state governmental functions have been delegated.

(27.1) "State roads" or "state routes" means those roads which are defined under paragraph (1) of Code Section 32-4-1.

(28) "Subcontract" means a contract by which one agrees with a party to another contract to perform all or a part of such other contract.

(29) "Underpass" means a bridge, including the approaches thereto and all appurtenances thereof, which provides access for a public road underneath a railroad or another public road or for a pedestrian walkway underneath a public road.

(30) "Utility" means any publicly, privately, or cooperatively owned line, facility, or system for producing, transmitting, or distributing communications, power, electricity, light, heat, gas, oil products, water, steam, clay, waste, storm water not connected with highway drainage, and other similar services and commodities, including publicly owned fire and police signals and street lighting systems, which directly or indirectly serve the public. This term also means a person, municipal corporation, county, state agency, or public authority which owns or manages a utility as defined in this paragraph.

(31) "Vehicle" means a device in, upon, or by which any person or property is or may be transported or drawn upon a public road.



§ 32-1-4. Commissioner's duty to transmit evidence relating to criminal acts against department's property; institution and prosecution of criminal proceedings

(a) As used in this Code section, the term "property of the department" means any property, whether real or personal, which is owned by or in which there is an interest held by the department.

(b) Whenever it may appear to the commissioner that any person or corporation has committed, is committing, has attempted to commit, or is attempting to commit any act which is prohibited by the criminal laws of this state against, or involving in any manner whatsoever, property of the department, he may, in his discretion, transmit such evidence as may be available concerning such act to the Attorney General or to the appropriate prosecuting attorney who may, in his discretion, institute and prosecute the necessary criminal proceedings.



§ 32-1-5. Powers and duties of Attorney General under Code Section 32-1-4

In carrying out the duties imposed by Code Section 32-1-4, the Attorney General is vested, in addition to and cumulative of the rights, powers, and duties otherwise appertaining to his office, with all of the rights, powers, duties, privileges, obligations, and immunities held by or inuring to any prosecuting attorney.



§ 32-1-6. Effect of Code Sections 32-1-4 and 32-1-5 on other laws

Nothing in Code Sections 32-1-4 and 32-1-5 shall limit any statutory or common-law right of the state to punish any person or corporation for the violation of any provision of any law.



§ 32-1-7. Disbursement of fines and forfeitures

Reserved. Repealed by Ga. L. 2000, p. 951, § 2-1, effective July, 1, 2001.



§ 32-1-8. Construction and maintenance of private roads

It shall be unlawful for any official, officer, or employee of the department, the State Road and Tollway Authority, the Georgia Highway Authority, or any similar authority or of any county or municipality to authorize the construction or maintenance of any private road.



§ 32-1-9. Enforcement of title by law enforcement officers

It shall be the duty of all state and local law enforcement officers to enforce any provision of this title which states that any act or omission is unlawful.



§ 32-1-10. Penalty

(a) Any person who violates any of the provisions of this title for which no specific penalty is provided, whether or not such act or omission is expressly declared elsewhere in this title to be unlawful, or who violates any of the rules and regulations issued under authority of and in accord with the provisions of this title shall be guilty of a misdemeanor; provided, however, that a violation of Code Sections 32-6-26 and 32-6-27 shall not be considered a crime.

(b) In addition to the penalty provided for in subsection (a) of this Code section, the department shall have the right to enjoin any act or omission so punishable as a misdemeanor or punished otherwise as provided elsewhere in this title.



§ 32-1-11. Construction of title

This title shall be construed liberally to effectuate its purposes.






Chapter 2 - Department of Transportation

Article 1 - General Provisions

§ 32-2-1. Composition of department

The Department of Transportation shall consist of the State Transportation Board, the commissioner of transportation, the director of planning, the deputy commissioner of transportation, the chief engineer, the treasurer and the assistant treasurer of transportation, and such subordinate employees as may be deemed necessary by the commissioner or the director of planning.



§ 32-2-2. Powers and duties of department generally

(a) The powers and duties of the department, unless otherwise expressly limited by law, shall include but not be limited to the following:

(1) The department shall plan, designate, improve, manage, control, construct, and maintain a state highway system and shall have control of and responsibility for all construction, maintenance, or any other work upon the state highway system and all other work which may be designated to be done by the department by this title or any other law. However, on those portions of the state highway system lying within the corporate limits of any municipality, the department shall be required to provide only substantial maintenance activities and operations, including but not limited to reconstruction and major resurfacing, reconstruction of bridges, erection and maintenance of official department signs, painting of striping and pavement delineators, furnishing of guardrails and bridge rails, and other major maintenance activities; and, furthermore, the department may by contract authorize and require any rapid transit authority created by the General Assembly to plan, design, and construct, at no cost to the department and subject to the department's review and approval of design and construction, segments of the state highway system necessary to replace those portions of the system which the rapid transit authority and the department agree must be relocated in order to avoid conflicts between the rapid transit authority's facilities and the state highway system;

(2) Except for appropriations to authorize the issuance of general obligation debt for public road work, or to pay such debt, the department shall be the state agency to receive and shall have control and supervision of all funds appropriated for public road work by the state and activities incident thereto from the net proceeds of motor fuel tax, as provided in Article III, Section IX, Paragraph VI(b) of the Constitution of Georgia and any other funds appropriated or provided for by law for such purposes or for performing other functions of the department. If the General Assembly fails to appropriate all of the net proceeds of the motor fuel tax to the department, to the State of Georgia General Obligation Debt Sinking Fund, and to counties for public road work and activities incident thereto, any such unappropriated part of such funds, exclusive of those proceeds required by law to be provided as grants to counties for the construction and maintenance of county roads, shall be made available to the department by the state treasurer, notwithstanding any provisions to the contrary in Part 1 of Article 4 of Chapter 12 of Title 45, the "Budget Act";

(3) The department shall provide for surveys, plans, maps, specifications, and other things necessary in designating, supervising, locating, abandoning, relocating, improving, constructing, or maintaining the state highway system or any part thereof, or any activities incident thereto, or in doing such other work on public roads as the department may be given responsibility for or control of by law;

(4) The department shall reimburse the Department of Law for expenses incurred when the Attorney General of Georgia assigns any assistant attorney general or any deputy assistant attorney general to perform specific legal services in connection with the validation of any bonds as authorized by Code Section 45-15-16 or in connection with contract lawsuits and the acquisition of rights of way for any project on the state highway system constructed or to be constructed by the department and when such services are designated by the Attorney General to include specific items of legal services involving the trial or preparation for trial of individual condemnation cases, contract lawsuits, and related matters on such project or projects, or a group or series of condemnation cases, contract lawsuits, and related matters in connection with a specific project or projects; provided, however, that no such reimbursement shall be made until the Attorney General has submitted a statement of the expenses of such legal services to the department, which statement shall include the name of the assistant attorney general performing such services, the items of legal services performed and the cost thereof, and, further, that no reimbursement shall be made for the expenses of legal services for contract lawsuits unless such services had the advance approval of the commissioner;

(5) The department shall have the authority to negotiate, let, and enter into contracts with the Georgia Highway Authority, the State Road and Tollway Authority, any person, any state agency, or any county or municipality of the state for the construction or maintenance of any public road or any other mode of transportation or for the benefit of or pertaining to the department or its employees in such manner and subject to such express limitations as may be provided by law;

(6) The department shall have the authority to negotiate and enter into reciprocal agreements and contracts with other states or agencies or subdivisions thereof concerning public roads and other modes of transportation and activities incident thereto;

(7) The department and the State Road and Tollway Authority shall be the proper agencies of the state to discharge all duties imposed on the state by any act of Congress allotting federal funds to be expended for public road and other transportation purposes in this state. The department shall have the authority to accept and use federal funds; to enter into any contracts or agreements with the United States or its agencies or subdivisions relating to the planning, financing, construction, improvement, operation, and maintenance of any public road or other mode or system of transportation; and to do all things necessary, proper, or expedient to achieve compliance with the provisions and requirements of all applicable federal-aid acts and programs. Nothing in this title is intended to conflict with any federal law; and, in case of such conflict, such portion as may be in conflict with such federal law is declared of no effect to the extent of the conflict;

(8) The department shall have the authority to exercise the right and power of eminent domain and to purchase, exchange, sell, lease, or otherwise acquire or dispose of any property or any rights or interests therein for public road and other transportation purposes or for any activities incident thereto, subject to such express limitations as are provided by law;

(9) The department and its authorized agents and employees shall have the authority to enter upon any lands in the state for the purpose of making such surveys, soundings, drillings, and examinations as the department may deem necessary or desirable to accomplish the purposes of this title; and such entry shall not be deemed a trespass, nor shall it be deemed an entry which would constitute a taking in a condemnation proceeding, provided that reasonable notice is given the owner or occupant of the property to be entered and that such entry shall be done in a reasonable manner with as little inconvenience as possible to the owner or occupant of the property;

(10) In locating, relocating, constructing, improving, or maintaining any road on the state highway system, the department shall have the authority to control or limit access thereto, including the authority to close off or regulate access from any part of any public road on a county road system or municipal street system to the extent necessary in the public interest;

(11) The department shall have the authority to construct and to perform substantial maintenance of public roads within the boundaries of state parks and on main access roads leading into such parks;

(12) (A) The department shall have the authority to formulate, promulgate, and enforce rules and regulations setting minimum safety standards for bridges on federal-aid public roads and to inspect and close any bridge on any such public road which does not comply with the minimum standards set by the department and which the department determines is unsafe for public travel. No new bridge shall be constructed on any such public road without there first having been obtained a permit for its construction from the department, such permit to be issued only where the proposed bridge will meet the minimum standards set by the department.

(B) The department may inspect and determine the maximum load, weight, and other vehicular dimensions which can be safely transported over each bridge on the state highway system and may post on each such bridge a legible notice showing such maximum safe limits. It shall be unlawful for any person to haul, drive, or bring onto any bridge any vehicle, load, or weight which in any manner exceeds the maximum limits so ascertained and posted on such bridge;

(13) The department shall have the authority to establish, maintain, and operate ferries as part of a public road and to authorize and issue permits for any state agency, any county or municipality, or any private person to establish, maintain, and operate ferries as part of a public road whenever, in the discretion of the department, such ferries are reasonably necessary and in the best interest of the public. All such ferries shall be operated subject to such rules and regulations as the department may adopt to protect the public interest, and the authorization of any such ferry may be revoked whenever, in the discretion of the department, its continued operation is no longer necessary or in the best interest of the public;

(14) The department shall have those duties and powers in regard to programs relating to the Metropolitan Atlanta Rapid Transit Authority established by subsection (i) of Section 8 of an Act approved March 10, 1965 (Ga. L. 1965, p. 2243), particularly as amended by Section 5 of an Act approved March 16, 1971 (Ga. L. 1971, p. 2092);

(15) Reserved;

(16) Reserved;

(17) (A) Subject to general appropriations for such purposes, the department is authorized to plan for and establish a long-term policy in regard to the establishment, development, and maintenance of aviation and aviation facilities in the state; to promote and encourage the use of aviation facilities of the state for air commerce in the state, between the state and other states, and between the state and foreign countries; to cooperate with, counsel, and advise political subdivisions of the state and other departments, boards, bureaus, commissions, agencies, or establishments, whether federal, state, local, public, or private, for the purpose of promoting and obtaining coordination in the planning for and in the establishment, development, construction, maintenance, and protection of a system of air routes, airports, landing fields, and other aviation facilities in the state.

(B) Subject to general appropriations for such purposes, the department is authorized to construct or to contract with any state agency, political subdivision, authority, or person for the construction of airports and of facilities and appurtenances incident to their operation. The authority and limitations of Article 4 of this chapter pertaining to department contracts and subcontracts for construction of public roads shall likewise apply to such airport construction contracts; provided, however, that such a contract when negotiated with a political subdivision shall not be subject to the limitation of subparagraph (d)(1)(A) of Code Section 32-2-61 pertaining to the average bid price for the 60 day period preceding the making of the contract. Article 1 of Chapter 3 and Chapter 7 of this title shall apply to the acquisition or disposition of land or interests therein for such airport construction.

(C) Subject to general appropriations for such purposes, the department is authorized to establish air markers at appropriate locations throughout the state to facilitate air navigation within the state. Said markers shall consist of painting on appropriately located roofs of buildings the names of towns or cities within which such buildings are located, such names to be painted in sufficient size to be legible under good visibility conditions from a height of at least 3,000 feet. The department is authorized to obtain roof releases from the owners of buildings upon which air markers are to be painted or otherwise to obtain permission from such owners to use such roofs for such purposes and to pay the owners reasonable and nominal rentals therefor if such payment is necessary in order to obtain the appropriate permission for the use of such roofs for such purposes.

(D) Subject to general appropriations for such purposes, the department is authorized to maintain or to control for the maintenance of department owned or department leased airports, their facilities, and appurtenances incident to their operation. The authority and limitations of Article 4 of this chapter pertaining to contracts and subcontracts for maintenance of public roads shall likewise apply to such contracts for the maintenance of such department owned or department leased airports, provided that such a contract when negotiated with a political subdivision shall not be subject to the limitation of subparagraph (d)(1)(A) of Code Section 32-2-61 pertaining to the average bid price for the 60 day period preceding the making of the contract;

(18) (A) Subject to general appropriations and any provisions of Chapter 5 of this title to the contrary notwithstanding, the department is authorized within the limitations provided in subparagraph (B) of this paragraph to provide to municipalities, counties, authorities, and state agencies financial support by contract for clearing, dredging, or maintaining free from obstructions and for the widening, deepening, and improvement of the ports, seaports, or harbors of this state.

(B) (i) Municipalities, counties, authorities, or state agencies may, by formal resolution, apply to the department for financial assistance provided by this paragraph.

(ii) The department shall review the proposal and, if satisfied that the proposal is in accordance with the purposes of this paragraph, may enter into a contract for expenditure of funds.

(iii) The time of payment and any conditions concerning such funds shall be set forth in the contract.

(C) In addition to subparagraph (A) of this paragraph and subject to general appropriations for such purposes, the department with its own forces or by contract may clear, dredge, or maintain free from obstruction and may widen, deepen, and improve the ports, seaports, or harbors of this state; and

(19) Code Sections 32-3-1 and 32-6-115 notwithstanding, the department may by contract grant to any rapid transit authority created by the General Assembly, under such terms and conditions as the department may deem appropriate, the right to occupy or traverse a portion of the right of way of any road on the state highway system by or with its mass transportation facilities. Furthermore, the department may by contract lease to the rapid transit authority, under such terms and conditions as the department may deem appropriate, the right to occupy, operate, maintain, or traverse by or with its mass transportation facilities any parking facility constructed by the department. Notwithstanding Code Section 48-2-17, all net revenue derived from the lease shall be utilized by the department to offset the cost of constructing any parking facility. Regardless of any financial expenditures by the rapid transit authority, no right of use or lease granted under this paragraph shall merge into or become a property interest of the rapid transit authority. Upon the transfer of the title of the mass transportation facilities to private ownership or upon the operation of the rapid transportation facilities for the financial gain of private persons, such rights granted by the department shall automatically terminate and all rapid transportation facilities shall be removed from the rights of way of the state highway system.

(b) In addition to the powers specifically delegated to it in this title, the department shall have the authority to perform all acts which are necessary, proper, or incidental to the efficient operation and development of the department and of the state highway system and of other modes and systems of transportation; and this title shall be liberally construed to that end. Any power vested by law in the department but not implemented by specific provisions for the exercise thereof may be executed and carried out by the department in a reasonable manner pursuant to such rules, regulations, and procedures as the department may adopt and subject to such limitations as may be provided by law.



§ 32-2-3. Development of transportation plans; public hearings; approval of plans by board; promulgation of rules and regulations

(a) As used in this Code section, the term:

(1) "Comprehensive plan" means the major transportation facilities described in this Code section as well as collectors and interconnecting routes within or between standard metropolitan areas, urban areas, and rural areas.

(2) "Local governing body" means the governing body of the city, town, municipality, county, or other local governing unit or authority in the area in which the transportation facility will be located.

(3) "Major transportation facility" means:

(A) Any facility primarily designed to transport people or goods rapidly and efficiently, including but not limited to air transport facilities, railroads, bus services, terminals, freeways, expressways, arterial highways, belt highways, and port facilities; or

(B) Any facility or facilities utilized in providing a mass transit system for a standard metropolitan area or urban area.

(4) "Standard metropolitan area" means a county or group of contiguous counties or parts thereof as designated by the department which contains at least one central city of 50,000 inhabitants or more as determined by the latest available federal census or such other population estimate as may be provided by law.

(5) "Transportation corridor" means a strip of land between two termini or central points within which travel, topography, land uses, environment, and other characteristics are evaluated for transportation purposes.

(6) "Urban area" means an area including and adjacent to a municipality and other urban centers having a population of 5,000 or more as determined by the latest available federal census or such other population estimates as may be provided by law within boundaries to be fixed by the department.

(b) (1) The department in conjunction with the affected local governmental bodies, regional planning agencies, and other appropriate state and federal agencies shall develop:

(A) A comprehensive, state-wide, 20 year transportation plan;

(B) A comprehensive transportation plan for all standard metropolitan areas and those areas which the department determines, based upon population projections, will become a standard metropolitan area within 20 years, such plan to supplement and be compatible with the state-wide transportation plan; and

(C) Comprehensive plans for regions and urban areas as such plans are deemed necessary by the department.

(2) Priority for developing comprehensive plans shall be given to areas in which the need for construction of major transportation facilities is anticipated.

(3) In developing comprehensive transportation plans, the department shall take into account:

(A) Future as well as present needs;

(B) All possible alternative modes of transportation;

(C) The joint use of transportation corridors and major transportation facilities for alternate transportation and community uses;

(D) The integration of any proposed system into all other types of transportation facilities in the community or region;

(E) The coordination with other development plans in the community and region so as to facilitate and synchronize growth; and

(F) The total environment of the community and region including land use, state and regional development goals and decisions, population, travel patterns, traffic control features, ecology, pollution effects, esthetics, safety, and social and community values.

(c) In order to ensure an integrated transportation system, the planning, location, and design of transportation facilities shall be coordinated with the appropriate planning agencies and the affected local governmental bodies.

(d) (1) The department may adopt local or regional transportation plans as part of or in lieu of the department's plan.

(2) The department may develop and design plans for arterial and collector roads and streets, vehicular parking areas, other transportation modes and facilities, and other support facilities which are consistent with the department's comprehensive transportation plans. The department may render to local governmental bodies or their planning agencies such technical assistance and services as are necessary so that local plans and facilities are coordinated with the department's plans and facilities.

(e) The department shall develop systematic techniques for considering those factors to be used in developing comprehensive plans pursuant to subsection (b) of this Code section so that all transportation facilities are so planned that they will function as integral parts of the overall plan for community, regional, and state development as portrayed in the comprehensive plans; and these plans shall be updated at reasonable intervals so as to maintain a viable plan for a 20 year planning period.

(f) (1) The department shall, pursuant to its rules and regulations, hold planning hearings at the appropriate state, regional, or local level, at which time the comprehensive transportation plans included in subsection (b) of this Code section shall be presented for discussion and comment.

(2) The department shall, pursuant to its rules and regulations, hold hearings at the appropriate regional or local level for major transportation facilities, or as required by federal law, as follows:

(A) A facility, site, or project corridor hearing, at a time after the selection of the type or types of transportation facility or facilities to be constructed and prior to the final selection of the specific site or corridor of the proposed facility; and

(B) A design hearing, at a time prior to the department's commitment to a specific design proposal for the facility or facilities.

(3) These public hearings shall be conducted so as to provide an opportunity for effective participation by interested persons in transportation policy decisions, the process of transportation planning, modal selections, and site and route selection, and the specific location and design of major transportation facilities. The various factors involved in the decision or decisions and any alternative proposals shall be clearly presented so that the persons attending the hearing may present their views relating to the decision or decisions which will be made. The facility, site, or project corridor hearing and the design hearing for a proposed facility or facilities may be held simultaneously to satisfy the requirements of this subsection.

(4) (A) The department may satisfy the requirements for a public hearing by holding a public hearing or by publishing two notices of opportunity for public hearing in a newspaper having general circulation in the vicinity of the proposed undertaking and holding a public hearing if any written requests for such a hearing are received. The procedure for requesting a public hearing shall be explained in the notice. The deadline for submission of such a request may not be less than 21 days after the publication of the first notice of opportunity for public hearing and no less than 14 days after the date of publication of the second notice of opportunity for public hearing.

(B) A copy of the notice of opportunity for public hearing shall be furnished at the time of publication to the United States Department of Transportation, the appropriate departments of state government, and affected local governments and planning agencies. If no requests are received in response to a notice within the time specified for the submission of requests, the department shall be deemed to have met the hearing requirements.

(C) The opportunity for another public hearing shall be afforded in any case when proposed locations or designs are changed from those presented in the notices specified in this paragraph or at a public hearing so as to have a substantially different transportation service, social, economic, or environmental effect.

(D) The opportunity for a public hearing shall be afforded in each case in which the department is in doubt as to whether a public hearing is required.

(5) (A) When a public hearing is to be held, two notices of such hearing shall be published in a newspaper having general circulation in the vicinity of the proposed undertaking. The first notice shall be published no less than 30 days prior to the date of the hearing and the second notice shall be published no less than five days prior to the date of the hearing.

(B) Copies of the notice for public hearing shall be mailed to the United States Department of Transportation, appropriate departments of state government, and affected local governments and planning agencies.

(g) All long-range comprehensive transportation plans developed pursuant to this Code section shall be submitted to the board for its approval or disapproval.

(h) The department shall promulgate any rules and regulations, consistent with its practices, that it deems necessary in order to implement this title.



§ 32-2-4. Information for traveling public

In order to provide information in the specific interest of the traveling public, the department is authorized to maintain maps and to permit informational directories and advertising pamphlets to be made available at safety rest areas and to establish information centers at safety rest areas for the purpose of informing the public of places of interest within the state and providing such other information as may be considered desirable.



§ 32-2-4.1. Gateway Center

(a) Notwithstanding any other provision of law to the contrary, the department may acquire, construct, operate, and maintain a demonstration safety rest area and information center in Cobb County. For purposes of this Code section, the safety rest area and information center shall be known as the "Gateway Center," but the State Transportation Board may name or designate the center in its discretion. In addition to the powers provided in this Code section, cumulatively, the department shall have the same powers with respect to Gateway Center which the department otherwise enjoys with respect to safety rest areas, information centers, and welcome centers.

(b) The purpose of Gateway Center shall be to act as a "gateway" to all of Georgia. Toward that end it shall provide information, goods, and services which assist road travelers and tell them about Georgia. The center may have any facility and provide any service which furthers those purposes, including by way of illustration, but not limitation:

(1) Playground equipment;

(2) Recreation areas;

(3) Indoor and outdoor eating areas;

(4) Restaurant, snack bar, and other facilities for purveying food and beverage;

(5) Vending machines;

(6) Gift, novelty, and souvenir shops;

(7) Advertising;

(8) Information kiosks;

(9) Multimedia displays;

(10) Communication services, such as computer Internet connections;

(11) Parking; and

(12) Markets.

The prices charged for any service or product shall approximate the prevailing rate within the area for similar items so as not to compete unfairly with private enterprise.

(c) The department may establish a business plan for self-sufficient operation of Gateway Center and may retain for its improvement, maintenance, and operation all miscellaneous funds generated by its operation. Funds not expended for this purpose in the fiscal year in which they are generated shall be deposited in the state treasury. Further, nothing in this Code section may be construed to allow the department to retain any funds required by the Constitution of Georgia to be paid into the state treasury. Except with respect to Code Section 45-12-92 concerning miscellaneous funds, the department must also comply with Part 1 of Article 4 of Chapter 12 of Title 45, the "Budget Act," in regard to the fiscal operation of the center.

(d) By competitive process or negotiation, in its discretion, the department may contract, rent, license, allow, delegate, or otherwise act to cause private persons, public instrumentalities, and entities and units of state and local government to conduct the activities of the center. The department may accept monetary payments in return for rights and privileges, and it may also accept in-kind consideration, which supports the purposes of this Code section. The agreements under this Code section may allow the second parties to produce and retain revenue and may have a term not exceeding 50 years, whether the party is public or private. However, in no event may the department abrogate its ultimate responsibility or convey the fee, an estate for years, or any other interest in the real property of Gateway Center for the purposes of this Code section.

(e) Gateway Center may be a "welcome center, tourist center, and safety rest area" for purposes of Code Section 49-9-42, and the preference given by Code Sections 49-9-41 and 49-9-42 shall apply to and affect Gateway Center.

(f) Gateway Center shall be a "safety rest area and welcome center" for purposes of Code Section 35-2-32, and the Uniform Division of the Department of Public Safety may have jurisdiction to patrol Gateway Center for the purposes stated in that Code section.

(g) The department may pay the costs of Gateway Center from any lawful fund source, if it can comply with requirements of the fund source and this Code section. Possible sources may include, without limitation, miscellaneous funds from operation, gift, appropriation, proceeds of general obligation debt, funds of cooperating local governments and authorities, and grants by the United States or any agency or instrumentality thereof.



§ 32-2-5. Actions by or against department

(a) The department shall have the authority to bring actions; and it may be sued in such actions as are permitted by law. In addition, the department may adjust and make settlement of any and all claims presented to it under oath.

(b) All actions brought ex contractu by or against the department shall be brought in a county where any part of the work is to be or has been performed. All other actions by or against the department shall be brought in the county in which the cause of action arose. Service upon the department shall be sufficient by serving a second original process issued from the county where the action is filed upon the commissioner personally or by leaving a copy of the same in the office of the commissioner in the Department of Transportation Building, Atlanta, Georgia.



§ 32-2-6. Liability of department for actions against counties; procedure to institute actions

(a) The department shall defend any action and be responsible for all damages awarded therein in any court of this state against any county under existing laws whenever the cause of action accrues on a public road which at the time of accrual had been designated by the department as a part of the state highway system; provided, however, that no action may be brought under this Code section until the construction of the public road on which the injury complained of occurred has been completed and such public road has been officially opened to traffic as provided in subsection (b) of this Code section. When any such action is brought against a county in any court of this state, it shall be the duty of the plaintiff to provide for service of notice of the pendency of such action against the county upon the department by providing for service of a second original process, issued from the court where the action is filed, upon the commissioner personally or by leaving a copy of the same in the office of the commissioner in the Department of Transportation Building, Atlanta, Georgia. The service of process in such action upon the county shall not be perfected until such second original process has been served as provided in this Code section. The department shall also have the right and authority to defend, adjust, and settle in the name of such county and on its behalf any claim for damages for which the department ultimately may be liable under this Code section.

(b) A public road shall be officially opened to traffic within the meaning of this Code section on the date that the department gives written notice of final acceptance of such work to the contractor or political subdivision performing the work on such road or otherwise in writing acts so as to open the road to traffic by the general public.



§ 32-2-7. Compensation for employees injured in line of duty

(a) As used in this Code section, the term "external violence, accident, or injury" means any act of violence, an accident, or an injury that is caused by a person other than:

(1) One who is an employee of the department; or

(2) One who is an employee of a contractor or subcontractor performing duties under a contract with the department.

(b) Any employee of the department who, on or after July 1, 1987, is injured in the line of duty by an act of external violence, accident, or injury shall be entitled to receive compensation as provided in this Code section. Going to and from work shall not be considered in the line of duty. For the purposes of this Code section, "line of duty" means working in the proximity of traffic movements or equipment movements doing maintenance, construction, or other activities which may be construed as hazardous.

(c) An employee injured in the line of duty as provided in subsection (b) of this Code section shall continue to receive his regular compensation for the period of time that the employee is physically unable to perform the duties of his employment; provided, however, that such benefits provided in this Code section shall not be granted for injuries resulting from a single incident for more than a total of 180 working days. An employee shall be required to submit to his department head satisfactory evidence of such disability.

(d) Benefits made available under this Code section shall be subordinate to any workers' compensation benefits for which the employee is eligible and shall be limited to the difference between the amount of available workers' compensation benefits and the amount of the employee's regular compensation.



§ 32-2-8. Department to fly POW-MIA flag at interstate rest areas

The Department of Transportation shall fly the POW-MIA flag year-round at each of the rest areas along interstate highways in this state. The department is authorized to place a plaque at each rest area to indicate Georgia's appreciation of the sacrifices of prisoners of war and those missing in action and their families.






Article 2 - State Transportation Board

§ 32-2-20. Composition of board; qualifications of members; terms of office; manner of selection of members; filling of vacancies; officers; meetings; compensation of members

(a) The State Transportation Board shall be composed of one member to be chosen from each congressional district of the state in the manner provided in subsection (b) of this Code section. Each member of the board shall be a resident of the congressional district which he or she represents. In the event any person who is an officer, agent, official, or employee of the state or of any county, municipality, or other political subdivision thereof or who is a member of the General Assembly is appointed or elected as a member of the board, such person must resign as such officer, agent, official, employee, or member prior to taking office as a member of the board.

(b) Each member shall be elected to serve for a term of five years and until his or her successor is duly elected and certified. The member of the board from each congressional district shall be elected by a majority vote of the members of the House of Representatives and Senate whose respective districts are embraced or partly embraced within such congressional district, meeting in caucus at the regular session of the General Assembly immediately preceding the expiration of the term of office of each such board member. Said caucus shall be called at the state capitol by the Speaker of the House of Representatives and the President of the Senate within the first ten days of the convening of the General Assembly in regular session by mailing to the members of the General Assembly who are affected written notice at least four days before the caucus, which notice shall state the time, place, and purpose of said caucus. Within 15 days after each such election, the Speaker of the House and the President of the Senate shall jointly transmit a certificate of such election to the Secretary of State who, upon receipt thereof, shall immediately issue his or her commission thereon, with the great seal of the state affixed thereto. Any member of the board shall be subject to recall at any time by a majority vote of the legislative caucus that elected the member.

(c) In the event that any vacancy for any cause shall occur in the membership of the board during any regular session of the General Assembly, the remainder of the unexpired term shall be filled by a member elected by a majority vote of those members of the General Assembly whose respective districts are embraced or partly embraced within the congressional district where the vacancy occurred, in the same manner as provided in subsection (b) of this Code section for the election of board members. In the event that any vacancy for any cause shall occur in the membership of the board while the General Assembly is not in session, the remainder of the unexpired term shall be filled by a member elected by a majority vote of those members of the General Assembly whose respective districts are embraced or partly embraced within the congressional district where the vacancy occurred, at a meeting which shall be called by the Speaker of the House of Representatives and the President of the Senate at some convenient location and in the manner provided in subsection (b) of this Code section for the election of board members.

(d) The board shall, by majority vote of those members present and voting at regular sessions, elect from their number a chairman and vice-chairman who shall serve at the pleasure of the board. In like manner, the board shall also elect a secretary, who need not necessarily be a member of the board, and who shall also serve at the pleasure of the board.

(e) The board shall meet in regular session at least one day each month, at least nine of which regular sessions are to be held at the headquarters of the Department of Transportation in Atlanta, and at such other special meetings as may be called by the commissioner, by the chairman, or by a majority of the members of the board upon reasonable written notice to all members of the board. Further, the chairman of the board or the commissioner is authorized from time to time to call meetings of committees of the board which are established by board policy; and to require the attendance of a member or members of the board at places inside or outside the state when, in the opinion of the chairman or the commissioner, the member or members of the board are needed to attend properly to the department's business. A majority of the board shall constitute a quorum for the transaction of all business including election or removal of the commissioner. Except as otherwise provided in this title, any power of the board may be exercised by a majority vote of those members present at any meeting at which there is a quorum.

(f) The members of the board shall receive no salary but shall receive for each day of actual attendance at meetings of the board and the committee meetings the per diem and transportation costs prescribed in Code Section 45-7-21. A like sum shall be paid for each day actually spent in studying the transportation needs of the state or attending other functions as a representative of the board, not to exceed 60 days in any calendar year. No per diem shall be paid for meetings of the board conducted by conference call. In addition, they shall receive actual transportation costs while traveling by public carrier or the legal mileage rate for the use of a personal automobile in connection with such attendance and road study. Such per diem and expense shall be paid from funds appropriated to the department upon presentation, by members of the board, of vouchers approved by the chairperson and signed by the secretary.



§ 32-2-21. Powers and duties of board generally

The board shall be charged with the general control and supervision of the department. In the exercise of such general control and supervision, the board shall have such duties, powers, and authority as are expressly vested in it by this title, including but not limited to:

(1) Designation of public roads on the state highway system;

(2) Approval of negotiated construction contracts, of authority lease agreements, or of the advertising of nonnegotiated construction contracts; and

(3) Approval of all long-range plans and programs of the department.



§ 32-2-22. Definitions; responsibilities of director and Planning Division; approval of program and plan

(a) As used in this chapter and in Article 2 of Chapter 5 of this title, the term:

(1) "Director" means the director of planning provided for by Code Section 32-2-43.

(2) "Division" means the Planning Division of the department provided for by paragraph (4) of subsection (b) of Code Section 32-2-41.

(3) "Metropolitan planning organization" means the forum for cooperative transportation decision making for a metropolitan planning area.

(4) "Metropolitan transportation plan" means the official intermodal transportation plan that is developed and adopted through the metropolitan transportation planning process for a metropolitan planning area.

(5) "Nonmetropolitan area" means a geographic area outside the designated metropolitan planning areas.

(6) "State-wide strategic transportation plan" means the official, intermodal, comprehensive, fiscally constrained transportation plan which includes projects, programs, and other activities to support implementation of the state's strategic transportation goals and policies. This plan and the process for developing the plan shall comply with 23 C.F.R. Section 450.104.

(7) "State-wide transportation improvement program" means a state-wide prioritized listing of transportation projects covering a period of four years that is consistent with the state-wide strategic transportation plan, metropolitan transportation plans, and transportation improvement programs and required for multi-modal projects to be eligible for funding under Title 23 U.S.C. and Title 49 U.S.C. Chapter 53.

(8) "Transportation improvement program" means a prioritized listing of transportation projects covering a period of four years that is developed and formally adopted by a metropolitan planning organization as part of the metropolitan transportation planning process, consistent with the metropolitan transportation plan, and required for projects to be eligible for funding under Title 23 U.S.C. and Title 49 U.S.C. Chapter 53.

(b) The director and the division shall:

(1) Review and make recommendations to the Governor concerning all proposed regional land transportation plans and transportation improvement programs and negotiate with the propounder of the plans concerning changes or amendments which may be recommended by the department or the Governor, consistent with applicable federal law and regulation;

(2) Review any transportation projects proposed by the department and adopt, remove, or otherwise include such projects as all or a portion of department plans, consistent with applicable federal law and regulation;

(3) Develop the state-wide strategic transportation plan and the state-wide transportation improvement program and support the various transportation improvement programs;

(4) Develop an annual capital construction project list to be reviewed by the Governor and submitted to the General Assembly for consideration in the budget;

(5) Promulgate rules and regulations necessary to carry out its duties under the provisions of this title. The division shall report the content of such rules or regulations to the Transportation Committees of the Senate and House of Representatives for their approval by majority vote prior to the promulgation thereof; and

(6) Do all things necessary or convenient to carry out the powers expressly given in this Code section.

(c) After review and approval by the Governor, the state transportation improvement program and the state-wide strategic transportation plan shall be submitted to the State Transportation Board for approval.






Article 3 - Officers

§ 32-2-40. Selection of commissioner of transportation; term; vacancy; bond; other elective office

(a) The commissioner of transportation shall be the chief executive officer of the department.

(b) The commissioner, his successor, and each succeeding commissioner thereafter shall be selected by a vote of the majority of the total number of members of the board. At the time of said vote, the board shall stipulate the term the commissioner shall serve, and said commissioner shall serve during the stipulated term and until his successor is selected by the board and duly qualified. The board shall stipulate one of the following to be the term of the commissioner:

(1) The commissioner shall serve at the pleasure of the board; or

(2) The commissioner shall serve any term specified by the board up to and including a maximum of four years; however, the board shall not specify a term of office that extends beyond the end of the term of the Governor in office at the time the commissioner's term is scheduled to begin.

(c) If the board stipulates that the commissioner shall serve under the provisions of paragraph (2) of this subsection, upon a vote of the majority of the total members of the board, the commissioner shall be subject to removal by the board for just cause after reasonable notice, copy of charge, hearing, and opportunity for presentation of evidence. In the event of a vacancy in the office of the commissioner by reason of resignation, removal, death, or permanent incapacity and inability to perform the duties of the office, the deputy commissioner shall become acting commissioner to serve until such time as the board at any regular or called meeting selects a new commissioner to fill the unexpired term of office created by such vacancy.

(d) The commissioner shall qualify, upon selection, by executing a bond in the amount of $100,000.00 with a corporate surety licensed to do business in this state and payable to the Governor and his successors in office, such bond to be approved by the Governor and conditioned on the faithful discharge of his duties as commissioner. The premium of such bond shall be paid from funds of the department.

(e) The commissioner shall devote full time and attention to the duties and responsibilities of his office. No person who serves as commissioner shall be eligible, except as hereinafter provided in this subsection, to qualify as a candidate in any primary, special, or general election for any state or federal elective office nor to hold any such office, except as hereinafter provided in this subsection, during the time he serves as commissioner and for a period of 12 months after the date he ceases to serve as commissioner. However, nothing contained in this subsection shall prevent the commissioner from being appointed to any other office nor disqualify him from running in any election to succeed himself in any office to which he was appointed nor to hold such office in the event he is elected thereto and otherwise qualified therefor; provided, however, that the commissioner shall resign as commissioner of transportation before accepting any such appointive office.



§ 32-2-41. Powers, duties, and authority of commissioner; establishment of divisions

(a) As the chief executive officer of the department, the commissioner shall have direct and full control of the department. He or she shall possess, exercise, and perform all the duties, powers, and authority which may be vested in the department by law, except those duties, powers, and authority which are expressly reserved by law to the board or the director of planning. The commissioner's principal responsibility shall be the faithful implementation of transportation plans produced by the director of planning and approved by the Governor and the State Transportation Board, subject to the terms of such appropriations Acts as may be adopted from time to time. The commissioner shall also be responsible for the duties and activities assigned to the commissioner in Article 5 of Chapter 8 of Title 48. When the board is not in regular or called session, the commissioner shall perform, exercise, and possess all duties, powers, and authority of the board except:

(1) Approval of the advertising of nonnegotiated construction contracts; and

(2) Approval of authority lease agreements.

The commissioner shall also have the authority to exercise the power of eminent domain and to execute all contracts, authority lease agreements, and all other functions except those that cannot legally be delegated to him or her by the board.

(b) (1) The commissioner shall have the authority to employ, discharge, promote, supervise, and determine the compensation of such personnel as he or she may deem necessary or useful to the effective operation and administration of the department except that the commissioner shall not employ a person who is related within the second degree of consanguinity to the commissioner or any member of the board, provided that such prohibition shall not be applied so as to terminate the employment of persons employed before said prohibited relationship was created by the subsequent election of a board member or appointment of a commissioner.

(2) Notwithstanding the provisions of subsection (b) of Code Section 32-6-29, the commissioner shall have the authority to appoint and employ five nonuniformed investigators who shall be certified peace officers pursuant to the provisions of Chapter 8 of Title 35, the "Georgia Peace Officer Standards and Training Act." The investigators shall have full arrest powers in cases involving internal affairs of the department and in cases involving obstruction of, encroaching on, or injury to public roads or rights of way. In such cases, the investigators shall be authorized:

(A) To investigate Department of Transportation related crimes committed anywhere in the state;

(B) To arrest any person violating the criminal laws of this state;

(C) To serve and execute warrants after notifying the law enforcement agency of the local jurisdiction of the intent to serve such warrant or warrants;

(D) To enforce in general the criminal laws of this state;

(E) To issue citations for civil damage to any person found to be violating the laws, rules, and regulations pertaining to vegetation management; and

(F) To carry firearms while performing their duties but only if such investigators have been certified by the Georgia Peace Officer Standards and Training Council as having successfully completed the course of training required by Chapter 8 of Title 35, the "Georgia Peace Officer Standards and Training Act."

(3) The power granted to the commissioner in paragraph (1) of this subsection shall be subject to and limited by Article 1 of Chapter 20 of Title 45 establishing a merit system for department employees, to the extent that the same or any amendments thereto are now or may be hereafter applicable to department personnel.

(4) There shall be a Planning Division of the department, directed and staffed by the director of planning, which shall be the department's principal unit for developing the state transportation improvement program and the state-wide strategic transportation plan and coordinating transportation policies, planning, and programs related to design, construction, maintenance, operations, and financing of transportation, under the supervision of the director. The division and the director shall not have jurisdiction over the funds allocated for the local maintenance and improvement grant program pursuant to subsection (d) of Code Section 32-5-27 except as expressly provided by said subsection.

(5) There shall be an Engineering Division of the department to be supervised by the chief engineer, a Finance Division of the department to be supervised by the treasurer, an Administration Division of the department to be supervised by the deputy commissioner, an Intermodal Division to be supervised by an appointee serving at the pleasure of the commissioner, and a Local Grants Division to be supervised by an appointee serving at the pleasure of the commissioner. The duties, responsibilities, and personnel of each such division shall be as established by the commissioner.

(6) The commissioner may establish a Construction Division, an Operations and Maintenance Division, a Permitting Division, and a Public-Private Initiatives Division of the department. The commissioner shall assign to such divisions, except as otherwise provided by law, such personnel and such duties and responsibilities as may be necessary and appropriate for the proper functioning of the department.



§ 32-2-41.1. Progress report and Strategic Transportation Plan

(a) On or before October 15, 2009, the director shall prepare a report for the Governor, the Lieutenant Governor, the Speaker of the House of Representatives, and the chairpersons of the Senate Transportation Committee and the House Committee on Transportation, respectively, detailing the progress the division has made on preparing a State-wide Strategic Transportation Plan. The director shall deliver a draft of the plan for comments and suggestions by members of the General Assembly and the Governor on or before December 31, 2009. Comments and suggestions by the House and Senate Transportation Committees of the General Assembly and the Governor shall be submitted to the director no later than February 15, 2010. This plan shall include a list of projects realistically expected to begin construction within the next four years, the cost of such projects, and the source of funds for such projects. The plan shall be developed with consideration of investment policies addressing:

(1) Growth in private-sector employment, development of work force, and improved access to jobs;

(2) Reduction in traffic congestion;

(3) Improved efficiency and reliability of commutes in major metropolitan areas;

(4) Efficiency of freight, cargo, and goods movement;

(5) Coordination of transportation investment with development patterns in major metropolitan areas;

(6) Market driven travel demand management;

(7) Optimized capital asset management;

(8) Reduction in accidents resulting in injury and loss of life;

(9) Border-to-border and interregional connectivity; and

(10) Support for local connectivity to the state-wide transportation network.

The investment policies provided for in paragraphs (1) through (10) of this subsection shall also guide the development of the allocation formula provided for under Code Section 32-5-27 and shall expire on April 15, 2012, and every four years thereafter unless amended or renewed. The final version of the State-wide Strategic Transportation Plan shall be completed by April 10, 2010, and shall be delivered to the Governor, the Lieutenant Governor, the Speaker of the House of Representatives, and the chairpersons of the Senate Transportation Committee and the House Committee on Transportation. A report detailing the progress of projects and programs in the State-wide Strategic Transportation Plan shall be prepared and delivered annually thereafter, and a revised version shall be prepared and delivered at least biennially thereafter.

(b) The report and plan prepared under subsection (a) of this Code section shall also be published on the website of the department.



§ 32-2-41.2. Development of benchmarks; reports; value engineering studies

(a) The commissioner shall develop and publish in print or electronically benchmarks, based upon the type and scope of a construction project, that detail a realistic time frame for completion of each stage of a construction project, including preliminary engineering and design, environmental permitting and review, and right of way acquisition.

(b) The director shall submit an annual report to the Governor, the Lieutenant Governor, the Speaker of the House of Representatives, and the chairpersons of the House and Senate Transportation Committees detailing the progress of every construction project valued at $10 million or more against the benchmarks. This report shall include an analysis explaining the discrepancies between the benchmarks and actual performance on each project as well as an explanation for delays. This report shall also be published on the website of the department.

(c) The department shall create and maintain on its website a detailed status report on each project under planning or construction. This status report shall include, but not be limited to, the name and contact information of the project manager, if applicable.

(d) Value engineering studies shall be performed on all projects whose costs exceed $50 million, except for any project procured in accordance with Code Sections 32-2-79, 32-2-80, and 32-2-81, and the director shall submit an annual report to the Governor, the Lieutenant Governor, the Speaker of the House of Representatives, and the chairpersons of the House and Senate Transportation Committees detailing the amount saved due to the value engineering studies. This report shall also be published on the website of the department.



§ 32-2-42. Deputy commissioner of transportation; chief engineer; treasurer and assistant treasurer

(a) The commissioner shall appoint a deputy commissioner of transportation to serve at the pleasure of the commissioner. Before assuming the duties of his or her office, the deputy commissioner shall qualify by giving bond with a corporate surety licensed to do business in this state, such bond to be in the amount of $500,000.00 and payable to the Governor and his or her successors in office. The bond shall be subject to the approval of the Governor and shall be conditioned on the faithful discharge of the duties of the office, including any duties of the office of the commissioner which the deputy commissioner may be required to perform as acting commissioner. The premium for the bond shall be paid out of the funds of the department. The deputy commissioner shall be the assistant commissioner and shall be empowered to act in his or her own name for the commissioner. The deputy commissioner may exercise to the extent permitted by law only such powers and duties of the commissioner as have been previously assigned to him or her in writing by the commissioner. In the event of the commissioner's temporary incapacity which causes his or her absence from the offices of the Department of Transportation in Atlanta, Georgia, for 30 consecutive days, the deputy commissioner shall assume all the powers and duties of the commissioner, to be exercised until such time as the commissioner's temporary absence or incapacity shall cease. In the event of the commissioner's permanent incapacity, the deputy commissioner shall become acting commissioner, as provided in subsection (c) of Code Section 32-2-40.

(b) The commissioner shall appoint a chief engineer to serve at the pleasure of the commissioner. The chief engineer shall be the chief engineer of the department and shall be a professional engineer registered in accordance with Chapter 15 of Title 43 and who shall be experienced in highway engineering.

(c) The commissioner shall appoint a treasurer of the department to serve at the pleasure of the commissioner. Before assuming the duties of his or her office, the treasurer shall qualify by giving bond with a corporate surety licensed to do business in this state, such bond to be in the amount of $500,000.00 and payable to the Governor and his or her successors in office. The bond shall be subject to the approval of the Governor and shall be conditioned on the faithful discharge of the duties of the office. The premium for the bond shall be paid out of the funds of the department. The duties of the treasurer shall be to receive all funds from all sources to which the department is entitled, to account for all funds received by the department, to adjust for additional appropriations or balances brought forward from previous years with the prior approval of the Office of Planning and Budget, and to perform such other duties as may be required of him or her by the commissioner. The commissioner shall have the authority to appoint an assistant treasurer in the same manner and under the same conditions as set forth in this subsection for the appointment of the treasurer, including the qualifying in advance by giving bond of the same type, amount, and paid for in the same manner as required of the treasurer. The assistant treasurer shall assume the duties of office of treasurer upon the incapacity or death of the treasurer and shall serve until a new treasurer is appointed as provided in this subsection.

(d) Any provision of this title or of any other statute or of any rule or regulation to the contrary notwithstanding, the commissioner or the deputy commissioner may, in addition to serving as commissioner or deputy commissioner, also simultaneously serve as chief engineer, provided that he or she shall be appointed and shall possess the qualifications as prescribed in subsection (b) of this Code section. A commissioner or deputy commissioner simultaneously serving as chief engineer shall be paid for the discharge of all his or her duties the sum to which he or she is entitled as commissioner or deputy commissioner.



§ 32-2-43. Director of planning; appointment; responsibilities

(a) There shall be a director of planning appointed by the Governor subject to approval by a majority vote of both the House Transportation Committee and the Senate Transportation Committee. The director shall serve during the term of the Governor by whom he or she is appointed and at the pleasure of the Governor. If the Governor's term expires and the incoming Governor has not made an appointment, the current director of planning may serve until a replacement is appointed by the incoming Governor and confirmed by the House and Senate Transportation Committees.

(b) The director of planning's principal responsibility shall be the development of transportation plans, including the development of the state-wide strategic transportation plan and state-wide transportation improvement program and other comprehensive plans pursuant to the provisions of Code Section 32-2-3 and Code Section 32-2-22, strategic transportation plans pursuant to the provisions of Code Section 32-2-41.1, and benchmarks and value engineering studies pursuant to the provisions of Code Section 32-2-41.2, in consultation with the board, the Governor, and the commissioner. The director shall also be responsible for the duties and activities assigned to the director in Article 5 of Chapter 8 of Title 48. The director shall be the director of the Planning Division of the department and shall possess, exercise, and perform all the duties, powers, and authority which may be vested in such division by law and are necessary or appropriate for such purpose, except those duties, powers, and authority which are expressly reserved by law to the board or the commissioner.






Article 4 - Exercise of Power to Contract Generally

§ 32-2-60. Authority to contract; form and content of construction contracts; federal-aid highway contracts; bonds

(a) The department shall have the authority to contract as set forth in this article and in Code Section 32-2-2. All department construction contracts shall be in writing. Any contract entered into by the department for the construction of a public road shall include, as a cost of the project, provisions for sowing vegetation, if appropriate, on all banks, fills, cuts, ditches, and other places where soil erosion is likely to result from the necessary incidents to road work along the right of way of the road project.

(b) Persons, firms, or corporations submitting bids on department construction contracts are required to examine the site of the proposed work and determine for themselves the anticipated subsurface and latent physical conditions at the site prior to submitting a bid on the project. The submission of a bid shall be prima-facie evidence that the bidder has made such examination and is satisfied as to the conditions to be encountered in performing the work. The department does not in any way guarantee the amount or nature of subsurface materials which may be encountered and which must be excavated, graded, or driven through in performing the work on the project. The contractor shall not plead deception or misunderstanding because of variations from quantities of work to be performed or materials to be furnished as shown on the plans or minor variations from the locations or character of the work. Payment will be made only for actual quantities of work performed in accordance with the plans and specifications. The department shall not provide compensation above the amount bid on such project solely due to the encountering of subsurface or latent physical conditions at the site which are different from those anticipated by the bidder.

(c) (1) Notwithstanding the provisions of subsection (b) of this Code section, the department reserves the right to make, at any time during the progress of work, such increases or decreases in quantities and such alterations in the details of construction as necessary or desirable to satisfactorily complete the work. Such increases or decreases shall not invalidate the contract nor release the surety and the contractor agrees to perform the work as altered.

(2) Whenever an alteration materially increases or decreases the scope of the work specified in the contract, a supplemental agreement acceptable to both parties shall be made. In the absence of a supplemental agreement acceptable to both parties, the department may direct that the work be done either by force account or at existing contract prices. Any force account agreement shall be in writing, specifying the terms of payment signed by the chief engineer, and agreed to in writing by the contractor.

(3) Changes made by the engineer will not be considered to waive any of the provisions of the contract, nor may the contractor make any claim for loss of anticipated profits because of the changes, or by reason of any variation between the approximate quantities and the quantities of work as done.

(d) The provisions of subsections (b) and (c) of this Code section shall be applicable only to federal-aid highway contracts.

(e) (1) When the estimated amount of any department construction contract exceeds $300 million, performance and payment bonds shall be required in the amount of at least the total amount payable by the terms of the contract unless the department, after public notice, makes a written determination supported by specific findings that single bonds in such amount are not reasonably available, and the board approves such determination in a public meeting. In such event, the estimated value of the construction portion of the contract, excluding right of way acquisition and engineering, shall be guaranteed by a combination of security including, but not limited to, the following:

(A) Payment, performance, surety, cosurety, or excess layer surety bonds;

(B) Letters of credit;

(C) Guarantees of the contractor or its parent companies;

(D) Obligations of the United States and of its agencies and instrumentalities; or

(E) Cash collateral;

provided, however, that the aggregate total guarantee of the project may not use a corporate guarantee of more than 35 percent. The combination of such guarantees shall be determined at the discretion of the department, subject to the approval of the board; provided, however, that such aggregate guarantees shall include not less than $300 million of performance and payment bonds and shall equal not less than 100 percent of the contractor's obligation under the construction portion of the contract.

(2) Payment guarantees approved pursuant to this subsection shall be deemed to satisfy the requirements of Code Section 13-10-61. Contractors requesting payment under construction contracts guaranteed pursuant to this subsection shall provide the following certification under oath with each such request: "All payments due to subcontractors and suppliers from previous payment received under the contract have been made, and timely payments will be made from the proceeds of the payment covered by this certification."



§ 32-2-61. Limitations on power to contract

(a) The department is expressly prohibited from making or contracting any debts or entering into any contract for which it does not have sufficient funds appropriated at the time of making said debt or entering into said contract to enable it to meet such debt or such contract obligation. However, such prohibition shall not apply to contracts entered into pursuant to Article IX, Section III, Paragraph I and Article VII, Section IV, Paragraph IV of the Constitution of Georgia; and the department is expressly authorized to enter into such contracts and to obligate the department in connection therewith. For the purpose of paying obligations imposed by any such contract, such funds as may be appropriated to the department for activities incident to providing and maintaining an adequate system of public roads in the state and the cost incident thereto may be pledged by the department.

(b) (1) The board shall not enter into any lease contract if:

(A) The aggregates of all lease rentals from that and all other such lease contracts including the contract or contracts proposed to be entered into exceed $19,900,000.00 per annum or 15 percent of the funds appropriated to the department in the fiscal year immediately preceding entering into any such lease rental contract, whichever is greater; or

(B) Such lease contract constitutes security for bonds or other obligations issued by the lessor.

(2) The execution of any lease contract is prohibited until the General Assembly has specifically provided funds in an appropriations Act for the payment of at least one year's rental under such contract.

(c) Except as authorized by Article 3 of Chapter 5 of Title 50, the department is prohibited from entering into any contract for the purchase of supplies, materials, equipment, or services, except those services ancillary to the construction and maintenance of a public road.

(d) (1) The department is prohibited from negotiating any contract for the construction or maintenance of a public road involving the expenditure of $200,000.00 or more except any contract:

(A) With counties, municipalities, and state agencies, provided that such negotiated contract shall be made at the average bid price of the same kind of work let to contract after advertisement during a period of 60 days prior to the making of the contract;

(B) With a railroad company or utility concerning relocation of its tracks or facilities where the same are not then located on a public road and such relocation is necessary as an incident to the construction or improvement of a public road. However, nothing contained in this subsection shall be construed as requiring the department to furnish a site or right of way for railroad or railway lines or tracks or utility facilities required to be removed from a public road. Furthermore, this subsection shall not prevent the department from assisting in the removal and relocation of publicly owned utilities from locations on public roads as provided in Code Section 32-6-170;

(C) For emergency construction or maintenance involving the expenditure of $200,000.00 or more when the public interest requires that the work be done without the delay of advertising for public bids;

(D) For the procurement of business, professional, or other services from any person, firm, or corporation as an independent contractor;

(E) With the State Road and Tollway Authority; or

(F) Through the provisions of a design-build contract as provided for in Code Section 32-2-81.

(2) A department contract negotiated and made with a political subdivision, as authorized by subparagraph (A) of paragraph (1) of this subsection, may be subcontracted to any person or political subdivision. It may be performed with inmate labor, except in the case of a public work constructed with federal aid, or the forces of such political subdivision or those of a political subdivision to which such contract has been subcontracted. However, the department shall have the authority to furnish planning, contract plans, specifications, and engineering supervision over a public road being constructed by a political subdivision or by its subcontractor. Any subcontract made under authority of this subsection shall not constitute the basis of any claim against the department, nor shall such subcontract be considered an assignment of the rights of the political subdivision under its contract with the department.

(e) Except for public roads within and leading to state parks, the department is prohibited from maintaining any public road not on the state highway system. Any department contract with a state agency or political subdivision for construction of a public road not then, nor to become upon completion of the contract, part of the state highway system or a road within or leading to a state park shall not relieve the agency or the political subdivision of the responsibility for maintaining such public road as such duty is imposed by this Code section and by Code Sections 32-4-41 and 32-4-91.



§ 32-2-62. Approval by board of advertising of nonnegotiated construction contracts; factors to be considered by board

The advertising of all nonnegotiated department construction contracts shall have the prior approval of the board. When the board is not in session, the commissioner may approve negotiated construction contracts. In determining public roads most in need of work and also the type, class, width, location, and order of priority of each project, the board shall take into consideration such factors as the use of the public road in question; the present need and anticipated development of the area traversed by it; whether or not it is a school bus or mail route; and its use for agricultural or industrial purposes. The board shall also take into consideration the information disclosed by the records required by Code Section 32-4-2 to be maintained by the department.



§ 32-2-63. Authority of commissioner to execute contracts and authority lease agreements

The commissioner shall have full authority to execute contracts and authority lease agreements on behalf of the department whenever such contracts or agreements have been approved in accordance with this title.



§ 32-2-64. Required letting of contracts by public bid; posting bid on department website sufficient

Except as authorized by subsection (d) of Code Section 32-2-61, all department construction and maintenance contracts shall be let by public bid. For purposes of this Code section, posting a bid on the department's website shall satisfy the public bid requirement.



§ 32-2-65. Advertising for bids

(a) On all contracts required to be let by public bid, the commissioner shall advertise for competitive bids for at least two weeks; the public advertisement shall be inserted once a week in such newspapers or other publications, or both, as will ensure adequate publicity, the first insertion to be at least two weeks prior to the opening of bids, the second to follow one week after the publication of the first insertion.

(b) Such advertisement shall include but not be limited to the following items:

(1) A description sufficient to enable the public to know the approximate extent and character of the work to be done;

(2) The time allowed for performance;

(3) The terms and time of payment, including a statement that final payment of amounts withheld or deposited in escrow need not be made until the issuance of the chief engineer's certification of satisfactory completion of work and acceptance thereof, as provided in Code Sections 32-2-75 through 32-2-77;

(4) Where and under what conditions and costs the detailed plans and specifications and proposal forms may be obtained;

(5) The amount of the required proposal guaranty;

(6) The time and place for submission and opening of bids;

(7) The right of the department to reject any one or all bids; and

(8) Such further notice as the department may deem advisable as in the public interest.



§ 32-2-66. Prequalifications of contractors and subcontractors

In order to establish a list of reliable persons qualified to bid on a department contract or to subcontract with such persons and to ensure that the contract may be awarded to the lowest reliable bidder, the department may adopt and publish in print or electronically uniform and reasonable rules and regulations which may include but not be limited to the following:

(1) A requirement that every contractor desiring to be qualified to bid or subcontract file with the department an application including, among other information: a financial statement; a complete questionnaire regarding the contractor's organization and the work performed by such contractor; and a statement of equipment owned or leased by such contractor;

(2) Conditions under which a contractor or subcontractor may become disqualified to bid or to subcontract;

(3) Procedures for assigning maximum capacity ratings to contractors and subcontractors; and

(4) Provisions for waiving prequalification of contractors for construction of specialty items. For the purpose of this paragraph, "specialty items" means work that requires highly specialized knowledge, craftsmanship, or equipment not ordinarily available in the type of contracting organizations qualified and expected to bid on the contract as a whole.



§ 32-2-67. Payment by bidder to cover costs

A bidder shall be required to pay to the department a reasonable sum sufficient to cover the cost to the department of copies of the bid proposal form of the department, the standard specifications of the department, and the plans of the contract if such plans are required because the particular contract calls for construction.



§ 32-2-68. Proposal guaranty by bidder

(a) No bid will be considered by the department unless it is accompanied by a proposal guaranty in the form of a certified check or other acceptable security payable to the treasurer of the department for an amount deemed by the department to be in the public interest and necessary to ensure that the successful bidder will execute the contract on which he bid.

(b) A proposal guaranty will be returned to a bidder upon receipt by the department of the bidder's written withdrawal of his bid if such receipt is before the time scheduled for the opening of bids. Upon the determination by the department of the lowest reliable bidder, the department will return the proposal guaranties to all bidders except that of the lowest reliable bidder. If no contract award is made within 30 days after the date set for the opening of bids, all bids shall be rejected and all proposal guaranties shall be returned unless the department and the successful bidder agree in writing to a longer period of time.



§ 32-2-69. Bidding process and award of contract

(a) Except as authorized by Code Sections 32-2-79 and 32-2-80, the department shall award the contract to the lowest reliable bidder, provided that the department shall have the right to reject any and all such bids whether such right is reserved in the public notice or not and, in such case, the department may readvertise, perform the work itself, or abandon the project.

(b) If only one bid is received, the department shall open and read the bid. If the bid is at or below the department's cost estimate for the project as certified by the chief engineer, such cost estimate shall be read immediately and publicly. If the bid exceeds the department's cost estimate for the project, the department may negotiate with the bidder to establish a fair and reasonable price for the contract, provided that the resulting negotiated contract price is not greater than the bid and that the department's cost estimate is disclosed to the bidder prior to the beginning of the negotiations.

(c) If the department made errors in the bidding documents which resulted in an unbalanced bid, the department may negotiate with the lowest reliable bidder to correct such errors, provided that the lowest reliable bidder is not changed.

(d) If the lowest reliable bidder is released by the department because of an obvious error or if the lowest reliable bidder refuses to accept the contract and thereby forfeits the bid bond, the department may award the contract to the next lowest reliable bidder, readvertise, perform the work itself, or abandon the project.

(e) For purposes of this Code section, posting of a bid on the department's website shall be equivalent to having read the bid.



§ 32-2-70. Bonds of successful bidder

Where the contract price exceeds $100,000.00, no department construction contract shall be valid unless the contractor first gives:

(1) The performance and payment bonds in accordance with Chapter 10 of Title 13; and

(2) Such other bonds or insurance policies required by the department in its proposal forms, including but not limited to public liability and property damage insurance bonds or policies.



§ 32-2-71. Failure of successful bidder to sign contract or furnish bonds

If the successful bidder fails to sign the contract or furnish the bonds or policies required by Code Section 32-2-70, the proposal guaranty will become the property of the department as liquidated damages. The contract then may be readvertised or the project may be abandoned.



§ 32-2-72. Oath by successful bidder

A successful bidder, before commencing the work, shall execute a written oath, as required by subsection (e) of Code Section 36-91-21, stating that he or she has not violated such Code section which makes it unlawful to restrict competitive bidding.



§ 32-2-73. Supplemental and extension agreements

The department shall be authorized to execute supplemental agreements to the original contract covering changes or revised or new unit prices and items and supplementing the original contract not to exceed a 20 percent increase in cost of the project and to execute extension agreements affecting the length of the project which may be increased by adding sections to said project or by relocation of said project not to exceed 20 percent of the total length of the project or 20 percent of total contract cost.



§ 32-2-74. Effect of federal laws on Code Sections 32-2-60 through 32-2-73; power of department to secure benefits of federal-aid program

(a) Nothing in Code Sections 32-2-60 through 32-2-73 is intended to conflict with any federal law; and, in case of such conflict, such portion of those Code sections as may be in conflict with such federal law is declared of no effect to the extent of the conflict.

(b) The department is authorized to take the necessary steps to secure the full benefit of the federal-aid program and to meet any contingencies not provided for in Code Sections 32-2-60 through 32-2-73, abiding at all times by a fundamental purpose to plan, survey, construct, reconstruct, maintain, improve, and pave as economically as possible those public roads of Georgia which, under the terms of Code Sections 32-2-60 through 32-2-73, are most in need of such construction or work in such a manner as will best promote the interest, welfare, and progress of the citizens of Georgia.



§ 32-2-75. Contract clauses for retainage of amounts constituting a percentage of gross value of completed work; time of final payment of retained amounts to contractor

(a) As used in this Code section and Code Sections 32-2-76 and 32-2-77, the term:

(1) "Engineer" means the chief engineer or the engineer designated by the Georgia Highway Authority or the State Road and Tollway Authority.

(2) "Escrow account" means the certificates of deposit issued by a state or national bank in Georgia and any uninvested cash held in escrow.

(3) "State" means the Department of Transportation, the Georgia Highway Authority, or the State Road and Tollway Authority.

(4) "Treasurer" means the treasurer of the Department of Transportation, the treasurer of the Georgia Highway Authority, or the treasurer of the State Road and Tollway Authority.

(b) The state is authorized to insert a clause in the specifications of all contracts let and awarded as a result of public lettings for the construction, improvement, maintenance, or repair of any road, highway, bridge, or appurtenance thereto providing for the retainage of amounts constituting a percentage of the gross value of the completed work as may be provided for in the contract.

(c) Final payment of the retained amounts to the contractor under the contract to which the retained amount relates will be made after certification by the engineer that the work has been satisfactorily completed and is accepted in accordance with the contract, plans, and specifications.



§ 32-2-76. Contract clauses providing for escrow agreements; mandatory provisions of escrow agreements

(a) In lieu of the retained amounts provided for in Code Section 32-2-75, the state is authorized to insert a clause in the specifications of all contracts let and awarded as a result of public lettings for the construction, improvement, maintenance, or repair of any road, highway, bridge, or appurtenance thereto providing for the maintenance of an escrow account in an amount at least equal to the amount of the retainage authorized by the contract, in accordance with such rules and regulations as are authorized to be promulgated by the state.

(b) Any such escrow agreement entered into pursuant to this Code section must contain as a minimum the following provisions:

(1) Only state or national banks chartered within this state may serve as an escrow agent;

(2) The escrow agent must limit the investment of funds of the contractor held in escrow in lieu of retained amounts provided for in Code Section 32-2-75 to negotiable certificates of deposits issued by any state or national bank in this state, including but not limited to certificates of deposit issued by the bank acting as escrow agent, registered in the name of the escrow agent as such under escrow agreement with the contractor;

(3) As interest on certificates of deposits held in escrow becomes due, it shall be collected by the escrow agent and paid to the contractor;

(4) The escrow agent shall promptly acknowledge to the treasurer of the department or the appropriate authority the amount and value of the escrow account held by the escrow agent, and any additions to the escrow account shall be reported immediately. Withdrawals from the escrow account shall only be made subject to the written approval of the treasurer of the department or the appropriate authority;

(5) Upon default or overpayment, as determined by the state, of any contract subject to this procedure and upon the written demand of the treasurer of the department or the appropriate authority, the escrow agent shall within ten days deliver a certified check to the treasurer of the department or the appropriate authority in the amount of the escrow account balance relating to the contract in default;

(6) The escrow account may be terminated upon completion and acceptance of the contract(s) as provided in Code Section 32-2-75;

(7) All fees and expenses of the escrow agent shall be paid by the contractor to the escrow agent and if not paid shall constitute a lien on the interest accruing to the escrow account and shall be paid therefrom;

(8) The escrow account shall constitute a specific pledge to the state, and the contractor shall not, except to his surety, otherwise assign, pledge, discount, sell, or transfer his interest in said escrow account, the funds in which shall not be subject to levy, garnishment, attachment, or any other process whatsoever; and

(9) The form of the escrow agreement and provisions thereof in compliance with this Code section as well as such other provisions as the treasurer of the department or the appropriate authority shall from time to time prescribe shall be subject to written approval of the treasurer of the department or the appropriate authority. The approval of the escrow agreement by the treasurer of the department or the appropriate authority shall authorize the escrow agent to accept appointment in such capacity.



§ 32-2-77. Liability of treasurer of the department or other appropriate authority and state to contractor or surety

Neither the treasurer of the department or the appropriate authority nor the state shall be liable to the contractor or his surety for the failure of the escrow agent to perform under the escrow agreement, or for the failure of any bank to honor certificates of deposits issued by it which are held in the escrow account.



§ 32-2-78. Definitions

As used in this Code section and Code Sections 32-2-79 and 32-2-80, the term:

(1) "Participating local governing authority" includes the governing authority of any county or municipality whose geographical jurisdiction includes the project.

(2) "Project" means a project which the department deems appropriate for letting pursuant to the procedures of Code Section 32-2-79 and Code Section 32-2-80.



§ 32-2-79. Reporting on congestion mitigation; letting of projects

(a) The staff of the department shall jointly identify and report to the board by July 31 of each odd-numbered year those projects on the state-wide transportation improvement program or otherwise identified that afford the greatest gains in congestion mitigation or promotion of economic development.

(b) Any project identified pursuant to subsection (a) of this Code section that will not be initiated within two years of the reporting date or that does not have specific available and complete funding may be let and constructed utilizing the procedures of this Code section and Code Section 32-2-80. All personnel of the department shall cooperate in all respects in the letting, construction, maintenance, and operation of such projects, including without limitation providing such access and control of portions of the state highway system as may be requested or required from time to time for such purposes.

(c) Projects wholly or partly in a metropolitan planning area shall be included in a fiscally constrained transportation improvement program.



§ 32-2-80. Evaluation of participation in financing projects; public comments; funding; no delegation of eminent domain; performance and payment security

(a) (1) The department shall evaluate a project to determine, in the judgment of the department, appropriate or desirable levels of state, local, and private participation in financing such project. In making such determination, the department shall be authorized and encouraged to seek the advice and input of the affected local governing authorities, applicable metropolitan planning organizations, and the private financial and construction sectors.

(1.1) No constitutional officer or member of the State Transportation Board shall serve as an agent, lobbyist, or board member for any entity directly or indirectly under contract with or negotiating a contract with the department under this Code section for one year after leaving his or her position as a constitutional officer or member of the State Transportation Board.

(2) For projects that are funded or financed in part or in whole by private sources, the department shall be authorized to issue a written request for proposal indicating in general terms the scope of the project, the proposed financial participations in the project, and the factors that will be used in evaluating the proposal and containing or incorporating by reference other applicable contractual terms and conditions, including any unique capabilities or qualifications that will be required of the contractor. Public notice of such request for proposal shall be made at least 90 days prior to the date set for receipt of proposals by posting the legal notice on a single website that shall be procured and maintained for such purposes by the Department of Administrative Services or in substantially the same manner utilized by the department to solicit requests for proposals.

(3) Upon receipt of a proposal or proposals responsive to the request for proposals, the department shall accept written public comment, solicited in the same manner as provided for notice of proposals, for a period of 30 days beginning at least ten days after the date set for receipt of proposals. In addition, the department shall hold at least one public hearing on such proposals not later than the conclusion of the period for public comment.

(4) The department shall engage in individual discussions with two or more respondents deemed fully qualified, responsible, and suitable on the basis of initial responses and with emphasis on professional competence and ability to meet the level of private financial participation called for by the department. Repetitive informal interviews shall be permissible. In the event that any local governing authority has agreed to consider financial participation in the project, a representative of such local governing authority, appointed by such local governing authority, may participate in such discussions and interviews. At the discussion stage, the department may discuss estimates of total project costs, including, but not limited to, life cycle costing and nonbinding estimates of price for services. Proprietary information from competing respondents shall not be disclosed to the public or to competitors. At the conclusion of such discussions, on the basis of evaluation factors published in the request for proposal and all information developed in the selection process, the department, with the input of any participating local governing authority, shall select in the order of preference two or more respondents whose qualifications and proposed services are deemed most meritorious. Negotiations shall then be conducted with two or more respondents and with the participation of the designated representative of any participating local governing authority. Upon approval by the department, the commissioner shall select the respondent for project implementation based upon contract terms that are the most satisfactory and advantageous to the state and to the department based upon a thorough assessment of value and the ability of the final project's characteristics to meet state strategic goals and investment policies as provided for by paragraphs (1) through (10) of subsection (a) of Code Section 32-2-41.1. Before making such selection, the commissioner shall consult with any participating local governing authority or authorities. Notwithstanding the foregoing, if the terms and conditions for multiple awards are included in the request for proposal, the department may award contracts to more than one respondent. Should the department determine in writing and in its sole discretion that only one respondent is fully qualified, or that one respondent is clearly more highly qualified and suitable than the others under consideration, a contract may be negotiated and awarded to that respondent.

(5) Nothing in this Code section shall require the department to continue negotiations or discussions arising out of any request for proposal.

(6) The department shall be authorized to promulgate reasonable rules or regulations to assist in its evaluation of the proposal and to implement the purposes of this Code section. The department shall report the content of such rules or regulations to the Transportation Committees of the Senate and House of Representatives for their approval by majority vote prior to the promulgation thereof and shall make quarterly reports to the same chairpersons of all of its activities undertaken pursuant to the provisions of this Code section.

(b) Any contracts entered into pursuant to this Code section may authorize funding to include tolls, fares, or other user fees and tax increments for use of the project that is the subject of the proposal. Such funding may be distributed by contract among the participants in the project as may be provided for by contract. The department may take any action to obtain federal, state, or local assistance for a qualifying project that serves the public purpose of this Code section and may enter into any contracts required to receive such assistance. The department may determine that it serves the public purpose of this Code section for all or any portion of the costs of a qualifying project to be paid, directly or indirectly, from the proceeds of a grant or loan made by the federal, state, or local government or any instrumentality thereof. The department may agree to make grants or loans to the operator from time to time from amounts received from the federal, state, or local government or any agency or instrumentality thereof.

(c) The commissioner shall be authorized to delegate such duties and responsibilities under this Code section as he or she deems appropriate from time to time; provided, however, that the final approval of contracts provided for in this Code section shall be by action of the State Transportation Board.

(d) The power of eminent domain shall not be delegated to any private entity with respect to any project commenced or proposed pursuant to this Code section.

(e) Any contract for a public-private partnership shall require the private partner or each of its prime contractors to provide performance and payment security. Notwithstanding any other provision of law, the penal sum or amount of such security may be less than the price of the contract involved, based upon the department's determination on a project-by-project basis of what sum may be required to adequately protect the department, the state, and the contracting and subcontracting parties.



§ 32-2-81. "Design-build procedure" defined; procedures for utilization; limitation on contracting; summary projects

(a) As used in this Code section, the term "design-build procedure" means a method of contracting under which the department contracts with another party for the party to both design and build the structures, facilities, systems, and other items specified in the contract.

(b) The department may use the design-build procedure for buildings, bridges and approaches, rail corridors, technology deployments, and limited or controlled access projects or projects that may be constructed within existing rights of way where the scope of work can be clearly defined or when a significant savings in project delivery time can be attained.

(c) When the department determines that it is in the best interests of the public, the department may combine any or all of the environmental services, utility relocation services, right of way services, design services, and construction phases of a public road or other transportation purpose project into a single contract using a design-build procedure. Design-build contracts may be advertised and awarded notwithstanding the requirements of paragraph (1) of subsection (d) of Code Section 32-2-61. However, construction activities shall not begin on any portion of such projects until title to the necessary rights of way and easements for the construction of that portion of the project has vested in the state or a local governmental entity and all railroad crossing and utility agreements have been executed.

(d) The department shall adopt by rule procedures for administering design-build contracts. Such procedures shall include, but not be limited to:

(1) Prequalification requirements;

(2) Public advertisement procedures;

(3) Request for qualification requirements;

(4) Request for proposal requirements;

(5) Criteria for evaluating technical information and project costs;

(6) Criteria for selection and award process, provided that the rules shall specify that the criteria for selection shall consist of the following minimum two components for any two-step procurement process:

(A) A statement of qualifications from which the department will determine a list of qualified firms for the project, provided that, if the department determines it is in the state's best interest, it may omit this requirement and move directly to a one-step procurement process through the issuance of a request for proposal from which the department may select the lowest qualified bidder; and

(B) From the list of qualified firms as provided in subparagraph (A) of this paragraph, a technical proposal and a price proposal from each firm from which the department shall select the lowest qualified bidder or, in the event the department uses the best value procurement process, the request for proposal shall specify the requirements necessary for the selection of the best value proposer which shall include, at a minimum, a weighted cost component and a technical component. A proposal shall only be considered nonresponsive if it does not contain all the information and level of detail requested in the request for proposal. A proposal shall not be deemed to be nonresponsive solely on the basis of minor irregularities in the proposal that do not directly affect the ability to fairly evaluate the merits of the proposal. Notwithstanding the requirements of Code Section 36-91-21, under no circumstances shall the department use a "best and final offer" standard in awarding a contract in order to induce one proposer to bid against an offer of another proposer. The department may provide for a stipulated fee to be awarded to the short list of qualified proposers who provide a responsive, successful proposal. In consideration for paying the stipulated fee, the department may use any ideas or information contained in the proposals in connection with the contract awarded for the project, or in connection with a subsequent procurement, without obligation to pay any additional compensation to the unsuccessful proposers;

(7) Identification of those projects that the department believes are candidates for design-build contracting; and

(8) Criteria for resolution of contract issues. The department may adopt a method for resolving issues and disputes through negotiations at the project level by the program manager up to and including a dispute review board procedure with final review by the commissioner or his or her designee. Regardless of the status or disposition of the issue or dispute, the design-builder and the department shall continue to perform their contractual responsibilities. The department shall have the authority to suspend or provide for the suspension of Section 108 of the department's standard specifications pending final resolution of such contract issues and disputes. This paragraph shall not prevent an aggrieved party from seeking judicial review.

(e) In contracting for design-build projects, the department shall be limited to contracting for no more than 50 percent of the total amount of construction projects awarded in the previous fiscal year.

(f) Not later than 90 days after the end of the fiscal year, the department shall provide to the Governor, Lieutenant Governor, Speaker of the House of Representatives, and chairpersons of the House and Senate Transportation Committees a summary containing all the projects awarded during the fiscal year using the design-build contracting method. Included in the report shall be an explanation for projects awarded to other than the low bid proposal. This report shall be made available for public information.









Chapter 3 - Acquisition of Property for Transportation Purposes

Article 1 - General Provisions

§ 32-3-1. Authority to acquire property for present or future public road or other transportation purposes

(a) Any property may be acquired in fee simple or in any lesser interest, including scenic easements, airspace, and rights of access, by a state agency or a county or municipality through gift, devise, exchange, purchase, prescription, dedication, eminent domain, or any other manner provided by law for present or future public road or other transportation purposes.

(b) Public road purposes shall include rights of way; detours; bridges; bridge approaches; ferries; ferry landings; overpasses; underpasses; viaducts; tunnels; fringe parking facilities; borrow pits; offices; shops; depots; storage yards; buildings and other necessary physical facilities of all types; roadside parks and recreational areas; the growth of trees and shrubbery along rights of way; scenic easements; construction for drainage, maintenance, safety, or esthetic purposes; the elimination of encroachments, private or public crossings, or intersections; the establishment of limited-access public roads; the relocation of utilities; and any and all other purposes which may be reasonably related to the development, growth, or enhancement of the public roads of Georgia.

(c) Property or interests shall not be acquired for "future public road purposes," as that term is used in this Code section, unless:

(1) Construction will be commenced on the property to be acquired within a period of not less than two years nor more than ten years following the end of the fiscal year in which the secretary of transportation of the United States approves an advance of all the necessary funds to the department for the acquisition of rights of way for such construction under authority of Title 23, Section 108, United States Code, as amended; and

(2) The intended acquisition is part of a specific plan of highway development, and the acquisition will assist in accomplishing one or more of the following:

(A) A substantial monetary savings;

(B) The enhancement of the integration of highways with public or private urban redevelopment; or

(C) The forestalling of the physical or functional obsolescence of highways.

(d) In the process of acquiring property or interests for any public road purpose, an entire lot, block, or tract of land may be acquired if by so doing the interest of the public will be best served.



§ 32-3-2. Acquisition procedure generally; recording order and judgment or instrument of conveyance; filing order and judgment or instrument in records of department

All acquisition of property or interests for public road and other transportation purposes shall proceed under the methods set out in this article and in Title 22. Any instrument which conveys such property or interest to or any order and judgment which vests such property or interest in a state agency, county, or municipality shall be recorded in the name of the agency, county, or municipality in each county wherein the property or interest may lie, notwithstanding Code Section 50-16-3. In the case of property or interests acquired by the department, the instrument or order and judgment shall also be kept in the records of the department. Article 1 of Chapter 6 of Title 48 shall not apply to property or interests acquired under the authority of this article.



§ 32-3-3. Acquisition of property by devise, exchange, prescription, or dedication; acquisition by county or municipality on behalf of department

(a) The department or any county or municipality is authorized to accept donations, transfers, or devises of land from private persons, from the federal government, or from other state agencies, counties, or municipalities, provided that such land is suitable for present or future public road purposes. Any property may be so acquired in fee or any lesser interest, provided that the state agency, county, or municipality thereby obtains an interest sufficient to ensure reasonable protection of the public investment which it may thereafter make in such land. The instrument which conveys such property or interest shall be recorded in the county or counties where such property or interest lies and, in the case of property or interests acquired by the department, shall also be kept in the records of the department.

(b) Any state agency, county, or municipality is authorized, for public road purposes, to enter into agreements with other state agencies, counties, or municipalities, with the federal government, and with private persons for the exchange of real property or interests therein for public road purposes. Such exchange shall not be consummated unless the exchange serves the best interest of the public and unless the property or interest to be acquired in exchange is appraised as being of equal value to, or of greater value than, the property or interest to be exchanged.

(c) Notwithstanding Code Section 44-5-163, any state agency, county, or municipality is authorized to acquire by prescription and to incorporate into its system of public roads any road on private land which has come to be a public road by the exercise of unlimited public use for the preceding seven years or more.

(d) Any state agency, county, or municipality may acquire rights of way or other real property or interests therein by dedication, provided that the property or interests are adequate for public road purposes and serve the best interests of the public; provided, further, that the agency, county, or municipality receives a warranty deed, except where the property or interest is acquired from a state or federal agency, a county, or a municipality, in which case, where legally possible, a warranty deed shall be received; but, if it is not legally possible to receive a warranty deed, then a quitclaim deed shall be received.

(e) When a road is approved as part of the state highway system, it shall be the duty of the county or municipality through which the road will pass to assist the department in procuring the necessary rights of way as economically as possible; and all expenses thereof shall be paid as provided in Code Section 32-5-25, provided that, whenever the county or municipality acquires property or interests for the department, title to such property or interest may be acquired in the name of the department.



§ 32-3-3.1. Relocation or reconstruction of outdoor advertising sign; requirements

(a) When rights of way or real property or interests therein are acquired by a state agency, county, or municipality for public road purposes and an outdoor advertising sign permitted by the state in accordance with Part 2 of Article 3 of Chapter 6 of this title and a local county or municipal ordinance, which has not lapsed and is in good standing, is located upon such property, the outdoor advertising sign may be relocated or reconstructed and relocated through agreement of the owner of the property and owner of the outdoor advertising sign, if such owners do not refer to the same person, so long as the new location:

(1) Is within 250 feet of its original location, provided that the new location meets the requirements for an outdoor advertising sign provided in Part 2 of Article 3 of Chapter 6 of this title;

(2) Is available to the owner of the outdoor advertising sign and is comparable to the original location, as agreed upon by the owner of the outdoor advertising sign and the department;

(3) Does not result in a violation of federal or state law; and

(4) Is within zoned commercial or industrial areas or unzoned commercial or industrial areas as defined in Code Section 32-6-71.

(b) An outdoor advertising sign relocated as provided for in subsection (a) of this Code section may be adjusted in height or angle or both in order to restore the visibility of the sign to the same or a comparable visibility which existed prior to acquisition by a state agency, county, or municipality, provided that the height of such relocated sign shall not exceed the greater of the height of the existing sign or 75 feet, as measured from the base of the sign or the crown of the adjacent roadway to which the sign is permitted, whichever is greater.

(c) For any federal aid project or any project financed in whole or in part with federal funds, the actual costs of relocation or reconstruction and relocation of an outdoor advertising sign relocated as provided for in subsection (a) of this Code section shall be paid by the department. For any project not financed in whole or in part with federal funds, the actual costs of relocation or reconstruction and relocation shall be paid by the owner of the outdoor advertising sign.

(d) If no relocation site that meets the requirements of paragraphs (1) through (4) of subsection (a) of this Code section exists, just and adequate compensation shall be paid by the department to the owner of the outdoor advertising sign.

(e) If a sign is eligible to be relocated as provided for in subsection (a) of this Code section but such new location would result in a conflict with local ordinances in the city or county of applicable jurisdiction and no variance or other exception is granted to allow relocation as requested by the owner of the outdoor advertising sign, just and adequate compensation shall be paid by the local governing authority to the owner of the outdoor advertising sign. However, no compensation resulting from the denial of a variance or exception by a local governing authority for an outdoor advertising sign eligible for relocation under this Code section shall be paid either directly or indirectly by the department.



§ 32-3-4. Authority to bring condemnation proceedings

(a) Whenever any state agency, county, or municipality desires to take or damage private property, including scenic easements, air rights, rights of access, and other interests in land for public road purposes or for any other public transportation purposes and shall find or believe, concerning which the decision of the condemning authority shall be final and conclusive, that the title of the apparent or presumptive owner of such property is defective, doubtful, incomplete, or in controversy, or that there are or may be unknown persons or nonresidents who have or may have some claim or demand thereon or some actual or contingent interest or estate therein, or that there are minors or persons under disability who are or may be interested therein, or that there are taxes due or that should be paid thereon, or shall for any reason conclude that it is desirable to have a judicial ascertainment of any question connected with the matter, such state agency, county, or municipality, through any authorized representative, may file a proceeding in rem in the superior court of the county having jurisdiction condemning the property or interests to the use of the petitioner upon payment of just and adequate compensation therefor to the person or persons entitled to such payment.

(b) When the acquisition of public property or an interest therein is necessary for public road purposes, including limited-access roads provided for by Article 4 of Chapter 6 of this title, the department may acquire such public property or interest therein by condemnation and the power of eminent domain when such acquisition is approved by the State Commission on the Condemnation of Public Property as provided in Code Section 50-16-183. The procedures for the condemnation of property provided for in this Code section and Code Sections 32-3-5 through 32-3-19 of this article and the procedures provided for the condemnation of property in Article 3 of Chapter 2 of Title 22 and the procedures provided for the condemnation of property in Article 2 of Chapter 2 of Title 22 when the property sought is a public cemetery shall apply to the condemnation of public property or an interest therein by the department. As used in this subsection, the term "public property" has the meaning provided for in Code Section 50-16-180.



§ 32-3-5. Contents of condemnation petition; notice

(a) The petition referred to in Code Section 32-3-4 shall set forth:

(1) The facts showing the right to condemn;

(2) The property or interests to be taken or damaged;

(3) The names and residences of the persons whose property or interests are to be taken or otherwise affected, so far as known;

(4) Descriptions of the persons or classes of unknown persons whose rights therein are to be excluded or otherwise affected;

(5) Such other facts as are necessary for a full understanding of the cause;

(6) A prayer for the judgment of the court in accordance with Code Section 32-3-13 or 32-3-19; and

(7) The date of the approval of the original location of the highway.

(b) If any of the persons referred to in the petition are, so far as may be known, minors or under disability, that fact shall be stated.

(c) It shall be the duty of the condemning authority, within 30 days from the date of the original approval and designation of said location as a highway, to cause the location of said highway in said county to be advertised once each week for four consecutive weeks in the newspaper of the county in which the sheriff's advertisements are carried; and said advertisement shall designate the land lots or land districts of said county through which such highway will be located. Said advertisement shall further show the date of the original location of such highway as provided for in this subsection. Said advertisement shall further state that a plat or map of the project showing the exact date of the original location is on file at the office of the Department of Transportation and that any interested party may obtain a copy of same by writing to the Department of Transportation and paying a nominal cost therefor.



§ 32-3-6. Filing declaration of taking; contents of and attachments to declaration; conclusive nature of order of condemnation by condemning authority

(a) In addition to the petition filed pursuant to Code Section 32-3-4, the petitioner shall also file with the court a declaration of taking signed by:

(1) The commissioner or the deputy commissioner of the Department of Transportation if the petitioner is seeking to acquire property or interests on behalf of the department;

(2) The county governing authority if the petitioner is seeking to condemn for county road system purposes or any other public transportation purpose; or

(3) The municipal governing authority if the petitioner is seeking to condemn for municipal street system purposes or any other public transportation purpose.

(b) The declaration of taking shall declare that the lands are being taken for the use of the condemnor, subject to the order of the court provided for in Code Section 32-3-12. The declaration shall contain or have annexed thereto:

(1) A statement of the authority under which, and the public use for which, such lands are taken;

(2) A description of the lands taken sufficient for the identification thereof;

(3) A statement of the estate or interest in the lands taken for public use;

(4) A plat showing the lands taken;

(5) A statement of the sum of money estimated by the condemning authority to be just compensation for the land taken, including consequential damages to land not taken, accompanied by a sworn copy as an exhibit of the appraiser's statement justifying the sum; and

(6) A certified copy of an order by the commissioner if the property or interest is being condemned for the department or by the county or municipality if the property or interest is being condemned for a county or municipality, finding that the circumstances are such that it is necessary to proceed in the particular case under this article, and specifically authorizing condemnation under this article.

(c) Such an order of the commissioner or governing authority shall be conclusive as to the use of the property or interest condemned and as to the authority of the commissioner or governing authority to condemn under this article.



§ 32-3-7. Deposit of estimated compensation; vesting of title in condemning authority; protection of due process rights

(a) Upon the filing of the declaration of taking and the deposit into court, which deposit shall be made at the time the declaration of taking is filed to the use of the persons entitled thereto, of the sum of money estimated in the declaration by the condemning authority to be just compensation, title to the property in fee simple absolute or such lesser interest as is specified in the declaration shall vest in the condemnor; the land shall be deemed to be condemned and taken for the use of the condemnor; and the right to just compensation for the same shall vest in the persons entitled thereto.

(b) Nothing in this Code section shall be construed so as to deprive the owner of the property or interest of due process of law as guaranteed by the Constitutions of Georgia and of the United States.



§ 32-3-8. Service of process in condemnation proceedings generally

(a) Upon the filing of the petition and declaration, where the owner or owners of the property sought to be condemned or any person having a claim against or interest in the same are residents of this state, the petition and declaration shall be served upon such persons personally. In cases where such persons are residents of this state but not of the county in which such property or interest is located, such service shall be by second original, as in other cases.

(b) If the owner, or any of the owners, or any person having a claim against or interest in the property is a minor or under any disability whatsoever, such notice shall be served:

(1) Upon his or her guardian; and, if such guardian is a nonresident of this state, upon the judge of the probate court of the county in which the property or interest is located, who shall appoint a guardian ad litem to represent such minors or persons under disability in the litigation, provided that, if the nonresident guardian intervenes, he or she shall serve in lieu of the guardian ad litem; or

(2) If there is no guardian, personally upon the minor, where such minor is a resident of this state. If such minor is not a resident of the county where the property or interest is located, service shall be by second original, as is provided by law in other cases, and upon the judge of the probate court of the county where the property or interest is located, who shall appoint a guardian ad litem to represent the minor in the litigation.

(c) In subsection (b) of this Code section, if the judge of the probate court is disqualified, for reason of interest or other cause, notice shall be served upon the clerk of the superior court of the county, who shall appoint a guardian ad litem to represent the minor or person under disability.

(d) If the property or interest sought to be condemned is held in trust or if the condemnation is directed toward property in which remainders have been created, notice shall be served upon the trustee and also upon such persons as have an interest under the conveyance and who are of age, provided that, where any of the persons to be served are not residents of the county, such service shall be by second original, as in other cases.

(e) A copy of the petition and declaration shall be served upon the tax collecting authority of any county or municipality in which the property or interest may be located, who shall make known in writing the taxes due on the property or interest; and the court shall give such direction as will satisfy the same and discharge the lien thereon.

(f) In all instances, and in addition to the service provided for in this Code section, the condemnor shall, at the time of filing the petition and declaration of taking, cause a copy of such proceedings to be posted on the bulletin board at the courthouse. In addition thereto, such advertisement shall be published in the official newspaper of the county in which the property or interest is located, which notice shall describe the property or interest taken so as to identify the same and shall give the name or names of the owner or owners of such property or interest or persons having claims against such property or interest so far as the same may be known. Such notice shall be published in such newspaper once each week for two weeks subsequent to the filing of such petition and declaration.



§ 32-3-9. Service of nonresidents in condemnation proceedings

(a) If a nonresident of this state owns the property condemned or any interest therein, whether such interest is as the owner of the fee or some lesser interest, or any easement, or as a guardian for a minor or a person non compos mentis, or as a trustee, or growing out of similar facts, such nonresident, in the event that his or her address is known, shall be served with a true and correct copy of the petition and declaration, together with any orders of the court thereon. It shall be the duty of the clerk of the superior court for the county wherein such condemnation proceeding is pending to enclose a copy of the petition and declaration in an envelope, properly addressed to the nonresident at his or her last known address, and to deposit the same in the United States mail, properly registered or certified and with a return receipt requested, or deliver the same by statutory overnight delivery; and the clerk shall make a return service, showing these facts, upon the original petition and declaration in such matter for which he or she shall be paid the fee he or she receives for like service for each service made, the same to be taxed against the costs in the case. Such certificate of service shall be final and conclusive as to service of the petition upon the nonresident and shall become a part of the record in the matter.

(b) Where the address of the nonresident is unknown, whether such nonresident is the owner of the property, a minor, or the trustee or guardian of such minor or has any other lawful interest in the property, the method of advertising the condemnation of the particular property, as provided for in subsection (c) of Code Section 32-3-5, shall be sufficient service upon such nonresidents and shall be final and conclusive; provided, however, that, in that event, it shall be the duty of the condemnor, in filing the petition for condemnation, to certify that the address of such person or persons is unknown to the condemnor; provided, further, that it shall be the duty of the sheriff of the county wherein the condemnation is pending to inquire into the truth of such allegation and to enter a certificate upon the condemnation proceeding, within three days from the filing of the same, verifying the truth of the allegation. This certificate, together with the method of advertising of such condemnation proceedings provided for in the laws and statutes described above, shall be final and conclusive as to lawful service of the petition for condemnation upon the nonresident. For each such certificate, the sheriff shall receive the fee the sheriff receives for like service for each such certificate, the same to be taxed as other costs in the case.



§ 32-3-10. Substantial compliance with Code Sections 32-3-8 and 32-3-9

(a) The proceeding described in this article being in rem, no provision in Code Sections 32-3-8 and 32-3-9 as to service shall be so construed as to invalidate the intent of the condemnor or as to delay the taking of the property or interest described in the declaration of taking and in the petition or in any manner as to delay the progress of the work for which the taking was made; and a substantial compliance with the provisions for service as heretofore set out in this article shall be deemed sufficient.

(b) At any stage of the cause before final verdict and judgment, the judge of the superior court may order such additional service to be made or such additional parties to be named as may be required by equity and justice; but this shall not be so construed as to invalidate the taking or delay the progress of the work.



§ 32-3-11. Power of judge to set aside, vacate, and annul declaration of taking; issuance and service on condemnor of rule nisi; hearing

(a) Upon proper pleadings and evidence, under the applicable rules of law, the judge of the superior court shall have the authority to set aside, vacate, and annul the declaration of taking, together with any title acquired thereby, in the same way and manner and for the same reasons as are provided by Code Sections 23-2-60 and 9-11-60. The power of the court in this respect shall not be construed as extending to a determination of questions of necessity, but there shall be a prima-facie presumption that the property or interest condemned is taken for and is necessary to the public use provided for in this article.

(b) The power of the court as described in subsection (a) of this Code section shall be restricted to the following questions:

(1) Fraud or bad faith, as contemplated by Code Sections 23-2-60 and 9-11-60;

(2) The improper use of the powers of this article, such as are not contemplated by this article;

(3) The abuse or misuse of the powers of this article; and

(4) Such other questions as may properly be raised, including the question of whether or not this article has been invoked in some respect beyond the privileges conferred by this article or by an unauthorized agency, county, or municipality.

(c) If the condemnee desires to raise such questions as are outlined in subsection (b) of this Code section, the same shall be done by proper pleadings, in the form of a petition addressed to the judge of the superior court having jurisdiction thereof, filed in the same proceedings not later than 30 days subsequent to the date of service upon the condemnee of the declaration of taking. The presiding judge shall thereupon cause a rule nisi to be issued and served upon the condemnor, requiring him to show cause at a time and place designated by the judge why the title acquired by the declaration of taking should not be vacated and set aside in the same way and manner as is now provided for setting aside deeds acquired by fraud. Such hearing shall be had not earlier than 15 days from the time of service of the rule nisi upon the condemnor, nor later than 60 days from the date of filing of the declaration of taking, and with the right of appeal by either party, as in other cases.



§ 32-3-12. Orders of court for payment of award in condemnation proceedings, for surrender of property, and as to other charges

(a) Upon the application of the parties in interest, and not earlier than 15 days subsequent to the date of the last advertisement in the official newspaper of the county as provided for in subsection (f) of Code Section 32-3-8, the court shall order that the money deposited in the court, or any part thereof applied for, be paid forthwith to the parties found to be entitled thereto, for the just compensation to be awarded in the proceedings; provided, however, that, where the validity of the proceedings has been placed in issue as provided for in Code Section 32-3-11, the court shall not order the payment of the fund to the condemnee pending a final determination of such questions.

(b) Upon the filing of a declaration of taking, the court shall have power to fix the time, the same to be not later than 60 days from the date of the filing of the declaration of taking as provided in Code Section 32-3-6, within which and the terms upon which the parties in possession shall be required to surrender possession to the petitioner. The court shall have power to make such orders in respect of encumbrances, liens, rents, taxes, assessments, insurance, and other charges, if any, as shall be just and equitable.



§ 32-3-13. Self-executing nature of declaration of taking; court costs; entry of judgment; transfer of case to closed docket; effect of Code section on condemnor's title

(a) No judgment of any court and no order or ruling of the judge thereof shall be necessary to give effect to the declaration of taking provided for in Code Section 32-3-6; but the same shall be self-executing, subject, however, to the power of the court as provided for in Code Section 32-3-11.

(b) If no appeal is filed as provided for in Code Section 32-3-14, the condemnor shall, at the next term of the superior court convening not earlier than 30 days subsequent to the date of service, as provided for in Code Sections 32-3-8 and 32-3-9, or at any time thereafter, pay all accrued court costs in the case to the clerk of the superior court in which the same is pending, at which time the judge of the superior court shall enter judgment in favor of the condemnee and against the condemnor for the sum of money deposited by the condemnor with the declaration of taking. If such sum has been withdrawn from the court by the condemnee as provided for in Code Section 32-3-12, the clerk of the superior court shall mark such judgment satisfied; and if the condemnee has not withdrawn such sum the clerk shall immediately apply the same to the payment of the judgment and either transmit the same to the condemnee or cause the condemnee to be notified that he, the clerk, holds the same subject to the demand of the condemnee.

(c) In any event, the case shall be transferred, under the conditions set out in this Code section, to the closed docket.

(d) Nothing provided for in this Code section shall be construed as in any way affecting the title acquired by the condemnor by virtue of the declaration of taking, as provided for in Code Section 32-3-7.



§ 32-3-14. Filing notice of appeal

If the owner, or any of the owners, or any person having a claim against or interest in the property is dissatisfied with the amount of compensation as estimated in the declaration of taking and deposited in court, as provided for in Code Section 32-3-7, such person or persons, or any of them, shall have the right, at any time subsequent to the filing of the declaration and the deposit of the fund into court, but not later than 30 days following the date of the service as provided for in Code Sections 32-3-8 and 32-3-9, to file with the court a notice of appeal, the same to be in writing and made a part of the record in the proceedings.



§ 32-3-15. Interlocutory hearing on amount of compensation

(a) An appeal having been filed as provided in Code Section 32-3-14, the appellant or appellants, at any time before the beginning of the trial of the issue formed on such appeal, but not later than 90 days after the date of service as provided in Code Sections 32-3-8 and 32-3-9, may file in the case a petition for an interlocutory hearing on the issue of whether the amount deposited in court as just and adequate compensation is sufficient. Such petition shall be served as may be directed by the court. The petition shall be verified and shall state the amount which is claimed by the petitioner to represent just and adequate compensation, together with a sworn, written statement of the facts upon which the claim is based.

(b) Upon the presentation of the interlocutory petition to the judge of the court in which the case is pending, the court shall make such order as to the appointment of assessors as shall conform most nearly to Article 1 of Chapter 2 of Title 22 and shall give all interested persons equal rights in the selection thereof. If by reason of conflicting interests or otherwise such equality of right cannot be preserved, the judge shall make such order on the subject as shall secure a fair and impartial assessment. The board of assessors so appointed shall determine from all evidence offered by the parties, from personal inspection of the premises, and from its own professional judgment whether the condemnor should be required to deposit any additional amount as estimated compensation and shall, within 30 days of the date of reference to such board, make an interlocutory award based upon such determination.

(c) Upon approval of the interlocutory award by the court and service of a copy upon the condemnor, as may be directed by the court, the condemnor shall within 15 days pay into court any additional amount required to be paid pursuant to the interlocutory award.

(d) Upon the application of the party or parties in interest at any time before a jury verdict on the appeal, the court shall order that the additional money deposited in court be paid forthwith to the parties found to be entitled thereto; provided, however, that any party or parties receiving any payment of any amount paid into court pursuant to an interlocutory award shall, before receiving such payment, file in the case a bond in the amount of such payment conditioned for the repayment of any amount so received by such party which may be in excess of the amount awarded by the jury upon the trial of the appeal. Such bond shall be executed by a surety company authorized to do business in this state; and, in the event the amount awarded by the jury on final trial of the appeal is less than the total amount paid into court by the condemnor, judgment may be entered against the principal and surety on the bond for the amount by which the total amount paid into court exceeds the amount awarded by the jury; and, if the amount awarded by the jury is less than the original deposit, judgment may be entered against the condemnee for that part of the judgment not covered by the bond.

(e) The assessors shall be compensated as provided in Code Section 22-2-84.

(f) The interlocutory award provided for in this Code section shall not be subject to exceptions to any higher court.

(g) If the condemnee notifies the court in writing to dismiss the appeal filed by the condemnee pursuant to Code Section 32-3-14 within 15 days following the date the interlocutory award is approved by the court, that interlocutory award shall become the final judgment in the proceeding and shall not be vacated or modified, and that appeal shall be dismissed unless the condemnor files with the court a notice objecting to such dismissal within 15 days following the date the condemnee notified the condemnor of the notice to dismiss such appeal.



§ 32-3-16. Appeal to jury; evidence to be heard on appeal; subsequent review of issues not brought before jury

(a) After the notice of appeal has been filed as provided in Code Section 32-3-14, it shall be the duty of the court at the next term thereof, which shall convene not earlier than 30 days subsequent to the date of service, as provided for in Code Sections 32-3-8 and 32-3-9, to cause an issue to be made and tried by a jury as to the value of the property or interest taken and the consequential damages to property or interests not taken, with the same right to move for a new trial and file a notice of appeal as in other cases at law, provided that an interlocutory award has not become final pursuant to Code Section 32-3-15.

(b) When an appeal has been filed pursuant to Code Section 32-3-14, all subsequent proceedings thereon shall have the nature of a de novo investigation with the right of either party, under the rules of evidence as provided for in the general laws of this state, to introduce evidence concerning:

(1) The fair market value of the property or interest taken or other evidence of just and adequate compensation;

(2) The prospective and consequential damages to the remaining property or interests by reason of the taking and use of the property or interest for the purposes for which taken; and

(3) The consequential benefits accruing to such remaining property or interests by reason of such taking and use,

provided that such consequential benefits, if any, may be offset against such consequential damages, if any; but, in no event, shall consequential benefits be offset against the value of the property or interest actually taken.

(c) If, for any reason, the issues made by the filing of the notice of appeal provided for in this Code section are not tried by a jury as to the value of the property or interest taken and the consequential damages to the property or interests not taken, at the next term of the court after the filing of such appeal, such fact shall not be cause for dismissal of the appeal and the issues made by such appeal shall be subject to trial at any future term of the court.



§ 32-3-17. Right to intervene in proceedings; effect of subsequent proceedings on rights of condemnor

(a) No provision of this article in reference to any rule or order, or time for responding thereto, shall be held or construed to exclude any person by way of default from making known his rights or claims in the property or interests or in the fund arising therefrom. Any such person claiming an interest or any rights therein may file appropriate pleadings or intervention at any time before verdict and be fully heard thereon. If any person, at any time during the pendency of such proceeding, desires to come in and be heard on any claim to the fund or interest therein, he shall be allowed to do so.

(b) After the filing of the declaration of taking and the payment of the fund into the registry of the court as provided for in Code Section 32-3-7, the petitioner shall not be concerned with or affected by any subsequent proceedings except as to the appeal and interlocutory petition provided for in Code Sections 32-3-14 and 32-3-15 respectively and concerning which the sole issue shall be as to the amount of just and adequate compensation.



§ 32-3-17.1. Decisions upon questions of law; power of judge to give necessary orders and directions; jury trial in open court only

All questions of law arising upon the pleadings or in any other way arising from the cause, subsequent to the filing of the declaration of taking and the deposit of the fund, and subsequent to the filing of notice of appeal, if any, shall be passed on by the presiding judge who may, from time to time, make such orders and give such directions as are necessary to speed the cause, and as may be consistent with justice and due process of law; but no jury trial shall be had except in open court.



§ 32-3-18. Prevention or delay of vesting of title in condemnor

No appeal in any cause under this article and no bond or undertaking given shall operate to prevent or delay the vesting of title to such lands in the condemnor, subject, however, to the power of the court as provided in Code Section 32-3-20.



§ 32-3-19. Jury verdict; entry of judgment; interest on award; commissions and poundage; transfer of case to closed docket; effect of Code section on condemnor's title

(a) The verdict of the jury shall have respect to the lands described in the declaration of taking as set forth in Code Section 32-3-6, or such interest therein as may be described in said declaration, or to any separate claim against the property or interest therein as may be ordered and may be molded under the direction of the court so as to do complete justice and avoid confusion of interest. The court shall give such direction as to the disposition of the fund as shall be proper according to the rights of the several respondents.

(b) After the verdict of the jury, the court shall, in instances where no motion for new trial or notice of appeal is filed within the time provided for by law or where such verdict has been affirmed by a proper appellate court and the remittitur from such court has been made the judgment of the superior court, enter judgment in favor of the condemnee and against the condemnor in the amount of such verdict, together with the accrued court costs, which judgment shall be immediately credited with the sum of money deposited by the condemnor with the declaration of taking and which shall bear interest as provided in subsection (c) of this Code section; and, upon the failure or refusal of the condemnor immediately to deposit such increase in such sum into the registry of the court, as well as the accrued court costs, it shall be the duty of said clerk to issue execution therefor.

(c) After just and adequate compensation has been ascertained and established by judgment, the judgment shall include, as part of the just and adequate compensation awarded, interest from the date of taking to the date of payment pursuant to final judgment at the rate of 7 percent per annum on the amount awarded by final judgment as the value of the property as of the date of taking; but interest shall not be allowed on so much thereof as shall have been paid into the court and was subject to withdrawal by the condemnee without the requirement of posting a bond as required by Code Section 32-3-15. However, if the condemnee posted the bond and withdrew the additional deposit made after the special master's award and is later awarded a sum greater than the original deposit but less than the special master's award, the condemnee shall not be entitled to interest on this additional deposit for the time he had use of the money; but he shall be entitled to receive the percentage of the reasonable cost of the bond that the sum awarded over the original deposit bears to the sum of the special master's award over the original deposit. If the condemnee is later awarded a sum that exceeds the special master's award and he has posted bond and withdrawn the additional deposit, he shall not be entitled to interest on this additional deposit for the time he had use of the money but he shall be entitled to the reasonable cost of the bond.

(d) No sum so paid into the court shall be charged with commissions or poundage.

(e) In any event, the case shall be transferred, under the conditions set out in this Code section, to the closed docket. Nothing in this Code section shall be construed as in any way affecting the title acquired by the condemnor by virtue of the declaration of taking as provided for in Code Section 32-3-7.



§ 32-3-20. Effect of article on other methods of condemnation

In cases involving condemnation of private property for public road purposes or any other public transportation purpose, this article shall be supplementary to and cumulative of the methods of procedure for condemnation of private property prescribed in Chapter 2 of Title 22.






Article 2 - Acquisition of Rights of Way and Easements for Federal Parkways

§ 32-3-30. Power of department to acquire rights of way and easements

The department shall have the authority and is empowered to acquire, either by condemnation, purchase, gift, or other methods, rights of way and easements necessary to comply with the laws, rules, and regulations of the United States government for the construction of federal parkways in Georgia.



§ 32-3-31. Method of acquisition

The authority delegated by this article to the department to acquire rights of way and easements for federal parkways shall be the same authority as hereinbefore provided by law for the acquisition of rights of way for present or future public road or other transportation purposes in Georgia; and the department shall exercise such authority in the same manner and under the same Code sections which provide for the construction of state-aid roads in this state.



§ 32-3-32. Acquisition of fee simple title; designation on official county map

The rights of way acquired by the department may, at the option of the department, be a fee simple title; and the nature and extent of the rights of way and easements so acquired shall be designated upon an official county map showing the location of the rights of way across each county in this state.



§ 32-3-33. Inclusion of scenic easements in rights of way

The department may acquire scenic easements; and these may be included as part of the rights of way to be acquired by the department for federal parkways in those cases mutually acceptable to the department and the United States government or its appropriate agency.



§ 32-3-34. Amount of land to be acquired for rights of way

(a) The lands and interest in lands to be acquired in fee simple for federal parkway rights of way shall average not more than 125 acres per mile plus not more than 25 acres per mile in scenic easements; and in no case shall the width of the fee simple rights of way for federal parkway land be less than 300 feet. It is the intent of this Code section that in using the acreage per mile method there will be permitted the balancing of the total acreage over the entire length of the federal parkway project within the state and that such usage will provide for flexibility to narrow or widen the fee simple lands acquired for federal parkways to meet specific conditions.

(b) The variance of the width of the lands to be acquired by the department for federal parkways is to be dependent upon topographical conditions; requirements of federal parkway design; acquisition of acreage adjacent to the federal parkway at designated locations of scenic, historic, or recreational value or significance; simplicity and ease of rights of way acquisition; cost of rights of way acquisition; and other conditions considered by the department to be controlling; but in no case shall the width of the fee simple rights of way to be acquired for federal parkways be less than the 300 feet provided for in this Code section.



§ 32-3-35. Access for private roads

The acquisition of rights of way by the department for federal parkways shall permit no reservations or interests of access for private roads connecting to or crossing the federal parkways; and the department shall acquire, as part of the rights of way for federal parkways, the rights and interests of access for private roads.



§ 32-3-36. Conveyance of title to rights of way to United States government or its appropriate agency

The department is authorized and empowered to convey such title or interest as is acquired for federal parkway rights of way to the United States government or its appropriate agency, free and clear of all claims for compensation.



§ 32-3-37. Use of property before final condemnation; enforcement of Code section

(a) When areas of land or interests in land have been tentatively designated by the United States government to be included within federal parkways but the final survey and plans necessary for the construction of federal parkways as provided by law have not yet been made, no person shall cut or remove any timber from such areas as so designated pending the completion and finalization of such survey and plans after receiving notice from the department that such area is under investigation. Any property owner who suffers loss or damage by reason of the restraint upon his right to use the timber upon his land pending such investigation and the finalization of survey and plans for the construction of federal parkways shall be entitled to recover compensation from the department for the temporary appropriation of his property and for any damage to his property caused by such temporary appropriation, in the event the same is not finally included within the area designated as a federal parkway.

(b) The provisions of this Code section may be enforced under the same law now applicable for the adjustment and payment of compensation in the acquisition of rights of way for present or future public road or other transportation purposes.



§ 32-3-38. Advertisement restrictions near parkways

(a) No advertisement or advertising structure shall be erected, constructed, installed, maintained, or operated within 500 feet of the boundary of any federal parkway rights of way acquired by the department under this article except as follows:

(1) Advertisements which are securely attached to a place of business or residence which does not exceed one advertising structure with a total area not to exceed 100 square feet may be erected or maintained or caused to be erected or maintained by the owner or lessee of such place of business or residence within 150 feet of such place of business or residence if and only if the advertisement or advertising structure relates solely to merchandise, services, or entertainment sold, produced, manufactured, or furnished at such place of business or residence;

(2) Signs may be erected or maintained or caused to be erected or maintained on any farm by the owner or lessee of such farm if and only if such signs relate solely to farm produce, merchandise, services, or entertainment sold, produced, manufactured, or furnished on such farm and when the signs so erected or maintained do not exceed two in number with a combined total area not to exceed 150 square feet;

(3) Signs may be posted or displayed upon real property by the owner, or by the authority of the owner, stating that the property upon which the sign is located, or a part of such property, is for sale or rent; and such signs, when so posted or displayed, may state any data pertaining to such property and its appurtenances and the name and address of the owner and the agent of such owner;

(4) Notice of any railroad, bridges, ferries, or other transportation or transmission company may be posted or displayed when found necessary in the discretion of the commissioner;

(5) A sign containing 16 square feet or less and bearing an announcement of any county, town, village, or city, or historic place or shrine, which is situated in this state, advertising itself or local industries, meetings, buildings, or attractions, may be posted or displayed, provided that the sign is maintained wholly at public expense or at the expense of such historic place or shrine;

(6) Historic markers erected by duly constituted and authorized public authorities may be posted or displayed; and

(7) Highway markers and signs erected or caused to be erected by the commissioner or other authorities, in accordance with the law, may be posted or displayed.

(b) Any person who violates the advertising restrictions of this Code section or any lawful regulation promulgated by the department under authority of this Code section shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished as provided in Code Section 32-6-91. The department is authorized to use the remedies set forth in Code Sections 32-6-93, 32-6-94, and 32-6-96, in order to enforce the advertising restrictions set forth in this Code section.



§ 32-3-39. Concurrent jurisdiction conceded to United States government; taxing power of state reserved

The State of Georgia, by this article, does concede concurrent jurisdiction to the United States government or its appropriate agency for rights of way and the lands or interest in lands conveyed to the United States government for federal parkway purposes under this article. However, the State of Georgia expressly reserves the taxing power as applied to all persons, property, or operations within the federal parkway rights of way except as applied to the property of and the operations of the United States government and its agencies.









Chapter 4 - State, County, and Municipal Road Systems

Article 1 - General Provisions

§ 32-4-1. Classification of public roads

For purposes of jurisdiction and administration, the public roads of Georgia shall be divided and classified in accordance with the three types of classifications provided in this Code section:

(1) State highway system. The state highway system shall consist of those public roads which on July 1, 1973, are shown by the records of the department to be "state-aid roads," those public roads thereafter designated by the department as part of the state highway system, and all of The Dwight D. Eisenhower System of Interstate and Defense Highways within the state;

(2) County road systems. Each county road system shall consist of those public roads within that county, including county roads extending into any municipality within the county, which are shown to be part of that county road system by the department records on July 1, 1973, and any subsequent additions to such county road system made by the county;

(3) Municipal street systems. Each municipal street system shall consist of those public roads within the limits of that municipality which are not in any other classification under this Code section.



§ 32-4-2. Official map, list, and records; rules and regulations

(a) (1) The department shall prepare an official map showing all public roads on the state highway system. Changes to the state highway system shall be recorded on this map as soon as is reasonably possible; and such map, as it is periodically revised, shall be filed with the Secretary of State and shall be open for public inspection. As often as reasonably possible but not less than once every five years, the department shall also prepare and distribute to each county a map showing all the public roads on its county road system including extensions into municipalities.

(2) (A) The department shall prepare an official list of all portions or features of the state highway system, including without limitation public roads, bridges, or interchanges, which have been named by Act or resolution of the General Assembly or by resolution of the State Transportation Board. The department shall update the list to reflect any additions or changes as soon as is reasonably possible; and such list, as periodically revised, shall be open for public inspection. For each such named portion or feature of the state highway system, the list shall specify without limitation the official name; the state highway system route number; the name of each county wherein the named portion or feature is located; a citation to the Act or resolution of the General Assembly or the resolution of the State Transportation Board officially naming such portion or feature; and a brief biographical, historical, or other relevant description of the person, place, event, or thing commemorated by such naming.

(B) The department may contract with a state historical society to make such list available in electronic format free of charge to Internet users, provided that any web page providing such list pursuant to this subparagraph shall be searchable without limitation by county name.

(b) The department shall keep written records of the mileage on all public roads on the state highway system and on all public roads on each of the county road systems. These written records shall be revised as soon as is reasonably possible after any changes to the above public road systems. They shall indicate whether roads are paved or unpaved and shall contain information as to the condition, status, type, and use of all such public roads and such other information as deemed necessary for sound, long-range planning of public road construction and maintenance. These records shall be made available to each county and to the public.

(c) The department may provide reasonable rules and regulations for keeping accurate and up-to-date, between official measurements, the mileage record called for in this Code section. Each county shall comply with such rules and regulations.

(d) Not more often than every four years, a county may request an official measurement of its county road system under the rules and regulations of the department; and the department shall comply with such a request if properly made. Whenever a mileage measurement is to be made in any county, whether in response to a request or in the regular course of measurement for the records of the department, the county shall furnish a representative to accompany the representatives of the department in its measurement. In case of disagreement between the department representative and the county representative as to their findings, the matter shall be referred to the commissioner, whose decision as to the facts thereof shall be final and conclusive. The distribution of the county grants based on public road mileage of the county road system shall be made on the basis of the latest official mileage record for each county as shown by department records at the end of the preceding fiscal year.

(e) The official record of the state highway system shall consist of an official map, as provided for in subsection (a) of this Code section, and a written record, as provided for in subsection (b) of this Code section, the written record to have priority in case of conflict between the two. Resolutions of the board designating a road as part of the state highway system, as provided for in Code Section 32-4-21, and certifications of abandonment, as provided for in subsection (a) of Code Section 32-7-2, shall serve as the official record until such changes are recorded on the official map and in the written record.

(f) The official record of a county road system shall consist of an official map, as provided for in subsection (a) of this Code section, and a written record, as provided for in subsection (b) of this Code section, the written record to have priority in case of conflict between the two. The minutes of the county containing resolutions designating roads as a part of a county road system, as provided for in Code Section 32-4-40, and certifications of abandonment, as provided for in subsection (b) of Code Section 32-7-2, shall serve as the official record until such changes are recorded on the official map and in the written record.

(g) For purposes of this chapter, state maps and written records shall only be maintained on public roads which are open to public travel.



§ 32-4-3. Naming state roads, bridges, or interchanges

No state agency shall name or rename any state road, bridge, interchange, or any part of a road in honor of, or with the name of, any person unless such action is approved by a joint resolution or Act of the General Assembly which is approved by the Governor or becomes law without such approval. This Code section shall not apply to a political subdivision of the state naming any road which is under the jurisdiction of such political subdivision.



§ 32-4-4. Determination by entity on asbestos pipe; removal and disposal; status of facility

(a) As used in this Code section, the term "entity" means a county, a municipality, a consolidated government, or a local authority.

(b) Whenever existing utility facilities owned and operated by an entity contain asbestos pipe and such facility exists in the public rights of way of any highway, road, or street authorized pursuant to this title, and the entity determines that such facility should no longer be utilized, the entity that owns and operates the utility facility shall file a notice of abandonment with the department if the facility is located upon the public rights of way under the authority of the department. Upon abandonment, the entity shall have the discretion to:

(1) Remove and dispose of the asbestos pipe in accordance with federal laws and regulations;

(2) Leave the asbestos pipe in place and fill it with grout or other similar substance designed to harden within the pipe; or

(3) Allow the pipe to remain undisturbed in the ground and take no further action.

(c) At the request of the department or entity, any asbestos pipe left in the right of way as authorized by subsection (b) of this Code section shall be marked so as to be locatable.

(d) The entity shall not relinquish the ownership of said facility as stated in subsection (h) of Code Section 25-9-7 and Code Section 32-6-174. The facility shall be deemed abandoned and out of service.






Article 2 - State Highway System

§ 32-4-20. Composition of state highway system

The state highway system shall consist of an integrated network of arterials and of other public roads or bypasses serving as the major collectors therefor. No public road shall be designated as a part of the state highway system unless it meets at least one of the following requirements:

(1) Serves trips of substantial length and duration indicative of regional, state-wide, or interstate importance;

(2) Connects adjoining county seats;

(3) Connects urban or regional areas with outlying areas, both intrastate and interstate; or

(4) Serves as part of the principal collector network for the state-wide and interstate arterial public road system.



§ 32-4-21. Designation of roads as part of state highway system

Whenever the board, or the commissioner when the board is not in session, deems it necessary and in the public interest to have a new or existing public road designated as part of the state highway system, whether as additional mileage or as part of a substitution or relocation, the board, by resolution, or the commissioner, by written notice to the board, may designate such road to be a part of the state highway system. If the road proposed to be designated is a part of either a county road system or a municipal street system, the department shall give written notice to the county or municipality of the effective date that such road shall become part of the state highway system. Any change on the state highway system by designation shall be recorded on the official map and in the written records of the state highway system, as provided for in subsections (a) and (b) of Code Section 32-4-2.



§ 32-4-22. Creation of Developmental Highway System

(a) There is created as a part of the state highway system a system of public roads to be known as the Developmental Highway System which shall consist of the following road corridors (not in order of priority):

(1) Appalachian;

(2) The South Georgia Parkway;

(3) U.S. 27;

(4) U.S. 82;

(5) Golden Isles;

(6) Savannah River;

(7) U.S. 441;

(8) Fall Line;

(9) U.S. 319;

(10) U.S. 19;

(11) U.S. 84;

(12) U.S. 1/SR 17;

(13) SR 72;

(14) Northern Arc further identified as the North Georgia Connector between the U.S. Highway 411 and U.S. Highway 41 interchange in Bartow County to State Highway 316 in Gwinnett County;

(15) East-west Highway from I-59 North to I-85 North;

(16) Truck access routes, including without limitation:

(A) SR 133 from Albany to Valdosta;

(B) SR 40 from Folkston to St. Marys; and

(C) SR 125 from Fitzgerald to I-75;

(17) SR 32;

(18) Power Alley, U.S. 280 from Columbus to Savannah;

(19) SR 125 from its intersection with SR 107 in Ben Hill County (Fitzgerald Bypass) to its intersection with SR 32 in Irwin County; and

(20) SR 15 from its intersection with US 441/SR 24 at Watkinsville to its intersection with US 1 in Toombs County.

Without limiting the foregoing, said system is further identified as including those roads and corridors referred to as "the Governor's Road Improvement Program" in that resolution adopted by the State Transportation Board dated November 17, 1988.

(b) The location and mileage of the Developmental Highway System shall be as generally described in subsection (a) of this Code section, with the power of the State Transportation Board to make such variances therein as shall be dictated by sound engineering and construction practices.

(c) The Developmental Highway System shall be under the control and supervision of the board, subject to the provisions of this Code section or any other Act of the General Assembly; provided, however, that the State Road and Tollway Authority is authorized to construct all or any part of such system and to enter into agreements with the department, pursuant to Code Section 32-2-61, for such purpose. Any project the cost of which is paid from the proceeds of garvee bonds as defined in Code Section 32-10-90.1 shall be, pursuant to a contract or agreement between the authority and the department, planned, designed, and constructed by the Department of Transportation or a contractor contracting with the Department of Transportation.



§ 32-4-23. Council on Rural Transportation and Economic Development; creation and membership; powers, duties, and authority; funding; expense allowances; repeal

Reserved. Repealed by Ga. L. 1997, p. 976, § 1, effective March 31, 2000.



§ 32-4-24. Alternative tourism routes; welcome centers authorized

(a) The board shall designate as alternative tourism routes roads that are a part of the state highway system that traverse the state and pass through or in close proximity to historic sites or tourist attractions in the state. Interstate highways that traverse the state shall not be eligible for designation as an alternative tourism route. The initial alternative tourism routes shall be U.S. Highway 27 and U.S. Highway 441.

(b) The board shall consult with the Department of Economic Development, county governing authorities, and historical sites and tourist attractions located in this state in the selection of additional alternative tourism routes. The Department of Economic Development shall promote such routes and sites and attractions along such routes to the motoring public.

(c) Subject to the appropriation process, the department may within five years of the designation of an alternative tourism route construct within 20 miles of the state line on each end of such route a welcome center. Subject to the appropriation process, if the department decides to construct such a center, it shall negotiate and contract with the local governing authorities where the welcome center is located for the maintenance and operation of such center.






Article 3 - County Road Systems

Part 1 - General Powers and Duties of Counties

§ 32-4-40. Designation of roads as part of county road system; designation of system on maps and written records of county

Each county shall, by resolution, designate roads to be a part of its county road system; and such resolutions shall be recorded in the minutes of the county. All such roads shall be laid out on the shortest and best route to their intended destination and with as little injury to private property as possible. When a road has been designated as a part of a county road system, this change shall be recorded on the official map of the county road system, as provided for in subsection (a) of Code Section 32-4-2, and in the written record of the county road system, as provided for in subsection (b) of Code Section 32-4-2.



§ 32-4-41. Duties

The duties of a county with respect to its county road system, unless otherwise expressly limited by law, shall include but not be limited to the following:

(1) A county shall plan, designate, improve, manage, control, construct, and maintain an adequate county road system and shall have control of and responsibility for all construction, maintenance, or other work related to the county road system. Such work may be accomplished through the use of county forces, including inmate labor, by contract as authorized in paragraph (5) of Code Section 32-4-42, or otherwise as permitted by law. Nothing in this paragraph shall be construed to prevent a county from entering into a contract providing for a municipality to maintain an extension of the county road system within the municipal limits;

(2) A county shall control, administer, and account for funds received for the county road system and activities incident thereto from any source whatsoever, whether federal, state, county, municipal, or any other; and it shall expend such funds for and on behalf of the county in connection with the county road system and for any purpose in connection therewith which may be authorized in this title or by any other law;

(3) A county shall inspect and determine the maximum load, weight, and other vehicular dimensions which can be safely transported over each bridge on the county road system and shall post on each bridge and on each approach thereto on the county road a sign containing a legible notice showing such maximum safe limits, each such sign to conform to the department regulations promulgated under authority of Code Section 32-6-50. However, the department is authorized to give technical assistance to counties, when so requested, in carrying out this paragraph. It shall be unlawful for any person to haul, drive, or bring on any bridge any vehicle, load, or weight which in any manner exceeds the maximum limits so ascertained and posted on such bridge; and any person hauling, driving, or otherwise bringing on such bridge any load or weight exceeding the maximum limits so ascertained and posted shall do so at his own risk; and the county shall not be liable for any damages to persons or property that may result therefrom;

(4) A county shall keep on file in the office of the county clerk, available for public inspection, the map of the county road system prepared by the department as provided for in subsection (a) of Code Section 32-4-2. In addition to keeping on file a map of the county road system, the county shall notify the department within three months after a county road is added to the local road or street system and shall further notify the department within three months after a local road or street has been abandoned. This notification shall be accompanied by an appropriate digital file, map, or plat depicting the location of the new or abandoned road;

(5) A county shall procure the necessary rights of way for public roads of the state highway system within the county in compliance with subsection (e) of Code Section 32-3-3 and Code Section 32-5-25; and

(6) In acquiring property for rights of way for federal-aid highway projects on its county road system, the county shall comply with the requirements of the applicable provisions of the Uniform Relocation Assistance and Real Property Acquisition Policy Act of 1970, as amended by the Uniform Relocation Act Amendments of 1987, Title IV of Public Law 100-17, and in general shall be guided by the policies applicable to the department as set forth in Code Section 32-8-1.



§ 32-4-42. Powers

The powers of a county with respect to its county road system, unless otherwise expressly limited by law, shall include but not be limited to the following:

(1) A county shall have the authority to negotiate, let, and enter into contracts with any person or any agency, county, or municipality of the state for the construction, maintenance, administration, or operation of any public road or activities incident thereto in such manner and subject to such express limitations as may be provided by Part 2 of this article or any other provision of law. A county shall also have the authority to perform such road work with its own forces or with a combination of its own forces and the work of a contractor, notwithstanding any contrary provisions of Chapter 91 of Title 36;

(2) A county shall have the authority to accept and use federal and state funds and to do all things necessary, proper, or expedient to achieve compliance with the provisions and requirements of all applicable federal-aid or state-aid acts and programs in connection with the county's public roads. Nothing in this title is intended to conflict with any federal law and, in case of such conflict, such portion as may be in conflict with such federal law is declared of no effect to the extent of the conflict;

(3) (A) A county shall have the authority to acquire and dispose of real property or any interest therein for public road purposes, as provided in Article 1 of Chapter 3 of this title and in Chapter 7 of this title. In any action to condemn property or interests therein for such purposes, notice thereof shall be signed by the condemning county; and such notice shall be deemed to be the official action of the county in regard to the commencement of such condemnation proceedings. For good cause shown a county, at any time after commencement of condemnation proceedings and prior to final judgment therein, may dismiss its condemnation action, provided that (i) the condemnation proceedings have not been instituted under Article 1 of Chapter 3 of this title, and (ii) the condemnor has first paid to the condemnee all expenses and damages accrued to the condemnee up to the date of the filing of the motion for dismissal of the condemnation action.

(B) Pursuant to the requirements of Part 2 of this article, a county shall have the power to purchase, borrow, rent, lease, control, manage, receive, and make payment for all personal property, such as equipment, machinery, vehicles, supplies, material, and furniture, which may be needed in the operation of its county road system; to lease, rent, lend, or otherwise transfer temporarily county property used for road purposes, as authorized by law; to sell or otherwise dispose of all personal property owned by the county and used in the operation of the county road system which is unserviceable; and to execute such instruments as may be necessary in connection with the exercise of the powers described in this subparagraph;

(4) A county and its authorized agents and employees may enter upon any lands in the county for the purpose of making such surveys, soundings, drillings, and examinations as the county may deem necessary or desirable to accomplish the purposes of this title; and such entry shall not be deemed a trespass nor shall it be deemed an entry which would constitute a taking in a condemnation proceeding, provided that reasonable notice of such entry shall be given the owner or occupant of such property, such entry shall be done in a reasonable manner with as little inconvenience as possible to the owner or occupant of the property, and the county shall make reimbursement for any actual damages resulting from such entry;

(5) A county shall have the authority to employ, discharge, promote, set and pay the salaries and compensation of its personnel, and determine the duties, qualifications, and working conditions for all persons whose services are needed in the construction, maintenance, administration, operation, and development of its county road system; to work inmates maintained in the county correctional institution or inmates hired from the Department of Corrections and maintained by the latter; and to employ or contract with such engineers, surveyors, attorneys, consultants, and all other employees as independent contractors whose services may be required, subject to the limitations of existing law;

(6) A county may grant permits and establish reasonable regulations for the installation, construction, maintenance, renewal, removal, and relocation of pipes, mains, conduits, cables, wires, poles, towers, traffic and other signals, and other equipment, facilities, or appliances of any utility in, on, along, over, or under the public roads of the county which are a part of the county road system lying outside the corporate limits of a municipality. However, such regulations shall not be more restrictive with respect to utilities affected thereby than are equivalent regulations promulgated by the department with respect to utilities on the state highway system under authority of Code Section 32-6-174. As a condition precedent to the granting of such permits, the county may require application in writing specifically describing the nature, extent, and location of the portion of the utility affected and may also require the applicant to furnish an indemnity bond or other acceptable security conditioned to pay any damages to any part of the county road system or to any member of the public caused by work of the utility performed under authority of such permit. At all times it shall be the duty of the county to ensure that the normal operation of the utility does not interfere with the use of the county road system. The county may also order the removal or discontinuance of the utility, equipment, facility, or appliances where such removal and relocation are made necessary by the construction or maintenance of any part of the county road system lying outside the corporate limits of a municipality. In so ordering the removal and relocation of a utility or in performing such work itself, the county shall conform to the procedure set forth for the department in Code Sections 32-6-171 and 32-6-173, except that when the removal and relocation have been performed by the county, it shall certify the expenses thereof for collection to its county attorney;

(7) A county shall have the power to purchase supplies for county road system purposes through the state as authorized by Code Sections 50-5-100 through 50-5-102;

(8) In addition to any taxes authorized by Article 4 of Chapter 5 of Title 48 to be levied and collected for the construction and maintenance of its county road system and activities incident thereto, a county is authorized to levy and collect any millage as may be necessary for such purposes;

(9) A county may provide for surveys, maps, specifications, and other things necessary in designating, supervising, locating, abandoning, relocating, improving, constructing, or maintaining the county road system, or any part thereof, or any activities incident thereto or necessary in doing such other work on public roads as the county may be given responsibility for or control of by law;

(10) In addition to the powers specifically delegated to it in this title and except as otherwise provided by Code Section 12-6-24, a county shall have the authority to adopt and enforce rules, regulations, or ordinances; to require permits; and to perform all other acts which are necessary, proper, or incidental to the efficient operation and development of the county road system; and this title shall be liberally construed to that end. Any power vested in or duty placed on a county but not implemented by specific provisions for the exercise thereof may be executed and carried out by a county in a reasonable manner subject to such limitations as may be provided by law; and

(11) In all counties of this state having a population of 550,000 or more according to the United States decennial census of 1970 or any future such census, the county governing authority shall be empowered by ordinance or resolution to assess against any property the cost of reopening, repairing, or cleaning up from any public way, street, road, right of way, or highway any debris, dirt, sediment, soil, trash, building materials, and other physical materials originating on such property as a result of any private construction activity carried on by any developer, contractor, subcontractor, or owner of such property. Any assessment authorized under this paragraph, the interest thereon, and the expense of collection shall be a lien against the property so assessed coequal with the lien of other taxes and shall be enforced in the same manner as are state and county ad valorem property taxes by issuance of a fi. fa. and levy and sale as set forth in Title 48, known as the "Georgia Public Revenue Code."






Part 2 - Exercise by Counties of Power to Contract Generally

§ 32-4-60. "Contract" defined

As used in this part, the term "contract" means a contract or subcontract entered into by a county with any person, with the state or federal government or an agency of either, with another county or counties, with a municipality or municipalities, or with any combination of the foregoing entities for the construction, reconstruction, or maintenance of all or part of a public road, including but not limited to a contract for the purchase of materials, for the hiring of labor, for professional services, or for other things or services incident to such work.



§ 32-4-61. Authority of county to contract; form of contracts; approval of contracts by resolution

A county shall have the authority to contract as set forth in this part and in paragraph (1) of Code Section 32-4-42. Any contract for work on all or part of the county road system shall be in writing and shall be approved by resolution which shall be entered on the minutes of such county.



§ 32-4-62. Contracts with state, state agencies, adjoining counties, and incorporated municipalities of county

(a) Subject to the limitations of this Code section, in addition to the authority to contract with a private contractor, a county may enter into a contract with the state, a state agency, another county or municipality, or with any combination or number of the foregoing entities for work on any public road system of Georgia.

(b) Such a contract with a state agency is subject to the limitations of Code Section 32-2-61, including the cost of the negotiated contract, and the right of the department to supervise performance of the contract.

(c) A county shall have authority to enter into a contract with adjoining counties for the joint work on a road constituting a part of the county road system of those counties which are parties to such contract.

(d) A county shall have the authority provided in subsection (b) of Code Section 32-4-112 to contract with a municipality and expend funds for work on public roads within a municipality in the county.



§ 32-4-63. Limitations on power to contract; at least two estimates required for certain expenditures

(a) A county is prohibited from negotiating a contract except a contract:

(1) Involving the expenditure of less than $200,000.00;

(2) With a state agency or county or municipality with which a county is authorized to contract in accordance with the provisions of Code Sections 32-4-61 and 32-4-62;

(3) For the purchase of those materials, supplies, and equipment necessary for the county's construction and maintenance of its public roads and for the support and maintenance of the county's forces used in such work, as authorized by Chapter 91 of Title 36;

(4) Subject to Article 6 of Chapter 6 of this title, with a railroad or railway company or a publicly or privately owned utility concerning relocation of its line, tracks, or facilities where the same are not then located in a public road and such relocation or grade-crossing elimination is necessary as an incident to the construction of a new public road or to the reconstruction or maintenance of an existing public road. Nothing contained in this paragraph shall be construed as requiring a county to furnish a site or right of way for railroad or railway lines or tracks of public utility facilities required to be removed from a public road;

(5) For engineering or other kinds of professional or specialized services;

(6) For emergency maintenance requiring immediate repairs to a public road, including but not limited to bridge repairs, snow and ice removal, and repairs due to flood conditions; or

(7) Otherwise expressly authorized by law.

(b) No contract involving an expenditure of more than $20,000.00 but less than $200,000.00 shall be awarded under this Code section without the submission of at least two estimates.



§ 32-4-64. Required letting of contracts by public bid

Except as authorized by Code Section 32-4-63, all contracts shall be let by public bid.



§ 32-4-65. Advertising for bids

(a) Notwithstanding any provision of Chapter 91 of Title 36 and of any other provision of law to the contrary, on all contracts to be let by public bid a county shall advertise for competitive sealed bids for at least two weeks. The public advertisement shall be inserted once a week for two weeks in such newspaper wherein the county sheriff's sales are advertised or in such other newspapers or publications, or both, as will ensure adequate publicity, the first insertion to be two weeks prior to the opening of the sealed bids, the second to follow one week after the publication of the first insertion.

(b) Such advertisement shall include but not be limited to the following:

(1) A description sufficient to enable the public to know the approximate extent and character of the work to be done;

(2) The time allowed for performance;

(3) The terms and time of payment;

(4) Where and under what conditions and costs the detailed plans and specifications and proposal forms may be obtained;

(5) The amount of the proposal guaranty, if one is required;

(6) The time and place for submission and opening of bids;

(7) The right of the county to reject any one or all bids; and

(8) Such further notice as the county may deem advisable as in the public interest.



§ 32-4-66. Payment by bidder to cover costs

A county may require each bidder to pay a reasonable sum sufficient to cover the cost to the county, where applicable, of the bid proposal form, the contract, and its specifications.



§ 32-4-67. Proposal guaranty by bidder

(a) No bid, other than a bid solely for engineering or other kinds of professional services, will be considered by a county unless it is accompanied by a proposal guaranty in the form of a certified check or other acceptable security payable to the county for an amount deemed by the county in the public interest necessary to ensure that the successful bidder will execute the contract on which he bid.

(b) A proposal guaranty will be returned to a bidder upon receipt by the county of the bidder's written withdrawal of his bid if such receipt is before the time scheduled for the opening of bids. Upon the determination by a county of the lowest reliable bidder, the county will return the proposal guaranties to all bidders except that of the lowest reliable bidder. If no contract award is made within 30 days after the date set for the opening of bids, all bids shall be rejected and all proposal guaranties shall be returned unless the county and the successful bidder agree in writing to a longer period of time.



§ 32-4-68. Award of contract to lowest reliable bidder; procedure upon rejection of bids

Where a contract has been let for bid, the county, by resolution entered in its minutes, shall award the contract to the lowest reliable bidder, provided that the county shall have the right to reject any and all such bids whether such right is reserved in the public notice or not and, in such case, may readvertise, perform the work itself, or abandon the project.



§ 32-4-69. Bonds of successful bidder generally

Notwithstanding any provision of Chapter 91 of Title 36 to the contrary, when the price of a contract let to bid, other than a contract solely for engineering or other kinds of professional services, is $5,000.00 or more, no contract of a county shall be valid unless the contractor first gives:

(1) A performance bond that meets the requirements established in Parts 1 and 3 of Article 3 of Chapter 91 of Title 36 in the amount of the bid, with one good and solvent surety, for the faithful performance of the contract and to indemnify the county for any damages occasioned by a failure to perform the same within the prescribed time;

(2) A payment bond that meets the requirements established in Parts 1 and 4 of Article 3 of Chapter 91 of Title 36; and

(3) Such other bonds required by the county in its advertisement for bids, including but not limited to public liability and property damage insurance bonds.



§ 32-4-70. Bridge repair bonds

(a) As used in this Code section, the term "bridge" shall include the approaches to such bridge within 50 feet of either end except when the bridge itself measures 100 feet or more, in which case the term "bridge" shall include the approaches within 100 feet of either end of the bridge.

(b) Where the contract relates to the construction or reconstruction of all or a part of a bridge, the county or counties affected may require the successful contractor to add to the conditions of the performance bond required under paragraph (1) of Code Section 32-4-69 the following condition: to keep the bridge in good condition for a period of not less than seven years.



§ 32-4-71. Failure to take bonds; liability of county

(a) If the payment bond required by paragraph (2) of Code Section 32-4-69 is not taken, the county shall be liable to subcontractors, laborers, materialmen, and other persons, as provided in Part 4 of Article 3 of Chapter 91 of Title 36, for losses to them resulting from failure to take such bond.

(b) If the condition of bridge repair authorized by Code Section 32-4-70 to be added to the performance bond is not taken, the contracting county or counties shall be primarily liable for all injuries caused by reason of any defective bridge for damages occurring within seven years of the contractor's work on the bridge and its acceptance by the county or counties, provided that the county shall be discharged from all liability upon the inclusion in the performance bond of the aforesaid bridge repair condition.

(c) Nothing in this Code section shall be construed so as to impose personal liability on the county governing authority.



§ 32-4-72. Failure of successful bidder to sign contract or furnish bonds

If the successful bidder fails to sign the contract or furnish the bonds required under authority of Code Section 32-4-71, his proposal guaranty, if one had been required by the county, will become the property of the county as liquidated damages. The contract then may be readvertised, performed with county forces, or the project abandoned.



§ 32-4-73. Oath by successful bidder

A successful bidder, before commencing the work, shall execute a written oath, as required by subsection (e) of Code Section 36-91-21, stating that he or she has not violated such Code section, which makes it unlawful to restrict competitive bidding.



§ 32-4-74. Applicability of other laws to this part

Except as indicated to the contrary in this part, Chapter 91 of Title 36 shall not apply to this part.









Article 4 - Municipal Street Systems

Part 1 - General Powers and Duties of Municipality

§ 32-4-90. Acquisition of rights of way

Acquisition of rights of way for public roads on the state highway system located within the corporate limits of a municipality shall be made in compliance with subsection (e) of Code Section 32-3-3 and Code Section 32-5-25.



§ 32-4-91. Construction and maintenance of systems; acquisition of labor; maximum bridge weight; notification of department about new streets and abandoned streets

(a) A municipality shall plan, designate, improve, manage, control, construct, and maintain an adequate municipal street system and shall have control of and responsibility for all construction, maintenance, or other work related to the municipal street system. Such work may be accomplished through the use of municipal forces, including inmate labor, by contract as authorized in paragraph (1) of subsection (a) of Code Section 32-4-92, or otherwise as permitted by law.

(a.1) A municipality shall post on each bridge on the municipal street system and on each approach thereto on the municipal street a sign containing a legible notice showing the maximum safe weight limit for such bridge, each such sign to conform to the department regulations promulgated under authority of Code Section 32-6-50.

(b) A municipality shall notify the department within three months after a municipal street is added to the municipal street system and shall further notify the department within three months after a municipal street is abandoned. This notification shall be accompanied by an appropriate digital file, map, or plat depicting the location of the new or abandoned street.



§ 32-4-92. Powers

(a) The powers of a municipality with respect to its municipal street system, unless otherwise expressly limited by law, shall include but not be limited to the following:

(1) Subject to the limitations of subparagraph (d)(1)(A) of Code Section 32-2-61, a municipality has the authority to contract with any person, the federal government or its agencies, the state or its agencies, other municipalities, a county in which the municipality lies, or any combination of the foregoing entities for the construction, reconstruction, or maintenance of any public road located within the municipality;

(2) A municipality may accept and use federal and state funds for municipal street purposes and do all things necessary, proper, or expedient to achieve compliance with the provisions and requirements of all applicable federal-aid acts and programs. Nothing in this title is intended to conflict with any such federal-aid law and, in case of such conflict, such portion as may be in conflict with such federal law is declared of no effect to the extent of the conflict;

(3) A municipality may acquire, manage, and dispose of real property or any interests therein for public roads on its municipal street system under the procedures provided in Article 1 of Chapter 3 of this title and in Chapter 7 of this title. In acquiring property for rights of way for federal-aid highway projects on its system, the municipality shall comply with the requirements of the applicable provisions of the Uniform Relocation Assistance and Real Property Acquisition Policy Act of 1970, as amended by the Uniform Relocation Act Amendments of 1987, Title IV of Public Law 100-17, and in general be guided by the policies applicable to the department as set forth in Code Section 32-8-1. For good cause shown, a municipality, at any time after commencement of condemnation proceedings and prior to final judgment therein, may dismiss its condemnation action, provided that (A) the condemnation proceedings have not been instituted under Article 1 of Chapter 3 of this title and (B) the condemnor has first paid to the condemnee all expenses and damages accrued to the condemnee up to the date of the filing of the motion for dismissal of the condemnation action;

(4) Subject to the requirements of Part 2 of this article, a municipality may purchase, borrow, rent, lease, control, manage, receive, and make payment for all personal property such as equipment, machinery, vehicles, supplies, material, and furniture which may be needed in the operation of the municipal street system and may sell or otherwise dispose of all personal property owned by the municipality and used in the operation of said municipal street system which is no longer necessary or useful in connection with the operation of said system; and it may execute such instruments as may be necessary in connection with the exercise of the foregoing powers in this paragraph;

(5) A municipality and its authorized agents and employees shall have the authority to enter upon any lands in the municipality for the purpose of making such surveys, soundings, drillings, and examinations as the municipality may deem necessary or desirable to accomplish the purposes of this title; and such entry shall not be deemed a trespass, nor shall it be deemed an entry which would constitute a taking in a condemnation proceeding. However, reasonable notice shall be given the owner or occupant of the property to be entered; such entry shall be done in a reasonable manner with as little inconvenience as possible to the owner or occupant of the property; and the municipality shall make reimbursement for any actual damages resulting from such entry;

(6) A municipality may employ, discharge, promote, set and pay the salaries and compensation of its personnel, and determine the duties, qualifications, and working conditions for all persons whose services are needed in the construction, maintenance, administration, operation, and development of its municipal street system; and may employ or contract as independent contractors with such engineers, surveyors, attorneys, consultants, and all other employees whose services may be required, subject to the limitations of existing law;

(7) Except as otherwise provided by Code Section 12-6-24, a municipality may regulate and control the use of the public roads on its municipal street system and on portions of the county road systems extending within the corporate limits of the municipality. Any municipality may regulate the parking of vehicles on any such roads in order to facilitate the flow of traffic and to this end may require and place parking meters on or immediately adjacent to any or all of such roads for the purpose of authorizing timed parking in designated spaces upon the payment of a charge for such privilege. A municipality also may place such parking meters on or adjacent to any public road on the state highway system located within the corporate limits of the municipality when authorized by the department pursuant to Code Section 32-6-2;

(8) A municipality may purchase supplies for municipal street system purposes through the state, as authorized by Code Sections 50-5-100 through 50-5-102;

(9) A municipality may provide lighting and maintenance thereof on any public road located within its limits;

(10) A municipality may grant permits and establish reasonable regulations for the installation, construction, maintenance, renewal, removal, and relocation of pipes, mains, conduits, cables, wires, poles, towers, traffic and other signals, and other equipment, facilities, or appliances of any utility in, on, along, over, or under any part of its municipal street system and of a county road system lying within its municipal limits. However, such regulations shall not be more restrictive with respect to utilities affected thereby than are equivalent regulations promulgated by the department with respect to utilities on the state highway system under authority of Code Section 32-6-174. As a condition precedent to the granting of such permits, the municipality may require application in writing specifically describing the nature, extent, and location of the portion of the utility affected. The municipality may also require the applicant to furnish an indemnity bond or other acceptable security conditioned to pay for any damage to any part of a public road or to any member of the public caused by the work of the utility performed under authority of such permit. However, it shall be the duty of the municipality to ensure that the normal operation of the utility does not interfere with the use of any portion of the municipal street system or of a municipal extension of a county public road. The municipality may also order the removal and relocation of the utility, equipment, facilities, or appliances where such removal and relocation is made necessary by the construction and maintenance of any part of the municipal street system or municipal extension of a county public road. In so ordering the removal and relocation of a utility or in performing such work itself, the municipality shall conform to the procedure set forth for the department in Code Sections 32-6-171 and 32-6-173, except that when the removal and relocation have been performed by the municipality, it shall certify the expenses thereof for collection to its city attorney; and

(11) A municipality may provide for surveys, maps, specifications, and other things necessary in supervising, locating, abandoning, relocating, improving, constructing, or maintaining the municipal street system, or any part thereof, or any activities incident thereto or necessary in doing such other work on public roads as the municipality may be given responsibility for or control of by law.

(b) In addition to the powers specifically delegated to it in this title, a municipality shall have the authority to perform all acts which are necessary, proper, or incidental to the efficient operation and development of the municipal street system; and this title shall be liberally construed to that end. Any such power vested by law in a municipality, but not implemented by specific provisions for the exercise thereof, may be executed and carried out by a municipality in a reasonable manner pursuant to such rules, regulations, and procedures as a municipality may adopt and subject to such limitations as may be provided by law.



§ 32-4-93. Liability of municipalities for defects in public roads

(a) A municipality is relieved of any and all liability resulting from or occasioned by defects in the public roads of its municipal street system when it has not been negligent in constructing or maintaining the same or when it has no actual notice thereof or when such defect has not existed for a sufficient length of time for notice thereof to be inferred.

(b) A municipality is relieved of any and all liability resulting from or occasioned by defective construction of those portions of the state highway system or county road system lying within its corporate limits or resulting from the failure of the department or the county to maintain such roads as required by law unless the municipality constructed or agreed to perform the necessary maintenance of such road.



§ 32-4-94. Standards for construction of curb ramps

(a) The standard for construction of curbs on each side of any municipal street or of any connecting street or road for which curbs have been prescribed by the governing body of the municipal corporation having jurisdiction thereover shall be not less than one ramp per lineal block giving on the crosswalks at intersections. Such ramps shall be at least 40 inches wide and shall be so constructed as to allow reasonable access to the crosswalk for physically disabled persons.

(b) Standards set for curb ramping under subsection (a) of this Code section shall not apply to any curb existing on July 1, 1974, but shall apply to all new curb construction and to all replacement curbs constructed at any point in a block which gives reasonable access to a crosswalk; provided, however, that the standards set for curb ramping under subsection (a) of this Code section shall apply to curbs on each side of the street circling the state capitol; provided, further, that the standard for construction of curbs on each side of the street circling the state capitol shall be not less than two ramps per lineal block giving on the crosswalks at intersections.






Part 2 - Exercise by Municipalities of Power to Contract Generally

§ 32-4-110. "Contract" defined

As used in this part, the term "contract" means a contract or subcontract entered into by a municipality with any person, the state or federal government or an agency of either, with another municipality or municipalities, with a county or counties, or with any combination of any of the foregoing entities, for the construction, reconstruction, or maintenance of all or part of a public road in said municipality, including but not limited to a contract or subcontract for the purchase of materials, for the hiring of labor, for professional services, or for other things or services incident to such work.



§ 32-4-111. Authority of municipality to contract; form of contracts; approval of contracts by resolution

A municipality shall have the authority to contract as set forth in this part and in Part 1 of this article. Any contract for work on all or part of the municipal road system shall be in writing and be approved by resolution which shall be entered on the minutes of such municipality.



§ 32-4-112. Contracts with state agencies and adjoining counties

(a) A contract with a state agency is subject to those limitations of subparagraph (d)(1)(A) and paragraph (2) of subsection (d) of Code Section 32-2-61.

(b) (1) A municipality may contract with any county in which part of the municipality lies for the construction and maintenance of a public road within the limits of such municipality.

(2) In such contract, the county may agree to use any county funds available for the construction and maintenance of roads in such county, including funds derived from general obligation bonds issued after approval in a county-wide election, to pay the costs, in whole or in part, of the construction or maintenance of such public road.

(3) In such contract, the municipality may agree to use any funds available for the construction and maintenance of roads in such municipality, together with any funds the municipality may collect pursuant to its power to assess any part of its share of the cost of such contract against abutting and adjoining property and the owners thereof according to the provisions of Chapter 39 of Title 36, as if the municipality were performing the work alone, unless the terms of such assessment shall be in violation of the municipality's charter, an ordinance of the municipality, or a general law of the state.

(4) The work under such contract may be performed either by county or municipal forces or by a contractor employed by either or jointly.



§ 32-4-113. Limitations on power to contract; at least two estimates required for certain expenditures

(a) A municipality is prohibited from negotiating a contract except a contract:

(1) Involving the expenditure of less than $200,000.00;

(2) With a state agency or political subdivision as authorized by Code Sections 32-4-111 and 32-4-112;

(3) With a railroad or railway company or a publicly or privately owned utility as authorized by Article 6 of Chapter 6 of this title;

(4) For engineering or other kinds of professional or specialized services;

(5) For emergency maintenance requiring immediate repairs to a public road, including but not limited to bridge repairs, snow and ice removal, and repairs due to flood conditions; or

(6) Otherwise expressly authorized by law.

(b) No contract involving an expenditure of more than $20,000.00 but less than $200,000.00 shall be awarded under this Code section without the submission of at least two estimates.



§ 32-4-114. Required letting of contracts by public bid

Except as authorized by Code Section 32-4-113, all contracts shall be let by public bid.



§ 32-4-115. Advertising for bids

(a) Notwithstanding any provision of Code Section 36-39-10 to the contrary, on all contracts to be let by public bid a municipality shall advertise for competitive sealed bids for at least two weeks. The public advertisement shall be inserted once a week in such newspapers wherein the county sheriff's sales are advertised or in such newspapers or other publications, or both, as will ensure adequate publicity, the first insertion to be at least two weeks prior to the opening of the sealed bids, the second to follow one week after the publication of the first insertion.

(b) Such advertisement shall include but not be limited to the following:

(1) A description sufficient to enable the public to know the approximate extent and character of the work to be done;

(2) The time allowed for performance;

(3) The terms and time of payment;

(4) Where and under what conditions and costs the detailed plans and specifications and proposal forms may be obtained;

(5) The amount of the proposal guaranty, if one is required;

(6) The time and place for submission and opening of bids;

(7) The right of the municipality to reject any one or all bids; and

(8) Such further notice as the municipality may deem advisable as in the public interest.



§ 32-4-116. Payment by bidder to cover costs

A municipality may require each bidder to pay a reasonable sum sufficient to cover the cost to the municipality, where applicable, of the bid proposal form, the contract, and its specifications.



§ 32-4-117. Proposal guaranty by bidder

(a) A municipality may require that each bid on a particular contract, as a prerequisite to the bid being considered, be accompanied by a proposal guaranty in the form of a certified check or other acceptable security payable to the municipality for an amount deemed by the municipality in the public interest necessary to ensure that the successful bidder will execute the contract on which he bid.

(b) Such proposal guaranty will be returned to a bidder upon receipt by the municipality of the bidder's written withdrawal of his bid if such receipt is before the time scheduled for the opening of bids. Upon the determination by the municipality of the lowest reliable bidder, the municipality will return proposal guaranties to all bidders except the proposal guaranty of the lowest reliable bidder. If no contract award is made within 30 days after the date set for the opening of bids, all bids shall be rejected and all proposal guaranties shall be returned unless the municipality and the successful bidder agree in writing to a longer period of time.



§ 32-4-118. Award of contract to lowest reliable bidder; procedure upon rejection of bids

Notwithstanding any provisions of Code Section 36-39-11 to the contrary, where a contract has been let for bid, the municipality, by resolution entered in its minutes, shall award the contract to the lowest reliable bidder, provided that the municipality shall have the right to reject any and all such bids whether such right is reserved in the public notice or not and, in such case, may readvertise, perform the work itself, or abandon the project.



§ 32-4-119. Bonds of successful bidder

Notwithstanding any provision of Chapter 91 of Title 36 to the contrary, where the contract price is $5,000.00 or more, no construction contract of a municipality, other than a contract solely for engineering or other professional services, shall be valid unless the contractor first gives:

(1) A performance and payment bond which meets the requirements of Parts 1, 3, and 4 of Article 3 of Chapter 91 of Title 36; and

(2) Such other bonds or insurance policies required by the municipality in its proposal forms, including but not limited to public liability and property damage insurance bonds or policies and bonds to maintain in good condition such completed construction for a period of not less than five years.



§ 32-4-120. Failure to take bonds; liability of municipality

If the payment bond required by Code Section 32-4-119 is not taken, the municipality then shall be liable to subcontractors, laborers, materialmen, and other persons, as provided in Part 4 of Article 3 of Chapter 91 of Title 36, for losses to them resulting from failure to take such bond.



§ 32-4-121. Failure of successful bidder to sign contract or furnish bonds

If the successful bidder fails to sign the contract or furnish the bonds required under authority of Code Section 32-4-119, his proposal guaranty, if one had been required by the municipality, will become the property of the municipality as liquidated damages. The contract then may be readvertised, or the project may be abandoned.



§ 32-4-122. Oath by successful bidder

A successful bidder, before commencing the work, shall execute a written oath, as required by subsection (e) of Code Section 36-91-22, stating that he has not violated such Code section which makes it unlawful to restrict competitive bidding.



§ 32-4-123. Other laws applicable to part

Except as indicated to the contrary in this part, Chapter 91 of Title 36 shall not apply to this part.












Chapter 5 - Funds for Public Roads

Article 1 - Federal Funds

§ 32-5-1. Receipt of funds by state; effect of inconsistency between chapter and requirements of United States Department of Transportation or other federal agencies

(a) The state treasurer is designated a proper authority to receive any of the federal-aid funds apportioned by the federal government under 23 U.S.C. and to receive any other federal funds apportioned to the State of Georgia for public road and other public transportation purposes, unless designated otherwise by the federal government and except as such funds may be directed by the federal government to the State Road and Tollway Authority.

(b) If any provisions of this chapter are inconsistent with or contrary to any laws, rules, regulations, or other requirements of the United States Department of Transportation or other federal agencies, the Georgia Department of Transportation is authorized and empowered to waive such provisions of this chapter in order to resolve any such inconsistency or conflict, it being the purpose of this chapter to enable the department to comply with any requirement of the federal government in order to procure all possible federal aid and assistance for the construction or maintenance of the public roads of Georgia and other public transportation purposes.



§ 32-5-2. Appropriation of funds to department

All federal funds received by the state treasurer under Code Section 32-5-1 are continually appropriated to the department for the purpose specified in the grants of such funds except as such funds may be directed by the federal government to the State Road and Tollway Authority.






Article 2 - State Public Transportation Fund

§ 32-5-20. "State Public Transportation Fund" defined

As used in this article, the term "State Public Transportation Fund" means that money the expenditures of which are controlled and supervised by the department by virtue of paragraph (2) of subsection (a) of Code Section 32-2-2.



§ 32-5-21. Priority of expenditures from fund

Subject to the restrictions on expenditures imposed by Code Section 32-5-23, the State Public Transportation Fund shall be expended by the department in the following order:

(1) To pay the rentals on lease contracts entered into pursuant to the authority of the Constitution of Georgia;

(2) To pay into the State of Georgia Guaranteed Revenue Debt Common Reserve Fund the amount of the highest annual debt service requirements for an issue of guaranteed revenue debt for public road projects initiated pursuant to Code Section 32-10-67, upon its issuance, when the guarantee of the specific issue has been authorized by an appropriation of moneys governed by Article III, Section IX, Paragraph VI(b) of the Constitution and the appropriation meets the requirements for such debt as provided by Article VII, Section IV, Paragraph III(b) of the Constitution;

(3) To pay the costs of operating the department and for any emergencies or unusual situations;

(4) To pay the costs necessary to comply with the conditions of federal-aid apportionments to the state for the planning, surveying, constructing, paving, and improving of the public roads in Georgia;

(5) As directed from time to time by appropriations Acts; and

(6) After the requirements set out in the foregoing provisions of this Code section have been met, the remainder of the State Public Transportation Fund to be expended to pay the costs of maintaining, improving, constructing, and reconstructing the public roads of the state highway system, for maintaining roads within and leading to state parks, and for constructing public roads by department forces.



§ 32-5-22. Other expenditures from fund

Expenditures from the State Public Transportation Fund may be made, under such conditions as the department may provide, for streets, driveways, and parking areas located upon the property of and serving:

(1) Public schools;

(2) Colleges of the university system;

(3) State agencies and governments of political subdivisions; and

(4) Hospitals constructed with the assistance of financial grants from the federal government, authorized by Title 42, Chapter 6A, Subchapter IV, United States Code, as amended.



§ 32-5-23. Limitations on expenditures from fund

Notwithstanding Code Section 32-5-22 and except as expressly authorized elsewhere in this title, no funds from the State Public Transportation Fund shall be expended for the construction or maintenance of:

(1) Private driveways, roads, or bridges; or

(2) Public roads that have since been abandoned.



§ 32-5-24. Authorization of expenditure for public roads serving planned communities

Reserved. Repealed by Ga. L. 2015, p. 385, § 2-6/HB 252, effective July 1, 2015.



§ 32-5-25. Use of fund in regard to acquisition of rights of way

Whenever property is acquired under subsection (e) of Code Section 32-3-3, all expenses of the acquisition thereof, including the purchase price and all direct and consequential damages awarded in any proceeding brought to condemn any such right of way, shall be paid by the county in which such right of way or portion thereof is situated. When such right of way or portion thereof lies within the limits of a municipality, acquisition expenses shall be paid by such municipality unless the county concerned agrees to procure such right of way on behalf of the municipality. However, nothing contained in this Code section shall prevent the department from using the State Public Transportation Fund to acquire such right of way, to pay any damage awarded on account of the location of any road that is a part of the state highway system, or to assist a county or municipality in so doing. Furthermore, nothing in this Code section shall be construed to authorize an expenditure from the State Public Transportation Fund for the procurement of a right of way for a road to be constructed on a county road system or municipal street system except as otherwise provided by law or by agreement between the federal government and the department.



§ 32-5-26. Reimbursement of counties and municipalities in regard to acquisition of rights of way

The department shall be required to reimburse any county or municipality of this state the sums actually expended by it in accordance with subsection (e) of Code Section 32-3-3 where construction on the right of way so acquired by the county or municipality has not been begun within ten years from the date title to such right of way was acquired in the name of the department.



§ 32-5-27. Allocation formula development and implementation

(a) The Planning Division of the department and the director of planning shall develop an allocation formula for:

(1) A state-wide transportation asset management program;

(2) A state-wide transportation asset improvement program; and

(3) A local maintenance and improvement grant program.

Funds from the State Public Transportation Fund shall be allocated by the department pursuant to such formula as further defined in subsections (b) through (d) of this Code section and as appropriated by the General Assembly. Every four years, concurrent with the renewal of the state-wide strategic transportation plan, the division and the director shall update the data used in the allocation formula and shall review the distributional components of the formula and at such time may amend the formula as necessary to support implementation of the plans provided for in Code Section 32-2-22.

(b) Funds appropriated for the state-wide transportation asset management program shall be allocated pursuant to the long-range state-wide strategic transportation plan and shall be available for administration, maintenance, operations, and rehabilitation of infrastructure.

(c) (1) Funds allocated for the state-wide transportation asset improvement program shall be allocated for capital construction projects, which may include new capacity, expansion of current infrastructure, safety improvements, or completion of, additions to, and capital improvement of state strategic corridors and economic development highways, including but not limited to those identified pursuant to Code Section 32-4-22. Recommendations for appropriation to the state-wide transportation asset improvement program shall include consideration of current and future regional population and regional employment. Local funding matches may be required.

(2) A portion of this allocation shall be a specific itemized and prioritized project list and such portion shall be not less than 10 percent nor more than 20 percent of the aggregate allocation from the State Public Transportation Fund, subject to and consistent with the provisions of the state-wide transportation improvement program, for such fiscal year. In developing such project list the division and the director may accept project recommendations from the Transportation Committees of the Senate and the House of Representatives, the Governor, metropolitan planning organizations, and nonmetropolitan areas. Such projects shall be prioritized in accordance with the state-wide strategic transportation plan. The division and the director shall submit such prioritized capital construction projects to the Governor for consideration in advance of the legislative session each year. The Governor shall submit all or a portion of such capital construction project requests as part of the Governor's budget recommendations to the General Assembly. The General Assembly may appropriate funds to any project on the prioritized project list.

(3) In addition to the portion of the state-wide transportation asset improvement program subject to the 10 percent limitation in paragraph (2) of this subsection, additional funds from the State Public Transportation Fund may be allocated to the state-wide transportation asset improvement program that are not subject to specific project selection.

(d) Funds allocated for the local maintenance and improvement grant program shall replace funds formerly available under the local assistance road program and state-aid program and shall be allocated by the Local Grants Division of the department to local governing authorities as grants or otherwise according to a funding formula developed by the division and the director. Such formula shall include considerations of paved and unpaved lane miles and vehicle miles traveled and may include population, employment, and local funding matches available, as well as other factors as may be determined by the division and the director. Funds allocated each fiscal year for the local maintenance and improvement grant program shall be not less than 10 percent nor more than 20 percent of the money derived from motor fuel taxes received by the state in the immediately preceding fiscal year, less the amount of refunds, rebates, and collection costs authorized by law and shall be used only for the purposes available for the proceeds of such taxes. Grants of such funds shall include provisions requiring adherence to adequate roadway standards, accounting practices, and applicable transportation plans. Additional allocations to this program from other funding sources shall be allocated subject to the requirements for usage attached to such funds.

(e) Funds allocated or appropriated pursuant to the provisions of this Code section shall not be subject to redirection or reservation pursuant to Chapter 12 of Title 45 or to budgetary reduction except as provided by subparagraph (b) of Paragraph VI of Section IX of Article III of the Constitution.

(f) Information pertaining to all funds received and expended by, through, or from the department, including but not limited to project numbers, let dates, estimated costs, actual costs, estimated completion date, status, priority ranking, congressional, House, and Senate districts, vendor names, contract amounts, and other pertinent contract information, shall be published on the website of the department as data in structured format. As used in this subsection, 'structured format' means data that is presented in machine readable format.



§ 32-5-27.1. Plan for use of department resources; budgeting considerations

(a) In addition to the requirements contained in Code Section 32-5-27, the department shall annually prepare and submit to the General Assembly, for approval by the Senate Transportation Committee and the House Committee on Transportation, a ten-year strategic plan that outlines the use of department resources for the upcoming fiscal years.

(b) The Senate Transportation Committee and the House Committee on Transportation shall approve the plan and may make recommendations to the Senate Appropriations Committee and the House Committee on Appropriations for their consideration in developing the budget.

(c) Such plan shall identify at least the following categories and establish a target percentage of resources to be expended and the respective fund sources in each of the following areas:

(1) Construction of new highway projects;

(2) Maintenance of existing infrastructure;

(3) Bridge repairs and replacement;

(4) Safety enhancements; and

(5) Administrative expenses.

(d) Priority shall be given to expenditure of available resources for maintenance, expansion, and improvement of highway infrastructure in the areas of this state most impacted by traffic congestion and to areas of this state in need of highway infrastructure to aid in attracting economic development to the area.

(e) Such plan shall also bring forward all efficiencies found within the bureaucracy of the department and how those funds have been redirected to road construction.






Article 3 - Allocation of Funds

§ 32-5-30. Allocation of state and federal funds; items excluded from budgeting; budgeting periods; authorization of reduction of funds allocated

(a) (1) The total of expenditures from the State Public Transportation Fund under paragraphs (4), (5), and (6) of Code Section 32-5-21 plus expenditures of federal funds appropriated to the department shall be budgeted by the department over two successive budgeting periods every decade. However, such budgeting shall not include:

(A) Any federal funds specifically designated for projects that have been earmarked by a member of Congress in excess of appropriated funds;

(B) Any funds for a project undertaken for purposes of providing for the planning, surveying, constructing, paving, and improving of The Dwight D. Eisenhower System of Interstate and Defense Highways within the state; or

(C) Any funds for a project undertaken for purposes of providing for the planning, surveying, constructing, paving, and improving of any part of the state designated freight corridor, when such designation is made by the director of planning with approval from a majority of the board.

(2) The first budgeting period shall commence immediately following redistricting of congressional districts and shall be for a duration of five years. The second budgeting period shall continue until the beginning of the budgeting period following the next redistricting of congressional districts after each decennial census; provided, however, if the congressional districts have been redrawn prior to a new decennial census, but after the approval of an existing map based on the last decennial census, the budgeting period shall include two successive budgeting periods. The first budgeting period shall end upon approval of the new redistricting and the second budgeting period shall commence from the date such redrawn congressional districts have been approved and shall continue until the next budgeting period following the next redistricting of congressional districts. The department shall budget such expenditures such that at the end of such budgeting period funding obligations equivalent to at least 80 percent of such total for such budgeting period shall have been divided equally among the congressional districts in this state, as those districts existed at the commencement of such budgeting period, for public road and other public transportation purposes in such districts.

(b) (1) The board may upon approval by two-thirds of its membership authorize a reduction in the share of funds allocated pursuant to this Code section to any such congressional district if such supermajority of the board determines that such district does not have sufficient projects available for expenditure of funds within that district to avoid lapsing of appropriated funds.

(2) In the event that funding becomes available to the department which could not otherwise be allocated among congressional districts due to the allocation requirements of this Code section, the board may upon approval by a majority of its membership authorize a waiver of such allocation requirements to the extent necessary to allow the expenditure of such funding, and any project, projects, or portion thereof undertaken with such additional funding shall be in addition to those projects funded in accordance with the allocation requirements of this Code section in the fiscal year in which the additional funds became available or any subsequent year; provided, however, that any such waiver shall be valid only for the fiscal year in which it is granted, and any funds budgeted pursuant to a waiver granted by this paragraph which were not obligated by the end of such fiscal year shall not be obligated in violation of the allocation requirements of this Code section in a subsequent fiscal year unless a majority of the board again authorizes a waiver of the allocation requirements in such subsequent fiscal year.

(c) Provisions of this Code section may be waived pursuant to subsection (b) of Code Section 32-5-1 only upon approval by two-thirds of the membership of the board.



§ 32-5-31. Duty of board to submit yearly report; requirements of report

In each calendar year, the board shall provide to the Governor, Lieutenant Governor, and Speaker of the House of Representatives a written report detailing the allocation of funding obligations among congressional districts pursuant to Code Section 32-5-30 for the fiscal year ending June 30 of that same calendar year. Such report shall include without limitation the annual funding obligations and the projected expenditures of funds for the five-year period and any and all documents or information indicating how the department intends to allocate the applicable state and federal funds among congressional districts as required by Code Section 32-5-30 or a detailed explanation of why the department is unable to allocate such funds as required.









Chapter 6 - Regulation of Maintenance and Use of Public Roads Generally

Article 1 - General Provisions

§ 32-6-1. Obstructing, encroaching on, or injuring public roads; leasing of property by department

(a) It shall be unlawful for any person to obstruct, encroach upon, solicit the sale of any merchandise on, or injure materially any part of any public road. For purposes of this Code section, the term "obstruct" shall include without limitation the causing of any buildup of rock, gravel, mud, dirt, chemicals, or other materials by continued ingress or egress of vehicles or of any natural waters dammed or redirected by diversion to an extent which presents a hazard to the traveling public.

(b) Any person who unlawfully obstructs, encroaches upon, or injures said public road shall be responsible for reimbursing the Department of Transportation or the applicable local governing authority in the case of a road which is part of a county road system or municipal street system for the costs of removal of said obstructions or encroachments and the costs of repairs to the public road incurred by such department or local governing authority, including any costs associated with traffic management; provided, however, that such costs shall be limited to those costs which are directly incurred from such damages. Costs incurred for traffic management may include, but not be limited to, costs incurred for flagging, signing, or provision of detours, provided that these activities are directly caused by the obstruction, encroachment, or injury to the public road system. The court may, in addition to any other sentence authorized by law, order a person convicted of violating this Code section to make such restitution for the offense.

(c) Nothing in this Code section shall abridge or limit any authority provided by law for the installation and operation of vending machines at welcome centers, tourist centers, and safety rest areas. Nothing in this Code section shall limit in any way the department's authority to lease property to state or federal agencies, counties, or municipalities as provided for in Code Section 32-7-5, or limit the Department of Transportation's ability to grant a license to any utility or railroad corporation as defined in Code Section 46-1-1.



§ 32-6-2. Authority of department, counties, and municipalities to regulate parking; parking vehicles or leaving vehicles unattended on right of way of public road on state highway system

Notwithstanding Code Section 40-6-200 and Code Sections 40-6-202 through 40-6-204:

(1) The department may regulate and prohibit the parking of any type of vehicle on any public road on the state highway system, including extensions thereof into or through municipalities. Whenever any state or local law enforcement officer finds a vehicle parked in violation of law or the department's regulations, such officer or employee is authorized to move such vehicle or require the driver or other person in charge of the vehicle to move the same. If the vehicle is unattended, such officer is authorized to remove or provide for the removal of such vehicle to the nearest garage or other place of safety at the owner's expense. State or local law enforcement officers and the department are further authorized, with or without the consent of the owner, to remove or have removed any obstruction, cargo, or personal property which is abandoned, unattended, or damaged as a result of a vehicle accident which the department determines to be a threat to public health or safety or to mitigate traffic congestion, and any person or towing service that is removing an obstruction, cargo, or personal property at the location of such obstruction, cargo, or personal property upon instruction by a law enforcement officer, an official of a fire department acting under the authority of paragraph (1) of Code Section 25-3-1 or paragraph (3) of Code Section 25-3-2, or an official of the department shall be liable only for gross negligence;

(2) A county may regulate and control the parking of vehicles on the county road system and to this end the county may place parking meters on or immediately adjacent to any or all such roads, except extensions into a municipality, for the purpose of authorizing timed parking in designated spaces upon the payment of a charge for such privilege. A county may also place such parking meters on or adjacent to any public road on the state highway system located within the county and outside the corporate limits of a municipality when authorized by the department pursuant to paragraph (1) of this Code section;

(3) A municipality may regulate and control the parking of vehicles on its municipal street system and on extensions of a county road system within its corporate limits and to this end may place parking meters on or immediately adjacent to any or all of such roads for the purpose of authorizing timed parking in designated spaces upon the payment of a charge for such privilege. A municipality also may place such parking meters on or adjacent to any public road on the state highway system located within the corporate limits of the municipality when authorized by the department pursuant to paragraph (1) of this Code section; and

(4) It shall be unlawful for any person to park or leave unattended any vehicle upon the right of way of any public road on the state highway system for over 48 hours.



§ 32-6-3. Deposit of driver's license with arresting officer in lieu of bail or incarceration; driver's failure to appear before proper judicial officer; applicability of Code section to foreign licenses

Reserved. Repealed by Ga. L. 1999, p. 81, § 32, effective April 5, 1999.



§ 32-6-4. Removal of natural or manmade obstructions, cargo, or personal property during state of emergency

State or local law enforcement officers, including fire department officials, and the department are authorized, upon the issuance of an executive order by the Governor declaring a state of emergency, with or without the consent of the owner, to remove or have removed any natural or manmade obstruction, cargo, or other personal property which is abandoned, unattended, or damaged and the law enforcement officer or the department determines such object to be a threat to public health or safety or to be contributing to traffic congestion. Any person, contractor, towing service, or other entity that is removing an obstruction, cargo, or other personal property pursuant to the instruction of a law enforcement officer, an official of a fire department acting under the authority of paragraph (1) of Code Section 25-3-1 or paragraph (3) of Code Section 25-3-2, or the department, and under the provisions of this Code section, shall be liable for damage or harm at the location where the obstruction, cargo, or other personal property was left abandoned or unattended, only when the person, contractor, towing service, or other entity was grossly negligent in the performance of his or her assigned duties; provided, however, nothing in this Code section shall limit liability for any damage or harm caused at a location different from the location where the obstruction, cargo, or other personal property was left abandoned or unattended.



§ 32-6-5. Closure of or limiting access to roads due to declared state of emergency for inclement weather conditions; exception for certain vehicle operators

(a) The department may close or limit access to any portion of road on the state highway system due to a declared state of emergency for inclement weather conditions that results in dangerous driving conditions. There shall be erected or posted signage of adequate size indicating that a portion of the state highway system has been closed or access has been limited. When the department determines a road shall have limited access due to a declared state of emergency for inclement winter weather conditions, notice shall be given to motorists through posted signage that motor vehicles must be equipped with tire chains, four-wheel drive with adequate tires for existing conditions, or snow tires with a manufacturer's all weather rating in order to proceed. Such signage shall inform motorists that it shall be unlawful to proceed on such road without such equipment. With the exception of buses, operators of commercial motor vehicles as defined by Code Section 40-1-1 with four or more drive wheels traveling on a road declared as limited access due to a declared state of emergency for inclement winter weather conditions shall affix tire chains to each of the outermost drive wheel tires. Bus and motor coach operators shall affix tire chains to at least two of the drive wheel tires before proceeding on a road with limited access due to a declared state of emergency for inclement winter weather conditions. For purposes of this Code section, the term "tire chains" means metal chains which consist of two circular metal loops, positioned on each side of a tire, connected by not less than nine evenly spaced chains across the tire tread or any other traction devices as provided for by rules and regulations of the commissioner of public safety.

(b) A driver of a motor vehicle who causes an accident or blocks the flow of traffic while failing to comply with the requirements of subsection (a) of this Code section when access is limited on the state highway system due to a declared state of emergency for inclement weather conditions shall be fined up to $1,000.00.

(c) This Code section shall not apply to a tow operator towing a motor vehicle or traveling to a site from which a motor vehicle shall be towed or to emergency responders traveling the roadway in order to fulfill their duties.






Article 2 - Dimensions and Weight of Vehicles and Loads

§ 32-6-20. General restrictions

No vehicle or load shall be operated or moved upon the public roads of Georgia if a dimension or the weight of such vehicle or load exceeds the limitations specified in Code Sections 32-6-22 through 32-6-24 or in Code Section 32-6-26 unless exempted in Code Section 32-6-25 or authorized to do so by a permit issued pursuant to Code Section 32-6-28.



§ 32-6-21. Redesignated

Reserved. Redesignated as Code Section 40-6-248.1 by Ga. L. 2006, p. 275, § 3-9/HB 1320, effective July 1, 2006.



§ 32-6-22. Height of vehicles and loads

(a) Except as authorized in subsection (b) of this Code section and except when so authorized by a permit issued pursuant to Code Section 32-6-28, no vehicle unladen or with a load shall exceed a height of 13 feet, six inches.

(b) On highways which constitute a part of The Dwight D. Eisenhower System of Interstate and Defense Highways as such term is used in 23 U.S.C. Section 127 and ramps or service streets which provide reasonable access thereto, no vehicle transporting motor vehicles (commonly known as automobile carriers) unladen or with a load shall exceed a height of 14 feet.



§ 32-6-23. Width of vehicles and loads

Unless otherwise provided in this Code section or exempted in Code Section 32-6-25 or so authorized by a permit issued pursuant to Code Section 32-6-28, no vehicle shall exceed a total outside width, including any load thereon, of 102 inches, exclusive of mirrors and accessories attached thereto, when operated on any street, road, or highway.



§ 32-6-24. Length of vehicles and loads

(a) As used in this article, the term:

(1) "Bimodal semitrailer" means a detachable load-carrying unit designed to be attached to a coupling on the rear of a truck tractor by which it is partly supported during movement over the highway and designed either with retractable flanged wheels or to attach to a detachable flanged wheel assembly for movement on the rails.

(2) "Combination of vehicles" means a semitrailer pulled by a truck tractor or a semitrailer and trailer pulled by a truck tractor operating in a truck tractor-semitrailer-trailer combination.

(3) "Extendable semitrailer" means a semitrailer that has been manufactured for the purpose of extending the frame to increase the overall length for the purpose of transporting single-piece loads.

(4) "NHS" means the National Highway System.

(5) "Semitrailer" means a detachable load-carrying unit designed to be attached to a coupling on the rear of a truck tractor by which it is partly supported.

(6) "Trailer" means a detachable load-carrying unit designed to be attached to a coupling at the rear of a semitrailer and capable of support in operation without the truck tractor.

(7) "Truck tractor" means the noncargo-carrying power unit that operates in combination with a semitrailer or trailer, except that a truck tractor and semitrailer engaged in the transportation of automobiles may transport motor vehicles on part of the power unit.

(b) Unless exempted in Code Section 32-6-25 or so authorized by a permit issued pursuant to Code Section 32-6-28, the following length limits shall apply:

(1) Trailer and semitrailer lengths:

(A) Truck tractor-semitrailer-trailer combinations shall have trailers and semitrailers that do not exceed 28 feet in length;

(B) Truck tractor-semitrailer combinations shall have semitrailers that do not exceed 53 feet in length, unless signs are posted that indicate semitrailer length restrictions;

(C) On interstate and NHS routes, single-piece loads may be transported on an extendable semitrailer that exceeds 53 feet, provided that no pieces will be loaded end to end and the semitrailer does not exceed 75 feet in length; on roads other than the interstate and NHS routes, the foregoing provisions of this subparagraph shall also apply, except that the overall length shall not exceed 100 feet. Empty extendable semitrailers or extendable semitrailers transporting a single-piece load of 53 feet or less shall be required to maintain a semitrailer length of 53 feet or less. When the semitrailer is extended as described in this subparagraph, the rear extremity of each extendable semitrailer or load shall be marked with a four-inch multidirectional amber strobe light and with 18 inch bright red or orange warning flags on the rearmost of the load or semitrailer;

(D) Maxi-cube combinations shall have a cargo box that does not exceed 34 feet, provided that the pair of cargo boxes together does not exceed 60 feet and the overall length, including the power unit, does not exceed 65 feet; and

(E) Trailer and semitrailer length requirements in this paragraph shall not apply to automobile and boat transporters; however, no unit of the vehicle shall exceed 56 feet in length; and

(2) Overall truck tractor-semitrailer or truck tractor-semitrailer-trailer lengths:

(A) Maxi-cube combinations shall have an overall length that does not exceed 65 feet;

(B) Saddlemount and saddlemount with fullmount combinations shall have an overall length that does not exceed 97 feet; and

(C) All other combinations of truck tractor-semitrailer or truck tractor-semitrailer-trailer operated on roads other than interstate or the NHS shall have an overall length that does not exceed 100 feet, unless signs are posted that indicate length restrictions. This maximum length shall include the federal allowance for automobile and boat transporter loads to overhang up to three feet over the front of the vehicle and overhang up to four feet over the rear of the vehicle.



§ 32-6-25. Exemptions for farming, agricultural, and forest management equipment

The limitations of Code Section 32-6-23 as to width and of Code Section 32-6-24 as to length shall not apply to the following loads and vehicles, which may exceed such limitation without a permit: farming or agricultural equipment or forest management equipment, whether self-propelled or being hauled, when such vehicle or equipment is being operated during daylight hours upon a public road not part of The Dwight D. Eisenhower System of Interstate and Defense Highways by dealers or by the owner thereof or his agent within a radius of 40 miles of the property of the dealer or owner. The foregoing exemptions do not apply to vehicles hauling or transporting forest products.



§ 32-6-25.1. Exemptions for port vehicles used to transport cargo or containers

The limitations of Code Section 32-6-23 as to width and of Code Section 32-6-24 as to length shall not apply to the following loads and vehicles, which may exceed such limitation without a permit: Any vehicle or equipment used for transporting cargo or containers between and within wharves, storage areas, or terminals within the facilities of any port under the jurisdiction of the Georgia Ports Authority when such vehicle or equipment is being operated upon any public road not part of The Dwight D. Eisenhower System of Interstate and Defense Highways by the owner thereof or his or her agent within a radius of ten miles of the port facility of origin and accompanied by an escort vehicle equipped with one or more operating amber flashing lights that are visible from a distance of 500 feet.



§ 32-6-26. Weight of vehicle and load

(a) As used in this Code section, the term:

(1) "Federal bridge formula" means:

Display Image

Where W = the overall gross weight on any group of two or more consecutive axles to the nearest 500 pounds, L = the distance in feet between the extreme of any group of two or more consecutive axles, and N = the number of axles in the group under consideration.

(2) "Lift axle" means any axle on any vehicle manufactured after July 1, 1978, which axle may be raised or lowered with respect to the horizontal plane of the vehicle.

(3) "Single axle" means all the wheels whose centers may be included between two parallel transverse vertical planes 40 inches apart.

(4) "State bridge formula" means:

Display Image

Where W = the maximum allowable gross weight of the vehicle or combination of vehicles to the nearest 500 pounds, L = the distance in feet between the first and last axles of the vehicle or combination of vehicles, and N = the number of axles on the vehicle or combination of vehicles.

(5) "Tandem axle" means two or more consecutive axles, excluding the steering axle, which extend across the full width of the vehicle and whose centers may be included between parallel vertical planes spaced more than 40 inches apart but not more than 216 inches apart.

(b) Except when authorized by a permit issued pursuant to Code Section 32-6-28 and except as otherwise provided in this Code section:

(1) No vehicle equipped with high pressure pneumatic, solid rubber, or cushion tires and operated upon any public road of this state shall carry a load on any wheel which exceeds 8,000 pounds by more than 13 percent or a load on any single axle which exceeds 16,000 pounds by more than 13 percent; and

(2) No vehicle equipped with low pressure pneumatic tires and operated upon any public road of this state shall carry a load on any wheel which exceeds 9,000 pounds by more than 13 percent or a load on any single axle which exceeds 18,000 pounds by more than 13 percent.

(c) (1) (A) On all highways within this state which are not interstate highways, the maximum total gross weight authorized for any vehicle and load shall not exceed 80,000 pounds; the maximum load authorized on any single axle shall be as provided in subsection (b) of this Code section; the maximum load on any tandem axle shall be 40,680 pounds; and subject to subparagraph (B) and subparagraph (C) of this paragraph, the maximum total gross weight authorized for any vehicle and load shall be the maximum load authorized on any single axle multiplied by the number of axles with which the vehicle is equipped.

(B) For vehicles and loads with an actual total gross weight between 73,280 pounds and 80,000 pounds, the maximum total gross weight authorized for the vehicle and load shall be determined by applying the state bridge formula.

(C) For any vehicle equipped with four axles, the maximum total gross weight authorized for the vehicle and load shall be 70,000 pounds.

(2) Reserved.

(3) No lift axle may be used in computing the maximum total gross weight authorized for any vehicle or load.

(d) (1) (A) On all highways within this state which are interstate highways, the maximum total gross weight authorized for any vehicle and load shall not exceed 80,000 pounds; the maximum load authorized on any single axle shall be as provided in subsection (b) of this Code section; and, except as provided in subparagraph (B) of this paragraph, the maximum overall gross weight in pounds on a group of two or more consecutive axles shall be determined by applying the federal bridge formula. In applying the formula, no lift axle shall be counted as an individual or additional axle when determining the maximum overall gross weight.

(B) Notwithstanding the provisions of subparagraph (A) of this paragraph, the maximum load authorized on any tandem axle shall be 34,000 pounds, and any two consecutive sets of tandem axles may carry a gross load of 34,000 pounds each if the overall distance between the first and last axles of such consecutive sets of tandem axles is 36 feet or more; however, except for vehicles and combinations of vehicles exceeding 55 feet in length, the maximum gross weight authorized on a tandem axle for a vehicle or combination of vehicles carrying a gross weight of less than 73,280 pounds shall be 40,680 pounds.

(2) If at any time federal law authorizes any weight greater than that authorized by this subsection, such greater weight under federal law shall be authorized on the interstate highways within this state.

(e) Subject to the provisions of this article, the department shall be authorized, on behalf of the state, to enter into agreements with the United States Secretary of Transportation as provided in Section 127 of Title 23 of the United States Code, relating to the control of vehicle weight and width limitations, which agreements shall exempt certain vehicles from the requirements of subsection (d) of this Code section. The department shall be authorized to take action in the name of the state to comply with the terms of any such agreement and to promulgate any rules and regulations necessary to ensure the department's compliance with federal laws and to provide for the issuance of the special permits required by this Code section.

(f) On any public road of a county road system, the maximum total gross weight of a vehicle and load shall not exceed 56,000 pounds unless the vehicle is making a pickup or delivery on such road; except that if a county road is constructed to the same standards as those highways of this state which are interstate highways and is authorized as a designated local truck route pursuant to official resolution of the county, the maximum weight limits for such designated local truck route shall be the same as those for highways in this state which are not interstate highways as provided by paragraph (1) of subsection (c) of this Code section. The county shall notify the department of any roads designated by the county as a local truck route within 90 days of such designation.

(g) (1) The weight limitations provided for in this Code section, except the limitation in subsections (f) and (h) of this Code section, may be exceeded on any public road within this state which is not an interstate highway, or when making a pickup or delivery on any public road of a county road system, without a permit only when the load on any single axle does not exceed 23,000 pounds, the load on any tandem axle does not exceed 46,000 pounds, and the maximum total gross weight of the vehicle and load does not exceed 80,000 pounds when:

(A) Hauling forest products from the forest where cut to the first point of marketing or processing;

(B) Hauling live poultry or cotton from a farm to a processing plant;

(C) Hauling feed from a feed mill to a farm;

(D) Hauling granite, either block or sawed, or any other naturally occurring raw ore or mineral for further processing, from the quarry or stockpile area to a processing plant located in the same or an adjoining county and construction aggregates hauled to any point, unless otherwise prohibited;

(E) Hauling solid waste or recovered materials from points of generation to a solid waste handling facility or other processing facility;

(F) Hauling concrete that is in a freshly mixed and unhardened state for delivery to a customer; or

(G) Hauling poultry waste from the point of origin to a farm.

No lift axle may be used in computing the maximum total gross weight authorized for any vehicle or load under this paragraph.

(2) A vehicle which is hauling the products listed in subparagraphs (A) through (F) of paragraph (1) of this subsection or which is hauling any other agricultural or farm product from a farm to the first point of marketing or processing shall be permitted a 5 percent variance from the weight limitations in paragraph (1) of this subsection within a 100 mile radius of the farm or point of origin. Any person who violates the load limitations provided for in this paragraph by exceeding the 5 percent variance per single axle, tandem axle, or maximum total gross weight shall be fined on the basis of the weight limitations of paragraph (1) of this subsection, including the variance allowed by this paragraph.

(3) A vehicle which is hauling the products listed in subparagraph (G) of paragraph (1) of this subsection shall be permitted a 5 percent variance from the weight limitations in paragraph (1) of this subsection within a 250 mile radius of the farm or point of origin. Any person who violates the load limitations provided for in this paragraph by exceeding the 5 percent variance per single axle, tandem axle, or maximum total gross weight shall be fined on the basis of the weight limitations of paragraph (1) of this subsection and not on the basis of the variance allowed by this paragraph.

(4) Any vehicle carrying a load as authorized in this subsection at night shall be equipped with lights clearly visible for a distance of not less than 300 feet from the front and rear of the vehicle.

(h) Notwithstanding any provision of this Code section to the contrary, no vehicle or combination of vehicles shall be operated over any bridge with a posted limit which is less than the total gross weight of the vehicle and its load.

(i) (1) Any vehicle which can be made to comply with the requirements of this Code section by shifting the load and which is then loaded to comply with this Code section shall not be held to be in violation of this Code section.

(2) On all highways within this state which are not interstate highways:

(A) Except as provided in subparagraph (B) of this paragraph, for all vehicles, fines for violations of the total gross weight limitations provided for in subsection (c) of this Code section shall be based on the amount by which the actual weight of the vehicle and load exceeds the allowable maximum weight determined under subsection (c) of this Code section.

(B) For vehicles equipped with four axles, fines for violations of the total gross weight limitations provided for in subsection (c) of this Code section shall be based on the amount by which the actual weight of the vehicle and load exceeds 70,000 pounds.

(j) Except as provided in subsections (f) and (h) of this Code section, weight limits and axle definitions for any bimodal semitrailer, semitrailers, and trailers operated on highways and public roads within this state shall be weight limits and axle definitions authorized by federal law governing interstate highways.



§ 32-6-27. Enforcement of load limitations

(a) Any person who violates the load limitation provisions of Code Section 32-6-26 shall be conclusively presumed to have damaged the public roads, including bridges, of this state by reason of such overloading and shall recompense the state for such damage in accordance with the following schedule:

(1) Five cents per pound for all excess weight over the allowed weight limitations, including any applicable variances;

(2) For the following vehicles, damages for excess weight shall be assessed at 125 percent times the rate imposed on offending vehicles operating without a permit:

(A) Where a vehicle is authorized to exceed the weight limitations of Code Section 32-6-26 by a permit issued pursuant to Code Section 32-6-28, the term "excess weight" means that weight which exceeds the weight allowed by such permit; and

(B) Where a vehicle is authorized to exceed the weight limitations of Code Section 32-6-26 by a permit issued pursuant to Code Section 32-6-28 as a superload permit or superload plus permit, the term "excess weight" means:

(i) Any single axle weight which exceeds any single axle weight allowed by such permit; and

(ii) All weight greater than 150,000 pounds when the gross weight of the vehicle and load exceeds the gross weight allowed by such permit or when any axle spacing is less than that specified by such permit; or

(3) Any vehicle that utilizes idle reduction technology shall have any penalty for violating Code Section 32-6-26, except for subsections (f) and (h), calculated by reducing from the actual gross weight, single axle weight, tandem axle weight, or the allowed weight on any group of two or more axles the manufacturer's certified weight of the idle reducing technology or 400 pounds, whichever is less. The operator of the vehicle shall present written certification from the manufacturer specifying the weight of the idle reducing technology and demonstrate that the idle reducing technology is fully functional at all times when so requested by any law enforcement officer or employee of the Department of Public Safety.

(a.1) (1) (A) The Department of Public Safety is authorized to issue a citation to the owner or operator of any vehicle in violation of a maximum weight limit on a county road which is a designated local truck route under subsection (f) of Code Section 32-6-26 and for which signs have been placed and maintained as required under paragraph (2) of subsection (c) of Code Section 32-6-50.

(B) The Department of Public Safety is authorized to issue a warning to the owner or operator of any vehicle in violation of a maximum weight limit on a county road which is a designated local truck route under subsection (f) of Code Section 32-6-26 but for which signs have not been placed or maintained as required under paragraph (2) of subsection (c) of Code Section 32-6-50 upon the first such violation and to issue a citation to such owner or operator for a subsequent such violation.

(2) (A) The Department of Public Safety is authorized to issue a citation to the owner or operator of any vehicle in violation of a maximum weight limit on a bridge for which signs have been placed and maintained as required under paragraph (3) of Code Section 32-4-41 or subsection (a.1) of Code Section 32-4-91.

(B) The Department of Public Safety is authorized to issue a warning to the owner or operator of any vehicle in violation of a maximum weight limit on a bridge but for which signs have not been placed or maintained as required under paragraph (3) of Code Section 32-4-41 or subsection (a.1) of Code Section 32-4-91 upon the first such violation and to issue a citation to such owner or operator for a subsequent such violation.

(b) The schedules listed in paragraphs (1) and (2) of subsection (a) of this Code section shall apply separately to:

(1) The excess weight of the gross load; and

(2) The sum of the excess weight or weights of any axle or axles;

provided, however, that where both gross load and axle weight limits are exceeded, the owner or operator shall be required to recompense the state only for the largest of the money damages imposed under paragraphs (1) and (2) of this subsection.

(c) (1) Within 30 days after the issuance of the citation, the owner or operator of any offending vehicle shall pay the amount of the assessment to the Department of Public Safety or request an administrative determination of the amount and validity of the assessment.

(2) The right to an administrative determination of the amount and validity of the assessment shall be granted only to the owner or operator of an offending vehicle.

(3) The party requesting an administrative determination of the amount and validity of the assessment shall deposit the amount of the assessment with the Department of Public Safety, within the time permitted to request such determination, before the determination will be granted. In the event the assessment is determined to be erroneous, the Department of Public Safety shall make prompt refund of any overpayment after receipt of a final decision making such determination.

(4) If an administrative hearing is requested, it shall be held in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," and the rules and regulations of the Department of Public Safety. The scope of any such hearing shall be limited to a determination of:

(A) The weight of the offending vehicle;

(B) The maximum weight allowed by law on the roadway upon which the offending vehicle was operated; and

(C) Whether the operator had in his or her actual possession a valid oversize or overweight permit issued by the Department of Transportation allowing the vehicle to operate in excess of the maximum weight otherwise allowed by law on the roadway upon which the offending vehicle was operated.

(5) Any person who has exhausted all administrative remedies available within the Department of Public Safety and who is aggrieved by a final order of the Department of Public Safety is entitled to judicial review in accordance with Chapter 13 of Title 50.

(6) If a party requests an administrative determination of the amount and validity of the assessment and fails to appear without first obtaining permission from the administrative law judge or does not withdraw the request in writing no less than five days in advance of a scheduled hearing, the party shall be deemed in default and the citation shall be affirmed by operation of law. The party shall be deemed to owe the sum of $75.00 in addition to the amount due on the citation, which sum shall represent hearing costs.

(d) All moneys collected in accordance with this Code section shall be disposed of as follows:

(1) All moneys collected for violations of the weight limitations imposed by this article shall be remitted to the general fund of the state treasury;

(2) All moneys collected for violations of the height, width, or length limitations imposed by this article, after the appropriate statutory deductions, shall be retained by the governing authority of the county wherein the violation occurred for deposit in the general treasury of said county;

(3) Hearing costs imposed pursuant to paragraph (6) of subsection (c) of this Code section shall be retained by the Department of Public Safety;

(4) Reissuance fees imposed pursuant to paragraph (4) of subsection (g) of this Code section shall be retained by the Department of Revenue; and

(5) Restoration fees imposed pursuant to paragraph (1) of subsection (i) of this Code section shall be retained by the Department of Revenue.

(e) Any owner or operator of a vehicle which is operated on the public roads of this state in violation of the weight limitations provided in this article shall be required, in addition to paying the moneys provided in subsection (a) of this Code section, to unload all gross weight in excess of 6,000 pounds over the legal weight limit at the closest reasonable location.

(f) Any person authorized by law to enforce this article may seize the offending vehicle of an owner who fails or whose operator fails to pay the moneys prescribed in subsection (a) of this Code section and hold such vehicle until the prescribed moneys are paid. If the offending vehicle is not registered in this state, any person authorized by law to enforce this article may seize any vehicle owned or operated by an owner who fails or whose operator fails to pay the moneys prescribed in subsection (a) of this Code section and hold such vehicle until the prescribed moneys are paid. Any person seizing a vehicle under this subsection or subsection (e) of this Code section may, when necessary, store the vehicle; and the owner thereof shall be responsible for all reasonable storage charges thereon. When any vehicle is seized, held, unloaded, or partially unloaded under these subsections, the load or any part thereof shall be removed or cared for by the owner or operator of the vehicle without any liability on the part of the authorized person or of the state or any political subdivision because of damage to or loss of such load or any part thereof.

(g) (1) Whenever any person, firm, or corporation violates this article and becomes indebted to the Department of Public Safety because of such violations and fails within 30 days of the date of issuance of the overweight assessment citation either to pay the assessment or appeal to the Department of Public Safety for administrative review, as provided for in subsection (c) of this Code section, such assessment shall become a lien upon the overweight motor vehicle so found to be in violation, which lien shall be superior to all liens except liens for taxes or perfected security interests established before the debt to the Department of Public Safety was created.

(2) Whenever any person, firm, or corporation requests an administrative review, it shall be held in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." In the event that the administrative law judge finds in favor of the Department of Public Safety, the person, firm, or corporation shall pay the assessment within 30 days after that decision becomes final or, if judicial review is had in accordance with Chapter 13 of Title 50, then within 30 days after final judicial review is terminated. If the person, firm, or corporation fails to pay the assessment within 30 days, such assessment shall become a lien as provided for under paragraph (1) of this subsection.

(3) The Department of Public Safety shall perfect the lien created under this subsection by sending notice thereof on a notice designated by the commissioner of public safety, by first-class mail or by statutory overnight delivery, to the owner and all holders of liens and security interests shown on the records of the Department of Revenue maintained pursuant to Chapter 3 of Title 40. Upon receipt of notice from the Department of Public Safety, the holder of the certificate of title shall surrender same to the state revenue commissioner for issuance of a replacement certificate of title bearing the lien of the department unless the assessment is paid within 30 days of the receipt of notice. The Department of Revenue may append the lien to its records, notwithstanding the failure of the holder of the certificate of title to surrender said certificate as required by this paragraph.

(4) Upon issuance of a title bearing the lien of the Department of Public Safety, or the appending of the lien to the records of the Department of Revenue, the owner of the vehicle or the holder of any security interest or lien shown in the records of the Department of Revenue may satisfy such lien by payment of the amount of the assessment, including hearing costs, if any, and payment of a reissuance fee of $100.00. Upon receipt of such amount, the Department of Public Safety shall release its lien and the Department of Revenue shall issue a new title without the lien.

(h) (1) The Department of Public Safety, in seeking to foreclose its lien on the motor vehicle arising out of an overweight motor vehicle citation assessed under this article, may seek an immediate writ of possession from the court before whom the petition is filed, if the petition contains a statement of facts, under oath, by the Department of Public Safety, its agents, its officers, or attorney setting forth the basis of the petitioner's claim and sufficient grounds for issuance of an immediate writ of possession.

(2) The Department of Public Safety shall allege under oath specific facts sufficient to show that it is within the power of the defendant to conceal, encumber, convert, convey, or remove from the jurisdiction of the court the property which is the subject matter of the petition.

(3) The court before whom the petition is pending shall issue a writ for immediate possession, upon finding that the petitioner has complied with paragraphs (1) and (2) of this subsection. If the petitioner is found not to have made sufficient showing to obtain an immediate writ of possession, the court may, nevertheless, treat the petition as one being filed under Code Section 44-14-231 and proceed accordingly.

(4) When an immediate writ of possession has been granted, the Department of Public Safety shall proceed against the defendant in the same manner as provided for in Code Sections 44-14-265 through 44-14-269.

(i) (1) Whenever any person, firm, or corporation violates this article and fails within 30 days of the date of issuance of the overweight assessment citation either to pay the assessment or appeal to the Department of Public Safety for an administrative review as provided for under Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," the Department of Revenue may act to suspend the motor vehicle registration of the vehicle involved. However, if the person, firm, or corporation requests an administrative review, the Department of Revenue shall act to suspend the registration only after the issuance of a final decision favorable to the Department of Public Safety and the requisite failure of the person, firm, or corporation to pay the assessment. Upon such failure to pay the assessment, the Department of Revenue shall send a letter to the owner of such motor vehicle notifying the owner of the suspension of the motor vehicle registration issued to the motor vehicle involved in the overweight assessment citation. Upon complying with this subsection by paying the overdue assessment and upon submitting proof of compliance and paying a $10.00 restoration fee to the Department of Revenue, the state revenue commissioner shall reinstate any motor vehicle registration suspended under this subsection. In cases where the motor vehicle registration has been suspended under this subsection for a second or subsequent time during any two-year period, the Department of Revenue shall suspend the motor vehicle registration for a period of 60 days and thereafter until the owner submits proof of compliance with this subsection and pays the $150.00 restoration fee to the Department of Revenue.

(2) Unless otherwise provided for in this Code section, notice of the effective date of the suspension of a motor vehicle registration occurs when the owner has actual knowledge or legal notice thereof, whichever first occurs. For the purposes of making any determination relating to the restoration of a suspended motor vehicle registration, no period of suspension shall be deemed to have begun until ten days after the mailing of the notice required in paragraph (1) of this subsection.

(3) For the purposes of this subsection, except where otherwise provided, the mailing of a notice to a person at the name and address shown in records of the Department of Revenue maintained under Chapter 3 of Title 40 shall, with respect to the holders of liens and security interests, be presumptive evidence that such person received the required notice.

(4) For the purposes of this subsection, except where otherwise provided, the mailing of a notice to a person or firm at the name and address shown on the overweight assessment citation shall, with respect to owners and operators of vehicles involved in an overweight assessment, be presumptive evidence that such person received the required notice.

(5) The state revenue commissioner may suspend the motor vehicle registration of any offending vehicle for which payment of an overweight assessment is made by a check that is returned for any reason.

(6) For the purposes of this subsection, where any provisions require the Department of Public Safety or the Department of Revenue to give notice to a person, which notice affects such person's motor vehicle license plate, the mailing of such notice and the name and address shown on the notice of overdue assessment citation supplied by the Department of Public Safety, as required by this subsection, shall be presumptive evidence that such person received the required notice.



§ 32-6-28. Permits for excess weight and dimensions

(a) Generally.

(1) (A) The commissioner or an official of the department designated by the commissioner may, in his or her discretion, upon application in writing and good cause being shown therefor, issue a permit in writing authorizing the applicant to operate or move upon the state's public roads a motor vehicle or combination of vehicles and loads whose weight, width, length, or height, or combination thereof, exceeds the maximum limit specified by law, provided that the load transported by such vehicle or vehicles is of such nature that it is a unit which cannot be readily dismantled or separated; and provided, further, that no permit shall be issued to any vehicle whose operation upon the public roads of this state threatens to unduly damage a road or any appurtenance thereto, except that the dismantling limitation specified in this Code section shall not apply to loads which consist of cotton, tobacco, concrete pipe, and plywood that do not exceed a width of nine feet or of round bales of hay that do not exceed a width of 11 feet and which are not moved on part of The Dwight D. Eisenhower System of Interstate and Defense Highways. However, vehicles transporting portable buildings and vehicles not exceeding 65 feet in length transporting boats on roads not a part of The Dwight D. Eisenhower System of Interstate and Defense Highways, regardless of whether the nature of such buildings or boats is such that they can be readily dismantled or separated, may exceed the lengths and widths established in this article, provided that a special permit for such purposes has been issued as provided in this Code section, but no such special permit shall be issued for a load exceeding 12 feet in width when such load may be readily dismantled or separated. A truck tractor and low boy type trailer may, after depositing its permitted load, return to its point of origin on the authorization of its original permit.

(B) Notwithstanding the provisions of subparagraph (A) of this paragraph, the commissioner or an official of the department designated by the commissioner may, in his or her discretion, upon application in writing and good cause being shown therefor, issue to a specific tow vehicle a permit in writing authorizing the applicant to operate or move upon the state's public roads a motor vehicle or combination of vehicles and loads for transporting not more than two modular housing units or sectional housing units if the total weight, width, length, and height of the vehicle or combination of vehicles, including the load, does not exceed the limits specified in Code Sections 32-6-22 and 32-6-26. Permission to transport two modular housing units is only authorized when the modular unit transporter meets the minimum specifications contained in subparagraph (C) of this paragraph. No permit shall be issued to any vehicle or combination of vehicles whose operation upon the public roads of this state threatens the safety of others or threatens to damage unduly a road or any appurtenance thereto.

(C) A modular unit transporter shall meet all requirements of the Federal Motor Carrier Safety Administration and all state safety requirements, rules, and regulations. The modular unit transporter shall be properly registered and have a proper, current license plate. At a minimum, the modular unit transporter shall:

(i) Be constructed of 12 inch steel I beams doubled and welded together;

(ii) Have all axles equipped with brakes;

(iii) Have every floor joist on each modular section securely attached to the beams with lag bolts and washers, or lag bolts, washers, and cable winches; and

(iv) Have an overall length not to exceed 80 feet including the hitch.

(2) Permits may be issued, on application to the department, to persons, firms, or corporations without specifying license plate numbers in order that such permits which are issued on an annual basis may be interchanged from vehicle to vehicle. The department is authorized to promulgate reasonable rules and regulations which are necessary or desirable to govern the issuance of such permits, provided that such rules and regulations are not in conflict with this title or other provisions of law.

(3) Every such permit shall be carried in the vehicle or combination of vehicles to which it refers and shall be open to inspection by any police officer, state trooper, or authorized agent of the department.

(4) The application for any such permit shall describe the type of permit applied for, as said types of permits are described in subsection (c) of this Code section. In addition, the application for a single-trip permit shall describe the points of departure and destination.

(5) The commissioner or an official of the department designated by the commissioner is authorized to withhold such permit or, if such permit is issued, to establish seasonal or other time limitations within which the vehicles described may be operated on the public road indicated, or otherwise to limit or prescribe conditions of operation of such vehicles when necessary to ensure against undue damage to the road foundation, surfaces, or bridge structures, and to require such undertaking or other security as may be deemed necessary to compensate the state for any injury to any roadway or bridge structure.

(6) For just cause, including, but not limited to, repeated and consistent past violations, the commissioner or an official of the department designated by the commissioner may refuse to issue or may cancel, suspend, or revoke the permit and any permit privileges of an applicant or permittee. The specific period of time of any suspension shall be determined by the department. In addition, any time the restrictions or conditions within which a permitted vehicle must be operated are violated, the permit may be immediately declared null and void.

(7) The department is authorized to promulgate rules and regulations necessary to enforce the suspension of permits authorized in this Code section.

(8) The department shall issue rules to establish a driver training and certification program for drivers of vehicles escorting oversize/overweight loads. Any driver operating a vehicle escorting an oversize/overweight load shall meet the training requirements and obtain certification under the rules issued by the department pursuant to this Code section. The rules may provide for reciprocity with other states having a similar program for escort certification. Certification credentials of the driver of an escort vehicle shall be carried in the escort vehicle and be readily available for inspection by law enforcement personnel or an authorized employee of the department. The department shall implement the vehicle escort driver training and certification program on or before July 1, 2010, and the requirements for training and certification shall be enforced beginning on January 1, 2011.

(9) Permit holders shall be required to meet the following minimum insurance standards:

(A) For loads where the gross vehicle weight is less than or equal to 10,000 pounds:

(i) For bodily injury a limit of $50,000.00 per person for injury or death as a result of any one occurrence; and

(ii) For property damage a limit of $50,000.00 for damage to property of others in any one occurrence; or

(B) For commercial motor carriers where the gross vehicle weight is greater than 10,000 pounds:

(i) For bodily injury a minimum of $300,000.00 for each person and $1 million for multiple persons for injury or death as a result of any one occurrence; and

(ii) For property damage a minimum of $1 million for damage to property of others in any one occurrence.

(b) Duration and limits of permits.

(1) Annual permit. The commissioner or an official of the department designated by the commissioner may, pursuant to this Code section, issue an annual permit which shall permit a vehicle to be operated on the public roads of this state for 12 months from the date the permit is issued even though the vehicle or its load exceeds the maximum limits specified in this article. However, except as specified in paragraph (2) of this subsection, an annual permit shall not authorize the operation of a vehicle:

(A) Whose total gross weight exceeds 100,000 pounds;

(B) Whose single axle weight exceeds 25,000 pounds;

(C) Whose total load length exceeds 100 feet;

(D) Whose total width exceeds 102 inches or whose load width exceeds 144 inches; or

(E) Whose height exceeds 14 feet and six inches.

(2) Annual permit plus. Vehicles and loads that meet the requirements for an annual permit may apply for a special annual permit to carry wider loads on the NHS. The wider load limits shall be a maximum of 14 feet wide from the base of the load to a point 10 feet above the pavement and 14 feet and eight inches for the upper portion of the load.

(3) Annual commercial wrecker emergency tow permit. Pursuant to this Code section, the commissioner may issue an annual permit for vehicles towing disabled, damaged, abandoned, or wrecked commercial vehicles, including combination vehicles, even though such wrecker or its load exceeds the maximum limits specified in this article. An annual commercial wrecker emergency tow permit shall not authorize the operation of a vehicle:

(A) Whose single axle weight exceeds 25,000 pounds;

(B) Whose load on one tandem axle exceeds 50,000 pounds and whose load on any secondary tandem axle exceeds 38,000 pounds; or

(C) Whose total load length exceeds 125 feet.

(4) Six-month permit. Six-month permits may be issued for loads of tobacco or unginned cotton the widths of which do not exceed nine feet, provided that such loads shall not be operated on The Dwight D. Eisenhower System of Interstate and Defense Highways.

(5) Single trip. Pursuant to this Code section, the commissioner may issue a single-trip permit to any vehicle or load allowed by federal law.

(6) Multitrip. Pursuant to this Code section, the commissioner may issue a multitrip permit to any vehicle or load allowed by federal law. A multitrip permit authorizes the permitted load to return to its original destination on the same permit, if done so within ten days, with the same vehicle configuration, and following the same route, unless otherwise specified by the department. A multitrip permit authorizes unlimited permitted loads on the same permit, if done so within the allowable ten days, with the same vehicle configuration, and following the same route.

(c) Fees. The department may promulgate rules and regulations concerning the issuance of permits and charge a fee for the issuance thereof as follows:

(1) Annual. Charges for the issuance of annual permits shall be $150.00 per permit.

(2) Annual permit plus. Charges for the issuance of annual permits plus shall be $500.00 per permit.

(3) Annual commercial wrecker emergency tow permit. Charges for the issuance of annual commercial wrecker emergency tow permits shall be $500.00 per permit.

(4) Six months. The charges for the issuance of six-month permits for loads of tobacco or unginned cotton shall be $25.00 per permit.

(5) Single trip. Charges for the issuance of single-trip permits shall be as follows:

(A) Any load not greater than 16 feet wide, not greater than 16 feet

high, and not weighing more than 150,000 pounds or any

load greater than 100 feet long which does not exceed the maximum width,

height, and weight limits specified by this subparagraph..........$ 30.00

(B) Superload permit. Any load having a width, height, or weight

exceeding the maximum limit therefor specified in subparagraph (A) of this

paragraph and not weighing more than 180,000 pounds......................125.00

(C) Superload plus permit. Any load having a weight exceeding the

maximum limit therefor specified in subparagraph (B) of this paragraph...500.00

(6) Multitrip. Charges for the issuance of multitrip permits shall be $100.00 for any load not greater than 16 feet wide, not greater than 16 feet high, and not weighing more than 150,000 pounds or any load greater than 100 feet long which does not exceed the maximum width, height, and weight limits specified by this paragraph.

(d) Notwithstanding any provision of Code Section 48-2-17 to the contrary, all fees collected in accordance with this Code section shall be paid to the treasurer of the department to help defray the expenses of enforcing the limitations set forth in this article and may also be used for public road maintenance purposes in addition to any sums appropriated therefor to the department.



§ 32-6-29. Responsibility of the Department of Transportation; responsibility of the Department of Public Safety

(a) The Department of Transportation shall be responsible for rules and regulations relating to size and weight limits and issuance of permits under this article.

(b) The Department of Transportation shall not, however, employ any law enforcement officers or agents except as may be specifically authorized by other laws. Law enforcement responsibility for enforcement of this article shall be in the Department of Public Safety.



§ 32-6-30. Stopping vehicles for purposes of weighing, measuring, or inspecting; reports of violations; refusal to stop

(a) Any law enforcement officer or employee of the Department of Public Safety to whom law enforcement authority has been designated who observes a motor vehicle being operated upon a public road of the state and who has reason to believe that: (1) Any provision of this article is being violated; (2) The vehicle is improperly licensed in violation of Code Sections 40-2-150 through 40-2-162; or (3) A fuel tax registration card is not being carried or that a proper distinguishing identification marker is not affixed to the vehicle in violation of Code Section 48-9-39 is authorized to stop such vehicle and weigh, measure, or inspect the same. Violations of such licensing or fuel tax registration and identification requirements shall be reported to the Department of Revenue.

(b)(1) If the operator of the vehicle shall refuse to stop upon proper order as directed by a person authorized by subsection (a) of this Code section to stop, weigh, measure, or inspect the vehicle or its load, the operator shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine not to exceed $200.00. The operator shall have the right to post an appropriate bond, which shall not exceed $400.00, when any law enforcement officer or employee of the Department of Public Safety authorized to enforce this article apprehends said operator for any violation of this article.

(2) In addition, the operator's driver's license or nonresident's driving privilege may be suspended for a period of not more than 90 days by the Department of Driver Services upon satisfactory proof of said refusal to stop or drive the vehicle upon the scales. Each person who shall apply for a Georgia driver's license, or for nonresident driving privileges, or for a renewal of same thereby consents to stop such vehicle for inspection or to drive such vehicle upon scales whenever so ordered by a law enforcement official or authorized employee of the Department of Public Safety.



§ 32-6-31. Construction of Code Sections 32-1-10, 32-6-26, 32-6-27, and 32-6-29

The provisions of Code Sections 32-1-10, 32-6-26, 32-6-27, and 32-6-29 shall not, and shall not be construed to, modify, change, or diminish any power or duty held by any other law enforcement unit, enforcement officer, or peace officer.






Article 3 - Control of Signs and Signals

Part 1 - Public Roads Generally

§ 32-6-50. Uniform regulations governing erection and maintenance of traffic-control devices; placement, removal, defacement, damaging, or sale of devices

(a) The department shall promulgate uniform regulations governing the erection and maintenance on the public roads of Georgia of signs, signals, markings, or other traffic-control devices, such uniform regulations to supplement and be consistent with the laws of this state. Insofar as practical, with due regard to the needs of the public roads of Georgia, such uniform regulations shall conform to the recommended regulations as approved by the American Association of State Highway and Transportation Officials.

(b) In conformity with its uniform regulations, the department shall place and maintain, or cause to be placed and maintained, such traffic-control devices upon the public roads of the state highway system as it shall deem necessary to regulate, warn, or guide traffic, except that the department shall place and maintain a sign for each railroad crossing at grade on the state highway system, warning motorists of such crossing, provided that each railroad company shall also erect and maintain a railroad crossbuck sign on its right of way at every such crossing. The department may remove or direct removal of all traffic-control devices and signs which are erected on the state highway system by any governing authority without the permission of the department.

(c) In conformity with the uniform regulations of the department:

(1) Counties and municipalities shall place and maintain upon the public roads of their respective public road systems such traffic-control devices as are necessary to regulate, warn, or guide traffic except that counties and municipalities also shall erect and maintain a sign for each railroad crossing at grade on their respective county road or municipal street systems, warning motorists of such crossing. Furthermore, each railroad company shall erect and maintain a railroad crossbuck sign on its right of way at all such crossings; and

(2) Counties, on their respective road systems, shall place and maintain on each county road which is authorized as a designated local truck route, pursuant to official resolution of the county, at each intersection of such road with a state highway signs identifying such county road as a designated local truck route and giving notice of the maximum weight limits for such designated local truck route in accordance with subsection (f) of Code Section 32-6-26.

(d) It shall be unlawful for any person to remove, deface, or damage in any way any official traffic-control device lawfully erected or maintained pursuant to this Code section or any other law.

(e) No person, firm, corporation, or other entity shall offer for sale any sign, signal, marking, or other device intended to regulate, warn, or guide traffic upon the public roads of this state, unless it conforms with the uniform regulations promulgated under subsection (a) of this Code section. Any person, firm, corporation, or other entity who sells any sign, signal, marking, or other device intended to regulate, warn, or guide traffic upon the public roads of this state in violation of this Code section shall make restitution to the purchaser in an amount equal to the entire sum, plus interest, originally paid for the sign, signal, marking, or other device. Any person, firm, corporation, or other entity who knowingly sells any sign, signal, marking, or other device intended to regulate, warn, or guide traffic upon the public roads of this state in violation of subsection (a) of this Code section shall be guilty of a misdemeanor.



§ 32-6-51. Erection, placement, or maintenance of unlawful or unauthorized structure; removal thereof; penalty for violation; authorization of placement, erection, and maintenance of commercial advertisements by transit agency

(a) (1) It shall be unlawful for any person to erect, place, or maintain within the dedicated right of way of any public road any sign, signal, or other device except as authorized by this subsection or subsection (d) of this Code section or as required or authorized by Code Section 32-6-50 or any other law.

(2) The erection, placement, and maintenance of signs within the dedicated rights of way of county roads or municipal streets may be authorized and governed by ordinances adopted by governing authorities of counties and municipalities having jurisdiction over such roads or streets, which ordinances as to such dedicated rights of way of county roads or municipal streets may be as or less restrictive than the provisions of paragraph (1) of this subsection.

(b) It shall be unlawful for any person to erect, place, or maintain in a place or position visible from any public road any unauthorized sign, signal, device, or other structure which:

(1) Imitates, resembles, or purports to be an official traffic-control device;

(2) Hides from view or interferes with the effectiveness of any official traffic-control device;

(3) Obstructs a clear view from any public road to any other portion of such public road, to intersecting or adjoining public roads, or to property abutting such public road in such a manner as to constitute a hazard to traffic on such roads; or

(4) Because of its nature, construction, or operation, constitutes a dangerous distraction to or interferes with the vision of drivers of motor vehicles.

(c) Any sign, signal, device, or other structure erected, placed, or maintained on the dedicated right of way of any public road in violation of subsection (a) or (b) of this Code section or in violation of any ordinance adopted pursuant to subsection (a) of this Code section is declared to be a public nuisance, and the officials having jurisdiction of the public road affected may remove or direct the removal of the same. Where any sign, signal, device, or other structure is erected, placed, or maintained in violation of subsection (b) of this Code section, but not on the dedicated right of way of any public road, the officials having jurisdiction of the public road affected may order the removal of such structure by written notice to the owner of the structure or the owner of the land on which the structure is located. If such structure is not removed within 30 days after the giving of such order of removal, such officials are authorized to remove or cause to be removed such structure and to submit a statement of expenses incurred in the removal to the owner of the structure or to the owner of the land on which the structure is located. If payment or arrangement to make payment is not made within 60 days after the receipt of said statement, the department shall certify the amount thereof for collection to the Attorney General.

(d) (1) As used in this subsection, the term:

(A) "Bus shelter" means a shelter or bench located at bus stops for the convenience of passengers of public transportation systems owned and operated by governmental units or public authorities or located on county or municipality rights of way for the convenience of residents.

(B) "Commercial advertisements" means any printed or painted signs or multiple media displays on a bus shelter for which space has been rented or leased from the owner of such shelter.

(C) "Multiple media display" means a device by which the message, image, or text is capable of electronic alteration by movement or rotation of panels or slats.

(2) Bus shelters, including those on which commercial advertisements are placed, may be erected and maintained on the rights of way of public roads subject to the following conditions and requirements:

(A) Any public transit system wishing to erect and maintain a bus shelter on the right of way of a state road shall apply to the department for a permit, and as a condition of the issuance of the permit, the department must approve the bus shelter building plans and the location of the bus shelter on the right of way; provided, however, that such approval is subject to any and all restrictions imposed by Title 23, U.S.C., and Title 23, Code of Federal Regulations relating to the federal-aid system. This paragraph shall entitle only public transit systems or their designated agents the right to be issued permits under this paragraph;

(B) If the bus shelter is to be located on the right of way of a public road other than a state road within a county or municipality, application for permission to erect and maintain such shelter shall be made to the respective county or municipality. Such application shall conform to the county's and municipality's regulations governing the erection and maintenance of such structures. When the county or municipality is served by a public transit agency or authority, the applications for all bus shelters on routes of such agency or authority shall also be forwarded by the applicant to such transit agency or authority and subject to the approval of such agency or authority; and

(C) As a condition of issuing a permit for the erection of a bus shelter on the right of way of a state road, the department shall require that the bus shelter shall be properly maintained and that its location shall meet minimum setback requirements as follows:

(i) Where a curb and gutter are present, there shall be a minimum of four feet clearance from the face of the curb to any portion of the bus shelter or the bus shelter shall be placed at the back of the existing concrete sidewalk; or

(ii) Where no curb or gutter is present, the front of the bus shelter shall be at least ten feet from the edge of the main traveled roadway.

(3) Any bus shelter erected and maintained on the right of way of a public road in violation of paragraph (2) of this subsection or in violation of the conditions of the permit issued by the department or in violation of the conditions of the consent of the county or municipality is declared to be a public nuisance and if it is determined to be a hazard to public safety by the department, county, or municipality, it may be removed or its removal may be ordered by the department or the governing authority of the respective county or municipality. In every case of removal of a bus shelter as a hazard to public safety by the department, a county, or a municipality, a good faith attempt shall be made to notify the owner of its removal. In such cases where the department, county, or municipality orders the removal of the bus shelter as a public nuisance, if such a bus shelter is not removed by its owner within 30 days after its owner has been issued a written order of removal by the department or the governing authority of the respective county or municipality, the department or the governing authority of the respective county or municipality may cause the bus shelter to be removed and submit a statement of expenses incurred in the removal to the owner of the bus shelter. In the case of a statement of expenses for removal of a shelter on a state road, if payment or arrangement to make payment is not made within 60 days after the receipt of such statement, the department shall certify the amount thereof to the Attorney General for collection.

(4) The person to whom a permit has been issued for the erection and maintenance of a bus shelter on the right of way of a public road or who places such shelter on a public road other than a state road shall at all times assume all risks for the bus shelter and shall indemnify and hold harmless the State of Georgia, the department, and any county or municipality against all losses or damages resulting solely from the existence of the bus shelter.

(5) Permits for shelters on state roads shall be issued under this subsection only to cities, counties, or public transportation authorities owning or operating public transportation systems or their designated agents.

(e) Each sign erected, placed, or maintained in violation of paragraph (1) of subsection (a) of this Code section shall constitute a separate offense.

(f) Any person who violates paragraph (1) of subsection (a) of this Code section shall be punished the same as for littering under Code Section 16-7-43. Any person who violates subsection (b) of this Code section shall be guilty of a misdemeanor.

(g) (1) As used in this subsection, the term:

(A) "Commercial advertisements" means any printed or painted signs or multiple media displays on or in transit vehicles or facilities for which space has been rented or leased from the owner of such transit vehicles or facilities.

(B) "Multiple media display" means a device by which the message, image, or text is capable of electronic alteration by movement or rotation of panels or slats.

(C) "Transit agency" means any public agency, public corporation, or public authority existing under the laws of this state that is authorized by any general, special, or local law to provide any type of transit services within any area of this state including, but not limited to, the Department of Transportation, the Georgia Regional Transportation Authority, and the Georgia Rail Passenger Authority.

(D) "Transit vehicles or facilities" means everything necessary and appropriate for the conveyance and convenience of passengers who utilize transit services.

(2) A transit agency may authorize the placement, erection, and maintenance of commercial advertisements on or in transit vehicles or facilities owned or operated by that transit agency and said placement of commercial advertisements shall not be considered conducting commercial enterprises or activities in violation of Code Section 32-6-115.

(h) Multiple media displays authorized pursuant to this Code section shall comply with the operational standards for multiple message signs provided for in Part 2 of this article but shall not be required to comply with any spacing requirements provided for in such part and multiple media displays shall not be considered in regard to the spacing requirements provided for in Code Section 32-6-75 as to the placement of any multiple message sign.



§ 32-6-52. Displays of nudity or sexual conduct on outdoor advertising visible from roadway prohibited; penalty

(a) As used in this Code section, the term:

(1) "Nudity" means the displaying of any portion of the human female breast below the top of the areola or the displaying of any portion of any human's pubic hair, anus, vulva, or genitals.

(2) "Outdoor advertising" means any commercial advertisement displayed outdoors by means of billboards or signs.

(3) "Sexual conduct" means acts of sexual intercourse, masturbation, sodomy, or fondling of a human's clothed or unclothed genitals, pubic area, buttocks, or, if the human is female, breast.

(b) The General Assembly finds and declares that outdoor advertising containing depictions of nudity or sexual conduct which are visible from the roadways of public roads may be startling or provocative and thereby divert the attention of motor vehicle drivers, thus causing real and substantial hazards to traffic safety. The General Assembly further declares that the purpose of this Code section is to protect the public welfare and safety against such hazards.

(c) No person shall display any outdoor advertising containing any depiction of nudity or sexual conduct when such depiction is visible from the roadway of any public road in the state highway system as defined in Code Section 32-4-1.

(d) (1) Any person who violates subsection (c) of this Code section shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine not exceeding $1,000.00.

(2) Each day during which outdoor advertising is displayed in violation of subsection (c) of this Code section shall constitute a separate offense.






Part 2 - State Highway System

§ 32-6-70. Declaration of policy

(a) The General Assembly declares it to be the policy of this state that the erection or maintenance of outdoor advertising in areas adjacent to the rights of way of roads of the state highway system, which roads are also a part of the interstate and primary systems of highways within the state, shall be regulated in accordance with the terms of this part and the regulations promulgated by the commissioner pursuant thereto and that all outdoor advertising which does not conform to the requirements of this part is a public nuisance. The General Assembly recognizes that the outdoor advertising industry is a bona fide commercial function. However, in no manner shall any outdoor advertising sign be defined as a commercial or industrial activity or be used for the purposes of administering this part. It is the intention of the General Assembly to provide a statutory basis for the regulation of outdoor advertising, such basis to be consistent with the public policy relating to areas adjacent to roads of the state highway system which also form a part of the interstate and primary systems of highways declared by the Congress in Title 23, Section 103, United States Code.

(b) The General Assembly further declares it to be the policy of this state to avert substantial economic hardship by the retention, in specific areas defined by the board, upon request made by the Department of Transportation and approved by the United States Secretary of Transportation, of directional signs, displays, and devices which were lawfully erected under state law in force at the time of their erection, which were in existence on May 5, 1976, and which do not conform to the requirements of paragraphs (1) through (5) of Code Section 32-6-72 and paragraphs (1) through (3) of Code Section 32-6-73, where it can be demonstrated that such signs, displays, and devices (1) provide directional information about goods and services in the specific interest of the traveling public and (2) are such that removal would work a substantial economic hardship in such defined area.



§ 32-6-71. Definitions

As used in this part, the term:

(1) "Defined area" means any area or areas within the state defined by the board, upon request made by the State Department of Transportation and approved by the United States Secretary of Transportation, to be an area where the removal of directional signs, displays, and devices which were lawfully erected under state law in force at the time of their erection, which were in existence on May 5, 1976, and which do not conform to the requirements of paragraphs (1) through (5) of Code Section 32-6-72 and paragraphs (1) through (3) of Code Section 32-6-73 would deprive the traveling public of directional information about goods and services in the specific interest of the traveling public and would work a substantial economic hardship in such defined area or areas.

(2) "Directional and other official signs and notices" means only official signs and notices, public utility signs, service club and religious notices, public service signs, and directional signs.

(3) "Directional signs" means signs containing directional information deemed to be in the interest of the traveling public, including information about public places owned or operated by state, federal, or local governments or their agencies; publicly or privately owned natural phenomena; historic, cultural, scientific, educational, and religious sites; and areas of natural scenic beauty or areas naturally suited for outdoor recreation.

(4) "Directional signs, displays, and devices in the specific interest of the traveling public" means any directional sign, display, or device which was lawfully erected under state law in force at the time of its erection, which was in existence on May 5, 1976, and which provides directional information about goods and services in the specific interest of the traveling public but does not conform to the requirements of paragraphs (1) through (5) of Code Section 32-6-72 and paragraphs (1) through (3) of Code Section 32-6-73.

(5) "Erect" means to construct, build, raise, assemble, place, affix, attach, create, paint, draw, or in any other way bring into being or establish, but it shall not include any of the foregoing activities when performed as an incident to the change of advertising message or the normal maintenance or repair of a sign structure.

(6) "Illegal sign" means:

(A) A sign for the maintenance of which a permit is required under this part, or any amendment thereof, which sign is being maintained without a permit;

(B) A sign presently being maintained without a required permit even though it could have been permitted under any outdoor advertising control law in effect at the time of its erection;

(C) A sign presently being maintained without a permit, which sign could not have been permitted under the law in effect at the time of its erection even though the sign may meet the requirements of this part for the issuance of a permit;

(D) A sign on which the permit has been revoked pursuant to this part;

(E) A sign on which a nonconforming application for permit was denied and the denial has become final; and

(F) A nonconforming sign for which no permit was sought as required by Code Section 32-6-79.

(7) "Industrial or commercial activity" means those activities commonly or generally recognized as commercial or industrial except that none of the following activities shall be considered commercial or industrial:

(A) Outdoor advertising structures;

(B) Agricultural, forestry, ranching, grazing, farming, and related activities, including but not limited to wayside fresh produce stands;

(C) Transient or temporary activities;

(D) Activities within 660 feet of the nearest edge of the right of way which from the main traveled way are not visible and are not recognizable as being commercial or industrial activities;

(E) Activities more than 660 feet from the nearest edge of the right of way;

(F) Activities conducted in a building principally used as a residence; and

(G) Railroad tracks and minor sidings.

(8) "Information center" means an area or site established and maintained at a safety rest area for the purpose of informing the public of places of interest within the state and providing such other information as the department may consider desirable.

(9) "Interstate system" or "interstate highway" means any road of the state highway system which is a portion of The Dwight D. Eisenhower System of Interstate and Defense Highways located within this state, as officially designated or as may hereafter be so designated by the department and approved by the United States Secretary of Transportation pursuant to the provisions of Title 23, Section 103, United States Code, or any limited-access highway as officially designated or as may hereafter be so designated by the department and approved by the United States Secretary of Transportation pursuant to the provisions of Title 23, Section 103, United States Code.

(10) "Maintain" means to allow to exist.

(11) "Main traveled way" means the traveled way of a highway on which through traffic is carried; and, in the case of a divided highway, it means the traveled way of each of the separated roadways for traffic traveling in opposite directions. It does not include such facilities as frontage roads, turning roadways, or parking areas.

(11.1) "Multiple message sign" means a sign, display, or device which changes the message or copy on the sign electronically by movement or rotation of panels or slats.

(12) "Nonconforming sign" means a sign which was lawfully erected but which does not comply with state law or state regulations due to changes in state law or changes in rules and regulations since the date of erection of the sign.

(13) "Official signs and notices" means signs and notices erected and maintained by public officers or public agencies within their territorial or zoning jurisdiction and pursuant to and in accordance with direction or authorization contained in state, federal, or local law for the purpose of carrying out an official duty or responsibility. Historical markers authorized by state law and erected by state or local government agencies or nonprofit historical societies shall be considered official signs.

(14) "Outdoor advertising" or "sign" means any outdoor sign, light, display, device, figure, painting, drawing, message, placard, poster, billboard, or other thing which is designed, intended, or used to advertise or inform, any part of the advertising or information contents of which are visible from any place on the main traveled way of the interstate or primary highway systems.

(15) "Parkland" means any publicly owned land which is designated or used as a public park, recreation area, wildlife or waterfowl refuge, or historic site.

(16) "Primary system" or "primary highway" means the federal-aid primary system in existence on June 1, 1991, and any highway which is not on such system, but which is on the National Highway System, as officially designated or as may hereafter be so designated by the department and approved by the United States Secretary of Transportation pursuant to the provisions of Title 23, Section 103, United States Code.

(17) "Private" shall not mean, through the effect of this part, publicly owned property leased to others.

(18) "Public service signs" means signs located on school bus stop shelters, which signs identify the donor, sponsor, or contributor of said shelters and which contain safety slogans or messages which occupy not less than 60 percent of the sign area.

(19) "Public utility signs" means warning signs, informational signs, notices, or markers which are customarily erected and maintained by publicly or privately owned public utilities as essential to their operations.

(20) "Safety rest area" or "rest area" means an area or site established and maintained within or adjacent to the highway right of way, by or under public supervision or control, for the convenience of the traveling public.

(21) "Scenic area" means any area of particular scenic beauty or historical significance, as determined by the state, federal, or local officials having jurisdiction thereof, and includes interests in land which have been acquired for the restoration, preservation, and enhancement of scenic beauty.

(22) "Service club and religious notices" means signs or notices, whose erection is authorized by law, relating to religious services or to meetings of nonprofit service clubs or charitable associations, which signs do not exceed eight square feet in area.

(23) "Specific interest of the traveling public" means information regarding places offering lodging, food, motor vehicle fuels and lubricants, motor vehicle service and repair facilities, or any other service or product available to the general public, including, but not limited to, publicly or privately owned natural phenomena; historic, cultural, scientific, educational, or religious sites; and areas of natural scenic beauty or areas naturally suited for outdoor recreation.

(24) "Traveled way" means the portion of a roadway used for the movement of vehicles, exclusive of shoulders.

(25) "Unzoned commercial or industrial areas" means those areas which are not zoned by state law or local ordinance and on which there is located one or more permanent structures devoted to an industrial or commercial activity or on which an industrial or commercial activity is actually conducted, whether or not a permanent structure is located thereon, and the area along the highway extending outward 600 feet from and beyond the edge of the activity in each direction and a corresponding zone directly across a primary highway which is not also a limited-access highway, when the same is not a public park, public playground, public recreational area, public forest, parkland, scenic area, cemetery, primarily residential, or locally zoned. All measurements shall be from the outer edges of the regularly used buildings, parking lots, or storage, processing, or landscaped areas of the commercial or industrial activity and not from the property lines of the activity and shall be along or parallel to the edge of the pavement of the highway.

(26) "Urban area" means an area included within the boundaries of an incorporated municipality having a population of 5,000 or more as determined by the latest available federal census and any area adjacent to such municipality, provided that such adjacent area is included within boundaries presently designated and fixed by the outdoor advertising urban area boundary maps and written records attached thereto on file in the office of the treasurer of the Department of Transportation.

(27) "Visible" means capable of being seen (whether or not legible) without visual aid by a person of normal visual acuity.

(28) "Would work a substantial economic hardship" means having the potential to cause a substantial negative economic effect in a defined area or areas, as may be demonstrated by a projected reduction in gross business sales, state and local sales taxes, and employment opportunities within the defined area or areas.

(29) "Zoned commercial or industrial areas" means those areas which are zoned for industrial or commercial activities pursuant to state or local zoning laws or ordinances as part of a comprehensive zoning plan. Strip zoning shall not be considered as a bona fide comprehensive zoning plan. Comprehensive zoning plans for the purposes of outdoor advertising only shall be approved by the board when an application for a permit has been made.



§ 32-6-72. Designation of outdoor advertising which may be erected or maintained within 660 feet of nearest edge of right of way

No outdoor advertising shall be erected or maintained within 660 feet of the nearest edge of the right of way and visible from the main traveled way of the interstate or primary highways in this state, except the following:

(1) Directional and other official signs and notices;

(2) Signs advertising the sale or lease of the property upon which they are located;

(3) Signs advertising activities conducted or maintained within 100 feet of the nearest part of the activity as the dimensions of said activity are determined by department regulations, which regulations need not take into consideration the property lines of said activity;

(4) Signs located in areas zoned commercial or industrial, which signs provide information in the specific interest of the traveling public;

(5) Signs located in unzoned commercial or industrial areas, which signs provide information in the specific interest of the traveling public; and

(6) Directional signs, displays, and devices about goods and services in the specific interest of the traveling public located in a defined area or areas approved by the United States Secretary of Transportation.



§ 32-6-73. Designation of outdoor advertising which may be erected or maintained beyond 660 feet of nearest edge of right of way

No outdoor advertising shall be erected or maintained beyond 660 feet of the nearest edge of the right of way of the interstate or primary highways in this state outside of urban areas so as to be visible and intended to be read from the main traveled way, except the following:

(1) Directional and other official signs and notices;

(2) Signs advertising the sale or lease of the property upon which they are located;

(3) Signs advertising activities conducted or maintained within 100 feet from the nearest part of the activity as the dimensions of said activity are determined by department regulations, which regulations need not take into consideration the property lines of said activity; and

(4) Directional signs, displays, and devices about goods and services in the specific interest of the traveling public located in a defined area or areas approved by the United States Secretary of Transportation.



§ 32-6-74. Applications for permits generally; fees; renewals; transfer of permits

(a) Applications for permits authorized by subsections (a) through (d) of Code Section 32-6-79 shall be made to the department upon forms prescribed by the department. The applications shall contain the signature of the applicant and such other information as may be required by the department and shall be verified under oath by the person, firm, or corporation making the application. Permits and renewals thereof shall be issued for and shall be valid only if the sign is erected and maintained in accordance with this part during the 12 month period next following the date of issuance. As to permits for the initial erection of an outdoor advertising sign, one 12 month extension may be granted so long as a written request is submitted to the department at least 30 days prior to expiration along with a fee of $35.00. Any denial of an extension request shall be sent to the applicant before the expiration date and shall state the basis for denial. Multiple extensions shall not be granted as to the same permit, and the applicant shall not be allowed to reapply for the same site until the extension has expired; however, modifications to the application which do not extend the term of the permit shall be allowed. There shall be an initial outdoor advertising permit fee and an annual renewal fee. On and after July 1, 2011, the outdoor advertising application fee shall be $300.00, and the renewal fee for each sign shall be $85.00. The department may adjust future application and renewal fees through the formal rule making process so long as notice of any proposed increase is sent to the House and Senate Transportation Committees at least 30 days prior to final adoption by the department. Such fees shall be limited to amounts sufficient to offset the administrative costs to the department. An annual report on the expenditures and revenues of the department related to the outdoor advertising program shall be sent to the House and Senate Transportation Committees no later than October 31 of each year. Upon receipt of a properly executed application and the appropriate fee for the erection or maintenance of a sign which may be lawfully erected or maintained pursuant to this part, the department shall, within 60 days, issue a permit authorizing the erection or maintenance, or both, of the sign for which application was made except when a person, firm, or corporation is maintaining or allowing the maintenance of an illegal sign as provided for in subsection (f) of Code Section 32-6-79. All outdoor advertising permits and renewals shall expire on the first day of April in the year following issuance. Renewal of such permits shall be made to the department between January 1 and April 1 of each calendar year. Notice of such renewal period shall be mailed to each outdoor advertising permit holder along with an itemized list of all permits maintained by such person or entity in the month of December. In response, each permit holder should clearly indicate any permits not being renewed and return a copy to the department along with payment for all permits being renewed. If a permit holder believes the itemized list is incomplete or inaccurate, such permit holder shall clearly note such discrepancies on the list and return a copy to the department with supporting documentation. The permit holder shall submit the renewal and any suggested corrections within 60 days of the date of the department notice or by April 1, whichever occurs last. If the department fails to receive the renewal before the expiration date, the department shall notify the permit holder by certified mail that the renewal is overdue and shall give the permit holder 45 days from the date of the postmark on such notice to send the department the renewal. If the applicant does not send the permit renewal and fee within 45 days after the postmark date on such notice, the permit shall expire and the sign shall then become an illegal sign. Signs shall become illegal by operation of law after the expiration of the permit followed by notice to the permit holder and a failure to submit for the renewal within 45 days. Any illegal sign may be removed without any administrative proceeding before the department. Vegetation permits or renewals issued pursuant to Code Section 32-6-75.3 shall expire on the first day of September in the year following issuance. If a vegetation permit renewal application and fee is not timely submitted and such deficiency is not cured within 45 days of the postmark date of notice via certified mail from the department, the vegetation permit shall be canceled, but the sign shall not be deemed illegal. No permit shall be renewed if the renewal thereof has not been made in accordance with this Code section.

(b) Permits shall be transferable. An application to have the permit specified in subsection (a) of this Code section transferred shall be made within 30 days of the change in ownership of the sign; shall be made to the department upon forms prescribed by the department; shall contain the signature of the applicant and such other information as may be required by the department; and shall be verified under oath by the person, firm, or corporation making application for transfer. Failure to comply in a timely and proper manner with this subsection shall be grounds for revocation of the permit.



§ 32-6-75. Restrictions on outdoor advertising authorized by Code Sections 32-6-72 and 32-6-73; multiple message signs on interstate system, primary highways, and other highways

(a) No sign authorized by paragraphs (4) through (6) of Code Section 32-6-72 and paragraph (4) of Code Section 32-6-73 shall be erected or maintained which:

(1) Advertises an activity that is illegal under Georgia or federal laws or regulations in effect at the location of such sign or at the location of such activity;

(2) Is obsolete;

(3) Is not structurally safe, clean, and in good repair;

(4) Is not securely affixed to a substantial structure which is permanently attached to the ground;

(5) Is attached to, drawn, or painted upon trees, rocks, or other natural features;

(6) Moves or has any moving or animated parts, except as expressly allowed under subsection (c) of this Code section;

(7) Emits or utilizes in any manner any sound capable of being detected on the main traveled way by a person with normal hearing;

(8) If illuminated, contains, includes, or is illuminated by any flashing, intermittent, or moving light or lights except those giving public service information such as time, date, temperature, weather, or other similar information except as expressly permitted under subsection (c) of this Code section. The illumination of mechanical multiple message signs is not illumination by flashing, intermittent, or moving light or lights, except that no multiple message sign may include any illumination which is flashing, intermittent, or moving when the sign is in a fixed position;

(9) If illuminated, is not effectively shielded so as to prevent beams or rays of light from being directed at any portion of the traveled way, which beams or rays are of such intensity or brilliance as to cause glare or to impair the vision of the driver of any motor vehicle or which otherwise interfere with the operation of a motor vehicle;

(10) If illuminated, is illuminated so that it obscures or interferes with the effectiveness of an official traffic sign, device, or signal;

(11) Contains an area, to be measured by the smallest square, rectangle, triangle, circle, or combination thereof, which encompasses the entire sign, in excess of 1,200 square feet or exceeding 30 feet in height or 60 feet in length, inclusive of any border and trim but excluding the base, apron, supports, and other structural members; provided, however, that, in counties having a population greater than 500,000 according to the United States decennial census for 1970 or any such future census, the maximum size of 1,200 square feet, the maximum height of 30 feet, and the maximum length of 60 feet may be exceeded, but in no event shall any such sign exceed 3,000 square feet; provided, further, that no such oversize signs shall be erected after July 1, 1973;

(12) Contains more than two faces visible from the same direction on the main traveled way; provided, however, that after July 1, 2006, no sign shall be erected that contains more than one face vertically stacked visible from the same direction on the main traveled way. Double-faced, back-to-back, and V-type constructed signs shall, for the purpose of determining compliance with size and spacing limitations, be considered as one sign;

(13) Is in an area not zoned for commercial or industrial activity and within 300 feet of a residence without the written consent of the owner;

(14) Is within 500 feet in any direction of a public park, public playground, public recreation area, public forest, scenic area, or cemetery; provided, however, that such sign may be located within 500 feet of a public park, public playground, public recreation area, public forest, scenic area, or cemetery when the sign is separated by buildings or other obstructions so that the sign located within the 500 foot zone is not visible from the public park, public playground, public recreation area, public forest, scenic area, or cemetery;

(15) Is located so as to obscure or otherwise interfere with the effectiveness of an official traffic sign, signal, or device;

(16) Is located so as to obscure or otherwise interfere with a motor vehicle operator's view of approaching, merging, or intersecting traffic;

(17) Is located adjacent to an interstate highway and which is within 500 feet of another sign on the same side of the highway; provided, however, that such sign may be located within 500 feet of another sign when the signs are separated by buildings or other obstructions so that only one sign face located within the 500 foot zone is visible from the interstate highway at any time;

(18) Is located outside of the corporate limits of a municipality and adjacent to an interstate highway within 500 feet of an interchange, intersection at grade, or safety rest area. The foregoing 500 foot zone shall be measured along the interstate highway from the point at which the pavement commences or ceases to widen at exits from or entrances to the main traveled way. In circumstances where both the exit and entrance ramps on one side of an interchange constitute continuous lanes of travel to the exit and entrance ramps of the adjacent interchange, this side of the interchange shall be treated as if no ramps exist and the foregoing 500 foot zone on this side of the interchange shall be measured from the survey centerline of the main traveled way and crossroad forming the interchange or intersecting road. In all circumstances where this definition conflicts with any agreement with the United States secretary of transportation pursuant to Code Section 32-6-87, said agreement shall be deemed to control for purposes of this Code section;

(19) Is located outside of the corporate limits of a municipality and adjacent to a highway on the primary system and which is within 300 feet of another sign on the same side of the highway; provided, however, that such sign may be located within 300 feet of another sign when the signs are separated by buildings or other obstructions so that only one sign face located within the 300 foot zone is visible from the primary system highway at any one time;

(20) Is located within the corporate limits of a municipality and adjacent to a highway on the primary system and which is within 100 feet of another sign on the same side of the highway; provided, however, that such sign may be located within 100 feet of another sign when the signs are separated by buildings or other obstructions so that only one sign face located within the 100 foot zone is visible from the primary system highway at any one time; or

(21) Depicts any material which is obscene as such term is defined in Code Section 16-12-80.

(b) Reserved.

(c) (1) Multiple message signs shall be permitted on the interstate system, primary highways, and other highways under the following conditions:

(A) Each multiple message sign shall remain fixed for at least ten seconds;

(B) When a message is changed mechanically, it shall be accomplished in three seconds or less;

(C) No such multiple message sign shall be placed within 5,000 feet of another mechanical multiple message sign on the same side of the highway;

(D) Any such sign shall contain a default design that will freeze the sign in one position if a malfunction occurs;

(E) Any maximum size limitations shall apply independently to each side of a multiple message sign; and

(F) Nonmechanical electronic multiple message signs that are otherwise in compliance with this subsection and are illuminated entirely by the use of light emitting diodes, back lighting, or any other light source shall be permitted under the following circumstances:

(i) Each transitional change occurs within two seconds;

(ii) If the department finds an electronic sign or any display or effect thereon to cause glare or to impair the vision of the driver of any motor vehicle or to otherwise interfere with the safe operation of a motor vehicle, then, upon the department's request, the owner of the sign shall promptly and within not more than 48 hours reduce the intensity of the sign to a level acceptable to the department; and

(iii) The owner of any existing or nonconforming electronic sign shall have until October 31, 2006, to bring the electronic sign in compliance with this subparagraph and to request a permit from the department.

(2) If a multiple message sign on a primary highway or other highway is in violation of any of the above conditions, its permit shall be revoked and the sign shall be removed. During the appeal of any violations of paragraph (1) of this subsection, the sign shall remain fixed until the matter is resolved. The commissioner may allow the continued operation of a multiple message sign during part or all of the appeals process.

(3) After April 15, 1996, all persons, firms, or corporations who have signs that were illegal signs under previous law, but which are legal signs under the provisions of this subsection, shall have a one-year period during which time they shall be required to file an application for a permit issued by the department. Applications for such permits shall be made upon forms prescribed and provided by the department and shall contain the signature of the applicant and such other information as may be required by the department rules and regulations. The department shall have a period of 60 days from the date such an application is received to process it. If, at the end of this 60 day period, the department has failed to approve or deny an application in proper form, it shall be conclusively presumed for all purposes that the sign can be permitted and the department must issue the permit within a reasonable time. Should the department deny the application, the applicant may seek relief in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." In cases where the applicant fails to exhaust the procedures prescribed by Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," the department's denial of the permit request will be final and the sign shall then become an illegal sign as defined by paragraph (6) of Code Section 32-6-71 and shall be subject to removal under the terms of this part. If the owner of the sign fails to apply properly for a permit and it is conclusively presumed that the sign has been abandoned, the sign shall remain an illegal sign as defined by paragraph (6) of Code Section 32-6-71 and the sign shall be subject to removal under the terms of this part.



§ 32-6-75.1. Roadside Enhancement and Beautification Council; membership; purpose; compensation

(a)(1) The Governor shall appoint a Roadside Enhancement and Beautification Council composed of 12 members. The council shall include the chairperson of the Senate Transportation Committee; the chairperson of the House Transportation Committee; a member from the Georgia Conservancy; a member from the Garden Clubs of Georgia, Inc.; a member of the faculty of the School of Environmental Design at the University of Georgia; a member from the Sierra Club; a member from the Georgia Wildlife Federation; four members of the Outdoor Advertising Association of Georgia, Inc.; and the deputy commissioner of the Georgia Department of Transportation or the designee thereof. The commissioner shall submit recommendations to the Governor for purposes of selecting members to the council.

(2)(A) Terms of those members representing the Georgia Conservancy, the Garden Clubs of Georgia, and the School of Environmental Design and of two of those members representing the Outdoor Advertising Association shall expire on January 1, 2001, and quadrennially thereafter. Such members may be appointed to successive terms.

(B) Terms of those members representing the Sierra Club and the Georgia Wildlife Federation and of two of those members representing the Outdoor Advertising Association shall expire on January 1, 2003, and quadrennially thereafter. Such members may be appointed to successive terms.

(3) A landscape architect employed by the department and designated by the commissioner shall serve as an adviser to the council.

(b) The council shall aid the commissioner in formulating policies and discussing problems related to the administration of this article. In addition, the council shall:

(1) Review, comment upon, and make recommendations to the commissioner on the standards and policies to be used in the trimming and removal of vegetation on state rights of way in front of legally erected and maintained outdoor advertising signs;

(2) Make recommendations to the department regarding standards for vegetation removal and landscape and maintenance plans submitted by permittees including without limitation the use of viewing zones under Code Section 32-6-75.3;

(3) Review the performance of permittees holding current tree and vegetation trimming permits issued under Code Section 32-6-75.3 for compliance with the requirements of such permits including without limitation the implementation of landscaping plans;

(4) Encourage the contribution of funds from appropriate sources to support roadside enhancement and beautification;

(5) Submit to the commissioner annually not later than 30 days after the date of its fourth quarter meeting a written report of findings based upon its reviews of permittees' performances and recommendations including without limitation any recommendations for expenditures for roadside enhancement and beautification; and

(6) Perform such other functions as may be specified for the council by the department.

The council shall have full and complete access to all department records necessary for the performance of its duties.

(c) The council shall meet to elect a chairperson and vice chairperson and to establish the rules governing its operation. The advisory council shall meet at the call of the chairperson and shall meet not less than quarterly.

(d) Each councilmember shall be compensated at a rate per day the same as that rate per day provided by law for members of the General Assembly serving on interim committees and shall be reimbursed for any necessary expenses; provided, however, that any full-time state employee on the council shall draw no compensation but shall receive necessary expenses. The commissioner is authorized to pay such compensation and expenses from department funds.



§ 32-6-75.2. Roadside Enhancement and Beautification Fund; dedication of certain revenues

There is established a special fund to be known as the "Roadside Enhancement and Beautification Fund." This fund shall consist of all moneys collected under Code Section 32-6-75.3, any appropriations by the General Assembly to the fund, revenues derived from the sale of any special and distinctive wildflower motor vehicle license plates issued pursuant to paragraph (5) of subsection (l) of Code Section 40-2-86, any contributions to the fund from any other source, and all interest thereon. All moneys collected under Code Section 32-6-75.3 and fees for any special and distinctive wildflower motor vehicle license plates shall be paid into the fund. All balances in the fund shall be deposited in an interest-bearing account identifying the fund and shall be carried forward each year so that no part thereof may be deposited in the general treasury. The department shall administer the fund and expend moneys held in the fund in furtherance of roadside enhancement and beautification projects along public roads in this state and administration of the tree and vegetation trimming permit program under Code Section 32-6-75.3. In addition to the foregoing, the department may, without limitation, promote and solicit voluntary contributions, promote the sale of motor vehicle license tags authorized under paragraph (5) of subsection (l) of Code Section 40-2-86, and develop any fund raising or other promotional techniques deemed appropriate by the department. Contributions to the fund shall be deemed supplemental to and shall in no way supplant funding that would otherwise be appropriated for these purposes. The department shall prepare, by February 1 of each year, an accounting of the funds received and expended from the fund. The report shall be made available to the members of the State Transportation Board, the Senate Transportation Committee, the Transportation Committee of the House of Representatives, and to members of the public on request.



§ 32-6-75.3. Application for tree trimming permit and annual renewal; forms; application fees; evaluation; criteria for trimming trees or vegetation

(a) (1) For purposes of this Code section, the term:

(A) "Removal" or "removed" means the elimination of trees or other vegetation from a viewing zone.

(B) "Target view zone" means an area of the viewing zone extending from the sign to the roadway to which the sign is permitted which shall be angled as requested by the applicant to maximize the visibility of the sign to passing motorists but not to exceed:

(i) Two-hundred and fifty feet along the right of way fence or boundary; and

(ii) Three-hundred and fifty feet along the pavement edge, to include any emergency lane or paved shoulder.

(C) "Trimming" or "trimmed" means the pruning of excess limbs or branches from trees or other vegetation which are not removed from a viewing zone.

(D) "Viewing zone" means a continuous 500 foot horizontal distance parallel to a state right of way and adjacent to or otherwise within the line of sight of an outdoor advertising sign.

(2) The General Assembly finds and declares that outdoor advertising provides a substantial service and benefit to Georgia and Georgia's citizens as well as the traveling public. Therefore, the General Assembly declares it to be in the public interest that provisions be made for the visibility of outdoor advertising signs legally erected and maintained along the highways in this state to provide information regarding places offering lodging, food, motor vehicle fuels and lubricants, motor service and repairs, or any other services or products available to the general public. Recognizing, however, that the beautification of this state and the health of its environment are absolutely essential and equally as important to the traveling public, the General Assembly finds and declares that these needs must be balanced.

(b) (1) So as to promote these objectives and in accordance with the provisions of this Code section, the commissioner shall provide by rule or regulation for the issuance and annual renewal of permits for the trimming and removal of trees and other vegetation on the state rights of way within viewing zones with respect to outdoor advertising signs legally erected and legally maintained adjacent to said rights of way. Such rules and regulations shall include, without limitation, standards for survival of vegetation trimmed or planted.

(2) So as to ensure that no vegetation maintenance permits are issued for the purpose of creating new outdoor advertising signs, no owner of outdoor advertising signs permitted or assigned a working number by the department after December 31, 2010, or such owner's agent, shall be eligible to make application for vegetation maintenance for a period of five years from the date a new sign is permitted.

(c) Application for a tree or vegetation trimming or removal permit and the annual renewal thereof shall be made upon the forms prescribed and provided by the department and shall contain the signature of the applicant and such other information as may be required by the department's rules and regulations.

(d) An application fee shall accompany the application for each vegetation maintenance permit, and both the application and fee shall be submitted to the department. There shall be an annual renewal of the permit for activities in the original scope of the permit. The department shall promulgate rules and regulations setting forth the application fees and renewal fees. Such application and renewal fees shall be established by the department in reasonable amounts in order to fully recover the costs of administering the vegetation maintenance program.

(e) (1) The department shall evaluate each application for a permit under this Code section and require as a condition of granting any permit under this Code section that the value of the landscaping to be either provided or paid for by the applicant is not less than the department's appraised value of the benefit to be conferred by the state upon the applicant by allowing the trimming or removing of trees or other vegetation as requested, which shall be the value of the trees or vegetation to be trimmed or removed; provided, however, that a permit may be granted to an otherwise qualified applicant in a case where the value of the landscaping to be either provided or paid for by the applicant is less than the department's appraised value of the trees or other vegetation to be trimmed or removed if, in addition, the applicant pays to the department an amount equal to the amount of the difference between the value of the landscaping to be either provided or paid for by the applicant and the department's appraised value of the trees or other vegetation to be trimmed or removed.

(2) Any measurement of vegetation to be removed for valuation purposes shall be made at diameter breast height as shown in the section entitled "Height of Measurement" in the Guide for Plant Appraisal (9th Edition) as published by the International Society of Arboriculture. Based on the substantial benefit to the state where dead or diseased trees are removed from the right of way, and the negligible value of dead or diseased trees, such vegetation shall not be measured or valued in determining the appraised value. Trees shall be only deemed dead or diseased if listed as such in the report of a certified forester or arborist, subject to review and approval by the department. Upon receipt of a properly completed application, the department shall, within 60 days, issue the permit for vegetation maintenance.

(3) (A) For purposes of this paragraph, the term "historic tree" means a tree or group of trees that are reasonably determined by the department to be:

(i) Identified by a unit of government to recognize an individual or group;

(ii) Located at the site of a historic event and significantly impact an individual's perception of the event;

(iii) Dated to the time of a historic event at the location of the tree, as identified by a unit of government; or

(iv) Confirmed as the progeny of a tree that meets any of the criteria contained in this division.

(B) For purposes of this paragraph, the term "landmark tree" means a tree or group of trees that:

(i) Have been planted and maintained for educational purposes for more than 75 years;

(ii) Were planted as a memorial to an individual, group, event, or cause and are more than 75 years old; or

(iii) Symbolize a historically significant individual, place, event, or contribution, as recognized by a unit of government prior to July 1, 2010.

(C) For purposes of this paragraph, the term "specimen tree" means a hardwood tree or group of hardwood trees that is determined to be in excess of 75 years of age as determined by a registered forester or arborist.

(D) The applicant shall be allowed to remove all trees and vegetation from the target view zone so long as the sign was permitted or assigned a working number by the department on or before December 31, 2010. Vegetation removal shall be prohibited in all areas of the viewing zone outside of the target view zone except that portions of vegetation, such as tree limbs, which extend into the target view zone from outside the target view zone may be trimmed as necessary to preserve the clear target view zone. The only vegetation which cannot be removed from the target view zone pursuant to this paragraph shall be landmark trees, historic trees, and specimen trees, as defined in subparagraphs (A) through (C) of this paragraph, and any tree planted as part of a permitted local, state, or federal government beautification project. After July 1, 2011, however, no beautification project in this state shall include the planting of trees in the right of way within 500 feet of an outdoor advertising sign such that the visibility of a permitted outdoor advertising sign is obscured or could later be obscured by the growth of such vegetation.

(E) Pruning or trimming of trees under a permit shall conform to industry standards as defined by the National Arborist Association, International Society of Arboriculture or ANSI A300 pruning standards as of January 1, 2011, or such later edition as may be adopted by rule or regulation of the department.

(4) An applicant's record of conduct regarding disturbance of trees or other vegetation on state rights of way shall be considered by the department as part of the evaluation process for any permit or permit renewal application.

(5) Prior to approving any permit application to remove allegedly diseased trees, the department shall verify that such trees are in fact diseased. Such determination shall be made by the department's landscape architect.

(6) A performance bond in an amount adequate for the requirements of the permit as determined by the department shall be required of each permittee.

(f) (1) No trees or other vegetation on state rights of way shall be trimmed, killed, or removed by any person other than in accordance with a permit issued under this Code section by any person other than the department or an authorized agent or contractor thereof.

(2) No outdoor advertising sign to which a permit under this Code section is applicable shall be unused for advertising for a period of six consecutive months or more.

(3) On and after July 1, 1999, no outdoor advertising sign to which a permit under this Code section is applicable shall be maintained in such a condition of disrepair as to be unusable for advertising.

(4) (A) In cases where the department has reasonable cause to believe that a violation of this subsection has been committed by any person, the procedures provided under Code Section 32-6-95 shall apply the same as in cases wherein the department believes that a sign is being maintained in violation of this part.

(B) Following notice, hearing, and a finding that a person has committed a violation of paragraph (1) of this subsection, a civil fine of not less than $10,000.00 nor more than $20,000.00, and restitution in an amount equal to the appraised value of the trees or vegetation, or both, which were unlawfully trimmed or removed, shall be imposed on such person.

(C) Following notice, hearing, and a finding that a permittee under this Code section has committed a violation of paragraph (2) of this subsection, an order directing the removal of such unused sign, at the expense of the permittee, shall be issued.

(D) Following notice, hearing, and a finding that a permittee under this Code section has committed a violation of paragraph (3) of this subsection, an order directing the removal of such unusable sign shall be issued.

(E) The department or its authorized agents shall be authorized to enter upon private lands and disassemble and remove signs without civil or criminal liability therefor pursuant to an order issued in accordance with this paragraph and as provided by Code Section 32-6-96 for disassembly and removal of illegal outdoor advertising signs.

(g) In order to obtain a vegetation maintenance permit for signs which exceed 75 feet in height, as measured from the base of the sign or crown of the adjacent roadway to which the sign is permitted, whichever is higher, the owner of the sign shall agree to reduce the sign to 75 feet in height or less, as measured from the base of the sign or crown of the adjacent roadway to which the sign is permitted, whichever is higher, unless lowering is precluded by local government code or regulation. Work to lower the sign shall be concluded within 60 days of completion of the vegetation removal. If the terms of the work plan are not complied with and all work satisfactorily completed within the allowed time, the performance bond shall be forfeited, and the department shall be authorized to collect the bond and lower the sign. Upon completion of any project which reduces sign height by use of a new support mechanism, such as a new pole, the sign owner shall provide the department with a written footer inspection from the applicable local government or a professional engineer prior to the release of the bond.

(h) The department shall have the right to refuse to issue any vegetation permits to any person, firm, or entity which the department determines is maintaining or is allowing to be maintained any abandoned sign or signs, until all such abandoned signs are removed or brought into compliance with the provisions of this Code section. For purposes of this subsection, the term "abandoned sign" means any sign adjacent to a state-controlled route that has not contained a message for six consecutive months and which has not had a message displayed within 30 days after receipt of notice by certified mail from the department. The addition of a "for rent" panel or a phone number shall not qualify as a message for purposes of this subsection, but self-promotional copy covering at least one entire sign face or advertising copy benefiting charitable, nonprofit, religious, or other noncommercial groups shall qualify as a message.

(i) The department shall have the right to refuse to issue any vegetation permits to any person, firm, or entity which the department determines is maintaining or is allowing to be maintained in their inventory of signs in this state any sign which depicts any material which is obscene as such term is defined in Code Section 16-12-80, or material that is in conflict with the applicable local government's obscenity ordinance. Upon conviction of depiction of any material as obscene the person, firm, or entity shall be punishable by a fine of not less than $5,000.00 for the first conviction and $10,000.00 for any subsequent conviction and shall also be guilty of a misdemeanor of a high and aggravated nature.

(j) The removal of signs with lapsed outdoor advertising permits is of benefit to this state but is often too costly for the department to undertake. In order to encourage the removal of such signs and permitted signs that do not conform to the state's current requirements for outdoor advertising signs without the expenditure of state funds, a credit which may be used as an offset toward the total appraised value of the vegetation to be removed in accordance with a vegetation maintenance permit shall be awarded for each qualifying sign removal as follows:

(1) On or before March 1, 2012, the department shall prepare a list of signs which once held a valid outdoor advertising permit but for which the permit has been allowed to lapse. Notification of a sign's inclusion on such list shall be sent to the last known address for the sign's owner as listed on department records and to any other person or entity which the department reasonably finds to have an interest in such sign. Within 30 days of receipt of such notice or 60 days of publication of the list, whichever comes later, any person or entity claiming to be the owner of a sign that they do not believe has been properly included on the list shall be allowed to submit written notice to the department of their objection. Such objection may include a statement of the relevant facts and any supporting documents. On or before July 1, 2012, the department shall publish the final list. Signs which are the subject of any current objections, administrative appeals, or legal disputes shall not be included on such list. This list shall be updated annually and provided to the chairpersons of the House and Senate Transportation Committees on or before the first day of March;

(2) The department shall, on or before January 1, 2012, prepare a schedule or formula to determine the credit to be received for the removal of lapsed-permit signs and permitted nonconforming outdoor advertising signs. Such schedule shall provide a valuation of the credit based on four factors: material used in sign structure, height of sign, size of sign, and terrain and topography. The department shall also prepare a form to be submitted by any person or entity seeking a credit under this subsection. Such form shall require a description of the material used in the sign structure, the height of the sign, the size of the sign, and the terrain and topography where the sign is situated and a calculation of the anticipated credit in accordance with the department's schedule or formula;

(3) At such time as any lapsed-permit sign from the department's updated list or a nonconforming outdoor advertising sign is removed, the person or entity responsible for such removal shall submit to the department the completed removal form and photographic evidence of the removal. For purposes of this subsection, the term "removal" means removal of all structural elements above ground level; removal of footers or foundation elements shall not be required. Within 60 days of such submission, the department shall certify and return the form. No credit shall be allowed for the removal of a lapsed-permit sign by the owner of such sign. The certified form shall serve as a credit voucher. Credit vouchers may be transferred to another party via notarized statement signed by both parties;

(4) Where a lapsed-permit sign from the department's updated list or a nonconforming sign is to be removed in conjunction with a specific application for a vegetation maintenance permit, the sign to be removed shall be designated by department permit number. If the vegetation permit is approved, then the sign designated for removal shall be removed at least 15 days prior to initiation of work pursuant to the vegetation permit. Removal shall be deemed complete when the removal form and photographic evidence of the removal are submitted to the department. The sign designated for removal need not be owned by the vegetation permit applicant. As such, nothing herein shall be interpreted to require that the removed sign be owned or controlled by the vegetation permit applicant. All work hereunder shall be performed by licensed and bonded entities or individuals, where required by law, and the department shall not be liable for the actions of any nondepartment personnel; and

(5) A credit voucher may be used by an applicant for a vegetation maintenance permit as an offset against the total appraised value of the vegetation to be removed on a dollar-for-dollar basis, except that the total payment shall not be reduced below $4,000.00. Any unused portion of a credit voucher may be used in conjunction with a subsequent vegetation maintenance application.

(k) Nothing contained in this Code section shall render any sign existing on July 1, 2011, nonconforming. Nothing in this Code section shall supersede any applicable local rules or ordinances. The department shall not deny an applicant a vegetation maintenance permit for complying with applicable local rules or ordinances.



§ 32-6-76. Restrictions on directional signs generally

Paragraphs (1) through (7), (9), (10), (13) through (17), (19), and (20) of subsection (a) of Code Section 32-6-75 are applicable to directional signs authorized by paragraph (1) of Code Section 32-6-72 and paragraph (1) of Code Section 32-6-73; and, in addition thereto, no directional sign shall be erected or maintained which:

(1) Is located in a rest area, parkland, or scenic area;

(2) Contains an area, to be measured by the smallest square, rectangle, triangle, circle, or combination thereof, which encompasses the entire sign, in excess of 150 square feet or exceeding 20 feet in height or 20 feet in length, inclusive of any border and trim but excluding the base, apron, supports, and other structural members;

(3) Contains, includes, or is illuminated by any flashing, intermittent, or moving light or lights;

(4) Is located adjacent to an interstate highway and which is within 2,000 feet of an interchange or intersection at grade. The foregoing 2,000 foot zone shall be measured along the interstate highway from the point at which the pavement commences or ceases to widen at exits from or entrances to the main traveled way;

(5) Is located within 2,000 feet of a rest area, parkland, or scenic area;

(6) Is located within one mile of another directional sign facing the same direction of travel;

(7) Creates the existence of more than three directional signs pertaining to the same activity facing the same direction of travel along a single route approaching the activity;

(8) Is located along the interstate system at a point more than 75 air miles from the advertised activity;

(9) Is located along the primary system at a point more than 50 air miles from the advertised activity;

(10) Contains information other than the identification of the attraction or activity and directional information useful to the traveler in locating the attraction, such as mileage, route numbers, or exit numbers. The sign shall not contain descriptive words, phrases, or pictorial or photographic representations of the activity or its environs; or

(11) Advertises privately owned activities or attractions other than natural phenomena, scenic attractions, historic, educational, cultural, scientific, and religious sites, agricultural tourist attractions designated by the Department of Agriculture, and outdoor recreational areas and which are nationally or regionally known and are of outstanding interest to the traveling public, as determined by the State Transportation Board.



§ 32-6-77. Exceptions to spacing limitations contained in Code Sections 32-6-75 and 32-6-76

Signs which are authorized by and erected or maintained pursuant to paragraph (2) or (3) of Code Section 32-6-72 or paragraph (2) or (3) of Code Section 32-6-73 or which are official signs or notices, as defined in paragraph (13) of Code Section 32-6-71, and signs which are not lawfully erected or maintained shall not be counted nor shall measurements be made therefrom for the purpose of determining the spacing limitations prescribed in Code Sections 32-6-75 and 32-6-76.



§ 32-6-78. Restrictions on public service signs

No public service sign authorized by paragraph (1) of Code Section 32-6-72 or paragraph (1) of Code Section 32-6-73 shall be erected or maintained which:

(1) Is attached to a school bus shelter, the construction of which is not authorized by state law or local ordinance;

(2) Is attached to a school bus shelter located at a place not approved by the governmental agency having jurisdiction of the highway along which said shelter is located;

(3) Contains an area, to be measured by the smallest square, rectangle, triangle, circle, or combination thereof, which encompasses the entire sign, in excess of 32 square feet; or

(4) Creates a situation in which there is more than one sign facing in any one direction on each shelter.



§ 32-6-79. Permits for nonconforming signs; right of department to refuse to issue additional permits to persons maintaining illegal sign; appeal from department's decision

(a) On and after October 6, 1971, no person, firm, or corporation shall erect or maintain a sign authorized by paragraph (1), (4), or (5) of Code Section 32-6-72 without a permit issued by the department.

(b) On and after January 1, 1972, no person, firm, or corporation shall maintain a sign lawfully in existence on October 6, 1971, and which is authorized by this part without a permit issued by the department.

(c) On and after March 4, 1977, no person, firm, or corporation shall erect or maintain a sign authorized by paragraph (1) of Code Section 32-6-73 without a permit issued by the department.

(d) On and after July 1, 1977, no person, firm, or corporation shall maintain a sign lawfully in existence on March 4, 1977, and which sign is authorized by paragraph (1) of Code Section 32-6-73 without a permit issued by the department.

(e)(1) It is the intent of this Code section to provide for a system of cataloguing and registering nonconforming signs in order to administer this part more adequately. The department is authorized to promulgate rules and regulations consistent with this Code section requiring the registration of nonconforming signs; and such rules and regulations shall inform the applicants of the procedures to make application for nonconforming sign permits.

(2) From March 24, 1980, all persons, firms, or corporations who own nonconforming signs as defined in paragraph (12) of Code Section 32-6-71 shall have a period of one year during which time they shall be required to file application for nonconforming sign permits. Applications for nonconforming sign permits shall be made upon forms prescribed and provided by the department and shall contain the signature of the applicant and such other information as may be required by the department's rules and regulations. If the applicant files the application for a nonconforming sign permit upon the forms and according to the procedures provided by the department and within the specified time period of one year, the application shall be considered to have been filed timely and properly. An application fee of $50.00 shall accompany the application for each nonconforming sign and both the application and the fee shall be submitted to the department. The money received from permit fees shall be used to help defray the expenses of administering this part, Code Section 48-2-17 to the contrary notwithstanding. The department shall have a period of two years from March 24, 1980, to process applications for nonconforming sign permits. If at the end of this two-year period the department has failed to approve or deny a proper and completed application, it shall be conclusively presumed for all purposes that the sign can be permitted as a nonconforming sign and the department must issue the permit within a reasonable time. Should the department deny the application for a nonconforming sign permit, the applicant may seek relief in accordance with Code Sections 50-13-13 through 50-13-18. In cases where the applicant fails to exhaust the procedures prescribed by Code Sections 50-13-13 through 50-13-18, the department's denial of the permit request will be final and the sign shall then become an illegal sign as defined by paragraph (6) of Code Section 32-6-71 and shall be subject to removal under the terms of this part.

(3) If the owner of the nonconforming sign fails to apply properly for a permit, it is conclusively presumed that the sign has been abandoned, and the sign shall then become an illegal sign as defined by paragraph (6) of Code Section 32-6-71, and the sign shall be subject to removal under the terms of this part.

(f) On or after March 24, 1980, the department shall have the right to refuse to issue any additional permits to any person, firm, or corporation who the department determines is maintaining or is allowing to be maintained an illegal sign or signs as defined by paragraph (6) of Code Section 32-6-71 on the interstate or primary highways in this state until such illegal sign or signs are removed. The refusal by the department to issue any additional permits shall not be considered a final denial. If the applicant does not believe the sign or signs designated by the department are illegal, the applicant may seek relief in accordance with Code Sections 50-13-13 through 50-13-18. Unless, within 120 days after the applicant has requested an administrative hearing, the department has issued a final agency decision that the sign or signs are illegal, the department may no longer refuse to issue permits because of a contention that an illegal sign or signs are being maintained.



§ 32-6-80. Renewal of permits for nonconforming signs; transfer of permits for nonconforming signs

(a) After March 24, 1980, renewal of permits for nonconforming signs as defined in paragraph (12) of Code Section 32-6-71 and as authorized in subsection (e) of Code Section 32-6-79 shall be made to the department upon forms prescribed by the department; shall contain the signature of the applicant and such other information as may be required by the department's rules and regulations; and shall be verified under oath by the person, firm, or corporation making the application. Permit renewals shall be issued and shall be valid only if the sign is maintained in accordance with this part during the 12 month period next following the date of issuance. The fee for the renewal of a permit shall be $25.00. The money received from permit fees shall be used to help defray the expenses of administering this part. Upon receipt of a properly executed application and the appropriate fee for the maintenance of a sign which may be lawfully maintained pursuant to this part, the department shall, within 60 days, issue a permit renewal authorizing the maintenance of the sign for which application is made. Application for the renewal of a permit shall be made to the department not more than 90 days nor less than 60 days before the expiration date of the permit for which renewal is sought. If the department fails to receive the renewal application before the expiration date of the permit, the department will notify the applicant that the renewal application is overdue when the applicant's address is known or reasonably available to the department and shall give the applicant 30 days after the expiration date to send the department the renewal application. If the applicant does not send the properly executed application and the appropriate fee within the specified 30 day period, the sign shall then become an illegal sign. No permit shall be renewed if the application for the renewal thereof has not been made in accordance with this Code section.

(b) Permits shall be transferable. An application to have the permit transferred shall be made within 30 days of the change in ownership of the sign; shall be made to the department upon forms prescribed by the department; shall contain the signature of the applicant and such other information as may be required by the department; and shall be verified under oath by the person, firm, or corporation making application for transfer. Failure to comply in a timely and proper manner with this subsection shall be grounds for revocation of the permit.



§ 32-6-81. Revocation or withholding of permits for illegal or unauthorized actions against the department's property

(a) It shall be cause for the department to revoke a sign permit or refuse to issue a sign permit if any of the department's property on the rights of way, including but not limited to trees, vegetation, or fences, is destroyed, damaged, converted, or altered by or on behalf of a person, firm, or corporation who owns, erects, maintains, leases, or uses any sign which is controlled by this part. When the department believes that any of the aforesaid property has been destroyed, damaged, converted, or altered, the department shall make a preliminary investigation and based on its findings may:

(1) Revoke the permit or permits of any owner of a sign or signs if the department determines that the person, firm, or corporation who owns the land or who owns, erects, maintains, leases, or uses the sign or signs caused, hired, procured, or consciously or by design consented to any of the illegal acts described in this paragraph at or near the sign site, thereby depriving the sign owner of the permit to use that site; or

(2) Refuse to issue a permit or permits for a sign site or sites for a period not to exceed five years if the department determines that the applicant has caused, hired, procured, or consciously or by design consented to any of the illegal acts described in this subsection on the department's rights of way within 500 feet on either side of that sign site or sites.

(b) Before the actions listed in paragraph (1) of subsection (a) of this Code section may be taken, the department shall give 30 days' written notice via certified mail or statutory overnight delivery to the permit holder; and this notice shall apprise the permit holder of a hearing that will be held in accordance with Code Sections 50-13-13 through 50-13-18. If the action described in paragraph (2) of subsection (a) of this Code section is taken, the department shall state this in its refusal to issue a permit, and the applicant shall have the right to an administrative review of this action as provided by Code Sections 50-13-13 through 50-13-18.



§ 32-6-82. Acquisition by department of property rights in outdoor advertising which does not comply with requirements of part

The department is authorized to acquire by purchase, gift, or condemnation and to pay just compensation for any property rights in outdoor advertising signs, displays, and devices which were lawfully erected in compliance with the applicable laws in effect at the time of erection but which do not conform to this part or which fail to comply with this part due to changed conditions beyond the control of the sign owner. The department shall be limited to an expenditure of $5 million for the state's portion of just compensation. The department shall be prohibited from paying more than 25 percent of any award for just compensation.



§ 32-6-83. Acquisition by municipal corporation or county of outdoor advertising which does not comply with requirements of applicable ordinances, regulations, or resolutions

Any municipal corporation or county is authorized to acquire by purchase, gift, or condemnation and to pay just compensation for any property rights in outdoor advertising signs, displays, and devices which were lawfully erected but which do not conform with the provisions of any lawful ordinance, regulation, or resolution or which at a later date fail to comply with the provisions of any lawful ordinance, regulation, or resolution due to changed conditions beyond the control of the sign owner. No municipal corporation or county shall remove or cause to be removed any such nonconforming outdoor advertising sign, display, or device without paying just compensation. Such compensation shall be paid in accordance with the conditions stated in Code Section 32-6-84. For the purposes of this Code section, the term "devices" means light, lighting fixtures, or other fixtures which are permanently attached to an advertising sign or display.



§ 32-6-84. Interests and losses which may be compensable under Code Sections 32-6-82 and 32-6-83

The compensation provided for in Code Sections 32-6-82 and 32-6-83 is authorized to be paid only for the following:

(1) The taking from the owner of such sign, display, or device of all right, title, leasehold, and interest in such sign, display, or device;

(2) The taking from the owner of the real property on which the sign, display, or device is located of the right to erect and maintain such signs, displays, and devices thereon;

(3) The actual financial loss suffered by the lessee under a written lease expressly and solely permitting the erection and maintenance of a sign, display, or device (which was lawful on the date such lease was executed) because of the refusal by the department to issue a permit for the erection of such sign, display, or device, provided that the amount of compensation paid may not exceed the pro rata part of the entire rental paid and to be paid under such lease for the unelapsed portion thereof remaining on July 1, 1973; or

(4) The actual financial loss suffered by the lessor under a written lease expressly and solely permitting the erection and maintenance of a sign, display, or device (which was lawful on the date such lease was executed) because of the refusal by the department to issue a permit for the erection of such sign, display, or device, provided that the amount of compensation paid may not exceed the pro rata part of the entire rental paid and to be paid under such lease for the unelapsed portion thereof remaining on July 1, 1973.



§ 32-6-85. Department's exercise of eminent domain power to acquire interests specified in Code Section 32-6-84

Whenever it is necessary, in the judgment of the commissioner, to acquire those interests specified in Code Section 32-6-84, the department may exercise the power of eminent domain in the manner provided in Article 1 of Chapter 3 of this title for the acquisition of real property needed for the construction of highways.



§ 32-6-86. Compensation contingent upon federal matching funds

The department shall not acquire any sign by purchase or condemnation, any portion of the cost of which is eligible for federal participation, until such time as federal matching funds have been apportioned to and made available to the department for such acquisition. No sign shall be acquired by condemnation, except after three months' written notice has been given to the owner thereof of the intention to so acquire the same, during which time the penalties provided by this part shall not apply.



§ 32-6-87. Agreements with United States Secretary of Transportation

Subject to the provisions of this part, the department is authorized, on behalf of the state, to enter into agreements with the United States Secretary of Transportation (as provided in Section 131 of Title 23 of the United States Code) relating to the control of outdoor advertising in areas adjacent to the interstate and primary systems, including the establishment of information centers at safety rest areas. The department is also authorized to take action in the name of the state to comply with the terms of such agreements.



§ 32-6-87.1. "RV friendly" markers

(a) Subject to the prior approval of the Federal Highway Administration, the department is directed to incorporate the use of "RV friendly" markers on specific service signs for business establishments that cater to the needs of persons driving recreational vehicles. A business establishment that qualifies for participation in the specific service sign program and that also qualifies as "RV friendly" may request that an "RV friendly" marker be displayed immediately adjacent to such establishment's business logo sign on the appropriate background sign panel. For purposes of this Code section, the "RV friendly" marker to be displayed shall be such marker as may be approved by the Federal Highway Administration in the Manual on Uniform Traffic Control Devices.

(b) In accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," and subject to the approval of the Federal Highway Administration, the department shall promulgate such rules and regulations as are necessary to implement the provisions of this Code section, including the promulgation of rules and regulations setting forth the minimum requirements that business establishments must meet in order to qualify as "RV friendly." Such requirements shall include, but shall not be limited to, the availability at each qualifying business establishment of parking spaces, entrances and exits in sufficient number and of sufficient size and dimensions to easily accommodate recreational vehicles, and the presence of appropriate overhang clearances at all facilities, if applicable.

(c) For the purposes of assisting the Federal Highway Administration in considering the approval of an "RV friendly" marker for incorporation into the Manual on Uniform Traffic Control Devices, the department is directed to submit a request to the Federal Highway Administration for permission to experiment with the use of an "RV friendly" marker on specific service signs in accordance with this Code section.



§ 32-6-88. Designation of defined areas

Upon written request made by any county, city, corporation, partnership, association, person, or persons, the board is authorized to consider and to designate a specific area or areas as a defined area or areas, upon a showing having been made that the area in question contains directional signs, displays, or devices which were lawfully erected under state law in force at the time of erection and in existence on May 5, 1976, and which do not conform to the requirements of paragraphs (1) through (6) of Code Section 32-6-72 and paragraphs (1) through (4) of Code Section 32-6-73, and upon a further showing that such directional signs, displays, and devices provide directional information about goods and services in the specific interest of the traveling public and that their removal would work a substantial economic hardship in such defined area or areas.



§ 32-6-89. Retention of directional signs, displays, and devices in defined areas

Upon designation made by the board of an area or areas as a defined area or areas for purposes of requesting the approval of the United States Secretary of Transportation for the retention of directional signs, displays, and devices in the specific interest of the traveling public, the Georgia Department of Transportation is authorized to request the approval of the United States Secretary of Transportation.



§ 32-6-90. Promulgation of rules and regulations by department

The department is authorized to promulgate rules and regulations governing the issuance and revocation of permits for the erection and maintenance of outdoor advertising which is authorized by Code Sections 32-6-72 and 32-6-73 and which is not prohibited by this part. The department is further authorized to promulgate rules and regulations governing the issuance, revocation, and renewal of permits for the trimming of trees and vegetation on the state's rights of way authorized by and in accordance with Code Section 32-6-75.3. Such rules and regulations shall be consistent with the safety and welfare of the traveling public, and as may be necessary to carry out the policy of the state declared in this part, and consistent with the purposes of the Highway Beautification Act of 1965, Public Law 89-285, as amended, and contained in Title 23, United States Code. The department is further authorized to promulgate such rules and regulations as are necessary to carry out this part.



§ 32-6-91. Erection or maintenance of sign without permit as constituting misdemeanor

Any person who erects or maintains any sign for which a permit is required by this part without a valid permit or renewal of such permit issued by the department shall be guilty of a misdemeanor. Each day or fraction thereof during which a sign is unlawfully maintained shall constitute a separate offense. The commissioner and officials or employees of said department designated by the commissioner are authorized to take such actions as may be necessary or appropriate to procure the prosecution and conviction of any person, firm, or corporation violating this Code section.



§ 32-6-92. Maintenance of unauthorized sign as constituting misdemeanor

Any person who maintains any sign not authorized by this part and which was not lawfully in existence on October 6, 1971, shall be guilty of a misdemeanor. Each day or fraction thereof during which a sign is unlawfully maintained shall constitute a separate offense. The commissioner and officials or employees of the department designated by the commissioner are authorized to take such actions as may be necessary or appropriate to procure the prosecution and conviction of any person, firm, or corporation violating this Code section.



§ 32-6-93. Erection or maintenance of sign without a permit as constituting a public nuisance; enjoining erection or maintenance of such sign

The erection or maintenance by any person, firm, or corporation of any sign for which a permit is required by this part without a valid permit or renewal thereof issued by the department is declared to be a public nuisance. In addition to the remedies provided for in this part or which may otherwise exist under the laws of Georgia, the department is authorized to bring an equitable proceeding to enjoin any person, firm, or corporation from erecting or maintaining, without a valid permit or renewal thereof, any sign for which a permit or renewal thereof is required by this part. It shall not be necessary for the department to allege and prove that there is no adequate remedy at law in order to obtain the equitable relief provided for in this Code section.



§ 32-6-94. Maintenance of unauthorized sign as constituting a public nuisance; enjoining maintenance of such sign

The maintenance by any person, firm, or corporation of any sign which is not authorized by this part and which was not lawfully in existence on October 6, 1971, is declared to be a public nuisance. In addition to the remedies provided for in this part or which may otherwise exist under the laws of Georgia, the department is authorized to bring an equitable proceeding to enjoin any person, firm, or corporation from maintaining any sign which is not in compliance with this Code section. It shall not be necessary for the department to allege and prove that there is no adequate remedy at law in order to obtain the equitable relief provided for in this Code section.



§ 32-6-95. Applicability of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," to part generally; affirmance of agency decision by operation of law

(a) In addition to the procedures and remedies afforded by this part, any person, firm, or corporation who owns, uses, leases, or subleases any outdoor advertising sign which is controlled by this part or who owns property on which a sign is located shall be subject to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," with respect to the erection, maintenance, or use of outdoor advertising signs.

(b) It is specifically declared that the procedures provided in Code Sections 50-13-13 through 50-13-22 may be employed in cases wherein the department believes that a sign has been erected or is being maintained or used in violation of this part. After conducting the hearing required by Code Section 50-13-13, the commissioner or the commissioner's designee, hearing officer, or others are authorized to issue an order requiring the disassembly and removal of any sign which has been administratively determined to be illegal as defined by paragraph (6) of Code Section 32-6-71. In the event that the commissioner or the commissioner's designee, hearing officer, or others find that a sign is illegal and order its disassembly and removal, the party or parties against whom the order is directed shall be given 120 days from the date of the order in which to disassemble and remove the sign. In the event the party or parties against whom the order is directed fail to comply with the order, the department may disassemble and remove the sign in accordance with Code Section 32-6-96.

(c) Notwithstanding any other law to the contrary, when a petition for judicial review of a final decision of the commissioner or the commissioner's designee, hearing officer, or others in any matter arising under this title is filed pursuant to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," if the superior court in which the petition for review is filed does not hear the case within 120 days from the date the petition for review is filed with the court, the final agency decision shall be considered affirmed by operation of law unless a hearing originally scheduled to be heard within 120 days has been continued to a date certain by order of the court. In the event a hearing is held later than 120 days after the date the petition for review is filed with the superior court because a hearing originally scheduled to be heard within the 120 days has been continued to a date certain by order of the court, the final agency decision shall be considered affirmed by operation of law if no order of the court disposing of the issues presented for review has been entered within 60 days after the date of the continued hearing. If a case is heard within 120 days from the date the petition for review is filed, the final agency decision shall be considered affirmed by operation of law if no order of the court dispositive of the issues presented for review has been entered within 60 days of the date of the hearing.

(d) A decision of the agency affirmed by operation of law under subsection (c) of this Code section shall be subject to appellate review in the same manner as a decision of the superior court. The date of entry of judgment for purposes of appeal pursuant to Code Section 5-6-35 of a decision affirmed by operation of law without action of the superior court shall be the last date on which the superior court could have taken action under subsection (c) of this Code section.



§ 32-6-96. Authority of department to enter upon private lands to implement administrative decisions; reimbursement of department for expenses; return or disposition of stored sign remnants

(a) After notifying the landowner by registered or certified mail or statutory overnight delivery, in cases where an administrative order has been issued by the commissioner or his designee, hearing officer, or others requiring the removal of an illegal outdoor advertising sign and the order has become a final decision, the department shall be authorized to enter upon privately owned lands for the purposes of effectuating the administrative order requiring disassembly and removal of illegal signs, provided the order issued authorizes this action by the department.

(b) The disassembly and removal of any illegal sign by the department shall begin only after an inspection of the sign site has been made by an employee of the department and it is found that the sign has not been removed and an affidavit of the employee reflecting this finding has been filed by the department in the closed administrative record in the case. When the department disassembles and removes a sign, it shall be done as expeditiously as reasonably possible during daylight hours of regular working days, and it shall be done in a manner so as to cause as little inconvenience to the property owner as is possible under the circumstances. The outdoor advertising sign shall be removed to the nearest convenient field or district office of the department which is suitable for storage of the sign.

(c) An itemization of the expenses incurred by the department for the disassembly, removal, transportation, and storage may be kept and a statement for the expenses incurred may be sent via certified mail or statutory overnight delivery to the party or parties against whom the order requiring the disassembly and removal is directed. It shall be the duty of the party or parties to reimburse the department for the expenses incurred by the department for the disassembly, removal, transportation, and storage of the sign. In the event the expenses are not paid in full within 30 days of receipt of the itemized statement, the department in its discretion may:

(1) Institute a civil action to recover these unpaid expenses;

(2) Utilize any other collection procedures authorized by law; or

(3) Refuse to issue a permit or permits to the party or parties from whom the expenses are due for any outdoor advertising site until such expenses are paid.

However, if the party or parties dispute the itemized amount or dispute that the expenses are due, the party or parties may deposit the sum claimed due with the department or post a bond with good security in an amount equal to the sum claimed due, such bond to be approved by the department, and the party or parties shall then request a hearing and the controversy shall be decided in accordance with Code Sections 50-13-13 through 50-13-18. Until such a final determination is made, the department shall not refuse to issue a permit or permits.

(d) If the party or parties against whom the order is directed pay the itemized expenses within 30 days from the receipt of the statement and requests the right to retrieve the stored remains of the sign at the time of payment, the department shall allow the party or parties to retrieve the sign remains within a reasonable period of time. If the party or parties against whom the order is directed fail to pay the itemized expenses within 30 days of the receipt of the statement, or if they timely pay the expenses but fail to request the right to retrieve the sign remains within a timely period or, if after making a timely request they fail to retrieve the sign remains within a timely period, then the department is authorized to dispose of the stored signs, or remnants thereof, in any lawful manner the department deems appropriate. Any other provisions of this or any other law to the contrary notwithstanding, any party or parties against whom any order is issued shall have the right to seek relief directly in the superior court.



§ 32-6-97. Construction of part

Nothing in this part shall be construed to abrogate or affect any lawful ordinance, regulation, or resolution which is more restrictive than this part.









Article 4 - Limited-Access Roads

§ 32-6-110. "Local service road" defined

As used in this article, the term "local service road" means any public road, whether existing at the time of the designation of a limited-access road or established thereafter, which serves the owner or occupant of any land or improvements abutting a limited-access road and which gives a means of ingress to and egress from any such lands or improvements.



§ 32-6-111. Establishment and maintenance of limited-access roads

(a) The department or a county or a municipality in this state, acting alone or in cooperation with each other or with any federal, state, or local agency, is authorized and empowered to plan, designate, establish, regulate, abandon, alter, improve, maintain, and provide limited-access public roads wherever the department or such authorities consider that traffic conditions, present or future, justify such special facilities, provided that the term "traffic conditions, present or future, justifying such special facilities" shall be construed to mean a road having present traffic volumes requiring a minimum of four lanes of road or traffic volumes estimated to be accommodated by the road within a period not to exceed 20 years from the date of such consideration that will require a minimum of four lanes of road; provided, further, that within municipalities such authorization for limited-access public roads shall be subject to such municipal consent as may be provided by law, except that such municipal consent is not necessary for any limited-access road if the limited-access road includes space or other provisions for the construction of a heavy rail line as a part of a public transportation system or a rapid busway operating on a designated lane as a part of a public transportation system and such public transportation system is a part of a regional transportation plan developed by the metropolitan planning organization or other such similar body.

(b) The department or a county or a municipality, in addition to the specific powers granted in this article, also shall have and may exercise, relative to limited-access facilities, any and all additional authority vested in them relative to other public roads in their jurisdiction.



§ 32-6-112. Acquisition of property and property rights

The department, a county, or a municipality may acquire private property and property rights for limited-access facilities and service roads, including rights of access, of view, of air, and of light through gift, devise, purchase, or condemnation in the same manner as such governmental units are authorized by law to acquire such property or property rights in connection with public roads within their respective jurisdictions. Public property or an interest therein may be acquired for such purposes by the department or by a county or municipality by any method authorized by law for such acquisition other than condemnation. The acquisition of public property or an interest therein for such purposes by condemnation may be accomplished by the department pursuant to the provisions of subsection (b) of Code Section 32-3-4 when such acquisition is approved by the State Commission on the Condemnation of Public Property as provided in Code Section 50-16-183. As used in this Code section, the term "public property" has the meaning provided for in Code Section 50-16-180. In the process of acquiring property or property rights for any limited-access facility, the department or the county or municipality, in its discretion, may acquire an entire lot, block, or tract of land if, by so doing, the interest of the public will best be served.



§ 32-6-113. Design of limited-access roads

Limited-access roads may be so designed as to regulate, restrict, or prohibit access thereto so as to best serve the traffic for which such facility is intended. The authority designating and establishing any limited-access road is authorized to divide and separate such highway into separate roadways by the construction of raised curbings, central dividing sections, or other physical separations or by designating such separate roadways by signs, markers, or stripes; to designate the proper lanes for traffic moving in opposite directions; and to prohibit the making of turns at specified points. The designating authority may recommend to the commissioner of public safety or, if the roads in question are in a municipality, to the municipality that there be fixed on such roads and on the separate lanes thereof such rates of speed as are deemed in the public interest. No person shall have any right of ingress to or egress from or passage across any limited-access road to or from abutting lands except at the designated points to which access may be permitted and under such arrangements and conditions as may be specified from time to time.



§ 32-6-114. Designation of limited-access roads; elimination of intersections at grade

The department, a county, or a municipality may designate and establish limited-access roads as new or additional facilities or may designate or establish existing public roads to be limited-access roads. The department or the counties or municipalities shall have authority to provide for the elimination of intersections at grade of limited-access highways with existing state, county, or municipal public roads or railroad rights of way by grade separation or local service roads or by closing off such roads or streets at the right of way boundary line of such limited-access road. After the establishment of any limited-access road, no public road which is not a part of such facility shall intersect the same at grade. No public road shall be opened into or connected with any established limited-access road without the consent of the governmental authority having jurisdiction of such limited-access road, in the same manner as such governmental units are authorized by law.



§ 32-6-115. Conducting commercial enterprises or activities on property on which limited-access roads have been constructed

Except as otherwise provided in this Code section and Code Section 32-6-116, no commercial enterprise or activities shall be authorized or conducted by the department or any other agency or by a county or municipality of the state, within or on the property on which have been constructed limited-access roads as defined in this article, provided that the term "commercial enterprise or activities" shall not be so construed as to prevent the installation of public utility facilities, to the extent that it is authorized by law, or as to prevent the proper management of property acquired for future construction of public roads, including limited-access roads, as such acquisition is authorized in Article 1 of Chapter 3 of this title.



§ 32-6-116. Installation and operation of vending machines in safety rest areas on rights of way of state highway system

The department is authorized to install or provide for the installation of and to operate or provide for the operation of vending machines in safety rest areas constructed on or located on the rights of way of the state highway system. The vending machines may dispense nonalcoholic beverages, snacks, candy, cigarettes, and other articles as determined by the department to be necessary or desirable for the traveling public at reasonable prices. The prices charged for these products shall approximate the prevailing rate within the area for similar items so as not to compete unfairly with private enterprise, such prices to be set by the department.



§ 32-6-117. Lease of air rights

The department is authorized to lease by negotiation air rights over existing or proposed limited-access highways for development as commercial enterprises or activities. Prior to entering into any negotiations for the lease of such air rights, the department shall advertise its intent to negotiate the lease of such air rights at least once a week for four consecutive weeks in one or more newspapers of general circulation in the county or counties where the air rights to be leased are situated and in one or more legal organs in Fulton County. Any person, firm, or corporation leasing such air rights shall reimburse the department for all costs, including administrative costs, incurred by the department in connection with the negotiation of said lease. Furthermore, when two or more offers are received by the department for a lease of air rights, the highest responsible offer shall be accepted by the department. The department shall establish a minimum negotiated price, based upon competent appraisal; and the final negotiated amount shall not be less than this appraisal.



§ 32-6-118. Establishment, maintenance, and disposal of local service roads

In connection with the development of any limited-access facility, the department, a county, or a municipality is authorized to plan, designate, establish, use, regulate, alter, improve, maintain, abandon, and dispose of local service roads or streets or to designate as local service roads any existing public road and to exercise jurisdiction over service roads in the same manner as authorized over any other public roads on their public road systems if such local service roads are deemed necessary or desirable. Such local service roads shall be of appropriate design and shall be separated from the limited-access facility property by means of any or all devices designated as necessary or desirable by the proper authority.



§ 32-6-119. Effect of article on Coastal Highway District and Coastal Scenic Highway Authority

This article shall in no way take away from, impair, or infringe upon the authority, duty, power, or obligations of the Coastal Highway District or the Coastal Scenic Highway Authority.






Article 5 - Commercial Property and Subdivisions

Part 1 - Commercial Property

§ 32-6-130. "Commercial driveway" defined

As used in this part, the term "commercial driveway" means any private entrance, exit, ramp, tunnel, bridge, side road, or other vehicular passageway to any property used for commercial purposes, except a farm or a dwelling house not exceeding a four-family capacity, and leading to or from any public road on the state highway system.



§ 32-6-131. Permit requirement as to construction or improvement of commercial driveways; authority of department to close driveways for violations

It shall be unlawful for any person to construct a new commercial driveway or to reconstruct, alter, or improve any existing commercial driveway without first obtaining a permit from the department therefor and complying with the department regulations authorized by Code Section 32-6-133. A violation of this Code section, in addition to being unlawful, shall entitle the department to barricade, displace, or otherwise close such driveway and to collect the costs therefor from the violator as provided in Code Section 32-6-134.



§ 32-6-132. Change or substitution of existing commercial driveways

Any commercial driveway constructed prior to July 1, 1973, and adjudged by the department to be unsafe for the traveling public or in violation of department regulations promulgated pursuant to Code Section 32-6-133 may be changed or caused to be changed by the department so as to eliminate any unsafe features; or it may be closed or displaced by substitution therefor of another driveway at such place or of such design as may be deemed safe. Liability for the expense of such change or substitution will be determined in accordance with Code Section 32-6-134.



§ 32-6-133. Promulgation of regulations; charges for permits for commercial driveways

(a) The department is granted the authority to promulgate uniform and reasonable regulations to carry out the provisions of this part. In making such regulations the department shall specify among other things the circumstances under which commercial driveway permits may be issued or revoked, provided that such regulations shall not deprive the landowner of reasonable access to the public road on the state highway system.

(b) (1) Where a person seeks a permit to construct, reconstruct, alter, or improve a commercial driveway and the commercial driveway will lie in whole or in part upon a parcel of land acquired for the state highway system from such person or the immediately preceding owner of such property from whom such person acquired title to such property, the total amount of money charged to such person as a condition of obtaining the permit shall not exceed the compensation received by such person or the immediately preceding owner of such property from whom such person acquired title to such property for such parcel of land upon its acquisition for the state highway system. This limitation shall apply to the total of all amounts of money of whatever character charged to such person as a condition of obtaining the permit, including without limitation any and all amounts charged for title to or use of land and any and all fees or other costs of any nature whatsoever. This subsection shall constitute only a maximum limitation upon the total amount of money charged under such circumstances and shall not in any manner be construed to establish a minimum amount of money to be charged under such circumstances.

(2) Except in the case of heirs and assigns, the limitation of the department to require a payment of more than the maximum amount received for such property as provided in paragraph (1) of this subsection shall last for only a ten-year period from the date of the initial acquisition of property by the department.

(3) This subsection shall apply with respect to land acquired for the state highway system prior to April 15, 1996, as well as land so acquired on or after April 15, 1996.



§ 32-6-134. Procedure by department upon discovery of violation of Code Section 32-6-131; liability for expenses incurred in connection with changes made in commercial driveways

(a) Upon discovery of a violation of Code Section 32-6-131, the department shall give written notice by certified mail or statutory overnight delivery to the offender to commence removing any offending condition within ten days of receipt of such notice. Upon failure to comply with such notice or to complete such work within a reasonable time after such notice, the department may remove, prevent, or rectify any offending condition by barricading or closing the commercial driveway or a portion thereof, or by other methods, and certify the expenses thereof for collection to the Attorney General.

(b) Where, in accordance with Code Section 32-6-132, a change is made in a commercial driveway in existence on July 1, 1973, the department shall be liable for the expenses thereof, provided that the commercial driveway so changed did not, before such change, provide an unsafe and unreasonable access from the abutting property, considering that there exists in the owner of the abutting property a private property right to have a reasonable access from such property to the public road as the same was and would have continued to be according to the mode of its original use. Before making any change or substitution in a commercial driveway in existence on July 1, 1973, when the department has determined that it shall not bear the expenses thereof, the department first shall give written notice to the abutting property owner to begin within 90 days the necessary change in or substitution of the driveway, provided that in the case of a nuisance such notice need be given only ten days in advance. Upon failure of the abutting property owner to complete the necessary change or substitution, the department may perform the necessary work and certify the expenses thereof to the Attorney General for collection.



§ 32-6-135. Effect of part on authority of counties and municipalities to regulate highways, roads, and streets

Nothing in this part is intended to limit the authority of a county or a municipality to regulate highways, roads, or streets under their exclusive jurisdiction.






Part 2 - Subdivisions

§ 32-6-150. "Subdivision" defined

As used in this part, the term "subdivision" means all divisions of a tract or parcel of land into two or more lots, buildings, sites, or other divisions for the purpose, whether immediate or future, of sale, legacy, or building development; includes all division of land involving a new public road or a change in existing public roads or new drives, driveways, access ways, or changes that require access to the state right of way; includes resubdivision; and, where appropriate to the context, relates to the process of subdividing or to the land or area subdivided; provided, however, that the following are not included within this definition:

(1) The combination or recombination of portions of previously platted lots where the total number of lots is not increased and the resultant lots are equal to the standards of the municipality; and

(2) The division of land into parcels of five acres or more where no new street is involved.



§ 32-6-151. Department recommendation as to approval or rejection of plat submitted by planning commission

A planning commission shall submit two copies of the proposed subdivision plat to the department if such proposed subdivision includes or abuts on any part of the state highway system or where the proposed subdivision requires access to the state highway system. The department, within 30 days of receipt of the plat, shall recommend approval and note its recommendation on the copy to be returned to the planning commission or recommend rejection. Failure of the department to act within this 30 day period shall constitute approval. If the plat is recommended for rejection, the reasons for rejection and requirements for approval shall be given the commission in writing; such rejection shall be binding on the planning commission unless the planning commission, by official action recorded in its minutes, overrules such department action.



§ 32-6-152. Department approval or rejection of plat submitted by proprietor of subdivision

The proprietor of a subdivision to be developed within a county or municipality which has not created a planning commission shall submit three copies of the plat to the department if such a proposed subdivision includes or abuts on any part of the state highway system or where the proposed subdivision requires access to the state highway system. The department, within 30 days of receipt of the plan, shall approve or reject it, with written reasons for such rejection and requirements for approval, and note such action on the copy to be returned to the proprietor as well as on the copy to be returned to the county or municipal governing authority concerned. Such rejection shall be binding on the county or municipality concerned unless the county or municipal governing authority concerned, by official action recorded in its minutes, overrules such department action. Failure of the department to act within the 30 day period provided in this Code section shall constitute approval.



§ 32-6-153. Factors to be considered by department in making recommendations to planning commissions and in approving or rejecting plats

Where the department is required to make recommendations to a planning commission under Code Section 32-6-151 or to approve a proposed plat under Code Section 32-6-152, the department, in addition to considering other factors, shall base its recommendation or approval on the following being provided for in the plat:

(1) Dedication to the department in fee simple of any portion of the subdivision which includes any part of the state highway system, such dedication to include land necessary for future widening of the state highway system; and

(2) An adequate provision for traffic safety in laying out public roads, drives, driveways, or access ways which enter the state highway system.



§ 32-6-154. Effect of part on requirement as to commercial driveway permit

Nothing in this part shall dispense with the requirement of obtaining a commercial driveway permit as set forth in Part 1 of this article.









Article 6 - Public Utilities

Part 1 - In General

§ 32-6-170. Payment by Department of Transportation of costs of removal, relocation and adjustment of utility facilities necessitated by construction of public roads

(a) The department is authorized to pay or participate in the payment of the costs of removing, relocating, or adjusting any of the following facilities or any component part thereof if they are owned by a municipal corporation, county, state agency, or by an authority created under the laws of Georgia pertaining to public utilities, without regard to whether such facilities were originally installed upon rights of way of the state highway system, a county road system, or a municipal street system, where such removal, relocation, or adjustment is made necessary by the construction or maintenance of any public road by the department: water distribution and sanitary sewer facilities and systems for producing, transmitting, or distributing communications, power, electricity, light, heat, gas, steam, waste, and storm water not connected with highway drainage, including fire and police signals, traffic-control devices, and street lighting systems.

(b) The department is authorized to pay or participate in the payment of the costs of removing, relocating, or making necessary adjustments to any of the following facilities or any component part thereof if they are owned by a public utility that is publicly, privately, or cooperatively owned, without regard to whether such facilities were originally installed upon rights of way of the state highway system, a county road system, or a municipal street system, where the department has made the determination that (i) such payments are in the best interest of the public and necessary in order to expedite the staging of the project; and (ii) the costs of the removal, relocation, or adjustment of such facilities are included as part of the contract between the department and the department's roadway contractor for the project, provided that such removal, relocation, or adjustment is made necessary by the construction or maintenance of a public road by the department: water distribution and sanitary sewer facilities and systems for producing, transmitting, or distributing communications, power, electricity, light, heat, gas, steam, waste, and storm water not connected with highway drainage, including fire and police signals, traffic-control devices, and street lighting systems.

(c) As to municipal corporations, counties, state agencies, authorities controlled by such municipal corporations, counties, or other state agencies, and public utilities that are publicly, privately, or cooperatively owned, the department is authorized to waive provisions in existing permits and agreements in conflict with this article.

(d) The costs of removing, relocating, or adjusting the facilities listed in subsection (a) of this Code section, which costs the department is authorized to pay or participate in by this Code section, shall be limited to the costs of removing, relocating, or adjusting those facilities which are physically in place and in conflict with proposed construction and, where replacement is necessary, to the costs of replacement in kind. That proportion of the costs representing improvement or betterment in a facility shall be excluded from the costs eligible for payment or participation by the department under this Code section, except to the extent that such improvement or betterment is made necessary by the public road construction or maintenance.

(e) All costs incurred by the department under this Code section shall be deemed to be a part of the costs of the project requiring removal, relocation, or adjustment of any of the facilities listed in subsections (a) and (b) of this Code section.



§ 32-6-171. Authority of department to order removal, relocation, or adjustment of utility facilities; giving notice to utility; relocation procedures; procedure by department upon failure of utility to remove facility; damages; mediation

(a) Any utility using, occupying, or adjacent to any part of a public road which the department has undertaken to improve or intends to improve shall remove, relocate, or make the necessary adjustments to its facility when, in the reasonable opinion of the department, the facility constitutes an obstruction or interference with the use or safe operation of such road by the traveling public or when, in the reasonable opinion of the department, the facility will interfere with such contemplated construction or maintenance. In undertaking such removal, relocation, or adjustment, if the department has notified the utility in writing that the facility constitutes an obstruction or interference with the construction, use, or safe operation of the roadway, then the utility shall be exempt from the requirements of Code Sections 22-1-10 and 22-1-10.1. Nothing in this Code section shall be construed so as to deprive any utility relocated from a location in which it owned a property interest of compensation for such interest.

(b) Whenever the department reasonably determines it necessary to have a utility facility removed, relocated, or adjusted, the department shall give to the utility at least 60 days' written notice directing it to begin the physical removal, or relocation, or adjustment of such utility obstruction or interference. If such notice is part of a highway improvement project, it is normally provided at the date of advertisement or award. However, prior to the notice directing the physical removal, relocation, or adjustment of a utility facility, the utility and the department shall adhere to the department's utility relocation procedures for public road improvements which shall include but not be limited to the following:

(1) The submission by the department to the utility of a letter and set of preliminary plans for the proposed highway improvement project and the utility's submission to the department of written confirmation acknowledging receipt of the plans;

(2) The utility's submission to the department of plans showing existing and proposed locations of facilities within a reasonable time as specified by the department in the letter required under paragraph (1) of this subsection; provided, however, that the time specified by the department shall not be sooner than 30 days and shall not be greater than 120 days. If the utility fails to submit to the department the plans within the allotted 120 days, the department may no longer be required to pay the costs of removal, relocation, or adjustment as prescribed in subsection (b) of Code Section 32-6-170 even if those costs had previously been included in the contract between the department and the department's contractor; instead, such costs shall be borne by the utility; and

(3) The utility's submission shall include with the plans a work plan in a manner and time frame established by the department's written procedures and instructions.

If the utility does not thereafter begin removal, relocation, or adjustment within the time specified in the work plan, the department may give the utility a final notice directing that such removal, relocation, or adjustment shall commence not later than ten days from the receipt of such final notice. If such utility does not, within ten days from receipt of such final notice, begin to remove, relocate, or adjust the facility or, having so begun removal, relocation, or adjustment, thereafter fails to complete the removal, relocation, or adjustment within the time specified in the work plan, the department may exercise its right to obtain injunctive relief as provided in Code Section 32-6-175. If utility removal, relocation, or adjustment work is found necessary after the letting date of the highway improvement project, the utility shall provide a revised work plan within 30 calendar days after becoming aware of such additional work or upon receipt of the department's written notification advising of such additional work. The utility's revised work plan shall be reviewed by the department to ensure compliance with additional work.

(c) In addition to the foregoing, the owner of the utility may be responsible for and liable to the department or its contractors for documented damages resulting solely from failure on the part of the utility to comply with requirements of the submitted and approved work plan under the control of the utility. If the utility owner fails to provide a work plan or fails to complete the removal, relocation, or adjustment of its facilities in accordance with the work plan approved by the department, then the utility owner may be liable to the contractor for delay costs incurred by the contractor and approved by the department which are caused by or which grow out of the failure of the utility owner to carry out and complete its work in accordance with the approved work plan or in a timely and reasonable manner if a work plan or revised work plan was not submitted. Upon notification in writing by the department or its contractors that the utility is liable for damages or delay costs, the utility company shall have 45 days from receipt of such letter to either pay the amount of the damages or delay costs to the department or its contractors or to request mediation as provided in subsection (d) of this Code section.

(d) The department's utility relocation procedures shall include, in addition to the provisions set forth in subsection (b) of this Code section, provisions for the establishment of mediation boards to hear and decide disputes that may arise between the department and the utility concerning (i) a work plan or revised work plan that has been submitted by the utility but not approved by the department; (ii) a contractor's claim for delay costs or other damages related to the utility's removal, relocation, or adjustment of its facilities; and (iii) any other matter related to the removal, relocation, or adjustment of the utility's facilities pursuant to this Code section. Such procedures shall include but not be limited to the following:

(1) Each mediation board shall consist of one mediator who shall be designated by the department, one mediator who shall be designated by the utility, and an independent mediator who shall be mutually selected by the department's designee and the utility's designee and shall serve as the presiding officer of the mediation board;

(2) The mediators shall hold a hearing with regard to each dispute that is submitted to the mediation board for resolution, shall provide notice of the hearing to each party involved in the dispute, and shall afford each party an opportunity to present evidence at the hearing; provided, however, that unless the parties otherwise agree, the provisions of Code Sections 50-13-13, 50-13-14, and 50-13-15, relating to proceedings in a contested case under the Georgia Administrative Procedure Act, shall not apply to the hearing before the mediation board;

(3) The mediators shall decide each issue presented to the mediation board by a majority vote of the mediators;

(4) The mediators shall issue a final decision in writing with regard to each dispute that is submitted to the mediation board for resolution and shall serve a copy of the final decision on each party involved in the dispute; and

(5) All final decisions of the mediation board shall be subject to de novo review in the Superior Court of Fulton County by way of a petition for judicial review filed by the department or the utility within 30 days after service of the final decision.

(e) The department shall promulgate reasonable regulations governing the mediation board, including the procedural rules governing the mediation of a contested case and the creation of a list of qualified mediators. The department shall consult with the Georgia Utilities Coordinating Council in the development of these regulations, and these regulations shall be adopted by the department on or before January 1, 2008.



§ 32-6-172. Authority of department to obtain replacement right of way for relocated utility

(a) Whenever a public road improvement necessitates the acquisition by the department of a utility's privately owned rights of way and the relocation of such utility's facilities, the department may, with the written consent of the utility, provide a replacement right of way.

(b) Whenever a public road improvement requires the relocation of a utility occupying public road rights of way, the department may, at the written request of such utility, provide to the utility a right of way which is not on a public road right of way. In this event, the utility shall reimburse the department for the acquisition costs.

(c) Title to property acquired for utility relocations under subsection (a) or (b) of this Code section and as authorized by Code Section 32-3-1 may be transferred to such utility as authorized in Code Section 32-7-3. However, the procedures for sale of property as set forth in Code Section 32-7-4 shall not be applicable to the transfer of property acquired for utility relocation. Any such property transfer to the utility shall be conveyed by the execution of a quitclaim deed by the commissioner.



§ 32-6-173. Payment of expenses of removal and relocation of utility facilities

The expenses incurred by the department as a result of utility removal and relocation pursuant to subsection (b) of Code Section 32-6-171, including the cost of acquiring new land or interests therein pursuant to subsection (b) of Code Section 32-6-172, shall be paid out of the available appropriations of the department for the construction or maintenance of public roads. A statement of such expenses shall be submitted to the utility, which shall make payment to the department. In the event the utility does not make payment or arrange to make payment to the department within 60 days after the receipt of said statement, the department shall certify the amount for collection to the Attorney General. However, nothing in this Code section shall restrict the authority of the department pursuant to Code Section 32-6-170 to pay any or all of the expenses of removal and relocation of government owned utilities; and, furthermore, nothing in this article shall be construed so as to deprive any utility, relocated from a location in which it owned a property interest, of compensation for such property interest.



§ 32-6-174. Promulgation of regulations by department

The department may promulgate reasonable regulations governing the installation, construction, maintenance, renewal, removal, and relocation of pipes, mains, conduits, cables, wires, poles, towers, tracks, traffic and other such signals, and other equipment and appliances of any utility in, on, along, over, or under any part of the state highway system or any public road project which the department has undertaken or agreed to undertake or which has been completed by the department pursuant to its authority. In addition to the requirements of such department regulations, it shall be the responsibility of the utility to obtain whatever franchise is required by law.



§ 32-6-175. Right to injunctive relief

The department, the county or municipality, or the railroad or utility concerned may petition for an injunction to enforce the performance of any duty or act imposed by this article or for an order to restrain the breach of any duty or the commission of any act imposed or prohibited or unauthorized by this article.






Part 2 - Railroads

§ 32-6-190. Duty to maintain grade crossings

Any railroad whose track or tracks cross a public road at grade shall have a duty to maintain such grade crossings in such condition as to permit the safe and reasonable passage of public traffic. Such duty of maintenance shall include that portion of the public road lying between the track or tracks and for two feet beyond the ends of the crossties on each side and extending four feet beyond the traveled way or flush with the edge of a paved shoulder, whichever is greater, of such crossing.



§ 32-6-191. Responsibility for construction of new grade crossings and relocation of existing grade crossings

(a) Where a new grade crossing results from the construction of a new or relocated railroad line, the railroad shall be responsible for and bear all expenses of the construction of such grade crossing. The department, when such a grade crossing is on the state highway system, a county, when such a grade crossing is on its county road system, or a municipality, when such a grade crossing is on its municipal street system, may impose such terms and conditions on the nature and manner of construction of such a grade crossing, including the installation of protective devices, as may be necessary for the safe and reasonable passage of public traffic.

(b) Where a new grade crossing results from the construction of a new or relocated public road, the department, when such road is on the state highway system, a county, when such road is on its county road system, or a municipality, when such road is on its municipal street system, shall be responsible for and bear all expenses of the construction of such grade crossing. The railroad may impose such terms and conditions on the nature and manner of construction of such a grade crossing, including the installation of protective devices, as may be reasonably necessary for the safety and convenience of the traveling public. While on the right of way of any railroad during the construction of any such grade crossing, employees or contractors of the department or any county or municipality shall be subject to such rules and regulations of the railroad as may be reasonably necessary for the protection of its traffic, passengers, property, and its safe operation.

(c) Notwithstanding subsection (b) of this Code section, the department, in respect to a grade crossing on the state highway system, a county, in respect to a grade crossing on its county road system, or a municipality, in respect to a grade crossing on its municipal street system, may close and relocate an existing grade crossing by relocation of a part of the public road involved, whenever such closing and relocation is reasonably necessary in the interest of public safety; and the procedure for such closing and relocation and the division of the costs of construction shall be the same as provided in Code Sections 32-6-194 and 32-6-195 for elimination of a grade crossing by construction of an underpass or overpass.

(d) Where there is disagreement as to the terms and conditions imposed on the nature and manner of construction by the department, county, or municipality pursuant to subsection (a) of this Code section or by the railroad pursuant to subsection (b) of this Code section, the department shall make such determination after reasonable opportunity for a hearing is given to all parties concerned.



§ 32-6-192. Construction of underpass or overpass in lieu of grade crossing; procedure; costs; maintenance

When the department, the county, or the municipality having jurisdiction of a public road determines that it is reasonably necessary and in the public interest to use an underpass or overpass instead of a grade crossing at a new or relocated railroad track or tracks or at a new or relocated public road, the procedure to be followed, the division of costs, and the maintenance responsibilities shall be the same as are provided in Code Sections 32-6-194 through 32-6-198.



§ 32-6-193. Authority of department, counties, and municipalities to eliminate grade crossings

When it is reasonably necessary in the interest of public safety, the department, in respect to the state highway system, a county, in respect to its county road system, or a municipality, in respect to its municipal street system, may authorize and direct the elimination of a grade crossing by construction of an underpass or overpass or by physical removal of the grade crossing and barricading or removing the approaches thereto without construction of an underpass or overpass, provided that any grade crossing elimination shall be in accordance with this part and that no grade crossing on a county road system or municipal street system shall be eliminated by construction of an underpass or overpass upon order of the county or municipality until and unless the department shall approve the plans and specifications of the proposed construction. No grade crossing on a public road shall be permanently closed except by elimination in accordance with this part.



§ 32-6-193.1. Elimination of grade crossings by physical removal; procedures

(a) The department shall by rule or regulation prescribe uniform criteria for its own use and that of local governing authorities in assessing whether elimination of a grade crossing on a public road by physical removal of the grade crossing and barricading or removing the approaches thereto without construction of an underpass or overpass is reasonably necessary in the interest of public safety. For purposes of this Code section, "reasonably necessary in the interest of public safety" means that the enhancement of public safety resulting from such elimination of the grade crossing will outweigh any inconvenience to the reasonable passage of public traffic, specifically including without limitation emergency vehicle traffic, caused by such rerouting of traffic. Such criteria shall include consideration of each of the following factors:

(1) Number and timetable speeds of passenger trains operated through the crossing;

(2) Number and timetable speeds of freight trains operated through the crossing;

(3) Distance to alternate crossings;

(4) Accident history of the crossing for the immediately preceding five-year period;

(5) Type of warning device present at the crossing, if any;

(6) The alignments, horizontal and vertical, of the roadway and the railroad and the angle of the intersection of those alignments;

(7) The average daily traffic volume in proportion to the population of the municipality if the crossing is located within a municipality or the population of the county if the crossing is located within an unincorporated area of a county;

(8) The posted speed limit over the crossing;

(9) The effect of closing the crossing upon access by persons utilizing:

(A) Hospital or medical facilities and public health departments, specifically including without limitation utilization by medical personnel;

(B) Facilities of federal, state, or local government, specifically including without limitation court, postal, library, sanitation, and park facilities; and

(C) Commercial, industrial, and other areas of public commerce;

(10) Any use of the crossing by:

(A) Trucks carrying hazardous material;

(B) Vehicles carrying passengers for hire;

(C) School buses;

(D) Emergency vehicles; or

(E) Public or private utility vehicles, specifically including without limitation water, sewer, natural gas, and electric utility maintenance and repair vehicles; and

(11) Any other relevant factors as prescribed by the department.

(b) (1) Any railroad may file a written petition requesting an order to eliminate a grade crossing on a public road by physical removal of the grade crossing and barricading or removing the approaches thereto without construction of an underpass or overpass. Any such petition shall be filed by certified mail or statutory overnight delivery, return receipt requested, with the department in respect to the state highway system, a county governing authority in respect to its county road system, or a municipal governing authority in respect to its municipal street system.

(2) Any petition by a railroad under this subsection shall include without limitation information as to each of the factors set forth in paragraphs (1) through (5) of subsection (a) of this Code section.

(3) The department or the local governing authority, whichever is applicable, shall conduct a public hearing on the matter prior to deciding whether to grant or deny such a petition.

(4) (A) No railroad shall have a duty to file a petition for elimination of a grade crossing as authorized by this subsection.

(B) Neither the failure of a railroad to file such a petition nor any decision by the department or any local governing authority regarding such a petition shall give rise to a cause of action against the railroad, the department, or a local governing authority by a person for injuries or damages arising from the existence or use of such crossing.

(c) (1) If the department in respect to the state highway system, a county governing authority in respect to its county road system, or a municipal governing authority in respect to its municipal street system determines that elimination of a grade crossing in accordance with this Code section is reasonably necessary in the interest of public safety, the department or the local governing authority may issue an order to eliminate the crossing. Such order shall be in writing, and a copy shall be served upon the railroad. If a local governing authority issues such an order, it shall make a record of its findings and transmit a copy of the same along with the order to the department.

(2) If the department in respect to the state highway system, a county governing authority in respect to its county road system, or a municipal governing authority in respect to its municipal street system determines that elimination of a grade crossing in accordance with this Code section is not reasonably necessary in the interest of public safety, the department or the local governing authority may issue an order denying a petition to eliminate the crossing. Such order shall be in writing, and a copy shall be served upon the railroad. If a local governing authority denies a petition, it shall make a written record of its findings and transmit a copy of the same along with the order and petition to the department.

(3) (A) Any railroad aggrieved by an order of a local governing authority under this subsection may make a written request to the department for review of such order. Such request shall be accompanied by a $500.00 filing fee. The department shall within 60 days after the filing of such request review the matter.

(B) Upon review of the order and findings of the local governing authority and any filings by the railroad, if the department determines that elimination of a grade crossing in accordance with this Code section is not reasonably necessary in the interest of public safety, the department shall order that the crossing shall remain open.

(C) Upon review of the order and findings of the local governing authority and any filings by the railroad, if the department determines that elimination of a grade crossing in accordance with this Code section is reasonably necessary in the interest of public safety, the department shall issue an order to eliminate the crossing.

(D) Any such order of the department shall be in writing, and a copy of the order shall be served upon the railroad and the local governing authority. As part of such order, the department shall assess all its costs of investigating and reviewing the matter against the railroad if an order for the crossing to remain open is issued or against the county or municipality if an order to eliminate the crossing is issued, and the party so assessed shall be liable therefor to the department; provided, however, that any filing fee paid to the department by a railroad shall be applied to any such amount assessed against the railroad, and the balance of such filing fee, if any, shall be refunded to the railroad. The department shall keep detailed records of its costs of investigation and review for purposes of this subparagraph, and such records shall be subject to public inspection as provided by Article 4 of Chapter 18 of Title 50.

(d) If an order to close a grade crossing is issued, the railroad shall at its expense physically remove the crossing from the tracks and for two feet beyond the ends of the crossties on each side and extending four feet beyond the traveled way or flush with the edge of a paved shoulder, whichever is greater, of such crossing and erect a department approved barricade; and the department in respect to the state highway system, the county in respect to its county road system, or the municipality in respect to its municipal street system may at its expense remove approaches to the crossing. The provisions of Code Section 32-6-195 for division of costs of elimination of a grade crossing by construction of an underpass or overpass shall not apply to elimination of any grade crossing under this Code section.



§ 32-6-194. Procedure for grade crossing elimination

(a) Whenever the department, a county, or a municipality shall decide to eliminate any grade crossing on its respective public road system by means of an underpass or overpass, prompt notice of such decision shall be given to the railroad or railroads involved; and within 30 days thereafter the representatives of the department, the county, or the municipality and of the railroads involved shall meet and, within 90 days, agree to a plan and specifications for the construction of a grade separation structure. Any such agreement between a county or municipality and a railroad shall be submitted to the department for its approval; and work leading to the elimination of the grade crossing pursuant to the agreement shall not commence until and unless the department approves the same. The department, county, or municipality, by agreement with the railroad or railroads involved, may apportion the work to be done in the construction of such grade separation structure between the railroad or railroads and the department or the county or the municipality.

(b) If agreement is not reached within 90 days, the department, county, or municipality may proceed with construction of a grade separation structure or may by written order direct the railroad or railroads involved to proceed with the construction of a grade separation structure according to the plan and specifications accompanying such order, provided that no work shall be begun on any grade separation structure on a county or municipal public road system until and unless the department approves the plan and specifications of such structure. It shall be the duty of said railroad to begin work on any such grade separation structure within four months after receipt of an order to that effect and to complete that structure within a reasonable time, provided that the railroad shall not be required to do the actual physical work of providing approaches by fill to an overpass or the excavating beneath an underpass or the approaches thereto, although the cost of such work shall be considered as part of the costs of the grade crossing elimination, whether actually performed by the railroad, the department, the county, or the municipality; and such costs shall be apportioned as provided in Code Section 32-6-195. If the railroad does not begin work within four months after receipt of an order to that effect, the department, county, or municipality may proceed with the construction of the proposed grade separation structure. If the railroad begins work within four months after receipt of an order to that effect but thereafter fails to complete such work within a reasonable time, the department, county, or municipality may proceed to complete the unfinished work.

(c) In any case where the construction of all or part of a grade separation structure is done by the department, a county, or a municipality, a statement of any railroad's share of the costs of the project, as determined pursuant to Code Section 32-6-195, plus 8 percent per annum interest on each expenditure of the cost of such project shall be submitted to the railroad upon completion of the project. In the event that the railroad does not make payment or arrange to make payment to the department, county, or municipality within 60 days of receipt of the statement, the department shall certify the amount for collection to the Attorney General; or, in the case of a project on a county or municipal public road system, the county or municipality shall take appropriate action for the collection of the amount thereof. In the event said share is not paid within the time specified in this Code section, said share or any unpaid portion thereof shall bear interest at a rate of 8 percent per annum from the date due.

(d) The department, a county, or a municipality shall not construct or require any railroad to construct an underpass of a plan, specification, or design, the strength of which, in the judgment of the railroad, shall not be sufficient to meet the requirements of its traffic thereover. In a plan providing for an overpass or underpass, the department, a county, or a municipality shall not interfere with or change the grade or alignment of the track or tracks of any railroad or relocate the line of the railroad without its consent.



§ 32-6-195. Division of costs of grade crossing elimination projects

(a) The costs of the grade crossing elimination project in which the railroad or railroads shall be required to share shall include the costs of surveys, preparation of plans and specifications, the securing of estimates or bids, if any, and the total cost of construction of the grade separation structures involved, including the establishment of drainage and any excavation and other expenses involved in constructing public roadways or railroad lines under any grade separation structure. However, the railroad or railroads shall not be required to participate in the cost of any construction outside the limits of grade or alignment change required for the public road to go over or under the track or tracks of the railroad or railroads nor in any costs apportionable to purposes other than the elimination of the grade crossing. Where additional lanes are added to the public road, the railroad's share of the cost, if any, shall be based on the cost of a grade elimination project having the same number of lanes as the public road prior to the construction of said grade elimination project.

(b) (1) The costs of the project shall be shared by the parties involved in such manner as may be agreed upon by the railroad or railroads involved and the department, county, or municipality. Such agreement shall have precedence over any existing agreement on the same subject matter and shall give consideration to the following factors: the benefits accruing to the railroad or railroads and to the public, respectively, from the elimination of the grade crossing; the circumstances under which the grade crossing was created; any preexisting rights of the railroad or railroads as result of being first in position; comparison of the degree of danger caused by the railroad or railroads and by quantity and character of traffic upon the public road; and what is generally, under comparable circumstances, considered to be reasonable, provided that in no event shall the railroad be required to pay more than 50 percent of the cost of a grade crossing elimination project on a county road system or on a municipal street system. In the event agreement cannot be reached, the determination of what portion of the costs shall be the fair and reasonable share of the railroads involved shall be made by the department after reasonable opportunity for hearing to all parties concerned. In making such determination, the department shall give due regard to the considerations heretofore enumerated. The agreed value or, in the absence of agreement, the independently appraised value of the fee or any lesser interest in the right of way of the railroad used for such project shall be determined and such value credited to the railroad as a part of its participation in the cost of the project, provided that nothing in this Code section shall prevent the department, county, or municipality from exercising its rights of eminent domain as now or hereafter provided by law.

(2) As used in this subsection, the term "costs of the project" means:

(A) In the case of a project for part of a county road or municipal street system, the total costs of such project less the sum of any funds for such project furnished by the federal and state governments; and

(B) In the case of a project for part of the state highway system, the total costs of such project less any funds furnished by the federal government.



§ 32-6-196. Temporary use of railroad rights of way during construction or maintenance of grade separation structures or grade crossing or protective devices

All railroads shall permit the temporary use, free of cost, of so much of their rights of way as may be necessary during the construction or maintenance of any grade separation structures or any grade crossing or protective devices, provided that, whenever any employees or contractors of the department or of any county or municipality shall enter the right of way of any railroad, they shall be subject to any reasonable rules and regulations such railroad may make for the protection of its traffic, employees, passengers, and operations.



§ 32-6-197. Responsibility for maintenance of overpasses and underpasses

(a) It shall be the duty of the department to maintain all overpasses involving railroads on the state highway system.

(b) It shall be the duty of the county or the municipality to maintain at its own expense the drainage, surface, pavement, approaches, and guardrails of all overpasses involving railroads on its respective public road system. It shall be the duty of the railroad involved to maintain at its own expense any floors constructed of wood and the foundations, piers, abutments, and superstructures of all overpasses on the county or municipal public road system.

(c) It shall be the duty of the railroad or railroads involved to maintain all underpasses except the lighting, drainage, and pavement of the public roads thereunder, which shall be maintained by the department, counties, or municipalities on their respective public road systems.

(d) All maintenance required by this Code section of the department shall be at the expense of the department, and all maintenance required by this Code section of the railroad shall be at the expense of such railroad, provided that the duty of maintenance imposed upon the department by this Code section shall not operate to subject the department to liability for damages resulting from any failure to maintain properly.

(e) Except as provided in subsection (b) of Code Section 32-6-195, nothing in this article shall be construed as voiding agreements executed prior to July 1, 1973.



§ 32-6-198. Agreements as to grade crossing elimination

Nothing in this part shall be construed to prevent the department, a county, or a municipality from reaching special agreements with a railroad company providing for grade crossing elimination by means of relocation of either the railroad or public road involved or by other means not expressly provided for in this part and from arranging joint participation in the cost of such elimination in accordance with the procedures in Code Section 32-6-195.



§ 32-6-199. Improvement of existing underpass or overpass

Whenever an existing underpass or overpass involving railroads is unsafe or inadequate to serve reasonably the traffic for which it was constructed, the department, the county, or the municipality may proceed to bring about improvement of said existing structure. In such event the procedure, division of the costs of construction, and maintenance responsibilities in regard to such improvement shall be as provided in Code Sections 32-6-194 through 32-6-198.



§ 32-6-200. Installation of protective devices at grade crossings

(a) Whenever, in the judgment of the department in respect to the state highway system, a county in respect to its county road system, or a municipality in respect to its municipal street system, such protection is reasonably necessary for the safety of the traveling public, the department or the county or the municipality may order the protection of a grade crossing by the installation of protective devices. Prompt notice of such order shall be given to the railroad or railroads involved; and within 30 days thereafter the representatives of the department, the county, or the municipality and of the railroad or railroads involved shall meet and, within 90 days, agree to a plan and specifications for the acquisition and installation of protective devices. If an agreement is not reached within 90 days, the department, the county, or the municipality may order the railroad company or companies involved to proceed with the acquisition and installation of protective devices, as indicated in the plan and specifications accompanying its order. However, no work leading to the installation of protective devices at a grade crossing on a county or municipal public road system shall commence until and unless the plan and specifications for such device are approved by the department. It shall be the duty of the railroad or railroads to proceed with acquisition and installation of protective devices within 60 days after receipt of an order to that effect and to complete such acquisition and installation within six months thereafter.

(b) (1) The expense of acquiring and installing a protective device shall be shared between:

(A) The department and the railroad involved, in such portions as may be determined by the negotiation procedures set forth in subsection (b) of Code Section 32-6-195, including consideration of all pertinent factors included in said subsection to be weighed in determining a reasonable division of costs and including the right of the department after a hearing to make the determination of the fair and reasonable costs to be shared by the railroad in the event that agreement as to such division of costs cannot be reached; and

(B) The county or municipality and the railroad involved, equally.

However, if such device shall be required as a result of a new road being constructed over an existing railroad, 100 percent of such cost shall be the responsibility of the department, county, or municipality involved; and, if such device shall be required as the result of a new railroad, 100 percent of such cost shall be the responsibility of the railroad.

(2) As used in this subsection, the term "expense of acquiring and installing a protective device" means:

(A) In the case of a protective device for part of a county road or municipal street system, the total cost of such project less the sum of any funds for such project furnished by the federal and state governments; and

(B) In the case of a protective device for part of the state highway system, the total cost of such project less any funds furnished by the federal government.

(3) The railroad or railroads shall maintain all protective devices at its or their own expense; and nothing in this subsection shall be construed to impose any public liability on the department or any county or municipality in any manner regarding such devices. However, nothing in this subsection shall prevent an agreement between the railroad or railroads and an industry or industries, which agreement assesses the cost of construction or maintenance of such devices against the industry or industries to be served by such track.

(c) In any case where the protective devices are acquired and installed by agreement or by order of the department, a county, or a municipality, a statement of such public agency's share of the costs of the project, as determined by such agreement or pursuant to subsection (b) of this Code section, shall be submitted by the railroad involved to the public agency involved upon completion of the project and upon nonpayment may be collected as provided by law.

(d) (1) As used in this subsection, the term "active warning devices" means automated control gates, lights, and warning bells, used singly or in any combination.

(2) Each local school district in this state shall survey its established school bus routes annually and submit to the Department of Transportation a list identifying each rail crossing that does not have active warning devices on an established bus route. Each local school district shall be required to submit this information to the department each year by no later than September 1.

(3) Each local school district shall exercise best efforts to minimize the number of established school bus routes that cross rail crossings that do not have active warning devices.

(4) The department shall use the information about school bus routes as an important factor in selecting rail crossings to upgrade with active warning devices.



§ 32-6-201. Regulation of traffic when necessary to perform maintenance

(a) Whenever it is necessary for the department, a county, or a municipality to perform any maintenance in regard to a grade separation structure, protective devices, or grade crossing, responsibility for which is imposed on such department, county, or municipality by this part, and the regulation and control of railroad traffic is necessary for the performance of such maintenance, it shall be the duty of the railroad or railroads involved, after receiving notice, to assist the department, county, or municipality by providing reasonable regulation and control of railroad traffic, having due regard to the needs of such traffic and to the public welfare.

(b) Whenever it is necessary for a railroad to perform any maintenance in regard to a grade separation structure, protective devices, or grade crossing, responsibility for which is imposed on such railroad by this part, and the regulation and control of pedestrian and vehicular traffic is necessary for the performance of such maintenance, it shall be the duty of the department, the county, or the municipality, after having received notice, to assist the railroad by providing reasonable regulation and control of pedestrian and vehicular traffic, having due regard to the needs of such traffic and to the public welfare.



§ 32-6-202. Procedure to obtain maintenance of grade separation structures, protective devices, and grade crossings

(a) (1) Whenever any maintenance of a grade separation structure, protective devices, or a grade crossing is necessary for the safe and reasonable passage of public traffic and such maintenance is the responsibility of a railroad under this part, the department in respect to the state highway system, the governing authority of the county in respect to its county road system, or the governing authority of the municipality in respect to its municipal street system may give written notice to the railroad of the necessity of such maintenance and order the railroad to comply with the maintenance requirements of this part. Such order shall be in writing and, as applicable, shall include the United States Department of Transportation inventory number and railroad milepost number, as well as the highway, street, or roadway name and number as identified on a general highway map prepared by the department. Such order shall be served upon the railroad by certified mail or statutory overnight delivery, return receipt requested.

(2) (A) If any railroad fails to comply with such an order of a county or municipality within 30 days after receipt of such notice and order, the county or municipal governing authority may file with the department a written request for review of the matter. Any such request for review shall be accompanied by a filing fee of $500.00 per grade crossing and shall include a copy of the order of the county or municipality. A copy of such request for review shall be served on the railroad by the county or municipality by certified mail or statutory overnight delivery, return receipt requested. The department shall within 30 days after the filing of such request investigate the matter, including undertaking consideration of any statement of position filed by the railroad within ten days after the filing of the request for review, and issue an order either requiring the railroad to take such action as is necessary for purposes of compliance with the maintenance requirements of this part or nullifying the order of the local governing authority. As part of such order, the department shall assess all its costs of investigating and reviewing the matter against the railroad if a compliance order is issued or against the county or municipality if the order of the local governing authority is nullified, and the party so assessed shall be liable therefor to the department; provided, however, that any filing fee paid to the department by a county or municipality shall be applied to any such amount assessed against the county or municipality, and the balance of such filing fee, if any, shall be refunded to the county or municipality. Copies of any such order of the department shall be served upon the railroad and the local governing authority by certified mail or statutory overnight delivery, return receipt requested. The department shall keep detailed records of its costs of investigation and review for purposes of this subparagraph, and such records shall be subject to public inspection as provided by Article 4 of Chapter 18 of Title 50.

(B) If any railroad fails to comply with any order of the department under paragraph (1) of this subsection or subparagraph (A) of this paragraph within 30 days after receipt of such order, then after notice and opportunity for a hearing, the railroad shall be subject to a civil penalty in the amount of $500.00 per day from 30 days after the date of receipt of the order of the department until the railroad has complied with the order of the department; provided, however, that the department may grant an extension of time for compliance without penalty upon a showing that the railroad's failure to timely comply was due to force majeure. The provisions of this subparagraph are in addition to the provisions of Code Sections 32-1-10 and 32-6-1, if applicable. Any fine under this subparagraph shall be tolled for the period from the filing of a petition for a judicial review under Code Section 32-6-203 until the rendering of a final decision.

(3) Each railroad whose track or tracks cross a public road in this state shall identify in writing to the department, by job title and with contact information, the appropriate office responsible for the maintenance of grade separation structures, protective devices, and grade crossings and upon which the notices and orders provided for in this subsection shall be served. Such information shall be kept current by the railroad and shall be made publicly available and accessible by the department.

(4) Nothing in this subsection shall be construed so as to prevent the department, a county, or a municipality from performing any emergency maintenance which is necessary for the safe and reasonable passage of public traffic, provided reasonable notice is given to the railroad involved, and from collecting the expenses of such maintenance.

(b) Whenever any maintenance of a grade separation structure, protective devices, or a grade crossing is reasonably necessary for the safe passage of railroad traffic and such maintenance is the responsibility of the department, a county, or a municipality, the railroad concerned may give written notice to the department, county, or municipality of the necessity of such maintenance. If the department, county, or municipality does not proceed with the performance of such maintenance within 30 days after receipt of such notice, the railroad may proceed to enforce performance of such maintenance as provided in Code Section 32-6-175. Nothing in this subsection shall be construed so as to prevent a railroad from performing any emergency maintenance which is necessary for the safe passage of railroad traffic, provided reasonable notice is given to the department, county, or municipality involved, and from collecting the expenses of such maintenance.



§ 32-6-203. Judicial review

Any judgment, decision, or order of the department upon any question involving the advisability or necessity of eliminating any grade crossing, of installing any protective device, of improving any grade crossing structure, or involving any other question concerning the public roads arising under this part shall be subject to judicial review in such manner as is provided by law for judicial review of contested cases under Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." Pending the final determination of any judicial proceedings so instituted, the department, without prejudice to it or the railroad involved and at its own risk, may proceed with the work involved in such litigation, subject to final judgment of the court as to all questions involved in such litigation.









Article 7 - Transportation of Hazardous Materials



Article 8 - Control of Junkyards

§ 32-6-240. Definitions

As used in this article, the term:

(1) "Automobile graveyard" means any establishment which is maintained or used for storing, buying, or selling wrecked, scrapped, ruined, or dismantled motor vehicles or motor vehicle parts.

(2) "Junk" means old or scrap copper, brass, rope, rags, batteries, paper, trash, rubber, debris, or waste; junked, dismantled, or wrecked automobiles, or parts thereof; or iron, steel, and other old scrap ferrous or nonferrous material.

(3) "Junkyard" means any establishment which is maintained or used for storing, buying, or selling junk or for an automobile graveyard; and the term shall include garbage dumps, sanitary fills, and scrap processor establishments.

(4) "Primary system" or "primary highway" means the federal-aid primary system in existence on June 1, 1991, and any highway which is not on such system, but which is on the National Highway System, as officially designated or as may hereafter be so designated by the department and approved by the United States Secretary of Transportation pursuant to the provisions of Title 23, Section 103, United States Code.

(5) "Scrap processor" means any person, firm, or corporation engaged only in the business of buying scrap iron and metals, including but not limited to old automobiles, for the specific purpose of processing into raw material for remelting purposes only, and whose principal product is ferrous and nonferrous scrap for shipment to steel mills, foundries, smelters, and refineries, and who maintains an established place of business in this state and has facilities and machinery designed for such processing.



§ 32-6-241. Restrictions on location of junkyards in relation to location of rights of way of interstate or federal-aid primary highways

The department is responsible for the control of junkyards only on those primary highways that are state roads. For all primary highways it shall be unlawful for any person to establish, operate, or maintain any junkyard, any portion of which is within 1,000 feet of the nearest edge of the right of way of any interstate or federal-aid primary highway, except:

(1) Those which are screened by natural objects, plantings, fences, or other appropriate means or which are otherwise removed from sight so as not to be visible from the main traveled way of such highway systems;

(2) Those located within areas which are zoned for industrial use under authority of law;

(3) Those located within unzoned industrial areas, which areas shall be determined from actual land uses and defined by regulations promulgated by the commissioner; and

(4) Those which are not visible from the main traveled way of the systems.



§ 32-6-242. Screening junkyards in existence on April 6, 1967

Any junkyard lawfully in existence on April 6, 1967, which is within 1,000 feet of the nearest edge of the right of way and visible from the main traveled way of any public road on the interstate or primary system, shall, whenever feasible, be screened by the department if such road is on the state highway system, otherwise by the county or municipal government having jurisdiction, so as not to be visible from such public road. Such junkyards may be screened at locations either on the right of way of such public road or on property acquired by the department for that purpose outside such right of way. Whenever the commissioner determines that it is in the best interest of the state, the department may acquire, pursuant to any of the procedures for property acquisition set forth in Article 1 of Chapter 3 of this title, such property or interests therein outside existing public road rights of way as may be necessary to provide adequate screening of such junkyards.



§ 32-6-243. Promulgation by department of regulations governing the screening and fencing of junkyards

For any interstate or primary highway on the state highway system, the department may promulgate uniform and reasonable regulations governing the screening or fencing of junkyards, including the materials used in such screening or fencing and the location, construction, and maintenance thereof.



§ 32-6-244. Authority of commissioner or local officials to acquire land and remove junkyards

(a) For state roads on the primary system, when the commissioner or, with regard to nonstate roads on the primary system, the principal elected officials of the county or municipality having jurisdiction determines that the topography of the land adjoining such a road will not permit adequate screening of any junkyard lawfully in existence on April 6, 1967, or that such screening would not be economically feasible, the department or the local officials shall have the authority to acquire, pursuant to any of the procedures for property acquisition authorized in Article 1 of Chapter 3 of this title, such interests in lands as may be necessary to secure the relocation, removal, or disposal of such junkyard. The commissioner or the local officials shall determine whether it would be more feasible to relocate, remove, or dispose of the junkyards which cannot be screened, and such determination shall be final and conclusive.

(b) All junkyards lawfully in existence on April 6, 1967, which do not conform to the requirements of Code Section 32-6-241 and which, in the determination of the commissioner or the principal elected officials of the county or municipality having jurisdiction, cannot be made to conform by screening, shall be required to be removed under this Code section as soon as funds are available for that purpose, provided that the department or the county or municipality having jurisdiction shall not be required to expend any funds for screening or removal under this article unless and until federal-aid matching funds are made available for this purpose.



§ 32-6-245. Agreements with United States Secretary of Transportation

The Georgia Department of Transportation is authorized to enter into agreements with the United States Secretary of Transportation, as provided by Title 23 of the United States Code, relating to the control of junkyards in areas adjacent to the interstate system and state routes on the primary systems; and the department may take action in the name of the state to comply with the terms of such agreements.



§ 32-6-246. Abatement of nuisances

Any junkyard which comes into existence after April 6, 1967, the establishment, operation, or maintenance of which is made unlawful by Code Section 32-6-241, is declared to be a public and private nuisance and may be forthwith removed, obliterated, or abated at the order of the commissioner. The department may then submit by registered or certified mail or statutory overnight delivery a statement of the expenses of such removal, obliteration, or abatement to the person owning or operating such junkyard; and, if payment is not made to the department within 60 days of receipt thereof, the department shall certify the amount for collection to the Attorney General.



§ 32-6-247. Penalty

(a) Any person who violates any provision of this article or any lawful regulation promulgated pursuant to this article shall be guilty of a misdemeanor. Each day's presence of the offending junkyard shall be a separate offense.

(b) State and local law enforcement officers shall assist department employees in enforcing this article or any lawful regulation promulgated pursuant thereto.



§ 32-6-248. Construction of article

Nothing in this article shall be construed as to abrogate or affect the provisions of any lawful ordinance, regulation, resolution, or other law which are more restrictive than the provisions of this article.









Chapter 7 - Abandonment, Disposal, or Leasing of Property Not Needed for Public Road Purposes

§ 32-7-1. Authority of department, counties, and municipalities to substitute for, relocate, or abandon public roads

Whenever deemed in the public interest, the department or a county or a municipality may substitute for, relocate, or abandon any public road that is under its respective jurisdiction, provided that a county or municipality shall first obtain the approval of the department if any expenditure of federal or state funds is required.



§ 32-7-2. Procedure for abandonment

(a) (1) Before abandoning any public road on the state highway system, the department shall confer with the governing authority of the counties or municipalities concerned and give due consideration to their wishes in such abandonment; but in case of disagreement the judgment of the department shall prevail.

(2) When it is determined that a section of the state highway system has for any reason ceased to be used by the public to the extent that no substantial public purpose is served by it and after having conferred with the counties and municipalities, the department, by certification signed by the commissioner and accompanied by a plat or sketch, may declare that section of the state highway system abandoned. Thereafter, that section of road shall no longer be a part of the state highway system and the rights of the public in and to the section of road as a public road shall cease.

(3) Prior to certifying the abandonment of a road or section thereof, the department shall give notice of its intentions to the counties or municipalities through which such road passes.

(4) If such county or municipality, by proper resolution, indicates its willingness and desire to take over the road that is proposed to be abandoned and to maintain such road, the certificate of abandonment shall so state; and thereafter the abandoned road shall form part of the county road or municipal street system of the particular county or municipality. Whenever the department abandons a road and a county or a municipality takes over the road, the department shall convey, by quitclaim deed executed by the commissioner, such road to the county or municipality. If the appropriate county or municipality is unwilling to take over the road and maintain it, the property may be disposed of by the department as provided in Code Section 32-7-4, provided that, if the county or municipality has not indicated its desire to take over the road within 30 days after receiving notice, it shall be conclusively presumed that the county or municipality is unwilling to take over the road; and provided, further, that before the department disposes of the abandoned road it shall give 15 days' notice to the county or municipality, during which time such county or municipality may reconsider its decision and take over the road.

(b) (1) When it is determined that a section of the county road system has for any reason ceased to be used by the public to the extent that no substantial public purpose is served by it or that its removal from the county road system is otherwise in the best public interest, the county, by certification recorded in its minutes, accompanied by a plat or sketch, and, after notice to property owners located thereon, after notice of such determination is published in the newspaper in which the sheriff's advertisements for the county are published once a week for a period of two weeks, and after a public hearing on such issue, may declare that section of the county road system abandoned. Thereafter, that section of road shall no longer be part of the county road system and the rights of the public in and to the section of road as a public road shall cease.

(2) Prior to certifying the abandonment of a road or section thereof, the county shall give notice of its intention to the municipality into which or through which any part of such road passes.

(3) If such municipality, by proper resolution, indicates its willingness and desire to take over the road that is proposed to be abandoned and to maintain such road, the certification of abandonment shall so state; and thereafter that part of the abandoned road within the municipality shall form part of the municipal street system of the particular municipality. Whenever a county abandons a road and a municipality takes over the road, the county, by quitclaim deed executed by the chairman or presiding officer, shall convey such road to the municipality. If such municipality is unwilling to take over the road and maintain it, the property may be disposed of by the county as provided for in Code Section 32-7-4, provided that, if the municipality has not indicated its desire to take over the road within 30 days after receiving notice, it shall be conclusively presumed the municipality is unwilling to take over the road; and provided, further, that before the county disposes of the abandoned road it shall give 15 days' notice to the municipality during which time such municipality may reconsider its decision and take over the road.

(c) When it is determined that a section of the municipal street system has for any reason ceased to be used by the public to the extent that no substantial public purpose is served by it or that its removal from the municipal street system is otherwise in the best public interest, the municipality, by certification recorded in its minutes, accompanied by a plat or sketch, and after notice to property owners located thereon, may declare that section of the municipal street system abandoned. Thereafter, that section of road shall no longer be a part of the municipal street system and the rights of the public in and to that section of street as a public road shall cease. The property may be disposed of by the municipality as provided in Code Section 32-7-4.



§ 32-7-3. Authority of department, counties, and municipalities to dispose of property no longer needed for public road purposes

Whenever any property has been acquired in any manner by the department, a county, or a municipality for public road purposes and thereafter the department, county, or municipality determines that all or any part of the property or any interest therein is no longer needed for such purposes because of changed conditions, the department or the county or municipality is authorized to dispose of such property or such interest therein in accordance with Code Section 32-7-4. Any disposition of property acquired for utility relocation, as provided for in Code Section 32-6-172, or on which utilities are located shall not be subject to Code Section 32-7-4; and no provision of this title shall be construed to prevent the department from conveying to the federal government land or interests in land acquired for federal parkways in Georgia, as provided in Article 2 of Chapter 3 of this title.



§ 32-7-4. Procedure for disposition of property

(a) (1) In disposing of property, as authorized under Code Section 32-7-3, the department, a county, or a municipality, provided that such department, county, or municipality has held title to the property for no more than 30 years, shall notify the owner of such property at the time of its acquisition or, if the tract from which the department, a county, or a municipality acquired its property has been subsequently sold, shall notify the owner of abutting land holding title through the owner from whom the department, a county, or a municipality acquired its property. In the event that all or a portion of the property subject to disposition is a roadway located in a subdivision with a duly formed property owner's association, the notice for that roadway portion of the property within such subdivision may be provided to the association in lieu of the individual owners of abutting land. The notice shall be in writing delivered to the appropriate owner or association or by publication if the owner's or association's address is unknown; and the owner or the association, as applicable, shall have the right to acquire, as provided in this subsection, the property with respect to which the notice is given. Publication, if necessary, shall be in a newspaper of general circulation in the county where the property is located. If, after a search of the available public records, the address of any interested party cannot be found, a record of the facts and reciting the steps taken to establish the address of any such person shall be placed in the department, county, or municipal records and shall be accepted in lieu of service of notice by mailing the same to the last known address of such person. After properly completing and documenting the search, the department, county, or municipality may dispose of the property in accordance with the provisions of subsection (b) of this Code section.

(2) (A) When an entire parcel acquired by the department, a county, or a municipality, or any interest therein, is being disposed of, it may be acquired under the right created in paragraph (1) of this subsection at such price as may be agreed upon, but in no event less than the price paid for its acquisition. When only remnants or portions of the original acquisition are being disposed of, they may be acquired for the market value thereof at the time the department, county, or municipality decides the property is no longer needed. The department shall use a real estate appraiser with knowledge of the local real estate market who is licensed in Georgia to establish the fair market value of the property prior to listing such property.

(B) The provisions of subparagraph (A) of this paragraph notwithstanding, if the value of the property is $75,000.00 or less as determined by department estimate, the department, county, or municipality may negotiate the sale.

(3) If the right of acquisition is not exercised within 30 days after due notice, the department, county, or municipality may proceed to sell such property as provided in subsection (b) of this Code section.

(4) When the department, county, or municipality in good faith and with reasonable diligence attempted to ascertain the identity of persons entitled to notice under this Code section and mailed such notice to the last known address of record of those persons or otherwise complied with the notification requirements of this Code section, the failure to in fact notify those persons entitled thereto shall not invalidate any subsequent disposition of property pursuant to this Code section.

(b) (1) (A) Unless a sale of the property is made pursuant to paragraph (2) or (3) of this subsection, such sale shall be made to the bidder submitting the highest of the sealed bids received after public advertisement for such bids for two weeks. If the highest of the sealed bids received is less than but within 15 percent of the established market value, the department may accept that bid and convey the property in accordance with the provisions of subsection (c) of this Code section. The department or the county or municipality shall have the right to reject any and all bids, in its discretion, to readvertise, or to abandon the sale.

(B) Such public advertisement shall be inserted once a week in such newspapers or other publication, or both, as will ensure adequate publicity, the first insertion to be at least two weeks prior to the opening of bids, the second to follow one week after the first publication. Such advertisement shall include but not be limited to the following items:

(i) A description sufficient to enable the public to identify the property;

(ii) The time and place for submission and opening of sealed bids;

(iii) The right of the department or the county or municipality to reject any one or all of the bids;

(iv) All the conditions of sale; and

(v) Such further information as the department or the county or municipality may deem advisable as in the public interest.

(2) (A) Such sale of property may be made by the department or a county or municipality by listing the property through a real estate broker licensed under Chapter 40 of Title 43 who has a place of business located in the county where the property is located or outside the county if no such business is located in the county where the property is located. Property shall be listed for a period of at least three months. Such property shall not be sold at less than its fair market value. The department shall use a real estate appraiser with knowledge of the local real estate market who is licensed in Georgia to establish the fair market value of the property prior to listing such property. All sales shall be approved by the commissioner on behalf of the department or shall be approved by the governing authority of the county or municipality at a regular meeting that shall be open to the public, and public comments shall be allowed at such meeting regarding such sale.

(B) Commencing at the time of the listing of the property as provided in subparagraph (A) of this paragraph, the department, county, or municipality shall provide for a notice to be inserted once a week for two weeks in the legal organ of the county indicating the names of real estate brokers listing the property for the political subdivision. The department, county, or municipality may advertise in magazines relating to the sale of real estate or similar publications.

(C) The department, county, or municipality shall have the right to reject any and all offers, in its discretion, and to sell such property pursuant to the provisions of paragraph (1) of this subsection.

(3) (A) Such sale of property may be made by the department, a county, or a municipality to the highest bidder at a public auction conducted by an auctioneer licensed under Chapter 6 of Title 43. Such property shall not be sold at less than its fair market value.

(B) The department, county, or municipality shall provide for a notice to be inserted once a week for the two weeks immediately preceding the auction in the legal organ of the county including, at a minimum, the following items:

(i) A description sufficient to enable the public to identify the property;

(ii) The time and place of the public auction;

(iii) The right of the department or the county or municipality to reject any one or all of the bids;

(iv) All the conditions of sale; and

(v) Such further information as the department or the county or municipality may deem advisable as in the public interest.

The department, county, or municipality may advertise in magazines relating to the sale of real estate or similar publications.

(C) The department, county, or municipality shall have the right to reject any and all offers, in its discretion, and to sell such property pursuant to the provisions of paragraph (1) or (2) of this subsection.

(c) Any conveyance of property shall require the approval of the department, county, or municipality, by approval of the commissioner on behalf of the department and, in the case of a county or municipality, by resolution, to be recorded in the minutes of its meeting. If the department or the county or municipality approves a sale of property, the commissioner, chairperson, or presiding officer may execute a quitclaim deed conveying such property to the purchaser. All proceeds arising from such sales shall be paid into and constitute a part of the funds of the seller.



§ 32-7-5. Leasing property not needed for public road purposes

(a) In order that any interest in real property acquired for public road or other transportation purposes may be used most economically, the department, counties, or municipalities, in addition to the authority granted in Code Section 32-7-3 to dispose of property no longer needed and in subsection (b) of Code Section 32-3-3 to exchange property, may, notwithstanding Article 2 of Chapter 16 of Title 50, the "State Properties Code," improve, use, maintain, or lease any interest in property acquired for public road or other transportation purposes that is not presently needed for such purposes.

(b) If the department, a county, or municipality decides to lease any such property or interest therein, the owner of such property at the time of its acquisition or his successor in interest shall have the right to lease such property at an appraised fair market value to be determined by the department, county, or municipality for such period of time until the property is needed for public road or other transportation purposes. However, if at the time of acquisition such property was leased to a tenant, the tenant, instead of the owner or his successor in interest, shall have the first right to lease such property at the appraised fair market value. If the owner, his successor in interest, or the tenant of the property does not lease such property, the department, county, or municipality shall have the right to lease such property at a price equal to the highest sealed public bid, if the bid is acceptable to the department, county, or municipality, for such period of time until the property is needed for public road or other transportation purposes. If no bids or bids which are insufficient are received, the department, county, or municipality may readvertise for new public bids. The department, county, or municipality may negotiate a lease with any state or federal agency, county, or municipality without the aforesaid requirement of sealed bids or leasing to the former owner. The department, county, or municipality shall have the right to impose reasonable restrictions, terms, or conditions on the use of such leased property.

(c) Separate and distinct from the department's authority to lease property in subsection (b) of this Code section, the department has the authority to negotiate a lease of any property contained within the rights of way of any nonlimited-access public road and not presently needed for public road purposes or rights of way under bridges or viaducts on limited-access public roads and not presently needed for public road purposes. If the department decides to lease any such property, the property shall be leased, at an appraised fair market value to be determined by the department, to the owner or the lessee of the property adjacent to the department's rights of way for the purposes of parking. Such property shall only be used for the purposes of providing parking and shall not be subleased without the department's prior approval. Plans for the use of said property must be submitted to and approved by the department prior to any construction. Regardless of any financial expenditures by the lessee, no lease granted under this subsection shall merge into and become a property interest of the lessee or a sublessee. The department shall reserve the right to terminate any lease without cause upon 30 days' written notice to the lessee. Notwithstanding any provisions of Code Section 48-2-17, all net revenues derived from the lease of any of the department's property used for the purposes of providing parking shall be utilized by the department to offset the cost of maintaining the public roads of the state.

(d) Unless said property or interest therein is leased to a tax-exempt person or body, it shall be subject to all applicable taxes, both real and personal.

(e) The department or any county or municipality may negotiate a lease with any state or federal agency, county, or municipality for the use of the property for any purpose for which the agency, county, or municipality may put property it owns in fee and without complying with the requirement for sealed bids or leasing to the former owner contained in this Code section.






Chapter 8 - Relocation Assistance

§ 32-8-1. Relocation assistance in accordance with Uniform Act; real property acquisition

(a) As used in this chapter, the term "Uniform Act" means the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970, as amended by the Uniform Relocation Act Amendments of 1987, Title IV of Public Law 100-17. The department, as required by the Uniform Act:

(1) Shall make or approve payments, in accordance with Section 210 of the Uniform Act, for relocation expenses and replacement housing expenses and shall provide relocation assistance advisory services outlined in Section 205 of the Uniform Act; and

(2) Shall make or approve payments, in accordance with Section 305(2) of the Uniform Act, to any person, family, business, farm operation, or nonprofit organization whose real property has been acquired by the department or is subject to a condemnation proceeding brought by the department for any federal-aid project in the state, the costs of which are now or hereafter financed in whole or in part from federal funds allocated to the department:

(A) For expenses incident to the transfer of real property acquired by the department, prepayment of mortgage penalties, and a pro rata portion of real property taxes on real property acquired by the department;

(B) For litigation expenses actually incurred by the condemnee in any condemnation proceeding brought by the department if the final judgment is that the department cannot acquire the real property by condemnation or the condemnation proceeding is formally abandoned by the department; or

(C) For litigation expenses incurred by the plaintiff in any inverse condemnation proceeding brought against the department in which judgment is rendered in favor of the plaintiff.

(b) In acquiring real property for any federal-aid project, the costs of which are financed in whole or in part from federal funds allocated to the department, the department shall be guided to the greatest extent practicable under state law by the land acquisition policies in Section 301 of the Uniform Act and the provisions of Section 302 of the Uniform Act.

(c) Nothing contained in this Code section shall be construed as creating in any condemnation proceeding brought under the power of eminent domain any element of value or of damage.



§ 32-8-2. Last resort replacement housing for persons displaced by federal-aid projects

The department shall have the authority, as a last resort, to provide replacement housing when a federal-aid project financed in whole or in part with federal aid cannot proceed to actual construction because no comparable replacement sale or rental housing is available. In carrying out the relocation assistance activities, the department, with prior concurrence of the board, shall be authorized to make payments, construct or reconstruct with its own forces, cause to be constructed or reconstructed, and purchase by deed or condemnation any real property for the purposes of providing replacement housing. The department may exchange, lease, or sell to the displaced person such replacement housing. Whenever any real property has been acquired under this Code section and thereafter the department determines that all or any part of such property or any interest therein is no longer needed for such purposes because of changed conditions, the department is authorized to dispose of such property or interest therein in accordance with subsection (b) of Code Section 32-7-4.



§ 32-8-3. Relocation assistance to persons displaced by federal-aid river and harbor improvement projects; real property acquisition

Reserved. Repealed by Ga. L. 1988, p. 1737, § 3, effective April 12, 1988.



§ 32-8-4. Persons displaced by state-aid projects on the state highway system

The department is authorized to make or approve payments for all necessary relocation expenses, replacement housing expenses, relocation advisory services, expenses incident to the transfer of real property, and litigation expenses as provided for in subparagraphs (a)(2)(A), (a)(2)(B), and (a)(2)(C) of Code Section 32-8-1 of any individual, family, business, farm operation, or nonprofit organization displaced by a state-aid highway project on the state highway system, the cost of which is now or hereafter financed in whole or in part from state funds. The department shall be guided by the policies, provisions, and limitations of the Uniform Act. The department shall not implement any relocation assistance on any state-aid projects on the state highway system without the prior concurrence of the board.



§ 32-8-5. Last resort replacement housing for persons displaced by state-aid projects on the state highway system

The department shall have the authority, as a last resort, to provide replacement housing when a state-aid project on the state highway system cannot proceed to actual construction because no comparable replacement sale or rental housing is available. In carrying out the relocation assistance activities, the department, with prior concurrence of the board, shall be authorized to make payments, construct or reconstruct with its own forces, cause to be constructed or reconstructed, and purchase by deed or condemnation any real property for the purposes of relocating or constructing replacement housing. The department may exchange, lease, or sell to the displaced person such replacement housing. Whenever any real property has been acquired under this Code section and thereafter the department determines that all or any part of said property or any interest therein is no longer needed for such purposes because of changed conditions, the department is authorized to dispose of such property or interest therein in accordance with subsection (b) of Code Section 32-7-4.



§ 32-8-6. Construction of chapter; power of department to take action necessary to secure benefit of federal-aid programs

(a) Nothing in this chapter is intended to conflict with any federal law, and in case of such conflict such portion as may be in conflict with such federal law is declared of no effect to the extent of the conflict.

(b) The department is authorized to take the necessary steps to secure the full benefit of any federal-aid program and to meet any contingencies not provided for in this chapter, abiding at all times by a fundamental purpose to plan, construct, reconstruct, and maintain, as economically as possible, the public roads and other major transportation facilities of Georgia which will best promote the interest, welfare, and progress of the citizens of Georgia.






Chapter 9 - Mass Transportation

§ 32-9-1. Financial support and project grants for research, programs, and purchases

(a) As used in this Code section, the term:

(1) "Mass transportation" means all modes of transportation serving the general public which are appropriate, in the judgment of the department, to transport people, commodities, or freight by highways, rail, air, water, or other conveyance, exclusive of wires and pipelines.

(2) "Mass transportation facilities" means everything necessary for the conveyance and convenience of passengers and the safe and prompt transportation of freight on those modes of transportation serving the general public which are appropriate, in the judgment of the department, to transport people, commodities, or freight by highways, rail, air, water, or other conveyance, exclusive of wires and pipelines.

(3) "Project grant" means the state's share of the cost of carrying out a particular project authorized by this Code section. This share may be provided in direct financial support, goods or products, personnel services, or any combination thereof.

(b) Subject to general fund appropriations for such purposes and any provisions of Chapter 5 of this title to the contrary notwithstanding, the department is authorized, within the limitations provided in paragraphs (1) and (2) of this subsection, to provide to municipalities, counties, regional commissions, authorities, state agencies, and public and private mass transportation operators:

(1) Financial support for research concerning mass transportation, by contract or otherwise; and

(2) Project grants to supplement federal, local, or federal and local funds for use:

(A) In providing for studies, analyses, and planning and development of programs for mass transportation service and facilities;

(B) In providing for research, development, and demonstration projects in all phases of mass transportation;

(C) In providing for programs designed solely to advertise, promote, and stimulate the development and use of mass transportation facilities; and

(D) In providing for the purchase of facilities and equipment, including rolling stock, used or to be used for the purpose of mass transportation.

(c) (1) The governing bodies of municipalities, counties, regional commissions, authorities, state agencies, and public and private mass transportation operators may, by formal resolution, apply to the department for financial support and project grants provided by this Code section.

(2) The use of funds or grants shall be for the purposes set forth in this Code section and, without limiting the generality of the foregoing, may be used for local contributions required by the federal Urban Mass Transportation Act of 1964, as amended, or any other federal law concerning mass transportation.

(3) The department shall review the proposal and, if satisfied that the proposal is in accordance with the purposes of this Code section, may, with the approval of the commissioner, enter into a financial support or project grant agreement subject to the condition that the financial support or project grant be used in accordance with the terms of the proposal.

(4) The time of payment of the financial support or project grant and any conditions concerning such payment shall be set forth in the financial support or project grant agreement.

(d) In order to effectuate and enforce this Code section, the department is authorized to promulgate necessary rules and regulations and to prescribe conditions and procedures in order to assure compliance in carrying out the purposes for which financial support and project grants may be made in accordance with this Code section.

(e) The department is directed to administer this program with such flexibility as to permit full cooperation between federal, state, and local governments, agencies, and instrumentalities so as to result in an effective and economical program.

(f) Funds appropriated to the department pursuant to Article III, Section IX, Paragraph VI(b) of the Constitution of Georgia may not be utilized for any of the purposes set out in this Code section.

(g) No financial support or project grant provided for in this Code section may be made to any private mass transportation operator without prior concurrence of the State Transportation Board.



§ 32-9-2. Operation by department of facilities or systems; financial assistance to systems

(a) As used in this Code section, the term:

(1) "Capital project" has the same meaning as in 49 U.S.C.A. Section 5302(a)(1).

(2) "Construction" means the supervising, inspecting, actual building, and all expenses incidental to the acquisition, actual building, or reconstruction of facilities and equipment for use in mass transportation, including designing, engineering, locating, surveying, mapping, and acquisition of rights of way.

(3) "Mass transportation" means all modes of transportation serving the general public which are appropriate, in the judgment of the department, to transport people, commodities, or freight by highways, rail, air, water, or other conveyance, exclusive of wires and pipelines.

(b) Subject to general appropriations for such purposes, the department may, alone or in cooperation with counties, municipalities, authorities, state agencies, or private or public transit companies, plan, develop, supervise, support, own, lease, maintain, and operate mass transportation facilities or systems.

(c) (1) The department may, when funds are available from the United States government for such purposes, provide assistance to the operators of mass transportation systems or to the owners of facilities used in connection therewith for the payment of operating expenses to improve or to continue such mass transportation service by operation, lease, contract, or otherwise.

(2) The department may, when funds are available from the United States government for such purposes, participate in the acquisition, construction, and improvement of facilities and equipment, including capital projects, for use, by operation or lease or otherwise, in mass transportation service.

(3) The department's participation with state funds in those programs specified in paragraphs (1) and (2) of this subsection may be in either cash, products, or in-kind services. The department's participation with state funds shall be limited to the minimum nonfederal share of the program. The remainder shall be provided from sources other than department funds or from revenues from the operation of public mass transportation systems.

(d) The department shall not enter into any contract with any private entity for the purposes set out in subsections (b) and (c) of this Code section without the prior concurrence of the State Transportation Board.

(e) Funds appropriated to the department pursuant to Article III, Section IX, Paragraph VI(b) of the Constitution of Georgia may not be utilized for any of the purposes set out in this Code section.

(f) In order to effectuate and enforce this Code section, the department is authorized to promulgate necessary rules and regulations and to prescribe conditions and procedures in order to assure compliance in carrying out the purposes of this Code section.

(g) The department shall not be authorized, without the concurrence of the Metropolitan Atlanta Rapid Transit Authority, to receive federal financial assistance to provide mass transportation services or facilities that will duplicate those mass transportation services or facilities provided or to be provided by the Metropolitan Atlanta Rapid Transit Authority, within the City of Atlanta and Fulton and DeKalb counties, as a part of its rapid transit system, including the use of buses as well as a rail system, as that system is described in an engineering report, dated September 1971, prepared for the Metropolitan Atlanta Rapid Transit Authority by Parsons-Brinckerhoff-Tudor-Bechtel, general engineering consultants, and adopted as part of the Rapid Transit Contract and Assistance Agreement, dated September 1, 1971, between the Metropolitan Atlanta Rapid Transit Authority, the City of Atlanta, Fulton County, Georgia, and DeKalb County, Georgia.



§ 32-9-3. Financial assistance for transportation services for elderly and handicapped persons

Reserved. Repealed by Ga. L. 1990, p. 915, § 1, effective July 1, 1990.



§ 32-9-4. Designation of travel lanes; use of such lanes

(a) The department is authorized to designate travel lanes in each direction of travel on any road in the state highway system for the exclusive or preferential use of:

(1) Buses;

(2) Motorcycles;

(3) Passenger vehicles occupied by two persons or more;

(4) Vehicles bearing alternative fueled vehicle license plates issued under paragraph (7) of subsection (l) of Code Section 40-2-86.1; or

(5) Other vehicles as designated by the department.

Where such designation has been made, the road shall be appropriately marked with such signs or other roadway markers and markings to inform the traveling public of the lane restrictions imposed.

(a.1) Upon approval through either legislative action in the United States Congress or regulatory action by the United States Department of Transportation to permit hybrid vehicles with fewer than two occupants to operate in a high occupancy vehicle lane, the department shall authorize hybrid vehicles, as defined in Code Section 40-2-76, to use the travel lanes designated for such vehicles as provided in paragraph (4) of subsection (a) of this Code section.

(b) No driver of any vehicle not authorized to be operated in a lane designated and signed for exclusive use shall operate such vehicle in such lane except to execute turning movements or in an emergency situation. Any person who violates this subsection shall be guilty of a misdemeanor, punishable as provided for in Code Section 40-6-54.

(c) No traffic lane shall be designated and signed for exclusive use pursuant to subsection (a) of this Code section without the approval of the State Transportation Board.

(d) The department is authorized to promulgate necessary rules and regulations in order to carry out the purposes of this Code section.



§ 32-9-4.1. FlexAuto lanes

(a) As used in this Code section, the term "FlexAuto lane" means an area designated as a special lane of travel created by converting emergency lane and hard shoulder areas on the left or right side of an interstate highway or other road into a rush hour traffic lane for use by automobiles during certain hours.

(b) The department, with the approval of the board, is authorized to designate FlexAuto lanes on the state highway system for the purpose of improving traffic flow in and around areas with a history of traffic congestion.

(c) Any FlexAuto lane shall be appropriately striped and marked and shall have signage appropriate to indicate its nature, as determined by the department. The department may incorporate emergency havens, emergency ramps, or emergency parking pads into the design and creation of FlexAuto lanes, as determined appropriate by the department.

(d) The hours of usage of a FlexAuto lane shall be determined by the department, not to exceed eight hours per day.

(e) It shall be unlawful for any person operating any motor vehicle to use a FlexAuto lane for purposes of travel other than emergency use outside the permitted hours of travel use, as determined and posted by the department. It shall be unlawful for any person operating any motor vehicle other than an automobile, motorcycle, or light truck to use a FlexAuto lane for purposes of travel other than emergency use at any time.

(f) Prior to implementing this Code section, the department shall, if necessary, seek to secure and implement any federal approvals, waivers, or other actions necessary or appropriate in order to implement this Code section without any loss or impairment of federal funding.

(g) FlexAuto lanes shall not be implemented at more than 80 separate locations in the state until such time as the department has completed a one-year test use of such lanes.



§ 32-9-5. Ride-sharing programs

Subject to general appropriations for such purposes, the department, pursuant to its rules and regulations, is authorized, alone or in cooperation with counties, municipalities, authorities, state agencies, or private or public entities, to participate in the establishment and operation of ride-sharing programs. A ride-sharing program is an undertaking designed to encourage safe and adequate transportation by increasing the number of person-trips per vehicle, regardless of the type of vehicle.



§ 32-9-6. Financial assistance for rail service

(a) The department is designated as the state agency to offer financial assistance, in the form of a rail service continuation payment, to enable rail service, for which the Interstate Commerce Commission has determined a certificate of abandonment should be issued, to be continued.

(b) The department is authorized to receive and administer federal financial assistance and to distribute, by contract or otherwise, such federal financial assistance, alone or together with state, local, or private funds available for such purposes, for the implementation of railroad assistance programs that are designed to provide for:

(1) The cost of rail service continuation payments;

(2) The cost of purchasing a line of railroad or other rail properties to maintain existing rail services or to provide for future rail services;

(3) The cost of rehabilitating and improving rail properties on a line of railroad to the extent necessary to permit adequate and efficient rail service on such line; or

(4) The cost of reducing the cost of the lost rail service in a manner less expensive than continuing rail service.

Subject to general fund appropriations for these purposes, the department is authorized to expend state funds to the extent necessary to pay the state's share of such payments.

(c) The department shall provide to the Georgia Public Service Commission the pertinent information it may possess regarding a proposed abandonment of a railroad line and shall assist the Public Service Commission, as required, in developing the state's position on the abandonment. The Public Service Commission shall provide to the department the pertinent information it may possess concerning any railroad line for which abandonment has been requested in order to assist the department in preparing an economic and operational analysis of the line.

(d) Should the department decide to implement a railroad assistance program in accordance with paragraph (4) of subsection (b) of this Code section, the Public Service Commission will use its best efforts, within the scope of its powers and responsibilities, to assist the department in implementing such a program.

(e) The department is authorized to promulgate reasonable rules and regulations for the implementation and administration of this Code section.

(f) The department shall not implement or propose to implement any railroad assistance program without the prior concurrence of the State Transportation Board.

(g) Funds appropriated to the department pursuant to Article III, Section IX, Paragraph VI(b) of the Constitution of Georgia may not be utilized for any of the purposes set out in this Code section.



§ 32-9-7. Financial assistance for airport development

(a) So that the State of Georgia may effectively and responsibly implement its state airport system plan, after September 30, 1977, all applications to an agency of the United States for funds to improve or develop an airport not regularly served by an air carrier operating under a certificate of public convenience and necessity issued by the Civil Aeronautics Board or any successor agency of the United States government or owned and operated by the United States government shall be submitted to the department for review and comment prior to being submitted to the federal agency. No such application shall be submitted to the federal agency without first having been reviewed and commented on by the department. The department shall act on each application within 90 days after the receipt of the application. Applications submitted to the Federal Aviation Agency prior to September 30, 1977, shall not be subject to the provisions of this Code section.

(b) The department is authorized, when requested by the owner or operator of any airport for which federal funds are or will be sought for the improvement or development of the airport, to provide such assistance to the owner or operator of the airport as may be necessary to prepare the application for such funds and to complete the project for which such funds are requested.

(c) In order to effectuate and enforce this Code section, the department is authorized to promulgate necessary rules and regulations and to prescribe conditions and procedures in order to assure compliance in carrying out the purposes of this Code section.

(d) Funds appropriated to the department pursuant to Article III, Section IX, Paragraph VI(b) of the Constitution of Georgia may not be utilized for any of the purposes set out in this Code section.



§ 32-9-8. Licensing airports

(a) As used in this Code section, the term:

(1) "Aircraft" means any machine, whether heavier or lighter than air, used or designed for navigation of or flight in the air.

(2) "Airport" means any area of land, water, or mechanical structure which is used for the landing and takeoff of aircraft and is open to the general public for such use without prior permission or restrictions and includes any appurtenant structures and areas which are used or intended to be used for airport buildings, other airport facilities, rights of way, or easements, provided that the term "airport" shall not include the following facilities used as airports:

(A) Facilities owned or operated by the United States government or an agency thereof;

(B) Privately owned facilities not open to the general public when such airports do not interfere with the safe and efficient use of air space of an airport for which a license or an airport operating certificate issued under Part 139 of the regulations of the Federal Aviation Administration or any successor regulation has been granted;

(C) Facilities being operated pursuant to a current airport operating certificate issued by the Federal Aviation Administration or any successor agency of the United States government; and

(D) Any facility served by a scheduled air carrier operating under a certificate of public convenience and necessity issued by the Civil Aeronautics Board or any successor agency of the United States government.

(3) "Person" means an individual, firm, corporation, partnership, company, association, joint-stock association, municipality, county, or state agency, authority, or political subdivision and includes any trustee, receiver, assignee, or other similar representative thereof.

(b) It is declared that the operation of airports used by the public for general aviation purposes but which are operated without regulation as to minimum and uniform safety requirements endangers the lives and property of persons operating aircraft at these facilities, the passengers of aircraft operated by such persons, and the occupants of lands in the vicinity of such facilities. For the purpose of establishing and improving a system of safer airports and to foster safer operating conditions at these airports, the department is authorized and directed to provide for the licensing of airports. The department may charge a license fee of $100.00 per runway, up to a maximum of $400.00, for each original license and each renewal thereof. All licenses shall be renewed biennially. In promulgating the rules and regulations establishing minimum standards, the department shall consult with the Georgia Aviation Trades Association.

(c) The department shall issue a permit or renewal thereof to any owner of an airport who applies for a permit or renewal thereof, if, upon investigation, the department determines that the airport meets minimum standards, prescribed by the department in its rules and regulations, in the areas of geometric layout, navigational aids, lighting, approach surfaces, landing surfaces, runway markings, and separation between airport sites, provided that no permit shall be denied the owner or operator of an airport in existence on July 1, 1978, because of the failure to meet minimum standards prescribed with regard to geometric layout and separation between airport sites.

(d) Within nine months after July 1, 1978, the department shall promulgate and publish reasonable rules and regulations establishing the minimum standards provided for in subsection (c) of this Code section, the procedure for obtaining, renewing, and revoking a license, and such other procedures and conditions as are reasonable and necessary to carry out this Code section.

(e) Within six months after the effective date of the rules and regulations adopted by the department, the owner of each airport in this state shall apply, on forms prescribed by the department, for a license to operate the airport. Within 60 days after the receipt of a properly filled out application for a license, with appropriate fee, the department shall act upon the application.

(f) All applications for renewal of a license shall be made to the department no later than 60 days prior to the expiration of the existing license.

(g) Applications for a license or renewal thereof may be denied, or a license may be revoked, by the department, after notice and opportunity for hearing to the licensee, when the department shall reasonably determine:

(1) That the licensee has failed to comply with the conditions of the license or renewal thereof;

(2) That the licensee has failed to comply with the minimum standards prescribed by the department pursuant to this Code section; or

(3) That because of changed physical or legal conditions or circumstances the airport has become either unsafe or unusable for the purposes for which the license or renewal was issued.

(h) The decision of the department to deny or revoke any license or renewal thereof shall be subject to review in the manner prescribed for the review of contested cases as prescribed by Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(i) After September 30, 1979, it shall be unlawful for any person to own or operate an airport without a valid license as required by this Code section. Any person owning or operating an airport without a valid license as prescribed by this Code section shall be subject to a civil penalty in an amount not to exceed $100.00, to be imposed by the commissioner.



§ 32-9-8.1. Redesignated

Redesignated as Code Section 6-1-3 by Ga. L. 2016, p. 864, § 32(1)/HB 737, effective May 3, 2016.



§ 32-9-9. Creation of transit authority by special legislation; authority's attributes and powers

(a) This Code section shall be known and may be cited as the "Transit Authority Act."

(b) It is declared to be the policy of the state to foster and to assure the development of mass rapid transit systems within the metropolitan areas of this state.

(c) As used in this Code section, the term "metropolitan area" means (1) the area of any city within the state whose population, as determined by the federal census of 1950 or any later federal census, shall have exceeded 43,617 persons (such a city being hereinafter referred to as a central city), together with (2) the area suburban to such a central city as each such suburban area shall be more specifically delimited by special Act of the General Assembly.

(d) The General Assembly may, by special Act, create a transit authority charged with the duty of acquiring, constructing, owning, operating, and maintaining a mass rapid transit system within a metropolitan area as defined in this Code section. The General Assembly, in the special Act creating such an authority, shall delimit the territory to be served by such authority; and the General Assembly may, in such special Act, provide that the property of and the securities issued by such authority shall be exempt from taxation and that such authority may, in addition to the rights, powers, privileges, exemptions, and immunities which are customarily possessed by public corporations, have such other and further rights, powers, privileges, exemptions, and immunities as the General Assembly shall deem appropriate to the accomplishment of its purposes, provided that such authority shall not be empowered to obligate the State of Georgia or any county, municipality, political subdivision, or public body of the state to pay any of its debts; provided, further, that the central city served by such mass rapid transit system and any county or counties whose territory or any part thereof lies within the territorial limits of such authority, as the same may be delimited in the special Act creating such authority, shall have the right to appoint the members of such authority, or a majority thereof, subject to such qualifications for membership and such apportionment of the right of appointment as the special Act creating such authority may provide.



§ 32-9-10. Implementation of federal Transportation Safety Program

(a) The purpose of this Code section is to implement the federal Public Transportation Safety Program, 49 U.S.C. Section 5329, referred to in this Code section as the act.

(b) For purposes of this Code section, the term "system" means a public transportation system having vehicles operated on a fixed guideway on steel rails, the steel of the wheels of such vehicles coming directly into contact with such rails, but excluding such systems that are subject to regulation by the Federal Railroad Administration. In addition, a "system" shall include all other public transportation systems that, under regulations issued pursuant to subsection (e) of the act, are subject to the act.

(c) The department is designated as the agency of this state responsible for implementation of the act.

(d) Each system operating in this state shall adopt and carry out a safety program plan that provides for the following:

(1) The plan shall establish safety requirements with respect to the design, manufacture, and construction of the equipment, structures, and fixtures of the system; the maintenance of equipment, structures, and fixtures; operating methods and procedures and the training of personnel; compliance with federal, state, and local laws and regulations applicable to the safety of persons and property; protection from fire and other casualties; and the security of passengers and employees and of property;

(2) The plan shall provide for measures reasonably adequate to implement the requirements established pursuant to paragraph (1) of this subsection; and

(3) The plan shall establish lines of authority, levels of responsibility and accountability, and methods of documentation adequate to ensure that it is implemented.

(e) The department shall have the following powers and duties:

(1) It shall review the safety program plan of each system and all revisions and amendments thereof and if it finds that the plan conforms to subsection (d) of this Code section shall approve it;

(2) It shall monitor the implementation of each system's plan;

(3) It shall have the power to require any system to revise or amend its safety program plan as may be necessary in order to comply with any regulations issued pursuant to subsection (e) of the act and any amendments or revisions thereof; and

(4) It shall investigate hazardous conditions and accidents on each system and, as appropriate, require that hazardous conditions be corrected or eliminated.

(f) If any system fails to comply with an order of the department to correct or to eliminate a hazardous condition, the department may apply for an order requiring such system to show cause why it should not do so. Such application shall be made to the superior court of the most populous county in which such system operates, as such population is determined according to the United States decennial census of 1990 or any future such census. If at the hearing upon such an order to show cause the court finds that the condition that is the subject of the order in fact creates an unreasonable risk to the safety of persons, property, or both, the court may order the system to comply with the department's order or to take such other corrective action as the court finds appropriate.

(g) Nothing in this Code section is intended to conflict with any provision of federal law; and, in case of such conflict, such portion of this Code section as may be in conflict with such federal law is declared of no effect to the extent of the conflict.

(h) The department is authorized to take the necessary steps to secure the full benefit of the federal-aid program and meet any contingencies not provided for in this Code section, abiding at all times by a fundamental purpose to perform all acts which are necessary, proper, or incidental to the efficient and safe operation and development of the department and the state highway system and of other modes and systems of transportation.



§ 32-9-11. Transit services with local governments

(a) As used in this Code section, the term:

(1) "Local government" means any county, municipality, or political subdivision of this state, or any combination thereof.

(2) "Transit agency" means any public agency, public corporation, or public authority existing under the laws of this state that is authorized by any general, special, or local law to provide any type of transit services within any area of this state but shall not include the Department of Transportation, the Georgia Regional Transportation Authority, or the Georgia Rail Passenger Authority.

(3) "Transit facilities" means everything necessary and appropriate for the conveyance and convenience of passengers who utilize transit services.

(4) "Transit services" means all modes of transportation serving the general public which are appropriate to transport people and their personal effects by highway or other ground conveyance but does not include rail conveyance.

(b) Any transit agency may, by contract with any local government for any period not exceeding 50 years, provide transit services or transit facilities for, to, or within that local government or between that local government and any area in which such transit agency provides transit services or transit facilities, except that if such services or facilities are to be funded wholly or partially by fees, assessments, or taxes levied and collected within a special district created pursuant to Article IX, Section II, Paragraph VI of the Constitution, such contract may only become effective if it is approved by a majority of the qualified voters voting in such local government in a special election which shall be called and conducted for that purpose by the election superintendent of such local government. Any services provided by a transit agency pursuant to a contract authorized by this subsection shall be conditioned upon such services being included in a plan for transit services adopted or approved by the governing authority of the county and by the governing authorities of any municipalities within which transit services are to be provided as provided in the plan.

(c) The purpose of this Code section is to facilitate the exercise of the power to provide public transportation services conferred by Article IX, Section II, Paragraph III of the Constitution. This Code section does not repeal any other law conferring the power to provide public transportation services or prescribing the manner in which such power is to be exercised. This Code section does not restrict the power of the Department of Transportation, the Georgia Regional Transportation Authority, or the Georgia Rail Passenger Authority to contract with any local government to provide transit services or transit facilities, including but not limited to rail transit services and facilities, pursuant to Article IX, Section III, Paragraph I of the Constitution.



§ 32-9-12. Pilot program for funding streetcar projects

The department will form a pilot program that will provide a state level flow through point for any available federal funding or other forms of financial and development sources and assistance for local, regional, and public-private streetcar projects. Any funding through bonds for such pilot and grant program shall be administered by the State Road and Tollway Authority.



§ 32-9-13. Definitions, procedures, conditions, and limitations for levy of retail sales and use tax by City of Atlanta to provide public transportation of passengers for hire

(a) As used in this Code section, the term:

(1) "Authority" means the authority created by the MARTA Act.

(2) "City" means the City of Atlanta.

(3) "MARTA Act" means an Act known as the "Metropolitan Atlanta Rapid Transit Authority Act of 1965," approved March 10, 1965 (Ga. L. 1965, p. 2243), as amended.

(b) Any provisions to the contrary in the MARTA Act notwithstanding and pursuant to the authority granted under a provision of the Constitution enacted by Ga. L. 1964, p. 1008, the city shall be authorized to levy a retail sales and use tax up to .50 percent under the provisions set forth in this Code section. Such tax shall be in addition to any tax which is currently authorized and collected under the MARTA Act. The city may elect to hold a referendum in 2016 as provided for by this Code section by the adoption of a resolution or ordinance by its governing body on or prior to June 30, 2016; provided, however, that if the city does not adopt a resolution or ordinance on or prior to June 30, 2016, it may elect to hold a referendum at the November, 2017, municipal general election by the adoption of a resolution or ordinance by its governing body to that effect on or prior to June 30, 2017. Such additional tax shall not count toward any local sales tax limitation provided for by Code Section 48-8-6. Any tax imposed under this part at a rate of less than .50 percent shall be in an increment of .05 percent. Any tax imposed under this part shall run concurrently as to duration of the levy with the 1 percent tax currently levied pursuant to the "Metropolitan Atlanta Rapid Transit Authority Act of 1965," approved March 10, 1965 (Ga. L. 1965, p. 2243), as amended.

(c) (1) No later than May 31 of the year a referendum is to be called for as provided in this Code section, the authority shall submit to the city a preliminary list of new rapid transit projects within or serving the geographical area of the city which may be funded in whole or in part by the proceeds of the additional tax authorized by this Code section.

(2) No later than July 31 of the year a referendum is to be called for as provided in this Code section, the authority shall submit to the city a final list of new rapid transit projects within or serving the city to be funded in whole or in part by the proceeds of the tax authorized by this Code section. Such final list of new rapid transit projects shall be incorporated into the rapid transit contract established under Section 24 of the MARTA Act between the authority and the city upon approval by the qualified voters of the city of the referendum to levy the additional tax authorized by this Code section.

(d) Before the additional tax authorized under this Code section shall become valid, the tax shall be approved by a majority of qualified voters of the city in a referendum thereon. The procedure for holding the referendum called for in this Code section shall be as follows: There shall be published in a newspaper having general circulation throughout the city, once each week for four weeks immediately preceding the week during which the referendum is to be held, a notice to the electors thereof that on the day named therein an election will be held to determine the question of whether or not the tax authorized by this Code section should be collected in the city for the purpose of expanding and enhancing the rapid transit system. Such election shall be held in all the election districts within the territorial limits of the city. The question to be presented to the electorate in any such referendum shall be stated on the ballots or ballot labels as follows:

"( ) YES Shall an additional sales tax of (insert

percentage) percent be collected in the City of

( ) NO Atlanta for the purpose of significantly expanding and

enhancing MARTA transit service in Atlanta?"

The question shall be published as a part of the aforesaid notice of election. Each such election shall be governed, held, and conducted in accordance with the provisions of law from time to time governing the holding of special elections. After the returns of such an election have been received, and the same have been canvassed and computed, the result shall be certified to the governing body of the city, in addition to any other person designated by law to receive the same, and such governing body shall officially declare the result thereof. Each election called by the governing body of the city under the provisions of this Code section shall be governed by and conducted in accordance with the provisions of law governing the holding of elections by the city. The expense of any such election shall be paid by the city.

(e) If a majority of those voting in such an election vote in favor of the proposition submitted, then the rapid transit contract between the authority and the city shall authorize the levy and collection of the tax provided for by this Code section, and the final list provided for in paragraph (2) of subsection (c) of this Code section shall be incorporated therein. All of the proceeds derived from the additional tax provided for by this Code section shall be first allocated for payment of the cost of the rapid transit projects incorporated in such contract, except as otherwise provided by the terms of such rapid transit contract, and thereafter, upon completion and payment of such rapid transit projects, as provided for in such contract and this Code section. It shall be the policy of the authority to provide that the tax collected under this Code section in an amount exceeding the cost of the rapid transit projects incorporated in the contract shall be expended solely within and for the benefit of the city. When a tax is imposed under this Code section, the rate of any tax approved as provided for by Article 5A of Chapter 8 of Title 48 shall and the tax provided for by this Code section, in aggregate, shall not exceed a rate of 1 percent.

(f) If a majority of those voting in an election provided for by this Code section in 2016 vote against the proposition submitted, the city may elect to resubmit such proposition on the date of the November, 2017, municipal general election by the adoption of a resolution or ordinance to that effect on or prior to June 30, 2017, subject to the provisions of this Code section.

(g) (1) Except as provided for to the contrary in this Code section, the additional tax provided for by this Code section shall be collected in the same manner and under the same conditions as set forth in Section 25 of the MARTA Act.

(2) The tax provided for by this Code section shall not be subject to any restrictions as to rate provided for by the MARTA Act and shall not be subject to the provisions of paragraph (2) of subsection (b) or subsection (k) of Section 25 of the MARTA Act.

(3) A tax levied under this paragraph shall be added to the state sales and use tax imposed by Article 1 of Chapter 8 of Title 48 and the state revenue commissioner is authorized and directed to establish a bracket system by appropriate rules and regulations to collect the tax imposed under this paragraph in the city.



§ 32-9-14. Metropolitan Atlanta Rapid Transit Overview Committee

(a) There is created the Metropolitan Atlanta Rapid Transit Overview Committee to be composed of the following 14 members: the chairperson of the State Planning and Community Affairs Committee of the House of Representatives; the chairperson of the State and Local Governmental Operations Committee of the Senate; the chairperson of the Ways and Means Committee of the House of Representatives; a member of the Banking and Financial Institutions Committee of the Senate to be selected by the President of the Senate; two members of the House of Representatives appointed by the Speaker of the House, at least one of whom shall be from the area served by the authority; two members of the Senate, to be appointed by the President thereof, at least one of whom shall be from the area served by the authority; and three members of the House of Representatives and three members of the Senate appointed by the Governor, at least two of whom shall be from the area served by the authority. The appointed members of the committee shall serve two-year terms concurrent with their terms as members of the General Assembly. The chairperson of the committee shall be appointed by the Speaker of the House from the membership of the committee, and the vice chairperson of the committee shall be appointed by the President of the Senate from the membership of the committee. The chairperson and vice chairperson shall serve terms of two years concurrent with their terms as members of the General Assembly. Vacancies in an appointed member's position or in the offices of chairperson or vice chairperson of the committee shall be filled for the unexpired term in the same manner as the original appointment. The committee shall periodically inquire into and review the operations, contracts, safety, financing, organization, and structure of the Metropolitan Atlanta Rapid Transit Authority, as well as periodically review and evaluate the success with which said authority is accomplishing its legislatively created purposes.

(b) The state auditor, the Georgia Department of Transportation, and the Attorney General shall make available to the committee the services of their staffs' facilities and powers in order to assist the committee in its discharge of its duties herein set forth. The committee may employ staff and secure the services of independent accountants, engineers, and consultants. Upon authorization by joint resolution of the General Assembly, the committee shall have the power while the General Assembly is in session or during the interim between sessions to compel the attendance of witnesses and the production of documents in aid of its duties. In addition, when the General Assembly is not in session, the committee shall have the power to compel the attendance of witnesses and the production of documents in aid of its duties, upon application of the chairperson of the committee with the concurrence of the Speaker of the House and the President of the Senate.

(c) The Metropolitan Atlanta Rapid Transit Authority shall cooperate with the committee, its authorized personnel, the Attorney General, the state auditor, and the Georgia Department of Transportation in order that the charges of the committee, set forth in this Code section, may be timely and efficiently discharged. The authority shall submit to the committee such reports and data as the committee shall reasonably require of the authority in order that the committee may adequately inform itself of the activities of the authority required by this Code section. The Attorney General is authorized to bring appropriate legal actions to enforce any laws specifically or generally relating to the authority or as to any subpoenas issued by the committee. The committee shall, on or before the first day of January of each year, and at such other times as it deems to be in the public interest, submit to the General Assembly a report of its findings and recommendations based upon the review of the operations of the Metropolitan Atlanta Rapid Transit Authority, as set forth in this Code section.

(d) In the discharge of its duties, the committee shall evaluate the performance of the authority in providing public transportation consistent with the following criteria:

(1) Public safety;

(2) Prudent, legal, and accountable expenditure of public funds;

(3) Responsiveness to community needs and community desires;

(4) Economic vitality of the transportation system and economic benefits to the community;

(5) Efficient operation; and

(6) Impact on the environment.

To assist in evaluating the performance of the authority, the committee may appoint a citizens' advisory committee or committees. Such citizens' advisory committee or committees shall act in an advisory capacity only.

(e) (1) The committee is authorized to expend state funds available to the committee for the discharge of its duties. Said funds may be used for the purposes of compensating staff personnel; paying the expenses of advertising notices of intention to amend the "Metropolitan Atlanta Rapid Transit Authority Act of 1965," as amended; paying for services of independent accountants, engineers, and consultants; paying necessary expenses of the citizens' advisory committee or committees; and paying all other necessary expenses incurred by the committee in performing its duties.

(2) The members of the committee shall receive the same compensation, per diem, expenses, and allowances for their service on the committee as is authorized by law for members of interim legislative study committees.

(3) The funds necessary for the purposes of this Code section shall come from the funds appropriated to and available to the legislative branch of government.

(f) Nothing contained within this Code section shall relieve the Metropolitan Atlanta Rapid Transit Authority of the responsibilities imposed upon it under the "Metropolitan Atlanta Rapid Transit Authority Act of 1965," as amended, for the planning, designing, purchasing, acquiring, constructing, improving, equipping, financing, maintaining, administering, and operating a system of rapid transit for the metropolitan area of Atlanta.






Chapter 10 - Public Authorities

Article 1 - Georgia Highway Authority

Part 1 - General Provisions

§ 32-10-1. Definitions

As used in this article, the term:

(1) "Approach" means not more than three miles of the traffic artery on either end of the bridge and within that limit shall mean so much of the traffic arteries on either end of the bridge as shall be required to develop the maximum traffic capacity of the bridge, including necessary grading, paving, drainage structures or facilities, and other construction necessary to the approach.

(2) "Authority" means the public corporation created by the "Georgia Highway Authority Act," Ga. L. 1967, p. 385, as amended by Ga. L. 1971, p. 385, and by Ga. L. 1972, p. 826, which 1967 Act merged the public corporation known as the Georgia Rural Roads Authority created by the "Georgia Rural Roads Authority Act," Ga. L. 1955, p. 124, as amended, with the Georgia State Highway Authority, created by the "Georgia State Highway Authority Act," Ga. L. 1953, Jan.-Feb. Sess., p. 626, as amended particularly by Ga. L. 1961, p. 3, and which 1967 Act provided that all property, assets, choses in action, or other things of value of both of the constituent public corporations shall be vested in and be the property of the Georgia Highway Authority (the continuing and surviving public corporation); all the rights, powers, and duties, including their perpetual existence, previously legally granted to both constituent public corporations, shall be vested in the Georgia Highway Authority, subject, however, to all debts, obligations, liabilities, and duties incurred by the two constituent public corporations; the purpose and intention of such merger was that the Georgia Highway Authority as the successor and continuing corporation would be for the continuation of all the purposes of both constituent public corporations and would be vested with the rights, powers, duties, and obligations of both constituent public corporations, together with the additional powers and rights granted by the aforesaid "Georgia Highway Authority Act" of 1967.

(3) "Board" means the State Transportation Board or the commissioner of transportation acting as the chief executive officer of the Department of Transportation; and, whenever any action is required to be taken, any power is permitted to be exercised, any approval is to be granted, or any contract is to be executed by the State Transportation Board, pursuant to any provision of this article, the same may be taken, exercised, granted, or executed by the commissioner to the extent permitted by law.

(4) "Bonds and revenue bonds" means any bonds issued by the authority or either of the constituent public corporations, whether issued under this article or otherwise, including refunding bonds.

(5) "Bridge" means a structure, including the approaches thereto, erected in order:

(A) To afford unrestricted vehicular passage over obstructions in any public road, including but not limited to rivers, streams, ponds, lakes, bays, ravines, gullies, railroads, public highways, and canals; or

(B) To afford unrestricted vehicular passage under or over existing railroads and public roads.

(6) "Cost of project or projects" means the cost of construction; the cost of all lands, properties, franchises, and rights in property; the cost of all machinery and equipment necessary for the operation of a project; financing charges; interest prior to and during construction; cost of engineering, plans and specifications, surveys, and supervision; legal expenses; expenses necessary or incident to determining the feasibility or practicability of the project; administrative expenses; fiscal expense; such other expense as may be necessary or incident to the financing authorized by this article; the expense of construction or any action permitted by this article with respect to a particular project and the placing of the same in operation; and any other expense authorized by this article to be incurred by the authority with respect to any action with regard to a particular project or projects. Any obligation or expense incurred for any of the foregoing purposes shall be regarded as a cost of the project and may be paid or reimbursed as such out of the proceeds of bonds issued under this article for such project or group of projects.

(7) "County road" means any public road or portion thereof, not located wholly within the boundaries of an incorporated municipality and not now, or as of the particular time of inquiry in the future, part of a state road or urban road as defined in paragraphs (12) and (15), respectively, of this Code section. The term shall include not only such roads as come within this definition on July 1, 1973, but also such roads, as defined in this Code section, which may from time to time be planned, laid out, and constructed by the authority pursuant to this article. The fact that a road owned by the authority and leased to the state may, as provided by this article, be declared part of the state highway system shall not destroy its identity as a county road for the purposes of this article, provided that nothing in the definition of "county road" shall in any manner alter the legal effect of said term which is intended to be synonymous with "rural road" as used in the "Georgia Highway Authority Act," Ga. L. 1967, p. 385, as amended.

(8) "Governing authority of a county" means the commissioner, board of commissioners, commission, or other person or body of persons at the time entrusted by law with the administration of the fiscal affairs of any county.

(9) "Governing authority of any incorporated municipality" means the mayor, board of aldermen, city council, board, council, commission, or other person or body of persons at the time entrusted by law with the administration of the fiscal affairs of any incorporated municipality.

(10) "Project" means:

(A) A continuous length or stretch of state road, including bridges thereon, as to which the authority has undertaken or agreed to undertake any action permitted by the terms of this article or as to which any such action has been completed by the authority;

(B) A continuous length or stretch of county road, including bridges thereon, as to which the authority has undertaken or agreed to undertake any action permitted by the terms of this article or as to which any such action has been completed by the authority;

(C) A continuous length or stretch of urban road, including bridges thereon, as to which the authority has undertaken or agreed to undertake any action permitted by the terms of this article or as to which any such action has been completed by the authority;

(D) One or more bridges, as defined in paragraph (5) of this Code section, together with the approaches thereto, as defined in paragraph (1) of this Code section; and

(E) A project undertaken pursuant to a public-private initiative as authorized pursuant to Code Section 32-2-78.

(11) "Self-liquidating" means a project or group of projects whose revenues, rents, and earnings derived by the authority therefrom will be sufficient to pay, in the judgment of the authority, the principal of and interest on bonds which may be issued for the cost of such project or group of projects and to pay the cost of maintaining, repairing, and operating the projects or combination of projects and other lawful expenses of the authority.

(12) "State road" means any public road or portion thereof which is part of the state highway system or The Dwight D. Eisenhower System of Interstate and Defense Highways.

(13) "Urban county" means any county with a population of more than 50,000 according to the most recent official United States census.

(14) "Urban incorporated municipality" means a municipal corporation incorporated and chartered pursuant to an Act of the General Assembly and which has a population of 5,000 or more according to the most recent official United States census.

(15) "Urban road" means any public road or portion thereof located:

(A) Anywhere wholly within the boundaries of an urban county; or

(B) Wholly or partly within an urban incorporated municipality within the boundaries of a county with a population under 50,000 according to the most recent official United States census and extending no more than two miles outside of such urban incorporated municipality.

The term shall include not only such roads as come within this definition on or after July 1, 1973, but also such roads as defined in this Code section which may from time to time be planned, laid out, and constructed by the authority pursuant to this article. The fact that a road owned by the authority and leased to the state may be declared part of the state highway system, as provided by this article, shall not destroy its identity as an urban road for the purposes of this article.



§ 32-10-2. Continuation of Georgia Highway Authority; preservation of authority's powers; protection of rights of bondholders generally

(a) The Georgia Highway Authority shall continue to be a body corporate and politic and an instrumentality and public corporation of this state known as the "Georgia Highway Authority." It shall continue to have perpetual existence. In this name it may contract and be contracted with, sue and be sued, implead and be impleaded, and complain and defend in all courts subject to the limitations of Code Section 32-10-50.

(b) Except as provided in this article, the powers granted by law prior to July 1, 1973, to the Georgia Highway Authority to carry out the purpose for which it was originally created shall not be impaired or diminished. Furthermore, no provision of this article is intended to diminish or impair, nor shall any provision be construed as diminishing or impairing, the rights of the holders of any bonds issued by the Georgia Rural Roads Authority or the Georgia Highway Authority or of the holders of any bonds issued by the Georgia Highway Authority outstanding before July 1, 1973; and should it be determined that any provision of this article does diminish or impair any such right in any manner, such provision is declared to be ineffective to that extent but shall be effective for all other purposes.



§ 32-10-3. Members; compensation; officers; quorum; record of proceedings

(a) The members of the Georgia Highway Authority shall be ex officio the Governor, the commissioner of transportation, and the director of the Office of Planning and Budget; and membership on the authority shall be a separate and distinct duty for which they shall receive no additional compensation. All members of the authority shall be entitled to all actual expenses necessarily incurred while in the performance of their duties on behalf of the authority.

(b) The authority shall elect one of its members as chairman. It shall also elect a secretary and a treasurer, who need not necessarily be members of the authority. The authority may make such bylaws for its government as is deemed necessary but it is under no duty to do so. A majority of the members of the authority shall constitute a quorum necessary for the transaction of business, and a majority vote of those present at any meeting at which there is a quorum shall be sufficient to do and perform any action permitted to the authority by this article.

(c) No vacancy on the authority shall impair the right of the quorum to transact any and all business as stated in this Code section. Members of the authority shall be accountable as trustees. They shall cause to be kept adequate books and records of all transactions of the authority, including books of income and disbursements of every nature. The books and records shall be inspected and audited by the state auditor at least once a year.



§ 32-10-4. Powers of authority generally

The authority shall have, in addition to any other powers conferred in this article, the following powers:

(1) To have a seal and alter the same at its pleasure;

(2) To acquire by purchase, exchange, lease, or otherwise and to hold, lease, and dispose of, in any manner, real and personal property of every kind and character for its corporate purposes;

(3) To appoint such additional officers, who need not be members of the authority, as the authority deems advisable; to employ such experts, agents, and employees as may be in its judgment necessary to carry on properly the business of the authority; to fix the compensation for such officers, experts, agents, and employees and to promote and discharge same; provided, however, that the total compensation paid such persons shall not exceed the sum of $100,000.00 per year;

(4) To make such contracts and agreements as the legitimate and necessary purposes of this article shall require, to execute and perform lease contracts for projects as permitted by this article, and to make all other contracts and agreements as may be necessary to the proper performance of any action permitted by this article;

(5) To build, rebuild, relocate, construct, reconstruct, surface, resurface, lay out, grade, repair, improve, widen, straighten, operate, own, maintain, lease, and manage projects located on property conveyed to the authority as authorized in Code Section 32-10-5, and to pay the cost in whole or in part of any such action or actions from the proceeds of bonds;

(6) To borrow money for any of its corporate purposes and to issue bonds for such purposes as provided in Code Section 32-10-30;

(7) To exercise any power granted to private corporations not in conflict with the Constitution and laws of Georgia nor with other provisions of this article;

(8) By or through its agents or employees, to enter upon any lands, waters, and premises in the state for the purpose of making surveys, soundings, drillings, and examinations as the authority may deem necessary or convenient for the purposes of this article; and such entry shall not be deemed a trespass. The authority shall, however, make reimbursement for any actual damage resulting from such activities;

(9) To make reasonable regulations for the installation, construction, maintenance, repair, renewal, removal, and relocation of pipes, mains, conduits, cables, wires, poles, towers, tracts, and other equipment and appliances of any public utility in, on, along, over, and under any project;

(10) To do and perform all things necessary or convenient to carry out the powers conferred upon the authority by this article;

(11) To prescribe rules and regulations as approved by the department for the operation of each project constructed under this article, including rules and regulations to ensure maximum use of each such project; and

(12) To incorporate one or more nonprofit corporations as subsidiary corporations of the authority for the purpose of carrying out any of the powers of the authority and to accomplish any of the purposes of the authority. Any such subsidiary corporation shall be a nonprofit corporation, a body corporate and politic, and an instrumentality and public corporation of the state and shall exercise essential governmental functions. Any subsidiary corporations created pursuant to this power shall be created pursuant to Chapter 3 of Title 14, the "Georgia Nonprofit Corporation Code," and shall be filed with the Secretary of State, who shall be authorized to accept such filings. The commissioner and two individuals appointed by the members of the authority shall constitute the members of and shall serve as directors of any subsidiary corporation, and such appointment shall not constitute a conflict of interest, provided that the provisions of subsection (a) of Code Section 45-10-23 or any other law shall not prevent full-time employees of the authority or the Department of Transportation from serving as members of the governing board of such subsidiary corporation. Upon dissolution of any subsidiary corporation of the authority, any assets shall revert to the authority or to any successor to the authority or, failing such succession, to the state, provided that any toll collection or other tollway operations remain under the authority of the State Road and Tollway Authority. The authority shall not be liable for the debts, obligations, or bonds of any subsidiary corporation or for the actions or omissions to act of any subsidiary corporation unless the authority in writing expressly so consents.



§ 32-10-5. Conveyance of property to authority

(a) The Governor is authorized and empowered to convey to the authority, on behalf of the state, any real property or interest therein or any rights of way owned by the state, including property or rights of way acquired in the name of the department or board, which is used at the time, or may be used upon completion of any action committed to the authority by this article, as a state road, a county road, or an urban road. The consideration for such conveyance shall be determined by the Governor and expressed in the deed of conveyance; however, such consideration shall be nominal, the benefits flowing to the state and its citizens constituting full and adequate actual consideration.

(b) The governing authority of any political subdivision of this state, which for the purpose of this title is a county or an incorporated municipality of this state, is authorized and empowered on behalf of such political subdivision to convey to the authority any real property or interest therein for any rights of way owned by such political subdivision, which is used at the time or may, upon completion of any action committed to the authority by this article, be used as a county road or an urban road if conveyed by a county or as an urban road if conveyed by an incorporated municipality. The consideration for such conveyance shall be determined by the governing authority of such political subdivision and expressed in the deed of conveyance. Such consideration, however, shall be nominal, the benefits flowing to the political subdivision and its citizens constituting full and adequate actual consideration. However, nothing in this subsection shall prevent the authority from reimbursing a political subdivision, as authorized in Code Section 32-10-6.

(c) The board or its successors and the department are empowered to acquire, in any manner now permitted to them by law, and to expend funds available to them for such acquisition, real property, interests therein, or rights of way which upon acquisition may be conveyed by the Governor as above-provided to the authority.



§ 32-10-6. Reimbursement of counties and municipalities for property, interests, and rights of way conveyed to authority

Notwithstanding any provisions of this article to the contrary, the authority is authorized to reimburse counties or incorporated municipalities, as a part of the construction cost of a project, for any real property or interest therein or any rights of way conveyed to the authority pursuant to this article, when such real property or interest therein or any rights of way are used as an urban road.



§ 32-10-7. Letting of construction contracts by competitive bids

All contracts of the authority for the construction of any project authorized by this article shall be let to the reliable bidder submitting the lowest sealed bid upon plans and specifications approved by the department, as set forth in Code Sections 32-2-64 through 32-2-72. However, subject to the restriction on the subletting of negotiated contracts as contained in Code Section 32-2-61, the authority may contract with any county or other political subdivision of the state for the construction of any project situated wholly or partly within such subdivision, upon agreed terms; but the work provided for by such contract shall be at unit prices which shall not exceed the average of the unit prices submitted in the immediately preceding 60 days by competitive bidders for similar work to the department or the authority, whichever may be lower, as determined and averaged by the chief engineer or his or her designated subordinate.



§ 32-10-8. Initiation of projects; preliminary expenses; selection of projects

(a) Action by the authority with respect to any project or combination of projects shall be initiated as follows: The board, after investigation, shall by resolution recommend the undertaking to the authority with respect to a specific project or a group of projects of any action permitted by this article and deemed by the board to be desirable, in the public interest, and consistent with the purposes provided in subsection (b) of this Code section. The authority shall consider such request and may by resolution provide for undertaking and financing of all or any part of such recommended actions but it shall be under no duty to undertake or finance any of them.

(b) The board is authorized to make and to expend any funds available to it for the purpose of making surveys, studies, and estimates in connection with formulating its recommendations to the authority; and it is further authorized to prepare, furnish, and expend its funds for the purpose of preparing all necessary plans and specifications and furnishing all engineering skill and supervision for any project or projects with respect to which the authority has undertaken or contemplates undertaking any action permitted by this article. The department shall keep an accurate record of such expenses which, if not reimbursed or paid for by the authority as permitted in subsection (d) of this Code section, shall be deemed proper and legitimate expenses of the board and department.

(c) The surveys, plans, and specifications for any action taken by the authority with respect to any project shall be prepared by the department, and the engineering and construction supervision shall be performed by the department unless the board specifically authorizes the authority to do so with its own employees and agents. In any event, all such plans and specifications shall be approved by the chief engineer before work is entered upon pursuant to this subsection.

(d) The authority may contract to reimburse the department for surveys, studies, estimates, plans, specifications, furnishing engineering skill and supervision, and for any other services permitted by this article from the proceeds of any issue of revenue bonds secured by the rentals of the project or group of projects with respect to which the services were rendered; and the same shall be considered as part of the cost of the project.

(e) In selecting projects pursuant to this Code section, the board shall locate urban road projects according to a formula which will allocate to each urban incorporated municipality or urban county, as the case may be, a project or projects estimated to cost an amount approximately equal to the percentage of $100 million which 110 percent of the population of such urban incorporated municipality or which 100 percent of the population of such urban county, as the case may be, bears to the sum of the total population of all urban counties plus 110 percent of the total population of all urban incorporated municipalities except those in urban counties. As used in this subsection, the term "population" means the population figures according to the most recent official United States census. If any urban incorporated municipality or urban county fails to qualify for one or more of its projects, the board shall have full authority to substitute other projects; but such substituted project shall count in the formula allocation and the urban incorporated municipality or urban county which failed to qualify shall have a cumulative credit for the amount of such forfeited project.



§ 32-10-9. Leasing of projects

The authority, as lessor, is authorized to lease any project or group of projects to the state and the department as lessees; and the Governor on behalf of the state and the commissioner on behalf of the department are authorized to execute and enter upon such leases for the use of a project or group of projects by the state, the department, and the general public; and such leases may contain such of the terms and conditions hereinafter set forth in this Code section as may be applicable to the undertaking:

(1) Said leases shall be for a term not in excess of 50 years;

(2) The rental to be paid for the use of the project or projects shall be fixed by the authority and shall be calculated so as to enable the authority:

(A) To pay the principal of and interest on the bonds, the proceeds of which have been or will be spent on the cost of the project or projects thus leased, including premiums, if any;

(B) To comply with any sinking fund requirement contained in the indenture of trust securing such bonds;

(C) To pay the cost of constructing, reconstructing, maintaining, repairing, and operating such project or projects;

(D) To perform fully all of the provisions of the trust indenture securing the bonds to the payment of which such rental is pledged;

(E) To pay the pro rata share of the reasonable and necessary administrative and operating expense of the authority, including any sum or sums that may be owed to the department as a result of expenditure made by the department under this article;

(F) To accumulate any excess income which may be required by the bond purchasers or dictated by the requirements of achieving ready marketability and low interest rates of the bonds;

(G) To pay any expenses in connection with the bond issue or project or group of projects, such as trustees' fees, counsel fees, fiscal fees, and the like;

(3) The rental shall be payable at such intervals as may be agreed upon and set forth in such lease, and any lease may provide for the commencement of rental payments to the authority prior to the completion of the undertaking of the authority with respect to any project or projects; and it may also provide for payment of rental during such times as the leased project or group of projects may be partially or wholly untenantable;

(4) The lease may obligate the lessees to maintain and keep in good repair (including complete reconstruction, if necessary) the leased projects, regardless of the cause of the necessity for such maintenance, repair, or reconstruction. If such provision is included in any lease, the maintenance, repair, upkeep, and reconstruction, if necessary, shall be performed by the department, which is authorized to expend any sums legally available to it in carrying out such obligations. However, as to any project which is a county road, urban road, or state road, as defined in Code Section 32-10-1, which is not part of the state highway system, the duty of maintenance and repair shall rest upon the incorporated municipality within the limits of which lie any part of the project and upon the county for the remaining part of such project lying outside such limits, as in the case of other public roads of the county or of the municipality. Furthermore, if the entire project lies within the limits of the incorporated municipality, such municipality then shall have the duty of maintenance and repair of the entire project; and furthermore, if no part of said project lies within the limits of an incorporated municipality, the county shall have the duty of maintenance and repair of the entire project; and

(5) The lease may obligate the lessees to indemnify and save harmless the authority from any and all injury and damage to persons or property occurring on or by reason of the leased premises and improvements thereon and to undertake at state expense the defense of any actions brought against the authority by reason of injury or damages to persons or property occurring on or by reason of the leased premises; and a lease may contain a similar obligation on the part of the county through which runs a project covered by the lease.



§ 32-10-10. Payment of rentals by lessees; enforcement of covenants and obligations; assignment of rentals by authority

(a) The rentals contracted to be paid by lessees to the authority under leases entered upon pursuant to this article shall constitute obligations of the state for the payment of which the good faith of the state is pledged. Such rentals shall be paid as provided in the lease contracts from funds appropriated for such purposes by the terms of the Constitution of Georgia. It shall be the duty of the Governor and the board to see to the punctual payment of all such rentals. In the event of any failure or refusal on the part of lessees punctually to perform any covenant or obligation contained in any lease entered upon pursuant to this article, the authority may enforce performance by any legal or equitable process against lessees; and consent is given for the institution of any such action.

(b) The authority shall be permitted to assign to a trustee or paying agent any rental due it by the lessees, as may be required by the terms of any trust indenture entered into by the authority.



§ 32-10-11. Cessation of rentals; transfer of projects

When each and all of the bonds, interest coupons, and obligations of every nature whatsoever, for the payment of which the revenues of any given project or projects have been pledged, in whole or in part, either originally or subsequently, either primarily or secondarily, directly or indirectly, or otherwise, have been paid in full, or a sufficient amount for the payment of all such bonds and other obligations and the interest thereon to the maturity thereof shall have been set aside in trust for the benefit of such bondholders or other obligees, such project or projects shall henceforth be maintained, free from any and all rental consideration, by the department, if part of the state highway system; and, if a county road or an urban road, then by the political subdivision which under paragraph (4) of Code Section 32-10-9 had the duty to maintain the project prior to the cessation of rentals, provided that, upon the cessation of rentals upon any given project, the authority may convey by deed all right, title, and interest in and to such project to the department as part of the state highway system; and, if not part of the state highway system, then to the political subdivision having maintenance responsibility for the project under this Code section; and provided, further, that the department shall maintain and keep in repair such free project or projects as are a part of the state highway system.



§ 32-10-12. Designation of projects as part of county and municipal public road systems and as part of state highway system

Each county or urban road project leased by the authority to the state and the department, upon completion of the action with respect thereto undertaken by the authority, shall be a part of the system of public roads of the state and of the county or counties or incorporated municipality or municipalities wherein the project is located; but no such project shall become a part of the state highway system until designated as such as provided by law.



§ 32-10-13. Composition of authority's fund; purposes for which fund may be pledged or utilized

All revenues in excess of all obligations of the authority, of every nature, which are not otherwise pledged or restricted as to disposition and use by the terms of any trust indenture entered into by the authority for the security of bonds issued under this article, together with all receipts and gifts of every kind and nature whatsoever, shall be and become the authority fund. The authority, in its discretion, shall pledge or utilize the authority fund for any one or more of the following purposes:

(1) Pledges to the payment of any bond issue requirements, sinking or reserve funds, as may be provided for under the terms of this article;

(2) Payment of any outstanding unpaid bond obligations or administrative expenses;

(3) The construction of any project requested by the board, the cost of which may amount to a sum less than the accumulated balance of such fund;

(4) The most advantageous obtainable purchase redemption and retirement of the authority's bonds pursuant to privileges accorded to the authority in the various issues of bonds outstanding;

(5) The most advantageous open market purchase of the authority's bonds that it may accomplish; or

(6) Investment in obligations of the United States government or obligations of agencies of the United States government, the payment of which is guaranteed by the United States government, of guaranteed convertibility or maturity not in excess of two years, provided that funds so invested and income from such investments shall always be available to and ultimately expended for other purposes set forth in this Code section.



§ 32-10-14. Designation of moneys received pursuant to article as trust funds

All moneys received pursuant to this article, whether as proceeds from the sale of bonds or as revenues, tolls, and earnings, shall be deemed trust funds to be held and applied solely as provided in this article; and the bondholders paying or entitled to receive the benefit of such funds shall have a lien on all such funds until applied as provided for in any resolution or trust indentures of the authority.



§ 32-10-15. Effect of article

This article shall be deemed to provide an additional and alternative method for the doing of the things authorized in this article, shall be regarded as supplemental and additional to powers conferred by other laws, and shall not be regarded as in derogation of any powers now existing.



§ 32-10-16. Construction of article

This article, being for the welfare of the state and its inhabitants, shall be liberally construed to effect the purposes of this article.






Part 2 - Revenue Bonds

§ 32-10-30. Power of authority to issue bonds generally; attributes of bonds generally

The authority shall have the power and is authorized, at one time or from time to time, to provide by resolution for the issuance of negotiable bonds in a sum not to exceed $484 million in principal amount outstanding at any one time for the purpose of paying all or any part of the cost of any one or a combination of projects; provided, however, that of such authorized amount not more than $150 million of bonds may be issued to finance county road projects, not more than $234 million of bonds may be issued to finance state road projects, and not more than $100 million of bonds may be issued to finance urban road projects. The bonds of each issue shall be dated, shall bear interest as provided for in Code Section 32-10-31, shall be payable in such manner of payment as to both principal and interest as may be determined by the authority from the special funds provided in this article for such payment, shall mature not later than 30 years from the date of issuance, and may be made redeemable before maturity, at the option of the authority, at such price or prices and under such terms and conditions as may be fixed by the authority in the resolution providing for the issuance of the bonds. For the purpose of this Code section, bonds shall not be considered to be outstanding if there shall have been deposited into the sinking fund created for the payment of such bonds amounts sufficient to pay the same, together with the interest thereon as the bonds mature.



§ 32-10-31. Sale of bonds by public competitive bidding; determination of sale price and interest rate

All bonds of the authority shall be sold by public competitive bidding at not less than par plus accrued interest to the date of delivery. However, the authority may obligate itself to deliver any given issue of bonds to the purchasers thereof within any reasonable period of time after the date of sale and may pay as a penalty for delay in such delivery such reasonable sums as may be agreed upon in advance in writing with the purchaser or purchasers of such bonds. All bonds of the authority shall be advertised and offered prior to the fixing of the interest rates thereon, and bids thereon shall be competitive as to the interest rate offered by each bidder, provided that on any issue the authority may make rules limiting the number of divisions into which the bonds of various maturity dates may be divided and limiting the number and percentage spreads of the different interest rates which may be bid to apply to such divisions of the bonds; and provided, further, that the authority may require reasonable security for the performance of the contract of purchase of any successful bidder at any public bidding held.



§ 32-10-32. Determining form of bonds; fixing denominations; determination of place of payment; issuance of bonds in coupon or registered form

The authority shall determine the form of the bonds, including any interest coupons to be attached thereto, and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest thereof, which may be at any bank or trust company inside or outside of the state. The bonds may be issued in coupon or registered form, or both, as the authority may determine; and provision may be made for the registration of any coupon bond as to principal alone and also as to both principal and interest.



§ 32-10-33. Signing bonds; affixing authority's seal to bonds

In case any officer whose signature shall appear on any bonds or whose facsimile signature shall appear on any coupon shall cease to be such officer before the delivery of such bonds, such signature shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until such delivery. All such bonds shall be signed by the chairman of the authority and the official seal of the authority shall be affixed thereto and attested by the secretary of the authority, and any coupons attached thereto shall bear the signature or facsimile signature of the chairman of the authority. Any coupon may bear the facsimile signature of such person and any bond may be signed, sealed, and attested on behalf of the authority by such persons as at the actual time of the execution of such bonds shall be duly authorized to hold the proper office although at the date of such bonds such persons may not have been so authorized or shall not have held such office.



§ 32-10-34. Status of bonds as negotiable instruments; tax exemption for bonds, their transfer, and income therefrom

All bonds issued under this article shall have and are declared to have all the qualities and incidents of negotiable instruments under the laws of this state. Such bonds, their transfer, and the income therefrom shall be exempt from all taxation within this state.



§ 32-10-35. Utilization of bond proceeds; procedure in cases where proceeds are less than or greater than cost of project or combined projects

The proceeds of the bonds shall be used solely for the payment of the cost of the project or combined projects and shall be disbursed upon requisition or order of the chairman of the authority or its duly bonded agents under such restrictions, if any, as the resolution authorizing the issuance of the bonds or the trust indenture may provide. If the proceeds of such bonds, by error of calculation, or otherwise, shall be less than the cost of the project or combined projects, unless otherwise provided in the resolution authorizing the issuance of the bonds or in the trust indenture, additional bonds may in like manner be issued to provide the amount of such deficit which, unless otherwise provided in the resolution authorizing the issuance of the bonds or in the trust indenture, shall be deemed to be of the same issue and shall be entitled to payment from the same fund without preference or priority of the bonds first issued for the same purpose. If the proceeds of the bonds of any issue shall exceed the amount required for the purpose for which such bonds were issued, all surplus shall be paid into the sinking fund provided for the payment of principal and interest of such bonds or shall be used for construction of additional projects as the resolution creating such bonds and the trust indenture securing them may provide.



§ 32-10-36. Issuance of interim receipts, interim certificates, and temporary bonds

Prior to the preparation of definitive bonds, the authority, under like restrictions, may issue interim receipts, interim certificates, or temporary bonds with or without coupons exchangeable for definitive bonds upon the issuance of the latter.



§ 32-10-37. Replacement of lost or mutilated bonds

The authority may also provide for the replacement of any bond which becomes mutilated or which is destroyed or lost.



§ 32-10-38. Conditions precedent to taking effect of resolutions for bond issuance; issuance of bonds of a single issue for purpose of paying cost of one or more projects

Resolutions for the issuance of bonds may be adopted without any other proceedings or the happening of any other conditions or things than those proceedings, conditions, and things which are specified or required by this article. In the discretion of the authority, bonds of a single issue may be issued for the purpose of paying the cost of any one or more, including a combination of, projects at any one location or any number of locations. Any resolution providing for the issuance of bonds under this article shall become effective immediately upon its passage and need not be published or posted, and any such resolution may be passed at any regular or special or adjourned meeting of the authority by a majority of its members.



§ 32-10-39. Effect of bond issuance on state debt; recitals on face of bonds regarding such effect

Bonds issued under this article shall not be deemed to constitute a debt of the State of Georgia or a pledge of the credit of the state, but such bonds shall be payable solely from the fund provided for in Code Section 32-10-42; and the issuance of such bonds shall not directly, indirectly, or contingently obligate the state to levy or to pledge any form of taxation whatsoever therefor or to make any appropriation for the payment; and all such bonds shall contain recitals on their face covering substantially the foregoing provisions of this Code section.



§ 32-10-40. Trust indentures as security for bonds

(a) In the discretion of the authority, any issue of such bonds may be secured by a trust indenture by and between the authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company inside or outside of the state.

(b) Resolutions providing for the issuance of bonds and trust indentures may contain such provisions for protecting and enforcing the rights and remedies of the bondholders, including the right to the appointment of a receiver for any project or projects upon the default of any principal or interest payment upon the bonds thereof, and the right of any receiver or indenture trustee to enforce collections of rents, revenues, or other charges for the use of the project or projects necessary to pay all costs of operation, the principal and interest on the issue, and cost of collection, and all things reasonably necessary to accomplish the collection of such sums in the event of any default of the authority.

(c) Such resolutions or trust indentures may include covenants setting forth the duties of the authority in relation to the acquisition of the property; the construction of the project; the maintenance, operation, repair, and insurance of the project; and the custody, safeguarding, and application of all moneys; may also provide that any project shall be constructed and paid for under the supervision of department engineers or others satisfactory to the original purchasers of the bonds issued for such project or projects. Such resolution or trust indenture may also require that the security given by contractors and by any depository of the proceeds of the bonds or revenues or other moneys be satisfactory to such purchasers and may also contain provisions concerning the conditions, if any, upon which additional revenue bonds may be issued.

(d) It shall be lawful for any bank or trust company incorporated under the laws of this state to act as such depository and to furnish such indemnifying bonds or pledge such securities as may be required by the authority. The trust indenture may set forth the rights and remedies of the bondholders and of the trustee and may restrict the individual right of action of bondholders as is customary in trust indentures securing bonds and debentures of corporations.

(e) In addition to the foregoing, such trust indenture may contain such other provisions as the authority may deem advisable, reasonable, and proper for the security of the bondholders. All expenses incurred in carrying out such trust indenture may be treated as a part of the cost of maintenance, operation, and repair of the project affected by such indenture or as an administrative expense of the authority.



§ 32-10-41. Payment of bond proceeds to trustee

The authority shall, in the resolution providing for issuance of bonds or in the trust indenture, provide for the payment of the proceeds of the sale of the bonds to any officer or person who or any agency, bank, or trust company which shall act as trustee of such funds and shall hold and apply such funds as provided in this article, subject to such regulations as this article and such resolution or trust indenture may provide.



§ 32-10-42. Pledges of revenues, rents, and earnings; creation and disposition of sinking funds

(a) The revenues, rents, and earnings derived from any particular project or combined projects or any and all funds from any source received by the department and pledged and allocated by it to the authority as security for the performance of any lease or leases or any and all revenues, rents, and earnings received by the authority, regardless of whether or not such rents, earnings, and revenues were produced by a particular project for which bonds have been issued, unless otherwise pledged and allocated, may be pledged by the authority to payment of principal and interest on bonds of the authority as any resolution authorizing the issuance of the bonds or trust instrument may provide; and such funds so pledged, from whatever source received, may include funds received from one or more or all sources and may be set aside into sinking funds at regular intervals which may be provided in any resolution or trust indenture. All such sinking funds shall be pledged to and charged with the payment of (1) the interest upon such bonds as such interest shall fall due, (2) the principal of the bonds as the same shall fall due, (3) the necessary charges of paying agents for paying principal and interest, and (4) any premium upon bonds retired by call or purchase as provided in this Code section.

(b) The use and disposition of such sinking funds shall be subject to such regulations as may be provided for in the resolution authorizing the issuance of the bonds or in the trust indenture, but, except as may otherwise be provided in such resolutions or trust indentures, such sinking funds individually shall be funds for the benefit of all bonds without distinction or priority of one over another. Subject to the resolution authorizing the issuance of the bonds or the trust indenture of any given bond issue, any moneys in all sinking funds, after all bonds and the interest thereon for which such sinking funds were pledged have been paid, may be paid into the authority fund provided for in Code Section 32-10-13.



§ 32-10-43. Rights and remedies of holders of bonds or interest coupons, of receivers for such holders, and of indenture trustees

Any holder of bonds or interest coupons issued under this article, any receiver for such holders, or indenture trustee, if any there be, except to the extent the rights given in this Code section may be restricted by resolution passed before the issuance of the bonds or by the trust indenture, may either at law or in equity, by action, mandamus, or other proceedings protect and enforce any and all rights under the laws of Georgia or granted in this Code section or under such resolution or trust indenture. Also, any holder of bonds or interest coupons issued under this article, any receiver for such holders, or any indentured trustee may enforce and compel performance of all duties required by this article or by resolution or trust indenture to be performed by the authority or any officer thereof, including the fixing, charging, and collecting of revenues, rents, and other charges for the use of the project or projects; and, in the event of default of the authority upon the principal and interest obligations of any bond issue, the individual, receiver, or trustee specified in this Code section shall be subrogated to each and every right, specifically including the contract rights of collecting rentals, which the authority may possess against the board and the department or either of them or their respective successors; and, in the pursuit of their remedies as subrogee, such individual, receiver, or trustee may proceed, either at law or in equity, by action, mandamus, or other proceedings to collect any sums by such proceedings due and owing to the authority and pledged or partially pledged directly or indirectly to the benefit of the bond issue of which said individual, receiver, or trustee is representative. No holder of any such bond or receiver or indenture trustee thereof shall have the right to compel any exercise of the taxing power of the state to pay any such bond or the interest thereon or to enforce the payment thereof against any property of the state; nor shall any such bond constitute a charge, lien, or encumbrance, legal or equitable, upon the property of the state. However, any provision of this article or any other law to the contrary notwithstanding, any such bondholder or receiver or indenture trustee shall have the right by appropriate legal or equitable proceedings, including without being limited to mandamus, to enforce compliance by the appropriate public officials with Article VII, Section IV and Article III, Section IX, Paragraph VI(b) of the Constitution of Georgia; and permission is given for the institution of any such proceedings to compel the payment of lease obligations.



§ 32-10-44. Refunding bonds

The authority is authorized, subject to any prior resolution or trust indenture, to provide by resolution for the issuance of refunding bonds of the authority for the purpose of refunding any bonds issued under this article and then outstanding, together with accrued interest thereon. The issuance of such refunding bonds, the maturities and all other details thereof, the rights of the holders thereof, and the duties of the authority in respect to the same shall be governed by this article insofar as it may be applicable.



§ 32-10-45. Investment of funds in bonds; deposit of bonds as securities

The bonds authorized in Code Section 32-10-30 are deemed securities in which (1) all public officers and bodies of the state and all municipalities and all municipal subdivisions, (2) all insurance companies and associations and other persons carrying on an insurance business, (3) all banks, bankers, trust companies, savings banks and savings associations, including savings and loan associations, building and loan associations, investment companies, and other persons carrying on a banking business, (4) all administrators, guardians, executors, trustees, and other fiduciaries, and (5) all other persons whatsoever who are now or hereafter may be authorized to invest in bonds or other obligations of the state may properly and legally invest funds, including capital in their control or belonging to them. The bonds are also deemed securities which may be deposited with and shall be received by all public officers and bodies of this state and all municipalities and municipal subdivisions for any purpose for which the deposit of the bonds or other obligations of this state is now or hereafter may be authorized.



§ 32-10-46. Protection of interests and rights of bondholders

While any of the bonds issued by the authority remain outstanding, the powers, duties, or existence of the authority or of its officers, employees, or agents shall not be diminished or impaired in any manner that will affect adversely the interests and rights of the holders of such bonds; nor will the state itself in any way obstruct, prevent, impair, or render impossible the due and faithful performance by its board and department, or either of them, or their successors, of all project rental and lease contracts and all the covenants thereof entered into under this article. This article shall be for the benefit of the state, the authority, and each and every holder of the authority's bonds and upon and after the issuance of bonds under this article shall constitute an irrevocable contract with the holders of such bonds.



§ 32-10-47. Confirmation and validation of bonds

Bonds of the authority shall be confirmed and validated in accordance with the procedure of Article 3 of Chapter 82 of Title 36, the "Revenue Bond Law."



§ 32-10-48. Right of authority to declaratory adjudication of validity and binding effect of lease contracts the rental income of which is pledged to benefit of bonds being validated

In and as an integral but independent part of the bond validation proceedings under this article, or separately, the authority is given the right to and privilege of a simultaneous or separate right of action or equitable bill against the state, the board, and the department for a declaratory adjudication of the validity and binding effect of all lease contracts whose rental income may be pledged or partially pledged to the benefit of any bonds being validated. In each instance of the exercise of this right the actual controversy shall be whether or not the purported contracts contested are in all respects good and sufficient, valid, and binding obligations of the board and department. Any citizens of the state may intervene in such actions and assert any ground of objection. It shall be incumbent upon the board and department to defend against an adjudication of such validity or be forever bound unto the authority and all succeeding to the rights of the authority thereafter. Such adjudications may be rendered as an integral but independent part of the judgment upon the validation issue with which they are contested or may be rendered separately.



§ 32-10-49. Covenant with holders of bonds as to tax-exempt status of authority property and bonds

It is found, determined, and declared that the creation of the authority and the carrying out of its corporate purposes are in all respects for the benefit of the people of this state and that the authority is an institution of purely public charity and will be performing an essential governmental function in the exercise of the power conferred upon it by this article; and this state covenants with the holders of the bonds that the authority shall be required to pay no taxes or assessments upon any of the property acquired or leased by it under its jurisdiction, control, possession, or supervision or upon its activities in the operation or maintenance of the projects erected by it or upon any fees, rental, or other charges for the use of such projects or upon other income received by the authority and that the bonds of the authority, their transfer, and the income therefrom shall at all times be exempt from taxation from within the state.



§ 32-10-50. Venue and jurisdiction of actions

Any action to protect or enforce any rights under this article and any action pertaining to validation of any bonds issued under this article brought in the courts of this state shall be brought in the Superior Court of Fulton County, which shall have exclusive original jurisdiction of such actions.









Article 2 - State Road and Tollway Authority

Part 1 - General Provisions

§ 32-10-60. Definitions

As used in this article, the term:

(1) "Approach" means that distance on either end of a bridge as shall be required to develop the maximum traffic capacity of a bridge, including but not limited to necessary rights of way, grading, paving, minor drainage structures, and such other construction necessary to the approach.

(2) "Authority" means the State Tollway Authority created by the "State Tollway Authority Act," Ga. L. 1953, Jan.-Feb. Sess., p. 302, as amended particularly by Ga. L. 1972, p. 179, and on and after April 30, 2001, also means the State Road and Tollway Authority.

(3) "Bridge" means a structure, including the approaches thereto, erected in order to afford unrestricted vehicular passage over any obstruction in any public road, including but not limited to rivers, streams, ponds, lakes, bays, ravines, gullies, railroads, public highways, and canals.

(4) "Cost of project" means the cost of construction, including relocation or adjustments of utilities; the cost of all lands, properties, rights, easements, and franchises acquired; relocation expenses; the cost of all machinery and equipment necessary for the operation of the project; financing charges; interest prior to and during construction and for such a period of time after completion of construction as shall be deemed necessary to allow the earnings of the project to become sufficient to meet the requirements of the bond issue; the cost of engineering, legal expenses, plans and specifications, and other expenses necessary or incident to determining the feasibility or practicability of the project; administrative expenses; and such other expenses as may be necessary or incident to the financing authorized in this article, the construction of any project, and the placing of the same in operation. Any obligation or expense incurred for any of the foregoing purposes shall be regarded as a part of the cost of the project and may be paid or reimbursed as such out of the proceeds of revenue bonds issued for such project under this article.

(5) "Project" means land public transportation systems, including: (A) one or more roads or bridges or a system of roads, bridges, and tunnels or improvements thereto included on an approved state-wide transportation improvement program on the Developmental Highway System as set forth in Code Section 32-4-22, as now or hereafter amended, or a comprehensive transportation plan pursuant to Code Section 32-2-3 or which are toll access roads, bridges, or tunnels, with access limited or unlimited as determined by the authority, and such buildings, structures, parking areas, appurtenances, and facilities related thereto, including but not limited to approaches, cross streets, roads, bridges, tunnels, and avenues of access for such system; and (B) any program for mass transportation or mass transportation facilities as approved by the authority and the department and such buildings, structures, parking areas, appurtenances, and facilities related thereto, including, but not limited to, approaches, cross streets, roads, bridges, tunnels, and avenues of access for such facilities.

(6) "Relocation expenses" means all necessary relocation expenses, replacement housing expenses, relocation advisory services, expenses incident to the transfer of real property, and litigation expenses of any individual, family, business, farm operation, or nonprofit organization displaced by authority projects to the extent authorized by the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970, as amended by the Uniform Relocation Act Amendments of 1987, Title IV of Public Law 100-17.

(6.1) "Revenue" or "revenues" shall mean any and all moneys received from the collection of tolls authorized by Code Sections 32-10-64 and 32-10-65, any federal highway or transit funds and reimbursements, any other federal highway or transit assistance received from time to time by the authority, any other moneys of the authority pledged for such purpose, and any other moneys received by the authority pursuant to the Georgia Transportation Infrastructure Bank.

(7) "Revenue bonds," "revenue bond," "bonds," or "bond" means any bonds, notes, interim certificates, reimbursement anticipation notes, or other evidences of indebtedness of the authority authorized by Part 2 of this article, including without limitation obligations issued to refund any of the foregoing.

(8) "Self-liquidating" means that, in the judgment of the authority, the revenues and earnings to be derived by the authority from any project or combination of projects or from any other revenues available to the authority, together with any maintenance, repair, operational services, funds, rights of way, engineering services, and any other in-kind services to be received by the authority from appropriations of the General Assembly, the department, other state agencies or authorities, the United States government, or any county or municipality, shall be sufficient to provide for the maintenance, repair, and operation and to pay the principal and interest of revenue bonds which may be issued for the cost of such project, projects, or combination of projects.

(9) "Utility" means any publicly, privately, or cooperatively owned line, facility, or system for producing, transmitting, transporting, or distributing communications, power, electricity, light, heat, gas, oil products, passengers, water, steam, clay, waste, storm water not connected with highway drainage, and other similar services and commodities, including publicly owned fire and police, and traffic signals and street lighting systems, which directly or indirectly serve the public. This term also means a person, municipal corporation, county, state agency, or public authority which owns or manages a utility as defined in this paragraph.



§ 32-10-61. Continuation of State Tollway Authority as State Road and Tollway Authority

The State Tollway Authority shall continue to be a body corporate and politic and an instrumentality and public corporation of the state known as the "State Road and Tollway Authority." It shall have perpetual existence. In said name it may contract and be contracted with, sue and be sued, implead and be impleaded, and complain and defend in all courts of this state, subject to the limitations of Code Section 32-10-110.



§ 32-10-62. Membership; compensation; officers; bylaws; quorum; record of proceedings

(a) The members of the authority shall be ex officio the Governor, the commissioner of transportation, the director of the Office of Planning and Budget, one member to be appointed by the Lieutenant Governor and to serve during the term of office of the Lieutenant Governor and until a successor is duly appointed and qualified, and one member to be appointed by the Speaker of the House of Representatives and to serve during the term of office of the Speaker of the House of Representatives and until a successor is duly appointed and qualified; and membership shall be a separate and distinct duty for which they shall receive no additional compensation. All members of the authority shall be entitled to all actual expenses necessarily incurred while in the performance of duties on behalf of the authority. The authority shall elect one of its members as chairman. It shall also elect a secretary and a treasurer, who need not necessarily be members of the authority. The authority may make such bylaws for its government as is deemed necessary but it is under no duty to do so. A majority of the members of the authority shall constitute a quorum necessary for the transaction of business, and a majority vote of those present at any meeting at which there is a quorum shall be sufficient to do and perform any action permitted to the authority by this article.

(b) No vacancy on the authority shall impair the right of the quorum to transact any and all business as stated in this Code section. Members of the authority shall be accountable as trustees. They shall cause to be kept adequate books and records of all transactions of the authority, including books of income and disbursements of every nature. The books and records shall be inspected and audited by the state auditor at least once a year.



§ 32-10-63. Powers of authority generally

The authority shall have, in addition to any other powers conferred in this article, the following powers:

(1) To have a seal and alter the same at its pleasure;

(2) To acquire by purchase, lease, exchange, or otherwise and to hold, lease, and dispose of real and personal property of every kind and character for its corporate purposes;

(3) To appoint such additional officers, who need not be members of the authority, as the authority deems advisable and to employ such experts, employees, and agents as may be necessary, in its judgment, to carry on properly the business of the authority; to fix their compensation; and to promote and discharge same;

(4) To acquire in its own name by purchase, on such terms and conditions and in such manner as it may deem proper, or by condemnation in accordance with any and all existing laws applicable to the condemnation of property for public use, including but not limited to those procedures in Article 1 of Chapter 3 of this title, real property or rights or easements therein or franchises necessary or convenient for its corporate purposes; and to use the same so long as its corporate existence shall continue and to lease or make contracts with respect to the use of or to dispose of the same in any manner it deems to the best advantage of the authority, the authority being under no obligation to accept and pay for any property condemned under this article except from the funds provided under the authority of this article; and, in any proceedings to condemn, such order may be made by the court having jurisdiction of the action or proceedings as may be just to the authority and to the owners of the property to be condemned; and no property shall be acquired under this article upon which any lien or other encumbrance exists unless at the time such property is so acquired a sufficient sum of money be deposited in trust to pay and redeem such lien or encumbrance in full;

(5) To make such contracts, leases, or conveyances as the legitimate and necessary purposes of this article shall require, including but not limited to contracts for construction or maintenance of projects, provided that the authority shall consider the possible economic, social, and environmental effects of each project, and the authority shall assure that possible adverse economic, social, and environmental effects relating to any proposed project have been fully considered in developing such project and that the final decision on the project is made in the best overall public interest, taking into consideration the need for fast, safe, and efficient transportation, public services, and the cost of eliminating or minimizing adverse economic, social, and environmental effects. Furthermore, in order to assure that adequate consideration is given to economic, social, and environmental effects of any tollway project under consideration, the authority shall:

(A) Follow the processes required for federal-aid highway projects, as determined by the National Environmental Policy Act of 1969, as amended, except that final approval of the adequacy of such consideration shall rest with the Governor, as provided in subparagraph (C) of this paragraph, acting as the chief executive of the state, upon recommendation of the commissioner, acting as chief administrative officer of the Department of Transportation;

(B) In the location and design of any project, avoid the taking of or disruption of existing public parkland or public recreation areas unless there are no prudent or feasible project location alternates. The determination of prudency and feasibility shall be the responsibility of the authority as part of the consideration of the overall public interest;

(C) Not approve and proceed with acquisition of rights of way and construction of a project until: (i) there has been held, or there has been offered an opportunity to hold, a public hearing or public hearings on such project in compliance with requirements of the Federal-aid Highway Act of 1970, as amended, except that neither acquisition of right of way nor construction shall be required to cease on any federal-aid project which has received federal approval pursuant to the National Environmental Policy Act of 1969, as amended, and is subsequently determined to be eligible for construction as an authority project utilizing, in whole or in part, a mix of federal funds and authority funds; and (ii) the adequacy of environmental considerations has been approved by the Governor, for which said approval of the environmental considerations may come in the form of the Governor's acceptance of a federally approved environmental document; and

(D) Let by public competitive bid upon plans and specifications approved by the chief engineer or his or her successors all contracts for the construction of projects;

(6) To construct, erect, acquire, own, repair, maintain, add to, extend, improve, operate, and manage projects, as defined in paragraph (5) of Code Section 32-10-60, the cost of any such project to be paid in whole or in part from the proceeds of revenue bonds of the authority, from other funds available to the authority, or from any combination of such sources;

(7) To accept and administer any federal highway or federal transit funds and any other federal highway or transit assistance received from time to time for the State of Georgia and to accept, with the approval of the Governor, loans and grants, either or both, of money or materials or property of any kind from the United States government or the State of Georgia or any political subdivision, authority, agency, or instrumentality of either of them, upon such terms and conditions as the United States government or the State of Georgia or such political subdivision, authority, agency, or instrumentality of either of them shall impose;

(8) To borrow money for any of its corporate purposes, to issue negotiable revenue bonds payable from revenues of such projects, and to provide for the payment of the same and for the rights of the holders thereof;

(9) To exercise any power usually possessed by private corporations performing similar functions, which power is not in conflict with the Constitution and laws of Georgia;

(10) To covenant with bondholders for the preparation of annual budgets for each project and for approval thereof by engineers or other representatives designated by the bondholders of each project, as may be provided for in any bond issue resolutions or trust indentures, and to covenant for the employment of experts or traffic engineers;

(11) To lease its property to the United States government, the State of Georgia, or its political subdivisions, including any agency, authority, or instrumentality of the foregoing governments or political subdivisions, as well as to persons, public or private, for the construction or operation of facilities of benefit to the general public;

(12) By or through its authorized agents or employees, to enter upon any lands, waters, and premises in the state for the purpose of making surveys, soundings, drillings, and examinations as the authority may deem necessary or convenient for the purposes of this article; and such entry shall not be deemed a trespass. The authority shall, however, make reimbursement for any actual damages resulting from such activities;

(13) To make reasonable regulations for the installation, construction, maintenance, repairs, renewal, and relocation of pipes, mains, conduits, cables, wires, towers, poles, and other equipment and appliances of any public utility in, on, along, over, or under any project;

(14) To pledge, mortgage, convey, assign, hypothecate, or otherwise encumber any property of the authority, including but not limited to real property, fixtures, personal property, intangible property, revenues, income, charges, fees, or other funds and to execute any lease, trust indenture, trust agreement, resolution, agreement for the sale of the authority's bonds, loan agreement, mortgage, deed to secure debt, trust deed, security agreement, assignment, or other agreement or instrument as may be necessary or desirable, in the judgment of the authority, to secure such bonds; and

(15) To do all things necessary or convenient to carry out the powers expressly given in this article.



§ 32-10-64. General toll powers; police powers; rules and regulations

(a) (1) For the purpose of earning sufficient revenue to make possible, in conjunction with other funds available to the authority, the financing of the construction or acquisition of projects of the authority with revenue bonds, the authority is authorized and empowered to collect tolls on each and every project which it, the department, or local governing authority shall cause to be constructed. It is found, determined, and declared that the necessities of revenue bond financing are such that the authority's toll earnings on each project or projects, in conjunction with other funds available to the authority, must exceed the actual maintenance, repair, and normal reserve requirements of such projects, together with monthly or yearly sums needed for the sinking fund payments upon the principal and interest obligations of financing such project or projects; however, within the framework of these legitimate necessities of the authority and subject to all bond resolutions, trust indentures, and all other contractual obligations of the authority, the authority is charged with the duty of the operation of all projects in the aggregate at the most reasonable possible level of toll charges; and, furthermore, the authority is charged with the responsibility of a reasonable and equitable adjustment of such toll charges as between the various classes of users of any given project in which the repayment of financing is the primary or exclusive purpose for the exercise of the toll power of the authority.

(2) For the purpose of managing the flow of traffic, the authority is authorized and empowered to collect tolls on each and every project which it, the department, or local governing authority shall cause to be constructed in which managing the flow of traffic is the primary or exclusive purpose. It is found, determined, and declared that the necessities of managing the flow of traffic are such that the authority is charged with the responsibility of taking into consideration value pricing and lane management as those terms are described in subsection (d) of Code Section 40-6-54 in determining toll charges on such projects.

(b) In the exercise of the authority's toll powers, the authority is authorized to exercise so much of the police powers of the state as shall be necessary to maintain the peace and accomplish the orderly handling of the traffic and the collection of tolls on all projects operated by the authority; and the authority shall prescribe such rules and regulations for the method of taking tolls and the employment and conduct of toll takers and other operating employees as the authority, in its discretion, may deem necessary.

(c) (1) No motor vehicle shall be driven or towed through a toll collection facility, where appropriate signs have been erected to notify traffic that it is subject to the payment of tolls beyond such sign, without payment of the proper toll. In the event of nonpayment of the proper toll, as evidenced by video or electronic recording, the registered owner of such vehicle shall be liable to make prompt payment to the authority of the proper toll and an administrative fee of up to $25.00 per violation to recover the cost of collecting the toll. The authority or its authorized agent shall provide notice to the registered owner of a vehicle, and a reasonable time to respond to such notice, of the authority's finding of a violation of this subsection. The authority or its authorized agent may provide subsequent notices to the registered owner of a vehicle if such owner fails to respond to the initial notice. The administrative fee may increase with each notice, provided that such fee shall not exceed a cumulative total of $25.00 per violation. Upon failure of the registered owner of a vehicle to pay the proper toll and administrative fee to the authority after notice thereof and within the time designated in such notice, the authority may proceed to seek collection of the proper toll and the administrative fee as debts owing to the authority, in such manner as the authority deems appropriate and as permitted under law. If the authority finds multiple failures by a registered owner of a vehicle to pay the proper toll and administrative fee after notice thereof and within the time designated in such notices, the authority may refer the matter to the Office of State Administrative Hearings. The scope of any hearing held by the Office of State Administrative Hearings shall be limited to consideration of evidence relevant to a determination of whether the registered owner has failed to pay, after notice thereof and within the time designated in such notice, the proper toll and administrative fee. The only affirmative defense that may be presented by the registered owner of a vehicle at such a hearing is theft of the vehicle, as evidenced by presentation at the hearing of a copy of a police report showing that the vehicle has been reported to the police as stolen prior to the time of the alleged violation. A determination by the Office of State Administrative Hearings of multiple failures to pay by a registered owner of a vehicle shall subject such registered owner to imposition of, in addition to any unpaid tolls and administrative fees, a civil monetary penalty payable to the authority of not more than $70.00 per violation. Upon failure by a registered owner to pay to the authority, within 30 days of the date of notice thereof, the amount determined by the Office of State Administrative Hearings as due and payable for multiple violations of this subsection, the motor vehicle registration of such registered owner shall be immediately suspended by operation of law. The authority shall give notice to the Department of Revenue of such suspension. Such suspension shall continue until the proper toll, administrative fee, and civil monetary penalty as have been determined by the Office of State Administrative Hearings are paid to the authority. Actions taken by the authority under this subsection shall be made in accordance with policies and procedures approved by the members of the authority.

(2) The registered owner of a vehicle which is observed being driven or towed through a toll collection facility without payment of the proper toll may avoid liability under this subsection by presenting to the authority a copy of a police report showing that the vehicle had been reported to the police as stolen prior to the time of the alleged violation.

(3) For purposes of this subsection, for any vehicle which is registered to an entity other than a natural person, the term "registered owner" shall be deemed to refer to the natural person who is the operator of such motor vehicle at the time of the violation of this subsection, but only if the entity to which the vehicle is registered has supplied to the authority, within 60 days following notice from the authority or its authorized agent, information in the possession of such entity which is sufficient to identify and give notice to the natural person who was the operator of the motor vehicle at the time of the violation of this subsection.

(d) Any person who shall use or attempt to use any currency or coins other than legal tender of the United States of America or tokens issued by the authority or who shall use or attempt to use any electronic device or equipment not authorized by the authority in lieu of or to avoid payment of a toll shall be guilty of a misdemeanor.

(e) Any person, except an authorized agent or employee of the authority, who removes any coin from the pavement or ground surface within 15 feet of a toll collection booth or toll collection machine, except to retrieve coins the person dropped while attempting payment of that person's toll, shall be guilty of a misdemeanor.

(f) Any person who enters without authorization or who willfully, maliciously, and forcibly breaks into any mechanical or electronic toll collection device of the authority or appurtenance thereto shall be guilty of a misdemeanor.

(g) Any law enforcement officer shall have the authority to issue citations for toll evasions if such officer is a witness to any of the following violations:

(1) A person forcibly or fraudulently passes a toll collection device without payment or refuses to pay, evades, or attempts to evade the payment of such tolls;

(2) A person turns, or attempts to turn, a vehicle around on a bridge, approach, or toll plaza where signs have been erected forbidding such turning; or

(3) A person refuses to pass through the toll collection facility after having come within the area where signs have been erected notifying traffic that it is entering the area where a toll is collectable or where vehicles may not turn around and where vehicles are required to pass through the toll gates for the purposes of collecting tolls.

(h) The authority may in its discretion use such technology, including but not limited to automatic vehicle license tag identification photography and video surveillance, either by electronic imaging or photographic copy, that it deems necessary to aid in the collection of tolls and enforcement of toll violations. Such technology shall not be used to produce any photograph, microphotograph, electronic image, or videotape showing the identity of any person in a motor vehicle except that such technology may be utilized for general surveillance of a toll collection facility for the security of toll collection facility employees.

(i) State and local law enforcement entities are authorized to enter into traffic and toll enforcement agreements with the authority. Any funds received by a state law enforcement entity pursuant to such toll enforcement agreement shall be subject to annual appropriations by the General Assembly to such law enforcement entity for the purpose of performing its duties pursuant to such agreement.



§ 32-10-65. Fixing, revising, charging, and collecting tolls; use and disposition of tolls generally

The authority is authorized to fix, revise, charge, and collect tolls for the use of each project. Such tolls shall be so fixed and adjusted as to carry out and perform the terms and provisions of any resolution, trust indenture, or contract with or for the benefit of bondholders; and such tolls shall not be subject to supervision or regulation by any other commission, board, bureau, or agency of the state. Notwithstanding any provision of this article to the contrary, if the repayment of financing is not the primary or exclusive purpose for the exercise of the authority's toll power, the authority shall not be required to issue or have outstanding bonds or other indebtedness with respect to a project in order to fix, revise, charge, enforce, or collect tolls for such project. The use and disposition of tolls and revenues shall be subject to the provisions of the resolution authorizing the issuance of such bonds or of the trust indenture securing the same, if there are any.



§ 32-10-65.1. Expiration of tolls established under article

Every toll established under this article must expire after a specified period of time and may be extended beyond said time by approval of the State Road and Tollway Authority.



§ 32-10-66. Duty of authority to prescribe rules and regulations for projects generally

It shall be the duty of the authority to prescribe rules and regulations as approved by the department for the operation of each project constructed under this article, including rules and regulations to ensure maximum use of such project. The authority is authorized to promulgate such rules and regulations for the use and occupancy of the project as may be necessary and proper for the public's safety and convenience, for the preservation of its property, and for the collection of tolls.



§ 32-10-67. Study, financing, construction, and operation of new projects; cooperation and assistance of Department of Transportation

(a) The Governor, in his discretion or upon the recommendation of the State Transportation Board, is authorized and empowered to call a joint meeting of the authority and the board for the purpose of initiating all projects which may be considered under the authority of this article. Upon the concurrence of the Governor, a majority of the board, and the authority, the board or the authority is authorized and empowered to commence the study of any given project or projects and to provide for their construction. An appropriate resolution of such joint meeting shall provide for divisions of duties and responsibilities between the authority and the board in connection with such studies. In keeping with such resolution or resolutions, the authority and the board are authorized, in the performance of their assigned duties, to expend from any sums available such sums as may be necessary for the survey and study and completion of any project or projects; and such expenditures may include those necessary for all traffic surveys, expert studies, and all other expense reasonably necessary in establishing the feasibility of any given project and in the execution of all plans, specifications, and all other things necessary for revenue bond financing and construction, including all supervision of every kind required in its completion. If such expenditures, or any part of them, shall be undertaken by the board, the board shall keep proper records which shall reflect the amounts spent on each and every project study. Upon completion of any given project or projects financed by any given revenue bond issued, so long as there shall be funds available in the hands of the authority from the issue of revenue bonds to finance such project or projects, the board may demand the reimbursement of such expenditures; however, if not reimbursed, said expenditures shall be legitimate expenses of operation of the board. The authority, upon the completion or receipt of such studies or plans and specifications or other aids, shall proceed, if such project or projects are possible, to finance, acquire rights of way, construct, and operate such projects pursuant to its purposes, powers, and duties.

(b) Upon the concurrence of the board, the Department of Transportation shall have the right to provide maintenance and operational assistance to the authority as may be necessary to effectuate the purposes of this article, including but not limited to authorizing employees of the department to assist the authority in the collection of tolls on authority projects. The authority shall reimburse the department for such assistance.



§ 32-10-68. Letting of contracts by competitive bids

All contracts of the authority for the construction of any project authorized by this article shall be let to the reliable bidder submitting the lowest sealed bid upon plans and specifications approved by the department. The procedures for letting such bids shall conform to those prescribed for the department in Code Sections 32-2-64 through 32-2-72.



§ 32-10-69. Conveyance by Governor of real property; power to acquire and expend funds for property interests

(a) The Governor is authorized and empowered to convey to the authority, on behalf of the state, any real property or interest therein or any rights of way owned by the state, including property or rights of way acquired in the name of the department or board, which is used at the time or may, upon completion of any action committed to the authority by this article, be used as a project. The consideration for such conveyance shall be determined by the Governor and expressed in the deed of conveyance; however, such consideration shall be nominal, the benefits flowing to the state and its citizens constituting full and adequate actual consideration, provided that in the event of the inability of the authority to issue or sell the revenue bonds required for financing the completion of any given project or projects, then, subject to the intervening rights of any innocent party, all rights, titles, and interests so conveyed shall forever revert to the department or agency from which it came.

(b) The governing authority of any county or incorporated municipality of this state is authorized and empowered on behalf of such political subdivision to convey to the authority any real property or interest therein or any rights of way owned by such political subdivision, which is used at the time or may, upon completion of any action committed to the authority by this article, be used as a project if conveyed by a county or incorporated municipality. The consideration for such conveyance shall be determined by the governing authority of such political subdivision and expressed in the deed of conveyance. Such consideration, however, shall be nominal, the benefits flowing to the political subdivisions and its citizens constituting full and adequate actual consideration. However, nothing in this subsection shall prevent the authority from reimbursing a political subdivision, as authorized in Code Section 32-10-70.

(c) The board or its successors and the department are empowered to acquire, in any manner now permitted to them by law, and to expend funds available to them for such acquisition, real property, interests therein, or rights of way which upon acquisition may be conveyed by the Governor as provided in this Code section to the authority.



§ 32-10-70. Transfer of real and personal property to authority by public bodies and officers

All counties, municipalities, and other political subdivisions of the state and all public agencies and officers of the state, notwithstanding any contrary provisions of the law, are authorized and empowered to lease, lend, grant, or convey to the authority, upon its request and upon such terms and conditions as the authority and the proper officials of such counties, cities, other political subdivisions, or public agencies or officials may agree upon as reasonable and fair, and without necessity for any advertisement, order of court, or other action or formality other than the regular execution of the proper instrument, any real or personal property which may be necessary or convenient to the effectuation of the purpose of this article, including real or personal property devoted to public use.



§ 32-10-71. Acquisition, maintenance, and operation of tollway projects

(a) The authority is authorized and empowered to acquire, maintain, repair, improve, and operate a tollway project whose status at the time of acquisition is a toll facility or which was operated as a toll facility at some point in its existence. For the purpose of earning sufficient revenue to make possible the maintenance, repair, and improvement of the acquired project, the authority is authorized to collect tolls on each and every project it acquires.

(b) When an existing state tollway facility has been acquired from a local government by the authority or the department, and the state tollway facility provides access to an island with public beaches that are in need of maintenance, repair, or restoration, the State Road and Tollway Authority may assist the local government in the collection of a parking fee for each vehicle entering the island. The local government is authorized to set a fee on roads, streets, and parking facilities owned by the local government for such purposes and may contract with the authority to collect the fee. The department is authorized to assist the authority in the collection of the fee. The local government shall reimburse the department and the authority for any costs associated with executing the terms of the contract.

(c) When a state highway provides access to an island with public beaches that are in need of maintenance, repair, or restoration, the Department of Transportation may, if consistent with federal law and regulations, authorize the local government to set and collect a parking fee for the purpose of providing funding for such maintenance, repair, or restoration. The department is authorized to allow the authority to collect such parking fee on the state highway system, provided that the collection point shall lie within the corporate limits of the local government setting the parking fee. The authority is authorized to contract with the local government for the collection of the fee. The local government shall reimburse the authority for any costs associated with executing the terms of the contract.



§ 32-10-72. Authority fund

All revenue in excess of all obligations of the authority of any nature, together with all unused receipts and gifts of every kind and nature whatsoever, shall be and become the authority fund. The authority, in its discretion, is charged with the duty of pledging, utilizing, or expending the authority fund for the following purposes:

(1) Pledges to the payment of any revenue bond issue requirements, sinking or reserve funds, as may be provided for under Code Section 32-10-102;

(2) The payment of any outstanding unpaid revenue bond obligations or administrative expenses;

(3) The construction of all or any part of projects, the need for which is concurred in by the Governor and the board;

(4) The most advantageous obtainable redemptions and retirements of the authority's bonds pursuant to the prepayment redemption privileges accorded to the authority upon the various issues of bonds outstanding;

(5) The most advantageous open market purchase of the authority's bonds that the authority may accomplish;

(6) Investment in such securities and in such manner as it determines to be in its best interest; and

(7) Subject to the terms of any resolution or trust indenture authorizing the issuance of revenue bonds, the transfer of funds to the department to be used by the department for department purposes.



§ 32-10-73. Designation of moneys received pursuant to article as trust funds

All moneys received pursuant to the authority of this article, whether as proceeds from the sale of revenue bonds or as revenues, tolls, and earnings, shall be deemed to be trust funds to be held and applied solely as provided in this article. The bondholders paying or entitled to receive the benefits of such bonds shall have a lien on all such funds until applied as provided for in any resolution or trust indenture of the authority.



§ 32-10-74. Effect of article

This article shall be deemed to provide an additional and alternative method for the doing of the things authorized thereby and shall be regarded as supplemental and additional to powers conferred by other laws and shall not be regarded as in derogation of any powers now existing.



§ 32-10-75. Construction of article

This article, being for the welfare of the state and its inhabitants, shall be liberally construed to effect the purposes of this article.



§ 32-10-76. Grant programs; pilot program formation; factors to be considered in selecting pilot projects; procedures; eligible projects

(a) As used in this Code section, the term:

(1) "Local government authority" and "state" mean the same as under 49 U.S.C. Section 5302.

(2) "Public-private project initiative" means a local or regional streetcar project which is proposed and advanced by a cooperative entity or sponsor that involves a combined public and private sector financing and development structure which includes not for profit entities.

(3) "Streetcar" includes, but is not limited to, a rail transit vehicle, including a modern, antique, or reproduction vehicle, that is designed to fit the scale and traffic patterns of the neighborhoods through which it travels and operates at lower speeds generally in existing rights of way through mixed traffic, with frequent stops.

(b) The authority shall establish and implement a five-year grant program to provide assistance to local governmental authorities as well as a public-private project initiative for the capital, technical, and start-up costs of development and expansion of streetcar transportation and attendant economic and community development opportunities. The five-year grant program shall begin when funding becomes available for such purposes. The five-year grant program may be renewed at the end of each five-year period, consistent with the provisions of this Code section.

(c) The authority will work closely with the formation of a pilot program and will provide a state-level flow through point for any available federal funding or other forms of financial and development sources and assistance for local, regional, and public-private streetcar projects.

(d) The authority shall consider the following factors in its selection of projects that will be implemented by this pilot program:

(1) The project is ripe for development, construction, and operation;

(2) The project application demonstrates strong local and private sector financial participation in the project;

(3) The project will foster redevelopment opportunities adjacent to the streetcar line for which assistance is being sought;

(4) The project includes the financial participation of the private owners of real property abutting the streetcar line, with the exception of owner occupied residential properties, for some of the capital costs of the project;

(5) The project application demonstrates that development or redevelopment agreements are in place with respect to the project and land planning policies complimentary to the project have been adopted for land in close proximity to the streetcar line, including the availability of property zoned to accommodate mixed use development adjacent to the streetcar line;

(6) The project application demonstrates either how redeveloping or new neighborhoods on vacant or underutilized land will be connected by the project to each other or to major attractors in the central city where the project will be carried out or how circulator or connector lines under the project will connect developed neighborhoods with one another or with the business district in the central city;

(7) The project has demonstrated desirable levels of local financial and linking resources commitment; and

(8) The project may include, and is encouraged to include, a public-private project initiative and organizational structure or sponsor.

(e) The authority will coordinate with all appropriate metropolitan, regional, and municipal planning and development agencies where projects may be pursued and will coordinate with the Georgia Regional Transportation Authority and appropriate local transit agencies in the development, funding, and implementation of various streetcar projects.

(f) In order to receive grant assistance under this Code section, a sponsor of a project must submit to the authority an application that includes a detailed operating plan for the streetcar line for which such assistance is being sought, including the frequency of service, hours of operation, stop locations, and demonstration of the financial capacity of the sponsor to operate the streetcar line.

(g) A project for which grant assistance may be provided under this Code section may include streetscaping, signalization modifications, and other modifications to the road system or other public rights of way on which the project is to be carried out; acquisition of streetcars; and project construction, design, and engineering.



§ 32-10-77. General Assembly approval of funding

No funding by issuing bonds, any other state funds, or federal funds administered by the Department of Transportation shall be allowed for streetcar projects by any state entity or authority, including, but not limited to, the Department of Transportation or the State Road and Tollway Authority, or any other subsidiary of the state, without specific prior approval by passage of a general Act by the General Assembly.






Part 2 - Revenue Bonds

§ 32-10-90. Power of authority to issue bonds generally; pledging of tolls and other project revenues for payment of principal and interest of bonds; attributes of bonds generally

The authority shall have the power and is authorized, at one time or from time to time, to provide by resolution for the issuance of negotiable revenue bonds of the authority for the purpose of paying all or any part of the cost, as defined in paragraph (4) of Code Section 32-10-60, of any one or a combination of projects. The principal and interest of such revenue bonds shall be payable from and may be secured by a pledge of tolls and other revenues of all or any part of the project financed in whole or in part with the proceeds of such issue or with the proceeds of bonds refunded or to be refunded by such issue or by a pledge of any other revenues of the authority that are legally available for such purpose. The bonds of each issue shall be dated, shall bear interest as provided for in Code Section 32-10-91, shall mature not later than 40 years from the date of issue, shall be payable in such media of payments as to both principal and interest as may be determined by the authority, and may be made redeemable before maturity, at the option of the authority, at such price or prices and under such terms and conditions as may be fixed by the authority in the resolution providing for the issuance of the bonds.



§ 32-10-90.1. Garvee bond provisions

(a) As used in this Code section, the term "grant anticipation revenue vehicle" or "garvee bond" means any bond issued by the authority which is an eligible debt financing instrument within the scope of 23 U.S.C. Section 122 or which is otherwise to be repaid or reimbursed in whole or in part, directly or indirectly, from federal funds.

(b) With respect to garvee bonds and projects financed by garvee bonds, the provisions and limitations of this Code section shall control over any other conflicting provisions of this article, it being the intention of the General Assembly that grant anticipation revenue vehicles and projects funded thereby be fully subject to the terms expressed in this Code section.

(c) For the purpose of issuance and use of the proceeds of garvee bonds, the authority and the department shall give priority, as far as reasonably practicable in the judgment of the department, to the completion of those portions of the Developmental Highway System as set out in paragraphs (1) through (13) and paragraphs (15) and (16) of subsection (a) of Code Section 32-4-22 and such further paragraphs as may be added to such subsection from time to time, with due regard to the timely and economical completion of the portion set out in paragraph (14) thereof.

(d) Any project the cost of which is paid from the proceeds of garvee bonds shall be, pursuant to a contract or agreement between the authority and the department, planned, designed, and constructed by the Department of Transportation or a contractor contracting with the Department of Transportation.

(e) If during any state fiscal year the amount of federal reimbursement available to the State of Georgia under 23 U.S.C. Section 122 is or will be reduced below 90 percent of the amount available during Fiscal Year 2000-2001, the authority shall not thereafter issue any garvee bond.

(f) If cost effective as determined by the authority, garvee bonds shall be insured.



§ 32-10-91. Obtaining of loans and issuance and sale of notes and bonds; sale of obligations

The authority may authorize by resolution the following: the obtaining of loans; the issuance and sale of notes; and the issuance and sale of bonds. The foregoing obligations may be offered at public or private sale in such manner and for such interest rate and at such price as the authority may determine to be in the best interests of the authority and the state, provided that any offering is subject to the review and approval of the Georgia State Financing and Investment Commission pursuant to the provisions of Article 2 of Chapter 17 of Title 50.



§ 32-10-92. Bonds authorized by resolution; specification of terms; public or private sale

Bonds issued by the authority shall be authorized by resolution of the authority, be in such denominations, bear such date or dates, and mature at such time or times within 40 years from the issuance thereof as the authority determines to be appropriate. Such bonds shall be subject to such terms of redemption, bear interest at such rate or rates payable at such times, be in registered form or book-entry form through a securities depository, or both, as to principal or interest or both principal and interest, carry such registration privileges, be executed in such manner, be payable in such medium of payment at such place or places, and be subject to such terms and conditions as such resolution of the authority may provide; provided, however, in lieu of specifying the rate or rates of interest which the bonds to be issued by an authority are to bear, the resolution of the authority may provide that the bonds when issued will bear interest at a rate not exceeding a maximum per annum rate of interest which may be fixed or may fluctuate or otherwise change from time to time as specified in the resolution or may state that, in the event the bonds are to bear different rates of interest for different maturity dates, none of such rates will exceed the maximum rate, which rate may be fixed or may fluctuate or otherwise change from time to time, as specified. Bonds may be sold at public or private sale for such price or prices as the authority shall determine.



§ 32-10-93. Execution, seal, and signing of bonds

All bonds issued by the authority shall be executed in the name of the authority by the chairperson and secretary of the authority and shall be sealed with the official seal of the authority or a facsimile thereof. The facsimile signatures of the chairperson and secretary of the authority may be imprinted thereon in lieu of the manual signatures of such officers if the authority so directs in the resolution authorizing such bonds or otherwise. In case any officer whose manual or facsimile signature shall appear on any bonds shall cease to be such officer before the delivery of such bonds, such signature shall nevertheless be valid and sufficient for all purposes the same as if he or she had remained in office until such delivery.



§ 32-10-94. Status of bonds as negotiable instruments; tax exemption for bonds, their transfer, and income therefrom

All revenue bonds issued under this article shall have and are declared to have all the qualities and incidents of negotiable instruments under the negotiable instruments law of the state. Such bonds, their transfer, and the income therefrom shall be exempt from all taxation in this state.



§ 32-10-95. Utilization of bond proceeds; procedure in cases where proceeds are less than or greater than cost of project or combined projects

The proceeds of the bonds shall be used solely for the payment of the cost of the project or combined projects and shall be disbursed upon requisition or order of the chairman of the authority or its duly bonded agents under such restrictions, if any, as the resolution authorizing the issuance of the bonds or the trust indenture may provide. If the proceeds of such bonds, by error of calculation or otherwise, shall be less than the cost of the project or combined projects, unless otherwise provided in the resolution authorizing the issuance of the bonds or in the trust indenture, additional bonds may in like manner be issued to provide the amount of such deficit, which bonds, unless otherwise provided in the resolution authorizing the issuance of the bonds or in the trust indenture, shall be deemed to be of the same issue and shall be entitled to payment from the same fund without preference or priority of the bonds first issued for the same purpose. If the proceeds of the bonds of any issue shall exceed the amount required for the purpose for which such bonds are issued, all surplus shall be paid into the sinking fund provided for the payment of principal and interest of such bonds.



§ 32-10-96. Issuance of interim receipts, interim certificates, and temporary bonds

Prior to the preparation of definitive bonds, the authority may, under like restrictions, issue interim receipts, interim certificates, or temporary bonds, with or without coupons exchangeable for definitive bonds upon the issuance of the latter.



§ 32-10-97. Replacement of lost or mutilated bonds

The authority may also provide for the replacement of any bond which becomes mutilated or which is destroyed or lost.



§ 32-10-98. Conditions precedent to taking effect of resolutions for bond issuance; issuance of bonds of a single issue for purpose of paying cost of one or more projects

Resolutions for the issuance of revenue bonds may be adopted without any other proceedings or the happening of any other conditions or things than those proceedings, conditions, and things which are specified or required by this article. In the discretion of the authority, revenue bonds of a single issue may be issued for the purpose of paying the cost of any one or more, including a combination of, projects at any one location or any number of locations. Any resolution providing for the issuance of revenue bonds under this article shall become effective immediately upon its passage and need not be published or posted; and any such resolution may be passed at any regular or special or adjourned meeting of the authority by a majority of its members.



§ 32-10-99. Credit of state not pledged

Revenue bonds issued under this article shall not be deemed to constitute a debt of the State of Georgia or a pledge of the faith and credit of the state, but such bonds shall be payable from the revenues and funds of the authority as provided for in the resolutions or trust indentures authorizing or securing such bond issues; and the issuance of such revenue bonds shall not directly, indirectly, or contingently obligate the state to levy or to pledge any form of taxation whatsoever therefor or to make any appropriation for the payment thereof; and all such bonds shall contain recitals on their face covering substantially the foregoing provisions of this Code section.



§ 32-10-100. Trust indenture as security for bonds

(a) In the discretion of the authority, any issue of such revenue bonds may be secured by a trust indenture by and between the authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company, inside or outside of the state. Such trust indenture may pledge or assign tolls, revenues, and earnings to be received by the authority.

(b) Either the resolution providing for the issuance of revenue bonds or such trust indenture may contain provisions for protecting and enforcing the rights and remedies of the bondholder, including the right of the appointment of a receiver upon default in the payment of any principal or interest obligation and the right of any receiver or indenture trustee to enforce collection of tolls, revenues, or other charges for the use of the project or projects, necessary to pay all costs of operation, all reserves provided for, the principal and interest on all bonds in the given issue, all cost of collection, and all other costs reasonably necessary to accomplish the collection of such sums, in the event of any default by the authority.

(c) Such resolution or trust indenture may include covenants setting forth the duties of the authority in relation to the acquisition of property; the construction of the project; the custody, safeguarding, and application of all moneys; and the operation and maintenance of the project or projects; and may also provide that any project shall be constructed and paid for under the supervision of department engineers or others satisfactory to the original purchasers of the bonds issued for such project or projects. Such resolution or trust indenture may also require that the security given by contractors and by any depository of the proceeds of the bonds or revenues or other moneys be satisfactory to such purchasers and may also contain provisions concerning the conditions, if any, upon which additional revenue bonds may be issued.

(d) It shall be lawful for any bank or trust company incorporated under the laws of this state to act as such depository and to furnish such indemnifying bonds or pledge such securities as may be required by the authority. Such indenture may set forth the rights and remedies of the bondholders and of the trustee and may restrict the individual right of action of bondholders as is customary in trust indentures securing bonds and debentures of corporations.

(e) In addition to the foregoing, such trust indenture may contain such other provisions as the authority may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out such trust indenture may be treated as a part of the cost of maintenance, operation, and repair of the project affected by such indenture.



§ 32-10-101. Payment of bond proceeds to trustee

The authority shall, in the resolution providing for issuance of revenue bonds or in the trust indenture, provide for the payment of the proceeds of the sale of the bonds to any officer or person who or any agency, bank, or trust company which shall act as trustee of such funds and shall hold and apply such funds as provided in this article, subject to such regulations as this article and such resolution or trust indenture may provide.



§ 32-10-102. Pledges of revenues, tolls, and earnings; creation and disposition of sinking funds

(a) The revenues, tolls, and earnings derived from any particular project or projects and all or any part of the revenues, tolls, and earnings received by the authority, regardless of whether or not such tolls, earnings, and revenues were produced by a particular project for which bonds have been issued, unless otherwise pledged or allocated, may be pledged by the authority to the payment of the principal and interest obligations of any revenue bond issues of the authority. All funds so pledged, from whatever source received, which may include funds received from one or more of all sources of the authority's income, shall be set aside at regular intervals, as may be provided in the resolutions or trust indentures, into sinking funds which shall be pledged to and charged with the payment of (1) the interest upon such revenue bonds as such interest shall fall due, (2) the principal of the bonds as the same shall mature, (3) the necessary charges of paying agents for paying principal and interest, and (4) any premium required upon bonds retired by call or purchase as may be provided in the resolutions or trust indentures.

(b) The use and disposition of such sinking funds shall be subject to such regulations as may be provided in the resolutions authorizing the issuance of the revenue bonds or in the trust indentures; but, except as may otherwise be provided in such resolutions or trust indentures, such sinking funds, individually, shall be funds for the benefit of all revenue bonds of the given issue for which they are created without distinction or priority of one over another. Subject to the resolution or trust indenture of any given bond issue, any moneys in such sinking funds, after all bonds and the interest thereon for which such sinking funds were pledged have been paid, may be paid into the authority fund provided for in Code Section 32-10-72.



§ 32-10-103. Rights and remedies of holders of bonds or interest coupons and of indenture trustees

Any holders of revenue bonds issued under this article or any of the coupons appertaining thereto, any duly appointed receiver of such bonds or coupons, and any indenture trustee for bondholders, except to the extent the rights given in this Code section may be restricted by resolution passed before the issuance of the bonds or by the trust indenture, may, either at law or in equity, by action, mandamus, or other proceedings, protect and enforce any and all rights under the laws of Georgia or granted in this Code section or under such resolution or trust indentures and may enforce and compel performance of all duties required by this article or by such resolution or trust indenture to be performed by the authority or any officer thereof, including the fixing, charging, and collection of revenues, tolls, and other charges for the use of the project or projects. No holder of any such bond or receiver or indenture trustee thereof shall have the right to compel any exercise of the taxing power of the state to pay any such bond or the interest thereon or to enforce the payment thereof against any property of the state; nor shall any such bond constitute a charge, lien, or encumbrance, legal or equitable, upon any property of the state.



§ 32-10-104. Refunding bonds

The authority is authorized, subject to any prior resolution or trust indenture, to provide by resolution for the issuance of revenue refunding bonds of the authority for the purpose of refunding any revenue bonds issued under this article and then outstanding, together with accrued interest thereon. The issuance of such revenue refunding bonds, the maturities and all other details thereof, the rights of the holders thereof, and the duties of the authority in respect to the same shall be governed by this article insofar as the same may be applicable.



§ 32-10-105. Investment of funds in bonds; deposit of bonds as securities

The bonds authorized in paragraph (8) of Code Section 32-10-63 and in Code Section 32-10-90 are deemed securities in which (1) all public officers and bodies of this state and all municipalities and all municipal subdivisions, (2) all insurance companies and associations and other persons carrying on an insurance business, (3) all banks, bankers, trust companies, savings banks and savings associations, including savings and loan associations, building and loan associations, investment companies, and other persons carrying on a banking business, (4) all administrators, guardians, executors, trustees, and other fiduciaries, and (5) all other persons whatsoever who are now or may hereafter be authorized to invest in bonds or other obligations of the state may properly and legally invest funds, including capital in their control or belonging to them. The bonds are also deemed securities which may be deposited with and shall be received by all public officers and bodies of this state and all municipalities and municipal subdivisions for any purpose for which the deposit of the bonds or other obligations of this state is now or may hereafter be authorized.



§ 32-10-106. Protection of interests and rights of bondholders

While any of the bonds issued by the authority remain outstanding, the powers, duties, or existence of the authority or of its officers, employees, or agents shall not be diminished or impaired in any manner that will affect adversely the interests and rights of the holders of such bonds.



§ 32-10-107. Confirmation and validation of bonds

Bonds of the authority shall be confirmed and validated in accordance with Article 3 of Chapter 82 of Title 36, the "Revenue Bond Law." The bonds, when validated, and the judgment of validation shall be final and conclusive with respect to such bonds and against the authority issuing the same.



§ 32-10-108. Transfer of projects to state highway system free from tolls

Upon payment in full of all bonds and the interest thereon and obligations of every nature whatsoever for the payment of which the revenues of any given project or projects have been pledged, in whole or in part, either originally or subsequently, either primarily or secondarily, directly or indirectly or otherwise, or upon the setting aside in trust, for the benefit of bondholders or other obligees, of a sufficient amount for the payment of all such bonds and other obligations and the interest thereon to the maturity thereof, such project or projects, if deemed by the department to be in a safe and satisfactory condition of repair and traffic capacity, may become part of the state highway system and thereafter shall be maintained by the department free of tolls. In the event such project or projects to be transferred are not in good condition, in the judgment of the department, the department shall be charged with the duty of immediately advising the authority in writing what will be necessary to accomplish such safe and satisfactory condition of repair and traffic capacity; and the authority thereafter shall apply sufficient revenue from such project or projects to the accomplishment of such safe condition of repair and traffic capacity; and, upon its accomplishment, such project or projects shall become toll free as provided in this Code section. Upon the fulfillment of all conditions necessary to the cessation of tolls upon any such project, the authority shall convey by deed all right, title, and interest in and to such project to the department for and in consideration of $1.00, which the treasurer of the department is authorized to pay from any department funds available to him for any department expenditure.



§ 32-10-109. Covenant with holders as to tax-exempt status of authority property and bonds

It is found, determined, and declared that the creation of the authority and the carrying out of its corporate purpose are in all respects for the benefit of the people of this state and that the authority is an institution of purely public charity and will be performing an essential governmental function in the exercise of the power conferred upon it by this article; and this state covenants with the holders of the bonds that the authority shall not be required to pay any taxes or assessments upon any of the property acquired or leased by it or under its jurisdiction, control, possession, or supervision or upon its activities in the operation or maintenance of the projects erected by it or upon any fees, tolls, or other charges for the use of such projects or upon other income received by the authority. The bonds of the authority, their transfer, and the income therefrom shall at all times be exempt from taxation within this state. The tax exemption provided for in this chapter shall include an exemption from sales and use tax on property purchased by the authority or for use by the authority.



§ 32-10-110. Venue and jurisdiction of actions

Any action to protect or enforce any rights under this article and any action pertaining to validation of any bonds issued under this article brought in the courts of this state shall be brought in the Superior Court of Fulton County, which shall have exclusive original jurisdiction of such actions.






Part 3 - Transportation Infrastructure Bank

§ 32-10-120. Short title

This part shall be known and may be cited as the "Georgia Transportation Infrastructure Bank Act."



§ 32-10-121. Creation; governance; corporate purpose; types of accounts

(a) There shall be created within the State Road and Tollway Authority an instrumentality of the state to be known as the Georgia Transportation Infrastructure Bank.

(b) The bank shall be governed by the board of the State Road and Tollway Authority as provided in this chapter.

(c) The corporate purpose of the bank is to assist in financing qualified projects by providing loans and other financial assistance to government units for constructing and improving highway and transportation facilities necessary for public purposes, including economic development. The exercise by the bank of a power conferred in this part is an essential public function.

(d) The bank shall establish and maintain at least the four following accounts in the authority fund:

(1) State and local roadway account;

(2) State and local nonroadway account;

(3) Federal roadway account; and

(4) Federal nonroadway account.



§ 32-10-122. Definitions

As used in this part, the term:

(1) "Bank" means the Georgia Transportation Infrastructure Bank.

(2) "Board" means the board of the State Road and Tollway Authority.

(3) "Department of Transportation" means the Georgia Department of Transportation and its successors.

(4) "Eligible costs" means, as applied to a qualified project to be financed from the federal roadway account, the costs that are permitted under applicable federal laws, requirements, procedures, and guidelines in regard to establishing, operating, and providing assistance from the bank. As applied to a qualified project to be financed from the state and local roadway account, these costs include the costs of preliminary engineering, traffic and revenue studies, environmental studies, right of way acquisition, legal and financial services associated with the development of the qualified project, construction, construction management, facilities, and other costs necessary for the qualified project. As applied to any qualified project to be financed from the federal nonroadway account, these costs include the costs of preliminary engineering, traffic and revenue studies, environmental studies, right of way acquisition, legal and financial services associated with the development of the qualified project, construction, construction management, equipment, facilities, and other nonoperating costs necessary for the qualified project. As applied to any qualified project to be financed from the state and local nonroadway account, these costs include the costs of preliminary engineering, traffic and revenue studies, environmental studies, right of way acquisition, legal and financial services associated with the development of the qualified project, construction, construction management, equipment, facilities, and other nonoperating costs necessary for the qualified project.

(5) "Eligible project" means a highway, including bridges, air transport and airport facilities, and rail, or transit or bicycle facility project which provides public benefits by either enhancing mobility and safety, promoting economic development, or increasing the quality of life and general welfare of the public. The term "eligible project" also includes mass transit systems including, but not limited to, monorail and monobeam mass transit systems. There may be included as part of any such project all improvements necessary to the full utilization thereof, including site preparation, roads and streets, sidewalks, water supply, outdoor lighting, belt line railroad sidings and lead tracks, bridges, causeways, terminals for railroad, automotive, and air transportation, transportation facilities incidental to the project, and the dredging and improving of harbors and waterways, none of which foregoing descriptive words shall be construed to constitute a limitation.

(6) "Federal accounts" means, collectively, the separate accounts for federal roadway funds and federal nonroadway funds.

(7) "Financing agreement" means any agreement entered into between the bank and a qualified borrower pertaining to a loan or other financial assistance. This agreement may contain, in addition to financial terms, provisions relating to the regulation and supervision of a qualified project, or other provisions as the board may determine. The term "financing agreement" includes, without limitation, a loan agreement, trust indenture, security agreement, reimbursement agreement, guarantee agreement, bond or note, ordinance or resolution, or similar instrument.

(8) "Government unit" means a municipal corporation, county, community improvement district, or any public operator of transit, including combinations of two or more of these entities, acting jointly to construct, own, or operate a qualified project, or any other state authority, board, commission, agency, or department which may construct, own, or operate a qualified project.

(9) "Loan" means an obligation subject to repayment which is provided by the bank to a qualified borrower for all or a part of the eligible costs of a qualified project. A loan may be disbursed in anticipation of reimbursement for or direct payment of the eligible costs of a qualified project.

(10) "Loan obligation" means a bond, note, or other evidence of an obligation issued by a qualified borrower.

(11) "Other financial assistance" includes, but shall not be limited to, grants, contributions, credit enhancement, capital or debt reserves for bonds or debt instrument financing, interest rate subsidies, provision of letters of credit and credit instruments, provision of bond or other debt financing instrument security, and other lawful forms of financing and methods of leveraging funds that are approved by the board, and, in the case of federal funds, as allowed by federal law.

(12) "Project revenues" or "revenues" means all rates, rents, fees, assessments, charges, and other receipts derived or to be derived by a qualified borrower from a qualified project or made available from a special source, and, as provided in the applicable financing agreement, derived from any system of which the qualified project is a part or from any other revenue producing facility under the ownership or control of the qualified borrower including, without limitation, proceeds of grants, gifts, appropriations and loans, including the proceeds of loans made by the bank, investment earnings, reserves for capital and current expenses, proceeds of insurance or condemnation and proceeds from the sale or other disposition of property and from any other special source as may be provided by the qualified borrower.

(13) "Qualified borrower" means any government unit authorized to construct, operate, or own a qualified project.

(14) "Qualified project" means an eligible project which has been selected by the bank to receive a loan or other financial assistance from the bank to defray an eligible cost.

(15) "State and local accounts" means, collectively, the separate accounts for state and local roadway funds and state and local nonroadway funds.



§ 32-10-123. Authority of the board

In administering the affairs of the bank, the board may exercise any or all of the powers granted to the authority under Parts 1 and 2 of this article, as well as the powers granted in this part. Without limiting the generality of the foregoing, the board is specifically authorized to issue bonds for the purposes of the bank, in the same general manner provided in Part 2 of this article.



§ 32-10-124. Power of board; meaning of use of word "bank" for purposes of this article

(a) In addition to the powers contained elsewhere in this article, the board has all power necessary, useful, or appropriate to fund, operate, and administer the bank, and to perform its other functions including, but not limited to, the power to:

(1) Have perpetual succession;

(2) Adopt, promulgate, amend, and repeal bylaws, not inconsistent with provisions in this part for the administration of the bank's affairs and the implementation of its functions, including the right of the board to select qualifying projects and to provide loans and other financial assistance;

(3) Sue and be sued in the name of the bank;

(4) Have a seal and alter it at its pleasure, although the failure to affix the seal does not affect the validity of an instrument executed on behalf of the bank;

(5) Make loans to qualified borrowers to finance the eligible costs of qualified projects and to acquire, hold, and sell loan obligations at prices and in a manner as the board determines advisable;

(6) Provide qualified borrowers with other financial assistance necessary to defray eligible costs of a qualified project;

(7) Enter into contracts, arrangements, and agreements with qualified borrowers and other persons and execute and deliver all financing agreements and other instruments necessary or convenient to the exercise of the powers granted in this part;

(8) Enter into agreements with a department, agency, or instrumentality of the United States or of this state or another state for the purpose of providing for the financing of qualified projects;

(9) Establish:

(A) Policies and procedures for the making and administering of loans and other financial assistance; and

(B) Fiscal controls and accounting procedures to ensure proper accounting and reporting by the bank and government units;

(10) Acquire by purchase, lease, donation, or other lawful means and sell, convey, pledge, lease, exchange, transfer, and dispose of all or any part of its properties and assets of every kind and character or any interest in it to further the public purpose of the bank;

(11) Procure insurance, guarantees, letters of credit, and other forms of collateral or security or credit support from any public or private entity or instrumentality of the United States for the payment of any bonds issued by it, including the power to pay premiums or fees on any insurance, guarantees, letters of credit, and other forms of collateral or security or credit support;

(12) Collect or authorize the trustee under any trust indenture securing any bonds to collect amounts due under any loan obligations owned by it, including taking the action required to obtain payment of any sums in default;

(13) Unless restricted under any agreement with holders of bonds, consent to any modification with respect to the rate of interest, time, and payment of any installment of principal or interest, or any other term of any loan obligations owned by it;

(14) Borrow money through the issuance of bonds and other forms of indebtedness as provided in this article;

(15) Expend funds to obtain accounting, management, legal, financial consulting, and other professional services necessary to the operations of the bank;

(16) Expend funds credited to the bank as the board determines necessary for the costs of administering the operations of the bank;

(17) Establish advisory committees as the board determines appropriate, which may include individuals from the private sector with banking and financial expertise, including the requirement that the bank shall consult with the Department of Transportation for the purpose of implementing the project accounting procedures required by subparagraph (B) of paragraph (9) of this subsection;

(18) Procure insurance against losses in connection with its property, assets, or activities including insurance against liability for its acts or the acts of its employees or agents or to establish cash reserves to enable it to act as a self-insurer against any and all such losses;

(19) Collect fees and charges in connection with its loans or other financial assistance;

(20) Apply for, receive, and accept from any source, aid, grants, or contributions of money, property, labor, or other things of value to be used to carry out the purposes of this part subject to the conditions upon which the aid, grants, or contributions are made;

(21) Enter into contracts or agreements for the servicing and processing of financial agreements;

(22) Accept and hold, with or without payment of interest, funds deposited with the bank by government units and private entities; and

(23) Do all other things necessary or convenient to exercise powers granted or reasonably implied by this part.

(b) The bank shall not be authorized or empowered to be or to constitute a bank or trust company within the jurisdiction or under the control of this state or an agency of it or the Comptroller of the Currency or the Treasury Department of the United States, or a bank, banker, or dealer in securities within the meaning of, or subject to the provisions of, any securities, securities exchange, or securities dealers' law of the United States or of this state. The use of the word "bank" in the "Georgia Transportation Infrastructure Bank" is required by federal law. For the express purposes of this part, the use of the word "bank" in the "Georgia Transportation Infrastructure Bank Act" does not violate Code Section 7-1-243. In addition, all deposits taken by the Georgia Transportation Infrastructure Bank shall contain a notice stating that the deposits are not insured by the Federal Deposit Insurance Corporation.



§ 32-10-125. Revenue sources

(a) The following sources may be used to capitalize the bank and for the bank to carry out its purposes:

(1) Appropriations by the General Assembly;

(2) Federal funds available to the state, as approved by the Department of Transportation;

(3) Contributions, donations, and deposits from government units, private entities, and any other source as may become available to the bank;

(4) All moneys paid or credited to the bank, by contract or otherwise, payments of principal and interest on loans or other financial assistance made from the bank, and interest earnings which may accrue from the investment or reinvestment of the bank's moneys;

(5) Proceeds from the issuance of bonds as provided in this part; and

(6) Other lawful sources not already dedicated for another purpose as determined appropriate by the board.

(b) Without limiting the provisions of subsection (a) of this Code section, it shall be specifically provided that any local government may use the proceeds of any local funds which may be hereafter made available by law for the purposes of this part, including without limitation the funding of eligible projects and contributions, donations, and deposits to the bank.



§ 32-10-126. Earnings; establishment of accounts and subaccounts; commingling of funds

(a) Earnings on balances in the federal accounts must be credited and invested according to federal law. Earnings on state and local accounts must be credited to the state and local roadway account or state and local nonroadway account that generates the earnings. The bank may establish accounts and subaccounts within the state and local accounts and federal accounts as considered desirable to effectuate the purposes of this part, or to meet the requirements of any state or federal programs.

(b) For necessary and convenient administration of the bank, the board shall establish federal and state and local accounts and subaccounts within the bank necessary to meet any applicable federal law requirements or as the bank shall determine necessary or desirable in order to implement the provisions of this part.

(c) The bank shall comply with all applicable federal laws and regulations prohibiting the commingling of certain federal funds deposited in the bank.



§ 32-10-127. Loans and other financial assistance; determination of eligible projects

(a) The bank may provide loans and other financial assistance to a government unit to pay for all or part of the eligible costs of a qualified project. The term of the loan or other financial assistance shall not exceed the useful life of the project. The bank may require the government unit to enter into a financing agreement in connection with its loan obligation or other financial assistance. The board shall determine the form and content of loan applications, financing agreements, and loan obligations including the term and rate or rates of interest on a financing agreement. The terms and conditions of a loan or other financial assistance from federal accounts shall comply with applicable federal requirements.

(b) (1) The board shall determine which projects are eligible projects and then select from among the eligible projects qualified projects. When determining eligibility, the board shall make every effort to balance any loans or other financial assistance among all regions of this state.

(2) Preference for loans may be given to eligible projects in tier 1 and tier 2 counties, as defined in Code Section 48-7-40 and by the Department of Community Affairs.

(3) Preference for grants and other financial assistance may be given to eligible projects which have local financial support.



§ 32-10-128. Authority of qualified borrowers

(a) Qualified borrowers are authorized to obtain loans or other financial assistance from the bank through financing agreements. Qualified borrowers entering into financing agreements and issuing loan obligations to the bank may perform any acts, take any action, adopt any proceedings, and make and carry out any contracts or agreements with the bank as may be agreed to by the bank and any qualified borrower for the carrying out of the purposes contemplated by this part.

(b) In addition to the authorizations contained in this part, all other statutes or provisions permitting government units to borrow money and issue obligations, including, but not limited to Article 3 of Chapter 82 of Title 36, the "Revenue Bond Law," may be utilized by any government unit in obtaining a loan or other financial assistance from the bank to the extent determined necessary or useful by the government unit in connection with any financing agreement and the issuance, securing, or sale of loan obligations to the bank.

(c) A qualified borrower may receive, apply, pledge, assign, and grant security interests in project revenues to secure its obligations as provided in this part. A qualified borrower may fix, revise, charge, and collect fees, rates, rents, assessments, and other charges of general or special application for the operation or services of a qualified project, the system of which it is a part, and any other revenue producing facilities from which the qualified borrower derives project revenues to meet its obligations under a financing agreement or to provide for the construction and improving of a qualified project.



§ 32-10-129. Bank exempted from taxes and assessments

The bank is performing an essential governmental function in the exercise of the powers conferred upon it and shall not be required to pay taxes or assessments upon property or upon its operations or the income therefrom, or taxes or assessments upon property or loan obligations acquired or used by the bank or upon the income therefrom.



§ 32-10-130. Withholding of funds

(a) If a government unit fails to collect and remit in full all amounts due to the bank on the date these amounts are due under the terms of any note or other obligation of the government unit, the bank shall notify the appropriate state officials who shall withhold all or a portion of the funds of the state and all funds administered by the state and its agencies, boards, and instrumentalities allotted or appropriated to the government unit and apply an amount necessary to the payment of the amount due.

(b) Nothing contained in this Code section mandates the withholding of funds allocated to a government unit which would violate contracts to which the state is a party, the requirements of federal law imposed on the state, or judgments of a court binding on the state.



§ 32-10-131. Liability of officer, employee, or committee of bank

Neither the board nor any officer, employee, or committee of the bank acting on behalf of it, while acting within the scope of this authority, is subject to any liability resulting from carrying out any of the powers given in this part.



§ 32-10-132. Notice prior to action or referendum not required

Notice, proceeding, or publication, except those required in this part, shall not be necessary to the performance of any act authorized in this part nor shall any act of the bank be subject to any referendum.



§ 32-10-133. Annual report

Following the close of each state fiscal year, the bank shall submit an annual report of its activities for the preceding year to the Governor, the Lieutenant Governor, and the Speaker of the House of Representatives and make such report available to the General Assembly. The bank also shall submit an annual report to the appropriate federal agency in accordance with requirements of any federal program.












Chapter 11 - Interstate Rail Passenger Network Compact

§ 32-11-1. Ratification, enactment, and entry of compact

The interstate rail passenger network compact is ratified, enacted, and entered into by the State of Georgia with all other states joining the compact in the form substantially as this chapter.



§ 32-11-2. Policy

It is the policy of the states party to this compact to cooperate and share the administrative and financial responsibilities concerning the planning of an interstate rail passenger network system connecting major cities in Illinois, Indiana, Kentucky, Tennessee, Georgia, and Florida. The participating states agree that a rail passenger system would provide a beneficial service and would be enhanced if operated across state lines.



§ 32-11-3. Economic impact study

(a) The states of Illinois, Indiana, Kentucky, Tennessee, Georgia, and Florida (referred to in this chapter as "participating states") agree, upon adoption of this compact by the respective states, to jointly conduct and participate in a rail passenger network financial and economic impact study. The study must do the following:

(1) Carry forward research previously performed by the national railroad passenger corporation (Amtrak) (report issued December 1990) for purposes of evaluating a representative service schedule, train running times, and associated costs.

(2) Include consideration of the following:

(A) The purchase of railroad equipment by a participating state and the lease of the railroad equipment to Amtrak.

(B) The recommendation that a member of the council serve on the Amtrak board of directors.

(C) The periodic review of projected passenger traffic estimates.

(D) Any other matter related to the financial and economic impact of a rail passenger network between the cities of Chicago, Illinois, and Jacksonville, Florida.

(b) Information and data collected during the study under subsection (a) of this Code section that is requested by a participating state or a consulting firm representing a participating state or the compact may be made available to the state or firm. However, the information may not include matters not of public record or of a nature considered to be privileged and confidential unless the state providing the information agrees to waive the confidentiality.



§ 32-11-4. Assistance by participating states

The participating states agree to do the following:

(1) Make available to each other and to a consulting firm representing a participating state or the compact assistance that is available, including personnel, equipment, office space, machinery, computers, engineering, and technical advice and services.

(2) Provide financial assistance for the implementation of the feasibility study that is available.



§ 32-11-5. Creation of advisory council; membership.

The interstate rail passenger advisory council (referred to in this compact as the "council") is created. The membership of the council consists of three individuals from each participating state. The Governor, President of the Senate, and Speaker of the House of Representatives shall each appoint one member of the council.



§ 32-11-6. Duties of council

The council shall do the following:

(1) Meet within 30 days after ratification of this agreement by at least two participating states.

(2) Establish rules for the conduct of the council's business, including the payment of the reasonable and necessary travel expenses of council members.

(3) Coordinate all aspects of the rail passenger financial and economic impact study under Code Section 32-11-3.

(4) Contract with persons, including institutions of higher education, for performance of any part of the study under Code Section 32-11-3.

(5) Upon approval of the study, negotiate the proportionate share that each state will contribute toward the implementation and management of the proposed restoration of the interstate rail passenger system.

(6) Make recommendations to each participating state legislature concerning the results of the study required by this chapter.



§ 32-11-7. Effective date

This compact becomes effective upon the adoption of the compact into law by at least two of the participating states. Thereafter, the compact becomes effective for another participating state upon the enactment of the compact by the state.



§ 32-11-8. Repeal

This compact continues in force with respect to a participating state and remains binding upon the state until six months after the state has given notice to each other participating state of the repeal of this chapter. The withdrawal may not be construed to relieve a participating state from an obligation incurred before the end of the state's participation in the compact.



§ 32-11-9. Construction of compact

(a) This compact shall be liberally construed to effectuate the compact's purposes.

(b) The provisions of this compact are severable. If:

(1) A phrase, clause, sentence, or provision of this compact is declared to be contrary to the Constitution of a participating state or of the United States; or

(2) The applicability of this compact to a government, an agency, a person, or a circumstance is held invalid,

the validity of the remainder of this compact and the compact's applicability to any government, agency, person, or circumstance is not affected.

(c) If this compact is held contrary to the Constitution of a participating state, the compact remains in effect for the remaining participating states and in effect for the state affected for all severable matters.






Chapter 12 - Georgia Coordinating Committee for Rural and Human Services Transportation






Title 33 - Insurance

Chapter 1 - General Provisions

§ 33-1-1. Short title

This title shall be known and may be cited as the "Georgia Insurance Code."



§ 33-1-2. Definitions

As used in this title, the term:

(1) "Commissioner of Insurance" or "Commissioner" means the Commissioner of Insurance of the State of Georgia.

(1.1) "Health benefit policy," "health benefit plan," or other similar terms do not include limited benefit insurance policies designed, advertised, and marketed to supplement major medical insurance such as accident only, Champus supplement, dental, disability income, fixed indemnity, long-term care, Medicare supplement, specified disease, vision, and any other type of accident and sickness insurance other than basic hospital expense, basic medical-surgical expense, or major medical insurance.

(2) "Insurance" means a contract which is an integral part of a plan for distributing individual losses whereby one undertakes to indemnify another or to pay a specified amount or benefits upon determinable contingencies.

(3) "Insurance Department" or "department" means the Insurance Department established by Code Section 33-2-1.

(4) "Insurer" means any person engaged as indemnitor, surety, or contractor who issues insurance, annuity or endowment contracts, subscriber certificates, or other contracts of insurance by whatever name called. Hospital service nonprofit corporations, nonprofit medical service corporations, burial associations, health care plans, and health maintenance organizations are insurers within the meaning of this title.

(4.1) "Natural person" means an individual human being and does not include any firm, partnership, association, corporation, or trust.

(5) "Person" means an individual, insurer, company, association, trade association, organization, society, reciprocal or interinsurance exchange, partnership, syndicate, business trust, corporation, Lloyd's association, and associations, groups, or department of underwriters, and any other legal entity.

(5.1) "Security," "security deposit," "special deposit," or "deposit," when used to refer to posted deposits required to be placed in the possession of the Commissioner, shall mean the actual physical evidence of a security, such as a certificate, or an entry made through the federal reserve book-entry system. The federal reserve book-entry system shall be limited in meaning to the computerized systems sponsored by the United States Department of Treasury and certain agencies and instrumentalities of the United States for holding and transferring securities of the United States government and such agencies and instrumentalities, respectively, in federal reserve banks through banks which are members of the Federal Reserve System or which otherwise have access to such computerized systems.

(6) "Transact," with respect to insurance, includes any of the following:

(A) Solicitation and inducement;

(B) Preliminary negotiations;

(C) Effectuation of a contract of insurance; or

(D) Transaction of matters subsequent to effectuation of the contract and arising out of it.



§ 33-1-3. Application of title to certain corporations, societies, and companies

This title shall not apply to:

(1) Hospital service nonprofit corporations except for Chapter 19 of this title and any other provisions of this title which are specifically made applicable to hospital service nonprofit corporations and nonprofit medical service corporations except for Chapter 18 of this title and any other provisions of this title which are specifically made applicable to nonprofit medical service corporations;

(2) Fraternal benefit societies except as provided in Chapter 15 of this title; or

(3) Farmers' mutual fire insurance companies except as provided in Chapter 16 of this title.



§ 33-1-4. Use of existing forms and filings

Every form of insurance document and every rate or other filing lawfully in use immediately prior to January 1, 1961, may continue to be so used or be effective until the Commissioner otherwise prescribes in accordance with this title, except that, before the expiration of one year from and after January 1, 1961, neither this title nor the Commissioner shall prohibit the use of any such document, rate, or filing because of any power, prohibition, or requirement contained in this title which did not exist under laws in force immediately prior to January 1, 1961.



§ 33-1-5. Provisions of title relating to particular matters to prevail over general provisions

Provisions of this title relating to a particular kind of insurance or to a particular type of insurer or to a particular matter prevail over provisions relating to insurance in general or to insurers in general.



§ 33-1-6. Requirements for action as insurer generally

No person shall act as an insurer as defined in Code Section 33-1-2 in this state without complying with the applicable provisions of this title.



§ 33-1-7. Issuance or delivery of policy in violation of title

Any insurer, or any officer or agent thereof, issuing or delivering to any person in this state any policy in violation of any provision of this title shall be guilty of a misdemeanor.



§ 33-1-8. Making of false statements; reporting of such statements

Any director, officer, agent, or employee of any insurance company who willfully and knowingly subscribes, makes, or concurs in making any annual or other statement required by law containing any material statement which is false shall be guilty of a misdemeanor. It shall be the duty of the Commissioner to report all such misrepresentations and false statements to the district attorney of the circuit or county in which they shall occur.



§ 33-1-9. Insurance fraud; venue; penalty; exemption

(a) Any natural person who knowingly or willfully:

(1) Makes or aids in the making of any false or fraudulent statement or representation of any material fact or thing:

(A) In any written statement or certificate;

(B) In the filing of a claim;

(C) In the making of an application for a policy of insurance;

(D) In the receiving of such an application for a policy of insurance; or

(E) In the receiving of money for such application for a policy of insurance

for the purpose of procuring or attempting to procure the payment of any false or fraudulent claim or other benefit by an insurer;

(2) Receives money for the purpose of purchasing insurance and converts such money to such person's own benefit;

(3) Issues fake or counterfeit insurance policies, certificates of insurance, insurance identification cards, or insurance binders; or

(4) Makes any false or fraudulent representation as to the death or disability of a policy or certificate holder in any written statement or certificate for the purpose of fraudulently obtaining money or benefit from an insurer

commits the crime of insurance fraud.

(b) Any natural person who knowingly and willfully or with reckless disregard engages in the following activities, either directly or indirectly, as an agent for, as a representative of, or on behalf of an insurer not authorized to transact insurance in this state commits the crime of insurance fraud:

(1) Soliciting, negotiating, procuring, or effectuating insurance or annuity contracts or renewals thereof;

(2) Soliciting, negotiating, procuring, or effectuating any contract relating to benefits or services;

(3) Disseminating information as to coverage or rates;

(4) Forwarding applications;

(5) Delivering policies or contracts;

(6) Inspecting or assessing risk;

(7) Fixing of rates;

(8) Investigating or adjusting claims or losses;

(9) Collecting or forwarding of premiums; or

(10) In any other manner representing or assisting such an insurer in the transaction of insurance with respect to subjects of insurance resident, located, or to be performed in this state.

(c) Any natural person who knowingly and willfully with intent to defraud subscribes, makes, or concurs in making any annual or other statement required by law to be filed with the Commissioner containing any material statement which is false commits the crime of insurance fraud.

(d) In any prosecution under this Code section, the crime shall be considered as having been committed in the county of the purported loss, in the county in which the insurer or the insurer's agent received the fraudulent or false claim or application, in the county in which money was received for the fraudulent application, or in any county where any act in furtherance of the criminal scheme was committed.

(e) A natural person convicted of a violation of this Code section shall be guilty of a felony and shall be punished by imprisonment for not less than two nor more than ten years, or by a fine of not more than $10,000.00, or both.

(f) Subsection (b) of this Code section shall not apply to a contract of insurance entered into in accordance with Article 2 of Chapter 5 of this title.



§ 33-1-10. Limitations upon right to choose funeral services for insured

It shall be unlawful for any insurer to designate in any policy, contract, certificate, or otherwise the person, firm, or corporation to conduct the funeral of the insured; or to organize, promote, or operate any enterprise or plan; or to enter into any contract with such insured or with any other person, which plan or contract tends to limit or restrict the freedom of choice in the open market of the person or persons having the legal right of such choice regarding contracts, purchases, and arrangements with reference to any part of a funeral service for such insured.



§ 33-1-11. Entry into contracts by life insurers with funeral directors or undertakers for conduct of funerals of persons insured

It shall be unlawful for any insurer writing any type of life insurance, by whatever term described, upon the lives of citizens of this state to enter into any contract with any funeral director or undertaker, providing that such funeral director or undertaker shall conduct the funeral of persons insured by such insurer.



§ 33-1-12. Entry into contracts by life insurers for provision of funeral merchandise or services to persons insured

It shall be unlawful for any insurer writing any type of life insurance upon the lives of citizens of this state to enter into any contract with any citizen of this state contracting and agreeing to furnish funeral merchandise or services upon the death of any person insured.



§ 33-1-13. Receiving of compensation from undertakers on account of employment; giving of compensation by undertakers

No person, firm, or corporation engaged in the life insurance business or the industrial life insurance business shall contract for or receive any compensation or gratuity, directly or indirectly, on account of the employment of any undertaker in connection with a burial or preparation for burial of any person whose life is insured by said company; and no undertaker shall give or agree to give any such compensation or commission to such person, firm, or corporation engaged in the insurance business.



§ 33-1-14. Regulation of certain persons providing coverage for medical or dental services

(a) Notwithstanding any other provision of law and except as provided in this Code section, any person, other than an authorized insurer, the state and its instrumentalities, or political subdivisions of the state and their instrumentalities, who provides coverage in this state for medical, surgical, chiropractic, physical therapy, optometry, speech pathology, podiatry, audiology, psychology, pharmaceutical, dental, or hospital services, whether such coverage is by direct payment, reimbursement, or otherwise, shall be presumed to be subject to the jurisdiction of the Insurance Department, unless the person shows that, while providing coverage for such services, such person is subject to the jurisdiction of an insurance supervisory official of another state or specifically subject to the exclusive jurisdiction of the federal government.

(b) Any person may show that such person is subject to the jurisdiction of an insurance supervisory official of another state or specifically subject to the exclusive jurisdiction of the federal government by providing to the Commissioner the appropriate certificate, license, or document, issued by the insurance supervisory official of another state or specifically issued to such person by an appropriate official or agency of the federal government which permits such person to provide such coverages.

(c) Any such person who is unable to show under subsection (b) of this Code section that such person is subject to the jurisdiction of an insurance supervisory official of another state or specifically subject to the exclusive jurisdiction of the federal government shall submit to an examination by the Commissioner to determine the organization and solvency of the person and to determine whether or not such person complies with the applicable provisions of this title.

(d) Any person unable to show under subsection (b) of this Code section that such person is subject to the jurisdiction of an insurance supervisory official of another state or specifically subject to the exclusive jurisdiction of the federal government shall be subject to all appropriate provisions of this title regarding the conduct of such person's business.

(e) (1) Any production agency or administrator which advertises, sells, transacts, or administers the coverage in this state described in subsection (a) of this Code section and which is required to submit to an examination by the Commissioner under subsection (c) of this Code section shall, if said coverage is not fully insured or otherwise fully covered by an authorized insurer, advise every purchaser, prospective purchaser, and covered person of such lack of insurance or other coverage.

(2) Any administrator which advertises or administers the coverage in this state described in subsection (a) of this Code section and which is required to submit to an examination by the Commissioner under subsection (c) of this Code section shall advise any production agency of the elements of the coverage, including the amount of "stop-loss" insurance in effect.

(f) As used in this Code section, the term "authorized insurer" means any insurer authorized to sell accident and sickness policies, subscriber contracts, certificates, or agreements of any form under Chapter 15, 18, 19, 20, 21, 29, or 30 of this title.



§ 33-1-15. Affidavit that insured's motor vehicle stolen

(a) In any case where an insured has executed an affidavit affirming that such insured's motor vehicle has been stolen, the insurer shall be required to accept by-hand delivery of such affidavit from such insured.

(b) It shall be unlawful for any person who executes the affidavit provided for in subsection (a) of this Code section knowing that it purports to be an acknowledgment of a lawful oath or affirmation to hand deliver such affidavit if such person knowingly and willfully made a false statement in such affidavit.

(c) Any person who violates subsection (b) of this Code section shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one nor more than five years or by a fine of not more than $10,000.00, or both.



§ 33-1-16. Investigation of fraudulent insurance act; collection of evidence; immunity from liability; public inspection; enforcement

(a) For the purposes of this Code section, a person commits a "fraudulent insurance act" if he:

(1) Knowingly and with intent to defraud presents, causes to be presented, or prepares with knowledge or belief that it will be presented, to or by an insurer, purported insurer, broker, or any agent thereof, any written statement as part of, or in support of, an application for the issuance of, or the rating of, an insurance policy, or a claim for payment or other benefit pursuant to an insurance policy, which he knows to contain materially false information concerning any fact material thereto or if he conceals, for the purpose of misleading another, information concerning any fact material thereto; or

(2) Knowingly and willfully transacts any contract, agreement, or instrument which violates this title.

(b) If, by his own inquiries or as a result of information received, the Commissioner has reason to believe that a person has engaged in, or is engaging in, a fraudulent insurance act, the Commissioner may administer oaths and affirmations, request the attendance of witnesses or proffering of matter, and collect evidence. The Commissioner shall not compel the attendance of any person or matter in any such investigation except pursuant to subsection (d) of this Code section.

(c) If matter that the Commissioner seeks to obtain by request is located outside the state, the person so requested may make it available to the Commissioner or his representative to examine the matter at the place where it is located. The Commissioner may designate representatives, including officials of the state in which the matter is located, to inspect the matter on his behalf, and he may respond to similar requests from officials of other states.

(d) (1) The Commissioner may request that an individual who refuses to comply with any such request be ordered by the superior court to provide the testimony or matter. The court shall not order such compliance unless the Commissioner has demonstrated to the satisfaction of the court that the testimony of the witness or the matter under request has a direct bearing on the commission of a fraudulent insurance act or is pertinent or necessary to further such investigation.

(2) Except in a prosecution for perjury, an individual who complies with a court order to provide testimony or matter after asserting a privilege against self-incrimination, to which he is entitled by law, may not be subjected to a criminal proceeding or to a civil penalty with respect to the act concerning which he is required to testify or produce relevant matter.

(3) In the absence of fraud or bad faith, a person is not subject to civil liability for libel, slander, or any other relevant tort by virtue of filing reports, without malice, or furnishing other information, without malice, required by this Code section or required by the Commissioner under the authority granted in this Code section, and no civil cause of action of any nature shall arise against such person:

(A) For any information relating to suspected fraudulent insurance acts furnished to or received from law enforcement officials, their agents, or employees;

(B) For any such information relating to suspected fraudulent insurance acts furnished to or received from other persons subject to the provisions of this title; or

(C) For any such information furnished in reports to the Commissioner or the National Association of Insurance Commissioners.

(4) The Commissioner or any employee or agent is not subject to civil liability for libel, slander, or any other relevant tort, and no civil cause of action of any nature exists against such persons by virtue of the execution of activities or duties of the Commissioner under this Code section or by virtue of the publication of any report or bulletin related to the activities or duties of the Commissioner under this Code section.

(5) This Code section does not abrogate or modify in any way any common law or statutory privilege or immunity heretofore enjoyed by any person.

(e) The papers, documents, reports, or evidence relative to the subject of an investigation under this Code section shall not be subject to public inspection for so long as the Commissioner deems reasonably necessary to complete the investigation, to protect the person investigated from unwarranted injury, or to be in the public interest. Further, such papers, documents, reports, or evidence relative to the subject of an investigation under this Code section shall not be subject to subpoena until opened for public inspection by the Commissioner, unless the Commissioner consents, or until, after notice to the Commissioner and a hearing, a superior court determines the Commissioner would not be unnecessarily hindered by such subpoena. The Commissioner or his employees or agents shall not be subject to subpoena in civil actions by any court of this state to testify concerning any matter of which they have knowledge pursuant to pending investigations of fraudulent insurance acts.

(f) Any person, other than an insurer, agent, or other person licensed under this title, or an employee thereof, having knowledge of or who believes that a fraudulent insurance act is being or has been committed may send to the Commissioner a report of information pertinent to such knowledge of or belief and such additional information relative thereto as the Commissioner may request. Any insurer, agent, or other person licensed under this title, or an employee thereof, having knowledge of or who believes that a fraudulent insurance act is being or has been committed shall send to the Commissioner a report or information pertinent to such knowledge or belief and such additional information relative thereto as the Commissioner or his employees or agents may require. The Commissioner or his employees or agents shall review such information or reports as, in the judgment of the Commissioner or such employees or agents, may require further investigation. The Commissioner shall then cause an investigation of the facts surrounding such information or report to be made to determine the extent, if any, to which a fraudulent insurance act is being committed and shall report any alleged violations of law which the investigations disclose to the appropriate prosecuting attorney having jurisdiction with respect to any such violation. If prosecution by the prosecuting attorney is not begun within 90 days of the report, the prosecuting attorney shall inform the Commissioner of the reasons for the lack of prosecution.

(g) Notwithstanding the provisions of subsection (f) of this Code section, when an insurer or an insured knows or has reasonable grounds to believe that a person committed a fraudulent insurance act and which the insurer reasonably believes not to have been reported to a law enforcement agency in this state, then, for the purpose of notification and investigation, the insurer or an agent authorized by an insurer to act on its behalf or the insured may notify such law enforcement agency of such knowledge or reasonable belief and provide such information relevant to the fraudulent insurance act, including, but not limited to, insurance policy information, including the application for insurance; policy premium payment records; history of previous claims made by the insured; and other information relating to the investigation of the claim, including statements of any person, proofs of loss, and notice of loss. In the absence of fraud or bad faith, no insurer or agent authorized by an insurer to act on its behalf, law enforcement agency, or their respective employees or an insured shall be subject to any civil liability for libel, slander, or related cause of action by virtue of filing reports or for releasing or receiving any information pursuant to this subsection. For the purposes of this Code section, the term "law enforcement agency" shall mean and include any federal, state, county, or consolidated police or law enforcement department and any prosecuting official of the federal, state, county, local, or consolidated government. For the purposes of this Code section, the term "insured" shall mean and include any person who is a named insured or beneficiary under a policy or contract of insurance or a person who is not a named insured or beneficiary under a policy or contract of insurance due to the fraudulent action of another but who in good faith believes himself to be such an insured or beneficiary.

(h) Personnel employed by the Commissioner under this Code section shall have the power to make arrests for criminal violations established as a result of investigations only. The general laws applicable to arrests by peace officers of this state shall also be applicable to such personnel. Such personnel shall have the power to execute arrest warrants and search warrants for the same criminal violations; to serve subpoenas issued for the examination, investigation, and trial of all offenses determined by their investigations; and to arrest upon probable cause without warrant any person found in the act of violating any of the provisions of applicable laws. Personnel empowered to make arrests under this Code section shall be empowered to carry firearms or other weapons in the performance of their duties. It is unlawful for any person to resist an arrest authorized by this Code section or in any manner to interfere, either by abetting or assisting such resistance or otherwise interfering, with personnel employed by the Commissioner under this Code section in the duties imposed upon them by law.



§ 33-1-17. Special Insurance Fraud Fund

(a) The General Assembly finds that the proper and expeditious investigation and prosecution of fraudulent insurance acts are beneficial to the public interest. The General Assembly further finds that proper investigation of fraudulent insurance acts, followed by vigorous prosecution of insurance fraud, will bring about lower insurance rates for the citizens of this state.

(b) There is created a Special Insurance Fraud Fund for the purpose of funding the investigation and prosecution of insurance fraud.

(c) (1) The Commissioner shall prepare, on an annual basis, a separate budget request to the General Assembly which sets forth the anticipated cost and expense of funding the investigation and prosecution of insurance fraud in this state for the ensuing 12 months. Beginning with the year 1997, such budget request shall set forth the annual cost and expense of the investigation and prosecution of insurance fraud in Georgia for the preceding 12 months.

(2) There is imposed upon each foreign, alien, and domestic insurance company doing business in the state an annual assessment under a formula to be established by regulation promulgated by the Commissioner. The formula shall be calculated such that the total proceeds paid or collected from such assessments for any year shall not exceed the amounts appropriated by the General Assembly pursuant to paragraph (3) of this subsection, which appropriation shall be based upon the budget request setting forth the applicable annual cost and expense of the investigation and prosecution of insurance fraud in Georgia submitted by the Commissioner. Such assessments may be measured by kind of company, kind of insurance, income, volume of transactions, or such other factors as the Commissioner determines appropriate. Assessments shall be due and payable for each calendar quarter at the times specified in subsection (b) of Code Section 33-8-6. Any insurance company which fails to report and pay any installment of such assessment shall be subject to penalties and interest as provided by subsection (d) of Code Section 33-8-6. The Commissioner shall provide by regulation for such other terms and conditions for the payment or collection of such assessments as may be necessary to ensure the proper payment and collection thereof.

(3) The General Assembly may appropriate to the Insurance Department funds for the investigation of insurance fraud and for the funding of the prosecution of insurance fraud. The Commissioner is authorized to use such funds for investigation of insurance fraud and to reimburse prosecuting attorneys for some or all of the costs of retaining assistant prosecuting attorneys to prosecute insurance fraud cases. The Commissioner shall provide by regulation for such other terms and conditions for the use of the funds for the investigation, reimbursement, and prosecution contemplated by the terms of this paragraph.

(d) Insurers shall make personnel involved in investigating insurance fraud and any files relating to insurance fraud investigation available to the Commissioner, the Attorney General, local prosecuting officials, special prosecuting attorneys, or other law enforcement agencies as needed in order to further the investigation and prosecution of insurance fraud. Information supplied by an insurer and contained in such files shall upon receipt become part of the investigative file and subject to the provisions of Code Section 50-18-72. The insurer and its employees and agents shall be entitled to immunity as provided in Code Section 33-1-16.

(e) Any expenses incurred by insurers as a result of this Code section shall be defrayed by such insurers from their own funds and shall not be borne by the state or by the Special Insurance Fraud Fund.



§ 33-1-18. Housing tax credit for qualified projects; rules and regulations

(a) As used in this Code section, the term:

(1) "Federal housing tax credit" means the federal tax credit as provided in Section 42 of the Internal Revenue Code of 1986, as amended.

(2) "Median income" means those incomes that are determined by the federal Department of Housing and Urban Development guidelines and adjusted for family size.

(3) "Project" means a housing project that has restricted rents that do not exceed 30 percent of median income for at least 40 percent of its units occupied by persons or families having incomes of 60 percent or less of the median income or at least 20 percent of the units occupied by persons or families having incomes of 50 percent or less of the median income.

(4) "Qualified basis" means that portion of the tax basis of a qualified Georgia project eligible for the federal housing tax credit, as that term is defined in Section 42 of the Internal Revenue Code of 1986, as amended.

(5) "Qualified Georgia project" means a qualified low-income building as that term is defined in Section 42 of the Internal Revenue Code of 1986, as amended, that is located in Georgia.

(b)(1) A tax credit against the taxes imposed under Code Sections 33-5-31, 33-8-4, and 33-40-5, to be termed the Georgia housing tax credit, shall be allowed with respect to each qualified Georgia project placed in service after January 1, 2001. The amount of such credit shall, when combined with the total amount of credit authorized under Code Section 48-7-29.6, in no event exceed an amount equal to the federal housing tax credit allowed with respect to such qualified Georgia project.

(2)(A) If under Section 42 of the Internal Revenue Code of 1986, as amended, a portion of any federal housing tax credit taken on a project is required to be recaptured as a result of a reduction in the qualified basis of such project, the taxpayer claiming any state tax credit with respect to such project shall also be required to recapture a portion of any state tax credit authorized by this Code section. The state recapture amount shall be equal to the proportion of the state tax credit claimed by the taxpayer that equals the proportion the federal recapture amount bears to the original federal housing tax credit amount subject to recapture. The tax credit under this Code section shall not be subject to recapture if such recapture is due solely to the sale or transfer of any direct or indirect interest in such qualified Georgia project.

(B) In the event that recapture of any Georgia housing tax credit is required, any amended return submitted to the Commissioner as provided in this Code section shall include the proportion of the state tax credit required to be recaptured, the identity of each taxpayer subject to the recapture, and the amount of tax credit previously allocated to such taxpayer.

(3) In no event shall the total amount of the tax credit under this Code section for a taxable year exceed the taxpayer's tax liability under Code Sections 33-5-31, 33-8-4, and 33-40-5. Any unused tax credit shall be allowed to be carried forward to apply to the taxpayer's next three succeeding years' tax liability. No such tax credit shall be allowed the taxpayer against prior years' tax liability.

(4) The tax credit allowed under this Code section, and any recaptured tax credit, shall be allocated among some or all of the partners, members, or shareholders of the entity owning the project in any manner agreed to by such persons, whether or not such persons are allocated or allowed any portion of the federal housing tax credit with respect to the project.

(c) The commissioner and the state department designated by the Governor as the state housing credit agency for purposes of Section 42(h) of the Internal Revenue Code of 1986, as amended, shall each be authorized to promulgate any rules and regulations necessary to implement and administer this Code section.



§ 33-1-19. Special Advisory Commission on Mandated Health Insurance Benefits

(a) The Special Advisory Commission on Mandated Health Insurance Benefits is hereby established, effective February 1, 2012, to advise the Governor and the General Assembly on the social and financial impact of current and proposed mandated benefits and providers, in the manner set forth in this Code section. The advisory commission shall be composed of 20 members and three ex officio members. Sixteen members shall be appointed by the Governor on or after February 1, 2012, as follows: one dentist, one obstetrician, one pediatrician, one family practice physician, one physician who is a specialist in chronic disease, one chief medical officer of a general, acute care hospital, one allied health professional, two representatives of small business, two representatives of a major industry, one expert in the field of medical ethics, one representative of the accident and health insurance industry, one representative from the Georgia Association of Health Plans, and two citizen members. The Senate Committee on Assignments shall appoint one member from the Senate Health and Human Services Committee and one member from the Senate Insurance and Labor Committee, and the Speaker of the House of Representatives shall appoint one member from the House Committee on Health and Human Services and one member from the House Committee on Insurance. The commissioner of community health, the Commissioner of Labor, and the Commissioner of Insurance shall serve as ex officio, nonvoting members. All members shall be appointed for terms of four years each, except that appointments to fill vacancies shall be made for the unexpired terms.

(b) No person shall be eligible to serve for or during more than two successive four-year terms; but after the expiration of a term of two years or less, or after the expiration of the remainder of a term to which appointed to fill a vacancy, two additional four-year terms may be served by such a member if so appointed.

(c) The advisory commission shall meet regularly and at the request of the Governor. The first meeting of the advisory commission shall be held no later than March 1, 2012, at which time the advisory commission shall select a chairperson and a vice chairperson, as determined by the membership.

(d) The advisory commission shall:

(1) Develop and maintain, with the Insurance Department, a system and program of data collection to assess the impact of mandated benefits and providers, including costs to employers and insurers, impact of treatment, cost savings in the health care system, number of providers, and other data as may be appropriate;

(2) Advise and assist the Insurance Department on matters relating to mandated insurance benefits and provider regulations;

(3) Prescribe the format, content, and timing of information to be submitted to the advisory commission in its assessment of proposed and existing mandated benefits and providers. Such format, content, and timing requirements shall be binding upon all parties submitting information to the advisory commission in its assessment of proposed and existing mandated benefits and providers;

(4) Provide assessments of proposed and existing mandated benefits and providers and other studies of mandated benefits and provider issues as requested by the General Assembly;

(5) Provide additional information and recommendations, relating to any system of mandated health insurance benefits and providers, to the Governor and the General Assembly, upon request; and

(6) Report annually on its activities to the joint standing committees of the General Assembly having jurisdiction over insurance by December 1 of each year.

(e) (1) Whenever legislation containing a mandated health insurance benefit or provider is proposed, the standing committee of the General Assembly having jurisdiction over the proposal shall request that the advisory commission prepare and forward to the Governor and the General Assembly a study that assesses the social and financial impact and the medical efficacy of the proposed mandate. The advisory commission shall be given a period of six months, or until commencement of the next General Assembly, whichever is longer, to complete and submit its assessment.

(2) The advisory commission shall assess the social and financial impact and the medical efficacy of existing mandated benefits and providers in effect as of January 1, 2012. The advisory commission shall submit a schedule of evaluations to the standing committees of the General Assembly having jurisdiction over health insurance matters by May 1, 2012, setting forth the dates by which particular mandates shall be evaluated by the advisory commission. The evaluations shall be completed and submitted to such standing committees no later than December 31, 2012.

(f) The Insurance Department, the Department of Labor, the Department of Community Health, and such other state agencies as may be considered appropriate by the advisory commission shall provide staff assistance to the advisory commission.



§ 33-1-20. Health care sharing ministry

(a) As used in this Code section, the term "health care sharing ministry" means a faith-based, nonprofit organization that is tax exempt under the Internal Revenue Code which:

(1) Limits its participants to those who are of a similar faith;

(2) Acts as a facilitator among participants who have financial or medical needs and matches those participants with other participants with the present ability to assist those with financial or medical needs in accordance with criteria established by the health care sharing ministry;

(3) Provides for the financial or medical needs of a participant through contributions from one participant to another;

(4) Provides amounts that participants may contribute with no assumption of risk or promise to pay among the participants and no assumption of risk or promise to pay by the health care sharing ministry to the participants;

(5) Provides a written monthly statement to all participants that lists the total dollar amount of qualified needs submitted to the health care sharing ministry, as well as the amount actually published or assigned to participants for their contribution; and

(6) Provides a written disclaimer on or accompanying all applications and guideline materials distributed by or on behalf of the organization that reads, in substance: "Notice: The organization facilitating the sharing of medical expenses is not an insurance company, and neither its guidelines nor plan of operation is an insurance policy. Whether anyone chooses to assist you with your medical bills will be totally voluntary because no other participant will be compelled by law to contribute toward your medical bills. As such, participation in the organization or a subscription to any of its documents should never be considered to be insurance. Regardless of whether you receive any payment for medical expenses or whether this organization continues to operate, you are always personally responsible for the payment of your own medical bills."

(b) A health care sharing ministry which has entered into a health care cost sharing arrangement with its participants shall not be considered an insurance company, health maintenance organization, or health benefit plan of any class, kind, or character and shall not be subject to any laws respecting insurance companies, health maintenance organizations, or health benefit plans of any class, kind, or character in this state or subject to regulation under such laws, including, but not limited to, the provisions of this title, and shall not be subject to the jurisdiction of the Commissioner of Insurance.



§ 33-1-21. Certain subscription agreements for prepaid air ambulance service not contract of insurance; definitions

(a) As used in this Code section, the term:

(1) "Air ambulance" means any rotary-wing aircraft used or intended to be used for hire for transportation of sick or injured persons who may need medical attention during transport.

(2) "Air ambulance service" means the for-hire providing of emergency care and transportation by means of an air ambulance for an injured or sick person to or from a place where medical or hospital care is furnished.

(3) "Membership fees" means amounts collected by a membership provider as consideration for a membership subscription.

(4) "Membership provider" means an entity that is licensed to provide air ambulance services pursuant to Chapter 11 of Title 31.

(5) "Membership subscription" means an agreement where a membership provider's charges to a subscription member for air ambulance services are discounted or are prepaid, but only for charges that are not otherwise covered by a third party.

(6) "Subscription member" means an individual who is the beneficiary of a membership subscription.

(b) (1) The solicitation of membership subscriptions, the acceptance of applications for membership subscriptions, the charging of membership fees, and the furnishing of prepaid or discounted air ambulance service to subscription members by a membership provider shall not constitute the writing of insurance.

(2) A membership subscription shall not constitute a contract of insurance.



§ 33-1-22. English language version of policy controls

In the event of a dispute or complaint wherein an insurer provided any material in a language other than English, the English language version of the policy, as that term is defined in Code Section 33-24-1, shall control the resolution of such dispute or complaint; provided, however, that nothing contained in this Code section shall abrogate or supersede the provisions set forth in Chapter 6 of this title, relating to unfair trade practices.



§ 33-1-23. Establishment of exchange

(a) As used in this Code section, the term "exchange" shall have the same meaning provided for in paragraph (1) of Code Section 33-23-201.

(b) No department, agency, instrumentality, or political subdivision of this state shall:

(1) Establish any program; promulgate any rule, policy, guideline, or plan; or change any program, rule, policy, or guideline to implement, establish, create, administer, or otherwise operate an exchange; or

(2) Apply for, accept, or expend federal moneys related to the creation, implementation, or operation of an exchange.

(c) Nothing in this Code section shall apply to the Commissioner of Insurance in the implementation or enforcement of the provisions of Article 3 of Chapter 23 of this title.

(d) Neither the state nor any department, agency, bureau, authority, office, or other unit of the state, including the University System of Georgia and its member institutions, nor any political subdivision of the state shall establish, create, implement, or operate a navigator program or its equivalent as defined in Code Section 33-23-201; provided, however, that any grant regarding a navigator program in effect on April 15, 2014, shall be permitted to continue for the term of such grant but shall then terminate upon the expiration of the term of such grant and shall not be renewed, notwithstanding any provision contained within such grant allowing for automatic renewal under certain circumstances.

(e) Nothing in this Code section shall be construed to preclude the state from participating in any MEDICAID program.



§ 33-1-24. Insurance requirements for transportation network companies and their drivers

(a) As used in this Code section, the term:

(1) "Personal vehicle" means a registered motor vehicle that is used by a transportation network company driver in connection with providing services for a transportation network company.

(2) "Transportation network company" means a corporation, partnership, sole proprietorship, or other entity that uses a digital network or other means to connect customers to transportation network company drivers for the purposes of providing transportation for compensation, including, but not limited to, payment, donation, or other item of value. The term shall not include emergency or nonemergency medical transports.

(3) "Transportation network company customer" or "customer" means an individual who uses a transportation network company to connect with a driver to obtain services in such driver's personal vehicle, from an agreed upon point of departure to an agreed upon destination.

(4) "Transportation network company driver" or "driver" means an individual who uses or permits to be used his or her personal vehicle to provide transportation network company services. Such driver need not be an employee of a transportation network company.

(5) "Transportation network company services" or "services" means:

(A) The period of time a driver is logged on to the transportation network company's digital network and available to accept a ride request until the driver is logged off, except for that time period described in subparagraph (B) of this paragraph; and

(B) The period of time a driver accepts a ride request on the transportation network company's digital network until the driver completes the transaction or the ride is complete, whichever is later.

Transportation network company services shall not include transportation provided using a taxi, a limousine carrier as defined in Code Section 40-1-151, or any other commercially registered motor vehicle and commercially licensed driver.

(b) A transportation network company shall maintain or cause to be maintained a primary motor vehicle insurance policy that:

(1) Recognizes the driver as a transportation network company driver and explicitly covers the driver's provision of transportation network company services as defined in paragraph (5) of subsection (a) of this Code section;

(2) During the time period defined in subparagraph (a)(5)(A) of this Code section, provides a minimum of $100,000.00 for bodily injuries to or death of all persons in any one accident with a maximum of $50,000.00 for bodily injuries to or death of one person and $50,000.00 for loss of or damage to property of others, excluding cargo, in any one accident; and

(3) During the time period defined in subparagraph (a)(5)(B) of this Code section, provides a minimum of $1 million for death, personal injury, and property damage per occurrence and provides uninsured and underinsured motorist coverage of at least $1 million per incident.

(c) The requirements of subsection (b) of this Code section may be satisfied by either:

(1) A commercial motor vehicle insurance policy purchased by the transportation network company or the driver that provides coverage that meets the requirements set forth in subsection (b) of this Code section; or

(2) An insurance rider to, an endorsement of, or an express provision of coverage for transportation network company services within the driver's personal private passenger motor vehicle insurance policy required by Code Section 40-9-34 which may be combined with an excess policy provided by the transportation network company to meet the requirements set forth in subsection (b) of this Code section.

(d) A transportation network company that purchases an insurance policy to satisfy any of the requirements under subsection (b) of this Code section shall provide the insurance policy to the Commissioner.

(e) An insurance policy required by subsection (b) of this Code section shall be placed with an insurer licensed under this title or with a surplus lines insurer eligible under Chapter 23 of this title.

(f) To the extent the coverage requirements in subsection (b) of this Code section are met by a driver, then such driver shall submit verification of such coverage to the transportation network company. In the event that the insurance maintained by a driver to fulfill the requirements of subsection (b) of this Code section has lapsed or ceases to exist, then the transportation network company shall provide coverage which shall become primary beginning with the first dollar of a claim.

(g) (1) Nothing in this Code section shall be construed to require a personal vehicle insurance policy to provide primary or excess coverage for transportation network company services.

(2) Insurers that write motor vehicle insurance policies in this state may exclude any and all coverage afforded under the owner's insurance policy for any loss or injury that occurs while a driver is logged on to a transportation network company's digital network or while a driver provides transportation network company services. Notwithstanding any other law, a personal vehicle insurer may, at its discretion, offer a personal vehicle insurance policy, or an amendment or endorsement to an existing policy, that covers a driver's vehicle while being used for transportation network company services during the time period specified in this paragraph, with or without a separate charge, or the policy contains an amendment or an endorsement to provide such coverage, for which a separately stated premium may be charged.

(h) The transportation network company shall comply with the following requirements for each driver:

(1) The driver shall be provided a disclosure from the transportation network company containing:

(A) All information and documentation required for compliance with Code Section 40-6-10 if the transportation network company provides any insurance policy required by subsection (b) of this Code section;

(B) Notice that the driver's personal vehicle insurance policy may exclude any and all coverage for injuries to the driver and to others and may exclude the duty to defend or indemnify any person or organization for liability for any loss or injury that occurs while providing transportation network company services; and

(C) Notice that the driver's personal vehicle insurance policy may exclude coverage for damage to the personal vehicle, medical payments coverage, uninsured and underinsured motorist coverage, and other first-party claims;

(2) Such transportation network company shall make the following disclosure to a driver in the driver's terms of service: "If the vehicle with which you provide transportation network company services has a lien against it, you must notify the lienholder that you provide transportation network company services with such vehicle. Providing such transportation network company services may violate the terms of your contract with the lienholder.";

(3) The transportation network company shall include the disclosures required by this subsection in the driver's terms of service in a distinctive clause; and

(4) For purposes of claims coverage investigation and upon request of the transportation network company driver's personal vehicle insurer, the transportation network company shall provide, within 15 days of such insurer's request, the date and times at which an accident occurred that involved a transportation network company driver and the precise times in the 12 hours preceding and following the accident that the driver logged on and off the transportation network company network or application or otherwise signified availability to provide transportation network company services. Coverage under a motor vehicle insurance policy maintained by the transportation network company shall not be dependent on a personal vehicle insurer first denying a claim nor shall a personal vehicle insurance policy be required to first deny a claim.

(i) In the event the transportation network company is providing primary insurance coverage under subsection (b) of this Code section, the transportation network company's insurer shall assume the costs of defense and indemnification. The transportation network company shall notify the driver and the driver's insurer of any dispute concerning primary coverage within 25 business days of receiving notice of the accident that gives rise to such claim. A personal vehicle insurer that defends or indemnifies a claim against a driver that is excluded under the terms of its policy shall have a right of contribution against other insurers that provide motor vehicle insurance to the same driver in satisfaction of the coverage requirements of this Code section at the time of loss.

(j) In the event the transportation network company is providing primary insurance coverage under subsection (b) of this Code section and the driver or the driver's insurer is named as a defendant in a civil action for any loss or injury that occurs while a personal vehicle is available to provide transportation network company services, the transportation network company's insurer shall have the duty to defend and indemnify the driver and the driver's insurer.






Chapter 2 - Department and Commissioner of Insurance

§ 33-2-1. Creation of department; Commissioner chief officer of department; powers and duties of department and Commissioner generally

There is created the Insurance Department of the State of Georgia. The chief officer of such department shall be the Commissioner of Insurance. The purpose and function of the department and the duties and powers of the Commissioner shall be those created and vested by this title.



§ 33-2-2. Seal of Commissioner

The Commissioner shall have an official seal of such design as he or she shall select with the approval of the Governor.



§ 33-2-3. Organization of department by Commissioner

The Commissioner shall set up within the department such divisions or sections as he may deem necessary for the appropriate performance of the duties of the department and the proper exercise of the powers vested in the department. Such organization shall proceed along functional lines and shall have as its purpose efficiency in operation and service to the public.



§ 33-2-4. Appointment and removal of chief deputy insurance commissioner and other deputies

(a) The Commissioner shall appoint a chief deputy insurance commissioner and such other deputies as may be necessary to assist him in the performance and discharge of his duties; and, in the event of a vacancy in the office of the Commissioner or in his absence or disability for any reason, the chief deputy shall perform all the duties of the Commissioner. The chief deputy shall execute a bond with proper security in the sum of $15,000.00, such bond to be approved by the Commissioner and conditioned upon the faithful performance of the duties of the chief deputy commissioner.

(b) The chief deputy insurance commissioner and other deputies shall be removable at the discretion of the Commissioner.



§ 33-2-5. Appointment of personnel; possession of financial interest; additional remuneration for services

(a) The Commissioner may appoint and prescribe the duties of such assistants, examiners, actuaries, clerks, and employees as may be necessary to discharge the duties placed upon the department by this title. The Commissioner shall fix the compensation of all such personnel.

(b) The Commissioner or any deputy, examiner, actuary, clerk, or any employee of the department shall not be financially interested, directly or indirectly, in any insurer, agency, or insurance transaction except as a policyholder or claimant under a policy; however, as to such matters wherein a conflict of interests does not exist on the part of any such individual, the Commissioner may employ from time to time insurance actuaries or other technicians who are independently practicing their professions even though similarly employed by insurers and others.

(c) The Commissioner or any deputy, examiner, actuary, clerk, or employee of the department shall not be given or receive any fee, compensation, loan, gift, or other thing of value in addition to the compensation and expense allowance provided by law for any service or pretended service either rendered or to be rendered as such Commissioner, deputy, examiner, actuary, clerk, or employee.



§ 33-2-6. Delegated authority

(a) Any authority, power, or duty vested in the Commissioner by any provision of this title may be exercised, discharged, or performed by any deputy, assistant, examiner, or employee of the department acting in the Commissioner's name and by his delegated authority.

(b) The Commissioner shall be responsible for the official acts of such persons who act in his name and by his authority.



§ 33-2-7. Maintenance of records, books, or papers by Commissioner generally; furnishing of copies; disposal of records

(a) The Commissioner shall enter in permanent form records of the official transactions, filings, examinations, investigations, and proceedings of his office and shall keep all records, books, and papers pertaining thereto in his office. Such records, books, and papers shall be deemed public records of the state except as may be provided otherwise in this chapter.

(b) Upon the request of any person and the payment of the applicable fee, the Commissioner shall supply a certified copy of any record in his office which is then subject to public inspection.

(c) The Commissioner may destroy or otherwise dispose of all records entered in his office in accordance with the rules and procedures provided for in Part 1A of Article 2 of Chapter 3 of Title 20; provided, however, that filings may be destroyed by direction of the Commissioner when superseded.



§ 33-2-8. Annual report of Commissioner

As early in the calendar year as reasonably possible, the Commissioner annually shall compile a report showing, with respect to the preceding calendar year:

(1) Names of the authorized insurers transacting insurance in this state with such summary of their financial statement as he deems proper;

(2) Names of insurers whose businesses were closed during the year, the cause thereof, and amount of assets and liabilities as ascertainable;

(3) Names of insurers against which delinquency or similar proceedings were instituted and a concise statement of the facts with respect to each proceeding;

(4) The receipts and expenses of the department for the year;

(5) Recommendations of the Commissioner as to amendments or supplementation of laws affecting insurance regarding matters affecting the department; and

(6) Such other pertinent information and matters as the Commissioner deems proper.

Such report shall be kept in the Commissioner's office at the state capital and shall be available for public inspection during regular business hours. Copies of the report or portions of the report shall be made available on request upon payment of the applicable cost for reduction of the copies requested.



§ 33-2-8.1. Purpose of Code section; preparation by Commissioner of supplemental report on property and casualty insurance; contents of report; request for information

(a) The General Assembly and the public have been confronted with a need for relevant and verifiable information on the property and casualty insurance industry. The purpose of this Code section is to provide the General Assembly and the public with accessible information on the property and casualty insurance industry, on the solvency of such insurers, on market availability and profitability, and on troubled liability insurance lines.

(b) On July 1 of each year, the Commissioner, as a supplemental report to the annual report provided in Code Section 33-2-8, shall compile a report containing the information specified in this Code section. The Commissioner shall not be required to distribute copies of the supplemental report to the members of the General Assembly but shall notify the members of the availability of the supplemental report in the manner which he or she deems to be most effective and efficient.

(c) The Commissioner shall investigate every licensed property and casualty insurer that is designated by the National Association of Insurance Commissioners as needing immediate or targeted regulatory attention and shall include in his report the number of such insurers which his investigation confirms are in need of immediate or targeted regulatory attention and the names of such insurers which are in formal rehabilitation, liquidation, or conservatorship. The Commissioner shall obtain from the National Association of Insurance Commissioners the necessary information to implement this subsection and, notwithstanding the provisions of Article 4 of Chapter 18 of Title 50, shall withhold from public inspection any such information received from the National Association of Insurance Commissioners under an expectation of confidentiality.

(d) The Commissioner shall include in his report an evaluation of the insurance coverages considered by him to be unavailable or unaffordable with regard to the following lines, classes, and subclasses of insurance:

(1) Owners, landlords, and tenants;

(2) Manufacturers and contractors;

(3) Products and completed operations;

(4) Governmental subdivisions;

(5) Public schools;

(6) Child care learning centers;

(7) Liquor retailers;

(8) Recreational;

(9) Professional liability;

(10) Medical malpractice;

(11) Commercial and private passenger automobile and all other general liability; and

(12) Workers' compensation.

(e) In considering insurance coverages that are unavailable or unaffordable the Commissioner shall include, if practicable, in his report, for a five-year period on either a prospective or retrospective basis, on a state basis, and on an aggregate country-wide basis, the following information for each licensed property and casualty insurer and each residual market mechanism:

(1) The number of policies written as of December 31 of each year;

(2) The number of policies canceled or nonrenewed and whether the policies were canceled by the insurer or the insured;

(3) Major trends in policy forms;

(4) Limits and deductibles offered;

(5) Trends in increases or decreases in premiums; and

(6) Earned premiums, total limits incurred losses, loss ratios, and the number of incurred claims for policies written and premiums written.

(f) The Commissioner shall include in his report consumer information on market assistance programs and joint underwriting associations. The Commissioner shall also include in his report a summary of actions taken by the department on personal lines property and casualty insurance rate filings that result in the filing of lower rates by insurance companies and estimates of the amount of money saved by consumers as a result of such actions.

(g) The Commissioner shall have the authority to require property and casualty insurers to submit any information necessary to enable him to compile the supplemental report required by this Code section.



§ 33-2-8.2. Commissioner's quarterly report to legislative committees on insurance; contents

During the first week of each quarter, the Commissioner shall transmit to the chairperson of the House Committee on Insurance and the chairperson of the Senate Committee on Insurance and Labor the following information:

(1) The number of rate increases and decreases for personal passenger motor vehicle insurance which were requested, approved, and disapproved during the preceding quarter, categorized according to the amount of the increase or decrease requested, approved, and disapproved as follows:

(A) Five percent or less;

(B) Greater than 5 percent but not more than 10 percent;

(C) Greater than 10 percent but not more than 20 percent; and

(D) Greater than 20 percent.

Any increase or decrease which was approved in an amount different than that requested shall be so noted in the report;

(2) The number of insurers newly authorized to transact insurance in this state for any line, class, or subclass of insurance listed in subsection (d) of Code Section 33-2-8.1 during the preceding quarter; and

(3) The number of insurers authorized to transact insurance in this state for any line, class, or subclass of insurance listed in subsection (d) of Code Section 33-2-8.1 which ceased to transact insurance in this state during the preceding quarter.



§ 33-2-9. Rules and regulations

(a) The Commissioner shall have full power and authority to make rules and regulations for the following purposes:

(1) To organize the department and to assign duties to members of the staff;

(2) To promulgate any rules and regulations as are reasonably necessary to implement this title;

(3) To promulgate any rules and regulations as are reasonably necessary to conform with the requirements of the federal Health Insurance Portability and Accountability Act of 1996, P.L. 104-191, as said federal Act existed on January 1, 1997;

(4) To issue interpretative rulings or to prescribe forms required to carry out the responsibilities of his or her office; or

(5) To govern the procedure to be followed in the proceedings before the department.

(b) Before any rule or regulation shall become effective or before any amendment or repeal of any rule shall become effective, the proposed rule or regulation or amendment or repeal shall be approved as to legality by the Attorney General and shall have been on file as a public record in the office of the Commissioner for at least ten days.

(c) Prior to the adoption of any rule or regulation or the amendment or repeal thereof, the Commissioner shall publish or otherwise circulate notice of his intended action and afford interested persons opportunity to submit data or views either orally or in writing.

(d) The Commissioner shall compile and keep on file in his office as a public record a set of such rules and regulations which are in effect and shall prepare copies of such rules and regulations which shall be available upon request. The Commissioner shall fix a price covering such compilation which shall cover costs of preparation and mailing.

(e) Neither the Commissioner, whether acting as Commissioner of Insurance or Safety Fire Commissioner, nor the department, nor the Safety Fire Division of the office of the Commissioner shall propose or adopt rules or regulations relating to the sale or dispensing of gasoline or diesel fuel to the general public by any business entity unless such rules or regulations require such sale or dispensing to be under the direct control and visual supervision of an on-site employee of such business entity.



§ 33-2-10. Issuance and service of orders and notices

(a) Orders and notices of the Commissioner shall be effective only when they are in writing and signed by him or by his authority.

(b) Every such order shall state its effective date and shall state concisely:

(1) Its intent or purpose;

(2) The grounds on which it is based; and

(3) The provisions of this title pursuant to which action is taken or proposed to be taken; but failure to designate any provision shall not deprive the Commissioner of the right to rely thereon.

(c) An order or notice may be served by delivery to the person to be ordered or notified or by mailing it, postage prepaid, addressed to him at his principal place of business or last address of record in the Commissioner's office.

(d) In addition to the service provisions set forth in subsection (c) of this Code section, any order of the Commissioner issued to multiple recipients in the form of a general directive, data call, or bulletin may be served by sending it by electronic mail, so that receipt is acknowledged by the recipient, to the electronic mail address on record in the Commissioner's office. The Commissioner shall also post such general directive, data call, or bulletin contemporaneously on the department's website.



§ 33-2-11. Examination of insurers and organizations; effect of insurer's change of domicile from Georgia

(a) Whenever the Commissioner shall deem it expedient, the Commissioner shall examine, either in person or by some examiner duly authorized by the Commissioner, the affairs, transactions, accounts, records, documents, and assets of each insurer authorized to do business in this state and any other facts relative to its business methods, management, and dealings with policyholders. At least once every five years, the Commissioner shall so examine each domestic insurer. Examination of an alien insurer shall be limited to its insurance transactions in the United States.

(b) Whenever he shall deem it necessary at least once in five years, the Commissioner shall fully examine each rating organization which is licensed in this state. As often as he shall deem it necessary, he may examine each advisory organization and each joint underwriting or joint reinsurance group, association, or organization.

(c) The Commissioner shall in like manner examine each insurer or rating organization applying for authority to do business in this state.

(d) In lieu of an examination under this Code section of any foreign or alien insurer licensed in this state, the Commissioner may accept an examination report on such insurer as prepared by the insurance department of such insurer's state of domicile or port-of-entry state until January 1, 1994. On and after January 1, 1994, such reports may be accepted only if:

(1) The insurance department was, at the time the examination was conducted, accredited under the National Association of Insurance Commissioners' financial regulation standards and accreditation program; or

(2) The examination was performed under the supervision of an accredited insurance department or with the participation of one or more examiners who are employed by an accredited state insurance department and who, after a review of the examination work papers and report, state under oath that the examination was performed in a manner consistent with the standards and procedures required by their insurance department.

(e) Any insurer authorized to transact insurance in this state which changes its domicile from Georgia to another state on or after April 1, 1988, may be examined by the Commissioner once a year for five years, beginning on or after the occurrence of the change in domicile; provided, however, this subsection shall not apply to an insurer which changes its domicile from Georgia to another state as long as it retains in this state its principal place of business and the complete records of its assets, transactions, and affairs.



§ 33-2-12. Examination of agents, solicitors, brokers, counselors, adjusters, managers, and promoters

For the purpose of ascertaining their compliance with this title, when he deems it necessary in the public interest, the Commissioner may examine the affairs, accounts, records, documents, and transactions of:

(1) Any insurance agent, subagent, broker, counselor, adjuster, or any other person licensed under this title;

(2) Any person having a contract under which he enjoys in fact the exclusive or dominant right to control an insurer;

(3) Any person holding the shares of capital stock or policyholder proxies of a domestic insurer for the purpose of control of its management either as voting trustee or otherwise;

(4) Any person engaged in the promotion or formation of a domestic insurer, or insurance holding corporation, or corporation to finance a domestic insurer or the production of its business;

(5) Any other person transacting the business of insurance, whether authorized or unauthorized;

(6) Any person or affiliate of such person who proposes or makes application to acquire any domestic insurer or any affiliate of a domestic insurer; and

(7) Any person seeking to acquire any other person subject to the jurisdiction of the Commissioner pursuant to this title.



§ 33-2-13. Access of Commissioner to records; correction of inadequate or incorrect accounts

(a) Every person being examined, its officers, employees, and representatives shall produce and make freely accessible to the Commissioner the accounts, records, documents, and files in his possession or control relating to the subject of the examination. Such officers, employees, and representatives shall facilitate such examination and aid the examiners as far as it is in their power in making the examination.

(b) If the Commissioner finds the accounts to be inadequate or incorrectly kept or posted, he may employ experts to rewrite, post, or balance such records at the expense of the person being examined, if such person has failed to correct such accounting within 60 days after the Commissioner has given him notice to do so.



§ 33-2-14. Preparation of written reports of examinations generally; certification of reports; admissibility in evidence; notice and hearing on reports; use of examination documents

(a) The Commissioner may make a full written report of each examination made by him containing only facts ascertained from the accounts, records, and documents examined and from the sworn testimony of witnesses.

(b) The report shall be certified by the Commissioner or by the examiner in charge of the examination and when so certified, after filing as provided in subsection (c) of this Code section, shall be admissible in evidence in any proceeding brought by the Commissioner against the person examined or any officer or agent of such person and shall be prima-facie evidence of the facts stated therein.

(c) The Commissioner shall furnish a copy of the proposed report to the person examined not less than 20 days prior to filing the report. If such person so requests in writing within such 20 day period or such longer period as the Commissioner may grant, the Commissioner shall grant a hearing with respect to the report and shall not so file the report until after the hearing and such modifications have been made therein as the Commissioner may deem proper.

(d) The Commissioner may withhold from public inspection the report of any examination or investigation for so long as he deems it to be in the public interest or necessary to protect the person examined from unwarranted injury.

(e) Nothing contained in this Code section shall be construed to limit the Commissioner's authority to terminate or suspend any examination in order to pursue other legal or regulatory action pursuant to the insurance laws of this state. In such event, the findings of fact and conclusions made pursuant to said examination and prior to any hearing as set forth in subsection (c) of this Code section shall be prima-facie evidence in any legal or regulatory action.

(f) In the event the Commissioner determines that regulatory action is appropriate as a result of any examination, he or she may initiate any proceeding or actions as provided by law.

(g) Notwithstanding the provisions of Article 4 of Chapter 18 of Title 50, relating to the inspection of public records, all work papers, analysis, information, documents, information received from another state, and any other materials created, produced, or obtained by or disclosed to the Commissioner or any other person in the course of an examination made under this chapter or in the course of analysis by the Commissioner of the financial condition or market conduct of a company must be given confidential treatment and are not subject to subpoena and may not be made public by the Commissioner or any other person. Access may be granted to authorized representatives of the National Association of Insurance Commissioners. Such representatives must agree in writing prior to receiving the information to treat such information confidentially as required by this Code section, unless the prior written consent of the company to which it pertains has been obtained.

(h) Nothing contained in this Code section shall be construed to limit the Commissioner's authority to use any preliminary or final examination or company work papers or other documents, or any other information discovered or developed during the course of any examination in the furtherance of any legal or regulatory action which the Commissioner may, in his or her sole discretion, deem appropriate.

(i) Nothing contained in this Code section shall prevent or be construed as prohibiting the Commissioner from disclosing the work papers, analysis, information, or a document described in subsection (g) of this Code section to state, federal, or international regulatory agencies or state, federal, or international law enforcement authorities so long as such recipient agrees in writing to treat such report confidentially and in a manner consistent with this title.



§ 33-2-15. Payment of expenses of examinations; immunity of examiners

(a) At the direction of the Commissioner, the insurer or other person so examined shall pay all the actual travel and living expenses of the examination. When the examination is made by an examiner who is not a regular employee of the department, the person examined shall pay the proper charges for the services of the examiner and his or her assistants and the actual travel and living expenses incurred by such examiners and assistants in an amount approved by the Commissioner. A consolidated account for the examination shall be filed by the examiner with the Commissioner. No person shall pay and no examiner shall accept any additional emolument on account of any examination. When the examination is conducted in whole or in part by regular salaried employees of the department, payment for such services and proper expenses shall be made by the person examined to the Commissioner, and such payment shall be deposited in the state treasury; provided, however, that, when an agent, broker, solicitor, counselor, or adjuster is examined because of a complaint filed against such agent, broker, solicitor, counselor, or adjuster and when the Commissioner finds that the complaint was not justified, the expenses of the examination shall not be assessed against the agent, broker, solicitor, counselor, or adjuster but shall be borne by the department.

(b) An examiner or other person appointed or authorized by the Commissioner, while participating in an examination conducted under this chapter, shall enjoy the same immunities as those of a regular employee of the department under similar circumstances.



§ 33-2-16. Powers of Commissioner as to evidence and witnesses; payment of witness fees and expenses; subpoenas; giving of false testimony

(a) With respect to the subject of any examination, investigation, or hearing conducted by him or his duly authorized representative, the Commissioner may take depositions, subpoena witnesses, administer oaths or affirmations, examine any individual under oath, and compel the production of records, books, papers, and other documents.

(b) Witness fees and mileage, if claimed, shall be allowed as for witnesses appearing in superior court. Witness fees, mileage, and the actual expense necessarily incurred in securing attendance of witnesses and their testimony shall be itemized and shall be paid by the person being examined or investigated, if in the proceedings in which the witness is called such person is found to be in violation of the law, or paid by the person, if other than the Commissioner, at whose request the hearing is held.

(c) Subpoenas of witnesses shall be served in the same manner as if issued by a superior court. If any individual fails to obey a subpoena issued and served under this subsection with respect to any matter concerning which he may be lawfully interrogated, on application of the Commissioner the superior court of the county in which the proceeding is pending at which such individual was so required to appear may issue an order requiring such individual to comply with the subpoena and to testify.

(d) Any person willfully testifying falsely under oath as to any matter material to any such examination, investigation, or hearing shall have committed the offense of false swearing.

(e) In addition to any other liability or punishment prescribed, any person who without just cause fails or refuses to attend and testify or to answer any lawful inquiry or to produce any books, papers, or records in obedience to a lawful subpoena issued by the Commissioner or by his authority shall be guilty of a misdemeanor.



§ 33-2-17. Conduct of hearings by Commissioner generally; demands for hearings

(a) The Commissioner may hold hearings for any purpose within the scope of this title as he may deem necessary.

(b) He shall hold a hearing:

(1) If required by any provision of this title; or

(2) Upon written demand for a hearing made by any person aggrieved by any act, threatened act, or failure of the Commissioner to act if such failure is deemed an act under any provision of this title or by any report, promulgation, or order of the Commissioner, other than an order on a hearing of which such person was given actual notice or at which such person appeared as a party or order pursuant to the order on such hearing.

(c) Any demand for a hearing pursuant to this Code section shall specify in what respects such person is aggrieved and the grounds to be relied upon as a basis for the relief to be demanded at the hearing; and, unless postponed by mutual consent, the hearing shall be held within 30 days after receipt by the Commissioner of the demand for a hearing. Such hearing shall be held only if the Commissioner shall find that the demand for a hearing is made in good faith, that the applicant would be aggrieved, and that such grounds otherwise justify holding such hearing.

(d) Pending the hearing and decision on holding the hearing, the Commissioner may suspend or postpone the effective date of his previous action.



§ 33-2-18. Place of hearings; hearings to be open to public

The hearing shall be held at the place designated by the Commissioner and shall be open to the public.



§ 33-2-19. Notice of hearings generally

Not less than ten days in advance the Commissioner shall give notice of the time and place of the hearing stating the matters to be considered at the hearing. If the persons to be given notice are not specified in the provision pursuant to which the hearing is held, the Commissioner shall give notice to all persons directly affected by such hearing. In the event all persons directly affected are unknown, notice may be perfected by publication in a newspaper of general circulation in this state at least ten days prior to the hearing.



§ 33-2-20. Notice to show cause

If any person is entitled to a hearing by any provision of this title before any proposed action is taken, the notice of the proposed action may be in the form of a notice to show cause stating that the proposed action may be taken, unless such person shows cause at a hearing to be held as specified in the notice why the proposed action should not be taken and stating the basis of the proposed action.



§ 33-2-21. Presiding officer at hearing; rights of parties; intervention; pleading and evidence; record of proceedings; rehearing or reargument

(a) The hearing shall be presided over by the Commissioner or his designated representative.

(b) The Commissioner shall allow any party to the hearing to appear in person or by counsel, to be present during the giving of all evidence, to have a reasonable opportunity to inspect all documentary evidence and to examine witnesses, to present evidence in support of his interest, and to have subpoenas issued by the Commissioner to compel attendance of witnesses and production of evidence in his behalf.

(c) The Commissioner shall permit to become a party to the hearing by intervention, if timely, only such persons who may be aggrieved by the Commissioner's order made upon the hearing.

(d) Formal rules of pleading or evidence need not be observed at any hearing.

(e) Upon written request seasonably made by a party to the hearing and at such person's expense, the Commissioner shall cause a full record of the proceedings to be made. If transcribed, a copy of such record shall be furnished to the Commissioner without cost to the Commissioner or the state and shall be a part of the Commissioner's record of the hearing. If so transcribed, a copy of the record shall be furnished to any other party to the hearing at the request and expense of the other party. If no record is made or transcribed, the Commissioner shall prepare an adequate record of the evidence and of the proceedings.

(f) Upon written request of a party to a hearing filed with the Commissioner within 30 days after any order made pursuant to a hearing has been mailed or delivered to the persons entitled to receive the same, the Commissioner may in his discretion grant a rehearing or reargument of the matters involved in such hearing; and notice of the rehearing or reargument shall be given as provided in Code Section 33-2-19.



§ 33-2-22. Adjournment of hearings; effect of nonattendance

(a) The Commissioner may adjourn any hearing from time to time and from place to place without other notice of the adjourned hearing than announcement thereof at the hearing.

(b) The validity of any hearing held in accordance with the notice thereof shall not be affected by failure of any person to attend the hearing or to remain in attendance.



§ 33-2-23. Issuance of order on hearing; contents

(a) Within 30 days after termination of the hearing or of any rehearing or reargument, the Commissioner shall make his order thereon covering matters involved in the hearing and in any rehearing or reargument and shall give a copy of the order to the same persons given notice of the hearing.

(b) The order shall contain a concise statement of the facts as found by the Commissioner, a concise statement of his conclusions therefrom, and the effective date of the order.

(c) The order may affirm, modify, or nullify action theretofore taken or may constitute the taking of new action within the scope of the notice of hearing.



§ 33-2-24. Enforcement of title and rules, regulations, and orders; issuance of orders without hearings; civil actions; criminal violations; penalties

(a) Whenever it may appear to the Commissioner, either upon investigation or otherwise, that any person has engaged in, is engaging in, or is about to engage in any act, practice, or transaction which is prohibited by this title or by any rule, regulation, or order of the Commissioner promulgated or issued pursuant to this title or which is declared to be unlawful under this title, the Commissioner may at his discretion issue an order, if he deems it to be appropriate in the public interest or for the protection of policyholders or the citizens of this state, prohibiting such person from continuing such act, practice, or transaction.

(b) Notwithstanding any other provision of this title, in situations where persons otherwise would be entitled to a hearing prior to an order, the Commissioner may issue a proposed order to be effective upon a later date without hearing, unless persons subject to the order request a hearing within ten days after receipt of the order. Failure to make the request shall constitute a waiver of any provision of law for the hearing. The order shall contain or shall be accompanied by a notice of opportunity for hearing which clearly explains that the opportunity must be requested within ten days of receipt of the order and notice. The order and notice shall be served in person by the Commissioner or his agent or by registered or certified mail or statutory overnight delivery, return receipt requested.

(c) Notwithstanding any other provision of this title, in situations where persons otherwise would be entitled to a hearing prior to an order, the Commissioner may issue an order to be effective immediately, if the Commissioner has reasonable cause to believe: that an act, practice, or transaction is occurring or is about to occur; that the situation constitutes a situation of imminent peril to the public health, safety, or welfare; and that the situation therefore imperatively requires emergency action. The emergency order shall contain findings to this effect and reasons for the determination. The order shall contain or be accompanied by a notice of opportunity for hearing which may provide that a hearing will be held if and only if a person subject to the order requests a hearing within ten days of receipt of the order and notice. The order and notice shall be served by delivery by the Commissioner or his agent or by registered or certified mail or statutory overnight delivery, return receipt requested.

(d) The Commissioner may institute actions or other legal proceedings as may be required for the enforcement of any provisions of this title. If the Commissioner has reason to believe that any person has violated any provision of this title for which criminal prosecution is provided, he shall so inform the prosecuting attorney in whose circuit or jurisdiction such violation may have occurred.

(e) The Commissioner may prosecute an action in any superior court of proper venue to enforce any order made by him pursuant to this title.

(f) In cases in which the Commissioner institutes an action or other legal proceeding in a superior court of this state or prosecutes an action in a superior court to enforce his order, the superior court may among other appropriate relief issue an injunction restraining persons and those in active concert with them, including agents, employees, partners, officers, and directors, from engaging in acts prohibited by orders of the Commissioner or his rules or regulations or made unlawful or prohibited by this title.

(g) In addition to all other penalties provided for under this title, the Commissioner shall have the authority:

(1) To place any person duly licensed under this title on probation for a period of time not to exceed one year for each and every act in violation of this title or of the rules, regulations, or orders of the Commissioner; and

(2) To subject any person duly licensed or that should be licensed under this title to a monetary penalty of up to $2,000.00 for each and every act in violation of this title or of the rules, regulations, or orders of the Commissioner, unless such person knew or reasonably should have known he or she was in violation of this title or of the rules, regulations, or orders of the Commissioner, in which case the monetary penalty provided for in this paragraph may be increased to an amount up to $5,000.00 for each and every act in violation.

(h) The Commissioner may not institute any action or impose any penalty against an insurer because an insurer engages in transactions consistent with the provisions of Chapter 12 of Title 10, the "Uniform Electronic Transactions Act," or Code Section 33-24-14.



§ 33-2-25. Effect of chapter upon power of Commissioner or superior courts to enforce title; construction of grants of power contained in chapter

Nothing contained in this chapter is intended to limit or repeal any power or authority elsewhere granted the Commissioner or the superior courts in the enforcement of this title. Nor shall any grant of authority or power contained in this chapter be read to imply that such grant of authority or power was not conferred by a preexisting law.



§ 33-2-26. Judicial review of actions of Commissioner -- Persons entitled to appeal; procedure generally

An appeal from the Commissioner shall be taken only from an order on hearing or with respect to a matter as to which the Commissioner has refused or failed to grant or hold a hearing after demand therefor under Code Section 33-2-17 or as to a matter as to which the Commissioner has refused or failed to make his order on hearing as required by Code Section 33-2-23. Any person who was a party to the hearing or whose pecuniary interests are directly and immediately affected by the refusal or failure to grant a hearing and who is aggrieved by the order, refusal, or failure may appeal from the order on hearing or as to any such matter within 30 days after:

(1) The order on hearing has been mailed or delivered to the persons entitled to receive the same;

(2) The Commissioner's order denying rehearing or reargument has been so mailed or delivered;

(3) The Commissioner has refused or failed to make his order on hearing as required under Code Section 33-2-23; or

(4) The Commissioner has refused or failed to grant or hold a hearing as required under Code Section 33-2-17.



§ 33-2-27. Judicial review of actions of Commissioner -- Pleading and procedure; powers of reviewing court generally

(a) The form of proceeding for judicial review shall be by a petition in the Superior Court of Fulton County, a copy of which shall be served upon the Commissioner immediately.

(b) The proceedings shall follow the course which is now or may hereafter be prescribed for civil actions in the superior courts, provided that the reviewing court may by order extend the time required for filing any pleadings or motions. In addition, the reviewing court may provide by order for expeditious hearing or trial of any such proceedings as justice or the public interest may require.

(c) The petition or other pleading in which judicial review shall be sought shall plainly specify the action complained of and shall set forth the relief sought and, without excessive detail, the facts and circumstances supporting the petitioner's right to such relief.

(d) Pending judicial review pursuant to any proceeding authorized for the purpose, the Commissioner, if the action has not become effective, may postpone the effective date of the action complained of. Upon such conditions as may be required and to the extent necessary to preserve the status of proceedings or the rights of the parties or to prevent irreparable injury, in any proceeding for judicial review the reviewing court or any appellate court is authorized to issue all necessary and appropriate orders to postpone the effective date of any action or temporarily to grant or extend relief denied or withheld.

(e) Whether or not prayed for, the court may remand the matter for further proceedings or findings on terms specified by order or may require the parties to complete any record found to be inaccurate or inadequate for decision.



§ 33-2-28. Judicial review of actions of Commissioner -- Scope of review; disposition of action by reviewing court

(a) Unless review of the action complained of is required by law to be de novo:

(1) In cases in which proceedings have been held before the Commissioner, the Commissioner shall file with his reply to the reviewing court a certified transcript of all such proceedings and all evidence before him in such proceedings; provided, however, that the parties may by written stipulation agree to an abbreviated record including so much of the transcript as shall be necessary to determine the questions under review;

(2) The reviewing court's decision shall be upon the basis of the pleadings and the record so presented;

(3) The findings of the Commissioner as to any fact, if supported by substantial evidence upon consideration of the record as a whole, shall be conclusive;

(4) If issues of fact outside the record shall be made by the pleadings, they may be determined by the court.

(b) Judicial review of any fact determined by the Commissioner shall be de novo unless:

(1) The determination was made after a hearing required or authorized by this title; or

(2) The determination is one committed by law to the Commissioner's discretion.

(c) So far as necessary to decision and where presented, the reviewing court shall decide all relevant questions of law, interpret constitutional and statutory provisions, and determine the meaning or applicability of the terms of any department action. The court shall:

(1) Compel department action unlawfully withheld or unreasonably delayed; and

(2) Hold unlawful and set aside department action, findings, and conclusions found to be:

(A) Arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law;

(B) Contrary to legal or constitutional right, power, privilege, or immunity;

(C) In excess of statutory jurisdiction, authority, or limitations or short of statutory right;

(D) Without observance of procedure required by law;

(E) Unsupported by substantial evidence upon consideration of the record as a whole in cases determined pursuant to paragraphs (2) and (3) of subsection (a) of this Code section;

(F) Unwarranted by the facts in cases in which the facts are subject to trial de novo by the reviewing court.

(d) In making the determinations called for in subparagraphs (A) through (F) of paragraph (2) of subsection (c) of this Code section, the court shall review the whole record or such portions of the record as may be cited by any party; and due account shall be taken of the rule of prejudicial error.

(e) The reviewing court may also grant such further relief either legal or equitable, or both, as the interest of the public and the aggrieved parties in such proceedings shall require.



§ 33-2-29. Disposition of amounts collected under title generally; allowance of refunds and credits

The Commissioner shall promptly pay all taxes, fees, dues, charges, and penalties and interest which he is authorized to collect under this title to the Office of the State Treasurer to the credit of the general fund. The Commissioner, however, is authorized to make refunds of or to allow credits for any amounts which have been illegally or erroneously paid or collected pursuant to any provision of this title; and such payments to the Office of the State Treasurer shall be less the amount of any such refunds or credits, provided that no refunds or credits shall be allowed under this Code section unless a written request for such refund or credit is filed with the Commissioner within seven years from the date of payment or collection of the amount for which a refund or credit is claimed.



§ 33-2-30. Limitation period for issuance of notice of deficiency assessment or execution thereon; waiver of limitations

(a) Except in the case of fraud or failure to file a return required by this title, every notice of a deficiency assessment or the issuance of an execution thereon shall be given within seven years from the date on which such return is filed. In the case of failure to file a return, the notice of a deficiency assessment or the issuance of an execution thereon shall be given within ten years from the date on which such return is due. In the case of fraud there shall be no time limitation.

(b) If, before the expiration of the time prescribed in this Code section for giving of a notice of deficiency assessment or before the issuance of an execution thereon, the taxpayer has consented in writing to the giving of the notice after such time, the notice may be given at any time prior to the expiration of the time agreed upon. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon.



§ 33-2-31. Extension of time for filing tax return or paying tax; payment of interest by taxpayer granted extension

The Commissioner for good cause shown may extend for no more than 30 days the time for filing a tax return or paying any amount required to be paid with any return. The extension may be granted at any time, provided that a request therefor is filed with the Commissioner within or prior to the period for which the extension may be granted. Any taxpayer to whom an extension is granted shall pay, in addition to the tax, interest at the rate of 1 percent per month or fraction thereof until the date of payment.



§ 33-2-32. Fees

(a) Each corporation or individual, of whatever name or class, which now has or which may hereafter have bonds or securities on deposit as the law provides, is required, on or before January 15 of each year, to pay fees in amounts as provided in Code Section 33-8-1.

(b) All fees collected under subsection (a) of this Code section shall be paid into the general fund of the state treasury.

(c) If a fee prescribed in subsection (a) of this Code section has not been paid on or before January 15, the Commissioner shall refuse to accept the deposits required by law and shall not certify their acceptance until the fee is fully paid. The Commissioner shall suspend or revoke the license of the delinquent company or individual until the fee is fully paid.



§ 33-2-33. (For effective date, see note.) List of written requests for assistance by citizens against insurers

(a) It shall be the duty of the Commissioner to compile and release annually for public dissemination a list of all written requests for assistance by citizens against insurers licensed in this state which are received by the department. Such list shall be released to the legal organ of each county and shall be a public document.

(b) The list provided for in subsection (a) of this Code section shall include separate itemization of each insurer against which a request for assistance was received and of the type, category, or line of insurance involved. In addition, such list shall also include a ratio of the number of requests received against an insurer to the number of policies written or in force by such insurer or such insurer's market share or premium volume.

(c) The Commissioner shall be authorized to make available for public dissemination any related or additional information which the Commissioner determines to be in the public interest.



§ 33-2-34. Insurance compliance self-evaluative privilege.

(a) To encourage insurance companies and persons conducting activities regulated under this title, both to conduct voluntary internal audits of their compliance programs and management systems and to assess and improve compliance with state and federal statutes, rules, and orders, an insurance compliance self-evaluative privilege is recognized to protect the confidentiality of communications relating to voluntary internal compliance audits. The General Assembly hereby finds and declares that protection of insurance consumers is enhanced by companies' voluntary compliance with this state's insurance and other laws and that the public will benefit from incentives to identify and remedy insurance and other compliance issues. It is further declared that limited expansion of the protection against disclosure will encourage voluntary compliance and improve insurance market conduct quality and that the voluntary provisions of this Code section will not inhibit the exercise of the regulatory authority by those entrusted with protecting insurance consumers.

(b) As used in this Code section, the term:

(1) "Insurance compliance audit" means a voluntary, internal evaluation, review, assessment, or audit not otherwise expressly required by law of an insurer or an activity regulated under this title, or other state or federal law applicable to an insurer, or of management systems related to the insurer or activity, that is designed to identify and prevent noncompliance and to improve compliance with those statutes, rules, or orders. An insurance compliance audit may be conducted by the insurer, its employees, or independent contractors.

(2) "Insurance compliance self-evaluative audit document" means any document prepared as a result of or in connection with and not prior to an insurance compliance audit. An insurance compliance self-evaluative audit document may include a written response to the findings of an insurance compliance audit. An insurance compliance self-evaluative audit document may include, but is not limited to, as applicable, field notes and records of observations, findings, opinions, suggestions, conclusions, drafts, memoranda, drawings, photographs, computer generated or electronically recorded information, phone records, maps, charts, graphs, and surveys, provided that this supporting information is collected or developed for the primary purpose and in the course of an insurance compliance audit. An insurance compliance self-evaluative audit document may also include any of the following:

(A) An insurance compliance audit report prepared by an auditor, who may be an employee of the insurer or an independent contractor, which may include the scope of the audit, the information gained in the audit, and conclusions and recommendations, with exhibits and appendices;

(B) Memoranda and documents analyzing portions or all of the insurance compliance audit report and discussing potential implementation issues;

(C) An implementation plan that addresses correcting past noncompliance, improving current compliance, and preventing future noncompliance; or

(D) Analytic data generated in the course of conducting the insurance compliance audit.

(c) (1) An insurance compliance self-evaluative audit document is privileged information and is not admissible as evidence in any legal action in any civil, criminal, or administrative proceeding, except as provided in subsections (d) and (e) of this Code section. Documents, communications, data, reports, or other information created as a result of a claim involving personal injury or workers' compensation made against an insurance policy are not insurance compliance self-evaluative audit documents and are admissible as evidence in civil proceedings as otherwise provided by applicable rules of evidence or civil procedure, subject to any applicable statutory or common law privilege, including, but not limited to, the work product doctrine, the attorney-client privilege, or the subsequent remedial measures exclusion.

(2) If any insurer, person, or entity performs or directs the performance of an insurance compliance audit, an officer or employee involved with the insurance compliance audit, or any consultant who is hired for the purpose of performing the insurance compliance audit, shall not be examined in any civil, criminal, or administrative proceeding as to the insurance compliance audit or any insurance compliance self-evaluative audit document, as defined in this Code section. This paragraph shall not apply if the privilege set forth in paragraph (1) of this subsection is determined under subsection (d) or (e) of this Code section not to apply.

(3) An insurer may voluntarily submit, in connection with examinations conducted under this Code section, an insurance compliance self-evaluative audit document to the Commissioner, or his or her designee, as a confidential document under subsection (g) of Code Section 33-2-14 without waiving the privilege set forth in this Code section to which the insurer would otherwise be entitled. However, the provision permitting the Commissioner to provide access to the National Association of Insurance Commissioners shall not apply to the insurance compliance self-evaluative audit document so voluntarily submitted. Nothing contained in this subsection shall give the Commissioner any authority to compel an insurer to disclose involuntarily or otherwise provide an insurance compliance self-evaluative audit document.

(d) (1) The privilege set forth in subsection (c) of this Code section shall not apply to the extent that it is expressly waived by the insurer that prepared or caused to be prepared the insurance compliance self-evaluative audit document.

(2) In a civil or administrative proceeding, a court of record may, after an in camera review, require disclosure of material for which the privilege set forth in subsection (c) of this Code section is asserted, if the court determines that:

(A) The privilege is asserted for a fraudulent purpose;

(B) The material is not subject to the privilege; or

(C) Even if subject to the privilege, the material shows evidence of noncompliance with state or federal statutes, rules, and orders and the insurer failed to undertake reasonable corrective action or eliminate the noncompliance within a reasonable time.

(3) In a criminal proceeding, a court of record may, after an in camera review, require disclosure of material for which the privilege described in subsection (c) of this Code section is asserted, if the court determines that:

(A) The privilege is asserted for a fraudulent purpose;

(B) The material is not subject to the privilege;

(C) Even if subject to the privilege, the material shows evidence of noncompliance with state or federal statutes, rules, and orders and the insurer failed to undertake reasonable corrective action or eliminate such noncompliance within a reasonable time; or

(D) The material contains evidence relevant to the commission of a criminal offense under this title and:

(i) The Commissioner has a compelling need for the information;

(ii) The information is not otherwise available; and

(iii) The Commissioner is unable to obtain the substantial equivalent of the information by any means without incurring unreasonable cost and delay.

(e) (1) Within 30 days after the Commissioner makes a written request by certified mail for disclosure of an insurance compliance self-evaluative audit document under this subsection, the insurer that prepared or caused the document to be prepared may file with the appropriate court a petition requesting an in camera hearing on whether the insurance compliance self-evaluative audit document or portions of the document are privileged under this Code section or subject to disclosure. The court has jurisdiction over a petition filed by an insurer under this subsection requesting an in camera hearing on whether the insurance compliance self-evaluative audit document or portions of the document are privileged or subject to disclosure. Failure by the insurer to file a petition waives the privilege.

(2) An insurer asserting the insurance compliance self-evaluative privilege in response to a request for disclosure under this subsection shall include in its petition for an in camera hearing all of the information set forth in paragraph (5) of this subsection.

(3) Upon the filing of a petition under this subsection, the court shall issue an order scheduling, within 45 days after the filing of the petition, an in camera hearing to determine whether the insurance compliance self-evaluative audit document or portions of the document are privileged under this Code section or subject to disclosure.

(4) The court, after an in camera review, may require disclosure of material for which the privilege in subsection (c) of this Code section is asserted if the court determines, based upon its in camera review, that any one of the conditions set forth in paragraph (2) of subsection (d) of this Code section is applicable as to a civil or administrative proceeding or that any one of the conditions set forth in paragraph (3) of subsection (d) of this Code section is applicable as to a criminal proceeding. Upon making such a determination, the court may only compel the disclosure of those portions of an insurance compliance self-evaluative audit document relevant to issues in dispute in the underlying proceeding. Any compelled disclosure will not be considered to be a public document or be deemed to be a waiver of the privilege for any other civil, criminal, or administrative proceeding. A party unsuccessfully opposing disclosure may apply to the court for an appropriate order protecting the document from further disclosure.

(5) An insurer asserting the insurance compliance self-evaluative privilege in response to a request for disclosure under this subsection shall provide to the Commissioner at the time of filing any objection to the disclosure:

(A) The date of the insurance compliance self-evaluative audit document;

(B) The identity of the entity conducting the audit;

(C) The general nature of the activities covered by the insurance compliance audit; and

(D) An identification of the portions of the insurance compliance self-evaluative audit document for which the privilege is being asserted.

(f) (1) An insurer asserting the insurance compliance self-evaluative privilege set forth in subsection (c) of this Code section has the burden of demonstrating the applicability of the privilege. Once an insurer has established the applicability of the privilege, a party seeking disclosure under paragraph (2) or (3) of subsection (d) of this Code section has the burden of proving that the privilege is asserted for a fraudulent purpose or that the insurer failed to undertake reasonable corrective action or eliminate the noncompliance within a reasonable time. The Commissioner, in seeking disclosure under paragraph (3) of subsection (d) of this Code section, has the burden of proving the elements set forth in paragraph (3) of subsection (d) of this Code section.

(2) The parties may at any time stipulate in proceedings under subsection (d) or (e) of this Code section to entry of an order directing that specific information contained in an insurance compliance self-evaluative audit document is or is not subject to the privilege provided under subsection (c) of this Code section.

(g) The privilege set forth in subsection (c) of this Code section shall not extend to:

(1) Documents, communications, data, reports, or other information required to be collected, developed, maintained, reported, or otherwise made available to a regulatory agency pursuant to this title or other federal or state law, rule, or order;

(2) Information obtained by observation or monitoring by any regulatory agency; or

(3) Information obtained from a source independent of the insurance compliance audit.

(h) Nothing in this Code section shall limit, waive, or abrogate the scope or nature of any statutory or common law privilege, including, but not limited to, the work product doctrine, the attorney-client privilege, or the subsequent remedial measures exclusion.

(i) This Code section shall apply to self-evaluative audits completed before June 30, 2018, but shall not apply to any such audits completed on or after July 1, 2018, unless authorized by the General Assembly prior to that date.






Chapter 3 - Authorization and General Requirements for Transaction of Insurance

§ 33-3-1. Definitions

As used in this chapter, the term:

(1) "Administrative supervision" means the continued operation of the company under supervision of the Commissioner in accordance with regulations promulgated by the Commissioner.

(2) "Alien" insurer means an insurer formed under the laws of a country other than the United States.

(3) "Charter" means articles of incorporation, articles of agreement, articles of association, or other basic constituent document of a corporation; subscribers' agreement and power of attorney of a reciprocal insurer; or underwriters' agreement and power of attorney of a Lloyd's insurer.

(4) "Domestic" insurer means an insurer formed under the laws of Georgia.

(5) "Foreign" insurer means an insurer formed under the laws of another state or government of the United States.

(6) "State" means any state, commonwealth, territory, or district of the United States.

(7) "United States" includes the states, territories, districts, and commonwealths of the United States.



§ 33-3-2. Certificate of authority required for transaction of insurance within state; exceptions

(a) No person shall act as an insurer and no insurer shall transact insurance in Georgia except as authorized by a subsisting certificate of authority granted to it by the Commissioner, except as to any transactions as are expressly otherwise provided for in this title.

(b) The mere investigation and adjustment of any claim in this state arising under an insurance contract and litigation in connection therewith shall not be deemed to constitute the transacting of insurance in this state.

(c) An insurer not transacting new insurance business in Georgia but continuing collection of premiums on and servicing of policies remaining in force as to residents of or risks located in Georgia is transacting insurance in Georgia for the purpose of premium tax requirements only and is not required to have a certificate of authority therefor.

(d) As to an insurance coverage on a subject of insurance not resident, located, or expressly to be performed in Georgia at time of issuance and solicited, written, and delivered outside Georgia, no certificate of authority shall be required of an insurer as to subsequent transactions in Georgia on account of such insurance; and this title shall not apply to such insurance or insurance coverage, except for the purpose of premium tax requirements.



§ 33-3-3. Qualifications for transaction of insurance generally; transaction of insurance by insurers owned by states, foreign governments

(a) To qualify for and hold authority to transact insurance in Georgia an insurer must be otherwise in compliance with the provisions of this title and with its charter powers and must be an incorporated stock insurer, an incorporated mutual insurer, a fraternal benefit society, a hospital service nonprofit corporation, a nonprofit medical service corporation, a farmers' mutual fire insurance company, a Lloyd's association, or a reciprocal insurer of the same general type as may be formed as a domestic insurer under this title, except that no foreign or alien insurer shall be authorized to transact insurance in Georgia which does not maintain reserves as required by Chapter 10 of this title applicable to the kind or kinds of insurance transacted in the United States by such insurer.

(b) No certificate of authority or license to transact any kind of insurance business in this state shall be issued, renewed, or continued in effect to any domestic, foreign, or alien insurance company or other insurance entity which is owned or financially controlled in whole or in substantial part by any state of the United States, by a foreign government, or by any political subdivision, instrumentality, or agency of either or which is an agency of such state or foreign government or any political subdivision, instrumentality, or agency of either unless such company or entity was so owned, controlled, or constituted prior to January 1, 1957, and was authorized to do business in this state on or prior to said date.

(c) Membership in a mutual insurer, subscribership in a reciprocal insurer, or supervision of an insurer by a public insurance supervisory authority shall not be deemed to be an ownership, control, or operation of the insurer for the purposes of subsection (b) of this Code section.



§ 33-3-4. Kinds of insurance in which insurers may transact

An insurer which otherwise qualifies to transact insurance in Georgia may be authorized to transact any one kind or combination of kinds of insurance as defined in Chapter 7 of this title except:

(1) A reciprocal insurer shall not transact life insurance;

(2) A Lloyd's insurer shall not transact life insurance; and

(3) A title insurer shall be a stock insurer and shall be authorized to transact only title insurance and closing protection letters, pursuant to Code Section 33-7-8.1, except that, if immediately prior to January 1, 1961, any title insurer lawfully held a subsisting certificate of authority granting it the right to transact in Georgia additional classes of insurance other than title insurance, so long as the insurer is otherwise in compliance with this title, the Commissioner shall continue to authorize such insurer to transact the same classes of insurance as those specified in such prior certificate of authority.



§ 33-3-5. Classification of kinds of insurance

For the purpose of this chapter, the kinds of insurance defined in Chapter 7 of this title shall be arranged in the following six classes:

(1) Life, accident, and sickness;

(2) Property, marine, and transportation;

(3) Casualty;

(4) Surety;

(5) Title; and

(6) Health Maintenance Organization.

Each of the groups numbered (1) through (6) shall constitute a class of insurance.



§ 33-3-6. Requirements as to capital stock or surplus generally

(a) On or after July 1, 2000, to qualify for an original certificate of authority to transact one or more classes of insurance, an insurer shall possess and thereafter maintain a minimum of $1.5 million in capital stock or in surplus.

(b) As to surplus required for initial qualification to transact one kind of insurance and thereafter to be maintained, domestic mutual insurers shall be governed by Chapter 14 of this title and domestic reciprocal insurers shall be governed by Chapter 17 of this title. Hospital service nonprofit corporations and nonprofit medical service corporations shall be governed by Chapters 19 and 18 of this title, respectively. Farmers' mutual fire insurance companies shall be governed by Chapter 16 of this title.



§ 33-3-7. Requirement of surplus for new insurers

In addition to the minimum paid-in capital or minimum surplus of insurers required by this title, an insurer shall possess when first authorized in this state and thereafter maintain surplus or additional surplus equal to the larger of $1.5 million if a stock, mutual, or reciprocal insurer or 50 percent of its paid-in capital stock if a stock insurer or of its surplus if a mutual or reciprocal insurer otherwise required under Code Section 33-3-6 for the kinds of insurance to be transacted.



§ 33-3-7.1. Compliance with minimum surplus requirements for mutual insurers

Repealed by Ga. L. 2000, p. 1246, § 3, effective July 1, 2000.



§ 33-3-8. Requirements as to deposit of securities generally

(a) The Commissioner shall not issue a certificate of authority to transact insurance to any insurer unless the insurer has deposited in trust with this state securities eligible for the investment of capital funds of domestic insurers under this title in an amount not less than that required in subsection (b) of this Code section. This Code section does not apply to farmers' mutual fire insurance companies.

(b) (1) Except as otherwise provided in this subsection, the amount of the deposit required under this Code section for a certificate to transact any one class of insurance shall be $100,000.00; to transact each additional class of insurance, the amount of deposit shall be $25,000.00, subject to the limitation that not more than $200,000.00 total deposit shall be required for any combination of classes.

(2) As to any foreign insurer, in lieu of such deposit or part of such deposit in this state, the Commissioner shall accept the current certificate in proper form of the public official having supervision over insurers in any other state to the effect that a like deposit or part of like deposit by such insurer is being maintained in public custody in such state in trust for the purpose, among other reasonable purposes, of protection of policyholders and creditors or of the protection of all the insurer's policyholders or of all of its policyholders and obligees.

(3) As to any alien insurer, other than a title insurer, which has entered through and the United States branch of which is licensed to transact insurance in another state, in lieu of such deposit or part thereof in this state, the Commissioner shall accept the certificate of the official having supervision over insurance of such other state in the United States, given under his or her hand and seal, that the insurer maintains within the United States by way of deposits with public depositories, or in trust institutions within the United States approved by such official, assets available for discharge of its United States insurance obligations, which assets shall be in an amount not less than the outstanding liabilities of the insurer arising out of its insurance transactions in the United States together with the larger of the following sums: the largest deposit required by this title to be made in this state by any type of domestic insurer transacting like kinds of insurance or $300,000.00.

(4) As to any alien insurer entering through this state to transact insurance in the United States through a United States branch, such insurer shall deposit in accordance with Chapter 12 of this title assets available for discharge of its United States insurance obligations, which assets shall be in an amount not less than the outstanding liabilities of the insurer arising out of its insurance transactions in the United States together with the larger of the following sums: the largest deposit required by this title to be made in this state by any type of domestic insurer transacting like kinds of insurance or $300,000.00.



§ 33-3-9. Requirement of additional deposits of securities by foreign and alien insurers

On and after July 1, 1967, in those instances in which the Commissioner in his or her judgment shall deem it to be in the best interests of the citizens of this state, no certificate of authority shall be issued by the Commissioner to any foreign and alien insurer nor shall any certificate of authority be renewed for any such insurer unless such insurer shall deposit with the Commissioner securities eligible for the investment of capital funds in such amount as the Commissioner shall require. This deposit and the deposit required by paragraph (1) of subsection (b) of Code Section 33-3-8 shall be administered as provided for in Chapter 12 of this title. Deposits under this Code section shall be held for the protection of the insurer's policyholders in this state and others in this state entitled to the proceeds of its policies.



§ 33-3-10. Requirement of additional special deposits of securities by domestic, foreign, or alien insurers

(a) In addition to the deposits required by Code Sections 33-3-8 and 33-3-9, the Commissioner may require any domestic, foreign, or alien insurer to make such additional special deposits of securities eligible for the investment of capital funds of domestic insurers under this title as he may deem reasonable and necessary for the protection of the public whenever the Commissioner shall determine that the adverse financial condition of the insurer requires such action.

(b) Such additional special deposits shall be deposited with the Commissioner in trust for the protection of all policyholders of the insurer and all others entitled to the proceeds of its policies except in the case of foreign or alien insurers, in which case such additional special deposits shall be deposited with the Commissioner in trust for the protection of all the insurer's policyholders in Georgia and all others in Georgia entitled to the proceeds of its policies.

(c) The deposits provided for under this Code section shall be administered by the Commissioner in accordance with Chapter 12 of this title.



§ 33-3-11. Requirement of licensed resident agent

Reserved. Repealed by Ga. L. 1999, p. 578, § 1, effective July 1, 1999.



§ 33-3-12. Requirements as to name of insurer

(a) No insurer shall be authorized to transact insurance in Georgia which has or uses a name so similar to that of any insurer already so authorized as to cause uncertainty or confusion, except that, in case of conflict of names between two insurers, the Commissioner may permit or require as a condition to the issuance of an original certificate of authority to an insurer making application therefor that the insurer use in Georgia any supplementation or modification of its name as may reasonably be necessary to avoid a conflict.

(b) No insurer shall be authorized to transact business in Georgia which has or uses a name which would deceptively mislead as to the type of organization of the insurer.



§ 33-3-13. Information required in or attached to application for certificate of authority

To apply for an original certificate of authority an insurer shall file with the Commissioner its application therefor showing its name, location of its home office or its existing or proposed principal office in the United States if an alien insurer, kinds of insurance to be transacted, date of organization or incorporation, form of organization, state or country of domicile, the names and addresses of all general officers of the company with the number of shares of capital stock of the company held by or for each such general officer or by others for his or her benefit, and the percentage of the total capital stock of the company held by each such general officer, the date on which the company began to do business, the states in which it is admitted to do business, and such additional information as the Commissioner may require, together with the following applicable documents:

(1) A copy of its corporate charter with all amendments thereto certified by the public officer with whom the originals are on file in the state or country of domicile;

(2) A copy of its bylaws, as amended, certified by its secretary or other officer having custody thereof;

(3) If a foreign or alien insurer, a copy of its annual statement as of December 31 of the preceding year in a form approved for current use by the Commissioner and certified by two officers of the company. The annual statement of an alien insurer which has entered through and the United States branch of which is licensed to transact insurance in another state shall relate only to the transactions and affairs in the United States unless the Commissioner requires otherwise;

(4) A copy of report of the last examination, if any, made of the insurer, certified by the insurance supervisory official of its state or country of domicile or of entry into the United States;

(5) If a foreign or alien insurer, a copy of the appointment of the Commissioner as its attorney to receive service of legal process;

(6) If a foreign or alien insurer, a certificate of the public official having supervision of insurance in its state or country of domicile showing that it is authorized to transact the kinds of insurance proposed to be transacted in Georgia;

(7) If an alien insurer, a copy of the appointment and authority of its United States manager certified by its officer having custody of its records;

(8) If a foreign or alien insurer, certificate as to deposit if to be tendered pursuant to Code Section 33-3-8; and

(9) If an alien insurer entering through this state to transact insurance in the United States through a United States branch, an English language translation, as necessary, of any of the documents required under this Code section.



§ 33-3-14. Application fee

Every original application shall be accompanied by the fee required by Code Section 33-8-1, which shall be returned to the applicant if the application is finally denied.



§ 33-3-15. Issuance or refusal of certificate of authority generally; determining whether insurer meets definition of reinsurer; designation on certificate

(a) Upon filing of an application for an original certificate of authority, the Commissioner shall have 90 days in which to approve the application by issuing an appropriate certificate of authority or disapprove the application by issuing an order setting forth the grounds for such disapproval. The Commissioner may extend such 90 day period for an additional 90 days by notifying the applicant in writing of such extension. If the application is not approved or disapproved within such time period or periods, the application shall be deemed approved and the Commissioner shall thereupon issue the appropriate certificate of authority.

(b) The certificate, if issued, shall specify the kind or kinds of insurance the insurer is authorized to transact in Georgia. At the insurer's request, the Commissioner may issue a certificate of authority limited to particular types of insurance included within a kind of insurance as defined in this title.

(c) The Commissioner shall determine if the insurer is a reinsurer and shall so designate on the certificate. As used in this subsection, the term "reinsurer" means an insurer that is principally engaged in the business of reinsurance, does not conduct significant amounts of direct insurance as a percentage of its net premiums, and is not engaged in an ongoing basis in the business of soliciting direct insurance.



§ 33-3-16. Expiration of certificate; procedure for renewal; amendment of certificate by Commissioner

(a) All certificates of authority shall expire at 12:00 Midnight on June 30 of the year following date of issuance or renewal. An insurer desiring renewal shall file on March 1 preceding expiration a copy of its annual statement of December 31 of the preceding year in a form approved for current use by the Commissioner. On or before March 1 of each year, each insurer at its expense shall publish in a newspaper of general circulation published in this state a copy of such statement in short form showing income, assets, expenditures, and liabilities in gross as of December 31 of the preceding year to be sworn to by the officer or agent making the same; and such statement so published must be filed with the Commissioner with a copy of the statement as published attached thereto. Notwithstanding the March 1 deadline, the Commissioner may for good cause grant an extension of time for filing such annual statement not to exceed 60 days. If the insurer qualifies, its certificate shall be renewed annually; provided, however, that any certificate of authority shall continue in full force and effect until the new certificate is issued or specifically refused.

(b) The Commissioner may amend a certificate of authority at any time to accord with changes in the insurer's charter or insuring powers.



§ 33-3-17. Discretionary refusal, revocation, or suspension of certificate generally

In addition to any other grounds set forth in this title, the Commissioner may refuse to issue a certificate of authority or after a hearing refuse to renew or may revoke or suspend an insurer's certificate of authority or place an insurer under administrative supervision if the insurer:

(1) Violates any provision of this title other than those as to which refusal, suspension, or revocation is mandatory;

(2) Knowingly fails to comply with or violates any rule, regulation, or order of the Commissioner;

(3) Is found by the Commissioner to be in unsound condition or in such condition as to render its further transaction of insurance in Georgia hazardous to its policyholders or to the public;

(4) As a general scheme or plot without just cause compels claimants to accept less than the amount due them or to bring an action against it to secure full payment thereof;

(5) Refuses to be examined or to produce its accounts, records, and files for examination by the Commissioner when required; or refuses to furnish such other additional information as the Commissioner may deem necessary to consider the application for renewal of such insurer's certificate of authority;

(6) Fails to pay any final judgment rendered against it in Georgia within 30 days after such judgment becomes final; or

(7) Is affiliated with and under the same general management or interlocking directorate or ownership as another insurer which transacts direct insurance in Georgia without having a certificate of authority therefor, except as permitted to a surplus line insurer under Chapter 5 of this title or an insurance holding company under Chapter 13 of this title.



§ 33-3-18. Administrative supervision or suspension of certificate of authority for cause

The Commissioner may, without advance notice or a hearing thereon, place an insurer under administrative supervision or suspend immediately the certificate of authority of any insurer:

(1) As to which proceedings for receivership, conservatorship, rehabilitation, or other delinquency proceedings have been commenced in any state by the public insurance supervisory official of such state;

(2) Whose authority to do business in any state has been revoked, suspended, or restricted in any way by the public insurance supervisory official of such state; or

(3) If upon examination or at any other time it appears in the Commissioner's discretion that:

(A) The insurer's condition renders the continuance of its business hazardous to the public or to its insureds;

(B) The insurer exceeded its powers granted under its certificate of authority and applicable law;

(C) The insurer has failed to comply with the applicable provisions of this title;

(D) The business of the insurer is being conducted fraudulently; or

(E) The insurer gives its consent.



§ 33-3-19. Mandatory refusal, revocation, or suspension of certificate

The Commissioner shall refuse to issue or to renew or shall revoke or suspend an insurer's certificate of authority:

(1) If such action is required by any provision of this title; or

(2) If the insurer no longer meets the requirements for the authority originally granted on account of deficiency in assets or otherwise.



§ 33-3-20. Imposition of administrative fine upon insurer for certain acts of officers, employees, agents, or representatives

(a) The Commissioner may, after a hearing, impose upon an insurer an administrative fine if he finds that such insurer through the acts of its officers, employees, agents, or representatives has with such frequency as to indicate its general business practice in this state:

(1) Failed to use due diligence in processing all claims, failed to pay claims in a timely manner, failed to provide proper notice when required with respect to the reasons for the insurer's failure to make claims payments when due, or refused without just cause to pay proper claims arising under coverage provided by its policies, whether the claim is in favor of an insured or in favor of a third person with respect to the liability of an insured to a third person or in favor of any other person entitled to the proceeds of a policy;

(2) Compelled, without just cause, insureds, claimants, or other persons entitled to the proceeds of its policies in this state to accept less than the amount due them or to bring an action against the insurer or an insured to secure full payment or settlement thereof; or

(3) Accepted money, trade stamps, gifts, or other remuneration of any kind in return for referring automobile and other property repair business including glass breakage to a particular automobile repairer, glass company, construction company, or other repair company of any kind.

(b) The administrative fine imposed for violations set forth in paragraph (1), (2), or (3) of subsection (a) of this Code section shall not exceed $1,000.00 for each act of misconduct constituting a violation; provided, however, a fine of not more than $5,000.00 for each act of willful misconduct constituting a violation may be imposed.

(c) For the purposes of this Code section, the term "insurer" shall include any insurer, nonprofit organization, or any other person authorized to sell accident and sickness insurance policies, subscriber contracts, certificates, or agreements of any form under Chapter 15, 18, 19, 20, 21, 29, or 30 of this title.



§ 33-3-21. Reports of business affairs and operations of insurers generally

On or before March 1 in each year after it shall have commenced to do business pursuant to a certificate of authority, every insurer shall make and file with the Commissioner of Insurance a report of its affairs and operations during the year ending on December 31 of the preceding year. This annual report shall be made in such form and contain such information as the Commissioner may prescribe by regulation from time to time and may require in protecting the public interest, the interest of the policyholders of any insurer, and the interest of the investors in the securities issued by any insurer. The Commissioner may require by regulation any additional periodic reports as he may prescribe from time to time as necessary or appropriate for the protection of policyholders, investors, and the public and necessary to ensure the solvency of any insurer, to inform and protect the investors in any insurer, and to assure fair dealing in the securities of any insurer. The Commissioner may require that the reports be verified under oath by any appropriate officers or agents as he may designate by regulation and may require the same to be published. Compliance with this Code section shall be a condition to the renewal of a certificate of authority under Code Section 33-3-16.



§ 33-3-21.1. Submission of reports by property and casualty insurers; types of insurance to which requirement applies; contents of report; public inspection

(a) By rule or regulation, the Commissioner may require each insurer licensed to write property and casualty insurance by the Commissioner to submit a report on a form furnished by the Commissioner showing its direct writings in this state.

(b) The report permitted by subsection (a) of this Code section may include but not be limited to the following types of insurance written by such insurer:

(1) Motor vehicle bodily injury liability insurance, including medical pay insurance;

(2) Products liability insurance;

(3) Medical malpractice insurance;

(4) Architect and engineer malpractice insurance;

(5) Attorney malpractice insurance;

(6) Motor vehicle personal injury protection insurance;

(7) Motor vehicle property liability insurance;

(8) Uninsured motorist insurance;

(9) Underinsured motorist insurance; and

(10) Commercial casualty or property insurance as defined in paragraph (1) of Code Section 33-7-3 or Code Section 33-7-6.

(c) Additionally, the report shall include the following information:

(1) Direct premiums written;

(2) Direct premiums earned;

(3) Net investment income, including net realized capital gains and losses, using appropriate estimates where necessary;

(4) Incurred claims, developed as a sum of, and with figures provided for, the following:

(A) Dollar amount of claims closed with payment; plus

(B) Reserves for reported claims at the end of the current year; minus

(C) Reserves for reported claims at the end of the previous year; plus

(D) Reserves for incurred but not reported claims at the end of the current year; minus

(E) Reserves for incurred but not reported claims at the end of the previous year; plus

(F) Reserves for loss adjustment expense at the end of the current year; minus

(G) Reserves for loss adjustment expense at the end of the previous year;

(5) Actual incurred expenses allocated separately to loss adjustment, commissions, other acquisition costs, general office expenses, taxes, licenses, fees, and all other expenses;

(6) Net underwriting gain or loss; and

(7) Net operation gain or loss, including net investment income.

(d) Any reports provided under this Code section shall be made available to the public for inspection.



§ 33-3-21.2. Analysis of adequacy of loss and loss adjustment expense reserves when reserves outside standard range

(a) As used in this Code section, the term "qualified independent loss reserve specialist" means a person who is not an employee, principal, director, or indirect owner of the insurer and either is a member of the casualty actuarial society or possesses such other experience acceptable to the Commissioner to assure a professional opinion on the adequacy of the loss and loss adjustment expense reserves of the insurer.

(b) Every property and casualty insurer required to file an annual report with the Commissioner which has not filed a statement of opinion relating to loss and loss adjustment expense reserves in connection with its last annual statement on file with the department shall engage, whenever the insurer's loss and loss adjustment expense reserves are outside the standard or average range as designated by the Commissioner and based upon reliable and credible current information, a qualified independent loss reserve specialist to analyze the adequacy of such reserves and file a report with the Commissioner on a date to be specified by the Commissioner.



§ 33-3-21.3. Annual filings with National Association of Insurance Commissioners; agents of Commissioner not subject to civil liability; confidentiality of information

(a) This Code section shall apply to all domestic, foreign, and alien insurers who are authorized to transact business in this state.

(b) (1) Each domestic, foreign, and alien insurer who is authorized to transact insurance in this state shall file annually on or before March 1 of each year with the National Association of Insurance Commissioners a copy of its annual statement convention blank along with such additional filings as prescribed by the Commissioner for the preceding year. The information filed with the National Association of Insurance Commissioners shall be in the same format and scope as that required by the Commissioner and shall include the signed jurat page and the actuarial certification. Any amendments and addendums to the annual statement filing subsequently filed with the Commissioner shall also be filed with the National Association of Insurance Commissioners.

(2) Foreign insurers that are domiciled in a state which has a law substantially similar to paragraph (1) of this subsection shall be deemed in compliance with this subsection.

(c) In the absence of actual malice, members of the National Association of Insurance Commissioners; their duly authorized committees, subcommittees, and task forces; their delegates; employees of the National Association of Insurance Commissioners; and all others charged with the responsibility of collecting, reviewing, analyzing, and disseminating the information developed from the filing of the annual statement convention blanks shall be acting as agents of the Commissioner under the authority of this Code section and shall not be subject to civil liability for libel, slander, or any other cause of action by virtue of their collection, review, analysis, and dissemination of the data and information collected from the filings required under this Code section.

(d) Notwithstanding any provision of Article 4 of Chapter 18 of Title 50 to the contrary, all financial analysis ratios and examination synopses concerning insurance companies that are submitted to the department with an expectation of confidentiality by the National Association of Insurance Commissioners' Insurance Regulatory Information System shall be confidential and may not be disclosed by the department.

(e) The Commissioner may suspend, revoke, or refuse to renew the certificate of authority of any insurer failing to file its annual statement when due or within any extension of time which the Commissioner, for good cause, may have granted.



§ 33-3-22. Reports of insurers authorized to transact product liability insurance

The Commissioner by rule and regulation may require each insurer providing product liability insurance in this state to provide reports of its affairs and operations regarding product liability insurance covering risks located in this state with such frequency and in such form as the Commissioner deems necessary.



§ 33-3-23. Restrictions as to transaction of insurance by certain organizations -- Lending institutions and bank holding companies

(a) For the purposes of this Code section, the term:

(1) "Bank holding company" means the definition as set forth in Code Section 7-1-600 and in Section 2 of an act of Congress entitled the Bank Holding Company Act of 1956, as amended.

(2) "Lending institution" means any domestic institution that accepts deposits from the public and lends money, including banks and savings and loan associations.

(b) A lending institution, bank holding company, or subsidiary or affiliate of either of the foregoing doing business in this state, or any officer or employee of any of the foregoing, may be licensed to sell insurance, including but not limited to credit insurance, in this state and may engage in underwriting and act as an underwriter for credit life insurance and credit accident and sickness insurance subject to the provisions of this title and in conformity with rules and regulations promulgated by the Commissioner of Insurance.

(c) Nothing in this chapter shall prohibit the purchase of mortgage guaranty insurance, also called credit loss insurance, by a lending institution from a mortgage guaranty insurance company directly or indirectly.

(d) No lending institution, bank holding company, or any subsidiary or affiliate of any of the foregoing doing business in this state that was not in the business of selling title insurance on or before April 1, 2000, shall be permitted to sell title insurance.



§ 33-3-24. Restrictions as to transaction of insurance by certain organizations -- Institutions of Farm Credit System

(a) No institution included in the Farm Credit System as set forth and identified in 12 U.S.C.A., Section 2002 (Pub. Law 92-181, Sec. 1.2, Dec. 10, 1971, 85 Stat. 583), any subsidiary or affiliate of such institution doing business in this state, any officer or employee of any institution included in the Farm Credit System, or any subsidiary or affiliate of any institution may directly or indirectly be licensed to sell or solicit any type of insurance, except the following:

(1) Credit life and accident and health in an amount appropriate to insure repayment of the loan;

(2) Crop hail, hail, or wind damage to crops; or

(3) Insurance against loss of any collateral securing a loan extended by an affiliate bank or association of the Farm Credit System for the full value of such collateral. The right to place collateral insurance, however, shall continue only so long as the underlying loan remains outstanding or until the expiration of the policy, but in no event longer than 12 months from the last day the loan was outstanding.

(b) For purposes of this Code section, "collateral securing a loan" shall include only that property which is subject to the formal security interest granted in connection with the secured loan and duly filed and recorded in the county where the debtor resides; provided, however, "collateral securing a loan" shall not include any property acquired by the debtor after the date the underlying loan was made unless the secured party shall make an advance to the debtor or otherwise give new value which is to be secured in whole or in part by after-acquired property.

(c) For the purposes of this Code section, institutions constituting the Farm Credit System shall include the federal land banks, the federal land bank associations, the federal intermediate credit banks, the production credit associations, the banks for cooperatives, and such other institutions as may be made part of the system, all of which are chartered by and subject to the supervision of the Farm Credit Administration; provided, however, that the types of insurance described in paragraphs (1), (2), and (3) of subsection (a) of this Code section may only be transacted, sold, or solicited for the purposes of protecting loans made for agricultural purposes to farmers by an institution of the Farm Credit System or any subsidiary or affiliate thereof doing business in this state.

(d) Any person holding a license to sell or solicit insurance on April 8, 1977, and disqualified under the terms of subsection (a) of this Code section upon termination of his association as an employee or officer, or both, of any Farm Credit System institution or affiliate or subsidiary thereof shall have his license reissued upon request without the necessity of taking or passing any examination. Applications shall be made within 60 days from the date of termination of such employment.



§ 33-3-25. Language simplification and reading ease standards; applicability of Code section

(a) All homeowner's insurance policies, including tenant homeowner's insurance policies, personal automobile insurance policies, individual life or accident and sickness insurance policies, all certificates of group life or accident and sickness insurance coverage, and all coverage booklets provided by insurers to group life or accident and sickness insurance certificate holders which are issued, delivered, or issued for delivery in this state on or after July 1, 1988, shall be written in a simplified form, shall be divided into logically arranged, captioned sections, and shall contain readable language which complies with the standards prescribed in such rules and regulations as may be promulgated by the Commissioner of Insurance after due notice and hearing.

(b) In establishing the policy language simplification and reading ease standards for such policies, certificates, and coverage booklets, the Commissioner of Insurance may utilize a minimum score of 40 on the "Flesch reading ease test" as the basic standard or such other nationally recognized reading ease standards or tests as would produce comparable policy language simplification and readability results and he may also provide for exceptions thereto by appropriate rules and regulations.

(c) This Code section shall apply to all insurers issuing the kinds of insurance policies described in subsection (a) of this Code section in this state, including all insurers, nonprofit corporations, or other organizations issuing policies or contracts of life or accident and sickness coverage under Chapter 15, 18, 19, 20, 21, 29, or 30 of this title.



§ 33-3-26. Retaliation

(a) When by or pursuant to the laws of any other state or foreign country any taxes, licenses, and other fees in the aggregate and any fines, penalties, deposit requirements, or other material obligations, prohibitions, or restrictions are or would be imposed upon Georgia insurers or upon the agents or representatives of such insurers which are in excess of such taxes, licenses, and other fees in the aggregate or which are in excess of the fines, penalties, deposit requirements, or other obligations, prohibitions, or restrictions directly imposed upon similar insurers or upon the agents or representatives of such insurers of such other state or country under the statutes of this state, so long as such laws of such other state or country continue in force or are so applied, the same taxes, licenses, and other fees in the aggregate or fines, penalties, deposit requirements, or other material obligations, prohibitions, or restrictions of whatever kind shall be imposed by the Commissioner upon the insurers or upon the agents or representatives of such insurers of such other state or country doing business or seeking to do business in Georgia. Any tax, license, or other fee or other obligation imposed by any city, county, or other political subdivision or agency of such other state or country on Georgia insurers or their agents or representatives shall be deemed to be imposed by such state or country within the meaning of this Code section.

(b) The Commissioner may waive any retaliatory obligations, prohibitions, or restrictions that would prohibit entry into this state of any insurer domiciled in another state and that would otherwise be imposed by subsection (a) of this Code section if, in his or her discretion, the entry of such insurer would be expected to enhance competition in this state and would be in the best interests of the citizens of this state. The discretion provided by this subsection shall not extend to any retaliatory taxes, fees, fines, penalties, or deposit requirements.

(c) This Code section shall not apply as to personal income taxes, as to ad valorem taxes on real or personal property, or as to special purpose obligations or assessments imposed by another state in connection with particular kinds of insurance other than property insurance, except that deductions from premium taxes or other taxes otherwise payable allowed on account of real estate or personal property taxes paid shall be taken into consideration by the Commissioner in determining the propriety and extent of retaliatory action under this Code section.

(d) For the purposes of this Code section, the domicile of an alien insurer other than insurers formed under the laws of Canada shall be that state designated by the insurer in writing filed with the Commissioner at the time of admission to this state and may be any one of the following states:

(1) This state if the insurer is entering through this state to transact insurance in the United States through a United States branch;

(2) That in which the insurer was first authorized to transact insurance;

(3) That in which is located the insurer's principal place of business in the United States; or

(4) That in which is held the larger deposit of trusteed assets of the insurer for the protection of its policyholders and creditors in the United States.

(e) If the insurer makes no such designation, its domicile shall be deemed to be that state in which is located its principal place of business in the United States.

(f) In the case of an insurer formed under the laws of Canada or a province thereof, its domicile shall be deemed to be that province in which its head office is situated.



§ 33-3-27. Reports of awards under medical malpractice insurance policies

(a) For the purposes of this Code section, the term "medical malpractice claim" means any claim for damages resulting from the death of or injury to any person arising out of health, medical, or surgical service, diagnosis, prescription, treatment, or care rendered by a person authorized by law to practice medicine in this state or by any person acting under such person's supervision and control.

(b) Every insurer providing medical malpractice insurance coverage in this state shall notify in writing the Georgia Composite Medical Board when it pays a judgment or enters into an agreement to pay an amount to settle a medical malpractice claim against a person authorized by law to practice medicine in this state. Such judgments or agreements shall be reported to the board regardless of the dollar amount. Such notice shall be sent within 30 days after the judgment has been paid or the agreement has been entered into by the parties involved in the claim.



§ 33-3-28. Request by claimant for information as to name of insurer, name of each insured, and limits of coverage

(a) (1) Every insurer providing liability or casualty insurance coverage in this state and which is or may be liable to pay all or a part of any claim shall provide, within 60 days of receiving a written request from the claimant, a statement, under oath, of a corporate officer or the insurer's claims manager stating with regard to each known policy of insurance issued by it, including excess or umbrella insurance, the name of the insurer, the name of each insured, and the limits of coverage. Such insurer may provide a copy of the declaration page of each such policy in lieu of providing such information. The claimant's request shall set forth under oath the specific nature of the claim asserted and shall be mailed to the insurer by certified mail or statutory overnight delivery.

(2) The insured, within 30 days of receiving a written request from a claimant or the claimant's attorney, shall disclose to the claimant or his attorney the name of each known insurer which may be liable to the claimant upon such claim.

(b) If the request provided in subsection (a) of this Code section contains information insufficient to allow compliance, the insurer or insured upon whom the request was made may so state in writing, stating specifically what additional information is needed, and such compliance shall constitute compliance with this Code section.

(c) The information provided to a claimant or his attorney as required by subsection (a) of this Code section shall not create a waiver of any defenses to coverage available to the insurer and shall not be admissible in evidence unless otherwise admissible under Georgia law.

(d) The information provided to a claimant or his attorney as required by subsection (a) of this Code section shall be amended upon the discovery of facts inconsistent with or in addition to the information provided.



§ 33-3-29. Licensing of foreign state insurers as domestic insurers

(a) Any insurer which is organized under the laws of any other state and is admitted to do business in this state for the purpose of writing insurance may become a domestic insurer by complying with all of the requirements of this title relative to the organization and licensing of a domestic insurer of the same type and by designating its principal place of business at a location in this state. Upon satisfaction of such requirements, the insurer shall be issued a certificate of authority and license to transact business in this state and shall be subject to the authority and jurisdiction of this state as a domestic insurer. The redomesticated insurer may choose to retain its original date of incorporation in lieu of its date of redomestication, provided that the retention of an earlier incorporation date shall not affect the operation or application of other laws.

(b) Any domestic insurer may, upon the approval of the Commissioner, transfer its domicile to any other state in which it is admitted to transact the business of insurance and, upon such a transfer, shall cease to be a domestic insurer and shall be admitted to this state if qualified as a foreign insurer. The Commissioner shall approve any such proposed transfer unless the Commissioner determines such transfer is not in the best interest of the policyholders of this state.

(c) The certificate of authority, agent appointments and licenses, rates, and other items which the Commissioner allows, in his discretion, and which are in existence at the time any insurer licensed to transact the business of insurance in this state transfers its corporate domicile to this or any other state by merger, consolidation, or any other lawful method shall continue in full force and effect upon such transfer if such insurer remains duly authorized to transact the business of insurance in this state. All outstanding policies of any transferring insurer shall remain in full force and effect and need not be endorsed as to the new name of the company or its new location unless so ordered by the Commissioner. Every transferring insurer shall file new policy forms with the Commissioner on or before the effective date of the transfer but may use existing policy forms with appropriate endorsements if allowed by, and under such conditions as approved by, the Commissioner. Every such transferring insurer shall notify the Commissioner of the details of the proposed transfer and shall file promptly any forms, documents, or amendments to forms or documents with the Commissioner. The Commissioner may promulgate rules and regulations necessary to carry out the purposes of this Code section.



§ 33-3-30. Principal United States place of business of alien insurer entering through this state

(a) Each alien insurer which enters through this state to transact insurance in the United States through a United States branch shall establish and maintain in this state such insurer's principal place of business in the United States, and shall keep in such principal place of business complete records of the assets, transactions, and affairs in accordance with the methods and systems which are customary or suitable as to the kind or kinds of insurance transacted in the United States.

(b) Concealment from the Commissioner or removal from this state of any material part of the records required to be kept in this state under subsection (a) of this Code section, except for any reasonable purposes and periods of time as may be approved by the Commissioner in writing in advance of such removal, is prohibited. The certificate of authority to do business of any alien insurer which removes or attempts to remove any material part of such records from the principal place of business of the insurer in this state with the intent to remove the same from this state or conceals or attempts to conceal the same from the Commissioner in violation of this subsection shall be revoked. Upon any removal or attempted removal of such records or upon retention of such records or material part of such records outside this state beyond the period specified in the Commissioner's consent under which such records were permitted to be removed or upon concealment of or attempts to conceal such records in violation of this subsection, the Commissioner may institute proceedings against the insurer pursuant to Chapter 37 of this title.

(c) This Code section shall not be deemed to prohibit or prevent an alien insurer from establishing and maintaining branch offices or regional home offices in other states where necessary or convenient to the transaction of its business and keeping therein the detailed records customary and necessary for the servicing of the insurance in force in the jurisdiction served by such an office as long as such records are made readily available at such office for examination by the Commissioner at his request.






Chapter 4 - Actions Against Insurance Companies

§ 33-4-1. Venue of actions

Except for actions arising against unauthorized insurers or under surplus line contracts which are provided for in Chapter 5 of this title, whenever any person shall have a claim or demand on any insurer, such person may bring an action in any of the following places:

(1) In the county where the principal office of the company is located;

(2) In any county where the company shall have an agent or place of doing business;

(3) In any county where such agent or place of doing business was located at the time the cause of action accrued or the contract was made out of which such cause of action arose; or

(4) In any county where the property covered by an insurance contract upon which an action is brought is located or where the person entitled to the proceeds of an insurance contract upon which action is brought maintains his legal residence. For the purpose of this paragraph, personal property shall be deemed to be located in the county of the legal residence of the owner of such personal property, and, for the purpose of bringing an action under this paragraph, a company which has written a contract of insurance upon persons or property located in a particular county or which has become surety for the performance of an obligation in a particular county shall be deemed to be transacting business in such county and shall be deemed to be a legal resident of such county; provided, further, that any action on the bond of a sheriff or other arresting or law enforcement officer or superior court clerk or deputy clerk or clerk or deputy of any court of record, upon which any guaranty or surety company or fidelity insurance company is bound and obligated as surety, shall be instituted in the county of the residence of the officer and not in any other county; and the county of the residence of the officer is hereby fixed as the venue of any action on such bond; and the officer may be made a party defendant or may by intervention become a party defendant.



§ 33-4-2. Service of process -- Domestic insurers

Service of process against a domestic insurer may be made upon the insurer corporation in the manner provided by laws applying to corporations generally or upon the insurer's attorney in fact if a reciprocal insurer or a Lloyd's association.



§ 33-4-3. Service of process -- Alien or foreign insurers -- Generally

Each authorized alien or foreign insurer shall make the following appointments for service of process:

(1) Each insurer shall file with the Commissioner a power of attorney appointing a person who is a resident of this state to receive service of legal process issued against it in this state upon any cause of action arising from its transactions of business in this state. The power of attorney shall be irrevocable and may only be terminated by the filing of a new appointment by the insurer; and

(2) Each insurer shall appoint the Commissioner as its attorney to receive service of legal process issued against it in this state upon any cause of action arising from its transactions of business in this state. The appointment shall be irrevocable, shall bind any successor, and shall remain in effect as long as there is in force in this state any contract made by the insurer or obligations arising therefrom. Each insurer at time of application for a certificate of authority shall file with the Commissioner the designation of the name and address of the person to whom process against it served upon the Commissioner is to be forwarded. The insurer may change such designation by a new filing. Service of process upon the Commissioner, however, shall only be made when service cannot be effected in this state by serving the attorney in fact appointed by the insurer as provided under paragraph (1) of this Code section.



§ 33-4-4. Service of process -- Alien or foreign insurers -- Service of duplicate copies of process upon designated agent or Commissioner

(a) In addition to other methods of service provided by law, a foreign or alien insurer may be served with legal process by service of duplicate copies of the legal process on the agent for service designated under Code Section 33-4-3 or upon the Commissioner. At the time of service the plaintiff shall pay a fee in an amount as provided in Code Section 33-8-1, taxable as cost in the action. Upon receiving such service the Commissioner shall promptly forward a copy of such service by registered or certified mail or statutory overnight delivery to the person last so designated by the insurer to receive the same.

(b) Process served upon the Commissioner and a copy of such process forwarded as provided in this Code section shall constitute service of such legal process upon the insurer so long as the insurer shall have any obligations or liabilities outstanding, although the company may have withdrawn, have been excluded from, or have ceased to do business in this state.



§ 33-4-5. Service of process -- Alien or foreign insurers -- Service upon chief executive officer

In actions upon any certificate or policy issued by a nonresident religious or mutual aid society, cooperative, or assessment life insurance company or society, service upon the chief executive officer, or the person acting officially for or as the chief executive officer of a local lodge, shall be sufficient service upon the society or company. In carrying out the purpose of this Code section, officers of local lodges are deemed to be agents of the nonresident societies or companies and the local lodges are deemed to be agencies of said companies or societies.



§ 33-4-6. Liability of insurer for damages and attorney's fees; notice to Commissioner of Insurance and consumers' insurance advocate

(a) In the event of a loss which is covered by a policy of insurance and the refusal of the insurer to pay the same within 60 days after a demand has been made by the holder of the policy and a finding has been made that such refusal was in bad faith, the insurer shall be liable to pay such holder, in addition to the loss, not more than 50 percent of the liability of the insurer for the loss or $5,000.00, whichever is greater, and all reasonable attorney's fees for the prosecution of the action against the insurer. The action for bad faith shall not be abated by payment after the 60 day period nor shall the testimony or opinion of an expert witness be the sole basis for a summary judgment or directed verdict on the issue of bad faith. The amount of any reasonable attorney's fees shall be determined by the trial jury and shall be included in any judgment which is rendered in the action; provided, however, that the attorney's fees shall be fixed on the basis of competent expert evidence as to the reasonable value of the services based on the time spent and legal and factual issues involved in accordance with prevailing fees in the locality where the action is pending; provided, further, that the trial court shall have the discretion, if it finds the jury verdict fixing attorney's fees to be greatly excessive or inadequate, to review and amend the portion of the verdict fixing attorney's fees without the necessity of disapproving the entire verdict. The limitations contained in this Code section in reference to the amount of attorney's fees are not controlling as to the fees which may be agreed upon by the plaintiff and the plaintiff's attorney for the services of the attorney in the action against the insurer.

(b) In any action brought pursuant to subsection (a) of this Code section, and within 20 days of bringing such action, the plaintiff shall, in addition to service of process in accordance with Code Section 9-11-4, mail to the Commissioner of Insurance a copy of the demand and complaint by first-class mail. Failure to comply with this subsection may be cured by delivering same.



§ 33-4-7. Affirmative duty to fairly and promptly adjust in incidents covered by motor vehicle liability policies; actions for bad faith; notice to Commissioner of Insurance and consumers' insurance advocate

(a) In the event of a loss because of injury to or destruction of property covered by a motor vehicle liability insurance policy, the insurer issuing such policy has an affirmative duty to adjust that loss fairly and promptly, to make a reasonable effort to investigate and evaluate the claim, and, where liability is reasonably clear, to make a good faith effort to settle with the claimant potentially entitled to recover against the insured under such policy. Any insurer who breaches this duty may be liable to pay the claimant, in addition to the loss, not more than 50 percent of the liability of the insured for the loss or $5,000.00, whichever is greater, and all reasonable attorney's fees for the prosecution of the action.

(b) An insurer breaches the duty of subsection (a) of this Code section when, after investigation of the claim, liability has become reasonably clear and the insurer in bad faith offers less than the amount reasonably owed under all the circumstances of which the insurer is aware.

(c) A claimant shall be entitled to recover under subsection (a) of this Code section if the claimant or the claimant's attorney has delivered to the insurer a demand letter, by statutory overnight delivery or certified mail, return receipt requested, offering to settle for an amount certain; the insurer has refused or declined to do so within 60 days of receipt of such demand, thereby compelling the claimant to institute or continue suit to recover; and the claimant ultimately recovers an amount equal to or in excess of the claimant's demand.

(d) At the expiration of the 60 days set forth in subsection (c) of this Code section, the claimant may serve the insurer issuing such policy by service of the complaint in accordance with law. The insurer shall be an unnamed party, not disclosed to the jury, until there has been a verdict resulting in recovery equal to or in excess of the claimant's demand. If that occurs, the trial shall be recommenced in order for the trier of fact to receive evidence to make a determination as to whether bad faith existed in the handling or adjustment of the attempted settlement of the claim or action in question.

(e) The action for bad faith shall not be abated by payment after the 60 day period nor shall the testimony or opinion of an expert witness be the sole basis for a summary judgment or directed verdict on the issue of bad faith.

(f) The amount of recovery, including reasonable attorney's fees, if any, shall be determined by the trier of fact and included in a separate judgment against the insurer rendered in the action; provided, however, that the attorney's fees shall be fixed on the basis of competent expert evidence as to the reasonable value of the services based on the time spent and legal and factual issues involved in accordance with prevailing fees in the locality where the action is pending; provided, further, that the trial court shall have the discretion, if it finds the jury verdict fixing attorney's fees to be greatly excessive or inadequate, to review and amend the portion of the verdict fixing attorney's fees without the necessity of disapproving the entire verdict. The limitations contained in this Code section in reference to the amount of attorney's fees are not controlling as to the fees which may be agreed upon by the plaintiff and his or her attorney for the services of the attorney.

(g) In any action brought pursuant to subsection (b) of this Code section, and within 20 days of bringing such action, the plaintiff shall, in addition to service of process in accordance with Code Section 9-11-4, mail to the Commissioner of Insurance a copy of the demand and complaint by first-class mail. Failure to comply with this subsection may be cured by delivering same.






Chapter 5 - Regulation of Unauthorized Insurers

Article 1 - General Provisions

§ 33-5-1. Representation of unauthorized insurers prohibited

(a) No person in this state shall:

(1) Represent an insurer who is not at the time duly authorized to transact insurance in this state in the solicitation, negotiation, or effectuation of insurance, inspection of risks, fixing of rates, investigation or adjustment of losses, collection of premiums, or in any other manner in the transaction of insurance with respect to subjects of insurance, resident, located, or to be performed in this state; or

(2) Represent any person in the procuring of insurance with an unauthorized insurer upon or with relation to any subject of insurance.

(b) This Code section shall not apply to:

(1) Surplus line insurance which is authorized by this chapter and transactions as to which a certificate of authority is not required of an insurer under Code Section 33-3-2;

(2) Reinsurance as authorized by Code Section 33-7-14;

(3) The services of an adjuster with respect to claims under policies lawfully solicited, issued, and delivered outside of Georgia;

(4) Acceptance of service by the Commissioner pursuant to this title;

(5) The professional services of an attorney; or

(6) Any insurance company or underwriter issuing contracts of insurance to nuclear insureds, nor to any contract of insurance issued to any one or more nuclear insureds, provided that such nuclear insured under a contract procured from an unauthorized insurer shall pay to the Commissioner of Insurance before March 1 of the succeeding calendar year following the year in which the insurance was so effectuated, continued, or renewed, a premium receipts tax of 4 percent of the gross premiums charged for such insurance. For the purposes of this paragraph, a "nuclear insured" is an insured purchasing policies of insurance on risks on its own nuclear generating plants and other facilities at such plants in this state.



§ 33-5-2. Validity of contracts effectuated by unauthorized insurers; dissemination of advertising for or on behalf of unauthorized insurers

(a) A contract of insurance effectuated by an unauthorized insurer in violation of this title shall be voidable except at the instance of the insurer unless during the life of such contract the insurer is authorized to transact the class or classes of insurance involved.

(b) No publication published in this state or radio or television broadcaster or any other agency or means for the dissemination of information operated or located in this state shall publish, broadcast, or otherwise disseminate within this state advertising for or on behalf of any insurer not then authorized to transact insurance in this state; provided, however, that this subsection shall not apply as to publications published in this state principally for circulation in other states, wherein advertising by or on behalf of such unauthorized insurers is not expressly directed toward residents or subjects of insurance in this state.



§ 33-5-3. Penalty for violations of chapter

Any person, firm, or corporation violating any of the provisions of this chapter shall be guilty of a misdemeanor.






Article 2 - Surplus Line Insurance

Part 1 - General Provisions

§ 33-5-20. Short title

This article shall constitute and may be referred to as "The Surplus Line Insurance Law."



§ 33-5-20.1. Definitions

As used in this article, the term:

(1) "Exempt commercial purchaser" means any person purchasing commercial insurance that, at the time of placement, meets the following requirements:

(A) The person employs or retains a qualified risk manager to negotiate insurance coverage;

(B) The person has paid aggregate nation-wide commercial property and casualty insurance premiums in excess of $100,000.00 in the immediately preceding 12 months; and

(C) (i) The person meets at least one of the following criteria:

(I) The person possesses a net worth in excess of $20 million as such amount is adjusted pursuant to division (ii) of this subparagraph; or

(II) The person generates annual revenues in excess of $50 million as such amount is adjusted pursuant to division (ii) of this subparagraph; or

(III) The person employs more than 500 full-time or full-time equivalent employees per individual insured or is a member of an affiliated group employing more than 1,000 employees in the aggregate;

(IV) The person is a not for profit organization or public entity generating annual budgeted expenditures of at least $30 million as such amount is adjusted pursuant to division (ii) of this subparagraph; or

(V) The person is a municipality with a population in excess of 50,000.

(ii) Effective on January 1, 2016, and every five years on January 1 thereafter, the amounts in subdivisions (I), (II), and (IV) of division (i) of this subparagraph shall be adjusted to reflect the percentage change for such five-year period in the Consumer Price Index for All Urban Consumers as reported by the Bureau of Labor Statistics of the United States Department of Labor.

(2) "Home state" means:

(A) The state in which an insured maintains its principal place of business or, in the case of an individual, the individual's principal residence; or

(B) If 100 percent of the insured risk is located outside the state referred to in subparagraph (A) of this paragraph, the state to which the greatest percentage of the insured's taxable premium for that insurance contract is allocated.

If more than one insured from an affiliated group are named insureds on a single nonadmitted insurance contract, the term "home state" means the home state, as determined according to subparagraph (A) of this paragraph, of the member of the affiliated group that has the largest percentage of premium attributed to it under such insurance contract.

(3) "Nonadmitted insurance" means any property and casualty insurance permitted in a state to be placed directly or through a surplus line broker with a nonadmitted insurer eligible to accept such insurance.

(4) "Principal place of business" means the state where the insured maintains its headquarters and where the insured's high-level officers direct, control, and coordinate the business's activities.

(5) "Principal residence" means the state where the individual resides for the greatest number of days during a calendar year.

(6) "Qualified risk manager" means, with respect to a policyholder of commercial insurance, a person who meets all of the following requirements:

(A) The person is an employee of, or third-party consultant retained by, the commercial policyholder;

(B) The person provides skilled services in purchase of insurance and in loss prevention, loss reduction, or risk and insurance coverage analysis;

(C) The person has a bachelor's degree or higher from an accredited college or university in risk management, business administration, finance, economics, or any other field determined by a state insurance commissioner or other state regulatory official or entity to demonstrate minimum competence in risk management and:

(i) Has three years of experience in risk financing, claims administration, loss prevention, risk and insurance analysis, or purchasing commercial lines of insurance;

(ii) Has a designation as a chartered property and casualty underwriter issued by the American Institute for CPCU/Insurance Institute of America;

(iii) Has a designation as an associate in risk management issued by the American Institute for CPCU/Insurance Institute of America;

(iv) Has a designation as certified risk manager issued by the National Alliance for Insurance Education & Research;

(v) Has a designation as a RIMS Fellow issued by the Global Risk Management Institute; or

(vi) Has any other designation, certification, or license determined by the Commissioner to demonstrate minimum competency in risk management; and

(D) The person has:

(i) At least seven years of experience in risk financing, claims administration, loss prevention, risk and insurance coverage analysis, or purchasing commercial lines of insurance;

(ii) Any one of the designations specified in subparagraph (C) of this paragraph;

(iii) At least ten years of experience in risk financing, claims administration, loss prevention, risk and insurance coverage analysis, or purchasing commercial lines of insurance; or

(iv) A graduate degree from an accredited college or university in risk management, business administration, finance, economics, or any other field determined by a state insurance commissioner or other state regulatory official or entity to demonstrate minimum competence in risk management.

(7) "Surplus line insurance" means any property and casualty insurance permitted in a state to be placed through a surplus line broker with a nonadmitted insurer eligible to accept such insurance.

(8) "Surplus line broker" or "broker" means an individual who is licensed in this state to sell, solicit, or negotiate insurance on properties, risks, or exposures located or to be performed in this state with nonadmitted insurers.



§ 33-5-21. Authorization of procurement of surplus line insurance; conditions; procuring or placing nonadmitted insurance for exempt commercial purchaser

(a) Surplus line insurance may be procured from unauthorized insurers subject to the following conditions:

(1) The insurance must be procured through a licensed surplus line broker;

(2) The insurance may only be procured from insurers which meet the financial condition requirements of Code Section 33-5-25;

(3) The insured or the insured's agent has made an effort to procure the desired insurance coverage or benefits from authorized insurers, but such effort has been unsuccessful in obtaining insurance coverage or benefits which are satisfactory to the insured except as provided under subsection (b) of this Code section; and

(4) The insurance shall not be procured under this chapter for personal passenger motor vehicle coverage or residential dwelling property coverage unless such insurance cannot be obtained from an authorized insurer.

(b) The broker shall not be required to make a due diligence search to determine whether the full amount or type of insurance can be obtained from authorized insurers when the surplus line broker is seeking to procure or place nonadmitted insurance for an exempt commercial purchaser, provided:

(1) The broker procuring or placing the surplus line insurance has disclosed to the exempt commercial purchaser that such insurance may be available from the admitted market that may provide greater protection with more regulatory oversight; and

(2) The exempt commercial purchaser has subsequently requested in writing for the broker to procure or place such insurance from a nonadmitted insurer.



§ 33-5-21.1. Application of Chapter 9 or Code Section 33-24-9

Insurance placed in accordance with this article shall not be subject to the provisions of Chapter 9 of this title or Code Section 33-24-9.



§ 33-5-22. Licensing of surplus line brokers generally

A surplus lines broker shall be licensed in accordance with Code Section 33-23-37.



§ 33-5-23. Revocation or suspension of broker's license

(a) The Commissioner shall revoke any surplus line broker's license:

(1) If the broker fails to file his quarterly affidavit or to remit the tax as required by law;

(2) If the broker fails to maintain an office in this state, or to keep records, or to allow the Commissioner to examine his records as required by law; or

(3) For any of the causes for which an agent's license may be revoked.

(b) The Commissioner may revoke or suspend any or all such licenses whenever he deems such suspension or revocation to be in the best interests of the people of this state.

(c) The procedures provided in Article 1 of Chapter 23 of this title for the suspension or revocation of agents' licenses shall be applicable to suspension or revocation of a surplus line broker's license.

(d) No broker whose license has been so revoked shall again be so licensed within two years thereafter nor until any penalties or delinquent taxes owing by him have been paid.



§ 33-5-24. Acceptance and placement of business by surplus line brokers generally

A licensed surplus line broker may accept and place surplus line business for any insurance agent or broker licensed in this state for the kind of insurance involved and may compensate such agent or broker for the surplus line business.



§ 33-5-25. Broker to ascertain financial condition of unauthorized insurer prior to placement of insurance therewith; placement of insurance with foreign or alien insurers

(a) The broker shall ascertain the financial condition of the unauthorized insurer before placing insurance with the unauthorized insurer and shall not place surplus line insurance with any insurer who does not meet, according to current available reliable financial information, the requirements provided in subsection (b) of this Code section.

(b) (1) The broker shall so insure only:

(A) With an insurance company domiciled in a United States jurisdiction that is authorized to write the type of insurance in its domiciliary jurisdiction and has a capital and surplus or its equivalent under the laws of its domiciliary jurisdiction which equals the greater of:

(i) The minimum capital and surplus requirements of this title; or

(ii) Fifteen million dollars;

The requirements of this subparagraph may be satisfied by an insurer that possesses less than the minimum capital and surplus upon an affirmative finding of acceptability by the Commissioner. The finding shall be based upon such factors as quality of management, capital and surplus of any parent company, company underwriting profit and investment income trends, market availability, and company record and reputation within the industry. In no event shall the Commissioner make an affirmative finding of acceptability when the unauthorized insurer's capital and surplus is less than $4.5 million;

(B) With any group of foreign individual underwriters licensed and domiciled in a state or United States territory if such group maintains a trust or security fund of at least $10 million as security to the full amount thereof for all policyholders and creditors in the United States of each member of the group. If the group includes incorporated and unincorporated underwriters, the incorporated members shall not be engaged in any business other than underwriting as a member of the group and shall be subject to the level of solvency regulation and control by the group's domiciliary regulatory agency as are the unincorporated members; or

(C) With an alien insurer or group of underwriters domiciled outside of the United States, including, but not limited to, any Lloyd's group, that is listed in the Quarterly Listing of Alien Insurers maintained by the International Insurers Department of the National Association of Insurance Commissioners.

(2) An insurer or group of foreign individual underwriters described in subparagraph (A) or (B) of paragraph (1) of this subsection shall annually furnish to the broker a copy of its current annual financial statement and, in the case of a group of foreign individual underwriters, evidence of compliance with required trust or security fund deposits.

(c) For any violation of this Code section, a broker's license may be suspended or revoked as provided in Code Section 33-5-23.



§ 33-5-26. Endorsement of insurance contract by broker

(a) Every insurance contract procured and delivered as a surplus line coverage shall be initialed by or bear the name of the surplus line broker who procured it and shall have printed or stamped upon it the following: "This contract is registered and delivered as a surplus line coverage under the Surplus Line Insurance Law, O.C.G.A. Chapter 33-5."

(b) No surplus lines policy or certificate in which the policy premium is $5,000.00 per annum or less shall be delivered in this state unless a standard disclosure form or brochure explaining surplus lines insurance is attached to or made a part of the policy or certificate. The Commissioner shall prescribe by rule or regulation the format and contents of such form or brochure.

(c) Pursuant to Code Section 33-2-9, the Commissioner may promulgate rules and regulations which are necessary to implement the provisions of this article.



§ 33-5-27. Issuance to insured by broker of evidence of insurance; issuance of substitute certificate or endorsement; delivery of policy to insured; penalties

(a) Upon placing a surplus line coverage, the broker shall promptly issue and deliver to the insured evidence of the insurance consisting either of the policy as issued by the insurer or, if the policy is not then available, the surplus line broker's certificate. The certificate shall be executed by the broker and shall show the description and location of the subject of the insurance, a general statement of the kind and type of insurance purchased, and the term of the insurance, the premium and date charged, taxes collected from the insured, and the name and address of the insured and the insurer. If the direct risk is assumed by more than one insurer, the certificate or the policy, when delivered, shall state the name and address and proportion of the entire direct risk assumed by each insurer.

(b) No broker shall issue any certificate or any cover note or purport to insure or represent that insurance will be or has been granted by any unauthorized insurer unless he has prior written authority from the insurer for the insurance or has received information from the insurer in the regular course of business that the insurance has been granted or an insurance policy providing the insurance actually has been issued by the insurer and delivered to the insured.

(c) If, after the issuance and delivery of any certificate, there is any change as to the identity of the insurers or the proportion of the direct risk assumed by the insurer as stated in the broker's original certificate or in any other material respect as to the insurance coverage evidenced by the certificate, the broker shall promptly issue and deliver to the insured a substitute certificate or endorsement accurately showing the current status of the coverage and the insurers responsible thereunder.

(d) If a policy issued by the insurer is not available upon placement of the insurance and the broker has issued and delivered his certificate as provided in subsection (a) of this Code section, upon request therefor by the insured, the broker shall as soon as reasonably possible procure from the insurer its policy evidencing the insurance and deliver the policy to the insured in replacement of the broker's certificate theretofore issued.

(e) Any surplus line broker who knowingly or negligently issues a false certificate of insurance or who fails promptly to notify the insured of any material change with respect to such insurance by delivery to the insured of a substitute certificate or endorsement as provided in subsection (c) of this Code section shall be subject to the penalties provided by Code Section 33-5-32 or to any greater applicable penalty provided by law.



§ 33-5-28. Maintenance by broker of records of policies written or renewed

Each licensed surplus line broker shall keep in his office a separate account of each policy written or renewed showing the exact amount of insurance placed, the name and post office address of the insured, the name and home address of the insurer, the location of the insured property, the gross premium charged therefor, the amount of premium tax paid thereon, the nature of the risk, the number, date, and term of the policy, and any other information as the Commissioner may require. The record shall at all times be open to examination by the Commissioner.



§ 33-5-29. Filing of quarterly affidavits by surplus line brokers; filing of reports of affairs and operations by brokers

(a) Each surplus line broker shall file with the Commissioner, on a quarterly basis, an affidavit executed by the surplus line broker setting forth the facts referred to in Code Section 33-5-21. Such affidavit shall furnish certificate or cover note number, name of insured, the amount of the premium, the tax paid thereon, and any other information as the Commissioner may require for all surplus line transactions in which premiums were paid to the surplus line broker during the previous quarter. The quarterly affidavit shall be filed with the Commissioner on or before the fifteenth day of April, July, October, and January. Each surplus line broker shall remit a 4 percent tax on direct premiums written, as defined in Code Section 33-5-31. The tax shall be remitted with the surplus line broker's quarterly affidavit.

(b) In addition to the information required on the quarterly affidavit, each surplus line broker shall provide the Commissioner with such reports of its affairs and operations regarding insurance covering insured persons, resident or located in this state, for such periods of time as the Commissioner may require. The Commissioner may require from surplus line brokers who are the custodians of relevant records of surplus line insurers reports containing such information as the Commissioner may by regulation or by order prescribe which, as to product liability insurers, may include but shall not be required to be limited to the following information:

(1) The total number of product liability claims, broken down by:

(A) The type or category of claims; and

(B) Whether the claims were:

(i) Reported during a prior period and closed during the reporting period;

(ii) Reported and closed during the reporting period; or

(iii) Reported and not closed during the reporting period;

(2) The total amount paid in settlement or discharge of the claims for each type or category of claims;

(3) The total amount of reserves available to pay those product liability claims which were reported for the last preceding year; provided, however, the information on reserves shall be required to be maintained by the Commissioner in confidence, except that summaries of the combined totals of such reserves shall be subject to inspection by members of the General Assembly upon request;

(4) The total amount of premiums received from insured persons, resident or located in this state, which is attributable to product liability insurance and which must be classified separately with respect to manufacturers, wholesalers or distributors, and retailers;

(5) The total number of insured persons, resident or located in this state, for which the product liability insurance has been provided which must be classified separately with respect to manufacturers, wholesalers or distributors, and retailers;

(6) The total number of insured persons, resident or located in this state, whose product liability insurance coverage the insurer, with which the surplus line broker placed the coverage, canceled or refused to renew and the reasons therefor which must be classified separately with respect to manufacturers, wholesalers or distributors, and retailers; and

(7) The total number of insured persons, resident or located in this state, who failed to renew their product liability insurance policies during the reporting period which information must be classified separately with respect to manufacturers, wholesalers or distributors, and retailers.



§ 33-5-30. Validity and enforceability of contracts procured as surplus line insurance

Insurance contracts procured as surplus line coverage from unauthorized insurers in accordance with this chapter shall be fully valid and enforceable as to all parties and shall be given recognition in all matters and respects to the same effect as like contracts issued by authorized insurers.



§ 33-5-31. Payment by broker of tax for privilege of doing business; computation and allocation of tax

(a) The surplus line broker shall remit to the Commissioner, on or before the fifteenth day of April, July, October, and January, at the time his or her quarterly affidavit is submitted, as a tax imposed for the privilege of doing business as a surplus line broker in this state, a tax of 4 percent on all premiums paid to the surplus line broker during the preceding quarter, less return premiums and exclusive of sums collected to cover state or federal taxes, on surplus line insurance subject to tax transacted by him or her during the preceding quarter as shown by his or her affidavit filed with the Commissioner.

(b) If this state participates in a cooperative agreement, compact, or reciprocal agreement with other states pursuant to Code Sections 33-5-40 through 33-5-44 and a surplus line policy covers risks or exposures located or to be performed both in and out of this state, the sum payable shall be computed based on an amount equal to 4 percent of that portion of the gross premiums allocated to this state plus an amount equal to the portion of premiums allocated to other states or territories on the basis of the tax rates and fees applicable to properties, risks, or exposures located or to be performed outside this state.



§ 33-5-32. Penalty for failure to file quarterly affidavit or remit tax within time prescribed by law; collection and disposition of penalty

If any surplus line broker fails to file his or her quarterly affidavit or fails to remit the tax as provided by law within 30 days after the tax is due, he or she shall be liable for a penalty of either $25.00 for each day of delinquency commencing after the expiration of the 30 day period or an amount equal to 100 percent of the tax, whichever is less, except that for good cause shown, the Commissioner may grant a reasonable extension of time within which the affidavit may be filed and the tax may be paid. The tax may be recovered by distraint and the penalty and tax may be recovered by an action instituted by the Commissioner in any court of competent jurisdiction. The Commissioner shall pay to the Office of the State Treasurer any penalty so collected.



§ 33-5-33. Filing of report by persons procuring insurance with unauthorized insurers; levy, collection, and disposition of tax by persons procuring such insurance

(a) Every insured who in this state procures or causes to be procured or continues or renews insurance with an unauthorized insurer upon a subject of insurance resident, located, or to be performed both within and outside this state, other than insurance procured through a surplus line broker pursuant to this article or exempted from this article under Code Section 33-5-35, shall within 30 days after the date such insurance was so procured, continued, or renewed file a report of the same with the Commissioner in writing and upon forms designated by the Commissioner and furnished to such an insured upon request. The report shall state the name and address of the insured or insureds, name and address of the insurer, the subject of the insurance, a general description of the coverage, the amount of premium currently paid thereon, and such additional information as reasonably requested by the Commissioner.

(b) If this state participates in a cooperative agreement, compact, or reciprocal agreement with other states pursuant to Code Sections 33-5-40 through 33-5-44, then for the general support of the government of this state, there is levied and there shall be collected from every such insured in this state for the privilege of so insuring his property or interests, a tax covering risks or exposures located or to be performed both in and out of this state, after deduction of return premiums, if any. The sum payable shall be computed based upon an amount equal to 4 percent of that portion of the gross premiums allocated to this state plus an amount equal to the portion of premiums allocated to other states or territories on the basis of the tax rates and fees applicable to properties, risks, or exposures located or to be performed outside this state. Such tax shall be paid to the Commissioner coincidentally with the filing of the report provided for in subsection (a) of this Code section.

(b.1) If this state does not participate in a cooperative agreement, compact, or reciprocal agreement with other states pursuant to Code Sections 33-5-40 through 33-5-44, then for the general support of the government of this state, there is levied and there shall be collected from every such insured in this state for the privilege of so insuring his or her property or interests both in and out of this state, a tax at the rate of 4 percent of the gross premium paid for any such insurance, after deduction of return premiums, if any. Such tax shall be paid to the Commissioner coincidently with the filing of the report provided for in subsection (a) of this Code section.

(c) The tax imposed under subsection (b) of this Code section, if delinquent, shall bear interest at the rate of 6 percent per annum, compounded annually.

(d) Such tax shall be collectable by civil action brought by the Commissioner or by distraint and, if with respect to insurance of real property, the tax shall constitute a lien upon such real property while owned by the insured, enforceable in the same manner and through the same procedures as govern the collection of other taxes upon such real property under the laws of this state.

(e) This Code section shall not apply to life or accident and sickness insurances.



§ 33-5-34. Venue of actions against unauthorized insurers issuing surplus line policies; service of process; filing of pleading by insurer

(a) An action shall be brought against any unauthorized insurer under any contract issued by it as a surplus line contract pursuant to this chapter in the superior court of the county in which the cause of action arose.

(b) Every unauthorized insurer issuing or delivering a surplus line policy through a surplus line broker in this state shall be deemed thereby to have appointed the Commissioner as its attorney for acceptance of service of all legal process issued in this state in any action or proceeding arising out of the policy, and service of process upon the Commissioner shall be lawful personal service upon the insurer.

(c) Each surplus line policy shall contain a provision stating the substance of subsection (b) of this Code section and designating the person to whom the Commissioner shall mail process as provided in subsection (d) of this Code section.

(d) Duplicate copies of legal process against the insurers shall be served upon the Commissioner and at time of service the plaintiff shall pay a fee in an amount as provided in Code Section 33-8-1, taxable as costs in the action. The Commissioner shall immediately mail one copy of the process so served to the person designated by the insurer in the policy for the purpose, by registered or certified mail or statutory overnight delivery with return receipt requested.

(e) The insurer shall have 30 days after the date of mailing within which to plead, answer, or otherwise defend the action.



§ 33-5-35. Applicability of article

This article controlling the placing of insurance with unauthorized insurers shall not apply to reinsurance or to the following insurances when so placed by licensed agents or brokers of this state:

(1) Insurance on property or operation of railroads engaged in interstate commerce; or

(2) Insurance of aircraft owned or operated by manufacturers of aircraft or operated in scheduled interstate flight, or cargo of the aircraft, or against liability, other than workers' compensation and employer's liability, arising out of the ownership, maintenance, or use of the aircraft.






Part 2 - Interstate Cooperation for Collection and Disbursement of Premium Taxes

§ 33-5-40. Legislative findings

The General Assembly finds the federal Nonadmitted and Reinsurance Reform Act of 2010, which was incorporated into the federal Dodd-Frank Wall Street Reform and Consumer Protection Act, P.L. 111-203, provides that only an insured's home state may require premium tax payment for nonadmitted insurance and authorizes states to enter into a compact or otherwise establish procedures to allocate among the states the nonadmitted insurance premium taxes. The General Assembly further finds that as the states are still in flux as to which proposed plan is best for them to enter, or if any agreement should be entered into by the state, the Commissioner of Insurance is in a unique position to weigh these options and to determine what is in the best interest of the state financially. Therefore, the General Assembly acknowledges that some flexibility is necessary to determine that the best financial interests of the state are met.



§ 33-5-41. Governor authorized to enter into cooperative agreement, compact, or reciprocal agreement for collection of insurance premium taxes

The Governor, on behalf of the state, advised by and in consultation with the Commissioner of Insurance, is authorized to enter into a cooperative agreement, compact, or reciprocal agreement with another state or states for the purpose of the collection of insurance premium taxes imposed by Code Sections 33-5-31 and 33-5-33.



§ 33-5-42. Agreement to substantially follow form of model Surplus Lines Insurance Multi-State Compliance Compact

The cooperative agreement, compact, or reciprocal agreement for the purpose of the collection of insurance premiums imposed by Code Section 33-5-31 shall substantially follow the form of the model Surplus Lines Insurance Multi-State Compliance Compact, also known as SLIMPACT-lite, created by the National Conference of Insurance Legislators or the model Nonadmitted Insurance Multi-State Agreement, also known as NIMA, created by the National Association of Insurance Commissioners, as such documents exist on July 1, 2011.



§ 33-5-43. Governor to select agreement providing best financial advantage

The Governor with the consultation and advice of the Commissioner shall select the agreement, if any, that provides the best financial advantage to the state. In determining which agreement, if any, provides the best financial advantage to the state, the Governor with the consultation and advice of the Commissioner shall consider the impact on the state's gross receipt of premium tax, the potential additional administrative burden to the state and surplus line brokers procuring or placing surplus line insurance under this chapter, and such other criteria as determined by the Governor with the consultation and advice of the Commissioner.



§ 33-5-44. Notice; report

In the event the Governor enters into a cooperative agreement, compact, or reciprocal agreement with another state or states as authorized under this part, notice of such action shall be communicated to the chairperson of the House Committee on Insurance and the chairperson of the Senate Insurance and Labor Committee. The Commissioner shall thereafter annually issue a report to such committees that assesses whether, in his or her opinion, the agreement continues to be in the best financial interest of the state.









Article 3 - Unauthorized Insurers Process Act

§ 33-5-50. Short title; construction

(a) This article constitutes and may be cited as the "Unauthorized Insurers Process Act."

(b) This article shall be so interpreted as to effectuate its general purpose to make uniform the law of those states which enact it.



§ 33-5-51. Purpose of article

The purpose of this article is to subject certain insurers to the jurisdiction of the courts of this state in actions by or on behalf of insureds or beneficiaries under insurance contracts. The General Assembly declares that it is a subject of concern that many residents of this state hold policies of insurance issued or delivered in this state by insurers while not authorized to do business in this state, thus presenting to such residents the often insuperable obstacle of resorting to distant forums for the purpose of asserting legal rights under those policies. In furtherance of the state interest, the General Assembly herein provides a method of substituted service of process upon the insurers and declares that in so doing it exercises its power to protect its residents and to define, for the purpose of this article, what constitutes doing business in this state and also exercises power and privileges available to the state by virtue of Public Law 15, 79th Congress of the United States, Chapter 20, 1st Sess., S. 340, which declares that the business of insurance and every person engaged in the business of insurance shall be subject to the laws of the several states.



§ 33-5-52. Acts by insurer which constitute appointment of Commissioner as agent for service

Any of the following acts in this state effected, by mail or otherwise, by an unauthorized foreign or alien insurer:

(1) The issuance or delivery of contracts of insurance to residents of this state or to corporations authorized to do business in this state;

(2) The solicitation of applications for said contracts;

(3) The collection of premiums, membership fees, assessments, or other considerations for the contracts; or

(4) Any other transaction of business

is equivalent to and shall constitute an appointment by the insurer of the Commissioner and his successors in office as its attorney upon whom may be served all lawful process in any action or proceeding instituted by or on behalf of an insured or beneficiary arising out of the contracts of insurance; and any such act shall be a signification of this agreement that the service of process is of the same legal force and validity as personal service of process in this state upon the insurer.



§ 33-5-53. Service of action and process upon Commissioner; sending of notice of service to defendant; applicability

(a) Service shall be made by delivery to and leaving with the Commissioner or some person in apparent charge of his office two copies of the action and process.

(b) At the time of such service, the plaintiff shall pay the Commissioner the sum of $15.00, which shall be taxable as cost. The Commissioner shall immediately mail by registered or certified mail or statutory overnight delivery one of the copies of such action and process to the defendant at his last known principal place of business and shall keep a record of all process so served upon him. Such service is sufficient, provided that notice of the service and a copy of the action and process are sent within 15 days thereafter by registered or certified mail or statutory overnight delivery by plaintiff or plaintiff's attorney to the defendant at his last known principal place of business; and the defendant's receipt, or receipt issued by the post office with which the letter is registered or certified, showing the name of the sender of the letter and the name and address of the person to whom the letter is addressed and the affidavit of the plaintiff or plaintiff's attorney showing a compliance with service as provided in this Code section are filed with the clerk of the court in which such action is pending on or before the date the defendant is required to appear or within such further time as the court may allow.

(c) Service upon the Commissioner pursuant to this Code section shall only be made when service pursuant to the manner provided in Code Section 33-5-54 cannot be effectuated.



§ 33-5-54. Service of process upon solicitor, collector, or other agent of insurer.

Service of process in any action or proceeding shall be valid if served upon any person within this state who, in this state on behalf of the insurer, is:

(1) Soliciting insurance;

(2) Making, issuing, or delivering any contract of insurance; or

(3) Collecting or receiving any premium, membership fee, assessment, or other consideration for insurance

and a copy of the process is sent within ten days thereafter by registered or certified mail or statutory overnight delivery by the plaintiff or plaintiff's attorney to the defendant at the last known principal place of business of the defendant; and the defendant's receipt, or the receipt issued by the post office with which the letter is registered or certified, showing the name of the sender of the letter and the name and address of the person to whom the letter is addressed and the affidavit of the plaintiff or plaintiff's attorney showing a compliance with the requirements of this Code section are filed with the clerk of the court in which the action is pending on or before the date the defendant is required to appear or within such further time as the court may allow.



§ 33-5-55. Mode of service prescribed by article cumulative

Nothing in this article shall limit or abridge the right to serve any process, notice, or demand upon any insurer in any other manner now or hereafter permitted by law.



§ 33-5-56. Right of plaintiff or complainant to default judgment or judgment with leave to prove damages

No plaintiff or complainant shall be entitled to a judgment by default or to a judgment with leave to prove damages under this Code section until the expiration of 30 days from date of the filing of the affidavit of compliance.



§ 33-5-57. Conditions precedent to filing of pleadings by insurer generally; granting of postponements; filing by insurer of motion to quash writ or set aside service

(a) Before any unauthorized insurer shall file or cause to be filed any pleadings in any action or proceeding instituted against it, such unauthorized insurer shall either:

(1) Deposit with the clerk of the court in which such action or proceeding is pending cash or securities or file with the clerk a bond with good and sufficient sureties, to be approved by the court, in an amount to be fixed by the court sufficient to secure the payment of any final judgment which may be rendered in the action; provided, however, the court may in its discretion make an order dispensing with the deposit or bond where the insurer makes a showing satisfactory to the court that it maintains in a state of the United States funds or securities, in trust or otherwise, sufficient and available to satisfy any final judgment which may be entered in the action or proceeding; or

(2) Procure a certificate of authority to transact the business of insurance in this state.

(b) The court in any action or proceeding in which service is made in the manner provided in Code Section 33-5-53 or 33-5-54, in its discretion, may order any postponement as may be necessary to afford the defendant reasonable opportunity to comply with subsection (a) of this Code section and to defend the action.

(c) Nothing in subsection (a) of this Code section is to be construed to prevent an unauthorized insurer from filing a motion to quash a writ or to set aside service of such writ made in the manner provided in Code Section 33-5-53 or 33-5-54 on one or more of the following grounds:

(1) That such unauthorized insurer has not done any of the acts enumerated in Code Section 33-5-52;

(2) That the person on whom service was made pursuant to Code Section 33-5-54 was not doing any of the acts therein enumerated; or

(3) That it is otherwise not properly subject to the jurisdiction of court pursuant to this article.



§ 33-5-58. Recovery of penalty and attorney's fees by plaintiff; effect of failure of insurer to defend action

In any action against an unauthorized foreign or alien insurer upon a contract of insurance issued or delivered in this state or to a resident of this state or to a corporation authorized to do business in this state, if the insurer has failed for 30 days after demand prior to the commencement of the action to make payment in accordance with the terms of the contract, and it appears that such refusal was vexatious and without reasonable cause, the said insurer shall be subject to a penalty of not more than 25 percent of the liability of the insurer for the loss and an allowance for reasonable attorney's fees. The attorney's fees shall be determined by the trial court and shall be included in any judgment which is rendered in the action. Failure of an insurer to defend the action shall be deemed prima-facie evidence that its failure to make payment was vexatious and without reasonable cause. The limitations contained in this Code section in reference to the amount of attorney's fees are not controlling as to the fees which may be agreed upon by the plaintiff and his attorney for the services of the attorney in the action against the unauthorized insurer.



§ 33-5-59. Applicability of article

This article shall not apply to any action or proceeding against any unauthorized insurer arising out of any contract of:

(1) Reinsurance effectuated in accordance with the laws of Georgia;

(2) Surplus line insurance authorized by this chapter;

(3) Insurance on property or operations of carriers engaged in interstate commerce;

(4) Insurance against legal liability arising out of the ownership, operation, or maintenance of any property having a permanent situs outside of this state; or

(5) Insurance against loss of or damage to any property having a permanent situs outside of this state where the contract contains a provision designating the Commissioner or a bona fide resident of the State of Georgia to be its true and lawful attorney upon whom may be served all lawful process in any action or proceeding instituted by or on behalf of an insured or beneficiary arising out of the contract or where the insurer enters a general appearance in any such action or proceeding.









Chapter 6 - Unfair Trade Practices

Article 1 - General Provisions

§ 33-6-1. Purpose of article

The purpose of this article is to regulate trade practices in the business of insurance in accordance with the intent of Congress as expressed in the act of Congress of March 9, 1945 (Public Law 15, 79th Congress), by defining or providing for the determination of all practices in this state which constitute unfair methods of competition or unfair or deceptive acts or practices and by prohibiting the trade practices so defined or determined.



§ 33-6-2. "Person" defined

As used in this article, the term "person" means an individual, corporation, association, partnership, reciprocal exchange, interinsurer, Lloyd's insurer, fraternal benefit society, and any other legal entity engaged in the business of insurance, including but not limited to agents, brokers, counselors, and adjusters.



§ 33-6-3. Unfair methods of competition or unfair and deceptive acts or practices prohibited

No person shall engage in this state in any trade practice which is defined in this article as or determined pursuant to this article to be an unfair method of competition or an unfair or deceptive act or practice in the business of insurance.



§ 33-6-4. Enumeration of unfair methods of competition and unfair or deceptive acts or practices; penalty

(a) As used in this Code section, the term:

(1) "Gift certificate" shall have the same meaning as provided in Code Section 10-1-393.

(2) "Policy" means any insuring bond issued by an insurer.

(3) "Store gift card" shall have the same meaning as provided in Code Section 10-1-393.

(b) The following acts or practices are deemed unfair methods of competition and unfair and deceptive acts or practices in the business of insurance:

(1) Making, publishing, disseminating, circulating, or placing before the public or causing directly or indirectly to be made, published, disseminated, circulated, or placed before the public in a newspaper, magazine, or other publication or in the form of a notice, circular, pamphlet, letter, or poster, or over any radio station or in any other way an advertisement, announcement, or statement containing any assertion, representation, or statement with respect to the business of insurance or with respect to any person in the conduct of his insurance business, which statement, assertion, or representation is untrue, deceptive, or misleading;

(2) Making, issuing, circulating, or causing to be made, issued, or circulated any estimate, illustration, circular, or statement misrepresenting the terms of any policy issued or to be issued, the benefits or advantages promised thereby, or the dividends or share of the surplus to be received thereon; making any false or misleading statement as to the dividends or share of surplus previously paid on similar policies; making any misleading representation or any misrepresentation as to the financial condition of any insurer, as to the legal reserve system upon which any life insurer operates; using any name or title of any policy or class of policies misrepresenting the true nature thereof; or making any misrepresentation to any policyholder insured in any company for the purpose of inducing or tending to induce the policyholder to lapse, forfeit, or surrender his insurance. A dividend estimate prepared on company forms and clearly indicating, in type equal in size to that used in figures showing amounts of estimated dividends, that the dividends are based on estimates made by the company based upon past experience of the company shall not be considered misrepresentation and false advertising within the meaning of this paragraph;

(3) Making, publishing, disseminating, or circulating directly or indirectly or aiding, abetting, or encouraging the making, publishing, disseminating, or circulating of any oral or written statement or any pamphlet, circular, article, or literature which is false or maliciously critical of or substantially misrepresents the financial condition of an insurer and which is calculated to injure any person engaged in the business of insurance;

(4) Entering into any agreement to commit or by any concerted action committing any act of boycott, coercion, or intimidation resulting in or tending to result in unreasonable restraint of or monopoly in the business of insurance;

(5) Filing with any supervisory or other public official or making, publishing, disseminating, circulating, delivering to any person, or placing before the public or causing directly or indirectly to be made, published, disseminated, circulated, delivered to any person, or placed before the public any false statement of financial condition of an insurer with the intent to deceive;

(6) Making any false entry in any book, report, or statement of any insurer with intent to deceive any agent or examiner lawfully appointed to examine into its condition or into any of its affairs or any public official to whom such insurer is required by law to report or who has authority by law to examine into its condition or into any of its affairs or, with like intent, willfully omitting to make a true entry of any material fact pertaining to the business of such insurer in any book, report, or statement of the insurer;

(7) Issuing or delivering or permitting agents, officers, or employees to issue or deliver agency or company stock or other capital stock, benefit certificates or shares in any common-law corporation, securities, or any special or advisory board contracts of any kind promising returns and profits as an inducement to insurance;

(8)(A)(i) Making or permitting any unfair discrimination between individuals of the same class, same policy amount, and equal expectation of life in the rates charged for any contract of life insurance or of life annuity, in the dividends or other benefits payable thereon, or in any other of the terms and conditions of the contract.

(ii) Making or permitting any unfair discrimination between individuals of the same class and of essentially the same hazard in the amount of premium, policy fees, or rates charged for any policy or contract of accident or sickness insurance, in the benefits payable thereunder, in any of the terms or conditions of the contract, or in any other manner whatever.

(iii) Making or permitting any unfair discrimination in the issuance, renewal, or cancellation of any policy or contract of insurance against direct loss to residential property and the contents thereof, in the amount of premium, policy fees, or rates charged for the policies or contracts when the discrimination is based solely upon the age or geographical location of the property within a rated fire district without regard to objective loss experience relating thereto.

(iv)(I) Unfair discrimination prohibited by the provisions of this subparagraph includes discrimination based on race, color, and national or ethnic origin. In addition, in connection with any kind of insurance, it shall be an unfair and deceptive act or practice to refuse to insure or to refuse to continue to insure an individual; to limit the amount, extent, or kind of coverage available to an individual; or to charge an individual a different rate for the same coverage because of the race, color, or national or ethnic origin of that individual. The prohibitions of this division are in addition to and supplement any and all other provisions of Georgia law prohibiting such discrimination which were previously enacted and currently exist, or which may be enacted subsequently, and shall not be a limitation on such other provisions of law.

(II) A violation of this division shall give rise to a civil cause of action for damages resulting from such violation including, but not limited to, all damages recoverable for breach of insuring agreements under Georgia law including damages for bad faith and attorney's fees and costs of litigation. A violation of this division shall also give rise to the awarding of punitive or exemplary damages in an amount as may be determined by the trier of fact if such violation is found to be intentional. The remedies provided in this division are in addition to and cumulative of all other remedies that may now or hereafter be provided by law.

(B) Knowingly permitting or offering to make or making any contract of insurance or agreement as to the contract other than as plainly expressed in the contract issued thereon; paying, allowing, giving, or offering to pay, allow, or give directly or indirectly, as inducement to any contract of insurance, any rebate of premiums payable on the contract, any special favor or advantage in the dividends or other benefits thereon, or any valuable consideration or inducement whatever not specified in the contract, except in accordance with an applicable rate filing, rating plan, or rating system filed with and approved by the Commissioner; giving, selling, purchasing, or offering to give, sell, or purchase as inducement to such insurance or in connection therewith any stocks, bonds, or other securities of any company, any dividends or profits accrued thereon, or anything of value whatsoever not specified in the contract; or receiving or accepting as inducement to contracts of insurance any rebate of premium payable on the contract, any special favor or advantage in the dividends or other benefit to accrue thereon, or any valuable consideration or inducement not specified in the contract.

(C) Nothing in subparagraphs (A) and (B) of this paragraph shall be construed as including within the definition of discrimination or rebates any of the following practices:

(i) In the case of any contract of life insurance or life annuity, paying bonuses to policyholders or otherwise abating their premiums in whole or in part out of surplus accumulated from nonparticipating insurance, provided that any bonuses or abatement of premiums shall be fair and equitable to policyholders and for the best interest of the company and its policyholders;

(ii) In the case of life or accident and sickness insurance policies issued on the industrial debit or weekly premium plan, making allowance in an amount which fairly represents the saving in collection expense to policyholders who have continuously for a specified period made premium payments directly to an office of the insurer;

(iii) Making a readjustment of the rate of premium for a policy based on the loss or expense experienced at the end of the first or any subsequent policy year of insurance thereunder, which adjustment may be made retroactive only for the policy year;

(iv) Issuing life or accident and sickness insurance policies covering bona fide employees of the insurer at a rate less than the rate charged other persons in the same class;

(v) Issuing life or accident and sickness policies on a salary-saving, payroll deduction, preauthorized, postdated, automatic check, or draft plan at a reduced rate commensurate with the savings made by the use of such plan;

(vi) Paying commissions or other compensation to duly licensed agents or brokers or allowing or returning dividends, savings, or unabsorbed premium deposits to participating policyholders, members, or subscribers;

(vii) Paying by an insurance agent of part or all of the commissions on public insurance to a nonprofit association of insurance agents which is affiliated with a recognized state or national insurance agents' association, which commissions are to be used in whole or in part for one or more civic enterprises;

(viii) Paying for food or refreshments by an insurer or an agent, broker, or employee of an insurer for current or prospective clients during group sales presentations and group seminars, provided that no insurance or annuity applications or contracts are offered or accepted at such presentations or seminars;

(ix) Paying for business meals and entertainment by an insurer or an agent, broker, or employee of an insurer, agent, or broker for current or prospective clients; or

(x) Advertising or conducting promotional programs by insurers or insurance producers whereby prizes, goods, wares, store gift cards, gift certificates, sporting event tickets, or merchandise, not exceeding $100.00 in value per customer in the aggregate in any one calendar year, are given to current or prospective customers; provided, however, that the giving of any item or items of value under this subsection shall not be contingent on the sale or renewal of a policy;

(9) Failing to instruct and require properly that agents shall, in the solicitation of insurance and the filling out of applications of insurance on behalf of policyholders, incorporate therein all material facts relevant to the risk being written, which facts are known to the agent or could have been known by proper diligence;

(10) Encouraging agents to accept applications which contain material misrepresentations or conceal material information which, if stated in the application, would prevent issuance of the policy or which would void a policy from its inception according to its terms even though premiums had been paid on the policy;

(11) Any insurer or agent of same becoming a party to requiring or imposing as a condition to the sale of real or personal property or to the financing of real or personal property, as a condition to the granting of or an extension of a loan which is to be secured by the title to or a lien of any kind on real or personal property, or as a condition to the performance of any other act in connection with the sale, financing, or lending, whether the person thus acts for himself or for anyone else, that the insurance or any renewal thereof to be issued on said property as collateral to said sale or loan shall be written through any particular insurance company or agent, provided that this paragraph shall not apply to a policy purchased by the seller, financier, or lender from his or its own funds and not charged to the purchaser or borrower in the sale price of the property or the amount of the loan or required to be paid for out of his personal funds; provided, further, that such seller, financier, or lender may disapprove for reasons affecting solvency or other sensible and sufficient reasons, the insurance company selected by the buyer or borrower. This paragraph shall not apply to title insurance;

(12)(A) Representing that any insurer or agent is employed by or otherwise associated with any medicare program as defined in Code Section 33-43-1 or the United States Social Security Administration or that any insurance policy sold or offered for sale has been endorsed or sponsored by the federal or state government.

(B) Knowingly selling or offering to sell medicare supplement insurance coverage as defined in Code Section 33-43-1 which is not in compliance with the provisions of Chapter 43 of this title, relating to medicare supplement insurance, or the rules and regulations promulgated by the Commissioner pursuant to Chapter 43 of this title.

(C) Representing that any individual policy is a group policy or that the insurer, agent, or policy is endorsed, sponsored by, or associated with any group, association, or other organization unless such is, in fact, the case.

(D) Knowingly selling to Medicaid recipients substantially unnecessary coverage which duplicates benefits provided under the Medicaid program without disclosing to the prospective buyer that it may not be to the buyer's benefit or that it might actually be to the buyer's detriment to purchase the additional coverage;

(13)(A) Making direct response advertising by an insurer, including radio or television advertisement, of any individual or group life insurance policy in which computation of the death benefit is of such a technical nature that such death benefit cannot reasonably be properly presented in the advertisement and understood by a member of the insuring public. Policies, other than variable life or other interest sensitive policies, which provide for multiple changes in death benefits, combinations of increasing and nonuniformly decreasing term insurance, or increasing life insurance benefits equal to or slightly greater than the premiums paid during the early years of the coverage combined with accidental death benefits are types of contracts within the purview of this subparagraph. Additionally, any life insurance policy which cannot be truthfully, completely, clearly, and accurately disclosed in an advertisement falls within this subparagraph.

(B) Making direct response advertising by an insurer, including radio or television advertisement, of any individual or group accident and sickness or life insurance policy which is misleading in fact or by implication that the coverage is "guaranteed issue" when there are conditions to be met by those persons to be insured, such as limited medical questions or other underwriting guidelines of the insurer.

(C) Making direct response advertising by an insurer, including radio or television advertisement, of any individual or group accident and sickness or life insurance policy where such advertisement has not been approved for use in this state by the Commissioner of Insurance;

(14) Failing to disclose in printed advertising material that medical benefits are calculated on the basis of usual, customary, and reasonable charges;

(14.1) Engaging in dishonest, unfair, or deceptive insurance practices in marketing or sales of insurance to service members of the armed forces of the United States and, notwithstanding any other provision of this title, the Commissioner may promulgate such rules and regulations as necessary to define dishonest, unfair, or deceptive military marketing and sales practices; or

(15)(A) As used in this paragraph:

(i) "Confidential family violence information" means information about acts of family violence, the status of a victim of family violence, an individual's medical condition that the insurer knows or has reason to know is related to family violence, or the home and work addresses and telephone numbers of a subject of family violence.

(ii) "Family violence" means family violence as defined in Code Sections 19-13-1 and 19-13-20 and as limited by Code Section 19-13-1.

(B) No person shall deny or refuse to accept an application; refuse to insure; refuse to renew; refuse to reissue; cancel, restrict, or otherwise terminate; charge a different rate for the same coverage; add a premium differential; or exclude or limit coverage for losses or deny a claim incurred by an insured on the basis that the applicant or insured is or has been a victim of family violence or that such person knows or has reason to know the applicant or insured may be a victim of family violence; nor shall any person take or fail to take any of the aforesaid actions on the basis that an applicant or insured provides shelter, counseling, or protection to victims of family violence.

(C) No person shall request, directly or indirectly, any information the person knows or reasonably should know relates to acts of family violence or an applicant's or insured's status as a victim of family violence or make use of such information however obtained, except for the limited purpose of complying with legal obligations, verifying an individual's claim to be a subject of family violence, cooperating with a victim of family violence in seeking protection from family violence, or facilitating the treatment of a family violence related medical condition. When a person has information in their possession that clearly indicates that the insured or applicant is a subject of family violence, the disclosure or transfer of the information by a person to any person, entity, or individual is a violation of this Code section, except:

(i) To the subject of abuse or an individual specifically designated in writing by the subject of abuse;

(ii) To a health care provider for the direct provision of health care services;

(iii) To a licensed physician identified and designated by the subject of abuse;

(iv) When ordered by the Commissioner or a court of competent jurisdiction or otherwise required by law;

(v) When necessary for a valid business purpose to transfer information that includes family violence information that cannot reasonably be segregated without undue hardship. Family violence information may be disclosed pursuant to this division only to the following persons or entities, all of whom shall be bound by this subparagraph:

(I) A reinsurer that seeks to indemnify or indemnifies all or any part of a policy covering a subject of abuse and that cannot underwrite or satisfy its obligations under the reinsurance agreement without that disclosure;

(II) A party to a proposed or consummated sale, transfer, merger, or consolidation of all or part of the business of the person;

(III) Medical or claims personnel contracting with the person, only where necessary to process an application or perform the person's duties under the policy or to protect the safety or privacy of a subject of abuse; or

(IV) With respect to address and telephone number, to entities with whom the person transacts business when the business cannot be transacted without the address and telephone number;

(vi) To an attorney who needs the information to represent the person effectively, provided the person notifies the attorney of its obligations under this paragraph and requests that the attorney exercise due diligence to protect the confidential abuse information consistent with the attorney's obligation to represent the person;

(vii) To the policy owner or assignee, in the course of delivery of the policy, if the policy contains information about abuse status; or

(viii) To any other entities deemed appropriate by the Commissioner.

(D) It is unfairly discriminatory to terminate group coverage for a subject of family violence because coverage was originally issued in the name of the perpetrator of the family violence and the perpetrator has divorced, separated from, or lost custody of the subject of family violence, or the perpetrator's coverage has terminated voluntarily or involuntarily. If termination results from an act or omission of the perpetrator, the subject of family violence shall be deemed a qualifying eligible individual under Code Section 33-24-21.1 and may obtain continuation and conversion of such coverages notwithstanding the act or omission of the perpetrator. A person may request and receive family violence information to implement the continuation and conversion of coverages under this subparagraph.

(E) Subparagraph (C) of this paragraph shall not preclude a subject of family violence from obtaining his or her insurance records. Subparagraph (C) of this paragraph shall not prohibit a person from asking about a medical condition or a claims history or from using medical information or a claims history to underwrite or to carry out its duties under the policy to the extent otherwise permitted under this paragraph and other applicable law.

(F) No person shall take action that adversely affects an applicant or insured on the basis of a medical condition, claim, or other underwriting information that the person knows or has reason to know is family violence related and which:

(i) Has the purpose or effect of treating family violence status as a medical condition or underwriting criterion;

(ii) Is based upon correlation between a medical condition and family violence;

(iii) Is not otherwise permissible by law and does not apply in the same manner and to the same extent to all applicants and insureds similarly situated without regard to whether the condition or claim is family violence related; or

(iv) Except for claim actions, is not based on a determination, made in conformance with sound actuarial and underwriting principles and guidelines generally applied in the insurance industry and supported by reasonable statistical evidence, that there is a correlation between the applicant's or insured's circumstances and a material increase in insurance risk.

(G) No person shall fail to pay losses arising out of family violence against an innocent first-party claimant to the extent of such claimant's legal interest in the covered property, if the loss is caused by the intentional act of an insured against whom a family violence complaint is brought for the act causing this loss.

(H) No person shall use other exclusions or limitations on coverage which the Commissioner has determined through the policy filing and approval process to unreasonably restrict the ability of victims of family violence to be indemnified for such losses.

(I) Any person issuing, delivering, or renewing a policy of insurance in this state at any time within a period of 24 months after July 1, 2000, shall include with such policy or renewal certificate a notice attached thereto containing the following language:

"NOTICE

The laws of the State of Georgia prohibit insurers from unfairly

discriminating against any person based upon his or her status as a

victim of family violence."

(c) Any person violating this Code section by making unlawful, false representations as to the policy sold shall be guilty of a misdemeanor.



§ 33-6-5. Other unfair methods of competition and unfair and deceptive acts or practices

In addition to Code Section 33-6-4, violations of the following provisions also are defined as unfair methods of competition and unfair and deceptive acts or practices in the business of insurance:

(1) No insurance company shall issue or cause to be issued any policy of insurance of any type or description upon life or property, real or personal, whenever such policy of insurance is to be furnished or delivered to the purchaser or bailee of any property, real or personal, as an inducement to purchase or bail such property, real or personal; and no other person shall advertise, offer, or give free insurance or insurance without cost or for less than the approved or customary rate in connection with the sale or bailment of real or personal property, except as provided in Chapter 27 of this title;

(2) No person who is not an insurer shall assume or use any name which deceptively implies or suggests that he or she is an insurer;

(3) Where the premium or charge for insurance of or involving real or personal property or merchandise is included in the overall purchase price or financing of the purchase of merchandise or property, the vendor or lender shall separately state and identify the amount charged and to be paid for the insurance and the classifications, if any, upon which based; and the inclusion or exclusion of the cost of insurance in such purchase price or financing shall not increase, reduce, or otherwise affect any other factor involved in the cost of the merchandise or property or financing as to the purchaser or borrower. A vendor or lender shall not be prohibited from charging the purchaser or borrower a finance charge otherwise permitted by law on any premium or charge for insurance included in the cost of the merchandise or property or financing. This paragraph shall not apply to credit life or credit accident and sickness insurance which is in compliance with Code Section 33-31-7;

(4)(A) No insurer shall make, offer to make, or permit any preference or distinction in property, marine, casualty, or surety insurance as to form of policy, certificate, premium, rate, or conditions of insurance based upon membership, nonmembership, or employment of any person or persons by or in any particular group, association, corporation, or organization, making the foregoing preference or distinction available in any event based upon any fictitious grouping of persons.

(B) As used in this paragraph, the term "fictitious grouping" means any grouping by way of membership, nonmembership, license, franchise, employment contract, agreement, or any other method or means resulting in unfair discrimination.

(C) The restrictions and limitations of this paragraph shall not extend to life or accident and sickness insurance; nor shall they apply to any bona fide association group which is composed of members engaged in a common trade, business, or profession and which has had group insurance of the same type continuously in existence for at least five years immediately preceding March 8, 1960;

(5) No insurer or agent thereof shall hypothecate, sell, or dispose of a promissory note received in payment of any part of a premium on a policy of insurance applied for prior to acceptance of the risk by the insurer;

(6)(A) No person shall knowingly collect any sum as premium or charge for insurance, which insurance is not then provided or not in due course to be provided subject to acceptance of the risk by the insurer by an insurance policy issued by an insurer as permitted by this title.

(B) No person shall knowingly collect as premium or charge for insurance any sum in excess of or less than the premium or charge applicable to such insurance, which sum is specified in the policy in accordance with the applicable classifications and rates as filed with and approved by the Commissioner. In cases where classifications, premiums, or rates are not required by this title to be filed and approved:

(i) The premiums and charges for insurance, except insurance written in accordance with Chapter 5 of this title, shall not be in excess of or less than those specified in the policy and as fixed by the insurer; and

(ii) The premiums and charges for insurance written in accordance with Chapter 5 of this title shall not be in excess of or less than those specified in the policy.

This subparagraph shall not be deemed to prohibit surplus lines brokers licensed under Chapter 5 of this title from charging and collecting the amount of applicable state and federal taxes in addition to the premium required by the insurer; nor shall it be deemed to prohibit a life or accident and sickness insurer from charging and collecting amounts actually to be expended for medical examination of an applicant for life or accident and sickness insurance or for reinstatement of a life or accident and sickness insurance policy.

(C) Notwithstanding this paragraph or any other law limiting or regulating interest rates or other charges, any insurance agent or agency, as defined in Code Section 33-23-1, shall be authorized but not required to charge, receive, and collect on any unpaid premium account with a balance owing for 30 days or more a service charge which shall not exceed 15 cent(s) per $10.00 per month computed on all amounts unpaid on the premium from month to month which need not be a calendar month or other regular period; provided, however, that, if the amount of service charge so computed shall be less than $1.00 for the month, a service charge of $1.00 for the month may be charged, received, and collected. Nothing contained in this subparagraph shall be construed to prevent an agent, agency, or broker from canceling a policy in accordance with the laws of this state;

(7)(A) Any insurer may retain, invest in, or acquire the whole or any part of the capital stock of any other insurer or insurers or have a common management with any other insurer or insurers, unless such retention, investment, acquisition, or common management is inconsistent with any other provision of this title or unless, by reason thereof, the business of such insurers with the public is conducted in a manner which substantially lessens competition generally in the insurance business or tends to create a monopoly therein.

(B) Any person otherwise qualified may be a director of two or more insurers which are competitors, unless the effect thereof is to lessen substantially competition between insurers generally or tends materially to create a monopoly;

(8) No insurance company shall cancel, modify coverage, refuse to issue, or refuse to renew any property or casualty insurance policy solely because the applicant or insured or any employee of either is mentally or physically impaired, provided that this paragraph shall not apply to accident and sickness insurance policies sold by a casualty insurer; provided, further, that this paragraph shall not be interpreted to modify any other provision of this title relating to the cancellation, modification, issuance, or renewal of any insurance policy or contract;

(9) No insurance company, when selling salvage motor vehicles, major component parts, or parts, shall sell directly to a used motor vehicle parts dealer, motor vehicle dismantler, motor vehicle rebuilder, salvage pool dealer, or salvage dealer who is not licensed under Chapter 47 of Title 43; provided, however, this paragraph shall not prevent an insurance company from selling salvage motor vehicles, major component parts, or parts to any person, firm, or corporation when the sale is made through a used motor vehicle parts dealer, motor vehicle dismantler, motor vehicle rebuilder, salvage pool dealer, or salvage dealer who is licensed under Chapter 47 of Title 43;

(10) No insurer shall refuse to insure an individual, refuse to continue to insure an individual, limit the amount, extent, or kind of coverage available to an individual, or charge an individual a different rate for coverage solely because the individual is blind or partially blind;

(11) Each insurer which acquires a salvage motor vehicle, as defined in Code Section 40-3-2, shall, within 30 days of acquisition, apply for a salvage certificate of title, and no insurer shall sell, convey, or transfer any such salvage motor vehicle without first applying for and obtaining a salvage certificate of title;

(12)(A) No insurer shall cancel, nonrenew, or otherwise terminate all or substantially all of an entire line or class of business for the purpose of withdrawing from the market in this state unless:

(i) The insurer has notified the Commissioner in writing of the action, including the reasons for such action, at least one year before the completion of the withdrawal, provided that this paragraph shall not be construed to prevent such insurer from canceling, nonrenewing, or terminating policies where the insurer, by contract, statute, or otherwise, has the right to do so; or

(ii) The insurer has filed a plan of action for the orderly cessation of the insurer's business within a period of time shorter than one year and such plan of action has been approved by the Commissioner.

(B) At a minimum, in order to provide for orderly cessation and withdrawal, an insurer shall provide a general notice to each insured at least 90 days prior to the termination of any policy followed by a subsequent notice which meets the applicable statutory notice requirements for canceling, nonrenewing, or terminating insurance under this title.

(C) An insurer's rates, rules, and forms filed pursuant to Code Sections 33-9-21 and 33-24-9 shall be considered no longer on file for use with any new business in the market affected by the insurer's withdrawal plan on and after the withdrawal plan goes into effect;

(12.1) No insurer or managed care entity subject to licensing by the Commissioner shall violate any provision of Chapter 20A of this title;

(13)(A) As used in this paragraph, the term:

(i) "Aftermarket crash part" means a replacement for any of the nonmechanical sheet metal or plastic parts which generally constitute the exterior of a motor vehicle, including inner and outer panels.

(ii) "Insurer" includes an insurance company and any person authorized to represent the insurer with respect to a claim and who is acting within the scope of the person's authority.

(iii) "Nonoriginal equipment manufacturer aftermarket crash part" means an aftermarket crash part made by any manufacturer other than the original vehicle manufacturer or his or her supplier.

(iv) "Repair facility" means a motor vehicle dealer, garage, body shop, or other commercial entity which undertakes the repair or replacement of those parts that generally constitute the exterior of a motor vehicle.

(B) Any aftermarket crash part manufactured or supplied for use in this state on or after January 1, 1990, shall have affixed thereto or inscribed thereon the logo, identification number, or name of its manufacturer. Such manufacturer's logo, identification number, or name shall be visible after installation whenever practicable.

(C) In all instances where nonoriginal equipment manufacturer aftermarket crash parts are used in preparing an estimate for repairs the written estimate prepared by the insurance adjuster and repair facility shall clearly identify each such part. A disclosure document attached to the estimate shall contain the following information in no smaller than ten-point type:

"THIS ESTIMATE HAS BEEN PREPARED BASED ON THE USE OF AFTERMARKET CRASH PARTS SUPPLIED BY A SOURCE OTHER THAN THE MANUFACTURER OF YOUR MOTOR VEHICLE. THE AFTERMARKET CRASH PARTS USED IN THE PREPARATION OF THIS ESTIMATE ARE WARRANTED BY THE MANUFACTURER OR DISTRIBUTOR OF SUCH PARTS RATHER THAN THE MANUFACTURER OF YOUR VEHICLE."; and

(14) On and after July 1, 1992, no insurer, as defined in paragraph (4) of Code Section 33-1-2, shall issue, cause to be issued, renew, or provide coverage under any major medical insurance policy or plan containing a calendar year deductible or similar plan benefit period deductible which does not provide for a carry-over of the application of such deductible as provided in this paragraph. If all or any portion of an insured's or member's cash deductible for a calendar year or similar plan benefit period is applied against covered expenses incurred by the insured or member during the last three months of the deductible accumulation period, the insured's or member's cash deductible for the next ensuing calendar year or similar benefit plan period shall be reduced by the amount so applied. The provisions of this paragraph shall apply to major medical insurance policies or plans which have a benefit plan period of less than 24 months, except policies or plans designed and issued to be compatible with a health savings account as set out in 26 U.S.C. Section 223 or a spending account as defined in Chapter 30B of this title.



§ 33-6-6. Power of Commissioner as to investigation of unfair or deceptive acts or practices generally

(a) The Commissioner shall have the power to examine and investigate into the affairs of every person engaged in the business of insurance in this state in order to determine whether the person has been or is engaged in any unfair method of competition or in any unfair or deceptive act or practice prohibited by this chapter.

(b) In addition to any other authority granted to the Commissioner by this title and in addition to those reports required by Code Section 33-3-21, the Commissioner may require persons engaged in the business of insurance in this state to file reports by postal ZIP Code, where appropriate, or in any other format to enable the Commissioner to determine readily if such person has been or is engaged in any unfair method of competition or in any unfair or deceptive act or practice prohibited by this article.



§ 33-6-7. Conduct of hearings by Commissioner; rights of person being investigated; powers of Commissioner; service of process

(a) Whenever the Commissioner shall have reason to believe that any person has been engaged or is engaging in this state in any unfair method of competition or any unfair or deceptive act or practice, whether or not defined in Code Sections 33-6-4 and 33-6-5, and have reason to believe that a proceeding by the Commissioner in respect to such unfair method of competition or such unfair or deceptive act or practice would be in the public interest, he shall issue and serve upon the person a statement of the charges in that respect and a notice of a hearing on the charges to be held at a time and place fixed in the notice, which time shall not be less than 15 days after the date of the service of the notice.

(b) At the time and place fixed for the hearing, the person shall have an opportunity to be heard and to show cause why an order requiring the person to cease and to desist from the acts, methods, or practices so complained of should not be made by the Commissioner. Upon good cause shown, the Commissioner shall permit any person to intervene, appear, and be heard at the hearing by counsel or in person.

(c) Nothing contained in this article shall require the observance at the hearing of formal rules of pleading or evidence.

(d) The Commissioner at the hearing may administer oaths, examine and cross-examine witnesses, receive oral and documentary evidence, subpoena and compel the attendance of witnesses, and require the production of books, papers, records, correspondence, or other documents which he deems relevant to the inquiry. The Commissioner at the hearing may and, upon request of any party, shall cause to be made a record of all the evidence and all the proceedings had at the hearing. In case of a refusal of any person to comply with any subpoena issued under this Code section or to testify with respect to any matter concerning which he may be lawfully interrogated, the Superior Court of Fulton County or the superior court of the county where the party resides, on application of the Commissioner, may issue an order requiring the person to comply with the subpoena and to testify; and any failure to obey any order of the court may be punished by the court as a contempt thereof.

(e) Statements of charges, notices, orders, and other processes of the Commissioner under this article may be served by anyone duly authorized by the Commissioner either in the manner provided by law for service of process in civil actions or by registering or certifying and mailing a copy of the statement, notice, order, or other process to the person affected by it at the person's residence or principal office or place of business. The verified return by the person so serving the statement, notice, order, or other process, which return sets forth the manner of the service, shall be proof of the same; and the return post card receipt for the statement, notice, order, or other process, which receipt is registered or certified and mailed as provided in this Code section, shall be proof of the service of the same.



§ 33-6-8. Issuance of cease and desist orders; issuance of orders providing for other relief; change in orders; date on which orders appealable

(a) If, after the hearing provided for in Code Section 33-6-7, the Commissioner shall determine that the person charged has engaged in an unfair method of competition or an unfair or deceptive act or practice, he shall reduce his findings to writing and shall issue and cause to be served upon the person charged with the violation a copy of the findings and an order requiring such person to cease and desist from engaging in the method of competition, act, or practice; and, if the act or practice is a violation of Code Sections 33-6-4 and 33-6-5, the Commissioner may at his discretion order any one or more of the following:

(1) Payment of a monetary penalty of not more than $1,000.00 for each and every act or violation, unless the person knew or reasonably should have known he was in violation of this article, in which case the penalty shall be not more than $5,000.00 for each and every act or violation;

(2) Suspension or revocation of the person's license, if he knew or reasonably should have known he was in violation of this article; or

(3) Any other relief as is reasonable and appropriate.

(b) The Commissioner may at any time before the serving of notice of appeal upon him, as provided for in Code Section 33-6-11, or after the expiration of the time allowed by law for the serving of the notice, if no notice has been thus served, amend or set aside in whole or in part any order issued by him under this Code section whenever in his opinion the facts and circumstances surrounding the case have so changed as to require the action or if the public interest shall so require. No change of an order in a manner unfavorable to the person charged or to the parties at interest shall be made except after notice and opportunity for hearing. The date of the Commissioner's last order shall be the point of time from which it may be reviewed by appeal.



§ 33-6-9. Penalties for violations of cease and desist orders

After notice and hearing and upon order of the Commissioner, any person who violates a cease and desist order under Code Section 33-6-8, while the order is in effect may, at the discretion of the Commissioner, be subject to any one or more of the following:

(1) A monetary penalty of not more than $10,000.00 for each and every act or violation;

(2) Suspension or revocation of such person's license; or

(3) Any other relief as is reasonable and appropriate.



§ 33-6-10. Judicial review -- Orders of Commissioner

(a) Any order, decision, or the imposition of any penalty by the Commissioner shall be subject to review by petition for review as provided in Chapter 2 of this title. The Commissioner's finding upon questions of fact shall be final if sustained by substantial evidence.

(b) To the extent that the order of the Commissioner is affirmed, the court shall thereupon issue its own order commanding obedience to the terms of the order of the Commissioner.

(c) An order issued by the Commissioner under Code Section 33-6-8 shall become final:

(1) Upon the expiration of the time allowed by law for the filing of a petition for review, if no petition has been filed within that time, except that the Commissioner may thereafter modify or set aside his order to the extent provided in subsection (b) of Code Section 33-6-8; or

(2) Upon the final decision of the court, if the court directs that the order of the Commissioner be affirmed or the appeal dismissed.



§ 33-6-11. Judicial review -- Appeal by intervenor

If the report of the Commissioner does not charge a violation of this article, any intervenor in the proceedings may cause a review of such decision by appeal to the Superior Court of Fulton County as provided for in Chapter 2 of this title. Upon that review, the court shall have authority to issue appropriate orders and decrees in connection with such review, including, if the court finds that it is in the public interest, orders enjoining and restraining the continuance of any method of competition, act, or practice which it finds constitutes a violation of this article notwithstanding the report of the Commissioner.



§ 33-6-12. Promulgation of rules and regulations by Commissioner

The Commissioner after notice and hearing may promulgate reasonable rules and regulations as are necessary or proper to identify specific methods of competition or acts or practice which are prohibited by Code Sections 33-6-4 and 33-6-5; but the rules and regulations shall not enlarge upon or extend the provisions of Code Sections 33-6-4 and 33-6-5. The rules and regulations shall be subject to Code Section 33-2-9.



§ 33-6-13. Unlawful contracts, understandings, and combinations; powers of Commissioner as to enforcement of Code section

(a) No person shall either within or outside of this state enter into any contract, understanding, or combination with any other person to do jointly or severally any act or engage in any practice for the purpose of or that has a tendency to or the effect of:

(1) Controlling the rates to be charged for insuring any risk or any class of risks in this state;

(2) Unfairly discriminating against any person in this state by reason of his plan or method of transacting insurance or by reason of his affiliation or nonaffiliation with any insurance organization; or

(3) Establishing or perpetuating any condition in this state detrimental to free competition in the business of insurance or injurious to the insuring public.

(b) This Code section shall not apply to ocean marine and foreign trade insurance.

(c) This Code section shall not be deemed to prohibit the doings of things permitted to be done in accordance with Chapter 9 of this title.

(d) Whenever the Commissioner has knowledge of any violation of this Code section, he shall immediately order the offending person to discontinue such practice immediately or to show cause to the satisfaction of the Commissioner why the order should not be complied with. If the offender is an insurer or a licensee under this title and fails to comply with such order within 30 days after receipt of such order, the Commissioner may immediately revoke the offender's certificate of authority or licenses.



§ 33-6-14. Construction of article

(a) The powers vested in the Commissioner by this article shall be in addition to any other powers to enforce any penalties, fines, or forfeitures authorized by law with respect to the methods, acts, and practices declared to be unfair or deceptive by this article.

(b) Nothing contained in this article shall be construed as repealing or amending the power of the Commissioner to revoke the license of any insurer or agent of such insurer when he is commanded or authorized to do so by existing laws or on account of a violation of this article.






Article 2 - Unfair Claims Settlement Practices

§ 33-6-30. Short title

This article shall be known and may be cited as the "Unfair Claims Settlement Practices Act."



§ 33-6-31. Purpose

The purpose of this article is to set forth standards for the investigation and disposition of claims arising under policies or certificates of insurance issued to residents of Georgia. It is not intended to cover claims involving workers' compensation, fidelity, or surety insurance.



§ 33-6-32. Definitions

As used in this article, the term:

(1) "Insured" means the party named on a policy or certificate or as defined in the contract as the person with legal rights to the benefits provided by such policy or certificate.

(2) "Person" means an individual, corporation, association, partnership, reciprocal exchange, interinsurer, Lloyd's insurer, fraternal benefit society, and any other legal entity engaged in the business of insurance, including but not limited to agents, brokers, counselors, and adjusters.

(3) "Policy" or "certificate" means any contract of insurance; indemnity; medical, health, or hospital service; or annuity issued by an insurer. "Policy" or "certificate" shall not mean contracts for workers' compensation, fidelity, or surety insurance.



§ 33-6-33. When claims settlement practice improper

It is an improper claims settlement practice for any domestic, foreign, or alien insurer transacting business in Georgia to commit any act provided in Code Section 33-6-34 if such act:

(1) Is committed flagrantly and in conscious disregard of this title or any rule or regulation promulgated pursuant to this title; or

(2) Has been committed with such frequency so as to indicate a general business practice to engage in such conduct.



§ 33-6-34. Unfair claims settlement practices

Any of the following acts of an insurer when committed as provided in Code Section 33-6-33 shall constitute an unfair claims settlement practice:

(1) Knowingly misrepresenting to claimants and insureds relevant facts or policy provisions relating to coverages at issue;

(2) Failing to acknowledge with reasonable promptness pertinent communications with respect to claims arising under its policies;

(3) Failing to adopt and implement procedures for the prompt investigation and settlement of claims arising under its policies;

(4) Not attempting in good faith to effectuate prompt, fair, and equitable settlement of claims submitted in which liability has become reasonably clear;

(5) Compelling insureds or beneficiaries to institute suits to recover amounts due under its policies by offering substantially less than the amounts ultimately recovered in suits brought by them;

(6) Refusing to pay claims without conducting a reasonable investigation;

(7) When requested by the insured in writing, failing to affirm or deny coverage of claims within a reasonable time after having completed its investigation related to such claim or claims;

(8) When requested by the insured in writing, making claims payments to an insured or beneficiary without indicating the coverage under which each payment is being made;

(9) Unreasonably delaying the investigation or payment of claims by requiring both a formal proof of loss and subsequent verification that would result in duplication of information and verification appearing in the formal proof of loss form; provided, however, this paragraph shall not preclude an insurer from obtaining sworn statements if permitted under the policy;

(10) When requested by the insured in writing, failing in the case of claims denial or offers of compromise settlement to provide promptly a reasonable and accurate explanation of the basis for such actions. In the case of claims denials, such denials shall be in writing;

(11) Failing to provide forms necessary to file claims within 15 calendar days of a request with reasonable explanations regarding their use;

(12) Failing to adopt and implement reasonable standards to assure that the repairs of a repairer owned by the insurer are performed in a workmanlike manner;

(13) Indicating to a first-party claimant on a payment, draft check, or accompanying letter that said payment is final or a release of any claim unless the policy limit has been paid or there has been a compromise settlement agreed to by the first-party claimant and the insurer as to coverage and amount payable under the contract; and

(14) Issuing checks or drafts in partial settlement of a loss or claim under a specific coverage which contain language which releases the insurer or its insured from its total liability.



§ 33-6-35. Notice of hearing; hearing procedures; cease and desist orders; penalties; judicial review; intervenors

(a) Whenever the Commissioner has reason to believe that any person has engaged or is engaging in this state in any unfair claims settlement practice and has reason to believe that a proceeding with respect to such unfair claims settlement practice would be in the public interest, the Commissioner shall serve upon such person a statement of the charges in that respect and a notice of hearing in the same manner as provided in Code Section 33-6-7.

(b) The provisions of Code Sections 33-6-7 through 33-6-11, relating to hearings, cease and desist orders, penalties, judicial review, intervenors, and other matters in connection with violations of Article 1 of this chapter shall be applicable to violations of this article.



§ 33-6-36. Rules and regulations

The Commissioner may, in accordance with the procedures set forth in Code Section 33-2-9, promulgate rules and regulations necessary to implement and enforce the provisions of this article. If the Commissioner should find that extraordinary circumstances exist and that it would be in the best interests of the citizens of this state, the Commissioner may suspend temporarily the applicability of any rule or regulation promulgated pursuant to this article.



§ 33-6-37. Private cause of action not created or implied

Nothing contained in this article shall be construed to create or imply a private cause of action for a violation of this article.









Chapter 7 - Kinds of Insurance; Limits of Risks; Reinsurance

§ 33-7-1. Definitions of insurance not deemed mutually exclusive

It is intended that certain coverages may come within the definitions of two or more kinds of insurance as set forth in this chapter, and the fact that the coverage is included within one definition shall not exclude the coverage as to any other kind of insurance within the definition of which the coverage likewise reasonably is includable.



§ 33-7-2. Accident and sickness insurance

Accident and sickness insurance is insurance against bodily injury, disablement, or death by accident or accidental means, or the expense thereof, or against disablement or expense resulting from sickness and every insurance appertaining thereto.



§ 33-7-3. Casualty insurance

Casualty insurance includes vehicle insurance as defined in Code Section 33-7-9 and accident and sickness insurance as defined in Code Section 33-7-2 and in addition includes:

(1) Liability insurance, which is insurance against legal liability for the death, injury, or disability of any human being, or for damage to property, and which provides medical, hospital, surgical, and disability benefits to injured persons and funeral and death benefits to dependents, beneficiaries, or personal representatives of persons killed, irrespective of legal liability of the insured, when issued as an incidental coverage with or supplemental to liability insurance;

(2) Workers' compensation and employers' liability insurance, which is insurance of the obligations accepted by, imposed upon, or assumed by employers for death, disablement, or injury of employees;

(3) Burglary and theft insurance, which is insurance against loss or damage by burglary, theft, larceny, robbery, forgery, fraud, vandalism, malicious mischief, confiscation, wrongful conversion, disposal, concealment, mysterious disappearance, destruction of money or securities, or from any attempt at any of the foregoing, including supplemental coverages for medical, hospital, surgical, and funeral expenses incurred by the named insured or other person as a result of bodily injury during the commission of a burglary, robbery, or theft by another; also insurance against loss of or damage to moneys, coins, bullion, securities, notes, drafts, acceptances, or any other valuable papers and documents resulting from any cause;

(4) Personal property floater insurance, which is insurance upon personal effects against loss or damage from any cause;

(5) Glass insurance, which is insurance against loss or damage to glass, including its lettering, ornamentation, and fittings;

(6) Boiler and machinery insurance, which is insurance against any liability and loss or damage to property or interest resulting from accidents to or explosion of boilers, pipes, pressure containers, machinery, or apparatus, and inspection of, and issuing certificates of inspection upon, boilers, machinery, and apparatus of any kind, whether or not insured;

(7) Leakage and fire extinguishing equipment insurance, which is insurance against loss or damage to any property or interest caused by the breakage or leakage of sprinklers, hoses, pumps and other fire extinguishing equipment or apparatus, water pipes and containers, or by water entering through leaks or openings in buildings, and insurance against loss or damage to such sprinklers, hoses, pumps, and other fire extinguishing equipment or apparatus;

(8) Malpractice insurance, which is insurance against legal liability of the insured and against loss, damage, or expense incidental to a claim of such liability, including medical, hospital, surgical, and funeral benefits to injured persons, irrespective of legal liability of the insured, arising out of the death, injury, or disablement of any person, or arising out of damage to the economic interest of any person as the result of negligence in rendering expert, fiduciary, or professional services;

(9) Entertainments insurance, which is insurance indemnifying the producer of any motion picture, television, radio, theatrical, sport, spectacle, entertainment, or similar production, event, or exhibition against loss from interruption, postponement, or cancellation of such event or exhibition due to death, accidental injury, or sickness of performers, participants, directors, or other principals; and

(10) Miscellaneous insurance, which is insurance against any other kind of loss, damage, or liability properly a subject of insurance and not within any other kind of insurance as defined in this title, if the insurance is not disapproved by the Commissioner as being contrary to law or public policy.



§ 33-7-3.1. Credit insurance

(a) As used in this Code section, the term:

(1) "Credit insurance" means any insurance which is recognized by this title as being applicable or appropriate for use in connection with any loan, retail installment transaction, or any other credit transaction made pursuant to any law of this state. Such insurance includes, but is not limited to, the following:

(A) Credit life insurance;

(B) Credit accident and sickness insurance;

(C) Credit unemployment insurance;

(D) Credit casualty insurance;

(E) Credit property insurance;

(F) Nonrecording insurance or nonfiling insurance which is property insurance utilized in connection with credit transactions in lieu of the actual recording, filing, or releasing of a security instrument or financing statement. The premium charge for this insurance may not exceed the actual official fees which would be payable to file, record, or release a security instrument or financing statement. This insurance provides coverage for any loss or potential loss caused by any means whereby the creditor is prevented from obtaining possession of the covered property, enforcing its rights under a security agreement, or obtaining the proceeds to which it is entitled under the agreement. Nothing shall prohibit nonrecording insurance or nonfiling insurance from being incorporated, by endorsement or rider, into a vendor's single interest policy or a similar type of policy;

(G) Vendors' single interest insurance, which is property insurance securing the interest of a creditor as respects potential loss relative to tangible property used as collateral on credit transactions. Such insurance may include but is not limited to the following coverages: vandalism and malicious mischief, flood, collapse, alteration, skip, conversion, concealment, nonrecording insurance, misrepresentation, and embezzlement; and

(H) Any other lines or sublines of insurance which may become accepted as credit insurance by the insurance and lending industries unless otherwise disapproved by the Commissioner.

(2) "Credit loss insurance" means a form of casualty insurance against loss resulting from failure of debtors to pay their obligations to the insured creditor. Such term includes but is not limited to mortgage guaranty insurance, holder-in-due-course insurance, and repossession insurance. Credit loss insurance specifically does not include any of the coverages enumerated in subparagraphs (a)(1)(A) through (a)(1)(H) of this Code section.

(3) "Creditor" means the lender of money or vendor or lessor of goods, services, property, rights, or privileges for which payment is arranged through a credit transaction. Creditor also means any successor to the right, title, or interest of any such lender, vendor, or lessor and an affiliate, associate, or subsidiary of any of them or any director, officer, or employee of any of them or any other person in any way associated with any of them.

(4) "Debtor" means a borrower of money or a purchaser or lessee of goods, services, property, rights, or privileges for which payment is arranged through a credit transaction.

(b) Notwithstanding any law which may be construed to the contrary, neither the premium nor cost for any credit insurance which is written by or through a creditor nor any commission, dividend, or other gain payable by an insurer to a creditor for the sale or provision of credit insurance shall be deemed as interest, time price differential, finance charge, or other charge or amount in excess of permitted charges, in connection with any loan, retail installment transaction, or other credit transaction made pursuant to the laws of this state.

(c) Forms and rates for all lines or sublines of credit insurance shall be filed separately with the Commissioner. Unless disapproved by the Commissioner, pursuant to the authority to disapprove forms or rates under Chapter 9, 24, or 31 of this title, the utilization of such forms and rates shall be deemed in compliance with this title and the premiums developed from such rates shall be deemed reasonable and in compliance with this title.



§ 33-7-4. Life insurance

Life insurance is insurance on human lives and insurance appertaining to or connected with human lives. The transacting of life insurance includes the granting of endowment benefits, additional benefits in the event of death or dismemberment by accident or accidental means, additional benefits in the event of the disability of the insured, and optional modes of settlement of proceeds of life insurance. An insurer authorized to transact life insurance may also grant annuities.



§ 33-7-5. Marine and transportation insurance

Marine and transportation insurance includes:

(1) Insurance against any and all kinds of loss or damage to vessels, craft, aircraft, cars, automobiles, and vehicles of every kind, as well as all goods, freight, cargoes, merchandise, effects, disbursements, profits, moneys, bullion, precious stones, securities, choses in action, evidence of debt, valuable papers, bottomry and respondentia interests, and all other kinds of property and interests therein in respect to, appertaining to, or in connection with any and all risks or perils of navigation, transit, or transportation, including war risks on or under any seas or other waters, on land or in the air, or while being assembled, packed, crated, baled, compressed, or similarly prepared for shipment, or while awaiting the same, or during any delays, storage, transshipment, or reshipment incident thereto, including marine builders' risks and all personal property floater risks;

(2) Insurance against any and all kinds of loss or damage to person or to property in connection with or appertaining to a marine, inland marine, transit, or transportation insurance, including liability for loss of or damage to either, arising out of or in connection with the construction, repair, operation, maintenance, or use of the subject matter of such insurance but not including life insurance or surety bonds nor insurance against loss by reason of bodily injury to the person arising out of the ownership, maintenance, or use of automobiles;

(3) Insurance against any and all kinds of loss or damage to precious stones, jewels, jewelry, gold, silver, and other precious metals, whether used in business or trade or otherwise and whether the same be in course of transportation or otherwise;

(4) Insurance against any and all kinds of loss or damage to bridges, tunnels, and other instrumentalities of transportation and communication, excluding buildings, their furniture and furnishings, fixed contents, and supplies held in storage unless fire, tornado, sprinkler leakage, hail, explosion, earthquake, riot, or civil commotion, or any or all of them are the only hazards to be covered;

(5) Insurance against any and all kinds of loss or damage to piers, wharves, docks, and slips, excluding the risks of fire, tornado, sprinkler leakage, hail, explosion, earthquake, riot, and civil commotion, and each of them;

(6) Insurance against any and all kinds of loss or damage to other aids to navigation and transportation, including dry docks and marine railways, dams, and appurtenant facilities for the control of waterways; and

(7) Marine protection and indemnity insurance, which is insurance against, or against legal liability of the insured for, loss, damage, or expense arising out of, or incident to, the ownership, operation, chartering, maintenance, use, repair, or construction of any vessel, craft, or instrumentality in use in ocean or inland waterways, including liability of the insured for personal injury, illness, or death or for loss of or damage to the property of another person.



§ 33-7-6. Property insurance; contract requirements; rules and regulations; exemptions

(a) Property insurance is insurance on real or personal property of every kind and interest therein against loss or damage from any or all hazards or causes and against loss consequential upon such loss or damage other than noncontractual legal liability for any such loss or damage. Property insurance shall also include miscellaneous insurance as defined in paragraph (10) of Code Section 33-7-3, except as to any noncontractual liability coverage includable therein.

(b) Property insurance also includes:

(1) Any contract, agreement, or instrument whereby a person assumes the risk of and the expense or portion thereof for:

(A) The mechanical breakdown or mechanical failure of a motor vehicle; or

(B) The repair of certain reasonable motor vehicle wear and tear sustained in ordinary use, such as:

(i) The removal of dents, dings, or creases in a motor vehicle without affecting the existing paint finish using paintless dent repair techniques;

(ii) The removal of small windshield chips and cracks without replacement of the entire windshield;

(iii) The repair of rips, burns, tears, holes, and punctures to interior fabric or carpet;

(iv) Cosmetic repair of minor scuffs, scratches, scrapes, or rash on exterior plastic surfaces, including, but not limited to, bumpers;

(v) Cosmetic repair to aluminum or painted wheels when the normal appearance of the wheel is altered with minor curb scuffs, scratches, scrapes, or rash; or

(vi) Exterior reconditioning of foggy or yellowed headlights to restore clarity and luster,

and shall include those agreements commonly known as vehicle service agreements or extended warranty agreements, if made by a person other than the motor vehicle manufacturer in exchange for a separately stated charge or the cost of the contract or contracts is included on a nonidentifiable basis in the cost of a motor vehicle sold in conjunction therewith, except that this provision shall not apply to an agreement underwritten by an insurer licensed to transact insurance in this state, either directly or through a reinsurance contract or, without regard to the requirement that the insurance cannot be obtained from an insurer authorized to do business in this state as required by Code Section 33-5-21, to an agreement underwritten by a surplus lines insurer which has not been rejected by the Commissioner for such purpose;

(2) Any contract, agreement, or instrument whereby a person assumes the risk of and the expense or portion of such expense for the structural or mechanical breakdown, loss of, or damage to a one-family or two-family residential building structure or any part thereof from any cause, including loss of or damage to or loss of use of the building structure or major components thereof which are attached to and become a part of said structure, if made by a person other than the constructing contractor or manufacturer of the building structure or part thereof in exchange for a separately stated charge or the cost of the contract or contracts is included on a nonidentifiable basis in the cost of such building structure sold in conjunction therewith, except that this provision shall not apply to an agreement underwritten by an insurer licensed to transact insurance in this state, either directly or through a reinsurance contract or underwritten by a surplus line insurer approved by the Commissioner nor shall this provision apply to an agreement: (A) the performance of which is guaranteed by a surety bond executed by an authorized corporate surety insurer in favor of and approved by the Commissioner in an amount of not less than $1.5 million; provided further that a surety bond of an additional $100,000.00 shall be required for every additional $500,000.00 in written premium above $2 million in written premium. Any company relying upon one or more bonds pursuant to this subsection shall keep such bonds or equivalent coverage in place until the expiration of the contract, agreement, or instrument contemplated in this paragraph; or (B) notwithstanding with a duration of 13 months or less covering damage to or loss of use of the major appliances located in an existing or resold home where the performance of any covered repair is guaranteed by a surety bond executed by a corporate surety insurer authorized to offer surety insurance in this state in favor of the Commissioner and in an amount which in the discretion of the Commissioner will provide adequate protection to all the residents of this state who are covered by such agreements, provided that such amount shall not be less than $100,000.00; or

(3) Any contract, agreement, or instrument, other than an agreement, contract, or instrument covered by paragraphs (1) and (2) of this subsection, whereby a person assumes the risk of and the expense or portion thereof for the cost of repair or replacement of a product if such contract, agreement, or instrument is made by a person other than the manufacturer in exchange for a separately stated charge or the cost of the contract or contracts is included on a nonidentifiable basis in the cost of the product sold in conjunction therewith, except that this provision shall not apply to:

(A) An agreement underwritten by an insurer licensed to transact insurance in this state, either directly or through a reinsurance contract;

(B) Any contract, agreement, or instrument relating to similar services furnished by any air carrier that provides interstate air transportation;

(C) Any tire replacement contract, agreement, or instrument;

(D) A contract, agreement, or instrument whereby a retailer in the business of selling consumer products or a wholly owned subsidiary of such retailer assumes the risk of and the expense or portion thereof for the cost of repair or replacement of consumer products where such contract, agreement, or instrument is guaranteed by a surety bond executed by a corporate surety insurer authorized to offer surety insurance in this state in favor of and approved by the Commissioner in an amount of not less than $100,000.00; or

(E) Any contract, agreement, or instrument whereby any person assumes the risk of and the expense or portion of such expense for the breakdown, service, repair, or replacement due to normal wear and tear or structural or inherent defect to the major appliances, utility systems, and roofing system of any one-family or two-family residential building structure in exchange for a separately stated consideration and does not otherwise provide direct or consequential coverage under a property contract defined in paragraph (1) or (2) of this subsection or the introductory language of this paragraph and such contract, agreement, or instrument is guaranteed by a surety bond executed by a corporate surety insurer authorized to offer surety insurance in this state in favor of and approved by the Commissioner in an amount of not less than $100,000.00.

(c)(1) Any contract, agreement, or instrument, as regulated under paragraphs (1), (2), and (3) of subsection (b) of this Code section, shall state clearly and conspicuously in the contract the name and address of the insurer or surety which has guaranteed or underwritten the contract, agreement, or instrument, either directly or through a reinsurance contract.

(2) In the event a regulated contract, agreement, or instrument is issued by a party other than an insurer so that the holder thereof, in the first instance, must make a claim or request for refund pursuant to paragraph (3) of this subsection against a party other than the insurer, the contract, agreement, or instrument shall provide that the holder shall be entitled to make a direct claim against the insurer upon the failure of the issuer to pay any claim or to refund the consideration paid by the holder for the contract, agreement, or instrument within 60 days after proof of loss has been filed with the issuer.

(3) The regulated contract, agreement, or instrument shall be noncancelable by the issuer except for fraud, material misrepresentation, or failure to pay the consideration due therefor. The cancellation shall be in writing and shall conform to the requirements of Code Section 33-24-44. The holder may cancel at any time upon demand and surrender of the contract, agreement, or instrument whereupon the issuer shall refund the excess of the consideration paid for the contract, agreement, or instrument above the customary short rate for the expired term of the contract, agreement, or instrument.

(4) Any contract, agreement, or instrument exempt under subparagraph (b)(3)(D) or (b)(3)(E) of this Code section shall state clearly and conspicuously substantially the following: "This is not a contract of insurance."

(d) The Commissioner shall have the power and authority to promulgate rules and regulations regarding vehicle service agreements or extended warranty agreements as described in paragraph (1) of subsection (b) of this Code section. Such rules and regulations shall include filing requirements, disclosures for the benefit of the agreement holder, record keeping, and procedures for public complaints. Such rules and regulations shall also include the conditions under which surplus lines insurers may be rejected for the purpose of underwriting vehicle service agreements and extended warranty agreements.

(e)(1) As used in this subsection, the term "heavy equipment dealer" means a person, firm, or corporation which is primarily engaged in the business of selling, renting, leasing, and servicing heavy equipment, engines, power generation equipment, and parts and attachments to such heavy equipment which is primarily used for construction, industrial, maritime, mining, agriculture, or similar purposes and who is not required to be licensed.

(2) The provisions of this Code section shall not apply to heavy equipment dealers.

(f) Property insurance does not include those agreements commonly known as vehicle service agreements or extended warranty agreements which are issued, sold, or offered for sale by a retail installment seller, as defined in Code Section 10-1-31 in connection with the sale of a motor vehicle by such retail installment seller, provided that such retail installment seller:

(1) Maintains, or has a parent company maintain, a net worth or stockholders' equity of at least $50 million, provided the parent company guarantees the obligations of the retail installment seller arising from vehicle service agreements or extended warranty agreements underwritten pursuant to this subparagraph;

(2) Complies with the registration requirement prescribed by the Commissioner through regulation;

(3) Files with the Commissioner a true and correct copy of the vehicle service agreement or extended warranty agreement that has a term of and is no longer than nine months in a form that is consistent with the terms prescribed by the Commissioner through regulation;

(4) Files a copy of its Form 10-K or Form 20-F disclosure statements, or if it does not file such statements with the United States Securities and Exchange Commission, a copy of its audited financial statements reported on a GAAP basis. If the retail installment seller's financial statements are consolidated with those of its parent company, then the retail installment seller may comply with this provision by filing the statements of its parent company. The statement shall be filed with the Commissioner 30 days prior to the retail installment seller's initial offering or delivering of a service agreement or extended warranty agreement, and thereafter, the statement shall be filed with the Commissioner annually; and

(5) Upon the request of the Commissioner, posts a security deposit or surety bond in an amount not to exceed $250,000.00 and in the manner prescribed by the Commissioner through regulation.



§ 33-7-7. Surety insurance

Surety insurance includes:

(1) Fidelity insurance, which is insurance guaranteeing the fidelity of persons holding positions of public or private trust;

(2) Insurance guaranteeing the performance of contracts other than insurance policies and guaranteeing and executing bonds, undertakings, and contracts of suretyship; and

(3) Insurance indemnifying banks, bankers, brokers, or financial or moneyed corporations or associations against loss resulting from any cause of bills of exchange, notes, bonds, securities, evidences of debt, deeds, mortgages, warehouse receipts or other valuable papers, documents, money, precious metals and articles made from such metals, jewelry, watches, necklaces, bracelets, gems, precious and semiprecious stones, including any loss while the same are being transported in armored motor vehicles or by messenger but not including any other risks of transportation or navigation; also insurance against loss or damage to such an insured's premises or to his furnishings, fixtures, equipment, safes, and vaults in such an insured's premises caused by burglary, robbery, theft, vandalism, or malicious mischief or any attempt at burglary, robbery, theft, vandalism, or malicious mischief.



§ 33-7-8. Title insurance

Title insurance is insurance of owners of real property or others having an interest in such real property, or liens or encumbrances on such real property, against loss by encumbrance, defective titles, invalidity, adverse claim to title, or unmarketability of title by reason of encumbrance or defects not excepted in the insurance contract, which contract shall be written only upon evidence or opinion of title obtained and preserved by the insurer.



§ 33-7-8.1. Closing protection letters; definitions; premiums regarding such letters; maintenance of adequate reserves; rules and regulations

(a) As used in this Code section, the term:

(1) "Closing protection letter" means insurance that indemnifies a buyer, lender, or seller in transactions where title to real estate is being conveyed solely against losses not to exceed the amount of the settlement funds only because of the following acts of the person responsible for the disbursement of settlement funds:

(A) Acts of fraud, theft, dishonesty, or negligence in handling settlement funds or documents in connection with a closing, but only to the extent that the acts affect status or priority of title in the real estate insured by the title insurance; and

(B) Failure to comply with written closing instructions by a proposed insured when agreed to by the title agency or title agent relating to title insurance coverage, but only to the extent that the acts affect status or priority of title in real estate insured by the title insurance.

(2) "Settlement funds" means the total funds paid by the buyer, lender, or seller as consideration for the conveyance of real estate.

(b) A title insurer may issue closing protection letters only for real estate transactions where its title insurance policies are issued and where its issuing agent or agency is also responsible for the disbursement of settlement funds.

(c) The premium charged by the title insurer for closing protection letters shall be filed with and approved by the Commissioner in accordance with Chapter 9 of this title and shall not be subject to any agreement requiring a division of the premium collected on behalf of the title insurer.

(d) Companies issuing closing protection letters shall maintain adequate reserves for those closing protection letters pursuant to Chapter 10 of this title.

(e) The Commissioner shall be authorized to promulgate rules and regulations necessary to implement this Code section, which shall include, but shall not be limited to, prescribing standard closing protection letter policy forms.



§ 33-7-9. Vehicle insurance

Vehicle insurance is insurance against loss of or damage to any land vehicle or aircraft, any draft or riding animal, or to property while contained therein or thereon or being loaded or unloaded therein or therefrom from any hazard or cause, and against any loss, liability, or expense resulting from or incident to ownership, maintenance, or use of any such vehicle, aircraft, or animal, together with insurance against accidental death or accidental injury to individuals, including the named insured, while in, entering, alighting from, adjusting, repairing, cranking, or caused by being struck by a vehicle, aircraft, or draft or riding animal, if such insurance is issued as a part of insurance on the vehicle, aircraft, or draft or riding animal; and provisions of medical, hospital, surgical, and disability benefits to injured persons, funeral and death benefits to dependents, beneficiaries or personal representatives of persons killed, irrespective of legal liability of the insured, when issued as an incidental coverage with or supplemental to liability insurance.



§ 33-7-10. Persons deemed subject to laws regulating life insurance companies

Every person writing or issuing contracts of life insurance as described in Code Section 33-7-4 or as defined in Code Section 33-25-1 shall be deemed to be engaged in the business of life insurance and shall be subject to all of the provisions of the laws of Georgia regulating life insurance companies.



§ 33-7-11. Uninsured motorist coverage under motor vehicle liability policies

(a) (1) No automobile liability policy or motor vehicle liability policy shall be issued or delivered in this state to the owner of such vehicle or shall be issued or delivered by any insurer licensed in this state upon any motor vehicle then principally garaged or principally used in this state unless it contains an endorsement or provisions undertaking to pay the insured damages for bodily injury, loss of consortium or death of an insured, or for injury to or destruction of property of an insured under the named insured's policy sustained from the owner or operator of an uninsured motor vehicle, within limits exclusive of interests and costs which at the option of the insured shall be:

(A) Not less than $25,000.00 because of bodily injury to or death of one person in any one accident, and, subject to such limit for one person, $50,000.00 because of bodily injury to or death of two or more persons in any one accident, and $25,000.00 because of injury to or destruction of property; or

(B) Equal to the limits of liability because of bodily injury to or death of one person in any one accident and of two or more persons in any one accident, and because of injury to or destruction of property of the insured which is contained in the insured's personal coverage in the automobile liability policy or motor vehicle liability policy issued by the insurer to the insured if those limits of liability exceed the limits of liability set forth in subparagraph (A) of this paragraph. In any event, the insured may affirmatively choose uninsured motorist limits in an amount less than the limits of liability.

(2) The coverages for bodily injury or death or for injury to or destruction of property of an insured person, as provided in paragraph (1) of this subsection, may be subject to deductible amounts as follows:

(A) For bodily injury or death, deductibles of $250.00, $500.00, or $1,000.00, at the option of any named insured in the policy. Deductibles above $1,000.00 may be offered, subject to approval of the Commissioner;

(B) For injury to or destruction of property of the insured, deductibles of $250.00, $500.00, or $1,000.00, at the option of any named insured in the policy. Deductibles above $1,000.00 may be offered, subject to the approval of the Commissioner;

(C) Deductible amounts shown in subparagraphs (A) and (B) of this paragraph may not be reduced below $250.00;

(D) Deductible amounts shown in subparagraphs (A) and (B) of this paragraph shall be made available at a reduced premium; and

(E) Where an insurer has combined into one single limit the coverages required under paragraph (1) of this subsection, any deductible selected under subparagraphs (A) and (B) of this paragraph shall be combined, and the resultant total shall be construed to be a single aggregate deductible.

(3) The coverage required under paragraph (1) of this subsection shall not be applicable where any insured named in the policy shall reject the coverage in writing. The coverage required under paragraph (1) of this subsection excludes umbrella or excess liability policies unless affirmatively provided for in such policies or in a policy endorsement. The coverage need not be provided in or supplemental to a renewal policy where the named insured had rejected the coverage in connection with a policy previously issued to said insured by the same insurer. The amount of coverage need not be increased in a renewal policy from the amount shown on the declarations page for coverage existing prior to July 1, 2001. The amount of coverage need not be increased from the amounts shown on the declarations page on renewal once coverage is issued.

(4) The filing of a petition for relief in bankruptcy under a chapter of Title 11 of the United States Code by an uninsured motorist as defined in this Code section, or the appointment of a trustee in bankruptcy for an uninsured motorist as defined in this Code section, or the discharge in bankruptcy of an uninsured motorist as defined in this Code section shall not affect the legal liability of an uninsured motorist as the term "legal liability" is used in this Code section, and such filing of a petition for relief in voluntary or involuntary bankruptcy, the appointment of a trustee in bankruptcy, or the discharge in bankruptcy of such an uninsured motorist shall not be pleaded by the insurance carrier providing uninsured motorist protection in bar of any claim of an insured person as defined in this Code section so as to defeat payment for damages sustained by any insured person by the insurance company providing uninsured motorist protection and coverage under the terms of this chapter as now or hereafter amended; but the insurance company or companies shall have the right to defend any such action in its own name or in the name of the uninsured motorist and shall make payment of any judgment up to the limits of the applicable uninsured motorist insurance protection afforded by its policy. In those cases, the uninsured motorist upon being discharged in bankruptcy may plead the discharge in bankruptcy against any subrogation claim of any uninsured motorist carrier making payment of a claim or judgment in favor of an uninsured person, and the uninsured motorist may plead said motorist's discharge in bankruptcy in bar of all amounts of an insured person's claim in excess of uninsured motorist protection available to the insured person.

(b)(1) As used in this Code section, the term:

(A) "Bodily injury" shall include death resulting from bodily injury.

(B) "Insured" means the named insured and, while resident of the same household, the spouse of any such named insured and relatives of either, while in a motor vehicle or otherwise; any person who uses, with the expressed or implied consent of the named insured, the motor vehicle to which the policy applies; a guest in such motor vehicle to which the policy applies; or the personal representatives of any of the above. For policies issued or renewed on or after July 1, 2006, the term "insured" shall also mean a foster child or ward residing in the household of the named insured pursuant to a court order, guardianship, or placement by the Department of Family and Children Services or other department or agency of the state, while in a motor vehicle or otherwise.

(C) "Property of the insured" as used in subsection (a) of this Code section means the insured motor vehicle and includes the personal property owned by the insured and contained in the insured motor vehicle.

(D) "Uninsured motor vehicle" means a motor vehicle, other than a motor vehicle owned by or furnished for the regular use of the named insured, the spouse of the named insured, and, while residents of the same household, the relative of either, as to which there is:

(i) No bodily injury liability insurance and property damage liability insurance;

(ii) Bodily injury liability insurance and property damage liability insurance and the insured has uninsured motorist coverage provided under the insured's motor vehicle insurance policy; the motor vehicle shall be considered uninsured, and the amount of available coverages shall be as follows:

(I) Such motor vehicle shall be considered uninsured to the full extent of the limits of the uninsured motorist coverage provided under the insured's motor vehicle insurance policies, and such coverages shall apply to the insured's losses in addition to the amounts payable under any available bodily injury liability and property damage liability insurance coverages. The insured's uninsured motorist coverage shall not be used to duplicate payments made under any available bodily injury liability insurance and property damage liability insurance coverages but instead shall be available as additional insurance coverage in excess of any available bodily injury liability insurance and property damage liability insurance coverages; provided, however, that the insured's combined recovery from the insured's uninsured motorist coverages and the available coverages under the bodily injury liability insurance and property damage liability insurance on such uninsured motor vehicle shall not exceed the sum of all economic and noneconomic losses sustained by the insured. For purposes of this subdivision, available coverages under the bodily injury liability insurance and property damage liability insurance coverages on such motor vehicle shall be the limits of coverage less any amounts by which the maximum amounts payable under such limits of coverage have, by reason of payment of other claims or otherwise, been reduced below the limits of coverage;

(II) Provided, however, that an insured may reject the coverage referenced in subdivision (I) of this division and select in writing coverage for the occurrence of sustaining losses from the owner or operator of an uninsured motor vehicle that considers such motor vehicle to be uninsured only for the amount of the difference between the available coverages under the bodily injury liability insurance and property damage liability insurance coverages on such motor vehicle and the limits of the uninsured motorist coverages provided under the insured's motor vehicle insurance policies; and, for purposes of this subdivision, available coverages under the bodily injury liability insurance and property damage liability insurance coverages on such motor vehicle shall be the limits of coverage less any amounts by which the maximum amounts payable under such limits of coverage have, by reason of payment of other claims or otherwise, been reduced below the limits of coverage; and

(III) Neither coverage under subdivision (I) nor (II) of this division shall be applicable if the insured rejects such coverages as provided in paragraph (3) of subsection (a) of this Code section. For private passenger motor vehicle insurance policies in effect on January 1, 2009, insurers shall send to their insureds who have not rejected coverage pursuant to paragraph (3) of subsection (a) of this Code section a notice at least 45 days before the first renewal of such policies advising of the coverage options set forth in this division. Such notice shall not be required for any subsequent renewals for policies in effect on January 1, 2009, or for any renewals for policies issued after January 1, 2009. The coverage set forth in subdivision (I) of this division need not be provided in or supplemental to a renewal policy where the named insured has rejected the coverage set forth in subdivision (I) of this division and selected the coverage set forth in subdivision (II) of this division in connection with a policy previously issued to said insured by the same insurer;

(iii) Bodily injury liability insurance and property damage liability insurance in existence but the insurance company writing the insurance has legally denied coverage under its policy;

(iv) Bodily injury liability and property damage liability insurance in existence but the insurance company writing the insurance is unable, because of being insolvent, to make either full or partial payment with respect to the legal liability of its insured, provided that in the event that a partial payment is made by or on behalf of the insolvent insurer with respect to the legal liability of its insured, then the motor vehicle shall only be considered to be uninsured for the amount of the difference between the partial payment and the limits of the uninsured motorist coverage provided under the insured's motor vehicle insurance policy; or

(v) No bond or deposit of cash or securities in lieu of bodily injury and property damage liability insurance.

(2) A motor vehicle shall be deemed to be uninsured if the owner or operator of the motor vehicle is unknown. In those cases, recovery under the endorsement or provisions shall be subject to the conditions set forth in subsections (c) through (j) of this Code section, and, in order for the insured to recover under the endorsement where the owner or operator of any motor vehicle which causes bodily injury or property damage to the insured is unknown, actual physical contact shall have occurred between the motor vehicle owned or operated by the unknown person and the person or property of the insured. Such physical contact shall not be required if the description by the claimant of how the occurrence occurred is corroborated by an eyewitness to the occurrence other than the claimant.

(c) If the owner or operator of any motor vehicle which causes bodily injury or property damage to the insured is unknown, the insured, or someone on his behalf, or in the event of a death claim someone on behalf of the party having the claim, in order for the insured to recover under the endorsement, shall report the accident as required by Code Section 40-6-273.

(d) In cases where the owner or operator of any vehicle causing injury or damages is known, and either or both are named as defendants in any action for such injury or damages, and a reasonable belief exists that the vehicle is an uninsured motor vehicle under subparagraph (b)(1)(D) of this Code section, a copy of the action and all pleadings thereto shall be served as prescribed by law upon the insurance company issuing the policy as though the insurance company were actually named as a party defendant. If facts arise after an action has been commenced which create a reasonable belief that a vehicle is an uninsured motor vehicle under subparagraph (b)(1)(D) of this Code section and no such reasonable belief existed prior to the commencement of the action against the defendant, and the complaint was timely served on the defendant, the insurance company issuing the policy shall be served within either the remainder of the time allowed for valid service on the defendant or 90 days after the date on which the party seeking relief discovered, or in the exercise of due diligence should have discovered, that the vehicle was uninsured or underinsured, whichever period is greater. The uninsured motorist carrier may conduct discovery as a matter of right for a period of not less than 120 days after service prior to any hearing on the merits of the action. If either the owner or operator of any vehicle causing injury or damages is unknown, an action may be instituted against the unknown defendant as "John Doe," and a copy of the action and all pleadings thereto shall be served as prescribed by law upon the insurance company issuing the policy as though the insurance company were actually named as a party defendant; and the insurance company shall have the right to file pleadings and take other action allowable by law in the name of "John Doe" or itself. In any case arising under this Code section where service upon an insurance company is prescribed, the clerk of the court in which the action is brought shall have such service accomplished by issuing a duplicate original copy for the sheriff or marshal to place his or her return of service in the same form and manner as prescribed by law for a party defendant. The return of service upon the insurance company shall in no case appear upon the original pleadings in such case. In the case of a known owner or operator of such vehicle, either or both of whom are named as a defendant in such action, the insurance company issuing the policy shall have the right to file pleadings and take other action allowable by law in the name of either the known owner or operator or both or itself.

(1) In cases where the owner or operator of a vehicle causing injury or damages is unknown and an action is instituted against the unknown defendant as "John Doe," the residence of such "John Doe" defendant shall be presumed to be in the county in which the accident causing injury or damages occurred, or in the county of residence of the plaintiff, at the election of the plaintiff in the action.

(2) A motor vehicle shall not be deemed to be an uninsured motor vehicle within the meaning of this Code section when the owner or operator of such motor vehicle has deposited security, pursuant to Code Section 40-9-32, in the amounts specified in subparagraph (a)(1)(A) of this Code section.

(e) In cases where the owner or operator of any vehicle causing injury or damage is known and either or both are named as defendants in any action for such injury or damages but the person resides out of the state, has departed from the state, cannot after due diligence be found within the state, or conceals himself to avoid the service of summons, and this fact shall appear by affidavit to the satisfaction of the judge of the court, and it shall appear either by affidavit or by a verified complaint on file that a claim exists against the owner or driver in respect to whom service is to be made and that he is a necessary or proper party to the action, the judge may grant an order that the service be made on the owner or driver by the publication of summons. A copy of any action filed and all pleadings thereto shall be served as prescribed by law upon the insurance company issuing the policy as though the insurance company issuing the policy were actually named as a party defendant. Subsection (d) of this Code section shall govern the rights of the insurance company, the duties of the clerk of court concerning duplicate original copies of the pleadings, and the return of service. Following service on the owner or driver by the publication of the summons as provided in this subsection and service as prescribed by law upon the insurance company issuing the policy, the plaintiff shall have a continuing duty to exercise diligence in attempting to locate the owner or driver against whom the claim exists, but such obligation of diligence shall not extend beyond a period of 12 months following service upon the owner or driver by publication of the summons. However, regardless of such time limitations, should the plaintiff learn of the location of the owner or driver against whom the claim exists, the plaintiff shall exercise due diligence to effect service of process upon that owner or driver within a reasonable time period after receiving such information.

(f) An insurer paying a claim under the endorsement or provisions required by subsection (a) of this Code section shall be subrogated to the rights of the insured to whom the claim was paid against the person causing such injury, death, or damage to the extent that payment was made, including the proceeds recoverable from the assets of the insolvent insurer, provided that the bringing of an action against the unknown owner or operator as "John Doe" or the conclusion of such an action shall not constitute a bar to the insured, if the identity of the owner or operator who caused the injury or damages complained of becomes known, bringing an action against the owner or operator theretofore proceeded against as "John Doe"; provided, further, that any recovery against such owner or operator shall be paid to the insurance company to the extent that the insurance company paid the named insured in the action brought against the owner or operator as "John Doe," except that the insurance company shall pay its proportionate part of any reasonable costs and expense incurred in connection therewith, including reasonable attorney's fees. Nothing in an endorsement or provisions made under this Code section nor any other provision of law shall operate to prevent the joining in an action against "John Doe" or the owner or operator of the motor vehicle causing such injury as a party defendant, and joinder is specifically authorized.

(g) No endorsement or provisions shall contain a provision requiring arbitration of any claim arising under any endorsement or provisions, nor may anything be required of the insured, subject to the other provisions of the policy or contract, except the establishment of legal liability; nor shall the insured be restricted or prevented, in any manner, from employing legal counsel or instituting legal proceedings.

(h) Before a motor vehicle shall be deemed to be uninsured because of the insolvency of an insurance company under division (b)(1)(D)(iv) of this Code section, an insurer under the uninsured motorists endorsement provisions of subsection (a) of this Code section must be given notice within a reasonable time by its insured of the pendency of any legal proceeding against such insurance company of which he may have knowledge, and before the insured enters into any negotiation or arrangement with the insurance company, and before the insurer is prejudiced by any action or nonaction of the insured with respect to the determinations of the insolvency of the insurance company.

(i) In addition to any offsets or reductions contained in the provisions of division (b)(1)(D)(ii) of this Code section, an endorsement or the provisions of the policy providing the coverage required by this Code section may contain provisions which exclude any liability of the insurer for injury to or destruction of property of the insured for which such insured has been compensated by other property or physical damage insurance and may contain provisions which exclude any liability of the insurer for personal or bodily injury or death for which the insured has been compensated pursuant to "medical payments coverage," as such term is defined in paragraph (1) of Code Section 33-34-2, or compensated pursuant to workers' compensation laws.

(j) If the insurer shall refuse to pay any insured any loss covered by this Code section within 60 days after a demand has been made by the insured and a finding has been made that such refusal was made in bad faith, the insurer shall be liable to the insured in addition to any recovery under this Code section for not more than 25 percent of the recovery and all reasonable attorney's fees for the prosecution of the case under this Code section. The question of bad faith, the amount of the penalty, if any, and the reasonable attorney's fees, if any, shall be determined in a separate action filed by the insured against the insurer after a judgment has been rendered against the uninsured motorist in the original tort action. The attorney's fees shall be fixed on the basis of competent expert evidence as to the reasonable value of the services, based on the time spent and legal and factual issues involved, in accordance with prevailing fees in the locality where the action is pending. The trial court shall have the discretion, if it finds such jury verdict fixing attorney's fees to be greatly excessive or inadequate, to review and amend such portion of the verdict fixing attorney's fees without the necessity of disapproving the entire verdict. The limitations contained in this subsection in reference to the amount of attorney's fees are not controlling as to the fees which may be agreed upon by the plaintiff and his attorney for the services of the attorney in the action against the insurer.



§ 33-7-11.1. Commencement of liability of insurer to pay benefits to third party on behalf of insured; applicability of Code section

(a) As used in this Code section, the term "liability insurance policy" means an automobile liability or motor vehicle liability insurance policy issued or delivered in this state to the owner of such vehicle or issued or delivered by any insurer licensed in this state upon any such motor vehicle then principally garaged or principally used in this state.

(b) Any insurer, upon acceptance of liability, pursuant to any automobile liability or motor vehicle liability insurance policy, shall pay reasonable benefits for losses, including total losses, to a third party on behalf of an insured for loss of use and towing and storage costs of such a motor vehicle, and the liability of the insurer for payment of benefits for losses, including total losses, to the third party shall commence as of the time of the incident or occurrence which results in such losses; provided, however, in no event shall this Code section be construed so as to relieve the claimant of his or her obligation to mitigate his or her losses or to require the payment of loss of use and towing and storage costs benefits in an amount which is greater than the actual losses suffered.

(c) When making any payment to a third party for damage to an automobile for any loss, the insurer shall have printed on the loss estimate, if prepared directly by the insurer, the following:

"Failure to use the insurance proceeds in accordance with a security agreement between you and a lienholder, if any, may be a violation of Code Section 16-8-4 of the O.C.G.A. If you have any questions, contact your lending institution."

This subsection does not apply if the insurer does not prepare the loss estimate or if the estimate is not prepared in the State of Georgia.

(d) The provisions of this Code section shall be applicable to all automobile liability or motor vehicle liability insurance policies that pay benefits to a third party on behalf of an insured for the loss of use and towing and storage costs of such motor vehicle issued, delivered, or renewed in this state on or after January 1, 2009.



§ 33-7-12. Effect of policy provision permitting insurer to settle or compromise claims of third persons against insured; release of claims by third persons

(a) Any provision in a liability policy of insurance which provides that the insurer shall have the right to compromise or settle claims of third persons against the insured without the consent of the insured shall be deemed to create, as between the insurer and the insured, the relationship of an independent contractor so that the insured shall not be precluded from asserting a claim or cause of action against third persons, notwithstanding the settlement by the insurer of such claims of third persons, unless the insured shall previously have consented in writing to relinquish his claim or cause of action against third persons, provided in all cases where the insurer shall settle the claims of third persons against the insured without written consent that it shall be the duty of the insurer to inform the third persons in writing of the lack of consent of the insured and that the insured is not thereby precluded from the further assertion of claims against the third persons before taking from the third persons any release, covenant not to sue, or other settlement; and upon the failure of the insurer to give the notice to the third persons of the lack of consent of the insured, the release, covenant not to sue, or other settlement shall be of no effect, null, and void.

(b) If such third persons execute a release, covenant not to sue, or other instrument in settlement of their claims after such notice of the lack of consent of the insured, the same shall be deemed and construed as a bar to the further assertion by such third persons of such claims against all persons whomsoever; and such third persons shall not plead such release, covenant not to sue, or settlement in bar of any action or claim asserted by such insured.



§ 33-7-13. Limitation of risks

(a) A "subject of insurance," for the purposes of this Code section, as to insurance against fire and hazards other than catastrophic hazards includes all properties insured by the same insurer which are customarily considered by underwriters to be subject to loss or damage from the same fire or other such hazard insured against.

(b) "Surplus to policyholders," for the purpose of this Code section shall be deemed to include any voluntary reserves which are not required pursuant to law and shall be determined from the last sworn statement of the insurer on file with the Commissioner or by the last report of examination by the Commissioner, whichever is the more recent at the time of assumption of such risk.

(c) No insurer shall retain any risk on any one subject of insurance, whether located or to be performed in Georgia or elsewhere, in an amount exceeding 10 percent of its surplus to policyholders.

(d) Reinsurance authorized by Code Section 33-7-14 shall be deducted in determining risk retained. As to surety risks, deduction shall also be made of the amount assumed by any established incorporated cosurety and the value of any security deposited, pledged, or held subject to the surety's consent and for the surety's protection.

(e) As to alien insurers, this Code section shall relate only to risks and surplus to policyholders of the insurer's United States branch.

(f) This Code section shall not apply to life insurance, accident and sickness insurance, annuities, title insurance, insurance of ocean marine risks or marine protection and indemnity risks, workers' compensation insurance, employers' liability coverages, nor to any policy or type of coverage as to which the maximum possible loss to the insurer is not readily ascertainable on issuance of the policy.



§ 33-7-14. Reinsurance of risks

(a) Credit for reinsurance shall be allowed a domestic ceding insurer as either an asset or a deduction from liability on account of reinsurance ceded only when the reinsurer meets the requirements of paragraph (1), (2), (3), (4), (5), or (6) of this subsection. Credit shall be allowed under paragraph (1), (2), or (3) of this subsection only with respect to cessions of those kinds of classes of business for which the assuming insurer is licensed or otherwise permitted to write or assume in its state of domicile, or in the case of a United States branch of an alien assuming insurer, in the state through which it is entered and licensed to transact insurance or reinsurance. If meeting the requirements of paragraph (3) or (4) of this subsection, the requirements of paragraph (7) of this subsection shall also be met:

(1) Credit shall be allowed when the reinsurance is ceded to an assuming insurer which is licensed to transact insurance or reinsurance in this state;

(2) Credit shall be allowed when the reinsurance is ceded to an assuming insurer which is accredited as a reinsurer by the Commissioner in this state. In order to be eligible for accreditation, a reinsurer shall:

(A) File with the Commissioner evidence of its submission to this state's jurisdiction;

(B) Submit to this state's authority to examine its books and records;

(C) Be licensed to transact insurance or reinsurance in at least one state, or in the case of a United States branch of an alien assuming insurer, be entered through and licensed to transact insurance or reinsurance in at least one state;

(D) File annually with the Commissioner a copy of its annual statement filed with the insurance department of its state of domicile and a copy of its most recent audited financial statement; and

(E) Demonstrate to the satisfaction of the Commissioner that it has adequate financial capacity to meet its reinsurance obligations and is otherwise qualified to assume reinsurance from domestic insurers. An assuming insurer is deemed to meet this requirement as of the time of its application if it maintains a surplus as regards policyholders in an amount of not less than $20 million and its accreditation has not been denied by the Commissioner within 90 days after the submission of its application;

(3) Credit shall be allowed when the reinsurance is ceded to an assuming insurer which is domiciled and licensed in, or, in the case of a United States branch of an alien assuming insurer, is entered through a state which employs standards regarding credit for reinsurance substantially similar to those applicable under this Code section and the assuming insurer or United States branch of an alien assuming insurer:

(A) Maintains a surplus with regard to policyholders in an amount not less than $20 million; and

(B) Submits to the authority of this state to examine its books and records. Subparagraph (A) of this paragraph shall not apply to reinsurance ceded and assumed pursuant to pooling arrangements among insurers in the same holding company system;

(4) (A) Credit shall be allowed when the reinsurance is ceded to an assuming insurer which maintains a trust fund in a qualified United States financial institution, as defined in subsection (c) of this Code section, for the payment of the valid claims of its United States ceding insurers, their assigns, and successors in interest. The assuming insurer shall report annually to the Commissioner information substantially the same as that required to be reported on the National Association of Insurance Commissioners Annual Statement form by licensed insurers to enable the Commissioner to determine the sufficiency of the trust fund. In the case of a single assuming insurer, the trust shall consist of a trusteed account representing the assuming insurer's liabilities attributable to business written in the United States and, in addition, the assuming insurer shall maintain a trusteed surplus of not less than $20 million; provided, however, that, at any time after the assuming insurer has permanently discontinued underwriting new business secured by trust for at least three full years, the commissioner with principal regulatory oversight of the trust may authorize a reduction of the required trusteed surplus, but only after a finding, based upon an assessment of the risk, that the new required surplus level is adequate for the protection of United States ceding insurers, policyholders, and claimants in light of reasonably foreseeable adverse loss development. The risk assessment may involve an actuarial review, including an independent analysis of reserves and cash flows, and shall consider all material risk factors, including, when applicable, the lines of business involved, the stability of the incurred loss estimates and the effect of the surplus requirements on the assuming insurer's liquidity or solvency. The minimum required trusteed surplus may not be reduced to an amount less than 30 percent of the assuming insurer's liabilities attributable to reinsurance ceded by United States ceding insurers covered by the trust. In the case of a group including incorporated and individual unincorporated underwriters, the trust shall consist of a trusteed account in an amount not less than the respective underwriters' liabilities attributable to business written in the United States and, in addition, the group shall maintain a trusteed surplus of which $100 million shall be held jointly for the benefit of United States ceding insurers of any member of the group for all years of account; the incorporated members of the group shall not be engaged in any business other than underwriting as a member of the group and shall be subject to the same level of solvency regulation and control by the group's domiciliary regulator as are the unincorporated members; and, within 90 days after its financial statements are due to be filed with the group's domiciliary regulator, the group shall provide to the Commissioner an annual certification of the solvency of each underwriter by the group's domiciliary regulator or, if a certification is unavailable, financial statements prepared by independent public accountants of each member of the group.

(B) In the case of a group of incorporated insurers under common administration which complies with the filing requirements contained in subparagraph (A) of this paragraph and which has continuously transacted an insurance business outside the United States for at least three years immediately prior to making application for accreditation, and submits to this state's authority to examine its books and records and bears the expense of the examination, and which has aggregate policyholders' surplus of $10 billion; the trust shall be in an amount equal to the group's several liabilities attributable to business ceded by the United States ceding insurers to any member of the group pursuant to reinsurance contracts issued in the name of such group; plus the group shall maintain a joint trusteed surplus of which $100 million shall be held jointly for the benefit of United States ceding insurers of any member of the group as additional security for any such liabilities, and within 90 days after its financial statements are due to be filed with the group's domiciliary regulator, each member of the group shall make available to the Commissioner an annual certification of the member's solvency by the member's domiciliary regulator and financial statements prepared by its independent public accountant.

(C) Credit for reinsurance shall not be granted under this paragraph unless the form of the trust and any amendments to the trust have been approved by the commissioner of the state where the trust is domiciled or the commissioner of another state, who, pursuant to the terms of the trust agreement, has accepted principal regulatory oversight of the trust. The form of the trust and any trust amendments also shall be filed with the commissioner of every state in which the ceding insurer beneficiaries of the trust are domiciled. The trust instrument shall provide that contested claims shall be valid and enforceable upon the final order of any court of competent jurisdiction in the United States. The trust shall vest legal title to its assets in the trustees of the trust for its United States ceding insurers, their assigns, and successors in interest. The trust and the assuming insurer shall be subject to examination as determined by the Commissioner. The trust must remain in effect for as long as the assuming insurer shall have outstanding obligations due under the reinsurance agreements subject to the trust.

(D) No later than February 28 of each year the trustees of the trust shall report to the Commissioner in writing setting forth the balance of the trust and listing the trust's investments as of the end of the preceding year and shall certify the date of termination of the trust, if so planned, or certify that the trust shall not expire prior to the next following December 31;

(5) Credit shall be allowed when the reinsurance is ceded to an assuming insurer not meeting the requirements of paragraph (1), (2), (3), or (4) of this subsection if such assuming insurer has been certified by the Commissioner as a reinsurer in this state and secures its obligations in accordance with the requirements of this subsection.

(A) In order to be eligible for certification, the assuming insurer shall meet the following requirements:

(i) The assuming insurer shall be domiciled and licensed to transact insurance or reinsurance in a qualified jurisdiction, as determined by the Commissioner pursuant to subparagraph (C) of this paragraph;

(ii) The assuming insurer shall maintain minimum capital and surplus, or its equivalent, in an amount to be determined by the Commissioner pursuant to regulation;

(iii) The assuming insurer shall maintain financial strength ratings from two or more rating agencies deemed acceptable by the Commissioner pursuant to regulation;

(iv) The assuming insurer shall agree to submit to the jurisdiction of this state, appoint the Commissioner as its agent for service of process in this state, and agree to provide security for 100 percent of the assuming insurer's liabilities attributable to reinsurance ceded by United States ceding insurers if it resists enforcement of a final United States judgment;

(v) The assuming insurer shall agree to meet applicable information filing requirements as determined by the Commissioner, both with respect to an initial application for certification and on an ongoing basis; and

(vi) The assuming insurer shall satisfy any other requirements for certification deemed relevant by the Commissioner.

(B) An association including incorporated and individual unincorporated underwriters may be a certified reinsurer. In order to be eligible for certification, in addition to satisfying requirements of subparagraph (A) of this paragraph:

(i) The association shall satisfy its minimum capital and surplus requirements through the capital and surplus equivalents, net of liabilities, of the association and its members, which shall include a joint central fund that may be applied to any unsatisfied obligation of the association of any of its members, in an amount determined by the Commissioner to provide adequate protection;

(ii) The incorporated members of the association shall not be engaged in any business other than underwriting as a member of the association and shall be subject to the same level of regulation and solvency control by the association's domiciliary regulator as are the unincorporated members; and

(iii) Within 90 days after its financial statements are due to be filed with the association's domiciliary regulator, the association shall provide to the Commissioner an annual certification by the association's domiciliary regulator of the solvency of each underwriter member; or if a certification is unavailable, financial statements, prepared by independent public accountants, of each underwriter member of the association.

(C) The Commissioner shall create and publish a list of qualified jurisdictions under which an assuming insurer licensed and domiciled in such jurisdiction is eligible to be considered for certification by the Commissioner as a certified reinsurer.

(i) In order to determine whether the domiciliary jurisdiction of a non-United States assuming insurer is eligible to be recognized as a qualified jurisdiction, the Commissioner shall evaluate the appropriateness and effectiveness of the reinsurance supervisory system of the jurisdiction, both initially and on an ongoing basis, and consider the rights, benefits, and the extent of reciprocal recognition afforded by the non-United States jurisdiction to reinsurers licensed and domiciled in the United States. A qualified jurisdiction shall agree to share information and cooperate with the Commissioner with respect to all certified reinsurers domiciled within that jurisdiction. A jurisdiction may not be recognized as a qualified jurisdiction if the Commissioner has determined that the jurisdiction does not adequately and promptly enforce final United States judgments and arbitration awards. Additional factors may be considered in the discretion of the Commissioner.

(ii) A list of qualified jurisdictions shall be published through the National Association of Insurance Commissioners (NAIC) Committee Process. The Commissioner shall consider this list in determining qualified jurisdictions. If the Commissioner approves a jurisdiction as qualified that does not appear on the list of qualified jurisdictions, the Commissioner shall provide thoroughly documented justification in accordance with criteria to be developed under regulations.

(iii) United States jurisdictions that meet the requirement for accreditation under the NAIC financial standards and accreditation program shall be recognized as qualified jurisdictions.

(iv) If a certified reinsurer's domiciliary jurisdiction ceases to be a qualified jurisdiction, the Commissioner has the discretion to suspend the reinsurer's certification indefinitely, in lieu of revocation.

(D) The Commissioner shall assign a rating to each certified reinsurer, giving due consideration to the financial strength ratings that have been assigned by rating agencies deemed acceptable to the Commissioner pursuant to regulation. The Commissioner shall publish a list of all certified reinsurers and their ratings.

(E) A certified reinsurer shall secure obligations assumed from United States ceding insurers under this subparagraph at a level consistent with its rating, as specified in regulations promulgated by the Commissioner.

(i) In order for a domestic ceding insurer to qualify for full financial statement credit for reinsurance ceded to a certified reinsurer, the certified reinsurer shall maintain security in a form acceptable to the Commissioner and consistent with the provisions of subsection (b) of this Code section, or in a multibeneficiary trust in accordance with paragraph (4) of this subsection, except as otherwise provided in this paragraph.

(ii) If a certified reinsurer maintains a trust to fully secure its obligations subject to paragraph (4) of this subsection, and chooses to secure its obligations incurred as a certified reinsurer in the form of a multibeneficiary trust, the certified reinsurer shall maintain separate trust accounts for its obligations incurred under reinsurance agreements issued or renewed as a certified reinsurer with reduced security as permitted by this subsection or comparable laws of other United States jurisdictions and for its obligations subject to paragraph (4) of this subsection. It shall be a condition to the grant of certification under this paragraph that the certified reinsurer shall have bound itself, by the language of the trust and agreement with the commissioner with principal regulatory oversight of each such trust account, to fund, upon termination of any such trust account, out of the remaining surplus of such trust any deficiency of any other such trust account.

(iii) The minimum trusteed surplus requirements provided in paragraph (4) of this subsection are not applicable with respect to a multibeneficiary trust maintained by a certified reinsurer for the purpose of securing obligations incurred under this subsection, except that such trust shall maintain a minimum trusteed surplus of $10 million.

(iv) With respect to obligations incurred by a certified reinsurer under this subparagraph, if the security is insufficient, the Commissioner shall reduce the allowable credit by an amount proportionate to the deficiency, and shall have the discretion to impose further reductions in allowable credit upon finding that there is a material risk that the certified reinsurer's obligations will not be paid in full when due.

(v) For purposes of this subparagraph, a certified reinsurer whose certification has been terminated for any reason shall be treated as a certified reinsurer required to secure 100 percent of its obligations:

(I) As used in this subparagraph, the term "terminated" refers to revocation, suspension, voluntary surrender, and inactive status.

(II) If the Commissioner continues to assign a higher rating as permitted by other provisions of this paragraph, this requirement shall not apply to a certified reinsurer in inactive status or to a reinsurer whose certification has been suspended.

(F) If an applicant for certification has been certified as a reinsurer in an NAIC accredited jurisdiction, the Commissioner shall have the discretion to defer to that jurisdiction's certification, and shall have the discretion to defer to the rating assigned by that jurisdiction, and such assuming insurer shall be considered to be a certified reinsurer in this state.

(G) A certified reinsurer that ceases to assume new business in this state may request to maintain its certification in inactive status in order to continue to qualify for a reduction in security for its in-force business. An inactive certified reinsurer shall continue to comply with all applicable requirements of this paragraph, and the Commissioner shall assign a rating that takes into account, if relevant, the reasons why the reinsurer is not assuming new business;

(6) Credit shall be allowed when the reinsurance is ceded to an assuming insurer not meeting the requirements of paragraph (1), (2), (3), (4) or (5) of this subsection, but only as to the insurance of risks located in jurisdictions where the reinsurance is required by applicable law or regulation of that jurisdiction;

(7) If the assuming insurer is not licensed, accredited, or certified to transact insurance or reinsurance in this state, the credit permitted by paragraphs (3) and (4) of this subsection shall not be allowed unless the assuming insurer agrees in the reinsurance agreements:

(A) That, in the event of the failure of the assuming insurer to perform its obligations under the terms of the reinsurance agreement, the assuming insurer, at the request of the ceding insurer, shall submit to the jurisdiction of any court of competent jurisdiction in any state of the United States, shall comply with all requirements necessary to give the court jurisdiction, and shall abide by the final decision of the court or of any appellate court in the event of an appeal; and

(B) To designate the Commissioner or a designated attorney as its true and lawful attorney upon whom may be served any lawful process in any action, suit, or proceeding instituted by or on behalf of the ceding insurer.

This paragraph is not intended to conflict with or override the obligation of the parties to a reinsurance agreement to arbitrate their disputes, if this obligation is created in the agreement;

(8) If the assuming insurer does not meet the requirements of paragraph (1), (2), or (3) of this subsection, the credit permitted by paragraph (4) or (6) of this subsection shall not be allowed unless the assuming insurer agrees in the trust agreements to the following conditions:

(A) Notwithstanding any other provisions in the trust instrument, if the trust fund is inadequate because it contains an amount less than the amount required by subparagraphs (A) and (B) of paragraph (4) of this subsection, as applicable, or if the grantor of the trust has been declared insolvent or placed into receivership, rehabilitation, liquidation, or similar proceedings under the laws of its state or country of domicile, the trustee shall comply with an order of the commissioner with regulatory oversight over the trust or with an order of a court of competent jurisdiction directing the trustee to transfer to the commissioner with regulatory oversight all of the assets of the trust fund;

(B) The assets shall be distributed by and claims shall be filed with and valued by the commissioner with regulatory oversight in accordance with the laws of the state in which the trust is domiciled that are applicable to the liquidation of domestic insurance companies;

(C) If the commissioner with regulatory oversight determines that the assets of the trust fund or any part thereof are not necessary to satisfy the claims of the United States ceding insurers of the grantor of the trust, the assets or part thereof shall be returned by the commissioner with regulatory oversight to the trustee for distribution in accordance with the trust agreement; and

(D) The grantor shall waive any right otherwise available to it under United States law that is inconsistent with this provision.

(9) If an accredited or certified reinsurer ceases to meet the requirements for accreditation or certification, the Commissioner may suspend or revoke the reinsurer's accreditation or certification.

(A) The Commissioner shall give the reinsurer notice and opportunity for hearing. The suspension or revocation shall not take effect until after the Commissioner's order on hearing, unless:

(i) The reinsurer waives its right to hearing;

(ii) The Commissioner's order is based on regulatory action by the reinsurer's domiciliary jurisdiction or the voluntary surrender or termination of the reinsurer's eligibility to transact insurance or reinsurance business in its domiciliary jurisdiction or in the primary certifying state of the reinsurer under subparagraph (F) of paragraph (5) of this subsection; or

(iii) The Commissioner finds that an emergency requires immediate action and a court of competent jurisdiction has not stayed the Commissioner's action.

(B) While a reinsurer's accreditation or certification is suspended, no reinsurance contract issued or renewed after the effective date of the suspension qualifies for credit except to the extent that the reinsurer's obligations under the contract are secured in accordance with subsection (b) of this Code section. If a reinsurer's accreditation or certification is revoked, no credit for reinsurance may be granted after the effective date of the revocation except to the extent that the reinsurer's obligations under the contract are secured in accordance with subparagraph (E) of paragraph (5) of this subsection or subsection (b) of this Code section.

(10) Concentration Risk:

(A) A ceding insurer shall take steps to manage its reinsurance recoverable proportionate to its own book of business. A domestic ceding insurer shall notify the Commissioner within 30 days after reinsurance recoverables from any single assuming insurers, or group of affiliated assuming insurers, exceeds 50 percent of the domestic ceding insurer's last reported surplus to policyholders, or after it is determined that reinsurance recoverables from any single assuming insurer, or group of affiliated assuming insurers, is likely to exceed this limit. The notification shall demonstrate that the exposure is safely managed by the domestic ceding insurer.

(B) A ceding insurer shall take steps to diversify its reinsurance program. A domestic ceding insurer shall notify the Commissioner within 30 days after ceding to any single assuming insurer, or group of affiliated assuming insurers, more than 20 percent of the ceding insurer's gross written premium in the prior calendar year, or after it has determined that the reinsurance ceded to any single assuming insurer, or group of affiliated assuming insurers, is likely to exceed this limit. The notification shall demonstrate that the exposure is safely managed by the domestic ceding insurer.

(b) An asset or a reduction from liability for the reinsurance ceded by a domestic insurer to an assuming insurer not meeting the requirements of subsection (a) of this Code section shall be allowed in an amount not exceeding the liabilities carried by the ceding insurer and such reduction shall be in the amount of funds held by or on behalf of the ceding insurer, including funds held in trust for the ceding insurer, under a reinsurance contract with such assuming insurer as security for the payment of obligations thereunder, if such security is held in the United States subject to withdrawal solely by, and under the exclusive control of, the ceding insurer; or, in the case of a trust, held in a qualified United States financial institution, as defined in paragraph (2) of subsection (c) of this Code section. This security may be in the form of:

(1) Cash;

(2) Securities listed by the Securities Valuation Office of the National Association of Insurance Commissioners, including those deemed exempt from filing as defined by the Purposes and Procedures Manual of the Securities Validation Office, and qualifying as admitted assets;

(3) Clean, irrevocable, unconditional letters of credit, issued or confirmed by a qualified United States institution, as defined in paragraph (1) of subsection (c) of this Code section, no later than December 31 of the year for which filing is being made, and in the possession of, or in the trust for, the ceding insurer on or before the filing date of its annual statement. Letters of credit meeting applicable standards of issuer acceptability as of the dates of their issuance or confirmation shall, notwithstanding the issuing or confirming institution's subsequent failure to meet applicable standards of issuer acceptability, continue to be acceptable as security until their expiration, extension, renewal, modification, or amendment, whichever first occurs; or

(4) Any other form of security acceptable to the Commissioner.

(c) (1) For purposes of paragraph (3) of subsection (b) of this Code section, "qualified United States financial institution" means an institution that:

(A) Is organized or, in the case of a United States office of a foreign banking organization, licensed under the laws of the United States or any state thereof;

(B) Is regulated, supervised, and examined by the United States federal or state authorities having regulatory authority over banks and trust companies; and

(C) Has been determined by either the Commissioner or the Securities Valuation Office of the National Association of Insurance Commissioners to meet such standards of financial condition and standing as are considered necessary and appropriate to regulate the quality of financial institutions whose letters of credit will be acceptable to the Commissioner.

(2) A "qualified United States financial institution" means, for the purposes of those provisions of this Code section specifying those institutions that are eligible to act as a fiduciary of a trust, an institution that:

(A) Is organized or, in the case of a United States branch or agency office of a foreign banking organization, licensed under the laws of the United States or any state thereof and has been granted authority to operate with fiduciary powers; and

(B) Is regulated, supervised, and examined by federal or state authorities having regulatory authority over banks and trust companies.



§ 33-7-15. Cooperation by insured with insurer in defense of action or threatened action under policy

(a) No motor vehicle liability insurance policy covering a motor vehicle principally garaged or principally used in this state shall be issued, delivered or issued for delivery, or renewed in this state unless such policy contains provisions or has an endorsement thereto which specifically requires the insured to send his insurer, as soon as practicable after the receipt thereof, a copy of every summons or other process relating to the coverage under the policy and to cooperate otherwise with the insurer in connection with the defense of any action or threatened action covered under the policy.

(b) Noncompliance by the insured with this required provision or endorsement shall constitute a breach of the insurance contract which, if prejudicial to the insurer, shall relieve the insurer of its obligation to defend its insureds under the policy and of any liability to pay any judgment or other sum on behalf of its insureds.

(b.1) In the event the insurer denies coverage and it is determined by declaratory judgment or other civil process that there is in fact coverage, the insurer shall be liable to the insured for legal cost and attorney's fees as may be awarded by the court.

(c) Subsections (a) and (b) of this Code section shall not operate to deny coverage for failure to send a copy of a summons or other process relating to policy coverage if such documents are sent by a third party to the insurer or to the insurer's agent by certified mail or statutory overnight delivery within ten days of the filing of such documents with the clerk of the court. If the name of the insurer or the insurer's agent is unknown, the third party shall have a period of 30 days from the date the insurer or agent becomes known in which to send these required documents. Such documents must be sent to the insurer or agent at least 30 days prior to the entry of any judgment against the insured.






Chapter 8 - Fees and Taxes

§ 33-8-1. Fees and charges generally

The Commissioner is authorized to assess and collect in advance, and persons so assessed shall pay in advance to the Commissioner, fees and charges under this title as follows:

(1) Unless specifically provided otherwise, for each certificate of

authority, original license, renewal of a certificate of

authority, or renewal of a license:

(A) Agent, subagent, counselor, adjuster, or principal office of an

insurance agency (new license).......................$ 100.00

(B) Agent, subagent, counselor, adjuster, or principal office of an

insurance agency (biennial license renewal)............100.00

(B.1) Each branch office of an insurance agency other than the

principal office (new license)..........................20.00

(B.2) Each branch office of an insurance agency other than the

principal office (biennial license renewal).............20.00

(C) Agent certificate of authority for subagent...................5.00

(D) Automobile self-insurance...................................100.00

(E) Captive insurance company:

Original license or certificate...........................600.00

Renewal license or certificate............................500.00

(F) Continuing care provider.....................................75.00

(G) Duplicate certificate of authority, license, or permit.......25.00

(H) Farmers mutual fire insurance company:

Original license or certificate...........................500.00

Renewal license or certificate.............................25.00

(I) Fraternal benefit society:

Original license or certificate...........................600.00

Renewal license or certificate............................500.00

(I.1) Health care corporations:

Original license or certificate...........................600.00

Renewal license or certificate............................500.00

(J) Health maintenance organization:

Original license or certificate...........................600.00

Renewal license or certificate............................500.00

(K) Insurer certificate of authority for agent...................10.00

(L) Life, accident, and sickness insurance company:

Original license or certificate...........................600.00

Renewal license or certificate............................500.00

(M) Managing general agent:

Original license or certificate...........................600.00

Renewal license or certificate............................500.00

(N) Multiple employer self-insurance plan.......................400.00

(O) Premium finance company (full power)........................500.00

(P) Premium finance company (limited power).....................300.00

(Q) Reserved

(R) Prepaid legal services plans................................500.00

(S) Private review agents:

Original license or certificate.........................1,000.00

Renewal license or certificate............................500.00

(T) Property and casualty insurance company:

Original license or certificate...........................600.00

Renewal license or certificate............................500.00

(U) Nonprofit organizations (medical service or hospital service

corporation):

Original license or certificate...........................600.00

Renewal license or certificate............................500.00

(V) Rating or advisory organization.............................100.00

(W) Reinsurance intermediary.....................................50.00

(X) Surplus lines broker........................................600.00

(Y) Third-party administrators:

Original license or certificate...........................500.00

Renewal license or certificate............................400.00

(Z) Title insurance company:

Original license or certificate...........................600.00

Renewal license or certificate............................500.00

(AA) Utilization review agent...................................200.00

(BB) Each vending machine licensed under Chapter 23 of this title....

..........................................................................25.00

(CC) Workers' compensation group self-insurance fund:

Original license or certificate...........................600.00

Renewal license or certificate............................500.00

(2) Bond or security deposits:

(A) Not over $5,000.00............................................4.00

(B) Not over $10,000.00...........................................8.00

(C) Not over $25,000.00..........................................15.00

(D) Not over $50,000.00..........................................25.00

(E) Over $50,000.00 but less than $100,000.00....................40.00

(F) $100,000.00 or more..........................................50.00

(3) Examination fee for agent's, subagent's, counselor's, or adjuster's

license....................................................25.00

(4) Application fee for agent's, subagent's, adjuster's, or counselor's

license....................................................15.00

(5) Status letter for agent, subagent, counselor, or

adjuster............................................................10.00

(6) For the following filings:

(A) Bylaws amendments............................................25.00

(B) Certification of annual statement............................10.00

(C) Certification of examination report..........................10.00

(D) Certification of other documents..............................5.00

(E) Charter amendments...........................................25.00

(F) Education course provider (original filing).................100.00

(G) Education course provider (renewal filing)...................50.00

(H) Education course or program..................................10.00

(I) Education course instructor..................................10.00

(J) Financial statement..........................................50.00

(K) Form A....................................................5,000.00

(L) Form A exemption..........................................1,000.00

(M) Form B......................................................500.00

(N) Form B exemption............................................100.00

(O) Individual risk rate or form.................................10.00

(P) Insurance policy form........................................25.00

(Q) Insurance rate filing........................................75.00

(R) Listing of licensed agents, subagents, counselors, or adjusters...

.......................................................................1,000.00

(S) Listing of insurer's certificates of authority filed for agents...

...........................................................................5.00

(T) Listing of agent's certificates of authority filed for subagents..

...........................................................................5.00

(U) List of licensees or permit or certificate holders other than

agents, subagents, counselors, or adjusters.............40.00

(V) License, permit, or certificate of authority amendment.......25.00

(W) Late fee for filings.........................................15.00

(X) Registration of risk retention groups.......................100.00

(Y) Registration of purchasing groups...........................100.00

(Z) Filing of other documents....................................50.00

(AA) Amendment of filings........................................25.00

Provided, however, that the Commissioner, in his or her discretion,

may exempt from such fee change of address filings done off line by

agents, subagents, counselors, and adjusters.

(AA.1) Change of address filings done on line by agents, subagents,

counselors, and

adjusters....................................................No charge

(BB) Service of process..........................................15.00

(7) For refiling of corrected documents under this Code section,

provided that fees were paid with original filing......No charge



§ 33-8-2. Fees and taxes imposed upon representatives of insurers of other states

The same fees or taxes imposed upon Georgia agents, brokers, adjusters, or any other representatives of insurers, as listed in this chapter, for the privilege of doing business in another state shall be imposed upon agents, brokers, adjusters, or any other representatives of insurers of such other state doing business in this state, in accordance with Code Section 33-3-26.



§ 33-8-3. License fees of insurance companies generally

(a) Each and every insurance company, domestic, foreign, or alien, carrying on an insurance business in Georgia shall pay to the Commissioner, annually in advance, on or before July 1, a license fee in an amount as provided in Code Section 33-8-1, which payment shall be in lieu of all other license fees of said companies. Foreign companies entering the state and domestic companies beginning business at any time during the license year as fixed by this Code section shall pay said license fee in full for the remaining portion of that license year.

(b) The license fees provided for in Code Section 33-8-1 are expressly imposed on and shall be the obligation of the licensees.



§ 33-8-4. Amount and method of computing tax on insurance premiums generally; exclusion of annuity considerations

(a) All foreign, alien, and domestic insurance companies doing business in this state shall pay a tax of 2 1/4 percent upon the gross direct premiums received by them on and after July 1, 1955. The tax shall be levied upon persons, property, or risks in Georgia, from January 1 to December 31, both inclusive, of each year without regard to business ceded to or assumed from other companies. The tax shall be imposed upon gross premiums received from direct writings without any deductions allowed for premium abatements of any kind or character or for reinsurance or for cash surrender values paid, or for losses or expenses of any kind; provided, however, deductions shall be allowed for premiums returned on change of rate or canceled policies; provided, further, that deductions may be permitted for return premiums or assessments, including all policy dividends, refunds, or other similar returns paid or credited to policyholders and not reapplied as premium for additional or extended life insurance. The term "gross direct premiums" shall not include annuity considerations.

(b) For purposes of this chapter, annuity considerations received by nonprofit corporations licensed to do business in this state issuing annuities to fund retirement benefits for teachers and staff personnel of private secondary schools and colleges and universities shall not be considered gross direct premium.

(c) Insurers shall be exempt from otherwise applicable state premium taxes as provided for in subsection (a) of this Code section on premiums paid by Georgia residents for high deductible health plans as defined by Section 223 of the Internal Revenue Code.



§ 33-8-4.1. State insurance premiums tax credits for insurance companies located in certain counties designated as less developed areas; authority of commissioner of community affairs and Commissioner of Insurance

(a) As used in this Code section, the term:

(1) "Business enterprise" means any insurance company or the headquarters of any insurance company required to pay the tax under Code Section 33-8-4.

(2) "Existing business enterprise" means any insurance company or the headquarters of any insurance company required to pay the tax under Code Section 33-8-4 which has operated for the immediately preceding three years a facility in this state.

(b) (1) Not later than December 31 of each year, using the most current data available from the Department of Labor and the United States Department of Commerce, the commissioner of community affairs shall rank and designate as less developed areas all 159 counties in this state using a combination of the following equally weighted factors:

(A) Highest unemployment rate for the most recent 36 month period;

(B) Lowest per capita income for the most recent 36 month period; and

(C) Highest percentage of residents whose incomes are below the poverty level according to the most recent data available.

(2) Counties ranked and designated as the first through seventy-first least developed counties shall be classified as tier 1, counties ranked and designated as the seventy-second through one hundred sixth least developed counties shall be classified as tier 2, counties ranked and designated as the one hundred seventh through one hundred forty-first least developed counties shall be classified as tier 3, and counties ranked and designated as the one hundred forty-second through one hundred fifty-ninth least developed counties shall be classified as tier 4.

(c) The commissioner of community affairs shall be authorized to include in the tier 2 designation provided for in subsection (b) of this Code section any tier 3 county which, in the opinion of the commissioner of community affairs, undergoes a sudden and severe period of economic distress caused by the closing of one or more business enterprises located in such county. No designation made pursuant to this subsection shall operate to displace or remove any other county previously designated as a tier 2 county.

(d) The commissioner of community affairs shall be authorized to include in the tier 1 designation provided for in subsection (b) of this Code section any tier 2 county which, in the opinion of the commissioner of community affairs, undergoes a sudden and severe period of economic distress caused by the closing of one or more business enterprises located in such county. No designation made pursuant to this subsection shall operate to displace or remove any other county previously designated as a tier 1 county.

(e) For business enterprises which plan a significant expansion in their labor forces, the commissioner of community affairs shall prescribe redesignation procedures to ensure that the business enterprises can claim credits in future years without regard to whether or not a particular county is reclassified in a different tier.

(f) (1) Business enterprises in counties designated by the commissioner of community affairs as tier 1 counties shall be allowed a job tax credit for taxes imposed under Code Section 33-8-4 equal to $3,500.00 annually per eligible new full-time employee job for five years beginning with years two through six after the creation of such job. Business enterprises in counties designated by the commissioner of community affairs as tier 2 counties shall be allowed a job tax credit for taxes imposed under Code Section 33-8-4 equal to $2,500.00 annually, business enterprises in counties designated by the commissioner of community affairs as tier 3 counties shall be allowed a job tax credit for taxes imposed under Code Section 33-8-4 equal to $1,250.00 annually, and business enterprises in counties designated by the commissioner of community affairs as tier 4 counties shall be allowed a job tax credit for taxes imposed under Code Section 33-8-4 equal to $750.00 annually for each new full-time employee job for five years beginning with years two through six after the creation of the job. The number of new full-time jobs shall be determined by comparing the monthly average number of full-time employees subject to Georgia income tax withholding for the calendar year with the corresponding period of the prior calendar year. In tier 1 counties, those business enterprises that increase employment by five or more shall be eligible for the credit. In tier 2 counties, only those business enterprises that increase employment by ten or more shall be eligible for the credit. In tier 3 counties, only those business enterprises that increase employment by 15 or more shall be eligible for the credit. In tier 4 counties, only those business enterprises that increase employment by 25 or more shall be eligible for the credit. The average wage of the new jobs created must be above the average wage of the county that has the lowest average wage of any county in the state to qualify as reported in the most recently available annual issue of the Georgia Employment and Wages Averages Report of the Department of Labor. To qualify for a credit under this paragraph, the employer must make health insurance coverage available to the employee filling the new full-time job; provided, however, that nothing in this paragraph shall be construed to require the employer to pay for all or any part of health insurance coverage for such an employee in order to claim the credit provided for in this paragraph if such employer does not pay for all or any part of health insurance coverage for other employees. Credit shall not be allowed during a year if the net employment increase falls below the number required in such tier. Any credit received for years prior to the year in which the net employment increase falls below the number required in such tier shall not be affected. The Commissioner of Insurance shall adjust the credit allowed each year for net new employment fluctuations above the minimum level of the number required in such tier.

(2) Existing business enterprises as defined under paragraph (2) of subsection (a) of this Code section shall be allowed an additional tax credit for taxes imposed under Code Section 33-8-4 equal to $500.00 per eligible new full-time employee job for one year after the creation of such job. The additional credit shall be claimed in year two after the creation of such job. The number of new full-time jobs shall be determined by comparing the monthly average number of full-time employees subject to Georgia income tax withholding for the calendar year with the corresponding period of the prior calendar year. In tier 1 counties, those existing business enterprises that increase employment by five or more shall be eligible for the credit. In tier 2 counties, only those existing business enterprises that increase employment by ten or more shall be eligible for the credit. In tier 3 counties, only those existing business enterprises that increase employment by 15 or more shall be eligible for the credit. In tier 4 counties, only those existing business enterprises that increase employment by 25 or more shall be eligible for the credit. The average wage of the new jobs created must be above the average wage of the county that has the lowest average wage of any county in the state to qualify as reported in the most recently available annual issue of the Georgia Employment and Wages Averages Report of the Department of Labor. To qualify for a credit under this paragraph, the employer must make health insurance coverage available to the employee filling the new full-time job; provided, however, that nothing in this paragraph shall be construed to require the employer to pay for all or any part of health insurance coverage for such an employee in order to claim the credit provided for in this paragraph if such employer does not pay for all or any part of health insurance coverage for other employees. Credit shall not be allowed during a year if the net employment increase falls below the number required in such tier. Any credit received for years prior to the year in which the net employment increase falls below the number required in such tier shall not be affected. The Commissioner of Insurance shall adjust the credit allowed each year for net new employment fluctuations above the minimum level of the number required in such tier. This paragraph shall apply only to new eligible full-time jobs created on or after January 1, 2009, and prior to January 1, 2014.

(g) Tax credits for five years for the taxes imposed under Code Section 33-8-4 shall be awarded for additional new full-time jobs created by business enterprises qualified under subsection (b), (c), or (d) of this Code section. Additional new full-time jobs shall be determined by subtracting the highest total employment of the business enterprise during years two through six, or whatever portion of years two through six which has been completed, from the total increased employment. The Commissioner of Insurance shall adjust the credit allowed in the event of employment fluctuations during the additional five years of credit.

(h) The sale, merger, acquisition, or bankruptcy of any business enterprise shall not create new eligibility in any succeeding business entity, but any unused job tax credit may be transferred and continued by any transferee of the business enterprise. The commissioner of community affairs shall determine whether or not qualifying net increases or decreases have occurred and may require reports, promulgate regulations, and hold hearings as needed for substantiation and qualification.

(i) (1) Except as provided in paragraph (2) of this subsection, any credit claimed under this Code section but not used in that calendar year may be carried forward for ten years from the close of the calendar year in which the qualified jobs were established, but in tiers 3 and 4 the credit established by this Code section taken in any one calendar year shall be limited to an amount not greater than 50 percent of the taxpayer's tax liability under Code Section 33-8-4 which is attributable to operations in this state for that calendar year. In tier 1 and 2 counties, the credit allowed under this Code section against taxes imposed under Code Section 33-8-4 in any calendar year shall be limited to an amount not greater than 100 percent of the taxpayer's tax liability under Code Section 33-8-4 attributable to operations in this state for such calendar year.

(2) The additional credit claimed by an existing business enterprise pursuant to the provisions of paragraph (2) of subsection (f) of this Code section must be applied against taxes imposed for the calendar year in which such credit is available and may not be carried forward to any subsequent calendar year.

(j) The Commissioner of Insurance may require such reports, promulgate such regulations, and gather such relevant data necessary and advisable for the evaluation of the job tax credits established by this Code section.



§ 33-8-4.2. Assignment, carryover, and liability regarding tax credits

(a) As used in this Code section, the term "affiliated entity" means:

(1) A corporation that is a member of the taxpayer's "affiliated group" within the meaning of Section 1504(a) of the Internal Revenue Code and which corporation has a tax liability under Code Section 33-8-4; or

(2) An entity affiliated with a corporation, business, partnership, or limited liability company taxpayer, which entity has a tax liability under Code Section 33-8-4 and which entity:

(A) Owns or leases the land on which a project is constructed;

(B) Provides capital for construction of the project; and

(C) Is the grantor or owner under a management agreement with a managing company of the project.

(b) In lieu of claiming any tax credit under Code Section 33-8-4.1 for which a taxpayer otherwise is eligible for the calendar year (such eligibility being determined for this purpose without regard to any limitation imposed by reason of the taxpayer's precredit tax liability under Code Section 33-8-4), the taxpayer may elect to assign such credit in whole or in part to one or more affiliated entities for such calendar year by attaching a statement to the taxpayer's return for the calendar year; provided, however, that no carryover attributable to the unused portion of any previously claimed or assigned credit may be assigned or reassigned, except as provided in subsection (d) of this Code section. Such election must be made on or before the due date for filing the applicable tax return under Code Section 33-8-4, including any extensions which have been granted. In the case of any credit that must be claimed in installments in more than one calendar year, the election under this subsection may be made on an annual basis with respect to each such installment, provided that the taxpayer shall notify the Commissioner of Insurance with respect to the assignment of each such installment by filing a separate copy of the election statement for such installment no later than the due date for filing the applicable tax return under Code Section 33-8-4, including any extensions which have been granted. Once made, an election under this subsection shall be irrevocable.

(c) The recipient of a tax credit assigned under subsection (b) of this Code section shall attach a statement to its tax return under Code Section 33-8-4 identifying the assignor of the tax credit, in addition to providing any other information required to be provided by a claimant of the assigned tax credit.

(d) If the assignor and the recipient of a tax credit assigned under subsection (b) of this Code section cease to be affiliated entities, any carryover attributable to the unused portion of such credit shall be transferred back to the assignor of the credit. Such assignor shall be permitted to use any such carryover itself and also shall be permitted to assign such carryover to one or more affiliated entities, as if such carryover were a tax credit under Code Section 33-8-4.1 for which the assignor became eligible in the calendar year in which the carryover was transferred back to the assignor.

(e) The assignor and recipient of a tax credit assigned under subsection (b) of this Code section shall be jointly and severally liable for any tax under Code Section 33-8-4 (plus interest and penalties, if any) attributable to the disallowance or recapture of the assigned credit.



§ 33-8-5. Abatement or reduction of tax on insurance premiums

Whenever any insurance company doing business in this state shall make it appear to the Commissioner, by evidence satisfactory to him, that one-fourth of its total assets, as of December 31 of any taxable year, exclusive of direct obligations of the United States, consists of or is invested in any or all of the following classes of property:

(1) General obligation bonds of this state or of any political subdivision of the State of Georgia;

(2) Revenue bonds or revenue anticipation certificates of any county, municipality, or political subdivision of this state;

(3) Revenue bonds or revenue anticipation certificates of any authority or public corporation created by or pursuant to the laws of this state;

(4) Real estate situated in and subject to taxation by this state or its political subdivisions;

(5) Tangible personal property located in this state and subject to taxation by this state or its political subdivisions;

(6) Loans secured by liens on real estate situated in this state;

(7) Policy loans on insurance policies issued by the company on lives of persons resident in this state;

(8) Intangible property having a taxable situs in this state; or

(9) Shares in Georgia corporations in which the insurance companies are authorized to invest under the laws of this state,

then the gross premium tax levied by Code Section 33-8-4 shall be abated or reduced to 1 1/4 percent upon the gross premium of any company subject to taxation by said Code section and, if the amount so invested by any company shall be as much as three-fourths of its total assets, exclusive of direct obligations of the United States, then the said premium tax shall be abated or reduced to one-half of 1 percent upon the gross premiums of the company subject to taxation by said Code section.



§ 33-8-6. Time of payment of tax on insurance premiums; filing of returns; penalties

(a) The annual premium taxes required in this chapter shall be paid to the Commissioner annually on or before March 1 following the close of the preceding calendar year upon all the premiums received during that calendar year. At the same time each such insurance company shall file with the Commissioner an annual return on a form prescribed by the Commissioner showing, by quarters, the gross direct premiums received during the preceding calendar year and the installment payments made during that year.

(b) Installments of the annual premium taxes shall be due and payable for each calendar quarter on the twentieth day of March, June, September, and December in each year based upon the estimated amount of gross direct premiums received during that calendar quarter. A final payment of tax due for the year shall be made at the time each such insurance company files its annual return for such year.

(c) Any insurance company which fails to report and pay any installment of tax or which estimates any installment of tax to be less than 80 percent of the amount finally shown to be due in any quarter shall be subject to penalty and interest as provided in subsection (d) of this Code section for any underpayment of taxes due and payable for that quarter. Any insurance company paying, for each installment required in this chapter, 25 percent of the amount of the annual premium taxes reported on its annual return for the preceding year shall not be subject to any penalty or interest for such underpayment.

(d) A penalty of 10 percent of the amount owed, together with interest on the principal amount at the rate of 1 percent per month, or any part of a month, from the date due until the date paid shall be imposed for late payment, underpayment, or nonpayment of any taxes or amounts imposed under this chapter.

(e) When the date prescribed by or imposed pursuant to law for the making of any return, the filing of any paper or document, or the payment of any tax or license fee pursuant to this chapter falls on a Saturday, Sunday, or legal holiday, the making of the return, the filing of the paper or document, or the payment of the tax or license fee shall be postponed until the first day following which is not a Saturday, Sunday, or legal holiday.

(f) Subsections (b) and (c) of this Code section shall not apply to any such insurance company whose annual premium taxes for the immediately preceding calendar year was less than $500.00.



§ 33-8-7. Deduction from taxes of retaliatory taxes paid other states

Any insurance company, corporation, or association domiciled in this state and issuing insurance policies on fire, lightning, extended coverage, and windstorm, which policy covers property within this state, may deduct any retaliatory tax actually paid to another state from their Georgia taxes due for the tax year for which such retaliatory tax was paid only at the time when such Georgia taxes for that year are paid and upon furnishing proof of payment of the retaliatory tax to the Commissioner.



§ 33-8-8. Preemption of taxation of insurance companies by state; exceptions; collection of license fees by municipal corporations

(a) Except as otherwise provided in this chapter, the State of Georgia preempts the field of imposing taxes, except taxes on real property and tangible personal property taxed ad valorem, upon insurance companies and their agents and other representatives, including, but not limited to, excise, privilege, franchise, income, license, permit, registration, and similar taxes and fees measured by premiums, income, or volume of transactions; and no county or unincorporated area of such county, city, municipality, district, school district, or other political subdivision or agency of this state shall impose, levy, charge, or require the same, except as provided in this chapter.

(b) Municipal corporations are authorized, in conformity with the requirements of their charters, to impose and collect the following license fees upon insurance companies for the privilege of engaging in the business of insurance within said municipal corporation:

(1) An annual license fee on each insurance company doing business within the municipal corporate limits not to exceed the following schedule:

Population of Municipal Corporation Amount

----------------------------------- ------

Under 1,000 $ 15.00

1,000 - 1,999 25.00

2,000 - 4,999 40.00

5,000 - 9,999 50.00

10,000 - 24,999 75.00

25,000 - 49,999 100.00

50,000 and over 150.00

and an additional annual license fee in the same amount for each separate business location in excess of one operated and maintained by such company within the same municipality; and

(2) An additional annual license fee of $10.00 or 35 percent of the schedule set forth in paragraph (1) of this subsection, whichever amount is greater, on each insurance company for each separate business location not otherwise subject to a license fee under this Code section, which company is operated and maintained by a business organization which is engaged in the business of lending money or transacting sales involving term financing and which, in connection with the loans or sales involving term financing, offers, solicits, or takes applications for insurance through a licensed agent of the insurance company for insurance.

(c) Within 45 days after the date of their enactment, each municipal corporation shall file with the Commissioner a certified copy of the pertinent parts of all ordinances and amendments thereto which impose any such license fee, and such filing shall be a condition to the validity and enforceability of such an ordinance.

(d) Insurance agencies which are maintained and operated by a company may not be separately licensed by municipal corporations except under the provisions of this Code section; but nothing contained in this Code section shall prevent municipal corporations from separately imposing and collecting business licenses from independent insurance agencies or brokers doing an insurance business not otherwise taxed under this Code section. No such license may be imposed on such independent agents or brokers, which license is measured by the premiums of insurance companies.

(e) Life insurance companies may deduct from premium taxes otherwise payable to this state under Code Section 33-8-4, in addition to all credits and abatements allowed by law, the license fees imposed pursuant to this Code section and paid to any municipal corporation during the preceding calendar year.

(f) As used in this Code section, the term "life insurance company" means a company which is authorized to transact only the class of insurance designated in Code Section 33-3-5 as class (1).



§ 33-8-8.1. County and municipal corporation taxes on life insurance companies

(a) As used in this Code section, the term "life insurance company" means a company which is authorized to transact only the class of insurance designated in Code Section 33-3-5 as class (1).

(b) Life insurance companies are subject to county and municipal corporation taxes levied as follows:

(1) There is imposed a county tax for county purposes on each life insurance company doing business within the state, which tax shall be based solely upon gross direct premiums, as defined in Code Section 33-8-4, which are received during the preceding calendar year from policies insuring persons residing within the unincorporated area of the counties pursuant to the provisions of this Code section. The rate of such tax shall be 1 percent of such premiums, except that such tax shall not apply to the gross direct premiums of an insurance company which qualifies, pursuant to Code Section 33-8-5, for the reduction to one-half of 1 percent of the state tax imposed by Code Section 33-8-4. The tax imposed by this Code section shall not apply to annuity considerations; and

(2) Municipal corporations whose ordinances have been filed with the Commissioner are authorized to impose a tax on each life insurance company doing business within the state, which tax shall be based solely upon the gross direct premiums, as defined in Code Section 33-8-4, which are received during the preceding calendar year from policies insuring persons residing within the corporate limits of the municipal corporation pursuant to the provisions of this Code section; provided, however, that the rate of the tax may not exceed 1 percent of the premiums. The tax imposed shall not apply to annuity considerations.

(c) (1) On March 1, 1984, and on that date in each subsequent year, each life insurance company shall file a certified return on a form prescribed by the Commissioner showing gross direct premiums received during the preceding calendar year that will appear in the company's certified annual statement.

(2) Reserved.

(3) On or before August 1, 1988, and on the same date in each subsequent year, the Commissioner shall collect taxes imposed pursuant to subsection (b) of this Code section on behalf of counties and municipal corporations whose ordinances have been filed with the Commissioner. The tax collected for each year shall be based upon gross direct premiums written during the preceding calendar year. Penalty and interest as prescribed in subsection (d) of Code Section 33-8-6 shall be imposed for late payment, underpayment, or nonpayment of such taxes.

(d) Taxes imposed by subsection (b) of this Code section shall be allocated and distributed to counties and municipal corporations as follows:

(1) A portion of the total amount of life insurance premiums taxable by the state, exclusive of premiums collected by companies which qualify for the reduction to one-half of 1 percent of the state tax, shall be allocated to counties based upon the ratio that the total population of all unincorporated areas in the state bears to the total population in the state. The amount of the tax base so allocated to counties shall be taxed at the rate levied for county purposes. The tax shall be distributed to each county governing authority by the Commissioner based upon a fraction, the numerator of which is the population of the unincorporated area of that county and the denominator of which is the population of all unincorporated areas of the state; and

(2) A portion of the total amount of life insurance premiums taxable by the state shall be allocated to all municipal corporations based upon the ratio that the total population of all municipal corporations bears to the total state population. The amount of the tax base so allocated to municipalities shall be distributed to each municipal corporation based upon the fraction, the numerator of which is the population of that municipal corporation and the denominator of which is the population of all municipal corporations in the state. The amount of the tax base so distributed to each municipality shall be taxed at the rate levied by that municipality; and taxes levied by each municipal corporation shall be distributed based upon the tax rate levied by each such municipal corporation.

(e) On or before January 1 of the first year that the tax is levied, each municipal corporation levying the tax shall file with the Commissioner a certified copy of the pertinent parts of all ordinances and amendments thereto which impose the tax, and such filing shall be a condition to the validity and enforceability of such an ordinance. On or before February 1 of each year the Commissioner shall furnish a list of all municipal corporations levying the tax for that year to each life insurance company in the state.

(f) Life insurance companies may deduct from premium taxes otherwise payable to this state under Code Section 33-8-4, in addition to all credits and abatements allowed by law, the taxes imposed pursuant to subsection (b) of this Code section and paid to the Commissioner on behalf of any county and municipal corporation during the preceding calendar year.

(g) On or before October 15, 1988, and on the same date in each subsequent year, the Commissioner shall distribute the taxes imposed by counties and municipal corporations which are actually remitted to and collected by the Commissioner. On or before October 15, 1988, and on the same date in each subsequent year, the Commissioner shall distribute any delinquent taxes actually collected by the Commissioner for a previous year, exclusive of any interest or penalty on such delinquent taxes, which delinquent taxes have not previously been distributed.

(h) Amounts collected by the Commissioner under or due under former Code Section 33-8-8.1 shall be collected and disbursed as provided in former Code Section 33-8-8.1.

(i) For purposes of this Code section, population shall be measured by the United States decennial census of 1990 or any future such census plus any corrections or revisions contained in official statements by the United States Bureau of the Census made prior to the first day of September immediately preceding the distribution of the proceeds of such taxes by the Commissioner and any additional official census data received by the Commissioner from the United States Bureau of the Census or its successor agency pertaining to any newly incorporated municipality. Such corrections, revisions, or additional data shall be certified to the Commissioner by the Office of Planning and Budget on or before August 31 of each year.



§ 33-8-8.2. County and municipal corporation taxes on other than life insurance companies

(a) Counties and municipal corporations are authorized to levy tax at a rate not to exceed 2.5 percent upon the gross direct premiums of all foreign, alien, and domestic insurance companies doing business in this state other than life insurance companies. The tax shall be in addition to the taxes levied by Code Section 33-8-4, and it may be levied upon the gross direct premiums received by such companies during the preceding calendar year. The tax shall be levied upon premiums derived from policies insuring persons, property, or risks in Georgia from January 1 to December 31, both inclusive, of each year without regard to business ceded to or assumed from other companies. The tax shall be imposed upon gross premiums received during the preceding calendar year from direct writing without any deductions allowed from premium abatement of any kind or character or for reinsurance or for losses or expenses of any kind; provided, however, deductions shall be allowed for premiums returned or change of rate or canceled policies; provided, further, that deductions shall be permitted for returned premiums or assessments, including all policy dividends, refunds, or other similar returns paid or credited to policyholders.

(b) The taxes provided in this Code section are county and municipal taxes and shall be levied for county and municipal purposes and shall be collected and distributed as follows:

(1) On or before January 1 of the first year that the tax is levied, each county and municipal corporation levying the tax shall file with the Commissioner a certified copy of the pertinent parts of all ordinances and resolutions and amendments thereto which impose the tax, and such filing shall be a condition to the validity and enforceability of such an ordinance or resolution;

(2) On or before February 1 of each year, the Commissioner shall furnish to each insurance company a list of all counties and municipal corporations where the tax as authorized by this Code section has been imposed for the then current year together with the applicable tax rate levied by each such county and municipal corporation and the population percentages by which the taxes are to be allocated to each such county and municipal corporation as provided in this Code section;

(3) (A) On March 1, 1984, and on the same date in each subsequent year, each insurance company upon which a tax is imposed by subsection (b) of this Code section shall file a certified return on a form prescribed by the Commissioner showing gross direct premiums received during the preceding calendar year that will appear in the company's certified annual statement.

(B) Reserved.

(C) On or before August 1, 1988, and on the same date in each subsequent year, the Commissioner shall collect taxes imposed pursuant to this Code section on behalf of counties and municipal corporations whose ordinances have been filed with the Commissioner. The premiums tax collected for each year shall be based upon gross direct premiums written during the preceding calendar year. Penalty and interest as prescribed in subsection (d) of Code Section 33-8-6 shall be imposed for late payment, underpayment, or nonpayment of such taxes;

(4) The total amount of premiums taxable by the state on insurance companies as defined in this Code section shall be allocated to each county unincorporated area and each municipal corporation based upon a fraction, the numerator of which is the population of the unincorporated area or municipal corporation and the denominator of which is the total population of the state. Tax rates levied by each county shall be applied to the premiums allocated to its unincorporated area, and tax rates levied by each municipal corporation shall be applied to the premiums allocated to it; and

(5) On or before October 15, 1988, and on the same date in each subsequent year, the Commissioner shall distribute the taxes imposed by counties and municipal corporations which are actually remitted to and collected by the Commissioner. On or before October 15, 1988, and on the same date in each subsequent year, the Commissioner shall distribute any delinquent taxes actually collected by the Commissioner for a previous year, exclusive of any interest or penalty on such delinquent taxes, which delinquent taxes have not previously been distributed.

(c) For purposes of this Code section, population shall be measured by the United States decennial census of 1990 or any future such census plus any corrections or revisions contained in official statements by the United States Bureau of the Census made prior to the first day of September immediately preceding the distribution of the proceeds of such taxes by the Commissioner and any additional official census data received by the Commissioner from the United States Bureau of the Census or its successor agency pertaining to any newly incorporated municipality. Such corrections, revisions, or additional data shall be certified to the Commissioner by the Office of Planning and Budget on or before August 31 of each year.

(d) Any county or municipal corporation which, on January 1, 1983, levied a tax on all premiums of insurance companies, other than life insurance companies, at a rate in excess of 2.5 percent may continue to levy the tax at a rate in excess of 2.5 percent, provided that the rate of such tax shall not exceed the rate which was in effect in such county or municipal corporation on January 1, 1983, reduced annually beginning January 1, 1984, by one-third of the difference between such January 1, 1983, rate and 2.5 percent, so that the rate levied on January 1, 1986, shall not exceed 2.5 percent.

(e) It shall be in contravention of public policy for a county or a municipal corporation that levies taxes for county or municipal purposes on foreign, alien, and domestic insurance companies doing business in this state, as provided in subsection (a) of this Code section, to impose additional taxes or any other fees of any kind for services provided by such county or municipal corporation to such insurance companies for accidents involving motor vehicles except for the following:

(1) Where the coverage for such services is expressly provided by an insurance company to the insured and the services are lawfully billed to the insured;

(2) Where emergency medical services are provided to the insured by the county or municipal corporation, whenever the insured's medical insurance covers the services provided and the insured assigns the right to collect to the service provider; or

(3) Where other services are provided to the insured by the county or municipal corporation which are expressly authorized by state or federal law to be billed directly to an insurance company.



§ 33-8-8.3. Funding of services, or reduction of ad valorem taxes, in unincorporated areas of counties; powers and duties of governing authority

(a) The proceeds from the county taxes levied for county purposes, as provided by this chapter, shall be separated from other county funds and shall be used by the county governing authorities solely for the purpose of either:

(1) Funding the provision of the following services to inhabitants of the unincorporated areas of such counties directly or by intergovernmental contract as authorized by Article IX, Section III, Paragraph I of the Constitution of the State of Georgia:

(A) Police protection, except such protection provided by the county sheriff;

(B) Fire protection;

(C) Curbside or on-site residential or commercial garbage and solid waste collection;

(D) Curbs, sidewalks, and street lights; and

(E) Such other services as may be provided by the county governing authority for the primary benefit of the inhabitants of the unincorporated area of the county; or

(2) Reducing ad valorem taxes of the inhabitants of the unincorporated areas of those counties in which the governing authority of a county does not provide any of the services enumerated in paragraph (1) of this subsection to inhabitants of the unincorporated areas. In fixing the ad valorem tax millage rate for the year 1984 and any year thereafter, the governing authorities of such counties shall be authorized and directed to reduce such ad valorem tax millage rate on taxable property within the unincorporated areas of such counties to offset any of the proceeds derived from any tax provided for in this chapter which cannot be expended pursuant to paragraph (1) of this subsection.

(b) In the adoption of the budget utilizing any of the funds derived from the tax imposed by Code Sections 33-8-8.1 and 33-8-8.2 the governing authority of a county shall specify in such budget the amount of such funds expended as authorized by paragraph (1) of subsection (a) of this Code section or used to reduce ad valorem taxes as provided in paragraph (2) of subsection (a) of this Code section. Said budget shall also specify the amount of any other funds expended for such purpose or purposes as are authorized to be expended for services referred to in paragraph (1) of subsection (a) of this Code section. Such provisions shall be spread on the minutes of the meeting at which such budget is adopted.



§ 33-8-8.4. Inactive municipalities

For purposes of levying, collecting, distributing, and applying the proceeds of local insurance taxes and for all other purposes of Code Sections 33-8-8.1, 33-8-8.2, and 33-8-8.3, the population of an inactive municipality shall be considered to be population of the unincorporated area of the county or counties within which the municipality is located. Any municipality whose governing authority has neither met nor taken any official action during a calendar year shall be considered to be an inactive municipality during the next calendar year.



§ 33-8-8.5. Distribution of reimbursement of illegally assessed tax by insurance companies

Any insurance company, other than a life insurance company, which receives reimbursement for the payment of an insurance premium tax levied by a county or municipality which was illegally assessed and collected shall distribute on a pro rata basis the proceeds of such reimbursement to its policyholders of record for the year the tax was levied. The distribution of the reimbursement shall be made as soon as practicable and in no event later than 90 days after such reimbursement is received by the insurance company.



§ 33-8-8.6. Nonprotested premium taxes

Notwithstanding any other provision of law, any payment by an insurance company, other than a life insurance company, of premium taxes levied by a county or municipality heretofore made which when made was not accompanied by a written protest of the legality or amount of such tax shall be deemed to have been a voluntary payment and shall not be recoverable from such county or municipality.



§ 33-8-9. Granting of refunds and credits by Commissioner

Refunds and credits of license fees and taxes levied by this chapter shall be made by the Commissioner in accordance with the provisions of Code Sections 33-2-29 through 33-2-31.



§ 33-8-10. Confidential treatment of tax information; information to be disclosed by local officials engaged in collection of taxes; violations

(a) The information secured by the Commissioner incident to the administration of any tax provided for in this title shall be confidential and privileged. Neither the Commissioner nor any members of his staff nor any of his authorized representatives shall without prior written consent of the taxpayer divulge or disclose any confidential information obtained from the department's records or from an examination of the business of the taxpayer to any person, except that upon request the information shall be divulged and disclosed to any officer or representative of any political subdivision of the state which has an ordinance on file with the Commissioner, as contemplated by subsection (c) of Code Section 33-8-8, and which has designated the officer or representative to the Commissioner in writing over the signature of an officer of the political subdivision. Information so divulged and disclosed shall be used by the political subdivisions, their agents, employees, officers, or representatives only for the purpose of assisting in the enforcement of local ordinances and shall not be divulged by the agents, employees, officers, or representatives of the political subdivisions except as may be reasonably required in connection with the enforcement and collection of any taxes due under the ordinances. The Commissioner shall not be responsible for the use or disclosure of any information by the political subdivisions or by their agents, employees, officers, or representatives. The information may also be disclosed to any other officer or representative of a state or local government entitled to such information in his official capacity or to the taxpayer or his authorized representative, provided that the Commissioner may furnish the confidential information to the appropriate insurance regulatory, tax, or legal official of another state, territory, country, or of the United States government if the office or officer of such state, territory, country, or of the United States government makes its own records available to the Commissioner.

(b) Any person who is designated by a local government or any other political subdivision of this state to assist in the collection of any tax relating to the transaction of insurance shall disclose to the Commissioner in writing annually any and all commissions, fees, or any other payments which such person receives for the assistance in the collection of any such tax. All disclosures which are filed with the Commissioner shall be available for public inspection and shall in no manner be treated as confidential information.

(c) Any person who violates this Code section shall be guilty of a misdemeanor and, upon conviction thereof, shall be fined not less than $500.00 nor more than $1,000.00 or imprisoned for not less than one month nor more than 12 months, or both; and, if the offender is an officer or employee of the state, he shall be dismissed from office and shall be incapable of holding any public office in this state for a period of five years thereafter.



§ 33-8-11. Issuance of execution against persons delinquent in payment of fees or taxes

In addition to other remedies provided for in this title for the collection of fees and taxes, the Commissioner is authorized to issue executions against delinquents who have failed to pay the fees and taxes when due.



§ 33-8-12. Waiver of penalties and interest

The Commissioner is authorized to waive the collection of any amount due the state as a penalty under provisions of this title providing for fees, premium taxes, or other miscellaneous charges collected by the Commissioner, whenever or to the extent that he may determine that the default giving rise to the penalty was due to reasonable cause and not due to gross or willful neglect or disregard of the law, regulations, or instructions pertaining thereto. The Commissioner may waive the collection of any interest, in whole or in part, due the state on any unpaid taxes whenever or to the extent that he reasonably determines that the delay in payment of the taxes was attributable to the action or inaction of the department.



§ 33-8-13. Exemption of certain insurance companies from taxes

Any other provision of this chapter to the contrary notwithstanding, an insurance company exempt from federal income tax pursuant to the provisions of 26 U.S.C. Section 501(c)(3) or (4) and which only insures the risks of places of worship shall be exempt from the taxes levied upon insurance companies pursuant to Code Sections 33-8-4, 33-8-8, 33-8-8.1, and 33-8-8.2. Any insurance company desiring the exemption provided by this Code section shall present to the Commissioner the certificate issued by the federal Internal Revenue Service demonstrating the company's tax exempt status and such evidence of the scope of the company's business as the Commissioner shall deem necessary.






Chapter 9 - Regulation of Rates, Underwriting Rules, and Related Organizations

§ 33-9-1. Purpose and construction of chapter

(a) The purpose of this chapter is to promote the public welfare by regulating insurance rates as provided in this chapter to the end that they shall not be excessive, inadequate, or unfairly discriminatory; to authorize the existence and operation of qualified rating organizations and advisory organizations and require that specified rating services of such rating organizations be generally available to all admitted insurers; and to authorize cooperation between insurers in rate making and other related matters.

(b) It is the express intent of this chapter to permit and encourage competition between insurers on a sound financial basis to the fullest extent possible. However, nothing in this chapter is intended or should be construed to restrict the Commissioner in any way, on his own motion or otherwise, to take any affirmative action by rule, regulation, or administrative determination in a particular case, cases, or class of cases which he may deem necessary to protect the public's interest in maintaining the standards prescribed in Code Section 33-9-4; and Code Sections 33-9-26 through 33-9-29 in particular shall in no way be viewed as exhaustive or restrictive of the powers or procedures available to the Commissioner for this purpose.



§ 33-9-2. Definitions

As used in this chapter, the term:

(1) "Advisory organization" means every person other than an admitted insurer, whether located within or outside this state, who prepares policy forms or makes underwriting rules incident to but not including the making of rates, rating plans, or rating systems, or who collects and furnishes to admitted insurers or rating organizations loss or expense statistics or other statistical information and data and acts in an advisory, as distinguished from a rate-making, capacity. No duly authorized attorney at law acting in the usual course of his profession shall be deemed to be an advisory organization.

(2) "Member" means an insurer who participates in or is entitled to participate in the management of a rating, advisory, or other organization.

(3) "Rating organization" means every person other than an admitted insurer, whether located within or outside this state, who has as his object or purpose the making of rates, rating plans, or rating systems. Two or more admitted insurers who act in concert for the purpose of making rates, rating plans, or rating systems and who do not operate within the specific authorizations contained in Code Sections 33-9-6, 33-9-7, 33-9-11, 33-9-20, and 33-9-22 shall be deemed to be a rating organization. No single insurer shall be deemed to be a rating organization.

(4) "Subscriber" means an insurer which is furnished at its request with rates and rating manuals by a rating organization of which it is not a member, or with advisory services by an advisory organization of which it is not a member.



§ 33-9-3. Application of chapter

(a) This chapter shall apply to all insurance on risks or on operations in this state, except:

(1) Reinsurance other than joint reinsurance to the extent stated in Code Section 33-9-19;

(2) Life insurance;

(3) Disability income, specified disease, or hospital indemnity policies;

(4) Insurance of vessels or craft, their cargoes, marine builders' risks, marine protection and indemnity, or other risks commonly insured under marine, as distinguished from transportation, insurance policies. Inland marine insurance shall be deemed to include insurance defined by statute, or by interpretation thereof or, if not so defined or interpreted, by ruling of the Commissioner or as established by general custom of the business, as inland marine insurance;

(5) Insurance against loss of or damage to aircraft, insurance of hulls of aircraft, including their accessories and equipment, or insurance against liability arising out of the ownership, maintenance, or use of aircraft;

(6) Title insurance; or

(7) Annuities.

(a.1) The Commissioner may by rule or regulation establish criteria by which defined commercial risks may be exempted from the filing requirements of this chapter.

(b) (1) This chapter shall apply to all insurers, including stock and mutual companies, Lloyd's associations, and reciprocal and interinsurance exchanges, which under any laws of this state write any of the kinds of insurance to which this chapter applies.

(2) The provisions of this chapter regarding rates shall apply to any insurer, fraternal benefit society, health care plan, nonprofit medical service corporation, nonprofit hospital service corporation, health maintenance organization, or preferred provider organization providing any accident or sickness insurance or health benefit plan issued, delivered, issued for delivery, or renewed in this state to the extent required by subsection (c) of this Code section.

(c) Provisions of this chapter regarding rates shall apply only to a proposed rate for any insurance or health benefit plan:

(1) Which alone or in combination with any previous rate change for such insurance or plan would result in a rate increase of:

(A) Any amount, but no decrease shall be subject to such provisions; provided, however,

(B) The provisions of this chapter shall not apply to accident and sickness insurance; or

(2) Made within 36 months after any rate change described by paragraph (1) of this subsection.



§ 33-9-4. Standards applicable to making and use of rates

The following standards shall apply to the making and use of rates pertaining to all classes of insurance to which this chapter is applicable:

(1) Rates shall not be excessive or inadequate, as defined in this Code section, nor shall they be unfairly discriminatory;

(2) No rate shall be held to be excessive unless such rate is unreasonably high for the insurance provided and a reasonable degree of competition does not exist in the area with respect to the classification to which such rate is applicable; provided, however, with respect to rate filings involving an increase in rates, no rate for personal private passenger motor vehicle insurance shall be held to be excessive unless such rate is unreasonably high for the insurance provided and a reasonable degree of competition does not exist;

(3) No rate shall be held inadequate unless it is unreasonably low for the insurance provided and continued use of it would endanger solvency of the insurer, or unless the use of such rate by the insurer using such rate has, or will, if continued, tend to destroy competition or create a monopoly;

(4) Consideration shall be given to the extent applicable to past and prospective loss experience within and outside this state, to conflagration and catastrophe hazards, to a reasonable margin for underwriting profit and contingencies, to past and prospective expenses both country wide and those specially applicable to this state, to the insurer's average yield from investment income, and to all other factors, including judgment factors, deemed relevant within and outside this state; and, in the case of fire insurance rates, consideration may be given to the experience of the fire insurance business during the most recent five-year period;

(5) Consideration may also be given, in the making and use of rates, to dividends, savings, or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members, or subscribers;

(6) The systems of expense provisions included in the rates for use by any insurer or group of insurers may differ from those of other insurers or groups of insurers to reflect the operating methods of any such insurer or group with respect to any kind of insurance or with respect to any subdivision or combination thereof;

(7) Risks may be grouped by classifications for the establishment of rates and minimum premiums. Classification rates may be modified to produce rates for individual risks in accordance with rating plans which establish standards for measuring variations in hazards or expense provisions, or both. Such standards may measure any difference among risks that have a probable effect upon losses or expenses. Classifications or modifications of classifications of risks may be established based upon size, expense, management, individual experience, location or dispersion of hazard, or any other reasonable considerations. Such classifications and modifications shall apply to all risks under the same or substantially the same circumstances or conditions; provided, however, the Commissioner shall establish the maximum amount of any such modification;

(8) Nothing contained in this Code section or elsewhere in this chapter shall be construed to repeal or modify Chapter 6 of this title, relating to unfair trade practices, and any rate, rating classification, rating plan or schedule, or variation thereof established in violation of Chapter 6 of this title shall, in addition to the consequences stated in Chapter 6 of this title or elsewhere, be deemed violative of this Code section;

(9) No insurer shall base any standard or rating plan on vehicle insurance, in whole or in part, directly or indirectly, upon race, creed, or ethnic extraction; and

(10) No insurer shall base any standard or rating plan on vehicle insurance, in whole or in part, directly or indirectly, upon any physical disability of an insured unless the disability directly impairs the ability of the insured to drive a motor vehicle.



§ 33-9-5. Authorized joint actions by insurers generally

Subject to and in compliance with this chapter authorizing insurers to be members or subscribers of rating or advisory organizations or to engage in joint underwriting or joint reinsurance, two or more insurers may act in concert with each other and with others with respect to any matters pertaining to the making of rates or rating systems, the preparation or making of insurance policy or bond forms, underwriting rules, surveys, inspections and investigations, the furnishing of loss or expense statistics or other information and data, or carrying on of research.



§ 33-9-6. Authorized joint actions by two or more admitted insurers having common ownership or operating under common management or control generally

With respect to any matters pertaining to the making of rates or rating systems, the preparation or making of insurance policy or bond forms, underwriting rules, surveys, inspections and investigations, the furnishing of loss or expense statistics or other information and data, or carrying on of research, two or more admitted insurers having a common ownership or operating in this state under common management or control are authorized to act in concert between or among themselves the same as if they constituted a single insurer; and to the extent that the matters relate to cosurety bonds, two or more admitted insurers executing the bonds are authorized to act in concert between or among themselves the same as if they constituted a single insurer.



§ 33-9-7. Authorized agreements among admitted insurers for apportionment of property and casualty insurance; approval by Commissioner; review of practices and activities

(a) Agreements may be made among admitted insurers with respect to the equitable apportionment among them of property and casualty insurance which may be afforded applicants who are in good faith entitled to but who are unable to procure such insurance through ordinary methods, and with respect to the use of reasonable rate modifications for such insurance, such agreements to be subject to the approval of the Commissioner.

(b) All such agreements shall be submitted in writing to the Commissioner for his consideration and approval together with such information as he may reasonably require. The Commissioner shall approve only such agreements as are found by him to contemplate the use of rates which meet the standards prescribed by this chapter and activities and practices that are not unfair, unreasonable, or otherwise inconsistent with this chapter.

(c) At any time after such agreements are in effect, the Commissioner may review the practices and activities of the adherents to such agreements and, if after a hearing upon not less than ten days' notice to such adherents he finds that any such practice or activity is unfair or unreasonable or is otherwise inconsistent with this chapter, he may issue a written order to the parties to any such agreement specifying in what respect such act or practice is unfair or unreasonable or otherwise inconsistent with this chapter and requiring the discontinuance of such activity or practice. For good cause, and after hearing upon not less than ten days' notice to the adherents to such agreement, the Commissioner may revoke approval of any such agreement.



§ 33-9-8. Agreements to share high-risk applicants; approval of rates

(a) Agreements shall be made among admitted property and casualty insurers with respect to the equitable apportionment among them of property and casualty insurance which may be afforded applicants who are in good faith entitled to but who are unable to procure such insurance through ordinary methods upon the determination by the Commissioner in writing that an agreement relative to a given kind or kinds of property and casualty insurance is necessary to protect the health, property, and welfare of the citizens of Georgia. All of the agreements shall be subject to the approval of the Commissioner and upon his approval shall have the effect of rules and regulations promulgated by the Commissioner.

(b) All of the agreements shall be submitted in writing to the Commissioner for his consideration and approval within the period of time specified by the Commissioner in his determination, as provided for in this Code section, together with such information as he may reasonably require. The approval of the agreements shall comply with the requirements of the rule-making process as set forth in Code Section 33-2-9, as now or hereafter amended. The Commissioner shall approve only such agreements as are found by him to contemplate the use of rates which meet the standards prescribed by this chapter and activities and practices that are not unfair, unreasonable, or otherwise inconsistent with this chapter.

(c) If, as provided in this Code section, the Commissioner determines that it is necessary to protect the health, property, and welfare of the citizens of this state, in addition to all other authority granted in this title, the Commissioner shall also have and may exercise the following authority:

(1) The Commissioner may require that any rates contemplated to be used under this Code section shall be approved by him prior to their use;

(2) The Commissioner may declare that any policies, contracts, or rates used pursuant to any agreement or plan established under this Code section shall be the exclusive policies, contracts, or rates authorized to be used in Georgia for the kind or kinds of insurance; and he may prohibit the use by any person of policies, contracts, or rates in this state which are different from those established in accordance with this Code section; and

(3) The Commissioner may amend or modify in whole or in part and may adopt any agreement submitted to him in accordance with this Code section. If no agreement is submitted within the time prescribed by the Commissioner or if after a hearing the agreement submitted is unacceptable to the Commissioner, the Commissioner may on his own motion promulgate and adopt a reasonable plan to implement this Code section which plan shall become effective on a date not sooner than ten days as specified by the Commissioner in his order.

(d) At any time after the agreements are in effect the Commissioner may review the practices and activities of the adherents to such agreements and, if after a hearing upon not less than ten days' notice to such adherents, he finds that any such practice or activity is unfair or unreasonable, or is otherwise inconsistent with this chapter, he may issue a written order to the parties of the agreement specifying in what respect the act or practice is unfair or unreasonable or otherwise inconsistent with this chapter and requiring the discontinuance of the activity or practice. For good cause, and after hearing upon not less than ten days' notice to the adherents thereto, the Commissioner may revoke approval of the agreement.

(e) Whenever the Commissioner determines that a lack of competition or a lack of availability exists in this state in either property or casualty insurance, the Commissioner is authorized to protect the health, property, and welfare of the citizens of this state by exercising the following authority:

(1) The Commissioner shall approve all rates contemplated to be used under this Code section prior to their use;

(2) The Commissioner shall approve any policies or contracts used pursuant to any agreement or plan established under this Code section and such policies or contracts shall be used exclusively in this state for those kinds of insurance. The use by any person of any policies or contracts which are different from those established in accordance with this Code section shall be prohibited; and

(3) The Commissioner may by order implement a plan or program to provide the necessary insurance coverages to the citizens of this state by equitable apportionment among all property and casualty insurers licensed to transact those kinds of insurance in this state.

(f) The powers contained in this Code section are cumulative and shall be in addition to all other powers of the Commissioner contained elsewhere in this title or under the laws of this state.



§ 33-9-9. Use of rating systems, underwriting rules, or forms of rating or advisory organizations

Members and subscribers of rating or advisory organizations may use the rating systems, underwriting rules, or policy or bond form of the organizations and the rates filed by such organizations for all lines of insurance covered by the provisions of this chapter, either consistently or intermittently, but, except as provided in Code Sections 33-9-3, 33-9-7, 33-9-19, and 33-9-20, shall not agree with each other or rating organizations or others to adhere to such rates, rating systems, underwriting rules, or policy or bond form. The fact that two or more admitted insurers, whether or not members or subscribers of a rating or advisory organization, use, either consistently or intermittently, the rates or rating systems made or adopted by a rating organization, or the underwriting rules or policy or bond forms prepared by a rating or advisory organization shall not be sufficient in itself to support a finding that an agreement so to adhere exists and may be used only for the purpose of supplementing or explaining any competent evidence of the existence of the agreement.



§ 33-9-10. Conduct of operations by organizations engaging in joint underwriting or reinsurance

Upon compliance with this chapter as applicable thereto, any rating organization, advisory organization, and any group, association, or other organization of admitted insurers which engages in joint underwriting or joint reinsurance through such organization or by standing agreement among the members thereof may conduct operations in this state. With respect to insurance risks or operations in this state, no insurer shall be a member or subscriber of any such organization, group, or association that has not complied with this chapter.



§ 33-9-11. Authorization of cooperation among rating organizations and insurers; review of cooperative activities and practices by Commissioner and proceedings thereon

Cooperation among rating organizations or among rating organizations and insurers in rate making or in other matters within the scope of this chapter is authorized. The Commissioner may review the cooperative activities and practices and, if after a hearing he finds that the activity or practice is unfair or unreasonable or otherwise inconsistent with this chapter, he may issue a written order specifying in what respects the activity or practice is unfair or unreasonable or otherwise inconsistent with this chapter and requiring the discontinuance of the activity or practice.



§ 33-9-12. Licensing of rating organizations -- Requirement of license; application for license; application fee

(a) No rating organization shall conduct its operations in this state without first filing with the Commissioner a written application for and securing a license to act as a rating organization. Any rating organization may make application for and obtain a license as a rating organization if it shall meet the requirements for a license set forth in this chapter. Every rating organization shall file with its application:

(1) A copy of its constitution; its articles of incorporation, agreement or association; and of its bylaws, rules, and regulations governing the conduct of its business, all duly certified by the custodian of the originals of the constitution, articles of incorporation, agreement or association, bylaws, rules, and regulations;

(2) A list of its members and subscribers;

(3) The name and address of a resident of this state upon whom notices or orders of the Commissioner or process affecting the rating organization may be served; and

(4) A statement of its qualifications as a rating organization.

(b) The fee for filing an application for license as a rating organization shall be an amount as provided in Code Section 33-8-1, payable in advance to the Commissioner.



§ 33-9-13. Licensing of rating organizations -- Evidence to be submitted by applicant for license

To obtain and retain a license, a rating organization shall provide satisfactory evidence to the Commissioner that it will:

(1) Permit any admitted insurer to become a member of or a subscriber to such rating organization at a reasonable cost and without discrimination, or withdraw therefrom;

(2) Neither have nor adopt any rule or exact any agreement the effect of which would be to require any member or subscriber, as a condition to membership or subscribership, to adhere to its rates, rating plans, rating systems, underwriting rules, or policy or bond forms;

(3) Neither adopt any rule nor exact any agreement the effect of which would be to prohibit or regulate the payment of dividends, savings, or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members, or subscribers;

(4) Neither practice nor sanction any plan or act of boycott, coercion, or intimidation;

(5) Neither enter into nor sanction any contract or act by which any person is restrained from lawfully engaging in the insurance business;

(6) Notify the Commissioner promptly of every change in its constitution, its articles of incorporation, agreement or association, and of its bylaws, rules, and regulations governing the conduct of its business; its list of members and subscribers; and the name and address of the resident of this state designated by it upon whom notices or orders of the Commissioner or process affecting such organization may be served; and

(7) Comply with Code Section 33-9-20.



§ 33-9-14. Licensing of rating organizations -- Examination of application; investigation of applicant; issuance of license; duration of license

(a) The Commissioner shall examine each application for license to act as a rating organization and the documents filed therewith and may make such further investigation of the applicant, its affairs, and its proposed plan of business as he deems desirable.

(b) The Commissioner shall issue the license applied for within 60 days of its filing with him, if from such examination and investigation he is satisfied that:

(1) The business reputation of the applicant and its officers is good;

(2) The facilities of the applicant are adequate to enable it to furnish the services it proposes to furnish; and

(3) The applicant and its proposed plan of operation conform to the requirements of this chapter.

(c) Otherwise, but only after hearing upon notice, the Commissioner shall in writing deny the application and notify the applicant of his decision and his reasons therefor.

(d) The Commissioner may grant an application in part only and issue a license to act as a rating organization for one or more of the classes of insurance or subdivisions thereof or class of risk or a part or combination thereof as are specified in the application if the applicant qualifies for only a portion of the classes applied for.

(e) Licenses issued pursuant to this Code section shall remain in effect until revoked as provided in this chapter.



§ 33-9-15. Licensing of rating organizations -- Annual license fee

Notwithstanding Code Section 33-9-14, each rating organization possessing a license of indefinite term pursuant to such Code section shall owe and pay to the Commissioner an annual fee as provided in Code Section 33-8-1 in advance on account of such license until its final termination. Such fee shall be for periods commencing on July 1 of each year and ending on June 30 and shall be due and payable on March 1 of each year and shall be delinquent on April 1 of each year.



§ 33-9-16. Adoption by rating organizations of rules governing eligibility for membership generally

Subject to the approval of the Commissioner, licensed rating organizations may make reasonable rules governing eligibility for membership.



§ 33-9-17. Requirement by rating organizations of membership by all insurers having common ownership or operating under common management

If two or more insurers having a common ownership or operating in this state under common management are admitted for the classes or types of insurance for which a rating organization is licensed to make rates, the rating organization may require as a condition to membership or subscribership of one or more that all the insurers shall become members or subscribers.



§ 33-9-18. Requirements for conduct of operations by advisory organizations generally; engaging in unfair or unreasonable practices

(a) No advisory organization shall conduct its operations in this state unless and until it has filed with the Commissioner a copy of its constitution, articles of incorporation, agreement, or association, and of its bylaws or rules and regulations governing its activities, all duly certified by the custodian of the originals of the constitution, articles of incorporation, agreement or association, and bylaws or rules and regulations; a list of its members and subscribers; and the name and address of a resident of this state upon whom notices or orders of the Commissioner or process may be served.

(b) Each advisory organization shall notify the Commissioner promptly of every change in its constitution, its articles of incorporation, agreement, or association, and of its bylaws or rules and regulations governing the conduct of its business; its list of members and subscribers; and the name and address of the resident of this state designated by it upon whom notices or orders of the Commissioner or process affecting the organization may be served.

(c) No advisory organization shall engage in any unfair or unreasonable practice with respect to its activities.

(d) Each advisory organization shall pay an annual fee as provided in Code Section 33-8-1.



§ 33-9-19. Requirements for conduct of operations by organizations engaging in joint underwriting and joint reinsurance generally; engaging in unfair or unreasonable practices

(a) Every group, association, or other organization of insurers which engages in joint underwriting or joint reinsurance through the group, association, or organization or by standing agreement among the members of the group, association, or organization shall file with the Commissioner a copy of its constitution, its articles of incorporation, agreement, or association, and of its bylaws or rules and regulations governing its activities, all duly certified by the custodian of the originals of such constitution, articles of incorporation, agreement or association, bylaws or rules and regulations; a list of its members; and the name and address of a resident of this state upon whom notices or orders of the Commissioner or process may be served.

(b) Each group, association, or other organization shall notify the Commissioner promptly of every change in its constitution, its articles of incorporation, agreement, or association, and its bylaws, rules, and regulations governing the conduct of its business; its list of members; and the name and address of the resident of this state designated by it upon whom notices or orders of the Commissioner or process affecting the group, association, or organization may be served.

(c) No group, association, or organization shall engage in any unfair or unreasonable practice with respect to its activities.

(d) Each joint underwriting and joint reinsurance organization shall pay an annual fee as provided in Code Section 33-8-1.



§ 33-9-20. Maintenance of records by organizations generally; maintenance and reporting of statistics by insurers

(a) Every insurer, rating organization, or advisory organization and every group, association, or other organization of insurers which engages in joint underwriting or joint reinsurance shall maintain reasonable records of the type and kind reasonably adapted to its method of operation, of its experience or the experience of its members, and of the data, statistics, or information collected or used by it in connection with the rates, rating plans, rating systems, underwriting rules, policy or bond forms, surveys, or inspections made or used by it so that the records will be available at all reasonable times to enable the Commissioner to determine whether the organization, insurer, group, or association and, in the case of an insurer or rating organization, every rate, rating plan, and rating system made or used by it complies with this chapter as applicable to it. The maintenance of the records in the office of a licensed rating organization of which an insurer is a member or subscriber will be sufficient compliance with this Code section for any insurer maintaining membership or subscribership in the organization to the extent that the insurer uses the rates, rating plans, rating systems, or underwriting rules of the organization. Such records shall be maintained in an office within this state and shall be made available for examination or inspection by the Commissioner at any time.

(b) Each insurer shall maintain statistics under statistical plans compatible with the rating plans used. An insurer shall report its statistics through a recognized statistical agency or advisory organization. No insurer shall be required to report its statistics through such agencies or organizations with respect to any unique or unusual risks or with respect to any risks rated in accordance with Code Section 33-9-32 or any lines or sublines of insurance for which such agencies or organizations do not promulgate rates or rating systems. Moreover, the Commissioner shall withhold from public inspection any proprietary information of any insurer, agency, or organization.



§ 33-9-21. Maintenance and filing rates, rating plans, rating systems, or underwriting rules; examination of claim reserve practices by Commissioner

(a) Every insurer shall maintain with the Commissioner copies of the rates, rating plans, rating systems, underwriting rules, and policy or bond forms used by it. The maintenance of rates, rating plans, rating systems, underwriting rules, and policy or bond forms with the Commissioner by a licensed rating organization of which an insurer is a member or subscriber will be sufficient compliance with this Code section for any insurer maintaining membership or subscriberships in such organization, to the extent that the insurer uses the rates, rating plans, rating systems, underwriting rules, and policy or bond forms of such organization; provided, however, the Commissioner, when he or she deems it necessary, without compliance with the rule-making procedures of this title or Chapter 13 of Title 50, the "Georgia Administrative Procedure Act":

(1) May require any domestic, foreign, and alien insurer to file the required rates, rating plans, rating systems, underwriting rules, and policy or bond forms used independent of any filing made on its behalf or as a member of a licensed rating organization, as the Commissioner shall deem to be necessary to ensure compliance with the standards of this chapter and Code Section 34-9-130 and for the best interests of the citizens of this state;

(2) Shall require, not later than July 30, 1990, each domestic, foreign, and alien insurer, writing or authorized to write workers' compensation insurance in this state, to file such insurer's own individual rate filing for premium rates to be charged for workers' compensation insurance coverage written in this state. Such premium rates shall be developed and established based upon each individual insurer's experience in the State of Georgia to the extent actuarially credible. The experience filed shall include the loss ratios, reserves, reserve development information, expenses, including commissions paid and dividends paid, investment income, pure premium data adjusted for loss development and loss trending, profits, and all other data and information used by that insurer in formulating its workers' compensation premium rates which are used in this state and any other information or data required by the Commissioner. In establishing and maintaining loss reserves, no workers' compensation insurer shall be allowed to maintain any excess loss reserve for any claim or potential claim for more than 90 days after the amount of liability for such claim or potential claim has been established, whether by final judgment, by settlement agreement, or otherwise. This limitation on the maintenance of loss reserves shall be enforced through this Code section, as well as through Code Section 33-9-23, relating to examination of insurers, and any other appropriate enforcement procedures. The Commissioner is authorized to accept such rate classifications as are reasonable and necessary for compliance with this chapter. A rate filing required by this paragraph shall be updated by the insurer at least once every two years, the initial two-year period to be calculated from July 30, 1990; and

(3) As used in paragraph (2) of this subsection, the term "excess loss reserve" means any reserve amount in excess of the reserve required by law.

(b) Any domestic, foreign, or alien insurer that is authorized to write insurance in this state must file with the Commissioner any rate, rating plan, rating system, or underwriting rule for all personal private passenger motor vehicle insurance:

(1) For private passenger motor vehicle insurance providing only the mandatory minimum limits required by Code Section 33-34-4 and subsection (a) of Code Section 40-9-37, no such rate, rating plan, rating system, or underwriting rule shall become effective, nor may any premium be collected by any insurer thereunder, unless the filing has been received by the Commissioner in his or her office and such filing has been approved by the Commissioner or a period of 45 days has elapsed from the date such filing was received by the Commissioner during which time such filing has not been disapproved by the Commissioner. The Commissioner shall be authorized to extend such 45 day period by no more than 55 days at his or her discretion. If a filing is disapproved, notice of such disapproval order shall be given within 100 days of receipt of filing by the Commissioner, specifying in what respects such filing fails to meet the requirements of this chapter. The filer shall be given a hearing upon written request made within 30 days after the issuance of the disapproval order, and such hearing shall commence within 30 days after such request unless postponed by mutual consent. Such hearing, once commenced, may be postponed or recessed by the Commissioner only for weekends, holidays, or after normal working hours or at any time by mutual consent of all parties to the hearing. The Commissioner may also, at his or her discretion, recess any hearing for not more than two recess periods of up to 15 consecutive days each. In connection with any hearing or judicial review with respect to the approval or disapproval of such rates, the burden of persuasion shall fall upon the affected insurer or insurers to establish that the challenged rates are adequate, not excessive, and not unfairly discriminatory. After such a hearing, the Commissioner must affirm, modify, or reverse his or her previous action within the time period provided in subsection (a) of Code Section 33-2-23 relative to orders of the Commissioner. The requirement of approval or disapproval of a rate filing by the Commissioner under this subsection shall not prohibit actions by the Commissioner regarding compliance of such rate filing with the requirements of Code Section 33-9-4 brought after such approval or disapproval.

(2) For private passenger motor vehicle insurance other than that described in paragraph (1) of subsection (b) of Code Section 33-9-21, such rate, rating plan, rating system, or underwriting rule for all such private passenger motor vehicle insurance shall be effective upon filing and shall be implemented without approval of the Commissioner. This subsection shall apply to the entire private passenger motor vehicle insurance policy with limits above the mandatory minimum required by Code Section 33-34-4 and subsection (a) of Code Section 40-9-37 and shall apply to the entire private passenger motor vehicle policy with minimum limits if such policy has any additional nonmandatory coverage or coverages.

(c) When a rate filing of an insurer required under paragraph (1) of subsection (b) of this Code section is not accompanied by the information upon which the insurer supports the filing and the Commissioner does not have sufficient information to determine whether the filing meets the requirements of this chapter, then the Commissioner shall request in writing, within 20 days of the date he or she receives the filing, the specifics of such additional information as he or she requires, and the insurer shall be required to furnish such information, and in such event the 45 day period provided for in paragraph (1) of subsection (b) of this Code section shall commence as of the date such information is furnished.

(d) Any domestic, foreign, or alien insurer that is authorized to write insurance in this state must file with the Commissioner any rate, rating plan, rating system, or underwriting rule at least 45 days prior to any indicated effective date for all insurance other than personal private passenger motor vehicle insurance. No rate, rating plan, rating system, or underwriting rule required to be filed under this subsection will become effective, nor may any premium be collected by any insurer thereunder, unless the filing has been received by the Commissioner in his office not less than 45 days prior to its effective date.

(e) When a rate filing of an insurer required under subsection (d) of this Code section results in any overall rate increase of 10 percent or more within any 12 month period, the Commissioner shall order an examination of that insurer to determine the accuracy of the claim reserves, the applicability of the claim reserve practices for the loss data used in support of such filing, and any other component of the rate filing; provided, however, that in the event the overall increase is less than 25 percent within any 12 month period and the Commissioner affirmatively determines that he or she has sufficient information to evaluate such rate increase and that the cost thereof would not be justified, he or she may waive all or part of such examination. In all other rate filings required under subsection (d) of this Code section, the Commissioner may order an examination of that insurer as provided in this subsection. Such examination shall be conducted in accordance with the provisions of Chapter 2 of this title. Upon notification by the Commissioner of his or her intent to conduct such examination, the insurer shall be prohibited from placing the rates so filed in effect until such examination has been reviewed and certified by the Commissioner as being complete. Such examination, if conducted by the Commissioner, shall be reviewed and certified within 90 days of the date such rate, rating plan, rating system, or underwriting rule is filed; provided, however, if the Commissioner makes an affirmative finding that the examination may not be completed within the 90 day period, he or she may extend such time for one additional 60 day period. Any examination required under this Code section shall be conducted in accordance with Chapter 2 of this title.

(f) Notwithstanding the provisions of subsection (d) of this Code section, in the event the filing of any rate, rating plan, rating system, or underwriting rule under subsection (d) of this Code section is not necessary, in the judgment of the Commissioner, to accomplish the purposes of this chapter as set forth in Code Section 33-9-1, then the Commissioner may exempt all domestic, foreign, and alien insurers from being required to file such rate, rating plan, rating system, or underwriting rule.

(g) Filings required pursuant to this Code section shall be accompanied by a fee or fees as provided in Code Section 33-8-1.



§ 33-9-21.1. Filing and maintenance of information relating to certain casualty insurance.

In order to facilitate the handling of form and rate filings of certain types of miscellaneous casualty insurance which prior to July 1, 1995, has been filed generally under paragraph (10) of Code Section 33-7-3, the following types of casualty insurance shall be filed separately and data relative to such types of insurance shall be maintained separately:

(1) Nonrecording insurance or nonfiling insurance; and

(2) Vendors' single interest insurance.



§ 33-9-21.2. Petition for hearing by aggrieved insurer

Any insurer aggrieved by the Commissioner's disapproval of any rate filing may petition the Commissioner for a hearing within ten days of the notification of such disapproval, unless otherwise specifically provided by law. A hearing conducted pursuant to this Code section shall be conducted in accordance with the provisions of Chapter 2 of this title.



§ 33-9-22. Conduct of examinations of organizations by Commissioner generally; acceptance of reports of insurance supervisory officials of other states

(a) The Commissioner shall, at least once every five years, and may, as often as may be reasonable and necessary, make or cause to be made an examination of each licensed rating organization; and he may, as often as may be reasonable and necessary, make or cause to be made an examination of any advisory organization or group, association, or other organization of insurers which engages in joint underwriting or joint reinsurance.

(b) In lieu of the examination required in subsection (a) of this Code section, the Commissioner may accept the report of an examination made by the insurance supervisory official of another state.

(c) In examining any organization, group, or association pursuant to this Code section, the Commissioner shall ascertain whether the organization, group, or association and, in the case of a rating organization, any rate or rating system made or used by it complies with the applicable requirements and standards of this chapter.



§ 33-9-23. Examination of admitted insurers; examination of insurers transacting workers' compensation insurance

(a) The Commissioner may, at any reasonable time, make or cause to be made an examination of every admitted insurer transacting any class of insurance to which this chapter is applicable to ascertain whether the insurer and every rate and rating system used by it for each class of insurance complies with the requirements and standards of this chapter applicable thereto. The examination shall not be a part of a periodic general examination participated in by representatives of more than one state.

(b) In addition to and apart from the examination required by subsection (a) of this Code section, the Commissioner may, at any reasonable time, examine or cause to be examined by some examiner duly authorized by him all insurers transacting workers' compensation insurance in this state. This examination will include a review of the loss ratios, reserves, reserve development information, expenses including commissions paid and dividends paid, investment income, pure premium data adjusted for loss development and loss trending, profits, and all other data and information used by that insurer in formulating its workers' compensation premium rates which are used in this state and any other information or data required by the Commissioner. Upon completion of this examination, a report in such form as the Commissioner shall prescribe shall be filed in his office.



§ 33-9-24. Examination of officers, managers, agents, and employees of organizations and insurers

The officers, managers, agents, and employees of any such organization, group, association, or insurer may be examined at any time under oath and shall exhibit all books, records, accounts, documents, or agreements governing its method of operation, together with all data, statistics, and information of every kind and character collected or considered by such organization, group, association, or insurer in the conduct of the operations to which the examination relates.



§ 33-9-25. Payment of costs of examinations

The reasonable cost of any examination authorized by this chapter shall be paid by the organization, group, association, or insurer to be examined.



§ 33-9-26. Review of rate, rating plan, rating system, or underwriting rule by insurer or rating organization

Any person aggrieved by any rate charged, rating plan, rating system, or underwriting rule followed or adopted by an insurer or rating organization may request the insurer or rating organization to review the manner in which the rate, plan, system, or rule has been applied with respect to insurance afforded him. The request may be made by his authorized representative and shall be written. If the request is not granted within 30 days after it is made, the requestor may treat it as rejected. Any person aggrieved by the action of an insurer or rating organization in refusing the review requested or in failing or refusing to grant all or part of the relief requested may file a written complaint and request for hearing with the Commissioner, specifying the grounds relied upon. If the Commissioner has information concerning a similar complaint, he may deny the hearing. If he believes that probable cause for the complaint does not exist or that the complaint is not made in good faith, he shall deny the hearing. Otherwise, and if he finds that the complaint charges a violation of this chapter and that the complainant would be aggrieved if the violation is proven, he shall proceed as provided in Code Section 33-9-27.



§ 33-9-27. Issuance of notice by Commissioner upon determination of noncompliance with requirements of chapter

If after examination of an insurer, rating organization, advisory organization, or group, association, or other organization of insurers which engages in joint underwriting or joint reinsurance, or upon the basis of other information, or upon sufficient complaint as provided in Code Section 33-9-26 the Commissioner has good cause to believe that the insurer, organization, group, or association, or any rate, rating plan, or rating system made or used by any insurer or rating organization does not comply with the requirements and standards of this chapter applicable to it, he shall, unless he has good cause to believe such noncompliance is willful, give notice in writing to such insurer, organization, group, or association stating in the notice to the extent practicable in what manner such noncompliance is alleged to exist and specifying in the notice a reasonable time, not less than ten days after notice, in which the noncompliance may be corrected.



§ 33-9-28. Conduct of hearing by Commissioner upon failure to correct noncompliance; notice of hearing; matters considered at hearing

If the Commissioner has good cause to believe the noncompliance to be willful, or if within the period prescribed by the Commissioner in the notice required by Code Section 33-9-27 the insurer, organization, group, or association does not make the changes necessary to correct the noncompliance specified by the Commissioner or establish to the satisfaction of the Commissioner that the specified noncompliance does not exist, then the Commissioner may hold a public hearing in connection with the noncompliance, provided that within a reasonable period of time, which shall be not less than ten days before the date of the hearing, he shall mail written notice specifying the matters to be considered at the hearing to the insurer, organization, group, or association. If no notice has been given as provided in Code Section 33-9-27, the notice provided for in this Code section shall state to the extent practicable in what manner such noncompliance is alleged to exist. The hearing shall not include any additional subjects not specified in the notices required by Code Section 33-9-27 or this Code section.



§ 33-9-28.1. Assessment of investigation costs against parties

The costs incurred by the Commissioner in conducting any hearing under this chapter may be assessed against the parties to the hearing in such proportion as the Commissioner may determine upon consideration of all relevant circumstances including, but not limited to, the nature of the hearing; whether the hearing was instigated by or for the benefit of a particular party or parties; whether there is a successful party on the merits of the proceeding; and the relative levels of participation by the parties. For purposes of this Code section, costs incurred shall include payments made by the Commissioner to obtain the services of independent contractors or outside experts and travel expenses of such contractors or experts. The Commissioner shall make the assessment of costs incurred as part of the final order or decision arising out of the proceeding; provided, however, that any order or decision shall include findings and conclusions of the Commissioner or his designee to support the assessment of costs.



§ 33-9-29. Issuance of remedial orders by Commissioner generally; suspension or revocation of certificate of authority or license

If after a hearing pursuant to Code Section 33-9-28 the Commissioner finds:

(1) That any rate, rating plan, or rating system violates the applicable provisions of this chapter, he may issue an order to the insurer or rating organization which has been the subject of the hearing specifying in what respects the violation exists and stating when, within a reasonable period of time, the further use of the rate or rating system by the insurer or rating organization in contracts of insurance made thereafter shall be prohibited and may further order that the portion of premiums received from current policyholders as a result of the most recent rate increase at the time the notice of such hearing is issued shall be refunded to the policyholders;

(2) That an insurer, rating organization, advisory organization, or a group, association, or other organization of insurers which engages in joint underwriting or joint reinsurance is in violation of the provisions of this chapter applicable to it other than the provisions dealing with rates, rating plans, or rating system, he may issue an order to the insurer, organization, group, or association which has been the subject of the hearing specifying in what respects the violation exists and requiring compliance within a reasonable time thereafter;

(3) That the violation of this chapter applicable to it by any insurer or rating organization which has been the subject of the hearing was willful, he may suspend or revoke, in whole or in part, the certificate of authority of each insurer or the license of each rating organization with respect to the class of insurance which has been the subject matter of the hearing;

(4) That any rating organization has willfully engaged in any fraudulent or dishonest act or practices, he may suspend or revoke, in whole or in part, the license of the organization in addition to any other penalty provided in this chapter.



§ 33-9-30. Suspension or revocation of license or certificate of authority for failure to comply with order of Commissioner

In addition to other penalties provided in this title, the Commissioner may suspend or revoke, in whole or in part, the license of any rating organization or the certificate of authority of any insurer with respect to the class or classes of insurance specified in such order which fails to comply within the time limited by such order or any extension thereof which the Commissioner may grant with an order of the Commissioner lawfully made by him pursuant to Code Section 33-9-29.



§ 33-9-31. Manner of conduct of proceedings in connection with denial, suspension, or revocation of license or certificate of authority

Except as otherwise provided in this chapter, all proceedings in connection with the denial, suspension, or revocation of a license or certificate of authority under this chapter shall be conducted in accordance with Chapter 2 of this title; and the Commissioner shall have all the powers granted to him in Chapter 2 of this title.



§ 33-9-32. Validity of contracts to use rates in excess of, or lower than, generally applicable rates

Nothing contained in this chapter shall be deemed to prohibit an insurer and its insured from contracting to use a rate on a specific risk or risks which is in excess of or lower than that otherwise applicable, provided that the contract and rate deviation by consenting parties have been filed with the Commissioner prior to the use of the rate in accordance with the procedures, conditions, and limitations as may be established by the Commissioner; and provided, further, that, if the resulting premium exceeds $1,000.00, a binder of coverage may be issued and the contract and rate deviation shall be filed within 20 days after the issuance of the binder. Such contract and rate deviation shall be subject to challenge by the Commissioner for a period of ten days after filing. If such challenge is upheld, the insurer shall be required to use its regular filed rates for the first 30 days of coverage in accordance with the requirements of applicable law. If there is no challenge or if a challenge is not upheld, the contract and rate deviation agreed upon may be used from and after the effective date of the binder.



§ 33-9-33. Payment of dividends, savings, or unabsorbed premium deposits by insurers

Nothing in this chapter shall be construed to prohibit or regulate the payment of dividends, savings, or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members, or subscribers. A plan for the payment of dividends, savings, or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members, or subscribers shall not be deemed a rating plan or system.



§ 33-9-34. Acts done, actions taken, or agreements made pursuant to chapter not to constitute violation under other laws

No act done, action taken, or agreement made pursuant to the authority conferred by this chapter shall constitute a violation of or grounds for prosecution or civil proceedings under any other law of this state which does not specifically refer to insurance.



§ 33-9-35. Withholding of information; false or misleading information

No person, insurer, or organization shall willfully withhold information from, or knowingly give false or misleading information to, the Commissioner or to any rating organization, advisory organization, insurer, or group, association, or other organization of insurers which will affect the rates, rating systems, or premiums for the classes of insurance to which this chapter is applicable.



§ 33-9-36. Unauthorized premiums; unlawful inducements

(a) As used in this Code section, the term:

(1) "Gift certificate" shall have the same meaning as provided in Code Section 10-1-393.

(2) "Insurance" includes suretyship.

(3) "Policy" includes bond.

(4) "Store gift card" shall have the same meaning as provided in Code Section 10-1-393.

(b) No broker or agent shall knowingly charge, demand, or receive a premium for any policy of insurance except in accordance with this chapter.

(c) No insurer or employee of such insurer and no broker or agent shall pay, allow, or give, or offer to pay, allow, or give, directly or indirectly as an inducement to insurance or after insurance has been effected, any rebate, discount, abatement, credit, or reduction of the premium named in a policy of insurance, or any special favor or advantage in the dividends or other benefits to accrue on such policy of insurance, or any valuable consideration or inducement whatever, not specified in the policy of insurance, except to the extent provided for in an applicable filing. No insured named in a policy of insurance nor any employee of the insured shall knowingly receive or accept, directly or indirectly, any such rebate, discount, abatement, credit, or reduction of premium, or any special favor or advantage or valuable consideration or inducement.

(d) Nothing in this Code section shall be construed as prohibiting the payment of commissions or other compensation to duly licensed agents and brokers, nor as prohibiting any insurer from allowing or returning to its participating policyholders, members, or subscribers dividends, savings, or unabsorbed premium deposits.

(e) Nothing in this Code section shall be construed as prohibiting the payment for food or refreshments by an insurer or an agent, broker, or employee of an insurer for current or prospective clients during sales presentations and seminars, provided that no insurance or annuity applications or contracts are offered or accepted at such presentations or seminars.

(f) Nothing in this Code section shall be construed as prohibiting insurers or insurance producers from advertising or conducting promotional programs by insurers or insurance producers whereby prizes, goods, wares, store gift cards, gift certificates, sporting event tickets, or merchandise, not exceeding $100.00 in value per customer in the aggregate in any one calendar year, are given to current or prospective customers; provided, however, that the giving of any item or items of value under this subsection shall not be contingent on the sale or renewal of a policy.



§ 33-9-37. Liability of insurer conspiring to fix insurance rates unauthorized by chapter

In the event any insurer shall in collusion with any other insurer conspire to fix, set, or adhere to insurance rates, except as expressly sanctioned by this chapter, the insurer shall be liable to any person damaged thereby for an amount equal to three times the amount of the damage together with the damaged party's attorney's fees.



§ 33-9-38. Penalty for failure to comply with final order of Commissioner; penalty for willful violation of provision of chapter

(a) Any person, insurer, organization, group, or association who fails to comply with a final order of the Commissioner under this chapter shall be liable to the state in an amount not exceeding $50.00; but, if such failure is willful, the person, insurer, organization, group, or association shall be liable to the state in an amount not exceeding $5,000.00. The Commissioner shall collect the amount so payable and may bring an action in the name of the people of the State of Georgia to enforce collection. Such penalties may be in addition to any other penalties provided by law.

(b) Any person who willfully violates this chapter shall be guilty of a misdemeanor.



§ 33-9-39. Restrictions on motor vehicle insurance surcharges relating to accidents involving law enforcement officers, firefighters, or emergency medical technicians

No insurer shall surcharge the premium or rate charged on a policy of motor vehicle insurance that provides coverage for the personal motor vehicles of any law enforcement officer, firefighter, or emergency medical technician in this state for any accident:

(1) That occurred while the law enforcement officer, firefighter, or emergency medical technician was lawfully engaged in the performance of official duties; and

(2) For which the law enforcement officer, firefighter, or emergency medical technician furnishes proof, in the form of copies of the accident report, 9-1-1 emergency dispatch log, or the employing agency's documents, to the insurer of the condition provided in paragraph (1) of this Code section.



§ 33-9-40. Prohibition of motor vehicle insurance surcharges relating to accidents in which insured not at fault

No insurer shall surcharge the premium or rate charged on a policy of motor vehicle insurance or cancel such policy as a result of the insured person's involvement in a multivehicle accident when such person was not at fault in such accident.



§ 33-9-40.1. Rates of workers' compensation policies issued to business entities with majority interest held by the same person; limitation on maintenance of reserves; investigations of complaints

(a) An insurer shall not assign an adverse experience modification factor which is applicable to the rate of a workers' compensation insurance policy issued to a particular business entity to the rate of a workers' compensation policy issued to another business entity maintaining a separate payroll for federal and state tax purposes and engaging in a distinctly different business enterprise for the sole reason that the majority interest in both business entities is held by the same person.

(b) For experience rating purposes, no workers' compensation insurer shall maintain any case reserve for any claim in excess of the amount established by final judgment, by settlement, or otherwise. All reductions in case reserves shall be made and reported to the appropriate rating organization within 90 days. Any further adjustments upward in the case reserve shall only be made due to additional paid claims or a case reserve established on a claim which was previously closed but reopened due to a claimant's request for additional benefits. This limitation on the maintenance of reserves shall be enforced through this Code section, as well as through Code Section 33-9-21, relating to rate filings, Code Section 33-9-23, relating to examination of insurers, and any other appropriate enforcement procedures.

(c) (1) The Commissioner shall cause an investigation to be made of each complaint filed by a licensee under this title or under Article 5 of Chapter 9 of Title 34 or a person acting for or on behalf of such licensee against an insurer or workers' compensation group self-insurance fund alleging that such insurer or fund is:

(A) Using an improper rate;

(B) Using an improper classification; or

(C) Using an improper experience modification in issuing a contract of workers' compensation insurance.

(2) If the Commissioner finds the complaint to be justified, in addition to all other appropriate action under this title, the Commissioner may assess the cost of such investigation against the insurer or workers' compensation group self-insurance fund and retain the proceeds therefrom for reimbursement of the cost of conducting such investigation.

(3) If the person making the complaint is a licensee under this title or under Article 5 of Chapter 9 of Title 34 or a person acting for or on behalf of such licensee and the Commissioner finds the complaint not to be justified, the Commissioner may, in addition to all other appropriate action under this title:

(A) Assess the reasonable verified cost of such investigation against such person and retain the proceeds therefrom for reimbursement of the cost of conducting such investigation; and

(B) If such person files six or more complaints the Commissioner finds not to be justified in any 12 month period, assess an administrative penalty not to exceed $2,000.00 for the sixth and each subsequent complaint found to be not justified.



§ 33-9-40.2. Workers' compensation insurance premium discount for insured with drug-free workplace program

(a) For each policy of workers' compensation insurance issued or renewed in the state on and after July 1, 1993, there shall be granted by the insurer not less than a 7 1/2 percent reduction in the premium for such policy if the insured has been certified by the State Board of Workers' Compensation as having a drug-free workplace program which complies with the requirements of Article 11 of Chapter 9 of Title 34 and has notified its insurer in writing of such certification.

(b) The premium discount provided by this Code section shall be applied to an insured's policy of workers' compensation insurance pro rata as of the date the insured receives certification by the State Board of Workers' Compensation and shall continue for as long as the insured maintains the certification as having a drug-free workplace; provided, however, that an insurer shall not be required to credit the actual amount of the premium discount to the account of the insured until the final premium audit under such policy. Certification by an insured shall be required for each year in which such premium discount is granted.

(c) The workers' compensation insurance policy of an insured shall be subject to an additional premium for the purposes of reimbursement of a previously granted premium discount and to cancellation in accordance with the provisions of the policy if it is determined by the State Board of Workers' Compensation that such insured misrepresented the compliance of its drug-free workplace program with the provisions of Article 11 of Chapter 9 of Title 34.

(d) Each insurer shall make an annual report to the rating and statistical organization designated by the Commissioner pursuant to this chapter illustrating the total dollar amount of drug-free workplace premium credit. Standard earned premium figures reported pursuant to this subsection on the aggregate calls for experience must reflect the effects of such credits. The net standard premium will then be the basis of any premium adjustment. The drug-free workplace credits must be reported under a unique classification code or unit statistical reports submitted to the rating and statistical organization designated by the Commissioner pursuant to this chapter.

(e) The Commissioner shall conduct a study to determine the impact of this chapter on reducing workers' compensation losses and on the impact of the premium credit provided pursuant to this Code section in encouraging employers to implement and maintain the program for which the credit is provided.

(f) The Commissioner shall be authorized to promulgate rules and regulations necessary for the implementation and enforcement of this Code section.



§ 33-9-40.3. Employers to provide work based learning opportunities for students age 16 and older

(a) For each policy of workers' compensation insurance issued or renewed in the state on and after July 1, 2016, there may be granted by the insurer up to a 5 percent reduction in the premium for such policy if the insured has been certified by the State Board of Education to the State Board of Workers' Compensation as a work based learning employer pursuant to Article 12 of Chapter 9 of Title 34 and has notified its insurer in writing of such certification.

(b) If granted, the premium discount provided by this Code section shall be applied to an insured's policy of workers' compensation insurance pro rata as of the date the insured receives such certification and shall continue for as long as the insured maintains the certification; provided, however, that an insurer shall not be required to credit the actual amount of the premium discount to the account of the insured until the final premium audit under such policy. Certification of an insured shall be required for each year in which a premium discount is granted.

(c) If it is determined that an insured misrepresented its qualifications for certification pursuant to Article 12 of Chapter 9 of Title 34, the workers' compensation insurance policy of such insured may be subject to an additional premium for the purposes of reimbursement of a previously granted premium discount and to cancellation in accordance with the provisions of the policy.

(d) Each insurer shall make an annual report, in accordance with guidelines established by the Commissioner, to the rating and statistical organization designated by the Commissioner illustrating the total dollar amount of the premium discounts applied pursuant to this Code section.

(e) The Commissioner shall conduct a study to determine the impact of the premium discounts provided pursuant to this Code section in encouraging employers to provide work based learning opportunities for students age 16 or older.

(f) The Commissioner shall be authorized to promulgate rules and regulations necessary for the implementation and enforcement of this Code section.



§ 33-9-41. Study of effect of 1987 legislation on loss experience; cooperation of insurers; report to General Assembly

Reserved. Repealed by Ga. L. 2001, p. 4, § 33, effective February 12, 2001.



§ 33-9-42. Reduction in premiums for motor vehicle liability, first-party medical, and collision coverages for certain named drivers

(a) For each personal or family-type policy of private passenger motor vehicle insurance issued or issued for delivery in this state, there shall be offered by the insurer a reduction of not less than 10 percent in premiums for motor vehicle liability, first-party medical, and collision coverages to the policyholder if all named drivers, as listed or who should be listed on the policy application or provided in information subsequent to such application, of each motor vehicle covered by such policy satisfy the requirements of subsection (b) or subsection (c), as applicable, of this Code section.

(b) Reductions in premiums shall be available if all named drivers who are 25 years of age or older:

(1) Have committed no traffic offenses for the prior three years or since the date of licensure, whichever is shorter;

(2) Have had no claims based on fault against an insurer for the prior three years; and

(3) Complete one of the following types of driving courses:

(A) A defensive driving course of not less than six hours from a driver improvement clinic or commercial or noncommercial driving school approved by and under the jurisdiction of the Department of Driver Services;

(B) An emergency vehicles operations course at the Georgia Public Safety Training Center;

(C) A defensive driving course of not less than six hours from a driver improvement program which is administered by a nonprofit organization such as the American Association of Retired People, the American Automobile Association, the National Safety Council, or a comparable organization and which meets the rules and regulations of the Department of Driver Services pursuant to subsection (g) of this Code section; or

(D) A defensive driving course of not less than six hours which is offered by an employer to its employees and their immediate families and which meets the rules and regulations of the Department of Driver Services.

(c) Reductions in premiums shall be available if all named drivers who are under 25 years of age:

(1) Have committed no traffic offenses for the prior three years or since the date of licensure, whichever is shorter;

(2) Have had no claims based on fault against an insurer for the prior three years; and

(3) Complete a preparatory course offered to new drivers of not less than 30 hours of classroom training and not less than six hours of practical training by a driver's training school approved by and under the jurisdiction of the Department of Driver Services or by an accredited secondary school, junior college, or college.

(d) Upon completion of one of the defensive driving courses specified in paragraph (3) of subsection (b) or preparatory courses offered to new drivers specified in paragraph (3) of subsection (c), as applicable, of this Code section by each named driver, eligibility for reductions in premiums for such policy shall continue for a period of three years, provided any named driver under such policy does not commit a traffic offense or have a claim against the policy based on any such driver's fault.

(e) The Department of Driver Services shall assure through the supervision of driver improvement clinics, emergency vehicles operations courses, driver improvement programs administered by nonprofit organizations, and commercial or noncommercial driving schools approved by the Department of Driver Services that defensive driving courses shall be available and accessible wherever practicable as determined by the department to licensed drivers throughout the state.

(f) Each insurer providing premium discounts under this Code section shall provide, upon the request of the Commissioner, information regarding the amount of such discounts in a form acceptable to the Commissioner.

(g) The power of supervision granted to the Department of Driver Services over driver improvement programs administered by nonprofit organizations under this Code section shall be limited to the establishment of minimum standards and requirements relative to the content of specific courses offered by such programs and relative to investigation and resolution of any complaints directed towards the content or operation of any course by a person enrolled in such course. The Department of Driver Services may adopt rules and regulations necessary to carry out the provisions of this subsection. The Department of Driver Services shall not require a nonprofit organization to obtain a license or permit or to pay a fee in order to administer a driver improvement program in the state. The Department of Driver Services shall not require a commercial driving school licensed by such department to obtain an additional license to teach a defensive driving course, as described in subparagraph (b)(3)(A) or preparatory course offered to new drivers as described in paragraph (3) of subsection (c) of this Code section, at any location in this state.

(h) Nothing in this Code section shall prevent an insurer from offering the reduction in premium specified in subsection (a) of this Code section to a driver who does not meet all of the requirements of subsection (b) or subsection (c), as applicable, of this Code section.



§ 33-9-43. Reduction in premiums for motor vehicle liability, first-party medical, and collision coverage for named drivers under 25 years of age

(a) For each personal or family-type policy of private passenger motor vehicle insurance issued, delivered, issued for delivery, or renewed on or after October 1, 1991, there shall be offered by the insurer a reduction in the premium for motor vehicle liability, first-party medical, and collision coverage for each named driver under 25 years of age, as listed on the policy application or provided in information subsequent to such application, of each motor vehicle covered by such policy, if that driver:

(1) Is unmarried;

(2) Is enrolled as a full-time student in:

(A) High school;

(B) Academic courses in a college or university; or

(C) Vocational-technical school;

(3) Is an honor student because the scholastic records for the immediately preceding quarter, semester, or comparable segment show that such person:

(A) Ranks scholastically in the upper 20 percent of the class;

(B) Has a "B" average or better;

(C) Has a 3.0 average or better; or

(D) Is on the "Dean's List" or "Honor Roll"; and

(4) Is a driver whose use of the automobile is considered by the insurer in determining the applicable classification.

(b) Proof of meeting the requirements for the discount provided by this Code section shall be provided annually to the insurer by the insured student or policyholder upon such forms as the Commissioner shall prescribe. The premium reduction required by this Code section shall be approved by the Commissioner and reflected in the insurer's automobile rating plan.

(c) An insurer shall not be required to offer the premium reduction provided in subsection (a) of this Code section to a driver who, at any time within a period of three years prior to the beginning of the policy year during which that reduction is otherwise required, has:

(1) Been involved in any motor vehicle accident in which that person has been determined to have been at fault;

(2) Been finally convicted of, pleaded nolo contendere to, or been found to have committed a delinquent act constituting any of the following offenses:

(A) Any serious traffic offense described in Article 15 of Chapter 6 of Title 40;

(B) Any traffic offense for which three or more points may be assessed pursuant to Code Section 40-5-57; or

(C) Any felony or any offense prohibited pursuant to Chapter 13 of Title 16, relating to dangerous drugs, marijuana, and controlled substances; or

(3) Had that person's driver's license suspended for refusal to submit to chemical tests pursuant to Code Section 40-5-67.1 and that suspension has not been reversed, if appealed from.



§ 33-9-44. Legislative intent

It is specifically intended that the discounts provided in Code Sections 33-9-42 and 33-9-43 shall be provided by the insurer to any person who qualifies for such discounts. It is further intended that any similar discounts granted to qualified persons under Chapter 34 of this title as such chapter existed on September 30, 1991, shall not be discontinued nor duplicated by the enactment of Code Sections 33-9-42 and 33-9-43 for policies in effect on September 30, 1991.






Chapter 10 - Assets and Liabilities

§ 33-10-1. Assets considered in determining financial condition of insurers -- Generally

In any determination of the financial condition of an insurer, there shall be allowed as assets only such assets as are owned by the insurer and which consist of:

(1) Cash in the possession of the insurer or in transit under its control, including the true balance of any deposit in a solvent bank, trust company, a savings and loan association, or a building and loan association;

(2) Investments, securities, properties, and loans acquired or held in accordance with this title and in connection therewith the following items:

(A) Interest due or accrued on any bond or evidence of indebtedness which is not in default and which is not valued on a basis including accrued interest;

(B) Declared and unpaid dividends on stock and shares, unless such amount has otherwise been allowed as an asset;

(C) Interest due or accrued upon a collateral loan in an amount not to exceed one year's interest thereon;

(D) Interest due or accrued on deposits in solvent banks, trust companies, savings and loan associations, or building and loan associations and interest due or accrued on other assets, if such interest is in the judgment of the Commissioner a collectable asset;

(E) Interest due or accrued on a mortgage loan, in an amount not exceeding in any event the amount, if any, of the excess of the value of the property less delinquent taxes on the property over the unpaid principal; but in no event shall interest accrued for a period in excess of 18 months be allowed as an asset;

(F) Rent due or accrued on real property if such rent is not in arrears for more than three months and rent more than three months in arrears if the payment of such rent be adequately secured by property held in the name of the tenant and conveyed to the insurer as collateral; or

(G) The unaccrued portion of taxes paid prior to the due date on real property;

(3) Electronic and mechanical machines and software, as such term is defined in Code Section 11-9-102, constituting a data processing, record-keeping, or accounting system if the cost of such system does not exceed 10 percent of admitted assets or $7,500,000.00, whichever is less;

(4) Premium notes, policy loans, and other policy assets and liens on policies and certificates of life insurance and annuity contracts and accrued interest thereon, in an amount not exceeding the legal reserve and other policy liabilities carried on each individual policy;

(5) The net amount of uncollected and deferred premiums and annuity considerations in the case of a life insurer;

(6) Premiums in the course of collection, other than for life insurance and annuity considerations, not more than three months past due, less commissions payable thereon. The foregoing limitation shall not apply to premiums payable directly or indirectly by the United States government or by any state or by any of their instrumentalities;

(7) Installment premiums other than life insurance premiums to the extent of the unearned premium reserves carried thereon;

(8) Notes and similar written obligations not past due taken for premiums other than life insurance premiums on policies permitted to be issued on such basis to the extent of the unearned premium reserves carried thereon;

(9) The full amount of reinsurance recoverable by a ceding insurer from a solvent reinsurer and which reinsurance is authorized under Code Section 33-7-14;

(10) Amounts receivable by an assuming insurer representing funds withheld by a solvent ceding insurer under a reinsurance treaty;

(11) Deposit or equities recoverable from underwriting associations, syndicates, and reinsurance funds or from any suspended banking institution to the extent deemed by the Commissioner available for the payment of losses and claims and at values to be determined by him;

(12) All assets, whether or not consistent with this Code section, as may be allowed pursuant to the annual statement form approved by the Commissioner for the kinds of insurance to be reported upon therein; and

(13) Other assets, not inconsistent with this Code section, deemed by the Commissioner to be available for the payment of losses and claims at values to be determined by the Commissioner.



§ 33-10-2. Assets considered in determining financial condition of insurer -- Excluded assets

In addition to assets impliedly excluded by Code Section 33-10-1, the following expressly shall not be allowed as assets in any determination of the financial condition of an insurer:

(1) Good will, trade names, and other similar intangible assets, except that good will may be allowed as an asset under such limitations as are imposed by rule of the Commissioner;

(2) Advances to officers other than policy loans whether secured or not and advances other than policy loans to employees, agents, and other persons on personal security only;

(3) Stock of such insurer, owned by him, or any equity in such stock or loans secured by such stock or any proportionate interest in such stock acquired or held through the ownership by such insurer of a controlling interest in another firm, corporation, or business unit;

(4) Furniture, fixtures, furnishings, safes, vehicles, libraries, stationery, literature, and supplies other than data processing and accounting system authorized under paragraph (3) of Code Section 33-10-1, except, in the case of title insurers, such materials and plants as the insurer is expressly authorized to invest in under Code Section 33-11-27 and except, in the case of any insurer, such personal property as the insurer is permitted to hold pursuant to Chapter 11 of this title or which is reasonably necessary for the maintenance and operation of real estate lawfully acquired and held by the insurer other than real estate used by him for home office, branch office, or similar purposes; and

(5) The amount, if any, by which the aggregate book value of investments as carried in the ledger assets of the insurer exceeds the aggregate value of the investments as determined under this chapter.



§ 33-10-3. Deduction of assets from liabilities and liabilities from assets generally

Assets may be allowable as deductions from corresponding liabilities, and liabilities may be charged as deductions from assets, in accordance with the form of annual statement applicable to such insurer as prescribed by the Commissioner or otherwise in his discretion.



§ 33-10-4. Reporting of unallowed assets and assets of doubtful value or character as deduction from gross assets

All assets not allowed and all other assets of doubtful value or character included as assets in any statement by an insurer to the Commissioner or in any examiner's report to said Commissioner shall also be reported, to the extent of the value disallowed, as deductions from the gross assets of such insurer.



§ 33-10-5. Capital stock and liabilities charged against assets

In any determination of the financial condition of an insurer, capital stock and liabilities to be charged against its assets shall include:

(1) The amount of its capital stock outstanding, if any;

(2) The amount, estimated consistent with this title, necessary to pay all of its unpaid losses and claims incurred on or prior to the date of statement, whether reported or unreported, together with the expenses of adjustment or settlement thereof;

(3) With reference to life and disability insurance and annuity contracts:

(A) The amount of reserves on life insurance policies and annuity contracts in force, valued according to the tables of mortality, rates of interest, and methods adopted pursuant to this title which are applicable thereto;

(B) Reserves for disability benefits for both active and disabled lives;

(C) Reserves for accidental death benefits; and

(D) Any additional reserves which may be required by the Commissioner consistent with practice formulated or approved by him on account of such insurance;

(4) With reference to insurance other than that specified in paragraph (3) of this Code section and other than title insurance, the amount of reserves equal to the unearned portions of the gross premiums charged on policies in force, computed in accordance with this chapter; and

(5) Taxes, expenses, and other obligations due or accrued at the date of the statement.



§ 33-10-6. Required reserves -- Unearned premium reserve for property, general casualty, and surety insurance generally

(a) With reference to insurance against loss or damage to property, except as provided in Code Section 33-10-7, and with reference to all general casualty insurance and surety insurance, every insurer shall maintain an unearned premium reserve on all policies in force.

(b) The Commissioner may require that such reserves shall be equal to the unearned portions of the gross premiums in force after deducting reinsurance in solvent insurers as computed on each respective risk from the policy's date of issue. If the Commissioner does not so require, the portions of the gross premium in force, less reinsurance in solvent insurers to be held as a premium reserve, shall be computed according to the following table:

Term for Which Policy Reserve for Unearned

Was Written Premium

--------------------- --------------------

1 year or less 1/2

2 years First year 3/4

Second year 1/4

3 years First year 5/6

Second year 1/2

Third year 1/6

4 years First year 7/8

Second year 5/8

Third year 3/8

Fourth year 1/8

5 years First year 9/10

Second year 7/10

Third year 1/2

Fourth year 3/10

Fifth year 1/10

Over 5 years Pro rata

(c) Unearned premium reserves on policies written for an intermediate period shall be calculated on a monthly pro rata basis.

(d) In lieu of computation according to the foregoing table, all of such reserves may be computed, at the option of the insurer, on a monthly or more frequent pro rata basis.

(e) After adopting a method for computing such reserve, a domestic insurer shall not change methods without approval of the Commissioner, and a foreign or alien insurer shall not change methods without approval of the insurance supervisory official of the state of its domicile.

(f) This Code section does not apply to title insurance.



§ 33-10-7. Required reserves -- Marine insurance

With reference to marine insurance, premiums on trip risks not terminated shall be deemed unearned, and the Commissioner may require the insurer to carry a reserve thereon equal to 100 percent on trip risks written during the month ended as of the date of statement.



§ 33-10-8. Required reserves -- Accident and sickness insurance

For all accident and sickness insurance policies the insurer shall maintain an active life reserve which shall place a sound value on its liabilities under such policies and which shall not be less in the aggregate than the reserve according to such method of calculation as the Commissioner may approve.



§ 33-10-9. Required reserves -- Employers' liability and workers' compensation insurance

Reserved. Repealed by Ga. L. 2005, p. 655, § 1, effective May 2, 2005.



§ 33-10-10. Required reserves -- Title insurance

In addition to an adequate reserve as to outstanding losses as required under Code Section 33-10-5, a title insurer shall maintain a guaranty fund or unearned premium reserve of not less than an amount computed as follows:

(1) Ten percent of the total amount of the risk premiums hereafter written in the calendar year for title insurance contracts shall be assigned originally to the reserve; and

(2) During each of the 20 years next following the year in which the title insurance contract was issued, the reserve applicable to the contract may be reduced by 5 percent of the original amount of the reserve.



§ 33-10-11. Requirement of special reserve for certain bonds

In lieu of the unearned premium reserve required on surety insurance under subsection (a) of Code Section 33-10-6, the Commissioner may require any surety insurer or limited surety insurer to set up and maintain a reserve on all bail bonds or other single premium bonds without definite expiration data, furnished in judicial proceedings, equal to 25 percent of the total consideration charged for any bonds as are outstanding as of the date of any current financial statement of the insurer.



§ 33-10-12. Requirement by Commissioner of increase in loss reserves

If the loss experience shows that an insurer's loss reserves, however estimated, are inadequate, the Commissioner shall require the insurer to maintain loss reserves of increased amounts as are needed to make them adequate. This Code section does not apply to life insurance.



§ 33-10-13. Standard valuation

(a) This Code section shall be known and may be cited as the "Standard Valuation Law."

(b) For the purposes of this Code section, the following definitions shall apply on or after the operative date of the valuation manual:

(1) The term "accident and health insurance" means contracts that incorporate morbidity risk and provide protection against economic loss resulting from accident, sickness, or medical conditions and as may be specified in the valuation manual.

(2) The term "appointed actuary" means a qualified actuary who is appointed in accordance with the valuation manual to prepare the actuarial opinion required in paragraph (2) of subsection (d) of this Code section.

(3) The term "company" means an entity, which (A) has written, issued, or reinsured life insurance contracts, accident and health insurance contracts, or deposit-type contracts in this state and has at least one such policy in force or on claim or (B) has written, issued, or reinsured life insurance contracts, accident and health insurance contracts, or deposit-type contracts in any state and is required to hold a certificate of authority to write life insurance, accident and health insurance, or deposit-type contracts in this state.

(4) The term "deposit-type contract" means contracts that do not incorporate mortality or morbidity risks and as may be specified in the valuation manual.

(5) The term "life insurance" means contracts that incorporate mortality risk, including annuity and pure endowment contracts, and as may be specified in the valuation manual.

(6) The term "NAIC" means the National Association of Insurance Commissioners.

(7) The term "policyholder behavior" means any action a policyholder, contract holder, or any other person with the right to elect options, such as a certificate holder, may take under a policy or contract subject to this Code section, including, but not limited to, lapse, withdrawal, transfer, deposit, premium payment, loan, annuitization, or benefit elections prescribed by the policy or contract but excluding events of mortality or morbidity that result in benefits prescribed in their essential aspects by the terms of the policy or contract.

(8) The term "principle-based valuation" means a reserve valuation that uses one or more methods or one or more assumptions determined by the insurer and is required to comply with subsection (p) of this Code section as specified in the valuation manual.

(9) The term "qualified actuary" means an individual who is qualified to sign the applicable statement of actuarial opinion in accordance with the American Academy of Actuaries qualification standards for actuaries signing such statements and who meets the requirements specified in the valuation manual.

(10) The term "tail risk" means a risk that occurs either where the frequency of low probability events is higher than expected under a normal probability distribution or where there are observed events of very significant size or magnitude.

(11) The term "valuation manual" means the manual of valuation instructions adopted by the NAIC as specified in this Code section or as subsequently amended.

(c) (1) (A) The Commissioner shall annually value, or cause to be valued, the reserve liabilities (hereinafter called reserves) for all outstanding life insurance policies and annuity and pure endowment contracts of every life insurance company doing business in this state issued on or after January 1, 1966, and prior to the operative date of the valuation manual. In calculating reserves, the Commissioner may use group methods and approximate averages for fractions of a year or otherwise. In lieu of the valuation of the reserves required of a foreign or alien company, the Commissioner may accept a valuation made, or caused to be made, by the insurance supervisory official of any state or other jurisdiction when the valuation complies with the minimum standard provided in this Code section.

(B) The provisions set forth in subsections (e) through (n) of this Code section shall apply to all policies and contracts, as appropriate, subject to this Code section issued on or after January 1, 1966, and prior to the operative date of the valuation manual, and the provisions set forth in subsections (o) and (p) of this Code section shall not apply to any such policies and contracts.

(C) The minimum standard for the valuation of such policies and contracts issued prior to January 1, 1966, shall be as required under the laws in effect immediately prior to January 1, 1966, or the minimum provided in subsection (e) of this Code section if less.

(2) (A) The Commissioner shall annually value, or cause to be valued, the reserve liabilities (hereinafter called reserves) for all outstanding life insurance contracts, annuity and pure endowment contracts, accident and health contracts, and deposit-type contracts of every company issued on or after the operative date of the valuation manual. In lieu of the valuation of the reserves required of a foreign or alien company, the Commissioner may accept a valuation made, or caused to be made, by the insurance supervisory official of any state or other jurisdiction when the valuation complies with the minimum standard provided in this Code section.

(B) The provisions set forth in subsections (o) and (p) of this Code section shall apply to all policies and contracts issued on or after the operative date of the valuation manual.

(d) (1) (A) Prior to the operative date of the valuation manual, every life insurance company doing business in this state shall annually submit the opinion of a qualified actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified by the Commissioner by regulation are computed appropriately, are based on assumptions that satisfy contractual provisions, are consistent with prior reported amounts, and comply with applicable laws of this state. The Commissioner shall define by regulation the specifics of this opinion and add any other items deemed to be necessary to its scope.

(B) (i) Every life insurance company, except as exempted by regulation, shall also annually include in the opinion required by subparagraph (A) of this paragraph an opinion of the same qualified actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified by the Commissioner by regulation, when considered in light of the assets held by the company with respect to the reserves and related actuarial items, including but not limited to the investment earnings on the assets and the considerations anticipated to be received and retained under the policies and contracts, make adequate provision for the company's obligations under the policies and contracts, including but not limited to the benefits under and expenses associated with the policies and contracts.

(ii) The Commissioner may provide by regulation for a transition period for establishing any higher reserves that the qualified actuary may deem necessary in order to render the opinion required by this subsection.

(C) Each opinion required by subparagraph (B) of this paragraph shall be governed by the following provisions:

(i) A memorandum, in form and substance acceptable to the Commissioner as specified by regulation, shall be prepared to support each actuarial opinion; and

(ii) If the insurance company fails to provide a supporting memorandum at the request of the Commissioner within a period specified by regulation or the Commissioner determines that the supporting memorandum provided by the insurance company fails to meet the standards prescribed by the regulations or is otherwise unacceptable to the Commissioner, the Commissioner may engage a qualified actuary at the expense of the company to review the opinion and the basis for the opinion and prepare the supporting memorandum required by the Commissioner.

(D) Every opinion required by this subsection shall be governed by the following provisions:

(i) The opinion shall be submitted with the annual statement reflecting the valuation of such reserve liabilities for each year ending on or after December 31, 1994;

(ii) The opinion shall apply to all business in force, including individual and group health insurance plans, in form and substance acceptable to the Commissioner as specified by regulation;

(iii) The opinion shall be based on standards adopted from time to time by the Actuarial Standards Board and on such additional standards as the Commissioner may by regulation prescribe;

(iv) In the case of an opinion required to be submitted by a foreign or alien company, the Commissioner may accept the opinion filed by that company with the insurance supervisory official of another state if the Commissioner determines that the opinion reasonably meets the requirements applicable to a company domiciled in this state;

(v) For the purposes of this subsection, the term "qualified actuary" means a member in good standing of the American Academy of Actuaries who meets the requirements set forth in the regulation;

(vi) Except in cases of fraud or willful misconduct, the qualified actuary shall not be liable for damages to any person, other than the insurance company and the Commissioner, for any act, error, omission, decision, or conduct with respect to the actuary's opinion;

(vii) Disciplinary action by the Commissioner against the company or the qualified actuary shall be defined in regulations by the Commissioner;

(viii) Except as provided in divisions (xii), (xiii), and (xiv) of this subparagraph, documents, materials, or other information in the possession or control of the department that are a memorandum in support of the opinion, and any other material provided by the company to the Commissioner in connection with the memorandum, shall be confidential by law and privileged, shall not be subject to Article 4 of Chapter 18 of Title 50, relating to open records, shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action. However, the Commissioner is authorized to use the documents, materials, or other information in the furtherance of any regulatory or legal action brought as a part of the Commissioner's official duties;

(ix) Neither the Commissioner nor any person who received documents, materials, or other information while acting under the authority of the Commissioner shall be permitted or required to testify in any private civil action concerning any confidential documents, materials, or information subject to division (viii) of this subparagraph;

(x) In order to assist in the performance of the Commissioner's duties, the Commissioner:

(I) May share documents, materials, or other information, including the confidential and privileged documents, materials, or information subject to division (viii) of this subparagraph, with other state, federal, and international regulatory agencies, with the National Association of Insurance Commissioners and its affiliates and subsidiaries, and with state, federal, and international law enforcement authorities, provided that the recipient agrees to maintain the confidentiality and privileged status of the document, materials, or other information;

(II) May receive documents, materials, or information, including otherwise confidential and privileged documents, materials, or information, from the National Association of Insurance Commissioners and its affiliates and subsidiaries, and from regulatory and law enforcement officials of other foreign or domestic jurisdictions, and shall maintain as confidential or privileged any document, material, or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material, or information; and

(III) May enter into agreements governing sharing and use of information consistent with divisions (viii) through (x) of this subparagraph;

(xi) No waiver of any applicable privilege or claim of confidentiality in the documents, materials, or information shall occur as a result of disclosure to the Commissioner under this subsection or as a result of sharing as authorized in division (x) of this subparagraph;

(xii) A memorandum in support of the opinion, and any other material provided by the company to the Commissioner in connection with the memorandum, may be subject to subpoena for the purpose of defending an action seeking damages from the actuary submitting the memorandum by reason of an action required by this subsection or by regulations promulgated hereunder;

(xiii) The memorandum or other material may otherwise be released by the Commissioner with the written consent of the company or to the American Academy of Actuaries upon request stating that the memorandum or other material is required for the purpose of professional disciplinary proceedings and setting forth procedures satisfactory to the Commissioner for preserving the confidentiality of the memorandum or other material; and

(xiv) Once any portion of the confidential memorandum is cited by the company in its marketing or is cited before a governmental agency other than a state insurance department or is released by the company to the news media, all portions of the confidential memorandum shall be no longer confidential.

(2) (A) On and after the operative date of the valuation manual, every company with outstanding life insurance contracts, accident and health insurance contracts, or deposit-type contracts in this state and subject to regulation by the Commissioner shall annually submit the opinion, of the appointed actuary as to whether the reserves and related actuarial items held in support of the policies and contracts are computed appropriately, are based on assumptions that satisfy contractual provisions, are consistent with prior reported amounts, and comply with applicable laws of this state. The valuation manual will prescribe the specifics of this opinion, including any items deemed to be necessary to its scope.

(B) Every company with outstanding life insurance contracts, accident and health insurance contracts, or deposit-type contracts in this state and subject to regulation by the Commissioner, except as exempted in the valuation manual, shall also annually include in the opinion required by subparagraph (A) of this paragraph an opinion of the same appointed actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified in the valuation manual, when considered in light of the assets held by the company with respect to the reserves and related actuarial items, including but not limited to the investment earnings on the assets and the considerations anticipated to be received and retained under the policies and contracts, make adequate provision for the company's obligations under the policies and contracts, including but not limited to the benefits under and expenses associated with the policies and contracts.

(C) Each opinion required by subparagraph (B) of this paragraph shall be governed by the following provisions:

(i) A memorandum, in form and substance as specified in the valuation manual, and acceptable to the Commissioner, shall be prepared to support each actuarial opinion; and

(ii) If the insurance company fails to provide a supporting memorandum at the request of the Commissioner within a period specified in the valuation manual or the Commissioner determines that the supporting memorandum provided by the insurance company fails to meet the standards prescribed by the valuation manual or is otherwise unacceptable to the Commissioner, the Commissioner may engage a qualified actuary at the expense of the company to review the opinion and the basis for the opinion and prepare the supporting memorandum required by the Commissioner.

(D) Every opinion required by this paragraph shall be governed by the following provisions:

(i) The opinion shall be in form and substance as specified in the valuation manual and acceptable to the Commissioner;

(ii) The opinion shall be submitted with the annual statement reflecting the valuation of such reserve liabilities for each year ending on or after the operative date of the valuation manual;

(iii) The opinion shall apply to all policies and contracts subject to subparagraph (B) of this paragraph, plus other actuarial liabilities as may be specified in the valuation manual;

(iv) The opinion shall be based on standards adopted from time to time by the Actuarial Standards Board or its successor, and on such additional standards as may be prescribed in the valuation manual;

(v) In the case of an opinion required to be submitted by a foreign or alien company, the Commissioner may accept the opinion filed by that company with the insurance supervisory official of another state if the Commissioner determines that the opinion reasonably meets the requirements applicable to a company domiciled in this state;

(vi) Except in cases of fraud or willful misconduct, the appointed actuary shall not be liable for damages to any person, other than the insurance company and the Commissioner, for any act, error, omission, decision, or conduct with respect to the appointed actuary's opinion; and

(vii) Disciplinary action by the Commissioner against the company or the appointed actuary shall be defined in regulations by the Commissioner.

(e) (1) Except as otherwise provided in paragraph (2) of this subsection and subsection (f) of this Code section, the minimum standards for the valuation of all life insurance policies and annuity or pure endowment contracts issued on or after January 1, 1966, shall be the Commissioner's reserve valuation methods defined in subsections (g), (h), and (i) of this Code section and the following interest rates and tables:

(A) Three and one-half percent interest or, in the case of policies and contracts other than annuity and pure endowment contracts issued on or after July 1, 1973, 4 percent interest for such policies issued prior to July 1, 1979, 5 1/2 percent interest for single premium life insurance policies, and 4 1/2 percent interest for all other such policies issued on or after July 1, 1979;

(B) For all ordinary policies of life insurance issued on the standard basis, excluding any disability and accidental death benefits in such policies, the Commissioners 1958 Standard Ordinary Mortality Tables for such policies issued prior to the operative date of subsection (e) of Code Section 33-25-4 as amended, except that for any category of such policies issued on female risk modified net premiums and present values, referred to in subsection (g) of this Code section, may be calculated at the insurer's option and with the Commissioner's approval according to an age not more than six years younger than the actual age of the insured; and for such policies issued on or after the operative date of subsection (e) of Code Section 33-25-4, (i) the Commissioners 1980 Standard Ordinary Mortality Table, or (ii) at the election of the insurer for any one or more specified plans of life insurance, the Commissioners 1980 Standard Ordinary Mortality Table with Ten-Year Select Mortality Factors, or (iii) any ordinary mortality table, adopted after 1980 by the National Association of Insurance Commissioners, that is approved by regulation promulgated by the Commissioner for use in determining the minimum standard of valuation for such policies;

(C) For all industrial life insurance policies issued on the standard basis, excluding any disability and accidental death benefits in such policies, the 1941 Standard Industrial Mortality Table; for such policies issued prior to the date on which the Commissioners 1961 Standard Industrial Mortality Table becomes applicable in accordance with subsection (d) of Code Section 33-25-4 and for such policies issued on or after such date the Commissioners 1961 Standard Industrial Mortality Table or any industrial mortality table, adopted after 1980 by the National Association of Insurance Commissioners, that is approved by regulation promulgated by the Commissioner for use in determining the minimum standard of valuation for such policies;

(D) For individual annuity and pure endowment contracts, excluding any disability and accidental death benefits in such policies, the 1937 Standard Annuity Mortality Table or, at the option of the insurer, the Annuity Mortality Table for 1949, ultimate, or any modification of either of these tables approved by the Commissioner;

(E) For group annuity and pure endowment contracts, excluding any disability and accidental death benefits in such policies, the Group Annuity Mortality Table for 1951, any modification of such table approved by the Commissioner or, at the option of the insurer, any of the tables or modifications of tables specified for individual annuity and pure endowment contracts;

(F) For total and permanent disability benefits in or supplementary to ordinary policies or contracts, for policies or contracts issued on or after January 1, 1966, the tables of Period 2 disablement rates and the 1930 to 1950 termination rates of the 1952 Disability Study of the Society of Actuaries, with due regard to the type of benefit or any tables of disablement rates and termination rates, adopted after 1980 by the National Association of Insurance Commissioners, that are approved by regulation promulgated by the Commissioner for use in determining the minimum standard of valuation for such policies; for policies or contracts issued prior to January 1, 1966, either such tables or, at the option of the insurer, the Class (3) Disability Table (1926). Any such table shall, for active lives, be combined with a mortality table permitted for calculating the reserves for life insurance policies;

(G) For accidental death benefits in or supplementary to policies, for policies issued on or after January 1, 1966, the 1959 Accidental Death Benefits Table or any accidental death benefits table, adopted after 1980 by the National Association of Insurance Commissioners, that is approved by regulation promulgated by the Commissioner for use in determining the minimum standard of valuation for such policies; for policies issued prior to January 1, 1966, either such table or, at the option of the insurer, the Inter-Company Double Indemnity Mortality Table. Either table shall be combined with a mortality table permitted for calculating the reserves for life insurance policies; and

(H) For group life insurance, life insurance issued on the substandard basis, and other special benefits such tables or appropriate modifications of such tables as may be approved by the Commissioner as being sufficient with relation to the benefits provided by those policies.

(2) Except as provided in paragraphs (3) through (7) of this subsection, the minimum standard for the valuation of all individual annuity and pure endowment contracts issued on or after the operative date of this paragraph, as defined in this paragraph, and for all annuities and pure endowments purchased on or after the operative date under group annuity and pure endowment contracts, shall be the Commissioner's reserve valuation methods defined in subsections (g) and (h) of this Code section and the following tables and interest rates:

(A) For individual annuity and pure endowment contracts issued prior to July 1, 1979, excluding any disability and accidental death benefits in such contracts, the 1971 Individual Annuity Mortality Table or any modification of this table approved by the Commissioner and 6 percent interest for single premium immediate annuity contracts and 4 percent interest for all other individual annuity and pure endowment contracts;

(B) For individual single premium immediate annuity contracts issued on or after July 1, 1979, excluding any disability and accidental death benefits in such contracts, the 1971 Individual Annuity Mortality Table or any individual annuity mortality table, adopted after 1980 by the National Association of Insurance Commissioners that is approved by regulation promulgated by the Commissioner for use in determining the minimum standard of valuation for such contracts or any modification of these tables approved by the Commissioner and 7 1/2 percent interest;

(C) For individual annuity and pure endowment contracts issued on or after July 1, 1979, other than single premium immediate annuity contracts, excluding any disability and accidental death benefits in such contracts, the 1971 Individual Annuity Mortality Table or any individual annuity mortality table, adopted after 1980 by the National Association of Insurance Commissioners, that is approved by regulation promulgated by the Commissioner for use in determining the minimum standard of valuation for such contracts or any modification of these tables approved by the Commissioner and 5 1/2 percent interest for single premium deferred annuity and pure endowment contracts and 4 1/2 percent interest for all other such individual annuity and pure endowment contracts;

(D) For all annuities and pure endowments purchased prior to July 1, 1979, under group annuity and pure endowment contracts, excluding any disability and accidental death benefits purchased under such contracts, the 1971 Group Annuity Mortality Table or any modification of this table approved by the Commissioner and 6 percent interest; and

(E) For all annuities and pure endowments purchased on or after July 1, 1979, under group annuity and pure endowment contracts, excluding any disability and accidental death benefits purchased under such contracts, the 1971 Group Annuity Mortality Table or any group annuity mortality table, adopted after 1980 by the National Association of Insurance Commissioners, that is approved by regulation promulgated by the Commissioner for use in determining the minimum standard of valuation for such annuities and pure endowments or any modification of these tables approved by the Commissioner and 7 1/2 percent interest.

After July 1, 1973, any insurer may file with the Commissioner a written notice of its election to comply with this paragraph after a specified date before January 1, 1979, which shall be the operative date of this paragraph for such insurer, provided that if an insurer makes no such election, the operative date of this paragraph for such insurer shall be January 1, 1979.

(f) (1) The interest rates used in determining the minimum standard for the valuation of:

(A) All life insurance policies issued in a particular calendar year, on or after the operative date of subsection (e) of Code Section 33-25-4;

(B) All individual annuity and pure endowment contracts issued in a particular calendar year on or after January 1, 1994;

(C) All annuities and pure endowments purchased in a particular calendar year on or after January 1, 1994, under group annuity and pure endowment contracts; and

(D) The net increase, if any, in a particular calendar year after January 1, 1994, in amounts held under guaranteed interest contracts shall be the calendar year statutory valuation interest rates as defined in paragraphs (2) through (5) of this subsection.

(2) The calendar year statutory valuation interest rates, I, shall be determined as follows and the results rounded to the nearer one-quarter of 1 percent:

(A) For life insurance:

I = .03 + W(R1 - .03) + 1/2 W(R2 - .09);

(B) For single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and from guaranteed interest contracts with cash settlement options:

I = .03 + W(R - .03)

where R1 is the lesser of R and .09, R2 is the greater of R and .09, R is the reference interest rate defined in paragraph (4) of this subsection, and W is the weighting factor defined in paragraph (3) of this subsection;

(C) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on an issue year basis, except as stated in subparagraph (B) of this paragraph, the formula for life insurance stated in subparagraph (A) of this paragraph shall apply to annuities and guaranteed interest contracts with guarantee durations in excess of ten years and the formula for single premium immediate annuities stated in subparagraph (B) of this paragraph shall apply to annuities and guaranteed interest contracts with guarantee duration of ten years or less;

(D) For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the formula for single premium immediate annuities stated in subparagraph (B) of this paragraph shall apply; and

(E) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a change in fund basis, the formula for single premium immediate annuities stated in subparagraph (B) of this paragraph shall apply;

However, if the calendar year statutory valuation interest rate for any life insurance policies issued in any calendar year determined without reference to this sentence differs from the corresponding actual rate for similar policies issued in the immediately preceding calendar year by less than one-half of 1 percent, the calendar year statutory valuation interest rate for such life insurance policies shall be equal to the corresponding actual rate for the immediately preceding calendar year. For purposes of applying the immediately preceding sentence, the calendar year statutory valuation interest rate for life insurance policies issued in a calendar year shall be determined for 1980 (using the reference interest rate defined for 1979) and shall be determined for each subsequent calendar year regardless of when subsection (e) of Code Section 33-25-4 becomes operative.

(3) The weighting factors referred to in the formulas stated above are given in the following tables:

(A) Weighting Factors for Life Insurance:

Guarantee

Duration Weighting

Years Factors

------ -------

10 or less .50

More than 10, but not more than 20 .45

More than 20 .35

For life insurance, the guarantee duration is the maximum number of years the life insurance can remain in force on a basis guaranteed in the policy or under options to convert to plans of life insurance with premium rates or nonforfeiture values or both which are guaranteed in the original policy;

(B) Weighting factor for single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and guaranteed interest contracts with cash settlement options: .80; and

(C) Weighting factors for other annuities and for guaranteed interest contracts, except as stated in subparagraph (B) of this paragraph, shall be as specified in Tables I, II, and III of this subparagraph, according to the rules and definitions in IV, V, and VI of this subparagraph:

I. For annuities and guaranteed interest contracts valued on an issue year basis:

Guarantee Weighting Factor

Duration for Plan Type

(Years) A B C

------- --- --- ---

5 or less: .80 .60 .50

More than 5, but not more than 10: .75 .60 .50

More than 10, but not more than 20: .65 .50 .45

More than 20: .45 .35 .35

II. For annuities and guaranteed interest contracts valued on a change in fund basis, the factors shown in Table I increased by:

Plan Type

A B C

-- -- --

.15 .25 .05

III. For annuities and guaranteed interest contracts valued on an issue year basis (other than those with no cash settlement options) which do not guarantee interest on considerations received more than one year after issue or purchase and for annuities and guaranteed interest contracts valued on a change in fund basis which do not guarantee interest rates on considerations received more than 12 months beyond the valuation date, the factors shown in Table I or derived in Table II increased by:

Plan Type

A B C

-- -- --

.05 .05 .05

IV. For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, the guarantee duration is the number of years for which the contract guarantees interest rates in excess of the calendar year statutory valuation interest rate for life insurance policies with guarantee duration in excess of 20 years. For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the guarantee duration is the number of years from the date of issue or date of purchase to the date annuity benefits are scheduled to commence;

V. Plan type as used in the above tables is defined as follows:

Plan Type A: At any time policyholder may withdraw funds only (1) with an adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurer, or (2) without such adjustment but in installments over five years or more, or (3) as an immediate life annuity, or (4) no withdrawal permitted;

Plan Type B: Before expiration of the interest rate guarantee, policyholder may withdraw funds only (1) with adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurer, or (2) without such adjustment but in installments over five years or more, or (3) no withdrawal permitted. At the end of interest rate guarantee, funds may be withdrawn without such adjustment in a single sum or installments over less than five years;

Plan Type C: Policyholder may withdraw funds before expiration of interest rate guarantee in a single sum or installments over less than five years either (1) without adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurer, or (2) subject only to a fixed surrender charge stipulated in the contract as a percentage of the fund;

VI. An insurer may elect to value guaranteed interest contracts with cash settlement options and annuities with cash settlement options on either an issue year basis or on a change in fund basis. Guaranteed interest contracts with no cash settlement options and other annuities with no cash settlement options must be valued on an issue year basis. As used in this subsection, an issue year basis of valuation refers to a valuation basis under which the interest rate used to determine the minimum valuation standard for the entire duration of the annuity or guaranteed interest contract is the calendar year valuation interest rate for the year of issue or year of purchase of the annuity or guaranteed interest contract, and the change in fund basis of valuation refers to a valuation basis under which the interest rate used to determine the minimum valuation standard applicable to each change in the fund held under the annuity or guaranteed interest contract is the calendar year valuation interest rate for the year of the change in the fund.

(4) The reference interest rate referred to in paragraph (2) of this subsection shall be defined as follows:

(A) For all life insurance, the lesser of the average over a period of 36 months and the average over a period of 12 months, ending on June 30 of the calendar year next preceding the year of issue, of Moody's Corporate Bond Yield Average -- Monthly Average Corporates, as published in Moody's Investors Service, Inc.;

(B) For single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, the average over a period of 12 months, ending on June 30 of the calendar year of issue or year of purchase, of Moody's Corporate Bond Yield Average -- Monthly Average Corporates, as published by Moody's Investors Service, Inc.;

(C) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a year of issue basis, except as stated in subparagraph (B) of this paragraph, with guarantee duration in excess of ten years, the lesser of the average over a period of 36 months and the average over a period of 12 months, ending on June 30 of the calendar year of issue or purchase, of Moody's Corporate Bond Yield Average -- Monthly Average Corporates, as published by Moody's Investors Service, Inc.;

(D) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a year of issue basis, except as stated in subparagraph (B) of this paragraph, with guarantee duration of ten years or less, the average over a period of 12 months, ending on June 30 of the calendar year of issue or purchase, of Moody's Corporate Bond Yield Average -- Monthly Average Corporates, as published by Moody's Investors Service, Inc.;

(E) For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the average over a period of 12 months, ending on June 30 of the calendar year of issue or purchase, of Moody's Corporate Bond Yield Average -- Monthly Average Corporates, as published by Moody's Investors Service, Inc.; and

(F) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a change in fund basis, except as stated in subparagraph (B) of this paragraph, the average over a period of 12 months, ending on June 30 of the calendar year of the change in the fund, of Moody's Corporate Bond Yield Average -- Monthly Average Corporates, as published by Moody's Investors Service, Inc.

(5) In the event that Moody's Corporate Bond Yield Average -- Monthly Average Corporates is no longer published by Moody's Investors Service, Inc., or, in the event that the National Association of Insurance Commissioners determines that Moody's Corporate Bond Yield Average -- Monthly Average Corporates as published by Moody's Investors Service, Inc., is no longer appropriate for the determination of the reference interest rate, then the alternative method for determination of the reference interest rate, which is adopted by the National Association of Insurance Commissioners and approved by regulation promulgated by the Commissioner, may be substituted.

(g) (1) Except as otherwise provided in subsections (l) and (n) of this Code section, reserves according to the Commissioner's reserve valuation method, for the life insurance and endowment benefits of policies providing for a uniform amount of insurance and requiring the payment of uniform premiums, shall be the excess, if any, of the present value at the date of valuation of the future guaranteed benefits provided for by the policies over the then present value of any future modified net premiums therefor. The modified net premiums for the policy shall be the uniform percentage of the respective contract premiums for the benefits, excluding extra premiums on a substandard policy, that the present value at the date of issue of the policy of all the modified net premiums shall be equal to the sum of the then present value of the benefits provided for by the policy and the excess of subparagraph (A) of this paragraph over subparagraph (B) of this paragraph as follows:

(A) A net level annual premium equal to the present value at the date of issue of such benefits provided for after the first policy year, divided by the present value at the date of issue of an annuity of one per annum payable on the first and each subsequent anniversary of such policy on which a premium falls due; provided, however, that the net level annual premium shall not exceed the net level annual premium on the 19 year premium whole life plan for insurance of the same amount at an age one year higher than the age at issue of the policy; and

(B) A net one-year term premium for the benefits provided for in the first policy year.

Provided that for any life insurance policy issued on or after the effective date of subsection (h) of Code Section 33-25-4 for which the contract premium in the first policy year exceeds that of the second year and for which no comparable additional benefit is provided in the first year for such excess and which provides an endowment benefit or a cash surrender value or a combination thereof in an amount greater than such excess premium, the reserve according to the Commissioner's reserve valuation method as of any policy anniversary occurring on or before the assumed ending date defined in this subsection as the first policy anniversary on which the sum of any endowment benefit and any cash surrender value then available is greater than such excess premium shall, except as otherwise provided in subsection (l) of this Code section, be the greater of the reserve as of such policy anniversary calculated as described in the preceding paragraph and the reserve as of such policy anniversary calculated as described in that paragraph, but with (i) the value defined in subparagraph (A) of that paragraph being reduced by 15 percent of the amount of such excess first year premium, (ii) all present values of benefits and premiums being determined without reference to premiums or benefits provided for by the policy after the assumed ending date, (iii) the policy being assumed to mature on such date as an endowment, and (iv) the cash surrender value provided on such date being considered as an endowment benefit. In making the above comparison, the mortality and interest bases stated in subsections (e) and (f) of this Code section shall be used.

(2) Reserves according to the Commissioner's reserve valuation method for:

(A) Life insurance policies providing for a varying amount of insurance or requiring the payment of varying premiums;

(B) Group annuity and pure endowment contracts purchased under a retirement plan or plan of deferred compensation, established or maintained by an employer, including a partnership or sole proprietorship, or by an employee organization or by both, other than a plan providing individual retirement accounts or individual retirement annuities under Section 408 of the Internal Revenue Code as now or hereafter amended;

(C) Disability and accidental death benefits in all policies and contracts; and

(D) All other benefits, except life insurance and endowment benefits in life insurance policies and benefits provided by all other annuity and pure endowment contracts, shall be calculated by a method consistent with the principles of this subsection.

(h) This subsection shall apply to all annuity and pure endowment contracts other than group annuity and pure endowment contracts purchased under a retirement plan or plan of deferred compensation established or maintained by an employer, including a partnership or sole proprietorship, or by an employee organization or by both, other than a plan providing individual retirement accounts or individual retirement annuities under Section 408 of the Internal Revenue Code. Reserves according to the Commissioner's annuity reserve method for benefits under annuity or pure endowment contracts, excluding any disability and accidental death benefits in the contracts, shall be the greatest of the respective excesses of the present values at the date of valuation of the future guaranteed benefits, including guaranteed nonforfeiture benefits provided for by the contracts at the end of each respective contract year, over the present value at the date of valuation of any future valuation considerations derived from future gross considerations required by the terms of the contract that become payable prior to the end of the respective contract year. The future guaranteed benefits shall be determined by using the mortality table, if any, and the interest rate or rates, specified in such contracts for determining guaranteed benefits. The valuation considerations are the portions of the respective gross considerations applied under the terms of the contracts to determine nonforfeiture values.

(i) In no event shall an insurer's aggregate reserve for all life insurance policies, excluding disability and accidental death benefits issued on or after January 1, 1966, be less than the aggregate reserves calculated in accordance with the methods set forth in subsections (g), (h), (l), and (m) of this Code section and the mortality table or tables and rate or rates of interest used in calculating nonforfeiture benefits for the policies. In no event shall the aggregate reserves for all policies, contracts, and benefits be less than the aggregate reserves determined by the appointed actuary to be necessary to render the opinion required by subsection (d) of the Code section.

(j) (1) Reserves for all policies and contracts issued prior to January 1, 1966, may be calculated, at the option of the insurer, according to any standards which produce greater aggregate reserves for all the policies and contracts than the minimum reserves required by the laws in effect immediately prior to that date.

(2) For any category of policies, contracts, or benefits specified in subsection (e) of this Code section issued on or after January 1, 1966, reserves may be calculated, at the option of the insurer, according to any standard or standards which produce greater aggregate reserves for such category than those calculated according to the minimum standard provided in this Code section; but the rate or rates of interest used for policies and contracts, other than annuity and pure endowment contracts, shall not be higher than the corresponding rate or rates of interest used in calculating any nonforfeiture benefits provided for in the policies and contracts.

(k) An insurer that at any time had adopted any standard of valuation producing greater aggregate reserves than those calculated according to the minimum standard provided for in subsection (i) of this Code section may, with the approval of the Commissioner, adopt any lower standard of valuation but not lower than the minimum provided in this subsection; provided, however, that for the purposes of this subsection, the holding of additional reserves previously determined by a qualified actuary to be necessary to render the opinion required by subsection (d) of this Code section shall not be deemed to be the adoption of a higher standard of valuation.

(l) If in any contract year the gross premium charged by any life insurer on any policy or contract issued on or after January 1, 1966, is less than the valuation net premium for the policy or contract calculated by the method used in calculating the reserve thereon but using the minimum valuation standards of mortality and rate of interest, the minimum reserve required for such policy or contract shall be the greater of either the reserve calculated according to the mortality table, rate of interest, and method actually used for such policy or contract or the reserve calculated by the method actually used for the policy or contract but using the minimum valuation standards of mortality and rate of interest and replacing the valuation net premium by the actual gross premium in each contract year for which the valuation net premium exceeds the actual gross premium. The minimum valuation standards of mortality and rate of interest referred to in this Code section are those standards stated in subsections (e) and (f) of this Code section. Provided that for any life insurance policy issued on or after the effective date of subsection (h) of Code Section 33-25-4 for which the gross premium in the first policy year exceeds that of the second year and for which no comparable additional benefit is provided in the first year for such excess and which provides as an endowment benefit or a cash surrender value or a combination thereof in an amount greater than such excess premium, the foregoing provisions of this subsection shall be applied as if the method actually used in calculating the reserve for such policy were the method described in subsection (g) of this Code section, ignoring the second paragraph of paragraph (1) of subsection (g) of this Code section. The minimum reserve at each policy anniversary of such a policy shall be the greater of the minimum reserve calculated in accordance with subsection (g) of this Code section, including the second paragraph of paragraph (1) of subsection (g) of this Code section, and the minimum reserve calculated in accordance with this subsection.

(m) In the case of any plan of life insurance which provides for future premium determination, the amounts of which are to be determined by the insurer based on then estimates of future experience, or in the case of any plan of life insurance or annuity which is of such a nature that the minimum reserves cannot be determined by the methods described in subsections (e), (g), (h), and (l) of this Code section, the reserves which are held under any such plan must:

(1) Be appropriate in relation to the benefits and the pattern of premiums for that plan; and

(2) Be computed by a method which is consistent with the principles of this Code section, the "Standard Valuation Law,"

as determined by regulations promulgated by the Commissioner.

(n) For accident and health insurance contracts issued on or after the operative date of the valuation manual, the standard prescribed in the valuation manual is the minimum standard of valuation required under paragraph (2) of subsection (c) of this Code section. For disability, accident and sickness, accident, and health insurance contracts issued prior to the operative date of the valuation manual, the minimum standard of valuation is the standard adopted by the Commissioner by regulation.

(o) (1) For policies issued on or after the operative date of the valuation manual, the standard prescribed in the valuation manual is the minimum standard of valuation required under paragraph (2) of subsection (c) of this Code section, except as provided under paragraphs (5) and (7) of this subsection.

(2) The operative date of the valuation manual is January 1 of the first calendar year following the first July 1 as of which all of the following have occurred:

(A) The valuation manual has been adopted by the NAIC by an affirmative vote of at least 42 members, or three-fourths of the members voting, whichever is greater;

(B) The Standard Valuation Law, as amended by the NAIC in 2009, or legislation including substantially similar terms and provisions, has been enacted by states representing greater than 75 percent of the direct premiums written as reported in the following annual statements submitted for 2008: life, accident, and health annual statements; health annual statements; or fraternal annual statements; and

(C) The Standard Valuation Law, as amended by the NAIC in 2009, or legislation including substantially similar terms and provisions, has been enacted by at least 42 of the following 55 jurisdictions: the 50 states of the United States, American Samoa, the American Virgin Islands, the District of Columbia, Guam, and Puerto Rico.

(3) Unless a change in the valuation manual specifies a later effective date, changes to the valuation manual shall be effective on January 1 following the date when the change to the valuation manual has been adopted by the NAIC by an affirmative vote representing:

(A) At least three-fourths of the members of the NAIC voting, but not less than a majority of the total membership; and

(B) Members of the NAIC representing jurisdictions totaling greater than 75 percent of the direct premiums written as reported in the following annual statements most recently available prior to the vote in subparagraph (A) of this paragraph: life, accident, and health annual statements, health annual statements, or fraternal annual statements.

(4) The valuation manual must specify all of the following:

(A) Minimum valuation standards for and definitions of the policies or contracts subject to paragraph (2) of subsection (c) of this Code section. Such minimum valuation standards shall be:

(i) The Commissioner's reserve valuation method for life insurance contracts, other than annuity contracts, subject to paragraph (2) of subsection (c) of this Code section;

(ii) The Commissioner's annuity reserve valuation method for annuity contracts subject to paragraph (2) of subsection (c) of this Code section; and

(iii) Minimum reserves for all other policies or contracts subject to paragraph (2) of subsection (c) of this Code section;

(B) Which policies or contracts or types of policies or contracts that are subject to the requirements of a principle-based valuation in paragraph (1) of subsection (p) of this Code section and the minimum valuation standards consistent with those requirements;

(C) For policies and contracts subject to a principle-based valuation under subsection (p) of this Code section:

(i) Requirements for the format of reports to the Commissioner under subparagraph (p)(2)(C) of this Code section and which shall include information necessary to determine if the valuation is appropriate and in compliance with this Code section;

(ii) Assumptions shall be prescribed for risks over which the company does not have significant control or influence; and

(iii) Procedures for corporate governance and oversight of the actuarial function, and a process for appropriate waiver or modification of such procedures;

(D) For policies not subject to a principle-based valuation under subsection (p) of this Code section, the minimum valuation standard shall either:

(i) Be consistent with the minimum standard of valuation prior to the operative date of the valuation manual; or

(ii) Develop reserves that quantify the benefits and guarantees, and the funding, associated with the contracts and their risks at a level of conservatism that reflects conditions that include unfavorable events that have a reasonable probability of occurring;

(E) Other requirements, including, but not limited to, those relating to reserve methods, models for measuring risk, generation of economic scenarios, assumptions, margins, use of company experience, risk measurement, disclosure, certifications, reports, actuarial opinions and memorandums, transition rules, and internal controls; and

(F) The data and form of the data required under subsection (q) of this Code section, with whom the data must be submitted, and may specify other requirements including data analyses and reporting of analyses.

(5) In the absence of a specific valuation requirement or if a specific valuation requirement in the valuation manual is not, in the opinion of the Commissioner, in compliance with this Code section, then the company shall, with respect to such requirements, comply with minimum valuation standards prescribed by the Commissioner by regulation.

(6) The Commissioner may engage a qualified actuary, at the expense of the company, to perform an actuarial examination of the company and opine on the appropriateness of any reserve assumption or method used by the company, or to review and opine on a company's compliance with any requirement set forth in this Code section. The Commissioner may rely upon the opinion, regarding provisions contained within this Code section, of a qualified actuary engaged by the commissioner of another state, district, or territory of the United States. As used in this paragraph, the term "engage" includes employment and contracting.

(7) The Commissioner may require a company to change any assumption or method that in the opinion of the Commissioner is necessary in order to comply with the requirements of the valuation manual or this Code section; and the company shall adjust the reserves as required by the Commissioner. The Commissioner may take other disciplinary action as permitted pursuant to this title.

(p) (1) A company must establish reserves using a principle-based valuation that meets the following conditions for policies or contracts as specified in the valuation manual:

(A) Quantify the benefits and guarantees, and the funding, associated with the contracts and their risks at a level of conservatism that reflects conditions that include unfavorable events that have a reasonable probability of occurring during the lifetime of the contracts. For policies or contracts with significant tail risk, reflects conditions appropriately adverse to quantify the tail risk;

(B) Incorporate assumptions, risk analysis methods and financial models, and management techniques that are consistent with, but not necessarily identical to, those utilized within the company's overall risk assessment process, while recognizing potential differences in financial reporting structures and any prescribed assumptions or methods;

(C) Incorporate assumptions that are derived in one of the following manners:

(i) The assumption is prescribed in the valuation manual; or

(ii) For assumptions that are not prescribed, the assumptions shall:

(I) Be established utilizing the company's available experience, to the extent it is relevant and statistically credible; or

(II) To the extent that company data is not available, relevant, or statistically credible, be established utilizing other relevant, statistically credible experience; and

(D) Provide margins for uncertainty, including adverse deviation and estimation error, such that the greater the uncertainty the larger the margin and resulting reserve.

(2) A company using a principle-based valuation for one or more policies or contracts subject to this subsection as specified in the valuation manual shall:

(A) Establish procedures for corporate governance and oversight of the actuarial valuation function consistent with those described in the valuation manual;

(B) Provide to the Commissioner and the board of directors an annual certification of the effectiveness of the internal controls with respect to the principle-based valuation. Such controls shall be designed to assure that all material risks inherent in the liabilities and associated assets subject to such valuation are included in the valuation, and that valuations are made in accordance with the valuation manual. The certification shall be based on the controls in place as of the end of the preceding calendar year; and

(C) Develop, and file with the Commissioner upon request, a principle-based valuation report that complies with standards prescribed in the valuation manual.

(3) A principle-based valuation may include a prescribed formulaic reserve component.

(q) A company shall submit mortality, morbidity, policyholder behavior, or expense experience and other data as prescribed in the valuation manual.

(r) (1) For purposes of this subsection, the term "confidential information" shall mean:

(A) A memorandum in support of an opinion submitted under subsection (d) of this Code section and any other documents, materials, and other information, including, but not limited to, all working papers, and copies thereof, created, produced, or obtained by or disclosed to the Commissioner or any other person in connection with such memorandum;

(B) All documents, materials, and other information, including, but not limited to, all working papers, and copies thereof, created, produced, or obtained by or disclosed to the Commissioner or any other person in the course of an examination made under paragraph (6) of subsection (o) of this Code section; provided, however, that if an examination report or other material prepared in connection with an examination made under Chapter 2 of this title is not held as private and confidential information under Chapter 2 of this title, an examination report or other material prepared in connection with an examination made under paragraph (6) of subsection (o) of this Code section shall not be confidential information to the same extent as if such examination report or other material had been prepared under Chapter 2 of this title;

(C) Any reports, documents, materials, and other information developed by a company in support of, or in connection with, an annual certification by the company under subparagraph (p)(2)(B) of this Code section evaluating the effectiveness of the company's internal controls with respect to a principle-based valuation and any other documents, materials, and other information, including, but not limited to, all working papers, and copies thereof, created, produced, or obtained by or disclosed to the Commissioner or any other person in connection with such reports, documents, materials, and other information;

(D) Any principle-based valuation report developed under subparagraph (p)(2)(C) of this Code section and any other documents, materials, and other information, including, but not limited to, all working papers, and copies thereof, created, produced, or obtained by or disclosed to the Commissioner or any other person in connection with such report; and

(E) Any documents, materials, data, and other information submitted by a company under subsection (q) of this Code section (collectively, "experience data") and any other documents, materials, data, and other information, including, but not limited to, all working papers, and copies thereof, created or produced in connection with such experience data, in each case that include any potentially company-identifying or personally identifiable information, that is provided to or obtained by the Commissioner (together with any "experience data," the "experience materials") and any other documents, materials, data, and other information, including, but not limited to, all working papers, and copies thereof, created, produced, or obtained by or disclosed to the Commissioner or any other person in connection with such experience materials.

(2) (A) Except as provided in this subsection, a company's confidential information is confidential by law and privileged, and shall not be subject to Article 4 of Chapter 18 of Title 50, shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action; provided, however, that the Commissioner is authorized to use the confidential information in the furtherance of any regulatory or legal action brought against the company as a part of the Commissioner's official duties.

(B) Neither the Commissioner nor any person who received confidential information while acting under the authority of the Commissioner shall be permitted or required to testify in any private civil action concerning any confidential information.

(C) In order to assist in the performance of the Commissioner's duties, the Commissioner may share confidential information (i) with other state, federal, and international regulatory agencies and with the NAIC and its affiliates and subsidiaries, and (ii) in the case of confidential information specified in subparagraphs (A) and (D) of paragraph (1) of this subsection only, with the Actuarial Board for Counseling and Discipline or its successor upon request stating that the confidential information is required for the purpose of professional disciplinary proceedings and with state, federal, and international law enforcement officials; in the case of (i) and (ii), provided that such recipient agrees, and has the legal authority to agree, to maintain the confidentiality and privileged status of such documents, materials, data, and other information in the same manner and to the same extent as required for the Commissioner.

(D) The Commissioner may receive documents, materials, data, and other information, including otherwise confidential and privileged documents, materials, data, or information, from the NAIC and its affiliates and subsidiaries, from regulatory or law enforcement officials of other foreign or domestic jurisdictions, and from the Actuarial Board for Counseling and Discipline or its successor and shall maintain as confidential or privileged any document, material, data, or other information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material, or other information.

(E) The Commissioner may enter into agreements governing sharing and use of information consistent with this paragraph.

(F) No waiver of any applicable privilege or claim of confidentiality in the confidential information shall occur as a result of disclosure to the Commissioner under this subsection or as a result of sharing as authorized in subparagraph (C) of this paragraph.

(G) A privilege established under the law of any state or jurisdiction that is substantially similar to the privilege established under this paragraph shall be available and enforced in any proceeding in, and in any court of, this state.

(H) In this subsection, the terms "regulatory agency," "law enforcement agency," and the "NAIC" include, but are not limited to, their employees, agents, consultants, and contractors.

(3) Notwithstanding this paragraph, any confidential information specified in subparagraphs (A) and (D) of paragraph (1) of this subsection:

(A) May be subject to subpoena for the purpose of defending an action seeking damages from the appointed actuary submitting the related memorandum in support of an opinion submitted under subsection (d) of this Code section or principle-based valuation report developed under subparagraph (p)(2)(C) of this Code section by reason of an action required by this Code section or by regulations promulgated hereunder;

(B) May otherwise be released by the Commissioner with the written consent of the company; and

(C) Once any portion of a memorandum in support of an opinion submitted under subsection (d) of this Code section or a principle-based valuation report developed under subparagraph (p)(2)(C) of this Code section is cited by the company in its marketing or is publicly volunteered to or before a governmental agency other than a state insurance department or is released by the company to the news media, all portions of such memorandum or report shall no longer be confidential.

(s) (1) The Commissioner may exempt specific product forms or product lines of a domestic company that is licensed and doing business only in this state from the requirements of subsection (o) of this Code section, provided that:

(A) The Commissioner has issued an exemption in writing to the company and has not subsequently revoked the exemption in writing; and

(B) The company computes reserves using assumptions and methods used prior to the operative date of the valuation manual in addition to any requirements established by the Commissioner and promulgated by regulation.

(2) For any company granted an exemption under this subsection, subsections (d) through (n) of this Code section shall be applicable. With respect to any company applying this exemption, any reference to subsection (o) of this Code section in subsections (d) through (n) of this Code section shall not be applicable.

(t) (1) An insurer that has less than $300 million of ordinary life premiums and that is licensed and doing business in this state and that is subject to the requirements of subsections (o) through (r) of this Code section may hold reserves based on the mortality tables and interest rates defined by the valuation manual for net premium reserves and using the methodologies described in subsections (g) through (m) of this Code section as they apply to ordinary life insurance in lieu of the reserves required by subsections (o) and (p) of this Code section, provided that:

(A) If the insurer is a member of a group of life insurers, the group has combined ordinary life premiums of less than $600 million;

(B) The insurer reported total adjusted capital of at least 450 percent of authorized control level risk based capital in the risk based capital report for the prior calendar year;

(C) The appointed actuary has provided an unqualified opinion on the reserves for the prior calendar year; and

(D) The insurer has provided a certification by a qualified actuary that any universal life policy with a secondary guarantee issued by the insurer after the operative date of the valuation manual meets the definition of a nonmaterial secondary guarantee universal life product as defined in the valuation manual.

(2) For purposes of paragraph (1) of this subsection, ordinary life premiums are measured as direct premium plus reinsurance assumed from an unaffiliated company, as reported in the annual statement for the prior calendar year.

(3) A domestic company meeting all of the conditions provided in this subsection may file, prior to July 1 of the current calendar year, a statement with the Commissioner certifying that such conditions are met for the current calendar year based on premiums and other values from the financial statements for the prior calendar year. The Commissioner may reject such statement prior to September 1 and require a company to comply with the valuation manual requirements for life insurance reserves.



§ 33-10-14. Valuation of investments

The value or amount of investments, unless otherwise specified in this chapter, and excluding assets of separate accounts which are subject to Code Sections 33-11-65 through 33-11-67, shall be the value at which assets of an insurer are required to be reported for statutory accounting purposes as determined in accordance with procedures prescribed in published accounting and valuation standards of the National Association of Insurance Commissioners and adopted by regulation promulgated by the Commissioner or as otherwise prescribed by regulation promulgated by the Commissioner.



§ 33-10-15. Valuation of reserves -- Other securities; preferred or guaranteed stocks or shares; stock of subsidiary corporation

Reserved. Repealed by Ga. L. 1999, p. 592, § 4, effective January 1, 2000.



§ 33-10-16. Valuation of reserves -- Real and personal property

(a) Real property acquired under a mortgage loan or under a deed to secure debt or pursuant to a contract of sale, in the absence of a recent appraisal deemed by the Commissioner to be reliable, shall not be valued at an amount greater than the unpaid principal of the defaulted loan or contract at the date of such acquisition, together with any taxes and expenses paid or incurred in connection with such acquisition and the cost of improvements thereafter made by the insurer and any amounts thereafter paid by the insurer on assessments levied for improvements in connection with the property.

(b) Other real property held by an insurer shall not be valued at an amount in excess of fair value as determined by recent appraisal. If valuation is based on an appraisal more than three years old, the Commissioner may at his discretion call for and require a new appraisal in order to determine fair value.

(c) Personal property acquired under a chattel mortgage made in accordance with Code Section 33-11-26 shall not be valued at an amount greater than the unpaid balance of principal on the defaulted loan at the date of acquisition, together with taxes and expenses incurred in connection with the acquisition or the fair value of the property, whichever amount is the lesser.



§ 33-10-17. Valuation of reserves -- Purchase money mortgages

Purchase money mortgages on real property referred to in subsection (a) of Code Section 33-10-16 shall be valued in an amount not exceeding the acquisition cost of the real property covered thereby or 90 percent of the fair value of the real property, whichever is less.






Chapter 11 - Investments

Article 1 - Investments of Certain Insurers

§ 33-11-1. Scope of article

(a) With the exception of Code Section 33-11-42, this article shall apply to domestic insurers only.

(b) The provisions of this article shall apply only to those insurers that are not subject to Article 2 of this chapter.



§ 33-11-2. Eligible investments; investment limitations

(a) Insurers shall invest in or lend their funds on the security of, and shall hold as invested assets, only eligible investments as prescribed in this article.

(b) Eligibility of an investment shall be determined as of the date of its making or acquisition.

(c) Any investment limitation based upon the amount of the insurer's assets or particular fund shall relate to such assets or funds as shown by the insurer's annual statement as of December 31 of the year preceding the date of acquisition of the investment by the insurer or as shown by a current financial statement resulting from merger of another insurer, bulk reinsurance, or change in capitalization.



§ 33-11-3. Acquisition of securities or investments by insurers generally

(a) No security or investment, other than real and personal property acquired under Code Sections 33-11-28, 33-11-29, and 33-11-32 and cash and deposits under Code Section 33-11-6, shall be eligible for acquisition unless it is interest bearing or interest accruing or dividend or income paying, or it is not then in default in any respect, and the insurer is entitled to receive for its account and benefit the interest or income accruing thereon.

(b) No security or investment shall be eligible for purchase at a price above its market value.

(c) No provision of this article shall prohibit the acquisition by an insurer of other or additional securities or property if received as a dividend or as a lawful distribution of assets or under a lawful and bona fide agreement of bulk reinsurance, merger, or consolidation. Any investment so acquired which is not otherwise eligible under this article shall be disposed of pursuant to Code Section 33-11-39 if real property, or pursuant to Code Section 33-11-40 if personal property or securities.

(d) Nothing in this Code section shall prohibit an insurer from acquiring control of another insurer subject to the approval of the Commissioner.



§ 33-11-4. Authorization of loan or investment of insurer

An insurer shall not make any investment or loan other than policy loans or annuity contract loans of a life insurer unless the same is authorized or approved by the insurer's board of directors or by a committee authorized by the board and charged with the supervision or making of the investment or loan. The minutes of the committee shall be recorded and regular reports of the committee shall be submitted to the board of directors.



§ 33-11-5. Required investments; limitations

An insurer shall invest in or hold as admitted assets categories of investments that fall within the applicable limits listed in paragraphs (1) through (3) of this Code section:

(1) One person. Any insurer shall not, except with the Commissioner's consent, have at any one time any combinations of investments in or loans upon the security of the obligations, property, or securities of any one person, institution, corporation, or municipal corporation, aggregating an amount in excess of 10 percent of the insurer's admitted assets. This restriction shall not apply as to general obligations of the United States of America or of the government of Canada or of any state, nor include policy loans under this article;

(2) Voting stock. An insurer shall not invest in or hold at any one time more than 10 percent of the outstanding voting stock of any corporation, except with the Commissioner's consent. This provision does not apply as to stock of a substantially wholly owned insurance subsidiary of the insurer, but the prior written consent of the Commissioner shall be required for investment in a subsidiary;

(3) Minimum capital. An insurer shall invest and maintain invested funds not less in amount than the minimum paid-in capital stock required under this title of a domestic stock insurer transacting like kinds of insurance, only in the following:

(A) Cash;

(B) Certificates of deposit or similar certificates or evidences of deposit in banks and trust companies to the extent that the certificates or deposits are insured by the Federal Deposit Insurance Corporation;

(C) Savings accounts, certificates of deposit, or similar certificates or evidences of deposit in savings and loan associations and building and loan associations to the extent that the same are insured by the Federal Savings and Loan Insurance Corporation;

(D) The securities provided for under Code Section 33-11-9;

(E) The securities provided for under Code Section 33-11-11;

(F) The securities provided for under Code Section 33-11-12;

(G) The securities provided for under Code Section 33-11-13; and

(H) The securities provided for under Code Section 33-11-25;

(4) Investment of reserves. In addition to the investments in paragraph (3) of this Code section, an insurer shall invest and keep invested its funds in amounts not less than 100 percent of the reserves provided for by this title, in cash or the securities or investments authorized under this article; provided, however, that an amount equal to not less than 75 percent of the reserves shall be invested in securities other than common stocks;

(5) Other specific limits. Limits as to investments in the category of real estate shall be as provided in Code Sections 33-11-29 through 33-11-32; provided, however, that, except as authorized by subsection (b) of Code Section 33-11-29, all such investments shall not exceed the lesser of 10 percent of admitted assets or 50 percent of the policyholder's surplus; and other specific limits shall apply as stated in Code sections dealing with other respective kinds of investments.



§ 33-11-6. Authorized investments generally -- Cash or deposits

An insurer may have as assets cash or deposits in checking or savings accounts under certificates of deposit or in any other form in banks and trust companies and in savings accounts, certificates of deposit, or similar certificates or evidences of deposits in savings and loan associations and building and loan associations which have qualified for the insurance protection afforded by the Federal Deposit Insurance Corporation or the Federal Savings and Loan Insurance Corporation; provided, however, that an insurer may, upon approval of the Commissioner, have as assets cash or deposits in checking or savings accounts, or in any other form in banks, trust companies, or savings and loan associations which are not members of the Federal Deposit Insurance Corporation or Federal Savings and Loan Insurance Corporation.



§ 33-11-7. Authorized investments generally -- Securities of open-end management investment company or investment trust

An insurer may invest in the securities of any open-end management type investment company or investment trust registered with the Federal Securities and Exchange Commission under the Investment Company Act of 1940, as from time to time amended, if such investment company or trust has been organized for not less than ten years or has assets of not less than $25 million at the date of investment by the insurer.



§ 33-11-8. Authorized investments generally -- Foreign securities

An insurer authorized to transact insurance in a foreign country may make investments, in a manner consistent with the laws of such country, in securities or other investments within such foreign country which are similar in characteristics and quality to like investments required pursuant to this article for investments in the United States of America. The aggregate amount of the investments must not exceed the amount which is customary and necessary for the servicing of the insurance which the insurer has in force in the foreign country. Canadian securities eligible for investment under this article are not subject to this Code section.



§ 33-11-9. Authorized investments generally -- Obligations of government of United States generally

An insurer may invest in bonds, notes, warrants, and other evidences of indebtedness which are direct obligations of the government of the United States of America or for which the full faith and credit of the government of the United States of America is pledged for the payment of principal and interest.



§ 33-11-10. Authorized investments generally -- Securities which are not evidenced by certificates

Notwithstanding any other provisions of this title which might be construed to the contrary, nothing contained in this title shall be deemed to prohibit an insurer from investing its funds in or holding or owning as admitted assets securities which are not evidenced by certificates or instruments and related records issued to the insurer if held in accordance with the rules and regulations prescribed by the Commissioner and such securities are otherwise eligible for investment under this title.



§ 33-11-11. Authorized investments generally -- Loans guaranteed by government of United States

An insurer may invest in loans guaranteed as to principal and interest by the government of the United States of America, or by any agency or instrumentality of the government of the United States of America, to the extent of such guaranty.



§ 33-11-12. Authorized investments generally -- Securities of states of United States, District of Columbia, or government of Canada

An insurer may invest in bonds, notes, warrants, and other securities not in default which are the direct obligations of any state of the United States or of the District of Columbia, or of the government of Canada or any province of Canada, or for which the full faith and credit of such state, district, government, or province has been pledged for the payment of principal and interest.



§ 33-11-12.1. Investment in direct obligations of foreign governments

Subject to the restrictions and limitations provided in this title, an insurer may invest in bonds, notes, warrants, and other securities not in default which are the direct obligations of the government of any foreign country which the International Monetary Fund lists as an industrialized country and for which the full faith and credit of such government has been pledged for the payment of principal and interest, provided such securities are listed as investment grade by the Securities Valuation Office of the National Association of Insurance Commissioners (NAIC) or as investment grade by a securities rating organization accepted by the NAIC.



§ 33-11-13. Authorized investments generally -- Obligations of political subdivisions or public authorities of states of United States, District of Columbia, or government of Canada

An insurer may invest in the obligations of any county, any incorporated city, town, or village, any school district, water district, sewer district, road district, or any special district, or any other political subdivision or public authority of any state, territory, or insular possession of the United States, or of the District of Columbia, or of the Canadian cities that have a population of over 25,000 according to the most recent official Census of Canada, which has not defaulted for a period of 120 days in the payment of interest upon, or for a period of more than one year in the payment of principal of, any of its bonds, notes, warrants, certificates of indebtedness, securities, or any other interest-bearing obligation during the five years immediately preceding the acquisition of the investment.



§ 33-11-14. Authorized investments generally -- Industrial development obligations

An insurer may invest in the bonds, notes, certificates of indebtedness, warrants, or other evidence of indebtedness which are valid obligations issued, assumed, or guaranteed by the United States of America or any state of the United States of America, or by any county, municipal corporation, district, or political subdivision, or civil division or public instrumentality of any such government or unit of such government, if by statute or other legal requirements such obligations are payable as to both principal and interest from revenues or earnings from the whole or any part of any utility supplying water, gas, sewage disposal facility, or electricity or any other public service, including but not limited to toll roads and toll bridges, and in revenue bonds issued by any political subdivision, authority, unit, or other corporate body created by the United States government or the government of any state, for the purpose of aiding in or promoting the industrial development of such state or political subdivisions.



§ 33-11-14.1. Authorized investments generally -- Securities of federal agencies

An insurer may invest in bonds, debentures, or other securities issued or insured or guaranteed by any agency, authority, unit, or corporate body created by the government of the United States of America whether or not such obligations are guaranteed by the United States.



§ 33-11-15. Authorized investments generally -- Securities of public housing authorities or agencies

An insurer may invest in the bonds, debentures, or other securities of public housing authorities, issued under the act of Congress entitled the Housing Act of 1949 and approved July, 1949, the Municipal Housing Commission Act, or the Rural Housing Commission Act, and any additional amendments issued by any other public housing authority or agency in the United States, if the bonds, debentures, or other securities are secured by a pledge of annual contributions to be paid by the United States or any agency of the United States.



§ 33-11-16. Authorized investments generally -- Obligations issued, assumed, or guaranteed by International Bank for Reconstruction and Development or International Finance Corporation

An insurer may invest in obligations issued, assumed, or guaranteed by the International Bank for Reconstruction and Development or the International Finance Corporation. The investments authorized by this Code section shall not be counted as an investment of reserves under paragraph (4) of Code Section 33-11-5 at any one time in an amount greater than 5 percent of the insurer's admitted assets. Such investments shall be subject to all limitations and requirements of this article. In addition to authority contained in Code Section 33-11-8 and elsewhere in this title, an insurer may invest up to 10 percent of its admitted assets in securities or other investments within a foreign country which are similar in characteristics and quality to like investments authorized pursuant to this article for investments in the United States of America, including obligations of the government of such foreign country and its political subdivisions and instrumentalities, provided that the values of such securities or other investments shall be determined in accordance with the valuation methods then currently formulated or approved by the National Association of Insurance Commissioners or its successor organization.



§ 33-11-17. Authorized investments generally -- Obligations issued, assumed, or guaranteed by Asian Development Bank

An insurer may invest in obligations issued, assumed, or guaranteed by the Asian Development Bank, in which bank the United States is a subscribing participant by virtue of an act of Congress approved March 16, 1966, entitled Asian Development Bank Act. The investments authorized by this Code section shall not be counted as an investment of reserves of paragraph (4) of Code Section 33-11-5 at any time in an amount greater than 5 percent of the insurer's admitted assets.



§ 33-11-18. Authorized investments generally -- Obligations issued, assumed, or guaranteed by Inter-American Development Bank

An insurer may invest in obligations issued, assumed, or guaranteed by the Inter-American Development Bank. The investments authorized by this Code section shall not be counted as an investment of reserves of paragraph (4) of Code Section 33-11-5 at any one time in an amount greater than 5 percent of the insurer's admitted assets.



§ 33-11-19. Authorized investments generally -- Loans guaranteed by Georgia Higher Education Assistance Corporation

An insurer may make and invest in loans guaranteed as to principal and interest by the Georgia Higher Education Assistance Corporation, to the extent of such guaranty.



§ 33-11-19.1. Authorized investments generally -- Obligations issued, assumed, or guaranteed by African Development Bank

An insurer may invest in obligations issued, assumed, or guaranteed by the African Development Bank. The investments authorized by this Code section shall not be counted as an investment of reserves of paragraph (4) of Code Section 33-11-5 at any one time in an amount greater than 5 percent of the insurer's admitted assets.



§ 33-11-19.2. Authorized investments generally -- Loans guaranteed by United Student Aid Funds, Inc

An insurer may make and invest in loans guaranteed as to principal and interest by the United Student Aid Funds, Inc., to the extent of such guaranty.



§ 33-11-20. Authorized investments generally -- Obligations of corporations generally

(a) An insurer may invest in bonds, debentures, notes, and other evidences of indebtedness issued, assumed, or guaranteed by any solvent institution existing under the laws of the United States of America or of Canada, or any state or province thereof, which are not in default as to principal or interest and which are secured by collateral worth at least 50 percent more than the par value of the entire issue of such obligations, but only if not more than one-third of the total value of the required collateral consists of common stocks.

(b) An insurer may invest in secured and unsecured obligations of such institutions other than obligations described in subsection (a) of this Code section bearing interest at a fixed rate, with mandatory principal and interest due at specified times, if the net earnings of the issuing, assuming, or guaranteeing institution available for its fixed charges for a period of five fiscal years next preceding date of acquisition by such insurer have averaged per year not less than one and one-half times its average annual fixed charges applicable to such period and if during either of the last two years of the period of such net earnings have been not less than one and one-half times its fixed charges for the year.

(c) An insurer may invest in bonds, debentures, notes, or other evidences of indebtedness of corporations existing under the laws of the United States of America or of Canada or any state or province thereof, which are secured by assignment of a lease or leases or the rentals payable under the leases of real or personal property or both to:

(1) The United States of America or any state thereof, or any county, city, town, village, municipality, or district therein or any political subdivision thereof or any civil division or public instrumentality of one or more of the foregoing; or

(2) One or more institutions created or existing under the laws of the United States of America or of Canada or of any state or province, provided that:

(A) The fixed rentals assigned shall be sufficient to repay the indebtedness within the unexpired term of the lease, exclusive of the term which may be provided by an enforceable option of renewal;

(B) No such lessee has defaulted in payment of interest or principal on any of its bonds, notes, debentures, or other evidences of indebtedness during the five fiscal years immediately preceding the date of the investment;

(C) The net earnings of each lessee under paragraph (2) of subsection (c) of this Code section available for its fixed charges for a period of five fiscal years next preceding the date of acquisition by the insurance company shall have averaged per year not less than one and one-half times its average annual fixed charges applicable to the period and during either of the last two years of the period the net earnings shall have been not less than one and one-half times its fixed charges for the year; and

(D) A first lien on the interest of the lessor in the unencumbered property so leased shall be obtained as additional security for the indebtedness.

(d) An insurer may invest in secured and unsecured obligations of such institutions or in portions thereof, other than the obligations described in subsections (a), (b), and (c) of this Code section, which do not bear interest at a fixed rate and which may or may not have a maturity date or be evidenced by a formal certificate. Such investments must:

(1) Consist of less than 100 percent of the total obligation issued;

(2) Be available for liquidation by the insurer within five days from the date of a request by the insurer for the liquidation of the investment; and

(3) Notwithstanding Code Section 33-11-37, as a total at any one time not exceed 5 percent of the insurer's admitted assets without the written approval of the Commissioner.



§ 33-11-21. Authorized investments generally -- Corporate stocks

An insurer may invest in nonassessable dividend-paying stocks, common or preferred, of any solvent corporation other than a corporation engaged solely in the business of operating real estate or a corporation having substantially all of its assets invested in the shares of such corporation, created or existing under the laws of the United States of America or of any state or of the District of Columbia, provided cash dividends on the common stocks shall have been paid out of current earnings in at least three of the last five years preceding the purchase.



§ 33-11-22. Authorized investments generally -- Equipment trust obligations or certificates

An insurer may invest in equipment trust obligations or certificates adequately secured and evidencing an interest in transportation equipment, wholly or in part within the United States of America, and the right to receive determined portions of rental, purchase, or other fixed obligatory payments for the use or purchase of the transportation equipment.



§ 33-11-23. Authorized investments generally -- Loans secured by pledge of securities or by pledge or assignment of life insurance policies

An insurer may invest in loans which are secured by pledge of securities eligible for investment under this article or by the pledge or assignment of life insurance policies issued by other insurers authorized to transact insurance in this state. On the date made, no loan shall exceed in amount 75 percent of the market value of the collateral pledged. The amount so loaned shall be included in the maximum percentage of funds permitted under this article to be invested in the kinds of securities or evidences of debt pledged.



§ 33-11-24. Authorized investments generally -- Loans to policyholders secured by policy

Reserved. Repealed by Ga. L. 1999, p. 592, § 8, effective January 1, 2000.



§ 33-11-25. Authorized investments generally -- Obligations secured by first mortgage or deed of trust upon improved or income-producing real property in United States or Canada

(a) An insurer may invest in:

(1) Bonds, notes, or other evidences of indebtedness, in addition to those eligible under Code Section 33-11-20 (corporate bonds and debentures) which are secured by first mortgage or deed of trust or deed to secure debt upon fee simple, unencumbered improved or income-producing real property located in the United States or Canada, including leasehold estates in such real estate:

(A) The loan or loans when made on a single-family residential dwelling shall not exceed 80 percent of the value of the real property or leasehold securing the real property; nor shall the loan or loans exceed 75 percent of the value of other real property, as determined by competent appraisers, unless guaranteed or insured by the secretary of veterans affairs or insured by the secretary of housing and urban development as provided in paragraphs (3) and (4) of this Code section;

(B) Unless the loan is guaranteed or insured by a governmental agency, as provided in subparagraph (A) of this paragraph, the appraisal must be certified by two or more company officers, or qualified employees, or by two independent appraisers;

(C) No loan made or acquired by an insurer which is a participation or a part of a series or issue secured by the same mortgage or deed to secure debt or deed of trust shall be a lawful investment under this Code section unless the entire series or issue which is secured by the same mortgage or deed to secure a debt or deed of trust is held by the insurer or unless the participation held by the insurer in the mortgage or deed to secure a debt or deed of trust gives the insurer substantially the rights of a first mortgagee and no other participant in such mortgage or deed to secure a debt or deed of trust holds a senior participation therein;

(D) All loans secured by leasehold must provide for amortization payments on principal at least once in each year in amounts sufficient to amortize completely the loan within a period of four-fifths of the term of the leasehold, inclusive of the term which may be provided by an enforceable option of renewal, but in no event exceeding 35 years;

(E) For the purposes of this Code section, real estate shall not be deemed to be encumbered by reason of the existence of taxes or assessments that are not delinquent, instruments creating or reserving mineral, oil, or timber rights, rights of way, joint driveways, sewer rights, public utility easements, rights in walls, nor by reason of building restrictions or other restrictive covenants, nor when the real estate is subject to lease in whole or in part whereby rents or profits are reserved to the owner, provided that the security created by the mortgage or trust or security deed on the real estate is a first lien upon the real estate and that there is no condition or right of reentry or forfeiture under which the lien can be cut off, subordinated, or otherwise disturbed;

(2) Purchase money mortgages or like securities received upon the sale or exchange of real property acquired;

(3) Bonds, notes, or other evidences of indebtedness which are secured by mortgage or deed of trust or deed to secure debt on real estate or an interest in real estate in the United States, if payment of such indebtedness or part of such indebtedness is guaranteed or insured by the secretary of veterans affairs in accordance with the Servicemen's Readjustment Act of 1944, as amended;

(4) (A) Bonds, notes, or other evidences of indebtedness which are secured by mortgage or deed of trust or deed to secure debt insured in whole or in part by the secretary of housing and urban development under the terms of the National Housing Act, as amended, or any other loan guaranteed by the federal government or its instrumentalities.

(B) Any portion of a loan referred to in paragraph (3) or subparagraph (A) of this paragraph, which is neither insured by the secretary of housing and urban development nor guaranteed under the Servicemen's Readjustment Act, as amended, is subject to the same provisions as apply under this article to uninsured mortgage loans.

(b) Nothing in this Code section shall be deemed to prohibit an insurer from renewing or extending a loan for the original or a lesser amount where a shrinkage in value of the real estate securing the loan would cause its value to be less than the amount otherwise required in relation to the amount of the loan.



§ 33-11-25.1. Authorized investments generally -- Security representing interest in pool of loans secured by mortgage or deed of trust upon property in United States or Canada

(a) In addition to the investment authority granted to insurers under Code Sections 33-11-20, 33-11-21, and other applicable provisions of this title, an insurer authorized to transact insurance in this state, other than an insurer authorized to transact mortgage guaranty insurance, may invest in, purchase, or hold a mortgage or a mortgage participation, pass-through, conventional pass-through, trust certificate, or other similar security which represents an undivided, beneficial interest in a pool of loans secured by first mortgages, deeds of trust, or deeds to secure debt upon fee simple, unencumbered, improved, or income-producing real property located in the United States or Canada, which is improved with a residential building or a condominium unit or buildings designed for occupancy by not more than four families, including leasehold estates in such real estate if such first mortgages, deeds of trust, or deeds to secure debt are fully guaranteed or insured by the Federal Housing Administration, the United States Department of Veterans Affairs, the Farmers Home Administration, the Federal Home Loan Mortgage Corporation, the Government National Mortgage Association, the Federal National Mortgage Association, or any other similar governmental entity or instrumentality or by an insurer authorized to transact mortgage guaranty insurance in this state in accordance with such rules and regulations as may be promulgated by the Commissioner after due notice and hearing.

(b) Notwithstanding any provisions of this title which might be construed to the contrary, the Commissioner may, in his discretion, grant, deny, or revoke the authority of any authorized insurer to invest in or to continue to hold its investment in such securities if, after due notice and hearing, he shall determine that such continued investments would be hazardous to such insurer's policyholders or to the public. In such event, the Commissioner shall give such company a reasonable period of time, not to exceed three years, to dispose of such investments as otherwise provided for in this title, subject to such extensions of time or exceptions as the Commissioner, in his discretion, may grant.



§ 33-11-26. Authorized investments generally -- Chattel mortgage loans

(a) In connection with a loan on the security of real estate designed and used primarily for residential purposes only, which loan was acquired pursuant to Code Section 33-11-25, an insurer may lend or invest an amount not exceeding 20 percent of the amount loaned on or invested in the real estate mortgage or loan deed on the security of a chattel mortgage to be amortized by regular periodic payments within a term of not more than five years, and representing a first and prior lien, except for taxes not then delinquent, on personal property constituting durable equipment owned by the mortgagor or security grantor and kept and used in the mortgaged premises.

(b) For the purpose of this Code section, the term "durable equipment" shall include only mechanical refrigerators, air-conditioning equipment, mechanical laundering machines, heating and cooking stoves and ranges, and, in addition, in the case of apartment houses and hotels, room furniture and furnishings.

(c) Prior to the acquisition of a chattel mortgage as prescribed by this Code section, items of property to be included in such mortgage shall be separately appraised by a qualified appraiser and the fair market value of such items of property determined. No chattel mortgage loan shall exceed in amount the same ratio of loan to the value of the property as is applicable to the companion loan on the real property.

(d) This Code section shall not prohibit an insurer from taking liens on personal property as additional security for any investment otherwise eligible under this article.



§ 33-11-27. Authorized investments generally -- Abstract plant and equipment and stocks of abstract companies

(a) In addition to other investments eligible under this article, a title insurer may invest and have invested an amount not exceeding 50 percent of its paid-in capital stock in its abstract plant and equipment and, with the Commissioner's consent, in stocks of abstract companies.

(b) Investments authorized by this Code section shall not be credited against the insurer's required unearned premium or guaranty fund reserve provided for under Code Section 33-10-10.



§ 33-11-28. Authorized investments generally -- Investments incidental to preservation or enhancement of earnings of real property securing evidence of indebtedness held by insurer

(a) If real property securing any evidence of indebtedness held by an insurer is used for agricultural purposes and a proceeding to foreclose the security instrument or an insolvency proceeding relating to the mortgagor has been commenced or, if the mortgagor has made an assignment for the benefit of creditors, the insurer may, for the purpose of preserving or enhancing the earnings of the property:

(1) Purchase agricultural livestock or equipment and utilize the same or cause the same to be utilized in the operation of the property by the mortgagor, or a receiver or trustee, or by the insurer-creditor; or

(2) Lend up to the value of any agricultural equipment or livestock which may be used in the operation of the property, on the security of a first lien on the equipment and livestock.

(b) Nothing in this Code section shall be deemed to limit any right which the insurer may otherwise have under or with respect to any loan, mortgage, or investment.



§ 33-11-29. Acquisition or holding of real property -- Generally

(a) An insurer shall not directly or indirectly acquire or hold real estate except as authorized in this Code section and in Code Sections 33-11-30 through 33-11-32. An insurer may acquire and hold:

(1) Land and buildings on such land used or acquired for use as its principal home office and branch offices for the convenient transaction of its own business; portions of such buildings not used for its own business may be rented by the insurer to others;

(2) Real property acquired in satisfaction in whole or in part of loans, mortgages, liens, judgments, decrees, or debts previously owing to the insurer in the course of its business;

(3) Real property acquired in part payment of the consideration on the sale of other real property owned by it if such transaction effects a net reduction in the insurer's investment in real estate;

(4) Real property acquired by gift or devise, or through merger, consolidation, or bulk reinsurance of another insurer under this title; or

(5) Additional real property and equipment incident to real property if necessary or convenient for the enhancement of the marketability or sale value of real property previously acquired or held by it under paragraphs (2) through (4) of this subsection, but subject to the prior written approval of the Commissioner.

(b) The amount invested by an insurer in home office and branch office property under paragraph (1) of subsection (a) of this Code section shall not exceed 10 percent of the insurer's admitted assets, but the Commissioner may grant permission to the insurer to invest in real property for that purpose in an increased amount not to exceed 25 percent of admitted assets.



§ 33-11-30. Acquisition or holding of real property -- Investment of assets in real estate acquired for purposes of leasing

(a) Authority to make; terms and conditions. Every insurance company organized and doing business by virtue of the laws of this state shall have authority, in addition to all other investments authorized by law, to invest assets in real estate acquired for the purpose of leasing the same to any person, firm, or corporation, or in real estate already leased to any person, firm, or corporation, under the following terms and conditions:

(1) That the lessee shall at his own cost erect, or that there has already been erected on such real estate, free of liens, a building or other improvements costing an amount at least equal to the value of the said real estate exclusive of improvements; but, if the lease is entered into simultaneously with the purchase of the real estate, the lessor may agree to erect such improvements on the real estate;

(2) That the said improvements shall remain on the said property during the period of the lease with provisions when such improvements are put upon the said property at the cost of the lessee that at the termination of the lease the ownership of the improvements free of liens shall vest in the owner of the real estate;

(3) That the lessee shall during the term of the lease, or the unexpired period of the lease if the property is bought subject to the lease, pay to the owner of the real estate rent in such amount as will enable the owner to amortize completely the improvements put upon the real estate according to a standard amortization table then in use at or before the end of the normal termination of the lease or at the end of 30 years should the lease, or the unexpired period of the lease, be for a longer period than 30 years; and

(4) That during the term of the lease the tenant shall pay all taxes and assessments levied on or against the said real estate, including improvements, shall keep and maintain the said improvements in good repair, and shall provide and maintain for the benefit of the lessor fire and extended coverage insurance on such improvements at least equal to the then current insurable value of the improvements.

(b) Lease and improvements as prerequisites to treatment as investment. Real estate acquired pursuant to this article shall not be treated as an investment unless and until the improvements required under subsection (a) of this Code section have been constructed and the lease agreement entered into in accordance with the terms of this Code section, but if the lessee is a corporation, the bonds, debentures, notes, or preferred stock of which are eligible as investments under the laws of this state, the requirements of this Code section as to the erection of improvements by the lessee, the cost of the improvements, and the vesting of ownership of the improvements in the owner of the real estate shall not be applicable.

(c) Treatment as admitted asset. Real estate acquired under authority of this Code section shall not be treated as an admitted asset in an amount in excess of the actual investment reduced each year by decrements out of the income from said property sufficient to write off completely, based on standard amortization tables in general use, the improvements at the normal termination of the lease or at the end of 30 years should the term of the lease, or the unexpired period of the lease, be for a longer period than 30 years.

(d) Limitation of amount. The total investment of any company under this Code section shall not exceed 5 percent of its admitted assets. No investment shall be made by any company pursuant to this Code section which will cause the company's investment in all real property owned by it to exceed 25 percent of its admitted assets or when all real property owned by the company equals or exceeds 25 percent of its admitted assets.



§ 33-11-31. Acquisition or holding of real property -- Acquisition and holding of real property for recreation, hospitalization, convalescence, and retirement of employees

Subject to prior approval of the Commissioner, an insurer may acquire and hold real property for recreation, hospitalization, convalescence, and retirement purposes of its employees. All investments under this Code section shall not exceed 5 percent of the insurer's surplus; or, if a mutual or reciprocal insurer, all of those investments shall not exceed 5 percent of the insurer's surplus in excess of the surplus required to be maintained under this title for its authority to transact insurance.



§ 33-11-32. Acquisition or holding of real property -- Limitation on investments pursuant to Code Sections 33-11-30 and 33-11-31

No investment in real property shall be made by any insurer pursuant to Code Section 33-11-30 or 33-11-31 which will cause the insurer's investment in all real property owned or held by it directly or indirectly to exceed 25 percent of its admitted assets.



§ 33-11-33. Prohibited investments; underwriting of offering of securities or property by other persons

(a) In addition to investments excluded pursuant to other provisions of this title, an insurer shall not directly or indirectly invest in or lend its funds upon the security of:

(1) Any investment or security which is found by the Commissioner to be designed to evade any prohibition of this title;

(2) Issued shares of its own capital stock, except for the purpose of mutualization under Chapter 14 of this title or in connection with a plan approved by the Commissioner for purchase of the shares by the insurer's employees or agents;

(3) Except with the advance consent of the Commissioner, securities issued by any corporation or enterprise the controlling interest of which is, or will after acquisition by the insurer be, held directly or indirectly by the insurer or any combination of the insurer and the insurer's directors, officers, parent corporation, subsidiaries, or controlling stockholders. Investments in subsidiaries, to the extent otherwise authorized by this article, shall not be subject to this provision; or

(4) Any note or other evidence of indebtedness of any director, officer, or controlling stockholder of the insurer.

(b) No insurer shall underwrite or participate in the underwriting of an offering of securities or property by any other person.



§ 33-11-34. Separate accounts for funds received in connection with pension, retirement, and profit-sharing plans; investment of funds; issuance of contracts

Reserved. Repealed by Ga. L. 1999, p. 592, § 9, effective January 1, 2000.



§ 33-11-35. Separate accounts for variable annuity contracts; investment of funds; issuance and sale of contracts

Reserved. Repealed by Ga. L. 1999, p. 592, § 10, effective January 1, 2000.



§ 33-11-36. Separate accounts for variable life insurance policies; investment of funds; issuance and sale of policies

Reserved. Repealed by Ga. L. 1999, p. 592, § 11, effective January 1, 2000.



§ 33-11-37. Investment of funds in excess of reserve and capital, or surplus, in authorized and approved investments

After satisfying requirements of this article, any funds of any domestic insurer in excess of its reserve and capital, if a stock insurer, or surplus, if a mutual or reciprocal insurer, required to be maintained may be invested without limitation in any investments otherwise authorized by this title, and, in addition, in the other investments, notwithstanding any prohibition contained in Code Section 33-11-29, as may be approved by the Commissioner; provided, however, that approval of the Commissioner is not required except to the extent the investments constitute more than 5 percent of the total assets of an insurer.



§ 33-11-38. Authority of insurers to convey property or securities in which moneys or assets invested or upon which loans made

Insurance companies organized and doing business by virtue of the laws of this state may sell, assign, transfer, and convey, either with or without warranty, or either with or without recourse upon it, as it may prefer, any real estate, personal property, bond, note, mortgage, deed of trust, deed to secure debt, or other form of property or securities in which it may have invested its money or its assets or on which it may have made loans as allowed by law and may also buy and sell any realty that may be necessary for the protection of any loan such insurance company may lawfully make.



§ 33-11-39. Time limit for disposal by insurer of real estate

(a) Except as provided in subsection (d) of this Code section, an insurer shall dispose of real property within time limits as follows:

(1) If acquired under paragraph (1) of subsection (a) of Code Section 33-11-29 or Code Section 33-11-31, the insurer shall sell the property within five years after it ceased to be used or to be necessary for the purposes stated in paragraph (1) of subsection (a) of Code Section 33-11-29 or Code Section 33-11-31;

(2) If acquired under paragraph (2), (3), or (4) of subsection (a) of Code Section 33-11-29, the insurer shall sell the property within five years after the insurer acquired title to the property;

(3) If acquired under paragraph (5) of subsection (a) of Code Section 33-11-29, the insurer shall sell the property within five years after the date of acquisition by the insurer of the real property the marketability or sales price of which was so enhanced; and

(4) If acquired under Code Section 33-11-30, the insurer shall within five years after the termination or expiration of the lease sell the property or re-lease the property for an additional term under the same conditions provided for in Code Section 33-11-30 as for an original leasing.

(b) Any real property otherwise subject to disposal under paragraphs (2) through (4) of subsection (a) of this Code section may be retained by the insurer for home office or branch office purposes for so long as so used, provided that retention of the real property is in compliance with any other provisions of this article applicable to the home office and branch office property (real property leasing).

(c) Any real property otherwise subject to disposal under paragraph (1), (2), or (3) of subsection (a) of this Code section may be retained by the insurer for leasing under Code Section 33-11-30 for so long as so used and subject to provisions otherwise applicable to such real property for leasing.

(d) Upon proof satisfactory to him that the interests of the insurer will suffer materially by the forced sale of such real property, the Commissioner may by certificate grant a reasonable additional period, as specified in the certificate, within which the insurer shall dispose of any particular parcel of real property.

(e) Nothing contained in this Code section shall prevent any insurer from improving or conveying its real property, notwithstanding the lapse of five years without having procured a certificate from the Commissioner.



§ 33-11-40. Time limit for disposal by insurer of personal property or securities deemed unauthorized investments

Any personal property or securities lawfully acquired by an insurer which it could not otherwise have invested in or loaned its funds upon at the time of the acquisition shall be disposed of within three years from date of acquisition unless within that period the security has attained to the standard of eligibility. However, any security or personal property acquired under any agreement of bulk reinsurance, merger, or consolidation may be retained for a longer period if so provided in the plan for the reinsurance, merger, or consolidation as approved by the Commissioner under Chapter 14 of this title. Upon application by the insurer and proof that forced sale of any of the property or security would materially injure the interests of the insurer, the Commissioner may extend the disposal period for an additional reasonable time.



§ 33-11-41. Effect of failure of insurer to dispose of real estate, personal property, or securities

(a) Any real estate, personal property, or securities lawfully acquired and held by an insurer after expiration of the period for disposal of such real estate, personal property, or securities or any extension of the period granted by the Commissioner, as provided in Code Section 33-11-39 or 33-11-40, shall not be allowed as an asset of the insurer.

(b) The insurer shall immediately dispose of any ineligible investment unlawfully acquired by it, and the Commissioner may suspend or revoke the insurer's certificate of authority if the insurer fails to dispose of the investment within a reasonable time as the Commissioner may, by his order, specify.



§ 33-11-42. Investments of foreign and alien insurers; place of domicile

(a) The investments of foreign and alien insurers shall be as permitted by the laws of their domicile but shall be of a quality substantially as high as those required under this article for similar funds of like domestic insurers.

(b) For the purposes of this Code section the domicile of an alien insurer, other than insurers formed under the laws of Canada, shall be that state designated by the insurer in writing filed with the Commissioner at time of admission to this state and may be any one of the following states:

(1) This state if the insurer is entering through this state to transact insurance in the United States through a United States branch;

(2) That in which the insurer was first authorized to transact insurance;

(3) That in which is located the insurer's principal place of business in the United States; or

(4) That in which is held the larger deposits of trusteed assets of the insurer for the protection of its policyholders and creditors in the United States.

(c) If the insurer makes no such designation, its domicile shall be deemed to be that state in which is located its principal place of business in the United States.

(d) In the case of the insurer formed under the laws of Canada or a province of Canada, its domicile shall be deemed to be that province in which its head office is situated.



§ 33-11-43. Compliance with Secondary Mortgage Market Enhancement Act

Notwithstanding any provision of the federal Secondary Mortgage Market Enhancement Act of 1984, 15 U.S.C. Section 77r-1, to the contrary, any insurer subject to the provisions of this title shall comply with all provisions, restrictions, and limitations concerning investments provided in this article.






Article 2 - Investments of Life, Accident and Sickness, Property, and Casualty Insurers

§ 33-11-50. Legislative purpose; application of article; separate accounts

(a) The purpose of this article is to protect and to further the interests of insureds, creditors, and the general public. This objective will be met by the establishment of:

(1) Prudent standards by which an insurer shall develop its investment policy and investment portfolio;

(2) A minimum financial security benchmark and a minimum asset requirement, each of which shall be supported by classes of investments and, as applicable, noninvested assets, described in this article;

(3) A level of investment discretion whereby the regulation of an insurer's investment practices has minimum interference with management initiative and judgment; and

(4) A prescribed process for actions by the Commissioner to address situations where an insurer's investment policy or investment portfolio is not prudent under prevailing circumstances.

(b) This article and the regulations adopted to interpret and implement it shall apply only to domestic life, accident and sickness, property, and casualty insurers licensed pursuant to Code Section 33-3-2 to transact the classes of business described in paragraphs (1) through (5) of Code Section 33-3-5 and United States branches of similar alien insurers entered through this state if such entry is otherwise permitted by law.

(c) Separate accounts established in accordance with Code Sections 33-11-65 through 33-11-67 shall be governed pursuant to those Code sections.



§ 33-11-51. Definitions

For purposes of this article, the term:

(1) "Admitted assets" means assets permitted to be reported as admitted assets on the statutory financial statement of the insurer most recently required to be filed with the Commissioner.

(2) "Asset-backed/mortgage-backed securities" shall include single-class mortgage-backed/asset-backed securities, multiclass residential mortgage-backed securities, and multiclass commercial mortgage-backed/asset-backed securities.

(3) "Asset-valuation reserve" means the reserve required to be computed and reported in the annual and quarterly financial statements, adopted for use by the Commissioner, which is designed to address the credit related and equity risks of a domestic life or accident and sickness insurer's assets.

(4) "Cap" means an option contract in which the cap writer (seller), in return for a premium, agrees to limit, or cap, the cap holder's (purchaser's) risk associated with an increase in a reference rate or index.

(5) "Collar" means a combination of a cap and a floor (one purchased and one written). A collar fixes the rate between two levels (the strike prices of the cap and the floor).

(6) "Counterparty exposure amount" means:

(A) The net amount of credit risk attributable to an over-the-counter derivative instrument. The amount of credit risk equals:

(i) The market value of the over-the-counter derivative instrument if the liquidation of the derivative instrument would result in a final cash payment to the insurer; or

(ii) Zero if the liquidation of the derivative instrument would not result in a final cash payment to the insurer;

(B) If over-the-counter derivative instruments are entered into under a written master agreement which provides for netting of payments owed by the respective parties and the domiciliary jurisdiction of the counterparty is either within the United States or, if not within the United States, within a foreign jurisdiction listed in the Purposes and Procedures Manual of the NAIC Securities Valuation Office as eligible for netting in accordance with procedures adopted by the National Association of Insurance Commissioners and adopted by regulation promulgated by the Commissioner or as otherwise prescribed by regulation promulgated by the Commissioner, the net amount of credit risk shall be the greater of zero or the net sum of:

(i) The market value of the over-the-counter derivative instruments entered into under the agreement, the liquidation of which would result in a final cash payment to the insurer; and

(ii) The market value of the over-the-counter derivative instruments entered into under the agreement, the liquidation of which would result in a final cash payment by the insurer to the business entity; and

(C) For open transactions, market value shall be determined at the end of the most recent quarter of the insurer's fiscal year and shall be reduced by the market value of acceptable collateral held by the insurer or placed in escrow by one or both parties.

(7) "Debt-like preferred stock" means an investment with the structure of a preferred stock that has the cash flow characteristics of a debt instrument.

(8) "Derivative instrument" means a cap, collar, floor, forward, future, option, swap, or warrant.

(9) "Derivative transaction" means a transaction involving the use of one or more derivative instruments.

(10) "Domestic jurisdiction" means the United States, Canada, any state, any province of Canada, or any political subdivision of any of the foregoing.

(11) "Equity-like preferred stock" means an investment with the structure of a preferred stock that has the characteristics of an equity instrument.

(12) "Floor" means an option contract in which the floor writer (seller), in return for a premium, agrees to limit the risk associated with a decline in a reference rate or index.

(13) "Forward" means a contract in which there is an agreement (other than a futures) between two parties that commits one party to purchase and the other to sell the instrument or commodity underlying the contract at a specified future date.

(14) "Future" means a standardized forward contract traded on organized exchanges. Each exchange specifies the standard terms of futures contracts it sponsors. Futures contracts are available for a wide variety of underlying instruments, including insurance, agricultural commodities, minerals, debt instruments (such as United States Treasury bonds and bills), composite stock indices, and foreign currencies.

(15) "Government sponsored enterprise" means a:

(A) Governmental agency; or

(B) Corporation, limited liability company, association, partnership, joint-stock company, joint venture, trust, or other entity or instrumentality organized under the laws of any domestic jurisdiction to accomplish a public policy or other governmental purpose.

(16) "Hedging transaction" means a derivative transaction which is entered into and maintained to reduce or manage:

(A) The risk of a change in the value, yield, price, cash flow, or quantity of assets or liabilities which the insurer has acquired or incurred or anticipates acquiring or incurring; or

(B) The currency exchange rate risk or the degree of exposure as to assets or liabilities which an insurer has acquired or incurred or anticipates acquiring or incurring.

(17) "High-grade investment" means an investment rated 1 or 2 by the Securities Valuation Office or any successor office in accordance with valuation standards adopted by the National Association of Insurance Commissioners and adopted by regulation promulgated by the Commissioner or as otherwise prescribed by regulation promulgated by the Commissioner.

(18) "Lower grade investment" means an investment rated 4, 5, or 6 by the Securities Valuation Office or any successor office in accordance with valuation standards adopted by the National Association of Insurance Commissioners and adopted by regulation promulgated by the Commissioner or as otherwise prescribed by regulation promulgated by the Commissioner.

(19) "Medium grade investment" means an investment rated 3 by the Securities Valuation Office or any successor office in accordance with valuation standards adopted by the National Association of Insurance Commissioners and adopted by regulation promulgated by the Commissioner or as otherwise prescribed by regulation promulgated by the Commissioner.

(20) "Minimum asset requirement" means the sum of an insurer's liabilities and its minimum financial security benchmark.

(21) "Minimum financial security benchmark" means the amount an insurer is required to maintain under Code Section 33-11-52.

(22) "Multiclass commercial mortgage-backed/asset-backed securities" means securities which have been divided into two or more classes, which do not receive proportionate payments of principal and interest, each of which represents an ownership interest in instruments or cash flows, but not including those secured by liens on one-family to four-family residential properties, including:

(A) Defined multiclass commercial mortgage-backed securities which have been divided into two or more classes, which do not receive proportionate payments of principal and interest, each of which represents an ownership interest in instruments, directly or indirectly secured by a first lien on one or more parcels of real estate upon which is located one or more commercial structures, and rated in one of the two highest generic rating categories established by a nationally recognized statistical rating organization that is recognized by the Securities Valuation Office in accordance with valuation standards adopted by the National Association of Insurance Commissioners and adopted by regulation promulgated by the Commissioner or as otherwise prescribed by regulation promulgated by the Commissioner; and

(B) Other multiclass commercial mortgage-backed/asset-backed securities which have been divided into two or more classes, which do not receive proportionate payments of principal and interest, each of which represents an ownership interest in instruments or cash flows, including, but not limited to, instruments secured by liens on one or more parcels of real estate upon which is located one or more commercial structures that are not first liens or, if secured by first liens, the securities are rated below the two highest generic rating categories established by a nationally recognized statistical rating organization that is recognized by the Securities Valuation Office in accordance with valuation standards adopted by the National Association of Insurance Commissioners and adopted by regulation promulgated by the Commissioner or as otherwise prescribed by regulation promulgated by the Commissioner.

(23) "Multiclass residential mortgage-backed securities" means mortgage-backed securities which have been divided into two or more classes, which do not receive proportionate payments of principal and interest, each of which represents an ownership interest in instruments which are directly or indirectly secured by liens on one-family to four-family residential properties, including:

(A) Defined multiclass residential mortgage-backed securities which are first liens and are rated in one of the two highest generic rating categories established by a nationally recognized statistical rating organization that is recognized by the Securities Valuation Office in accordance with valuation standards adopted by the National Association of Insurance Commissioners and adopted by regulation promulgated by the Commissioner or as otherwise prescribed by regulation promulgated by the Commissioner; and

(B) Other multiclass residential mortgage-backed securities which are not first liens or, if secured by first liens, are rated below the two highest generic rating categories established by a nationally recognized statistical rating organization that is recognized by the Securities Valuation Office in accordance with valuation standards adopted by the National Association of Insurance Commissioners and adopted by regulation promulgated by the Commissioner or as otherwise prescribed by regulation promulgated by the Commissioner.

(24) "Option" means a contract that gives the option holder (purchaser of the option rights) the right, but not the obligation, to enter into a transaction with the option writer (seller of the option rights) on terms specified in the contract. A call option allows the holder to buy the underlying instrument, while a put option allows the holder to sell the underlying instrument.

(25) "Over-the-counter derivative instrument" means a derivative instrument entered into with a business entity other than through a qualified exchange, qualified foreign exchange, or cleared through a qualified clearing-house.

(26) "Potential exposure" means the amount determined in accordance with the Annual Statement Instructions adopted by the National Association of Insurance Commissioners and adopted by regulation promulgated by the Commissioner or as otherwise prescribed by regulation promulgated by the Commissioner.

(27) "Replication" means a derivative transaction involving one or more derivative instruments being used to modify the cash flow characteristics of one or more investments held by an insurer in a manner so that the aggregate cash flows of the derivative instruments and investments reproduce the cash flows of another investment having a higher risk-based capital charge than the risk-based capital charge of the original investments or investments.

(28) "Single-class mortgage-backed/asset-backed securities" means pass-through certificates and other securitized loans issued using only one class where the payment of interest or principal or both of the security is directly proportional to interest or principal or both received by the business entity from the loans supporting the security.

(29) "Special rated credit instrument" means an asset-backed/mortgage-backed security authorized by paragraph (2) of subsection (a) of Code Section 33-11-55 where the investment is structured such that:

(A) The payments are the interest only portion of the underlying collateral;

(B) Such payments are reduced as the balance of the underlying collateral is reduced; and

(C) Such reduction may cause a significant loss of the original investment. For purposes of this subparagraph, "significant" shall mean a loss of 15 percent or more.

(30) "SVO listed mutual fund" means a money market mutual fund or short-term bond fund that is registered with the United States Securities and Exchange Commission under the Investment Company Act of 1940 and that has been determined by the Securities Valuation Office or any successor office in accordance with valuation standards adopted by the National Association of Insurance Commissioners and adopted by regulation promulgated by the Commissioner or as otherwise prescribed by regulation promulgated by the Commissioner to be eligible for special reserve and reporting treatment other than as common stock.

(31) "Swap" means a contract to exchange, for a period of time, the investment performance of one underlying instrument for the investment performance of another underlying instrument, typically without exchanging the instruments themselves. An interest rate swap is a contractual agreement between two parties to exchange interest rate payments (usually fixed for variable) based on a specified amount of underlying assets or liabilities (known as the notional amount) for a specified period. The swap does not involve an exchange of principal. The result of these transactions is to transform payments from a variable rate to a fixed rate, from a fixed rate to a variable rate, or from one variable rate index to another variable rate index.

(32) "Warrant" means an instrument that gives the holder the right to purchase an underlying financial instrument at a given price and time or at a series of prices and times outlined in the warrant agreement.



§ 33-11-52. Determining minimum financial security benchmark

(a) (1) Unless otherwise established in accordance with paragraphs (2) and (3) of this subsection, the amount of the minimum financial security benchmark for an insurer shall be the greater of:

(A) The authorized control level risk-based capital applicable to the insurer as set forth by Code Section 33-56-3 less the asset valuation reserve and voluntary investment reserves as defined by the valuation procedures in Code Section 33-10-14; or

(B) The minimum capital and surplus required by this title for maintenance of an insurer's certificate of authority.

(2) The Commissioner may, in accordance with the factors in paragraph (2) of subsection (b) of this Code section, establish by order a minimum financial security benchmark to apply to a specific insurer provided it is not less than the amount determined by paragraph (1) of this subsection.

(3) The Commissioner may establish by regulation a minimum financial security benchmark that is a multiple of authorized control level risk-based capital to apply to any class of insurers provided the amount established by the regulation is not less than the amount determined in paragraph (1) of this subsection.

(b) The Commissioner shall determine the amount of surplus that shall constitute an insurer's minimum financial security benchmark, as an amount that will provide reasonable security against contingencies affecting the insurer's financial position that are not fully covered by reserves or by reinsurance.

(1) The Commissioner shall consider the risks of the following types of contingencies:

(A) Increases in the frequency or severity of losses beyond the levels contemplated by the rates charged;

(B) Increases in expenses beyond those contemplated by the rates charged;

(C) Decreases in the value of or the return on invested assets below those planned on;

(D) Changes in economic conditions that would make liquidity more important than contemplated and would force untimely sale of assets or prevent timely investments;

(E) Currency devaluation to which the insurer may be subject; and

(F) Any other contingencies the Commissioner can identify that may affect the insurer's operations.

(2) In determining an insurer's minimum financial security benchmark under this subsection, the Commissioner shall take into account the following factors:

(A) The most reliable information available as to the magnitude of the various risks under paragraph (1) of this subsection;

(B) The extent to which the risks in paragraph (1) of this subsection are independent of each other or are related, and whether any dependency is direct or inverse;

(C) The insurer's recent history of profits or losses;

(D) The extent to which the insurer has provided protection against the contingencies in other ways than the establishment of surplus, including redundancy of premiums, adjustability of contracts under their terms, investment valuation reserves whether voluntary or mandatory, appropriate reinsurance, the use of conservative actuarial assumptions to provide a margin of security, reserve adjustments in recognition of previous rate inadequacies, contingency or catastrophe reserves, diversification of assets and underwriting risks;

(E) Independent judgments of the soundness of the insurer's operations, as evidenced by the ratings of reliable professional financial reporting services; and

(F) Any other relevant factors.

(3) An insurer subject to the provisions of this article shall invest and maintain invested funds not less in amount than the minimum financial security benchmark only in the following:

(A) Cash;

(B) Certificates of deposit or similar certificates or evidences of deposit in banks and trust companies to the extent that the certificates or deposits are insured by the Federal Deposit Insurance Corporation;

(C) Savings accounts, certificates of deposit, or similar certificates or evidences of deposit in savings and loan associations and building and loan associations to the extent that the same are insured by the Savings Association Insurance Fund of the Federal Deposit Insurance Corporation;

(D) Bonds, notes, warrants, and other evidences of indebtedness which are direct obligations of the government of the United States of America or for which the full faith and credit of the government of the United States of America is pledged for the payment of principal and interest;

(E) Loans guaranteed as to principal and interest by the government of the United States of America, or by any agency or instrumentality of the government of the United States of America, to the extent of such guaranty;

(F) Bonds, notes, warrants, and other securities not in default which are the direct obligations of any domestic jurisdiction, or for which the full faith and credit of such domestic jurisdiction has been pledged for the payment of principal and interest;

(G) The obligations of any county, any incorporated city, town, or village, any school district, water district, sewer district, road district, or any special district, or any other political subdivision or public authority of any state, territory, or insular possession of the United States, or of the District of Columbia, or of the Canadian cities having a population of over 25,000 according to the most recent official census, which has not defaulted for a period of 120 days in the payment of interest upon, or for a period of more than one year in the payment of principal of, any of its bonds, notes, warrants, certificates of indebtedness, securities, or any other interest-bearing obligation during the five years immediately preceding the acquisition of the investment;

(H) Bonds, notes, or other evidences of indebtedness, in addition to those eligible corporate bonds and debentures, which are secured by first mortgages on real estate situated within a domestic jurisdiction, or purchase money mortgages or like securities received upon the sale or exchange of real property acquired; provided, however, that not more than 45 percent in the case of life insurers, and not more than 25 percent in the case of nonlife insurers, of the minimum financial security benchmark may be made up of such investments;

(I) High-grade investments in corporate bonds and debentures having a remaining maturity of five years or less; and

(J) Any other investment not otherwise prohibited by this article that is considered exempt from risk-based capital requirements pursuant to Code Section 33-56-2 in accordance with risk-based capital instructions adopted by the National Association of Insurance Commissioners and adopted by regulation promulgated by the Commissioner or as otherwise prescribed by regulation promulgated by the Commissioner.



§ 33-11-53. Factors to be considered in determining prudence

The following factors shall be evaluated by the insurer and considered along with its business in determining whether an investment portfolio or investment policy is prudent, and the Commissioner shall consider the following factors prior to making a determination that an insurer's investment portfolio or investment policy is not prudent:

(1) General economic conditions;

(2) The possible effect of inflation or deflation;

(3) The expected tax consequences of investment decisions or strategies;

(4) The fairness and reasonableness of the terms of an investment considering its probable risk and reward characteristics and relationship to the investment portfolio as a whole;

(5) The extent of the diversification of the insurer's investments among:

(A) Individual investments;

(B) Classes of investments;

(C) Industry concentrations;

(D) Dates of maturity; and

(E) Geographic areas;

(6) The quality and liquidity of investments in affiliates;

(7) The investment exposure to the following risks, quantified in a manner consistent with the insurer's acceptable risk level appropriate for the insurer given the level of capitalization and expertise available to the insurer:

(A) Liquidity;

(B) Credit and default;

(C) Systemic (market);

(D) Interest rate;

(E) Call, prepayment, and extension;

(F) Currency; and

(G) Foreign sovereign, political subdivision, and corporate;

(8) The amount of the insurer's assets, capital and surplus, premium writings, insurance in force, and other appropriate characteristics;

(9) The amount and adequacy of the insurer's reported liabilities;

(10) The relationship of the expected cash flows of the insurer's assets and liabilities and the risk of adverse changes in the insurer's assets and liabilities;

(11) The adequacy of the insurer's capital and surplus to secure the risks and liabilities of the insurer; and

(12) Any other factors appropriate for consideration and relevant to whether an investment is prudent.



§ 33-11-54. Written plan and policy; duty of board of directors

(a) An insurer's board of directors shall adopt a written plan for acquiring and holding investments and for engaging in investment practices that specifies guidelines as to the quality, maturity, and diversification of investments and other specifications, including investment strategies intended to assure that the investments and investment practices are appropriate for the business conducted by the insurer, its liquidity needs, and its capital and surplus. The board shall review and assess the insurer's technical investment and administrative capabilities and expertise before adopting a written plan concerning an investment strategy or investment practice.

(b) Investments acquired and held under this article shall be acquired and held under the supervision and direction of the board of directors of the insurer. The board of directors shall evidence by formal resolution, at least annually, that it has determined whether all investments have been made in accordance with delegations, standards, limitations, and investment objectives prescribed by the board or a committee of the board charged with the responsibility to direct its investments.

(c) On no less than a quarterly basis, and more often if deemed appropriate, an insurer's board of directors or committee of the board of directors shall:

(1) Receive and review a summary report on the insurer's investment portfolio, its investment activities, and investment practices engaged in under delegated authority, in order to determine whether the investment activity of the insurer is consistent with its written plan; and

(2) Review and revise, as appropriate, the written plan.

(d) In discharging its duties under this Code section, the board of directors shall require that records of any authorizations or approvals, other documentation as the board may require, and reports of any action taken under authority delegated under the plan referred to in subsection (a) of this Code section shall be made available on a regular basis to the board of directors.

(e) If an insurer does not have a board of directors, all references to the board of directors in this article shall be deemed to be references to the governing body of the insurer having authority equivalent to that of a board of directors.

(f) In discharging their duties under this Code section, the directors of an insurer shall perform their duties to the same degree required by Code Section 14-2-830.



§ 33-11-55. Investments eligible for support of outstanding liabilities

(a) The following classes of investments are eligible for support of an insurer's outstanding liabilities, whether they are made directly or through limited partnership interests, joint ventures, stock of an investment subsidiary or membership interests in a limited liability company, trust certificates, participation certificates, or other similar instruments and, with the prior written approval of the Commissioner, general partnership interests:

(1) Cash;

(2) Bonds, investment pools, trust certificates, asset-backed/mortgage-backed securities, SVO listed mutual funds, debt-like preferred stock, or evidences of indebtedness of governmental units or government sponsored enterprises of a domestic jurisdiction, or private business entities domiciled in a domestic jurisdiction;

(3) (A) Obligations secured by mortgages on real estate situated within a domestic jurisdiction, in an aggregate amount which, together with those investments made pursuant to paragraph (6) of this subsection, does not exceed 45 percent of admitted assets in the case of life insurers and 25 percent in the case of nonlife insurers; but a mortgage loan which is secured by other than a first lien may only be acquired when:

(i) The insurer is the holder of the first lien; or

(ii) No senior loan is cross-collateralized or cross-defaulted with another mortgage loan secured by real estate, and the insurer has the right to cure a default on any senior loans.

(B) The obligations held by the insurer and any obligations with an equal lien priority shall not, at the time of acquisition of the obligation, exceed:

(i) Ninety percent of the fair market value of the real estate, if the mortgage loan is secured by a purchase money mortgage or like security received by the insurer upon disposition of the real estate;

(ii) Eighty percent of the fair market value of the real estate, if the mortgage loan requires immediate scheduled payment in periodic installments of principal and interest, has an amortization period of 30 years or less, and has periodic payments made no less frequently than annually. Each periodic payment shall be sufficient to assure that at all times the outstanding principal balance of the mortgage loan shall be not greater than the outstanding principal balance that would be outstanding under a mortgage loan with the same original principal balance, with the same interest rate and requiring equal payments of principal and interest with the same frequency over the same amortization period. Mortgage loans permitted under this subsection are permitted notwithstanding the fact that they provide for a payment of the principal balance prior to the end of the period of amortization of the loan. For residential mortgage loans, the 80 percent limitation may be increased to 97 percent if acceptable private mortgage insurance has been obtained; or

(iii) Seventy-five percent of the fair market value of the real estate for mortgage loans that do not meet the requirements of division (i) or (ii) of this subparagraph.

(C) For purposes of subparagraph (A) of this paragraph, the amount of an obligation required to be included in the calculation of the loan-to-value ratio may be reduced to the extent the obligation is insured by the Federal Housing Administration or guaranteed by the United States Department of Veterans Affairs, or their successors.

(D) Subject to the limitations of Code Section 33-11-58, credit tenant loans with the following characteristics shall be exempt from the provisions of subparagraph (B) of this paragraph:

(i) The loan amortizes over the initial fixed lease term at least in an amount sufficient so that the loan balance at the end of the lease term does not exceed the original appraised value of the real estate;

(ii) The lease payments cover or exceed the total debt service over the life of the loan;

(iii) A tenant or its affiliated entity whose outstanding obligations have a high-grade designation or a comparable rating from a nationally recognized statistical rating organization recognized by the Securities Valuation Office or any successor office in accordance with valuation standards adopted by the National Association of Insurance Commissioners and adopted by regulation promulgated by the Commissioner or as otherwise prescribed by regulation promulgated by the Commissioner and where the tenant or its affiliated entity has a full faith and credit obligation to make the lease payments;

(iv) The insurer holds or is the beneficial holder of a first lien mortgage on the real estate;

(v) The expenses of the real estate are passed through to the tenant, excluding exterior, structural, parking, and heating, ventilation, and air conditioning replacement expenses, unless annual escrow contributions from cash flows derived from the lease payments cover the expense shortfall; and

(vi) There is a perfected assignment of the rents due pursuant to the lease to, or for the benefit of, the insurer.

(E) An insurer shall not acquire an investment under this paragraph if, as a result of and after giving effect to the investment, the aggregate amount of all investments then held by the insurer under this paragraph would exceed:

(i) Four percent of its admitted assets in mortgage loans covering any one secured location;

(ii) One percent of its admitted assets in construction loans covering any one secured location; or

(iii) Eight percent of its admitted assets in construction loans in the aggregate;

(4) Common stock or equity-like preferred stock or equity interests in any business entity in a domestic jurisdiction, or shares of mutual funds registered with the Securities and Exchange Commission of the United States under the Investment Company Act of 1940, other than Securities Valuation Office listed mutual funds, in an amount not exceeding 20 percent of admitted assets in the case of life insurers, and 25 percent in the case of nonlife insurers;

(5) Real property for the convenient accommodation of the insurer's (which may include its affiliates) business operations, including home office, branch office, and field office operations, in an amount not exceeding 10 percent of admitted assets;

(A) Real estate acquired under this paragraph may include excess space for rent to others, if the excess space, valued at its fair market value, would otherwise be a permitted investment under paragraph (6) of this subsection and is so qualified by the insurer;

(B) The real estate acquired under this paragraph may be subject to one or more mortgages, liens, or other encumbrances, the amount of which shall, to the extent that the obligations secured by the mortgages, liens, or encumbrances are without recourse to the insurer, be deducted from the amount of the investment of the insurer in the real estate for purposes of determining compliance with this Code section; and

(C) For purposes of this paragraph, business operations shall not include that portion of real estate used for the direct provision of health care services by an accident and sickness insurer for its insureds. An insurer may acquire real estate used for these purposes under paragraph (6) of this subsection;

(6) Real property, together with the fixtures, furniture, furnishings, and equipment pertaining thereto situated in a domestic jurisdiction, in an amount not exceeding 20 percent of admitted assets in the case of life insurers, and 10 percent in the case of nonlife insurers. Real estate acquired under this paragraph:

(A) Shall be income producing or intended for improvement or development for investment purposes under an existing program (in which case the real estate shall be deemed to be income producing);

(B) May be subject to mortgages, liens, or other encumbrances, the amount of which shall, to the extent that the obligations secured by the mortgages, liens, or encumbrances are without recourse to the insurer, be deducted from the amount of the investment of the insurer in the real estate for purposes of determining compliance with subparagraph (C) of this paragraph; and

(C) An insurer shall not acquire an investment under this paragraph if, as a result of and after giving effect to the investment and any outstanding guarantees made by the insurer in connection with the investment, the aggregate amount of investments then held by the insurer under this paragraph plus the guarantees then outstanding would exceed:

(i) Four percent of its admitted assets in one parcel or group of contiguous parcels of real estate, except that this limitation shall not apply to that portion of real estate used for the direct provision of health care services by an accident and sickness insurer for its insureds, such as hospitals, medical clinics, medical professional buildings, or other health facilities used for the purpose of providing health services; or

(ii) Fifteen percent of its admitted assets in the aggregate;

(7) Loans, securities, or other investments of the types described in paragraphs (1) through (6) of this subsection in countries other than the United States and Canada, provided that the aggregate amount of investments shall not exceed 20 percent of admitted assets;

(8) Bonds or other evidences of indebtedness of international development organizations of which the United States is a member, in an amount not exceeding 5 percent of admitted assets in each organization;

(9) Loans upon the security of the insurer's own policies in amounts that are adequately secured by the policies and that in no case exceed the surrender values of the policies;

(10) Tangible personal property under contract of sale or lease under which contractual payments may reasonably be expected to return the principal of and provide earnings on the investment within its anticipated useful life, in an amount not exceeding 2 percent of admitted assets;

(11) Loans guaranteed as to principal and interest by the Georgia Higher Education Assistance Corporation, to the extent of such guaranty;

(12) Chattel mortgage loans as follows:

(A) In connection with a loan on the security of real estate designed and used primarily for residential purposes only, which loan was acquired in accordance with paragraph (3) of subsection (a) of this Code section, an insurer may lend or invest an amount not exceeding 20 percent of the amount loaned on a chattel mortgage to be amortized by regular periodic payments within a term of not more than five years, and representing a first and prior lien, except for taxes not then delinquent, on personal property constituting durable equipment owned by the mortgagor or security grantor and kept and used in the mortgaged premises;

(B) For the purpose of this paragraph, the term "durable equipment" shall include only mechanical refrigerators, air-conditioning equipment, mechanical laundering machines, heating and cooking stoves and ranges, and in addition, in the case of apartment houses and hotels, room furniture and furnishings;

(C) Prior to the acquisition of a chattel mortgage as prescribed by this Code section, items of property to be included in such mortgage shall be separately appraised by a qualified appraiser and the fair market value of such items of property determined. No chattel mortgage loan shall exceed in amount the same ratio of loan to the value of the property as is applicable to the companion loan on the real property; and

(D) This paragraph shall not prohibit an insurer from taking liens on personal property as additional security for any investment otherwise eligible under this article;

(13) (A) If real property securing any evidence of indebtedness held by an insurer is used for agricultural purposes and a proceeding to foreclose the security instrument or an insolvency proceeding relating to the mortgagor has been commenced or, if the mortgagor has made an assignment for the benefit of creditors, the insurer may, for the purpose of preserving or enhancing the earnings of the property:

(i) Purchase agricultural livestock or equipment and utilize the same or cause the same to be utilized in the operation of the property by the mortgagor, or a receiver or trustee, or by the insurer-creditor; or

(ii) Lend up to the value of any agricultural equipment or livestock which may be used in the operation of the property, on the security of a first lien on the equipment and livestock.

(B) Nothing in this Code section shall be deemed to limit any right which the insurer may otherwise have under or with respect to any loan, mortgage, or investment;

(14) Subject to prior approval of the Commissioner, an insurer may acquire and hold real property for recreation, hospitalization, convalescence, and retirement purposes of its employees. All investments under this paragraph shall not exceed 5 percent of the insurer's surplus; or, if a mutual or reciprocal insurer, all of those investments shall not exceed 5 percent of the insurer's surplus in excess of the surplus required to be maintained under this title for its authority to transact insurance;

(15) Other investments the Commissioner authorizes by regulation; and

(16) Investments not otherwise expressly permitted by this Code section but not specifically prohibited by statute, to the extent of not more than 10 percent of the insurer's admitted assets.

(b) An insurer may exceed the aggregate limitation contained in paragraph (3) of subsection (a) of this Code section by no more than 30 percent of its admitted assets if:

(1) This increased amount is invested only in residential mortgage loans;

(2) The insurer has no more than 10 percent of its admitted assets invested in mortgage loans other than residential mortgage loans;

(3) The loan-to-value ratio of each residential mortgage loan does not exceed 60 percent at the time the mortgage loan is qualified under this increased authority, and the fair market value is supported by an appraisal no more than two years old, prepared by an independent appraiser; and

(4) A single mortgage loan qualified under this increased authority shall not exceed 0.5 percent of its admitted assets.

(c) With the permission of the Commissioner, additional amounts of real estate may be acquired under paragraph (5) of subsection (a) of this Code section.



§ 33-11-56. Conditions for engaging in derivative transactions

(a) An insurer may, directly or indirectly through an investment subsidiary, engage in derivative transactions under this article under the following conditions:

(1) An insurer may use derivative instruments under this Code section to engage in hedging transactions which manage risk and certain income generation transactions, as these terms may be further defined in regulation promulgated by the Commissioner;

(2) An insurer shall be able to demonstrate to the Commissioner the intended hedging characteristics and the ongoing effectiveness of the derivative transaction or combination of the transactions through cash flow testing or other appropriate analyses;

(3) An insurer may enter into hedging transactions under this Code section if, as a result of and after giving effect to the transaction:

(A) The aggregate statement value of options, caps, floors, and warrants not attached to another financial instrument purchased and used in hedging transactions does not exceed 7.5 percent of its admitted assets;

(B) The aggregate statement value of options, caps, and floors written in hedging transactions does not exceed 3 percent of its admitted assets; and

(C) The aggregate potential exposure of collars, swaps, forwards, and futures used in hedging transactions does not exceed 6.5 percent of its admitted assets;

(4) An insurer may only enter into the types of income generation transactions described in subparagraphs (A) through (D) of this paragraph if, as a result of and after giving effect to the transactions, the aggregate statement value of the fixed income assets that are subject to call or that generate the cash flows for payments under the caps or floors, plus the face value of fixed income securities underlying a derivative instrument subject to call, plus the amount of the purchase obligations under the puts, does not exceed 10 percent of its admitted assets:

(A) Sales of covered call options on noncallable fixed income securities, callable fixed income securities if the option expires by its terms prior to the end of the noncallable period, or derivative instruments based on fixed income securities;

(B) Sales of covered call options on equity securities, if the insurer holds in its portfolio, or can immediately acquire through the exercise of options, warrants, or conversion rights already owned, the equity securities subject to call during the complete term of the call option sold;

(C) Sales of covered puts on investments that the insurer is permitted to acquire under this article, if the insurer has escrowed, or entered into a custodian agreement segregating, cash or cash equivalents with a market value equal to the amount of its purchase obligations under the put during the complete term of the put option sold; or

(D) Sales of covered caps or floors, if the insurer holds in its portfolio the investments generating the cash flow to make the required payments under the caps or floors during the complete term that the cap or floor is outstanding; and

(5) An insurer shall include all counterparty exposure amounts in determining compliance with the limitations of this article.

(b) The Commissioner may approve additional transactions involving the use of derivative instruments in excess of the limits of this Code section or for other risk management purposes under regulations promulgated by the Commissioner.



§ 33-11-57. Requirements regarding admitted assets at time of acquisition; nonadmitted assets; relation of investment limitation; qualification of investments; documentation; authority of Commissioner; insurance futures

(a) Investments not conforming to this article shall not be admitted assets.

(b) Subject to subsection (c) of this Code section, an insurer shall not acquire or hold an investment as an admitted asset unless at the time of acquisition it is:

(1) Eligible for the payment or accrual of interest or discount (whether in cash or other forms of income or securities), eligible to receive dividends or other distributions, or is otherwise income producing;

(2) Acquired under Code Section 33-11-55, 33-11-56, or 33-11-63 as a result of securities lending, repurchase, reverse repurchase, dollar roll transactions or, if a life insurer, the administration of policy loans; or

(3) Under the authority of provisions of this chapter other than this article.

(c) An insurer may acquire or hold as admitted assets investments that do not otherwise qualify as provided in this article if the insurer has not acquired them for the purpose of circumventing any limitations contained in this article, the insurer complies with the provisions of Code Section 33-11-60 and values such investments in accordance with Code Section 33-10-14, and if the insurer acquires the investments in the following circumstances:

(1) As payment on account of existing indebtedness or in connection with the refinancing, restructuring, or workout of existing indebtedness, if taken to protect the insurer's interest in that investment;

(2) As realization on collateral for an obligation;

(3) In connection with an otherwise qualified investment or investment practice, as interest on or a dividend or other distribution related to the investment or investment practice or in connection with the refinancing of the investment, in each case for no additional or only nominal consideration;

(4) Under a lawful and bona fide agreement of recapitalization or voluntary or involuntary reorganization in connection with an investment held by the insurer; or

(5) Under a bulk reinsurance, merger, or consolidation transaction approved by the Commissioner if the assets constitute admissible investments for the ceding, merged, or consolidated companies.

(d) An investment or portion of an investment acquired by an insurer under subsection (c) of this Code section shall become a nonadmitted asset three years (or five years in the case of mortgage loans and real estate) from the date of its acquisition, unless within that period the investment has become a qualified investment under a provision of this article other than subsection (c) of this Code section, but an investment acquired under an agreement of bulk reinsurance, merger, or consolidation may be qualified for a longer period if so provided in the plan for reinsurance, merger, or consolidation as approved by the Commissioner. Upon application by the insurer and a showing that the nonadmission of an asset held under subsection (c) of this Code section would materially injure the interests of the insurer, the Commissioner may extend the period for admissibility for an additional reasonable period of time.

(e) Except as provided in subsections (f) and (h) of this Code section, an investment acquired or committed to be acquired prior to January 1, 2000, shall qualify under this article if, on the date the insurer committed to acquire the investment or on the date of its acquisition, it would have qualified under provisions of this chapter then in effect. For the purposes of determining limitations contained in this article, an insurer shall give appropriate recognition to any commitments to acquire investments.

(f) (1) Each specific transaction constituting an investment practice of the type described in this article that was lawfully entered into by an insurer and was in effect on January 1, 2000, shall continue to be permitted under this article until its expiration or termination under its terms.

(2) A mortgage made pursuant to Code Section 33-11-55 or held as an admitted asset pursuant to paragraph (1) of this subsection shall remain qualified as an admitted asset regardless of any refinancing, modification, or extension of such mortgage loan.

(g) Unless otherwise specified, an investment limitation computed on the basis of an insurer's admitted assets or capital and surplus shall relate to the amount required to be shown on the statutory balance sheet of the insurer most recently required to be filed with the Commissioner.

(h) An investment qualified, in whole or in part, for acquisition or holding as an admitted asset may be qualified or requalified at the time of acquisition or a later date, in whole or in part, under any other provision of this article, if the relevant conditions contained in such other provision are satisfied at the time of qualification or requalification.

(i) An insurer shall maintain documentation demonstrating that investments were acquired in accordance with this article and specifying the Code section under which they were acquired.

(j) An insurer shall not enter into an agreement to purchase securities in advance of their issuance for resale to the public as part of a distribution of the securities by the issuer or otherwise guarantee the distribution, except that an insurer may acquire privately placed securities with registration rights.

(k) Notwithstanding the provisions of this article, the Commissioner, for good cause, may order an insurer to nonadmit, limit, dispose of, withdraw from, or discontinue an investment or investment practice. The authority of the Commissioner under this subsection is in addition to any other authority of the Commissioner.

(l) Insurance futures and insurance futures options are not considered investments or investment practices for purposes of this article.



§ 33-11-58. Percentage of securities from single issuer; assignment of excesses; compliance; investment in government obligations

(a) (1) For purposes of determining compliance with Code Section 33-11-61, securities of a single issuer and its affiliates, other than:

(A) The government of the United States; or

(B) Government sponsored enterprises,

shall not exceed 10 percent of admitted assets.

(2) This limitation shall not apply to the aggregate amounts insured by a single financial guaranty insurer with the highest generic rating issued by a nationally recognized statistical rating organization.

(b) For the purpose of determining compliance with the limitations of this Code section, the admitted portion of assets of subsidiaries authorized under Code Section 33-13-2 shall be deemed to be owned directly by the insurer and any other investors in proportion to the market value or, if there is no market, the reasonable value of their interest in the subsidiaries.

(c) To the extent that investments exceed the limitations specified in subsections (a) and (b) of this Code section, the excess may be assigned to the investment class authorized in paragraph (15) of Code Section 33-11-55, until that limit is exhausted.

(d) Unless otherwise specified, an investment limitation computed on the basis of an insurer's admitted assets or capital and surplus shall relate to the amount required to be shown on the statutory balance sheet of the insurer most recently required to be filed with the Commissioner.

(e) Notwithstanding any provision of the federal Secondary Mortgage Enhancement Act, 15 U.S.C. Section 77r-1, to the contrary, any insurer subject to the provisions of this article shall comply with all restrictions and limitations concerning investments provided in this article.

(f) Notwithstanding any other provision of this article, an insurer authorized to transact insurance in a foreign country may make investments, in a manner consistent with the laws of such country, in securities or other investments which are similar in characteristics and quality to like investments required pursuant to this chapter for investments in the United States of America. The aggregate amount of the investments must not exceed the amount which is customary and necessary for the servicing of the insurance which the insurer has in force in the foreign country.

(g) Subject to the restrictions and limitations provided in this article, an insurer may invest in bonds, notes, warrants, and other securities not in default which are the direct obligations of the government of any foreign country for which the full faith and credit of such government has been pledged for the payment of principal and interest, provided such securities are listed as high by a securities rating organization accepted by the National Association of Insurance Commissioners in accordance with valuation standards adopted by the National Association of Insurance Commissioners and adopted by regulation promulgated by the Commissioner or as otherwise prescribed by regulation promulgated by the Commissioner.



§ 33-11-59. Obligations in different currencies

An insurer doing business that requires it to make payment in different currencies shall have investments in securities in each of these currencies in an amount that independently of all other investments meets the requirements of this article as applied separately to the insurer's obligations in each currency. The Commissioner may by order exempt an insurer, or by regulation a class of insurers, from this requirement if the obligations in other currencies are small enough that no significant problem for financial solidity would be created by substantial fluctuations in relative currency values.



§ 33-11-60. Prohibited investments and activities

In addition to investments excluded or prohibited pursuant to other provisions of this article, an insurer shall not, directly or indirectly:

(1) Engage on its own behalf or through one or more affiliates in a transaction or series of transactions designed to evade the prohibitions of this article; or

(2) Invest in or lend its funds upon the security of shares of its own stock, except that an insurer may acquire shares of its own stock for the following purposes, but the shares shall not be admitted assets of the insurer:

(A) Conversion of a stock insurer into a mutual or reciprocal insurer or a mutual or reciprocal insurer into a stock insurer;

(B) Issuance to the insurer's officers, employees, or agents in connection with a plan approved by the Commissioner for converting a publicly held insurer into a privately held insurer or in connection with other stock option and employee benefit plans; or

(C) In accordance with any other plan approved by the Commissioner.



§ 33-11-61. Using investment assets to satisfy minimum assets requirements; qualification of admitted assets; determining financially hazardous insurer

(a) Invested assets may be counted toward satisfaction of the minimum asset requirement only so far as they are invested in compliance with this article and applicable regulations promulgated and orders issued by the Commissioner pursuant to this article. Assets other than invested assets may be counted toward satisfaction of the minimum asset requirement at admitted annual statement value.

(b) An investment held as an admitted asset by an insurer on January 1, 2000, which qualified under Article 1 of this chapter shall remain qualified as an admitted asset under this article.

(c) If an insurer does not own, or is unable to apply toward compliance with this article, an amount of assets equal to its minimum asset requirement, the Commissioner may deem it to be financially hazardous under Chapter 37 of this title.



§ 33-11-62. Retention of personnel to assist Commissioner; confidentiality

(a) The Commissioner may retain at the insurer's expense attorneys, actuaries, accountants, and other experts not otherwise a part of the Commissioner's staff as may be reasonably necessary to assist in reviewing the insurer's investments. Persons so retained shall be under the direction and control of the Commissioner and shall act in a purely advisory capacity.

(b) The investment policy or information related to the investment policy provided to the Commissioner for review under this article shall be considered confidential and shall not be a public record for purposes of Article 4 of Chapter 18 of Title 50 or subject to subpoena, and shall be subject to disclosure only as required for purposes of and in accordance with this title.



§ 33-11-63. Determination by Commissioner of noncompliance; reasonable additional restrictions; consideration of other assets by Commissioner

(a) If the Commissioner determines that an insurer's investment practices do not meet the provisions of this article, the Commissioner may, after notification to the insurer of the Commissioner's findings, order the insurer to make changes necessary to comply with the provisions of this article.

(b) If the Commissioner determines that by reason of the financial condition, current investment practice, or current investment plan of an insurer, the interests of insureds, creditors, or the general public are or may be endangered, the Commissioner may impose reasonable additional restrictions upon the admissibility or valuation of investments or may impose restrictions on the investment practices of an insurer, including prohibition or divestment.

(c) If the Commissioner is satisfied by evidence of an insurer's financial strength and the competence of management and its investment advisers, the Commissioner may count toward satisfaction of the minimum asset requirement any other investment not specifically prohibited by this article to the extent that the Commissioner is satisfied that the interests of insureds, creditors, and the general public of this state are protected.



§ 33-11-64. Conditions under which insurer shall not acquire an investment; special rated credit instruments

(a) An insurer shall not acquire an investment under this article if, as a result of and after giving effect to the investment, the aggregate amount of all investments then held by the insurer under this article would exceed:

(1) For medium and lower grade investments, 20 percent of admitted assets;

(2) For lower grade investments, 10 percent of admitted assets;

(3) For investments rated 5 or 6 by the Securities Valuation Office or any successor office pursuant to the valuation procedures of Code Section 33-10-14, 5 percent of admitted assets; or

(4) For investments rated 6 by the Securities Valuation Office or any successor office pursuant to the valuation procedures of Code Section 33-10-14, 1 percent of admitted assets.

(b) The aggregate amount of special rated credit instruments held by an insurer pursuant to the valuation procedures of Code Section 33-10-14 shall not exceed 10 percent of admitted assets.



§ 33-11-65. Establishment of separate accounts by domestic life insurance companies

(a) Any domestic life insurance company may establish one or more separate accounts and may allocate to such separate account or accounts, in accordance with the terms of a written agreement, any amounts paid to the company in connection with a pension, retirement, or profit-sharing plan, which is established by or in behalf of any group listed in Code Section 33-27-1, which are to be applied to provide benefits payable in fixed or variable dollar amounts.

(b) The amounts allocated to each account and accumulations thereon may be invested and reinvested in any class of investments which may be authorized in the written agreement without regard to any requirements or limitations prescribed by the laws of this state governing the investments of domestic life insurance companies, provided that, to the extent that the company's reserve liability with regard to benefits guaranteed as to amount and duration and funds guaranteed as to principal amount or stated rate of interest is maintained in any separate account, a portion of the assets of such separate account at least equal to such reserve liability shall be invested in accordance with the laws of this state governing the investment of reserves of domestic life insurance companies, as set forth in this article. The investments in such separate account or accounts shall not be taken into account in applying the investment limitations applicable to other investments of the company.

(c) The income, if any, and gains and losses realized or unrealized on each account shall be credited to or charged against the amounts allocated to the account in accordance with the written agreement, without regard to other income, gains, or losses of the company.

(d) Assets allocated to a separate account shall be valued at their market value on the date of valuation or, if there is no readily available market, in accordance with the terms of the applicable written agreement, provided that the portion of the assets of such separate account at least equal to the company's reserve liability with regard to the guaranteed benefits and funds referred to in subsection (b) of this Code section, if any, shall be valued in accordance with the rules otherwise applicable to the company's assets.

(e) Amounts allocated to a separate account in the exercise of the power granted by this Code section shall be owned by the company, and the company shall not be, nor hold itself out to be, a trustee with respect to those amounts.

(f) If the agreement provides for payment of benefits in variable amounts, any contract entered into pursuant to this chapter and delivered in this state providing for such variable benefits shall be a group annuity contract. Such contract shall:

(1) Cover at least ten persons at the time it is entered into;

(2) Be for the purpose of funding a pension, retirement, or profit-sharing plan or agreement which meets the requirements for qualification under Section 401, 403, or 414 of the United States Internal Revenue Code, as now or hereafter amended, or any corresponding provisions of prior or subsequent United States revenue laws; and

(3) Prohibit the allocation to the separate account of any payment or contribution made by any employee.

The contract shall contain a statement of the essential features of the procedure to be followed by the company in determining the dollar amounts of such variable benefits. The contract and any group certificate issued under the contract shall state that such dollar amounts may decrease or increase and shall contain on its first page, in a prominent position, a statement that the benefits under the contract are on a variable basis.

(g) No domestic life insurance company and no foreign or Canadian life insurance company admitted to transact business in this state shall be authorized to deliver within this state any contract entered into pursuant to this article and providing benefits in variable amounts until said company has satisfied the Commissioner that its condition or methods of operation in connection with the issuance of such contracts will not be such as would render its operation hazardous to the public or its policyholders in this state. In determining the qualification of a company requesting authority to deliver the contracts in this state, the Commissioner shall consider, among other things:

(1) The history and financial condition of the company;

(2) The character, responsibility, and general fitness of the officers and directors of the company; and

(3) In the case of a foreign or Canadian company, whether the regulations provided by the state of its domicile or that province in which its head office is located provides a degree of protection to policyholders and the public which is substantially equal to that provided by this Code section and the rules and regulations issued thereunder.

(h) Notwithstanding any other provisions of law, the Commissioner shall have sole authority to issue such reasonable rules and regulations as may be necessary to carry out the purposes of this Code section.

(i) Nothing in this Code section shall be deemed to repeal any provision of Code Section 33-25-9 and no contract or agreement made pursuant to this Code section, or policy or certificate issued under this Code section, shall be construed to violate Code Section 33-25-9.



§ 33-11-66. Cumulative nature of Code section; variable annuity contract; separate accounts; conduct of business; licensed or organized to do business in state; Commissioner's role

(a) This Code section is cumulative of and in addition to the authority granted by any other law of this state relating to separate accounts for insurance companies or to annuity contracts on a variable basis and shall not be deemed to repeal or affect the provisions of Code Section 33-11-65 dealing with the group variable annuity contracts referred to in subsection (f) of Code Section 33-11-65.

(b) When used in this Code section, the term "variable annuity contract" shall mean any individual or group contract issued by an insurance company or annuity company providing for annuity benefits and incidental contractual payments or values which vary in whole or in part so as to reflect investment results of any segregated portfolio of investments or of a designated separate account or accounts in which amounts received or retained in connection with any of the contracts have been placed.

(c) Any domestic life insurance company may establish one or more separate accounts and may allocate to those accounts amounts to provide for annuities (and benefits incidental thereto) payable in fixed or variable amounts or both.

(d) Except as provided in subsection (f) of this Code section, amounts allocated to any separate account and accumulations thereon may be invested and reinvested without regard to any requirements or limitations prescribed by the laws of this state governing the investments of domestic life insurance companies, provided that, to the extent that the company's reserve liability with regard to benefits guaranteed as to amount and duration and funds guaranteed as to principal amount or stated rate of interest is maintained in any separate account, a portion of the assets of such separate account at least equal to the reserve liability shall be invested in accordance with the laws of this state governing the investment of reserves of life insurance companies. The investments in the separate account or accounts shall not be taken into account in applying the investment limitations applicable to other investments of the company.

(e) To the extent any such domestic company deems it necessary to comply with any applicable federal or state laws, the company, with respect to any separate account, including without limitation any separate account which is a management investment company or a unit investment trust, may provide for persons having an interest in such separate account appropriate voting and other rights and special procedures for the conduct of the business of such account, including without limitation, special rights and procedures relating to investment policy, investment advisory services, selection of independent public accountants, and the selection of a committee, the members of which need not be otherwise affiliated with the company, to manage the business of the account. This subsection shall not affect existing laws pertaining to the voting rights of the life insurance company's stockholders or policyholders except as provided in this Code section.

(f) No domestic company shall, for any separate account, purchase the voting securities of a single issuer if such purchase would result in such company, and all domestic insurance companies, directly or indirectly controlling, controlled by, or under common control with the company and holding in the company's or companies' separate account or accounts an amount in excess of 10 percent of the total issued and outstanding voting securities of the issuer, provided that this limitation shall not apply with respect to securities held in separate accounts, the voting rights in which are exercisable in accordance with instructions from persons having interests in such accounts. This limitation shall not apply to the investment for a separate account in the securities of an investment company registered under the Investment Company Act of 1940.

(g) No sale, exchange, or other transfer of assets may be made by any domestic company between any of its separate accounts or between any other investment account and one or more of its separate accounts unless, in case of a transfer into a separate account, the transfer is made solely to establish the account or to support the operation of the contracts with respect to the separate account to which the transfer is made and unless the transfer, whether into or from a separate account, is made by transfer of cash or by a transfer of securities having a readily determinable market value, provided that transfer of securities is approved by the Commissioner. The Commissioner may approve other transfers among such accounts if, in his or her opinion, the transfers would not be inequitable.

(h) The income, if any, and gains and losses, realized or unrealized, from assets allocated to each account shall be credited to or charged against the account without regard to income, gains, or losses of the company.

(i) Unless otherwise approved by the Commissioner, assets allocated to a separate account shall be valued at their market value on the date of valuation or, if there is no readily available market, as provided under the terms of the contract or the rules or other written agreement applicable to such separate account, provided that the portion of the assets of the separate account equal to the company's reserve liability with regard to the guaranteed benefits and funds referred to in subsection (d) of this Code section, if any, shall be valued in accordance with the rules otherwise applicable to the company's assets. The reserve liability for variable annuity contracts shall be determined in accordance with actuarial procedures that recognize the variable nature of the benefits provided and any mortality guarantees.

(j) The amounts held in any separate account shall not be chargeable with liabilities arising out of any other business the company may conduct but shall be held and applied exclusively for the benefit of the owners or beneficiaries of the variable annuity contracts applicable thereto.

(k) Each domestic life insurance company shall have the power within the limits of its corporate charter to do all things necessary under any applicable state or federal law in order that variable annuity contracts may be lawfully sold or offered for sale including, without limitation, the power to provide for management of a separate account by persons who may otherwise be unaffiliated with the life insurance company and the power to grant in connection with such contracts such voting rights as are set forth in subsection (e) of this Code section. Each domestic life insurance company may allocate from its general accounts to each separate account established under this Code section an initial cash amount necessary to meet minimum capitalization requirements for such account as prescribed by the Securities and Exchange Commission, provided that the total of all such allocations shall not exceed 10 percent of the company's assets or $1 million, whichever is less. Any allocation may be withdrawn when sufficient amounts have been received by the company in connection with variable annuity contracts and allocated to a separate account to meet the minimum capitalization requirement.

(l) Amounts allocated to a separate account in the exercise of the power granted by this Code section shall be owned by the company, and the company shall not be, or hold itself out to be, a trustee with respect to such amounts.

(m) Any variable annuity contract providing benefits payable in variable amounts issued under this Code section shall contain a statement of the essential features of the procedure to be followed by the company in determining the dollar amount of such variable benefits. Any contract, including a group contract and certificate in evidence or variable benefits issued under such contract, shall state that such dollar amount will vary to reflect investment experience and shall contain on its first page a statement to the effect that benefits under the contract are on a variable basis.

(n) No company shall deliver or issue for delivery variable annuity contracts within this state unless it is licensed or organized to do a life insurance or annuity business in this state or is organized as a nonprofit educational corporation in its state of domicile and issues variable annuity contracts solely for the purpose of aiding and strengthening nonproprietary and nonprofit-making colleges, universities, and other institutions engaged primarily in education or research and the Commissioner is satisfied that its condition or method of operation in connection with the issuance of such contracts will not render its operation hazardous to the public or its policyholders in this state. In this connection, the Commissioner shall consider among other things:

(1) The history and financial condition of the company;

(2) The character, responsibility, and fitness of the officers and directors of the company; and

(3) The law and regulation under which the company is authorized in the state of domicile to issue variable contracts.

(o) The Commissioner shall have sole and exclusive authority to regulate the issuance or sale of the contracts and to issue such reasonable rules and regulations as may be necessary to carry out the purposes and provisions of this Code section; and the contracts, the companies which issue them, and the agents or other persons who sell them shall not be subject to Chapter 5 of Title 10, the "Georgia Uniform Securities Act of 2008," in the sale of the contracts.

(p) Notwithstanding any other laws of this state, no individual shall, within this state, sell or offer for sale variable annuity contracts as defined in this Code section unless the individual shall have both a valid and current life insurance license and variable contract license issued by the Commissioner. No license shall be issued unless and until the Commissioner is satisfied, after examination, except as provided for in Code Section 33-23-16, that the person is by training, knowledge, ability, and character qualified to act as such a variable annuity agent. The Commissioner may reject any application or suspend or revoke or refuse to renew any variable contract agent's license upon any ground that would bar the applicant or the agent from being licensed to sell life insurance contracts in this state or for the violation of any federal or state securities laws or regulations. The rules governing any proceedings relating to the suspension or revocation of a life insurance agent's license shall also govern any proceedings for the suspension or revocation of a variable contract agent's license. Renewal of a variable contract agent's license shall follow the same procedure established for renewal of an agent's license to sell life insurance contracts in this state.

(q) No contract or agreement made pursuant to this Code section or policy or certificate issued under this Code section shall be construed to violate Code Section 33-25-9, and the sale or offer of any policy or certificate shall not be deemed an unfair method of competition or an unfair or deceptive act or practice in the business of insurance in violation of paragraph (7) and subparagraphs (B) and (C) of paragraph (8) of Code Section 33-6-4.

(r) Except for paragraphs (1), (5), and (6) of subsection (b) of Code Section 33-28-2 and except as otherwise provided in this Code section, all pertinent provisions of this title shall apply to separate accounts and variable annuity contracts relating thereto. The Commissioner, by regulation, may require that any individual variable annuity contract delivered or issued for delivery in this state contain provisions as to grace period and reinstatement appropriate for a variable annuity contract.



§ 33-11-67. Variable contract insurance policies; separate accounts; power of company; statement of essential features in determining benefits; certificate of authority; Commissioner's role; insurance license required

(a) As used in this Code section, "variable life insurance policy" means any individual or group policy issued by an insurance company providing for life insurance and benefits incidental thereto, under which payments or values may vary in whole or in part so as to reflect investment results of any segregated portfolio of investments or of a designated separate account or accounts in which amounts received or retained in connection with any of such policies have been placed.

(b) A domestic life insurance company may establish one or more separate accounts and may allocate to the accounts amounts including without limitation proceeds applied under optional modes of settlement or under dividend options to provide for life insurance and benefits incidental thereto, payable in variable amounts, subject to the following:

(1) The income, gains, and losses, realized or unrealized, from assets allocated to a separate account shall be credited to or charged against the account, without regard to other income, gains, or losses of the company;

(2) Except as provided in paragraph (4) of this subsection, amounts allocated to any separate account and accumulations thereon may be invested and reinvested without regard to any requirements or limitations prescribed by the laws of this state governing the investments of domestic life insurance companies, provided that, to the extent that the company's reserve liability with regard to benefits guaranteed as to amount and duration and funds guaranteed as to principal amount or stated rate of interest is maintained in any separate account, a portion of the assets of the separate account at least equal to the reserve liability shall be invested in accordance with the laws of this state governing the investment of reserves of life insurance companies. The investments in the separate account or accounts shall not be taken into account in applying the investment limitations applicable to other investments of the company;

(3) To the extent any domestic company deems it necessary to comply with any applicable federal or state laws, the company, with respect to any separate account, including without limitation any separate account which is a management investment company or a unit investment trust, may provide for persons having an interest therein appropriate voting and other rights and special procedures for the conduct of the business of the account, including without limitation special rights and procedures relating to investment policy, investment advisory services, selection of independent public accountants, and the selection of a committee, the members of which need not be otherwise affiliated with the company, to manage the business of such account. This paragraph shall not affect existing laws pertaining to the voting rights of the life insurance company's stockholders or policyholders except as provided in paragraph (4) of this subsection;

(4) No domestic company shall, for any separate account, purchase the voting securities of a single issuer if the purchase would result in the company and all domestic insurance companies directly or indirectly controlling, controlled by, or under common control with the company and holding in the company's or companies' separate account or accounts an amount in excess of 10 percent of the total issued and outstanding voting securities of the issuer, provided that this limitation shall not apply with respect to securities held in separate accounts, the voting rights in which are exercisable in accordance with instructions from persons having interest in the accounts. This limitation shall not apply to the investment for a separate account in the securities of an investment company registered under the Investment Company Act of 1940;

(5) Unless otherwise approved by the Commissioner, assets allocated to a separate account shall be valued at their market value on the date of valuation or, if there is no readily available market, as provided under the terms of the policy or the rules or other written agreement applicable to the separate account, provided that, unless otherwise approved by the Commissioner, the portion, if any, of the assets of such separate account equal to the company's reserve liability with regard to the guaranteed benefits and funds referred to in paragraph (2) of this subsection shall be valued in accordance with the rules otherwise applicable to the company's assets;

(6) Amounts allocated to a separate account in the exercise of the power granted by this Code section shall be owned by the company, and the company shall not be, nor hold itself out to be, a trustee with respect to such amounts. If and to the extent so provided under the applicable contracts, that portion of the assets of any such separate account equal to the reserves and other contract liabilities with respect to the account shall not be chargeable with liabilities arising out of any other business the company may conduct; and

(7) No sale, exchange, or other transfer of assets may be made by a company between any of its separate accounts or between any other investment account and one or more of its separate accounts unless, in case of a transfer into a separate account, the transfer is made solely to establish the account or to support the operation of the policies with respect to the separate account to which the transfer is made and unless the transfer, whether into or from a separate account, is made by a transfer of cash or by a transfer of securities having a readily determinable market value, provided that the transfer of securities is approved by the Commissioner. The Commissioner may approve other transfers among the accounts if, in his or her opinion, the transfers would not be inequitable.

(c) Each domestic life insurance company shall have the power within the limits of its corporate charter to do all things necessary under any applicable state or federal law in order that variable life insurance policies may be lawfully sold or offered for sale including, without limitation, the power to provide for management of a separate account by persons who may otherwise be unaffiliated with the life insurance company and the power to grant in connection with the policies such voting rights as are set forth in paragraph (3) of subsection (b) of this Code section. Each domestic life insurance company may allocate from its general accounts to each separate account established under this Code section an initial cash amount necessary to meet minimum capitalization requirements for such account as prescribed by the Securities and Exchange Commission, provided that the total of all of the allocations shall not exceed 10 percent of the company's assets or $1 million, whichever is less. Any allocation may be withdrawn when sufficient amounts have been received by the company in connection with variable life insurance policies and allocated to a separate account to meet the minimum capitalization requirement.

(d) Any variable life insurance policy issued under this Code section shall contain a statement of the essential features of the procedure to be followed by the company in determining the dollar amount of variable benefits provided under such policy. Any policy, including a group contract and certificates in evidence of variable benefits issued thereunder, shall state that the dollar amount will vary to reflect investment experience and shall contain on its first page a statement to the effect that benefits under such policy are on a variable basis.

(e) No company shall deliver or issue for delivery variable life insurance policies within this state unless it has a current certificate of authority to transact life insurance in this state and the Commissioner is satisfied that its condition or method of operations in connection with the issuance of such policies will not render its operation hazardous to the public or its policyholders in this state. In this connection, the Commissioner shall consider among other things:

(1) The history and financial condition of the company;

(2) The experience, character, responsibility, and fitness of the officers and directors of the company; and

(3) The law and regulation under which the company is authorized in the state of domicile to issue variable life insurance policies.

(f) The Commissioner shall have sole and exclusive authority to regulate the solicitation, sale, and issuance of variable life insurance policies and to issue any reasonable rules and regulations as may be necessary to carry out the purposes and provisions of this Code section; and the policies, the companies which issue them, and the agents or other persons who sell them shall not be subject to Chapter 5 of Title 10, the "Georgia Uniform Securities Act of 2008," in the sale of the policies.

(g) Notwithstanding any other laws of this state, no individual shall, within this state, sell or offer for sale variable life insurance contracts as defined in this Code section unless such individual shall have both a valid and current life insurance license and variable contract insurance license issued by the Commissioner. No license shall be issued unless and until the Commissioner is satisfied, after examination, except as provided for in Code Section 33-23-16, that the individual is by training, knowledge, ability, and character qualified to act as such a variable contract insurance agent. The Commissioner may reject any application or suspend or revoke or refuse to renew any variable contract insurance agent's license upon any ground that would bar the applicant or the agent from being licensed to sell life insurance contracts in this state or for the violation of any federal or state securities laws or regulations. The rules governing any proceedings relating to the suspension or revocation of a life insurance agent's license shall also govern any proceedings for the suspension or revocation of a variable contract insurance agent's license. Renewal of a variable contract insurance agent's license shall follow the same procedure established for renewal of an agent's license to sell life insurance contracts in this state.

(h) No variable life insurance policy or certificate issued pursuant to this Code section shall be construed to violate Code Section 33-25-9, and the sale or offer of any such policy or certificate shall not be deemed an unfair method of competition or an unfair or deceptive act or practice in the business of insurance in violation of paragraph (7) and subparagraphs (B) and (C) of paragraph (8) of subsection (b) of Code Section 33-6-4.

(i)(1) Except for paragraphs (1), (5), (6), (7), and (8) of subsection (a) of Code Section 33-25-3, Code Section 33-25-4, and paragraph (1) of Code Section 33-27-3 and except as otherwise provided in this Code section, all pertinent provisions of this title shall apply to separate accounts and variable life insurance policies relating to such accounts. The Commissioner, by regulation, may require that any individual variable life insurance policy delivered or issued for delivery in this state contain provisions as to grace, reinstatement, and nonforfeiture appropriate for that policy; and any such group variable life insurance policy shall contain a provision for grace and nonforfeiture appropriate to that policy.

(2) The reserve liability for variable life insurance policies shall be determined in accordance with actuarial procedures approved by the Commissioner that recognize the variable nature of the benefits provided and any mortality guarantees.






Article 3 - Investment Pools

§ 33-11-80. Short title

This article shall be known and may be cited as the "Investment Pool Act of 1997."



§ 33-11-81. Applicability

This article shall apply to domestic insurers only.



§ 33-11-82. Definitions

As used in this article, the term:

(1) "Business entity" means a corporation, limited liability company, association, partnership, joint-stock company, joint venture, mutual fund trust, or other similar form of business organization, whether organized for profit or not for profit.

(2) "Class one money market mutual fund" means a mutual fund that at all times qualifies for investment using the bond class one reserve factor under the Purposes and Procedures of the SVO or any successor publication.

(3) "Government money market mutual fund" means a money market mutual fund that at all times:

(A) Invests only in obligations issued, guaranteed, or insured by the government of the United States or collateralized repurchase agreements composed of such obligations; and

(B) Qualifies for investment without a reserve under the Purposes and Procedures of the SVO or any successor publication.

(4) "Money market mutual fund" means a mutual fund that meets the conditions of 17 C.F.R. 270.2a-7, under the Investment Company Act of 1940, 15 U.S.C. Section 80a-1, et seq., as amended.

(5) "Obligation" means a bond, note, debenture, or trust certificate, including equipment certificate, production payment, negotiable bank certificate of deposit, banker's acceptance, credit tenant loan, loan secured by financing net leases, and other evidence of indebtedness for the payment of money, or participation, certificates, or other evidences of an interest in any of the foregoing, whether constituting a general obligation of the issuer or payable only out of certain revenues or certain funds pledged or otherwise dedicated for payment.

(6) "Qualified bank" means a national bank, state bank, or trust company that at all times is no less than adequately capitalized as determined by the standards provided by federal banking regulations and that is either regulated by state banking laws or is a member of the Federal Reserve System.

(7) "Repurchase transaction" means a transaction in which an insurer purchases securities from a business entity that is obligated to repurchase the purchased securities or equivalent securities from the insurer at a specified price, either within a specified period of time or upon demand.

(8) "Reverse repurchase transaction" means a transaction in which an insurer sells securities to a business entity and is obligated to repurchase the sold securities or equivalent securities from the business entity at a specified price, either within a specified period of time or upon demand.

(9) "Securities lending transaction" means a transaction in which securities are loaned by an insurer to a business entity that is obligated to return the loaned securities or equivalent securities to the insurer, either within a specified period of time or upon demand.

(10) "SVO" means the Securities Valuation Office of the National Association of Insurance Commissioners.



§ 33-11-83. Authorization and requirements for insurers acquiring investments in investment pools

(a) Notwithstanding any provisions of Article 1 or Article 2 of this chapter to the contrary, an insurer may under this article acquire investments in investments pools that:

(1) Invest only in:

(A) Obligations that are rated 1 or 2 by the SVO or have an equivalent of an SVO 1 or 2 rating by a nationally recognized statistical rating organization recognized by the SVO or, in the absence of an SVO 1 or 2 rating or equivalent rating, the issuer has outstanding obligations with an SVO 1 or 2 rating or equivalent rating by a nationally recognized statistical rating organization recognized by the SVO and which have:

(i) A remaining maturity of 397 days or less or a put that entitles the holder to receive the principal amount of the obligation, which put may be exercised through maturity at specified intervals not exceeding 397 days; or

(ii) A remaining maturity of three years or less and a floating interest rate that resets no less frequently than quarterly on the basis of a current short-term index, including federal funds, prime rate, treasury bills, London InterBank Offered Rate (LIBOR), or commercial paper, and is subject to no maximum limit, if the obligations do not have an interest rate that varies inversely to market interest rate changes;

(B) Government money market mutual funds or class one money market mutual funds; or

(C) Securities lending, repurchase, and reverse repurchase transactions that meet all the requirements of Code Section 33-11-7; or

(2) Invest only in investments which an insurer may acquire under this title, if the insurer's proportionate interest in the amount invested in such investments does not exceed the applicable limits of this title.



§ 33-11-84. Qualification in investment pool

For an investment in an investment pool to be qualified under this article, the investment pool shall not:

(1) Acquire securities issued, assumed, guaranteed, or insured by the insurer or an affiliate of the insurer;

(2) Borrow or incur an indebtedness for borrowed money, except for securities lending and reverse repurchase transactions that meet the requirements of this article; or

(3) Permit the aggregate value of securities then loaned or sold to, purchased from, or invested in any one business entity under this article to exceed 10 percent of the total assets of the investment pool.



§ 33-11-85. Limitations to insurer's investment

The limitations of paragraphs (1) and (2) of Code Section 33-11-5 shall not apply to an insurer's investment in an investment pool; provided, however, that an insurer shall not acquire an investment in an investment pool under this article if, as a result of and after giving effect to the investment, the aggregate amount of investments then held by the insurer under this article:

(1) In any one investment pool would exceed 10 percent of its admitted assets;

(2) In all investment pools investing in investments permitted under paragraph (2) of subsection (a) of Code Section 33-11-83 would exceed 25 percent of its admitted assets; or

(3) In all investment pools would exceed 35 percent of its admitted assets.



§ 33-11-86. Management of investment pool

For an investment in an investment pool to be qualified under this article, the manager of the investment pool shall:

(1) Be organized under the laws of the United States or a state and designated as the pool manager in a pooling agreement;

(2) Be the insurer, an affiliated insurer or a business entity affiliated with the insurer, a qualified bank, or a business entity registered under the Investment Advisors Act of 1940, 15 U.S.C. Section 80b-1, et seq., as amended; or, in the case of a reciprocal insurer or interinsurance exchange, be its attorney in fact; or, in cases of a United States branch of an alien insurer, be its United States manager or affiliates or subsidiaries of its United States manager;

(3) Compile and maintain detailed accounting records setting forth:

(A) The cash receipts and disbursements reflecting each participant's proportionate investment in the investment pool;

(B) A complete description of all underlying assets of the investment pool, including amount, interest rate, any maturity date, and other appropriate designations; and

(C) Such other records which, on a daily basis, allow third parties to verify each participant's investment in the investment pool; and

(4) Maintain the assets of the investment pool in one or more accounts, in the name of or on behalf of the investment pool, under a custodial agreement compliant with this title with a qualified bank. The custodial agreement shall include but not be limited to:

(A) A statement and recognition of the claims and rights of each participant;

(B) An acknowledgment that the underlying assets of the investment pool are held solely for the benefit of each participant in proportion to the aggregate amount of its investments in the investment pool; and

(C) An agreement that the underlying assets of the investment pool shall not be commingled with the general assets of the custodian qualified bank or any other person.



§ 33-11-87. Notification to Commissioner; ownership; inspection

A pooling agreement under this article may not be entered into unless the insurer has notified the Commissioner in writing of the pooling agreement at least 30 days prior to entering into the pooling agreement and the Commissioner has not disapproved it within such period. The pooling agreement for each investment pool shall be in writing and shall provide that:

(1) An insurer and its affiliated insurers or, in the case of an investment pool investing solely in investments permitted under paragraph (1) of subsection (a) of Code Section 33-11-83, the insurer and its subsidiaries, affiliates, or any pension or profit-sharing plan of the insurer, its subsidiaries and affiliates, or, in the case of a United States branch of an alien insurer, affiliates or subsidiaries of its United States manager, shall, at all times, hold 100 percent of the interests in the investments pool;

(2) The underlying assets of the investment pool shall not be commingled with the general assets of the pool manager or any other person;

(3) In proportion to the aggregate amount of each pool participant's interest in the investment pool:

(A) Each participant owns an undivided interest in the underlying assets of the investment pool; and

(B) The underlying assets of the investment pool are held solely for the benefit of each participant;

(4) A participant, or in the event of the participant's insolvency, bankruptcy, or receivership, its trustee, receiver, or other successor in interest, may withdraw all or any portion of its investment from the pool under the terms of the pooling agreement;

(5) Withdrawals may be made on demand without penalty or other assessment on any business day, but settlement of funds shall occur within a reasonable and customary period thereafter not to exceed five business days. Distributions under this paragraph shall be calculated in each case net of all then applicable fees and expenses of the investment pool. The pooling agreement shall provide that the pool manager shall distribute to a participant, at the discretion of the pool manager:

(A) In cash, the then fair market value of the participant's pro rata share of each underlying asset of the investment pool;

(B) In kind, a pro rata share of each underlying asset; or

(C) In a combination of cash and in kind distributions, a pro rata share of each underlying asset; and

(6) The pool manager shall make the records of the investment pool available for inspection by the Commissioner.



§ 33-11-88. Business entity requirement

An investment pool authorized under this article must be a business entity.



§ 33-11-89. Standards not applicable; reporting

Transactions between an investment pool and its participants shall not be subject to the provisions of Code Section 33-13-5. Investment activities of an investment pool and transactions between such pools and pool participants shall be reported annually in the registration statement required by Code Section 33-13-4.









Chapter 11A - Investment Pools [Redesignated]



Chapter 12 - Administration of Deposits

§ 33-12-1. Persons with whom required deposit to be made; acceptance and holding in trust of deposits generally

(a) Deposits required or permitted by law to be made by domestic life insurers and all other insurers shall be made with the Commissioner or with some strong corporation approved by the Commissioner.

(b) The Commissioner shall accept and hold in trust deposits of securities or funds by insurers as follows:

(1) Deposits required for authority to transact insurance in this state;

(2) Deposits of domestic, foreign, or alien insurers when made pursuant to the laws of other states, provinces, and countries as prerequisite for authority to transact insurance in such state, province, or country; or

(3) Deposits in such additional amounts as are permitted to be made by Code Section 33-12-6.



§ 33-12-2. Purposes for which deposits to be held

Deposits shall be held as follows:

(1) When the deposit is required for authority to transact insurance in this state, the deposit shall be held for the protection of all the insurer's policyholders or others entitled to the proceeds of policies within the United States, provided that this paragraph shall not apply to a deposit made under Code Section 33-3-9;

(2) When the deposit is required pursuant to the laws of another state, commonwealth, territory, district of the United States, province, or country, the deposit shall be held for such purposes as are required by such laws and as specified by the Commissioner at the time the deposit is made; or

(3) When the deposit is required pursuant to the retaliatory provision, Code Section 33-3-26, the deposit shall be held for purposes as specified in the Commissioner's order requiring the deposit.



§ 33-12-3. Assets deemed eligible for deposit

(a) All deposits required for authority to transact insurance in this state shall consist of any combination of the securities eligible for the investment of capital funds of domestic insurers as enumerated and described in paragraph (3) of Code Section 33-11-5, except real estate, notes secured by real estate, stocks, or investment trust or investment company shares.

(b) All deposits required pursuant to the laws of another state, province, or country or pursuant to the retaliatory provisions of Code Section 33-3-26 shall consist of those assets as are required or permitted by law or as are required pursuant to a retaliatory provision.



§ 33-12-4. Designation of state depositories; responsibility for safekeeping of deposits; acceptance of book-entry securities as securities

(a) The Commissioner may designate any regularly constituted state depository having trust powers domiciled in this state as a depository to receive and hold deposit. A deposit so held shall be at the expense of the insurer. A depository shall give to the Commissioner proper trust and safekeeping, receipt upon which the Commissioner shall give official receipt to the insurer.

(b) The Commissioner shall be responsible for the safekeeping and return of all securities deposited pursuant to this title with the Commissioner or in any depository so designated.

(c) The Commissioner may by rule or regulation prescribe the methods by which book-entry securities may be accepted as securities required or permitted by law.



§ 33-12-5. Rights of insurers as to recovery, exchange, and inspection of deposits generally

So long as the insurer remains solvent and complies with this title it may:

(1) Demand, receive, institute an action for, and recover the income from the securities deposited;

(2) Exchange and substitute for the deposited securities or any part thereof, with the approval of the Commissioner, eligible securities of equivalent or greater value; and

(3) Inspect at reasonable times any deposit.



§ 33-12-6. Deposit of securities in amounts exceeding required or permitted deposit

An insurer may deposit eligible securities in an amount exceeding its deposit required or otherwise permitted under this title by not more than $100,000.00 for the purpose of absorbing fluctuations in the value of securities held in its deposit and to facilitate the exchange and substitution of securities deposited. During the solvency of the insurer any excess deposit or part thereof shall be released to the insurer upon its request, subject to Code Section 33-12-9. During the insolvency of the insurer the excess deposit shall be released only as provided in Code Section 33-12-8.



§ 33-12-7. Procedure upon occurrence of deficiencies in deposits of insurers generally

If for any reason the market value of assets and securities of an insurer held on deposit in this state under this title falls below the amount so required, the insurer shall promptly deposit other or additional assets or securities eligible for deposit sufficient to cure the deficiency. If the insurer has failed to cure the deficiency within 30 days after receipt of notice to deposit other or additional assets or securities by registered or certified mail or statutory overnight delivery from the Commissioner, the Commissioner shall revoke the insurer's certificate of authority.



§ 33-12-8. Release of deposits generally

Any deposit made in this state under this title shall be released:

(1) To the insurer upon extinguishment by reinsurance or otherwise of all liability of the insurer for the security of which the deposit is held;

(2) To the insurer to the extent such deposit is in excess of the amount required; or

(3) Upon proper order of a court of competent jurisdiction, to the receiver, conservator, rehabilitator, or liquidator of the insurer or to any other properly designated official or officials who succeed to the management and control of the insurer's assets.



§ 33-12-9. Requirement of application and order for release of deposits; liability of Commissioner for release

No release of deposited funds shall be made except upon application to and the written order of the Commissioner. The Commissioner shall have no liability for any release of any deposit or part of a deposit so made by him in good faith.



§ 33-12-10. Levy upon deposits by claimants

No judgment creditor or other claimant of an insurer shall levy upon any deposit held pursuant to this title or upon any part of a deposit, except that such levy may be permitted if so specified in the Commissioner's order requiring the deposit pursuant to the retaliatory provision of Code Section 33-3-26.



§ 33-12-11. Retention of amount to pay judgment in event of occurrence of loss by insured; application for appointment of receiver

Whenever any loss insured against shall occur, the insured or other person entitled to the proceeds of the policy, by judgment or otherwise, in order to secure his recovery, may give notice to the Commissioner of the occurrence of said loss and of the amount claimed, after which notice the Commissioner shall be bound to retain, subject to the order of a court of competent jurisdiction trying any action that may be brought for the recovery of the loss or any action which may be brought upon any judgment obtained in the courts of another state or the courts of the United States on account of the loss, a sufficient amount to pay the judgment in said case in event of recovery; and, if the amount for which the depositing insurer is liable shall not be paid within 30 days, said plaintiff may file an application with the judge of the superior court of the county where the case was tried for appointment of the Commissioner as receiver to take charge of as many securities as shall be necessary to satisfy the aforesaid judgment.



§ 33-12-12. Proceedings upon appointment of receiver generally

The Commissioner in his capacity as receiver shall apply to the judge of the superior court for an order of sale and in pursuance of said order shall sell said securities. After deducting any expenses as shall be allowed by the court, he shall pay over to the plaintiff or his attorney a sufficient amount to satisfy the judgment; and, if there shall remain any residue in the hands of the receiver, he shall pay over the same to the agent of the depositing company taking his receipt for the same, which shall be filed and recorded with the other papers in the case. The receipt shall be a complete discharge to the Commissioner.



§ 33-12-13. Proceedings upon appointment of receivers for satisfaction of multiple claims

If receiverships are ordered for the purpose of holding securities for the future satisfaction of more than one claim, the Commissioner shall retain securities deposited by the insurer and apply the securities to the judgments in the order of his appointments as receiver as provided in Code Section 33-12-11. If the receiver determines that the securities the insurer has on deposit are insufficient to cover the claim and if there is another receivership or there are other receiverships in this state against the same insurer in which distribution has not been completed, the Commissioner shall institute proceedings for a general receivership under Chapter 37 of this title.



§ 33-12-14. Proceeding by Commissioner upon reduction in amount of deposit resulting from occurrence or loss by insured; effect of failure to deposit additional securities

Whenever, by means of Code Sections 33-12-11 through 33-12-13, the amount of securities so deposited shall be reduced, the Commissioner shall give notice to the insurer depositing and require more securities to be deposited so as always to maintain the original amount; and if the company so notified by the Commissioner shall fail to comply within 30 days, its certificate of authority to do business in this state shall be revoked, and the Commissioner shall at the same time give notice by publication of display advertising in bold type in a newspaper of general circulation throughout the state of the fact of the failure and revocation of certificate of authority. The cost of this publication shall be paid by the company failing to comply with this Code section.



§ 33-12-15. Limitation period for settlement or renewal of claims against deposits of insurers; procedure upon settlement of claims

Whenever a notice of claim is filed with the Commissioner as provided by law against the deposit of any insurance company doing business in Georgia and said claim has not been withdrawn at the expiration of seven years from the date of the notice of claim, the Commissioner is authorized to treat the notice as void and not binding unless the notice of claim is renewed within said seven-year period. In the event the Commissioner determines that a claim on which notice has been filed and not released by claimant has been settled or disposed of in any manner, it is authorized to proceed as if the notice of claim had never been filed.



§ 33-12-16. Effect of order of general receivership

Whenever a general receivership under Chapter 37 of this title is ordered by a court of this state, it shall supersede receiverships created under Code Sections 33-12-11 through 33-12-13.



§ 33-12-17. Withdrawal of deposit

When any depositing company shall desire to withdraw any deposit made with the Commissioner as provided by Code Section 33-12-1, and the Commissioner shall find that the deposit is no longer required, in whole or in part, in order to comply with the laws of this or any other state, he may to that extent release the deposit, and his certificate to that effect shall authorize the state to return the deposit so released to the depositing company. A certificate from the Commissioner or other official authorized to administer the insurance laws of any other state or states showing that the depositing company has fully satisfied or made provision for the full payment and satisfaction of all policy obligations in the other state or states or that such policy obligations in such other state or states have been otherwise adequately provided for shall be sufficient evidence that the deposit is no longer required by the laws of such other state or states; provided, however, that any notice of loss theretofore given in conformity with this law shall remain effective, and the Commissioner shall nevertheless retain securities in an amount sufficient to meet the requirements of Code Sections 33-12-11 and 33-12-12.






Chapter 13 - Insurance Holding Company Systems

Article 1 - General Provisions

§ 33-13-1. Definitions

As used in this article, the term:

(1) "Affiliate," including the term "affiliate of" or "person affiliated with" a specific person, means a person who directly or indirectly through one or more intermediaries controls, is controlled by, or is under common control with the person specified.

(2) "Commissioner" means the Commissioner of Insurance, the Commissioner's deputies, or the Insurance Department, as appropriate.

(3) "Control," including the terms "controlling," "controlled by," and "under common control with," means the direct or indirect possession of the power to direct or cause the direction of the management and policies of a person whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services, or otherwise, unless the power is the result of an official position or corporate office held by the person. Control shall be presumed to exist if any person directly or indirectly owns, controls, holds with the power to vote, or holds proxies representing 10 percent or more of the voting securities of any other person. This presumption may be rebutted by a showing made in the manner provided by subsection (k) of Code Section 33-13-4 that control does not exist in fact. The Commissioner may determine after furnishing all persons in interest notice and opportunity to be heard and after making specific findings of fact to support such determination that control exists in fact, notwithstanding the absence of a presumption to that effect.

(4) "Enterprise risk" means any activity, circumstance, event, or series of events involving one or more affiliates of an insurer that, if not remedied promptly, is likely to have a material adverse effect upon the financial condition or liquidity of the insurer or its insurance holding company system as a whole, including, but not limited to, anything that would cause the insurer's risk-based capital to fall into company action level as set forth in Chapter 56 of this title or would cause the insurer to be in hazardous financial condition based on the standards prescribed by Chapter 120-2-54 of the Commissioner's rules and regulations.

(5) "Insurance holding company system" means two or more affiliated persons, one or more of which is an insurer.

(6) "Insurer" shall have the same meaning as set forth in Code Section 33-1-2, except that it shall not include agencies, authorities, or instrumentalities of the United States, its possessions and territories, the Commonwealth of Puerto Rico, the District of Columbia, or a state or political subdivision of a state.

(7) "Person" means an individual, a corporation, a limited liability company, a partnership, an association, a joint-stock company, a trust, an unincorporated organization, any similar entity, or any combination of the foregoing acting in concert, but shall not include any joint venture partnership exclusively engaged in owning, managing, leasing, or developing real or tangible personal property.

(8) "Subsidiary" means an affiliate controlled by a specified person directly or indirectly through one or more intermediaries.

(9) "Voting security" shall include any security convertible into or evidencing a right to acquire a voting security.



§ 33-13-2. Acquisition or organization of subsidiaries by domestic insurers; conduct of business by subsidiaries; investment by insurers in securities of subsidiaries

(a) Any domestic insurer either by itself or in cooperation with one or more persons may organize or acquire one or more subsidiaries. The subsidiaries may conduct any kind of business or businesses permitted by the Constitution and laws of this state; and their authority to do so shall not be limited by reason of the fact that they are subsidiaries of a domestic insurer.

(b) In addition to investments in common stock, preferred stock, debt obligations, and other securities permitted under all other Code sections of this title, a domestic insurer may also:

(1) Invest in common stock, preferred stock, debt obligations, and other securities of one or more subsidiaries amounts which do not exceed the lesser of 10 percent of the insurer's assets or 50 percent of the insurer's surplus as regards policyholders, provided that after the investments the insurer's surplus as regards policyholders will be reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs. In calculating the amount of such investments, investments in domestic or foreign insurance subsidiaries and health maintenance organizations shall be excluded, and there shall be included:

(A) Total net moneys or other consideration expended and obligations assumed in the acquisition or formation of a subsidiary, including all organizational expenses and contributions to capital and surplus of the subsidiary whether or not represented by the purchase of capital stock or issuance of other securities; and

(B) All amounts expended in acquiring additional common stock, preferred stock, debt obligations, and other securities and all contributions to the capital or surplus of a subsidiary subsequent to its acquisition or formation;

(2) Invest any amount in common stock, preferred stock, debt obligations, and other securities of one or more subsidiaries engaged or organized to engage exclusively in the ownership and management of assets authorized as investments for the insurer, provided that each subsidiary agrees to limit its investments in any asset so that the investments will not cause the amount of the total investment of the insurer to exceed any of the investment limitations applicable to the insurer as specified in Chapter 11 of this title. For the purpose of this paragraph, "the total investment of the insurer" shall include:

(A) Any direct investment by the insurer in an asset; and

(B) The insurer's proportionate share of any investment in an asset by any subsidiary of the insurer which shall be calculated by multiplying the amount of the subsidiary's investment by the percentage of the insurer's ownership of such subsidiary; and

(3) Invest any amount in common stock, preferred stock, debt obligations, or other securities of one or more subsidiaries with the approval of the Commissioner, provided that after the investment the insurer's surplus as regards policyholders will be reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs.

(c) Investments in common stock, preferred stock, debt obligations, or other securities of subsidiaries made pursuant to subsection (b) of this Code section shall not be subject to any of the otherwise applicable restrictions or prohibitions contained in this title applicable to the investments of insurers.

(d) Whether any investment pursuant to subsection (b) of this Code section meets the applicable requirements of that subsection is to be determined before the investment is made, by calculating the applicable investment limitations as though the investment had already been made, taking into account the then outstanding principal balance on all previous investments in debt obligations, and the value of all previous investments in equity securities as of the day they were made, net of any return of capital invested, not including dividends.

(e) If an insurer ceases to control a subsidiary, it shall dispose of any investment in the subsidiary made pursuant to this Code section within three years from the time of the cessation of control or within any further time as the Commissioner may prescribe unless at any time after the investment shall have been made the investment shall have met the requirements for investment under any other Code section of this title and the insurer notifies the Commissioner that the requirement has been met.



§ 33-13-3. Acquisition of control of or merger with domestic insurer

(a) Filing requirements.

(1) No person other than the issuer shall make a tender offer for or a request or invitation for tenders of, or enter into any agreement to exchange securities for, seek to acquire, or acquire, in the open market or otherwise, any voting security of a domestic insurer if after the consummation of the agreement the person would directly or indirectly or by conversion or by exercise of any right to acquire be in control of the insurer; and no person shall enter into an agreement to merge with or otherwise to acquire control of a domestic insurer or any person controlling a domestic insurer unless at the time the offer, request, or invitation is made or the agreement is entered into, or prior to the acquisition of the securities if no offer or agreement is involved, the person has filed with the Commissioner and has sent to the insurer a statement containing the information required by this Code section and the offer, request, invitation, agreement, or acquisition has been approved by the Commissioner in the manner prescribed in subsection (d) of this Code section.

(2) For the purposes of this Code section, any controlling person of a domestic insurer seeking to divest its controlling interest in the domestic insurer, in any manner, shall file with the Commissioner, with a copy to the insurer, confidential notice of its proposed divestiture at least 30 days prior to the cessation of control. The Commissioner shall determine those instances in which the party seeking to divest or to acquire a controlling interest in an insurer will be required to file for and obtain approval of the transaction. The information shall remain confidential until the conclusion of the transaction unless the Commissioner, in his or her discretion, determines that confidential treatment will interfere with enforcement of this Code section. If the statement referred to in paragraph (1) of this subsection is otherwise filed, this paragraph shall not apply.

(3) With respect to a transaction subject to this Code section, the acquiring person must also file a preacquisition notification with the Commissioner, which shall contain the information set forth in paragraph (1) of subsection (c) of Code Section 33-13-3.1. A failure to file the notification may be subject to penalties specified in paragraph (3) of subsection (e) of Code Section 33-13-3.1.

(4) For purposes of this Code section, a "domestic insurer" shall include any person controlling a domestic insurer unless the person, as determined by the Commissioner, is either directly or through its affiliates primarily engaged in business other than the business of insurance. For the purposes of this Code section, "person" shall not include any securities broker holding, in the usual and customary broker's function, less than 20 percent of the voting securities of an insurance company or of any person which controls an insurance company.

(b) Execution and content of statement. The statement to be filed with the Commissioner in accordance with this Code section shall be made under oath or affirmation and shall contain the following information:

(1) The name and address of each person, hereinafter called "acquiring party," by whom or on whose behalf the merger or other acquisition of control referred to in subsection (a) of this Code section is to be effected and:

(A) If the person is an individual, his or her principal occupation and all offices and positions held during the past five years and any conviction of crimes other than minor traffic violations during the past ten years; and

(B) If the person is not an individual, a report of the nature of its business operations during the past five years or for any lesser periods as the person and any predecessors of such person shall have been in existence; an informative description of the business intended to be done by the person and the person's subsidiaries; and a list of all individuals who are or who have been selected to become directors or executive officers of the person or who perform or will perform functions appropriate to the positions. The list shall include for each individual the information required by subparagraph (A) of this paragraph;

(2) The source, nature, and amount of the consideration used or to be used in effecting the merger or other acquisition of control, a description of any transaction wherein funds were or are to be obtained for that purpose, including any pledge of the insurer's stock, or the stock of any of its subsidiaries or controlling affiliates, and the identity of persons furnishing the consideration; provided, however, that where a source of the consideration is a loan made in the lender's ordinary course of business, the identity of the lender shall remain confidential if the person filing the statement so requests;

(3) Fully audited financial information as to the earnings and financial condition of each acquiring party for the preceding five fiscal years of each acquiring party or for any lesser period as the acquiring party and any predecessors of the acquiring party shall have been in existence and similar unaudited information as of a date not earlier than 90 days prior to the filing of the statement;

(4) Any plans or proposals which each acquiring party may have to liquidate the insurer, to sell its assets or merge or consolidate it with any person, or to make any other material change in its business or corporate structure or management;

(5) The number of shares of any security referred to in subsection (a) of this Code section which each acquiring party proposes to acquire and the terms of the offer, request, invitation, agreement, or acquisition referred to in subsection (a) of this Code section and a statement as to the method by which the fairness of the proposal was arrived at;

(6) The amount of each class of any security referred to in subsection (a) of this Code section which is beneficially owned or concerning which there is a right to acquire beneficial ownership by each acquiring party;

(7) A full description of any contracts, arrangements, or understandings with respect to any security referred to in subsection (a) of this Code section in which any acquiring party is involved, including but not limited to transfer of any of the securities, joint ventures, loan or option arrangements, puts or calls, guarantees of loans, guarantees against loss or guarantees of profits, division of losses or profits, or the giving or withholding of proxies; and the description shall identify the persons with whom the contracts, arrangements, or understandings have been entered into;

(8) A description of the purchase by any acquiring party of any security referred to in subsection (a) of this Code section during the 12 calendar months preceding the filing of the statement by any acquiring party, including the dates of purchase, names of the purchasers, and consideration paid or agreed to be paid;

(9) A description of any recommendations to purchase any security referred to in subsection (a) of this Code section made during the 12 calendar months preceding the filing of the statement by any acquiring party or by anyone based upon interviews or at the suggestion of the acquiring party;

(10) Copies of all tender offers for, requests or invitations for tenders of exchange offers for, and agreements to acquire or exchange any securities referred to in subsection (a) of this Code section and, if distributed, of additional soliciting material relating thereto;

(11) The terms of any agreement, contract, or understanding made with or proposed to be made with any broker-dealer as to solicitation of securities referred to in subsection (a) of this Code section for tender and the amount of any fees, commissions, or other compensation to be paid to broker-dealers with regard to the agreement, contract, or understanding;

(12) An agreement by the person required to file the statement referred to in subsection (a) of this Code section that it will provide the annual report, specified in subsection (l) of Code Section 33-13-4, for so long as control exists;

(13) An acknowledgment by the person required to file the statement referred to in subsection (a) of this Code section that the person and all subsidiaries within its control in the insurance holding company system will provide information to the Commissioner upon request as necessary to evaluate enterprise risk to the insurer; and

(14) Any additional information as the Commissioner may by rule or regulation prescribe as necessary or appropriate for the protection of policyholders of the insurer or in the public interest.

If the person required to file the statement referred to in subsection (a) of this Code section is a partnership, limited partnership, syndicate, or other group, the Commissioner may require that the information called for by paragraphs (1) through (14) of this subsection shall be given with respect to each partner of the partnership or limited partnership, each member of the syndicate or group, and each person who controls the partner or member. If any partner, member, or person is a corporation or the person required to file the statement referred to in subsection (a) of this Code section is a corporation, the Commissioner may require that the information called for by paragraphs (1) through (14) of this subsection shall be given with respect to the corporation, each officer and director of the corporation, and each person who is directly or indirectly the beneficial owner of more than 10 percent of the outstanding voting securities of the corporation. If any material change occurs in the facts set forth in the statement filed with the Commissioner and sent to the insurer pursuant to this Code section, an amendment setting forth the change, together with copies of all documents and other material relevant to the change, shall be filed with the Commissioner and sent to the insurer within two business days after the person learns of the change.

(c) Alternate filing materials. If any offer, request, invitation, agreement, or acquisition referred to in subsection (a) of this Code section is proposed to be made by means of a registration statement under the Securities Act of 1933, in circumstances requiring the disclosure of similar information, under the Securities Exchange Act of 1934, or under a state law requiring similar registration or disclosure, the person required to file the statement referred to in subsection (a) of this Code section may utilize the documents in furnishing the information called for by that statement.

(d) Approval or disapproval by Commissioner; hearings.

(1) The Commissioner shall approve any merger or other acquisition of control referred to in subsection (a) of this Code section unless, after a public hearing thereon, he or she finds that:

(A) After the change of control the domestic insurer referred to in subsection (a) of this Code section would not be able to satisfy the requirements for the issuance of a license to write the line or lines of insurance for which it is presently licensed;

(B) The effect of the merger or other acquisition of control would be substantially to lessen competition in insurance in this state or tend to create a monopoly. In applying the competitive standard in this subparagraph:

(i) The informational requirements of paragraph (1) of subsection (c) of Code Section 33-13-3.1 and the standards of paragraph (2) of subsection (d) of Code Section 33-13-3.1 shall apply;

(ii) The merger or other acquisition shall not be disapproved if the Commissioner finds that any of the situations meeting the criteria provided by paragraph (3) of subsection (d) of Code Section 33-13-3.1 exist; and

(iii) The Commissioner may condition the approval of the merger or other acquisition on the removal of the basis of disapproval within a specified period of time;

(C) The financial condition of any acquiring party is such as might jeopardize the financial stability of the insurer or prejudice the interest of its policyholders;

(D) The plans or proposals which the acquiring party has to liquidate the insurer, to sell its assets or consolidate or merge it with any person, or to make any other material change in its business or corporate structure or management are unfair and unreasonable to policyholders of the insurer and not in the public interest;

(E) The competence, experience, and integrity of those persons who would control the operation of the insurer are such that it would not be in the interest of policyholders of the insurer and of the public to permit the merger or other acquisition of control; or

(F) The acquisition is likely to be hazardous or prejudicial to the insurance buying public.

(2) The public hearing referred to in paragraph (1) of this subsection shall be held within 30 days after the statement required by subsection (a) of this Code section is filed; and at least 20 days' notice of the public hearing shall be given by the Commissioner to the person filing the statement. Not less than seven days' notice of the public hearing shall be given by the person filing the statement to the insurer and to any other persons as may be designated by the Commissioner. The Commissioner shall make a determination within the 60 day period preceding the effective date of the proposed transaction. At the hearing, the person filing the statement, the insurer, any person to whom notice of hearing was sent, and any other person whose interests may be affected thereby shall have the right to present evidence, examine and cross-examine witnesses, and offer oral and written arguments and in connection therewith shall be entitled to conduct discovery proceedings in the same manner as is presently allowed in the superior courts of this state. All discovery proceedings shall be concluded not later than three days prior to the commencement of the public hearing.

(3) If the proposed acquisition of control will require the approval of more than one commissioner, the public hearing referred to in paragraph (2) of this subsection may be held on a consolidated basis upon request of the person filing the statement referred to in subsection (a) of this Code section. Such person shall file the statement referred to in subsection (a) of this Code section with the National Association of Insurance Commissioners within five days of making the request for a public hearing. A commissioner may opt out of a consolidated hearing and shall provide notice to the applicant of the opt-out within ten days of the receipt of the statement referred to in subsection (a) of this Code section. A hearing conducted on a consolidated basis shall be public and shall be held within the United States before the commissioners of the states in which the insurers are domiciled. Such commissioners shall hear and receive evidence. A commissioner may attend such hearing, in person or by telecommunication.

(4) In connection with a change of control of a domestic insurer, any determination by the Commissioner that the person acquiring control of the insurer shall be required to maintain or restore the capital of the insurer to the level required by the laws and regulations of this state shall be made not later than 60 days after the date of notification of the change in control submitted pursuant to paragraph (1) of subsection (a) of this Code section.

(5) The Commissioner may retain at the acquiring person's expense any attorneys, actuaries, accountants, and other experts not otherwise a part of the Commissioner's staff as may be reasonably necessary to assist the Commissioner in reviewing the proposed acquisition of control.

(e) Exemptions. This Code section shall not apply to any offer, request, invitation, agreement, or acquisition which the Commissioner by order shall exempt from this Code section as not having been made or entered into for the purpose and not having the effect of changing or influencing the control of a domestic insurer or as otherwise not comprehended within the purposes of this Code section.

(f) Violations. The following shall be violations of this Code section:

(1) The failure to file any statement, amendment, or other material required to be filed pursuant to subsection (a) or (b) of this Code section; or

(2) The effectuation or any attempt to effectuate an acquisition of control of or merger with a domestic insurer unless the Commissioner has given approval to the acquisition of control or merger.

(g) Jurisdiction; service of process. The courts of this state are vested with jurisdiction over every person not resident, domiciled, or authorized to do business in this state who files a statement with the Commissioner under this Code section and over all actions involving that person arising out of violations of this Code section; and each person shall be deemed to have performed acts equivalent to and constituting an appointment by that person of the Commissioner to be his or her true and lawful attorney upon whom may be served all lawful process in any action, suit, or proceeding arising out of violations of this Code section. Copies of all lawful process shall be served on the Commissioner and transmitted by registered or certified mail or statutory overnight delivery by the Commissioner to the person at his or her last known address.



§ 33-13-3.1. Acquisition of insurer; effect on competition

(a) As used in this Code section, the term:

(1) "Acquisition" means any agreement, arrangement, or activity, the consummation of which results in a person acquiring directly or indirectly the control of another person and, includes, but is not limited to, the acquisition of voting securities, the acquisition of assets, bulk reinsurance, and mergers.

(2) "Involved insurer" includes an insurer which either acquires or is acquired, is affiliated with an acquirer or acquired, or is the result of a merger.

(b) (1) Except as exempted in paragraph (2) of this subsection, this Code section applies to any acquisition in which there is a change in control of an insurer authorized to do business in this state.

(2) This Code section shall not apply to the following:

(A) A purchase of securities solely for investment purposes so long as such securities are not used by voting or otherwise to cause or attempt to cause the substantial lessening of competition in any insurance market in this state. If a purchase of securities results in a presumption of control under paragraph (3) of Code Section 33-13-1, it is not solely for investment purposes unless the commissioner of the insurer's state of domicile accepts a disclaimer of control or affirmatively finds that control does not exist and such disclaimer action or affirmative finding is communicated by the domiciliary commissioner to the Commissioner of this state;

(B) The acquisition of a person by another person when both persons are neither directly nor through affiliates primarily engaged in the business of insurance, if preacquisition notification is filed with the Commissioner in accordance with paragraph (1) of subsection (c) of this Code section 30 days prior to the proposed effective date of the acquisition. However, such preacquisition notification is not required for exclusion from this Code section if the acquisition would otherwise be excluded from this Code section by any other subparagraph of this paragraph;

(C) The acquisition of already affiliated persons;

(D) An acquisition if, as an immediate result of the acquisition:

(i) In no market would the combined market share of the involved insurers exceed 5 percent of the total market;

(ii) There would be no increase in any market share; or

(iii) In no market would:

(I) The combined market share of the involved insurers exceed 12 percent of the total market; and

(II) The market share increase by more than 2 percent of the total market.

For the purpose of this subparagraph, the term "market" means a direct written insurance premium in this state for a line of business as contained in the annual statement required to be filed by insurers licensed to do business in this state;

(E) An acquisition for which a preacquisition notification would be required pursuant to this Code section due solely to the resulting effect on the ocean marine insurance line of business; or

(F) An acquisition of an insurer whose domiciliary commissioner affirmatively finds that such insurer is in failing condition; there is a lack of feasible alternative to improving such condition; the public benefits of improving such insurer's condition through the acquisition exceed the public benefits that would arise from not lessening competition; and such findings are communicated by the domiciliary commissioner to the Commissioner of this state.

(c) An acquisition covered by subsection (b) of this Code section may be subject to an order pursuant to subsection (e) of this Code section unless the acquiring person files a preacquisition notification and the waiting period has expired. The acquired person may file a preacquisition notification. The Commissioner shall give confidential treatment to information submitted under this subsection in the same manner as provided in Code Section 33-13-8:

(1) The preacquisition notification shall be in such form and contain such information as prescribed by the National Association of Insurance Commissioners relating to those markets which, under subparagraph (b)(2)(D) of this Code section, cause the acquisition not to be exempted from the provisions of this Code section. The Commissioner may require such additional material and information as he or she deems necessary to determine whether the proposed acquisition, if consummated, would violate the competitive standard of subsection (d) of this Code section. The required information may include an opinion of an economist as to the competitive impact of the acquisition in this state accompanied by a summary of the education and experience of such person indicating his or her ability to render an informed opinion; and

(2) The waiting period required shall begin on the date of receipt of the Commissioner of a preacquisition notification and shall end on the earlier of the thirtieth day after the date of such receipt or termination of the waiting period by the Commissioner. Prior to the end of the waiting period, the Commissioner on a one-time basis may require the submission of additional needed information relevant to the proposed acquisition, in which event the waiting period shall end on the earlier of the thirtieth day after receipt of such additional information by the Commissioner or termination of the waiting period by the Commissioner.

(d) (1) The Commissioner may enter an order under paragraph (1) of subsection (e) of this Code section with respect to an acquisition if there is substantial evidence that the effect of the acquisition may be substantially to lessen competition in any line of insurance in this state or tend to create a monopoly therein or if the insurer fails to file adequate information in compliance with subsection (c) of this Code section.

(2) In determining whether a proposed acquisition would violate the competitive standard of paragraph (1) of this subsection, the Commissioner shall consider the following:

(A) Any acquisition covered under subsection (b) of this Code section involving two or more insurers competing in the same market is prima-facie evidence of violation of the competitive standards:

(i) If the market is highly concentrated and the involved insurers possess the following shares of the market:

Insurer A Insurer B

4 percent 4 percent or more

10 percent 2 percent or more

15 percent 1 percent or more; or

(ii) If the market is not highly concentrated and the involved insurers possess the following shares of the market:

Insurer A Insurer B

5 percent 5 percent or more

10 percent 4 percent or more

15 percent 3 percent or more

19 percent 1 percent or more

A highly concentrated market is one in which the share of the four largest insurers is 75 percent or more of the market. Percentages not shown in the tables are interpolated proportionately to the percentages that are shown. If more than two insurers are involved, exceeding the total of the two columns in the table is prima-facie evidence of violation of the competitive standard in paragraph (1) of this subsection. For the purpose of this subparagraph, the insurer with the largest share of the market shall be deemed to be Insurer A;

(B) There is a significant trend toward increased concentration when the aggregate market share of any grouping of the largest insurers in the market, from the two largest to the eight largest, has increased by 7 percent or more of the market over a period of time extending from any base year five to ten years prior to the acquisition up to the time of the acquisition. Any acquisition or merger covered under subsection (b) of this Code section involving two or more insurers competing in the same market is prima-facie evidence of violation of the competitive standard in paragraph (1) of this subsection if:

(i) There is a significant trend toward increased concentration in the market;

(ii) One of the insurers involved is one of the insurers in a grouping of such large insurers showing the requisite increase in the market share; and

(iii) Another involved insurer's market is 2 percent or more;

(C) For the purposes of this paragraph:

(i) The term "insurer" includes any company or group of companies under common management, ownership, or control;

(ii) The term "market" means the relevant product and geographical markets. In determining the relevant product and geographical markets, the Commissioner shall give due consideration to, among other things, the definitions or guidelines, if any, promulgated by the National Association of Insurance Commissioners and to information, if any, submitted by parties to the acquisition. In the absence of sufficient information to the contrary, the relevant product market is assumed to be the direct written insurance premium for a line of business, such line being that used in the annual statement required to be filed by insurers doing business in this state, and the relevant geographical market is assumed to be this state; and

(iii) The burden of showing prima-facie evidence of violation of the competitive standard rests upon the Commissioner; and

(D) Even though an acquisition is not prima-facie violative of the competitive standard under subparagraphs (A) and (B) of this paragraph, the Commissioner may establish the requisite anticompetitive effect based upon other substantial evidence. Even though an acquisition is prima-facie violative of the competitive standard under subparagraphs (A) and (B) of this paragraph, a party may establish the absence of the requisite anticompetitive effect based upon other substantial evidence. Relevant factors in making a determination under this paragraph include, but are not limited to, the following: market shares, volatility of ranking of market leaders, number of competitors, concentration, trend of concentration in the industry, and ease of entry into the market and exit from the market.

(3) An order may not be entered under paragraph (1) of subsection (e) of this Code section if:

(A) The acquisition will yield substantial economies of scale or economies in resource utilization that cannot be feasibly achieved in any other way, and the public benefits which would arise from such economies exceed the public benefits which would arise from not lessening competition; or

(B) The acquisition will substantially increase the availability of insurance, and the public benefits of such increase exceed the public benefits which would arise from not lessening competition.

(e) (1) (A) If an acquisition violates the standards of this Code section, the Commissioner may enter an order:

(i) Requiring an involved insurer to cease and desist from doing business in this state with respect to the line or lines of insurance involved in the violation; or

(ii) Denying the application of an acquired or acquiring insurer for a license to do business in this state.

(B) Such an order shall not be entered unless:

(i) There is a hearing;

(ii) Notice of such hearing is issued prior to the end of the waiting period and not less than 15 days prior to the hearing; and

(iii) The hearing is concluded and the order is issued no later than 60 days after the end of the waiting period. Every order shall be accompanied by a written decision of the Commissioner setting forth his or her findings of fact and conclusions of law.

(C) An order pursuant to this paragraph shall not apply if the acquisition is not consummated.

(2) Any person who violates a cease and desist order of the Commissioner under paragraph (1) of this subsection and while such order is in effect may after notice and hearing and upon order of the Commissioner, be subject, at the discretion of the Commissioner, to any one or more of the following:

(A) A monetary penalty of not more than $10,000.00 for every day of violation; or

(B) Suspension or revocation of such person's license.

(3) Any insurer or other person who fails to make any filing required by this subsection and who also fails to demonstrate a good faith effort to comply with any such filing requirement shall be subject to a fine of not more than $50,000.00.

(f) Subsections (b) and (c) of Code Section 33-13-10 and Code Section 33-13-12 shall not apply to acquisitions covered under this Code section.



§ 33-13-4. Registration of insurers belonging to holding company systems

(a) Requirement of registration generally. Every insurer which is authorized to do business in this state and which is a member of an insurance holding company system shall register with the Commissioner, except a foreign insurer subject to disclosure requirements and standards adopted by statute or regulation in the jurisdiction of its domicile which are substantially similar to those contained:

(1) In this Code section;

(2) In paragraph (1) of subsection (a), subsection (b), and subsection (d) of Code Section 33-13-5; and

(3) In either paragraph (2) of subsection (a) of Code Section 33-13-5 or a provision such as the following: "Each registered insurer shall keep current the information required to be disclosed in its registration statement by reporting all material changes or additions within 15 days after the end of the month in which it learns of each change or addition."

Any insurer which is subject to registration under this Code section shall register within 15 days after it becomes subject to registration and annually thereafter by April 30 of each year for the previous calendar year, unless the Commissioner for good cause shown extends the time for registration, and then within the extended time. The Commissioner may require any insurer authorized to do business in this state which is a member of an insurance holding company system, and which is not subject to registration under this Code section, to furnish a copy of the registration statement, the summary specified in subsection (c) of this Code section, or other information filed by the insurance company with the insurance regulatory authority of its domiciliary jurisdiction.

(b) Contents of registration statement. Every insurer subject to registration shall file a registration statement with the Commissioner on a form and in a format prescribed by the National Association of Insurance Commissioners, which statement shall contain current information about:

(1) The capital structure, general financial condition, ownership, and management of the insurer and any person controlling the insurer;

(2) The identity of every member of the insurance holding company system;

(3) The following agreements in force, relationships subsisting, and transactions currently outstanding between such insurer and its affiliates:

(A) Loans, other investments, or purchases, sales, or exchanges of the affiliates by the insurer or of the insurer by its affiliates;

(B) Purchases, sales, or exchanges of assets;

(C) Transactions not in the ordinary course of business;

(D) Guarantees or undertakings for the benefit of an affiliate which result in an actual contingent exposure of the insurer's assets to liability other than insurance contracts entered into in the ordinary course of the insurer's business;

(E) All management and service contracts and all cost-sharing arrangements;

(F) Reinsurance agreements;

(G) Dividends and other distributions to shareholders; and

(H) Consolidated tax allocation agreements;

(4) Any pledge of the insurer's stock, including stock of any subsidiary or controlling affiliate, for a loan made to any member of the insurance holding company system;

(5) If requested by the Commissioner, financial statements of or within an insurance holding company system, including all affiliates. Financial statements may include but are not limited to annual audited financial statements filed with the federal Securities and Exchange Commission pursuant to the federal Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended. An insurer required to file financial statements pursuant to this paragraph may satisfy the request by providing the Commissioner with the most recently filed parent corporation financial statements that have been filed with the Securities and Exchange Commission;

(6) Other matters concerning transactions between registered insurers and any affiliates as may be included from time to time in any registration forms adopted or approved by the Commissioner;

(7) Statements that the insurer's board of directors is responsible for and oversees corporate governance and internal controls and that the insurer's officers or senior management have approved, implemented, and continue to maintain and monitor corporate governance and internal control procedures; and

(8) Any other information required by the Commissioner by rule or regulation.

(c) Summary of changes to registration statement. All registration statements shall contain a summary outlining all items in the current registration statement representing changes from the prior registration statement.

(d) Disclosure of nonmaterial information. No information need be disclosed on the registration statement filed pursuant to subsection (b) of this Code section if the information is not material for the purposes of this Code section. Unless the Commissioner by rule, regulation, or order provides otherwise, sales, purchases, exchanges, loans, extensions of credit, or investments involving one-half of 1 percent or less of an insurer's admitted assets as of December 31 of the preceding year shall not be deemed material for purposes of this Code section.

(e) Reporting dividends to shareholders. Subject to subsection (b) of Code Section 33-13-5, each registered insurer shall report to the Commissioner all dividends and other distributions to shareholders within 15 business days following the declaration thereof.

(f) Information of insurers. Any person within an insurance holding company system subject to registration shall be required to provide complete and accurate information to an insurer, where the information is reasonably necessary to enable the insurer to comply with the provisions of this article.

(g) Termination of registration. The Commissioner shall terminate the registration of any insurer which demonstrates that it no longer is a member of an insurance holding company system.

(h) Filing of consolidated registration. The Commissioner may require or allow two or more affiliated insurers subject to registration under this Code section to file a consolidated registration statement.

(i) Filing of registration for affiliated insurer. The Commissioner may allow an insurer which is authorized to do business in this state and which is part of an insurance holding company system to register on behalf of any affiliated insurer which is required to register under subsection (a) of this Code section and to file all information and material required to be filed under this Code section.

(j) Exemptions. This Code section shall not apply to any insurer, information, or transaction if and to the extent that the Commissioner by rule, regulation, or order shall exempt the same from this Code section.

(k) Filing of disclaimer. Any person may file with the Commissioner a disclaimer of affiliation with any authorized insurer or the disclaimer may be filed by the insurer or any member of an insurance holding company system. The disclaimer shall fully disclose all material relationships and bases for affiliation between the persons and the insurer as well as the basis for disclaiming the affiliation. A disclaimer of affiliation shall be deemed to have been granted unless the Commissioner, within 30 days following receipt of a complete disclaimer, notifies the filing party the disclaimer is disallowed. In the event of disallowance, the disclaiming party may request an administrative hearing, which shall be granted. The disclaiming party shall be relieved of its duty to register under this Code section if approval of the disclaimer has been granted by the Commissioner, or if the disclaimer is deemed to have been approved.

(l) Enterprise risk filing. The ultimate controlling person of every insurer subject to registration shall also file an annual enterprise risk report. The report shall, to the best of the ultimate controlling person's knowledge and belief, identify the material risks within the insurance holding company system that could pose enterprise risk to the insurer. The report shall be filed with the lead state commissioner of the insurance holding system as determined by the procedures within the Financial Analysis Handbook adopted by the National Association of Insurance Commissioners.

(m) Violations. The failure to file a registration statement or any amendment to the registration statement required by this Code section within the time specified for the filing shall be a violation of this Code section.



§ 33-13-5. Standards governing transactions by registered insurers with affiliates generally; extraordinary distributions; adequacy of surplus

(a) (1) Transactions within a holding company system to which an insurer subject to registration is a party shall be subject to the following standards:

(A) The terms shall be fair and reasonable;

(B) Agreements for cost sharing services and management shall include such provisions as required by the Commissioner by rule or regulation;

(C) Charges or fees for services performed shall be reasonable;

(D) Expenses incurred and payment received shall be allocated to the insurer in conformity with customary insurance accounting practices consistently applied;

(E) The books, accounts, and records of each party to all such transactions shall be so maintained as to clearly and accurately disclose the nature and details of the transactions, including such accounting information as is necessary to support the reasonableness of the charges or fees to the respective parties; and

(F) The insurer's surplus with regard to policyholders following any dividends or distributions to shareholder affiliates shall be reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs.

(2) The following transactions involving a domestic insurer and any person in its holding company system, including amendments or modifications of affiliate agreements previously filed pursuant to this Code section, which are subject to any materiality standards contained in subparagraphs (A) through (G) of this paragraph, may not be entered into unless the insurer has notified the Commissioner in writing of its intention to enter into such transaction at least 30 days prior thereto, or such shorter period as the Commissioner may permit, and the Commissioner has not disapproved it within such period. The notice for amendments or modifications shall include the reasons for the change and the financial impact on the domestic insurer. Informal notice shall be reported, within 30 days after a termination of a previously filed agreement, to the Commissioner for determination of the type of filing required, if any:

(A) Sales, purchases, exchanges, loans or extensions of credit, guarantees, or investments, provided such transactions are equal to or exceed: with respect to nonlife insurers, the lesser of 3 percent of the insurer's admitted assets or 25 percent of surplus as regards policyholders; or with respect to life insurers, 3 percent of the insurer's admitted assets; each as of December 31 next preceding;

(B) Loans or extensions of credit to any person who is not an affiliate, where the insurer makes such loans or extensions of credit with the agreement or understanding that the proceeds of such transactions, in whole or in substantial part, are to be used to make loans or extensions of credit to, to purchase assets of, or to make investments in any affiliate of the insurer making such loans or extensions of credit to purchase assets of, or to make investments in, any affiliate of the insurer making the loans or extensions of credit, provided such transactions are equal to or exceed: with respect to nonlife insurers, the lesser of 3 percent of the insurer's admitted assets or 25 percent of surplus with regard to policyholders; or with respect to life insurers, 3 percent of the insurer's admitted assets; each as of December 31 next preceding;

(C) Reinsurance agreements or modifications thereto, including:

(i) All reinsurance pooling agreements; and

(ii) Agreements in which the reinsurance premium or a change in the insurer's liabilities, or the projected reinsurance premium or a change in the insurer's liabilities in any of the next three years, equals or exceeds 5 percent of the insurer's surplus with regard to policyholders, as of December 31 next preceding, including those agreements which may require as consideration the transfer of assets from an insurer to a nonaffiliate, if an agreement or understanding exists between the insurer and nonaffiliate that any portion of the assets will be transferred to one or more affiliates of the insurer;

(D) All management agreements, service contracts, tax allocation agreements, guarantees, and all cost-sharing agreements;

(E) Guarantees when made by a domestic insurer; provided, however, that a guarantee which is quantifiable as to amount is not subject to the notice requirements of this paragraph unless it exceeds the lesser of one-half of 1 percent of the insurer's admitted assets or 10 percent of surplus as regards policyholders as of December 31 next preceding. Further, all guarantees which are not quantifiable as to amount are subject to the notice requirements of this paragraph;

(F) Direct or indirect acquisitions or investments in a person that controls the insurer or in an affiliate of the insurer in an agreement which, together with its present holdings in such investments, exceeds 2 1/2 percent of the insurer's surplus to policyholders. Direct or indirect acquisitions or investments in subsidiaries acquired pursuant to Code Section 33-13-2 or authorized under any other Code section of this title, or in nonsubsidiary insurance affiliates that are subject to the provisions of this article, are exempt from this requirement; and

(G) Any material transactions, specified by regulation, which the Commissioner determines may adversely affect the interests of the insurer's policyholders.

Nothing contained in this paragraph shall be deemed to authorize or permit any transactions which, in the case of an insurer that is not a member of the same holding company system, would be otherwise contrary to law.

(3) A domestic insurer may not enter into transactions which are part of a plan or series of like transactions with persons within the holding company system if the purpose of those separate transactions is to avoid the statutory threshold amount and thus avoid the review that would occur otherwise. If the Commissioner determines that such separate transactions were entered into over any 12 month period for such purpose, the Commissioner may exercise his or her authority under Code Section 33-13-11.

(4) The Commissioner, in reviewing transactions pursuant to paragraph (2) of this subsection, shall consider whether the transactions comply with the standards set forth in paragraph (1) of this subsection and whether they may adversely affect the interests of policyholders.

(5) The Commissioner shall be notified within 30 days of any investment of the domestic insurer in any one corporation if the total investment in such corporation by the insurance holding company system exceeds 10 percent of such corporation's voting securities.

(b) (1) No domestic insurer shall apply any extraordinary dividend or make any other extraordinary distribution to its shareholders until 30 days after the Commissioner has received notice of the declaration thereof and has not within such period disapproved such payment, or until the Commissioner has approved such payment within such 30 day period.

(2) For the purposes of this subsection, an extraordinary dividend or distribution includes any dividend or distribution of cash or other property, whose fair market value together with that of other dividends or distributions made within the preceding 12 months exceeds the lesser of 10 percent of such insurer's surplus with regard to policyholders as of December 31 next preceding, or the net gain from operations of such insurer, if such insurer is a life insurer, or the net income, if such insurer is not a life insurer, not including realized capital gains, for the 12 month period ending December 31 next preceding, but shall not include pro rata distributions of any class of the insurer's own securities.

(3) In determining whether a dividend or distribution is extraordinary, an insurer other than a life insurer may carry forward net income from the previous two calendar years that has not already been paid out as dividends. This carry-forward shall be computed by taking the net income from the second and third preceding calendar years, not including realized capital gains, less dividends paid in the second and immediate preceding calendar years.

(4) Notwithstanding any other provision of law, an insurer may declare an extraordinary dividend or distribution which is conditional upon the Commissioner's approval thereof, and such a declaration shall confer no rights upon shareholders until the Commissioner has approved the payment of such a dividend or distribution or the Commissioner has not disapproved such payment within the 30 day period referred to in paragraph (1) of this subsection.

(c) For purposes of this article, in determining whether an insurer's surplus with regard to policyholders is reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs, the following factors, among others, shall be considered:

(1) The size of the insurer as measured by its assets, capital and surplus, reserves, premium writings, insurance in force, and other appropriate criteria;

(2) The extent to which the insurer's business is diversified among the several lines of insurance;

(3) The number and size of risks insured in each line of business;

(4) The extent of the geographical dispersion of the insurer's insured risks;

(5) The nature and extent of the insurer's reinsurance program;

(6) The quality, diversification, and liquidity of the insurer's investment portfolio;

(7) The recent past and projected future trend in the size of the insurer's surplus as regards policyholders;

(8) The surplus with regard to policyholders maintained by other comparable insurers;

(9) The adequacy of the insurer's reserves; and

(10) The quality and liquidity of investments in affiliates. The Commissioner may treat any such investment as a disallowed asset for purposes of determining the adequacy of surplus with regard to policyholders whenever in the judgment of the Commissioner the investment so warrants.



§ 33-13-6. Powers of Commissioner to examine insurers; access to books and records; use of experts and consultants; payment of expenses; compelling production

(a) Powers of Commissioner. Subject to the limitation contained in this Code section and in addition to the powers which the Commissioner has under this title relating to the examination of insurers, the Commissioner shall have the power to examine any insurer registered under Code Section 33-13-4 and its affiliates to ascertain the financial condition of the insurer, including the enterprise risk to the insurer by the ultimate controlling party, or by any entity or combination of entities within the insurance holding company system, or by the insurance holding company system on a consolidated basis.

(b) Access to books and records.

(1) The Commissioner may order any insurer registered under Code Section 33-13-4 to produce such records, books, or other information in the possession of the insurer or its affiliates as are reasonably necessary to determine compliance with this article.

(2) To determine compliance with this article, the Commissioner may order any insurer registered under Code Section 33-13-4 to produce information not in the possession of the insurer if the insurer can obtain access to such information pursuant to contractual relationships, statutory obligations, or other method. In the event the insurer cannot obtain the information requested by the Commissioner, the insurer shall provide the Commissioner a detailed explanation of the reason that the insurer cannot obtain the information and the identity of the holder of information. Whenever it appears to the Commissioner that the detailed explanation is without merit, the Commissioner may require, after notice and hearing, the insurer to pay a penalty of $1,000.00 for each day's delay, or may suspend or revoke the insurer's license.

(c) Use of consultants. The Commissioner may retain at the registered insurer's expense such attorneys, actuaries, accountants, and other experts not otherwise a part of the Commissioner's staff as shall be reasonably necessary to assist in the conduct of the examination under subsection (a) of this Code section. Any persons so retained shall be under the direction and control of the Commissioner and shall act in a purely advisory capacity.

(d) Expenses. Each registered insurer producing for examination records, books, and papers pursuant to subsection (a) of this Code section shall be liable for and shall pay the expense of the examination in accordance with Code Section 33-2-15.

(e) Compelling production. In the event the insurer fails to comply with an order, the Commissioner shall have the power to examine the affiliates to obtain the information. The Commissioner shall also have the power to issue subpoenas, to administer oaths, and to examine under oath any person for purposes of determining compliance with this subsection. Upon the failure or refusal of any person to obey a subpoena, the Commissioner may petition a court of competent jurisdiction, and upon proper showing, the court may enter an order compelling the witness to appear and testify or produce documentary evidence. Failure to obey the court order shall be punishable as contempt of court. Every person shall be obliged to attend as a witness at the place specified in the subpoena, when subpoenaed, anywhere within the state. He or she shall be entitled to the same fees and mileage, if claimed, as a witness in superior court, which fees, mileage, and actual expense, if any, necessarily incurred in securing the attendance of witnesses, and their testimony, shall be itemized and charged against, and be paid by, the company being examined.



§ 33-13-7. Power of Commissioner to participate in supervisory college; payment of expenses associated with participation in supervisory college

(a) Power of Commissioner. With respect to any insurer registered under Code Section 33-13-4, and in accordance with subsection (c) of this Code section, the Commissioner shall also have the power to participate in a supervisory college for any domestic insurer that is part of an insurance holding company system with international operations in order to determine compliance by the insurer with this title. The powers of the Commissioner with respect to supervisory colleges include, but are not limited to, the following:

(1) Initiating the establishment of a supervisory college;

(2) Clarifying the membership and participation of other supervisors in the supervisory college;

(3) Clarifying the functions of the supervisory college and the role of other regulators, including the establishment of a group-wide supervisor;

(4) Coordinating the ongoing activities of the supervisory college, including planning meetings, supervisory activities, and processes for information sharing; and

(5) Establishing a crisis management plan.

(b) Expenses. Each registered insurer subject to this Code section shall be liable for and shall pay the reasonable expenses of the Commissioner's participation in a supervisory college in accordance with subsection (c) of this Code section, including reasonable travel expenses. For purposes of this Code section, a supervisory college may be convened as either a temporary or permanent forum for communication and cooperation between the regulators charged with the supervision of the insurer or its affiliates, and the Commissioner may establish a regular assessment to the insurer for the payment of these expenses.

(c) Supervisory college. In order to assess the business strategy, financial position, legal and regulatory position, risk exposure, risk management and governance processes, and as part of the examination of individual insurers in accordance with Code Section 33-13-6, the Commissioner may participate in a supervisory college with other regulators charged with supervision of the insurer or its affiliates, including other state, federal, and international regulatory agencies. The Commissioner may enter into agreements in accordance with subsection (c) of Code Section 33-13-8 providing the basis for cooperation between the Commissioner and the other regulatory agencies, and the activities of the supervisory college. Nothing in this Code section shall delegate to the supervisory college the authority of the Commissioner to regulate or supervise the insurer or its affiliates within its jurisdiction.



§ 33-13-8. Confidentiality of information and documents obtained during examinations or investigations; sharing certain information; not delegation of regulatory authority or rule making; responsibility for enforcement

(a) Documents, materials, or other information in the possession or control of the department that are obtained by or disclosed to the Commissioner or any other person in the course of an examination or investigation made pursuant to Code Section 33-13-6 and all information reported pursuant to paragraphs (12) and (13) of subsection (b) of Code Section 33-13-3, Code Section 33-13-4, and Code Section 33-13-5 shall be confidential by law and privileged, shall not be subject to public disclosure under Article 4 of Chapter 18 of Title 50, shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action. However, the Commissioner is authorized to use the documents, materials, or other information in the furtherance of any regulatory or legal action brought as a part of the Commissioner's official duties. The Commissioner shall not otherwise make the documents, materials, or other information public without the prior written consent of the insurer to which it pertains unless the Commissioner, after giving the insurer and its affiliates that would be affected thereby notice and opportunity to be heard, determines that the interest of policyholders, shareholders, or the public will be served by the publication thereof, in which event the Commissioner may publish all or any part in such manner as may be deemed appropriate.

(b) Neither the Commissioner nor any person who received documents, materials, or other information while acting under the authority of the Commissioner or with whom such documents, materials, or other information are shared pursuant to this article shall be permitted or required to testify in any private civil action concerning any confidential documents, materials, or other information subject to subsection (a) of this Code section.

(c) In order to assist in the performance of the Commissioner's duties, the Commissioner:

(1) May share documents, materials, or other information, including the confidential and privileged documents, materials, or other information subject to subsection (a) of this Code section, with other state, federal, and international regulatory agencies, with the National Association of Insurance Commissioners and its affiliates and subsidiaries, and with state, federal, and international law enforcement authorities, including members of any supervisory college described in Code Section 33-13-7, provided that the recipient agrees in writing to maintain the confidentiality and privileged status of the document, material, or other information and has verified in writing the legal authority to maintain confidentiality;

(2) Notwithstanding paragraph (1) of this subsection, may only share confidential and privileged documents, materials, or other information reported pursuant to subsection (l) of Code Section 33-13-4 with commissioners of states having statutes or regulations substantially similar to subsection (a) of this Code section and who have agreed in writing not to disclose such information;

(3) May receive documents, materials, or other information, including otherwise confidential and privileged documents, materials, or other information from the National Association of Insurance Commissioners and its affiliates and subsidiaries and from regulatory and law enforcement officials of other foreign or domestic jurisdictions and shall maintain as confidential or privileged any document, material, or other information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material, or other information; and

(4) Shall enter into written agreements with the National Association of Insurance Commissioners governing sharing and use of information provided pursuant to this article consistent with this subsection that shall:

(A) Specify procedures and protocols regarding the confidentiality and security of information shared with the National Association of Insurance Commissioners and its affiliates and subsidiaries pursuant to this article, including procedures and protocols for sharing by the National Association of Insurance Commissioners with other state, federal, and international regulatory agencies;

(B) Specify that ownership of information shared with the National Association of Insurance Commissioners and its affiliates and subsidiaries pursuant to this article remains with the Commissioner and that the National Association of Insurance Commissioners' use of the information is subject to the direction of the Commissioner;

(C) Require prompt notice to be given to an insurer whose confidential information in the possession of the National Association of Insurance Commissioners pursuant to this article is subject to a request or subpoena to the National Association of Insurance Commissioners for disclosure or production; and

(D) Require the National Association of Insurance Commissioners and its affiliates and subsidiaries to consent to intervention by an insurer in any judicial or administrative action in which the National Association of Insurance Commissioners and its affiliates and subsidiaries may be required to disclose confidential information about the insurer shared with the National Association of Insurance Commissioners and its affiliates and subsidiaries pursuant to this article.

(d) The sharing of information by the Commissioner pursuant to this article shall not constitute a delegation of regulatory authority or rule making, and the Commissioner is solely responsible for the administration, execution, and enforcement of the provisions of this article.

(e) No waiver of any applicable privilege or claim of confidentiality in the documents, materials, or other information shall occur as a result of disclosure to the Commissioner under this Code section or as a result of sharing as authorized in subsection (c) of this Code section.

(f) Documents, materials, or other information in the possession or control of the National Association of Insurance Commissioners pursuant to this article shall be confidential by law and privileged, shall not be subject to the open records laws, shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action.



§ 33-13-9. Rules and regulations and orders

The Commissioner may, upon notice and opportunity for all interested persons to be heard, issue any rules, regulations, and orders as shall be necessary to carry out this article.



§ 33-13-10. Injunctions; seizure or sequestration of voting securities

(a) Injunctions. Whenever it appears to the Commissioner that any insurer or any director, officer, employee, or agent of any insurer has committed or is about to commit a violation of this article or of any rule, regulation, or order issued by the Commissioner under this article, the Commissioner may apply to the superior court of the county in which the principal office of the insurer is located or, if the insurer has no such office in this state, to the Superior Court of Fulton County for an order enjoining the insurer or the director, officer, employee, or agent of such insurer from violating or continuing to violate this article or any rule, regulation, or order and for any other equitable relief as the nature of the case and the interests of the insurer's policyholders, creditors, and shareholders or the public may require.

(b) Voting of securities; when prohibited. No security which is the subject of any agreement or arrangement regarding acquisition or which is acquired or to be acquired in contravention of this article or of any rule, regulation, or order issued by the Commissioner under this article may be voted at any shareholders' meeting or counted for quorum purposes; and any action of shareholders requiring the affirmative vote of a percentage of shares may be taken as though such securities were not issued and outstanding; but no action taken at any such meeting shall be invalidated by the voting of such securities unless the action would materially affect control of the insurer or unless the courts of this state have so ordered. If an insurer or the Commissioner has reason to believe that any security of the insurer has been or is about to be acquired in contravention of this article or of any rule, regulation, or order issued by the Commissioner under this article, the insurer or the Commissioner may apply to the Superior Court of Fulton County or to the superior court of the county in which the insurer has its principal place of business to enjoin any offer, request, invitation, agreement, or acquisition made in contravention of Code Section 33-13-3 or any rule, regulation, or order issued by the Commissioner under Code Section 33-13-3 to enjoin the voting of any security so acquired, to void any vote of the security already cast at any meeting of shareholders, and for any other equitable relief as the nature of the case and the interests of the insurer's policyholders, creditors, and shareholders or the public may require.

(c) Sequestration of voting securities. In any case in which a person has acquired or is proposing to acquire any voting securities in violation of this article or any rule, regulation, or order issued by the Commissioner under this article, the Superior Court of Fulton County or the superior court of the county in which the insurer has its principal place of business, on any notice as the court deems appropriate and upon the application of the insurer or the Commissioner, may seize or sequester any voting securities of the insurer owned directly or indirectly by the person and issue such orders with respect to the seizure or sequestration as may be appropriate to effectuate this article. Notwithstanding any other provisions of law, for the purposes of this article the situs of the ownership of the securities of domestic insurers shall be deemed to be in this state.



§ 33-13-11. Violations of this article

(a) Any insurer failing, without just cause, to file any registration statement as required in this article shall be required, after notice and hearing, to pay a penalty of $1,000.00 for each day's delay. The maximum penalty under this Code section is $50,000.00. The Commissioner may reduce the penalty if the insurer demonstrates to the Commissioner that the imposition of the penalty would constitute a financial hardship to the insurer.

(b) Every director or officer of an insurance holding company system who knowingly violates, participates in, or assents to or who knowingly shall permit any of the officers or agents of the insurer to engage in transactions or make investments which have not been properly reported or submitted pursuant to subsection (a) of Code Section 33-13-4, paragraph (2) of subsection (a) of Code Section 33-13-5, or subsection (b) of Code Section 33-13-5, or which violate this article, shall pay, in their individual capacity, a civil forfeiture of not more than $50,000.00 per violation, after notice and hearing before the Commissioner. In determining the amount of the civil forfeiture, the Commissioner shall take into account the appropriateness of the forfeiture with respect to the gravity of the violation, the history of previous violations, and such other matters as justice may require.

(c) Whenever it appears to the Commissioner that any insurer subject to this article or any director, officer, employee, or agent thereof has engaged in any transaction or entered into a contract which is subject to Code Section 33-13-5 and which would not have been approved had the approval been requested, the Commissioner may order the insurer to cease and desist immediately any further activity under that transaction or contract. After notice and hearing the Commissioner may also order the insurer to void any contracts and restore the status quo if the action is in the best interest of its policyholders, creditors, or the public.

(d) Whenever it appears to the Commissioner that any insurer or any director, officer, employee, or agent thereof has committed a willful violation of this article, the Commissioner may cause criminal proceedings to be instituted by the Superior Court of Fulton County against the insurer or the responsible director, officer, employee, or agent thereof. Any insurer which willfully violates this article may be fined not more than $100,000.00. Any individual who willfully violates this article may be fined in his or her individual capacity not more than $100,000.00 or be imprisoned for not more than one to three years, or both.

(e) Any officer, director, or employee of an insurance holding company system who willfully and knowingly subscribes to or makes or causes to be made any false statements or false reports or false filings with the intent to deceive the Commissioner in the performance of his or her duties under this article upon conviction shall be imprisoned for not more than three years or fined $100,000.00, or both. Any fines imposed shall be paid by the officer, director, or employee in his or her individual capacity.

(f) Whenever it appears to the Commissioner that any person has committed a violation of Code Section 33-13-3 and which prevents the full understanding of the enterprise risk to the insurer by affiliates or by the insurance holding company system, the violation may serve as an independent basis for disapproving dividends or distributions and for placing the insurer under an order of supervision in accordance with Code Section 33-3-18.



§ 33-13-12. Receivership

Whenever it appears to the Commissioner that any person has committed a violation of this article which so impairs the financial condition of a domestic insurer as to threaten insolvency or make the further transaction of business by it hazardous to its policyholders, creditors, shareholders, or the public, the Commissioner may proceed as provided in Chapter 37 of this title to take possession of the property of the domestic insurer and to conduct the business of the domestic insurer.



§ 33-13-13. Revocation, suspension, or nonrenewal of license or authority to do business

Whenever it appears to the Commissioner that any person has committed a violation of this article which makes the continued operation of an insurer contrary to the interests of policyholders or the public, the Commissioner may, after giving notice and an opportunity to be heard, determine to suspend, revoke, or refuse to renew the insurer's license or authority to do business in this state for any period as he or she finds is required for the protection of policyholders or the public. Any determination shall be accompanied by specific findings of fact and conclusions of law.



§ 33-13-14. Recovery by receiver of distributions paid in event of liquidation, rehabilitation, or conservation of insurer

(a) If an order for the liquidation, rehabilitation, or conservation of an insurer authorized to do business in this state is entered under Chapter 37 of this title, the receiver appointed under the order shall have a right to recover on behalf of the insurer (i) from any parent corporation or holding company or person or affiliate who otherwise controlled the insurer, the amount of distributions, other than distributions of shares of the same class of stock, paid by the insurer on its capital stock, or (ii) any payment in the form of a bonus, termination settlement, or extraordinary lump sum salary adjustment made by the insurer or its subsidiary to a director, officer, or employee, where the distribution or payment pursuant to (i) or (ii) is made at any time during the one year preceding the petition for liquidation, conservation, or rehabilitation, as the case may be, subject to the limitations of subsections (b), (c), and (d) of this Code section.

(b) No distribution shall be recoverable if that insurer shows that when paid the distribution was lawful and reasonable and that the insurer did not know and could not reasonably have known that the distribution might adversely affect the ability of the insurer to fulfill the obligations to claimants under its insurance contracts.

(c) (1) Any person who was a parent corporation or holding company or a person who otherwise controlled the insurer or affiliate at the time the distributions were paid shall be liable up to the amount of distributions or payments under subsection (a) of this Code section which the person received.

(2) Any person who otherwise controlled the insurer at the time the distributions were declared shall be liable up to the amount of distributions he or she would have received if they had been paid immediately.

(3) If under paragraphs (1) and (2) of this subsection two persons are liable with respect to the same distributions, they shall be jointly and severally liable.

(d) The maximum amount recoverable under this Code section shall be the amount needed in excess of all other available assets of the impaired or insolvent insurer to pay the contractual obligations of the impaired or insolvent insurer and to reimburse any guaranty funds.

(e) To the extent that any person liable under subsection (c) of this Code section is insolvent or otherwise fails to pay claims due from it, its parent corporation or holding company or person who otherwise controlled it at the time the distribution was paid, shall be jointly and severally liable for any resulting deficiency in the amount recovered from the parent corporation or holding company or person who otherwise controlled it.



§ 33-13-15. Aggrieved persons; appeal of actions of Commissioner; mandamus

(a) Any person aggrieved by any act, determination, rule, regulation, or order or any other action of the Commissioner pursuant to this article may appeal the action to the Superior Court of Fulton County. The court shall conduct its review without a jury and by trial de novo, except that, if all parties including the Commissioner so stipulate, the review shall be confined to the record. Portions of the record may be introduced by stipulation into evidence in a trial de novo as to those parties so stipulating.

(b) The filing of an appeal pursuant to this Code section shall stay the application of any such rule, regulation, order, or other action of the Commissioner to the appealing party unless the court, after giving the party notice and an opportunity to be heard, determines that such a stay would be detrimental to the interests of policyholders, shareholders, creditors, or the public.

(c) Any person aggrieved by any failure of the Commissioner to act or make a determination required by this article may petition the Superior Court of Fulton County for a writ in the nature of a mandamus or a peremptory mandamus directing the Commissioner to act or make the determination immediately.






Article 2 - Own Risk and Solvency Assessment Report

§ 33-13-30. Confidential and sensitive information within Own Risk and Solvency Assessment Summary Report; legislative intent.

(a) The General Assembly finds and declares that an Own Risk and Solvency Assessment Summary Report will contain confidential and sensitive information related to an insurer or insurance group's identification of risks material and relevant to the insurer or insurance group filing the report. This information will include proprietary and trade secret information that has the potential for harm and competitive disadvantage to the insurer or insurance group if the information is made public.

(b) It is the intent of the General Assembly that the Own Risk and Solvency Assessment Summary Report shall be a confidential document filed with the Commissioner, that the Own Risk and Solvency Assessment Summary Report will be shared only as stated in this article and to assist the Commissioner in the performance of his or her duties, and that in no event shall the Own Risk and Solvency Assessment Summary Report be subject to public disclosure.



§ 33-13-31. Purpose

The purpose of this article is to provide the requirements for maintaining a risk management framework and completing an Own Risk and Solvency Assessment and provide guidance and instructions for filing an Own Risk and Solvency Assessment Summary Report with the Commissioner. The requirements of this article shall apply to all insurers domiciled in this state unless exempt pursuant to Code Section 33-13-36.



§ 33-13-32. Definitions

As used in this article, the term:

(1) "Insurance group" means those insurers and affiliates included within an insurance holding company system as defined in paragraph (5) of Code Section 33-13-1.

(2) "Insurer" shall have the same meaning as set forth in Code Section 33-1-2, except that it shall not include agencies, authorities, or instrumentalities of the United States, its possessions and territories, the Commonwealth of Puerto Rico, the District of Columbia, or a state or political subdivision of a state.

(3) "Own Risk and Solvency Assessment" or "ORSA" means a confidential internal assessment, appropriate to the nature, scale, and complexity of an insurer or insurance group, conducted by that insurer or insurance group of the material and relevant risks associated with the insurer or insurance group's current business plan and the sufficiency of capital resources to support those risks.

(4) "ORSA Guidance Manual" means the current version of the Own Risk and Solvency Assessment Guidance Manual developed and adopted by the National Association of Insurance Commissioners and as amended from time to time. A change in the ORSA Guidance Manual shall be effective on January 1 following the calendar year in which the changes have been adopted by the National Association of Insurance Commissioners.

(5) "ORSA Summary Report" means a confidential high-level summary of an insurer or insurance group's ORSA.



§ 33-13-33. Maintenance of risk management framework

An insurer shall maintain a risk management framework to assist the insurer with identifying, assessing, monitoring, managing, and reporting on its material and relevant risks. This requirement may be satisfied if the insurance group of which the insurer is a member maintains a risk management framework applicable to the operations of the insurer.



§ 33-13-34. Required conduct of ORSA

Subject to Code Section 33-13-36, an insurer, or the insurance group of which the insurer is a member, shall regularly conduct an ORSA consistent with a process comparable to the ORSA Guidance Manual. The ORSA shall be conducted no less than annually, but also at any time when there are significant changes to the risk profile of the insurer or the insurance group of which the insurer is a member.



§ 33-13-35. Submission of ORSA Summary Report

(a) Upon the Commissioner's request, and no more than once each year, an insurer shall submit to the Commissioner an ORSA Summary Report or any combination of reports that together contain the information described in the ORSA Guidance Manual, applicable to the insurer or the insurance group of which it is a member. Notwithstanding any request from the Commissioner, if the insurer is a member of an insurance group, the insurer shall submit the report or reports required by this subsection if the Commissioner is the lead state commissioner of the insurance group as determined by the procedures within the Financial Analysis Handbook adopted by the National Association of Insurance Commissioners.

(b) The report or reports shall include a signature of the insurer or insurance group's chief risk officer or other executive having responsibility for the oversight of the insurer's enterprise risk management process attesting to the best of his or her belief and knowledge that the insurer applies the enterprise risk management process described in the ORSA Summary Report and that a copy of the report has been provided to the insurer's board of directors or the appropriate committee.

(c) An insurer may comply with subsection (a) of this Code section by providing the most recent and substantially similar report or reports provided by the insurer or another member of an insurance group of which the insurer is a member to the commissioner of another state or to a supervisor or regulator of a foreign jurisdiction, if that report provides information that is comparable to the information described in the ORSA Guidance Manual. Any such report in a language other than English must be accompanied by a translation of that report into the English language.



§ 33-13-36. Exemption

(a) An insurer shall be exempt from the requirements of this article, if:

(1) The insurer has annual direct written and unaffiliated assumed premium, including international direct and assumed premium, but excluding premiums reinsured with the Federal Crop Insurance Corporation and Federal Flood Program, less than $500 million; and

(2) The insurance group of which the insurer is a member has annual direct written and unaffiliated assumed premium, including international direct and assumed premium, but excluding premiums reinsured with the Federal Crop Insurance Corporation and Federal Flood Program, less than $1 billion.

(b) If an insurer qualifies for exemption pursuant to paragraph (1) of subsection (a) of this Code section, but the insurance group of which the insurer is a member does not qualify for exemption pursuant to paragraph (2) of subsection (a) of this Code section, then the ORSA Summary Report that may be required pursuant to Code Section 33-13-35 shall include every insurer within the insurance group. This requirement may be satisfied by the submission of more than one ORSA Summary Report for any combination of insurers, provided that any combination of reports includes every insurer within the insurance group.

(c) If an insurer does not qualify for exemption pursuant to paragraph (1) of subsection (a) of this Code section, but the insurance group of which it is a member qualifies for exemption pursuant to paragraph (2) of subsection (a) of this Code section, then the only ORSA Summary Report that may be required pursuant Code Section 33-13-35 shall be the report applicable to that insurer.

(d) An insurer that does not qualify for exemption pursuant to subsection (a) of this Code section may apply to the Commissioner for a waiver from the requirements of this article based upon unique circumstances. In deciding whether to grant the insurer's request for waiver, the Commissioner may consider the type and volume of business written, ownership and organizational structure, and any other factor the Commissioner considers relevant to the insurer or insurance group of which the insurer is a member. If the insurer is part of an insurance group with insurers domiciled in more than one state, the Commissioner shall coordinate with the lead state commissioner and with the other domiciliary commissioners in considering whether to grant the insurer's request for a waiver.

(e) Notwithstanding the exemptions stated in this Code section:

(1) The Commissioner may require that an insurer maintain a risk management framework, conduct an ORSA, and file an ORSA Summary Report based on unique circumstances, including, but not limited to, the type and volume of business written, ownership and organizational structure, federal agency requests, and international supervisor requests; and

(2) The Commissioner may require that an insurer maintain a risk management framework, conduct an ORSA, and file an ORSA Summary Report if the insurer has risk-based capital for a company action level event as set forth in Chapter 56 of this title, meets one or more of the standards of an insurer deemed to be in hazardous financial condition as provided for pursuant to the Commissioner's rules and regulations, or otherwise exhibits qualities of a troubled insurer as determined by the Commissioner.

(f) If an insurer that qualifies for an exemption pursuant to subsection (a) of this Code section subsequently no longer qualifies for that exemption due to changes in premium as reflected in the insurer's most recent annual statement or in the most recent annual statements of the insurers within the insurance group of which the insurer is a member, the insurer shall have one year following the year the threshold is exceeded to comply with the requirements of this article.



§ 33-13-37. Preparation of report; review and use

(a) The ORSA Summary Report shall be prepared consistently with the ORSA Guidance Manual, subject to the requirements of subsection (b) of this Code section. Documentation and supporting information shall be maintained and made available upon examination or upon request of the Commissioner.

(b) The review of the ORSA Summary Report, and any additional requests for information, shall be made using similar procedures currently used in the analysis and examination of multistate or global insurers and insurance groups.



§ 33-13-38. Confidentiality and protection

(a) Documents, materials, or other information, including the ORSA Summary Report, in the possession of or control of the Insurance Department that are obtained by, created by, or disclosed to the Commissioner or any other person under this article is recognized by this state as being proprietary and containing trade secrets. All such documents, materials, or other information shall be confidential by law and privileged, shall not be subject to Article 4 of Chapter 18 of Title 50, shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action. However, the Commissioner is authorized to use the documents, materials, or other information in the furtherance of any regulatory or legal action brought as a part of the Commissioner's official duties. The Commissioner shall not otherwise make the documents, materials, or other information public without the prior written consent of the insurer.

(b) Neither the Commissioner nor any person who received documents, materials, or other ORSA related information, through examination or otherwise, while acting under the authority of the Commissioner or with whom such documents, materials, or other information are shared pursuant to this article shall be permitted or required to testify in any private civil action concerning any confidential documents, materials, or information subject to subsection (a) of this Code section.

(c) In order to assist in the performance of the Commissioner's regulatory duties, the Commissioner:

(1) May upon request share documents, materials, or other ORSA related information, including the confidential and privileged documents, materials, or information subject to subsection (a) of this Code section, including proprietary and trade secret documents and materials with other state, federal, and international financial regulatory agencies, including members of any supervisory college as defined in Code Section 33-13-7, with the National Association of Insurance Commissioners and with any third-party consultants designated by the Commissioner, provided that the recipient agrees in writing to maintain the confidentiality and privileged status of the ORSA related documents, materials, or other information and has verified in writing the legal authority to maintain confidentiality;

(2) May receive documents, materials, or other ORSA related information, including otherwise confidential and privileged documents, materials, or information, including proprietary and trade secret information or documents, from regulatory officials of other foreign or domestic jurisdictions, including members of any supervisory college as defined in Code Section 33-13-7, and from the National Association of Insurance Commissioners, and shall maintain as confidential or privileged any documents, materials, or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material, or information; and

(3) Shall enter into a written agreement with the National Association of Insurance Commissioners or a third-party consultant governing sharing and use of information provided pursuant to this article, consistent with this subsection that shall:

(A) Specify procedures and protocols regarding the confidentiality and security of information shared with the National Association of Insurance Commissioners or a third-party consultant pursuant to this article, including procedures and protocols for sharing by the National Association of Insurance Commissioners with other state regulators from states in which the insurance group has domiciled insurers. The agreement shall provide that the recipient agrees in writing to maintain the confidentiality and privileged status of the ORSA related documents, materials, or other information and has verified in writing the legal authority to maintain confidentiality;

(B) Specify that ownership of information shared with the National Association of Insurance Commissioners or a third-party consultant pursuant to this article remains with the Commissioner and the National Association of Insurance Commissioners's or a third-party consultant's use of the information is subject to the direction of the Commissioner;

(C) Prohibit the National Association of Insurance Commissioners or third-party consultant from storing the information shared pursuant to this article in a permanent data base after the underlying analysis is completed;

(D) Require prompt notice to be given to an insurer whose confidential information in the possession of the National Association of Insurance Commissioners or a third-party consultant pursuant to this article is subject to a request or subpoena to the National Association of Insurance Commissioners or a third-party consultant for disclosure or production;

(E) Require the National Association of Insurance Commissioners or a third-party consultant to consent to intervention by an insurer in any judicial or administrative action in which the National Association of Insurance Commissioners or a third-party consultant may be required to disclose confidential information about the insurer shared with the National Association of Insurance Commissioners or a third-party consultant pursuant to this article; and

(F) In the case of an agreement involving a third-party consultant, provide for the insurer's written consent.

(d) The sharing of information and documents by the Commissioner pursuant to this article shall not constitute a delegation of regulatory authority or rulemaking, and the Commissioner is solely responsible for the administration, execution, and enforcement of the provisions of this article.

(e) No waiver of any applicable privilege or claim of confidentiality in the documents, proprietary and trade secret materials, or other ORSA related information shall occur as a result of disclosure of such ORSA related information or documents to the Commissioner under this Code section or as a result of sharing as authorized in this article.

(f) Documents, materials, or other information in the possession or control of the National Association of Insurance Commissioners or a third-party consultant pursuant to this article shall be confidential by law and privileged, shall not be subject to Article 4 of Chapter 18 of Title 50, shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action.



§ 33-13-39. Penalty for noncompliance

Any insurer failing, without just cause, to timely file the ORSA Summary Report as required in this article may be subject to any penalty set forth in subsection (g) of Code Section 33-2-24. The Commissioner may reduce the monetary penalty if the insurer demonstrates to the Commissioner that the imposition of the monetary penalty would constitute a financial hardship to the insurer.



§ 33-13-40. Severability

If any provision of this article, or the application thereof to any person or circumstance, is held invalid, such determination shall not affect the provisions or applications of this article which can be given effect without the invalid provision or application, and to that end the provisions of this article are severable.



§ 33-13-41. Effective date for compliance

The requirements of this article shall become effective on July 1, 2015. The first filing of the ORSA Summary Report shall be required in 2015 pursuant to Code Section 33-13-35.









Chapter 13A - Mutual Insurance Holding Companies

§ 33-13A-1. Short title

This chapter shall be known and may be cited as the "Mutual Insurance Holding Company Act."



§ 33-13A-2. Definitions

As used in this chapter, the term:

(1) "Intermediate stock holding company" means one or more stock corporations that own all of the shares of voting stock of one or more reorganized stock insurers after a reorganization under Code Section 33-13A-3 or a merger under Code Section 33-13A-4.

(2) "Majority of the voting stock of the reorganized stock insurer" means shares of the capital stock of the reorganized stock insurer that carry the right to cast a majority of the votes entitled to be cast by all of the outstanding shares of the capital stock of the reorganized stock insurer for the election of directors and on all other matters submitted to a vote of the shareholders of the reorganized stock insurer. The ownership of a majority of the voting stock of the reorganized stock insurer that is required pursuant to this chapter to be at all times owned by a mutual insurance holding company includes indirect ownership through one or more intermediate stock holding companies in a corporate structure approved by the Commissioner. However, indirect ownership through one or more intermediate stock holding companies shall not result in the mutual insurance holding company owning less than the equivalent of a majority of the voting stock of the reorganized stock insurer. The Commissioner shall have jurisdiction over an intermediate stock holding company as if it were a mutual insurance holding company.

(3) "Member" means a person who obtains a membership interest in a mutual insurance holding company by virtue of being a policyholder of a mutual insurer that is the subject of a reorganization plan under Code Section 33-13A-3 or a merger plan under Code Section 33-13A-4.

(4) "Merger plan" means a plan approved by a mutual insurer's board of directors under Code Section 33-13A-4 which proposes to merge a domestic or foreign mutual insurer into an existing mutual insurance holding company or into an intermediate stock holding company, thereby converting the domestic or foreign mutual insurer into a stock insurer.

(5) "Mutual insurance holding company" means a domestic corporation incorporated pursuant to a reorganization plan under Code Section 33-13A-3 or a merger plan under Code Section 33-13A-4, which company is the ultimate parent of a reorganized stock insurer and which may be the parent company of one or more intermediate stock holding companies.

(6) "Policyholder" means a person who is insured under one or more insurance policies or annuity contracts by a mutual insurer at the time of a reorganization under Code Section 33-13A-3 or a merger under Code Section 33-13A-4.

(7) "Reorganization plan" means a reorganization plan adopted by a mutual insurer's board of directors in accordance with Code Section 33-13A-3 or 33-13A-4 which proposes to convert the domestic or foreign mutual insurer into a stock insurer.

(8) "Reorganized stock insurer" means the domestic or foreign stock insurer resulting from a domestic or foreign mutual insurer's reorganization under Code Section 33-13A-3 or merger under Code Section 33-13A-4.

(9) "Voting stock" means securities of any class or any ownership interest having voting power for the election of directors, trustees, or management of a corporation. Voting stock shall also mean any security convertible into or evidencing a right to acquire a voting security.



§ 33-13A-3. Reorganization plans

(a) A domestic mutual insurer, upon approval of the Commissioner, may reorganize by forming an insurance holding company system, which shall be designated as a mutual insurance holding company, based upon a reorganization plan and continuing the corporate existence of the reorganizing insurer as a stock insurer. Such a reorganization plan must be adopted by the affirmative vote of not less than two-thirds of the mutual insurer's board of directors. The Commissioner, after a public hearing as provided in paragraph (2) of subsection (d) of Code Section 33-13-3, if satisfied that the interests of the policyholders are properly protected and that the reorganization plan is fair and equitable to the policyholders, may approve the proposed reorganization plan and may require as a condition of approval such modifications of the reorganization plan as the Commissioner finds necessary for the protection of the policyholders' interests. A reorganization pursuant to this Code section is subject to the requirements of Code Section 33-13-3. The Commissioner shall retain jurisdiction over a mutual insurance holding company organized pursuant to this Code section to ensure that policyholder interests are protected.

(b) All of the initial shares of the capital stock of the reorganized stock insurer shall be issued to the mutual insurance holding company or to an intermediate stock holding company. The membership interests of the policyholders of the reorganized stock insurer shall become membership interests in the mutual insurance holding company. Policyholders of the reorganized stock insurer shall be members of the mutual insurance holding company in accordance with the articles of incorporation and bylaws of the mutual insurance holding company. The mutual insurance holding company shall at all times own a majority of the voting stock of the reorganized stock insurer or an intermediate stock holding company.

(c) The reorganization plan shall provide that all of the initial shares of capital stock of the reorganized stock insurer shall be issued to the mutual insurance holding company or to an intermediate stock holding company. The reorganization plan shall provide that the mutual insurance holding company shall at all times own a majority of the voting stock of the reorganized stock insurer or, alternatively, that the mutual insurance holding company shall at all times own the majority of voting stock in an intermediate stock holding company, which intermediate stock holding company shall at all times own all of the voting stock of the reorganized stock insurer. The shares of voting stock required to be owned by the mutual insurance holding company or by an intermediate stock holding company shall not be pledged, hypothecated, or in any way encumbered with regard to any obligation, guaranty, or commitment undertaken by or on behalf of the mutual insurance holding company or the intermediate stock holding company, if any. The reorganization plan shall also provide that the board of directors of the mutual insurance holding company will be elected by the members.

(d) The reorganization plan shall provide that membership interests of the policyholders of the mutual insurer shall automatically convert to membership interests in the mutual insurance holding company so long as the policy is in force as of the date the reorganization plan was adopted by the board of directors of the mutual insurer and that, concurrently upon the effective date of the reorganization, the policyholder's membership interests in the mutual insurer shall be extinguished.



§ 33-13A-4. Procedure for reorganization

(a) A domestic mutual insurer, upon the approval of the Commissioner, may reorganize by merging its policyholders' membership interests into a mutual insurance holding company formed pursuant to Code Section 33-13A-3 and continuing the corporate existence of the reorganizing insurer as a stock insurer subsidiary of the mutual insurance holding company or an intermediate stock holding company. The Commissioner, after a public hearing as provided in paragraph (2) of subsection (d) of Code Section 33-13-3, if satisfied that the interests of the policyholders are properly protected and that the merger plan is fair and equitable to the policyholders, may approve the merger plan and may require as a condition of approval such modifications of the merger plan as the Commissioner finds necessary for the protection of the policyholders' interests. The Commissioner shall retain jurisdiction over the mutual insurance holding company organized pursuant to this Code section to ensure that policyholder interests are protected.

(b) All of the initial shares of the capital stock of the reorganized stock insurer shall be issued to the mutual insurance holding company or to an intermediate stock holding company. The membership interests of the policyholders of the reorganized stock insurer shall become membership interests in the mutual insurance holding company. Policyholders of the reorganized stock insurer shall be members of the mutual insurance holding company in accordance with the articles of incorporation and bylaws of the mutual insurance holding company. The mutual insurance holding company shall at all times own a majority of the voting stock of the reorganized stock insurer or an intermediate stock holding company. A merger of policyholders' membership interests in a mutual insurer into a mutual insurance holding company shall be deemed to be the acquisition of an insurance control company pursuant to Code Section 33-13-3 and is subject to the requirements of Code Section 33-13-3.

(c) A foreign mutual insurer which, if a domestic mutual insurer, would be organized under Chapter 14 of this title may reorganize upon the approval of the Commissioner and in compliance with the requirements of any law or rule applicable to the foreign mutual insurer by merging its policyholders' membership interests into a mutual insurance holding company formed pursuant to Code Section 33-13A-3 and continuing the corporate existence of the reorganizing foreign mutual insurer as a foreign stock insurer subsidiary of the mutual insurance holding company or one or more intermediate stock holding companies. The Commissioner, after a public hearing as provided in paragraph (2) of subsection (d) of Code Section 33-13-3, may approve the proposed merger. The reorganizing foreign mutual insurer may remain a foreign company or foreign corporation after the merger and may be admitted to do business in this state, upon approval by the Commissioner. A foreign mutual insurer that is a party to the merger may at the same time redomesticate in this state by complying with the applicable requirements of this state and its state of domicile. The provisions of subsection (b) of this Code section shall apply to a merger authorized under this subsection.



§ 33-13A-5. Incorporation of reorganized insurer

A mutual insurance holding company resulting from the reorganization of a domestic mutual insurer and the reorganized stock insurer shall be incorporated and governed pursuant to Chapter 14 of this title and subject to Chapter 13 of this title. This requirement shall supersede any conflicting provisions of Chapter 2 of Title 14. The articles of incorporation and any amendments to such articles of the mutual insurance holding company shall be subject to approval of the Commissioner in the same manner as those of an insurer. An intermediate stock holding company shall be incorporated and governed pursuant to Chapter 2 of Title 14.



§ 33-13A-6. Required compliance; treatment of assets

A mutual insurance holding company is deemed to be an insurer subject to this title and shall automatically be a party to any proceeding under this title involving an insurer that, as a result of a reorganization pursuant to Code Section 33-13A-3 or a merger pursuant to Code Section 33-13A-4, is a subsidiary of the mutual insurance holding company or one or more intermediate stock holding companies. In any proceeding involving the reorganized stock insurer, the assets of the mutual insurance holding company are deemed to be assets of the estate of the reorganized stock insurer for purposes of satisfying the claims of the reorganized stock insurer's policyholders. A mutual insurance holding company shall not be dissolved or liquidated without the prior approval of the Commissioner.



§ 33-13A-7. Application of other statutory provisions

(a) Code Section 33-14-76 is not applicable to a reorganization or merger pursuant to this chapter.

(b) The demutualization of a mutual insurance holding company is subject to the requirements of Code Section 33-14-76.



§ 33-13A-8. Effect of membership interest

A membership interest in a mutual insurance holding company shall not constitute a security as such term is defined in Code Section 11-8-102.



§ 33-13A-9. Offerings of voting stock; duties of Commissioner

(a) The offerings of voting stock by a reorganized stock insurer or intermediate stock holding company to any person other than the mutual insurance holding company or a wholly owned subsidiary thereof, which offering is to occur in connection with the reorganization or merger or is the first to occur after the effective date of the reorganization or merger, shall be made only in accordance with such provisions as the reorganization plan or merger plan may contain governing such an initial offering or with the prior approval of the Commissioner after submission of an application by the proposed issuer. The reorganization plan or merger plan shall describe the terms on which members, officers, and directors of the mutual insurance holding company, as well as any other persons, may participate in such offering. The Commissioner may approve any such application unless the Commissioner finds that the offering would be prejudicial to the members of the mutual holding company.

(b) The Commissioner may retain any attorneys, actuaries, accountants, and other experts not otherwise a part of the Commissioner's staff as may be reasonably necessary to assist the Commissioner in reviewing an application submitted pursuant to this Code section, the cost of which shall be borne by the proposed issuer submitting such application.



§ 33-13A-10. Policyholder meetings

(a) Within 45 days after the date of the Commissioner's approval of a reorganization plan or merger plan pursuant to this chapter, unless extended by the Commissioner for good cause, the mutual insurer shall hold a meeting of its policyholders to vote upon such plan. The mutual insurer shall give notice at least 30 days before the time fixed for the meeting, by first-class mail to the last known address of each policyholder, that the reorganization plan or merger plan will be voted upon at a regular or special meeting of the policyholders. The notice shall include a brief description of the reorganization plan or merger plan and a statement that the Commissioner has approved such plan. The notice shall also include information regarding where the policyholder can obtain copies of the full reorganization plan or merger at no cost to the policyholder. The notice to each policyholder shall also include a written proxy permitting the policyholder to vote for or against the reorganization plan or merger plan. A reorganization plan or merger plan shall be approved only if not less than two-thirds of the policyholders voting in person or by proxy at the meeting vote in favor of such plan. Each policyholder shall be entitled to only one vote regardless of the number of policies owned by the policyholder.

(b) If a mutual insurer complies substantially and in good faith with the notice requirements of this Code section, the mutual insurer's failure to give any policyholder any required notice does not impair the validity of any action taken under this Code section.

(c) For purposes of voting, policyholder means a person who is eligible to vote under the mutual insurer's articles of incorporation or bylaws and who is also a policyholder of the mutual insurer as of the date on which the reorganization plan or merger plan is initially approved by the board of directors of the mutual insurer.



§ 33-13A-11. Treatment of stock

The majority of the voting stock of the reorganized stock insurer, which is required by this Code section to be at all times owned by a mutual insurance holding company, shall not be conveyed, transferred, assigned, pledged, subject to a security interest or lien, encumbered, or otherwise hypothecated or alienated by the mutual insurance holding company or intermediate stock holding company. Any conveyance, transfer, assignment, pledge, security interest, lien, encumbrance, hypothecation, or alienation of, in or on the majority of the voting stock of the reorganized stock insurer that is required by this Code section to be at all times owned by a mutual insurance holding company, is in violation of the provisions of this Code section and shall be void in inverse chronological order of the date of such conveyance, transfer, assignment, pledge, security interest, lien, encumbrance, hypothecation, or alienation as to the shares necessary to constitute a majority of such voting stock. The majority of the voting stock of the reorganized stock insurer that is required by this Code section to be at all times owned by a mutual insurance holding company shall not be subject to execution and levy. The shares of the capital stock of the surviving or new company resulting from a merger or consolidation of two or more reorganized stock insurers or two or more intermediate stock holding companies that were subsidiaries of the same mutual insurance holding company are subject to the same requirements, restrictions, and limitations as provided in this Code section to which the shares of the merging or consolidating reorganized stock insurers or intermediate stock holding companies were subject as provided in this Code section prior to the merger or consolidation.



§ 33-13A-12. Legislative intent regarding impact on taxation

It is the intent of the General Assembly that the formation of a mutual insurance holding company shall not increase the Georgia tax burden of the mutual insurance holding company system and that a reorganized stock insurer shall continue to be subject to Georgia insurance premium taxation in lieu of all other taxes except as provided in Chapter 8 of this title.



§ 33-13A-13. Regulatory authority

The Commissioner shall have the authority to promulgate rules and regulations to implement and enforce the provisions of this chapter.






Chapter 14 - Domestic Stock and Mutual Insurers

Article 1 - General Provisions

§ 33-14-1. Applicability of chapter

This chapter shall govern domestic mutual and stock insurers.



§ 33-14-2. Definitions

As used in this chapter, the term:

(1) "Mutual insurer" means an incorporated insurer without capital stock or shares which is owned and governed by its policyholders.

(2) "Stock insurer" means an incorporated insurer with capital divided into shares and owned by its shareholders.



§ 33-14-3. Applicability of general corporation statutes

The applicable statutes of this state relating to the powers and procedures of domestic private corporations formed for profit shall apply to domestic stock insurers and to domestic mutual insurers, except where in conflict with the express provisions of this title and the reasonable implications of those provisions.



§ 33-14-4. Execution and contents of application for charter

(a) Five or more individuals of the age of 18 years or more of good moral character who have not been convicted of any crime involving moral turpitude may incorporate a stock insurer; ten or more such individuals may incorporate a mutual insurer. Not less than two-thirds of the incorporators shall be citizens of the United States and residents of this state.

(b) The application for charter shall be signed by the persons applying for the charter and shall state:

(1) The name of the corporation;

(2) That the corporation shall have perpetual duration, unless otherwise limited in the application for charter. Each domestic stock and mutual insurance corporation existing on April 1, 1969, and thereafter shall have perpetual duration unless its charter is subsequently amended under this chapter to provide for a limited period of duration;

(3) The names and addresses of the incorporators;

(4) The kinds of insurance the corporation is formed to transact according to the definitions of insurance set forth in Chapter 7 of this title;

(5) If a stock corporation, the authorized capital and the par value of each share, which par value shall be at least $1.00 per share; provided, however, that after the corporation has operated for three consecutive years the par value may be reduced below $1.00 per share but not below a par value of 50 cent(s) per share. Shares without par value shall not be authorized. The capitalization shall not be less than that required of the insurer under the provisions of Chapter 3 of this title;

(6) If a mutual corporation, the maximum contingent liability of its members other than as to nonassessable policies for payment of losses and expenses incurred, which liability shall be not less than one nor more than six times the premium for the member's policy at the annual premium rate for a term of one year;

(7) The number of directors, which number shall not be less than three, who shall conduct the affairs of the corporation and the names and addresses of the corporation's first directors and the officers for stated terms of office of not more than one year;

(8) The name of the city or town and county in this state in which is to be located its home office and principal place of business;

(9) If a stock corporation, the extent, if any, to which shares of its stock shall be subject to assessment;

(10) If a stock corporation, the number of shares subscribed, if any, by each incorporator;

(11) The limitations, if any, on the corporation's indebtedness; and

(12) Such other provisions not inconsistent with law deemed appropriate by the incorporators.



§ 33-14-5. Filing of application for charter; fee; certification and publication of application; approval or disapproval of charter

(a) The application for charter with any and all exhibits that may be included with the application shall be filed in triplicate in the office of the Commissioner of Insurance and a fee of $100.00 shall be paid to the Commissioner to be paid by him or her into the state treasury. The Commissioner shall not receive the application until the fee shall be paid.

(b) Immediately upon receipt of the triplicate copies of the application, with any and all exhibits included with the application, the Commissioner shall certify one of the copies of the application and deliver the same to the applicants and the same shall be published by the applicants once a week for four weeks in the newspaper in which is published the legal advertisements of the county where the principal office of the company is to be located. When the application with any and all exhibits attached to it shall have been published once a week for four weeks, the applicants may apply to the judge of the probate court of the county to certify the fact of such publication, which certificate shall be filed by the applicants in the office of the Commissioner of Insurance.

(c) The Commissioner shall approve or disapprove the application within 45 days of the date the application is received by the Commissioner.

(d) The Commissioner shall examine the application to determine whether the charter, if granted, will enable the insurer to comply with the applicable insurance laws of this state; and, if the Commissioner finds that the charter, if granted, will enable the insurer to comply with the applicable provisions of law for carrying on the business for which incorporation is sought, the Commissioner shall issue under his or her hand and official seal a certificate approving the granting of the charter for such insurer and shall transmit a copy of the certificate of approval to the Secretary of State.

(e) If the Commissioner finds that the proposed application for a charter does not comply with the law, or that the corporation, if organized, could not meet the requirements for a certificate of authority as set forth in this chapter or any other provision of this title, the Commissioner shall refuse to approve the application for charter and shall notify the incorporators in writing, as to his or her reasons for such failure to approve; and the Commissioner shall issue under his or her hand and official seal a certificate disapproving the granting of the charter for such insurer.



§ 33-14-6. Grant of corporate powers and privileges; issuance of certificate of incorporation; recordation of documents; appointment of attorney for acceptance of service of process

(a) All corporate powers and privileges to insurance companies shall be issued and granted by the Secretary of State upon the terms, liabilities, and restrictions of and subject to this title and the laws and Constitution of this state. If from any cause the Secretary of State should be disqualified from issuing and granting said powers, the duties required by this title to be performed by the Secretary of State shall be performed by the Commissioner of Insurance.

(b) When the certificate of the judge of the probate court as to the fact of publication of the application for charter and the certificate of the Commissioner as to his or her approval of the application for charter shall have been received in the office of the Secretary of State, the Secretary of State shall issue to the corporation under the seal of the state a certificate of incorporation. The corporation shall not transact business as an insurer until it has applied for and received from the Commissioner a certificate of authority as provided by this title.

(c) The Secretary of State shall record the application for charter, the certificate of approval of the Commissioner, the certificate of the judge of the probate court as to publication, and the certificate of incorporation.

(d) No corporation shall directly or indirectly take risks or transact any business of insurance in this state by any agent or agents in this state until it shall have appointed an attorney in this state on whom process of law can be served and filed in the office of the Commissioner a written instrument duly signed and sealed certifying such appointment which shall continue until another attorney shall be substituted. Any process issued by any court of record in this state and served upon the attorney by the proper officer of the county in which the attorney may reside or may be found shall be deemed a sufficient service of process upon the company, but service of process upon the company may also be made in any other manner provided by law. Any violation of this subsection shall subject the party violating this subsection to a penalty of not less than $100.00 nor more than $500.00.



§ 33-14-7. Name of corporation

(a) No name shall be adopted by a domestic mutual or stock insurance corporation which is so similar to any name already in use by any such existing corporation, company, or association organized or doing business in this state as to be confusing or misleading and the Commissioner shall not approve an application from the applicant nor shall the Secretary of State issue a charter to the applicant.

(b) The name of the corporation shall include the word "company" or "corporation" or have such word or words, abbreviation, suffix, or prefix included in the name or attached to it in such a manner as will clearly indicate that it is a corporation.

(c) Except as provided in subsection (d) of Code Section 33-14-76 with regard to converted insurers, if the corporation is a mutual insurer, the term "mutual" shall also be a part of the name.



§ 33-14-8. Procedures for amendment or renewal of charter

(a) A domestic insurer may amend its charter for any lawful purpose by written authorization by the holders of a majority of the voting power of its outstanding capital stock, by members if a mutual insurer, or by affirmative vote of such a majority voting at a lawful meeting of stockholders or members of which the notice given to stockholders or members included prior notice of not less than ten days of the proposal to amend.

(b) Upon authorization of such an amendment, the insurer shall file in the office of the Commissioner of Insurance an application asking that its charter be so amended and a fee of $50.00 shall be paid to the Commissioner to be transmitted by him or her into the state treasury; and the Commissioner shall not receive said application until said fee shall be paid. The application with any and all exhibits that may be included shall be filed in triplicate, signed with the corporate name and under the corporate seal, and shall state:

(1) The name and character of the corporation, the city or town, and county in this state in which is located its principal place of business;

(2) The date of its original charter and any and all amendments to the charter, and the date or dates of renewal of the charter; and

(3) (A) That it desires an amendment to its charter and the purpose of said amendment;

(B) There shall be annexed to the application a certificate in triplicate under the corporate seal of the insurer and executed by the insurer's president or vice-president and attested to by the secretary or assistant secretary under the seal of the corporation, setting forth that amendment has been authorized in writing by the holders of a majority of the voting power of the outstanding capital stock, by members if a mutual insurer, or by affirmative vote of such a majority voting at a lawful meeting of stockholders or members of which the notice given to stockholders or members included prior notice of not less than ten days of the proposal to amend.

(c) Immediately upon receipt of the triplicate copies of the application, with any and all exhibits included with the application, the Commissioner shall certify one of the copies of the application and deliver the same to the applicants and the same shall be published by the applicants once a week for four weeks in the newspaper in which is published the legal advertisements of the county where the principal office of said company is to be located. When the application, with any and all exhibits attached to it, shall have been published once a week for four weeks, the applicants may apply to the judge of the probate court of the county to certify the fact of such publication, which certificate shall be filed by the applicants in the office of the Commissioner. The Commissioner shall approve or disapprove the application within 45 days of the date the application is received by him or her.

(d) No amendment shall be granted which will reduce authorized capital of a stock insurer below the amount required by this title for the kinds of insurance thereafter to be transacted; and no amendment shall reduce the surplus of a mutual insurer below the amount required by this title for the kinds of insurance thereafter to be transacted.

(e) If an amendment of the charter would reduce the authorized capital stock of a stock insurer below the amount then outstanding, the Commissioner shall not approve the amendment if he has reason to believe that the interest of policyholders or creditors of the insurer would be materially prejudiced by such reduction. If any reduction of capital stock is effectuated, the insurer may require return of the original certificates of stock held by each stockholder in exchange for new certificates for such number of shares as the stockholder is then entitled in the proportion that the reduced capital bears to the amount of capital stock outstanding as of immediately prior to the effective date of the reduction.

(f) When the certificate of the judge of the probate court as to the fact of publication of the application for amendment to the charter and the certificate of the Commissioner as to his approval of the application for amendment shall have been received in the office of the Secretary of State, the Secretary of State shall issue to the corporation under the great seal of the state a certificate of amendment. The Secretary of State shall record the application for amendment to the charter, the certificate of approval of the Commissioner, the certificate of the judge of the probate court as to publication, and the certificate of amendment in a book to be kept by him for that purpose.

(g) A petition for renewal of the charter shall follow the procedure set forth in subsections (b) through (f) of this Code section, except that the fee for filing a petition for renewal of the charter shall be $100.00.



§ 33-14-9. Powers of corporations generally

Every corporation organized under this title shall have the same corporate powers as are conferred upon private corporations except where inconsistent with this chapter.



§ 33-14-10. Sale of subscriptions for insurance securities and sale offer of insurance securities

(a) As used in this Code section, "insurance securities" means the securities of an insurer who is the issuer of a security as the word "security" is defined in Chapter 5 of Title 10, the "Georgia Uniform Securities Act of 2008."

(b) No person shall sell, offer for sale, or propose to sell to the public any subscriptions for insurance securities in this state unless the insurer which shall issue the insurance securities provided in the subscription has applied for, qualified for, received, and holds authority to transact insurance in this state from the Commissioner, or has an effective registration of the subscriptions for insurance securities with the Securities and Exchange Commission, or unless the subscriptions are sold by or through a broker in accordance with the rules of the Securities and Exchange Commission.

(c) No person shall sell, offer for sale, or propose to sell to the public any insurance securities in this state unless the insurer which shall issue said insurance securities has applied for, qualified for, received, and holds authority to transact insurance in this state from the Commissioner, or has an effective registration of such securities with the Securities and Exchange Commission, or unless such securities are sold by or through a broker in accordance with the rules of the Securities and Exchange Commission.

(d) Nothing contained in this Code section shall be deemed to repeal any of Chapter 5 of Title 10 but shall be supplementary and in addition thereto.

(e) Any person violating this Code section shall be guilty of a misdemeanor.

(f) The Commissioner shall be authorized to withhold the authority of any insurer to transact insurance in this state so long as any person who has been convicted of any offense defined in this Code section remains an officer, employee, or agent of the person or entity seeking the authority to transact insurance.



§ 33-14-11. Charitable, scientific, or educational donations

An insurer shall have power to make donations for the public welfare or for charitable, scientific, or educational purposes subject to such limitations, if any, as may be contained in its charter or any amendment thereto.



§ 33-14-12. Number, qualifications, election, and terms of directors

(a) The affairs of every domestic insurer shall be managed by not less than three directors.

(b) Directors must be elected by the members or stockholders of a domestic insurer at the annual meeting of stockholders or members. Directors may be elected for terms of not more than three years each and until their successors are elected and have qualified; and if to be elected for terms of more than one year the insurer's bylaws shall provide for a staggered term system under which the terms of a proportionate part of the members of the board of directors will expire on the date of each annual meeting of stockholders or members.

(c) At least one-fourth of the directors of the insurer must be residents of this state. A majority of the directors must be citizens of the United States.



§ 33-14-13. Maintenance of principal place of business and records; maintenance of assets within state; removal of records or assets from state without approval

(a) Every domestic insurer shall have and maintain its principal place of business in this state, and shall keep in its principal place of business complete records of the assets, transactions, and affairs in accordance with the methods and systems which are customary or suitable as to the kind or kinds of insurance transacted.

(b) Every domestic insurer shall have and maintain its assets in this state, except as to:

(1) Real property and personal property appurtenant thereto lawfully owned by the insurer and located outside of this state; and

(2) Any property of the insurer as may be customary, necessary, and convenient to enable and facilitate the operation of its branch offices and regional home offices located outside of this state, as referred to in subsection (d) of this Code section.

(c) Removal of all or a material part of the records or assets of a domestic insurer from this state except pursuant to a plan of merger or consolidation approved by the Commissioner under this title, or for any reasonable purposes and periods of time as may be approved by the Commissioner in writing in advance of any removal or concealment of such records or assets or material part thereof from the Commissioner is prohibited. Any insurer or representative of an insurer who removes or attempts to remove such records or assets or any material part thereof from the home office or other place of business or of safekeeping of the insurer in this state with the intent to remove the same from this state or conceals or attempts to conceal the same from the Commissioner in violation of this subsection shall have its corporate charter forfeited and its certificate of authority to do business shall be revoked. Upon any removal or attempted removal of the records or assets or upon retention of the records or assets or material part of the records or assets outside this state, beyond the period specified in the Commissioner's consent under which the records were permitted to be removed, or upon concealment of or attempts to conceal records or assets in violation of this subsection, the Commissioner may institute proceedings against the insurer pursuant to Chapter 37 of this title.

(d) This Code section shall not be deemed to prohibit or prevent an insurer from:

(1) Establishing and maintaining branch offices or regional home offices in other states or foreign countries where necessary or convenient to the transaction of its business and keeping therein the detailed records and assets customary and necessary for the servicing of the insurance in force in the jurisdiction served by such an office as long as the records and assets are made readily available at such office for examination by the Commissioner at his request; or

(2) Having, depositing, or transmitting funds and assets of the insurer in or to jurisdictions outside of this state as reasonably and customarily required in the regular course of its business.



§ 33-14-14. Filing and terms of management and exclusive agency contracts; approval or disapproval of contracts by Commissioner

(a) No domestic insurer shall make any contract whereby any person is granted or is to enjoy in fact the management of the insurer to the substantial exclusion of its board of directors or to have the controlling or preemptive right to produce substantially all insurance business for the insurer unless the contract is filed with and approved by the Commissioner. The contract shall be deemed approved unless disapproved by the Commissioner within 45 days after date of filing, subject to such reasonable extension of time as the Commissioner may require by notice given within such 45 days. Any disapproval shall be delivered to the insurer in writing, stating the grounds therefor.

(b) Any contract shall provide that any manager or producer of its business shall within 90 days after expiration of each calendar year furnish the insurer's board of directors a written statement of amounts received under or on account of the contract and amounts expended under or on account of the contract during the calendar year, including the emoluments received therefrom by the respective directors, officers, and other principal management personnel of the manager or producer, with such classification of items and further detail as the insurer's board of directors may reasonably require.

(c) The Commissioner shall disapprove any contract if he finds that it:

(1) Subjects the insurer to excessive charges;

(2) Is to extend for an unreasonable length of time;

(3) Does not contain fair and adequate standards of performance; or

(4) Contains other inequitable provision or provisions which impair the proper interest of stockholders or members of the insurer.



§ 33-14-15. Borrowing of money

(a) A domestic stock or mutual insurer may borrow money to defray the expenses of its organization, to provide it with surplus funds, or for any purpose required by its business upon a written agreement that the money is required to be repaid only out of the insured's surplus in excess of that stipulated in the agreement. The agreement may provide for interest not exceeding a reasonable rate per annum which interest shall or shall not constitute a liability as provided in said agreement.

(b) Money so borrowed together with interest on the borrowed money if so stipulated in the agreement shall not be considered on the financial statements of the insurer as a legal liability or be the basis of any setoff; but until repaid, financial statements filed or published by the insurer shall show as a footnote thereto the amount of borrowed money then unpaid together with any interest on the money accrued but unpaid. No borrowed surplus shall be returned to the lender except out of earned surplus in excess of that surplus required by this title to transact the kind of insurance for which the company is authorized; provided, however, that on liquidation of the company said borrowed surplus will be paid off out of any assets remaining after the payment of all other liabilities of the companies.

(c) In advance of any such loan the insurer shall file with the Commissioner a statement of the purposes of the loan and a copy of the proposed loan agreement which shall be subject to the Commissioner's approval. The loan and agreement shall be deemed approved unless within 45 days after date of such filing with the Commissioner the insurer is notified in writing of the Commissioner's disapproval and the reasons for the disapproval. The Commissioner shall so disapprove any such proposed loan or agreement if he finds that the loan is reasonably unnecessary or excessive for the purpose intended, that the terms of the loan agreement are not fair and equitable to the parties, to other similar lenders, if any, or to the insurer, that it is not fair to policyholders, or that the information so filed by the insurer is inadequate.

(d) Any loan to a mutual insurer or a substantial portion of the loan shall be repaid by the insurer when no longer reasonably necessary for the purpose originally intended. No repayment of the loan shall be made by a mutual insurer unless pursuant to regulations made by the Commissioner.

(e) This Code section shall not apply to loans obtained by the insurer in the ordinary course of business from banks and other financial institutions nor to loans secured by pledge of assets.



§ 33-14-16. Participating and nonparticipating policies; earned dividend not to be made contingent upon payment of renewal premium

(a) If so provided in its charter, a domestic stock or domestic mutual insurer may issue any or all of its policies with or without participation in profits, savings, or unabsorbed portions of premiums, may classify policies issued on a participating or nonparticipating basis, and may determine the right to participate and the extent of participation of any class or classes of policies. Any classification or determination shall be reasonable and shall not unfairly discriminate as between policyholders within the same classification.

(b) No dividend, otherwise earned, shall be made contingent upon the payment of a renewal premium on any policy.



§ 33-14-17. Voting securities

(a) As used in this Code section, the term "voting security" means any instrument which in law or by contract gives the holder the right to vote, consent, or authorize any corporate action of an insurer.

(b) The Commissioner may by regulation prescribe the form, content, and manner of solicitation of any proxy, consent, or authorization in respect to any voting security issued by a domestic insurer as necessary or appropriate for the public interest or for the proper protection of investors in the voting securities issued by the insurer or necessary to ensure the fair dealing in the voting securities.

(c) No person and no domestic insurer or any director, officer, or employee of an insurer shall solicit or permit the use of his name to solicit by mail or otherwise any person to give or to refrain from giving any proxy, consent, or authorization in respect to any voting security issued by the insurer in contravention of any rule or regulation the Commissioner may prescribe pursuant to this Code section.

(d) Failure to comply with any rule or regulation of the Commissioner made pursuant to this Code section shall be unlawful and compliance may be enforced by appropriate action in law or equity. If a domestic insurer or any person who is legally entitled to vote, consent, or authorize by virtue of being the holder of record of such voting security shall fail to commence such action within 15 days after the date on which the vote was cast or counted, the Commissioner may enforce compliance with the rules and regulations made pursuant to this Code section by appropriate action in law or equity; provided, however, no action shall be brought more than 30 days after the date on which the vote, consent, or authorization was to have been effected.

(e) This Code section shall not apply to voting securities of a domestic insurer if the voting securities shall be registered pursuant to Section 12 of the Securities Exchange Act of 1934, as amended.



§ 33-14-18. Filing of registration statement by holding company prior to offering of stock for sale to public; contents of statement; approval or disapproval of sale by Commissioner

(a) Any corporation or other form of business entity which is organized for the purpose of organizing or holding the stock of a domestic insurer shall first obtain the written approval of the Commissioner prior to offering its stock for sale to the public. Prior to any offer of stock for sale to the public a registration statement shall be filed with the Commissioner which shall contain the following information:

(1) Name and address of the main office of the issuer of the securities;

(2) Title of the securities and the total amount of the securities to be offered;

(3) Price at which the securities are to be offered for sale to the public and the amount of such securities to be offered in this state;

(4) Maximum amount of commission or other form of remuneration to be paid in cash or otherwise, directly or indirectly, for or in connection with the sale or offering for sale of such securities;

(5) Date and place of organization of the issuer, form of organization of the issuer, and the general character and location of its business;

(6) A copy offering circular or prospectus to be used in connection with the offering; and

(7) Any other information which the Commissioner may deem pertinent.

(b) The Commissioner may make any investigation of any securities described in the registration statement filed with him as he may deem advisable to enable him to determine whether the sale of the securities would work or tend to work a fraud on the purchasers thereof. If the Commissioner finds from the information disclosed or in his possession that the sale of the securities would work or tend to work a fraud on purchasers thereof, he shall not approve such issue and sale of such securities in this state. The Commissioner shall not grant any domestic insurer whose stock is held by a holding company which has not obtained approval of the issuance of its stock under this Code section a certificate of authority to transact insurance in this state. Compliance with this Code section shall not dispense with the necessity of approval of such stock issue also by the Secretary of State, ex officio as securities commissioner, as now or hereafter may be required by law.



§ 33-14-19. Regulation of financial interests in and transactions with insurers by officers, directors, committee members, or employees

(a) Any officer, director, member of any committee, or an employee of a domestic insurer who is charged with the duty of investing or handling the insurer's funds shall not:

(1) Deposit or invest the funds except in the insurer's corporate name, except as otherwise authorized by this title;

(2) Borrow the funds of the insurer;

(3) Be pecuniarily interested in any loan, pledge of deposit, security, investment, sale, purchase, exchange, reinsurance, or other similar transaction or property of such insurer except as a stockholder or member unless:

(A) The insurer has provided the Commissioner with written notice of the proposed transaction no later than 30 days prior to such transaction, or such lesser period as may be permitted by the Commissioner, and the Commissioner has not disapproved the proposed transaction within that period; provided, however, that the Commissioner may, upon written notice given to the insurer no less than five days prior to the expiration of the initial review period, extend the review period for an additional time not to exceed 30 days; and

(B) The proposed transaction has been approved by directors' action in accordance with the provisions of Code Section 14-2-862, or by shareholders' action in accordance with the provisions of Code Section 14-2-863, if the proposed transaction would be a director's conflicting interest transaction as defined by Code Section 14-2-860; or

(4) Take or receive to his or her own use any fee, brokerage, commission, gift, or other consideration for or on account of any such transaction made by or on behalf of the insurer.

(b) No insurer shall guarantee any financial obligation of any of its officers or directors.

(c) This Code section shall not prohibit a director, officer, member of a committee, or employee from becoming a policyholder of the insurer and enjoying the usual rights provided for its policyholders.

(d) The Commissioner may by regulation define and permit additional exceptions to the prohibition contained in subsection (a) of this Code section solely to enable payment of reasonable compensation to a director who is not otherwise an officer or employee of the insurer or to a corporation or firm in which a director is interested for necessary services performed or sales or purchases made to or for the insurer in the ordinary course of the insurer's business and in the usual private professional or business capacity of the director or the corporation or firm.



§ 33-14-20. Limitation on commission received by persons selling stock of insurers; participation by corporate officers in commissions

(a) No officer, agent, or other person selling or negotiating stock in any domestic insurance company shall receive either directly or indirectly more than 10 percent of the sales price of any of said stock. No president, vice-president, secretary, treasurer, or director or any other executive officer of any insurance company shall participate in the commission received by any person selling or negotiating the sale of any stock of any insurance company either directly or indirectly.

(b) No salaried officer of any insurance company shall participate in the commissions deriving from the sale of life insurance policies or agency contracts of the companies.



§ 33-14-21. Limitation on organizational expenses

The total expenses of organization of any insurer organized under this chapter including commissions for the sale of stock shall not exceed 121/2 percent of the amount for which the stock is sold in the case of a stock insurer and 121/2 percent of the paid-in surplus in the case of a mutual insurer.



§ 33-14-22. Proceedings for correction of deficiency in assets or capital of insurer; institution of delinquency proceedings upon failure to correct deficiency

(a) If the capital of a domestic stock insurer becomes impaired or the assets of a domestic mutual insurer are less than its liabilities and the minimum amount of surplus required of it by this chapter for authority to transact the kinds of insurance being transacted, the Commissioner shall at once determine the amount of the deficiency and serve notice upon the insurer to make good the deficiency within 60 days after service of the notice.

(b) The deficiency may be made good in cash or in assets eligible under this title for the investment of the insurer's funds; or if a stock insurer by reduction of the insurer's capital to an amount not below the minimum required for the kinds of insurance thereafter to be transacted; or if a mutual insurer, by amendment of its certificate of authority to cover only such kinds of insurance for which the insurer has on deposit sufficient surplus.

(c) If the deficiency is not made good and proof of the act filed with the Commissioner within such 60 day period, the insurer shall be deemed insolvent and the Commissioner shall institute delinquency proceedings against it as authorized by this title. If the deficiency exists because of increased loss reserves required by the Commissioner or because of disallowance by the Commissioner of certain assets or reduction of the value at which carried in the insurer's accounts, the Commissioner may in his or her discretion and upon application and good cause shown extend for not more than an additional 60 days the period within which the deficiency may be so made good and the proof thereof so filed.



§ 33-14-23. Extinguishment of charters of corporations not actively engaged in business; automatic extinguishment of charter upon merger or consolidation

(a) The corporate charter of any other corporation formed under the laws of this state for the purpose of becoming an insurer, and which corporation, during any period of 36 consecutive months after January 1, 1961, is not actively engaged in business as a domestic insurer under a certificate of authority issued to it by the Commissioner under laws currently in force is automatically extinguished and nullified at the expiration of such 36 month period.

(b) Upon certification by the Commissioner of such facts under subsection (a) of this Code section to the Secretary of State, the Secretary of State shall enter an order extinguishing and nullifying the corporate charter.

(c) The period during which any corporation referred to in subsection (a) of this Code section is the subject of delinquency proceedings under Chapter 37 of this title shall not be counted as part of any 36 month period.

(d) Upon merger or consolidation of a domestic insurer with another insurer under this chapter, the corporate charter of the merged or consolidated domestic insurer shall thereby automatically be extinguished and nullified.



§ 33-14-24. Procedure for voluntary dissolution generally; effective date of dissolution; conditions precedent to effectuation of dissolution

(a) If, while a domestic stock or mutual insurer is fully solvent and it is deemed by its board of directors to be in the best interests of the insurer and its stockholders or members that the insurer be dissolved, the board of directors shall adopt a resolution to that effect and call a special meeting of its stockholders or members to consider and take action upon the proposal to dissolve the insurer corporation. The meeting shall be held upon not less than 30 days' written notice to the stockholders or members in advance of the meeting, which notice shall contain a statement of the dissolution proposal. The notice shall be given in the manner provided in the insurer's bylaws for a special meeting of stockholders or members.

(b) If, at the special meeting or any adjournment thereof, the holders of record of stock entitled to exercise two-thirds of all the voting power on such proposal or if a mutual insurer, two-thirds of the insurer's members present or represented by proxy at the meeting shall by resolution consent that the dissolution shall take place, a copy of the resolution together with a list of the names and residences of the directors and officers certified by the president or a vice-president and the secretary or an assistant secretary or the treasurer or an assistant treasurer of the insurer shall be filed in triplicate with the application to surrender the charter required in Code Section 33-14-25 and one copy shall be filed for record in the office of the clerk of the superior court of the county in which the office or principal place of business of the insurer is located in this state.

(c) Whenever all the stockholders of record of a domestic stock insurer having power to vote on a proposal to dissolve consent in writing to the dissolution, no meeting of the stockholders shall be necessary.

(d) The effective date of the dissolution shall be the date of the issuance of the order by the Secretary of State dissolving the insurer under Code Section 33-14-25.

(e) No dissolution shall be effected, however, until after the insurer has reinsured in another authorized insurer or has otherwise terminated all its insurance then in force; nor, in the case of a domestic mutual insurer, until after the proposed plan of dissolution together with the proposed plan for distribution of assets among the insurer's members has been filed with and approved by the Commissioner after having been found by him or her to be fair and equitable to the members of the domestic mutual insurer.



§ 33-14-25. Procedure for surrender of charter

(a) Any insurance corporation chartered by the Secretary of State may surrender its charter upon the company filing in the office of the Commissioner of Insurance an application in triplicate, signed with its corporate name and under its corporate seal, stating:

(1) The name of the company and the location of its principal place of business in this state;

(2) The date of its charter and all amendments thereto and the date or dates of renewal or renewals of its charter;

(3) That it desires to surrender its charter and franchise to the state;

(4) A certificate attested to by two officers of the company that the procedure required by Code Section 33-14-24 has been carried out; and

(5) Any other information deemed necessary by the Commissioner of Insurance.

(b) Upon receipt thereof, the Commissioner shall take such action to investigate the proposed surrender to determine if the rights of policyholders, creditors, stockholders or members, and third party claimants under liability policies of the insurer have been paid or properly provided for in a fair and equitable manner. The Commissioner shall after making his or her determination issue under his or her hand and official seal a certificate approving or disapproving the application for surrender of the charter and shall transmit a copy of such certificate of approval to the Secretary of State. If the Commissioner does not approve the application, the Commissioner shall notify the insurer in writing of his or her reasons for not approving the application for surrender of the charter.

(c) The fee and publication requirements set out in subsections (a) through (c) of Code Section 33-14-5 shall be applicable to a surrender of charter under this Code section.

(d) Upon receipt of the certificate of the judge of the probate court as to the publication of the application and the certificate of approval of the surrender from the Commissioner, the Secretary of State shall issue under the seal of the state a certificate dissolving the insurer; and the Secretary of State shall record the application, the certificate of the judge of the probate court, the certificate of approval of the Commissioner, and the certificate dissolving the insurer.



§ 33-14-26. Powers and duties of directors as trustees upon expiration of period of corporate existence; filling of vacancies and replacement of directors

Upon the dissolution of a domestic stock or mutual insurer under Code Section 33-14-25, or upon the expiration of the period of its corporate existence in any other manner, except under Chapter 37 of this title, the directors of the corporation shall be trustees of the corporation with the full power to settle the affairs, collect the outstanding debts, sell and convey the property, real and personal, of the corporation, and divide its assets among its stockholders or members entitled to the assets, after paying or adequately providing for the payment of its liabilities and obligations. Vacancies in the number of directors may be filled by the remaining directors, but any director may be replaced on the vote of a majority of the stockholders, or members of the corporation, if a mutual insurer.



§ 33-14-27. Continuance of corporate existence subsequent to dissolution or expiration

All domestic stock and mutual insurance corporations, whether they expire by their own limitation or are otherwise dissolved, shall nevertheless be continued for a term of three years from such expiration or dissolution, except in any dissolution under Chapter 37 of this title, as bodies corporate for the purpose of prosecuting and defending actions by or against them and of enabling them to settle and close their business, to dispose of and convey their property, and to divide their assets among those entitled to such assets, but not for the purpose of continuing business as insurers; provided, however, that as to any action or proceeding commenced by or against the corporation prior to such expiration or dissolution and with respect to any action or proceeding commenced by or against the corporation within three years after the date of the expiration or dissolution, the corporation shall for the purpose of the actions or proceedings only be continued as bodies corporate beyond the three-year period and until any judgments, orders, or decrees in the expiration or dissolution actions or proceedings are fully executed.






Article 2 - Domestic Stock Insurers

§ 33-14-40. Reinsurance of risks generally; bulk insurance agreements

(a) A domestic stock insurer may accept reinsurance for the same kinds of insurance and within the same limits as it is authorized to transact direct insurance unless such reinsurance is prohibited by its charter.

(b) A domestic stock insurer may reinsure all or substantially all of its business in force or substantially all of a major class thereof with another insurer by an agreement of bulk insurance; but the agreement shall not become effective unless filed with and approved in writing by the Commissioner.

(c) The Commissioner shall approve agreements of bulk insurance within 60 days after their filing unless he finds that it is inequitable to the stockholders of the domestic insurer or would substantially reduce the protection or service to its policyholders. If the Commissioner does not approve the agreement, he shall so notify the insurer in writing specifying his reasons therefor.



§ 33-14-41. Dividends payable only out of realized profits or upon special approval of Commissioner

(a) As used in this Code section, the term "unassigned surplus" means, with respect to a stock insurer, undistributed, accumulated surplus, including net income and unrealized gains, since the organization of such insurer.

(b) A domestic stock insurer may pay dividends to its stockholders only out of unassigned surplus or upon special approval of the Commissioner upon the terms and conditions set out in subsection (c) of this Code section.

(c) Notwithstanding any other provision of the law, a domestic stock insurer may, conditioned upon receipt of the Commissioner's approval, declare a dividend from other than unassigned surplus; provided, however, that such declaration shall confer no rights upon the security holders of such insurer and such insurer may not pay such dividend until the Commissioner has:

(1) Approved the payment of such dividend; or

(2) Not disapproved the payment of such dividend within 30 days after receipt of notice from such insurer of the declaration thereof.



§ 33-14-42. Illegal dividends

(a) Any director of a domestic stock insurer who votes for or concurs in declaration or payment of an illegal dividend to stockholders shall upon conviction thereof be guilty of a misdemeanor and shall be jointly and severally liable together with other such directors for any loss thereby sustained by the insurer.

(b) The stockholders receiving such an illegal dividend shall be liable in the amount thereof to the insurer.

(c) The Commissioner may revoke or suspend the certificate of authority of an insurer which has declared or paid an illegal dividend.



§ 33-14-43. Authorization and procedure for merger or consolidation; receipt of consideration by directors, officers, agents, or employees

(a) A domestic stock insurer may merge or consolidate with one or more domestic, alien, or foreign stock corporations by complying with the applicable laws of this state governing the merger or consolidation of stock corporations formed for profit and Code Sections 33-14-5 and 33-14-6.

(b) No director, officer, agent, or employee of any insurer party to such merger or consolidation shall receive any fee, commission, compensation, or other valuable consideration whatsoever for or in any manner aiding, promoting, or assisting therein except as set forth in the plan or agreement.



§ 33-14-44. Authorization and procedure for conversion of stock insurer to mutual insurer

(a) A domestic stock insurer certified to issue only those kinds of insurance which domestic mutual insurers are authorized to issue under this title may become a domestic mutual insurer pursuant to such plan and procedure as may be approved in advance by the Commissioner.

(b) The Commissioner shall not approve any such plan or procedure unless:

(1) It is equitable to stockholders and policyholders;

(2) It is subject to approval by the holders of not less than three-fourths of the insurer's outstanding capital stock having voting rights and by not less than two-thirds of the insurer's policyholders who vote on the plan in person, by proxy, or by mail pursuant to such notice and procedure as may be approved by the Commissioner;

(3) If a life insurer, the right to vote on such plan is limited as provided in the bylaws;

(4) Mutualization will result in retirement of shares of the insurer's capital stock at a price not in excess of the fair market value of the insurer's capital stock as determined by competent disinterested appraisers;

(5) The plan provides for the purchase of the shares of any nonconsenting stockholder in the same manner and subject to the same applicable conditions as provided by the general corporation laws of this state as to rights of nonconsenting stockholders with respect to consolidation or merger of private corporations;

(6) The plan provides for definite conditions to be fulfilled by a designated early date upon which the mutualization will be deemed effective; and

(7) The mutualization leaves the insurer with surplus funds reasonably adequate for the security of its policyholders and to enable it to continue successfully in business in the states in which it is then authorized to transact insurance, and for the kinds of insurance included in its certificate of authority in those states.

(c) This Code section shall not apply to mutualization under order of court pursuant to rehabilitation of an insurer under Chapter 37 of this title.



§ 33-14-45. Classes of common or preferred shares

A domestic stock insurer may have one or more classes of common or preferred shares, all of which shall be shares with par value in accordance with paragraph (5) of subsection (b) of Code Section 33-14-4 and any or all of which may, subject to any restrictions of this title, consist of shares with full, limited, multiple, fractional, or no voting rights and such designations, preferences, qualifications, privileges, limitations, redemption provisions (in the case of preferred shares), options, conversion rights, and other special rights as shall be stated in this article. Except as otherwise stated in this article, this title, or other applicable laws, each share shall be equal in all respects to every other share.






Article 3 - Domestic Mutual Insurers

§ 33-14-60. Bylaws

(a) The initial board of directors of a domestic mutual insurer shall adopt original bylaws subject to the approval of the insurer's members at the next succeeding meeting. The members shall have power to adopt, modify, and revoke bylaws.

(b) The bylaws shall provide:

(1) That each member is entitled to one vote upon each matter coming to a vote at meetings of members or to more votes in accordance with a reasonable classification of members as set forth in the bylaws and based upon the amount of insurance in force, numbers of policies held, upon the amount of the premiums paid by such members, or upon other reasonable factors. A member shall have the right to vote in person or by his written proxy. No such proxy shall be made irrevocable;

(2) For election of directors by the members and for the number, qualifications, terms of office, and powers of directors;

(3) The time, notice, quorum, and conduct of annual and special meetings of members and voting procedures at the meetings. The bylaws may provide that the annual meeting shall be held at a place, date, and time to be set forth in the policy and that no other notice of the meeting shall be required;

(4) The number, designation, election, terms, and powers and duties of the respective corporate officers;

(5) For deposit, custody, disbursement, and accounting for corporate funds; and

(6) For any other reasonable provisions customary, necessary, or convenient for the management or regulation of its corporate affairs and not inconsistent with law.

(c) The insurer shall promptly file with the Commissioner a copy of its bylaws certified by the insurer's secretary or assistant secretary, and of every modification thereof or addition thereto. The Commissioner shall disapprove any bylaw provision deemed by him to be unlawful, unreasonable, inadequate, unfair, or detrimental to the proper interests or protection of the insurer's members of any class of members. The insurer shall not, after receiving written notice of such disapproval and during the existence of the corporation, effectuate any bylaw provision so disapproved.



§ 33-14-61. Types of insurance in which newly organized insurers authorized to transact business; requirements as to transaction of particular kinds of insurance generally

(a) When newly organized, a domestic mutual insurer may be authorized to transact any one of the kinds of insurance listed in the schedule contained in subsection (b) of this Code section and as limited in Code Section 33-3-5.

(b) When applying for an original certificate of authority, the insurer must be otherwise qualified therefor under this title, and must have received and accepted bona fide applications as to substantial insurable subjects for insurance coverage of a substantial character of the kind of insurance proposed to be transacted, must have collected in cash and full premium therefor at rates meeting the requirements of Chapter 9 of this title, if a property and casualty company must have surplus funds on hand as of the date the insurance coverages are to become effective, or, in lieu of such applications, premiums, and surplus, may deposit surplus, all in accordance with that part of the following schedule which applies to the kind of insurance the insurer proposes to transact:

(A) (B) (C) (D) (E) (F) (G) (H)

Kind of Min. Min. Mini- Min. Max. Minimum Deposit

Insurance No. of No. of mum Amt. Amt. Surplus of

Appli- Sub- Prem- Ins. Ins. Funds Surplus

cants jects iums Each Each (VI) (VI)

Ac- Cov- Coll. Subject Subject

cepted ered (V)

(II) Accident & 500 500 Quar. 10 25 3 million 3 million

Sickness (Weekly (Weekly

Indem.) Indem.)

(III) Property 100 250 Ann. 1,000 3,000 3 million 3 million

(IV) Casualty 250 500 Ann. 1,000 10,000 3 million 3 million

Casualty with

Workers'

Compensation

250 1,500 Quar. 1,000 Statutory 3 million 3 million

(c) The provisos listed in this subsection are respectively applicable to the schedule and provisions set out in subsection (b) of this Code section as indicated by like Roman numerals which appear in such schedule:

(I) All applicants must be bona fide residents of this state; and no group insurance or term policies for terms of less than 20 years shall be included;

(II) All applicants must be bona fide residents of this state. No group or blanket plans of insurance shall be included. In lieu of weekly indemnity a like premium value in medical, surgical, and hospital benefits may be provided;

(III) Only insurance of the owner's interest in real property situated in this state may be included;

(IV) The policy must include insurance of legal liability for bodily injury and property damage to which the maximum and minimum insured amounts apply. All applicants must be bona fide residents of this state;

(V) The maximums provided for in column (F) are net after deducting applicable reinsurance; and

(VI) The deposit of surplus in the amount specified in columns (G) and (H) must thereafter be maintained unimpaired. The deposit is subject to Chapter 12 of this title.



§ 33-14-62. Authorization of transaction of additional kinds of insurance

A domestic mutual insurer formed after January 1, 1961, after being authorized to transact one kind of insurance shall be authorized by the Commissioner to transact such additional kinds of insurance as are permitted under Code Section 33-3-5, while otherwise in compliance with this title and while maintaining unimpaired surplus funds in an amount not less than the amount of paid-in capital stock required of a domestic stock insurer transacting like kinds of insurance, subject further to the additional expendable surplus requirements of this title applicable to such a stock insurer.



§ 33-14-63. Filing of surety bond or deposit by incorporators of proposed insurer; conditions of bond or deposit; release and discharge

(a) Prior to the solicitation of any applications for insurance pursuant to the requirements for a certificate of authority of a mutual insurer, the incorporators of the proposed insurer shall file with the Commissioner a corporate surety bond in the penalty of $15,000.00 in favor of the state and for the use and benefit of the state and of applicant members and creditors of the corporation. The bond shall be conditioned as follows:

(1) For the prompt return to applicant members of all premiums collected in advance;

(2) For payment of all indebtedness of the corporation; and

(3) For payment of costs incurred by the state in the event of any legal proceedings for liquidation or dissolution of the corporations.

All of the conditions shall become due and payable only in the event the corporation fails to complete its organization and secure a certificate of authority within two years from and after the date of the certificate of incorporation.

(b) In lieu of such bond, the incorporators may deposit with the Commissioner $15,000.00 in cash or United States government bonds negotiable and payable to the bearer, with a market value at all times of not less than $15,000.00, to be held in trust upon the same conditions as required for the bond.

(c) Any such bond filed or deposit made or remaining portion thereof held under this Code section shall be released and discharged upon settlement and termination of all liabilities against it.



§ 33-14-64. Solicitation of applications for policies upon approval of bond or deposit; provisions and execution of applications; requirement of cash premiums

(a) Upon receipt of the Commissioner's approval of the bond or deposit required by Code Section 33-14-63, the directors and officers of the proposed domestic mutual insurer may commence solicitation of such requisite applications for insurance policies as they may accept and may receive deposits of premiums thereon.

(b) All applications shall be in writing signed by the applicant.

(c) All applications shall provide that:

(1) Issuance of the policy is contingent upon the insurer qualifying for and receiving a certificate of authority; and

(2) No insurance is in effect unless and until the certificate of authority has been issued.

(d) All qualifying premiums collected shall be in cash.



§ 33-14-65. Deposit of premiums and fees collected; issuance and delivery of policies by insurers; effective date of insurance

(a) All sums collected by a domestic mutual corporation as premiums or fees on qualifying applications for insurance with such corporation shall be deposited in trust in a bank or trust company in this state which is authorized under the laws of this state to act as a depository of state funds and which has its deposits insured by the Federal Deposit Insurance Corporation under a written trust agreement consistent with this Code section. The corporation shall file an executed copy of the trust agreement with the Commissioner.

(b) Upon issuance to the corporation of a certificate of authority as an insurer for the kind of insurance for which the applications were solicited, all funds so held in trust shall become the funds of the insurer and the insurer shall issue and deliver its policies for which premiums have been paid and accepted. The insurance provided by the policies shall be effective as of the date of the certificate of authority.



§ 33-14-66. Return of deposits or premiums upon failure of proposed insurer to complete organization and secure original certificate of authority

If the proposed domestic mutual insurer fails to complete its organization and to secure its original certificate of authority within two years from and after the date of its incorporation, the corporation shall be dissolved by the Commissioner and the Commissioner shall return or cause to be returned to the persons entitled thereto all advance deposits or payments of premiums held in trust under Code Section 33-14-65.



§ 33-14-67. Policyholders deemed members of insurers; persons entitled to become members; liability upon insurance contracts of representatives of members; rights of members generally

(a) Each policyholder of a domestic mutual insurer other than of a reinsurance contract is a member of the insurer with all rights and obligations of such membership, and the policy shall so specify.

(b) Any person, government, or governmental agency, state or political subdivision thereof, public or private corporation, board, association, firm, estate, trustee, or fiduciary may be a member of a domestic, foreign, or alien mutual insurer. Any officer, stockholder, trustee, or legal representative of any corporation, board, association, or estate may be recognized as acting for or on its behalf for the purpose of membership, and shall not be personally liable upon any contract of insurance for acting in a representative capacity.

(c) Any domestic corporation may participate as a member of a mutual insurer as an incidental purpose for which the corporation is organized and as such is granted the rights and powers expressly conferred.



§ 33-14-68. Contingent liability of members

(a) Each member of a domestic mutual insurer shall, except as provided in Code Section 33-14-71 with respect to nonassessable policies, have a contingent liability, pro rata and not one for another, for the discharge of its obligations, which contingent liability shall be in the maximum amount stated in the insurer's charter.

(b) Each policy issued by the insurer shall contain a statement of the contingent liability, if any, of its members.

(c) Termination of the policy of any member shall not relieve the member of contingent liability for his proportion, if any, of the obligations of the insurer which accrued while the policy was in force.

(d) Unrealized contingent liability of members does not constitute an asset of the insurer in any determination of its financial condition.



§ 33-14-69. Levy of assessment by directors; computation of assessment; allowance of offsets against assessments

(a) If at any time the assets of a domestic mutual insurer are less than its liabilities and the minimum amount of surplus required of it by this title for authority to transact the kinds of insurance being transacted and the deficiency is not cured from other sources, its directors shall levy an assessment only upon its members who at any time within the 12 months immediately preceding the date notice of the assessment was mailed to them held policies providing for contingent liability; and the members shall be liable to the insurer for the amount so assessed.

(b) The assessment shall be for the amount necessary to cure the deficiency and to provide a reasonable amount of working funds above the minimum amount of surplus; but the working funds so provided shall not exceed 5 percent of the insurer's liabilities as of the date as of which the amount of the deficiency was determined.

(c) In levying an assessment on policies providing for contingent liability, the assessment shall be computed on a basis of premium earned on the policy.

(d) No member shall have an offset against any assessment for which he is liable on account of any claim for unearned premium or loss payable.



§ 33-14-70. Notice of assessment; presumption as to correctness of assessment; proceedings upon failure of member to pay assessment

(a) Any assessment made by an insurer under Code Sections 33-14-68 and 33-14-69 is prima facie correct. The amount of the assessment to be paid by each member as determined by the insurer is likewise prima facie correct.

(b) The insurer shall notify each member of the amount of the assessment to be paid by written notice mailed to the address of the member last of record with the insurer. Failure of the member to receive the notice so mailed within the time specified therein for the payment of the assessment or at all shall be no defense in any action to collect the assessment.

(c) If a member fails to pay the assessment within the period specified in the notice, which period shall not be less than 20 days after mailing, the insurer may institute an action to collect same.

(d) As to life insurance, any part of the assessment upon a member which remains unpaid following notice of assessment, demand for payment, and lapse of a reasonable waiting period as specified in the notice, may, if approved by the Commissioner as being in the best interests of the insurer and its members, be secured by placing a lien upon the cash surrender values and accumulated dividends held by the insurer to the credit of the member.



§ 33-14-71. Extinguishment of contingent liability; revocation of authority to issue policies without contingent liability; issuance of nonassessable policies by foreign or alien insurers

(a) While a domestic mutual insurer maintains the deposits and surplus funds necessary for the kinds of insurance it is transacting and is otherwise in compliance with this title and is in a sound condition it may extinguish the contingent liability of its members as to all its policies in force and may omit provisions imposing contingent liability in all its policies currently issued upon receiving written approval by the Commissioner. The Commissioner shall revoke the authority of a domestic mutual insurer to issue policies without contingent liability at any time the insurer's assets are less than the sum of its liabilities and the surplus required for the authority or if the insurer, by resolution of the board of directors approved by a majority of its members present and voting in person or by proxy at a meeting called for that purpose, requests that the authority be revoked.

(b) A foreign or alien mutual insurer may issue nonassessable policies to its members in this state pursuant to its articles of incorporation and the laws of its domicile.



§ 33-14-72. Reinsurance of risks

(a) A domestic mutual company transacting insurance business under the laws of this state with the approval of the Commissioner may reinsure all risks undertaken by it in any company authorized to transact a similar class of insurance business in this state and transfer to the company assuming such risks all or such of its assets, reserves, liabilities, and obligations of every character as the agreement approved by the Commissioner shall provide.

(b) This Code section shall not prevent a domestic mutual company from reinsuring any risks or fractional parts thereof not situated in this state in any company licensed by the state in which such risks are located.



§ 33-14-73. Dividends payable only out of net realized savings and earnings

(a) The directors of a domestic mutual insurer may from time to time apportion and pay or credit to its members dividends only out of that part of its surplus funds which represent net realized savings and net realized earnings from its business.

(b) A dividend otherwise proper may be payable out of the savings and earnings even though the insurer's total surplus is then less than the aggregate of its contributed surplus.



§ 33-14-74. Liability of directors for declaration or payment of illegal dividend

Any director of a domestic mutual insurer who willfully and with knowledge votes for or concurs in a declaration or payment of a dividend which reduces surplus below the minimum required surplus shall be guilty of a misdemeanor and shall be jointly and severally liable, together with other such directors likewise voting for or concurring in willfully and with knowledge, for any loss thereby sustained by the insurer.



§ 33-14-75. Procedure for merger or consolidation

(a) Upon complying with the applicable procedures prescribed by the statutes of this state applying to corporations formed for profit except as provided in subsection (c) of this Code section, any domestic mutual insurer is authorized to merge or consolidate with any domestic company or with any foreign or alien company if such merger or consolidation is authorized by the laws of the state or country under which such foreign or alien company is incorporated or organized.

(b) The plan and agreement for merger or consolidation shall be submitted to and approved by at least two-thirds of the members of each mutual insurer involved voting on the merger or consolidation in person or by proxy at meetings called for the purpose pursuant to ten days' notice and such procedure as has been approved by the Commissioner. If a life insurer, right to vote may be limited to members whose policies are other than term or group policies and have been in effect for more than one year as the bylaws may provide.

(c) No merger or consolidation shall be effectuated unless in advance thereof the plan and agreement therefor have been filed with the Commissioner and approved by him in writing. The Commissioner shall give his approval within 60 days after the filing unless he finds such plan or agreement:

(1) Is inequitable to the policyholders or any domestic insurer involved; or

(2) Would substantially reduce the security of and service to be rendered to policyholders of the domestic insurer in this state and elsewhere.

(d) If the Commissioner does not approve the plan or agreement he shall so notify the insurers in writing specifying his reasons for disapproving the merger or consolidation.



§ 33-14-76. Authorization and procedure for conversion of mutual insurer to stock insurer

(a) A mutual insurer may become a stock insurer under any plan and procedure as may be approved by the Commissioner.

(b) The Commissioner shall not approve the plan or procedure unless:

(1) It is equitable to the insurer's members;

(2) It is subject to approval by vote of not less than 60 percent of the insurer's current members who cast votes on such plan in person, by proxy, or by mail at a meeting of members called for the purpose pursuant to 20 days' notice and procedure as may be approved by the Commissioner;

(3) If a life insurer, the right to vote may be limited as the bylaws shall provide to members whose policies are other than term or group policies and have been in effect for more than one year;

(4) The equity of each policyholder in the insurer is determinable under a fair formula approved by the Commissioner, which equity shall be based upon not less than the insurer's entire statutory surplus after deducting contributed or borrowed surplus funds plus a reasonable present equity in its reserves and in all nonadmitted assets, less expenses of the conversion;

(5) The policyholders entitled to participate in the purchase of stock or distributing of assets shall include all current policyholders who own a policy for which all premiums due have been fully paid on the date the plan was adopted by the board of directors of the insurer;

(6) The plan, as elected by the insurer and voted upon by the members, gives to each policyholder of the insurer as specified in paragraph (5) of this subsection one of the following:

(A) (i) A preemptive right to acquire his or her proportionate part of all of the proposed capital stock of the insurer within a designated reasonable period and to apply upon the purchase price thereof the amount of his or her equity in the insurer as determined in paragraph (4) of this subsection.

(ii) Shares are so offered to policyholders at a price not greater than that to be thereafter offered to others.

(iii) The plan provides for payment, to each policyholder not electing to apply his or her equity in the insurer for or upon the purchase price of stock to which preemptively entitled, of cash in the amount of not less than 50 percent of the amount of his or her equity not so used for the purchase of stock, which cash payment together with stock so purchased, if any, shall constitute full payment and discharge of the policyholder's equity as an owner of the mutual insurer;

(B) (i) Payment in cash to each policyholder of 100 percent of his or her equity in the insurer, as determined in paragraph (4) of this subsection.

(ii) If a life insurer, payment may be provided as a paid-up life insurance policy with a cash value equal to 100 percent of the policyholder's equity in the insurer; provided, however, that the insurer may not impose a surrender charge on any policyholder electing to surrender his or her paid-up life insurance policy for its cash value; or

(C) (i) A preemptive right to acquire a percentage of his or her proportionate part of all of the proposed capital stock of the insurer within a designated reasonable period and to apply upon the purchase price thereof that same percentage amount of his or her equity in the insurer as determined in paragraph (4) of this subsection.

(ii) Shares are so offered to policyholders at a price not greater than that to be thereafter offered to others.

(iii) The plan provides for payment, to each policyholder not electing to apply his or her equity in the insurer for or upon the purchase price of stock to which preemptively entitled, of cash in the amount of not less than 50 percent of the amount of his or her equity not so used for the purchase of stock, which cash payment together with stock so purchased, if any, shall constitute full payment and discharge of the policyholder's equity as an owner of the mutual insurer; and

(7) The plan when completed would provide for the converted insurer paid-in capital stock in an amount not less than the minimum paid-in capital required of a domestic stock insurer transacting like kinds of insurance together with surplus funds in an amount required for the insurer under this title.

(c) The corporate existence of a mutual insurer converting to a stock insurer pursuant to this Code section shall not terminate upon such conversion, but the new stock insurer shall be deemed to be a continuation of the mutual insurer and to have been organized on the date the mutual insurer was originally organized.

(d) The insurer which has converted from a mutual to a stock company may continue to use its old name or may change its name pursuant to the laws of this state. In the event the converted insurer continues to use the word mutual in its name, then it shall include words after its name identifying the converted insurer as a stock insurer.

(e) (1) The Commissioner may approve any plan or procedure to become a stock insurer filed by a mutual insurer which at the time of the filing of such plan or procedure is insolvent or does not meet the minimum statutory surplus requirements, provided that such plan or procedure, on the date such plan or procedure is completed, would provide for the converted insurer paid-in capital stock in an amount not less than the minimum paid-in capital required of a domestic stock insurer transacting like kinds of insurance together with surplus funds in an amount required for the insurer under this title. The mutual insurer may provide in the plan or procedure for the waiver of the requirement to give notice to policyholders, to obtain policyholder approval of the plan or procedure, or to make any distribution of the policyholders' equity in the mutual insurer to any policyholder where the value of the mutual insurer, due to its insolvency or its failure to meet minimum statutory surplus requirements, does not warrant any such notice, approval, or distribution under the circumstances, including the expense involved in such a distribution.

(2) A plan or procedure described in paragraph (1) of this subsection must include a description of how the mutual insurer will meet the statutory surplus and capital requirements on the date the plan or procedure is completed, which may involve the issuance and sale directly to one or more purchasers of the capital stock of the converted insurer or of a corporation which will own 100 percent of the converted insurer.



§ 33-14-77. Distribution of assets to members upon liquidation of insurers generally; calculation of distributive shares of members

(a) Upon any liquidation of a domestic mutual insurer, its assets remaining after discharge of its indebtedness, policy obligations, repayment of contributed or borrowed surplus, if any, and expenses of administration shall be distributed to existing persons who were its members at any time within 12 months immediately preceding the date such liquidation was authorized or ordered or the date of last termination of the insurer's certificate of authority, whichever date is the earlier; except that if the Commissioner has reason to believe that those in charge of the management of the insurer have caused or encouraged the reduction of the members of the insurer in anticipation of liquidation and for the purpose of reducing thereby the number of persons who may be entitled to share in distribution of the insurer's assets, he may enlarge the 12 month qualification period provided for in this subsection by any additional period as he may deem to be reasonable.

(b) The distributive share of each such member shall be in the proportion that the aggregate premiums earned by the insurer on the policies of the member during the combined periods of his membership bear to the aggregate of all premiums earned on the policies of all members. The insurer may and if a life insurer shall make reasonable classifications of its policies held by members and make a formula based upon the classification for determining the equitable distributive shares of each member. Such classification and formula shall be subject to the approval of the Commissioner.






Article 4 - Insider Trading of Domestic Stock Insurer Equity Securities

§ 33-14-90. "Equity security" defined

As used in this article, "equity security" means any stock or similar security; any security convertible, with or without consideration, into such a security or carrying any warrant or right to subscribe to or purchase such a security; any such warrant or right; or any other security which the Commissioner shall deem to be of similar nature and consider necessary or appropriate, by any rules and regulations as he may prescribe in the public interest or for the protection of investors, to treat as an equity security.



§ 33-14-91. Filing of statements of equity securities ownership

Every person who is directly or indirectly the beneficial owner of more than 10 percent of any class of any equity security of a domestic stock insurer or who is a director or an officer of such insurer shall file in the office of the Commissioner within ten days after the person becomes the beneficial owner, director, or officer a statement in such form as the Commissioner may prescribe of the amount of all equity securities of the insurer of which the person is the beneficial owner; and within ten days after the close of each calendar month after the person becomes the beneficial owner, director, or officer, if there has been a change in such ownership during such month, the person shall file in the office of the Commissioner a statement in such form as the Commissioner may prescribe indicating his ownership at the close of the calendar month and such changes in his ownership as have occurred during that calendar month.



§ 33-14-92. Authorization of actions to recover for insurer profits from purchases and sales, or sale and purchase, within period of less than six months

For the purpose of preventing the unfair use of information which may have been obtained by a beneficial owner, director, or officer by reason of his relationship to an insurer, any profit realized by him from any purchase and sale, or any sale and purchase, of any equity security of the insurer within any period of less than six months, unless the security was acquired in good faith in connection with a debt previously contracted, shall inure to and be recoverable by the insurer irrespective of any intention on the part of the beneficial owner, director, or officer in entering into the transaction of holding the security purchased or of not repurchasing the security sold for a period exceeding six months. An action to recover such profit may be instituted in any court of competent jurisdiction by the insurer or by the owner of any security of the insurer in the name and in behalf of the insurer if the insurer shall fail or refuse to bring an action within 60 days after request or shall fail diligently to prosecute the same thereafter; but no action shall be brought more than two years after the date the profit was realized. This Code section shall not be construed to cover any transaction in which the beneficial owner was not such both at the time of the purchase and sale, or the sale and purchase, of the security involved or any transaction or transactions which the Commissioner by rules and regulations may exempt as not comprehended within the purpose of this Code section.



§ 33-14-93. Unlawful sales of securities

It shall be unlawful for any beneficial owner, director, or officer directly or indirectly to sell any equity security of such insurer if the person selling the security or his principal:

(1) Does not own the security sold;

(2) If owning the security, does not deliver it against such sale within 20 days thereafter; or

(3) Does not within five days after the sale deposit it in the mails or other usual channels of transportation;

but no person shall be deemed to have violated this Code section if he proves that notwithstanding the exercise of good faith he was unable to make the delivery or deposit within that time or that to do so would cause undue inconvenience or expense.



§ 33-14-94. Transactions exempted from article -- Sales by dealers in ordinary course of business and incident to establishment or maintenance of primary or secondary market

Code Section 33-14-92 shall not apply to any purchase and sale, or sale and purchase, and Code Section 33-14-93 shall not apply to any sale of an equity security of a domestic stock insurer not then or theretofore held by him in an investment account by a dealer in the ordinary course of his business and incident to the establishment or maintenance by him of a primary or secondary market otherwise than on an exchange as defined in the Securities Exchange Act of 1934 for such security. The Commissioner may by any rules and regulations as he deems necessary or appropriate in the public interest define and prescribe terms and conditions with respect to securities held in an investment account and transactions made in the ordinary course of business and incident to the establishment or maintenance of a primary or secondary market.



§ 33-14-95. Transactions exempted from article -- Foreign or domestic arbitrage transactions

Code Sections 33-14-91 through 33-14-93 shall not apply to foreign or domestic arbitrage transactions unless made in contravention of any rules and regulations as the Commissioner may adopt in order to carry out the purposes of this article.



§ 33-14-96. Transactions exempted from article -- Transactions in securities registered under Section 12 of Securities Exchange Act of 1934

Code Sections 33-14-91 through 33-14-93 shall not apply to equity securities of a domestic stock insurer if the securities shall be registered pursuant to Section 12 of the Securities Exchange Act of 1934, as amended.



§ 33-14-97. Promulgation of rules and regulations by Commissioner; effect of rules and regulations upon liability under Code Sections 33-14-91 through 33-14-93

(a) The Commissioner shall have the power to make any reasonable rules and regulations as may be necessary for the execution of the functions vested in him by this article and may for that purpose classify domestic stock insurers, securities, and other persons or matters within his jurisdiction.

(b) No provision of Code Sections 33-14-91 through 33-14-93 imposing any liability shall apply to any act done or omitted in good faith in conformity with any rule or regulation of the Commissioner notwithstanding that the rule or regulation may after the act or omission be amended or rescinded or determined by judicial or other authority to be invalid for any reason.






Article 5 - Limited Purpose Subsidiary Insurance Companies

§ 33-14-100. Definitions

As used in this article, the term:

(1) "Limited purpose subsidiary" means a subsidiary life, accident, and sickness reinsurer that is organized under this article and is wholly owned by an organizing domestic reinsurer.

(2) "Organizing domestic reinsurer" means a domestic life, accident, and sickness reinsurer that organizes a limited purpose subsidiary under this article.

(3) "Reinsurer" means an insurer that:

(A) Is principally engaged in the business of reinsurance;

(B) Does not conduct a significant amount of direct insurance as a percentage of the insurer's net premiums; and

(C) Is not engaged on an ongoing basis in the business of soliciting direct insurance.

(4) "Risk" means a risk that is associated with an insurance policy or annuity that is assumed by an organizing domestic reinsurer and for which the organizing domestic reinsurer is required to hold statutory reserves for the policy or annuity.



§ 33-14-101. Authorization to organize domestic limited purpose subsidiary

A domestic life, accident, and sickness reinsurer may organize a domestic limited purpose subsidiary pursuant to the provisions of this article.



§ 33-14-102. Approval of operation plan and certificate of authority requirements; certain disclosure requirements; examination by Commissioner

(a) Before assuming risk under a reinsurance agreement, a limited purpose subsidiary must:

(1) Obtain from the Commissioner approval of the limited purpose subsidiary's plan of operation; and

(2) Be granted a certificate of authority to engage in the business of reinsurance in Georgia.

(b) A limited purpose subsidiary shall produce or disclose in its plan of operation, amendments, and records, books, documents, reports, and other information that the Commissioner requires the limited purpose subsidiary to produce or disclose under:

(1) This article;

(2) Rules adopted pursuant to this article; or

(3) An order pursuant to an examination performed in accordance with the provisions of Chapter 2 of this title.

(c) The Commissioner shall examine domestic limited purpose subsidiaries pursuant to Code Section 33-2-11.



§ 33-14-103. Powers of limited purpose subsidiary

A limited purpose subsidiary that is granted a certificate of authority by the Commissioner under this article:

(1) Is wholly owned by the organizing domestic reinsurer;

(2) Is authorized to engage in the business of reinsurance only for the lines of insurance for which the organizing domestic reinsurer is authorized;

(3) May reinsure only risks of the organizing domestic reinsurer; and

(4) May access alternative forms of financing.



§ 33-14-104. Investment of funds

An organizing domestic reinsurer may invest funds from the surplus of the organizing domestic reinsurer in a limited purpose subsidiary that is organized by the organizing domestic reinsurer pursuant to this article.



§ 33-14-105. Officers and directors

The officers and directors of an organizing domestic reinsurer may serve as officers and directors of a limited purpose subsidiary organized by the organizing domestic reinsurer pursuant to this article.



§ 33-14-106. Reinsurance

A limited purpose subsidiary may, upon approval of the Commissioner, reinsure the risks assumed by the limited purpose subsidiary.



§ 33-14-107. Assets

(a) Assets of a limited purpose subsidiary that are approved by the Commissioner as admitted assets must comply with requirements established by the Commissioner under rules adopted pursuant to this article.

(b) All other assets shall be nonadmitted.



§ 33-14-108. Applicability of certain Code provisions

The following provisions of the Code do not apply to a limited purpose subsidiary organized under this article:

(1) Code Section 33-3-6;

(2) Code Section 33-3-7;

(3) Code Section 33-3-8;

(4) Code Section 33-7-14;

(5) Article 2 of Chapter 11 of this title;

(6) Code Section 33-13-4;

(7) Code Section 33-13-5;

(8) Code Section 33-14-40; and

(9) Chapter 56 of this title.



§ 33-14-109. Adoption of rules

(a) The Commissioner shall, before approving a limited purpose subsidiary under this article, adopt rules pursuant to Code Section 33-2-9 to implement this article.

(b) The rules adopted under subsection (a) of this Code section shall address, but not be limited to, the following concerning limited purpose subsidiaries:

(1) Requirements for organization of a limited purpose subsidiary;

(2) Requirements for a plan of operation;

(3) Capital, surplus, and risk-based capital requirements;

(4) Requirements for reporting and notifications;

(5) Requirements for reserves, including actuarial certification;

(6) Requirements for authorized investments;

(7) Requirements with respect to reinsurance ceded or assumed by the limited purpose subsidiary;

(8) Requirements and restrictions for material transactions;

(9) Requirements for dividends and distributions;

(10) Requirements for operations; and

(11) Conditions of, forms for, and approval of the financing of a limited purpose subsidiary.









Chapter 15 - Fraternal Benefit Societies

Article 1 - Organization and Governance; Definitions

§ 33-15-1. Description of fraternal benefit society

Any incorporated society, order, or supreme lodge, without capital stock, including one exempted under the provisions of paragraph (2) of subsection (a) of Code Section 33-15-123, whether incorporated or not, conducted solely for the benefit of its members and their beneficiaries and not for profit, operated on a lodge system with ritualistic form of work, having a representative form of government, and which provides benefits in accordance with this chapter is declared to be a fraternal benefit society.



§ 33-15-2. Lodge system; lodges for children

(a) A society is operating on the lodge system if it has a supreme governing body and subordinate lodges into which members are elected, initiated, or admitted in accordance with its laws, rules, and ritual. Subordinate lodges shall be required by the laws of the society to hold regular meetings periodically in furtherance of the purposes of the society.

(b) A society may, at its option, organize and operate lodges for children under the minimum age for adult membership. Membership and initiation in local lodges shall not be required of such children nor shall they have a voice or vote in the management of the society.



§ 33-15-3. Representative form of government; supreme governing body; officers

A society has a representative form of government when:

(1) It has a supreme governing body constituted in one of the following ways:

(A) The supreme governing body is an assembly composed of delegates elected directly by the members or at intermediate assemblies or conventions of members or their representatives, together with other delegates as may be prescribed in the society's laws. A society may provide for election of delegates by mail. The elected delegates shall constitute a majority in number and shall not have less than a majority of the votes and not less than the number of votes required to amend the society's laws. The assembly shall be elected and shall meet at least once every four years and shall elect a board of directors to conduct the business of the society between meetings of the assembly. Vacancies on the board of directors between elections may be filled in the manner prescribed by the society's laws; or

(B) The supreme governing body is a board composed of persons elected by the members, either directly or by their representatives in intermediate assemblies, and any other persons prescribed in the society's laws. A society may provide for election of the board by mail. Each term of a board member may not exceed four years. Vacancies on the board between elections may be filled in the manner prescribed by the society's laws. Those persons elected to the board shall constitute a majority in number and not less than the number of votes required to amend the society's laws. A person filling the unexpired term of an elected board member shall be considered to be an elected member. The board shall meet at least quarterly to conduct the business of the society;

(2) The officers of the society are elected either by the supreme governing body or by the board of directors;

(3) Only benefit members are eligible for election to the supreme governing body, the board of directors, or any intermediate assembly; and

(4) Each voting member shall have one vote and no vote may be cast by proxy.



§ 33-15-4. Definitions

As used in this chapter, the term:

(1) "Benefit contract" means the agreement for provision of benefits authorized by Code Section 33-15-60, as that agreement is described in subsection (a) of Code Section 33-15-63.

(2) "Benefit member" means an adult member who is designated by the laws or rules of the society to be a benefit member under a benefit contract.

(3) "Certificate" means the document issued as written evidence of the benefit contract.

(4) "Laws" means the society's articles of incorporation, charter, constitution, and bylaws, however designated.

(5) "Lodge" means subordinate member units of the society, known as camps, courts, councils, branches, or by any other designation.

(6) "Premiums" means premiums, rates, dues, or other required contributions by whatever name known, which are payable under the certificate.

(7) "Rules" means all rules, regulations, or resolutions adopted by the supreme governing body or board of directors which are intended to have general application to the members of the society.

(8) "Society" means fraternal benefit society, unless otherwise indicated.



§ 33-15-5. Purposes of society; adoption of laws and rules

(a) A society shall operate for the benefit of members and their beneficiaries by:

(1) Providing benefits as specified in Code Section 33-15-60; and

(2) Operating for one or more social, intellectual, educational, charitable, benevolent, moral, fraternal, patriotic, or religious purposes for the benefit of its members, which may also be extended to others.

Such purposes may be carried out directly by the society or indirectly through subsidiary corporations or affiliated organizations.

(b) Every society shall have the power to adopt laws and rules for the government of the society, the admission of its members, and the management of its affairs. It shall have the power to change, alter, add to, or amend such laws and rules and shall have such other powers as are necessary and incidental to carrying into effect the objects and purposes of the society.






Article 2 - Provisions of Laws and Rules; Membership Classes; Principal Office; Indemnification

§ 33-15-20. Membership classes; eligibility standards; rights and privileges

(a) A society shall specify in its laws or rules:

(1) Eligibility standards for each and every class of membership, provided that if benefits are provided on the lives of children, the minimum age for adult membership shall be set at not less than age 15 and not greater than age 21;

(2) The process for admission to membership for each membership class; and

(3) The rights and privileges of each membership class, provided that only benefit members shall have the right to vote on the management of the insurance affairs of the society.

(b) A society may also admit social members who shall have no voice or vote in the management of the insurance affairs of the society.

(c) Membership rights in the society are personal to the member and are not assignable.



§ 33-15-21. Principal office of society; meetings; official publications; annual statement; provision for grievance or complaint procedures

(a) The principal office of any domestic society shall be located in this state. The meetings of its supreme governing body may be held in any state, district, province, or territory wherein such society has at least one subordinate lodge, or in such other location as determined by the supreme governing body, and all business transacted at such meetings shall be as valid in all respects as if such meetings were held in this state. The minutes of the proceedings of the supreme governing body and of the board of directors shall be in the English language.

(b) (1) A society may provide in its laws for an official publication in which any notice, report, or statement required by law to be given to members, including notice of election, may be published. Such required reports, notices, and statements shall be printed conspicuously in the publication. If the records of a society show that two or more members have the same mailing address, an official publication mailed to one member is deemed to be mailed to all members at the same address unless a member requests a separate copy.

(2) Not later than June 1 of each year, a synopsis of the society's annual statement providing an explanation of the facts concerning the condition of the society thereby disclosed shall be printed and mailed to each benefit member of the society or, in lieu thereof, such synopsis may be published in the society's official publication.

(c) A society may provide in its laws or rules for grievance or complaint procedures for members.



§ 33-15-22. Limited liability of officers and members; indemnification; insurance

(a) The officers and members of the supreme governing body or any subordinate body of a society shall not be personally liable for any benefits provided by a society.

(b) Any person may be indemnified and reimbursed by any society for expenses reasonably incurred by and liabilities imposed upon such person in connection with or arising out of any action, suit, or proceeding, whether civil, criminal, administrative, or investigative, or threat thereof, in which the person may be involved by reason of the fact that he or she is or was a director, officer, employee, or agent of the society or of any firm, corporation, or organization which he or she served in any capacity at the request of the society. A person shall not be so indemnified or reimbursed: (1) in relation to any matter in such action, suit, or proceeding as to which he or she shall finally be adjudged to be or have been guilty of breach of a duty as a director, officer, employee, or agent of the society, or (2) in relation to any matter in such action, suit, or proceeding, or threat thereof, which has been made the subject of a compromise settlement; unless in either such case the person acted in good faith for a purpose the person reasonably believed to be in or not opposed to the best interests of the society and, in a criminal action or proceeding, in addition, had no reasonable cause to believe that his or her conduct was unlawful. The determination whether the conduct of such person met the standard required in order to justify indemnification and reimbursement in relation to any matter described in this subsection may only be made by the supreme governing body or board of directors by a majority vote of a quorum consisting of persons who were not parties to such action, suit, or proceeding or by a court of competent jurisdiction. The termination of any action, suit, or proceeding by judgment, order, settlement, conviction, or upon a plea of no contest, as to such person shall not in itself create a conclusive presumption that the person did not meet the standard of conduct required in order to justify indemnification and reimbursement. The foregoing right of indemnification and reimbursement shall not be exclusive of other rights to which such person may be entitled as a matter of law and shall inure to the benefit of his or her heirs, executors, and administrators.

(c) A society shall have power to purchase and maintain insurance on behalf of any person who is or was a director, officer, employee, or agent of the society, or who is or was serving at the request of the society as a director, officer, employee, or agent of any other firm, corporation, or organization against any liability asserted against such person and incurred by him or her in any such capacity or arising out of his or her status as such, whether or not the society would have the power to indemnify the person against such liability under this Code section.



§ 33-15-23. Limitation on power of subordinate body

The laws of the society may provide that no subordinate body nor any of its subordinate officers or members shall have the power or authority to waive any of the provisions of the laws of the society. Such provision shall be binding on the society and every member and beneficiary of a member.






Article 3 - Formation and Petitions for Charter; Amendments of Laws; Reinsurance; Consolidations and Mergers; Conversions

§ 33-15-40. Formation of society; petition for charter; preliminary certificate of authority; advance premiums; certificate of authority

(a) A domestic society organized on or after January 1, 1994, shall be formed as provided in this Code section. Ten or more citizens of the United States, a majority of whom are citizens of this state, who desire to form a fraternal benefit society, may make, sign, and acknowledge before some officer competent to take acknowledgment of deeds, a petition for a charter, in which shall be stated:

(1) The proposed corporate name of the society, which shall not so closely resemble the name of any society or insurance company as to be misleading or confusing;

(2) The purposes for which it is being formed and the mode in which its corporate powers are to be exercised. Such purposes shall not include more liberal powers than are granted by this chapter; and

(3) The names and residences of the incorporators and the names, residences, and official titles of all the officers, trustees, directors, or other persons who are to have and exercise the general control of the management of the affairs and funds of the society for the first year or until the ensuing election at which all such officers shall be elected by the supreme governing body, which election shall be held not later than one year from the date of issuance of the permanent certificate of authority.

(b) The petition for a charter, duly certified copies of the society's bylaws and rules, copies of all proposed forms of certificates, applications therefor, circulars to be issued by the society, and a bond conditioned upon the return to applicants of the advanced payments if the organization is not completed within one year shall be filed with the Secretary of State, who may require such further information which is deemed necessary. The bond with sureties approved by the Commissioner shall be in such amount, not less than $300,000.00 nor more than $1.5 million, as required by the Commissioner. All documents filed are to be in the English language. The Secretary of State shall transmit immediately one copy of the petition to the Commissioner and shall return one copy to the petitioner. The petition for a charter, with any and all exhibits attached thereto, shall be published in the manner provided in subsection (b) of Code Section 33-14-5. If the purposes of the society conform to the requirements of this chapter and all provisions of the law have been complied with, the Commissioner shall so certify in writing to the Secretary of State and shall furnish the incorporators a preliminary certificate of authority authorizing the society to solicit members as hereinafter provided, but only after the granting of the certificate of incorporation by the Secretary of State.

(c) No preliminary certificate of authority granted under the provisions of this Code section shall be valid after one year from its date or after such further period, not exceeding one year, as may be authorized by the Commissioner upon cause shown, unless the 500 applicants hereinafter required have been secured and the organization has been completed as provided in this chapter. The charter and all other proceedings thereunder shall become null and void in one year from the date of the preliminary certificate of authority, or at the expiration of the extended period, unless the society shall have completed its organization and received a certificate of authority to do business as provided in subsection (f) of this Code section.

(d) A fraternal benefit society shall be incorporated by the Secretary of State upon compliance with the applicable provisions of law.

(e) Upon receipt of a preliminary certificate of authority from the Commissioner, the society may solicit members for the purpose of completing its organization, shall collect from each applicant the amount of not less than one regular monthly premium in accordance with its table of rates, and shall issue to each such applicant a receipt for the amount so collected. No society shall incur any liability other than for the return of such advance premium, nor issue any certificate, nor pay, allow, or offer or promise to pay or allow any benefit to any person until:

(1) Actual bona fide applications for benefits have been secured aggregating at least $500,000.00 on not less than 500 applicants and any necessary evidence of insurability has been furnished to and approved by the society;

(2) At least ten subordinate lodges have been established into which the 500 applicants have been admitted;

(3) There has been submitted to the Commissioner, under oath of the president or secretary or corresponding officer of the society, a list of such applicants, giving their names, addresses, date each was admitted, name and number of the subordinate lodge of which each applicant is a member, amount of benefits to be granted, and the premiums therefor; and

(4) It shall have been shown to the Commissioner, by sworn statement of the treasurer or corresponding officer of such society, that at least 500 applicants have each paid in cash at least one regular monthly premium as provided in this subsection, which premiums in the aggregate shall amount to at least $150,000.00. Said advance premiums shall be held in trust during the period of organization and, if the society has not qualified for a certificate of authority within one year as provided in this Code section, such premiums shall be returned to said applicants.

(f) The Commissioner may make such examination and require such further information as the Commissioner deems advisable. Upon presentation of satisfactory evidence that the society has complied with all the provisions of law, the Commissioner shall issue to the society a certificate of authority to that effect and that the society is authorized to transact business pursuant to the provisions of this chapter. The certificate of authority shall be prima-facie evidence of the existence of the society at the date of such certificate. The Commissioner shall cause a record of such certificate of authority to be made. A certified copy of such record may be given in evidence with like effect as the original certificate of authority.

(g) Any incorporated society authorized to transact business in this state on January 1, 1994, shall not be required to reincorporate.



§ 33-15-41. Amendment of laws; referendum; approval of Commissioner

(a) A domestic society may amend its laws in accordance with the provisions thereof by action of its supreme governing body at any regular or special meeting thereof or, if its laws so provide, by referendum. Such referendum may be held in accordance with the provisions of its laws by the vote of the voting members of the society, by the vote of delegates or representatives of voting members, or by the vote of local lodges. A society may provide for voting by mail. No amendment submitted for adoption by referendum shall be adopted unless, within six months from the date of submission thereof, a majority of the members voting shall have signified their consent to such amendment by one of the methods specified in this Code section. Charter amendments shall be filed in triplicate with the Commissioner, published, and approved only under the procedure established in Code Section 33-14-8.

(b) No amendment to the laws of any domestic society shall take effect unless approved by the Commissioner and granted by the Secretary of State as provided in Code Section 33-14-8. The Commissioner and Secretary of State shall approve the amendment if they find that it has been duly adopted and is not inconsistent with any requirement of the laws of this state or with the character, objects, and purposes of the society. Unless the Commissioner shall disapprove any such amendment within 30 days after the filing of same, such amendment shall be considered approved. The approval or disapproval of the Commissioner shall be forwarded, in writing, to the Secretary of State and also mailed to the secretary or corresponding officer of the society at its principal office. If the Commissioner disapproves such amendment, the reasons therefor shall be stated in such written notice. Amendments to charters shall not be effective until granted by the Secretary of State.

(c) Within 90 days from the approval thereof by the Commissioner, all such amendments or a synopsis thereof shall be furnished to all members of the society either by mail or by publication in full in the official publication of the society. The affidavit of any officer of the society or of anyone authorized by it to mail any amendments or synopsis thereof, stating facts which show that same have been duly addressed and mailed, shall be prima-facie evidence that such amendments or synopsis thereof have been furnished the addressee.

(d) Every foreign or alien society authorized to do business in this state shall file with the Commissioner a duly certified copy of all amendments of, or additions to, its laws within 30 days after the enactment of same.

(e) Printed copies of the laws as amended, certified by the secretary or corresponding officer of the society, shall be prima-facie evidence of the legal adoption thereof.



§ 33-15-42. Operation of not for profit institutions

A society may create, maintain, and operate, or may establish organizations to operate, not for profit institutions to further the purposes permitted by paragraph (2) of subsection (a) of Code Section 33-15-5. Such institutions may furnish services free or at a reasonable charge. Any real or personal property owned, held, or leased by the society for this purpose shall be reported in every annual statement. No society shall own or operate funeral homes or undertaking establishments.



§ 33-15-43. Reinsurance

(a) A domestic society may, by a reinsurance agreement, cede any individual risk or risks in whole or in part to an insurer other than another fraternal benefit society having the power to make such reinsurance and authorized to do business in this state, in accordance with Code Section 33-7-14.

(b) Notwithstanding the limitation in subsection (a) of this Code section, a society may reinsure the risks of another society in a consolidation or merger approved by the Commissioner under Code Section 33-15-44.



§ 33-15-44. Consolidations or mergers

(a) A domestic society may consolidate or merge with any other society by complying with the provisions of this Code section. The filing of application, fee, and publication requirements of subsections (a) through (c) of Code Section 33-14-5 shall be applicable to merger under this chapter.

(b) The application shall state the names and respective locations of the proposed merged or consolidated societies with the dates of their original charters, all amendments thereto, and the name and location of the proposed consolidated or merged society. The application shall be signed with the corporate names and under the corporate seals of the societies.

(c) There shall be filed with the application:

(1) A certified copy of the written contract containing in full the terms and conditions of the consolidation or merger;

(2) A sworn statement by the president and secretary or corresponding officers of each society showing the financial condition thereof on a date fixed by the Commissioner but not earlier than December 31 next preceding the date of the contract;

(3) A certificate of such officers, duly verified by their respective oaths, that the consolidation or merger has been approved by a two-thirds' vote of the supreme governing body of each society, such vote being conducted at a regular or special meeting of each such body or, if the society's laws so permit, by mail;

(4) Evidence that at least 60 days prior to the action of the supreme governing body of each society, the text of the contract has been furnished to all members of each society either by mail or by publication in full in the official publication of each society; and

(5) In the event any society which is a party to the contract is incorporated under the laws of any other state or territory, a certificate of approval as provided by the laws of such state or territory; if the laws of such state or territory contain no such provision, then a certificate of approval of the proposed consolidation or merger must be approved by the supervising insurance official of such state or territory.

(d) If the Commissioner finds that the contract containing the terms and conditions of the proposed consolidation or merger is in conformity with this Code section, that the financial statements are correct, and that the consolidation or merger is just and equitable to the members of each society, he shall approve the contract and issue his certificate to such effect, transmitting a copy of such certificate of approval to the Secretary of State. If the Commissioner does not approve the contract, he shall notify the society and shall transmit a copy of his certificate of disapproval to the Secretary of State. In case such contract is not approved, it shall be inoperative, and the fact of submission and its contents shall not be disclosed by the Commissioner.

(e) Upon receipt of the certificate as to the publication of the application and the certificate of approval of the Commissioner, the Secretary of State shall issue, under the great seal of the state, a certificate of merger, which certificate shall be the charter of the consolidated or merged society. The Secretary of State shall record the application, the contract of merger and the other documents required to be filed, the certificate of the judge of the probate court, the certificate of the Commissioner, and the certificate of merger in a book to be kept by him for that purpose.

(f) Upon the consolidation or merger becoming effective as provided in subsection (e) of this Code section, all the rights, franchises, and interests of the consolidated or merged societies in and to every species of property, real, personal, or mixed, and things in action belonging to the consolidated or merged societies shall be vested in the society resulting from or remaining after the consolidation or merger without any other instrument, except that conveyances of real property may be evidenced by proper deeds, and the title to any real estate or interest therein vested under the laws of this state in any of the societies consolidated or merged shall not revert or be in any way impaired by reason of the consolidation or merger but shall vest absolutely in the society resulting from or remaining after such consolidation or merger.

(g) The affidavit of any officer of the society or of anyone authorized by it to mail any notice or document, stating that such notice or document has been duly addressed and mailed, shall be prima-facie evidence that such notice or document has been furnished the addressees.



§ 33-15-45. Conversion to mutual life insurance company

Any domestic fraternal benefit society may be converted and licensed as a mutual life insurance company by compliance with all the applicable requirements of Chapter 14 of this title if the plan of conversion has been approved by the Commissioner. A plan of conversion shall be prepared in writing by the board of directors setting forth in full the terms and conditions of conversion. The affirmative vote of two-thirds of all members of the supreme governing body at a regular or special meeting shall be necessary for the approval of such plan. No such conversion shall take effect unless and until approved by the Commissioner who may give such approval if the Commissioner finds that the proposed change is in conformity with the requirements of law and not prejudicial to the certificate holders of the society.






Article 4 - Benefit Contracts

§ 33-15-60. Contractual benefits allowed; persons covered

(a) A society may provide the following contractual benefits in any form:

(1) Death benefits;

(2) Endowment benefits;

(3) Annuity benefits;

(4) Temporary or permanent disability benefits;

(5) Hospital, medical, or nursing benefits;

(6) Monument or tombstone benefits to the memory of deceased members; and

(7) Such other benefits as authorized for life insurers and which are not inconsistent with this chapter.

(b) A society shall specify in its rules those persons who may be issued or covered by the contractual benefits in subsection (a) of this Code section, consistent with providing benefits to members and their dependents. A society may provide benefits on the lives of children under the minimum age for adult membership upon application of an adult person.



§ 33-15-61. Beneficiary designations; funeral benefits; payment upon death of person without lawful beneficiary

(a) The owner of a benefit contract shall have the right at all times to change the beneficiary or beneficiaries in accordance with the laws or rules of the society unless the owner waives this right by specifically requesting in writing that the beneficiary designation be irrevocable. A society may, through its laws or rules, limit the scope of beneficiary designations and shall provide that no revocable beneficiary shall have or obtain any vested interest in the proceeds of any certificate until the certificate has become due and payable in conformity with the provisions of the benefit contract.

(b) A society may make provision for the payment of funeral benefits to the extent of such portion of any payment under a certificate as might reasonably appear to be due to any person equitably entitled thereto by reason of having incurred expense occasioned by the burial of the member.

(c) If, at the death of any person insured under a benefit contract, there is no lawful beneficiary to whom the proceeds shall be payable, the amount of such benefit, except to the extent that funeral benefits may be paid as provided in subsection (b) of this Code section, shall be payable to the estate of the deceased insured the same as other property not exempt, provided that if the owner of the certificate is other than the insured, such proceeds shall be payable to such owner.



§ 33-15-62. Exemption of benefits from process

No money or other benefit, charity, relief, or aid to be paid, provided, or rendered by any society shall be liable to attachment, garnishment, or other process or to be seized, taken, appropriated, or applied by any legal or equitable process or operation of law to pay any debt or liability of a member or beneficiary, or any other person who may have a right thereunder, either before or after payment by the society.



§ 33-15-63. Certificate of benefits; effect of changes or additions; benefit contract binding upon children; assessment; evidentiary value; filing requirements; transfer of control of ownership; assignment

(a) Every society authorized to do business in this state shall issue to each owner of a benefit contract a certificate specifying the amount of benefits provided thereby. The certificate, together with any riders or endorsements attached thereto, the laws of the society, the application for membership, the application for insurance and declaration of insurability, if any, signed by the applicant, and all amendments to each thereof shall constitute the benefit contract, as of the date of issuance, between the society and the owner, and the certificate shall so state. A copy of the application for insurance and declaration of insurability, if any, shall be endorsed upon or attached to the certificate. All statements on the application shall be representations and not warranties. Any waiver of this provision shall be void.

(b) Any changes, additions, or amendments to the laws of the society duly made or enacted subsequent to the issuance of the certificate shall bind the owner and the beneficiaries and shall govern and control the benefit contract in all respects the same as though such changes, additions, or amendments had been made prior to and were in force at the time of the application for insurance, except that no change, addition, or amendment shall destroy or diminish benefits which the society contracted to give the owner as of the date of issuance.

(c) Any person upon whose life a benefit contract is issued prior to attaining the age of majority shall be bound by the terms of the application and certificate and by all the laws and rules of the society to the same extent as though the age of majority had been attained at the time of application.

(d) A society shall provide in its laws that if its reserves as to all or any class of certificates become impaired, its board of directors or corresponding body may require that there shall be paid by the owner to the society the amount of the owner's equitable proportion of such deficiency as ascertained by its board and that if the payment is not made either:

(1) It shall stand as an indebtedness against the certificate and draw interest not to exceed the rate specified for certificate loans under the certificates; or

(2) In lieu of or in combination with paragraph (1) of this subsection, the owner may accept a proportionate reduction in benefits under the certificate.

The society may specify the manner of the election and which alternative is to be presumed if no election is made.

(e) Copies of any of the documents mentioned in this Code section, certified by the secretary or corresponding officer of the society, shall be received in evidence of the terms and conditions thereof.

(f) No certificate shall be delivered or issued for delivery in this state unless a copy of the form has been filed with the Commissioner in the manner provided for like policies issued by life insurers in this state. Every life, accident and sickness, or disability insurance certificate and every annuity certificate issued on or after one year from January 1, 1994, shall meet the standard contract provision requirements not inconsistent with this chapter for like policies issued by life insurers in this state, except that a society may provide for a grace period for payment of premiums of one full month in its certificates. The certificate shall also contain a provision stating the amount of premiums which are payable under the certificate and a provision reciting or setting forth the substance of any sections of the society's laws or rules in force at the time of issuance of the certificate which, if violated, will result in the termination or reduction of benefits payable under the certificate. If the laws of the society provide for expulsion or suspension of a member, the certificate shall also contain a provision that any member so expelled or suspended, except for nonpayment of a premium or within the contestable period for material misrepresentation in the application for membership or insurance, shall have the privilege of maintaining the certificate in force by continuing payment of the required premium.

(g) Benefit contracts issued on the lives of persons below the society's minimum age for adult membership may provide for transfer of control of ownership to the insured at an age specified in the certificate. A society may require approval of an application for membership in order to effect this transfer and may provide in all other respects for the regulation, government, and control of such certificates and all rights, obligations, and liabilities incident thereto and connected therewith. Ownership rights prior to such transfer shall be specified in the certificate.

(h) A society may specify the terms and conditions on which benefit contracts may be assigned.



§ 33-15-64. Provisions on control of exercise of rights incident to certificate; printing; notice and consent requirements

(a) Any provision of a certificate which stipulates or relates to the control of the exercise of all rights incident to the certificate shall be set out under a separate caption and shall be printed in boldface type.

(b) Any provision of a certificate which changes the control of the exercise of all rights incident to the certificate from the original applicant to the named member upon such member's attainment of a certain age, which is less than the age of legal majority as provided in Code Section 39-1-1, shall not become effective unless written notice has been given to the original applicant and the named member and the written consent of such parties has been obtained as provided in subsection (c) of this Code section.

(c) The notice as required in subsection (a) of this Code section shall be given 180 days prior to the date the member will attain the designated age. The notice shall be delivered in person or given by depositing the notice in the United States mail to be dispatched by at least first-class mail to the last addresses of record of the original applicant and the named member and receiving the receipt provided by the United States Postal Service or such other evidence as prescribed or accepted by the United States Postal Service.

(d) In the event the written consent of the original applicant and the named member is not obtained prior to the date such member reaches the age designated in the certificate, the original applicant shall retain control of the exercise of all rights incident to the policy until the date the named member reaches the age of legal majority as defined in Code Section 39-1-1.



§ 33-15-65. Value of paid-up nonforfeiture benefits and amounts of cash surrender values, loans, or other options

(a) For certificates issued prior to one year after January 1, 1994, the value of every paid-up nonforfeiture benefit and the amount of any cash surrender value, loan, or other option granted shall comply with the provisions of law applicable immediately prior to January 1, 1994.

(b) For certificates issued on or after one year from January 1, 1994, for which reserves are computed on the Commissioners 1941 Standard Ordinary Mortality Table, the Commissioners 1941 Standard Industrial Table, the Commissioners 1958 Standard Ordinary Mortality Table, or the Commissioners 1980 Standard Mortality Table, or any more recent table made applicable to life insurers, every paid-up nonforfeiture benefit and the amount of any cash surrender value, loan, or other option granted shall not be less than the corresponding amount ascertained in accordance with the laws of this state applicable to life insurers issuing policies containing like benefits based upon such tables.






Article 5 - Assets and Investments

§ 33-15-80. Investments of funds

A society shall invest its funds only in such investments as are authorized by the laws of this state for the investment of assets of life insurers and subject to the limitations thereon. Any foreign or alien society permitted or seeking to do business in this state which invests its funds in accordance with the laws of the state, district, territory, country, or province in which it is incorporated shall be held to meet the requirements of this Code section for the investment of funds.



§ 33-15-81. Disposition of assets; funds; accounts

(a) All assets shall be held, invested, and disbursed for the use and benefit of the society, and no member or beneficiary shall have or acquire individual rights therein or become entitled to any apportionment on the surrender of any part thereof, except as provided in the benefit contract.

(b) A society may create, maintain, invest, disburse, and apply any special fund or funds necessary to carry out any purpose permitted by the laws of such society.

(c) A society may, pursuant to resolution of its supreme governing body, establish and operate one or more separate accounts and issue contracts on a variable basis, subject to the provisions of law regulating life insurers establishing such accounts and issuing such contracts. To the extent the society deems it necessary in order to comply with any applicable federal or state laws or any rules issued thereunder, the society may adopt special procedures for the conduct of the business and affairs of a separate account; may, for persons having beneficial interests therein, provide special voting and other rights, including, without limitation, special rights and procedures relating to investment policy, investment advisory services, selection of certified public accountants, and selection of a committee to manage the business and affairs of the account; and may issue contracts on a variable basis to which subsections (b) and (d) of Code Section 33-15-63 shall not apply.



§ 33-15-82. Exemption from other insurance laws

Except as otherwise provided in this chapter, societies shall be governed by this chapter and shall be exempt from all other provisions of the insurance laws of this state unless they are expressly designated therein or unless they are specifically made applicable by this chapter.



§ 33-15-83. Exemption from taxation

Every society organized or licensed under this chapter is declared to be a charitable and benevolent institution, and all of its funds shall be exempt from all and every state, county, district, municipal, and school taxes other than taxes on real estate and office equipment.






Article 6 - Valuation Standards; Licenses and Renewals; Examinations; Violations; Agents or Representatives

§ 33-15-100. Standards of valuation

(a) Standards of valuation for certificates issued prior to one year after January 1, 1994, shall be those provided by the laws applicable immediately prior to January 1, 1994.

(b) The minimum standards of valuation for certificates issued on or after one year from January 1, 1994, shall be based on the following tables:

(1) For certificates of life insurance--the Commissioners 1941 Standard Ordinary Mortality Table, the Commissioners 1941 Standard Industrial Table, the Commissioners 1958 Standard Ordinary Mortality Table, the Commissioners 1980 Standard Ordinary Mortality Table, or any more recent table made applicable to life insurers; and

(2) For annuity and pure endowment certificates, for total and permanent disability benefits, for accidental death benefits, and for noncancelable accident and health benefits--such tables as are authorized for use by life insurers in this state.

All of the above shall be under valuation methods and standards, including interest assumptions, in accordance with the laws of this state applicable to life insurers issuing policies containing like benefits.

(c) The Commissioner may, in his or her discretion, accept other standards for valuation if the Commissioner finds that the reserves produced thereby will not be less in the aggregate than reserves computed in accordance with the minimum valuation standard prescribed in subsection (b) of this Code section. The Commissioner may, in his or her discretion, vary the standards of mortality applicable to all benefit contracts on substandard lives or other extrahazardous lives by any society authorized to do business in this state.

(d) Any society, with the consent of the commissioner of insurance of the state of domicile of the society and under such conditions, if any, which the commissioner may impose, may establish and maintain reserves on its certificates in excess of the reserves required thereunder, but the contractual rights of any benefit member shall not be affected thereby.



§ 33-15-101. Annual statements

(a) Reports shall be filed in accordance with the provisions of this Code section. Every society transacting business in this state shall annually, on or before March 1, unless for cause shown such time has been extended by the Commissioner, file with the Commissioner a true statement of its financial condition, transactions, and affairs for the preceding calendar year. The statement shall be in general form and context as approved by the National Association of Insurance Commissioners for fraternal benefit societies and as supplemented by additional information required by the Commissioner.

(b) As part of the annual statement required by this Code section, each society shall, on or before March 1, file with the Commissioner a valuation of its certificates in force on December 31 last preceding, provided the Commissioner may, in his or her discretion for cause shown, extend the time for filing such valuation for not more than two calendar months. Such valuation shall be done in accordance with the standards specified in Code Section 33-15-100. Such valuation and underlying data shall be certified by a qualified actuary or, at the expense of the society, verified by the actuary of the department of insurance of the state of domicile of the society.

(c) A society neglecting to file the annual statement in the form and within the time provided by this Code section shall forfeit $100.00 for each day during which such neglect continues and, upon notice by the Commissioner to that effect, its authority to do business in this state shall cease while such default continues.



§ 33-15-102. Renewal of licenses

Societies which are authorized on January 1, 1994, to transact business in this state and all societies licensed after such date but before June 30, 1994, may continue such business until June 30, 1994. The authority of such societies and all societies licensed may thereafter be renewed annually but in all cases to terminate on the succeeding June 30. However, a license so issued shall continue in full force and effect until the new license is issued or specifically refused. For each such license or renewal the society shall pay the Commissioner a fee as specified in Code Section 33-8-1. A duly certified copy or duplicate of such license shall be prima-facie evidence that the licensee is a fraternal benefit society within the meaning of this chapter.



§ 33-15-103. Examinations

(a) The Commissioner or any person he or she may appoint may examine any domestic, foreign, or alien society transacting or applying for admission to transact business in this state in the same manner as authorized for examination of domestic, foreign, or alien insurers. Requirements of notice and an opportunity to respond before findings are made public as provided in the laws regulating insurers shall also be applicable to the examination of societies.

(b) The expense of each examination and of each valuation, including compensation and actual expenses of examiners, shall be paid by the society examined or whose certificates are valued, upon statements furnished by the Commissioner.



§ 33-15-104. Licensing of foreign or alien societies

(a) No foreign or alien society shall transact business in this state without a license issued by the Commissioner. Any such society desiring admission to this state shall comply substantially with the requirements and limitations of this chapter applicable to domestic societies. Any such society may be licensed to transact business in this state upon a showing that its assets are invested in accordance with the provisions of this chapter and upon filing with the Commissioner:

(1) A duly certified copy of its charter of incorporation;

(2) A copy of its bylaws, certified by its secretary or corresponding officer;

(3) A power of attorney to the Commissioner as prescribed in Code Section 33-15-120;

(4) A statement of its business under oath of its president and secretary or corresponding officers in a form prescribed by the Commissioner, duly verified by an examination made by the supervising insurance official of its home state or other state, territory, province, or country, satisfactory to the Commissioner of this state;

(5) Certification from the proper official of its home state, territory, province, or country that the society is legally incorporated and licensed to transact business therein;

(6) Copies of its certificate forms; and

(7) Such other information as the Commissioner may deem necessary.

(b) A society domiciled in any other state, territory, province, or country shall comply fully with this chapter and agree to be treated as a domestic society unless:

(1) The state, territory, province, or country of domicile is accredited under the National Association of Insurance Commissioners Financial Regulation Standards and Accreditation Program. This paragraph shall apply on and after January 1, 1994; and

(2) The state, territory, province, or country of domicile has a statute or regulation governing fraternal benefit societies which is substantially similar to this chapter.



§ 33-15-105. Deficiencies of domestic society; notice; surrender of charter

(a) When the Commissioner upon investigation finds that a domestic society:

(1) Has exceeded its powers;

(2) Has failed to comply with any provision of this chapter;

(3) Is not fulfilling its contracts in good faith;

(4) Has a membership of less than 400 after an existence of one year or more; or

(5) Is conducting business fraudulently or in a manner hazardous to its members, creditors, the public, or the business,

the Commissioner shall notify the society of such deficiency or deficiencies in the manner and under the procedures provided by Chapter 2 of this title.

(b) A domestic society may surrender its charter under the procedure in Code Section 33-14-25.



§ 33-15-106. Deficiencies of foreign or alien society; notice; enforcement procedures

(a) When the Commissioner upon investigation finds that a foreign or alien society transacting or applying to transact business in this state:

(1) Has exceeded its powers;

(2) Has failed to comply with any of the provisions of this chapter;

(3) Is not fulfilling its contracts in good faith; or

(4) Is conducting its business fraudulently or in a manner hazardous to its members or creditors or the public,

the Commissioner shall notify the society of such deficiency or deficiencies in the manner and under the procedures provided by Chapter 2 of this title.

(b) Nothing contained in this Code section shall be taken or construed as preventing any such society from continuing in good faith all contracts made in this state during the time such society was legally authorized to transact business in this state.



§ 33-15-107. Licensing of agents or representatives; exemptions

(a) Except as provided in subsections (b) and (c) of this Code section, agents of societies shall be licensed in accordance with the provisions of Chapter 23 of this title.

(b) No examination or license shall be required of any regular salaried officer, employee, or member of a licensed society who devotes substantially all of his or her services to activities other than the solicitation of fraternal insurance contracts from the public, and who receives for the solicitation of such contracts no commission or other compensation directly dependent upon the amount of business obtained.

(c) Any agent or representative of a society who devotes, or intends to devote, less than 50 percent of his time to solicitation and procurement of insurance contracts for such society shall be exempt from the requirements of subsection (a) of this Code section. Any person who in the immediately preceding calendar year solicited and procured life insurance contracts on behalf of any society on the persons of more than 25 individuals and who received or will receive a commission or other compensation therefor, is presumed to be devoting or intending to devote 50 percent of his time to the solicitation or procurement of insurance contracts for the society.



§ 33-15-108. Applicability of unfair trade practices laws

Every society authorized to do business in this state shall be subject to the provisions of Chapter 6 of this title, relating to unfair trade practices; provided, however, that nothing in such provisions shall be construed as applying to or affecting the right of any society to determine its eligibility requirements for membership or be construed as applying to or affecting the offering of benefits exclusively to members or persons eligible for membership in the society by a subsidiary corporation or affiliated organization of the society.






Article 7 - Miscellaneous Provisions

§ 33-15-120. Appointment of Commissioner as agent for service of process

(a) Every society authorized to do business in this state shall appoint in writing the Commissioner and each successor in office to be its true and lawful attorney upon whom all lawful process in any action or proceeding against it shall be served and shall agree in such writing that any lawful process against it which is served on said attorney shall be of the same legal force and validity as if served upon the society and that the authority shall continue in force so long as any liability remains outstanding in this state. Copies of such appointment, certified by said Commissioner, shall be deemed sufficient evidence thereof and shall be admitted in evidence with the same force and effect as the original thereof might be admitted.

(b) Service shall only be made upon the Commissioner or, if absent, upon the person in charge of the Commissioner's office. It shall be made in duplicate and shall constitute sufficient service upon the society. When legal process against a society is served upon the Commissioner, the Commissioner shall forthwith forward one of the duplicate copies by registered or certified mail or statutory overnight delivery, prepaid, directed to the secretary or corresponding officer. No such service shall require a society to file its answer, pleading, or defense in less than 30 days from the date of mailing the copy of the service to a society. Legal process shall not be served upon a society except in the manner provided in this Code section. At the time of serving any process upon the Commissioner, the plaintiff or complainant in the action shall pay to the Commissioner a fee of $15.00.



§ 33-15-121. Review of decisions and findings of Commissioner

All decisions and findings of the Commissioner made under the provisions of this chapter shall be subject to review as provided by Chapter 2 of this title.



§ 33-15-122. Violation; penalties

(a) Any person, officer, member, or examining physician of any society doing business under this chapter who shall knowingly or willfully make any false or fraudulent statement or representation in or relating to any application for membership or for the purpose of obtaining money from or a benefit in any society shall be guilty of a misdemeanor.

(b) Any person who willfully makes a false or fraudulent statement in any verified report or declaration under oath required or authorized by this chapter or of any material fact or thing contained in a sworn statement concerning the death or disability of an insured for the purpose of procuring payment of a benefit named in the certificate shall be guilty of false swearing and shall be subject to the penalties therefor prescribed by Code Section 16-10-71.

(c) Any person who solicits membership for, or in any manner assists in procuring membership in, any society not licensed to do business in this state shall, upon conviction thereof, be fined not less than $50.00 nor more than $200.00.

(d) Any person guilty of a willful violation of, or neglect or refusal to comply with, the provisions of this chapter for which a penalty is not otherwise prescribed shall, upon conviction thereof, be subject to a fine not to exceed $200.00.



§ 33-15-123. Exempt societies, orders, or associations

(a) Nothing contained in this chapter shall be so construed as to affect or apply to:

(1) Grand or subordinate lodges of societies, orders, or associations doing business in this state on January 1, 1994, which provide benefits exclusively through local or subordinate lodges;

(2) Orders, societies, or associations which admit to membership only persons engaged in one or more crafts or hazardous occupations or persons in the same or similar lines of business, insuring only their own members and their families, and the ladies' societies or ladies' auxiliaries to such orders, societies, or associations;

(3) Orders, societies, or associations insuring only their own members, their families and descendants of members, and the ladies' societies or ladies' auxiliaries to such orders, societies, or associations;

(4) Domestic societies which limit their membership to employees of a particular city or town, designated firm, business house, or corporation which provide for a death benefit of not more than $400.00 or disability benefits of not more than $350.00 to any person in any one year, or both; or

(5) Domestic societies or associations of a purely religious, charitable, or benevolent description which provide for a death benefit of not more than $400.00 or for disability benefits of not more than $350.00 to any one person in any one year, or both.

(b) Any such society or association described in paragraph (3) or (5) of subsection (a) of this Code section which provides for death or disability benefits for which benefit certificates are issued, and any such society or association included in paragraph (5) of subsection (a) of this Code section which has more than 1,000 members shall not be exempted from the provisions of this chapter but shall comply with all requirements of this chapter.

(c) No society which, by the provisions of this Code section, is exempt from the requirements of this chapter, except any society described in paragraph (2) or (3) of subsection (a) of this Code section, shall give or allow, or promise to give or allow, to any person any compensation for procuring new members.

(d) Every society which provides for benefits in case of death or disability resulting solely from accident and which does not obligate itself to pay natural death or sick benefits shall have all of the privileges and be subject to all the applicable provisions and regulations of this chapter except that the provisions thereof relating to medical examination, valuations of benefit certificates, and incontestability shall not apply to such society.

(e) The Commissioner may require from any society or association, by examination or otherwise, such information as will enable the Commissioner to determine whether such society or association is exempt from the provisions of this chapter.

(f) Societies exempted under the provisions of this Code section shall also be exempt from all other provisions of the general insurance laws of this state.









Chapter 16 - Farmers' Mutual Fire Insurance Companies

§ 33-16-1. Scope of chapter

This chapter applies only to domestic farmers' mutual fire insurance companies.



§ 33-16-2. "Domestic farmers' mutual fire insurance companies" defined; risks against which companies may write insurance

(a) "Domestic farmers' mutual fire insurance companies" are companies organized for the purpose of insuring property against loss or damage by fire, lightning, windstorm, extended coverage, and hail, and for all, or any, of such purposes.

(b) Domestic farmers' mutual fire insurance companies may write insurance against said hazards on such property risks as their charter and bylaws may provide.



§ 33-16-3. Procedure for incorporation of companies generally; filing and contents of application for charter; granting of charter by Secretary of State

(a) Twenty or more persons a majority of whom are citizens of this state may become a body corporate for the purpose of transacting insurance upon the farmers' mutual fire insurance plan as defined in Code Section 33-16-2 by making an application for a charter signed by the persons applying for the charter or their counsel in triplicate specifying:

(1) The name of the proposed corporation. The name shall contain the words "Farmers' Mutual" and shall not be so similar to any name already used by any other corporation authorized to transact business in this state as to be confusing or misleading;

(2) The purpose for which the corporation is formed;

(3) The name of the county in this state in which the corporation will have its principal office and the names of any other counties in which it proposes to operate;

(4) The name and address of each incorporator;

(5) The names and addresses of those composing the board of directors of the corporation in which the management shall be vested until the first meeting of the members; and

(6) Any other provisions not inconsistent with this chapter or other applicable laws as are deemed desirable by the incorporators or as may be required by the Commissioner.

(b) The corporate charter shall be granted by the Secretary of State as provided in Chapter 14 of this title.



§ 33-16-4. Issuance of certificate of authority; qualifications; proposed changes to plan of operation

(a) No person shall transact or attempt to transact business as a farmers' mutual fire insurance company unless so authorized by a currently effective certificate of authority issued by the Commissioner.

(b) The Commissioner shall not issue or permit to exist any certificate of authority as to any insurer not currently qualified for such certificate unless it is shown to the satisfaction of the Commissioner that:

(1) The farmers' mutual fire insurance company maintains the minimum surplus required by subsection (a) of Code Section 33-16-13;

(2) The farmers' mutual fire insurance company maintains a security deposit as required by subsection (c) of Code Section 33-16-13;

(3) The farmers' mutual fire insurance company has submitted an acceptable business plan to the Commissioner that includes, but is not limited to, two-year financial projections and supporting assumptions reflecting expected premiums and losses, counties where the farmers' mutual fire insurance company intends to insure property, and the contingent liability, if any, of its members; and

(4) It must otherwise be in compliance with the requirements of this chapter.

(c) Any proposed changes to a farmers' mutual fire insurance company's plan of operation subsequent to licensure pursuant to this chapter, including but not limited to geographical expansion, shall be filed and approved in advance by the Commissioner.



§ 33-16-5. Annual license fee

Farmers' mutual fire insurance companies shall pay no annual fees or charges other than an annual license fee as provided in Code Section 33-8-1.



§ 33-16-6. Board of directors generally

In companies organized under this chapter, the number of directors shall be not less than three. A majority of the board of directors shall be a quorum for the transaction of business. No person shall be or act as a director of the insurer who does not have currently effective insurance in force in the insurer.



§ 33-16-7. Power of board to borrow money and pledge assets of company

The board of directors of a farmers' mutual fire insurance company may, at any time, borrow such sum or sums of money as they may deem necessary to pay its losses, accrued or unaccrued, and may pledge the assets of the company including the contingent liability of policyholders for the losses as security for the loan.



§ 33-16-8. Contents of bylaws generally; amendment of bylaws; provision for exclusion of members

(a) The bylaws shall state the time and manner of the levy and payment of all premiums or assessments for all insurance written by the company.

(b) The bylaws shall also fix the liability of the policyholders for all losses accrued while the policies are in force, in addition to the regular premium or assessment of the policyholders, and the time and manner of payment of such liability.

(c) The bylaws may be amended and any such amendment shall be filed with the Commissioner at least 30 days prior to its adoption.

(d) The bylaws may contain provisions for the exclusion of any member of the company who refuses or neglects to pay his or her assessment or for any other reasons satisfactory to the directors to be excluded from the insurer.



§ 33-16-9. Inclusion of bylaws in insurance policy; inclusion in policy of statement of contingent liability of members

The portion of the bylaws which affects the insuring agreement shall be contained in the policy. Each policy issued by the insurer shall contain a statement of the contingent liability, if any, of its members.



§ 33-16-10. Inclusion in policy of provision against waiver of bylaws

The companies may provide in the policy that officers and agents elected by them do not have the power to waive any provision of the bylaws.



§ 33-16-11. Holding of annual and special meetings of members; notice of meetings

An annual meeting of such company shall be held at such a time as is fixed in the bylaws of the company. Special meetings may be held for such purposes and in such manner as may be specified in the insurer's bylaws, consistent with this chapter. All such meetings shall be held in the insurer's county of domicile or other location in this state that is convenient for its membership and specified in the insurer's bylaws. Notice of such meeting shall be mailed or otherwise given to each member not less than 20 days in advance of the meeting, and notice of any special meeting called by the board of directors shall be given in writing not less than ten days in advance stating the purpose of the meeting so called.



§ 33-16-12. Voting by policyholders at meetings

Each policyholder in a farmers' mutual fire insurance company shall be entitled to only one vote in all policyholders' meetings. No voting by proxy shall be permitted unless it is specially authorized in the bylaws and approved by the Commissioner.



§ 33-16-13. Amount of minimum surplus required

(a) The amount of minimum surplus required for each farmers' mutual fire insurance company shall be determined on an individual basis; however, no farmers' mutual fire insurance company shall be issued a certificate of authority unless it shall possess and thereafter maintain a minimum of $150,000.00 in surplus.

(b) Minimum surplus of up to $150,000.00 shall be maintained in any of the following:

(1) Cash;

(2) Certificates of deposit or similar certificates or evidence of deposits in banks or trust companies but only to the extent that the certificates or deposits are insured by the Federal Deposit Insurance Corporation; or

(3) Savings accounts, certificates of deposit, or similar certificates or evidence of deposit in savings and loan associations and building and loan associations but only to the extent that the same are insured by the Federal Savings and Loan Insurance Corporation.

(c) A portion of the minimum surplus, in an amount determined by the Commissioner, must be deposited with this state prior to the issuance of the certificate of authority. Chapter 12 of this title shall apply to the deposit required by this subsection.

(d) Any additional surplus in excess of $150,000.00 required by the Commissioner pursuant to subsection (a) of this Code section may be provided and maintained in any of the following:

(1) Any eligible investments of minimum capital or surplus authorized by Code Section 33-11-5; or

(2) Any other investments approved by the Commissioner that do not impair the financial solvency of the farmers' mutual fire insurance company.



§ 33-16-14. Limitations on amounts of risks

(a) The maximum amount of insurance that a farmers' mutual fire insurance company may retain on any subject or subjects of insurance reasonably exposed to loss from the same fire shall not exceed 10 percent of its surplus.

(b) In determining the amount at risk and retained by the insurer, any valid and applicable reinsurance authorized shall be deducted from the gross amount of risk directly assumed by the insurer.



§ 33-16-15. Reinsurance

A farmers' mutual fire insurance company shall not accept reinsurance of the risk of any other insurer.



§ 33-16-16. Liability of members for losses and expenses of companies

No member of such insurer shall be liable to assessment to pay losses and expenses accruing prior to the time his policy became effective nor for losses and expenses accruing after termination or expiration of the policy.



§ 33-16-17. Actions by or against companies

Companies organized under this chapter may bring and defend actions in the name under which they are doing business.



§ 33-16-18. Filing of annual statement with Commissioner

Every farmers' mutual fire insurance company shall, on or before March 1 of each year, make and file with the Commissioner an annual statement of its business as of December 31 of the preceding year, on the form prescribed by the Commissioner.



§ 33-16-19. Examination of companies by Commissioner; payment of costs of examinations

The Commissioner shall at least once in five years, or as often as he or she deems necessary, examine farmers' mutual fire insurance companies. The costs of the examination shall be paid by the company.



§ 33-16-20. Exemption from taxes, costs, and fees

Any company organized under this chapter shall be exempt from all taxes, costs, and fees, including those listed in Chapter 8 of this title, except as expressly provided in this chapter and except taxes payable upon real and personal property owned by the company.



§ 33-16-21. Applicability of other provisions of title to companies

In addition to this chapter, farmers' mutual fire insurance companies shall be subject to the following chapters of this title to the extent so applicable: Chapters 1, 2, 5, 6, 12, and 37, and Article 1 of Chapter 11.



§ 33-16-22. Conversion of companies into mutual insurance companies

Any company organized under this chapter may be converted into a mutual insurance company by complying with the applicable provisions of Chapter 14 of this title.






Chapter 17 - Reciprocal Insurers

§ 33-17-1. Definitions

As used in this chapter, the term:

(1) "Attorney" means the attorney in fact of a reciprocal insurer. The attorney may be an individual, firm, or corporation.

(2) "Reciprocal insurance" means insurance resulting from an interexchange among persons, known as subscribers, of reciprocal agreements of indemnity, the interexchange being effectuated through an attorney in fact common to all such persons; provided, however, that reciprocal agreements or contracts of indemnity executed prior to March 8, 1960, creating funds for the purpose of satisfying the obligations of self-insured employers under Chapter 9 of Title 34 shall not be deemed reciprocal insurance as defined in this Code section.

(3) "Reciprocal insurer" means an unincorporated aggregation of subscribers operating individually and collectively through an attorney in fact to provide reciprocal insurance among themselves.



§ 33-17-2. Applicability of chapter

(a) All authorized reciprocal insurers shall be governed by those Code sections of this chapter not expressly made applicable to domestic reciprocal insurers.

(b) Existing authorized reciprocal insurers shall after January 1, 1961, comply with this chapter and shall make any amendments to their subscribers' agreement, power of attorney, policies, and other documents and accounts and perform any other acts as may be required for that compliance.



§ 33-17-3. Authorization of transaction of insurance by reciprocal insurers generally

A reciprocal insurer may be authorized to transact insurance in this state subject to the applicable provisions of this title.



§ 33-17-4. Types of insurance in which reciprocal insurers authorized to transact business; reinsurance

(a) A reciprocal insurer may, upon qualifying as a reciprocal insurer as provided for by this title, transact any kind or kinds of insurance defined by this title other than life or title insurance.

(b) A reciprocal insurer may purchase reinsurance upon the risk of any subscriber and may grant reinsurance as to any kind of insurance it is authorized to transact directly.



§ 33-17-5. Requirements as to name; actions by and against insurers

A reciprocal insurer shall:

(1) Have and use a business name. The name shall include the word "reciprocal" or "interinsurer" or "interinsurance" or "exchange" or "underwriters" or "underwriting"; and

(2) Bring and defend actions in its own name.



§ 33-17-6. Procedure for incorporation of domestic reciprocal insurer generally; application for certificate of authority; execution and filing by attorney of declaration; contents of declaration

(a) Twenty-five or more persons domiciled in this state may organize a domestic reciprocal insurer and make application to the Commissioner for a certificate of authority to transact insurance.

(b) The proposed attorney shall fulfill the requirements of and shall execute and file with the Commissioner when applying for a certificate of authority a declaration setting forth:

(1) The name of the insurer;

(2) The location of the insurer's principal office, which shall be the same as that of the attorney and shall be maintained within this state;

(3) The kinds of insurance proposed to be transacted;

(4) The names and addresses of the original subscribers;

(5) The designation and appointment of the proposed attorney and a copy of the power of attorney;

(6) The names and addresses of the officers and directors of the attorney, if a corporation, or its members, if a firm;

(7) The powers of the subscribers' advisory committee and the names and terms of office of the members of the committee;

(8) That all moneys paid to the reciprocal shall, after deducting therefrom any sum payable to the attorney, be held in the name of the insurer and for the purposes specified in the subscribers' agreement;

(9) A copy of the subscribers' agreement;

(10) A statement that each of the original subscribers has in good faith applied for insurance of a kind proposed to be transacted, and that the insurer has received from each such subscriber the full premium or premium deposit required for which the subscriber has applied for a term of not less than six months at an adequate rate that has been filed with and approved by the Commissioner;

(11) A statement of the financial condition of the insurer, a schedule of its assets, and a statement that the surplus as required by Code Section 33-17-16 is on hand; and

(12) A copy of each policy, endorsement, and application form it then proposes to issue or use.

(c) Such declaration shall be acknowledged by the attorney before an officer authorized to take acknowledgments.



§ 33-17-7. Issuance of certificate of authority; refusal, suspension, or revocation of certificate of authority; renewal of certificate; payment of fees and taxes

(a) The certificate of authority to transact business of a reciprocal insurer shall be issued to its attorney in the name of the insurer.

(b) The Commissioner may refuse, suspend, or revoke the certificate of authority to transact business, in addition to other grounds for refusal, suspension, or revocation, for failure of the attorney to comply with any provision of this title.

(c) The certificate shall be renewed annually and shall be issued and renewed upon payment of the fees required of insurers under this title.

(d) Each holder of a certificate of authority to transact business of a reciprocal insurer shall pay all fees required by this title and shall pay all of the taxes required by law to be paid by companies doing a like business in this state.



§ 33-17-8. Filing of bond by attorney for insurer; amount of bond; cancellation of bond

(a) Concurrently with the filing of the declaration provided for in Code Section 33-17-6, the attorney of a domestic reciprocal insurer shall file with the Commissioner a bond in favor of the Commissioner for the benefit of all persons damaged as a result of breach by the attorney of the conditions of his bond as set forth in subsection (b) of this Code section. The bond shall be executed by the attorney and by an authorized corporate surety and shall be subject to the Commissioner's approval.

(b) The bond shall be in the penal sum of $25,000.00, aggregate in form, conditioned that the attorney will faithfully account for all moneys and other property of the insurer coming into his hands and that he will not withdraw or appropriate to his own use from the funds of the insurer any moneys or property to which he is not entitled under the power of attorney.

(c) The bond shall provide that it is not subject to cancellation unless 30 days' advance notice in writing of cancellation is given to both the attorney and the Commissioner.



§ 33-17-9. Maintenance by attorney of deposit in lieu of bond

In lieu of the bond required under Code Section 33-17-8, the attorney may maintain on deposit with the state through the office of the Commissioner a like amount in cash or in value of securities qualified for deposit under Chapter 11 of this title, subject to the same conditions as the bond.



§ 33-17-10. Actions on attorney's bond or deposit

Action on the attorney's bond or to recover against a deposit made in lieu of the bond may be brought at any time by one or more subscribers suffering loss through a violation of its conditions or by the Commissioner as liquidator of the insurer. Amounts recovered on the bond shall be deposited in and become part of the insurer's funds. The total aggregate liability of the surety shall be limited to the amount of the penalty of the bond.



§ 33-17-11. Rights and powers of attorney for insurer generally; contents and terms of power of attorney; furnishing of copy of power of attorney to subscribers

(a) The rights and powers of the attorney of a reciprocal insurer shall be as provided in the power of attorney given to it by the subscribers.

(b) The power of attorney must set forth:

(1) The powers of the attorney;

(2) That the attorney is authorized to accept service of process on behalf of the insurer in actions against the insurer upon contracts exchanged;

(3) The general services to be performed by the attorney;

(4) The maximum amounts to be deducted from advance premiums or deposits to be paid to the attorney and the general items of expense in addition to losses to be paid by the insurer; and

(5) Except as to nonassessable policies, a provision for a contingent several liability of each subscriber in a specified amount, which amount shall be not less than one nor more than ten times the premium or premium deposit stated in the policy.

(c) The power of attorney may:

(1) Provide for the right of substitution of the attorney and revocation of the power of attorney and rights thereunder;

(2) Impose any restrictions upon the exercise of the power as are agreed upon by the subscribers;

(3) Provide for the exercise of any right reserved to the subscribers directly or through their advisory committee; and

(4) Contain other lawful provisions deemed advisable.

(d) The terms of any power of attorney or agreement collateral to such power shall be reasonable and equitable and shall be subject to review and approval by the Commissioner.

(e) A copy of the power of attorney shall be furnished each subscriber.



§ 33-17-12. Effect of discharge of duties by attorney of foreign or alien insurer; office of attorney

(a) The attorney of a foreign or alien reciprocal insurer, which insurer is duly authorized to transact insurance in this state, shall not, by virtue of discharge of his duties as such attorney with respect to the insurer's transactions in this state, be thereby deemed to be doing business in this state within the meaning of any laws of this state applying to foreign firms or corporations.

(b) The office of the attorney shall be maintained at such place as is designated by the subscribers in the power of attorney.



§ 33-17-13. Designation by insurer of person to acknowledge or accept service of process; manner of service of process; effect of judgment based upon process served in manner prescribed

(a) Every reciprocal insurer authorized to transact business in this state shall file with the Commissioner a written statement or power of attorney duly signed and sealed appointing and authorizing some person, who shall be a resident of this state, to acknowledge or accept service of process for and in behalf of such reciprocal insurer, and upon whom all process may be served against said reciprocal insurer, in all proceedings that may be instituted against the reciprocal insurer in any of the courts of this state or of the United States, and consenting that service of process upon any agent or attorney appointed under this Code section shall be as valid as if served on the reciprocal insurer.

(b) Legal process shall be served upon the reciprocal insurer by serving the insurer's attorney at his principal office in this state or by serving the Commissioner as the insurer's agent.

(c) Any judgment based upon legal process served in the manner prescribed in subsection (b) of this Code section shall be binding upon each of the insurer's subscribers as their respective interests may appear but in an amount not exceeding their respective contingent liabilities, if any, as though personal service of process was had upon each subscriber.



§ 33-17-14. Subscribers' advisory committee

(a) The advisory committee of a domestic reciprocal insurer exercising the subscribers' rights shall be selected under such rules as the subscribers adopt.

(b) The committee shall:

(1) Supervise the finances of the insurer;

(2) Supervise the insurer's operations to such extent as to assure conformity with the subscribers' agreement and power of attorney;

(3) Procure the audit of the accounts and records of the insurer and of the attorney at the expense of the insurer; and

(4) Have any additional powers and functions as may be conferred by the subscribers' agreement.



§ 33-17-15. Modifications of terms of subscribers' agreement or of power of attorney

Modifications of the terms of the subscribers' agreement or of the power of attorney of a domestic reciprocal insurer shall be made jointly by the attorney and the subscribers' advisory committee. No modification shall be effective until it has been filed with and approved by the Commissioner, and no modification shall be effective retroactively. Furthermore, no modification shall affect any insurance contract issued prior to the modification.



§ 33-17-16. General requirements for transaction of insurance by domestic reciprocal insurers

(a) A domestic reciprocal insurer formed under this chapter, if it has otherwise complied with the applicable provisions of this title, may be authorized to transact insurance if it has and thereafter maintains surplus funds as follows:

(1) To transact property insurance, surplus funds of not less than $1.5 million; and

(2) To transact casualty insurance, surplus funds of not less than $1.5 million.

(b) In addition to surplus required to be maintained under subsection (a) of this Code section, the insurer shall have, when first authorized to transact insurance, expendable surplus in such amount as is required of a like foreign reciprocal insurer under Code Section 33-3-7.

(c) A domestic reciprocal insurer may be authorized to transact additional kinds of insurance if it has otherwise complied with the provisions of this title applicable to a domestic reciprocal insurer and possesses and so maintains surplus funds in an amount equal to the minimum paid-in capital stock required of a stock insurer for authority to transact a like combination of kinds of insurance.

(d) There shall be maintained at all times assets in cash, premium balances, or securities authorized by the laws of this state for the investment of assets of insurance companies doing a similar business in an amount equivalent to the pro rata unearned premiums or deposits of subscribers and reserves for losses outstanding and unpaid or any other liabilities of the reciprocal insurer.



§ 33-17-17. Advancement of sums to insurer by attorney or other parties; withdrawal or repayment of advances

The attorney or other parties may advance to a domestic reciprocal insurer upon reasonable terms any funds as it may require from time to time in its operations. Sums so advanced shall not be treated as a liability of the insurer and, except upon liquidation of the insurer, shall not be withdrawn or repaid except out of the insurer's realized earned surplus in excess of its minimum required surplus. No withdrawal or repayment shall be made without the advance approval of the Commissioner.



§ 33-17-18. Persons and organizations authorized to become subscribers; exchange of insurance contracts; personal liability upon contracts

(a) Individuals, partnerships, and corporations of this state may make application to, enter into agreement for, hold policies or contracts in or with, and be a subscriber of any domestic, foreign, or alien reciprocal insurer.

(b) Any corporation organized under the laws of this state shall, in addition to the rights, powers, and franchises specified in its charter, have full power and authority as a subscriber to exchange insurance contracts through such reciprocal insurer. The right to exchange such contracts is declared to be incidental to the purposes for which the corporations are organized and to be as fully granted as the rights and powers expressly conferred upon the corporations. Government or governmental agencies, state or political subdivisions thereof, boards, associations, estates, trustees, or fiduciaries are authorized to exchange nonassessable reciprocal interinsurance contracts with each other and with individuals, partnerships, and corporations to the same extent that individuals, partnerships, and corporations are authorized under this Code section to exchange reciprocal interinsurance contracts.

(c) Any officer, representative, trustee, receiver, or legal representative of any subscriber shall be recognized as acting for or on its behalf for the purpose of the contract but shall not be personally liable upon the contract by reason of acting in a representative capacity.



§ 33-17-19. Liability of subscribers for obligations of insurer generally; contingent liability assessment

(a) The liability of each subscriber, other than as to a nonassessable policy, for the obligations of the reciprocal insurer shall be an individual, several, and proportionate liability, and not joint.

(b) Except as to a nonassessable policy, each subscriber shall have a contingent assessment liability, in the amount provided for in the power of attorney or in the subscribers' agreement, for payment of actual losses and expenses incurred while his policy was in force. The contingent liability may be at the rate of not less than one nor more than ten times the premium or premium deposit stated in the policy, and the maximum aggregate of contingent liability shall be computed in the manner set forth in Code Section 33-17-24.

(c) Each assessable policy issued by the insurer shall contain a statement of the contingent liability.



§ 33-17-20. Enforcement against subscriber of judgment against insurer

(a) No action shall lie against any subscriber upon any obligation claimed against the insurer until a final judgment has been obtained against the insurer and remains unsatisfied for 30 days.

(b) Any judgment shall be binding upon each subscriber only in such proportion as his interests may appear and in amount not exceeding his contingent liability, if any.



§ 33-17-21. Standards for determination by Commissioner of financial condition of insurer

In determining the financial condition of a reciprocal insurer, the Commissioner shall apply the following rules:

(1) He shall charge as liabilities the same reserves as are required of incorporated insurers issuing nonassessable policies on a reserve basis;

(2) The surplus deposits of subscribers shall be allowed as assets, except that any premium deposits delinquent for 90 days shall first be charged against such surplus deposit;

(3) The surplus deposits of subscribers shall not be charged as a liability;

(4) All premium deposits delinquent less than 90 days shall be allowed as assets;

(5) An assessment levied upon subscribers and not collected shall not be allowed as an asset;

(6) The contingent liability of subscribers shall not be allowed as an asset; and

(7) The computation of reserves shall be based upon premium deposits other than membership fees without any deduction for expenses and the compensation of the attorney.



§ 33-17-22. Manner of levy of assessments against subscribers generally; computation of assessments

(a) Assessments may from time to time be levied upon subscribers of a domestic reciprocal insurer liable therefor under the terms of their policies by the attorney upon approval in advance by the subscribers' advisory committee and the Commissioner or by the Commissioner in liquidation of the insurer.

(b) Each subscriber's share of a deficiency for which an assessment is made, but not exceeding in any event his aggregate contingent liability as computed in accordance with Code Section 33-17-24, shall be computed by applying to the premium earned on the subscriber's policy or policies during the period to be covered by the assessment the ratio of the total deficiency to the total premiums earned during the period upon all policies subject to the assessment.

(c) In computing the earned premiums for the purposes of this Code section, the gross premium received by the insurer for the policy shall be used as a base deducting therefrom solely charges not recurring upon the renewal or extension of the policy.

(d) No subscriber shall have an offset against any assessment for which he is liable on account of any claim for unearned premium or losses payable.



§ 33-17-23. Limitation period for assessments

Every subscriber of a domestic reciprocal insurer having contingent liability shall be liable for and shall pay his share of any assessment, as computed and limited in accordance with this chapter, if:

(1) While his policy is in force or within one year after its termination, he is notified by either the attorney or the Commissioner of his intentions to levy the assessment; or

(2) If an order to show cause why the receiver, conservator, rehabilitator, or liquidator of the insurer should not be appointed is issued while his policy is in force or within one year after its termination.



§ 33-17-24. Maximum assessable aggregate contingent liability

No one policy or subscriber as to the policy shall be assessed or charged with an aggregate of contingent liability as to obligations incurred by a domestic reciprocal insurer in any one calendar year in excess of the amount provided for in the power of attorney or in the subscriber's agreement computed solely upon premium earned on the policy during that year.



§ 33-17-25. Insufficient assets to discharge liabilities and to maintain required surplus

(a) If the assets of a domestic reciprocal insurer are at any time insufficient to discharge its liabilities, other than any liability on account of funds contributed by the attorney or others, and to maintain the required surplus, its attorney shall immediately make up the deficiency or levy an assessment upon the subscribers for the amount needed to make up the deficiency, subject to the limitations set forth in the power of attorney or policy.

(b) If the attorney fails to make up the deficiency or to make the assessment within 30 days after the Commissioner orders him to do so or if the deficiency is not fully made up within 60 days after the date the assessment was made, the insurer shall be deemed insolvent and shall be proceeded against as authorized by this title.

(c) If liquidation of an insurer is ordered, an assessment shall be levied upon the subscribers for an amount, subject to limits as provided by this chapter, as the Commissioner determines to be necessary to discharge all liabilities of the insurer, exclusive of any funds contributed by the attorney or other persons but including the reasonable costs of the liquidation.



§ 33-17-26. Authorization and procedure for issuance by Commissioner of certificate authorizing insurer to extinguish contingent liability of subscribers; revocation of certificate

(a) If a reciprocal insurer has a surplus of assets over all liabilities at least equal to the minimum paid-in capital stock required of a domestic stock insurer authorized to transact like kinds of insurance, upon application of the attorney and as approved by the subscribers' advisory committee, the Commissioner shall issue a certificate authorizing the insurer to extinguish the contingent liability of subscribers under its policies then in force in this state and to omit provisions imposing contingent liability in all policies delivered or issued for delivery in this state for so long as all the surplus remains unimpaired.

(b) Upon impairment of the surplus, the Commissioner shall immediately revoke the certificate. The revocation shall not render subject to contingent liability any policy then in force and for the remainder of the period for which the premium has theretofore been paid but, after revocation, no policy shall be issued or renewed without providing for contingent assessment liability of the subscriber.

(c) The Commissioner shall not authorize a domestic reciprocal insurer so to extinguish the contingent liability of any of its subscribers or in any of its policies to be issued, unless it qualifies to and does extinguish the liability of all its subscribers and in all the policies for all kinds of insurance transacted by it. If required by the laws of another state in which the insurer is transacting insurance as an authorized insurer, the insurer may issue policies providing for the contingent liability of such of its subscribers as may acquire the policies in the state and need not extinguish the contingent liability applicable to policies theretofore in force in the state.



§ 33-17-27. Distribution of unused premiums, savings, credits, or profits to subscribers

A reciprocal insurer may from time to time return to its subscribers any unused premiums, savings, credits, or profits accruing to their accounts. Any such distribution shall not unfairly discriminate between classes of risks or policies or between subscribers, but the distribution may vary as to classes of subscribers based upon the experience of the subscribers. In no event shall there be any distribution whatsoever by a domestic reciprocal insurer while notes or advances to the minimum surplus required by Code Section 33-17-17 are outstanding, unless the Commissioner shall first approve the distribution.



§ 33-17-28. Distribution of assets to subscribers upon liquidation of insurer

Upon the liquidation of a domestic reciprocal insurer, its assets remaining after discharges of its indebtedness and policy obligations, the return of any contributions of the attorney or other persons to its surplus made as provided in Code Section 33-17-17, and the return of any unused premiums, savings, or credit then standing on subscribers' accounts shall be distributed to its subscribers who were such within the 12 months prior to the last termination of its certificate of authority, according to such reasonable formula as the Commissioner may approve.



§ 33-17-29. Filing of annual statement with Commissioner

(a) The annual financial statement of a reciprocal insurer shall be made and filed with the Commissioner by its attorney on or before March 1 of each year.

(b) The information required by this title of other insurers doing a like insurance business in this state shall be included in the annual financial statement.

(c) The statement shall be supplemented by such information as may be required by the Commissioner relative to the affairs and transactions of the attorney, insofar as they relate to the reciprocal insurer.



§ 33-17-30. Merger of reciprocal insurers; conversion of reciprocal insurers to stock or mutual insurers

(a) A domestic reciprocal insurer, upon affirmative vote of not less than two-thirds of its subscribers who vote on the merger pursuant to due notice and the approval of the Commissioner of the terms for such merger, may merge with another reciprocal insurer or be converted to a stock or mutual insurer.

(b) Such a stock or mutual insurer shall be subject to the same capital or surplus requirements and shall have the same rights as a like domestic insurer transacting like kinds of insurance.

(c) The Commissioner shall not approve any plan for merger or conversion which is inequitable to subscribers or which, if for conversion to a stock insurer, does not give each subscriber preferential right to acquire stock of the proposed insurer proportionate to his interest in the reciprocal insurer as determined in accordance with Code Section 33-17-28 and a reasonable length of time within which to exercise such right.

(d) Reinsurance of all or substantially all of the insurance in force of a domestic reciprocal insurer in another insurer shall be deemed to be a merger for the purposes of this Code section.



§ 33-17-31. Exchange of contracts or indemnities by attorneys

Any attorney who shall exchange any contract or indemnity of the kind and character specified in this chapter or who shall directly or indirectly solicit or negotiate any application for the contracts without first complying with all the provisions of this chapter shall be guilty of a misdemeanor, but the Commissioner may in his discretion and upon such terms and conditions as he may prescribe issue a permit for organizational purposes to continue in force and effect until canceled at the pleasure of the Commissioner.






Chapter 18 - Nonprofit Medical Service Corporations

§ 33-18-1. Declaration of public policy; construction of chapter

(a) It is declared to be the public policy of this state to conserve its human resources by making available to all its citizens medical, surgical, dental, and podiatric care in keeping with modern scientific practices in the field of medicine, dentistry, and podiatry; and to this end this chapter is enacted.

(b) This chapter shall be construed liberally to promote its humanitarian purposes.



§ 33-18-2. Definitions

As used in this chapter, the term:

(1) "Additional services and supplies" means private duty nursing care and licensed practical nursing care; physiotherapy; local ambulance service; drugs and medications outside of the hospital; therapeutic services and equipment, including oxygen, the rental of oxygen equipment, hospital beds, and iron lungs; orthopedic services and appliances, including wheelchairs, trusses, braces, and crutches; and prosthetic devices, including artificial limbs and eyes. Nonprofit medical service corporations are authorized to purchase, rent, contract for, or otherwise compensate for such additional services and supplies; and reimbursement may be made either directly to those furnishing such additional services and supplies or to the subscriber or member. Such additional services and supplies shall not include hospital services.

(2) "Beneficiary" or "covered dependent" means a person designated in the subscription contract or application therefor as entitled to the medical services referred to in paragraph (5) of this Code section, with respect to whom appropriate dues are specified in writing between the medical service corporation and the member holding such certificate.

(3) "Medical service corporation" means a corporation organized without capital stock and not for profit and incorporated in accordance with Code Section 33-18-4 specifically for the purpose of establishing, maintaining, and operating a nonprofit medical service plan.

(4) "Medical service plan" means a plan or arrangement under which medical services are or may be rendered to a subscriber, a covered dependent, or other beneficiary by a licensed physician and surgeon, dentist, or podiatrist and under which additional services and supplies are or may be rendered to a subscriber, a covered dependent, or other beneficiary by another person or persons at the expense of a medical service corporation, as defined in paragraph (3) of this Code section, in consideration of periodical payments made by the subscriber or another in his behalf prior to the occurrence of the condition calling for the rendition of medical or surgical, dental, or podiatric services or additional services and supplies.

(5) "Medical services" means the general and usual services and care rendered and administered by doctors of medicine, dental surgery, and podiatry. It shall not include hospital service.

(6) "Participating physician" means a doctor of medicine licensed to practice medicine and surgery in this state under Chapter 34 of Title 43 or a dental surgeon licensed to practice dental surgery in this state under Chapter 11 of Title 43, or a podiatrist licensed to practice podiatry in this state under Chapter 35 of Title 43, who agrees in writing with a medical service corporation to perform the medical services specified in the subscription certificates issued by the medical service corporation and at such rates of compensation as shall be determined by the board of directors of the medical service corporation and who agrees to abide by the bylaws, rules, and regulations of the medical service corporation applicable to participating physicians.

(7) "Person" means a natural person, a copartnership, an association, a common-law trust, or a corporation.

(8) "Subscriber" or "member" means a person to whom a subscription certificate is issued by a medical service corporation, which certificate sets forth the kinds and extent of the medical services for which the medical service corporation is liable to make payment.



§ 33-18-3. Authorization for incorporation

Medical service corporations contemplated by this chapter may be incorporated for the purpose of establishing, maintaining, and operating a nonprofit medical service plan under which medical services may be rendered by licensed doctors of medicine or licensed doctors of dental surgery or licensed podiatrists with whom the medical service corporation has contracted for medical services.



§ 33-18-4. Procedure for incorporation

Medical service corporations contemplated by this chapter shall be chartered and organized as nonprofit corporations in the manner prescribed by subsection (a) and paragraphs (1), (2), (3), (7), (8), (11), and (12) of subsection (b) of Code Section 33-14-4 and Code Sections 33-14-5 and 33-14-6 with such modifications as are set forth in this chapter.



§ 33-18-5. Management of medical service corporations generally; payment of expenses of administration

Medical service corporations created under this chapter shall be governed and conducted as nonprofit organizations for the sole purpose of offering and furnishing a medical service plan or plans to its members, beneficiaries, and covered dependents in consideration of the payment by such members or other persons of a definite sum for the medical services contracted to be furnished. The necessary expenses of administering the affairs of the medical service corporations may be paid from the dues or payments collected.



§ 33-18-6. Board of directors

The business of medical service corporations shall be managed by a board of directors of three or more persons, the majority of whom at all times shall be licensed doctors of medicine and elected by the members and for the terms provided for in the bylaws; provided, however, if a medical service corporation shall operate in as many as six counties of this state, its board of directors shall consist of not less than five persons; and, if a medical service corporation shall operate in as many as 15 or more counties of this state, its board of directors shall consist of not less than seven persons. The medical members of the board shall be nominated by the medical societies in the county or counties in which the medical service corporation shall operate, and the other members of the board shall be representatives of the subscribers of the areas involved and shall be nominated by the members of the medical service corporation; and all members of the board shall be elected by the members of the medical service corporation as provided in this Code section. Directors shall serve without pay for their work in this capacity; however, they may receive pay for particular services actually rendered, such as legal counsel, medical or surgical service, accounting, or other required services upon specific approval of the board of directors, such approval being made a part of the minutes of the board of directors. A director shall have no vote on any matter in which he has a financial interest.



§ 33-18-7. Bond of treasurer; deposit of funds collected from members or subscribers

(a) The treasurer of a medical service corporation shall be required to give a fidelity bond with corporate surety in such sum as may be determined by the officers of the medical service corporation.

(b) All funds collected from the members or subscribers of the medical service corporation shall be deposited to the account of the medical service corporation in a bank which is a state depository.



§ 33-18-8. Application for certificate of authorization

A medical service corporation subject to this chapter may issue contracts when the Commissioner has authorized it to do so. Every application for a certificate of authorization shall be accompanied by copies of the following documents:

(1) A certified copy of the charter or certificate of incorporation of the medical service corporation;

(2) A copy of the bylaws of the medical service corporation certified by the lawful custodian of the original;

(3) Proposed contracts between the medical service corporation and the participating physicians showing terms under which medical service is to be furnished to subscribers;

(4) Subscription contracts to be issued to subscribers showing a table of the rates to be charged and the benefits to which they are entitled, showing benefits expressed in service and in dollars. The contracts shall make clear that the responsibility for service to the subscribers rests with the medical service corporation and not with the participating physicians;

(5) A statement of the county or counties in which the medical service corporation proposes to operate medical service plans; and

(6) A statement of the medical service corporation's financial condition and business in such form and detail as the Commissioner may require, including the amounts of contributions paid for working capital and the name or names of each contributor and the terms of such contributions, which statement shall be signed and sworn to by its president and secretary or other proper officers. Contributions not paid but agreed to be paid may be reported as a separate item but shall not be admitted as assets of the medical service corporation.



§ 33-18-9. Issuance of certificate of authorization generally; limitations in certificate of authorization

(a) The Commissioner shall issue a certificate of authorization upon compliance by the medical service corporation with this chapter and other proper requirements of the Commissioner and upon being satisfied upon the following points:

(1) That all items required to be filed are in proper form and meet the approval of the Commissioner;

(2) That the applicant is established as a bona fide medical service corporation, that the services rendered by the medical service corporation are not an unnecessary duplication of similar services in the community served, that they are desirable for public necessity and convenience, and that a fair opportunity to become participating physicians has been given to all practicing physicians of standing in the area to be served;

(3) That the solicitation of contracts by the medical service corporation and its conditions or methods of operation are fair and reasonable;

(4) That the rates charged are fair, reasonable, adequate, and not unfairly discriminatory and that benefits to be provided are fair, reasonable, and not unfairly discriminatory. The rates may differ between subscribers in recognized groups and individual subscribers not in groups, subject to the approval of the Commissioner;

(5) That the amount of money actually available for working capital is sufficient to carry all acquisition costs and operating expenses for a period of at least six months from the date of the issuance of the certificate;

(6) That the amount provided as working capital shall only be provided by individuals or groups who have no financial interest in the activities of the medical service corporation or by the participating physicians. Interest charged on the working capital, if any, shall not exceed 6 percent per annum; and payment of interest, if any, and repayment of the working capital shall be permitted only after provision has been adequately made for operating expenses, payments to participating physicians for medical and surgical, dental, or podiatric services, and the establishment of legal reserves and such other reserves as may be required by the Commissioner; and

(7) That a provision has been made in the subscription contract authorizing medical and surgical, dental, or podiatric services by other than participating physicians, in which case money benefits shall be provided as specified in the subscription contract and approved as fair by the Commissioner.

(b) The certificate of authorization issued by the Commissioner to operate a medical service plan or plans shall be limited by the Commissioner to the contracts and practices approved by him.



§ 33-18-10. Renewal of certificate of authorization generally; grounds and procedure for refusal of renewal or revocation of certificate

The certificate of authorization referred to in Code Section 33-18-8 shall be applied for and renewed annually by the Commissioner. Upon application for renewal, a medical service corporation shall not be required to furnish the documents enumerated in Code Section 33-18-8. The Commissioner shall not renew a certificate and shall be authorized to revoke a certificate upon the failure of the medical service corporation to comply with this chapter. Due notice and opportunity to be heard on the question of refusal to renew a certificate or revocation of a certificate shall be given by the Commissioner.



§ 33-18-11. Acceptance of applications for membership generally

Medical service corporations when organized shall be authorized to accept applicants individually or collectively who may become members of the medical service corporation furnishing medical services under a contract which shall entitle each member, beneficiary, and covered dependent to such medical services for such a period of time as is provided in the contract.



§ 33-18-12. Geographical limitations as to acceptance of applications and issuance of contracts

Each medical service corporation shall be authorized to accept applications for membership and to issue contracts only to persons residing in counties in which the medical service plan of such medical service corporation shall have been approved by the county medical society of such county. In the event there is no medical society in the particular county concerned, approval by the medical society in an adjoining county will be considered sufficient.



§ 33-18-13. Issuance and contents of membership certificates

Every medical service corporation shall issue to its members certificates of membership which shall set forth the contract between the medical service corporation and the member and specify how the holder of the contract may obtain the names and addresses of the physicians upon whom the member shall have the right to call for medical services and the nature of such services. The certificate shall be consistent with this chapter and the purposes of this chapter. It shall contain no unnecessary or rigid restriction, limitation, or exclusion. It shall be prepared with the greatest possible degree of clearness and in such a way as not to mislead the holder. The form, size of type, general arrangement, and contents of the certificate shall be subject to the approval of the Commissioner and the certificate shall be filed with and approved by him before being issued in this state.



§ 33-18-14. Power of medical service corporations to contract with physicians for provision of services generally

Medical service corporations shall have the authority to contract with physicians for payment of services rendered in such manner as to assure the furnishing to each person holding a contract with the medical service corporation of such medical services as may be agreed upon in the contract of the medical service corporation; the medical service corporation shall also have the right to limit in the contract the types of diseases and conditions for which it shall furnish medical services.



§ 33-18-15. Limitation as to doctors with whom medical service corporations authorized to contract; provision in contracts as to receipt by members of services from nonparticipating doctors

Medical service corporations shall have authority to contract with only licensed doctors of medicine, licensed doctors of dental surgery, or licensed podiatrists; provided, however, that all contracts issued by the medical service corporations to members shall contain a provision to be approved by the Commissioner which shall permit the persons with whom made and all persons entitled to medical service under the contract to receive service either in ordinary or emergency cases from any licensed doctor of medicine, licensed doctor of dental surgery, or licensed podiatrist selected by such person and provided that the doctor of medicine, licensed doctor of dental surgery, or licensed podiatrist will be paid by the medical service corporation an amount provided for in the contract of the medical service corporation for nonparticipating licensed doctors of medicine, licensed doctors of dental surgery, or licensed podiatrists.



§ 33-18-16. Contracts for provision of system of comprehensive health care

Notwithstanding any other provisions of this chapter, a medical service corporation created pursuant to this chapter may contract with persons, firms, corporations, and governmental agencies otherwise authorized by law to provide to the beneficiaries of the contracts a system of comprehensive health care and may contract with providers of health care upon such terms and subject to such limitations as the medical service corporation deems likely to provide comprehensive health care to the beneficiaries on an economical basis, provided that the form of the contracts shall be first submitted to the Commissioner for his approval.



§ 33-18-17. Sale of contracts by medical service corporations; restriction of right of holders of contracts to select physicians; prohibition of corporate practice of medicine

(a) Medical service corporations shall have the right to sell contracts providing for the payment of specified charges made by physicians furnishing medical services to the holders of the contracts, their beneficiaries, and covered dependents as provided for in this chapter.

(b) The contracts shall not in any manner restrict the right of the holder to obtain the services of any licensed doctor of medicine, licensed doctor of dental surgery, or licensed podiatrist nor shall the contracts attempt to control the relation existing between any holder or beneficiary of any such contract and his physician. The medical service corporations shall impose no restriction on the doctors of medicine, doctors of dental surgery, or podiatrists who treat their subscribers as to the methods of diagnosis or treatment. The private physician-patient relationship shall be maintained; and a subscriber shall at all times have free choice of any doctor of medicine, doctor of dental surgery, or podiatrist who is a participating physician in the medical service corporation and who agrees to accept a particular beneficiary as a patient.

(c) It is the purpose of this Code section to make it clear that the creation of the relationship of patient and physician depends upon the mutual assent of both parties. Contracts issued by the medical service corporation to the subscribers shall not constitute individually or jointly obligations of the participating physician or physicians servicing the plan.

(d) No provision of this chapter shall be construed as authorizing the corporate practice of medicine, dentistry, or podiatry; and medical service corporations shall not practice medicine, dentistry, or podiatry. No physician rendering service or called on to render service to a member, beneficiary, or covered dependent shall be construed to be an agent or employee of a medical service corporation; and the medical service corporation shall not be liable for the negligence, misfeasance, malfeasance, nonfeasance, or malpractice of any physician rendering medical or surgical, dental, or podiatric services to any such member, beneficiary, or covered dependent.



§ 33-18-18. Right of doctors to participation in medical service corporations

Every doctor of medicine, doctor of dental surgery, or podiatrist licensed to practice in this state who is reputable and in good standing shall have the right to become a participating physician in the medical service corporation operating in the county in which he resides or practices, for medical services, under such terms and conditions as are imposed on other participating physicians under similar circumstances or as prescribed in this chapter and approved by the Commissioner.



§ 33-18-19. Regulation and supervision of medical service corporations by Commissioner; bonds, deposits, fees, and taxes

Medical service corporations shall be subject to regulation and supervision by the Commissioner. Medical service corporations shall not be required by any department of this state to post bond or provide deposits to begin business or to operate under this chapter; nor shall any such medical service corporations be required to pay the fees or taxes provided by Chapter 8 of this title.



§ 33-18-20. Submission to Commissioner of operating plan, schedule of rates, and amount of service; approval by Commissioner

Medical service corporations shall, before accepting applications for membership in a nonprofit medical service plan, submit to the Commissioner a plan of operating and overhead expenses, operation costs, and salaries paid or to be paid during any current year together with a schedule of their rates or dues to be charged and the amount of medical and surgical, dental, or podiatric service contracted to be rendered, which plan, rates, and amount of service shall be approved by the Commissioner as fair and reasonable before the medical service corporations shall engage in business.



§ 33-18-21. Approval by Commissioner of rates to be paid physicians providing services

The Commissioner shall likewise first approve as being fair and reasonable the rates of payment to be made by medical service corporations to physicians for the rendering of medical services on behalf of the medical service corporations, their members, beneficiaries, and covered dependents.



§ 33-18-22. When funds collected from members or subscribers to be paid to physicians or other persons providing services

Medical service corporations shall not pay any of the funds collected from the members or subscribers to any physicians for medical or surgical, dental, or podiatric services or to any other person or persons for additional services and supplies until after the physician or other person or persons shall have rendered the necessary medical or surgical, dental, or podiatric care or furnished the necessary additional services and supplies, as the case may be, to the subscriber or member.



§ 33-18-23. Maintenance of reserves for liabilities; accumulation of contingency reserve

Every medical service corporation shall maintain at all times proper reserves, subject to the approval of the Commissioner, for unearned subscription fees and unearned premiums and for unpaid medical service bills, including provision for unreported and undischarged medical cases and other known liabilities. In addition, a contingency or epidemic reserve shall be accumulated annually at the rate of not less than 2 1/2 percent of net premium income. When such contingency or epidemic reserve equals $75,000.00 or 55 percent of the annual premium income (whichever is higher), further accumulations may be discontinued for any length of time that they are not required to meet the above requirements.



§ 33-18-24. Approval by Commissioner of acquisition and administrative expenses

All acquisition and administrative expenses incurred in connection with medical service corporations shall at all times be subject to the approval of the Commissioner. As used in this Code section, the term "administrative expenses" means all expenditures except payment for subscribers' claims. Claim service expenses shall be separately classified and included in administrative expense, unless otherwise ordered by the Commissioner.



§ 33-18-25. Investment of funds of medical service corporations

The funds of any medical service corporation subject to this chapter shall be invested only in securities in which assets of insurance companies may be authorized under the laws of this state. Nothing contained in this Code section shall be deemed to prohibit such corporation from investing its funds in a home office building or other tangible assets related to the operation of its business or from investing its funds in a wholly owned subsidiary agency corporation organized to solicit applications for insurance policies to be issued by an insurer authorized to transact life insurance in this state, subject to the same requirements, conditions, restrictions, and limitations as are applicable to such investments by life insurers.



§ 33-18-26. Maintenance of books and records showing funds collected and disbursed; examination of books and records by Commissioner

Every medical service corporation shall keep complete books and records showing all funds collected and disbursed. All books and records shall be subject to annual examination by the Commissioner, the expense of the examination to be borne by the medical service corporation.



§ 33-18-27. Filing of annual statement with Commissioner

Every medical service corporation shall annually on or before March 1 file in the office of the Commissioner a statement verified by at least two of the principal officers of the medical service corporation showing its condition on December 31 of the preceding year, which statement shall be in such form and shall contain such information as the Commissioner shall prescribe.



§ 33-18-28. Exemption from taxation of medical service corporations

Every medical service corporation subject to this chapter is declared to be a charitable and benevolent institution and shall be exempt from all taxes from which charitable and benevolent institutions are exempted.



§ 33-18-29. Supervised dissolution or liquidation of medical service corporations; satisfaction of claims and disposition of funds

Any dissolution or liquidation of any medical service corporation subject to this chapter shall be under the supervision of the Commissioner. In case of dissolution of any medical service corporation formed under this chapter, claims of certificate holders of the medical service corporation shall be given priority over all other claims except the costs of liquidation. Any assets remaining after satisfaction of all claims of certificate holders and payments of all costs of liquidation may be used only to carry out the original purposes for which the medical service corporation was chartered.



§ 33-18-30. Payment of expenses of supervision, examination, or liquidation

Any and all supervision, liquidation, or examination of the affairs of any such medical service corporation by the Commissioner shall be at the expense of such medical service corporation.



§ 33-18-31. Resolution of disputes

Any dispute arising within the purview of this chapter with reference to the regulation and supervision, or both, of any medical service corporation shall within 30 days after the dispute arises be submitted by the aggrieved person to the Commissioner for his decision with reference to such dispute, provided that nothing in this Code section shall authorize or require the Commissioner to determine the contractual rights between the parties interested in any medical service corporation. After proper notice and hearing, any decision and order of the Commissioner made pursuant to this chapter shall be binding on the persons involved unless set aside on review as provided for in this Code section. A review of any decision or order made by the Commissioner may be had in the Superior Court of Fulton County upon a writ of certiorari. Application for the writ shall be made within 30 days of the decision or order.



§ 33-18-32. Unlawful actions by persons other than medical service corporations

It shall be unlawful for any person except a medical service corporation incorporated in accordance with this chapter and operating in accordance with authority from the Commissioner to establish, maintain, or operate a medical service plan or to solicit subscribers to or enter into contracts with respect to a medical service plan, provided that the medical service corporations with the approval of the Commissioner may enter into an agency contract with any licensed nonprofit hospital service corporation; provided, further, that nothing in this chapter shall be construed as preventing a person from furnishing medical services for the prevention of disease among his employees or from furnishing such medical services as are required under the workers' compensation or other laws of this state or as preventing any duly licensed insurance company from writing medical indemnity insurance.



§ 33-18-33. Unfair or deceptive practices by organizers, solicitors, or agents

Whenever the Commissioner finds after investigation that an organizer, solicitor, or agent of a medical service corporation has unfairly or improperly solicited subscription certificates by misrepresenting the terms thereof or has engaged in any other unfair or deceptive practice or for any reason is incompetent to serve as an organizer, agent, or solicitor or that his services are not, in fact, needed, he shall order the medical service corporation to dispense with the services.






Chapter 19 - Nonprofit Hospital Service Corporations

§ 33-19-1. Authorization and procedure for incorporation

Any five or more persons upon petition to the Secretary of State for a corporate charter, as provided in subsection (a) and paragraphs (1), (2), (3), (7), (8), (11), and (12) of subsection (b) of Code Section 33-14-4 and Code Sections 33-14-5 and 33-14-6, may be incorporated for the purpose of establishing, maintaining, and operating a nonprofit hospital service plan whereby hospital care may be provided by such corporation through an established licensed hospital or licensed hospitals with which it has contracted for that care, as defined by this chapter.



§ 33-19-2. Management of corporations generally; payment of expenses of administration

The corporation shall be governed and conducted as nonprofit organizations for the purpose of offering and furnishing hospital service to their members in consideration of the payment by such members of a definite sum for the hospital care contracted to be furnished. The necessary expenses of administering the affairs of the corporations may be paid from the dues or payments collected.



§ 33-19-3. Directors

Not more than 50 percent of the directors of any corporation may be directors, superintendents, trustees, or employees of participating hospitals, as defined by Code Section 33-19-9.



§ 33-19-4. Bond and deposit requirement generally

Corporations incorporated pursuant to Code Section 33-19-1 shall be governed by this chapter. The corporations shall not be required by any department of this state to post bond or provide deposits to organize and operate under this chapter, and the deposit provisions of Chapters 3 and 12 of this title are declared inapplicable to corporations organized and operated under this chapter.



§ 33-19-5. Bond of treasurer or other officer or employee handling funds; deposit of funds collected from members

(a) The treasurer of the corporation and other officers and employees who handle its funds shall be required to give a fidelity bond with corporate surety in such sum as may be determined by the officers of the corporation for the faithful handling of the funds of the corporation.

(b) All funds collected from members or subscribers of the corporation shall be deposited to the account of the corporation in a bank which is a state depository.



§ 33-19-6. Acceptance of applications for membership

The corporations when organized shall be authorized to accept applicants who may become members of the corporations furnishing group hospital service under a contract which shall entitle each member to such hospital care for such period of time as is provided in the contract.



§ 33-19-7. Issuance and contents of membership certificates

Every corporation shall issue to its members certificates of membership which shall set forth the contract between the corporation and the member, give the name or names and location of hospital or hospitals with which the corporation has contracted to provide service to its members, the period of the service, and the rate per day or week payable by the corporation for hospital service rendered to the member at any hospital other than the hospitals with which said corporation shall have contracted.



§ 33-19-8. Corporation as agent for surgical or medical service plans

In order to implement the distribution of voluntary health care to the people of this state, the corporations may, at their discretion, act as agents for surgical or medical service plans operating in this state, provided that contractual arrangements for such service shall first be approved by the Commissioner.



§ 33-19-9. Power of corporations to contract with hospitals for provision of services generally

The corporation shall have the authority to contract with hospitals charging for services rendered in such manner as to assure to each person holding a contract with the corporation the furnishing of such hospital care as may be agreed upon in the contract between the hospital and the member, with the right of such corporation to limit in the contract the type of diseases for which it shall furnish or pay for hospital care in any hospital. Hospitals so contracted with shall be known as participating hospitals.



§ 33-19-10. Limitation as to hospitals with which corporations authorized to contract

The corporations shall have authority to contract only with hospitals licensed by the Department of Community Health.



§ 33-19-11. Provisions in contracts as to receipt by members of services from nonparticipating hospitals; extension of service

All membership contracts issued by the corporations shall contain a provision, to be first approved by the Commissioner, which shall permit the person with whom made and all persons entitled to hospital service under the contract, to receive hospitalization either in ordinary or in emergency cases, at any nonparticipating licensed general medical hospital selected by such person; and the hospital shall be paid by the corporation a charge or rate for hospital service, not to exceed the rate provided for in contracts of the hospital service corporation for nonparticipating hospitals. This Code section shall not restrict the right of the corporations, in their discretion, to extend this same rate to persons entitled to hospital service in nonparticipating hospitals other than general medical hospitals.



§ 33-19-12. Authorization of contracts for provision of system of comprehensive health care

Notwithstanding any other provisions of this chapter, a corporation created pursuant to this chapter may contract with persons, firms, corporations, and governmental agencies otherwise authorized by law to provide to the beneficiaries of the contracts a system of comprehensive health care and may contract with providers of health care upon such terms and subject to such limitations as the corporation deems likely to provide comprehensive health care to the beneficiaries on an economical basis, provided that the form of the contracts shall be first submitted to the Commissioner for his approval.



§ 33-19-13. Restriction by corporations of right of members to select physicians; acceptance of members and personal physicians by hospitals contracting with corporations

The corporations shall not control or attempt to control the relationship existing between a member and his physician and shall not restrict the right of a member to obtain the service of any licensed doctor of medicine. Any hospital which shall contract with a corporation for the furnishing of hospital care shall accept a member of the corporation with the physician of his choice in charge of his treatment at the hospital, provided the acceptance is in conformity with the hospital's regular rules of admission; provided, further, that the physician is otherwise acceptable for practice in said hospital.



§ 33-19-14. Submission to Commissioner of operating plan, schedule of rates, and amount of service; approval by Commissioner

The corporations shall, before accepting applications for membership in a nonprofit hospital service plan, submit to the Commissioner a plan of operation and overhead expenses, operation costs, salaries paid or to be paid during any current year, together with a schedule of its rates or dues to be charged, and the amount of hospital service contracted to be rendered, which plan, rates, and amounts of service shall first be approved by the Commissioner as fair and reasonable before the corporations shall engage in business.



§ 33-19-15. Approval by Commissioner of rates to be paid hospitals providing services; guarantee of benefits of certificates of membership by hospitals

The Commissioner shall likewise first approve the rates of payment to be made by the corporations to hospitals for the rendering of hospital care to the members of the corporations as being fair and reasonable. The hospitals shall guarantee the benefits of the certificates of membership issued by the corporations in such a way as will be satisfactory to the Commissioner.



§ 33-19-16. When funds collected from members to be paid to hospitals rendering care

The corporations shall not pay any of the funds collected from members to any hospital until after said hospital shall have rendered hospital care to a member.



§ 33-19-17. Investments of funds of corporations

The funds of any corporations subject to this chapter shall be invested only in securities in which assets of life insurance companies may be invested under the laws of this state. Nothing contained in this Code section shall be deemed to prohibit such corporation from investing its funds in a home office building or other tangible assets related to the operation of its business or from investing its funds in a wholly owned subsidiary agency corporation organized to solicit applications for insurance policies to be issued by an insurer authorized to transact life insurance in this state, subject to the same requirements, conditions, restrictions, and limitations as are applicable to such investments by life insurers.



§ 33-19-18. Maintenance of books and records showing funds collected and disbursed; examination of books and records by Commissioner

Every corporation shall keep complete books and records showing all funds collected and disbursed. All books and records shall be subject to annual examination by the Commissioner, the expense of the examination to be borne by said corporation.



§ 33-19-19. Filing of annual statement with Commissioner

On or before March 1, every corporation shall annually file in the office of the Commissioner a statement verified by at least two of the principal officers of the corporation showing its condition on December 31 of the preceding year, which statement shall be in such form and shall contain such matters as the Commissioner shall prescribe.



§ 33-19-20. Exemption from taxation of corporations

Every corporation subject to this chapter is declared to be a charitable and benevolent institution and shall be exempt from all taxes from which charitable and benevolent institutions are exempted.



§ 33-19-21. Procedure for dissolution or liquidation of corporations generally; priority of claims to funds of corporations; disposition of funds remaining after satisfaction of claims

Any dissolution or liquidation of any corporation subject to this chapter shall be under the supervision of the Commissioner. In case of dissolution of any corporation formed under this chapter, the claims of membership certificate holders of the corporation shall be given priority over all other claims except the costs of liquidation. Next priority shall be given to claims of contracting hospitals for losses or write-offs shown by the corporation's records to have been incurred by the contracting hospitals in furnishing service to membership certificate holders. Any remaining funds may be distributed only in a manner consistent with the purposes of the charter and bylaws of the corporation.



§ 33-19-22. Payment of expenses of supervision, examination, or liquidation

Any and all supervision, liquidation, or examination of the affairs of any corporation by the Commissioner shall be at the expense of the corporation.






Chapter 20 - Health Care Plans

§ 33-20-1. Short title

This chapter shall be known and may be cited as the "Health Care Plan Act."



§ 33-20-2. Purpose and construction of chapter

It is the purpose and intent of this chapter and the policy of this state to promote and finance quality health care services of demonstrated need, efficiently provided and properly utilized at a reasonable cost, in order to maintain the standing and promote the progress of comprehensive health care services in this state. This chapter shall be construed liberally to promote its humanitarian purposes.



§ 33-20-3. Definitions

As used in this chapter, the term:

(1) "Beneficiary" or "covered dependent" means a person designated in the subscription certificate or application therefor of a subscriber as entitled to health care service with respect to whom appropriate periodical payments are made, all subject to acceptance by the health care corporation.

(2) "Health care corporation" means a corporation established in accordance with the provisions of this chapter to administer one or more health care plans.

(3) "Health care plan" means a plan or arrangement under which health care services are or may be rendered to a subscriber or a covered dependent or other beneficiary at the expense of a health care corporation in consideration of periodical payments made by the subscriber or another in his behalf.

(4) "Health care services" means the examination or treatment of persons for the prevention of illness or the correction or treatment of any physical or mental condition resulting from illness, injury, or other human physical problem and includes but is not limited to:

(A) Hospital services which include the general and usual care, services, supplies, and equipment furnished by hospitals;

(B) Medical services which include the general and usual services and care rendered and administered by doctors of medicine, doctors of dental surgery, and doctors of podiatry; and

(C) Other health care services which include appliances and supplies; nursing care by a registered nurse or a licensed practical nurse; care furnished by such other licensed practitioners as may be expressly approved by the board of directors from time to time; institutional services including the general and usual care, services, supplies, and equipment furnished by health care institutions and agencies or entities other than hospitals; physiotherapy; ambulance services; drugs and medications; therapeutic services and equipment including oxygen and the rental of oxygen equipment; hospital beds; iron lungs; orthopedic services and appliances including wheelchairs, trusses, braces, crutches, and prosthetic devices including artificial limbs and eyes; and any other appliance, supply, or service related to health care.

(5) "Income at risk" means the amount of income earned on an account in which a risk of underwriting loss due to adverse claims experience exists. In the case of any risk account as to which the rate is not established directly by the health care corporation, income at risk shall be the sum total of benefits paid and administrative costs incurred for such account for which the health care corporation has been or will be reimbursed.

(6) "Participating facility" means a hospital, extended care facility, or other facility, institution, agency, or entity providing health care services which agrees in writing with a health care corporation to provide services specified in the subscription contracts issued by the corporation at such rates of compensation as shall be determined by the board of directors of the corporation and which agrees to abide by the bylaws, rules, and regulations of the corporation applicable to participating facilities. A participating facility must be licensed or approved as such by the appropriate agency of this state, some other state, or the federal government or shall meet such requirements as shall be established by the health care corporation if no regulatory license or approval is required.

(7) "Participating physician" means a doctor of medicine licensed to practice medicine or surgery in this state under Chapter 34 of Title 43, a dental surgeon licensed to practice dental surgery in this state under Chapter 11 of Title 43, or a podiatrist licensed to practice podiatry in this state under Chapter 35 of Title 43 who agrees with a health care corporation to perform medical services under the conditions specified in the subscription contracts issued by the corporation.

(8) "Person" means a natural person, a partnership, an association, a common-law trust, or a corporation.

(9) "Provider" means any physician, hospital, or other person who is licensed or otherwise authorized in this state to furnish health care services.

(10) "Subscriber" or "member" means a person to whom a subscriber's certificate is issued by a health care corporation, which certificate sets forth the kinds and extent of the health care services which may be all or a part of the total health care services used by or provided to a subscriber for which the corporation is liable to make total or partial payment.

(11) "Subscriber surplus" means the excess of the admitted assets of a health care corporation over its liabilities as reported in the annual statement filed with the Commissioner.

(12) "Surviving corporation" means a health care corporation which is:

(A) The surviving corporation in a merger which includes one or more health care corporations;

(B) A health care corporation which has amended its articles of incorporation to become a corporation governed by Chapter 2 of Title 14, the "Georgia Business Corporation Code"; or

(C) The subsidiary of a corporation described in subparagraph (A) or (B) of this paragraph.



§ 33-20-4. Authorization of formation of health care corporations generally

Health care corporations may be incorporated for the purpose of establishing, maintaining, and operating one or more health care plans, providing administrative or other services to employers or others that offer plans furnishing or reimbursing for health care services, including without limitation establishing, administrating, promoting, and developing programs requested, desired, or sponsored by employers or other groups, and for the other purposes authorized by this chapter.



§ 33-20-5. Procedure for formation of health care corporations; regulation and supervision of corporations by Commissioner generally

(a) Any five or more persons, all of whom shall be residents of this state, upon filing a petition with the Secretary of State for a corporate charter as provided in Chapter 3 of Title 14, the "Georgia Nonprofit Corporation Code," or, if the resulting health care corporation is to be a surviving corporation, Chapter 2 of Title 14, the "Georgia Business Corporation Code," which petition shall also contain the information required by Chapter 14 of this title, may form a health care corporation under and in conformity with this chapter for the purpose of establishing, maintaining, and operating one or more health care plans, whereby health care services are or may be provided at the expense of the corporation. Other benefits including complete employee welfare and employee benefit programs may be added from time to time as the corporation may determine with the approval of the Commissioner.

(b) A health care corporation shall be subject to regulation and supervision by the Commissioner in the same manner as life insurers are subject to such regulation and supervision and shall be governed by the corporation laws of this state.



§ 33-20-6. Board of directors; merger or consolidation of medical service corporations and hospital service corporations; powers of health care corporations generally

(a) The board of directors of each health care corporation shall consist of one or more individuals, with the number specified in or fixed in accordance with the bylaws of such corporation. The bylaws of such corporation may prescribe qualifications for directors; provided, however, that at all times at least a majority of the directors of such corporation shall be representatives of the general public and not (1) members of a medical or nursing profession, or (2) employed by, representative of, or otherwise directly or indirectly connected with the medical or nursing profession or a hospital or facility, institution, agency, or entity providing health care services. All currently licensed health care corporations shall have a two-year period in which to change the composition of their boards of directors in accordance with the provisions of this chapter.

(b) Notwithstanding any other provisions of this chapter, a medical service corporation organized under Chapter 18 of this title and a hospital service corporation organized under Chapter 19 of this title may upon compliance with the applicable provisions of Chapter 3 of Title 14, the "Georgia Nonprofit Corporation Code" of this state and other applicable laws merge or consolidate into a health care corporation subject to this chapter if the Commissioner finds that such merger or consolidation will promote the public interest. Upon application, the Commissioner may authorize the surviving or consolidated corporation to take such administrative or other action as the Commissioner determines is necessary or desirable to facilitate the efficient and economic combination of the business and operation of the merging or consolidating corporations.

(c) Notwithstanding any other provision of law, a health care corporation may:

(1) Exercise all of the powers of medical service and hospital service nonprofit corporations provided for under Chapters 18 and 19 of this title; provided, however, that Code Section 33-1-3 shall not apply to corporations subject to this chapter;

(2) Organize, manage, and promote a prepaid comprehensive health care plan if otherwise authorized by law; and

(3) Contract or otherwise act jointly with a hospital service corporation, a medical service corporation, a professional service corporation, a partnership, or other organization for the purpose of organizing, managing, and promoting such prepaid plans for the provision of services which such corporation is authorized to establish in accordance with the laws of this state.

(d) In addition to all other powers granted in this Code section, a health care corporation shall have all the powers granted to life insurers which are not inconsistent with this chapter; provided, however, that no such powers may be exercised unless approved by not less than three-fourths of the board of directors of the health care corporation, approved by the appropriate local medical society or societies in the county or counties in which such subsidiary or affiliated corporation or corporations propose to exercise such powers, and approved by the Commissioner subject to such conditions and limitations as the Commissioner may prescribe; provided, further, that nothing contained in this Code section shall be deemed to authorize a health care corporation organized in accordance with this chapter or subject to this chapter to issue policies or contracts of life insurance except through one or more subsidiary or affiliated corporations organized in accordance with this title.

(e) Notwithstanding any provisions of this Code section to the contrary, this Code section shall not be deemed to authorize a health care corporation to organize a nonprofit life insurance company and no powers granted in this Code section other than those contained in paragraph (1) of subsection (c) of this Code section shall be exercised by such corporation except through one or more subsidiary or affiliated corporations organized in accordance with the laws of this state subject to compliance with Chapter 13 of this title.



§ 33-20-7. Bond of treasurer; deposit of funds collected from subscribers

The treasurer of a health care corporation shall be required to give a fidelity bond with corporate surety in such sum as may be determined by the directors of the corporation and all funds collected from the subscribers of the corporation shall be deposited to the account of the corporation in a bank which is a state depository.



§ 33-20-8. Certificate of authority -- Requirement; application

(a) Except for corporations subject to this chapter which are surviving corporations, a health care corporation may issue contracts only after the Commissioner has authorized it to do so.

(b) Every application for a certificate of authority shall be accompanied by copies of the following documents and information:

(1) A certified copy of its charter or certificate of incorporation;

(2) A copy of its bylaws certified by the lawful custodian of the original;

(3) Proposed contracts between the corporation and participating physicians, participating facilities, or other providers of health care services showing the terms under which health care service is to be furnished to subscribers, beneficiaries, and covered dependents;

(4) A statement of the county or counties in which it proposes to operate health care plans;

(5) A statement of its financial condition and business in such form and detail as the Commissioner may require including the amounts of contributions paid for working capital, the name or names of each contributor, and the terms of such contributions signed and sworn to by its president and secretary or other proper officers. Contributions not paid, but agreed to be paid, may be reported as a separate item but shall not be admitted assets of the corporation; and

(6) Such other documents and information as the Commissioner may reasonably require to be filed.



§ 33-20-9. Certificate of authority -- Issuance

(a) The Commissioner shall be authorized to issue a certificate of authority in accordance with this chapter and other proper requirements of the Commissioner if the Commissioner is satisfied that:

(1) All items required to be filed are in proper form and meet his approval;

(2) The applicant is established as a bona fide health care corporation;

(3) The services rendered by the corporation are not an unnecessary duplication of similar services in the community served and are desirable for the public necessity and convenience;

(4) The applicant's proposed methods of solicitation of contracts and its proposed conditions or methods of operation appear to be fair and reasonable;

(5) The method of establishing rates charged is fair, reasonable, and adequate and the benefits to be provided are fair and reasonable, provided that rates established in accordance with the applicable provisions of this chapter and Chapter 24 of this title may differ for separate services or classes or kinds of service, including service in different facilities, and between subscribers in different groups if based upon the experience of the group or locality and between subscribers in groups and individual subscribers not in groups; and

(6) The amount provided as working capital is only provided by individuals or groups which have no financial interest in the activities of the health care corporation. Interest charged for working capital, if any, shall be reasonable, shall be subject to the general laws of this state governing permissible rates of interest, and shall be approved by the Commissioner; and payment of interest, if any, and repayment of such working capital shall be permitted only after provision has been adequately made for operating expenses, payments of benefits, and the establishment of required services.

(b) On an application for an original certificate of authority, the Commissioner may, in his discretion, consider and rely upon recommendations of the medical societies, the hospitals, or any other persons in the areas in which the health care corporation proposes to operate.



§ 33-20-10. Certificate of authority -- Expiration, renewal, and amendment

(a) All certificates of authority shall expire at 12:00 Midnight on June 30 following the date of issuance or renewal. A health care corporation desiring renewal shall file on March 1 preceding expiration a copy of its annual statement as of December 31 of the preceding year in a form approved for current use by the Commissioner, provided that the Commissioner may for good cause grant an extension of time for filing such annual statement not to exceed 60 days. If the health care corporation qualifies therefor its certificate shall be renewed annually; provided, however, that any certificate of authority shall continue in full force and effect until the new certificate is issued or specifically refused.

(b) The Commissioner may amend a certificate of authority at any time to accord with changes in the health care corporation's charter or powers.



§ 33-20-11. Certificate of authority -- Refusal, revocation, or suspension generally

The Commissioner may refuse to issue, or after a hearing refuse to renew, or revoke or suspend a health care corporation's certificate of authority in addition to other grounds provided for in this title if the corporation:

(1) Violates any provision of this title other than the provisions of Code Section 33-20-12 as to which refusal, suspension, or revocation is mandatory;

(2) Knowingly fails to comply with any lawful rule, regulation, or order of the Commissioner;

(3) Is found by the Commissioner to be in unsound condition or in such condition as to render its further transaction of business in this state hazardous to its subscribers or to the public;

(4) As a general scheme or plot, without just cause compels claimants to accept less than the amount due them or to bring action against it to secure full payment of claims;

(5) Refuses to be examined or to produce its accounts, records, and files for examination by the Commissioner when required or refuses to furnish such other additional information as the Commissioner may deem advisable to consider the application for renewal of the corporation's certificate of authority;

(6) Fails to pay any final judgment rendered against it in this state within 30 days after the judgment becomes final; or

(7) Is affiliated with and under the same general management or interlocking directorate or ownership as another insurer or person which transacts direct insurance or other business in this state without having a certificate of authority or otherwise being authorized to do so, except as permitted under Chapter 5 of this title.



§ 33-20-12. Certificate of authority -- Mandatory refusal, revocation, or suspension

The Commissioner shall refuse to issue or to renew or shall revoke or suspend a health care corporation's certificate of authority:

(1) If such action is required by any provision of this title; or

(2) If the health care corporation no longer meets the requirements for the authority originally granted on account of deficiency in assets or otherwise.



§ 33-20-13. Management of corporations; general powers; requirements as to reserves, minimum subscriber's surpluses, and charges

(a) Health care corporations shall be governed and conducted as corporations and the necessary expenses of administering the affairs of the corporations may be paid from the payments collected from subscribers.

(b) A health care corporation may in its discretion limit the benefits that it will furnish, may divide such benefits as it elects to furnish into classes or kinds, and may furnish different benefits with different kinds or classes of contracts. A health care corporation may also select the hospitals and other participating facilities with which it shall contract and may establish its own standards for approval of such facilities or classes of facilities as it shall determine appropriate, as well as levels of payment which may differ between participating and nonparticipating facilities and different classes of facilities, provided that the contracts shall be fair and reasonable and the standards and levels of payment shall be fair and reasonable and shall not be unfairly discriminatory against any persons or facilities or classes of persons or facilities.

(c) A health care corporation shall establish and maintain at all times proper reserves subject to the approval of the Commissioner in accordance with such standards and requirements as the Commissioner may establish by rule or regulation after any notice and hearing required for unearned subscription fees, for unpaid claims, for unreported claims, and for other known liabilities.

(d) A health care corporation shall at all times maintain a minimum subscriber's surplus of not less than $1 million or such higher amount as the Commissioner may require by rule or regulation after any required notice and hearing for the protection of the subscribers.

(e) A health care corporation shall be required to charge a minimum of one-half of 1 percent of income at risk on all accounts as a contribution towards subscriber's surplus and such funds derived therefrom shall be contributed to such health care corporation's subscriber's surplus under such terms and conditions as the Commissioner may reasonably require by order or regulation after any required notice and hearing, provided that, if the Commissioner determines after notice and hearing that the level of accumulated subscriber's surplus for a health care corporation is in excess of that reasonably required for the protection of the corporation's subscribers, the Commissioner shall have the authority to suspend the operation of this subsection until such time as the corporation's accumulated subscriber's surplus has returned to a level which is adequate for the protection of policyholders but not excessive.



§ 33-20-14. Acceptance of applications

When organized, health care corporations shall be authorized to accept applicants individually or in groups who may become subscribers of the corporation furnishing health care services under a contract which shall entitle each subscriber, beneficiary, and covered dependent to the health care services for such period of time as is provided in the contract.



§ 33-20-15. Issuance and contents of membership certificates

(a) Every health care corporation shall issue to its subscribers a membership certificate which shall describe the health care plan under which the subscriber is enrolled and shall specify how the holder of such contract may obtain the name or names and addresses of participating providers of health care services upon whom the subscriber shall have the right to call for health care services and the nature of such services. The description in the membership certificate shall be consistent with this chapter and the purposes thereof.

(b) The form, size of type, general arrangement, and contents of the membership certificate shall be subject to the approval of the Commissioner and shall be filed with and approved by him in accordance with Chapter 24 of this title and such rules, regulations, and procedures as the Commissioner may from time to time prescribe.



§ 33-20-16. Right to become participating physician or approved health care provider

Every doctor of medicine, every doctor of dental surgery, every podiatrist, and every health care provider within a class approved by the health care corporation who is appropriately licensed to practice and who is reputable and in good standing shall have the right to become a participating physician or approved health care provider for medical or surgical care, or both, as the case may be, under such terms or conditions as are imposed on other participating physicians or approved health care providers within such approved class under similar circumstances in accordance with this chapter.



§ 33-20-17. Powers of corporations to contract for provision of health care services; receipt of payments

(a) Any health care corporation organized or operated under this chapter and engaged in the operation of a health care plan may contract with any agency, instrumentality, or political subdivision of the United States of America or of this state for the furnishing of health care services and in aid or furtherance of said contract, may accept, receive, and administer in trust funds directly or indirectly made available by the agency, instrumentality, or political subdivision and, further, any health care corporation may subcontract with any organization which has contracted with any agency, instrumentality, or political subdivision of the United States of America or of this state for the furnishing of medical, hospital, and other health care services, by which subcontract the health care corporation undertakes to furnish the services required by the basic contract.

(b) A health care corporation may enter into contracts with a corporation or association in this state or elsewhere so that reciprocity of benefits may be provided to subscribers; transfer of subscribers from one corporation to another may be effected to conform to the subscriber's place of residence; uniform benefits may be provided for all or for separate categories of employees and the dependents of such employees of corporations and other organizations transacting business in this state or elsewhere and a composite rate, that is, a rate representing the composite experience of the areas involved, may be charged for such employees and their dependents; or hospital or other health care services may be provided for subscribers of the corporation or other corporations or associations by means of risk sharing and other joint undertakings, including reinsurance, which the directors of the corporation may from time to time approve in accordance with the laws of this state. Group master contracts and the contracts issued to subscribers by a corporation subject to this chapter may specify the circumstances under which payments will be made and the rates of such payment to hospitals or other health care providers, wherever located, with which the corporation has no contract for hospital service or other health care service furnished the subscribers and other beneficiaries under the contract.

(c) Each health care corporation may in its discretion receive and accept from governmental agencies payment covering all or part of the cost to provide health care services for needy or other persons. Each health care corporation may in its discretion receive and accept payments from private agencies, corporations, associations, groups of individuals, or others covering all or part of the cost of subscriptions to provide health care service for needy and other persons.



§ 33-20-18. Sale of contracts providing for payment of specified charges made by participating physicians; right of subscribers to select physicians; liability of corporations for negligence of physicians

(a) Health care corporations shall have the right to sell contracts providing for the payment of specified charges made by participating physicians furnishing medical or surgical care, or both, to the holders of such contracts, their beneficiaries, and covered dependents as provided for in this Code section.

(b) The contracts shall not in any manner restrict the right of the holder to obtain the services of any physician nor shall such contracts attempt to control the relationship existing between any holder or beneficiary of any such contract and his physician.

(c) The private physician-patient relationship shall be maintained, and a subscriber shall at all times have free choice of any physician or of any health care provider or facility within a class approved by the corporation in accordance with this chapter; provided, however, that nothing contained in this Code section shall be deemed to prohibit the use of either a group of participating physicians or approved health care providers and representatives of approved facilities which have been approved by the medical societies in the county or counties in which corporations operate to review charges made by physicians or other providers of health care services participating in the plan so as to ensure that the charges do not exceed the usual, customary, and reasonable charges made by other physicians or other providers of health care services for similar services and that such services are necessary and do not involve unnecessary utilization of services or facilities.

(d) No provision of this chapter shall be construed as authorizing the corporate practice of medicine; and health care corporations shall not practice medicine. No physician rendering service or called on to render service to a member, beneficiary, or covered dependent and no other provider of health care services shall be construed to be an agent or employee of such corporation; and such corporation shall not be liable for the negligence, misfeasance, malfeasance, or nonfeasance of any provider of health care services or of any physician rendering medical or surgical services to any member, beneficiary, or covered dependent.



§ 33-20-19. Regulation and supervision of corporations by Commissioner generally; payment of fees and taxes by corporations generally

Health care corporations shall be subject to regulation and supervision by the Commissioner and shall be required to pay any fees and taxes, including premium taxes, as are now or may hereafter be required of life insurers under this title in accordance with Chapters 2, 3, 8, and 12 of this title and the other applicable provisions of this title.



§ 33-20-20. Submission to Commissioner of operating plan, schedule of rates, and amount of service; approval by Commissioner

Except for corporations subject to this chapter which are surviving corporations, health care corporations shall before accepting applications from subscribers in a nonprofit health care plan submit to the Commissioner a plan of operating and overhead expenses, operation cost, and salaries paid or to be paid during any current year together with a schedule of its rates to be charged and the amount of health care service contracted to be rendered, which plan, rates, and amount of service shall be first approved by the Commissioner as fair and reasonable before the corporation shall engage in business.



§ 33-20-21. Approval of Commissioner of rates to be paid to providers of services

Except for corporations subject to this chapter which are surviving corporations, the Commissioner shall first approve the rates of payment to be made by health care corporations to providers of health care services on behalf of said corporation, its subscribers, beneficiaries, and covered dependents as being fair and reasonable before said corporation shall engage in business.



§ 33-20-22. Investment of funds of corporations

Health care corporations shall invest in or lend their funds on security of and shall hold as invested assets only such assets as are authorized by Articles 1 and 3 of Chapter 11 of this title for the investments of assets of domestic insurance companies and such investments shall be subject to the same requirements, conditions, restrictions, and limitations as are applicable to the investments by such insurers.



§ 33-20-23. Maintenance of books and records showing funds collected and disbursed; examination of books and records by Commissioner

Every health care corporation shall keep complete books and records in accordance with the requirements of the Commissioner showing all funds collected and disbursed. All books and records shall be subject to examination by the Commissioner in accordance with Chapter 2 of this title applicable to life insurers and the expenses of the examination borne by said corporation.



§ 33-20-24. Filing of reports with Commissioner

Every health care corporation shall on or before March 1 in each year after it shall have commenced to do business pursuant to a certificate of authority make and file with the Commissioner a report of its affairs and operations during the year ending December 31 of the preceding year. The annual report shall be made in such form and contain such information as the Commissioner may by regulation from time to time prescribe and require in protecting the public interest and the interest of the subscribers of any health care corporation. The Commissioner may by regulation require such additional periodic reports as he may from time to time prescribe as necessary or appropriate to protect the policyholders and the public and to ensure the solvency of any health care corporation. The Commissioner may require that the reports be verified under oath by such appropriate officers or agents as he may designate by regulation and may require the reports to be published. Compliance with this Code section shall be a condition to the renewal of a certificate of authority under Code Section 33-20-10.



§ 33-20-25. Liability for expenses of Commissioner's supervisory and other activities

Any and all supervision, conservation, rehabilitation, liquidation, or examination of the affairs of any corporation by the Commissioner shall be at the expense of the corporation.



§ 33-20-26. Powers of Commissioner as to protection of subscribers and public health and welfare

The Commissioner shall have the authority to take appropriate actions authorized by this title for the protection of a health care corporation's subscribers and the public health and welfare, including but not limited to those authorized in Code Section 33-2-24, and shall have authority to institute civil actions and other appropriate proceedings authorized by and in accordance with Chapter 37 of this title to conserve the assets of, rehabilitate, or liquidate a health care corporation organized under or subject to this chapter in the same manner and under the same conditions and causes applicable to domestic life insurers under Chapter 37 of this title.



§ 33-20-27. Imposition by Commissioner of administrative fine for certain acts of officers, employees, agents, or representatives of corporations

(a) The Commissioner may after a hearing impose upon a health care corporation an administrative fine if he finds that the corporation through the acts of its officers, employees, agents, or representatives has with such frequency as to indicate its general business practice in this state:

(1) Refused without just cause to pay proper claims arising under coverage provided by its contracts whether the claim is in favor of a subscriber or in favor of any other person entitled to the proceeds of a contract; or

(2) Compelled without just cause subscribers, claimants, or other persons entitled to the proceeds of its contracts in this state to accept less than the amount due them or to bring action against the corporation to secure full payment or settlement of their claims.

(b) The administrative fine imposed for violations set forth in paragraph (1) or (2) of subsection (a) of this Code section shall not exceed $1,000.00 for each act of misconduct constituting a violation; provided, however, that a fine of not more than $5,000.00 for each act of willful misconduct constituting a violation may be imposed.



§ 33-20-28. Termination of organizers, solicitors, or agents engaging in unfair or deceptive practices

Whenever the Commissioner finds after investigation that an organizer, solicitor, or agent of a health care corporation has unfairly or improperly solicited subscription certificates by misrepresenting the terms of the certificates or has engaged in any other unfair or deceptive practice, or for any reason is incompetent to serve as an organizer, agent, or solicitor, or that his services are not, in fact, needed, he shall order such corporation to dispense with the services and the organizer, solicitor, or agent of the corporation. The corporations shall be subject to the fines, penalties, and provisions of Chapter 6 of this title and Code Section 33-2-24 that are applicable to life insurers and their agents and that are not inconsistent with this chapter.



§ 33-20-29. Unlawful actions by unauthorized persons

It shall be unlawful for any person except a health care corporation established in accordance with this chapter and operating in accordance with authority from the Commissioner to establish, maintain, or operate a health care plan or to solicit subscribers to or enter into contracts with respect to a health care plan, provided that nothing in this chapter shall be construed as preventing a person from furnishing medical services for the prevention of disease among his employees or from furnishing such medical services as are required under the workers' compensation law or other laws of this state, as preventing any duly licensed insurance company from writing medical indemnity insurance or otherwise operating in accordance with this title, as preventing any duly authorized corporation from operating in accordance with Chapter 18 or 19 of this title, or as preventing any other duly authorized person or entity from operating in accordance with any other provisions of this title.



§ 33-20-30. Resolution of disputes

Any dispute arising within the purview of this chapter with reference to the regulation and supervision of any health care corporation shall within 30 days after such dispute arises be submitted by the aggrieved person to the Commissioner for his decision with reference thereto, provided nothing in this Code section shall authorize or require the Commissioner to determine the contractual rights between the parties interested in any such corporations. After proper notice and hearing, any decisions and order of the Commissioner made pursuant to this chapter shall be binding on the persons involved unless set aside on review as provided by this Code section.



§ 33-20-31. Applicability and construction of chapter

Except for corporations subject to this chapter which are surviving corporations, this chapter shall not apply to nor govern any corporation which is organized for profit or which contemplates any pecuniary gain to its shareholders or members. A corporation subject to this chapter may organize subsidiary or affiliated corporations to engage in allied business ventures in accordance with Chapters 13 and 14 of this title.



§ 33-20-32. Application of other provisions of Code to health care corporations

Except where the context otherwise requires, the applicable provisions of Title 14 shall govern a health care corporation. A health care corporation shall not be considered to be a corporation described in paragraph (2) of subsection (a) of Code Section 14-3-1302. All of the provisions of this title which are not in conflict with this chapter shall be applicable to any health care corporation subject to such modifications as the Commissioner may prescribe by order, directive, interpretation, guideline, or rule or regulation after any notice and hearing as may be required by this title.



§ 33-20-33. Payment of distribution of reserved funds or surplus; requirements for initial public offering; fees, taxes, and assessments; applicability of other provisions of Title 33; regulation

(a) No reserved funds as defined in subsection (b) of this Code section or surplus of such nonprofit health care corporation as increased pursuant to the charge required in subsection (e) of Code Section 33-20-13 shall be distributed or paid to any person as a part of any plan of conversion of a nonprofit health care corporation to a for profit health care corporation.

(b) For the purposes of this Code section, "reserved funds" means those funds as described and defined in subsection (c) of Code Section 33-20-13 and any unassigned funds.

(c) A health care corporation which issues shares in connection with an initial public offering shall first offer such shares to its subscribers on similar terms as such shares are offered to the public consistent with applicable federal law and regulations.

(d) No options, warrants, or fees shall be paid to any officer, director, or trustee of a nonprofit health care corporation in connection with a conversion from a nonprofit to a for profit health care corporation or in regard to the initial public offering of a health care corporation.

(e) A health care corporation shall be required to pay any and all fees, taxes, including premium taxes, and assessments, specifically excluding assessments with respect to the Georgia Life and Health Insurance Guaranty Association, as are required of other companies which provide life and accident and sickness insurance under Georgia law.

(f) A health care corporation, including a surviving corporation, subject to this chapter shall be subject to all the provisions of this title not otherwise provided for in this chapter which are applicable to other insurers which provide life or accident and sickness insurance.

(g) Any distribution of surplus funds by a surviving corporation shall be subject to regulation by the Commissioner pursuant to the provisions of this title governing distributions by insurers which provide life or accident and sickness insurance and shall in no event cause the surplus funds of the surviving corporation to be less than that of the predecessor corporation as of the date of the conversion, unless the Commissioner finds that such distribution is in the public interest.



§ 33-20-34. Conversion of nonprofit health care corporation; requirements and procedures; rules and regulations

(a) (1) Any corporation which is governed by Chapter 3 of Title 14, the "Georgia Nonprofit Corporation Code," and authorized under this chapter may merge with, or amend its articles of incorporation to become, a corporation governed by Chapter 2 of Title 14, the "Georgia Business Corporation Code," provided a detailed, written plan is submitted to the Commissioner for such conversion, written notice of such submission is given to the Attorney General, and, after a public hearing thereon, such plan is approved by the Commissioner after being found to be in the best interest of the company, its policyholders, and the general public.

(2) In any such public hearing, the Attorney General may appear before the Commissioner and make such presentation as he or she shall deem to be in the public's interest. The Attorney General shall provide representation to the Commissioner in any other legal action relating thereto. Nothing in this Code section shall be construed as a limitation upon the Attorney General in providing legal representation to the Commissioner during the pendency of any decision concerning conversion.

(b) The Commissioner may promulgate rules and regulations which are necessary to implement the provisions of this Code section.






Chapter 20A - Managed Health Care Plans

Article 1 - Patient Protection

§ 33-20A-1. Short title

This article shall be known and may be cited as the "Patient Protection Act of 1996."



§ 33-20A-2. Legislative findings

(a) The General Assembly finds and declares that it is a vital government concern that the citizens of the State of Georgia have access to quality health care services and that informed consumers will be better able to identify and select plans that offer quality health care services if they are provided specific information before they enroll in health care plans. As the health care market becomes increasingly dominated by health care plans that use managed care techniques that include decisions as to the appropriateness of care, the General Assembly finds and declares that it is a vital government function to protect patients from managed care practices which have the effect of denying or limiting appropriate care. The General Assembly further finds that it is the public policy of the State of Georgia that physicians and health care providers be encouraged to advocate for medically appropriate health care for their patients.

(b) To achieve these ends, the General Assembly declares it necessary for the Commissioner of Insurance to certify qualified managed care plans to conduct business in the State of Georgia and for the Commissioner of Insurance to establish standards for such certification.



§ 33-20A-3. Definitions

As used in this article, the term:

(1) "Commissioner" means the Commissioner of Insurance.

(2) "Emergency services" or "emergency care" means those health care services that are provided for a condition of recent onset and sufficient severity, including, but not limited to, severe pain, that would lead a prudent layperson, possessing an average knowledge of medicine and health, to believe that his or her condition, sickness, or injury is of such a nature that failure to obtain immediate medical care could result in:

(A) Placing the patient's health in serious jeopardy;

(B) Serious impairment to bodily functions; or

(C) Serious dysfunction of any bodily organ or part.

(3) "Enrollee" means an individual who has elected to contract for or participate in a managed care plan for that individual or for that individual and that individual's eligible dependents.

(4) "Facility" means a hospital, ambulatory surgical treatment center, birthing center, diagnostic and treatment center, hospice, or similar institution for examination, diagnosis, treatment, surgery, or maternity care but does not include physicians' or dentists' private offices and treatment rooms in which such physicians or dentists primarily see, consult with, and treat patients.

(5) "Health benefit plan" has the same meaning as provided in Code Section 33-24-59.5.

(6) "Health care provider" or "provider" means any physician, dentist, podiatrist, pharmacist, optometrist, psychologist, clinical social worker, advanced practice nurse, registered optician, licensed professional counselor, physical therapist, marriage and family therapist, chiropractor, athletic trainer qualified pursuant to Code Section 43-5-8, occupational therapist, speech language pathologist, audiologist, dietitian, or physician assistant.

(7) "Home health care provider" means any provider or agency that provides health care services in a patient's home including the supply of durable medical equipment for use in a patient's home.

(8) "Limited utilization incentive plan" means any compensation arrangement between the plan and a health care provider or provider group that has the effect of reducing or limiting services to patients.

(9) "Managed care contractor" means a person who:

(A) Establishes, operates, or maintains a network of participating providers;

(B) Conducts or arranges for utilization review activities; and

(C) Contracts with an insurance company, a hospital or medical service plan, an employer, an employee organization, or any other entity providing coverage for health care services to operate a managed care plan.

(10) "Managed care entity" includes an insurance company, hospital or medical service plan, hospital, health care provider network, physician hospital organization, health care provider, health maintenance organization, health care corporation, employer or employee organization, or managed care contractor that offers a managed care plan.

(11) "Managed care plan" means a major medical, hospitalization, or dental plan that provides for the financing and delivery of health care services to persons enrolled in such plan through:

(A) Arrangements with selected providers to furnish health care services;

(B) Explicit standards for the selection of participating providers; and

(C) Cost savings for persons enrolled in the plan to use the participating providers and procedures provided for by the plan; provided, however, that the term "managed care plan" does not apply to Chapter 9 of Title 34, relating to workers' compensation.

(12) "Nonurgent procedure" means any nonemergency or elective care that can be scheduled at least 24 hours prior to the service without posing a significant threat to the patient's health or well-being.

(13) "Out of network" or "point of service" refers to health care items or services provided to an enrollee by providers who do not belong to the provider network in the managed care plan.

(14) "Patient" means a person who seeks or receives health care services under a managed care plan.

(15) "Precertification" or "preauthorization" means any written or oral determination made at any time by an insurer or any agent thereof that an enrollee's receipt of health care services is a covered benefit under the applicable plan and that any requirement of medical necessity or other requirements imposed by such plan as prerequisites for payment for such services have been satisfied. "Agent" as used in this paragraph shall not include an agent or agency as defined in Code Section 33-23-1.

(16) "Qualified managed care plan" means a managed care plan that the Commissioner certifies as meeting the requirements of this article.

(17) "Verification of benefits" means any written or oral determination by an insurer or agent thereof of whether given health care services are a covered benefit under the enrollee's health benefit plan without a determination of precertification or preauthorization as to such services. "Agent" as used in this paragraph shall not include an agent or agency as defined in Code Section 33-23-1.



§ 33-20A-4. Certification requirements; review and recertification; sanctions for failure to meet requirements; alternative methods for certification

(a) In addition to other requirements of law, prior to offering a managed care plan to any resident in Georgia, a managed care entity must first obtain a certificate from the Commissioner of Insurance indicating that such managed care plan meets the requirements of this article. The Commissioner may impose such costs, by rule or regulation, on managed care entities as deemed necessary to carry out the provisions of this article.

(b) The Commissioner shall establish procedures for the periodic review and recertification of qualified managed care plans.

(c) The Commissioner shall terminate the certification of a qualified managed care plan, revoke or suspend the license of a managed care entity, or in lieu thereof impose a monetary penalty in accordance with Chapter 2 of this title, if the Commissioner determines that such plan no longer meets the applicable requirements for certification or violates any provision of this article. Before effecting any such sanction, the Commissioner shall provide the plan with notice and opportunity for a hearing on the proposed sanctions. Nothing in this Code section shall be construed as precluding other remedies at law.

(d) The Commissioner shall establish a process for certification through alternative methods providing that:

(1) An eligible organization, as defined in Section 1876(b) of the federal Social Security Act, shall be deemed to meet the requirements of subsections (a) and (b) of this Code section for certification as a qualified managed care plan; or

(2) If the Commissioner finds that a national accreditation body has established requirements for accreditation of a managed care entity which offers a managed care plan that are at least equivalent to the requirements established under this article and that the eligible organization and its plans comply with the requirements of such national accreditation body, then such organization and its plans shall be deemed to meet the requirements of subsections (a) and (b) of this Code section.



§ 33-20A-5. Standards for certification

The Commissioner shall establish standards for the certification of qualified managed care plans that conduct business in this state. Such standards must include the following provisions:

(1) Disclosure to enrollees and prospective enrollees.

(A) A managed care entity shall disclose to enrollees and prospective enrollees who inquire as individuals into a plan or plans offered by the managed care entity the information required by this paragraph. In the case of an employer negotiating for a health care plan or plans on behalf of his or her employees, sufficient copies of disclosure information shall be made available to employees upon request. Disclosure of information under this paragraph shall be readable, understandable, and on a standardized form containing information regarding all of the following for each plan it offers:

(i) The health care services or other benefits under the plan offered as well as limitations on services, kinds of services, benefits, or kinds of benefits to be provided, which disclosure may also be published on an Internet service site made available by the managed care entity at no cost to such enrollees;

(ii) Rules regarding copayments, prior authorization, or review requirements including, but not limited to, preauthorization review, concurrent review, postservice review, or postpayment review that could result in the patient's being denied coverage or provision of a particular service;

(iii) Potential liability for cost sharing for out-of-network services, including, but not limited to, providers, drugs, and devices or surgical procedures that are not on a list or a formulary;

(iv) The financial obligations of the enrollee, including premiums, deductibles, copayments, and maximum limits on out-of-pocket expenses for items and services (both in and out of network);

(v) The number, mix, and distribution of participating providers. An enrollee or a prospective enrollee shall be entitled to a list of individual participating providers upon request, and the list of individual participating providers shall also be updated at least every 30 days and may be published on an Internet service site made available by the managed care entity at no cost to such enrollees;

(vi) Enrollee rights and responsibilities, including an explanation of the grievance process provided under this article;

(vii) An explanation of what constitutes an emergency situation and what constitutes emergency services;

(viii) The existence of any limited utilization incentive plans;

(ix) The existence of restrictive formularies or prior approval requirements for prescription drugs. An enrollee or a prospective enrollee shall be entitled, upon request, to a description of specific drug and therapeutic class restrictions;

(x) The existence of limitations on choices of health care providers;

(xi) A statement as to where and in what manner additional information is available;

(xii) A statement that a summary of the number, nature, and outcome results of grievances filed in the previous three years shall be available for inspection. Copies of such summary shall be made available at reasonable costs; and

(xiii) A summary of any agreements or contracts between the managed care plan and any health care provider or hospital as they pertain to the provisions of Code Sections 33-20A-6 and 33-20A-7. Such summary shall not be required to include financial agreements as to actual rates, reimbursements, charges, or fees negotiated by the managed care plan and any health care provider or hospital; provided, however, that such summary may include a disclosure of the category or type of compensation, whether capitation, fee for service, per diem, discounted charge, global reimbursement payment, or otherwise, paid by the managed care plan to each class of health care provider or hospital under contract with the managed care plan.

(B) Such information shall be disclosed to each enrollee under this article at the time of enrollment and at least annually thereafter.

(C) Any managed care plan licensed under Chapter 21 of this title is deemed to have met the certification requirements of this paragraph.

(D) A managed care entity which negotiates with a primary care physician to become a health care provider under a managed care plan shall furnish that physician, beginning on and after January 1, 2001, with a schedule showing fees payable for common office based services provided by such physicians under the plan;

(2) Access to services. A managed care entity must demonstrate that its plan:

(A) Makes benefits available and accessible to each enrollee electing the managed care plan in the defined service area with reasonable promptness and in a manner that promotes continuity in the provision of health care services, including continuity in the provision of health care services after termination of a physician's contract as provided in Code Section 33-20A-61;

(B) When medically necessary provides health care services 24 hours a day and seven days a week;

(C) Provides payment or reimbursement for emergency services and out-of-area services; and

(D) Complies with the provisions of Code Section 33-20A-9.1 relating to nomination and reimbursement of out of network health care providers and hospitals; and

(3) Quality assurance program. A managed care plan shall comply with the following requirements:

(A) A managed care plan must have arrangements, established in accordance with regulations of the Commissioner, for an ongoing quality assurance program for health care service it provides to such individuals; and

(B) The quality assurance program shall:

(i) Provide for a utilization review program which, in addition to the requirements of Chapter 46 of this title:

(I) Stresses health outcomes;

(II) Provides for the establishment of written protocols for utilization review, based on current standards of the relevant health care profession;

(III) Provides review by physicians and appropriate health care providers of the process followed in the provision of such health care services;

(IV) Monitors and evaluates high volume and high risk services and the care of acute and chronic conditions;

(V) Evaluates the continuity and coordination of care that enrollees receive; and

(VI) Has mechanisms to detect both underutilization and overutilization of services; and

(ii) Establish a grievance procedure which provides the enrollee with a prompt and meaningful hearing on the issue of denial, in whole or in part, of a health care treatment or service or claim therefor. Such hearing shall be conducted by a panel of not less than three persons, at least one member of which shall be a physician other than the medical director of the plan and at least one member of which shall be a health care provider competent by reason of training and licensure in the treatment or procedure which has been denied. The enrollee shall be provided prompt notice in writing of the outcome of the grievance procedure. In the event the outcome of the grievance is favorable to the enrollee, appropriate relief shall be granted without delay. In the event the outcome is adverse to the enrollee, the notice shall include specific findings related to the care, the policies and procedures relied upon in making the determination, the physician's and provider's recommendations, including any recommendations for alternative procedures or services, and a description of the procedures, if any, for reconsideration of the adverse decision.



§ 33-20A-6. Financial incentive programs prohibited; capitated payment arrangement allowed

(a) A managed care plan may not use a financial incentive or disincentive program that directly or indirectly compensates a health care provider or hospital for ordering or providing less than medically necessary and appropriate care to his or her patients or for denying, reducing, limiting, or delaying such care. Nothing in this Code section shall be deemed to prohibit a managed care entity from using a capitated payment arrangement consistent with the intent of this Code section.

(b) A managed care plan shall make full and timely payment or reimbursement to any health care provider or hospital in the same manner and subject to the same penalties as required of insurers for group accident and sickness insurance policies under paragraph (5) of subsection (b) of Code Section 33-30-6.



§ 33-20A-7. Penalizing provider for discussing necessary or appropriate care with patient prohibited; penalty for providing records and assistance prohibited; penalty for violations

(a) No health care provider may be penalized for considering, studying, or discussing medically necessary or appropriate care with or on behalf of his or her patient.

(b) No health care provider may be penalized by a managed care plan for providing testimony, evidence, records, or any other assistance to an enrollee who is disputing a denial, in whole or in part, of a health care treatment or service or claim therefor.

(c) A finding of a violation of this Code section or Code Section 33-20A-6 by a managed care plan shall constitute an unfair trade practice punishable under Article 1 of Chapter 6 of this title.



§ 33-20A-7.1. Application; managed care plan's liability following precertification; availability of personnel for precertification procedure

(a)(1) The provisions of this chapter shall apply to any managed care plan offered pursuant to Article 1 of Chapter 18 of Title 45 and to any managed care plan offered by any managed care entity.

(2) When an enrollee, provider, facility, or home health care provider calls during regular business hours to request verification of benefits from a managed care plan, the caller shall have the clear and immediate option to speak to an employee or agent of such managed care plan who shall advise the caller that:

(A) Such verification is only a determination of whether given health care services are a covered benefit under the health benefit plan and is not a guarantee of payment for those services; and

(B) If the health care services so verified are a covered benefit, whether precertification is required and the phone number to request precertification.

(3) If a managed care plan provides verification of benefits after regular business hours or by electronic or recorded means, the enrollee, provider, facility, or home health care provider making the request shall be provided by either electronic or recorded means or, at the option of the insurer, by a live person the information required in subparagraphs (A) and (B) of paragraph (2) of this subsection.

(b) When an enrollee, provider, facility, or home health care provider obtains precertification for any covered health care service, the managed care plan is liable for such precertified services at the reimbursement level provided under the health benefit plan for such services where rendered within the time limits set in the precertification unless the enrollee is no longer covered under the plan at the time the services are received by the enrollee, benefits under the contract or plan have been exhausted, or there exists substantiation of fraud by the enrollee, provider, facility, or home health care provider.

(c) Any managed care plan which requires precertification shall have sufficient personnel available 24 hours a day, seven days a week, to provide such precertifications for all procedures, other than nonurgent procedures; to advise of acceptance or rejection of such request for precertification; and to provide reasons for any such rejection. Such acceptance or rejection of a precertification request may be provided through a recorded or computer generated communication, provided that the individual requesting precertification has the clear and immediate option to speak to an employee or representative of the managed care plan capable of providing information about the precertification request.



§ 33-20A-8. Confidentiality and accuracy of patient records

Each managed care plan shall establish procedures to safeguard the privacy of individually identifiable patient information and to maintain accurate and timely records for patients.



§ 33-20A-9. Emergency services requirements; restrictive formulary requirements

Every managed care plan shall include provisions that:

(1) (A) In the event that a patient seeks emergency services and if necessary in the opinion of the emergency health care provider responsible for the patient's emergency care and treatment and warranted by his or her evaluation, such emergency provider may initiate necessary intervention to stabilize the condition of the patient without seeking or receiving prospective authorization by the managed care entity or managed care plan. No managed care entity or private health benefit plan may subsequently deny payment for an evaluation, diagnostic testing, or treatment provided as part of such intervention for an emergency condition. For purposes of this Code section, the term "emergency health care provider" includes without limitation an emergency services provider and a licensed ambulance service providing 911 emergency medical transportation.

(B) No managed care entity or private health benefit plan which has given prospective authorization after the stabilization of a person's condition for an evaluation, diagnostic testing, or treatment may subsequently deny payment for the provision of such evaluation, diagnostic testing, or treatment. An acknowledgment of an enrollee's eligibility for benefits by the managed care entity or private health benefit plan shall not, by itself, be construed as a prospective authorization for the purposes of this Code section.

(C) If in the opinion of the emergency health care provider, a patient's condition has stabilized and the emergency health care provider certifies that the patient can be transported to another facility without suffering detrimental consequences or aggravating the patient's condition, the patient may be relocated to another facility which will provide continued care and treatment as necessary; and

(2) When a managed care plan uses a restrictive formulary for prescription drugs, such use shall include a written procedure whereby patients can obtain, without penalty and in a timely fashion, specific drugs and medications not included in the formulary when:

(A) The formulary's equivalent has been ineffective in the treatment of the patient's disease or condition; or

(B) The formulary's drug causes or is reasonably expected to cause adverse or harmful reactions in the patient.



§ 33-20A-9.1. Legislative intent; consumer choice option; provisions; increased expenses; covered benefits; forms

(a) It is the intent of the General Assembly to allow citizens to have the right to choose their own health care providers and hospitals with as few mandates from government and business as possible. It is also the intent to allow these choices with minimal additional cost to any business or consumer in this state.

(b) As used in this Code section, the term "consumer choice option" means a plan for health care delivery which grants enrollees a right to receive covered services outside of any plan provider panel and under the terms and conditions of the plan.

(c) Except for managed care plans offering a consumer choice option under subparagraph (d)(2)(C) of this Code section, every managed care plan offered by a managed care entity shall offer a separate consumer choice option to enrollees at least annually with the following provisions:

(1) Every enrollee of a managed care plan shall have the right to nominate one or more out of network health care providers or hospitals for use by that enrollee and that enrollee's eligible dependents, if:

(A) Such health care provider or hospital is located within and licensed by the state;

(B) Such health care provider or hospital agrees to accept reimbursement from both the plan and the enrollee at the rates and on the terms and conditions applicable to similarly situated participating providers and hospitals. The reimbursement rates for the plan may be proportionally reduced from those paid to participating providers if the cost-sharing provisions in paragraph (3) of subsection (d) of this Code section are utilized in the consumer choice option;

(C) Such health care provider or hospital agrees to adhere to the managed care plan's quality assurance requirements and to provide the plan with necessary medical information related to such care; and

(D) Such health care provider or hospital meets all other reasonable criteria as required by the managed care plan of in network providers and hospitals; and

(2) Each nominated health care provider or hospital which meets the requirements of subparagraphs (A), (B), (C), and (D) of paragraph (1) of this subsection shall be reimbursed by the plan, subject to the agreement in subparagraph (B) of paragraph (1) of this subsection, as though it belonged to the managed care plan's provider network. Such reimbursement shall be full and final payment for the health care services provided to the enrollee and no health care provider or hospital shall bill the enrollee for any portion of a payment exclusive of the requirements of subparagraph (B) of paragraph (1) of this subsection.

(d) (1) An enrollee who selects the consumer choice option shall be responsible for any increases in premiums and cost sharing associated with the option; provided, however, that any differential in cost sharing as provided in paragraph (3) of this subsection shall only apply when the enrollee goes out of network.

(2) Any increases in premiums for the consumer choice option shall be limited as follows:

(A) For health benefit plans offered by health maintenance organizations under Chapter 21 of this title, the managed care entity may offer both of the following options, but must offer either:

(i) The actuarial basis of the option taking into account administrative and other costs associated with the exercise of this option or a 17.5 percent increase in premium over the plan without the option, whichever is less; or

(ii) The actuarial basis of the option with cost sharing as provided under paragraph (3) of this subsection taking into account administrative and other costs associated with the exercise of this option or a 15 percent increase in premium over the plan without the option and with cost sharing as provided under paragraph (3) of this subsection, whichever is less;

(B) For all other managed care plans under this chapter, the managed care entity may offer both of the following options, but must offer either:

(i) The actuarial basis of the option taking into account administrative and other costs associated with the exercise of this option or a 10 percent increase in premium over the plan without the option, whichever is less; or

(ii) The actuarial basis of the option with cost sharing as provided under paragraph (3) of this subsection taking into account administrative and other costs associated with the exercise of this option or a 7.5 percent increase in premium over the plan without the option and with cost sharing as provided under paragraph (3) of this subsection, whichever is less;

(C) Notwithstanding subparagraph (B) of this paragraph, for all other managed care plans under this chapter, a health benefit plan may offer at no additional premiums or cost sharing a preferred provider organization network plan under Article 2 of Chapter 30 of this title, which plan contains standards for participating providers and hospitals which:

(i) Meets the requirements of subparagraphs (A), (C), and (D) of paragraph (1) of subsection (c) of this Code section; and

(ii) Includes only health care providers and hospitals which agree to accept the reimbursement from both the plan and the enrollee at the rates and on the terms and conditions applicable to similarly situated participating providers and hospitals and under any cost-sharing conditions required of other similarly situated preferred providers, which reimbursement shall be accepted as full and final payment for the covered health care services provided to the enrollee and no preferred provider shall bill the enrollee for any portion of a payment exclusive of the requirements of this subparagraph.

Managed care plans offering the preferred provider organization network plan under this subparagraph shall not place capacity limits on the number or classes of providers authorized to be preferred providers except where the services regularly performed by a particular class of providers are not covered services within the scope of the health benefit plan or plans offered by the managed care plan pursuant to Article 2 of Chapter 30 of this title. This subparagraph shall not supersede any other requirement of this title regarding the coverage of a certain class or classes of providers.

(3) Except as provided in subparagraph (C) of paragraph (2) of this subsection for a consumer choice option without cost sharing, any increases in cost sharing for the consumer choice option, as compared to in network cost sharing, shall be limited as follows:

(A) If deductibles are used in network, any deductibles in the consumer choice option shall not exceed a 20 percent difference between in and out of network; provided, however, that deductibles cannot be accumulated separately between in network and out of network;

(B) If copayments are used in network, any copayments in the consumer choice option shall not exceed a 20 percent difference between in and out of network;

(C) In all cases, any coinsurance in the consumer choice option shall not exceed 10 percentage points difference between in and out of network; and

(D) In all cases, the maximum differential for out-of-pocket expenditures of the consumer choice option shall not exceed 20 percent as compared to in network; provided, however, that out-of-pocket expenditures cannot be accumulated separately between in network and out of network. Further, all cost sharing that is counted toward the out-of-pocket limit for the consumer choice option shall be the same as that counted toward the in network plan.

(4) After 12 months of full implementation, the pricing of the consumer choice option may be reevaluated to consider actual costs incurred and the experience of the standard plan without the option as compared to the consumer choice option. Based on an independent actuarial evaluation of such actual costs incurred and experience, managed care entities may apply for a waiver of the cost provisions of paragraphs (2) and (3) of this subsection to the Insurance Commissioner's office.

(e) The consumer choice option shall have substantially the same covered benefits as the managed care plan without the option.

(f) For an enrollee who chooses the consumer choice option, the managed care entity shall provide such enrollee with a form to be completed by the enrollee nominated health care provider or hospital. This form shall indicate such health care provider's or hospital's agreement to accept reimbursement as provided in subparagraph (c)(1)(B) of this Code section and such health care provider's or hospital's agreement to adhere to the quality assurance requirements and other reasonable criteria of the plan as provided in subparagraphs (c)(1)(C) and (c)(1)(D) of this Code section. The form required by this subsection shall be one page, shall be signed and dated by the nominated health care provider or hospital, and shall be mailed to the managed care entity at the address indicated on the form. In a timely manner and upon receipt of such form from a nominated health care provider or hospital, the plan shall indicate acceptance of the health care provider or hospital and provide any necessary information to the health care provider or hospital including but not limited to a complete copy of the reimbursement terms, quality assurance requirements, and any other reasonable criteria required by the managed care plan of in network health care providers and hospitals. The plan may refuse to approve for reimbursement an enrollee nominated health care provider or hospital only upon a showing by clear and convincing evidence that the health care provider or hospital does not meet the requirements of paragraph (1) of subsection (c) of this Code section.



§ 33-20A-10. Chapter inapplicable to workers' compensation provisions

Nothing in this article shall apply to Chapter 9 of Title 34, relating to workers' compensation.






Article 2 - Patient's Right to Independent Review

§ 33-20A-30. Short title

This article shall be known and may be cited as the "Patient's Right to Independent Review Act."



§ 33-20A-31. Definitions

As used in this article, the term:

(1) "Department" means the Department of Community Health established under Chapter 2 of Title 31.

(2) "Eligible enrollee" means a person who:

(A) Is an enrollee or an eligible dependent of an enrollee of a managed care plan or was an enrollee or an eligible dependent of an enrollee of such plan at the time of the request for treatment;

(B) Seeks a treatment which reasonably appears to be a covered service or benefit under the enrollee's evidence of coverage; provided, however, that this subparagraph shall not apply if the notice from a managed care plan of the outcome of the grievance procedure was that a treatment is experimental; and

(C) Is not a Medicaid care management member.

(3) "Grievance procedure" means the grievance procedure established pursuant to Code Section 33-20A-5.

(4) "Independent review organization" means any organization certified as such by the department under Code Section 33-20A-39.

(5) "Medicaid care management member" means a recipient of medical assistance, as that term is defined in paragraph (7) of Code Section 49-4-141, and shall also include a child receiving health care benefits pursuant to Article 13 of Chapter 5 of Title 49.

(6) "Medical and scientific evidence" means:

(A) Peer reviewed scientific studies published in or accepted for publication by medical journals that meet nationally recognized requirements for scientific manuscripts and that submit most of their published articles for review by experts who are not part of the editorial staff;

(B) Peer reviewed literature, biomedical compendia, and other medical literature that meet the criteria of the National Institutes of Health's National Library of Medicine for indexing in Index Medicus, Excerpta Medicus (EMBASE), Medline, and MEDLARS data base or Health Services Technology Assessment Research (HSTAR);

(C) Medical journals recognized by the United States secretary of health and human services, under Section 1861(t)(2) of the Social Security Act;

(D) The following standard reference compendia: the American Hospital Formulary Service-Drug Information, the American Medical Association Drug Evaluation, the American Dental Association Accepted Dental Therapeutics, and the United States Pharmacopoeia-Drug Information; or

(E) Findings, studies, or research conducted by or under the auspices of federal government agencies and nationally recognized federal research institutes including the Federal Agency for Health Care Policy and Research, National Institutes of Health, National Cancer Institute, National Academy of Sciences, the Centers for Medicare and Medicaid Services, and any national board recognized by the National Institutes of Health for the purpose of evaluating the medical value of health services.

(7) "Medical necessity," "medically necessary care," or "medically necessary and appropriate" means care based upon generally accepted medical practices in light of conditions at the time of treatment which is:

(A) Appropriate and consistent with the diagnosis and the omission of which could adversely affect or fail to improve the eligible enrollee's condition;

(B) Compatible with the standards of acceptable medical practice in the United States;

(C) Provided in a safe and appropriate setting given the nature of the diagnosis and the severity of the symptoms;

(D) Not provided solely for the convenience of the eligible enrollee or the convenience of the health care provider or hospital; and

(E) Not primarily custodial care, unless custodial care is a covered service or benefit under the eligible enrollee's evidence of coverage.

(8) "Treatment" means a medical service, diagnosis, procedure, therapy, drug, or device.

(9) Any term defined in Code Section 33-20A-3 shall have the meaning provided for that term in Code Section 33-20A-3 except that "enrollee" shall include the enrollee's eligible dependents.



§ 33-20A-32. Right to appeal

An eligible enrollee shall be entitled to appeal to an independent review organization when:

(1) The eligible enrollee has received notice of an adverse outcome pursuant to a grievance procedure or the managed care entity has not complied with the requirements of Code Section 33-20A-5 with regard to such procedure; or

(2) A managed care entity determines that a proposed treatment is excluded as experimental under the managed care plan, and all of the following criteria are met:

(A) The eligible enrollee has a terminal condition that, according to the treating physician, has a substantial probability of causing death within two years from the date of the request for independent review or the eligible enrollee's ability to regain or maintain maximum function, as determined by the treating physician, would be impaired by withholding the experimental treatment;

(B) After exhaustion of standard treatment as provided by the evidence of coverage or a finding that such treatment would be of substantially lesser or of no benefit, the eligible enrollee's treating physician certifies that the eligible enrollee has a condition for which standard treatment would not be medically indicated for the eligible enrollee or for which there is no standard treatment available under the evidence of coverage of the eligible enrollee more beneficial than the treatment proposed;

(C) The eligible enrollee's treating physician has recommended and certified in writing treatment which is likely to be more beneficial to the eligible enrollee than any available standard treatment;

(D) The eligible enrollee has requested a treatment as to which the eligible enrollee's treating physician, who is a licensed, board certified or board eligible physician qualified to practice in the area of medicine appropriate to treat the eligible enrollee's condition, has certified in writing that scientifically valid studies using accepted protocols, such as control group or double-blind testing, published in peer reviewed literature, demonstrate that the proposed treatment is likely to be more beneficial for the eligible enrollee than available standard treatment; and

(E) A specific treatment recommended would otherwise be included within the eligible enrollee's certificate of coverage, except for the determination by the managed care entity that such treatment is experimental for a particular condition.



§ 33-20A-33. Minimum expense of treatment prior to review

Except where required pursuant to Code Section 51-1-49, a proposed treatment must require the expenditure of a minimum of $500.00 to qualify for independent review.



§ 33-20A-34. Representatives for enrollee; cost of review; cooperation

(a) The parent or guardian of a minor who is an eligible enrollee may act on behalf of the minor in requesting independent review. The legal guardian or representative of an incapacitated eligible enrollee shall be authorized to act on behalf of the eligible enrollee in requesting independent review. Except as provided in Code Section 51-1-49, independent review may not be requested by persons other than the eligible enrollee or a person acting on behalf of the eligible enrollee as provided in this Code section.

(b) A managed care entity shall be required to pay the full cost of applying for and obtaining the independent review.

(c) The eligible enrollee and the managed care entity shall cooperate with the independent review organization to provide the information and documentation, including executing necessary releases for medical records, which are necessary for the independent review organization to make a determination of the claim.



§ 33-20A-35. Request for independent review

(a) In the event that the outcome of the grievance procedure under Code Section 33-20A-5 is adverse to the eligible enrollee, the managed care entity shall include with the written notice of the outcome of the grievance procedure a statement specifying that any request for independent review must be made to the department on forms developed by the department, and such forms shall be included with the notification. Such statement shall be in simple, clear language in boldface type which is larger and bolder than any other typeface which is in the notice and in at least 14 point typeface.

(b) An eligible enrollee must submit the written request for independent review to the department. Instructions on how to request independent review shall be given to all eligible enrollees with the written notice required under this Code section together with instructions in simple, clear language as to what information, documentation, and procedure are required for independent review.

(c) Upon receipt of a completed form requesting independent review as required by subsection (a) of this Code section, the department shall notify the eligible enrollee of receipt and assign the request to an independent review organization on a rotating basis according to the date the request is received.

(d) Upon assigning a request for independent review to an independent review organization, the department shall provide written notification of the name and address of the assigned organization to both the requesting eligible enrollee and the managed care entity.

(e) No managed care entity may be certified by the Commissioner under Article 1 of this chapter unless the entity agrees to pay the costs of independent review to the independent review organization assigned by the department to conduct each review involving such entity's eligible enrollees.



§ 33-20A-36. Additional information required for independent review

(a) Within three business days of receipt of notice from the department of assignment of the application for determination to an independent review organization, the managed care entity shall submit to that organization the following:

(1) Any information submitted to the managed care entity by the eligible enrollee in support of the eligible enrollee's grievance procedure filing;

(2) A copy of the contract provisions or evidence of coverage of the managed care plan; and

(3) Any other relevant documents or information used by the managed care entity in determining the outcome of the eligible enrollee's grievance.

Upon request, the managed care entity shall provide a copy of all documents required by this subsection, except for any proprietary or privileged information, to the eligible enrollee. The eligible enrollee may provide the independent review organization with any additional information the eligible enrollee deems relevant.

(b) The independent review organization shall request any additional information required for the review from the managed care entity and the eligible enrollee within five business days of receipt of the documentation required under this Code section. Any additional information requested by the independent review organization shall be submitted within five business days of receipt of the request, or an explanation of why the additional information is not being submitted shall be provided.

(c) Additional information obtained from the eligible enrollee shall be transmitted to the managed care entity, which may determine that such additional information justifies a reconsideration of the outcome of the grievance procedure. A decision by the managed care entity to cover fully the treatment in question upon reconsideration using such additional information shall terminate independent review.

(d) The expert reviewer of the independent review organization shall make a determination within 15 business days after expiration of all time limits set forth in this Code section, but such time limits may be extended or shortened by mutual agreement between the eligible enrollee and the managed care entity. The determination shall be in writing and state the basis of the reviewer's decision. A copy of the decision shall be delivered to the managed care entity, the eligible enrollee, and the department by at least first-class mail.

(e) The independent review organization's decision shall be based upon a review of the information and documentation submitted to it.

(f) Information required or authorized to be provided pursuant to this Code section may be provided by facsimile transmission or other electronic transmission.



§ 33-20A-37. Effect of favorable determinations

(a) A decision of the independent review organization in favor of the eligible enrollee shall be final and binding on the managed care entity and the appropriate relief shall be provided without delay. A managed care entity bound by such decision of an independent review organization shall not be liable pursuant to Code Section 51-1-48 for abiding by such decision. Nothing in this Code section shall relieve the managed care entity from liability for damages proximately caused by its determination of the proposed treatment prior to such decision.

(b) A determination by the independent review organization in favor of a managed care entity shall create a rebuttable presumption in any subsequent action that the managed care entity's prior determination was appropriate.

(c) In the event that, in the judgment of the treating health care provider, the health condition of the enrollee is such that following the provisions of Code Section 33-20A-36 would jeopardize the life or health of the eligible enrollee or the eligible enrollee's ability to regain maximum function, as determined by the treating health care provider, an expedited review shall be available. The expedited review process shall encompass all elements enumerated in Code Sections 33-20A-36 and 33-20A-40; provided, however, that a decision by the expert reviewer shall be rendered within 72 hours after the expert reviewer's receipt of all available requested documents.



§ 33-20A-38. Organizational and employee liability

Neither an independent review organization nor its employees, agents, or contractors shall be liable for damages arising from determinations made pursuant to this article, unless an act or omission thereof is made in bad faith or through gross negligence, constitutes fraud or willful misconduct, or demonstrates malice, wantonness, oppression, or that entire want of care which would raise the presumption of conscious indifference to the consequences.



§ 33-20A-39. Certification of independent review organizations; conflict of interest; quality assurance mechanism; copies of nonproprietary information

(a) The department shall certify independent review organizations that meet the requirements of this Code section and any regulations promulgated by the department consistent with this article. The department shall deem certified any independent review organization meeting standards developed for this purpose by an independent national accrediting organization. To qualify for certification, an independent review organization must show the following:

(1) Expert reviewers assigned by the independent review organization must be physicians or other appropriate providers who meet the following minimum requirements:

(A) Are expert in the treatment of the medical condition at issue and are knowledgeable about the recommended treatment through actual clinical experience;

(B) Hold a nonrestricted license issued by a state of the United States and, for physicians, a current certification by a recognized American medical specialty board in the area or areas appropriate to the subject of review; and

(C) Have no history of disciplinary action or sanctions, including, but not limited to, loss of staff privileges or participation restriction, taken or pending by any hospital, government, or regulatory body;

(2) The independent review organization shall not be a subsidiary of, nor in any way owned or controlled by, a health plan, a trade association of health plans, a managed care entity, or a professional association of health care providers; and

(3) The independent review organization shall submit to the department the following information upon initial application for certification, and thereafter within 30 days of any change to any of the following information:

(A) The names of all owners of more than 5 percent of any stock or options, if a publicly held organization;

(B) The names of all holders of bonds or notes in excess of $100,000.00, if any;

(C) The names of all corporations and organizations that the independent review organization controls or is affiliated with, and the nature and extent of any ownership or control, including the affiliated organization's type of business; and

(D) The names of all directors, officers, and executives of the independent review organization, as well as a statement regarding any relationships the directors, officers, and executives may have with any health care service plan, disability insurer, managed care entity or organization, provider group, or board or committee.

(b) Neither the independent review organization nor any expert reviewer of the independent review organization may have any material professional, familial, or financial conflict of interest with any of the following:

(1) A managed care plan or entity being reviewed;

(2) Any officer, director, or management employee of a managed care plan which is being reviewed;

(3) The physician, the physician's medical group, health care provider, or the independent practice association proposing a treatment under review;

(4) The institution at which a proposed treatment would be provided;

(5) The eligible enrollee or the eligible enrollee's representative; or

(6) The development or manufacture of the treatment proposed for the eligible enrollee whose treatment is under review.

(c) As used in subsection (b) of this Code section, the term "conflict of interest" shall not be interpreted to include a contract under which an academic medical center or other similar medical research center provides health care services to eligible enrollees of a managed care plan, except as subject to the requirement of paragraph (4) of subsection (b) of this Code section; affiliations which are limited to staff privileges at a health care facility; or an expert reviewer's participation as a contracting plan provider where the expert is affiliated with an academic medical center or other similar medical research center that is acting as an independent review organization under this article. An agreement to provide independent review for an eligible enrollee or managed care entity is not a conflict of interest under subsection (b) of this Code section.

(d) The independent review organization shall have a quality assurance mechanism in place that ensures the timeliness and quality of the reviews, the qualifications and independence of the experts, and the confidentiality of medical records and review materials.

(e) The department shall provide upon the request of any interested person a copy of all nonproprietary information filed with it pursuant to this article. The department shall provide at least quarterly a current list of certified independent review organizations to all managed care entities and to any interested persons.



§ 33-20A-40. Determining medical necessity or whether a treatment is experimental

(a) For the purposes of this article, in making a determination as to whether a treatment is medically necessary and appropriate, the expert reviewer shall use the definition provided in paragraph (7) of Code Section 33-20A-31.

(b) For the purposes of this article, in making a determination as to whether a treatment is experimental, the expert reviewer shall determine:

(1) Whether such treatment has been approved by the federal Food and Drug Administration; or

(2) Whether medical and scientific evidence demonstrates that the expected benefits of the proposed treatment would be greater than the benefits of any available standard treatment and that the adverse risks of the proposed treatment will not be substantially increased over those of standard treatments.

For either determination, the expert reviewer shall apply prudent professional practices and shall assure that at least two documents of medical and scientific evidence support the decision.



§ 33-20A-41. Rules and regulations

The department shall provide necessary rules and regulations for the implementation and operation of this article.



§ 33-20A-42. Grievance procedures and hearings for Medicaid care management members

Medicaid care management members shall, after first exhausting the grievance procedure of the managed care plan providing health care benefits pursuant to Article 7 of Chapter 4 of Title 49 or Article 13 of Chapter 5 of Title 49, be afforded the fair hearing rights provided pursuant to Code Section 49-4-153 or the state plan provided for in Article 13 of Chapter 5 of Title 49.






Article 3 - Managed Health Care Plans

§ 33-20A-60. Definitions

As used in this article, the term:

(1) "Agent" as used in this article shall not include an agent or agency as defined in Code Section 33-23-1.

(2) "Carrier" means an accident and sickness insurer, fraternal benefit society, hospital service corporation, medical service corporation, health care corporation, health maintenance organization, provider sponsored health care corporation, or any similar entity and any self-insured health benefit plan not subject to the exclusive jurisdiction of the federal Employee Retirement Income Security Act of 1974, 29 U.S.C. Section 1001, et seq., which entity provides for the financing or delivery of health care services through a health benefit plan, or the plan administrator of any health benefit plan established pursuant to Article 1 of Chapter 18 of Title 45.

(3) "Claimant" means any provider, facility, or individual making a claim under a health benefit plan on behalf of an enrollee.

(4) "Commissioner" means the Commissioner of Insurance.

(5) "Enrollee" has the same meaning as provided in Code Section 33-20A-3.

(6) "Health benefit plan" has the same meaning as provided in Code Section 33-24-59.5.

(7) "Physician contract" means any contract between a physician and a carrier or a carrier's network, physician panel, intermediary, or representative providing the terms under which the physician agrees to provide health care services to an enrollee pursuant to a health benefit plan.

(8) "Postpayment audit" means an investigation by a health benefit plan, carrier, insurer, or panel, or agent thereof, of whether a claim was properly paid to a claimant.

(9) "Retroactive denial of a previously paid claim" or "retroactive denial of payment" means any attempt by a carrier retroactively to collect payments already made to a claimant with respect to a claim, or any portion thereof, by requiring repayment of such payments, by reducing other payments currently owed to the claimant, by withholding or setting off against future payments, or in any other manner reducing or affecting the future claim payments to the claimant.



§ 33-20A-61. Physician contracts

(a) Every physician contract entered into, amended, extended, or renewed after July 1, 2002, by a carrier shall contain a specific provision which shall provide that, in the event that an insurance carrier, plan, network, panel, or any agent thereof should terminate a physician's contract and thereby affect any enrollee's opportunity to continue receiving health care services from that physician under the plan, any such enrollee who is suffering from and receiving active health care services for a chronic or terminal illness or who is an inpatient shall have the right to continue to receive health care services from that physician for a period of up to 60 days from the date of the termination of the physician's contract. Any enrollee who is pregnant and receiving treatment in connection with that pregnancy at the time of the termination of that enrollee's physician's contract shall have the right to continue receiving health care services from that physician throughout the remainder of that pregnancy, including six weeks' postdelivery care. During such continuation of coverage period, the physician shall continue providing such services in accordance with the terms of the contract applicable at the time of the termination, and the carrier, plan, network, panel, and all agents thereof shall continue to meet all obligations of such physician's contract. The enrollee shall not have the right to the continuation provisions provided in this Code section if the physician's contract is terminated because of the suspension or revocation of the physician's license or if the carrier, plan, network, panel, or any agent thereof determines that the physician poses a threat to the health, safety, or welfare of enrollees.

(b) Every physician contract entered into, amended, extended, or renewed after July 1, 2002, by a carrier shall contain a specific provision which shall provide that, in the event that a physician should terminate his or her contract with an insurance carrier, plan, network, panel, or any agent thereof and thereby affect any enrollee's opportunity to continue receiving health care services from that physician under the plan, any such enrollee who is suffering from and receiving active health care services for a chronic or terminal illness or who is an inpatient shall have the right to receive health care services from that physician for a period of up to 60 days from the date of the termination of the physician's contract. Any enrollee who is pregnant and receiving health care services in connection with that pregnancy at the time of the termination of that enrollee's physician's contract shall have the right to continue receiving health care services from that physician throughout the remainder of that pregnancy, including six weeks' postdelivery care. During such continuation of coverage period, the physician shall continue providing such services in accordance with the terms of the contract applicable at the time of the termination, and the carrier, plan, network, panel, and all agents thereof shall continue to meet all obligations of such physician's contract. The enrollee shall not have the right to the continuation provisions provided in this Code section if the physician terminates his or her contract because of the suspension or revocation of the physician's license or for reasons related to the quality of health care services rendered or issues related to the health, safety, or welfare of enrollees.



§ 33-20A-62. Payment

(a) No carrier, plan, network, panel, or any agent thereof may conduct a postpayment audit or impose a retroactive denial of payment on any claim by any claimant relating to the provision of health care services that was submitted within 90 days of the last date of service or discharge covered by such claim unless:

(1) The carrier, plan, network, panel, or agent thereof has provided to the claimant in writing notice of the intent to conduct such an audit or impose such a retroactive denial of payment of such claim or any part thereof and has provided in such notice the specific claim and the specific reason for the audit or retroactive denial of payment;

(2) Not more than 12 months have elapsed since the last date of service or discharge covered by the claim prior to the delivery to the claimant of such written notice; and

(3) Any such audit or retroactive denial of payment must be completed and notice provided to the claimant of any payment or refund due within 18 months of the last date of service or discharge covered by such claim.

(b) No carrier, plan, network, panel, or any agent thereof may conduct a postpayment audit or impose a retroactive denial of payment on any claim by any claimant relating to the provision of health care services that was submitted more than 90 days after the last date of service or discharge covered by such claim unless:

(1) The carrier, plan, network, panel, or agent thereof has provided to the claimant in writing notice of the intent to conduct such an audit or impose such a retroactive denial of payment of such claim or any part thereof and has provided in such notice the specific claim and the specific reason for the audit or retroactive denial of payment;

(2) Not more than 12 months have elapsed since such claim was initially submitted by the claimant prior to the delivery to the claimant of such written notice; and

(3) Any such audit or retroactive denial of payment must be completed and notice provided to the claimant of any payment or refund due within the sooner of 18 months after the claimant's initial submission of such a claim or 24 months after the date of service.

(c) No carrier, plan, network, panel, or any agent thereof shall be required to respond to a provider or facility's request for additional payment or to adjust any previously paid provider or facility's claim or any part thereof following a final payment unless:

(1) The provider or facility makes a request in writing to the carrier, plan, network, panel, or any agent thereof specifically identifying the previously paid claim or any part thereof and provides the specific reason for additional payment; and

(2) If the provider or facility's claim was submitted within 90 days of the last date of service or discharge covered by such claim, the written request for additional payment or adjustment must be submitted within the earlier of 12 months of the date both the provider or facility and the insurer, network, panel, plan, or carrier or any agent thereof agree that all payments relative to the claim have been made and all appeals of such determinations have been made or waived by the provider or facility or 24 months have elapsed from the date of service or discharge.

(d) No carrier, plan, network, panel, or any agent thereof shall be required to respond to a provider or facility's request for additional payment or to adjust any previously paid provider or facility's claim or any part thereof following a final payment unless:

(1) The provider or facility makes a request in writing to the carrier, plan, network, panel, or any agent thereof specifically identifying the previously paid claim or any part thereof and provides the specific reason for additional payment; and

(2) If the provider or facility's claim was submitted more than 90 days after the last date of service or discharge covered by such claim, the written request for additional payment or adjustment must be submitted within the earlier of six months of the date both the provider or facility and the insurer, network, panel, plan, or carrier or any agent thereof agree that all payments relative to the claim have been made and all appeals of such determinations have been made or waived by the provider or facility or 24 months have elapsed from the date of service or discharge.

(e) An enrollee who is not billed for services by any provider, facility, or agent thereof within 45 days of the date that the provider, facility, or agent thereof knew that further payment was due as the result of a postpayment audit, retroactive denial, or rejected request to adjust a previously paid claim shall be relieved of any and all legal obligations to respond to a request for additional payment.

(f) Notwithstanding any other provision in this article to the contrary, when precertification has been obtained for a service, the insurer, carrier, plan, network, panel, or agent thereof shall be prohibited from contesting, requesting payment, or reopening such claim or any portion thereof at any time following precertification except to the extent the insurer is not liable for the payment under Code Section 33-20A-7.1.

(g) Nothing in this article shall be construed as prohibiting reimbursement subject to Code Section 33-24-56.1.






Article 4 - Joint Committee to Study Prescription Costs in State Funded Health Care Plans

§ 33-20A-70. Creation; members; meetings; duties; cooperation by the Department of Community Health; members' expenses; repealer

Repealed by Ga. L. 2005, p. 1438, § 1/SB 140, effective December 31, 2005.









Chapter 20B - Essential Rural Health Care Provider Access

§ 33-20B-1. Short title

This chapter shall be known and may be cited as the "Essential Rural Health Care Provider Access Act."



§ 33-20B-2. Definitions

As used in this chapter, the term:

(1) "Essential rural health care provider" means any hospital, federally qualified health center, or rural health clinic, as such terms are defined in this Code section, which is located in a rural area and which complies with the provisions of Code Section 33-20B-3.

(2) "Federally qualified health center" means, for the purposes of this Code section, a facility which meets the definition of a federally qualified health center as described in Section 1395x(aa)(4) of Title 42 of the United States Code Annotated and which is located in a rural area.

(3) "Health benefit plan" or "plan" means the health insurance policy or subscriber agreement between a covered person or policyholder and a health care insurer which defines the covered services and benefit levels available.

(4) "Health care insurer" means an insurer, a fraternal benefit society, a health care plan, a nonprofit medical service corporation, a nonprofit hospital service corporation, a health care corporation, a health maintenance organization, or any other entity authorized to sell accident and sickness insurance policies, subscriber certificates, or other contracts of health insurance by whatever name called under this title.

(5) "Health care services" means services rendered or products sold by an essential rural health care provider within the scope of such provider's license or legal authorization.

(6) "Hospital" means any building or facility licensed by the department as a hospital under this chapter which:

(A) Operates no more than 100 beds;

(B) Provides 24 hour emergency care as well as a range of health care services sufficient to support the practice of a primary care physician; and

(C) For at least one of the immediately preceding two fiscal years, derived at least 40 percent of its patient revenues from medicare, Medicaid, or any combination of medicare and Medicaid.

(7) "Physician" for purposes of this Code section only means any person who is licensed to practice medicine by the Georgia Composite Medical Board pursuant to Chapter 34 of Title 43 who practices as a family physician, general internist, pediatrician, general practitioner, general surgeon, or obstetrician/gynecologist and who has medical staff privileges at a hospital as defined in paragraph (6) of this Code section.

(8) "Rural area" means any county having a population of less than 35,000 according to the United States decennial census of 1990 or any future such census.

(9) "Rural health clinic" means a facility which is located in a rural area and which meets the definition of a rural health clinic as described in Section 1395x(aa)(2) of Title 42 of the United States Code Annotated.



§ 33-20B-3. Qualifications for participating providers; reasonable consideration

(a) Any essential rural health care provider shall have the opportunity to become a participating provider of health care services in a health benefit plan if such provider meets all of the following conditions:

(1) Participates in the medicare and Medicaid programs;

(2) Adopts and complies with a policy for the provision of health care services to indigent and charity patients;

(3) Is licensed, where required under law, and qualified to render the services provided by the plan;

(4) Agrees to payment terms which are either:

(A) The same payment terms applicable to other similar participating providers in the plan; or

(B) Such payment terms as may be mutually agreed upon by such provider and a health care insurer; and

(5) Meets the reasonable and nondiscriminatory qualifications and standards established by the plan. Plan standards must comply with all applicable laws and regulations, but such qualifications and standards may not discriminate against essential rural health care providers on the basis of geographic proximity to other participating providers or corporate status.

(b) All essential rural health care providers within a defined service area who meet the conditions established in subsection (a) of this Code section shall be given the opportunity to apply to become a participating provider in a plan. Provisions within a health benefit plan applicable to providers in such plan shall be applied by the health care insurer in a uniform and consistent manner to similarly situated providers. In the event an essential rural health care provider requests the opportunity to become a participating provider in any health benefit plan, the health care insurer shall conduct reasonable and good faith negotiations with such essential rural health care provider to determine whether it meets the applicable qualifications and standards established by the plan in accordance with all applicable laws, rules, and regulations as promulgated by the Commissioner of Insurance.

(c) Health benefit plans shall include sufficient and reasonable numbers of physicians located in rural areas.



§ 33-20B-3.1. Health maintenance organizations' expansion into rural areas

When reviewing a health maintenance organization's request to originate or expand an area of service into a rural area, the commissioner of community health shall consider whether the health maintenance organization has demonstrated its willingness to grant reasonable consideration to essential rural health care providers in the negotiating and contracting process.



§ 33-20B-4. Termination as a participating provider

To deny, reject, or terminate an essential rural health care provider from serving as a participating provider in a health benefit plan, the health care insurer shall:

(1) Inform the essential rural health care provider in writing of the basis for such rejection or termination, including a reference to any specific qualification or standard established by the plan in accordance with all applicable laws and regulations which the provider failed to meet; and

(2) Where possible, afford the essential rural health care provider a reasonable opportunity to cure the deficiency which is the basis for such rejection or termination.



§ 33-20B-5. Hearing and appeal rights of denied providers

Any essential rural health care provider which is denied, rejected, or terminated from serving as a participating provider in a health benefit plan shall have the right of hearing and appeal before the Commissioner, or his or her designee, if that provider believes there has been a violation of this chapter and of judicial appeal as provided in Chapter 2 of this title. To the extent proprietary materials, trade secrets, rate data, or other materials not generally known to the public are presented at a hearing or an appeal, such information shall be admissible but shall be sealed by the Commissioner and held as confidential and shall not be subject to Article 4 of Chapter 18 of Title 50.



§ 33-20B-6. Administration

The administration of this chapter shall be through the Commissioner of Insurance.






Chapter 20C - Accurate Provider Directories

§ 33-20C-1. Definitions

As used in this chapter, the term:

(1) "Covered person" means a policyholder, subscriber, enrollee or other individual participating in a health benefit plan.

(2) "Facility" means an institution providing physical, mental, or behavioral health care services or a health care setting, including, but not limited to, hospitals; licensed inpatient centers; ambulatory surgical centers; skilled nursing facilities; residential treatment centers; diagnostic, treatment, or rehabilitation centers; imaging centers; and rehabilitation and other therapeutic health settings.

(3) "Health benefit plan" means a policy, contract, certificate, or agreement entered into, offered by, or issued by an insurer to provide, deliver, arrange for, pay for, or reimburse any of the costs of health care services, including a standalone dental plan.

(4) "Health care professional" means a physician or other health care practitioner licensed, accredited, or certified to perform specified physical, mental, or behavioral health care services consistent with his or her scope of practice under state law.

(5) "Health care provider" or "provider" means a health care professional, pharmacy, or facility.

(6) "Health care services" means services for the diagnosis, prevention, treatment, cure, or relief of a physical, mental, or behavioral health condition, illness, injury, or disease, including mental health and substance abuse disorders.

(7) "Insurer" means an entity subject to the insurance laws and regulations of this state, or subject to the jurisdiction of the Commissioner, that contracts, offers to contract, or enters into an agreement to provide, deliver, arrange for, pay for, or reimburse any of the costs of health care services, including an accident and sickness insurance company, a health maintenance organization, a nonprofit hospital and health service corporation, a health care plan, or any other entity providing a health insurance plan, a health benefit plan, or health care services.

(8) "Network" means the group or groups of participating health care providers providing services under a network plan.

(9) "Network plan" means a health benefit plan of an insurer that either requires a covered person to use health care providers managed by, owned by, under contract with, or employed by the insurer or that creates incentives, including financial incentives, for a covered person to use such health care providers.

(10) "Standalone dental plan" means a plan of an insurer that provides coverage substantially all of which is for treatment of the mouth, including any organ or structure within the mouth, which is provided under a separate policy, certificate, or contract of insurance or is otherwise not an integral part of a group benefit plan.

(11) "Tiers" or "tiered network" means a network that identifies and groups some or all types of providers and facilities into specific groups to which different provider reimbursement, covered person cost sharing, or provider access requirements, or any combination thereof, apply for the same services.



§ 33-20C-2. Online provider directories; printed directories by request; required content; accessibility

(a) (1) An insurer shall post on its website a current and accurate electronic provider directory for each of its network plans with the information described in Code Section 33-20C-4. Such online provider directory shall be easily accessible in a standardized, downloadable, searchable, and machine readable format.

(2) In making the provider directory available online, the insurer shall ensure that the general public is able to view all of the current providers for a network plan through a clearly identifiable link or tab and without creating or accessing an account or entering a policy or contract number.

(3) The insurer shall update each network plan on the online provider directory no less than every 30 days.

(b) An insurer shall provide a print copy of a current provider directory, or a print copy of the requested directory information, with the information described in Code Section 33-20C-5 upon request by a covered person or a prospective covered person.

(c) For each network plan, an insurer shall include in plain language, in both the online and print directory, the following general information:

(1) A description of the criteria the insurer has used to build its provider network;

(2) If applicable, a description of the criteria the insurer has used to tier providers;

(3) If applicable, how the insurer designates the different provider tiers or levels, such as by name, symbols, or grouping, in the network and for each specific provider in the network, which tier each is placed in order for a covered person or a prospective covered person to be able to identify the provider tier; and

(4) If applicable, a notice that authorization or referral may be required to access some providers.

(d) The insurer shall make clear for both its online and print directories the provider directory that applies to each network plan by identifying the specific name of the network plan as marketed and issued in this state.

(e) The insurer shall make available through its online and print directories the source of the information required pursuant to Code Sections 33-20C-4 and 33-20C-5 pertaining to each health care provider and any limitations, if applicable.

(f) Provider directories, whether in electronic or print format, shall be accessible to individuals with disabilities and individuals with limited English proficiency as defined in 45 C.F.R. Section 92.201 and 45 C.F.R. Section 155.205(c).



§ 33-20C-3. Required and accurate information in directories; reporting; reimbursement for reliance

(a) The insurer shall include in both its online and print directories a clearly identifiable telephone number and either a dedicated email address or a link to a dedicated webpage that covered persons or the general public may use to report to the insurer inaccurate information listed in the provider directory. Whenever an insurer receives such a report, it shall promptly investigate such report and no later than 30 days following receipt of such report either verify the accuracy of the information or update the information, as applicable.

(b) (1) An insurer shall take appropriate steps to ensure the accuracy of the information concerning each provider listed in the insurer's provider directory and shall, no later than January 1, 2017, review and update the entire provider directory for each network plan offered. Thereafter, the insurer shall, at least annually, audit at least a reasonable sample size of its provider directories for accuracy, retain documentation of such an audit to be made available to the Commissioner upon request, and based on the results of such an audit, verify the accuracy of the information or update the information, if applicable.

(2) The insurer shall notify any provider in its network that has not submitted claims to the insurer or otherwise communicated intent to continue participation in the insurer's network within a 12 month period. Such notice shall be accomplished in accordance with provisions of the contract entered into between the insurer and the provider regarding notice, if applicable. If the insurer does not receive a response from the provider within 30 days of such notification confirming that the information regarding the provider is current and accurate or, as an alternative, updating any information, the insurer shall remove the provider from the network; provided, however, that prior to removal, the insurer may use any other available information or means to determine if the provider is still participating in the insurer's network, including any means delineated in the contract entered into between the insurer and the provider.

(c) The insurer shall report to the Commissioner, in accordance with timeframes and requirements established by the Commissioner:

(1) The number of reports received pursuant to subsection (a) of this Code section, the timeliness of the insurer's response, and the corrective actions taken; and

(2) All auditing reports conducted by the insurer pursuant to subsection (b) of this Code section.

(d) In circumstances where the Commissioner finds that a covered person reasonably relied upon materially inaccurate information contained in an insurer's provider directory, the Commissioner may require the insurer to provide coverage for all covered health care services provided to the covered person and to reimburse the covered person for any amount that he or she would have paid, had the services been delivered by an in-network provider under the insurer's network plan; provided, however, that the Commissioner shall take into consideration that insurers are relying on health care providers to report changes to their information prior to requiring any reimbursement to a covered person. Prior to requiring reimbursement in these circumstances, the Commissioner shall conclude that the services received by the insurer were covered services under the covered person's network plan. In such circumstances, the fact that the services were rendered or delivered by a noncontracting or out-of-network provider shall not be used as a basis to deny reimbursement to the covered person.



§ 33-20C-4. Information and searchable format for directories; exclusion for dental plans

(a) The insurer shall make available through an online provider directory, for each network plan, the following information, in a searchable format:

(1) For health care professionals:

(A) Name;

(B) Gender;

(C) Contact information;

(D) Participating office location or locations;

(E) Specialty, if applicable;

(F) Board certifications, if applicable;

(G) Medical group affiliations, if applicable;

(H) Participating facility affiliations, if applicable;

(I) Languages spoken other than English by the health care professional or clinical staff, if applicable;

(J) Tier; and

(K) Whether they are accepting new patients;

(2) For hospitals:

(A) Hospital name;

(B) Hospital type, such as acute, rehabilitation, children's, or cancer;

(C) Participating hospital location;

(D) Hospital accreditation status; and

(E) Telephone number; and

(3) For facilities other than hospitals:

(A) Facility name;

(B) Facility type;

(C) Types of services performed;

(D) Participating facility location or locations; and

(E) Telephone number.

(b) Paragraphs (2) and (3) of subsection (a) of this Code section shall not apply to standalone dental plans.



§ 33-20C-5. Printed directories; accuracy

(a) The insurer shall make available in print, upon request, the following provider directory information for the applicable network plan:

(1) For health care professionals:

(A) Name;

(B) Contact information;

(C) Participating office location or locations;

(D) Specialty, if applicable;

(E) Languages spoken other than English, if applicable; and

(F) Whether accepting new patients;

(2) For hospitals:

(A) Hospital name;

(B) Hospital type, such as acute, rehabilitation, children's, or cancer; and

(C) Participating hospital location and telephone number; and

(3) For facilities other than hospitals:

(A) Facility name;

(B) Facility type;

(C) Types of services performed; and

(D) Participating facility location or locations and telephone number.

(b) The insurer shall include a disclosure in the print directory that the information in subsection (a) of this Code section and included in the directory is accurate as of the date of printing and that covered persons or prospective covered persons should consult the insurer's electronic provider directory on its website or call a specified customer service telephone number to obtain current provider directory information.



§ 33-20C-6. Exclusion for services provided through Department of Community Health

This chapter shall not apply to the provision of health care services pursuant to a contract entered into by an insurer and the Department of Community Health for recipients of Medicaid or PeachCare for Kids and the state health benefit plan under Article 1 of Chapter 18 of Title 45.






Chapter 20D - Rental Provider Network

§ 33-20D-1. Definitions

As used in this chapter, the term:

(1) "Affiliate" means an entity owned or controlled, either directly or through a parent or subsidiary entity, by a contracting entity that accesses the rates, terms, or conditions of health care services.

(2) "Contracting entity" means any person or entity that enters into direct contracts with health care providers for the delivery of health care services in the ordinary course of business, including a health care organization or hospital organization when leasing or renting the health care organization's or hospital organization's network to a third party.

(3) "Covered person" means an individual who is covered under a health insurance plan.

(4) "Health care services" means the examination or treatment of persons for the prevention of illness or the correction or treatment of any physical or mental condition resulting from illness, injury, or other human physical problem.

(5) "Health insurer" means an accident and sickness insurer, health care corporation, health maintenance organization, provider sponsored health care corporation, or any similar entity regulated by the Commissioner.

(6) "Provider network contract" means a contract between a contracting entity and a provider specifying the rights and responsibilities of the contracting entity and provider for the delivery of and payment for health care services to covered persons.

(7) "Rental preferred provider network" means a preferred provider network that contracts with a health insurer or other payor or with another preferred provider network to grant access to the terms and conditions of its contract with providers of health care services. Such contracts are often referred to as "renting" or "leasing" the network. The term "rental preferred provider network" does not refer to a proprietary network of a licensed insurer or to arrangements providing for access to the proprietary network of a licensed insurer by affiliates of the licensed insurer or by entities receiving administrative services from the licensed insurer or its affiliates.

(8) "Third party" means an organization that enters into a contract with a contracting entity or with another third party to gain access to a provider network contract.



§ 33-20D-2. Registration with Commissioner; requirements; fee; approved list

(a) Any person who commences business as a rental preferred provider network shall register with the Commissioner within 30 days of commencing business in this state unless such person is licensed by the Commissioner as a health insurer. Each rental preferred provider network not licensed by the Commissioner on July 1, 2016, shall be required to register with the Commissioner no later than September 30, 2016, and shall be placed on an approved list maintained by the Commissioner.

(b) Registration shall consist of the submission of the following information:

(1) The official name of the rental preferred provider network, including any d/b/a designations used in this state;

(2) The mailing address and main telephone number for the rental preferred provider network's main headquarters; and

(3) The name and telephone number of the rental preferred provider network representative who shall serve as the primary contact with the department.

(c) The information required by this Code section shall be submitted in written or electronic format, as prescribed by the Commissioner by rule or regulation.

(d) The Commissioner may, pursuant to rule or regulation, collect a reasonable fee for the purpose of administering the registration process.

(e) The Commissioner shall maintain an approved list of rental preferred provider networks.



§ 33-20D-3. Prohibited activities; confidentiality agreements

(a) A rental preferred provider network shall not:

(1) Knowingly access or utilize a network provider's contractual discount pursuant to a provider network contract without a contractual relationship with the network provider, rental preferred provider network, or third party; or

(2) Lease, rent, or otherwise grant to a third party access to a provider network contract unless:

(A) The third party is a payor or third-party administrator or another entity that administers or processes claims on behalf of the payor;

(B) The provider network contract states that the contracting entity may enter into an agreement with a third party allowing the third party to obtain the contracting entity's rights and responsibilities under the provider network contract as if the third party were the contracting entity;

(C) The provider network contract, and all agreements between a contracting entity and any third party, prohibits such third party from increasing the contractual discounts or otherwise reducing the compensation to a network provider to an amount below that which the network provider was entitled from the contracting entity for health care services at the time the third party was granted access to the provider network contract unless such third party becomes a contracting entity; and

(D) The third party accessing the provider network contract is contractually obligated to comply with all applicable terms, limitations, and conditions of the provider network contract.

(b) A contracting entity that grants access to a network provider's health care services and contractual discounts to any third party pursuant to a provider network contract shall maintain an Internet website, mobile communication device application, or other readily available mechanism, such as a toll-free telephone number, through which a network provider may obtain a listing, updated at least every 30 days, of the third parties to which the contracting entity or another third party has executed contracts to grant access to such network provider's health care services and contractual discounts pursuant to a provider network contract.

(c) All information made available to a network provider in accordance with the requirements of this chapter shall be confidential and shall not be disclosed to any person or entity not employed by the network provider or involved in the network provider's practice or the administration thereof without the prior written consent of the contracting entity; provided, however, that this shall not preclude a network provider from disclosing such information to an outside consultant or attorney for the purpose of assisting the network provider with any disputes with a contracting entity.

(d) Nothing contained in this chapter shall be construed to prohibit a contracting entity from requiring a network provider to execute a reasonable confidentiality agreement to ensure that confidential or proprietary information disclosed by the contracting entity is not used for any purpose other than the network provider's direct practice management or billing activities.



§ 33-20D-4. Rights and responsibilities imposed on third parties

(a) A third party, having itself been granted access to a network provider's health care services and contractual discounts pursuant to a provider network contract, that subsequently grants access to another third party shall be obligated to comply with the rights and responsibilities imposed on contracting entities pursuant to this chapter.

(b) A third party that enters into a contract with another third party to access a network provider's health care services and contractual discounts pursuant to a provider network contract shall be obligated to comply with the rights and responsibilities imposed on third parties under this Code section.



§ 33-20D-5. Exclusions

This chapter shall not apply to:

(1) Provider network contracts for services provided to Medicaid, medicare, the state health benefit plan under Article 1 of Chapter 18 of Title 45, or State Children's Health Insurance Program (SCHIP) beneficiaries;

(2) Employers, church plans, or government plans receiving administrative services from a rental preferred provider network or its affiliates, or pharmacy benefits managers;

(3) Circumstances where access to the provider network contract is granted to an entity operating under the same brand licensee program as the contracting entity;

(4) The provision of any medical services for injuries covered under Chapter 9 of Title 34, relating to workers' compensation; or

(5) Self-funded, employer sponsored health insurance plans regulated under the Employee Retirement Income Security Act of 1974, as codified and amended at 29 U.S.C. Section 1001, et seq.



§ 33-20D-6. Penalties

Any person or entity that is not duly licensed or that should be licensed by the department or that is not duly registered or that should be registered with the department pursuant to Code Section 33-20D-2 and acts as a rental preferred provider network, as defined in paragraph (7) of Code Section 33-20D-1, shall be subject to penalties set forth in subsection (g) of Code Section 33-2-24. The Commissioner shall have the authority, in addition to any other remedies and damages allowed by law, to seek to restrain or enjoin any person or entity, whether or not such person or entity is licensed or registered pursuant to this title, that is determined to be in violation of Code Section 33-20D-2 or 33-20D-3, and such person or entity shall be liable for attorney fees and litigation expenses incurred in the action to restrain or enjoin such violation.






Chapter 21 - Health Maintenance Organizations

§ 33-21-1. Definitions

As used in this chapter, the term:

(1) "Basic health care services" means health care services which an enrolled population might reasonably require in order to be maintained in good health, including as a minimum but not restricted to preventive care, emergency care, inpatient hospital and physician care, and outpatient medical services.

(2) "Enrollee" means an individual who has elected to contract for or participate in a health benefits plan for that individual or for that individual and that individual's eligible dependents.

(3) "Evidence of coverage" means any certificate, agreement, or contract issued to an enrollee setting out the coverage to which he is entitled.

(4) "Health benefits plan" means any arrangement whereby any person undertakes to provide, arrange for, pay for, or reimburse any part of the cost of any health care services, at least part of which consists of arranging for or the provision of health care services, as distinguished from an arrangement which provides only for indemnification against the cost of such services on a prepaid basis through insurance or otherwise.

(5) "Health care services" means any services included in the furnishing to any individual of medical or dental care or hospitalization or incident to the furnishing of such care or hospitalization, as well as the furnishing to any person of any and all other services for the purpose of preventing, alleviating, curing, or healing human illness or injury.

(6) "Health maintenance organization" means any person who undertakes to provide or arrange for one or more health benefits plans.

(7) "Insurer" means every insurer authorized under this title to issue contracts of accident and sickness insurance. Hospital service nonprofit corporations, nonprofit medical service corporations, health care corporations, and health maintenance organizations are included within such term.

(7.1) "Patient" means a person who seeks or receives health care services fron a health maintenance organization.

(8) "Person" means any natural or artificial person including but not limited to individuals, partnerships, associations, trusts, or corporations.

(9) "Provider" means any physician, hospital, or other person who is licensed or otherwise authorized in this state to furnish health care services.



§ 33-21-2. Procedure for establishment of health maintenance organizations generally; notice of modification; exemption of item from filing requirements

(a) Any domestic stock, mutual, or nonprofit corporation whose charter powers include the business of a health maintenance organization may apply to the Commissioner for and obtain a certificate of authority to establish and operate a health maintenance organization in compliance with this chapter. No person shall establish or operate a health maintenance organization in this state; sell, offer to sell, or solicit offers to purchase; or receive advance or periodic consideration in conjunction with a health maintenance organization without obtaining a certificate of authority under this chapter.

(b) Each application for a certificate of authority shall be verified by an officer or authorized representative of the applicant, shall be in a form prescribed by the Commissioner, and shall set forth or be accompanied by the following:

(1) A copy of the corporation's charter and all amendments to the charter;

(2) A copy of the bylaws, rules and regulations, or similar document, if any, regulating the conduct of the internal affairs of the applicant;

(3) A list of the names, addresses, and official positions of the persons who are to be responsible for the conduct of the affairs of the applicant, including all members of the board of directors, board of trustees, executive committee, or other governing board or committee, and the principal officers of the corporation;

(4) A copy of any contract made or to be made between any providers or persons listed in paragraph (3) of this subsection and the applicant;

(5) A statement describing in detail the health maintenance organization, its health benefits plan or plans, facilities, and personnel;

(6) A copy of the form of evidence of coverage to be issued to the enrollees;

(7) A copy of the form of the group contract, if any, which is to be issued to employers, unions, trustees, or other organizations;

(8) Financial statements showing the applicant's assets, liabilities, and sources of financial support. If the applicant's financial affairs are audited by independent certified public accountants, a copy of the applicant's most recent regular certified financial statement shall be deemed to satisfy this requirement unless the Commissioner directs that additional or more recent financial information is required for the proper administration of this chapter;

(9) A description of the proposed method of marketing the plan, a financial plan which includes a three-year projection of the initial operating results anticipated, and a statement as to the sources of working capital as well as any other sources of funding;

(10) A power of attorney duly executed by such applicant, if not domiciled in this state, appointing the Commissioner, his successors in office, and duly authorized deputies as the true and lawful attorney of the applicant in and for this state upon whom all lawful process in any legal action or proceeding against the health maintenance organization on a cause of action arising in this state may be served;

(11) A statement describing the geographic area or areas to be served;

(12) A description of the complaint procedures to be utilized as required under Code Section 33-21-9;

(13) A description of the procedures and programs to be implemented to meet the quality of health care requirements in subsection (b) of Code Section 33-21-3;

(14) A description of the mechanism by which enrollees will be afforded an opportunity to participate in matters of policy and operation under subsection (b) of Code Section 33-21-6; and

(15) Such other information as the Commissioner may require.

(c) (1) A health maintenance organization shall, unless otherwise provided for in this chapter, file a notice describing any modification of the operation set out in the information required by subsection (b) of this Code section. Such notice shall be filed with the Commissioner prior to the modification. If the Commissioner does not disapprove within 60 days of filing, such modification shall be deemed approved.

(2) The Commissioner may promulgate rules and regulations exempting from the filing requirements of paragraph (1) of subsection (b) of this Code section those items he deems unnecessary.



§ 33-21-3. Grounds and procedure for issuance or denial of certificate of authority; endorsement of change of address upon certificate of authority

(a) Upon receipt of an application for issuance of a certificate of authority, the Commissioner of Insurance shall forthwith transmit copies of such application and accompanying documents to the commissioner of community health; provided, however, that if the applicant meets the standards of subsection (b.1) of this Code section the Commissioner shall not be required to transmit the application and accompanying documents to the commissioner of community health.

(b) The commissioner of community health shall determine whether the applicant for a certificate of authority, with respect to health care services to be furnished:

(1) Has demonstrated the willingness and potential ability to assure that such health care services will be provided in a manner to assure both availability and accessibility of adequate personnel and facilities and in a manner enhancing availability, accessibility, and continuity of service;

(2) Has arrangements, established in accordance with existing laws and regulations promulgated by the commissioner of community health, for an ongoing quality of health care assurance program concerning health care processes and outcomes;

(3) Has a procedure, established in accordance with regulations of the commissioner of community health, to develop, compile, evaluate, and report statistics relating to the cost of its operations, the pattern of utilization of its services, the availability and accessibility of its services, and such other matters as may be reasonably required by the commissioner of community health;

(4) Has arrangements, established in accordance with existing laws and regulations promulgated by the commissioner of community health, for coverage of out-of-area emergency services rendered to its enrollees; and

(5) Has arrangements to comply with the provisions of Code Section 33-20A-9.1, relating to nomination and reimbursement of providers which are not on that health maintenance organization's provider panel.

(b.1) An applicant that is compliant with or accredited by a nationally recognized accreditation agency or organization shall be deemed to be in compliance with subsection (b) of this Code section; and, upon submission of proof of compliance or accreditation to the Commissioner of Insurance, certification pursuant to subsection (c) of this Code section shall not be required. The Commissioner of Insurance shall be authorized to promulgate rules and regulations to determine which national accreditation agencies shall be used for purposes of this Code section.

(c) Within 90 days of receipt of the application for issuance of a certificate of authority, the commissioner of community health shall certify to the Commissioner of Insurance whether the proposed health maintenance organization meets the requirements of subsection (b) of this Code section. If the commissioner of community health certifies that the health maintenance organization does not meet the requirements, he or she shall specify in what respects it is deficient.

(d) The Commissioner of Insurance shall issue or deny a certificate of authority to any person filing an application pursuant to Code Section 33-21-2 within 90 days of receipt of the certification from the commissioner of community health or upon the applicant's presentation of proof to the Commissioner of Insurance of its compliance with or accreditation by a national accreditation agency or organization. Issuance of a certificate of authority shall be granted upon payment of the application fees prescribed in Code Sections 33-8-1 and 33-8-3 if the Commissioner of Insurance is satisfied that the following conditions are met:

(1) The persons responsible for the conduct of the affairs of the applicant are competent and trustworthy, possess good reputations, and have had appropriate administrative experience, training, or education in health care delivery systems or allied professions;

(2) The commissioner of community health certifies, in accordance with subsection (a) of this Code section, that the health maintenance organization's proposed plan of operation meets the requirements of subsection (b) of this Code section or the Commissioner of Insurance has received proof of the health maintenance organization's compliance with or accreditation by a nationally recognized accreditation agency or organization;

(3) The health benefits plan constitutes an appropriate mechanism whereby the health maintenance organization will effectively provide or arrange for the provision of basic health care services on a prepaid basis, through insurance or otherwise, except to the extent of reasonable requirements for copayments;

(4) The health maintenance organization is financially responsible and may reasonably be expected to meet its obligations to enrollees and prospective enrollees. In making this determination, the Commissioner of Insurance may consider:

(A) The financial soundness of the health benefits plan's arrangements for health care services and the schedule or charges used in connection with providing health care services;

(B) The adequacy of working capital;

(C) Any agreement with an insurer, a government, or any other organization for insuring the payment of the cost of health care services or the provision for automatic applicability of an alternative coverage in the event of discontinuance of the plan;

(D) Any agreement with providers for the provision of health care services; and

(E) Any deposit of cash or securities submitted in accordance with Code Section 33-21-10 as a guarantee that the obligations will be duly performed;

(5) The enrollees will be afforded an opportunity to participate in matters of policy and operation pursuant to Code Section 33-21-6;

(6) Nothing in the proposed method of operation, as shown by the information submitted pursuant to Code Section 33-21-2 or by independent investigation, is contrary to the public interest; and

(7) Any deficiencies, if applicable, certified by the commissioner of community health have been corrected.

(e) Before any health maintenance organization changes its address, the certificate of authority shall be returned to the Commissioner of Insurance who shall endorse the certificate of authority indicating the change.



§ 33-21-4. Annual license fee

Every health maintenance organization subject to this chapter shall pay to the Commissioner of Insurance the annual license fee provided in Code Section 33-8-3.



§ 33-21-5. Suspension or revocation of certificate of authority

(a) The Commissioner of Insurance may suspend or revoke any certificate of authority issued to a health maintenance organization under this chapter if he finds that any of the following conditions exist:

(1) The health maintenance organization is operating significantly in contravention of its basic organizational document, its health benefits plan, or in a manner contrary to that described in and reasonably inferred from any other information submitted under Code Section 33-21-2, unless amendments to the submissions have been filed with and approved by the Commissioner of Insurance;

(2) The health maintenance organization issues evidence of coverage or uses a schedule of charges for health care services which do not comply with the requirements of Code Section 33-21-13;

(3) The health benefits plan does not provide or arrange for basic health care services;

(4) The health maintenance organization does not meet the requirements of Code Section 33-21-3 or is unable to fulfill its obligations to furnish health care services as required under its health benefits plan;

(5) The health maintenance organization is no longer financially responsible and may reasonably be expected to be unable to meet its obligations to enrollees or prospective enrollees;

(6) The health maintenance organization has failed to implement a mechanism affording the enrollees an opportunity to participate in matters of policy and operation under Code Section 33-21-6;

(7) The health maintenance organization has failed to implement the complaint system required by Code Section 33-21-9 in a manner to resolve valid complaints reasonably;

(8) The health maintenance organization, or any person on its behalf, has advertised or merchandised its services in an untrue, misrepresentative, misleading, deceptive, or unfair manner;

(9) The continued operation of the health maintenance organization would be hazardous to its enrollees; or

(10) The health maintenance organization has violated any provision of this chapter or of the rules and regulations of the Commissioner of Insurance or of the rules and regulations of the commissioner of community health; provided, however, that health maintenance organizations meeting the requirements of subsection (b.1) of Code Section 33-21-3 shall not be subject to the rules and regulations of the commissioner of community health.

(b) The Commissioner of Insurance may, without advance notice or a hearing thereon, suspend immediately the certificate of authority of any health maintenance organization as to which proceedings for receivership, conservatorship, rehabilitation, or other delinquency proceedings have been commenced in any state.

(c) When the certificate of authority of a health maintenance organization is suspended, the health maintenance organization shall not, during the period of the suspension, enroll any additional enrollees except newborn children or other newly acquired dependents of existing enrollees and shall not engage in any advertising or solicitation whatsoever.

(d) When the certificate of authority of a health maintenance organization is revoked, such organization shall proceed, immediately following the effective date of the order of revocation, to wind up its affairs and shall conduct no further business except as may be essential to the orderly conclusion of the affairs of such organization. It shall engage in no further advertising or solicitation whatsoever. The Commissioner of Insurance may, by written order, permit such further operation of the organization as he may find to be in the best interest of enrollees, to the end that enrollees will be afforded the greatest practical opportunity to obtain continuing health care coverage.



§ 33-21-6. Composition of governing body; duty to establish mechanism for participation by enrollees in matters of policy and operation

(a) The governing body of any health maintenance organization shall include providers and other individuals, provided that at least one-third of the members of the governing body shall be public members.

(b) The governing body shall establish a mechanism to afford the enrollees an opportunity to participate in matters of policy and operation through the establishment of advisory panels, by the use of advisory referendums on major policy decisions, or through the use of other mechanisms.



§ 33-21-7. Fiduciary responsibilities of directors, officers, or partners

Any director, officer, or partner of a health maintenance organization who receives, collects, disburses, or invests funds in connection with the activities of the organization shall be responsible for the funds in a fiduciary relationship to the health maintenance organization.



§ 33-21-8. Powers of organizations generally; filing of notice of exercise of powers

(a) The powers of a health maintenance organization include, but are not limited to, the following:

(1) The purchase, lease, construction, renovation, operation, or maintenance of hospitals, medical facilities, or both, their ancillary equipment, and such property as may reasonably be required for the organization's principal office or for such other purposes as may be necessary in the transaction of the business of the organization;

(2) The making of loans to a medical group under contract with it in furtherance of its program or the making of loans to a corporation or corporations under its control for the purpose of acquiring or constructing medical facilities and hospitals or in furtherance of a program providing health care services to enrollees;

(3) The furnishing of health care services through providers which are under contract with or employed by the organization;

(4) The contracting with any person for the performance on its behalf of certain functions such as marketing and enrollment;

(5) The contracting with another insurer licensed in this state for the provision of insurance, indemnity, or reimbursement against the cost of health care services provided by the organization;

(6) The offering, in addition to basic health care services, of:

(A) Additional health care services;

(B) Indemnity benefits covering out-of-area or emergency services; and

(C) Indemnity benefits, in addition to those relating to out-of-area and emergency services, provided through insurers; and

(7) The extension of malpractice insurance to a medical group with which it has a mutually exclusive contract to provide medical services to the enrollees of the health maintenance organization; provided, however, that coverage only protects against liability arising from medical care provided to enrollees of the health maintenance organization who receive medical care at a facility under contract with or owned or operated by the health maintenance organization.

(b) (1) A health maintenance organization shall file notice, with adequate supporting information, with the Commissioner prior to the exercise of any power granted in paragraph (1) or (2) of subsection (a) of this Code section. The Commissioner shall disapprove the exercise of power if in his opinion it would substantially and adversely affect the financial soundness of the health maintenance organization and endanger its ability to meet its obligations. If the Commissioner does not disapprove within 90 days of the filing, it shall be deemed approved.

(2) The Commissioner may promulgate rules and regulations exempting from the filing requirement of paragraph (1) of this subsection those activities having a de minimis effect.



§ 33-21-9. Establishment and maintenance of complaint system; maintenance of records of complaints; summary reports; examination of system

(a) Every health maintenance organization shall establish and maintain a complaint system which has been approved by the Commissioner of Insurance to provide reasonable procedures for the resolution of written complaints initiated by enrollees or providers concerning health care services.

(b) The health maintenance organization shall maintain records of written complaints concerning health care services for five years from the time the complaints are filed and shall submit to the Commissioner of Insurance a summary report at such times and in such format as the Commissioner of Insurance may require.

(c) The Commissioner of Insurance may examine the complaint system at any time.



§ 33-21-10. Responsibility of organizations for financial risks of providing services generally; reinsurance of risks; deposit of cash or securities with Commissioner

(a) Every health maintenance organization shall be responsible for the assumption of full financial risk of providing basic health services to its members, except that the health maintenance organization may reinsure its risks with solvent reinsurers who qualify to transact reinsurance in this state under Code Section 33-7-14 and may enter into reinsurance treaties or agreements with such reinsurers in order to obtain reinsurance for:

(1) The cost of providing basic health services which exceeds in the aggregate $5,000.00 per member per year;

(2) The cost of providing basic health services to members when they are outside the health maintenance organization's service area; and

(3) Not more than 90 percent of the amount of which the health maintenance organization's costs for any fiscal year exceed 115 percent of its income for that fiscal year, provided that all reinsurance treaties and agreements entered into by health maintenance organizations shall under this Code section also be required to meet the same standards as would be required by this title for reinsurance treaties or agreements made by a property and casualty insurer as a ceding insurer.

(b) Each health maintenance organization shall deposit with the Commissioner cash or securities acceptable to the Commissioner in the amount of $100,000.00, provided that the Commissioner shall also have the authority to require such additional amounts of deposits as he may deem necessary to protect the enrollees of the health maintenance organization. The deposits shall be administered by the Commissioner pursuant to Chapter 12 of this title. The Commissioner shall also have the authority to waive, modify, or authorize accumulation and incremental adjustments of such deposits as he deems necessary to protect the enrollees of the health maintenance organization.



§ 33-21-11. Investment of funds of organizations

With the exception of investments made in accordance with paragraphs (1) and (2) of subsection (a) and subsection (b) of Code Section 33-21-8, the investable funds of a health maintenance organization shall be invested only in securities or other investments permitted by the laws of this state for the investment of assets constituting the legal reserves of life insurance companies or such other securities or investments as the Commissioner may permit. The investments shall be subject to the same terms, conditions, and limitations which apply to life insurance companies.



§ 33-21-12. Participation in organizations by members of associations

No employer, union, trade organization, or any other association shall force its members, either by payroll deduction or other means, to join a health maintenance organization.



§ 33-21-13. Evidence of coverage; filing and approval of basic rates and method of computation of coverage

(a) Every enrollee residing in this state is entitled to evidence of coverage under a health benefits plan. The health maintenance organization shall issue the evidence of coverage.

(b) No evidence of coverage or amendment to the evidence of coverage shall be issued or delivered to any person in this state until a copy of the form of the evidence of coverage or amendment thereto has been filed with and approved by the Commissioner.

(c) An evidence of coverage shall contain:

(1) No provisions or statements which are unjust, unfair, inequitable, misleading, or deceptive, which encourage misrepresentation, or which are untrue, misleading, or deceptive as defined in paragraphs (1) through (3) of subsection (a) of Code Section 33-21-26; and

(2) No provisions or statements which are in violation of Code Section 33-24-23 or paragraph (9) of subsection (a) of Code Section 33-29-2; and

(3) A disclosure to enrollees and prospective enrollees who inquire as individuals into the plan or plans offered by the health maintenance organization the information required by this paragraph. In the case of an employer negotiating for a health care plan or plans on behalf of his or her employees, sufficient copies of disclosure information shall be made available to employees upon request. Disclosure under this paragraph shall be readable, understandable, and on a standardized form containing information regarding all of the following for each plan it offers:

(A) The health care services or other benefits under the plan offered as well as limitations on services, kinds of services, benefits, or kinds of benefits to be provided;

(B) Rules regarding copayments, prior authorization, or review requirements including, but not limited to, preauthorization review, concurrent review, postservice review, or postpayment review that could result in the enrollee's being denied coverage or provision of a particular service;

(C) Potential liability for cost sharing for out of network services, including but not limited to providers, drugs, and devices or surgical procedures that are not on a list or a formulary;

(D) The financial obligations of the enrollee, including premiums, deductibles, copayments, and maximum limits on out-of-pocket expenses for items and services (both in and out of network);

(E) The number, mix, and distribution of participating providers. An enrollee or a prospective enrollee shall be entitled to a list of individual participating providers upon request;

(F) Enrollee rights and responsibilities, including an explanation of the grievance process provided under Chapter 20A of this title;

(G) An explanation of what constitutes an emergency situation and what constitutes emergency services, as defined in Chapter 20A of this title;

(H) The existence of any limited utilization incentive plans as defined in Chapter 20A of this title;

(I) The existence of restrictive formularies or prior approval requirements for prescription drugs. An enrollee or a prospective enrollee shall be entitled, upon request, to a description of specific drug and therapeutic class restrictions;

(J) The existence of limitations on choices of health care providers; and

(K) A summary of any agreements or contracts between the health maintenance organization and any provider in the same manner and subject to the same conditions as required for summaries of managed care plan contracts and agreements under division (1)(A)(xiii) of Code Section 33-20A-5.

(4) Any subsequent change may be evidenced in a separate document issued to the enrollee.

(d) A copy of the form of the evidence of coverage to be used in this state and any amendment thereto shall be subject to the filing and approval requirements of subsection (b) of this Code section unless it is subject to the jurisdiction of the Commissioner under the laws governing health insurance in which event the filing and approval provisions of such laws shall apply. To the extent, however, that the provisions do not apply to the requirements in subsection (c) of this Code section, the requirements in subsection (c) of this Code section shall be applicable.

(e) (1) Basic rates along with the method of computation of charges for enrollee coverage must be filed with and approved by the Commissioner prior to use.

(2) The basic rates and the method of computation of specific rate charges shall be established in accordance with actuarial principles for various categories of enrollees, provided that charges applicable to an enrollee shall not be individually determined based on the status of his health. Basic rates and charges shall not be excessive, inadequate, or unfairly discriminatory. A certification by a qualified actuary to the appropriateness of the basic rates, based on reasonable assumptions as to expected medical expenses, administrative expenses, and margins for contingencies, shall accompany the filing along with adequate supporting information.

(f) The Commissioner shall, within a reasonable period, approve any form if the requirements of subsections (a) through (e) of this Code section are met. It shall be unlawful to issue the form until approved. If the Commissioner disapproves the filing, he shall notify the filer. The Commissioner shall specify the reasons for his disapproval in the notice. At the expiration of 90 days the form or basic rate or method of computation of charges so filed shall be deemed approved unless prior to such expiration the filing has been approved or disapproved by the Commissioner.

(g) The Commissioner may require the submission of whatever relevant information he deems necessary in determining whether to approve or disapprove a filing made pursuant to this Code section.



§ 33-21-14. Annual information to enrollees

Every health maintenance organization shall annually provide to its enrollees:

(1) A description of services and information as to where and how to secure them; and

(2) A clear and understandable description of the health maintenance organization's method for resolving enrollee complaints.



§ 33-21-15. Filing of annual reports; contents

(a) Every health maintenance organization shall annually, on or before March 1, file with the Commissioner of Insurance, on forms to be designated by him and certified by at least two principal officers of said health maintenance organization, an annual statement as of December 31 of the preceding year and a copy of said report shall also be delivered to the commissioner of community health.

(b) Such report shall be on forms prescribed by the Commissioner of Insurance and shall include:

(1) A financial statement of the organization, including its balance sheet and receipts and disbursements for the preceding year certified by an independent public accountant;

(2) Any material changes in the information submitted pursuant to subsection (b) of Code Section 33-21-2;

(3) The number of persons enrolled during the year, the number of enrollees as of the end of the year, and the number of enrollments terminated during the year;

(4) A summary of information compiled pursuant to paragraph (3) of subsection (b) of Code Section 33-21-3 in such form as required by the commissioner of community health; and

(5) Any other information relating to the financial condition or performance of the health maintenance organization as is necessary to enable the Commissioner of Insurance and the commissioner of community health to carry out their duties under this chapter.



§ 33-21-16. Fees and taxes

The same fees and taxes provided for in Chapter 8 of this title applicable to life insurers shall apply to and shall be imposed upon each health maintenance organization provided for in this chapter; and the organizations shall also be entitled to the same tax deductions, reductions, abatements, and credits that life insurers are entitled to receive.



§ 33-21-17. Examinations of organizations and providers; reports of examinations; payment of expenses of examinations

(a) Whenever the Commissioner of Insurance shall deem it expedient, but not less than once every three years, he or his designee shall visit and examine the transactions, accounts, financial records, and documents of any health maintenance organization and of the providers with whom such organization has contracts, agreements, or other arrangements pursuant to its health benefits plan; and in connection with such examination the Commissioner of Insurance shall also have the authority to conduct an examination into the market conduct of the health maintenance organization.

(b) Whenever the commissioner of community health shall deem it expedient, but not less than once every five years, he or she or his or her designee shall visit and examine all matters relating to the quality of health care services of any health maintenance organization and providers with whom the organization has contracts, agreements, or other arrangements pursuant to its health benefits plan as often as he or she deems it necessary for the protection of the interests of the people of this state; provided, however, that health maintenance organizations meeting the requirements of subsection (b.1) of Code Section 33-21-3 shall not be subject to examination by the commissioner of community health.

(c) Every health maintenance organization, its officers, employees, representatives, and providers shall produce and make freely accessible to the Commissioner of Insurance or the commissioner of community health the accounts, records, documents, and files in its possession or control relating to the subject of the examination. The officers, employees, representatives, and providers shall facilitate such examination and aid the examiners as far as it is in their power in making the examination.

(d) The Commissioner of Insurance or his designee shall make a full written report of each examination made by him containing only facts ascertained from the accounts, records, and documents examined and from the sworn testimony of witness.

(e) The report shall be certified by the Commissioner of Insurance or by the examiner in charge of the examination and, when so certified and after filing as provided in subsection (f) of this Code section, shall be admissible in evidence in any proceeding brought by the Commissioner against the health maintenance organization examined or any officer or agent of the health maintenance organization and shall be prima-facie evidence of the facts stated in such report.

(f) The Commissioner of Insurance shall furnish a copy of the proposed report to the health maintenance organization examined not less than 20 days prior to filing the report. If the health maintenance organization so requests in writing within such 20 day period or any longer period as the Commissioner may grant, the Commissioner shall grant a hearing with respect to the report and shall not file the report until after the hearing and such modifications have been made in the report as the Commissioner may deem proper.

(g) The Commissioner of Insurance may withhold from public inspection the report of any examination or investigation for so long as he deems it to be in the public interest or necessary to protect the health maintenance organization examined from unwarranted injury.

(h) After the report has been filed, the Commissioner of Insurance may publish the report or the results of such report in one or more newspapers published in this state if he should deem it to be in the public interest.

(i) The health maintenance organization so examined shall pay, at the direction of the Commissioner of Insurance, all the actual travel and living expenses connected with the examination. When the examination is made by an examiner who is not a regular employee of the Insurance Department, the health maintenance organization examined shall pay the proper charges for the services of the examiner and his assistants in an amount approved by the Commissioner. A consolidated account for the examination shall be filed by the examiner with the Commissioner. No health maintenance organization or other entity shall pay and no examiner shall accept any additional emolument on account of any examination. When the examination is conducted in whole or in part by regular salaried employees of the department, payment for the services and proper expenses shall be made by the health maintenance organization examined to the Commissioner; and such payment shall be deposited with the Office of the State Treasurer.



§ 33-21-18. Adoption of rules and regulations generally

(a) The Commissioner of Insurance shall adopt rules and regulations necessary for the implementation of this chapter with respect to all matters of organization, control of the matters relating to business, agents, examinations, and all other Code sections not exempted by this Code section.

(b) The commissioner of community health shall adopt rules and regulations for health maintenance organizations subject to his or her jurisdiction which are not inconsistent with this chapter and which are necessary to establish and control the standards of health care which a health maintenance organization shall maintain. Health maintenance organizations meeting the requirements of subsection (b.1) of Code Section 33-21-3 shall not be subject to the jurisdiction of the commissioner of community health.



§ 33-21-18.1. Emergency services requirements; restrictive formulary requirements

Every health benefits plan of every health maintenance organization shall include provisions that:

(1) In the event a patient seeks emergency services and if necessary in the opinion of the health care provider responsible for the patient's emergency care and treatment and warranted by his or her evaluation, such emergency provider may initiate necessary intervention necessary to stabilize the condition of the patient without seeking or receiving prospective authorization by the health maintenance organization or health benefits plan. If in the opinion of the emergency health care provider a patient's condition has stabilized and the emergency health care provider certifies that the patient can be transported to another facility without suffering detrimental consequences or aggravating the patient's condition, the patient may be relocated to another facility which will provide continued care and treatment as necessary; and

(2) When a health maintenance organization uses a restrictive formulary for prescription drugs, such use shall include a written procedure whereby patients can obtain, without penalty and in a timely fashion, specific drugs and medications not included in the formulary when:

(A) The formulary's equivalent has been ineffective in the treatment of the patient's disease or condition; or

(B) The formulary's drug causes or is reasonably expected to cause adverse or harmful reactions in the patient.



§ 33-21-19. Promulgation of rules and regulations for licensing of agents

The Commissioner of Insurance may, after notice and hearing, promulgate any reasonable rules and regulations which are necessary to provide for the licensing of agents. "Agent" means a person directly or indirectly associated with a health benefits plan who engages in solicitation or enrollment.



§ 33-21-20. Conduct of hearings generally; participation in hearings by commissioner of community health; judicial review

(a) Except as otherwise provided in this chapter, all hearings and proceedings held under this chapter shall be conducted in accordance with Chapter 2 of this title and the Commissioner of Insurance shall have all the powers granted to him in Chapter 2 of this title.

(b) The commissioner of community health, or his or her designated representative, shall be in attendance at the hearings and shall participate in the proceedings. The recommendation and findings of the commissioner of community health with respect to matters regarding health maintenance organizations under his or her jurisdiction relating to the quality of health care services provided in connection with any decision regarding denial, suspension, or revocation of a certificate of authority shall be conclusive and binding upon the Commissioner of Insurance. Health maintenance organizations meeting the requirements of subsection (b.1) of Code Section 33-21-3 shall not be subject to the jurisdiction of the commissioner of community health. After the hearing, or upon the failure of the health maintenance organization to appear at the hearing, the Commissioner of Insurance shall take action as is deemed advisable on written findings which shall be mailed to the health maintenance organization with a copy of the findings mailed to the commissioner of community health. The action of the Commissioner of Insurance and the recommendation and findings of the commissioner of community health shall be subject to review by the superior court having jurisdiction. The court may, in disposing of the issue before it, modify, affirm, or reverse the order of the Commissioner of Insurance in whole or in part.

(c) Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," shall apply to proceedings under this Code section to the extent that they are not in conflict with subsections (a) and (b) of this Code section.



§ 33-21-20.1. Regulation of HMOs by commissioner of community health

On May 13, 2004, all health maintenance organizations meeting the requirements of subsection (b.1) of Code Section 33-21-3 shall not be subject to regulation by the commissioner of human resources (now known as the commissioner of community health for these purposes). Upon the Commissioner of Insurance's determination that a health maintenance organization no longer meets the requirements of subsection (b.1) of Code Section 33-21-3, the Commissioner shall immediately notify the commissioner of community health; and such health maintenance organization shall be subject to regulation by the commissioner of community health until such time as it again meets the requirements of subsection (b.1) of Code Section 33-21-3 as determined by the Commissioner of Insurance.



§ 33-21-21. Authority of commissioner of community health to contract for making of recommendations required by chapter; acceptance of recommendations

The commissioner of community health, in carrying out his obligations under subsection (b) of Code Section 33-21-3, paragraph (4) of subsection (a) of Code Section 33-21-5, and subsection (b) of Code Section 33-21-17, may contract with qualified persons to make recommendations concerning the determinations required to be made by him. Such recommendations may be accepted in full or in part by the commissioner of community health.



§ 33-21-22. Applications, filings, and reports to be treated as public documents

All applications, filings, and reports required under this chapter shall be treated as public documents.



§ 33-21-23. Confidentiality of medical information; claim of privileges by organizations

(a) Any data or information pertaining to the diagnosis, treatment, or health of any enrollee or applicant obtained from the person or from any provider by any health maintenance organization shall be held in confidence and shall not be disclosed to any person except to the extent that it may be necessary to carry out the purposes of this chapter; or upon the express consent of the enrollee or applicant; or pursuant to statute or court order for the production of evidence or the discovery of evidence; or in the event of claim or litigation between the person and the health maintenance organization wherein such data or information is pertinent.

(b) A health maintenance organization shall be entitled to claim any statutory privileges against such disclosure which the provider who furnished the information to the health maintenance organization is entitled to claim.



§ 33-21-24. Rehabilitation, liquidation, or conservation of organizations

Any rehabilitation, liquidation, or conservation of a health maintenance organization shall be the rehabilitation, liquidation, or conservation of an insurance company and shall be conducted under the supervision of the Commissioner pursuant to the law governing the rehabilitation, liquidation, or conservation of insurance companies. The Commissioner may apply for an order directing him to rehabilitate, liquidate, or conserve a health maintenance organization upon any one or more grounds set forth in Chapter 37 of this title, relating to the rehabilitation, liquidation, or conservation of insurers or when in his opinion the continued operation of the health maintenance organization would be hazardous either to the enrollees or to the people of this state.



§ 33-21-25. Organization and operation of health maintenance organizations by insurers or corporations

Notwithstanding any other law which may be inconsistent with this Code section, an insurer, a hospital service nonprofit corporation, a nonprofit medical service corporation, or a health care corporation licensed in this state may directly or through a subsidiary or affiliate organize and operate a health maintenance organization.



§ 33-21-26. Untrue or misleading statements; deceptive evidence of coverage; cancellation or nonrenewal of enrollees

(a) No health maintenance organization or representative of a health maintenance organization may cause or knowingly permit the use of advertising which is untrue or misleading, solicitation which is untrue or misleading, or any form of evidence of coverage which is deceptive. For purposes of this Code section:

(1) A statement or item of information shall be deemed to be untrue if it does not conform to fact in any respect which is or may be significant to an enrollee of, or person considering enrollment in, a health benefits plan;

(2) A statement or item of information shall be deemed to be misleading, whether or not it may be literally untrue, if, in the total context in which the statement is made or the item of information is communicated, the statement or item of information may be reasonably understood by a reasonable person not possessing special knowledge regarding health care coverage as indicating any benefit or advantage or the absence of any exclusion, limitation, or disadvantage of possible significance to an enrollee of, or person considering enrollment in, a health benefits plan, if the benefit or advantage or absence of limitation, exclusion, or disadvantage does not in fact exist; and

(3) An evidence of coverage shall be deemed to be deceptive if the evidence of coverage taken as a whole, and with consideration given to typography and format, as well as language, shall be such as to cause a reasonable person not possessing special knowledge regarding health benefits plans and evidences of coverage for the health benefits plan to expect benefits, services, charges, or other advantages which the evidence of coverage does not provide or which the health benefits plan issuing the evidence of coverage does not regularly make available for enrollees covered under evidence of coverage.

(b) The provisions of Chapter 6 of this title applicable to insurers shall apply to health maintenance organizations in this chapter and, for the purpose of determining whether a violation of Chapter 6 of this title has occurred, an "enrollee" as defined in this chapter shall be deemed to be an insured or a policyholder as used in Chapter 6 of this title, whichever is applicable.

(c) An enrollee may not be canceled or nonrenewed except for the failure to pay the charge for such coverage or for such other reasons as may be promulgated by the Commissioner.



§ 33-21-27. Enforcement of chapter; penalties for violations of chapter

(a) (1) In lieu of suspension or revocation of a certificate of authority for any of the causes enumerated in Code Section 33-21-5, the Commissioner of Insurance may place a health maintenance organization on probation or may fine the health maintenance organization in accordance with Chapter 2 of this title when, in his judgment, he finds that the public interest would not be harmed by the continued operation of the health maintenance organization. The amount of any penalty shall be paid by the health maintenance organization to the Commissioner for use by the state. At any hearing conducted in accordance with this title, the Commissioner shall have authority to administer oaths to witnesses. Anyone testifying falsely, after having been administered the oath, shall be subject to the penalty of perjury.

(2) Any action of the Commissioner of Insurance taken pursuant to this Code section shall be subject to such review as may be provided in Chapter 2 of this title.

(b) (1) If the Commissioner of Insurance or the commissioner of community health shall, for any reason, have cause to believe that any violation of this chapter has occurred or is threatened, the Commissioner of Insurance or the commissioner of community health may give notice to the health maintenance organization and to the representatives or other persons who appear to be involved in the suspected violation to arrange a conference with the alleged violators or their authorized representatives for the purpose of attempting to ascertain the facts relating to the suspected violation and, in the event it appears that any violation has occurred or is threatened, to arrive at an adequate and effective means of correcting or preventing such violation.

(2) Proceedings under this subsection shall not be governed by any formal procedural requirements and may be conducted in such manner as the Commissioner of Insurance or the commissioner of community health may deem appropriate under the circumstances.

(c) (1) The Commissioner of Insurance may issue an order directing a health maintenance organization or a representative of a health maintenance organization to cease and desist from engaging in any act or practice in violation of this chapter.

(2) Within five days after service of the order of cease and desist, the respondent may request a hearing on the question of whether acts or practices in violation of this chapter have occurred. The hearings shall be conducted pursuant to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," and judicial review shall be available as provided in Chapter 13 of Title 50.

(d) In the case of any violation of this chapter, if the Commissioner of Insurance elects not to issue a cease and desist order or in the event of noncompliance with a cease and desist order issued pursuant to this Code section, the Commissioner may institute a proceeding to obtain injunctive relief, or seeking other appropriate relief, in the superior court having jurisdiction of the parties.

(e) In addition to any other liability or punishment prescribed, any person who violates this chapter shall be guilty of a misdemeanor.



§ 33-21-28. Applicability of provisions of title and of other laws to health maintenance organizations and representatives

(a) Except as otherwise provided by law, all provisions of this title which are not in conflict with this chapter shall apply to health maintenance organizations and all other persons subject to this chapter, and specifically, the requirements and restrictions of Code Sections 33-20A-6, 33-20A-7, 33-20A-8, and 33-20A-9.1 shall apply to health maintenance organizations and all other persons subject to this chapter.

(b) Solicitation of enrollees by a health maintenance organization granted a certificate of authority or its representatives shall not be construed to violate any provision of law relating to solicitation or advertising by health professionals.

(c) Any health maintenance organization authorized under this chapter shall not be deemed to be practicing medicine and shall be exempt from the provision of Chapter 34 of Title 43, relating to the practice of medicine.



§ 33-21-29. Point-of-service option for persons offered health care coverage through health maintenance organization

(a) It is the intent of the General Assembly to allow citizens to have the right to choose their own health care providers with as few mandates from government and business as possible. It is also the intent to allow these choices with no additional cost to any business in this state. With these intentions, and the recognition of necessary governmental involvement through various laws, the General Assembly enacts this Code section.

(b) As used in this Code section, the term:

(1) "Employer" means an employer, association, or other private group arrangement.

(2) "Enrollee" means any person entitled to receive health care services or reimbursement for such services pursuant to a contract with a health maintenance organization, whether the contract is with the person entitled to receive those services or reimbursement or the contract is with an employer of which such person is an employee or member.

(3) "Point-of-service option" means a delivery system that permits an enrollee of a health maintenance organization to receive services outside the provider panel of the health maintenance organization under the terms and conditions of the enrollee's contract with the health maintenance organization.

(4) "Provider" means a provider or a group of providers designated to provide health care services to the health maintenance organization's enrollees, as provider is defined in Code Section 33-21-1.

(5) "Provider panel" means those providers with which a health maintenance organization contracts to provide health care services to the health maintenance organization's enrollees.

(c) If the only type of insurance that an employer offers to eligible employees or individuals is health benefit plan coverage through a health maintenance organization, then the health maintenance organization with which such employer contracts to provide such coverage shall offer or make arrangements for the offering of a point-of-service option to such employer for the employer's eligible employees or individuals, and each such eligible employee or individual shall have the right to accept or reject such option.

(d) An employer may require an employee or individual who accepts the point-of-service option to be responsible for the payment of a premium over the amount of the premium for the coverage offered by the health maintenance organization or by an arrangement with another entity in conjunction with the health maintenance organization either directly to the health maintenance organization or other entity or by payroll deduction.

(e) A health maintenance organization may impose different cost-sharing provisions for the point-of-service option based on whether the service is provided through the provider panel of the health maintenance organization or outside the provider panel of the health maintenance organization.

(f) This Code section shall not apply to the Department of Community Health with regard to any and all health benefits that the department may provide pursuant to Article 7 of Chapter 4 of Title 49, the "Georgia Medical Assistance Act of 1977," nor shall this Code section apply to Chapter 9 of Title 34, relating to workers' compensation.

(g) An employer may charge an employee or individual who accepts the point-of-service option a reasonable administrative fee for costs associated with the employer's reasonable administration of the point-of-service option.






Chapter 21A - Medicaid Care Management Organizations

§ 33-21A-1. Short title

This chapter shall be known and may be cited as the "Medicaid Care Management Organizations Act."



§ 33-21A-2. Definitions

As used in this chapter, the term:

(1) "Care management organization" means an entity that is organized for the purpose of providing or arranging health care, which has been granted a certificate of authority by the Commissioner of Insurance as a health maintenance organization pursuant to Chapter 21 of this title, and which has entered into a contract with the Department of Community Health to provide or arrange health care services on a prepaid, capitated basis to members.

(2) "Coordination of care" means early identification of members who have or may have special needs; assessment of a member's risk factors; development of a plan of care; referrals and assistance to ensure timely access to providers; actively linking the member to providers, medical services, and residential, social, and other support services where needed; monitoring; continuity of care; and follow-up and documentation, all as further described pursuant to the terms of the contracts between the Department of Community Health and the care management organizations.

(3) "Critical access hospital" means a hospital that meets the requirements of the federal Centers for Medicare and Medicaid Services to be designated as a critical access hospital and that is recognized by the Department of Community Health as a critical access hospital for purposes of Medicaid.

(4) "Emergency health care services" means health care services that are provided for a condition of recent onset and sufficient severity, including, but not limited to, severe pain, that would lead a prudent layperson, possessing an average knowledge of medicine and health, to believe that his or her condition, sickness, or injury is of such a nature that failure to obtain immediate medical care could result in:

(A) Placing the patient's health in serious jeopardy;

(B) Serious impairment to bodily functions; or

(C) Serious dysfunction of any bodily organ or part.

(5) "Health care provider" or "provider" means any person, partnership, professional association, corporation, facility, or institution certified, licensed, or registered by the State of Georgia that has contracted with a care management organization to provide health care services to members.

(6) "Health care services" has the same meaning as in paragraph (5) of Code Section 33-21-1.

(7) "Health maintenance organization" means an entity which has been issued a certificate of authority by the Commissioner of Insurance pursuant to Chapter 21 of this title to establish and operate a health maintenance organization.

(8) "Hospital Statistical and Reimbursement Report" or "HS&R report" means a report created by a care management organization, using the same format that is used by the Department of Community Health in completing HS&R reports, that includes data related to an individual hospital, including aggregate statistics and reimbursement data for all Medicaid recipients who are covered by the care management organization and who received health care services at such hospital during a specific fiscal year, including data regarding services that were provided out of network. HS&R reports are utilized by the Department of Community Health for purposes of the Indigent Care Trust Fund's disproportionate share hospital survey and are also utilized by hospitals to claim payments under medicare's disproportionate share hospital program.

(9) "Medicaid" means the joint federal and state program of medical assistance established by Title XIX of the federal Social Security Act, which is administered in this state by the Department of Community Health pursuant to Article 7 of Chapter 4 of Title 49.

(10) "Member" means a Medicaid or PeachCare for Kids recipient who is currently enrolled in a care management organization plan.

(11) "PeachCare for Kids" means the State of Georgia's State Children's Health Insurance Program established pursuant to Title XXI of the federal Social Security Act, which is administered in this state by the Department of Community Health pursuant to Article 13 of Chapter 5 of Title 49.

(12) "Post-stabilization services" means covered services related to an emergency medical condition that are provided after a member is stabilized in order to maintain the stabilized condition or to improve or resolve the member's condition.

(13) "Responsible health organization" means the entity that a health care provider reasonably identifies to be responsible for providing or arranging health care services for a patient who is a Medicaid or PeachCare for Kids recipient after the provider has properly conducted an eligibility verification in accordance with the procedures of the Department of Community Health.



§ 33-21A-3. Certificate of authority required; setting of rates; authority of commissioners

(a) A care management organization shall be required to obtain a certificate of authority as a health maintenance organization pursuant to Chapter 21 of this title prior to providing or arranging health care for members pursuant to a contract with the Department of Community Health. On and after the date of issuance of its certificate of authority as a health maintenance organization, a care management organization shall comply with all provisions relating to health maintenance organizations and all provisions relating to managed health care plans, with the exception of Code Section 33-20A-9.1.

(b) The Commissioner of Insurance shall not have the authority to approve, disapprove, or set rates paid by the Department of Community Health to a care management organization or paid by a care management organization to a health care provider.

(c) The Commissioner of Insurance shall not have the authority to approve, disapprove, or modify any plan offered by a care management organization or any contract between a care management organization and the Department of Community Health.

(d) Nothing in this chapter shall be interpreted as altering the authority of the commissioner of community health.



§ 33-21A-4. Reimbursement for emergency health care services

(a) In particular, but without limitation, a care management organization shall not:

(1) Deny or inappropriately reduce payment to a provider of emergency health care services for any evaluation, diagnostic testing, or treatment provided to a recipient of medical assistance for an emergency condition; or

(2) Make payment for emergency health care services contingent on the recipient or provider of emergency health care services providing any notification, either before or after receiving emergency health care services.

(b) In processing claims for emergency health care services, a care management organization shall consider, at the time that a claim is submitted, at least the following criteria:

(1) The age of the patient;

(2) The time and day of the week the patient presented for services;

(3) The severity and nature of the presenting symptoms;

(4) The patient's initial and final diagnosis; and

(5) Any other criteria prescribed by the Department of Community Health, including criteria specific to patients under 18 years of age.

A care management organization shall configure or program its automated claims processing system to consider at least the conditions and criteria described in this subsection for claims presented for emergency health care services. The Department of Community Health may develop and publish in print or electronically a list of additional standards to be used by care management organizations to maximize the identification and accurate payment of claims for emergency health care services.

(c) If a provider that has not entered into a contract with a care management organization provides emergency health care services or post-stabilization services to that care management organization's member, the care management organization shall reimburse the noncontracted provider for such emergency health care services and post-stabilization services at a rate equal to the rate paid by the Department of Community Health for Medicaid claims that it reimburses directly.



§ 33-21A-5. Requirements relating to critical access hospitals

(a) A critical access hospital must provide notice to a care management organization and the Department of Community Health of any alleged breaches in its contract by such care management organization.

(b) If a critical access hospital satisfies the requirement of subsection (a) of this Code section, and if the Department of Community Health concludes, after notice and hearing, that a care management organization has substantively and repeatedly breached a term of its contract with a critical access hospital, the department is authorized to require the care management organization to pay damages to the critical access hospital in an amount not to exceed three times the amount owed. Notwithstanding the foregoing, nothing in this Code section shall be interpreted to limit the authority of the Department of Community Health to establish additional penalties or fines against a care management organization for failure to comply with the contract between a care management organization and the Department of Community Health.



§ 33-21A-6. Coverage for newborn infants until discharged from inpatient care

(a) Each care management organization shall pay for health care services provided to a newborn infant who is born to a mother who is a member currently enrolled with that care management organization until such time as the newborn is finally discharged from all inpatient care to a home environment subject to approval by the federal Centers for Medicare and Medicaid Services. For a newborn infant whose mother is enrolled in a Medicaid program under which she receives Medicaid benefits directly from the Department of Community Health, the Department of Community Health shall pay for health care services provided to the newborn until such time as the newborn is finally discharged from all inpatient care to a home environment.

(b) In the event a newborn is disenrolled from a care management organization and re-enrolled into the Medicaid fee-for-service program conducted directly by the Department of Community Health, the care management organization shall ensure the coordination of care for that child until the child has been appropriately discharged from the hospital and placed in an appropriate care setting.



§ 33-21A-7. Bundling of provider complaints and appeals

(a) In reviewing provider complaints or appeals related to denial of claims, a care management organization shall allow providers to consolidate complaints or appeals of multiple claims that involve the same or similar payment or coverage issues, regardless of the number of individual patients or payment claims included in the bundled complaint or appeal.

(b) Each care management organization shall allow a provider that has exhausted the care management organization's internal appeals process related to a denied or underpaid claim or group of claims bundled for appeal the option either to pursue the administrative review process described in subsection (e) of Code Section 49-4-153 or to select binding arbitration by a private arbitrator who is certified by a nationally recognized association that provides training and certification in alternative dispute resolution. If the care management organization and the provider are unable to agree on an association, the rules of the American Arbitration Association shall apply. The arbitrator shall have experience and expertise in the health care field and shall be selected according to the rules of his or her certifying association. Arbitration conducted pursuant to this Code section shall be binding on the parties. The arbitrator shall conduct a hearing and issue a final ruling within 90 days of being selected, unless the care management organization and the provider mutually agree to extend this deadline. All costs of arbitration, not including attorney's fees, shall be shared equally by the parties.

(c) For all claims that are initially denied or underpaid by a care management organization but eventually determined or agreed to have been owed by the care management organization to a provider of health care services, the care management organization shall pay, in addition to the amount determined to be owed, interest of 20 percent per annum, calculated from 15 days after the date the claim was submitted. A care management organization shall pay all interest required to be paid under this provision or Code Section 33-24-59.5 automatically and simultaneously whenever payment is made for the claim giving rise to the interest payment. All interest payments shall be accurately identified on the associated remittance advice submitted by the care management organization to the provider. A care management organization shall not be responsible for the penalty described in this subsection if the health care provider submits a claim containing a material omission or inaccuracy in any of the data elements required for a complete standard health care claim form as prescribed under 45 C.F.R. Part 162 for electronic claims, a CMS Form 1500 for nonelectronic claims, or any claim prescribed by the Department of Community Health.

(d) Each care management organization shall maintain a website that allows providers to submit, process, edit, rebill, and adjudicate claims electronically. To the extent a provider has the capability, each care management organization shall submit payments to providers electronically and submit remittance advices to providers electronically within one business day of when payment is made. To the extent that any of these functions involve covered transactions under 45 C.F.R. Section 162.900, et seq., then those transactions also shall be conducted in accordance with applicable federal requirements.

(e) Each care management organization shall post on its website a searchable list of all providers with which the care management organization has contracted. At a minimum, this list shall be searchable by provider name, specialty, and location. At a minimum, the list shall be updated once each month.

(f) The Department of Community Health shall require each care management organization to utilize the same timeframes and deadlines for submission, processing, payment, denial, adjudication, and appeal of Medicaid claims as the timeframes and deadlines that the Department of Community Health uses on claims it pays directly.

(g) No care management organization shall, as a condition of contracting with a provider, require that provider to participate or accept other plans or products offered by the care management organization unrelated to providing care to members. Any care management organization which violates this prohibition shall be subject to a penalty of $1,000.00 per violation. Such penalty shall be collected by the Department of Community Health. A care management organization shall not reduce the funding available for members as a result of payment of such penalties.

(h) No health care provider shall, as a condition of contracting with a care management organization, require that a care management organization contract with or not contract with another health care provider. Any health care provider which violates this subsection shall be subject to a penalty of $1,000.00 per violation. Such penalty shall be collected by the Department of Community Health. A health care provider shall not terminate an agreement with a care management organization as a result of payment of such penalties.



§ 33-21A-8. Participation by dentists

(a) Except as provided in subsection (b) of this Code section, no care management organization or agent of such care management organization shall deny any dentist from participating in the Medicaid and PeachCare for Kids dental program administered by such care management organization if:

(1) Such dentist has obtained a license to practice in this state and is an enrolled provider who has met all of the requirements of the Department of Community Health for participation in the Medicaid and PeachCare for Kids program; and

(2) (A) The licensed dentist will provide dental services to members pursuant to a state or federally funded educational loan forgiveness program that requires such services; provided, however, each care management organization shall be required to offer dentists wishing to participate through such loan forgiveness programs the same contract terms offered to other dentists in the service region who participate in the care management organization's Medicaid and PeachCare for Kids dental programs;

(B) The geographic area in which the dentist intends to practice has been designated as having a dental professional shortage as determined by the Department of Community Health, which may be based on the designation of the Health Resources and Services Administration of the United States Department of Health and Human Services; or

(C) Such care management organization fails to establish to the satisfaction of the Department of Community Health that a sufficient number of general dentists and specialists have contracted with the care management organization to provide covered dental services to members in the geographic region.

(b) A care management organization may decline to contract with a dentist who meets the requirements of subsection (a) of this Code section if such dentist has had his or her license to practice dentistry sanctioned in any manner or fails to meet the credentialing criteria established by the care management organization. Any dentist denied on this basis shall be entitled to a hearing before an administrative law judge as set forth in subsection (e) of Code Section 49-4-153.

(c) The Department of Community Health shall also provide a means for dentists to request an annual hearing to determine whether a condition described in subparagraph (B) or (C) of paragraph (2) of subsection (a) of this Code section exists. The department may compel the attendance of care management organizations or agents of care management organizations to attend such hearings. The department may request additional information as a result of the hearing, and it shall consider matters raised in the hearing when deciding whether a condition described in subparagraph (A) or (B) of paragraph (2) of subsection (a) of this Code section exists.



§ 33-21A-9. Submission and payment of claims

(a) If a provider submits a claim to a responsible health organization for services rendered within 72 hours after the provider verifies the eligibility of the patient with that responsible health organization, the responsible health organization shall reimburse the provider in an amount equal to the amount to which the provider would have been entitled if the patient had been enrolled as shown in the eligibility verification process. After resolving the provider's claim, if the responsible health organization made payment for a patient for whom it was not responsible, then the responsible health organization may pursue a cause of action against any person who was responsible for payment of the services at the time they were provided but may not recover any payment made to the provider.

(b) If a provider verifies the eligibility of a patient as set forth in subsection (a) of this Code section, and if a provider determines that a person other than the responsible health organization to which it has submitted a claim is responsible for Medicaid or PeachCare for Kids coverage of the patient at the time the service was rendered, the provider may submit the claim to the person that is responsible for Medicaid or PeachCare for Kids coverage and that person shall reimburse all medically necessary services, without application of any penalty for failure to file claims in a timely manner, for failure to obtain prior authorization, or for the provider not being a participating provider in the person's network, and the amount of reimbursement shall be that person's applicable rate for the service if the provider is under contract with that person or the rate paid by the Department of Community Health for the same type of claim that it pays directly if the provider is not under contract with that person.



§ 33-21A-10. New and renewal agreements with care management organizations and health care providers

(a) On and after May 13, 2008, the Department of Community Health shall include provisions in all new or renewal agreements with a care management organization, which require the care management organization to comply with all provisions of this chapter.

(b) On and after May 13, 2008, a care management organization shall not include any provisions in new or renewal agreements with providers entered into pursuant to the contract between the Department of Community Health and the care management organization, which are inconsistent with the provisions of this chapter.



§ 33-21A-11. Hospital statistical and reimbursement reports from care management organizations; penalty

Upon request by a hospital provider related to a specific fiscal year, a care management organization shall, within 30 days of the request, provide that hospital with an HS&R report for the requested fiscal year. Any care management organization which violates this Code section by not providing the requested report within 30 days shall be subject to a penalty of $1,000.00 per day, starting on the thirty-first day after the request and continuing until the report is provided. It is the intent of the General Assembly that such penalty be collected by the Department of Community Health and deposited into the Indigent Care Trust Fund created pursuant to Code Section 31-8-152. A care management organization shall not reduce the funding available for health care services for members as a result of payment of such penalties.



§ 33-21A-12. Federal law, rule and regulations control

To the extent any provision in this chapter is inconsistent with applicable federal law, rule, or regulation, the applicable federal law, rule, or regulation shall govern.






Chapter 22 - Insurance Premium Finance Companies

§ 33-22-1. Short title

This chapter shall be known and may be cited as the "Insurance Premium Finance Company Act."



§ 33-22-2. Definitions

As used in this chapter, the term:

(1) "Insurance premium finance agreement" means an agreement by which an insured or prospective insured promises to pay to a premium finance company the amount advanced or to be advanced under the agreement to an insurer or to an insurance agent or insurance broker in payment of premiums on an insurance contract together with a service charge as authorized and limited by this chapter.

(2) "Insurance premium finance company" means a person engaged in the business of entering into insurance premium finance agreements.

(3) "Licensee" means an insurance premium finance company holding a license issued by the Commissioner under this chapter.



§ 33-22-3. Requirement of license for transaction of business; fees; change of address; examination of applicants

(a) No person shall engage in the business of financing insurance premiums in this state without first having obtained a license as a premium finance company from the Commissioner.

(b) The annual license fee shall be as provided in Code Section 33-8-1. Licenses may be renewed from year to year as of March 1 of each year upon payment of the fee as provided in Code Section 33-8-1. The fee for said license shall be paid to the Commissioner for use by the state.

(c) Before any licensee changes his or her address, he or she shall inform the Commissioner of the change in writing.

(d) Subject to the penalties of perjury, the person to whom the license or the renewal of the license may be issued shall file sworn answers to such interrogatories as the Commissioner may require. The Commissioner shall have authority at any time to require the applicant fully to disclose the identity of all stockholders, partners, officers, and employees, and he may in his discretion refuse to issue or renew a license in the name of any firm, partnership, or corporation if he is not satisfied that any officer, employee, stockholder, or partner thereof who may materially influence the applicant's conduct meets the standards of this chapter.

(e) Any person who shall engage in the business of financing insurance premiums in this state without obtaining a license as provided in this Code section shall, upon conviction, be subject to a fine of not more than $1,000.00.



§ 33-22-4. Investigation of applicants for licenses; issuance or denial of license generally; hearing; grounds for issuance or denial

(a) Upon the filing of an application and the payment of the license fee, the Commissioner shall make an investigation of each applicant and shall issue a license if he finds the applicant is qualified in accordance with this chapter. If the Commissioner does not so find, he shall within 30 days after he has received such application so notify the applicant and, at the request of the applicant, give the applicant a full hearing.

(b) The Commissioner shall issue or renew a license as may be applied for when he is satisfied that the person to be licensed:

(1) Is competent and trustworthy and intends to act in good faith in the capacity involved by the license for which application is made;

(2) Has a good business reputation and has had experience, training, or education so as to be qualified in the business for which the application for the license is made;

(3) If a corporation, is a corporation incorporated under the laws of this state or a foreign corporation authorized to transact business in this state; and

(4) Will contribute to and promote the convenience and advantage of the citizens of this state by providing a necessary additional market for the financing of insurance premiums.



§ 33-22-5. Minimum capital requirements; deposit of securities or filing of bond

No license shall be issued to any applicant for a license or renewal license under this chapter unless the applicant:

(1) Shall possess and thereafter maintain a minimum balance of at least $5,000.00 in his capital account as shown in his annual report to the Commissioner; provided, however, the Commissioner shall in his discretion require such higher amounts of capital as he deems necessary for the protection of the public; and

(2) Shall deposit with the Commissioner securities acceptable to the Commissioner in the amount of $25,000.00; or

(3) Shall file with the Commissioner a bond, to be approved by the Commissioner and made payable to the Commissioner or his successor in office, executed by the applicant as principal and by a corporate surety authorized to do business in this state in the penal sum of $25,000.00, conditioned that the licensee will conduct his business in accordance with this chapter and the laws of this state and that the licensee will properly account for all moneys collected in connection with this chapter and the laws of this state. The bond shall remain in full force and effect until the surety is released from liability by the Commissioner or until the bond is canceled by the surety and the bond shall not be canceled or terminated unless prior to the cancellation or termination 30 days' written notice is filed with the Commissioner.



§ 33-22-6. Grounds and procedure for revocation, suspension, or nonrenewal of license or imposition of probation or fine

(a) The Commissioner may revoke or suspend the license of any premium finance company when and if after investigation the Commissioner finds that:

(1) Any license issued to the company was obtained by fraud;

(2) There was any misrepresentation in the application for the license;

(3) The holder of the license has otherwise shown himself untrustworthy or incompetent to act as a premium finance company;

(4) The holder of such license has misappropriated, converted, illegally withheld, or refused to pay over upon proper demand any moneys belonging to an insurer or insured entrusted to the holder in its fiduciary capacity;

(5) The holder is found to be in an unsound condition or in such condition as to render the future transaction of business in this state hazardous to the public; or

(6) The company has violated any of the provisions of this chapter.

(b) Before the Commissioner shall revoke, suspend, or refuse to renew the license of any premium finance company, he shall give to the person an opportunity to be fully heard and to introduce evidence in his behalf.

(c) In lieu of revoking or suspending the license for any of the causes enumerated in subsection (a) of this Code section, the Commissioner shall have the authority after a hearing to place the premium finance company on probation for a period of time not to exceed one year and may subject such company to a penalty of not more than $1,000.00 for each offense when, in his judgment, he finds that the public interest would not be harmed by the continued operation of the company.

(d) The Commissioner shall also have the authority after a hearing to subject any person or entity who is acting as a premium finance company in this state without a license, as provided for by this chapter, to a penalty of not more than $1,000.00 for each violation of this chapter. The amount of any such penalty shall be paid by the company, person, or entity to the Commissioner for the use of the state.

(e) At any hearing provided by this Code section, the Commissioner or his designee shall have authority to administer oaths to witnesses. After having been administered the oath, anyone testifying falsely commits the offense of perjury.

(f) Any hearings provided for in this Code section shall be conducted in accordance with Chapter 2 of this title. Any action of the Commissioner in refusing to issue or renew a license or in assessing a monetary fine shall be subject to review as provided in Chapter 2 of this title.



§ 33-22-7. Maintenance of records of transactions by licensees; examination of records by Commissioner

(a) Every licensee shall maintain records of its premium finance transactions and the said records shall be open to examination and investigation by the Commissioner.

(b) Every licensee shall preserve its records of its premium finance transactions, including cards used in a card system, for at least three years after making the final entry in respect to any premium finance agreement. The preservation of records in photographic or electronic form shall constitute compliance with this requirement.

(c) The Commissioner may at any time require any licensee to bring such records as he may direct to the Commissioner's office for examination or, if he deems it necessary, the Commissioner or his duly authorized representative may conduct an examination of the records on the premises of the licensee. The expense of any on-the-premise examination shall be borne by the licensee, as provided in the case of examinations of insurers conducted pursuant to Code Section 33-2-15.



§ 33-22-8. Form, contents, execution, and delivery of premium finance agreement; financing of additional premiums

(a) A premium finance agreement shall:

(1) Be dated and signed by or on behalf of the insured, and the printed portion of the agreement shall be in approximately eight-point type and shall be readable by an individual with average eyesight;

(2) Contain the name and place of business of the insurance agent or insurance broker negotiating the related insurance contract, the name and residence or place of business of the insured as specified by him or her, the name and place of business of the premium finance company to which payments are to be made, a description of the insurance contracts involved, and the amount of the premium for the contracts; and

(3) Set forth the following items, where applicable:

(A) The total amount of the premiums;

(B) The amount of the down payment;

(C) The principal balance (the difference between subparagraphs (A) and (B) of this paragraph);

(D) The amount of the service charge, including the additional charge as provided in Code Section 33-22-9;

(E) The balance payable by the insured (the sum of subparagraphs (C) and (D) of this paragraph); and

(F) The number of payments required, the amount of each payment expressed in dollars, and the due date or period of payment.

(b) The items set out in paragraph (3) of subsection (a) of this Code section need not be stated in the sequence or order in which they appear in such paragraph, and additional items may be included to explain the computations made in determining the amount to be paid by the insured.

(c) The licensee or the insurance agent or insurance broker shall deliver to the insured or send by electronic means or mail to the insured at his or her address shown in the agreement a complete copy of the agreement.

(d) Whenever an insurance policy has been financed pursuant to this chapter, an additional premium to such policy or a renewal or extension of such policy may be financed with the same premium finance company without the execution of a new premium finance agreement. The premium finance company or the insurance agent or insurance broker shall deliver to the insured or send by electronic means or mail to the insured at his or her address shown in the agreement an addendum to the existing premium finance agreement, and such addendum shall contain the information required under subsection (a) of this Code section.



§ 33-22-9. Service charges

(a) As used in this Code section, the term:

(1) "Commercial insurance premium finance agreement" means any insurance premium finance agreement other than a consumer premium finance agreement.

(2) "Consumer insurance premium finance agreement" means an insurance premium finance agreement, as defined in Code Section 33-22-2, wherein the insurance contracts which are the subject of the premium finance agreement are for personal, family, or household purposes rather than business or professional purposes.

(b) A premium finance company shall not charge, contract for, receive, or collect a service charge other than as permitted by this chapter.

(c) The service charge shall be computed on the balance of the premiums due, after subtracting the down payment made by the insured in accordance with the premium finance agreement, from the effective date of the insurance coverage for which the premiums are being advanced, to and including the date when the final payment of the premium finance agreement is payable; provided, however, that service charges as specified in the premium finance agreement may continue to be charged until such agreement is paid in full.

(d) The service charge per consumer insurance premium finance agreement shall be a maximum of $12.00 per $100.00 per annum plus an additional charge which shall not exceed $20.00 per premium finance agreement, which additional charge need not be refunded upon prepayment. Any insured may prepay his or her premium finance agreement in full at any time before the due date of the final payment and in such event the unearned service charge shall be refunded in accordance with the Rule of 78 and shall represent at least as great a proportion of the service charge, if any, as the sum of the periodic balances after the month in which prepayment is made bears to the sum of all periodic balances under the schedule of payments in the agreement.

(e) The service charge for a commercial insurance premium finance agreement shall be properly agreed upon by the parties to the contract. The claim or defense of usury by such insureds who enter into such a commercial insurance premium finance agreement or their successors or anyone in their behalf shall not be valid if such agreement is a valid contract in all other respects.



§ 33-22-10. Delinquency charges; returned check fees

(a) A premium finance agreement may provide for the payment by the insured of a delinquency charge ranging in amount from $1.50 to a maximum of 5 percent of the delinquent payment on any payment which is in default for a period of five days or more. If the default results in the cancellation of any insurance contract listed in the agreement, the agreement may provide for the payment by the insured of a cancellation charge of $15.00 in the case of a commercial insurance premium finance agreement or $5.00 in the case of a consumer insurance premium finance agreement.

(b) A premium finance agreement may provide for a returned check fee of $20.00 for each installment payment check returned by the financial institution as the result of insufficient funds.



§ 33-22-11. Necessity of filing of premium finance agreement

No filing of the premium finance agreement shall be necessary to perfect the validity of the agreement as a secured transaction as against creditors, subsequent purchasers, pledgees, encumbrancers, successors, or assigns.



§ 33-22-12. Notification of insurer by finance company of existence of premium finance agreement

Any premium finance company which enters into a premium finance agreement under this chapter shall notify the insurer whose premiums are being financed of the existence of the agreement. A draft of the premium finance company made payable directly to the order of the insurer of the premium due such insurer for a policy or policies financed by such premium finance company shall constitute sufficient notice under this Code section. The insurer shall not be required to comply with Code Sections 33-22-13 and 33-22-14 until notification of the existence of the insurance premium finance agreement has been furnished to the insurer in accordance with this Code section.



§ 33-22-12.1. Notice to insured by premium finance company; copy of premium finance agreement; notice of existence of power of attorney

Whenever a premium finance company executes a premium finance agreement relative to a personal or family-type policy of insurance, it shall deliver to the insured or send by electronic means or mail to the insured at his or her address shown in the agreement a copy of the agreement and a written notice which clearly discloses to the insured the existence of the power of attorney contained in such agreement. The written notice shall substantially comply with the following form:

"NOTICE

Your insurance policy premiums have been financed and are payable on a

monthly payment basis. If you do not pay each payment on or before the

date due or within 15 days of the date due, we have the right to CANCEL

your insurance policy or policies which are financed under the premium

finance agreement. To avoid cancellation of your policy or policies,

MAKE YOUR PAYMENTS ON TIME."



§ 33-22-13. Procedure for cancellation of insurance contract upon default

(a) When a premium finance agreement contains a power of attorney enabling the premium finance company to cancel any insurance contract or contracts listed in the agreement, the insurance contract or contracts shall not be canceled by the premium finance company unless the cancellation is effectuated in accordance with this Code section.

(b) Not less than ten days' written notice shall be delivered to the insured or sent by electronic means or mailed to the insured at his or her address shown in the agreement of the intent of the premium finance company to cancel the insurance contract unless the default is cured within such ten-day period. A copy of said notice shall also be sent to the insurance agent or insurance broker indicated on the premium finance agreement.

(c)(1) After expiration of such ten-day period, the premium finance company may thereafter in the name of the insured cancel such insurance contract or contracts by mailing or delivering to the insurer a notice of cancellation; and the insurance contract shall be canceled as if the notice of cancellation had been submitted by the insured, but without requiring the return of the insurance contract or contracts. The premium finance company, when mailing or delivering notice to the insurance company to cancel the policy, shall mail notice to the insured notifying him or her of the action taken. Such notice to the insured shall contain the date and time the policy is to be canceled, which date shall be after the date of mailing of such notice, and shall inform the insured that any payment received after the mailing or delivery of notice to the insurance company to cancel the policy will not reinstate the policy. The notice may contain information to the effect that the premium finance company will make a request to the insurance company to reinstate the policy. Language sufficiently clear and specific so that a person of average intelligence can understand the action being taken by the premium finance company shall be used. The notice to the insured required by this subsection shall be delivered as provided in subsection (d) of Code Section 33-24-14 or mailed to the last address of record of the insured and shall be dispatched by at least first-class mail and receiving the receipt provided by the United States Postal Service or such other evidence of mailing as prescribed or accepted by the United States Postal Service.

(2) The receipt of the notice of cancellation provided in paragraph (1) of this subsection by the insurer shall create a conclusive presumption that the premium finance company has fully complied with all the requirements of this Code section, that the insurer is entitled to rely on such presumption, and that the cancellation of the insurance contract or contracts is concurred in and authorized by the insured. No liability of any nature whatsoever shall be imposed upon the insurer as a result of the failure by the insured to receive the notice of the action taken required by paragraph (1) of this subsection or as a result of the failure of the insurance premium finance company to comply with any of the requirements of this Code section.

(d) All statutory, regulatory, and contractual restrictions providing that the insurance contract may not be canceled unless notice is given to a governmental agency, mortgagee, or other third party shall apply where cancellation is effected under this Code section. The insurer shall give the prescribed notice on behalf of itself or the insured to any governmental agency, mortgagee, or other third party on or before the second business day after the day it receives the notice of cancellation from the premium finance company and shall determine the effective date of cancellation taking into consideration the number of days required to complete the cancellation.



§ 33-22-14. Disposition of unearned premiums upon cancellation of insurance policy

(a) Whenever an insurance policy is canceled and the premiums have been paid by an insurance premium finance company on behalf of the insured, if the insurer has been notified of the existence of the insurance premium finance agreement as required in Code Section 33-22-12, the insurer shall return whatever unearned premiums are due to the insurance premium finance company for the account of the insured. Whenever an insurer, after receiving notification of the existence of the insurance premium finance agreement, returns any unearned premium to anyone other than the insurance premium finance company named in the agreement, the insurer shall be directly responsible to such insurance premium finance company for any and all unearned premiums due as a result of the cancellation. The insurer shall furnish to the agent, agency, or broker placing the insurance a report setting forth an itemization of the unearned premiums under the policy.

(b)(1) In the event that the crediting of return premiums to the account of the insured results in a surplus over the amount due from the insured, the premium finance company shall refund the excess within ten working days of receipt of the return premium or tender of return premium to the insured via the agent, agency, or broker placing the insurance and shall furnish such agent, agency, or broker, upon a written request, a report setting forth an itemization of the unearned finance charge and other charges under the premium finance agreement; provided, however, there shall be no refund required when the excess due the insured is less than $5.00.

(2) Any insurance premium finance company failing to tender refunds or to furnish any report requested by the agent, agency, or broker as required in paragraph (1) of this subsection shall pay to the insured via the agent, agency, or broker a penalty equal to 25 percent of the amount of the refund and interest equal to 18 percent per annum until such time as the refund is made; provided, however, the maximum amount of such penalty and interest shall not exceed 50 percent of the amount of the refund due.

(3) Upon receipt of the refund from the insurance premium finance company, the agent, agency, or broker shall return any unearned premiums to the insured either in person or by depositing such refund in the mail within ten working days of receipt of the refund.

(4) Any agent, agency, or broker failing to tender any unearned premium as prescribed in paragraph (3) of this subsection shall be subject to the penalties prescribed in paragraph (3) of subsection (c) of Code Section 33-24-44.

(c) Failure to refund any surplus or return any unearned premium or to furnish any reports requested by the agent, agency, or broker under subsection (b) of this Code section shall not invalidate a notice of cancellation given in accordance with this chapter.



§ 33-22-14.1. Transmissions of electronic records subject to provisions of Uniform Electronic Transactions Act

Any use or transmission of electronic records or electronic signatures for purposes of this chapter shall be subject to the provisions of Chapter 12 of Title 10, the "Uniform Electronic Transactions Act."



§ 33-22-15. Promulgation of rules and regulations by Commissioner

The Commissioner may make and enforce such reasonable rules and regulations as may be necessary in making effective this chapter, but the rules and regulations shall not be contrary to nor inconsistent with this chapter.



§ 33-22-16. Applicability of chapter

This chapter shall not apply with respect to:

(1) Any insurance company authorized to do business in this state;

(2) Any bank, trust company, savings and loan association, credit union, or other lending institution authorized to transact business in this state that does not possess or acquire any right, title, or interest with respect to the insurance policy for which the premiums are financed other than in the proceeds of the insurance policy in the event of loss;

(3) The inclusion of a charge for insurance in connection with an installment sale in accordance with Article 1 of Chapter 1 of Title 10;

(4) The financing of insurance premiums in this state in accordance with Article 1 of Chapter 4 of Title 7 relating to rates of interest;

(5) Insurance premiums in connection with the kinds of business defined in Code Sections 33-7-4 (life insurance) and 33-7-2 (accident and sickness insurance) and for those persons licensed under Chapter 3 of Title 7 to write the insurance authorized in Chapter 3 of Title 7;

(6) Any insurance agent or agency as defined in Code Section 33-23-1 who only finances premiums on policies written by or through such agent or agency, unless such agent or agency wishes to charge, contract for, receive, or collect the service charges, delinquency charges, and other fees or charges permitted under this chapter; in which event such agent or agency shall be required to comply with all of the provisions of this chapter except for the provisions of paragraph (4) of subsection (b) of Code Section 33-22-4, relating to the necessity of showing convenience or advantage to the community in order to obtain a license; or

(7) A holder in due course of the receivables generated by a premium finance company but who is not otherwise acting as a premium finance company under the provisions of this chapter.



§ 33-22-999.

Index to Title 33

---------------------

An index to Title 33 is located at the end of Volume 25.

Title Note

Chapter Note






Chapter 23 - Licensing

Article 1 - Agents, Agencies, Subagents, Counselors, and Adjusters

§ 33-23-1. Definitions

(a) As used in this article, the term:

(1) "Adjuster" means any individual who for a fee, commission, salary, or other compensation investigates, settles, or adjusts and reports to his or her employer or principal with respect to claims arising under insurance contracts on behalf of the insurer or the insured or a person who directly supervises or manages such individual. The term "adjuster" does not include:

(A) Individuals who adjust claims arising under contracts of life or marine insurance or annuities; or

(B) An agent or a salaried employee of an agent or a salaried employee of an insurer who adjusts or assists in adjusting losses under policies issued by such agent or insurer.

(2) "Agency" means a business entity which represents one or more insurers and is engaged in the business of selling, soliciting, or negotiating insurance. Agency also means a business entity insurance producer.

(3) "Agent" means an individual appointed or employed by an insurer who sells, solicits, or negotiates insurance. Agent also means an individual insurance producer.

(3.1) "Automated claims adjudication system" means a preprogrammed computer system designed for the collection, data entry, calculation, and final resolution of property insurance claims used only for portable electronics as defined in paragraph (1) of subsection (d) of Code Section 33-23-12 which:

(A) May only be utilized by a licensed independent adjuster, licensed agent, or supervised individuals operating pursuant to this paragraph;

(B) Shall comply with all claims payment requirements of the Georgia Insurance Code; and

(C) Shall be certified as compliant with this Code section by a licensed independent adjuster that is an officer of a business entity licensed under this chapter.

(4) "Business entity" means a corporation, association, partnership, sole proprietorship, limited liability company, limited liability partnership, or other legal entity.

(5) "Controlled business of a person" means property or casualty insurance for a person or a person's spouse; for any relative by blood or marriage within the second degree of kinship as defined by paragraph (5) of Code Section 53-4-2; for a person's employer or the firm of which a person is a member; for any officer, director, stockholder, or member of a person's employer or of any firm of which a person is a partner; for any spouse of the officer, director, employer, stockholder, or member of a person's firm; for a person's ward or employee; or for any person or in regard to any property under a person's control or supervision in any fiduciary capacity.

(6) "Counselor" means any individual who engages or advertises or holds himself or herself out as engaging in the business of counseling, advising, or rendering opinions as to the benefits promised under any contract of insurance issued or offered by any insurer or as to the terms, value, effect, advantages, or disadvantages under the contract of insurance, other than an actuary or consultant advising insurers. When receiving a fee, commission, or other compensation for this service, such individual shall not receive any compensation from any other source on or relating to the same transaction.

(7) "Home state" means Canada, the District of Columbia, and any state or territory of the United States in which an insurance producer or adjuster maintains his or her principal place of residence or principal place of business and is licensed to act as an insurance producer or adjuster.

(8) "Independent adjuster" means an adjuster representing the interest of the insurer who is not an employee of such insurer.

(9) "Insurance," except where the type of insurance is specifically stated, means all kinds of insurance other than bail bonding by individual sureties.

(10) "Insurance producer" means a person required to be licensed under the laws of this state to sell, solicit, or negotiate insurance.

(10.1) "Limited subagent" means an individual licensed on behalf of a licensed agent pursuant to Code Section 33-23-12.

(11) "Negotiate" means the act of conferring directly with or offering advice directly to a purchaser or prospective purchaser of a particular contract of insurance concerning any of the substantive benefits, terms, or conditions of the contract, provided that the person engaged in that act either sells insurance or obtains insurance from insurers for purchasers.

(12) "Person" means an individual or business entity.

(13) "Public adjuster" means any person who solicits, advertises for, or otherwise agrees to represent only a person who is insured under a policy covering fire, windstorm, water damage, and other physical damage to real and personal property other than vehicles licensed for the road, and any such representation shall be limited to the settlement of a claim or claims under the policy for damages to real and personal property, including related loss of income and living expense losses but excluding claims arising out of any motor vehicle accident, and who, for compensation on behalf of an insured:

(A) Acts or aids, solely in relation to first-party claims arising under insurance contracts that insure the real or personal property of the insured, in negotiating for, or effecting the settlement of, a claim for loss or damage covered by an insurance contract;

(B) Advertises for employment as a public adjuster of insurance claims or solicits business or represents himself or herself to the public as a public adjuster of first-party claims for losses or damages arising out of policies of insurance that insure real or personal property; or

(C) Directly or indirectly solicits business, investigates or adjusts losses, or advises an insured about first-party claims for losses or damages arising out of policies of insurance that insure real or personal property for another person engaged in the business of adjusting losses or damages covered by an insurance policy.

(14) "Sell" means to exchange a contract of insurance by any means, for money or its equivalent, on behalf of an insurance company.

(15) "Solicit" means attempting to sell insurance or asking or urging a person to apply for a particular kind of insurance from a particular company.

(16) "Subagent" means any licensed agent, except as provided in Code Section 33-23-12, who acts for or on behalf of another licensed agent in the selling of, solicitation of, or negotiation for an insurance contract or annuity contract and who has on file with the Commissioner a certificate of authority from each agent with whom the subagent places insurance. Subagent also means subproducer. The term "subagent" shall not include:

(A) An agent who places insurance with or through another agent involving 12 or fewer policies or certificates of insurance in any one calendar year; or

(B) An agent who places surplus lines insurance with or through a surplus lines broker only with respect to such surplus lines insurance.

(17) "Surplus lines broker" means an individual licensed pursuant to Code Section 33-23-37.

(b) The definitions of agent, subagent, and counselor in subsection (a) of this Code section shall not be deemed to include:

(1) An attorney at law admitted to practice in this state, when handling the collections of premiums or advising clients as to insurance as a function incidental to the practice of law or who adjusts losses which are incidental to the practice of his or her profession;

(2) Any representative of ocean marine insurers;

(3) Any representative of farmers' mutual fire insurance companies as defined in Chapter 16 of this title;

(4) A salaried employee of a credit or character reporting firm or agency not engaged in the insurance business who may, however, report to an insurer;

(5) A person acting for or as a collection agency;

(6) A person who makes the salary deductions of premiums for employees or, under a group insurance plan, a person who serves the master policyholder of group insurance in administering the details of such insurance for the employees or debtors of the master policyholder or of a firm or corporation by which the person is employed and who does not receive insurance commissions for such service; provided, further, that an administration fee not exceeding 5 percent of the premiums collected paid by the insurer to the administration office shall not be construed to be an insurance commission;

(7) Persons exempted from licensure as provided in subsection (h) of Code Section 33-23-4; or

(8) An individual who collects claim information from, or furnishes claim information to, insureds or claimants, who conducts data entry, and who enters data into an automated claims adjudication system, provided that the individual is an employee of a licensed independent adjuster or its affiliate where no more than 25 such persons are under the supervision of one licensed independent adjustor or licensed agent.

(c) In addition to paragraphs (2) through (8) of subsection (b) of this Code section, the definitions of public adjuster, independent adjuster, and adjuster in subsection (a) of this Code section shall not be deemed to include an attorney admitted to practice law in this state.



§ 33-23-1.1. Counselor's additional ancillary services considered a separate transaction

As used in paragraph (6) of subsection (a) of Code Section 33-23-1, the definition of counselor, the term "transaction" refers to coverage or services in the same line or subline of insurance; provided, however, that additional ancillary services for commercial risks in excess of acquisition services shall be considered a separate transaction when such additional ancillary services are disclosed in writing to the insured and approved in advance by the insured. Additional ancillary services shall include, but not be limited to, the following: risk identification; loss measurement; gathering and analysis of loss information; verification of workers' compensation experience modifiers; setting of risk retention levels; development of retention financing plans; development of insurance specifications; negotiation with insurers regarding coverages, costs, and payment options; implementation of retained and transferred risk programs; monitoring of annual program; and insurance audit services.



§ 33-23-2. Licenses to be issued only to individuals

Reserved. Repealed by Ga. L. 2001, p. 925, § 1, effective July 1, 2002.



§ 33-23-3. Agency licensing and biennual renewals; ownership restrictions

(a) Each principal office and each branch office of an agency as defined in paragraph (2) of subsection (a) of Code Section 33-23-1 must obtain an agency license prior to commencement of operations and renew such license biennially and prior to December 31 by filing application forms prescribed by the Commissioner.

(a.1) All agency licenses that were issued with an expiration date of December 31, 2012, shall expire on that date, but shall be renewed pursuant to subsection (a) of this Code section.

(b) An agency shall be subject to all penalties, fines, criminal sanctions, and other actions authorized for agents under this chapter.

(c) No person shall be an owner of an agency or, if the agency is a corporation, no person shall be an officer or director of such corporation or own 10 percent or more of the corporation if such person has had his or her license under this chapter refused, revoked, or suspended.



§ 33-23-4. License required; restrictions on payment or receipt of commissions; positions indirectly related to sale, solicitation, or negotiation of insurance excluded from licensing requirements

(a) (1) A person shall not sell, solicit, or negotiate insurance in this state for any class or classes of insurance unless the person is licensed for that line of authority in accordance with this chapter and applicable regulations.

(2) Any individual who sells, solicits, or negotiates insurance in this state shall be licensed as an agent.

(3) Any business entity that sells, solicits, or negotiates insurance in this state shall be licensed as an agency.

(4) Any individual defined as an adjuster under paragraph (1) of subsection (a) of Code Section 33-23-1 who for a fee, commission, salary, or other compensation investigates, settles, or adjusts claims arising under insurance contracts on behalf of the insurer or the insured shall be licensed as either an independent adjuster or a public adjuster.

(b) No insurer or agent doing business in this state shall pay, directly or indirectly, any commissions or any other valuable consideration to any person for services as an agent, subagent, or adjuster within this state, unless such person is duly licensed in accordance with this article.

(c) An insurer may pay a commission or other valuable consideration to a licensed insurance agency in which all employees, stockholders, directors, or officers who sell, solicit, or negotiate insurance contracts are qualified insurance agents, limited subagents, or counselors holding currently valid licenses as required by the laws of this state; and an agent, limited subagent, or counselor may share any commission or other valuable consideration with such a licensed insurance agency.

(d) No person other than a duly licensed adjuster, agent, limited subagent, or counselor shall pay or accept any commission or other valuable consideration except as provided in subsections (b) and (c) of this Code section.

(e) This Code section shall not prevent the payment or receipt of renewal or deferred commissions by any agency or a person on the grounds that the licensee has ceased to be an agent, limited subagent, or counselor nor prevent the receipt or payment of any commission by an individual who has been issued a temporary license pursuant to this chapter.

(f) Any individual who has been licensed as an agent for ten consecutive years or more and who does not perform any of the functions specified in paragraph (3) of subsection (a) of Code Section 33-23-1 other than receipt of renewal or deferred commissions shall be exempt from the requirement to maintain at least one certificate of authority; provided, however, that if such individual wishes to again perform any of the other functions specified in said paragraph, such individual must obtain approval from the Commissioner and comply with the requirements of this chapter and applicable rules and regulations, including without limitation the requirements for certificate of authority.

(g) Any person who willfully violates this Code section shall be guilty of a misdemeanor and, upon conviction thereof, shall be subject to punishment as provided in Code Section 17-10-3, relating to punishment for misdemeanors.

(h)(1) Nothing in this article shall be construed to require an insurer to obtain an insurance agent's license. As used in this Code section, the term "insurer" does not include an insurer's officers, directors, employees, subsidiaries, or affiliates.

(2) A license as an insurance agent shall not be required of the following:

(A) An officer, director, or employee of an insurer or of an insurance agent or agency, provided that the officer, director, or employee does not receive any commission on policies written or sold to insure risks residing, located, or to be performed in this state and:

(i) The officer, director, or employee's activities are executive, administrative, managerial, clerical, or a combination of these, and are only indirectly related to the sale, solicitation, or negotiation of insurance;

(ii) The officer, director, or employee's function relates to underwriting, loss control, inspection, or the processing, adjusting, investigating, or settling of a claim on a contract of insurance; or

(iii) The officer, director, or employee is acting in the capacity of a special agent or agency supervisor assisting insurance agents where the person's activities are limited to providing technical advice and assistance to licensed insurance producers and do not include the sale, solicitation, or negotiation of insurance;

(B) A person who meets the criteria set forth in paragraphs (1), (4), or (6) of subsection (b) of Code Section 33-23-1;

(C) An employer or association or its officers, directors, or employees or the trustees of an employee trust plan to the extent that the employers, officers, employees, directors, or trustees are engaged in the administration or operation of a program of employee benefits for the employer's or association's own employees or the employees of its subsidiaries or affiliates, which program involves the use of insurance issued by an insurer, so long as the employers, associations, officers, directors, employees, or trustees are not in any manner compensated, directly or indirectly, by the company issuing the contracts;

(D) Employees of insurers or organizations employed by insurers who are engaging in the inspection, rating, or classification of risks or in the supervision of the training of insurance agents and who are not individually engaged in the sale, solicitation, or negotiation of insurance;

(E) A person whose activities in this state are limited to advertising without the intent to solicit insurance in this state through communications in printed publications or other forms of electronic mass media whose distribution is not limited to residents of the state, provided that the person does not sell, solicit, or negotiate insurance that would insure risks residing, located, or to be performed in this state;

(F) A person who is not a resident of this state who sells, solicits, or negotiates a contract of insurance for commercial property and casualty risks to an insured with risks located in more than one state insured under that contract, provided that the person is otherwise licensed as an insurance agent to sell, solicit, or negotiate insurance in the state where the insured maintains its principal place of business and the contract of insurance insures risks located in that state; or

(G) A salaried, full-time employee who counsels or advises his or her employer relative to the insurance interests of the employer or of the subsidiaries or business affiliates of the employer provided that the employee does not sell or solicit insurance or receive a commission.



§ 33-23-5. Qualifications and requirements for license

(a) For the protection of the people of this state, the Commissioner shall not issue, continue, or permit to exist any license, except in compliance with this chapter and except as provided in Code Sections 33-23-3, 33-23-4, 33-23-12, 33-23-13, 33-23-14, 33-23-16, 33-23-17, 33-23-29, 33-23-29.1, and 33-23-37. The Commissioner shall not issue a license to any individual applicant for a license who does not meet or conform to qualifications or requirements set forth in paragraphs (1) through (7) of this subsection:

(1) The individual applicant shall be a resident of this state who shall reside and be present within this state for at least six months of every year or an individual whose principal place of business is within this state; provided, however, that in cities, towns, or trade areas, either unincorporated or composed of two or more incorporated cities or towns, located partly within and partly outside this state, requirements as to residence and principal place of business shall be deemed met if the residence or place of business is located in any part of the city, town, or trade area and if the other state in which the city, town, or trade area is located in part has established like requirements as to residence and place of business. The individual applying for an agent, adjuster, or counselor license shall be at least 18 years of age;

(2) If applying for an agent's license for property and casualty insurance, the applicant shall not use or intend to use such license for the purpose of obtaining a rebate or commission upon controlled business; and the applicant shall not in any calendar year effect controlled business that will aggregate as much as 25 percent of the volume of insurance effected by such applicant during such year, as measured by the comparative amounts of premiums;

(3) The individual applicant shall be of good character;

(4) The individual applicant shall pass any written examination required for the license by this article, provided that:

(A) An individual who applies for an insurance agent's license in this state who was previously licensed for the same lines of authority in another state shall not be required to complete any prelicensing education or examination. This exemption shall only be available if the individual is currently licensed in that state or if the application is received within 90 days of the cancellation of the applicant's previous license and if the prior state issues a certification that, at the time of cancellation, the applicant was in good standing in that state or the state's producer data base records maintained by the National Association of Insurance Commissioners, its affiliates, or subsidiaries indicate that the agent is or was licensed in good standing for the line of authority requested; and

(B) An individual licensed as an insurance agent in another state who moves to this state shall make application within 90 days of establishing legal residence to become a resident licensee pursuant to Code Section 33-23-8. No prelicensing education or examination shall be required of that individual to obtain a license for any line of authority previously held in the prior state except where the Commissioner determines otherwise by rule or regulation;

(5) If applying for a license as counselor, the applicant shall show that he or she either has had five years' experience as an agent, subagent, or adjuster or in some other phase of the insurance business or has sufficient teaching or educational qualifications or experience which, in the opinion of the Commissioner, has qualified the applicant to act as such counselor; and the applicant shall pass such examination as shall be required by the Commissioner unless such applicant is exempted by the Commissioner, based on the applicant's experience and qualifications and pursuant to a regulation adopted by the Commissioner;

(6) If applying for an agent's license, limited subagent's license, or adjuster's license, no applicant shall be qualified therefor or be so licensed unless he or she has successfully completed classroom courses in insurance satisfactory to the Commissioner at a school which has been approved by the Commissioner; and

(7) The Commissioner shall by rule or regulation establish criteria and procedures for the scope of prelicensing requirements and exemptions, if any, to the prelicensing or examination requirements.

(b) An individual who was licensed as an agent, counselor, limited subagent, surplus line broker, or adjuster at the time such individual was employed by the Commissioner and who while so employed was employed in responsible insurance duties as a full-time bona fide employee shall be permitted to reinstate his or her license upon termination of employment if written request is made within 90 days after the date of termination of employment with the Commissioner.

(c) Active licensees who apply for additional licenses and individuals who apply for the reinstatement of a license prior to six months from the license expiration date shall not be required to submit fingerprints pursuant to Code Section 33-23-5.1.

(d) Notwithstanding paragraph (1) of subsection (a) of this Code section, no resident of Canada may be licensed as an independent adjuster pursuant to this Code section or designate Georgia as his or her home state unless such person has successfully passed the adjuster examination and has complied with other applicable portions of this Code section.



§ 33-23-5.1. Conviction data

(a) As used in this Code section, the term "conviction data" means a record of a finding or verdict of guilty or plea of guilty or nolo contendere with regard to any crime regardless of whether an appeal of the conviction has been sought.

(b) With respect to the requirements of paragraph (3) of subsection (a) of Code Section 33-23-5, the Commissioner shall be authorized to obtain conviction data with respect to an applicant as authorized in this Code section. The Commissioner shall submit to the Georgia Crime Information Center two complete sets of fingerprints of the applicant for appointment or employment, the required records search fees, and such other information as may be required. Upon receipt of such material, the Georgia Crime Information Center shall promptly forward one set of fingerprints to the Federal Bureau of Investigation for a search of bureau records and the preparation of an appropriate report concerning such records search and shall retain the other set and promptly conduct a search of its own records and all records to which the center has access. The Georgia Crime Information Center shall notify the Commissioner in writing of any derogatory finding, including, but not limited to, any conviction data regarding the fingerprint records check or if there is no such finding. All conviction data received by the Commissioner shall not be a public record, shall be privileged, and shall not be disclosed to any other person or agency except as provided in this Code section and except to any person or agency that otherwise has a legal right to inspect the employment file. All such records shall be maintained by the Commissioner pursuant to the laws regarding such records and the rules and regulations of the Federal Bureau of Investigation and the Georgia Crime Information Center, as applicable.



§ 33-23-6. Bond requirements for applicants for adjuster's license

In addition to other applicable provisions of this chapter, an applicant for a public adjuster's license must have previously filed a bond as required by rule or regulation of the Commissioner.



§ 33-23-7. Bond requirement for applicants for counselor's license

In addition to other applicable provisions of this chapter, an applicant for a counselor's license must have previously filed a bond as required by rule or regulation by the Commissioner.



§ 33-23-8. Form and contents of license application; fees

(a) An individual applicant for any license required by this chapter shall file with the Commissioner an application upon forms prescribed by the Commissioner.

(b) If the application is for an agent's or limited subagent's license, the application shall state the kinds of insurance proposed to be transacted. If applying as a limited subagent, the applicant shall be appointed as a limited subagent by a sponsoring agent prior to the issuance of such license.

(c) As to any application for a limited subagent's license or certificate of authority, the Commissioner shall require as part of the application a certificate of the sponsoring agent proposed to be represented. The certificate shall state, relative to the applicant's character, including criminal background, identity, residence, experience, and instruction as to the kinds of insurance to be transacted, that the sponsoring agent is satisfied that the applicant is trustworthy and qualified to act as its limited subagent and to hold himself or herself out in good faith to the general public as a limited subagent and the fact that the sponsoring agent desires that the applicant be licensed as a limited subagent to represent it in this state.

(d) Each applicant for an agency license shall file with the Commissioner the information required under Code Section 33-23-3.

(e) All such applications shall be accompanied by the appropriate fees in the respective amounts as provided by law.



§ 33-23-9. Study materials for applicants

The rules and regulations of the Commissioner shall designate textbooks, manuals, and other materials to be studied by the applicant in preparation for examinations in each classification designated by the Commissioner. The textbooks, manuals, or other materials may consist of matter available to applicants by purchase from the publisher or may consist of matter prepared at the direction of the Commissioner and distributed to applicants upon request therefor and payment of reasonable costs. When textbooks, manuals, or other materials shall have been designated by or prepared at the direction of the Commissioner, all examination questions shall be prepared from the contents of those textbooks, manuals, or other materials.



§ 33-23-10. Examination of applicants

(a) Each individual applicant for a license as agent, limited subagent, counselor, adjuster, or surplus line broker shall submit to a personal examination in writing as to his or her competence to act in such capacity. The examination shall be prepared and given by the Commissioner or a designee of the Commissioner and shall be given and graded in a fair and impartial manner and without unfair discrimination as between individuals examined. Any required examination may be supplemented by an oral examination at the discretion of the Commissioner. The Commissioner shall provide by rule or regulation for a reasonable waiting period before giving a reexamination to an applicant who failed to pass a previous similar examination.

(b) The Commissioner shall by rule or regulation establish criteria and procedures for:

(1) The scope of any examination; and

(2) Exemptions, if any, to examinations, provided that the Commissioner shall not, under any circumstances, exempt himself or herself from any written examination requirements set forth in this Code section.

(c) An applicant for a license to act as an agent, limited subagent, surplus line broker, counselor, or adjuster who held a valid license to act as such which lapsed while the applicant was a member of any branch of the armed forces of the United States shall be granted a new license if application is made within a period of five years from the date of the expiration of the old license and proof satisfactory to the Commissioner is furnished that:

(1) The individual was a member of the armed forces of the United States at the time the previous license lapsed; and

(2) The individual's service in the armed forces of the United States was not terminated more than one year prior to the date of application for a new license.



§ 33-23-11. Issuance and contents of license; display certificate of licensure

(a) The Commissioner shall issue licenses applied for to persons qualified for the licenses in accordance with this chapter.

(b) The license shall state the name and address of the licensee, the date of issue, the general conditions relative to expiration or termination, the kind or kinds of insurance covered if not an insurance agency license, and the other conditions of licensing.

(c) Upon the request of a licensee under this chapter, the Commissioner shall provide a certificate of licensure which shall be suitable for display at the business premises of the licensee. The Commissioner shall provide by rule or regulation the application procedures for the certificate and the form and content of the certificate.

(d) The Commissioner shall have the authority to enter into agreements with persons for the purposes of providing licensing testing, administrative, record-keeping, printing, mounting, and other services related to the administration of the Commissioner's duties under this chapter and to set appropriate charges by rule or regulation to cover the costs of such services which shall be in addition to the fees otherwise provided for in this title and shall be paid directly to the providers of such services. The Commissioner may require applicants for licenses to pay such charges for licensing testing and for the cost of the printing and mounting of a certificate of licensure which is suitable for display directly to the provider of such services. The Commissioner may require insurers to pay such charges for administrative, record-keeping, and other services provided for in this subsection directly to the provider of such services in proportion to the number of their authorized agents.



§ 33-23-12. Limited licenses

(a) Except as provided in subsection (b) of this Code section for credit insurance licenses, subsection (c) of this Code section for rental companies, subsection (d) of this Code section for portable electronics, and subsection (f) of this Code section for travel insurance, the Commissioner may provide by rule or regulation for licenses which are limited in scope to specific lines or sublines of insurance.

(b)(1) Licenses shall be issued to individuals for the purpose of writing credit insurance as provided in this subsection.

(2) Resident applicants must be sponsored by an insurer authorized to write credit insurance in this state, and the applicant must certify that he or she has read and understands the provisions of this title and regulations promulgated pursuant to this title which are pertinent to credit insurance in this state.

(3) Nonresident applicants must follow the appointment process set forth in subsection (g) of Code Section 33-23-16.

(4) No prelicensing education or prelicensing examination shall be required for issuance of such license, and the insurer shall certify that the licensee has completed a minimum of five hours of self-study in credit insurance subjects.

(5) The lines or sublines of insurance included in the scope of authority of credit insurance licenses issued under this Code section shall include, but not be limited to, the following:

(A) Credit life and credit accident and sickness insurance;

(B) Credit casualty insurance;

(C) Credit property insurance;

(D) Credit unemployment insurance;

(E) Accidental death and dismemberment insurance;

(F) Nonfiling or nonrecording insurance;

(G) Vendors' single interest insurance; and

(H) Any other lines or sublines of insurance which may become accepted as credit insurance by the insurance and lending industries unless otherwise disapproved by the Commissioner.

(c)(1) As used in this subsection, the term:

(A) "Limited licensee" means a person or entity authorized to sell certain coverages relating to the rental of vehicles pursuant to the provisions of this subsection.

(B) "Rental agreement" means any written agreement setting forth the terms and conditions governing the use of a vehicle provided by the rental company for rental or lease.

(C) "Rental company" means any person or entity in the business of providing primarily private passenger vehicles to the public under a rental agreement for a period not to exceed 90 days.

(D) "Rental period" means the term of the rental agreement.

(E) "Renter" means any person obtaining the use of a vehicle from a rental company under the terms of a rental agreement for a period not to exceed 90 days.

(F) "Vehicle" or "rental vehicle" means a motor vehicle of the private passenger type, including passenger vans, minivans, and sport utility vehicles, and of the cargo type, including cargo vans, pick-up trucks, and trucks with a gross vehicle weight of less than 26,000 pounds and which do not require the operator to possess a commercial driver's license.

(2) The Commissioner may issue to a rental company that has complied with the requirements of this subsection a limited license authorizing the limited licensee to offer or sell insurance through a licensed insurer in connection with the rental of vehicles.

(3) As a prerequisite for issuance of a limited license under this subsection, there shall be filed with the Commissioner an application for a limited license in such form or forms, and supplements thereto, and containing such information as the Commissioner may prescribe.

(4) In the event that any provision of this subsection is violated by a limited licensee, the Commissioner may:

(A) After notice and a hearing, revoke or suspend a limited license issued under this subsection in accordance with the provisions of Code Sections 33-23-21 and 33-23-22; or

(B) After notice and a hearing, impose such other penalties, including suspending the transaction of insurance at specific rental locations where violations of this subsection have occurred, as the Commissioner deems to be necessary or convenient to carry out the purposes of this subsection.

(5) The rental company licensed pursuant to paragraph (2) of this subsection may only offer or sell insurance through licensed insurers in connection with and incidental to the rental of vehicles, whether at the rental office or by preselection of coverage in an individual, master, corporate, or group rental agreement, in any of the following general categories:

(A) Personal accident insurance covering the risks of travel, including, but not limited to, accident and health insurance that provides coverage, as applicable, to renters and other rental vehicle occupants for accidental death or dismemberment and reimbursement for medical expenses resulting from an accident that occurs during the rental period;

(B) Liability insurance, which, at the exclusive option of the rental company, may include uninsured and underinsured motorist coverage, whether offered separately or in combination with other liability insurance, that provides coverage, as applicable, to renters and other authorized drivers of rental vehicles for liability arising from the operation of the rental vehicle;

(C) Personal effects insurance that provides coverage, as applicable, to renters and other rental vehicle occupants for the loss of, or damage to, personal effects that occurs during the rental period;

(D) Roadside assistance and emergency sickness protection programs; and

(E) Any other travel or vehicle related coverage that a rental company offers in connection with and incidental to the rental of vehicles.

(6) No insurance shall be offered by a limited licensee pursuant to this subsection unless:

(A) The rental period of the rental agreement does not exceed 90 consecutive days;

(B) At every rental location where rental agreements are executed, brochures or other written materials are readily available to the prospective renter that:

(i) Summarize clearly and correctly the material terms of coverage offered to renters, including the identity of the insurer;

(ii) Disclose that such policies offered by the rental company may provide a duplication of coverage already provided by a renter's personal automobile insurance policy, homeowner's insurance policy, personal liability insurance policy, or other source of coverage;

(iii) State that the purchase by the renter of the kinds of coverage specified in this subsection is not required in order to rent a vehicle; and

(iv) Describe the process for filing a claim in the event the renter elects to purchase coverage and in the event of a claim;

(C) Evidence of coverage on the face of the rental agreement is disclosed to every renter who elects to purchase such coverage.

(7) Any limited license issued under this subsection shall also authorize any employee of the limited licensee to act individually on behalf and under the supervision of the limited licensee with respect to the kinds of coverage specified in this subsection.

(8) Each rental company licensed pursuant to this subsection shall provide a training program in which employees being trained by a licensed instructor receive basic insurance instruction about the kinds of coverage specified in this subsection and offered for purchase by prospective renters of rental vehicles. Additionally, each rental company shall provide for such employees two hours of continuing education courses annually to be taught by a licensed instructor. A rental company shall certify that, prior to offering such coverages, each employee has received such instruction.

(9) Notwithstanding any other provision of this subsection or any rule adopted by the Commissioner, a limited licensee pursuant to this subsection shall not be required to treat moneys collected from renters purchasing such insurance when renting vehicles as funds received in a fiduciary capacity, provided that the charges for coverage shall be itemized and be ancillary to a rental transaction. The sale of insurance not in conjunction with a rental transaction shall not be permitted.

(10) No limited licensee under this subsection shall advertise, represent, or otherwise hold itself or any of its employees out as licensed insurers, insurance agents, or insurance brokers.

(d) (1) As used in this subsection, the term:

(A) "Customer" means a person who purchases portable electronics or services.

(B) "Enrolled customer" means a customer who elects coverage under a portable electronics insurance policy issued to a vendor of portable electronics.

(C) "Location" means any physical location in the State of Georgia or any website, call center site, or similar location directed to residents of the State of Georgia.

(D) "Portable electronics" means handsets, pagers, personal digital assistants, portable computers, automatic answering devices, cellular telephones, batteries, and other similar devices and their accessories and includes services related to the use of such devices, including, but not limited to, individual customer access to a wireless network.

(E) "Portable electronics insurance" means insurance providing coverage for the repair or replacement of portable electronics which may provide coverage for portable electronics against any one or more of the following causes of loss: loss, theft, inoperability due to mechanical failure, malfunction, damage, or other similar causes of loss. Such term shall not include a service contract or extended warranty providing coverage limited to the repair, replacement, or maintenance of property in cases of operational or structural failure due to a defect in materials, workmanship, accidental damage from handling power surges, or normal wear and tear.

(F) "Portable electronics transaction" means the sale or lease of portable electronics by a vendor to a customer or the sale of a service related to the use of portable electronics by a vendor to a customer.

(G) "Supervising entity" means a business entity that is a licensed insurer, or insurance producer that is authorized by licensed insurer, to supervise the administration of a portable electronics insurance program.

(H) "Vendor" means a person in the business of engaging in portable electronics transactions directly or indirectly.

(2) The commissioner may issue to a retail vendor of portable electronics that has complied with the requirements of this subsection a limited license authorizing the limited licensee to offer or sell portable electronics insurance policies.

(3) A limited license issued under this subsection shall authorize any employee or authorized representative of the vendor to sell or offer coverage under a policy of portable electronics insurance to customers at each location where the vendor engages in portable electronics transactions.

(4) The supervising entity shall maintain a registry of vendor locations that are authorized to sell or solicit portable electronics insurance coverage in this state. Upon request by the commissioner and with ten days notice to the supervising entity, the registry shall be open to inspection and examination by the commissioner during regular business hours of the supervising entity.

(5) The sale of such insurance policies shall be limited to sales in connection with the sale of or provision of service for portable electronics by the retail vendor.

(6) At every location where portable electronics insurance is offered to customers, brochures or other written materials shall be made available to a prospective customer which:

(A) State that the enrollment by the customer in a portable electronics insurance program is not required in order to purchase or lease portable electronics or services;

(B) Summarize the material terms of the insurance coverage, including:

(i) The identity of the insurer;

(ii) The identity of the supervising entity;

(iii) The amount of any applicable deductible and how it is to be paid;

(iv) Benefits of the coverage; and

(v) Key terms and conditions of coverage such as whether portable electronics may be repaired or replaced with a similar make and model or with reconditioned or nonoriginal manufacturer parts or equipment;

(C) Summarize the process for filing a claim, including a description of how to return portable electronics and the maximum fee applicable in the event the customer fails to comply with any equipment return requirements; and

(D) State that an enrolled customer may cancel enrollment for coverage under a portable electronics insurance policy at any time and the person paying the premium shall receive a refund of any applicable unearned premium.

(7) Portable electronics insurance may be offered on a month-to-month or other periodic basis as a group or master commercial inland marine policy issued to a vendor of portable electronics for its enrolled customers. Coverage under portable electronics insurance shall be primary to any other insurance.

(8) Eligibility and underwriting standards for customers electing to enroll in coverage shall be established for each portable electronics insurance program.

(9) Notwithstanding any other provision of law, employees or authorized representatives of a vendor of portable electronics shall not be compensated based primarily on the number of customers enrolled for portable electronics insurance coverage but may receive compensation for activities under the limited license which are incidental to their overall compensation.

(10) The charges for portable electronics insurance coverage may be billed and collected by the vendor of portable electronics. Any charge to the enrolled customer for coverage that is not included in the cost associated with the purchase or lease of portable electronics or related services, shall be separately itemized on the enrolled customer's bill. If the portable electronics insurance coverage is included with the purchase or lease of portable electronics or related services, the vendor shall clearly and conspicuously disclose to the enrolled customer that the portable electronics insurance coverage is included with the portable electronics or related services. Vendors billing and collecting such charges shall not be required to maintain such funds in a segregated account, provided that the vendor is authorized by the insurer to hold such funds in an alternative manner and remits such amounts to the supervising entity within 60 days of receipt. All funds received by a vendor from an enrolled customer for the sale of portable electronics insurance shall be considered funds held in trust by the vendor in a fiduciary capacity for the benefit of the insurer. Vendors may receive compensation for billing and collection services.

(11) As a prerequisite for issuance of a limited license under this subsection, there shall be filed with the Commissioner an application for such limited license or licenses in a form and manner prescribed by the Commissioner. The application shall provide:

(A) The name, residence address, and other information required by the Commissioner of an employee or officer of the vendor that is designated by the applicant as the person responsible for the vendor's compliance with the requirements of this subsection;

(B) If the vendor derives more than 50 percent of its revenue from the sale of portable electronics insurance, the information required by subparagraph (A) of this paragraph for all officers, directors, and shareholders of record having beneficial ownership of 10 percent or more of any class of securities registered under the federal securities law; and

(C) The location of the applicant's home office.

(12) The employees and authorized representatives of vendors may sell or offer portable electronics insurance to customers and shall not be subject to licensure as an insurance producer under this Code section, provided that the supervising entity supervises the administration of a training program in which employees and authorized representatives of a vendor shall be trained and receive basic insurance instruction about the kind of coverage authorized in this subsection and offered for purchase by prospective purchasers. The training required by this subsection may be provided in electronic form. However, if provided in electronic form, the supervising entity shall implement a supplemental education program regarding the portable electronics insurance that is conducted and overseen by a licensed instructor.

(13) No prelicensing examination shall be required for issuance of such license.

(14) If a vendor or its employee or authorized representative violates any provision of this subsection, the commissioner may impose any of the following penalties:

(A) After notice and hearing, fines not to exceed $500.00 per violation or $5,000.00 in the aggregate for such conduct;

(B) After notice and hearing, other penalties that the commissioner deems necessary and reasonable to carry out the purpose of this article, including:

(i) Suspending the privilege of transacting portable electronics insurance pursuant to this subsection at specific business locations where violations have occurred; and

(ii) Suspending or revoking the ability of individual employees or authorized representatives to act under the license;

(15) Notwithstanding any other provision of law:

(A) An insurer may terminate or otherwise change the terms and conditions of a policy of portable electronics insurance only upon providing the policyholder and enrolled customers with at least 60 days' notice;

(B) If the insurer changes the terms and conditions, then the insurer shall provide the vendor with a revised policy or endorsement and each enrolled customer with a revised certificate, endorsement, updated brochure, or other evidence indicating a change in the terms and conditions has occurred and a summary of material changes;

(C) Notwithstanding paragraph (15) of subsection (a) of this Code section, an insurer may terminate an enrolled customer's enrollment under a portable electronics insurance policy upon 15 days' notice for discovery of fraud or material misrepresentation in obtaining coverage or in the presentation of a claim;

(D) Notwithstanding paragraph (15) of subsection (a) of this Code section, an insurer may immediately terminate an enrolled customer's enrollment under a portable electronics insurance policy:

(i) For nonpayment of premium;

(ii) If the enrolled customer ceases to have an active service with the vendor of portable electronics; or

(iii) If the enrolled customer exhausts the aggregate limit of liability, if any, under the terms of the portable electronics insurance policy and the insurer sends notice of termination to the enrolled customer within 30 calendar days after exhaustion of the limit. However, if notice is not timely sent, enrollment shall continue notwithstanding the aggregate limit of liability until the insurer sends notice of termination to the enrolled customer; and

(E) Where a portable electronics insurance policy is terminated by a policyholder, the vendor shall mail or deliver written notice to each enrolled customer advising the enrolled customer of the termination of the policy and the effective date of termination. The written notice shall be mailed or delivered to the enrolled customer at least 30 days prior to the termination.

(16) Whenever notice or correspondence with respect to a policy of portable electronics insurance is required pursuant to this subsection or is otherwise required by law, it shall be in writing and sent within the notice period, if any, specified within the statute or regulation requiring the notice or correspondence. Notwithstanding any other provision of law, notices and correspondence may be sent either by mail or by electronic means as set forth in this subparagraph. If the notice or correspondence is mailed, it shall be sent to the vendor of portable electronics at the vendor's mailing address specified for such purpose and to its affected enrolled customers' last known mailing addresses on file with the insurer. The insurer or vendor of portable electronics, as the case may be, shall maintain proof of mailing in a form authorized or accepted by the United States Postal Service or other commercial mail delivery service. If the notice or correspondence is sent by electronic means, it shall be sent to the vendor of portable electronics at the vendor's electronic mail address specified for such purpose and to its affected enrolled customers' last known electronic mail address as provided by each enrolled customer to the insurer or vendor of portable electronics, as the case may be. For purposes of this paragraph, an enrolled customer's provision of an electronic mail address to the insurer or vendor of portable electronics, as the case may be, shall be deemed as consent to receive notices and correspondence by electronic means. The insurer or vendor of portable electronics, as the case may be, shall maintain proof that the notice or correspondence was sent.

(17) Notice or correspondence required by this subsection or otherwise required by law may be sent on behalf of an insurer or vendor, as the case may be, by the supervising entity appointed by the insurer.

(e) (1) As used in this subsection, the term:

(A) "Limited licensee" means an owner authorized to act as an agent of an insurance provider for purposes of selling certain insurance coverages for personal property maintained in self-service storage facilities pursuant to the provisions of this subsection.

(B) "Occupant" means a person, his or her sublessee, successor, or assign entitled to the use of the storage space at a self-service storage facility under a rental agreement, to the exclusion of others.

(C) "Owner" means the owner, operator, lessor, or sublessor of a self-service storage facility, his or her agent, or any other person authorized by him or her to manage the self-service storage facility or to receive rent from an occupant under a rental agreement.

(D) "Personal property" means movable property not affixed to land and includes, but is not limited to, goods, wares, merchandise, motor vehicles, watercraft, and household items and furnishings.

(E) "Rental agreement" means any agreement or lease, written or oral, that establishes or modifies the terms, conditions, rules, or any other provisions concerning the use and occupancy of a self-service storage facility.

(F) "Self-service storage facility" means any real property designed and used for the purpose of renting or leasing individual storage space to occupants who are to have access to such for the purpose of storing and removing personal property. No occupant shall use a self-service storage facility for residential purposes. A self-service storage facility is not a warehouse within the meaning of Article 1 of Chapter 4 of Title 10, the "Georgia State Warehouse Act." A self-service storage facility is not a safe-deposit box or vault maintained by banks, trust companies, or other financial entities.

(2) The Commissioner may issue to an owner that is in compliance with the requirements of this subsection a limited license authorizing the limited licensee to offer or sell insurance through a licensed insurer in connection with a self-service storage facility.

(3) A limited licensee shall be authorized to offer or sell insurance on behalf of a licensed insurer only in connection with a rental agreement and only for either an individual policy issued to an individual occupant or as a group policy for occupants for personal property insurance. A limited licensee shall only be authorized to provide to occupants insurance coverage for:

(A) The loss of or damage to personal property stored at a self-service storage facility where the loss or damage occurs at such self-service storage facility during the occupant's rental agreement; or

(B) Such other loss directly related to an occupant's rental agreement.

(4) No insurance shall be issued pursuant to this subsection unless the limited licensee provides to a prospective occupant written material that:

(A) Provides a summary of the terms of insurance coverage, including the identity of the insurer;

(B) Conspicuously discloses that the policy of insurance may provide a duplication of coverage already provided by an existing policy of insurance;

(C) Describes the process for filing a claim in the event the occupant elects to purchase coverage and experiences a covered loss;

(D) Provides information regarding the price, deductible, benefits, exclusions, conditions, and any other limitations of such policy;

(E) States that the limited licensee is not authorized to evaluate the adequacy of the occupant's existing insurance coverages, unless such limited licensee is otherwise licensed; and

(F) States that the occupant may cancel the insurance at any time, and any unearned premium will be refunded in accordance with applicable law.

(5) Notwithstanding any other provision of this subsection or any rule adopted by the Commissioner, a limited licensee licensed pursuant to this subsection shall not be required to treat moneys collected from occupants under rental agreements as funds received in a fiduciary capacity, provided that the charges for coverage shall be itemized and be ancillary to a rental agreement. The sale of insurance not in conjunction with a rental agreement shall not be permitted.

(6) Any limited license issued under this subsection shall also authorize any employee of the limited licensee to act individually on behalf and under the supervision of the limited licensee with respect to the kinds of coverage specified in this subsection.

(7) Each owner licensed pursuant to this subsection shall provide a training program in which employees and authorized representatives of such owner shall be trained by a licensed instructor and receive basic insurance instruction about the kind of coverage authorized in this subsection and offered for purchase by prospective occupants.

(8) As a prerequisite for issuance of a limited license under this subsection, there shall be filed with the Commissioner an application for a limited license in such form or forms, and supplements thereto, and containing such information as the Commissioner may prescribe.

(9) In the event that any provision of this title is violated by a limited licensee, or an employee of a limited licensee, the limited licensee shall be subject to all penalties, fines, criminal sanctions, and other actions authorized by this title.

(10) No prelicensing examination shall be required for issuance of a limited license pursuant to this subsection.

(f) (1) As used in this subsection, the term:

(A) "Limited licensee" means a person or entity authorized to sell certain coverages related to travel pursuant to the provisions of this subsection.

(B) "Limited lines travel insurance producer" means a:

(i) Licensed managing general underwriter;

(ii) Licensed managing general agent or third-party administrator; or

(iii) Licensed insurance producer, including a limited licensee, designated by an insurer as the travel insurance supervising entity as set forth in division (2)(C)(iii) of this subsection.

(C) "Offer and disseminate" means providing general information, including a description of the coverage and price, as well as processing the application, collecting premiums, and performing other nonlicensable activities permitted by this state.

(D) "Travel insurance" means insurance coverage for personal risks incident to planned travel, including, but not limited to:

(i) Interruption or cancellation of trip or event;

(ii) Loss of baggage or personal effects;

(iii) Damage to accommodations or rental vehicles; or

(iv) Sickness, accident, disability, or death occurring during travel.

Travel insurance shall not include major medical plans which provide comprehensive medical protection for travelers with trips lasting six months or longer, including, but not limited to, those working overseas as an expatriate or military personnel being deployed.

(E) "Travel retailer" means a business entity that makes, arranges, or offers travel services and that may offer and disseminate travel insurance as a service to its customers on behalf of and under the direction of a limited lines travel insurance producer.

(2) (A) Notwithstanding any other provision of law, the Commissioner may issue to an individual or business entity that has complied with the requirements of this subsection a limited lines travel insurance producer license which authorizes the limited lines travel insurance producer to sell, solicit, or negotiate travel insurance through a licensed insurer.

(B) As a prerequisite for issuance of a limited license under this subsection, there shall be filed with the Commissioner an application for such limited license in a form and manner prescribed by the Commissioner.

(C) Notwithstanding any other provision of law, a travel retailer may offer and disseminate travel insurance under a limited lines travel insurance producer business entity license only if the following conditions are met:

(i) The limited lines travel insurance producer or travel retailer provides to purchasers of travel insurance:

(I) A description of the material terms or the actual material terms of the insurance coverage;

(II) A description of the process for filing a claim;

(III) A description of the review or cancellation process for the travel insurance policy; and

(IV) The identity and contact information of the insurer and limited lines travel insurance producer;

(ii) At the time of licensure, the limited lines travel insurance producer shall establish and maintain a register on a form prescribed by the Commissioner of each travel retailer that offers travel insurance on the limited lines travel insurance producer's behalf. The register shall be maintained and updated by the limited lines travel insurance producer and shall include the name, address, and contact information of the travel retailer and an officer or person who directs or controls the travel retailer's operations and the travel retailer's federal tax identification number. The limited lines travel insurance producer shall submit such register to the Insurance Department upon reasonable request. The limited lines travel insurance producer shall also certify that the travel retailer registered complies with 18 U.S.C. Section 1033;

(iii) The limited lines travel insurance producer shall designate one of its employees who is a licensed individual producer as the person responsible for the limited lines travel insurance producer's compliance with the travel insurance laws, rules and regulations of this state;

(iv) The employee designated as provided in division (iii) of this subparagraph, president, secretary, treasurer, and any other officer or person who directs or controls the limited lines travel insurance producer's insurance operations shall comply with the fingerprinting requirements applicable to insurance producers in the resident state of the limited lines travel insurance producer;

(v) The limited lines travel insurance producer shall pay all applicable insurance producer licensing fees as set forth in applicable state law;

(vi) The limited lines travel insurance producer shall require each employee or authorized representative of the travel retailer whose duties include offering and disseminating travel insurance to receive a program of instruction or training, which may be subject to review by the Commissioner. The training material shall, at a minimum, contain instructions on the types of insurance offered, ethical sales practices, and required disclosures to prospective customers; and

(vii) No prelicensing examination or continuing education shall be required for issuance of a limited license pursuant to this subsection.

(D) Any travel retailer offering or disseminating travel insurance shall make available to prospective purchasers brochures or other written materials that:

(i) Provide the identity and contact information of the insurer and the limited lines travel insurance producer;

(ii) Explain that the purchase of travel insurance is not required in order to purchase any other product or service from the travel retailer; and

(iii) Explain that an unlicensed travel retailer is permitted to provide general information about the insurance offered by the travel retailer, including a description of the coverage and price, but is not qualified or authorized to answer technical questions about the terms and conditions of the insurance offered by the travel retailer or to evaluate the adequacy of the customer's existing insurance coverage.

(E) A travel retailer employee or authorized representative that is not licensed as an insurance producer shall not:

(i) Evaluate or interpret the technical terms, benefits, and conditions of the offered travel insurance coverage;

(ii) Evaluate or provide advice concerning a prospective purchaser's existing insurance coverage; or

(iii) Hold itself out as a licensed insurer, licensed producer, or insurance expert.

(3) Notwithstanding any other provision of law, a travel retailer whose insurance related activities, and those of its employees or authorized representatives, are limited to offering and disseminating travel insurance on behalf of and under the direction of a limited lines travel insurance producer meeting the conditions stated in this subsection shall be authorized to do so and receive related compensation upon registration by the limited lines travel insurance producer as provided in subparagraph (C) of paragraph (2) of this subsection.

(4) Travel insurance may be provided under an individual policy or under a group or master policy.

(5) As the insurer designee, the limited lines travel insurance producer shall be responsible for the acts of the travel retailer and authorized representative and shall use reasonable means to ensure compliance by the travel retailer with this subsection.

(6) The limited lines travel insurance producer and any travel retailer or authorized representative offering and disseminating travel insurance under the limited lines travel insurance producer's license shall be subject to the unfair trade practices provisions under Article 1 of Chapter 6 of this title and to the other provisions of this article relating to insurance producers.



§ 33-23-13. Temporary licenses

(a) In the event of the death of an agent or limited subagent, including a temporary agent or limited subagent, or the inability to act as an agent or limited subagent by reason of service in the armed services of the United States, illness or other disability, or termination of appointment by the insurer, if there is no other individual connected with the agency who is licensed as an agent or limited subagent in regard to insurance of the classification transacted by the agent or limited subagent deceased or unable to act, the Commissioner may issue a temporary license as agent or limited subagent in regard to insurance of such classification to an employee of the agency, to a member of the family of said former agent or limited subagent, or to some associate or to a guardian, receiver, executor, or administrator for the purpose of continuing or winding up the business affairs of the agent, limited subagent, or agency. A temporary license shall be issued only to an applicant who has filed a sworn application upon forms prescribed by the Commissioner. The applicant shall not be required to meet the requirements as to examination, residence, and education required for licensing of agents or limited subagents other than temporary agents. If the Commissioner deems the applicant to be qualified for a temporary license, the Commissioner shall issue the license.

(b) A temporary license may be issued to an individual at the request of an insurer for the purposes of training such individual to act as an agent; provided, however, such individual must perform his or her duties under the supervision of an individual licensed under this article. The Commissioner may prescribe by rules or regulations such further restrictions on such temporary licenses as may be necessary for the protection of the public.

(c) A license issued pursuant to this Code section shall be effective for six months, renewable from time to time for renewal periods of three months in the discretion of the Commissioner; but in no event shall such renewal or any other temporary license of renewal with reference to the same matter extend to a time more than 15 months after the date of the first issuance of a temporary license in such matter.

(d) A temporary license issued pursuant to subsection (a) of this Code section shall authorize the negotiation of renewal policies, the receipt and collection of premiums, and such other acts as are necessary to the continuance of the particular insurance business of the agent or limited subagent. The license shall not authorize the holder thereof to sell, solicit, or negotiate new insurance accounts.

(e) As to any application for a temporary agent's license pursuant to subsection (b) of this Code section, the Commissioner shall require as part of the application a certificate of the insurer proposed to be represented. The certificate shall state, relative to the applicant's character, including criminal background, identity, residence, experience, and instruction as to the kinds of insurance to be transacted, that the insurer is satisfied that such applicant is trustworthy and qualified to act as its temporary agent and to hold himself or herself out in good faith to the general public as a temporary agent and the fact that the insurer desires that the applicant be licensed as a temporary agent to represent it in this state.



§ 33-23-14. Probationary licenses

(a) The Commissioner shall have the authority to issue a probationary license to any applicant under this chapter.

(b) A probationary license may be issued for a period of not less than three months and not longer than 12 months and shall be subject to immediate revocation for cause at any time without a hearing.

(c) The Commissioner, at his or her discretion, shall prescribe the terms of probation, may extend the probationary period, or refuse to grant a license at the end of any probationary period.



§ 33-23-15. Additional licenses

The Commissioner may issue two or more licenses to one individual provided the individual meets all qualifications and conditions for each such license.



§ 33-23-16. Licensing of nonresidents

(a) Unless denied licensure pursuant to Code Section 33-23-21, a nonresident person shall receive a nonresident agent's license if:

(1) The person is currently licensed as a resident and in good standing in such person's home state;

(2) The person has submitted the proper request for licensure and has paid the fees required by Code Section 33-8-1;

(3) The person has submitted or transmitted to the Commissioner the application for licensure that the person submitted to such person's home state or, in lieu of the same, a completed uniform application or a form prescribed by the Commissioner by rule or regulation for licensure of nonresident agents; and

(4) The person's home state awards nonresident agent licenses to residents of this state on the same basis.

(b) The Commissioner may verify the agent's licensing status through the producer data base maintained by the National Association of Insurance Commissioners, its affiliates, or subsidiaries.

(c) A nonresident agent who moves from one state to another state or a resident agent who moves from this state to another state shall file a change of address and provide certification from the new resident home state within 30 days of the change in legal residence. No fee or application is required.

(d) Notwithstanding any other provision of this title, a person licensed as a surplus lines broker in such person's home state shall receive a nonresident surplus lines broker license pursuant to subsection (a) of this Code section. Except as to subsection (a) of this Code section, nothing in this Code section otherwise amends or supersedes any portion of this title.

(e) Notwithstanding any other provision of this title, a person licensed as a limited lines credit insurance or other type of limited lines agent in such person's home state shall receive a nonresident limited lines agent license pursuant to subsection (a) of this Code section granting the same scope of authority as granted under the license issued by the agent's home state. For the purposes of this subsection, limited lines insurance is any authority granted by the home state which restricts the authority of the license to less than the total authority prescribed in the associated major lines pursuant to applicable Georgia regulations.

(f) The Commissioner may by rule or regulation implement a renewal process and set expiration dates.

(g)(1) A nonresident individual agent shall not act as an agent of an insurer unless the agent becomes an appointed agent of that insurer as follows:

(A) To appoint an individual as its agent, the appointing insurer shall file, pursuant to Code Section 33-23-26, a notice of appointment within 15 days from the date of licensure or before the first insurance application is submitted. An insurer may also elect to appoint an agent to all or some insurers within the insurer's holding company system or group by the filing of a single appointment request;

(B) Upon receipt of the notice of appointment, the Commissioner shall verify within a reasonable time, not to exceed 30 days, that the insurance agent is eligible for appointment. If the insurance agent is determined to be ineligible for appointment, the Commissioner shall notify the insurer within five days of such determination; and

(C) An insurer shall pay an appointment fee, in the amount and method of payment set forth in Code Section 33-8-1, for each insurance agent appointed by the insurer.

(2) An insurer shall remit, in a manner prescribed by the Commissioner, a renewal appointment fee in the amount as provided for initial appointments set forth in Code Section 33-8-1.

(3) An agent who is not acting as an agent of an insurer is not required to become appointed.

(h) Applicants whose home state does not require a license to transact business may be licensed in this state, provided that the applicant takes the examination issued by the Commissioner where required pursuant to this chapter and the applicant submits written documentation from his or her resident state demonstrating the lack of licensing requirement and the state's reciprocity with residents from this state. If the resident state does not license independent adjusters, the independent adjuster shall designate as his or her home state any state in which the independent adjuster is licensed and in good standing.



§ 33-23-17. Registration of nonresident representatives to represent life insurers in military installations in foreign countries

An individual who is not a resident of this state may be registered to represent an authorized life insurer domiciled in this state, provided such individual only represents the insurer exclusively at a United States military installation located in a foreign country. The Commissioner may, upon request of the insurer on application forms prescribed by the department and upon payment of an annual registration fee of $25.00, issue a certificate of registration to the individual. An official of the insurer shall certify to the Commissioner that the applicant has the necessary training to hold himself or herself out as a foreign life or accident and sickness insurance representative; and the official of the insurer shall further certify on behalf of his or her insurer that it is willing to be bound by the acts of such applicant within the scope of his or her employment and that such applicant has not had his or her privileges to solicit on or enter any United States military installation revoked, suspended, or restricted in any manner. Such certificate shall expire as of December 31 succeeding the date of its issuance unless it is terminated at an earlier time in accordance with this chapter and Chapter 2 of this title.



§ 33-23-18. Issuance of license on biennial basis; filing for renewal; continuing education requirements; transition from annual renewal to biennial renewal

(a) All resident agent, limited subagent, adjuster, and counselor licenses, with the exception of temporary or probationary licenses, shall be issued on a biennial basis and shall expire on the last day of the licensee's birth month, except as provided in subsection (c.1) of this Code section.

(b) Resident agent, limited subagent, adjuster, and counselor licenses may be renewed upon receipt by the Commissioner of evidence of such continuing education as the Commissioner may establish by rule or regulation and payment of such fees as are provided by law.

(c) Renewal of the license on forms prescribed by rule or regulation must be made prior to the last day of the licensee's birth month and biennially thereafter, except as provided in subsection (c.1) of this Code section.

(c.1) All licenses that expire on December 31, 2012, shall be transitioned to a biennial term and shall expire on the last day of the licensee's birth month, provided that, during the transition, the Commissioner may, as provided by rule or regulation, renew such licenses for a term greater or shorter than the biennial term and may prorate the license renewal fees.

(d) Continuing education requirements imposed by the Commissioner pursuant to this Code section shall not exceed 15 classroom hours for each licensed individual who has held a license for less than 20 years during the year. For those individuals who have held a license for 20 years or more, the requirement shall be no more than ten classroom hours during the year. However, the Commissioner may provide by rule or regulation for continuing education requirements on a biennial basis.

(e) Any individual who has been licensed as an agent for ten consecutive years or more and who does not perform any of the functions specified in paragraph (3) of subsection (a) of Code Section 33-23-1 other than receipt of renewal or deferred commissions shall be exempt from continuing education requirements; provided, however, that if such individual wishes to again perform any of the other functions specified in said paragraph, such individual must obtain approval from the Commissioner and comply with the requirements of this chapter, including without limitation the requirements for continuing education. The Commissioner may provide, by rule or regulation, for any other exemption to or reduction in continuing education required under this Code section.

(f) Every individual required to participate in a continuing education program pursuant to this Code section, or such individual's insurer, shall furnish the Commissioner such information as the Commissioner deems necessary to verify compliance with the continuing education requirements.

(g) The Commissioner by rule or regulation may establish the following:

(1) Staggered deadlines for the filing of forms for renewal of licenses and the corresponding required fees; and

(2) Penalties and procedures for licensees who fail to comply with subsection (c) of this Code section.



§ 33-23-19. Placing of license on inactive status; subsequent revocation

(a) An agent's license shall be placed on inactive status when the agent no longer has on file with the Commissioner a certificate of authority to represent at least one insurer licensed to do business in this state.

(b) When a license is placed on inactive status under this Code section, the agent shall be prohibited from selling, soliciting, or negotiating insurance.

(c) During the time a license is in inactive status under the provisions of this Code section, the licensee still shall be required to provide evidence of compliance with the continuing education requirements of Code Section 33-23-18.



§ 33-23-20. Effect of license suspension or placement of license on inactive status

(a) The suspension of the license of an agent or limited subagent or the placing of such license on inactive status shall not deprive such individual or the executors or administrators of such individual's estate of any right that may have been acquired by a contract made before such suspension or placement on inactive status to receive all or a portion of commissions upon contracts of insurance written before such suspension or placement on inactive status with reference to the periods of time during which such contracts are in effect, including renewal option periods provided in the contracts.

(b) In case of a sale of an agency upon a work-out basis, the vendor without maintaining his or her license or the executors and administrators of the vendor's estate may participate in the proceeds of premiums on insurance written by the purchaser of the agency when and as authorized to do so by the contract of sale of the agency; and this participation may be without limitation of time after the vendor ceased to hold a license. An agent whose license has been suspended or placed in inactive status may, when the countersignature of a resident licensed agent is required pursuant to Code Section 33-3-26 and if authorized by the insurer, countersign certificates and endorsements necessary to continue coverage to the expiration date, including renewal option periods.

(c) Nothing in this article shall be construed to permit an agent or limited subagent whose license has been suspended or placed in inactive status to sell, solicit, or negotiate insurance other than as expressly permitted in subsections (a) and (b) of this Code section.



§ 33-23-21. Grounds for refusal, suspension, or revocation of license

A license, other than a probationary license, may be refused or a license duly issued may be suspended or revoked by the Commissioner if the Commissioner finds that the applicant for or holder of the license:

(1) Has violated any provision of this title, of any other law or regulation of this state relating to insurance, or the law or regulation of any jurisdiction, including those of a military installation, relating to the transaction of insurance;

(2) Has misrepresented or concealed any material fact in any application for a license or on any form filed with the Commissioner;

(3) Has obtained or attempted to obtain the license by misrepresentation, concealment, or other fraud;

(4) Has misappropriated, converted to his or her own use, or illegally withheld money belonging to an insurer, insured, agent, agency, applicant, or a beneficiary;

(5) Has committed fraudulent or dishonest practices;

(6) Has materially misrepresented the terms and conditions of an insurance policy or contract;

(7) Has failed to pass an examination pursuant to this article, or cheated on any examination required for a license;

(8) Has failed to comply with or has violated any proper order, rule, or regulation, issued by the Commissioner, including any order issued by the Commissioner or the Commissioner's designated representative during the course of any administrative hearing proceeding;

(9) Is not in good faith carrying on business as an agent or subagent, but, on the contrary, is holding such license for the purpose of securing rebates or commissions or controlled business;

(10) Is not in good faith carrying on business as a licensee under this chapter;

(11) Has shown lack of trustworthiness or lack of competence to act as an licensee under this chapter;

(12) Has knowingly participated in the writing or issuance of substantial overinsurance of any property insurance risk;

(13) Has failed or refused, upon written demand, to pay over to any insurer, agent, agency, applicant, beneficiary, or insured any moneys which belong to such insurer, agent, agency, applicant, beneficiary, or insured;

(14) Has failed to provide documentation or records, or refused to appear:

(A) In compliance with Code Section 33-2-12 or 33-2-13;

(B) In response to a written demand by the Commissioner sent by registered or certified mail or statutory overnight delivery to the last known address of the licensee as shown in the records of the Commissioner; or

(C) In support of an application for license or renewal of license upon request by the department or as otherwise required by the application or renewal;

(15) Has been convicted of any felony or of any crime involving moral turpitude in the courts of this state or any other state, territory, or country or in the courts of the United States; as used in this paragraph and paragraph (16) of this subsection, the term "felony" shall include any offense which, if committed in this state, would be deemed a felony, without regard to its designation elsewhere; and, as used in this paragraph, the term "conviction" shall include a finding or verdict of guilty or a plea of guilty, regardless of whether an appeal of the conviction has been sought;

(16) Has been arrested, charged, and sentenced for the commission of any felony, or any crime involving moral turpitude, where:

(A) First offender treatment without adjudication of guilt pursuant to the charge was granted; or

(B) An adjudication of guilt or sentence was otherwise withheld or not entered on the charge.

The order entered pursuant to the provisions of Article 3 of Chapter 8 of Title 42, relating to probation of first offenders, or other first offender treatment shall be conclusive evidence of arrest and sentencing for such crime;

(17) Has failed to report to the Commissioner any criminal prosecution of the applicant or licensee taken in any jurisdiction. The report shall include a copy of the initial complaint filed, the order resulting from any hearing that has taken place, and any other relevant legal documents. Such report must be filed with the application or within 30 days of the date of arrest;

(18) Has had a license to practice a business or profession licensed under the laws of this state or any other state, territory, country, or the United States revoked, suspended, or annulled by any lawful licensing authority; had other disciplinary action taken against him or her by any such lawful licensing authority; was denied or refused a license by any such lawful licensing authority pursuant to disciplinary proceedings; or was refused the renewal of a license by any such lawful licensing authority pursuant to disciplinary proceedings;

(19) Has failed to notify the Commissioner within 60 days of any event referred to in paragraph (15), (16), or (18) of this Code section;

(20) Is not in compliance with an order for child support as defined by Code Section 19-6-28.1 or 19-11-9.3; for violations of this paragraph only, any hearing and appeal procedures conducted pursuant to such Code sections shall be the only such procedures required to suspend, deny, or revoke any license under this title;

(21) Is a borrower in default who is not in satisfactory repayment status as defined by Code Section 20-3-295; for violations of this paragraph only, any hearing and appeal procedures conducted pursuant to Code Section 20-3-295 shall be the only such procedures required to suspend, deny, or revoke any license under this title;

(22) In relation to the licensee's ability to transact the business of insurance, has had a license, permit, authorization, registration, or privilege refused, revoked, suspended, limited, or restricted by any federal, state, county, municipality, territory, military, or other legal authority authorized to issue licenses, permits, authorizations, registrations, or privileges to conduct business within its respective jurisdiction; otherwise has failed to comply with the legal requirements related to the license, permit, authorization, registration, or privilege; or has had other disciplinary action taken against him or her by any such lawful authority; or

(23) Has failed to report to the department within 60 days of the action taken, any refusal, revocation, suspension, limitation, or restriction of any license, permit, authorization, registration, or privilege of any lawful authority referenced in paragraphs (18) or (22) of this Code section.



§ 33-23-22. Notice of suspension or revocation of license; hearing; appeals

(a) Any license, other than a probationary license or inactive license as described in subsection (b) of Code Section 33-23-19, may be suspended or revoked as provided by Code Section 33-23-21 and subsection (b) of Code Section 33-23-19, and the Commissioner shall give notice of such action to the applicant for or holder of the license and any insurer or agent whom the applicant or licensee represents or who desires that the applicant or licensee be licensed. The procedure for conduct of hearings set forth in Chapter 2 of this title shall be followed in all cases except those cases pursuant to paragraph (20) or (21) of Code Section 33-23-21 which shall only require the hearings provided for in either paragraph.

(b) Appeal from any order or decision of the Commissioner made pursuant to this chapter shall be taken as provided in Chapter 2 of this title.



§ 33-23-23. Limitation on application after refusal or revocation of license; effect of surrender of license under written consent order

(a) No licensee or applicant whose license or application has been refused or revoked as provided by Code Sections 33-23-21 and 33-23-22 shall be entitled to file another application for a license as an agent, agency, limited subagent, surplus lines broker, counselor, or adjuster within five years from the effective date of the refusal, revocation, or, if judicial review of such refusal or revocation is sought, within five years from the date of the final court order or decree affirming such refusal or revocation.

(b) The application when filed may be refused by the Commissioner unless the applicant shows good cause why the refusal or revocation of the license shall not be deemed a bar to the issuance of a new license.

(c) By law, any surrender of a license under written consent order shall have the same effect as a revocation under subsections (a) and (b) of this Code section.



§ 33-23-24. Permits and licenses not transferable

The permits of service representatives and licenses of licensees under this article shall not be transferable.



§ 33-23-25. Place of business

Every licensed agent, limited subagent, counselor, and adjuster shall have and maintain in this state or, if a nonresident licensee, in the state of domicile, a place of business accessible to the public. The place of business shall be that wherein the licensee principally conducts transactions pursuant to the license. The address of the place of business shall be maintained by the Commissioner. All resident and nonresident licensees shall promptly notify the Commissioner in writing within 30 days of any change in the business address.



§ 33-23-26. Agent's certificate of authority

(a) Each insurer authorized to transact insurance in this state shall obtain an agent's certificate of authority for each agent representing such insurer in the selling, soliciting, or negotiating of contracts of insurance in this state. For the purposes of this subsection, the insurer will be deemed to have obtained a certificate of authority for its designated agent immediately upon submission of the appointment request to the Commissioner; provided, however, that the initial certificate of authority for an applicant for licensure shall not become effective until the date such applicant is finally granted a license by the Commissioner.

(b) All agents' certificates of authority shall be renewed by the insurer in such form and manner as the Commissioner may prescribe by rule or regulation.

(c) The fee for each agent's certificate of authority or renewal thereof shall be as provided in Code Section 33-8-1.

(d) An insurer or authorized representative of the insurer that terminates the appointment, employment, contract, or other insurance business relationship with an agent shall notify the Commissioner within 30 days following the effective date of the termination, using a format prescribed by the Commissioner, if the reason for the termination is one of the reasons set forth in Code Section 33-23-21 or the insurer has knowledge that the agent was found to have engaged in any of the activities in Code Section 33-23-21 by a court, governmental body, or self-regulatory organization authorized by law. Upon the written request of the Commissioner, the insurer shall provide additional information, documents, records, or other data pertaining to the termination or activity of the agent.

(e) If an agent's certificate of authority is terminated, the insurer promptly shall give notice of said termination and the effective date of the termination to the Commissioner and to the agent where reasonably possible. The Commissioner may also require the insurer to demonstrate to the satisfaction of the Commissioner that the insurer has made a reasonable effort to give notice to the agent.

(f) An insurer or authorized representative of the insurer that terminates the appointment, employment, or contract with an agent for any reason not set forth in Code Section 33-23-21 shall notify the Commissioner within 30 days following the effective date of the termination, using a format prescribed by the Commissioner. Upon written request of the Commissioner, the insurer shall provide additional information, documents, records, and other data pertaining to such termination.

(g) The insurer or the authorized representative of the insurer shall promptly notify the Commissioner in a format acceptable to the Commissioner if, upon further review or investigation, the insurer discovers additional information that would have been reportable to the Commissioner in accordance with subsection (d) of this Code section had the insurer known of its existence.

(h) No certificate of authority shall be required for an agent who places surplus lines insurance with or through a surplus lines broker only with respect to such surplus lines insurance.

(i) As to any application for an agent's certificate of authority, the Commissioner shall require as part of the application a certificate of the insurer proposed to be represented. The certificate shall state, relative to the applicant's character, including criminal background, identity, residence, experience, and instruction as to the kinds of insurance to be transacted, that the insurer or sponsoring agent is satisfied that such applicant is trustworthy and qualified to act as its agent in this state.



§ 33-23-27. Subagent's certificate of authority

(a) Each agent licensed in this state shall obtain a certificate of authority for each subagent representing such agent in this state.

(b) Each subagent's certificate of authority shall be renewed by the agent not more than once every three years in such form and manner as specified by the Commissioner by rule or regulation.

(c) Each agent shall also be required to inform the Commissioner of any termination of or change to any certificate of authority for each subagent in such form and manner as may be prescribed by the Commissioner by rule or regulation.

(d) The fee for each subagent's certificate of authority or renewal or duplicate thereof shall be as provided by law.

(e) The subagent's certificate shall be held by the agent and shall be returned to the Commissioner upon termination of the subagent's authority along with an explanation of the reason for such termination in such form and manner as the Commissioner may specify by rule or regulation.



§ 33-23-28. Scope of subagent's authority; record of transactions

(a) A subagent's certificate of authority shall not cover any kind of insurance for which the sponsoring agent and subagent are not licensed.

(b) A subagent or limited subagent shall not have power to bind an insurer.

(c) All business transacted by a subagent under such subagent's license or limited subagent shall be in the name of the agent by whom the subagent or limited subagent is employed; and the agent shall be responsible for all the acts or omissions of the subagent or limited subagent within the scope of his or her employment.

(d) A record of each transaction shall be maintained by both the agent and the subagent or limited subagent.



§ 33-23-29. Authority of agent to act as adjuster; nonresident adjusters; reciprocal agreements

(a) On behalf of and as authorized by an insurer for which he or she is licensed as agent, an agent may from time to time act as an adjuster and investigate and report upon claims without being required to be licensed as an adjuster.

(b) No license by this state shall be required:

(1) Of a nonresident independent adjuster for the adjustment in this state of a single loss or of losses arising out of a catastrophe common to all such losses; or

(2) Of a nonresident adjuster who regularly adjusts in another state and who is licensed in such other state, if such state requires a license, to act as adjuster in this state for emergency insurance adjustment work for a period not exceeding 60 days and performed for an employer who is an insurance adjuster licensed by this state or who is a regular employer of one or more insurance adjusters licensed by this state, provided that the employer shall furnish to the Commissioner a notice in writing immediately upon the beginning of the emergency insurance adjustment work. The Commissioner may by rule or regulation establish criteria and procedures for adjusters operating under this Code section.

(c) An individual residing in another state may be licensed by the Commissioner as a nonresident adjuster under the following circumstances and in the following manner:

(1) Upon written application and payment of the required license fee and without requiring a written examination, the Commissioner shall issue a license to an individual to act as a nonresident adjuster if the individual is licensed in his or her home state as an adjuster;

(2) The required fee for the license shall be the fee provided by law or the sum which is charged as a license fee for nonresident adjusters by the state of the applicant's residence, whichever is greater; and

(3) Applicants whose home state does not require a license to transact business may be licensed in this state, provided that the applicant takes the examination issued by the Commissioner where required pursuant to this chapter and the applicant submits written documentation from such applicant's resident state demonstrating the lack of licensing requirements in such state and such state's reciprocity with residents of this state.

(d) The Commissioner shall issue a license to an individual to act as a nonresident adjuster if, by the laws of the state of the applicant's residence, residents of this state may be licensed as nonresident adjusters in the same manner.

(e) The Commissioner is authorized to enter into reciprocal agreements with the appropriate official of any other jurisdiction for the purpose of implementing this Code section.

(f) No resident of Canada may be licensed as a nonresident independent adjuster unless such person has obtained a resident or home state independent adjuster license.



§ 33-23-29.1. Licensing of nonresident counselors

(a) An individual residing in another state may be licensed by the Commissioner as a nonresident counselor under the following circumstances and in the following manner:

(1) Upon written application and payment of the required license fee and without requiring a written examination, the Commissioner shall issue a license to an individual to act as a nonresident counselor if the individual is licensed in his or her home state as a counselor;

(2) Applicants whose home state does not require a license to transact business as a counselor may be licensed in this state provided that the applicant takes the examination issued by the Commissioner where required pursuant to this chapter and the applicant submits written documentation from the applicant's resident home state demonstrating the lack of a licensing requirement and such state's reciprocity with residents of this state; and

(3) The required fee for the license shall be the fee provided by law or the sum which is charged as a license fee for nonresident counselors by the state of the applicant's residence, whichever is greater.

(b) The Commissioner shall issue a license to an individual to act as a nonresident counselor if, by the laws of the state of the applicant's residence, residents of this state may be licensed as nonresident counselors in the same manner.

(c) The Commissioner is authorized to enter into reciprocal agreements with the appropriate official of any other jurisdiction for the purpose of implementing this Code section.



§ 33-23-30. Restrictions on signing by agents

An agent shall not sign in blank any policy to be issued outside of such agent's office. An agent shall not give power of attorney to or otherwise authorize anyone to sign the agent's name to policies unless the person so authorized is directly employed by the agent and no other person, and the person has no office files, equipment, or address in regard to the insurance business other than those in the office of the agent. Nothing in this Code section shall prohibit an agent from authorizing an insurer represented by such agent to reproduce mechanically or electronically such agent's signature on policies, certificates, endorsements, riders, or other insurance contract documents.



§ 33-23-31. Risk situs; service on nonresidents; venue of action

(a) A risk shall be deemed to have a situs in this state if the insurance is upon or in regard to property having a permanent situs in this state or movable property which is actually in this state or is principally used or kept in this state or on persons resident in this state.

(b) Each nonresident by obtaining a license in this state or by doing business in this state shall be deemed to have consented that any notice provided in this chapter and any summons, notice, or process in connection with any action or proceeding in any state or federal court in this state, which notice, summons, or process grows out of or is based upon any business or acts done or omitted to be done in this state, may be sufficiently served upon such nonresident by serving the same upon the Commissioner. Service shall be made by leaving a copy of the notice, summons, or process with a fee in the hands of the Commissioner. The fee for such service shall be as provided by law. Such service shall be sufficient service upon the nonresident, provided that notice of the service and a copy of the notice, summons, or process shall be immediately sent by registered or certified mail or statutory overnight delivery by the plaintiff or by the Commissioner to the residence of the nonresident addressed to the nonresident. The nonresident's return receipt and the affidavit of compliance with the notice, summons, or process made by the plaintiff or the plaintiff's attorney or by the Commissioner shall be appended to the notice, summons, or process and filed with the case in the court where it is pending or filed with the Commissioner if in regard to a proceeding provided under this chapter. Venue of such an action shall be in the county of the residence of a plaintiff in the action, if the plaintiff resides in this state; otherwise venue shall be in Fulton County. The place of residence of a licensed nonresident placed on file by him or her with the Commissioner shall be deemed to be his or her place of residence until the nonresident places on file with the Commissioner a written notice stating another place of residence. As used in this subsection, the term "process" shall include a petition attached thereto.



§ 33-23-32. Countersigning by resident agents not required generally; exceptions; commissions

Except when required in retaliation pursuant to Code Section 33-3-26, insurance contracts on risks or property located or having a situs in this state need not be countersigned by an agent duly licensed in accordance with Code Section 33-23-5; but, if a licensed nonresident agent participates in the effectuation of such contract and a countersignature is so required, the countersigning agent licensed in accordance with Code Section 33-23-5 shall be entitled to the same commission as allowed by the state of residence of the licensed nonresident but, in any event, to not more than 50 percent of the commission. Nothing contained in this Code section shall be construed to require a company to make additional compensation in the way of commissions or otherwise to a person who is paid on a salary basis.



§ 33-23-33. Duty of licensees to provide current information of names and addresses

(a) Every licensee under this chapter shall keep the Commissioner advised of: the office address of the licensee; the residence address of the licensee; the name and address of each insurer that the licensee represents directly or indirectly; the name and address of each agency of which the licensee is proprietor, partner, officer, director, or employee or which the licensee represents; every trade name of such agency; and the names of all partners and members of any firm or association and the corporate name of any corporation owning or operating the agency as such information changes.

(b) Any change in the information required by subsection (a) of this Code section shall be transmitted to the Commissioner within 30 days of such change on forms prescribed by the Commissioner.

(c) The Commissioner shall prescribe by rule or regulation the form and manner by which such information will be transmitted.



§ 33-23-34. Records of transactions

(a) Every agent, limited subagent, counselor, and adjuster under this chapter shall keep at the address as shown on his or her license or at the insurer's regional or home office situated in this state a record of all transactions consummated under such license. The record shall be in organized form and shall include:

(1) In the case of an agent or limited subagent, a record of each insurance contract procured or issued together with the names of the insurers and insureds, the amount of premium paid or to be paid, and a statement of the subject of the insurance; and the names of any other licensees from whom business is accepted and of persons to whom commissions or allowances of any kind are promised or paid;

(2) In the case of an adjuster, a record of each investigation or adjustment undertaken or consummated and a statement of any fee, commission, or other compensation received or to be received by the adjuster on account of the investigation or adjustment; and

(3) Such other and additional information as may be customary or as may be reasonably required by the Commissioner.

(b) All records as to any particular transaction shall be kept for a term of five years beginning immediately after the completion of the transaction or the term of the contract, whichever is greater, provided that records of losses adjusted by an independent adjuster may be kept at the office of the insurer for whom the adjuster acted.

(c) In the case of agents or limited subagents, the maintaining of the records required by this Code section at the insurance agency licensed under this chapter for which agency the transaction was undertaken shall be deemed to comply with the requirements of subsection (a) of this Code section.



§ 33-23-35. Reporting and disposition of premiums

(a) An agent, limited subagent, or any other representative of an insurer or of any other person in the effectuation of an insurance contract shall report to the insurer or its agent the premium for the contract and the amount shall be shown in the contract. Each willful violation of this subsection shall constitute a misdemeanor.

(b) All funds representing premiums received or return premiums due the insured by any agent or subagent shall be accounted for in the licensee's fiduciary capacity, shall not be commingled with the licensee's personal funds, and shall be promptly accounted for and paid to the insurer, insured, or agent as entitled to such funds. Nothing contained in this Code section shall be deemed to require any agent or subagent to maintain a separate bank deposit for the funds of each principal, if the funds so held for each principal are reasonably ascertainable from the books of accounts and records of the agent or subagent.

(c) Any violation of this Code section shall constitute grounds or cause for action by the Commissioner, including, but not limited to, probation, suspension, or revocation of the license. Each and every act by a licensee shall also constitute grounds for fines and penalties, which amounts shall be set by rule or regulation of the Commissioner. Any willful violation of this Code section shall constitute a misdemeanor unless such amounts involved exceed $500.00, whereby such violation shall constitute a felony.



§ 33-23-36. Inquiry into illegal or improper conduct

The Commissioner may upon his or her own motion and shall upon a written complaint signed by a citizen of this state and filed with the Commissioner inquire into any alleged illegal or improper conduct of any licensee or inquire into the question of whether a licensee is untrustworthy or not competent or not qualified to act as a licensee under this chapter. No finding or decision adverse to any person in regard to whom the inquiry is conducted shall be made by the Commissioner until after notice and hearing as provided in Chapter 2 of this title.



§ 33-23-37. Licensing of surplus lines broker; application; bond; written examination

(a) Nothing in this chapter shall prevent the placing of surplus lines of insurance when authorized and permitted under this title.

(b) Any person, while licensed as a resident agent as to property, casualty, and surety insurance and who is deemed by the Commissioner to be competent and trustworthy, may be licensed as a surplus lines broker as follows:

(1) Application to the Commissioner for the license shall be on forms furnished by the Commissioner;

(2) The license fee shall be in an amount as provided in Code Section 33-8-1;

(3) Each license shall be issued on a biennial basis and shall expire on the last day of the licensee's birth month and may be renewed by filing an application and paying the prescribed fee in accordance with this Code section except as provided in paragraph (3.1) of this subsection;

(3.1) All licenses that expire on December 31, 2012, shall be transitioned to a biennial term, provided that, during the transition, the Commissioner may, as provided by rule or regulation, renew such licenses for a term greater or shorter than the biennial term and may prorate the license renewal fees;

(4) Prior to the issuance of the license or any renewal of the license, the applicant shall file a bond with the Commissioner or his or her successor in office, for the benefit of any person injured by the violation of the conditions provided in this paragraph. The bond shall be executed by the applicant as principal and by a corporate surety authorized to do business in this state and shall be in the penal sum of $50,000.00, conditioned that the applicant will comply with the following:

(A) Place insurance only in compliance with Code Section 33-5-25;

(B) Remit promptly the taxes provided in Code Section 33-5-31;

(C) Account to any person requesting him or her to obtain insurance for funds or premiums collected in connection with such insurance; and

(D) Otherwise conduct business in accordance with this title.

The bond shall not be terminated unless prior to such termination 30 days' written notice is filed with the Commissioner; and

(5) Each applicant for a license to act as a surplus lines broker shall submit to a personal written examination to determine his or her competence, unless the applicant is licensed as a surplus lines broker in his or her home state.



§ 33-23-38. Placing insurance beyond scope of license or with nonlicensed insurers prohibited; restrictions on sharing commissions; penalty for violation

(a) No agent or limited subagent shall place any insurance or receive any remuneration in regard to any insurance of a classification outside the scope of such agent's or limited subagent's license, nor shall the agent or limited subagent share a commission except with an agent licensed pursuant to this article; with an agency that has as its proprietor or as a partner in the agency or as an officer or employee of the agency one or more agents licensed in regard to insurance that is within the scope of his or her agency; or with an agent or agency having a residence or situs in another state and a license from such other state for the transaction of insurance in that state.

(b) Except as otherwise provided in this title, no person shall solicit or be instrumental in placing insurance upon any risk having a situs in this state except with an insurer admitted to do insurance business in this state.

(c) A violation of this Code section shall authorize, among other penalties, the revocation of the violator's license as an agent or subagent.



§ 33-23-39. Placing of insurance through unlicensed agent prohibited; exception relating to construction project bid bonds

No insurer shall issue, make, write, place, or cause to be made, written, placed, or issued any contract of insurance, indemnity, or suretyship covering risks or property located or having a situs in this state or covering any liability created by or arising under the laws of this state, except through an agent or agents licensed pursuant to this article, except that bid bonds issued by any surety insurer in connection with any public or private building or construction project may be issued without regard to this Code section or as provided for in subparagraph (h)(2)(F) of Code Section 33-23-4.



§ 33-23-40. Contracts issued by unauthorized persons not rendered unenforceable; participants guilty of misdemeanor

Any contract of insurance issued by a person prohibited by this chapter from so issuing it shall not be rendered unenforceable by reason of the violation of this chapter; but all persons knowingly participating in the violation shall be guilty of a misdemeanor.



§ 33-23-41. Liability and penalties for unauthorized acts

Any person who in this state acts, purports to act, or holds himself or herself out as an agent, limited subagent, counselor, or adjuster or as an employee of an agent, limited subagent, counselor, or adjuster of or for an insurer that has not obtained from the Commissioner a certificate of authority then in effect to do business in this state as required by this title or who has not obtained a certificate of authority as required by this article and any person who in this state collects or forwards any premium or portion of the premium for or to the insurer shall pay a sum equal to the state, county, and municipal taxes and license fees required to be paid by the insurance companies legally doing business in this state. It is the Commissioner's duty to report violators of this Code section to the district attorney for the county in which the violations occurred. Violators of this Code section shall also be personally liable to the same extent as the insurer upon every contract of insurance made by the insurer with reference to a risk having a situs in this state, if the violator participated in the solicitation, negotiation, or making of the contract or in any endorsement to the contract, in any modification of the contract, or in the collection or forwarding of any premium or portion of the premium relating to such contract. This Code section shall have no application to a contract of insurance entered into in accordance with Chapter 5 of this title.



§ 33-23-42. Performing acts for unauthorized insurer

Any person who performs any of the acts or things specified in this chapter for any insurance company or agent of said company without such company's having first received a certificate of authority from the Commissioner as required by law shall be punished as for a misdemeanor and shall also pay a sum equal to the state, county, and municipal taxes and license fees required to be paid by insurance companies legally doing business in this state. It shall be the duty of the Commissioner to report any violation of this Code section to the district attorney or prosecuting attorney of the circuit or county which has jurisdiction.



§ 33-23-43. Authority of adjusters; penalty for violation

(a) An adjuster licensed as both an independent and a public adjuster shall not represent both the insurer and the insured in the same transaction.

(b) An adjuster shall have authority under his or her license only to investigate, settle, or adjust and report to his or her principal upon claims arising under insurance contracts on behalf of insurers only if licensed as an independent adjuster or on behalf of insureds only if licensed as a public adjuster.

(c) No public adjuster, at any time, shall knowingly:

(1) Misrepresent to an insured that he or she is required to hire an independent or public adjuster to help the insured meet his or her obligations under his or her policy;

(2) Accept or agree to accept any money or other compensation from an attorney or any person acting on behalf of an attorney which the adjuster knows or should reasonably know is payment for the suggestion or advice by the adjuster to seek the services of the attorney or for the referral of any portion of a person's claim to the attorney;

(3) Hire or procure another to do any act prohibited by this subsection;

(4) Advertise or promise to pay or rebate all or any portion of any insurance deductible as an inducement to the sale of goods or services. As used in this paragraph, the term "promise to pay or rebate" includes:

(A) Granting any allowance or offering any discount against the fees to be charged, including, but not limited to, an allowance or discount in return for displaying a sign or other advertisement at the insured's premises; or

(B) Paying the insured or any person directly or indirectly associated with the property any form of compensation, gift, prize, bonus, coupon, credit, referral fee, or other item of monetary value for any reason;

(5) Misrepresent to a claimant that he or she is an adjuster representing an insurer in any capacity, including acting as an employee of the insurer or as an independent adjuster, unless appointed by an insurer in writing to act on the insurer's behalf for that specific claim or purpose. A licensed public adjuster shall not charge a claimant a fee for adjusting a claim when he or she is appointed by the insurer for that specific claim or purpose and the appointment is accepted by the public adjuster;

(6) Solicit, or attempt to solicit, an insured during the progress of a loss-producing occurrence as defined in the insured's insurance contract;

(7) Have a direct or indirect financial interest in any aspect of a claim other than the salary, fee, commission, or other consideration established in a written contract with the insured which shall incorporate all of the conditions and provisions set out in Code Section 33-23-43.1;

(8) Charge to or collect from an insured any amount, other than reasonable compensation for services rendered based on time spent and expenses incurred, in any transaction where the insurer either pays or commits in writing to pay the policy limit or limits for all coverage under the insured's policy within three business days after the loss is reported to the insurer;

(9) Misrepresent to an insured or insurer that he or she is an attorney authorized by law to provide legal advice and services or that a policy covers a loss or losses outside the scope of the coverage provided by the insurance contract;

(10) Permit an unlicensed employee or representative of the adjuster to conduct business for which a license is required; or

(11) Hire or procure another to do any act prohibited by this subsection.

(d) For purposes of subsection (c) of this Code section, the term "public adjuster" shall include licensed public adjusters as defined by Code Section 33-23-1, persons representing themselves to be public adjusters who are not properly licensed by the Commissioner, and persons committing any act under paragraph (4) of subsection (c) of this Code section.

(e) Any person who violates any provision of subsection (c) of this Code section shall be guilty of a misdemeanor and such violation shall be grounds for suspension or revocation of licenses under this chapter.



§ 33-23-43.1. Requirements for public adjuster contracts

(a) Public adjusters shall ensure that all contracts for their services are in writing, prominently captioned and titled "Public Adjuster Contract," and contain the following:

(1) Legible full name of the public adjuster signing the contract, as specified on the license issued by the Department of Insurance, and attestation language that the public adjuster is fully bonded pursuant to state law;

(2) Permanent home state business address and contact information of the public adjuster, including e-mail address;

(3) The public adjuster's Department of Insurance license number and a statement that the license is valid and in full force and effect as of the date the contract is signed;

(4) The insured's full name and street address;

(5) A description of the loss and its location, if applicable;

(6) A description of services to be provided to the insured;

(7) Signatures of the public adjuster and the insured;

(8) The date the contract was signed by the public adjuster, and the date the contract was signed by the insured;

(9) A statement of the fee, compensation, or other considerations that the public adjuster is to receive for services, including a listing of typical costs and expenses for which the public adjuster is to be reimbursed; and

(10) A statement prominently captioned in a minimum 12 point font that contains the following:

(A) Any direct or indirect interest in or compensation by any construction firm, salvage firm, building appraisal firm, storage company, or any other firm or business entity that performs any work in conjunction with damages incident to any loss which the adjuster has been contracted to adjust;

(B) Any direct or indirect participation in the reconstruction, repair, or restoration of damaged property that is the subject of a claim adjusted by the adjuster or disclosure of any other activities that may be reasonably construed as a conflict of interest, including a financial interest in any salvage, repair, construction, or restoration of any business entity that obtains business in connection with any claims that the public adjuster has a contract or agreement to adjust; and

(C) Any direct or indirect compensation of value in connection with an insured's specific loss other than compensation from the insured for service as a public adjuster.

(b) Public adjuster contracts may not contain a contract term that:

(1) Restricts an insured's right to initiate and maintain direct communications with his or her attorney, the insurer, the insurer's adjuster, the insurer's attorney, or any other person regarding settlement of the insured's claim;

(2) Vests the public adjuster with the right to initiate direct communications with the insured's insurer, the insurer's adjuster, or the insurer's attorney regarding settlement of the insured's claim without specific written authorization from the insured;

(3) Allows the public adjuster's percentage fee to be collected when money is due from an insurance company but not paid or that allows a public adjuster to collect the entire fee from the first check issued by an insurance company rather than as a percentage of each check issued by an insurance company;

(4) Requires the insured to authorize an insurance company to issue a check only in the name of the public adjuster; or

(5) Precludes or restricts an insured from pursuing any civil remedies relating to his or her claim.

(c) All public adjuster contracts shall be construed to contain, by operation of law:

(1) A provision granting the insured a right to rescind the contract within three business days after the date the contract was signed, so long as the rescission is in writing and mailed or delivered to the public adjuster at the address stated in the contract within three business days. For purposes of this subsection, rescission of the contract shall be considered delivered or mailed if it is delivered by electronic transmittal to the e-mail address or facsimile specified in the contract for such communications;

(2) A provision that if the insured exercises the right to rescind the contract, anything of value given by the insured under the contract will be returned to the insured within 15 business days following the receipt by the public adjuster of the cancellation notice; and

(3) A provision requiring that, prior to initiating any contact with the insured's insurer, the insurer's adjuster, or the insurer's attorney regarding settlement of the insured's claim, a public adjuster must provide the insurer a notification letter signed by the insured confirming that the insured has authorized the public adjuster to communicate directly with the insurer, the insurer's adjuster, or the insurer's attorney on behalf of the insured.

(d) All public adjuster contracts shall be executed in duplicate to provide an original contract to the public adjuster and an original contract to the insured. The public adjuster's original contract shall be available at all times for inspection without notice by the Commissioner of Insurance.



§ 33-23-43.2. Standard of conduct for public adjusters

(a) A public adjuster is obligated, under his or her license, to serve with objectivity and complete loyalty to the interest of his or her client alone and to render to the insured such information, counsel, and service within the public adjuster's knowledge, understanding, and opinion that will best serve the insured's insurance claim needs and interest.

(b) A public adjuster shall faithfully observe all of the terms and provisions of the public adjuster contract as prescribed in Code Section 33-23-43.1.



§ 33-23-44. Rules and regulations

(a) The Commissioner may establish rules and regulations with respect to:

(1) The classification of applicants according to the kinds of insurance to be effected by them if licensed;

(2) The scope, type, and conduct of written examinations to be given pursuant to this chapter and the times and places within this state for holding the examinations;

(3) Classification and scope of authority of any license authorized under this chapter; and

(4) Any other purpose required or necessary for the implementation or enforcement of this chapter.

(b) The Commissioner shall establish by rule or regulation a license for persons exempted under Code Section 33-23-18 that is distinct from other agent licenses.



§ 33-23-45. Limitation on applicability of article

This article shall apply only with respect to acts occurring on or after July 1, 2002; provided, however, that nothing in this Code section shall prevent the Commissioner from implementing sanctions which were authorized by law with respect to acts occurring prior to July 1, 2002.



§ 33-23-46. Compensation of licensed counselors; disclosure; exceptions

(a) For purposes of this Code section, the term:

(1) "Affiliate" means a person that controls, is controlled by, or is under common control with the producer.

(2) "Compensation from an insurer or other third party" means payments, commissions, fees, awards, overrides, bonuses, contingent commissions, loans, stock options, gifts, prizes, or any other form of valuable consideration, whether or not payable pursuant to a written agreement, but shall not mean de minimis gifts of less than $45.00 in value.

(3) "Compensation from the customer" shall not include:

(A) Any fee or similar expense provided in subparagraph (C) of paragraph (6) of Code Section 33-6-5;

(B) Any amount or fee paid by or to the producer that does not exceed an amount established by the Commissioner; or

(C) A premium or fee billed by the producer solely on behalf of an insurer.

(4) "Documented acknowledgment" means the customer's written consent obtained prior to the customer's initial purchase of insurance. In the case of a purchase over the telephone or by electronic means for which written consent cannot reasonably be obtained, consent documented by the producer shall be acceptable.

(b)(1) Where any insurance producer licensed as counselor, as defined by this chapter, or any affiliate of such producer receives any compensation from or charges any other fee to the customer, neither that producer nor the affiliate shall accept or receive any compensation from an insurer or other third party for placement of insurance for that customer unless the producer has, prior to the customer's purchase of insurance:

(A) Obtained the customer's documented acknowledgment that such compensation will be received by the producer or affiliate; and

(B) Disclosed the amount of compensation from the insurer or other third party for that placement. If the amount of compensation is not known at the time of disclosure, the producer shall disclose in readable language the method for calculating such compensation and, if possible, a reasonable estimate of the amount.

(2) Notwithstanding paragraph (1) of this subsection, an insurance producer who is not licensed as a counselor, as defined in this chapter, may not accept or receive any compensation from the customer for placement of insurance.

(c) A person shall not be considered a customer for purposes of this Code section if the person is merely:

(1) A participant or beneficiary of an employee benefit plan; or

(2) Covered by a group or blanket insurance policy or group annuity contract sold, solicited, or negotiated by the insurance producer or affiliate.

(d) This Code section shall not apply to:

(1) A person licensed as an insurance producer who acts only as an intermediary between an insurer and the producer, such as a managing general agent, a sales manager, or a wholesale broker;

(2) A reinsurance intermediary;

(3) The renewal or any other continuation of the policy; or

(4) A producer whose sole compensation for the placement is derived from commissions, salaries, and other remuneration from the insurer.

(e) The Commissioner may promulgate rules and regulations as necessary to implement the provisions of this Code section.






Article 2 - Licensing of Administrators

§ 33-23-100. Definitions; exemptions; applicability of Code Sections 33-24-59.5 and 33-24-59.14

(a) As used in this article, the term:

(1) "Administrator" means any business entity that, directly or indirectly, collects charges, fees, or premiums; adjusts or settles claims, including investigating or examining claims or receiving, disbursing, handling, or otherwise being responsible for claim funds; or provides underwriting or precertification and preauthorization of hospitalizations or medical treatments for residents of this state for or on behalf of any insurer, including business entities that act on behalf of a single or multiple employer self-insurance health plan or a self-insured municipality or other political subdivision. Licensure is also required for administrators who act on behalf of self-insured plans providing workers' compensation benefits pursuant to Chapter 9 of Title 34. For purposes of this article, each activity undertaken by the administrator on behalf of an insurer or the client of the administrator is considered a transaction and is subject to the provisions of this title.

(2) "Business entity" means a corporation, association, partnership, sole proprietorship, limited liability company, limited liability partnership, or other legal entity.

(3) "Standard financial quarter" means a three-month period ending on March 31, June 30, September 30, or December 31 of any calendar year.

(b) Notwithstanding the provisions of subsection (a) of this Code section, the following are exempt from licensure so long as such entities are acting directly through their officers and employees:

(1) An employer on behalf of its employees or the employees of one or more subsidiary or affiliated corporations of such employer;

(2) A union on behalf of its members;

(3) An insurance company licensed in this state or its affiliate unless the affiliate administrator is placing business with a nonaffiliate insurer not licensed in this state;

(4) An insurer which is not authorized to transact insurance in this state if such insurer is administering a policy lawfully issued by it in and pursuant to the laws of a state in which it is authorized to transact insurance;

(5) A life or accident and sickness insurance agent or broker licensed in this state whose activities are limited exclusively to the sale of insurance;

(6) A creditor on behalf of its debtors with respect to insurance covering a debt between the creditor and its debtors;

(7) A trust established in conformity with 29 U.S.C. Section 186 and its trustees, agents, and employees acting thereunder;

(8) A trust exempt from taxation under Section 501(a) of the Internal Revenue Code and its trustees and employees acting thereunder or a custodian and its agents and employees acting pursuant to a custodian account which meets the requirements of Section 401(f) of the Internal Revenue Code;

(9) A bank, credit union, or other financial institution which is subject to supervision or examination by federal or state banking authorities;

(10) A credit card issuing company which advances for and collects premiums or charges from its credit card holders who have authorized it to do so, provided that such company does not adjust or settle claims;

(11) A person who adjusts or settles claims in the normal course of his or her practice or employment as an attorney and who does not collect charges or premiums in connection with life or accident and sickness insurance coverage or annuities;

(12) An insurance company licensed in this state or its affiliate if such insurance company or its affiliate is solely administering limited benefit insurance. For the purpose of this paragraph, the term "limited benefit insurance" means accident or sickness insurance designed, advertised, and marketed to supplement major medical insurance and specifically shall include accident only, CHAMPUS supplement, disability income, fixed indemnity, long-term care, or specified disease insurance; or

(13) An association that administers workers' compensation claims solely on behalf of its members.

(c) A business entity claiming an exemption shall submit an exemption notice on a form provided by the Commissioner. This form must be signed by an officer of the company and submitted to the department by December 31 of the year prior to the year for which an exemption is to be claimed. Such exemption notice shall be updated in writing within 30 days if the basis for such exemption changes. An administrator claiming an exemption pursuant to paragraphs (3) and (4) of subsection (b) of this Code section shall be subject to the provisions of Code Sections 33-24-59.5 and 33-24-59.14.

(d) Obtaining a license as an administrator does not exempt the applicant from other licensing requirements under this title.

(e) Obtaining a license as an administrator subjects the applicant to the provisions of Code Sections 33-24-59.5 and 33-24-59.14.

(f) An administrator shall be subject to Code Sections 33-24-59.5 and 33-24-59.14 unless the administrator provides sufficient evidence that the self-insured health plan failed to properly fund the plan to allow the administrator to pay any outside claim.



§ 33-23-101. Licensing of administrators; filing fee; refusal, suspension, or revocation of license; notice and hearing; reissuance of revoked license; appeal; probationary licenses; additional qualifications for license; restrictions on licensees; penalties

(a) No business entity shall act as or hold itself out to be an administrator in this state, other than an adjuster licensed in this state for the kinds of business for which it is acting as an administrator, unless such business entity holds a license as an administrator issued by the Commissioner. The license shall be renewed on an annual basis and in such manner as the Commissioner may prescribe by rule or regulation. Failure to hold such license shall subject the administrator to the fines and other appropriate penalties as provided in Chapter 2 of this title.

(b) An application for an administrator's license or an application for renewal of such license shall be accompanied by a filing fee to be prescribed by rule or regulation of the Commissioner.

(c) A license may be refused or a license duly issued may be suspended or revoked or the renewal of such license refused by the Commissioner if the Commissioner finds that the applicant for or holder of the license:

(1) Has violated any provision of this title or of any other law of this state relating to insurance as defined in this chapter or relating to another type of insurance;

(2) Has intentionally misrepresented or concealed any material fact in the application for the license;

(3) Has obtained or attempted to obtain the license by misrepresentation, concealment, or other fraud;

(4) Has misappropriated, converted to his or her own use, or illegally withheld money belonging to an insurer or an insured or beneficiary;

(5) Has committed fraudulent or dishonest practices;

(6) Has materially misrepresented the terms and conditions of insurance policies or contracts;

(7) Has failed to comply with or has violated any proper order, rule, or regulation issued by the Commissioner;

(8) Is not in good faith carrying on business as an administrator;

(9) Has failed to obtain for initial licensure or retain for annual renewal an adequate net worth as prescribed by order, rule, or regulation of the Commissioner; or

(10) Has shown lack of trustworthiness or lack of competence to act as an administrator.

(d) If the Commissioner moves to suspend, revoke, or nonrenew a license for an administrator, the Commissioner shall provide notice of that action to the administrator and the administrator may invoke the right to an administrative hearing in accordance with Chapter 2 of this title.

(e) No licensee whose license has been revoked as prescribed under this Code section shall be entitled to file another application for a license within five years from the effective date of the revocation or, if judicial review of such revocation is sought, within five years from the date of final court order or decree affirming the revocation. The application when filed may be refused by the Commissioner unless the applicant shows good cause why the revocation of its license shall not be deemed a bar to the issuance of a new license.

(f) Appeal from any order or decision of the Commissioner made pursuant to this article shall be taken as provided in Chapter 2 of this title.

(g)(1) The Commissioner shall have the authority to issue a probationary license to any applicant under this chapter.

(2) A probationary license may be issued for a period of not less than three months and not longer than 12 months and shall be subject to immediate revocation for cause at any time without a hearing.

(3) The Commissioner, at his or her discretion, shall prescribe the terms of probation, may extend the probationary period, or refuse to grant a license at the end of any probationary period.

(h) The Commissioner may impose, by rule or regulation, additional reasonable qualifications necessary to obtain a license as an administrator.

(i) An administrator's license may not be sold or transferred to a nonaffiliated or otherwise unrelated party. An administrator may not contract or subcontract any of its negotiated services to any unlicensed business entity unless a special authorization is approved by the Commissioner prior to entering into a contracted or subcontracted arrangement.

(j) The Commissioner may, at his or her discretion, assess a penalty or a fine against any business entity acting as an administrator without a license for each transaction in violation of this chapter.

(k) A licensed administrator is not permitted to market or administer any insurance product not approved in Georgia or that is issued by a nonadmitted insurer or unauthorized multiple employer self-insured health plan.



§ 33-23-102. Bond and surety of applicant; liability insurance; remained licenses

(a) Every applicant for an administrator's license shall file with the application and shall thereafter maintain in force a bond in favor of the Commissioner executed by a corporate surety insurer authorized to transact insurance in this state. The terms and type of the bond, including, but not limited to, total aggregate liability on the bond, shall be established by the rule or regulation of the Commissioner.

(b) The bond shall remain in force until the surety is released from liability by the Commissioner or until the bond is canceled by the surety. Without prejudice to any liability accrued prior to cancellation, the surety may cancel the bond upon 30 days' advance notice, in writing, filed with the Commissioner.

(c) Every applicant for an administrator's license shall obtain and shall thereafter maintain in force errors and omissions coverage or other appropriate liability insurance, written by an insurer authorized to transact insurance in this state, in an amount of at least $100,000.00.

(d) The coverage required in subsection (c) of this Code section shall remain in force for a term of at least one year and shall contain language that includes that the insurer may cancel the insurance upon 60 days' advance notice filed with the Commissioner. Other terms and conditions relating to the errors and omissions policy may be imposed on the applicant as the Commissioner deems appropriate by rule or regulation.

(e) In the event a licensed administrator fails to renew, surrenders, or otherwise terminates its license, it must retain both the bond and the errors and omissions coverage for a period of not less than one year after the licensee has failed to renew, surrendered, or otherwise terminated its license.



§ 33-23-103. Examination of administrators by Commissioner

Administrators shall be subject to market conduct and financial examinations by the Commissioner. Any cost involved with the examinations shall be borne by the administrator.



§ 33-23-104. Establishing requirements and procedures affecting administrators

Requirements and procedures for written agreements, payments to administrators, maintenance of information, approval of advertising, underwriting provisions, premium collection, payment of claims, claim adjustment or settlement, notifications, and other matters involving administrators may be established by rule or regulation of the Commissioner.



§ 33-23-105. Rules and regulations for implementation of article

The Commissioner may promulgate rules and regulations which are necessary to implement the provisions of this article and to ensure the safe and proper operation of administrators of this state.






Article 3 - Insurance Navigators

§ 33-23-200. Legislative findings; licensing of health insurance navigators

The General Assembly finds that the provisions of the federal Patient Protection and Affordable Care Act may cause the formation of health insurance exchanges operating in Georgia under federal law and employing navigators or navigator entities whose role will be to direct individuals and companies to health insurance policies. The General Assembly further finds that licensing and regulation of such navigators or navigator entities to ensure that they are trained and knowledgeable in the subject matter of individual and group health insurance plans and insurance coverage is necessary to avoid substantial risk to the health, safety, and welfare of the residents of this state.



§ 33-23-201. Definitions

As used in this article, the term:

(1) "Exchange" means a state, federal, or partnership exchange or marketplace operating in Georgia pursuant to Section 1311 of the federal act.

(2) "Federal act" means the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152), and regulations or guidance issued under those acts.

(3) "Navigator" means an individual, including assistors, application counselors, or other persons, authorized pursuant to the federal act to provide insurance advice and guidance to uninsured individuals and groups seeking health insurance coverage. For the purposes of this article, if an organization or business entity serves as a navigator, an individual performing navigator duties for that organization or business entity shall be considered to be acting in the capacity of a navigator.

(4) "Patient navigator" means an individual who offers assistance to patients, families, and caregivers to help overcome health care system barriers and to facilitate timely access to quality medical and psychosocial care as defined by the health care community he or she serves.



§ 33-23-202. Licensing and requirements therefor

(a) No navigator shall provide advice, guidance, or other assistance with regard to health benefit plans as a navigator under the provisions of the federal act unless licensed in accordance with this article.

(b) The Commissioner shall not issue a license to any applicant who does not meet or conform to the following qualifications or requirements:

(1) The applicant shall establish to the satisfaction of the Commissioner that he or she has the background, experience, knowledge, and competency in the subject matter that will enable him or her to deliver accurate information and advice to individuals and groups in this state seeking to obtain health insurance coverage under the provisions of the federal act;

(2) The applicant shall have successfully completed not less than 35 hours of instruction in health benefit insurance, the exchange provisions of the federal act, the medical assistance program provided for by Article 7 of Chapter 4 of Title 49, and the PeachCare for Kids Program provided for by Article 13 of Chapter 5 of Title 49 satisfactory to the Commissioner through a training program approved by the Commissioner;

(3) The applicant shall pass such examination as shall be required by the Commissioner unless such applicant is exempted by the Commissioner based on the applicant's experience and qualifications and pursuant to regulations adopted by the Commissioner;

(4) An applicant shall be not less than 18 years of age and of good moral character and must submit in a form approved by the Commissioner such information, including without limitation criminal history and regulatory background information, as the Commissioner may require; and

(5) An applicant for a renewal license shall have completed continuing education classes approved by the Commissioner.



§ 33-23-203. Violations; limitation on solicitations; navigator compensation, responsibilities, and limitations.

(a) Violation of any provision of this title or the federal act, including any act or omission that would be a ground for denial, suspension, or revocation of the license of an agent as defined in Article 1 of this chapter, shall be a ground for denial, suspension, or revocation of a license under this article.

(b) No navigators shall solicit any person or business that is currently insured under an existing health benefit plan.

(c) No navigator shall receive any commission, compensation, or anything of value from any insurer, health benefit plan, business, or consumer for providing advice or services specifically authorized to be provided as a navigator pursuant to the provisions of the federal act. Navigators shall be compensated for advice or services rendered pursuant to the provisions of the federal act only as provided for by the federal act.

(d) Navigators shall provide factually accurate information to uninsured persons and businesses regarding the availability of premium tax credits under Section 36B of the Internal Revenue Code of 1986 and cost-sharing reductions under Section 1402 of the federal act.

(e) Notwithstanding any other provision of law, licensing as a navigator pursuant to the provisions of this article shall not constitute licensing as an agent or administrator as defined in Articles 1 and 2 of this chapter. No person providing advice or services as a navigator under the provisions of the federal act shall be compensated for such advice or services as the holder of a license issued pursuant to Article 1 or 2 of this chapter; provided, however, that the provisions of this subsection shall not prohibit the holder of a license issued pursuant to such articles from being compensated for advice or services rendered as such a licensee and not as a navigator. Navigators licensed pursuant to the provisions of this article shall not, except as specifically authorized by the provisions of the federal act:

(1) Engage in any activities that would require licensing pursuant to the provisions of Article 1 or 2 of this chapter unless licensed thereunder;

(2) Provide advice concerning the benefits, terms, and features of a particular health benefit plan or offer advice about which health benefit plan is better or worse for a particular individual or business, except in the capacity of a licensee pursuant to the provisions of Article 1 or 2 of this chapter; or

(3) Recommend a particular health benefit plan or advise individuals or businesses about which health benefit plan to choose, except in the capacity of a licensee pursuant to the provisions of Article 1 or 2 of this chapter.



§ 33-23-204. Adoption of rules and regulations

The Commissioner shall be authorized to adopt rules and regulations to effect the implementation of this article.



§ 33-23-205. Applicability

The provisions of this article shall not apply to patient navigators as defined in paragraph (4) of Code Section 33-23-201.









Chapter 24 - Insurance Generally

Article 1 - General Provisions

§ 33-24-1. Definitions

As used in this chapter, the term:

(1) "Policy" means the written contract of or written agreement for or effecting insurance. The term includes all clauses, riders, endorsements, and papers attached or issued and delivered for attachment to the contract or agreement and made a part of the contract or agreement.

(2) "Premium" means the consideration for insurance, by whatever name called. Any assessment or any membership, policy, survey, inspection, service, or similar fee or charge in consideration for an insurance contract is deemed part of the premium. The term "premium" shall not include any amount deposited and held for the account of the insured which is returnable upon cancellation of the insurance contract and upon which no commission has been paid.

(3) "Uniform Electronic Transactions Act" means Chapter 12 of Title 10.



§ 33-24-2. Applicability of chapter

This chapter applies to all insurance policies and to annuities and pure endowment contracts as defined in Code Section 33-28-1 except:

(1) Reinsurance;

(2) Policies or contracts not issued for delivery in this state or delivered in this state, except as provided in subsection (e) of Code Section 33-24-9;

(3) Ocean marine and foreign trade insurances; and

(4) Title insurance, except as to the following provisions:

(A) Code Section 33-24-5;

(B) Code Section 33-24-9;

(C) Code Section 33-24-10;

(D) Code Section 33-24-13;

(E) Code Section 33-24-16; and

(F) Code Section 33-24-19.



§ 33-24-3. Insurable interest -- Personal insurance

(a) An insurable interest, with reference to personal insurance, is an interest based upon a reasonable expectation of pecuniary advantage through the continued life, health, or bodily safety of another person and consequent loss by reason of such person's death or disability or a substantial interest engendered by love and affection in the case of individuals closely related by blood or by law.

(b) An individual has an unlimited insurable interest in his or her own life, health, and bodily safety and may lawfully take out a policy of insurance on his or her own life, health, or bodily safety and have the policy made payable to whomsoever such individual pleases, regardless of whether the beneficiary designated has an insurable interest.

(c) The trustee of a trust established by an individual settlor has an insurable interest in the life of that individual settlor and has the same insurable interest in the life of any other individual as does such individual settlor. The trustee of a trust has the same insurable interest in the life of any other individual as does any beneficiary of the trust with respect to proceeds of insurance on the life of such individual or any portion of such proceeds that are allocable to such beneficiary's interest in such trust. If multiple beneficiaries of a trust have an insurable interest in the life of the same individual, the trustee of such trust has the same aggregate insurable interest in such individual's life as such beneficiaries with respect to proceeds of insurance on the life of such individual or any portion of such proceeds that is allocable in the aggregate to such beneficiaries' interest in the trust.

(d) A corporation, foreign or domestic, has an insurable interest in the life of any individual:

(1) Holding at least 10 percent of the issued and outstanding shares of such corporation; or

(2) In whom the shareholders holding a majority of the issued and outstanding shares have an insurable interest, whether arising out of their status as shareholders of the corporation or otherwise,

and in the life or physical or mental ability of any of its directors, officers, or employees or the directors, officers, or employees of any of its subsidiaries or any other person whose death or physical or mental disability might cause financial loss to the corporation; or, pursuant to any contractual arrangement with any shareholder concerning the reacquisition of shares owned by him or her at the time of his or her death or disability, on the life or physical or mental ability of that shareholder for the purpose of carrying out such contractual arrangement; or, pursuant to any contract obligating the corporation as part of compensation arrangements or pursuant to a contract obligating the corporation as guarantor or surety, on the life of the principal obligor. The trustee of a trust established by a corporation for the sole benefit of the corporation has the same insurable interest in the life or physical or mental ability of any person as does the corporation. The trustee of a trust established by a corporation providing life, health, disability, retirement, or similar benefits to employees of the corporation or its affiliates and acting in a fiduciary capacity with respect to such employees, retired employees, or their dependents or beneficiaries has an insurable interest in the lives of employees for whom such benefits are to be provided. As used in this subsection, the term "employee" shall include any and all directors, officers, employees, or retired employees. The term "employee" shall include any former employee, but only for the purpose of replacing existing life insurance that will be surrendered in exchange for new life insurance in an amount not exceeding the insurance being surrendered.

(e) The insurable interest of a corporation or trustee which has been established pursuant to subsection (d) of this Code section shall be conveyed automatically to another corporation or to the trustee of a trust established by such other corporation for its sole benefit which has acquired by purchase, merger, or otherwise all or part of the first corporation's business. A corporation or the trustee of a trust established by such corporation for its sole benefit may exchange any policy of insurance issued to itself or to another corporation or the trustee of a trust established by such other corporation for its sole benefit from which the exchanging corporation has acquired by purchase, merger, or otherwise all or part of such other corporation's business for a new policy of insurance issued to itself without establishing a new insurable interest at the time of such exchange.

(f) A shareholder in a corporation has an insurable interest in the life of any other shareholder pursuant to any contractual arrangement between or among such shareholders concerning the purchase by surviving shareholders of shares owned by a deceased or disabled shareholder, for the purpose of carrying out such contractual arrangement.

(g) A partnership, limited liability company, business trust, or other business entity established under the laws of any state or of the United States shall have the same insurable interests as a corporation, as set forth in subsections (d) and (e) of this Code section, including, without limitation, insurable interests in such entity's partners, members, or holders of other equity ownership interests and in officers, directors, employees, and those of any subsidiaries of any such entity. The partners of a partnership, the owners of a limited liability company, and the owners of equity interests in any form of business entity have the same insurable interest in the lives of the other partners, members, or equity interest owners as do shareholders of corporations.

(h) An insurable interest must exist at the time the contract of personal insurance becomes effective but need not exist at the time the loss occurs.

(i) Any personal insurance contract procured or caused to be procured upon another individual is void unless the benefits under the contract are payable to the individual insured or such individual's personal representative or to a person having, at the time when the contract was made, an insurable interest in the individual insured. In the case of a void contract, the insurer shall not be liable on the contract but shall be liable to repay to the person or persons who have paid the premiums all premium payments without interest.

(j) A charitable institution as defined under Sections 501(c)(3), 501(c)(6), 501(c)(8), and 501(c)(9) of the Internal Revenue Code of 1986 shall have an insurable interest in the life of any donor.

(k) The insurable interests set forth in this Code section are not exclusive but are cumulative of and not in lieu of insurable interests existing in common law and not expressly set forth in this Code section. No part of this Code section specifically recognizing any insurable interest shall create any presumption or implication that such insurable interest did not exist prior to July 1, 2006. To the contrary, an insurable interest shall be presumed with respect to any life insurance policy issued prior to July 1, 2006, to any person whose insurable interest is recognized in this Code section.



§ 33-24-4. Insurable interest -- Property insurance

(a) As used in this Code section, "insurable interest" means any actual, lawful, and substantial economic interest in the safety or preservation of the subject of the insurance free from loss, destruction, or pecuniary damage or impairment.

(b) No insurance contract on property or of any interest therein or arising therefrom shall be enforceable except for the benefit of persons having, at the time of the loss, an insurable interest in the things insured.

(c) The measure of an insurable interest in property is the extent to which the insured might be damnified by loss, injury, or impairment of such interest in such property.



§ 33-24-5. Persons having capacity to contract for insurance; purchase of insurance by or for minors; rescission, avoidance, or repudiation of contracts by minors

(a) Any person of competent legal capacity may contract for insurance.

(b) A minor not less than 15 years of age as determined at his nearest birthday may, notwithstanding his minority, contract for annuities, endowments, life insurance, and accident and sickness insurance on his own life or body or the life or body of any person in whom he has an insurable interest. A minor shall, notwithstanding his minority, be deemed competent to exercise all rights and powers with respect to or under any contract or policy for annuities, endowments, life insurance, and accident and sickness insurance on his own life or body or on the person of another as though of full legal age, and may surrender his interest in the annuities, endowments, life insurance, and accident and sickness insurance and give a valid discharge for any benefit accruing or money payable under the contract or policy. The minor shall not, by reason of his minority, be entitled to rescind, avoid, or repudiate the contract or to rescind, avoid, or repudiate any exercise of a right or privilege under the contract, except that the minor, not otherwise emancipated, shall not be bound by any unperformed agreement to pay, by promissory note or otherwise, any consideration or premium on any such contract or policy. Any contract or policy for annuities, endowments, life insurance, and accident and sickness insurance procured by or for a minor under this subsection shall be made payable either to the minor or his estate or to a person having an insurable interest in the life of such minor.

(c) A minor not less than 15 years of age as determined at his nearest birthday may, notwithstanding such minority, contract for insurance on other subjects of insurance in which he has an insurable interest. A minor shall be bound by any settlement made in connection with any insurance contract so issued. The minor shall not, by reason of his minority, be entitled to rescind, avoid, or repudiate the contract or to rescind, avoid, or repudiate any exercise of a right or privilege under the contract, except that a minor, not otherwise emancipated, shall not be bound by any unperformed agreement to pay, by promissory note or otherwise, any premium on any insurance contract.



§ 33-24-6. Consent of insured to insurance contract; exceptions; reliance by insurer on statements in application

(a) No life or accident and sickness insurance contract upon an individual, except a contract of group life insurance or of group or blanket accident and sickness insurance, shall be made or effectuated unless at the time of the making of the contract the individual insured, being of competent legal capacity to contract, applies for a life or accident and sickness insurance contract or consents in writing to the contract, except in the following cases:

(1) A spouse may effectuate insurance upon the other spouse;

(2) Any person having an insurable interest in the life of a minor or any person upon whom a minor is dependent for support and maintenance may effectuate insurance upon the life of or pertaining to the minor;

(3) An application for a family policy may be signed by either parent, by a stepparent, or by husband or wife;

(4) A publicly owned corporation may effectuate insurance upon its employees in whom it has an insurable interest;

(5) A corporation not described in paragraph (4) of this subsection may effectuate insurance upon its employees in whom it has an insurable interest, and a trustee of a trust established by a corporation providing life, health, disability, retirement, or similar benefits may effectuate insurance upon employees for whom such benefits are to be provided if the insurance contract or contracts held by such corporation or trustee cover at least two employees. For purposes of this paragraph, any employee of a group of corporations consisting of a parent corporation and its directly or indirectly owned subsidiaries shall be considered to be an employee of each corporation within that group; or

(6) A corporation described in paragraph (4) or (5) of this subsection or the trustee of a trust established by such corporation for its sole benefit may exchange any policy which was issued to itself on the life of an employee or retiree of the corporation, or which was issued to another corporation or the trustee of a trust established by such other corporation for its sole benefit on the life of an employee or retiree of such other corporation, and the exchanging corporation has acquired by purchase, merger, or otherwise all or part of such other corporation's business for a new policy of insurance on such individual's life issued to the exchanging corporation.

(b)(1) If a contract of life insurance is issued as authorized in paragraph (4) or (5) of subsection (a) of this Code section, the insurer shall be required to give written notice of such life insurance in accordance with paragraph (3) of this subsection and provide the employees an opportunity to refuse to participate. For all contracts of life insurance issued or delivered for issuance in this state after July 1, 2003, pursuant to paragraph (4) or (5) of subsection (a) of this Code section, the written consent of each individual proposed to be insured shall be obtained prior to the issuance of a policy on such individual. Written consent shall include an acknowledgment that the corporation may maintain life insurance coverage on such individual after such individual's employment with the corporation has terminated.

(2) If a contract of life insurance is issued as authorized in paragraphs (1) or (2) of subsection (a) of this Code section, the insurer shall be required to give written notice of such life insurance in accordance with paragraph (3) of this subsection.

(3) At the time of the issuance or delivery of the contract of insurance, notice of the issuance of the policy shall be delivered to the insured in person or by depositing the notice in the United States mail, to be dispatched by at least first-class mail to the home, business, or other address of record of the insured. The insurer may obtain a receipt provided by the United States Postal Service as evidence of mailing such notice or obtain such other evidence of mailing as prescribed or accepted by the United States Postal Service. The insurer shall not be required to provide the notice set forth in this subsection with respect to any application for credit life insurance; any insured who is older than the age of majority and who has signed or otherwise acknowledged the application in writing; any application for insurance covering the life of a minor; or any application for a contract of life insurance with a face amount of less than $10,000.00.

(c) An insurer shall be entitled to rely upon all statements, declarations, and representations made by an applicant for insurance relative to the insurable interest which such applicant has in the insured; and no insurer shall incur any legal liability except as set forth in the policy, by virtue of any untrue statements, declarations, or representations so relied upon in good faith by the insurer.

(d) As used in paragraphs (4), (5), and (6) of subsection (a) of this Code section, the term "employee" shall include any and all directors, officers, employees, or retired employees. The term "employee" shall include any former employee, but only for the purpose of replacing existing life insurance that will be surrendered in exchange for new life insurance in an amount not exceeding the insurance being surrendered.



§ 33-24-6.1. Prerequisites for replacement life insurance exceeding insurance being surrendered

Notwithstanding the provisions of subsection (d) of Code Section 33-24-3, subsection (d) of Code Section 33-24-6, or paragraph (11) of Code Section 33-27-3 which relate to the replacement of existing life insurance, any new life insurance may exceed the insurance being surrendered:

(1) When an entity has a proper interest pursuant to subsection (d) or (e) of Code Section 33-24-3 and the authority to effectuate life insurance pursuant to the provisions of paragraph (4), (5), or (6) of subsection (a) of Code Section 33-24-6; and

(2)(A) To the extent application of the cash surrender value from the old insurance as a premium under the new life insurance contract requires a larger amount of insurance to qualify as life insurance or to be not treated as a modified endowment contract for federal income tax purposes;

(B) To otherwise comply with applicable federal law; or

(C) When, upon cessation of premium payments, a former employee or trustee elects under the policy to use the cash value available under the policy to restructure the term, face amount, or investment options under the policy, even though such restructuring may result in an increase in the amount of the insurance.



§ 33-24-7. Statements and descriptions in applications or in negotiations deemed representations and not warranties; effect of misrepresentations upon recovery under policies

(a) All statements and descriptions in any application for an insurance policy or annuity contract or in negotiations for such, by or in behalf of the insured or annuitant, shall be deemed to be representations and not warranties.

(b) Misrepresentations, omissions, concealment of facts, and incorrect statements shall not prevent a recovery under the policy or contract unless:

(1) Fraudulent;

(2) Material either to the acceptance of the risk or to the hazard assumed by the insurer; or

(3) The insurer in good faith would either not have issued the policy or contract or would not have issued a policy or contract in as large an amount or at the premium rate as applied for or would not have provided coverage with respect to the hazard resulting in the loss if the true facts had been known to the insurer as required either by the application for the policy or contract or otherwise.



§ 33-24-8. Admissibility in evidence of applications in actions between insurer and insured

As to kinds of insurance other than life insurance, no application for insurance signed by or on behalf of the insured shall be admissible in evidence in any action between the insured and the insurer arising out of the policy applied for if the insurer, at expiration of 30 days after receipt by the insurer of written demand by or on behalf of the insured for a copy of the application, has failed to furnish to the insured a copy of the application reproduced by any legible means.



§ 33-24-9. Approval or disapproval of forms

(a) No basic insurance policy or annuity contract form or application form where written application is required and is to be made a part of the policy or contract or printed rider or endorsement form or form of renewal certificate shall be delivered or issued for delivery in this state unless the form has been filed with and approved by the Commissioner. This subsection shall not apply to surety bonds or to specially rated inland marine risks nor to policies, riders, endorsements, or forms of unique character designed for and used with relation to insurance upon a particular subject or which related to the manner of distribution of benefits or to the reservation of rights and benefits under life or accident and sickness insurance policies and are used at the request of the individual policyholder, contract holder, or certificate holder.

(b) Every filing shall be made not less than 90 days in advance of any delivery. At the expiration of 90 days the form filed shall be deemed approved unless prior thereto it has been approved or disapproved by the Commissioner. Approval of any form by the Commissioner shall constitute a waiver of any unexpired portion of the waiting period. The Commissioner may extend by not more than an additional 90 days the period within which he may approve or disapprove any form by giving notice of the extension before expiration of the initial 90 day period. At the expiration of the period as so extended and in the absence of prior approval or disapproval, any form shall be deemed approved. The Commissioner may at any time, after notice and for cause shown, withdraw any approval after notice and hearing as provided in Code Sections 33-2-17 through 33-2-23 and 33-2-26 through 33-2-28.

(c) Any order of the Commissioner disapproving any form or withdrawing a previous approval shall state in reasonable detail the grounds for that action.

(d) The Commissioner may by order, in exceptional cases, exempt from the requirements of this Code section for so long as he deems proper any insurance document or form or type of insurance document or form as specified in the order to which, in his discretion, this Code section may not practicably be applied or the filing and approval of which are, in his discretion, not desirable or necessary for the protection of the public.

(e) This Code section shall apply also to any form used by domestic insurers for delivery in a jurisdiction outside this state, if the insurance supervisory official of that jurisdiction informs the Commissioner that the form is not subject to approval or disapproval by the official and upon the Commissioner's order requiring the form to be submitted to him for approval or disapproval. The standards applicable to forms for domestic use shall apply to such forms.

(f) Each filing made pursuant to this Code section shall be accompanied by a fee or fees as provided in Code Section 33-8-1.



§ 33-24-10. Grounds for disapproval of forms

The Commissioner shall disapprove any form filed under Code Section 33-24-9 or withdraw any previous approval of such form only:

(1) If it is in any respect in violation of or does not comply with this title;

(2) If it contains or incorporates by reference any inconsistent, ambiguous, or misleading clauses or exceptions and conditions which deceptively affect the risk purported to be assumed in the general coverage of the contract;

(3) If it has any title, heading, or other indication of its provisions which is misleading;

(4) If it is printed or otherwise reproduced in such manner as to render any provision of the form substantially illegible or not easily legible to persons of normal vision;

(5) If it contains provisions which are unfair or inequitable or contrary to the public policy of this state or would, because the provisions are unclear or deceptively worded, encourage misrepresentation; or

(6) If the benefits provided in any medicare supplement insurance policy defined in Code Section 33-24-29 are unreasonable in relation to the premium charged.



§ 33-24-10.1. Standard or uniform claim form

The Commissioner is authorized to establish by rule or regulation a standard or uniform claim form to be supplied by insurers on and after January 1, 1994, to their insureds for the purpose of filing claims under policies or contracts of accident and sickness insurance. The Commissioner shall file and maintain on file in the office of the Commissioner a true copy of the standard or uniform claim form designated as such and bearing the Commissioner's authenticating signature and the date of filing.



§ 33-24-11. Waiver by Commissioner of use of standard or uniform provisions in policies or contracts; approval of use of substitute provisions

(a) The Commissioner may waive the required use of a particular provision in a particular insurance policy form or annuity or endowment contract form if he finds the provision unnecessary for the protection of the insured or inconsistent with the purposes of the policy and if the policy is otherwise approved by him.

(b) Unless otherwise provided in this title, no policy shall contain any provision inconsistent with or contradictory to any standard provision used or required to be used, but the Commissioner may approve any substitute provision which is not less favorable in any particular to the insured or beneficiary than the standard provisions or optional standard provisions otherwise required.

(c) In lieu of the standard provisions required by this title for contracts for particular kinds of insurance, substantially similar standard provisions required by the law of the domicile of a foreign or alien insurer may be used when approved by the Commissioner.



§ 33-24-12. Noncomplying conditions or provisions; cancellation of contracts covering uninsurable subjects

(a) Any insurance policy, rider, or endorsement issued after January 1, 1961, and otherwise valid which contains any condition or provision not in compliance with the requirements of this title shall not be rendered invalid due to the noncomplying condition or provision but shall be construed and applied in accordance with such conditions and provisions as would have applied had the policy, rider, or endorsement been in full compliance with this title.

(b) Any insurance contract delivered or issued for delivery in this state covering a subject or subjects of insurance resident, located or to be performed in this state and which, pursuant to this title, the insurer may not lawfully insure under the contract shall be cancelable at any time by the insurer, any provisions of the contract to the contrary notwithstanding; and the insurer shall promptly cancel the contract in accordance with the Commissioner's request for cancellation. No illegality or cancellation shall be deemed to relieve the insurer of any liability incurred by it under the contract while in force or to prohibit the insurer from retaining the pro rata earned premium on the contract. This Code section shall not relieve the insurer from any penalty otherwise incurred by the insurer under this title on account of any violation.



§ 33-24-13. Execution of policies; use of facsimile signatures

Every insurance policy shall be executed in the name of and on behalf of the insurer by its officer, attorney in fact, employee, or representative duly authorized by the insurer. A facsimile signature of any executing individual may be used in lieu of an original signature.



§ 33-24-14. Delivery of policies; applicability of Uniform Electronic Transactions Act; additional mailings

(a) (1) Subject to the insurer's requirement as to payment of premiums, every policy shall be mailed or delivered to the insured or to the person entitled to the policy within a reasonable period of time after its issuance except where a condition required by the insurer has not been met by the insured.

(2) A policy required to be delivered under this subsection may be delivered by electronic transmittal in accordance with Chapter 12 of Title 10, the "Uniform Electronic Transactions Act," or by electronic posting if that policy is posted electronically, provided that:

(A) The insured has agreed to accept delivery by electronic posting;

(B) The insurer makes the policy accessible as long as the policy is in force;

(C) After the expiration of the policy, the insurer archives its expired policies for a period of five years and makes them available upon request;

(D) The insurer provides the following information in or simultaneously with each declarations page provided at the time of issuance of the initial policy and any renewals of that policy:

(i) A description of the exact policy and endorsement forms purchased by the insured;

(ii) A method by which the insured may obtain, upon request and without charge, a paper copy of such insured's policy; and

(iii) The Internet address where the insured's policy and endorsement are posted; and

(E) The insurer provides notice, in the manner in which the insurer customarily communicates with the insured, of any changes to the forms or endorsements, the insured's right to obtain, upon request and without charge, a paper copy of such forms or endorsements, and the Internet address where such forms or endorsements are posted.

(b) In the event the original policy is delivered or is required to be delivered to or for deposit with any vendor, mortgagee, or pledgee of any motor vehicle or aircraft, in which policy any interest of the vendee, mortgagor, or pledgor in or with reference to the vehicle or aircraft is insured, a duplicate of the policy setting forth the name and address of the insurer, the insurance classification of the vehicle or aircraft, the type of coverage, the limits of liability, the premiums for the respective coverages, and the duration of the policy or memorandum of the policy containing the same information shall be delivered by the vendor, mortgagee, or pledgee to each vendee, mortgagor, or pledgor named in the policy or coming within the group of persons designated in the policy to be so included. If the policy does not provide coverage of legal liability for injury to persons or damage to the property of third parties, a statement of such fact shall be printed, written, or stamped conspicuously on the face of the duplicate policy or memorandum.

(c) The provisions of Chapter 12 of Title 10, the "Uniform Electronic Transactions Act," apply to this title, and nothing in this Code section shall be construed to limit its applicability.

(d) In addition to any mailing which may be legally accomplished pursuant to Chapter 12 of Title 10, the "Uniform Electronic Transactions Act," any other required mailing may be performed electronically if the following conditions are met:

(1) The Code section which requires a mailing specifically notes that mailing may be accomplished pursuant to this subsection;

(2) The insured agrees to receive mailings electronically by signing a statement which reads:

"I AGREE TO RECEIVE ALL MAILINGS AND COMMUNICATIONS ELECTRONICALLY. SUCH ELECTRONIC MAILING OR COMMUNICATIONS MAY EVEN INCLUDE CANCELLATION OR NONRENEWAL NOTICES";

provided, however, that the Commissioner may approve the use of substantially similar language;

(3) If the statement in paragraph (2) of this subsection is physically signed by the insured, then the statement must be in a separate document and written in all capital letters in at least 12 point font, or on a substantially similar form approved by the Commissioner. If the statement is signed electronically, then it must be signed according to a procedure which has been approved by the Commissioner; provided, however, that the Commissioner shall approve a procedure for obtaining a signature only if that procedure is designed to ensure that the statement is not presented in a misleading or confusing manner;

(4) If the insurer becomes aware that the insured's electronic mail address at which such party has consented to receive notices or documents is no longer valid, the insurer shall send the notice or document as required by other applicable law;

(5) The insurer must retain a record pursuant to Chapter 12 of Title 10, the "Uniform Electronic Transactions Act," of the mailing, including proof of the date of mailing and the address to which the mailing was sent. Such record must be retrievable for a period of five years after the date of such mailing and, if requested, must be transmitted to the Commissioner in a reasonable time;

(6) The insured may withdraw his or her consent to receive mailings electronically;

(7) All conditions have been met under Chapter 12 of Title 10, the "Uniform Electronic Transactions Act," so that the mailing could be accomplished electronically, unless the law requiring the mailing imposes a specific type of delivery method;

(8) All conditions have been met under the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001, et seq. This Code section shall not modify, limit, or supersede Section 101(c) of such Act or authorize electronic delivery of any of the notices described in Section 103(b) of such Act; and

(9) No insurance company shall cancel, refuse to issue, or refuse to renew any policy because the applicant or insured refuses to agree to receive mailings electronically pursuant to this subsection.



§ 33-24-15. When policies or contracts become effective

A policy of insurance or an annuity or endowment contract shall run from midday of the date of the policy or contract; and the time shall be calculated accordingly if the policy or contract is to be in force for a specified period of time unless the hour and minute of attachment of liability is specified.



§ 33-24-16. Construction of policies

Every insurance contract shall be construed according to the entirety of its terms and conditions as set forth in the policy and as amplified, extended, or modified by any rider, endorsement, or application made a part of the policy.



§ 33-24-16.1. Clarification of term "actual charge" or "actual fee"

(a) The term "actual charge" or "actual fee," when used in an individual or group specified disease insurance policy, shall mean the amount actually paid by or on behalf of an insured person and accepted as full payment by a health care provider or other designated person for the goods or services provided.

(b) The General Assembly finds and declares that the provisions of subsection (a) of this Code section are intended to clarify the current correct interpretation of the defined terms for instances in which the particular insurance policy does not otherwise contain a definition.



§ 33-24-17. Assignment of policies

A policy may be assignable or not assignable, as provided by its terms. Subject to its terms relating to assignability, any life or accident and sickness policy issued under the terms of which the beneficiary may be changed upon the sole request of the policy owner may be assigned either by pledge or by transfer of title by an assignment executed by the policy owner alone and delivered to the insurer, whether or not the pledgee or assignee is the insurer. Any assignment shall entitle the insurer to deal with the assignee as the owner or pledgee of the policy in accordance with the terms of the assignment until the insurer has received at its home office written notice of termination of the assignment or pledge or written notice by or on behalf of some other person claiming some interest in the policy in conflict with the assignment.



§ 33-24-18. Contents of insurance policies and annuity contracts generally

(a) The written instrument in which a contract of insurance is set forth is the policy.

(b) Every policy shall specify:

(1) The names of the parties to the contract;

(2) The subject of the insurance;

(3) The risks insured against;

(4) The time when the insurance under the policy takes effect and the period during which the insurance is to continue;

(5) The premium; and

(6) The conditions pertaining to the insurance.

(c) If under the policy the exact amount of premium is determinable only at stated intervals or termination of the contract, a statement of the basis and rates upon which the premium is to be determined and paid shall be included.

(d) Subsections (b) and (c) of this Code section shall not apply to surety contracts or to group insurance policies.

(e) All policies and annuity contracts issued by domestic insurers and the forms of the policies and annuity contracts filed with the Commissioner shall have printed thereon an appropriate designating letter or figure or combination of letters or figures or terms identifying the respective forms of policies or contracts. Whenever any change is made in any form, the designating letters, figures, or terms thereon shall be correspondingly changed.

(f) All policies and annuity contracts shall contain such standard or uniform provisions as are required by the applicable provisions of this title pertaining to contracts of particular kinds of insurance.

(g) A policy may contain additional provisions which are not inconsistent with this title and which are:

(1) Required to be inserted by the laws of the insurer's domicile;

(2) Necessary, on account of the manner in which the insurer is constituted or operated, in order to state the rights and obligations of the parties to the contract; or

(3) Desired by the insurer and neither prohibited by law nor in conflict with any provisions required to be included therein.



§ 33-24-19. Incorporation of constituent documents in policies

No policy shall contain any provisions purporting to make any portion of the charter, bylaws, or other constituent document of the insurer a part of the contract unless the portion is set forth in full in the policy. Any policy provision in violation of this Code section shall be invalid. This Code section shall not apply to the subscriber's agreement or power of attorney of a reciprocal insurer.



§ 33-24-19.1. Certificate of insurance forms to be approved by Commissioner; definitions; required provisions of certificate

(a) As used in this Code section, the term:

(1) "Certificate" or "certificate of insurance" means any document or instrument, no matter how titled or described, which is prepared or issued by an insurer or insurance producer as evidence of property or casualty insurance coverage. "Certificate" or "certificate of insurance" shall not include a policy of insurance or insurance binder, including any policy of insurance which may be referred to as a certificate, or any insurance information card or identification card issued in conjunction with a motor vehicle insurance policy.

(2) "Certificate holder" means any person, other than a policyholder, that requests, obtains, or possesses a certificate of insurance.

(3) "Insurance producer" means a person required to be licensed under the laws of this state to sell, solicit, or negotiate insurance.

(4) "Insurer" means any person engaged as indemnitor, surety, or contractor who issues insurance as defined by Code Sections 33-7-3 and 33-7-6. Nothing in this Code section shall apply to or affect any offering of accident, sickness, or disability insurance by a fraternal benefit society, as provided under Code Section 33-15-60; nonprofit medical service corporations, as provided under Chapters 18 and 19 of this title; health care plans, as provided under Chapter 20 of this title; health maintenance organizations, as provided under Chapter 21 of this title; any provisions of accident and sickness insurance policies generally, as provided under Code Sections 33-24-20 through 33-24-31; individual accident and sickness insurance, as provided under Chapter 29 of this title; or group or blanket accident and sickness insurance, as provided under Chapter 30 of this title.

(5) "Person" means any individual, partnership, corporation, association, or other legal entity, including any government or governmental subdivision or agency.

(6) "Policyholder" means a person who has contracted with a property or casualty insurer for insurance coverage.

(b) No person, wherever located, may prepare, issue, or request the issuance of a certificate of insurance unless the form has been filed with and approved by the Commissioner of Insurance. No person, wherever located, may alter or modify an approved certificate of insurance form.

(c) The Commissioner of Insurance shall disapprove a form filed under this Code section, or withdraw approval of a form, if the form:

(1) Is unjust, unfair, misleading, or deceptive, or violates public policy;

(2) Fails to comply with the requirements of subsection (d) of this Code section; or

(3) Violates any law, including any regulation adopted by the Commissioner of Insurance.

(d) Each certificate of insurance must contain the following or similar statement: "This certificate of insurance is issued as a matter of information only and confers no rights upon the certificate holder. This certificate does not amend, extend, or alter the coverage, terms, exclusions, and conditions afforded by the policies referenced herein." However, the Commissioner of Insurance may approve a form filed under this Code section that does not state that the form is provided for information purposes only, if such form contains the following or similar statement: "This certificate of insurance does not amend, extend, or alter the coverage, terms, exclusions, and conditions afforded by the policies referenced herein."

(e) Standard certificate of insurance forms promulgated by the Association for Cooperative Operations Research and Development or the Insurance Services Office are deemed approved by the Commissioner of Insurance and are not required to be filed if the forms otherwise comply with the requirements of this Code section.

(f) No person, wherever located, shall demand or request the issuance of a certificate of insurance from an insurer, insurance producer, or policyholder that contains any false or misleading information concerning the policy of insurance to which the certificate makes reference.

(g) No person, wherever located, may knowingly prepare or issue a certificate of insurance that contains any false or misleading information or that purports to affirmatively or negatively alter, amend, or extend the coverage provided by the policy of insurance to which the certificate makes reference.

(h) No person may prepare, issue, or request, either in addition to or in lieu of a certificate of insurance, an opinion letter or other document or correspondence that is inconsistent with this Code section.

(i) The provisions of this Code section shall apply to all certificate holders, policyholders, insurers, insurance producers, and certificate of insurance forms issued as evidence of insurance coverages on property, operations, or risks located in this state, regardless of where the certificate holder, policyholder, insurer, or insurance producer is located.

(j) A certificate of insurance is not a policy of insurance and does not affirmatively or negatively amend, extend, or alter the coverage afforded by the policy to which the certificate of insurance makes reference. A certificate of insurance shall not confer to a certificate holder new or additional rights beyond what the referenced policy of insurance expressly provides.

(k) No certificate of insurance shall contain references to contracts, including construction or service contracts, other than the referenced contract of insurance. Notwithstanding any requirement, term, or condition of any contract or other document with respect to which a certificate of insurance may be issued or may pertain, the insurance afforded by the referenced policy of insurance is subject to all the terms, exclusions, and conditions of the policy itself.

(l) A certificate holder shall have a legal right to notice of cancellation, nonrenewal, or any material change, or any similar notice concerning a policy of insurance only if the person is named within the policy or any endorsement and the policy or endorsement requires notice to be provided. The terms and conditions of the notice, including the required timing of the notice, are governed by the policy of insurance and cannot be altered by a certificate of insurance.

(m) Any certificate of insurance or any other document or correspondence prepared, issued, or requested in violation of this Code section shall be null and void and of no force and effect.

(n) Any person who violates this Code section may be fined up to $5,000.00 per violation.

(o) The Commissioner of Insurance shall have the power to examine and investigate the activities of any person that the Commissioner reasonably believes has been or is engaged in an act or practice prohibited by this Code section. The Commissioner of Insurance shall have the power to enforce the provisions of this Code section and to impose any authorized penalty or remedy against any person who violates this Code section.

(p) The Commissioner of Insurance may adopt reasonable rules and regulations as are necessary or proper to carry out the provisions of this Code section.



§ 33-24-20. Provision in accident and sickness policies for termination of coverage of surviving spouse or as result of break in marital relationship; issuance of policy to spouse

(a) No individual policy of accident and sickness insurance offered for sale in this state, other than a policy of credit accident and sickness insurance which provides coverage for hospital or medical expenses on either an expense incurred basis or other than on an expense incurred basis, which, in addition to covering the insured, also provides coverage to the spouse of the insured may contain a provision for termination of coverage for a spouse covered under the policy solely as a result of a break in the marital relationship except by reason of the death of the insured or of an entry of a valid decree of divorce between the parties.

(b) Every policy which contains a provision for termination of coverage of the spouse upon death of the insured or divorce shall contain a provision to the effect that, upon the death of the insured or the entry of a valid decree of divorce between the insured parties, the surviving or divorced spouse shall be entitled to have issued to him or her, without evidence of insurability, upon application made to the company within 31 days following the entry of such decree and upon the payment of the appropriate premium, an individual or family policy of accident and sickness insurance then being issued by the insurer which provides coverage most nearly similar to the coverage contained in the policy which was terminated by reason of death or divorce or any other similar individual or family policy then being issued by the insurer which contains lesser coverage. Any and all probationary or waiting periods set forth in such an individual or family policy shall be considered as being met to the extent coverage was in force under the prior policy.

(c) This Code section shall also apply to blanket accident and sickness insurance policies and to policies issued by a fraternal benefit society, a hospital service nonprofit corporation, a nonprofit medical service corporation, a health care corporation, a health maintenance organization, or any other similar entity.



§ 33-24-21. Provision in accident and sickness policies for termination of group coverage of surviving spouse or as result of break in marital relationship; issuance of policy to spouse

(a) No group policy of accident and sickness insurance offered for sale in this state, other than a policy of credit accident and sickness insurance which provides coverage for hospital or medical expenses on either an expense incurred basis or otherwise, which, in addition to covering the insured, also provides coverage to the spouse of the insured, may contain a provision for termination of coverage for a spouse covered under the policy solely as a result of a break in the marital relationship except by reason of the death of the insured or of any entry of a valid decree of divorce between the parties.

(b) Every policy which contains a provision for termination of coverage of the spouse upon death of the insured or divorce shall contain a provision to the effect that, upon the death of the insured or the entry of a valid decree of divorce between the insured parties, the surviving or divorced spouse shall be entitled to have issued to him or her, without evidence of insurability, upon application made to the company within 31 days following the entry of such decree and upon the payment of the appropriate premium, an individual or family policy of accident and sickness insurance then being issued by the insurer which provides coverage most nearly similar to the coverage contained in the policy which was terminated by reason of death or divorce or any other similar individual or family policy then being issued by the insurer which contains lesser coverage. Any and all probationary or waiting periods set forth in an individual or family policy shall be considered as being met to the extent coverage was in force under the prior policy.

(c) This Code section shall also relate to blanket accident and sickness insurance policies and to policies issued by a fraternal benefit society, a hospital service nonprofit corporation, a nonprofit medical service corporation, a health care corporation, a health maintenance organization, or any other similar entity.



§ 33-24-21.1. Group accident and sickness contracts; conversion privilege and continuation right provisions; impact of federal legislation

(a) As used in this Code section, the term:

(1) "Assistance eligible individual" shall have the same meaning as provided by Section 3001 of Title III of the federal American Recovery and Reinvestment Act of 2009, as amended.

(2) "Creditable coverage" under another health benefit plan means medical expense coverage with no greater than a 90 day gap in coverage under any of the following:

(A) Medicare or Medicaid;

(B) An employer based accident and sickness insurance or health benefit arrangement;

(C) An individual accident and sickness insurance policy, including coverage issued by a health maintenance organization, nonprofit hospital or nonprofit medical service corporation, health care corporation, or fraternal benefit society;

(D) A spouse's benefits or coverage under medicare or Medicaid or an employer based health insurance or health benefit arrangement;

(E) A conversion policy;

(F) A franchise policy issued on an individual basis to a member of a true association as defined in subsection (b) of Code Section 33-30-1;

(G) A health plan formed pursuant to 10 U.S.C. Chapter 55;

(H) A health plan provided through the Indian Health Service or a tribal organization program or both;

(I) A state health benefits risk pool;

(J) A health plan formed pursuant to 5 U.S.C. Chapter 89;

(K) A public health plan; or

(L) A Peace Corps Act health benefit plan.

(3) "Eligible dependent" means a person who is entitled to medical benefits coverage under a group contract or group plan by reason of such person's dependency on or relationship to a group member.

(4) "Group contract or group plan" is synonymous with the term "contract or plan" and means:

(A) A group contract of the type issued by a nonprofit medical service corporation established under Chapter 18 of this title;

(B) A group contract of the type issued by a nonprofit hospital service corporation established under Chapter 19 of this title;

(C) A group contract of the type issued by a health care plan established under Chapter 20 of this title;

(D) A group contract of the type issued by a health maintenance organization established under Chapter 21 of this title; or

(E) A group accident and sickness insurance policy or contract, as defined in Chapter 30 of this title.

(5) "Group member" means a person who has been a member of the group for at least six months and who is entitled to medical benefits coverage under a group contract or group plan and who is an insured, certificate holder, or subscriber under the contract or plan.

(6) "Insurer" means an insurance company, health care corporation, nonprofit hospital service corporation, medical service nonprofit corporation, health care plan, or health maintenance organization.

(7) "Qualifying eligible individual" means:

(A) A Georgia domiciliary, for whom, as of the date on which the individual seeks coverage under this Code section, the aggregate of the periods of creditable coverage is 18 months or more; and

(B) Who is not eligible for coverage under any of the following:

(i) A group health plan, including continuation rights under this Code section or the federal Consolidated Omnibus Budget Reconciliation Act of 1986 (COBRA);

(ii) Part A or Part B of Title XVIII of the federal Social Security Act; or

(iii) The state plan under Title XIX of the federal Social Security Act or any successor program.

(a.1) Any group member or qualifying eligible individual who is an assistance eligible individual as provided by Section 3001 of Title III of the federal American Recovery and Reinvestment Act (P.L. 111-5), as amended, during the period permitted under such act whose coverage has been terminated and who has been continuously covered under the group contract or group plan, and under any contract or plan providing similar benefits that it replaces, for at least six months immediately prior to such termination, shall be entitled to have his or her coverage and the coverage of his or her eligible dependents continued under the contract or plan in accordance with paragraph (2) of subsection (c) of this Code section. Such coverage shall continue for the fractional policy month remaining, if any, at termination plus up to the maximum number of additional policy months specified in paragraph (2) of subsection (c) of this Code section upon payment of the premium to the insurer by cash, certified check, or money order, at the same rate for active group members set forth in the contract or plan, on a monthly basis in advance as such premium becomes due during this coverage period. An assistance eligible individual who is in a transition period as defined in Section 3001 of Title III of the federal American Recovery and Reinvestment Act (P.L. 111-5), as amended, shall be treated for purposes of any continuation of coverage provision as having timely paid such premium if such individual was covered under the continuation of coverage to which such premium relates for the period immediately preceding such transition period, if such individual remains eligible for such continuation of coverage, and if such individual pays the amount of such premium not later than 30 days after the date of provision of notice regarding eligibility for extended continuation of coverage. For the period that the assistance eligible individual is eligible for the premium reduction assistance as provided in Section 3001 of Title III of the federal American Recovery and Reinvestment Act (P.L. 111-5), as amended, such premium payment shall be calculated as 35 percent of the rate for active group members including any portion of the premium paid by a former employer or other person if such employer or other person no longer contributes premium payments for this coverage.

(a.2) The rights and benefits under this Code section attributable to Section 3001 of Title III of the federal American Recovery and Reinvestment Act (P.L. 111-5), as amended, shall expire when that act expires. Any extension of such benefits shall require an Act of the Georgia General Assembly. Under no circumstances shall the extended benefits for assistance eligible individuals become the responsibility of the State of Georgia or any insurer after the expiration of the premium subsidy made available to individuals pursuant to Section 3001 of Title III of the federal American Recovery and Reinvestment Act (P.L. 111-5), as amended.

(b) Each group contract or group plan delivered or issued for delivery in this state, other than a group accident and sickness insurance policy, contract, or plan issued in connection with an extension of credit, which provides hospital, surgical, or major medical coverage, or any combination of these coverages, on an expense incurred or service basis, excluding contracts and plans which provide benefits for specific diseases or accidental injuries only, shall provide that members and qualifying eligible individuals whose insurance under the group contract or plan would otherwise terminate shall be entitled to continue their hospital, surgical, and major medical insurance coverage under that group contract or plan for themselves and their eligible dependents.

(c) (1) Any group member or qualifying eligible individual whose coverage has been terminated and who has been continuously covered under the group contract or group plan, and under any contract or plan providing similar benefits which it replaces, for at least six months immediately prior to such termination, shall be entitled to have his or her coverage and the coverage of his or her eligible dependents continued under the contract or plan. Such coverage must continue for the fractional policy month remaining, if any, at termination plus three additional policy months, upon payment of the premium by cash, certified check, or money order, at the option of the employer, to the policyholder or employer, at the same rate for active group members set forth in the contract or plan, on a monthly basis in advance as such premium becomes due during this coverage period. Such premium payment must include any portion of the premium paid by a former employer or other person if such employer or other person no longer contributes premium payments for this coverage. At the end of such period, the group member shall have the same conversion rights that were available on the date of termination of coverage in accordance with the conversion privileges contained in the group contract or group plan.

(2) Any group member or qualifying eligible individual who is an assistance eligible individual has a right to elect continuation of his or her coverage and the coverage of his or her dependents at any time between May 5, 2009, and 60 days after receiving notice from the employer's insurer of the right to participate in state continuation benefits under this Code section in accordance with Section 3001 of Title III of the federal American Recovery and Reinvestment Act (P.L. 111-5), as amended, if:

(A) The individual was involuntarily terminated from employment or otherwise experienced a loss of coverage due to qualifying events specified in Section 3001 of Title III of the federal American Recovery and Reinvestment Act (P.L. 111-5), as amended;

(B) The individual was eligible for state continuation under this chapter at the time of termination;

(C) The individual continues to be eligible for state continuation benefits under this chapter, provided that the total period of continuous eligibility shall not exceed the number of policy months equal to the maximum premium reduction period specified in Section 3001 of Title III of the federal American Recovery and Reinvestment Act (P.L. 111-5), as amended, as measured from the month of the qualifying event making the individual an assistance eligible individual; and

(D) The individual or the employer of the individual contacts the insurer and informs the insurer that the individual wants to take advantage of state continuation coverage under the provisions of Section 3001 of Title III of the federal American Recovery and Reinvestment Act (P.L. 111-5), as amended.

(3) In addition to the group policy under which the group member was insured, the group member and any qualifying eligible individual shall, to the extent that such plan is currently offered under the group plans offered by the company, also be offered the option of continuation coverage through a high deductible health plan, or its actuarial equivalent, that is eligible for use with a health savings account under the applicable provisions of Section 223 of the Internal Revenue Code. Such high deductible health plans shall have premiums consistent with the underlying group plan of coverage rated relative to the standard or manual rates for the benefits provided.

(d) (1) A group member shall not be entitled to have coverage continued if: (A) termination of coverage occurred because the employment of the group member was terminated for cause; (B) termination of coverage occurred because the group member failed to pay any required contribution; or (C) any discontinued group coverage is immediately replaced by similar group coverage including coverage under a health benefits plan as defined in the federal Employee Retirement Income Security Act of 1974, 29 U.S.C. Section 1001, et seq. Further, a group member shall not be entitled to have coverage continued if the group contract or group plan was terminated in its entirety or was terminated with respect to a class to which the group member belonged. This subsection shall not affect conversion rights available to a qualifying eligible individual under any contract or plan.

(2) A qualifying eligible individual shall not be entitled to have coverage continued if the most recent creditable coverage within the coverage period was terminated based on one of the following factors: (A) failure of the qualifying eligible individual to pay premiums or contributions in accordance with the terms of the health insurance coverage or failure of the issuer to receive timely premium payments; (B) the qualifying eligible individual has performed an act or practice that constitutes fraud or made an intentional misrepresentation of material fact under the terms of coverage; or (C) any discontinued group coverage is immediately replaced by similar group coverage including coverage under a health benefits plan as defined in the federal Employee Retirement Income Security Act of 1974, 29 U.S.C. Section 1001, et seq. This subsection shall not affect conversion rights available to a group member under any contract or plan.

(e) If the group contract or group plan terminates while any group member or qualifying eligible individual is covered or whose coverage is being continued, the group administrator, as prescribed by the insurer, must notify each such group member or qualifying eligible individual that he or she must exercise his or her conversion rights within:

(1) Thirty days of such notice for group members who are not qualifying eligible individuals; or

(2) Sixty-three days of such notice for qualifying eligible individuals.

(f) Every group contract or group plan, other than a group accident and sickness insurance policy, contract, or plan issued in connection with an extension of credit, which provides hospital, surgical, or major medical expense insurance, or any combination of these coverages, on an expense incurred or service basis, excluding policies which provide benefits for specific diseases or for accidental injuries only, shall contain a conversion privilege provision.

(g) Eligibility for the converted policies or contracts shall be as follows:

(1) Any qualifying eligible individual whose insurance and its corresponding eligibility under the group policy, including any continuation available, elected, and exhausted under this Code section or the federal Consolidated Omnibus Budget Reconciliation Act of 1986 (COBRA), has been terminated for any reason, including failure of the employer to pay premiums to the insurer, other than fraud or failure of the qualifying eligible individual to pay a required premium contribution to the employer or, if so required, to the insurer directly and who has at least 18 months of creditable coverage immediately prior to termination shall be entitled, without evidence of insurability, to convert to individual or group based coverage covering such qualifying eligible individual and any eligible dependents who were covered under the qualifying eligible individual's coverage under the group contract or group plan. Such conversion coverage must be, at the option of the individual, retroactive to the date of termination of the group coverage or the date on which continuation or COBRA coverage ended, whichever is later. The insurer must offer qualifying eligible individuals at least two distinct conversion options from which to choose. One such choice of coverage shall be comparable to comprehensive health insurance coverage offered in the individual market in this state or comparable to a standard option of coverage available under the group or individual health insurance laws of this state. The other choice may be more limited in nature but must also qualify as creditable coverage. Each coverage shall be filed, together with applicable rates, for approval by the Commissioner. Such choices shall be known as the "Enhanced Conversion Options";

(2) Premiums for the enhanced conversion options for all qualifying eligible individuals shall be determined in accordance with the following provisions:

(A) Solely for purposes of this subsection, the claims experience produced by all groups covered under comprehensive major medical or hospitalization accident and sickness insurance for each insurer shall be fully pooled to determine the group pool rate. Except to the extent that the claims experience of an individual group affects the overall experience of the group pool, the claims experience produced by any individual group of each insurer shall not be used in any manner for enhanced conversion policy rating purposes;

(B) Each insurer's group pool shall consist of each insurer's total claims experience produced by all groups in this state, regardless of the marketing mechanism or distribution system utilized in the sale of the group insurance from which the qualifying eligible individual is converting. The pool shall include the experience generated under any medical expense insurance coverage offered under separate group contracts and contracts issued to trusts, multiple employer trusts, or association groups or trusts, including trusts or arrangements providing group or group-type coverage issued to a trust or association or to any other group policyholder where such group or group-type contract provides coverage, primarily or incidentally, through contracts issued or issued for delivery in this state or provided by solicitation and sale to Georgia residents through an out-of-state multiple employer trust or arrangement; and any other group-type coverage which is determined to be a group shall also be included in the pool for enhanced conversion policy rating purposes; and

(C) Any other factors deemed relevant by the Commissioner may be considered in determination of each enhanced conversion policy pool rate so long as it does not have the effect of lessening the risk-spreading characteristic of the pooling requirement. Duration since issue and tier factors may not be considered in conversion policy rating. Notwithstanding subparagraph (A) of this paragraph, the total premium calculated for all enhanced conversion policies may deviate from the group pool rate by not more than plus or minus 50 percent based upon the experience generated under the pool of enhanced conversion policies so long as rates do not deviate for similarly situated individuals covered through the pool of enhanced conversion policies;

(3) Any group member who is not a qualifying eligible individual and whose insurance under the group policy has been terminated for any reason, including failure of the employer to pay premiums to the insurer, other than eligibility for medicare (reaching a limiting age for coverage under the group policy) or failure of the group member to pay a required premium contribution, and who has been continuously covered under the group contract or group plan, and under any contract or plan providing similar benefits which it replaces, for at least six months immediately prior to termination shall be entitled, without evidence of insurability, to convert to individual or group coverage covering such group member and any eligible dependents who were covered under the group member's coverage under the group contract or group plan. Such conversion coverage must be, at the option of the individual, retroactive to the date of termination of the group coverage or the date on which continuation or COBRA coverage ended, whichever is later. The premium of the basic converted policy shall be determined in accordance with the insurer's table of premium rates applicable to the age and classification of risks of each person to be covered under that policy and to the type and amount of coverage provided. This form of conversion coverage shall be known as the "Basic Conversion Option"; and

(4) Nothing in this Code section shall be construed to prevent an insurer from offering additional options to qualifying eligible individuals or group members.

(h) Each group certificate issued to each group member or qualifying eligible individual, in addition to setting forth any conversion rights, shall set forth the continuation right in a separate provision bearing its own caption. The provisions shall clearly set forth a full description of the continuation and conversion rights available, including all requirements, limitations, and exceptions, the premium required, and the time of payment of all premiums due during the period of continuation or conversion.

(i) This Code section shall not apply to limited benefit insurance policies. For the purposes of this Code section, the term "limited benefit insurance" means accident and sickness insurance designed, advertised, and marketed to supplement major medical insurance. The term limited benefit insurance includes accident only, CHAMPUS supplement, dental, disability income, fixed indemnity, long-term care, medicare supplement, specified disease, vision, and any other accident and sickness insurance other than basic hospital expense, basic medical-surgical expense, and comprehensive major medical insurance coverage.

(j) The Commissioner shall adopt such rules and regulations as he or she deems necessary for the administration of this Code section. Such rules and regulations may prescribe various conversion plans, including minimum conversion standards and minimum benefits, but not requiring benefits in excess of those provided under the group contract or group plan from which conversion is made, scope of coverage, preexisting limitations, optional coverages, reductions, notices to covered persons, and such other requirements as the Commissioner deems necessary for the protection of the citizens of this state.

(k) (1) Except as provided in paragraph (2) of this subsection, this Code section shall apply to all group plans and group contracts delivered or issued for delivery in this state on or after July 1, 2009, and to group plans and group contracts then in effect on the first anniversary date occurring on or after July 1, 2009.

(2) The provisions of paragraphs (1), (2), and (3) of subsection (c) of this Code section shall apply to all group plans and group contracts in effect on September 1, 2008.

(l) As soon as practicable, but no later than June 4, 2009, the Commissioner shall develop and direct insurers to issue notices for assistance eligible individuals regarding availability of expanded eligibility and continuation coverage assistance to be sent to the last known addresses of such assistance eligible individuals.

(m) Nothing in this chapter shall imply that individuals entitled to continuation coverage who are not assistance eligible individuals shall receive benefits beyond the period of coverage provided in paragraph (1) of subsection (c) of this Code section or that assistance eligible individuals are entitled to any continuation benefit period beyond what is provided by Section 3001 of Title III of the federal American Recovery and Reinvestment Act of 2009 or extensions to that Act which are enacted on and after May 5, 2009.

(n) (1) Upon the effective date whereupon guaranteed issue coverage is available pursuant to the federal Patient Protection and Affordable Care Act, an insurer shall not be required to offer conversion and enhanced conversion rights and coverage pursuant to this Code section.

(2) Each insurer may terminate, cancel, or nonrenew all existing conversion and enhanced conversion coverage as of the date on which guaranteed issue coverage is available pursuant to the federal Patient Protection and Affordable Care Act, provided that the insurer provides at least 90 days' notice prior to the discontinuance of the coverage to policyholders and to the Commissioner.

(3) An insurer may not terminate, cancel, or nonrenew any policy under this paragraph if, at the end of the 90 day cancellation period, the insured would not have at least 90 days of remaining open enrollment to obtain insurance coverage through an exchange created pursuant to the federal Patient Protection and Affordable Care Act.



§ 33-24-21.2. Continuation of coverage under group accident and sickness plans for persons 60 years of age or older

(a) As used in this Code section, the term:

(1) "Group contract or group plan" is synonymous with the term "contract or plan" and means:

(A) A group contract of the type issued by a nonprofit medical service corporation established under Chapter 18 of this title;

(B) A group contract of the type issued by a nonprofit hospital service corporation established under Chapter 19 of this title;

(C) A group contract of the type issued by a health care plan established under Chapter 20 of this title;

(D) A group contract of the type issued by a health maintenance organization established under Chapter 21 of this title; or

(E) A group accident and sickness insurance policy or contract, as defined in Chapter 30 of this title.

(2) "Group member" means a person who has been a member of the group for at least six months; who is entitled to medical benefits coverage under a group contract or group plan; and who is an insured, certificate holder, or subscriber under the contract or plan.

(3) "Insurer" means an insurance company, nonprofit hospital service corporation, medical service nonprofit corporation, health care plan, or health maintenance organization.

(4) "Internal Revenue Code" means the federal Internal Revenue Code as defined in Code Section 48-1-2.

(5) "Plan administrator" means:

(A) The person designated as the plan administrator by the instrument under which the group contract or plan is operated; or

(B) If no plan administrator is designated, the plan sponsor.

(b)(1) A group contract or plan providing coverage for hospital or medical expenses, other than coverage limited to expenses from accidents or specific diseases, which is issued, delivered, issued for delivery, or renewed in this state to provide coverage for the employees of an employer subject to the provisions of Section 4980B of the Internal Revenue Code, shall contain a provision that a group member whose insurance under the contract or plan otherwise terminates after the expiration of the period of continuation of coverage for which the individual is eligible under Code Section 33-24-21.1 or Section 4980B of the Internal Revenue Code shall be entitled to continue coverage under that group contract or plan for himself or herself and his or her eligible dependents if the group member was 60 years of age or older as of the date on which the continuation of coverage afforded under Code Section 33-24-21.1 or Section 4980B of the Internal Revenue Code commences.

(2) A group member shall not be entitled to have coverage continued under paragraph (1) of this subsection if:

(A) Termination of employment is voluntary for other than health reasons;

(B) Termination of coverage occurred because the employment of a group member was terminated for reasons which would cause a forfeiture of unemployment compensation under Chapter 8 of Title 34, the "Employment Security Law";

(C) Termination of coverage occurred because the group member failed to pay any required contribution;

(D) Any discontinued coverage is immediately replaced by similar group coverage; or

(E) The group contract or group plan was terminated in its entirety or was terminated with respect to a class to which the group member belonged.

This paragraph shall not affect conversion rights available to a group member under any contract or plan.

(c) A group contract or plan providing coverage for hospital or medical expenses, other than coverage limited to expenses from accidents or specific diseases which is issued, delivered, issued for delivery, or renewed in this state to provide coverage for the employees of an employer subject to the provisions of Section 4980B of the federal Internal Revenue Code, shall contain a provision that:

(1) The surviving spouse of a group member may continue coverage under the plan, at the death of the group member, with respect to the spouse and any dependent children whose coverage under the plan otherwise would terminate because of the death of the group member if the surviving spouse is 60 years of age or older at the time of the death; and

(2) The divorced spouse of a group member may continue coverage under the plan, upon dissolution of marriage with the group member, with respect to the divorced spouse and any dependent children whose coverage under the plan otherwise would terminate because of the dissolution of marriage, if the divorced spouse is 60 years of age or older at the time of the dissolution or legal separation.

(d) Each group certificate issued to each group member shall set forth the continuation right provided in subsections (b) and (c) of this Code section in a separate provision bearing its own caption. The provision shall clearly set forth a full description or the continuation right available, including all requirements, limitations, exceptions, the premium required or a brief statement concerning the method of calculation thereof, and the time of payment of all premiums due during the period of continuation.

(e) In the event and to the extent that this Code section is applicable, the election by the group member or divorced or surviving spouse to obtain continuation of coverage as provided under the provisions of Section 4980B of the Internal Revenue Code or under the provisions of Code Section 33-24-21.1 shall constitute election of continuation of coverage under this Code section without further action by the group member or surviving or divorced spouse. The provisions of Section 4980B of the Internal Revenue Code or of Code Section 33-24-21.1, whichever is applicable, regarding notice to a group member or a divorced or surviving spouse of the right to continue coverage shall apply to the continuation of coverage provided under this Code section.

(f) If an eligible group member or the divorced or surviving spouse elects continuation of coverage under subsection (b) or (c) of this Code section:

(1) The monthly premium for the continuation shall not be greater than 120 percent of the total of the amount that would be charged if the eligible group member or the divorced or surviving spouse were a current group member and the amount that the group policyholder would contribute toward the premium if the eligible group member or the divorced or surviving spouse were a current group member;

(2) The first premium for the continuation of coverage under this Code section shall be paid by the eligible group member or the divorced or surviving spouse on the first regular due date following the expiration of the eligible person's benefits under the provisions of Code Section 33-24-21.1 or Section 4980B of the Internal Revenue Code; and

(3) The right to continuation of coverage shall terminate upon the earliest of any of the following:

(A) The failure to pay premiums or required premium contributions, if applicable, when due, including any grace period allowed by the policy;

(B) The date that the group plan is terminated as to all group members, except that if a different group plan is made available to group members, the eligible group member or the divorced or surviving spouse shall be eligible for continuation of the same coverage under the new plan;

(C) The date on which the eligible group member or divorced or surviving spouse becomes insured under any other group health plan; or

(D) The date on which the eligible group member or the divorced or surviving spouse becomes eligible for federal medicare coverage.

(g) This Code section shall apply to any group contract or group plan which covers 20 or more employees and which is issued, delivered, issued for delivery, or renewed in this state on or after July 1, 1992, and to any group contract or group plan covering 20 or more employees then in effect on the first anniversary date occurring on or after July 1, 1992.



§ 33-24-22. Provision in health insurance policies for coverage of newly born or adopted children

(a) All individual and group health insurance policies providing coverage on an expense incurred basis and individual and group service or indemnity type contracts issued by a nonprofit corporation which, under the terms of such policies, provide coverage for a family member of the insured or subscriber shall, as to the family members' coverage, also provide that the health insurance benefits applicable for children shall be payable with respect to a newly born child of the insured or subscriber from the moment of birth. A newly born child of the insured or subscriber shall include an adopted child. The coverage for the adopted child shall be effective from the date of the placement for adoption or final decree of adoption, whichever occurs first.

(b) The coverage for newly born children or adopted children shall consist of coverage of injury or sickness, including the necessary care and treatment of medically diagnosed congenital defects and birth abnormalities, but need not include benefits for routine well baby care.

(c) If payment of a specific premium or subscription fee is required to provide coverage for a child, the policy or contract may require that notification of birth of a newly born child or the date of the placement for adoption or final adoption of a child and payment of the required premium or fees must be furnished to the insurer or nonprofit service or indemnity corporation within 31 days after the date of birth, placement for adoption, or final decree of adoption, whichever is applicable, in order to have the coverage continue beyond the 31 day period.

(d) This Code section shall not apply to persons adopted as adults pursuant to the provisions of Code Section 19-8-21, relating to the adoption of adult persons.

(e) The requirements of this Code section shall apply to all insurance policies and subscriber contracts delivered or issued for delivery in this state on or after July 1, 1998.



§ 33-24-23. Provision in group policies of accident and sickness insurance for exclusion or reduction of benefits

Notwithstanding any other provisions in this title to the contrary, no group policy of accident and sickness insurance offered for sale in this state shall be issued or renewed after April 17, 1975, by any insurer or hospital service nonprofit corporation or medical service nonprofit corporation transacting business in this state, or health care plan under Chapter 20 of this title, which by the terms of the group policy excludes or reduces the benefits payable or services to be rendered to or on behalf of any insured by reason of the fact that benefits have been paid or are also payable under any blanket school accident policy regardless of who makes the premium contribution or any individually underwritten and individually issued contract or plan of insurance which provides exclusively for accident and sickness benefits and for which 100 percent of the premiums have been paid by the insured or a member of the insured's family, irrespective of the mode or channel of premium payment to the insurer or any discount received on such premium by virtue of the insured's membership in any organization or status as an employee. Any policy provision in violation of this Code section shall be void and unenforceable. Nothing in this Code section shall affect the practice of coordinating benefits between group policies issued pursuant to Chapters 18, 19, and 30 of this title.



§ 33-24-24. Provision in group or blanket accident and sickness policies of coverage for complications of pregnancy

(a) For the purposes of this Code section, the term:

(1) "Complications of pregnancy" means the following:

(A) Conditions requiring hospital confinement when the pregnancy is not terminated and whose diagnoses are distinct from pregnancy but are adversely affected by pregnancy or are caused by pregnancy, such as acute nephritis, nephrosis, cardiac decompensation, missed abortion, pre-eclampsia, intrauterine fetal growth retardation, and similar medical and surgical conditions of comparable severity; but the term shall not include false labor, occasional spotting, physician prescribed rest during the period of pregnancy, morning sickness, hyperemesis gravidarum, and similar conditions associated with the management of a difficult pregnancy not constituting a nosologically distinct complication of pregnancy; and

(B) Ectopic pregnancy which is terminated.

(2) "Group policy or group contract" means a group or blanket accident and sickness insurance policy or contract as defined in Chapter 30 of this title, a group contract of the type issued by a hospital service nonprofit corporation established under Chapter 19 of this title, a group contract of the type issued by a health care plan established under Chapter 20 of this title, a group contract of the type issued by a nonprofit medical service corporation established under Chapter 18 of this title, or any similar group benefit plan, policy, or contract.

(3) "Major medical coverage" means coverage which provides benefits of at least 75 percent of necessary, reasonable, and customary charges for medical care, including hospitalization in semiprivate accommodations, with maximum lifetime benefits of at least $100,000.00.

(b) Each group policy or group contract issued, delivered, issued for delivery, amended, or renewed in this state after January 1, 1978, which provides major medical coverage and which includes maternity benefits shall include complications of pregnancy within such major medical coverage for all persons who have been covered by the policy or contract for a period of nine months or for a period of at least 30 days immediately prior to the date conception occurs or pregnancy commences. The same coverage for complications of pregnancy shall be provided for all family members and dependents with major medical coverage under the group policy or group contract.

(c) Group policies or group contracts subject to this Code section shall not contain any exclusions, reductions, or other limitations as to coverages, deductibles, or coinsurance provisions which apply to complications of pregnancy unless the provisions apply generally to all benefits provided or paid for under the group policies or group contracts.

(d) If fixed amounts for surgery are specified in any group policy or group contract subject to this Code section, the fixed amounts for surgical procedures involving complications of pregnancy shall be commensurate with other fixed amounts payable for procedures of comparable difficulty and severity.

(e) If any group policy or group contract subject to this Code section provides a fixed amount for maternity benefits, complications of pregnancy shall be treated the same as an illness rather than pregnancy and a person covered by the group policy or group contract shall be entitled to benefits otherwise provided by the group policy or group contract.

(f) Nothing contained in this Code section shall be deemed to prohibit an insurer or nonprofit corporation from issuing group policies or group contracts which contain provisions providing benefits greater than the minimum benefits required by this Code section or from issuing group policies or group contracts which contain provisions which are generally more favorable to the insured than those required by this Code section.



§ 33-24-25. Provisions in group or blanket policies excluding or reducing coverage of persons eligible for or receiving medical assistance

(a) No group or blanket accident and sickness policy shall contain any provision purporting to exclude or reduce coverage provided an otherwise insurable person solely for the reason that the person is eligible for or receiving medical assistance as defined in Article 7 of Chapter 4 of Title 49. Any such provision appearing in a group or blanket accident and sickness insurance policy subsequent to July 1, 1978, shall be null and void.

(b) This Code section shall also apply to policies issued by a hospital service nonprofit corporation or a nonprofit medical service corporation.



§ 33-24-26. Provisions limiting or restricting payment of benefits for preexisting illnesses or conditions

(a) No group accident and sickness insurance policy, other than policies of disability income insurance and credit accident and sickness insurance and other than policies of qualified self-insurers, shall be issued in this state, which policy limits or restricts payment of benefits for any preexisting illness or condition not otherwise excluded from the group policy for a period in excess of 12 months following the date of the issuance of the certificate covering the insured person.

(b) This Code section shall also apply to policies issued by a hospital service nonprofit corporation or a nonprofit medical service corporation.



§ 33-24-26.1. Provisions required in group policies or contracts of disability income insurance covering preexisting conditions; restrictions on preexisting condition limitations or exclusions

(a) A group policy or contract of disability income insurance shall not contain a definition of the term "preexisting condition" which is more restrictive than the following: preexisting condition means the existence of symptoms which would cause an ordinarily prudent person to seek diagnosis, care, or treatment, or a condition for which medical advice or treatment was recommended by or received from a provider of health care services, within 12 months preceding the effective date of coverage of the insured.

(b) Any group policy or contract of disability income insurance which limits, restricts, or excludes payment of benefits for preexisting conditions shall contain a notice as provided in this subsection. The notice shall be entitled "Preexisting Conditions Limitations or Exclusions," shall appear as a separate paragraph of the policy or contract, shall appear in boldface type, and shall provide an appropriate definition or description of the term "preexisting condition" for the purposes of the policy.

(c) No policy or certificate of group disability income insurance shall be issued or delivered in this state which limits or excludes payment of benefits for a disability resulting from a preexisting condition if that disability occurs more than 24 months following the effective date of an insured's coverage under such policy.

(d) This Code section shall apply to group policies or contracts of disability income insurance issued, delivered, issued for delivery, or renewed in this state on or after July 1, 1995.



§ 33-24-27. Provision for reimbursement for services within the lawful scope of practice of psychologists or chiropractors

(a) As used in this Code section, the term "psychologist" means any person who is:

(1) Duly licensed as a psychologist under Chapter 39 of Title 43, which provides for the licensure of psychologists, and has a doctoral degree from an accredited educational institution and a year of supervised experience in a setting approved by the State Board of Examiners of Psychologists;

(2) Required by Georgia law to meet continuing education requirements as a condition for renewal of licensing; and

(3) Required to adhere to the American Psychological Association's Ethical Standards of Psychologists (Revised 1977).

(b) Notwithstanding any provisions in policies or contracts which might be construed to the contrary, from and after July 1, 1980, all individual, group, or blanket policies of accident and sickness insurance and individual or group service or indemnity contracts issued by nonprofit corporations or by health care corporations which are issued, delivered, issued for delivery, amended, or renewed in this state and which provide coverage for services which are within the lawful scope of practice of a psychologist or chiropractor duly licensed to practice in this state shall be deemed to provide that any person covered under the policies or contracts shall be entitled to receive reimbursement for services under the policies or contracts regardless of whether they are rendered by a duly licensed doctor of medicine or by a duly licensed psychologist or chiropractor.



§ 33-24-27.1. Provision for reimbursement for services within the lawful scope of practice of optometrists

(a) Notwithstanding any provisions in such policies or contracts which might be construed to the contrary, from and after July 1, 1981, all individual and group or blanket policies of accident and sickness insurance and individual or group service or indemnity contracts issued by nonprofit corporations, pursuant to Chapters 18 and 19 of this title, or by health care corporations, pursuant to Chapter 20 of this title, which policies are issued, delivered, issued for delivery, amended, or renewed in this state and which provide coverage for services which are within the lawful scope of practice of an optometrist duly licensed to practice in this state, shall be deemed to provide that any person covered under such policies or contracts shall be entitled to receive reimbursement for such services under such policies or contracts regardless of whether they are rendered by a duly licensed doctor of medicine or by a duly licensed optometrist.

(b) This Code section shall not be construed so as to impair the obligation of any policy or contract which is in existence prior to July 1, 1981.



§ 33-24-27.2. Provision for reimbursement for services within the lawful scope of practice of athletic trainers

(a) Notwithstanding any provisions in policies or contracts which might be construed to the contrary, from and after July 1, 1999, all individual, group, or blanket policies of accident and sickness insurance and individual or group service or indemnity contracts issued by nonprofit corporations or by health care corporations which are issued, delivered, issued for delivery, amended, or renewed in this state and which provide coverage for services which are within the lawful scope of practice of an athletic trainer qualified pursuant to Code Section 43-5-8 shall be deemed to provide that any person covered under such policies or contracts shall be entitled to receive reimbursement for services under such policies or contracts regardless of whether such services are rendered by a duly licensed doctor of medicine or by an athletic trainer qualified pursuant to Code Section 43-5-8. Nothing contained in this subsection shall require an insurer to offer such coverage.

(b) This Code section shall not be construed so as to impair the obligation of any policy or contract which is in existence prior to July 1, 1999.



§ 33-24-28. Termination of coverage of dependent child upon attainment of specified age

(a) An individual hospital or medical expense insurance policy or hospital or medical service plan contract which provides that coverage of a dependent child shall terminate upon attainment of the limiting age for dependent children specified in the policy or contract shall also provide in substance that attainment of the limiting age shall not operate to terminate the coverage of the child while the child is and continues to be both incapable of self-sustaining employment by reason of developmental disability or physical disability as determined by the Department of Behavioral Health and Developmental Disabilities and chiefly dependent upon the policyholder or subscriber for support and maintenance, provided proof of incapacity and dependency is furnished to the insurer, hospital, or medical service plan corporation by the policyholder or subscriber within 31 days of the child's attainment of the limiting age and subsequently as may be required by the insurer or corporation but not more frequently than annually after the two-year period following the child's attainment of the limiting age.

(b) A group hospital or medical expense insurance policy or hospital or medical service plan contract which provides that coverage of a dependent child of an employee or other member of the covered group shall terminate upon attainment of the limiting age for dependent children specified in the policy or contract shall also provide in substance that attainment of such limiting age shall not operate to terminate the coverage of the child while the child is and continues to be both incapable of self-sustaining employment by reason of developmental disability or physical disability as determined by the Department of Behavioral Health and Developmental Disabilities and chiefly dependent upon the employee or member for support and maintenance, provided proof of incapacity and dependency is furnished to the insurer or hospital or medical service plan corporation by the employee or member within 31 days of the child's attainment of the limiting age and subsequently as may be required by the insurer or corporation but not more frequently than annually after the two-year period following the child's attainment of the limiting age.

(c) This Code section shall apply equally to health insurance policies issued pursuant to Chapters 29 and 30 of this title, contracts issued by nonprofit hospital and medical service corporations under Chapters 18 and 19 of this title, coverage by health maintenance organizations under Chapter 21 of this title, and health care plans under Chapter 20 of this title.



§ 33-24-28.1. Coverage of treatment of mental disorders

(a) As used in this Code section, the term:

(1) "Accident and sickness insurance benefit plan, policy, or contract" means:

(A) An individual accident and sickness insurance policy or contract, as defined in Chapter 29 of this title; or

(B) Any similar individual accident and sickness benefit plan, policy, or contract.

(2) "Mental disorder" shall have the same meaning as defined by The Diagnostic and Statistical Manual of Mental Disorders (American Psychiatric Association) or The International Classification of Diseases (World Health Organization) as of January 1, 1981, or as the Commissioner may further define such term by rule and regulation.

(b) Every insurer authorized to issue accident and sickness insurance benefit plans, policies, or contracts shall be required to make available, either as a part of or as an optional endorsement to all such policies providing major medical insurance coverage which are issued, delivered, issued for delivery, or renewed on or after July 1, 1984, coverage for the treatment of mental disorders, which coverage shall be at least as extensive and provide at least the same degree of coverage as that provided by the respective plan, policy, or contract for the treatment of other types of physical illnesses. Such an optional endorsement shall also provide that the coverage required to be made available pursuant to this Code section shall also cover the spouse and the dependents of the insured if the insured's spouse and dependents are covered under such benefit plan, policy, or contract. In no event shall such an insurer be required to cover inpatient treatment for more than a maximum of 30 days per policy year or outpatient treatment for more than a maximum of 48 visits per policy year under individual policies.

(c) The optional endorsement required to be made available under subsection (b) of this Code section shall not contain any exclusions, reductions, or other limitations as to coverages, deductibles, or coinsurance provisions which apply to the treatment of mental disorders unless such provisions apply generally to other similar benefits provided or paid for under the accident and sickness insurance benefit plan, policy, or contract.

(d) Nothing in this Code section shall be construed to prohibit an insurer, nonprofit corporation, health care plan, health maintenance organization, or other person issuing any similar accident and sickness insurance benefit plan, policy, or contract from issuing or continuing to issue an accident and sickness insurance benefit plan, policy, or contract which provides benefits greater than the minimum benefits required to be made available under this Code section or from issuing any such plans, policies, or contracts which provide benefits which are generally more favorable to the insured than those required to be made available under this Code section.

(e) Nothing in this Code section shall be construed to prohibit the inclusion of coverage for the treatment of mental disorders that differs from the coverage provided in the same insurance plan, policy, or contract for physical illnesses if the policyholder does not purchase the optional coverage made available pursuant to this Code section.



§ 33-24-28.2. Coverage of outpatient surgery

(a) As used in this Code section, the term:

(1) "Anesthetic" means an agent that produces insensibility to pain or touch. According to their action, such anesthetics are subdivided into the categories of general and local anesthetics.

(2) "Charges for facility services" means charges for such items as drugs and biologicals administered at the facility, trays, bandages, and casts which are furnished incidentally to a physician's services and which are commonly furnished in a physician's office.

(3) "General anesthetic" means an anesthetic that is complete and affects the entire body causing loss of consciousness when the anesthetic acts upon the brain. Such anesthetics are usually administered intravenously or through inhalation.

(4) "Licensed medical practitioner" means a medical practitioner who is currently licensed to practice medicine under Chapter 34 or 35 of Title 43 and who has agreed to submit to review by a Professional Standards Review Organization (PSRO) established, conditionally or otherwise, pursuant to Part B of Title XI of the Social Security Act (42 U.S.C. Section 1320c et seq.), or by a medical care foundation or other recognized peer review organization, and who is approved to perform the covered procedures under a local anesthetic at an accredited hospital located within the area where the procedures are performed.

(5) "Local anesthetic" means an anesthetic affecting a local area only, the anesthetic operating upon the nerves or nerve tracts.

(6) "Medical emergency" means the sudden and unexpected onset of a condition with severe symptoms, requiring medical care which is secured immediately after the onset or within 72 hours after the onset of symptoms. The illness or condition as finally diagnosed must be one which normally would require immediate medical, not surgical, care. Sudden, unexpected, severe medical conditions or symptoms are those which are or which give evidence of being life threatening. Previously diagnosed chronic conditions in which subacute symptoms have existed over a period of time shall not be included in the definition of medical emergency unless symptoms suddenly become so severe as to require immediate medical aid. Provided they meet the requirements of this definition, conditions such as the following will qualify as medical emergencies: appendicitis, acute asthma, breathing difficulties or shortness of breath, severe bronchitis, severe onset of bursitis, severe chest pain, choking, coma, convulsions or seizures, cystitis, dermatitis or hives (resulting from internal or unknown causes), diabetic coma, severe diarrhea, drug reaction, epistaxis (nosebleed), fainting, severe fecal impaction, food poisoning, frostbite, acute attack of gall bladder, gastritis, acute gastrointestinal conditions, severe headache, suspected heart attack, hemorrhage, hysteria, insertion of catheter (for acute retention), insulin shock (overdose), kidney stone, maternity complications such as a suspected miscarriage (if policy covers maternity), sudden or severe onset of pain, pleurisy, pneumonitis, poisoning (including overdoses), pyelitis, pyelonephritis, shock, cerebral or cardiac spasms, spontaneous pneumothorax, severe stomach pains, strangulated hernia, stroke, sunstroke, swollen ring finger, tachycardia, thrombosis or phlebitis, unconsciousness, acute urinary retention, sudden onset of vision loss, or severe vomiting.

(7) "Professional fees" means charges for identifiable professional services rendered by a physician to a patient in person, which services contribute either to the diagnosis of the condition or the treatment of the patient.

(b) Every insurer authorized to issue accident and sickness benefit plans, policies, or contracts shall be required to make available, as an optional endorsement to all such policies that provide coverage for medical or surgical procedures which are required to be performed on an inpatient basis, an endorsement which provides at least the following coverages:

(1) Coverage which provides reimbursement for any covered surgical procedures performed on an outpatient basis when such procedures are performed by a licensed medical practitioner operating with the use of local anesthetic at a licensed outpatient surgical facility affiliated with a licensed hospital, at a licensed freestanding surgical facility, at a surgical facility operated by a health maintenance organization, or at the office of a licensed medical practitioner; and

(2) Coverage which provides reimbursement for medical or surgical procedures performed on an outpatient basis in the case of a medical emergency.

(c) All payments made under the coverages provided for in this Code section shall be made in accordance with the schedule of benefits contained in the policy, if applicable, or in accordance with the usual, customary, and reasonable professional fees and charges for facility services furnished in connection with such procedures.

(d) This Code section shall also apply to policies or contracts issued by a hospital service nonprofit corporation, a health care plan, a nonprofit medical service corporation, a health maintenance organization, a fraternal benefit society, or any other similar entity.

(e) The requirements of this Code section with respect to a group or blanket accident and sickness insurance benefit plan, policy, or contract shall be satisfied if the coverage specified in paragraphs (1) and (2) of subsection (b) of this Code section is made available to the master policyholder of such plan, policy, or contract. Nothing in this Code section shall be construed to require the group insurer, nonprofit corporation, health care plan, health maintenance organization, or master policyholder to provide or to make available such coverage to any certificate holder insured under such group policy, plan, or contract.

(f) Nothing in this Code section shall be construed to prohibit an insurer, nonprofit corporation, health care plan, or other person issuing any similar accident and sickness insurance benefit plan, policy, or contract from issuing or continuing to issue an accident and sickness insurance benefit plan, policy, or contract which provides benefits greater than the minimum benefits required to be made available under this Code section or from issuing any such plans, policies, or contracts which provide benefits which are generally more favorable to the insured than those required to be made available under this Code section.



§ 33-24-28.3. Policies not to exclude payment to hospitals specializing in treatment of alcoholics or drug addicts

No policy of accident and sickness insurance, other than a policy of accident and sickness insurance issued in connection with an extension of credit, which is issued, delivered, or issued for delivery in this state by an insurer, nonprofit medical service plan, nonprofit hospital service plan, health care plan, fraternal benefit society, or health maintenance organization authorized to transact insurance in this state and which provides specific benefits for the treatment of alcoholism or drug addiction, shall exclude the payment or reimbursement of such covered hospital or medical service benefits which would otherwise be payable to a hospital duly licensed in this state solely because such hospital specializes in the treatment of alcoholics or drug addicts and is operated primarily for the treatment of such persons.



§ 33-24-28.4. Coverage of general anesthesia and hospital or ambulatory surgical facility charges for certain dental care

(a) As used in this Code section, the term "general anesthesia" means the use of an anesthetic that is complete and affects the entire body, causing loss of consciousness when the anesthetic acts upon the brain. Such anesthetics are usually administered intravenously or through inhalation.

(b)(1) Any individual or group plan, policy, or contract for health care services which is issued, delivered, issued for delivery, or renewed in this state by a health care insurer, health maintenance organization, accident and sickness insurer, fraternal benefit society, nonprofit hospital service corporation, nonprofit medical service corporation, health care plan, or any other person, firm, corporation, joint venture, or other similar business entity that pays for, purchases, or furnishes health care services to patients, insureds, or beneficiaries in this state shall be subject to the provisions of this Code section.

(2) Any entity listed in paragraph (1) of this subsection and located or domiciled outside of this state shall be subject to the provisions of this Code section if it receives, processes, adjudicates, pays, or denies any claim for health care services submitted by or on behalf of any patient, insured, or other beneficiary who resides or receives health care services in this state.

(c) Any entity that provides a health care services plan, policy, or contract subject to this Code section shall provide coverage for general anesthesia and associated hospital or ambulatory surgical facility charges in conjunction with dental care provided to a person insured or otherwise covered under such plan if such person is:

(1) Seven years of age or younger or is developmentally disabled;

(2) An individual for which a successful result cannot be expected from dental care provided under local anesthesia because of a neurological or other medically compromising condition of the insured; or

(3) An individual who has sustained extensive facial or dental trauma, unless otherwise covered by workers' compensation insurance.

(d) Any entity that provides a health care services plan, policy, or contract subject to this Code section may require prior authorization for general anesthesia and associated hospital or ambulatory surgical facility charges for dental care in the same manner that prior authorization is required for such benefits in connection with other covered medical care.

(e) Any entity that provides a health care services plan, policy, or contract subject to this Code section may restrict coverage under this Code section to include only procedures performed by:

(1) A fully accredited specialist in pediatric dentistry or other dentist fully accredited in a recognized dental specialty for which hospital or ambulatory surgical facility privileges are granted;

(2) A dentist who is certified by virtue of completion of an accredited program of postgraduate training to be granted hospital or ambulatory surgical facility privileges; or

(3) A dentist who has not yet satisfied certification requirements but has been granted hospital or ambulatory surgical facility privileges.

(f) This Code section shall not apply to limited benefit insurance policies as defined in paragraph (4) of subsection (e) of Code Section 33-30-12.



§ 33-24-29. Coverage for treatment of mental disorders under accident and sickness insurance benefit plans providing major medical benefits covering small groups; federal law

(a) As used in this Code section, the term:

(1) "Accident and sickness insurance benefit plan, policy, or contract" means:

(A) A group or blanket accident and sickness insurance policy or contract, as defined in Chapter 30 of this title;

(B) A group contract of the type issued by a nonprofit hospital service corporation established under Chapter 19 of this title;

(C) A group contract of the type issued by a health care plan established under Chapter 20 of this title;

(D) A group contract of the type issued by a nonprofit medical service corporation established under Chapter 18 of this title;

(E) A group contract of the type issued by a health maintenance organization established under Chapter 21 of this title; or

(F) Any similar group accident and sickness benefit plan, policy, or contract.

(2) "Mental disorder" shall have the same meaning as defined by The Diagnostic and Statistical Manual of Mental Disorders (American Psychiatric Association) or The International Classification of Diseases (World Health Organization) as of January 1, 1981, or as the Commissioner may further define such term by rule and regulation.

(b) This Code section shall apply only to accident and sickness insurance benefit plans, policies, or contracts, certificates evidencing coverage under a policy of insurance, or any other evidence of insurance issued by an insurer, delivered, or issued for delivery in this state, except for policies issued to an employer in another state which provide coverage for employees in this state who are employed by such employer policyholder, providing major medical benefits covering small groups as defined in subsection (a) of Code Section 33-30-12.

(c) Every insurer authorized to issue accident and sickness insurance benefit plans, policies, or contracts shall be required to make available, either as a part of or as an optional endorsement to all such policies providing major medical insurance coverage which are issued, delivered, issued for delivery, or renewed on or after July 1, 1998, coverage for the treatment of mental disorders, which coverage shall be at least as extensive and provide at least the same degree of coverage and the same annual and lifetime dollar limits, but which may provide for different limits on the number of inpatient treatment days and outpatient treatment visits, as that provided by the respective plan, policy, or contract for the treatment of other types of physical illnesses. Such an optional endorsement shall also provide that the coverage required to be made available pursuant to this Code section shall also cover the spouse and the dependents of the insured if the insured's spouse and dependents are covered under such benefit plan, policy, or contract.

(d)(1) The optional endorsement required to be made available under subsection (c) of this Code section shall not contain any exclusions, reductions, or other limitations as to coverages which apply to the treatment of mental disorders unless such provisions apply generally to other similar benefits provided or paid for under the accident and sickness insurance benefit plan, policy, or contract, except for any differing limits on inpatient treatment days and outpatient treatment visits as provided under subsection (c) of this Code section and as otherwise provided in paragraph (2) of this subsection.

(2) The optional endorsement required to be made available under subsection (c) of this Code section may contain deductibles or coinsurance provisions which apply to the treatment of mental disorders, and such deductibles or coinsurance provisions need not apply generally to other similar benefits provided or paid for under the accident and sickness insurance benefit plan, policy, or contract; provided, however, that if a separate deductible applies to the treatment of mental disorders, it shall not exceed the deductible for medical or surgical coverages. A separate out-of-pocket limit may be applied to the treatment of mental disorders, which limit, in the case of an indemnity type plan, shall not exceed the maximum out-of-pocket limit for medical or surgical coverages and which, in the case of a health maintenance organization plan, shall not exceed the maximum out-of-pocket limit for medical or surgical coverages or the amount of $2,000.00 in 1998 and as annually adjusted thereafter according to the Consumer Price Index for health care, whichever is greater.

(e)(1) Nothing in this Code section shall be construed to prohibit an insurer, nonprofit corporation, health care plan, health maintenance organization, or other person issuing any similar accident and sickness insurance benefit plan, policy, or contract from issuing or continuing to issue an accident and sickness insurance benefit plan, policy, or contract which provides benefits greater than the minimum benefits required to be made available under this Code section or from issuing any such plans, policies, or contracts which provide benefits which are generally more favorable to the insured than those required to be made available under this Code section.

(2) Nothing in this Code section shall be construed to prohibit any person issuing an accident and sickness insurance benefit plan, policy, or contract from providing the coverage required to be made available under subsection (c) of this Code section through an indemnity plan with or without designating preferred providers of services or from arranging for or providing services instead of indemnifying against the cost of such services, without regard to whether such method of providing coverage for treatment of mental disorders applies generally to other similar benefits provided or paid for under the accident and sickness insurance benefit plan, policy, or contract.

(f) The requirements of this Code section with respect to a group or blanket accident and sickness insurance benefit plan, policy, or contract shall be satisfied if the coverage specified in subsections (c) and (d) of this Code section is made available to the master policyholder of such plan, policy, or contract. Nothing in this Code section shall be construed to require the group insurer, nonprofit corporation, health care plan, health maintenance organization, or master policyholder to provide or make available such coverage to any insured under such group or blanket plan, policy, or contract.

(g) This Code section is neither enacted pursuant to nor intended to implement the provisions of any federal law.



§ 33-24-29.1. Coverage for mental disorders under accident and sickness insurance benefit plans providing major medical benefits covering all groups except small groups

(a) As used in this Code section, the term:

(1) "Accident and sickness insurance benefit plan, policy, or contract" means:

(A) A group or blanket accident and sickness insurance policy or contract, as defined in Chapter 30 of this title;

(B) A group contract of the type issued by a nonprofit hospital service corporation established under Chapter 19 of this title;

(C) A group contract of the type issued by a health care plan established under Chapter 20 of this title;

(D) A group contract of the type issued by a nonprofit medical service corporation established under Chapter 18 of this title;

(E) A group contract of the type issued by a health maintenance organization established under Chapter 21 of this title; or

(F) Any similar group accident and sickness benefit plan, policy, or contract.

(2) "Mental disorder" shall have the same meaning as defined by The Diagnostic and Statistical Manual of Mental Disorders (American Psychiatric Association) or The International Classification of Diseases (World Health Organization) as of January 1, 1981, or as the Commissioner may further define such term by rule and regulation.

(b) This Code section shall apply only to accident and sickness insurance benefit plans, policies, or contracts, certificates evidencing coverage under a policy of insurance, or any other evidence of insurance issued by an insurer, delivered, or issued for delivery in this state, except for policies issued to an employer in another state which provide coverage for employees in this state who are employed by such employer policyholder, providing major medical benefits covering all groups except small groups as defined in subsection (a) of Code Section 33-30-12.

(c) Every insurer authorized to issue accident and sickness insurance benefit plans, policies, or contracts shall be required to make available, either as a part of or as an optional endorsement to all such policies providing major medical insurance coverage which are issued, delivered, issued for delivery, or renewed on or after July 1, 1998, coverage for the treatment of mental disorders, which coverage shall be at least as extensive and provide at least the same degree of coverage and the same annual and lifetime dollar limits as that provided by the respective plan, policy, or contract for the treatment of other types of physical illnesses. Such an optional endorsement shall also provide that the coverage required to be made available pursuant to this Code section shall also cover the spouse and the dependents of the insured if the insured's spouse and dependents are covered under such benefit plan, policy, or contract.

(d)(1) The optional endorsement required to be made available under subsection (c) of this Code section shall not contain any exclusions, reductions, or other limitations as to coverages, including without limitation limits on the number of inpatient treatment days and outpatient treatment visits, which apply to the treatment of mental disorders unless such provisions apply generally to other similar benefits provided or paid for under the accident and sickness insurance benefit plan, policy, or contract, except as otherwise provided in paragraph (2) of this subsection.

(2) The optional endorsement required to be made available under subsection (c) of this Code section may contain deductibles or coinsurance provisions which apply to the treatment of mental disorders, and such deductibles or coinsurance provisions need not apply generally to other similar benefits provided or paid for under the accident and sickness insurance benefit plan, policy, or contract; provided, however, that if a separate deductible applies to the treatment of mental disorders, it shall not exceed the deductible for medical or surgical coverages. A separate out-of-pocket limit may be applied to the treatment of mental disorders, which limit, in the case of an indemnity type plan, shall not exceed the maximum out-of-pocket limit for medical or surgical coverages and which, in the case of a health maintenance organization plan, shall not exceed the maximum out-of-pocket limit for medical or surgical coverages or the amount of $2,000.00 in 1998 and as annually adjusted thereafter according to the Consumer Price Index for health care, whichever is greater.

(e)(1) Nothing in this Code section shall be construed to prohibit an insurer, nonprofit corporation, health care plan, health maintenance organization, or other person issuing any similar accident and sickness insurance benefit plan, policy, or contract from issuing or continuing to issue an accident and sickness insurance benefit plan, policy, or contract which provides benefits greater than the minimum benefits required to be made available under this Code section or from issuing any such plans, policies, or contracts which provide benefits which are generally more favorable to the insured than those required to be made available under this Code section.

(2) Nothing in this Code section shall be construed to prohibit any person issuing an accident and sickness insurance benefit plan, policy, or contract from providing the coverage required to be made available under subsection (c) of this Code section through an indemnity plan with or without designating preferred providers of services or from arranging for or providing services instead of indemnifying against the cost of such services, without regard to whether such method of providing coverage for treatment of mental disorders applies generally to other similar benefits provided or paid for under the accident and sickness insurance benefit plan, policy, or contract.

(f) The requirements of this Code section with respect to a group or blanket accident and sickness insurance benefit plan, policy, or contract shall be satisfied if the coverage specified in subsections (c) and (d) of this Code section is made available to the master policyholder of such plan, policy, or contract. Nothing in this Code section shall be construed to require the group insurer, nonprofit corporation, health care plan, health maintenance organization, or master policyholder to provide or make available such coverage to any insured under such group or blanket plan, policy, or contract.



§ 33-24-30. Excluding or denying coverage on basis of violation of civil air regulations

(a) No policy of insurance issued or delivered in this state covering any loss, expense, or liability arising out of the ownership, maintenance, or use of an aircraft shall exclude or deny coverage because the aircraft is operated in violation of civil air regulations pursuant to federal, state, or local laws or ordinances.

(b) This Code section does not prohibit the use of specific exclusions or conditions in any such policy which relates to any of the following:

(1) Certification of an aircraft in a stated category by the Federal Aviation Administration;

(2) Certification of a pilot in a stated category by the Federal Aviation Administration;

(3) Establishing requirements for pilot experience; or

(4) Establishing limitations on the use of the aircraft.

(c) Any policy of insurance containing one, all, or any combination of the specific exclusions or conditions in the categories permitted in subsection (b) of this Code section shall include conspicuous notice advising the insured that the policy contains such exclusions or conditions and provide specific instructions as to what actions the insured shall undertake in order to protect and preserve his or her rights and coverages under the policy.



§ 33-24-30.1. Excluding or denying coverage on basis of lawful firearms possession

No policy of insurance issued or delivered in this state covering any loss, damage, expense, or liability shall exclude or deny coverage because the insured, members of the insured's family, or employees of the insured will keep or carry in a lawful manner firearms on the property or premises of the insured.



§ 33-24-31. Provision in group disability income policies for offsetting of increased social security benefits

(a) No group disability income policy which integrates benefits shall provide that the amount of any disability benefit actually being paid to the disabled person shall be reduced by changes in the level of social security benefits resulting either from changes in the federal Social Security Act or due to cost-of-living adjustments provided in the federal Social Security Act, which become effective after the first day for which disability benefits become payable.

(b) This Code section shall apply to all group disability income policies delivered or issued for delivery in this state on or after July 1, 1979.



§ 33-24-32. Underwriters' and combination policies

(a) Two or more authorized insurers may jointly issue and shall be jointly and severally liable on an underwriters' policy bearing their names. Any one insurer may issue policies in the name of an underwriter's department and the policy shall plainly show the true name of the insurer.

(b) Two or more insurers may issue a combination policy which shall contain provisions substantially as follows:

(1) That the insurers executing the policy shall be severally liable for the full amount of any loss or damage according to the terms of the policy or for specified percentages or amounts of such loss or damage, aggregating the full amount of insurance under the policy; and

(2) That service of process or of any notice or proof of loss required by the policy upon any of the insurers executing the policy shall constitute service upon all insurers.

(c) Reserved.

(d) This Code section shall not apply to cosurety obligations.



§ 33-24-33. Binders and other contracts for temporary insurance

(a) Binders or other contracts for temporary insurance may be made orally or in writing and shall be deemed to include all the usual terms of the policy as to which the binder was given together with any applicable endorsements that are designated in the binder, except as superseded by the clear and express terms of the binder.

(b) No binder shall be valid beyond the issuance of the policy with respect to which it was given or beyond 90 days from its effective date, whichever period is the shorter, provided that this subsection shall not apply to excess or surplus line insurance.

(c) If the policy has not been issued, a binder may be extended or renewed beyond 90 days with the written approval of the Commissioner or in accordance with such rules and regulations relative thereto as the Commissioner may promulgate.

(d) This Code section shall not apply to life or accident and sickness insurance.



§ 33-24-34. Group insurance for government employees -- Authorization generally; deduction of premiums from wages or salaries

Each and every county, county board of public instruction, city, town, governmental unit, department, board, or bureau of this state or of the cities and towns of this state is authorized to make deductions periodically from the wages or salaries of its employees with which to pay the premium for life, accident and sickness, hospitalization, or annuity insurance, or any other kind of insurance, for the benefit of such employees upon a group insurance plan and to that end to enter into agreements with insurance companies whereby the kind of group insurance desired by the employees may be furnished to them and the premiums for the group insurance remitted periodically by the counties, boards, cities, towns, bureaus, or departments.



§ 33-24-35. Group insurance for government employees -- Participation by employees generally; withdrawal or retirement from group plan

Participation in group insurance by employees shall be entirely voluntary on the part of each employee at all times. Any employee, upon any payday, may withdraw or retire from such group plan upon giving his employer written notice of his intention to do so and directing the discontinuance of deductions from his wages or salary in payment of the plan.



§ 33-24-36. Group insurance for government employees -- Effect upon rights under Workers' Compensation Act

The insurance permitted under Code Sections 33-24-34 and 33-24-35 shall be in addition to and in no manner in lieu of Chapter 9 of Title 34.



§ 33-24-37. Group insurance for government employees -- Effect upon local and special laws

Nothing in Code Sections 33-24-34 and 33-24-35 is intended to restrict or repeal the operation of any special or local law enacted prior to January 1, 1961, authorizing the participation in group insurance by employees of the state or counties, cities, or towns of the state.



§ 33-24-38. Renewal or extension of policies by certificate or endorsement

Any insurance policy terminating by its terms at a specified expiration date and not otherwise renewable may be renewed or extended at the option of the insurer and upon a currently authorized policy form and at the premium rate then required for renewal or extension for a specific additional period or periods by certificate or by endorsement of the policy and without requiring the issuance of a new policy.



§ 33-24-39. Insurers to furnish forms for proof of loss; effect of furnishing or failure to furnish forms

An insurer shall furnish, upon written request of any person claiming to have a loss under an insurance contract issued by the insurer, forms for proof of loss for completion by the person, but the insurer shall not, by reason of the requirement so to furnish forms, have any responsibility for or with reference to the completion of the proof or the manner of any completion or attempted completion. Failure or refusal to furnish the form upon written request or written notice of a loss shall constitute waiver of the right of the insurer to require proof of loss.



§ 33-24-40. Acts of claims administration not to be deemed waiver of policies or defenses under policies

Without limitation of any right or defense of an insurer otherwise, none of the following acts by or on behalf of an insurer shall be deemed to constitute a waiver of any provision of a policy or of any defense of the insurer under the policy:

(1) Acknowledgment of the receipt of notice of loss or claim under the policy;

(2) Furnishing forms for reporting a loss or claim, for giving information relative to the loss or claim, or for making proof of loss or receiving or acknowledging receipt of any forms or proofs completed or uncompleted; or

(3) Investigating any loss or claim under any policy or engaging in negotiations looking toward a possible settlement of any loss or claim.



§ 33-24-41. Payment of claims under policies -- Discharge of insurer by payment generally

Whenever the proceeds of or payments under a life or accident and sickness insurance policy or annuity contract become payable in accordance with the terms of the policy or contract or the exercise of any right or privilege under the policy or contract and the insurer makes payment of the proceeds or payments in accordance with the terms of the policy or contract or in accordance with any written assignment of the policy or contract, the person then designated in the policy or contract or by the assignment as being entitled to the proceeds or payments, if legally competent, shall be entitled to receive the proceeds or payments and to give full acquittance for the proceeds or payments and the payments shall fully discharge the insurer from all claims under the policy or contract unless, before payment is made, the insurer has received at its home office written notice by or on behalf of some other person that the other person claims to be entitled to the payment or some interest in the policy or contract.



§ 33-24-41.1. Motor vehicle accident claim covered by two or more insurance carriers; limited release

(a) In any instance where a claim arising out of a motor vehicle accident is covered by two or more insurance carriers, one such carrier may tender, and the claimant may accept, the limits of such policy; and, in the event of multiple claimants, the settling carrier may tender, and the claimants may accept, the limits of the policy pursuant to a written agreement between or among the claimants. Such claimant or claimants may execute a limited release applicable to the settling carrier and its insured based on injuries to such claimants including, without limitation, claims for loss of consortium or loss of services asserted by any person.

(b) The limited release provided for in subsection (a) of this Code section shall:

(1) Release the settling carrier from all liability from any claims of the claimant or claimants based on injuries to such claimant or claimants; and

(2) Release the insured tort-feasor covered by the policy of the settling carrier from all personal liability from any and all claims arising from the occurrence on which the claim is based except to the extent other insurance coverage is available which covers such claim or claims.

(c) No policy of uninsured or underinsured motorist coverage issued in this state after July 1, 1994, shall prohibit any claimant from settling any claim with a liability carrier as provided in subsection (a) of this Code section or require the permission of the uninsured or underinsured motorist carrier to so settle any claim with the liability carrier.

(d) The limited release of the settling carrier provided for in subsection (a) of this Code section shall not:

(1) Bar a claimant's recovery against any other tort-feasor or under any other policy of insurance or release any other insurance carrier providing applicable coverage unless specifically provided for in such release;

(2) Be admissible in evidence before the trier of fact in the trial of a tort action, but the amount paid thereunder shall be admissible as provided by law as evidence of the offset against the liability of an uninsured motorist carrier and as evidence of the offset against any verdict of the trier of fact;

(3) Affect any duty the settling carrier owes to its insured under its policy including, without limitation, the duty to defend a subrogation claim brought against its insured; or

(4) Release the tort-feasor from personal liability to the extent that there is other insurance in effect which covers the said claim or claims, but only to the extent of such other insurance.

(e) The provisions of this Code section shall not be construed so as to interfere with the obligation of the insured to cooperate in his or her defense with the insurance carrier as provided in the policy of insurance.

(f) The provisions of this Code section shall not be construed to interfere with a claimant's right to pursue claims or an insurance company's obligation to pay claims based on a negligent or bad faith refusal to settle a claim or claims; provided, however, that the provisions of this subsection shall not be construed to create any new claim not otherwise provided by law.



§ 33-24-41.2. Written notice by insurer to claimant of payment of claim in third-party settlement

(a) Upon the payment of $5,000.00 or more in settlement of any third-party liability claim, where the claimant is a natural person, the insurer or its representative shall provide written notice to the claimant at the same time payment is made by draft, check, or otherwise by such insurer or its representative, including the insurer's attorney, to the claimant's attorney or other representative of the claimant.

(b) Nothing in subsection (a) of this Code section shall create, or be construed to create, a cause of action for any person or entity, other than the Commissioner of Insurance, against the insurer or its representative based upon a failure to serve such notice or the defective service of such notice. Nothing in subsection (a) of this Code section shall establish, or be construed to establish, a defense for any party to any cause of action based upon a failure by the insurer or its representative to serve such notice or the defective service of such notice. Nothing in subsection (a) of this Code section shall invalidate or in any way affect the settlement for which the payment was made by the insurer.



§ 33-24-42. Payment of claims under policies -- Payment of claims in event of simultaneous deaths

Where the individual insured or the annuitant and the beneficiary designated in a life insurance policy or policy insuring against accidental death or in an annuity contract have died and there is not sufficient evidence that they have died otherwise than simultaneously, the proceeds of the policy or contract shall be distributed as if the insured or annuitant had survived the beneficiary unless otherwise specifically provided in the policy or contract. Payment made in accordance with this Code section shall fully discharge the insurer from all claims under the policy or contract unless, before payment is made, the insurer has received at its home office written notice by or on behalf of some other person that the person claims to be entitled to the payment or some interest in the policy or contract.



§ 33-24-43. Payment of claims under policies -- Medium of payment

It shall be unlawful for any insurer to provide in a policy or contract of insurance that the face amount thereof or any loss or indemnity which may accrue thereunder shall be payable in anything other than legal tender of the United States to the beneficiary named in the policy or contract of insurance or to the legal representative of the insured; and any provision to the contrary shall be null and void, provided that this Code section shall not prevent property insurance policies from including an option to the insurer authorizing it to repair the damage incurred or paying the debtor the dollar amount thereof.



§ 33-24-44. Cancellation of policies generally

(a) Except as otherwise provided in this chapter, cancellation of a policy which by its terms and conditions may be canceled by the insurer or its agent duly authorized by the insurer to effect such cancellation shall be accomplished as prescribed in this Code section.

(b) Written notice stating the time when the cancellation will be effective, which shall not be less than 30 days from the date of mailing or delivery in person of such notice of cancellation or such other specific longer period as may be provided in the contract or by statute, shall be delivered as provided in subsection (d) of Code Section 33-24-14, in person, or by depositing the notice in the United States mail to be dispatched by at least first-class mail to the last address of record of the insured and of any lienholder, where applicable, and receiving the receipt provided by the United States Postal Service or such other evidence of mailing as prescribed or accepted by the United States Postal Service. For the purposes of this subsection, notice to the lienholder shall be considered delivered or mailed if, with the lienholder's consent, it is delivered by electronic transmittal or facsimile. Any irregularity in the notice to the lienholder shall not invalidate an otherwise valid cancellation as to the insured.

(c)(1) Any unearned premium which has been paid by the insured shall be refunded to the insured on a pro rata basis as provided in this Code section. If the return does not accompany notice of cancellation, then such return shall be made on or before the cancellation date either directly to the named insured or to the insured's agent of record. In the event the insurer elects to return such unearned premium to the insured via the insured's agent of record, such agent shall return the unearned premium to the insured either in person or by depositing such return in the mail within ten working days of receipt of the unearned premium, or within ten working days of notification from the insurer of the amount of return of unearned premium due, or on the effective date of cancellation, whichever is later. If the insured has an open account with the agent, such return of unearned premium may be applied to any outstanding balance and any remaining unearned premium shall be returned to the insured either in person or by depositing such return in the mail within ten working days of receipt of the unearned premium, or within ten working days of notification from the insurer of the amount of return of unearned premium due, or on the effective date of cancellation, whichever is later.

(2) Paragraph (1) of this subsection shall not apply if an audit or rate investigation is required or if the premiums are financed by a premium finance company. If an audit or rate investigation is required, then the refund of unearned premium shall be made within 30 days after the conclusion of the audit or rate investigation. If the premiums are financed by a premium finance company, any unearned premiums shall be tendered to the premium finance company within ten working days after cancellation.

(3) Any insurer or agent failing to return any unearned premium as prescribed in paragraphs (1) and (2) of this subsection shall pay to the insured a penalty equal to 25 percent of the amount of the return of the unearned premium and interest equal to 18 percent per annum until such time that proper return has been made, which penalty and interest must be paid at the time the return is made; provided, however, that the maximum amount of such penalty and interest shall not exceed 50 percent of the amount of the refund due. Failure to return any unearned premium shall not invalidate a notice of cancellation given in accordance with subsection (b) of this Code section.

(d) When a policy is canceled for failure of the named insured to discharge when due any of his obligations in connection with the payment of premiums for a policy or any installment of premiums due, whether payable directly to the insurer or indirectly to the agent, or when a policy that has been in effect for less than 60 days is canceled for any reason, the notice requirements of this Code section may be satisfied by delivering or mailing written notice to the named insured and any lienholder, where applicable, at least ten days prior to the effective date of cancellation in lieu of the number of days' notice otherwise required by this Code section. For the purposes of this subsection, notice to the lienholder shall be considered delivered or mailed if, with the lienholder's consent, it is delivered by electronic transmittal or facsimile. Any irregularity in the notice to the lienholder shall not invalidate an otherwise valid cancellation as to the insured.

(d.1) The notice requirements of this Code section shall not apply in any case where a binder or contract of insurance is void ab initio for failure of consideration.

(d.2) If the terms of a policy permit an audit and the insured fails to submit to or allow an audit for the current or most recently expired term, the insurer may, after two documented efforts to notify the policyholder and the policyholder's agent of potential cancellation, send via certified mail or statutory overnight delivery, return receipt requested, written notice to the named insured at least ten days prior to the effective date of cancellation in lieu of the number of days' notice otherwise required by law; provided, however, that no cancellation notice shall be mailed within 20 days of the first documented effort to notify the policyholder of potential cancellation.

(e) Notice to the insured shall not be required by this Code section when a policy is canceled by an insurance premium finance company under a power of attorney contained in an insurance premium finance agreement which has been filed with the insurer in accordance with the provisions of Chapter 22 of this title. However, the insurer shall comply with the provisions of subsection (d) of Code Section 33-22-13 pertaining to notice to a governmental agency, mortgagee, or other third party. Such notice shall be delivered in person or by depositing the notice in the United States mail to be dispatched by at least first-class mail to the last address of record of such governmental agency, mortgagee, or other third party and receiving the receipt provided by the United States Postal Service or such other evidence of mailing as prescribed or accepted by the United States Postal Service.

(f) Cancellation by the insured shall be accomplished in accordance with Code Section 33-24-44.1.

(g) Any unearned premium which has been paid by the insured may be refunded to the insured on other than a pro rata basis if:

(1) The cancellation results from failure of the insured to pay, when due, any premium to the insurer or any amount, when due, under a premium finance agreement;

(2) The policy contains language which specifies that a penalty may be charged on unearned premium; and

(3) The method of computing such penalty is filed with the Commissioner in accordance with Chapter 9 of this title.



§ 33-24-44.1. Procedure for cancellation by insured and notice

(a) An insured may request cancellation of an existing insurance policy by returning the original policy to the insurer or by making a written request for cancellation of an insurance policy to the insurer or its duly authorized agent stating a future date on which the policy is to be canceled. Such cancellation shall be accomplished in the following manner:

(1) If only the interest of the insured is affected, the policy shall be canceled on the later of the date the returned policy or written request is received by the insurer or its duly authorized agent or the date specified in the written request; provided, however, that upon receipt of a written request for cancellation from an insured, an insurer may waive the future date requirement by confirming the date and time of cancellation in writing to the insured;

(2) If by statute, regulation, or contract the insurance policy may not be canceled unless notice is given to a governmental agency, mortgagee, or other third party, the insurer shall mail or deliver such notice stating the date cancellation shall become effective, but such date shall not be less than ten days from the date of mailing or delivery of the notice.

(b) Notices required by this Code section shall be delivered as provided in subsection (d) of Code Section 33-24-14, in person, or by depositing the notice in the United States mail to be dispatched by at least first-class mail to the last address of record of the named insured, governmental agency, mortgagee, or other third party, where applicable, and receiving the receipt provided by the United States Postal Service or such other evidence of mailing as prescribed or accepted by the United States Postal Service.

(c) Where any notice is mailed or delivered in accordance with this Code section, the effective date of cancellation of the policy shall be the last effective date of any such notice.

(d) Notwithstanding the failure of the insurer to comply with the provisions of this Code section, cancellation shall be effective on the effective date of any replacement policy providing the same or similar coverage, which date shall not be prior to the date provided in subsection (a) of this Code section.

(e) Except as provided in Chapter 22 of this title, an insurance policy which by its terms may be canceled by the insured shall be canceled in accordance with this Code section.



§ 33-24-45. Cancellation or nonrenewal of automobile or motorcycle policies; procedure for review by Commissioner

(a) This Code section shall apply only to those portions of an automobile policy or a motorcycle policy which relate to bodily injury and property damage liability, personal injury protection, medical payments, physical damage, and uninsured motorists' coverage.

(b) As used in this Code section, the term:

(1) "Policy" means a policy insuring a natural person as named insured or one or more related individuals resident of the same household and which provides bodily injury coverage and property damage liability coverage, personal injury protection, physical damage coverage, medical payments coverage, or uninsured motorists' protection coverage or any combination of coverages and under which the insured vehicles designated in the policy are of the following types only:

(A) Any motor vehicle of the private passenger, station wagon, or jeep type or a motorcycle that is not used as a public or livery conveyance for passengers nor rented to others; or

(B) Any other four-wheel motor vehicle with a load capacity of 1,500 pounds or less which is not used in the occupation or professional business of the insured; provided, however, that this Code section shall not apply to policies of automobile liability insurance issued under the Georgia Automobile Insurance Plan nor to any policy insuring an automobile which is one of more than four insured under a single policy nor to any policy covering garage, automobile sales agency, repair shop, service station, or public parking place operation hazards.

(2) "Renewal" means issuance and delivery by an insurer of a policy superseding at the end of the policy period a policy previously issued and delivered by the same insurer and providing no less than the coverage contained in the superseded policy or issuance and delivery of a certificate or notice extending the term of a policy beyond its policy period or term or the extension of the term of a policy beyond its policy period or term pursuant to a provision for extending the policy by payment of a continuation premium; provided, however, that any policy with a policy period or term of less than six months shall, for the purpose of this Code section, be considered to have successive policy periods ending each six months following its original date of issue and, regardless of its wording, any interim termination by its terms or by refusal to accept premium shall be a cancellation subject to this Code section, except in case of termination under any of the circumstances specified in subsection (f) of this Code section; provided, further, that, for purposes of this Code section, any policy written for a term longer than one year or any policy with no fixed expiration date shall be considered as if written for successive policy periods or terms of one year and any termination by an insurer effective on an anniversary date of the policy shall be deemed a refusal to renew.

(c) No notice of cancellation of a policy issued for delivery in this state shall be mailed or delivered by an insurer or its agent duly authorized to effect such cancellation, except for one or more of the following reasons:

(1) The named insured failed to discharge when due any of his obligations in connection with the payment of premiums on such policy or any installment of premiums or the renewal of premiums, whether payable directly to the insurer or indirectly to the agent. Notwithstanding the provisions of subsection (d) of Code Section 33-24-44, such notice of cancellation issued to an insured, who is paying on a monthly basis, may be included with the bill issued to the insured, provided that the bill is mailed to the insured at least ten days prior to the due date;

(2) The issuance was obtained through a material misrepresentation;

(3) Any insured violated any of the terms and conditions of the policy;

(4) The named insured failed to disclose fully, if called for in the application, his record for the preceding 36 months of motor vehicle accidents and moving traffic violations;

(5) The named insured failed to disclose in his written application or in response to inquiry by his broker or by the insurer or its agent information necessary for the acceptance or proper rating of the risk;

(6) The named insured made a false or fraudulent claim or knowingly aided or abetted another in the presentation of such a claim;

(7) The named insured or any other operator either resident in the same household or who customarily operates an automobile insured under such policy:

(A) Has, within the 36 months prior to the notice of cancellation, had his driver's license under suspension or revocation;

(B) Is or becomes subject to epilepsy or heart attacks and the individual does not produce a certificate from a physician testifying to his unqualified ability to operate a motor vehicle;

(C) Has an accident record; a conviction record, criminal or traffic; or a physical, mental, or other condition which is such that his operation of an automobile might endanger the public safety;

(D) Has within a three-year period prior to the notice of cancellation been addicted to the use of narcotics or other drugs;

(E) Has been convicted or forfeited bail during the 36 months immediately preceding the notice of cancellation for:

(i) Any felony;

(ii) Criminal negligence resulting in death, homicide, or assault arising out of the operation of a motor vehicle;

(iii) Operating a motor vehicle while in an intoxicated condition or while under the influence of drugs;

(iv) Being intoxicated while in or about an automobile or while having custody of an automobile;

(v) Leaving the scene of an accident without stopping to report;

(vi) Theft or unlawful taking of a motor vehicle; or

(vii) Making false statements in an application for a driver's license; or

(F) Has been convicted of or forfeited bail for three or more violations, within the 36 months immediately preceding the notice of cancellation, of any law, ordinance, or regulation limiting the speed of motor vehicles or any of the provisions of the motor vehicle laws of any state, violation of which constitutes a misdemeanor, whether or not the violations were repetitions of the same offense or different offenses;

(8) The insured automobile:

(A) Is so mechanically defective that its operation might endanger public safety;

(B) Is used in carrying passengers for hire or compensation; provided, however, that the use of an automobile for a car pool shall not be considered use of an automobile for hire or compensation;

(C) Is used in the transportation of flammables or explosives;

(D) Is an authorized emergency vehicle; or

(E) Has changed in shape or condition during the policy period so as to increase substantially the risk.

(d) No notice of cancellation of a policy to which this Code section applies shall be effective unless mailed or delivered as prescribed in Code Section 33-24-44. The insurer shall provide the reason or reasons for such cancellation as required by Chapter 39 of this title.

(e) (1) No insurer shall refuse to renew a policy to which this Code section applies unless a written notice of nonrenewal is mailed or delivered in person to the named insured. Such notice stating the time when nonrenewal will be effective, which shall not be less than 30 days from the date of mailing or delivery of such notice of nonrenewal or such longer period as may be provided in the contract or by statute, shall be delivered as provided in subsection (d) of Code Section 33-24-14, in person, or by depositing the notice in the United States mail to be dispatched by at least first-class mail to the last address of record of the insured and of the lienholder, where applicable, and receiving the receipt provided by the United States Postal Service or such other evidence of mailing as prescribed or accepted by the United States Postal Service.

(2) The insurer shall specify in writing the reason or reasons for such nonrenewal as required by Chapter 39 of this title.

(3) No notice refusing the renewal of a policy issued for delivery in this state shall be mailed or delivered by an insurer or its agent duly authorized to effect such notice of nonrenewal for the following reasons:

(A) Lack of, lack of potential for, or failure to agree to a writing of supporting insurance business;

(B) A change in the insurer's eligibility rules or underwriting rules, provided that this subparagraph shall not apply to a change in such rules if the change applies uniformly within a specific class or territory and such change has been approved by the Commissioner under subparagraph (B) of paragraph (4) of this subsection;

(C) With respect to any driver or with respect to any automobile or its replacement, except when the replacement is such that together with other relevant underwriting or eligibility rules it would not have been insured as an original policy risk of the insurer, for two or fewer of the following within the preceding 36 month period:

(i) Accidents involving two or more motor vehicles in which the driver of the insured automobile under this subparagraph was not at fault;

(ii) Uninsured or underinsured motorist coverage claims;

(iii) Comprehensive coverage claims; and

(iv) Towing or road service coverage claims;

(D) Age, sex, location of residence address within the state, race, creed, national origin, ancestry, or marital status;

(E) Lawful occupation, provided that the insured automobile is not used in such occupation and provided, further, that such automobile would have been insured as an original policy risk of the insurer when such occupation is considered together with other relevant underwriting or eligibility rules of the insurer;

(F) Military service, provided that the named insured has no change of legal residence from this state;

(G) Number of years of driving experience of a named insured or of any other operator who is either a resident in the same household or customarily an operator of an automobile insured under such policy;

(H) Accidents or violations which occurred more than 36 months prior to the expiration date or anniversary date of the policy or solely for claims paid or payable pursuant to the policy during the preceding 36 month period which did not aggregate in an amount in excess of $750.00;

(I) One claim against the policy based on fault if such coverage has been in effect continuously for at least 36 preceding months;

(J) Notwithstanding subparagraph (I) of this paragraph, two claims against the policy based on fault if such coverage has been in effect continuously for at least 72 preceding months; and

(K) Factors not relating to the claims record, driving record, or driving ability of the named insured or of any other operator who is either a resident in the same household or customarily an operator of an automobile insured under such policy.

(4)(A) Notwithstanding paragraph (3) of this subsection, any reason set forth in subsection (c) of this Code section, relating to cancellation, shall also constitute a reason for nonrenewal.

(B) If the insurer demonstrates to the satisfaction of the Commissioner that renewal would violate the provisions of this title or would be hazardous to its policyholders or the public, subparagraph (B) or (K) of paragraph (3) shall not apply.

(5)(A) If the insurer complies with paragraph (1) of this subsection, no claim or action may be maintained with respect to a policy which is not renewed unless the named insured files a written notice with the insurer before the time at which nonrenewal becomes effective. The notice shall specify the manner in which the failure to renew is alleged to be unlawful under this subsection. In any subsequent action asserting a violation of this subsection, no violation of this subsection may be alleged other than the specific allegations contained in the notice filed by the named insured.

(B) In addition to other requirements, a notice of nonrenewal shall contain the provisions of subparagraph (A) of this paragraph, in substantially the form which follows:

"NOTICE

Code Section 33-24-45 of the Official Code of Georgia Annotated provides that this insurer must, upon request, furnish you with the reasons for the failure to renew this policy. If you wish to assert that the nonrenewal is unlawful, you must file a written notice with this insurer before the time at which the nonrenewal becomes effective. The notice must specify the manner in which the failure to renew is alleged to be unlawful.

If you do not file the written notice, you may not later assert a claim or action against this insurer based upon an unlawful nonrenewal."

(6)(A) Notwithstanding paragraph (3) of this subsection, the termination of an agency relationship shall be valid as a reason for a failure to renew a policy. In such case, if the named insured wishes to retain the policy with the particular insurer, the insured shall locate another agent of the insurer and apply for the policy with another agent of the insurer before the time at which the nonrenewal becomes effective. Upon receipt of the application, the insurer shall treat the application as a renewal and not as an original writing. Nothing in this subparagraph shall abridge or supersede contractual rights of the terminated agency or the insurer, provided that these contractual rights do not adversely affect the privilege of the named insured to apply for renewal through another agent of the insurer.

(B) A notice of nonrenewal based upon the termination of an agency relationship shall contain the provisions of subparagraph (A) of this paragraph, in substantially the form which follows:

"NOTICE

Your policy has not been renewed because your present agent no longer represents this insurer. You have the option of procuring coverage through your present agent or retaining this policy by applying through another agent of this insurer. Code Section 33-24-45 of the Official Code of Georgia Annotated provides that if you will locate another agent of this insurer and apply for this policy before the time at which the nonrenewal becomes effective, this insurer will treat the application as a renewal and not as an application for a new policy."

(f) Subsection (e) of this Code section shall not apply in case of:

(1) Nonpayment of premium for the expiring policy;

(2) Failure of the insured to pay the premium as required by the insurer for renewal; or

(3) The insurer having manifested its willingness to renew by delivering a renewal policy, renewal certificate, or other evidence of renewal to the named insured or his representative or by offering to issue a renewal policy, certificate, or other evidence of renewal or having manifested such intention by any other means.

(g) Notwithstanding the failure of an insurer to comply with this Code section, termination of any coverage under the policy either by cancellation or nonrenewal shall be effective on the effective date of any other policy providing similar coverage on the same motor vehicle or any replacement of coverage.

(h) Renewal or continuation of a policy shall not constitute a waiver or estoppel with respect to ground for cancellation which existed before the effective date of the renewal or continuance.

(i) When a policy is canceled other than for nonpayment of premium or in the event of a refusal to renew or continue a policy, the insurer shall notify the named insured of his possible eligibility for insurance through the Georgia Automobile Insurance Plan. Such notice shall accompany or be included in the notice of cancellation or the notice of intent not to renew or not to continue the policy and shall state that such notice of availability of the Georgia Automobile Insurance Plan is given pursuant to this Code section.

(j) There shall be no liability on the part of and no cause of action of any nature shall arise against the Commissioner or his employees or against any insurer, its authorized representatives, its agents, its employees, or any firm, person, or corporation furnishing to the insurer information as to reasons for cancellation or nonrenewal for any statement made by any of them in any written notice of cancellation or nonrenewal or in any other communication, oral or written, specifying the reasons for cancellation or nonrenewal or providing information pertaining to the reasons for cancellation or nonrenewal or for statements made or evidence submitted at any formal or informal hearing conducted in connection with the reasons for cancellation or nonrenewal of the insured's policy.

(k) This Code section shall not apply to any policy which has been in effect less than 60 days at the time notice of cancellation is mailed or delivered by the insurer unless it is a renewal of a policy. Such policies shall be canceled in accordance with Code Section 33-24-44.

(l) Return of unearned premium, if any, due to cancellations as to which this Code section applies shall be processed in accordance with Code Section 33-24-44.

(m) Notice to the insured shall not be required by this Code section when a policy is canceled by an insurance premium finance company under a power of attorney contained in an insurance premium finance agreement if notification of the existence of the premium finance agreement has been given to the insurer in accordance with the provisions of Chapter 22 of this title. However, the insurer shall comply with the provisions of subsection (d) of Code Section 33-22-13 pertaining to notice to a governmental agency, mortgagee, or other third party. Such notice shall be delivered as provided in subsection (d) of Code Section 33-24-14, in person, or by depositing the notice in the United States mail to be dispatched by at least first-class mail to the last address of record of such governmental agency, mortgagee, or other third party and receiving the receipt provided by the United States Postal Service or such other evidence of mailing as prescribed or accepted by the United States Postal Service.

(n) Cancellation by the insured shall be accomplished as provided in Code Section 33-24-44.1.

(o) An insured may request a review by the Commissioner if the insured believes that his or her policy has been canceled or nonrenewed in violation of this Code section. Such request must be filed with the Commissioner within 15 days of receipt of a notice of cancellation or nonrenewal. A review of the cancellation or nonrenewal shall be conducted within 30 days of said request. The Commissioner shall notify the insured and the insurer of his or her decision within the 30 day period. During the pendency of such review, the policy shall continue in full force and effect and the Commissioner shall specify by rule or regulation the method of payment of premium due and the disposition of premium refunds, if any. The Commissioner shall either require that the policy be reinstated or renewed or may uphold the nonrenewal or cancellation. In the event the Commissioner determines that an insurer's cancellation or nonrenewal action constitutes an unfair act or practice, the Commissioner may take action as authorized by this title. Following the completion of any review provided by this subsection, an insured may request a hearing pursuant to Code Section 33-2-17, and nothing in this subsection shall be deemed to waive an insured's right to request such a hearing.



§ 33-24-46. Cancellation or nonrenewal of certain property insurance policies

(a) This Code section shall apply only to policies of insurance against direct loss to residential real property and the contents thereof, as defined and limited in standard fire policies insuring natural persons as the named insured.

(b) As used in this Code section, the term:

(1) "Claim against a policy" means a contact with an insurer by the insured under the policy or an affected third party for the express purpose of seeking payment of proceeds under the terms of the policy in question. A report of loss or a question relating to coverage shall not independently establish a claim against a policy nor be considered as a claim under Article 2 of Chapter 6 of this title.

(2) "Nonrenewal" or "nonrenewed" means a refusal by an insurer or an affiliate of an insurer to renew. Failure of an insured to pay the premium as required of the insured for renewal after the insurer has manifested a willingness to renew by delivering a renewal policy, renewal certificate, or other evidence of renewal to the named insured or his or her representative or has offered to issue a renewal policy, certificate, or other evidence of renewal or has manifested such intention by any other means shall not be construed to be a nonrenewal.

(3) "Policies" means a policy insuring a natural person as named insured against direct loss to residential real property and the contents thereof, as defined and limited in standard fire policies as approved by the Commissioner.

(4) "Renewal" means issuance and delivery by an insurer or an affiliate of such insurer of a policy superseding at the end of the policy period a policy previously issued and delivered by the same insurer and providing no less than the coverage contained in the superseded policy or issuance and delivery of a certificate or notice extending the term of a policy beyond its policy period or term or the extension of the term of a policy beyond its policy period or term pursuant to a provision for extending the policy by payment of a continuation premium. Any policy with a policy period or term of less than six months shall, for the purposes of this Code section, be considered to have successive policy periods ending each six months following its original date of issue and, regardless of its wording, any interim termination by its terms or by refusal to accept premiums shall be a cancellation subject to this Code section. Any policy written for a term longer than one year or any policy with no fixed expiration date shall be considered as if written for successive policy periods or terms of one year and any termination by an insurer effective on an anniversary date of such policy shall be deemed a refusal to renew.

(c)(1) No notice of cancellation of a policy as to which this Code section applies shall be effective unless mailed or delivered as prescribed in Code Section 33-24-44. The insurer shall provide the reason or reasons for such cancellation as required by Chapter 39 of this title.

(2) After coverage under a policy to which this Code section applies has been in effect more than 60 days or after the effective date of a renewal policy to which this Code section applies, a notice of cancellation may be issued only for one or more of the following reasons:

(A) Nonpayment of premium;

(B) Discovery of fraud, concealment of material fact, or material misrepresentation made by or with the knowledge of the insured in obtaining the policy, continuing the policy, or presenting a claim under the policy;

(C) The occurrence of a change in the risk which substantially increases any hazard the policy insures against; or

(D) The insured violates any of the material terms or conditions of the policy.

(d) No insurer shall refuse to renew a policy to which this Code section applies unless a written notice of nonrenewal is mailed or delivered in person to the named insured. Such notice stating the time when nonrenewal will be effective, which shall not be less than 30 days from the date of mailing or delivery of such notice of nonrenewal or such longer period as may be provided in the contract or by statute, shall be delivered as provided in subsection (d) of Code Section 33-24-14, in person, or by depositing the notice in the United States mail to be dispatched by at least first-class mail to the last address of record of the insured and of the lienholder, where applicable, and receiving the receipt provided by the United States Postal Service or such other evidence of mailing as prescribed or accepted by the United States Postal Service. The insurer shall provide the reason or reasons for nonrenewal as required by Chapter 39 of this title.

(e) When a policy is canceled other than for nonpayment of premium or in the event of a refusal to renew or continue a policy, the insurer shall notify the named insured of his possible eligibility for insurance through the Georgia Fair Access to Insurance Requirements Plan. The notice shall accompany or be included in the notice of cancellation or the notice of intent not to renew or not to continue the policy and shall state that such notice availability of the Georgia Fair Access to Insurance Requirements Plan is given pursuant to this Code section. Included in the notice shall be the address by which the Georgia Fair Access to Insurance Requirements Plan might be contacted in order to determine eligibility.

(f) There shall be no liability on the part of and no cause of action of any nature shall arise against the Commissioner or his employees or against any insurer, its authorized representatives, its agents, its employees, or any firm, person, or corporation furnishing to the insurer information as to reasons for cancellation or nonrenewal for any statement made by any of them and in written notice of cancellation or nonrenewal or in any other communication, oral or written, specifying the reasons for cancellation or nonrenewal or providing information pertaining thereto or for statements made or evidence submitted at any formal or informal hearing conducted in connection therewith.

(g) Return of unearned premium, if any, due to cancellations as to which this Code section applies shall be processed in accordance with Code Section 33-24-44.

(h) Notice to the insured shall not be required by this Code section when a policy is canceled by an insurance premium finance company under a power of attorney contained in an insurance premium finance agreement if notification of the existence of the premium finance agreement has been given to the insurer in accordance with the provisions of Chapter 22 of this title. However, the insurer shall comply with the provisions of subsection (d) of Code Section 33-22-13 pertaining to notice to a governmental agency, mortgagee, or other third party. Such notice shall be delivered as provided in subsection (d) of Code Section 33-24-14, in person, or by depositing the notice in the United States mail to be dispatched by at least first-class mail to the last address of record of such governmental agency, mortgagee, or other third party and receiving the receipt provided by the United States Postal Service or such other evidence of mailing as prescribed or accepted by the United States Postal Service.

(i) Cancellation by the insured shall be accomplished as provided in Code Section 33-24-44.1.

(j) No notice refusing the renewal of a policy issued for delivery in this state shall be mailed or delivered by an insurer or its agent duly authorized to effect such notice of nonrenewal for the following reasons:

(1) Lack of, lack of potential for, or failure to agree to a writing of supporting insurance business;

(2) A change in the insurer's eligibility rules or underwriting rules, provided that this paragraph shall not apply to a change in such rules if the change applies uniformly within a specific class or territory and such change has been approved by the Commissioner under subsection (k) of this Code section; and

(3) Two or fewer claims against the policy within the preceding 36 month period if such claims are not attributable to the negligent or intentional acts of the insured or of persons residing at the insured premises.

(k) If the insurer demonstrates to the satisfaction of the Commissioner that renewal would violate the provisions of this title or would be hazardous to its policyholders or the public, paragraph (2) of subsection (j) shall not apply.

(l)(1) If the insurer complies with subsection (d) of this Code section, no claim or action may be maintained with respect to a policy which is not renewed unless the named insured files a written notice with the insurer before the time at which nonrenewal becomes effective. The notice shall specify the manner in which the failure to renew is alleged to be unlawful under this subsection. In any subsequent action asserting a violation of subsection (c), (j), or (k) of this Code section, no violation may be alleged other than the specific allegations contained in the notice filed by the named insured.

(2) In addition to other requirements, a notice of nonrenewal shall contain the provisions of paragraph (1) of this subsection in substantially the form which follows:

"NOTICE

Code Section 33-24-46 of the Official Code of Georgia Annotated provides that this insurer must, upon request, furnish you with the reasons for the failure to renew this policy. If you wish to assert that the nonrenewal is unlawful, you must file a written notice with this insurer before the time at which the nonrenewal becomes effective. The notice must specify the manner in which the failure to renew is alleged to be unlawful.

If you do not file the written notice, you may not later assert a claim or action against this insurer based upon an unlawful nonrenewal."

(m)(1) Notwithstanding subsection (j) of this Code section, the termination of an agency relationship shall be valid as a reason for a failure to renew a policy. In such case, if the named insured wishes to retain the policy with the particular insurer, the insured shall locate another agent of the insurer and apply for the policy with another agent of the insurer before the time at which the nonrenewal becomes effective. Upon receipt of the application, the insurer shall treat the application as a renewal and not as an original writing. Nothing in this paragraph shall abridge or supersede contractual rights of the terminated agency or the insurer, provided that these contractual rights do not adversely affect the privilege of the named insured to apply for renewal through another agent of the insurer.

(2) A notice of nonrenewal based upon the termination of an agency relationship shall contain the provisions of paragraph (1) of this subsection, in substantially the form which follows:

"NOTICE

Your policy has not been renewed because your present agent no longer represents this insurer. You have the option of procuring coverage through your present agent or retaining this policy by applying through another agent of this insurer. Code Section 33-24-46 of the Official Code of Georgia Annotated provides that if you will locate another agent of the insurer and apply for this policy before the time at which the nonrenewal becomes effective, this insurer will treat the application as a renewal and not as an application for a new policy."



§ 33-24-47. Notice required of termination or nonrenewal, increase in premium rates, or change restricting coverage; failure of insurer to comply

(a) Each insurer licensed to transact business in this state which issues or issues for delivery in this state policies or contracts of insurance insuring risks or residents in this state and insuring against liability for loss of, damage to, or injury to persons or property shall comply with the provisions of this Code section. This Code section shall not apply to personal automobile or personal property and casualty insurance policies. Cancellation of a policy for failure of the named insured to discharge when due any obligations in connection with the payment of premiums or cancellation for any reason of a policy that has been in effect for less than 60 days shall be governed by the provisions of Code Section 33-24-44.

(b) A notice of termination, including a notice of cancellation or nonrenewal, by the insurer, a notice of an increase in premiums, other than an increase in premiums due to a change in risk or exposure, including a change in experience modification or resulting from an audit of auditable coverages, which exceeds 15 percent of the current policy's premium, or a notice of change in any policy provision which limits or restricts coverage shall be delivered to the insured as provided in subsection (d) of Code Section 33-24-14, in person, or by depositing the notice in the United States mail, to be dispatched by at least first-class mail to the last address of record of the insured, at least 45 days prior to the termination date of such policy; provided, however, that a notice of cancellation or nonrenewal of a policy of workers' compensation insurance shall be controlled by the provisions of subsection (f) of this Code section. In those instances where an increase in premium exceeds 15 percent, the notice to the insured shall indicate the dollar amount of the increase. The insurer may obtain a receipt provided by the United States Postal Service as evidence of mailing such notice or such other evidence of mailing as prescribed or accepted by the United States Postal Service.

(c) The failure of an insurer to comply with the requirements of subsection (b) of this Code section shall entitle the policyholder to purchase, under the same premiums and policy terms and conditions, an additional 30 day period of insurance coverage beyond the termination date of such policy; provided, however, that the policyholder shall tender the premium amount, computed on a pro rata basis, to the insurer on or before the termination date. No provision of this Code section shall be construed as requiring the insurance coverage under a policy to be extended for more than 30 days from the termination date stated in such policy. An insurer shall not be subject to any other penalty for the failure to comply with the requirements of subsection (b) of this Code section unless the Commissioner finds, after a hearing, that such noncompliance by the insurer has occurred with such frequency as to indicate a general business practice by the insurer of noncompliance with subsection (b) of this Code section. There shall be no liability on the part of and no cause of action of any nature shall arise against the Commissioner or the Commissioner's employees or against any insurer, its authorized representatives, its agents, its employees, or any firm, person, or corporation furnishing to the insurer information as to reasons for cancellation or nonrenewal for any statement made by any of them and in written notice of cancellation or nonrenewal or in any other communication, oral or written, specifying the reasons for cancellation or nonrenewal or providing information pertaining thereto or for statements made or evidence submitted at any formal or informal hearing conducted in connection therewith.

(d) This Code section shall not apply to policies canceled in accordance with the provisions of Chapter 22 of this title.

(e) Cancellation by the insured shall be accomplished in accordance with Code Section 33-24-44.1.

(f) A notice of cancellation or nonrenewal of a policy of workers' compensation insurance shall be dispatched to the insured as provided in subsection (d) of Code Section 33-24-14 or by certified mail or statutory overnight delivery, return receipt requested, to the last address of record of the insured at least 75 days prior to the termination date of such policy. The workers' compensation insurer shall retain the receipt of mailing provided by the United States Postal Service as evidence of mailing unless such mailing was accomplished as provided in subsection (d) of Code Section 33-24-14.



§ 33-24-47.1. Notice prior to cancellation or nonrenewal of individual or group accident and sickness policy

(a) This Code section shall apply only to policies, contracts, or certificates of insurance insuring against loss resulting from sickness or from bodily injury or death by accident, or both, or any contract to furnish ambulance service in the future governed by the provisions of Chapters 15, 18, 19, 20, 21, 30, and 42 of this title.

(b) No insurer shall refuse to renew a policy to which this Code section applies unless a written notice of nonrenewal is mailed or delivered in person to the group policyholder. Such notice stating the time when nonrenewal will be effective, which shall not be less than 60 days from the date of mailing or delivery of such notice of nonrenewal or such longer period as may be provided in the contract or by statute, shall be delivered in person or by depositing the notice in the United States mail to be dispatched by at least first-class mail to the last address of record of the group policyholder and receiving the receipt provided by the United States Postal Service or such other evidence of mailing as prescribed or accepted by the United States Postal Service.

(c) Notice to the group policyholder shall not be required by this Code section when a group or blanket accident and sickness policy is canceled by an insurer for nonpayment of any premium at the expiration of the grace period as required by Code Section 33-30-4 or when the group policyholder has given any required written notice of termination to the insurer.

(d) Notice by the insurer to the group members shall be required by this Code section when a group or blanket accident and sickness policy is canceled or not renewed, within 14 days of the expiration of the grace period, by an insurer for nonpayment of any premium as required by Code Section 33-30-4. Such notice of cancellation shall be delivered to each group member affected either in person or by depositing the notice in the United States mail to be dispatched by at least first-class mail to the last address of record of the group member and receiving the receipt provided by the United States Postal Service, or such other evidence of mailing as prescribed or accepted by the United States Postal Service. Such notice shall be accompanied by a statement of the enrollee's continuation or conversion rights under Code Section 33-24-21.1 or 33-24-21.2 or any other applicable Code section. If such group or blanket accident or sickness policy is canceled or not renewed due to intentional nonpayment of premium by the group policyholder, the group policyholder shall have the duty to notify the enrollees of termination of coverage no later than 14 days after the expiration of the grace period provided in Code Section 33-30-4.

(e) A notice of termination of a policy to which subsection (b) of this Code section applies shall be mailed or delivered to the group policyholder and to each employer group or subgroup insured under the policy not less than 60 days prior to the effective date of the termination of the policy. A notice of termination shall be mailed or delivered in the same manner provided in subsection (b) of this Code section for a notice of nonrenewal.



§ 33-24-48. Acceptance of surety insurance companies as sureties upon bonds of persons or corporations; rights and liabilities of corporate sureties

Any surety insurance company or any other corporation or company that may do a surety insurance business, incorporated and organized under the laws of this state or of any other state or a foreign country for the purpose of transacting the business of surety insurance, which has complied with all requirements of law for license to transact business in this state, upon proper proof of compliance and upon production of evidence of solvency and credit satisfactory to the judge, head of the department, or other officer or officers authorized to approve and accept bonds, may be accepted as surety upon the bond of any person, company, or corporation required by law to execute bonds in lieu of any surety or sureties otherwise required by law. Any surety insurance company or other company doing a surety insurance business may be released from its liability on the bond on the same terms and conditions as are prescribed by law for the release of individuals, it being the purpose of this Code section to enable the companies and corporations doing a surety insurance business to become sureties on all bonds required by law to be taken with all the rights and subject to all the liabilities of individual sureties.



§ 33-24-49. Deposit of funds covered by bonds

It shall be lawful for any party of whom a bond, undertaking, or other obligation is required to agree with his surety or sureties for the deposit of any or all moneys and assets for which he and his surety or sureties are or may be held responsible with a bank, savings bank, safe-deposit, or trust company authorized by law to do business as such or with such other depository as approved by the court or a judge of the court, if the deposit is otherwise proper, for the safekeeping of the moneys or assets. The agreement shall prevent the withdrawal of the moneys or assets or any part of the moneys or assets without the written consent of the surety or sureties or an order of the court or a judge of the court made on notice to the surety or sureties as the court or judge may direct; provided, however, that the agreement shall not in any manner release from or change the liability of the principal or sureties as established by the terms of the said bond.



§ 33-24-50. Action as sureties upon guaranteed arrest bond certificates; acceptance of certificates

(a) Any domestic or foreign insurance company, fidelity insurance company, or surety company which has qualified to transact business within this state may contract to become surety, in an amount not to exceed $1,000.00 each, for any guaranteed arrest bond certificates issued by an automobile club or association or by a trucking club or association by filing with the Commissioner a certificate thus to become surety.

(b) The certificate shall be in a form which shall be prescribed by the Commissioner and shall state:

(1) The name and address of the automobile club or clubs or automobile association or associations or of the trucking club or clubs or trucking association or associations issuing the guaranteed arrest bond certificates of which the company undertakes to be surety; and

(2) The unqualified obligations of the company undertaking to become surety to pay the fine or forfeiture, in an amount not to exceed $1,000.00, of any person who fails to make an appearance to answer to the charges for which said guaranteed arrest bond certificate is posted.

(c) Any guaranteed arrest bond certificate to which an insurance, fidelity insurance, or surety company has become surety, as provided for in this Code section, shall, when posted by the person whose signature appears thereon, be accepted, in lieu of cash bail or other bond in an amount not to exceed $1,000.00, as a bail bond to guarantee the appearance of the person in any court in this state, including all municipal courts in this state, at such time as may be required by the court when the person is arrested for violation of any motor vehicle law of this state, including, but not limited to, violations regarding the size, weight, or height of vehicles, improperly licensed vehicles, improper identification devices, safety infractions, and faulty equipment or pollution control devices, or any motor vehicle ordinance of any municipality in this state except for the offense of driving under the influence of intoxicating liquors or drugs or for any felony. Any guaranteed arrest bond certificates so posted as bail bond in any court in this state shall be subject to the forfeiture and enforcement provisions with respect to bail bonds in criminal cases as provided by law. Any guaranteed arrest bond certificate posted as a bail bond in any municipal court of this state shall be subject to the forfeiture and enforcement provisions of the charter or ordinance of the particular municipality pertaining to bail bonds.



§ 33-24-51. Purchase of insurance covering injuries resulting from governmental ownership and use of motor vehicles; waiver of governmental immunity; limitation of liabilities

(a) A municipal corporation, a county, or any other political subdivision of this state is authorized in its discretion to secure and provide insurance to cover liability for damages on account of bodily injury or death resulting from bodily injury to any person or for damage to property of any person, or for both arising by reason of ownership, maintenance, operation, or use of any motor vehicle by the municipal corporation, county, or any other political subdivision of this state under its management, control, or supervision, whether in a governmental undertaking or not, and to pay premiums for the insurance coverage.

(b) The sovereign immunity of local government entities for a loss arising out of claims for the negligent use of a covered motor vehicle is waived as provided in Code Section 36-92-2. Whenever a municipal corporation, a county, or any other political subdivision of this state shall purchase the insurance authorized by subsection (a) of this Code section to provide liability coverage for the negligence of any duly authorized officer, agent, servant, attorney, or employee in the performance of his or her official duties in an amount greater than the amount of immunity waived as in Code Section 36-92-2, its governmental immunity shall be waived to the extent of the amount of insurance so purchased. Neither the municipal corporation, county, or political subdivision of this state nor the insuring company shall plead governmental immunity as a defense; and the municipal corporation, county, or political subdivision of this state or the insuring company may make only those defenses which could be made if the insured were a private person.

(c) The municipal corporation, county, or any other political subdivision of this state shall be liable for damages in excess of the amount of immunity waived as provided in Code Section 36-92-2 which are sustained only while the insurance is in force and only to the extent of the limits or the coverage of the insurance policy.

(d) If a verdict rendered by the jury exceeds the limits of the applicable insurance, the court shall reduce the amount of said judgment or award to a sum equal to the applicable limits stated in the insurance policy but not less than the amount of immunity waived as provided in Code Section 36-92-2.

(e) Premiums on the insurance authorized by subsection (a) of this Code section shall be paid from the general funds of the municipal corporation, county, or political subdivision.



§ 33-24-52. Direct response insurance business

(a) For the purposes of this Code section, "direct response insurance business" means the solicitation, delivery, and servicing of group or individual life or accident and sickness insurance policies in this state, other than franchise insurance policies or other policies sold through a third party, travel life or accident insurance policies, or life or accident and sickness insurance policies sold or issued in connection with an extension of credit, under a general mode of business in which there is no face-to-face contact between the insured and an agent or other representative of the insurer.

(b) Any foreign or alien insurer who conducts a direct response insurance business in this state shall:

(1) Maintain a registered agent for service of process who is a resident of this state; and

(2) Maintain an office within this state, accept collect telephone calls from its direct response insurance policyholders, or provide toll free telephone service to such policyholders in order to provide information and assistance to such policyholders and their beneficiaries.

(c) Any insurer providing collect or toll free telephone service pursuant to this Code section shall notify its direct response insurance policyholders in writing of the applicable telephone number or numbers and of any subsequent changes in the telephone number or numbers within 90 days of such change.



§ 33-24-53. Solicitation, release, or sale of automobile accident information prohibited; definitions; exceptions; penalties

(a) As used in this Code section, the term:

(1) "Capper," "runner," or "steerer" means a person who receives a pecuniary benefit from a practitioner or health care service provider, whether directly or indirectly, to solicit, procure, or attempt to procure a client, patient, or customer at the direction or request of, or in cooperation with, a practitioner or health care service provider whose purpose is to obtain benefits under a contract of insurance or to assert a claim against an insured or an insurer for providing services to the client, patient, or customer. Capper, runner, or steerer shall not include:

(A) Any insurance company or agent or employee thereof who provides referrals or recommendations to its insureds; or

(B) A practitioner or health care service provider who procures clients, patients, or customers through the use of public media or by referrals or recommendations from other practitioners or health care service providers.

(2) "Practitioner" means an attorney, health care professional, owner or partial owner of a health care practice or facility, or any person employed or acting on behalf of any of the individuals in this paragraph.

(3) "Public media" means telephone directories, professional directories, newspapers and other periodicals, radio and television, billboards, and mailed or electronically transmitted written communications that do not involve in-person contact with a specific prospective client, patient, or customer.

(b) Except as provided for in paragraph (5) of subsection (a) of Code Section 50-18-72, it is unlawful for any person in an individual capacity or in a capacity as a law enforcement officer, law enforcement records staff member, wrecker services staff member, emergency staff member, physician, hospital employee, or attorney to solicit, release, or sell any information relating to the parties of a motor vehicle collision for personal financial gain. This subsection shall not apply to mass public media advertisement and solicitation.

(c) It is unlawful for:

(1) Any person in an individual capacity or in a capacity as a public or private employee or any firm, corporation, partnership, or association to act as a capper, runner, or steerer for any practitioner or health care service provider. This paragraph shall not prohibit an attorney or health care provider from making a referral and receiving compensation as is permitted under applicable professional rules of conduct; and

(2) Any practitioner or health care service provider to compensate or give anything of value to a person acting as a capper, runner, or steerer. It is also unlawful for any capper, runner, or steerer to recommend or secure a practitioner's or health care service provider's employment by a client, patient, or customer if such practitioner or health care service provider obtains or intends to obtain benefits under a contract of insurance or asserts a claim against an insured or an insurer for providing services to the client, patient, or customer.

(d) Any natural person convicted of a violation of this Code section shall, on the first offense, be guilty of a misdemeanor and, upon conviction thereof, shall be punished by imprisonment of not less than 30 days and a fine not to exceed $1,000.00. Any natural person convicted of a second or subsequent violation of this Code section shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment of not more than ten years and by a fine of not more than $100,000.00 per violation.



§ 33-24-54. Payments to nonparticipating or nonpreferred providers of health care services

(a) Notwithstanding any provisions of Code Sections 33-1-3, 33-1-5, and 33-24-17 and Chapter 20 of this title or any other provisions of this title which might be construed to the contrary, whenever an accident and sickness insurance policy, subscriber contract, or self-insured health benefit plan, by whatever name called, which is issued or administered by a person licensed under this title provides that any of its benefits are payable to a participating or preferred provider of health care services licensed under the provisions of Chapter 4 of Title 26 or of Chapter 9, 11, 30, 34, 35, or 39 of Title 43 or of Chapter 11 of Title 31 for services rendered, the person licensed under this title shall be required to pay such benefits either directly to any similarly licensed nonparticipating or nonpreferred provider who has rendered such services, has a written assignment of benefits, and has caused written notice of such assignment to be given to the person licensed under this title or jointly to such nonparticipating or nonpreferred provider and to the insured, subscriber, or other covered person; provided, however, that in either case the person licensed under this title shall be required to send such benefit payments directly to the provider who has the written assignment. When payment is made directly to a provider of health care services as authorized by this Code section, the person licensed under this title shall give written notice of such payment to the insured, subscriber, or other covered person.

(b) Nothing contained in this Code section shall be deemed to prohibit the payment of different levels of benefits or from having differences in coinsurance percentages applicable to benefit levels for services provided by participating or preferred providers and nonparticipating or nonpreferred providers as otherwise authorized under the provisions of Code Sections 33-30-20 through 33-30-27.

(c) Payments made by a person licensed under this title under subsection (a) of this Code section to a nonparticipating or nonpreferred provider or jointly to the provider and the insured, subscriber, or other covered person shall discharge such person's obligation with respect to the amount so paid.

(d) The provisions of this Code section shall not apply to credit insurance, disability income insurance, or limited accident and sickness policies such as hospital indemnity policies, specified disease policies, limited accident policies, or similar limited policies.



§ 33-24-55. Health insurance; recovery rights of state for payments made under Medicaid; rights of children to coverage; requirements for insurers under orders to provide coverage

(a) Any health insurer under this title, including a group health plan, as defined in Section 607(1) of the federal Employee Retirement Income Security Act of 1974, is prohibited from considering the availability or eligibility for medical assistance in this or any other state under 42 U.S.C. 1396(a), Section 1902 of the Social Security Act, herein referred to as Medicaid, when considering eligibility for coverage or making payments under its plan for eligible enrollees, subscribers, policyholders, or certificate holders.

(b) To the extent that payment for covered expenses has been made under the state Medicaid program for health care items or services furnished to an individual, in any case where a third party has a legal liability to make payments, the state is considered to have acquired the rights of the individual to payment by any other party for those health care items or services.

(c) An insurer shall not deny enrollment of a child under the health plan of the child's parent on the ground that the child was born out of wedlock, is not claimed as a dependent on the parent's federal income tax return, or does not reside with the parent or in the insurer's service area.

(d) Where a child has health coverage under this title through an insurer of a noncustodial parent, the insurer shall:

(1) Provide such information to the custodial parent as may be necessary for the child to obtain benefits through that coverage;

(2) Permit the custodial parent or the provider, with the custodial parent's approval, to submit claims for covered services without the approval of the noncustodial parent; and

(3) Make payments on claims submitted in accordance with paragraph (2) of this subsection directly to the custodial parent, the provider, or the state Medicaid agency.

(e) Where a parent is required by a court or administrative order to provide health coverage for a child and the parent is eligible for family health coverage, the insurer shall be required:

(1) To permit the parent to enroll, under the family coverage, a child who is otherwise eligible for the coverage without regard to any enrollment season restrictions;

(2) If the parent is enrolled but fails to make application to obtain coverage for the child, to enroll the child under the family coverage upon application of the child's other parent, the state agency administering the Medicaid program, or the state agency administering 42 U.S.C. Sections 651 through 669, the child support enforcement program; and

(3) Not to disenroll or eliminate coverage of any child unless the insurer is provided satisfactory written evidence that:

(A) The court or administrative order is no longer in effect; or

(B) The child is or will be enrolled in comparable health coverage through another insurer which will take effect not later than the effective date of disenrollment.

(f) An insurer may not impose requirements on a state agency which has been assigned the rights of an individual eligible for medical assistance under Medicaid and covered for health benefits from the insurer that are different from requirements applicable to an agent or assignee of any other individual so covered.

(g) In any case in which a group health insurance plan provides coverage for dependent children of participants or beneficiaries, the plan shall provide benefits to dependent children placed with participants or beneficiaries for adoption under the same terms and conditions as apply to the natural, dependent children of the participants and beneficiaries, irrespective of whether the adoption has become final.

(h) A group health plan may not restrict coverage under the plan for any dependent child adopted by a participant or beneficiary, or placed with a participant or beneficiary for adoption, solely on the basis of a preexisting condition of the child at the time that the child would otherwise become eligible for coverage under the plan, if the adoption or placement for adoption occurs while the participant or beneficiary is eligible for coverage under the plan.



§ 33-24-56. Prohibition against requiring referral from primary care physician to dermatologist

(a) It is the intent of the General Assembly to encourage health care cost containment while preserving the quality of care offered to citizens of this state. The General Assembly finds that there is an increasing number of health insurance benefit providers which require a referral from a primary care physician to a dermatologist as a condition of the payment of benefits to an insured patient. The General Assembly finds that such a requirement as it relates to dermatological services may block unfairly a patient's choice of direct access to providers of health care services and may not be in the public interest.

(b) As used in this Code section, the term:

(1) "Dermatological services" means services ordinarily and customarily rendered by a physician specializing in the practice of dermatology.

(2) "Health benefit policy" means any individual or group plan, policy, or contract for health care services issued, delivered, issued for delivery, or renewed in this state by a health care corporation, health maintenance organization, accident and sickness insurer, fraternal benefit society, nonprofit hospital service corporation, nonprofit medical service corporation, or similar entity.

(c) No health benefit policy which is issued, delivered, issued for delivery, or renewed in this state on or after July 1, 1995, shall require as a condition to the coverage of dermatological services that an enrollee, subscriber, or insured first obtain a referral from a primary care physician, as such term is defined by the group plan, policy, or contract for health care services.



§ 33-24-56.1. Reimbursement of medical expense or disability benefit providers in personal injury cases; subrogation prohibited; notice

(a) As used in this Code section, the term:

(1) "Benefit provider" means any insurer, health maintenance organization, health benefit plan, preferred provider organization, employee benefit plan, or other entity which provides for payment or reimbursement of health care expenses, health care services, disability payments, lost wage payments, or any other benefits under a policy of insurance or contract with an individual or group.

(2) "Injured party" means a person who alleges that he or she has been injured by the acts or omissions of a third party and who has received benefits from a benefit provider. This term also includes the personal representative of the estate of such person.

(b) In the event of recovery for personal injury from a third party by or on behalf of a person for whom any benefit provider has paid medical expenses or disability benefits, the benefit provider for the person injured may require reimbursement from the injured party of benefits it has paid on account of the injury, up to the amount allocated to those categories of damages in the settlement documents or judgment, if:

(1) The amount of the recovery exceeds the sum of all economic and noneconomic losses incurred as a result of the injury, exclusive of losses for which reimbursement may be sought under this Code section; and

(2) The amount of the reimbursement claim is reduced by the pro rata amount of the attorney's fees and expenses of litigation incurred by the injured party in bringing the claim.

(c) In the settlement of any claim for personal injury, under circumstances where it is claimed that the amount of the recovery does not exceed the sum of all economic and noneconomic losses incurred as a result of the injury, a benefit provider which has paid benefits to or on behalf of the injured person may seek a declaratory judgment pursuant to Code Section 9-4-2 as to what extent it may equitably share in said settlement. If the court determines said settlement does not fully and completely compensate the injured party, the benefit provider has no right of reimbursement.

(d) In the trial of any case for personal injury submitted to a court or jury, the trier of fact may allocate the amounts paid among the categories of damages actually sought by the plaintiff at trial, and it shall be conclusively presumed that such allocation by the trier of fact is reasonable.

(e) Subrogation for medical expenses and disability payments by a benefit provider against a person at fault for injury is prohibited and no defendant or liability insurance carrier shall include any insurer seeking reimbursement under subsection (b) of this Code section as a copayee on any check or draft in payment of a settlement or judgment.

(f) No benefit provider shall be entitled to reduce the amount for which it is liable under an insured party's coverage for liability, uninsured motorist, disability, medical payments, or other benefits as a setoff against any claim for reimbursement under subsection (b) of this Code section, nor shall any benefit provider be entitled to withhold or set off insurance benefits as a means of enforcing a claim for reimbursement. Nothing in this subsection shall be deemed to prohibit the coordination of benefits between or among benefit providers.

(g) When a recovery for personal injury is sought from a third party by or on behalf of a person for whom any benefit provider has paid medical expenses or disability benefits, the person asserting the claim for recovery against the third party shall provide notice of the existence of the claim, by certified mail or statutory overnight delivery unless some other form of notice is agreed to by the designated recipient of the notice, to any benefit provider which the person asserting the claim has reason to believe has paid benefits relating to the injury for which the injured party seeks a recovery. This notice shall be provided no later than ten days prior to the consummation of any settlement or commencement of any trial unless a shorter notice period is agreed to by the designated recipient of the notice and shall include a request for information regarding the existence of any claim by a benefit provider and an itemization of payments for which the benefit provider seeks reimbursement including the names of payees, the dates of service or payment or both, and the amounts thereof.

(h) If the notice required in subsection (g) of this Code section is provided, a claim for reimbursement under subsection (b) of this Code section is enforceable against an injured party only to the extent that such person has actual notice prior to the consummation of a settlement or commencement of trial, by certified mail or statutory overnight delivery or other form of notice if agreed to by the designated recipient of the notice, of the claim of the benefit provider for reimbursement including a specific itemization of payments for which the benefit provider seeks reimbursement, including the names of payees, the dates of service or payment or both, and the amounts thereof. Nothing contained in this subsection shall prohibit the supplementation of a claim prior to the consummation of a settlement or judgment, except that any supplemental claims shall be subject to the notice requirements contained in this subsection.

(i) If the notice required in subsection (g) of this Code section is not provided, then subsection (h) of this Code section shall not apply, and a claim for reimbursement under subsection (b) of this Code section is enforceable subject to the other provisions of this Code section.

(j) No benefit provider contracts or policies containing or incorporating provisions in conflict with this Code section may be issued in this state, and no policy or contract provisions for subrogation or reimbursement in conflict with this Code section may be enforced by a benefit provider with regard to claims or injuries.

(k) Any settlement which is subject to this Code section that contains a confidentiality provision as to any terms of the settlement which are necessary to a proceeding under this Code section shall be unenforceable as to the disclosure of such required information.

(l) This Code section shall not apply to the rights of the Department of Community Health to recover under Article 7 of Chapter 4 of Title 49, nor shall it affect the subrogation rights and obligations provided in Code Section 34-9-11.1.



§ 33-24-56.2. Surveillance tests for ovarian cancer

(a) As used in this Code section, the term:

(1) "At risk for ovarian cancer" means:

(A) Having a family history:

(i) With one or more first or second-degree relatives with ovarian cancer;

(ii) Of clusters of women relatives with breast cancer;

(iii) Of nonpolyposis colorectal cancer; or

(B) Testing positive for BRCA1 or BRCA2 mutations.

(2) "Health benefit policy" means any individual or group plan, policy, or contract for health care services issued, delivered, issued for delivery, executed, or renewed in this state, including but not limited to those contracts executed by the State of Georgia on behalf of state employees under Article 1 of Chapter 18 of Title 45, by an insurer.

(3) "Insurer" means an accident and sickness insurer, fraternal benefit society, hospital service corporation, medical service corporation, health care corporation, health maintenance organization, preferred provider organization, provider sponsored health care corporation, managed care entity, or any similar entity authorized to issue contracts under this title or to provide health benefit policies.

(4) "Surveillance tests" means annual screening using:

(A) CA-125 serum tumor marker testing;

(B) Transvaginal ultrasound; and

(C) Pelvic examination.

(b) Every health benefit policy that is delivered, issued, issued for delivery, executed, or renewed in this state or approved for issuance or renewal in this state by the Commissioner on or after July 1, 2001, shall provide coverage for surveillance tests for women age 35 and over at risk for ovarian cancer.

(c) The benefits provided in this Code section shall be subject to the same annual deductibles or coinsurance established for all other covered benefits within a given health benefit policy.

(d) A physician who assesses a patient for ovarian cancer and such patient is at risk for ovarian cancer is encouraged to advise such patient of the availability of surveillance tests in accordance with the practices of the profession generally under similar conditions and like surrounding circumstances.



§ 33-24-56.3. Colorectal cancer screening and testing

(a) As used in this Code section, the term:

(1) "Health benefit policy" means any individual or group plan, policy, or contract for health care services issued, delivered, issued for delivery, executed, or renewed by an insurer in this state on or after July 1, 2002, including, but not limited to, those contracts executed by the Department of Community Health pursuant to paragraph (1) of subsection (d) of Code Section 31-2-4. The term "health benefit policy" does not include the following limited benefit insurance policies: accident only, CHAMPUS supplement, dental, disability income, fixed indemnity, long-term care, medicare supplement, specified disease, vision, and nonrenewable individual policies written for a period of less than six months.

(2) "Insurer" means any person, corporation, or other entity authorized to provide health benefit policies under this title.

(b) Every health benefit policy shall provide coverage for colorectal cancer screening, examinations, and laboratory tests in accordance with the most recently published guidelines and recommendations established by the American Cancer Society, in consultation with the American College of Gastroenterology and the American College of Radiology, for the ages, family histories, and frequencies referenced in such guidelines and recommendations and deemed appropriate by the attending physician after conferring with the patient.

(c) The benefits provided in this Code section shall be subject to the same annual deductibles or coinsurance established for all other covered benefits within a given health benefit policy.



§ 33-24-56.4. Payment for telemedicine services

(a) This Code section shall be known and may be cited as the "Georgia Telemedicine Act."

(b) As used in this Code section, the term:

(1) "Health benefit policy" means any individual or group plan, policy, or contract for health care services issued, delivered, issued for delivery, executed, or renewed in this state, including, but not limited to, those contracts executed by the State of Georgia on behalf of state employees under Article 1 of Chapter 18 of Title 45, by an insurer.

(2) "Insurer" means an accident and sickness insurer, fraternal benefit society, hospital service corporation, medical service corporation, health care corporation, health maintenance organization, preferred provider organization, provider sponsored health care corporation, managed care entity, or any similar entity authorized to issue contracts under this title or to provide health benefit policies.

(3) "Telemedicine" means the practice, by a duly licensed physician or other health care provider acting within the scope of such provider's practice, of health care delivery, diagnosis, consultation, treatment, or transfer of medical data by means of audio, video, or data communications which are used during a medical visit with a patient or which are used to transfer medical data obtained during a medical visit with a patient. Standard telephone, facsimile transmissions, unsecured e-mail, or a combination thereof do not constitute telemedicine services.

(c) It is the intent of the General Assembly to mitigate geographic discrimination in the delivery of health care by recognizing the application of and payment for covered medical care provided by means of telemedicine, provided that such services are provided by a physician or by another health care practitioner or professional acting within the scope of practice of such health care practitioner or professional and in accordance with the provisions of Code Section 43-34-31.

(d) On and after July 1, 2005, every health benefit policy that is issued, amended, or renewed shall include payment for services that are covered under such health benefit policy and are appropriately provided through telemedicine in accordance with Code Section 43-34-31 and generally accepted health care practices and standards prevailing in the applicable professional community at the time the services were provided. The coverage required in this Code section may be subject to all terms and conditions of the applicable health benefit plan.



§ 33-24-56.5. Health benefit policy to provide coverage for orally administered chemotherapy for the treatment of cancer; definitions

(a) As used in this Code section, the term:

(1) "Cost sharing requirements" includes co-payments, coinsurance, deductibles, and any other amounts paid by the covered person for a prescription dispensed by a licensed retail pharmacy.

(2) "Health benefit policy" means any individual or group plan, policy, or contract for health care services issued, delivered, issued for delivery, executed, or renewed by an insurer in this state on or after January 1, 2015. The term "health benefit policy" does not include the following limited benefit insurance policies: accident only, CHAMPUS supplement, dental, disability income, fixed indemnity, long-term care, Medicaid, medicare supplement, specified disease, vision, self-insured plans, and nonrenewable individual policies written for a period of less than six months.

(3) "Insurer" means any person, corporation, or other entity authorized to provide health benefit policies under this title.

(b) A health benefit policy that provides coverage for intravenously administered or injected chemotherapy for the treatment of cancer shall provide coverage for orally administered chemotherapy for the treatment of cancer on a basis no less favorable than the intravenously administered or injected chemotherapy regardless of the formulation or benefit category determination by the insurer.

(c) An insurer providing a health benefit policy and any participating entity through which the insurer offers health services shall not:

(1) Vary the terms of any health benefit policy in effect on December 30, 2014, to avoid compliance with this Code section;

(2) Provide any incentive, including, but not limited to, a monetary incentive, or impose treatment limitations to encourage a covered person to accept less than the minimum protections available under this Code section;

(3) Penalize a health care practitioner or reduce or limit the compensation of a health care practitioner for recommending or providing services or care to a covered person as required under this Code section;

(4) Provide any incentive, including, but not limited to, a monetary incentive, to induce a health care practitioner to provide care or services that do not comply with this Code section; or

(5) Change the classification of any intravenously administered or injected chemotherapy treatment or increase the amount of cost sharing applicable to any intravenously administered or injected chemotherapy in effect on January 1, 2015, in order to achieve compliance with this Code section.

(d) An insurer that limits the total amount paid by a covered person through all cost sharing requirements to no more than $200.00 per filled prescription for any orally administered chemotherapy shall be deemed to be in compliance with this Code section.



§ 33-24-57. Health insurance; provision that coverage cannot be terminated due to individual claims experience required

(a) As used in this Code section, the term:

(1) "Insurer" means an accident and sickness insurer, fraternal benefit society, nonprofit hospital service corporation, nonprofit medical service corporation, health care corporation, health maintenance organization, or any similar entity and any self-insured health care plan not subject to the exclusive jurisdiction of the Employee Retirement Income Security Act of 1974, 29 U.S.C. Sec. 1001, et seq.

(2) "Policy" means any health care plan, subscriber contract, or accident and sickness plan, contract, or policy by whatever name called other than a disability income policy, a long-term care insurance policy, a medicare supplement policy, a health insurance policy written as a part of workers' compensation equivalent coverage, a specified disease policy, a credit insurance policy, a hospital indemnity policy, a limited accident policy, or other type of limited accident and sickness policy.

(b) Notwithstanding any provisions of this title which might be construed to the contrary, on and after April 1, 1996, all individual basic hospital or medical expense, major medical, or comprehensive medical expense insurance policies issued, delivered, issued for delivery, or renewed in this state shall provide that once an individual has been accepted for coverage, his or her coverage cannot be terminated by the insurer due solely to his or her individual claims experience.

(c) The Commissioner shall promulgate appropriate procedures and guidelines by rules and regulations to implement the provisions of this Code section on or before November 1, 1995, after notification and review of such regulation by the appropriate standing committees of the House of Representatives and Senate in accordance with the requirements of applicable law. Nothing in this Code section shall be construed to prohibit the Commissioner and any insurers with a desire to do so from mutually agreeing on procedures, rules, regulations, and guidelines and from implementing the provisions of this Code section on a voluntary basis before April 1, 1996.

(d) Beginning April 1, 1999, the Commissioner shall conduct a review of the costs associated with the coverage required by this Code section and shall provide the members of the General Assembly with such information no later than December 31, 1999.



§ 33-24-57.1. Health insurance identification card; issue required; contents; updating; social security numbers not to be displayed

(a) As used in this Code section, the term:

(1) "Health policy" means any health care plan, dental plan, subscriber contract, or other policy plan or contract by whatever name called, including without limitation any health benefit plan established pursuant to Article 1 of Chapter 18 of Title 45; other than a disability income policy, a long-term care insurance policy, a medicare supplement policy, a health insurance policy written as a part of workers' compensation equivalent coverage, a specified disease policy, a credit insurance policy, a hospital indemnity policy, a limited accident policy, or other type of limited accident and sickness policy.

(2) "Insurer" means a health care corporation, health maintenance organization, preferred provider organization, accident and sickness insurer, fraternal benefit society, hospital service corporation, medical service corporation, health care corporation, health maintenance corporation, provider sponsored health care corporation, any similar entity authorized to issue contracts under this title, or the plan administrator of any health benefit plan established pursuant to Article 1 of Chapter 18 of Title 45.

(b) Each insurer writing a health policy in this state shall provide subscribers of such policies with an insurance identification card, which shall, at a minimum, contain the following preprinted, not handwritten, information:

(1) The subscriber's name and:

(A) The names of all other persons included under the subscriber's coverage; or

(B) If a separate card is issued for each person included under the subscriber's coverage, the name of the covered person for whom such card is issued may be listed in lieu of the information required by subparagraph (A) of this paragraph;

(2) The subscriber's identification number;

(3) The group number, if applicable;

(4) The effective date of coverage;

(5) The name of the subscriber's primary care physician, if applicable;

(6) The name of the subscriber's insurer, the name of the health plan, and the plan type or product name, if applicable;

(7) The address of the office where claims are to be filed;

(8) The insurer's contact phone numbers and the phone number for coverage confirmation and preauthorization, if applicable;

(9) The policy's requirements as to copayments, coinsurance payments, or deductibles, as applicable; and

(10) Either the name of the primary hospital and of the laboratory and radiology services to be used or a toll-free or local telephone number for contacting the health plan and obtaining such information. Such a toll-free or local telephone number shall be available to health care providers and consumers to obtain eligibility and coverage information from at least 7:00 A.M. until 9:00 P.M. daily on Monday through Friday, whether staffed by a live person or via an automated phone-line basis.

(c) Any insurance identification card which contains the information required by subsection (b) of this Code section in preprinted form may, at the option of the insurer, additionally contain at least such information encoded on a magnetic strip or other electronic memory card.

(d) In addition to the information required by subsection (b) of this Code section, each insurance identification card provided under this Code section shall contain prescription drug coverage information, if applicable. Information provided pursuant to this subsection shall include:

(1) BIN number;

(2) Processor control number, if applicable; and

(3) Pharmacy help desk telephone number and names.

(e) So as to ensure that insurance identification cards issued under this Code section contain accurate and updated information, each insurer shall provide each subscriber with a new insurance identification card whenever any information required to be on the card is changed not later than 60 days after such change becomes effective. If the insurer issues annual renewal cards, it may issue a temporary sticker containing the new information in lieu of issuing a new card prior to the annual renewal date. Such sticker shall be so designed that it can be attached to the existing card.

(f) Insurance identification cards issued by any insurer under this Code section on and after July 1, 2004, shall not use or display the insured's social security number for any purpose or in any manner on such card.



§ 33-24-58. Newborn Baby and Mother Protection Act -- Short title

This Code section and Code Sections 33-24-58.1 and 33-24-58.2 shall be known and may be cited as the "Newborn Baby and Mother Protection Act."



§ 33-24-58.1. Newborn Baby and Mother Protection Act -- Legislative findings and declaration

The General Assembly finds and declares that:

(1) Whereas, until recently health care insurers covered costs of hospital stays of a mother and a newborn until they were discharged by a physician after a consultation with the mother. Now many insurers are refusing payment for a hospital stay that extends beyond 24 hours after an uncomplicated vaginal delivery and 48 hours after a cesarean delivery;

(2) There is sufficient scientific data to question the safety and appropriateness of such early releases from the hospital following delivery, particularly as it relates to the detection of many problems which if undiagnosed may pose life-threatening and costly complications and may require a longer period of observation by skilled personnel;

(3) Guidelines developed by the American Academy of Pediatrics and the American College of Obstetricians and Gynecologists recommend as a minimum that mothers and infants meet certain medical criteria and conditions prior to discharge, and it is unlikely that these criteria and conditions can be met in less than 48 hours following a normal vaginal delivery and 96 hours following a cesarean delivery;

(4) The length of postdelivery inpatient stay should be a clinical decision made by a physician based on the unique characteristics of each mother and her infant, taking into consideration the health of the mother, the health and stability of the baby, the ability and confidence of the mother to care for her baby, the adequacy of support systems at home, and access to appropriate follow-up care; and

(5) Requiring insurers to cover minimum postdelivery inpatient stays will allow identification of early problems with the newborn, prevent disability through appropriate use of metabolic screening, and help ensure that the family is able and prepared to care for the baby at home.



§ 33-24-58.2. Newborn Baby and Mother Protection Act -- Minimum health benefit policy coverage; prohibited actions by insurance providers; required notice to mother

(a) As used in this Code section, the term:

(1) "Attending provider" means:

(A) Pediatricians and other physicians attending the newborn; and

(B) Obstetricians, other physicians, and certified nurse midwives attending the mother.

(2) "Health benefit policy" means any individual or group plan, policy, or contract for health care services issued, delivered, issued for delivery, or renewed in this state, including those contracts executed by the State of Georgia on behalf of indigents and on behalf of state employees under Article 1 of Chapter 18 of Title 45, by a health care corporation, health maintenance organization, preferred provider organization, accident and sickness insurer, fraternal benefit society, hospital service corporation, medical service corporation, or other insurer or similar entity.

(3) "Insurer" means an accident and sickness insurer, fraternal benefit society, hospital service corporation, medical service corporation, health care corporation, health maintenance organization, or any similar entity authorized to issue contracts under this title and also means any state program funded under Title XIX of the federal Social Security Act, 42 U.S.C.A. Section 1396, et seq., and any other publicly funded state health care program.

(b) Every health benefit policy that provides maternity benefits that is delivered, issued, executed, or renewed in this state or approved for issuance or renewal in this state by the Commissioner on or after July 1, 1996, shall provide coverage for a minimum of 48 hours of inpatient care following a normal vaginal delivery and a minimum of 96 hours of inpatient care following a cesarean section for a mother and her newly born child in a licensed health care facility.

(c) Any decision to shorten the length of stay to less than that provided under subsection (b) of this Code section shall be made by the attending physician, the obstetrician, pediatrician, or certified nurse midwife after conferring with the mother.

(d) If a mother and newborn are discharged pursuant to subsection (c) of this Code section prior to the postpartum inpatient length of stay provided under subsection (b) of this Code section, coverage shall be provided for up to two follow-up visits, provided that the first such visit shall occur within 48 hours of discharge. Such visits shall be conducted by a physician, a physician assistant, or a registered professional nurse with experience and training in maternal and child health nursing. After conferring with the mother, the health care provider shall determine whether the initial visit will be conducted at home or at the office. Thereafter, he or she shall confer with the mother and determine whether a second visit is appropriate and where it shall be conducted. Services provided shall include, but not be limited to, physical assessment of the newborn, parent education, assistance and training in breast or bottle feeding, assessment of the home support system, and the performance of any medically necessary and appropriate clinical tests. Such services shall be consistent with protocols and guidelines developed by national pediatric, obstetric, and nursing professional organizations for these services.

(e) The Commissioner shall adopt rules and regulations necessary to implement the provisions of this Code section.

(f) Every insurer shall provide notice to policyholders regarding the coverage required by this Code section. The notice shall be in writing and prominently positioned in any of the following literature:

(1) The next mailing to the policyholder;

(2) The yearly informational packets sent to the policyholder; or

(3) Other literature mailed before January 1, 1997.

In addition to such notice, the insurer shall also provide a notice to the expectant mother within 30 days following the date the insurer first learns that the expectant mother covered by maternity benefits of the health benefit policy is pregnant in substantially the following form:

"NOTICE

The Newborn Baby and Mother Protection Act (Code Section 33-24-58.2 of the O.C.G.A.) requires that health benefit policies which provide maternity benefits must provide coverage for a minimum of 48 hours of inpatient care following a normal vaginal delivery and a minimum of 96 hours of inpatient care following a cesarean section for a mother and her newborn child. The care must be provided in a licensed health care facility. A decision to shorten the length of stay may be made only by the attending health care provider after conferring with the mother. If the stay is shortened, coverage must be provided for up to two follow-up visits with specified health care providers with the first visit being within 48 hours after discharge. After conferring with the mother, the health care provider must determine whether the initial visit will be conducted at home or at the office and whether a second visit is appropriate. Specified services are required to be provided at such visits."

(g) No insurer covered under this Code section shall deselect, terminate the services of, require additional utilization review, reduce capitation payment, or otherwise penalize an attending physician or other health care provider who orders care consistent with the provisions of this Code section. For purposes of this subsection, health care provider shall be defined to include the attending physician, certified nurse midwife, and hospital.



§ 33-24-59. Women's access to health care; health insurance; provision disclosing insured's right to direct access to obstetricians and gynecologists required

(a) The General Assembly finds and declares that the specialty of obstetrics and gynecology is devoted to health care of women throughout their lifetimes.

(b)(1) As used in this Code section, the term "health benefit policy" means any individual or group plan, policy, or contract for health care services issued, delivered, issued for delivery, or renewed in this state by a health care corporation, health maintenance organization, accident and sickness insurer, fraternal benefit society, nonprofit hospital service corporation, nonprofit medical service corporation, or similar entity.

(2) Any accident and sickness policies, plans, or contracts which contain no provisions which require referrals from another physician for coverage of the services of an obstetrician or gynecologist shall not be required to give the notice required in subsection (d) of this Code section.

(c) No health benefit policy which is issued, delivered, issued for delivery, or renewed in this state on or after July 1, 1996, shall require as a condition to the coverage of services of an obstetrician or gynecologist who is within the health benefit policy network of health care providers that an enrollee, subscriber, or insured first obtain a referral from another physician; provided, however, that the services covered by this subsection shall be limited to those services defined by the published recommendations of the Accreditation Council For Graduate Medical Education for training as an obstetrician or gynecologist, including but not limited to diagnosis, treatment, and referral.

(d) Each health benefit policy which is issued, delivered, issued for delivery, or renewed in this state on or after July 1, 1996, shall disclose to enrollees, subscribers, or insureds, in clear, accurate language, such person's right to direct access to obstetricians and gynecologists as provided in this Code section. Such information shall be disclosed to each such person at the time of enrollment or otherwise first becoming an enrollee, subscriber, or insured, and at least annually thereafter.



§ 33-24-59.1. Coverage for treatment of dependent children with cancer

(a) As used in this Code section, the term:

(1) "Accident and sickness insurance benefit plan, policy, or contract" means:

(A) An individual accident and sickness insurance policy or contract, as defined in Chapter 29 of this title;

(B) A group or blanket accident and sickness insurance policy or contract, as defined in Chapter 30 of this title;

(C) An individual or group contract of the type issued by a nonprofit hospital service corporation established under Chapter 19 of this title;

(D) An individual or group contract of the type issued by a health care plan established under Chapter 20 of this title;

(E) An individual or group contract of the type issued by a nonprofit medical service corporation established under Chapter 18 of this title;

(F) An individual or group contract of the type issued by a health maintenance organization established under Chapter 21 of this title;

(G) An individual or group contract of the type issued by a fraternal benefit society; or

(H) Any similar individual or group accident and sickness benefit plan, policy, or contract.

(2) "Approved clinical trial program for treatment of children's cancer" means a Phase II and III prescription drug clinical trial program in this state, as approved by the federal Food and Drug Administration or the National Cancer Institute for the treatment of cancer that generally first manifests itself in children under the age of 19 and that:

(A)(i) Tests new therapies, regimens, or combinations thereof against standard therapies or regimens for the treatment of cancer in children;

(ii) Introduces a new therapy or regimen to treat recurrent cancer in children; or

(iii) Seeks to discover new therapies or regimens for the treatment of cancer in children which are more cost effective than standard therapies or regimens; and

(B) Has been certified by and utilizes the standards for acceptable protocols established by the:

(i) Pediatric Oncology Group;

(ii) Children's Cancer Group; or

(iii) Commissioner as he or she may otherwise define such term by rule and regulation after due notice, any required hearing, and compliance with any other requirements of applicable law, but only providing for such definition in a manner at least as restrictive as that established in this Code section.

(3) "Routine patient care costs" means those medically necessary costs of blood tests, X-rays, bone scans, magnetic resonance images, patient visits, hospital stays, or other similar costs generally incurred by the insured party in connection with the provision of goods, services, or benefits to dependent children under an approved clinical trial program for treatment of children's cancer which otherwise would be covered under the major medical accident and sickness insurance benefit plan, policy, or contract if such medically necessary costs were not incurred in connection with an approved clinical trial program for treatment of children's cancer. Routine patient care costs specifically shall not include the costs of any clinical trial therapies, regimens, or combinations thereof, any drugs or pharmaceuticals, any costs associated with the provision of any goods, services, or benefits to dependent children which generally are furnished without charge in connection with such an approved clinical trial program for treatment of children's cancer, any additional costs associated with the provision of any goods, services, or benefits which previously have been provided to the dependent child, paid for, or reimbursed, or any other similar costs. It is specifically the intent of this Code section not to relieve the sponsor of a clinical trial program of financial responsibility for accepted costs of such program.

(4) "State health plan" means any health insurance plan established for employees of the state under Article 1 of Chapter 18 of Title 45 or Chapter 4 of Title 49 to provide health care services to state employees and indigents.

(b) On and after July 1, 1998, any state health plan or any accident and sickness insurance benefit plan, policy, or contract, by whatever name called, that provides major medical coverage for dependent children and which is issued, delivered, issued for delivery, or renewed in this state on or after July 1, 1998, shall provide coverage for routine patient care costs incurred in connection with the provision of goods, services, and benefits to such dependent children in connection with approved clinical trial programs for the treatment of children's cancer with respect to those dependent children who:

(1) Are covered dependents under a state health plan or under the major medical coverage of an accident and sickness insurance plan, policy, or contract;

(2) Have been diagnosed with cancer prior to their nineteenth birthday;

(3) Are enrolled in an approved clinical trial program for treatment of children's cancer; and

(4) Are not otherwise eligible for benefits, payments, or reimbursements from any other third party payors or other similar sources.

(c) For purposes of this Code section, any exclusions, reductions, or limitations as to coverages or any cost-sharing arrangements provided for in a state health plan or in an accident and sickness insurance benefit plan, policy, or contract which provides major medical coverage for dependent children and which applies to any benefits, payments, or reimbursements for routine patient care provided to dependent children in connection with generally recognized therapies or regimens for the treatment of children's cancer shall also apply to such benefits, payments, or reimbursements for any dependent child who is enrolled in an approved clinical trial program for treatment of children's cancer.

(d) Except as provided in subsections (b) and (c) of this Code section, nothing in this Code section shall be construed to:

(1) Prohibit a state health plan or an insurer, nonprofit corporation, health care plan, health maintenance organization, fraternal benefit society, or other person from issuing or continuing to issue an accident and sickness insurance benefit plan, policy, or contract which has benefits that are greater than the minimum benefits required by this Code section or from issuing or continuing to issue any accident and sickness insurance plan, policy, or contract which provides benefits which are generally more favorable to the insured than those required by this Code section; or

(2) Change the contractual relations between any insurer, nonprofit corporation, health care plan, health maintenance organization, fraternal benefit society, or other similar person and their insureds or covered dependents by whatever name called.



§ 33-24-59.2. Coverage for equipment and self-management training for individuals with diabetes; enforcement

(a) On or after July 1, 2002, every individual major medical and group health insurance policy, group health insurance plan or policy, and any other form of managed or capitated care plans or policies shall provide coverage for medically necessary equipment, supplies, pharmacologic agents, and outpatient self-management training and education, including medical nutrition therapy, for individuals with insulin-dependent diabetes, insulin-using diabetes, gestational diabetes, and noninsulin-using diabetes who adhere to the prognosis and treatment regimen prescribed by a physician licensed to practice medicine pursuant to Title 43.

(b) (1) Diabetes outpatient self-management training and education as provided for in subsection (a) of this Code section shall be provided by a certified, registered, or licensed health care professional with expertise in diabetes.

(2) The office of the Commissioner of Insurance shall promulgate rules and regulations after consultation with the Department of Public Health which conform to the current standards for diabetes outpatient self-management training and educational services established by the American Diabetes Association for purposes of this Code section.

(3) The office of the Commissioner of Insurance shall promulgate rules and regulations, relating to standards of diabetes care, to become effective July 1, 2002, after consultation with the Department of Human Resources (now known as the Department of Public Health for these purposes), the American Diabetes Association, and the National Institutes of Health. Such rules and regulations shall be adopted in accordance with the provisions of Code Section 33-2-9.

(c) The benefits provided in this Code section shall be subject to the same annual deductibles or coinsurance established for all other covered benefits within a given policy.

(d) Private third-party payors may not reduce or eliminate coverage due to the requirements of this Code section.

(e) Enforcement of the provisions of this Code section shall be performed by the Commissioner of Insurance.



§ 33-24-59.3. Payments sent directly to health care provider by insurer

(a) As used in this Code section, the term "health care insurer" means any insurer which issues, delivers, issues for delivery, or renews an individual or group plan, policy, or contract for health care services issued, delivered, issued for delivery, or renewed in this state by a health care corporation, health maintenance organization, preferred provider organization, accident and sickness insurer, fraternal benefit society, hospital service corporation, medical service corporation, or other insurer or similar entity. It shall not, however, include a policy of insurance designed, advertised, and marketed to supplement basic health care coverage for hospital, medical-surgical, or major medical expenses so long as said supplemental insurance contract provides for payment directly to the insured.

(b) Any other provision of law to the contrary notwithstanding, if a covered person provides in writing to a health care provider, whether the health care provider is a preferred provider or not, that payment for health care services shall be made solely to the health care provider and be sent directly to the health care provider by the health care insurer, and the health care provider certifies to same upon filing a claim for the delivery of health care services, the health care insurer shall make payment solely to the health care provider and shall send said payment directly to the health care provider. This subsection shall not be construed to extend coverages or to require payment for services not otherwise covered.



§ 33-24-59.4. Confidentiality of medical information obtained from pharmacies; restrictions on release of information; penalty for violation

(a) As used in this Code section, the term "insurer" means an accident and sickness insurer, fraternal benefit society, nonprofit hospital service corporation, nonprofit medical service corporation, health care corporation, health maintenance organization, provider sponsored health care corporation, or the plan administrator of any health benefit plan established pursuant to Article 1 of Chapter 18 of Title 45; and such term includes any entity which administrates or processes claims on behalf of any of the foregoing.

(b) Any medical information concerning a patient that was obtained by or released to an insurer from a pharmacy or pharmacist shall be confidential and privileged and may be released by such insurer to a third party for consideration only if such release is specifically authorized by such patient or a person otherwise authorized to act therefor. Any insurer possessing patient medical information which was obtained from a pharmacy or pharmacist shall not release such information to any third party for consideration without the explicit written consent of the patient or a person otherwise authorized to act therefor, which consent was obtained after written notice by the insurer to such patient or person otherwise authorized to act therefor of the purpose of such release, the party or parties to whom the information will be released, and any consideration paid or to be paid to the insurer for such information.

(c) The provisions of subsection (b) of this Code section shall not prohibit the release of medical information by an insurer to a third party for purposes of appropriate medical research without notice to or the written consent of a patient or person authorized to act therefor, provided that such release does not provide any information that identifies a patient, prescriber, pharmacy, or pharmacist, including without limitation any name, address, or telephone number of a patient, prescriber, pharmacy, or pharmacist. Information released in accordance with the provisions of this subsection may be used for appropriate medical research.

(d) Violation of this Code section by any insurer to which any license or certificate of authority has been issued under this title shall constitute an unfair trade practice punishable under Article 1 of Chapter 6 of this title.



§ 33-24-59.5. Definitions; timely payment of health benefits; notification of failure to pay; penalties; applicability

(a) As used in this Code section, the term:

(1) "Benefits" means the coverages provided by a health benefit plan for financing or delivery of health care goods or services; but such term does not include capitated payment arrangements under managed care plans.

(2) "Health benefit plan" means any hospital or medical insurance policy or certificate, health care plan contract or certificate, qualified higher deductible health plan, health maintenance organization subscriber contract, any health benefit plan established pursuant to Article 1 of Chapter 18 of Title 45, or any dental or vision care plan or policy, or managed care plan or self-insured plan; but health benefit plan does not include policies issued in accordance with Chapter 31 of this title; disability income policies; or Chapter 9 of Title 34, relating to workers' compensation.

(3) "Insurer" means an accident and sickness insurer, fraternal benefit society, nonprofit hospital service corporation, nonprofit medical service corporation, health care corporation, health maintenance organization, provider sponsored health care corporation, or any similar entity and any self-insured health benefit plan, which entity provides for the financing or delivery of health care services through a health benefit plan, the plan administrator of any health plan, or the plan administrator of any health benefit plan established pursuant to Article 1 of Chapter 18 of Title 45 or any other administrator as defined in paragraph (1) of subsection (a) of Code Section 33-23-100.

(b) (1) All benefits under a health benefit plan will be payable by the insurer which is obligated to finance or deliver health care services under that plan upon such insurer's receipt of written or electronic proof of loss or claim for payment for health care goods or services provided. The insurer shall within 15 working days for electronic claims or 30 calendar days for paper claims after such receipt mail or send electronically to the insured or other person claiming payments under the plan payment for such benefits or a letter or electronic notice which states the reasons the insurer may have for failing to pay the claim, either in whole or in part, and which also gives the person so notified a written itemization of any documents or other information needed to process the claim or any portions thereof which are not being paid. Where the insurer disputes a portion of the claim, any undisputed portion of the claim shall be paid by the insurer in accordance with this chapter. When all of the listed documents or other information needed to process the claim has been received by the insurer, the insurer shall then have 15 working days for electronic claims or 30 calendar days for paper claims within which to process and either mail payment for the claim or a letter or notice denying it, in whole or in part, giving the insured or other person claiming payments under the plan the insurer's reasons for such denial.

(2) Receipt of any proof, claim, or documentation by an entity which administrates or processes claims on behalf of an insurer shall be deemed receipt of the same by the insurer for purposes of this Code section.

(c) Each insurer shall pay to the insured or other person claiming payments under the health benefit plan interest equal to 12 percent per annum on the proceeds or benefits due under the terms of such plan for failure to comply with subsection (b) of this Code section.

(d) An insurer may only be subject to an administrative penalty by the Commissioner as authorized by the insurance laws of this state when such insurer processes less than 95 percent of all claims in a standard financial quarter in compliance with paragraph (1) of subsection (b) of this Code section. Such penalty shall be assessed on data collected by the Commissioner.

(e) This Code section shall be applicable when an insurer is adjudicating claims for its fully insured business or its business as a third-party administrator.



§ 33-24-59.6. Prescribed female contraceptive drugs or devices; insurance coverage

(a) The General Assembly finds and declares that:

(1) Maternal and infant health are greatly improved when women have access to contraceptive supplies to prevent unintended pregnancies;

(2) Because many Americans hope to complete their families with two or three children, many women spend the majority of their reproductive lives trying to prevent pregnancy;

(3) Research has shown that 49 percent of all large group insurance plans do not routinely provide coverage for contraceptive drugs and devices. While virtually all health care plans cover prescription drugs generally, the absence of prescription contraceptive coverage is largely responsible for the fact that women spend 68 percent more in out-of-pocket expenses for health care than men; and

(4) Requiring insurance coverage for prescription drugs and devices for contraception is in the public interest in improving the health of mothers, children, and families and in providing for health insurance coverage which is fairer and more equitable.

(b) As used in this Code section, the term:

(1) "Health benefit policy" means any individual or group plan, policy, or contract for health care services issued, delivered, issued for delivery, or renewed in this state, including those contracts executed by the State of Georgia on behalf of state employees under Article 1 of Chapter 18 of Title 45, by a health care corporation, health maintenance organization, preferred provider organization, accident and sickness insurer, fraternal benefit society, hospital service corporation, medical service corporation, provider sponsored health care corporation, or other insurer or similar entity.

(2) "Insurer" means an accident and sickness insurer, fraternal benefit society, hospital service corporation, medical service corporation, health care corporation, health maintenance organization, or any similar entity authorized to issue contracts under this title.

(c) Every health benefit policy that is delivered, issued, executed, or renewed in this state or approved for issuance or renewal in this state by the Commissioner on or after July 1, 1999, which provides coverage for prescription drugs on an outpatient basis shall provide coverage for any prescribed drug or device approved by the United States Food and Drug Administration for use as a contraceptive. This Code section shall not apply to limited benefit policies described in paragraph (4) of subsection (e) of Code Section 33-30-12. Likewise, nothing contained in this Code section shall be construed to require any insurance company to provide coverage for abortion.

(d) No insurer shall impose upon any person receiving prescription contraceptive benefits pursuant to this Code section any:

(1) Copayment, coinsurance payment, or fee that is not equally imposed upon all individuals in the same benefit category, class, coinsurance level or copayment level, receiving benefits for prescription drugs; or

(2) Reduction in allowable reimbursement for prescription drug benefits.

(e) This Code section shall not be construed to:

(1) Require coverage for prescription coverage benefits in any contract, policy, or plan that does not otherwise provide coverage for prescription drugs; or

(2) Preclude the use of closed formularies; provided, however, that such formularies shall include oral, implant, and injectable contraceptive drugs, intrauterine devices, and prescription barrier methods.



§ 33-24-59.7. Coverage for the treatment of morbidly obese patients; short title; legislative findings; adoption of rules and regulations by Commissioner

(a) This Code section shall be known and may be cited as the "Morbid Obesity Anti-discrimination Act."

(b) The General Assembly finds and declares that:

(1) Whereas many health care insurers cover the costs of treatment for patients diagnosed as morbidly obese by their physicians, many other insurers refuse to cover such costs;

(2) There is sufficient scientific data that implicate morbid obesity as the cause of many other medical problems and costly health complications, such as diabetes, hypertension, heart disease, and stroke. These data indirectly question the safety and appropriateness of the continued refusal of some insurers to cover the medically indicated treatment of the morbidly obese patient. The association of morbid obesity with the aforementioned devastating diseases refutes any claim of a purely cosmetic indication for the treatment of morbid obesity and clearly designates morbid obesity as a life-threatening disease;

(3) The cost of managing the complications of morbid obesity, largely due to inadequate treatment, far outweighs the cost of expeditious, effective medical treatment. Therefore, insurers who continue to refuse to pay for the primary treatment of morbid obesity are contributing to the high cost of management of secondary complications;

(4) Guidelines developed by the National Institute of Health, the American Society for Bariatric Surgery, the American Obesity Association, and Shape Up America and embraced by the American Medical Association and the American College of Surgeons recommend that patients who are morbidly obese receive responsible, affordable medical treatment for their obesity; and

(5) The diagnosis of morbid obesity should be a clinical decision made by a physician based on the guidelines set by the appropriate health and medical associations and organizations. The treatment modality should also be a clinical decision made by the physician based on set guidelines.

(c)(1) As used in this Code section, the term:

(A) "Health benefit policy" means any individual or group plan, policy, or contract for health care services issued, delivered, issued for delivery, or renewed in this state which provides major medical benefits, including those contracts executed by the State of Georgia on behalf of indigents and on behalf of state employees under Article 1 of Chapter 18 of Title 45, by a health care corporation, health maintenance organization, preferred provider organization, accident and sickness insurer, fraternal benefit society, hospital service corporation, medical service corporation, or other insurer or similar entity.

(B) "Health care providers" means those physicians and medical institutions that are specifically qualified to treat in a comprehensive manner the entire complex of illness and disease associated with morbid obesity.

(C) "Insurer" means an accident and sickness insurer, fraternal benefit society, hospital service corporation, medical service corporation, health care corporation, health maintenance organization, or any similar entity authorized to issue contracts under this title and also means any state program funded under Title XIX of the federal Social Security Act, 42 U.S.C.A. Section 1396 et seq., and any other publicly funded state health care program.

(D) "Morbid obesity" means a weight which is at least 100 pounds over or twice the ideal weight for frame, age, height, and gender as specified in the 1983 Metropolitan Life Insurance tables. Morbid obesity also means a body mass index (BMI) equal to or greater than 35 kilograms per meter squared with comorbidity or coexisting medical conditions such as hypertension, cardiopulmonary conditions, sleep apnea, or diabetes or a BMI of 40 kilograms per meter squared without such comorbidity. BMI equals weight in kilograms divided by height in meters squared.

(2) Every health benefit policy that is delivered, issued, executed, or renewed in this state or approved for issuance or renewal in this state by the Commissioner on or after July 1, 1999, which provides major medical benefits may offer coverage for the treatment of morbid obesity.

(d) The Commissioner of Insurance shall adopt rules and regulations necessary to implement the provisions of this Code section in collaboration with the Department of Public Health and in compliance with current guidelines established by professional medical organizations relating to the treatment of morbid obesity.



§ 33-24-59.8. Coverage for prescription inhalers; no restriction on the number of days before obtaining a refill as prescribed

No individual major medical or group health insurance policy, group health insurance plan or policy, or any other form of managed or capitated health care plans or policies issued, delivered, issued for delivery, or renewed on or after July 1, 1999, containing coverage for prescription drugs and pharmaceuticals shall deny or limit coverage for prescription inhalants required to enable persons to breathe when suffering from asthma or other life-threatening bronchial ailments based upon any restriction on the number of days before an inhaler refill may be obtained if, contrary to such restrictions, such inhalants have been ordered or prescribed by the treating physician.



§ 33-24-59.9. Registered nurse first assistants

(a) This Code section shall be known and may be cited as the "Registered Nurse First Assistant Consumer Act."

(b) It is the intent of the General Assembly to:

(1) Encourage the continued use of registered nurse first assistants who meet the qualifications of this Code section as "assistants at surgery" by physicians and surgical facilities to provide quality, cost-effective surgical intervention to health care recipients in the state; and

(2) Establish policies within managed health care agencies, workers' compensation carriers, and all private insurance companies to provide for adequate and justifiable reimbursement for the registered nurse first assistant for services rendered.

(c) As used in this Code section, the term:

(1) "Health benefit policy" means any individual or group plan, policy, or contract for health care services issued, delivered, issued for delivery, or renewed in this state, including, but not limited to, those policies, plans, or contracts executed by the State of Georgia on behalf of state employees under Article 1 of Chapter 18 of Title 45, by a health care corporation, health maintenance organization, preferred provider organization, accident and sickness insurer, fraternal benefit society, hospital service corporation, medical service corporation, workers' compensation insurance carrier in accordance with Chapter 9 of Title 34, or other insurer or similar entity.

(2) "Insurer" means an accident and sickness insurer, fraternal benefit society, hospital service corporation, workers' compensation insurance carrier, medical service corporation, health care corporation, health maintenance organization, managed care plan other than a dental plan, or any similar entity authorized to issue contracts under this title, but shall exclude any state program funded under Title XIX of the federal Social Security Act, 42 U.S.C.A. Section 1396, et seq., and any other publicly funded state health care program.

(3) "Perioperative nursing" means a practice of registered professional nursing in which the registered nurse provides preoperative, intraoperative, and postoperative nursing care to surgical patients.

(4) "Recognized educational curriculum program" means a program that:

(A) Addresses all content of the Association of periOperative Registered Nurses, Inc., Core Curriculum for the Registered Nurse First Assistant and the Certification Board of Perioperative Nurses; and

(B) Includes indicated didactic and clinical internship as required by the curriculum.

(5) "Registered nurse first assistant" means a person who:

(A)(i) Is licensed as a registered professional nurse in the State of Georgia;

(ii) Is certified in perioperative nursing; and

(iii) Has successfully completed a registered nurse first assistant education program that meets the Association of periOperative Registered Nurses, Inc.'s education standard for the registered nurse first assistant; or

(B) Was holding the title of and practicing as a registered nurse first assistant as of January 1, 1993.

(d) Notwithstanding any provisions in policies or contracts which might be construed to the contrary, whenever any health benefit policy which is issued, executed, or renewed in this state on or after July 1, 2001, provides that any of its benefits are payable to a surgical first assistant for services rendered, the insurer shall be required to directly reimburse any registered nurse first assistant who has rendered such services at the request of a physician and within the scope of a registered nurse first assistant's professional license. This Code section shall not apply to a registered nurse first assistant who is employed by the requesting physician or renders such services in the capacity as an employee of the hospital where services are rendered.



§ 33-24-59.10. (For effective date, see note.) Coverage for autism

(a) As used in this Code section, the term:

(1) "Accident and sickness contract, policy, or benefit plan" shall have the same meaning as found in Code Section 33-24-59.1. Accident and sickness contract, policy, or benefit plan shall also include without limitation any health benefit plan established pursuant to Article 1 of Chapter 18 of Title 45. Accident and sickness contract, policy, or benefit plan shall not include limited benefit insurance policies designed, advertised, and marketed to supplement major medical insurance such as accident only, CHAMPUS supplement, dental, disability income, fixed indemnity, long-term care, medicare supplement, specified disease, vision, and any other type of accident and sickness insurance other than basic hospital expense, basic medical-surgical expense, or major medical insurance.

(2) "Applied behavior analysis" means the design, implementation, and evaluation of environmental modifications using behavioral stimuli and consequences to produce socially significant improvement in human behavior, including the use of direct observation, measurement, and functional analysis of the relationship between environment and behavior.

(3) "Autism spectrum disorder" means autism spectrum disorders as defined by the most recent edition of the Diagnostic and Statistical Manual of Mental Disorders.

(4) "Treatment of autism spectrum disorder" includes the following types of care prescribed, provided, or ordered for an individual diagnosed with an autism spectrum disorder:

(A) Habilitative or rehabilitative services, including applied behavior analysis or other professional or counseling services necessary to develop, maintain, and restore the functioning of an individual to the extent possible. To be eligible for coverage, applied behavior analysis shall be provided by a person professionally certified by a national board of behavior analysts or performed under the supervision of a person professionally certified by a national board of behavior analysts;

(B) Counseling services provided by a licensed psychiatrist, licensed psychologist, professional counselor, or clinical social worker; and

(C) Therapy services provided by a licensed or certified speech therapist, speech-language pathologist, occupational therapist, physical therapist, or marriage and family therapist.

(b) Accident and sickness contracts, policies, or benefit plans shall provide coverage for autism spectrum disorders for an individual covered under a policy or contract who is six years of age or under in accordance with the following:

(1) The policy or contract shall provide coverage for any assessments, evaluations, or tests by a licensed physician or licensed psychologist to diagnose whether an individual has an autism spectrum disorder;

(2) The policy or contract shall provide coverage for the treatment of autism spectrum disorders when it is determined by a licensed physician or licensed psychologist that the treatment is medically necessary health care. A licensed physician or licensed psychologist may be required to demonstrate ongoing medical necessity for coverage provided under this Code section at least annually;

(3) The policy or contract shall not include any limits on the number of visits;

(4) The policy or contract may limit coverage for applied behavior analysis to $30,000.00 per year. An insurer shall not apply payments for coverage unrelated to autism spectrum disorders to any maximum benefit established under this paragraph; and

(5) This subsection shall not be construed to require coverage for prescription drugs if prescription drug coverage is not provided by the policy or contract. Coverage for prescription drugs for the treatment of autism spectrum disorders shall be determined in the same manner as coverage for prescription drugs for the treatment of any other illness or condition is determined under the policy or contract.

(c) Except as otherwise provided in this Code section, any policy or contract that provides coverage for services under this Code section may contain provisions for maximum benefits and coinsurance and reasonable limitations, deductibles, and exclusions to the extent that these provisions are not inconsistent with the requirements of this Code section.

(d) This Code section shall not be construed to affect any obligation to provide services to an individual with an autism spectrum disorder under an individualized family service plan, an individualized education plan as required by the federal Individuals with Disabilities Education Act, or an individualized service plan. This Code section also shall not be construed to limit benefits that are otherwise available to an individual under an accident and sickness contract, policy, or benefit plan.

(e) (1) An insurer, corporation, or health maintenance organization, or a governmental entity providing coverage for such treatment pursuant to this Code section, is exempt from providing coverage for behavioral health treatment required under this Code section and not covered by the insurer, corporation, health maintenance organization, or governmental entity providing coverage for such treatment pursuant to this Code section as of December 31, 2016, if:

(A) An actuary, affiliated with the insurer, corporation, or health maintenance organization, who is a member of the American Academy of Actuaries and meets the American Academy of Actuaries' professional qualification standards for rendering an actuarial opinion related to health insurance rate making, certifies in writing to the Commissioner that:

(i) Based on an analysis to be completed no more frequently than one time per year by each insurer, corporation, or health maintenance organization, or such governmental entity, for the most recent experience period of at least one year's duration, the costs associated with coverage of behavioral health treatment required under this Code section, and not covered as of December 31, 2016, exceeded 1 percent of the premiums charged over the experience period by the insurer, corporation, or health maintenance organization; and

(ii) Those costs solely would lead to an increase in average premiums charged of more than 1 percent for all insurance policies, subscription contracts, or health care plans commencing on inception or the next renewal date, based on the premium rating methodology and practices the insurer, corporation, or health maintenance organization, or such governmental entity, employs; and

(B) The Commissioner approves the certification of the actuary.

(2) An exemption allowed under paragraph (1) of this subsection shall apply for a one-year coverage period following inception or next renewal date of all insurance policies, subscription contracts, or health care plans issued or renewed during the one-year period following the date of the exemption, after which the insurer, corporation, or health maintenance organization, or such governmental entity, shall again provide coverage for behavioral health treatment required under this subsection.

(3) An insurer, corporation, or health maintenance organization, or such governmental entity, may claim an exemption for a subsequent year, but only if the conditions specified in this subsection again are met.

(4) Notwithstanding the exemption allowed under paragraph (1) of this subsection, an insurer, corporation, or health maintenance organization, or such governmental entity, may elect to continue to provide coverage for behavioral health treatment required under this subsection.

(f) Beginning January 1, 2016, to the extent that this Code section requires benefits that exceed the essential health benefits required under Section 1302(b) of the federal Patient Protection and Affordable Care Act, P. L. 111-148, the specific benefits that exceed the required essential health benefits shall not be required of a "qualified health plan" as defined in such act when the qualified health plan is offered in this state through the exchange. Nothing in this subsection shall nullify the application of this Code section to plans offered outside the state's exchange.

(g) This Code section shall not apply to any accident and sickness contract, policy, or benefit plan offered by any employer with ten or fewer employees.

(h) Nothing in this Code section shall be construed to limit any coverage under any accident and sickness contract policy or benefit plan, including, but not limited to, speech therapy, occupational therapy, or physical therapy otherwise available under such plan.

(i) By January 15, 2017, and every January 15 thereafter, the department shall submit a report to the General Assembly regarding the implementation of the coverage required under this Code section. The report shall include, but shall not be limited to, the following:

(1) The total number of insureds diagnosed with autism spectrum disorder;

(2) The total cost of all claims paid out in the immediately preceding calendar year for coverage required by this Code section;

(3) The cost of such coverage per insured per month; and

(4) The average cost per insured for coverage of applied behavior analysis.

All health carriers and health benefit plans subject to the provisions of this Code section shall provide the department with all data requested by the department for inclusion in the annual report.



§ 33-24-59.11. Insurance coverage for prescription drugs used in manner different than use authorized by FDA

(a) As used in this Code section, the term:

(1) "Chronic and seriously debilitating" means diseases or conditions that cause significant long-term morbidity and that require ongoing treatment to maintain remission or prevent deterioration.

(2) "Health benefit policy" means any individual or group plan, policy, or contract for health care services issued, delivered, issued for delivery, executed, or renewed in this state on or after July 1, 2003, including, but not limited to, those contracts executed by the State of Georgia on behalf of state employees under Article 1 of Chapter 18 of Title 45, by an insurer; provided, however, that "health benefit policy" shall not include the limited benefit policies as defined in paragraph (4) of subsection (e) of Code Section 33-30-12.

(3) "Insurer" means any person, corporation, or other entity authorized to provide health benefit policies under this title.

(4) "Life-threatening" means:

(A) Diseases or conditions where the likelihood of death is high unless the course of the disease is interrupted;

(B) Diseases or conditions with potentially fatal outcomes, where the end point of clinical intervention is survival; or

(C) The natural process of aging shall not be construed as a disease or condition for the purposes of this definition or this Code section.

(b) No health benefit policy issued, delivered, or renewed in this state that, as a provision of hospital, medical, or surgical services, directly or indirectly covers prescription drugs shall limit or exclude coverage for a drug on the basis that the drug is prescribed for a use that is different from the use for which that drug has been approved for marketing by the federal Food and Drug Administration, provided that all of the following conditions have been met and subject to the prior authorization process or other restrictions of the insurer:

(1) The drug has been approved by the federal Food and Drug Administration;

(2)(A) The drug is prescribed by a contracting licensed health care professional for the treatment of a life-threatening disease or condition;

(B) The drug is prescribed by a contracting licensed health care professional for the treatment of a chronic and seriously debilitating disease or condition, the drug is medically necessary to treat that disease or condition, and the drug is on the insurer's formulary or preferred drug list, if any; or

(C) The drug is prescribed by a contracting licensed health care professional to treat a disease or condition in a child where the drug has been approved by the federal Food and Drug Administration for similar conditions or diseases in adults and the drug is medically necessary to treat that disease or condition; and

(3) The drug has been recognized for treatment of that disease or condition or pediatric application by one of the following:

(A) The American Medical Association Drug Evaluations;

(B) The American Hospital Formulary Service Drug Information; or

(C) The United States Pharmacopoeia Dispensing Information, Volume 1, "Drug Information for the Health Care Professional"; or

(D) Two articles from major peer reviewed medical journals that present data supporting the proposed off-label use or uses as generally safe and effective unless there is clear and convincing contradictory evidence presented in a major peer reviewed medical journal.

(c) It shall be the responsibility of the contracting prescriber to submit to the insurer documentation supporting compliance with the requirements of subsection (b) of this Code section, if requested by the insurer.

(d) Any coverage required by this Code section shall also include medically necessary services associated with the administration of a drug subject to the conditions of the contract.

(e) The provisions of this Code section shall not be deemed to require coverage for any of the following:

(1) The treatment of a condition or disease that is excluded under the terms of the health benefit policy;

(2) An experimental drug not approved for indication by the federal Food and Drug Administration; or

(3) Drug treatment by a drug not listed on the health benefit plan formulary or preferred drug list.

(f) The benefits provided in this Code section shall be subject to the same annual deductibles or coinsurance established for all other covered benefits within a given health benefit policy.



§ 33-24-59.12. Patient access to eye care

(a) This Code section shall be known and may be cited as the "Patient Access to Eye Care Act."

(b) As used in this Code section, the term:

(1) "Covered person" means an individual enrolled in a health benefit plan or an eligible dependent thereof.

(2) "Covered services" means those health care services which a health care insurer is obligated to pay for or provide to a covered person under a health benefit plan.

(3) "Eye care" means those health care services and materials related to the care of the eye and related structures and vision care services which a health care insurer is obligated to pay for or provide to covered persons under the health benefit plan.

(4) "Health benefit plan" means any public or private health plan, program, policy, or agreement implemented in this state which provides health benefits to covered persons, including but not limited to payment and reimbursement for health care services.

(5) "Health care insurer" means an entity, including but not limited to insurance companies, hospital service nonprofit corporations, nonprofit medical service corporations, health care corporations, health maintenance organizations, and preferred provider organizations, authorized by the state to offer or provide health benefit plans, programs, policies, subscriber contracts, or any other agreements of a similar nature which compensate or indemnify health care providers for furnishing health care services.

(c) A health care insurer providing a health benefit plan which includes eye care benefits shall:

(1) Not set professional fees or reimbursement for the same eye care services as defined by established current procedural terminology codes in a manner that discriminates against an individual eye care provider or a class of eye care providers;

(2) Not preclude a covered person who seeks eye care from obtaining such service directly from a provider on the health benefit plan provider panel who is licensed to provide eye care;

(3) Not promote or recommend any class of providers to the detriment of any other class of providers for the same eye care service;

(4) Ensure that all eye care providers on a health benefit plan provider panel are included on any publicly accessible list of participating providers for the plan;

(5) Allow each eye care provider on a health benefit plan provider panel, without discrimination between classes of eye care providers, to furnish covered eye care services to covered persons to the extent permitted by such provider's licensure;

(6) Not require any eye care provider to hold hospital privileges or impose any other condition or restriction for initial admittance to a provider panel not necessary for the delivery of eye care upon such providers which would have the effect of excluding an individual eye care provider or class of eye care providers from participation on the health benefit plan; and

(7) Include optometrists and ophthalmologists on the health benefit plan provider panel in a manner that ensures plan enrollees timely access and geographic access.

(d) Nothing in this Code section shall preclude a covered person from receiving eye care or other covered services from the covered person's personal physician in accordance with the terms of the health benefit plan.

(e) A person adversely affected by a violation of this Code section by a health care insurer may bring an action in a court of competent jurisdiction for injunctive relief against such insurer and, upon prevailing, in addition to any injunctive relief that may be granted, shall recover from such insurer damages of not more than $100.00 and attorney's fees and costs.

(f) Nothing in this Code section requires a health benefit plan to include eye care benefits.

(g) The Commissioner is authorized to enforce this Code section and, in doing so, to exercise the powers granted to the Commissioner by Code Section 33-2-24 and any other provisions of this title.



§ 33-24-59.13. Exemptions from certain unfair trade practices for certain wellness and health improvement programs; incentives

(a) An insurer issuing life, comprehensive, major medical group, or individual health insurance benefit plans may, in keeping with federal requirements, offer wellness or health improvement programs, including voluntary wellness or health improvement programs that provide for rewards or incentives, including, but not limited to, merchandise, gift cards, debit cards, premium discounts, credits or rebates, contributions towards a member's health savings account, modifications to copayment, deductible, or coinsurance amounts, cash value, or any combination of these incentives, to encourage participation in such wellness or health improvement programs and to reward insureds for participation in such programs.

(b) The offering of such rewards or incentives to insureds under such wellness or health improvement programs shall not be considered an unfair trade practice under Code Section 33-6-4 if such programs are filed with the Commissioner and made a part of the life or health insurance master policy and certificates or the individual life or health insurance evidence of coverage as a policy amendment, endorsement, rider, or other form of policy material as agreed upon by the Commissioner. The Commissioner shall be authorized to develop an automatic or expedited approval process for review of such wellness or health improvement programs, including those programs already approved under the laws and regulations of other states.



§ 33-24-59.14. Definitions; prompt pay requirements; penalties

(a) As used in this Code section, the term:

(1) "Administrator" shall have the same meaning as provided in Code Section 33-23-100.

(2) "Benefits" shall have the same meaning as provided in Code Section 33-24-59.5.

(3) "Facility" shall have the same meaning as provided in Code Section 33-20A-3.

(4) "Health benefit plan" shall have the same meaning as provided in Code Section 33-24-59.5.

(5) "Health care provider" shall have the same meaning as provided in Code Section 33-20A-3.

(6) "Insurer" means an accident and sickness insurer, fraternal benefit society, nonprofit hospital service corporation, nonprofit medical service corporation, health care corporation, health maintenance organization, provider sponsored health care corporation, or any similar entity, which entity provides for the financing or delivery of health care services through a health benefit plan, the plan administrator of any health plan, or the plan administrator of any health benefit plan established pursuant to Article 1 of Chapter 18 of Title 45.

(b) (1) All benefits under a health benefit plan will be payable by the insurer or administrator which is obligated to finance or deliver health care services or process claims under that plan upon such insurer's or administrator's receipt of written or electronic proof of loss or claim for payment for health care goods or services provided. The insurer or administrator shall within 15 working days for electronic claims or 30 calendar days for paper claims after such receipt mail or send electronically to the facility or health care provider claiming payments under the plan payment for such benefits or a letter or notice which states the reasons the insurer or administrator may have for failing to pay the claim, either in whole or in part, and which also gives the facility or health care provider so notified a written itemization of any documents or other information needed to process the claim or any portions thereof which are not being paid. Where the insurer or administrator disputes a portion of the claim, any undisputed portion of the claim shall be paid by the insurer or administrator in accordance with this chapter. When all of the listed documents or other information needed to process the claim have been received by the insurer or administrator, the insurer or administrator shall then have 15 working days for electronic claims or 30 calendar days for paper claims within which to process and either mail payment for the claim or a letter or notice denying it, in whole or in part, giving the facility or health care provider claiming payments under the plan the insurer's or administrator's reasons for such denial.

(2) Receipt of any proof, claim, or documentation by an entity which administers or processes claims on behalf of an insurer shall be deemed receipt of the same by the insurer for purposes of this Code section.

(c) Each insurer or administrator shall pay to the facility or health care provider claiming payments under the health benefit plan interest equal to 12 percent per annum on the proceeds or benefits due under the terms of such plan for failure to comply with subsection (b) of this Code section.

(d) An insurer or administrator may only be subject to an administrative penalty by the Commissioner as authorized by the insurance laws of this state when such insurer or administrator processes less than 95 percent of all claims in a standard financial quarter in compliance with paragraph (1) of subsection (b) of this Code section. Such penalty shall be assessed on data collected by the Commissioner.

(e) This Code section shall be applicable when an insurer is adjudicating claims for its fully insured business or its business as a third-party administrator.

(f) This Code section shall not apply to limited benefit insurance policies. For the purpose of this subsection, the term "limited benefit insurance" means accident or sickness insurance designed, advertised, and marketed to supplement major medical insurance and specifically shall include accident only, CHAMPUS supplement, disability income, fixed indemnity, long-term care, or specified disease insurance.



§ 33-24-59.15. Definitions; dental insurance

(a) As used in this Code section:

(1) "Covered dental services" means dental care services for which a reimbursement is available under a covered person's dental benefit plan, or for which a reimbursement would be available but for the application of contractual limitations such as deductibles, copayments, coinsurance, waiting periods, annual or lifetime maximums, frequency limitations, alternative benefit payments, or any other limitation.

(2) "Covered person" means any subscriber, enrollee, member, beneficiary, or participant, or his or her dependent, for whom benefits are payable when that covered person receives dental care services rendered or authorized by a dentist licensed under Chapter 11 of Title 43.

(3) "Dental benefit plan" means any individual or group plan, policy, contract, or subscription agreement which includes or is for dental care services that is issued, delivered, issued for delivery, or renewed in this state whether by a health care insurer, health maintenance organization, preferred provider organization, accident and sickness insurer, fraternal benefit society, nonprofit hospital service corporation, nonprofit medical or dental service corporation, health care plan, or any other person, firm, corporation, joint venture, or other similar business entity that pays for, purchases, or furnishes dental care services to patients, insureds, beneficiaries, or covered dependents in this state.

(4) "Dental insurer" means any person, firm, corporation, joint venture, or other similar business entity that offers dental benefit plans in consideration of periodic payments.

(b) No contract between a dental insurer and a dentist shall require a dentist to accept an amount set by the dental insurer as payment for dental care services that are not covered dental services under the covered person's dental benefit plan.

(c) A dental insurer or other person or entity providing third-party administrator services shall not make available any providers in its dentist network to a plan that sets dental fees for any services except covered services.

(d) A dental insurer shall not draft, publish, disseminate, or circulate explanation of benefit forms that include language which directly or indirectly implies that a dentist may or should extend discounts to patients for noncovered dental services. Statements by a dental insurer which are prohibited by this Code section include but are not limited to, "Our members value the services you provide and we encourage you to continue extending the discount on noncovered services."



§ 33-24-59.16. Equal access to child's health insurance information; exceptions

(a) As used in this Code section, the term:

(1) "Health benefit policy" means any individual or group plan, policy, or contract for health care services issued, delivered, issued for delivery, executed, or renewed in this state, including, but not limited to, those contracts executed by the State of Georgia on behalf of state employees under Article 1 of Chapter 18 of Title 45, by an insurer.

(2) "Insurer" means an accident and sickness insurer, fraternal benefit society, hospital service corporation, medical service corporation, health care corporation, health maintenance organization, preferred provider organization, provider sponsored health care corporation, managed care entity, or any similar entity authorized to issue contracts under this title or to provide health benefit policies.

(b) An insurer shall provide a parent of a child the right to inspect, review, or attain copies of health insurance records relating to his or her own child; provided, however, that if the parent making such request is not the named insured or owner of such policy, he or she shall provide the insurer a certified copy of his or her divorce decree, a parenting plan pursuant to Code Section 19-9-1, or other court document establishing that the parent may have access to such records.

(c) Health insurance records and information pertaining to the child shall not be withheld from the custodial parent or from the noncustodial parent unless a court order has specifically removed the right of the noncustodial parent to such information or unless parental rights have been terminated.

(d) In the absence of fraud or bad faith, the insurer shall not be subject to liability for furnishing information and records requested pursuant to subsection (b) of this Code section.



§ 33-24-59.17. Coverage of certain abortions through certain qualified health plans prohibited; definitions

(a) No abortion coverage shall be provided by a qualified health plan offered within the State of Georgia through a state law, a federal law, or regulation or exchange created by the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152), and regulations or guidance issued under those acts, except in the case of medical emergency.

(b) For the purposes of this Code section, the term "abortion" has the same meaning as provided in Code Section 31-9A-2.

(c) For the purposes of this Code section, the term "medical emergency" has the same meaning as provided in Code Section 31-9A-2.

(d) Nothing in this Code section shall be construed as creating or recognizing a right to an abortion.

(e) It is not the intention of this Code section to make lawful an abortion that is currently unlawful.



§ 33-24-59.18. Coverage for treatment of a terminal condition

(a) As used in this Code section, the term:

(1) "Health benefit plan" means any hospital, health, or medical expense insurance policy, hospital or medical service contract, employee welfare benefit plan, contract or agreement with a health maintenance organization, subscriber contract or agreement, preferred provider organization, accident and sickness insurance benefit plan, or other insurance contract under any other name. The term shall include any health insurance plan established under Article 1 of Chapter 18 of Title 45 and under Chapter 4 of Title 49, the "Georgia Medical Assistance Act of 1977."

(2) "Terminal condition" means any disease, illness, or health condition that a physician has diagnosed as expected to result in death in 24 months or less.

(3) "Treatment" does not include any medication or medical procedure, regardless of where actually prescribed, dispensed, or administered, which if prescribed, dispensed, or administered in this state would constitute assisted suicide in violation of Code Section 16-5-5.

(b) No health benefit plan shall restrict coverage for treatment of a terminal condition when such treatment has been prescribed by a physician as medically appropriate and such treatment has been agreed to by an insured patient or by a person to whom the insured patient has legally delegated such authority or to whom otherwise has the legal authority to consent on behalf of the insured patient. The health benefit plan shall not refuse to pay or otherwise reimburse for the treatment diagnosed under this subsection, including any drug or device, so long as such end of life care is consistent with best practices for the treatment of the terminal condition and such treatment is supported by peer reviewed medical literature.

(c) A denial or a refusal to pay for treatment prescribed under subsection (b) of this Code section shall be a violation of this Code section.

(d) A violation of this Code section shall be a per se violation of Chapter 6 of this title, and the penalties, procedures, and remedies applicable to violations of Chapter 6 of this title shall be applicable to a violation of this Code section.



§ 33-24-59.19. Coverage for treatment of burns with skin substitutes utilizing cryopreserved cadaver derived skin tissue

No health benefit policy issued, delivered, or renewed in this state that, as a provision of hospital, medical, or surgical services, directly or indirectly covers the treatment and management of burns shall limit or exclude coverage for such treatment on the basis that the use of cryopreserved cadaver derived skin tissue is an experimental or investigational medical treatment.



§ 33-24-59.20. Access to stage four advanced, metastatic cancer treatments in health benefit plans

(a) As used in this Code section, the term:

(1) "Health benefit plan" means any hospital, health, or medical expense insurance policy, hospital or medical service contract, employee welfare benefit plan, contract or agreement with a health maintenance organization, subscriber contract or agreement, preferred provider organization, accident and sickness insurance benefit plan, or other insurance contract under any other name. The term shall include any health insurance plan established under Article 1 of Chapter 18 of Title 45 and under Article 7 of Chapter 4 of Title 49, the "Georgia Medical Assistance Act of 1977."

(2) "Stage four advanced, metastatic cancer" means cancer that has spread from the primary or original site of the cancer to nearby tissues, lymph nodes, or other areas or parts of the body.

(b) No health benefit plan issued, delivered, or renewed in this state that, as a provision of hospital, medical, or surgical services, directly or indirectly covers the treatment of stage four advanced, metastatic cancer shall limit or exclude coverage for a drug approved by the United States Food and Drug Administration by mandating that the insured shall first be required to fail to successfully respond to a different drug or drugs or prove a history of failure of such drug or drugs; provided, however, that the use of such drug or drugs is consistent with best practices for the treatment of stage four advanced, metastatic cancer and is supported by peer reviewed medical literature.






Article 2 - Assessment of Proposed Accident and Sickness Insurance Coverage

§ 33-24-60. Short title

This article shall be known and may be cited as the "Assessment of Proposed Accident and Sickness Insurance Coverage Act."



§ 33-24-61. Legislative findings and intent

It is the intent of the General Assembly to encourage health care cost containment while preserving the quality of care offered to citizens of this state. The General Assembly finds that there is an increasing number of proposals which mandate that certain health insurance benefits be provided by insurers as components of individual and group accident and sickness insurance policies. The General Assembly further finds that many of these health insurance benefits provide beneficial social and health consequences which may be in the public interest. However, the General Assembly also recognizes that most mandated health insurance benefits contribute to the increasing cost of accident and sickness insurance premiums. Therefore, it is the intent of the General Assembly to conduct a systematic review of proposed mandated or mandatorily offered health insurance benefits and to establish guidelines for such a review. This review will assist the General Assembly in determining whether mandating a certain health insurance benefit is in the public interest.



§ 33-24-62. "Health insurance benefit bill" defined

As used in this article, the term "health insurance benefit bill" means any legislative proposal which either mandates the inclusion of certain benefits, coverages, or reimbursements for covered health care services in accident and sickness insurance policies or provides for the mandatory offering of such benefits, coverages, or reimbursements in accident and sickness insurance policies.



§ 33-24-63. Review of health insurance benefit bill by General Assembly; Commissioner of Insurance to issue report on bill

(a) Every health insurance benefit bill, to be determined by the presiding officer of the House of Representatives or the Senate, shall be subject to review by the General Assembly prior to enactment as provided in this article. The Clerk of the House or the Secretary of the Senate shall deliver such bill or bills to the Commissioner of Insurance within five days after such legislation has been read for the first time.

(b) The Commissioner of Insurance shall issue a report on each health insurance benefit bill which assesses, if possible, the financial effects of the health insurance benefit proposed in such bill. The Commissioner, upon completion of said report, shall deliver a copy thereof to the Governor and to the presiding officer of both houses of the General Assembly.



§ 33-24-64. Contents of report by Commissioner on health insurance benefit bills

The report required under Code Section 33-24-63 for assessing the impact of a health insurance benefit bill shall address the financial impact of such legislation by obtaining, at the minimum and to the extent that the information is available, the following:

(1) To what extent will the benefit increase or decrease the cost of the treatment or service;

(2) To what extent will the benefit increase the appropriate uses of the treatment or service;

(3) To what extent will the benefit be a substitute for a more expensive treatment or service;

(4) To what extent will the benefit increase or decrease the administrative expense of insurers or premium of the policyholders; and

(5) The impact of this coverage on the total cost of insurance premiums or health care to health insurance policyholders, including the impact of all indirect costs, which are costs other than premiums and administrative costs, on the question of benefit costs and benefits of coverage.



§ 33-24-65. Public hearing

The Commissioner of Insurance, upon receiving a certified copy from the Clerk of the House or the Secretary of the Senate of the bill or bills as provided in Code Section 33-24-63, may in his discretion convene a public hearing within ten calendar days after receipt in order to obtain any information necessary to allow the Commissioner a basis upon which to prepare the report required by this article. If the Commissioner convenes a public hearing, he shall give such notice as is reasonable under the circumstances and, in all other respects, shall conduct such hearing in accordance with Chapter 2 of this title.



§ 33-24-66. Evidence, testimony, and information necessary to prepare report under Code Section 33-24-63; time period for issuing of reports on bill

(a) The Commissioner shall compile all evidence, testimony, and information necessary to prepare the report required by Code Section 33-24-63. The Commissioner may include in this report studies, reviews, or evaluations of similar legislation completed by other states or any department of the government of the United States of America and any evaluations performed by the staff of the Insurance Department.

(b) Within 20 days of the date of receipt of the health insurance benefit bill, the Commissioner shall issue the report required in Code Section 33-24-63. If a public hearing was conducted, the report shall contain a concise statement of the information revealed at the public hearing and may include copies of any document or documents presented at the public hearing and any other information deemed necessary by the Commissioner.



§ 33-24-67. Rules and regulations

The Commissioner shall promulgate all rules and regulations necessary or appropriate to the administration and enforcement of this article.






Article 3 - Breast Cancer Patient Care

§ 33-24-70. Short title.

This article shall be known and may be cited as the "Breast Cancer Patient Care Act."



§ 33-24-71. Legislative findings.

The General Assembly finds and declares that:

(1) Whereas, until recently health care insurers covered costs of hospital stays of a patient who had undergone a mastectomy or lymph node dissection until that patient was discharged by a physician. Now some insurers are making mastectomies and lymph node dissections an outpatient procedure and refusing to pay for any hospital inpatient care following the procedure;

(2) There is sufficient scientific data to question the safety and appropriateness of such treatment of breast cancer patients; and

(3) The length of postmastectomy or postlymph node dissection inpatient stay should be a clinical decision made by a physician in agreement with the patient based on the unique characteristics of the patient and the surgery involved.



§ 33-24-72. Mastectomy; lymph node dissection; coverage for inpatient care and follow-up visits required by health insurers; notice to policyholders.

(a) As used in this Code section, the term:

(1) "Attending physician" means any surgeon or other physician attending the breast cancer patient.

(2) "Health benefit policy" means any individual or group plan, policy, or contract for health care services issued, delivered, issued for delivery, or renewed in this state, including, but not limited to, those contracts executed by the State of Georgia on behalf of indigents and on behalf of state employees under Article 1 of Chapter 18 of Title 45, by a health care corporation, health maintenance organization, preferred provider organization, accident and sickness insurer, fraternal benefit society, hospital service corporation, medical service corporation, or other insurer or similar entity; except that such term does not include any policy of limited benefit insurance as defined in paragraph (4) of subsection (e) of Code Section 33-30-12.

(3) "Insurer" means an accident and sickness insurer, fraternal benefit society, hospital service corporation, medical service corporation, health care corporation, health maintenance organization, managed care plan other than a dental plan, or any similar entity authorized to issue contracts under this title and also means any state program funded under Title XIX of the federal Social Security Act, 42 U.S.C.A. Section 1396 et seq., and any other publicly funded state health care program.

(4) "Lymph node dissection" means the removal of a part of the lymph node system under the arm using general anesthesia as part of a diagnostic process that is used to evaluate the spread of cancer and to determine the need for further treatment.

(5) "Mastectomy" means surgical removal of one or both breasts.

(b) Every health benefit policy that provides surgical benefits for mastectomies that is delivered, issued, executed, or renewed in this state or approved for issuance or renewal in this state by the Commissioner on or after July 1, 1999, shall provide coverage in a licensed health care facility for inpatient care following a mastectomy or lymph node dissection until the completion of the appropriate period of stay for such inpatient care as determined by the attending physician in consultation with the patient. Coverage shall be provided also for such number of follow-up visits as determined to be appropriate by the attending physician after consultation with the patient. Such follow-up visits shall be conducted by a physician, a physician assistant, or a registered professional nurse with experience and training in postsurgical care. In consultation with the patient, such attending physician, physician assistant, or registered professional nurse shall determine whether any follow-up visit or visits will be conducted at home or at the office.

(c) Every insurer shall provide notice to policyholders regarding the coverage required by this Code section. The notice shall be in writing and prominently positioned in any of the following literature:

(1) The next mailing to the policyholder;

(2) The yearly informational packets sent to the policyholder; or

(3) Other literature mailed before January 1, 2000.

(d) No insurer covered under this Code section shall deselect, terminate the services of, require additional utilization review, reduce capitation payment, or otherwise penalize an attending physician or other health care provider who orders care consistent with the provisions of this Code section. For purposes of this subsection, health care provider shall include the attending physician and hospital.






Article 4 - Underwriting and Rate Risking

§ 33-24-90. Definitions

As used in this article, the term:

(1) "Adverse action" shall mean a denial or cancellation of, an increase in any charge for, or a reduction or other adverse or unfavorable change in the terms of coverage or amount of any insurance, existing or applied for, in connection with the underwriting of personal insurance.

(2) "Affiliate" shall mean any company that controls, is controlled by, or is under common control with another company.

(3) "Applicant" shall mean an individual who has applied to be covered by a personal insurance policy with an insurer.

(4) "Consumer" shall mean an insured whose credit information is used or whose insurance score is calculated in the underwriting or rating of a personal insurance policy or an applicant for such a policy.

(5) "Consumer reporting agency" shall mean any person that, for monetary fees, dues, or on a cooperative nonprofit basis, regularly engages in whole or in part in the practice of assembling or evaluating consumer credit information or other information on consumers for the purpose of furnishing consumer reports to third parties.

(6) "Credit information" shall mean any credit related information derived from a credit report or found on a credit report utilized by an insurer or used by an insurer to calculate an insurance score for personal insurance. Information that is not credit related shall not be considered credit information, regardless of whether it is contained in a credit report or in an application, or is used to calculate an insurance score.

(7) "Credit report" shall mean any written, oral, or other communication of information by a consumer reporting agency bearing on a consumer's credit worthiness, credit standing, or credit capacity which is used or expected to be used or collected in whole or in part for the purpose of serving as a factor to determine personal insurance premiums, eligibility for coverage, or tier placement.

(8) "Insurance score" shall mean a number or rating that is derived from an algorithm, computer application, model, or other process that is based in whole or in part on credit information for the purposes of predicting the future insurance loss exposure of an individual applicant or insured.

(9) "Personal insurance" shall mean private passenger automobile, homeowners, motorcycle, mobile homeowners, and noncommercial dwelling fire insurance policies and boat, personal watercraft, snowmobile, and recreational vehicle policies. Such policies must be individually underwritten for personal, family, or household use. No other type of insurance shall be included as personal insurance for the purpose of this article.



§ 33-24-91. Use of credit information to underwrite or rate risks

An insurer authorized to do business in this state that uses credit information to underwrite or rate risks, shall not:

(1) Use an insurance score that is calculated using income, gender, race, address, ZIP Code, ethnic group, religion, marital status, or nationality of the consumer as a factor;

(2) Deny, cancel, or nonrenew a policy of personal insurance solely on the basis of credit information, without consideration of any other applicable underwriting factor independent of credit information and not expressly prohibited by paragraph (1) of this Code section;

(3) Base an insured's renewal rates for personal insurance solely upon credit information, without consideration of any other applicable factor independent of credit information;

(4) Take an adverse action against a consumer solely because he or she does not have a credit card account, without consideration of any other applicable factor independent of credit information;

(5) Consider an absence of credit information or an inability to calculate an insurance score in underwriting or rating personal insurance, unless the insurer does one of the following:

(A) Treat the consumer as otherwise approved by the Commissioner of Insurance, if the insurer presents information that such an absence or inability relates to the risk for the insurer;

(B) Treat the consumer as if the applicant or insured had neutral credit information, as defined by the insurer; or

(C) Exclude the use of credit information as a factor and use only other underwriting criteria;

(6) Take an adverse action against a consumer based on credit information unless an insurer obtains and uses a credit report issued or an insurance score calculated within 180 days from the date the policy is first written or renewal is issued;

(7) Use credit information unless not later than every 36 months following the last time that the insurer obtained current credit information for the insured, the insurer recalculates the insurance score or obtains an updated credit report. Regardless of the requirements of this paragraph:

(A) At annual renewal, upon the request of a consumer, the insurer shall reunderwrite and rerate the policy based upon a current credit report or insurance score. An insurer need not recalculate the insurance score or obtain the updated credit report of a consumer more frequently than once in a 12 month period. Prior to a consumer exercising his or her option for the insurer to reunderwrite or rerate the policy, the insurer shall notify the consumer orally or in writing that the reunderwriting or rerating of the policy may result in a higher rate, a lower rate, or other possible consequences, including nonrenewal or termination of the policy, or could produce no change for the consumer;

(B) The insurer shall have the discretion to obtain current credit information upon any renewal before the 36 months, if consistent with its underwriting guidelines; and

(C) No insurer need obtain current credit information for an insured, despite the requirements of subparagraph (A) of this paragraph, if one of the following applies:

(i) The insurer is treating the consumer as otherwise approved by the Commissioner;

(ii) The insured is in the most favorably priced tier of the insurer, within a group of affiliated insurers; however, the insurer shall have the discretion to order such report, if consistent with its underwriting guidelines;

(iii) Credit information was not used for underwriting or rating such insured when the policy was initially written; however, the insurer shall have the discretion to use credit for underwriting or rating such insured upon renewal, if consistent with its underwriting guidelines; or

(iv) The insurer reevaluates the insured beginning no later than 36 months after inception and thereafter based upon other underwriting or rating factors, excluding credit information; or

(8) Use the following as a negative factor in any insurance scoring methodology or in reviewing credit information for the purpose of underwriting or rating a policy of personal insurance:

(A) Credit inquiries not initiated by the consumer or inquiries requested by the consumer for his or her own credit information;

(B) Inquiries relating to insurance coverage, if so identified on a consumer's credit report;

(C) Collection accounts with a medical industry code, if so identified on the consumer's credit report;

(D) Multiple lender inquiries, if coded by the consumer reporting agency on the consumer's credit report as being from the home mortgage industry and made within 30 days of one another, unless only one inquiry is considered; or

(E) Multiple lender inquiries, if coded by the consumer reporting agency on the consumer's credit report as being from the automobile lending industry and made within 30 days of one another, unless only one inquiry is considered.



§ 33-24-92. Disputed items in credit report

If an item or items contained in the credit information for an applicant or insured are in dispute pursuant to the dispute resolution process set forth in the federal Fair Credit Reporting Act, 15 USC 1681i, the insurer, during the 45 day period following the date on which the item was placed in dispute pursuant to such dispute resolution process, shall either not use such disputed item or items in making its underwriting or rating determination for such applicant or insured or shall treat the credit information as neutral with respect to the item or items in dispute.



§ 33-24-93. Disclosure by insurer of use of credit information

(a) If an insurer writing personal insurance uses credit information in underwriting or rating a consumer, the insurer or its agent shall disclose, either on the insurance application or at the time the insurance application is taken, that it may obtain credit information in connection with such application. Such disclosure shall be either written or provided to an applicant in the same medium as the application for insurance. The insurer need not provide the disclosure statement required under this Code section to any insured on a renewal policy, if such consumer has previously been provided a disclosure statement.

(b) The disclosure required by this Code section shall be in substantially the following form: "In connection with this application for insurance, we may review your credit report or obtain or use a credit based insurance score based on the information contained in that credit report. We may use a third party in connection with the development of your insurance score."



§ 33-24-94. Adverse action based on credit information; notice to consumer

If an insurer takes an adverse action based upon credit information, the insurer must meet the notice requirements of this Code section. Such insurer shall provide notification to the consumer that an adverse action has been taken, in accordance with the requirements of the federal Fair Credit Reporting Act, 15 USC 1681m(a), and shall provide notification to the consumer explaining the reason or reasons for the adverse action. The reasons must be provided in sufficiently clear and specific language so that a person can identify the basis for the insurer's decision to take an adverse action. Such notification shall include a description of up to four factors that were the primary influences of the adverse action. The use of generalized terms such as "poor credit history," "poor credit rating," or "poor insurance score" does not meet the explanation requirements of this Code section. Standardized credit explanations provided by consumer reporting agencies or other third party vendors are deemed to comply with this Code section.



§ 33-24-95. Filing scoring models with Commissioner of Insurance; confidential nature of filing

(a) Insurers that use insurance scores to underwrite and rate risks must file their scoring models or other scoring processes with the Commissioner of Insurance. A third party may file scoring models on behalf of insurers licensed to do business in this state, provided that such third parties are on an approved list maintained by the Commissioner. A filing that includes insurance scoring may include loss experience justifying the use of credit information.

(b) Any filing relating to credit information is considered to be a trade secret and proprietary information of the entity filing the information. Such information shall not be subject to public disclosure and shall be exempt from disclosure under the provisions of Article 4 of Chapter 18 of Title 50.



§ 33-24-96. Insurer obligation to indemnify and defend agents

An insurer shall indemnify, defend, and hold agents harmless from and against all liability, fees, and costs arising out of or relating to the actions, errors, or omissions of an agent or a producer who obtains or uses credit information or insurance scores for an insurer, provided the agent or producer follows the instructions and procedures established by the insurer and complies with any applicable law or regulation. Nothing in this Code section shall be construed to provide a consumer or other insured with a cause of action that does not exist in the absence of this Code section.



§ 33-24-97. Consumer reporting agency disclosure of insurance information; applicability to motor vehicle reports

(a) No consumer reporting agency shall provide or sell data or lists that include any information that in whole or in part was submitted in conjunction with an insurance inquiry about a consumer's credit information or a request for a credit report or insurance score. Such information includes, but is not limited to, the expiration dates of an insurance policy or any other information that may identify time periods during which a consumer's insurance may expire and the terms and conditions of the consumer's insurance coverage.

(b) The restrictions provided in subsection (a) of this Code section do not apply to data or lists the consumer reporting agency supplies to the insurance agent or producer from whom information was received, the insurer on whose behalf such agent or producer acted, or such insurer's affiliates or holding companies.

(c) Nothing in this Code section shall be construed to restrict any insurer from being able to obtain a claims history report or a motor vehicle report.



§ 33-24-98. Use of insurance scores permitted

Notwithstanding any provision of law to the contrary, insurers shall be allowed to use insurance scores in rating and underwriting subject to the provisions of this article.









Chapter 25 - Life Insurance

§ 33-25-1. "Contract of life insurance" defined

A "contract of life insurance" is one whereby the insurer, for a consideration, assumes an obligation to be performed upon the death of the insured or upon the death of another in the continuance of whose life the insured has an insurable interest, whether such obligation is one to pay a sum of money, to perform services, or to furnish goods, wares, or merchandise, or other things of value, and whether the cost or value of the undertaking on the part of the insurer is more or less than the consideration flowing to him.



§ 33-25-2. Inclusion of application for insurance or constitution, bylaws, or other rules of insurer in policies; receipt in evidence

(a) Except for group life insurance policies, all life insurance policies which contain any reference to the application for insurance or to the constitution, bylaws, or other rules of the insurer as forming part of or as affecting the contract between the parties shall include or have attached to the policy a correct copy of the application signed by the applicant and of the constitution, bylaws, and rules to which reference is made.

(b) Unless included in or attached to the policy, no application, constitution, bylaws, or rules shall be considered a part of the contract or as an independent contract, nor shall they be received in evidence either as part of or as affecting the contract or as an independent contract in any controversy between the parties to or interested in the policy. This Code section shall not apply to applications for reinstatement.



§ 33-25-3. Required policy provisions generally

(a) Except as provided in subsection (b) of this Code section, no policy of life insurance shall be delivered or issued for delivery in this state unless it contains in substance the following provisions:

(1) Grace period. A provision that the insured is entitled to a grace period of not less than 30 days within which the payment of any premium after the first may be made, during which period of grace the policy shall continue in force; but if a claim arises under the policy during the grace period, the amount of any premium due or overdue may be deducted from any amount payable under the policy in settlement;

(2) Incontestability. A provision that the policy exclusive of provisions relating to disability benefits or to additional benefits in the event of death by accident or accidental means shall be incontestable, except for nonpayment of premiums, after it has been in force during the lifetime of the insured for a period of two years from its date of issue;

(3) Misstatement of age. A provision that, if the age of the person insured or of any other person whose age is considered in determining the premium or benefit has been misstated, any amount payable or any benefit accruing under the policy shall be such as the premium would have purchased at the correct age or ages;

(4) Dividends. A provision in participating policies that, beginning not later than the end of the third policy year, the insurer shall annually ascertain and apportion the divisible surplus, if any, that will accrue on the policy anniversary or other dividend date specified in the policy. Except as provided in this paragraph, any dividend becoming payable shall at the option of the party entitled to elect such option be either payable in cash or applied to any one of such other dividend options as may be provided by the policy. If any other dividend options are provided, the policy shall further state which option shall be automatically effective if the party shall not have elected some other option. If a policy specifies a period within which the other option may be elected, the period shall be not less than 30 days following the date on which the dividend is due and payable. The annually apportioned dividend shall be deemed to be payable in cash within the meaning set forth in this paragraph, even though the policy provides that payment of the dividend is to be deferred for a specified period, provided the period does not exceed six years from the date of apportionment and that interest will be added to the dividend at a specified rate. If a participating policy provides that the benefit under any paid-up nonforfeiture provision is to be participating, it may provide that any divisible surplus becoming payable or apportioned while the insurance is in force under the nonforfeiture provision shall be applied in the manner set forth in the policy;

(5) Policy loan. A provision that after three full years' premiums have been paid, and after the policy has a cash surrender value, and while no premium is in default beyond the grace period for payment, the insurer will loan on the execution of a proper note or loan agreement by the owner of the policy, and on proper assignment of the policy and on the sole security of the policy, at a specified rate of interest, a sum equal to or, at the option of the owner of the policy, less than the cash value of the policy at the end of the current policy year including any dividend additions to the policy. The company may deduct from the loan value or from the proceeds of the loan any existing indebtedness on or secured by the policy not already deducted in determining the cash value, including interest due or accrued, and any unpaid balance of the premium for the current policy year, and may collect interest in advance of the loan through the end of the current policy year. The policy shall reserve to the insurer the right to defer the granting of a loan, other than for the payment of any premium to the insurer, for six months after application for such deferment. The policy may also provide that if interest on any indebtedness is not paid when due, it shall then be added to the existing indebtedness and shall bear interest at the same rate, and that if and when the total indebtedness on the policy, including interest due or accrued, equals or exceeds the amount of the loan value of the policy, then the policy shall terminate and become void, but not until at least 30 days' notice shall have been mailed by the insurer to the last known address of the insured or policy owner and to that of any assignee of record at the home office of the insurer. The policy, at the insurer's option, may provide for an automatic premium loan, subject to an election of the party entitled to elect. No condition other than as provided in this paragraph shall be exacted as a prerequisite to any loan. This provision shall not apply to term insurance or to term insurance benefits provided by rider or supplemental policy provisions;

(6) Tables of installments. In case the policy provides that the proceeds may be payable in installments which are determinable at issue of the policy, there shall be a table showing the amounts of the guaranteed installments;

(7) Tables of options and values. In the case of policies which cause on a basis guaranteed in the policy unscheduled changes in benefits or premiums, or which provide an option for changes in benefits or premiums other than a change to a new policy, a statement of the mortality table, interest rate, and method used in calculating cash surrender values and the paid-up nonforfeiture benefits available under the policy. In the case of all other policies, a statement of the mortality table and interest rate used in calculating the cash surrender values and the paid-up nonforfeiture benefits available under the policy, together with a table showing the cash surrender value, if any, and paid-up nonforfeiture benefits, if any, available under the policy on each policy anniversary, either during the first 20 policy years or during the term of the policy, whichever is shorter, such values and benefits to be calculated upon the assumption that there are no dividends or paid-up additions credited to the policy and that there is no indebtedness to the insurer on the policy;

(8) Reinstatement. A provision that unless the policy has been surrendered for its cash surrender value or its cash surrender value has been exhausted, or unless the paid-up term insurance, if any, has expired, the policy will be reinstated at any time within three years from the date of premium default upon written application for reinstatement, the production of evidence of insurability satisfactory to the insurer, the payment of all premiums in arrears, and the payment or reinstatement of any other indebtedness to the insurer upon the policy all with interest not exceeding 6 percent per annum compounded annually;

(9) Title. On each such policy there shall be placed a title which shall briefly and accurately describe the nature and form of the policy;

(10) Payment of premiums. A provision relative to the payment of premiums;

(11) Payment of claims. A provision that, when a policy shall become a claim by the death of the insured, settlement shall be made upon receipt of due proof of death and, at the insurer's option, surrender of the policy and proof of the interest of the claimant. If an insurer shall specify a particular period prior to the expiration of which settlement shall be made, the period shall not exceed two months from the receipt of such proofs;

(12) Entire contract. A provision that, if any reference is made to the application for insurance or to the constitution, bylaws, or rules of the insurer as forming part of or as affecting the policy between the parties, there shall be included in or attached to the policy, when issued, a correct copy of the application signed by the applicant and of the constitution, bylaws, and rules to which reference is made.

(b) Any of the provisions enumerated in subsection (a) of this Code section or portions thereof not applicable to single premium or term policies shall to that extent not be incorporated in single premium or term policies. This Code section shall not apply to credit or group insurance, or to any provision of a life insurance policy, or contract supplemental to a life insurance policy, relating to disability benefits or to additional benefits in event of death by accident or accidental means.



§ 33-25-3.1. Policy loan interest rates on life insurance policies; definitions; construction and applicability

(a) As used in this Code section, the term:

(1) "Policy" means a contract of life insurance, a life benefit certificate issued by a fraternal benefit society, or an annuity contract.

(2) "Policyholder" means the owner of the policy or the person designated on the records of the company as the person responsible to pay the premiums.

(3) "Policy loan" means a cash loan or a premium loan made by an insurer on a policy in accordance with the provisions of this title.

(4) "Policy loan interest rate" means the interest rate charged on a policy loan made in accordance with the provisions of this title including the interest rate charged on reinstatement of a policy loan for the period during and after any lapse of the policy.

(5) "Published monthly average" means:

(A) Moody's Corporate Bond Yield Average -- Monthly Average Corporates as published by Moody's Investors Service, Inc., or by any successor thereto; or

(B) In the event that Moody's Corporate Bond Yield Average -- Monthly Average Corporates, or any successor thereto, is no longer published, "published monthly average" means any substantially similar average which the Commissioner shall, by rule or regulation, designate to be used in its place.

(b) No policy of life insurance which provides for policy loans shall be issued, delivered, or issued for delivery in this state on or after July 1, 1983, unless it contains one of the following provisions relating to policy loan interest rates:

(1) A provision permitting a specified rate of interest on policy loans, not to exceed 8 percent per annum, in accordance with the provisions of paragraph (5) of subsection (a) of Code Section 33-25-3 and the rules and regulations promulgated by the Commissioner pursuant thereto; or

(2) A provision permitting an adjustable maximum policy loan interest rate established from time to time by the insurer in accordance with subsection (c) of this Code section.

(c) If the policy provides for an adjustable maximum policy loan interest rate as allowed under paragraph (2) of subsection (b) of this Code section, the insurer shall also be required to comply with the following requirements:

(1) The policy loan interest rate charged shall not exceed the higher of the following:

(A) The published monthly average for the calendar month ending two months before the date on which the rate is determined; or

(B) The rate used to calculate the cash surrender values under the policy during the applicable period plus 1 percent per annum.

(2) The policy shall contain a provision setting forth the frequency at which the policy loan interest rate is to be determined for that policy;

(3) The maximum policy loan interest rate for each policy must be determined at regular intervals at least once every 12 months, but not more frequently than once in any three-month period;

(4) At the intervals specified in the policy:

(A) The policy loan interest rate being charged may be increased whenever such increase as determined by this Code section would increase the policy loan interest rate by 1/2 percent or more per annum; and

(B) The policy loan interest rate being charged must be reduced whenever such reduction as determined in this Code section would reduce the policy loan interest rate by 1/2 percent or more per annum;

(5) The insurer shall:

(A) Notify the policyholders, at the time a cash loan is made, of the initial policy loan interest rate applicable to the loan;

(B) Notify the policyholder who makes a premium loan of the initial policy loan interest rate as soon as it is reasonably practical to do so after the making of the initial loan. Notice need not be given to the policyholder when a further premium loan is made unless there is an increase in the policy loan interest rate, in which case notice shall be given in accordance with subparagraph (C) of this paragraph;

(C) Send policyholders with policy loans reasonable advance notice of any increase in the policy loan interest rate; and

(D) Include in the notice required to be sent under subparagraph (C) of this paragraph a statement concerning the applicable policy loan interest rate and the frequency at which such rate is determined; and

(6) A statement concerning the applicable policy loan interest rate and the frequency at which such rate is determined shall be included in the policy.

(d) Notwithstanding any provisions of this title which might be construed to the contrary, no policy shall terminate in a policy year as the sole result of a change in the interest rate during that policy year and the life insurer shall maintain coverage during that policy year until the time at which it would otherwise have terminated if there had been no change during that policy year.

(e) Notwithstanding any provisions of the laws of this state which might be construed to the contrary, the maximum rate of interest which may be charged on a policy loan shall be governed exclusively by the provisions of this Code section unless such other laws are specifically made applicable to policy loans.

(f) No insurer shall be permitted to issue policies with adjustable maximum policy loan interest rates as allowed under paragraph (2) of subsection (b) of this Code section unless such insurer also makes available policies, which may or may not be on the same type of policy form, with specified rates of interest on policy loans in accordance with the provisions of paragraph (1) of subsection (b) of this Code section.

(g) The provisions of this Code section shall not apply to any policy issued before July 1, 1983, unless the policyholder agrees in writing to the applicability of such provisions in accordance with such requirements as may be established by the Commissioner.



§ 33-25-4. Required nonforfeiture provisions

(a)(1) Except as provided in subsection (f) of this Code section, no policy of life insurance issued on or after January 1, 1966, shall be delivered or issued for delivery in this state unless it shall contain the following provisions, or corresponding provisions which in the opinion of the Commissioner are at least as favorable to the defaulting or surrendering policyholder as are in the minimum requirements hereinafter specified and are essentially in compliance with subsection (h) of this Code section:

(A) A provision that, in the event of default in any premium payment, the insurer will grant, upon proper request not later than 60 days after the due date of the premium in default, a paid-up nonforfeiture benefit on a plan stipulated in the policy, effective as of such due date, of such amount as specified in subsection (c) of this Code section. In lieu of such stipulated paid-up nonforfeiture benefit, the insurer may substitute, upon proper request not later than 60 days after the due date of the premium in default, an actuarially equivalent alternative paid-up nonforfeiture benefit which provides a greater amount or longer period of death benefits or, if applicable, a greater amount or earlier payment of endowment benefits;

(B) A provision that, upon surrender of the policy, within 60 days after the due date of any premium payment in default, after premiums have been paid for at least three full years, the insurer will pay, in lieu of any paid-up nonforfeiture benefit, a cash surrender value of such amount as specified in subsection (b) of this Code section;

(C) A provision that a specified paid-up nonforfeiture benefit shall become effective as specified in the policy unless the person entitled to make such election elects another available option not later than 60 days after the due date of the premium in default;

(D) A provision that, if the policy shall have become paid up by completion of all premium payments, or if it is continued under any paid-up nonforfeiture benefit which became effective on or after the third policy anniversary, the insurer will pay, upon surrender of the policy within 30 days after any policy anniversary, a cash surrender value of such amount as specified in subsection (b) of this Code section;

(E) An explanation of the manner in which the cash surrender values and the paid-up nonforfeiture benefits are altered by the existence of any paid-up additions, credited to the policy, or any indebtedness to the insurer on the policy; if a detailed statement of the method of computation of the values and benefits shown in the policy is not stated in the policy, a statement that the method of computation has been filed with the supervisory insurance official of the state in which the policy is delivered; and a statement of the method to be used in calculating the cash surrender value and paid-up nonforfeiture benefit available under the policy on any policy anniversary beyond the last anniversary for which the values and benefits are consecutively shown in the policy.

(2) Any of the provisions or portions thereof set forth in subparagraphs (a)(1)(A) through (a)(1)(E) of this Code section not applicable by reason of the plan of insurance may, to the extent inapplicable, be omitted from the policy.

(3) The insurer shall reserve the right to defer the payment of any cash surrender value for a period of six months after demand therefor with surrender of the policy.

(b)(1) Any cash surrender value available under the policy in the event of default in a premium payment due on any policy anniversary, whether or not required by subsection (a) of this Code section, shall be an amount not less than the excess, if any, of the present value on the anniversary of the future guaranteed benefits which would have been provided for by the policy, including any existing paid-up additions, if there had been no default, over the sum of the then present value of the adjusted premiums as defined in subsections (d) and (e) of this Code section, corresponding to premiums which would have fallen due on and after the anniversary and the amount of any indebtedness to the insurer on account of or secured by the policy.

(2) Provided, however, that for any policy issued on or after the operative date of subsection (e) of this Code section as defined in subsection (e) of this Code section which provides supplemental life insurance or annuity benefits at the option of the insured and for an identifiable additional premium by rider or supplemental policy provision, the cash surrender value referred to in paragraph (1) of this subsection shall be an amount not less than the sum of the cash surrender value as defined in paragraph (1) of this subsection for an otherwise similar policy issued at the same age without such rider or supplemental policy provision and the cash surrender value as defined in paragraph (1) of this subsection for a policy which provides only the benefits otherwise provided by such rider or supplemental policy provision.

(3) Provided, further, that for any family policy issued on or after the operative date of subsection (e) of this Code section as defined in subsection (e) of this Code section which defines a primary insured and provides term insurance on the life of the spouse of the primary insured expiring before the spouse's age 71, the cash surrender value referred to in paragraph (1) of this subsection shall be an amount not less than the sum of the cash surrender value as defined in paragraph (1) of this subsection for an otherwise similar policy issued at the same age without such term insurance on the life of the spouse and the cash surrender value as defined in paragraph (1) of this subsection for a policy which provides only the benefits otherwise provided by such term insurance on the life of the spouse.

(4) Any cash surrender value available within 30 days after any policy anniversary under any policy paid up by completion of all premium payments or any policy continued under any paid-up nonforfeiture benefit, whether or not required by subsection (a) of this Code section, shall be an amount not less than the present value on the anniversary of the future guaranteed benefits provided for by the policy, including any existing paid-up additions, decreased by any indebtedness to the insurer on account of or secured by the policy.

(c) Any paid-up nonforfeiture benefit available under the policy in the event of default in a premium payment due on any policy anniversary shall be such that its present value as of the anniversary shall be at least equal to the cash surrender value then provided for by the policy or, if none is provided for, that cash surrender value which would have been required by this Code section in the absence of the condition that premiums shall have been paid for at least a specified period.

(d)(1) This subsection shall not apply to policies issued on or after the operative date of subsection (e) of this Code section as defined in subsection (e) of this Code section, except that, with respect to such policies for which the gross premium during the first policy year includes any additional amounts for which no comparable additional benefit is provided during that year, this subsection shall continue to apply until the effective date of subsection (h) of this Code section. Except as provided in paragraph (3) of this subsection, the adjusted premiums for any policy shall be calculated on an annual basis and shall be such uniform percentage or percentages of the respective premiums specified in the policy for each policy year, excluding extra premiums on a substandard policy and excluding any additional amounts payable during the first policy year for which there are no comparable additional insurance benefits provided during that year, that the present value at the date of issue of the policy of all such adjusted premiums shall be equal to the sum of (A) the then present value of the future guaranteed benefits provided for by the policy; (B) two percent of the amount of the insurance if the insurance be uniform in amount, or of the equivalent uniform amount, as defined in paragraph (3) of this subsection, if the amount of insurance varies with the duration of the policy; (C) forty percent of the adjusted premium for the first policy year; (D) twenty-five percent of either the adjusted premium for the first policy year or the adjusted premium for a whole life policy of the same uniform or equivalent uniform amount with uniform premiums for the whole of life issued at the same age for the same amount of insurance, whichever is less, reduced by (E) any additional amounts payable during the first policy year for which there are no comparable additional insurance benefits provided during that year.

(2) The adjusted premiums shall be a single uniform percentage of the respective premiums specified in the policy for each policy year, unless the adjusted premiums result in cash surrender values which are smaller than endowment amounts provided by the policy prior to maturity as of the date or dates such endowment amounts are provided, in which event the adjusted premiums shall be determined as uniform percentages of the respective premiums specified in the policy such that no cash surrender value is smaller than any endowment amount provided by the policy prior to maturity as of the date or dates such endowment amount is provided. For the purposes of this paragraph, the Commissioner may treat any cash surrender value actually provided by the policy as equivalent to an endowment amount; provided, however, that in applying the percentages specified in items (C) and (D) of paragraph (1) of this subsection no adjusted premium shall be deemed to exceed 4 percent of the amount of insurance or uniform amount equivalent thereto. The date of issue of a policy for the purpose of this Code section shall be the date as of which the rated age of the insured is determined.

(3) In the case of a policy providing an amount of insurance varying with the duration of the policy, the equivalent uniform amount of insurance, for the purpose of this subsection, shall be deemed to be the uniform amount of insurance provided by an otherwise similar policy containing the same endowment benefit or benefits, if any, issued at the same age and for the same term, the amount of which does not vary with duration, and the benefits under which have the same present value at the date of issue as the benefits under the policy; provided, however, that, in the case of a policy providing a varying amount of insurance issued on the life of a child under age ten, the equivalent uniform amount may be computed as though the amount of insurance provided by the policy prior to the attainment of age ten was the amount provided by the policy at age ten. In the case of a policy which provides pure endowment benefits which are payable without reducing the amount of insurance provided by the policy and which may be applied to provide additional amounts of paid-up life insurance, the equivalent uniform amount of insurance shall be determined on the amounts of insurance which would be effective if all the pure endowment benefits were applied to provide such additional amounts of paid-up life insurance.

(4) The adjusted premiums for any policy providing term insurance benefits by rider or supplemental policy provision shall be equal to (A) the adjusted premiums for an otherwise similar policy issued at the same age without such term insurance benefits, increased, during the period for which premiums for such term insurance benefits are payable, by (B) the adjusted premiums for such term insurance, items (A) and (B) of this paragraph being calculated separately and as specified in paragraphs (1) through (3) of this subsection, except that, for the purpose of items (B), (C), and (D) of paragraph (1) of this subsection, the amount of insurance or equivalent uniform amount of insurance used in the calculation of the adjusted premiums referred to in item (B) of this paragraph shall be equal to the excess of the corresponding amount determined for the entire policy over the amount used in the calculation of the adjusted premiums in item (A) of this paragraph.

(5) All adjusted premiums and present values referred to in this Code section shall, for all policies of ordinary insurance, be calculated on the basis of the Commissioners 1958 Standard Ordinary Mortality Table, provided that, for any category of ordinary insurance issued on female risks, adjusted premiums and present values may be calculated according to an age not more than six years younger than the actual age of the insured. Such calculations for all policies of industrial insurance shall be made on the basis of the 1941 Standard Industrial Mortality Table; provided, however, that any insurer may file with the Commissioner a written notice of its election that such adjusted premiums and present values shall be calculated on the basis of the Commissioners 1961 Standard Industrial Mortality Table, after a specified date before January 1, 1968, and, whether or not any election has been made, such calculations for all policies of industrial insurance, issued on or after January 1, 1968, shall be made on the basis of the Commissioners 1961 Standard Industrial Mortality Table. All calculations shall be made on the basis of the rate of interest specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits. Such rate of interest shall not exceed 3 1/2 percent per annum, except that a rate of interest not exceeding 4 percent per annum may be used for policies issued on or after July 1, 1973; and prior to July 1, 1979, a rate of interest not exceeding 5 1/2 percent per annum may be used for policies issued on or after July 1, 1979; and for any single premium whole life or endowment insurance policy, a rate of interest not exceeding 6 1/2 percent per annum may be used. In calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed in the case of ordinary policies may not be more than those shown in the Commissioners 1958 Extended Term Insurance Table and in the case of industrial policies may not be more than 130 percent of the rates of mortality according to the 1941 Standard Industrial Mortality Table. After January 1, 1968, when the Commissioners 1961 Standard Industrial Mortality Table becomes applicable, such rates of mortality assumed may be not more than those shown in the Commissioners 1961 Industrial Extended Term Insurance Table. For insurance issued on a substandard basis, the calculation of any adjusted premiums and present values may be based on such other table of mortality as may be specified by the insurer and approved by the Commissioner.

(e) (1) As used in this subsection, the term "operative date of the valuation manual" means January 1 of the first calendar year that the valuation manual as defined in subsection (o) of Code Section 33-1-10 becomes effective.

(1.1) This subsection shall apply to any life insurance policy issued on or after January 1, 1989, or such earlier date as may have been elected by the insurer with respect to such policy in accordance with the provisions of paragraph (11) of this subsection. Except as provided in paragraph (3) of this subsection, the adjusted premiums for any policy shall be calculated on an annual basis and shall be such uniform percentage of the respective premiums specified in the policy for each policy year, excluding amounts payable as extra premiums to cover impairments or special hazards and also excluding any uniform annual contract charge or policy fee specified in the policy in a statement of the method to be used in calculating the cash surrender values and paid-up nonforfeiture benefits, that the present value, at the date of issue of the policy, of all adjusted premiums shall be equal to the sum of (A) the then present value of the future guaranteed benefits provided for by the policy; (B) one percent of either the amount of insurance, if the insurance is uniform in amount, or the average amount of insurance at the beginning of each of the first ten policy years; and (C) 125 percent of the nonforfeiture net level premium as defined in this subsection; provided, however, that in applying the percentage specified in item (C) of this paragraph no nonforfeiture net level premium shall be deemed to exceed 4 percent of either the amount of insurance, if the insurance is uniform in amount, or the average amount of insurance at the beginning of each of the first ten policy years. The date of issue of a policy for the purpose of this subsection shall be the date as of which the rated age of the insured is determined.

(2) The nonforfeiture net level premium shall be equal to the present value, at the date of issue of the policy, of the guaranteed benefits provided for by the policy divided by the present value, at the date of issue of the policy, of an annuity of one per annum payable on the date of issue of the policy and on each anniversary of such policy on which a premium falls due.

(3) In the case of policies which cause on a basis guaranteed in the policy unscheduled changes in benefits or premiums or which provide an option for changes in benefits or premiums other than a change to a new policy, the adjusted premiums and present values shall initially be calculated on the assumption that future benefits and premiums do not change from those stipulated at the date of issue of the policy. At the time of any such change in the benefits or premiums the future adjusted premiums, nonforfeiture net level premiums and present values shall be recalculated on the assumption that the future benefits and premiums do not change from those stipulated by the policy immediately after the change.

(4) Except as otherwise provided in paragraph (7) of this subsection, the recalculated future adjusted premiums for any such policy shall be such uniform percentage of the respective future premiums specified in the policy for each policy year, excluding amounts payable as extra premiums to cover impairments and special hazards and also excluding any uniform annual contract charge or policy fee specified in the policy in a statement of the method to be used in calculating the cash surrender values and paid-up nonforfeiture benefits, that the present value, at the time of change to the newly defined benefits or premiums, of all such future adjusted premiums shall be equal to the excess of (A) the sum of (i) the then present value of the then future guaranteed benefits provided for by the policy and (ii) the additional expense allowance, if any, over (B) the then cash surrender value, if any, or present value of any paid-up nonforfeiture benefit under the policy.

(5) The additional expense allowance, at the time of the change to the newly defined benefits or premiums, shall be the sum of (A) 1 percent of the excess, if positive, of the average amount of insurance at the beginning of each of the first ten policy years subsequent to the change over the average amount of insurance prior to the change at the beginning of each of the first ten policy years subsequent to the time of the most recent previous change, or, if there has been no previous change, the date of issue of the policy; and (B) 125 percent of the increase, if positive, in the nonforfeiture net level premium.

(6) The recalculated nonforfeiture net level premium shall be equal to the result obtained by dividing (A) by (B) where:

(A) Equals the sum of:

(i) The nonforfeiture net level premium applicable prior to the change times the present value of an annuity of one per annum payable on each anniversary of the policy on or subsequent to the date of the change on which a premium would have fallen due had the change not occurred; and

(ii) The present value of the increase in future guaranteed benefits provided for by the policy; and

(B) Equals the present value of an annuity of one per annum payable on each anniversary of the policy on or subsequent to the date of change on which a premium falls due.

(7) Notwithstanding any other provisions of this subsection to the contrary, in the case of a policy issued on a substandard basis which provides reduced graded amounts of insurance so that, in each policy year, such policy has the same tabular mortality cost as an otherwise similar policy issued on the standard basis which provides higher uniform amounts of insurance, adjusted premiums and present values for such substandard policy may be calculated as if it were issued to provide such higher uniform amounts of insurance on the standard basis.

(8) All adjusted premiums and present values referred to in this Code section shall for all policies of ordinary insurance be calculated on the basis of (A) the Commissioners 1980 Standard Ordinary Mortality Table or (B) at the election of the insurer for any one or more specified plans of life insurance, the Commissioners 1980 Standard Ordinary Mortality Table with Ten-Year Select Mortality Factors; shall for all policies of industrial insurance be calculated on the basis of the Commissioners 1961 Standard Industrial Mortality Table; and shall for all policies issued in a particular calendar year be calculated on the basis of a rate of interest not exceeding the nonforfeiture interest rate as defined in this subsection for policies issued in that calendar year; provided, however, that:

(A) At the option of the insurer, calculations for all policies issued in a particular calendar year may be made on the basis of a rate of interest not exceeding the nonforfeiture interest rate, as defined in this subsection, for policies issued in the immediately preceding calendar year;

(B) Under any paid-up nonforfeiture benefit, including any paid-up dividend additions, any cash surrender value available, whether or not required by subsection (a) of this Code section, shall be calculated on the basis of the mortality table and rate of interest used in determining the amount of such paid-up nonforfeiture benefit and paid-up dividend additions, if any;

(C) An insurer may calculate the amount of any guaranteed paid-up nonforfeiture benefit including any paid-up additions under the policy on the basis of an interest rate no lower than that specified in the policy for calculating cash surrender values;

(D) In calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the Commissioners 1980 Extended Term Insurance Table for policies of ordinary insurance and not more than the Commissioners 1961 Industrial Extended Term Insurance Table for policies of industrial insurance;

(E) For insurance issued on a substandard basis, the calculation of any such adjusted premiums and present values may be based on appropriate modifications of the aforementioned tables;

(F) For policies issued prior to the operative date of the valuation manual, any Commissioners standard ordinary mortality tables adopted after 1980 by the National Association of Insurance Commissioners that are approved by regulation promulgated by the Commissioner for use in determining the minimum nonforfeiture standard may be substituted for the Commissioners 1980 Standard Ordinary Mortality Table with or without Ten-Year Select Mortality Factors or for the Commissioners 1980 Extended Term Insurance Table. For policies issued on or after the operative date of the valuation manual, the valuation manual shall provide the Commissioners standard mortality table for use in determining the minimum nonforfeiture standard that may be substituted for the Commissioners 1980 Standard Ordinary Mortality Table with or without Ten-Year Select Mortality Factors or for the Commissioners 1980 Extended Term Insurance Table. If the Commissioner approves by regulation any Commissioners standard ordinary mortality table adopted by the National Association of Insurance Commissioners for use in determining the minimum nonforfeiture standard for policies issued on or after the operative date of the valuation manual, then that minimum nonforfeiture standard supersedes the minimum nonforfeiture standard provided by the valuation manual; and

(G) For policies issued prior to the operative date of the valuation manual, any Commissioners standard industrial mortality tables adopted after 1980 by the National Association of Insurance Commissioners that are approved by regulation promulgated by the Commissioner for use in determining the minimum nonforfeiture standard may be substituted for the Commissioners 1961 Standard Industrial Mortality Table or the Commissioners 1961 Industrial Extended Term Insurance Table. For policies issued on or after the operative date of the valuation manual, the valuation manual shall provide the Commissioners standard mortality table for use in determining the minimum nonforfeiture standard that may be substituted for the Commissioners 1961 Standard Industrial Mortality Table or the Commissioners 1961 Industrial Extended Term Insurance Table. If the Commissioner approves by regulation any Commissioners standard industrial mortality table adopted by the National Association of Insurance Commissioners for use in determining the minimum nonforfeiture standard for policies issued on or after the operative date of the valuation manual, then that minimum nonforfeiture standard supersedes the minimum nonforfeiture standard provided by the valuation manual.

(9) The nonforfeiture interest rate is defined as follows:

(A) For policies issued prior to the operative date of the valuation manual, the nonforfeiture interest rate per annum for any policy issued in a particular calendar year shall be equal to 125 percent of the calendar year statutory valuation interest rate for such policy as defined in Code Section 33-10-13, the Standard Valuation Law, rounded to the nearer one quarter of 1 percent; provided, however, that the nonforfeiture interest rate shall not be less than 4.00 percent.

(B) For policies issued on and after the operative date of the valuation manual, the nonforfeiture interest rate per annum for any policy issued in a particular calendar year shall be provided by the valuation manual.

(10) Notwithstanding any other provision in this title to the contrary, any refiling of nonforfeiture values or their methods of computation for any previously approved policy form which involves only a change in the interest rate or mortality table used to compute nonforfeiture values shall not require refiling of any other provisions of that policy form.

(11) After November 1, 1982, any insurer may file with the Commissioner a written notice of its election to comply with the provisions of this subsection with respect to specified policy forms after a specified date before January 1, 1989, which shall be the operative date of this subsection for such specified policy forms. If an insurer makes no such election, the operative date of this subsection for such insurer shall be January 1, 1989.

(f) In the case of any plan of life insurance which provides for future premium determination, the amounts of which are to be determined by the insurer based on then estimates of future experience, or in the case of any plan of life insurance which is of such a nature that minimum values cannot be determined by the methods described in subsections (a), (b), (c), (d), or (e) of this Code section, then:

(1) The Commissioner must be satisfied that the benefits provided under the plan are substantially as favorable to policyholders and insureds as the minimum benefits otherwise required by subsections (a) through (e) of this Code section;

(2) The Commissioner must be satisfied that the benefits and the pattern of premiums of that plan are not such as to mislead prospective policyholders or insureds;

(3) The cash surrender values and paid-up nonforfeiture benefits provided by such plan must not be less than the minimum values and benefits required for the plan computed by a method consistent with the principles of this Code section, as determined by regulations promulgated by the Commissioner.

(g) Any cash surrender value and any paid-up nonforfeiture benefit available under the policy in the event of default in a premium payment due at any time other than on the policy anniversary shall be calculated with allowance for the lapse of time and the payment of fractional premiums beyond the last preceding policy anniversary, except that, in the case of industrial insurance, proportionate increases in value may be calculated on the basis of quarter-year payment. All values referred to in subsections (b) through (e) of this Code section may be calculated upon the assumption that any death benefit is payable at the end of the policy year of death. The net value of any paid-up additions, other than paid-up term additions, shall be not less than the amounts used to provide such additions. Notwithstanding subsection (b) of this Code section, additional benefits payable (1) in the event of death or dismemberment by accident or accidental means; (2) in the event of total and permanent disability; (3) as reversionary annuity or deferred reversionary annuity benefits; (4) as term insurance benefits provided by a rider or supplemental policy provision to which, if issued as a separate policy, this Code section would not apply; (5) as term insurance on the life of a child, or on the lives of children provided in a policy on the life of a parent of the child, if the term insurance expires before the child attains age 26, is uniform in amount after the child attains age one and has not become paid up by reason of the death of a parent of the child; or (6) as other policy benefits additional to life insurance and endowment benefits, and premiums for all such additional benefits shall be disregarded in ascertaining cash surrender values and nonforfeiture benefits required by this Code section, and no such additional benefits shall be required to be included in any paid-up nonforfeiture benefits.

(h)(1) This subsection, in addition to all other applicable subsections of this Code section, shall apply to all policies issued on or after January 1, 1986, except that, with respect to such policies for which the gross premium during the first policy year includes any additional amounts for which no comparable additional benefit is provided during that year, this subsection shall apply to any such policies issued after a specified operative date before January 1, 1986, as defined in subsection (e) of this Code section. Any cash surrender value available under the policy in the event of default in a premium payment due on any policy anniversary shall be in an amount which does not differ by more than two tenths of 1 percent of either the amount of insurance, if the insurance is uniform in amount, or the average amount of insurance at the beginning of each of the first ten policy years, from the sum of (A) the greater of zero and the basic cash value hereinafter specified and (B) the present value of any existing paid-up additions less the amount of any indebtedness to the insurer under the policy.

(2) The basic cash value shall be equal to the present value on such anniversary of the future guaranteed benefits which would have been provided for by the policy, excluding any existing paid-up additions and before deduction of any indebtedness to the insurer, if there had been no default, less the then present value of the nonforfeiture factors, as hereinafter defined, corresponding to premiums which would have fallen due on and after such anniversary; provided, however, that the effects on the basic cash value of supplemental life insurance or annuity benefits or of family coverage, as described in subsection (b) or (d) of this Code section, whichever is applicable, shall be the same as are the effects specified in subsection (b) or (d) of this Code section, whichever is applicable, on the cash surrender values defined in that subsection.

(3) The nonforfeiture factor for each policy year shall be an amount equal to a percentage of the adjusted premium for the policy year, as defined in subsection (d) or (e) of this Code section, whichever is applicable. Except as is required by paragraph (4) of this subsection, such percentage:

(A) Must be the same percentage for each policy year between the second policy anniversary and the later of (i) the fifth policy anniversary and (ii) the first policy anniversary at which there is available under the policy a cash surrender value in an amount, before including any paid-up additions and before deducting any indebtedness, of at least two tenths of 1 percent of either the amount of insurance, if the insurance is uniform in amount, or the average amount of insurance at the beginning of each of the first ten policy years; and

(B) Must be such that no percentage after the later of the two policy anniversaries specified in subparagraph (A) of this paragraph may apply to fewer than five consecutive policy years.

(4) Provided, that no basic cash value may be less than the value which would be obtained if the adjusted premiums for the policy, as defined in subsection (d) or (e) of this Code section, whichever is applicable, were substituted for the nonforfeiture factors in the calculation of the basic cash value.

(5) All adjusted premiums and present values referred to in this subsection shall for a particular policy be calculated on the same mortality and interest bases as are used in demonstrating the policy's compliance with the other subsections of this Code section. The cash surrender values referred to in this subsection shall include any endowment benefits provided for by the policy.

(6) Any cash surrender value available other than in the event of default in a premium payment due on a policy anniversary and the amount of any paid-up nonforfeiture benefit available under the policy in the event of default in a premium payment shall be determined in manners consistent with the manners specified for determining the analogous minimum amounts in subsections (a), (b), (c), (e), and (g) of this Code section. The amounts of any cash surrender values and of any paid-up nonforfeiture benefits granted in connection with additional benefits such as those listed as items (1) through (6) in subsection (g) of this Code section shall conform with the principles of this subsection.

(i) This Code section shall not apply to any of the following:

(1) Reinsurance;

(2) Group insurance;

(3) Pure endowment;

(4) Annuity or reversionary annuity contract;

(5) Term policy of uniform amount, which provides no guaranteed nonforfeiture or endowment benefits, or renewal thereof, of 20 years or less expiring before age 71, for which uniform premiums are payable during the entire term of the policy;

(6) Term policy of decreasing amount, which provides no guaranteed nonforfeiture or endowment benefits, on which each adjusted premium, calculated as specified in subsections (d) and (e) of this Code section, is less than the adjusted premium so calculated on a term policy of uniform amount, or renewal thereof, which provides no guaranteed nonforfeiture or endowment benefits, issued at the same age and for the same initial amount of insurance and for a term of 20 years or less expiring before age 71, for which uniform premiums are payable during the entire term of the policy; or

(7) Policy, which provides no guaranteed nonforfeiture or endowment benefits, for which no cash surrender value, if any, or present value of any paid-up nonforfeiture benefit, at the beginning of any policy year, calculated as specified in subsections (b), (c), (d), and (e) of this Code section, exceeds 2 1/2 percent of the amount of insurance at the beginning of the same policy year.

For purposes of determining the applicability of this Code section, the age at expiry for a joint term life insurance policy shall be the age at expiry of the oldest life.



§ 33-25-5. Inclusion of provisions excluding or restricting liability for death

(a) No policy of life insurance, except as stated in subsection (c) of this Code section, shall be delivered or issued for delivery in this state if it contains a provision which excludes or restricts liability for death caused in a certain specified manner or occurring while the insured has a specified status, except that the policy may contain provisions excluding or restricting coverage as specified therein in event of death under any one or more of the following circumstances:

(1) Death as a result, directly or indirectly, of war, declared or undeclared, or of any act or hazard of such war;

(2) Death as the result of aviation or any air travel or flight;

(3) Death as a result of a specified hazardous occupation or occupations;

(4) Death while the insured is a resident outside the continental United States and Canada; or

(5) Death within two years from the date of issue of the policy as a result of suicide, while sane or insane.

(b) A policy which contains any exclusion or restriction pursuant to subsection (a) of this Code section shall also provide that in the event of death under circumstances to which any such exclusion or restriction is applicable, the insurer will pay an amount not less than a reserve determined according to the Commissioner's reserve valuation method upon the basis of the mortality table and interest rate specified in the policy for the calculation of nonforfeiture benefits or, if the policy provides no such benefits, computed according to a mortality table and interest rate determined by the insurer and specified in the policy with adjustment for indebtedness or dividend credit.

(c) This Code section shall not apply to group life insurance, reinsurance, annuities, or to any provision of a life insurance policy, or contract supplemental thereto, relating to disability benefits, or to additional benefits in the event of death by accident or accidental means.

(d) Nothing contained in this Code section shall prohibit any provision which in the opinion of the Commissioner is more favorable to the policyholder than a provision permitted by this Code section.



§ 33-25-6. When issuance of participating and nonparticipating policies permissible

A life insurer may issue both participating and nonparticipating policies only if the right or absence of right to participate is reasonably related to the premium charged.



§ 33-25-7. Effect of incontestable clause

A clause in any policy of life insurance which provides that the policy shall be incontestable after a specified period shall preclude only a contest of the validity of the policy and shall not preclude the assertion at any time of defenses based upon provisions in the policy which exclude or restrict coverage, whether or not the restrictions or exclusions are excepted in the clause.



§ 33-25-8. Right of person to whom policy or contract issued to return policy or contract and receive premium refund; effect of return; proof of return

(a) Every individual life insurance policy or contract issued for delivery in this state on or after July 1, 1979, except those issued in connection with a credit transaction, shall have printed on or attached to the contract a notice stating in substance that the person to whom the policy or contract is issued shall be permitted to return the policy or contract within ten days after receipt thereof and to have the premium paid refunded if, after examination of the policy or contract, the purchaser is not satisfied with it for any reason.

(b) If the purchaser, pursuant to such notice, returns the policy or contract to the insurer at its home or branch office or to the agent through whom it was purchased, it shall be void from the beginning and the parties shall be in the same position as if no policy or contract had been issued.

(c) Without limiting any other method of returning a policy or contract under this Code section, it shall be prima-facie evidence of the fact and date of return of a policy or contract if the policy or contract is dispatched by certified mail or statutory overnight delivery to the insurer or agent, as provided in this Code section, and a return receipt provided by the United States Postal Service or the commercial delivery company is obtained.

(d) A person shall be deemed to have received a policy or contract for purposes of subsection (a) of this Code section if there has elapsed a period of six months from the effective date of the policy or contract or if there has elapsed a period of time from the effective date of the policy or contract during which there have been sent to the person two premium notices or other such statements of policy or contract activity, whichever period is longer.



§ 33-25-9. Issuance or delivery of life insurance policies as part of or in combination with other contracts, agreements, or plans

Except as expressly provided in this Code section, no life insurance policy shall be issued or delivered in this state, as a part of or in combination with any insurance, endowment, or annuity contract, any agreement or plan additional to the rights, dividends, and benefits arising out of any such insurance, endowment, or annuity contract:

(1) Which provides for the accumulation of profits over a period of years and for payment of all or any part of the accumulated profits only to members or policyholders of a designated group or class who continue as members or policyholders until the end of a specified period of years;

(2) Which provides that on the death of anyone other than a beneficiary or a person insured thereunder the owner or beneficiary of the policy shall receive the payment or granting of anything of value;

(3) Which provides that the whole or any part of the premiums or consideration for the policy, dividends, coupons, reserves, special reserves, lapses, or the excess interest therefrom, or any funds or money in excess of the normal reserve required to meet the contractual guarantees of the policy are to be placed or invested in special funds or segregated accounts and the funds or earnings therefrom divided among those taking the policy, their beneficiaries, or assignees; or

(4) Which provides for the sale, solicitation, or delivery of any stock or shares of stock in any company or which provides for a benefit certificate, securities, or any special advisory board contract or other contracts or resolutions of similar nature or which provides for policy dividends bearing a stated relationship to dividends on the stock of any company as an inducement to or in connection with the sale or acceptance of such policy.



§ 33-25-10. Payment of interest on proceeds or payments under policies

(a) Each insurer admitted to transact life insurance in this state shall pay interest on proceeds or payments under any individual policy of life insurance, payable to a beneficiary residing in this state or to a beneficiary under a policy issued in this state or to a beneficiary under a policy insuring a person resident in this state at the time of death.

(b) Interest payable pursuant to subsection (a) of this Code section shall be computed from the insured's death until the date of payment and shall be at the following rate of interest:

(1) In the event an action to recover the proceeds due under such policy is commenced and results in a judgment against the insurer, interest shall be computed at the legal rate of interest; or

(2) In the event no such action has been commenced, interest shall be computed daily at the greater of the rate of 6 percent per annum or the highest interest rate currently paid by the insurer on proceeds left under an interest settlement option; provided, however, that when a claim for the policy proceeds is filed with the insurer, interest shall be computed daily from 30 days after the date the claim is filed until the date of payment at the rate of 12 percent.

(c) This Code section shall not:

(1) Apply to proceeds under any such policy paid within 30 days after the date of death of the insured;

(2) Require the payment of interest in an amount of less than $5.00;

(3) Apply to policies of credit life insurance;

(4) Require the payment of interest for any period during which an insurer is required to pay interest under any state or federal law pertaining to interpleader; or

(5) Apply to any individual policy issued within 12 months of the death of the insured.

(d) For the purposes of this Code section, payment shall be deemed to have been received by a resident when manually delivered by an agent or representative of the insuring company or when deposited by the insuring company in the United States mail, postage prepaid, and directed to the resident at his last known address as evidenced by the business records of the insuring company.

(e) (1) For the purposes of this Code section, a claim shall be deemed to have been filed with an insurer on the date that the insurer receives a substantially completed application or other written notice for the policy proceeds and reasonable proof of death of the insured.

(2) In cases of group life insurance, a claim shall be deemed to have been filed on the date that the insurer receives the information provided in paragraph (1) of this subsection and receives from the group policyholder written evidence of eligibility for coverage.



§ 33-25-11. Cash surrender value and proceeds of life insurance policies and annuity contracts not liable to attachment, garnishment, or legal process in favor of creditors; proceeds becoming part of insured's estate

(a) Whenever any person residing in the state shall die leaving insurance on his or her life, such insurance shall inure exclusively to the benefit of the person for whose use and benefit such insurance is designated in the policy, and the proceeds thereof shall be exempt from the claims of creditors of the insured unless the insurance policy or a valid assignment thereof provides otherwise. Whenever the insurance, by designation or otherwise, is payable to the insured or to the insured's estate or to his or her executors, administrators, or assigns, the insurance proceeds shall become a part of the insured's estate for all purposes and shall be administered by the personal representative of the estate of the insured in accordance with the probate laws of the state in like manner as other assets of the insured's estate.

(b) Payments as directed in this Code section shall, in every such case, discharge the insurer from any further liability under the policy, and the insurer shall in no event be responsible for, or be required to see to, the application of such payments.

(c) The cash surrender values of life insurance policies issued upon the lives of citizens or residents of this state, upon whatever form, shall not in any case be liable to attachment, garnishment, or legal process in favor of any creditor of the person whose life is so insured unless the insurance policy was assigned to or was effected for the benefit of such creditor or unless the purchase, sale, or transfer of the policy is made with the intent to defraud creditors.



§ 33-25-12. Contesting of policy after reinstatement

A reinstated policy of life insurance may be contested on account of fraud or misrepresentation of facts material to the reinstatement only for the same period following reinstatement and with the same conditions and exceptions as the policy provides with respect to contestability after original issuance.



§ 33-25-13. Receipt of benefits from insurance policy of deceased by person found guilty of committing murder or voluntary manslaughter

No person who commits murder or voluntary manslaughter or who conspires with another to commit murder shall receive any benefits from any insurance policy on the life of the deceased, even though the person so killing or conspiring be named beneficiary in the insurance policy. A plea of guilty or a judicial finding of guilt not reversed or otherwise set aside as to any of such crimes shall be prima-facie evidence of guilt in determining rights under this Code section. All right, interest, estate, and proceeds in such an insurance policy shall go to the other heirs of the deceased who may be entitled thereto by the laws of descent and distribution of this state, unless secondary beneficiaries be named in the policy, in which event such secondary beneficiaries shall take.



§ 33-25-14. Unclaimed life insurance benefits; purpose; definitions; insurer conduct

(a) This Code section shall be known and may be cited as the "Unclaimed Life Insurance Benefits Act."

(b) This Code section shall require recognition of the escheat or unclaimed property statutes of this state and require the complete and proper disclosure, transparency, and accountability relating to any method of payment for life insurance death benefits regulated by the Insurance Department; provided, however, that neither the Commissioner nor the State Treasurer shall promulgate regulations or issue bulletins that impose, or interpret this Code section to impose, additional duties and obligations on insurers, beyond those set forth in this Code section, or otherwise attempt to expand the requirements of this Code section.

(c) As used in this Code section, the term:

(1) "Account owner" means the owner of a retained asset account who is a resident of this state.

(2) "Annuity" means an annuity contract issued in this state. The term "annuity" shall not include any annuity contract used to fund an employment-based retirement plan or program where the insurer takes direction from the plan sponsor and plan administrator.

(3) "Death Master File" means the Social Security Administration's Death Master File or any other data base or service that is at least as comprehensive as the Social Security Administration's Death Master File for determining that a person has reportedly died.

(4) "Death Master File match" means a search of the Death Master File that results in a match of a person's name and social security number or the name and date of birth.

(5) "Insurer" means a life insurance company authorized to transact the class of insurance designated in Code Section 33-3-5 as Class (1).

(6) "Knowledge of death" means, for purposes of this chapter and Article 5 of Chapter 12 of Title 44:

(A) A receipt of an original or valid copy of a certified death certificate; or

(B) A Death Master File match validated by a secondary source by the insurer.

(7) "Person" means the policy owner, insured, annuity owner, annuitant, or account owner, as applicable under the policy, annuity, or retained asset account subject to this Code section.

(8) "Policy" means any policy or certificate of life insurance issued in this state. The term "policy" shall not include:

(A) Any policy or certificate of life insurance that provides a death benefit under an employee benefit plan subject to the Employee Retirement Income Security Act of 1974, 29 U.S.C. Section 1002, as periodically amended, or under any federal employee benefit program;

(B) Any policy or certificate of life insurance that is used to fund a preneed funeral contract or prearrangement;

(C) Any policy or certificate of credit life or accidental death insurance; or

(D) Any policy issued to a group master policyholder for which the insurer does not provide record keeping services.

(9) "Record keeping services" means those circumstances under which the insurer has agreed with a group policyholder to be responsible for obtaining, maintaining, and administering in its own systems information about each individual insured under an insured's group insurance contract, or a line of coverage thereunder, at least the following information:

(A) Social security number or name and date of birth;

(B) Beneficiary designation information;

(C) Coverage eligibility;

(D) Benefit amount; and

(E) Premium payment status.

(d) (1) (A) An insurer shall perform a comparison of its in-force policies, annuities, and retained asset accounts issued in this state against a Death Master File, on at least a semiannual basis, to identify potential Death Master File matches.

(B) An insurer may comply with the requirements of this subsection by using the full Death Master File once and thereafter using the Death Master File update files for future comparisons.

(C) Nothing in this subsection shall limit the insurer from requesting a valid death certificate as part of any claims validation process.

(2) (A) If an insurer learns of the possible death of a person, through a Death Master File match or otherwise, then the insurer shall within 90 days:

(i) Complete a good faith effort, which shall be documented by the insurer, to confirm the death of the person against other available records and information;

(ii) Review its records to determine whether the deceased person had purchased any other products with the insurer;

(iii) Determine whether benefits may be due in accordance with any applicable policy, annuity, or retained asset account; and

(iv) If the beneficiary or other authorized representative has not communicated with the insurer within the 90 day period, take reasonable steps, which shall be documented by the insurer, to locate and contact the beneficiary or beneficiaries or other authorized representative on any such policy, annuity, or retained asset account, including but not limited to sending the beneficiary information regarding the insurer's claims process, including the need to provide an official death certificate if applicable under the policy, annuity, or retained asset account.

(B) In the event the insurer is unable to confirm the death of a person following a Death Master File match, an insurer may consider such policy, annuity, or retained asset account to be in-force in accordance with its terms.

(3) To the extent permitted by law, an insurer may disclose minimum necessary personal information about a person or beneficiary to a person who the insurer reasonably believes may be able to assist the insurer in locating the beneficiary or a person otherwise entitled to payment of the claims proceeds.

(4) An insurer or its service provider shall not charge any beneficiary or other authorized representative for any fees or costs associated with a Death Master File search or verification of a Death Master File match conducted pursuant to this subsection.

(5) The benefits from a life insurance policy, annuity, or retained asset account, plus any applicable accrued interest, shall be payable pursuant to the terms of the contract or, if applicable, in accordance with probate law. In the event the proper recipients cannot be found, the benefits shall escheat to the state as unclaimed property pursuant to Code Section 44-12-198. Interest payable under Code Section 33-25-10 shall not be payable as unclaimed property under Code Section 44-12-198.

(6) The Commissioner may adopt such rules and regulations as may be reasonably necessary to implement the provisions of this subsection.

(7) The Commissioner may, in his or her reasonable discretion, make an order:

(A) Limiting an insurer's Death Master File comparisons required under paragraph (1) of this subsection to the insurer's electronic searchable files or approving a plan and timeline for conversion of the insurer's files to electronic searchable files;

(B) Exempting an insurer from the Death Master File comparisons required under paragraph (1) of this subsection or permitting an insurer to perform such comparisons less frequently than semiannually upon a demonstration of financial hardship by the insurer; or

(C) Phasing in compliance with this subsection according to a plan and timeline approved by the Commissioner.

(8) Failure to meet any requirement of this subsection with such frequency as to constitute a general business practice is a violation of Chapter 6 of this title. Nothing herein shall be construed to create or imply a private cause of action for a violation of this subsection.

(e) In the event that an insurer:

(1) Has identified a person as deceased through a Death Master File match through a search described in paragraph (1) of subsection (d) of this Code section or other information source;

(2) Has validated such information through a secondary information source; and

(3) Is unable to locate a beneficiary located in this state under the policy, annuity, or retained asset account after conducting reasonable search efforts during the period of up to one year after the insurer's validation of the Death Master File match, or if no beneficiary, if the person, as applicable for unclaimed reporting purposes, has a last known address in this state,

then the insurer is authorized to report and remit the proceeds of such policy, annuity, or retained asset account due to this state on an early reporting basis, without further notice or consent by the state, after attempting to contact such beneficiary pursuant to Code Section 44-12-198. Once reported and proceeds remitted, the insurer shall be relieved and indemnified from any and all additional liability to any person relating to the proceeds reported and remitted, including but not limited to any liability under Code Section 44-12-214 for all proceeds reported and remitted to the state pursuant to this subsection. This indemnification from liability shall be in addition to any other protections provided by law.



§ 33-25-15. Insurer prohibited from penalizing agent for apprising policy owner of alternatives to lapse or surrender of individual life insurance policy

(a) As used in this Code section, the term:

(1) "Agent" means a person that is the agent of record of a policy or that has a business relationship with the policy owner or insured.

(2) "Insurer" means the insurance company that issued or currently insures the policy.

(3) "Person" means an individual or a legal entity.

(4) "Policy" means an individual life insurance policy owned by an individual who is a resident of this state, regardless of whether such individual life insurance policy has been issued, delivered, or renewed in this state.

(b) No insurer or any other person shall terminate, fine, or otherwise penalize an agent for:

(1) Apprising a policy owner or his or her designee of options under the policy terms to the lapse or surrender of the policy; or

(2) Assisting a policy owner with securing any benefits under the policy terms.






Chapter 26 - Industrial Life Insurance

§ 33-26-1. "Industrial life insurance" defined

Industrial life insurance is that form of insurance under which not more than $2,000.00 on a single life, exclusive of additional benefits in the event of death from accidental means, is payable on any such policy for which the premiums are payable monthly or more frequently and which bears the words "industrial policy" or "weekly premium policy" or words of similar import imprinted on the face of the policy as a part of the descriptive matter.



§ 33-26-2. Required and prohibited provisions generally

(a) No policy of industrial life insurance shall be delivered or issued for delivery in this state unless it contains in substance the following provisions or contains provisions which in the opinion of the Commissioner are more favorable to policyholders:

(1) Grace period. A provision that the insured is entitled to a grace period of not less than 30 days within which the payment of any premium after the first may be made, during which period of grace the policy shall continue in force. If a claim arises under the policy during such period of grace, the amount of any premium due or overdue may be deducted from any amount payable under the policy in settlement;

(2) Incontestability. A provision that the policy (exclusive of provisions relating to disability benefits or to additional benefits in the event of death by accident or accidental means) shall be incontestable, except for nonpayment of premiums, after it has been in force during the lifetime of the insured for a period of two years from its date of issue;

(3) Alteration of contract. A provision that no agent shall have the power or authority to waive, change, or alter any of the terms or conditions of any policy, except that at the option of the insurer, prior to the issuance of a policy, the terms or conditions may be changed by an endorsement or rider which is signed by a duly authorized officer of the insurer and receipt of which is acknowledged by the applicant in writing;

(4) Misstatement of age. A provision that, if the age of the person insured or of any other person whose age is considered in determining the premium or benefit has been misstated, any amount payable or benefit accruing under the policy shall be such as the premium would have purchased at the correct age or ages;

(5) Dividends. A provision in participating policies that, beginning not later than the end of the third policy year, the insurer shall annually ascertain and apportion the divisible surplus, if any, that will accrue on the policy anniversary or other dividend date specified in the policy. Except as provided in this Code section, any dividend becoming payable shall, at the option of the party entitled to elect such option, be either payable in cash or applied to any one of such other dividend options as may be provided by the policy. If any such other dividend options are provided, the policy shall further state which option shall be automatically effective if such party has not elected some other option. If a policy specifies a period within which such other option may be elected, such period shall be not less than 30 days following the date on which such dividend is due and payable. The annually apportioned dividend shall be deemed to be payable in cash even though the policy provides that payment of such dividend is to be deferred for a specified period, provided that such period does not exceed six years from the date of apportionment and that interest will be added to such dividend at a specified rate. If a participating policy provides that the benefit under any paid-up nonforfeiture provision is to be participating, it may provide that any divisible surplus becoming payable or apportioned while the insurance is in force under such nonforfeiture provision shall be applied in the manner set forth in the policy;

(6) Policy loans. A provision that after three full years' premiums have been paid and after the policy has a cash surrender value and while no premium is in default beyond the grace period for payment, the insurer will loan on the execution of a proper note or loan agreement by the owner of the policy and on proper assignment of the policy and on the sole security thereof, at a specified rate of interest, a sum equal to or, at the option of the owner of the policy, less than the cash value of the policy at the end of the current policy year and of any dividend additions thereto. The policy shall further provide that the company may deduct from such loan value or from the proceeds of the loan any existing indebtedness on or secured by the policy not already deducted in determining such cash value, including interest due or accrued and any unpaid balance of the premium for the current policy year, and that the company may collect interest in advance of the loan to the end of the current policy year. The policy shall reserve to the insurer the right to defer the granting of a loan, other than for the payment of any premium to the insurer, for six months after the application therefor. The policy may also provide that if interest on any indebtedness is not paid when due it shall then be added to the existing indebtedness and shall bear interest at the same rate. The policy may provide that if and when the total indebtedness on the policy, including interest due or accrued, equals or exceeds the amount of the loan value thereof, then the policy shall terminate and become void, but not until at least 30 days' notice shall have been mailed by the insurer to the last known address of the insured or policy owner; of the individual identified by the policy owner or insured as an additional contact, if any; and of any assignee of record at the home office of the insurer. The policy, at the insurer's option, may provide for an automatic premium loan, subject to an election of the party entitled to elect. No condition other than as provided in this paragraph shall be exacted as a prerequisite to any such loan. This paragraph shall not apply to term insurance or to term insurance benefits provided by rider or supplemental policy provisions or to any policy with a loan value of less than $25.00;

(7) Tables of options and values. A statement of the mortality table and interest rate used in calculating the cash surrender values and the paid-up nonforfeiture benefits available under the policy, together with a table showing the cash surrender value, if any, reduced paid-up value, if any, and the extended term value, if any, available under the policy on each policy anniversary, either during the first 20 policy years or during the term of the policy, whichever is shorter. Upon written request, the company will furnish an extension of such table beyond the year shown in the policy. Such values and benefits shall be calculated upon the assumption that there are no dividends or paid-up additions credited to the policy and that there is no indebtedness to the insurer on the policy;

(8) Reinstatement. A provision that unless the policy has been surrendered for its cash surrender value or its cash surrender value has been exhausted or unless the paid-up term insurance, if any, has expired, the policy will be reinstated at any time within three years from the date of premium default upon written application therefor, the production of evidence of insurability satisfactory to the insurer, the payment of all premiums in arrears, and the payment or reinstatement of any other indebtedness to the insurer upon the policy. All such sums may bear interest not exceeding 6 percent per annum compounded annually; provided, however, that acceptance of all or any part of a premium more than 30 days in arrears by the agent or company without requiring reinstatement application shall continue the policy in force without showing any lapse of time;

(9) Title. On each such policy there shall be placed a title which shall briefly and accurately describe the nature and form of the policy;

(10) Payment of premiums.

(A) A provision that all premiums shall be payable in advance either at the home or district office or to any agent of the company upon delivery of a receipt signed by the agent. Such receipt shall bear the agent's license number and the signature of one or more of the officers who shall be named in the policy;

(B) In the case of weekly premium policies, there shall be a provision that while premiums on the policy are not in default beyond the grace period and upon proper notice to the insurer of the intention to pay future premiums directly to the insurer at its home office or any office designated by the insurer for the purpose, the insurer will, at the end of a period of 26 weeks from the due date of the first premium so paid and for any additional weekly premium payment thereafter, for which period such premiums are so paid continuously without default beyond the grace period, refund a stated percentage of the premiums in an amount which fairly represents the savings in collection expense.

(11) Payment of claims. A provision that, when a policy shall become a claim by the death of the insured, settlement shall be made upon receipt of due proof of death and, at the insurer's option, surrender of the policy or proof of the interest of the claimant or both. If an insurer specifies a particular period prior to the expiration of which settlement shall be made, such period shall not exceed two months from the receipt of such proofs;

(12) Entire contract. A provision that, if any reference is made to the application for insurance or to the constitution, bylaws, or rules of the insurer as forming part of or affecting the policy between the parties, then there shall be included in or attached to said policy when issued a correct copy of the application signed by the applicant and the constitution, bylaws, and rules referred to. All statements made by the applicant in the application shall be deemed to be representations and not warranties. No statement in the application shall be used to void the policy or deny payment of a claim unless a copy of such application has been attached to and made a part of such policy when issued;

(13) Conversion privilege. A provision that, upon written request and without evidence of insurability (except for any additional amount of insurance), an industrial life insurance policyholder is guaranteed the privilege of converting any industrial insurance policy to any form of ordinary life insurance with less frequent premium payments regularly issued by the insurer and is guaranteed the privilege of converting small industrial policies with the same insurer into one larger policy with combined benefits; and

(14) Space for name of designated beneficiary. There shall be a space on the front or back page of the policy for the name of the designated beneficiary.

(b) Any of such required provisions or portions thereof not applicable to single premium or term policies or to provisions relating to disability benefits or to additional benefits in the event of death or dismemberment by accidental means shall to that extent not be incorporated therein.

(c) No policy of industrial life insurance shall contain any of the following provisions:

(1) A provision by which the insurer may deny liability under the policy for the reason that the insured has previously obtained other insurance from the same insurer;

(2) A provision giving the insurer the right to declare the policy void because the insured has had any disease or ailment, whether specified or not, or because the insured has received institutional, hospital, medical, or surgical treatment or attention. However, a policy may contain a provision which gives the insurer the right to declare the policy void if the insured has, within two years prior to the issuance of the policy, received institutional, hospital, medical, or surgical treatment or attention and the insured or claimant under the policy fails to show that the condition occasioning such treatment or attention was not of a serious nature or was not material to the risk. The policy may also contain a provision that the policy shall not become effective if on the date of the application for the policy the insured had knowledge that he was afflicted with any serious disease tending to shorten life, which fact was not shown on the application for the policy; or

(3) A provision giving the insurer the right to declare the policy void because the insured has been rejected for insurance, unless such right is conditioned upon a showing by the insurer that knowledge of such rejection would have led to a refusal by the insurer to make such contract.

(d) An exact copy of the application shall be given to the applicant at the time of the sale, which application shall disclose and contain the following information and language:

(1) An itemized list of all policies presently in force with all insurers, showing company names, premiums charged, amounts of insurance, total premiums, and total amounts of insurance provided;

(2) The premium cost of the insurance policy purchased;

(3) The premium cost for each optional additional benefit, if any, shall be shown separately and conspicuously apart from the premium charge for the basic natural death benefit; and

(4) The following statements shall appear on the applicant's copy in not less than ten-point type:

(A) "You may wish to compare the total cost of this insurance policy with your net income."

(B) "I hereby certify, as signed below, that I was given an exact

copy of this application at the time this application was made to the agent of

record whose signature appears below.

Applicant's Signature"

(C) "I, as the agent of record, hereby certify as signed below, that

I gave the applicant, whose signature appears above, an exact copy of this

application at the time this application was taken. I further certify that I

have inquired of the applicant as to all policies in force and that I have

listed all such policies on said application.

Agent's Signature

Agent's License Number"

(e) Policyholders or insureds who are 65 years of age and older shall have the option to provide the name and address of a person as an additional contact to the insurer who shall also be notified by the insurer in writing by mail to the last known address of such person prior to the lapse, termination, or cancellation of any industrial life insurance policy by the insurer.



§ 33-26-3. Provision of disability benefits

Any policy of industrial life insurance may provide a weekly benefit for disability, caused by sickness or accident, not greater than $40.00 per week.



§ 33-26-4. Notice of right of person to whom policy or contract issued to return policy or contract and receive premium refund; effect of return of policy or contract; proof of return

(a) Every industrial life policy or contract issued for delivery in this state shall have printed thereon or attached thereto a notice stating in substance that the person to whom the policy or contract is issued shall be permitted to return the policy or contract within ten days after receipt thereof and to have the premium paid refunded if, after examination of the policy or contract, the purchaser is not satisfied with it for any reason.

(b) If the purchaser, pursuant to such notice, returns the policy or contract to the insurer at its home or branch office or to the agent through whom it was purchased, it shall be void from the beginning and the parties shall be in the same position as if no policy or contract had been issued.

(c) Without limiting any other method of returning a policy or contract under this Code section, it shall be prima-facie evidence of the fact and date of return of a policy or contract if the policy or contract is dispatched by at least first-class mail to the insurer or agent, as provided in this Code section and a receipt provided by the United States Postal Service is obtained.



§ 33-26-5. Right of beneficiaries and assigns of insurance policies to proceeds as against creditors and representatives of insured

The proceeds and avails of any industrial life insurance policy shall be free from the claims of creditors and representatives of the insured and of persons effecting the same to the same extent and under the same conditions as provided for in the case of other life insurance policies under Code Section 33-25-11.



§ 33-26-6. Applicability of Code Sections 33-25-4, 33-25-5, 33-25-7, 33-25-9, 33-25-10, and 33-25-12

In addition to the requirements specifically set forth in this chapter, no policy of industrial life insurance shall be delivered or issued for delivery in this state unless it complies with Code Sections 33-25-4, 33-25-5, 33-25-7, 33-25-9, 33-25-10, and 33-25-12.



§ 33-26-6.1. Limits on aggregate face amount of policies insuring the life of one person

No insurer shall knowingly issue an industrial life insurance policy insuring the life of a person if the issuance of such policy would cause the aggregate face amount of industrial life insurance payable on the life of such person under any and all such policies issued by such insurer to exceed the sum of $2,000.00, exclusive of additional benefits in the event of death from accidental means.



§ 33-26-6.2. Premium payment cap on whole life insurance policies

(a) No insurer shall issue a policy which allows for the collection or payment of premiums which in the aggregate will be greater than 150 percent of the face amount of the policy.

(b) This Code section shall apply to industrial whole life policies, which are policies which may be kept in force for a person's whole life and which pay a benefit upon the person's death, whenever such death occurs, or policies which may have a designated age certain, as specified in the policy, when premium payments would cease.



§ 33-26-7. Offering or delivering of policies or contracts in violation of chapter

Any company, agent, representative, or solicitor for the company, agent, or representative who shall write, offer to the public, or deliver to any insured any policy or contract of insurance which in form or legal effect is contrary to or in violation of this chapter with respect to cash surrender value, extended insurance, or other benefits in case of lapsed industrial life insurance policies shall be guilty of a misdemeanor.






Chapter 27 - Group Life Insurance

§ 33-27-1. Group requirements generally

No policy of group life insurance shall be delivered in this state unless it conforms to one of the following descriptions:

(1) Employee groups. A policy issued to an employer or to the trustees of a fund established by an employer, which employer or trustee shall be deemed the policyholder, to insure employees of the employer for the benefit of persons other than the employer, subject to the following requirements:

(A) The employees eligible for insurance under the policy shall be all of the employees of the employer or all of any class or classes thereof determined by conditions pertaining to their employment. The policy may provide that the term "employees" shall include the employees of one or more subsidiary corporations and the employees, individual proprietors, and partners of one or more affiliated corporations, proprietors, or partnerships, if the business of the employer and of such affiliated corporations, proprietors, or partnerships is under common control through stock ownership or contract or otherwise. The policy may provide that the term "employees" shall include the individual proprietor or partners if the employer is an individual proprietor or a partnership. The policy may provide that the term "employees" shall include retired employees. No individual proprietor or partner shall be eligible for insurance under the policy unless he is actively engaged in and devotes a substantial part of his time to the conduct of the business of the proprietor or partnership. A policy issued to insure the employees of a public body may provide that the term "employees" shall include elected or appointed officials;

(B) The premium for the policy shall be paid by the policyholder either from the employer's own funds or from charges collected from the insured employee specifically for such insurance or from funds contributed by both the employer and the employee. A policy in which no part of the premium is to be derived from funds contributed by the insured employee must insure each eligible employee, except for any employee as to whom evidence of individual insurability is not satisfactory to the insurer;

(C) The policy must cover at least two employees at date of issue; and

(D) The amounts of insurance under the policy must be based upon some plan precluding individual selection either by the employees or by the employer or trustee.

(2) Debtor groups. A policy issued to a creditor or to a trustee or agent appointed by two or more creditors, which creditor, trustee, or agent shall be deemed the policyholder, to insure debtors of the creditor, subject to the following requirements:

(A) The debtors eligible for insurance under the policy shall be all of the debtors of the creditor whose indebtedness is repayable either in installments, including any extraordinary payment of an installment or lease-purchase obligation, or in one sum at the end of a period not in excess of 24 months from the initial date of debt or all of any class or classes thereof determined by conditions pertaining to the indebtedness or to the purchase giving rise to the indebtedness. The policy may provide that the term "debtors" shall include the debtors of one or more subsidiary corporations and the debtors of one or more affiliated corporations, proprietors, or partnerships, if the business of the policyholder and of such affiliated corporations, proprietors, or partnerships is under common control through stock ownership, contract, or otherwise. No debtor shall be eligible unless the indebtedness constitutes an irrevocable obligation to repay which is binding upon him during his lifetime at the time the insurance becomes effective upon his life;

(B) The premium for the policy shall be paid by the policyholder either from the creditor's funds, from charges collected from the insured debtors, or from both. A policy on which part or all of the premium is to be derived from the collection from the insured debtors of identifiable charges not required of uninsured debtors shall not include, in the class or classes of debtors eligible for insurance, debtors under obligations outstanding at its date of issue without evidence of individual insurability unless at least 75 percent of the then eligible debtors elect to pay the required charges. A policy on which no part of the premium is to be derived from the collection of such identifiable charges must insure all eligible debtors or all except any as to whom evidence of individual insurability is not satisfactory to the insurer;

(C) The policy may be issued only if the policy reserves to the insurer the right to require evidence of individual insurability if less than 75 percent of the new entrants become insured. The policy may exclude from the classes eligible for insurance classes of debtors determined by age;

(D) The amount of insurance on the life of any debtor shall at no time exceed the amount owed by him which is repayable in installments, the amount of the unpaid indebtedness, or $75,000.00, whichever is less. Where the indebtedness is repayable in one sum to the creditor, the insurance on the life of any debtor shall in no instance be in effect for a period in excess of 24 months, except that such insurance may be continued for an additional period not exceeding six months in the case of default, extension, or recasting of the loan; and

(E) The insurance shall be payable to the policyholder. Such payment shall reduce or extinguish the unpaid indebtedness of the debtor to the extent of such payment.

(3) Mortgagee group. A policy issued to a creditor, or to a trustee or agent appointed by two or more creditors, which creditor, trustee, or agent shall be deemed the policyholder, to insure mortgagors of the creditor. The insurance must be written in connection with a credit transaction that is secured by a first mortgage or deed of trust; made to finance the purchase of real property or the construction of a dwelling thereon, or to refinance a prior credit transaction made for the purpose; and shall be payable to the policyholder. Such payment shall reduce or extinguish the unpaid mortgage of the mortgagor to the extent of such payment.

(4) Agricultural loans. Notwithstanding the provisions of this Code section, group life insurance in connection with agricultural loans may be written up to the amount of the loan or loan commitment on the nondecreasing or level term plan; however, the amount of insurance on the life of any such debtor shall not on any anniversary date of the insurance exceed the amount then owed by him which is repayable in installments, the amount of the then unpaid indebtedness, or $75,000.00, whichever is less.

(5) Labor union groups. A policy issued to a labor union, which shall be deemed the policyholder, to insure members of such union for the benefit of persons other than the union or any of its officials, representatives, or agents, subject to the following requirements:

(A) The members eligible for insurance under the policy shall be all of the members of the union or all of any class or classes thereof determined by conditions pertaining to their employment or to membership in the union, or both;

(B) The premium for the policy shall be paid by the policyholder either wholly from the union's funds or partly from such funds and partly from funds contributed by the insured members specifically for their insurance. No policy may be issued on which the entire premium is to be derived from funds contributed by the insured members specifically for their insurance. A policy on which no part of the premium is to be derived from funds contributed by the insured members specifically for their insurance must insure all eligible members or all except any as to whom evidence of individual insurability is not satisfactory to the insurer;

(C) The policy must cover at least 25 members at date of issue; and

(D) The amounts of insurance under the policy must be based upon some plan precluding individual selection either by the members or by the union.

(6) Trustee groups. A policy issued to the trustees of a fund established by two or more employers or by one or more labor unions or by one or more employers and one or more labor unions, which trustees shall be deemed the policyholder, to insure employees of the employers or members of the unions for the benefit of persons other than the employers or the unions, subject to the following requirements:

(A) The persons eligible for insurance shall be all of the employees of the employers, all of the members of the unions, or all of any class or classes of employees or union members determined by conditions pertaining to their employment, to membership in the unions, or to both. The policy may provide that the term "employees" shall include retired employees and the individual proprietor or partners if an employer is an individual proprietor or a partnership. No director of a corporate employer shall be eligible for insurance under the policy unless such person is otherwise eligible as a bona fide employee of the corporation by performing services other than the usual duties of a director. No individual proprietor or partner shall be eligible for insurance under the policy unless he is actively engaged in and devotes a substantial part of his time to the conduct of the business of the proprietor or partnership. The policy may provide that the term "employees" shall include the trustees or their employees, or both, if their duties are principally connected with such trusteeship;

(B) The premium for the policy shall be paid by the trustees wholly from funds contributed by the employer or employers of the insured persons, by the union or unions, or by both or partly from such funds and partly from funds contributed by the insured persons. No policy may be issued on which the entire premium is to be derived from funds contributed by the insured persons specifically for their insurance. A policy on which no part of the premium is to be derived from funds contributed by the insured persons specifically for their insurance must insure all eligible persons or all except any as to whom evidence of individual insurability is not satisfactory to the insurer;

(C) The policy must cover at date of issue at least 100 persons; and, if the fund is established by the members of an association of employers, the policy may be issued only if either the participating employers constitute at date of issue at least 60 percent of those employer members whose employees are not already covered for group life insurance or the total number of persons covered at date of issue exceeds 600; and the policy shall not require that, if a participating employer discontinues membership in the association, the insurance of his employees shall cease solely by reason of the discontinuance; and

(D) The amounts of insurance under the policy must be based upon some plan precluding individual selection either by the insured persons or by the policyholder, employers, or unions.

(7) Association groups. The lives of a group of individuals may be insured under a policy issued to an association, which shall be deemed the policyholder, to insure members of such association for the benefit of persons other than the association. As used in this paragraph, the term "association" means an association of governmental or public employees, an association of employees of a common employer, or an organization formed and operated in good faith for purposes other than that of procuring insurance and composed of members engaged in a common trade, business, or profession. The policy shall be subject to the following requirements:

(A) The members eligible for insurance under the policy shall be all of the members of the association or all of any class or classes of the association determined by conditions pertaining to their employment, to their trade, business, or profession, to their membership in the association, or to any two or more of such conditions. The policy may provide that officers and employees of the association who are bona fide members may be insured under the policy;

(B) The policy must cover at least 25 members at date of issue;

(C) The amounts of insurance under the policy must be based upon some plan precluding individual selection either by the association or by the members; and

(D) The premium for the policy shall be paid by the policyholder either from the association's own funds, or from charges collected from the insured members specifically for the insurance, or from both.

(8) Bank and credit union groups. A bank authorized to do business in this state may carry insurance upon its depositors for amounts not to exceed the savings deposit balances of each depositor or $5,000.00, whichever is less, and a credit union organized pursuant to the laws of this state or the Federal Credit Union Act may carry insurance upon its members for amounts not to exceed the share and deposit balances of each member or $5,000.00, whichever is less. Such insurance shall be subject to the requirements of subparagraphs (A) through (D) of paragraph (7) of this Code section.

(9) Multiple employer welfare arrangements.

(A) The lives of a group of individuals may be insured under a policy issued to a legal entity providing a multiple employer welfare arrangement. As used in this paragraph, the term "multiple employer welfare arrangement" means any employee benefit plan which is established or maintained for the purpose of offering or providing life insurance benefits to the employees of two or more employers, including self-employed individuals and their dependents. The term does not apply to any plan or arrangement which is established or maintained by a tax-exempt rural electric cooperative or a collective bargaining agreement.

(B) The amounts of insurance under the policy must be based upon some plan precluding individual selection either by the employees, employers, or trustee.

(10) Special employee groups. An entity or a trustee of a trust established by an entity which has an insurable interest in employees pursuant to subsection (d) of Code Section 33-24-3 and authority to effectuate insurance on employees pursuant to paragraph (4) or (5) of subsection (a) of Code Section 33-24-6 may establish an employee group to effectuate group life insurance policies on employees when such corporation or trustee of a trust is providing life, health, disability, retirement, or similar benefits to employees, provided that the premium for such group policies is wholly paid by the corporation or trustee of the trust and the proceeds of such policies are used to provide supplemental funding for such employee benefit plans.

(11) Discretionary groups. Group life insurance offered to a resident of this state under a group life insurance policy issued to a group other than one described in paragraphs (1) through (10) of this Code section shall be subject to the following requirements:

(A) No such group life insurance policy shall be delivered in this state unless the Commissioner finds that:

(i) The issuance of such group policy is not contrary to the best interest of the public;

(ii) The issuance of the group policy would result in economies of acquisition or administration; and

(iii) The benefits are reasonable in relation to the premiums charged;

(B) No such group life insurance coverage may be offered in this state by an insurer under a policy issued in another state unless this state or such other state having requirements substantially similar to those contained in divisions (i) through (iii) of subparagraph (A) of this paragraph has made a determination that the requirements have been met;

(C) The premium for the policy shall be paid either from the policyholder's funds or from funds contributed by the covered persons, or from both; and

(D) An insurer may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer.



§ 33-27-2. Extension of policy coverage to dependents of employees or members

(a) Any policy issued pursuant to paragraphs (1), (4), and (5) of Code Section 33-27-1 may be extended to insure the employees or members against loss due to the death of their spouses and dependent or minor children or any class or classes thereof, subject to the following requirements:

(1) The premium for the insurance shall be paid by the policyholder either from the employer's or union's funds or funds contributed by the insured employees or members, or from both. If no part of the premium is to be derived from funds contributed by the employees or members, all eligible employees or members, excluding any as to whose family members' evidence of insurability is not satisfactory to the insurer, must be insured with respect to their spouses and children;

(2) The insurance must be based on some plan precluding individual selection by the employees or members or by the policyholder, employer, or union;

(3) Upon termination of the insurance with respect to the members of the family of any employee or member by reason of the employee's or member's termination of employment, termination of membership in the class or classes eligible for coverage under the policy, or death, the spouse shall be entitled to have issued by the insurer without evidence of insurability an individual policy of life insurance without disability or other supplementary benefits, providing application for the individual policy shall be made and the first premium paid to the insurer within 31 days after such termination, subject to the requirements of paragraph (8) of subsection (a) of Code Section 33-27-3. If the group policy terminates or is amended so as to terminate the insurance of any class of employees or members and the employee or member is entitled to have issued an individual policy under paragraph (9) of subsection (a) of Code Section 33-27-3, the spouse shall also be entitled to have issued by the insurer an individual policy, subject to the conditions and limitations provided in this Code section. If the spouse dies within the period during which the spouse would have been entitled to have an individual policy issued in accordance with this provision, the amount of life insurance which the spouse would have been entitled to have issued under such individual policy shall be payable as a claim under the group policy, whether or not application for the individual policy or the payment of the first premium therefor has been made.

(b) Notwithstanding paragraph (7) of subsection (a) of Code Section 33-27-3, only one certificate need be issued for delivery to an insured person if a statement concerning any dependent's coverage is included in the certificate.



§ 33-27-3. Required policy provisions

(a) No policy of group insurance shall be delivered in this state unless it contains in substance the following provisions or provisions which in the opinion of the Commissioner are more favorable to the persons insured or at least as favorable to the persons insured and more favorable to the policyholder:

(1) A provision that the policyholder is entitled to a grace period of not less than 31 days for the payment of any premium due except the first, during which grace period the death benefit coverage shall continue in force, unless the policyholder shall have given the insurer written notice of discontinuance in advance of the date of discontinuance and in accordance with the terms of the policy. The policy may provide that the policyholder shall be liable to the insurer for the payment of a pro rata premium for the time the policy was in force during such grace period;

(2) A provision that the validity of the policy shall not be contested, except for nonpayment of premiums, after it has been in force for two years from its date of issue and that no statement made by any person insured under the policy relating to his or her insurability shall be used in contesting the validity of the insurance, with respect to which the statement was made, after the insurance has been in force prior to the contest for a period of two years during such person's lifetime nor unless it is contained in a written instrument signed by him or her;

(3) A provision that a copy of the application, if any, of the policyholder shall be attached to the policy when issued, that all statements made by the policyholder or by the persons insured shall be deemed representations and not warranties, and that no statement made by any person insured shall be used in any contest unless a copy of the instrument containing the statement is or has been furnished to the person or to his or her beneficiary;

(4) A provision setting forth the conditions, if any, under which the insurer reserves the right to require a person eligible for insurance to furnish evidence of individual insurability satisfactory to the insurer as a condition to part or all of his or her coverage;

(5) A provision specifying an equitable adjustment of premiums or of benefits or of both to be made in the event the age of a person insured has been misstated, such provision to contain a clear statement of the method of adjustment to be used;

(6) A provision that any sum becoming due by reason of the death of the person insured shall be payable to the beneficiary designated by the person insured, except as otherwise provided in paragraph (11) of this subsection, subject to the provisions of the policy, in the event there is no designated beneficiary living at the death of the person insured, as to all or any part of such sum and subject to any right reserved by the insurer in the policy and set forth in the certificate to pay at its option a part of such sum not exceeding $500.00 to any person appearing to the insurer to be entitled equitably thereto by reason of having incurred funeral or other expenses incident to the last illness or death of the person insured;

(7) A provision that the insurer will issue to the policyholder for delivery to each person insured an individual certificate setting forth a statement as to the insurance protection to which he or she is entitled, the person to whom the insurance benefits are payable, and the rights and conditions set forth in paragraphs (8) through (10) of this subsection;

(8) A provision that, if the insurance or any portion of it on a person covered under the policy other than the child of an employee insured pursuant to Code Section 33-27-2 ceases because of termination of employment or of membership in the class or classes eligible for coverage under the policy, the person shall be entitled to have issued to him or her by the insurer without evidence of insurability an individual policy of life insurance without disability or other supplementary benefits. Application for the individual policy shall be made and the first premium paid to the insurer within 31 days after termination of employment or of membership in the class or classes eligible for coverage under the policy. The individual policy shall at the option of the person be on any one of the forms, except term insurance, then customarily issued by the insurer at the age and for the amount applied for. The individual policy shall be in an amount not in excess of the amount of life insurance which ceases because of the termination, less the amount of any life insurance for which such person is or becomes eligible within 31 days after termination under the same or any other group policy, provided that any amount of insurance which shall have matured on or before the date of the termination as an endowment payable to the person insured, whether in one sum or in installments or in the form of an annuity, shall not for the purposes of this paragraph be included in the amount which is considered to cease because of such termination. The premium on the individual policy shall be at the insurer's then customary rate applicable to the form and amount of the individual policy, to the class of risk to which such person then belongs, and to his or her age attained on the effective date of the individual policy;

(9) A provision that, if the group policy terminates or is amended so as to terminate the insurance of any class of insured persons, every person insured under the group policy at the date of such termination, other than a child of an employee insured pursuant to Code Section 33-27-2, whose insurance terminates and who has been so insured for at least five years prior to such termination date shall be entitled to have issued to him or her by the insurer an individual policy of life insurance, subject to the same conditions and limitations as are provided by paragraph (8) of this subsection, except that the group policy may provide that the amount of such individual policy shall not exceed the smaller of the amount of the person's life insurance protection ceasing because of the termination or amendment of the group policy, less the amount of any life insurance for which he or she is or becomes eligible under any group policy issued or reinstated by the same or another insurer within 31 days after such termination, and $2,000.00;

(10) A provision that, if a person insured under the group policy dies during the period within which he or she would have been entitled to have an individual policy issued to him or her in accordance with paragraph (8) or (9) of this subsection, before such an individual policy shall have become effective, the amount of life insurance which he or she would have been entitled to have issued to him or her under such individual policy shall be payable as a claim under the group policy, whether or not application for the individual policy or the payment of the first premium therefor has been made; and

(11) An entity or trustee of a trust having an insurable interest pursuant to subsection (d) of Code Section 33-24-3 and effectuation authority pursuant to paragraph (4) or (5) of subsection (a) of Code Section 33-24-6, providing life, health, disability, retirement, or similar benefits to employees may designate the beneficiary of a group life insurance policy, provided that the corporation or trustee of a trust uses the insurance proceeds to provide life, health, disability, retirement, or similar benefits to such employees. As used in this paragraph, the term "employees" shall include directors, officers, employees, retired employees, or the dependents of such persons. The term "employee" shall include any former employee, but only for the purpose of replacing existing life insurance that will be surrendered in exchange for new life insurance in an amount not exceeding the insurance being surrendered.

(b)(1) The provisions of paragraphs (6), (8), (9), and (10) of subsection (a) of this Code section shall not apply to policies issued to a creditor to insure debtors or mortgagors of such creditor.

(2) The standard provisions required for individual life insurance policies shall not apply to group insurance policies.

(3) If the group life insurance policy is on a plan of insurance other than the term plan, it shall contain a nonforfeiture provision or provisions which in the opinion of the Commissioner is or are equitable to the insured persons and to the policyholder, but nothing in this Code section shall be construed to require that group life insurance policies contain the same nonforfeiture provisions as are required for individual life insurance policies.

(4) The provisions of paragraphs (6), (7), (8), (9), and (10) of subsection (a) of this Code section shall not apply to policies issued to a corporation or trustee of a trust pursuant to paragraph (9) of Code Section 33-27-1.



§ 33-27-4. Payment of interest on proceeds or payments under policies of group life insurance

Each insurer admitted to transact life insurance in this state shall pay interest on proceeds or payments under any policy of group life insurance payable to a beneficiary residing in this state, to a beneficiary under a policy issued in this state, or to a beneficiary under a policy insuring a person resident in this state at the time of death, in accordance with Code Section 33-25-10.



§ 33-27-5. Notification of policyholder of right to convert group policy to individual life insurance policy

(a) If any individual insured under a group insurance policy hereafter delivered in this state becomes entitled under the terms of the policy to have an individual policy of life insurance issued to him without evidence of insurability, subject to making of application therefor and payment of the first premium within the period specified in such policy and, if the individual is not given notice of the existence of the right at least 15 days prior to the expiration date of the period, in such event the individual shall have an additional period within which to exercise the right; but nothing contained in this Code section shall be construed to continue any insurance beyond the period provided in the policy. This additional period shall expire 15 days after the individual is given notice but in no event shall the additional period extend beyond 60 days after the expiration date of the period provided in the policy.

(b) Written notice presented to the individual or mailed by the policyholders to the last known address of the individual or mailed by the insurer to the last known address of the individual as furnished by the policyholder shall constitute notice for the purpose of this Code section.

(c) Nothing in this Code section shall have the effect of extending the time within which a death claim shall be paid under the policy as provided in paragraph (10) of subsection (a) of Code Section 33-27-3.

(d) Inclusion of a statement of this conversion privilege in the insurance certificate issued to the individual insured shall constitute a notice of conversion privileges to the individual insured as required by this Code section.



§ 33-27-6. Assignment of incidents of ownership in group life insurance policies

Nothing in this title or in any other law shall be construed to prohibit any person insured under a group life insurance policy from making an assignment of all or any part of his incidents of ownership under the policy, including but not limited to the privilege to have issued to him an individual policy of life insurance pursuant and subject to paragraphs (8) and (9) of subsection (a) of Code Section 33-27-3 and Code Section 33-27-5 and the right to name a beneficiary. Subject to the terms of the policy or agreement between the insured, the group policyholder and the insurer relating to assignment of incidents of ownership under the policy, an assignment by an insured made either before or after July 1, 1969, is valid for the purpose of vesting in the assignee, in accordance with any provisions included in the policy as to the time at which it is to be effective, all of the incidents of ownership so assigned without prejudice to the insurer on account of any payment it may make or individual policy it may issue in accordance with paragraphs (8) and (9) of subsection (a) of Code Section 33-27-3 prior to receipt of notice of the assignment.



§ 33-27-7. Right of beneficiaries and assignees of insurance policies to proceeds as against creditors and representatives of insured

(a) The proceeds and avails of any group life insurance policy shall be free from the claims of creditors and representatives of the insured and of the person effecting the same to the same extent and under the same conditions as provided for in the case of other life insurance policies under Code Section 33-25-11.

(b) This Code section shall not apply to group life insurance issued to a creditor covering his debtors to the extent that the proceeds are applied to payment of the obligation for the purpose of which the insurance was issued.



§ 33-27-8. Standards and requirements for rating of small groups under group life insurance; exemptions

(a) As used in this Code section, the term "small group" means a group or subgroup of 50 or fewer employees, members, or enrollees.

(b) The claims experience produced by small groups covered under group life insurance for each insurer shall be fully pooled for rating purposes. Except to the extent that the claims experience of an individual small group affects the overall experience of the small group pool, the claims experience produced by any individual small group of an insurer shall not be used in any manner for rating purposes or solely as a reason for termination of any individual small group.

(c) Each insurer's small group pool shall consist of each insurer's total claims experience produced by all small groups in this state, regardless of the marketing mechanism or distribution system utilized in the sale of the group life insurance. The pool shall include the experience generated under separate group contracts; contracts issued to trusts, multiple employer trusts, or association groups or trusts; or any other group-type coverage. The experience produced under multiple employer trusts or arrangements through contracts issued in this state or provided by solicitation and sale to Georgia residents through an out-of-state multiple employer trust or arrangement for all the Georgia small groups shall be fully pooled for rating purposes. Multiple employer trusts or arrangements shall include any group or group-type coverage issued to a trust or association or to any other group policyholder where such group or group-type contract provides coverage, primarily or incidentally, for sole proprietors, employers, or both.

(d) Notwithstanding subsection (b) of this Code section, age, sex, area, industry, occupational, and avocational factors may be considered in the initial and renewal rating of each small group. Durations since issue and tier factors may not be considered. Substandard rating in accordance with recognized underwriting practices may be applied to each employee, member, or enrollee and to each dependent member of the small group in the initial underwriting of a new or replacement group or when the member or dependent enters the small group for the first time but shall not be used for renewal rating purposes. Notwithstanding subsection (b) of this Code section, the total premium calculated for any individual small group may deviate from the pool rate by not more than plus or minus 25 percent based upon individual small group experience factors. The direct premium result of select or substandard underwriting practices shall not be considered a deviation from the pool rate.

(e) If standard or substandard rating cannot be offered to any individual according to recognized underwriting practices, coverage may be declined if the balance of the small group is accepted.

(f) This Code section shall not apply to:

(1) Policies issued to an employer in another state which provides coverage for employees of this state employed by such employer policyholder;

(2) Policies issued to true association groups, which shall be defined as an association of governmental or public employees, an association of employees of a common employer, or an organization formed and operated in good faith for purposes other than that of procuring insurance and composed of members engaged in a common trade, business, or profession; or

(3) A policy negotiated in connection with a collective bargaining agreement.



§ 33-27-9. Notices of premium increases to be mailed or delivered to group policyholder

Notice of the maximum amount of a group premium increase shall be mailed or delivered to the group policyholder and to each employer group or subgroup insured under the group policy not less than 60 days prior to the effective date of the premium increase.






Chapter 28 - Annuity and Pure Endowment Contracts

§ 33-28-1. Definitions

As used in this chapter, the term:

(1) "Annuity" means a contract by which one party in return for a stipulated payment or payments promises to pay periodic installments for a stated certain period of time or for the life or lives of the person or persons specified in the contract. The term does not cover the proceeds of life insurance no matter how payable.

(2) "Pure endowment" means a contract under which one party in return for stipulated payment is obligated to pay a fixed sum if and only if the person designated in the contract survives a certain period specified in the contract.

(3) "Reversionary annuity" means an annuity contract under which the person otherwise entitled to the proceeds is not to receive any payments unless that person survives another person or persons specified in the contract.



§ 33-28-2. Standard provisions for annuity contracts

(a) No annuity, reversionary annuity, or pure endowment contract, other than group annuities and except as stated in this Code section, shall be delivered or issued for delivery in this state unless it contains in substance each of the provisions specified in subsection (b) of this Code section or contains provisions which in the opinion of the Commissioner are more favorable to contract holders. Any of the provisions not applicable to single premium annuities or single premium pure endowment contracts shall not, to that extent, be incorporated in the policy. This Code section shall not apply to contracts for deferred annuities included in or upon the lives of beneficiaries under life insurance policies.

(b) (1) Grace period. A provision that there shall be a grace period of not less than 30 days within which any stipulated payment to the insurer falling due after the first may be made during which grace period the contract shall continue in force but, if a claim arises under the contract during the period of grace, the amount of the payments may be deducted from any amount payable under the contract in settlement except that, in the case of reversionary annuities, the insurer may at its option provide for an equitable reduction of the amount of the annuity payments in settlement of an overdue or deferred payment in lieu of providing for deduction of such payments from an amount payable upon settlement under the contract.

(2) Incontestability. A provision that the contract shall be incontestable after it has been in force for a period of two years from its date of issue during the life of the person or of each of the persons upon whose life or lives the contract is made except for nonpayment of stipulated payments to the insurer. Provisions relating to benefits in the event of total and permanent disability and provisions which grant additional insurance specifically against death by accident or accidental means may also be excepted.

(3) Entire contract. A provision that if any reference is made to the application for the contract or to the constitution, bylaws, or the rules of the insurer as forming part of or as affecting the contract between the parties there shall be included in or attached to the contract, when issued, a correct copy of the application signed by the applicant and of the constitution, bylaws, and rules referred to.

(4) Misstatement of age or sex. A provision that if the age or sex of the person or persons upon whose life or lives the contract is made, or of any of them, has been misstated, the amount payable or benefits accruing under the contract shall be such as the stipulated payment or payments to the insurer would have purchased according to the correct age or sex; and that if the insurer shall make or has made any overpayment or overpayments on account of any such misstatement, the amount of the overpayment or overpayments with interest at the rate to be specified in the contract, but not exceeding 6 percent per annum, may be charged against the current or next succeeding payment or payments to be made by the insurer under the contract.

(5) Dividends. If the contract is participating, there shall be a provision that beginning not later than the end of the third contract year the insurer shall annually ascertain and apportion any divisible surplus accruing on the contract.

(6) Reinstatement. A provision that the contract may be reinstated at any time within one year from the default in making stipulated payments to the insurer, unless the cash surrender value has been paid, but all overdue stipulated payments and any indebtedness to the insurer on the contract shall be paid or reinstated with interest thereon at a rate to be specified in the contract but not exceeding 6 percent per annum compounded annually and, in cases where applicable, the insurer may also include a requirement of evidence of insurability satisfactory to the insurer. This paragraph shall not apply to reversionary annuities.

(7) Reversionary annuities; reinstatement. In reversionary annuity contracts there shall be a provision that the contract may be reinstated at any time within three years from the date of default in making stipulated payments to the insurer, upon production of evidence of insurability satisfactory to the insurer and upon condition that all overdue payments and any indebtedness to the insurer on account of the contract be paid or, within the limits permitted by the then cash values of the contract, reinstated with interest as to both payments and indebtedness at a rate to be specified in the contract but not exceeding 6 percent per annum compounded annually.

(8) Payment of certain claims. For any cash refund annuity, refund annuity, or any other annuity which provides for a lump sum settlement upon the death of the annuitant, a provision that interest shall be payable on the amount of such lump sum settlement in the same manner, at the same rate, and subject to the same conditions as provided by Code Section 33-25-10 for payment of interest on proceeds or payments under an individual policy of life insurance.



§ 33-28-3. Standard nonforfeiture provisions for individual deferred annuities

(a) This Code section shall be known and may be cited as the "Standard Nonforfeiture Law for Individual Deferred Annuities."

(b) This Code section shall not apply to any reinsurance, group annuity purchased under a retirement plan or plan of deferred compensation established or maintained by an employer, including a partnership or sole proprietorship, or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under Section 408 of the Internal Revenue Code, premium deposit fund, variable annuity, immediate annuity, any deferred annuity contract after annuity payments have commenced, or reversionary annuity, nor to any contract which shall be delivered outside this state through an agent or other representative of the company issuing the contract.

(c) In the case of contracts issued on or after July 1, 2000, no contract of annuity, except as stated in subsection (b) of this Code section, shall be delivered or issued for delivery in this state unless it contains in substance the following provisions or corresponding provisions which in the opinion of the Commissioner are at least as favorable to the contract holder upon cessation of payment of considerations under the contract:

(1) That upon cessation of payment of considerations under a contract, the company will grant a paid-up annuity benefit on a plan stipulated in the contract of such value as is specified in subsections (e) through (h) and (j) of this Code section;

(2) If a contract provides for a lump sum settlement at maturity or at any other time, that upon surrender of the contract at or prior to the commencement of any annuity payments, the company will pay in lieu of any paid-up annuity benefit a cash surrender benefit of such amount as is specified in subsections (e) through (h) and (j) of this Code section and that interest shall be payable on such amount in the same manner, at the same rate, and subject to the same conditions as provided by Code Section 33-25-10 for payment of interest on proceeds or payments under an individual policy of life insurance. Subject to the provisions of this paragraph, the company shall reserve the right to defer the payment of the cash surrender benefit for a period of six months after demand for the benefit with surrender of the contract. The provisions of this paragraph requiring the payment of interest shall not apply to variable contracts which provide for annuity benefits which may vary according to the investment experience of any separate account or accounts maintained by the company as to such contract;

(3) A statement of the mortality table, if any, and interest rates used in calculating any minimum paid-up annuity, cash surrender, or death benefits that are guaranteed under the contract together with sufficient information to determine the amounts of the benefits;

(4) A statement that any paid-up annuity, cash surrender, or death benefits that may be available under the contract are not less than the minimum benefits required by any statute of the state in which the contract is delivered and an explanation of the manner in which the benefits are altered by the existence of any additional amounts credited by the company to the contract, any indebtedness to the company on the contract, or any prior withdrawals from or partial surrenders of the contract; and

(5) Notwithstanding the requirements of this subsection, any deferred annuity contract may provide that if no considerations have been received under a contract for a period of two full years and the portion of the paid-up annuity benefit at maturity on the plan stipulated in the contract arising from considerations paid prior to such period would be less than $20.00 monthly, the company may at its option terminate the contract by payment in cash of the then present value of the portion of the paid-up annuity benefit, calculated on the basis of the mortality table, if any, and interest rate specified in the contract for determining the paid-up annuity benefit, and by the payment shall be relieved of any further obligation under the contract.

(d) The minimum values as specified in subsections (e) through (h) and (j) of this Code section of any paid-up annuity, cash surrender, or death benefits available under an annuity contract shall be based upon minimum nonforfeiture amounts as defined by the Commissioner by rule and regulation based upon interest rates set by the Commissioner to reflect current and prevailing economic and financial conditions; provided, however, that such interest rates shall not be less than 1 percent per annum nor more than 3 percent per annum.

(e) Any paid-up annuity benefit available under a contract shall be such that its present value on the date annuity payments are to commence is at least equal to the minimum nonforfeiture amount on that date. The present value shall be computed using the mortality table, if any, and the interest rate specified in the contract for determining the minimum paid-up annuity benefits guaranteed in the contract.

(f) For contracts which provide cash surrender benefits, such cash surrender benefits available prior to maturity shall not be less than the present value as of the date of surrender of that portion of the maturity value of the paid-up annuity benefit which would be provided under the contract at maturity arising from considerations paid prior to the time of cash surrender reduced by the amount appropriate to reflect any prior withdrawals from or partial surrenders of the contract, such present value being calculated on the basis of an interest rate not more than 1 percent higher than the interest rate specified in the contract for accumulating the net considerations to determine such maturity value, decreased by the amount of any indebtedness to the company on the contract, including interest due and accrued, and increased by any existing additional amounts credited by the company to the contract. In no event shall any cash surrender benefit be less than the minimum nonforfeiture amount at that time. The death benefit under such contracts shall be at least equal to the cash surrender benefit.

(g) For contracts which do not provide cash surrender benefits, the present value of any paid-up annuity benefit available as a nonforfeiture option at any time prior to maturity shall not be less than the present value of that portion of the maturity value of the paid-up annuity benefit provided under the contract arising from considerations paid prior to the time the contract is surrendered in exchange for, or changed to, a deferred paid-up annuity, such present value being calculated for the period prior to the maturity date on the basis of the interest rate specified in the contract for accumulating the net considerations to determine the maturity value and increased by any existing additional amounts credited by the company to the contract. For contracts which do not provide any death benefits prior to the commencement of any annuity payments, the present values shall be calculated on the basis of the interest rate and the mortality table specified in the contract for determining the maturity value of the paid-up annuity benefit. However, in no event shall the present value of a paid-up annuity benefit be less than the minimum nonforfeiture amount at that time.

(h) For the purpose of determining the benefits calculated under subsections (f) and (g) of this Code section, in the case of annuity contracts under which an election may be made to have annuity payments commence at optional maturity dates, the maturity date shall be deemed to be the latest date for which election shall be permitted by the contract but shall not be deemed to be later than the anniversary of the contract next following the annuitant's seventieth birthday or the tenth anniversary of the contract, whichever is later.

(i) Any contract which does not provide cash surrender benefits or does not provide death benefits at least equal to the minimum nonforfeiture amount prior to the commencement of any annuity payments shall include a statement in a prominent place in the contract that such benefits are not provided.

(j) Any paid-up annuity, cash surrender, or death benefits available at any time, other than on the contract anniversary under any contract with fixed, scheduled considerations, shall be calculated with allowance for the lapse of time and the payment of any scheduled considerations beyond the beginning of the contract year in which cessation of payment of considerations under the contract occurs.

(k) For any contract which provides, within the same contract by rider or supplemental contract provision, both annuity benefits and life insurance benefits that are in excess of the greater of cash surrender benefits or a return of the gross considerations with interest, the minimum nonforfeiture benefits shall be equal to the sum of the minimum nonforfeiture benefits for the annuity portion and the minimum nonforfeiture benefits, if any, for the life insurance portion computed as if each portion were a separate contract. Notwithstanding subsections (e) through (h) and (j) of this Code section, additional benefits payable in the event of total and permanent disability as reversionary annuity or deferred reversionary annuity benefits or as other policy benefits additional to life insurance, endowment, and annuity benefits, and considerations for all such additional benefits shall be disregarded in ascertaining the minimum nonforfeiture amounts, paid-up annuity, cash surrender, and death benefits that may be required by this Code section. The inclusion of such additional benefits shall not be required in any paid-up benefits, unless such additional benefits separately would require minimum nonforfeiture amounts, paid-up annuity, cash surrender, and death benefits.



§ 33-28-4. Scope of incontestable clause

A clause in any annuity contract providing that the contract shall be incontestable after a specified period shall preclude only a contest of the validity of the contract and shall not preclude the assertion at any time of defenses based upon provisions in the contract which exclude or restrict coverage, whether or not the restrictions or exclusions are excepted in the clause.



§ 33-28-5. Contesting of contract after reinstatement

A reinstated annuity contract may be contested on account of fraud or misrepresentation of facts material to the reinstatement only for the same period following reinstatement and with the same conditions and exceptions as the contract provides with respect to contestability after original issuance.



§ 33-28-6. Right of person to whom contract issued to return contract and receive premium refund; effect of return; proof of return

(a) Every annuity, reversionary annuity, or pure endowment contract issued for delivery in this state, except group annuities, shall have printed on or attached to the contract a notice stating in substance that the person to whom the annuity or contract is issued shall be permitted to return the annuity or contract within ten days after receipt thereof and to have the premium paid refunded if, after examination of the annuity or contract, the purchaser is not satisfied with it for any reason.

(b) If the purchaser, pursuant to such notice, returns the annuity or contract to the insurer at its home or branch office or to the agent through whom it was purchased, it shall be void from the beginning and the parties shall be in the same position as if no annuity or contract had been issued.

(c) Without limiting any other method of returning an annuity or contract under this Code section, it shall be prima-facie evidence of the fact and date of return of an annuity or contract if the annuity or contract is dispatched by certified mail or statutory overnight delivery to the insurer or agent, as provided in this Code section, and a return receipt provided by the United States Postal Service or the commercial delivery company is obtained.



§ 33-28-7. Proceeds of annuity, reversionary annuity, or pure endowment contracts not liable to attachment, garnishment, or legal process in favor of creditors of beneficiary

The proceeds of annuity, reversionary annuity, or pure endowment contracts issued to citizens or residents of this state, upon whatever form, shall not in any case be liable to attachment, garnishment, or legal process in favor of any creditor of the person who is the beneficiary of such annuity contract unless the annuity contract was assigned to or was effected for the benefit of such creditor or unless the purchase, sale, or transfer of the policy is made with the intent to defraud creditors.






Chapter 29 - Individual Accident and Sickness Insurance

§ 33-29-1. "Accident and sickness policy" defined; applicability of chapter

(a) As used in this chapter, the term "accident and sickness policy" means any policy insuring against loss resulting from sickness or from bodily injury or death by accident, or both, or any contract to furnish ambulance service in the future.

(b) Nothing in this chapter shall apply to or affect:

(1) Any policy of workers' compensation insurance or any policy of workers' insurance or any policy of liability insurance with or without supplementary expense coverage on the policy;

(2) Any policy or contract of reinsurance;

(3) Any policy, the renewal of which is subject to continuation of employment with a specified employer, or any blanket or group policy of insurance, or any policy issued pursuant to the exercise of conversion privileges provided for in group insurance policies;

(4) Life insurance, endowment or annuity contracts, or contracts supplemental thereto which contain only such provisions relating to accident and sickness insurance which provide additional benefits in case of death or dismemberment or loss of sight by accident, or which operate to safeguard such contracts against lapse or give a special surrender value or special benefit or an annuity in the event that the insured or annuitant becomes totally and permanently disabled as defined by the contract or supplemental contract;

(5) Companies, organizations, or associations provided for in Chapters 18 and 19 of this title; or

(6) Any policy of accident, sickness, or hospitalization insurance issued prior to January 1, 1961.



§ 33-29-2. Requirements as to policies generally

(a) No policy of accident and sickness insurance shall be delivered or issued for delivery in this state unless it meets the following requirements:

(1) The entire money and other considerations for the policy are expressed in such policy;

(2) The time at which the insurance takes effect and terminates is expressed in such policy;

(3) It purports to insure only one person, provided that a policy may insure, originally or by subsequent amendment upon the application of an adult member of a family who shall be deemed the policyholder, any two or more eligible members of that family, including husband, wife, dependent children, or any children, under a specified age which shall not exceed 19 years, and any other person dependent upon the policyholder; provided, further, that, if a policy purports to insure a dependent child of the policyholder, the child shall continue to be insured up to and including age 25 so long as the policy continues in effect, the child remains a dependent of the policyholder, and the child, in each calendar year since reaching the age specified in the policy for termination of benefits as a dependent of the policyholder, has been enrolled for five calendar months or more as a full-time student in a postsecondary institution of higher learning or, if not so enrolled, would have been eligible to be so enrolled and was prevented from being so enrolled due to illness or injury;

(4) The style, arrangement, and overall appearance of the policy gives no undue prominence to any portion of the text and every printed portion of the text of the policy and of any endorsements or attached papers is plainly printed in lightfaced type of a style in general use, the size of which shall be uniform and not less than ten-point with a lower case unspaced alphabet length not less than 120 point. The text shall include all printed matter except the name and address of the insurer, name or title of the policy, the brief description, if any, and captions and subcaptions. When a policy is renewable only at the option of the insurer, such fact shall be made known in prominent lettering on the face of the policy;

(5) The exceptions and reductions of indemnity are set forth in the policy and, except those which are set forth in Code Sections 33-29-3 and 33-29-4, are printed, at the insurer's option, either with the benefit provisions to which they apply or under an appropriate caption such as "exceptions," or "exceptions and reductions," provided that, if an exception or reduction specifically applies only to a particular benefit of the policy, a statement of such exception or reduction shall be included with the benefit provision to which it applies;

(6) Each form, including riders and endorsements, shall be identified by a form number in the lower left-hand corner of the first page thereof;

(7) It contains no provision purporting to make any portion of the charter, rules, constitution, or bylaws of the insurer a part of the policy unless such portion is set forth in full in the policy, except in the case of the incorporation of, or reference to, a statement of rates or classification of risks or short-rate table filed with the Commissioner;

(8) It contains no provision purporting to exclude or reduce coverage provided an otherwise insurable person solely for the reason that the person is eligible for or receiving medical assistance, as defined in Code Section 49-4-141. Any such provision appearing in an individual accident and sickness insurance policy, subsequent to July 1, 1978, shall be null and void; and

(9) It contains no provision relating to insurance with other insurers, provided that group conversion policies and major medical policies may contain provisions relating to other insurance benefits payable under group or blanket accident and sickness insurance policies.

(b) Individual major medical policies, including franchise and conversion policies, shall make available to each applicant for such coverage optional cash deductible amounts up to at least $5,000.00. No such policy shall contain any provision in which the length of the cash deductible accumulation period is not reasonable in relation to the amount of the cash deductibles. An insurer may offer higher optional deductibles to existing policyholders as a means of reducing the cost of such policies or to offset premium increases.

(c) This Code section shall also apply to policies issued by a hospital service nonprofit corporation or a nonprofit medical service corporation.

(d) This Code section shall not be construed so as to impair the obligation of any contract in existence prior to January 1, 1979.



§ 33-29-3. Required policy provisions

(a) Each accident and sickness policy delivered or issued for delivery in this state shall contain the provisions specified in subsection (b) of this Code section in the words in which the same appear in subsection (b) of this Code section, except that the insurer may, at its option, substitute for one or more of such provisions corresponding provisions of different wording approved by the Commissioner which are in each instance not less favorable in any respect to the insured or the beneficiary. The provisions shall be preceded individually by the captions appearing in this Code section, or, at the option of the insurer, by such appropriate individual or group captions or subcaptions as the Commissioner may approve. If any such provision is in whole or in part inapplicable to or inconsistent with the coverage provided by a particular form of policy, the insurer, with the approval of the Commissioner, shall omit from such policy any inapplicable provision or part of a provision and shall modify any inconsistent provision or part of a provision in such manner as to make the provision as contained in the policy consistent with the coverage provided by the policy.

(b) (1) Entire contract; changes. This policy, including the endorsements and the attached papers, if any, constitutes the entire contract of insurance. No change in this policy shall be valid until approved by an executive officer of the insurer and unless such approval is endorsed hereon or attached hereto. No agent has authority to change this policy or to waive any of its provisions.

(2) Time limit on certain defenses.

(A) After two years from the date of issue of this policy and in the absence of fraud, no misstatements made by the applicant in the application for such policy shall be used to void the policy or to deny a claim for loss incurred or disability, as defined in the policy, commencing after the expiration of such two-year period. In order for the insurer to void the policy or to deny a claim for loss incurred or disability based upon an applicant's fraudulent misstatement in an application, a copy of such application must be furnished to the policyholder or his or her beneficiary, and such fraudulent misstatement must have been in writing, must be material to the risk assumed by the insurer, and, in the case of a claim, must also relate to the specific type of loss or disability for which the claim is made.

(i) The policy provision in subparagraph (A) of this paragraph shall not be so construed as to affect any legal requirements for avoidance of a policy or denial of a claim during such initial two-year period, nor to limit the application of paragraphs (1) through (3) of subsection (b) of Code Section 33-29-4 in the event of misstatement with respect to age or occupation or other insurance. For purposes of this paragraph, fraud means the willful misrepresentation of a material fact.

(ii) A policy which the insurer has the right to continue in force subject to its terms by the timely payment of premium until at least age 60 or, in the case of a policy issued after age 54, for at least five years from its date of issue may contain in lieu of the provisions of subparagraph (A) of this paragraph the following provision, from which the clause in brackets may be omitted at the insurer's option, under the caption "incontestable": In the absence of fraud and after this policy has been in force for a period of two years during the lifetime of the insured, excluding any period during which the insured is disabled, it shall become incontestable as to the statements contained in the application.

(B) In the absence of fraud, no claim for loss incurred or disability, as defined in the policy, commencing after two years from the date of issue of this policy shall be reduced or denied on the ground that a disease or physical condition not excluded from coverage by name or specific description effective on the date of loss had existed prior to the effective date of coverage of this policy.

(3) Grace period. A grace period of days will be granted for the payment of each premium falling due after the first premium, during which grace period the policy shall continue in force. The insurer shall insert in the blank space a number not less than "seven" for weekly premium policies, "ten" for monthly premium policies and "30" for all other policies. A policy in which the insurer reserves the right to refuse renewal shall have at the beginning of the above provision the following language: "unless not less than 30 days prior to the premium due date the insurer has delivered to the insured or has mailed to his last address as shown by the records of the insurer written notice of its intention not to renew this policy beyond the period for which the premium has been accepted...."

(4) Reinstatement.

(A) If any renewal premium is not paid within the time granted the insured for payment, a subsequent acceptance of any premium by the insurer or by any agent duly authorized by the insurer to accept the premium, without requiring in connection therewith an application for reinstatement, shall reinstate the policy; provided, however, that, if the insurer or such agent requires an application for reinstatement and issues a conditional receipt for the premium tendered, the policy will be reinstated upon approval of such application by the insurer or, lacking such approval, upon the forty-fifth day following the date of such conditional receipt unless the insurer has previously notified the insured in writing of its disapproval of such application. The reinstated policy shall cover only loss resulting from any accidental injury as may be sustained after the date of reinstatement and loss due to such sickness as may begin more than ten days after that date. In all other respects the insured and insurer shall have the same rights thereunder as they had under the policy immediately before the due date of the defaulted premium, subject to any provisions endorsed hereon or attached hereto in connection with the reinstatement. Any premium accepted in connection with a reinstatement shall be applied to a period for which premium has not been previously paid, but not to any period more than 60 days prior to the date of reinstatement.

(B) The last sentence of subparagraph (A) of this paragraph may be omitted from any policy which the insured has the right to continue in force subject to its terms by the timely payment of premiums, until at least age 60, or, in the case of a policy issued after age 54, for at least five years from its date of issue.

(5) Notice of claim.

(A) Written notice of claim must be given to the insurer within 20 days after the occurrence or commencement of any loss covered by the policy or as soon thereafter as is reasonably possible. Notice given by or on behalf of the insured or the beneficiary to the insurer at (insert the location of such office as the insurer may designate for the purpose), or to any authorized agent of the insurer, with information sufficient to identify the insured, shall be deemed notice to the insurer.

(B) In a policy providing a loss-of-time benefit which may be payable for at least two years, an insurer may at its option insert the following provision between the first and second sentences of subparagraph (A) of this paragraph:

"Subject to the qualifications set forth below, if the insured suffers loss of time on account of disability for which indemnity may be payable for at least two years, he shall at least once in every six months after having given notice of claim give to the insurer notice of continuance of said disability, except in the event of legal incapacity. The period of six months following any filing of proof by the insured or any payment by the insurer on account of such claim or any denial of liability in whole or in part by the insurer shall be excluded in applying this provision. Delay in the giving of such notice shall not impair the insured's right to any indemnity which would otherwise have accrued during the period of six months preceding the date on which such notice is actually given."

(6) Claim forms. The insurer, upon receipt of a notice of claim, will furnish to the claimant such forms as are usually furnished by it for filing proofs of loss. If the forms are not furnished within ten working days after the giving of the notice, the claimant shall be deemed to have complied with the requirements of this policy as to proof of loss upon submitting, within the time fixed in the policy for filing proofs of loss, written proof covering the occurrence, the character, and the extent of the loss for which claim is made.

(7) Proofs of loss. Written proof of loss must be furnished to the insurer at its office, in case of a claim for loss for which this policy provides any periodic payment contingent upon continuing loss, within 90 days after the termination of the period for which the insurer is liable and, in case of claim for any other loss, within 90 days after the date of such loss. Failure to furnish proof within the time required shall not invalidate nor reduce any claim if it was not reasonably possible to give proof within such time, provided such proof is furnished as soon as reasonably possible and in no event, except in the absence of legal capacity, later than one year from the time proof is otherwise required.

(8) Time of payment of claims. The policy shall include a provision incorporating and restating the substance of the provisions of subsections (b) and (c) of Code Section 33-24-59.5, relating to time limits for payment of claims for benefits under health benefit policies and sanctions for failure to pay timely. If a policy provides benefits for loss of time, such policy shall also provide that, subject to proof of such loss, all accrued benefits payable under the policy for loss of time will be paid not later than at the expiration of each period of 30 days during the continuance of the period for which the insurer is liable and any balance remaining unpaid at the termination of such period will be paid immediately upon receipt of such proof.

(9) Payment of claims.

(A) Indemnity for loss of life will be payable in accordance with the beneficiary designation and the provisions respecting such payment which may be prescribed herein and effective at the time of payment. If no such designation or provision is then effective, such indemnity shall be payable to the estate of the insured. Any other accrued indemnities unpaid at the insured's death may, at the option of the insurer, be paid either to such beneficiary or to such estate. All other indemnities will be payable to the insured.

(B) The following provisions, or either of them, may be included with the provisions of subparagraph (A) of this paragraph at the option of the insurer:

(i) If any indemnity of this policy shall be payable to the estate of the insured or to an insured or beneficiary who is a minor or otherwise not competent to give a valid release, the insurer may pay such indemnity, up to an amount not exceeding $ (insert an amount which shall not exceed $1,000.00), to any relative by blood or connection by marriage of the insured or beneficiary who is deemed by the insurer to be equitably entitled thereto. Any payment made by the insurer in good faith pursuant to this provision shall fully discharge the insurer to the extent of such payment;

(ii) Subject to any written direction of the insured in the application or otherwise, all or a portion of any indemnities provided by this policy on account of hospital, nursing, or medical services may, at the insurer's option and unless the insured requests otherwise in writing not later than the time of filing proofs of such loss, be paid directly to the hospital or person rendering such services; but it is not required that the service be rendered by a particular hospital or person.

(10) Physical examinations and autopsy. The insurer at its own expense shall have the right and opportunity to examine the person of the insured when and as often as it may reasonably require during the pendency of a claim hereunder and to make an autopsy in case of death where it is not forbidden by law.

(11) Legal action. No action at law or in equity shall be brought to recover on this policy prior to the expiration of 60 days after written proof of loss has been furnished in accordance with the requirements of this policy. No action shall be brought after the expiration of three years after the time written proof of loss is required to be furnished.

(12) Change of beneficiary. Unless the insured makes an irrevocable designation of beneficiary, the right to change of beneficiary is reserved to the insured and the consent of the beneficiary or beneficiaries shall not be requisite to surrender or assignment of this policy or to any change of beneficiary or beneficiaries, or to any other changes in this policy.

(c) The first clause of paragraph (12) of subsection (b) of this Code section, relating to the irrevocable designation of beneficiary, may be omitted at the insurer's option.

(d) The provisions of this Code section shall also apply to individual accident and sickness insurance policies issued by a fraternal benefit society, a hospital service nonprofit corporation, a nonprofit medical service corporation, a health care corporation, a health maintenance organization, or any other similar entity.



§ 33-29-3.1. Coverage for human heart transplants; optional endorsement; requirements; guidelines

(a) Every insurer authorized to issue individual accident and sickness insurance plans, policies, or contracts shall be required to make available, either as a part of or as an optional endorsement to all such policies providing major medical insurance coverage which are issued, delivered, issued for delivery, or renewed on or after July 1, 1988, coverage for human heart transplants, including any charges for acquisition, transportation, or donation of a human heart when a human heart transplant is performed. Such coverage shall be at least as extensive and provide at least the same degree of coverage as that provided by the respective plan, policy, or contract for the treatment of other types of physical illnesses. Such an optional endorsement shall also provide that the coverage required to be made available pursuant to this Code section shall also cover the spouse and the dependents of the insured if the insured's spouse and dependents are covered under such benefit plan, policy, or contract.

(b) The optional endorsement required to be made available under subsection (a) of this Code section shall not contain any exclusions, reductions, or other limitations as to coverages, deductibles, or coinsurance provisions which apply to human heart transplants unless such provisions apply generally to other similar benefits provided or paid for under the accident and sickness insurance benefit plan, policy, or contract; provided, however, the optional endorsement may contain a waiting period for the coverage or a delayed eligibility date of not more than 12 months from the effective date of the endorsement.

(c) Nothing in this Code section shall be construed to prohibit an insurer, nonprofit corporation, health care plan, health maintenance organization, or other person issuing any similar individual accident and sickness insurance benefit plan, policy, or contract from issuing or continuing to issue an individual accident and sickness insurance benefit plan, policy, or contract which provides benefits greater than the minimum benefits required to be made available under this Code section or from issuing any such plans, policies, or contracts which provide benefits which are generally more favorable to the insured than those required to be made available under this Code section.

(d) Nothing in this Code section shall be construed to prohibit the inclusion of coverage for human heart transplants that differs from the coverage provided in the same insurance plan, policy, or contract for physical illnesses if the policyholder does not purchase the optional coverage made available pursuant to this Code section.



§ 33-29-3.2. Coverage for mammograms, Pap smears, and prostate specific antigen tests

(a) As used in this Code section, the term:

(1) "Female at risk" means a woman:

(A) Who has a personal history of breast cancer;

(B) Who has a personal history of biopsy proven benign breast disease;

(C) Whose grandmother, mother, sister, or daughter has had breast cancer; or

(D) Who has not given birth prior to age 30.

(2) "Mammogram" means any low-dose radiologic screening procedure for the early detection of breast cancer provided to a woman and which utilizes equipment approved by the Department of Community Health dedicated specifically for mammography and includes a physician's interpretation of the results of the procedure or interpretation by a radiologist experienced in mammograms in accordance with guidelines established by the American College of Radiology. Reimbursement for a mammogram authorized under this Code section shall be made only if the facility in which the mammogram was performed meets accreditation standards established by the American College of Radiology or equivalent standards established by this state. Policies subject to this Code section shall contain coverage for mammograms made with at least the following frequency:

(A) Once as a base-line mammogram for any female who is at least 35 but less than 40 years of age;

(B) Once every two years for any female who is at least 40 but less than 50 years of age;

(C) Once every year for any female who is at least 50 years of age; and

(D) When ordered by a physician for a female at risk.

(3) "Pap smear" or "Papanicolaou smear" means an examination, in accordance with standards established by the American College of Pathologists, of the tissues of the cervix of the uterus for the purpose of detecting cancer when performed upon the order of a physician, which examination may be made once a year or more often if ordered by a physician.

(4) "Policy" means any benefit plan, contract, or policy except a disability income policy, specified disease policy, or hospital indemnity policy.

(5) "Prostate specific antigen test" means a measurement, in accordance with standards established by the American College of Pathologists, of a substance produced by the epithelium to determine if there is any benign or malignant prostate tissue.

(b)(1) Every insurer authorized to issue an individual accident and sickness insurance policy in this state which includes coverage for any female shall include as part of or as a required endorsement to each such policy which is issued, delivered, issued for delivery, or renewed on or after July 1, 1992, coverage for mammograms and Pap smears for the covered females which at least meets the minimum requirements of this Code section.

(2) Every insurer authorized to issue an individual accident and sickness insurance policy in this state which includes coverage for any male shall include as a part of or as a required endorsement to each such policy which is issued, delivered, issued for delivery, or renewed on or after July 1, 1992, coverage for annual prostate specific antigen tests for the covered males who are 45 years of age or older, or for covered males who are 40 years of age or older, if ordered by a physician.

(c) The coverage required under subsection (b) of this Code section may be subject to such exclusions, reductions, or other limitations as to coverages, deductibles, or coinsurance provisions as may be approved by the Commissioner.

(d) Nothing in this Code section shall be construed to prohibit the issuance of individual accident and sickness insurance policies which provide benefits greater than those required by subsection (b) of this Code section or more favorable to the insured than those required by subsection (b) of this Code section.

(e) The provisions of this Code section shall apply to individual accident and sickness insurance policies issued by a fraternal benefit society, a nonprofit hospital service corporation, a nonprofit medical service corporation, a health care plan, a health maintenance organization, or any similar entity.

(f) Nothing contained in this Code section shall be deemed to prohibit the payment of different levels of benefits or from having differences in coinsurance percentages applicable to benefit levels for services provided by preferred and nonpreferred providers as otherwise authorized under the provisions of Article 2 of Chapter 30 of this title, relating to preferred provider arrangements.



§ 33-29-3.3. Coverage for bone marrow transplants for the treatment of breast cancer and Hodgkin's disease; optional endorsement; requirements; guidelines; applicability

(a) Every insurer authorized to issue individual accident and sickness insurance plans, policies, or contracts shall be required to make available, either as a part of or as an optional endorsement to all such policies providing major medical insurance coverage which are issued, delivered, issued for delivery, or renewed on or after July 1, 1995, coverage for bone marrow transplants for the treatment of breast cancer and Hodgkin's disease. Such coverage shall be at least as extensive and provide at least the same degree of coverage as that provided by the respective plan, policy, or contract for the treatment of other types of physical illnesses. Such an optional endorsement shall also provide that the coverage required to be made available pursuant to this Code section shall also cover the spouse and the dependents of the insured if the insured's spouse and dependents are covered under such benefit plan, policy, or contract.

(b) The optional endorsement required to be made available under subsection (a) of this Code section shall not contain any exclusions, reductions, or other limitations as to coverages, deductibles, or coinsurance provisions which apply to bone marrow transplants for the treatment of breast cancer and Hodgkin's disease unless such provisions apply generally to other similar benefits provided or paid for under the accident and sickness insurance benefit plan, policy, or contract.

(c) Nothing in this Code section shall be construed to prohibit an insurer, nonprofit corporation, health care plan, health maintenance organization, or other person issuing any similar individual accident and sickness insurance benefit plan, policy, or contract from issuing or continuing to issue an individual accident and sickness insurance benefit plan, policy, or contract which provides benefits greater than the minimum benefits required to be made available under this Code section or from issuing any such plans, policies, or contracts which provide benefits which are generally more favorable to the insured than those required to be made available under this Code section.

(d) Nothing in this Code section shall be construed to prohibit the inclusion of coverage for bone marrow transplants for the treatment of breast cancer and Hodgkin's disease that differs from the coverage provided in the same insurance plan, policy, or contract for physical illnesses if the policyholder does not purchase the optional coverage made available pursuant to this Code section.

(e) The provisions of this Code section shall apply to individual accident and sickness insurance policies issued by a fraternal benefit society, a nonprofit hospital service corporation, a nonprofit medical service corporation, a health care plan, a health maintenance organization, or any similar entity.



§ 33-29-3.4. Insurance coverage for child wellness services

(a) As used in this Code section, the term:

(1) "Child wellness services" means the periodic review of a child's physical and emotional status conducted by a physician or conducted pursuant to a physician's supervision, but shall not include periodic dental examinations or other dental services. The review shall include a medical history, complete physical examination, developmental assessment, appropriate immunizations, anticipatory guidance for the parent or parents, and laboratory testing in keeping with prevailing medical standards.

(2) "Policy" means any health care plan, subscriber contract, or accident and sickness plan, contract, or policy by whatever name called other than a disability income policy, a long-term care insurance policy, a medicare supplement policy, a health insurance policy written as a part of workers' compensation equivalent coverage, a specified disease policy, a credit insurance policy, a hospital indemnity policy, a limited accident policy, or other type of limited accident and sickness policy.

(b) Every insurer authorized to issue an individual accident and sickness policy in this state shall include, either as a part of or as a required endorsement to each basic medical or hospital expense, major medical, or comprehensive medical expense policy issued, delivered, issued for delivery, or renewed in this state on or after July 1, 1995, basic coverage for child wellness services for an insured child from birth through the age of five years. Any such policy may provide that the child wellness services which are rendered during a periodic review shall only be covered to the extent that such services are provided by or under the supervision of a single physician during the course of one visit. The Commissioner shall define by regulation the basic coverage for child wellness services and may consider the current recommendations for preventive pediatric health care by the American Academy for Pediatrics and any other relevant data or information in the promulgation of such regulation.

(c) The coverage required under subsection (b) of this Code section may be subject to exclusions, reductions, or other limitations as to coverages or coinsurance provisions as may be approved by the Commissioner, but shall not be subject to deductibles.

(d) Nothing in this Code section shall be construed to prohibit the issuance of individual accident and sickness policies which provide benefits greater than those required by subsection (b) of this Code section or more favorable to the insured than those required by subsection (b) of this Code section.

(e) The provisions of this Code section shall apply to individual basic medical or hospital expense, major medical, or comprehensive medical expense insurance policies issued by a fraternal benefit society, a nonprofit hospital service corporation, a nonprofit medical service corporation, a health care corporation, a health maintenance organization, or any similar entity.

(f) Nothing contained in this Code section shall be deemed to prohibit the payment of different levels of benefits or having differences in coinsurance percentages applicable to benefit levels for services provided by preferred and nonpreferred providers as otherwise authorized under the provisions of Article 2 of Chapter 30 of this title, relating to preferred provider arrangements.

(g) Beginning July 1, 2000, the Commissioner shall conduct a review of the cost associated with the coverage required by this Code section and shall provide the members of the General Assembly with such information not later than December 31, 2000.



§ 33-29-4. Optional policy provisions

(a) No accident and sickness policy delivered or issued for delivery in this state shall contain provisions respecting the matters set forth in this Code section unless such provisions are in the words in which the same appear in subsection (b) of this Code section, except that the insurer may, at its option, use in lieu of any such provision a corresponding provision of different wording approved by the Commissioner which is not less favorable in any respect to the insured or the beneficiary. Any such provision contained in the policy shall be preceded individually by the appropriate caption appearing in this Code section or, at the option of the insurer, by such appropriate individual or group captions or subcaptions as the Commissioner may approve. If any such provision is in whole or in part inapplicable to or inconsistent with the coverage provided by a particular form of policy, the insurer, with the approval of the Commissioner, shall omit from the policy any inapplicable provision or part of a provision and shall modify any inconsistent provision or part of a provision in such a manner as to make the provision as contained in the policy consistent with the coverage provided by the policy.

(b) (1) Change of occupation. If the insured is injured or contracts sickness after having changed his occupation to one classified by the insurer as more hazardous than that stated in this policy or while doing for compensation anything pertaining to an occupation so classified, the insurer will pay only such portion of the indemnities provided in this policy as the premium paid would have purchased at the rates and within the limits fixed by the insurer for such more hazardous occupation. If the insured changes his occupation to one classified by the insurer as less hazardous than that stated in this policy, the insurer, upon receipt of proof of such change of occupation, will reduce the premium rate accordingly and will return the excess pro rata unearned premium from the date of change of occupation or from the policy anniversary date immediately preceding receipt of such proof, whichever is the more recent. In applying this provision, the classification of occupational risk and the premium rates shall be such as have been last filed by the insurer, prior to the occurrence of the loss for which the insured is liable or prior to date of proof of change in occupation, with the state official having supervision of insurance in the state where the insured resided at the time this policy was issued; but, if such filing was not required, then the classification of occupational risk and the premium rates shall be those last made effective by the insurer in the state prior to the occurrence of the loss or prior to the date of proof of change in occupation.

(2) Misstatement of age. If the age of the insured has been misstated, all amounts payable under this policy shall be such as the premium paid would have purchased at the correct age.

(3) Other insurance with this insurer.

(A) If an accident or sickness or accident and sickness policy or policies previously issued by the insurer to the insured is in force concurrently herewith, making the aggregate indemnity for (insert type of coverage or coverages) in excess of $ (insert maximum limit of indemnity or indemnities), the excess insurance shall be void and all premiums paid for the excess shall be returned to the insured or to his estate;

or, in lieu thereof:

(B) Insurance effective at any one time on the insured under a like policy or policies with this insurer is limited to the one such policy elected by the insured, his beneficiary, or his estate, as the case may be, and the insurer will return all premiums paid for all other policies.

(4) Relation of earnings to insurance.

(A) If the total monthly amount of loss of time benefits promised for the same loss under all valid loss of time coverage upon the insured, whether payable on a weekly or monthly basis, shall exceed the monthly earnings of the insured at the time disability commenced or his average monthly earnings for the period of two years immediately preceding a disability for which claim is made, whichever is the greater, the insurer will be liable only for such proportionate amount of such benefits under this policy as the amount of the monthly earnings or the average monthly earnings of the insured bears to the total amount of monthly benefits for the same loss under all such coverage upon the insured at the time such disability commences and for the return of that part of the premiums paid during such two years which exceeds the pro rata amount of the premiums for the benefits actually paid hereunder; but this shall not operate to reduce the total monthly amount of benefits payable under all the coverage upon the insured below the sum of $200.00 or the sum of the monthly benefits specified in the coverages, whichever is the lesser, nor shall it operate to reduce benefits other than those payable for loss of time.

(B) The policy provision of subparagraph (A) of this paragraph may be inserted only in a policy which the insured has the right to continue in force subject to its terms by the timely payment of premiums until at least age 60 or, in the case of a policy issued after age 54, for at least five years from its date of issue. The insurer may, at its option, include in this provision a definition of "valid loss of time coverage," approved as to form by the Commissioner, which definition shall be limited in subject matter to coverage provided by governmental agencies or by organizations subject to regulation by insurance law or by insurance authorities of this or any other state of the United States or any province of Canada, or to any other coverage the inclusion of which may be approved by the Commissioner or any combination of such coverages. In the absence of that definition the term shall not include any coverage provided for the insured pursuant to any compulsory benefit statute, including any workers' compensation or employer's liability statute, or benefits provided by union welfare plans or by employer or employee benefit organizations.

(5) Unpaid premium. Upon the payment of a claim under this policy, any premiums then due and unpaid or covered by any note or written order may be deducted therefrom.

(6) Return of premium on cancellation. If the insured cancels this policy, the earned premium shall be computed by the use of the short-rate table last filed with the state official having supervision of insurance in the state where the insured resided when the policy was issued. Cancellation shall be without prejudice to any claim originating prior to the effective date of cancellation.

(7) Conformity with state statutes. Any provision of this policy which, on its effective date, is in conflict with the statutes of the state, District of Columbia, or territory in which the insured resides on such date is amended to conform to the minimum requirements of such statutes.

(8) Illegal occupation. The insurer shall not be liable for any loss to which a contributing cause was the insured's commission of or attempt to commit a felony or to which a contributing cause was the insured's being engaged in an illegal occupation.

(9) Intoxicants and narcotics. The insurer shall not be liable for any loss sustained or contracted in consequence of the insured being intoxicated or under the influence of any narcotic unless administered on the advice of a physician.

(10) Cancellation of travel accident policies. With respect only to travel accident insurance policies, the following optional provisions may be inserted in the policy:

"The insurer reserves the right to cancel this policy under the provisions set forth in Code Section 33-24-44."



§ 33-29-5. Order of printing of provisions

The provisions which are the subject of Code Sections 33-29-3 and 33-29-4, or any corresponding provisions which are used in lieu thereof in accordance with such Code sections, shall be printed in consecutive order of the provisions in such Code sections or, at the option of the insurer, any such provisions may appear as a unit in any part of the policy, with other provisions to which they may be logically related, provided the resulting policy shall not be in whole or in part unintelligible, uncertain, ambiguous, abstruse, or likely to mislead a person to whom the policy is offered, delivered, or issued.



§ 33-29-6. Provision in policies for medical or surgical services

(a) The benefits on account of medical or surgical services provided by an individual policy of accident and sickness insurance may be limited by its terms to services performed by specifically defined professions, provided that in the absence of such definitions the term "physician" or "surgeon," as used in such policy, shall not be deemed limited solely to medical practitioners licensed under Chapter 34 of Title 43.

(b) When an individual policy of accident and sickness insurance, except policies providing special coverage for limited diseases, accident protection only, or dental policies, provides for hospital care, there may be included within the scope of coverage hospital care rendered on account of mental illnesses and hospital care rendered by any psychiatric hospital duly licensed by this state. If such coverage is not included in the policy, a statement that the policy does not cover mental illnesses shall be printed in the policy in boldface type or stamped on the face of the policy and printed or stamped on any identification card issued pursuant to any such policy.

(c) Any other laws to the contrary notwithstanding, whenever the term "physician" or "surgeon" is used in any policy of health or accident insurance issued in this state or in any contract for health care, services, or benefits issued by any health, medical, or other service corporation existing under, and by virtue of, any laws of this state, said term shall include, within its meaning, medical practitioners licensed under and in accordance with Chapter 11 of Title 43, relating to dentists, in respect to any care, services, procedures, or benefits covered by said policy of insurance or health care contract which the said persons are licensed to perform, any provisions in any such policy of insurance or health care contract to the contrary notwithstanding. This subsection shall be applicable to all policies in this state, regardless of date of issue.



§ 33-29-7. Provision in policies for refusal of renewal generally

(a) Subject to Code Section 33-29-21, each policy, covered by this chapter, except accident insurance only policies, in which the insurer reserves the right to refuse renewal on an individual basis, shall provide, in substance, in a provision of the policy entitled "renewability," that, subject to the right to terminate the policy upon nonpayment of premiums when due, the right to refuse renewal shall not be exercised before the renewal date occurring on, or after and nearest, each anniversary or, in the case of lapse and reinstatement, at the renewal date occurring on, or after and nearest, each anniversary of the last reinstatement, and that any refusal or renewal shall be without prejudice to any claim originating while the policy is in force.

(b) The insurer shall not amend or endorse the policy prior to the anniversary date in a manner tending to restrict or lower the benefits, add exclusions, or increase the premium.



§ 33-29-8. Provision in policies renewable or cancelable at option of insurer for refund of premiums

(a) Except as provided in subsection (b) of this Code section, every insurer delivering or issuing for delivery in this state policies of accident and sickness insurance which are renewable at the option of the insurer or cancelable at the option of the insurer shall provide in said policies a provision as follows:

"If the company cancels or refuses to renew this policy except for nonpayment of premiums prior to age (insert age which shall not be less than 60), it will refund 75 percent of the premiums paid in excess of the benefits received. The requirements of this provision shall not apply to cancellation or refusal to accept renewal premiums because of change in occupation of the insured to an occupation generally classified by the insurer as to all applicants as uninsurable."

(b) This Code section shall not apply to and the provision prescribed in subsection (a) of this Code section need not be included in any major medical policy which provides that the insurer may cancel or refuse to renew the policy as of an anniversary date when also canceling or refusing to renew all policies with the same provisions and premium rate basis in the jurisdiction in which the insured resides, and then only if either or both of the following conditions are applicable:

(1) The insured is or could be covered by benefits, substantially similar in both kind and amount to those of the policy, in accordance with any federal or state governmental health insurance program; or

(2) The insurer is prevented by any law or any regulation or ruling of a governmental agency from applying to the policy a table of premium rates which the insurer certifies, based on its experience, is reasonable in relation to the benefits provided.

(c) For the purpose of this chapter, a major medical policy is any policy which provides benefits of at least 75 percent of necessary, reasonable, and customary charges for medical care, including hospitalization in semiprivate accommodations, with maximum lifetime benefit of at least $100,000.00, subject only to such exceptions, restrictions, limitations, and deductible as the Commissioner may deem reasonable.



§ 33-29-9. Requirements as to references in policies to noncancelable nature or guaranteed renewability nature; exception for certain matters concerning renewability of individual accident and sickness policies; rules and regulations

(a) No policy of accident or sickness insurance shall refer to its noncancelable nature without at the same time disclosing all options the insurer may have in regard to renewability; and the guaranteed renewable nature of any such policy shall not be referred to unless the reference at the same time discloses the qualifications on the guarantee of renewability, including any age limits, any right to change premium rates by class, any aggregate provisions, and any other limitations on the right to renewal in a manner which shall not minimize or render obscure the qualifying conditions.

(b) An insurer operating in the major medical or comprehensive, guaranteed renewable business in the State of Georgia shall permit an insured to change his or her major medical or comprehensive coverage, upon election at any renewal, to a comparable product currently offered by that insurer or a product currently offered by that insurer with more limited product benefits; to a product with higher deductibles; or to modify his or her existing coverage to elect any optional higher deductibles under that policy. If such product, benefit, or deductible change is elected by the insured during the 60 day required period after notice of renewal premium increase but before renewal date, such insured shall not be subject to any new preexisting conditions exclusion that did not apply to his or her original coverage.

(c) The Commissioner shall adopt such rules and regulations as he or she deems necessary for the administration of this Code section.



§ 33-29-10. Operation of provision establishing age for termination of coverage generally; effect of misstatement of age of insured

(a) If any accident and sickness policy delivered or issued for delivery in this state contains a provision establishing, as an age limit or otherwise, a date after which the coverage provided by the policy will not be effective and, if the date falls within a period for which premium is accepted by the insurer or if the insurer accepts a premium after such date, the coverage provided by the policy will continue in force until the end of the period for which premium has been accepted.

(b) In the event the age of the insured has been misstated and if, according to the correct age of the insured, the coverage provided by the policy would not have become effective or would have ceased prior to the acceptance of the premium or premiums, then the liability of the insurer shall be limited to the refund, upon request, of all premiums paid for the period not covered by the policy.



§ 33-29-11. Right of person to whom policy or contract issued to return policy or contract and receive premium refund; effect of return; proof of return

(a) Every individual accident and sickness policy or contract, except single premium nonrenewable policies or contracts, issued for delivery in this state on or after January 1, 1961, by an insurer shall have printed on or attached to the policy or contract a notice stating in substance that the person to whom the policy or contract is issued shall be permitted to return the policy or contract within ten days of its delivery to said purchaser and to have the premium paid refunded if, after examination of the policy or contract, the purchaser is not satisfied with it for any reason.

(b) If the insured or purchaser, pursuant to such notice, returns the policy or contract to the insurer at its home or branch office, or to the agent through whom it was purchased, it shall be void from the beginning and the parties shall be in the same position as if no policy or contract had been issued. Without limiting any other method of returning an annuity or contract under this Code section, it shall be prima-facie evidence of the fact and date of return of an annuity or contract if the annuity or contract is dispatched by certified mail or statutory overnight delivery to the insurer or agent, as provided in this Code section, and a return receipt provided by the United States Postal Service or commercial delivery company is obtained.



§ 33-29-12. Policies issued for delivery or delivered within state by foreign or alien insurers; policies of domestic insurers issued for delivery in other states or countries

(a) Any policy of a foreign or alien insurer, when delivered or issued for delivery to any person in this state, may contain any provision which is not less favorable to the insured or the beneficiary than those provisions contained in this chapter and which is prescribed or required by the law of the state under which the insurer is organized.

(b) Any policy of a domestic insurer may, when issued for delivery in any other state or country, contain any provision permitted or required by the laws of the other state or country.



§ 33-29-13. Furnishing of written outline of coverage to applicants for insurance; approval of outline

Every insurer shall furnish to any applicant for accident and sickness insurance in this state a written outline showing the major coverage of the policy applied for, the major exclusions of the policy applied for, the renewal provisions of the policy applied for, and a reference to the policy with respect to further provisions. The written outline shall be given to the applicant at the time of signing the application for the policy and the forms of the outlines shall be subject to the same requirements for filing and approval as are set forth for the filing and approval of policy forms as required in Code Sections 33-24-9 and 33-24-10.



§ 33-29-14. Application for, and ownership of, policies by persons other than insured

This chapter shall not be construed as preventing a person other than the insured with a proper insurable interest from making application for and owning a policy covering the insured or from being entitled under such policy to any indemnities, benefits, and rights provided in the policy.



§ 33-29-15. Exemption of policy proceeds from liability for debts of insured and beneficiary

(a) The proceeds or avails of all accident and sickness policies and of provisions providing benefits on account of the insured's disability which are supplemental to life insurance or annuity contract, except credit accident and sickness policies and credit life policies, shall be exempt from all liability for any debt of the insured and from any debt of the beneficiary existing at the time the proceeds are made available for his use.

(b) The exemption of income benefits payable as the result of disability shall not exceed an average of $250.00 of such benefits per month of the period of disability.



§ 33-29-16. Compliance with chapter by attachment of rider or endorsement to policy

The requirements of this chapter may be complied with by the insurer by attaching to the policy such rider or endorsement as may be necessary for the purpose.



§ 33-29-17. Validity and construction of policies delivered or issued for delivery in violation of chapter; effect of conflict between provisions subject to chapter and other provisions

(a) No policy provision which is not subject to this chapter shall make a policy, or any portion thereof, less favorable in any respect to the insured or the beneficiary than the provisions thereof which are subject to this chapter.

(b) A policy delivered or issued for delivery to any person in this state in violation of this chapter shall be held valid but shall be construed as provided in this chapter. When any provision in a policy subject to this chapter is in conflict with any provision of this chapter, the rights, duties, and obligations of the insurer, the insured, and the beneficiary shall be governed by this chapter.



§ 33-29-18. Franchise insurance

(a) As used in this Code section, the term "employees" means the officers, managers, and employees and retired employees of the employer and the individual proprietor or partners if the employer is an individual proprietor or partnership.

(b) Accident and sickness insurance on a franchise plan is that form of accident and sickness insurance issued to:

(1) Two or more employees of any corporation, copartnership, or individual employer or any governmental corporation, agency, or department thereof; or

(2) Ten or more members, employees, or employees of members of any trade or professional association or of a labor union or of any other association having had an active existence for at least two years, where the association or union has a constitution or bylaws and is formed in good faith for purposes other than that of obtaining insurance; where the persons, with or without their dependents, are issued the same form of an individual policy varying only as to amounts and kinds of coverage applied for by the persons under an arrangement whereby the premiums on the policies may be paid to the insurer periodically by the employer, with or without payroll deductions, or by the association or union for its members, or by some designated person acting on behalf of such employee or association or union.



§ 33-29-19. Rate modification on individual accident and sickness policies providing for optional loss ratio guarantee

(a) This Code section shall apply only to the filing of rate modifications for individual accident and sickness policies which provide for an optional loss ratio guarantee.

(b) As used in this Code section, the term:

(1) "Expected loss ratio" in an experience period means the ratio of: (A) the sum of expected claims in the experience period for each year of issue, based on the corresponding loss ratio standards as recited in accordance with paragraph (1) of subsection (d) of this Code section, to (B) the earned premium in the experience period.

(2) "Loss ratio" means the ratio of incurred claims to earned premium.

(c) Rate modification on individual accident and sickness policies which provide for an optional loss ratio guarantee must be filed with the Commissioner prior to implementation.

(d) At the time of filing new premium rates on any previously approved form for individual accident and sickness insurance policies which provide for an optional loss ratio guarantee, the benefits provided by the policies shall be deemed reasonable as to the premium charged so long as the insurer complies with the terms of a loss ratio guarantee filed with the Commissioner. The loss ratio guarantee shall be in writing and shall include at least the following:

(1) A recitation of the loss ratio standards included in the original actuarial memorandum filed with the policy form at the time of the initial approval of the policy form. Such loss ratio standards must be given for each of the first ten years after issue;

(2) A guarantee that the actual loss ratios in this state for each experience period will meet or exceed the expected loss ratio in the experience period. If the annual earned premium volume in this state under a policy form is less than $1 million, the loss ratio guarantee shall be based on the actual loss ratio for the aggregate of states having less than $1 million of earned premium for the policy form. If such aggregate annual earned premium is less than $1 million, the experience period shall be extended until the end of the calendar year in which $1 million of earned premium is attained;

(3) A guarantee that the actual loss ratio results for each calendar year the rates are in effect shall be independently audited during the second quarter of the following year at the expense of the insurer. The audited results shall be reported to the Commissioner no later than the date for filing the applicable accident and sickness policy experience exhibit. The Commissioner may disapprove the audit for reasonable cause;

(4) A guarantee that affected policyholders in this state shall be issued a refund proportional to premiums paid in an amount such that when added to incurred claims will bring the actual loss ratio up to the expected loss ratio in the experience period. If aggregate loss ratios are used, the total amount refunded in this state shall equal the dollar amount necessary to achieve the loss ratio standards multiplied by the total premium earned in this state on the policy form and divided by the total premiums earned in all aggregated states on the policy form. The refund shall be made to all policyholders insured under the applicable policy form as of the last day of the applicable experience period and whose individual refund would equal $10.00 or more. The refund shall include interest at the maximum interest rate permitted by law in the valuation of whole life insurance issued on the last date of the applicable experience period calculated from the last day of the applicable experience period until the date of payment, which shall be during the third quarter of the following year; and

(5) A guarantee that refunds of less than $10.00 shall be aggregated by the insurer and paid to the Insurance Department.



§ 33-29-20. Insurance coverage for treatment of temporomandibular joint dysfunction or surgery for deformities of maxilla or mandible

(a) As used in this Code section, the term:

(1) "Functional deformity" means a deformity of the bone or joint structure of the maxilla or mandible such that the normal character and essential function of such bone structure is impeded.

(2) "Policy" means any major medical benefit plan, contract, or policy except the Georgia Basic Health Plan, a credit insurance policy, disability income policy, specified disease policy, hospital indemnity policy, limited accident policy, or other similarly limited accident and sickness policy.

(3) "Temporomandibular joint" means the connection of the mandible and the temporal bone through the articular disc surrounded by the joint capsule and associated ligaments and tendons.

(4) "Temporomandibular joint dysfunction" means congenital or developed anomalies of the temporomandibular joint.

(b) No policy may be issued or issued for delivery in this state which:

(1) Excludes medically necessary surgical or nonsurgical treatment for the correction of temporomandibular joint dysfunction by physicians or dentists professionally qualified by training and experience; or

(2) Excludes medically necessary surgery for the correction of functional deformities of the maxilla and mandible.

(c) The provisions of this Code section shall not cover cosmetic or elective orthodontic or periodontic care or general dental care.

(d)(1) The coverage under paragraph (1) of subsection (b) of this Code section may contain such types of exclusions, reductions, or other limitations as to coverages, deductibles, or coinsurance provisions which apply to other benefits under the accident and sickness insurance benefit plan, policy, or contract.

(2) Basic coverage for the nonsurgical treatment of temporomandibular joint dysfunction under paragraph (1) of subsection (b) of this Code section may be limited to history and examination; radiographs, which must be diagnostic for temporomandibular joint dysfunction; splint therapy with necessary adjustments, provided that removable appliances designed for orthodontic purposes would not be reimbursable under a major medical plan; and diagnostic or therapeutic masticatory muscle and temporomandibular joint injections.

(e) Except as provided in paragraph (1) of subsection (c) of Code Section 33-30-23, for policies limited only to dental coverage, nothing contained in this Code section shall be deemed to prohibit the payment of different levels of benefits or from having differences in coinsurance percentages applicable to benefit levels for services provided by preferred and nonpreferred providers as otherwise authorized under the provisions of Article 2 of Chapter 30 of this title, relating to preferred provider arrangements.



§ 33-29-21. Renewal or continuation at option of insured

Pursuant to the provisions of the federal Health Insurance Portability and Accountability Act of 1996, P.L. 104-191, and subject to applicable rules and regulations as issued by the Centers for Medicare and Medicaid Services, on and after July 1, 1997, all insurers which issue, issue for delivery, deliver, or renew existing individual policies, certificates, or contracts of accident and sickness insurance in the State of Georgia shall, subject only to timely payment of premiums, renew or continue such coverage at the option of the insured. Such other exemptions and exclusions as are permitted by the federal Health Insurance Portability and Accountability Act of 1996, P.L. 104-191, Section 2742 shall also apply to individual accident and sickness insurance and insurers in this state.



§ 33-29-21.1. Availability of accident and sickness policy upon termination of dependent coverage based on age of dependent

Every policy which contains a provision for termination of coverage of a dependent upon the reaching of a certain age shall contain a provision to the effect that, upon the date of the dependent reaching the age at which coverage would terminate under the provisions of the policy, the dependent shall be entitled to have issued to him or her, without evidence of insurability, upon application made to the company within 45 days following the date the dependent reaches the age at which coverage would terminate and upon the payment of the appropriate premium, an individual or family policy of accident and sickness insurance then being issued by the insurer which provides coverage most nearly similar to the coverage contained in the policy which was terminated by reason of dependent reaching a certain age or any similar individual or family policy then being issued by the insurer which contains lesser coverage. Any and all probationary or waiting periods set forth in such an individual or family policy shall be considered as being met to the extent coverage was in force under the prior policy.



§ 33-29-22. Notice of premium increase

Notice of any premium increase shall be mailed or delivered to each holder of an individual accident and sickness insurance policy not less than 60 days prior to the effective date of such increase.






Chapter 29A - Individual Health Insurance Coverage

Article 1 - Availability and Assignment System

§ 33-29A-1. Intent; federal references

(a) It is the intention of this chapter together with Code Section 33-24-21.1 to provide an acceptable alternative mechanism for the availability of individual health insurance coverage, as contemplated by Section 2741 of the federal Public Health Service Act, 42 U.S.C.A. Section 300gg-41. This chapter shall be construed and administered so as accomplish such intention.

(b) Any reference in this chapter to any federal statute shall refer to that federal statute as it existed on January 1, 1997, including its amendment by the federal Health Insurance Portability and Accountability Act of 1996, P.L. 104-191.



§ 33-29A-2. Definitions

(a) As used in this chapter, the terms:

(1) "Creditable coverage" and "eligible individual" have the same meaning as specified in Sections 270l and 2741 of the federal Public Health Service Act, 42 U.S.C.A. Sections 300gg and 300gg-41 except that a person shall not be an eligible individual under this chapter if such person is eligible for or has declined any continuation or conversion coverage or has terminated any such coverage prior to its exhaustion.

(2) "Health insurance issuer" and "health maintenance organization" have the same meaning as specified in Section 2791 of the federal Public Health Service Act, 42 U.S.C.A. Section 300gg-92.

(3) "Health insurer" means any health insurance issuer which is not a managed care organization.

(4) "Managed care organization" means a health maintenance organization or a nonprofit health care corporation.

(b) Any other term which is used in this chapter and which is also defined in Section 2791 of the federal Public Health Service Act, 42 U.S.C.A. Section 300gg-92, and not otherwise defined in this chapter shall have the same meaning specified in said Section 2791.



§ 33-29A-3. Condition to licensure

Each health insurer and managed care corporation which is licensed to and does offer health insurance coverage in the individual market in this state shall as a condition of such licensure agree to participation in its respective assignment system provided by this chapter. This Code section shall not apply to an entity which offers only excepted benefits as specified in Section 2791(c) of the federal Public Health Service Act, 42 U.S.C.A. Section 300gg-91(c).



§ 33-29A-4. Georgia Health Insurance Assignment System

(a) Each eligible individual in this state whose most recent creditable coverage was provided by an entity other than a managed care organization shall be entitled to participate in the Georgia Health Insurance Assignment System (sometimes referred to as GHIAS in this chapter) created pursuant to this Code section. Each eligible individual in this state whose most recent creditable coverage was provided by a managed care organization shall be entitled to participate in the Georgia Health Benefits Assignment System created pursuant to Code Section 33-29A-5.

(b) The Commissioner shall develop the GHIAS system which shall provide for the equitable assignment of eligible individuals who are entitled to and desirous of participating in the system to health insurers offering coverage in the individual market in the state. Such assignment shall be based primarily on the pro rata volume of individual health insurance business done in this state by each such health insurer. The system may include other factors for equitable assignment, as determined to be appropriate by the Commissioner, including but not limited to the geographic area or areas in the state normally served by a health insurer.

(c) Upon assignment of an eligible individual to a health insurer, the eligible individual shall have the right to purchase and the health insurer shall have the obligation to sell either of the standard health insurance policies provided for in subsection (d) of this Code section at a premium not to exceed the maximum specified in said subsection.

(d) The Commissioner shall develop two standard health insurance policies to be provided by health insurers to which eligible individuals are assigned pursuant to this Code section. The actuarial value of the benefits under each such coverage shall be at least 85 percent of the average actuarial value of the benefits provided by all individual health insurance coverage issued by all issuers in the state. Except to the extent specifically provided to the contrary in this chapter, all laws of this state relating to the normal provision of such coverage in the individual market shall apply to the provision of such coverage under this chapter. The Commissioner shall fix a maximum premium to be charged for each such standard policy which shall be not more than 150 percent of the average premium which is or would be charged by all issuers in the state for the same or similar coverage issued other than under this Code section, as determined by the Commissioner. The Commissioner may authorize a health insurer to charge a premium in excess of said 150 percent maximum if and only if the insurer demonstrates to the Commissioner that the application of the 150 percent maximum would endanger the financial solvency of that health insurer.

(e) Nothing in this Code section shall be construed to require a health insurer to offer to an eligible individual any coverage other than one of the two standard health insurance plans developed under subsection (d) of this Code section. Nothing in this Code section shall be construed to prohibit any insurer from offering to any individual any otherwise lawful coverage.



§ 33-29A-5. Georgia Health Benefits Assignment System

(a) Each eligible individual in this state whose most recent creditable coverage was provided by a managed care organization shall be entitled to participate in the Georgia Health Benefits Assignment System (sometimes referred to as GHBAS in this chapter) created pursuant to this Code section. Each eligible individual in this state whose most recent creditable coverage was provided by an entity other than a managed care organization shall be entitled to participate in the Georgia Health Insurance Assignment System created pursuant to Code Section 33-29A-4.

(b) The Commissioner shall develop the GHBAS system which shall provide for the equitable assignment of eligible individuals who are entitled to and desirous of participating in the system to managed care organizations doing business in the state. Such assignment shall be based primarily on the pro rata volume of individual business done in this state by each such managed care organization and the geographic area or areas in the state normally served by a managed care organization. The system may include other factors for equitable assignment, as determined to be appropriate by the Commissioner. No managed care organization shall be required to provide coverage outside the geographic area or areas normally served by that managed care organization. However, where this geographic limitation makes it impossible to assign to a managed care organization its equitable share of eligible individuals, a managed care organization may be required by the Commissioner to contract for provision of coverage of eligible individuals, as provided for in Code Section 33-29A-6.

(c) Upon assignment of an eligible individual to a managed care organization, the eligible individual shall have the right to purchase and the managed care organization shall have the obligation to sell enrollment in either of the standard health benefit plans provided for in subsection (d) of this Code section at a premium not to exceed the maximum specified in said subsection.

(d) The Commissioner shall develop two standard health benefit plans to be provided by managed care organizations to which eligible individuals are assigned pursuant to this Code section. The actuarial value of the benefits under each such health benefit plan shall be at least 85 percent of the average actuarial value of the benefits provided by all health benefit plans issued in the individual market by all managed care organizations in the state. Except to the extent specifically provided to the contrary in this chapter, all laws of this state relating to the normal provision of such coverage in the individual market shall apply to the provision of such coverage under this chapter. The Commissioner shall fix a maximum premium to be charged for each such standard health benefit plan which shall be not more than 150 percent of the average premium which is or would be charged by all managed care organizations in the state for the same or similar coverage issued other than under this Code section, as determined by the Commissioner. The Commissioner may authorize a managed care organization to charge a premium in excess of said 150 percent maximum if and only if the managed care organization demonstrates to the Commissioner that the application of the 150 percent maximum would endanger the financial solvency of that managed care organization.

(e) Nothing in this Code section shall be construed to require a managed care organization to offer to an eligible individual any coverage other than one of the two standard health benefit plans developed under subsection (d) of this Code section. Nothing in this Code section shall be construed to prohibit any managed care organization from offering to any individual any otherwise lawful coverage.



§ 33-29A-6. Contracting between managed care organizations

Any combination of one or more health insurers and one or more managed care organizations may contract with each other for the assumption by one or more health insurers of the obligations otherwise imposed by this chapter on one or more managed care organizations. Under any such contract the responsibility for providing the coverage required by this chapter shall be with a health insurer licensed to do business in this state. Where the obligations of a managed care organization are contractually assumed by a health insurer, the assuming health insurer may substitute coverage under a standard policy of health insurance for coverage under a standard health benefit plan, and provision of such substituted coverage shall satisfy the obligation otherwise owed to an affected eligible individual.



§ 33-29A-7. Moratorium on required issuance of coverage

The Commissioner may impose a moratorium upon the required issuance of coverage by a health insurer or managed care organization, if the Commissioner determines after public notice and hearing that the continuation of such required issuance by that entity will endanger the solvency of that entity.



§ 33-29A-8. Rules and regulations; compensation to licensed insurance agents

(a) The Commissioner shall adopt rules and regulations for the implementation of this chapter. Notwithstanding any provision of Chapter 2 of this title or any other law to the contrary, such rules and regulations shall be adopted in exact compliance with the procedures specified in Article 1 of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." In addition to any other materials submitted under subsection (e) of Code Section 50-13-4, there shall be so submitted the full text of the Georgia Health Insurance Assignment System, the Georgia Health Benefits Assignment System, the standard health insurance policies provided for in Code Section 33-29A-4, and the standard health benefit plans provided for in Code Section 33-29A-5.

(b) The rules and regulations developed by the Commissioner shall include provisions for applications for GHIAS and GHBAS to be submitted by licensed insurance agents and for such agents to be compensated at a commission rate of not less than 3 percent from the premiums received by the issuing health insurer or managed care organization. For purposes of applications for GHIAS and GHBAS, licensed agents shall not be subject to the certificate of authority requirements of Code Section 33-23-26.



§ 33-29A-9. Discontinuance of state assignment system benefit plans

(a) Upon the effective date whereupon guaranteed issue coverage is available pursuant to the federal Patient Protection and Affordable Care Act, a health insurer or managed care organization shall not be required to offer health care policies under the Georgia Health Insurance Assignment System and Georgia Health Benefits Assignment System.

(b) Each health insurer or managed care organization that has offered health care policies under the Georgia Health Insurance Assignment System and the Georgia Health Benefits Assignment System may terminate, cancel, or nonrenew such existing policies as of the date upon which guaranteed issue coverage is available pursuant to the federal Patient Protection and Affordable Care Act, provided that the health insurer or managed care organization provides at least 90 days' notice prior to the termination of the coverage to all policyholders and to the Commissioner.

(c) An insurer may not terminate, cancel, or nonrenew any policy under this subsection if, at the end of the 90 day cancellation period, the insured would not have at least 90 days of remaining open enrollment to obtain insurance coverage through an exchange created pursuant to the federal Patient Protection and Affordable Care Act.






Article 2 - Commission on the Georgia Health Insurance Risk Pool

§ 33-29A-20. Definitions

(a) As used in this article, the term:

(1) "Commission" means the Commission on the Georgia Health Insurance Risk Pool.

(2) "Commissioner" means the Commissioner of Insurance.

(3) "Dependent" means a spouse or unmarried child under 18 years of age residing with the eligible individual or a child who is a full-time student according to paragraph (3) of subsection (a) of Code Section 33-29-2 or paragraph (4) of Code Section 33-30-4.

(4) "Eligible individual" has the same meaning as specified in Sections 2701 and 2741 of the federal Public Health Service Act, 42 U.S.C.A. Sections 300gg and 300gg-41.

(5) "Insured" means a resident who is eligible to receive benefits from the pool.

(6) "Insurer" means any entity authorized to write health insurance in this state.

(7) "Pool" means the Georgia Health Insurance Risk Pool.

(8) "Resident" means an individual who has legally domiciled in Georgia for a minimum of 90 days; who is legally domiciled in Georgia and eligible for enrollment in the pool as a result of the federal Health Insurance Portability and Accountability Act of 1996, P. L. 104-191; or is eligible for federal health coverage tax credits.

(b) Any other term which is used in this article and which is also defined in Section 2791 of the federal Public Health Service Act, 42 U.S.C.A. Section 300gg-92, and not otherwise defined in this article shall have the same meaning specified in said Section 2791.



§ 33-29A-21. Creation, membership, duties, and functions

(a) There is created the Commission on the Georgia Health Insurance Risk Pool, consisting of seven members appointed as provided in this Code section, to conduct a feasibility study and provide recommendations for establishment of the Georgia Health Insurance Risk Pool as an acceptable alternative mechanism, as contemplated by Section 2741 of the federal Public Health Service Act, 42 U.S.C.A. Section 300gg-41, for coverage for uninsurable individuals and persons eligible for federal health coverage tax credits. The commission shall exist for such time as needed to carry out its duties and powers, but not beyond June 30, 2006.

(b) The Governor shall appoint one citizen of this state who is familiar with health insurance matters to serve as chairperson who shall not vote except to break a tie. The chairperson shall serve at the pleasure of the Governor.

(c) The Senate Committee on Assignments shall appoint two members of the Senate and one citizen of this state who is familiar with health insurance matters to the commission.

(d) The Speaker of the House of Representatives shall appoint two members of the House of Representatives and one citizen of this state who is familiar with health insurance matters to the commission.

(e) The commission shall hold meetings at the call of the chairperson. A quorum shall be a majority of the members of the commission.

(f) Any legislative members of the commission shall receive the allowances provided for in Code Section 28-1-8. Citizen members shall receive a daily expense allowance in the amount specified in subsection (b) of Code Section 45-7-21 and the same mileage or transportation allowance as authorized for state employees. Any members of the commission who are state officials, other than legislative members, or state employees shall receive no compensation for their services on the commission, but shall be reimbursed for expenses incurred in the performance of their duties as members of the commission in the same manner as they are reimbursed for expenses in their capacities as state officials or employees. Funds necessary for reimbursement of expenses of state officials, other than legislative members, and state employees shall come from funds appropriated to or otherwise available to their respective agencies or departments.



§ 33-29A-22. Recommendations and report; powers

(a) On or before December 15, 2005, the commission shall report to the Governor, the President of the Senate, and the Speaker of the House of Representatives on any recommendations for legislation and the results of an actuarial and feasibility study conducted by the commission to determine, without limitation, the following:

(1) The impact that the creation of the pool will have on the small and large group insurance markets, the individual market, and premiums paid by insureds, including an estimate of total anticipated savings for all purchasers of health insurance in this state;

(2) The number of individuals and dependents the pool could reasonably cover at various premium levels, along with cost estimates for such coverage;

(3) An analysis of various sources of funding and a recommendation as to the best source of funding for the future anticipated deficits of the pool; and

(4) The impact that eligibility of persons qualifying for federal health coverage tax credits will have on the pool.

(b) The commission is authorized to:

(1) Enter into contracts to carry out its powers and duties under this article;

(2) Appoint appropriate legal, actuarial, and other committees that are necessary to provide technical assistance in carrying out the purposes of the commission;

(3) Evaluate cost containment measures and risk reduction practices, along with opportunities for delivery of cost-effective health care services through the pool; and

(4) Evaluate the feasibility of a list of medical conditions for which a person shall be eligible for pool coverage without applying for health insurance.

(c) The commission shall have authority to evaluate and apply for grants and resources, public and private, for which it may qualify for executing its powers and duties under this article, including, but not limited to, start-up funds for state high risk pools under the federal Trade Act of 2002 or related legislation to extend such funding and funds as they are available for expansion of coverage to persons eligible for federal health coverage tax credits.

(d) Not later than June 30, 2006, the commission shall make a final report to the Governor, the General Assembly, and the Commissioner with all of its findings and recommendations.






Article 3 - Individual Accident and Sickness Insurance

§ 33-29A-30. Legislative findings and purpose; increasing availability of health insurance for uninsured individuals

The General Assembly recognizes the high level of uninsured individuals in this state and the need for individuals or other purchasers of health insurance coverage in this state to have the opportunity to choose health insurance plans that are more affordable and flexible than existing market policies offering accident and sickness insurance coverage. Therefore, the General Assembly seeks to increase the availability of health insurance coverage by allowing insurers authorized to transact insurance in Georgia to issue individual accident and sickness policies in Georgia that are currently approved for issuance in another state.



§ 33-29A-31. Definitions

For purposes of this article, the term "individual accident and sickness insurance policy" means any policy insuring against loss resulting from sickness or from bodily injury or death by accident, or both, or any contract to furnish ambulance service in the future but does not include limited benefit insurance policies exempted from the definition of the term "health benefit policy" in paragraph (1.1) of Code Section 33-1-2. The term "individual accident and sickness insurance policy" shall also include comprehensive major medical coverage for medical and surgical benefits, and also includes "High Deductible Health Plans" sold or maintained under the applicable provisions of Section 223 of the Internal Revenue Code.



§ 33-29A-32. Commissioner to authorize insurers to offer individual accident and sickness insurance policies in Georgia that have been approved for issuance in other states

The Commissioner shall approve for sale in Georgia any individual accident and sickness insurance policy that is currently approved for issuance in another state where the insurer or the insurer's affiliate or subsidiary is authorized to transact insurance so long as the insurer or the insurer's affiliate or subsidiary filing and issuance such policy in Georgia is also authorized to transact insurance in this state pursuant to Chapter 3 of this title and provided that any such policy meets the requirements set forth in this article. Additionally, any insurer authorized to transact insurance in this state can offer an individual accident and sickness insurance policy with benefits equivalent to those in any policy approved for sale in Georgia under this article, provided that any such offered policy meets the requirements set forth in this article.



§ 33-29A-33. Satisfaction of actuarial standards set by National Association of Insurance Commissioners (NAIC); policies must comply with regulations and requirements promulgated by Commissioner; authority of Commissioner

(a) Any insurer selling an insurance policy pursuant to this article, and any policy approved pursuant to this article, shall satisfy actuarial standards set forth by the National Association of Insurance Commissioners (NAIC) and any regulation promulgated by the Commissioner that is not inconsistent with such NAIC standards. Any insurer selling an insurance policy pursuant to this article, and any policy approved pursuant to this article, shall, except as otherwise provided in this article, comply with the requirements of this title and the regulations promulgated by the Commissioner.

(b) The Commissioner shall have the authority to determine whether an insurer satisfies the standards required by this Code section and may not approve a plan that he or she finds lacks compliance with this Code section. The Commissioner shall have the authority to determine whether the plan sold pursuant to this article continues to satisfy the requirements set forth in this Code section in the same manner as he or she does with an individual accident and sickness insurance policy approved pursuant to another applicable chapter in this title.

(c) Any policy sold pursuant to this article shall comply with paragraph (3) of subsection (c) of Code Section 9-9-2 and shall not require the insured or his or her beneficiary to arbitrate disputes arising under the policy.



§ 33-29A-34. Certain language required in policies and policy applications

(a) Each written application for a policy sold pursuant to this article shall contain the following language in boldface type at the beginning of the document:

"The benefits of this policy may primarily be governed by the laws of a state other than Georgia; therefore, all of the laws applicable to policies filed in this state may not apply to this policy. Any purchase of individual health insurance should be considered carefully since future medical conditions may make it impossible to qualify for another individual health insurance policy."

(b) Each policy sold pursuant to this article shall contain the following language in boldface type at the beginning of the document:

"The benefits of this policy providing your coverage may be governed primarily by the laws of a state other than Georgia. The benefits covered may be different from other policies you can purchase. Please consult your insurance agent or insurer to determine which health benefits are covered under this policy."

(c) Each individual accident and sickness policy sold pursuant to this article shall contain a side-by-side chart that compares the definitions of each benefit covered by the policy that has been sold in the other state with the definitions of the benefits covered under current Georgia laws and regulations where the specified benefit is similarly termed but defined differently.



§ 33-29A-35. Adoption of rules and regulations by Commissioner; application of dispute resolution mechanism or provision

(a) The Commissioner shall adopt rules and regulations necessary to implement this article, which shall include, but shall not be limited to, standard forms for the disclosure of benefits, and preserve the intent and effect of Code Sections 33-24-27, 33-24-27.1, and 33-24-59.12 and subsection (c) of Code Section 33-29-6.

(b) Any dispute resolution mechanism or provision for notice and hearing in this title shall apply to insurers issuing and delivering policies pursuant to this article.









Chapter 29B - Health Care Coverage for Children



Chapter 30 - Group or Blanket Accident and Sickness Insurance

Article 1 - General Provisions

§ 33-30-1. "Group accident and sickness insurance" defined; "true association" defined

(a) "Group accident and sickness insurance" is that form of accident and sickness insurance covering the groups of persons listed in paragraphs (1) through (7) of this subsection, with or without one or more members of their families or one or more of their dependents or covering one or more members of the families or one or more dependents of persons in such groups, and issued upon the following basis:

(1) Under a policy issued to an employer or trustees of a fund established by an employer, who shall be deemed the policyholder, insuring at least two employees of such employer for the benefit of persons other than the employer. As used in this paragraph, the term "employees" includes the officers, managers, and employees of the employer; the individual proprietor or partners, if the employer is an individual proprietor or partnership; the officers, managers, and employees of subsidiary or affiliated corporations; and the individual proprietors, partners, and employees of individuals and firms, if the business of the employer and such individual or firm is under common control through stock ownership, contract, or otherwise. The term may include retired employees. A policy issued to insure employees of a public body may provide that the term "employees" shall include elected or appointed officials;

(2) Under a policy issued to an association, including a labor union, which shall have a constitution and bylaws and which has been organized and is maintained in good faith for purposes other than that of obtaining insurance, insuring at least ten members, employees, or employees of members of the association for the benefit of persons other than the association or its officers or trustees. As used in this paragraph, the term "employees" may include retired employees;

(3) Under a policy issued to the trustees of a fund established by two or more employers in the same industry, by one or more labor unions, by one or more employers and one or more labor unions, or by an association, as defined in paragraph (2) of this subsection, which trustees shall be deemed the policyholder, to insure not less than ten employees of the employers or members of the union or of such association or of members of such association for the benefit of persons other than the employers or other unions or such associations. As used in this paragraph, the term "employees" includes the officers, managers, and employees of the employer and the individual proprietor or partners, if the employer is an individual proprietor or partnership. The term may include retired employees. The policy may provide that the term "employees" shall include the trustees or their employees, or both, if their duties are principally connected with such trusteeship;

(4) Under a policy issued to any person or organization to which a policy of group life insurance may be delivered in this state, to insure any class or classes of individuals that could be insured under such group life policy;

(5) Under a policy issued to a creditor, or to a trustee or agent appointed by two or more creditors, which creditor, trustee, or agent shall be deemed to be the policyholder, to insure mortgagors of the creditor. The insurance must be written in connection with a credit transaction that is secured by a first mortgage or deed of trust; must be made to finance the purchase of real property or the construction of a dwelling thereon, or to refinance a prior credit transaction made for such a purpose; and shall be payable to the policyholder. Such payment shall reduce or extinguish the unpaid mortgage of the mortgagor to the extent of such payment;

(6) Under a policy issued to cover any other substantially similar group which in the discretion of the Commissioner may be subject to the issuance of a group accident and sickness policy or contract; or

(7) (A) Under a policy issued to a legal entity providing a multiple employer welfare arrangement, which means any employee benefit plan which is established or maintained for the purpose of offering or providing accident and sickness benefits to the employees of two or more employers, including self-employed individuals, individuals whose compensation is reported on federal Internal Revenue Service Form 1099, and their spouses or dependents. The term shall not apply to any plan or arrangement which is established or maintained by a tax-exempt rural electric cooperative or a collective bargaining agreement.

(B) The amounts of insurance under the policy must be based upon some plan precluding individual selection either by the employees, employers, or trustee.

(b) As used in this chapter, the term "true association" means an organization that:

(1) Has been in existence for at least five years;

(2) Has been formed and maintained in good faith for purposes other than obtaining insurance;

(3) Does not condition membership in the association on any health status related factor relating to an individual (including an employee of an employer or a dependent of an employee);

(4) Makes health insurance coverage offered through the association available to all members regardless of any health status related factor relating to such members (or individual eligible for coverage through a member);

(5) Does not make health insurance coverage offered through the association available other than in connection with a member of the association; and

(6) Meets such additional requirements as may be imposed under Georgia law or regulation.



§ 33-30-1.1. Applicability

This chapter shall apply to policies of insurance, certificates evidencing coverage under a policy of insurance, or any other evidence of insurance, issued by an insurer, delivered, or issued for delivery in this state except for policies issued to an employer in another state which provides coverage for employees of this state employed by such employer policyholder.



§ 33-30-2. Effect of chapter upon other provisions

Nothing in this chapter validates any charge or practice illegal under any rule of law or regulation governing usury, small loans, retail installment sales, or the like or extends the application of any statute, rule, or regulation to any transaction not otherwise subject thereto.



§ 33-30-3. "Blanket accident and sickness insurance" defined

"Blanket accident and sickness insurance" is that form of group accident and sickness insurance covering the groups of persons listed in paragraphs (1) through (6) of this Code section and issued upon the following basis:

(1) Under a group policy or contract issued to any common carrier or to any operator, owner, or lessee of a means of transportation, who or which shall be deemed the policyholder, covering a group defined as all persons or all persons of a class who may become passengers on such common carrier or such means of transportation;

(2) Under a group policy or contract issued to an employer, who shall be deemed the policyholder, covering all employees, dependents, or guests defined by reference to specified hazards incident to the activities or operations of the employer or any class of employees, dependents, or guests similarly defined;

(3) Under a group policy or contract issued to a school or other institution of learning, a camp, the sponsor of the institution of learning or camp, or to the head or principal thereof, who or which shall be deemed the policyholder, covering students or campers; and supervisors and employees may be included;

(4) Under a group policy or contract issued in the name of any religious, charitable, recreational, educational, or civic organization, which shall be deemed the policyholder, covering participants in activities sponsored by the organization;

(5) Under a group policy or contract issued to a sports team or sponsors thereof, which shall be deemed the policyholder, covering members, officials, and supervisors; or

(6) Under a group policy or contract issued to cover any other risk or class of risks which in the discretion of the Commissioner may be properly eligible for blanket accident and sickness insurance. The discretion of the Commissioner may be exercised on an individual risk basis or class of risks, or both.



§ 33-30-4. Required provisions generally

Each group accident and sickness policy shall contain in substance the following provisions:

(1) A provision that, in the absence of fraud or intentional misrepresentation of material fact in applying for or procuring coverage under the terms of the group policy or contract, all statements made by the policyholder shall be deemed representations and not warranties, and that no statement made for the purpose of effecting insurance shall avoid the insurance or reduce benefits unless contained in a written instrument signed by the policyholder, a copy of which has been furnished to the policyholder;

(2) A provision that the insurer will furnish to the policyholder, for delivery to each employee or member of the insured group, an individual certificate setting forth in summary form a statement of the essential features of the insurance coverage of the employee or member and to whom benefits are payable. If dependents or family members are included in the coverage, additional certificates need not be issued for delivery to the dependents or family members;

(3) A provision that from time to time eligible new employees or members or dependents, in accordance with the terms of the policy, may be added to the group originally insured;

(4) A provision that, with respect to termination of benefits for, or coverage of, any person who is a dependent child of an insured, the child shall continue to be insured up to and including age 25 so long as the coverage of the member continues in effect, the child remains a dependent of the insured parent or guardian, and the child, in each calendar year since reaching any age specified for termination of benefits as a dependent, has been enrolled for five calendar months or more as a full-time student at a postsecondary institution of higher learning or, if not so enrolled, would have been eligible to be so enrolled and was prevented from being so enrolled due to illness or injury. This paragraph shall not apply to group policies under which an employer provides coverage for dependents of its employees and pays the entire cost of the coverage without any charge to the employee or dependents; and

(5) A provision that the policyholder is entitled to a grace period of not less than 31 days for the payment of any premium due except the first, during which grace period the policy shall continue in force unless the policyholder shall have given the insurer written notice of discontinuance in advance of the date of discontinuance and in accordance with the terms of the policy. The policy may provide that the policyholder shall be liable to the insurer for the payment of a pro rata premium for the time the policy was in force during such grace period.



§ 33-30-4.1. Coverage for human heart transplants; optional endorsement; requirements; guidelines

(a) Every insurer authorized to issue group accident and sickness insurance benefit plans, policies, or contracts shall be required to make available, either as a part of or as an optional endorsement to all such policies providing major medical insurance coverage which are issued, delivered, issued for delivery, or renewed on or after July 1, 1988, coverage for human heart transplants, including any charges for acquisition, transportation, or donation of a human heart when a human heart transplant is performed. Such coverage shall be at least as extensive and provide at least the same degree of coverage as that provided by the respective plan, policy, or contract for the treatment of other types of physical illnesses. Such an optional endorsement shall also provide that the coverage required to be made available pursuant to this Code section shall also cover the spouse and the dependents of the insured if the insured's spouse and dependents are covered under such benefit plan, policy, or contract.

(b) The optional endorsement required to be made available under subsection (a) of this Code section shall not contain any exclusions, reductions, or other limitations as to coverages, deductibles, or coinsurance provisions which apply to human heart transplants unless such provisions apply generally to other similar benefits provided or paid for under the accident and sickness insurance benefit plan, policy, or contract; provided, however, the optional endorsement may contain a waiting period for the coverage or a delayed eligibility date of not more than 12 months from the effective date of the endorsement.

(c) Nothing in this Code section shall be construed to prohibit an insurer, nonprofit corporation, health care plan, health maintenance organization, or other person issuing any similar group accident and sickness insurance benefit plan, policy, or contract from issuing or continuing to issue a group accident and sickness insurance benefit plan, policy, or contract which provides benefits greater than the minimum benefits required to be made available under this Code section or from issuing any such plans, policies, or contracts which provide benefits which are generally more favorable to the insured than those required to be made available under this Code section.

(d) The requirements of this Code section shall be satisfied if the coverage specified in subsections (a) and (b) of this Code section is made available to the master policyholder of the group plan, policy, or contract. Nothing in this Code section shall be construed to require the group insurer, nonprofit corporation, health care plan, health maintenance organization, or master policyholder to provide or to make available such coverage to any insured under such group or blanket plan, policy, or contract.

(e) Nothing in this Code section shall be construed to prohibit the inclusion of coverage for human heart transplants that differs from the coverage provided in the same insurance plan, policy, or contract for physical illnesses if the policyholder does not purchase the optional coverage made available pursuant to this Code section.

(f) The provisions of this Code section shall also apply to group accident and sickness insurance policies or contracts issued by a fraternal benefit society, a nonprofit hospital service corporation, a nonprofit medical service corporation, a health care plan, a health maintenance organization, or any other similar entity.



§ 33-30-4.2. Insurance coverage for mammograms, Pap smears, and prostate specific antigen tests

(a) As used in this Code section, the term:

(1) "Female at risk" means a woman:

(A) Who has a personal history of breast cancer;

(B) Who has a personal history of biopsy proven benign breast disease;

(C) Whose grandmother, mother, sister, or daughter has had breast cancer; or

(D) Who has not given birth prior to age 30.

(2) "Mammogram" means any low-dose radiologic screening procedure for the early detection of breast cancer provided to a woman and which utilizes equipment approved by the Department of Community Health dedicated specifically for mammography and includes a physician's interpretation of the results of the procedure or interpretation by a radiologist experienced in mammograms in accordance with guidelines established by the American College of Radiology. Reimbursement for a mammogram authorized under this Code section shall be made only if the facility in which the mammogram was performed meets accreditation standards established by the American College of Radiology or equivalent standards established by this state. Policies subject to this Code section shall contain coverage for mammograms made with at least the following frequency:

(A) Once as a base-line mammogram for any female who is at least 35 but less than 40 years of age;

(B) Once every two years for any female who is at least 40 but less than 50 years of age;

(C) Once every year for any female who is at least 50 years of age; and

(D) When ordered by a physician for a female at risk.

(3) "Pap smear" or "Papanicolaou smear" means an examination, in accordance with standards established by the American College of Pathologists, of the tissues of the cervix of the uterus for the purpose of detecting cancer when performed upon the order of a physician, which examination may be made once a year or more often if ordered by a physician.

(4) "Policy" means any benefit plan, contract, or policy except a disability income policy, specified disease policy, or hospital indemnity policy.

(5) "Prostate specific antigen test" means a measurement, in accordance with standards established by the American College of Pathologists, of a substance produced by the epithelium to determine if there is any benign or malignant prostate tissue.

(b)(1) Every insurer authorized to issue a group accident and sickness insurance policy in this state which includes coverage for any female shall include as part of or as a required endorsement to each such policy which is issued, delivered, issued for delivery, or renewed on or after July 1, 1992, coverage for mammograms and Pap smears for the covered females which at least meets the minimum requirements of this Code section.

(2) Every insurer authorized to issue a group accident and sickness insurance policy in this state which includes coverage for any male shall include as a part of or as a required endorsement to each such policy which is issued, delivered, issued for delivery, or renewed on or after July 1, 1992, coverage for annual prostate specific antigen tests for the covered males who are 45 years of age or older or for covered males who are 40 years of age or older, if ordered by a physician.

(c) The coverage required under subsection (b) of this Code section may be subject to such exclusions, reductions, or other limitations as to coverages, deductibles, or coinsurance provisions as may be approved by the Commissioner.

(d) Nothing in this Code section shall be construed to prohibit the issuance of group accident and sickness insurance policies which provide benefits greater than those required by subsection (b) of this Code section or more favorable to the insured than those required by subsection (b) of this Code section.

(e) The provisions of this Code section shall apply to group accident and sickness insurance policies issued by a fraternal benefit society, a nonprofit hospital service corporation, a nonprofit medical service corporation, a health care plan, a health maintenance organization, or any similar entity.

(f) Nothing contained in this Code section shall be deemed to prohibit the payment of different levels of benefits or from having differences in coinsurance percentages applicable to benefit levels for services provided by preferred and nonpreferred providers as otherwise authorized under the provisions of Article 2 of this chapter, relating to preferred provider arrangements.



§ 33-30-4.3. Utilization of mail-order pharmaceutical distributors in policies, plans, contracts, or funds; utilization of other providers of pharmaceutical services under same terms and conditions

(a) For the purposes of this Code section, the term "health care insurer" means an insurer, including a fraternal benefit society, a health care plan, a nonprofit medical service corporation, a nonprofit hospital service corporation, or a health maintenance organization authorized to sell accident and sickness insurance policies, subscriber certificates, or other contracts of accident and sickness insurance by whatever name called.

(b) A group or blanket accident and sickness insurance policy, plan, contract, or fund may not be issued, delivered, issued for delivery, or renewed by a health care insurer on or after July 1, 1991, if such policy, plan, contract, or fund requires that insureds thereunder obtain pharmaceutical services, including prescription drugs, exclusively from a mail-order pharmaceutical distributor. Insureds who do not utilize a mail-order pharmaceutical distributor shall not be required to pay a different copayment fee or have imposed any varying conditions for the receipt of pharmaceutical services, including prescription drugs, when that payment or condition is not imposed upon those insureds who utilize a mail-order pharmaceutical distributor for those services if the provider of pharmaceutical services utilized by the insured has agreed to the same terms and conditions as applicable to the mail-order pharmaceutical distributor and has agreed to accept payment or reimbursement from the health care insurer at no more than the same amount which would have been paid to the mail-order pharmaceutical distributor for the same pharmaceutical services.

(c) Any health care insurer who issues a group or blanket accident and sickness policy, plan, contract, or fund that provides coverage for pharmaceutical services, including prescription drugs, by a mail-order pharmaceutical distributor shall issue to each insured under such policy, plan, contract, or fund an explanation of the payment or reimbursement method applicable to mail-order pharmaceutical distributors as compared to other providers of pharmaceutical services. For those health care insurers which provide benefit booklets to their insureds, the inclusion of such an explanation in any such benefit booklet shall constitute compliance with this subsection.

(d) Any health care insurer who contracts with a mail-order pharmaceutical distributor to provide pharmaceutical services, including prescription drugs, under a group or blanket accident and sickness policy, plan, contract, or fund shall include in such contract a provision requiring the mail-order pharmaceutical distributor in its initial written correspondence with an insured to include a notice that the insured may obtain pharmaceutical services, including prescription drugs, from other providers of pharmaceutical services and that the exclusive utilization of the mail-order pharmaceutical distributor is not required.

(e) A provider of pharmaceutical services who desires to provide services to insureds in their service area shall, upon written request to the health care insurer, be provided information pertaining to the terms and conditions applicable to mail-order pharmaceutical services available in such service area. If the provider of pharmaceutical services agrees to such terms and conditions in writing and agrees to be paid or reimbursed at no more than the same amount which would be paid to a mail-order pharmaceutical distributor for the same services, the provider of pharmaceutical services will be paid or reimbursed at no more than the same amount paid to the mail-order pharmaceutical distributor for the same pharmaceutical services.



§ 33-30-4.4. Coverage for bone marrow transplants for the treatment of breast cancer and Hodgkin's disease; optional endorsement; requirements; guidelines; applicability

(a) Every insurer authorized to issue group accident and sickness insurance benefit plans, policies, or contracts shall be required to make available, either as a part of or as an optional endorsement to all such policies providing major medical insurance coverage which are issued, delivered, issued for delivery, or renewed on or after July 1, 1995, coverage for bone marrow transplants for the treatment of breast cancer and Hodgkin's disease. Such coverage shall be at least as extensive and provide at least the same degree of coverage as that provided by the respective plan, policy, or contract for the treatment of other types of physical illnesses. Such an optional endorsement shall also provide that the coverage required to be made available pursuant to this Code section shall also cover the spouse and the dependents of the insured if the insured's spouse and dependents are covered under such benefit plan, policy, or contract.

(b) The optional endorsement required to be made available under subsection (a) of this Code section shall not contain any exclusions, reductions, or other limitations as to coverages, deductibles, or coinsurance provisions which apply to bone marrow transplants for the treatment of breast cancer and Hodgkin's disease unless such provisions apply generally to other similar benefits provided or paid for under the accident and sickness insurance benefit plan, policy, or contract.

(c) Nothing in this Code section shall be construed to prohibit an insurer, nonprofit corporation, health care plan, health maintenance organization, or other person issuing any similar group accident and sickness insurance benefit plan, policy, or contract from issuing or continuing to issue a group accident and sickness insurance benefit plan, policy, or contract which provides benefits greater than the minimum benefits required to be made available under this Code section or from issuing any such plans, policies, or contracts which provide benefits which are generally more favorable to the insured than those required to be made available under this Code section.

(d) The requirements of this Code section shall be satisfied if the coverage specified in subsections (a) and (b) of this Code section is made available to the master policyholder of the group plan, policy, or contract. Nothing in this Code section shall be construed to require the group insurer, nonprofit corporation, health care plan, health maintenance organization, or master policyholder to provide or to make available such coverage to any insured under such group or blanket plan, policy, or contract.

(e) Nothing in this Code section shall be construed to prohibit the inclusion of coverage for bone marrow transplants for the treatment of breast cancer and Hodgkin's disease that differs from the coverage provided in the same insurance plan, policy, or contract for physical illnesses if the policyholder does not purchase the optional coverage made available pursuant to this Code section.

(f) The provisions of this Code section shall also apply to group accident and sickness insurance policies or contracts issued by a fraternal benefit society, a nonprofit hospital service corporation, a nonprofit medical service corporation, a health care plan, a health maintenance organization, or any other similar entity.



§ 33-30-4.5. Coverage for child wellness services

(a) As used in this Code section, the term:

(1) "Child wellness services" means the periodic review of a child's physical and emotional status conducted by a physician or conducted pursuant to a physician's supervision, but shall not include periodic dental examinations or other dental services. The review shall include a medical history, complete physical examination, developmental assessment, appropriate immunizations, anticipatory guidance for the parent or parents, and laboratory testing in keeping with prevailing medical standards.

(2) "Policy" means any medical expense plan, subscriber contract, or accident and sickness plan, contract, or policy by whatever name called other than a disability income policy, a long-term care insurance policy, a medicare supplement policy, a health insurance policy written as a part of workers' compensation equivalent coverage, a specified disease policy, a credit insurance policy, a blanket accident and sickness policy, a franchise policy issued on an individual basis to a member of a true association as defined in Code Section 33-30-12, a hospital indemnity policy, a limited accident policy, or other similar limited accident and sickness policy.

(b) Every insurer authorized to issue a group accident and sickness policy in this state shall include, either as a part of or as a required endorsement to each such basic medical or hospital expense, major medical, and comprehensive medical expense insurance policy issued, delivered, issued for delivery, or renewed in this state on or after July 1, 1995, basic coverage for child wellness services for an insured child from birth through the age of five years. Any such policy may provide that the child wellness services which are rendered during a periodic review shall only be covered to the extent that such services are provided by or under the supervision of a single physician during the course of one visit. The Commissioner shall define by regulation the basic coverage for child wellness services and may consider the current recommendations for preventive pediatric health care by the American Academy for Pediatrics and any other relevant data or information in the promulgation of such regulation.

(c) The coverage required under subsection (b) of this Code section may be subject to exclusions, reductions, or other limitations as to coverages or coinsurance provisions as may be approved by the Commissioner, but shall not be subject to deductibles.

(d) Nothing in this Code section shall be construed to prohibit the issuance of group accident and sickness policies which provide benefits greater than those required by subsection (b) of this Code section or more favorable to the insured than those required by subsection (b) of this Code section.

(e) The provisions of this Code section shall apply to group basic medical or hospital expense, major medical, or comprehensive medical expense insurance policies issued by a fraternal benefit society, a nonprofit hospital service corporation, a nonprofit medical service corporation, a health care corporation, a health maintenance organization, or any similar entity.

(f) Nothing contained in this Code section shall be deemed to prohibit the payment of different levels of benefits or from having differences in coinsurance percentages applicable to benefit levels for services provided by preferred and nonpreferred providers as otherwise authorized under the provisions of Article 2 of this chapter, relating to preferred provider arrangements.

(g) Beginning July 1, 2000, the Commissioner shall conduct a review of the cost associated with the coverage required by this Code section and shall provide the members of the General Assembly with such information not later than December 31, 2000.



§ 33-30-5. Direct payment for hospital or medical services

Any group accident and sickness policy may provide that all or any portion of any indemnities provided by any policy on account of hospital, nursing, or medical or surgical services may, at the insurer's option, be paid directly to the hospital or person rendering such services; but the policy shall not require that the service be rendered by a particular hospital or person. Payments so made shall discharge the insurer's obligation with respect to the amount of insurance so paid.



§ 33-30-6. Authority to issue blanket accident and sickness policies; filing of form; required provisions; applicability of Code section to similar entities

(a) Any insurance company authorized to write accident and sickness insurance in this state shall have the power to issue blanket accident and sickness insurance. No blanket policy may be issued or delivered in this state unless a copy of the form of the blanket policy shall have been filed in accordance with Code Section 33-24-9.

(b) Every blanket and group policy, certificate of insurance, or by whatever name called shall contain provisions which in the opinion of the Commissioner are at least as favorable to the policyholder and the individual insured as the following:

(1) A provision that the policy and the application shall constitute the entire contract between the parties, and that all statements made by the policyholder shall, in absence of fraud or intentional misrepresentation of material fact in applying for or procuring coverage under the terms of the group policy or contract, be deemed representations and not warranties, and that no such statements shall be used in defense to a claim under the policy, unless contained in a written application;

(2) A provision that written notice of sickness or of injury must be given to the insurer within 20 days after the date when such sickness or injury occurred. Failure to give notice within that time shall neither invalidate nor reduce any claim if it shall be shown not to have been reasonably possible to give the notice and that notice was given as soon as was reasonably possible;

(3) A provision that the insurer will furnish to the policyholder such forms as are usually furnished by it for filing proof of loss. If the forms are not furnished before the expiration of ten working days after the giving of notice, the claimant shall be deemed to have complied with the requirements of the policy as to proof of loss upon submitting, within the time fixed in the policy for filing proof of loss, written proof covering the occurrence, character, and extent of the loss for which claim is made;

(4) A provision that in the case of claim for loss of time for disability, written proof of the loss must be furnished to the insurer within 30 days after the commencement of the period for which the insurer is liable, and that subsequent written proofs of the continuance of the disability must be furnished to the insurer at such intervals as the insurer may reasonably require, and that in the case of claim for any other loss, written proof of the loss must be furnished to the insurer within 90 days after the date of the loss. Failure to furnish the proof within such time shall neither invalidate nor reduce any claim if it shall be shown not to have been reasonably possible to furnish the proof and that the proof was furnished as soon as was reasonably possible;

(5) A provision incorporating and restating the substance of the provisions of subsections (b) and (c) of Code Section 33-24-59.5, relating to time limits for payment of claims for benefits under health benefit policies and sanctions for failure to pay timely. If a policy provides benefits for loss of time, such policy shall also provide that, subject to proof of such loss, all accrued benefits payable under the policy for loss of time will be paid not later than at the expiration of each period of 30 days during the continuance of the period for which the insurer is liable and any balance remaining unpaid at the termination of such period will be paid immediately upon receipt of such proof;

(6) A provision that the insurer, at its own expense, shall have the right and opportunity to examine the person of the insured when and so often as it may reasonably require during the pendency of a claim under the policy and shall also have the right and opportunity to make an autopsy in case of death, if an autopsy is not prohibited by law;

(7) A provision that no action at law or in equity shall be brought to recover under the policy prior to the expiration of 60 days after written proof of loss has been furnished in accordance with the requirements of the policy, and that no action shall be brought after the expiration of three years after the time written proof of loss is required to be furnished; and

(8) A provision that, with respect to termination of benefits for, or coverage of, any person who is a dependent child of an insured, the child shall continue to be insured up to and including age 25 so long as the coverage of the insured parent or guardian continues in effect, the child remains a dependent of the parent or guardian, and the child, in each calendar year since reaching any age specified for termination of benefits as a dependent, has been enrolled for five months or more as a full-time student at a postsecondary institution of higher learning or, if not so enrolled, would have been eligible to be so enrolled and was prevented from being so enrolled due to illness or injury.

(c) The provisions of this Code section shall also apply to group and blanket accident and sickness insurance policies issued by a fraternal benefit society, a hospital service nonprofit corporation, a nonprofit medical service corporation, a health care corporation, a health maintenance organization, or any other similar entity.



§ 33-30-7. Provision in group or blanket policies for medical or surgical services generally

(a) The benefits on account of medical or surgical services provided by a group or blanket policy of accident and sickness insurance may be limited by its terms to services performed by specifically defined professions, provided that in the absence of such definitions, the term "physician" or "surgeon," as used in such a policy, shall not be deemed limited solely to medical practitioners licensed under Chapter 34 of Title 43.

(b) When a group or blanket policy of accident and sickness insurance, except policies providing special coverage for limited diseases, accident protection only, or dental policies, provides for hospital care, there may be included within the scope of coverage hospital care rendered on account of mental illnesses and hospital care rendered by any psychiatric hospital duly licensed by this state. If the coverage is not included in the policy, a statement that the policy does not cover mental illnesses shall be printed in the policy in boldface type or stamped on the face of the policy and printed or stamped on any identification card issued pursuant to the policy.

(c) Any other laws to the contrary notwithstanding, whenever the term "physician" or "surgeon" is used in any policy of health or accident insurance issued in this state or in any contract for the provision of health care, services, or benefits issued by any health, medical, or other service corporation existing under, and by virtue of, any laws of this state, said term shall include, within its meaning, medical practitioners licensed under and in accordance with Chapter 11 of Title 43, relating to dentists, in respect to any care, services, procedures, or benefits covered by said policy of insurance or health care contract which the said persons are licensed to perform, any provisions in any such policy of insurance or health care contract to the contrary notwithstanding. This subsection shall be applicable to all policies in this state regardless of date of issue.



§ 33-30-8. Requirement of application for policy and issuance of certificate for blanket accident and sickness insurance

An individual application shall not be required for a person to be covered under a blanket accident and sickness policy or contract, nor shall it be necessary for the insurer to furnish each person so insured a certificate.



§ 33-30-9. Payment of benefits under blanket accident and sickness policies

(a) All benefits under any group or blanket accident and sickness policy shall be payable to the person insured, to his designated beneficiary or beneficiaries, or to his estate, provided that if the person insured is a minor or mental incompetent, the benefits may be made payable to his parent, guardian, or other person actually supporting him or, if the entire cost of the insurance has been borne by the employer, the benefits may be made payable to the employer.

(b) The policy may provide that all or any portion of any indemnities provided by any policy on account of hospital, nursing, and medical or surgical services may, at the insurer's option, be paid directly to the hospital or person rendering the services; but the policy may not require that the service be rendered by a particular hospital or person. Payment so made shall discharge the insurer's obligation with respect to the amount of insurance so paid.



§ 33-30-10. Exemption of group and blanket policy proceeds from liability for debts of insured and beneficiary

The proceeds or avails of all group or blanket accident and sickness policies shall be exempt from all liability for debt to the same extent and under the same conditions as provided for in the case of individual accident and sickness insurance by Code Section 33-29-15.



§ 33-30-11. Applicability of Chapter 29 of title to group or blanket policies

Chapter 29 of this title shall not apply to group accident and sickness or blanket accident and sickness insurance policies; but, except as otherwise provided in this chapter, no policy of group or blanket accident and sickness insurance shall contain any provision relative to notice or proof of loss, to the time for paying benefits, or to the time within which an action may be brought on the policy, which provision is less favorable to the individuals insured than would be permitted by the comparable provisions required for individual accident and sickness insurance policies.



§ 33-30-12. Standards and requirements for rating of small groups under accident and sickness insurance; exemptions

(a) As used in this Code section, the term "small group" means a group or subgroup of at least two and no more than 50 employees, members, or enrollees.

(b) Except as otherwise provided in this Code section, the claims experience produced by small groups covered under accident and sickness insurance for each insurer shall be fully pooled for rating purposes. Except to the extent that the claims experience of an individual small group affects the overall experience of the small group pool, the claims experience produced by any individual small group of each insurer shall not be used in any manner for rating purposes or solely as a reason for termination of any individual group.

(c) Each insurer's small group pool shall consist of each insurer's total claims experience produced by all small groups in this state, regardless of the marketing mechanism or distribution system utilized in the sale of the group insurance. The pool shall include the experience generated under any medical expense insurance coverage offered under separate group contracts; contracts issued to trusts, multiple employer trusts, or association groups or trusts; or any other group-type coverage. The experience produced under multiple employer trusts or arrangements through contracts issued in this state or provided by solicitation and sale to Georgia residents through an out-of-state multiple employer trust or arrangement for all the Georgia small groups shall be fully pooled for rating purposes. Multiple employer trusts or arrangements shall include any group or group-type coverage issued to a trust or association or to any other group policyholder where such group or group-type contract provides coverage, primarily or incidentally, for sole proprietors, employers, or both.

(d) Notwithstanding the requirements of subsection (b) of this Code section, age, sex, size, area, industry, occupational and avocational factors, and any other factors deemed relevant by the Commissioner may be considered in the initial and renewal rating of each small group. Durations since issue and tier factors may not be considered. Substandard rating in accordance with recognized underwriting practices may be applied only when the employee, member, enrollee, or dependent enters the small group for the first time but shall not be used for renewal rating purposes. Any substandard rating may only be applied across the entire group such that similarly situated employees are charged the same rate. For the purposes of this Code section, an individual who qualifies as a "newly eligible employee," as defined in paragraph (4) of subsection (a) of Code Section 33-30-15, shall not be specified as entering the small group for the first time. Notwithstanding subsection (b) of this Code section, the total initial or renewal premium calculated for any individual small group may deviate from the pool rate by not more than plus or minus 25 percent based upon individual small group experience factors. The direct premium result of select or substandard underwriting practices shall not be considered a deviation from the pool rate.

(e) This Code section shall not apply to:

(1) Policies issued to an employer in another state which provides coverage for employees of this state employed by such employer policyholder;

(2) Policies issued to true associations, as defined in subsection (b) of Code Section 33-30-1;

(3) A policy negotiated in connection with a collective bargaining agreement; or

(4) Limited benefit insurance policies. For the purposes of this Code section, the term "limited benefit insurance" means accident and sickness insurance designed, advertised, and marketed to supplement major medical insurance. The term "limited benefit insurance" includes accident only, CHAMPUS supplement, dental, disability income, fixed indemnity, long-term care, medicare supplement, specified disease, vision, and any other accident and sickness insurance other than basic hospital expense, basic medical-surgical expense, or major medical insurance.

(f) The Commissioner is authorized to exempt insurers from one or more provisions of this Code section upon satisfactory demonstration that such exemption will not result in rates which are unreasonable, inequitable, or unfair under the circumstances and would not conflict with the requirements of the federal Health Insurance Portability and Accountability Act of 1996, P.L. 104-191.



§ 33-30-13. Notices of premium increases to be mailed or delivered to group policyholder; notification of impact of federal Patient Protection and Affordable Care Act

(a) Notice of the maximum amount of a group premium increase shall be mailed or delivered to the group policyholder and to each employer group or subgroup insured under the group policy not less than 60 days prior to the effective date of the premium increase.

(b) The commissioner of community health shall also provide notice to each person covered under the health insurance plans established pursuant to Article 1 of Chapter 18 of Title 45 when any premium increase occurs of how much of such increase is attributable to the federal Patient Protection and Affordable Care Act.



§ 33-30-13.1. Furnishing claims experience to policyholders

(a) As used in this Code section, the term "insurer" means an accident and sickness insurer, fraternal benefit society, nonprofit hospital service corporation, nonprofit medical service corporation, health care corporation, provider sponsored health care corporation, health maintenance organization, or any similar entity.

(b)(1) All insurers shall furnish, regardless of the rating methodology used, claims experience to group policyholders within 30 days of any policyholder's request unless such information has been furnished to the group policyholder within the preceding six months. Such claims experience shall be furnished for all groups of 51 or more covered employees, members, or enrollees, not including dependents, and shall include, but shall not be limited to:

(A) Earned premiums separated by policy year for at least the last two policy years, if applicable;

(B) Total paid claims and total incurred claims, inclusive of any high amount or pooled claims, including both capitated and noncapitated expenses set forth in the same manner as premiums; and

(C) Any amounts in excess of the individual pooling or stop-loss point applicable to the group.

(2) Insurers that utilize provider contracting methods including financial devices such as global fee arrangements to cover all medical expenses may make application to the Commissioner for approval of the use of an alternative form of claims experience reporting. The insurer must still provide Georgia experience on a group-specific basis or on such other reasonable basis as the Commissioner may approve for such insurer, in advance, based upon a submission of an explanation and supporting documentation. Any insurer that received approval for an alternative form of group claims experience reporting to policyholders shall be required to seek the Commissioner's advance approval of a proposed response letter to group policyholders who request experience reporting. Such letter should describe the insurer's reasons for seeking an alternative reporting process and describe the alternative form of reporting approved by the Commissioner.

(3) Insurers may charge a reasonable fee for providing this information to group policyholders. The schedule or amount of fees to be charged group policyholders for providing this information shall be filed by each insurer with the Commissioner.

(4) In providing claims experience to group policyholders under this Code section, insurers shall adhere to all state and federal laws regarding disclosure of protected health or personal information.



§ 33-30-14. Insurance coverage for treatment of temporomandibular joint dysfunction or surgery for deformities of maxilla or mandible

(a) As used in this Code section, the term:

(1) "Functional deformity" means a deformity of the bone or joint structure of the maxilla or mandible such that the normal character and essential function of such bone structure is impeded.

(2) "Policy" means any major medical benefit plan, contract, or policy except the Georgia Basic Health Plan, a credit insurance policy, disability income policy, specified disease policy, hospital indemnity policy, limited accident policy, or other similarly limited accident and sickness policy.

(3) "Temporomandibular joint" means the connection of the mandible and the temporal bone through the articular disc surrounded by the joint capsule and associated ligaments and tendons.

(4) "Temporomandibular joint dysfunction" means congenital or developed anomalies of the temporomandibular joint.

(b) No policy may be issued or issued for delivery in this state which:

(1) Excludes medically necessary surgical or nonsurgical treatment for the correction of temporomandibular joint dysfunction by physicians or dentists professionally qualified by training and experience; or

(2) Excludes medically necessary surgery for the correction of functional deformities of the maxilla and mandible.

(c) The provisions of this Code section shall not cover cosmetic or elective orthodontic or periodontic care or general dental care.

(d) (1) The coverage under paragraph (1) of subsection (b) of this Code section may contain such types of exclusions, reductions, or other limitations as to coverages, deductibles, or coinsurance provisions which apply to other benefits under the accident and sickness insurance benefit plan, policy, or contract.

(2) Basic coverage for the nonsurgical treatment of temporomandibular joint dysfunction under paragraph (1) of subsection (b) of this Code section may be limited to history and examination; radiographs, which must be diagnostic for temporomandibular joint dysfunction; splint therapy with necessary adjustments, provided that removable appliances designed for orthodontic purposes would not be reimbursable under a major medical plan; and diagnostic or therapeutic masticatory muscle and temporomandibular joint injections.

(e) Except as provided in paragraph (1) of subsection (c) of Code Section 33-30-23 for policies limited only to dental coverage, nothing contained in this Code section shall be deemed to prohibit the payment of different levels of benefits or from having differences in coinsurance percentages applicable to benefit levels for services provided by preferred and nonpreferred providers as otherwise authorized under the provisions of Article 2 of this chapter, relating to preferred provider arrangements.



§ 33-30-15. Continuation of similar coverage; preexisting conditions; procedures and guidelines

(a) As used in this Code section, the term:

(1) "Affiliation period" means a period, used by health maintenance organizations in lieu of a preexisting condition exclusion clause, beginning on the enrollment date, which must expire before health insurance coverage provided by a health maintenance organization becomes effective. The health maintenance organization is not required to provide health care benefits during such period, nor is it authorized to charge premiums over such a period.

(2) "Creditable coverage" under another health benefit plan means medical expense coverage with no greater than a 90 day gap in coverage under any of the following:

(A) Medicare or Medicaid;

(B) An employer based accident and sickness insurance or health benefit arrangement;

(C) An individual accident and sickness insurance policy, including coverage issued by a health maintenance organization, nonprofit hospital or nonprofit medical service corporation, health care corporation, or fraternal benefit society;

(D) A spouse's benefits or coverage under medicare or Medicaid or an employer based health insurance or health benefit arrangement;

(E) A conversion policy;

(F) A franchise policy issued on an individual basis to a member of a true association as defined in subsection (b) of Code Section 33-30-1;

(G) A health plan formed pursuant to 10 U.S.C. Chapter 55;

(H) A health plan provided through the Indian Health Service or a tribal organization program or both;

(I) A state health benefits risk pool;

(J) A health plan formed pursuant to 5 U.S.C. Chapter 89;

(K) A public health plan; or

(L) A Peace Corps Act health benefit plan.

(3) "Insurer" means an accident and sickness insurer, fraternal benefit society, nonprofit hospital service corporation, nonprofit medical service corporation, health care corporation, health maintenance organization, or any similar entity and any self-insured health care plan not subject to the exclusive jurisdiction of the federal Employee Retirement Income Security Act of 1974, 29 U.S.C. Section 1001, et seq.

(4) "Newly eligible group member" means a Georgia domiciled group member or the dependent of a currently enrolled Georgia domiciled group member who has creditable coverage and who first becomes eligible to elect coverage under a group sponsored comprehensive major medical or hospitalization plan. A newly eligible group member also includes:

(A) During a special enrollment period, existing group members and existing dependents of existing group members who declined coverage when first offered because of the existence of other creditable coverage, if all the following conditions are met:

(i) The group member or group member's dependent had creditable coverage at such time when the group coverage was first offered;

(ii) The group member stated in writing that such creditable coverage was the reason for declining enrollment in group coverage, if such statement is required by the policyholder;

(iii) The coverage of the group member or group member's dependent was under COBRA and has been exhausted or the creditable coverage was terminated as a result of loss of eligibility for the creditable coverage or policyholder contributions toward such creditable coverage were terminated; and

(iv) The group member requests such enrollment not later than 31 days after the date of exhaustion or termination of the creditable coverage; or

(B) In the case of marriage, if the group member requests such enrollment not later than 31 days following the date of marriage or the date dependent coverage is first made available, whichever is later, coverage of the spouse shall commence not later than the first day of the first month beginning after the date the completed request for enrollment is received.

(b) Notwithstanding any other provision of this title which might be construed to the contrary, on and after July 1, 1998, all group basic hospital or medical expense, major medical, or comprehensive medical expense coverages which are issued, delivered, issued for delivery, or renewed in this state shall provide the following:

(1) Subject to compliance with the provisions of subsections (c) and (d) of this Code section, any newly eligible group member, subscriber, enrollee, or dependent who has had creditable coverage under another health benefit plan within the previous 90 days shall be eligible for coverage immediately upon completion of any policyholder imposed waiting period; and

(2) Once such creditable coverage terminates, including termination of such creditable coverage after any period of continuation of coverage required under Code Section 33-24-21.1 or the provisions of Title X of the Omnibus Budget Reconciliation Act of 1986, the insurer must offer a conversion policy to the eligible group member, subscriber, enrollee, or dependent.

(c) Notwithstanding any provisions of this Code section which might be construed to the contrary, such coverages may include a limitation for preexisting conditions not to exceed 12 months for group members who enroll when newly eligible and 18 months for group members who enroll late following the effective date of coverage; provided, however, that:

(1) Such coverages shall waive any time period applicable to the preexisting condition exclusion or limitation for the period of time an individual was previously covered by creditable coverage; or

(2) Such coverages shall waive any time period applicable to the preexisting condition exclusion or limitation in accordance with an insurer's election of an alternative method pursuant to Section 701(c)(3)(B) of the Employee Retirement Income Security Act of 1974.

(d) The preexisting condition limitation described in subsection (c) of this Code section shall not apply to pregnancies.

(e) The preexisting condition limitation described in subsection (c) of this Code section shall not apply to newborn children or newly adopted children where such children are added to the plan by the insured no later than 31 days following the date of birth or the date placed for adoption under order of the court of jurisdiction.

(f) In case of a group health plan offered by a health maintenance organization, an affiliation period may be offered in place of the preexisting condition limitation described in subsection (c) of this Code section, provided that the affiliation period:

(1) Is applied uniformly without regard to any health status related factors;

(2) Does not exceed:

(A) Two months for newly eligible group members and dependents; or

(B) Three months for group members who enroll late; and

(3) Runs concurrently with any policyholder imposed waiting period under the plan.

(g) The Commissioner shall promulgate appropriate procedures and guidelines by rules and regulations to implement the provisions of this Code section after notification and review of such regulations by the appropriate standing committees of the House of Representatives and Senate in accordance with the requirements of applicable law. The Commissioner may allow in such regulations methods other than that described in subsection (f) of this Code section for health maintenance organizations to address adverse selection, as authorized by the Employee Retirement Income Security Act of 1974, Section 701(g)(3).






Article 2 - Preferred Provider Arrangements

§ 33-30-20. Short title

This article shall be known and may be cited as the "Preferred Provider Arrangements Act."



§ 33-30-21. Legislative intent

It is the intent of the General Assembly to encourage health care cost containment while preserving quality of care by allowing health care insurers to enter into preferred provider arrangements and by establishing minimum standards for preferred provider arrangements and the health benefit plans associated with those arrangements.



§ 33-30-22. Definitions

As used in this article, the term:

(1) "Emergency services" or "emergency care" means those health care services that are provided for a condition of recent onset and sufficient severity, including, but not limited to, severe pain, that would lead a prudent layperson, possessing an average knowledge of medicine and health, to believe that his or her condition, sickness, or injury is of such a nature that failure to obtain immediate medical care could result in:

(A) Placing the patient's health in serious jeopardy;

(B) Serious impairment to bodily functions; or

(C) Serious dysfunction of any bodily organ or part.

(2) "Health benefit plan" means the health insurance policy or subscriber agreement between the covered person or the policyholder and the health care insurer which defines the covered services and benefit levels available.

(3) "Health care insurer" means an insurer, a fraternal benefit society, a health care plan, a nonprofit medical service corporation, nonprofit hospital service corporation, or a health maintenance organization authorized to sell accident and sickness insurance policies, subscriber certificates, or other contracts of insurance by whatever name called under this title.

(4) "Health care provider" means any person duly licensed or legally authorized to provide health care services.

(5) "Health care services" means services rendered or products sold by a health care provider within the scope of the provider's license or legal authorization. The term includes, but is not limited to, hospital, medical, surgical, dental, vision, chiropractic, psychological, and pharmaceutical services or products.

(6) "Preferred provider" means a health care provider or group of providers who have contracted to provide specified covered services.

(7) "Preferred provider arrangement" means a contract between or on behalf of the health care insurer and a preferred provider which complies with all the requirements of this article.



§ 33-30-23. Standards; payments or reimbursement for noncontracting provider of covered services; filing requirements for unlicensed entities; provision for payment solely to provider

(a) Notwithstanding any provisions of law to the contrary, any health care insurer may enter into preferred provider arrangements as provided in this article. Such arrangements shall:

(1) Establish the amount and manner of payment to the preferred provider;

(2) Include fair, reasonable, and equitable mechanisms for the assignment and payment of benefits to nonpreferred providers;

(3)(A) Include mechanisms which are designed to minimize the cost of the health benefit plan such as the review or control of utilization of health care services.

(B) Include procedures for determining whether health care services rendered are medically necessary;

(4) Provide to covered persons eligible to receive health care services under that arrangement a statement of benefits under the arrangement and, at least every 60 days, an updated listing of physicians who are preferred providers under the arrangement, which statement and listing may be made available by mail or by publication on an Internet service site made available by the health care insurer at no cost to such covered persons; and

(5) Require that the covered person, or that person's agent, parent, or guardian if the covered person is a minor, be permitted to appeal to a physician agent or employee of the health care insurer any decision to deny coverage for health care services recommended by a physician.

(b) Such arrangements shall not:

(1) Unfairly deny health benefits for medically necessary covered services;

(2) Have differences in benefit levels payable to preferred providers compared to other providers which unfairly deny benefits for covered services;

(3) Have differences in coinsurance percentages applicable to benefit levels for services provided by preferred and nonpreferred providers which differ by more than 30 percentage points;

(4) Have a coinsurance percentage applicable to benefit levels for services provided by nonpreferred providers which exceeds 40 percent of the benefit levels under the policy for such services;

(5) Have an adverse effect on the availability or the quality of services; and

(6) Be a result of a negotiation with a primary care physician to become a preferred provider unless that physician shall be furnished, beginning on and after January 1, 2001, with a schedule showing common office based fees payable for services under that arrangement.

(c)(1) Notwithstanding the provisions of paragraphs (3) and (4) of subsection (b) of this Code section, health benefit plans providing incentives for covered persons to use pharmaceutical or dental services of preferred providers shall contain a provision which clearly identifies that the payment or reimbursement for a noncontracting provider of covered pharmaceutical or dental services shall be the same as the payment or reimbursement for a preferred provider of covered pharmaceutical or dental services; provided, however, the health benefit plan shall not be required to make payment or reimbursement in an amount which is greater than the actual fee charged by the provider for the dental or pharmaceutical services rendered.

(2) Notwithstanding any provisions of this title to the contrary, paragraphs (3) and (4) of subsection (b) of this Code section shall not apply to routine physical examinations covered under a health benefit plan.

(d) If an entity enters into a contract providing covered services with a health care provider, but is not engaged in activities which would require it to be licensed as a health care insurer, such entity shall file with the Commissioner information describing its activities and a description of the contract or agreement it has entered into with the health care providers. Employers who enter into contracts with health care providers for the exclusive benefit of their employees and dependents are exempt from this requirement.

(e) Any other provision of law to the contrary notwithstanding, if a covered person provides in writing to a health care provider, whether the health care provider is a preferred provider or not, that payment for health care services shall be made solely to the health care provider and be sent directly to the health care provider by the health care insurer, and the health care provider certifies to same upon filing a claim for the delivery of health care services, the health care insurer shall make payment solely to the health care provider and shall send said payment directly to the health care provider. This subsection shall not be construed to extend coverages or to require payment for services not otherwise covered.



§ 33-30-24. Health benefit plans providing incentives to use services of preferred providers; minimum requirements

Health care insurers may issue health benefit plans which provide for incentives for covered persons to use the health care services of preferred providers. Such policies or subscriber certificates shall contain at least the following provisions:

(1) A provision that if a covered person receives emergency care for services specified in the preferred provider arrangement and cannot reasonably reach a preferred provider, that emergency care rendered during the course of the emergency will be paid for in accordance with the terms of the health benefit plan, at benefit levels at least equal to those applicable to treatment by preferred providers for emergency care in an amount based on the usual, customary, and reasonable charges in the area where the treatment is provided; and

(2) A provision which clearly identifies the differences in benefit levels for health care services of preferred providers and benefit levels for health care services of nonpreferred providers.

For purposes of this Code section, when a request for emergency care is made through the emergency 9-1-1 system on behalf of a covered person and the ambulance service licensed under Chapter 11 of Title 31 that was dispatched in response to the request is not a preferred provider, for purposes of payment under paragraph (1) of this Code section, it shall be presumed that the covered person could not reasonably reach a preferred provider.



§ 33-30-25. Reasonable limits on number or classes of preferred providers

Subject to the approval of the Commissioner under such procedures as he may develop, health care insurers may place reasonable limits on the number or classes of preferred providers which satisfy the standards set forth by the health care insurer, provided that there be no discrimination against providers on the basis of religion, race, color, national origin, age, sex, or marital or corporate status, and provided, further, that all health care providers within any defined service area who are licensed and qualified to render the services covered by the preferred provider arrangement and who satisfy the standards set forth by the health care insurer shall be given the opportunity to apply and to become a preferred provider.



§ 33-30-26. Applicability of Title 33 and related rules and regulations to health care insurers

Health care insurers as defined in this article shall be subject to and shall be required to comply with all other applicable provisions of this title and rules and regulations promulgated pursuant to this title.



§ 33-30-27. Promulgation of rules and regulations

The Commissioner shall promulgate all rules and regulations necessary or appropriate to the administration and enforcement of this article.









Chapter 30A - Health Plan Purchasing Cooperatives

§ 33-30A-1. Definitions

As used in this chapter, the term:

(1) "Agent" shall be defined as provided in Code Section 33-23-1.

(2) "Carrier" means any entity that provides health insurance to employers in this state. For the purposes of this chapter, carrier includes an insurance company, hospital or medical service corporation, health care plan as defined in Code Section 33-20-3, fraternal benefit society, health maintenance organization, or any other licensed entity providing a plan of health insurance or health benefits subject to state insurance regulation.

(3) "Health benefit plan" means any hospital or medical insurance policy or certificate, health care plan contract or certificate, qualified higher deductible health plan, or health maintenance organization subscriber contract. Health benefit plan does not include policies issued in accordance with Chapter 31 of this title; disability income policies; policies issued in accordance with Code Section 34-9-14 or 34-9-122.1; limited accident and sickness insurance policies such as credit, dental, vision, medicare supplement, long-term care, hospital indemnity, or specified disease insurance; coverage issued as a supplement to liability insurance; workers' compensation or similar insurance; or automobile medical payment insurance.

(4) "Health plan purchasing cooperative," "purchasing cooperative," or "cooperative" means a nonprofit corporation authorized by the Commissioner pursuant to this chapter and operated for the benefit of members located within a particular geographic area of the state by providing members with purchasing services and detailed information on comparative prices, usage, medical outcomes, quality, and enrollee satisfaction through selected health benefit plans. For purposes of Chapter 30 of this title, a health plan purchasing cooperative shall be considered as a true group and not as an association.

(5) "Medical outcome" means a change in an individual's health status after the provision of health services.

(6) "Premium" means all moneys paid by an employer and eligible employees as a condition of receiving coverage from a carrier, including any fees or other contributions associated with the health benefit plan. Premiums shall not include fees for membership in the cooperative.

(7) "Small employer" means any person, firm, corporation, partnership, association, political subdivision, or sole proprietor that is actively engaged in a business that, at the time of application, on at least 50 percent of its working days during the preceding calendar quarter, employed no fewer than two and no more than 50 eligible employees, in which a bona fide employer-employee relationship exists. In determining the number of eligible employees, companies that are affiliated companies or companies that are eligible to file a combined tax return for purposes of state taxation shall be considered one employer. Subsequent to the issuance of a health benefit plan to a small employer and for the purpose of determining eligibility, the size of a small employer shall be determined annually. Except as otherwise provided, provisions of this chapter that apply to a small employer shall continue to apply at least until the plan anniversary following the date the small employer no longer meets the requirements of this paragraph. Nothing in this chapter shall be construed to prohibit a carrier from including self-employed individuals in its definition of small employer.



§ 33-30A-2. Certificates of authority authorized and required

(a) On and after July 1, 1997, the Commissioner is authorized to issue certificates of authority to nonprofit corporations to operate as health plan purchasing cooperatives to provide services to members located within particular geographic areas of the state in accordance with the provisions of this chapter.

(b) A health plan purchasing cooperative authorized by the Commissioner pursuant to subsection (a) of this Code section may also offer other related employee benefits and services to its members, including continuation coverage administration and purchasing services for limited accident and sickness insurance coverages such as dental, vision, and long-term care; provided, however, that a purchasing cooperative offering such related benefits or services must provide separate and explicitly identified rate or fee schedules for such benefits and services to distinguish them from health benefit plan premiums and membership fees.

(c)(1) Any health benefit plan, limited accident and sickness policy, or other insurance offered through a cooperative must be provided by a carrier.

(2) A cooperative may not directly provide insurance or bear any risk associated with any health benefit plan or other insurance offered through the cooperative.

(d) No entity shall hold itself out as a health plan purchasing cooperative without a certificate of authority granted by the Commissioner. Any entity not authorized as a health plan purchasing cooperative by the Commissioner shall not use as part of its advertising or marketing any self-descriptive term which is confusingly similar to a health plan purchasing cooperative. Any entity not authorized as a health plan purchasing cooperative by the Commissioner and providing services substantially similar to those of a purchasing cooperative shall clearly indicate in its advertising and marketing materials that such entity is not a health plan purchasing cooperative. Failure to comply with this subsection shall be an unfair and deceptive act or practice in the business of insurance within the meaning of paragraph (1) of subsection (b) of Code Section 33-6-4.

(e) Nothing in this chapter shall be deemed to permit a health plan purchasing cooperative to act as an insurer as defined in Code Section 33-1-2 or as an agent as defined in Code Section 33-23-1.



§ 33-30A-3. Areas of service

(a) Each health plan purchasing cooperative shall serve a particular geographic area of the state that consists of either one entire county or more than one contiguous entire county. The Commissioner shall not authorize any purchasing cooperative to serve a geographic area which divides any county or contains noncontiguous counties.

(b) Any purchasing cooperative which serves any portion of a metropolitan statistical area shall not serve less than all of that metropolitan statistical area. The Commissioner shall not authorize any purchasing cooperative to serve a geographic area which divides any metropolitan statistical area.

(c) The authority granted by the Commissioner to a purchasing cooperative to serve a particular geographic area shall be nonexclusive, and there shall be no limit upon the number of purchasing cooperatives which may be authorized to serve any particular geographic area.

(d) The Commissioner shall authorize service for any geographic service area as proposed by the applicant nonprofit corporation if such proposed service area meets the requirements of this Code section.

(e) Except as provided elsewhere in this Code section, nothing in this chapter shall restrict the geographic area served by a purchasing cooperative having less than 100,000 enrolled member subscribers. For purposes of this subsection, the purchasing cooperative shall report to the Commissioner, in a manner prescribed by the Commissioner, the number of member subscribers enrolled in the purchasing cooperative on an annual basis. For purchasing cooperatives having greater than 100,000 enrolled member subscribers, the purchasing cooperative shall demonstrate annually, to the satisfaction of the Commissioner, that permission to continue to enroll additional member subscribers will not have an adverse effect on the availability of private health benefit plan coverage offered outside the purchasing cooperative's geographic service area. Failure to provide satisfactory evidence shall result in the suspension of the purchasing cooperative's authority to enroll additional member subscribers in all or part of the purchasing cooperative's geographic service area, until such time as the Commissioner shall conclude that the requirements of this subsection have been satisfied.

(f) Officers, directors, or employees of a health plan purchasing cooperative shall not serve as officers, directors, or employees of another health plan purchasing cooperative.

(g) A geographic area may include one or more contiguous counties in an adjoining state.



§ 33-30A-4. Membership; cooperative's powers, duties and responsibilities; fees; annual reports

(a)(1) Membership in a health plan purchasing cooperative shall be voluntary.

(2) A purchasing cooperative shall accept for membership in the cooperative any eligible small employer which agrees to pay the membership fee and a premium for coverage through the purchasing cooperative and which abides by the bylaws and rules of the purchasing cooperative.

(3) A purchasing cooperative may, at its option, accept for membership in the cooperative any otherwise eligible employer which does not qualify as a small employer because it employed more than 50 eligible employees during 50 percent or more of its working days during the previous calendar quarter.

(4) A purchasing cooperative may, at its option, accept for membership in the cooperative any otherwise eligible employer which does not qualify as a small employer because it is an individual or sole proprietor. If a purchasing cooperative chooses to accept such employers, the purchasing cooperative may not discriminate in the acceptance process based upon health status.

(5) A purchasing cooperative and its contracted carriers shall comply with the small group health insurance rating requirements provided for in Code Section 33-30-12.

(b) Each purchasing cooperative shall have the following powers, duties, and responsibilities:

(1) Establishing and clearly defining the conditions of membership and participation in the purchasing cooperative. Each cooperative shall establish conditions for small employers which must include, but need not be limited to, assurance that the group is a valid small employer and is not formed for the purpose of securing health benefit coverage and assurance that the individuals in the small employer group are employees and have not been added for the purpose of securing health benefit coverage. A purchasing cooperative shall not establish or enforce membership conditions or participation requirements, bylaws, rules, or policies, financial or otherwise, which have the effect of excluding or including membership on the basis of health status of otherwise eligible individuals or other risk characteristics, including, but not limited to, industry type, occupation, experience, age, gender, family composition, education, avocation, or income; nor shall a purchasing cooperative require any small employer, employee, self-employed individual, or dependent to subscribe to limited accident and sickness insurance policies, products, or services not related to health care;

(2) Providing to cooperative members clear, standardized information on each health benefit plan or other coverage offered by carriers through the cooperative to cooperative members, including information on price, enrollee costs, quality, patient satisfaction, enrollment, and enrollee responsibilities and obligations and providing health benefit plan and other insurance comparison sheets in accordance with department rule;

(3) Annually offering to all members of the cooperative all health benefit plans and other insurance offered by carriers which meet the requirements of this chapter and which submit a responsive proposal as to information necessary for health benefit plans and other insurance comparison sheets and providing assistance to cooperative members in selecting and obtaining coverage with carriers that meet those requirements. A purchasing cooperative shall, whenever feasible, contract with multiple, unaffiliated carriers to offer health benefit plans and other insurance to its members. A purchasing cooperative may selectively contract with carriers based on the quality and cost effectiveness of services and other factors deemed to be relevant by the purchasing cooperative;

(4) Requesting proposals for health benefit plans and other insurance from carriers;

(5) Establishing administrative procedures and accounting procedures consistent with generally accepted accounting principles for the operation of the cooperative and members' services, preparing an annual cooperative budget, and preparing annual program and fiscal reports on cooperative operations as required by this chapter;

(6) Developing and implementing a marketing plan to publicize the cooperative to potential members;

(7) Developing grievance procedures to be used in resolving disputes between members and the cooperative and disputes between carriers and the cooperative. Any member of, or carrier that serves, a cooperative shall not be prohibited from filing grievances directly with the department;

(8) Ensuring that carriers have grievance procedures to be used in resolving disputes with members of the cooperative. A member may appeal to the cooperative any grievance that is not resolved by the carrier;

(9) Maintaining all records, reports, and other information required by this chapter or by department rule or other applicable laws;

(10) Contracting with qualified, independent third parties for any services necessary to carry out the powers and duties required by this chapter;

(11) Assisting agents or employees in enrolling eligible members, employees, and dependents in selected health benefit plans and other insurance and services, establishing procedures for collecting premiums, collecting premiums, appropriately distributing collected premiums to participating carriers, and paying third-party contractors. The cooperative shall pay participating carriers their contracting premium amounts on a prepaid monthly basis or as otherwise mutually agreed upon; and

(12) Working with participating carriers to establish standard criteria for selecting participating licensed agents.

(c) Each cooperative may set and collect reasonable fees for membership in the cooperative which may finance reasonable and necessary costs incurred in administering the cooperative. Any such fee must be clearly identified and not inconsistent with the provisions of paragraph (1) of subsection (b) of this Code section.

(d)(1) Each cooperative shall provide semiannual financial statements and annual reports regarding cooperative programs and operations to the Commissioner.

(2) Each cooperative shall provide for annual independent audits by a certified public accountant and make reports of such audits available to the Commissioner and the public.

(3) Each purchasing cooperative shall file annually with the Commissioner, at such time and in such form and manner as specified by the Commissioner, evidence of adequate security and prudence in account, premium collection, and the handling and transfer of moneys and evidence of compliance with the provisions of this chapter, including a description of the specific services provided by the purchasing cooperative.

(e) Each purchasing cooperative shall maintain a trust account or accounts for the deposit of any premium moneys collected.

(f) Each purchasing cooperative shall disclose to the Commissioner any oral or written agreements made prior to its authorization as a purchasing cooperative.

(g) Any act of selling health benefit plans or other insurance shall be in accordance with Chapter 23 of this title.



§ 33-30A-5. Responsibilities of department

The department shall assist health plan purchasing cooperatives. To this end, the department is responsible for:

(1) Initially and thereafter annually certifying that each cooperative complies with the provisions of this chapter and regulations adopted pursuant to Code Section 33-30A-9. The department may decertify any cooperative if the cooperative fails to comply with the provisions of this chapter and the regulations adopted by the Commissioner;

(2) Conducting an annual review of the performance of each cooperative to ensure that the cooperative is in compliance with the provisions of this chapter and applicable regulations;

(3) Establishing criteria for plans to be offered through cooperatives to cooperative members. Such plans may include without limitation fee-for-service plans, preferred provider organizations, health maintenance organizations, provider sponsored health care corporation plans, and medical savings accounts;

(4) Receiving and reviewing appeals by members of a cooperative and carriers whose grievances were not resolved by the cooperative; and

(5) Providing annually to the House Committee on Insurance and the Senate Insurance and Labor Committee a detailed status report on the effect and administration of this chapter.



§ 33-30A-6. Notification to members; marketing materials

(a) Each cooperative shall use appropriate, efficient, and standardized means to notify members of the availability of health benefit plan coverage offered through the cooperative.

(b)(1) Each cooperative shall make available to its members marketing materials prepared by or for the cooperative that accurately summarize the health benefit plans and other insurance and services that are offered through it to members, including descriptions and standardized comparisons of each plan or service and information on price, benefits, and measures of performance such as medical outcomes and consumer satisfaction. A purchasing cooperative shall disseminate such descriptive and comparative information to all members of the cooperative.

(2) Such marketing materials and measures of performance shall be filed with and approved by the Commissioner prior to the use or dissemination of such materials or measures of performance.

(c)(1) Each cooperative shall offer annually to each member all health benefit plans and other insurance and services available through the cooperative and provide each member with the appropriate materials relating thereto.

(2) Each purchasing cooperative shall adopt its own policy regarding whether member employers shall be permitted to limit the selection of carriers, health benefit plans, or other insurance for their employees from among those health benefit plans and other insurance policies offered through the purchasing cooperative. Any limitation imposed by an employer must be made without discrimination as to the health status of an individual or class.



§ 33-30A-7. Nonprofit corporation status; certificate of existence

(a)(1) Each purchasing cooperative shall be a nonprofit corporation, and the provisions of Chapter 3 of Title 14 shall apply to each purchasing cooperative; provided, however, that the provisions of this chapter shall control to the extent of any conflict with the provisions of Chapter 3 of Title 14.

(2) Prior to authorization by the Commissioner to operate as a health plan purchasing cooperative, a nonprofit corporation must provide the Commissioner with a certificate of existence issued pursuant to Code Section 14-3-128.

(b) A purchasing cooperative may not amend its articles of incorporation to operate as a for profit corporation.

(c) Nothing in this Code section shall limit a cooperative from contracting with a for profit corporation to provide services specified in paragraph (10) of subsection (b) of Code Section 33-30A-4.

(d)(1) No person having had a financial interest in a purchasing cooperative's financing, marketing, or delivery of services, other than as a representative of a member employer or a consumer of services, during the immediately preceding 12 month period shall serve as a member of the board of directors of the purchasing cooperative.

(2) No person serving as a member of the board of directors of a purchasing cooperative shall have a financial interest in the purchasing cooperative's financing, marketing, or delivery of services, other than as a representative of a member employer or as a consumer of services, during his or her term as a board member.

(e) A purchasing cooperative may establish, as it deems necessary and appropriate, an advisory group to assist its board of directors in deliberations. Such advisory group may include health care providers, carriers, insurance agents, consumers, or other persons.



§ 33-30A-8. Surety bond required; guaranty of uninterrupted coverage

(a) Prior to authorization by the Commissioner to operate as a health plan purchasing cooperative, a nonprofit corporation shall, directly or through a contractor which provides administrative services to the corporation, file with the Commissioner a corporate surety bond in an amount deemed adequate by the Commissioner to provide for administration of the proposed purchasing cooperative for a six-month period, in favor of the state and for the use and benefit of the state and of members and creditors of the cooperative. Such bond shall be for protection against insolvency; or against malfeasance, including fraud or theft of funds. The bond shall be conditioned as follows:

(1) For prompt payment of premiums due;

(2) For payment of all indebtedness of the corporation; and

(3) For payment of costs incurred by the state in the administration of the corporation.

(b) Any such bond filed or deposit made or remaining portion thereof held under this Code section shall be released and discharged upon settlement and termination of all liabilities against it.

(c) Any health benefit plan offered through a purchasing cooperative must guarantee uninterrupted coverage for a six-month period in the event of the purchasing cooperative's insolvency, subject to timely payment of premiums due.

(d) Examinations, rehabilitation, receivership, orders, and administrative supervision of health plan purchasing cooperatives shall be in accordance with this title.



§ 33-30A-9. Regulations

The Commissioner shall issue regulations in accordance with Code Section 33-2-9 for the administration of this chapter.



§ 33-30A-10. Fees

Fees collected by the Commissioner under this chapter shall be as authorized under Chapter 8 of this title.



§ 33-30A-11. Application of Chapter 6

Health plan purchasing cooperatives shall be subject to the provisions of Chapter 6 of this title.






Chapter 30B - Spending Account and Consumer Driven Health Plan Advancement

§ 33-30B-1. Short title

This chapter shall be known and may be cited as the "Spending Account and Consumer Driven Health Plan Advancement Act."



§ 33-30B-2. Purpose

The purposes of this chapter are to provide enabling provisions for spending accounts and consumer driven health plans, provide statutory authorization for the establishment of such plans, and facilitate the advancement of such plans as a response to escalating costs of health care plans in this state. This chapter shall be construed and interpreted liberally to effectuate these purposes in as broad a manner as possible.



§ 33-30B-3. Definitions

As used in this chapter, the term:

(1) "Consumer driven health plan" means a plan for the provision or reimbursement of health care services that makes available to enrolled individuals information on health, health care, the pricing of health care, and the pricing of health care services by particular providers. Such plan may, but is not required to, include a spending account feature and may either rely upon indemnity reimbursements for services or contracted amounts for health care services from providers.

(2) "Plan" means an agreement between an individual and a plan sponsor or a declaration by an individual which defines services and benefit levels for which reimbursements will be made.

(3) "Plan sponsor" means the group or individual entering into a contract with an insurer under which the insurer provides reimbursement to the plan for expenditures or obligations incurred for the provision of health care services over and above a certain attachment point.

(4) "Spending account" includes, but is not limited to, medical spending accounts, health reimbursement arrangements, pre-tax benefit spending accounts, and other forms of funding for health care goods and services. As such, the source of funding may be from an individual, an employer, an employee, or a combination of sources, as appropriate.



§ 33-30B-4. Group or individual participation; administration of plan

(a) A spending account plan or consumer driven health plan may be written in this state for a group or for an individual. Such plan may contain a spending account feature which will provide the first-dollar payments for health care services up to a designated amount. Group plans may, but are not required to, provide for a uniform spending account limit. An individual plan may incorporate a spending account feature with a limit not exceeding $10,000.00 annually.

(b) All spending accounts shall be in the name of the individual for which the spending account has been established but may be administered in accordance with the applicable plan.



§ 33-30B-5. Relationship between spending account and attachment point for insurance reimbursement

For any plan having a spending account feature, the amount of the spending account is not required to be the same as the attachment point for insurance reimbursements. If the attachment point for insurance reimbursements to the plan is higher than the amount contained in the spending account, a notice describing the monetary gap for which an individual will be liable shall be given to the holder of the spending account.



§ 33-30B-6. Requirements for insurance contract

The insurance contract providing reimbursements for expenditures for health care services incurred by the plan may be a stop-loss, specific excess and aggregate, or other similar contract. It may be written by an insurer licensed for life, accident, and sickness insurance under Code Section 33-7-2 or by an insurer licensed for casualty insurance under Code Section 33-7-3. In either case, the contract shall be in the name of the plan as the contract holder and shall contain at least the following:

(1) The attachment point after which the payments by the insurer will be made;

(2) The amounts for allowable spending accounts;

(3) An attachment containing the plan document;

(4) A conspicuous disclosure on the first page of the contract that it is not a policy of accident and sickness insurance; and

(5) All other relevant terms and conditions.



§ 33-30B-7. Interpretation; renewal of policy

(a) A stop-loss or specific excess and aggregate contract issued under this chapter shall not be construed or interpreted as an accident and sickness insurance policy.

(b) No stop-loss or specific excess and aggregate policy may be cancelled or nonrenewed because of the level of health care claims.






Chapter 31 - Credit Life Insurance and Credit Accident and Sickness Insurance

§ 33-31-1. Definitions

As used in this chapter, the term:

(1) "Credit accident and sickness insurance" means insurance on a debtor to provide indemnity for payments becoming due on a specific loan or other credit transaction while the debtor is disabled as defined in the policy.

(2) "Credit life insurance" means insurance on the life of a debtor pursuant to or in connection with a specific loan or other credit transaction.

(3) "Creditor" means the lender of money or vendor or lessor of goods, services, property, rights, or privileges for which payment is arranged through a credit transaction or any successor to the right, title, or interest of any such lender, vendor, or lessor and an affiliate, associate, or subsidiary of any of them or any director, officer, or employee of any of them or any other person in any way associated with any of them.

(4) "Debtor" means a borrower of money or a purchaser or lessee of goods, services, property, rights, or privileges for which payment is arranged through a credit transaction.

(5) "Indebtedness" means the total amount payable by a debtor to a creditor in connection with a loan or other credit transaction.



§ 33-31-2. Applicability of chapter

(a) Except as provided otherwise in subsection (c) of this Code section, all life insurance and all accident and sickness insurance sold in connection with loans or other credit transactions pursuant to a plan covering all debtors of a creditor or a class or classes of debtors shall be subject to this chapter, except such insurance sold in connection with a loan or other credit transaction of five years' duration or more.

(b) Nothing in this chapter is intended to prohibit or discourage reasonable competition.

(c) All life insurance and all accident and sickness insurance sold on and after July 1, 1991, in connection with loans or other credit transactions pursuant to a plan covering all debtors of a creditor or a class or classes of debtors shall be subject to this chapter, except such insurance sold on and after July 1, 1991, in connection with a loan or other credit transaction of more than ten years' duration.



§ 33-31-3. Issuance of policies generally

Credit life insurance and credit accident and sickness insurance shall be issued only in the following forms:

(1) Individual policies of life insurance issued to debtors on the term plan;

(2) Individual policies of accident and sickness insurance issued to debtors on a term plan or disability provisions in individual policies of credit life insurance;

(3) Group policies of life insurance issued to creditors providing insurance upon the lives of debtors on the term plan; and

(4) Group policies of accident and sickness insurance issued to creditors on a term plan insuring debtors or disability provisions in group life policies to provide the coverage.



§ 33-31-4. Amount of insurance

(a) The amount of credit life insurance shall not exceed the indebtedness. Where indebtedness repayable in substantially equal installments is secured by an individual policy of credit life insurance, the amount of insurance shall not exceed the approximate unpaid indebtedness on the date of death and, where secured by a group policy of credit life insurance, shall not exceed the exact amount of unpaid indebtedness on that date.

(b) The amount of indemnity payable by credit accident and sickness insurance in the event of disability, as defined in the policy, shall not exceed the aggregate of the periodic scheduled unpaid installments of indebtedness; and the amount of each periodic indemnity payment shall not exceed the original indebtedness divided by the number of periodic installments.

(c) The limitations set forth in subsections (a) and (b) of this Code section shall not apply to insurance regulated under Chapter 3 of Title 7 as to loans made under that chapter.

(d) Notwithstanding this Code section, credit life insurance in connection with agricultural loans not exceeding five years may be written up to the amount of the loan or loan commitment on the nondecreasing or level term plan.



§ 33-31-5. Date insurance becomes effective; duration and termination of insurance

The term of any credit life insurance or credit accident and sickness insurance shall commence, subject to acceptance by the insurer, on the date when the debtor becomes obligated to the creditor, except that, where a group policy provides coverage with respect to existing obligations, the insurance on a debtor with respect to the indebtedness shall commence on the effective date of the policy. In no event, however, in the case of a contract obligation involving future delivery or performance, must the insurance become effective before the date of such delivery or completion of such performance or before the date when all of the terms of the indebtedness are set forth in the contract or instrument creating the indebtedness. The term of the insurance shall not extend more than 15 days beyond the scheduled maturity date of the indebtedness, except when extended without additional cost to the debtor. If the indebtedness is discharged due to renewal or refinancing prior to the scheduled maturity date, the insurance in force shall be terminated before any new insurance may be issued in connection with the renewed or refinanced indebtedness. In all cases of termination prior to scheduled maturity, a refund shall be paid or credited as provided in Code Section 33-31-9.



§ 33-31-6. Requirements as to issuance or delivery of policies generally

All policies of credit life insurance and credit accident and sickness insurance shall be delivered or issued for delivery in this state only by an insurer authorized to do an insurance business in this state and shall be issued only through holders of licenses issued by the Commissioner.



§ 33-31-7. Issuance of policy or certificate of insurance; contents; delivery of policy or certificate to debtor; requirements as to provisions of policies

(a) All credit life insurance and credit accident and sickness insurance sold shall be evidenced by an individual policy or, in the case of group insurance, by a certificate of insurance, which individual policy or group certificate of insurance shall be delivered to the debtor.

(b) Each individual policy or group certificate of credit life insurance and credit accident and sickness insurance, in addition to other requirements of law, shall set forth the name and home office address of the insurer; the identity by name or otherwise of the person or persons insured; the rate or amount of premium separately in connection with credit life insurance and credit accident and sickness insurance if an identifiable charge is made to the debtor; and a description of the coverage, including any exceptions, limitations, or restrictions; and it shall state that the benefits shall be paid to the creditor to reduce or extinguish the unpaid indebtedness and, wherever the amount of insurance may exceed the unpaid indebtedness, shall state that any excess shall be payable to a beneficiary, other than the creditor, named by the debtor or to his estate.

(c) The individual policy or group certificate of insurance shall be delivered to the insured debtor at the time the indebtedness is incurred except as provided in subsection (d) of this Code section.

(d) If the individual policy or group certificate of insurance is not delivered to the debtor at the time the indebtedness is incurred and if an identifiable charge is made to him or her for credit life insurance or credit accident and sickness insurance, a copy of the application for the policy signed by the debtor or a notice of proposed insurance setting forth the name and home office address of the insurer, the name or names of the debtor, the rate or amount of premium separately in connection with credit life insurance and credit accident and sickness insurance coverage, and a brief description of the coverage provided shall be delivered to the debtor at the time the indebtedness is incurred. The copy of the application or the notice of proposed insurance shall refer exclusively to insurance coverage and shall be separate and apart from the loan, sale, or other credit statement of account, instrument, or agreement unless the information required by this subsection is prominently set forth in the application or the notice of proposed insurance. Upon acceptance of the insurance and within 60 days of the date upon which the indebtedness is incurred, the insurer shall cause the individual policy or group certificate of insurance to be delivered to the debtor. The application or notice of proposed insurance shall state when the insurance shall become effective, which shall be determined as provided in Code Section 33-31-5.

(e) Unless an individual policy is incontestable from date of issue, it shall provide that the validity of the policy shall not be contested, except for nonpayment of premiums, after it has been in force for two years from its date of issue and that no statement relating to insurability made by any person insured under the policy shall be used in contesting the validity of the insurance with respect to which the statement was made after the insurance has been in force prior to the contest for a period of two years during such person's lifetime, unless it is contained in a written instrument signed by the person; that a copy of the application, if any, of the policyholder shall be attached to the policy when issued; and that all statements made by the policyholder or by the persons insured shall be deemed representations and not warranties, and that no statement made by any person insured shall be used in any contest unless a copy of the instrument containing the statement is or has been furnished to the person or to his beneficiary.

(f) A provision specifying an equitable adjustment of premiums or of benefits or of both, to be made in the event the age of a person insured has been misstated, shall contain a clear statement of the method of adjustment to be used.



§ 33-31-8. Filing of forms with Commissioner; approval or disapproval

All forms, including policies, certificates of insurance, notices of proposed insurance, applications for insurance, binders, endorsements, and riders, together with the schedule of premiums therefor and the applicable maximum identifiable charges to debtors shall be filed with the Commissioner. The procedure for filing and approval of forms shall be in accordance with Code Section 33-24-9. The Commissioner shall disapprove any form filed or withdraw any previous approval of such form if the benefits provided in such form are not reasonable in relation to the premium charges or if it contains provisions which are unjust, unfair, inequitable, misleading, deceptive, or which encourage misrepresentation of the policy.



§ 33-31-9. Premiums; refunds and credits

(a) Any insurer, subject to the power of the Commissioner to disapprove the form as provided in Code Section 33-31-8, may revise its schedules of premium rates from time to time and shall file such revised schedules with the Commissioner. Premiums charged by an insurer shall be deemed to be reasonable and in compliance with this chapter and this title if the rate utilized in the calculation of the premium has been approved by the Commissioner. No insurer shall charge premiums for credit life insurance or credit accident and sickness insurance which exceed the premium rate then on file with the Commissioner, except that for the second and subsequent years of insurance provided for the debtors of a creditor it may charge a premium in excess of such maximum if such increase is approved by the Commissioner because of unfavorable claims experience. Nothing in this chapter shall be deemed to prohibit an insurer from decreasing the premium rate on the insurance provided for the debtors of a creditor for the second and subsequent years of insurance.

(b) The amount collected by the creditor from the debtor for any credit life insurance or any credit accident and sickness insurance shall be consistent with the premium rate charged by the insurer. Nothing in this chapter shall be construed to legalize any charge now illegal under any statute or rule of law governing credit transactions.

(c) Each individual policy, notice of proposed insurance, or group certificate of credit life insurance and credit accident and sickness insurance shall provide that, in the event of termination of the insurance prior to the scheduled maturity date of the indebtedness, any refund of premium due shall be calculated as of the date the indebtedness terminated and be paid or credited promptly to the person entitled to such refund; provided, however, that the Commissioner shall prescribe a minimum refund and no refund which would be less than such minimum need be made. The formula to be used in computing a refund shall be filed with and approved by the Commissioner. It shall be the obligation of the insured to notify the insurer of the early payoff of the indebtedness which is covered by the insurance.

(c.1) Each individual policy, notice of proposed insurance, or group certificate of credit life insurance and credit accident and sickness insurance issued after May 2, 2005, shall provide a notice on the face of such policy, notice, or certificate in at least 10 point type that it is the obligation of the insured to notify the insurer of any early payoff of the indebtedness which is covered by the insurance.

(d) If a creditor requires a debtor to make a payment in connection with credit life insurance or credit accident and sickness insurance and an individual policy or group certificate of insurance is not issued, the creditor shall immediately give written notice to the debtor and shall promptly make an appropriate credit to the account.



§ 33-31-10. Filing and settlement of claims generally; manner of payment of claims

(a) All claims shall be promptly reported to the insurer or its designated claim representative and the insurer shall maintain adequate claim files. All claims shall be settled as soon as possible and in accordance with the terms of the insurance contract.

(b) All claims shall be paid either by draft drawn upon the insurer or by check of the insurer to the order of the claimant to whom payment of the claim is due pursuant to the policy provisions or, upon direction of the claimant, to one specified.

(c) No plan or arrangement shall be used whereby any person, firm, or corporation other than the insurer or its designated claim representative shall be authorized to settle or adjust claims. The creditor shall not be designated as claim representative for the insurer in adjusting claims, provided that a group policyholder, by arrangement with the group insurer, may draw drafts or checks in payment of claims due to the group policyholder subject to audit and review by the insurer.



§ 33-31-11. Right of debtor to furnish insurance

When credit life insurance or credit accident and sickness insurance is required as additional security for any indebtedness, the debtor, upon written request to the creditor, shall have the option of furnishing the required amount of insurance through existing policies of insurance owned or controlled by him or of procuring and furnishing the required coverage through any insurer authorized to transact an insurance business within this state.



§ 33-31-12. Promulgation of rules and regulations; enforcement of provisions; penalties for violations

(a) The Commissioner after notice and hearing may issue such rules and regulations as he deems appropriate for the supervision of this chapter, including regulation of maximum premiums or maximum charges to debtors for all credit life or credit accident and sickness insurance. Whenever the Commissioner finds that there has been a violation of this chapter or of any rules or regulations issued pursuant to this chapter, after written notice of the violation and hearing given to the insurer or other person authorized or licensed by the Commissioner he shall set forth the details of his findings together with an order for compliance by a specified date. The order shall be binding on the insurer and other person authorized or licensed by the Commissioner on the date specified, unless previously withdrawn by the Commissioner.

(b) In addition to any other penalty provided by law, any person who violates an order of the Commissioner after it has become final and while the order is in effect, upon proof of the violation to the satisfaction of the court, shall forfeit and pay to this state a sum not to exceed $250.00, which may be recovered in a civil action, except that if such violation is found to be willful, the amount of such penalty shall be a sum not to exceed $1,000.00. The Commissioner, in his discretion, may revoke or suspend the license or certificate of authority of the person guilty of such violation. The order for suspension or revocation shall be subject to judicial review as provided in Chapter 2 of this title.






Chapter 32 - Property Insurance

§ 33-32-1. Standard fire policy

(a) No policy of fire insurance covering property located in this state shall be made, issued, or delivered unless it conforms as to all provisions and the sequence of the standard or uniform form prescribed by the Commissioner, except that, with regard to multiple line coverage providing other kinds of insurance combined with fire insurance, this Code section shall not apply if the policy contains, with respect to the fire portion of the policy, language at least as favorable to the insured as the applicable portions of the standard fire policy and such multiple line policy has been approved by the Commissioner.

(b) The Commissioner shall file and maintain on file in his office a true copy of the standard fire policy designated as such and bearing the Commissioner's authenticating certificate and signature and the date of filing. The standard fire insurance policy shall not be required for casualty insurance, marine and transportation insurance, or insurance on growing crops. Insurers issuing the standard fire insurance policy are authorized to affix to or include in such policy a written statement that the policy does not cover loss or damage caused by nuclear reaction or nuclear radiation or radioactive contamination, whether directly or indirectly resulting from an insured peril under the policy; provided, however, that nothing contained in this Code section shall be construed to prohibit the attachment to any such policy of an endorsement or endorsements specifically assuming loss or damage caused by nuclear reaction or nuclear radiation or radioactive contamination.



§ 33-32-2. Coverage of personal property changing in specifics

A policy of insurance may be made to cover personal property changing in its specifics.



§ 33-32-3. Privilege of rebuilding or reinstating property sustaining loss or damage

The privilege of rebuilding or reinstating property sustaining loss or damage shall not exist unless it is reserved in the policy.



§ 33-32-4. Refund of premium payments where insured sustaining total loss of property receives less than maximum amount payable under policy

In the event of a total loss of property, if an insurer shall pay to the insured an amount less than the maximum amount authorized to be paid under an insurance policy covering the property, the insurer shall refund to the insured the difference between the amount of premiums actually paid for the insurance policy and the amount of premiums which would have been charged for a property insurance policy having a maximum amount payable equal to the amount actually paid by the insurer to the insured.



§ 33-32-5. Amount of insurance in certain fire policies deemed conclusive as to value of property covered

(a) Whenever any policy of insurance is issued to a natural person or persons or to any legal entity wholly owned by a natural person or persons insuring a specifically described one or two family residential building or structure located in this state against loss by fire and the building or structure is wholly destroyed by fire without fraudulent or criminal fault on the part of the insured or one acting in his or her behalf, the amount of insurance set forth in the policy relative to the building or structure shall be taken conclusively to be the value of the property, except to the extent of any depreciation in value occurring between the date of the policy or its renewal and the loss, provided that, if loss occurs within 30 days of the original effective date of the policy, the insured shall be entitled to the actual loss sustained not exceeding the sum insured. Nothing in this Code section shall be construed as prohibiting the use of coinsurance or as preventing the insurer from repairing or replacing damaged property at its own expense without contribution on the part of the insured.

(b) Subsection (a) of this Code section shall not apply where:

(1) The building or structure is not wholly destroyed by fire;

(2) Insurance policies are issued or renewed by more than one company insuring the same building or structure against fire and the existence of the additional insurance is not disclosed by the insured to all insurers issuing policies;

(3) Two or more buildings or structures are insured under a blanket form for a single amount of insurance; or

(4) The completed value of a building or structure is insured under a builders' risk policy.



§ 33-32-6. Tobacco crop insurance coverage

Any insurer issuing on or after April 28, 1999, a policy providing crop insurance coverage, other than federal crop insurance pursuant to 7 U.S.C. Section 1501, et seq., for tobacco crops grown in this state against loss or damage due to wind, hail, or both shall make available such coverage for a term extending until such time as the tobacco crop is harvested, either as a part of or as an optional endorsement to such policy of crop insurance.






Chapter 33 - Fair Access to Insurance Requirements

§ 33-33-1. Establishment of Fair Access to Insurance Requirements Plan and underwriting association

All insurers licensed to write and writing property insurance in this state on a direct basis are authorized, subject to approval and regulation by the Commissioner, to establish and maintain a Fair Access to Insurance Requirements (FAIR) Plan and to establish and maintain an underwriting association and to formulate and from time to time amend the plan and articles of association and rules and regulations in connection therewith and to assess and share on a fair and equitable basis all expenses, income, and losses incident to the Fair Access to Insurance Requirements Plan and underwriting association in a manner consistent with this chapter.



§ 33-33-2. Requirements of plan and articles of association

The Fair Access to Insurance Requirements Plan and articles of association shall make provision for an underwriting association having authority on behalf of its members to cause to be issued property insurance policies, to reinsure in whole or in part any such policies, and to cede any such reinsurance. The plan and articles of association shall provide, among other things, for the perils to be covered; geographical area of coverage; compensation and commissions; assessments of members; the sharing of expenses, income, and losses on an equitable basis; cumulative weighted voting for the board of directors of the association; the administration of the plan and association; and any other matter necessary or convenient for the purpose of assuring fair access to insurance requirements.



§ 33-33-3. Requirement of participation in plan by property insurers

(a) Each insurer authorized to write and writing property insurance in this state shall be required to become and remain a member of the plan and the underwriting association and to comply with the requirements of the plan and the underwriting association as a condition of its authority to transact property insurance business.

(b) Each insurer shall participate in the writings, expenses, profits, and losses of the association in the following manner:

(1) For habitational risks, the same proportion as its habitational premiums written bear to the aggregate habitational premiums written by all insurers in the program; and

(2) For commercial risks, the same proportion as its commercial premiums written bear to the aggregate commercial premiums written by all insurers in the program.



§ 33-33-4. Powers of Commissioner generally

(a) The directors of the association shall submit to the Commissioner, for review, a proposed Fair Access to Insurance Requirements Plan and articles of association consistent with this chapter.

(b) The Fair Access to Insurance Requirements Plan and articles of association shall be subject to approval by the Commissioner and shall take effect ten days after having been approved by the Commissioner. If the Commissioner disapproves all or any part of the proposed plan and articles, the directors of the association shall within 30 days submit for review an appropriately revised plan and articles; and, if the directors fail to do so, the Commissioner shall thereafter promulgate such plan and articles consistent with this chapter.

(c) The directors of the association may, on their own initiative or at the request of the Commissioner, amend the plan and articles, subject to approval by the Commissioner.



§ 33-33-5. Modification by insurers of rates

In conformity with Chapter 9 of this title, insurers may make reasonable rate modifications for fire and extended coverage and such other classes of basic property insurance.



§ 33-33-6. Liability for inspections and statements

There shall be no liability on the part of, and no cause of action of any nature shall arise against, insurers, any inspection bureau, placement facility, or underwriting association, or their directors, agents, or employees, or the Commissioner or his or her authorized representatives for any inspections undertaken or statements made by any of them concerning the property to be insured; and any reports and communications in connection therewith shall not be considered public documents.



§ 33-33-7. Appeals from actions or decisions

Any person aggrieved by any action or decision of the administrators of the plan, the underwriting association, or of any insurer as a result of its participation in the plan may appeal to the Commissioner within 30 days from the date of the action or the decision. The Commissioner, after a hearing held upon proper notice, shall issue an order approving the action or decision or disapproving the action or decision with respect to the matter which is the subject of appeal. All final orders and decisions of the Commissioner shall be subject to judicial review.



§ 33-33-8. Temporary insurance coverage for local public entity filing appeal of adverse underwriting decision

(a) For the purposes of this Code section, the term "local public entity" means a county, municipality, or local board of education.

(b) In the event the existing insurance coverage of a local public entity filing an appeal of an adverse underwriting decision of the association established pursuant to this chapter is scheduled to cancel or expire while such appeal is pending, the Commissioner shall direct the association to provide coverage authorized under this chapter on a temporary basis to the local public entity as provided in this Code section.

(c) It shall be the duty of the local public entity to notify the Commissioner in writing at the same time the appeal is filed of the date its existing insurance coverage is to cancel or expire. Failure of the local public entity to notify the Commissioner as provided in this subsection shall render the local public entity ineligible for the temporary coverage authorized by this Code section. Upon receiving such notice, the Commissioner shall direct the association to provide coverage authorized under this chapter to the local public entity, shall specify the date such coverage is to be effective, and shall specify the date of termination of such coverage, which shall not be set prior to the date of the Commissioner's final order disposing of the issues on appeal. The premium for the temporary coverage provided by this Code section shall be paid in full by the local public entity at the time the coverage is issued by such method and in such manner as directed by the Commissioner.

(d) Upon receipt of the notice from the public entity specified in subsection (c) of this Code section, the Commissioner shall notify such entity of the emergency property protection measures, if any, which will be required during the period of temporary coverage. Such measures may include the following:

(1) Protection of physically damaged property from further damage;

(2) Prevention or limitation of access to the premises;

(3) Disconnection of utilities;

(4) Installation of locks, alarms, or security lighting;

(5) Inspections of the premises; or

(6) Provision of security guards.

(e) After ordering the temporary coverage required under subsection (b) of this Code section, the Commissioner shall cause notice of such action and any emergency protection measures pertaining to such coverage to be published in the legal organ of the county in which the property is located.



§ 33-33-11. Termination date; outstanding obligations unimpaired

Repealed by Ga. L. 1995, p. 629, § 1, effective April 18, 1995.






Chapter 34 - Motor Vehicle Accident Reparations

§ 33-34-1. Short title

This chapter shall be known and may be cited as the "Georgia Motor Vehicle Accident Reparations Act."



§ 33-34-2. Definitions

As used in this chapter, the term:

(1) "Medical payments coverage" includes any coverage in which the insurer agrees to reimburse the insured and others for reasonable and necessary medical expenses and funeral expenses incurred as a result of bodily injury or death caused by a motor vehicle accident, without regard to the insured's liability for the accident. Coverage shall be available to the named insured, resident spouse, and any resident relative while occupying the covered motor vehicle, and to any other person legally occupying a covered motor vehicle. Expenses must be incurred for services rendered within three years from the date of the accident; provided, however, that nothing shall prevent an insurer from allowing a longer period of time. Any rule or regulation promulgated which expands or conflicts with this definition shall be null and void.

(2) "Motor vehicle" means a vehicle having more than three load-bearing wheels of a kind required to be registered under the laws of this state relating to motor vehicles designed primarily for operation upon the public streets, roads, and highways and driven by power other than muscular power. The term includes a trailer drawn by or attached to such a vehicle and also includes without limitation a low-speed vehicle.

(3) "Owner" means the natural person, corporation, firm, partnership, cooperative, association, group, trust, estate, organization, or other entity in whose name the motor vehicle has been registered. If no registration is in effect at the time of an accident involving the motor vehicle, the term means the natural person, corporation, firm, partnership, cooperative, association, group, trust, estate, organization, or other entity who holds the legal title to the motor vehicle or, in the event the motor vehicle is subject to a security agreement or lease with an option to purchase with the debtor or the lessee having the right to possession, the term means the debtor or the lessee.

(4) "Self-insurer" means any owner who has on file with the Commissioner of Insurance an approved plan of self-insurance which provides for coverages, benefits, and efficient claims handling procedures substantially equivalent to those afforded by a policy of automobile liability insurance that complies with all of the requirements of this chapter.



§ 33-34-3. Requirements for issuance of policies

(a)(1) All policies of motor vehicle liability insurance issued in this state must be in accordance with the requirements of this chapter. Such policies shall contain at least the minimum coverages required under this chapter and shall be issued for a minimum term of six months.

(2) All insurers authorized to transact or transacting insurance in this state or controlling or controlled by or under common control by or with an insurer authorized to transact or transacting insurance in this state which issue policies or contracts providing motor vehicle liability insurance coverage or any other similar coverage in any state or Canadian province shall include in the policies or contracts of insurance a provision which provides at least the minimum liability coverage required under Code Section 33-34-4 with respect to motorists insured under the policies or contracts who are involved in motor vehicle accidents in this state and, notwithstanding any provisions of the policies or contracts to the contrary, all such policies or contracts of insurance shall be deemed to satisfy the minimum requirements of this chapter if a motorist insured under the policies or contracts of insurance is involved in a motor vehicle accident in this state.

(3) Nothing contained in this Code section shall be deemed to prohibit a nonadmitted insurer not otherwise required by paragraph (2) of this subsection to provide the minimum liability coverage required by Code Section 33-34-4 from providing such coverage for its insured motorists who are involved in motor vehicle accidents in this state and, to the extent that such coverage is provided, such policies or contracts shall be deemed to provide the minimum liability coverage required by this chapter.

(4)(A) No insurer shall issue a policy of motor vehicle liability insurance without requiring advance payment for the first 30 days of coverage. Insurers may rely on the insured's statements in the policy application for the purpose of calculating the initial payment required by this paragraph. This paragraph shall not apply to any renewal or continuation of a policy, to any replacement of a policy where there is no lapse of coverage, or to any personal automobile policy issued in connection with an employer sponsored payroll deduction plan. This paragraph shall apply only to personal automobile or family-type automobile liability insurance policies.

(B) If an insurer, agent, or premium finance company collects such advance payment in the form of a check or money order which is not honored upon initial presentation, such insurer, agent, or premium finance company shall be deemed to have complied with subparagraph (A) of this paragraph and may, thereafter, cancel for nonpayment of premium as provided in Code Section 33-24-44.

(b) Nothing in Code Section 33-34-4 shall be construed to prohibit the issuance of policies providing coverage more extensive than the minimum liability coverage required by that Code section.

(c) Policies purporting to satisfy the requirements of Code Section 33-34-4 shall contain a provision which states that, notwithstanding any of the other terms and conditions of the policy, the coverage afforded shall be at least as extensive as the minimum liability coverage required.

(d) Each policy of liability insurance issued in this state providing coverage to motor vehicles owned by a person, firm, or corporation engaged in the business of selling at retail new and used motor vehicles shall provide that, when an accident involves the operation of a motor vehicle by a person who is neither the owner of the vehicle involved in the accident nor an employee of the owner and the operator of the motor vehicle is an insured under a complying policy other than the complying policy insuring the motor vehicle involved in the accident, primary coverage as to all coverages provided in the policy under which the operator is an insured shall be afforded by the liability policy insuring the said operator and any liability policy under which the owner is an insured shall afford excess coverages. If the liability policy under which the owner is an insured and which affords excess coverage contains a provision which eliminates such excess coverage based on the existence of coverage provided in the operator's liability policy, such provision of the owner's liability policy shall be void.

(e) Each policy of motor vehicle liability insurance issued in this state on or after October 1, 1991, shall provide that the requirement for giving notice of a claim, if not satisfied by the insured within 30 days of the date of the accident, may be satisfied by an injured third party who, as the result of such accident, has a claim against the insured; provided, however, notice of a claim given by an injured third party to an insurer under this subsection shall be accomplished by mail. Each policy of motor vehicle liability insurance issued or renewed in this state on and after October 1, 1991, shall be deemed to include and construed as including the provision regarding the notice requirements provided in this subsection.



§ 33-34-3.1. Filing of rates and forms; optional coverage

(a) All insurers writing private passenger automobile insurance in this state shall file rates and forms for medical payments coverage for a limit of at least $2,000.00 but may file rates for higher or lower limits. The requirement for filing forms and rates under this subsection shall not be construed as a requirement for the offering or quoting of medical payment coverages to insureds or as authority for the Commissioner to require the offering or quoting of such coverage.

(b) Insurers may offer other optional coverage including combinations of sublimits and interests restricted to named insureds and resident relatives. Insurers may make collision, comprehensive, and loss of use coverages available as separate individual coverages and subject to differing levels of deductibles at the request of the policyholder.

(c) Any rule or regulation promulgated which expands or conflicts with this Code section shall be null and void.



§ 33-34-4. Owner required to provide coverage

No owner of a motor vehicle required to be registered in this state or any other person, other than a self-insurer as defined in this chapter, shall operate or authorize any other person to operate the motor vehicle unless the owner has motor vehicle liability insurance equivalent to that required as evidence of security for bodily injury and property damage liability under Chapter 9 of Title 40, the "Motor Vehicle Safety Responsibility Act."



§ 33-34-5. Vehicle not to be licensed until proof of insurance furnished

Reserved. Repealed by Ga. L. 2003, p. 261, § 7, effective May 28, 2003.



§ 33-34-5.1. Self-insurers

(a) (1) Except as otherwise provided in paragraphs (2) and (3) of this subsection, any person in whose name one or more vehicles are registered in this state may qualify as a self-insurer by obtaining a certificate of self-insurance from the Commissioner. The Commissioner may, in his or her discretion, upon the application of such person, issue such a certificate when he or she is satisfied that such person has and will continue to have the ability to provide coverages, benefits, and claims-handling procedures substantially equivalent to those afforded by a policy of vehicle insurance in compliance with this chapter.

(2) Except as otherwise provided in paragraph (3) of this subsection with regard to taxicabs, any person who operates one or more vehicles for hire which transport passengers and in whose name a certificate of title has been issued pursuant to Chapter 3 of Title 40 on one or more such vehicles may qualify as a self-insurer by obtaining a certificate of self-insurance from the Commissioner. The Commissioner may, in his or her discretion, upon the application of such person, issue such a certificate when he or she is satisfied that such person has and will continue to have the ability to provide coverages, benefits, and claims-handling procedures substantially equivalent to those afforded by a policy of vehicle insurance in compliance with this chapter.

(3) (A) As used in this paragraph, the term "taxicab" means a motor vehicle used to transport passengers for a fare and which is fitted with a taximeter to compute such fare.

(B) Any person who operates 25 or more taxicabs and in whose name such vehicles are registered may qualify as a self-insurer by obtaining a certificate of self-insurance from the Commissioner. The Commissioner may, in his or her discretion, upon the application of such person, issue such a certificate when he or she is satisfied that such person has and will continue to have the ability to provide coverages, benefits, and claims-handling procedures substantially equivalent to those afforded by a policy of vehicle insurance in compliance with this chapter. A person who operates fewer than 25 taxicabs and in whose name such vehicles are registered shall not be allowed to qualify as a self-insurer with regard to such vehicles.

(C) Except as otherwise provided in subparagraph (D) of this paragraph, on or after July 1, 1994, to qualify for a certificate of self-insurance under subparagraph (B) of this paragraph, a person shall maintain with the Commissioner a cash deposit of at least $100,000.00 and shall also possess and thereafter maintain an additional amount of at least $300,000.00 which shall be invested in the types of assets described in subparagraphs (A) through (H) of Code Section 33-11-5 and Code Sections 33-11-10, 33-11-14.1, 33-11-20, 33-11-21, and 33-11-25, which relate to various types of authorized investments for insurers.

(D) Any person operating as a self-insurer pursuant to a certificate of self-insurance issued prior to July 1, 1994, shall be allowed a transition period in which to meet the requirements of subparagraph (C) of this paragraph; provided, however, that, except as provided in subparagraph (G) of this paragraph, on and after December 31, 1995, all self-insurers under this paragraph shall comply fully with the requirements of subparagraph (C) of this paragraph. The Commissioner shall promulgate rules and regulations relative to the transition period for compliance provided in this subparagraph.

(E) Beginning July 1, 1994, and each year thereafter, a person operating as a self-insurer pursuant to this paragraph shall submit to the Commissioner, on forms prescribed by the Commissioner, reports of the business affairs and operations of the self-insurer in the same manner as required of insurers pursuant to Code Section 33-3-21. A person operating as a self-insurer pursuant to this paragraph shall also submit to the Commissioner an annual financial statement audited by an independent certified public accountant. The value of any asset listed in any report required by this subparagraph shall be limited to the equity interest of the person operating as a self-insurer pursuant to this paragraph.

(F) Any person operating as a self-insurer pursuant to this paragraph shall be subject to examination and proceedings in the same manner applicable to insurers transacting motor vehicle insurance in this state as provided in Chapter 2 of this title and shall maintain reserves for losses in the same manner as insurers transacting motor vehicle insurance as provided in Chapter 10 of this title.

(G) Until December 31, 2003, the provisions of subparagraph (C) of this paragraph shall not apply to taxicab self-insurers which were located in counties with populations of 400,000 or less according to the United States decennial census of 1990 or any future such census and were licensed by the Commissioner on December 31, 1998.

(b) (1) In addition to the persons described in subsection (a) of this Code section, a religious organization that meets the requirements of this subsection may qualify as a self-insurer for motor vehicle liability insurance for all motor vehicles registered in this state that are owned or leased by members of such religious organization that obtains a certificate from the Commissioner. The Commissioner may, in his or her discretion, upon the application of such religious organization, issue a certificate when he or she is satisfied that such religious organization meets the qualifications of this subsection and has and will continue to have the ability to provide coverages, benefits, and claims-handling procedures substantially equivalent to those afforded by a policy of vehicle insurance in compliance with this chapter.

(2) In addition to any other rules or regulations established by the Commissioner, a religious organization seeking to obtain a certificate under the provisions of this subsection shall meet the following qualifications:

(A) The religious organization shall be a recognized sect or division of a recognized religious group having established tenets or teachings and shall have remained in existence continuously since December 31, 1950, and whose members hold a common belief in mutual financial assistance in time of need;

(B) The religious organization shall be a recognized sect or division of a religious group which has been a recognized religious group for purposes of exemption from federal social security and medicare taxes since December 31, 1970; and

(C) The religious organization has filed with the Commissioner the required minimum security. The required minimum security shall in no event be less than the following amounts:

Number of Vehicles Required Security

1-50 $150,000.00

51-100 $200,000.00

101-150 $300,000.00

151-200 $350,000.00

201-250 $400,000.00

251-350 $500,000.00

351 or more $600,000.00

(3) The only forms of acceptable required minimum security shall be rendered in one or more of the following:

(A) United States currency placed as collateral with the Commissioner;

(B) Irrevocable letters of credit valid for a period of at least 24 months and renewable every 12 months and issued by a financial institution chartered by an agency of this state or the federal government; or

(C) Bonds or other negotiable obligations issued by this state, or a subdivision or instrumentality of this state, if not in default as to principal or interest.

(4) A certificate issued pursuant to this subsection shall be valid for a period of 12 months and may be renewed upon the religious organization's filing of an appropriate application, including a report of all claims incurred during the preceding calendar year, the number of covered motor vehicles, and proof that the organization continues to meet the requirements of this subsection. If, based upon the number of claims incurred by the organization during the preceding calendar year or the number of covered motor vehicles, the Commissioner determines that the required minimum security under this subsection is inadequate, the Commissioner may require additional minimum security or reports, or both.

(c) Upon a determination that any self-insurer, including a religious organization granted a certificate pursuant to subsection (b) of this Code section, has failed to pay on any valid claim within 30 days of its submission or has failed to satisfy any judgment within 30 days after such judgment shall become final, the Commissioner shall revoke such insurer's certificate. The Commissioner may on reasonable grounds cancel a certificate of self-insurance, including a certificate granted pursuant to subsection (b) of this Code section, and is authorized to promulgate rules and regulations prescribing such grounds for the cancellation of such certificates.



§ 33-34-6. Selection of motor vehicle repair facility

(a) Subject to the provisions of subsection (b) of this Code section, no insurer shall represent to a person making a claim under a motor vehicle insurance policy that the use of or the failure to use a particular repair facility or particular repair facilities may result in the nonpayment of a claim.

(b) No insurer shall require a person making a claim under a motor vehicle insurance policy to use a particular repair facility or particular repair facilities in order to settle a claim if the person making the claim can obtain the repair work on the motor vehicle at the same cost from another source.



§ 33-34-7. Continuation of coverage upon death of named insured or termination of marital relationship

Upon the death of or termination of the marital relationship of a named insured under a personal lines policy of insurance covering a private passenger motor vehicle, a spouse of said named insured who was covered under said policy of insurance immediately prior to the death or termination of the marital relationship shall upon notice to the insurer or agent of the insurer continue to be covered under said policy for a period of 90 days following such death or termination of marital relationship or until the expiration of the policy term, whichever is shorter. Every personal lines policy of insurance covering a private passenger motor vehicle shall contain a provision providing the coverage required by this Code section; and in the absence of such a provision in such a policy the policy shall be deemed to contain such a provision.



§ 33-34-8. Rules and regulations

The Commissioner shall provide by rule or regulation procedures for the expeditious and efficient settlement of first-party property damage claims under personal private passenger motor vehicle policies. Such procedures may include, but shall not be limited to:

(1) Loss of use reimbursements;

(2) Cost of repairs;

(3) Determination of fair market value on total losses;

(4) Use of aftermarket parts;

(5) Time limitations for payments of claims for property damage by insureds; and

(6) Establishment of a panel for arbitration of disputed property damage claims where such claims involve total losses.



§ 33-34-9. Proceeds of insurance policy; limited access by insurers to records

(a) Notwithstanding any other provision of law, in any claim involving a total loss of a vehicle which is subject to more than one lien, the proceeds of an insurance policy shall be applied to pay in full the debt owed to the senior lienholder before any proceeds of an insurance policy shall be applied to any other lien on the vehicle.

(b) For the purpose of implementing this Code section, at the discretion of the state revenue commissioner, an insurer may be granted access via electronic means to individual motor vehicle records. Any such access shall be in accordance with Code Section 40-3-23, and the Department of Revenue shall establish the application and approval process before allowing any such access. The information provided to an insurer pursuant to this Code section shall be limited to the verification of the vehicle owner's name, vehicle information, and any recorded security interests or liens as shown on the records of the Department of Revenue.






Chapter 34A - Vehicle Protection Product Warranties

§ 33-34A-1. Short title

This chapter shall be known and may be cited as the "Georgia Vehicle Protection Product Act."



§ 33-34A-2. Definitions

As used in this chapter, the term:

(1) "Administrator" means a third party other than the warrantor who is designated by the warrantor to be responsible for the administration of vehicle protection product warranties.

(2) "Department" means the Insurance Department.

(3) "Commissioner" means the Commissioner of Insurance.

(4) "Service contract" means a contract or agreement as defined under Code Section 33-7-6.

(5) "Incidental costs" means expenses specified in the warranty incurred by the warranty holder related to the failure of the vehicle protection product to perform as provided in the warranty. Incidental costs may include, without limitation, insurance policy deductibles, rental vehicle charges, the difference between the actual value of the stolen vehicle at the time of theft and the cost of a replacement vehicle, sales taxes, registration fees, transaction fees, and mechanical inspection fees.

(6) "Vehicle protection product" means a vehicle protection device, system, or service that:

(A) Is installed on or applied to a vehicle;

(B) Is designed to prevent loss or damage to a vehicle from a specific cause; and

(C) Includes a written warranty.

For purposes of this chapter, the term "vehicle protection product" shall include, without limitation, alarm systems, body part marking products, steering locks, window etch products, pedal and ignition locks, fuel and ignition kill switches, and electronic, radio, and satellite tracking devices.

(7) "Vehicle protection product warranty" or "warranty" means, for the purposes of this chapter, a written agreement by a warrantor that provides that if the vehicle protection product fails to prevent loss or damage to a vehicle from a specific cause, then the warranty holder shall be paid specified incidental costs by the warrantor as a result of the failure of the vehicle protection product to perform pursuant to the terms of the warranty.

(8) "Vehicle protection product warrantor" or "warrantor" for the purposes of this chapter means a person who is contractually obligated to the warranty holder under the terms of the vehicle protection product warranty agreement. "Warrantor" does not include an authorized insurer.

(9) "Warranty holder" for the purposes of this chapter means the person who purchases a vehicle protection product or who is a permitted transferee.

(10) "Warranty reimbursement insurance policy" means a policy of insurance that is issued to the vehicle protection product warrantor to provide reimbursement to the warrantor or to pay on behalf of the warrantor all covered contractual obligations incurred by the warrantor under the terms and conditions of the insured vehicle protection product warranties sold by the warrantor.



§ 33-34A-3. Compliance with chapter; vehicle manufacturers not required to comply

(a) No vehicle protection product may be sold or offered for sale in this state unless the seller, warrantor, and administrator, if any, comply with the provisions of this chapter.

(b) Vehicle protection product warrantors and related vehicle protection product sellers and warranty administrators complying with this chapter are not required to comply with and are not subject to any other provision of this title.

(c) Service contract providers who do not sell vehicle protection products are not subject to the requirements of this chapter and sales of vehicle protection products are exempt from the requirements of Code Section 33-7-6.

(d) Warranties, indemnity agreements, and guarantees that are not provided as a part of a vehicle protection product are not subject to the provisions of this chapter.

(e) Vehicle manufacturers shall not be subject to any of the provisions of this chapter.



§ 33-34A-4. Representation as warrantor; filing of registration records; fees; renewal of registration

(a) A person may not operate as a warrantor or represent to the public that the person is a warrantor unless the person is registered with the department on a form prescribed by the Commissioner.

(b) Warrantor registration records shall be filed annually and shall be updated within 30 days of any change. The registration records shall contain the following information:

(1) The warrantor's name, any fictitious names under which the warrantor does business in this state, principal office address, and telephone number;

(2) The name and address of the warrantor's agent for service of process in this state if other than the warrantor;

(3) The names of the warrantor's executive officer or officers directly responsible for the warrantor's vehicle protection product business;

(4) The name, address, and telephone number of any administrators designated by the warrantor to be responsible for the administration of vehicle protection product warranties in this state;

(5) A copy of the warranty reimbursement insurance policy or policies or other financial information required by Code Section 33-34-5; and

(6) A copy of each warranty the warrantor proposes to use in this state.

(c) The Commissioner may charge each registrant a reasonable fee to offset the cost of processing the registration and maintaining the records in an amount not to exceed $750.00 annually. The information in paragraphs (1) and (2) of subsection (b) of this Code section shall be made available to the public.

(d) If a registrant fails to register by the renewal deadline, the Commissioner shall give him or her written notice of the failure and the registrant will have 30 days to complete the renewal of his or her registration before he or she is suspended from being registered in this state.

(e) An administrator or person who sells or solicits a sale of a vehicle protection product but who is not a warrantor shall not be required to register as a warrantor or be licensed under the insurance laws of this state to sell vehicle protection products.



§ 33-34A-5. Required warranty reimbursement insurance policy

No vehicle protection product shall be sold or offered for sale in this state unless the vehicle protection product warrantor is insured under warranty insurance policy meeting the following conditions in order to ensure adequate performance under the warranty:

(1) The warranty reimbursement insurance policy is issued by an insurer authorized to do business in this state and provides that the insurer will pay to, or on behalf of, the warrantor 100 percent of all sums that the warrantor is legally obligated to pay according to the warrantor's contractual obligations under the warrantor's vehicle protection product warranty;

(2) A true and correct copy of the warranty reimbursement insurance policy has been filed with the Commissioner by the warrantor; and

(3) The policy contains the provision required in Code Section 33-34A-6.

No other financial security requirements or financial standards for warrantors shall be required.



§ 33-34A-6. Conditions for warranty reimbursement insurance policies

No warranty reimbursement insurance policy shall be issued, sold, or offered for sale in this state unless the policy meets the following conditions:

(1) The policy states that the issuer of the policy will reimburse or pay on behalf of the vehicle protection product warrantor all covered sums which the warrantor is legally obligated to pay or will provide that all service that the warrantor is legally obligated to perform according to the warrantor's contractual obligations under the provisions of the insured warranties sold by the warrantor;

(2) The policy states that in the event payment due under the terms of the warranty is not provided by the warrantor within 60 days after proof of loss has been filed according to the terms of the warranty by the warranty holder, the warranty holder may file directly with the warranty reimbursement insurance company for reimbursement;

(3) The policy provides that a warranty reimbursement insurance company that insures a warranty shall be deemed to have received payment of the premium if the warranty holder paid for the vehicle protection product and insurer's liability under the policy shall not be reduced or relieved by a failure of the warrantor, for any reason, to report the issuance of a warranty to the insurer; and

(4) The policy has the following provisions regarding cancellation of the policy:

(A) The issuer of a reimbursement insurance policy shall not cancel such policy until a notice of cancellation in writing has been mailed or delivered to the Commissioner and each insured warrantor;

(B) The cancellation of a reimbursement insurance policy shall not reduce the issuer's responsibility for vehicle protection products sold prior to the date of cancellation; and

(C) In the event an insurer cancels a policy that a warrantor has filed with the Commissioner, the warrantor shall do either of the following:

(i) File a copy of a new policy with the Commissioner, before the termination of the prior policy, provided that there is no lapse in coverage following the termination of the prior policy; or

(ii) Discontinue acting as a warrantor as of the termination date of the policy until a new policy becomes effective and is accepted by the Commissioner.



§ 33-34A-7. Required statements in warranty; required information to be provided to purchaser

(a) Every vehicle protection product warranty shall be written in clear, understandable language and shall be printed or typed in an easy-to-read point size and font and shall not be sold or offered for sale in the state unless the warranty:

(1) Conspicuously states that the obligations of the warrantor to the warranty holder are guaranteed under a warranty reimbursement insurance policy;

(2) Conspicuously states that in the event a warranty holder must make a claim against a party other than the warranty reimbursement insurance policy issuer, the warranty holder is entitled to make a direct claim against the insurer upon the failure of the warrantor to pay any claim or meet any obligation under the terms of the warranty within 60 days after proof of loss has been filed with the warrantor;

(3) Conspicuously states the name and address of the issuer of the warranty reimbursement insurance policy. This information need not be preprinted on the warranty form but may be stamped on the warranty;

(4) Identifies the warrantor, the seller, and the warranty holder;

(5) Sets forth the total purchase price and the terms under which it is to be paid; however, the purchase price is not required to be preprinted on the vehicle protection product warranty and may be negotiated with the consumer at the time of sale;

(6) Sets forth the procedure for making a claim, including a telephone number;

(7) Conspicuously states the existence of a deductible amount, if any;

(8) Specifies the payments or performance to be provided under the warranty including payments for incidental costs, the manner of calculation or determination of payments or performance, and any limitations, exceptions, or exclusions;

(9) Sets forth the conditions on which substitution will be allowed;

(10) Conspicuously sets forth all of the obligations and duties of the warranty holder such as the duty to protect against any further damage to the vehicle, the obligation to notify the warrantor in advance of any repair, or other similar requirements, if any;

(11) Sets forth any terms, restrictions, or conditions governing transferability of the warranty, if any; and

(12) Contains a disclosure that reads substantially as follows: "This agreement is a product warranty and is not insurance."

(b) At the time of sale, the seller or warrantor shall provide to the purchaser:

(1) A copy of the vehicle protection product warranty; or

(2) A receipt or other written evidence of the purchase of the vehicle protection product and a copy of the warranty within 30 days of the date of purchase.



§ 33-34A-8. Cancellation of vehicle protection product; written notice of cancellation

(a) No vehicle protection product may be sold or offered for sale in this state unless the vehicle protection product warranty clearly states the terms and conditions governing the cancellation of the sale and warranty, if any.

(b) The warrantor may only cancel the warranty if the warranty holder does any of the following:

(1) Fails to pay for the vehicle protection product;

(2) Makes a material misrepresentation to the seller or warrantor;

(3) Commits fraud; or

(4) Substantially breaches the warranty holder's duties under the warranty.

(c) A warrantor canceling a warranty shall mail written notice of cancellation to the warranty holder at the last address of the warranty holder in the warrantor's records at least 30 days prior to the effective date of the cancellation. The notice shall state the effective date of the cancellation and the reason for the cancellation.



§ 33-34A-9. Prohibited words in product contract; false or misleading statements prohibited; requiring as condition for loan prohibited

(a) Unless licensed as an insurance company, a vehicle protection product warrantor shall not use in its name, contracts, or literature the words "insurance," "casualty," "surety," "mutual," or any other word that is descriptive of the insurance, casualty, or surety business or that is deceptively similar to the name or description of any insurance or surety corporation or any other vehicle protection product warrantor. A warrantor may use the term "guaranty" or a similar word in the warrantor's name.

(b) A vehicle protection product warrantor shall not make, permit, or cause any false or misleading statements, either oral or written, in connection with the sale, offer to sell, or advertisement of a vehicle protection product.

(c) A vehicle protection product warrantor shall not permit or cause the omission of any material statement in connection with the sale, offer to sell, or advertisement of a vehicle protection product, which under the circumstances should have been made in order to make the statements that were made not misleading.

(d) A vehicle protection product warrantor shall not make, permit, or cause any false or misleading statements, either oral or written, about the performance required or payments that may be available under the vehicle protection product warranty.

(e) A vehicle protection product warrantor shall not make, permit, or cause any statement or practice that has the effect of creating or maintaining a fraud.

(f) A bank, savings and loan association, insurance company, or other lending institution shall not require the purchase of a vehicle protection product as a condition of a loan.

(g) A vehicle protection product seller or warrantor may not require as a condition of sale or financing that a retail purchaser of a motor vehicle purchase a vehicle protection product that is not installed on the motor vehicle at the time of sale.



§ 33-34A-10. Required records; period of retention; examination by Commissioner

(a) All vehicle protection product warrantors shall keep accurate accounts, books, and records concerning transactions regulated under this chapter.

(b) A vehicle protection product warrantor's accounts, books, and records shall include:

(1) Copies of all vehicle protection product warranties;

(2) The name and address of each warranty holder; and

(3) The dates, amounts, and descriptions of all receipts, claims, and expenditures.

(c) A vehicle protection product warrantor shall retain all required accounts, books, and records pertaining to each warranty holder for at least two years after the specified period of coverage has expired. A warrantor discontinuing business in the state shall maintain its records until it furnishes the Commissioner satisfactory proof that is has discharged all obligations to warranty holders in this state.

(d) Vehicle protection product warrantors shall make all accounts, books, and records concerning transactions regulated under this chapter available to the Commissioner for the purpose of examination.



§ 33-34A-11. Examinations by Commissioner; enforcement; opportunity for a hearing; burden on Commissioner to show justification; penalty for violations

(a) The Commissioner may conduct examinations of warrantors, administrators, or other persons to enforce this chapter and protect warranty holders in this state. Upon request of the Commissioner, a warrantor shall make available to the Commissioner all accounts, books, and records concerning vehicle protection products sold by the warrantor that are necessary to enable the Commissioner to reasonably determine compliance or noncompliance with this chapter.

(b) The Commissioner may take action that is necessary or appropriate to enforce the provisions of this chapter and the Commissioner's rules and orders and to protect warranty holders in this state. If a warrantor engages in a pattern or practice of conduct that violates this chapter and that the Commissioner reasonably believes threatens to render the warrantor insolvent or cause irreparable loss or injury to the property or business of any person or company located in this state, the Commissioner may:

(1) Issue an order directed to that warrantor to cease and desist from engaging in further acts, practices, or transactions that are causing the conduct;

(2) Issue an order prohibiting that warrantor from selling or offering for sale service contracts in violation of this chapter;

(3) Issue an order imposing a civil penalty on that warrantor; or

(4) Issue any combination of paragraphs (1) through (3) of this subsection, as applicable.

(c) Prior to the effective date of any order issued pursuant to this Code section, the Commissioner must provide written notice of the order to the warrantor and the opportunity for a hearing to be held within ten business days after receipt of the notice, except that prior notice and hearing shall not be required if the Commissioner reasonably believes that the warrantor has become, or is about to become, insolvent.

(d) A person aggrieved by an order issued under this Code section may request a hearing before the Commissioner. The hearing request shall be filed with the Commissioner within 20 days after the date the Commissioner's order is effective, and the Commissioner must hold such a hearing within 15 days after receipt of the hearing request.

(e) At the hearing, the burden shall be on the Commissioner to show why the order issued pursuant to this Code section is justified. The provisions of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," shall apply to a hearing request under this Code section.

(f) The Commissioner may bring an action in any court of competent jurisdiction for an injunction or other appropriate relief to enjoin threatened or existing violations of this chapter or of the Commissioner's orders or rules. An action filed under this Code section also may seek restitution on behalf of persons aggrieved by a violation of this chapter or orders or rule of the Commissioner.

(g) A person who is found to have violated this chapter or orders or rules of the Commissioner may be ordered to pay to the Commissioner a civil penalty in an amount, determined by the Commissioner, of not more than $500.00 per violation and not more than $10,000.00 in the aggregate for all violations of a similar nature. For purposes of this Code section, violations shall be of a similar nature if the violation consists of the same or similar course of conduct, action, or practice, irrespective of the number of times the conduct, action, or practice that is determined to be a violation of this chapter occurred.



§ 33-34A-12. Adoption of rules and regulations

The Commissioner may adopt such administrative rules consistent with the provisions of this chapter as are necessary to implement them. Such rules and regulations shall include disclosures for the benefit of the warranty holder, record keeping, and procedures for public complaints. Such rules and regulations shall also include the conditions under which surplus lines insurers may be rejected for the purpose of underwriting vehicle protection product warranty agreements.



§ 33-34A-13. Applicability

This chapter applies to all service contracts sold or offered for sale on or after January 1, 2004. The failure of any person to comply with this chapter prior to January 1, 2004, shall not be admissible in any court proceeding, administrative proceeding, arbitration, or alternative dispute resolution proceeding and may not otherwise be used to prove that the action of any person or the affected vehicle protection product was unlawful or otherwise improper.






Chapter 35 - Prepaid Legal Services Plans

§ 33-35-1. Purposes of chapter; legislative findings of fact

(a) The purposes of this chapter are to provide for the registration of prepaid legal services plans, to promote access to quality legal services at the lowest possible price, and to regulate the development and operation of prepaid legal services plans; and it is the intention of the General Assembly that this chapter be interpreted as liberally as necessary to accomplish these purposes.

(b) The General Assembly finds that insurers authorized to transact casualty, life, or accident and sickness insurance in this state are authorized to write policies for prepaid legal services. The General Assembly further finds that there presently exists no specific framework within the insurance laws of this state designed to regulate prepaid legal services. Because of the interest of the state in the controlled development of new methods for providing legal services, exertion of the state's power is necessary for the protection of its citizens.



§ 33-35-2. Definitions

As used in this chapter, the term:

(1) "Advertising" means any communication, other than a solicitation, as defined in paragraph (5) of this Code section, to the public or any segment of the public by means of radio, television, newspaper, magazine, periodical, brochure, pamphlet, circular, or any other means, the apparent purpose or reasonable effect of which would be to convey information purporting to relate to or describe legal rights, legal services, attorneys, or prepaid legal services plans.

(2) "Insurer" means an insurer authorized to transact casualty, life, or accident and sickness insurance in this state or any corporation organized pursuant to Chapter 18 or 19 of this title.

(3) "Legal services" means any services normally provided by an attorney as well as the payment of court costs and related expenses incurred in the exercise of any right, but not including the payment of fines, penalties, judgments, or assessments.

(4) "Prepaid legal services plan" or "plan" means any arrangement whereby responsibility is undertaken to provide, arrange for, pay for, or reimburse any part of the cost of any legal services for a consideration consisting in part of prepaid or periodic charges or dues.

(5) "Solicitation" means any written or oral communication in person or by means of telephone, radio, television, newspaper, magazine, periodical, brochure, circular, or otherwise of any offer of coverage in a prepaid legal services plan, any invitation or request to enroll in a prepaid legal services plan, any attempt to obtain consideration for the coverage of a prepaid legal services plan, or any other device, the apparent purpose or reasonable effect of which would be to induce the recipient of such communication to enroll in or pay any consideration for the coverage provided by a prepaid legal services plan.

(6) "Sponsor" means any person, group, or fraternal or benevolent organization, including but not limited to insurers; corporations; partnerships; trusts; labor, craft, or other unions; or other entities which establish or operate prepaid legal services plans.

(7) "Subscriber" means any person who has been enrolled in a prepaid legal services plan and is entitled to receive the benefits provided in the plan.

(8) "Subscription contract" means any contract signed by an authorized representative of a prepaid legal services plan and an individual or an authorized representative of his group or employer or labor union or other entity with which he is affiliated under which the individual becomes a subscriber to the plan.



§ 33-35-3. Benefits excluded from chapter application

This chapter shall not apply to the benefits available under automobile club membership contracts and automobile liability insurance policies which supply limited legal services or reimbursement for legal services in automobile related matters under certificates of authority issued by the Commissioner, to any legal aid or other legal services program for the indigent, or to any employer-employee legal services plan which is excluded from this chapter by the federal Employee Retirement Income Security Act of 1974.



§ 33-35-4. Licenses required for sponsors of prepaid legal services plans; license fee; endorsement of change of address on license; requirements as to applications for licenses generally

(a) No person other than an insurer, as defined in paragraph (2) of Code Section 33-35-2, shall act as a sponsor or enter into any contract with an individual person or persons whereby such person or persons become subscribers to a prepaid legal services plan without first having obtained a license from the Commissioner to act as sponsor of prepaid legal services in this state.

(b) The annual license fee shall be as provided in Code Section 33-8-1. The fee for the license shall be paid to the Commissioner for the use of the state on or before March 1 of each year.

(c) Before any licensee changes his address, he shall return his license to the Commissioner who shall endorse the license, indicating the change.

(d) The person to whom the license or the renewal of such license may be issued shall file sworn answers, subject to the penalties of perjury, to such interrogatories as the Commissioner may require. The Commissioner shall have authority at any time to require the applicant fully to disclose the identity of all stockholders, partners, officers, and employees; and he may in his discretion refuse to issue or renew a license in the name of any firm, partnership, or corporation if he is not satisfied that any officer, employee, stockholder, or partner of the firm, partnership, or corporation who may materially influence the applicant's conduct meets the standards of this chapter.



§ 33-35-5. Procedure for issuance or denial of licenses generally; standards for issuance or renewal of licenses generally

(a) Upon the filing of an application and the payment of the license fee, the Commissioner shall make an investigation of each applicant and shall issue a license if he finds the applicant is qualified in accordance with this chapter. If the Commissioner does not so find, he shall within 90 days after he has received such application notify the applicant and, at the request of the applicant, give the applicant a full hearing.

(b) The Commissioner shall issue or renew a license as may be applied for when he is satisfied that the person to be licensed:

(1) Is competent and trustworthy and intends to act in good faith as a sponsor of prepaid legal services plans in this state;

(2) Has a good business reputation and has had experience, training, or education so as to be qualified to act as a sponsor of prepaid legal services plans; and

(3) If a corporation, is a corporation incorporated under the laws of this state or a foreign corporation authorized to transact business in this state.



§ 33-35-6. Minimum capital, surplus, and bond requirements

No license or renewal license under this chapter shall be issued to a sponsor other than an insurer as defined in paragraph (2) of Code Section 33-35-2, unless such sponsor:

(1) Shall possess as minimum capital and thereafter maintain a minimum balance of at least $5,000.00 in its capital accounts as shown in its annual report to the Commissioner; provided, however, that the Commissioner shall in his discretion require such higher amounts of capital as he deems necessary for the protection of the public;

(2) Shall deposit with the Commissioner securities acceptable to the Commissioner in the amount of $25,000.00 or shall file with the Commissioner a bond to be approved by the Commissioner and made payable to the Commissioner or his successors in office, which bond is executed by such applicant as principal and by a corporate surety authorized to do business in this state in the penal sum of $25,000.00, conditioned that the sponsor will conduct his business in accordance with this chapter and the laws of this state and that the sponsor will properly account for all moneys collected in connection therewith. The bond shall remain in full force and effect until the surety is released from liability by the Commissioner or until the bond is canceled by the surety and the bond shall not be canceled or terminated unless prior to the cancellation or termination 30 days' written notice is filed with the Commissioner; and

(3) Shall maintain such minimum surplus as the Commissioner may require, which shall be at least 25 percent of its anticipated income over a two-year period calculated on the basis of estimates of premium writings for two-year and five-year periods which shall be filed with the Commissioner as a part of the sponsors' rate filing required under Code Section 33-35-11.



§ 33-35-7. Grounds and procedure for revocation, suspension, or refusal to renew licenses; imposition of probation or fine; review

(a) The Commissioner may revoke, suspend, or refuse to renew the license of any sponsor when and if, after investigation, the Commissioner finds that:

(1) Any license issued to the sponsor was obtained by fraud;

(2) There was any misrepresentation in the application for the license;

(3) The sponsor has otherwise shown itself untrustworthy or incompetent to act as a sponsor;

(4) The sponsor has violated any of the provisions of this chapter or of the rules and regulations of the Commissioner;

(5) The sponsor has misappropriated, converted, illegally withheld, or refused to pay over upon proper demand any moneys entrusted to the sponsor in its fiduciary capacity belonging to an insurer or insured; or

(6) The sponsor is found to be in an unsound condition or in such condition as to render the future transaction of business in this state hazardous to the public.

(b) Before the Commissioner shall revoke, suspend, or refuse to renew the license of any sponsor, he shall give to that person an opportunity to be heard fully and to introduce evidence in his behalf.

(c) In lieu of revoking, suspending, or refusing to renew the license for any of the causes enumerated in subsection (a) of this Code section, after hearing as provided in this subsection the Commissioner may place the sponsor on probation for a period of time not to exceed one year or may fine the sponsor not more than $1,000.00 for each offense, or do both, when, in his judgment he finds that the public interest would not be harmed by the continued operation of the sponsor. The amount of any penalty shall be paid by such sponsor to the Commissioner for the use of the state.

(d) At any hearing provided by this Code section, the Commissioner shall have authority to administer oaths to witnesses. Anyone testifying falsely after having been administered the oath shall be subject to the penalty of perjury.

(e) Any action of the Commissioner taken pursuant to this Code section shall be subject to such review as may be provided in Chapter 2 of this title.



§ 33-35-8. Execution, contents, and filing of subscription contracts generally

(a) Any sponsor of any prepaid legal services plan or authorized representative of any prepaid legal services plan may enter into a subscription contract with any person, with any person's employer, or with any other person or group acting in his or its behalf under which a minimum of 80 percent of all individuals lawfully represented by such person or group become subscribers to the prepaid legal services plan; provided, however, that: (1) no subscription contract shall be written for a period longer than one year; and (2) in the case of subscription contracts issued to groups, no member of the group shall be bound by the subscription contract unless he indicates in writing to the group no earlier than ten days after the date on which he has received effective notice of the terms and benefits of the plan and of the intention of his group to contract for the plan that he does wish to become a subscriber and to be bound by the subscription contract. The notice received by the member shall contain without limitation the provisions itemized in subsection (b) of this Code section.

(b) Every subscription contract shall be in writing and shall contain the following provisions:

(1) A brief statement of the plan's financial structure, including a statement of the amount of any premiums, charges, or dues to be charged or currently being charged and the manner in which such amount is to be paid;

(2) A statement of the amount of benefits, reimbursement, or indemnity to be furnished to each subscriber and the period during which it will be furnished and, if there are exceptions, reductions, exclusions, limitations, or restrictions of such reimbursement or indemnity, a detailed statement of such exceptions, reductions, exclusions, limitations, or restrictions;

(3) A statement of the terms and conditions upon which the subscription contract may be canceled or otherwise terminated by the sponsor or by the subscriber or by his employer or by his group; provided, however, that any cancellation or termination by the sponsor shall not become effective unless accomplished in accordance with Code Section 33-24-44;

(4) A statement describing the applicability or nonapplicability of the benefits of the plan to the family dependents of the subscriber;

(5) A statement of the period of grace which will be allowed the subscriber or his employer or group for making any payment due under the subscription contract, which period shall not be less than ten days;

(6) A statement describing a procedure for settling disputes between or among the sponsor, participating or staff attorneys, and the subscribers;

(7) A statement that the subscription contract includes the endorsements on the contract and attached papers, if any, and contains the entire contract; and

(8) A statement that no statements by the subscriber or his employer or group in the application for the contract shall void the subscription contract or be used in any legal proceeding under the contract, unless such application or an exact copy of the application is included in or attached to such subscription contract.

(c) If a prepaid legal services plan is sponsored by an insurer or is underwritten by an insurer pursuant to subsection (a) of Code Section 33-35-10, the subscription contract of the plan shall contain a provision which shall provide that nothing contained in the subscription contract shall interfere in any way with the right of any individual subscriber to retain any attorney of his free choice at the expense of the plan.

(d) Every subscriber shall be furnished a copy of his subscription contract, and every employer or other group shall be furnished a copy of the subscription contract signed by it.

(e) The sponsor shall be required to file every subscription contract and a copy of its underwriting rules with the Commissioner; also a copy of such subscription contract and underwriting rules shall be sent to the State Bar of Georgia by the sponsor. The filings with the Commissioner shall be deemed approved 90 days after the date the filing is received by the Commissioner, unless prior to the expiration of said 90 day period the Commissioner notifies the sponsor of the prepaid legal services plan in writing of the Commissioner's disapproval. The Commissioner shall require that all subscription contracts shall be fair and reasonable and shall not approve any subscription contracts or underwriting rules that are unfair or inequitable or contrary to the public policy of this state or would, because the provisions are unclear or deceptively worded, encourage misrepresentation.



§ 33-35-9. Sale of subscription contracts

(a) No subscription contracts for prepaid legal services may be sold or offered for sale in this state prior to April 1, 1976, provided that nothing contained in this Code section shall be deemed to prohibit an insurer authorized to transact casualty, life, or accident and sickness insurance in this state from selling or offering for sale in this state individually underwritten and individually issued policies of prepaid legal services insurance on policy forms which have been approved by the Commissioner pursuant to Chapter 9 of this title.

(b) This Code section shall not apply to any subscription contracts negotiated and issued in accordance with Section 302C of the Labor Management Relations Act of 1947 (87 Stat. 314, 29 U.S.C.A. Section 186(c)(8)).

(c) This Code section shall not apply in the event that prior to April 1, 1976, legal services plans' coverages are mandated by any applicable state or federal laws or court decisions.



§ 33-35-10. Powers of sponsors to contract for provision of legal and administrative services

(a)(1) The sponsor of any prepaid legal services plan or authorized representative of the plan may contract with any company licensed to transact casualty, life, or accident and sickness insurance in this state or any corporation organized pursuant to Chapter 18 or 19 of this title, under which contracts the company agrees for a consideration consisting of a specified premium to assume the monetary obligations of the plan to provide or pay for the legal services covered by the subscription contracts issued under such plan upon the failure of the plan itself to meet such obligations within a specified period. The duration of the contract shall not be longer than three years and each contract shall be filed with and subject to the approval of the Commissioner for the fairness of its terms and premiums. The contracts shall be deemed to be approved 90 days after the date of filing with the Commissioner, unless prior to the expiration of such 90 day period the Commissioner notifies the sponsor of the prepaid legal services plan in writing of the Commissioner's disapproval.

(2) Any sponsor entering into such contracts shall fairly disclose to all subscribers affected by them the nature and extent of the extra protection provided by them. Any plan having lawful access to any other source of funds besides the premiums collected, which may be used to meet the obligations of the plan under its subscription contracts, shall make similar fair disclosure to affected subscribers.

(3) Any sponsor which seeks to limit its liability under its subscription contracts to the total of funds collected in premiums from subscribers shall state such limitation clearly and prominently in all subscription contracts.

(b) Any sponsor of any prepaid legal services plan or authorized representative of the plan may contract with any person to provide administrative services necessary to the administration of the plan and the subscription contracts issued under such plan. The duration of the contracts shall not be longer than three years, and each contract shall be filed with and subject to the approval of the Commissioner as to the fairness of its terms. The contracts shall be deemed to be approved 90 days after the date of filing with the Commissioner, unless prior to the expiration of the 90 day period the Commissioner notifies the sponsor of the prepaid legal services plan in writing of the Commissioner's disapproval.



§ 33-35-11. Submission to Commissioner of underwriting rules and rates, premiums, or fees; approval or disapproval

(a) No sponsor of any prepaid legal services plan or authorized representative of the plan shall enter into any contract with subscribers unless and until the sponsor has filed with the Commissioner a copy of its underwriting rules and a full schedule of the rates, premiums, or membership fees to be charged to the subscribers. These filings shall be deemed to be approved by the Commissioner 90 days after the date of filing with the Commissioner, unless prior to the expiration of the 90 day period the Commissioner notifies the sponsor of the prepaid legal services plan in writing of the Commissioner's disapproval.

(b) In considering whether or not to approve a given rate schedule, the Commissioner shall consider the following factors:

(1) Whether the rates are adequate to ensure that all the benefits contracted for will be supplied;

(2) Whether the rates are excessive;

(3) Whether the rates are unfairly discriminatory; and

(4) Whether the rates are otherwise contrary to the laws or public policies of this state.

(c) Insurers authorized to transact casualty, life, or accident and sickness insurance in this state or any corporation organized pursuant to Chapter 18 or 19 of this title shall be required to comply with the requirements of this Code section if they sell or offer for sale policies of prepaid legal services insurance in this state or if they underwrite prepaid legal services plans of sponsors licensed to operate prepaid legal services plans in this state; provided, however, that nothing contained in this Code section shall be deemed to relieve any insurer authorized to transact casualty, life, or accident and sickness insurance in this state or any corporation organized pursuant to Chapter 18 or 19 of this title from complying with the requirements of this title and the laws of this state.



§ 33-35-12. Standards for advertising and solicitation

All advertising and solicitation concerning prepaid legal services plans shall be conducted in a simple, dignified manner. Every item of advertising or solicitation shall conform with the following standards:

(1) The form and content of any advertisement or solicitation shall be accurate and shall be sufficiently complete and clear to avoid deception or the capacity or tendency to mislead or deceive. Whether an advertisement has a capacity or tendency to mislead or deceive shall be determined by the Commissioner from the overall impression that the advertisement may be reasonably expected to create upon a person of average education or intelligence within the segment of the public to which it is directed or within a segment of the public to which such advertisement may be reasonably calculated to reach;

(2) All advertisements and solicitations shall be truthful and not misleading in fact or in implication. Words or phrases, the meaning of which is clear only by implications or by familiarity with insurance terminology, shall not be used;

(3) Advertising and solicitation which include references to the legal rights or remedies of citizens shall be legally accurate;

(4) Advertising and solicitation which include references to the particular characteristics of one or more sponsors or prepaid legal services plans or which compare one or more sponsors or prepaid legal services plans shall be truthful and not misleading; and

(5) No advertising or solicitation shall contain the name, address, telephone number, or any other identifying information about any attorney; and no such advertising or solicitation shall extol the alleged virtues or qualifications or point out the alleged shortcomings of any attorney, whether named or not; provided, however, that communications directed solely to existing subscribers of prepaid legal services plans which restrict their benefits to services rendered by attorneys preselected by the plan may include the names, addresses, and telephone numbers of participating attorneys.



§ 33-35-13. Investment of funds of plans

A sponsor shall invest the funds of a prepaid legal services plan only in such investments as are authorized by the laws of this state for the investment of assets of insurance companies and subject to the limitations placed on the investments or in such investments as are authorized by the laws of this state for the investment of assets of corporations authorized to transact business in this state pursuant to Chapter 18 or 19 of this title as the case may be.



§ 33-35-14. Administration of deposits of plans

Any deposits of a sponsor of a prepaid legal services plan deposited with the Commissioner pursuant to this chapter shall be administered by the Commissioner in accordance with Chapter 12 of this title as though deposited by a domestic casualty, life, or accident and sickness insurer authorized to transact insurance in this state or as deposited by a corporation authorized to transact business in this state pursuant to Chapter 18 or 19 of this title.



§ 33-35-15. Maintenance of books and records by sponsors; examination by Commissioner; reports of examinations; payment of expenses of examinations

(a) The Commissioner shall require every sponsor of a prepaid legal services plan to retain at the address shown on its license the plan related books, records, accounts, and vouchers for a term of three years beginning immediately after the completion of the transaction and shall require that they be kept in such manner that the Commissioner or his authorized representatives may readily verify its annual statements and determine whether the plan and the sponsor are in compliance with the law.

(b) The Commissioner or his designee shall at least every three years visit each sponsor of a prepaid legal services plan and examine into such of its affairs as relate to the business of operating the plan. The Commissioner shall have free access to all plan related books, records, accounts, and vouchers of the plan and may summon and examine under oath officers, trustees, agents, and employees of the plan and any other persons regarding the affairs and condition of the plan; provided, however, that no written or oral information need be supplied under this or any other subsection of this chapter in violation of the attorney-client privilege as it is construed by the courts of this state.

(c) Every sponsor of a plan being examined and its officers, employees, and representatives shall produce and make freely accessible to the Commissioner the accounts, records, documents, and files in its possession or control relating to the subject of the examination. The officers, employees, and representatives shall facilitate such examination and aid the examiners as far as it is in their power in making the examination.

(d)(1) The Commissioner shall make a full written report of each examination made by him containing only facts ascertained from the accounts, records, and documents examined and from the sworn testimony of witnesses.

(2) The report shall be certified by the Commissioner or by the examiner in charge of the examination and when so certified, after filing as provided in paragraph (3) of this subsection, shall be admissible in evidence in any proceeding brought by the Commissioner against the sponsor of the plan examined or any officer or agent of such sponsor and shall be prima-facie evidence of the facts stated in the report.

(3) The Commissioner shall furnish a copy of the proposed report to the sponsor of the plan examined not less than 20 days prior to filing the report. If the plan so requests in writing within the 20 day period or such longer period as the Commissioner may grant, the Commissioner shall grant a hearing with respect to the report and shall not file the report until after the hearing and such modifications have been made in the report as the Commissioner may deem proper.

(4) The Commissioner may withhold from public inspection the report of any examination or investigation for so long as he deems it to be in the public interest or necessary to protect the plan examined from unwarranted injury.

(5) After the report has been filed, the Commissioner may publish the report or the results of the report in one or more newspapers published in this state if he should deem it to be in the public interest.

(e) The sponsor of the plan so examined shall pay at the direction of the Commissioner all the actual travel and living expenses of the examination. When the examination is made by an examiner who is not a regular employee of the department, the sponsor examined shall pay the proper charges for the services of the examiner and his assistants in an amount approved by the Commissioner. A consolidated account for the examination shall be filed by the examiner with the Commissioner. No sponsor or other entity shall pay and no examiner shall accept any additional emolument on account of any examination. When the examination is conducted in whole or in part by regular salaried employees of the department, payment for the services and proper expenses shall be made by the sponsor examined to the Commissioner; and the payment shall be deposited with the Office of the State Treasurer.



§ 33-35-16. Annual filing of information by sponsors

Every sponsor of a prepaid legal services plan shall annually on or before March 1 file in the office of the Commissioner the following items:

(1) A statement verified by at least two of its principal officers or trustees showing the financial condition of the plan on December 31 of the preceding year, which statement shall be in such form and shall contain such matters as the Commissioner shall prescribe. A copy of such statement shall also be sent to each subscriber to the plan on or before March 31 unless such sponsor is an insurer as defined in Code Section 33-35-2 whose annual report of its affairs and operations has been filed with the Commissioner in accordance with Code Section 33-3-21;

(2) A statistical summary listing the numbers and types of claims paid and the average dollar amount of each type of claim;

(3) A list of the groups currently subscribing to the plan;

(4) A statement of the name, organizational form, and principal place of business of the plan and the name, organizational form, and principal place of business of the sponsor of the plan;

(5) Copies of all advertising or solicitation material which the plan is using; and

(6) Such other pertinent and relevant information as the Commissioner may reasonably require for the proper administration of this chapter; provided, however, that all information furnished under this paragraph shall be kept confidential by the Commissioner and shall not be made public by the Commissioner or any other person without the prior written consent of the sponsor or insurer to which it pertains, unless the Commissioner, after giving the sponsor or insurer who would be affected by the information notice and opportunity to be heard, determines that the interests of the subscribers, policyholders, or the public will be served by the publication of the information, in which event he may publish all or any part thereof in such manner as he may deem appropriate except to the extent that it may be produced in any judicial or administrative proceeding and may be admissible in evidence therein.



§ 33-35-17. Conduct of hearings and proceedings

Except as otherwise provided in this chapter, all hearings and proceedings held under this chapter shall be conducted in accordance with Chapter 2 of this title and the Commissioner shall have all the powers granted to him in Chapter 2 of this title.



§ 33-35-18. Issuance of injunctions against transaction of business by plans; appointment of receivers; institution of criminal proceedings

If the Commissioner finds that any prepaid legal services plan or its sponsor: (1) has failed to comply with any provision of this chapter; (2) is fraudulently operated; (3) is in such condition as to render further plan operations hazardous to the public interest or the interest of subscribers; (4) is financially unable to meet its obligations and claims as they come due; or (5) has violated any other law, he may apply to the Superior Court of Fulton County for an injunction. The court may immediately issue a temporary injunction restraining the transaction of any business by the plan; and it may after a full hearing make the injunction permanent and appoint one or more receivers to take possession of the books, papers, moneys, and other assets of the plan to settle its affairs and distribute its funds to those entitled to such funds, subject to such rules and orders as the court may prescribe. If it appears that a crime has been committed in connection with the sale, advertisement, administration, or management of any prepaid legal services plan, the Attorney General of this state may pursue the appropriate criminal action.



§ 33-35-19. Venue of actions against sponsors

The venue provisions applicable to insurers under Chapter 4 of this title shall apply to sponsors as defined in paragraph (6) of Code Section 33-35-2.



§ 33-35-20. Promulgation of rules and regulations by Commissioner

The Commissioner shall have full power and authority to promulgate and adopt rules and regulations necessary for the implementation of this chapter.



§ 33-35-21. Applicability of chapter generally

This chapter shall apply to all persons, groups, or fraternal or benevolent organizations, including but not limited to insurers; corporations; partnerships; trusts; labor, craft, or other unions; or any other entities who propose to operate or are operating or participating in the operation of a prepaid legal services plan as such plan is defined in paragraph (4) of Code Section 33-35-2.



§ 33-35-22. Applicability of chapter to other insurers

All insurers authorized to transact casualty, life, or accident and sickness insurance in this state or any corporation organized pursuant to Chapter 18 or 19 of this title which is authorized to issue policies of prepaid legal services insurance in this state shall be required to meet all the requirements of this chapter unless specifically excepted from the requirements by this chapter, provided that nothing contained in this chapter shall be deemed to relieve the obligations of an insurer authorized to transact casualty, life, or accident and sickness insurance in this state or any corporation organized pursuant to Chapter 18 or 19 of this title from complying with any other applicable requirements of this title and any other applicable laws of this state.



§ 33-35-23. Applicability of Chapter 6 of title

Chapter 6 of this title, applicable to insurers, shall apply to sponsors as defined in paragraph (6) of Code Section 33-35-2; and, for the purpose of determining whether a violation of Chapter 6 of this title has occurred, a subscriber, as defined in paragraph (7) of Code Section 33-35-2, shall be deemed to be an insured or a policyholder as used in Chapter 6 of this title, whichever is applicable.






Chapter 36 - Georgia Insurers Insolvency Pool

§ 33-36-1. Short title

This chapter shall be known and may be cited as the "Georgia Insurers Insolvency Pool Act."



§ 33-36-2. Creation; accounts; responsibility; supervision and regulation

There is created a Georgia Insurers Insolvency Pool which shall consist of three accounts: (1) workers' compensation account; (2) automobile account; and (3) all other covered insurance account. The pool shall be responsible for the investigation, adjustment, compromise, settlement, and payment of covered claims; for the investigation, handling, and denial of noncovered claims; and for the management and investment of funds administered by the pool. The members of the pool shall be responsible for the payment of assessments levied pursuant to subsection (b) of Code Section 33-36-7; for adherence to the rules of the plan approved pursuant to Code Section 33-36-6; and for other obligations imposed by this chapter. The pool shall come under the immediate supervision of the Commissioner and shall be subject to the applicable provisions of the insurance laws of this state.



§ 33-36-3. Definitions

As used in this chapter, the term:

(1) "Affiliate" means a person who, directly or indirectly, through one or more intermediaries, controls, is controlled by, or is under common control with another person.

(2) "Affiliate of the insolvent insurer" means a person who, directly or indirectly, through one or more intermediaries, controls, is controlled by, or is under common control with an insolvent insurer on December 31 of the year next proceeding the date the insurer becomes an insolvent insurer.

(3) "Control" means the direct or indirect possession of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services, or otherwise unless the power is the result of an official position with or corporate office held by the person. Control shall be presumed to exist if any person, directly or indirectly, owns, controls, holds with the power to vote, or holds proxies representing 10 percent or more of the voting securities of any other person. This presumption may be rebutted by a showing that control does not exist in fact and any person disputing his or her status as an affiliate of an insurer authorized to do business in Georgia or an insolvent insurer may file a disclaimer in accordance with subsection (i) of Code Section 33-13-4.

(4)(A) "Covered claim" means an unpaid claim which:

(i) Arises out of a property or casualty insurance policy issued by an insurer which becomes an insolvent insurer which was authorized to do an insurance business in this state either at the time the policy was issued or when the insured event occurred; and

(ii) Is within any of the classes of claims under subparagraph (B) of this paragraph.

(B) A claim shall not be paid unless it arises out of an insurable event under a property or casualty insurance policy and it is:

(i) An unearned premium claim of a policyholder who at the time of the insolvency was a resident of this state;

(ii) An unearned premium claim of a policyholder under a policy affording coverage for property permanently situated in this state;

(iii) The claim of a policyholder or insured who at the time of the insured event was a resident of this state;

(iv) The claim of a person having an insurable interest in or related to property which was permanently situated in this state; or

(v) A claim under a liability or workers' compensation insurance policy when either the insured or third-party claimant was a resident of this state at the time of the insured event.

(C) A covered claim shall not include any claim in an amount of less than $50.00; provided, however, that any claim of $50.00 or more shall be paid in full.

(D) A covered claim shall not include that portion of any first-party claim which is in excess of the applicable limits provided in the policy or $300,000.00, whichever is less.

(E) A covered claim shall not include that portion of any third-party claim, other than a workers' compensation claim, which is in excess of the applicable limits provided in the policy or $300,000.00, whichever is less.

(F) A covered claim shall not include any obligation to insurers, reinsurers, insurance pools, underwriting associations, health maintenance organizations, hospital plan corporations, or professional health service corporations as subrogation recoveries, reinsurance recoveries, contribution, indemnification, or otherwise. No such claim for any amount due any reinsurer, insurer, insurance pool, underwriting association, health maintenance organization, hospital plan corporation, or professional health service corporation may be asserted against a person insured under a policy issued by an insolvent insurer other than to the extent such claim exceeds the pool obligation limitations set forth in this Code section.

(G) A covered claim shall not include any first-party claim by an insured whose net worth exceeds $10 million on December 31 of the year next preceding the date the insurer becomes an insolvent insurer; provided, however, that an insured's net worth on such date shall be deemed to include the aggregate net worth of the insured and all of its subsidiaries and affiliates as calculated on a consolidated basis; or any third-party claim relating to a policy of an insured whose net worth exceeds $25 million on December 31 of the year next preceding the date the insurer becomes an insolvent insurer; provided, however, that an insured's net worth on such date shall be deemed to include the aggregate net worth of the insured and all of its subsidiaries and affiliates as calculated on a consolidated basis; and further provided that this exclusion shall not apply to third-party claims against the insured where the insured has applied for or consented to the appointment of a receiver, trustee, or liquidator for all or a substantial part of its assets, filed a voluntary petition in bankruptcy, filed a petition or an answer seeking a reorganization or arrangement with creditors or to take advantage of any insolvency law or, if an order, judgment, or decree is entered by a court of competent jurisdiction, on the application of a creditor, adjudicating the insured bankrupt or insolvent or approving a petition seeking reorganization of the insured or of all or substantial part of its assets.

(H) A covered claim shall not include any first-party claims by an insured which is an affiliate of the insolvent insurer.

(I) A covered claim shall not include any claim or judgment for punitive damages and attorney's fees associated therewith against any insolvent insurer, its insured, or the insurers insolvency pool.

(J) A covered claim shall not include any workers' compensation benefits payable under subsection (e) or (f) of Code Section 34-9-221 or paragraph (2), (3), or (4) of subsection (b) of Code Section 34-9-108 after the effective date of the court order of rehabilitation or liquidation.

(K) A covered claim shall include a claim for unearned premium only if such claim derives from the payment of a stated premium and shall not include those which derive from an unstated premium such as calculated from audit, dividend, deposit, or retrospect plans. Further, a covered claim shall not include:

(i) That portion of a claim for unearned premium which is in excess of $20,000.00; or

(ii) A claim for unearned premium resulting from a policy which was not in force on the date of the final order of liquidation.

(L) A covered claim shall not include any fee or other amount relating to goods or services sought by or on behalf of any attorney or other provider of goods or services retained by the insolvent insurer or an insured prior to the date it was determined to be insolvent.

(M) A covered claim shall not include any fee or other amount sought by or on behalf of an attorney or other provider of goods or services retained by any insured or claimant in connection with the assertion or prosecution of any claim, covered or otherwise, against the pool. However, in such a case, the pool shall not offset amounts from any recovery paid to a claimant in such an action which the claimant has agreed are to be paid to the attorney in a contingency fee arrangement.

(N) A covered claim shall not include any claims for interest.

(5) "Insolvent insurer" means an insurer which was licensed to issue property or casualty insurance policies in this state at any time subsequent to July 1, 1970, and against whom a final order of liquidation with a finding of insolvency has been entered by a court of competent jurisdiction in the insurer's state of domicile or of this state and which order of liquidation has not been stayed or been the subject of a writ of supersedeas or other comparable order.

(6) "Insolvency pool" or "pool" means the Georgia Insurers Insolvency Pool established pursuant to Code Section 33-36-2.

(7) "Insured" means any named insured, any additional insured, any vendor, any lessor, or any other party identified as an insured under the policy as long as insurable interests remain relevant.

(8) "Insurer" or "company" means any corporation or organization that has held or currently holds a license to engage in the writing of property or casualty insurance policies in this state since July 1, 1970, including the exchanging of reciprocal or interinsurance contracts among individuals, partnerships, and corporations, except farmer assessment mutual insurers, county assessment mutual insurers, and municipal assessment mutual insurers.

(9) "Net direct written premiums" means direct gross premiums written on property or casualty insurance policies, less return premiums on the policies and dividends paid or credited to policyholders on such direct business. Premiums written by any authorized insurer on policies issued to self-insurers, whether or not designated as reinsurance contracts, shall be deemed net direct written premiums.

(10) "Person" means any individual or legal entity, including governmental entities.

(11) "Property and casualty insurance policies" or "policy" means any contract, including endorsements to such contract and without regard to the nature or form of the contract or endorsement, which provides coverages as enumerated in Code Sections 33-7-3 and 33-7-6, except:

(A) Life insurance and annuities (being that class of insurance referred to in Code Section 33-7-4);

(B) Accident, health, and disability insurance except where written as part of an automobile insurance contract (being that class of insurance referred to in Code Section 33-7-2);

(C) Title insurance (being that class of insurance referred to in Code Section 33-7-8);

(D) Credit life insurance (being that class of insurance referred to in paragraph (2) of Code Section 33-31-1);

(E) Credit insurance, vendors' single interest insurance, or collateral protection insurance, or any similar insurance protecting the interests of a creditor arising out of a creditor-debtor transaction;

(F) Mortgage guaranty, financial guaranty, or other forms of insurance offering protection against investment risks;

(G) Fidelity or surety bonds or any other bonding obligations;

(H) Insurance of warranties or service contracts including insurance that provides for the repair, replacement, or service of goods or property, or indemnification for repair, replacement, or service, for the operational or structural failure of the goods or property due to a defect in materials, workmanship, or normal wear and tear, or provides reimbursement for the liability incurred by the issuer of agreements or service contracts that provide such benefits;

(I) Ocean marine insurance;

(J) Any transaction or combination of transactions between a person, including affiliates of such person, and an insurer, including affiliates of such insurer, which involves the transfer of investment or credit risk unaccompanied by the transfer of insurance risk; or

(K) Any insurance provided by or guaranteed by government.



§ 33-36-4. Insurers Solvency Board

(a) There shall be a board of trustees of the Georgia Insurers Insolvency Pool which shall be known as the Insurers Solvency Board and which shall consist of seven members. At all times, the board shall contain at least one member from a domestic insurer. The members of the board shall not be considered employees of the department. The members of the board shall be selected by the Commissioner. Each board member so selected shall represent a company licensed to do business in Georgia. Any member may be removed from office by the Commissioner when, in his or her judgment, the public interest may so require. Each member appointed shall serve for a term of three years and until his or her successor has been appointed and qualified and, in case of a vacancy for any reason in the office of any such member, the Commissioner shall appoint a member to fill the unexpired term of such vacant office.

(b) In approving selections to the board, the Commissioner shall consider among other things whether all member insurers are fairly represented.

(c) The actual expenses of the members of the board incurred in attending meetings shall be paid out of the assets of the insolvency pool, but members of the board shall not otherwise be compensated by the pool for their services. For the purpose of considering questions before it, the board shall have access to all the books, records, reports, and papers in the department, including all confidential communications; and the members of the board shall treat such communications as confidential.



§ 33-36-5. Insurers required to become members of pool

Every insurer authorized to write property or casualty insurance policies in this state shall be a member of the insolvency pool and shall be liable for assessments pursuant to Code Section 33-36-7 and shall also be responsible for the other obligations imposed pursuant to this chapter.



§ 33-36-6. Plan to govern members; rules; requirements for plan; assignment of claims or judgments against insolvent insurers; claimants of assets of insolvent insurers; jurisdiction; venue

(a) The Georgia Insurers Insolvency Pool is a nonprofit legal entity with the right to bring and defend actions and such right to bring and defend actions includes the power and right to intervene as a party before any court in this state that has jurisdiction over an insolvent insurer as defined in this chapter. The pool shall adopt, and the Commissioner shall approve, a reasonable plan which is not inconsistent with this chapter and which is fair to insurers and equitable to their policyholders, pursuant to which all admitted insurers shall become members of the pool. All members of the pool shall adhere to the rules of the plan. The plan may be amended by an affirmative vote of a majority of the Insurers Solvency Board.

(b) If, for any reason, the pool fails to adopt a suitable plan within six months following July 1, 1970, or if at any time after July 1, 1970, the pool fails to adopt necessary amendments to the plan, the Commissioner shall adopt and promulgate, after a hearing, such reasonable rules as are necessary to effectuate this chapter. The rules shall continue in force until modified by the Commissioner or superseded by a plan of operation adopted by the pool and approved by the Commissioner.

(c) The plan as provided for in subsection (a) of this Code section shall:

(1) Establish the procedures whereby all the powers and duties of the pool under this chapter will be performed;

(2) Establish procedures for handling assets of the pool;

(3) Mandate that procedures be established for the disposition of liquidating dividends or other moneys received from the estate of the insolvent insurer;

(4) Mandate that procedures be established to designate the amount and method of reimbursing members of the board of trustees under Code Section 33-36-4;

(5) Establish procedures by which claims may be filed with the pool and establish acceptable forms of proof of covered claims. Notice of claims to the receiver or liquidator of the insolvent insurer shall be deemed notice to the pool or its agent and a list of claims shall be periodically submitted to the pool or insolvency fund or its equivalent in another state by the receiver or liquidator;

(6) Establish regular places and times for meetings of the board of trustees;

(7) Mandate that procedures be established for records to be kept of all financial transactions of the pool, its agents, and the board of trustees;

(8) Establish the procedures whereby selections for the board of trustees will be submitted to the Commissioner; and

(9) Contain additional provisions necessary or proper for the execution of the powers and duties of the pool.

(d) In accordance with the plan, the pool may designate insurers to act on behalf of the pool to carry out the purposes of this chapter, but a member may decline such designation. The Commissioner may disapprove such designation. The plan may provide a procedure under which pending claims or judgments against the insolvent insurer or its insureds are assigned to the member companies designated to act for the pool. The assignee-insurer is authorized to appear and defend a claim in a court of competent jurisdiction or otherwise and to investigate, adjust, compromise, and settle a covered claim or to investigate, handle, and deny a noncovered claim, and to do so on behalf of and in the name of the pool. If an assignee-insurer pays the covered claim, it shall be reimbursed by the pool or be entitled to set off said payment against future assessments. The unreimbursed claim of such an insurer against the pool shall be an admitted asset of the insurer. Insureds entitled to protection of this chapter shall cooperate with the pool and the assignee-insurer.

(e) The pool as a legal entity and any of its individual members shall have no cause of action against the insured of the insolvent insurer for any sums it has paid out except such causes of action as the insolvent insurer would have had if such sums had been paid by the insolvent insurer and except as otherwise provided in this chapter. The pool shall be subrogated to the rights of any insured or claimant, to the extent of a covered claim, to participate in the distribution of assets of the insolvent insurer to the extent that the pool has made payment. Any claimant or insured entitled to the benefits of this chapter shall be deemed to have assigned to the pool, to the extent of any payment received, his or her rights against the estate of the insolvent insurer. After determination of insolvency of any insurer, the pool shall be a party in interest in all proceedings involving policies insured or assumed by the pool with the same rights to receive notice and defend, appeal, and review as the insolvent insurer would have had if solvent. All moneys recovered under this Code section or any other Code section shall be added to the assessments collected under Code Section 33-36-7.

(f) Except for actions by member insurers aggrieved by final actions or decisions of the pool pursuant to Code Section 33-36-18, all actions relating to or arising out of this chapter against the pool must be brought in the courts in this state. Such courts shall have exclusive jurisdiction over all actions relating to or arising out of this chapter against the pool.

(g) Exclusive venue in any action by or against the pool is in the Superior Court of DeKalb County. The pool may, at the option of the pool, waive such venue as to specific actions.



§ 33-36-7. Levy of assessments against insurers; reimbursement of expenses; refunds of assessments

(a) For the purposes of administration and assessment under this Code section, the pool shall be divided into three separate accounts: (1) workers' compensation insurance account; (2) automobile insurance account; and (3) all other covered insurance account. Separate assessment shall be made for each account. No assessment shall be levied for any account as long as the assets held in such account are sufficient to cover all estimated payments for liquidation in process under the account.

(b) To the extent necessary to secure the funds for the respective accounts of the pool for the payment of covered claims and also to pay the reasonable costs to administer the pool, the Commissioner, upon certification of the pool, shall levy assessments in the proportion that each insurer's net direct written premiums in this state in the classes protected by the account bear to the total of the net direct written premiums received in this state by all such insurers for the preceding calendar year for the kinds of insurance included within such account. Assessments shall be remitted to and administered by the pool in the manner specified by the approved plan. Each insurer so assessed shall have at least 30 days' written notice as to the date the assessment is due and payable. Every assessment shall be made as a uniform percentage applicable to the net direct written premiums of each insurer in the kinds of insurance included within the account in which the assessment is made. The assessments levied against any insurer shall not exceed in any one year more than 2 percent of that insurer's net direct written premiums in this state for the kinds of insurance included within such account during the calendar year next preceding the date of such assessments. If sufficient funds from the assessments, together with funds previously raised, are not available in any one year in the respective account to make all the payments or reimbursements then owing to insurers designated to act for the pool, the funds available shall be prorated and the unpaid portion shall be paid as soon thereafter as funds become available.

(c) The pool may exempt any insurer from an assessment if an assessment by the pool would result in the insurer's financial statement reflecting an amount of capital or surplus less than the sum of the minimum amount required by any jurisdiction in which the insurer is authorized to transact insurance.

(d) Any necessary and proper expenses incurred by an insurer in the investigation, adjustment, compromise, settlement, denial, or handling of claims assigned to it shall, upon proper verification under the rules of the pool, entitle the insurer to reimbursement. Any insurer whose employee serves on the staff of the pool may set off from its assessment any necessary and proper expenses incurred by the insurer resulting from said service of its employee.

(e) An insurer which ceases to engage in the business of writing property or casualty insurance policies in this state shall have no right to a refund of any assessment previously remitted to the pool.



§ 33-36-7.1. Surcharge on premiums to recoup assessments; disclosure to insureds; excess surcharges, exception where the expense of collection would exceed the amount of the surcharge

(a) The plan adopted pursuant to Code Section 33-36-6 shall contain provisions whereby each member insurer is required to recoup over the year following the year of the assessment a sum calculated to recoup the assessments paid by the member insurer under this chapter by way of a surcharge on premiums charged for insurance policies to which this article applies. Amounts recouped shall not be considered premiums for any other purpose, including the computation of gross premium tax or agents' commission.

(b) The amount of any surcharge shall be separately stated on either a billing or policy declaration sent to an insured. Member insurers who collect surcharges in excess of assessments paid pursuant to Code Section 33-36-7 for an insolvent insurer shall remit the excess to the pool as an additional assessment within 30 days after the pool has determined the amount of the excess recoupment and given notice to the member of that amount. The excess shall be applied to reduce future assessment charges in the appropriate category.

(c) The plan of operation may permit a member insurer to omit collection of the surcharge from its insureds when the expense of collecting the surcharge would exceed the amount of the surcharge. However, nothing in this Code section shall relieve the member insurer of its obligation to recoup the amount of surcharge otherwise collectable.



§ 33-36-8. Issuance by Commissioner of notice of judicial determination of insolvency of insurer; requirement of notification of insureds by agents of insurer; publication of notice

Upon the determination of a court of competent jurisdiction of the state of domicile of an insurer that the insurer is insolvent, the Commissioner of this state shall promptly give notice of the insurer's insolvency by first-class mail to all persons known or reasonably expected to have or be interested in claims against the insurer at such person's last known address, all insureds of the insolvent insurer known to the Commissioner at such insured's last known address, and all insurers subject to this chapter. The Commissioner may also require each agent of the insolvent insurer to give prompt written notice by first-class mail at the insured's last known address to each insured of the insolvent insurer for whom he was agent of record. Notice shall also be given by publication in a newspaper of general circulation published in the county where the insurer had its principal office not less than once per week for four weeks and by publication elsewhere in this state as the court may direct.



§ 33-36-9. Coverage afforded by insolvent insurers to become obligation of pool; investigation and settlement of claims by pool

In the event an insurer is ordered to be liquidated, the coverage afforded by property and casualty insurance policies issued by such insurer shall, with respect to covered claims, become the obligation of the pool for a period of 30 days from the date of such determination or until policy expiration date if less than said 30 days or until the policy has been replaced by the insurer within said 30 days. The pool shall be deemed the insurer only to the extent of its obligation on the covered claims and to such extent, subject to the limitations provided in this chapter, shall have all rights, duties, and obligations of the insolvent insurer as if the insurer had not become insolvent, including, but not limited to, the right to pursue and retain salvage and subrogation recoverable on paid covered claim obligations. The pool shall not be deemed the insolvent insurer for any purpose relating to the issue of whether the pool is amenable to the personal jurisdiction of the courts of any state. The pool is authorized to investigate, adjust, compromise, and settle covered claims or to investigate, handle, and deny noncovered claims. The pool shall have the authority, upon approval of the Commissioner, to borrow funds necessary to effect the purposes of this chapter. The pool shall have the authority to establish procedures for requesting financial information from insureds on a confidential basis for purposes of applying Code sections concerning their net worth, subject to such information being shared with any other association similar to the pool and the liquidator for the insolvent company on the same confidential basis. If the insured refuses to provide the requested financial information and an auditor's certification of the same where requested and available, the pool may deem the net worth of the insured, in the instance of a first-party claim, to be in excess of $10 million at the relevant time or, in the event of a third-party claim, to be in excess of $25 million at the relevant time. In any lawsuit contesting the applicability of subparagraph (G) of paragraph (4) of Code Section 33-36-3 or subsection (d) of Code Section 33-36-14 where the insured has declined to provide financial information under the procedure provided pursuant to this Code section, the insured shall bear the burden of proof concerning its net worth at the relevant time. If the insured fails to prove that its net worth at the relevant time was less than the applicable amount, the court shall award the pool its full costs, expenses, and reasonable attorney's fees in contesting the claim.



§ 33-36-10. Recovery under chapter of covered claims recoverable under insolvency funds of other states

(a) It is not the purpose of this chapter to provide or permit duplicate recoveries of covered claims under this chapter and an insolvency fund or its equivalent of any other state. In the construction and application of this chapter with respect to a covered claim which may be recoverable under this chapter and under an insolvency fund or its equivalent in another state, the sole recovery: (1) with respect to a workers' compensation claim, shall be under the insolvency fund or its equivalent of the state of residence of the claimant; (2) with respect to a first-party claim of an insured for damage to or destruction of property with a permanent location, shall be under the insolvency fund or its equivalent of the state where the property is permanently situated; and (3) with respect to any other covered claim, shall be under the insolvency fund or its equivalent of the state of residence of the insured.

(b) Any recovery obtained from the pool pursuant to this chapter shall be reduced by those amounts recovered in any other state from a similar or equivalent insolvency fund in such state when the recovery was obtained by the same claimant for the same claim filed against the pool in this state.



§ 33-36-11. Limitation for filing claims; claims filed after final date set by court; default judgments

(a) Notwithstanding any other provisions of this chapter, except as provided for in Code Section 33-36-20, a covered claim shall not include a claim filed with the pool after the earlier of (1) 18 months after the date of the order of liquidation, or (2) the final date set by the court for the filing of claims against the liquidator or receiver of an insolvent insurer and shall not include any claim filed with the pool or a liquidator for protection afforded under the insured's policy for incurred but not reported losses.

(b) The pool may not be found in default. No default judgments may be entered against the pool, the insolvent insurer, or the insured of the insolvent insurer after the instigation of an insolvency proceeding prior to an order of liquidation, nor during the pendency of insolvency proceedings, nor during a 120 day stay following an order of liquidation.

(c) In no instance may a finding of default or the entry of a default judgment against an insurer be applicable or enforceable against the pool or the insured of the insolvent insurer.



§ 33-36-12. Powers and duties of Commissioner as to collection of assessments; judicial review

The Commissioner shall bring an action for and recover, on behalf of the pool, any assessment not paid when due. He may, after notice and hearing, revoke the certificate of authority to transact business in this state of an insurer who is a member of the pool which fails to pay an assessment when due as provided in this chapter and after demand having been made or which otherwise fails to comply with the plan as approved pursuant to Code Section 33-36-6. Any action taken by the Commissioner shall be subject to judicial review as provided in Code Sections 33-2-26 through 33-2-28.



§ 33-36-13. Allowance of claims by receivers, liquidators, or statutory successors; appointment of pool as insurer's agent

With respect to insolvent insurers incorporated in this state, the receiver, liquidator, or statutory successor shall allow as a proper claim on the assets of the insolvent insurer amounts paid under this chapter by or on behalf of the pool or paid by an insolvency fund or its equivalent in another state on or with respect to covered claims, notwithstanding provisions to the contrary in any statute of this state relating to the rights and duties of such receiver, liquidator, or statutory successor. As a condition of an insurer doing business in this state, all property and casualty insurance policies issued or renewed shall be deemed to provide that the insurer appoints the pool as its agent with respect to investigation, adjustment, compromise, and settlement of covered claims and to reimburse the pool for any payment made under the terms of this chapter, and that such appointment and obligation shall be binding on any receiver, liquidator, or statutory successor appointed to liquidate or wind up its affairs.



§ 33-36-14. Exhaustion of rights by claimants against insolvent insurers prior to recovery; recovery of payment to claimants in excess of amounts authorized; reduction of liability of insured; recovery of amounts paid on behalf of certain persons

(a) Except as provided for in Code Section 33-36-20, any person having a claim against a policy or an insured under a policy issued by an insolvent insurer, which claim is a covered claim and is also a claim within the coverage of any policy issued by a solvent insurer, shall be required to exhaust first his or her rights under such policy issued by the solvent insurer. The policy of the solvent insurer shall be treated as primary coverage and the policy of the insolvent insurer shall be treated as secondary coverage and his or her rights to recover such claim under this chapter shall be reduced by any amounts received from the solvent insurers.

(b) Any amount paid a claimant in excess of the amount authorized by this chapter may be recovered by an action brought by or on behalf of the pool.

(c) To the extent that the pool's obligation is reduced by the application of this Code section, the liability of the person insured by the insolvent insurer's policy for the claim shall be reduced in the same amount.

(d) Except as provided for in Code Section 33-36-20, the pool shall have the right to recover from the following persons all amounts paid by the pool on behalf of such person, whether for indemnity or defense or otherwise:

(1) Any insured whose net worth on December 31 of the year immediately preceding the date the insurer becomes an insolvent insurer exceeds $25 million, provided that an insured's net worth on such date shall be deemed to include the aggregate net worth of the insured and all of its subsidiaries and affiliates as calculated on a consolidated basis; and

(2) Any person who is an affiliate of the insolvent insurer.



§ 33-36-14.1. Recommendations and report by the board of trustees

(a) To aid in the detection and prevention of insurer insolvencies:

(1) The board of trustees may, upon majority vote, make recommendations to the Commissioner for the detection and prevention of insurer insolvencies;

(2) The board of trustees may, upon majority vote, make recommendations to the Commissioner on matters generally related to improving or enhancing regulation for solvency; and

(3) The board of trustees may, at the conclusion of any domestic insurer insolvency in which the pool was obligated to pay covered claims, prepare a report on the history and causes of such insolvency based on the information available to the pool and submit such report to the Commissioner.

(b) Reports and recommendations made pursuant to this Code section shall not be considered public documents.



§ 33-36-15. Examination of pool

The pool shall be deemed a company or insurer within the scope of Code Section 33-2-11 relating to examinations. Notwithstanding the provisions of Code Section 33-2-11 or this Code section, whether such examinations shall be conducted and the frequency of any such examinations shall be at the sole discretion of the Commissioner.



§ 33-36-16. Exemption from taxation of pool

The pool shall be exempt from all license fees, income, franchise, privilege, occupation, or other taxes levied or assessed by the state, any municipality, county, or other political subdivision of the state, except state, county, or municipal taxes upon the real or personal property of the pool, which shall be assessed and taxed in the same manner as real property and personal property of other nonexempt persons.



§ 33-36-16.1. Immunity from liability for performance of powers and duties under this chapter

There shall be no liability on the part of, and no cause of action of any nature shall arise against, any member insurer, the pool or its agents or employees, the board of trustees, or any person serving as a representative of any member of the board of trustees for any action taken or any failure to act by them in the performance of their powers and duties under this chapter.



§ 33-36-17. Termination of operation of pool as to particular kinds of insurance; proceeds upon termination of operation of pool; expiration of pool

(a) The Commissioner shall by order terminate the operation of the insolvency pool as to any kind of insurance afforded by property or casualty insurance policies with respect to which he has found, after hearing, that there is in effect a statutory or voluntary plan which:

(1) Is a permanent plan which is adequately funded or for which adequate funding is provided; and

(2) Extends, or will extend to the Georgia policyholders and residents, protection and benefits with respect to insolvent insurers not substantially less favorable and effective to such policyholders and residents than the protection and benefits provided with respect to that kind of insurance under this chapter.

(b) The Commissioner shall by the same order authorize discontinuance of future payments by insurers to the insolvency pool with respect to the same kinds of insurance, provided that assessments and payments shall continue as necessary to liquidate covered claims of insurers adjudged insolvent prior to the order and the related expenses not covered by the other plan.

(c) In the event the operation of any account of the insolvency pool shall be so terminated as to all kinds of insurance otherwise within its scope, the pool as soon as possible after the termination shall distribute the balance of moneys and assets remaining in the account (after discharge of the functions of the pool with respect to prior insurer insolvencies not covered by such other plan, together with related expenses) to the insurers which are then writing in this state policies of the kinds of insurance covered by such account, and which had made payments into such account, pro rata upon the basis of the aggregate of the payments made by the respective insurers to the account during the period of five years preceding the date of the order. Upon completion of such distribution with respect to all of the accounts specified in Code Section 33-36-7, this chapter shall be deemed to have expired.



§ 33-36-18. Appeal to Commissioner; judicial review

Any action of the Insurers Solvency Board may be appealed to the Commissioner by any member insurer if such appeal is taken within 30 days of the action being appealed. Any final action or order of the Commissioner shall be subject to judicial review in a court of competent jurisdiction.



§ 33-36-19. Advertisements, announcements, or statements using insolvency pool for purpose of sales

(a) No person, including an insurer or agent or affiliate of an insurer, shall make, publish, disseminate, circulate, or place before the public or cause directly or indirectly to be made, published, disseminated, circulated, or placed before the public in any newspaper, magazine, or other publication; in the form of a notice, circular, pamphlet, letter, or poster; over any radio station or television station; or in any other way any advertisement, announcement, or statement which uses the existence of the pool for the purposes of sales, solicitation, or inducement to purchase any form of insurance covered by this chapter. This Code section shall not apply to the pool or any other entity which does not sell or solicit insurance.

(b) Any person who violates subsection (a) of this Code section may, after notice and hearing and upon order of the Commissioner, be subject to one or both of the following:

(1) A monetary penalty of not more than $1,000.00 for each act or violation, but not to exceed an aggregate penalty of $10,000.00; or

(2) Suspension or revocation of his license or certificate of authority.



§ 33-36-20. Liability of pool to claimants and electing insureds in emergency circumstances; definitions; exceptions

(a) It is the policy of this state to protect insureds and their claimants from liability as a result of the insolvency of insurers. In furtherance of this policy, it is the intent of the legislature, notwithstanding any provision of law to the contrary, that the Georgia Insurers Insolvency Pool shall be liable to claimants and electing insureds in emergency circumstances.

(b) As used in this Code section, the term:

(1) "Electing insured" means any insured under a workers' compensation insurance policy that is impacted by an emergency circumstance. Such term shall include but not be limited to governmental insureds and other insureds under a workers' compensation insurance policy impacted by an emergency circumstance whose net worth exceeds $25 million as of December 31 of the year preceding the filing of a claim.

(2) "Emergency circumstance" means a circumstance in which an association or industrial insured captive insurance company, including such a captive company that subsequently was authorized to transact business pursuant to Chapter 3 of this title, that is issuing, or which has issued, workers' compensation insurance contracts and has been declared insolvent.

(3) "Emergency claimant" means any third-party claimant, under a workers' compensation insurance policy, who is impacted by an emergency circumstance and whose employer has, by a court of competent jurisdiction, been declared bankrupt or insolvent.

(c) Any electing insured whose net worth is less than $25 million as of December 31 of the year preceding the filing of a claim may be shielded from liability by the pool and have any workers' compensation claims filed against such electing insured covered by the pool, provided said electing insured pays $10,000.00 per claim to the insolvency pool prior to October 1, 2010. Any electing insured whose net worth exceeds $25 million as of December 31 of the year preceding the filing of a claim may be shielded from liability by the pool and have any workers' compensation claims filed against such electing insured covered by the pool, provided said electing insured pays $50,000.00 per claim to the insolvency pool prior to October 1, 2010. Claims of all emergency claimants shall be covered by the insolvency pool.

(d) Claimants shall retain the right to pursue claims against any insured that is not an electing insured.






Chapter 37 - Insurers Rehabilitation and Liquidation

Article 1 - General Provisions

§ 33-37-1. Construction and purpose of chapter

(a) This chapter shall be known and may be cited as the "Insurers Rehabilitation and Liquidation Act."

(b) This chapter shall not be interpreted to limit the powers granted the Commissioner by other provisions of law.

(c) This chapter shall be liberally construed to effect the purpose stated in subsection (d) of this Code section.

(d) The purpose of this chapter is the protection of the interests of insureds, claimants, creditors, and the public generally, with minimum interference with the normal prerogatives of the owners and managers of insurers, through:

(1) Early detection of any potentially dangerous condition in an insurer and prompt application of appropriate corrective measures;

(2) Improved methods for rehabilitating insurers, involving the cooperation and management expertise of the insurance industry;

(3) Enhanced efficiency and economy of liquidation, through clarification of the law, to minimize legal uncertainty and litigation;

(4) Equitable apportionment of any unavoidable loss;

(5) Lessening the problems of interstate rehabilitation and liquidation by facilitating cooperation between states in the liquidation process and by extending the scope of personal jurisdiction over debtors of the insurer outside this state;

(6) Regulation of the insurance business by the impact of the law relating to delinquency procedures and substantive rules on the entire insurance business; and

(7) Providing for a comprehensive scheme for the rehabilitation and liquidation of insurance companies and those subject to this chapter as part of the regulation of the business of insurance, insurance industry, and insurers in this state. Proceedings in cases of insurer insolvency and delinquency are deemed an integral aspect of the business of insurance and are of vital public interest and concern.



§ 33-37-2. Applicability

The proceedings authorized by this chapter may be applied to:

(1) All insurers who are doing or have done an insurance business in this state and against whom claims arising from that business may exist now or in the future;

(2) All insurers who purport to do an insurance business in this state;

(3) All insurers who have insureds resident in this state;

(4) All other persons organized or in the process of organizing with the intent to do an insurance business in this state;

(5) All nonprofit service plans and all fraternal benefit societies;

(6) All title insurance companies; and

(7) All prepaid health care delivery plans, health care plans, and health maintenance organizations.



§ 33-37-3. Definitions

As used in this chapter, the term:

(1) "Ancillary state" means any state other than a domiciliary state.

(2) "Commissioner" means the Commissioner of Insurance.

(3) "Creditor" means a person having any claim, whether matured or unmatured, liquidated or unliquidated, secured or unsecured, absolute, fixed, or contingent.

(4) "Delinquency proceeding" means any proceeding instituted against an insurer for the purpose of liquidating, rehabilitating, reorganizing, or conserving such insurer and any summary proceeding under Code Section 33-37-9. "Formal delinquency proceeding" means any liquidation or rehabilitation proceeding.

(5) "Doing business" includes any of the following acts, whether effected by mail or otherwise:

(A) The issuance or delivery of contracts of insurance to persons resident in this state;

(B) The solicitation of applications for such contracts or other negotiations preliminary to the execution of such contracts;

(C) The collection of premiums, membership fees, assessments, or other consideration for such contracts;

(D) The transaction of matters subsequent to execution of such contracts and arising out of them; or

(E) Operating under a license or certificate of authority, as an insurer, issued by the Insurance Department.

(6) "Domiciliary state" means the state in which an insurer is incorporated or organized; or, in the case of an alien insurer, its state of entry.

(7) "Fair consideration" means:

(A) When in exchange for property or obligation as a fair equivalent therefor and in good faith, property is conveyed, services are rendered, an obligation is incurred, or an antecedent debt is satisfied; or

(B) When property or obligation is received in good faith to secure a present advance or antecedent, debt in amount not disproportionately small as compared to the value of the property or obligation obtained.

(7.1) "Federal home loan bank" means a federal home loan bank established under the federal Home Loan Bank Act, 12 U.S.C. Section 1421, et seq.

(8) "Foreign country" means any other jurisdiction not in any state.

(9) "General assets" means all property, real, personal, or otherwise, not specifically mortgaged, pledged, deposited, or otherwise encumbered for the security or benefit of specified persons or classes of persons. As to specifically encumbered property, general assets includes all such property or its proceeds in excess of the amount necessary to discharge the sum or sums secured thereby. Assets held in trust and on deposit for the security or benefit of all policyholders or all policyholders and creditors in more than a single state shall be treated as general assets.

(10) "Guaranty association" means the Georgia Insurers Insolvency Pool created by Chapter 36 of this title, the Georgia Life and Health Insurance Guaranty Association created by Chapter 38 of this title, and any other similar entity now or hereafter created by the General Assembly for the payment of claims of insolvent insurers. "Foreign guaranty association" means any similar entities now in existence in or hereafter created by the legislature of any other state.

(11) "Insolvency" or "insolvent" means:

(A) For an insurer issuing only assessable fire insurance policies:

(i) The inability to pay any obligation within 30 days after it becomes payable; or

(ii) If an assessment is made within 30 days after an obligation becomes payable, the inability to pay such obligation 30 days following the date specified in the first assessment notice issued after the date of loss;

(B) For any other insurer, the inability to pay its obligations when they are due, or when its admitted assets do not exceed its liabilities plus the greater of:

(i) Any capital and surplus required by law for its organization; or

(ii) The total par or stated value of its authorized and issued capital stock; and

(C) As to any insurer licensed to do business in this state as of July 1, 1991, which does not meet the standard established under subparagraph (B) of this paragraph, for a period not to exceed three years from July 1, 1991, the inability to pay its obligations when they are due or that its admitted assets do not exceed its liabilities plus any required capital contribution ordered by the Commissioner under provisions of this title.

For purposes of this paragraph, "liabilities" shall include, but not be limited to, reserves required by statute or by regulations or specific requirements imposed by the Commissioner upon a subject company at the time of admission or subsequent thereto.

(12) "Insurer" means any person who has done, purports to do, is doing, or is licensed to do an insurance business and is or has been subject to liquidation, rehabilitation, reorganization, supervision, the authority of, or conservation by any state insurance regulatory official. For purposes of this chapter, any other persons included under Code Section 33-37-2 shall be deemed to be insurers.

(12.1) "Insurer-member" means an insurer who is a member of a federal home loan bank.

(13) "Preferred claim" means any claim with respect to which the terms of this chapter accord priority of payment from the general assets of the insurer.

(14) "Receiver" means receiver, liquidator, rehabilitator, or conservator as the context requires.

(15) "Secured claim" means any claim secured by mortgage, trust deed, pledge, deposit as security, escrow, or otherwise, but not including special deposit claims or claims against general assets. The term also includes claims which have become liens upon specific assets by reason of judicial process.

(16) "Special deposit claim" means any claim secured by a deposit made pursuant to statute for the security or benefit of a limited class or classes of persons, but not including any claim secured by general assets.

(17) "State" means any state, district, or territory of the United States.

(18) "Transfer" shall include the sale and every other and different mode, direct or indirect, of disposing of or of parting with property, an interest therein, the possession thereof or of fixing a lien upon property or upon an interest therein, whether absolutely or conditionally, voluntarily, or by or without judicial proceedings. The retention of a security title to property delivered to a debtor shall be deemed a transfer suffered by the debtor.



§ 33-37-4. Jurisdiction; exclusiveness of remedy; venue; change of venue

(a) No delinquency proceeding shall be commenced under this chapter by anyone other than the Commissioner, and no court shall have jurisdiction to entertain, hear, or determine any proceeding commenced by any other person.

(b) No court of this state shall have jurisdiction to entertain, hear, or determine any complaint praying for the dissolution, liquidation, rehabilitation, sequestration, conservation, or receivership of any insurer; or praying for an injunction or restraining order or other relief preliminary to, incidental to, or relating to such proceedings other than in accordance with this chapter.

(c) In addition to other grounds for jurisdiction provided by the law of this state, a court of this state having jurisdiction of the subject matter has jurisdiction over a person served pursuant to Code Section 9-11-4 or other applicable provisions of law in an action brought by the receiver of a domestic insurer or an alien insurer domiciled in this state:

(1) If the person served is an agent, broker, or other person who has at any time written policies of insurance for or has acted in any manner whatsoever on behalf of an insurer against which a delinquency proceeding has been instituted, in any action resulting from or incident to such a relationship with the insurer;

(2) If the person served is a reinsurer who has at any time entered into a contract of reinsurance with an insurer against which a delinquency proceeding has been instituted or is an agent or broker of or for the reinsurer, in any action on or incident to the reinsurance contract;

(3) If the person served is or has been an officer, director, manager, trustee, organizer, promoter, or other person in a position of comparable authority or influence over an insurer against which a delinquency proceeding has been instituted, in any action resulting from or incident to such a relationship with the insurer;

(4) If the person served is or was at the time of the institution of the delinquency proceeding against the insurer holding assets in which the receiver claims an interest on behalf of the insurer, in any action concerning the assets; or

(5) If the person served is obligated to the insurer in any way whatsoever, in any action on or incident to the obligation.

(d) If the court on motion of any party finds that any action should as a matter of substantial justice be tried in a forum outside this state, the court may enter an appropriate order to stay further proceedings on the action in this state.

(e) Any action authorized in this Code section shall be brought in the Superior Court of Fulton County.



§ 33-37-5. Grounds for restraining orders and injunctions; rights regarding collateral pledged by insurer-member; process and timeline; options for renewal or restructuring of loan

(a) Any receiver appointed in a proceeding under this chapter may at any time apply for, and any court of general jurisdiction may grant, such restraining orders, preliminary and permanent injunctions, and other orders as may be deemed necessary and proper to prevent:

(1) The transaction of further business;

(2) The transfer of property;

(3) Interference with the receiver or with a proceeding under this chapter;

(4) Waste of the insurer's assets;

(5) Dissipation and transfer of bank accounts;

(6) The institution or further prosecution of any actions or proceedings;

(7) The obtaining of preferences, judgments, attachments, garnishments, or liens against the insurer, its assets, or its policyholders;

(8) The levying of execution against the insurer, its assets, or its policyholders;

(9) The making of any sale or deed for nonpayment of taxes or assessments that would lessen the value of the assets of the insurer;

(10) The withholding from the receiver of books, accounts, documents, or other records relating to the business of the insurer; or

(11) Any other threatened or contemplated action that might lessen the value of the insurer's assets or prejudice the rights of policyholders, creditors, or shareholders, or the administration of any proceeding under this chapter.

(b) The receiver may apply to any court outside of the state for the relief described in subsection (a) of this Code section.

(c) (1) After the seventh day following the filing of a delinquency proceeding, a federal home loan bank shall not be stayed or prohibited from exercising its rights regarding collateral pledged by an insurer-member.

(2) If a federal home loan bank exercises its rights regarding collateral pledged by an insurer-member who is subject to a delinquency proceeding, the federal home loan bank shall repurchase any outstanding capital stock that is in excess of that amount of federal home loan bank stock that the insurer-member is required to hold as a minimum investment to the extent the federal home loan bank in good faith determines the repurchase to be permissible under applicable laws, regulations, regulatory obligations, and the federal home loan bank's capital plan and consistent with the federal home loan bank's current capital stock practices applicable to its entire membership.

(d) Following the appointment of a receiver for an insurer-member, the federal home loan bank shall, within ten business days after a request from the receiver, provide a process and establish a timeline for all of the following:

(1) The release of collateral that exceeds the amount required to support secured obligations remaining after any repayment of loans as determined in accordance with the applicable agreements between the federal home loan bank and the insurer-member;

(2) The release of any of the insurer-member's collateral remaining in the federal home loan bank's possession following repayment of all outstanding secured obligations of the insurer-member in full;

(3) The payment of fees owed by the insurer-member and the operation of deposits and other accounts of the insurer-member with the federal home loan bank; and

(4) The possible redemption or repurchase of federal home loan bank stock or excess stock of any class that an insurer-member is required to own.

(e) Upon request from a receiver, the federal home loan bank shall provide any available options for an insurer-member subject to a delinquency proceeding to renew or restructure a loan to defer associated prepayment fees, subject to market conditions, the terms of any loans outstanding to the insurer-member, the applicable policies of the federal home loan bank, and the federal home loan bank's compliance with federal laws and regulations.



§ 33-37-6. Cooperation with Commissioner mandated; penalties for failure to cooperate

(a) Any officer, manager, director, trustee, owner, employee, or agent of any insurer or any other persons with authority over or in charge of any segment of the insurer's affairs shall cooperate with the Commissioner in any proceeding under this chapter or any investigation preliminary to the proceeding. The term "person" as used in this Code section shall include any person who exercises control directly or indirectly over activities of the insurer through any holding company or other affiliate of the insurer. "To cooperate" shall include, but shall not be limited to, the following:

(1) To reply promptly in writing to any inquiry from the Commissioner requesting such a reply; and

(2) To make available to the Commissioner any books, accounts, documents, or other records or information or property of or pertaining to the insurer and in his possession, custody, or control.

(b) No person shall obstruct or interfere with the Commissioner in the conduct of any delinquency proceeding or any investigation preliminary or incidental thereto.

(c) This Code section shall not be construed to abridge otherwise existing legal rights, including the right to resist a petition for liquidation or other delinquency proceedings or other orders.

(d) Any person included within subsection (a) of this Code section who fails to cooperate with the Commissioner, or any person who obstructs or interferes with the Commissioner in the conduct of any delinquency proceeding or any investigation preliminary or incidental thereto, or who violates any order the Commissioner issued validly under this chapter may:

(1) Be sentenced to pay a fine not exceeding $10,000.00 or to undergo imprisonment for a term of not more than one year, or both; or

(2) After a hearing, be subject to the imposition by the Commissioner of a civil penalty not to exceed $10,000.00 and shall be subject further to the revocation or suspension of any insurance licenses issued by the Commissioner.



§ 33-37-7. Effect of enactment of chapter on pending proceedings

Every proceeding commenced under the laws in effect before July 1, 1991, shall be deemed to have commenced under this chapter for the purpose of conducting the proceeding in this chapter, except that in the discretion of the Commissioner the proceeding may be continued, in whole or in part, as it would have been continued had this chapter not been enacted.



§ 33-37-8. Prohibition against release from proceedings or continuing business

No insurer that is subject to any delinquency proceedings, whether formal or informal, administrative or judicial, shall:

(1) Be released from such proceeding, unless such proceeding is converted into a judicial rehabilitation or liquidation proceeding;

(2) Be permitted to solicit or accept new business or request or accept the restoration of any suspended or revoked license or certificate of authority;

(3) Be returned to the control of its shareholders or private management; or

(4) Have any of its assets returned to the control of its shareholders or private management

until all payments of or on account of the insurer's contractual obligations by all guaranty associations, along with all expenses thereof and interest on all such payments and expenses, shall have been repaid to the guaranty associations or a plan of repayment by the insurer shall have been approved by the guaranty association.



§ 33-37-8.1. Immunity of receivers and employees; indemnification; attorney's fees; approval of settlement; applicability of provisions

(a) For the purposes of this Code section, the persons entitled to protection under this Code section are:

(1) All receivers responsible for the conduct of a delinquency proceeding under this chapter, including present and former receivers; and

(2) Their employees, meaning all present and former special deputies and assistant special deputies appointed by the Commissioner and all persons whom the Commissioner, special deputies, or assistant special deputies have employed to assist in a delinquency proceeding under this chapter. Attorneys, accountants, auditors, and other professional persons or firms who are retained by the receiver as independent contractors and their employees shall not be considered employees of the receiver for purposes of this Code section.

(b) The receiver and his or her employees shall have official immunity and shall be immune from suit and liability, both personally and in their official capacities, for any claim for damage to or loss of property, personal injury, or other civil liability caused by or resulting from any alleged act, error, or omission of the receiver or any employee arising out of or by reason of their duties or employment, provided that nothing in this provision shall be construed to hold the receiver or any employee immune from suit or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of the receiver or any employee.

(c) If any legal action is commenced against the receiver or any employee, whether against him or her personally or in his or her official capacity, alleging property damage, property loss, personal injury, or other civil liability caused by or resulting from any alleged act, error, or omission of the receiver or any employee arising out of or by reason of their duties or employment, the receiver and any employee shall be indemnified from the assets of the insurer for all expenses, attorneys' fees, judgments, settlements, decrees, or amounts due and owing or paid in satisfaction of or incurred in the defense of such legal action unless it is determined upon a final adjudication on the merits that the alleged act, error, or omission of the receiver or employee giving rise to the claim did not arise out of or by reason of his or her duties or employment or was caused by intentional or willful and wanton misconduct.

(d)(1) Attorneys' fees and any and all related expenses incurred in defending a legal action for which immunity or indemnity is available under this Code section shall be paid from the assets of the insurer, as they are incurred, in advance of the final disposition of such action upon receipt of an undertaking by or on behalf of the receiver or employee to repay the attorneys' fees and expenses if it shall ultimately be determined upon a final adjudication on the merits that the receiver or employee is not entitled to immunity or indemnity under this Code section.

(2) Any indemnification for expense payments, judgments, settlements, decrees, attorneys' fees, surety bond premiums, or other amounts paid or to be paid from the insurer's assets pursuant to this Code section shall be an administrative expense of the insurer.

(3) In the event of any actual or threatened litigation against a receiver or any employee for which immunity or indemnity may be available under this Code section, a reasonable amount of funds which in the judgment of the Commissioner may be needed to provide immunity or indemnity shall be segregated and reserved from the assets of the insurer as security for the payment of indemnity until such time as all applicable statutes of limitation shall have run, and all actual or threatened actions against the receiver or any employee shall have been completely and finally resolved, and all obligations of the insurer and the Commissioner under this Code section shall have been satisfied.

(4) In lieu of the segregation and reserving of funds, the Commissioner may, in his or her discretion, obtain a surety bond or make other arrangements which will enable the Commissioner to fully secure the payment of all obligations under this Code section.

(e) If any legal action against an employee for which indemnity may be available under this Code section is settled prior to final adjudication on the merits, the insurer must pay the settlement amount on behalf of the employee or indemnify the employee for the settlement amount unless the Commissioner determines:

(1) That the claim did not arise out of or by reason of the employee's duties or employment; or

(2) That the claim was caused by the intentional or willful and wanton misconduct of the employee.

(f) In any legal action in which the receiver is a defendant, that portion of any settlement relating to the alleged act, error, or omission of the receiver shall be subject to the approval of the court before which the delinquency proceeding is pending. The court shall not approve that portion of the settlement if it determines:

(1) That the claim did not arise out of or by reason of the receiver's duties or employment; or

(2) That the claim was caused by the intentional or willful and wanton misconduct of the receiver.

(g) Nothing contained or implied in this Code section shall operate or be construed or applied to deprive the receiver or any employee of any immunity, indemnity, benefits of law, rights, or any defense otherwise available.

(h)(1) Subsection (b) of this Code section shall apply to any suit based in whole or in part on any alleged act, error, or omission which takes place on or after April 15, 1996.

(2) No legal action shall lie against the receiver or any employee based in whole or in part on any alleged act, error, or omission which took place prior to April 15, 1996, unless a suit is filed and valid service of process is obtained within 12 months after April 15, 1996.

(3) Subsections (c), (d), (e), and (f) of this Code section shall apply to any suit which is pending on or filed after April 15, 1996, without regard to when the alleged act, error, or omission took place.






Article 2 - Procedure for Delinquency Proceeding

§ 33-37-9. Commencing formal delinquency proceeding; ex parte seizure order; hearing and review of order; notice

(a) The Commissioner may file in the superior court of the county in which the insurer is domiciled or in the Superior Court of Fulton County a petition alleging, with respect to a domestic insurer:

(1) That there exists any grounds that would justify a court order for a formal delinquency proceeding against an insurer under this chapter;

(2) That the interests of policyholders, creditors, or the public will be endangered by delay; and

(3) The contents of an order deemed necessary by the Commissioner.

(b) Upon a filing under subsection (a) of this Code section, the court may issue forthwith, ex parte, and without a hearing the requested order which shall direct the Commissioner to take possession and control of all or a part of the property, books, accounts, documents, and other records of an insurer and of the premises occupied by it for transaction of its business and until further order of the court, enjoin the insurer and its officers, managers, agents, and employees from disposition of its property and from the transaction of its business except with the written consent of the Commissioner.

(c) The court shall specify in the order what its duration shall be which shall be such time as the court deems necessary for the Commissioner to ascertain the condition of the insurer. On motion of either party or on its own motion, the court may from time to time hold such hearings as it deems desirable after such notice as it deems appropriate and may extend, shorten, or modify the terms of the seizure order. The court shall vacate the seizure order if the Commissioner fails to commence a formal proceeding under this chapter after having had a reasonable opportunity to do so. An order of the court pursuant to a formal proceeding under this chapter shall ipso facto vacate the seizure order.

(d) Entry of a seizure order under this Code section shall not constitute an anticipatory breach of any contract of the insurer.

(e) An insurer subject to an ex parte order under this Code section may petition the court at any time after the issuance of such order for a hearing and review of the order. The court shall hold such a hearing and review not more than 15 days after the request. A hearing under this subsection may be held privately in chambers and it shall be so held if the insurer proceeded against so requests.

(f) If, at any time after the issuance of such an order, it appears to the court that any person whose interest is or will be substantially affected by the order did not appear at the hearing and has not been served, the court may order that notice be given. An order that notice be given shall not stay the effect of any order previously issued by the court.



§ 33-37-10. Confidentiality of proceedings

In all proceedings and judicial reviews thereof under Code Section 33-37-9, all records of the insurer, other documents, and all Insurance Department files and court records and papers, so far as they pertain to or are a part of the record of the proceedings, shall be and remain confidential except as is necessary to obtain compliance therewith, unless and until the court, after hearing arguments from the parties in chambers, shall order otherwise or unless the insurer requests that the matter be made public. Until such court order, all papers filed with the clerk of the superior court shall be held by him in a confidential file.






Article 3 - Procedure for Rehabilitation

§ 33-37-11. Petition for rehabilitation; grounds

The Commissioner may apply by petition to the Superior Court of Fulton County for an order authorizing him to rehabilitate a domestic insurer or an alien insurer domiciled in this state on any one or more of the following grounds:

(1) The insurer is in such condition that the further transaction of business would be hazardous financially to its policyholders, creditors, or the public;

(2) There is reasonable cause to believe that there has been embezzlement from the insurer, wrongful sequestration or diversion of the insurer's assets, forgery or fraud affecting the insurer, or other illegal conduct in, by, or with respect to the insurer that if established would endanger assets in an amount threatening the solvency of the insurer;

(3) The insurer has failed to remove any person who in fact has executive authority in the insurer, whether an officer, manager, general agent, employee, or other person, if the person has been found after notice and hearing by the Commissioner to be dishonest or untrustworthy in a way affecting the insurer's business;

(4) Control of the insurer, whether by stock ownership or otherwise, and whether direct or indirect, is in a person or persons found after notice and hearing to be untrustworthy;

(5) Any person who in fact has executive authority in the insurer, whether an officer, manager, general agent, director, trustee, employee, or other person, has refused to be examined under oath by the Commissioner concerning its affairs, whether in this state or elsewhere, and after reasonable notice of the fact, the insurer has failed promptly and effectively to terminate the employment and status of the person and all his influence on management;

(6) After demand by the Commissioner under Code Section 33-2-11 or under this chapter, the insurer has failed promptly to make available for examination any of its own property, books, accounts, documents, or other records or those of any subsidiary or related company within the control of the insurer or those of any person having executive authority in the insurer so far as they pertain to the insurer;

(7) Without first obtaining the written consent of the Commissioner, the insurer has transferred, or attempted to transfer, in a manner contrary to Chapter 13 of this title, substantially its entire property or business or has entered into any transaction the effect of which is to merge, consolidate, or reinsure substantially its entire property or business in or with the property or business of any other person;

(8) The insurer or its property has been or is the subject of an application for the appointment of a receiver, trustee, custodian, conservator, or sequestrator, or similar fiduciary of the insurer or its property otherwise than as authorized under the insurance laws of this state, and such appointment has been made or is imminent, and such appointment might oust the courts of this state of jurisdiction or might prejudice orderly delinquency proceedings under this chapter;

(9) Within the previous four years the insurer has willfully violated its charter or articles of incorporation, its bylaws, any provision of this title, or any valid order of the Commissioner;

(10) The insurer has failed to pay within 60 days after due date any obligation to any state or any subdivision thereof or any judgment entered in any state, if the court in which such judgment was entered had jurisdiction over such subject matter except that such nonpayment shall not be a ground until 60 days after any good faith effort by the insurer to contest the obligation has been terminated, whether it is before the Commissioner or in the courts, or the insurer has systematically attempted to compromise or renegotiate previously agreed settlements with its creditors on the ground that it is financially unable to pay its obligations in full;

(11) The insurer has failed to file its annual report or other financial report required by statute within the time allowed by law and, after written demand by the Commissioner, has failed to give an adequate explanation immediately; or

(12) The board of directors or the holders of a majority of the shares entitled to vote or a majority of those individuals entitled to the control of insurers request or consent to rehabilitation under this chapter.



§ 33-37-12. Order to rehabilitate; Commissioner to be appointed as rehabilitator; effect of order

(a) An order to rehabilitate the business of a domestic insurer, or an alien insurer domiciled in this state, shall appoint the Commissioner and his successors in office the rehabilitator and shall direct the rehabilitator forthwith to take possession of the assets of the insurer and to administer them under the general supervision of the court. The filing or recording of the order with the clerk of the superior court or recorder of deeds of the county in which the principal business of the company is conducted, or the county in which its principal office or place of business is located, shall impart the same notice as a deed, bill of sale, or other evidence of title duly filed or recorded with that recorder of deeds would have imparted. The order to rehabilitate the insurer shall by operation of law vest title to all assets of the insurer in the rehabilitator.

(b) Any order issued under this Code section shall require accountings to the court by the rehabilitator. Accountings shall be at such intervals as the court specifies in its order, but no less frequently than semiannually. Each accounting shall include a report concerning the rehabilitator's opinion as to the likelihood that a plan under subsection (d) of Code Section 33-37-13 will be prepared by the rehabilitator and the timetable for doing so.

(c) Entry of an order of rehabilitation shall not constitute an anticipatory breach of any contracts of the insurer nor shall it be grounds for retroactive revocation or retroactive cancellation of any contracts of the insurer, unless such revocation or cancellation is done by the rehabilitator pursuant to Code Section 33-37-13.



§ 33-37-13. Authority of rehabilitator; additional remedies; rehabilitation plan

(a) The Commissioner as rehabilitator may appoint one or more special deputies who shall have all the powers and responsibilities of the rehabilitator granted under this Code section, and the Commissioner may employ such clerks and assistants as deemed necessary. The compensation of the special deputy, clerks, and assistants and all expenses of taking possession of the insurer and of conducting the proceedings shall be fixed by the Commissioner with the approval of the court and shall be paid out of the funds or assets of the insurer. The persons appointed under this Code section shall serve at the pleasure of the Commissioner. The Commissioner, as rehabilitator, may, with the approval of the court, appoint an advisory committee of policyholders, claimants, or other creditors including guaranty associations should such a committee be deemed necessary. Such committee shall serve at the pleasure of the Commissioner and shall serve without compensation other than reimbursement for reasonable travel and per diem living expenses. No other committee of any nature shall be appointed by the Commissioner or the court in rehabilitation proceedings conducted under this chapter.

(b) In the event that the property of the insurer does not contain sufficient cash or liquid assets to defray the costs incurred, the Commissioner may advance the costs so incurred out of any appropriation for the maintenance of the Insurance Department. Any amounts so advanced for expenses of administration shall be repaid to the Commissioner for the use of the Insurance Department out of the first available money of the insurer.

(c) The rehabilitator may take such action as he deems necessary or appropriate to reform and revitalize the insurer. He shall have all the powers of the directors, officers, and managers whose authority shall be suspended, except as they are redelegated by the rehabilitator. He shall have full power to direct and manage, to hire and discharge employees subject to any contract rights they may have, and to deal with the property and business of the insurer.

(d) If it appears to the rehabilitator that there has been criminal or tortious conduct, or breach of any contractual or fiduciary obligation detrimental to the insurer by any officer, manager, agent, broker, employee, or other person, he may pursue all appropriate legal remedies on behalf of the insurer.

(e) If the rehabilitator determines that reorganization, consolidation, conversion, reinsurance, merger, or other transformation of the insurer is appropriate, he shall prepare a plan to effect such changes. Upon application of the rehabilitator for approval of the plan, and after such notice and hearings as the court may prescribe, the court may either approve or disapprove the plan proposed, or may modify it and approve it as modified. Any plan approved under this Code section shall be, in the judgment of the court, fair and equitable to all parties concerned. If the plan is approved, the rehabilitator shall carry out the plan. In the case of a life insurer, the plan proposed may include the imposition of liens upon the policies of the company if all rights of shareholders are first relinquished. A plan for a life insurer may also propose imposition of a moratorium upon loan and cash surrender rights under policies for such period and to such an extent as may be necessary.

(f) The rehabilitator shall have the power under Code Sections 33-37-25 and 33-37-26 to avoid fraudulent transfers.



§ 33-37-14. Effect of rehabilitation order on pending litigation; standing of guaranty association to participate in rehabilitation

(a) Any court in this state before which any action or proceeding in which the insurer is a party, or is obligated to defend a party, is pending when a rehabilitation order against the insurer is entered shall stay the action or proceeding for 90 days and such additional time as is necessary for the rehabilitator to obtain proper representation and prepare for further proceedings. The rehabilitator shall take such action respecting the pending litigation as he deems necessary in the interests of justice and for the protection of creditors, policyholders, and the public. The rehabilitator shall immediately consider all litigation pending outside this state and shall petition the courts having jurisdiction over that litigation for stays whenever necessary to protect the estate of the insurer.

(b) No statute of limitations or defense of laches shall run with respect to any action by or against an insurer between the filing of a petition for appointment of a rehabilitator for that insurer and the order granting or denying that petition. Any action against the insurer that might have been commenced when the petition was filed may be commenced for at least 60 days after the order of rehabilitation is entered or the petition is denied. The rehabilitator may, upon an order for rehabilitation, within one year or such other longer time as applicable law may permit, institute an action or proceeding on behalf of the insurer upon any cause of action against which the period of limitation fixed by applicable law has not expired at the time of the filing of the petition upon which such order is entered.

(c) Any guaranty association or foreign guaranty association covering life or health insurance or annuities shall have standing to appear in any court proceeding concerning the rehabilitation of a life or health insurer if such association is or may become liable to act as a result of the rehabilitation.



§ 33-37-15. Petition for order of liquidation; defense; payment of costs and expenses; order terminating rehabilitation

(a) Whenever the Commissioner believes further attempts to rehabilitate an insurer would substantially increase the risk of loss to creditors, policyholders, or the public or would be futile the Commissioner may petition the superior court for an order of liquidation. A petition under this subsection shall have the same effect as a petition under Code Section 33-37-16. The superior court shall permit the directors of the insurer to take such actions as are reasonably necessary to defend against the petition and may order payment from the estate of the insurer or such costs and other expenses of defense as justice may require.

(b) The protection of the interests of insureds, claimants, and the public requires the timely performance of all insurance policy obligations. If the payment of policy obligations is suspended in substantial part for a period of six months at any time after the appointment of the rehabilitator and the rehabilitator has not filed an application for approval of a plan under subsection (d) of Code Section 33-37-13, the rehabilitator shall petition the court for an order of liquidation on grounds of insolvency.

(c) The rehabilitator may at any time petition the superior court for an order terminating rehabilitation of an insurer. The court shall also permit the directors of the insurer to petition the court for an order terminating rehabilitation of the insurer and may order payment from the estate of the insurer of such costs and other expenses of such petition as justice may require. If the superior court finds that rehabilitation has been accomplished and that grounds for rehabilitation under Code Section 33-37-11 no longer exist, it shall order that the insurer be restored to possession of its property and the control of the business. The superior court may also make that finding and issue that order at any time upon its own motion.



§ 33-37-16. Grounds for order of liquidation

The Commissioner may petition the superior court for an order directing him to liquidate a domestic insurer or an alien insurer domiciled in this state on the basis:

(1) Of any ground for an order of rehabilitation as specified in Code Section 33-37-11, whether or not there has been a prior order directing the rehabilitation of the insurer;

(2) That the insurer is insolvent; or

(3) That the insurer is in such condition that the further transaction of business would be hazardous, financially or otherwise, to its policyholders, its creditors, or the public.



§ 33-37-17. Commissioner appointed as liquidator; seizure and administration of assets; effect of filing order; petition for declaration of insolvency; financial reports; plan for continued performance pending appeal

(a) An order to liquidate the business of a domestic insurer shall appoint the Commissioner and his successors in office liquidator and shall direct the liquidator forthwith to take possession of the assets of the insurer and to administer them under the general supervision of the court. The liquidator shall be vested by operation of law with the title to all of the property, contracts, and rights of action, and all of the books and records of the insurer ordered liquidated, wherever located, as of the entry of the final order of liquidation. The filing or recording of the order with the clerk of the superior court and the recorder of deeds of the county in which its principal office or place or business is located, or, in the case of real estate, with the recorder of deeds of the county where the property is located, shall impart the same notice as a deed, bill of sale, or other evidence of title duly filed or recorded with that recorder of deeds would have imparted.

(b) Upon issuance of the order, the rights and liabilities of any such insurer and of its creditors, policyholders, shareholders, members, and all other persons interested in its estate shall become fixed as of the date of entry of the order of liquidation, except as provided in Code Sections 33-37-18 and 33-37-36.

(c) An order to liquidate the business of an alien insurer domiciled in this state shall be in the same terms and have the same legal effect as an order to liquidate a domestic insurer, except that the assets and the business in the United States shall be the only assets and business included therein.

(d) At the time of petitioning for an order of liquidation, or at any time thereafter, the Commissioner, after making appropriate findings of an insurer's insolvency, may petition the court for a judicial declaration of such insolvency. After providing such notice and hearing as it deems proper, the court may make the declaration.

(e) Any order issued under this Code section shall require financial reports to the court by the liquidator. Financial reports shall include at a minimum the assets and liabilities of the insurer and all funds received or disbursed by the liquidator during the current period. Financial reports shall be filed within one year of the liquidation order and at least annually thereafter.

(f)(1) Within ten days of July 1, 1991, or, if later, within five days after the initiation of an appeal of an order of liquidation, which order has not been stayed, the Commissioner shall present for the court's approval a plan for the continued performance of the defendant company's policy claims obligations, including the duty to defend insureds under liability insurance policies, during the pendency of an appeal. Such plan shall provide for the continued performance and payment of policy claims obligations in the normal course of events, notwithstanding the grounds alleged in support of the order of liquidation including the ground of insolvency. In the event the defendant company's financial condition will not, in the judgment of the Commissioner, support the full performance of all policy claims obligations during the appeal pendency period, the plan may prefer the claims of certain policyholders and claimants over creditors and interested parties as well as other policyholders and claimants as the Commissioner finds to be fair and equitable considering the relative circumstances of such policyholders and claimants. The court shall examine the plan submitted by the Commissioner and if it finds the plan to be in the best interests of the parties, the court shall approve the plan. No action shall lie against the Commissioner or any of his deputies, agents, clerks, assistants, or attorneys by any party based on preference in an appeal pendency plan approved by the court.

(2) The appeal pendency plan shall not supersede or affect the obligations of any insurance guaranty association.

(3) Any such plans shall provide for equitable adjustments to be made by the liquidator to any distributions of assets to guaranty associations, in the event that the liquidator pays claims from assets of the estate, which would otherwise be the obligations of any particular guaranty association but for the appeal of the order of liquidation, such that all guaranty associations equally benefit on a pro rata basis from the assets of the estate. Further, in the event an order of liquidation is set aside upon any appeal, the company shall not be released from delinquency proceedings unless and until all funds advanced by any guaranty association, including reasonable administrative expenses in connection therewith relating to obligations of the company, shall be repaid in full, together with interest at the judgment rate of interest or unless an arrangement for repayment thereof has been made with the consent of all applicable guaranty associations.



§ 33-37-18. Termination of policy coverage

(a) All policies, including bonds and other noncancelable business, other than life or accident and sickness insurance or annuities, in effect at the time of issuance of an order of liquidation shall continue in force only for the lesser of:

(1) A period of 30 days from the date of entry of the liquidation orders;

(2) The expiration of the policy coverage;

(3) The date when the insured has replaced the insurance coverage with equivalent insurance in another insurer or otherwise terminated the policy;

(4) The date on which the liquidator effects a transfer of the policy obligation pursuant to paragraph (9) of subsection (a) of Code Section 33-37-20; or

(5) The date proposed by the liquidator and approved by the court to cancel coverage.

(b) An order of liquidation under Code Section 33-37-17 shall terminate coverages at the time specified in subsection (a) of this Code section for purposes of any other statute.

(c) Policies of life or accident and sickness insurance or annuities shall continue in force for such period and under such terms as is provided for by any applicable guaranty association or foreign guaranty association.

(d) Policies of life or accident and sickness insurance or annuities or any period or coverage of such policies not covered by a guaranty association or foreign guaranty association shall terminate under subsections (a) and (b) of this Code section.



§ 33-37-19. Petition for dissolution of corporate existence

The Commissioner may petition for an order dissolving the corporate existence of a domestic insurer or the United States branch of an alien insurer domiciled in this state at the time he applies for a liquidation order. The court shall order dissolution of the corporation upon petition by the Commissioner upon or after the granting of a liquidation order. If the dissolution has not previously been ordered, it shall be effected by operation of law upon the discharge of the liquidator if the insurer is insolvent but may be ordered by the court upon the discharge of the liquidator if the insurer is under a liquidation order for some other reason.



§ 33-37-20. Powers of liquidator

(a) The liquidator shall have the power:

(1) To appoint a special deputy or deputies to act for him under this chapter and to determine his reasonable compensation. The special deputy shall have all powers of the liquidator granted by this Code section. The special deputy shall serve at the pleasure of the liquidator;

(2) To employ employees and agents, actuaries, accountants, appraisers, consultants, and such other personnel as he may deem necessary to assist in the liquidation;

(3) To appoint, with the approval of the court, an advisory committee of policyholders, claimants, or other creditors including guaranty associations should such a committee be deemed necessary. Such committee shall serve at the pleasure of the Commissioner and shall serve without compensation other than reimbursement for reasonable travel and per diem living expenses. No other committee of any nature shall be appointed by the Commissioner or the court in liquidation proceedings conducted under this chapter;

(4) To fix the reasonable compensation of employees and agents, actuaries, accountants, appraisers, and consultants with the approval of the court;

(5) To pay reasonable compensation to persons appointed and to defray from the funds or assets of the insurer all expenses of taking possession of, conserving, conducting, liquidating, disposing of, or otherwise dealing with the business and property of the insurer. In the event that the property of the insurer does not contain sufficient cash or liquid assets to defray the costs incurred, the Commissioner may advance the costs so incurred out of any appropriation for the maintenance of the Insurance Department. Any amounts so advanced for expenses of administration shall be repaid to the Commissioner for the use of the Insurance Department out of the first available moneys of the insurer;

(6) To hold hearings, to subpoena witnesses to compel their attendance, to administer oaths, to examine any person under oath, and to compel any person to subscribe to his testimony after it has been correctly reduced to writing and, in connection therewith, to require the production of any books, papers, records, or other documents which he deems relevant to the inquiry;

(7) To audit the books and records of all agents of the insurer insofar as those records relate to the business activities of the insurer;

(8) To collect all debts and moneys due and claims belonging to the insurer, wherever located, and for this purpose:

(A) To institute timely action in other jurisdictions, in order to forestall garnishment and attachment proceedings against such debts;

(B) To do such other acts as are necessary or expedient to collect, conserve, or protect its assets or property, including the power to sell, compound, compromise, or assign debts for purposes of collection upon such terms and conditions as he deems best; and

(C) To pursue any creditor's remedies available to enforce his claims;

(9) To conduct public and private sales of the property of the insurer;

(10) To use assets of the estate of an insurer under a liquidation order to transfer policy obligations to a solvent assuming insurer, if the transfer can be arranged without prejudice to applicable priorities under Code Section 33-37-41;

(11) To acquire, hypothecate, encumber, lease, improve, sell, transfer, abandon, or otherwise dispose of or deal with any property of the insurer at its market value or upon such terms and conditions as are fair and reasonable. He shall also have power to execute, acknowledge, and deliver any and all deeds, assignments, releases, and other instruments necessary or proper to effectuate any sale of property or other transaction in connection with the liquidation;

(12) To borrow money on the security of the insurer's assets or without such security and to execute and deliver all documents necessary to that transaction for the purpose of facilitating the liquidation. Any such funds borrowed may be repaid as an administrative expense and have priority over any other claims in Class 1 under the priority of distribution;

(13) To enter into such contracts as are necessary to carry out the order to liquidate and to affirm or disavow any contracts to which the insurer is a party;

(14) To continue to prosecute and to institute in the name of the insurer or in his own name any and all suits and other legal proceedings, in this state or elsewhere, and to abandon the prosecution of claims he deems unprofitable to pursue further. If the insurer is dissolved under Code Section 33-37-19, he shall have the power to apply to any court in this state or elsewhere for leave to substitute himself for the insurer as plaintiff;

(15) To prosecute any action which may exist in behalf of the creditors, members, policyholders, or shareholders of the insurer against any officer of the insurer or any other person;

(16) To remove any or all records and property of the insurer to the offices of the Commissioner or to such other place as may be convenient for the purposes of efficient and orderly execution of the liquidation. Guaranty associations and foreign guaranty associations shall have such reasonable access to the records of the insurer as is necessary for them to carry out their statutory obligations;

(17) To deposit in one or more banks in this state such sums as are required for meeting current administration expenses and dividend distributions;

(18) To invest all sums not currently needed, unless the court orders otherwise;

(19) To file any necessary documents for record in the office of the clerk of the superior court or any other recorder of deeds or record office in this state or elsewhere where property of the insurer is located;

(20) To assert all defenses available to the insurer as against third persons, including statutes of limitation, statutes of frauds, and the defense of usury. A waiver of any defense by the insurer after a petition in liquidation has been filed shall not bind the liquidator. Whenever a guaranty association or foreign guaranty association has an obligation to defend any suit, the liquidator shall give precedence to such obligation and may defend only in the absence of a defense by such guaranty associations;

(21) To exercise and enforce all the rights, remedies, and powers of any creditor, shareholder, policyholder, or member, including any power to avoid any transfer or lien that may be given by the general law and that is not included within Code Sections 33-37-25 through 33-37-27;

(22) To intervene in any proceeding wherever instituted that might lead to the appointment of a receiver or trustee and to act as the receiver or trustee whenever the appointment is offered;

(23) To enter into agreements with any receiver or commissioner of any other state relating to the rehabilitation, liquidation, conservation, or dissolution of an insurer doing business in both states; and

(24) To exercise all powers now held or hereafter conferred upon receivers by the laws of this state not inconsistent with the provisions of this chapter.

(b)(1) If a company placed in liquidation issued liability policies on a claims made basis, which provided an option to purchase an extended period to report claims, then the liquidator may make available to holders of such policies, for a charge, an extended period in which to report claims. The extended reporting period shall be made available only to those insureds who are unable to secure substitute coverage at a cost not in excess of that charged by the liquidator. The extended period made available by the liquidator shall begin upon termination of any extended period to report claims in the basic policy and shall end at the earlier of the final date for filing of claims in the liquidation proceeding or 18 months from the order of liquidation.

(2) The extended period to report claims made available by the liquidator shall be subject to the terms of the policy to which it relates. The liquidator shall make available such extended period within 60 days after the order of liquidation at a charge to be determined by the liquidator subject to approval of the court. Such offer shall be deemed rejected unless the offer is accepted in writing and the charge is paid within 90 days after the order of liquidation. No commissions, premium taxes, assessments, or other fees shall be due on the charge pertaining to the extended period to report claims.

(c) The enumeration, in this Code section, of the powers and authority of the liquidator shall not be construed as a limitation upon him, nor shall it exclude in any manner his right to do such other acts not specifically enumerated or otherwise provided, as may be necessary or appropriate for the accomplishment of or in aid of the purpose of liquidation.

(d) Notwithstanding the powers of the liquidator as stated in subsections (a) and (b) of this Code section, the liquidator shall have no obligation to defend claims or to continue to defend claims subsequent to the entry of a liquidation order.



§ 33-37-21. Notice of liquidation

(a) Unless the court otherwise directs, the liquidator shall give or cause to be given notice of the liquidation order as soon as possible:

(1) By first-class mail and either by telegram or telephone to the commissioner of insurance of each jurisdiction in which the insurer is doing business;

(2) By first-class mail to any guaranty association or foreign guaranty association which is or may become obligated as a result of the liquidation;

(3) By first-class mail to all insurance agents of the insurer;

(4) By first-class mail to all persons known or reasonably expected to have claims against the insurer, including all policyholders, at their last known address as indicated by the records of the insurer; and

(5) By publication in a newspaper of general circulation in the county in which the insurer has its principal place of business and in such other locations as the liquidator deems appropriate.

(b) Notice to potential claimants under subsection (a) of this Code section shall require claimants to file with the liquidator their claims together with proper proofs thereof under Code Section 33-37-35, on or before a date the liquidator shall specify in the notice. Although an earlier date may be set by the liquidator, the last day to file claims shall be no later than 18 months following the order of liquidation. The liquidator need not require persons claiming cash surrender values or other investment values in life insurance and annuities to file a claim. All claimants shall have a duty to keep the liquidator informed of any changes of address.

(c)(1) Notice under subsection (a) of this Code section to agents of the insurer and to potential claimants who are policyholders shall include, where applicable, notice that coverage by state guaranty associations may be available for all or part of policy benefits in accordance with applicable state guaranty laws.

(2) The liquidator shall promptly provide to the guaranty associations such information concerning the identities and addresses of such policyholders and their policy coverages as may be within the liquidator's possession or control and otherwise cooperate with guaranty associations to assist them in providing to such policyholders timely notice of the guaranty associations' coverage of policy benefits, including, as applicable, coverage of claims and continuation or termination of coverages.

(d) If notice is given in accordance with this Code section, the distribution of assets of the insurer under this chapter shall be conclusive with respect to all claimants, whether or not they received notice.



§ 33-37-22. Responsibility of agent to provide information; penalty for violation

(a) Every person who receives notice in the form prescribed in Code Section 33-37-21 that an insurer which he represents as an agent is the subject of a liquidation order, shall within 30 days of such notice provide to the liquidator, in addition to the information he may be required to provide pursuant to Code Section 33-37-6, the information in the agent's records related to any policy issued by the insurer through the agent and, if the agent is a general agent, the information in the general agent's record related to any policy issued by the insurer through an agent under contract to him, including the name and address of such subagent. A policy shall be deemed issued through an agent if the agent has a property interest in the expiration of the policy or if the agent has had in his possession a copy of the declarations of the policy at any time during the life of the policy, except where the ownership of the expiration of the policy has been transferred to another.

(b) Any agent failing to provide information to the liquidator as required in subsection (a) of this Code section may be subject to payment of a penalty of not more than $1,000.00 and may have his licenses suspended, said penalty to be imposed after a hearing held by the Commissioner.



§ 33-37-23. Stay of collateral proceedings against insurer; authority of liquidator to intervene in, and defend, out-of-state action

(a) Upon issuance of an order appointing a liquidator of a domestic insurer or of an alien insurer domiciled in this state, no action at law or equity or in arbitration shall be brought against the insurer or liquidator, whether in this state or elsewhere, nor shall any such existing actions be maintained or further presented after issuance of such order. The courts of this state shall give full faith and credit to injunctions against the liquidator or the company or the continuation of existing actions against the liquidator or the company, when such injunctions are included in an order to liquidate an insurer issued pursuant to corresponding provisions in other states. Whenever, in the liquidator's judgment, protection of the estate of the insurer necessitates intervention in an action against the insurer that is pending outside this state, he may intervene in the action. The liquidator may defend any action in which he intervenes under this Code section at the expense of the estate of the insurer.

(b) The liquidator may, upon or after an order for liquidation, within two years or such other longer time as applicable law may permit, institute an action or proceeding on behalf of the estate of the insurer upon any cause of action against which the period of limitation fixed by applicable law has not expired at the time of the filing of the petition upon which such order is entered. Where, by any agreement, a period of limitation is fixed for instituting a suit or proceeding upon any claim, or for filing any claim, proof of claim, proof of loss, demand, notice, or the like or where in any proceeding, judicial or otherwise, a period of limitation is fixed, either in the proceeding or by applicable law, for taking any action, filing any claim or pleading, or doing any act and where in any such case the period had not expired at the date of the filing of the petition, the liquidator may, for the benefit of the estate, take any such action or do any such act required of or permitted to the insurer within a period of 180 days subsequent to the entry of an order for liquidation or within such further period as is shown to the satisfaction of the court not to be unfairly prejudicial to the other party.

(c) No statute of limitation or defense of laches shall run with respect to any action against an insurer between the filing of a petition for liquidation against an insurer and the denial of the petition. Any action against the insurer that might have been commenced when the petition was filed may be commenced for at least 60 days after the petition is denied.

(d) Any guaranty association or foreign guaranty association shall have standing to appear in any court proceeding concerning the liquidation of an insurer if such association is or may become liable to act as a result of the liquidation.



§ 33-37-24. Time for filing list of assets; reducing assets to liquidity

(a) As soon as practicable after the liquidation order but not later than 120 days thereafter, the liquidator shall prepare in duplicate a list of the insurer's assets. The list shall be amended or supplemented from time to time as the liquidator may determine. One copy shall be filed in the office of the clerk of the superior court and one copy shall be retained for the liquidator's files. All amendments and supplements shall be similarly filed.

(b) The liquidator shall reduce the assets to a degree of liquidity that is consistent with the effective execution of the liquidation.

(c) A submission to the court for disbursement of assets in accordance with Code Section 33-37-33 fulfills the requirements of subsection (a) of this Code section.



§ 33-37-25. Fraudulent transfers or obligations incurred; avoidance

(a) Every transfer made or suffered and every obligation incurred by an insurer within one year prior to the filing of a successful petition for rehabilitation or liquidation under this chapter is fraudulent as to then existing and future creditors if made or incurred without fair consideration or with actual intent to hinder, delay, or defraud either existing or future creditors. A transfer made or an obligation incurred by an insurer ordered to be rehabilitated or liquidated under this chapter which is fraudulent under this Code section may be avoided by the receiver, except as to a person who in good faith is a purchaser, lienor, or obligee for a present fair equivalent value, and except that any purchaser, lienor, or obligee, who in good faith has given a consideration less than fair for such transfer, lien, or obligation, may retain the property, lien, or obligation as security for repayment. The court may, on due notice, order any such transfer or obligation to be preserved for the benefit of the estate, and, in that event, the receiver shall succeed to and may enforce the rights of the purchaser, lienor, or obligee.

(b)(1) A transfer of property other than real property shall be deemed to be made or suffered when it becomes so far perfected that no subsequent lien obtainable by legal or equitable proceedings on a simple contract could become superior to the rights of the transferee under subsection (c) of Code Section 33-37-27.

(2) A transfer of real property shall be deemed to be made or suffered when it becomes so far perfected that no subsequent bona fide purchaser from the insurer could obtain rights superior to the rights of the transferee.

(3) A transfer which creates an equitable lien shall not be deemed to be perfected if there are available means by which a legal lien could be created.

(4) Any transfer not perfected prior to the filing of a petition for liquidation shall be deemed to be made immediately before the filing of the successful petition.

(5) The provisions of this subsection apply whether or not there are or were creditors who might have obtained any liens or persons who might have become bona fide purchasers.

(c) Any transaction of the insurer with a reinsurer shall be deemed fraudulent and may be avoided by the receiver under subsection (a) of this Code section if:

(1) The transaction consists of the termination, adjustment, or settlement of a reinsurance contract in which the reinsurer is released from any part of its duty to pay the originally specified share of losses that had occurred prior to the time of the transaction, unless the reinsurer gives a present fair equivalent value for the release; and

(2) Any part of the transaction took place within one year prior to the date of filing of the petition through which the receivership was commenced.

(d) Every person receiving any property from the insurer or any benefit thereof which is a fraudulent transfer under subsection (a) of this Code section shall be personally liable therefor and shall be bound to account to the liquidator.



§ 33-37-26. Transfer of property in good faith; recording copy of petition as notice of seizure of property

(a) After a petition for rehabilitation or liquidation has been filed, a transfer of any of the real property of the insurer made to a person acting in good faith shall be valid against the receiver if made for a present fair equivalent value or, if not made for a present fair equivalent value, then to the extent of the present consideration actually paid therefor, for which amount the transferee shall have a lien on the property so transferred. The commencement of a proceeding in rehabilitation or liquidation shall be constructive notice upon the recording of a copy of the petition for or order of rehabilitation or liquidation with the recorder of deeds in the county where any real property in question is located. The exercise by a court of the United States or any state or jurisdiction to authorize or effect a judicial sale of real property of the insurer within any county in any state shall not be impaired by the pendency of such a proceeding unless the copy is recorded in the county prior to the consummation of the judicial sale.

(b) After a petition for rehabilitation or liquidation has been filed and before either the receiver takes possession of the property of the insurer or an order of rehabilitation or liquidation is granted:

(1) A transfer of any of the property of the insurer, other than real property, made to a person acting in good faith shall be valid against the receiver if made for a present fair equivalent value or, if not made for a present fair equivalent value, then to the extent of the present consideration actually paid therefor, for which amount the transferee shall have a lien on the property so transferred;

(2) A person indebted to the insurer or holding property of the insurer may, if acting in good faith, pay the indebtedness or deliver the property, or any part thereof, to the insurer or upon his order, with the same effect as if the petition were not pending;

(3) A person having actual knowledge of the pending rehabilitation or liquidation shall be deemed not to act in good faith; and

(4) A person asserting the validity of a transfer under this Code section shall have the burden of proof. Except as elsewhere provided in this Code section, no transfer by or on behalf of the insurer after the date of the petition for liquidation by any person other than the liquidator shall be valid against the liquidator.

(c) Every person receiving any property from the insurer or any benefit thereof which is a fraudulent transfer under subsection (a) of this Code section shall be personally liable therefor and shall be bound to account to the liquidator.

(d) Nothing in this chapter shall impair the negotiability of currency or negotiable instruments.



§ 33-37-26.1. Limitations on ability of receiver to void transfer of certain property in connection with federal home loan bank security agreement; transfer avoidance under certain circumstances

The receiver for an insurer-member shall not void any transfer of, or any obligation to transfer, money or any other property arising under or in connection with any federal home loan bank security agreement; any pledge, security, collateral, or guarantee agreement; or any other similar arrangement or credit enhancement relating to a federal home loan bank security agreement made in the ordinary course of business and in compliance with the applicable federal home loan bank agreement. However, a transfer may be avoided under this Code section if the transfer was made with intent to hinder, delay, or defraud the insurer-member, the receiver for the insurer-member, or existing or future creditors. This Code section shall not affect a receiver's rights regarding advances to an insurer-member in delinquency proceedings pursuant to 12 C.F.R. Section 1266.4.



§ 33-37-27. Preferential transfers; liens; when transfer perfected; avoidance; transfer for new and contemporaneous consideration; payments to attorneys; personal liability of participants

(a)(1) A preference is a transfer of any of the property of an insurer to or for the benefit of a creditor for or on account of an antecedent debt made or suffered by the insurer within one year before the filing of a successful petition for liquidation under this chapter, the effect of which transfer may be to enable the creditor to obtain a greater percentage of this debt than another creditor of the same class would receive. If a liquidation order is entered while the insurer is already subject to a rehabilitation order, then such transfers shall be deemed preferences if made or suffered within one year before the filing of the successful petition for rehabilitation or within two years before the filing of the successful petition for liquidation, whichever time is shorter.

(2) Any preference may be avoided by the liquidator if:

(A) The insurer was insolvent at the time of the transfer;

(B) The transfer was made within four months before the filing of the petition;

(C) The creditor receiving it or to be benefited thereby or his agent acting with reference thereto had, at the time when the transfer was made, reasonable cause to believe that the insurer was insolvent or was about to become insolvent; or

(D) The creditor receiving it was an officer, any employee, attorney, or other person who was in fact in a position of comparable influence on the insurer to an officer whether or not he held such position or any shareholder holding directly or indirectly more than 5 percent of any class of any equity security issued by the insurer or any other person, firm, corporation, association, or aggregation of persons with whom the insurer did not deal at arm's length.

(3) Where the preference is voidable, the liquidator may recover the property or, if it has been converted, its value from any person who has received or converted the property, except where a bona fide purchaser or lienor has given less than fair equivalent value he shall have a lien upon the property to the extent of the consideration actually given by him. Where a preference by way of lien or security title is voidable, the court may on due notice order the lien or title to be preserved for the benefit of the estate in which event the lien or title shall pass to the liquidator.

(b)(1) A transfer of property other than real property shall be deemed to be made or suffered when it becomes so far perfected that no subsequent lien obtainable by legal or equitable proceedings on a simple contract could become superior to the rights of the transferee.

(2) A transfer of real property shall be deemed to be made or suffered when it becomes so far perfected that no subsequent bona fide purchaser from the insurer could obtain rights superior to the rights of the transferee.

(3) A transfer which creates an equitable lien shall not be deemed to be perfected if there are available means by which a legal lien could be created.

(4) A transfer not perfected prior to the filing of a petition for liquidation shall be deemed to be made immediately before the filing of the successful petition.

(5) The provisions of this subsection apply whether or not there are or were creditors who might have obtained liens or persons who might have become bona fide purchasers.

(c)(1) A lien obtainable by legal or equitable proceedings upon a simple contract is one arising in the ordinary course of such proceedings upon the entry or docketing of a judgment or decree or upon attachment, garnishment, execution, or like process whether before, upon, or after judgment or decree and whether before or upon levy. It does not include liens which under applicable law are given a special priority over other liens which are prior in time.

(2) A lien obtainable by legal or equitable proceedings could become superior to the rights of a transferee, or a purchaser could obtain rights superior to the rights of a transferee within the meaning of subsection (b) of this Code section if such consequences would follow only from the lien or purchase itself or from the lien or purchase followed by any step wholly within the control of the respective lienholder or purchaser with or without the aid of ministerial action by public officials. Such a lien could not, however, become superior and such a purchase could not create superior rights for the purpose of subsection (b) of this Code section through any acts subsequent to the obtaining of such a lien or subsequent to such a purchase which require the agreement or concurrence of any third party or which require any further judicial action or ruling.

(d) A transfer of property for or on account of a new and contemporaneous consideration which is deemed under subsection (b) of this Code section to be made or suffered after the transfer because of delay in perfecting it does not thereby become a transfer for or on account of an antecedent debt if any acts required by the applicable law to be performed in order to perfect the transfer as against liens or bona fide purchasers' rights are performed within 21 days or any period expressly allowed by the law, whichever is less. A transfer to secure a future loan, if such a loan is actually made, or a transfer which becomes security for a future loan shall have the same effect as a transfer for or on account of a new and contemporaneous consideration.

(e) If any lien deemed voidable under paragraph (2) of subsection (a) of this Code section has been dissolved by the furnishing of a bond or other obligation, the surety on which has been indemnified directly or indirectly by the transfer of or the creation of a lien upon any property of an insurer before the filing of a petition under this chapter which results in a liquidation order, the indemnifying transfer or lien shall also be deemed voidable.

(f) The property affected by any lien deemed voidable under subsections (a) and (e) of this Code section shall be discharged from such lien, and that property and any of the indemnifying property transferred to or for the benefit of a surety shall pass to the liquidator, except that the court may on due notice order any such lien to be preserved for the benefit of the estate and the court may direct that such conveyance be executed as may be proper or adequate to evidence the title of the liquidator.

(g) The superior court shall have summary jurisdiction of any proceeding by the liquidator to hear and determine the rights of any parties under this Code section. Reasonable notice of any hearing in the proceeding shall be given to all parties in interest, including the obligee of a releasing bond or other like obligation. Where an order is entered for the recovery of indemnifying property in kind or for the avoidance of an indemnifying lien, the court, upon application of any party in interest, shall in the same proceeding ascertain the value of the property or lien, and if the value is less than the amount for which the property is indemnity or than the amount of the lien, the transferee or lienholder may elect to retain the property or lien upon payment of its value, as ascertained by the court, to the liquidator within such reasonable times as the court shall fix.

(h) The liability of the surety under a releasing bond or other like obligation shall be discharged to the extent of the value of the indemnifying property recovered or the indemnifying lien nullified and voided by the liquidator or where the property is retained under subsection (g) of this Code section to the extent of the amount paid to the liquidator.

(i) If a creditor has been preferred and afterward in good faith gives the insurer further credit without security of any kind for property which becomes a part of the insurer's estate, the amount of the new credit remaining unpaid at the time of the petition may be set off against the preference which would otherwise be recoverable from him.

(j) If an insurer shall, directly or indirectly, within four months before the filing of a successful petition for liquidation under this chapter, or at any time in contemplation of a proceeding to liquidate it, pay money or transfer property to an attorney for services rendered or to be rendered, the transactions may be examined by the court on its own motion or shall be examined by the court on petition of the liquidator and shall be held valid only to the extent of a reasonable amount to be determined by the court, and the excess may be recovered by the liquidator for the benefits of the estate, provided that where the attorney is in a position of influence in the insurer or an affiliate thereof, payment of any money or the transfer of any property to the attorney for services rendered or to be rendered shall be governed by the provision of subparagraph (a)(2)(D) of this Code section.

(k)(1) Every officer, manager, employee, shareholder, member, subscriber, attorney, or any other person acting on behalf of the insurer who knowingly participates in giving any preference when he has reasonable cause to believe the insurer is or is about to become insolvent at the time of the preference shall be personally liable to the liquidator for the amount of the preference. It is permissible to infer that there is a reasonable cause to so believe if the transfer was made within four months before the date of filing of this successful petition for liquidation.

(2) Every person receiving any property from the insurer or the benefit thereof as a preference voidable under subsection (a) of this Code section shall be personally liable therefor and shall be bound to account to the liquidator.

(3) Nothing in this subsection shall prejudice any other claim by the liquidator against any person.



§ 33-37-28. Disallowing preferred creditor's claims

(a) No claims of a creditor who has received or acquired a preference, lien, conveyance, transfer, assignment, or encumbrance voidable under this chapter shall be allowed unless he surrenders the preference, lien, conveyance, transfer, assignment, or encumbrance. If the avoidance is effected by a proceeding in which a final judgment has been entered, the claim shall not be allowed unless the money is paid or the property is delivered to the liquidator within 30 days from the date of the entering of the final judgment, except that the court having jurisdiction over the liquidation may allow further time if there is an appeal or other continuation of the proceeding.

(b) A claim allowable under subsection (a) of this Code section by reason of the avoidance, whether voluntary or involuntary, a preference, lien, conveyance, transfer, assignment, or encumbrance, may be filed as an excused last filing under Code Section 33-37-34 if filed within 30 days from the date of the avoidance, or within the further time allowed by the court under subsection (a) of this Code section.



§ 33-37-29. Mutual debts and credits

(a) In all cases of mutual debts or mutual credits between the insurer and another person in connection with any action or proceeding under this chapter, such credits and debts shall be set off and the balance only shall be allowed or paid, except as provided in subsection (b) of this Code section.

(b) No setoff shall be allowed in favor of any person where:

(1) The obligation of the insurer to the person would not, at the date of the entry of any liquidation order or otherwise, as provided in Code Section 33-37-17, entitle him to share as a claimant in the assets of the insurer;

(2) The obligation of the insurer to the person was purchased by or transferred to the person with a view of its being used as a setoff; or

(3) The obligation of the person is to pay an assessment levied against the members of a mutual insurer or against the subscribers of a reciprocal insurer or is to pay a balance upon the subscription to the capital stock of a stock insurer.



§ 33-37-30. Liquidator's report to court; assessment against members of insurer; procedure when assessment not paid

(a) As soon as practicable but not more than two years from the date of an order of liquidation under Code Section 33-37-17 of an insurer issuing assessable policies, the liquidator shall make a report to the court setting forth:

(1) The reasonable value of the assets of the insurer;

(2) The insurer's probable total liabilities;

(3) The probable aggregate amount of the assessment necessary to pay all claims of creditors and expenses in full, including expenses of administration and costs of collecting the assessment; and

(4) A recommendation as to whether or not an assessment should be made and in what amount.

(b)(1) Upon the basis of the report provided in subsection (a) of this Code section, including any supplements and amendments thereto, the superior court may levy one or more assessments against all members of the insurer who are subject to assessment.

(2) Subject to any applicable legal limits on assessability, the aggregate assessment shall be for the amount that the sum of the probable liabilities, the expenses of administration, and the estimated cost of collection of the assessment exceeds the value of existing assets, with due regard being given to assessments that cannot be collected economically.

(c) After levy of assessment under subsection (b) of this Code section, the liquidator shall issue an order directing each member who has not paid the assessment pursuant to the order to show cause why the liquidator should not pursue a judgment therefor.

(d) The liquidator shall give notice of the order to show cause by publication and by first-class mail to each member liable thereunder mailed to his last known address as it appears on the insurer's records, at least 20 days before the return date of the order to show cause.

(e)(1) If a member does not appear and serve duly verified objections upon the liquidator on or before the return date of the order to show cause under subsection (c) of this Code section, the court shall make an order adjudging the member liable for the amount of the assessment against him pursuant to subsection (c) of this Code section, together with costs, and the liquidator shall have a judgment against the member therefor.

(2) If on or before such return date the member appears and serves duly verified objections upon the liquidator, the Commissioner may hear and determine the matter or may appoint a referee to hear it and make such order as the facts warrant. In the event that the Commissioner determines that such objections do not warrant relief from assessment, the member may request the court to review the matter and vacate the order to show cause.

(f) The liquidator may enforce any order or collect any judgment under subsection (e) of this Code section by any lawful means.



§ 33-37-31. Liability of reinsurers

The amount recoverable by the liquidator from reinsurers shall not be reduced as a result of the delinquency proceedings regardless of any provision in the reinsurance contract or other agreement. The reinsurance shall be payable under a contract or contracts reinsured by the assuming insurer on the basis of reported claims allowed by the liquidation court, without diminution because of the insolvency of the ceding insurer. Such payments shall be made directly to the ceding insurer or to its domiciliary liquidator except:

(1) Where the contract or other written agreement specifically provides for another payee of such reinsurance in the event of the insolvency of the ceding insurer; or

(2) Where the assuming insurer, with the consent of the direct insured or insureds, has assumed such policy obligations of the ceding insurer as direct obligations of the assuming insurer to the payees under such policies and in substitution for the obligation of the ceding insurer to such payees.



§ 33-37-32. Premiums due during pendency of liquidation action; penalties for violation; notice; right to appeal

(a)(1) An agent, broker, premium finance company, or any other person, other than the insured, responsible for the payment of a premium shall be obligated to pay any unpaid premium for the full policy term due the insurer at the time of the declaration of insolvency, whether earned or unearned, as shown on the records of the insurer. The liquidator shall also have the right to recover from such person any part of an unearned premium that represents commission of such person. Credits or setoffs or both shall not be allowed to an agent, broker, or premium finance company for any amounts advanced to the insurer by the agent, broker, or premium finance company on behalf of, but in the absence of a payment by, the insured.

(2) An insured shall be obligated to pay any unpaid earned premium due the insurer at the time of the declaration of insolvency, as shown on the records of the insurer.

(b) Upon satisfactory evidence of a violation of this Code section, the Commissioner may pursue either one or both of the following courses of action:

(1) Suspend, revoke, or refuse to renew the licenses of such offending party or parties; or

(2) Impose a penalty of not more than $5,000.00 for each and every act in violation of this Code section by said party or parties.

(c) Before the Commissioner shall take any action as provided in subsection (b) of this Code section, written notice shall be provided to the person, company, association, or exchange accused of violating the law, stating specifically the nature of the alleged violation and fixing a time and place, at least ten days thereafter, when a hearing on the matter shall be held. After such hearing, or upon failure of the accused to appear at such hearing, the Commissioner, if he shall find such violation, shall impose such of the penalties under subsection (b) of this Code section as he deems advisable.

(d) When the Commissioner shall take action in any or all of the ways set out in subsection (b) of this Code section, the party aggrieved may appeal from said action to the superior court.



§ 33-37-33. Application for approval of proposal to disburse assets; notice

(a) Within 120 days of a final determination of insolvency of an insurer by a court of competent jurisdiction of this state, the liquidator shall make application to the court for approval of a proposal to disburse assets out of marshaled assets, from time to time as such assets become available, to a guaranty association or foreign guaranty association having obligations because of such insolvency. If the liquidator determines that there are insufficient assets to disburse, the application required by this Code section shall be considered satisfied by a filing by the liquidator stating the reasons for this determination.

(b) Such proposal shall at least include provisions for:

(1) Reserving amounts for the payment of expenses of administration and the payment of claims of secured creditors, to the extent of the value of the security held, and claims falling within the priorities established in Classes 1 and 2 as provided in Code Section 33-37-41;

(2) Disbursement of the assets marshaled to date and subsequent disbursement of assets as they become available;

(3) Equitable allocation of disbursements to each of the guaranty associations and foreign guaranty associations entitled thereto;

(4) The securing by the liquidator from each of the associations entitled to disbursements pursuant to this Code section of an agreement to return to the liquidator such assets, together with income earned on assets previously disbursed, as may be required to pay claims of secured creditors and claims falling within the priorities established in Code Section 33-37-41 in accordance with such priorities. No bond shall be required of any such association; and

(5) A full report to be made by each association to the liquidator accounting for all assets so disbursed to the association, all disbursements made therefrom, any interest earned by the association on such assets, and any other matter as the court may direct.

(c) The liquidator's proposal shall provide for disbursements to the associations in amounts estimated at least equal to the claim payments under or to be made thereby for which such associations could assert a claim against the liquidator and shall further provide that if the assets available for disbursement from time to time do not equal or exceed the amount of such claim payments made or to be made by the association then disbursements shall be in the amount of available assets.

(d) The liquidator's proposal shall, with respect to an insolvent insurer writing life or accident and sickness insurance or annuities, provide for disbursements of assets to any guaranty association or any foreign guaranty association covering life or accident and sickness insurance or annuities or to any other entity or organization reinsuring, assuming, or guaranteeing policies or contracts of insurance under the acts creating such associations.

(e) Notice of such application shall be given to the association in and to the commissioners of insurance of each of the states. Any such notice shall be deemed to have been given when deposited in the United States certified mails, first-class postage prepaid, at least 30 days prior to submission of such application to the court. Action on the application may be taken by the court provided the above-required notice has been given and, provided, further, that the liquidator's proposal complies with paragraphs (1) and (2) of subsection (b) of this Code section.



§ 33-37-34. Proof of claims; late filing

(a) Proof of all claims shall be filed with the liquidator in the form required by Code Section 33-37-35 on or before the last day for filing specified in the notice required under Code Section 33-37-21, except that proof of claims for cash surrender values or other investment values in life insurance and annuities need not be filed unless the liquidator expressly so requires.

(b) The liquidator may permit a claimant making a late filing to share in distributions, whether past or future, as if he were not late, to the extent that any such payment will not prejudice the orderly administration of the liquidation, under the following circumstances:

(1) The existence of the claim was not known to the claimant and that he filed his claim as promptly thereafter as reasonably possible after learning of it;

(2) A transfer to a creditor was avoided under Code Sections 33-37-25 through 33-37-27 or was voluntarily surrendered under Code Section 33-37-28, and that the filing satisfies the conditions of Code Section 33-37-28; and

(3) The valuation under Code Section 33-37-40 of security held by a secured creditor shows a deficiency, which is filed within 30 days after the valuation.

(c) The liquidator shall permit late filing claims to share in distributions, whether past or future, as if they were not late, if such claims are claims of a guaranty association or foreign guaranty association for reimbursement of covered claims paid or expenses incurred, or both, subsequent to the last day for filing where such payments were made and expenses incurred as provided by law.

(d) The liquidator may consider any claim filed late which is not covered by subsection (b) of this Code section and permit it to receive distributions which are subsequently declared on any claims of the same or lower priority if the payment does not prejudice the orderly administration of the liquidation. The late-filing claimant shall receive, at each distribution, the same percentage of the amount allowed on his claim as is then being paid to claimants of any lower priority. This shall continue until his claim has been paid in full.



§ 33-37-35. Contents of proof of claim; effect of judgment or order within four months of, or after, filing petition for liquidation

(a) Proof of claim shall consist of a statement signed by the claimant that includes all of the following that are applicable:

(1) The particulars of the claim including the consideration given for it;

(2) The identity and amount of the security on the claim;

(3) The payments made on the debt, if any;

(4) That the sum claimed is justly owing and that there is no setoff, counterclaim, or defense to the claim;

(5) Any right of priority of payment or other specific right asserted by the claimants;

(6) A copy of the written instrument which is the foundation of the claim; and

(7) The name and address of the claimant and the attorney who represents him, if any.

(b) No claim need be considered or allowed if it does not contain all the information in subsection (a) of this Code section which may be applicable. The liquidator may require that a prescribed form be used, and may require that other information and documents be included.

(c) At any time the liquidator may request the claimant to present information or evidence supplementary to that required under subsection (a) of this Code section and may take testimony under oath, require production of affidavits or depositions, or otherwise obtain additional information or evidence.

(d) No judgment or order against an insured or the insurer entered after the date of filing of a successful petition for liquidation, and no judgment or order against an insured or the insurer entered at any time by default or by collusion need be considered as evidence of liability or of quantum of damages. No judgment or order against an insured or the insurer entered within four months before the filing of the petition need be considered as evidence of liability or of the quantum of damages.

(e) All claims of a guaranty association or foreign guaranty association shall be in such form and contain such substantiation as may be agreed to by the association and the liquidator.



§ 33-37-36. Third-party contingent claim; claims due in future; claims under employment contracts

(a) The claim of a third party which is contingent only on his first obtaining a judgment against the insured shall be considered and allowed as if there were no such contingency.

(b) A claim may be allowed, even if contingent, if it is filed in accordance with Code Section 33-37-34. It may be allowed and may participate in all distributions declared after it is filed to the extent that it does not prejudice the orderly administration of the liquidation.

(c) Claims that are due except for the passage of time shall be treated as absolute claims are treated, except that such claims may be discounted at the legal rate of interest.

(d) Claims made under employment contracts by directors, principal officers, or persons in fact performing similar functions or having similar powers are limited to payment for services rendered prior to the issuance of any order of rehabilitation or liquidation under Code Section 33-37-12 or 33-37-17.



§ 33-37-37. Third-party claim against insured

(a) Whenever any third party asserts a cause of action against an insured of an insurer in liquidation, the third party may file a claim with the liquidator.

(b) Whether or not the third party files a claim, the insured may file a claim on his own behalf in the liquidation. If the insured fails to file a claim by the date for filing claims specified in the order of liquidation or within 60 days after mailing of the notice required by Code Section 33-37-21, whichever is later, he is an unexcused late filer.

(c) The liquidator shall make his recommendations to the court under Code Section 33-37-41 for the allowance of an insured's claim under subsection (b) of this Code section after consideration of the probable outcome of any pending action against the insured on which the claim is based, the probable damages recoverable in the action and the probable costs and expenses of defense. After allowance by the court, the liquidator shall withhold any dividends payable on the claim pending the outcome of litigation and negotiation with the insured. Whenever it seems appropriate, he shall reconsider the claim on the basis of additional information and amend his recommendations to the court. The insured shall be afforded the same notice and opportunity to be heard on all changes in the recommendation as in its initial determination. The court may amend its allowance as it thinks appropriate. As claims against the insured are settled or barred, the insured shall be paid from the amount withheld the same percentage dividend as was paid on other claims of like property based on the lesser of the amount actually recovered from the insured by action or paid by agreement plus the reasonable costs and expense of defense or the amount allowed on the claims by the court. After all claims are settled or barred, any sum remaining from the amount withheld shall revert to the undistributed assets of the insurer. Delay in final payment under this subsection shall not be a reason for unreasonable delay of final distribution and discharge of the liquidator.

(d) If several claims founded upon one policy are filed, whether by third parties or as claims by the insured under this Code section, and the aggregate allowed amount of the claims to which the same limit of liability in the policy is applicable exceeds that limit, each claim as allowed shall be reduced in the same proportion so that the total equals the policy limit. Claims by the insured shall be evaluated as in subsection (c) of this Code section. If any insured's claim is subsequently reduced under subsection (c) of this Code section, the amount thus freed shall be apportioned ratably among the claims which have been reduced under this subsection.

(e) No claim may be presented under this Code section if it is or may be covered by any guaranty association or foreign guaranty association.



§ 33-37-38. Procedure when claim denied

(a) When a claim is denied in whole or in part by the liquidator, written notice of the determination shall be given to the claimant or his attorney by first-class mail at the address shown in the proof of claim. Within 60 days from the mailing of the notice, the claimant may file his objections with the liquidator. If no such filing is made, the claimant may not further object to the determination.

(b) Whenever objections are filed with the liquidator and the liquidator does not alter his denial of the claim as a result of the objections, the liquidator shall ask the court for a hearing as soon as practicable and give notice of the hearing by first-class mail to the claimant or his attorney and to any other persons directly affected, not less than ten nor more than 30 days before the date of the hearing. The matter may be heard by the court or by a court appointed referee who shall submit findings of fact along with his recommendation.



§ 33-37-39. When third person subrogated to rights of creditor

Whenever a creditor whose claim against an insurer is secured, in whole or in part, by the undertaking of another person fails to prove and file that claim, the other person may do so in the creditor's name, and shall be subrogated to the rights of the creditor, whether the claim has been filed by the creditor or by the other person in the creditor's name, to the extent that he discharges the undertaking. In the absence of an agreement with the creditor to the contrary, the other person shall not be entitled to any distribution; however, until the amount paid to the creditor on the undertaking plus the distributions paid on the claim from the insurer's estate to the creditor equals the amount of the entire claim of the creditor. Any excess received by the creditor shall be held by him in trust for such other person. The term "other person," as used in this Code section, is not intended to apply to a guaranty association or foreign guaranty association.



§ 33-37-40. Determining value of security held by secured creditor

(a) The value of any security held by a secured creditor shall be determined in one of the following ways, as the court may direct:

(1) By converting the same into money according to the terms of the agreement pursuant to which the security was delivered to such creditors; or

(2) By agreement, arbitration, compromise, or litigation between the creditor and the liquidator.

(b) The determination shall be under the supervision and control of the court with due regard for the recommendation of the liquidator. The amount so determined shall be credited upon the secured claim, and any deficiency shall be treated as an unsecured claim. If the claimant shall surrender his security to the liquidator, the entire claim shall be allowed as if unsecured.



§ 33-37-41. Priority of distribution of claims

For all pending and future claims in insolvencies existing on July 1, 1997, and for all claims in future insolvencies, the priority of distribution of claims from the insurer's estate shall be in accordance with the order as set forth in this Code section. Every claim in each class shall be paid in full or adequate funds retained for such payment before the members of the next class receive any payment. No subclasses shall be established within any class. The order of distribution of claims shall be:

(1) Class 1. The costs and expenses of administration during rehabilitation and liquidation, including, but not limited to, the following:

(A) The actual and necessary costs of preserving or recovering the assets of the insurer;

(B) Compensation for all authorized services rendered in the rehabilitation and liquidation;

(C) Any necessary filing fees;

(D) The fees and mileage payable to witnesses;

(E) Authorized reasonable attorney's fees and other professional services rendered in the rehabilitation and liquidation; and

(F) The reasonable expenses of a guaranty association or foreign guaranty association for unallocated loss adjustment expenses;

(2) Class 2. All claims under policies, including third-party claims and all claims of a guaranty association or foreign guaranty association. All claims under life insurance and annuity policies, whether for death proceeds, annuity proceeds, or investment values, shall be treated as loss claims. That portion of any loss, indemnification for which is provided by other benefits or advantages recovered by the claimant, shall not be included in this class other than benefits or advantages recovered or recoverable in discharge of familial obligation of support or by way of succession at death or as proceeds of life insurance or as gratuities. No payment by an employer to his employee shall be treated as a gratuity;

(3) Class 3. Claims of the federal government except those under Class 2;

(4) Class 4. Reasonable compensation to employees for services performed to the extent that such compensation does not exceed two months of monetary compensation and represents payment for services performed within one year before the filing of the petition for liquidation or, if rehabilitation preceded liquidation, within one year before the filing of the petition for rehabilitation. Principal officers and directors shall not be entitled to the benefit of this priority except as otherwise approved by the liquidator and the court. Such priority shall be in lieu of any other similar priority which may be authorized by law as to wages or compensation of employees;

(5) Class 5. Claims under nonassessable policies for unearned premium or other premium refunds and claims of general creditors, including claims of ceding and assuming companies in their capacity as such;

(6) Class 6. Claims of any state or local government except those under Class 2. Claims, including those of any governmental body for a penalty or forfeiture, shall be allowed in this class only to the extent of the pecuniary loss sustained from the act, transaction, or proceeding out of which the penalty or forfeiture arose with reasonable and actual costs occasioned thereby. The remainder of such claims shall be postponed to the class of claims established under paragraph (9) of this Code section;

(7) Class 7. Claims filed late or any other claims other than claims under paragraphs (8) and (9) of this Code section;

(8) Class 8. Surplus or contribution notes or similar obligations and premium refunds on assessable policies. Payments to members of domestic mutual insurance companies shall be limited in accordance with law; and

(9) Class 9. The claims of shareholders or other owners in their capacity as shareholders.



§ 33-37-42. Authority of liquidator to compound, compromise, or negotiate claims; report to court

(a) The liquidator shall review all claims duly filed in the liquidation and shall make such further investigation as he shall deem necessary. He may compound, compromise, or in any other manner negotiate the amount for which claims will be recommended to the court except where the liquidator is required by law to accept claims as settled by any person or organization, including any guaranty association or foreign guaranty association. Unresolved disputes shall be determined under Code Section 33-37-38. As soon as practicable, he shall present to the court a report of the claims against the insurer with his recommendations. The report shall include the name and address of each claimant and the amount of the claim finally recommended, if any. If the insurer has issued annuities or life insurance policies, the liquidator shall report the persons to whom, according to the records of the insurer, amounts are owed as cash surrender values or other investment value and the amounts owed.

(b) The court may approve, disapprove, or modify the report on claims by the liquidator. Such reports as are not modified by the court within a period of 60 days following submission by the liquidator shall be treated by the liquidator as allowed claims subject thereafter to later modification or to rulings made by the court pursuant to Code Section 33-37-38. No claim under a policy of insurance shall be allowed for an amount in excess of the applicable policy limits.



§ 33-37-43. Payment of distributions

Under the direction of the court, the liquidator shall pay distributions in a manner that will assure the proper recognition of priorities and a reasonable balance between the expeditious completion of the liquidation and the protection of unliquidated and undetermined claims, including third-party claims. Distribution of assets in kind may be made at valuations set by agreement between the liquidator and the creditor and approved by the court.



§ 33-37-44. Disposition of unclaimed funds subject to distribution

(a) All unclaimed funds subject to distribution remaining in the liquidator's hands when he is ready to apply to the court for discharge, including the amount distributable to any creditor, shareholder, member, or other person who is unknown or cannot be found shall be maintained by the Commissioner and shall be paid without interest except in accordance with Code Section 33-37-41 to the person entitled thereto or his legal representative upon proof satisfactory to the Commissioner of his right thereto. Any amount on deposit not claimed within six years from the discharge of the liquidator shall be deemed to have been abandoned and shall be escheated without formal escheat proceedings and be deposited in the general fund of the state.

(b) All funds withheld under Code Section 33-37-36 and not distributed shall upon discharge of the liquidator be maintained by the Commissioner and paid by him in accordance with Code Section 33-37-41. Any sums remaining which under Code Section 33-37-41 would revert to the undistributed assets of the insurer shall be transferred to the general fund of the state under subsection (a) of this Code section, unless the Commissioner in his discretion petitions the court to reopen the liquidation under Code Section 33-37-46.



§ 33-37-45. Liquidator's application for discharge

(a) When all assets justifying the expense of collection and distribution have been collected and distributed under this chapter, the liquidator shall apply to the court for discharge. The court may grant the discharge and make any other orders, including an order to transfer any remaining funds that are uneconomic to distribute as may be deemed appropriate.

(b) Any other person may apply to the court at any time for an order under subsection (a) of this Code section. If the application is denied, the applicant shall pay the costs and expenses of the liquidator in resisting the application, including a reasonable attorney's fee.



§ 33-37-46. Reopening liquidation proceedings

After the liquidation proceeding has been terminated and the liquidator discharged, the Commissioner or other interested party may at any time petition the superior court to reopen the proceedings for good cause, including the discovery of additional assets. If the court is satisfied that there is justification for reopening, it shall so order.



§ 33-37-47. Retention or destruction of records

Whenever it shall appear to the Commissioner that the records of any insurer in process of liquidation or completely liquidated are no longer useful, he may recommend to the court and the court shall direct what records should be retained for future reference and what should be destroyed.



§ 33-37-48. Receivership audits

The superior court may, as it deems desirable, cause audits to be made of the books of the Commissioner relating to any receivership established under this chapter, and a report of each audit shall be filed with the Commissioner and with the court. The books, records, and other documents of the receivership shall be made available to the auditor at any time without notice. The expense of each audit shall be considered a cost of administration of the receivership.






Article 4 - Liquidation Proceedings

§ 33-37-49. Commissioner appointed as conservator of alien or foreign insurer's property; grounds

(a) If a domiciliary liquidator has not been appointed, the Commissioner may apply to the superior court by verified petition for an order directing him to act as conservator to conserve the property of an alien insurer not domiciled in this state or a foreign insurer on any one or more of the following grounds:

(1) Any of the grounds provided in Code Section 33-37-11;

(2) That any of its property has been sequestered by official action in its domiciliary state or in any other state;

(3) That enough of its property has been sequestered in a foreign country to give reasonable cause to fear that the insurer is or may become insolvent; or

(4)(A) That its certificate of authority to do business in this state has been revoked or that none was ever issued; and

(B) That there are residents of this state with outstanding claims or outstanding policies.

(b) When an order is sought under subsection (a) of this Code section, the court shall cause the insurer to be given such notice and time to respond thereto as is reasonable under the circumstances.

(c) The court may issue the order in whatever terms it shall deem appropriate. The filing or recording of the order with the clerk of superior court of the county in which the principal business of the company is located shall impart the same notice as a deed, bill of sale, or other evidence of title duly filed or recorded with the clerk would have imparted.

(d) The conservator may at any time petition for and the court may grant an order under Code Section 33-37-50 to liquidate assets of a foreign or alien insurer under conservation or, if appropriate, for an order under Code Section 33-37-52 to be appointed ancillary receiver.

(e) The conservator may at any time petition the court for an order terminating conservation of an insurer. If the court finds that the conservation is no longer necessary, it shall order that the insurer be restored to possession of its property and the control of its business. The court may also make such finding and issue such order at any time upon motion of any interested party but, if such motion is denied, all costs shall be assessed against such party.



§ 33-37-50. Commissioner appointed as liquidator of foreign or alien insurer's assets; grounds

(a) If no domiciliary receiver has been appointed, the Commissioner may apply to the superior court by verified petition for an order directing him to liquidate the assets found in this state of a foreign insurer or an alien insurer not domiciled in this state, on any of the following grounds:

(1) Any of the grounds provided in Code Section 33-37-11 or 33-37-16; or

(2) Any of the grounds specified in paragraphs (2) through (4) of subsection (a) of Code Section 33-37-49.

(b) When an order is sought under subsection (a) of this Code section, the court shall cause the insurer to be given such notice and time to respond thereto as is reasonable under the circumstances.

(c) If it shall appear to the court that the best interests of creditors, policyholders, and the public require, the court may issue an order to liquidate in whatever terms it shall deem appropriate. The filing or recording of the order with the clerk of the superior court of the county in which the principal business of the company is located or the county in which its principal office or place of business is located shall impart the same notice as a deed, bill of sale, or other evidence of title duly filed or recorded with the clerk would have imparted.

(d) If a domiciliary liquidator is appointed in another state while a liquidation is proceeding under this Code section, the liquidator under this Code section shall thereafter act as ancillary receiver under Code Section 33-37-52.

(e) On the same grounds as are specified in subsection (a) of this Code section, the Commissioner may petition any appropriate federal district court to be appointed receiver to liquidate that portion of the insurer's assets and business over which the court will exercise jurisdiction or any lesser part thereof that the Commissioner deems desirable for the protection of the policyholders and creditors in this state.

(f) The court may order the Commissioner, when he has liquidated the assets of a foreign or alien insurer under this Code section, to pay claims of residents of this state against the insurer under such rules as to the liquidation of insurers under this chapter as are otherwise compatible with the provisions of this Code section.



§ 33-37-51. Title to property of insurer domiciled in another state; rights of resident claimants

(a) The domiciliary liquidator of an insurer domiciled in another state shall, except as to special deposits and security on secured claims under subsection (c) of Code Section 33-37-52, be vested by operation of law with the title to all of the assets, property, contracts and rights of action, agents' balances, and all of the books, accounts, and other records of the insurer located in this state. The date of vesting shall be the date of the filing of the petition, if that date is specified by the domiciliary law for the vesting of property in the domiciliary state. Otherwise, the date of vesting shall be the date of entry of the order directing possession to be taken. The domiciliary liquidator shall have the immediate right to recover balances due from agents and to obtain possession of the books, accounts, and other records of the insurer located in this state. He or she also shall have the right to recover all other assets of the insurer located in this state, subject to the provisions of Code Section 33-37-52.

(b) Claimants residing in this state may file claims with the liquidator or ancillary receiver, if any, in this state or with the domiciliary liquidator if the domiciliary law permits. The claims must be filed on or before the last date fixed for the filing of claims in the domiciliary liquidation proceedings.



§ 33-37-52. Commissioner as ancillary receiver for insurer not domiciled in this state

(a) If a domiciliary liquidator has been appointed for an insurer not domiciled in this state, the Commissioner may file a petition with the superior court requesting appointment as ancillary receiver in this state:

(1) If he or she finds that there are sufficient assets of the insurer located in this state to justify the appointment of an ancillary receiver; or

(2) If the protection of creditors or policyholders in this state so requires.

(b) The court may issue an order appointing an ancillary receiver in whatever terms it shall deem appropriate. The filing or recording of the order with the appropriate clerk of the superior court in this state imparts the same notice as a deed, bill of sale, or other evidence of title duly filed or recorded with the clerk.

(c) When a domiciliary liquidator has been appointed in another state, then the ancillary receiver appointed in this state may, whenever necessary, aid and assist the domiciliary liquidator in recovering assets of the insurer located in this state. The ancillary receiver shall, as soon as practicable, liquidate from their respective securities those special deposit claims and secured claims which are proved and allowed in the ancillary proceedings in this state and shall pay the necessary expenses of the proceedings. He or she shall promptly transfer all remaining assets, books, accounts, and records to the domiciliary liquidator or his or her designee, at the direction of the domiciliary liquidator. Subject to this Code section, the ancillary receiver and his or her deputies shall have the same powers and be subject to the same duties with respect to the administration of assets as a liquidator of an insurer domiciled in this state.

(d) When a domiciliary liquidator has been appointed in this state, ancillary receivers appointed in other states shall have, as to assets and books, accounts, and other records in their respective states, corresponding rights, duties, and powers to those provided in subsection (c) of this Code section for ancillary receivers appointed in this state.

(e) If the Commissioner elects not to file a petition with the superior court requesting appointment as ancillary receiver in this state pursuant to subsection (a) of this Code section, the Commissioner may, notwithstanding the provisions of Code Sections 33-3-8 through 33-3-10 and Code Sections 33-12-8 and 33-12-9, transfer title and possession of all special deposits under his or her control to the domiciliary liquidator or his or her designee, at the direction of the domiciliary liquidator. Prior to transferring title and possession of such special deposits, the Commissioner may require the domiciliary liquidator to agree, in writing, to handle such deposits and special deposit claims in accordance with the statutes pursuant to which the special deposits were required and to any other requirements deemed necessary by the Commissioner.



§ 33-37-53. Commissioner's cooperation with officials of domiciliary state of foreign or alien insurer

The Commissioner in his sole discretion may institute proceedings under Code Sections 33-37-9 and 33-37-10 at the request of the commissioner or other appropriate insurance official of the domiciliary state of any foreign or alien insurer having property located in this state.



§ 33-37-54. Rights of nonresident claimants in proceeding against domiciliary insurer

(a) In a liquidation proceeding begun in this state against an insurer domiciled in this state, claimants residing in foreign countries or in other states where an ancillary receiver has not been appointed must file claims in this state, and claimants residing in other states where an ancillary receiver has been appointed may file claims either with the ancillary receivers in their respective states or with the domiciliary liquidator. Claims must be filed on or before the last date fixed for the filing of claims in the domiciliary liquidation proceeding.

(b) Claims belonging to claimants residing in other states where an ancillary receiver has been appointed may be proved either in the liquidation proceeding in this state as provided in this chapter or in ancillary proceedings in the other states. If notice of the claims and opportunity to appear and be heard is afforded the domiciliary liquidator of this state as provided in subsection (b) of Code Section 33-37-55 with respect to ancillary proceedings, the final allowance of claims by the courts in ancillary proceedings in other states shall be conclusive as to amount and as to priority against special deposits or other security located in such ancillary states, but shall not be conclusive with respect to priorities against general assets under Code Section 33-37-41.



§ 33-37-55. Rights of resident claimants in proceeding in another state against nondomiciliary insurer

(a) In a liquidation proceeding in another state against an insurer domiciled in that state, claimants against the insurer who reside within this state may file claims either with the ancillary receiver, if any, in this state or with the domiciliary liquidator. Claims must be filed on or before the last dates fixed for the filing of claims in the domiciliary liquidation proceeding.

(b) Claims belonging to claimants residing in this state may be proved either in the domiciliary state under the law of that state or in ancillary proceedings, if any, in this state. If a claimant elects to prove his or her claim in this state, he or she shall file such claim with the ancillary receiver in the manner provided in Code Sections 33-37-34 and 33-37-35. The ancillary receiver shall make his or her recommendation to the court as under Code Section 33-37-42. He or she shall also arrange a date for hearing if necessary under Code Section 33-37-38 and shall give notice to the liquidator in the domiciliary state, either by certified mail or statutory overnight delivery or by personal service at least 40 days prior to the date set for hearing. If the domiciliary liquidator, within 30 days after the giving of such notice, gives notice in writing to the ancillary receiver and to the claimant, either by certified mail or statutory overnight delivery or by personal service, of his or her intention to contest the claim, he or she shall be entitled to appear or to be represented in any proceeding in this state involving the adjudication of the claim.

(c) If a claimant files a claim in this state with the ancillary receiver, the final allowance of the claim by the courts of this state shall be accepted as conclusive as to amount and as to priority against special deposits or other security located in this state.



§ 33-37-56. Stay of proceedings during pendency of liquidation proceeding

During the pendency in this or any other state of a liquidation proceeding, whether called by that name or not, no action or proceeding in the nature of an attachment, garnishment, or levy of execution shall be commenced or maintained in this state against the delinquent insurer or its assets.



§ 33-37-57. Superiority of order of distribution issued by domiciliary state; priority of payment and claims; rights of secured creditors

(a) In a liquidation proceeding in this state involving one or more other states, the order of distribution of the domiciliary state shall control as to all claims of residents of this and other states. All claims of residents of other states shall be given equal priority of payment from general assets regardless of where such assets are located.

(b) The owners of special deposit claims against an insurer for which a liquidator is appointed in this or any other state shall be given priority against the special deposits in accordance with the statutes governing the creation and maintenance of the deposits. If there is a deficiency in any deposit, so that the claims secured by it are not fully discharged from it, the claimants may share in the general assets, but the sharing shall be deferred until general creditors, and also claimants against other special deposits who have received smaller percentages from their respective special deposits, have been paid percentages of their claims equal to the percentage paid from the special deposit.

(c) The owner of a secured claim against an insurer for which a liquidator has been appointed in this or any other state may surrender his security and file his claim as a general creditor, or the claim may be discharged by resort to the security in accordance with Code Section 33-37-40, in which case the deficiency, if any, shall be treated as a claim against the general assets of the insurer on the same basis as claims of unsecured creditors.



§ 33-37-58. Failure of ancillary receiver to transfer assets

If an ancillary receiver in another state or foreign country, whether called by that name or not, fails to transfer to the domiciliary liquidator in this state any assets within his control other than special deposits, diminished only by the expenses of the ancillary receivership, if any, the claims filed in the ancillary receivership, other than special deposit claims or secured claims, shall be placed in the class of claims under paragraph (7) of Code Section 33-37-41.









Chapter 38 - Georgia Life and Health Insurance Guaranty Association

§ 33-38-1. Purpose

The purpose of this chapter is to protect the persons specified in subsection (b) of Code Section 33-38-2, subject to certain limitations, against failure in the performance of contractual obligations, under life and health insurance policies and annuity contracts specified in subsection (a) of Code Section 33-38-2, due to the impairment or insolvency of the insurer issuing such policies or contracts. To provide this protection, (1) an association of insurers is created to enable the guaranty of payment of benefits and continuation of coverages as limited by this chapter, (2) members of the association are subject to assessment to provide funds to carry out the purpose of this chapter, and (3) the association is authorized to assist the Commissioner, in the prescribed manner, in the detection and prevention of insurer impairments or insolvencies.



§ 33-38-2. Scope

(a) This chapter shall provide coverage to the persons specified in subsection (b) of this Code section for direct, nongroup life, health, or annuity policies or contracts, for certificates under direct group policies and contracts, and for supplemental contracts to any of these, and for unallocated annuity contracts, in each case issued by member insurers, except as limited by this chapter. Annuity contracts and certificates under group annuity contracts include, but are not limited to, guaranteed investment contracts, deposit administration contracts, unallocated funding agreements, allocated funding agreements, structured settlement annuities, annuities issued to or in connection with government lotteries, and any immediate or deferred annuity contracts.

(b) (1) Coverage under this chapter shall be provided only:

(A) To persons who, regardless of where they reside, except for nonresident certificate holders under group policies or contracts, are the beneficiaries, assignees, or payees of the persons covered under subparagraph (B) of this paragraph; and

(B) To persons who are owners of or certificate holders under such policies or contracts, other than unallocated annuity contracts and structured settlement annuities, to the persons who are the contract holders and who:

(i) Are residents; or

(ii) Are not residents, but the insurers which issued such policies or contracts are domiciled in this state; the states in which such persons reside have associations similar to the association created by this article; and such persons are not eligible for coverage by an association in any other state due to the fact that the insurer was not licensed in the state at the time specified in the state's guaranty association law.

(2) For unallocated annuity contracts specified in subsection (a) of this Code section, subparagraphs (A) and (B) of paragraph (1) of this subsection shall not apply, and this chapter shall, except as provided in paragraphs (4) and (5) of this subsection, provide coverage to:

(A) Persons who are the owners of the unallocated annuity contracts if the contracts are issued to or in connection with a specific benefit plan whose plan sponsor has its principal place of business in this state; and

(B) Persons who are owners of unallocated annuity contracts issued to or in connection with government lotteries if the owners are residents.

(3) For structured settlement annuities specified in subsection (a) of this Code section, subparagraphs (A) and (B) of paragraph (1) of this subsection shall not apply, and this chapter shall, except as provided in paragraphs (4) and (5) of this subsection, provide coverage to a person who is a payee under a structured settlement annuity, or beneficiary of a payee if the payee is deceased, if the payee:

(A) Is a resident, regardless of where the contract owner resides; or

(B) Is not a resident, but only under both of the following conditions:

(i) (I) The contract owner of the structured settlement annuity is a resident; or

(II) The contract owner of the structured settlement annuity is not a resident, but the insurer that issued the structured settlement annuity is domiciled in this state and the state in which the contract owner resides has an association similar to the association created by this chapter; and

(ii) Neither the payee or beneficiary nor the contract owner is eligible for coverage by the association of the state in which the payee or contract owner resides.

(4) This chapter shall not provide coverage to:

(A) A person who is a payee or beneficiary of a contract owner who is a resident of this state, if the payee or beneficiary is afforded any coverage by the association of another state; or

(B) A person covered under paragraph (2) of this subsection, if any coverage is provided by the association of another state to that person.

(5) This chapter is intended to provide coverage to a person who is a resident of this state and, in special circumstances, to a nonresident. In order to avoid duplicate coverage, if a person who would otherwise receive coverage under this chapter is provided coverage under the laws of any other state, the person shall not be provided coverage under this chapter. In determining the application of the provisions of this subsection in situations where a person could be covered by the association of more than one state, whether as an owner, payee, beneficiary, or assignee, this chapter shall be construed in conjunction with other state laws to result in coverage by only one association.

(c) This chapter shall not provide coverage to:

(1) That portion or part of a policy or contract not guaranteed by an insurer, or under which the risk is borne by the policy or contract owner;

(2) A policy or contract of reinsurance or any policy or contract or part thereof assumed by the impaired or insolvent insurer under a contract of reinsurance, unless assumption certificates have been issued pursuant to the reinsurance policy or contract;

(3) A portion of a policy or contract to the extent that the rate of interest on which it is based, or the interest rate, crediting rate, or similar factor determined by use of an index or other external reference stated in the policy or contract employed in calculating returns or changes in value:

(A) Averaged over the period of four years prior to the date on which the member insurer becomes an impaired or insolvent insurer under this chapter, whichever is earlier, exceeds the rate of interest determined by subtracting two percentage points from Moody's Corporate Bond Yield Average averaged for that same four-year period or for such lesser period if the policy or contract was issued less than four years before the member insurer becomes an impaired or insolvent insurer under this chapter, whichever is earlier; and

(B) On and after the date on which the member insurer becomes an impaired or insolvent insurer under this chapter, whichever is earlier, exceeds the rate of interest determined by subtracting three percentage points from Moody's Corporate Bond Yield Average as most recently available;

(4) Any policy, contract, certificate, or subscriber agreement issued by a nonprofit hospital service corporation referred to in Chapter 19 of this title, a health care plan referred to in Chapter 20 of this title, a nonprofit medical service corporation referred to in Chapter 18 of this title, a prepaid legal services plan, as defined in Code Section 33-35-2, and a health maintenance organization, as defined in Code Section 33-21-1;

(5) Any policy, contract, or certificate issued by a fraternal benefit society, as defined in Code Section 33-15-1;

(6) Accident and sickness insurance as defined in Code Section 33-7-2 when written by a property and casualty insurer as part of an automobile insurance contract;

(7) A portion of a policy or contract issued to a plan or program of an employer, association, or other person to provide life, health, or annuity benefits to its employees, members, or others, to the extent that the plan or program is self-funded or uninsured, including, but not limited to, benefits payable by an employer, association, or other person under:

(A) A multiple employer welfare arrangement as defined in 29 U.S.C. Section 1002(40);

(B) A minimum premium group insurance plan;

(C) A stop-loss insurance policy; or

(D) An administrative services only contract;

(8) A portion of a policy or contract to the extent that it provides for:

(A) Dividends or experience rating credits;

(B) Voting rights; or

(C) Payment of any fees or allowances to any person, including the policy or contract owner, in connection with the service to or administration of the policy or contract;

(9) A policy or contract issued in this state by a member insurer at a time when it was not licensed or did not have a certificate of authority to issue the policy or contract in this state;

(10) Any unallocated annuity contract issued to an employee benefit plan protected under the federal Pension Benefit Guaranty Corporation, regardless of whether the federal Pension Benefit Guaranty Corporation has yet become liable to make any payments with respect to the benefit plan;

(11) Any portion of any unallocated annuity contract which is not issued to or in connection with a specific employee, union, or association of natural persons benefit plan or a government lottery;

(12) A portion of a policy or contract to the extent that the assessments required by Code Section 33-38-15 with respect to the policy or contract are preempted by federal or state law;

(13) An obligation that does not arise under the express written terms of the policy or contract issued by the insurer to the contract owner or policy owner, including without limitation:

(A) Claims based on marketing materials;

(B) Claims based on side letters, riders, or other documents that were issued by the insurer without meeting applicable policy form filing or approval requirements;

(C) Misrepresentations of or regarding policy benefits;

(D) Extra-contractual claims; or

(E) A claim for penalties or consequential or incidental damages;

(14) A contractual agreement that establishes the member insurer's obligations to provide a book value accounting guaranty for defined contribution benefit plan participants by reference to a portfolio of assets that is owned by the benefit plan or its trustee, which in each case is not an affiliate of the member insurer;

(15) A portion of a policy or contract to the extent it provides for interest or other changes in value to be determined by the use of an index or other external reference stated in the policy or contract, but which have not been credited to the policy or contract, or as to which the policy or contract owner's rights are subject to forfeiture, as of the date the member insurer becomes an impaired or insolvent insurer under this chapter, whichever is earlier. If a policy's or contract's interest or changes in value are credited less frequently than annually, then for purposes of determining the values that have been credited and are not subject to forfeiture under this paragraph, the interest or change in value determined by using the procedures defined in the policy or contract will be credited as if the contractual date of crediting interest or changing values was the date of impairment or insolvency, whichever is earlier, and will not be subject to forfeiture; or

(16) A policy or contract providing any hospital, medical, prescription drug, or other health care benefits pursuant to Part C or Part D of Subchapter XVIII, Chapter 7 of Title 42 of the United States Code, commonly known as Medicare Part C & D, or any regulations issued pursuant thereto.

(d) The provisions of this Code section shall apply only to coverage the guaranty association provides in connection with any member insurer that is placed under an order of liquidation with a finding of insolvency after the effective date of this Code section.



§ 33-38-3. Construction

This chapter shall be construed to effect the purpose set forth in Code Section 33-38-1.



§ 33-38-4. Definitions

As used in this chapter, the term:

(1) "Account" means any of the two accounts created under Code Section 33-38-5.

(2) "Affiliate" means any person that directly, or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with the person specified.

(3) "Association" means the Georgia Life and Health Insurance Guaranty Association created under Code Section 33-38-5.

(4) "Authorized assessment," or "authorized" when used in the context of assessments, means a resolution by the board of directors of the association has been passed whereby an assessment will be called immediately or in the future from member insurers for a specified amount. An assessment is authorized when the resolution is passed.

(5) "Benefit plan" means a specific employee, union, or association of natural persons benefit plan.

(6) "Called assessment," or "called" when used in the context of assessments, means that a notice has been issued by the association to member insurers requiring that an authorized assessment be paid within the time frame set forth within the notice. An authorized assessment becomes a called assessment when notice is mailed by the association to member insurers.

(7) "Contractual obligation" means any obligation under a covered policy, contract, or certificate under a group policy or contract, or portion thereof for which coverage is provided under Code Section 33-38-2.

(8) "Control" or "controlled" means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services, or otherwise.

(9) "Covered policy" means a policy or contract or portion of a policy or contract for which coverage is provided under Code Section 33-38-2.

(10) "Extra-contractual claims" shall include, for example, any claim not authorized by, or outside the scope of, the underlying policy or contract to include any claim based on bad faith, punitive or exemplary damages, treble damages, prejudgment or postjudgment interest, attorney's fees, or costs of litigation.

(11) "Impaired insurer" means a member insurer which is not an insolvent insurer and is placed under an order of rehabilitation or conservation by a court of competent jurisdiction on or after July 1, 1981.

(12) "Insolvent insurer" means a member insurer against which an order of liquidation containing a finding of insolvency has been entered by a court of competent jurisdiction on or after July 1, 1981.

(13) "Member insurer" means any insurer which is licensed or which holds a certificate of authority to transact in this state any kind of insurance for which coverage is provided under Code Section 33-38-2 and includes any insurer whose license or certificate of authority in this state may have been suspended, revoked, not renewed, or voluntarily withdrawn, but does not include:

(A) A hospital or medical service corporation, whether profit or nonprofit;

(B) A health care corporation;

(C) A health maintenance organization;

(D) A fraternal benefit society;

(E) A mandatory state pooling plan;

(F) A mutual assessment company or any entity that operates on an assessment basis;

(G) An insurance exchange;

(H) An organization that has a certificate or license limited to the issuance of charitable gift annuities under Code Sections 33-58-1 through 33-58-6; or

(I) Any entity similar to those described in subparagraphs (A) through (H) of this paragraph.

(14) "Moody's Corporate Bond Yield Average" means the Monthly Average Corporates as published by Moody's Investors Service, Inc., or any successor thereto.

(15) "Owner" of a policy or contract and "policy owner" and "contract owner" mean the person who is identified as the legal owner under the terms of the policy or contract or who is otherwise vested with legal title to the policy or contract through a valid assignment completed in accordance with the terms of the policy or contract and properly recorded as the owner on the books of the insurer. The terms "owner," "contract owner," and "policy owner" shall not include persons with a mere beneficial interest in a policy or contract.

(16) "Person" means any individual, corporation, limited liability company, partnership, association, governmental body or entity, or voluntary organization.

(17) "Plan sponsor" means:

(A) The employer in the case of a benefit plan established or maintained by a single employer;

(B) The employee organization in the case of a benefit plan established or maintained by an employee organization; or

(C) In a case of a benefit plan established or maintained by two or more employers or jointly by one or more employers and one or more employee organizations, the association, committee, joint board of trustees, or other similar group of representatives of the parties who establish or maintain the benefit plan.

(18) "Premiums" means amounts or considerations, by whatever name called, received on covered policies or contracts, less returned premiums, considerations and deposits thereon and less dividends and experience credits. The term "premiums" shall not include:

(A) Amounts or considerations received for policies or contracts or for the portions of policies or contracts for which coverage is not provided under this chapter except that assessable premium shall not be reduced on account of paragraph (3) of subsection (c) of Code Section 33-38-2, relating to interest limitations, and paragraph (12) of Code Section 33-38-7, relating to limitations with respect to one individual, one participant, and one contract owner;

(B) Premiums in excess of $5 million on an unallocated annuity contract; or

(C) With respect to multiple nongroup policies of life insurance owned by one owner, whether the policy owner is an individual, firm, corporation, or other person, and whether the persons insured are officers, managers, employees, or other persons, premiums in excess of $5 million with respect to these policies or contracts, regardless of the number of policies or contracts held by the owner.

(19) (A) "Principal place of business" of a plan sponsor or a person other than a natural person means the single state in which the natural persons who establish policy for the direction, control, and coordination of the operations of the entity as a whole primarily exercise that function, determined by the association in its reasonable judgment by considering the following factors:

(i) The state in which the primary executive and administrative headquarters of the entity is located;

(ii) The state in which the principal office of the chief executive officer of the entity is located;

(iii) The state in which the board of directors, or similar governing person or persons, of the entity conducts the majority of its meetings;

(iv) The state in which the executive or management committee of the board of directors, or similar governing person or persons, of the entity conducts the majority of its meetings;

(v) The state from which the management of the overall operations of the entity is directed; and

(vi) In the case of a benefit plan sponsored by affiliated companies comprising a consolidated corporation, the state in which the holding company or controlling affiliate has its principal place of business as determined using the above factors.

However, in the case of a plan sponsor, if more than 50 percent of the participants in the benefit plan are employed in a single state, that state shall be deemed to be the principal place of business of the plan sponsor.

(B) The principal place of business of a plan sponsor of a benefit plan described in subparagraph (C) of paragraph (17) of this Code section shall be deemed to be the principal place of business of the association, committee, joint board of trustees, or other similar group of representatives of the parties who establish or maintain the benefit plan that, in lieu of a specific or clear designation of a principal place of business, shall be deemed to be the principal place of business of the employer or employee organization that has the largest investment in the benefit plan in question.

(20) "Receivership court" means the court in the insolvent or impaired insurer's state having jurisdiction over the conservation, rehabilitation, or liquidation of the insurer.

(21) "Resident" means any person who resides in this state at the time a member insurer is determined to be an impaired or insolvent insurer and to whom contractual obligations are owed. A person may be a resident of only one state, which, in the case of a person other than a natural person, shall be its principal place of business. Citizens of the United States who are either residents of foreign countries or residents of United States possessions, territories, or protectorates that do not have an association similar to the association created by this chapter shall be deemed residents of the state of domicile of the insurer that issued the policies or contracts.

(22) "State" means a state, the District of Columbia, Puerto Rico, and a United States possession, territory, or protectorate.

(23) "Structured settlement annuity" means an annuity purchased in order to fund periodic payments for a plaintiff or other claimant in payment for or with respect to personal injury suffered by the plaintiff or other claimant.

(24) "Supplemental contract" means a written agreement entered into for the distribution of proceeds under a life, health, or annuity policy or contract.

(25) "Unallocated annuity contract" means an annuity contract or group annuity certificate which is not issued to and owned by an individual, except to the extent of any annuity benefits guaranteed to an individual by an insurer under the contract or certificate.



§ 33-38-5. Creation; required membership; functions and powers; supervision of association; accounts for administration and assessment

(a) There is created a nonprofit, unincorporated association to be known as the Georgia Life and Health Insurance Guaranty Association. All member insurers shall be and remain members of the association as a condition of their authority to transact insurance in this state. The association shall perform its functions under the plan of operation established and approved under Code Section 33-38-8 and shall exercise its powers through a board of directors established under Code Section 33-38-6.

(b) The association shall come under the immediate supervision of the Commissioner and shall be subject to the applicable provisions of the insurance laws of this state.

(c) For purposes of administration and assessment, the association shall maintain two accounts: (1) the health insurance account; and (2) the life insurance and annuity account. The life insurance and annuity account shall contain three subaccounts: (A) the life insurance account; (B) the annuity account; and (C) the unallocated annuity account.

(d) For purposes of assessment, supplemental contracts shall be covered under the account in which the basic policy is covered.



§ 33-38-6. Membership of the board of directors; vacancies; compensation and reimbursement of expenses

(a) The board of directors of the association shall consist of not less than five nor more than nine member insurers serving terms as established in the plan of operation. The members of the board shall be selected by the Commissioner from a list provided to the Commissioner from the board. Vacancies on the board shall be filled for the remaining period of the term by a majority vote of the remaining board members, subject to the approval of the Commissioner.

(b) In approving selections of members to the board, the Commissioner shall consider, among other things, whether all member insurers are fairly represented.

(c) Members of the board may be reimbursed from the assets of the association for reasonable expenses incurred by them in their capacity as members of the board of directors, but members of the board shall not otherwise be compensated by the association for their services.



§ 33-38-7. Powers and duties of the association generally

(a) In addition to the powers and duties enumerated elsewhere in this chapter, the association shall have the following powers and duties:

(1) If a member insurer is an impaired insurer, the association, subject to any conditions, other than those conditions which impair the contractual obligations of the impaired insurer, imposed by the association and approved by the Commissioner, may, in its discretion:

(A) Guarantee, assume, or reinsure, or cause to be guaranteed, assumed, or reinsured, any or all of the covered policies or contracts of the impaired insurer; and

(B) Provide such moneys, pledges, loans, notes, guarantees, or other means as are proper to effectuate subparagraph (A) of this paragraph and assure payment of the contractual obligations of the impaired insurer pending action under subparagraph (A) of this paragraph;

(2) If a member insurer is an insolvent insurer, the association shall, in its discretion, either:

(A) (i) (I) Guarantee, assume, or reinsure, or cause to be guaranteed, assumed, or reinsured, the covered policies or contracts of the insolvent insurer; or

(II) Assure payment of the contractual obligations of the insolvent insurer; and

(ii) Provide moneys, pledges, loans, notes, guarantees, or other means as are reasonably necessary to discharge the association's duties; or

(B) Provide benefits and coverages in accordance with the following provisions:

(i) With respect to life and health insurance policies and annuities, assure payment of benefits for premiums identical to the premiums and benefits, except for terms of conversion and renewability, that would have been payable under the policies or contracts of the insolvent insurer, for claims incurred:

(I) With respect to group policies and contracts, not later than the earlier of the next renewal date under those policies or contracts or 45 days, but in no event less than 30 days, after the date on which the association becomes obligated with respect to the policies and contracts; and

(II) With respect to nongroup policies, contracts, and annuities, not later than the earlier of the next renewal date, if any, under the policies or contracts or one year, but in no event less than 30 days, from the date on which the association becomes obligated with respect to the policies or contracts;

(ii) Make diligent efforts to provide all known insureds or annuitants, for nongroup policies and contracts, or group policy owners with respect to group policies and contracts, 30 days' notice of the termination, pursuant to division (i) of this subparagraph, of the benefits provided;

(iii) With respect to nongroup life and health insurance policies and annuities covered by the association, make available to each known insured or annuitant, or owner if other than the insured or annuitant, and with respect to an individual formerly insured or formerly an annuitant under a group policy who is not eligible for replacement group coverage, make available substitute coverage on an individual basis in accordance with the provisions of division (iv) of this subparagraph, if the insureds or annuitants had a right under law or the terminated policy or annuity to convert coverage to individual coverage or to continue an individual policy or annuity in force until a specified age or for a specified time, during which the insurer had no right unilaterally to make changes in any provision of the policy or annuity or had a right only to make changes in premium by class;

(iv) In providing the substitute coverage required under division (iii) of this subparagraph, the association may offer either to reissue the terminated coverage or to issue an alternative policy. Alternative or reissued policies shall be offered without requiring evidence of insurability and shall not provide for any waiting period or exclusion that would not have applied under the terminated policy. The association may reinsure any alternative or reissued policy;

(v) (I) Alternative policies adopted by the association shall be subject to the approval of the domiciliary insurance commissioner. The association may adopt alternative policies of various types for future issuance without regard to any particular impairment or insolvency.

(II) Alternative policies shall contain at least the minimum statutory provisions required in this state and provide benefits that shall not be unreasonable in relation to the premium charged. The association shall set the premium in accordance with a table of rates that it shall adopt. The premium shall reflect the amount of insurance to be provided and the age and class of risk of each insured, but shall not reflect any changes in the health of the insured after the original policy was last underwritten.

(III) Any alternative policy issued by the association shall provide coverage of a type similar to that of the policy issued by the impaired or insolvent insurer, as determined by the association;

(vi) If the association elects to reissue terminated coverage at a premium rate different from that charged under the terminated policy, the premium shall be set by the association in accordance with the amount of insurance provided and the age and class of risk, subject to approval of the domiciliary insurance commissioner and the receivership court;

(vii) The association's obligations with respect to coverage under any policy of the impaired or insolvent insurer or under any reissued or alternative policy shall cease on the date the coverage or policy is replaced by another similar policy by the policy owner, the insured, or the association; and

(viii) When proceeding under this subparagraph with respect to a policy or contract carrying guaranteed minimum interest rates, the association shall assure the payment or crediting of a rate of interest consistent with paragraph (3) of subsection (c) of Code Section 33-38-2;

(3) Nonpayment of premiums within 31 days after the date required under the terms of any guaranteed, assumed, alternative, or reissued policy or contract or substitute coverage shall terminate the association's obligations under the policy or coverage under this chapter with respect to the policy or coverage, except with respect to any claims incurred or any net cash surrender value which may be due in accordance with the provisions of this chapter;

(4) Premiums due for coverage after entry of an order of liquidation of an insolvent insurer shall belong to and be payable at the direction of the association. The association shall be liable for unearned premiums due to policy or contract owners arising after the entry of the order;

(5) The protection provided by this chapter shall not apply where any guaranty protection is provided to residents of this state by the laws of the domiciliary state or jurisdiction of the impaired or insolvent insurer other than this state;

(6) In carrying out its duties under paragraph (2) of this Code section, the association may:

(A) Subject to approval by a court in this state, impose permanent policy or contract liens in connection with a guarantee, assumption, or reinsurance agreement, if the association finds that the amounts which can be assessed under this chapter are less than the amounts needed to assure full and prompt performance of the association's duties under this chapter, or that the economic or financial conditions as they affect member insurers are sufficiently adverse to render the imposition of such permanent policy or contract liens, to be in the public interest; and

(B) Subject to approval by a court in this state, impose temporary moratoriums or liens on payments of cash values and policy loans, or any other right to withdraw funds held in conjunction with policies or contracts, in addition to any contractual provisions for deferral of cash or policy loan value. In addition, in the event of a temporary moratorium or moratorium charge imposed by the receivership court on payment of cash values or policy loans, or on any other right to withdraw funds held in conjunction with policies or contracts, out of the assets of the impaired or insolvent insurer, the association may defer the payment of cash values, policy loans, or other rights by the association for the period of the moratorium or moratorium charge imposed by the receivership court, except for claims covered by the association to be paid in accordance with a hardship procedure established by the liquidator or rehabilitator and approved by the receivership court;

(7) A deposit in this state, held pursuant to law or required by the Commissioner for the benefit of creditors, including policy owners, not turned over to the domiciliary liquidator upon the entry of a final order of liquidation or order approving a rehabilitation plan of an insurer domiciled in this state or in a reciprocal state, pursuant to Code Sections 33-3-8 through 33-3-10, shall be promptly paid to the association. The association shall be entitled to retain a portion of any amount so paid to it equal to the percentage determined by dividing the aggregate amount of policy owners claims related to that insolvency for which the association has provided statutory benefits by the aggregate amount of all policy owners' claims in this state related to that insolvency and shall remit to the domiciliary receiver the amount so paid to the association less the amount retained pursuant to this paragraph. Any amount so paid to the association and retained by it shall be treated as a distribution of estate assets pursuant to applicable state receivership law dealing with early access disbursements.

(8) If the association fails to act within a reasonable period of time with respect to an insolvent insurer, as provided in paragraph (2) of this Code section, the Commissioner shall have the powers and duties of the association under this chapter with respect to the insolvent insurers;

(9) Upon the Commissioner's request, the association may render assistance and advice to the Commissioner concerning rehabilitation, payment of claims, continuance of coverage, or the performance of other contractual obligations of any impaired or insolvent insurer;

(10) The association shall have standing to appear or intervene before any court or agency in this state with jurisdiction over an impaired or insolvent insurer concerning which the association is or may become obligated under this chapter or with jurisdiction over any person or property against which the association may have rights through subrogation or otherwise. Such standing shall extend to all matters germane to the powers and duties of the association, including but not limited to proposals for reinsuring, modifying, or guaranteeing the policies or contracts of the impaired or insolvent insurer and the determination of the policies or contracts and contractual obligations. The association shall also have the right to appear or intervene before a court or agency in another state with jurisdiction over an impaired or insolvent insurer for which the association is or may become obligated or with jurisdiction over any person or property against whom the association may have rights through subrogation or otherwise;

(11) (A) Any person receiving benefits under this chapter shall be deemed to have assigned the rights under, and any causes of action against any person for losses arising under, resulting from, or otherwise relating to, the covered policy or contract to the association to the extent of the benefits received because of this chapter, whether the benefits are payments of or on account of contractual obligations, continuation of coverage, or provision of substitute or alternative coverages. The association may require an assignment to it of such rights and causes of action by any payee, policy or contract owner, beneficiary, insured, or annuitant as a condition precedent to the receipt of any rights or benefits conferred by this chapter upon such person. The association shall be subrogated to these rights against the assets of any impaired or insolvent insurer.

(B) The subrogation rights of the association under this paragraph shall have the same priority against the assets of the impaired or insolvent insurer as that possessed by the person entitled to receive benefits under this chapter.

(C) In addition to subparagraphs (A) and (B) of this paragraph, the association shall have all common law rights of subrogation and any other equitable or legal remedy that would have been available to the impaired or insolvent insurer or owner, beneficiary, or payee of a policy or contract with respect to the policy or contracts.

(D) If subparagraphs (A) through (C) of this paragraph are invalid or ineffective with respect to any person or claim for any reason, the amount payable by the association with respect to the related covered obligations shall be reduced by the amount realized by any other person with respect to the person or claim that is attributable to the policies, or portion thereof, covered by the association.

(E) If the association has provided benefits with respect to a covered obligation and a person recovers amounts as to which the association has rights as described in this paragraph, the person shall pay to the association the portion of the recovery attributable to the policies, or portion thereof, covered by the association;

(12) The benefits that the association may become obligated to cover shall in no event exceed the lesser of:

(A) The contractual obligations for which the insurer is liable or would have been liable if it were not an impaired or insolvent insurer;

(B) With respect to one life, regardless of the number of policies or contracts:

(i) The amount of $300,000.00 in life insurance death benefits, but not more than $100,000.00 in net cash surrender and net cash withdrawal values for life insurance;

(ii) In health insurance benefits, $300,000.00 for disability insurance; $300,000.00 for long-term care insurance; $300,000.00 for health insurance other than disability insurance as referenced above, long-term care insurance as referenced above, and basic hospital, medical, and surgical insurance or major medical insurance as referenced below, including any net cash surrender and net cash withdrawal values; and $500,000.00 for basic hospital, medical, and surgical insurance or major medical insurance; and

(iii) The amount of $300,000.00 in the present value of annuity benefits, but not more than $250,000.00 in net cash surrender and net cash withdrawal values for an annuity;

(C) With respect to each payee of a structured settlement annuity, or beneficiary or beneficiaries of the payee if deceased, $300,000.00 in present value annuity benefits, in the aggregate, including net cash surrender and net cash withdrawal values, if any;

(D) However, in no event shall the association be obligated to cover more than:

(i) An aggregate of $300,000.00 in benefits with respect to any one life under subparagraph (B) of this paragraph except with respect to benefits for basic hospital, medical, and surgical insurance and major medical insurance under division (ii) of this subparagraph, in which case the aggregate liability of the association shall not exceed $500,000.00 with respect to any one individual; or

(ii) With respect to one owner of multiple nongroup policies of life insurance, whether the policy owner is an individual, firm, corporation, or other person, and whether the persons insured are officers, managers, employees, or other persons, more than $5 million in benefits, regardless of the number of policies and contracts held by the owner;

(E) With respect to either one contract owner provided coverage under subparagraph (b)(2)(B) of Code Section 33-38-2 or one plan sponsor whose plans own directly or in trust one or more unallocated annuity contracts, $5 million in benefits, regardless of the number of contracts with respect to the contract owner or plan sponsor. However, in the case where one or more unallocated annuity contracts are covered contracts under this chapter and are owned by a trust or other entity for the benefit of two or more plan sponsors, coverage shall be afforded by the association if the largest interest in the trust or entity owning the contract or contracts is held by a plan sponsor whose principal place of business is in this state and in no event shall the association be obligated to cover more than $5 million in benefits with respect to all these unallocated contracts; and

(F) The limitations set forth in this paragraph are limitations on the benefits for which the association is obligated before taking into account either its subrogation and assignment rights or the extent to which those benefits could be provided out of the assets of the impaired or insolvent insurer attributable to covered policies. The costs of the association's obligations under this chapter may be met by the use of assets attributable to covered policies or reimbursed to the association pursuant to its subrogation and assignment rights;

(13) In performing its obligations to provide coverage under Code Section 33-38-7, the association shall not be required to guarantee, assume, reinsure, or perform, or cause to be guaranteed, assumed, reinsured, or performed, the contractual obligations of the insolvent or impaired insurer under a covered policy or contract that do not materially affect the economic values or economic benefits of the covered policy or contract;

(14) In addition to the rights and powers elsewhere in this chapter, the association may:

(A) Enter into such contracts as are necessary or proper to carry out the provisions and purposes of this chapter;

(B) Sue or be sued, including the right to seek a declaratory judgment in any superior court of this state as to uncertainties with respect to the payment of benefits under this Code section. The association may also take any legal actions necessary or proper for recovery of any unpaid assessments under Code Section 33-38-15 and may settle claims or potential claims against it;

(C) Borrow money to effect the purposes of this chapter. Any notes or other evidence of indebtedness of the association not in default shall be legal investments for domestic insurers and may be carried as admitted assets;

(D) Employ or retain such persons as are necessary to handle the financial transactions of the association and to perform such other functions as become necessary or proper under this chapter;

(E) Negotiate and contract with any liquidator, rehabilitator, conservator, or ancillary receiver to carry out the powers and duties of the association;

(F) Take such legal action as may be necessary to avoid payment of improper claims; and

(G) Exercise, for the purposes of this chapter and to the extent approved by the Commissioner, the powers of a domestic life or health insurer; but in no case may the association issue insurance policies or annuity contracts other than those issued to perform its obligations under this chapter;

(15) Organize itself as a corporation or in other legal form permitted by the laws of the state;

(16) Request information from a person seeking coverage from the association in order to aid the association in determining its obligations under this chapter with respect to the person, and the person shall promptly comply with the request;

(17) Take other necessary or appropriate action to discharge its duties and obligations under this chapter or to exercise its powers under this chapter;

(18) The association may join an organization of one or more other state associations of similar purposes, to further the purposes and administer the powers and duties of the association;

(19) With respect to covered policies for which the association becomes obligated after an entry of an order of liquidation, the association may elect to succeed to the rights of the insolvent insurer arising after the order of liquidation under any contract of reinsurance to which the insolvent insurer was a party, to the extent such contract provides coverage for losses occurring after the date of the order of liquidation. As a condition to making such election, the association must pay all unpaid premiums due under the contract for coverage relating to periods before and after the date on which the order of liquidation was entered;

(20) The board of directors shall have discretion and may exercise reasonable business judgment to determine the means by which the association is to provide the benefits of this chapter in an economical and efficient manner;

(21) Where the association has arranged or offered to provide the benefits of this chapter to a covered person under a plan or arrangement that fulfills the association's obligations under this chapter, the person shall not be entitled to benefits from the association in addition to or other than those provided under the plan or arrangement;

(22) Exclusive venue in any action by or against the association is in the Superior Court of DeKalb County. The association may, at its option, waive such venue as to specific actions. The association shall not be required to give an appeal bond in an appeal that relates to a cause of action arising under this chapter; and

(23) In carrying out its duties in connection with guaranteeing, assuming, or reinsuring policies or contracts under paragraph (1) or (2) of this Code section, the association may, subject to approval of the receivership court, issue substitute coverage for a policy or contract that provides an interest rate, crediting rate, or similar factor determined by use of an index or other external reference stated in the policy or contract employed in calculating returns or changes in value by issuing an alternative policy or contract in accordance with the following provisions:

(A) In lieu of the index or other external reference provided for in the original policy or contract, the alternative policy or contract provides for a fixed interest rate, payment of dividends with minimum guarantees, or a different method for calculating interest or changes in value;

(B) There is no requirement for evidence of insurability, waiting period, or other exclusion that would not have applied under the replaced policy or contract; and

(C) The alternative policy or contract is substantially similar to the replaced policy or contract in all other material terms.

(b) The provisions of this Code section shall apply only to coverage the guaranty association provides in connection with any member insurer that is placed under an order of liquidation with a finding of insolvency after the effective date of this Code section.



§ 33-38-8. Submission of plan of operation; contents; compliance with such plan

(a) The association shall submit to the Commissioner a plan of operation and any amendments thereto necessary or suitable to assure the fair, reasonable, and equitable administration of the association. The plan of operation and any amendments thereto shall become effective upon approval in writing by the Commissioner. If the association fails to submit a suitable plan of operation within 180 days following July 1, 1981, or, if at any time thereafter the association fails to submit suitable amendments to the plan, the Commissioner shall, after notice and hearing, adopt and promulgate such reasonable rules as are necessary or advisable to effectuate the provisions of this chapter. Such rules shall continue in force until modified by the Commissioner or superseded by a plan submitted by the association and approved in writing by the Commissioner.

(b) All member insurers shall comply with the plan of operation.

(c) The plan of operation shall, in addition to requirements enumerated elsewhere in this chapter:

(1) Establish procedures for handling the assets of the association;

(2) Establish the amount and method of reimbursing members of the board of directors under Code Section 33-38-6;

(3) Establish regular places and times for meetings of the board of directors;

(4) Establish procedures for records to be kept of all financial transactions of the association, its agents, and the board of directors;

(5) Establish any additional procedures for assessments under Code Section 33-38-15; and

(6) Contain additional provisions necessary or proper for the execution of the powers and duties of the association.



§ 33-38-9. Delegation of powers and duties of the association

The plan of operation described in Code Section 33-38-8 may provide that any or all powers and duties of the association, except those under subparagraph (C) of paragraph (14) of Code Section 33-38-7 and Code Section 33-38-15, shall be delegated to a corporation, association, or other organization which performs or will perform functions similar to those of this association or its equivalent in two or more states. Such a corporation, association, or organization shall be reimbursed for any payments made on behalf of the association and shall be paid for its performance of any function of the association. A delegation under this Code section shall take effect only with the approval of both the board of directors and the Commissioner and may be made only to a corporation, association, or organization which extends protection not substantially less favorable and effective than that provided for by this chapter.



§ 33-38-10. Duties and powers of the Commissioner

In addition to the duties and powers enumerated elsewhere in this chapter:

(1) The Commissioner shall:

(A) Upon request of the board of directors, provide the association with a statement of the premiums in the appropriate states for each member insurer; and

(B) When an impairment is declared and the amount of the impairment is determined, serve a demand upon the impaired insurer to make good the impairment within a reasonable time. Notice to the impaired insurer shall constitute notice to its shareholders, if any. The failure of the insurer to comply promptly with such demand shall not excuse the association from the performance of its powers and duties under this chapter; and

(2) The Commissioner may suspend or revoke, after notice and hearing, the certificate of authority to transact insurance in this state of any member insurer which fails to pay an assessment when due or fails to comply with the plan of operation.



§ 33-38-11. Records of meetings and negotiations of the association

Records shall be kept of all negotiations and meetings in which the association or its representatives are involved to discuss the activities of the association in carrying out its powers and duties under Code Section 33-38-7. The records of the association with respect to an impaired or insolvent insurer shall not be disclosed prior to the termination of a liquidation, rehabilitation, or conservation proceeding involving the impaired or insolvent insurer, except (a) upon the termination of the impairment or insolvency of the insurer, or (b) upon the order of a court of competent jurisdiction. Nothing in this Code section shall limit the duty of the association to render a report of its activities under Code Section 33-38-12.



§ 33-38-12. Examination of the association by the Commissioner; annual report

The association shall be subject to examination and regulation by the Commissioner. Notwithstanding the foregoing, whether such examinations shall be conducted and the frequency of any such examination shall be at the sole discretion of the Commissioner. The board of directors shall submit to the Commissioner not later than May 1 of each year a financial report and a report of its activities for the preceding calendar year on forms approved by the Commissioner.



§ 33-38-13. Exemption of the association from taxation

The association shall be exempt from all taxation in this state based upon income or gross receipts and shall likewise be exempt from all state and local occupation license and business fees and occupation license and business taxes.



§ 33-38-14. Immunity from liability for actions or omissions in performance of powers and duties pursuant to this chapter

There shall be no liability on the part of and no cause of action of any nature shall arise against any member insurer or its agents or employees, the association or its agents or employees, members of the board of directors, or the Commissioner or his or her representatives, for any action or omission by them in the performance of their powers and duties under this chapter. This immunity shall extend to the participation in any organization of one or more other state associations of similar purposes and to any such organization and its agents or employees.



§ 33-38-15. Assessments against member insurers

(a) For the purpose of providing the funds necessary to carry out the powers and duties of the association, the board of directors shall assess the member insurers separately for the health account and for each subaccount of the life insurance and annuity account at such time and for such amounts as the board finds necessary. Assessment shall be due not less than 30 days after prior written notice to the member insurers.

(b) There shall be two classes of assessments, as follows:

(1) Class A assessments shall be authorized and called for the purpose of meeting administrative costs and legal and other general expenses not related to a particular impaired or insolvent insurer, and examinations conducted under the authority of subsection (c) of Code Section 33-38-16; and

(2) Class B assessments shall be authorized and called to the extent necessary to carry out the powers and duties of the association under Code Section 33-38-7 with regard to an impaired or insolvent insurer.

(c) (1) The amount of any Class A assessment shall be determined by the board of directors and may be made on a pro rata or non-pro rata basis. If a Class A assessment is made on a pro rata basis, the board may provide that it be credited against future Class B assessments. An assessment for costs and expenses other than for examinations which is made on a non-pro rata basis shall not exceed $300.00 per company in any one calendar year. The amount of any Class B assessment shall be allocated for assessment purposes among the accounts or subaccounts in subsection (c) of Code Section 33-38-5 pursuant to an allocation formula which may be based on the premiums or reserves of the impaired or insolvent insurer or any other standard deemed by the board in its sole discretion as being fair and reasonable under the circumstances.

(2) Class B assessments against member insurers for each account or subaccount shall be in the proportion that the premiums received on business in this state by each assessed member insurer on policies or contracts covered by each account or subaccount for the three most recent calendar years for which information is available preceding the year in which the insurer became impaired or insolvent, as the case may be, bears to such premiums received on business in this state for such calendar years by all assessed member insurers.

(3) Assessments for funds to meet the requirements of the association with respect to an impaired or insolvent insurer shall not be authorized or called until necessary to implement the purposes of this chapter. Classification of assessments under subsection (b) of this Code section and computation of assessments under this subsection shall be made with a reasonable degree of accuracy, recognizing that exact determinations may not always be possible. The association shall notify each member insurer of its anticipated pro rata share of an authorized assessment not yet called within 180 days after the assessment is authorized.

(d) The association may abate or defer in whole or in part the assessment of a member insurer if, in the opinion of the board of directors, payment of the assessment would endanger the ability of the member insurer to fulfill its contractual obligations. In the event an assessment against a member insurer is abated or deferred in whole or in part, the amount by which such assessment is abated or deferred may be assessed against the other member insurers in a manner consistent with the basis for assessments set forth in this Code section. Once the conditions that caused a deferral have been removed or rectified, the member insurer shall pay all assessments that were deferred pursuant to a repayment plan approved by the association.

(e) (1) The total of all assessments upon a member insurer for each account shall not in any one calendar year exceed 2 percent of such insurer's premiums received in this state on the policies covered by the account during the calendar year preceding the assessment. If the maximum assessment in any account, together with the other assets of the association, does not provide in any one year in such account an amount sufficient to carry out the responsibilities of the association, the necessary additional funds shall be assessed as soon thereafter as permitted by this chapter.

(2) The total of all assessments upon a member insurer for each subaccount of the life insurance and annuity account shall not in any one calendar year exceed 2 percent of such insurer's premiums received in this state on the policies covered by the subaccount during the calendar year preceding the assessment. If the maximum assessment for any subaccount of the life insurance and annuity account in any one year does not provide an amount sufficient to carry out the responsibilities of the association, then the board shall assess the other subaccounts of the life insurance and annuity account for the necessary additional amount up to the maximum assessment level provided in paragraph (1) of this subsection.

(f) The board may, by an equitable method as established in the plan of operation, refund to member insurers, in proportion to the contribution of each insurer to that account or subaccount, the amount by which the assets of the account or subaccount exceed the amount the board finds is necessary to carry out the obligations of the association during the coming year with regard to that account or subaccount, including assets accruing from net realized gains and income from investments. A reasonable amount may be retained in any account or subaccount to provide funds for the continuing expenses of the association and for future losses if the board determines that refunds are impractical.

(g) It shall be proper for any member insurer in determining its premium rates and policy owner dividends as to any kind of insurance within the scope of this chapter to consider the amount reasonably necessary to meet its assessment obligations under this chapter.

(h) The association shall issue to each insurer paying an assessment under this chapter, other than a Class A assessment, a certificate of contribution, in a form prescribed by the Commissioner for the amount of the assessment paid. All outstanding certificates shall be of equal dignity and priority without reference to amounts or dates of issue. A certificate of contribution may be shown by the insurer in its financial statement as an asset in such form, for such an amount and for such period of time, not to exceed five years from the date of assessment, as the Commissioner may approve.

(i) (1) A member insurer that wishes to protest all or part of an assessment shall pay when due the full amount of the assessment as set forth in the notice provided by the association. The payment shall be available to meet association obligations during the pendency of the protest or any subsequent appeal. Payment shall be accompanied by a statement in writing that the payment is made under protest and setting forth a brief statement of the grounds for the protest.

(2) Within 60 days following the payment of an assessment under protest by a member insurer, the association shall notify the member insurer in writing of its determination with respect to the protest unless the association notifies the member insurer that additional time is required to resolve the issues raised by the protest.

(3) Within 30 days after a final decision has been made, the association shall notify the protesting member insurer in writing of that final decision. Within 60 days of receipt of notice of the final decision, the protesting member insurer may appeal that final action to the Commissioner.

(4) In the alternative to rendering a final decision with respect to a protest based on a question regarding the assessment base, the association may refer protests to the Commissioner for a final decision, with or without a recommendation from the association.

(5) If the protest or appeal on the assessment is upheld, the amount paid in error or excess shall be returned to the member company. Interest on a refund due a protesting member shall be paid at the rate actually earned by the association.

(j) The association may request information of member insurers in order to aid in the exercise of its power under this Code section and member insurers shall promptly comply with a request.



§ 33-38-16. Reports and recommendations as to solvency of companies; board may report information as to insolvency of member insurer; examinations of member insurers; reports of insurer insolvencies

(a) The board of directors may, upon majority vote, make reports and recommendations to the Commissioner upon any matter germane to the solvency, liquidation, rehabilitation, or conservation of any member insurer, or to the solvency of any company seeking to do an insurance business in this state. Such reports and recommendations shall not be considered public documents.

(b) The board of directors may, upon majority vote, notify the Commissioner of any information indicating any member insurer may be an impaired or insolvent insurer.

(c) The board of directors may, upon majority vote, request that the Commissioner order an examination of any member insurer which the board in good faith believes may be an impaired or insolvent insurer. Within 30 days of the receipt of such request, the Commissioner shall begin such examination. The examination may be conducted as a National Association of Insurance Commissioners' examination or may be conducted by such persons as the Commissioner designates. The cost of such examination shall be paid by the association and the examination report shall be treated the same as other examination reports. In no event shall such examination report be released to the board of directors prior to its release to the public, but this shall not preclude the Commissioner from complying with subsection (a) of this Code section. The Commissioner shall notify the board of directors when the examination is completed. The request for an examination shall be kept on file by the Commissioner, but it shall not be open to public inspection prior to the release of the examination report to the public.

(d) The board of directors may, upon majority vote, make recommendations to the Commissioner for the detection and prevention of insurer insolvencies.

(e) The board of directors shall, at the conclusion of any insurer insolvency in which the association was obligated to pay covered claims, prepare a report to the Commissioner containing such information as it may have in its possession bearing on the history and causes of such insolvency. The board shall cooperate with the board of directors of guaranty associations in other states in preparing a report on the history and causes of insolvency of a particular insurer and may adopt by reference any report prepared by such other associations.



§ 33-38-17. Assessment liability, association as creditor of insolvent or impaired insurer; distribution of insolvent insurer's ownership rights; reimbursement of association from disbursement of marshaled assets as available; recovery of distributions to affiliates

(a) This chapter shall not be construed to reduce the liability for unpaid assessments of the insureds of an impaired or insolvent insurer operating under a plan with assessment liability.

(b) For the purpose of carrying out its obligations under this chapter, the association shall be deemed to be a creditor of the impaired or insolvent insurer to the extent of the assets attributable to covered policies, reduced by any amounts to which the association is entitled as subrogee pursuant to paragraph (11) of Code Section 33-38-7. The assets of the impaired or insolvent insurer attributable to covered policies shall be used by the association to continue the covered policies and pay the contractual obligations of the impaired or insolvent insurer as required by this chapter. For purposes of this subsection, that portion of the total assets of an impaired or insolvent insurer that is attributable to covered policies shall be determined by using the same proportion as the reserves that should have been established for such policies bears to the reserves that should have been established for all policies of insurance written by the impaired or insolvent insurer.

(c) As a creditor of the impaired or insolvent insurer as established in subsection (b) of this Code section and consistent with Code Section 33-37-33, the association and other similar associations shall be entitled to receive a disbursement of assets out of the marshaled assets, from time to time as the assets become available to reimburse it, as a credit against contractual obligations under this chapter. If the liquidator has not, within 120 days of a final determination of insolvency of an insurer by the receivership court, made an application to the court for the approval of a proposal to disburse assets out of marshaled assets to guaranty associations having obligations because of the insolvency, then the association shall be entitled to make application to the receivership court for approval of its own proposal to disburse these assets.

(d) (1) Prior to the termination of any liquidation, rehabilitation, or conservation proceeding, the court may take into consideration the contributions of the respective parties, including the association, the shareholders, policy owners of the insolvent insurer, and any other party with a bona fide interest, in making an equitable distribution of the ownership rights of such insolvent insurer. In such a determination, consideration shall be given to the welfare of the policyholders of the continuing or successor insurer.

(2) No distribution to stockholders of an impaired or insolvent insurer shall be made until and unless the total amount of valid claims of the association with interest thereon for funds expended in carrying out its powers and duties under Code Section 33-38-7, with respect to such insurer, has been fully recovered by the association.

(3) No insurer that is subject to any delinquency proceedings, whether formal or informal, administrative or judicial, shall have any of its assets returned to the control of its shareholders or private management until all payments of or on account of the insurer's contractual obligations by all guaranty associations, along with all expenses thereof and interest on all such payments and expenses, shall have been repaid to the guaranty associations or a plan of repayment by the insurer shall have been approved by the guaranty association.

(e) (1) If an order for liquidation or rehabilitation of an insurer domiciled in this state has been entered, the receiver appointed under such order shall have a right on behalf of the insurer to recover from any affiliate the amount of distributions, other than stock dividends paid by the insurer on its capital stock, made at any time during the five years preceding the petition for liquidation or rehabilitation, subject to the limitations of this Code section.

(2) No such distribution shall be recoverable if the insurer shows that the distribution was lawful and reasonable when paid and that the insurer did not know and could not reasonably have known that the distribution might adversely affect the ability of the insurer to fulfill its contractual obligations.

(3) Any person who was an affiliate that controlled the insurer at the time the distributions were paid shall be liable to the extent of the distributions received. Any person who was an affiliate that controlled the insurer at the time the distributions were declared shall be liable to the extent of the distributions that would have been received if such distributions had been paid immediately. Whenever two persons are liable with respect to the same distribution, they shall be jointly and severally liable.

(4) The maximum amount recoverable under this subsection shall be the amount needed, in excess of all other available assets of the insolvent insurer, to pay the contractual obligations of the insolvent insurer.

(5) Whenever any person liable under paragraph (3) of this subsection is insolvent, all affiliates that controlled it at the time the distribution was paid shall be jointly and severally liable for any resulting deficiency in the amount recovered from the insolvent affiliate.



§ 33-38-18. Stay of court proceedings to which insolvent insurer is a party; setting aside of default judgments

All proceedings in any court in this state in which the insolvent insurer is a party shall be stayed 180 days from the date of a final order of liquidation, rehabilitation, or conservation to permit proper legal action by the association on any matters germane to its powers or duties. As to judgment entered under any decision, order, verdict, or finding based on default, the association may apply to have such judgment set aside by the same court that made such judgment and shall be permitted to defend against such action on the merits.



§ 33-38-19. Notification as to effect of chapter

The liquidator, rehabilitator, or conservator of any impaired insurer may notify all interested persons of the effect of this chapter.



§ 33-38-20. Appeal to the Commissioner; judicial review

Any action of the board of directors may be appealed to the Commissioner by any member insurer if such appeal is taken within 60 days of its receipt of notice of the action being appealed. Any final action or order of the Commissioner shall be subject to judicial review in a court of competent jurisdiction in accordance with the laws of this state that may apply to the actions or orders of the Commissioner.



§ 33-38-21. References to the association in advertisements for insurance

(a) No person, including an insurer or agent or affiliate of an insurer, shall make, publish, disseminate, circulate, or place before the public or cause directly or indirectly to be made, published, disseminated, circulated, or placed before the public, in any newspaper, magazine, or other publication; in the form of a notice, circular, pamphlet, letter, or poster; over any radio station or television station; or in any other way, any advertisement, announcement, or statement which uses the existence of the association for the purposes of sales, solicitation, or inducement to purchase any form of insurance covered by this chapter. This Code section shall not apply to the association or any other entity which does not sell or solicit insurance.

(b) Any person who violates subsection (a) of this Code section may, after notice and hearing and upon order of the Commissioner, be subject to one or more of the following:

(1) A monetary penalty of not more than $1,000.00 for each act or violation, but not to exceed an aggregate penalty of $10,000.00; or

(2) Suspension or revocation of his or her license or certificate of authority.



§ 33-38-22. Premium tax liability offsets; refunds offset against taxes

(a) A member insurer may offset against its premium tax liability to this state an assessment described in Code Section 33-38-15 to the extent of 20 percent of the amount of such assessment for each of the five calendar years following the year in which such assessment was paid. In the event a member insurer should cease doing business, all uncredited assessments may be credited against its premium tax liability for the year it ceases doing business.

(b) Any sums which are acquired by refund, pursuant to subsection (f) of Code Section 33-38-15, from the association by member insurers and which have theretofore been offset against premium taxes as provided in subsection (a) of this Code section shall be paid by such insurers to this state in such manner as the Commissioner may require. The association shall notify the Commissioner that such refunds have been made.






Chapter 39 - Collection, Use, and Disclosure of Information Gathered by Insurance Institutions

§ 33-39-1. Purpose of chapter

The purpose of this chapter is to establish standards for the collection, use, and disclosure of information gathered in connection with insurance transactions by insurance institutions, agents, or insurance-support organizations; to maintain a balance between the need for information by those conducting the business of insurance and the public's need for fairness in insurance information practices, including the need to minimize intrusiveness; to establish a regulatory mechanism to enable natural persons to ascertain what information is being or has been collected about them in connection with insurance transactions and to have access to such information for the purpose of verifying or disputing its accuracy; to limit the disclosure of information collected in connection with insurance transactions; and to enable insurance applicants and policyholders to obtain the reasons for any adverse underwriting decision.



§ 33-39-2. Applicability of obligations imposed by chapter; extension of rights granted by chapter; applicability of chapter to information from public records pertaining to title insurance

(a) The obligations imposed by this chapter shall apply to those insurance institutions, agents, or insurance-support organizations which, on or after January 1, 1984:

(1) In the case of life, health, or disability insurance:

(A) Collect, receive, or maintain information which pertains to natural persons who are residents of this state in connection with insurance transactions; or

(B) Engage in insurance transactions with applicants, individuals, or policyholders who are residents of this state; and

(2) In the case of property or casualty insurance:

(A) Collect, receive, or maintain information in connection with insurance transactions involving policies, contracts, or certificates of insurance delivered, issued for delivery, or renewed in this state; or

(B) Engage in insurance transactions involving policies, contracts, or certificates of insurance delivered, issued for delivery, or renewed in this state.

(b) The rights granted by this chapter shall extend to:

(1) In the case of life, health, or disability insurance, the following persons who are residents of this state:

(A) Natural persons who are the subject of information collected, received, or maintained in connection with insurance transactions; and

(B) Applicants, individuals, or policyholders who engage in or seek to engage in insurance transactions; and

(2) In the case of property or casualty insurance, the following persons:

(A) Natural persons who are the subject of information collected, received, or maintained in connection with insurance transactions involving policies, contracts, or certificates of insurance delivered, issued for delivery, or renewed in this state; and

(B) Applicants, individuals, or policyholders who engage in or seek to engage in insurance transactions involving policies, contracts, or certificates of insurance delivered, issued for delivery, or renewed in this state.

(c) For purposes of this Code section, a person shall be considered a resident of this state if the person's last known mailing address, as shown in the records of the insurance institution, agent, or insurance-support organization, is located in this state.

(d) Notwithstanding subsections (a) and (b) of this Code section, this chapter shall not apply to information collected from the public records of a governmental authority and maintained by an insurance institution or its representatives for the purpose of insuring the title to real property located in this state.



§ 33-39-3. Definitions

As used in this chapter:

(1) "Adverse underwriting decision" means:

(A) Any of the following actions with respect to insurance transactions involving insurance coverage which is individually underwritten:

(i) A declination of insurance coverage;

(ii) A termination of insurance coverage;

(iii) Failure of an agent to apply for insurance coverage with a specific insurance institution which the agent represents and which is requested by an applicant;

(iv) In the case of property or casualty insurance coverage:

(I) Placement by an insurance institution or agent of a risk with a residual market mechanism or an unauthorized insurer; or

(II) The charging of a higher rate on the basis of information which differs from that which the applicant or policyholder furnished;

(v) In the case of a life, health, or disability insurance coverage, an offer to insure at higher than standard rates; or

(B) Notwithstanding subparagraph (A) of this paragraph, the following actions shall not be considered adverse underwriting decisions but the insurance institution or agent responsible for their occurrence shall nevertheless provide the applicant or policyholder with the specific reason or reasons for their occurrence:

(i) The termination of an individual policy form on a class or state-wide basis;

(ii) A declination of insurance coverage solely because such coverage is not available on a class or state-wide basis;

(iii) The rescission of a policy; or

(iv) The accommodation of an insured by an agent who places insurance for such insured with any insurer, residual market mechanism, or unauthorized insurer which is satisfactory to such insured when such insured has been canceled, nonrenewed, declined, or otherwise unable to obtain coverage for any reason.

(2) "Affiliate" or "affiliated" means a person that directly, or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with another person.

(3) "Agent" means any agent, broker, subagent, counselor, adjustor, solicitor, or service representative as defined in Code Sections 33-23-1 and 33-23-40.

(4) "Applicant" means any person who seeks to contract for insurance coverage other than a person seeking insurance coverage that is not individually underwritten.

(5) "Commissioner" means the Commissioner of Insurance of the State of Georgia.

(6) "Consumer report" means any written, oral, or other communication of information bearing on a natural person's credit worthiness, credit standing, credit capacity, character, general reputation, personal characteristics, or mode of living which is used or expected to be used in connection with an insurance transaction.

(7) "Consumer reporting agency" means any person who:

(A) Regularly engages, in whole or in part, in the practice of assembling or preparing consumer reports for a monetary fee;

(B) Obtains information primarily from sources other than insurance institutions; and

(C) Furnishes consumer reports to other persons.

(8) "Control" including the term "controlled by" or "under common control with," means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services, or otherwise, unless the power is the result of an official position with or corporate office held by the person.

(9) "Declination of insurance coverage" means a denial, in whole or in part, by an insurance institution or agent of requested insurance coverage.

(10) "Individual" means any natural person who:

(A) In the case of property or casualty insurance, is a past, present, or proposed named insured or certificate holder;

(B) In the case of life, health, or disability insurance, is a past, present, or proposed principal insured or certificate holder;

(C) Is a past, present, or proposed policyowner;

(D) Is a past or present applicant;

(E) Is a past or present claimant; or

(F) Derived, derives, or is proposed to derive insurance coverage under an insurance policy or certificate subject to this chapter.

(11) "Institutional source" means any person or governmental entity that provides information about an individual to an agent, insurance institution, or insurance-support organization other than:

(A) An agent;

(B) The individual who is the subject of the information; or

(C) A natural person acting in a personal capacity rather than in a business or professional capacity.

(12) "Insurance institution" means any corporation, association, partnership, reciprocal exchange, interinsurer, Lloyd's insurer, fraternal benefit society, or other person engaged in the business of insurance, including medical service corporations, hospital service corporations, health care plans, and health maintenance organizations as defined in Chapters 18, 19, 20, and 21. "Insurance institution" shall not include agents or insurance-support organizations.

(13) "Insurance-support organization" means:

(A) Any person who regularly engages, in whole or in part, in the practice of assembling or collecting information about natural persons for the primary purpose of providing the information to an insurance institution or agent for insurance transactions, including:

(i) The furnishing of consumer reports or investigative consumer reports to an insurance institution or agent for use in connection with an insurance transaction; or

(ii) The collection of personal information from insurance institutions, agents, or other insurance-support organizations for the purpose of detecting or preventing fraud, material misrepresentation, or material nondisclosure in connection with insurance underwriting or insurance claim activity.

(B) Notwithstanding subparagraph (A) of this paragraph, the following persons shall not be considered "insurance-support organizations" for purposes of this chapter: agents, government institutions, insurance institutions, medical care institutions, and medical professionals.

(14) "Insurance transaction" means any transaction involving insurance primarily for personal, family, or household needs rather than business or professional needs which entails:

(A) The individual determination of an individual's eligibility for an insurance coverage, benefit, or payment; or

(B) The servicing of an insurance application, policy, contract, or certificate.

(15) "Investigative consumer report" means a consumer report or portion thereof in which information about a natural person's character, general reputation, personal characteristics, or mode of living is obtained through personal interviews with the person's neighbors, friends, associates, acquaintances, or others who may have knowledge concerning such items of information.

(16) "Medical-care institution" means any facility or institution that is licensed to provide health care services to natural persons, including but not limited to: health maintenance organizations, home health agencies, hospitals, medical clinics, public health agencies, rehabilitation agencies, and skilled nursing facilities.

(17) "Medical professional" means any person licensed or certified to provide health care services to natural persons, including but not limited to, a chiropractor, clinical dietitian, clinical psychologist, dentist, nurse, occupational therapist, optometrist, pharmacist, physical therapist, physician, podiatrist, psychiatric social worker, or speech therapist.

(18) "Medical-record information" means personal information which:

(A) Relates to an individual's physical or mental condition, medical history, or medical treatment; and

(B) Is obtained from a medical professional or medical-care institution, from the individual, or from the individual's spouse, parent, or legal guardian.

(19) "Person" means any natural person, corporation, association, partnership, or other legal entity.

(20) "Personal information" means any individually identifiable information gathered in connection with an insurance transaction from which judgments can be made about an individual's character, habits, avocations, finances, occupation, general reputation, credit, health, or any other personal characteristics. "Personal information" does not include an individual's name, address, and age when no other underwriting information is gathered on that individual nor does it include any "privileged information."

(21) "Policyholder" means any person who:

(A) In the case of individual property or casualty insurance, is a present named insured;

(B) In the case of individual life, health, or disability insurance, is a present policyholder; or

(C) In the case of group insurance which is individually underwritten, is a present group certificate holder.

(22) "Pretext interview" means an interview whereby a person, in an attempt to obtain information about a natural person, performs one or more of the following acts:

(A) Pretends to be someone he or she is not;

(B) Pretends to represent a person he or she is not in fact representing;

(C) Misrepresents the true purpose of the interview; or

(D) Refuses to identify himself or herself upon request.

(23) "Privileged information" means any individually identifiable information that:

(A) Relates to a claim for insurance benefits or a civil or criminal proceeding involving an individual; and

(B) Is collected in connection with or in reasonable anticipation of a claim for insurance benefits or civil or criminal proceeding involving an individual;

provided, however, information otherwise meeting the requirements of this paragraph shall nevertheless be considered "personal information" under this chapter if it is disclosed in violation of Code Section 33-39-14.

(24) "Residual market mechanism" means an association, organization, or other entity defined or described in Code Sections 33-9-7, 33-9-8, and 33-9-10.

(25) "Termination of insurance coverage" or "termination of an insurance policy" means either a cancellation or nonrenewal of an insurance policy, in whole or in part, for any reason other than the failure to pay a premium as required by the policy.

(26) "Unauthorized insurer" means an insurance institution that has not been granted a certificate of authority by the Commissioner to transact the business of insurance in this state.



§ 33-39-4. Pretext interviews

No insurance institution, agent, or insurance-support organization shall use or authorize the use of pretext interviews to obtain information in connection with an insurance transaction; provided, however, a pretext interview may be undertaken to obtain information from a person or institution that does not have a generally or statutorily recognized privileged relationship with the person about whom the information relates for the purpose of investigating a claim where, based upon specific information available for review by the Commissioner, there is a reasonable basis for suspecting criminal activity, fraud, material misrepresentation, or material nondisclosure in connection with the claim.



§ 33-39-5. Transactions requiring notice of information practices; form and content of notice; abbreviated notice; satisfaction of obligations by another institution or agent

(a) An insurance institution or agent shall provide a notice of information practices to all applicants or policyholders in connection with insurance transactions as provided below:

(1) In the case of an application for insurance, a notice shall be provided no later than:

(A) At the time of the delivery of the insurance policy or certificate when personal information is collected only from the applicant or from public records; or

(B) At the time the collection of personal information is initiated when personal information is collected from a source other than the applicant or public records;

(2) In the case of a policy renewal, a notice shall be provided no later than the policy renewal date, except that no notice shall be required in connection with a policy renewal if:

(A) Personal information is collected only from the policyholder or from public records; or

(B) A notice meeting the requirements of this Code section has been given within the previous 24 months;

(3) In the case of a policy reinstatement or change in insurance benefits, a notice shall be provided no later than the time a request for a policy reinstatement or change in insurance benefits is received by the insurance institution, except that no notice shall be required if personal information is collected only from the policyholder or from public records.

(b) The notice required by subsection (a) of this Code section shall be in writing and shall state:

(1) Whether personal information may be collected from persons other than the individual or individuals proposed for coverage;

(2) The types of personal information that may be collected and the types of sources and investigative techniques that may be used to collect such information;

(3) The types of persons identified in paragraphs (2), (3), (4), (5), (6), (9), (11), (12), and (14) of Code Section 33-39-14 and the circumstances under which such disclosures may be made without prior authorization; provided, however, only those circumstances need be described which occur with such frequency as to indicate a general business practice;

(4) A description of the rights established under Code Sections 33-39-9 and 33-39-10 and the manner in which such rights may be exercised; and

(5) That information obtained from a report prepared by an insurance-support organization may be retained by the insurance-support organization and disclosed to other persons.

(c) In lieu of the notice prescribed in subsection (b) of this Code section, the insurance institution or agent may provide an abbreviated notice informing the applicant or policyholder that:

(1) Personal information may be collected from persons other than the individual or individuals proposed for coverage;

(2) Such information as well as other personal or privileged information subsequently collected by the insurance institution or agent may in certain circumstances be disclosed to third parties without authorization;

(3) A right of access and correction exists with respect to all personal information collected; and

(4) The notice prescribed in subsection (b) of this Code section will be furnished to the applicant or policyholder upon request.

(d) The obligations imposed by this Code section upon an insurance institution or agent may be satisfied by another insurance institution or agent authorized to act on its behalf.



§ 33-39-6. Specification of questions designed to obtain marketing or research information

An insurance institution or agent shall clearly specify those questions designed to obtain information solely for marketing or research purposes from an individual in connection with an insurance transaction.



§ 33-39-7. Disclosure authorization forms authorizing disclosure of personal or privileged information

Notwithstanding any other provision of law of this state, no insurance institution, agent, or insurance-support organization may utilize as its disclosure authorization form in connection with insurance transactions a form or statement which authorizes the disclosure of personal or privileged information about an individual to the insurance institution, agent, or insurance-support organization unless the form or statement:

(1) Is written in plain language;

(2) Is dated;

(3) Specifies the types of persons authorized to disclose information about the individual;

(4) Specifies the nature of the information authorized to be disclosed;

(5) Names the insurance institution or agent and identifies by generic reference representatives of the insurance institution to whom the individual is authorizing information to be disclosed;

(6) Specifies the purposes for which the information is collected;

(7) Specifies the length of time such authorization shall remain valid, which shall be no longer than:

(A) In the case of authorizations signed for the purpose of collecting information in connection with an application for an insurance policy, a policy reinstatement or a request for change in policy benefits:

(i) Thirty months from the date the authorization is signed if the application or request involves life, health, or disability insurance;

(ii) One year from the date the authorization is signed if the application or request involves property or casualty insurance; or

(B) In the case of authorizations signed for the purpose of collecting information in connection with a claim for benefits under an insurance policy:

(i) The term of coverage of the policy if the claim is for a health insurance benefit;

(ii) The duration of the claim if the claim is not for a health insurance benefit; and

(8) Advises the individual or person authorized to act on behalf of the individual that the individual or the individual's authorized representative is entitled to receive a copy of the authorization form.



§ 33-39-8. Investigative consumer reports

(a) No insurance institution, agent, or insurance-support organization may prepare or request an investigative consumer report about an individual in connection with an insurance transaction involving an application for insurance, a policy renewal, a policy reinstatement, or a change in insurance benefits unless the insurance institution or agent informs the individual:

(1) That he or she may request to be interviewed in connection with the preparation of the investigative consumer report; and

(2) That upon a request pursuant to Code Section 33-39-9, he or she is entitled to receive a copy of the investigative consumer report.

(b) If an investigative consumer report is to be prepared by an insurance institution or agent, the insurance institution or agent shall institute reasonable procedures to conduct a personal interview requested by an individual.

(c) If an investigative consumer report is to be prepared by an insurance-support organization, the insurance institution or agent desiring such report shall inform the insurance-support organization whether a personal interview has been requested by the individual. The insurance-support organization shall institute reasonable procedures to conduct such interviews, if requested.



§ 33-39-9. Access to recorded personal information

(a) If any individual, after proper identification, submits a written request to an insurance institution, agent, or insurance-support organization for access to recorded personal information about the individual which is reasonably described by the individual and reasonably locatable and retrievable by the insurance institution, agent, or insurance-support organization, the insurance institution, agent, or insurance-support organization shall within 30 business days from the date such request is received:

(1) Inform the individual of the nature and substance of such recorded personal information in writing, by telephone, or by other oral communication, whichever the insurance institution, agent, or insurance-support organization prefers;

(2) Permit the individual to see and copy, in person, such recorded personal information pertaining to him or her or to obtain a copy of such recorded personal information by mail, whichever the individual prefers, unless such recorded personal information is in coded form, in which case an accurate translation in plain language shall be provided in writing;

(3) Disclose to the individual the identity, if recorded, of those persons to whom the insurance institution, agent, or insurance-support organization has disclosed such personal information within two years prior to such request and, if the identity is not recorded, the names of those insurance institutions, agents, insurance-support organizations, or other persons to whom such information is normally disclosed; and

(4) Provide the individual with a summary of the procedures by which he or she may request correction, amendment, or deletion of recorded personal information.

(b) Any personal information provided pursuant to subsection (a) of this Code section shall identify the source of the information if such source is an institutional source.

(c) Medical-record information supplied by a medical-care institution or medical professional and requested under subsection (a) of this Code section, together with the identity of the medical professional or medical-care institution which provided such information, shall be supplied either directly to the individual or to a medical professional designated by the individual and licensed to provide medical care with respect to the condition to which the information relates, whichever the insurance institution, agent, or insurance-support organization prefers. If it elects to disclose the information to a medical professional designated by the individual, the insurance institution, agent, or insurance-support organization shall notify the individual, at the time of the disclosure, that it has provided the information to the medical professional.

(d) Except for personal information provided under Code Section 33-39-11, an insurance institution, agent, or insurance-support organization may charge a reasonable fee to cover the costs incurred in providing a copy of recorded personal information to individuals.

(e) The obligations imposed by this Code section upon an insurance institution or agent may be satisfied by another insurance institution or agent authorized to act on its behalf. With respect to the copying and disclosure of recorded personal information pursuant to a request under subsection (a) of this Code section, an insurance institution, agent, or insurance-support organization may make arrangements with an insurance-support organization or a consumer reporting agency to copy and disclose recorded personal information on its behalf.

(f) The rights granted to individuals in this Code section shall extend to all natural persons to the extent information about them is collected and maintained by an insurance institution, agent, or insurance-support organization in connection with an insurance transaction. The rights granted to all natural persons by this subsection shall not extend to information about them that relates to and is collected in connection with or in reasonable anticipation of a claim or civil or criminal proceeding involving them.

(g) For purposes of this Code section, the term "insurance-support organization" does not include "consumer reporting agency."



§ 33-39-10. Requests to correct, amend, or delete recorded personal information

(a) Within 30 business days from the date of receipt of a written request from an individual to correct, amend, or delete any recorded personal information about the individual within its possession, an insurance institution, agent, or insurance-support organization shall either:

(1) Correct, amend, or delete the portion of the recorded personal information in dispute; or

(2) Notify the individual of:

(A) Its refusal to make such correction, amendment, or deletion;

(B) The reasons for the refusal; and

(C) The individual's right to file a statement as provided in subsection (c) of this Code section.

(b) If the insurance institution, agent, or insurance-support organization corrects, amends, or deletes recorded personal information in accordance with paragraph (1) of subsection (a) of this Code section, the insurance institution, agent, or insurance-support organization shall so notify the individual in writing and furnish the correction, amendment, or fact of deletion to:

(1) Any person specifically designated by the individual who may have, within the preceding two years, received such recorded personal information;

(2) Any insurance-support organization whose primary source of personal information is insurance institutions if the insurance-support organization has systematically received such recorded personal information from the insurance institution within the preceding seven years; provided, however, that the correction, amendment, or fact of deletion need not be furnished if the insurance-support organization no longer maintains recorded personal information about the individual; and

(3) Any insurance-support organization that furnished the personal information that has been corrected, amended, or deleted.

(c) Whenever an individual disagrees with an insurance institution's, agent's, or insurance-support organization's refusal to correct, amend, or delete recorded personal information, the individual shall be permitted to file with the insurance institution, agent, or insurance-support organization:

(1) A concise statement setting forth what the individual thinks is the correct, relevant, or fair information; and

(2) A concise statement of the reasons why the individual disagrees with the insurance institution's, agent's, or insurance-support organization's refusal to correct, amend, or delete recorded personal information.

(d) In the event an individual files either statement as described in subsection (c) of this Code section, the insurance institution, agent, or support organization shall:

(1) File the statement with the disputed personal information and provide a means by which anyone reviewing the disputed personal information will be made aware of the individual's statement and have access to it;

(2) In any subsequent disclosure by the insurance institution, agent, or support organization of the recorded personal information that is the subject of disagreement, clearly identify the matter or matters in dispute and provide the individual's statement along with the recorded personal information being disclosed; and

(3) Furnish the statement to the persons and in the manner specified in subsection (b) of this Code section.

(e) The rights granted to individuals in this Code section shall extend to all natural persons to the extent information about them is collected and maintained by an insurance institution, agent, or insurance-support organization in connection with an insurance transaction. The rights granted to all natural persons by this subsection shall not extend to information about them that relates to and is collected in connection with or in reasonable anticipation of a claim or civil or criminal proceeding involving them.

(f) For purposes of this Code section, the term "insurance-support organization" does not include "consumer reporting agency."



§ 33-39-11. Procedure upon adverse underwriting decision; satisfaction of obligations by another institution or agent; adverse decisions upon oral requests or inquiries

(a) In the event of an adverse underwriting decision the insurance institution or agent responsible for the decision shall:

(1) Either provide the applicant, policyholder, or individual proposed for coverage with the specific reason or reasons for the adverse underwriting decision in writing or advise such person that upon written request he or she may receive the specific reason or reasons in writing; and

(2) Provide the applicant, policyholder, or individual proposed for coverage with a summary of the rights established under subsection (b) of this Code section and Code Sections 33-39-9 and 33-39-10.

(b) Upon receipt of a written request within 90 business days from the date of the mailing of notice or other communication of an adverse underwriting decision to an applicant, policyholder, or individual proposed for coverage, the insurance institution or agent shall furnish to such person within 21 business days from the date of receipt of such written request:

(1) The specific reason or reasons for the adverse underwriting decision, in writing, if such information was not initially furnished in writing pursuant to paragraph (1) of subsection (a) of this Code section.

(2) The specific items of personal and privileged information that support those reasons; provided, however:

(A) The insurance institution or agent shall not be required to furnish specific items of privileged information if it has a reasonable suspicion, based upon specific information available for review by the Commissioner, that the applicant, policyholder, or individual proposed for coverage has engaged in criminal activity, fraud, material misrepresentation, or material nondisclosure; and

(B) Specific terms of medical-record information supplied by a medical-care institution or medical professional shall be disclosed either directly to the individual about whom the information relates or to a medical professional designated by the individual and licensed to provide medical care with respect to the condition to which the information relates, whichever the insurance institution or agent prefers; and

(3) The names and addresses of the institutional sources that supplied the specific items of information pursuant to paragraph (2) of subsection (b) of this Code section; provided, however, that the identity of any medical professional or medical-care institution shall be disclosed either directly to the individual or to the designated medical professional, whichever the insurance institution or agent prefers.

(c) The obligations imposed by this Code section upon an insurance institution or agent may be satisfied by another insurance institution or agent authorized to act on its behalf.

(d) When an adverse underwriting decision results solely from an oral request or inquiry, the explanation of reasons and summary of rights required by subsection (a) of this Code section may be given orally.



§ 33-39-12. Requests for information regarding previous adverse underwriting decisions or previous coverage obtained through residual market mechanism

No insurance institution, agent, or insurance-support organization may seek information in connection with an insurance transaction concerning:

(1) Any previous adverse underwriting decision experienced by an individual; or

(2) Any previous insurance coverage obtained by an individual through a residual market mechanism,

unless such inquiry also requests the reasons for any previous adverse underwriting decision or the reasons why insurance coverage was previously obtained through a residual market mechanism.



§ 33-39-13. Limitation of adverse underwriting decisions

(a) No insurance institution or agent may base an adverse underwriting decision in whole or in part:

(1) On the fact of a previous adverse underwriting decision or on the fact that an individual previously obtained insurance coverage through a residual market mechanism; provided, however, an insurance institution or agent may base an adverse underwriting decision on further information obtained from an insurance institution or agent responsible for a previous adverse underwriting decision;

(2) On personal information received from an insurance-support organization whose primary source of information is insurance institutions; provided, however, an insurance institution or agent may base an adverse underwriting decision on further personal information obtained as the result of information received from such insurance-support organization.

(b) With respect to a personal or family type policy of motor vehicle insurance, no insurance institution or agent may base an adverse underwriting decision solely on the fact that the applicant has never purchased such a policy of motor vehicle insurance or has not owned or been covered by such a policy of motor vehicle insurance during any specified period immediately preceding the date of application.



§ 33-39-14. Disclosure of personal or privileged information received in connection with insurance transactions

An insurance institution, agent, or insurance-support organization shall not disclose any personal or privileged information about an individual collected or received in connection with an insurance transaction unless the disclosure is:

(1) With the written authorization of the individual, provided:

(A) If such authorization is submitted by another insurance institution, agent, or insurance-support organization, the authorization meets the requirement of Code Section 33-39-7; or

(B) If such authorization is submitted by a person other than an insurance institution, agent, or insurance-support organization, the authorization is:

(i) Dated;

(ii) Signed by the individual; and

(iii) Obtained one year or less prior to the date a disclosure is sought pursuant to this subsection; or

(2) To a person other than an insurance institution, agent, or insurance-support organization, provided such disclosure is reasonably necessary:

(A) To enable such person to perform a business, professional, or insurance function for the disclosing insurance institution, agent, or insurance-support organization and such person agrees not to disclose the information further without the individual's written authorization unless the further disclosure:

(i) Would otherwise be permitted by this Code section if made by an insurance institution, agent, or insurance-support organization; or

(ii) Is reasonably necessary for such person to perform its function for the disclosing insurance institution, agent, or insurance-support organization; or

(B) To enable such person to provide information to the disclosing insurance institution, agent, or insurance-support organization for the purpose of:

(i) Determining an individual's eligibility for an insurance benefit or payment; or

(ii) Detecting or preventing criminal activity, fraud, material misrepresentation, or material nondisclosure in connection with an insurance transaction; or

(3) To an insurance institution, agent, insurance-support organization, or self-insurer, provided the information disclosed is limited to that which is reasonably necessary:

(A) To detect or prevent criminal activity, fraud, material misrepresentation, or material nondisclosure in connection with insurance transactions; or

(B) For either the disclosing or receiving insurance institution, agent, or insurance-support organization to perform its function in connection with an insurance transaction involving the individual;

(4) To a medical-care institution or medical professional for the purpose of:

(A) Verifying insurance coverage or benefits;

(B) Informing an individual of a medical problem of which the individual may not be aware; or

(C) Conducting an operations or services audit;

provided only such information is disclosed as is reasonably necessary to accomplish the foregoing purposes;

(5) To an insurance regulatory authority;

(6) To a law enforcement or other governmental authority:

(A) To protect the interests of the insurance institution, agent, or insurance-support organization in preventing or prosecuting the perpetration of fraud upon it; or

(B) If the insurance institution, agent, or insurance-support organization reasonably believes that illegal activities have been conducted by the individual;

(7) Otherwise permitted or required by law;

(8) In response to a facially valid administrative or judicial order, including a search warrant or subpoena;

(9) Made for the purpose of conducting actuarial or research studies, provided:

(A) No individual may be identified in any actuarial or research report;

(B) Materials allowing the individual to be identified are returned or destroyed as soon as they are no longer needed; and

(C) The actuarial or research organization agrees not to disclose the information unless the disclosure would otherwise be permitted by this Code section if made by an insurance institution, agent, or insurance-support organization;

(10) To a party or a representative of a party to a proposed or consummated sale, transfer, merger, or consolidation of all or part of the business of the insurance institution, agent, or insurance-support organization, provided:

(A) Prior to the consummation of the sale, transfer, merger, or consolidation only such information is disclosed as is reasonably necessary to enable the recipient to make business decisions about the purchase, transfer, merger, or consolidation; and

(B) The recipient agrees not to disclose the information unless the disclosure would otherwise be permitted by this Code section if made by an insurance institution, agent, or insurance-support organization;

(11) To a person whose only use of such information will be in connection with the marketing of a product or service, provided:

(A) No medical-record information, privileged information, or personal information relating to an individual's character, personal habits, mode of living, or general reputation is disclosed, and no classification derived from such information is disclosed;

(B) The individual has been given an opportunity to indicate that he or she does not want personal information disclosed for marketing purposes and has given no indication that he or she does not want the information disclosed; and

(C) The person receiving such information agrees not to use it except in connection with the marketing of a product or service;

(12) To an affiliate whose only use of the information will be in connection with an audit of the insurance institution or agent or the marketing of an insurance product or service, provided the affiliate agrees not to disclose the information for any other purpose or to unaffiliated persons;

(13) By a consumer reporting agency, provided the disclosure is to a person other than an insurance institution or agent;

(14) To a group policyholder for the purpose of reporting claims experience or conducting an audit of the insurance institution's or agent's operations or services, provided the information disclosed is reasonably necessary for the group policyholder to conduct the review or audit;

(15) To a professional peer review organization for the purpose of reviewing the service or conduct of a medical-care institution or medical professional;

(16) To a governmental authority for the purpose of determining the individual's eligibility for health benefits for which the governmental authority may be liable;

(17) To a certificate holder or policyholder for the purpose of providing information regarding the status of an insurance transaction; or

(18) To a lienholder, mortgagee, assignee, lessor, or other person shown on the records of an insurance institution or agent as having legal or beneficial interest in a policy of insurance, provided that:

(A) No medical-record information is disclosed unless the disclosure would otherwise be permitted by this Code section; and

(B) The information disclosed is limited to that which is reasonably necessary to permit such person to protect its interest in such policy.



§ 33-39-15. Investigations by Commissioner into affairs of insurance institutions, agents, or insurance-support organizations

(a) The Commissioner shall have power to examine and investigate into the affairs of every insurance institution or agent doing business in this state to determine whether the insurance institution or agent has been or is engaged in any conduct in violation of this chapter.

(b) The Commissioner shall have the power to examine and investigate into the affairs of every insurance-support organization acting on behalf of an insurance institution or agent which either transacts business in this state or transacts business outside this state that has an effect on a person residing in this state in order to determine whether such insurance-support organization has been or is engaged in any conduct in violation of this chapter.



§ 33-39-16. Violations of chapter -- Service of statement of charges and notice of hearing; conduct of hearing

(a) Whenever the Commissioner has reason to believe that an insurance institution, agent, or insurance-support organization has been or is engaged in conduct in this state which violates this chapter, or if the Commissioner believes that an insurance-support organization has been or is engaged in conduct outside this state which has an effect on a person residing in this state and which violates this chapter, the Commissioner shall issue and serve upon such insurance institution, agent, or insurance-support organization a statement of charges and notice of hearing to be held at a time and place fixed in the notice. The date for such hearing shall be not less than 30 days after the date of service.

(b) At the time and place fixed for such hearing the insurance institution, agent, or insurance-support organization charged shall have an opportunity to answer the charges against it and present evidence on its behalf. Upon good cause shown, the Commissioner shall permit any adversely affected person to intervene, appear, and be heard at such hearing by counsel or in person.

(c) At any hearing conducted pursuant to this Code section, the Commissioner may administer oaths, examine and cross-examine witnesses, and receive oral and documentary evidence. The Commissioner shall have the power to subpoena witnesses, compel their attendance, and require the production of books, papers, records, correspondence, and other documents which are relevant to the hearing. A stenographic record of the hearing shall be made upon the request of any party or at the discretion of the Commissioner. If no stenographic record is made and if judicial review is sought, the Commissioner shall prepare a statement of the evidence for use on review. Hearings conducted under this Code section shall be governed by the same rules of evidence and procedure as set forth in Chapter 2 of this title.

(d) Statements of charges, notices, orders, and other processes of the Commissioner under this chapter may be served by anyone duly authorized to act on behalf of the Commissioner. Service of process may be completed in the manner provided by law for service of process in civil actions or by registered mail or statutory overnight delivery. A copy of the statement of charges, notice, order, or other process shall be provided to the person or persons whose rights under this chapter have been allegedly violated. A verified return setting forth the manner of service, or return postcard receipt in the case of registered mail or statutory overnight delivery shall be sufficient proof of service.



§ 33-39-17. Violations of chapter -- Commissioner as appointed to accept service on behalf of insurance-support organization transacting business outside state

For the purpose of this chapter, an insurance-support organization transacting business outside this state which has an effect on a person residing in this state shall be deemed to have appointed the Commissioner to accept service of process on its behalf, provided the Commissioner causes a copy of such service to be mailed forthwith by registered mail or statutory overnight delivery to the insurance-support organization at its last known principal place of business. The return postcard receipt for such mailing shall be sufficient proof that the same was properly mailed by the Commissioner.



§ 33-39-18. Violations of chapter -- Service of findings and cease and desist orders of Commissioner; modification or setting aside of order or report

(a) If, after a hearing pursuant to Code Section 33-39-16, the Commissioner determines that the insurance institution, agent, or insurance-support organization charged has engaged in conduct or practices in violation of this chapter, the Commissioner shall reduce his or her findings to writing and shall issue and cause to be served upon such insurance institution, agent, or insurance-support organization a copy of such findings and an order requiring such insurance institution, agent, or insurance-support organization to cease and desist from the conduct or practices constituting violation of this chapter.

(b) If, after a hearing pursuant to Code Section 33-39-16, the Commissioner determines that the insurance institution, agent, or insurance-support organization charged has not engaged in conduct or practices in violation of this chapter, the Commissioner shall prepare a written report which sets forth findings of fact and conclusions of law. Such report shall be served upon the insurance institution, agent, or insurance-support organization charged and upon the person or persons, if any, whose rights under this chapter were allegedly violated.

(c) Until the expiration of the time allowed under Code Section 33-39-20 for filing a petition for review or until such petition is actually filed, whichever occurs first, the Commissioner may modify or set aside any order or report issued under this Code section. After the expiration of the time allowed under Code Section 33-39-20 for filing a petition for review, if no such petition has been duly filed, the Commissioner may, after notice and opportunity for hearing, alter, modify, or set aside, in whole or in part, any order or report issued under this Code section whenever conditions of fact or law warrant such action or if the public interest so requires.



§ 33-39-19. Violations of chapter -- Monetary penalty for knowing violations of chapter; monetary penalty for violation of cease and desist order

(a) In any case where a hearing pursuant to Code Section 33-39-16 results in the finding of a knowing violation of this chapter, the Commissioner may, in addition to the issuance of a cease and desist order as prescribed in Code Section 33-39-18, order payment of a monetary penalty of not more than $500.00 for each violation but not to exceed $10,000.00 in the aggregate for multiple violations.

(b) Any person who violates a cease and desist order of the Commissioner under Code Section 33-39-18 may, after notice and hearing and upon order of the Commissioner, be subject to one or more of the following penalties, at the discretion of the Commissioner:

(1) A monetary fine of not more than $10,000.00 for each violation;

(2) A monetary fine of not more than $50,000.00 if the Commissioner finds that violations have occurred with such frequency as to constitute a general business practice; or

(3) Suspension or revocation of an insurance institution's or agent's license.



§ 33-39-20. Violations of chapter -- Order or report of Commissioner

(a) Any person subject to an order of the Commissioner under Code Section 33-39-18 or Code Section 33-39-19 or any person whose rights under this chapter were allegedly violated may obtain a review of any order or report of the Commissioner by filing in the Superior Court of Fulton County, within 30 days from the date of the service of such order or report, a written petition requesting that the order or report of the Commissioner be set aside. A copy of such petition shall be simultaneously served upon the Commissioner, who shall forthwith certify and file in such court a transcript of the entire record of the proceeding giving rise to the order or report which is the subject of the petition. Upon filing of the petition and transcript the court shall have jurisdiction to make and enter a decree modifying, affirming, or reversing any order or report of the Commissioner, in whole or in part. The findings of the Commissioner as to the facts supporting any order or report, if supported by any evidence, shall be conclusive.

(b) To the extent an order or report of the Commissioner is affirmed, the court shall issue its own order commanding obedience to the terms of the order or report of the Commissioner. If any party affected by an order or report of the Commissioner shall apply to the court for leave to produce additional evidence and shall show to the satisfaction of the court that such additional evidence is material and that there are reasonable grounds for the failure to produce such evidence in prior proceedings, the court may order such additional evidence to be taken before the Commissioner in such manner and upon such terms and conditions as the court may deem proper. The Commissioner may modify his or her findings of fact or make new findings by reason of the additional evidence so taken and shall file such modified or new findings along with any recommendation, if any, for the modification or revocation of a previous order or report. If supported by clear and convincing evidence, the modified or new findings shall be conclusive as to the matters contained therein.

(c) An order or report issued by the Commissioner under Code Section 33-39-18 or 33-39-19 shall become final:

(1) Upon the expiration of the time allowed for the filing of a petition for review, if no such petition has been duly filed except that the Commissioner may modify or set aside an order or report to the extent provided in subsection (c) of Code Section 33-39-18; or

(2) Upon a final decision of the superior court if it directs that the order or report of the Commissioner be affirmed or the petition for review dismissed.

(d) No order or report of the Commissioner under this chapter or order of the court to enforce the same shall in any way relieve or absolve any person affected by such order or report from any liability under any law of this state.



§ 33-39-21. Violations of chapter -- Equitable relief; damages recoverable; costs and attorney's fees; statute of limitations; limitation on remedy or recovery

(a) If any insurance institution, agent, or insurance-support organization fails to comply with Code Section 33-39-9, 33-39-10, or 33-39-11 with respect to the rights granted under those Code sections, any person whose rights are violated may apply to any superior court of this state, having jurisdiction over the defendant, for appropriate equitable relief.

(b) An insurance institution, agent, or insurance-support organization which discloses information in violation of Code Section 33-39-14 shall be liable for damages sustained by the individual about whom the information relates; provided, however, that no individual shall be entitled to a monetary award which exceeds the actual damages sustained by the individual as a result of a violation of Code Section 33-39-14.

(c) In any action brought pursuant to this Code section, the court may award the cost of the action and reasonable attorney's fees to the prevailing party.

(d) An action under this Code section must be brought within two years from the date the alleged violation is or should have been discovered.

(e) Except as specifically provided in this Code section, there shall be no remedy or recovery available to individuals, in law or in equity, for occurrences constituting a violation of any provision of this chapter.



§ 33-39-22. Availability of remedy for disclosure of personal, privileged, or false information

No cause of action in the nature of defamation, invasion of privacy, or negligence shall arise against any person for disclosing personal or privileged information in accordance with this chapter, nor shall such a cause of action arise against any person for furnishing personal or privileged information to an insurance institution, agent, or insurance-support organization; provided, however, this Code section shall provide no immunity for disclosing or furnishing false information with malice or willful intent to injure any person.



§ 33-39-23. Obtaining of information under false pretenses as constituting misdemeanor

Any person who knowingly and willfully obtains information about an individual from an insurance institution, agent, or insurance-support organization under false pretenses shall be guilty of a misdemeanor.






Chapter 40 - Risk Retention Groups

§ 33-40-1. Purpose

The purpose of this chapter is to regulate the formation and operation of risk retention groups in this state formed pursuant to the provisions of the federal Liability Risk Retention Act of 1986 (RRA 1986).



§ 33-40-2. Definitions

As used in this chapter, the term:

(1) "Commissioner" means the Commissioner of Insurance of the State of Georgia or the commissioner, director, or superintendent of insurance in any other state.

(2) "Completed operations liability" means liability arising out of the installation, maintenance, or repair of any product at a site which is not owned or controlled by any person who performs that work or any person who hires an independent contractor to perform that work and shall include liability for activities which are completed or abandoned before the date of the occurrence giving rise to the liability.

(3) "Domicile," for purposes of determining the state in which a purchasing group is domiciled, means the state in which the purchasing group is incorporated if it is a corporation or, if the purchasing group is an unincorporated entity, the state of its principal place of business.

(4) "Hazardous financial condition" means that, based on its present or reasonably anticipated financial condition, a risk retention group, although not yet financially impaired or insolvent, is unlikely to be able to meet obligations to policyholders with respect to known claims and reasonably anticipated claims or is unlikely to be able to pay other obligations in the normal course of business.

(5) "Insurance" means primary insurance, excess insurance, reinsurance, surplus lines insurance, and any other arrangement for shifting and distributing risk which is determined to be insurance under the laws of this state.

(6) "Liability" means:

(A) Legal liability for damages, including costs of defense; legal costs and fees; and other claims expenses, because of injuries to other persons, damage to their property, or other damage or loss to such other persons resulting from or arising out of any nonprofit or for profit business, trade, product, services, including professional services, premises, or operations or any activity of any state or local government or any agency or political subdivision thereof; and

(B) Does not include personal risk liability and an employer's liability with respect to its employees other than legal liability under the federal Employers' Liability Act, 45 U.S.C. Section 51, et seq.

(7) "Personal risk liability" means liability for damages because of injury to any person, damage to property, or other loss or damage resulting from any personal, familial, or household responsibilities or activities, rather than from responsibilities or activities referred to in paragraph (6) of this Code section.

(8) "Plan of operation or a feasibility study" means an analysis which presents the expected activities and results of a risk retention group, including, at a minimum, the following:

(A) The coverages, deductibles, coverage limits, rates, and rating classification systems for each line of insurance the group intends to offer;

(B) Historical and expected loss experience of the proposed members and national experience of similar exposures;

(C) Pro forma financial statements and projections;

(D) Appropriate opinions by a qualified, independent casualty actuary, including a determination of minimum premium or participation levels required to commence operations and to prevent a hazardous financial condition;

(E) Identification of management, underwriting procedures, managerial oversight methods, and investment policies; and

(F) Such other matters as may be prescribed by the Commissioner for casualty or liability insurance companies authorized by this title.

(9) "Product liability" means liability for damages because of any personal injury, death, emotional harm, consequential economic damage, or property damage, including damages resulting from the loss of use of property, arising out of the manufacture, design, importation, distribution, packaging, labeling, lease, or sale of a product, but does not include the liability of any person for those damages if the product involved was in the possession of such a person when the incident giving rise to the claim occurred.

(10) "Purchasing group" means any group which:

(A) Has as one of its purposes the purchase of liability insurance on a group basis;

(B) Purchases such insurance only for its group members and only to cover their similar or related liability exposure, as described in subparagraph (C) of this paragraph;

(C) Is composed of members whose businesses or activities are similar or related with respect to the liability to which members are exposed by virtue of any related, similar, or common business, trade, product, services, premises, or operations; and

(D) Is domiciled in any state.

(11) "Risk retention group" means any corporation or other limited liability association formed under the laws of any state, Bermuda, or the Cayman Islands:

(A) Whose primary activity consists of assuming and spreading all, or any portion, of the liability exposure of its group members;

(B) Which is organized for the primary purpose of conducting the activity described under subparagraph (A) of this paragraph;

(C) Which:

(i) Is chartered and licensed as a liability insurance company and authorized to engage in the business of insurance under the laws of any state; or

(ii) Before January 1, 1985, was chartered or licensed and authorized to engage in the business of insurance under the laws of Bermuda or the Cayman Islands and, before such date, had certified to the insurance commissioner of at least one state that it satisfied the capitalization requirements of such state, except that any such group shall be considered to be a risk retention group only if it has been engaged in business continuously since such date and only for the purpose of continuing to provide insurance to cover product liability or completed operations liability as such terms were defined in the federal Product Liability Risk Retention Act of 1981 as such act existed prior to October 27, 1986;

(D) Which does not exclude any person from membership in the group solely to provide for members of such a group a competitive advantage over such a person;

(E) Which has as its members only persons who have an ownership interest in the group and has as its owners only persons who are members who are provided insurance by the risk retention group or which has as its sole member and sole owner an organization which is owned by persons who are provided insurance by the risk retention group;

(F) Whose members are engaged in businesses or activities similar or related with respect to the liability to which such members are exposed by virtue of any related, similar, or common business trade, product, services, premises, or operations;

(G) Whose activities do not include the provision of insurance other than:

(i) Liability insurance for assuming and spreading all or any portion of the liability of its group members; and

(ii) Reinsurance with respect to the liability of any other risk retention group which is engaged in businesses or activities so that such group or member meets the requirement described in subparagraph (F) of this paragraph for membership in the risk retention group which provides such reinsurance; and

(H) The name of which includes the phrase "risk retention group."

(12) "State" means any state of the United States or the District of Columbia.



§ 33-40-3. Risk retention groups chartered in this state

A risk retention group seeking to be chartered in this state must be chartered and licensed as a casualty or liability insurance company as provided in this title or as a risk retention group captive insurance company under Chapter 41 of this title and, except as provided elsewhere in this chapter or in Chapter 41, as applicable, must comply with all of the laws, rules, regulations, and requirements applicable to such insurers chartered and licensed in this state and with Code Section 33-40-4 to the extent such requirements are not a limitation on laws, rules, regulations, or requirements of this state. Before it may offer insurance in any state, each risk retention group shall also submit for approval to the Commissioner a plan of operation or a feasibility study and revisions of such plan or study if the group intends to offer any additional lines of casualty or liability insurance.



§ 33-40-4. Risk retention groups not chartered in this state

(a) Risk retention groups chartered in states other than this state and seeking to do business as a risk retention group in this state must observe and abide by the laws of this state as provided in this Code section.

(b) Before offering insurance in this state, a risk retention group shall submit to the Commissioner:

(1) A statement identifying the state or states in which the risk retention group is chartered and licensed as a casualty or liability insurance company, date of chartering, its principal place of business, and such other information, including information on its membership, as the Commissioner may require to verify that the risk retention group is qualified under this chapter;

(2) A copy of its plan of operations or a feasibility study and revisions of such plan or study submitted to its state of domicile; provided, however, that the provision relating to the submission of a plan of operation or a feasibility study shall not apply with respect to any line or classification of liability insurance which was defined in the Product Liability Risk Retention Act of 1981 before October 27, 1986, and which was offered before such date by any risk retention group which had been chartered and operating for not less than three years before such date;

(3) A statement of registration which designates the Commissioner as its agent for the purpose of receiving service of legal documents or process; and

(4) A fee or fees as provided in Code Section 33-8-1, which shall accompany such statements and plans required under paragraphs (1), (2), and (3) of this subsection.

(c) Any risk retention group doing business in this state shall submit to the Commissioner:

(1) A copy of the group's financial statement submitted to its state of domicile, which shall be certified by an independent public accountant and contain a statement of opinion on loss and loss adjustment expense reserves made by a member of the American Academy of Actuaries or a qualified loss reserve specialist approved by the Commissioner;

(2) A copy of each examination of the risk retention group as certified by the Commissioner or public official conducting the examination;

(3) Upon request by the Commissioner, a copy of any audit performed with respect to the risk retention group;

(4) Such information as may be required to verify its continuing qualification as a risk retention group under this chapter; and

(5) A fee or fees as provided in Code Section 33-8-1, which shall accompany such copies required under paragraphs (1) and (2) of this subsection.



§ 33-40-5. Tax on premiums

(a) All premiums paid for coverages within this state to risk retention groups shall be subject to taxation at the rate of 4 percent on all premiums paid or due and payable during the preceding quarter, less return premium. Risk retention groups shall be subject to interest, fines, and penalties for nonpayment or nonreporting as provided in Code Section 33-5-32 for surplus lines brokers.

(b) To the extent agents or brokers are utilized, they shall report and pay the taxes for the premiums for risks which they have placed with or on behalf of a risk retention group not chartered in this state.

(c) To the extent agents or brokers are not utilized or fail to pay the tax, each risk retention group shall pay the tax for risks insured within the state. Further, each risk retention group shall report all premiums paid to it for risks insured within the state.



§ 33-40-6. Unfair trade practices

Any risk retention group and its agents and representatives shall comply with Chapter 6 of this title and all rules and regulations promulgated pursuant to such chapter.



§ 33-40-7. Financial examination

Any risk retention group must submit to an examination by the Commissioner to determine its financial condition if the commissioner of the jurisdiction in which the group is chartered has not initiated an examination or does not initiate an examination within 60 days after a request by the Commissioner of this state. Any such examination shall be coordinated to avoid unjustified repetition and conducted in an expeditious manner and in accordance with the Examiner Handbook of the National Association of Insurance Commissioners.



§ 33-40-8. Notice required in policy

Any policy issued by a risk retention group shall contain in ten-point type on the front page and the declaration page the following notice:

NOTICE

This policy is issued by your risk retention group. Your risk retention group may not be subject to all of the insurance laws and regulations of your state. State insurance insolvency guaranty funds are not available for your risk retention group.



§ 33-40-9. Prohibited acts

The following acts by a risk retention group are prohibited:

(1) The solicitation or sale of insurance by a risk retention group to any person who is not eligible for membership in such group; and

(2) The solicitation or sale of insurance by, or operation of, a risk retention group that is in a hazardous financial condition or is financially impaired.



§ 33-40-10. Insurance companies as members

No risk retention group shall be allowed to do business in this state if an insurance company is directly or indirectly a member or owner of such risk retention group, other than in the case of a risk retention group comprised solely of insurance companies.



§ 33-40-11. Financially impaired nonresident groups

A risk retention group not chartered in this state and doing business in this state must comply with a lawful order issued in a voluntary dissolution proceeding or in a delinquency proceeding commenced by a state insurance commissioner if there has been a finding of financial impairment after an examination under Code Section 33-40-7.



§ 33-40-12. Georgia Insurers Insolvency Pool

No risk retention group shall be permitted to join or contribute financially to the Georgia Insurers Insolvency Pool under Chapter 36 of this title nor shall any risk retention group or its insureds receive any benefit from the Georgia Insurers Insolvency Pool for claims arising out of the operations of such risk retention group.



§ 33-40-13. Countersigning policies

Reserved. Repealed by Ga. L. 1999, p. 878, § 14, effective July 1, 1999.



§ 33-40-14. Federal purchasing groups

Any purchasing group meeting the criteria established under the provisions of the federal Liability Risk Retention Act of 1986 shall be exempt from any law of this state relating to the creation of groups for the purchase of insurance, prohibition of group purchasing, or any law that would discriminate against a purchasing group or its members. In addition, an insurer shall be exempt from any law of this state which prohibits providing or offering to provide to a purchasing group or its members advantages based on their loss and expense experience not afforded to other persons with respect to rates, policy forms, coverages, or other matters. A purchasing group shall be subject to all other applicable laws of this state.



§ 33-40-15. Purchasing group requirements

(a) A purchasing group which intends to do business in this state shall furnish to the Commissioner notice which shall:

(1) Identify the state in which the group is domiciled;

(2) Specify the lines and classifications of casualty or liability insurance which the purchasing group intends to purchase;

(3) Identify the insurance company from which the group intends to purchase its insurance and the domicile of such company;

(4) Identify the principal place of business of the group; and

(5) Provide such other information as may be required by the Commissioner to verify that the purchasing group is qualified under Code Section 33-40-2.

(b) The purchasing group shall register with and designate the Commissioner as its agent solely for the purpose of receiving service of legal documents or process, except that such requirements shall not apply in the case of a purchasing group:

(1) Which was domiciled before April 2, 1986, and is domiciled on and after October 27, 1986, in any state of the United States;

(2) Which, before October 27, 1986, purchased insurance from an insurance carrier licensed in any state and since October 27, 1986, has purchased its insurance from an insurance carrier licensed in any state;

(3) Which was a purchasing group under the requirements of the Product Liability Retention Act of 1981 before October 27, 1986; and

(4) Which does not purchase insurance that was not authorized for purposes of an exemption under that act, as in effect before October 27, 1986.

(c) The notice and registration required by subsections (a) and (b) of this Code section shall be accompanied by a fee or fees as provided in Code Section 33-8-1.



§ 33-40-16. Purchases by purchasing group

A purchasing group may not purchase insurance from a risk retention group that is not chartered in a state or from an insurer not admitted in the state in which the purchasing group is located, unless the purchase is effected through a licensed agent or broker acting pursuant to the surplus lines laws and regulations of such state.



§ 33-40-17. Enforcement

The Commissioner is authorized to make use of any of the powers established under this title to enforce the laws of this state so long as those powers are not specifically preempted by the federal Product Liability Risk Retention Act of 1981, as amended by the Risk Retention Amendments of 1986. This includes, but is not limited to, the Commissioner's administrative authority to investigate, issue subpoenas, conduct depositions and hearings, issue orders, and impose penalties. With regard to any investigation, administrative proceedings, or litigation, the Commissioner can rely on the procedural law and regulations of this state. The injunctive authority of the Commissioner in regard to risk retention groups is restricted by the requirement that any injunction be issued by a court of competent jurisdiction.



§ 33-40-18. Penalties

Any risk retention group which violates any provision of this chapter will be subject to fines and penalties applicable to licensed insurers generally, including revocation of its license or the right to do business in this state.



§ 33-40-19. License requirement

Any person acting or offering to act as an agent or broker for a risk retention group or purchasing group which solicits members, sells insurance coverage, purchases coverage for its members located within the state, or otherwise does business in this state shall, before commencing any such activity, obtain a license from the Commissioner.



§ 33-40-20. Enforcement of federal order

An order issued by any district court of the United States enjoining a risk retention group from soliciting or selling insurance, or operating, in any state, in all states, or in any territory or possession of the United States upon a finding that such a group is in a hazardous financial condition shall be enforceable in the courts of this state.



§ 33-40-21. Rules

The Commissioner may establish and from time to time amend such rules relating to risk retention groups as may be necessary or desirable to carry out the provisions of this chapter.






Chapter 41 - Captive Insurance Companies

§ 33-41-1. Short title

This chapter shall be known and may be cited as the "Georgia Captive Insurance Company Act."



§ 33-41-2. Definitions

Terms not defined in this chapter shall have the same meaning ascribed to them in this title. As used in this chapter, unless the context otherwise requires, the term:

(1) "Affiliate" means an individual, partnership, corporation, limited liability company, trust, or estate that directly, or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with one or more of the shareholders or members of a captive insurance company. Affiliates shall also include employees of any shareholder or member, or any affiliate thereof, of a captive insurance company. For the purpose of the foregoing definition of affiliate, "control" means:

(A) Ownership of shares of a corporation possessing 50 percent or more of the total voting power of all classes of shares entitled to vote or possessing 50 percent or more of the total value of the outstanding shares of the corporation; and

(B) Ownership of 50 percent or more by value of the beneficial or membership interests in a partnership, trust, limited liability company, or estate.

(2) "Agency captive insurance" company means:

(A) An insurance company that is owned or controlled by an insurance agency, brokerage, managing general agent, or reinsurance intermediary, or an affiliate thereof, or under common ownership or control with such agency, brokerage, managing general agent, or reinsurance intermediary, and that only reinsures the risk of insurance or annuity contracts placed by or through such agency, brokerage, managing general agent, or reinsurance intermediary; or

(B) An insurance company that is owned or controlled by a marketer, producer, administrator, issuer, or provider of service contracts or warranties and that only reinsures the contractual liability arising out of such service contracts or warranties sold through such marketer, producer, administrator, issuer, or provider.

(3) "Association" means any membership organization whose members consist of a group of individuals, corporations, partnerships, or other entities or associations who engage in similar or related professional, trade, or business activities and who collectively own, control, or hold with power to vote all of the outstanding voting interests of an association captive insurance company or of a person that is the sole shareholder of an association captive insurance company.

(4) "Association captive insurance company" means any domestic insurance company granted a certificate of authority under this chapter to insure or reinsure the similar or related risks of members and affiliates of members of its association.

(5) "Captive insurance company" means any pure captive insurance company, association captive insurance company, agency captive insurance company, industrial insured captive insurance company, or risk retention group captive insurance company.

(6) "Controlled unaffiliated business" means:

(A) A person:

(i) That is not an affiliate of the parent;

(ii) That has an existing contractual relationship with an affiliate of the parent under which the affiliate bears a potential financial loss; and

(iii) The risks of which are managed by a captive insurance company under an arrangement approved by the Commissioner; or

(B) A reinsurance pooling arrangement with other captive insurance companies that is approved by the Commissioner.

(7) "Industrial insured" means an insured:

(A) Who procures the insurance of any risk or risks through the use of the services of a full-time employee who acts as an insurance manager, risk manager, or insurance buyer or through the services of a person licensed as a property and casualty agent, broker, or counselor in such person's state of domicile;

(B) Whose aggregate annual premiums for insurance on all risks total at least $25,000.00; and

(C) Who either:

(i) Has at least 25 full-time employees;

(ii) Has gross assets in excess of $3 million; or

(iii) Has annual gross revenues in excess of $5 million.

(8) "Industrial insured captive insurance company" means any domestic insurance company granted a certificate of authority under this chapter to insure or reinsure the risks of industrial insureds and their affiliates and which has as its shareholders or members only industrial insureds that are insured or reinsured by the industrial insured captive insurance company or which has as its sole shareholder or sole member an entity whose only owners are industrial insureds that are insured or reinsured by the industrial insured captive insurance company.

(9) "Parent" means an entity which directly owns shares representing more than 50 percent of the total outstanding voting power and value of a pure captive insurance company.

(10) "Pure captive insurance company" means any domestic insurance company granted a certificate of authority under this chapter to insure or reinsure the risks of its parent and affiliates of its parent, and controlled unaffiliated business.

(11) "Risk retention group captive insurance company" is any captive insurance company which has been granted a certificate of authority under this chapter and determined by the Commissioner to be established and maintained as a "risk retention group" as defined under the federal Liability Risk Retention Act of 1986, as amended. A risk retention group may be chartered and licensed either under this chapter or under Chapter 40 of this title.

(12) "Transact," as used in this chapter, shall not include the organizational activities associated with the preliminary formation, incorporation, petitioning for a certificate of authority, and initial capitalization of a captive insurance company.



§ 33-41-3. Permissible business; limitations

(a) Subject to the provisions of subsection (c) of this Code section and the other provisions of this chapter, a captive insurance company, where permitted by its articles of incorporation, may engage in the business of any of the following kinds of insurance or reinsurance:

(1) Casualty, as described in Code Section 33-7-3 but excluding accident and sickness insurance as defined in Code Section 33-7-2, except for a pure captive insurance company, which may engage in the business of accident and sickness insurance as defined in Code Section 33-7-2;

(2) Marine and transportation, as described in Code Section 33-7-5;

(3) Property, as described in Code Section 33-7-6; and

(4) Surety, as described in Code Section 33-7-7.

(b) Insurance policies and bonds issued by a captive insurance company for workers' compensation insurance and motor vehicle accident insurance shall be in conformity with all minimum requirements for coverages and coverage amounts established by the state for such types of insurance. Such insurance policies and bonds issued by a captive insurance company shall constitute satisfactory proof that the motor vehicle owners or employers, as applicable, insured under such policies or bonds have satisfied the requirements for motor vehicle accident insurance prescribed by Code Section 33-34-4 and for workers' compensation insurance prescribed by Code Section 34-9-121.

(c) Except as otherwise provided in subsection (d) of this Code section:

(1) A captive insurance company shall not insure or reinsure any risks resulting from:

(A) Any personal, familial, or household responsibilities; or

(B) Activities other than risks resulting from responsibilities arising out of any business, whether profit or nonprofit; trade; product; services, including professional or fiduciary services; or commercial premises or commercial operations;

(2) A captive insurance company may only cede reinsurance as provided in Code Section 33-41-14;

(3) A pure captive insurance company may only insure or reinsure the risks of its parent, affiliates of its parent, and its controlled unaffiliated business;

(4) An association captive insurance company may only insure or reinsure the risks of the members of its association and their affiliates;

(5) An industrial insured captive insurance company may only insure or reinsure the risks of the industrial insureds, and their affiliates, that are its shareholders or shareholders of its sole shareholder; and

(6) A risk retention group captive insurance company may only insure or reinsure the risks of its group members.

(d) A captive insurance company may reinsure the risks insured or reinsured either directly or indirectly by:

(1) Any other captive insurance company; or

(2) Any foreign or alien insurance company which satisfies the ownership or membership requirements of a captive insurance company under this chapter; provided, however, that the risks insured or reinsured from the foreign or alien insurance company are solely those of its owners or members or their affiliates.



§ 33-41-4. Prerequisites to transacting insurance

No captive insurance company may transact any insurance in this state unless:

(1) It first obtains from the Commissioner a certificate of authority authorizing it to transact insurance in this state;

(2) It maintains its principal place of business in this state;

(3) Any organization providing the principal administrative or management services to such captive insurance company shall be approved by the Commissioner; and

(4) Its board of directors holds at least one meeting each year in this state.



§ 33-41-5. Incorporation

(a) A pure captive insurance company or an agency captive insurance company must be incorporated as a stock insurer with its capital divided into shares.

(b) An association captive insurance company, or an industrial insured captive insurance company, or a risk retention group captive insurance company shall be incorporated:

(1) As a stock insurer with its capital divided into shares; or

(2) As a mutual insurer without capital stock, the governing body of which is elected by its members.

(c) The applicable statutes of this state relating to the powers and procedures of domestic corporations shall apply to captive insurance companies, except where in conflict with the express provisions of this chapter or regulations promulgated hereunder; provided, however, that captive insurance companies are exempt from the requirements of subsection (b) of Code Section 33-14-5.

(d) The incorporation procedures of Code Sections 33-14-4 through 33-14-6, inclusive, and the amendment procedures of Code Section 33-14-8 shall apply to captive insurance companies; provided, however, that captive insurance companies are exempt from the publishing and probate court certification requirements of Code Sections 33-14-5 and 33-14-8.



§ 33-41-6. Name

(a) A captive insurance company shall not use any name which is either similar, misleading, or confusing with respect to any other name already in use by any other captive insurance company, domestic mutual or stock insurance company, corporation, or association organized or doing business in this state. The Commissioner shall not approve the articles of incorporation of an applicant attempting to use such a name nor shall the Commissioner approve an application for a certificate of authority from such applicant.

(b) (1) With the exception of risk retention group captive insurance companies, the name of a captive insurance company shall include the words "captive insurance company."

(2) The name of a risk retention group captive insurance company shall include the words "risk retention group captive insurance company."

(c) If the captive insurance company is a mutual insurer, the word "mutual" shall also be a part of the name.



§ 33-41-7. Directors

(a) The affairs of every captive insurance company shall be managed by not less than three directors.

(b) At least one of the directors of every captive insurance company shall be a resident of this state, and a majority of the directors shall be citizens of the United States.

(c) Every captive insurance company shall report to the Commissioner within 30 days after any change in its directors including in its report a statement of the business and professional background and affiliations of any new director.



§ 33-41-8. Amount of capital or surplus

(a) The amount of minimum capital or surplus required for each captive insurance company shall be determined on an individual basis, however:

(1) A pure captive insurance company shall maintain at least $250,000.00 in surplus;

(2) An association captive insurance company shall maintain at least $500,000.00 in surplus;

(3) An agency captive insurance company shall maintain at least $250,000.00 in surplus;

(4) An industrial insured captive insurance company shall maintain at least $500,000.00 in surplus; and

(5) A risk retention group shall maintain at least $500,000.00 in surplus.

The Commissioner may require additional capital or surplus of any captive insurance company in an amount he or she deems appropriate under the circumstances based on the captive insurance company's business plan as described in paragraph (2) of subsection (a) of Code Section 33-41-10. Additional capital or surplus may be required if the captive insurance company's business plan indicates that an increase is required in order for the captive insurance company to meet its contractual obligations to its policyholders or to maintain its solvency.

(b) Minimum capital or surplus of up to $500,000.00 shall be maintained in any of the following:

(1) Cash;

(2) Certificates of deposit or similar certificates or evidences of deposits in banks or trust companies but only to the extent that the certificates or deposits are insured by the Federal Deposit Insurance Corporation;

(3) Savings accounts, certificates of deposit, or similar certificates or evidences of deposit in savings and loan associations and building and loan associations but only to the extent that the same are insured by the Federal Savings and Loan Insurance Corporation; or

(4) Promissory notes or other obligations of shareholders secured by one or more letters of credit, as described in Code Section 33-41-9.

(c) One hundred thousand dollars of the minimum capital or surplus of an association captive insurance company, an industrial insured captive insurance company, or a risk retention group captive insurance company must be deposited with the state prior to the issuance of a certificate of authority.

(d) Any additional capital or surplus in excess of $500,000.00 required by the Commissioner pursuant to subsection (a) of this Code section may be provided and maintained in any of the following:

(1) Any eligible investments of minimum capital or surplus authorized under Code Section 33-11-5;

(2) Promissory notes or other obligations of shareholders secured by one or more letters of credit, as described in Code Section 33-41-9; or

(3) Any other investments approved by the Commissioner that do not impair the financial solvency of the captive insurance company.



§ 33-41-9. Letters of credit

(a) Any letter of credit used to meet the requirements set forth in Code Sections 33-41-8, 33-41-12, and 33-41-14 shall be:

(1) Clean, irrevocable, and unconditional;

(2) Issued by a bank approved by the Commissioner, which is either a bank chartered by the State of Georgia or a national bank which is a member of the Federal Reserve System;

(3) Presentable and payable within the State of Georgia; and

(4) Provided in conformity with any other requirements established by the Commissioner.

(b) The Commissioner may require any captive insurance company to draw upon its letters of credit at any time, in amounts determined by the Commissioner, if the Commissioner determines that such action is necessary for the protection of the interests of the captive insurance company's policyholders.



§ 33-41-10. Application for and issuance of certificate of authority

(a) The application for an original certificate of authority for a captive insurance company must be filed with the Commissioner and shall contain the following:

(1) A copy of the captive insurance company's adopted or proposed articles of incorporation and bylaws;

(2) A business plan which shall contain the following:

(A) A plan of operation or a feasibility study describing the anticipated activities and results of the captive insurance company which shall include:

(i) A description of the coverages, coverage limits and deductibles, and premium rating systems for the lines of insurance or reinsurance that the captive insurance company intends to offer;

(ii) Historical and expected loss experience of the risks to be insured or reinsured by the captive insurance company;

(iii) Pro forma financial statements and projections of the proposed business operations of the captive insurance company;

(iv) An analysis of the adequacy of the captive insurance company's proposed premiums and capital and surplus levels relative to the risks to be insured or reinsured by the captive insurance company;

(v) A statement of the captive insurance company's net retained limit of liability on any contract of insurance or reinsurance it intends to issue and the nature of any reinsurance it intends to cede;

(vi) A statement certifying that the captive insurance company's investment policy is in compliance with this title and specifying the type of investments to be made pursuant to Code Section 33-41-18;

(vii) A statement identifying the geographic areas in which the captive insurance company intends to operate;

(viii) A statement identifying the persons or organizations who will perform the captive insurance company's major operational functions, including management, underwriting, accounting, investment of assets, claims adjusting and loss control, and the adequacy of the expertise, experience, and character of such persons or organizations; and

(ix) Whenever required by the Commissioner, an appropriate opinion by a qualified independent casualty actuary regarding the adequacy of the captive insurance company's proposed capital, surplus, and premium levels; and

(B) Such other items deemed relevant by the Commissioner in ascertaining whether the proposed captive insurance company will be able to meet its contractual obligations.

(b) In determining whether to approve an application for an original or renewal certificate of authority to a captive insurance company, the Commissioner shall examine the items submitted to him pursuant to subsections (a), (e), and (f) of this Code section. The Commissioner may rely upon and accept the reports of independent agents who may include licensed insurance counselors, brokers, agents, or adjusters discussed under Chapter 23 of this title, certified actuarial consultants, certified public accountants, risk managers, and examiners of insurance companies in order to facilitate his examination of the application for a certificate of authority by a captive insurance company. The expenses and charges of such independent agents shall be paid directly by the captive insurance company.

(c) Each captive insurance company shall pay to the Commissioner an amount equal to all costs of examining, investigating, and processing its application for an original or renewal certificate of authority. In addition, it shall pay a fee for the initial year of registration and a renewal fee for each year thereafter in the amount periodically imposed under this title upon other domestic insurance companies.

(d) Pursuant to Code Section 33-3-15, if the Commissioner is satisfied that the documents and statements filed by the captive insurance company comply with the provisions of this chapter, he shall notify the captive insurance company of his intention to issue a certificate of authority.

(e) After the captive insurance company has been notified pursuant to subsection (d) of this Code section, the captive insurance company shall provide the Commissioner with:

(1) Evidence satisfactory to the Commissioner that the minimum capital or surplus required for the particular captive insurance company under Code Section 33-41-8 has been paid in and that the appropriate amount thereof has been deposited with the state; and

(2) A financial statement showing the assets and liabilities of the captive insurance company which is certified by its president and calculated in accordance with the accounting standards set out in Chapter 10 of this title, except as modified by this chapter.

Thereafter, the Commissioner shall promptly issue a certificate of authority authorizing the captive insurance company to transact insurance in this state until the thirtieth day of June thereafter.

(f) Any material change in the items required under subsection (a) of this Code section shall require the prior approval of the Commissioner. Any material change which is not disapproved by the Commissioner within 30 days after its submission shall be deemed approved.



§ 33-41-11. Refusal, suspension, or nonrenewal of certificate; expiration, renewal, amendment

(a) The certificate of authority of a captive insurance company to transact insurance in this state may be refused or suspended or not be renewed pursuant to Code Sections 33-3-17 through 33-3-19, inclusive.

(b) A certificate of authority shall expire, be renewed, and be amended by the Commissioner pursuant to Code Section 33-3-16; provided, however, that captive insurance companies shall not be subject to the publishing requirements of such Code section.



§ 33-41-12. Assets

For the purposes of determining the financial condition of a captive insurance company, including, but not limited to, the maintenance of adequate reserves pursuant to Code Section 33-41-13, the reporting of business affairs pursuant to Code Section 33-41-15, and the examinations and investigations pursuant to Code Section 33-41-16, there shall be allowed as assets of a captive insurance company:

(1) Those assets described in Code Section 33-10-1;

(2) Those assets otherwise authorized by Code Sections 33-41-8 and 33-41-14;

(3) Obligations for premium payments, provided that such obligations are secured by letters of credit, as described in Code Section 33-41-9; and

(4) Assets that are approved by the Commissioner as admitted assets under rules adopted pursuant to this chapter.



§ 33-41-13. Reserves

(a) Every captive insurance company shall maintain reserves in an amount estimated in the aggregate to provide for the payment of all unpaid losses and claims incurred, whether reported or unreported, for which such captive insurance company may be liable, together with the expenses of adjustment or settlement of such losses and claims. Every captive insurance company shall keep a complete and itemized record, in a form satisfactory to the Commissioner, showing all losses and claims on which it has received notice.

(b) If the loss experience of a captive insurance company shows that its loss reserves, however estimated, are inadequate, the Commissioner shall require the captive insurance company to maintain increased amounts of loss reserves as are needed to make its loss reserves adequate.

(c) Every captive insurance company shall maintain an unearned premium reserve on all policies in force which shall never be less in the aggregate than the captive insurance company's actual liability to all its insureds for the return of gross unearned premiums computed pursuant to the method commonly referred to as the monthly pro rata method.



§ 33-41-14. Reinsurance

(a) A captive insurance company may cede any part of its risks to a reinsurer pursuant to a written reinsurance agreement and may take credit as an asset or a deduction from its liabilities for the amount of reinsurance premiums recoverable under such reinsurance agreement:

(1) If the reinsurer is in compliance with Code Section 33-7-14;

(2) To the extent that assets are deposited or withheld from the reinsurer under a written trust or escrow agreement approved by the Commissioner pursuant to an express provision in the reinsurance agreement as security for the payment of the reinsurer's obligations thereunder, provided that:

(A) The assets deposited or withheld are held subject to withdrawal by, and under the control of, the ceding captive insurance company; or

(B) The assets deposited or withheld are placed in a trust or escrow account for such purposes in a bank which is either chartered by the State of Georgia or a national bank which is a member of the Federal Reserve System and withdrawals cannot be made without the express written consent of the ceding captive insurance company;

(3) To the extent of the amount of a letter of credit, as described in Code Section 33-41-9, given pursuant to an express provision in the reinsurance agreement as security for the payment of the reinsurer's obligations thereunder; or

(4) When the Commissioner shall otherwise authorize such credits or deductions.

(b) Any assets deposited or withheld under paragraph (2) of subsection (a) of this Code section must be in the form of cash, as defined in Code Section 33-11-6, or securities which must have a market value equal to or greater than the credit taken and are qualified as allowed assets for a domestic insurer under Chapter 11 of this title.

(c) No credit shall be allowed for reinsurance in any unauthorized assuming reinsurer unless such reinsurer designates the Commissioner as agent for service of process in any action arising out of, or in connection with, such reinsurance.



§ 33-41-15. Reports

Each captive insurance company shall be required to file annual and other reports of its business affairs and operations as prescribed by Code Section 33-3-21.



§ 33-41-16. Examination by Commissioner or agent; confidentiality

(a) The Commissioner or his or her designated agent may visit each captive insurance company at any time and examine its affairs in order to ascertain its financial condition, its ability to fulfill its contractual obligations, and its compliance with this chapter. For these purposes, the Commissioner or his or her designated agent shall have free access to all of the books and records relating to the business of the captive insurance company. The expenses and charges of any examination conducted pursuant to this Code section shall be paid directly by the captive insurance company examined.

(b) When necessary or desirable to assist in any examination under this Code section, the Commissioner may retain such independent agents as described in subsection (b) of Code Section 33-41-10, as the Commissioner deems appropriate, in order to facilitate his or her examination under this Code section. The expenses and charges of such persons so retained or designated shall be paid directly by the captive insurance company. The provision of subsection (g) of Code Section 33-2-14 shall apply to examinations of any captive insurance company.

(c) All portions of license applications reasonably designated confidential by or on behalf of an applicant pure or agency captive insurance company, all information and documents, and any copies of the foregoing, produced or obtained by or submitted or disclosed to the Commissioner pursuant to this chapter that are reasonably designated confidential by a pure or agency captive insurance company, and all examination reports, preliminary examination reports, working papers, recorded information, other documents, and any copies of any of the foregoing, produced or obtained by or submitted or disclosed to the Commissioner pursuant to this chapter shall be given confidential treatment, except as to disclosures consented to by the pure or agency captive insurance company, and shall not be subject to subpoena, shall not be made public by the Commissioner, and shall not be provided or disclosed to any other person at any time except to:

(1) Insurance commissioners of any state or of any foreign country or jurisdiction, provided that:

(A) Such receiving party shall agree in writing to maintain the confidentiality of such information; and

(B) The laws of the receiving party require such information to be and to remain confidential; or

(2) A law enforcement official or agency of this state, any other state, or the United States of America so long as such official or agency agrees in writing to hold it confidential and in a manner consistent with this Code section.



§ 33-41-17. Fines

The Commissioner may impose fines as prescribed by Code Section 33-3-20.



§ 33-41-18. Investments

Except as provided in Code Section 33-41-8:

(1) Risk retention group captive insurance companies, industrial insured captive insurance companies, and association captive insurance companies shall comply with the investment requirements contained in Article 2 of Chapter 11 of this title; and

(2) Pure captive insurance companies and agency captive insurance companies shall not be subject to any restrictions on eligible investments whatever, including those limitations contained in Chapter 11 of this title; provided, however, that the Commissioner may prohibit or limit any investment that threatens the solvency or liquidity of any such captive insurance company.



§ 33-41-19. Rates, underwriting rules, and policy forms; notice on policies

(a) No captive insurance company shall be required to join or use the rates, rating systems, underwriting rules, or policy or bond forms of a rating or advisory organization as defined in Code Section 33-9-2.

(b) No captive insurance company shall be required to file its premium rates or policy forms with, or seek approval of such rates or forms from, the Commissioner or any other authority of this state. However, the Commissioner shall impose minimum premiums upon association captive insurance companies which write motor vehicle liability insurance coverage required by law and do not participate in the Georgia Insurers Insolvency Pool.

(c) Each captive insurance company shall provide the following notice in ten-point type on the front page and declaration page on all policies and on the front page of all applications for policies:

"This captive insurance company is not subject to all of the insurance laws and regulations of the State of Georgia. State insurers insolvency guaranty funds are not available to the policyholders of this captive insurance company."



§ 33-41-20. Exclusion from insolvency funds; participation in FAIR plan or joint underwriting association; assessment for payments to Subsequent Injury Trust Fund

(a) (1) No captive insurance company other than an association or industrial insured captive insurance company issuing workers' compensation insurance contracts shall be permitted to join or contribute financially to the Georgia Insurers Insolvency Pool under Chapter 36 of this title or any other plan, pool, or association guaranty or insolvency fund in this state. Other than an association or industrial insured captive insurance company issuing workers' compensation insurance contracts, no captive insurance company, or its insureds or claimants against its insureds, nor its parent or any affiliated company shall receive any benefit from the Georgia Insurers Insolvency Pool or any other plan, pool, or association guaranty or insolvency fund for claims arising out of the operations of such captive insurance company.

(2) No captive insurance company shall be required to participate in any FAIR Plan established and maintained in this state under Chapter 33 of this title.

(3) No captive insurance company shall be required to participate in any joint underwriting association established and maintained in this state under Chapter 9 of this title.

(b) Captive insurance companies shall be assessed on the same basis as self-insurers for the purpose of payments to the Subsequent Injury Trust Fund as described in Chapter 9 of Title 34.



§ 33-41-20.1. Membership of captive insurance companies in Georgia Insurers Insolvency Pool

(a) On and after January 1, 2008, every association and industrial insured captive insurance company issuing workers' compensation insurance contracts shall become a member of the Georgia Insurers Insolvency Pool under Chapter 36 of this title as to workers' compensation only. Such captive insurance companies shall be liable for assessments pursuant to Code Section 33-36-7 and for all other obligations imposed pursuant to Chapter 36 of this title as to workers' compensation only.

(b) Except as provided for in Code Section 33-36-20, the Georgia Insurers Insolvency Pool shall not be liable for any claims incurred by any captive insurance company before January 1, 2008.



§ 33-41-21. Rehabilitation, reorganization, conservation, and liquidation

The provisions of Chapter 37 of this title shall apply to and govern the rehabilitation, reorganization, conservation, and liquidation of captive insurance companies.



§ 33-41-22. Taxation

In lieu of any other taxes imposed by this title, all captive insurance companies licensed under this chapter shall pay the following taxes:

(1) A tax at the rate of 0.4 percent on the first $20 million and 0.3 percent on each dollar thereafter on its direct premiums collected, after deducting from the direct premiums subject to the tax the amounts paid to policyholders as return premiums which must include dividends on unabsorbed premiums or premium deposits returned or credited to policyholders;

(2) A tax at the rate of 0.225 percent on the first $20 million of assumed reinsurance premium, and 0.150 percent on the next $20 million and 0.050 percent on the next $20 million, and 0.025 percent of each dollar thereafter. However, no reinsurance tax applies to premiums for risks or portions of risks that are subject to taxation on a direct basis pursuant to paragraph (1) of this Code section. No reinsurance premium tax shall be payable in connection with the receipt of assets in exchange for the assumption of loss reserves and other liabilities of another insurer under common ownership and control, provided that the Commissioner verifies that such transaction is part of a plan to discontinue the operations of such other insurer, and if the intent of the parties to such transaction is to renew or maintain such business with the captive insurance company;

(3) If the aggregate taxes to be paid by a captive insurance company calculated under paragraphs (1) and (2) of this Code section amount to more than $100,000.00 in any year, the captive insurance company shall pay a maximum tax of $100,000.00 for that year;

(4) Two or more captive insurance companies under common ownership and control shall be taxed as though they were a single captive insurance company; and

(5) The tax provided for in paragraphs (1) and (2) of this Code section shall be calculated on an annual basis, notwithstanding policies or contracts of insurance or contracts of reinsurance issued on a multiyear basis. In the case of multiyear policies or contracts, the premium shall be prorated for purposes of determining the tax due.



§ 33-41-23. Rules and regulations

The Commissioner may establish such rules and regulations and issue such interpretive rulings as may be necessary to carry out the provisions of this chapter.



§ 33-41-24. Inapplicability of inconsistent provisions

Any provisions of this title which are inconsistent with the provisions of this chapter shall not apply to captive insurance companies; provided, however, that pure and agency captive insurance companies shall not be subject to the requirements of Chapter 13 of this title.






Chapter 42 - Long-Term Care Insurance

§ 33-42-1. Short title

This chapter may be known and cited as the "Long-term Care Insurance Act."



§ 33-42-2. Purpose of chapter

The purpose of this chapter is to promote the public interest, to promote the availability of long-term care insurance policies, to protect applicants for long-term care insurance as defined from unfair or deceptive sales or enrollment practices, to establish standards for long-term care insurance, to facilitate public understanding and comparison of long-term care insurance policies, and to facilitate flexibility and innovation in the development of long-term care insurance coverage.



§ 33-42-3. Applicability of chapter

The requirements of this chapter shall apply to policies issued, delivered, or issued for delivery in this state on or after July 1, 1988. This chapter is not intended to supersede the obligations of entities subject to this chapter to comply with the substance of other applicable provisions of this title insofar as they do not conflict with this chapter, except that laws and regulations designed and intended to apply to medicare supplement insurance policies shall not be applied to long-term care insurance. A policy which is not advertised, marketed, or offered as long-term care insurance need not meet the requirements of this chapter.



§ 33-42-4. Definitions

As used in this chapter, the term:

(1) "Applicant" means:

(A) In the case of an individual long-term care insurance policy, the person who seeks to contract for such benefits; and

(B) In the case of a group long-term care insurance policy, the proposed certificate holder.

(2) "Certificate" means any certificate issued under a group long-term care insurance policy, which policy has been delivered or issued for delivery in this state.

(3) "Commissioner" means the Commissioner of Insurance of this state.

(4) "Group long-term care insurance" means a long-term care insurance policy which is issued, delivered, or issued for delivery in this state and issued to:

(A) Any eligible group as defined in Code Section 33-30-1; or

(B) A group other than as described in Code Section 33-30-1, subject to a finding by the Commissioner that:

(i) The issuance of the group policy is not contrary to the best interest of the public;

(ii) The issuance of the group policy would result in economies of acquisition or administration; and

(iii) The benefits are reasonable in relation to the premiums charged.

(5) "Long-term care insurance" means any accident and sickness insurance policy or rider advertised, marketed, offered, or designed primarily to provide coverage for not less than 12 consecutive benefit months or which provides coverage for recurring confinements separated by a period not to exceed six months with a minimum aggregate period of one year for each covered person on an expense incurred, indemnity, prepaid, or other basis, for one or more necessary or medically necessary diagnostic, preventive, therapeutic, rehabilitative, maintenance, or personal care services, provided in a setting other than an acute care unit of a hospital. Such term includes group and individual accident and sickness policies or riders whether issued by insurers, fraternal benefit societies, nonprofit hospital service corporations, nonprofit medical service corporations, health care plans, health maintenance organizations, or any other similar organizations. Long-term care insurance shall not include any accident and sickness insurance policy which is offered primarily to provide basic medicare supplement coverage, basic hospital expense coverage, basic medical-surgical expense coverage, hospital confinement indemnity coverage, major medical expense coverage, disability income protection coverage, catastrophic coverage, comprehensive coverage, accident only coverage, specified disease or specified accident coverage, or limited benefit health coverage. Long-term care insurance may be provided through an individual or group life insurance policy by attachment of a long-term care rider or by the automatic inclusion of a long-term care provision which, notwithstanding Code Section 33-42-3, must meet the requirements of this chapter and regulations promulgated by the Commissioner. Any such long-term care riders or policy provisions shall not be exempt from filing requirements and must be filed with the department for approval before being used in this state.

(6) "Policy" means any policy, contract, or subscriber agreement or any rider or endorsement attached thereto, issued, delivered, issued for delivery, or renewed in this state by an insurer, fraternal benefit society, nonprofit hospital service corporation, nonprofit medical service corporation, health care plan, health maintenance organization, or any other similar organization. Such term shall also include a Georgia Qualified Long-term Care Partnership Program approved policy, as defined in paragraph (4) of Code Section 49-4-161, meeting the requirements of the Georgia Qualified Long-term Care Partnership Program as enacted in subsection (a) of Code Section 49-4-162.



§ 33-42-5. Group policy issued in another state

No group long-term care insurance coverage may be offered to a resident of this state under a group policy issued in another state to a group described in subparagraph (B) of paragraph (4) of Code Section 33-42-4 unless this state or another state having statutory and regulatory long-term care insurance requirements substantially similar to those adopted in this state has made a determination that such requirements have been met.



§ 33-42-6. Disclosures; provisions; definition of preexisting condition; loss ratio standards; right to return policy; outline of coverage; certificate

(a) The Commissioner may adopt regulations that include standards for full and fair disclosure setting forth the manner, content, and required disclosures for the sale of long-term care insurance policies and for any applicable terms of renewability, initial and subsequent conditions of eligibility, nonduplication of coverage provisions, coverage of dependents, preexisting conditions, termination of insurance, probationary periods, limitations, exceptions, reductions, elimination periods, requirements for replacement, recurrent conditions, and definition of terms.

(b) No long-term care insurance policy may:

(1) Be canceled, nonrenewed, or otherwise terminated on the grounds of the age or the deterioration of the mental or physical health of the insured individual or certificate holder;

(2) Contain a provision establishing a new waiting period in the event existing coverage is converted to or replaced by a new policy or other form of policy within the same company, except with respect to an increase in benefits voluntarily selected by the insured individual or group policyholder; or

(3) Provide coverage for skilled nursing care only or provide coverage for other levels of care which is unreasonably lower than the coverage provided for skilled nursing care in a facility.

(c)(1) No long-term care insurance policy or certificate shall use a definition of "preexisting condition" which is more restrictive than the following: Preexisting condition means the existence of symptoms which would cause an ordinarily prudent person to seek diagnosis, care, or treatment, or a condition for which medical advice or treatment was recommended by or received from a provider of health care services, within six months preceding the effective date of coverage of an insured person.

(2) No long-term care insurance policy may exclude coverage for a loss or confinement which is the result of a preexisting condition unless such loss or confinement begins within six months following the effective date of coverage of an insured person.

(3) The Commissioner may extend the limitation periods set forth in paragraphs (1) and (2) of this subsection as to specific age group categories or specific policy forms upon findings that the extension is in the best interest of the public.

(4) The definition of "preexisting condition" shall not prohibit an insurer from using an application form designed to elicit the complete health history of an applicant and, on the basis of the answers on that application, from underwriting in accordance with that insurer's established underwriting standards. Unless otherwise provided in the policy or certificate, a preexisting condition, regardless of whether it is disclosed on the application, need not be covered until the waiting period provided in paragraph (2) of this subsection expires. No long-term care insurance policy or certificate may exclude or use waivers or riders of any kind to exclude, limit, or reduce coverage or benefits for specifically named or described preexisting diseases or physical conditions beyond the waiting period described in paragraph (2) of this subsection.

(d)(1) No long-term care insurance policy which provides benefits only following institutionalization shall condition such benefits upon admission to a facility for the same or related condition within a period of less than 30 days after discharge from the institution.

(2) Notwithstanding paragraph (1) of this subsection, no long-term care insurance policy which conditions the eligibility of benefits on prior hospitalization may be delivered or issued for delivery in this state unless the insurer or other entity offering that policy also offers a long-term care insurance policy which does not condition eligibility of benefits on such a requirement.

(e) The Commissioner may adopt regulations establishing loss ratio standards for long-term care insurance policies, provided that a specific reference to long-term care insurance policies is contained in the regulation.

(f) Individual long-term care insurance policyholders shall have the right to return the policy within 30 days of its delivery and to have the premium refunded if, after examination of the policy, the policyholder is not satisfied for any reason. Individual long-term care insurance policies shall have a notice prominently printed on the first page of the policy or attached thereto stating in substance that the policyholder shall have the right to return the policy within 30 days of its delivery and to have the premium refunded if, after examination of the policy, the policyholder is not satisfied for any reason. Long-term care insurance policies or certificates issued pursuant to a direct response solicitation shall have a notice prominently printed on the first page or attached thereto stating in substance that the insured person shall have the right to return the policy within 30 days of its delivery and to have the premium refunded if, after examination of the policy or certificate, the insured person is not satisfied for any reason.

(g) An outline of coverage shall be delivered to an applicant for an individual long-term care insurance policy at the time of application for an individual policy. In the case of direct response solicitations, the insurer shall deliver the outline of coverage upon the applicant's request, but regardless of request shall make such delivery no later than at the time of policy delivery. Such outline of coverage shall comply with the applicable provisions of Code Section 33-29-13.

(h) A certificate issued pursuant to a group long-term care insurance policy, which policy is issued, delivered, issued for delivery, or renewed in this state, shall include:

(1) A description of the principal benefits and coverage provided in the policy;

(2) A statement of the principal exclusions, reductions, and limitations contained in the policy;

(3) A statement that the group master policy determines governing contractual provisions; and

(4) Such other provisions as the Commissioner may reasonably require.

(i) No policy may be advertised, marketed, or offered as long-term care insurance unless it complies with the provisions of this chapter.



§ 33-42-7. Regulations

Regulations adopted pursuant to this chapter shall be in accordance with the provisions of Chapter 2 of this title.






Chapter 43 - Medicare Supplement Insurance

§ 33-43-1. Definitions

As used in this chapter, the term:

(1) "Applicant" means:

(A) In the case of an individual medicare supplement policy or subscriber contract, the person who seeks to contract for insurance benefits; and

(B) In the case of a group medicare supplement policy, the proposed certificate holder.

(1.1) "Bankruptcy" means when a Medicare+Choice organization that is not an issuer has filed, or has had filed against it, a petition for declaration of bankruptcy and has ceased doing business in the state.

(2) "Certificate" means any certificate delivered or issued for delivery in this state under a group medicare supplement policy.

(3) "Certificate form" means the form on which the certificate is delivered or issued for delivery by the issuer.

(3.1) "Continuous period of creditable coverage" means the period during which an individual was covered by creditable coverage if during the period of the coverage the individual had no breaks in coverage greater than 63 days.

(3.2)(A) "Creditable coverage" means, with respect to an individual, coverage of the individual provided under any of the following:

(i) A group health plan;

(ii) Health insurance coverage;

(iii) Part A or Part B of Title XVIII of the Social Security Act (medicare);

(iv) Title XIX of the Social Security Act (Medicaid), other than coverage consisting solely of benefits under Section 1928;

(v) Chapter 5 of Title 10 of the United States Code (CHAMPUS);

(vi) A medical care program of the Indian Health Service or of a tribal organization;

(vii) A state health benefits risk pool;

(viii) A health plan offered under Chapter 89 of Title 5 of the United States Code (Federal Employees Health Benefits Program);

(ix) A public health plan as defined in federal regulation; or

(x) A health benefit plan under Section 5(e) of the Peace Corps Act (22 U.S.C. Section 2504(e)).

(B) Creditable coverage shall not include one or more, or any combination of, the following:

(i) Coverage only for accident or disability income insurance, or any combination thereof;

(ii) Coverage issued as a supplement to liability insurance;

(iii) Liability insurance, including general liability insurance and automobile liability insurance;

(iv) Workers' compensation or similar insurance;

(v) Automobile medical payment insurance;

(vi) Credit only insurance;

(vii) Coverage for on-site medical clinics; or

(viii) Other similar insurance coverage, specified in the Code of Federal Regulations as of July 1, 2000, under which benefits for medical care are secondary or incidental to other insurance benefits.

(C) Creditable coverage shall not include the following benefits if they are provided under a separate policy, certificate, or contract of insurance or are otherwise not an integral part of the plan:

(i) Limited scope dental or vision benefits;

(ii) Benefits for long-term care, nursing home care, home health care, community based care, or any combination thereof; or

(iii) Such other similar, limited benefits as are specified in the Code of Federal Regulations as of July 1, 2000.

(D) Creditable coverage shall not include the following benefits if offered as independent, noncoordinated benefits:

(i) Coverage only for a specified disease or illness; or

(ii) Hospital indemnity or other fixed indemnity insurance.

(E) Creditable coverage shall not include the following if offered as a separate policy, certificate, or contract of insurance:

(i) Medicare supplemental health insurance as defined under Section 1882(g)(1) of the Social Security Act;

(ii) Coverage supplemental to the coverage provided under Chapter 55 of Title 10 of the United States Code; or

(iii) Similar supplemental coverage provided to coverage under a group health plan.

(3.3) "Employee welfare benefit plan" means a plan, fund, or program of employee benefits as defined in 29 U.S.C. Section 1002 (Employee Retirement Income Security Act).

(3.4) "Insolvency" means when an issuer, licensed to transact the business of insurance in this state, has had a final order of liquidation entered against it with a finding of insolvency by a court of competent jurisdiction in the issuer's state of domicile.

(4) "Issuer" includes insurance companies, fraternal benefit societies, health care service plans, health maintenance organizations, and any other entity delivering or issuing for delivery in this state medicare supplement policies or certificates.

(5) "Medicare" means the "Health Insurance for the Aged Act," Title XVIII of the Social Security Act Amendments of 1965, as then constituted or later amended.

(6) "Medicare supplement policy" means a group or individual policy of accident and sickness insurance or a subscriber contract of hospital and medical service associations or health maintenance organizations, other than a policy issued pursuant to a contract under Section 1876 of the federal Social Security Act (42 U.S.C. Section 1395, et seq.) or an issued policy under a demonstration project specified in 42 U.S.C. Section 1395ss(g) (1), which is advertised, marketed, or designed primarily as a supplement to reimbursements under medicare for the hospital, medical, or surgical expenses of persons eligible for medicare.

(6.1) "Medicare+Choice plan" means a plan of coverage for health benefits under medicare Part C as defined in P.L. 105-33, and includes:

(A) Coordinated care plans which provide health care services, including but not limited to health maintenance organization plans (with or without a point-of-service option), plans offered by provider sponsored organizations, and preferred provider organization plans;

(B) Medical savings account plans coupled with a contribution into a Medicare+Choice medical savings account; and

(C) Medicare+Choice private fee-for-service plans.

(7) "Policy form" means the form on which the policy is delivered or issued for delivery by the issuer.

(8) "Secretary" means the secretary of the United States Department of Health and Human Services.



§ 33-43-2. Applicability of chapter

(a) Except as otherwise specifically provided, this chapter shall apply to:

(1) All medicare supplement policies delivered or issued for delivery in this state on or after July 1, 2000; and

(2) All certificates issued under group medicare supplement policies, which certificates have been delivered or issued for delivery in this state.

(b) This chapter shall not apply to a policy of one or more employers or labor organizations, or of the trustees of a fund established by one or more employers or labor organizations or a combination thereof, for employees or former employees or a combination thereof, or for members or former members or a combination thereof of the labor organizations.

(c) Except as provided under subsection (d) of Code Section 33-43-5, the provisions of this chapter shall not be construed to prohibit or apply to insurance policies or health care benefit plans, including group conversion policies, provided to medicare eligible persons, which policies are not marketed or held to be medicare supplement policies or benefit plans.



§ 33-43-3. Duplicate benefits prohibited; establishment of standards

(a) No medicare supplement insurance policy or certificate in force in this state shall contain benefits which duplicate benefits provided by medicare.

(b) Notwithstanding any other provision of Georgia law, a medicare supplement policy or certificate shall not exclude or limit benefits for losses incurred more than six months from the effective date of coverage because it involved a preexisting condition. The policy or certificate shall not define a preexisting condition more restrictively than a condition for which medical advice was given or treatment was recommended by or received from a physician within six months before the effective date of coverage.

(c) The Commissioner shall adopt reasonable regulations to establish specific standards for policy provisions of medicare supplement policies and certificates. Such standards shall be in addition to and in accordance with applicable laws of this state. No requirement of this title relating to minimum required policy benefits, other than the minimum standards contained in this chapter, shall apply to medicare supplement policies and certificates. The standards shall cover, but shall not be limited to:

(1) Terms of renewability;

(2) Initial and subsequent conditions of eligibility;

(3) Nonduplication of coverage;

(4) Probationary periods;

(5) Benefit limitations, exceptions, and reductions;

(6) Elimination periods;

(7) Requirements for replacement;

(8) Recurrent conditions; and

(9) Definitions of terms.

(d) The Commissioner shall adopt reasonable regulations to establish minimum standards for benefits, claims payment, marketing practices, compensation arrangements, and reporting practices for medicare supplement policies and certificates.

(e) The Commissioner may adopt from time to time such reasonable regulations as are necessary to conform medicare supplement policies and certificates to the requirements of federal law and regulations promulgated thereunder, including, but not limited to:

(1) Requiring refunds or credits if the policies or certificates do not meet loss ratio requirements;

(2) Establishing a uniform methodology for calculating and reporting loss ratios;

(3) Assuring public access to policies, premiums, and loss ratio information of issuers of medicare supplement insurance;

(4) Establishing a process for approving or disapproving policy forms, certificate forms, and proposed premium increases;

(5) Establishing a policy for holding public hearings prior to approval of premium increases; and

(6) Establishing standards for medicare select policies and certificates.

(f) The Commissioner may adopt reasonable regulations that specify prohibited policy provisions not otherwise specifically authorized by statute which, in the opinion of the Commissioner, are unjust, unfair, or unfairly discriminatory to any person insured or proposed to be insured under a medicare supplement policy or certificate.

(g) Insurers offering medicare supplement policies in this state to persons 65 years of age or older shall also offer medicare supplement policies to persons in this state who are eligible for and enrolled in medicare by reason of disability or end-stage renal disease. Except as otherwise provided in this Code section, all benefits, protections, policies, and procedures that apply to persons 65 years of age or older shall also apply to persons who are eligible for and enrolled in medicare by reason of disability or end-stage renal disease.

(h) Persons may enroll in a medicare supplement policy at any time authorized or required by the federal government or within six months of:

(1) Enrolling in medicare Part B or by May 1, 2011, for an individual who is under 65 years of age and is eligible for medicare because of disability or end-stage renal disease, whichever is later;

(2) Receiving notice that such person has been retroactively enrolled in medicare Part B due to a retroactive eligibility decision made by the Social Security Administration; or

(3) Experiencing a qualifying event identified in regulations adopted pursuant to subsection (c) of this Code section.

(i) No policy or certificate issued pursuant to this chapter shall prohibit payment made by third parties on behalf of individual applicants or individuals within a group applicant so long as:

(1) The third party is an immediate family member of a person lawfully exercising an in-force power of attorney or legal guardianship; or

(2) The third party is a nonprofit, charitable organization that:

(A) Is the named requestor of an advisory opinion issued by the United States Department of Health and Human Services (HHS) Office of Inspector General under the requirements of 42 C.F.R. Part 1008; and

(B) Provides, upon request by the medicare supplement issuer, the specific advisory opinion relied upon by the third party to make such payment and a written certification that the advisory opinion is in full force and effect and has not been rescinded, modified, or terminated by the United States Department of Health and Human Services (HHS) Office of Inspector General.

(j) Premiums for medicare supplemental insurance policies may differ between persons who qualify for medicare who are 65 years of age or older and those who qualify for medicare who are younger than 65 years of age; provided, however, that such differences in premiums shall not be excessive, inadequate, or unfairly discriminatory and shall be based on sound actuarial principles and reasonable in relation to the benefits provided.



§ 33-43-4. Reasonable return of benefits required; minimum standards for loss ratios

Medicare supplement policies shall return to policyholders benefits which are reasonable in relation to the premium charged. The Commissioner shall issue reasonable regulations to establish minimum standards for loss ratios of medicare supplement policies on the basis of incurred claims experience, or incurred health care expenses where coverage is provided by a health maintenance organization on a service rather than reimbursement basis, and earned premiums in accordance with accepted actuarial principles and practices.



§ 33-43-5. Outline of coverage; informational brochures; captions or notice requirements; disclosure of information regarding replacement of policies, contracts, or certificates

(a) In order to provide for full and fair disclosure in the sale of medicare supplement policies, no medicare supplement policy or certificate shall be delivered in this state unless an outline of coverage is delivered to the applicant at the time application is made.

(b) The Commissioner shall prescribe the format and content of the outline of coverage required by subsection (a) of this Code section. For purposes of this Code section, "format" means style, arrangements, and overall appearance, including such items as the size, color, and prominence of type and arrangement of text and captions. Such outline of coverage shall include:

(1) A description of the principal benefits and coverage provided in the policy;

(2) A statement of the exceptions, reductions, and limitations contained in the policy;

(3) A statement of the renewal provisions, including any reservation by the issuer of a right to change premiums; and

(4) A statement that the outline of coverage is a summary of the policy issued or applied for and that the policy should be consulted to determine governing contractual provisions.

(c) The Commissioner may prescribe by regulation a standard form and the contents of an informational brochure for persons eligible for medicare, which is intended to improve the buyer's ability to select the most appropriate coverage and improve the buyer's understanding of medicare. Except in the case of direct response insurance policies, the Commissioner may require by regulation that the informational brochure be provided to any prospective insureds eligible for medicare concurrently with delivery of the outline of coverage. With respect to direct response insurance policies, the Commissioner may require by regulation that the prescribed brochure be provided upon request to any prospective insureds eligible for medicare, but in no event shall the brochure be provided later than the time of policy delivery.

(d) The Commissioner may prescribe by regulation for captions or notice requirements, determined to be in the public interest and designed to inform prospective insureds that particular insurance coverages are not medicare supplement coverages for all accident and sickness insurance policies sold to persons eligible for medicare, other than:

(1) Medicare supplement policies; or

(2) Disability income policies.

(e) The Commissioner may adopt reasonable regulations to govern the full and fair disclosure of the information in connection with the replacement of accident and sickness policies, subscriber contracts, or certificates by persons eligible for medicare.



§ 33-43-6. Notice of right to return policy and of right to refund

Medicare supplement policies or certificates shall have a notice prominently printed on the first page of the policy or certificate stating in substance that the applicant shall have the right to return the policy or certificate within 30 days of its delivery and to have the premium refunded if, after examination of the policy or certificate, the applicant is not satisfied for any reason. Any refund made pursuant to this Code section shall be paid directly to the applicant by the issuer in a timely manner.



§ 33-43-7. Review and approval of medicare supplement advertisements

Every issuer of medicare supplement insurance in this state shall provide a copy of any medicare supplement advertisement intended for use in this state whether through written, radio, or television medium to the Commissioner for review and approval by the Commissioner.



§ 33-43-8. Regulations

Regulations adopted pursuant to this chapter shall be subject to the provisions of this chapter and Code Section 33-2-9.



§ 33-43-9. Enforcement

In addition to any other applicable penalties for violations of this title, the Commissioner may require issuers violating any provision of this chapter or regulations promulgated pursuant to this chapter to cease marketing any medicare supplement policy or certificate in this state which is related directly or indirectly to a violation or may require such issuer to take such actions as are necessary to comply with the provisions of this chapter, or both.






Chapter 44 - High Risk Health Insurance Plan

§ 33-44-1. (For effective date, see note.) Short title

This chapter shall be known and may be cited as the "Georgia High Risk Health Insurance Plan."



§ 33-44-2. (For effective date, see note.) Definitions

As used in this chapter, the term:

(1) "Accident and sickness insurance" means that type of insurance as defined in Code Section 33-7-2 but does not include short-term disability, fixed indemnity, limited benefit, or credit insurance coverage issued as a supplement to liability insurance, insurance arising out of a workers' compensation or similar law, automobile medical payment insurance, or insurance under which benefits are payable with or without regard to fault and which is statutorily required to be contained in any liability insurance policy or equivalent self-insurance.

(2) "Benefits" means the coverages to be offered by the plan to eligible persons pursuant to Code Section 33-44-7.

(3) "Board" means the board of directors of the plan.

(4) "Commissioner" means the Commissioner of Insurance.

(5) "Department" means the Department of Insurance.

(6) "Health maintenance organization" means any organization authorized to transact business in this state pursuant to Chapter 21 of this title.

(7) "Hospital" means any institution or medical facility as defined in Code Section 31-7-1.

(8) "Insurance arrangement" means any plan, program, contract, or any other arrangement under which one or more employers, unions, or other organizations provide to their employees or members, either directly or indirectly through a trust or third-party administrator, health care services or benefits in a manner other than through an insurer.

(9) "Insured" means any individual resident of this state who is eligible to receive benefits from any insurer or insurance arrangement as defined in this Code section.

(10) "Insurer" means any insurance company authorized to transact accident and sickness insurance business in this state, any nonprofit medical service corporation, any nonprofit hospital service corporation, any health care plan, and any health maintenance organization authorized to transact business in this state.

(11) "Medicare" means coverage under both Parts A and B of Title XVIII of the Social Security Act, 42 U.S.C. Section 1395, et seq., as amended.

(12) "Method of operation" means the method of operation of the plan, including articles, bylaws, and operating rules adopted by the board pursuant to Code Section 33-44-3.

(13) "Physician" means a person licensed to practice medicine under Chapter 34 of Title 43.

(14) "Plan" means the Georgia High Risk Health Insurance Plan as created in Code Section 33-44-3.



§ 33-44-3. (For effective date, see note.) Georgia High Risk Health Insurance Plan created; board of directors; method of operation for plan; powers of plan

(a) There is created a body corporate and politic to be known as the "Georgia High Risk Health Insurance Plan" which shall be deemed to be an instrumentality of the state and a public corporation. The Georgia High Risk Health Insurance Plan shall have perpetual existence and any change in the name or composition of the plan shall in no way impair the obligations of any contracts existing under this chapter. The Georgia High Risk Health Insurance Plan is assigned to the Department of Insurance for administrative purposes only as prescribed in Code Section 50-4-3.

(b) There is created a board of directors of the Georgia High Risk Health Insurance Plan to be composed of ten members appointed as provided in this subsection and the Commissioner of Insurance, who shall serve as an ex officio member. The Commissioner shall appoint, with the approval of the Governor, one member who shall represent domestic insurers licensed to transact accident and sickness insurance in this state, one member who shall represent a domestic nonprofit health care service plan, and one member who shall be a hospital administrator. The Governor shall appoint two members who shall be consumers, one member who shall represent employers who have more than 25 employees, one member who shall represent employers who have less than 25 employees, one member who shall represent health maintenance organizations, one member who shall be a licensed physician, and one member who shall either be a representative of the Department of Public Health or a representative of a government agency involved directly or indirectly in state-wide health planning. All members of the board shall serve for terms of six years, except the Commissioner whose term shall be concurrent with his term of office as Commissioner. The board shall select one of its members to serve as chairman. The members of the board of directors shall be required to take and subscribe before the Governor an oath to discharge the duties of their office faithfully and impartially. This oath shall be in addition to the oath required of all civil officers. The members of the board of directors shall not be entitled to compensation for their services but shall be entitled to reimbursement for their actual travel and expenses necessarily incurred in the performance of their duties when funds are available for this purpose.

(c) The board of directors shall establish a method of operation for the plan and any amendments thereto necessary or suitable to assure the fair, reasonable, and equitable administration of the plan. The method of operation and any amendments thereto shall be submitted to the Commissioner for his evaluation and he shall make recommendations to the board of directors if he feels revisions are required to assure the fair, reasonable, and equitable administration of the plan. The Commissioner shall, after notice and hearing, approve the method of operation, provided such is determined to be suitable to assure the fair, reasonable, and equitable administration of the plan. The method of operation shall become effective upon approval in writing by the Commissioner consistent with the date on which the coverage under this chapter may be made available. If the plan fails to submit a suitable method of operation within 180 days after the appointment of the board of directors or at any time thereafter fails to submit suitable amendments to the plan, the Commissioner shall, after notice and hearing, adopt and promulgate such reasonable rules as are necessary or advisable to effectuate the provisions of this Code section. Such rules shall continue in force until modified by the Commissioner or superseded by a method of operation submitted by the board and approved by the Commissioner.

(d) In the method of operation the directors shall:

(1) Establish procedures for the handling and accounting of assets and moneys of the plan;

(2) Select an administrator, which shall be an insurer licensed to transact accident and sickness insurance in this state, in accordance with Code Section 33-44-5;

(3) Establish procedures for filling vacancies on the board of directors;

(4) Establish a fixed benefit schedule for the payment of benefits and cost containment features designed to assist in controlling the costs of the plan; and

(5) Develop and implement a program to publicize the existence of the plan, the eligibility requirements, and the procedures for enrollment and to maintain public awareness of the plan.

(e) The plan shall have the general powers and authority granted under the laws of this state to insurance companies licensed to transact accident and sickness insurance as defined under Code Section 33-44-2 and, in addition thereto, the specific authority to:

(1) Enter into contracts as are necessary or proper to carry out the provisions and purposes of this chapter, including the authority to enter into contracts with similar funds or pools of other states for the joint performance of common administrative functions or with persons or other organizations for the performance of administrative functions. The plan shall have the authority to establish reciprocal agreements with similar pools or funds of other states and may agree to waive the residency requirement specified in subsection (a) of Code Section 33-44-4 with respect to persons who become residents of this state and were covered under a similar pool or fund with which the plan had established a reciprocal agreement;

(2) Bring or defend actions;

(3) Take such legal action as necessary to avoid the payment of improper claims against the plan or the coverage provided by or through the plan;

(4) Establish appropriate rates; rate schedules; rate adjustments; expense allowances; agents' referral fees; claim reserve formulas; cost containment features, including, but not limited to, second opinions for surgeries, review and auditing of claims, precertification of hospital admissions and surgeries, and preferred providers; and any other actuarial functions appropriate to the operation of the plan. Rates and rate schedules may be adjusted for appropriate risk factors such as age and area variation in claim cost and shall take into consideration appropriate risk factors in accordance with established actuarial and underwriting practices;

(5) Issue policies or certificates of insurance coverage in accordance with the requirements of this chapter; and

(6) Establish rules, conditions, and procedures for reinsurance of risks of the plan.



§ 33-44-4. (For effective date, see note.) Eligibility for coverage; termination of coverage; application for coverage

(a) Any individual person who has been a resident of this state for at least six months prior to the application for coverage shall be eligible for coverage under the plan, except the following:

(1) Any person who is at the time of plan application eligible for health care benefits under Article 7 of Chapter 4 of Title 49, the "Georgia Medical Assistance Act of 1977";

(2) Any person having terminated coverage in the plan unless 12 months have elapsed since such termination;

(3) Any person on whose behalf the plan has paid out $500,000.00 in benefits; and

(4) Inmates of public institutions and persons eligible for public programs.

(b) Any person who ceases to meet the eligibility requirements of this Code section may be terminated at the end of the policy period.

(c) Any eligible person may apply for coverage under the plan. If such coverage is applied for within 30 days after the involuntary termination of previous accident and sickness insurance coverage and if premiums are paid to the plan for the entire coverage period to be issued, the effective date of the coverage under the plan shall be the date of termination of the previous coverage.



§ 33-44-5. (For effective date, see note.) Selection of insurer to administer claims payments; period of service; duties and expenses of administrator

(a) The board of directors shall select an insurer through a competitive bidding process to administer claims payments of the plan. The board shall evaluate bids submitted based on criteria established by the board which shall include:

(1) The insurer's proven ability to handle individual accident and sickness insurance;

(2) The efficiency of the insurer's claim-paying procedures;

(3) An estimate of total charges for administering the plan; and

(4) The insurer's ability to administer the pool in a cost-efficient manner.

(b)(1) The administrator shall serve for a period of three years subject to removal for cause.

(2) At least one year prior to the expiration of each three-year period of service by the administrator, the board shall invite all insurers, including the insurer serving as the current administrator, to submit bids to serve as the administrator for the succeeding three-year period. Selection of the administrator for the succeeding period shall be made at least six months prior to the end of the current three-year period.

(c)(1) The administrator shall perform all eligibility and administrative claims payment functions relating to the plan.

(2) The administrator shall establish a premium billing procedure for collection of premiums from insured persons. Billings shall be made on a periodic basis as determined by the board.

(3) The administrator shall perform all necessary functions to assure timely payment of benefits to covered persons under the plan, including:

(A) Making available information relating to the proper manner of submitting a claim for benefits to the plan and distributing forms upon which such submission shall be made; and

(B) Evaluating the eligibility of each claim for payment by the plan.

(4) The administrator shall submit to the board regular reports regarding the operation of the plan. The frequency, content, and form of the reports shall be as determined by the board.

(5) Following the close of each calendar year, the administrator shall determine net written and earned premiums, the expense of administration, and the paid and incurred losses for the year and report this information to the board and the department on a form as prescribed by the Commissioner.

(6) The administrator shall be paid as provided in the method of operation for its expenses incurred in the performance of its services.



§ 33-44-6. (For effective date, see note.) Net premiums; revision of schedule of benefits and cost containment features

(a) Following the close of each fiscal year, the plan administrator shall determine the net premiums, which shall be total premiums less administrative expense allowances, the plan expenses of administration, and the incurred losses for the year, taking into account investment income and other appropriate gains and losses, and shall report such information to the board of directors.

(b) The board of directors may revise the fixed schedule of benefits and cost containment features provided under the plan as necessary to ensure that the plan maintains adequate resources for continued operation.



§ 33-44-7. (For effective date, see note.) Major medical expense coverage

(a) The plan shall offer major medical expense coverage to every eligible person. Major medical expense coverage offered by the plan shall pay an eligible person's covered expenses, subject to limits on the deductible and coinsurance payments authorized under paragraph (3) of subsection (d) of this Code section, up to an annual limit of $100,000.00 and up to a lifetime limit of $500,000.00 per covered individual. The annual limit and maximum lifetime limit provided under this subsection shall not be altered by the board, and no actuarial equivalent benefit may be substituted by the board.

(b) As used in this Code section, the term "covered expenses" shall mean the scheduled benefits established for the following services and articles when determined by the board to be medically necessary:

(1) Hospital services;

(2) Professional services for the diagnosis or treatment of injuries, illnesses, or conditions, other than dental, which services are rendered by a physician or by other licensed professionals at his direction;

(3) Drugs requiring a physician's prescription;

(4) Services of a licensed skilled nursing facility for not more than 120 days during a policy year;

(5) Services of a home health agency for not more than 120 services during a policy year;

(6) Use of radium or other radioactive materials;

(7) Oxygen;

(8) Anesthetics;

(9) Prostheses other than dental;

(10) Rental or purchase of durable medical equipment, other than eyeglasses and hearing aids, for which there is no personal use in the absence of the conditions for which it is prescribed;

(11) Diagnostic X-rays and laboratory tests;

(12) Oral surgery for excision of partially or completely unerupted, impacted teeth or for the gums and tissues of the mouth when not performed in connection with the extraction or repair of teeth;

(13) Services of a licensed physical therapist;

(14) Transportation provided by a licensed ambulance service to the nearest facility qualified to treat the condition;

(15) Services for diagnosis and treatment of mental and nervous disorders; and

(16) Professional services for the diagnosis or treatment of injuries, illnesses, or conditions, which services are rendered by health care professionals licensed pursuant to Chapter 30, 35, or 39 of Title 43.

(c) Covered expenses shall not include the following:

(1) Any charge for treatment for cosmetic purposes other than surgery for the repair or treatment of an injury or a congenital bodily defect to restore normal bodily functions;

(2) Care which is primarily for custodial or domiciliary purposes;

(3) Any charge for confinement in a private room to the extent it is in excess of the institution's charge for its most common semiprivate room, unless a private room is prescribed as medically necessary by a physician;

(4) That part of any charge for services rendered or articles prescribed by a physician, dentist, or other health care personnel which exceeds the scheduled benefits established by the board or for any charge not medically necessary;

(5) Any charge for services or articles the provision of which is not within the scope of authorized practice of the institution or individual providing the services or articles;

(6) Any expense incurred prior to the effective date of coverage by the plan for the person on whose behalf the expense is incurred;

(7) Dental care except as provided in paragraph (12) of subsection (b) of this Code section;

(8) Eyeglasses and hearing aids;

(9) Illness or injury due to acts of war;

(10) Services of blood donors and any fee for failure to replace the first three pints of blood provided to an eligible person each policy year; and

(11) Personal supplies or services provided by a hospital or nursing home or any other nonmedical or nonprescribed supply or service.

(d)(1) Separate schedules of premium rates based on age, sex, and geographical location may apply for individual risks.

(2) The board of directors shall determine the standard risk rate by calculating the average individual standard rate charged by the five largest insurers offering coverages in the state comparable to the plan coverage. In the event five insurers do not offer comparable coverage, the standard risk rate shall be established using reasonable actuarial techniques and shall reflect anticipated experience and expenses for such coverage. Initial rates for coverage under the plan shall not be less than 125 percent of rates established as applicable for individual standard risks. Subsequent rates shall be established to provide fully for the expected costs of claims, including recovery of prior losses, expenses of operation, investment income of claim reserves, and any other cost factors subject to the limitations described in this chapter; provided, however, that in no event shall plan rates exceed 150 percent of rates applicable to individual standard risks. All rates and rate schedules shall be submitted to the Commissioner for his review and evaluation and he may make recommendations to the board concerning rates for coverage under the plan.

(3) The plan coverage defined in this Code section shall provide optional deductibles of $500.00 or $1,500.00 per annum per individual and coinsurance of 20 percent, such coinsurance and deductibles in the aggregate not to exceed $2,000.00 per individual nor $4,000.00 per family per annum. The deductibles and coinsurance factors may be adjusted annually according to the Medical Component of the Consumer Price Index.

(e) Plan coverage shall exclude all charges or expenses incurred during the first six months following the effective date of coverage and charges or expenses incurred which are in excess of $10,000.00 per insured individual during the seventh through twelfth months following the effective date of coverage as to any condition which during the six-month period immediately preceding the effective date of coverage:

(1) Had manifested itself in such a manner as would cause an ordinarily prudent person to seek diagnosis, care, or treatment; or

(2) For which medical advice, care, or treatment was recommended or received.

Such preexisting condition exclusions shall be waived to the extent to which similar exclusions, if any, have been satisfied under any prior accident and sickness insurance coverage which was involuntarily terminated, provided that application for plan coverage is made not later than 30 days following such involuntary termination, and in such case, coverage under the plan shall be effective from the date on which such prior coverage was terminated.

(f)(1) Benefits otherwise payable under plan coverage shall be reduced by all amounts paid or payable through any other accident and sickness insurance or insurance arrangement and by all hospital and medical expense benefits paid or payable under any workers' compensation coverage, automobile medical payment, or liability insurance, whether provided on the basis of fault or no-fault, and by any hospital or medical benefits paid or payable under or provided pursuant to any state or federal law or program except Medicaid.

(2) The administrator or the board of directors of the plan shall have a cause of action against an eligible person for the recovery of the amount of benefits paid which are not covered expenses. Benefits due from the plan may be reduced or refused as a setoff against any amount recoverable under this paragraph.



§ 33-44-8. (For effective date, see note.) Liability of plan and board of directors

The establishment of rates, forms, procedures, or fixed schedules of benefits or any other similar action required by this chapter shall not be the basis of any legal action, criminal or civil liability, or penalty against the plan or the board of directors of the plan.



§ 33-44-9. (For effective date, see note.) Exemption from taxes

The plan established pursuant to this chapter shall be exempt from any and all taxes levied by this state or any of its political subdivisions.



§ 33-44-10. (For effective date, see note.) Donations and gifts; appropriations

(a) The plan shall be authorized to receive donations or gifts from individuals, private organizations, foundations, or other sources and shall be authorized to receive state funds or any federal funds which may become available. Any funds received as donations or gifts shall be deemed trust funds to be held and applied solely for the purposes of this chapter.

(b) The General Assembly shall be authorized, but in no event shall be required, to appropriate moneys to the plan.






Chapter 45 - Continuing Care Providers and Facilities

§ 33-45-1. Definitions

As used in this chapter, the term:

(1) "Continuing care" means furnishing pursuant to a continuing care agreement:

(A) Lodging that is not:

(i) In a skilled nursing facility, as such term is defined in paragraph (34) of Code Section 31-6-2;

(ii) An intermediate care facility, as such term is defined in paragraph (22) of Code Section 31-6-2;

(iii) An assisted living community, as such term is defined in Code Section 31-7-12.2; or

(iv) A personal care home, as such term is defined in Code Section 31-7-12;

(B) Food; and

(C) Nursing care provided in a facility or in another setting designated by the agreement for continuing care to an individual not related by consanguinity or affinity to the provider furnishing such care upon payment of an entrance fee including skilled or intermediate nursing services and, at the discretion of the continuing care provider, personal care services including, without limitation, assisted living care services designated by the continuing care agreement, including such services being provided pursuant to a contract to ensure the availability of such services to an individual not related by consanguinity or affinity to the provider furnishing such care upon payment of an entrance fee.

Such term shall not include continuing care at home.

(2) "Continuing care agreement" means a contract or agreement to provide continuing care, continuing care at home, or limited continuing care. Continuing care agreements include agreements to provide care for any duration, including agreements that are terminable by either party.

(2.1) "Continuing care at home" means the furnishing of services pursuant to a continuing care agreement at a location other than at a facility and which includes the obligation to provide nursing care, assisted living care, or personal care home services. A continuing care at home agreement may, but is not required to, include an obligation to provide food.

(3) "Entrance fee" means an initial or deferred payment of a sum of money or property made as full or partial payment to assure the resident continuing care, limited continuing care, or continuing care upon the purchase of a resident owned living unit; provided, however, that any such initial or deferred payment which is greater than or equal to 12 times the monthly care fee shall be presumed to be an entrance fee so long as such payment is intended to be a full or partial payment to assure the resident lodging in a residential unit. An accommodation fee, admission fee, or other fee of similar form and application greater than or equal to 12 times the monthly care fee shall be considered to be an entrance fee. Such term shall not include any portion of the purchase or sale of a resident owned living unit.

(4) "Facility" means a place which is owned or operated by a provider and provides continuing care or limited continuing care. Such term includes a facility which contains resident owned living units.

(5) "Licensed" means that the provider has obtained a certificate of authority from the department.

(6) "Limited continuing care" means furnishing pursuant to a continuing care agreement:

(A) Lodging that is not:

(i) In a skilled nursing facility, as such term is defined in paragraph (34) of Code Section 31-6-2;

(ii) An intermediate care facility, as such term is defined in paragraph (22) of Code Section 31-6-2;

(iii) An assisted living community, as such term is defined in Code Section 31-7-12.2; or

(iv) A personal care home, as such term is defined in Code Section 31-7-12;

(B) Food; and

(C) Personal services, whether such personal services are provided in a facility such as a personal care home or an assisted living community or in another setting designated by the continuing care agreement, to an individual not related by consanguinity or affinity to the provider furnishing such care upon payment of an entrance fee.

Such term shall not include continuing care at home.

(7) "Monthly care fee" means the fee charged to a resident for continuing care or limited continuing care on a monthly or periodic basis. Monthly care fees may be increased by the provider to provide care to the resident as outlined in the continuing care agreement. Periodic fee payments or other prepayments shall not be monthly care fees.

(8) "Nursing care" means services which are provided to residents of skilled nursing facilities or intermediate care facilities.

(9) "Personal services" means, but is not limited to, such services as individual assistance with eating, bathing, grooming, dressing, ambulation, and housekeeping; supervision of self-administered medication; arrangement for or provision of social and leisure services; arrangement for appropriate medical, dental, nursing, or mental health services; and other similar services which the department may define. Personal services may be provided at a facility or at a home on or off site of a facility. Personal services shall not be construed to mean the provision of medical, nursing, dental, or mental health services. Personal services provided, if any, shall be designated in the continuing care agreement.

(10) "Provider" means the owner or operator, whether a natural person, partnership, or other unincorporated association, however organized, trust, or corporation, of an institution, building, residence, or other place, whether operated for profit or not, which owner or operator undertakes to provide continuing care, limited continuing care, or continuing care at home for a fixed or variable fee, or for any other remuneration of any type for the period of care, payable in a lump sum or lump sum and monthly maintenance charges or in installments.

(11) "Resident" means a purchaser of or a nominee of or a subscriber to a continuing care agreement. Such an agreement may permit a resident to live at a home on or off site of a facility but shall not be construed to give the resident a part ownership of the facility in which the resident is to reside unless expressly provided for in the agreement.

(12) "Resident owned living unit" means a residence or apartment, the purchase or sale of which is not included in an entrance fee, which is a component part of a facility and in which the resident has an individual real property ownership interest.

(13) "Residential unit" means a residence or apartment in which a resident lives that is not a skilled nursing facility as defined in paragraph (34) of Code Section 31-6-2, an intermediate care facility as defined in paragraph (22) of Code Section 31-6-2, an assisted living community as defined in Code Section 31-7-12.2, or a personal care home as defined in Code Section 31-7-12.



§ 33-45-2. Use of powers; providers or facilities charging an entrance fee

(a) For the purpose of enforcing the requirements of this chapter, the Commissioner and the department shall be authorized to use the powers granted in Chapters 1 and 2 of this title.

(b) A provider or facility which charges a resident an entrance fee for lodging in a residential unit and provides limited continuing care shall not call itself nor be considered a provider of continuing care, but such provider or facility shall otherwise be subject to the requirements imposed upon the providers and facilities regulated by this chapter; provided, however, that a facility that has received a certificate of authority and has been in conformance with the provisions of this chapter prior to July 1, 2011, may continue to call and present itself to the public as a provider of continuing care.



§ 33-45-3. Certificate of authority required for operation of continuing care facilities

(a) Nothing in this title or chapter shall be deemed to authorize any provider to transact any insurance business other than that of continuing care insurance or limited continuing care insurance or otherwise to engage in any other type of insurance unless it is authorized under a certificate of authority issued by the department under this title. Nothing in this chapter shall be construed so as to interfere with the jurisdiction of the Department of Community Health or any other regulatory body exercising authority over providers regulated by this chapter or real property law related to the purchase and sale of resident owned living units.

(b) Nothing in this chapter shall be construed so as to modify or limit in any way:

(1) Provisions of Article 3 of Chapter 6 of Title 31 and any rules and regulations promulgated by the Department of Community Health pursuant to such article relating to certificates of need for continuing care retirement communities or home health agencies, as such terms are defined in Code Section 31-6-2; or

(2) Provisions of Chapter 7 of Title 31 relating to licensure or permit requirements and any rules and regulations promulgated by the Department of Community Health pursuant to such chapter, including, without limitation, licensure or permit requirements for nursing home care, assisted living care, personal care home services, home health services, and private home care services.

(c) Nothing in this chapter shall be construed so as to allow private home care services to be provided by any person or entity other than a licensed private home care provider.

(d) A provider of continuing care at home may contract with a licensed home health agency to provide home health services to a resident. In order to provide home health services directly, a provider of continuing care at home shall obtain a certificate of need for a home health agency, as such term is defined in paragraph (20) of Code Section 31-6-2, pursuant to the same criteria and rules as are applicable to freestanding home health agencies that are not components of continuing care retirement communities.



§ 33-45-4. Administration by Insurance Department

The administration of this chapter is vested in the department, which shall:

(1) Prepare and furnish all forms necessary under the provisions of this chapter;

(2) Collect in advance, and the applicant shall pay in advance at the time of filing, a fee for an application for a certificate of authority or a renewal of a certificate of authority, both as provided in Code Section 33-8-1, and a late fee to be determined by the department. The department may also levy a fine not to exceed $50.00 a day for each day of noncompliance; and

(3) Adopt rules, within the standards of this chapter, necessary to effect the purposes of this chapter. Specific provisions in this chapter relating to any subject shall not preclude the department from adopting rules concerning such subject if such rules are within the standards and purposes of this chapter.



§ 33-45-5. Application for approval or renewal of certificate of authority

No person may engage in the business of providing continuing care or limited continuing care or issuing continuing care agreements in this state without a certificate of authority therefor obtained from the department as provided in this chapter. For purposes of this Code section, the term "engage in the business of" shall include the development or construction of a facility subject to regulation under this chapter or the holding of oneself out to the public as a provider. The application for approval or renewal of a certificate of authority shall be on such forms as provided by the department. The department shall issue such certificate of authority if the applicant pays the required fees, and the continuing care agreement for the applicant meets the requirements of Code Section 33-45-7. The department shall renew a certificate of authority if the provider pays the required fees and furnishes the annual disclosure statement required by Code Section 33-45-6 and is otherwise not in violation of this chapter.



§ 33-45-6. Annual revised disclosure statement; statement to be made available to all residents of facility; submission of other necessary information as determined by Commissioner

(a) Annually, on or before June 1, the provider shall file a revised disclosure statement and such other information and data showing its condition as of the last day of the preceding calendar year or fiscal year of the provider. If the department does not receive the required information on or before June 1, a late fee may be charged. The department may approve an extension of up to 30 days.

(b) (1) The provider shall also make the revised disclosure statement available to all the residents of the facility.

(2) A provider shall also revise its disclosure statement and have the revised disclosure statement recorded at any other time if revision is necessary to prevent an otherwise current disclosure statement from containing a material misstatement of fact or omitting a material fact required to be stated therein. Only the most recently recorded disclosure statement, with respect to a facility, and in any event, only a disclosure statement dated within one year plus 120 days prior to the due date of the time of renewal of a certificate of authority required by this chapter, shall be considered current.

(c) Notwithstanding the provisions of Code Section 33-45-9, the Commissioner may require a provider to submit such other information as he or she deems necessary to enforce this chapter.



§ 33-45-7. Requirements for continuing care agreements, addenda, and amendments

(a) In addition to other provisions considered proper to effectuate any continuing care agreement, addendum, or amendment, each such agreement, addendum, or amendment shall be in writing and shall:

(1) Provide for the continuing care or limited continuing care of only one resident, or for two persons occupying space designed for double occupancy under appropriate regulations established by the provider, and shall state the total consideration to be paid, including a list of all properties transferred and their market value at the time of transfer, including donations, subscriptions, fees, and any other amounts paid or payable by, or on behalf of, the resident or residents;

(2) Specify all services which are to be provided by the provider to each resident, including, in detail, all items which each resident will receive, whether the items will be provided for a designated time period or for life, and whether the services will be available on the premises or at another specified location. The provider shall indicate which services or items are included in the monthly care fee and which services or items are made available at or by the facility at extra charge. Such items may include, but are not limited to, food, lodging, personal services or nursing care, drugs, burial, and incidentals;

(3) Describe the terms and conditions under which the continuing care agreement may be canceled by the provider or by a resident and the conditions, if any, under which all or any portion of the entrance fee will be refunded in the event of cancellation of the continuing care agreement by the provider or by the resident, including the effect of death of or any change in the health or financial condition of a person between the date of entering a continuing care agreement and the date of initial occupancy of a residential unit by that person;

(4) Describe:

(A) The residential unit;

(B) Any property rights of the resident;

(C) The health and financial conditions required for a person to be accepted as a resident and to continue as a resident, once accepted, including the effect of any change in the health or financial condition of a person between the date of entering into a continuing care agreement and the date of taking occupancy in a residential unit;

(D) The conditions under which a residential unit occupied by a resident may be made available by the provider to a different or new resident other than on the death of the prior resident;

(E) The policies to be implemented and the circumstances under which the resident will be permitted to remain in the facility in the event of financial difficulties of the resident; and

(F) The procedures the provider shall follow to change the resident's accommodation if necessary for the protection of the health or safety of the resident or of the general and economic welfare of the facility;

(5) State the fees that will be charged if the resident marries while at the designated facility, the terms concerning the entry of a spouse to the facility, and the consequences if the spouse does not meet the requirements for entry;

(6) State whether the funds or property transferred for the care of the resident is:

(A) Nonrefundable, in which event the continuing care agreement shall comply with this subparagraph. Such continuing care agreement shall allow a 90 day trial period of residency in the facility during which time the provider, resident, or person who provided the transfer of funds or property for the care of such resident may cancel the agreement after written notice. A refund shall be made of such funds, property, or both within 120 days after the receipt of such notice and shall be calculated on a pro rata basis with the provider retaining no more than 10 percent of the amount of the entry fee. Notwithstanding the provisions of this subparagraph, the provisions of paragraph (7) of this subsection and the provisions of subsections (b) and (e) of this Code section shall apply to nonrefundable continuing care agreements; or

(B) Refundable, in which event the continuing care agreement shall comply with this subparagraph. Such continuing care agreement may be canceled upon the giving of written notice of cancellation of at least 30 days by the provider, the resident, or the person who provided the transfer of property or funds for the care of such resident; provided, however, that if a continuing care agreement is canceled because there has been a good faith determination that a resident is a threat to his or her health or safety or to the health or safety of others, only such notice as is reasonable under the circumstances shall be required. The continuing care agreement shall further provide in clear and understandable language, in print no smaller than the largest type used in the body of the continuing care agreement, the terms governing the refund of any portion of the entrance fee, which terms shall include a provision that all refunds be made within 120 days of notification. The moneys refunded to the resident may be from the escrow account required by Code Section 33-45-8 or from other funds available to the provider, and the continuing care agreement shall further comply with the following requirements:

(i) For a resident whose continuing care agreement with the facility provides that the resident does not receive a transferable membership or ownership right in the facility and who has occupied his or her residential unit, the refund shall be calculated on a pro rata basis with the facility retaining no more than 2 percent per month of occupancy by the resident and no more than a 4 percent fee for processing. Such refund shall be paid no later than 120 days after the giving of notice of intention to cancel; or

(ii) If the continuing care agreement provides for the facility to retain no more than 1 percent per month of occupancy by the resident, it may provide that such refund will be payable upon receipt by the provider of the next entrance fee for any comparable residential unit upon which there is no prior claim by any resident; provided, however, that the agreement may define the term "comparable residential unit upon which there is no prior claim"; specifically delineate when such refund is due; and establish the order of priority of refunds to residents. Unless the provisions of subsection (e) of this Code section apply, for any prospective resident, except when such resident receives a transferable membership or ownership right in a resident owned living unit, who cancels the agreement prior to occupancy of the residential unit, the refund shall be the entire amount paid toward the entrance fee, less a processing fee not to exceed 4 percent of the entire entrance fee, but in no event shall such processing fee exceed the amount paid by the prospective resident. Such refund shall be paid no later than 60 days after the giving of notice of intention to cancel. For a resident who has occupied his or her residential unit and who has received a transferable membership or ownership right in the facility, the foregoing refund provisions shall not apply but shall be deemed satisfied by the acquisition or receipt of a transferable membership or an ownership right in the facility. The provider shall not charge any fee for the transfer of membership or sale of an ownership right. Nothing in this paragraph shall be construed to require a continuing care agreement to provide a refund to more than one resident at a time upon the vacation of a specific comparable residential unit;

(7) State the terms under which a continuing care agreement is canceled by the death of the resident. These terms may contain a provision that, upon the death of a resident, the entrance fee of such resident shall be considered earned and shall become the property of the provider. When the unit is shared, the conditions with respect to the effect of the death or removal of one of the residents shall be included in the continuing care agreement;

(8) Require:

(A) The continuing care agreement to provide for advance notice to the resident, of not less than 60 days, before any change in fees or charges or the scope of care or services may be effective, except for changes required by state or federal assistance programs;

(B) A description of the manner by which the provider may adjust periodic charges or other recurring fees and the limitations on these adjustments, if any; and

(C) A description of any policy regarding fee adjustments if the resident is voluntarily absent from the facility;

(9) Provide that charges for care paid in one lump sum shall not be increased or changed during the duration of the agreed upon care, except for changes required by state or federal assistance programs; and

(10) Describe the policy of the provider regarding reserve funding.

(b) Notwithstanding the provisions of subparagraph (a)(6)(A) of this Code section, a resident has the right to rescind a continuing care agreement, without penalty or forfeiture, within seven days after executing such continuing care agreement. During the seven-day period, the resident's funds shall be retained in an escrow account in accordance with the provisions of subsection (a) of Code Section 33-45-8. A resident shall not be required to move into the facility designated in the continuing care agreement before the expiration of the seven-day period. In the event that the prospective resident exercises his or her right to rescind the continuing care agreement within seven days of executing such continuing care agreement, the facility shall return any portion of the entrance fee paid by the resident within 30 days of receipt of the prospective resident's notice of rescission.

(c) The continuing care agreement shall include or shall be accompanied by a statement, printed in boldface type, which reads: "This facility and all continuing care agreements in this state are regulated by Chapter 45 of Title 33 of the Official Code of Georgia Annotated. A copy of the law is on file in this facility. The law gives you or your legal representative the right to inspect our most recent disclosure statement before signing the agreement."

(d) Before the transfer of any money or other property, other than an application fee which shall not exceed $1,500.00, to a provider by or on behalf of a prospective resident, the provider shall present a typewritten or printed copy of the continuing care agreement and the disclosure statement required pursuant to Code Section 33-45-10 to the prospective resident and all other parties to the agreement. The provider shall secure a signed, dated statement from each party to the contract certifying that a copy of the continuing care agreement and the disclosure statement was received.

(e) If a resident dies before occupying the facility or, through illness, injury, or incapacity, is precluded from becoming a resident under the terms of the continuing care agreement, the agreement shall be automatically canceled, and the resident or his or her legal representative shall receive a full refund of all moneys paid to the facility, except those costs specifically incurred by the facility at the request of the resident and set forth in writing in a separate addendum, signed by both parties, to the agreement.

(f) In order to comply with this Code section, a provider may furnish information not contained in the continuing care agreement through an addendum.

(g) The Commissioner may also require the provider to submit to him or her a copy of the continuing care agreement generally used by the provider; provided, however, that nothing in this subsection shall prohibit the department from requiring the submission of an individual contract between the provider and the resident.



§ 33-45-7.1. Provider authorized to offer continuing care when resident purchases resident owned living unit

A provider which has obtained a certificate of authority pursuant to Code Section 33-45-5 and the written approval of the commissioner is authorized to offer, as a part of the continuing care agreement, continuing care at home or continuing care in which the resident purchases a resident owned living unit, subject to the provisions of Chapters 6 and 7 of Title 31 and rules and regulations promulgated by the Department of Community Health pursuant to such chapters relating to certificate of need and licensure requirements.



§ 33-45-8. Portion of entrance fee paid by resident to be held in escrow account

(a) Any portion of the entrance fee paid by a resident to the provider shall be held in an escrow account. The escrow agreement shall state that its purpose is to protect the resident or the prospective resident. Escrow funds may be released to the resident, prospective resident, or provider in accordance with the provisions of this Code section.

(b) Entrance fees placed in escrow may be released in accordance with the provisions of this subsection as follows:

(1) Escrow funds may be released to the resident during or following the seven-day right of rescission period required in subsection (b) of Code Section 33-45-7. Such release shall be in accordance with the provisions of that Code section;

(2) When a continuing care agreement between a resident and provider is nonrefundable, escrow funds or a portion thereof may be released to the resident if the resident exercises his or her right to receive a refund as provided in subparagraph (a)(6)(A) of Code Section 33-45-7. The amount and timing of the release of funds to the resident shall be in compliance with the provisions of that subparagraph;

(3) When the continuing care agreement between a provider and resident or prospective resident is refundable, escrow funds may be released by the provider to such resident or prospective resident. The amount and timing of the release of funds to the resident shall be in compliance with the provisions of subparagraph (a)(6)(B) of Code Section 33-45-7;

(4) For a facility under construction or in development, escrow funds may be released to the provider when:

(A) The provider has presold at least 50 percent of the residential units, having received a minimum 10 percent deposit on each of the presold residential units;

(B) The provider has received a commitment for any first mortgage loan or other financing, and any conditions of the commitment prior to disbursement of funds thereunder have been substantially satisfied; and

(C) Aggregate entrance fees received or receivable by the provider pursuant to binding continuing care agreements, plus the anticipated proceeds of any first mortgage loan or other financing commitment, are equal to not less than 90 percent of the aggregate cost of constructing or purchasing, equipping, and furnishing the facility, and not less than 90 percent of the funds estimated in the statement of cash flows submitted by the provider as that part of the disclosure statement required by this chapter, to be necessary to fund start-up losses and assure full performance of the obligations of the provider pursuant to continuing care contracts shall be on hand;

(5) At the time a new project is financed or after the opening of a facility by a provider, escrow funds may be released to the provider, so long as the provider is in compliance with the financial reserves required by Code Section 33-45-11 and sufficient funds are maintained in escrow to meet the provider's obligations under subparagraphs (1) and (2) of this subsection; or

(6) Escrow funds may be released to the provider under terms submitted to and approved by the Commissioner.



§ 33-45-9. Provisions of this chapter not subject to waiver

No act, agreement, or statement of any resident, or of an individual purchasing continuing care or limited continuing care for a resident, under any continuing care agreement to furnish care to the resident shall constitute a valid waiver of any provision of this chapter intended for the benefit or protection of the resident or the individual purchasing care for the resident; provided, however, that nothing in this Code section shall be construed to prohibit a continuing care agreement from providing for a resident or prospective resident to agree to arbitration prior to bringing any action pursuant to Code Section 33-45-12.



§ 33-45-10. Information disclosure requirements

(a) Each facility shall maintain as public information, available upon request, a copy of its current disclosure statement and the disclosure and all previous disclosure statements that have been filed with the department. Each facility shall post in a prominent position in the facility, so as to be accessible to all residents and to the general public, a notice explaining where such disclosure statements may be viewed. In conjunction with the disclosure statement, the facility shall notify residents of any proposed changes in policies, programs, and services.

(b) Each facility shall post in a prominent position in the facility so as to be accessible to all residents and to the general public a brief summary of the disclosure statement required pursuant to subsection (a) of this Code section, indicating in the summary where the full disclosure statement may be inspected in the facility. A listing of any proposed changes in policies, programs, and services shall also be posted.

(c) Before entering into a continuing care agreement to furnish continuing care or at the time of, or prior to, the transfer of any money or other property to a provider by or on behalf of a prospective resident, whichever occurs first, the provider undertaking to furnish the care, or the agent of the provider, shall provide the current disclosure statement required pursuant to subsection (a) of this Code section and copies to the prospective resident, or his or her legal representative, of the continuing care agreement.

(d) The text of the disclosure statement required by this Code section shall contain at least:

(1) The name and business address of the provider and a statement as to whether the provider is a partnership, corporation, or other type of legal entity;

(2) The names and business addresses and description of the business experience of the person, if any, in the operation or management of similar facilities of the officers, directors, trustees, managing or general partners, any person having a 10 percent or greater equity or beneficial interest in the provider, and any person who will be managing the facility on a day to day basis and a description of these persons' interests in or occupations with the provider;

(3) Information on all persons named in response to paragraph (2) of this subsection which details:

(A) Any conflict or potential conflict of interest; and

(B) Any relevant criminal record, including a plea of nolo contendere, background on relevant civil judicial proceedings, and relevant action brought by a governmental agency or department, if the order or action arose out of or related to business activity of health care;

(4) A statement as to whether the provider is or is not affiliated with a religious, charitable, or other nonprofit organization; the extent of the affiliation, if any; the extent to which the affiliate organization will be responsible for the financial and contract obligations of the provider; and the provision of the Federal Internal Revenue Code, if any, under which the provider or affiliate is exempt from the payment of income tax;

(5) An estimate of the number of residents of the facility to be provided services;

(6) The location and description of the physical property or properties of the facility, existing or proposed, and to the extent proposed, the estimated completion date or dates, whether construction has begun, and the contingencies subject to which construction may be deferred;

(7) The location of other facilities, if any, which the provider owns or operates;

(8) A statement that the provider maintains financial reserves in conformance with the requirements of Code Section 33-45-11 or otherwise meets the requirements of that Code section; the provisions that the provider has made or will make to provide reserve funding or security to enable the provider to perform its obligations fully under continuing care agreements to provide continuing care or limited continuing care at the facility, including the establishment of escrow accounts, trusts, or reserve funds, together with the manner in which these funds will be invested; and the names and experience of any individuals in the direct employment of the provider who will make the investment decisions;

(9) A financial statement audited by an independent certified public accountant which shall provide the information required by this Code section for two or more fiscal years if the facility has been in existence that long. If the facility has been in existence for a lesser length of time, the financial statements of the provider shall be for the most recent fiscal year or such shorter period of time as the provider shall have been in existence. If the provider's fiscal year ended more than 120 days prior to the date the disclosure statement is recorded, interim financial statements as of a date not more than 90 days prior to the date of recording the statement shall also be included but need not be certified to by an independent certified public accountant. The financial statement shall contain the following:

(A) An accountant's opinion and, in accordance with generally accepted accounting principles:

(i) A balance sheet;

(ii) A statement of income and expenses;

(iii) A statement of equity or fund balances; and

(iv) A statement of changes in financial position; and

(B) Notes to the financial statements considered customary or necessary for full disclosure or adequate understanding of the financial statements, financial condition, and operation and additional costs to the resident;

(10) The level of participation in medicare or Medicaid programs, or both; and

(11) A statement concerning all fees required of residents, including, but not limited to:

(A) A statement of the entrance fee charged, the monthly service charges, the proposed application of the proceeds of the entrance fee by the provider, and the plan by which the amount of the entrance fee is determined if the entrance fee is not the same in all cases; and

(B) A record of past increases in entrance fees and monthly care fees and other similar charges during the previous three years;

(12) If a facility is in a stage of being proposed or developed, it shall additionally provide:

(A) The summary of the report of an actuary estimating the capacity of the provider to meet its contractual obligation to the residents; and

(B) A statement of cash flows and narrative disclosure detailing all significant assumptions used in the preparation of the statement of cash flows. The Commissioner may establish by rule or regulation the necessary and significant assumptions used in the preparation of the statements of cash flow; and

(13) Any additional costs to the resident.

(e) The cover page of the disclosure statement shall state, in a prominent location and in boldface type, the date of the disclosure statement, the last date through which the disclosure statement may be delivered if not earlier revised, and that the delivery of the disclosure statement to a contracting party before the execution of a continuing care agreement is required by this chapter, but that the disclosure statement has not been reviewed or approved by any government agency or representative to ensure accuracy or completeness of the information set out.

(f) A copy of the continuing care agreement generally used by the provider shall be attached to each disclosure statement.

(g) The Commissioner may prescribe a standardized format for the disclosure statement required by this Code section.

(h) The department may require a provider to alter or amend its disclosure statement in order to provide full and fair disclosure to prospective residents. The department may also require the revision of a disclosure statement which it finds to be unnecessarily complex, confusing, or illegible.



§ 33-45-11. Maintaining financial reserves; requirements

(a) A provider or facility shall maintain financial reserves equal to 25 percent of the total operating costs of the facility projected for the 12 month period following the period covered by the most recent audited financial statements included in the disclosure statement required by Code Section 33-45-10. In addition to total operating expenses, total operating costs shall include debt service, consisting of principal and interest payments, along with taxes and insurance on any mortgage loan or other financing, but shall exclude depreciation, amortized expenses, and extraordinary items as approved by the Commissioner. If the debt service portion is accounted for by way of another reserve account, the debt service portion may be excluded.

(b) A provider or facility which has opened but not yet achieved full occupancy, as defined by its lender or financing documents, if any, or 95 percent occupancy of its residential units; or a provider or facility that has received a certificate of authority and has been in conformance with the provisions of this chapter prior to July 1, 2011, shall be required to achieve the level of financial reserves required by paragraph (1) of this subsection as follows:

(1) The provider or facility shall submit a plan to the Commissioner the terms of which assure that the provider or facility shall maintain sufficient progress to achieving the level of financial reserves required by this Code section; and

(2) The plan demonstrates that the provider or facility is substantially likely to achieve the required level of financial reserves within five years of opening or for existing facilities that received a certificate of authority and have been in conformance with the provisions of this chapter prior to July 1, 2011, within five years of July 1, 2011. For purposes of this paragraph, the term "substantially likely" means a provider or facility shall meet the level of financial reserves required by paragraph (1) of this subsection at a minimum rate of 20 percent per year as of the end of each fiscal year after the later of the date the facility opens or July 1, 2011, up to a total of 100 percent as of the end of the fifth fiscal year.

(c) The financial reserves required by this Code section may be funded by cash, by invested cash, or by investment grade securities, including bonds, stocks, United States Treasury obligations, obligations of United States government agencies, any reserves required by lenders or established by the facility, or any other financial resources approved by the Commissioner that can be used by the facility to meet its operating reserve.

(d) The provider or facility shall notify the Commissioner as soon as the provider or facility has knowledge of the need to expend any funds which reduce the balance in the financial reserves to an amount less than the amount required by this Code section. Such notice shall be made within at least 30 business days of the provider or facility having such knowledge. If the provider or facility does not have such knowledge within 30 business days, the provider or facility shall notify the Commissioner as soon as possible, but not more than 30 business days after the expenditure of such funds. In the event that the amount in the reserves falls to an amount less than the amount required by this Code section, the Commissioner:

(1) Shall require that the provider or facility submit a corrective action plan to be approved by the department such that the Commissioner finds that the provider or facility can be reasonably expected to be able to reinstate the level of financial reserves required by this Code section within sufficient time to ensure that the contractual liabilities of the provider and the best interests of the residents of the facility will be adequately protected; and

(2) May require the provider or facility to make additional financial arrangements to ensure that the contractual liabilities of the provider and the best interests of the residents of the facility are adequately protected. Such arrangements may include:

(A) The posting of a security bond;

(B) Requiring that the proceeds from any entrance fees from new residents be placed in escrow. Any requirement to escrow funds shall not be applied to funds which are subject to prior claims by a resident of the facility;

(C) Any other security which the Commissioner determines provides adequate assurance that the provider or facility will be able to fulfill its obligations to its residents to the same extent as it would be if the financial reserves were funded at the amount required by this Code section; or

(D) Requiring the provider or facility to work with lenders to refinance or reevaluate the current debt of the provider or facility.

(e) Upon written application by a provider, the Commissioner may authorize a facility to maintain financial reserves in an amount less than the amount set forth in this Code section, or at a lesser rate than the minimum rate of 20 percent per year as of the end of each fiscal year set forth in paragraph (2) of subsection (b) of this Code section, if the Commissioner determines that the contractual liabilities of the provider and the best interests of the residents of the facility may be adequately protected by the financial reserves in a lesser amount or by achieving the required financial reserves at a lesser rate than 20 percent per year.



§ 33-45-12. Actions for recovery of damages and attorney's fees

Any resident injured by a violation of this chapter may bring an action for the recovery of damages plus reasonable attorney's fees.



§ 33-45-13. Penalties for violation of chapter provisions; department authorized to take remedial action, including suspension and revocation of certificate of authority

(a) Any person who knowingly maintains, enters into, performs, or, as manager or officer or in any other administrative capacity, assists in entering into, maintaining, or performing any continuing care agreement subject to this chapter without a valid certificate of authority or renewal thereof, as contemplated by or provided in this chapter, or who otherwise violates any provision of this chapter, is guilty of a misdemeanor. Each violation of this chapter constitutes a separate offense.

(b) In addition to the powers granted pursuant to Chapters 1 and 2 of this title, the department may bring an action to enjoin a violation, threatened violation, or continued violation of this chapter in the superior court of the county in which the violation occurred, is occurring, or is about to occur.

(c) If, after a period of 180 days, or such additional time as the department shall deem appropriate, the corrective action plan required by paragraph (1) of subsection (d) of Code Section 33-45-11 has been submitted and approved by the department and the department deems the facility or provider to be unable to achieve the necessary financial reserves or is not making substantial progress toward achieving the required financial reserves, the department shall be authorized to take immediate action against the facility or provider's certificate of authority, including suspension or revocation of the certificate of authority; provided, however, that before the Commissioner suspends or revokes a certificate of authority, the Commissioner shall conduct a hearing in accordance with Chapter 2 of this title.

(d) Any action brought by the department against a provider shall not abate by reason of a sale or other transfer of ownership of the facility used to provide care, which provider is a party to the action, except with the express written consent of the Commissioner.



§ 33-45-14. Period of applicability of chapter

Any contract or continuing care agreement executed before July 1, 1991, which is amended or renewed subsequent to July 1, 1991, and any contract or continuing care agreement executed on or after July 1, 1991, shall be subject to this chapter.






Chapter 46 - Certification of Private Review Agents

§ 33-46-1. Legislative purposes and intent

(a) The purpose of this chapter is to promote the delivery of quality health care in Georgia. Furthermore, it is to foster the delivery of such care in a cost-effective manner through greater coordination between health care providers, claims administrators, payors, employers, patients, and private review agents; to improve communication and knowledge of health care benefits among all parties; to protect patients, claims administrators, payors, private review agents, employers, and health care providers by ensuring that utilization review activities are based upon accepted standards of treatment and patient care; to ensure that such treatment is accessible and done in a timely and effective manner; and to ensure that private review agents maintain confidentiality of information obtained in the course of utilization review.

(b) In order to carry out the intent and purposes of this chapter, it is declared to be the policy of this chapter to protect Georgia residents by imposing minimum standards on private review agents who engage in utilization review with respect to health care services provided in Georgia, such standards to include regulations concerning certification of private review agents, disclosure of utilization review standards and appeal procedures, minimum qualifications for utilization review personnel, minimum standards governing accessibility of utilization review, and such other standards, requirements, and rules or regulations promulgated by the Commissioner which are not inconsistent with the foregoing. Notwithstanding the foregoing, it is neither the policy nor the intent of the General Assembly to regulate the terms of self-insured employee welfare benefit plans as defined in Section 31(I) of the Employee Retirement Income Security Act of 1974, as amended, and therefore any regulations promulgated pursuant to this chapter shall relate only to persons subject to this chapter.



§ 33-46-2. Definitions

As used in this chapter, the term:

(1) "Certificate" means a certificate of registration granted by the Commissioner to a private review agent.

(2) "Claim administrator" means any entity that reviews and determines whether to pay claims to enrollees of health care providers on behalf of the health benefit plan. Such payment determinations are made on the basis of contract provisions including medical necessity and other factors. Claim administrators may be payors or their designated review organization, self-insured employers, management firms, third-party administrators, or other private contractors.

(3) "Commissioner" means the Commissioner of Insurance.

(4) "Enrollee" means the individual who has elected to contract for or participate in a health benefit plan for himself or himself and his eligible dependents.

(5) "Health benefit plan" means a plan of benefits that defines the coverage provisions for health care for enrollees offered or provided by any organization, public or private.

(6) "Health care advisor" means a health care provider licensed in a state representing the claim administrator or private review agent who provides advice on issues of medical necessity or other patient care issues.

(7) "Health care provider" means any person, corporation, facility, or institution licensed by this state or any other state to provide or otherwise lawfully providing health care services, including but not limited to a doctor of medicine, doctor of osteopathy, hospital or other health care facility, dentist, nurse, optometrist, podiatrist, physical therapist, psychologist, occupational therapist, professional counselor, pharmacist, chiropractor, marriage and family therapist, or social worker.

(8) "Payor" means any insurer, as defined in this title, or any preferred provider organization, health maintenance organization, self-insurance plan, or other person or entity which provides, offers to provide, or administers hospital, outpatient, medical, or other health care benefits to persons treated by a health care provider in this state pursuant to any policy, plan, or contract of accident and sickness insurance as defined in Code Section 33-7-2.

(9) "Private review agent" means any person or entity which performs utilization review for:

(A) An employer with employees who are treated by a health care provider in this state;

(B) A payor; or

(C) A claim administrator.

(10) "Reasonable target review period" means the assignment of a proposed number of days for review for the proposed health care services based upon reasonable length of stay standards such as the Professional Activities Study of the Commission on the Professional and Hospital Activities or other Georgia state-specific length of stay data.

(11) "Utilization review" means a system for reviewing the appropriate and efficient allocation or charges of hospital, outpatient, medical, or other health care services given or proposed to be given to a patient or group of patients for the purpose of advising the claim administrator who determines whether such services or the charges therefor should be covered, provided, or reimbursed by a payor according to the benefits plan. Utilization review shall not include the review or adjustment of claims or the payment of benefits arising under liability, workers' compensation, or malpractice insurance policies as defined in Code Section 33-7-3.

(12) "Utilization review plan" means a reasonable description of the standards, criteria, policies, procedures, reasonable target review periods, and reconsideration and appeal mechanisms governing utilization review activities performed by a private review agent.



§ 33-46-3. Certification of private review agents; exemption

(a) A private review agent may not conduct utilization review of health care provided in this state unless the Commissioner has granted the private review agent a certificate pursuant to this chapter. No individual conducting utilization review shall require certification if such utilization review is performed within the scope of such person's employment with an entity already certified pursuant to this Code section.

(b) The Commissioner shall issue a certificate to an applicant that has met all the requirements of this chapter and all applicable regulations of the Commissioner.

(c) A certificate issued under this chapter is not transferable without the prior approval of the Commissioner.



§ 33-46-4. Requirements for certification

As a condition of certification or renewal thereof, a private review agent shall be required to maintain compliance with the following:

(1) The medical protocols including reconsideration and appeal processes as well as other relevant medical issues used in the private review program shall be established with input from health care providers who are from a major area of specialty and certified by the boards of the American medical specialties selected by a private review agency and shall be made available upon request of health care providers; or protocols, including reconsideration and appeal processes as well as other relevant health care issues used in the private review program, shall be established based on input from persons who are licensed in the appropriate health care provider's specialty recognized by a licensure agency of such a health care provider;

(2) All preadmission review programs shall provide for immediate hospitalization of any patient for whom the treating health care provider determines the admission to be of an emergency nature, so long as medical necessity is subsequently documented;

(3) In the absence of any contractual agreement between the health care provider and the payor, the responsibility for obtaining precertification as well as concurrent review required by the payor shall be the responsibility of the enrollee;

(4) In cases where a private review agent is responsible for utilization review for a payor or claim administrator, the utilization review agent should respond promptly and efficiently to all requests including concurrent review in a timely method and a method for an expedited authorization process shall be available in the interest of efficient patient care;

(5) In any instances where the utilization review agent is questioning the medical necessity or appropriateness of care, the attending health care provider shall be able to discuss the plan of treatment with an identified health care provider trained in a related specialty and no adverse determination shall be made by the utilization review agent until an effort has been made to discuss the patient's care with the patient's attending provider during normal working hours. In the event of an adverse determination, notice to the provider and patient will specify the reasons for the review determination;

(6) To the extent that utilization review programs are administered according to recognized standards and procedures, efficiently with minimal disruption to the provision of medical care, additional payment to providers should not be necessary;

(7) A private review agent shall assign a reasonable target review period for each admission promptly upon notification by the health care provider. Once a target length of stay has been agreed upon with the health care provider, the utilization review agent will not attempt to contact the health care provider or patient for further information until the end of that target review period except for discharge planning purposes or in response to a contact by a patient or health care provider. The provider or the health care facility will be responsible for alerting the utilization review agent in the event of a change in proposed treatment. At the end of the target period, the private review agent will review the care for a continued stay;

(8) A private review agent shall not enter into any incentive payment provision contained in a contract or agreement with a payor which is based on reduction of services or the charges thereof, reduction of length of stay, or utilization of alternative treatment settings; and

(9) Any health care provider may designate one or more individuals to be contacted by the private review agent for information or data. In the event of any such designation, the private review agent shall not contact other employees or personnel of the health care provider except with prior consent to the health care provider. An alternate will be available during normal business hours if the designated individual is absent or unavailable.



§ 33-46-5. Certificate application fees; information to be submitted with application

(a) An applicant for a certificate shall submit an application on a form prescribed by the Commissioner and pay an application fee and a certificate fee as provided in Code Section 33-8-1. The application shall be signed and verified by the applicant.

(b) In conjunction with the application, the private review agent shall submit such information that the Commissioner requires, including but not limited to:

(1) A utilization review plan;

(2) The type and qualifications of the personnel either employed or under contract to perform the utilization review; and

(3) A copy of the materials designed to inform applicable patients and health care providers of the requirements of the utilization review plan.

The information provided must demonstrate to the satisfaction of the Commissioner that the private review agent will comply with the requirements of this chapter.



§ 33-46-6. Expiration and renewal of certificate

(a) A certificate shall expire on the second anniversary of its effective date unless the certificate is renewed for a two-year term as provided in this Code section.

(b) Before the certificate expires but no sooner than 90 days prior to such expiration, a certificate may be renewed for an additional two-year term if the applicant:

(1) Otherwise is entitled to the certificate;

(2) Pays to the Commissioner the renewal fee as provided in Code Section 33-8-1;

(3) Submits to the Commissioner:

(A) A renewal application on the form that the Commissioner requires; and

(B) Satisfactory evidence of compliance with any requirements established by the Commissioner for certificate renewal; and

(4)(A) Establishes and maintains a complaint system which has been approved by the Commissioner and which provides reasonable procedures for the resolution of written complaints initiated by enrollees or health care providers concerning utilization review;

(B) Maintains records of such written complaints for five years from the time the complaints are filed and submits to the Commissioner a summary report at such times and in such format as the Commissioner may require; and

(C) Permits the Commissioner to examine the complaints at any time.



§ 33-46-7. Jurisdiction of Commissioner over private review agents

Private review agents shall be subject to the jurisdiction of the Commissioner in all matters regulated by this chapter and the Commissioner shall have such powers and authority with regard to private review agents as provided in Code Sections 33-2-9 through 33-2-28 with regard to insurers.



§ 33-46-8. Applicability of Chapter 39 of Title 33

Private review agents shall be subject to the provisions of Chapter 39 of this title.



§ 33-46-9. Listings of certificate holders

The Commissioner shall periodically, not less than once a year, provide a list of private review agents issued certificates and the renewal date for those certificates to all hospitals and to any other individual or organization requesting such list.



§ 33-46-10. Reporting requirements

The Commissioner shall establish such reporting requirements upon private review agents as are necessary to determine if the utilization review programs are in compliance with the provisions of this chapter and applicable rules and regulations.



§ 33-46-11. Adoption of rules and regulations

The Commissioner shall adopt rules and regulations to implement the provisions of this chapter.



§ 33-46-12. Exemptions from certificate requirements

No certificate is required for utilization review by any Georgia licensed pharmacist or pharmacy while engaged in the practice of pharmacy, including but not limited to review of the dispensing of drugs, participation in drug utilization review, and monitoring patient drug therapy.



§ 33-46-13. Exemptions from applicability of chapter

(a) This chapter shall not apply to any contract with the federal government for utilization and review of patients eligible for hospital services under Title XVIII or XIX of the Social Security Act.

(b) This chapter shall not apply to any private review agent when such private review agent is working under contract, or an extension or renewal thereof, with a licensed insurer operating under an agreement, providing administrative services pursuant to the provisions of subsection (b) of Code Section 33-20-17 to a health care benefit plan negotiated through collective bargaining as that term is defined in the federal National Labor Relations Act, as amended, if the original agreement was executed and in effect prior to January 1, 1990.

(c) This chapter shall not apply to audits of the medical record for the purposes of verifying that health care services were ordered and delivered.



§ 33-46-14. Commissioner to issue annual report

The Commissioner shall issue an annual report to the Governor and the General Assembly concerning the conduct of utilization review in this state. Such report shall include a description of utilization review programs and the services they provide, an analysis of complaints filed against private review agents by patients or providers, and an evaluation of the impact of utilization review programs on patient access to care. The Commissioner shall not be required to distribute copies of the annual report to the members of the General Assembly but shall notify the members of the availability of the report in the manner which he or she deems to be most effective and efficient.






Chapter 47 - Managing General Agents

§ 33-47-1. Short title

This chapter shall be known and may be cited as the "Managing General Agents Act."



§ 33-47-2. Definitions

As used in this chapter, the term:

(1) "Actuary" means a person who is a member in good standing of the American Academy of Actuaries.

(2) "Insurer" means an insurer as defined in Code Section 33-1-2.

(3)(A) "Managing general agent" means any person, firm, association, or corporation who negotiates and binds ceding reinsurance contracts on behalf of an insurer or manages all or part of the insurance business of an insurer, including the management of a separate division, department, or underwriting office and acts as an agent for such insurer whether known as a managing general agent, general agent, manager, or other similar term, who, with or without the authority, either separately or together with affiliates, produces, directly or indirectly, and underwrites an amount of gross direct written premium equal to or more than 5 percent of the policyholder surplus as reported in the last annual statement of the insurer in any one quarter or year together with one or more of the following:

(i) Adjusts or pays claims in excess of an amount determined by the Commissioner; or

(ii) Negotiates reinsurance on behalf of the insurer.

(B) Notwithstanding the provisions of subparagraph (A) of this paragraph, the following persons shall not be considered as managing general agents for the purposes of this chapter:

(i) An employee of the insurer;

(ii) A United States manager of the United States branch of an alien insurer; or

(iii) An underwriting manager which provides underwriting services only, pursuant to contract, manages any of the insurance underwriting operations of the insurer, is under common control with the insurer, subject to Chapter 13 of this title, and whose compensation is not based on the volume of premiums written.

(4) "Producer" means an agent or subagent as defined in Chapter 23 of this title.

(5) "Underwrite" means the authority to accept or reject risk on behalf of the insurer.



§ 33-47-3. License required; surety bond; errors and omissions policy

(a) No person, firm, association, or corporation shall act in the capacity of a managing general agent with respect to risks located in this state for an insurer licensed in this state unless such person is a licensed producer in this state.

(b) No person, firm, association, or corporation shall act in the capacity of a managing general agent representing an insurer domiciled in this state with respect to risks located outside this state unless such person is licensed as a producer in this state pursuant to the provisions of this chapter.

(c) The Commissioner may require the managing general agent to maintain a surety bond in an amount acceptable to him for the protection of the insurer. The Commissioner may require the managing general agent to maintain an errors and omissions policy.



§ 33-47-4. Written contract with insurer required; contents

No person, firm, association, or corporation acting in the capacity of a managing general agent shall place business with an insurer unless there is in force a written contract between the parties which sets forth the responsibilities of each party and where both parties share responsibility for a particular function, specifies the division of such responsibilities, and which contains the following minimum provisions:

(1) The insurer may terminate the contract for cause upon written notice to the managing general agent. The insurer may suspend the underwriting authority of the managing general agent during the pendency of any dispute regarding the cause for termination;

(2) The managing general agent will render accounts to the insurer detailing all transactions and remit all funds due under the contract to the insurer on not less than a monthly basis;

(3) All funds collected for the account of an insurer will be held by the managing general agent in a fiduciary capacity in a bank which is a member of the Federal Reserve System. This account shall be used for all payments on behalf of the insurer. The managing general agent may retain no more than three months' estimated claims payments and allocated loss adjustment expenses;

(4) Separate records of business written by the managing general agent will be maintained. The insurer shall have access to and right to copy all accounts and records related to its business in a form usable by the insurer and the Commissioner shall have access to all books, bank accounts, and records of the managing general agent in a form usable to the Commissioner. Such records shall be retained according to rules and regulations promulgated by the Commissioner;

(5) The contract may not be assigned in whole or part by the managing general agent;

(6) Appropriate underwriting guidelines including:

(A) The maximum annual premium volume;

(B) The basis of the rates to be charged;

(C) The types of risks which may be written;

(D) Maximum limits of liability;

(E) Applicable exclusions;

(F) Territorial limitations;

(G) Policy cancellation provisions; and

(H) The maximum policy period.

The insurer shall have the right to cancel or nonrenew any policy of insurance subject to the provisions of Chapter 24 of this title which relate to cancellation and nonrenewal of policies;

(7) If the contract permits the managing general agent to settle claims on behalf of the insurer:

(A) All claims must be reported to the company in a timely manner;

(B) A copy of the claim file will be sent to the insurer at its request or as soon as it becomes known that the claim:

(i) Has the potential to exceed an amount determined by the Commissioner or exceeds the limit set by the company, whichever is less;

(ii) Involves a coverage dispute;

(iii) May exceed the managing general agent's claims settlement authority;

(iv) Is open for more than six months; or

(v) Is closed by payment of an amount set by the Commissioner or an amount set by the company, whichever is less;

(C) All claim files will be the joint property of the insurer and the managing general agent. However, upon an order of liquidation of the insurer such files shall become the sole property of the insurer or its estate; the managing general agent shall have reasonable access to and the right to copy the files on a timely basis; and

(D) Any settlement authority granted to the managing general agent may be terminated for cause upon the insurer's written notice to the managing general agent or upon the termination of the contract. The insurer may suspend the settlement authority during the pendency of any dispute regarding the cause for termination;

(8) Where electronic claims files are in existence, the contract must address the timely transmission of the data;

(9) If the contract provides for a sharing of interim profits by the managing general agent, and the managing general agent has the authority to determine the amount of the interim profits by establishing loss reserves or controlling claim payments, or in any other manner, interim profits will not be paid to the managing general agent until one year after they are earned for property insurance business and five years after they are earned on casualty business and not until the profits have been verified pursuant to Code Section 33-47-5; and

(10) The managing general agent shall not:

(A) Bind reinsurance or retrocessions on behalf of the insurer, except that the managing general agent may bind facultative reinsurance contracts pursuant to obligatory facultative agreements if the contract with the insurer contains reinsurance underwriting guidelines including, for both reinsurance assumed and ceded, a list of reinsurers with which such automatic agreements are in effect, the coverages and amounts or percentages that may be reinsured, and commission schedules;

(B) Commit the insurer to participate in insurance or reinsurance syndicates;

(C) Appoint any producer without assuring that the producer is lawfully licensed to transact the type of insurance for which he is appointed;

(D) Without prior approval of the insurer, pay or commit the insurer to pay a claim over a specified amount, net of reinsurance, which shall not exceed 1 percent of the insurer's policyholder's surplus as of December 31 of the last completed calendar year;

(E) Collect any payment from a reinsurer or commit the insurer to any claim settlement with a reinsurer, without prior approval of the insurer. If prior approval is given, a report must be promptly forwarded to the insurer;

(F) Permit its subproducer to serve on the insurer's board of directors;

(G) Jointly employ an individual who is employed with the insurer; or

(H) Appoint a substitute managing general agent.



§ 33-47-4.1. Fully earned policy fees

No licensed managing general agent may charge a fully earned policy fee in connection with the issuance of an insurance policy unless such fee shall be a component of the insurer's rate filing. No fully earned policy fee may exceed $25.00.



§ 33-47-5. Insurer's oversight responsibilities; notice to Commissioner of relationship with managing general agent; conflict of interest

(a) The insurer shall have on file an independent financial examination, in a form acceptable to the Commissioner, of each managing general agent with which it has done business.

(b) If a managing general agent establishes loss reserves, the insurer shall annually obtain the opinion of an actuary attesting to the adequacy of loss reserves established for losses incurred and outstanding on business produced by the managing general agent. This is in addition to any other required loss reserve certification.

(c) The insurer shall periodically and at least semiannually conduct an on-site review of the underwriting and claims processing operations of the managing general agent.

(d) Binding authority for all reinsurance contracts or participation in insurance or reinsurance syndicates shall rest with an officer of the insurer, who shall not be affiliated with the managing general agent.

(e) Within 30 days of entering into or termination of a contract with a managing general agent, the insurer shall provide written notification of such appointment or termination to the Commissioner. Notices of appointment of a managing general agent shall include a statement of duties which the applicant is expected to perform on behalf of the insurer, the lines of insurance for which the applicant is to be authorized to act, and any other information the Commissioner may request.

(f) An insurer shall review its books and records each quarter to determine if any producer has become, by operation of paragraph (3) of Code Section 33-47-2, a managing general agent. If the insurer determines that a producer has become a managing general agent, the insurer shall promptly notify the producer and the Commissioner of such determination and the insurer and producer must fully comply with the provisions of this chapter within 30 days of such determination.

(g) An insurer shall not appoint to its board of directors an officer, director, employee, subproducer, or controlling shareholder of its managing general agents. This subsection shall not apply to relationships governed by Chapter 13 of this title or, if applicable, Chapter 48 of this title.



§ 33-47-6. Principal and agent relationship created

The acts of the managing general agent are considered to be the acts of the insurer on whose behalf it is acting. A managing general agent may be examined as if it were the insurer.



§ 33-47-7. Violation of chapter; penalties

(a) If the Commissioner finds, after a hearing conducted in accordance with Chapter 2 of this title, that any person has violated any provision of this chapter, the Commissioner may order:

(1) For each separate violation, a penalty in an amount not to exceed $10,000.00;

(2) Revocation or suspension of the producer's license; and

(3) The managing general agent to reimburse the insurer or the rehabilitator or liquidator of the insurer for any losses incurred by the insurer caused by a violation of this chapter committed by the managing general agent.

(b) The decision, determination, or order of the Commissioner pursuant to subsection (a) of this Code section shall be subject to judicial review as provided in Chapter 2 of this title.

(c) Nothing contained in this Code section shall affect the right of the Commissioner to impose any other penalties provided for in this title.

(d) Nothing contained in this chapter is intended to or shall in any manner limit or restrict the rights of policyholders, claimants, and auditors.






Chapter 48 - Producer Controlled Property and Casualty Insurers

§ 33-48-1. Short title

This chapter shall be known and may be cited as the "Business Transacted with Producer Controlled Property and Casualty Insurer Act."



§ 33-48-2. Definitions

As used in this chapter, the term:

(1) "Control" or "controlled" shall have the same meaning as provided in paragraph (3) of Code Section 33-13-1, relating to definitions used with regard to insurance company holding systems.

(2) "Independent casualty actuary" means a casualty actuary who is a member of the American Academy of Actuaries and who is not affiliated with; an employee, principal, or direct or indirect owner of; or in any way controlled by the insurer or producer.

(3) "Licensed property and casualty insurer" or "insurer" means any person, firm, association, or corporation duly licensed to transact a property and casualty insurance business in this state and which issues policies covered by Chapter 36 of this title. The following, inter alia, are not licensed property and casualty insurers for the purposes of this chapter:

(A) All nonadmitted insurers;

(B) All risk retention groups as defined in the Superfund Amendments Reauthorization Act of 1986, P.L. No. 99-499, 100 Stat. 1613 (1986) and the Risk Retention Act, 15 U.S.C. Section 3901, et seq. (1982 & Supp. 1986) and Chapter 40 of this title;

(C) All residual market pools and joint underwriting authorities or associations; and

(D) All captive insurers as defined in Chapter 41 of this title.

(4) "Producer" means an insurance agent or broker or agents or brokers or any other person, firm, association, or corporation, when, for any compensation, commission, or other thing of value, such person, firm, association, or corporation acts or aids in any manner in soliciting, negotiating, or procuring the making of any insurance contract on behalf of an insured other than himself or itself.

(5) "Reinsurance intermediary" means any person, firm, association, or corporation who acts as a producer in soliciting, negotiating, or procuring the making of any reinsurance contract or binder on behalf of a ceding insurer or acts as a producer in accepting any reinsurance contract or binder on behalf of an assuming insurer.

(6) "Violation" means, for purposes of this chapter, a finding by the Commissioner that:

(A) The controlling producer did not materially comply with Code Section 33-48-3;

(B) The controlled insurer, with respect to business placed by the controlling producer, engaged in a pattern of charging premiums that were lower than those being charged by such insurer or other insurers for similar risks written during the same period and placed by noncontrolling producers. When determining whether premiums were lower than those prevailing in the market, the Commissioner shall take into consideration applicable industry or actuarial standards at the time the business was written;

(C) The controlling producer failed to maintain records, sufficient:

(i) To demonstrate that such producer's dealings with its controlled insurer were fair and equitable and in compliance with Chapter 13 of this title; or

(ii) To accurately disclose the nature and details of its transactions with the controlled insurer, including such information as is necessary to support the charges or fees to the respective parties;

(D) The controlled insurer, with respect to business placed by the controlling producer, either failed to establish or deviated from its underwriting procedures;

(E) The controlled insurer's capitalization at the time the business was placed by the controlling producer and with respect to such business was not in compliance with criteria established by the Commissioner or this title; or

(F) The controlling producer or the controlled insurer failed to comply substantially with Chapter 13 of this title and any rules and regulations promulgated by the Commissioner pursuant to such chapter.



§ 33-48-3. Limitations on producer who has control of licensed property and casualty insurer; limitations on reinsurance intermediary

(a) No producer which has control of a licensed property and casualty insurer may directly or indirectly place business with such insurer in any transaction in which such producer, at the time the business is placed, is acting as such on behalf of the insured for any compensation, commission, or other thing of value, unless:

(1) There is a written contract between the controlling producer and the insurer, which contract has been approved by the board of directors of the insurer;

(2) Such producer, prior to the effective date of the policy, shall deliver written notice to the prospective insured disclosing the relationship between such producer and the controlled insurer. Such disclosure, signed by the insured, shall be retained in the underwriting file until the filing of the report on examination covering the period in which the coverage is in effect. Except that, if the business is placed through a subproducer who is not a controlling producer, the controlling producer shall retain in his records a signed commitment from the subproducer that the subproducer is aware of the relationship between the insurer and the producer and that the subproducer has or will notify the insured;

(3) All funds collected for the account of the insurer by the controlling producer must be paid, net of commissions, cancellations, and other adjustments, to the insurer no less often than quarterly;

(4) In addition to any other required loss reserve certification, the controlled insurer shall annually, on April 1 of each year, file with the Commissioner an opinion of an independent casualty actuary or other independent loss reserve specialist acceptable to the Commissioner reporting loss ratios for each line of business written and attesting to the adequacy of loss reserves established for losses incurred, including losses incurred but not reported, and outstanding as of the end of the current year on business placed by such producer;

(5) The controlled insurer shall annually report to the Commissioner the amount of commissions paid to such producer, the percentage such amount represents of the net premiums written, and comparable amounts and percentages paid to noncontrolling producers for placements of the same kinds of insurance; and

(6) Every controlled insurer shall have an audit committee of the board of directors composed of independent directors. Prior to approval of the annual financial statement, the audit committee shall meet with management, the insurer's independent certified public accountants, and an independent casualty actuary or other independent loss reserve specialist acceptable to the Commissioner to review the adequacy of the insurer's loss reserves.

(b) No reinsurance intermediary which has control of an assuming insurer may directly or indirectly place business with such insurer in any transaction in which such reinsurance intermediary is acting as a broker on behalf of the ceding insurer. No reinsurance intermediary which has control of a ceding insurer may directly or indirectly accept business from such insurer in any transaction in which such reinsurance intermediary is acting as a producer on behalf of the assuming insurer. The prohibitions in this subsection shall not apply to a reinsurance intermediary which makes a full and complete written disclosure to the parties of its relationship with the assuming or ceding insurer prior to completion of the transaction.



§ 33-48-4. Proceedings upon violation of chapter; burden of proof; penalties

(a)(1) If the Commissioner has reason to believe that a controlling producer has committed or is committing an act which could be determined to be a violation, as defined in paragraph (6) of Code Section 33-48-2, he shall serve upon the controlling producer a statement of the charges and notice of a hearing to be conducted in accordance with Chapter 2 of this title at a time not less than 30 days after the service of the notice and at a place fixed in the notice.

(2) At such hearing, the Commissioner must establish that the controlling producer engaged in a violation, as defined in paragraph (6) of Code Section 33-48-2. The controlling producer shall have an opportunity to be heard and to present evidence rebutting the charges and to establish that the insolvency of the controlled insurer arose out of events not attributable to the violation. The decision, determination, or order of the Commissioner shall be subject to judicial review pursuant to Chapter 2 of this title.

(3) Upon the finding, pursuant to the proceeding set forth in this subsection that the controlling producer committed a violation, as defined in paragraph (6) of Code Section 33-48-2, and the controlling producer failed to establish that such violation did not substantially contribute to the insolvency, the controlling producer shall reimburse the Georgia Insurers Insolvency Pool or the Georgia Life and Health Insurance Guaranty Association for all payments made for losses, loss adjustment, and administrative expenses on the business placed by such producer in excess of gross earned premiums and investment income earned on premiums and loss reserves for such business.

(4) Nothing contained in this Code section shall affect the right of the Commissioner to impose any other penalties provided for in this title.

(b) Nothing contained in this chapter is intended to or shall in any manner alter or affect the rights of policyholders, claimants, creditors, or other third parties.






Chapter 49 - Reinsurance Intermediaries

§ 33-49-1. Short title

This chapter shall be known and may be cited as the "Reinsurance Intermediary Act."



§ 33-49-2. Definitions

As used in this chapter, the term:

(1) "Actuary" means a person who is a member in good standing of the American Academy of Actuaries.

(2) "Controlling person" means any person, firm, association, or corporation who directly or indirectly has the power to direct or cause to be directed the management, control, or activities of the reinsurance intermediary.

(3) "Insurer" means any person, firm, association, or corporation duly licensed in this state pursuant to the applicable provisions of the insurance law as an insurer.

(4) "Licensed producer" means an agent, broker, or reinsurance intermediary licensed pursuant to the applicable provision of this title.

(5) "Qualified United States financial institution" means an institution that:

(A) Is organized or, in the case of a United States office of a foreign banking organization, licensed under the laws of the United States or any state thereof;

(B) Is regulated, supervised, and examined by United States federal or state authorities having regulatory authority over banks and trust companies; and

(C) Has been determined by either the Commissioner or the Securities Valuation Office of the National Association of Insurance Commissioners to meet such standards of financial condition and standing as are considered necessary and appropriate to regulate the quality of financial institutions whose letters of credit will be acceptable to the Commissioner.

(6) "Reinsurance intermediary" means a reinsurance intermediary broker or a reinsurance intermediary manager as these terms are defined in paragraphs (7) and (8) of this Code section.

(7) "Reinsurance intermediary broker" or "broker" means any person, other than an officer or employee of the ceding insurer, firm, association, or corporation who solicits, negotiates, or places reinsurance cessions or retrocessions on behalf of a ceding insurer without the authority or power to bind reinsurance on behalf of such insurer.

(8) "Reinsurance intermediary manager" or "manager" means any person, firm, association, or corporation who has authority to bind or manages all or part of the assumed reinsurance business of a reinsurer, including the management of a separate division, department, or underwriting office, and acts as an agent for such reinsurer whether known as a reinsurance intermediary manager, manager, or other similar term. Notwithstanding the above, for the purposes of this chapter the following persons shall not be considered as reinsurance intermediary managers with respect to such reinsurer:

(A) An employee of the reinsurer;

(B) A United States manager of the United States branch of an alien reinsurer;

(C) An underwriting manager which, pursuant to contract, manages all the reinsurance operations of the reinsurer, is under common control with the reinsurer, subject to Chapter 13 of this title, and whose compensation is not based on the volume of premiums written; or

(D) The manager of a group, association, pool, or organization of insurers which engages in joint underwriting or joint reinsurance and who is subject to examination by the commissioner of insurance of the state in which the manager's principal business office is located.

(9) "Reinsurer" means any person, firm, association, or corporation duly licensed in this state pursuant to the applicable provisions of this title as an insurer with the authority to assume reinsurance.

(10) "To be in violation" means that the reinsurance intermediary, insurer, or reinsurer for whom the reinsurance intermediary was acting failed to substantially comply with the provisions of this chapter.



§ 33-49-3. Brokers and managers required to be licensed producers; surety bond; errors and omissions policy; reinsurance intermediary license; exemption

(a) No person, firm, association, or corporation shall act as a broker in this state if the broker maintains an office either directly or as a member or employee of a firm or association or as an officer, director, or employee of a corporation:

(1) In this state, unless such broker is a licensed producer in this state; or

(2) In another state, unless such broker is a licensed producer in this state or another state having a law substantially similar to this chapter or unless such broker is licensed in this state as a nonresident reinsurance intermediary.

(b) No person, firm, association, or corporation shall act as a manager:

(1) For a reinsurer domiciled in this state, unless such manager is a licensed producer in this state;

(2) In this state, if the manager maintains an office either directly or as a member or employee of a firm or association or as an officer, director, or employee of a corporation in this state, unless such manager is a licensed producer in this state;

(3) In another state for a nondomestic insurer, unless such manager is a licensed producer in this state or another state having a law substantially similar to this chapter or such person is licensed in this state as a nonresident reinsurance intermediary.

(c) The Commissioner may require a manager subject to subsection (b) of this Code section to:

(1) File a bond in an amount from an insurer acceptable to the Commissioner for the protection of the reinsurer; and

(2) Maintain an errors and omissions policy in an amount acceptable to the Commissioner.

(d)(1) The Commissioner may issue a reinsurance intermediary license to any person, firm, association, or corporation who has complied with the requirements of this chapter. Any such license issued to a firm or association will authorize all the members of such firm or association and any designated employees to act as reinsurance intermediaries under the license, and all such authorized persons shall be named in the application and any supplements thereto. Any such license issued to a corporation shall authorize all of the officers, and any designated employees and directors thereof, to act as reinsurance intermediaries on behalf of such corporation, and all such authorized persons shall be named in the application and any supplements thereto.

(2) If the applicant for a reinsurance intermediary license is a nonresident, such applicant, as a condition precedent to receiving or holding a license, shall designate the Commissioner as agent for service of process in the manner, and with the same legal effect, provided for by this chapter for designation of service of process upon unauthorized insurers; and also shall furnish the Commissioner with the name and address of a resident of this state upon whom notices or orders of the Commissioner or process affecting such nonresident reinsurance intermediary may be served. Such licensee shall promptly notify the Commissioner in writing of every change in its designated agent for service of process, and such change shall not become effective until acknowledged by the Commissioner.

(e) The Commissioner may refuse to issue a reinsurance intermediary license if in his judgment the applicant; any person named on the application; any member, principal, officer, or director of the applicant; or any controlling person of such applicant is not trustworthy to act as a reinsurance intermediary or that any of the foregoing has given cause for revocation or suspension of such license or has failed to comply with any prerequisite for the issuance of such license. Upon written request therefor, the Commissioner will furnish a summary of the basis for refusal to issue a license, which document shall be privileged and not subject to Article 4 of Chapter 18 of Title 50, relating to the inspection of public records.

(f) Licensed attorneys at law of this state when acting in their professional capacity as such shall be exempt from this Code section.



§ 33-49-4. Written authorization of relationship required; contents

Transactions between a broker and the insurer it represents in such capacity shall only be entered into pursuant to a written authorization specifying the responsibilities of each party. The authorization shall, at a minimum, provide that:

(1) The insurer may terminate the broker's authority at any time;

(2) The broker will render accounts to the insurer accurately detailing all material transactions, including information necessary to support all commissions, charges, and other fees received by or owing to the broker, and remit all funds due to the insurer within 30 days of receipt;

(3) All funds collected for the insurer's account will be held by the broker in a fiduciary capacity in a bank which is a qualified United States financial institution;

(4) The broker will comply with Code Section 33-49-5;

(5) The broker will comply with the written standards established by the insurer for the cession or retrocession of all risks; and

(6) The broker will disclose to the insurer any relationship with any reinsurer to which business will be ceded or retroceded.



§ 33-49-5. Retention of records

(a) For at least ten years after expiration of each contract of reinsurance transacted by the broker, the broker will keep a complete record for each transaction showing:

(1) The type of contract, limits, underwriting restrictions, classes or risks, and territory;

(2) The period of coverage, including effective and expiration dates, cancellation provisions, and notice required of cancellation;

(3) Reporting and settlement requirements of balances;

(4) The rate used to compute the reinsurance premium;

(5) The names and addresses of assuming reinsurers;

(6) Rates of all reinsurance commissions, including the commissions on any retrocessions handled by the broker;

(7) Related correspondence and memoranda;

(8) Proof of placement;

(9) Details regarding retrocessions handled by the broker including the identity of retrocessionaires and the percentage of each contract assumed or ceded;

(10) Financial records, including, but not limited to, premium and loss accounts; and

(11) When the broker procures a reinsurance contract on behalf of a licensed ceding insurer:

(A) Directly from any assuming reinsurer, written evidence that the assuming reinsurer has agreed to assume the risk; or

(B) If placed through a representative of the assuming reinsurer, other than an employee, written evidence that such reinsurer has delegated binding authority to the representative.

(b) The insurer will have access and the right to copy and audit all accounts and records maintained by the broker related to its business in a form usable by the insurer.



§ 33-49-6. Prohibition against employing unlicensed broker or individual employed by broker; annual statement of broker's financial condition required

(a) An insurer shall not engage the services of any person, firm, association, or corporation to act as a broker on its behalf unless such person is licensed as required by subsection (a) of Code Section 33-49-3.

(b) An insurer may not employ an individual who is employed by a broker with which it transacts business unless such broker is under common control with the insurer and subject to Chapter 13 of this title.

(c) The insurer shall annually obtain a copy of statements of the financial condition of each broker with which it transacts business.



§ 33-49-7. Written contract required between manager and reinsurer; contents

Transactions between a manager and the reinsurer it represents in such capacity shall only be entered into pursuant to a written contract, specifying the responsibilities of each party, which shall be approved by the reinsurer's board of directors. At least 30 days before such reinsurer assumes or cedes business through such producer, a true copy of the approved contract shall be filed with the Commissioner for approval. The contract shall, at a minimum, provide that:

(1) The reinsurer may terminate the contract for cause upon written notice to the manager. The reinsurer may immediately suspend the authority of the manager to assume or cede business during the pendency of any dispute regarding the cause for termination;

(2) The manager will render accounts to the reinsurer accurately detailing all material transactions, including information necessary to support all commissions, charges, and other fees received by or owing to the manager, and remit all funds due under the contract to the reinsurer on not less than a monthly basis;

(3) All funds collected for the reinsurer's account will be held by the manager in a fiduciary capacity in a bank which is a qualified United States financial institution as defined in paragraph (5) of Code Section 33-49-2. The manager may retain no more than three months' estimated claims payments and allocated loss adjustment expenses. The manager shall maintain a separate bank account for each reinsurer that it represents;

(4) For at least ten years after expiration of each contract of reinsurance transacted by the manager, the manager will keep a complete record for each transaction showing:

(A) The type of contract, limits, underwriting restrictions, classes or risks, and territory;

(B) The period of coverage, including effective and expiration dates, cancellation provisions and notice required of cancellation, and disposition of outstanding reserves on covered risks;

(C) Reporting and settlement requirements of balances;

(D) The rate used to compute the reinsurance premium;

(E) The names and addresses of reinsurers;

(F) Rates of all reinsurance commissions, including the commissions on any retrocessions handled by the manager;

(G) Related correspondence and memoranda;

(H) Proof of placement;

(I) Details regarding retrocessions handled by the manager, as permitted by subsection (d) of Code Section 33-49-9, including the identity of retrocessionaires and the percentage of each contract assumed or ceded;

(J) Financial records, including, but not limited to, premium and loss accounts; and

(K) When the manager places a reinsurance contract on behalf of a ceding insurer:

(i) Directly from any assuming reinsurer, written evidence that the assuming reinsurer has agreed to assume the risk; or

(ii) If placed through a representative of the assuming reinsurer, other than an employee, written evidence that such reinsurer has delegated binding authority to the representative;

(5) The reinsurer will have access and the right to copy all accounts and records maintained by the manager related to its business in a form usable by the reinsurer;

(6) The contract cannot be assigned in whole or in part by the manager;

(7) The manager will comply with the written underwriting and rating standards established by the insurer for the acceptance, rejection, or cession of all risks;

(8) The rates, terms, and purposes of commissions, charges, and other fees which the manager may levy against the reinsurer are set forth;

(9) If the contract permits the manager to settle claims on behalf of the reinsurer:

(A) All claims will be reported to the reinsurer in a timely manner;

(B) A copy of the claim file will be sent to the reinsurer at its request or as soon as it becomes known that the claim:

(i) Has the potential to exceed the lesser of an amount determined by the Commissioner or the limit set by the reinsurer;

(ii) Involves a coverage dispute;

(iii) May exceed the manager's claims settlement authority;

(iv) Is open for more than six months; or

(v) Is closed by payment of the lesser of an amount set by the Commissioner or an amount set by the reinsurer;

(C) All claim files will be the joint property of the reinsurer and manager. However, upon an order of liquidation of the reinsurer such files shall become the sole property of the reinsurer or its estate; the manager shall have reasonable access to and the right to copy the files on a timely basis; and

(D) Any settlement authority granted to the manager may be terminated for cause upon the reinsurer's written notice to the manager or upon the termination of the contract. The reinsurer may suspend the settlement authority during the pendency of the dispute regarding the cause of termination;

(10) If the contract provides for a sharing of interim profits by the manager, that such interim profits will not be paid until one year after the end of each underwriting period for property business and five years after the end of each underwriting period for casualty business or a later period set by the Commissioner for specified lines of insurance and not until the adequacy of reserves on remaining claims has been verified pursuant to subsection (c) of Code Section 33-49-9;

(11) The manager will annually provide the reinsurer with a statement of its financial condition prepared by an independent certified accountant;

(12) The reinsurer shall periodically and at least semi-annually conduct an on-site review of the underwriting and claims processing operations of the manager;

(13) The manager will disclose to the reinsurer any relationship it has with any insurer prior to ceding or assuming any business with such insurer pursuant to this contract; and

(14) Within the scope of its actual or apparent authority the acts of the manager shall be deemed to be the acts of the reinsurer on whose behalf it is acting.



§ 33-49-8. Restrictions on manager's operations

The manager shall not:

(1) Cede retrocessions on behalf of the reinsurer, except that the manager may cede facultative retrocessions pursuant to obligatory facultative agreements if the contract with the reinsurer contains reinsurance underwriting guidelines for such retrocessions. Such guidelines shall include a list of reinsurers with which such automatic agreements are in effect, and for each such reinsurer, the coverages and amounts or percentages that may be reinsured, and commission schedules;

(2) Commit the reinsurer to participate in reinsurance syndicates;

(3) Appoint any producer without assuring that the producer is lawfully licensed to transact the type of reinsurance for which he is appointed;

(4) Without prior approval of the reinsurer, pay or commit the reinsurer to pay a claim, net of retrocessions, that exceeds the lesser of an amount specified by the reinsurer or 1 percent of the reinsurer's policyholder's surplus as of December 31 of the last complete calendar year;

(5) Collect any payment from a retrocessionaire or commit the reinsurer to any claim settlement with a retrocessionaire, without prior approval of the reinsurer. If prior approval is given, a report must be promptly forwarded to the reinsurer;

(6) Jointly employ an individual who is employed by the reinsurer unless such manager is under common control with the reinsurer subject to Chapter 13 of this title; or

(7) Appoint a submanager.



§ 33-49-9. Restrictions on reinsurer's operations

(a) A reinsurer shall not engage the services of any person, firm, association, or corporation to act as a manager on its behalf unless such person is licensed as required by subsection (b) of Code Section 33-49-3.

(b) The reinsurer shall annually obtain a copy of statements of the financial condition of each manager which such reinsurer has engaged prepared by an independent certified accountant in a form acceptable to the Commissioner.

(c) If a manager establishes loss reserves, the reinsurer shall annually obtain the opinion of an actuary attesting to the adequacy of loss reserves established for losses incurred and outstanding on business produced by the manager. This opinion shall be in addition to any other required loss reserve certification.

(d) Binding authority for all retrocessional contracts or participation in reinsurance syndicates shall rest with an officer of the reinsurer who shall not be affiliated with the manager.

(e) Within 30 days of termination of a contract with a manager, the reinsurer shall provide written notification of such termination to the Commissioner.

(f) A reinsurer shall not appoint to its board of directors any officer, director, employee, controlling shareholder, or subproducer of its manager. This subsection shall not apply to relationships governed by Chapter 13 or Chapter 48 of this title.



§ 33-49-10. Examination of reinsurance intermediaries and managers by Commissioner

(a) A reinsurance intermediary shall be subject to examination by the Commissioner. The Commissioner shall have access to all books, bank accounts, and records of the reinsurance intermediary in a form usable to the Commissioner.

(b) A manager may be examined as if it were the reinsurer.



§ 33-49-11. Violations; penalties

(a) A reinsurance intermediary, insurer, or reinsurer found by the Commissioner, after a hearing conducted in accordance with Chapter 2 of this title, to be in violation of any provision of this chapter, shall:

(1) For each separate violation, pay a penalty in an amount not exceeding $10,000.00;

(2) Be subject to revocation or suspension of its license; and

(3) If a violation was committed by the reinsurance intermediary, such reinsurance intermediary shall make restitution to the insurer, reinsurer, rehabilitator, or liquidator of the insurer or reinsurer for the net losses incurred by the insurer or reinsurer attributable to such violation.

(b) The decision, determination, or order of the Commissioner pursuant to subsection (a) of this Code section shall be subject to judicial review pursuant to Chapter 2 of this title.

(c) Nothing contained in this Code section shall affect the right of the Commissioner to impose any other penalties provided in this title.

(d) Nothing contained in this chapter is intended to or shall in any manner limit or restrict the rights of policyholders, claimants, creditors, or other third parties or confer any rights to such persons.






Chapter 50 - Multiple Employer Self-Insured Health Plans

§ 33-50-1. Definition of multiple employer self-insured health plan

As used in this chapter, the term "multiple employer self-insured health plan" means any plan or arrangement which is established or maintained for the purpose of offering or providing health, dental, or short-term disability benefits to employees of two or more employers but which is not fully insured. A plan or arrangement is considered fully insured only if all benefits payable are guaranteed under a contract or policy of insurance issued by an insurer authorized to transact business in this state.



§ 33-50-2. License required to transact business; health plans of municipalities, counties, or other political subdivisions

(a) It is unlawful for any multiple employer self-insured health plan to transact business in this state without a license issued by the Commissioner. Any of the acts described as the transaction of insurance in Code Section 33-1-2, effected by mail or otherwise, by or on behalf of a multiple employer self-insured health plan constitutes the transaction of business in this state. Any multiple employer self-insured health plan which transacts business in this state without the license required by this chapter shall be considered to be an unauthorized insurer within the meaning of Chapter 5 of this title and all remedies and penalties prescribed in such chapter shall be fully applicable.

(b) This chapter does not apply to any plan or arrangement established or maintained by municipalities, counties, or other political subdivisions of this state; any multiple employer self-insured health plan which is not subject to the application of state insurance laws under the provisions of the Employee Retirement Income Security Act of 1974, 29 U.S.C. Section 1001, et seq.; to organizations established under the authority of or receiving funds pursuant to 42 U.S.C. Section 254(b) or 254(c), the federal Public Health Service Act; any other nonprofit organization exempt from federal taxation whose primary purpose is providing access to primary health care services for indigent citizens of Georgia; any plan or arrangement established or maintained by a nonprofit educational organization with assets of more than $100 million for the benefit of the employees of such organization and the employees of any affiliated or associated persons, firms, associations, or corporations which perform functions related to those of such educational organization or of which a majority of the membership of the governing body is composed of employees or members of the governing body of the nonprofit educational organization; or to any plan or arrangement established or maintained, directly or through a legal entity, by two or more accredited independent nonproprietary institutions of higher education located in this state that have combined assets of more than $100 million and are members of the Georgia nonprofit corporation representing a majority of the accredited independent nonproprietary institutions of higher education located in this state for the benefit of the employees, including retired employees, of:

(1) Such institutions;

(2) Any affiliated or associated persons, firms, associations, trusts, or corporations that perform functions similar or related to those of one or more of such institutions or of which a majority of the membership of the governing body is composed of employees or members of the governing body of one or more of such institutions; and

(3) The Georgia nonprofit corporation representing a majority of the accredited independent nonproprietary institutions of higher education located in this state.



§ 33-50-3. Application for license; payment of fees; payment of premium taxes

(a) Application for a license shall be made on forms prescribed by the Commissioner.

(b) Every multiple employer self-insured health plan shall pay to the Commissioner annual license fees, as established by rule or regulation of the Commissioner.

(c) Every multiple employer self-insured health plan shall be exempt from the payment of premium taxes on the plan's net premium.



§ 33-50-4. Filing of bylaws, schedules of benefits, and management, administration, and trust agreements

At the time application for a license is made, the multiple employer self-insured health plan shall file with the Commissioner a copy of the plan's bylaws, all schedules of benefits, and all management, administration, and trust agreements which the plan had made or proposes to make for the conduct of its business and affairs. Any proposed changes or amendments to the foregoing must also be filed with the Commissioner.



§ 33-50-5. Minimum surplus; capital requirements; security deposit; annual audit; aggregate excess stop-loss coverage; individual excess stop-loss coverage

(a) No multiple employer self-insured health plan shall be licensed unless it shall possess and thereafter maintain a minimum surplus of at least $200,000.00.

(b) A multiple employer self-insured health plan shall be subject to and comply with the applicable regulatory action level risk-based capital requirements prescribed by Chapter 56 of this title.

(c) Every multiple employer self-insured health plan shall maintain a security deposit with the Commissioner. The amount of the deposit shall be $100,000.00 and shall be in the form of securities eligible for the investment of capital funds of domestic insurers. The deposit shall be administered in accordance with the provisions of Chapter 12 of this title.

(d) Every multiple employer self-insured health plan shall annually obtain an opinion from a qualified actuary as to the adequacy of its loss reserves. Such opinion shall be prepared and issued based on standards adopted from time to time by the Actuarial Standards Board and in accordance with instruction prescribed by the National Association of Insurance Commissioners.

(e) Every multiple employer self-insured health plan licensed pursuant to this chapter shall have an annual audit by an independent certified public accountant in accordance with Georgia Insurance Department Regulation 120-2-60 and instructions prescribed by the National Association of Insurance Commissioners.

(f) Every multiple employer self-insured health plan shall file financial statements with the Commissioner in accordance with the provisions of Georgia Insurance Department Regulation 120-2-18-.06.

(g) (1) Every multiple employer self-insured health plan shall obtain and thereafter maintain aggregate excess stop-loss coverage and individual excess stop-loss coverage.

(2) Excess stop-loss coverage required by this Code section shall be issued by an insurer licensed by the state.

(3) The retention limits for both the aggregate excess stop-loss coverage and individual excess stop-loss coverage shall be determined annually by a qualified actuary based on sound actuarial principles.

(4) Any stop-loss contract maintained pursuant to this Code section shall contain a provision that the stop-loss insurer shall give the multiple employer self-insured health plan and the Commissioner a minimum of 180 days' notice of cancellation or nonrenewal.

(5) If the multiple employer self-insured health plan fails to obtain replacement coverage within 90 days after receipt of the notice of cancellation or nonrenewal, the trustees of the plan shall provide for the orderly liquidation of the multiple employer self-insured health plan.

(h) (1) Each participating employer shall be jointly and severally liable for all legal obligations of the multiple employer self-insured health plans created on or after July 1, 2010.

(2) If the assets of the multiple employer self-insured health plan are at any time insufficient to enable the plan to discharge its legal liabilities and other obligations and to maintain the surplus required under this Code section, it shall forthwith make up the deficiency or levy an assessment upon its participating employers for the amount needed to make up the deficiency.

(3) If the multiple employer self-insured health plan fails to make up the deficiency or make the required assessment within 30 days after the Commissioner orders it to do so or if the deficiency is not fully made up within 60 days after the date on which any such assessment is made or within such longer period as may be specified by the Commissioner, the plan shall be deemed to be insolvent.

(4) If the liquidation of a multiple employer self-insured health plan is ordered, an assessment shall be levied upon its participating employers for such an amount as the Commissioner determines to be necessary to discharge all liabilities of the plan, including the reasonable costs of liquidation.

(i) A multiple employer self-insured health plan licensed before January 1, 2010, shall have until December 31, 2011, to comply with the provisions of this Code section.



§ 33-50-6. Requirements for holding of funds collected

Funds collected from the participating employers under multiple employer self-insured health plans shall be held in trust subject to the following requirements:

(1) A board of trustees elected by participating employers shall serve as fund managers on behalf of participants. Trustees shall be plan participants or be an employee or owner of a participating employer or an employee of a sponsoring association. No participating employer shall be represented by more than one trustee. A minimum of three and a maximum of seven trustees may be elected. Trustees shall not receive remuneration but they may be reimbursed for actual and reasonable expenses incurred in connection with duties as trustee;

(2) Trustees shall be bonded in an amount not less than $150,000.00 from a licensed surety company or covered under a directors and officers liability policy issued to the multiple employer self-insured health plan;

(3) Investment of plan funds shall be subject to the same restrictions which are applicable to insurers as provided in Chapter 11 of this title; and

(4) A multiple employer self-insured health plan shall maintain a minimum loss ratio of at least 70 percent. Compliance with such minimum loss ratio standard shall be evaluated annually by a multiple employer self-insured health plan. Failure to comply with minimum loss ratio standards shall result in a premium refund to participating employers.



§ 33-50-7. Required disclosure statements

Every application for benefits and every benefit plan issued by a multiple employer self-insured health plan shall contain in contrasting color, in not less than ten-point type, the following statements:

(1) The plan is a self-insured plan, and benefits are not guaranteed by a licensed insurer;

(2) The plan is not covered by the Georgia Life and Health Guaranty Association;

(3) This is a fully assessable benefit plan. In the event that the multiple employer self-insured health plan is unable to pay its obligations, participating employers shall be required to contribute on a joint and several basis the funds necessary to meet any unpaid obligations; and

(4) Certain other major protections offered to Georgia residents under the Georgia Insurance Code and Rules and Regulations, such as conversion rights and certain mandated or required benefits, may not be available through the multiple employer self-insured plan.



§ 33-50-8. Health plans subject to examinations

Every multiple employer self-insured health plan shall be subject to examination in accordance with Chapter 2 of this title.



§ 33-50-9. Dissolution of plan

(a) A plan that desires to cease existence shall apply to the Commissioner for authority to dissolve. Applications to dissolve must be on forms prescribed by the Commissioner and must be approved or disapproved by the Commissioner within 60 days of receipt. Dissolution without authorization is prohibited and does not absolve a plan or its participants from fulfilling the plan's continuing obligations. An application to dissolve must be granted if either of the following conditions is met:

(1) The plan demonstrates that it has no outstanding liabilities, including incurred but not reported liabilities; or

(2) The plan has obtained an irrevocable commitment from a licensed insurer which provides for payment of all outstanding liabilities and for providing all related services, including payment of claims, preparation of reports, and administration of transactions associated with the period when the plan provided coverage.

(b) Upon dissolution, after payment of all outstanding liabilities and indebtedness, the assets of the plan must be distributed to all employers participating in the plan during the last five years immediately preceding dissolution. The distributive share of each employer must be in the proportion that all contributions made by the employer during such five-year period bear to the total contributions made by all participating employers during such five-year period.



§ 33-50-10. Rules and regulations promulgated by Commissioner

The Commissioner may promulgate rules or regulations which are necessary to implement the provisions of this chapter and to ensure the safe and proper operation of multiple employer self-insured health plans in this state.



§ 33-50-11. Power of Commissioner to suspend license

(a) If the Commissioner is of the opinion that a multiple employer self-insured health plan is in an unsound condition, that it has failed to comply with the law or any applicable rule or regulations or orders issued by the Commissioner, or that it is in a condition which renders its proceedings hazardous to the public or to persons covered under the plan, the Commissioner may, after a hearing, revoke or suspend the license of the plan or, in lieu thereof, impose a monetary penalty in accordance with Chapter 2 of this title.

(b) If the Commissioner is of the opinion that any of the grounds set forth in subsection (a) of this Code section exists, the Commissioner may commence delinquency proceedings against the plan and supervise, rehabilitate, or liquidate the plan in accordance with the procedures set forth in Chapter 37 of this title.



§ 33-50-12. Legislative intent

It is the intent of the General Assembly that a multiple employer self-insured health plan be created and maintained by and for the benefit of participating employers and operated under their exclusive management and control. This chapter is not intended to permit third-party administrators or other entrepreneurial promoters to establish a trust or plan and then proceed to solicit employers as participants. It is specifically intended that the impetus for the creation of the plan must come from the employers themselves, and the employers must at all times exercise absolute control over the management and conduct of the plan's business and affairs.



§ 33-50-13. Date when filings due

All multiple employer self-insured health plans who have member employees in this state as of July 1, 1991, shall have until October 1, 1991, to make all filings necessary to comply with this chapter.



§ 33-50-14. Commissioner approval of plans offering coverage in other states

A multiple employer self-insured health plan which covers lives in other states may cover lives in this state only if the Commissioner deems the plan to be in compliance with the requirements of this chapter.






Chapter 51 - Georgia Affordable Hsa Eligible High Deductible Health Plan

§ 33-51-1. Short title

This chapter shall be known and may be cited as the "Georgia Affordable HSA Eligible High Deductible Health Plan."



§ 33-51-2. Legislative intent

It is the intent of the General Assembly:

(1) To authorize the Commissioner to establish flexible guidelines for health savings account eligible high deductible plan designs which will be affordable to Georgians and to increase the availability of these types of plans by accident and sickness insurers licensed to transact such insurance in this state;

(2) To encourage the offering of affordable health savings account eligible high deductible plans, as required under the rules of the federal Internal Revenue Service related to the establishment of health savings accounts, with the specific intent of reaching many otherwise uninsured Georgians and the general intent of creating affordable comprehensive health insurance for all Georgians; and

(3) To enhance the affordability of insurance with the flexible health savings account eligible high deductible plans allowed under this chapter by allowing rewards and incentives for participation in and adherence to health behaviors that recognize the value of the personal responsibility of each citizen to maintain good health, seek preventive care services, and comply with approved treatments.



§ 33-51-3. Development of guidelines; promotion by Commissioner; authority of Commissioner

(a) The Commissioner shall develop flexible guidelines for coverage and approval of health savings account eligible high deductible plans which are designed to qualify under federal and state requirements as high deductible health plans for use with health savings accounts which comply with federal requirements under the applicable provisions of the federal Internal Revenue Code for high deductible health plans sold in connection with health savings accounts.

(b) The Commissioner shall be authorized to encourage and promote the marketing of health savings account eligible high deductible plans by accident and sickness insurers in this state; provided, however, that nothing in this Code section shall be construed to authorize the sale of insurance in violation of Chapter 3 of this title or interstate sales of insurance.

(c) The Commissioner shall be authorized to conduct a national study of health savings account eligible high deductible plans available in other states and to determine if and how these products serve the uninsured and if they should be made available to Georgians.

(d) The Commissioner shall be authorized to develop an automatic or fast track approval process for health savings account eligible high deductible plans already approved under the laws and regulations of this state or other states.

(e) The Commissioner shall be authorized to promulgate such rules and regulations as he or she deems necessary and appropriate for the design, promotion, and regulation of health savings account eligible high deductible plans, including rules and regulations for the expedited review of standardized policies, advertisements and solicitations, and other matters deemed relevant by the Commissioner.



§ 33-51-4. Programs not considered unfair trade practice

Insurers that include and operate wellness and health promotion programs, disease and condition management programs, health risk appraisal programs, and similar provisions in their high deductible health policies in keeping with federal requirements shall not be considered to be engaging in unfair trade practices under Code Section 33-6-4 with respect to references to the practices of illegal inducements, unfair discrimination, and rebating.



§ 33-51-5. Nonpreferred provider reimbursement

There shall be no required relationship between preferred provider and nonpreferred provider plan reimbursements for health savings account eligible high deductible plans using nonpreferred provider reimbursements. Such plans, however, shall not:

(1) Unfairly deny health benefits for medically necessary covered services;

(2) Have differences in benefit levels payable to preferred providers compared to other providers that unfairly deny benefits for covered services;

(3) Have a plan coinsurance percentage applicable to benefit levels for services provided by nonpreferred providers that is less than 60 percent of the benefit levels under the policy for such services; or

(4) Have an adverse effect on the availability or the quality of services.



§ 33-51-6. Incentives for preferred providers

Notwithstanding the provisions of paragraphs (2) and (3) of Code Section 33-51-5, health benefit plans providing incentives for covered persons to use pharmaceutical or dental services of preferred providers shall provide, and clearly indicate, that the payment or reimbursement for a noncontracting provider of covered pharmaceutical or dental services shall be the same as the payment or reimbursement for a preferred provider of covered pharmaceutical or dental services; provided, however, that the health benefit plan shall not be required to make payment or reimbursement in an amount which is greater than the actual fee charged by the provider for such dental or pharmaceutical services.



§ 33-51-7. Health reimbursement arrangement only

(a) The Commissioner shall be authorized to allow health reimbursement arrangement only plans that encourage employer financial support of health insurance or health related expenses recognized under the rules of the federal Internal Revenue Service to be approved for sale in connection with or packaged with individual health insurance policies otherwise approved by the Commissioner.

(b) Health reimbursement arrangement only plans that are not sold in connection with or packaged with individual health insurance policies shall not be considered insurance under this title.

(c) Individual insurance policies offered or funded through health reimbursement arrangements shall not be considered employer sponsored or group coverage for purposes of this title, and nothing in this Code section shall be interpreted to require an insurer to offer an individual health insurance policy for sale in connection with or packaged with a health reimbursement arrangement or to accept premiums from health reimbursement arrangement plans for individual health insurance policies.






Chapter 52 - Assumption Reinsurance Agreements

§ 33-52-1. Applicability of chapter

(a) This chapter shall apply to any insurer authorized or doing business in this state which transfers or assumes the obligations or risks on contracts of insurance written or assumed in this state to or from another insurer pursuant to an assumption reinsurance agreement.

(b) This chapter shall not apply to:

(1) Any reinsurance agreement or transaction in which the ceding insurer continues to remain directly liable for its insurance obligations or risks under the contracts of insurance subject to the reinsurance agreement;

(2) The substitution of one insurer for another upon expiration of insurance coverage pursuant to statutory or contractual requirements and the issuance of a new contract of insurance by another insurer;

(3) The transfer of contracts of insurance pursuant to mergers or consolidations of two or more insurers to the extent that those transactions are regulated by statute;

(4) Any insurer subject to a judicial order of liquidation or rehabilitation; or

(5) Any contract controlled by a state guaranty association or a state insolvency pool.



§ 33-52-2. Definitions

As used in this chapter:

(1) "Assuming insurer" means the insurer which acquires an insurance obligation or risk from the transferring insurer pursuant to an assumption reinsurance agreement.

(2) "Assumption reinsurance agreement" means any contract which both:

(A) Transfers insurance obligations or risks of existing or in-force contracts of insurance from a transferring insurer to an assuming insurer; and

(B) Is intended to effect a novation of the transferred contract of insurance with the result that the assuming insurer becomes directly liable to the policyholders of the transferring insurer and the transferring insurer's insurance obligations or risks under such contracts are extinguished.

(3) "Contract of insurance" means any written agreement between an insurer and policyholder pursuant to which the insurer, in exchange for a premium or other consideration, agrees to assume an obligation or risk of the policyholder or to make payments on behalf of or to the policyholder or its beneficiaries; it shall include all property, casualty, life, health, accident, accident and sickness, surety, title, and annuity business authorized to be written pursuant to the provisions of this title.

(4) "Notice of transfer" means the written notice to policyholders required by subsection (a) of Code Section 33-52-3.

(5) "Policyholder" means any individual or entity which has the right to terminate or otherwise alter the terms of a contract of insurance. It includes any person issued a group certificate under a group insurance contract if the certificate vests in such person, separate from the rights of the group contract holder, rights against the insurer that the group contract holder may not terminate. The right to keep the policy in force referred to in this chapter shall not include the right to elect individual coverage under the federal consolidated Omnibus Budget Reconciliation Act (COBRA) Section 601, et seq., of the Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. Section 1161, et seq., or under continuation and conversion provisions found in Chapter 24 of this title.

(6) "Transferring or ceding insurer" means the insurer which transfers or cedes an insurance obligation or risk to an assuming insurer pursuant to an assumption reinsurance agreement.



§ 33-52-3. Notice of transfer; contents and form of notice; prior approval of Commissioner

(a)(1) The transferring insurer shall provide or cause to be provided to each policyholder by first-class mail, addressed to the policyholder's last known address or to the address to which premium notices or other policy documents are sent, a notice of transfer; provided, however, that, upon application by the transferring insurer, the Commissioner may approve an alternative method of notification. The notice of transfer shall state or provide the following:

(A) A detailed statement explaining the reason or reasons for the transfer;

(B) The date the transfer and novation of the policyholder's contract of insurance is proposed to take place;

(C) The names, addresses, and telephone numbers of the assuming and transferring insurers;

(D) That the policyholder may reject the transfer and novation;

(E) The procedure and time limit for rejecting the transfer and novation;

(F) A summary of any effect that rejecting the transfer and novation will have on the policyholder's rights including, for participating policyholders, dividend payments or payments under the contract of insurance;

(G) The states in which the assuming insurer is licensed;

(H) The name and address of the person at the transferring insurer to whom the policyholder should send its written statement of rejection of the transfer and novation; and

(I) The address of the insurance department where the policyholder resides so that the policyholder may contact its insurance department for further information regarding the financial condition of the assuming insurer.

(2) The Commissioner may prescribe the form of the notice to be delivered to policyholders.

(3) The notice of transfer shall include a pre-addressed postage-paid response card which a policyholder may return as its written statement of rejection of the transfer and novation.

(b) Prior approval by the Commissioner is required for any transaction before an insurer assumes or transfers obligations or risks on contracts of insurance in this state under an assumption reinsurance agreement.



§ 33-52-4. Rejection of transaction by policyholders; receipt of notice; transfers involving companies deemed to be in hazardous condition

(a) Every policyholder shall have the right to reject the transfer and novation of his or her contract of insurance. Policyholders electing to reject the assumption transaction shall provide the transferring insurer with the pre-addressed, postage-paid response card or other written notice that the assumption is rejected no later than 60 days after the date on which the transferring insurer mails the notice required under subsection (a) of Code Section 33-52-3. If the ceding insurer does not receive written rejection within the 60 day period, it shall send a second notice in accordance with subsection (a) of Code Section 33-52-3. If the ceding insurer does not receive a rejection within 30 days after the date of mailing, the policyholder shall be deemed to have accepted the transfer.

(b) The transferring insurer will be deemed to have received the response card or other written notice on the date it is postmarked. A policyholder may also send its response card or other written notice by facsimile or other electronic transmission or by certified mail or statutory overnight delivery, express delivery, personal delivery, or courier service, in which case the response card or other written notice shall be deemed to have been received by the assuming insurer on the date of actual receipt by the transferring insurer.

(c) If the transferring company is deemed by the Commissioner to be in hazardous condition or is under a supervision order, rehabilitation, liquidation, conservation, or receivership and the transfer of policies is in the best interest of the policyholders as determined by the Commissioner, a transfer may be effected notwithstanding the provisions of this chapter. This may include adequate notification to the policyholder of the circumstances requiring the transfer as approved by the Commissioner.



§ 33-52-5. Novation of insurance contract

If a transfer takes place pursuant to Code Section 33-52-4, there shall be a novation of the contract of insurance subject to the assumption reinsurance agreement with the result that the transferring insurer shall thereby be relieved of all insurance obligations or risks transferred under the assumption reinsurance agreement and the assuming insurer shall become directly and solely liable to the policyholder for those insurance obligations or risks.



§ 33-52-6. Approval or disapproval by Commissioner

(a) The Commissioner shall approve or disapprove the entire assumption reinsurance transaction. The following items shall be submitted to the Commissioner:

(1) A detailed statement explaining the reason or reasons for the transfer;

(2) The assumption reinsurance agreement;

(3) The certificate of assumption;

(4) If either the ceding company or the assuming company is not domiciled in Georgia, copies of the approvals of the entire transaction by the insurance supervisory officials of the states of domicile of the ceding and assuming insurers; and

(5) A statement as to what provision has been made for servicing those policyholders who have rejected the transfer. However, the Commissioner may permit 100 percent reinsurance without novation of these risks with the servicing of those policyholders to be done by the assuming company or may order the transfer and novation of all of the contracts of insurance under the assumption reinsurance agreement.

(b) When seeking the Commissioner's approval of an assumption of a participating business by a stock or mutual company, the applicant should address the disposition of the accumulated surplus connected with the block of business and the level of future dividends.

(c) If protection under the Georgia Insurers Insolvency Pool, the Georgia Life and Health Insurance Guaranty Association, or a similar state guaranty association or insolvency pool will be lost or reduced, the Commissioner shall not approve the assumption of any policy unless the transfer of policies is in the best interest of the policyholders.






Chapter 53 - Coverage for Certain Types of Anti-Cancer Drug Therapy

§ 33-53-1. Definitions

As used in this chapter:

(1) "Commissioner" means the Commissioner of Insurance of the State of Georgia.

(2) "Drug" means a drug or biologic that is used in an antineoplastic regimen.

(3) "Insurance policy" means an individual accident and sickness policy of insurance issued pursuant to Chapter 29 of this title or a group accident and sickness insurance policy issued pursuant to Chapter 30 of this title.

(4) "Standard reference compendium" means any of the following:

(A) The United States Pharmacopeia Drug Information;

(B) The American Medical Association Drug Evaluations;

(C) The American Hospital Formulary Service Drug Information.



§ 33-53-2. Conditions of coverage

An insurance policy that provides coverage for drugs may not exclude coverage of a covered drug on the grounds that the drug has not been approved by the federal Food and Drug Administration for the particular indication if any of the following conditions are met:

(1) The drug is recognized for treatment of the indication in at least one standard reference compendium;

(2) The drug is recommended for that particular type of cancer and found to be safe and effective in formal clinical studies, the results of which have been published in a peer reviewed professional medical journal published in either the United States or Great Britain.



§ 33-53-3. Enforcement

The Commissioner is authorized to enforce the provisions of this chapter.



§ 33-53-4. Exceptions to requirements for coverage

This chapter shall not be deemed to do any of the following:

(1) Require coverage for any drug when the federal Food and Drug Administration has determined the drug's use to be contraindicated;

(2) Require coverage for an experimental drug not approved for any indication by the federal Food and Drug Administration;

(3) Alter any other law limiting the coverage of drugs that have not been approved by the federal Food and Drug Administration.






Chapter 54 - Genetic Testing

§ 33-54-1. Legislative findings and determinations; intent of chapter

The General Assembly finds and determines that recent advances in genetic science have led to improvements in the diagnosis, treatment, and understanding of a significant number of human diseases. The General Assembly further finds and declares that:

(1) Genetic information is the unique property of the individual tested;

(2) The use and availability of information concerning an individual obtained through the use of genetic testing techniques may be subject to abuses if disclosed to unauthorized third parties without the willing consent of the individual tested;

(3) To protect individual privacy and to preserve individual autonomy with regard to an individual's genetic information, it is appropriate to limit the use and availability of genetic information; and

(4) The intent of this chapter is to prevent accident and sickness insurance companies, health maintenance organizations, managed care organizations, and other payors from using information derived from genetic testing to deny access to accident and sickness insurance.



§ 33-54-2. Definitions

As used in this chapter, the term:

(1) "Genetic testing" means laboratory tests of human DNA or chromosomes for the purpose of identifying the presence or absence of inherited alterations in genetic material or genes which are associated with a disease or illness that is asymptomatic at the time of testing and that arises solely as a result of such abnormality in genes or genetic material. For purposes of this chapter, genetic testing shall not include routine physical measurements; chemical, blood, and urine analysis; tests for abuse of drugs; and tests for the presence of the human immunodeficiency virus.

(2) "Insurer" means an insurer, a fraternal benefit society, a nonprofit medical service corporation, a health care corporation, a health maintenance corporation, or a self-insured health plan not subject to the exclusive jurisdiction of the Employee Retirement Income Security Act of 1974, 29 U.S.C. Section 1001, et seq.



§ 33-54-3. Purpose of testing; consent required; confidential and privileged information

(a) Except as otherwise provided in this chapter, genetic testing may only be conducted to obtain information for therapeutic or diagnostic purposes. Genetic testing may not be conducted without the prior written consent of the person to be tested.

(b) Information derived from genetic testing shall be confidential and privileged and may be released only to the individual tested and to persons specifically authorized by such individual to receive the information. Any insurer that possesses information derived from genetic testing may not release the information to any third party without the explicit written consent of the individual tested. Information derived from genetic testing may not be sought by any insurer as defined in Code Section 33-54-2.



§ 33-54-4. Prohibited use of information

Any insurer that receives information derived from genetic testing may not use the information for any nontherapeutic purpose.



§ 33-54-5. Use of information in criminal investigation or prosecution authorized

Notwithstanding the provisions of Code Sections 33-54-3 and 33-54-4, information derived from genetic testing regarding the identity of any individual who is the subject of a criminal investigation or a criminal prosecution may be disclosed to appropriate legal authorities conducting the investigation or prosecution. The information may be used during the course of the investigation or prosecution with respect to the individual tested without the consent of such individual.



§ 33-54-6. Use of information for scientific research purposes authorized

Notwithstanding the provisions of Code Sections 33-54-3 and 33-54-4, any research facility may conduct genetic testing and may use the information derived from genetic testing for scientific research purposes so long as the identity of any individual tested is not disclosed to any third party, except that the individual's identity may be disclosed to the individual's physician with the consent of the individual.



§ 33-54-7. Applicability of chapters

This chapter shall not apply to a life insurance policy, disability income policy, accidental death or dismemberment policy, medicare supplement policy, long-term care insurance policy, credit insurance policy, specified disease policy, hospital indemnity policy, blanket accident and sickness policy, franchise policy issued on an individual basis to members of an association, limited accident policy, health insurance policy written as a part of workers' compensation equivalent coverage, or other similar limited accident and sickness policy.



§ 33-54-8. Violations of chapter

(a) Any violation of this chapter by an insurer shall be unfair trade practice subject to the provisions of Article 1 of Chapter 6 of this title, and a violation of this chapter by any other person shall be an unfair practice and shall be subject to the provisions of Part 2 of Article 15 of Chapter 1 of Title 10, the "Fair Business Practices Act of 1975." In addition, any individual who is harmed as a result of a violation of this chapter shall have a cause of action against the person whose violation caused the harm.

(b) Any insurer that is found in violation of the provisions of this chapter by a court of competent jurisdiction is liable to the individual injured by the violation in an amount equal to any actual damages suffered by the individual. In the alternative, the court may issue an order directing the insurer to provide accident and sickness insurance to the injured individual under the same terms and conditions as would have applied had the violation not occurred.

(c) The court shall award costs and reasonable attorney's fees to any individual who is successful in enforcing the provision of this chapter.






Chapter 55 - Reporting of Transactions by Insurers

§ 33-55-1. Insurers to report acquisitions and dispositions of assets and material changes to ceded reinsurance agreements to Commissioner

(a) Every insurer domiciled in this state shall file a report with the Commissioner disclosing material acquisitions and dispositions of assets or material nonrenewals, cancellations, or revisions of ceded reinsurance agreements unless such acquisitions and dispositions of assets or material nonrenewals, cancellations, or revisions of ceded reinsurance agreements have been submitted to the Commissioner for review, approval, or information purposes pursuant to other provisions of this title, regulations, or other requirements.

(b)(1) The report required in subsection (a) of this Code section is due within 15 days after the end of the calendar month in which any of the covered transactions occur.

(2) One complete copy of the report, including any exhibits or other attachments filed as part thereof, shall be filed with:

(A) The Commissioner of Insurance; and

(B) The National Association of Insurance Commissioners.

(c) All reports obtained by or disclosed to the Commissioner pursuant to this Code section shall be given confidential treatment, shall not be subject to subpoena, and shall not be made public by the Commissioner, the National Association of Insurance Commissioners, or any other person, except to insurance departments of other states, without the prior written consent of the insurer to which it pertains unless the Commissioner, after giving the insurer who would be affected thereby notice and an opportunity to be heard, determines that the interest of policyholders, shareholders, or the public will be served by the publication thereof, in which event the Commissioner may publish all or any part thereof in such manner as he or she may deem appropriate.



§ 33-55-2. "Material" acquisition or disposition defined; scope of reporting requirement; information to be included in report

(a) No acquisitions or dispositions of assets need be reported pursuant to Code Section 33-55-1 if the acquisitions or dispositions are not material. For purposes of this chapter, a material acquisition or disposition or the aggregate of any series of related acquisitions or related dispositions during any 30 day period is one that is nonrecurring and not in the ordinary course of business and involves more than 5 percent of the reporting insurer's total admitted assets as reported in its most recent statutory statement filed with the insurance department of the insurer's state of domicile.

(b)(1) Asset acquisitions subject to this chapter include every purchase, lease, exchange, merger, consolidation, succession, or other acquisition other than the construction or development of real property by or for the reporting insurer or the acquisition of materials for such purpose.

(2) Asset dispositions subject to this chapter include every sale, lease, exchange, merger, consolidation, mortgage, hypothecation, assignment for the benefit of creditors or otherwise, abandonment, destruction, or other disposition.

(c)(1) The following information is required to be disclosed in any report of a material acquisition or disposition of assets:

(A) Date of the transaction;

(B) Manner of acquisition or disposition;

(C) Description of the assets involved;

(D) Nature and amount of the consideration given or received;

(E) Purpose of or reason for the transaction;

(F) Manner by which the amount of consideration was determined;

(G) Gain or loss recognized or realized as a result of the transaction; and

(H) Name or names of the person or persons from whom the assets were acquired or to whom they were disposed.

(2) Insurers are required to report material acquisitions and dispositions on a nonconsolidated basis unless the insurer is part of a consolidated group of insurers which utilizes a pooling arrangement or 100 percent reinsurance agreement that affects the solvency and integrity of the insurer's reserves and such insurer ceded substantially all of its direct and assumed business to the pool. An insurer is deemed to have ceded substantially all of its direct and assumed business to a pool if the insurer has less than $1 million total direct premiums plus assumed written premiums during a calendar year that are not subject to a pooling arrangement and the net income of the business not subject to the pooling arrangement represents less than 5 percent of the insurer's capital and surplus.



§ 33-55-3. "Material" nonrenewal, cancellation, or revision of ceded reinsurance agreement defined; scope of reporting requirement; information to be included in report

(a) Nonrenewals, cancellations, or revisions of ceded reinsurance agreements shall not be required to be reported pursuant to Code Section 33-55-1 if the nonrenewals, cancellations, or revisions are not material. For purposes of this chapter, a material nonrenewal, cancellation, or revision is one that affects:

(1) With respect to property and casualty business, including accident and health business written by a property and casualty insurer:

(A) More than 50 percent of the insurer's total ceded written premium; or

(B) More than 50 percent of the insurer's total ceded indemnity and loss adjustment reserves;

(2) With respect to life, annuity, and accident and sickness business, more than 50 percent of the total reserve credit taken for business ceded on an annualized basis, as indicated in the insurer's most recent annual statement; or

(3) With respect to either property and casualty or life, annuity, and accident and sickness business, either of the following events shall constitute a material revision which must be reported:

(A) An authorized reinsurer representing more than 10 percent of a total cession is replaced by one or more unauthorized reinsurers; or

(B) Previously established collateral requirements have been reduced or waived as respects one or more unauthorized reinsurers representing collectively more than 10 percent of a total cession.

(b) Notwithstanding the provisions of subsection (a) of this Code section, no filing shall be required if:

(1) With respect to property and casualty business, including accident and sickness business written by a property and casualty insurer, the insurer's total written premium represents, on an annualized basis, less than 10 percent of its total written premium for direct and assumed business; or

(2) With respect to life, annuity, and accident and sickness business, the total reserve credit taken for business ceded represents, on an annualized basis, less than 10 percent of the statutory reserve requirement prior to any cession.

(c)(1) The following information is required to be disclosed in any report of a material nonrenewal, cancellation, or revision of ceded reinsurance agreements:

(A) The effective date of the nonrenewal, cancellation, or revision;

(B) The description of the transaction with an identification of the initiator thereof;

(C) The purpose of or reason for the transaction; and

(D) The identity of the replacement reinsurers, if applicable.

(2) Insurers are required to report all material nonrenewals, cancellations, or revisions of ceded reinsurance agreements on a nonconsolidated basis unless the insurer is part of a consolidated group of insurers which utilizes a pooling arrangement or 100 percent reinsurance agreement that affects the solvency and integrity of the insurer's reserves and the insurer ceded substantially all of its direct and assumed business to the pool. An insurer is deemed to have ceded substantially all of its direct and assumed business to a pool if the insurer has less than $1 million total direct premiums plus assumed written premiums during a calendar year that are not subject to a pooling arrangement and the net income of the business not subject to the pooling arrangement represents less than 5 percent of the insurer's capital and surplus.






Chapter 56 - Risk-Based Capital Levels

§ 33-56-1. Definitions

As used in this chapter, the term:

(1) "Adjusted RBC report" means an RBC report which has been adjusted in accordance with subsection (e) of Code Section 33-56-2.

(2) "Corrective order" means an order issued by the Commissioner specifying corrective actions which the Commissioner has determined are required.

(3) "Domestic insurer" means an insurer as defined in paragraph (4) of Code Section 33-3-1.

(4) "Foreign insurer" means any insurance company which is licensed to do business in this state under Chapter 3 of this title, but is not a domestic insurer.

(4.1) "Health organization" means any health maintenance organization; limited health service organization; hospital, medical, or dental indemnity or service corporation; or other managed care organization licensed under this title; provided, however, that health organization does not include any life and health insurer or property and casualty insurer.

(4.2) "Insurer" includes without limitation any health organization.

(5) "Life and health insurer" means any insurance company licensed to write insurance as defined in Code Section 33-7-2 or 33-7-4 or a licensed property and casualty insurer writing only accident and health insurance.

(6) "NAIC" means the National Association of Insurance Commissioners.

(7) "Negative trend" means, with respect to a life and health insurer, a negative trend over a period of time, as determined in accordance with the trend test calculation included in the life RBC instructions.

(8) "Property and casualty insurer" means any insurance company licensed to write insurance as defined in Code Section 33-7-3 or 33-7-6 but shall not include monoline mortgage guaranty insurers, financial guaranty insurers, and title insurers.

(9) "RBC" means risk-based capital.

(10) "RBC instructions" means the RBC report including risk-based capital instructions adopted by the NAIC, as such RBC instructions may be amended by the NAIC from time to time in accordance with the procedures adopted by the NAIC.

(11) "RBC level" means an insurer's company action level RBC, regulatory action level RBC, authorized control level RBC, or mandatory control level RBC where:

(A) "Authorized control level RBC" means the number determined under the risk-based capital formula in accordance with the RBC instructions;

(B) "Company action level RBC" means, with respect to any insurer, the product of 2.0 and its authorized control level RBC;

(C) "Mandatory control level RBC" means the product of .70 and the authorized control level RBC; and

(D) "Regulatory action level RBC" means the product of 1.5 and its authorized control level RBC.

(12) "RBC plan" means a comprehensive financial plan containing the elements specified in subsection (b) of Code Section 33-56-3. If the Commissioner rejects the RBC plan and it is revised by the insurer, with or without the Commissioner's recommendation, the plan shall be called the revised RBC plan.

(13) "RBC report" means the report required in Code Section 33-56-2.

(14) "Total adjusted capital" means the sum of:

(A) An insurer's statutory capital and surplus, which in the case of a health organization shall be determined in accordance with the statutory accounting applicable to the annual financial statements required to be filed; and

(B) Such other items, if any, as the RBC instructions may provide.



§ 33-56-2. Annual risk-based capital level report required; computations

(a) Every domestic insurer shall, on or prior to each March 1, prepare and submit to the Commissioner a report of its RBC levels, as of the end of the previous calendar year, containing such information as is required by the RBC instructions. In addition, every domestic insurer shall file its RBC report:

(1) With the NAIC in accordance with the RBC instructions; and

(2) With the insurance commissioner in any state in which the insurer is authorized to do business, if the insurance commissioner has notified the insurer of its request in writing, in which case the insurer shall file its RBC report not later than the later of:

(A) Fifteen days from the receipt of notice to file its RBC report with that state; or

(B) March 1.

(b) A life and health insurer's RBC shall be determined in accordance with the formula set forth in the RBC instructions. The formula shall take into account and may adjust for the covariance between:

(1) The risk with respect to the insurer's assets;

(2) The risk of adverse insurance experience with respect to the insurer's liabilities and obligations;

(3) The interest rate risk with respect to the insurer's business; and

(4) All other business risks and such other relevant risks as are set forth in the RBC instructions,

determined in each case by applying the factors in the manner set forth in the RBC instructions.

(c) A property and casualty insurer's or health organization's RBC shall be determined in accordance with the formula set forth in the RBC instructions. The formula shall take into account and may adjust for the covariance between:

(1) Asset risk;

(2) Credit risk;

(3) Underwriting risk; and

(4) All other business risks and such other relevant risks as are set forth in the RBC instructions,

determined in each case by applying the factors in the manner set forth in the RBC instructions.

(d) An excess of capital over the amount produced by the risk-based capital requirements contained in the chapter and the formulas, schedules, and instructions referenced in this chapter is desirable in the business of insurance. Accordingly, insurers should seek to maintain capital above the RBC levels required by this chapter. Additional capital is useful in the insurance business and helps to secure an insurer against various risks inherent in or affecting the business of insurance and is not accounted for or only partially measured by the risk-based capital requirements contained in this chapter.

(e) If a domestic insurer files an RBC report which in the judgment of the Commissioner is inaccurate, then the Commissioner shall adjust the RBC report and notify the insurer of the inaccuracy. The notice shall contain a statement of the reason for the inaccuracy. The insurer must, within 30 days, correct the inaccuracy or request a hearing. If the insurer fails to correct the inaccuracy or to request a hearing, the Commissioner may order a hearing to determine the corrections that are necessary. An RBC report adjusted in accordance with this subsection is referred to as an adjusted RBC report.



§ 33-56-3. Company action level events; preparation and submission of risk-based capital level plan; hearing; out-of-state filing

(a) As used in this Code section, "company action level event" means any of the following events:

(1) The filing of an RBC report by an insurer which indicates that:

(A) The insurer's total adjusted capital is greater than or equal to its regulatory action level RBC but less than its company action level RBC;

(B) If a life and health insurer, the insurer has total adjusted capital which is greater than or equal to its company action level RBC but less than the product of its authorized control level RBC and 2.5 and has a negative trend; or

(C) If a property and casualty insurer, the insurer has total adjusted capital which is greater than or equal to its company action level RBC but less than the product of its authorized control level RBC and 3.0 and triggers the trend test determined in accordance with the trend test calculation included in the property and casualty RBC instructions;

(D) If a health organization has total adjusted capital which is greater than or equal to its company action level RBC but less than the product of its authorized control level RBC and 3.0 and triggers the trend test determined in accordance with the trend test calculation included in the health RBC instructions;

(2) The notification by the Commissioner to the insurer of an adjusted RBC report that indicates an event in paragraph (1) of this subsection, provided the insurer does not challenge the adjusted RBC report under Code Section 33-56-7; or

(3) If, pursuant to Code Section 33-56-7, an insurer challenges an adjusted RBC report that indicates the event in paragraph (1) of this subsection, the notification by the Commissioner to the insurer that the Commissioner has, after a hearing, rejected the insurer's challenge.

(b) In the event of a company action level event, the insurer shall prepare and submit to the Commissioner an RBC plan which shall:

(1) Identify the conditions which contribute to the company action level event;

(2) Contain proposals of corrective actions which the insurer intends to take and would be expected to result in the elimination of the company action level event;

(3)(A) Provide projections of the insurer's financial results in the current year and at least the four succeeding years, both in the absence of proposed corrective actions and giving effect to the proposed corrective actions, including projections of statutory operating income, net income, capital and surplus, or surplus, except as otherwise provided by subparagraph (B) of this paragraph.

(B) In the case of a health organization, provide projections of the health organization's financial results in the current year and at least the two succeeding years, both in the absence of proposed corrective actions and giving effect to the proposed corrective actions, including projections of statutory balance sheet, operating income, net income, capital and surplus, and RBC levels. The projections for both new and renewal business may include separate projections for each major line of business and separately identify each significant income, expense, and benefit component;

(4) Identify the key assumptions impacting the insurer's projections and the sensitivity of the projections to the assumptions; and

(5) Identify the quality of, and problems associated with, the insurer's business, including but not limited to its assets, anticipated business growth and associated surplus strain, extraordinary exposure to risk, mix of business, and use of reinsurance, if any, in each case.

(c) An RBC plan shall be submitted:

(1) Within 45 days of the company action level event; or

(2) If the insurer challenges an adjusted RBC report pursuant to Code Section 33-56-7, within 45 days after notification to the insurer that the Commissioner has, after a hearing, rejected the insurer's challenge.

(d) Within 60 days after the submission by an insurer of an RBC plan to the Commissioner, the Commissioner shall notify the insurer whether the RBC plan shall be implemented or is, in the judgment of the Commissioner, unsatisfactory. If the Commissioner determines the RBC plan is unsatisfactory, the notification to the insurer shall set forth the reasons for the determination and may set forth proposed revisions which will render the RBC plan satisfactory in the judgment of the Commissioner. Upon notification from the Commissioner, the insurer shall prepare a revised RBC plan, which may incorporate by reference any revisions proposed by the Commissioner, and shall submit the revised RBC plan to the Commissioner:

(1) Within 45 days after the notification from the Commissioner; or

(2) If the insurer challenges the notification from the Commissioner under Code Section 33-56-7, within 45 days after a notification to the insurer that the Commissioner has, after a hearing, rejected the insurer's challenge.

(e) In the event of a notification by the Commissioner to an insurer that the insurer's RBC plan or revised RBC plan is unsatisfactory, the Commissioner may at the Commissioner's discretion, subject to the insurer's right to a hearing under Code Section 33-56-7, specify in the notification that the notification constitutes a regulatory action level event.

(f) Every domestic insurer which files an RBC plan or revised RBC plan with the Commissioner shall file a copy of the RBC plan or revised RBC plan with the insurance commissioner in any state in which the insurer is authorized to do business if:

(1) Such state has an RBC provision substantially similar to subsection (a) of Code Section 33-56-8; and

(2) The insurance commissioner of that state has notified the insurer of its request for the filing in writing, in which case the insurer shall file a copy of the RBC plan or revised RBC plan in that state no later than the later of:

(A) Fifteen days after the receipt of notice to file a copy of its RBC plan or revised RBC plan with the state; or

(B) The date on which the RBC plan or revised RBC plan is filed under subsection (c) or (d) of this Code section.



§ 33-56-4. Regulatory action level events; preparation and submission of risk-based capital level plan; determination of corrective actions; hearing; expenses

(a) For the purposes of this Code section, "regulatory action level event" means, with respect to any insurer, any of the following events:

(1) The filing of an RBC report by the insurer which indicates that the insurer's total adjusted capital is greater than or equal to its authorized control level RBC but less than its regulatory action level RBC;

(2) The notification by the Commissioner to an insurer of an adjusted RBC report that indicates the event in paragraph (1) of this subsection, provided the insurer does not challenge the adjusted RBC report under Code Section 33-56-7;

(3) If, pursuant to Code Section 33-56-7, the insurer challenges an adjusted RBC report that indicates the event in paragraph (1) of this subsection, the notification by the Commissioner to the insurer that the Commissioner has, after a hearing, rejected the insurer's challenge;

(4) The failure of the insurer to file an RBC report by the filing date, unless the insurer has provided an explanation for such failure which is satisfactory to the Commissioner and has corrected the failure within ten days after the filing date;

(5) The failure of the insurer to submit an RBC plan to the Commissioner within the time period set forth in subsection (c) of Code Section 33-56-3;

(6) Notification by the Commissioner to the insurer that:

(A) The RBC plan or revised RBC plan submitted by the insurer is, in the judgment of the Commissioner, unsatisfactory; and

(B) Such notification constitutes a regulatory action level event with respect to the insurer, provided the insurer has not challenged the determination under Code Section 33-56-7;

(7) If, pursuant to Code Section 33-56-7, the insurer challenges a determination by the Commissioner under paragraph (6) of this subsection, the notification by the Commissioner to the insurer that the Commissioner has, after a hearing, rejected such challenge;

(8) Notification by the Commissioner to the insurer that the insurer has failed to adhere to its RBC plan or revised RBC plan, but only if such failure has a substantial adverse effect on the ability of the insurer to eliminate the company action level event in accordance with its RBC plan or revised RBC plan and the Commissioner has so stated in the notification, provided the insurer has not challenged the determination under Code Section 33-56-7; or

(9) If, pursuant to Code Section 33-56-7, the insurer challenges a determination by the Commissioner under paragraph (8) of this subsection, the notification by the Commissioner to the insurer that the Commissioner has, after a hearing, rejected the challenge.

(b) In the event of a regulatory action level event, the Commissioner shall:

(1) Require the insurer to prepare and submit an RBC plan or, if applicable, a revised RBC plan;

(2) Perform such examination or analysis as the Commissioner deems necessary of the assets, liabilities, and operations of the insurer including a review of its RBC plan or revised RBC plan; and

(3) Subsequent to the examination or analysis described in paragraph (2) of this subsection, issue an order specifying such corrective actions as the Commissioner shall determine are required.

(c) In determining corrective actions, the Commissioner may take into account such factors as are deemed relevant with respect to the insurer based upon the Commissioner's examination or analysis of the assets, liabilities, and operations of the insurer, including, but not limited to, the results of any sensitivity tests undertaken pursuant to the RBC instructions. The RBC plan or revised RBC plan shall be submitted:

(1) Within 45 days after the occurrence of the regulatory action level event;

(2) If the insurer challenges an adjusted RBC report pursuant to Code Section 33-56-7 and the challenge is not frivolous in the judgment of the Commissioner within 45 days after the notification to the insurer that the Commissioner has, after a hearing, rejected the insurer's challenge; or

(3) If the insurer challenges a revised RBC plan pursuant to Code Section 33-56-7 and the challenge is not frivolous in the judgment of the Commissioner, within 45 days after the notification to the insurer that the Commissioner has, after a hearing, rejected the insurer's challenge.

(d) The Commissioner may retain actuaries and investment experts and other consultants as may be necessary in the judgment of the Commissioner to review a health organization's RBC plan or revised RBC plan, examine or analyze the assets, liabilities, and operations, including contractual relationships, of the health organization, and formulate the corrective order with respect to the health organization. The fees, costs, and expenses relating to consultants shall be borne by the affected health organization or such other party as directed by the Commissioner.



§ 33-56-5. Authorized control level events; actions by Commissioner

(a) For the purposes of this Code section, "authorized control level event" means any of the following events:

(1) The filing of an RBC report by the insurer which indicates that the insurer's total adjusted capital is greater than or equal to its mandatory control level RBC but less than its authorized control level RBC;

(2) The notification by the Commissioner to the insurer of an adjusted RBC report that indicates the event in paragraph (1) of this subsection, provided the insurer does not challenge the adjusted RBC report under Code Section 33-56-7;

(3) If, pursuant to Code Section 33-56-7, the insurer challenges an adjusted RBC report that indicates the event in paragraph (1) of this subsection, notification by the Commissioner to the insurer that the Commissioner has, after a hearing, rejected the insurer's challenge;

(4) The failure of the insurer to respond, in a manner satisfactory to the Commissioner, to a corrective order; or

(5) If the insurer has challenged a corrective order under Code Section 33-56-7 and the Commissioner has, after a hearing, rejected the challenge or modified the corrective order, the failure of the insurer to respond, in a manner satisfactory to the Commissioner, to the corrective order subsequent to rejection or modification by the Commissioner.

(b) In the event of an authorized control level event with respect to an insurer, the Commissioner shall:

(1) Take such actions as are required under Code Section 33-56-4 regarding an insurer with respect to which a regulatory action level event has occurred; or

(2) If the Commissioner deems it to be in the best interests of the policy holders and creditors of the insurer and of the public, take such actions as are necessary to cause the insurer to be placed under regulatory control under Chapter 37 of this title.

In the event the Commissioner takes such actions, the authorized control level event shall be deemed sufficient grounds for the Commissioner to take action under Chapter 37 of this title, and the Commissioner shall have the rights, powers, and duties with respect to the insurer as are set forth in Chapter 37 of this title. In the event the Commissioner takes actions under this paragraph pursuant to an adjusted RBC report, the insurer shall be entitled to such protections as are afforded to insurers under the provisions of Chapter 2 of this title pertaining to summary proceedings.



§ 33-56-6. Mandatory control level events; actions by Commissioner

(a) For purposes of this Code section, "mandatory control level event" means any of the following events:

(1) The filing of an RBC report which indicates that the insurer's total adjusted capital is less than its mandatory control level RBC;

(2) Notification by the Commissioner to the insurer of an adjusted RBC report that indicates the event in paragraph (1) of this subsection, provided that the insurer does not challenge the adjusted RBC report under Code Section 33-56-7; or

(3) If, pursuant to Code Section 33-56-7, the insurer challenges an adjusted RBC report that indicates the event in paragraph (1) of this subsection, notification by the Commissioner to the insurer that the Commissioner has, after a hearing, rejected the insurer's challenge.

(b) In the event of a mandatory control level event:

(1) With respect to a life insurer or health organization, the Commissioner shall take such actions as are necessary to place the insurer under regulatory control under Chapter 37 of this title. In that event, the mandatory control level event shall be deemed sufficient grounds for the Commissioner to take action under Chapter 37 of this title, and the Commissioner shall have the rights, powers, and duties with respect to the insurer as are set forth in Chapter 37 of this title. If the Commissioner takes actions pursuant to an adjusted RBC report, the insurer shall be entitled to the protections of Chapter 2 of this title pertaining to summary proceedings. Notwithstanding any of the foregoing, the Commissioner may forgo action for up to 90 days after the mandatory control level event if the Commissioner finds there is a reasonable expectation that the mandatory control level event may be eliminated within the 90 day period.

(2) With respect to a property and casualty insurer, the Commissioner shall take such actions as are necessary to place the insurer under regulatory control under Chapter 37 of this title, or in the case of an insurer which is writing no business and which is running-off its existing business may allow the insurer to continue its run-off under the supervision of the Commissioner. In either event, the mandatory control level event shall be deemed sufficient grounds for the Commissioner to take action under Chapter 37 of this title and the Commissioner shall have the rights, powers, and duties with respect to the insurer as are set forth in Chapter 37 of this title. If the Commissioner takes actions pursuant to an adjusted RBC report, the insurer shall be entitled to the protections of Chapter 2 of this title pertaining to summary proceedings. Notwithstanding any of the foregoing, the Commissioner may forgo action for up to 90 days after the mandatory control level event if the Commissioner finds there is a reasonable expectation that the mandatory control level event may be eliminated within the 90 day period.



§ 33-56-7. Notification to insurer of determination or action by Commissioner; right to hearing

Upon notification:

(1) To an insurer by the Commissioner of an adjusted RBC report;

(2) To an insurer by the Commissioner that:

(A) The insurer's RBC plan or revised RBC plan is unsatisfactory; and

(B) Such notification constitutes a regulatory action level event with respect to such insurer;

(3) To any insurer by the Commissioner that the insurer has failed to adhere to its RBC plan or revised RBC plan and that such failure has a substantial adverse effect on the ability of the insurer to eliminate the company action level event with respect to the insurer in accordance with its RBC plan or revised RBC plan; or

(4) To an insurer by the Commissioner of a corrective order with respect to the insurer,

the insurer shall have the right to a departmental hearing, on a record, at which the insurer may challenge any determination or action by the Commissioner. The insurer shall notify the Commissioner of its request for a hearing within five days after the notification by the Commissioner under this Code section. Upon receipt of the insurer's request for a hearing, the Commissioner shall set a date for the hearing, which date shall be no less than ten nor more than 30 days after the date of the insurer's request.



§ 33-56-8. Confidentiality of certain information and corrective orders

(a) Notwithstanding the provisions of Article 4 of Chapter 18 of Title 50, all RBC reports, to the extent the information therein is not required to be set forth in a publicly available annual statement schedule, and RBC plans, including the results or report of any examination or analysis of an insurer performed pursuant hereto, and any corrective order issued by the Commissioner pursuant to examination or analysis, with respect to any domestic insurer or foreign insurer, which are filed with the Commissioner, constitute information that might be damaging to the insurer if made available to its competitors and therefore shall be kept confidential by the Commissioner. This information shall not be made public or be subject to subpoena, other than by the Commissioner, and then only for the purpose of enforcement actions taken by the Commissioner pursuant to this chapter or any other provision of the insurance laws of this state.

(b) It is the judgment of the General Assembly that the comparison of an insurer's total adjusted capital to any of its RBC levels is a regulatory tool which may indicate the need for possible corrective action with respect to the insurer and is not intended as a means to rank insurers generally. Therefore, except as otherwise required under the provisions of this chapter, the making, publishing, disseminating, circulating, or placing before the public or causing directly or indirectly to be made, published, disseminated, circulated, or placed before the public in a newspaper, magazine, or other publication or in the form of a notice, circular, pamphlet, letter, or poster or over any radio or television station or in any other way an advertisement, announcement, or statement containing an assertion, representation, or statement with regard to the RBC levels of any insurer or of any component derived in the calculation by any insurer, agent, broker, or other person engaged in any manner in the insurance business would be misleading and is therefore prohibited; provided, however, that if any materially false statement with respect to the comparison regarding an insurer's total adjusted capital to its RBC levels or an inappropriate comparison of any other amount to the insurer's RBC levels is published in any written publication and the insurer is able to demonstrate to the Commissioner with substantial proof the falsity of such statement or the inappropriateness, as the case may be, of such statement, then the insurer may publish an announcement in a written publication if the sole purpose of the announcement is to rebut the materially false or inappropriate statement.

(c) It is the further judgment of the General Assembly that the RBC instructions, RBC reports, adjusted RBC reports, RBC plans, and revised RBC plans are intended solely for use by the Commissioner in monitoring the solvency of insurers and the need for possible corrective action with respect to insurers and shall not be used by the Commissioner for rate-making purposes, considered or introduced as evidence in any rate proceeding, or used by the Commissioner to calculate or derive any elements of an appropriate premium level or rate of return for any line of insurance which an insurer or any affiliate is authorized to write.



§ 33-56-9. Chapter supplemental to other laws; exemption for certain domestic property and casualty insurance

(a) The provisions of this chapter are supplemental to any other provisions of the laws of this state and shall not preclude or limit any other powers or duties of the Commissioner under such laws, including, but not limited to, Chapters 2, 3, 13, 14, 18, 19, 20, 21, and 37 of this title.

(b) The Commissioner may adopt reasonable rules necessary for the implementation of this chapter.

(c) The Commissioner may exempt from the application of this chapter any domestic property and casualty insurer which:

(1) Meets all three of the following criteria:

(A) Writes direct business only in this state;

(B) Writes direct annual premiums of $2 million or less; and

(C) Assumes no reinsurance in excess of 5 percent of direct premium written; or

(2) Demonstrates to the satisfaction of the Commissioner by other means that preparation and submission of an RBC report would create an unusual and unnecessary hardship or would result in a report which is ambiguous or misleading based upon the unique nature of the company's product offerings or financial structure.

(d) The Commissioner may exempt from the application of this chapter any health organization which:

(1) Has less than 1,000 covered lives; and

(2) Has less than $1 million in direct written premiums.



§ 33-56-10. Foreign insurers; responsibility of domestic insurers to other states

(a) Any foreign insurer shall, upon the written request of the Commissioner, submit to the Commissioner an RBC report as of the end of the previous calendar year the later of:

(1) The date an RBC report would be required to be filed by a domestic insurer under this chapter; or

(2) Fifteen days after the request is received by the foreign insurer.

(b) Any foreign insurer shall, at the written request of the Commissioner, promptly submit to the Commissioner a copy of any RBC plan that is filed with the insurance commissioner of any other state.

(c) In the event of a company action level event, regulatory action level event, or authorized control level event with respect to any foreign insurer as determined under the RBC statute applicable in the state of domicile of the insurer, or, if no RBC statute is in force in that state, under the provisions of this chapter, if the insurance commissioner of the state of domicile of the foreign insurer fails to require the foreign insurer to file an RBC plan in the manner specified under that state's RBC statute, or, if no RBC statute is in force in that state, under Code Section 33-56-2, the Commissioner may require the foreign insurer to file an RBC plan with the Commissioner. In such event, the failure of the foreign insurer to file an RBC plan with the Commissioner shall be grounds to order the insurer to cease and desist from writing new insurance business in this state.

(d) In the event of a mandatory control level event with respect to any foreign insurer, if no domiciliary receiver has been appointed with respect to the foreign insurer under the rehabilitation and liquidation statute applicable in the state of domicile of the foreign insurer, the Commissioner may make application to the superior court permitted under Chapter 37 of this title with respect to the liquidation of property of foreign insurers found in this state, and the occurrence of the mandatory control level event shall be considered adequate grounds for the application.

(e) The primary responsibility for requiring a domestic insurer to submit RBC reports and take any corrective action rests exclusively with the Commissioner. If, in the judgment of the Commissioner, a domestic insurer has responded promptly and adequately to the department according to the requirements of this Code section, then such domestic insurer should be exempt from responding to separate requests for reports or corrective action from the commissioner of insurance of any other state where the domestic insurer does business. The domestic insurer may request that the information supplied to the Commissioner be shared with the insurance commissioner of any other state, and such information should be accepted by such other insurance commissioner in recognition of the Georgia Commissioner's primary responsibility for, and oversight of, the risk-based capital law as it pertains to domestic insurers.

(f) If the Commissioner determines that a domestic insurer is still being required to respond to separate requests for reports or corrective action under the terms of this Code section, then such request shall constitute prima-facie evidence that such other state is imposing a requirement which exceeds the requirements imposed by Georgia law, triggering the provisions of the retaliatory law in Code Section 33-3-26. In such cases, the Commissioner is thereupon authorized to require separate risk-based capital reports or corrective action requirements from each and every insurer doing business in Georgia whose home state commissioner has imposed such requirements on any Georgia domestic insurer.



§ 33-56-11. Immunity of Commissioner and department

There shall be no liability on the part of, and no cause of action shall arise against, the Commissioner or the insurance department or its employees or agents for any action taken by them in the performance of their powers and duties under this chapter.



§ 33-56-12. Severability

In the event any section, subsection, sentence, clause, or phrase of this chapter shall be declared or adjudged invalid or unconstitutional, such adjudication shall in no manner affect the other sections, subsections, sentences, clauses, or phrases of this chapter, which shall remain of full force and effect as if the section, subsection, sentence, clause, or phrase so declared or adjudged invalid or unconstitutional were not originally a part of this chapter. The General Assembly declares that it would have passed the remaining parts of this chapter if it had known that such part or parts of this chapter would be declared or adjudged invalid or unconstitutional.



§ 33-56-13. Effective date of notices by Commissioner

All notices by the Commissioner to an insurer which may result in regulatory action under this chapter shall be effective upon dispatch if transmitted by registered or certified mail or statutory overnight delivery or, in the case of any other transmission, shall be effective upon the insurer's receipt of such notice.






Chapter 57 - Consumers' Insurance Advocate



Chapter 58 - Charitable Gift Annuities

§ 33-58-1. Definitions

As used in this chapter, the term:

(1) "Charitable gift annuity" means a transfer of cash or other property by a donor to a charitable organization in return for an annuity payable over one or two lives, under which the actuarial value of the annuity is less than the value of the cash or other property transferred and the difference in value constitutes a charitable deduction for federal tax purposes.

(2) "Charitable organization" means an entity described by:

(A) Section 501(c)(3), Internal Revenue Code of 1986 (26 U.S.C. Section 501(c)(3)); or

(B) Section 170(c), Internal Revenue Code of 1986 (26 U.S.C. Section 170(c)).

(3) "Qualified charitable gift annuity" means a charitable gift annuity described in Section 501(m)(5), Internal Revenue Code of 1986 (26 U.S.C. Section 501(m)(5)), and Section 514(c)(5), Internal Revenue Code of 1986 (26 U.S.C. Section 514(c)(5)), that is issued by a charitable organization that on the date of the annuity agreement:

(A) Has a minimum of $300,000.00 in unrestricted cash, cash equivalents, or publicly traded securities, exclusive of the assets funding the annuity agreement; and

(B) Has been in continuous operation for at least three years or is a successor or affiliate of a charitable organization that has been in continuous operation for at least three years.



§ 33-58-2. Qualified charitable gift annuities

(a) The issuance of a qualified charitable gift annuity does not constitute engaging in the business of insurance in this state.

(b) A charitable gift annuity issued before July 1, 2000, is a qualified charitable gift annuity for purposes of this chapter, and the issuance of that charitable gift annuity does not constitute engaging in the business of insurance in this state.



§ 33-58-3. Agreement for annuity; notice

(a) When entering into an agreement for a qualified charitable gift annuity, the charitable organization shall disclose to the donor in writing in the annuity agreement that a qualified charitable gift annuity is not insurance under the laws of this state and is not subject to regulation by the Commissioner of Insurance or protected by an insurance guaranty association.

(b) The notice provisions required by this Code section must be in a separate paragraph in a print size no smaller than that employed in the annuity agreement generally.



§ 33-58-4. Notice of annuity to Commissioner

(a) A charitable organization that issues qualified charitable gift annuities shall notify the Commissioner in writing by the later of October 1, 2000, or the date on which it enters into the organization's first qualified charitable gift annuity agreement. The notice shall:

(1) Be signed by an officer or director of the organization;

(2) Identify the organization; and

(3) Certify that:

(A) The organization is a charitable organization; and

(B) The annuities issued by the organization are qualified charitable gift annuities.

(b) The charitable organization shall not be required to submit additional information except to determine appropriate penalties that may be applicable under Code Section 33-58-5.



§ 33-58-5. Failure to comply with notice

The failure of a charitable organization to comply with the notice requirements imposed under Code Section 33-58-3 or Code Section 33-58-4 does not prevent a charitable gift annuity that otherwise meets the requirements of this chapter from constituting a qualified charitable gift annuity. The Commissioner may enforce performance of the requirements of Code Section 33-58-3 or Code Section 33-58-4 by sending a letter by certified mail, or statutory overnight delivery, return receipt requested, demanding that the charitable organization comply with the requirements of such Code sections. The Commissioner may fine the charitable organization in an amount not to exceed $1,000.00 per qualified charitable gift annuity agreement issued until such time as the charitable organization complies with such Code sections.



§ 33-58-6. Issuance not violation of Title 10

The issuance of a qualified charitable gift annuity does not constitute a violation of Article 15 of Chapter 1 of Title 10.






Chapter 59 - Life Settlements

§ 33-59-1. Short title

This chapter shall be known and may be cited as the "Life Settlements Act."



§ 33-59-2. Definitions

As used in this chapter, the term:

(1) "Advertisement" means any written, electronic, or printed communication or any communication by means of recorded telephone messages or transmitted on radio, television, the Internet, or similar communications media, including film strips, motion pictures, and videos, published, disseminated, circulated, or placed directly before the public in this state for the purpose of creating an interest in or inducing a person to purchase or sell, assign, devise, bequest, or transfer the death benefit or ownership of a life insurance policy or an interest in a life insurance policy pursuant to a life settlement contract.

(2) "Business of life settlements" means an activity involved in, but not limited to, offering to enter into, soliciting, negotiating, procuring, effectuating, monitoring, or tracking of life settlement contracts.

(3) "Chronically ill" means:

(A) Being unable to perform at least two activities of daily living such as eating, toileting, transferring, bathing, dressing, or continence;

(B) Requiring substantial supervision to protect the individual from threats to health and safety due to severe cognitive impairment; or

(C) Having a level of disability similar to that described in subparagraph (A) of this paragraph as determined by the United States Secretary of Health and Human Services.

(4) "Financing entity" means an underwriter, placement agent, lender, purchaser of securities, purchaser of a policy or certificate from a provider, credit enhancer, or any entity that has a direct ownership in a policy or certificate that is the subject of a life settlement contract, but:

(A) Whose principal activity related to the transaction is providing funds to effect the life settlement contract or purchase of one or more policies; and

(B) Who has an agreement in writing with one or more providers to finance the acquisition of life settlement contracts.

"Financing entity" does not include a nonaccredited investor or purchaser.

(5) "Financing transaction" means a transaction in which a licensed provider obtains financing from a financing entity including, without limitation, any secured or unsecured financing, any securitization transaction, or any securities offering which either is registered or exempt from registration under federal and state securities law.

(6) "Fraudulent life settlement act" includes:

(A) Acts or omissions committed by any person who, knowingly and with intent to defraud, for the purpose of depriving another of property or for pecuniary gain, engages in acts, or permits its employees or its agents to engage in acts, including, but not limited to:

(i) Presenting, causing to be presented, or preparing with knowledge and belief that it will be presented to or by a provider, premium finance lender, life settlement broker, insurer, insurance producer, or any other person, false material information, or concealing material information, as part of, in support of, or concerning a fact material to one or more of the following:

(I) An application for the issuance of a life settlement contract or insurance policy;

(II) The underwriting of a life settlement contract or insurance policy;

(III) A claim for payment or benefit pursuant to a life settlement contract or insurance policy;

(IV) Premiums paid on an insurance policy;

(V) Payments and changes in ownership or beneficiary made in accordance with the terms of a life settlement contract or insurance policy;

(VI) The reinstatement or conversion of an insurance policy;

(VII) The solicitation, offer to enter into, or effectuation of a life settlement contract or insurance policy;

(VIII) The issuance of written evidence of life settlement contracts or insurance;

(IX) Any application for or the existence of or any payments related to a loan secured directly or indirectly by an interest in a life insurance policy; or

(X) Stranger originated life insurance as defined in paragraph (24) of this Code section;

(ii) Failing to disclose to the insurer where the request for such disclosure has been asked for by the insurer that the prospective insured has undergone a life expectancy evaluation by any person or entity other than the insurer or its authorized representatives in connection with the issuance of the policy;

(iii) Employing any device, scheme, or artifice to defraud in the business of life settlements; or

(iv) In the solicitation, application, or issuance of a life insurance policy, employing any device, scheme, or artifice in violation of state insurable interest laws; and

(B) In the furtherance of a fraud or to prevent the detection of a fraud, acts or omissions of any person, its employees, or its agents acting with such person's permission, to:

(i) Remove, conceal, alter, destroy, or sequester from the Commissioner the assets or records of a licensee or other person engaged in the business of life settlements;

(ii) Misrepresent or conceal the financial condition of a licensee, financing entity, insurer, or other person;

(iii) Transact the business of life settlements in violation of laws requiring a license, certificate of authority, or other legal authority for the transaction of the business of life settlements;

(iv) File with the Commissioner or the chief insurance regulatory official of another jurisdiction a document containing false information or otherwise conceal information about a material fact from the Commissioner;

(v) Engage in embezzlement, theft, misappropriation, or conversion of moneys, funds, premiums, credits, or other property of a provider, insurer, insured, insurance policy owner, or any other person engaged in the business of life settlements or insurance;

(vi) Knowingly and with intent to defraud, enter into, broker, or otherwise deal in a life settlement contract, the subject of which is a life insurance policy that was obtained by presenting false information concerning any fact material to the policy or by concealing, for the purpose of misleading another, information concerning any fact material to the policy, where the owner or the owner's agent intended to defraud the policy's issuer;

(vii) Attempt to commit, assist, aid, or abet in the commission of, or conspiracy to commit, the acts or omissions specified in this paragraph; or

(viii) Misrepresent the state of residence of an owner to be a state or jurisdiction that does not have a law substantially similar to this chapter for the purpose of evading or avoiding the provisions of this chapter.

(7) "Insured" means the person covered under the policy being considered for sale in a life settlement contract.

(8) "Life expectancy" means the arithmetic mean of the number of months the insured under the life insurance policy to be settled can be expected to live as determined by professionally competent individuals considering medical records and appropriate experiential data.

(9) "Life insurance producer" means any person licensed in this state as a resident or nonresident insurance producer who has received qualification or authority for life insurance coverage or a life line of coverage pursuant to Chapter 23 of this title.

(10) "Life settlement broker" means a person who, on behalf of an owner and for a fee, commission, or other valuable consideration, offers or attempts to negotiate life settlement contracts between an owner and providers. A life settlement broker represents only the owner and owes a fiduciary duty to the owner to act according to the owner's instructions, and in the best interest of the owner, notwithstanding the manner in which the life settlement broker is compensated. A life settlement broker does not include an attorney, certified public accountant, or financial planner retained in the type of practice customarily performed in their professional capacity to represent the owner whose compensation is not paid directly or indirectly by the provider or any other person, except the owner.

(11) (A) "Life settlement contract" means a written agreement entered into between a provider and an owner establishing the terms under which compensation or any thing of value will be paid, which compensation or thing of value is less than the expected death benefit of the insurance policy or certificate, in return for the owner's assignment, transfer, sale, devise, or bequest of the death benefit or any portion of an insurance policy or certificate of insurance for compensation; provided, however, that the minimum value for a life settlement contract shall be greater than a cash surrender value or accelerated death benefit available at the time of an application for a life settlement contract. "Life settlement contract" also includes the transfer for compensation or value of ownership or beneficial interest in a trust or other entity that owns such policy if the trust or other entity was formed or availed of for the principal purpose of acquiring one or more life insurance contracts, which life insurance contract insures the life of a person residing in this state.

(B) "Life settlement contract" also includes:

(i) A written agreement for a loan or other lending transaction, secured primarily by an individual or group life insurance policy; and

(ii) A premium finance loan made for a policy on or before the date of issuance of the policy where:

(I) The loan proceeds are not used solely to pay premiums for the policy and any costs or expenses incurred by the lender or the borrower in connection with the financing;

(II) The owner receives on the date of the premium finance loan a guarantee of the future life settlement value of the policy; or

(III) The owner agrees on the date of the premium finance loan to sell the policy or any portion of its death benefit on any date following the issuance of the policy.

(C) Life settlement contract does not include:

(i) A policy loan by a life insurance company pursuant to the terms of the life insurance policy or accelerated death provisions contained in the life insurance policy, whether issued with the original policy or as a rider;

(ii) A premium finance loan, as defined in paragraph (18) of this Code section, or any loan made by a bank or other licensed financial institution, provided that neither default on such loan nor the transfer of the policy in connection with such default is pursuant to an agreement or understanding with any other person for the purpose of evading regulation under this chapter;

(iii) A collateral assignment of a life insurance policy by an owner;

(iv) A loan made by a lender that does not violate Chapter 22 of this title, provided such loan is not described in this paragraph as being included in the definition of a life settlement contract and is not otherwise within the definition of life settlement contract;

(v) An agreement where all the parties are closely related to the insured by blood or law or have a lawful substantial economic interest in the continued life, health, and bodily safety of the person insured or are trusts established primarily for the benefit of such parties;

(vi) Any designation, consent, or agreement by an insured who is an employee of an employer in connection with the purchase by the employer, or trust established by the employer, of life insurance on the life of the employee;

(vii) A bona fide business succession planning arrangement between:

(I) One or more shareholders in a corporation or between a corporation and one or more of its shareholders or one or more trust established by its shareholders;

(II) One or more partners in a partnership or between a partnership and one or more of its partners or one or more trust established by its partners; or

(III) One or more members in a limited liability company or between a limited liability company and one or more of its members or one or more trust established by its members;

(viii) An agreement entered into by a service recipient, or a trust established by the service recipient, and a service provider or a trust established by the service provider, who performs significant services for the service recipient's trade or business; or

(ix) Any other contract, transaction, or arrangement from the definition of life settlement contract that the Commissioner determines is not of the type intended to be regulated by this chapter.

(12) "Net death benefit" means the amount of the life insurance policy or certificate to be settled less any outstanding debts or liens.

(13) "Owner" means the owner of a life insurance policy or a certificate holder under a group policy, with or without a terminal illness, who enters or seeks to enter into a life settlement contract. For the purposes of this chapter, an owner shall not be limited to an owner of a life insurance policy or a certificate holder under a group policy that insures the life of an individual with a terminal or chronic illness or condition except where specifically addressed. "Owner" does not include:

(A) Any provider or other licensee under this chapter;

(B) A qualified institutional buyer as defined in Rule 144A of the federal Securities Act of 1933, as amended;

(C) A financing entity;

(D) A special purpose entity; or

(E) A related provider trust.

(14) "Patient identifying information" means an insured's address, telephone number, facsimile number, e-mail address, photograph or likeness, employer, employment status, social security number, or any other information that is likely to lead to the identification of the insured.

(15) "Person" means any natural person or a legal entity, including, but not limited to, a partnership, limited liability company, association, trust, or corporation.

(16) "Policy" means an individual or group policy, group certificate, contract, or arrangement of life insurance owned by a resident of this state, regardless of whether delivered or issued for delivery in this state.

(17) "Premium finance loan" is a loan made primarily for the purposes of making premium payments on a life insurance policy, which loan is secured by an interest in such life insurance policy.

(18) "Provider" means a person, other than an owner, who enters into or effectuates a life settlement contract with an owner. A provider does not include:

(A) Any bank, savings bank, savings and loan association, or credit union;

(B) A licensed lending institution or creditor or secured party pursuant to a premium finance loan agreement which takes an assignment of a life insurance policy or certificate issued pursuant to a group life insurance policy as collateral for a loan;

(C) The insurer of a life insurance policy or rider to the extent of providing accelerated death benefits or riders under this title or cash surrender value;

(D) Any natural person who enters into or effectuates no more than one agreement in a calendar year for the transfer of a life insurance policy or certificate issued pursuant to a group life insurance policy for compensation or any thing of value less than the expected death benefit payable under the policy;

(E) A purchaser;

(F) Any authorized or eligible insurer that provides stop-loss coverage to a provider, purchaser, financing entity, special purpose entity, or related provider trust;

(G) A financing entity;

(H) A special purpose entity;

(I) A related provider trust;

(J) A life settlement broker; or

(K) An accredited investor or qualified institutional buyer as defined in, respectively, Regulation D, Rule 501, or Rule 144A of the federal Securities Act of 1933, as amended, who purchases a life settlement policy from a provider.

(19) "Purchased policy" means a policy or group certificate that has been acquired by a provider pursuant to a life settlement contract.

(20) "Purchaser" means a person who pays compensation or any thing of value as consideration for a beneficial interest in a trust which is vested with, or for the assignment, transfer, or sale of, an ownership or other interest in a life insurance policy or a certificate issued pursuant to a group life insurance policy which has been the subject of a life settlement contract.

(21) "Related provider trust" means a titling trust or other trust established by a licensed provider or a financing entity for the sole purpose of holding the ownership or beneficial interest in purchased policies in connection with a financing transaction. In order to qualify as a related provider trust, the trust must have a written agreement with the licensed provider under which the licensed provider is responsible for ensuring compliance with all statutory and regulatory requirements and under which the trust agrees to make all records and files relating to life settlement transactions available to the department as if those records and files were maintained directly by the licensed provider.

(22) "Settled policy" means a life insurance policy or certificate that has been acquired by a provider pursuant to a life settlement contract.

(23) "Special purpose entity" means a corporation, partnership, trust, limited liability company, or other legal entity formed solely to provide either directly or indirectly access to institutional capital markets for a financing entity or provider; or in connection with a transaction in which the securities in the special purpose entity are acquired by the owner or by a qualified institutional buyer as defined in Rule 144 promulgated under the federal Securities Act of 1933, as amended, or the securities pay a fixed rate of return commensurate with established asset-backed institutional capital markets.

(24) "Stranger originated life insurance" is a series of acts or a practice to initiate a life insurance policy for the benefit of a third-party investor who, at the time of policy origination, has no insurable interest in the insured. Stranger originated life insurance acts or practices include, but are not limited to, cases in which life insurance is purchased with resources or guarantees from or through a person or entity who, at the time of policy inception, could not lawfully initiate the policy himself or herself or itself, and where, at the time of inception, there is an arrangement or agreement to directly or indirectly transfer the ownership of the policy or the policy benefits to a third party. Trusts that are created to give the appearance of insurable interest and are used to initiate policies for investors violate insurable interest laws and the prohibition against wagering on life. Stranger originated life insurance arrangements do not include those practices set forth in subparagraph (C) of paragraph (11) of this Code section.

(25) "Terminally ill" means having an illness or sickness that can reasonably be expected to result in death in 24 months or less.



§ 33-59-3. License requirements; representation of producers; exceptions; application and renewal; fees; licenses for legal entities; investigation by Commissioner and issuance of license; nonresident applicants; required information from provider; continued training requirements

(a) No person, wherever located, shall act as a provider or life settlement broker with an owner or multiple owners who are residents of this state without first having obtained a license or acknowledgment of registration from the Commissioner. If there is more than one owner on a single policy and the owners are residents of different states, the life settlement contract shall be governed by the law of the state in which the owner having the largest percentage ownership resides or, if the owners hold equal ownership, the state of residence of one owner agreed upon in writing by all owners.

(b) Application for a provider license or life settlement broker registration shall be made to the Commissioner by the applicant on a form prescribed by the Commissioner and the application shall be accompanied by a fee in an amount established by the Commissioner; provided, however, that the license and renewal fees for a provider license shall be reasonable and that the registration and renewal fees for a life settlement broker registration shall not exceed those established for an insurance producer, as such fees are otherwise provided for in this title.

(c) A life insurance producer who has been duly licensed as a resident insurance producer with a life line of authority in this state or his or her home state for at least one year and is licensed as a nonresident producer in this state shall be deemed to meet the licensing and registration requirements of this Code section and shall be permitted to operate as a life settlement broker.

(d) Not later than 30 days from the first day of operating as a life settlement broker, the life insurance producer shall notify the Commissioner that he or she is acting as a life settlement broker on a form prescribed by the Commissioner and shall pay any applicable fee to be determined by the Commissioner. Notification shall include an acknowledgment by the life insurance producer that he or she will operate as a life settlement broker in accordance with this chapter.

(e) The insurer that issued the policy that is the subject of a life settlement contract shall not be responsible for any act or omission of a life settlement broker, provider, or purchaser arising out of or in connection with the life settlement transaction unless the insurer receives compensation for the placement of a life settlement contract from the provider, purchaser, or life settlement broker in connection with the life settlement contract.

(f) A person licensed as an attorney, certified public accountant, or financial planner accredited by a nationally recognized accreditation agency who is retained to represent the owner and whose compensation is not paid directly or indirectly by the provider or purchaser may negotiate life settlement contracts on behalf of the owner without having to obtain a license as a life settlement broker.

(g) Licenses may be renewed every year on May 1 upon payment of the periodic renewal fee. Failure to pay the fee within the terms prescribed shall result in the automatic revocation of the license requiring periodic renewal.

(h) The term of a provider license shall be equal to that of a domestic stock life insurance company and the term of a life settlement broker registration shall be equal to that of an insurance producer license. Licenses or registrations requiring periodic renewal may be renewed on their anniversary date upon payment of the periodic renewal fee as specified in subsection (b) of this Code section. Failure to pay the fees on or before the renewal date shall result in expiration of the license or registration.

(i) The applicant shall provide such information as the Commissioner may require on forms prepared by the Commissioner. The Commissioner shall have the authority, at any time, to require such applicant to fully disclose the identity of its stockholders, except stockholders owning fewer than 10 percent of the shares of an applicant whose shares are publicly traded, partners, officers, and employees, and the Commissioner may, in the exercise of the Commissioner's sole discretion, refuse to issue such a license in the name of any person if not satisfied that any officer, employee, stockholder, or partner thereof who may materially influence the applicant's conduct meets the standards of this chapter.

(j) A license issued to a partnership, corporation, or other entity authorizes all members, officers, and designated employees to act as a licensee under the license if those persons are named in the application and any supplements to the application.

(k) Upon the filing of an application and the payment of the license fee, the Commissioner shall make an investigation of each applicant and may issue a license if the Commissioner finds that the applicant:

(1) If a provider, has provided a detailed plan of operation;

(2) Is competent and trustworthy and intends to transact its business in good faith;

(3) Has a good business reputation and has had experience, training, or education so as to be qualified in the business for which the license is applied;

(4) If the applicant is a legal entity, is formed or organized pursuant to the laws of this state or is a foreign legal entity authorized to transact business in this state or provides a certificate of good standing from the state of its domicile; and

(5) Has provided to the Commissioner an antifraud plan that meets the requirements of Code Section 33-59-14 and includes:

(A) A description of the procedures for detecting and investigating possible fraudulent acts and procedures for resolving material inconsistencies between medical records and insurance applications;

(B) A description of the procedures for reporting fraudulent insurance acts to the Commissioner;

(C) A description of the plan for antifraud education and training of its underwriters and other personnel; and

(D) A written description or chart outlining the arrangement of the antifraud personnel who are responsible for the investigation and reporting of possible fraudulent insurance acts and investigating unresolved material inconsistencies between medical records and insurance applications.

(l) The Commissioner shall not issue any license to any nonresident applicant unless a written designation of an agent for service of process is filed and maintained with the Commissioner or unless the applicant has filed with the Commissioner the applicant's written irrevocable consent that any action against the applicant may be commenced against the applicant by service of process on the Commissioner.

(m) The Commissioner shall not issue a license to any applicant unless the applicant has an adequate net worth as prescribed by order, rule, or regulation.

(n) Each licensee shall file with the Commissioner on or before the first day of May of each year an annual statement containing such information as the Commissioner by rule may prescribe.

(o) A provider shall not use any person to perform the functions of a life settlement broker as defined in paragraph (10) of Code Section 33-59-2 unless the person holds a current, valid registration as a life settlement broker and as provided in this Code section.

(p) A life settlement broker shall not use any person to perform the functions of a provider as defined in paragraph (18) of Code Section 33-59-2 unless such person holds a current, valid license as a provider and as provided in this Code section.

(q) A provider and a life settlement broker shall provide to the Commissioner new or revised information about officers, 10 percent or more stockholders, partners, directors, members, and designated employees within 30 days of any change.

(r) An individual registered as a life settlement broker shall complete on a biennial basis 15 hours of training related to life settlements and life settlement transactions as required by the Commissioner; provided, however, that a life insurance producer who is operating as a life settlement broker pursuant to this Code section shall not be subject to the requirements of this subsection. Any person failing to meet the requirements of this subsection shall be subject to the penalties imposed by the Commissioner.



§ 33-59-4. Suspension, revocation, or refusal to renew licenses; grounds; hearing required

(a) The Commissioner may suspend, revoke, or refuse to renew the license of any licensee if the Commissioner finds that:

(1) There was any material misrepresentation in the application for the license;

(2) The licensee or any officer, partner, member, or director has been guilty of fraudulent or dishonest practices, is subject to a final administrative action, or is otherwise shown to be untrustworthy or incompetent to act as a licensee;

(3) The provider demonstrates a pattern of unreasonably withholding payments to policy owners;

(4) The licensee no longer meets the requirements for initial licensure;

(5) The licensee or any officer, partner, member, or director has been convicted of a felony or any misdemeanor of which criminal fraud is an element; or the licensee has pleaded guilty or nolo contendere to any felony or any misdemeanor of which criminal fraud or moral turpitude is an element regardless of whether a judgment of conviction has been entered by the court;

(6) The provider has entered into any life settlement contract using a form that has not been approved pursuant to this chapter;

(7) The provider has failed to honor contractual obligations set out in a life settlement contract;

(8) The provider has assigned, transferred, or pledged a settled policy to a person other than a provider licensed in this state, purchaser, accredited investor or qualified institutional buyer as defined, respectively, in Regulation D, Rule 501, or Rule 144A of the federal Securities Act of 1933, as amended, financing entity, special purpose entity, or related provider trust;

(9) The licensee or any officer, partner, member, or key management personnel has violated any of the provisions of this chapter; or

(10) The provider has failed to maintain an adequate net worth.

(b) Before the Commissioner denies a license application or suspends, revokes, or refuses to renew the license of any licensee under this chapter, the Commissioner shall conduct a hearing in accordance with Chapter 2 of this title.



§ 33-59-5. Filing of contracts and disclosure statements with the Commissioner; approval or disapproval

(a) No person may use any form of life settlement contract in this state unless it has been filed with and approved, if required, by the Commissioner in a manner that conforms with the filing procedures and any time restrictions or deeming provisions, if any, for life insurance forms, policies, and contracts.

(b) No insurer may, as a condition of responding to a request for verification of coverage or in connection with the transfer of a policy pursuant to a life settlement contract, require that the owner, insured, provider, or life settlement broker sign any form, disclosure, consent, waiver, or acknowledgment that has not been expressly approved by the Commissioner for use in connection with life settlement contracts in this state.

(c) A person shall not use a life settlement contract form or provide to an owner a disclosure statement form in this state unless first filed with and approved by the Commissioner. The Commissioner shall disapprove a life settlement contract form or disclosure statement form if, in the Commissioner's opinion, the contract or provisions contained therein fail to meet the requirements of Code Sections 33-59-8, 33-59-9, 33-59-11, and 33-59-15 or are unreasonable, contrary to the interests of the public, or otherwise misleading or unfair to the owner. At the Commissioner's discretion, the Commissioner may require the submission of advertising material.



§ 33-59-6. Filing of annual statement with the Commissioner; confidential information

(a) (1) Each provider shall file with the Commissioner on or before May 1 of each year an annual statement containing such information as the Commissioner may prescribe by rule or regulation in addition to any other requirements for any policy settled within five years of policy issuance. In addition to any other requirements, the annual statement shall specify the total number, aggregate face amount, and life settlement proceeds of policies settled during the immediately preceding calendar year, together with a breakdown of the information by policy issue year. The annual statement shall also include the names of the insurance companies whose policies have been settled and the life settlement brokers that have settled said policies.

(2) Such information shall be limited to only those transactions where the insured is a resident of this state and shall not include individual transaction data regarding the business of life settlements or information that there is a reasonable basis to believe could be used to identify the owner or the insured.

(3) Every provider that willfully fails to file an annual statement as required in this Code section or willfully fails to reply within 30 days to a written inquiry by the Commissioner in connection therewith, shall, in addition to other penalties provided by this chapter, be subject, upon due notice and opportunity to be heard, to a penalty of up to $250.00 per day of delay, not to exceed $25,000.00 in the aggregate, for each such failure.

(b) Except as otherwise allowed or required by law, a provider, life settlement broker, insurance company, insurance producer, information bureau, rating agency or company, or any other person with actual knowledge of an insured's identity shall not disclose the identity of an insured or information that there is a reasonable basis to believe could be used to identify the insured or the insured's financial or medical information to any other person unless the disclosure:

(1) Is necessary to effect a life settlement contract between the owner and a provider and the owner and insured have provided prior written consent to the disclosure;

(2) Is necessary to effectuate the sale of life settlement contracts, or interests therein, as investments, provided that the sale is conducted in accordance with applicable state and federal securities law and provided further that the owner and the insured have both provided prior written consent to the disclosure;

(3) Is provided in response to an investigation or examination by the Commissioner or any other governmental officer or agency or pursuant to the requirements of Code Section 33-59-7;

(4) Is a term or condition to the transfer of a policy by one provider to another provider, in which case the receiving provider shall be required to comply with the confidentiality requirements of this subsection;

(5) Is necessary to allow the provider or life settlement broker or its authorized representatives to make contacts for the purpose of determining health status. For the purposes of this paragraph, the term "authorized representative" shall not include any person who has or may have any financial interest in the settlement contract other than a provider, registered life settlement broker, financing entity, related provider trust, or special purpose entity. A provider or life settlement broker shall require its authorized representative to agree in writing to adhere to the privacy provisions of this chapter; or

(6) Is required to purchase stop-loss coverage.

(c) Nonpublic personal information solicited or obtained in connection with a proposed or actual life settlement contract shall be subject to the provisions applicable to financial institutions under the federal Gramm-Leach-Bliley Act, P.L. 106-102 (1999), and all other state and federal laws relating to confidentiality of nonpublic personal information.



§ 33-59-7. Examination of licensees and businesses; record retention requirements; examination reports; orders; hearings; confidentiality of examination information; conflict of interest; immunity; investigative authority of the Commissioner

(a) The Commissioner may, when the Commissioner deems it reasonably necessary to protect the interests of the public, examine the business and affairs of any licensee or applicant for a license. The Commissioner may order any licensee or applicant to produce any records, books, files, or other information reasonably necessary to ascertain whether such licensee or applicant is acting or has acted in violation of the law or otherwise contrary to the interests of the public. The expenses incurred in conducting any examination shall be paid by the licensee or applicant.

(b) In lieu of an examination under this chapter of any foreign or alien licensee licensed in this state, the Commissioner may, at the Commissioner's discretion, accept an examination report on the licensee as prepared by the Commissioner for the licensee's state of domicile or port-of-entry state.

(c) Names of and individual identification data for all owners and insureds shall be considered private and confidential information and shall not be disclosed by the Commissioner unless required by law.

(d) Records of all consummated transactions and life settlement contracts shall be maintained by the provider for three years after the death of the insured and shall be available to the Commissioner for inspection during reasonable business hours.

(e) (1) Upon determining that an examination should be conducted, the Commissioner shall issue an examination warrant appointing one or more examiners to perform the examination and instructing them as to the scope of the examination. In conducting the examination, the examiner shall use methods common to the examination of any life settlement licensee and should use those guidelines and procedures set forth in an examiners' handbook adopted by a national organization. The Commissioner may also employ such other guidelines as the Commissioner may deem appropriate.

(2) Every licensee or person from whom information is sought, its officers, directors, and agents shall provide to the examiners timely, convenient, and free access at all reasonable hours at its offices to all books, records, accounts, papers, documents, assets, and computer or other recordings relating to the property, assets, business, and affairs of the licensee being examined. The officers, directors, employees, and agents of the licensee or person shall facilitate the examination and aid in the examination so far as it is in their power to do so. The refusal of a licensee, by its officers, directors, employees, or agents, to submit to examination or to comply with any reasonable written request of the Commissioner shall be grounds for suspension or refusal of or nonrenewal of any license or authority held by the licensee to engage in the life settlement business or other business subject to the Commissioner's jurisdiction. Any proceedings for suspension, revocation, or refusal of any license or authority shall be conducted pursuant to Chapter 2 of this title.

(3) The Commissioner shall have the power to issue subpoenas, to administer oaths, and to examine under oath any person as to any matter pertinent to the examination. Upon the failure or refusal of a person to obey a subpoena, the Commissioner may petition a court of competent jurisdiction and, upon proper showing, the court may enter an order compelling the witness to appear and testify or produce documentary evidence.

(4) When making an examination under this Code section, the Commissioner may retain attorneys, appraisers, independent actuaries, independent certified public accountants, or other professionals and specialists as examiners, the reasonable cost of which shall be borne by the licensee that is the subject of the examination.

(5) Nothing contained in this Code section shall be construed to limit the Commissioner's authority to terminate or suspend an examination in order to pursue other legal or regulatory action pursuant to the insurance laws of this state. Findings of fact and conclusions made pursuant to any examination shall be prima-facie evidence in any legal or regulatory action.

(6) Nothing contained in this Code section shall be construed to limit the Commissioner's authority to use and, if appropriate, to make public any final or preliminary examination report, any examiner or licensee work papers or other documents, or any other information discovered or developed during the course of any examination in the furtherance of any legal or regulatory action which the Commissioner may, in his or her sole discretion, deem appropriate.

(f) (1) Examination reports shall be composed of (A) only facts appearing upon the books, records, or other documents of the licensee, its agents, or other persons examined or as ascertained from the testimony of the licensee's officers or agents or other persons examined concerning the licensee's affairs and (B) such conclusions and recommendations as the examiners find reasonably warranted from the facts.

(2) No later than 60 days following completion of the examination, the examiner in charge shall file with the Commissioner a verified written report of examination under oath. Upon receipt of the verified report, the Commissioner shall transmit the report to the licensee examined, together with a notice that shall afford the licensee examined a reasonable opportunity of not more than 30 days to make a written submission or rebuttal with respect to any matters contained in the examination report and which shall become part of the report or to request a hearing on any matter in dispute if the Commissioner deems such written submission or rebuttal comments appropriate and consistent with the findings of the examination.

(3) In the event the Commissioner determines that regulatory action is appropriate as a result of an examination, the Commissioner may initiate any proceedings or actions provided by law.

(g) (1) Names and individual identification data for all owners, purchasers, and insureds shall be considered private and confidential information and shall not be disclosed by the Commissioner unless the disclosure is to another regulator or is required by law.

(2) Except as otherwise provided in this chapter, all examination reports, working papers, recorded information, documents, and copies thereof produced by, obtained by, or disclosed to the Commissioner or any other person in the course of an examination made under this chapter or in the course of analysis or investigation by the Commissioner of the financial condition or market conduct of a licensee shall be confidential by law and privileged, shall not be subject to the provisions of Article 4 of Chapter 18 of Title 50, shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action. The Commissioner is authorized to use the documents, materials, or other information in the furtherance of any regulatory or legal action brought as part of the Commissioner's official duties. The licensee being examined may have access to all documents used to make the report except documents and work papers that the Commissioner has deemed privileged.

(h) (1) An examiner shall not be appointed by the Commissioner if the examiner, either directly or indirectly, has a conflict of interest or is affiliated with the management of or owns a pecuniary interest in any person subject to examination under this chapter. This subsection shall not be construed to preclude automatically an examiner from being:

(A) An owner;

(B) An insured in a life settlement contract or insurance policy; or

(C) A beneficiary in an insurance policy that is proposed for a life settlement contract.

(2) Notwithstanding the requirements of this subsection, the Commissioner may retain from time to time, on an individual basis, qualified actuaries, certified public accountants, or other similar individuals who are independently practicing their professions even though these persons may from time to time be similarly employed or retained by persons subject to examination under this chapter.

(i) (1) No cause of action shall arise nor shall any liability be imposed against the Commissioner, the Commissioner's authorized representatives, or any examiner appointed by the Commissioner for any statements made or conduct performed in good faith while carrying out the provisions of this chapter.

(2) No cause of action shall arise nor shall any liability be imposed against any person for the act of communicating or delivering information or data to the Commissioner or the Commissioner's authorized representative or examiner pursuant to an examination made under this chapter if the act of communication or delivery was performed in good faith and without fraudulent intent or the intent to deceive. This paragraph shall not abrogate or modify in any way any common law or statutory privilege or immunity heretofore enjoyed by any person identified in paragraph (1) of this subsection.

(3) A person identified in paragraph (1) or (2) of this subsection shall be entitled to an award of attorney's fees and costs if he or she is the prevailing party in a civil cause of action for libel, slander, or any other relevant tort arising out of activities in carrying out the provisions of this chapter and the party bringing the action was not substantially justified in doing so. For purposes of this subsection, a proceeding is substantially justified if it had a reasonable basis in law or fact at the time that it was initiated.

(j) The Commissioner may investigate suspected fraudulent life settlement acts and persons engaged in the business of life settlements.



§ 33-59-8. Advertising

(a) A registered life settlement broker or licensed provider who is registered or licensed pursuant to this chapter may conduct or participate in advertisements within this state. Such advertisements shall comply with all advertising and marketing laws of this state and rules and regulations promulgated by the Commissioner that are applicable to life insurers or to life settlement brokers and providers licensed pursuant to this chapter.

(b) Advertisements shall be accurate, truthful, and not misleading in fact or by implication.

(c) No person or trust shall:

(1) Directly or indirectly, market, advertise, solicit, or otherwise promote the purchase of a policy for the sole purpose of or with a primary emphasis on settling the policy; or

(2) Use the words "free," "no cost," or words of similar import in the marketing, advertising, soliciting, or otherwise promoting of the purchase of a policy.



§ 33-59-9. Required written disclosures; consequence for failure to provide

(a) The provider or broker shall provide in writing, in a separate document that is signed by the owner, the following information no later than the date of the application for a life settlement contract:

(1) The fact that possible alternatives to life settlement contracts exist, including, but not limited to, accelerated benefits offered by the issuer of the life insurance policy;

(2) The fact that some or all of the proceeds of a life settlement contract may be taxable and that assistance should be sought from a professional tax adviser;

(3) The fact that the proceeds from a life settlement contract could be subject to the claims of creditors;

(4) The fact that receipt of proceeds from a life settlement contract may adversely affect the recipient's eligibility for public assistance or other government benefits or entitlements and that advice should be obtained from the appropriate agencies;

(5) The fact that the owner has a right to terminate a life settlement contract within 15 days of the date it is executed by all parties and the owner has received the disclosures contained in this Code section. Rescission, if exercised by the owner, is effective only if both notice of the rescission is given and the owner repays all proceeds and any premiums, loans, and loan interest paid on account of the provider within the rescission period. If the insured dies during the rescission period, the contract shall be deemed to have been rescinded subject to repayment by the owner or the owner's estate of all proceeds and any premiums, loans, and loan interest to the provider;

(6) The fact that proceeds will be sent to the owner within three business days after the provider has received the insurer or group administrator's acknowledgment that ownership of the policy or interest in the certificate has been transferred and the beneficiary has been designated in accordance with the terms of the life settlement contract;

(7) The fact that entering into a life settlement contract may cause other rights or benefits, including conversion rights and waiver of premium benefits that may exist under the policy or certificate of a group policy, to be forfeited by the owner and that assistance should be sought from a professional financial adviser;

(8) The method of calculating the compensation paid or to be paid to the life settlement broker or any other person acting for the owner in connection with the transaction, where the term "compensation" includes any thing of value paid or given;

(9) The date by which the funds will be available to the owner and the transmitter of the funds;

(10) The fact that the Commissioner shall require delivery of a buyer's guide or a similar consumer advisory package in the form prescribed by the Commissioner to owners during the solicitation process;

(11) The disclosure document shall contain the following language:

"All medical, financial, or personal information solicited or obtained by a provider or life settlement broker about an insured, including the insured's identity or the identity of family members, a spouse, or a significant other, may be disclosed as necessary to effect the life settlement contract between the owner and provider. If you are asked to provide this information, you will be asked to consent to the disclosure. The information may be provided to someone who buys the policy or provides funds for the purchase. You may be asked to renew your permission to share information every two years.";

(12) The fact that the Commissioner shall require providers and life settlement brokers to print separate signed fraud warnings on their applications and on their life settlement contracts as follows:

"Any person who knowingly presents false information in an application for insurance or life settlement contract is guilty of a crime and may be subject to fines and confinement in prison.";

(13) The fact that the insured may be contacted by either the provider or life settlement broker or its authorized representative for the purpose of determining the insured's health status or to verify the insured's address. This contact is limited to once every three months if the insured has a life expectancy of more than one year and no more than once per month if the insured has a life expectancy of one year or less;

(14) The affiliation, if any, between the provider and the issuer of the insurance policy to be settled;

(15) That a life settlement broker represents exclusively the owner, and not the insurer or the provider or any other person, and owes a fiduciary duty to the owner, including a duty to act according to the owner's instructions and in the best interest of the owner;

(16) The document shall include the name, address, and telephone number of the provider;

(17) The name, business address, and telephone number of the independent third-party escrow agent, and the fact that the owner may inspect or receive copies of the relevant escrow or trust agreements or documents; and

(18) The fact that a change of ownership could in the future limit the insured's ability to purchase future insurance on the insured's life because there is a limit to how much coverage insurers will issue on one life.

(b) The written disclosures shall be conspicuously displayed in any life settlement contract furnished to the owner by a provider including any affiliations or contractual arrangements between the provider and the life settlement broker.

(c) A life settlement broker shall provide the owner and the provider with at least the following disclosures no later than the date the life settlement contract is signed by all parties. The disclosures shall be conspicuously displayed in the life settlement contract or in a separate document signed by the owner and provide the following information:

(1) The name, business address, and telephone number of the life settlement broker;

(2) A full, complete, and accurate description of all the offers, counter-offers, acceptances, and rejections relating to the proposed life settlement contract;

(3) A written disclosure at the inception of the brokerage arrangement of any affiliations or contractual arrangements between the life settlement broker and any person making an offer in connection with the proposed life settlement contracts;

(4) The name of each life settlement broker who receives compensation and the amount of compensation received by that life settlement broker, which compensation includes any thing of value paid or given to the life settlement broker in connection with the life settlement contract; and

(5) A complete reconciliation of the gross offer or bid by the provider to the net amount of proceeds or value to be received by the owner. For the purpose of this paragraph, "gross offer or bid" means the total amount or value offered by the provider for the purchase of one or more life insurance policies, inclusive of commissions and fees.

(d) The failure to provide the disclosures or rights described in this Code section shall be deemed an unfair trade practice pursuant to Code Section 33-59-17.



§ 33-59-10. Lender-financed premiums using policy as collateral; disclosures and certifications

(a) In addition to other questions an insurance carrier may lawfully pose to a life insurance applicant, insurance carriers may inquire in the application for insurance whether the proposed owner intends to pay premiums with the assistance of financing from a lender that will use the policy as collateral to support the financing.

(b) If, as described in paragraph (11) of Code Section 33-59-2, the loan provides funds which can be used for a purpose other than paying for the premiums, costs, and expenses associated with obtaining and maintaining the life insurance policy and loan, the application shall be rejected as a violation of the prohibited practices in Code Section 33-59-13.

(c) If the financing does not violate Code Section 33-59-13 in this manner, the insurance carrier:

(1) May make disclosures, including, but not limited to, disclosures such as the following, to the applicant and the insured, either on the application or an amendment to the application to be completed no later than the delivery of the policy:

"If you have entered into a loan arrangement where the policy is used as collateral and the policy changes ownership at some point in the future in satisfaction of the loan, the following may be true:

(A) A change of ownership could lead to a stranger owning an interest in the insured's life;

(B) A change of ownership could in the future limit your ability to purchase future insurance on the insured's life because there is a limit to how much coverage insurers will issue on one life;

(C) Should there be a change of ownership and you wish to obtain more insurance coverage on the insured's life in the future, the insured's higher issue age, a change in health status, or other factors may reduce the ability to obtain coverage or may result in significantly higher premiums; and

(D) You should consult a professional adviser since a change in ownership in satisfaction of the loan may result in tax consequences to the owner, depending on the structure of the loan."; and

(2) May require certifications, such as the following, from the applicant and the insured:

"(A) I have not entered into any agreement or arrangement providing for the future sale of this life insurance policy;

(B) My loan arrangement for this policy provides funds sufficient to pay for some or all of the premiums, costs, and expenses associated with obtaining and maintaining my life insurance policy, but I have not entered into any agreement by which I am to receive consideration in exchange for procuring this policy; and

(C) The borrower has an insurable interest in the insured."



§ 33-59-11. Required documents and information; confidentiality; seller's right to rescind; escrow proceedings; failure to tender consideration; limitation on contracts with the insured for the purpose of determining the insured's health status

(a) A provider entering into a life settlement contract, wherein the insured is terminally or chronically ill, shall first obtain:

(1) If the owner is the insured, a written statement from a licensed attending physician that the owner is of sound mind and under no constraint or undue influence to enter into a settlement contract; and

(2) A document in which the insured consents to the release of his or her medical records to a provider, life settlement broker, or insurance producer and, if the policy was issued less than two years from the date of application for a settlement contract, to the insurance company that issued the policy.

(b) The insurer shall respond to a request for verification of coverage submitted by a provider, life settlement broker, or life insurance producer not later than 30 calendar days after the date the request is received. The request for verification of coverage must be made on a form approved by the Commissioner. The insurer shall complete and issue the verification of coverage or indicate in which respects it is unable to respond. In its response, the insurer shall indicate whether, based on the medical evidence and documents provided, the insurer intends to pursue an investigation at this time regarding the validity of the insurance contract.

(c) Before or at the time of execution of the settlement contract, the provider shall obtain a witnessed document in which the owner consents to the settlement contract, represents that the owner has a full and complete understanding of the settlement contract, represents that the owner has a full and complete understanding of the benefits of the policy, acknowledges that the owner is entering into the settlement contract freely and voluntarily, and, for persons with a terminal or chronic illness or condition, acknowledges that the insured has a terminal or chronic illness and that the terminal or chronic illness or condition was diagnosed after the policy was issued.

(d) The insurer shall not unreasonably delay effecting change of ownership or beneficiary with any life settlement contract lawfully entered into in this state or with a resident of this state.

(e) If a life settlement broker or life insurance producer performs any of these activities required of the provider, the provider is deemed to have fulfilled the requirements of this Code section.

(f) If a life settlement broker performs those verification of coverage activities required of the provider, the provider is deemed to have fulfilled the requirements of subsection (a) of Code Section 33-5-9.

(g) Within 20 days after an owner executes the life settlement contract, the provider shall give written notice to the insurer that issued that insurance policy that the policy has become subject to a life settlement contract. The notice shall be accompanied by the documents required by Code Section 33-59-10.

(h) All medical information solicited or obtained by any licensee shall be subject to the applicable provision of state law relating to confidentiality of medical information if not otherwise provided in this chapter.

(i) All life settlement contracts entered into in this state shall provide that the owner may rescind the contract on or before 15 days after the date it is executed by all parties thereto. Rescission, if exercised by the owner, is effective only if both notice of the rescission is given and the owner repays all proceeds and any premiums, loans, and loan interest paid on account of the provider within the rescission period. If the insured dies during the rescission period, the contract shall be deemed to have been rescinded subject to repayment by the owner or the owner's estate of all proceeds and any premiums, loans, and loan interest to the provider.

(j) Within three business days after receipt from the owner of documents to effect the transfer of the insurance policy, the provider shall pay the proceeds of the settlement to an escrow or trust account managed by a trustee or escrow agent in a state or federally chartered financial institution pending acknowledgment of the transfer by issuer of the policy. The trustee or escrow agent shall be required to transfer the proceeds due to the owner within three business days of acknowledgment of the transfer from the insurer.

(k) Failure to tender the life settlement contract proceeds to the owner by the date disclosed to the owner renders the contract voidable by the owner for lack of consideration until the time the proceeds are tendered to and accepted by the owner. A failure to give written notice of the right of rescission hereunder shall toll the right of rescission until 30 days after the written notice of the right of rescission has been given.

(l) Any fee paid by a provider, party, individual, or an owner to a life settlement broker in exchange for services provided to the owner pertaining to a life settlement contract shall be computed as a percentage of the offer obtained, not the face value of the policy. Nothing in this Code section shall be construed to prohibit a life settlement broker from reducing such life settlement broker's fee below this percentage if the life settlement broker so chooses.

(m) The life settlement broker shall disclose to the owner any thing of value paid or given to a life settlement broker which relates to a life settlement contract.

(n) No person at any time prior to, or at the time of, the application for, or issuance of, a policy, or during a two-year period commencing with the date of issuance of the policy, shall enter into a life settlement contract regardless of the date the compensation is to be provided and regardless of the date the assignment, transfer, sale, devise, bequest, or surrender of the policy is to occur. This prohibition shall not apply if the owner certifies to the provider that:

(1) The policy was issued upon the owner's exercise of conversion rights arising out of a group or individual policy, provided that the total of the time covered under the conversion policy plus the time covered under the prior policy is at least 24 months. The time covered under a group policy shall be calculated without regard to a change in insurance carriers, provided that the coverage has been continuous and under the same group sponsorship; or

(2) The owner submits independent evidence to the provider that one or more of the following conditions have been met within the two-year period:

(A) The owner or insured is terminally or chronically ill;

(B) The owner or insured disposes of his or her ownership interests in a closely held corporation, pursuant to the terms of a buyout or other similar agreement in effect at the time the insurance policy was initially issued;

(C) The owner's spouse dies;

(D) The owner divorces his or her spouse;

(E) The owner retires from full-time employment;

(F) The owner becomes physically or mentally disabled and a physician determines that the disability prevents the owner from maintaining full-time employment; or

(G) A final order, judgment, or decree is entered by a court of competent jurisdiction, on the application of a creditor of the owner, adjudicating the owner bankrupt or insolvent, or approving a petition seeking reorganization of the owner or appointing a receiver, trustee, or liquidator to all or a substantial part of the owner's assets.

Copies of the independent evidence required by paragraph (2) of this subsection shall be submitted to the insurer when the provider submits a request to the insurer for verification of coverage. The copies shall be accompanied by a letter of attestation from the provider that the copies are true and correct copies of the documents received by the provider. Nothing in this Code section shall prohibit an insurer from exercising its right to contest the validity of any policy. If the provider submits to the insurer a copy of independent evidence provided for in paragraph (2) of this subsection when the provider submits a request to the insurer to effect the transfer of the policy to the provider, the copy is deemed to establish that the settlement contract satisfies the requirements of this subsection.



§ 33-59-12. Promulgation of regulations; determining governing law when multiple owners

(a) The Commissioner may promulgate regulations implementing this chapter and regulating the activities and relationships of providers, life settlement brokers, insurers, and their agents subject to statutory limitations on administrative rule making.

(b) (1) If there is more than one owner on a single policy, and the owners are residents of different states, the life settlement contract shall be governed by the law of the state in which the owner having the largest percentage ownership resides or, if the owners hold equal ownership, the state of residence of one owner agreed upon in writing by all of the owners. The law of the state of the insured shall govern in the event that equal owners fail to agree in writing upon a state of residence for jurisdictional purposes.

(2) A provider from this state who enters into a life settlement contract with an owner who is a resident of another state that has enacted statutes or adopted regulations governing life settlement contracts shall be governed in the effectuation of that life settlement contract by the statutes and regulations of the owner's state of residence. If the state in which the owner is a resident has not enacted statutes or regulations governing life settlement contracts, the provider shall give the owner notice that neither state regulates the transaction upon which he or she is entering. For transactions in those states, however, the provider is to maintain all records required if the transactions were executed in the state of residence. The forms used in those states need not be approved by the Commissioner.

(3) If there is a conflict in the laws that apply to an owner and a purchaser in any individual transaction, the laws of the state that apply to the owner shall take precedence and the provider shall comply with those laws.



§ 33-59-13. Unlawful activities deemed fraudulent life settlement act

(a) It shall be unlawful for any person to:

(1) Enter into a life settlement contract if such person knows or reasonably should have known that the life insurance policy was obtained by means of a false, deceptive, or misleading application for such policy;

(2) Engage in any transaction, practice, or course of business if such person knows or reasonably should have known that the intent was to avoid the notice requirements of this Code section;

(3) Engage in any fraudulent act or practice in connection with any transaction relating to any settlement involving an owner who is a resident of this state;

(4) Issue, solicit, market, or otherwise promote the purchase of an insurance policy for the purpose of or with an emphasis on settling the policy;

(5) Enter into a premium finance agreement with any person or agency, or any person affiliated with such person or agency, pursuant to which such person shall receive any proceeds, fees, or other consideration, directly or indirectly, from the policy or owner of the policy or any other person with respect to the premium finance agreement or any settlement contract or other transaction related to such policy that are in addition to the amounts required to pay the principal, interest, service charges, and any cost or expense incurred by the lender or borrower in connection with the premium finance agreement or subsequent sale of such agreement; provided, further, that any payments, charges, fees, or other amounts in addition to the amounts required to pay the principal, interest, service charges, and any cost or expense incurred by the lender or borrower in connection with the premium finance agreement shall be remitted to the original owner of the policy or to his or her estate if he or she is not living at the time of the determination of the overpayment;

(6) With respect to any settlement contract or insurance policy and a life settlement broker, knowingly solicit an offer from, effectuate a life settlement contract with, or make a sale to any provider, financing entity, or related provider trust that is controlling, controlled by, or under common control with such life settlement broker unless such relationship is disclosed to the owner in accordance with paragraph (3) of subsection (c) of Code Section 33-59-9;

(7) With respect to any life settlement contract or insurance policy and a provider, knowingly enter into a life settlement contract with an owner, if, in connection with such life settlement contract, any thing of value will be paid to a life settlement broker that is controlling, controlled by, or under common control with such provider or the financing entity or related provider trust that is involved in such settlement contract unless such relationship is disclosed to the owner in accordance with paragraph (3) of subsection (c) of Code Section 33-59-9;

(8) With respect to a provider, enter into a life settlement contract unless the life settlement promotional, advertisement, and marketing materials, as may be prescribed by rule or regulation, have been filed with the Commissioner. In no event shall any marketing materials expressly reference that the insurance is "free" for any period of time. The inclusion of any reference in the marketing materials that would cause an owner to reasonably believe that the insurance is free for any period of time shall be considered a violation of this chapter; or

(9) With respect to any life insurance producer, insurance company, life settlement broker, or provider, make any statement or representation to the applicant or policyholder in connection with the sale or financing of a life insurance policy to the effect that the insurance is free or without cost to the policyholder for any period of time unless provided in the policy.

(b) A violation of this Code section shall be deemed a fraudulent life settlement act.



§ 33-59-14. Violations; required statement; reporting of fraudulent acts to the Commissioner; immunity for providing information concerning fraudulent acts; confidentiality of documents and evidence; mandatory adoption of antifraud initiatives by providers

(a) (1) It shall be illegal for a person to commit a fraudulent life settlement act.

(2) A person shall not knowingly and intentionally interfere with the enforcement of the provisions of this chapter or investigations of suspected or actual violations of this chapter.

(3) A person in the business of life settlements shall not knowingly or intentionally permit any person convicted of a felony involving dishonesty or breach of trust to participate in the business of life settlements.

(b) (1) Life settlement contracts and applications for life settlement contracts, regardless of the form of transmission, shall contain the following statement or a substantially similar statement:

"Any person who knowingly presents false information in an application for insurance or life settlement contract is guilty of a crime and may be subject to fines or confinement in prison."

(2) The lack of a statement as required in paragraph (1) of this subsection does not constitute a defense in any prosecution for a fraudulent life settlement act.

(c) (1) Any person engaged in the business of life settlements having knowledge or a reasonable belief that a fraudulent life settlement act is being, will be, or has been committed shall provide to the Commissioner the information required by, and in a manner prescribed by, the Commissioner.

(2) Any other person having knowledge or a reasonable belief that a fraudulent life settlement act is being, will be, or has been committed may provide to the Commissioner the information required by, and in a manner prescribed by, the Commissioner.

(d) (1) No civil liability shall be imposed on and no cause of action shall arise from a person's furnishing information concerning suspected, anticipated, or completed fraudulent life settlement acts or suspected or completed fraudulent insurance acts if the information is provided to or received from:

(A) The Commissioner or the Commissioner's employees, agents, or representatives;

(B) Federal, state, or local law enforcement or regulatory officials or their employees, agents, or representatives;

(C) A person involved in the prevention and detection of fraudulent life settlement acts or that person's agents, employees, or representatives;

(D) Any regulatory body or their employees, agents, or representatives overseeing life insurance or life settlements, securities, or investment fraud;

(E) The life insurer that issued the life insurance policy covering the life of the insured; or

(F) The licensee and any agents, employees, or representatives.

(2) Paragraph (1) of this subsection shall not apply to statements made with actual malice. In an action brought against a person for filing a report or furnishing other information concerning a fraudulent life settlement act or a fraudulent insurance act, the party bringing the action shall plead specifically any allegation that paragraph (1) of this subsection does not apply because the person filing the report or furnishing the information did so with actual malice.

(3) A person identified in paragraph (1) of this subsection shall be entitled to an award of attorney's fees and costs if he or she is the prevailing party in a civil cause of action for libel, slander, or any other relevant tort arising out of activities in carrying out the provisions of this chapter and the party bringing the action was not substantially justified in doing so. For purposes of this paragraph, a proceeding is substantially justified if it had a reasonable basis in law or fact at the time that it was initiated.

(4) This subsection does not abrogate or modify common law or statutory privileges or immunities enjoyed by a person described in paragraph (1) of this subsection.

(e) (1) The documents and evidence provided pursuant to subsection (d) of this Code section or obtained by the Commissioner in an investigation of suspected or actual fraudulent life settlement acts shall be privileged and confidential and shall not be a public record and shall not be subject to discovery or subpoena in a civil or criminal action.

(2) Paragraph (1) of this subsection shall not prohibit release by the Commissioner of documents and evidence obtained in an investigation of suspected or actual fraudulent life settlement acts:

(A) In administrative or judicial proceedings to enforce laws administered by the Commissioner;

(B) To federal, state, or local law enforcement or regulatory agencies, to an organization established for the purpose of detecting and preventing fraudulent life settlement acts, or to the National Association of Insurance Commissioners; or

(C) At the discretion of the Commissioner, to a person in the business of life settlements that is aggrieved by a fraudulent life settlement act.

(3) Release of documents and evidence under paragraph (2) of this subsection does not abrogate or modify the privilege granted in paragraph (1) of this subsection.

(f) This chapter shall not:

(1) Preempt the authority or relieve the duty of other law enforcement or regulatory agencies to investigate, examine, and prosecute suspected violations of law;

(2) Preempt, supersede, or limit any provision of any state securities law or any rule, order, or notice issued thereunder;

(3) Prevent or prohibit a person from disclosing voluntarily information concerning life settlement fraud to a law enforcement or regulatory agency other than the department; or

(4) Limit the powers granted elsewhere by the laws of this state to the Commissioner or an insurance fraud unit to investigate and examine possible violations of law and to take appropriate action against wrongdoers.

(g) (1) Providers and life settlement brokers shall have in place antifraud initiatives reasonably calculated to detect, prosecute, and prevent fraudulent life settlement acts. At the discretion of the Commissioner, the Commissioner may order, or a licensee may request and the Commissioner may grant, such modifications of the following required initiatives as necessary to ensure an effective antifraud program. The modifications may be more or less restrictive than the required initiatives so long as the modifications may reasonably be expected to accomplish the purpose of this subsection. Antifraud initiatives shall include:

(A) Fraud investigators, who may be provider or life settlement broker employees or independent contractors; and

(B) An antifraud plan, which shall be submitted to the Commissioner. The antifraud plan shall include, but not be limited to:

(i) A description of the procedures for detecting and investigating possible fraudulent life settlement acts and procedures for resolving material inconsistencies between medical records and insurance applications;

(ii) A description of the procedures for reporting possible fraudulent life settlement acts to the Commissioner;

(iii) A description of the plan for antifraud education and training of underwriters and other personnel; and

(iv) A description or chart outlining the organizational arrangement of the antifraud personnel who are responsible for the investigation and reporting of possible fraudulent life settlement acts and investigating unresolved material inconsistencies between medical records and insurance applications.

(2) Antifraud plans submitted to the Commissioner shall be privileged and confidential and shall not be a public record and shall not be subject to discovery or subpoena in a civil or criminal action.



§ 33-59-15. Remedies and penalties for violations; procedural issues

(a) In addition to the penalties and other enforcement provisions of this chapter, if any person violates this chapter or any rule or regulation implementing this chapter, the Commissioner may seek an injunction in a court of competent jurisdiction in the county where the person resides or has a principal place of business and may apply for temporary and permanent orders as the Commissioner determines necessary to restrain the person from further committing the violation.

(b) Any person damaged by the acts of any other person in violation of this chapter or any rule or regulation implementing this chapter may bring a civil action for damages against the person committing the violation in a court of competent jurisdiction.

(c) The Commissioner may issue a cease and desist order upon a person who violates any provision of this chapter, any rule, regulation, or order adopted by the Commissioner, or any written agreement entered into with the Commissioner, in accordance with Chapter 2 of this title.

(d) When the Commissioner finds that such an action presents an immediate danger to the public and requires an immediate final order, he or she may issue an emergency cease and desist order reciting with particularity the facts underlying such findings. The emergency cease and desist order shall become effective immediately upon service of a copy of the order on the respondent and shall remain effective for 90 days. If the department begins nonemergency cease and desist proceedings under subsection (a) of this Code section, the emergency cease and desist order shall remain effective, absent an order by an appellate court of competent jurisdiction pursuant to Chapter 13 of Title 50. In the event of a willful violation of this chapter, the trial court may award statutory damages in addition to actual damages in an additional amount up to three times the actual damage award. The provisions of this chapter may not be waived by agreement. No choice of law provision may be utilized to prevent the application of this chapter to any settlement in which a party to the settlement is a resident of this state.



§ 33-59-16. Fraudulent life settlement acts prohibited; criminal and civil penalties; revocation of license

(a) It is a violation of this chapter for any person, provider, life settlement broker, or any other party related to the business of life settlements to commit a fraudulent life settlement act.

(b) For criminal liability purposes, a person that commits a fraudulent life settlement act shall be guilty of committing insurance fraud and shall be guilty of a felony and, upon conviction, shall be punished by imprisonment for not less than two nor more than ten years, or by a fine of not more than $10,000.00, or both.

(c) The Commissioner shall be empowered to levy a civil penalty:

(1) Not exceeding $1,000.00 for each and every act in violation of this chapter or, if the person knew or reasonably should have known the acts that he or she committed were in violation of this chapter, the monetary penalty provided for in this subsection may be increased to an amount up to $5,000.00 for each and every act in violation; and

(2) The amount of the claim for each violation upon any person, including those persons and their employees licensed pursuant to this chapter, who is found to have committed a fraudulent life settlement act or violated any other provision of this chapter.

(d) The license of a person licensed under this chapter that commits a fraudulent life settlement act shall be revoked for a period of at least one year.



§ 33-59-17. Unfair trade practice

A violation of this chapter shall be considered an unfair trade practice pursuant to state law and subject to the penalties provided by state law.



§ 33-59-18. Transacting business permitted while the provider's license application is pending

(a) A provider lawfully transacting business in this state prior to July 1, 2009, may continue to do so pending approval or disapproval of that person's application for a license so long as the application is filed with the Commissioner not later than 30 days after publication by the Commissioner of an application form and instructions for licensure of providers. If the publication of the application form and instructions is prior to July 1, 2009, then the filing of the application shall not be later than August 1, 2009. During the time that such an application is pending with the Commissioner, the applicant may use any form of life settlement contract that has been filed with the Commissioner pending approval thereof, provided that such form is otherwise in compliance with the provisions of this chapter. Any person transacting business in this state under this provision shall be obligated to comply with all other requirements of this chapter.

(b) A person who has lawfully negotiated life settlement contracts between any owner residing in this state and one or more providers for at least one year immediately prior to July 1, 2009, may continue to do so pending approval or disapproval of that person's application for a license so long as the application is filed with the Commissioner not later than 30 days after publication by the Commissioner of an application form and instructions for registration of life settlement brokers. If the publication of the application form and instructions is prior to July 1, 2009, then the filing of the application shall not be later than August 1, 2009. Any person transacting business in this state under this provision shall be obligated to comply with all other requirements of this chapter.






Chapter 59A - Interstate Insurance Product Regulation Compact

§ 33-59A-1. Compact enacted and entered into by the State of Georgia; text of compact

The Interstate Insurance Product Regulation Compact is enacted into law and entered into by this state with all other jurisdictions legally joining therein in the form substantially as follows:

INTERSTATE INSURANCE PRODUCT REGULATION COMPACT

Article I. Purposes.

The purposes of this Interstate Insurance Product Regulation Compact are, through means of joint and cooperative action among the Compacting States:

(1) To promote and protect the interest of consumers of individual and group annuity, life insurance, disability income and long-term care insurance products;

(2) To develop uniform standards for insurance products covered under the Compact;

(3) To establish a central clearinghouse to receive and provide prompt review of insurance products covered under the Compact and, in certain cases, advertisements related thereto, submitted by insurers authorized to do business in one or more Compacting States;

(4) To give appropriate regulatory approval to those product filings and advertisements satisfying the applicable uniform standard;

(5) To improve coordination of regulatory resources and expertise between state insurance departments regarding the setting of uniform standards and review of insurance products covered under the Compact;

(6) To create the Interstate Insurance Product Regulation Commission; and

(7) To perform these and such other related functions as may be consistent with the state regulation of the business of insurance.

Article II. Definitions.

For purposes of this Compact:

(1) "Advertisement" means any material designed to create public interest in a Product, or induce the public to purchase, increase, modify, reinstate, borrow on, surrender, replace or retain a policy, as more specifically defined in the Rules and Operating Procedures of the Commission.

(2) "Bylaws" mean those bylaws established by the Commission for its governance, or for directing or controlling the Commission's actions or conduct.

(3) "Compacting State" means any State which has enacted this Compact legislation and which has not withdrawn pursuant to Article XIV, Section 1, or been terminated pursuant to Article XIV, Section 2.

(4) "Commission" means the Interstate Insurance Product Regulation Commission established by this Compact.

(5) "Commissioner" means the chief insurance regulatory official of a State including, but not limited to, commissioner, superintendent, director or administrator.

(6) "Domiciliary State" means the state in which an Insurer is incorporated or organized, or, in the case of an alien Insurer, its state of entry.

(7) "Insurer" means any entity licensed by a State to issue contracts of insurance for any of the lines of insurance covered by this Act.

(8) "Member" means the person chosen by a Compacting State as its representative to the Commission, or his or her designee.

(9) "Noncompacting State" means any State which is not at the time a Compacting State.

(10) "Operating Procedures" mean procedures promulgated by the Commission implementing a Rule, Uniform Standard, or a provision of this Compact.

(11) "Product" means the form of a policy or contract, including any application, endorsement, or related form which is attached to and made a part of the policy or contract, and any evidence of coverage or certificate, for an individual or group annuity, life insurance, disability income, or long-term care insurance product that an Insurer is authorized to issue.

(12) "Rule" means a statement of general or particular applicability and future effect promulgated by the Commission, including a Uniform Standard developed pursuant to Article VII of this Compact, designed to implement, interpret, or prescribe law or policy or describing the organization, procedure, or practice requirements of the Commission, which shall have the force and effect of law in the Compacting States.

(13) "State" means any state, district, or territory of the United States of America.

(14) "Third-Party Filer" means an entity that submits a Product filing to the Commission on behalf of an Insurer.

(15) "Uniform Standard" means a standard adopted by the Commission for a Product line, pursuant to Article VII of this Compact, and shall include all of the Product requirements in aggregate; provided, that each Uniform Standard shall be construed, whether express or implied, to prohibit the use of any inconsistent, misleading, or ambiguous provisions in a Product and the form of the Product made available to the public shall not be unfair, inequitable, or against public policy as determined by the Commission.

Article III. Establishment of the Commission and Venue.

(1) The Compacting States hereby create and establish a joint public agency known as the "Interstate Insurance Product Regulation Commission." Pursuant to Article IV, the Commission will have the power to develop Uniform Standards for Product lines, receive and provide prompt review of Products filed therewith, and give approval to those Product filings satisfying applicable Uniform Standards; provided, it is not intended for the Commission to be the exclusive entity for receipt and review of insurance product filings. Nothing herein shall prohibit any Insurer from filing its product in any State wherein the Insurer is licensed to conduct the business of insurance; and any such filing shall be subject to the laws of the State where filed.

(2) The Commission is a body corporate and politic, and an instrumentality of the Compacting States.

(3) The Commission is solely responsible for its liabilities except as otherwise specifically provided in this Compact.

(4) Venue is proper and judicial proceedings by or against the Commission shall be brought solely and exclusively in a Court of competent jurisdiction where the principal office of the Commission is located.

Article IV. Powers of the Commission.

The Commission shall have the following powers:

(1) To promulgate Rules, pursuant to Article VII of this Compact, which shall have the force and effect of law and shall be binding in the Compacting States to the extent and in the manner provided in this Compact;

(2) To exercise its rulemaking authority and establish reasonable Uniform Standards for Products covered under the Compact, and Advertisement related thereto, which shall have the force and effect of law and shall be binding in the Compacting States, but only for those Products filed with the Commission, provided, that a Compacting State shall have the right to opt out of such Uniform Standard pursuant to Article VII, to the extent and in the manner provided in this Compact, and, provided further, that any Uniform Standard established by the Commission for long-term care insurance products may provide the same or greater protections for consumers as, but shall not provide less than, those protections set forth in the National Association of Insurance Commissioners' Long-Term Care Insurance Model Act and Long-Term Care Insurance Model Regulation, respectively, adopted as of 2001. The Commission shall consider whether any subsequent amendments to the NAIC Long-Term Care Insurance Model Act or Long-Term Care Insurance Model Regulation adopted by the NAIC require amending of the Uniform Standards established by the Commission for long-term care insurance products;

(3) To receive and review in an expeditious manner Products filed with the Commission, and rate filings for disability income and long-term care insurance Products, and give approval of those Products and rate filings that satisfy the applicable Uniform Standard, where such approval shall have the force and effect of law and be binding on the Compacting States to the extent and in the manner provided in the Compact;

(4) To receive and review in an expeditious manner Advertisement relating to long-term care insurance products for which Uniform Standards have been adopted by the Commission, and give approval to all Advertisement that satisfies the applicable Uniform Standard. For any product covered under this Compact, other than long-term care insurance products, the Commission shall have the authority to require an insurer to submit all or any part of its Advertisement with respect to that product for review or approval prior to use, if the Commission determines that the nature of the product is such that an Advertisement of the product could have the capacity or tendency to mislead the public. The actions of Commission as provided in this section shall have the force and effect of law and shall be binding in the Compacting States to the extent and in the manner provided in the Compact;

(5) To exercise its rule-making authority and designate Products and Advertisement that may be subject to a self-certification process without the need for prior approval by the Commission.

(6) To promulgate Operating Procedures, pursuant to Article VII of this Compact, which shall be binding in the Compacting States to the extent and in the manner provided in this Compact;

(7) To bring and prosecute legal proceedings or actions in its name as the Commission; provided, that the standing of any state insurance department to sue or be sued under applicable law shall not be affected;

(8) To issue subpoenas requiring the attendance and testimony of witnesses and the production of evidence;

(9) To establish and maintain offices;

(10) To purchase and maintain insurance and bonds;

(11) To borrow, accept, or contract for services of personnel, including, but not limited to, employees of a Compacting State;

(12) To hire employees, professionals, or specialists, and elect or appoint officers, and to fix their compensation, define their duties, and give them appropriate authority to carry out the purposes of the Compact, and determine their qualifications; and to establish the Commission's personnel policies and programs relating to, among other things, conflicts of interest, rates of compensation, and qualifications of personnel;

(13) To accept any and all appropriate donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of the same; provided that at all times the Commission shall strive to avoid any appearance of impropriety;

(14) To lease, purchase, accept appropriate gifts or donations of, or otherwise to own, hold, improve, or use, any property, real, personal, or mixed; provided that at all times the Commission shall strive to avoid any appearance of impropriety;

(15) To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal, or mixed;

(16) To remit filing fees to Compacting States as may be set forth in the Bylaws, Rules, or Operating Procedures;

(17) To enforce compliance by Compacting States with Rules, Uniform Standards, Operating Procedures, and Bylaws;

(18) To provide for dispute resolution among Compacting States;

(19) To advise Compacting States on issues relating to Insurers domiciled or doing business in Noncompacting jurisdictions, consistent with the purposes of this Compact;

(20) To provide advice and training to those personnel in state insurance departments responsible for product review, and to be a resource for state insurance departments;

(21) To establish a budget and make expenditures;

(22) To borrow money;

(23) To appoint committees, including advisory committees comprising Members, state insurance regulators, state legislators or their representatives, insurance industry and consumer representatives, and such other interested persons as may be designated in the Bylaws;

(24) To provide and receive information from, and to cooperate with law enforcement agencies;

(25) To adopt and use a corporate seal; and

(26) To perform such other functions as may be necessary or appropriate to achieve the purposes of this Compact consistent with the state regulation of the business of insurance.

Article V. Organization of the Commission.

(1) Membership, Voting, and Bylaws.

(a) Each Compacting State shall have and be limited to one Member. Each Member shall be qualified to serve in that capacity pursuant to applicable law of the Compacting State. Any Member may be removed or suspended from office as provided by the law of the State from which he or she shall be appointed. Any vacancy occurring in the Commission shall be filled in accordance with the laws of the Compacting State wherein the vacancy exists. Nothing herein shall be construed to affect the manner in which a Compacting State determines the election or appointment and qualification of its own Commissioner.

(b) Each Member shall be entitled to one vote and shall have an opportunity to participate in the governance of the Commission in accordance with the Bylaws. Notwithstanding any provision herein to the contrary, no action of the Commission with respect to the promulgation of a Uniform Standard shall be effective unless two-thirds (2/3) of the Members vote in favor thereof.

(c) The Commission shall, by a majority of the Members, prescribe Bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes, and exercise the powers, of the Compact, including, but not limited to:

(i) Establishing the fiscal year of the Commission;

(ii) Providing reasonable procedures for appointing and electing members, as well as holding meetings, of the Management Committee;

(iii) Providing reasonable standards and procedures: (i) for the establishment and meetings of other committees, and (ii) governing any general or specific delegation of any authority or function of the Commission;

(iv) Providing reasonable procedures for calling and conducting meetings of the Commission that consists of a majority of Commission members, ensuring reasonable advance notice of each such meeting and providing for the right of citizens to attend each such meeting with enumerated exceptions designed to protect the public's interest, the privacy of individuals, and insurers' proprietary information, including trade secrets. The Commission may meet in camera only after a majority of the entire membership votes to close a meeting en toto or in part. As soon as practicable, the Commission must make public (i) a copy of the vote to close the meeting revealing the vote of each Member with no proxy votes allowed, and (ii) votes taken during such meeting;

(v) Establishing the titles, duties, and authority and reasonable procedures for the election of the officers of the Commission;

(vi) Providing reasonable standards and procedures for the establishment of the personnel policies and programs of the Commission. Notwithstanding any civil service or other similar laws of any Compacting State, the Bylaws shall exclusively govern the personnel policies and programs of the Commission;

(vii) Promulgating a code of ethics to address permissible and prohibited activities of commission members and employees; and

(viii) Providing a mechanism for winding up the operations of the Commission and the equitable disposition of any surplus funds that may exist after the termination of the Compact after the payment and/or reserving of all of its debts and obligations.

(d) The Commission shall publish its bylaws in a convenient form and file a copy thereof and a copy of any amendment thereto, with the appropriate agency or officer in each of the Compacting States.

(2) Management Committee, Officers, and Personnel.

(a) A Management Committee comprising no more than fourteen (14) members shall be established as follows:

(i) One (1) member from each of the six (6) Compacting States with the largest premium volume for individual and group annuities, life, disability income, and long-term care insurance products, determined from the records of the NAIC for the prior year;

(ii) Four (4) members from those Compacting States with at least two percent (2%) of the market based on the premium volume described above, other than the six (6) Compacting States with the largest premium volume, selected on a rotating basis as provided in the Bylaws; and

(iii) Four (4) members from those Compacting States with less than two percent (2%) of the market, based on the premium volume described above, with one (1) selected from each of the four (4) zone regions of the NAIC as provided in the Bylaws.

(b) The Management Committee shall have such authority and duties as may be set forth in the Bylaws, including but not limited to:

(i) Managing the affairs of the Commission in a manner consistent with the Bylaws and purposes of the Commission;

(ii) Establishing and overseeing an organizational structure within, and appropriate procedures for, the Commission to provide for the creation of Uniform Standards and other Rules, receipt and review of product filings, administrative and technical support functions, review of decisions regarding the disapproval of a product filing, and the review of elections made by a Compacting State to opt out of a Uniform Standard; provided that a Uniform Standard shall not be submitted to the Compacting States for adoption unless approved by two-thirds (2/3) of the members of the Management Committee;

(iii) Overseeing the offices of the Commission; and

(iv) Planning, implementing, and coordinating communications and activities with other state, federal, and local government organizations in order to advance the goals of the Commission.

(c) The Commission shall elect annually officers from the Management Committee, with each having such authority and duties, as may be specified in the Bylaws.

(d) The Management Committee may, subject to the approval of the Commission, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the Commission may deem appropriate. The executive director shall serve as secretary to the Commission, but shall not be a Member of the Commission. The executive director shall hire and supervise such other staff as may be authorized by the Commission.

(3) Legislative and Advisory Committees.

(a) A legislative committee comprising state legislators or their designees shall be established to monitor the operations of, and make recommendations to, the Commission, including the Management Committee; provided that the manner of selection and term of any legislative committee member shall be as set forth in the Bylaws. Prior to the adoption by the Commission of any Uniform Standard, revision to the Bylaws, annual budget, or other significant matter as may be provided in the Bylaws, the Management Committee shall consult with and report to the legislative committee.

(b) The Commission shall establish two (2) advisory committees, one of which shall comprise consumer representatives independent of the insurance industry, and the other comprising insurance industry representatives.

(c) The Commission may establish additional advisory committees as its Bylaws may provide for the carrying out of its functions.

(4) Corporate Records of the Commission.

The Commission shall maintain its corporate books and records in accordance with the Bylaws.

(5) Qualified Immunity, Defense, and Indemnification.

(a) The Members, officers, executive director, employees, and representatives of the Commission shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused by or arising out of any actual or alleged act, error, or omission that occurred, or that the person against whom the claim is made had a reasonable basis for believing occurred within the scope of Commission employment, duties, or responsibilities; provided, that nothing in this paragraph shall be construed to protect any such person from suit and/or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of that person.

(b) The Commission shall defend any Member, officer, executive director, employee, or representative of the Commission in any civil action seeking to impose liability arising out of any actual or alleged act, error, or omission that occurred within the scope of Commission employment, duties, or responsibilities, or that the person against whom the claim is made had a reasonable basis for believing occurred within the scope of Commission employment, duties, or responsibilities; provided, that nothing herein shall be construed to prohibit that person from retaining his or her own counsel; and provided further, that the actual or alleged act, error, or omission did not result from that person's intentional or willful and wanton misconduct.

(c) The Commission shall indemnify and hold harmless any Member, officer, executive director, employee, or representative of the Commission for the amount of any settlement or judgment obtained against that person arising out of any actual or alleged act, error, or omission that occurred within the scope of Commission employment, duties, or responsibilities, or that such person had a reasonable basis for believing occurred within the scope of Commission employment, duties, or responsibilities, provided, that the actual or alleged act, error, or omission did not result from the intentional or willful and wanton misconduct of that person.

Article VI. Meetings and Acts of the Commission.

(1) The Commission shall meet and take such actions as are consistent with the provisions of this Compact and the Bylaws.

(2) Each Member of the Commission shall have the right and power to cast a vote to which that Compacting State is entitled and to participate in the business and affairs of the Commission. A Member shall vote in person or by such other means as provided in the Bylaws. The Bylaws may provide for Members' participation in meetings by telephone or other means of communication.

(3) The Commission shall meet at least once during each calendar year. Additional meetings shall be held as set forth in the Bylaws.

RULEMAKING FUNCTIONS OF THE COMMISSION AND OPTING

OUT OF UNIFORM STANDARDS

Article VII. Rules and Operating Procedures.

(1) Rulemaking Authority. The Commission shall promulgate reasonable Rules, including Uniform Standards, and Operating Procedures in order to effectively and efficiently achieve the purposes of this Compact. Notwithstanding the foregoing, in the event the Commission exercises its rulemaking authority in a manner that is beyond the scope of the purposes of this Compact, or the powers granted hereunder, then such an action by the Commission shall be invalid and have no force and effect.

(2) Rulemaking Procedure. Rules and Operating Procedures shall be made pursuant to a rulemaking process that conforms to the Model State Administrative Procedure Act of 1981, as amended, as may be appropriate to the operations of the Commission. Before the Commission adopts a Uniform Standard, the Commission shall give written notice to the relevant state legislative committee(s) in each Compacting State responsible for insurance issues of its intention to adopt the Uniform Standard. The Commission in adopting a Uniform Standard shall consider fully all submitted materials and issue a concise explanation of its decision.

(3) Effective Date and Opt Out of a Uniform Standard. A Uniform Standard shall become effective ninety (90) days after its promulgation by the Commission or such later date as the Commission may determine; provided, however, that a Compacting State may opt out of a Uniform Standard as provided in this Article. "Opt out" shall be defined as any action by a Compacting State to decline to adopt or participate in a promulgated Uniform Standard. All other Rules and Operating Procedures, and amendments thereto, shall become effective as of the date specified in each Rule, Operating Procedure, or amendment.

(4) Opt Out Procedure. A Compacting State may opt out of a Uniform Standard, either by legislation or regulation duly promulgated by the Insurance Department under the Compacting State's Administrative Procedure Act. If a Compacting State elects to opt out of a Uniform Standard by regulation, it must (a) give written notice to the Commission no later than ten (10) business days after the Uniform Standard is promulgated, or at the time the State becomes a Compacting State and (b) find that the Uniform Standard does not provide reasonable protections to the citizens of the State, given the conditions in the State. The Commissioner shall make specific findings of fact and conclusions of law, based on a preponderance of the evidence, detailing the conditions in the State which warrant a departure from the Uniform Standard and determining that the Uniform Standard would not reasonably protect the citizens of the State. The Commissioner must consider and balance the following factors and find that the conditions in the State and needs of the citizens of the State outweigh: (i) the intent of the legislature to participate in, and the benefits of, an interstate agreement to establish national uniform consumer protections for the Products subject to this Compact; and (ii) the presumption that a Uniform Standard adopted by the Commission provides reasonable protections to consumers of the relevant Product.

Notwithstanding the foregoing, a Compacting State may, at the time of its enactment of this Compact, prospectively opt out of all Uniform Standards involving long-term care insurance products by expressly providing for such opt out in the enacted Compact, and such an opt out shall not be treated as a material variance in the offer or acceptance of any State to participate in this Compact. Such an opt out shall be effective at the time of enactment of this Compact by the Compacting State and shall apply to all existing Uniform Standards involving long-term care insurance products and those subsequently promulgated.

(5) Effect of Opt Out. If a Compacting State elects to opt out of a Uniform Standard, the Uniform Standard shall remain applicable in the Compacting State electing to opt out until such time the opt out legislation is enacted into law or the regulation opting out becomes effective.

Once the opt out of a Uniform Standard by a Compacting State becomes effective as provided under the laws of that State, the Uniform Standard shall have no further force and effect in that State unless and until the legislation or regulation implementing the opt out is repealed or otherwise becomes ineffective under the laws of the State. If a Compacting State opts out of a Uniform Standard after the Uniform Standard has been made effective in that State, the opt out shall have the same prospective effect as provided under Article XIV for withdrawals.

(6) Stay of Uniform Standard. If a Compacting State has formally initiated the process of opting out of a Uniform Standard by regulation, and, while the regulatory opt out is pending, the Compacting State may petition the Commission, at least fifteen (15) days before the effective date of the Uniform Standard, to stay the effectiveness of the Uniform Standard in that State. The Commission may grant a stay if it determines the regulatory opt out is being pursued in a reasonable manner and there is a likelihood of success. If a stay is granted or extended by the Commission, the stay or extension thereof may postpone the effective date by up to ninety (90) days, unless affirmatively extended by the Commission; provided, a stay may not be permitted to remain in effect for more than one (1) year unless the Compacting State can show extraordinary circumstances which warrant a continuance of the stay, including, but not limited to, the existence of a legal challenge which prevents the Compacting State from opting out. A stay may be terminated by the Commission upon notice that the rulemaking process has been terminated.

(7) Not later than thirty (30) days after a Rule or Operating Procedure is promulgated, any person may file a petition for judicial review of the Rule or Operating Procedure; provided, that the filing of such a petition shall not stay or otherwise prevent the Rule or Operating Procedure from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the Commission consistent with applicable law and shall not find the Rule or Operating Procedure to be unlawful if the Rule or Operating Procedure represents a reasonable exercise of the Commission's authority.

Article VIII. Commission Records and Enforcement.

(1) The Commission shall promulgate Rules establishing conditions and procedures for public inspection and copying of its information and official records, except such information and records involving the privacy of individuals and insurers' trade secrets. The Commission may promulgate additional Rules under which it may make available to federal and state agencies, including law enforcement agencies, records and information otherwise exempt from disclosure, and may enter into agreements with such agencies to receive or exchange information or records subject to nondisclosure and confidentiality provisions.

(2) Except as to privileged records, data, and information, the laws of any Compacting State pertaining to confidentiality or nondisclosure shall not relieve any Compacting State Commissioner of the duty to disclose any relevant records, data, or information to the Commission; provided, that disclosure to the Commission shall not be deemed to waive or otherwise affect any confidentiality requirement; and further provided, that, except as otherwise expressly provided in this Act, the Commission shall not be subject to the Compacting State's laws pertaining to confidentiality and nondisclosure with respect to records, data, and information in its possession. Confidential information of the Commission shall remain confidential after such information is provided to any Commissioner.

(3) The Commission shall monitor Compacting States for compliance with duly adopted Bylaws, Rules, including Uniform Standards, and Operating Procedures. The Commission shall notify any noncomplying Compacting State in writing of its noncompliance with Commission Bylaws, Rules or Operating Procedures. If a noncomplying Compacting State fails to remedy its noncompliance within the time specified in the notice of noncompliance, the Compacting State shall be deemed to be in default as set forth in Article XIV.

(4) The Commissioner of any State in which an Insurer is authorized to do business, or is conducting the business of insurance, shall continue to exercise his or her authority to oversee the market regulation of the activities of the Insurer in accordance with the provisions of the State's law. The Commissioner's enforcement of compliance with the Compact is governed by the following provisions:

(a) With respect to the Commissioner's market regulation of a Product or Advertisement that is approved or certified to the Commission, the content of the Product or Advertisement shall not constitute a violation of the provisions, standards, or requirements of the Compact except upon a final order of the Commission, issued at the request of a Commissioner after prior notice to the Insurer and an opportunity for hearing before the Commission.

(b) Before a Commissioner may bring an action for violation of any provision, standard, or requirement of the Compact relating to the content of an Advertisement not approved or certified to the Commission, the Commission, or an authorized Commission officer or employee, must authorize the action. However, authorization pursuant to this paragraph does not require notice to the Insurer, opportunity for hearing or disclosure of requests for authorization or records of the Commission's action on such requests.

Article IX. Dispute Resolution.

The Commission shall attempt, upon the request of a Member, to resolve any disputes or other issues that are subject to this Compact and which may arise between two or more Compacting States, or between Compacting States and Noncompacting States, and the Commission shall promulgate an Operating Procedure providing for resolution of such disputes.

Article X. Product Filing and Approval.

(1) Insurers and Third-Party Filers seeking to have a Product approved by the Commission shall file the Product with, and pay applicable filing fees to, the Commission. Nothing in this Act shall be construed to restrict or otherwise prevent an insurer from filing its Product with the insurance department in any State wherein the insurer is licensed to conduct the business of insurance, and such filing shall be subject to the laws of the States where filed.

(2) The Commission shall establish appropriate filing and review processes and procedures pursuant to Commission Rules and Operating Procedures. Notwithstanding any provision herein to the contrary, the Commission shall promulgate Rules to establish conditions and procedures under which the Commission will provide public access to Product filing information. In establishing such Rules, the Commission shall consider the interests of the public in having access to such information, as well as protection of personal medical and financial information and trade secrets, that may be contained in a Product filing or supporting information.

(3) Any Product approved by the Commission may be sold or otherwise issued in those Compacting States for which the Insurer is legally authorized to do business.

Article XI. Review of Commission Decisions Regarding Filings.

(1) Not later than thirty (30) days after the Commission has given notice of a disapproved Product or Advertisement filed with the Commission, the Insurer or Third Party Filer whose filing was disapproved may appeal the determination to a review panel appointed by the Commission. The Commission shall promulgate Rules to establish procedures for appointing such review panels and provide for notice and hearing. An allegation that the Commission, in disapproving a Product or Advertisement filed with the Commission, acted arbitrarily, capriciously, or in a manner that is an abuse of discretion or otherwise not in accordance with the law, is subject to judicial review in accordance with Article III, Section (4).

(2) The Commission shall have authority to monitor, review, and reconsider Products and Advertisement subsequent to their filing or approval upon a finding that the product does not meet the relevant Uniform Standard. Where appropriate, the Commission may withdraw or modify its approval after proper notice and hearing, subject to the appeal process in Section (1) above.

Article XII. Finance.

(1) The Commission shall pay or provide for the payment of the reasonable expenses of its establishment and organization. To fund the cost of its initial operations, the Commission may accept contributions and other forms of funding from the National Association of Insurance Commissioners, Compacting States, and other sources. Contributions and other forms of funding from other sources shall be of such a nature that the independence of the Commission concerning the performance of its duties shall not be compromised.

(2) The Commission shall collect a filing fee from each Insurer and Third Party Filer filing a product with the Commission to cover the cost of the operations and activities of the Commission and its staff in a total amount sufficient to cover the Commission's annual budget.

(3) The Commission's budget for a fiscal year shall not be approved until it has been subject to notice and comment as set forth in Article VII of this Compact.

(4) The Commission shall be exempt from all taxation in and by the Compacting States.

(5) The Commission shall not pledge the credit of any Compacting State, except by and with the appropriate legal authority of that Compacting State.

(6) The Commission shall keep complete and accurate accounts of all its internal receipts, including grants and donations, and disbursements of all funds under its control. The internal financial accounts of the Commission shall be subject to the accounting procedures established under its Bylaws. The financial accounts and reports including the system of internal controls and procedures of the Commission shall be audited annually by an independent certified public accountant. Upon the determination of the Commission, but no less frequently than every three (3) years, the review of the independent auditor shall include a management and performance audit of the Commission. The Commission shall make an Annual Report to the Governor and legislature of the Compacting States, which shall include a report of the independent audit. The Commission's internal accounts shall not be confidential and such materials may be shared with the Commissioner of any Compacting State upon request provided, however, that any work papers related to any internal or independent audit and any information regarding the privacy of individuals and insurers' proprietary information, including trade secrets, shall remain confidential.

(7) No Compacting State shall have any claim to or ownership of any property held by or vested in the Commission or to any Commission funds held pursuant to the provisions of this Compact.

Article XIII. Compacting States, Effective Date, and Amendment.

(1) Any State is eligible to become a Compacting State.

(2) The Compact shall become effective and binding upon legislative enactment of the Compact into law by two Compacting States; provided, the Commission shall become effective for purposes of adopting Uniform Standards for, reviewing, and giving approval or disapproval of, Products filed with the Commission that satisfy applicable Uniform Standards only after twenty-six (26) States are Compacting States or, alternatively, by States representing greater than forty percent (40%) of the premium volume for life insurance, annuity, disability income, and long-term care insurance products, based on records of the NAIC for the prior year. Thereafter, it shall become effective and binding as to any other Compacting State upon enactment of the Compact into law by that State.

(3) Amendments to the Compact may be proposed by the Commission for enactment by the Compacting States. No amendment shall become effective and binding upon the Commission and the Compacting States unless and until all Compacting States enact the amendment into law.

Article XIV. Withdrawal, Default, and Termination.

(1) Withdrawal.

(a) Once effective, the Compact shall continue in force and remain binding upon each and every Compacting State; provided, that a Compacting State may withdraw from the Compact ("Withdrawing State") by enacting a statute specifically repealing the statute which enacted the Compact into law.

(b) The effective date of withdrawal is the effective date of the repealing statute. However, the withdrawal shall not apply to any product filings approved or self-certified, or any Advertisement of such products, on the date the repealing statute becomes effective, except by mutual agreement of the Commission and the Withdrawing State unless the approval is rescinded by the Withdrawing State as provided in Paragraph (e) of this section.

(c) The Commissioner of the Withdrawing State shall immediately notify the Management Committee in writing upon the introduction of legislation repealing this Compact in the Withdrawing State.

(d) The Commission shall notify the other Compacting States of the introduction of such legislation within ten (10) days after its receipt of notice thereof.

(e) The Withdrawing State is responsible for all obligations, duties, and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal, except to the extent those obligations may have been released or relinquished by mutual agreement of the Commission and the Withdrawing State. The Commission's approval of Products and Advertisement prior to the effective date of withdrawal shall continue to be effective and be given full force and effect in the Withdrawing State, unless formally rescinded by the Withdrawing State in the same manner as provided by the laws of the Withdrawing State for the prospective disapproval of products or advertisement previously approved under state law.

(f) Reinstatement following withdrawal of any Compacting State shall occur upon the effective date of the Withdrawing State reenacting the Compact.

(2) Default.

(a) If the Commission determines that any Compacting State has at any time defaulted ("Defaulting State") in the performance of any of its obligations or responsibilities under this Compact, the Bylaws or duly promulgated Rules or Operating Procedures, then, after notice and hearing as set forth in the Bylaws, all rights, privileges, and benefits conferred by this Compact on the Defaulting State shall be suspended from the effective date of default as fixed by the Commission. The grounds for default include, but are not limited to, failure of a Compacting State to perform its obligations or responsibilities, and any other grounds designated in Commission Rules. The Commission shall immediately notify the Defaulting State in writing of the Defaulting State's suspension pending a cure of the default. The Commission shall stipulate the conditions and the time period within which the Defaulting State must cure its default. If the Defaulting State fails to cure the default within the time period specified by the Commission, the Defaulting State shall be terminated from the Compact and all rights, privileges, and benefits conferred by this Compact shall be terminated from the effective date of termination.

(b) Product approvals by the Commission or product self-certifications, or any Advertisement in connection with such product, that are in force on the effective date of termination shall remain in force in the Defaulting State in the same manner as if the Defaulting State had withdrawn voluntarily pursuant to Section (1) of this article.

(c) Reinstatement following termination of any Compacting State requires a reenactment of the Compact.

(3) Dissolution of Compact.

(a) The Compact dissolves effective upon the date of the withdrawal or default of the Compacting State which reduces membership in the Compact to one Compacting State.

(b) Upon the dissolution of this Compact, the Compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Commission shall be wound up and any surplus funds shall be distributed in accordance with the Bylaws.

Article XV. Severability and Construction.

(1) The provisions of this Compact shall be severable; and if any phrase, clause, sentence, or provision is deemed unenforceable, the remaining provisions of the Compact shall be enforceable.

(2) The provisions of this Compact shall be liberally construed to effectuate its purposes.

Article XVI. Binding Effect of Compact and Other Laws.

(1) Other Laws.

(a) Nothing herein prevents the enforcement of any other law of a Compacting State, except as provided in Paragraph (b) of this section.

(b) For any Product approved or certified to the Commission, the Rules, Uniform Standards, and any other requirements of the Commission shall constitute the exclusive provisions applicable to the content, approval, and certification of such Products. For Advertisement that is subject to the Commission's authority, any Rule, Uniform Standard, or other requirement of the Commission which governs the content of the Advertisement shall constitute the exclusive provision that a Commissioner may apply to the content of the Advertisement. Notwithstanding the foregoing, no action taken by the Commission shall abrogate or restrict: (i) the access of any person to state courts; (ii) remedies available under state law related to breach of contract, tort, or other laws not specifically directed to the content of the Product; (iii) state law relating to the construction of insurance contracts; or (iv) the authority of the attorney general of the state, including, but not limited to, maintaining any actions or proceedings, as authorized by law.

(c) All insurance products filed with individual States shall be subject to the laws of those States.

(2) Binding Effect of this Compact.

(a) All lawful actions of the Commission, including all Rules and Operating Procedures promulgated by the Commission, are binding upon the Compacting States.

(b) All agreements between the Commission and the Compacting States are binding in accordance with their terms.

(c) Upon the request of a party to a conflict over the meaning or interpretation of Commission actions, and upon a majority vote of the Compacting States, the Commission may issue advisory opinions regarding the meaning or interpretation in dispute.

(d) In the event any provision of this Compact exceeds the constitutional limits imposed on the legislature of any Compacting State, the obligations, duties, powers, or jurisdiction sought to be conferred by that provision upon the Commission shall be ineffective as to that Compacting State, and those obligations, duties, powers, or jurisdiction shall remain in the Compacting State and shall be exercised by the agency thereof to which those obligations, duties, powers, or jurisdiction are delegated by law in effect at the time this Compact becomes effective.



§ 33-59A-2. Membership on Interstate Insurance Product Regulation Commission; Commissioner of Insurance to be state's representative

Pursuant to terms and conditions of this chapter, the State of Georgia seeks to join with other states and establish the Interstate Insurance Product Regulation Compact, and thus become a member of the Interstate Insurance Product Regulation Commission. The Commissioner of Insurance is hereby designated to serve as the representative of the State of Georgia to the commission.






Chapter 60 - Small Business Employee Choice of Benefits Health Insurance Plan Act

§ 33-60-1. Short title

This chapter shall be known and may be cited as the "Small Business Employee Choice of Benefits Health Insurance Plan Act."



§ 33-60-2. Legislative intent

The General Assembly recognizes the need for employers and individuals in this state to have the opportunity to choose among group and individual health insurance plans that are more affordable and flexible than standard market policies of accident and sickness insurance and the need to increase the availability of health insurance coverage by authorizing the transaction of this type of plan or policy by accident and sickness insurers licensed to transact business in this state. This chapter shall require insurers which provide major medical coverage to offer policies that contain all state mandated health benefits as well as policies that contain the limited selection of state mandated health benefits set forth in Code Section 33-60-3; provided, however, that, on and after July 1, 2005, employees in group plans or individuals may choose pursuant to this chapter among new health insurance plans offered by insurers that either include all state mandated health benefits or include the limited state mandated health benefits set forth in Code Section 33-60-3.



§ 33-60-3. Definitions

As used in this chapter, the term:

(1) "Alternative health benefit plan" means a group or individual health benefit plan that contains:

(A) Major medical benefits;

(B) Standard provisions or rights required to be present in an individual, blanket, or group policy or contract for accident and sickness insurance pursuant to state law or regulations unrelated to specific health illnesses, injuries, or conditions of the insured, including, but not limited to, those related to continuation of coverage in Code Section 33-24-21.1, Code Section 33-24-21.2, paragraph (4) of Code Section 33-30-4, and paragraph (8) of subsection (b) of Code Section 33-30-6; entitlement to conversion privileges in Code Section 33-24-21.1; termination of coverage in Code Sections 33-24-21 and 33-24-28; and coverage of newly born or adopted children in Code Section 33-24-22; and

(C) Coverage of testing for chlamydia in Code Section 31-17-4.1; coverage for complications of pregnancy in Code Section 33-24-24; coverage for general anesthesia and related hospital and outpatient facility charges for dental care for persons who are developmentally disabled, seven or younger, neurologically impaired, or suffering severe face or head trauma in Code Section 33-24-28.4; surveillance tests for ovarian cancer in Code Section 33-24-56.2; colorectal cancer screening and testing in Code Section 33-24-56.3; coverage for hospital stays after delivery in Code Section 33-24-58.2; direct access to obstetricians and gynecologists in Code Section 33-24-59; treatment of dependent children with cancer in Code Section 33-24-59.1; coverage for equipment and self-management training for individuals with diabetes in Code Section 33-24-59.2; coverage for prescribed female contraceptive drugs or devices in Code Section 33-24-59.6, provided that nothing contained in this paragraph shall be construed to require any insurance company to provide coverage for abortion; coverage for prescription inhalers in Code Section 33-24-59.8; coverage for autism in Code Section 33-24-59.10; coverage for mastectomy and lymph node dissection in Code Section 33-24-72; coverage for mammograms, Pap smears, and screening for prostate cancer in Code Sections 33-29-3.2 and 33-30-4.2; provisions concerning mail-order pharmaceuticals in Code Section 33-30-4.3; and coverage for child wellness exams in Code Sections 33-29-3.4 and 33-30-4.5.

(2) "Group" means any employer group of 50 employees or less.

(3) "Insurer" means any insurer or nonprofit organization authorized to sell accident and sickness policies, subscriber contracts, certificates, or agreements of any form under Chapters 15, 18, 19, 20, 21, 29, and 30 of this title.



§ 33-60-4. Requirements for insurers and employers; sale by health maintenance organizations permitted; purchase of additional coverage permitted

(a) Notwithstanding any other provision of law and on and after July 1, 2005:

(1) Any insurer authorized to transact business in this state offering group accident and sickness policies or contracts shall be required to offer, through a licensed agent or agency, a group health benefit plan that contains all state mandated health benefits and may offer a group alternative health benefit plan as defined in this chapter; and

(2) Any insurer authorized to transact business in this state offering individual accident and sickness policies or contracts shall be required to offer, through a licensed agent or agency, an individual health benefit plan that contains all state mandated health benefits and may offer an individual alternative health benefit plan as defined in this chapter.

(b) On and after July 1, 2005, an employer who chooses to offer group health benefit plans to its employees shall offer to each eligible employee a group health benefit plan that contains all state mandated health benefits and may offer to each eligible employee a group alternative health benefit plan as defined in this chapter.

(c) The provisions of Chapter 21 of this title shall not be deemed to prohibit licensees thereunder from selling the policies provided for in this Code section.

(d) The purchase of an accident and sickness policy or contract under this Code section shall not preclude the purchaser from purchasing additional limited benefit insurance policies or contracts.



§ 33-60-5. Required notice and acknowledgement

(a) In each sale of an alternative health benefit plan, the insurer shall provide to each proposed individual group member or individual policyholder a notice and an acknowledgment at the beginning of the application for the alternative health benefit plan containing the following language in boldface type:

"You have the option to choose this Small Business Employee Choice of Benefits Health Insurance Plan which does not provide all of the state mandated health benefits normally required in accident and sickness insurance policies in Georgia. This health benefits plan may provide a more affordable health insurance policy for you, although, at the same time, it may provide you with fewer health benefits than those normally included as state mandated health benefits in policies in Georgia. If you choose this option, please consult with your insurance agent to discover which state mandated health benefits are excluded in this policy."

(b) An acknowledgment separate from the notice and application provided for in subsection (a) of this Code section shall be provided to and completed by each individual policyholder or individual group member. Such acknowledgment shall contain a comparison of the benefits contained in each of the health benefit plan options being offered to the individual policyholder or individual group member. The Commissioner shall promulgate such rules and regulations as he or she deems necessary to implement this subsection including rules and regulations concerning the form and contents of such acknowledgment. In the case of group health benefit plans being offered by an employer, a copy of the acknowledgment for each individual group member shall be maintained by the employer.



§ 33-60-6. Authority of the Commissioner with respect to this chapter

The Commissioner of Insurance may promulgate rules and regulations as necessary to implement the provisions of this chapter and specify the information to be contained on the forms supplied by insurers of these policies and contracts to individual group members and policyholders.






Chapter 61 - Regulation of Automobile Clubs

§ 33-61-1. Definitions

As used in this chapter, the term:

(1) "Automobile club" or "club" means any person, who in consideration of fees, dues, periodic payments, or other specifically stated charges, promises its members to provide automobile club services.

(2) "Automobile club services" shall include, but not be limited to, the assumption of or reimbursement of the expense or a portion thereof for towing of a motor vehicle, emergency road service, matters relating to the operation, use, and maintenance of a motor vehicle, and the supplying of services which includes, augments, or is incidental to theft or reward services, discount services, arrest bond services, lock and key services, trip interruption services, and legal fee reimbursement services in defense of traffic related offenses.

(3) "Commissioner" shall mean the Commissioner of Insurance of the State of Georgia.



§ 33-61-2. Automobile club performing services

An automobile club performing services as defined in this chapter shall not be subject to any laws respecting insurance companies of any class, kind, or character in this state or regulation under such laws because of performance of those services.






Chapter 62 - Property and Casualty Actuarial Opinion Law

§ 33-62-1. Short title

This chapter shall be known and may be cited as the "Property and Casualty Actuarial Opinion Law."



§ 33-62-2. Submission of annual statement of actuarial opinion of appointed actuary by property and casualty insurance companies licensed to do business in Georgia

(a) Every property and casualty insurance company doing business in this state, unless otherwise exempted by the domiciliary commissioner, shall annually submit the opinion of an appointed actuary entitled "Statement of Actuarial Opinion." This opinion shall be filed in accordance with rules and regulations promulgated by the Commissioner regarding property and casualty annual statement instructions.

(b) (1) Every property and casualty insurance company domiciled in this state that is required to submit a statement of actuarial opinion shall annually submit an actuarial opinion summary written by the company's appointed actuary. This actuarial opinion summary shall be filed in accordance with rules and regulations promulgated by the Commissioner regarding property and casualty annual statement instructions and shall be considered as a document supporting the actuarial opinion required in subsection (a) of this Code section.

(2) A company licensed but not domiciled in this state shall provide the actuarial opinion summary upon request.

(c) (1) An actuarial report and underlying work papers as required by rules and regulations promulgated by the Commissioner regarding property and casualty annual statement instructions shall be prepared to support each actuarial opinion.

(2) If the insurance company fails to provide a supporting actuarial report or work papers at the request of the Commissioner or the Commissioner determines that the supporting actuarial report or work papers provided by the insurance company are otherwise unacceptable to the Commissioner, the Commissioner may engage a qualified actuary at the expense of the insurance company to review the opinion and the basis for the opinion and prepare the supporting actuarial report or work papers.

(d) The appointed actuary shall not be liable for damages to any person other than the insurance company and the Commissioner for any act, error, omission, decision, or conduct with respect to the actuary's opinion except in cases of fraud or willful misconduct on the part of the appointed actuary.



§ 33-62-3. Submission of supporting documentation; confidentiality; disclosure

(a) The statement of actuarial opinion shall be provided with the annual statement in accordance with rules and regulations promulgated by the Commissioner regarding property and casualty annual statement instructions and shall be treated as a public document.

(b) (1) Documents, materials, or other information in the possession or control of the department that are considered an actuarial report, work papers, or actuarial opinion summary provided in support of the opinion and any other material provided by the insurance company to the Commissioner in connection with the actuarial report, work papers, or the actuarial opinion summary shall be confidential by law and privileged, shall not be subject to disclosure under Article 4 of Chapter 18 of Title 50, shall not be subject to subpoena, and shall not be subject to discovery or admissible in evidence in any private civil action.

(2) The provisions of this subsection shall not be construed to limit the Commissioner's authority to release the documents to the Actuarial Board for Counseling and Discipline so long as the material is required for the purpose of professional disciplinary proceedings and that the Actuarial Board for Counseling and Discipline establishes procedures satisfactory to the Commissioner for preserving the confidentiality of the documents. In addition, the provisions of this subsection shall not be construed to limit the Commissioner's authority to use the documents, materials, or other information in furtherance of any regulatory or legal action brought as a part of the Commissioner's official duties.

(c) Neither the Commissioner nor any person who received documents, materials, or other information while acting under the authority of the Commissioner shall be permitted or required to testify in any private civil action concerning such confidential documents, materials, or other information subject to subsection (b) of this Code section.

(d) In order to assist the Commissioner in the performance of his or her duties, the Commissioner may:

(1) Share documents, materials, and other information, including confidential and privileged documents, materials, and information subject to subsection (b) of this Code section with other state, federal, and international regulatory agencies, with the National Association of Insurance Commissioners and its affiliates and subsidiaries, and with state, federal, and international law enforcement authorities, provided that the recipient agrees to maintain the confidentiality and privileged status of the document, material, or other information and has the legal authority to maintain confidentiality;

(2) Receive documents, materials, and other information, including otherwise confidential and privileged documents, materials, or information, from the National Association of Insurance Commissioners and its affiliates and subsidiaries and from regulatory and law enforcement officials of other foreign or domestic jurisdictions. The Commissioner shall maintain as confidential and privileged any document, material, or information received with notice and the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material, or information; and

(3) Enter into agreements concerning sharing and use of information consistent with this subsection and subsections (b) and (c) of this Code section.

(e) No waiver of any applicable privilege or claim of confidentiality in the documents, materials, or information shall occur as a result of disclosure to the Commissioner under this Code section or as a result of sharing as authorized by subsection (d) of this Code section.






Chapter 63 - Guaranteed Asset Protection Waivers

§ 33-63-1. Legislative findings

The General Assembly finds that guaranteed asset protection waivers are not insurance. All guaranteed asset protection waivers issued after the date of enactment of this chapter shall not be construed as insurance.



§ 33-63-2. Purpose; exemptions from applicability of chapter; guaranteed asset protection waivers exempt from state's insurance laws

(a) The purpose of this chapter is to provide a framework within which guaranteed asset protection waivers are defined and may be offered within this state.

(b) This chapter shall not apply to:

(1) An insurance policy offered by an insurer under the insurance laws of this state; or

(2) A debt cancellation or debt suspension contract being offered in compliance with 12 C.F.R. Part 37 or 12 C.F.R. Part 721 or other federal law.

(c) Guaranteed asset protection waivers governed under this chapter are not insurance and are exempt from the insurance laws of this state. Persons marketing, selling, or offering to sell guaranteed asset protection waivers to borrowers that comply with this chapter are exempt from this state's insurance licensing requirements.



§ 33-63-3. Definitions

The following terms are defined for purposes of this chapter and are not intended to provide actual terms required in guaranteed asset protection waivers:

(1) "Administrator" means a person, other than an insurer or creditor, that performs administrative or operational functions pursuant to guaranteed asset protection waiver programs.

(2) "Borrower" means a debtor, retail buyer, or lessee under a finance agreement.

(3) "Creditor" means:

(A) The lender in a loan or credit transaction;

(B) The lessor in a lease transaction;

(C) Any retail installment seller that provides credit to any retail buyer of motor vehicles, provided that such entity complies with the provisions of this chapter;

(D) The seller in commercial retail installment transactions; or

(E) The assignees of any of the creditors listed in subparagraphs (A) through (D) of this paragraph to whom the credit obligation is payable.

(4) "Finance agreement" means a loan, lease, or retail installment sales contract for the purchase or lease of a motor vehicle.

(5) "Free look period" means the period of time from the effective date of the guaranteed asset protection waiver until the date the borrower may cancel the guaranteed asset protection waiver without penalty, fees, or costs to the borrower. This period of time must not be shorter than 30 days.

(6) "Guaranteed asset protection waiver" means a contractual agreement wherein a creditor agrees for a separate charge to cancel or waive all or part of amounts due on a borrower's finance agreement in the event of a total physical damage loss or unrecovered theft of the motor vehicle, which agreement must be part of, or a separate addendum to, the finance agreement or a contractual agreement wherein a creditor agrees for a separate charge to cancel or waive all or part of the excess wear and use charges owed by the borrower to the creditor under the lease contract when the borrower returns a leased vehicle to the creditor at termination of the lease, which agreement must be part of, or a separate addendum to, the lease contract.

(7) "Insurer" means an insurance company licensed, registered, or otherwise authorized to do business under the insurance laws of this state.

(8) "Motor vehicle" means self-propelled or towed vehicles designed for personal or commercial use, including but not limited to automobiles, trucks, motorcycles, recreational vehicles, all-terrain vehicles, campers, boats, personal watercraft, and motorcycle, boat, camper, and personal watercraft trailers.

(9) "Person" includes an individual, company, association, organization, partnership, business trust, corporation, and every form of legal entity.

(10) "Retail buyer" shall have the same meaning as provided in Code Section 10-1-31.

(11) "Retail installment seller" shall have the same meaning as provided in Code Section 10-1-31.



§ 33-63-4. Offering, selling, or providing to borrowers guaranteed asset protection waivers

(a) Guaranteed asset protection waivers may be offered, sold, or provided to borrowers in this state in compliance with this chapter.

(b) Guaranteed asset protection waivers may, at the option of the creditor, be sold for a single payment or may be offered with a monthly or periodic payment option.

(c) Notwithstanding any other provision of law, any cost to the borrower for a guaranteed asset protection waiver entered into in compliance with the federal Truth in Lending Act, 15 U.S.C. Section 1601, et seq., and its implementing regulations, as they may be amended from time to time, must be separately stated and is not to be considered a finance charge or interest.

(d) A retail installment seller must insure its guaranteed asset protection waiver obligations under a contractual liability or other insurance policy issued by an insurer. A creditor other than a retail installment seller may insure its guaranteed asset protection waiver obligations under a contractual liability policy or other such policy issued by an insurer. Any such insurance policy may be directly obtained by a creditor or retail installment seller or may be procured by an administrator to cover a creditor's or retail installment seller's obligations. However, retail installment sellers that are lessors on motor vehicles are not required to insure obligations related to guaranteed asset protection waivers on such leased vehicles.

(e) The guaranteed asset protection waiver shall remain a part of the finance agreement upon the assignment, sale, or transfer of such finance agreement by the creditor.

(f) Neither the extension of credit, the term of credit, nor the term of the related motor vehicle sale or lease may be conditioned upon the purchase of a guaranteed asset protection waiver.

(g) Any creditor that offers a guaranteed asset protection waiver must report the sale of, and forward funds received on, all such waivers to the designated party, if any, as prescribed in any applicable administrative services agreement, contractual liability policy, other insurance policy or other specified program documents.

(h) Funds received or held by a creditor or administrator and belonging to an insurer, creditor, or administrator pursuant to the terms of a written agreement must be held by such creditor or administrator in a fiduciary capacity.

(i) A retail installment seller that offers, provides, or sells a guaranteed asset protection waiver in connection with the sale of a motor vehicle shall not be required to insure its guaranteed asset protection waiver if the retail installment seller does both of the following:

(1) Maintains, or has a parent company that maintains, a net worth or stockholders' equity of at least $50 million, provided the parent company guarantees the obligations of the retail installment seller arising from guaranteed asset protection waivers underwritten pursuant to this subsection; and

(2) Files a copy of its Form 10-K or Form 20-F disclosure statements, or, if it does not file with the United States Securities and Exchange Commission, a copy of its audited financial statements reported on generally accepted accounting principles. If the retail installment seller's financial statements are consolidated with those of its parent company, then the retail installment seller may comply with the provisions of this paragraph by filing the statements of its parent company. The statement shall be filed with the Commissioner at least 30 days prior to the retail installment seller's initial offering or delivering a guaranteed asset protection waiver, and thereafter the statement shall be filed with the Commissioner annually.



§ 33-63-5. Contractual liability or other insurance policies

(a) Contractual liability or other insurance policies insuring guaranteed asset protection waivers must state the obligation of the insurer to reimburse or pay to the creditor any sums the creditor is legally obligated to waive under the guaranteed asset protection waivers issued by the creditor and purchased or held by the borrower.

(b) Coverage under a contractual liability or other insurance policy insuring a guaranteed asset protection waiver must also cover any subsequent assignee upon the assignment, sale, or transfer of the finance agreement.

(c) Coverage under a contractual liability or other insurance policy insuring a guaranteed asset protection waiver must remain in effect unless cancelled or terminated in compliance with the applicable insurance laws of this state.

(d) The cancellation or termination of a contractual liability or other insurance policy must not reduce the insurer's responsibility for guaranteed asset protection waivers issued by the creditor prior to the date of cancellation or termination and for which premium has been received by the insurer.



§ 33-63-6. Required disclosures

Guaranteed asset protection waivers must disclose, as applicable, in writing and in clear, understandable language that is easy to read, the following:

(1) The name and address of the initial creditor and the borrower at the time of sale and the identity of any administrator if different from the creditor;

(2) The purchase price and the terms of the guaranteed asset protection waiver, including without limitation the requirements for protection, conditions, or exclusions associated with the guaranteed asset protection waiver;

(3) That the borrower may cancel the guaranteed asset protection waiver within a free look period, as specified in the waiver, and will be entitled to a full refund of the purchase price, provided no benefits have been made; or in the event benefits have been made, the borrower may receive a full or partial refund if the waiver so provides;

(4) The procedure the borrower must follow, if any, to obtain guaranteed asset protection waiver benefits under the terms and conditions of the waiver, including a telephone number and address where the borrower may apply for waiver benefits;

(5) Whether or not the guaranteed asset protection waiver is cancelable after the free look period and the conditions under which it may be canceled or terminated, including the procedures for requesting any refund due;

(6) That in order to receive any refund due in the event of a borrower's cancellation of the guaranteed asset protection waiver agreement or early termination of the finance agreement after the free look period of the guaranteed asset protection waiver, the borrower, in accordance with terms of the waiver, must provide a written request to cancel to the creditor, administrator, or such other party within 90 days after the borrower's decision to cancel the waiver or the occurrence of the event terminating the finance agreement;

(7) The methodology for calculating any refund of the unearned purchase price of the guaranteed asset protection waiver due in the event of cancellation of the guaranteed asset protection waiver or early termination of the finance agreement; and

(8) That neither the extension of credit, the terms of the credit, nor the terms of the related motor vehicle sale or lease may be conditioned upon the purchase of the guaranteed asset protection waiver.



§ 33-63-7. Cancellation

(a) Guaranteed asset protection waiver agreements may be cancelable or noncancelable after the free look period. Guaranteed asset protection waivers must provide that if a borrower cancels a waiver within the free look period, the borrower will be entitled to a full refund of the purchase price, provided no benefits have been paid; or in the event benefits have been paid, the borrower may receive a full or partial refund if the waiver so provides.

(b) In the event of a borrower's cancellation of the guaranteed asset protection waiver or early termination of the finance agreement, after the agreement has been in effect beyond the free look period, the borrower may be entitled to a refund of any unearned portion of the purchase price of the waiver unless the waiver provides otherwise. In order to receive a refund, the borrower, in accordance with any applicable terms of the waiver, must provide a written request to the creditor, administrator, or other party within 90 days after the borrower's decision to cancel the waiver or the occurrence of the event terminating the finance agreement.

(c) If the cancellation of a guaranteed asset protection waiver occurs as a result of a default under the finance agreement or the repossession of the motor vehicle associated with the finance agreement, or any other termination of the finance agreement, any refund due may be paid directly to the creditor or administrator and applied as set forth in subsection (d) of this Code section.

(d) Any cancellation refund under subsection (a), (b), or (c) of this Code section may be applied by the creditor as a reduction of the amount owed under the finance agreement unless the borrower can show that the finance agreement has been paid in full.



§ 33-63-8. Exempted commercial transactions

Subsection (c) of Code Section 33-63-4 and Code Sections 33-63-6 and 33-63-9 shall not be applicable to a guaranteed asset protection waiver offered in connection with a lease or retail installment sale associated with a commercial transaction.



§ 33-63-9. Commissioner of Insurance to enforce provisions; penalty for violations

The Commissioner of Insurance may take action which is necessary or appropriate to enforce the provisions of this chapter and to protect guaranteed asset protection waiver holders in this state. After proper notice and opportunity for hearing, the commissioner may:

(1) Order the creditor, administrator, or any other person not in compliance with this chapter to cease and desist from further guaranteed asset protection waiver related operations which are in violation of this chapter; and

(2) Impose a penalty of not more than $500.00 per violation and not more than $10,000.00 in the aggregate for all violations of similar nature. For purposes of this paragraph, violations must be of a similar nature if the violation consists of the same or similar course of conduct, action, or practice, irrespective of the number of times the conduct, action, or practice which is determined to be a violation of this chapter occurred.






Chapter 64 - Regulation and Licensure of Pharmacy Benefits Managers

§ 33-64-1. Definitions

As used in this chapter, the term:

(1) "Business entity" means a corporation, association, partnership, sole proprietorship, limited liability company, limited liability partnership, or other legal entity.

(2) "Commissioner" means the Commissioner of Insurance.

(3) "Covered entity" means an employer, labor union, or other group of persons organized in this state that provides health coverage to covered individuals who are employed or reside in this state.

(4) "Covered individual" means a member, participant, enrollee, contract holder, policy holder, or beneficiary of a covered entity who is provided health coverage by a covered entity.

(5) "Health system" means a hospital or any other facility or entity owned, operated, or leased by a hospital and a long-term care home.

(6) "Maximum allowable cost" means the per unit amount that a pharmacy benefits manager reimburses a pharmacist for a prescription drug, excluding dispensing fees and copayments, coinsurance, or other cost-sharing charges, if any.

(7) "Pharmacy" means a pharmacy or pharmacist licensed pursuant to Chapter 4 of Title 26 or another dispensing provider.

(8) "Pharmacy benefits management" means the service provided to a health plan or covered entity, directly or through another entity, including the procurement of prescription drugs to be dispensed to patients, or the administration or management of prescription drug benefits, including, but not limited to, any of the following:

(A) Mail order pharmacy;

(B) Claims processing, retail network management, or payment of claims to pharmacies for dispensing prescription drugs;

(C) Clinical or other formulary or preferred drug list development or management;

(D) Negotiation or administration of rebates, discounts, payment differentials, or other incentives for the inclusion of particular prescription drugs in a particular category or to promote the purchase of particular prescription drugs;

(E) Patient compliance, therapeutic intervention, or generic substitution programs; and

(F) Disease management.

(9) "Pharmacy benefits manager" means a person, business entity, or other entity that performs pharmacy benefits management. The term includes a person or entity acting for a pharmacy benefits manager in a contractual or employment relationship in the performance of pharmacy benefits management for a covered entity. The term does not include services provided by pharmacies operating under a hospital pharmacy license. The term also does not include health systems while providing pharmacy services for their patients, employees, or beneficiaries, for indigent care, or for the provision of drugs for outpatient procedures. The term also does not include services provided by pharmacies affiliated with a facility licensed under Code Section 31-44-4 or a licensed group model health maintenance organization with an exclusive medical group contract and which operates its own pharmacies which are licensed under Code Section 26-4-110.



§ 33-64-2. License requirements and filing fees

(a) No person, business entity, or other entity shall act as or hold itself out to be a pharmacy benefits manager in this state, other than an applicant licensed in this state for the kinds of business for which it is acting as a pharmacy benefits manager, unless such person, business entity, or other entity holds a license as a pharmacy benefits manager issued by the Commissioner pursuant to this chapter. The license shall be renewable on an annual basis. Failure to hold such license shall subject such person, business entity, or other entity to the fines and other appropriate penalties as provided in Chapter 2 of this title.

(b) An application for a pharmacy benefits manager's license or an application for renewal of such license shall be accompanied by a filing fee of $500.00 for an initial license and $400.00 for renewal.

(c) A license shall be issued or renewed and shall not be suspended or revoked by the Commissioner unless the Commissioner finds that the applicant for or holder of the license:

(1) Has intentionally misrepresented or concealed any material fact in the application for the license;

(2) Has obtained or attempted to obtain the license by misrepresentation, concealment, or other fraud;

(3) Has committed fraud; or

(4) Has failed to obtain for initial licensure or retain for annual licensure renewal a net worth of at least $200,000.00.

(d) If the Commissioner moves to suspend, revoke, or nonrenew a license for a pharmacy benefits manager, the Commissioner shall provide notice of that action to the pharmacy benefits manager, and the pharmacy benefits manager may invoke the right to an administrative hearing in accordance with Chapter 2 of this title.

(e) No licensee whose license has been revoked as prescribed under this Code section shall be entitled to file another application for a license within five years from the effective date of the revocation or, if judicial review of such revocation is sought, within five years from the date of final court order or decree affirming the revocation. The application when filed may be refused by the Commissioner unless the applicant shows good cause why the revocation of its license shall not be deemed a bar to the issuance of a new license.

(f) Appeal from any order or decision of the Commissioner made pursuant to this chapter shall be taken as provided in Chapter 2 of this title.

(g) (1) The Commissioner shall have the authority to issue a probationary license to any applicant under this title.

(2) A probationary license may be issued for a period of not less than three months and not longer than 12 months and shall be subject to immediate revocation for cause at any time without a hearing.

(3) The Commissioner shall prescribe the terms of probation, may extend the probationary period, or refuse to grant a license at the end of any probationary period in accordance with rules and regulations.

(h) A pharmacy benefits manager's license may not be sold or transferred to a nonaffiliated or otherwise unrelated party. A pharmacy benefits manager may not contract or subcontract any of its negotiated formulary services to any unlicensed nonaffiliated business entity unless a special authorization is approved by the Commissioner prior to entering into a contracted or subcontracted arrangement.

(i) In addition to all other penalties provided for under this title, the Commissioner shall have the authority to assess a monetary penalty against any person, business entity, or other entity acting as a pharmacy benefits manager without a license of up to $1,000.00 for each transaction in violation of this chapter, unless such person, business entity, or other entity knew or reasonably should have known it was in violation of this chapter, in which case the monetary penalty provided for in this subsection may be increased to an amount of up to $5,000.00 for each and every act in violation.

(j) A licensed pharmacy benefits manager shall not market or administer any insurance product not approved in Georgia or that is issued by a nonadmitted insurer or unauthorized multiple employer self-insured health plan.

(k) In addition to all other penalties provided for under this title, the Commissioner shall have the authority to place any pharmacy benefits manager on probation for a period of time not to exceed one year for each and every act in violation of this chapter and may subject such pharmacy benefits manager to a monetary penalty of up to $1,000.00 for each and every act in violation of this chapter, unless the pharmacy benefits manager knew or reasonably should have known he or she was in violation of this chapter, in which case the monetary penalty provided for in this subsection may be increased to an amount of up to $5,000.00 for each and every act in violation.

(l) A pharmacy benefits manager operating as a line of business or affiliate of a health insurer, health care center, hospital service corporation, medical service corporation, or fraternal benefit society licensed in this state or of any affiliate of such health insurer, health care center, hospital service corporation, medical service corporation, or fraternal benefit society shall not be required to obtain a license pursuant to this chapter. Such health insurer, health care center, hospital service corporation, medical service corporation, or fraternal benefit society shall notify the Commissioner annually, in writing, on a form provided by the Commissioner, that it is affiliated with or operating as a line of business as a pharmacy benefits manager.



§ 33-64-3. Requirements and procedures affecting pharmacy benefits managers; surety bond

(a) Every applicant for a pharmacy benefits manager's license shall file with the application and shall thereafter maintain in force a bond in the amount of $100,000.00 in favor of the Commissioner executed by a corporate surety insurer authorized to transact insurance in this state. The terms and type of the bond shall be established by rules and regulations.

(b) The bond shall remain in force until the surety is released from liability by the Commissioner or until the bond is canceled by the surety. Without prejudice to any liability accrued prior to cancellation, the surety may cancel the bond upon 30 days' advance notice, in writing, filed with the Commissioner.

(c) Every applicant for a pharmacy benefits manager's license shall obtain and shall thereafter maintain in force errors and omissions coverage or other appropriate liability insurance, written by an insurer authorized to transact insurance in this state, in an amount of at least $250,000.00.

(d) The coverage required in subsection (c) of this Code section shall remain in force for a term of at least one year and shall contain language that includes that the insurer may cancel the insurance upon 60 days' advance notice filed with the Commissioner. Other terms and conditions relating to the errors and omissions policy may be imposed on the applicant in accordance with rules and regulations.

(e) In the event a licensed pharmacy benefits manager fails to renew, surrenders, or otherwise terminates its license, it must retain both the bond and the errors and omissions coverage for a period of not less than one year after the licensee has failed to renew, surrendered, or otherwise terminated the license.



§ 33-64-4. Pharmacy benefits manager shall not engage in the practice of medicine

No pharmacy benefits manager shall engage in the practice of medicine.



§ 33-64-5. Audit requirements applicable to pharmacy benefits managers

Pharmacy benefits managers, whether licensed pursuant to this chapter or exempt from licensure pursuant to subsection (l) of Code Section 33-64-2, shall be subject to Code Section 26-4-118, "The Pharmacy Audit Bill of Rights," to the same extent and in the same manner as pharmacies.



§ 33-64-6. Pharmacy benefits manager shall not have to be licensed as an administrator

A pharmacy benefits manager licensed pursuant to this chapter shall not be required to obtain a license as an administrator pursuant to Article 2 of Chapter 23 of this title to perform any function as a pharmacy benefits manager pursuant to this chapter.



§ 33-64-7. Commissioner not authorized to extend rules and regulations; Commissioner authorized to enforce provisions of chapter

The Commissioner may not enlarge upon or extend the provisions of this chapter through any act, rule, or regulation; provided, however, that the Commissioner is authorized to enforce any provision of this chapter.



§ 33-64-8. Electronic prior authorization drug requests with health care providers

(a) As used in this Code section, "electronic prior authorization" or "e-prior authorization" means a requirement that a prescriber obtain approval via electronic media from a health plan to prescribe a specific medication prior to dispensing. Facsimiles shall not be considered an electronic submission under this Code section except in the event that such electronic media is temporarily unavailable due to system failure or outage.

(b) No later than 24 months after the adoption of standards by the National Council of Prescription Drug Programs, the department shall under the direction of the Commissioner adopt standards by which the pharmacy benefits manager shall exchange standard e-prior authorization requests with health care providers for drugs and devices using electronic data interchange standards consistent with those adopted by the National Council of Prescription Drug Programs. Such standards shall support clinical workflow decision support of the physician provider.

(c) No later than 24 months after the adoption of standards by the National Council of Prescription Drug Programs, e-prior authorization requests shall be accessible and submitted by providers to pharmacy benefits managers and health plans through secure electronic transmissions utilizing the current National Council of Prescription Drug Programs electronic prior authorization standard.

(d) Nothing in this Code section shall require any health care provider to participate in e-prior authorization or electronic prior authorization in order to obtain the necessary authorization for patient care.



§ 33-64-9. Requirements for use of maximum allowable cost pricing by pharmacy benefits managers; appeals; enforcement authority

(a) Upon each contract execution or renewal between a pharmacy benefits manager and a pharmacy or between a pharmacy benefits manager and a pharmacy's contracting representative or agent, such as a pharmacy services administrative organization, a pharmacy benefits manager shall, with respect to such contract or renewal:

(1) Include in such contract or renewal the sources utilized to determine multi-source generic drug pricing, such as maximum allowable cost or any successive benchmark pricing formula, and update such pricing information at least every five business days, provided that such pricing information update shall be at least every 14 business days for those contracts pursuant to Article 7 of Chapter 4 of Title 49; and

(2) Maintain a procedure to eliminate products from the multi-source generic list of drugs subject to such pricing or modify multi-source generic drug pricing within five business days when such drugs do not meet the standards and requirements of this Code section in order to remain consistent with pricing changes in the marketplace.

(b) A pharmacy benefits manager shall reimburse pharmacies for drugs subject to multi-source generic drug pricing based upon pricing information which has been updated within five business days as set forth in paragraph (1) of subsection (a) of this Code section.

(c) A pharmacy benefits manager may not place a drug on a multi-source generic list unless there are at least two therapeutically equivalent, multi-source generic drugs, or at least one generic drug available from only one manufacturer, generally available for purchase by network pharmacies from national or regional wholesalers.

(d) All contracts between a pharmacy benefits manager and a contracted pharmacy or between a pharmacy benefits manager and a pharmacy's contracting representative or agent, such as a pharmacy services administrative organization, shall include a process to internally appeal, investigate, and resolve disputes regarding multi-source generic drug pricing. The process shall include the following:

(1) The right to appeal shall be limited to 14 calendar days following reimbursement of the initial claim; and

(2) A requirement that the health benefit plan issuer or pharmacy benefits manager shall respond to an appeal described in subsection (a) of this Code section no later than 14 calendar days after the date the appeal was received by such health benefit plan issuer or pharmacy benefits manager.

(e) For appeals that are denied, the pharmacy benefits manager shall provide the reason for the denial and identify the national drug code of a drug product that may be purchased by contracted pharmacies at a price at or below the maximum allowable cost.

(f) If the appeal is successful, the health benefit plan issuer or pharmacy benefits manager shall:

(1) Adjust the maximum allowable cost price that is the subject of the appeal effective on the day after the date the appeal is decided;

(2) Apply the adjusted maximum allowable cost price to all similarly situated pharmacists and pharmacies as determined by the health plan issuer or pharmacy benefits manager; and

(3) Allow the pharmacist or pharmacy that succeeded in the appeal to reverse and rebill the pharmacy benefits claim giving rise to the appeal.

(g) Appeals shall be upheld if:

(1) The pharmacy being reimbursed for the drug subject to the multi-source generic drug pricing in question was not reimbursed as required in subsection (b) of this Code section; or

(2) The drug subject to the multi-source generic drug pricing in question does not meet the requirements set forth in subsection (c) of this Code section.

(h) The Commissioner shall have enforcement authority over this Code section.









Title 34 - Labor and Industrial Relations

Chapter 1 - General Provisions

§ 34-1-1. Redesignated.

Reserved by Ga. L. 2012, p. 1144, § 7/SB 446, effective May 2, 2012.



§ 34-1-2. Prohibition of age discrimination in employment

(a) No person, firm, association, or corporation carrying on or conducting within this state any business requiring the employment of labor shall refuse to hire, employ, or license nor shall such person, firm, association, or corporation bar or discharge from employment any individual between the ages of 40 and 70 years, solely upon the ground of age, when the reasonable demands of the position do not require such an age distinction, provided that such individual is qualified physically, mentally, and by training and experience to perform satisfactorily the labor assigned to him or for which he applies. Nothing in this Code section shall affect the retirement policy or system of any employer where such policy or system is not merely a subterfuge to evade the purposes of this Code section. When the retirement or insurance benefit program of any employer shall prohibit the employment of any person because of excessive age, such person shall have the authority, as a condition of employment, to waive the right to participate in any such program and receive any benefits therefrom. Nothing in this Code section shall be construed to prohibit compulsory retirement of any employee who has attained 65 years of age but not 70 years of age and who, for the two-year period immediately before retirement, is employed in a bona fide executive or a high policy-making position, if such employee is entitled to an immediate nonforfeitable annual retirement benefit from a pension, profit-sharing, savings, or deferred compensation plan, or any combination of such plans, of the employer of such employee, which equals, in the aggregate, at least $27,000.00.

(b) Any person or corporation who violates any provision of subsection (a) of this Code section shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than $100.00 nor more than $250.00.



§ 34-1-3. Discrimination against employee for attending a judicial proceeding in response to a court order or process; exception to applicability of Code section

(a) It shall be unlawful for any employer or the agent of such employer to discharge, discipline, or otherwise penalize an employee because the employee is absent from his or her employment for the purpose of attending a judicial proceeding in response to a subpoena, summons for jury duty, or other court order or process which requires the attendance of the employee at the judicial proceeding. It shall be unlawful for any employer or the agent of such employer to threaten to take or communicate an intention of taking any action declared to be unlawful by this subsection.

(b) Any employer or agent of such employer who violates subsection (a) of this Code section shall be liable to the injured employee for all actual damages thereby suffered by the employee and for reasonable attorney's fees incurred by the employee in asserting a successful claim under this Code section.

(c) This Code section shall not apply to an employee who is charged with a crime, nor shall it prohibit an employer from requiring an employee to abide by regulations requiring reasonable notification to an employer of the employee's expected absence or delay in reporting to work in order to attend a judicial proceeding.



§ 34-1-4. Employer immunity for disclosure of information regarding job performance

(a) As used in this Code section, the term:

(1) "Employee" means any person who is employed by an employer described in paragraph (2) of this subsection.

(2) "Employer" means any individual engaged in a business, corporation, S-corporation, limited liability company, partnership, limited liability partnership, sole proprietorship, association, or government entity.

(b) An employer as defined in subsection (a) of this Code section or any person employed by an employer and designated as the employer's representative who discloses factual information concerning an employee's or former employee's job performance, any act committed by such employee which would constitute a violation of the laws of this state if such act occurred in this state, or ability or lack of ability to carry out the duties of such job to a prospective employer of such employee or former employee upon request of the prospective employer or of the person seeking employment is presumed to be acting in good faith unless lack of good faith is shown by a preponderance of the evidence, unless the information was disclosed in violation of a nondisclosure agreement or the information disclosed was otherwise considered confidential according to applicable federal, state, or local statute, rule, or regulation.



§ 34-1-5. "Multiracial" classification required on forms

(a) As used in this Code section, the term "multiracial" means having parents of different races.

(b) All written forms, applications, questionnaires, and other written documents or materials produced by or for or used by any person, firm, association, or corporation conducting business within this state requiring the employment of labor which request information on the racial or ethnic identification of an employee and which contain a list of racial and ethnic classifications from which such employee must select one shall include among their choices the classification "multiracial."

(c) No such written document or computer software described in subsection (b) of this Code section shall bear the designation "other" as a racial or ethnic classification after July 1, 1994, unless such document was printed and in stock before July 1, 1994.

(d) The failure of any person, firm, or corporation to comply with the provisions of this Code section shall not be construed to create any civil cause of action.



§ 34-1-6. Employer obligation to provide time for women to express breast milk for infant child

(a) As used in this Code section, the term "employer" means any person or entity that employs one or more employees and shall include the state and its political subdivisions.

(b) An employer may provide reasonable unpaid break time each day to an employee who needs to express breast milk for her infant child. The employer may make reasonable efforts to provide a room or other location (in close proximity to the work area), other than a toilet stall, where the employee can express her milk in privacy. The break time shall, if possible, run concurrently with any break time already provided to the employee. An employer is not required to provide break time under this Code section if to do so would unduly disrupt the operations of the employer.



§ 34-1-7. Definitions; application for temporary restraining order and injunction; requirements; hearing; notice and service; notification of law enforcement agencies

(a) As used in this Code section, the term:

(1) "Course of conduct" means a pattern of conduct composed of a series of acts over a period of time, however short, evidencing a continuity of purpose including following or stalking an employee to or from the place of work; entering the workplace of an employee; following an employee during hours of employment; telephone calls to an employee; and correspondence with an employee including, but not limited to, the use of the public or private mails, interoffice mail, facsimile, or computer e-mail.

(2) "Credible threat of violence" means a knowing and willful statement or course of conduct which would cause a reasonable person to believe that he or she is under threat of death or serious bodily injury, and which is intended to, and which actually causes, a person to believe that he or she is under threat of death or serious bodily injury, and which serves no legitimate purpose.

(3) "Employer" means any person or entity that employs one or more employees and shall include the State of Georgia and its political subdivisions and instrumentalities.

(4) "Unlawful violence" means assault, battery, or stalking, as prohibited by Code Section 16-5-20, 16-5-21, 16-5-23, 16-5-23.1, 16-5-24, 16-5-90, or 16-5-91, but shall not include lawful acts of self-defense or defense of others.

(b) Any employer whose employee has suffered unlawful violence or a credible threat of violence from any individual, which can reasonably be construed to have been carried out at the employee's workplace, may seek a temporary restraining order and an injunction on behalf of the employer prohibiting further unlawful violence or threats of violence by that individual at the employee's workplace or while the employee is acting within the course and scope of employment with the employer. Nothing in this Code section shall be construed as authorizing a court to issue a temporary restraining order or injunction prohibiting speech or other activities that are protected by the Constitution of this state or the United States.

(c) (1) Except for proceedings involving a nonresident respondent, the superior court of the county where the respondent resides shall have jurisdiction over all proceedings under this Code section.

(2) For proceedings under this Code section involving a nonresident respondent, the superior court where the petitioner's workplace is located shall have jurisdiction, where the act involving unlawful violence or a credible threat of unlawful violence meets the elements for personal jurisdiction provided for under paragraph (2) or (3) of Code Section 9-10-91.

(d) Upon filing a petition with the court for an injunction pursuant to this Code section, the petitioner may obtain a temporary restraining order if the petitioner also files an affidavit which, to the satisfaction of the court, shows reasonable proof that an employee has suffered unlawful violence or a credible threat of violence by the respondent and that great or irreparable harm shall result to an employee if such an injunction is not granted. The affidavit shall further show that the petitioner has conducted a reasonable investigation into the underlying facts which are the subject of the petition. A temporary restraining order granted under this Code section shall remain in effect, at the court's discretion, for a period not to exceed 15 days, unless otherwise modified or terminated by the court.

(e) Within ten days of filing of the petition under this Code section or as soon as practical thereafter, but in no case later than 30 days after the filing of the petition, a hearing shall be held on the petition for the injunction. In the event a hearing cannot be scheduled within the county where the case is pending within the 30 day period, the same shall be scheduled and heard within any other county of the circuit. The respondent may file a response which explains, excuses, justifies, or denies the alleged unlawful violence or credible threat of violence or may file a cross-complaint under this Code section. At the hearing, the judge shall receive any testimony that is relevant and may make an independent inquiry. If the judge finds by clear and convincing evidence that the respondent engaged in unlawful violence or made a credible threat of violence, an injunction shall issue prohibiting further unlawful violence or threats of violence at the employee's workplace or while the employee is acting within the course and scope of employment with the employer. An injunction issued pursuant to this Code section shall have a duration of not more than three years. At any time within the three months before the expiration of the injunction, the petitioner may apply for a renewal of the injunction by filing a new petition for an injunction pursuant to this Code section.

(f) Upon the filing of a petition for an injunction pursuant to this Code section, the respondent shall be personally served with a copy of the petition, temporary restraining order, if any, and notice of hearing on the petition.

(g) The court shall order the petitioner or the attorney for the petitioner to deliver a copy of each temporary restraining order or injunction, or modification or termination thereof, granted under this Code section, by the close of the business day on which the order was granted, to the law enforcement agencies within the court's discretion as are requested by the petitioner. Each appropriate law enforcement agency shall make available information as to the existence and current status of these orders to law enforcement officers responding to the scene of reported unlawful violence or a credible threat of violence.

(h) Nothing in this Code section shall be construed as expanding, diminishing, altering, or modifying the duty, if any, of an employer to provide a safe workplace for employees and other persons.



§ 34-1-8. Veterans' preference employment policy; use not a violation

(a) As used in this Code section, the term:

(1) "Employer" means any person engaged in business and having one or more employees, but does not include the federal government, state, or any political subdivision of the state.

(2) "Veteran" means an individual who served on active duty in the armed forces of the United States and was honorably discharged from such service.

(3) "Veterans' preference employment policy" means any employer's policy of preference in hiring, promoting, or retaining a veteran over any other qualified applicant or employee.

(b) Any employer may create and use a veterans' preference employment policy, which shall be in writing and applied uniformly to employment decisions regarding hiring, promotion, or retention during a reduction in force.

(c) An employer's use of a veterans' preference employment policy as provided for in this Code section shall not constitute a violation of any local or state equal employment opportunity law.



§ 34-1-9. (Effective January 1, 2017.) Franchisee nor franchisee's employee shall be deemed to be employee of franchisor; applicability

(a) As used in this Code section, the terms "franchisee" and "franchisor" shall have the same meanings as provided in 16 C.F.R. Section 436.1 as such existed on August 26, 2015.

(b) Notwithstanding any order issued by the federal government or any agreement entered into with the federal government by a franchisor or a franchisee, neither a franchisee nor a franchisee's employee shall be deemed to be an employee of the franchisor for any purpose.

(c) This Code section shall not apply to Chapter 9 of this title.






Chapter 2 - Department of Labor

§ 34-2-1. Creation of Department of Labor

There is created and established a separate and independent administrative agency to be known as the Department of Labor.



§ 34-2-2. Definitions

As used in this chapter, the term:

(1) "Employer" includes every person, firm, corporation, partnership, stock association, agent, manager, representative, or foreman, or other persons having control or custody of any place of employment or of any employees, except agricultural and domestic labor and those employers having less than eight employees. Naval stores producers shall be classified as agricultural, except where otherwise classified by federal laws.

(2) "Safe" or "safety" as applied to any employment or place of employment shall include conditions and methods of sanitation and hygiene reasonably necessary for the protection of the life, health, safety, and welfare of employees.



§ 34-2-3. Election, term of office, compensation, removal, and duties of Commissioner of Labor

(a) The Department of Labor shall be under the direction and supervision of a commissioner to be known as the Commissioner of Labor. The Commissioner shall devote his full time to the duties of his office and shall not hold any other office during his term of office.

(b) The Commissioner shall be elected by those persons entitled to vote for the members of the General Assembly, and his term shall be for four years.

(c) The Commissioner of Labor shall be compensated in the amount provided for in Code Section 45-7-4, payable in semimonthly installments, and shall receive such travel expenses and allowances as are provided for in Code Section 45-7-20; provided, however, that pursuant to Code Section 45-7-4, the Commissioner shall in addition thereto be entitled to receive necessary and actual expenses incurred by him in the performance of his duties as administrator of Chapter 8 of this title.

(d) The Commissioner may be removed by the Governor for neglect of duty or malfeasance in office, provided that written charges are served upon the Commissioner at least ten days prior to a hearing thereon before the Governor and the constitutional officers of this state, and provided, further, that a majority shall find that the Commissioner is guilty of the charges preferred under this chapter, but for no other cause.

(e) The Commissioner shall have charge of the administration and enforcement of all laws, rules, and regulations which it is the duty of the department to administer and enforce except as provided in Chapter 9 of this title and shall direct all inspections and investigations except as otherwise provided.



§ 34-2-4. Establishment by Commissioner of divisions within Department of Labor; appointment, fixing of salaries and duties, and removal of employees

(a) The Commissioner of Labor may establish within the Department of Labor such divisions as he may deem necessary for the exercise of the powers and the performance of the duties of the department, except as otherwise provided.

(b) The Commissioner is authorized and empowered to appoint a secretary, the heads of all divisions, and such other employees as may be needed and to assign them their duties and fix their annual salaries; provided, however, that no appointment shall be made whereby the aggregate salaries of the appointees are in excess of the amount appropriated by the General Assembly for salaries within the Department of Labor. The Commissioner may remove from office any officer or employee in the department, upon notice and hearing, for neglect of duty or malfeasance in office.



§ 34-2-5. Office of Department of Labor to be maintained by Commissioner; payment of office expenses; lease or rental of unused office space

(a) The Commissioner of Labor shall keep and maintain the office of the Department of Labor in the City of Atlanta, Georgia, and shall be provided with suitable rooms, necessary furniture, stationery, books, periodicals, maps, instruments, and other necessary supplies, the expense thereof to be paid by the state in the same manner as other similar expenses are paid. In connection with the maintenance of the office of the Department of Labor, the Commissioner with the approval of the State Properties Commission is authorized and empowered to lease or rent and to negotiate, execute, and administer any necessary lease or rental agreement for office or other space in the custody of, but not occupied by, the Department of Labor and is further authorized to utilize the Department of Administrative Services as his agent in carrying out the provisions of this subsection.

(b) Notwithstanding any other provisions of law, the Commissioner is authorized to retain all funds derived from lease, rental, or similar payments received from tenants, occupants, or other users of office or other space for the sole purpose of maintenance of such office or other space. Such funds shall not be considered taxes, fees, or assessments within the meaning of Article VII, Section III, Paragraph II(a) of the Constitution of the State of Georgia, provided that nothing in this subsection shall be construed so as to allow the Commissioner to retain any funds required by the Constitution of Georgia to be paid into the state treasury.



§ 34-2-6. Specific powers and duties of Commissioner

(a) In addition to such other duties and powers as may be conferred upon him by law, the Commissioner of Labor shall have the power, jurisdiction, and authority:

(1) To superintend the enforcement of all labor laws in the State of Georgia, the enforcement of which is not otherwise specifically provided for, and all rules and regulations made pursuant to this title;

(2) To make or cause to be made all necessary inspections in order to see that all laws and the rules made pursuant thereto which the department has the duty, power, and authority to enforce are promptly and effectively carried out;

(3) To make investigations, collect and compile statistical information, and report upon the conditions of labor generally and upon all matters relating to the enforcement and effect of this chapter and of the rules issued thereunder;

(4) To make and promulgate such rules or changes in rules as he may deem advisable for the prevention of accidents or the prevention of industrial or occupational diseases in every employment or place of employment, and such rules or changes in rules for the construction, repair, and maintenance of places of employment, places of public assembly, and public buildings as he may deem advisable, to render them safe. The Commissioner may appoint committees composed of employers, employees, and experts to suggest rules or changes therein;

(5) To do all in his power to promote the voluntary arbitration, mediation, and conciliation of disputes between employers and employees and to avoid strikes, picketing, lockouts, boycotts, blacklisting, discriminations, and legal proceedings in matters of employment. In pursuance of this duty, the Commissioner may appoint temporary boards of arbitration, provide necessary expenses of such boards, order reasonable compensation not exceeding $15.00 per day for each member engaged in such arbitration, prescribe rules for such arbitration boards, conduct investigations and hearings, publish in print or electronically reports and advertisements, and do all things convenient and necessary to accomplish the purpose of this chapter. The Commissioner may designate a mediator and may, from time to time, detail employees or persons not in the department to act as his assistants for the purpose of executing such provisions. Employees of the Department of Labor shall act on temporary boards without extra compensation. Nothing in this Code section or in this chapter shall be construed to prohibit or limit in any way employees' rights to bargain collectively;

(6) To supervise the business of private employment agencies and employment intelligence bureaus and as frequently as may be necessary to examine into the condition of each such agency or bureau;

(7) To exercise jurisdiction over such person, firm, or corporation acting as an emigrant agent or agency, hereinafter referred to as emigrant agent. As used in this paragraph, the term "emigrant agent" means any person who shall solicit or attempt to procure labor in this state to be employed beyond the limits of this state. The Commissioner shall require each emigrant agent to make application for license to do business, such application to be endorsed by two taxpayers and accompanied by a bond of $1,000.00 for the faithful performance of duty and the payment of such tax as may be required by law; each emigrant agent must secure annually a license to do business. Each emigrant agent shall make a daily report to the Commissioner showing the names, addresses, and number of persons carried out of the state, the points to which they have been carried, the nature and character of work secured for them, the pay to be received by them, and the fee charged them or to be collected and from whom. The emigrant agent shall show clearly by whom employed, if paid a salary, or from whom he receives a commission, and how much. The Commissioner shall inspect the office and work of each emigrant agent as often as may be necessary; and if any emigrant agent shall be found to be violating the law it shall be the duty of the Commissioner immediately to proceed to have such person presented to the proper authorities for prosecution and to cancel the license to do business;

(8) To post or have posted at his discretion in a conspicuous place in all state employment agencies throughout the state, the "Help Wanted" advertisements from the Sunday editions of the two newspapers with the largest circulation in each of the cities of Detroit, Michigan; Chicago, Illinois; St. Louis, Missouri; New York, New York; Pittsburgh, Pennsylvania; Baltimore, Maryland; Washington, D.C.; Los Angeles, California; and San Francisco, California, so that persons making application for employment through such agencies, but unable to find employment in this state, may see what employment is available elsewhere. It shall be the further duty of the Commissioner of Labor to assist, in any way possible, any person making application for employment in the securing of a position in some other state if employment is not available in Georgia for such a person; and

(9) To initiate and continue to operate an ongoing educational assistance program to include high school through graduate levels for qualified Department of Labor personnel.

(b) Upon a formal determination that a debt or obligation of a former employer who is no longer in business in the State of Georgia to the Department of Labor of $300.00 or less is uncollectable, or that the costs of collection would equal or exceed the amount due such department, the Commissioner of Labor shall execute and transmit to the state accounting officer a certification which includes the following: a recapitulation of the efforts made to collect the debt or obligation; an estimate of the costs to pursue collection of the debt or obligation administratively or judicially; such other information as may be required by the procedure developed by the Commissioner of Labor and that complies with policies prescribed by the state accounting officer; and a statement that further collection effort would be detrimental to the financial interests of the state. The certification shall be made under oath or affirmation and shall be sent to the state accounting officer at such times as shall be prescribed in the procedure developed by the Commissioner of Labor and the state accounting officer. Upon receipt of the certification, the state accounting officer shall be authorized to approve the removal of such uncollectable amounts from the financial records of the Department of Labor.



§ 34-2-7. Promulgation, review, amendment, and repeal of rules and regulations by Commissioner generally

The Commissioner shall comply with the requirements of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," in the promulgation, adoption, review, amendment, and repeal of all rules and regulations of the department.

Title Note

Chapter Note



§ 34-2-8. Variations from rules of Commissioner; keeping of index of variations

If there are practical difficulties or unnecessary hardships in carrying out a rule of the Commissioner of Labor, the Commissioner, after public hearing, may make a variation from such requirements if the spirit of the rule and law is observed. Any person affected by such rule, or his agent, may petition the Commissioner for such variation, stating the grounds therefor. The Commissioner shall fix a day for the hearing on such petition and shall give reasonable notice thereof to the petitioner. A properly kept index of all variations shall be kept in the office of the Department of Labor and shall be open to public inspection.



§ 34-2-9. Preparation by Commissioner of annual report and recommendations

The Commissioner of Labor shall annually, on or before January 1, compile a report covering the activities of the Department of Labor, accompanied by recommendations with reference to such changes in the law, applying to and affecting industrial labor conditions, as the Commissioner may deem advisable. Such report shall be kept in the Commissioner's office and shall be available for public inspection during regular business hours. Copies of the report or portions thereof shall be made available on request.



§ 34-2-10. Employer's duty with respect to provision of safe employment generally

(a) Every employer shall furnish employment which shall be reasonably safe for the employees therein, shall furnish and use safety devices and safeguards, shall adopt and use methods and processes reasonably adequate to render such an employment and place of employment safe, and shall do every other thing reasonably necessary to protect the life, health, safety, and welfare of such employees.

(b) Every employer and every owner of a place of employment, place of public assembly, or public building, now or hereafter constructed, shall so construct, repair, and maintain such facility as to render it reasonably safe.



§ 34-2-11. Employer's duty to keep records

Every employer shall keep a true and accurate record of the name, address, and occupation of each person employed by him, and of the daily and weekly hours worked by each such person and of the wages paid during each pay period to each such person. Such records shall be kept on file for at least one year after the date of the record. No employer shall make or cause to be made any false entries in any such record.



§ 34-2-12. Duty of Attorney General and district attorneys to prosecute violations of those laws enforced by Commissioner

It shall be the duty of the Attorney General of the state and the district attorneys of their respective judicial circuits, upon request of the Commissioner of Labor or any of his authorized representatives, to prosecute any violation of the law which is made the duty of the Commissioner to enforce.



§ 34-2-13. Penalties for violations of chapter and for false statements under oath

(a) Any employer or owner who violates or fails or refuses to comply with any provision of this chapter within the time prescribed or any judgment or decree made by any court in connection with the provisions of this chapter for which no penalty has been otherwise provided shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished for each such offense by a fine of not less than $20.00 nor more than $200.00, by imprisonment not to exceed six months, or by both such fine and imprisonment.

(b) Any person who shall knowingly testify falsely, under oath, or shall knowingly make, give, or produce any false statements or false evidence, under oath, to the Commissioner of Labor or his authorized representatives commits the offense of perjury.



§ 34-2-14. Authorization to establish and administer pretrial intervention programs

The Georgia Department of Labor shall have the authorization to enter into agreements with district attorneys and solicitors-general of the several judicial circuits of this state for the purpose of establishing pretrial intervention programs in such judicial circuits. The Georgia Department of Labor shall be authorized to administer all such programs pursuant to said agreement.






Chapter 3 - Hours of Labor in Factories

§ 34-3-1. Hours of labor in cotton or woolen manufacturing establishments

The hours of labor required of all persons employed in all cotton or woolen manufacturing establishments in this state, except engineers, firefighters, watchmen, mechanics, teamsters, yard employees, clerical force, and all help that may be needed to clean up and make necessary repairs or changes in or of machinery, shall not exceed ten hours per day; or the same may be regulated by employers, so that the number of hours shall not in the aggregate exceed 60 hours per week, provided that nothing contained in this Code section shall be construed to prevent any of the aforesaid employees from working such time as may be necessary to make up lost time, not to exceed ten days, caused by accidents or other unavoidable circumstances.



§ 34-3-2. Effect of contracts requiring more than 40 hours of work per week

All contracts which require employees of cotton or woolen manufacturing establishments to work more than 40 hours per week shall be null and void.



§ 34-3-3. Actions for violations of chapter; disposition of amount recovered

Any person with whom a contract violative of this chapter is made or any person having knowledge thereof may institute an action against such cotton or woolen manufacturing establishment; and the amount recovered as a fine shall inure to the benefit of the board of education of the county in which the violation shall have occurred.



§ 34-3-4. Penalties for violations of chapter

Any cotton or woolen manufacturing establishment that makes any contract in violation of Code Section 34-3-1 shall be subject to a fine of not less than $20.00 and not more than $500.00 for each and every such violation.






Chapter 4 - Minimum Wage Law

§ 34-4-1. Short title

This chapter shall be known and may be cited as the "Georgia Minimum Wage Law."



§ 34-4-2. Administration and enforcement of chapter by Commissioner of Labor

The Commissioner of Labor shall administer and enforce this chapter and may make rules and regulations for such administration.



§ 34-4-3. Amount of minimum wage to be paid by employers; employers and employees covered by chapter

(a) Except as otherwise provided in this Code section, every employer, whether a person, firm, or corporation, shall pay to all covered employees a minimum wage which shall be not less than $5.15 per hour for each hour worked in the employment of such employer.

(b) This chapter shall not apply with respect to:

(1) Any employer that has sales of $40,000.00 per year or less;

(2) Any employer having five employees or less;

(3) Any employer of domestic employees;

(4) Any employer who is a farm owner, sharecropper, or land renter;

(5) Any employee whose compensation consists wholly or partially of gratuities;

(6) Any employee who is a high school or college student;

(7) Any individual who is employed as a newspaper carrier; or

(8) Any individual who is employed by a nonprofit child-caring institution or long-term care facility serving children or mentally disabled adults who are enrolled in such institution and reside in residential facilities of the institution, if such employee resides in such facilities, receives without cost board and lodging from such institution, and is compensated on a cash basis at an annual rate of not less than $10,000.00.

(c) This chapter shall not apply to any employer who is subject to the minimum wage provisions of any act of Congress as to employees covered thereby if such act of Congress provides for a minimum wage which is greater than the minimum wage which is provided for in this Code section.



§ 34-4-3.1. Wages and employment benefits by local government entities

(a) As used in this Code section, the term:

(1) "Employee" means any individual employed by an employer.

(2) "Employer" means any person or entity that employs one or more employees.

(3) "Employment benefits" means anything of value that an employee may receive from an employer in addition to wages and salary. This term includes, but is not limited to, any health benefits; disability benefits; death benefits; group accidental death and dismemberment benefits; paid days off for holidays, sick leave, vacation, and personal necessity; retirement benefits; and profit-sharing benefits.

(4) "Local government entity" means a county, municipal corporation, consolidated government, authority, board of education, or other local public board, body, or commission.

(5) "Person" means an individual, partnership, association, corporation, business trust, legal representative, or any other organized group of persons.

(6) "Wage or employment benefit mandate" means any requirement adopted by a local government entity which requires an employer to pay any or all of its employees a wage rate or provide employment benefits not otherwise required under this Code or federal law.

(b) (1) Any and all wage or employment benefit mandates adopted by any local government entity are hereby preempted.

(2) No local government entity may adopt, maintain, or enforce by charter, ordinance, purchase agreement, contract, regulation, rule, or resolution, either directly or indirectly, a wage or employment benefit mandate.

(3) Any local government entity may offer its own employees employment benefits.

(c) No local government entity may through its purchasing or contracting procedures seek to control or affect the wages or employment benefits provided by its vendors, contractors, service providers, or other parties doing business with the local government entity. A local government entity shall not through the use of evaluation factors, qualification of bidders, or otherwise award preferences on the basis of wages or employment benefits provided by its vendors, contractors, service providers, or other parties doing business with the local government entity.



§ 34-4-4. Authority of Commissioner to grant exemptions from operation of chapter

(a) The Commissioner of Labor is authorized to grant exemptions to certain categories of organizations and businesses for the purpose of exempting them from the operation of this chapter. The exemptions so granted shall be based upon considerations of the value of allowing certain classes of persons to be employed at rates below the minimum rate because of overriding considerations of public policy to allow employment of certain persons with disabilities and others who cannot otherwise compete effectively in the labor market.

(b) The Commissioner of Labor is authorized to conduct investigations and compile information as to the reasons for granting exemptions to certain organizations and businesses pursuant to subsection (a) of this Code section. The Commissioner is required to maintain a list of such exemptions, along with the records of the investigations conducted and the basis for the granting of such exemptions, which list and records shall be a public record.



§ 34-4-5. Employer's records of hours worked by and wages paid to employees

Every employer subject to this chapter or any regulation pursuant thereto shall maintain records showing the hours worked by each employee and the wages paid to him and shall furnish to the Commissioner upon demand a sworn statement of the hours worked and wages paid to each person in his or its employment covered by this chapter. The records covering such hours and payments shall be open to inspection by the Commissioner, his deputy, or any authorized agent of the department at any reasonable time. Each employer subject to this chapter shall post copies of any regulation or order issued pursuant to its provisions in a conspicuous place in an area frequented by his employees.



§ 34-4-6. Action to recover difference where employee paid less than minimum wage

If any employer pays any employee a lesser amount than the minimum wage provided in this chapter, the employee, at any time within three years, may bring a civil action in superior court for the recovery of the difference between the amount paid and the minimum wage provided in this chapter, plus an additional amount equal to the original claim, which shall be allowed as liquidated damages, together with costs and such reasonable attorney's fees as may be allowed by the court. No contract or agreement between any employer and his employees nor any acceptance of a lesser wage by any employee shall bar the action.






Chapter 5 - Sex Discrimination in Employment

§ 34-5-1. Declaration of public policy regarding discriminatory wage practices based on sex

The General Assembly declares that the practice of discriminating on the basis of sex by paying wages to employees of one sex at a lesser rate than the rate paid to employees of the opposite sex for comparable work in jobs which require the same, or essentially the same, knowledge, skill, effort, and responsibility unjustly discriminates against the person receiving the lesser rate; leads to low worker morale, high turnover, and frequent labor unrest; discourages workers paid at the lesser wage rates from training for higher level jobs; curtails employment opportunities; decreases mobility of workers and increases labor costs; impairs purchasing power and threatens the maintenance of an adequate standard of living by such workers and their families; prevents optimum utilization of the labor resources available to the state; threatens the well-being of citizens of this state; and adversely affects the general welfare. It is declared to be the policy of the State of Georgia to eliminate, as rapidly as possible, by exercise of the police power of this state, discriminatory wage practices based on sex.



§ 34-5-2. Definitions

As used in this chapter, the term:

(1) "Commissioner" means the Commissioner of Labor of the State of Georgia.

(2) "Employ" means to permit to work.

(3) "Employee" means any individual employed by an employer, other than domestic or agricultural employees, and includes individuals employed by the state or any of its political subdivisions, including public bodies.

(4) "Employer" means any person employing ten or more employees and acting directly or indirectly in the interest of an employer in relation to an employee. The term "employer," as used in this chapter, means an employer who is engaged in intrastate commerce.

(5) "Occupation" means any industry, trade, business or branch thereof, or any employment or class of employment.

(6) "Person" means one or more individuals, partnerships, corporations, legal representatives, trustees, trustees in bankruptcy, or voluntary associations.

(7) "Wage rate" means all compensation for employment, including payment in kind and amounts paid by employers for employee benefits.



§ 34-5-3. Prohibition of discriminatory wage differentials; penalty for discharge of or discrimination against complainant

(a) No employer having employees subject to any provisions of this chapter shall discriminate, within any establishment in which such employees are employed, between employees on the basis of sex by paying wages to employees in such establishment at a rate less than the rate at which he pays wages to employees of the opposite sex in such establishment for equal work in jobs which require equal skill, effort, and responsibility and which are performed under similar working conditions, except where such payment is made pursuant to (1) a seniority system, (2) a merit system, (3) a system which measures earnings by quantity or quality of production, or (4) a differential based on any other factor other than sex. An employer who is paying a wage rate differential in violation of this subsection shall not, in order to comply with this subsection, reduce the wage rate of any employee.

(b) It shall also be unlawful for any person to cause or attempt to cause an employer to discriminate against any employee in violation of this chapter.

(c) It shall be unlawful for any person to discharge or in any other manner discriminate against any employee covered by this chapter because such employee has made a complaint to his employer or any other person or has instituted or caused to be instituted any proceeding under or related to this chapter or has testified or is about to testify in any such proceedings. Any person who violates any provision of this Code section shall, upon conviction thereof, be punished by a fine not to exceed $100.00.



§ 34-5-4. Powers and authority of Commissioner under chapter

(a) The Commissioner shall have the power and it shall be his duty to carry out this chapter; and for this purpose the Commissioner or his authorized representative shall have the power to:

(1) Assist any employer to ensure that all employees are receiving comparable pay for comparable work in jobs which require comparable skill, effort, and responsibility;

(2) Assist any employer so that the character of the work and operations on which persons are employed can be compared, to question such persons, and to obtain such other information as is reasonably necessary for the administration and enforcement of this chapter; and

(3) Eliminate pay practices unlawful under this chapter by informal methods of conference, conciliation, and persuasion.

(b) The Commissioner is authorized to request witnesses to appear and to produce pertinent records for examination by the Commissioner or his authorized representative in the county of the place of business of the employer and such witnesses shall be paid the same fees as are allowed witnesses attending the superior courts of this state. In the event of failure of a person to attend, testify, or produce records voluntarily, the Commissioner may make application to the superior court of the county in which the business is located and, after notice and hearing, the court, in its discretion, and upon proper cause shown, may issue an order requiring the person to appear before the Commissioner or his authorized representative and testify or produce records as requested by the Commissioner.

(c) The Commissioner shall have the authority to issue such rules and regulations appropriate to the carrying out of this chapter.



§ 34-5-5. Collection of unpaid wages by aggrieved employee; attorney's fee; when action may be commenced

(a) Any employer who violates Code Section 34-5-3 shall be liable to the employee affected in the amount of his unpaid wages. An action to recover such liability may be maintained in any court of competent jurisdiction by the aggrieved employee. The court in such action shall, in cases of violation, in addition to any judgment awarded to plaintiff, allow costs of the action and a reasonable attorney's fee not to exceed 25 percent of the judgment to be paid by the defendant.

(b) Court action under this Code section may be commenced no later than one year after the cause of action accrues.



§ 34-5-6. Arbitration of disputes between employers and employees; appointment of arbitrators

In the event any dispute should arise between any employer and employee covered by this chapter in relation to any subject matter which is covered by this chapter, either of the parties shall have the right to request arbitration of the dispute. The party requesting arbitration shall file written notice of his request with the opposite party by either registered or certified mail or statutory overnight delivery. Within 30 days after receipt of such notice, the other party shall either accept or reject the arbitration offer. If the offer is accepted, the employer and the employee shall each select and appoint one arbitrator within ten days after acceptance. The arbitrators so selected shall then select a county adjoining the county in which the business of the employer is located and in which the dispute arose and the judge of the superior court or the senior judge thereof in terms of length of service on the bench of the judicial circuit in which such selected county shall be located shall appoint a third arbitrator who shall act as the chairman of the arbitration committee. The arbitration committee shall meet at such time as shall be fixed by the chairman and, after giving notice of the hearing to the parties concerned and affording them an opportunity to appear and be heard on the matters in dispute, shall proceed to resolve all matters contained within the request for arbitration. The decision of the arbitration committee shall be binding upon the parties affected, except that either party may appeal such decision to any court of competent jurisdiction within 30 days from publication of the decision.



§ 34-5-7. Posting of law by employers

Every employer subject to this chapter shall keep an abstract or copy of this chapter posted in a conspicuous place in or about the premises wherein any employee is employed. Employers shall be furnished copies or abstracts of this chapter by the state upon request and without charge.






Chapter 6 - Labor Organizations and Labor Relations

Article 1 - General Provisions

§ 34-6-1. Requirement of notice by labor organization before strike; penalty

(a) As used in this Code section, the term:

(1) "Labor organization" means any labor union or any organization or agency or employee representation, committee, or plan in which employees participate and which exists for the purpose, in whole or in part, of dealing with employers concerning grievances, labor disputes, wages, rates of pay, hours of employment, or conditions of work.

(2) "Local" means any local agency or branch or dues or assessment collecting unit or affiliate of a labor organization. A labor organization shall also be a local when it collects dues or assessments directly from its members and not through the medium of a branch or another local.

(b) No labor organization and no local shall call or cause any strike, slowdown, or stoppage of work in this state until after 30 days' written notice is given by the labor organization or local to the employer, stating the intention to call the strike, slowdown, or stoppage of work and giving the reasons therefor.

(c) Nothing in this Code section shall apply to any labor organization or local in a seasonal industry such as the ladies' garment, hat and millinery, and men's clothing industry, nor shall any provision of this Code section apply to labor unions of railroad employees operating under the Railway Labor Act.

(d) Any person violating any of the provisions of this Code section shall be guilty of a misdemeanor.



§ 34-6-2. Use of force or threats to compel continuance in or departure from employment

It shall be unlawful for any person, acting alone or in concert with one or more other persons, by the use of force, intimidation, violence, or threats thereof to prevent or attempt to prevent any individual from leaving or continuing in the employment of or from accepting or refusing employment by any employer or from entering or leaving any place of employment of such employer.



§ 34-6-3. Unlawful assemblages near site of labor dispute

It shall be unlawful for any person, acting in concert with one or more other persons, to assemble at or near any place where a labor dispute exists and by force, intimidation, violence, or threats thereof to prevent or attempt to prevent any person from engaging in any lawful vocation or for any person acting either by himself, or as a member of any group or organization or acting in concert with one or more other persons to promote, encourage, or aid any such unlawful assemblage.



§ 34-6-4. Interference with lawful exercise of business activity

It shall be unlawful for any person, acting alone or in concert with one or more other persons, by the use of force, intimidation, violence, or threats thereof to prevent or attempt to prevent any employer from lawfully engaging or continuing to engage in any proper and lawful business activity; from properly, lawfully, or peaceably using or enjoying his property used or useful in the conduct of such business; from acquiring materials or supplies for the purposes of such business; or from disposing of the goods, wares, or products of such business. It shall further be unlawful to prevent or attempt to prevent any carrier or other person from supplying or delivering materials or supplies to any such employer or from receiving or accepting delivery on the premises of such business of the goods, wares, or products of such business.



§ 34-6-5. Interference with public ways of travel, transportation, or conveyance by mass picketing near site of labor dispute

It shall be unlawful for any person to engage in mass picketing at or near any place where a labor dispute exists in such number or manner as to obstruct or interfere with or constitute a threat to obstruct or interfere with the entrance to or egress from any place of employment or the free and uninterrupted use of public roads, streets, highways, railroads, airports, or other ways of travel, transportation, or conveyance.



§ 34-6-6. Use of force or threats to compel or prevent labor organization membership or to compel or prevent strike participation

It shall be unlawful for any person, acting alone or in concert with one or more other persons, to compel or attempt to compel any person to join or refrain from joining any labor organization or to strike or refrain from striking against his will by any threatened or actual interference with his person, immediate family, or physical property or by any threatened or actual interference with the pursuit of lawful employment by such person or by his immediate family.



§ 34-6-7. Penalty for unlawful picketing and for unlawful interference with employment or business activity

Any person who violates any provision of Code Sections 34-6-2 through 34-6-6 shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished as provided in Code Section 17-10-3.



§ 34-6-8. Payment of charges by carriers or shippers for movement of motor vehicles to or by rail facilities; receipt by labor organizations of such payments; penalties

(a) As used in this Code section, the term "labor organization" means any organization of any kind or any agency or employee representation committee or plan in which employees participate and which exists for the purpose, in whole or in part, of dealing with employers concerning grievances, labor disputes, wages, rates of pay, hours of employment, or conditions of work.

(b) It shall be unlawful for any carrier or shipper of property or any association of carriers or shippers to agree to pay or to pay to or for the benefit of a labor organization, directly or indirectly, any charge by reason of the placing upon, delivery to, or movement by rail or by railroad car of a motor vehicle, trailer, or container which is also capable of being moved or propelled upon the highways.

(c) It shall be unlawful for any labor organization to accept or receive from any carrier or shipper of property, or any association of such carriers or shippers, any payment described in subsection (b) of this Code section.

(d) Any corporation, association, organization, or person who agrees to pay, or who does pay, or who agrees to receive, or who does receive, any payment described in subsection (b) of this Code section shall be guilty of a misdemeanor. Each act of violation and each day during which such an agreement remains in effect shall constitute a separate and distinct offense.






Article 2 - Membership in Labor Organizations

§ 34-6-20. Definitions

As used in this article, the term:

(1) "Employee" includes any employee and shall not be limited to the employees of a particular employer.

(2) "Employer" includes any person acting in the interest of an employer, directly or indirectly, but shall not include the United States, a state or any political subdivision thereof, any person subject to the Railway Labor Act, as amended, any person employed by a transit authority subject to the provisions and requirements of Section 13(c) of the Federal Transit Act, 49 U.S.C. Section 5333(b), any labor organization (other than when acting as an employer), or anyone acting in the capacity of officer or agent of such labor organization.

(3) "Employment" means employment by an employer.

(4) "Federal labor laws" means the National Labor Relations Act and the Labor Management Relations Act, as amended by federal administrative regulations relating to labor and management or employee and employer issues, and the United States Constitution as amended and as construed by the federal courts.

(5) "Governmental body" means the State of Georgia or any local government or its subdivisions, including but not limited to cities, municipalities, counties, and any public body, agency, board, commission or other governmental, quasi-governmental, or quasi-public body, or like capacity of local government or its subdivision.

(6) "Labor organization" means any organization of any kind or any agency or employee representation committee or plan in which employees participate and which exists for the purpose, in whole or in part, of dealing with employers concerning grievances, labor disputes, wages, rates of pay, hours of employment, or conditions of work.



§ 34-6-20.1. Statement of rights under federal law

The rights protected under federal labor laws include, but are not limited to:

(1) An employer's or employee's right to express views in favor of or contrary to unionization and any other labor relations issues to the full extent allowed by the First Amendment of the United States Constitution and Section 8(c) of the National Labor Relations Act;

(2) An employee's right to participate in, and an employer's right to demand, a secret ballot election under federal law, including, without limitation, the full procedural protections afforded by such laws for defining the unit, conducting the election campaign and election, and making any challenges or objections thereto; and

(3) An employer's right to:

(A) Oppose the recognition of a labor organization based solely on reviewing authorization cards absent a secret ballot election conducted in accordance with federal labor laws;

(B) Refuse to release sensitive and private employee information beyond the requirements of federal labor laws;

(C) Maintain the confidentiality of employee information to the maximum extent allowed by federal labor laws; and

(D) Restrict access to its property or business to the maximum extent allowed by federal labor laws.



§ 34-6-21. Membership in or resignation from labor organization as condition of employment or continuation of employment; application of federal law

(a) No individual shall be required as a condition of employment or continuance of employment to be or remain a member or an affiliate of a labor organization or to resign from or to refrain from membership in or affiliation with a labor organization.

(b) No governmental body may pass any law, ordinance, or regulation or impose any contractual, zoning, permitting, licensing, or other condition that requires any employer or employee to waive statutory rights under federal labor laws.

(c) No governmental body may pass any law, ordinance, or regulation that would require, in whole or in part, an employer or multiple employer association to accept or otherwise agree to any provisions that are mandatory or nonmandatory subjects of collective bargaining under federal labor laws, including, but not limited to, any limitations on an employer's or multiple employer association's right to engage in collective bargaining with a labor organization, to lock out employees, or to operate during a work stoppage; provided, however, that the foregoing shall not invalidate or otherwise restrict the application of federal labor laws.

(d) No employer or labor organization shall be forced to enter into any agreement, contract, understanding, or practice, written or oral, implied or expressed, that subverts the established process by which employees may make informed and free decisions regarding representation and collective bargaining rights provided for by federal labor laws.



§ 34-6-22. Payment to labor organization of fee or assessment as condition of employment

No individual shall be required as a condition of employment or continuance of employment to pay any fee, assessment, or other sum of money whatsoever to a labor organization.



§ 34-6-23. Contracts contrary to public policy

Any provision in a contract between an employer and a labor organization which requires as a condition of employment or continuance of employment that any individual be or remain a member or an affiliate of a labor organization or that any individual pay any fee, assessment, or other sum of money whatsoever to a labor organization is declared to be contrary to the public policy of this state; and any such provision in any such contract heretofore or hereafter made shall be absolutely void.



§ 34-6-24. Contracts requiring membership in or payments to labor organizations as condition of employment

It shall be unlawful for any employer to contract with any labor organization and for any labor organization to contract with any employer so as to require as a condition of employment or continuance of employment that any individual be or remain a member of a labor organization or that any individual pay any fee, assessment, or other sum of money whatsoever to a labor organization.



§ 34-6-25. Deductions from employees' earnings of fees of labor organizations; exceptions

(a) No employer shall deduct from the wages or other earnings of any employee any fee, assessment, or other sum of money whatsoever to be held for or to be paid over to a labor organization except on the written authorization of the employee. Such authorization may be revoked at any time at the request of the employee.

(b) Nothing in this Code section shall be construed to impair any contract, agreement, or collective bargaining agreement in existence prior to July 1, 2013.

(c) This Code section shall not apply to any collective bargaining agreement entered into pursuant to the Railway Labor Act, as amended, or to any professional association whose membership is exclusively composed of educators, law enforcement officers, or firefighters not engaged or engaging in contracting or collective bargaining.



§ 34-6-26. Contracts allowing deductions from employees' earnings of fees of labor organizations

(a) It shall be unlawful for any employer to contract with any labor organization and for any labor organization to contract with any employer for the deduction of any fee, assessment, or other sum of money whatsoever from the wages or other earnings of an employee to be held for or to be paid over to a labor organization except upon the condition to be embodied in such contract that such deduction will be made only on the written authorization of the employee. Such authorization may be revoked at any time at the request of the employee.

(b) Nothing in this Code section shall be construed to impair any contract, agreement, or collective bargaining agreement in existence prior to July 1, 2013.



§ 34-6-27. Injunctive relief where contracts made unlawful by article; application for injunction; assessment of court costs

The remedy of injunction, in addition to any other available remedy, is given to any individual whose employment is affected, or may be affected, by any contract which is declared in whole or in part to be void by any provision of this article. The application for injunction may be filed in any court of appropriate jurisdiction, and service shall be made upon the parties in the manner now or hereafter provided by law. In any such proceeding, the plaintiff shall be entitled to his costs and reasonable attorneys' fees and shall recover actual damages sustained by him. The court shall assess such costs, attorneys' fees, and damages between the parties to the contract under equitable rules and principles.



§ 34-6-28. Penalty for violations of Code Sections 34-6-24 through 34-6-26

Any employer or labor organization and any person acting for an employer or labor organization who violates any of the provisions of Code Section 34-6-24, 34-6-25, or 34-6-26 shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished as provided in Code Section 17-10-3.









Chapter 6A - Equal Employment for Persons With Disabilities

§ 34-6A-1. Short title

This chapter shall be known and may be cited as the "Georgia Equal Employment for Persons With Disabilities Code."



§ 34-6A-2. Definitions

As used in this chapter, the term:

(1) "Disability" means any condition or characteristic that renders a person an individual with disabilities but shall not include addiction to any drug or illegal or federally controlled substance nor addiction to the use of alcohol.

(2) "Employer" means a person or governmental unit or officer in this state having in his, her, or its employ 15 or more individuals or any person acting as an agent of an employer.

(3) "Individual with disabilities" means any person who has a physical or mental impairment which substantially limits one or more of such person's major life activities and who has a record of such impairment. The term "individual with disabilities" shall not include any person who is addicted to the use of any drug or illegal or federally controlled substance nor addiction to the use of alcohol.

(4) "Labor organization" means an organization of any kind; agents of such organization; an agency or employee representation committee, group, association, or plan in which employees participate and which exists for the purpose, in whole or in part, of dealing with employers concerning grievances, labor disputes, wages, rates of pay, hours, or other terms or conditions of employment; or a conference, general committee, joint or system board, or joint council so engaged which is subordinate to a national or international labor organization.

(5) "Major life activities" means functions such as caring for oneself, performing manual tasks, walking, seeing, hearing, speaking, breathing, learning, and working.

(6) "Persons" means one or more individuals, partnerships, this state, municipalities or other political subdivisions within the state, associations, labor organizations, or corporations.

(7) "Physical or mental impairment" means:

(A) Any physiological disorder or condition or anatomical loss affecting one or more of the following body systems: neurological, musculoskeletal, special sense organs, respiratory (including speech organs), cardiovascular, reproductive, digestive, genitourinary, hemic and lymphatic, skin, or endocrine; or

(B) Intellectual disabilities and specific learning disabilities.

(8) "Substantially limits" means that the impairment so affects a person as to create a likelihood that such person will experience difficulty in securing, retaining, or advancing in employment because of a disability.

(9) "Unfair employment practice" means an act that is prohibited under this chapter.



§ 34-6A-3. Inquiries by employer as to existence of disability; employment decisions based on disability

(a) Nothing in this chapter shall be construed to prevent an employer from making any job related inquiry about the existence of the disability of an applicant for employment and about the extent to which that disability has been overcome by treatment, medication, appliances, or other rehabilitation.

(b) Nothing in this chapter shall be construed to prohibit the rejection of an applicant for employment on the basis of:

(1) A disability which interferes with a person's ability to perform assigned job duties adequately; or

(2) Any communicable disease, either carried by or afflicting the applicant.

(c) Nothing in this chapter shall be construed to prevent or otherwise make illegal any employment decision affecting any person where such decision is based upon an employer's good faith reliance upon a professional opinion rendered by a licensed physician, rehabilitation specialist, psychologist, physical therapist, dentist, or other similar licensed health care professional concerning that person.



§ 34-6A-4. Prohibited discriminatory activities

(a) No employer shall fail or refuse to hire nor shall any employer discharge or discriminate against any individual with disabilities with respect to wages, rates of pay, hours, or other terms and conditions of employment because of such person's disability unless such disability restricts that individual's ability to engage in the particular job or occupation for which he or she is eligible; nor shall any employer limit, segregate, or classify individuals with disabilities in any way which would deprive or tend to deprive any individual with disabilities of employment opportunities or otherwise affect employee status because of such person's disability, unless such disability constitutes a bona fide and necessary reason for such limitation, segregation, or classification. This subsection shall not be construed to require any employer to modify his or her physical facilities or grounds in any way or exercise a higher degree of caution for an individual with disabilities than for any person who is not an individual with disabilities, nor shall this subsection be construed to prohibit otherwise lawful employment practices or requirements merely because such practices or requirements affect a greater proportion of individuals with disabilities than individuals without disabilities within the area from which the employer customarily hires his or her employees.

(b) No employment agency, placement service, training school or center, or labor organization shall fail or refuse to refer for employment or otherwise discriminate against individuals because of their disability.

(c) No labor organization shall exclude or expel from its membership or otherwise discriminate against individuals because of their disability; nor shall a labor organization limit, segregate, or classify its membership or classify or fail or refuse to refer for employment any individual with disabilities in any way which would deprive or tend to deprive any individual with disabilities of employment opportunities, would otherwise affect such person's employee status or employment applicant status, or would adversely affect such person's wages, hours, or conditions of employment because of such person's disability.

(d) No employer, labor organization, or joint labor-management committee controlling apprenticeship programs or other training or retraining, including on-the-job training programs, shall discriminate against any individual because of such individual's disability, in the admission to or the employment in any program established to provide apprenticeship or other training.

(e) It is discrimination for an employer to print or publish or cause to be printed or published a notice or advertisement relating to employment by such employer, which advertisement or notice indicates any preference, limitation, specification, or discrimination based on disability, except that such a notice or advertisement may indicate a limitation or specification based upon disability if the criteria is job related.



§ 34-6A-5. Retaliation by employers against employees; labor organization members

No employer shall discharge, expel, refuse to hire, or otherwise discriminate against any person or applicant for employment because such person has opposed any practice made an unfair employment practice by this chapter or because such person has filed a charge, testified, assisted, or participated in any manner in an investigation, action, proceeding, or hearing under this chapter; nor shall any employment agency discriminate against any person; nor shall a labor organization discriminate against any member or applicant for membership for such reasons.



§ 34-6A-6. Actions against persons engaged in unfair employment practices; remedies, court costs, and attorneys' fees

(a) Any individual with disabilities who is aggrieved by an unfair employment practice against such individual may institute a civil action against the persons engaged in such prohibited conduct. Such action may be brought in any court of record in this state having jurisdiction over the defendant and shall be brought within 180 days after the alleged prohibited conduct occurred. However, no person shall be a party plaintiff to any such action unless such person gives his or her consent in writing and such consent is filed with the court in which the action is brought.

(b) The court may grant as relief, as it deems appropriate, any permanent or temporary injunction, temporary restraining order, or other order, including but not limited to hiring, reinstatement, or upgrading of employees; admission or restoration of the aggrieved individual to union membership; admission to or participation in a guidance program, apprenticeship training program, on-the-job training program, or other occupational training or retraining program; and the utilization of training related criteria in the admission of individuals to such training programs and job related criteria for employment. The court may award to the plaintiff back pay. The court may award court costs and reasonable attorneys' fees to the prevailing party.






Chapter 7 - Master and Servant

Article 1 - General Provisions

§ 34-7-1. Determination of term of employment; manner of termination of indefinite hiring

If a contract of employment provides that wages are payable at a stipulated period, the presumption shall arise that the hiring is for such period, provided that, if anything else in the contract indicates that the hiring was for a longer term, the mere reservation of wages for a lesser time will not control. An indefinite hiring may be terminated at will by either party.



§ 34-7-2. Payment of wages by lawful money, checks, or credit transfer; selection of payment dates by employer

(a) As used in this Code section, the term "payroll card account" means an account that is directly or indirectly established through a person, firm, or corporation employing wageworkers or other employees and to which electronic fund transfers of the wages or salary of such employees are made on a recurring basis, whether the account is operated or managed by such person, firm, or corporation or a third-party payroll processor, a depository institution, or any other person.

(b) Every person, firm, or corporation, including steam and electric railroads, but not including farming, sawmill, and turpentine industries, employing skilled or unskilled wageworkers in manual, mechanical, or clerical labor, including all employees except officials, superintendents, or other heads or subheads of departments who may be employed by the month or year at stipulated salaries, shall make wage and salary payments to such employees or to their authorized representatives (1) by lawful money of the United States, (2) by check, (3) with the consent of the employee, by authorization of electronic credit transfer to his or her account with a bank, trust company, or other financial institution authorized by the United States or one of the several states to receive deposits in the United States, or (4) by credit to a payroll card account. Such payments shall be made on such dates during the month as may be decided upon by such person, firm, or corporation; provided, however, that the dates so selected shall be such that the month will be divided into at least two equal periods; and provided, further, that the payments made on each such date shall in every case correspond to the full net amount of wages or earnings due the employees for the period for which the payment is made.

(c) A person, firm, or corporation that elects pursuant to subsection (b) of this Code section to make wage and salary payments by using credit to a payroll card account shall provide the employee with each of the following:

(1) A written explanation of any fees associated with the payroll card account offered to the employee. For all employees employed on the date a person, firm, or corporation elects to make such wage and salary payments by using credit to a payroll card account, such written explanation shall be provided at least 30 days prior to the date such payroll card account is to become available. For any employee hired after the date of such election, the written explanation shall be provided at the time of hiring. A form shall be provided simultaneously with the written explanation of fees allowing employees to opt out of receiving such payments as credit to a payroll card account as provided in paragraphs (2) and (3) of this subsection. Such form shall also be made generally available to employees;

(2) The ability to opt out of receiving such payments as credit to a payroll card account by submitting in writing a request for a check; and

(3) The ability to opt out of receiving such payments as credit to a payroll card account by providing the proper designation and authorization for an electronic credit transfer.



§ 34-7-3. Requirements where wages paid by written instrument; effect of protest or dishonor

(a) Any order, check, draft, note, or other instrument issued in payment of wages or salary due or to become due must be negotiable and payable in cash, on demand, without discount, at some established place of business in the United States, the name and address of which must appear on the instrument. At the time of issuance of such instrument and for a reasonable time thereafter (which must be at least 30 days), the maker or drawer must have sufficient funds or credit or an arrangement or understanding with the drawee as to its payment.

(b) Where an instrument described in this Code section is protested or dishonored, the notice or memorandum of protest or dishonor is admissible as proof of presentation, nonpayment, and protest and is presumptive evidence of knowledge of insufficiency of funds or credit with the drawee.



§ 34-7-4. Payment of outstanding wages to beneficiary; payment as release from claims to funds or claims against employer

(a) (1) Upon the death of any person who was employed by any political subdivision of the state or by any railroad company or other corporation, individual, or partnership doing business in this state, if the deceased employee had wages or other moneys due from such employer, it shall be lawful for such employer to pay all of such sums if they do not exceed $2,500.00, or to pay the sum of $2,500.00 if such sums exceed $2,500.00 or upon the death of any person who was employed by the state, if the deceased employee had wages or other moneys due from the state, it shall be lawful for the state to pay all of such sums, as follows:

(A) In the absence of a beneficiary designated in writing by the employee, then to the employee's surviving spouse;

(B) In the absence of a beneficiary designated in writing by the employee and where the employee left no surviving spouse but left a surviving minor child or children, then to the duly qualified guardian of the minor child or children without any administration upon the estate of the employee; or

(C) Where a beneficiary has been designated in writing by the employee to receive such sums and such beneficiary is under no legal incapacity to prevent him from receiving such sums, then to such beneficiary, or, if such beneficiary is under such legal incapacity, then to his duly qualified guardian.

Such funds to the amount of $2,500.00 shall be exempt from any and all process of garnishment.

(2) It shall be the responsibility of the employee to provide and the responsibility of the employer to request the name and current address of the employee's spouse or, if there is no spouse, the name and current address of each minor child of the employee. If the employee, at his election, designates a beneficiary to receive such sums, such designation shall be in writing, shall include the name and address of such beneficiary, and shall be signed by the employee. The employer shall inform the employee that any sums payable under this Code section may be paid pursuant to the designation made by the employee to a beneficiary, or to the employee's spouse, or to the employee's minor child or children as provided in this Code section and shall request the employee to furnish and keep any such information and designation current. The employer shall not be subject to any penalty for failure to inform and request that the employee furnish such information and designation, or for the failure of the employer to pay such sums in accordance with the provisions of this Code section.

(b) Any employer described in subsection (a) of this Code section may pay over any sums due under subsection (a) of this Code section upon the demand of such designated beneficiary or guardian thereof, or, if no such beneficiary is designated, then upon the demand of the surviving spouse, or, if in the absence of such designated beneficiary and where there is no surviving spouse, upon the demand of the minor child or children or the guardian thereof.

(c) The paying over of any sums due as permitted under subsections (a) and (b) of this Code section to the proper party or parties as set forth in this Code section shall operate as a release from all claims to such sums or as a release from all claims against the state, political subdivision thereof, railroad company, or other corporate, partnership, or individual employer by the estate of the employee, the creditors thereof, the surviving spouse or minor child or children or the guardian thereof, or any other person.



§ 34-7-5. Redemption of checks or other written evidences of indebtedness for wages

Any corporation or person doing business of any kind in this state who shall issue checks or written evidences of indebtedness for the wages of laborers shall redeem at full value, in cash, such written evidences of indebtedness on demand and presentation to the proper person on the regular monthly payday; and, if there shall be no regular monthly payday, then such written evidences shall be redeemed upon demand and presentation on any regular business day after 30 days from the issuance thereof. For every failure to redeem such evidences of indebtedness, such corporation or person shall be liable to the owner thereof in the sum of $10.00, to be recovered by suit, unless the corporation or person shall, upon the trial, prove insolvency or actual inability to redeem at the time of demand and presentation.



§ 34-7-6. Professional employer organizations; rights, powers, and responsibilities

(a) As used in this Code section, the term "professional employer organization" means an employee leasing company as defined in Code Section 34-8-32 that has established a coemployment relationship with another employer, pays the wages of the employees of the coemployer, reserves a right of direction and control over the employees of the coemployer, and assumes responsibility for the withholding and payment of payroll taxes of the coemployer.

(b) A professional employer organization may collect information to evaluate costs; may obtain life, accident and sickness, disability income, workers' compensation, and other types of insurance coverage; may establish retirement plans; may have other types of employee benefits; and may discuss such benefits with prospective coemployers and their employees.

(c) A coemployer of a professional employer organization shall retain sufficient direction and control over the employees involved in a coemployment relationship as is necessary to conduct its business operations and fulfill its obligations to such employees. Unless otherwise agreed in writing, such coemployer shall be considered to be the sole employer of such employees for licensing purposes, provided that nothing contained in this Code section shall be deemed to prohibit a professional employer organization and its coemployer from agreeing that the professional employer organization shall be considered to be an employer for licensing purposes. The professional employer organization shall give written notice of such an agreement to the appropriate licensing agency and to the employees involved.

(d) It is the intent of this Code section that professional employer organizations shall be considered to be employers under this title and are required to comply with the provisions of Code Sections 34-8-32, 34-8-34, and 34-8-172. Professional employer organizations and their coemployer clients are entitled to exclusive remedy under Code Section 34-9-11.






Article 2 - Employer's Liability for Injuries Generally

§ 34-7-20. Care by employer in selection of employees and in furnishing of safe machinery; employer's duty to warn

The employer is bound to exercise ordinary care in the selection of employees and not to retain them after knowledge of incompetency; he shall use like care in furnishing machinery equal in kind to that in general use and reasonably safe for all persons who operate it with ordinary care and diligence. If there are latent defects in machinery or dangers incident to an employment, which defects or dangers the employer knows or ought to know but which are unknown to the employee, then the employer shall give the employee warning with respect thereto.



§ 34-7-21. Liability of employer for coemployees' negligence

With the exception of railroad companies, the employer shall not be liable to one employee for injuries arising from the negligence or misconduct of other employees about the same business.



§ 34-7-22. Contracts exempting employer from liability are null and void

All contracts between employer and employee made in consideration of employment, whereby the employer is exempted from liability to the employee arising from the negligence of the employer or his employees, as such liability is fixed by law, shall be null and void, as against public policy.



§ 34-7-23. Assumption of risk by employees; requirements for recovery of damages

An employee assumes the ordinary risks of his employment and is bound to exercise his own skill and diligence to protect himself. In actions for injuries arising from the negligence of the employer in failing to comply with the duties imposed by Code Section 34-7-20, in order that the employee may recover, it must appear that the employer knew or ought to have known of the incompetency of the other employee or of the defects or danger in the machinery supplied; and it must also appear that the employee injured did not know and had not equal means of knowing such fact and by the exercise of ordinary care could not have known thereof.






Article 3 - Employer's Liability for Injuries to Railroad Employees

§ 34-7-40. "Common carrier" defined

As used in this article, the term "common carrier" shall include the receiver or receivers or other person or corporation charged with the duty of the management and operation of the business of a common carrier.



§ 34-7-41. Liability of common carrier by railroad for personal injury or death of employee generally

Every common carrier by railroad shall be liable in damages to any person suffering injury while he is employed by such carrier or, in case of death of such employee, to his or her personal representative, for the benefit of the surviving spouse or child or children of such employee; and if none, then of such employee's parents; and if none, then of the next of kin dependent upon such employee for such injury or death resulting in whole or in part from the negligence of any of the officers, agents, or employees of such carrier or by reason of any defects or insufficiency, due to the carrier's negligence, in its cars, engines, appliances, machinery, track, roadbed, works, boats, wharves, or other equipment; provided, however, that there shall be no recovery under this Code section if the person killed or injured brought about his death or injury by his own carelessness amounting to a failure to exercise ordinary care or if he, by the exercise of ordinary care, could have avoided the consequences of the defendant's negligence. The measure of damages in case the injury results in death of the employee shall be that prescribed in Code Sections 51-4-1, 51-4-2, and 51-4-4; provided, however, that parties who may recover under this Code section, Code Sections 34-7-42 through 34-7-44, and Code Section 34-7-46 may sue and recover in their own names in the manner prescribed by Code Sections 51-4-2 and 51-4-4 in case no administrator or executor has been appointed at the time the action is filed. In case death shall result from injury to the employee, the employer shall be liable unless it, its agents, and its employees have exercised all ordinary and reasonable care and diligence, the presumption being in all cases against the employer. If death shall not result from the injury, the presumption of negligence shall be and remain as provided by law in case of injury received by an employee in the service of a railroad company.



§ 34-7-42. Contributory negligence of employee

In all actions brought against any common carrier by railroad under or by virtue of any of the provisions of this Code section, Code Section 34-7-41, 34-7-43, 34-7-44, or 34-7-46 to recover damages for personal injuries to an employee or for death of an employee where such injuries have resulted in death, the fact that the employee may have been guilty of contributory negligence, not amounting to a failure to exercise ordinary care, shall not bar a recovery; but the damages shall be diminished by the jury in proportion to the amount of negligence attributable to such employee; provided, however, that no such employee who may be injured or killed shall be held to have been guilty of contributory negligence in any case where the violation by the common carrier of any statute enacted for the safety of employees contributed to the injury or death of such employee.



§ 34-7-43. Assumption of risk where employer is contributorily negligent

In any action brought against any common carrier by railroad, under and by virtue of any of the provisions of Code Sections 34-7-41 and 34-7-42, to recover damages for injuries to or the death of any of its employees, the employee shall not be held to have assumed the risks of his employment in any case where the violation by such common carrier of any statute enacted for the safety of the employees contributed to the injury or death of such employee.



§ 34-7-44. Employer exemptions from liability void; allowable setoffs

Any contract, rule, regulation, or device whatsoever, the purpose or intent of which shall be to enable any common carrier by railroad to exempt itself from any liability created by Code Sections 34-7-41 through 34-7-43, shall, to that extent, be void; provided, however, that in any action brought against any such common carrier by railroad under or by virtue of any of such Code sections such common carrier may set off therein any sum it has contributed or paid to any insurance, relief, benefit, or indemnity that may have been paid to the injured employee or, in the event of death, to the person or persons entitled thereto on account of the injury or death for which said action is brought.



§ 34-7-45. Liability of receivers, trustees, and assignees of railroad companies for coemployees' negligence; lien on railroad company income

(a) The liability of receivers, trustees, assignees, and other like officers operating railroads in, or partially in, this state for injuries and damages to employees or their property which are caused by the negligence of coemployees shall be the same as that fixed in Code Section 34-7-41.

(b) A lien is created on the gross income of a railroad liable under Code Section 34-7-41 while in the control of any person or corporation described in subsection (a) of this Code section in favor of the injured employee superior to all other liens against the defendant under the laws of this state.



§ 34-7-46. Limitation period for institution of action

No action shall be maintained under Code Sections 34-7-41 through 34-7-44 unless commenced within two years from the day the cause of action accrued.



§ 34-7-47. Liability of railroad company to its employees for negligence of employees of another railroad company using same track

Where two or more chartered railroad companies whose lines terminate in the same city contract to use the same track within the corporate limits, the company owning the track shall not be responsible to its employees for injuries sustained solely by reason of the negligent use of the track by the employees of the other company.



§ 34-7-48. Recovery by employee working beyond limited hours of service

No employee of any railroad company shall be deprived of his right to recover damages for personal injury by reason of the fact that at the time of such injury he was making a run of more than 13 hours, or making a run aggregating more than 13 hours in 24 hours, or had gone on duty after a 13 hour run, or runs aggregating 13 hours, before ten hours' rest, as prohibited by Code Section 46-8-152.









Chapter 8 - Employment Security

Article 1 - General Provisions

§ 34-8-1. Short title

This chapter shall be known and may be cited as the "Employment Security Law."



§ 34-8-2. Declaration of public policy

As a guide to the interpretation and application of this chapter, the public policy of this state is declared to be as follows: economic insecurity due to unemployment is a serious menace to the health, morals, and welfare of the people of this state. Involuntary unemployment is therefore a subject of general interest and concern which requires appropriate action by the General Assembly to prevent its spread and to lighten its burden which so often falls with crushing force upon the unemployed worker or the worker's family. The achievement of social security requires protection against this greatest hazard of our economic life. This can be provided by encouraging employers to provide more stable employment and by the systematic accumulation of funds during periods of employment to provide benefits for periods of unemployment, thus maintaining purchasing power and limiting the serious social consequences of poor relief assistance. The General Assembly therefore declares that in its considered judgment the public good and the general welfare of the citizens of this state require the enactment of this measure, under the police powers of the state, for the compulsory setting aside of unemployment reserves to be used for the benefit of persons unemployed through no fault of their own.



§ 34-8-3. Right of General Assembly to amend or repeal chapter; effect

The General Assembly reserves the right to amend or repeal all or any part of this chapter at any time; and there shall be no vested private rights of any kind against such amendment or repeal. All the rights, privileges, or immunities conferred by this chapter, or by actions taken pursuant thereto, shall exist subject to the power of the General Assembly to amend or repeal this chapter at any time.



§ 34-8-4. Representation by Attorney General

In any civil action to enforce this chapter, the Commissioner, the board of review, and the state shall be represented by the Attorney General of this state.






Article 2 - Definitions

§ 34-8-20. Annual payroll; average annual payroll

(a) As used in this chapter, the term "annual payroll" means the total amount of wages for employment paid by an employer during the 12 month period immediately preceding and ending on the computation date.

(b) As used in this chapter, the term "average annual payroll" means the average of the annual payrolls of an employer for the last three 12 month periods immediately preceding the computation date, except that for an employer whose account could have been charged with benefit payments throughout at least 12 but less than 36 consecutive calendar months immediately preceding and ending on the computation date, the term "average annual payroll" means the total amount of wages for employment paid by such employer during the 12 month period immediately preceding and ending on the computation date.



§ 34-8-21. Base period

(a) Except as provided in subsection (b) of this Code section, as used in this chapter, the term "base period" means the first four of the last five completed calendar quarters immediately preceding the first day of an individual's benefit year; provided, however, that, in the case of a combined wage claim under Code Section 34-8-80, the base period shall be that applicable under the unemployment compensation law of the paying state.

(b) If an individual does not have sufficient wages to qualify for benefits under the definition of base period in subsection (a) of this Code section, then his or her base period shall be calculated using the last four completed quarters immediately preceding the first day of the individual's benefit year. Such base period shall be known as the "alternative base period." Applicants shall receive written notice of the alternative base period. Implementation of the alternative base period shall commence on January 1, 2003. Implementation of the alternative base period under this subsection shall be under such terms and conditions as the Commissioner may prescribe by rules and regulations.



§ 34-8-22. Benefits

As used in this chapter, the term "benefits" means the compensation payable to an individual, as provided in this chapter, with respect to the individual's unemployment.



§ 34-8-23. Benefit year

As used in this chapter, the term "benefit year" with respect to any individual means the one-year period beginning with the day on which a valid claim is filed. In the case of a combined wage claim pursuant to Code Section 34-8-80, the benefit year shall be that of the paying state. Benefits may only be paid during the applicable benefit year, unless there is an extended benefits period in effect as provided in Code Section 34-8-197.



§ 34-8-24. Bona fide in the labor market

As used in this chapter, the term "bona fide in the labor market" means that any person claiming benefits under this chapter must be available for full-time employment, as that term is generally understood in the trade or work classification involved, without regard to prior work restrictions, provided that no individual who is otherwise eligible shall be deemed ineligible for benefits solely because the individual seeks, applies for, or accepts only part-time work, instead of full-time work, provided the individual claiming benefits worked part-time during a majority of the weeks of work in the base period and the individual is available for part-time work for at least 20 hours per week.



§ 34-8-25. Calendar quarter

As used in this chapter, the term "calendar quarter" means the period of three consecutive calendar months ending on the dates of March 31, June 30, September 30, or December 31 of each year or such other dates as the Commissioner may by regulation prescribe.



§ 34-8-26. Commissioner

As used in this chapter, the term "Commissioner" means the Commissioner of Labor.



§ 34-8-27. Common paymaster

As used in this chapter, the term "common paymaster" means one of two or more related corporations which concurrently employ the same individual and which is designated to remunerate such individual for services performed for all such related corporations. Upon approval by the Commissioner, the common paymaster shall be considered the employer of such individual and shall be responsible for contributions due on wages paid. Each of the related corporations shall be considered to have paid as remuneration to such individual only the amounts actually disbursed by it to such individual and shall not be considered to have paid as remuneration to such individual amounts actually disbursed to such individual by the common paymaster.



§ 34-8-28. Computation date

As used in this chapter, the term "computation date" means June 30 of each calendar year with respect to rates applicable to the succeeding calendar year for each employer whose account could have been chargeable with benefits throughout the 36 consecutive calendar month period immediately preceding and ending on the computation date.



§ 34-8-29. Contributions; payments in lieu of contributions

(a) As used in this chapter, the term "contributions" means the money payments to the Unemployment Compensation Fund required by Code Sections 34-8-150 through 34-8-156.

(b) As used in this chapter, the term "payments in lieu of contributions" means the money payments to reimburse the Unemployment Compensation Fund for benefit payments charged to employers as required pursuant to Code Sections 34-8-158 through 34-8-161.



§ 34-8-30. Deductible earnings

As used in this chapter, the term "deductible earnings" means all money in excess of $30.00 each week earned by a claimant for services performed, whether or not received by such claimant. For claims filed on or after July 1, 2002, the term "deductible earnings" means all money in excess of $50.00 each week earned by a claimant for services performed, whether or not received by such claimant. Deductible earnings shall be subtracted from the weekly benefit amount of the claim.



§ 34-8-31. Department

As used in this chapter, the term "department" means the Georgia Department of Labor.



§ 34-8-32. Employee leasing company

(a) As used in this chapter, the term "employee leasing company" means an independently established business entity which engages in the business of providing leased employees to any other employing unit under the following conditions:

(1) Negotiates with clients or customers for such matters as time, place, type of work, working conditions, quality, and price of service;

(2) Determines assignments of individuals to its clients or customers, even if the individuals retain the right to refuse specific assignments;

(3) Sets the rate of pay of the individuals, whether or not through negotiation;

(4) Pays the individuals from its accounts; and

(5) Hires and terminates individuals who perform services for the clients or customers.

(b) Individuals performing services for an employee leasing company shall be considered employees of the employee leasing company. The employee leasing company shall file required reports in accordance with regulations prescribed by the Commissioner and pay contributions on wages paid to such employees.

(c) Individuals who perform services for temporary help contracting firms as that term is defined in Code Section 34-8-46 shall not be considered employees of an employee leasing company.



§ 34-8-33. Employer

(a) As used in this chapter, the term "employer" means:

(1) Any employing unit which, in either the current or preceding calendar year:

(A) Paid in any calendar quarter wages of $1,500.00 or more for service in employment; or

(B) Had in employment at least one individual, irrespective of whether the same individual was in employment on each such day, for some portion of a day in each of 20 different calendar weeks, whether or not such weeks were consecutive;

(2) Any employing unit which, within either the current or preceding calendar year, paid for domestic service, as defined in subsection (l) of Code Section 34-8-35, cash remuneration of $1,000.00 or more during any calendar quarter;

(3) Any employing unit which within either the current or preceding calendar year:

(A) Paid, during any calendar quarter, remuneration in cash of $20,000.00 or more to individuals employed in agricultural labor; or

(B) Had ten or more individuals employed in agricultural labor, regardless of whether they were employed at the same moment of time, for some portion of a day in each of 20 different calendar weeks in a calendar year.

For the purposes of subparagraphs (A) and (B) of this paragraph, service in agricultural labor performed before January 1, 1993, by an alien admitted to the United States to perform service in agricultural labor pursuant to Sections 214(c) and 101(a)(15)(H) of the federal Immigration and Nationality Act shall not be taken into account;

(4) Any religious, charitable, educational, or other organization if the following conditions are met:

(A) The organization's employment is excluded from the Federal Unemployment Tax Act by reason of Section 3306(c)(8) of that act; and

(B) The organization had, within either the current or preceding calendar year, four or more individuals in employment for some portion of a day in each of 20 different weeks, whether or not such weeks were consecutive and regardless of whether they were employed at the same time;

(5) Any governmental entity for which service in employment as defined in subsection (h) of Code Section 34-8-35 is performed;

(6) Any employing unit which is or becomes an employer subject to this chapter within any calendar year shall be subject to this chapter during the whole of such calendar year. Any employer subject to this chapter shall remain an employer unless liability has been terminated in accordance with Code Section 34-8-163;

(7) Any employing unit which has elected to become an employer subject to this chapter pursuant to the following:

(A) An employing unit not otherwise subject to this chapter which files with the Commissioner its written election to become an employer subject to this chapter for not less than two calendar years shall, with the written approval of the Commissioner, become an employer subject to the same extent as all other employers as of the date stated in such approval. The employer shall cease to be subject as of January 1 of any calendar year subsequent to such two calendar years only if prior to April 30 in any calendar year it has filed with the Commissioner a written notice to that effect. However, any employing unit which has elected coverage under this Code section and subsequently becomes liable by operation of law may terminate coverage only as provided in Code Section 34-8-163; or

(B) Any employing unit for which services are performed that do not constitute employment as defined in this chapter may file with the Commissioner a written election that all such services performed by individuals in its employ in one or more distinct establishments or places of business shall be deemed to constitute employment for all purposes of this chapter. The election must be for not less than two calendar years. Upon the written approval of the Commissioner, such services shall be deemed to constitute employment subject to this chapter after the date stated in such approval. Such services shall cease to be deemed employment as of January 1 of any calendar year subsequent to such two calendar years only if prior to April 30 in any calendar year such employing unit has filed with the Commissioner a written notice to that effect;

(8) Any employing unit which acquired the organization, trade or business, or substantially all of the assets of another which at the time of such acquisition was an employer subject to this chapter;

(9) Any employing unit which acquired the organization, trade or business, or substantially all of the assets of another employing unit, if the employment record of such employing unit subsequent to such acquisition together with the employment record of the acquired unit prior to such acquisition, both within the same calendar year, would be sufficient to meet any other definition of employer within this chapter; or

(10) Any employing unit which is not an employer by reason of any other paragraph of this Code section:

(A) For which services are performed within the state with respect to which such employing unit is liable for any federal tax against which credit may be taken for contributions paid into a state unemployment compensation fund; or

(B) Which, as a condition for full tax credit against the tax imposed by the Federal Unemployment Tax Act, is required to be covered under this chapter.

(b) Nothing in this chapter shall be construed to require identical coverage to that provided by the Federal Unemployment Tax Act, as amended, nor shall interpretations as to liability or nonliability by federal administrative agencies be binding on the department.



§ 34-8-34. Employing unit

As used in this chapter, the term "employing unit" means any individual, the legal representative of a deceased individual, or any type of organization, including any partnership, association, trust, estate, joint-stock company, insurance company, or corporation, whether domestic or foreign, employee leasing company, common paymaster, or the receiver, trustee in bankruptcy, trustee, or successor thereof which has or had in its employ one or more individuals performing services for it within this state. Each individual performing services within this state for any employing unit which maintains two or more separate establishments within this state shall be deemed to be employed by a single employing unit for all the purposes of this chapter. Each individual employed to perform or to assist in performing the work of any agent or employee of an employing unit shall be deemed to be employed by such employing unit for all the purposes of this chapter, whether such individual was hired or paid directly by such employing unit or by such agent or employee, provided the employing unit had actual or constructive knowledge of such work.



§ 34-8-35. Employment

(a) As used in this chapter, the term "employment" means any service, including service in interstate commerce, performed for wages or under any contract of hire, written or oral, express or implied.

(b) The term "employment" shall include an individual's entire service performed within and outside this state, if:

(1) The service is localized in this state. Service shall be deemed to be localized within a state if:

(A) The service is performed entirely within such state; or

(B) The service is performed both within and outside the state, but the service performed outside the state is incidental to the individual's service within the state. "Incidental service" shall include service that is temporary or transitory in nature or consists of isolated transactions;

(2) The service is not localized in any state but some of the service is performed in this state and:

(A) The base of operations or, if there is no base of operations, the place from which such service is directed or controlled is in this state; or

(B) The base of operations or place from which such service is directed or controlled is not in any state in which some part of the service is performed, but the individual's residence is in this state;

(3) The service is performed within the United States or Canada, if such service is not covered under the unemployment compensation law of any other state or Canada and the place from which the service is directed and controlled is in this state; or

(4) The service is performed outside the United States, except Canada, by an individual who is a citizen of the United States in the employ of an American employer, other than service which is deemed "employment" under subsections (d) and (e) of this Code section or the parallel provisions of another state's law, if:

(A) The employer's principal place of business is located in this state;

(B) The employer has no place of business in the United States, but:

(i) The employer is an individual who is a resident of this state;

(ii) The employer is a corporation which is organized under the laws of this state; or

(iii) The employer is a partnership or a trust and the number of partners or trustees who are residents of this state is greater than the number who are residents of any other state; or

(C) None of the criteria of subparagraphs (A) and (B) of this paragraph is met but the employer has elected coverage in this state or, the employer having failed to elect coverage in any state, the individual has filed a claim for benefits based on such service pursuant to this chapter.

(c) For the purposes of paragraph (4) of subsection (b) of this Code section:

(1) The term "American employer" means:

(A) An individual who is a resident of the United States;

(B) A partnership, if two-thirds or more of the partners are residents of the United States;

(C) A trust, if all the trustees are residents of the United States; or

(D) A corporation organized under the laws of the United States or of any state.

(2) The term "United States" includes the states, the District of Columbia, the Commonwealth of Puerto Rico, and the Virgin Islands.

(d) Services performed within this state but not covered under subsection (b) of this Code section shall be deemed to be employment subject to this chapter if contributions are not required and paid with respect to such services under an unemployment compensation law of any other state or of the federal government.

(e) Services not covered under subsection (b) of this Code section and performed entirely outside this state, with respect to no part of which contributions are required and paid under an unemployment compensation law of any other state or of the federal government, shall be deemed to be employment subject to this chapter if the individual performing such services is a resident of this state and the Commissioner approves the election of the employing unit for whom such services are performed that the entire service of such individual be deemed to be employment subject to this chapter.

(f) Services performed by an individual for wages shall be deemed to be employment subject to this chapter unless and until it is shown that:

(1) (A) Such individual has been and will continue to be free from control or direction over the performance of such services, both under the individual's contract of service and in fact; and

(B) Such individual is customarily engaged in an independently established trade, occupation, profession, or business; or

(2) Such individual and the services performed for wages are the subject of an SS-8 determination by the Internal Revenue Service, which decided against employee status.

(g) (1) The term "employment" shall include all services performed, including service in interstate commerce, by:

(A) Any officer of a corporation; or

(B) Any individual, other than an individual who is an employee under subparagraph (A) of this paragraph, who performs services for remuneration for any person:

(i) As an agent-driver or commission-driver engaged in distributing meat products, vegetable products, fruit products, bakery products, beverages other than milk, or laundry or dry-cleaning services for his or her principal; or

(ii) As a traveling or city salesman, other than an agent-driver or commission-driver, engaged upon a full-time basis in the solicitation on behalf of and the transmission to his principal, except for sideline sales activities on behalf of some other person, of orders from wholesalers, retailers, contractors, or operators of hotels, restaurants, or other similar establishments for merchandise for resale or supplies for use in their business operations.

(2) For purposes of subparagraph (B) of paragraph (1) of this subsection, the term "employment" shall include services described in divisions (1)(B)(i) and (1)(B)(ii) of this subsection performed only if:

(A) The contract of service contemplates that substantially all of the services are to be performed personally by such individual;

(B) The individual does not have a substantial investment in facilities used in connection with the performance of the services other than in facilities for transportation; and

(C) The services are not in the nature of a single transaction that is not part of a continuing relationship with the person for whom the services are performed.

(h) The term "employment" shall include service performed in the employ of this state or any of its instrumentalities or any political subdivision of this state or any of its instrumentalities or any instrumentality of more than one of the foregoing or any instrumentality of any of the foregoing and one or more other states or political subdivisions, provided that such service is excluded from "employment" as defined in the Federal Unemployment Tax Act by Section 3306(c)(7) of that act and is not excluded from "employment" under paragraph (3) of subsection (j) of this Code section. Each of the governmental entities described above shall be individually liable for the payment of contributions or reimbursement for payment of benefits as provided in Code Sections 34-8-158 through 34-8-161; and each shall be individually responsible for the filing of quarterly wage summary reports as promulgated in regulations by the Commissioner and provided in Code Section 34-8-165. For the purposes of the unemployment compensation coverage provided for by this chapter, employees of county and district health agencies established under Chapter 3 of Title 31 and employees of the community service boards established under Chapter 2 of Title 37 are deemed to be employees of this state.

(i) The term "employment" shall include service performed by an individual in the employ of a religious, charitable, educational, or other organization, but only if such organization meets the definition of employer in Code Section 34-8-33.

(j) For the purposes of subsections (h) and (i) of this Code section, the term "employment" does not apply to service performed:

(1) In the employ of:

(A) A church or convention or association of churches; or

(B) An organization which is operated primarily for religious purposes and which is operated, supervised, controlled, or principally supported by a church or convention or association of churches;

(2) By a duly ordained, commissioned, or licensed minister of a church in the exercise of his or her ministry or by a member of a religious order in the exercise of duties required by such order;

(3) In the employ of a governmental entity referred to in subsection (h) of this Code section if such service is performed by an individual in the exercise of duties:

(A) As an elected official;

(B) As a member of a legislative body or a member of the judiciary of a state or political subdivision;

(C) As a member of the state National Guard or Air National Guard; or

(D) In a position which, under or pursuant to the laws of this state, is designated as (i) a major nontenured policy-making or advisory position, or (ii) a policy-making or advisory position, the performance of the duties of which ordinarily does not require more than eight hours per week;

(4) By an individual receiving rehabilitation or remunerative work in a facility conducted for the purpose of carrying out a program of rehabilitation for individuals whose earning capacity is impaired by age or physical or mental deficiency or injury or providing remunerative work for individuals who, because of their impaired physical or mental capacity, cannot be readily absorbed in the competitive labor market;

(5) By an individual receiving work relief or work training as part of an unemployment work-relief or work-training program assisted or financed in whole or in part by any federal agency or an agency of a state or political subdivision thereof. This exclusion shall not apply to programs that provide for and require unemployment insurance coverage for the participants; or

(6) By an inmate of a custodial or penal institution.

(k) The term "employment" shall include service performed on or in connection with an American vessel or American aircraft under a contract of service which is entered into within the United States or during the performance of which and while the employee is employed on the vessel or aircraft it touches at a port in the United States, if the employee is employed on and in connection with such vessel or aircraft when outside the United States.

(l) The term "employment" shall include domestic service in a private home, local college club, or local chapter of a college fraternity or sorority, but only if the employing unit meets the definition of employer in Code Section 34-8-33.

(m) (1) The term "employment" shall include service performed by an individual in agricultural labor, as defined in paragraph (2) of this subsection, but only if the employing unit meets the definition of employer in Code Section 34-8-33.

(2) As used in this subsection, the term "agricultural labor" means service on a farm:

(A) In the employ of any employing unit in connection with cultivating the soil or in connection with raising or harvesting any agricultural or horticultural commodity, including the raising, shearing, feeding, caring for, training, and management of livestock, bees, poultry, fur-bearing animals, and wildlife;

(B) In the employ of the owner or tenant or other operator of a farm in connection with the operation, management, conservation, improvement, or maintenance of such farm and its tools and equipment, if the major part of such service is performed on a farm;

(C) In connection with the production or harvesting of any commodity defined as an agricultural commodity in Section 15(g) of the federal Agricultural Marketing Act of 1946, as amended, or in connection with the ginning of cotton or in connection with the operation or maintenance of ditches, canals, reservoirs, or waterways not owned or operated for profit and used exclusively for supplying and storing water for farming purposes; or

(D) In handling, planting, drying, packing, packaging, processing, freezing, grading, storing, or delivering to storage or to market or to a carrier for transportation to market any agricultural or horticultural commodity, but only if such service is performed as an incident to ordinary farming operations or, in the case of fruits and vegetables, as an incident to the preparation of such fruits or vegetables for market. This paragraph shall not be deemed to be applicable with respect to service performed in connection with commercial canning or commercial freezing or in connection with any agricultural or horticultural commodity after its delivery to a terminal market for distribution for consumption. This paragraph shall also apply to services performed in the employ of a group of operators of farms, or a cooperative organization of which such operators are members, in the performance of service prescribed in this paragraph, but only if such operators produced more than one-half of the commodity with respect to which such service is performed.

(3) As used in this subsection, the term "farm" includes:

(A) Those farms used for production of stock, dairy products, poultry, fruit, and fur-bearing animals; and

(B) Truck farms, plantations, ranches, nurseries, ranges, greenhouses, orchards, or other similar structures or tracts used primarily for the raising of agricultural or horticultural commodities.

(4) For the purposes of this subsection, any individual who is a member of a crew furnished by a crew leader to perform service in agricultural labor for any other person shall be treated as an employee of such crew leader:

(A) If such crew leader holds a valid certificate of registration under the federal Farm Labor Contractor Registration Act of 1963 or if substantially all the members of such crew operate or maintain tractors, mechanized harvesting or crop-dusting equipment, or any other mechanized equipment which is provided by such crew leader; and

(B) If such individual is not an employee of such other person within the meaning of paragraph (1) of this subsection.

(5) For the purposes of paragraph (4) of this subsection, in the case of any worker who is furnished by a crew leader to perform service in agricultural labor for any other person and who is not treated as an employee of such crew leader under this paragraph:

(A) Such other person and not the crew leader shall be treated as the employer of the worker; and

(B) Such other person shall be treated as having paid cash remuneration to the worker in an amount equal to the amount of cash remuneration paid to the worker by the crew leader, either on the worker's own behalf or on behalf of such other person, for the service in agricultural labor performed for such other person.

(6) For purposes of paragraphs (4) and (5) of this subsection, the term "crew leader" means an individual who:

(A) Furnishes workers to perform service in agricultural labor for any other person;

(B) Pays, either on such individual's own behalf or on behalf of another person, the workers so furnished for the service in agricultural labor performed by them; and

(C) Has not entered into a written agreement with such other person under which such individual is designated as an employee of such other person.

(n) The term "employment" shall not include:

(1) Service not in the course of the employer's trade or business performed in any calendar quarter by an employee, unless the cash remuneration paid for such service is $50.00 or more and such service is performed by an individual who is regularly employed by such employer to perform such service. For the purposes of this paragraph, an individual shall be deemed to be regularly employed by an employer during a calendar quarter only if:

(A) On each of some 24 days during such quarter such individual performs for such employer for some portion of the day service not in the course of the employer's trade or business; or

(B) Such individual was regularly employed, as determined under subparagraph (A) of this paragraph, by such employer in the performance of such service during the preceding calendar quarter;

(2) Service performed in the employ of a hospital, if such service is performed by a patient of a hospital;

(3) Service performed by an individual in the employ of the individual's son, daughter, or spouse and service performed by a child under the age of 21 years in the employ of his or her father or mother;

(4) Service performed in the employ of the United States government or of an instrumentality wholly owned by the United States; except that, if the Congress of the United States shall permit states to require any instrumentalities of the United States to make payments into an unemployment fund under a state unemployment compensation law or act, then, to the extent permitted by Congress and from and after the date as of which such permission becomes effective, all of the provisions of this chapter shall be applicable to such instrumentalities and to services performed by employees for such instrumentalities in the same manner, to the same extent, and on the same terms as to all other employers and employing units;

(5) Service performed in the employ of an employer, as defined by the federal Railroad Unemployment Insurance Act, or as an "employee representative," as defined by the federal Railroad Unemployment Insurance Act, and service with respect to which unemployment compensation is payable under an unemployment compensation system for maritime employees or under any other unemployment compensation system established by an act of Congress; provided, however, that the Commissioner is authorized and directed to enter into agreements with the proper agencies under such act or acts of Congress, which agreements shall become effective ten days after publication thereof in the manner provided in Code Section 34-8-71 for general rules, to provide reciprocal treatment to individuals who have, after acquiring potential rights to benefits under this chapter, acquired rights to unemployment compensation under such act or acts of Congress or who have, after acquiring potential rights to unemployment compensation under such act or acts of Congress, acquired rights to benefits under this chapter;

(6) Service performed in any calendar quarter in the employ of any organization exempt from income tax under 26 U.S.C. Section 501:

(A) The remuneration for which does not exceed $50.00; or

(B) In the employ of a school, college, or university, if such service is performed by a student who is enrolled and is regularly attending classes at such school, college, or university or by the spouse of such a student, if such spouse is advised, at the time such spouse commences to perform such service, that (i) the employment of such spouse to perform such service is provided under a program to provide financial assistance to such student by such school, college, or university and (ii) such employment will not be covered by any program of unemployment insurance;

(7) Services performed as a student nurse in the employ of a hospital or a nurses' training school by an individual who is enrolled and is regularly attending classes in a nurses' training school chartered or approved pursuant to state law; and service performed in the employ of a hospital in a clinical training program for a period of one year by an individual immediately following the completion of a four-year course in a medical school chartered or approved pursuant to state law;

(8) Service performed by an individual under the age of 18 years in the delivery or distribution of newspapers or shopping news, not including delivery or distribution to any point for subsequent delivery or distribution;

(9) Service performed by an individual for an employer as an insurance agent or as an insurance solicitor or as a licensed real estate salesperson, if all such service performed by such individual for such employer is performed for remuneration solely by way of commission;

(10) Services performed for an employer who is a common carrier of persons or property by an individual, firm, or corporation, as commission agent, in disseminating information with respect to and selling transportation of persons or property, and in maintaining facilities incidental thereto, including waiting areas, dining rooms, and rest rooms for passengers and storage space for property; provided, however, that:

(A) All such services are performed by such individual, firm, or corporation as an independent contractor for such employer and are remunerated solely by way of commissions on the sale price of such transportation;

(B) The employer exercises no general control over such commission agent but only such control as is necessary to assure compliance with its filed tariffs and with the laws of the United States and the State of Georgia and the rules and regulations of the Department of Public Safety, the Federal Motor Carrier Safety Administration, and all other regulatory bodies having jurisdiction of the premises; and

(C) Such services are not rendered in an establishment devoted primarily to use as a waiting room for the passengers or as a storage room for the property carried or to be carried by such common carrier;

(11) Service performed by an individual who is enrolled as a student at a nonprofit or public educational institution which normally maintains a regular faculty and curriculum and normally has a regularly organized body of students in attendance at the place where its educational activities are carried on, in a full-time program taken for credit at such institution, which program combines academic instruction with work experience, if such service is an integral part of such program and such institution has so certified to the employer, except that this paragraph shall not apply to service performed in a program established for or on behalf of an employer or group of employers;

(12) Service performed by an individual in or as an officer or member of the crew of a vessel while it is engaged in the catching, taking, harvesting, cultivating, or farming of any kind of fish, shellfish, crustacea, sponges, seaweed, or other aquatic forms of animal and vegetable life, including service performed by any such individual as an ordinary incident to any such activity, except:

(A) Service performed in connection with the catching or taking of salmon or halibut for commercial purposes; and

(B) Service performed on or in connection with a vessel of more than ten net tons, which tonnage shall be determined in the manner provided for determining the registered tonnage of merchant vessels under the laws of the United States;

(13) Service, other than service performed by a child under the age of 18 years in the employ of his or her father or mother, performed by an individual on a boat engaged in catching fish or other forms of aquatic animal life under an arrangement with the owner or operator of such boat pursuant to which:

(A) Such individual does not receive any cash remuneration other than as provided in subparagraph (B) of this paragraph;

(B) Such individual receives a share of the boat's catch or, in the case of a fishing operation involving more than one boat, the boats' catch of fish or other forms of aquatic animal life or a share of the proceeds from the sale of such catch; and

(C) The amount of such individual's share depends on the amount of the boat's catch or, in the case of a fishing operation involving more than one boat, the boats' catch of fish or other forms of aquatic animal life,

but only if the operating crew of such boat or, in the case of a fishing operation involving more than one boat, the operating crew of each boat from which the individual receives a share is normally made up of fewer than ten individuals;

(14) Service performed in the employ of a foreign government;

(15) If the services performed during one-half or more of any pay period by an employee for the employing unit employing him or her constitute employment, all the services of such employee for such period shall be deemed to be employment; but, if the services performed during more than one-half of any such pay period by an employee for the employing unit employing him or her do not constitute employment, then none of the services of such employee for such period shall be deemed to be employment. As used in this Code section, the term "pay period" means a period of not more than 31 consecutive days for which payment of remuneration is ordinarily made to the employee by the employing unit employing him or her. This Code section shall not be applicable with respect to services performed in a pay period by an employee for the employing unit employing him or her where any of such service is excepted by paragraph (5) of this subsection;

(16) Services performed by an independent contract carrier for an employer who is a publisher or distributor of printed materials by an individual, firm, or corporation in transporting, assembling, delivering, or distributing printed materials and in maintaining any facilities or equipment incidental thereto, provided that:

(A) The independent contract carrier has with the employer a written contract as an independent contractor;

(B) Remuneration for the independent contract carrier is on the basis of the number of deliveries accomplished;

(C) With exception to providing the area or route which an independent contract carrier may or may not service, or providing materials or direction for the packaging or assembly of printed materials, the employer exercises no general control regarding the method of transporting, assembling, delivering, or distributing the printed materials; and

(D) The contract entered by the independent contract carrier for such services does not prohibit it from the transportation, delivery, assembly, or distribution of printed materials for more than one employer.

Provided, however, that the exclusion provided in this paragraph shall not apply to any such employment on behalf of an employing unit defined in subsection (h) or (i) of this Code section;

(17) Services performed for a common carrier of property, persons, or property and persons by an individual consisting of the pickup, transportation, and delivery of property, persons, or property and persons; provided that:

(A) The individual is free to accept or reject assignments from the common carrier;

(B) Remuneration for the individual is on the basis of commissions, trips, or deliveries accomplished;

(C) Such individual personally provides the vehicle used in the pickup, transportation, and delivery of the property, persons, or property and persons;

(D) Such individual has a written contract with the common carrier;

(E) The written contract states expressly and prominently that the individual knows:

(i) Of the responsibility to pay estimated social security taxes and state and federal income taxes;

(ii) That the social security tax the individual must pay is higher than the social security tax the individual would pay if he or she were an employee; and

(iii) That the work is not covered by the unemployment compensation laws of Georgia; and

(F) The written contract does not prohibit such individual from the pickup, transportation, or delivery of property, persons, or property and persons for more than one common carrier or any other person or entity; or

(18) Services performed by a direct seller, provided that:

(A) Such individual:

(i) Is engaged in the trade or business of selling or soliciting the sale of consumer products, including services or other intangibles, to any buyer on a buy-sell basis, a deposit-commission basis, or any similar basis for resale by the buyer or any other person in the home or otherwise than in a permanent retail establishment; or

(ii) Is engaged in the trade or business of selling or soliciting the sale of consumer products, including services or other intangibles, in the home or otherwise than in a permanent retail establishment;

(B) Substantially all the remuneration, whether or not paid in cash, for the performance of the services described in subparagraph (A) of this paragraph is directly related to sales or other output, including the performance of services, rather than to the number of hours worked; and

(C) The services performed by the individual are performed pursuant to a written contract between such individual and the person for whom the services are performed and such contract provides that the individual will not be treated as an employee for federal and state tax purposes.



§ 34-8-36. Employment office

As used in this chapter, the term "employment office" means a free public employment office or branch thereof operated by this state or maintained as a part of a state controlled system of public employment offices.



§ 34-8-37. Employment Security Administration Fund

As used in this chapter, the term "Employment Security Administration Fund" means the Employment Security Administration Fund which is established by this chapter and from which administrative expenses under this chapter shall be paid.



§ 34-8-38. Experience rating account

As used in this chapter, the term "experience rating account" means the individual experience of a covered employer, as determined by factors set forth in Code Sections 34-8-150 through 34-8-157.



§ 34-8-39. Extended benefits

As used in this chapter, the term "extended benefits" means benefits, including benefits payable to federal civilian employees and to ex-service personnel pursuant to 5 U.S.C. Chapter 85, payable to an individual under Code Section 34-8-197 for the weeks of unemployment in the eligibility period of the individual.



§ 34-8-40. Fund

As used in this chapter, the term "fund" means the Unemployment Compensation Fund which is established by Code Section 34-8-83 and from which all benefits provided under this chapter shall be paid.



§ 34-8-41. Insured work

As used in this chapter, the term "insured work" means employment for a liable employer.



§ 34-8-42. Liable employer

As used in this chapter, the term "liable employer" means an employer who is responsible for the payment of unemployment contributions or payments in lieu of contributions or a governmental entity.



§ 34-8-43. Most recent employer

(a) As used in this chapter and except as otherwise provided in subsection (b) of this Code section, the term "most recent employer" means, for claims with benefit years that begin on or after July 1, 2015, the last employer for whom an individual worked.

(b) As used in this chapter and except as otherwise provided in subsection (a) of this Code section, the term "most recent employer" means, for claims with benefit years that begin on or before June 30, 2015, the last liable employer for whom an individual worked and:

(1) The individual was separated from work for a disqualifying reason;

(2) The individual was released or separated from work under nondisqualifying conditions and earned wages of at least ten times the weekly benefit amount of the claim; or

(3) The employer files the claim for the individual by submitting such reports as authorized by the Commissioner.

(c) Where no employer in subsection (b) of this Code section meets the definition of most recent employer from the beginning of the base period to the date the claim is filed, the last liable employer for whom the individual worked shall be considered as the most recent employer for determining eligibility for benefits.

(d) Where periods of employment with the same liable employer fail, independently, to meet the definition of most recent employer in subsection (a) or (b) of this Code section, such periods of employment may be used cumulatively to determine the most recent employer and eligibility for benefits shall be determined by the reason for separation from the last employment with such employer.



§ 34-8-44. State

As used in this chapter, the term "state" includes the states of the United States of America, the District of Columbia, the Commonwealth of Puerto Rico, and the Virgin Islands.



§ 34-8-45. Supplemental unemployment benefits

As used in this chapter, the term "supplemental unemployment benefits" means only:

(1) Benefits which are paid to an employee because of such employee's involuntary separation from the employment of the employer, whether or not such separation is temporary, which separation results directly from a reduction in force, the discontinuance of a plant or operation, or other similar conditions; and

(2) Sickness and accident benefits subordinate to the benefits described in paragraph (1) of this Code section.



§ 34-8-46. Temporary help contracting firm

As used in this chapter, the term "temporary help contracting firm" means any person who is in the business of employing individuals and, for compensation from a third party, providing those individuals to perform work for the third party under the general or direct supervision of the third party. Employment with a temporary help contracting firm is characterized by a series of limited-term assignments of an employee to a third party, based on a contract between the temporary help contracting firm and the third party. A separate employment contract exists between the temporary help contracting firm and each individual it hires as an employee. Completion of an assignment for a third party by an employee employed by a temporary help contracting firm does not, in itself, terminate the employment contract between the temporary help contracting firm and the employee.



§ 34-8-47. Unemployment

For purposes of this chapter, an individual shall be deemed "unemployed" in any week during which the individual performs no services and with respect to which no wages are payable to him or her or in any week of less than full-time work if his or her deductible earnings do not equal or exceed his or her weekly benefit amount. The Commissioner shall prescribe regulations applicable to unemployed individuals and shall make such distinctions in the procedures as to total unemployment, partial unemployment of individuals attached to their regular jobs, temporary employment, and other forms of short-time work as is deemed necessary. An individual compensated solely on a commission basis shall be deemed to be unemployed only upon the termination of his or her contract of employment.



§ 34-8-48. Valid claim

As used in this chapter, the term "valid claim" means a claim filed for unemployment compensation benefits in which sufficient base period wages establish a monetary entitlement as provided in Code Section 34-8-193.



§ 34-8-49. Wages

(a) (1) As used in this chapter, the term "wages" means all remuneration for personal services, including commissions and bonuses and the cash value of all remuneration paid in any medium other than cash. The reasonable cash value of remuneration in any medium other than cash shall be estimated and determined in accordance with the rules or regulations prescribed by the Commissioner.

(2) The term "wages" also means, for the purpose of determining benefit rights of a claimant, wages payable but unpaid where the employer has been adjudicated bankrupt.

(b) The term "wages" shall not include:

(1) For the purposes of Code Section 34-8-20 and Articles 5 and 6 of this chapter, except Code Sections 34-8-156 and 34-8-157, any remuneration paid in excess of taxable wages. For purposes of this chapter, "taxable wages" means that portion of remuneration paid by an employer to each employee, subject to unemployment insurance contributions for each calendar year which does not exceed the following amounts:

(A) For the period January 1, 1976, through December 31, 1982 -- $6,000.00;

(B) For the period January 1, 1983, through December 31, 1985 -- $7,000.00;

(C) For the period January 1, 1986, through December 31, 1989 -- $7,500.00;

(D) For the period January 1, 1990, through December 31, 2012 -- $8,500.00; and

(E) January 1, 2013, and thereafter -- $9,500.00;

provided, however, that in cases of successorship of an employer, the amount of wages paid by the predecessor shall be considered for purposes of this provision as having been paid by the successor employer;

(2) The amount of any payment to or on behalf of an employee under a plan or system established by an employer which makes provision for its employees generally or for a class or classes of its employees, including any amount paid by an employer for insurance or annuities or into a fund to provide for any such payment, on account of:

(A) The termination of an employee's employment relationship because of (i) death, or (ii) retirement for disability, other than any such payment or series of payments which would have been paid to the employee or his or her dependents if the employee's employment relationship had not been so terminated;

(B) The supplementation of unemployment benefits to an individual under the terms of a written agreement, contract, trust arrangement, or other instrument. Such payments shall not be construed to be wages or compensation for personal services under this chapter and benefit payments under this chapter shall not be denied or reduced because of the receipt of payments under such arrangements or plans;

(C) Sickness or accident disability, but, in the case of payments made to an employee or any of his or her dependents, this subparagraph shall exclude from the term "wages" only payments which are received under a workers' compensation law;

(D) Medical and hospitalization expenses in connection with sickness or accident disability;

(E) Death; or

(F) Temporary layoff, but, in the case of payments made to an employee who is temporarily laid off or to any of his or her dependents, this subparagraph shall exclude from the term "wages" only payments made out of a 100 percent vested account in the name of such employee under a pension or profit-sharing plan or trust that is qualified under Section 501(a) of the federal Internal Revenue Code of 1986;

(3) Payment by an employer without deduction from the remuneration of an employee of the tax imposed by Section 3101 of the federal Internal Revenue Code of 1986, with respect to remuneration paid to an employee for domestic service in a private home of the employer or for agricultural labor;

(4) Any remuneration paid for services by an alien, unless such alien is an individual who was lawfully admitted for permanent residence at the time such services were performed, was lawfully present for purposes of performing such services, or otherwise was permanently residing in the United States under color of law;

(5) Any remuneration paid in any medium other than cash to an employee for agricultural labor or for service not in the course of the employer's trade or business;

(6) Any payment on account of sickness or accident disability, or medical or hospitalization expenses in connection with sickness or accident disability, made by an employer to, or on behalf of, an employee after the expiration of six calendar months following the last calendar month in which the employee worked for such employer;

(7) Any payment made to, or on behalf of, an employee or his beneficiary from, under, or to a trust, annuity plan, simplified employee pension plan, annuity contract, exempt governmental deferred compensation plan, supplemental pension benefits plan or trust, or cafeteria plan, as such payments are defined under Section 3306(b)(5) of the federal Internal Revenue Code of 1986; or

(8) Any payment made by an employer to a survivor or the estate of a former employee after the calendar year in which such employee died.

(c) Any remuneration not elsewhere included in the definition of wages by this chapter, but for which services are performed within this state and for which an employing unit is liable for any federal tax against which credit may be taken for contributions paid into a state fund, shall, for the purposes of this chapter and notwithstanding any other provisions, constitute wages for employment, but only to the extent that such remuneration constitutes wages on which federal tax is payable.



§ 34-8-50. Week

As used in this chapter, the term "week" means such period of seven consecutive calendar days ending at 12:00 Midnight as the Commissioner may by regulation prescribe.



§ 34-8-51. Weekly benefit amount

As used in this chapter, the term "weekly benefit amount" means the dollar amount, prior to any deductions, which an individual may be entitled to receive for one week of total unemployment.






Article 3 - Administration

§ 34-8-70. Duties and powers of Commissioner

(a) It shall be the duty of the Commissioner to administer this chapter.

(b) The Commissioner shall have power and authority to adopt, amend, or rescind such rules and regulations and to employ such persons, make such expenditures, require such reports, make such investigations, and take such other action as deemed necessary or suitable to that end, and such rules and regulations shall be effective upon publication in the manner, not inconsistent with this chapter, which the Commissioner shall prescribe.

(c) The Commissioner shall determine methods of organization and procedure in accordance with this chapter and shall have an official seal, which shall be judicially noticed.

(d) Not later than February 1 of each year, the Commissioner shall submit to the Governor a report covering the administration and operation of this chapter during the preceding fiscal year and shall make such recommendations for amendments to this chapter as deemed proper. Such report shall include a balance sheet of the moneys in the fund in which there shall be provided, if possible, a reserve against the liability in the future years to pay benefits in excess of the then current contributions, which reserve shall be established by the Commissioner in accordance with accepted actuarial principles on the basis of statistics regarding employment, business activity, and other relevant factors for the longest possible period.

(e) Whenever the Commissioner believes that a change in contribution or benefit rates will become necessary to protect the solvency of the fund, the Commissioner shall promptly so inform the Governor and the General Assembly and make recommendations with respect thereto.

(f) The Commissioner shall fully cooperate with the agencies of other states and shall make every proper effort to oppose and prevent any further action which would in the Commissioner's judgment tend to effect complete or substantial federalization of state unemployment compensation funds or state employment security programs. In addition, the Commissioner may make and may cooperate with other appropriate agencies in making studies as to the practicality and probable cost of possible new state administered social security programs and the relative desirability of state, rather than federal, action in any such field.

(g) The Commissioner is authorized to enter into such cooperative agreements or contracts with appropriate officials in other states or with the United States secretary of labor for the purpose of the reciprocal collection of overpayments or delinquent contributions, penalties, interest, and costs or for such other purposes as reasonably relate to the discharge of the Commissioner's responsibilities under this chapter.

(h) Notwithstanding any other provision of this chapter, the Commissioner may recover an overpayment of benefits paid to any individual under this state or another state's unemployment benefit law or under an unemployment benefit program of the United States.



§ 34-8-71. Distribution of text of chapter and other materials

The Commissioner shall make available to the public copies of the text of this chapter, any rules or regulations promulgated pursuant to this chapter, the Commissioner's annual reports to the Governor, and any other material the Commissioner deems relevant. Such copies shall be furnished without cost, provided the request for copies is nominal and reasonable.



§ 34-8-72. Appointment of state and local or industry advisory councils

The Commissioner shall appoint a State Advisory Council and may appoint local or industry advisory councils, composed in each case of an equal number of employer representatives and employee representatives who may fairly be regarded as representative because of their vocation, employment, or affiliations and of such members representing the general public as the Commissioner may designate. Such councils shall aid the Commissioner in formulating policies and discussing problems related to the administration of this chapter and in assuring impartiality and freedom from political influence in the resolution of such problems. Such advisory councils shall serve without compensation but shall be reimbursed for any necessary expenses.



§ 34-8-73. Department to administer chapter and programs; authority to create, and delegate powers and duties to, Employment Security Agency

(a) The department shall administer the provisions of this chapter and all programs relating to state employment services and unemployment compensation.

(b) The Commissioner may, at his or her discretion, create an Employment Security Agency and a director of such agency within the department and may delegate in writing to such agency and director and to any subordinate official or employee such powers, duties, and responsibilities as the Commissioner deems appropriate to administer this chapter and the programs relating to state employment services and unemployment compensation.



§ 34-8-74. Appointment, compensation, powers, and duties of personnel administering chapter

Subject to other provisions of this chapter, the Commissioner is authorized to appoint, fix the compensation of, and prescribe the duties and powers of such officers, accountants, attorneys, experts, and other persons as may be necessary in the performance of the Commissioner's duties under this chapter. The Commissioner may delegate to any such person such power and authority as deemed reasonable and proper for the effective administration of this chapter and may, in the discretion of the Commissioner, bond any persons handling moneys or signing checks under this chapter.



§ 34-8-75. Experience rating committee

The Commissioner shall designate an experience rating committee. The committee shall be composed of one representative of employers, one representative of employees, and one representative of the department. The committee shall be constituted as a continuing committee for the purpose of conducting studies of experience rating and from time to time making recommendations to the Commissioner and the advisory council as to desirable modifications and improvements of the law, procedures, and regulations adopted in connection with the experience rating program.



§ 34-8-76. Duties of Commissioner to reduce and prevent unemployment

The Commissioner, with the advice and aid of the State Advisory Council and the local or industry advisory councils, shall take all appropriate steps to reduce and prevent unemployment; to encourage and assist in the adoption of practical methods of vocational training, retraining, and vocational guidance; to investigate, recommend, advise, and assist in the establishment and operation, by municipalities, counties, school districts, and the state, of reserves for public works to be used in times of business depressions and unemployment; to promote the reemployment of unemployed workers throughout the state in every other way that may be feasible; and to these ends to carry on and publish in print or electronically the results of investigations and research studies.



§ 34-8-77. Creation and financing of State Employment Service; cooperation with federal agencies; authority to establish and maintain free public employment offices

(a) The State Employment Service is established as a program administered by the department. The Commissioner shall establish and maintain free public employment offices in such number and in such places as may be necessary for the proper administration of this chapter and for the purposes of performing such duties as are within the purview of the federal Wagner-Peyser Act, 29 U.S.C. Section 49, as amended. The Commissioner is authorized to cooperate with or enter into agreements with any official or agency of the United States having powers or duties under the federal Wagner-Peyser Act and to do and perform all things necessary to secure to this state the benefits of that act in the promotion and maintenance of a system of public employment offices. The provisions of the federal Wagner-Peyser Act are accepted by this state, in conformity with Section 4 of that act, and this state will observe and comply with the requirements thereof. The Department of Labor is designated and constituted the agency of this state for the purposes of that act.

(b) For the purpose of establishing and maintaining free public employment offices, the Commissioner is authorized to enter into agreements with the Railroad Retirement Board or any other agency of the United States charged with the administration of any unemployment compensation law, with any political subdivision of this state, or with any private, nonprofit organization; and, as a part of any such agreement, the Commissioner may accept moneys, services, or quarters as a contribution.



§ 34-8-78. Board of review; appointment, term of office, compensation, and removal of members

(a) There shall be a Board of Review of the Department of Labor, which board shall consist of three members. Each member shall be appointed by the Governor for a term of six years. Each member shall be compensated for such member's services, which compensation shall be fixed by the Governor and paid from the Employment Security Administration Fund. The Governor may, at any time, after notice and a hearing, remove any member for cause. Vacancies shall be filled by appointment by the Governor for the unexpired term.

(b) The Governor may appoint additional alternative members of the board of review as needed to ensure the prompt and efficient review of cases by the board of review. Those members may participate in any cases in which the other members are unable to participate.

(c) The board of review shall have the powers and authority and shall perform the functions conferred upon it by this chapter.



§ 34-8-79. State and federal cooperation in administration of chapter

(a) In the administration of this chapter, the Commissioner shall cooperate, to the fullest extent consistent with this chapter, with the United States secretary of labor and the federal official responsible for the allocation of funds for the administration of this chapter and for making other administrative determinations within the federal province under the federal Social Security Act, as amended; shall make such reports in such form and containing such information as the United States secretary of labor and such federal official may from time to time require and shall comply with such provisions as the United States secretary of labor and such federal official may from time to time find necessary to assure the correctness and verification of such reports; and shall comply with the regulations prescribed by the United States secretary of labor and such federal official governing the expenditures of such sums as may be allotted and paid to this state under Title III of the federal Social Security Act for the purpose of assisting in the administration of this chapter.

(b) Upon request therefor, the Commissioner shall furnish to any agency of the United States charged with the administration of public works or assistance through public employment the name, address, ordinary occupation, and employment status of each recipient of benefits and such recipient's rights to further benefits under this chapter.

(c) The Commissioner may request the comptroller of the currency of the United States to cause an examination of the correctness of any return or report of any national banking association rendered pursuant to this chapter and may in connection with such request transmit any such report or return to the comptroller of the currency of the United States as provided in 26 U.S.C. Section 3305(c).



§ 34-8-80. Payment of compensation under two or more state unemployment compensation laws

(a) The Commissioner shall participate in any arrangements for the payment of compensation on the basis of combining an individual's wages and employment covered under this chapter with the individual's wages and employment covered under the unemployment compensation laws of other states, which arrangements are approved by the United States secretary of labor in consultation with the state unemployment compensation agencies as reasonably calculated to assure the prompt and full payment of compensation in such situations and which include provisions for (1) applying the base period of a single state law to a claim involving the combining of an individual's wages and employment covered under two or more state unemployment compensation laws and (2) avoiding the duplicate use of wages and employment by reason of such combining.

(b) Payments to another state's trust fund shall be deemed to be benefits for the purposes of Code Sections 34-8-83 through 34-8-86, 34-8-150 through 34-8-161, 34-8-191, and 34-8-193, provided that appropriate charges may be made to employers' accounts for benefits so payable based on wages in this state. The Commissioner is authorized to make payment to other state or federal agencies and receive payment from such other state or federal agencies, in accordance with arrangements pursuant to this Code section.



§ 34-8-81. Creation of Employment Security Administration Fund; sources of money for fund; management and control of moneys

(a) There is created a trust fund, with the Commissioner as trustee, to be known as the Employment Security Administration Fund. All moneys which are deposited or paid into this fund shall be continuously available to the Commissioner for expenditure in accordance with this chapter and shall not lapse at any time or be transferred to any other fund except as provided in this Code section and shall not be subject to Article 4 of Chapter 12 of Title 45. All moneys in this fund, except money received under Code Section 34-8-85 pursuant to Section 903 of the federal Social Security Act, as amended, which are received from the federal government or any agency thereof or which are appropriated by this state for the purposes described in Code Section 34-8-77 shall be expended solely for the purposes and in the amounts found necessary by the United States secretary of labor for the proper and efficient administration of this chapter.

(b) The fund shall consist of all moneys appropriated by this state for the purposes described in Code Section 34-8-77; all moneys received from the United States or any agency thereof, including the United States secretary of labor; all moneys, except funds appropriated pursuant to Code Section 34-8-92, received from any other source for such purpose; any moneys received from any agency of the United States or any other state as compensation for services or facilities supplied to such agency; any amounts received pursuant to any surety bond or insurance policy or from other sources for losses sustained by the Employment Security Administration Fund or by reason of damage to equipment or supplies purchased from moneys in such fund; and any proceeds realized from the sale or disposition of any such equipment or supplies which may no longer be necessary for the proper administration of this chapter.

(c) All moneys in this fund shall be deposited, administered, and disbursed in the manner and under the conditions and requirements provided under this chapter, except that moneys in this fund shall not be commingled with other state funds but shall be maintained in a separate account on the books of a depository bank. Such moneys shall be secured by the depository in which they are held to the same extent and in the same manner as required by the general depository laws of this state, and collateral pledged shall be maintained in a separate custody account. The Commissioner shall be liable on the Commissioner's official bond for the faithful performance of duties in connection with the Employment Security Administration Fund provided for under this chapter. All sums recovered on any surety bond for losses sustained by the Employment Security Administration Fund shall be deposited in the fund.

(d) Notwithstanding any provision of this Code section, all money requisitioned and deposited in this fund under Code Section 34-8-85 pursuant to Section 903 of the federal Social Security Act, as amended, shall remain part of the Unemployment Trust Fund and shall be used only in accordance with conditions specified in Code Section 34-8-85.



§ 34-8-82. State reimbursement of Employment Security Administration Fund for moneys lost, wrongfully expended, or overexpended

This state recognizes its obligation to replace and declares it to be the policy of this state that funds will be provided in the future and applied to the replacement of any moneys received from the United States secretary of labor or the federal official responsible for the allocation of funds for the administration of this chapter and for making other administrative determinations within the federal province under Title III of the federal Social Security Act; any unencumbered balances in the Employment Security Administration Fund as of that date; any moneys thereafter granted to this state pursuant to the provisions of the federal Wagner-Peyser Act; and any moneys made available by the state or its political subdivisions and matched by such moneys granted to this state pursuant to the provisions of the federal Wagner-Peyser Act, which the United States secretary of labor or other responsible federal official finds, because of any action or contingency, have been lost or have been expended for purposes other than or in amounts in excess of those found necessary by the United States secretary of labor or other responsible federal official. Such moneys shall be promptly replaced by moneys appropriated for such purpose from the general funds of this state to the Employment Security Administration Fund for expenditure as provided in Code Section 34-8-81. The Commissioner shall promptly report to the Governor, and the Governor to the General Assembly, the amount required for such replacement.



§ 34-8-83. Establishment, composition, and administration of Unemployment Compensation Fund

There is established as a trust fund, separate and apart from all other public funds of this state, an Unemployment Compensation Fund, which shall be administered by the Commissioner exclusively for the purposes of this chapter. The fund shall consist of:

(1) All contributions collected under this chapter;

(2) All payments in lieu of contributions collected under Code Sections 34-8-158 through 34-8-161;

(3) Interest earned upon any moneys in the fund;

(4) Any property or securities acquired through the use of moneys belonging to the fund;

(5) All earnings of such property or securities;

(6) All moneys credited to this state's account in the Unemployment Trust Fund pursuant to Section 903 and related sections of the federal Social Security Act, as amended;

(7) All moneys received from the federal government as reimbursements pursuant to Section 204 of the Federal-State Extended Unemployment Compensation Act of 1970; and

(8) All moneys received for the fund from any other source.



§ 34-8-84. Commissioner as custodian of fund; establishment of accounts within fund; deposits of money in accounts

The Commissioner shall be custodian of the Unemployment Compensation Fund and shall administer the fund in accordance with such rules and regulations as the Commissioner shall prescribe. The Commissioner shall maintain within the fund three separate accounts: (1) a clearing account, (2) an unemployment trust fund account, and (3) a benefit account. The Commissioner shall immediately deposit all moneys payable to the fund, upon receipt thereof, in the clearing account. Refunds payable pursuant to Code Section 34-8-164 may be paid from the clearing account or the benefit account upon authorization issued by the Commissioner. After clearance thereof, all other moneys in the clearing account shall be immediately deposited with the secretary of the treasury of the United States to the credit of the account of this state in the Unemployment Trust Fund established and maintained pursuant to Section 904 of the Social Security Act, as amended, any provisions of law in this state relating to the deposit, administration, release, or disbursement of moneys in the possession or custody of this state to the contrary notwithstanding. The benefit account shall consist of all moneys requisitioned from this state's account in the Unemployment Trust Fund. Except as otherwise provided in this Code section, moneys in the clearing and benefit accounts may be deposited by the Commissioner in any bank or public depository in which general funds of the state may be deposited, but no public deposit insurance charge or premium shall be paid out of the fund; provided, however, that any charges for exchange on local bank checks in payment of contributions may be paid as expense of collection from the Employment Security Administration Fund. Such money shall be secured by the depository bank to the same extent and in the same manner as required by the general depository laws of this state; and collateral pledged for this purpose or bonds given for this purpose shall be kept separate and distinct from any collateral pledged to secure the other funds of the state. The Commissioner shall be liable on the Commissioner's official bond for the faithful performance of duties in connection with the Unemployment Compensation Fund as provided under this chapter. All sums recovered on any surety bond for losses sustained by the Unemployment Compensation Fund shall be deposited in said fund.



§ 34-8-85. Withdrawals from Unemployment Trust Fund for expenditures under chapter

Moneys shall be requisitioned from this state's account in the Unemployment Trust Fund solely for the payment of regular benefits and extended benefits and for refunds pursuant to Code Section 34-8-164 and in accordance with regulations prescribed by the Commissioner, except that moneys credited to this state's account pursuant to Section 903 of the federal Social Security Act, as amended, may be requisitioned and used exclusively as provided in paragraphs (1) through (5) of this Code section:

(1) Funds for payment of future benefits. The Commissioner shall from time to time requisition from the Unemployment Trust Fund amounts, not exceeding the amount standing in this state's account therein, as deemed necessary by the Commissioner for the payment of benefits for a reasonable future period. Upon receipt thereof, the Commissioner shall deposit the funds in the benefit account. The benefit account shall be used solely for the payment of regular benefits and extended benefits or refunds upon requisition of the Commissioner as authorized in this Code section. Withdrawal of such funds in the benefit account shall not be subject to any provisions of law requiring specific appropriations or other formal releases of state officers of moneys in their custody. The Commissioner's requisitions for lump sum withdrawals for the payment of individual benefit claims shall not exceed the balance of funds in the Unemployment Trust Fund; and such requisition shall be in an amount estimated to be necessary for benefit payments for such reasonable future period as the Commissioner may by regulation prescribe. Such lump sum amounts, when received by the Commissioner, shall be immediately deposited in the benefit account maintained in the name of the Commissioner in such bank or public depository and under such conditions as the Commissioner determines necessary; provided, however, that such bank or public depository shall be one in which general funds of the state may be deposited, but no public deposit insurance charge or premium shall be paid out of the fund; provided, further, that such moneys shall be secured by the depository bank to the same extent and in the same manner as required by the general laws of this state governing depositories of state funds and that collateral pledged for this purpose or bonds given for this purpose shall be kept separate and distinct from any collateral or bonds pledged or given to secure other funds of the state. The Commissioner or a duly authorized representative of the Commissioner shall be authorized to draw and issue checks on the benefit account for the payment of individual benefit claims. Any balance of moneys requisitioned from the Unemployment Trust Fund which remains unclaimed or unpaid in the benefit account after the expiration of the period for which such sums were requisitioned shall either be deducted from estimates for and may be utilized for the payment of benefits during succeeding periods or, in the discretion of the Commissioner, shall be redeposited with the secretary of the treasury of the United States to the credit of this state's account in the Unemployment Trust Fund as provided in Code Section 34-8-84;

(2) Appropriation of administration expenses. Moneys credited to the account of this state in the Unemployment Trust Fund by the secretary of the treasury of the United States pursuant to Section 903 of the federal Social Security Act, as amended, may be requisitioned and used in the payment of expenses incurred for the administration of this chapter pursuant to a specific appropriation by the General Assembly, provided that the expenses are incurred and the moneys are requisitioned after the enactment of an appropriations Act which:

(A) Specifies the purposes for which such moneys are appropriated and the amount appropriated therefor; and

(B) Limits the period within which such moneys may be expended to a period ending not more than two years after the date of the enactment of the appropriations Act;

(3) Limitation on withdrawals and use of funds. Moneys credited to the account of this state pursuant to Section 903 of the federal Social Security Act, as amended, may not be withdrawn or used except for the payment of benefits or for the payment of expenses for the administration of this chapter and of public employment offices pursuant to this Code section;

(4) Records of appropriated funds. Moneys appropriated for the payment of expenses of administration pursuant to this Code section shall be requisitioned as needed for the payment of obligations incurred under such appropriation and, upon requisition, shall be deposited in the Employment Security Administration Fund, but, until expended, shall remain a part of the Unemployment Trust Fund. The Commissioner shall maintain a separate record of the deposit, obligation, expenditure, and return of funds so deposited. If any moneys so deposited are, for any reason, not to be expended for the purposes for which they were appropriated, such moneys shall be returned promptly to the secretary of the treasury of the United States for credit to this state's account in the Unemployment Trust Fund; and

(5) Appropriations to Department of Labor. There is authorized to be appropriated by the General Assembly to the Department of Labor any part of or all moneys credited to the account of this state in the Unemployment Trust Fund by the secretary of the treasury of the United States pursuant to Section 903 of the federal Social Security Act, as amended, and as provided in this Code section; provided, however, that notwithstanding any other provisions of this Code section to the contrary, moneys credited with respect to federal fiscal years 1999, 2000, and 2001, and moneys credited with respect to the special transfer made under Section 903(g) of said Act, shall be used solely for the administration of the unemployment insurance program in Georgia and are not subject to appropriations by the General Assembly.



§ 34-8-86. Management of funds upon discontinuance of Unemployment Trust Fund

Code Sections 34-8-83 through 34-8-85, to the extent that they relate to the Unemployment Trust Fund, shall be operative only so long as such trust fund continues to exist and so long as the secretary of the treasury of the United States continues to maintain for this state a separate book account of all funds deposited therein by this state for benefit purposes, together with this state's proportionate share of the earnings of the Unemployment Trust Fund, from which no other state is permitted to make withdrawals. If and when such Unemployment Trust Fund ceases to exist or such separate book account is no longer maintained, all moneys, properties, or securities therein belonging to the Unemployment Compensation Fund of this state shall be transferred to the treasurer of the Unemployment Compensation Fund, who shall hold, invest, transfer, sell, deposit, and release such funds, properties, or securities in a manner approved by the Commissioner in accordance with this chapter; provided, however, that such funds shall be invested in the bonds or other interest-bearing obligations of the United States of America and of the State of Georgia; and provided, further, that such investment shall at all times be so made that all the assets of the fund shall always be readily convertible into cash when needed for the payment of benefits. The Commissioner, as custodian, shall have the discretionary authority to dispose of securities or other properties belonging to the Unemployment Compensation Fund.



§ 34-8-87. Borrowing funds from United States Treasury upon depletion of Unemployment Compensation Fund

The Commissioner is authorized to borrow funds from the United States Treasury in accordance with standards and regulations promulgated by the United States Department of Labor and pursuant to laws of the United States. Such authority is granted only to be used if and when the Unemployment Compensation Fund should be depleted; and all funds so borrowed shall be used only for the purpose of paying benefits to those persons eligible to receive such benefits.



§ 34-8-88. Necessary powers in discharge of duties

In the discharge of the duties imposed by this chapter, the Commissioner, the chief administrative hearing officer, the members of the board of review, and any duly authorized representative of any of them shall have the power to administer oaths and affirmations, take depositions, certify to official acts, and issue subpoenas to compel the attendance of witnesses and the production of books, papers, correspondence, memoranda, and other records deemed necessary as evidence in connection with a disputed claim or the administration of this chapter.



§ 34-8-89. Application for order requiring persons to obey subpoena issued by Commissioner

(a) In case of contumacy or refusal to obey a subpoena by any person, any court of this state within the jurisdiction of which the inquiry is carried on or within the jurisdiction of which said person guilty of contumacy or refusal to obey is found or resides or transacts business, upon application by the Commissioner, the board of review, the chief administrative hearing officer, or any duly authorized representative of any of them, shall have jurisdiction to issue to such person an order requiring such person to appear before the Commissioner, the board of review, the chief administrative hearing officer, or any duly authorized representative of any of them to produce evidence, if so ordered, or to give testimony regarding the matter under investigation or in question; and any failure to obey such order may be punished by the superior court as a contempt of court.

(b) Any person who shall without just cause fail or refuse to attend and testify or to answer any lawful inquiry or to produce books, papers, correspondence, memoranda, and other records, if it is in such person's power to do so, in obedience to a subpoena of the Commissioner, the board of review, the chief administrative hearing officer, or any duly authorized representative of any of them shall, upon conviction thereof, be punished by a fine of not less than $200.00, or by imprisonment for not longer than 60 days, or by both such fine and imprisonment; and each day such violation continues shall be deemed to be a separate offense.



§ 34-8-90. Authority to lease property

Reserved. Repealed by Ga. L. 2005, p. 100, § 16/SB 158, effective April 12, 2005.



§ 34-8-91. Benefits limited to extent funds are available

Benefits shall be deemed due and payable under this chapter only to the extent provided in this chapter and to the extent that funds are available therefor to the credit of the Unemployment Compensation Fund. Neither the state nor the Commissioner shall be liable for any amount in excess of such sums.



§ 34-8-92. Disposition of fines, penalties, and interest collected; amounts collected pursuant to Code Section 34-8-255 to be returned to Unemployment Compensation Fund

(a) All fines, penalties, and interest collected under the terms of this chapter shall be paid into the state treasury. The General Assembly shall be authorized to appropriate to the Commissioner all such funds so raised and deposited in the state treasury, which shall be payable upon requisition of the Commissioner. Such funds are to be used for the replacement of funds, as provided in Code Section 34-8-82, and for incidental expenses incurred in the administration of this chapter for which funds are not granted by the federal government through the United States secretary of labor or other agencies.

(b) Notwithstanding subsection (a) of this Code section, any amounts collected pursuant to Code Section 34-8-255 shall be returned to the Unemployment Compensation Fund to be used exclusively for the purposes of this chapter as required by federal law.



§ 34-8-93. Construction of chapter; severability

(a) Any ambiguity in this chapter shall be construed in a manner consistent with federal law applicable to the unemployment compensation program.

(b) In the event any Code section, subsection, paragraph, subparagraph, sentence, clause, phrase, or provision of this chapter shall be ruled unconstitutional by any court or out of conformity with federal law by the United States secretary of labor, such provision shall be null and void and of no force and effect. The General Assembly declares that it would have passed the remaining portions of this chapter if it had known that any such part or provision of this chapter would be declared unconstitutional or out of conformity with federal law by the United States secretary of labor. Further, the Commissioner shall have the authority to make procedurally the necessary adjustments in order to bring about conformity with federal law, pending action of the General Assembly.






Article 4 - Disclosure of Records

§ 34-8-120. Legislative intent

(a) This article is intended to reconcile the free access to public records granted by Article 4 of Chapter 18 of Title 50, relating to the inspection of public records, and the discovery rights of judicial and administrative systems with the historical confidentiality of certain records of the department and the individual's right of privacy.

(b) The General Assembly recognizes that records and information held by the Department of Labor could be misused. Therefore, it is the intent of this article to define a right of privacy and confidentiality as regards individual and employing unit records and other records maintained by the Department of Labor. The General Assembly further recognizes that there are situations where this right of privacy and confidentiality is outweighed by other considerations. Therefore, it is the intent of this article to define also certain exceptions to the right of privacy and confidentiality.



§ 34-8-121. Information or records shall be private and confidential; release authorized; maintenance of records; disclosure of private and confidential information; destruction of outdated records

(a) Any information or records concerning an individual or employing unit obtained by the department pursuant to the administration of this chapter or other federally funded programs for which the department has responsibility shall be private and confidential, except as otherwise provided in this article or by regulation. This article does not create a rule of evidence. Information or records may be released by the department when the release is required by the federal government in connection with, or as a condition of funding for, a program being administered by the department. The provisions of paragraphs (1) through (3) of subsection (a) of Code Section 34-8-125 shall not apply to such release.

(b) (1) Each employing unit shall keep true and accurate records containing such information as the Commissioner may prescribe. Such records shall be open to inspection and be subject to being copied by the Commissioner or an authorized representative of the Commissioner at any time and as often as may be necessary. In addition to information prescribed by the Commissioner, each employer shall keep records of and report to the Commissioner quarterly the street address of each establishment, branch, outlet, or office of such employer, the nature of the operation, the number of persons employed, and the wages paid at each establishment, branch, outlet, or office.

(2) The Commissioner or an authorized representative of the Commissioner may require from any employing unit any sworn or unsworn reports deemed necessary for the effective administration of this chapter. Any member of the board of review, any administrative hearing officer, or any field representative may require from any employing unit any sworn or unsworn reports, with respect to persons employed by it, which are deemed necessary for the effective administration of this chapter.

(3) Information, statements, transcriptions of proceedings, transcriptions of recordings, electronic recordings, letters, memoranda, and other documents and reports thus obtained or obtained from any individual, claimant, employing unit, or employer pursuant to the administration of this chapter, except to the extent necessary for the proper administration and enforcement of this chapter, shall be held confidential and shall not be subject to subpoena in any civil action or proceeding, published, or open to public inspection, other than to public employees in the performance of their public duties, in any manner revealing the individual's or employing unit's identity; but any claimant, employer, or a duly authorized representative, at a hearing before an administrative hearing officer or the board of review, shall be supplied with information from such records to the extent necessary for the proper presentation of his or her claim. Any person who violates any provision of this paragraph shall upon conviction be guilty of a misdemeanor.

(4) Notwithstanding the provisions of Code Sections 50-6-9 and 50-6-29 relating to the powers of the state auditor to disclose private and confidential information or records obtained by the department pursuant to the administration of this chapter or other federally funded programs for which the department has responsibility, such private and confidential information or records may be disclosed by the state auditor only in accordance with all provisions of this article and the requirements of 20 C.F.R. 603 and, after notice and review, upon the written direction of the Commissioner issued in advance of such disclosure.

(5) On orders of the Commissioner, any records or documents received or maintained by the Commissioner under the provisions of this chapter or the rules and regulations promulgated under this chapter may be destroyed under such safeguards as will protect their confidential nature two years after the date on which such records or documents last serve any useful, legal, or administrative purpose in the administration of this chapter or in the protection of the rights of anyone.



§ 34-8-122. Communications between employer and employee, or between employer or employee and department, privileged

(a) All letters, reports, communications, or any other matters, either oral or written, from the employer or employee to each other or to the department or any of its agents, representatives, or employees, which letters, reports, or other communications shall have been written, sent, delivered, or made in connection with the requirements of the administration of this chapter, shall be absolutely privileged and shall not be made the subject matter or basis for any action for slander or libel in any court of the State of Georgia.

(b) Any finding of fact or law, judgment, determination, conclusion, or final order made by an adjudicator, examiner, hearing officer, board of review, or any other person acting under the authority of the Commissioner with respect to this chapter shall not be admissible, binding, or conclusive in any separate or subsequent action or proceeding between a person and such person's present or previous employer brought before any court of this state or the United States or before any local, state, or federal administrative agency, regardless of whether the prior action was between the same or related parties or involved the same or similar facts; provided, however, any finding of fact or law, judgment, determination, conclusion, or final order made as described in this chapter shall be admissible in proceedings before the Commissioner.



§ 34-8-123. Commissioner's authority to adopt, amend, or rescind rules and regulations

The Commissioner shall have the authority to adopt, amend, or rescind rules and regulations interpreting and implementing the provisions of this article. In particular, these rules shall specify the procedure to be followed to obtain information or records to which the public has access under this chapter.



§ 34-8-124. Access to records and information by individuals and employing units; fee for copies

(a) An individual shall have access to all records and information concerning that individual held by the department unless the information is exempt from disclosure. An employing unit shall have access to its own records and to any records and information relating to a benefit claim by an individual if the employing unit is the individual's chargeable employer. An employing unit shall have access to general summaries of benefit claims by individuals whose benefits are chargeable to the employing unit's experience rating or reimbursement account.

(b) Any interested party or authorized representative of such party shall be entitled to examine and, upon the payment of a reasonable fee to the department, to obtain a copy of any materials contained in such records to the extent necessary for proper presentation of the party's position at any hearing on a claim. At the Commissioner's discretion, the fee may be waived for persons for whom such payment would present a hardship.



§ 34-8-125. Access to information or records by governmental agencies; penalty for violation

(a) Governmental agencies, including law enforcement agencies, prosecuting agencies, and the executive branch, whether state, local, or federal, shall have access to information or records deemed private and confidential under this article if the information or records are needed by the agency for official purposes and:

(1) The agency submits an application in writing to the department for the records or information containing a statement of the official purposes for which the information or records are needed and specific identification of the records or information sought from the department;

(2) The commissioner, chief executive, or other responsible official of the requesting agency has verified the need for the specific information in writing either on the application or on a separate document; and

(3) The agency requesting access has served a copy of the application for records or information on the individual or employing unit whose records or information are sought and has provided the department with proof of service. Service shall be made in the same manner as service of process in a civil action. The requesting agency shall include with the copy of the application a statement to the effect that the individual or employing unit may contact the public records officer of the department to state any objections to the release of the records or information. The department shall not act upon the application of the requesting agency until at least five days after service on the concerned individual or employing unit. The department shall consider any objections raised by the concerned individual or employing unit in deciding whether the requesting agency needs the information or records for official purposes.

(b) In cases of emergency the governmental agency requesting access shall not be required to comply formally with the provisions of subsection (a) of this Code section at the time of the request if the procedures required by subsection (a) of this Code section are complied with by the requesting agency following the receipt of any records or information deemed private and confidential under this article. An emergency is defined as a situation in which irreparable harm or damage could occur if records or information are not released immediately.

(c) The requirements of paragraph (3) of subsection (a) of this Code section shall not apply to governmental agencies where the procedures would frustrate the investigation of possible violations of criminal laws.

(d) Governmental agencies shall have access to certain records or information, limited to such items as names, addresses, social security numbers, and general information about benefit entitlement or employer information possessed by the department, for comparison purposes with records or information possessed by the requesting agency to detect improper or fraudulent claims, to determine eligibility or entitlement to public programs, or to determine potential tax liability or employer compliance with registration and licensing requirements. In those cases the governmental agency shall not be required to comply with paragraph (3) of subsection (a) of this Code section, but the requirements of the remainder of subsection (a) of this Code section must be satisfied.

(e) Disclosure to governmental agencies of information or records obtained by the department from the federal government shall be governed by any applicable federal law or any agreement between the federal government and the department where so required by federal law. State law shall control when federal law does not apply to the records or information.

(f) The disclosure of any records or information by a governmental agency which has obtained the records or information under this Code section is prohibited unless the disclosure is directly connected to the official purpose for which the records or information was obtained. The willful violation of this subsection shall upon conviction constitute a misdemeanor.



§ 34-8-126. Information or records available to parties to judicial or formal administrative proceedings

Information or records deemed private and confidential under this chapter shall be available to parties to judicial or formal administrative proceedings only upon a finding by the presiding officer that the need for the information or records in the proceeding outweighs any reasons for the privacy and confidentiality of the information or records. Information or records deemed private and confidential under this chapter shall not be available in discovery proceedings unless the court in which the action has been filed has made the finding specified above. A judicial or administrative subpoena or order directed to the department must contain this finding. A subpoena for records or information held by the department may be directed to and served upon any employee of the department, but the department may specify by rule or regulation which employee shall produce the records or information in compliance with the subpoena.



§ 34-8-127. Disclosure of information or records when necessary to permit private parties to assist in operation of department; penalty for violations; enforcement by Attorney General

The department shall have the right to disclose information or records deemed private and confidential under this chapter to any private person or organization when such disclosure is necessary to permit private contracting parties to assist in the operation and management of the department in instances where certain departmental functions may be delegated to private parties to increase the department's efficiency or quality of service to the public. The private persons or organizations shall use the information or records solely for the purpose for which the information was disclosed and shall be bound by the same rules of privacy and confidentiality as department employees. The misuse or unauthorized release of records or information deemed private and confidential under this article by any private person or organization to which access is permitted by this Code section shall subject the person or organization to a civil penalty of $500.00 per violation and shall also subject such person or organization to the criminal provisions specified in Code Section 34-8-125. An action to enforce this Code section shall be brought by the Attorney General. The Attorney General may recover reasonable attorneys' fees for any action brought to enforce this Code section.



§ 34-8-128. Disclosure of information to contracting governmental or private organizations

Where the department contracts to provide services to other governmental or private organizations, the department may disclose to those organizations information or records deemed private and confidential which have been acquired in the performance of the department's obligations under the contracts.



§ 34-8-129. Disclosure of information or records when identifying information deleted

Nothing in this article shall prevent the disclosure of information or records deemed private and confidential under this article if all details identifying an individual or employing unit are deleted or the individual and employing unit consent to the disclosure.



§ 34-8-130. Prevention of fraud and abuse of the Unemployment Trust Fund

(a) To enforce the provisions of this article and to prevent fraud and abuse of the Unemployment Trust Fund, the Commissioner or his or her duly authorized representative may submit to the state revenue commissioner the names and social security numbers of any individuals who are required to report earnings to the department along with the amount of earnings such individuals have reported to the department during specified time periods. The state revenue commissioner shall compare the submitted earnings of such individuals with income reported by such individuals to the Department of Revenue and shall verify and report back to the department that the submitted earnings of each such individual are either equal to, greater than, or less than the amount of income reported by each such individual to the Department of Revenue. Furthermore, the department may submit to the state revenue commissioner the name of any employer along with the number of employees who are being reported to the department by such employer during specified time periods. The state revenue commissioner shall compare such records submitted by employers to the department with the number of employees reported by each such employer to the Department of Revenue and shall verify and report back to the department that the number of employees reported to the department is either equal to, greater than, or less than the number of employees reported to the Department of Revenue for state income tax withholding purposes for the specified time period. The department shall pay the state revenue commissioner for all costs incurred by the Department of Revenue pursuant to this subsection. No report contemplated by this subsection shall be provided by the Department of Revenue to the department without a cooperative data sharing agreement executed by the two departments that is specific to the subject matter of this subsection. Any tax information secured from the federal government by the Department of Revenue pursuant to the provisions of Section 6103 of the Internal Revenue Code shall not be disclosed by the Department of Revenue pursuant to this subsection. Any person receiving any tax information under the authority of this subsection shall be subject to the provisions of Code Section 48-7-60 and to all penalties provided under Code Section 48-7-61 for unlawful divulging of confidential tax information, as well as the penalties provided under Code Section 34-8-125.

(b) Nothing in this Code section shall prevent the Department of Revenue or any other governmental agency from having access to records or information as provided for under Code Section 34-8-125.






Article 5 - Contributions and Payments in Lieu of Contributions

§ 34-8-150. Payment of contributions by employers; deferral of de minimis amounts

(a) Contributions shall accrue from each employer for each calendar year in which the employer is subject to this chapter with respect to wages payable for employment, except as provided in Code Sections 34-8-158 through 34-8-162. Except as otherwise provided in this Code section, such contributions shall become due and be paid before the last day of the month next following the end of the calendar quarter to which they apply, in accordance with such regulations as the Commissioner may prescribe; provided, however, that with respect to employers as defined in paragraph (2) of subsection (a) of Code Section 34-8-33, the Commissioner shall provide by regulation that such contributions shall become due and be paid on an annual basis not later than such date as shall be prescribed by resolution of the Commissioner. Such contributions shall become delinquent if not paid when due and shall not be deducted, in whole or in part, from the wages of individuals in such employer's employ.

(b) (1) For calendar quarters beginning on or after July 1, 2009, when the combined amount of contributions under this Code section and assessments under Code Section 34-8-180 or 34-8-181 due from an employer for any calendar quarter does not exceed $5.00, such amount may be regarded as a de minimis amount with respect to that calendar quarter.

(2) Payment of such de minimis amount for such calendar quarter, otherwise due before the last day of the month next following the end of the calendar quarter, may be deferred, at the option of the employer, until the January 31 reporting date next following, if the employer:

(A) Files all quarterly wage and tax reports, including a report of such de minimis amount due;

(B) Timely pays all other amounts due; and

(C) Makes full payment of any deferred de minimis amount by the January 31 report date next following.

(3) In the event that an employer fails to comply with paragraph (2) of this subsection, any such deferred de minimis amount shall become delinquent as of the date originally due under this Code section and Code Section 34-8-165, 34-8-180, or 34-8-181, as applicable, and the employer shall be subject to all the provisions thereof.

(c) In the payment of any contributions, a fractional part of a cent shall be disregarded unless it amounts to one-half cent or more, in which case it shall be increased to one cent.



§ 34-8-151. Rate of employer contributions

(a) For periods prior to April 1, 1987, or after December 31, 2022, each new or newly covered employer shall pay contributions at a rate of 2.7 percent of wages paid by such employer with respect to employment during each calendar year until the employer is eligible for a rate calculation based on experience as defined in this chapter, except as provided in Code Sections 34-8-158 through 34-8-162.

(b) For periods on or after April 1, 1987, but on or before December 31, 1999, each new or newly covered employer shall pay contributions at a rate of 2.64 percent of wages paid by such employer with respect to employment during each calendar year until the employer is eligible for a rate calculation based on experience as defined in this chapter, except as provided in Code Sections 34-8-158 through 34-8-162.

(c) For periods on or after January 1, 2000, but on or before December 31, 2016, each new or newly covered employer shall pay contributions at a rate of 2.62 percent of wages paid by such employer with respect to employment during each calendar year until the employer is eligible for a rate calculation based on experience as defined in this chapter, except as provided in Code Sections 34-8-158 through 34-8-162.

(d) For periods on or after January 1, 2017, but on or before December 31, 2022, each new or newly covered employer shall pay contributions at a rate of 2.64 percent of wages paid by such employer with respect to employment during each calendar year until the employer is eligible for a rate calculation based on experience as defined in this chapter, except as provided in Code Sections 34-8-158 through 34-8-162.



§ 34-8-152. Standard rate

(a) The standard rate of contribution shall be 5.4 percent. The standard rate of contribution is the rate from which variations therefrom are computed as provided in Code Section 34-8-155.

(b) No employer's rate shall be reduced below the rate for new employers as specified in Code Section 34-8-151 for any calendar year, except as provided in Code Section 34-8-155, unless and until such employer's account could have been chargeable with benefit payments throughout the 36 consecutive calendar months ending on the computation date for that calendar year.



§ 34-8-153. Liability of succeeding employer; computation of rate of contributions; transfers between employers with substantially common ownership, management, or control; transfers made for the purpose of obtaining a lower rate of contribution; penalties for violations

(a) Subject to the provisions of subsections (g) and (h) of this Code section, any corporation, partnership, individual, or other legal entity who acquires by purchase, merger, consolidation, or other means substantially all of the trade, business, or assets of any employer and who thereafter continues the acquired trade or business shall be deemed to be a successor to the employer from whom the trade or business was acquired. The successor shall acquire the experience rating record of the predecessor except as otherwise provided in this Code section or in the rules and regulations of the Department of Labor. If the successor is not already an employer at the time of the acquisition, the rate of contributions applicable to the predecessor shall continue to be applicable to the successor; provided, however, if the existing rate of contributions of the predecessor exceeds the new employer rate as specified in Code Section 34-8-151, the successor shall be assigned a new employer rate of contributions; in such event, the experience of the predecessor shall not be considered for purposes of rate calculations and the successor shall be otherwise treated as a new employer.

(b) Subject to the provisions of subsections (g) and (h) of this Code section, if the successor is already an employer at the time of the acquisition, the rate of contributions applicable to the successor shall continue until the end of the quarter in which the acquisition occurred. The rate of contributions applicable to the successor beginning on the first day of the quarter following the acquisition will be determined by the combined experience of the predecessor and successor as of the applicable computation date; provided, however, the experience of the predecessor shall not be combined with that of the successor for purposes of rate calculation if the predecessor's rate of contributions immediately preceding the acquisition exceeded the rate already in effect for the successor; in such event, the experience of the predecessor shall not be considered for purposes of rate calculations unless this combination of experience results in a reduction of rates.

(c) Subject to the provisions of subsections (g) and (h) of this Code section, any employing unit which acquires by any means any clearly identifiable or separable portion of the trade or business of an employer and is an employer at the time of the acquisition or becomes an employer within six months from the end of the quarter in which the acquisition is made may be deemed to be a partial successor to the employer from whom the portion of the trade or business was acquired. A portion of the predecessor's experience rating records which are attributable to the portion of trade or the business which was acquired may be transferred to the successor. Mutual consent of both parties must be given to effectuate the partial transfer. The Commissioner shall prescribe by regulation the time frame for notification to the department of partial acquisitions and the method by which the portion of the experience rating record to be transferred will be determined.

(d) Subject to the provisions of subsections (g) and (h) of this Code section, if the conditions of subsection (c) of this Code section are met and the partial successor is not already an employer at the time of the acquisition, the rate of contributions applicable to the predecessor shall be applicable to the successor. Future rates will be determined by combining the transferred portion of the predecessor's experience rating record with the successor's own experience rating record as of the applicable computation date.

(e) Subject to the provisions of subsections (g) and (h) of this Code section, if the conditions of subsection (c) of this Code section are met and the partial successor is already an employer at the time of the acquisition, the rate of contributions applicable to the successor shall continue until the end of the quarter in which the acquisition occurred. The rate of contributions applicable to the successor beginning on the first day of the quarter following the acquisition will be determined by combining the transferred portion of the predecessor's experience rating record with the successor's own experience rating record as of the applicable computation date.

(f) Nothing in this Code section shall be construed to affect liens which are created pursuant to Code Section 34-8-167.

(g) Notwithstanding any other provision in this chapter to the contrary, effective July 1, 2006:

(1) If an employer transfers its trade or business, or any portion thereof, to another employer and, at the time of the transfer, there is substantially common ownership, management, or control of the two employers then the rate of contributions attributable to the predecessor shall be transferred to the successor employer to whom such business is so transferred. The rates of contributions of both employers shall be recalculated and made effective immediately upon the date of the transfer of the trade or business.

(2) Whenever the successor is not already an employer at the time of the acquisition, the unemployment experience of the acquired business shall not be transferred to the successor if the Commissioner determines that the successor acquired the business solely or primarily for the purpose of obtaining a lower rate of contribution. Instead, the successor shall be assigned the new employer rate under Code Section 34-8-151. In determining whether the trade or business was acquired solely or primarily for the purpose of obtaining a lower rate of contributions, the Commissioner shall use objective factors which may include the following:

(A) The cost of acquiring the trade or business;

(B) Whether the successor actually continued the business enterprise of the acquired trade or business;

(C) How long the acquired trade or business was continued; and

(D) Whether or not a substantial number of new employees were hired for the performance of duties unrelated to the business activity conducted by the predecessor prior to acquisition.

(h)(1) Any person who knowingly violates or attempts to violate subsection (g) of this Code section or any other provision of this chapter related to determining the assignment of a rate of contributions or any person who knowingly advises another person in a manner that results in a violation of such provision shall be subject to the following penalties:

(A) If the person is an employer, then such employer shall be assigned the highest rate assignable under this chapter for the rate year during which such violation or attempted violation occurred and the three rate years immediately following that rate year; provided, however, that if:

(i) The person's business is already at the highest rate; or

(ii) If the amount of increase in the rate of contributions for such person would be less than 2 percent for such year,

then a penalty rate of contributions of 2 percent of taxable wages shall be imposed for such year;

(B) If the person is not an employer, such person shall be subject to a civil monetary penalty of not more than $5,000.00 per violation. Any such fine collected shall be deposited in the penalty and interest account established under Code Section 34-8-92.

(2) For the purposes of this subsection, the term "knowingly" means having actual knowledge of or acting with deliberate ignorance or reckless disregard for the prohibited act or omission.

(3) For the purposes of this subsection, the term "violates or attempts to violate" includes, but is not limited to, intent to evade, misrepresentation, and willful nondisclosure.

(4) For the purposes of this subsection, the term "person" shall have the meaning given such term by Section 7701(a)(1) of the Internal Revenue Code of 1986, as amended.

(5) In addition to the penalty imposed by paragraph (1) of this subsection, any violation of this Code section may be prosecuted as a felony under Code Section 16-10-20.

(6) The Commissioner shall establish procedures to identify the occurrence of any transfer or acquisition of a business that violates any provision of this Code section.

(i) For the purposes of this Code section and administration of the Employment Security Law, the terms "trade, business, or assets" and "trade or business" shall include:

(1) The employer's work force or any part of the employer's work force; and

(2) Any part of the employer's trade, business, or assets, whether or not clearly identifiable or separable within the meaning of subsection (c) of this Code section.

Tax liability under Chapter 7 of Title 48 shall not be affected by the definitions of "trade, business, or assets" and "trade or business" in this Code section.



§ 34-8-154. Separate accounts

Except as provided in Code Section 34-8-161, the Commissioner shall maintain a separate account for each employer and shall credit such account with all the contributions paid by that employer. Nothing in this chapter shall be construed to grant any employer or individuals in the service of such employer prior claims or rights to the amounts paid by the employer into the fund.



§ 34-8-155. Benefit experience; variations from standard rate

(a) Employers shall be classified in accordance with their actual experience in the payment of contributions and with respect to benefits charged against their accounts so that contribution rates will reflect such experience. Employer rates shall be computed based on each employer's own experience rating record as of the computation date, June 30 of each year. The computed rate shall apply to taxable wages paid during the calendar year immediately following the computation date.

(b) Any employer who has failed to file all required tax and wage reports, including all such reports of all predecessor employers, by the end of the month following any computation date shall be notified by the department of such failure. If the required tax and wage reports remain unfiled 30 days following notice, the employer will not be eligible for a rate computation but shall be assigned the maximum rate allowable after application of the State-wide Reserve Ratio, if computed for such year, as provided in Code Section 34-8-156. Employers having positive reserve accounts will be assigned the maximum rate allowable for positive reserve accounts. Employers having deficit reserve accounts will be assigned the maximum rate allowable for deficit reserve accounts. Such rates shall remain effective until the end of the calendar year for which the rates have been assigned.

(c) For the periods prior to April 1, 1987, or after December 31, 2022, variations from the standard rate of contributions shall be determined in accordance with the following requirements:

(1) If, on the computation date, the total of an employer's contributions exceeds the total benefits charged to its account, its contribution rate for the following calendar year shall be determined by subtracting benefits charged from contributions and dividing the difference by the employer's average annual payroll. The resulting percentage will then be applied to the following rate table. Contributions paid by the end of the month following the computation date and contributions paid within 30 days of notice of failure to file all required tax and wage reports will be considered as having been paid on the computation date.

RATE TABLE FOR EMPLOYERS

WITH POSITIVE RESERVE ACCOUNTS

If the excess percentage:

--------------------------------------------------------------- ------------

-

Equals But Is The Contribution

or Less Rate Is

Exceeds Than (Percent)

0.00 0.86 2.16

0.86 1.17 2.08

1.17 1.48 2.00

1.48 1.79 1.92

1.79 2.10 1.84

2.10 2.41 1.76

2.41 2.72 1.68

2.72 3.04 1.60

3.04 3.35 1.52

3.35 3.65 1.44

3.65 3.97 1.36

3.97 4.29 1.28

4.29 4.60 1.20

4.60 4.91 1.12

4.91 5.22 1.04

5.22 5.53 0.96

5.53 5.84 0.88

5.84 6.15 0.80

6.15 6.47 0.72

6.47 6.77 0.64

6.77 7.08 0.56

7.08 7.40 0.48

7.40 7.71 0.40

7.71 8.02 0.32

8.02 8.33 0.24

8.33 8.64 0.16

8.64 8.95 0.08

8.95 and over 0.04

(2) If, on the computation date, the total of an employer's contributions is less than the total benefits charged to its account, its contribution rate for the following calendar year shall be determined by subtracting contributions from benefits charged and dividing the difference by the employer's average annual payroll. The resulting percentage will then be applied to the following rate table. Contributions paid by the end of the month following the computation date and contributions paid within 30 days of notice of failure to file all required tax and wage reports will be considered as having been paid on the computation date.

RATE TABLE FOR EMPLOYERS

WITH DEFICIT RESERVE ACCOUNTS

If the deficit percentage:

--------------------------------------------------------------- ------------

-

Equals But Is The Contribution

or Less Rate Is

Exceeds Than (Percent)

0.0 0.5 2.2

0.5 1.5 2.4

1.5 2.5 2.6

2.5 3.5 2.8

3.5 4.5 3.0

4.5 5.5 3.2

5.5 6.5 3.4

6.5 7.5 3.6

7.5 8.5 3.8

8.5 9.5 4.0

9.5 10.5 4.2

10.5 11.5 4.4

11.5 12.5 4.6

12.5 13.5 4.8

13.5 14.5 5.0

14.5 15.5 5.2

15.5 and over 5.4

(d) For the periods on or after April 1, 1987, but on or before December 31, 1999, variations from the standard rate of contributions shall be determined in accordance with the following requirements:

(1) If, on the computation date, the total of an employer's contributions exceeds the total benefits charged to its account, its contribution rate for the following calendar year shall be determined by subtracting benefits charged from contributions and dividing the difference by the employer's average annual payroll. The resulting percentage will then be applied to the following rate table. Contributions paid by the end of the month following the computation date and contributions paid within 30 days of notice of failure to file all required tax and wage reports will be considered as having been paid on the computation date.

RATE TABLE FOR EMPLOYERS

WITH POSITIVE RESERVE ACCOUNTS

If the excess percentage:

--------------------------------------------------------------- ------------

-

Equals But Is The Contribution

or Less Rate Is

Exceeds Than (Percent)

0.00 0.86 2.125

0.86 1.17 2.043

1.17 1.48 1.962

1.48 1.79 1.881

1.79 2.10 1.800

2.10 2.41 1.725

2.41 2.72 1.643

2.72 3.04 1.562

3.04 3.35 1.481

3.35 3.65 1.400

3.65 3.97 1.325

3.97 4.29 1.243

4.29 4.60 1.162

4.60 4.91 1.081

4.91 5.22 1.000

5.22 5.53 0.925

5.53 5.84 0.843

5.84 6.15 0.762

6.15 6.47 0.681

6.47 6.77 0.600

6.77 7.08 0.525

7.08 7.40 0.443

7.40 7.71 0.362

7.71 8.02 0.281

8.02 8.33 0.200

8.33 8.64 0.125

8.64 8.95 0.043

8.95 and over 0.040

(2) If, on the computation date, the total of an employer's contributions is less than the total benefits charged to the account of such employer, the contribution rate for the following calendar year shall be determined by subtracting contributions from benefits charged and dividing the difference by the employer's average annual payroll. The resulting percentage will then be applied to the following rate table. Contributions paid by the end of the month following the computation date and contributions paid within 30 days of notice of failure to file all required tax and wage reports will be considered as having been paid on the computation date.

RATE TABLE FOR EMPLOYERS

WITH DEFICIT RESERVE ACCOUNTS

If the deficit percentage:

--------------------------------------------------------------- ------------

-

Equals But Is The Contribution

or Less Rate Is

Exceeds Than (Percent)

0.0 0.5 2.16

0.5 1.5 2.36

1.5 2.5 2.56

2.5 3.5 2.76

3.5 4.5 2.96

4.5 5.5 3.16

5.5 6.5 3.36

6.5 7.5 3.56

7.5 8.5 3.76

8.5 9.5 3.96

9.5 10.5 4.16

10.5 11.5 4.36

11.5 12.5 4.56

12.5 13.5 4.76

13.5 14.5 4.96

14.5 15.5 5.16

15.5 and over 5.40

(e) For the periods on or after January 1, 2000, but on or before December 31, 2022, variations from the standard rate of contributions shall be determined in accordance with the following requirements:

(1) If, on the computation date, the total of an employer's contributions exceeds the total benefits charged to its account, its contribution rate for the following calendar year shall be determined by subtracting benefits charged from contributions and dividing the difference by the employer's average annual payroll. The resulting percentage will then be applied to the following rate table. Contributions paid by the end of the month following the computation date and contributions paid within 30 days of notice of failure to file all required tax and wage reports will be considered as having been paid on the computation date.

RATE TABLE FOR EMPLOYERS

WITH POSITIVE RESERVE ACCOUNTS

If the excess percentage:

--------------------------------------------------------------- ------------

-

Equals But Is The Contribution

or Less Rate Is

Exceeds Than (Percent)

0.00 0.86 2.110

0.86 1.17 2.028

1.17 1.48 1.947

1.48 1.79 1.866

1.79 2.10 1.785

2.10 2.41 1.710

2.41 2.72 1.628

2.72 3.04 1.547

3.04 3.35 1.466

3.35 3.65 1.385

3.65 3.97 1.310

3.97 4.29 1.228

4.29 4.60 1.147

4.60 4.91 1.066

4.91 5.22 0.985

5.22 5.53 0.910

5.53 5.84 0.828

5.84 6.15 0.747

6.15 6.47 0.666

6.47 6.77 0.585

6.77 7.08 0.510

7.08 7.40 0.428

7.40 7.71 0.347

7.71 8.02 0.266

8.02 8.33 0.185

8.33 8.64 0.110

8.64 8.95 0.028

8.95 and over 0.025

(2) If, on the computation date, the total of an employer's contributions is less than the total benefits charged to its account, its contribution rate for the following calendar year shall be determined by subtracting contributions from benefits charged and dividing the difference by the employer's average annual payroll. The resulting percentage will then be applied to the following rate table. Contributions paid by the end of the month following the computation date and contributions paid within 30 days of notice of failure to file all required tax and wage reports will be considered as having been paid on the computation date.

RATE TABLE FOR EMPLOYERS

WITH DEFICIT RESERVE ACCOUNTS

If the deficit percentage:

--------------------------------------------------------------- ------------

-

Equals But Is The Contribution

or Less Rate Is

Exceeds Than (Percent)

0.0 0.5 2.15

0.5 1.5 2.35

1.5 2.5 2.55

2.5 3.5 2.75

3.5 4.5 2.95

4.5 5.5 3.15

5.5 6.5 3.35

6.5 7.5 3.55

7.5 8.5 3.75

8.5 9.5 3.95

9.5 10.5 4.15

10.5 11.5 4.35

11.5 12.5 4.55

12.5 13.5 4.75

13.5 14.5 4.95

14.5 15.5 5.15

15.5 and over 5.40

(f) (1) Subject to the provisions of paragraph (2) of this subsection, contribution rates for experience rated employers for the time periods:

(A) January 1, 2000, to December 31, 2000;

(B) January 1, 2001, to December 31, 2001;

(C) January 1, 2002, to December 31, 2002; and

(D) January 1, 2003, to December 31, 2003

shall not be imposed above the level of 1.0 percent of statutory contribution rates.

(2) The Governor shall have authority to suspend by executive order any future portion of the reduction in calculated rates provided for in paragraph (1) of this subsection in the event the Governor determines, upon the recommendation of the Commissioner, that suspension of said reduction is in the best interests of the State of Georgia.



§ 34-8-156. State-wide Reserve Ratio; reduction in tax rate

(a) A State-wide Reserve Ratio shall be computed as of June 30 of each year by dividing the balance in the trust fund, including accrued interest, by the total covered wages paid in the state during the previous calendar year. Any amount credited to the state's account under Section 903 of the Social Security Act, as amended, which has been appropriated for the expenses of administration, whether or not withdrawn from the trust fund, shall be excluded from the trust fund balance in computing the State-wide Reserve Ratio.

(b) For the period on or after January 1, 1990, but prior to January 1, 1995:

(1) When the State-wide Reserve Ratio, as computed above, is 3.3 percent or more for any calendar year, each employer who does not have a deficit reserve balance shall have its contribution rate at the time of computation credited by applying an overall reduction of the rate in accordance with the following table:

If the State-wide Reserve Ratio:

Equals But Is Overall

or Exceeds Less Than Reduction

--------- --------- ---------

3.3 percent 3.7 percent 40 percent

3.7 percent and over 60 percent

(2) When the State-wide Reserve Ratio, as calculated above, is less than 3.0 percent, there shall be an overall increase in the rate, as of the computation date, for each employer whose rate is computed under a rate table in Code Section 34-8-155 in accordance with the following table:

If the State-wide Reserve Ratio:

Equals But Is Overall

or Exceeds Less Than Increase

--------- --------- ---------

2.6 percent 3.0 percent 40 percent

Under 2.6 percent 60 percent

(c) For the period on or after January 1, 1995, but prior to January 1, 1997:

(1) When the State-wide Reserve Ratio, as computed above, is 3.3 percent or more for any calendar year, each employer who does not have a deficit reserve balance shall have its contribution rate at the time of computation credited by applying an overall reduction of the rate in accordance with the following table:

If the State-wide Reserve Ratio:

Equals But Is Overall

or Exceeds Less Than Reduction

--------- --------- ---------

3.3 percent 3.7 percent 40 percent

3.7 percent and over 50 percent

(2) When the State-wide Reserve Ratio, as calculated above, is less than 3.0 percent, there shall be an overall increase in the rate, as of the computation date, for each employer whose rate is computed under a rate table in Code Section 34-8-155 in accordance with the following table:

If the State-wide Reserve Ratio:

Equals But Is Overall

or Exceeds Less Than Increase

--------- --------- ---------

2.6 percent 3.0 percent 40 percent

Under 2.6 percent 50 percent

(d) (1) For the period on or after January 1, 1997, but prior to January 1, 1998:

(A) When the State-wide Reserve Ratio, as computed above, is 3.0 percent or more for any calendar year, each employer who does not have a deficit reserve balance shall have its contribution rate at the time of computation credited by applying an overall reduction of the rate in accordance with the following table:

If the State-wide Reserve Ratio:

Equals But Is Overall

or Exceeds Less Than Reduction

--------- --------- ---------

3.0 percent 3.6 percent 25 percent

3.6 percent and over 50 percent

(B) When the State-wide Reserve Ratio, as calculated above, is less than 2.6 percent, there shall be an overall increase in the rate, as of the computation date, for each employer whose rate is computed under a rate table in Code Section 34-8-155 in accordance with the following table:

If the State-wide Reserve Ratio:

Equals But Is Overall

or Exceeds Less Than Increase

--------- --------- ---------

1.8 percent 2.6 percent 25 percent

Under 1.8 percent 50 percent

(2) For the period on or after January 1, 1998, but prior to January 1, 1999:

(A) When the State-wide Reserve Ratio, as computed above, is 2.4 percent or more for any calendar year, each employer who does not have a deficit reserve balance shall have its contribution rate at the time of computation credited by applying an overall reduction of the rate in accordance with the following table:

If the State-wide Reserve Ratio:

Equals But Is Overall

or Exceeds Less Than Reduction

--------- --------- ---------

2.4 percent 2.7 percent 25 percent

2.7 percent and over 50 percent

(B) When the State-wide Reserve Ratio, as calculated above, is less than 2.1 percent, there shall be an overall increase in the rate, as of the computation date, for each employer whose rate is computed under a rate table in Code Section 34-8-155 in accordance with the following table:

If the State-wide Reserve Ratio:

Equals But Is Overall

or Exceeds Less Than Increase

--------- --------- ---------

1.8 percent 2.1 percent 25 percent

Under 1.8 percent 50 percent

(3) For the period on or after January 1, 1999, but prior to January 1, 2000:

(A) When the State-wide Reserve Ratio, as computed above, is 2.4 percent or more for any calendar year, each employer who does not have a deficit reserve balance shall have its contribution rate at the time of computation credited by applying an overall reduction of the rate in accordance with the following table:

If the State-wide Reserve Ratio:

Equals But Is Overall

or Exceeds Less Than Reduction

--------- --------- ---------

2.4 percent 2.7 percent 25 percent

2.7 percent and over 50 percent

(B) When the State-wide Reserve Ratio, as calculated above, is less than 2.0 percent, there shall be an overall increase in the rate, as of the computation date, for each employer whose rate is computed under a rate table in Code Section 34-8-155 in accordance with the following table:

If the State-wide Reserve Ratio:

Equals But Is Overall

or Exceeds Less Than Increase

--------- --------- ---------

1.8 percent 2.0 percent 25 percent

Under 1.8 percent 50 percent

(4) For the period on or after January 1, 2000:

(A) When the State-wide Reserve Ratio, as calculated above, is 2.4 percent or more for any calendar year, each employer who does not have a deficit reserve balance shall have its contribution rate at the time of computation credited by applying an overall reduction of the rate in accordance with the following table:

If the State-wide Reserve Ratio:

Equals But Is Overall

or Exceeds Less Than Reduction

--------- --------- ---------

2.4 percent 2.7 percent 25 percent

2.7 percent and over 50 percent

(B) Except for any year or portion of a year during which the provisions of paragraph (1) of subsection (f) of Code Section 34-8-155 apply, when the State-wide Reserve Ratio, as calculated above, is less than 1.7 percent, there shall be an overall increase in the rate, as of the computation date, for each employer whose rate is computed under a rate table in Code Section 34-8-155 in accordance with the following table:

If the State-wide Reserve Ratio:

Equals But Is Overall

or Exceeds Less Than Increase

--------- --------- ---------

1.5 percent 1.7 percent 25 percent

1.25 percent 1.5 percent 50 percent

0.75 percent 1.25 percent 75 percent

Under 0.75 percent 100 percent

provided, however, that for the periods of January 1 through December 31, 2004; January 1 through December 31, 2005; and January 1 through December 31, 2006, the overall increase in the rate required under this subparagraph shall be suspended and the provisions of this subparagraph shall be null and void, except in the event the State-wide Reserve Ratio, as calculated above, is less than 1.00 percent on the computation date with respect to rates applicable to calendar year 2004, 2005, or 2006, then for each such year the Commissioner of Labor shall have the option of imposing an increase in the overall rate of up to 35 percent, as of the computation date, for each employer whose rate is computed under a rate table in Code Section 34-8-155; and provided, further, that for the periods of January 1 through December 31, 2007, January 1 through December 31, 2008, January 1 through December 31, 2009, January 1 through December 31, 2010, January 1 through December 31, 2011, and January 1 through December 31, 2012, the overall increase in the rate required under this subparagraph shall be suspended and the provisions of this subparagraph shall be null and void, except in the event the State-wide Reserve Ratio, as calculated above, is less than 1.25 percent on the computation date with respect to rates applicable to calendar year 2007, 2008, 2009, 2010, 2011, or 2012, then for each such year the Commissioner of Labor shall have the option of imposing an increase in the overall rate of up to 50 percent, as of the computation date, for each employer whose rate is computed under a rate table in Code Section 34-8-155; and provided, further, that for the period of January 1 through December 31, 2013, and for each calendar year period thereafter, the overall increase in the rate required under this subparagraph shall be suspended and the provisions of this subparagraph shall be null and void, except in the event the State-wide Reserve Ratio, as calculated above, is less than 1.25 percent on the computation date with respect to rates applicable to calendar year 2013 or any calendar year thereafter, then for each such year the Commissioner of Labor shall have the option of imposing an increase in the overall rate of up to 50 percent, as of the computation date, for each employer whose rate is computed under a rate table in Code Section 34-8-155; provided, however, that if any funds borrowed by the Commissioner from the United States Treasury pursuant to Code Section 34-8-87 are unpaid or if the Unemployment Compensation Fund balance is less than $1 billion, then the Commissioner of Labor shall impose an increase in the overall rate of 50 percent, as of the computation date, for each employer whose rate is computed under a rate table in Code Section 34-8-155.

(e) (1) For any calendar year prior to January 1, 1999, with respect to which the State-wide Reserve Ratio shall equal or exceed 2.1 percent, as computed pursuant to the provisions of this Code section, contribution rates shall be further reduced for the succeeding calendar year by a percentage which shall be computed in the following manner:

(A) The dollar amount by which the Unemployment Trust Fund exceeds the dollar amount which equates to a State-wide Reserve Ratio of 2.1 percent shall be divided by the total of contributions collected attributable to wages paid during the preceding calendar year, excluding penalty and interest, as of the computation date as that term is defined in Code Section 34-8-28;

(B) The resulting percentage shall be used to reduce all experience rated contribution rates by that same percentage; provided, however, that the resulting reduction shall not reduce contribution rates below the level which will produce a contribution rate of 5.4 percent for maximum deficit reserve accounts. This reduction in contribution rates shall be valid for the succeeding calendar year only; and

(C) Accounts which are not eligible for a computed contribution rate as provided in Code Section 34-8-152 shall not receive the reduction in rates.

(2) For any calendar year on and after January 1, 1999, with respect to which the State-wide Reserve Ratio shall equal or exceed 2.0 percent, as computed pursuant to the provisions of this Code section, contribution rates shall be further reduced for the succeeding calendar year by a percentage which shall be computed in the following manner:

(A) The dollar amount by which the Unemployment Trust Fund exceeds the dollar amount which equates to a State-wide Reserve Ratio of 2.0 percent shall be divided by the total of contributions collected attributable to wages paid during the preceding calendar year, excluding penalty and interest, as of the computation date as that term is defined in Code Section 34-8-28;

(B) The resulting percentage shall be used to reduce all experience rated contribution rates by that same percentage; provided, however, that the resulting reduction shall not reduce contribution rates below the level which will produce a contribution rate of 5.4 percent for maximum deficit reserve accounts. This reduction in contribution rates shall be valid for the succeeding calendar year only; and

(C) Accounts which are not eligible for a computed contribution rate as provided in Code Section 34-8-152 shall not receive the reduction in rates.

(f) The computed rates after application of percentage reductions or increases will be rounded to the nearest one-hundredth of 1 percent. The Commissioner will give notice to each employer on any rate change by reason of the above provisions.



§ 34-8-157. Regular benefits paid to be charged against experience rating account

(a) Regular benefits paid with respect to all benefit years that begin on or after January 1, 1992, but prior to July 1, 2015, shall be charged against the experience rating account or reimbursement account of employers in the following manner:

(1) Benefits paid shall be charged to the account of the most recent employer, as that term is defined in Code Section 34-8-43, including benefits paid based upon insured wages which were earned to requalify following a period of disqualification as provided in Code Section 34-8-194;

(2) (A) Except as otherwise provided in paragraph (3) of this subsection, benefits charged to the account of an employer shall not exceed the amount of wages paid by such employer during the period beginning with the base period of the individual's claim and continuing through the individual's benefit year.

(B) Except as otherwise provided in paragraph (3) of this subsection, benefits shall not be charged to the account of an employer when an individual's overpayment is waived pursuant to Code Section 34-8-254.

(C) Except as otherwise provided in paragraph (3) of this subsection, for the purposes of calculating an employer's contribution rate, an account of an employer shall not be charged for benefits paid to an individual for unemployment that is directly caused by a presidentially declared natural disaster;

(3) (A) An employer shall respond in a timely and adequate manner to a notice of a claim filing or a written request by the department for information relating to a claim for benefits as specified in the rules or regulations prescribed by the Commissioner.

(B) Any violation of subparagraph (A) of this paragraph by an employer or an officer or agent of an employer absent good cause may result in the employer's account being charged for overpayment of benefits paid due to such violation even if the determination is later reversed; provided, however, that upon the finding of three violations of subparagraph (A) of this paragraph within a calendar year resulting in an overpayment of benefits, an employer's account shall be charged for any additional overpayment and shall not be relieved of such charges unless good cause is shown; and

(4) Benefits paid to individuals shall be charged against the Unemployment Trust Fund when benefits are paid but not charged against an employer's experience rating account as provided in this Code section.

(b) (1) Regular benefits paid with respect to all benefit years that begin on or after July 1, 2015, shall be charged against the experience rating account or reimbursement account of the most recent employer as defined in subsection (a) of Code Section 34-8-43, provided that:

(A) The most recent employer is a liable employer, as provided in Code Section 34-8-42; and

(B) (i) The most recent employer separated the individual from work under nondisqualifying conditions, or files the claim for the individual by submitting such reports as authorized by the Commissioner; or

(ii) The individual separated from the most recent employer under nondisqualifying conditions.

(2) Regular benefits to be charged against the experience rating account or reimbursement account of the most recent employer pursuant to paragraph (1) of this subsection shall be charged in the following manner:

(A) Benefits paid shall be charged to the account of the most recent employer as defined in Code Section 34-8-43, including those benefits paid based upon insured wages which were earned to requalify following a period of disqualification as provided in Code Section 34-8-194;

(B) Except as otherwise provided in subparagraph (E) of this paragraph, benefits charged to the account of an employer shall not exceed the amount of wages paid by such employer during the period beginning with the base period of the individual's claim and continuing though the individual's benefit year;

(C) Except as otherwise provided in subparagraph (E) of this paragraph, benefits shall not be charged to the account of an employer when an individual's overpayment is waived pursuant to Code Section 34-8-254;

(D) Except as otherwise provided in subparagraph (E) of this paragraph, for the purposes of calculating an employer's contribution rate, an account of an employer shall not be charged for benefits paid to an individual for unemployment that is directly caused by a presidentially declared natural disaster;

(E) (i) An employer shall respond in a timely and adequate manner to a notice of a claim filing or a written request by the department for information relating to a claim for benefits as specified in the rules or regulations prescribed by the Commissioner.

(ii) Any violation of division (i) of this subparagraph by an employer or an officer or agent of an employer absent good cause may result in the employer's account being charged for overpayment of benefits paid due to such violation even if the determination is later reversed; provided, however, that upon the finding of three violations of division (i) of this subparagraph within a calendar year resulting in an overpayment of benefits, an employer's account shall be charged for any additional overpayment and shall not be relieved of such charges unless good cause is shown; and

(F) Benefits paid to individuals shall be charged against the Unemployment Trust Fund when benefits are paid but not charged against an employer's experience rating account as provided in this Code section or when the employer is not a liable employer as provided in Code Section 34-8-42.

(c) (1) Payments of extended benefits as provided in Code Section 34-8-197 shall be charged to an employer's experience rating account in the same proportion as regular benefits are charged, except an employer shall be charged for only 50 percent of its portion of the extended benefits paid for all weeks after the first week of extended benefits; provided, however, that benefits paid that are attributable to service in the employ of any governmental entity as described in subsection (h) of Code Section 34-8-35 shall be financed in their entirety by such governmental entity which is charged as provided in this Code section.

(2) As provided by 26 U.S.C. Section 3304, only 50 percent of extended benefits paid shall be charged to the individual's employers as described in paragraph (1) of this subsection. However, if the federal government does not reimburse the 50 percent for the first week of extended benefits paid, employers shall be charged 100 percent of such first week of extended benefits paid. When employers have been determined to be relieved from charges, such payments shall be charged against the Unemployment Trust Fund in the appropriate amount.

(d) The Commissioner shall by regulation provide for the notification of each employer of charges made against its account at intervals not less frequent than semiannually. The charges in such notification shall be binding upon each employer for all purposes unless the employer files a request for review and redetermination in writing. Such request must set forth the charges to which the employer objects and the basis of the objection. The request must be made within 15 days of the prescribed notification. Upon such request being filed, the employer shall be granted an opportunity for a fair hearing. However, no employer shall have standing in any proceeding to contest the chargeability to its account of any benefit paid in accordance with a determination, redetermination, or decision pursuant to Articles 7 and 8 of this chapter, except upon the ground that the services upon which such benefits were found to be chargeable did not constitute services performed in employment for the employer and only in the event that the employer was not a party to such determination, redetermination, or decision, or to any other proceedings under this chapter in which the character of such services was determined. The employer shall be promptly notified of the Commissioner's redetermination. The redetermination shall become final unless a petition for judicial review is filed within 15 days after notice of redetermination. Such notice shall be mailed or otherwise delivered to the employer's last known address. The petition for judicial review shall be filed in the Superior Court of Fulton County or in the superior court of the county of residence of the petitioner. In any proceeding under this Code section, the findings of the Commissioner as to the facts, if supported by evidence and in the absence of fraud, shall be conclusive, and the jurisdiction of the court shall be confined to questions of law. No additional evidence shall be received by the court, but the court may order additional evidence to be taken before the Commissioner. The Commissioner may, after hearing such additional evidence, modify the determination and file such modified determination, together with a transcript of the additional record, with the court. Such proceedings shall be heard in a summary manner and shall be given precedence over all other civil cases except cases arising under Articles 7 and 8 of this chapter and Chapter 9 of this title. An appeal may be taken from the decision of the Superior Court of Fulton County or the superior court of the county of residence of the petitioner to the Court of Appeals of Georgia in the same manner as is provided in civil cases.



§ 34-8-158. Financing benefits paid employees of governmental entities and nonprofit organizations

(a) Organizations covered. Benefits paid to employees of governmental entities and nonprofit organizations shall be financed in accordance with this Code section and Code Sections 34-8-157 and 34-8-159 through 34-8-162. For the purpose of this Code section, a nonprofit organization is an organization or a group of organizations described in Section 501(c)(3) of the United States Internal Revenue Code which is exempt from income tax under Section 501(a) of such code. For the purposes of this Code section, a governmental entity is an organization or group of organizations described in subsection (h) of Code Section 34-8-35.

(b) Payments in lieu of contributions. Governmental entities and nonprofit organizations which, pursuant to Code Section 34-8-35, are or become subject to this chapter shall pay contributions under Code Sections 34-8-150 through 34-8-157 unless they elect to make payments in lieu of contributions in accordance with this subsection. All entities which elect to make payments in lieu of contributions shall pay to the Commissioner for the unemployment fund the full amount of regular benefits which are attributable to the service of individuals in their employ during the effective period of election or subjectivity to this chapter.

(c) Procedure for payments in lieu of contributions.

(1) For claims filed prior to January 1, 1992, governmental entities described in subsection (a) of this Code section which elect to make payments in lieu of contributions shall pay the Commissioner for the unemployment fund 100 percent of extended benefits paid which are attributable to the service of individuals in their employ during the effective period. Nonprofit organizations which elect to make payments in lieu of contributions shall pay to the Commissioner for the unemployment fund 50 percent of extended benefits paid which are attributable to the service of individuals in their employ during the effective period; provided, however, that for the first week of extended benefits paid, the reimbursement to the unemployment fund shall be 100 percent of the extended benefits paid.

(2) For claims filed on or after January 1, 1992, an employer who has elected to make payments in lieu of contributions shall pay to the Commissioner for the unemployment fund the amount of benefits paid to former employees when such entity is determined to be the "most recent employer" as defined in Code Section 34-8-43. Extended benefits paid, except as otherwise provided in paragraph (2) of subsection (b) of Code Section 34-8-157, shall be financed in their entirety by governmental entities. Nonprofit organizations shall reimburse 100 percent for the first week of extended benefits paid and 50 percent of extended benefits paid after the first week when any of such entities is determined to be the most recent employer.

(d) Notice of election.

(1) Those entities described in subsection (b) of this Code section may elect to become liable for payments in lieu of contributions for a period of not less than two full calendar years, provided that a written notice of such election is filed with the Commissioner within 30 days of the date of the determination of liability under this chapter. Such election shall consist of the remainder of the calendar year in which the election is made and for not less than the two full ensuing calendar years.

(2) Those entities described in subsection (b) of this Code section which elect to make payments in lieu of contributions will continue to be liable for such payments unless a written notice terminating such election is filed with the Commissioner not later than 30 days prior to the beginning of the calendar year for which such termination shall first be effective.

(3) Any entity described in subsection (b) of this Code section which has been paying contributions under this chapter for at least two full calendar years may change to a reimbursable basis. The change in status shall be accomplished by the filing of a written notice of election to become liable for payments in lieu of contributions not later than 30 days prior to the beginning of the next calendar year. Such election shall not be terminated by the organization for the next two calendar years.

(e) Commissioner's discretion to extend period with respect to written notice of election or termination.

(1) The Commissioner may at his or her discretion extend the period within which a notice of election or a notice of termination must be filed and may permit an election to be retroactive.

(2) The Commissioner, in accordance with such regulations as the Commissioner may prescribe, shall notify each governmental entity or nonprofit organization of any determination relative to its status as an employer and of the effective date of any election which it makes or of any termination of such election. Such determination shall be subject to reconsideration, appeal, and review.



§ 34-8-159. Specific provisions for payments in lieu of contributions

The payments in lieu of contributions as provided in Code Section 34-8-158 shall be made in accordance with the following provisions:

(1) Date payment due. Upon approval by the Commissioner, at the end of each calendar quarter or at the end of such other period as determined by the Commissioner, each organization or group of organizations shall be billed for payments in lieu of contributions charged to it during such quarter or other prescribed period in accordance with Code Section 34-8-158. Provisions applicable to contributing employers in Code Section 34-8-157 under which employers may not be charged do not apply to employers who make payments in lieu of contributions;

(2) Payment to be made not later than 30 days after bill mailed. The payment of any bill rendered under paragraph (1) of this Code section shall be made not later than 30 days after such bill was mailed to the last known address of the organization or was otherwise delivered to it unless there has been an application for review and redetermination in accordance with paragraph (4) of this Code section;

(3) Payments made not to be deducted from remuneration of individuals. Payments made by any governmental entity or nonprofit organization under this Code section shall not be deducted or deductible, in whole or in part, from the remuneration of individuals in the employ of the governmental entity or nonprofit organization;

(4) Amount specified in billing conclusive. The amount due specified in any billing notice from the Commissioner pursuant to paragraph (1) of this Code section shall be conclusive unless, not later than 15 days after the billing notice was mailed to its last known address or otherwise delivered to it, the organization files an application for redetermination by the Commissioner, setting forth the grounds for such application or appeal. The Commissioner shall promptly review and reconsider the amount due specified in the billing notice and shall thereafter issue a redetermination in any case in which such application for redetermination has been filed. Any such redetermination shall be conclusive with respect to the organization unless, not later than 15 days after the redetermination was mailed to its last known address or otherwise delivered, the organization files an appeal, setting forth the grounds for the appeal. Proceedings on appeal from the amount of a billing notice rendered under this Code section or a redetermination of such amount shall be in accordance with regulations as prescribed by the Commissioner; and

(5) Past due payments. Past due payments in lieu of contributions shall be subject to the same interest and penalties that, pursuant to Code Sections 34-8-165 and 34-8-166, apply to past due contributions. Interest or penalties shall not accrue with respect to any portion of the amount billed on which the employer prevails in the redetermination, but shall continue to accrue as to any portion of the amount billed on which the employer does not prevail.



§ 34-8-160. Surety bond required

(a) Authority to require surety bond. For the purposes of this Code section, a surety bond is a bond of surety issued by an organization licensed and authorized to issue such bond in the State of Georgia. In the discretion of the Commissioner, any organization that elects to become liable for payments in lieu of contributions shall be required, within 30 days after the effective date of its election, to execute and file with the Commissioner a cash deposit or surety bond approved by the Commissioner. In the sole discretion of the Commissioner, the department may secure such bonds and defray all or any portion of such cost to the employers covered under the bond. In the event the Commissioner elects to require any organization to execute and file a cash deposit or surety bond, the amount of such deposit or surety bond shall be determined in accordance with the provisions of subsection (b) of this Code section.

(b) Amount; renewal; deposit.

(1) Amount of surety bond. The amount of the surety bond or cash deposit required by subsection (a) of this Code section shall be equal to 2.7 percent of the organization's taxable wages paid for employment, as defined in paragraph (1) of subsection (b) of Code Section 34-8-49, for the four calendar quarters immediately preceding the effective date of the election, the renewal date in the case of a surety bond, or a biennial anniversary of the effective date of election in the case of a deposit of money, whichever date shall be most recent and applicable. If the organization did not pay wages in each of such four calendar quarters, the amount of the surety bond or cash deposit shall be as determined by the Commissioner.

(2) Renewal of bond; adjustments. Any surety bond deposited under this subsection shall be in force for a period of not less than two full calendar years and shall be renewed, with the approval of the Commissioner, at such times as the Commissioner may prescribe but not less frequently than at two-year intervals as long as the organization continues to be liable for payments in lieu of contributions. The Commissioner shall require adjustments to be made in a previously filed bond as deemed appropriate. If the bond is to be increased, the adjusted bond shall be filed by the organization within 30 days of the date notice of the required adjustment was mailed or otherwise delivered to it. Failure by any organization covered by such bond to pay the full amount of payments in lieu of contributions when due, together with any applicable interest and penalties, shall render the surety liable on said bond to the extent of the bond as though the surety were such organization.

(3) Deposit of money. Any deposit of money in accordance with this subsection shall be retained by the Commissioner in an escrow account until liability under the election is terminated, at which time it shall be returned to the organization less any deductions as provided in this paragraph. The Commissioner may deduct the amount necessary to satisfy any delinquent payments in lieu of contributions and any applicable interest, penalties, and costs as provided in Code Section 34-8-159 from the cash deposit required of an organization under this subsection. The Commissioner shall require the organization, within 30 days following any deduction from a cash deposit under the provisions of this paragraph, to deposit sufficient additional moneys to bring the organization's funds in escrow to the prior level. The Commissioner may at any time review the adequacy of the deposit made by any organization. If as a result of such review the Commissioner determines that an adjustment is necessary, the Commissioner shall require the organization to make additional deposits within 30 days of written notice of the determination or shall return to it such portion of the deposit that is no longer considered necessary, whichever action is appropriate.

(4) Failure to make security deposit. If any organization subject to this subsection fails to file a surety bond, make a cash deposit, file a surety bond in an increased amount, or increase the amount of a previously made cash deposit as provided under this Code section, the Commissioner may terminate such organization's election to make payments in lieu of contributions and such termination shall continue for not less than the eight consecutive calendar quarter periods beginning with the quarter in which such termination becomes effective; provided, however, that the Commissioner may in his or her discretion extend the posting of a cash deposit, the filing of a surety bond, or the extension of an adjustment period by not more than 30 days.

(5) Deposit of securities. The Commissioner may allow the deposit of securities acceptable to him or her in lieu of either the cash deposit or surety bond referenced in this Code section. The value of securities deposited shall be in accordance with regulations prescribed by the Commissioner.



§ 34-8-161. Group accounts

Two or more employers who have become liable for payments in lieu of contributions in accordance with the provisions of Code Section 34-8-158 may file a joint application to the Commissioner for the establishment of a group account for the purpose of sharing the cost of benefits paid that are attributable to service in the employ of such employers. Each such application shall identify and authorize a group representative to act as the group's agent for the purposes of this Code section. Upon the approval of the application, the Commissioner shall establish a group account for such employers, effective as of the beginning of the calendar quarter in which the Commissioner receives the application, and shall notify the group's representative of the effective date of the account. Such account shall remain in effect for not less than two calendar years and thereafter until terminated at the discretion of the Commissioner or upon application by the group. Upon establishment of the account, each member of the group shall be liable for payments in lieu of contributions with respect to each calendar quarter in the amount that bears the same ratio to the total benefits paid in such quarter that are attributable to service performed in the employ of all members of the group as the total wages paid for service in employment by such member in such quarter bear to the total wages paid during such quarter for service performed in the employ of all members of the group. The Commissioner shall prescribe such regulations as deemed necessary with respect to applications for establishment, maintenance, and termination of group accounts that are authorized by this Code section, for addition of new members to and withdrawal of active members from such accounts, and for the determination of the amounts that are payable under this Code section by members of the group and the time and manner of such payments.



§ 34-8-162. Establishment, administration, and contents of cash deposit escrow fund; deposit in and withdrawals from fund

(a) There is established as a trust fund, separate and apart from all other public moneys or other funds of this state, a cash deposit escrow fund, which shall be administered by the Commissioner in accordance with such regulations as he or she may prescribe. This fund shall consist of all moneys deposited by employers with the Commissioner pursuant to paragraph (3) of subsection (b) of Code Section 34-8-160 and all interest thereon.

(b) The Commissioner shall be custodian of the fund and shall administer it in accordance with such regulations as the Commissioner shall prescribe. All moneys payable to the fund shall, upon receipt thereof by the Commissioner, immediately be deposited in the fund. All moneys in this fund shall be deposited in a bank or public depository in which general funds of the state may be deposited, except that moneys in this fund shall not be commingled with other state funds but shall be maintained in a separate account on the books of the depository bank. Such moneys shall be secured by the depository bank to the same extent and in the same manner as required by the general depository laws of this state; and collateral pledged for this purpose or bonds given for this purpose shall be kept separate and distinct from any collateral pledged to secure the other funds of the state. The Commissioner shall be liable on his or her official bond for the faithful performance of duties in connection with the cash deposit escrow fund. All sums recovered on any surety bond for losses sustained by the cash deposit escrow fund shall be deposited in said fund.

(c)(1) Moneys shall be withdrawn from the cash deposit escrow fund solely for the purpose of satisfying any delinquent payments in lieu of contributions owed by an organization or groups of organizations pursuant to Code Section 34-8-158. Withdrawals from the cash deposit escrow fund shall be made in accordance with regulations prescribed by the Commissioner and shall not exceed the total amount deposited in the cash deposit escrow fund by each such organization or group of organizations.

(2) Any interest which may accrue as the result of deposits to the cash deposit escrow fund shall, in the discretion of the Commissioner, be withdrawn to the extent necessary to cover deficiencies in the reimbursement account which have not been provided for by the escrow funds. Such withdrawal shall not exceed interest accrued in the cash deposit escrow fund. Interest not used for such purpose shall be retained in the cash deposit escrow fund.



§ 34-8-163. Terminating liability to fund

(a) Except as provided in subsection (c) of this Code section, an employing unit liable under this chapter must apply in writing to the Commissioner prior to April 30 in order to terminate liability. If the Commissioner finds that such employer did not, during the preceding calendar year, have sufficient employment or sufficient payroll to be considered an employer under this chapter, or was not otherwise subject to this chapter, then such coverage shall be terminated as of January 1 of such completed calendar year. Wage credits of any individual may not be decreased as a result of the employer being terminated. For the purpose of this Code section, two or more employing units who are predecessors or successors in a business or organization shall be treated as a single employing unit.

(b) The Commissioner may terminate the liability of an employer without written application of the employer when such employer did not have sufficient employment or sufficient payroll during a calendar year to be considered an employer under this chapter.

(c) All types of elective coverage as provided in paragraph (7) of Code Section 34-8-33 may be terminated in the discretion of the Commissioner at any time subsequent to the first two-year period.



§ 34-8-164. Applications for adjustment or refund

Applications for an adjustment or a refund of contributions, payments in lieu of contributions, or interest thereon, shall be submitted no later than three years from the date such amounts were assessed. Applications must be in writing. The Commissioner shall determine what amounts, if any, were erroneously collected. Adjustments shall be made against subsequent payments. Refunds will be issued, without interest thereon, when adjustments cannot be made. At the option of the Commissioner, the Commissioner may make any adjustments or refunds deemed appropriate for any amounts erroneously collected where no written request for a refund or an adjustment has been received, provided such amounts were assessed within the last seven years. Amounts shall be refunded from the fund into which they were deposited.



§ 34-8-165. Tax and wage reports; penalty for failure to file; fraudulent reports

(a) (1) In accordance with such regulations as the Commissioner may prescribe, tax and wage reports shall become due and be filed by each employer on or before the last day of the month next following the end of the calendar quarter to which such reports apply.

(2) With respect to employers as defined in paragraph (2) of subsection (a) of Code Section 34-8-33, the Commissioner shall provide by regulation for such tax and wage reports to be filed on an annual rather than on a quarterly basis in accordance with federal law. No penalty shall be due for such reports which are filed in the manner and within the time period prescribed by the Commissioner.

(3) Such reports shall list the name, social security number, the amount of wages paid each employee by such employer, and any other information the Commissioner may require.

(b) Any employer who fails to file a tax and wage report on or before the due date as provided in subsection (a) of this Code section shall be penalized in the sum of $20.00 or .05 percent of total wages, whichever is greater, for each month or fraction of a month such report remains delinquent. Such penalty assessments shall be due and payable in the same manner as delinquent contributions. Penalty collection shall be enforced under procedures established by this chapter.

(c) In the discretion of the Commissioner, the imposition of a penalty may be waived. Inadvertent, unavoidable, or unintentional errors or omissions in a tax and wage report which is filed in due time shall not subject the employer to the imposition of the penalty provided in subsection (b) of this Code section.

(d) Fraudulent reports, including intentional errors or omissions, shall also be subject to the criminal provisions provided in Code Section 34-8-256.



§ 34-8-166. Interest on delinquent contribution payments; waiver; reports

(a) Contributions unpaid on the due date established by the Commissioner shall bear interest at the rate of 1.5 percent per month or any fraction of a month. Interest shall continue to accrue until all amounts due, including interest, are received by the Commissioner.

(b) The Commissioner may waive the collection of any accrued interest when it is reasonably determined that the delay in payment of contributions was due to the action or inaction of the department.

(c) The Commissioner shall file an annual report with the Attorney General, the members of the Senate Insurance and Labor Committee, and the members of the House Committee on Industry and Labor stating the number of cases and the total amount of interest which is waived pursuant to this Code section. The Commissioner shall retain on file for five years a detailed statement listing the names of the employers whose interest was waived, the amount of interest waived, the number of cases, and the specified reasons for each waiver under this Code section. This statement shall be available for review by members of the General Assembly, the Attorney General, the state accounting officer, and the state auditor.



§ 34-8-167. Collection of delinquent contribution payments generally

(a) If, after due notice, any employer defaults in any payment of contributions or interest thereon, the amount due, including any penalty, may be collected by civil action maintained in the name of the Commissioner. The employer adjudged in default shall pay the cost of such actions. Civil actions brought under this Code section to collect contributions, interest, or penalties from an employer shall be heard by the superior court at the earliest possible date and shall be entitled to preference upon the calendar of the court over all other civil actions except petitions for judicial review under this chapter and workers' compensation cases arising under Chapter 9 of this title and other actions to which the state is a material party and which are now given precedence.

(b) In addition to any other method provided by law for the collection of contributions, any contribution not paid when due, including any interest, penalty, and costs thereon, may be collected by the Commissioner by and with the same authority as is contained in Code Sections 48-2-55 and 48-3-1 providing for the collection of taxes by the state revenue commissioner. If any contribution or tax imposed by this chapter is not paid within ten days after notice and demand from the Commissioner, the Commissioner shall issue an execution or writ of fieri facias directed to any levying officer designated by the Commissioner, the sheriff, or the lawful deputies of the sheriff of any county of the state requiring such officer to levy upon and sell the real or personal property of any delinquent employer or liable individual found within such officer's county in sufficient amount to satisfy the execution so issued, together with penalties, interest, and all costs of executing and collecting the said execution, and to return such execution to the Commissioner, together with all such sums collected under and by virtue thereof, by a time to be therein specified, not more than 60 days from the date of the execution.

(c) Nothing contained in this Code section shall prevent the Commissioner from having the execution or writ of fieri facias entered upon the general execution docket prior to the time the execution is turned over to a levying officer designated by the Commissioner for collection. The Commissioner may file the execution with the clerk of the superior court of the employer's residence, place of business, or the county in which the employer may own property. It shall then be the duty of the clerk of the superior court of the county in which the execution is filed to enter the execution upon the lien records of the superior court of said county, with the execution being recorded in the same manner and form as prescribed by the general laws of the State of Georgia relating to executions issued by a superior court of this state and processed and transmitted electronically for inclusion in the state-wide uniform automated information system for real and personal property records, as provided in Code Section 15-6-97.

(d) The amount of any contributions not paid when due, including any interest, penalties, and costs, shall constitute a lien upon all property and rights to property and upon all after-acquired property and rights to property, both real and personal, of the employer liable for such contributions. The lien shall attach and be perfected as of the date such contributions become due and shall have parity with other tax liens and be prior, superior, and paramount to all other liens or encumbrances attaching to any of such property; provided, however, the lien shall not be preserved against purchasers, judgment creditors, pledgees, subsequent tax liens, or other liens or encumbrances until an execution for such contributions has been entered on the general execution docket. When the execution has been issued and docketed as required in subsection (c) of this Code section, the lien shall be a perfected lien upon all property and rights to property of the employer, both real and personal, in each county of this state.

(e) All contributions, including interest, penalties, and costs thereon, imposed by this chapter are made a personal debt of the officer, major stockholder, or other person having charge of the affairs of a corporate or association employing unit who is required to file returns or pay the contributions required by this chapter. The Commissioner may assess such officer, stockholder, or other person for the amount of such contributions, penalties, and interest. The provisions of Code Section 34-8-164 and Code Section 34-8-170 shall apply to assessments made pursuant to this subsection. With respect to such officer, stockholder, or other person, the Commissioner shall have all the collection remedies set forth in this chapter.

(f) Any reference within this chapter to the collection of delinquent contributions shall also include payments in lieu of contributions as provided in Code Section 34-8-158.



§ 34-8-168. Authorized collection procedures; application of moneys obtained; procedure to contest execution; Attorney General to represent Commissioner; Commissioner's rights, authority, and prerogatives

(a) The Commissioner or an authorized representative of the Commissioner may use garnishment to collect the tax imposed by this chapter. Garnishment may be issued by the Commissioner in the same manner as is provided for the issuance of garnishment by the state revenue commissioner in Code Section 48-2-55 and by tax collectors in Code Sections 48-3-12 through 48-3-18 and 48-3-23, provided it is unnecessary for the Commissioner or an authorized representative of the Commissioner to make an entry of nulla bona prior to filing a garnishment action.

(b) After due notice and demand for payment, the Commissioner or an authorized representative of the Commissioner may levy upon all property and rights to property, except such as are exempt by law, belonging to such employer or liable individual. As used in this chapter, the term "property and rights to property" includes, but is not limited to, any account in or with a financial institution. Such levy shall be for the payment of the sum due, with penalty and interest for nonpayment, and such additional sums as shall be sufficient for the fees, costs, and expenses of such levy. The Commissioner or an authorized representative of the Commissioner may levy and conduct judicial sales in the manner now provided for sales by sheriffs and constables.

(c) (1) In the case of personal property, the levy shall be advertised ten days before the date of sale. Advertisements of sales shall designate the time and place of sale and give a reasonable description of the property to be sold. Advertisements of sales shall be posted and sales shall be conducted as provided in Code Section 48-2-55.

(2) In the case of real property, the Commissioner or an authorized representative of the Commissioner, after making the levy, shall make a return of such levy on the execution to the sheriff of the county in which the property is located and the sheriff shall proceed to advertise and sell the same as required by law.

(d) The department shall apply all moneys obtained under this Code section first against the expenses of the proceedings and then against the liability in respect to which the levy was made and any other liability owed to the department by the delinquent employer.

(e) (1) Any person in possession of or obligated with respect to property or rights to property subject to levy upon which a levy has been made shall, upon demand of the Commissioner or a duly authorized representative of the Commissioner, surrender such property or rights or discharge such obligation to the Commissioner or a duly authorized representative of the Commissioner, except such part of the property or rights as is subject, at the time of such demand, to an attachment or execution under any judicial process.

(2) Any person who willfully fails or refuses to surrender any property subject to levy shall be personally liable to the Commissioner for a sum equal to the value of the property or rights not so surrendered but not exceeding the amount of contributions, interest, and penalties for the collection of which such levy has been made, together with costs and interest at the rate of 18 percent per annum from the date of such levy. Any amount other than costs recovered under this subsection shall be credited against the subject employer's liability for the collection of which such levy was made.

(3) Any person in possession of or obligated with respect to property or rights to property subject to levy upon which a levy has been made who, upon demand by the Commissioner or the duly authorized representative of the Commissioner, surrenders such property or rights to property or discharges such obligation to the Commissioner or the Commissioner's duly authorized representative shall be discharged from any obligation or liability to the delinquent employer with respect to such property or rights to property arising from such surrender or payment.

(f) (1) In the event that any employer desires to contest the execution, such employer may do so by filing an affidavit of illegality with the levying officer at the time of the levy suspending such execution, as now prescribed by the general laws relating to the filing of affidavits of illegality. When such affidavit is so filed and the tax is paid or bond for the sum sought by the Commissioner is given, it shall be the duty of the levying officer to return the execution, together with the affidavit of illegality and bond and, in case of personal property, bond for the forthcoming of the property, to the clerk of the superior court of the county of the employer or defendant in execution. The superior court of the county shall, at the first or next term, cause the issue so made to be tried by a jury in the superior court of the county of the residence of the employer under the same rules of law and evidence as prevail in this state.

(2) If the department has levied upon property, any person other than the debtor who is liable to pay the debt out of which the levy arose who claims an interest in or lien on that property and claims that property was wrongfully levied upon may bring a civil action against the state in the Superior Court of Fulton County. The action may be brought whether or not that property has been surrendered to the department. The court may grant only the relief provided under paragraph (3) of this subsection. No other action to question the validity of or to restrain or enjoin a levy by the department may be maintained.

(3) In an action under paragraph (2) of this subsection, if a levy would irreparably injure rights to property, the court may enjoin the enforcement of that levy. If the court determines that the property has been wrongfully levied upon, it may grant a judgment for the amount of money obtained by levy.

(4) For purposes of an adjudication under this subsection, the determination of the debt upon which the interest or lien of the department is based is conclusively presumed to be valid. The department shall determine its costs and expenses to be paid in all cases of levy.

(5) The department may refund or credit any amount left after the applications under paragraph (2) of this subsection to the person entitled to that amount, upon submission of a claim therefor and satisfactory proof of the claim.

(g) (1) The department may release the levy upon all or a portion of any property levied upon to facilitate the collection of the liability or to grant relief from a wrongful levy; provided, however, such release shall not prevent any later levy.

(2) If the department determines that property has been the subject of a wrongful levy, the department may return the property at any time or may return an amount of money equal to the amount of moneys levied upon.

(3) The availability of the remedy under this Code section shall not abridge the right of the department to pursue other remedies.

(h) The Attorney General shall represent the Commissioner when any such cases or contests initiated by affidavits of illegality are filed in any county or any legal action in courts results from the issuance of any execution.

(i) The Commissioner, with respect to the administration of this chapter and the collection of contributions pursuant to this chapter and in addition to the authority granted the Commissioner by the provisions of this chapter, shall have the same rights, authority, and prerogatives provided the state revenue commissioner for securing reports and for the collection of taxes as contained in Title 48.



§ 34-8-169. Commissioner's authority to contract with outside entities to provide debt collection services

(a) For the purpose of collecting delinquent contributions, interest, and penalties, the Commissioner may enter into an agreement with one or more private persons, companies, associations, or corporations providing debt collection services with respect to the collection of delinquent contributions, administrative assessments, interest, and penalties. The agreement may provide, at the discretion of the Commissioner, the rate of payment and the manner in which compensation for services shall be paid. The compensation, fees, and expenses may be added to the amount of the delinquent contributions, interest, and penalties and may be collected by the contractor from the debtor. The Commissioner shall provide the necessary information for the contractor to fulfill its obligation under the agreement.

(b) At the discretion of the Commissioner, the contractor may, as part of the collection process, refer the debt to legal representatives for litigation in the name of the Commissioner.

(c) No action taken by the Commissioner pursuant to this Code section shall be construed to be an election to forgo other collection procedures in this article.



§ 34-8-170. Commissioner authorized to estimate contributions due; notice of assessment; jeopardy assessment

(a) If any employer fails or neglects to make a report as required by Code Section 34-8-165 or by rules and regulations, the Commissioner may make an estimate based upon any information in the Commissioner's possession of the amount of wages paid for employment in the period or periods for which no report was filed and upon the basis of such estimate shall compute and assess the amounts of contributions payable by the employer.

(b) If the Commissioner is not satisfied with any report made and filed by any employing unit of the amount of contributions, the Commissioner may compute the amount required to be paid upon the basis of facts contained in the report or reports or may make an estimate upon the basis of any information in his or her possession or that may come into his or her possession and make an assessment of the deficiency.

(c) The assessment shall include penalty as required by Code Section 34-8-165 and interest as required by Code Section 34-8-166 together with all costs incurred in recording and canceling liens.

(d) One or more assessments may be made for the amount due for one or more than one period and overpayments may be offset against underpayments.

(e) The Commissioner shall give to the employing unit against whom an assessment is made a written notice of the assessment. Such notice shall be directed to the last known address of the employing unit as provided to the Commissioner by the employing unit.

(f) (1) Except in the case of failure without good cause to file a return, fraud, or intent to evade any provision of this chapter or authorized regulations, every notice of assessment shall be made within three years after the last day of the month following the close of the calendar quarter during which the contribution liability included in the assessment accrued or within three years after the deficient return is filed, whichever period expires later. An employing unit may waive this limitation period or may consent to its extension.

(2) In case of failure without good cause to file a return, every notice of assessment shall be made within seven years after the last day of the month following the close of the calendar quarter during which the contribution liability included in the assessment accrued. An employer may waive this limitation period or may consent to its extension.

(g) (1) If the Commissioner finds that the collection of any contributions will be jeopardized by delay, the Commissioner shall thereupon make an assessment of those contributions, noting upon the assessment that it is a jeopardy assessment levied under this Code section and the facts upon which the Commissioner finds that collection of contributions will be jeopardized by delay. The amount of the assessment shall be immediately delinquent, whether or not the time otherwise allowed by law or authorized regulations has expired. When applicable, the penalties and interest provided in Code Sections 34-8-165 and 34-8-166 shall attach to the amount of the contributions specified in the jeopardy assessment.

(2) In levying the assessment, the Commissioner may demand a deposit of such security as the Commissioner deems necessary to ensure compliance with the department, including additional security from time to time, but not more frequently than monthly, in the amount of accumulating interest. The deposit of sufficient security to ensure compliance shall stay other collection action by the Commissioner while the assessment is under review. The deposit of the sufficient security shall not be a condition for the exercise of the review and appeal rights of the employer pursuant to this chapter. The filing of a petition for reassessment shall not stay collection action by the Commissioner while the assessment is under review but shall stay the sale of all property other than perishable goods seized by the Commissioner pursuant to the collection action until a final decision from a hearing is issued by the Office of State Administrative Hearings.

(h) A jeopardy assessment may be made only upon a finding by the Commissioner, based upon probable cause, that any of the following conditions are met:

(1) The employer is insolvent;

(2) The employer has transferred, or is about to transfer, assets for less than fair market value, and by so doing has rendered, or is likely to render, itself insolvent;

(3) The employing unit has been dissolved;

(4) Any person liable for the employer's contribution or any owner, officer, director, partner, or other person having charge of the affairs of the employer has departed or is about to depart the State of Georgia and that the departure is likely to deprive the Commissioner of a source of payment of the employer's contributions; or

(5) Any person referenced in paragraph (4) of this subsection or the employer is secreting assets or is moving, placing, or depositing assets outside of the state for the purpose of interfering with the orderly collection of any contribution. The moving, placing, or depositing of assets outside of the state which constitutes a regular business practice and which does not in any way deplete the assets of the employing unit shall not be deemed to be interfering with the orderly collection of any contribution under this chapter.

(i) Any assessment so made by the Commissioner shall be prima facie good and sufficient for all legal purposes. Notice and demand for such contributions plus interest, penalty, and costs shall be made upon such forms as the Commissioner may prescribe, and the notice and demand shall become final 15 days after the date of delivery of said notice and demand to the employer in person or by mail. Notwithstanding any of the foregoing, an employer may make application for adjustment or refund as provided in Code Section 34-8-164 if the report required by Code Sections 34-8-121 and 34-8-165 has been filed with the Commissioner. In the discretion of the Commissioner, an adjustment or refund may be made after a lien has issued and been recorded, but only if the Commissioner is satisfied the report is complete and accurate. The Commissioner shall require such documentation and may inspect any books or records of the employer as the Commissioner deems necessary to make this determination. An adjustment to the amount due may be made if the lien has not yet been satisfied. If the lien has been satisfied, a refund may be issued by the Commissioner.



§ 34-8-171. Injunction against employing individuals if reports or payments due

An employer may be enjoined from employing individuals if such employer's reports remain unfiled or contributions remain unpaid 90 days after the end of the calendar quarter to which they apply. The Commissioner or a designee of the Commissioner may file a complaint for an injunction in the superior court of any county in which the employer may be doing business. Said employer shall be enjoined from employing individuals until all reports have been filed and all delinquent amounts have been paid to the Commissioner.



§ 34-8-172. Surety bond required of employee leasing company

The Commissioner shall require any employee leasing company, as defined in Code Section 34-8-32, to post a surety bond or such equivalent financial securities as approved by the Commissioner in such an amount as needed to cover the total of any potential tax liability which may reasonably be expected to be incurred by such employer. In the event an employee leasing company is unable to procure such bond or security, the employee leasing company may report such employees as being in the employment of its client employers, notwithstanding any provision of Code Section 34-8-32 to the contrary.



§ 34-8-173. Release or subordination of property subject to lien; authority to settle and compromise payment of contributions; annual reports

(a) The Commissioner may release or subordinate all or any portion of the property subject to any lien obtained under provisions of this chapter if the Commissioner determines that the contributions, interest, and penalties are sufficiently secured by a lien on other property or through other security or that the release, partial release, or subordination of such lien will not endanger or jeopardize the collection of amounts due.

(b)(1) The Commissioner is authorized to settle and compromise any payment of contributions and interest thereon, including penalty, or any tax execution, where there is doubt as to the liability of the employer or where there is doubt as to the collectability and the settlement or compromise is in the best interest of the state. The Commissioner may make all reasonable rules and regulations necessary to effectuate the purpose of this Code section.

(2) The Commissioner shall file an annual report with the Attorney General, the members of the Senate Insurance and Labor Committee, and the members of the House Committee on Industry and Labor, which report shall state the number of cases and the total amount of debt which is compromised under this Code section. The Commissioner shall retain on file for five years a detailed statement listing the names of the employers whose debt was compromised, the amount of debt compromised, the number of cases, and the specified reasons for each debt compromise under this Code section. This statement shall be available for review by members of the General Assembly, the Attorney General, the state accounting officer, and the state auditor.



§ 34-8-174. Payment of contributions in event of legal dissolution or distribution

In the event of any distribution of an employer's assets pursuant to an order of any court under the laws of this state, in proceedings relating to the administration of the estate of a decedent, receivership, assignment for benefit of creditors, adjudicated insolvency, composition, dissolution, reorganization, or similar proceedings, contributions then or thereafter due, together with interest, penalties, and cost thereon, shall be paid in full in accordance with laws of this state governing the order of payment of tax liens and tax priorities. In the event of any employer's adjudication in bankruptcy or judicially confirmed extension proposal, contributions then or thereafter due, together with interest, penalties, and costs thereon, shall be required to be paid in accordance with the laws governing the lien and priority of taxes due this state.



§ 34-8-175. Payment of contributions when employing unit sells or transfers business or stock of goods

Any employing unit which sells or transfers its business or stock of goods shall file all required tax and wage reports and pay all contributions, administrative assessments, interest, and penalties within 30 days after such sale or transfer. Such reports and payments shall include all wages for employment up to the date of the sale or transfer. The purchaser, transferee, successor, or assignee shall withhold a sufficient amount from the purchase money to cover the amount of all contributions, administrative assessments, interest, and penalties due and unpaid by the seller or transferor. If the seller or transferor fails to make required payments within the 30 days specified, then the purchaser, transferee, successor, or assignee shall pay the money so withheld. If the purchaser, transferee, successor, or assignee fails to do so, it shall become liable for such contributions, administrative assessments, interest, and penalties. After 30 days the purchaser, transferee, or successor will also become jointly and severally responsible with the predecessor for filing of any delinquent reports. If the payment of moneys is not involved in the sale or transfer, such purchaser shall withhold the performance of the condition that constitutes the consideration for the transfer until the Commissioner certifies that all reports have been filed and all contributions, administrative assessments, interest, and penalties have been paid.



§ 34-8-176. Applicability of collection, penalty, and sanction provisions to public employers

All collection, penalty, and sanction provisions in this chapter that are applicable to private employers are made equally applicable to all public employers who are liable for the payment of contributions or payments in lieu of contributions pursuant to this chapter.



§ 34-8-177. Procedure for collecting delinquent contribution payments from public employers

Should any department or political subdivision of the state, any instrumentality of a political subdivision of the state, or any instrumentality of one or more of the foregoing become more than 120 days delinquent in contributions or payments in lieu of contributions due to the Unemployment Compensation Fund, the Department of Labor shall certify to the Office of the State Treasurer the amount due. The Office of the State Treasurer shall transfer the amount due to the Department of Labor from funds it has available for distribution to the respective department or political subdivision of the state, instrumentality of a political subdivision of the state, or instrumentality of one or more of the foregoing. The certification shall be signed by the Commissioner and shall be conclusive proof of the delinquency. The Commissioner shall mail a copy of the certification to the delinquent public employer on the date of transmittal to the Department of Administrative Services. Should the public employer wish to appeal the Commissioner's decision, it shall so notify the Commissioner within 15 days from the date the certification is mailed to the public employer. The Commissioner shall, upon receipt of the notice, request the Attorney General to appoint an independent attorney as an administrative hearing officer to hear all issues involved and render a decision. Should the public employer or the Commissioner contest the administrative hearing officer's decision, an appeal may be filed, within 30 days after the decision of the administrative hearing officer has been mailed, in the superior court of the county in which the decision was rendered. The Attorney General shall represent the Commissioner in any such matters appealed.



§ 34-8-178. Voluntary contributions by employers

Any employer may make voluntary payments in addition to the contributions required under this chapter, and the same shall be credited to the employer's experience account; provided, however, that such voluntary contributions shall not be used in the computation of reduced rates unless such contributions are paid within 30 days following the date upon which the Commissioner mails notice that such payments may be made with respect to a calendar year, and in no event shall such payments be made later than the expiration of 120 days after the beginning of the year for which such rates are effective. Such voluntary payments when accepted from an employer will not be refunded in whole or in part.






Article 6 - Administrative Assessments

§ 34-8-180. (Repealed effective January 1, 2023) Creation of administrative assessment upon all wages; assessments due quarterly

(a) For the periods on or after January 1, 2000, but on or before December 31, 2016, there is created an administrative assessment of 0.08 percent to be assessed upon all wages as defined in Code Section 34-8-49, except the wages of:

(1) Those employers who have elected to make payments in lieu of contributions as provided by Code Section 34-8-158 or who are liable for the payment of contributions as provided in said Code section; or

(2) Those employers who, by application of the State-wide Reserve Ratio as provided in Code Section 34-8-156, have been assigned the minimum positive reserve rate or the maximum deficit reserve rate.

(b) For the periods on or after January 1, 2017, but on or before December 31, 2022, there is created an administrative assessment of 0.06 percent to be assessed upon all wages as defined in Code Section 34-8-49, except the wages of:

(1) Those employers who have elected to make payments in lieu of contributions as provided by Code Section 34-8-158 or who are liable for the payment of contributions as provided in said Code section; or

(2) Those employers who, by application of the State-wide Reserve Ratio as provided in Code Section 34-8-156, have been assigned the minimum positive reserve rate or the maximum deficit reserve rate.

(c) Assessments pursuant to this Code section shall become due and shall be paid by each employer and must be reported on the employer's quarterly tax and wage report according to such rules and regulations as the Commissioner may prescribe. The assessments provided in this Code section shall not be deducted, in whole or in part, from the remuneration of individuals in the employ of the employer. Any deduction in violation of this subsection is unlawful.



§ 34-8-181. (Repealed effective January 1, 2023) Additional assessment for new or newly covered employer

(a) For the periods on or after January 1, 2000, but on or before December 31, 2016, in addition to the rate paid under Code Section 34-8-151, each new or newly covered employer shall pay an administrative assessment of 0.08 percent of wages payable by it with respect to employment during each calendar year until it is eligible for a rate calculation based on experience as defined in this chapter, except as provided in Code Section 34-8-158.

(b) For the periods on or after January 1, 2017, but on or before December 31, 2022, in addition to the rate paid under Code Section 34-8-151, each new or newly covered employer shall pay an administrative assessment of 0.06 percent of wages payable by it with respect to employment during each calendar year until it is eligible for a rate calculation based on experience as defined in this chapter, except as provided in Code Section 34-8-158.



§ 34-8-182. (Repealed effective January 1, 2023) Authority to collect administrative assessment and deposit funds in clearing account; appropriation of funds

(a) The Commissioner is authorized to collect the administrative assessment as provided in Code Section 34-8-180 and to deposit the funds in the clearing account of the Unemployment Compensation Fund created by Code Section 34-8-83; provided, however, that such funds shall not be considered as part of the Unemployment Compensation Fund and shall not be deposited with the secretary of the treasury of the United States. The Commissioner is further authorized to transfer the funds from that account to the state treasury.

(b) The General Assembly is authorized to appropriate to the department all funds collected and deposited in the state treasury under this article. These funds shall be payable upon requisition of the Commissioner.



§ 34-8-183. (Repealed effective January 1, 2023) Authority to promulgate rules and regulations

The Commissioner may promulgate such rules and regulations as are necessary to implement and effectuate the provisions of this article.



§ 34-8-184. (Repealed effective January 1, 2023) Article administered in accordance with corresponding provisions of chapter; Commissioner's authority

(a) Except as otherwise provided in this article and in the rules and regulations promulgated pursuant to this article, the provisions of this article shall be administered in accordance with corresponding provisions for the administration of this chapter. Such provisions shall be subject to the same calculations, assessments, method of payment, penalties, interest, costs, and collection procedures otherwise provided in this chapter.

(b) In the administration of this article and the collection of the administrative assessment created by this article, the Commissioner is granted the same authority as he or she possesses pursuant to other provisions of this chapter. Such authority includes, but is not limited to, the collection of payments; the imposition of interest, penalties, and costs; injunctive relief; and all other rights, authority, and prerogatives granted the Commissioner under this chapter.

(c) The rights, authority, and prerogatives created under this article shall not in any manner diminish the other rights, authority, and prerogatives of the Commissioner with respect to the administration of this chapter.



§ 34-8-185. (Repealed effective January 1, 2023) Repealer

This article shall stand repealed in its entirety on January 1, 2023.






Article 7 - Benefits

§ 34-8-190. Requirements governing claims for benefits

(a) Claims for benefits shall be made in accordance with such rules or regulations as the Commissioner may prescribe. The Commissioner may provide for employer initiated claims under such circumstances as prescribed in rules or regulations.

(b) Each employer shall post and maintain, in places readily accessible to employees, printed statements concerning such regulations or such other matters as the Commissioner may by regulation prescribe. Each employer shall make available to its employees copies of such printed statements or materials relating to claims for benefits as the Commissioner may by regulation prescribe.

(c) Each employer shall furnish to each employee a separation notice at such time as the employee leaves the employment of the employer. The separation notice shall contain detailed reasons for the employee's separation. The employee shall tender this separation notice at the time of filing a claim for benefits. This separation notice shall be in such form as prescribed by rules or regulations of the Commissioner. The Commissioner shall by rule or regulation prescribe the circumstances under which such form must be furnished to the department.



§ 34-8-191. Benefits to be paid pursuant to rules and regulations

All benefits payable from and out of the Unemployment Compensation Fund shall be paid as provided in this chapter and through the employment offices of the department in accordance with such rules and regulations as the Commissioner may prescribe.



§ 34-8-192. Initial determination and redetermination of eligibility for, amount of, and duration of benefits

(a) Employees of the department designated by the Commissioner shall take the initial claim. An initial determination thereon shall be made promptly and shall include a determination with respect to whether or not benefits are payable, the week with respect to which benefits shall commence, the weekly benefit amount payable, and the maximum duration of benefits.

(b) Whenever a determination involves the application of paragraph (4) of Code Section 34-8-194 or involves multiple claimants and difficult issues of fact or law, the Commissioner may appoint a panel of three administrative hearing officers for hearing and decision in accordance with subsection (a) of Code Section 34-8-220. The claimant and any other parties to the determination or redetermination shall be promptly notified of the decision and the reasons therefor.

(c) A determination shall be final unless a party entitled to notice applies for reconsideration of the determination or appeals the determination within 15 days after the notice was mailed to the party's last known address or otherwise delivered to the party. Before a determination becomes final as provided in this Code section, the Commissioner may issue a redetermination if good cause is shown. Such redetermination is subject to further appeal by any party entitled to notice as provided in this chapter.

(d) Notwithstanding any provision in this Code section or this chapter to the contrary, benefits shall be paid promptly in accordance with a determination or redetermination under this Code section or the decision of an administrative hearing officer, the board of review, or a reviewing court allowing benefits upon the issuance of such determination or redetermination without such payments being withheld pending outcome of the hearing of an appeal, review by the board of review, or decision of a court, unless and until such determination has been modified or reversed by a subsequent decision. In that event, benefits shall be paid or denied for any weeks of unemployment in accordance with such modifying or reversing decision. Neither the board of review nor any court shall issue an injunction, supersedeas, stay, or other writ or process suspending the payment of such benefits pending the disposition of such appeal.



§ 34-8-193. Determination of weekly benefit amount

(a) The weekly benefit amount of an individual's claim shall be that amount computed by dividing the two highest quarters of wages paid in the base period by 42. Any fraction of a dollar shall then be disregarded. Wages must have been paid in at least two quarters of the base period and total wages in the base period must equal or exceed 150 percent of the highest quarter base period wages. For claims that fail to establish entitlement due to failure to meet the 150 percent requirement, an alternative computation shall be made. In such event, the weekly benefit amount shall be computed by dividing the highest single quarter of base period wages paid by 21. Any fraction of a dollar shall then be disregarded. Under this alternative computation, wages must have been paid in at least two quarters of the base period and total base period wages must equal or exceed 40 times the weekly benefit amount. Regardless of the method of computation used, wages must have been paid for insured work, as defined in Code Section 34-8-41.

(b) Weekly benefit amount entitlement as computed in this Code section shall be no less than $27.00 per week for benefit years beginning on or after July 1, 1983; provided, however, that for benefit years beginning on or after July 1, 1987, when the weekly benefit amount, as computed, would be more than $26.00 but less than $37.00, the individual's weekly benefit amount will be $37.00, and no weekly benefit amount shall be established for less than $37.00; provided, further, that for benefit years beginning on or after July 1, 1997, when the weekly benefit amount, as computed, would be more than $26.00 but less than $39.00, the individual's weekly benefit amount will be $39.00, and no weekly benefit amount shall be established for less than $39.00; provided, further, that for benefit years beginning on or after July 1, 2002, when the weekly benefit amount, as computed, would be more than $26.00 but less than $40.00, the individual's weekly benefit amount will be $40.00, and no weekly benefit amount shall be established for less than $40.00; provided, further, that for benefit years beginning on or after July 1, 2005, when the weekly benefit amount, as computed, would be more than $26.00 but less than $42.00, the individual's weekly benefit amount will be $42.00, and no weekly benefit amount shall be established for less than $42.00; provided, further, that for benefit years beginning on or after July 1, 2007, when the weekly benefit amount, as computed, would be more than $26.00 but less than $44.00, the individual's weekly benefit amount will be $44.00, and no weekly benefit amount shall be established for less than $44.00.

(c) Weekly benefit amount entitlement as computed in this Code section shall not exceed these amounts for the applicable time period:

(1) For claims filed on or after July 1, 1990, but before July 1, 1994, the maximum weekly benefit amount shall not exceed $185.00;

(2) For claims filed on or after July 1, 1994, but before July 1, 1995, the maximum weekly benefit amount shall not exceed $195.00;

(3) For claims filed on or after July 1, 1995, but before July 1, 1996, the maximum weekly benefit amount shall not exceed $205.00;

(4) For claims filed on or after July 1, 1996, but before July 1, 1997, the maximum weekly benefit amount shall not exceed $215.00;

(5) For claims filed on or after July 1, 1997, but before July 1, 1998, the maximum weekly benefit amount shall not exceed $224.00;

(6) For claims filed on or after July 1, 1998, but before July 1, 1999, the maximum weekly benefit amount shall not exceed $244.00;

(7) For claims filed on or after July 1, 1999, but before July 1, 2000, the maximum weekly benefit amount shall not exceed $264.00;

(8) For claims filed on or after July 1, 2000, but before July 1, 2001, the maximum weekly benefit amount shall not exceed $274.00;

(9) For claims filed on or after July 1, 2001, but before July 1, 2002, the maximum weekly benefit amount shall not exceed $284.00;

(10) For claims filed on or after July 1, 2002, but before July 1, 2003, the maximum weekly benefit amount shall not exceed $295.00;

(11) For claims filed on or after July 1, 2003, but before July 1, 2005, the maximum weekly benefit amount shall not exceed $300.00;

(12) For claims filed on or after July 1, 2005, but before July 1, 2006, the maximum weekly benefit amount shall not exceed $310.00;

(13) For claims filed on or after July 1, 2006, but before July 1, 2008, the maximum weekly benefit amount shall not exceed $320.00; and

(14) For claims filed on or after July 1, 2008, the maximum weekly benefit amount shall not exceed $330.00.

(d) (1) Except as otherwise provided in this subsection, the maximum benefits payable to an individual in a benefit year shall be the lesser of:

(A) Fourteen times the weekly benefit amount, if this state's average unemployment rate is at or below 6.5 percent, with an additional weekly amount added for each 0.5 percent increment in this state's average unemployment rate above 6.5 percent up to a maximum of 20 times the weekly benefit amount if this state's average unemployment rate equals or exceeds 9 percent; or

(B) One-fourth of the base period wages.

If the amount computed is not a multiple of the weekly benefit amount, the total will be adjusted to the nearest multiple of the weekly benefit amount. The duration of benefits shall be extended in accordance with Code Section 34-8-197.

(2) In addition to and subsequent to payment of all benefits otherwise allowed under paragraph (1) of this subsection whenever the average rate of total unemployment in this state, seasonally adjusted, as determined by the United States secretary of labor, for the period consisting of the most recent three months for which data for all states are published before the close of such week equals or exceeds 11 percent, weekly unemployment compensation shall be payable under this subsection to any individual who is unemployed, has exhausted all rights to regular unemployment compensation under the provisions of Article 7 of this chapter, and is enrolled and making satisfactory progress, as determined by the Commissioner, in a training program approved by the department, or in a job training program authorized under the Workforce Investment Act of 1998, Public Law 105-220, and not receiving similar stipends or other training allowances for nontraining costs. Each such training program approved by the department or job training program authorized under the Workforce Investment Act of 1998 shall prepare individuals who have been separated from a declining occupation, as designated by the department from time to time, or who have been involuntarily and indefinitely separated from employment as a result of a permanent reduction of operations at the individual's place of employment, for entry into a high-demand occupation, as designated by the department from time to time. The amount of unemployment compensation payable under this subsection to an individual for a week of unemployment shall be equal to the individual's weekly benefit amount for the individual's most recent benefit year less deductible earnings, if any. The total amount of unemployment compensation payable under this subsection to any individual shall be equal to 14 times the individual's weekly benefit amount for the individual's most recent benefit year, if this state's average unemployment rate is at or below 6.5 percent, with an additional weekly amount added for each 0.5 percent increment in this state's average unemployment rate above 6.5 percent up to a maximum of 20 times the weekly benefit amount if this state's average unemployment rate equals or exceeds 9 percent. The provisions of subsection (d) of Code Section 34-8-195 shall apply to eligibility for benefits under this subsection. Except when the result would be inconsistent with other provisions of this subsection, all other provisions of Article 7 of this chapter shall apply to the administration of the provisions of this subsection.

(3) As used in this subsection, the term "state's average unemployment rate" means the average of the adjusted state-wide unemployment rates as published by the department for the time periods of April 1 through April 30 and October 1 through October 31. The average of the adjusted state-wide unemployment rates for the time period of April 1 through April 30 shall be effective on and after July 1 of each year and shall be effective through December 31. The average of the adjusted state-wide unemployment rates for the time period of October 1 through October 31 shall be effective on and after January 1 of each year and shall be effective through June 30.

(e) (1) An otherwise eligible individual shall be paid the weekly benefit amount, less gross earnings in excess of $30.00, payable to the individual applicable to the week for which benefits are claimed. Such remaining benefit, if not a multiple of $1.00, shall be computed to the nearest multiple of $1.00. Earnings of $30.00 or less will not affect entitlement to benefits. For the purpose of this subsection, jury duty pay shall not be considered as earnings.

(2) For claims filed on or after July 1, 2002, an otherwise eligible individual shall be paid the weekly benefit amount, less gross earnings in excess of $50.00, payable to the individual applicable to the week for which benefits are claimed. Such remaining benefit, if not a multiple of $1.00, shall be computed to the nearest multiple of $1.00. Earnings of $50.00 or less will not affect entitlement to benefits. For the purpose of this paragraph, jury duty pay shall not be considered as earnings.

(f) (1) The amount of unemployment compensation payable to an individual for any week which begins in a period with respect to which such individual is receiving a governmental or other pension, retirement or retired pay, annuity, or any other similar periodic payment which is based on the previous work of such individual shall be reduced by an amount equal to the amount of such pension, retirement or retired pay, annuity, or other payment which is reasonably attributable to such week. Such remaining benefit, if not a multiple of $1.00, shall be computed to the nearest multiple of $1.00.

(2) The requirements of this subsection shall apply to any pension, retirement or retired pay, annuity, or other similar periodic payment only if:

(A) Such pension, retirement or retired pay, annuity, or similar payment is under a plan maintained or contributed to by a base-period employer or chargeable employer as determined under applicable law; and

(B) Payments for services performed for such employer by the individual after the beginning of the base period affect eligibility for or increase the amount of such pension, retirement or retired pay, annuity, or similar payment, except in the case of pensions paid under the federal Social Security Act, the Railroad Retirement Act of 1974, or the corresponding provisions of prior law.

(3) The Commissioner shall take into consideration the amount contributed by the individual for the pension, retirement or retired pay, annuity, or other similar periodic payment and shall limit such reduction based on the percent share contributed by such individual. An individual who, while working, contributed 50 percent or more toward such plan shall not be subject to a reduction in the weekly benefit amount of the claim.

(g) Between the filing of one benefit year claim and the filing of another benefit year claim, an individual must have performed services in bona fide employment and earned insured wages for such services. These wages for insured work must equal or exceed ten times the weekly benefit amount of the new claim in order to establish entitlement.

(h) The wage credits and benefit rights of persons who entered the armed services of the United States during a national emergency are preserved for the period of their actual service and six months thereafter in accordance with regulations of the Commissioner.



§ 34-8-194. Grounds for disqualification of benefits

An individual shall be disqualified for benefits:

(1) (A) For the week or fraction thereof in which the individual has filed an otherwise valid claim for benefits after such individual has left the most recent employer voluntarily without good cause in connection with the individual's most recent work.

(B) Good cause in connection with the individual's most recent work shall be determined by the Commissioner according to the circumstances in the case; provided, however, that the following circumstances shall be deemed to establish such good cause and the employer's account shall not be charged for any benefits paid out to an individual who leaves an employer:

(i) To accompany a spouse who has been reassigned from one military assignment to another; or

(ii) Due to family violence verified by reasonable documentation demonstrating that:

(I) Leaving the employer was a condition of receiving services from a family violence shelter;

(II) Leaving the employer was a condition of receiving shelter as a resident of a family violence shelter; or

(III) Such family violence caused the individual to reasonably believe that the claimant's continued employment would jeopardize the safety of the claimant or the safety of any member of the claimant's immediate family.

For purposes of this subparagraph, the term "family violence" shall have the same meaning as in Code Section 19-13-1 and the term "family violence shelter" shall have the same meaning as in Code Section 19-13-20.

(C) To requalify following a disqualification, an individual must secure subsequent employment for which the individual earns insured wages equal to at least ten times the weekly benefit amount of the claim and then becomes unemployed through no fault on the part of the individual.

(D) When voluntarily leaving an employer, the burden of proof of good cause in connection with the individual's most recent work shall be on the individual.

(E) Benefits shall not be denied under this paragraph to an individual for separation from employment pursuant to a labor management contract or agreement or pursuant to an established employer plan, program, policy, layoff, or recall which permits the individual, because of lack of work, to accept a separation from employment;

(2) (A) For the week or fraction thereof in which such individual has filed an otherwise valid claim for benefits after the individual has been discharged or suspended from work with the most recent employer for failure to obey orders, rules, or instructions or for failure to discharge the duties for which the individual was employed as determined by the Commissioner according to the circumstances in the case. To requalify following a disqualification, an individual must secure subsequent employment for which the individual earns insured wages equal to at least ten times the weekly benefit amount of the claim and then becomes unemployed through no fault on the part of the individual. Notwithstanding the foregoing, in the Commissioner's determination the burden of proof of just discharge or suspension for cause as set forth shall be on the employer and the presumption shall be with the employee; provided, however, that:

(i) An individual shall secure employment and show to the satisfaction of the Commissioner that such individual has performed services in bona fide employment and earned insured wages equal to at least 12 times the weekly benefit amount of the claim and has lost that job through no fault on the part of such individual, if it is determined by the Commissioner that the individual has been discharged for cause by the most recent employer for one or more of the following reasons:

(I) Intentional conduct on the premises of the employer or while on the job which results in a physical assault upon or bodily injury to the employer, fellow employees, customers, patients, bystanders, or the eventual consumer of products; or

(II) Intentional conduct that results in the employee's being discharged for, and limited to, the following: theft of property, goods, or money valued at $100.00 or less; and

(ii) An individual shall secure employment and show to the satisfaction of the Commissioner that he or she has performed services in bona fide employment and earned insured wages equal to at least 16 times the weekly benefit amount of the claim if it is determined by the Commissioner that the individual has been discharged for cause by the most recent employer for one or more of the following reasons:

(I) Intentional conduct by the employee which results in property loss or damages amounting to $2,000.00 or more; or

(II) Intentional conduct that results in the employee's being discharged for, and limited to, the following: theft of property, goods, or money valued at over $100.00, sabotage, or embezzlement.

(B) An individual shall not be disqualified for benefits under subparagraph (A) of this paragraph if, based on the rules and regulations promulgated by the Commissioner, the Commissioner determines:

(i) The individual made a good faith effort to perform the duties for which hired but was simply unable to do so;

(ii) The individual did not intentionally fail or consciously neglect to perform his or her job duties;

(iii) The discharge occurred because of absenteeism and the absences were caused by illness of the claimant or a family member, unless the claimant has without justification failed to notify the employer or the absence for such illness which led to discharge followed a series of absences, the majority of which were attributable to fault on the part of the claimant in direct violation of the employer's attendance policy and regarding which the claimant has been advised in writing, prior to any of the absences, that unemployment benefits may be denied due to such violations of the employer's policy on attendance; provided, however, that no waiver of an employee's rights under the federal Family and Medical Leave Act of 1993, as amended, or any other applicable state or federal law shall be construed under this division;

(iv) The discharge occurred as a violation of the employer's rule of which the claimant was not informed by having been made aware thereof by the employer or through common knowledge. Consistency of prior enforcement shall be taken into account as to the reasonableness or existence of the rule and such rule must be lawful and reasonably related to the job environment and job performance; or

(v) Except for activity requiring disqualification under paragraph (4) of this Code section, the employee was exercising a protected right to protest against wages, hours, working conditions, or job safety under the federal National Labor Relations Act or other laws.

(C) For the week or fraction thereof in which such individual has filed an otherwise valid claim for benefits after the individual has been discharged or suspended for violation of the employer's drug-free workplace policy as determined by the Commissioner according to the circumstances in the case. To requalify following a disqualification under this subparagraph, an individual must secure subsequent employment for which the individual earns insured wages equal to at least ten times the weekly benefit amount of the claim and then become unemployed through no fault on the part of the individual. Notwithstanding the foregoing, in the Commissioner's determination the burden of proof of just discharge or suspension for cause as set forth in this subparagraph shall be on the employer and the presumption of eligibility shall be with the employee; provided, however, that in cases where a drug or alcohol test is utilized to prove a violation of the employer's drug-free workplace policy:

(i) The employer's burden of proof of just discharge or suspension shall be presumed met if the individual fails a drug screening test which is required by terms of the employer's drug-free workplace policy and said policy complies with the provisions of Article 11 of Chapter 9 of this title, other substantially equivalent or more stringent standards established by federal law or regulations, or with rules and regulations prescribed by the Commissioner;

(ii) The laboratory test results, including but not limited to, documentation of the chain of custody, methodology, and the accuracy of the drug screening test shall be admissible and self-authenticating in an administrative hearing conducted by the Commissioner with respect to a disputed claim for unemployment benefits under this chapter, and such evidence shall create a rebuttable presumption that the individual violated the employer's drug-free workplace policy; provided, however, that any other evidence relating to the issue of eligibility and the provisions of this subparagraph may be received in person or by telecommunications at the hearing; and

(iii) Laboratory test results submitted by the individual, including but not limited to documentation of the chain of custody, methodology, and the accuracy of the drug screening test shall be admissible and self-authenticating in an administrative hearing conducted by the Commissioner with respect to a disputed claim for unemployment benefits under this chapter;

(3) (A) If, after the claimant has filed an otherwise valid claim for benefits, the claimant has failed without good cause either to apply for available, suitable work when so directed by an employment office or the Commissioner or to accept suitable work when offered to the claimant by any employer. Such disqualification shall continue until he or she has secured subsequent employment for which the individual has earned insured wages equal to at least ten times the weekly benefit amount of the claim and has lost that job through no fault on the part of the individual.

(B) In determining whether or not any work is suitable for an individual, the Commissioner shall consider the degree of risk involved to his or her health, safety, and morals; his or her physical fitness and prior training; his or her experience and prior earnings; his or her length of unemployment and prospects for securing local work in his or her customary occupation; and the distance of the available work from his or her residence. The length of unemployment shall be given full consideration and, after an adjustment period, the claimant must accept work involving less competence and at a lower remuneration. If a claimant has received ten weeks of benefits during his or her current period of unemployment, no work otherwise suitable shall be considered unsuitable because of prior training, experience, prior earnings, or level of compensation, provided such compensation is equal to or exceeds 66 percent of the claimant's highest calendar quarter base period earnings; provided, however, that such compensation must be equal to or greater than the minimum wage established by federal or state laws.

(C) Notwithstanding any other provisions of this chapter, no work shall be deemed suitable and benefits shall not be denied under this chapter to any otherwise eligible individual for refusing to accept new work:

(i) If the position offered is vacant due directly to a strike, lockout, or other labor dispute;

(ii) If the wages, hours, or other conditions of the work offered are less favorable to the individual than those prevailing for similar work in the locality; or

(iii) If, as a condition of being employed, the individual would be required to join a company union or to resign from or refrain from joining any bona fide labor organization;

(4) For any week with respect to which the Commissioner finds that his or her total or partial unemployment is due to a stoppage of work which exists because of a labor dispute at the factory, establishment, or other premises at which he or she is or was last employed. If, in any case, separate branches of work which are commonly conducted as separate businesses in separate premises are conducted in separate departments of the same premises, each such department shall, for the purposes of this paragraph, be deemed to be a separate factory, establishment, or other premises. This paragraph shall not apply if it is shown to the satisfaction of the Commissioner that:

(A) He or she is not participating in or financing or directly interested in the labor dispute which caused the stoppage of work;

(B) He or she does not belong to a grade or class of workers of which, immediately before the commencement of the stoppage, there were members employed at the premises at which the stoppage occurs, any of whom are participating in or financing or directly interested in the dispute; or

(C) A lockout has occurred following the expiration of the most recent working agreement without any offer of or refusal to continue that agreement during continued negotiations for a new agreement acceptable to employer and employee.

When a stoppage of work due to a labor dispute ceases and operations are resumed at the factory, establishment, or other premises at which the employee is or was last employed but the employee has not been restored to such last employment, the employee's disqualification for benefits under this paragraph shall be deemed to have ceased at such time as the Commissioner shall determine such stoppage of work to have ceased and such operations to have been resumed. Benefits shall not be paid for any week during which the employee is engaged in picketing or is a participant in a picket line at the factory, establishment, or other premises at which the employee is or was last employed even though the stoppage of work shall have ceased and operations have been resumed;

(5) For any week with respect to which the employee is receiving or has received remuneration in the form of:

(A) Wages in lieu of notice, terminal leave pay, severance pay, separation pay, or dismissal payments or wages by whatever name, regardless of whether the remuneration is voluntary or required by policy or contract; provided, however, such remuneration shall only affect entitlement if the remuneration for such week exceeds the individual's weekly benefit amount. Remuneration for accrued but unused annual leave, vacation pay, sick leave, or payments from employer funded supplemental unemployment plans, pension plans, profit-sharing plans, deferred compensation, or stock bonus plans or seniority buyback plans shall not affect entitlement. In the case of lump sum payments or periodic payments which are less than the individual's weekly wage, such payments shall be prorated by weeks on the basis of the most recent weekly wage of the individual for a standard work week; or

(B) Compensation for temporary partial or temporary total disability under the workers' compensation law of any state or under a similar law of the United States;

(6) For any week with respect to which he or she has received or is seeking unemployment compensation under an unemployment compensation law of another state or of the United States; or

(7) If while attending a training course as provided in Code Section 34-8-195, he or she voluntarily ceases attending such course without good cause. Such disqualification shall continue pursuant to the provisions of paragraph (1) of this Code section. However, if any individual is separated from training approved under Code Section 34-8-195 due to the individual's own failure to abide by rules of the training facility, he or she shall be disqualified for benefits under the provisions of paragraph (2) of this Code section.



§ 34-8-195. Determination of eligibility for unemployment benefits generally; eligibility while in training; deductions and withholdings from compensation.

(a) An unemployed individual shall be eligible to receive benefits for any week only if such unemployed individual shows to the satisfaction of the Commissioner that each of the following conditions has been met:

(1) The individual has made a claim, has been unemployed or employed less than full time during the regular work week, and has reported his or her deductible earnings in accordance with Code Section 34-8-190;

(2) The individual has registered for work and has continued to report to an employment office as required by regulations prescribed by the Commissioner. The Commissioner may, by regulation, waive or alter either or both of the requirements of this paragraph for cases or situations in which the Commissioner finds that compliance with the requirements would be oppressive or inconsistent with the purposes of this chapter;

(3) (A) The individual is able to work, is available for work, is actively seeking work, and is bona fide in the labor market; provided, however, that no individual shall be considered available for work or receive benefits for any period that:

(i) The individual is away from work on vacation or leave of absence at the individual's own request;

(ii) The individual is away from work for a vacation period as provided in an employment contract or collective bargaining agreement; or

(iii) The individual is away from work for a vacation period in the absence of an employment contract or collective bargaining agreement and such vacation period is either pursuant to:

(I) An established employer custom, practice, or policy as evidenced by the previous year or years; or

(II) A vacation policy and practice established by the employer by an announcement, made at least 30 days before the beginning of the scheduled period, of a paid vacation plan applicable to the employees who meet the eligibility requirements of the plan.

(B) In no event shall an employee be held unavailable for work or ineligible for benefits under divisions (ii) and (iii) of subparagraph (A) of this paragraph for any period of more than two weeks in any calendar year when such employee is not paid for such period directly or indirectly by the employer or from a fund to which the employer contributes. The usual eligibility requirements shall apply to individuals laid off due to lack of work or for a purported vacation not meeting the conditions set forth in subparagraph (A) of this paragraph;

(4) The individual has participated in reemployment services, such as job search assistance services, if the individual was determined to be likely to exhaust regular benefits and to need reemployment services pursuant to a profiling system established by the Commissioner unless the Commissioner determines that:

(A) Such individual has completed such reemployment services; or

(B) There is justifiable cause for such individual's failure to participate in such reemployment services;

(5) The individual is willing to work under the same general terms and conditions as existed since the beginning of the base period; and

(6) The individual has been paid sufficient wages for insured work to qualify for a weekly benefit amount as provided in Code Section 34-8-193.

(b) An individual who is laid off with a scheduled return-to-work date within six weeks from the date of separation shall be considered attached to the employer and exempt from seeking work. However, if the employee has not returned to work at the end of that period, the employee must meet the requirements of subsection (a) of this Code section.

(c) An individual shall not be deemed to be unemployed in any week such individual refuses an intermittent or temporary assignment without good cause when the assignment offered is comparable to previous work or assignments performed by the individual or meets the conditions of employment previously agreed to between the individual and the employer. Such individual may be considered unemployed with respect to any week an assignment or work is not offered by the employer; provided, however, an employee of a temporary help contracting firm, an employee leasing company, or a professional employer organization as defined in Code Section 34-7-6 will be presumed to have voluntarily left employment without good cause if the employee does not contact the temporary help contracting firm, employee leasing company, or professional employer organization for reassignment upon completion of an assignment; provided, further, that such failure to contact the temporary help contracting firm, employee leasing company, or professional employer organization will not be considered a voluntary departure from employment unless the employee has been advised in writing of the obligation to contact such employer upon completion of assignments and has been advised in writing that unemployment benefits may be denied for failure to do so.

(d) No otherwise eligible individual shall be denied benefits because that individual is in training with the approval of the Commissioner. Individuals attending such approved training are exempt from the availability and work search requirements of this Code section. Such individual may also refuse work or referrals to job openings while in training without being subject to disqualification under paragraph (3) of Code Section 34-8-194.

(e) A claimant shall not be deemed ineligible or disqualified for benefits because he or she is in training approved by the United States secretary of labor pursuant to the Trade Act of 1974, as amended, or the Job Training Partnership Act of 1982, as amended, even though he or she voluntarily quit work which was not suitable to enter such training or he or she is not able, available, or actively seeking work or he or she refused work during any week of such training. For the purpose of this subsection, the term "suitable work" means, with respect to a claimant, work of a substantially equal or higher skill level than the claimant's past adversely affected work and wages for such work are not less than 80 percent of the claimant's average weekly wage in the adversely affected work; provided, however, no claimant shall be deemed ineligible or disqualified for benefits by operation of paragraph (7) of subsection (a) of Code Section 34-8-197 who is in approved training as referred to in this subsection; provided, further, should the employer respond timely and such voluntary separation on the part of the claimant is without good cause in connection with the claimant's most recent work, such employer's experience rating account shall not receive charges for any benefits paid as provided for in Code Section 34-8-157; provided, further, should the claimant refuse suitable work while in training and the employer files timely information as provided by regulation, such employer's experience rating account shall not be charged; provided, further, pursuant to Code Section 34-8-159, an employer under Code Section 34-8-158 who has elected to make payments in lieu of contributions is subject to relief of charges under this subsection, only with respect to claims filed with benefit years beginning on or after January 1, 1992.

(f) (1) An individual who files a new claim for unemployment compensation shall, at the time of filing such claim, be advised that:

(A) Unemployment compensation is subject to federal and state income tax;

(B) Requirements exist pertaining to estimated tax payments;

(C) An individual may elect to have federal income tax deducted and withheld from the individual's payment of unemployment compensation in the amount specified in the United States Internal Revenue Code of 1986;

(D) An individual may elect to have state income tax deducted and withheld from the individual's payment of unemployment compensation at the rate of 6 percent; and

(E) An individual shall be permitted to change a previously elected withholding status.

(2) Amounts deducted and withheld from unemployment compensation shall remain in the unemployment fund until transferred to the federal or state taxing authority as payment of income tax.

(3) The Commissioner may follow procedures specified by the United States Department of Labor and the Internal Revenue Service pertaining to the deducting and withholding of income tax.

(4) Amounts shall be deducted and withheld under this Code section only after amounts have been deducted and withheld for any overpayments of unemployment compensation, child support obligations, food stamp overissuances, or other purposes as required under this chapter.



§ 34-8-196. Determination of eligibility for benefits of persons performing certain services; eligibility for benefits of aliens performing services

(a) Benefits based on service in employment as defined in subsections (h) and (i) of Code Section 34-8-35. Benefits based on service in employment as defined in subsections (h) and (i) of Code Section 34-8-35 shall be payable in the same amount, on the same terms, and subject to the same conditions as compensation payable on the basis of other services subject to this chapter, except as otherwise provided in this Code section.

(b) Benefits based on service in educational institutions.

(1) For the purposes of this subsection, the term:

(A) "Educational institution" means any voluntary pre-kindergarten program, elementary or secondary school, postsecondary institution, or other provider of educational services, irrespective of whether such program, school, institution, or other provider is public or private or nonprofit or operated for profit, provided that it:

(i) Is approved, licensed, or issued a permit, grant, or other authority to operate as a program, school, institution, or other provider of educational services by a federal, state, or local government or any of the instrumentalities, divisions, or agencies thereof with the authority to do so; and

(ii) Offers, by or under the guidance of teachers or instructors, an organized course of study or training in a facility or through distance learning which is academic, technical, trade related, or preparation for gainful employment in a recognized occupation.

The Commissioner is authorized to establish by rules or regulations such exceptions or exemptions from the term "educational institution," as defined in this paragraph, as he or she shall deem appropriate, consistent with any federal program requirements applicable to this chapter.

(B) "Educational service contractor" means any public or private employer or other person or entity holding a contractual relationship with any educational institution or other person or entity to provide services to, for, with, or on behalf of any educational institution.

(C) "Educational service worker" means any person who performs services to, for, with, or on behalf of any educational institution, regardless of whether such person is engaged to perform such services by the educational institution or through an educational service contractor.

(2) With respect to services performed by an educational service worker in an instructional, research, or principal administrative capacity to, for, with, or on behalf of any educational institution, including those operated by the United States government or any of its instrumentalities, divisions, or agencies, benefits shall not be paid during periods of unemployment if services in such educational service worker capacity were performed in the prior year, term, or vacation period and there is a contract or a reasonable assurance of returning to work for any such educational institution or any educational service contractor immediately following the period of unemployment. Such periods of unemployment include those occurring:

(A) Between two successive academic terms or years;

(B) During an established and customary vacation period or holiday recess;

(C) During the time period covered by an agreement that provides instead for a similar period between two regular but not successive terms; or

(D) During a period of paid sabbatical leave provided for in the individual's contract.

(3) With respect to services performed by an educational service worker in any other capacity to, for, with, or on behalf of any educational institution, including those operated by the United States government or any of its instrumentalities, divisions, or agencies, benefits shall not be paid during periods of unemployment if services in such educational service worker capacity were performed in the prior year, term, or vacation period and there is a reasonable assurance of returning to work for any such educational institution or any educational service contractor immediately following the period of unemployment. If compensation is denied pursuant to this paragraph to an individual, however, and such individual is not offered an opportunity to perform services for any educational institution or to provide services to, for, with, or on behalf of any educational institution for any educational service contractor following the unemployed period, such individual shall be entitled to retroactive payment for each week during that period of unemployment a timely claim was filed and benefits were denied solely by reason of this paragraph. Such periods of unemployment include those occurring:

(A) Between two successive academic years or terms; or

(B) During an established and customary vacation period or holiday recess.

(4) Benefits shall not be paid as specified in paragraphs (2) and (3) of this subsection to any individual for any week of unemployment if the individual performs such services in an educational institution while in the employ of an educational service agency. For the purposes of this paragraph, the term "educational service agency" means a governmental agency or governmental entity that is established and operated exclusively for the purpose of providing such services to one or more educational institutions.

(c) Benefits based on services in professional sports. Benefits shall not be paid to an individual on the basis of any services substantially all of which consist of participating in professional sports or athletic events or of training or preparing to so participate for any week which begins during the period between two successive sport seasons or similar periods if such individual performed such services in the first of such seasons or similar periods and there is a reasonable assurance that such individual will perform such services in the latter of such seasons or similar periods.

(d) Benefits based on services performed by aliens.

(1) Benefits shall not be paid to an individual based on services performed by an alien unless such alien was lawfully admitted for permanent residence at the time such services were performed, was lawfully present for purposes of performing such services, or was permanently residing in the United States under color of law at the time such services were performed.

(2) Any data or information required of individuals applying for benefits to determine whether benefits are payable because of their alien status shall be uniformly required from all applicants for benefits.

(3) In the case of an individual whose application for benefits would otherwise be approved, no determination that benefits to such individual are not payable because of the individual's alien status shall be made except upon a preponderance of the evidence.

(e) As used in this Code section, the term "reasonable assurance" means a written, verbal, or implied agreement between an employer and its employee that such employee will be returned to employment following the period of unemployment.



§ 34-8-197. Eligibility requirements for extended benefits

(a) Definitions. As used in this Code section, the term:

(1) "Eligibility period" of an individual means the period consisting of the weeks in his or her benefit year which begin in an extended benefit period and, if his or her benefit year ends within such extended benefit period, any weeks thereafter which begin in such period; provided, however, that with respect to extended benefit periods established under division (a)(3)(B)(i) of this Code section pertaining to Section 2005 of Public Law 111-5 and any extension thereof that does not impose any new condition upon receipt of 100 percent federal funding, or division (a)(3)(B)(ii) of this Code section pertaining to Section 502 of Public Law 111-312, "eligibility period" of an individual also means the period consisting of the weeks during which such individual is eligible for Emergency Unemployment Compensation provided for by the Supplemental Appropriations Act of 2008, Title IV Emergency Unemployment Compensation, Public Law 110-252, and the Unemployment Compensation Extension Act of 2008, Public Law 110-449, and any extension or expansion thereof, when such weeks begin in that extended benefit period and, if his or her eligibility for such emergency unemployment compensation ends within such extended benefit period, any weeks thereafter which begin in such period, except as otherwise limited by the provisions in division (a)(3)(B)(iii) of this Code section.

(2) "Exhaustee" means an individual who, with respect to any week of unemployment in his or her eligibility period:

(A) Has received, prior to such week, all of the regular benefits that were available to him or her under this chapter or any other state law, including dependents' allowances and benefits payable to federal civilian employees and ex-service personnel under 5 U.S.C. Chapter 85, in his or her current benefit year that includes such week, provided that for the purposes of this subparagraph an individual shall be deemed to have received all of the regular benefits that were available to him or her, although, as a result of a pending appeal with respect to wages that were not considered in the original monetary determination in his or her benefit year, he or she may subsequently be determined to be entitled to added regular benefits;

(B) His or her benefit year having expired prior to such week, has no or insufficient wages on the basis of which he or she could establish a new benefit year that would include such week; and

(C) (i) Has no right to unemployment benefits or allowances under the Railroad Unemployment Insurance Act and such other federal laws as are specified in regulations issued by the United States secretary of labor.

(ii) Has not received and is not seeking unemployment benefits under the unemployment compensation law of Canada; but if he or she is seeking such benefits and the appropriate agency finally determines that he or she is not entitled to benefits under such law, he or she is considered an exhaustee.

(3) (A) "Extended benefit period" means a period which:

(i) Begins with the third week after a week for which there is a state "on" indicator; and

(ii) Ends with either of the following weeks, whichever occurs later:

(I) The third week after the first week for which there is a state "off" indicator; or

(II) The thirteenth consecutive week of such period.

However, no extended benefit period may begin by reason of a state "on" indicator before the fourteenth week following the end of a prior extended benefit period which was in effect with respect to this state. There is a state "on" indicator for a week if, for the period consisting of such week and the immediately preceding 12 weeks, the rate of insured unemployment under the state law for the period equaled or exceeded 120 percent of the average of such rates for the corresponding 13 week period ending in each of the preceding two calendar years and equaled or exceeded 5 percent.

(B) (i) With respect to weeks of unemployment beginning on or after February 1, 2009, there is a state "on" indicator for a week if:

(I) The average rate of total unemployment, seasonally adjusted, as determined by the United States secretary of labor, for the period consisting of the most recent three months for which data for all states are published before the close of such week equals or exceeds 6 1/2 percent; and

(II) The average rate of total unemployment in this state, seasonally adjusted, as determined by the United States secretary of labor, for the three-month period referred to in subdivision (I) of this subparagraph, equals or exceeds 110 percent of such average for either or both of the corresponding three-month periods ending in the two preceding calendar years.

(ii) In accordance with the provisions of Section 502(a) of the Tax Relief, Unemployment Insurance Reauthorization, and Job Creation Act of 2010, P.L. 111-312, with respect to weeks of unemployment beginning on or after February 27, 2011, and ending on December 31, 2011, there is a state "on" indicator for a week if:

(I) The average rate of total unemployment, seasonally adjusted, as determined by the United States secretary of labor, for the period consisting of the most recent three months for which data for all states are published before the close of such week equals or exceeds 6 1/2 percent; and

(II) The average rate of total unemployment in this state, seasonally adjusted, as determined by the United States secretary of labor, for the three-month period referred to in subdivision (I) of this subparagraph, equals or exceeds 110 percent of such average for any or all of the corresponding three-month periods ending in the three preceding calendar years.

(iii) This subparagraph shall apply only through the week ending four weeks prior to the last week for which 100 percent federal funding is authorized and provided pursuant to either Section 2005(a) of Public Law 111-5 or any extension thereof that does not impose any new condition upon receipt of such federal funding, without regard to the extension of federal sharing for certain claims as provided under Section 2005(c) of such law.

(C) There is a state "off" indicator for a week if, for the period consisting of such week and the immediately preceding 12 weeks, none of the options specified in subparagraphs (A) and (B) of this paragraph result in an "on" indicator.

(4) "Rate of insured unemployment," for purposes of paragraph (3) of this subsection, means the percentage derived by dividing:

(A) The average weekly number of individuals filing claims in this state, not including individuals filing claims for extended benefits or regular benefits claimed by federal civilian employees and ex-service personnel, for weeks of unemployment with respect to the most recent 13 consecutive week period, as determined by the Commissioner on the basis of the Commissioner's reports to the United States secretary of labor; by

(B) The average monthly employment covered under this chapter for the first four of the most recent six completed calendar quarters ending before the end of such 13 week period.

(5) "Regular benefits" means benefits payable to an individual under this chapter or under any other state law, including benefits payable to federal civilian employees and to ex-service personnel pursuant to 5 U.S.C. Chapter 85, other than extended benefits.

(6) "State law" means the unemployment insurance law of any state approved by the United States secretary of labor under Section 3304 of the Internal Revenue Code.

(7) "Suitable work" means, with respect to any individual, any work which is within such individual's capabilities, provided that, if the individual furnishes evidence satisfactory to the Commissioner that such individual's prospects for obtaining work in the customary occupation of such individual within a reasonably short period are good, the determination of whether any work is suitable work with respect to such individual shall be made in accordance with this chapter.

(b) Applicability of provisions as to regular benefits to claims for and payment of extended benefits. Except when the result would be inconsistent with the other provisions of this Code section, as provided in the regulations of the Commissioner, the provisions of this chapter which apply to claims for, or the payment of, regular benefits shall apply to claims for, and the payment of, extended benefits. To establish entitlement to extended benefits, an individual must have been paid in at least two quarters of the base period and total wages in the base period must equal or exceed 150 percent of the highest quarter base period wages. The alternative computation for entitlement as required by Code Section 34-8-193 shall not apply to extended benefits.

(c) Eligibility requirements for extended benefits. An individual shall be eligible to receive extended benefits with respect to any week of unemployment in the eligibility period of the individual only if the Commissioner finds that with respect to such week:

(1) He or she is an "exhaustee" as defined in paragraph (2) of subsection (a) of this Code section; and

(2) He or she has satisfied the requirements of this chapter for the receipt of regular benefits that are applicable to individuals claiming extended benefits, including not being subject to a disqualification for the receipt of benefits; provided, however, that the total extended benefits otherwise payable to an individual who has filed an interstate claim under the interstate benefit payment plan shall not exceed two weeks whenever an extended benefit period is not in effect for such week in the state where the claim is filed; provided, further, if an individual has been disqualified in his or her most recent benefit year or on his or her extended benefit claim, only those who are required to return to work and to earn additional insured wages in employment in order to terminate this disqualification and who satisfy this requirement shall be eligible to receive extended benefits; provided, further, if the benefit year of a claimant ends within an extended benefit period, the number of weeks of extended benefits that such claimant would be entitled to in that extended benefit period, but for this subsection, shall be reduced, but not below zero, by the number of weeks for which the claimant was entitled to trade readjustment allowances during such benefit year. For purposes of this subsection, the terms "benefit year" and "extended benefit period" shall have the same respective meanings.

(d) Weekly extended benefit amount. The weekly extended benefit amount payable to an individual for a week of total unemployment in the eligibility period of such individual shall be an amount equal to the weekly benefit amount payable to him or her during his or her applicable benefit year.

(e) Total extended benefit amount. Except as provided in subsection (l) of this Code section, the total extended benefit amount payable to any eligible individual with respect to his or her applicable benefit year shall be the least of the following amounts:

(1) Fifty percent of the total amount of regular benefits which were payable to him or her under this chapter in his or her applicable benefit year;

(2) Thirteen times his or her weekly benefit amount which was payable to him or her under this chapter for a week of total unemployment in the applicable benefit year; or

(3) Thirty-nine times the individual's weekly benefit amount which was payable to the individual under this chapter for a week of total unemployment in the applicable benefit year, reduced by the total amount of regular benefits which were paid or deemed paid to him or her under this chapter with respect to the benefit year.

(f) Notice as to beginning and termination of extended benefit period. Whenever an extended benefit period is to become effective in this state as a result of the state "on" indicator or whenever an extended benefit period is to be terminated in this state as a result of the state "off" indicator, the Commissioner shall make an appropriate announcement.

(g) Computations. Computations required by paragraph (4) of subsection (a) of this Code section shall be made by the Commissioner in accordance with regulations prescribed by the United States secretary of labor.

(h) Nonpayment of extended benefits for failure to seek or accept work. Notwithstanding other provisions of this Code section, payment of extended benefits under this Code section shall not be made to any individual for any week of unemployment in his or her eligibility period during which he or she fails:

(1) To accept any offer of suitable work or fails to apply for any suitable work to which he or she was referred by the State Employment Service; or

(2) To engage actively in seeking work. For the purposes of this paragraph, an individual shall be treated as actively engaged in seeking work during any week if:

(A) The individual has engaged in a systematic and sustained effort to obtain work during such week; and

(B) The individual provides tangible evidence to the satisfaction of the Commissioner that he or she has engaged in such an effort during such week.

(i) Period of nonpayment for extended benefits. If any individual is ineligible for extended benefits for any week by reason of a failure described in paragraph (1) or (2) of subsection (h) of this Code section, the individual shall be ineligible to receive extended benefits for any week which begins during a period which:

(1) Begins with the week following the week in which such failure occurs; and

(2) Does not end until such individual has been employed during at least four weeks which begin after such failure and for which the total of the remuneration in insured wages for services in employment earned by the individual for being so employed is not less than the product of four multiplied by the individual's weekly benefit amount for his or her benefit year.

(j) Exceptions to subsection (h) of this Code section. No individual shall be denied extended benefits under paragraph (1) of subsection (h) of this Code section for any week by reason of a failure to accept an offer of or apply for suitable work:

(l) If the gross average weekly remuneration payable to such individual for the position does not exceed the sum of:

(A) The individual's weekly benefit amount for such individual's benefit year; and

(B) The amount, if any, of supplemental unemployment compensation benefits, as defined in Code Section 34-8-45, payable to such individual for such week;

(2) If the position was not offered to such individual in writing and was not listed with the State Employment Service;

(3) If such failure would not result in a denial of benefits under this chapter to the extent that such provisions are not inconsistent with paragraph (7) of subsection (a) of this Code section and the provisions of subsection (h) of this Code section which relate to individuals actively engaged in seeking work; or

(4) If the position pays wages less than the higher of:

(A) The minimum wage provided by Section 6(a)(1) of the Fair Labor Standards Act of 1938, without regard to any exemption; or

(B) The Georgia minimum wage.

(k) Referral of claimants to suitable work. A claimant for extended benefits shall be referred to any suitable work as provided for in paragraph (7) of subsection (a) of this Code section which is not excluded by subsection (j) of this Code section.

(l) Effective with respect to weeks beginning in a high-unemployment period, the total extended benefit amount payable to an eligible individual with respect to the applicable benefit year shall be the least of the following amounts:

(1) Eighty percent of the total amount of regular benefits that were payable to the individual pursuant to this chapter in the individual's applicable benefit year;

(2) Twenty times the individual's weekly benefit amount that was payable to the individual pursuant to this chapter for a week of total unemployment in the applicable benefit year; or

(3) Forty-six times the individual's weekly benefit amount which was payable to the individual under this chapter for a week of total unemployment in the applicable benefit year, reduced by the total amount of regular benefits which were paid or deemed paid to him or her under this chapter with respect to the benefit year.

(m) For purposes of subsection (l) of this Code section, "high-unemployment period" means a period during which an extended benefit period would be in effect if subdivision (a)(3)(B)(i)(I) or, if applicable, subdivision (a)(3)(B)(ii)(I) of this Code section were applied by substituting "8 percent" for "6 1/2 percent."

(n) Subsections (l) and (m) of this Code section shall apply through the week ending four weeks prior to the last week for which 100 percent federal funding is authorized and provided pursuant to either Section 2005(a) of Public Law 111-5 or any extension thereof that does not impose any new condition upon receipt of such federal funding, without regard to the extension of federal sharing for certain claims as provided under Section 2005(c) of such law.



§ 34-8-198. Payment of child support obligation from benefits

(a) Each claimant shall disclose to the department whether or not such claimant owes child support obligations which are being enforced pursuant to a plan described in Section 454 of the federal Social Security Act.

(b) The department shall notify the state or local child support enforcement agency that such individual owes child support obligations and is eligible for unemployment compensation.

(c) The department shall cause to be deducted and withheld from any unemployment compensation otherwise payable to such claimant:

(1) The amount specified by the claimant to be deducted and withheld if neither paragraph (2) nor (3) of this subsection is applicable;

(2) The amount determined pursuant to an agreement submitted to the department by the state or local child support enforcement agency under Section 454 of the federal Social Security Act, 42 U.S.C. Section 654; or

(3) Any amount otherwise required to be so deducted and withheld from such unemployment compensation which has been determined through legal process as that term is defined in Section 459 of the federal Social Security Act, 42 U.S.C. Section 659.

(d) Any amount so deducted and withheld pursuant to paragraph (1), (2), or (3) of subsection (c) of this Code section shall be paid to the appropriate state or local child support enforcement agency.

(e) Any amount deducted and withheld pursuant to this Code section shall for all purposes be treated as if it were paid to the claimant as unemployment compensation and then paid by such claimant to the state or local child support enforcement agency in satisfaction of the claimant's child support obligations.

(f) Each state or local child support enforcement agency shall reimburse the department for the administrative costs incurred by the department which are attributable to such child support obligations being enforced by the state or local child support enforcement agency.



§ 34-8-199. Definitions; disclosure; withholding uncollected overissuance

(a) As used in this Code section, the term:

(1) "Uncollected overissuance" has the same meaning as provided in 7 U.S.C. Section 2022(c)(1).

(2) "Unemployment compensation" means any compensation payable under this chapter including amounts payable by the Commissioner pursuant to an agreement under any federal law providing for compensation, assistance, or allowances with respect to unemployment.

(b) An individual filing a new claim for unemployment compensation shall, at the time of filing such claim, disclose whether or not he or she owes an uncollected overissuance of food stamp coupons. The Commissioner shall notify the Department of Human Services or the successor state food stamp agency enforcing such obligation of any individual who discloses that he or she owes such uncollected overissuance and who is determined to be eligible for unemployment compensation.

(c) The Commissioner shall deduct and withhold from any unemployment compensation payable to an individual who owes an uncollected overissuance:

(1) The amount specified by the individual to the Commissioner to be deducted and withheld as provided by this Code section;

(2) The amount, if any, determined pursuant to an agreement submitted to the Department of Human Services or the successor state food stamp agency under 7 U.S.C. Section 2022(c)(3)(A); or

(3) Any amount otherwise required to be deducted and withheld from unemployment compensation pursuant to 7 U.S.C. Section 2022(c)(3)(B).

(d) Any amount deducted and withheld pursuant to this Code section shall be paid by the Commissioner to the Department of Human Services or the successor state food stamp agency.

(e) Any amount deducted and withheld under subsection (d) of this Code section shall for all purposes be treated as if it were paid to the individual as unemployment compensation and paid by such individual to the Department of Human Services or the successor state food stamp agency as repayment of the individual's uncollected issuance.

(f) This Code section applies only if arrangements have been made for reimbursement by the Department of Human Services or the successor state food stamp agency for the administrative costs incurred by the Commissioner under this Code section which are attributable to the repayment of uncollected overissuances to the Department of Human Services or the successor state food stamp agency.






Article 8 - Appeals

§ 34-8-220. Appointment of hearing officers to hear and decide appealed decisions

(a) The Commissioner shall appoint one or more impartial hearing officers to hear and decide appealed decisions. Each hearing officer shall be selected in accordance with Code Section 34-8-74. No person shall participate on behalf of the Commissioner in any case in which he or she is an interested party.

(b) Unless an appeal is withdrawn, an administrative hearing officer, after affording the parties reasonable opportunity for fair hearing, shall affirm or modify the findings of fact and initial determination or shall make a decision after hearing on issues referred by the Commissioner pursuant to subsection (b) of Code Section 34-8-192. The parties shall be duly notified of such decision, together with the reasons therefor, which shall be deemed to be the final decision of the Commissioner, unless within 15 days after the date of notification or mailing of such decision further appeal is initiated pursuant to subsection (a) of Code Section 34-8-221.



§ 34-8-221. Review of decision of hearing officer by board of review

(a) The board of review may on its own motion affirm, modify, or set aside any decision of an administrative hearing officer on the basis of the evidence previously submitted in such case or direct the taking of additional evidence or may permit any of the parties to such decision to initiate further appeals before the board of review. The board of review shall promptly notify the parties to any proceedings of its findings and decision. The decision of the board shall become final 15 days from the date the decision is mailed to the parties.

(b) The board of review may, in its discretion and on its own motion, reconsider its decision at any time within 15 days from the date the decision is mailed to the parties. The board shall notify all concerned parties of its intent to reconsider a final decision. Such notice shall stay the process of judicial review until a final decision is released by the board.

(c) The quorum for the board of review shall be two members. No meeting of the board shall be scheduled when it is anticipated that less than two members will be present, and no hearing shall be held nor decision released by the board in which less than two members participated.

(d) In the event only two members are able to vote on a case and one member votes to affirm the decision of the administrative hearing officer but the other member votes to reverse the decision or remand the case for another hearing, the decision of the administrative hearing officer shall stand affirmed.

(e) The Commissioner shall provide the board of review and the office of administrative appeals with proper facilities and assistants for the execution of their functions.



§ 34-8-222. Procedure for appeal of claims to board of review; record of proceedings

The manner in which appealed claims shall be presented and the conduct of hearings and appeals shall be in accordance with regulations prescribed by the Commissioner for determining the rights of the parties. It is not required that such regulations conform to common law or statutory rules of evidence and other technical rules of procedure. A full and complete record shall be kept of all proceedings in connection with an appealed claim. All testimony at any hearing upon a claim before the administrative hearing officer shall be mechanically recorded but need not be transcribed unless the disputed claim is further appealed. The board of review, in its sole discretion, shall have the power to determine the necessity for transcription of any record to be considered by it. However, no provision of this Code section shall preclude the Commissioner from making the original documents, papers, and transcripts available for inspection upon written request by any party to the proceedings. Documents, papers, and transcripts shall be available for inspection during normal working hours at the office of the department in Atlanta or at the local office of the department where the original claim for benefits under this law was filed. Due to the confidential nature of the proceedings, only agency personnel or the board of review shall be permitted to make a recording of any type whatsoever of any hearing involving a claim for benefits or an appeal therefrom. The hearing may be recorded by one or both of the interested parties, provided prior written consent is received by the office of administrative appeals from all interested parties.



§ 34-8-223. Procedure for judicial review of final decisions of board of review

(a) Any decision of the board of review, in the absence of a reconsideration as provided in subsection (b) of Code Section 34-8-221, shall become final 15 days after the date of notification or mailing. Judicial review shall be permitted only after any party claiming to be aggrieved thereby has exhausted his or her administrative remedies as provided by this chapter. The Commissioner shall be deemed to be a party to any judicial action involving any such decision and shall be represented in any such judicial action by the Attorney General.

(b) Within 15 days after the decision of the board of review has become final, any party aggrieved thereby may secure judicial review by filing a petition against the Commissioner in the superior court of the county where the employee was last employed. In the event the individual was last employed in another state, such appeal shall be filed in Fulton County, Georgia. Any other party to the proceeding before the board of review shall be made a respondent. The petition, which need not be verified but which shall state specifically the grounds upon which a review is sought, shall be served upon the Commissioner or upon his or her designee within 30 days from the date of filing. Such service upon the Commissioner shall be made by certified mail or statutory overnight delivery, return receipt requested; hand delivery; or in a manner prescribed by the law of this state for service of process to Georgia Department of Labor, Unemployment Insurance Legal Section, Suite 826, 148 Andrew Young International Boulevard, N.E., Atlanta, GA 30303-1751. Such service shall be deemed completed service on all parties, but there shall be so served upon the Commissioner or his or her designee as many copies of the petition as there are respondents. The Commissioner shall mail one such copy to each such respondent. Within 30 days after the service of the petition, the Commissioner shall certify and file with the superior court all documents and papers and a transcript of all testimony taken in the matter, together with the board of review's findings of fact and decision therein. The Commissioner shall not be required to furnish any person with a copy of the aforementioned documents, papers, or transcripts or the original of these items prior to the Commissioner's filing these items with the court. The Commissioner may also, in his or her discretion, certify to such court questions of law involved in any decision. As a guide for future interpretation of the law, when the Commissioner is aggrieved by any decision of the board of review or deems such decision contrary to the law and no other party enters an appeal therefrom, the Commissioner may, within 20 days after such decision has become final, appeal and certify to the superior court questions of law therein involved. The court shall consider and determine the same and enter a decree accordingly, which shall be subject to further appeal by the Commissioner. In any judicial proceeding under this Code section, the findings of the board of review as to the facts, if supported by evidence and in the absence of fraud, shall be conclusive, and the jurisdiction of the court shall be confined to questions of law. Such actions and the questions so certified shall be heard in a summary manner and shall be given precedence over all other civil cases except cases to which the state is a material party and cases arising under Chapter 9 of this title. An appeal may be taken from the decision of the superior court to the Court of Appeals in the same manner as is provided in civil cases but not inconsistent with this chapter. No bond shall be required for entering an appeal.



§ 34-8-224. Fee for witnesses subpoenaed under article

Witnesses subpoenaed pursuant to this article shall be allowed fees at a rate fixed by the Commissioner. Such fees shall be deemed a part of the expense of administering this chapter.






Article 9 - Prohibited and Void Acts; Overpayments

§ 34-8-250. Prohibited agreements and activities; penalty

Any agreement by an individual to waive, release, or commute his or her rights to benefits or any other rights under this chapter shall be void. Any agreement by any individual in the employ of any person or concern to pay all or any portion of an employer's contributions or payments in lieu of contributions required under this chapter from such employer shall be void. No employer shall directly or indirectly make, require, or accept any deduction from the wages of any individual in his or her employ to finance the employer's contributions or payments in lieu of required contributions or require or accept any waiver of any right under this chapter by any such individual. Any employer or agent of an employer who violates any provision of this Code section shall, for each offense and upon conviction, be guilty of a misdemeanor.



§ 34-8-251. Fees for claiming benefits prohibited; attorney's fees; penalty

No individual claiming benefits shall be charged fees of any kind in any proceeding under this chapter by the Commissioner, the board of review, or representatives of the Commissioner or the board of review, or by any court or any officer thereof. Any individual claiming benefits in any proceeding before a court, the Commissioner, the board of review, or representatives of the Commissioner or the board of review may be represented by counsel or other duly authorized agent; but no such counsel or agents shall either charge or receive for such services more than an amount approved by the board of review. Any person who violates any provision of this Code section shall upon conviction be guilty of a misdemeanor.



§ 34-8-252. Assignment, pledge, or encumbrance of right to benefits void; benefits exempt; waiver of exemption void

Any assignment, pledge, or encumbrance of any right to benefits which are or may become due or payable under this chapter shall be void. Such rights to benefits shall be exempt from levy, execution, attachment, or any other remedy whatsoever provided for the collection of debt except child support obligations as described in Code Section 34-8-198 and overpayment for benefits as described in Code Section 34-8-254; and benefits received by any individual, so long as they are not mingled with other funds of the recipient, shall be exempt from any remedy whatsoever for the collection of all debts except debts incurred for necessities furnished to such individual or his or her spouse or dependents during the time when such individual was unemployed. No waiver of any exemption provided for in this Code section shall be valid.



§ 34-8-253. Obedience to subpoena required; self-incrimination; quashing, modification, or withdrawal of subpoena

(a) No person shall be excused from attending and testifying or from producing books, papers, correspondence, memoranda, and other records before the Commissioner, the board of review, the chief administrative hearing officer, or their duly authorized representatives or in obedience to a subpoena issued by them on the ground that the testimony or evidence, documentary or otherwise, required of a person may tend to incriminate or subject such person to a penalty or forfeiture. However, no person shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which the person is compelled, after having claimed the privilege against self-incrimination, to testify or produce evidence, documentary or otherwise, except that such person testifying shall not be exempt from prosecution and punishment for perjury committed in testifying.

(b) The Commissioner, the board of review, the chief administrative hearing officer, or any duly authorized representative of any of them may quash, modify, or withdraw a subpoena issued by them.



§ 34-8-254. Overpayments

(a) Any person who has received any sum as benefits under this chapter while any conditions for the receipt of benefits imposed by this chapter were not fulfilled or while the person was disqualified from receiving benefits shall, in the discretion of the Commissioner:

(1) Be liable to have such sums deducted from any future benefits payable to such person under this chapter, with no single deduction to exceed 50 percent of the amount of the payment from which such deduction is made; and

(2) Be liable to repay the Commissioner for the Unemployment Compensation Fund a sum equal to the amount so received by such person. Such sum shall be collectable in the manner provided by law for the collection of debts or any other method of collection specifically authorized by this chapter.

(b) For the purpose of collecting overpaid benefits when the person who owes the payment resides or is employed outside this state, the Commissioner may enter into an agreement with one or more private persons, companies, associations, or corporations providing debt collection services; provided, however, the Commissioner shall retain legal responsibility and authority for the collection of overpayments of benefits and any debt collection agency shall function merely as an agent of the Commissioner for this purpose. The agreement may provide, at the discretion of the Commissioner, the rate of payment and the manner in which compensation for services shall be paid. The Commissioner shall provide the necessary information for the contractor to fulfill its obligations under the agreement. Any funds recovered shall be transmitted promptly to the Commissioner for deposit into the Unemployment Compensation Fund.

(c) (1) Except as provided in paragraph (2) of this subsection, the Commissioner may waive the repayment of an overpayment of benefits if the Commissioner determines such repayment to be inequitable.

(2) If any person receives such overpayment because of false representations or willful failure to disclose a material fact by such person, inequitability shall not be a consideration and the person shall be required to repay the entire overpayment plus all applicable penalty and interest amounts. Such penalty amounts shall not be waived. Interest accrued on the overpayment is subject to waiver if the Commissioner determines such waiver to be in the best interest of this state.

(d) Any person who has received any sum as benefits under this chapter and is subsequently awarded or receives back wages from any employer for all or any portion of the same period of time for which such person has received such benefits shall be liable, in accordance with subsection (a) of this Code section, to repay a sum equal to the benefits paid during the period for which such back wages were awarded, and the employer shall be:

(1) Authorized to deduct from an award of back wages an amount equal to all unemployment benefits received by such person under this chapter with respect to the same period of time. The employer shall remit the amount deducted to the Commissioner for the Unemployment Compensation Fund. Upon receipt of such payment the Commissioner shall then make appropriate adjustments in the unemployment contributions experience rating account of the employer as otherwise provided in this chapter; or

(2) Entitled to a setoff against the award of back wages in an amount equal to all benefits paid to the employee during the period for which such back wages are awarded or received, if such employer is a governmental entity or nonprofit organization that has elected to make payments in lieu of contributions in accordance with Code Section 34-8-158 and the employee is subsequently awarded or otherwise receives payment of back wages for any period of time for which such employee received benefits under this chapter.

(e) Any action to recover an overpayment shall be brought by the Commissioner or an authorized representative of the Commissioner within seven years from the release date of the notice of determination and overpayment by the department.



§ 34-8-255. Effect of false statements and misrepresentations made to obtain or increase benefits

Any person who knowingly makes a false statement or misrepresentation as to a material fact or who knowingly fails to disclose a material fact to obtain or increase benefits under this chapter, either for himself or herself or for any other person, or who knowingly accepts benefits under this chapter to which such person is not entitled shall, upon an appropriate finding by the Commissioner, cease to be eligible for such benefits and an overpayment of benefits shall be computed without the application of deductible earnings as otherwise provided in Code Section 34-8-193. A penalty of 15 percent shall be added to the overpayment and become part of the overpayment. Interest shall accrue on the unpaid portion of such overpayment at a rate of 1 percent per month until repaid to the Commissioner for the Unemployment Compensation Fund. Further, such person shall forfeit all unpaid benefits for any weeks of unemployment subsequent to the date of the determination issued by the Commissioner covering said act or omission. The ineligibility shall include any unpaid benefits to which the person would otherwise be entitled during the remainder of any incomplete calendar quarter in which said determination is made and the next four complete calendar quarters immediately following the date of said determination; provided, however, such person shall be required to repay benefits received for any week as specified in said determination. No determination may be made by the Commissioner more than four years after such occurrence, act, or omission. Any such determination by the Commissioner may be appealed in the same manner as provided for the appeal from an initial determination in Article 8 of this chapter. The provisions of this Code section shall be in addition to, and not in lieu of, any provision contained in any of the other Code sections in this chapter.



§ 34-8-256. Penalties for false representation or fraudulent claims

(a) Any person who knowingly makes a false representation or knowingly fails to disclose a material fact to obtain or increase any benefit or payment under this chapter or under an employment insurance act of any other state or government, either for himself or herself or for any other person, whether such benefit or payment is actually received or not, shall upon conviction be guilty of a misdemeanor. Each such act shall constitute a separate offense. However, if a false representation or failure to disclose a material fact occurs with respect to more than one claim, which claim was made in more than one benefit year, or if the benefits received under this chapter which were the subject of a false representation or failure to disclose a material fact exceed $4,000.00, any such person shall upon conviction be guilty of a felony and shall be punished by imprisonment for not less than one nor more than five years or fined not less than $1,000.00 or shall be subject to both such fine and imprisonment.

(b) Any employing unit or any officer or agent of an employing unit or any other person who knowingly makes a false statement or representation or who knowingly fails to disclose a material fact in order to prevent or reduce the payment of benefits to any individual entitled thereto or to avoid becoming or remaining subject to this chapter or to avoid or reduce any contribution or other payment required from an employing unit under this chapter or who willfully fails or refuses to make any such contributions or other payment or to furnish any reports required under this chapter or to produce or permit the inspection or copying of records as required under this chapter shall upon conviction be guilty of a misdemeanor and shall be punished by imprisonment not to exceed one year or fined not more than $1,000.00 or shall be subject to both such fine and imprisonment. Each such act shall constitute a separate offense.

(c) Any person who establishes a fictitious employing unit for the purpose of enabling such person or another person to receive benefits under this chapter to which such person is not entitled shall upon conviction be guilty of a felony and shall be punished by imprisonment for not less than one nor more than five years or fined not less than $1,000.00 or shall be subject to both such fine and imprisonment.

(d) Any person who removes, deposits, or conceals or aids in removing, depositing, or concealing any property upon which a levy is authorized under any Code section of this chapter with intent to evade or defeat the assessment collection of any debt may be fined not more than $5,000.00 or imprisoned for not more than three years or shall be subject to both such fine and imprisonment and shall be liable to the state for the costs of prosecution.

(e) Any person who willfully violates any provision of this chapter or any order, rule, or regulation under this chapter, the violation of which is made unlawful or the observance of which is required under the terms of this chapter and for which a penalty is neither prescribed in this chapter nor provided by any other applicable provision of this Code section, shall upon conviction be guilty of a misdemeanor; and each day such violation continues shall be deemed to be a separate offense.






Article 10 - Unemployment Tax Amnesty

§ 34-8-270. Short title

This article shall be known and may be cited as the "Unemployment Tax Amnesty Program."



§ 34-8-271. Legislative findings, declarations, and intent

The General Assembly finds and declares that a public purpose is served by the waiver of interest on unemployment tax, penalties, and criminal prosecution in return for the immediate reporting and payment of previously underreported, unreported, or unpaid unemployment contributions liabilities. The General Assembly further finds and declares that the benefits gained through this program include, among other things, increased collection of certain currently owed unemployment contributions, permanently bringing into the unemployment insurance system employers who have been evading payment of unemployment contributions and providing an opportunity for such employers to satisfy unemployment contributions obligations before stepped-up unemployment tax enforcement programs take effect. It is the intention of the General Assembly in enacting this article that the unemployment tax amnesty program provided under this article be a one-time occurrence which shall not be repeated in the future because employers' expectations of any future amnesty programs could have a counterproductive effect on compliance under this article.



§ 34-8-272. Definitions

As used in this article, the term:

(1) "Accounts receivable" means an amount of unemployment contribution, tax, administrative assessment, reimbursement in lieu of contributions, penalty, or interest which has been recorded as due and entered in the account records or any ledger maintained in the department, or which an employer should reasonably expect to become due as a direct or indirect result of any pending or completed audit or investigation, which an employer knows is being conducted by any federal, state, or local taxing authority.

(2) "Employer" means any individual, partnership, joint venture, association, limited liability company, corporation, receiver, trustee, guardian, executor, administrator, fiduciary, or any other entity of any kind subject to any unemployment tax, contribution, or reimbursement in lieu of contributions, or any person required to collect any such unemployment tax, contribution, or reimbursement in lieu of contributions under this chapter, and as further defined in Code Section 34-8-33. The term shall also include any individual who has been deemed personally liable for the debt under the authority of Code Section 34-8-167.

(3) "Final, due, and owing" means an assessment of unemployment contributions which has become final and is owed to the state due to either the expiration of the employer's appeal rights or, in the case of an assessment which has been appealed, either pursuant to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," or pursuant to Code Section 34-8-220, the rendition of the final order by the Commissioner or by any court of this state. Assessments that have been appealed shall be final, due, and owing 15 days after the last unappealed or unappealable order sustaining the assessment or any part thereof has become final. Assessments that have not been appealed shall be final, due, and owing 15 days after service of notice of assessment pursuant to Code Section 34-8-170.

(4) "Unemployment tax" shall include any unemployment tax or contribution, administrative assessment, or reimbursement in lieu of contributions or recording costs incurred thereon.



§ 34-8-273. Development and administration of program; applicability and time period of program

(a) The Commissioner shall develop and administer a one-time unemployment tax amnesty program as provided in this article. The Commissioner shall, upon the voluntary return and remission of unemployment taxes and interest owed by any employer, waive all penalties that are assessed or subject to being assessed for outstanding liabilities for taxable periods ending or transactions occurring on or before December 31, 1994. The Commissioner shall provide by regulation as necessary for the administration of this amnesty program and shall further provide for necessary forms for the filing of amnesty applications and returns.

(b) Notwithstanding the provisions of any other law to the contrary, the unemployment tax amnesty program shall begin by October 1, 1994, and shall be completed no later than December 31, 1994, and shall apply to all employers owing unemployment taxes, penalties, or interest administered by the Commissioner under the provisions of this chapter. The program shall apply to unemployment tax liabilities for taxable periods ending or transactions occurring on or before December 31, 1994. Amnesty unemployment tax return forms shall be in a form prescribed by the Commissioner.



§ 34-8-274. Application for amnesty; conditions of participation in program; installment payments; penalties or criminal action

(a) The provisions of this article shall apply to any eligible employer who files an application for amnesty within the time prescribed by the Commissioner and does the following:

(1) Files such returns as may be required by the Commissioner for all years or tax reporting periods as stated on the application for which returns have not previously been filed and files such returns as may be required by the Commissioner for all years or tax reporting periods for which returns were filed but the tax liability was underreported;

(2) Pays in full within the unemployment tax amnesty period the unemployment taxes that are final, due, and owing for the respective tax periods, the unemployment taxes for which application is made under the amnesty unemployment tax program or for which amnesty unemployment tax returns are filed during the amnesty time period, pays with the unemployment taxes the amount of interest due, and pays the amount of any additional unemployment tax and interest which is owed as may be determined by the Commissioner, such additional payment to be made within 30 days of notification to the employer by the Commissioner that such additional unemployment tax and interest is owed; provided, however, that the failure to pay such additional tax and interest within 30 days of such notification shall invalidate any amnesty granted pursuant to this article; and

(3) The Commissioner may, in his or her discretion, impose by regulation, the further condition that, in addition to the requirements set forth in paragraphs (1) and (2) of this subsection, the requirement that any eligible employer also pay in full within the amnesty period all unemployment taxes previously assessed by the Commissioner that are final, due, and owing at the time the application or amnesty unemployment tax returns are filed, pays with the unemployment taxes the amount of interest due, and pays within 30 days of notification by the Commissioner the amount of any additional interest owed.

(b) An eligible employer may participate in the amnesty program whether or not the employer is under audit, notwithstanding the fact that the amount due is included in a proposed assessment or an assessment, bill, notice, or demand for payment issued by the Commissioner, and without regard to whether the amount due is subject to a pending administrative or judicial proceeding. An eligible employer may participate in the amnesty program to the extent of the uncontested portion of any assessed liability. However, participation in the program shall be conditioned upon the employer's agreement that the right to protest or initiate an administrative or judicial proceeding or to claim any refund of moneys paid under the program is barred with respect to the amounts paid with the application or amnesty return.

(c) The Commissioner may enter into an installment payment agreement in cases of severe hardship in lieu of the complete payment required under subsection (a) of this Code section. In such cases, 25 percent of the amount due shall be paid with the application or amnesty return with the balance to be paid in monthly installments of not less than 25 percent of the original amount nor to exceed three months following the expiration of the amnesty period. Failure of the employer to make timely payments shall void the terms of the amnesty program. All such agreements and payments shall include interest due and accruing during the installment agreement.

(d) If, following the termination of the unemployment tax amnesty period, the Commissioner issues a deficiency assessment based upon information independent of that shown on a return filed pursuant to subsection (a) of this Code section, the Commissioner shall have the authority to impose penalties and criminal action may be brought where authorized by law only with respect to the difference between the amount shown on the amnesty unemployment tax return and the correct amount of unemployment tax due. The imposition of penalties or criminal action shall not invalidate any waiver granted under Code Section 34-8-275.



§ 34-8-275. Amnesty granted to employers meeting requirements; exceptions

(a) Amnesty shall be granted for any employer who meets the requirements of Code Section 34-8-274 in accordance with the following:

(1) For unemployment taxes which are owed as a result of the nonreporting or underreporting of unemployment tax liabilities or the nonpayment of any accounts receivable owed by an eligible employer, the state shall waive criminal prosecution and all civil penalties which may be assessed under any provision of this chapter for the taxable years or periods for which unemployment tax amnesty is requested; and

(2) With the exception of instances in which the employer and Commissioner enter into an installment payment agreement authorized under subsection (c) of Code Section 34-8-274, the failure to pay all unemployment taxes and interest as shown on the employer's amnesty unemployment tax return shall invalidate any amnesty granted pursuant to this article.

(b) This article shall not apply to any employer who is on notice, written or otherwise, of a criminal investigation being conducted by an agency of the state or any political subdivision thereof or the United States, nor shall this article apply to any employer who is the subject of any criminal litigation which is pending on the date of the employer's application in any court of this state or the United States for nonpayment, delinquency, evasion, or fraud in relation to any federal taxes or to any of the unemployment taxes to which this amnesty program is applicable.

(c) No refund or credit shall be granted for any interest or penalty paid prior to the time the employer requests amnesty pursuant to Code Section 34-8-274.

(d) Unless the Commissioner in his or her own discretion redetermines the amount of unemployment taxes and interest due, no refund or credit shall be granted for any unemployment taxes or interest paid under the amnesty program.

(e) Notwithstanding any provision of this article to the contrary, the Commissioner shall have the right to waive any portion of the interest due on an account receivable when it is demonstrated to the satisfaction of the Commissioner that any deficiency of the employer was not due to negligence, intentional disregard of administrative rules and regulations, or fraud and the collection of the interest by the Commissioner would be contrary to equity and good conscience.



§ 34-8-276. Interest on installment agreements

All installment agreements authorized under subsection (c) of Code Section 34-8-274 shall bear interest on the outstanding amount of unemployment tax due at the rate prescribed under Code Section 34-8-166.



§ 34-8-277. Administrative regulations, forms, and instructions; publicizing program

The Commissioner shall promulgate administrative regulations as necessary, issue forms and instructions, and take all actions necessary to implement the provisions of this article. The Commissioner shall publicize the unemployment tax amnesty program in order to maximize the public awareness of and participation in the program. The Commissioner may, for the purpose of publicizing the unemployment tax amnesty program, contract with any advertising agency within or outside this state.



§ 34-8-278. Accounting procedures; disposition of collections

For purposes of accounting for the unemployment contributions received pursuant to this chapter, the Commissioner shall maintain an accounting and reporting of funds collected under the amnesty program. All contributions or reimbursements in lieu of contributions collected shall be remitted to the Unemployment Compensation Fund created pursuant to Code Section 34-8-83.



§ 34-8-279. Collection fees

(a) In addition to all other penalties provided under this chapter or any other law, the Commissioner may by regulation impose after the expiration of the unemployment tax amnesty period a cost of collection fee of 20 percent of any deficiency assessed for any taxable period ending or transactions occurring after December 31, 1994. This fee shall be in addition to all other applicable penalties, fees, or costs. The Commissioner shall have the right to waive any collection fee when it is demonstrated that any deficiency of the employer was not due to negligence, intentional disregard of administrative rules and regulations, or fraud.

(b) In addition to all other penalties provided under this chapter or any other law, the Commissioner may by regulation impose after the expiration of the unemployment tax amnesty period a cost of collection fee of 50 percent of any deficiency for taxable periods ending or transactions occurring on or before December 31, 1994, regardless of when due. This fee shall be in addition to all other applicable penalties, fees, or costs. The Commissioner shall have the right to waive any collection fee when it is demonstrated that any deficiency of the employer was not due to negligence, intentional disregard of administrative rules and regulations, or fraud.

(c) The provisions of subsections (a) and (b) of this Code section shall not apply to any account or accounts receivable which has been protested pursuant to Code Section 34-8-167 or 34-8-170 as of the expiration of the unemployment tax amnesty period or to any account or accounts receivable on which the employer is remitting timely payments under a payment agreement negotiated with the Commissioner prior to or during the amnesty period.

(d) The fee levied under subsections (a) and (b) of this Code section shall not apply to unemployment taxes paid pursuant to the terms of the amnesty program.



§ 34-8-280. Debt collection services

The Commissioner may, for the purpose of collecting any delinquent unemployment tax due from an employer, contract with any debt collection agency or attorney doing business within or outside this state for the collection of such delinquent unemployment tax, including penalties and interest and collections thereon. Without limiting any authority otherwise granted to the Commissioner in Code Section 34-8-169, the Commissioner may also pay such agency or attorney from the fees authorized in Code Section 34-8-279.









Chapter 9 - Workers' Compensation

Article 1 - General Provisions

§ 34-9-1. Definitions

As used in this chapter, the term:

(1) "Board" means the State Board of Workers' Compensation.

(2) "Employee" means every person in the service of another under any contract of hire or apprenticeship, written or implied, except a person whose employment is not in the usual course of the trade, business, occupation, or profession of the employer; and, except as otherwise provided in this chapter, minors are included even though working in violation of any child labor law or other similar statute; provided, however, that nothing contained in this chapter shall be construed as repealing or altering any such law or statute. Any reference to any employee who has been injured shall, if the employee dies, include such employee's legal representatives, dependents, and other persons to whom compensation may be payable pursuant to this chapter. All firefighters, law enforcement personnel, and personnel of emergency management or civil defense agencies, emergency medical services, and rescue organizations whose compensation is paid by the state or any county or municipality, regardless of the method of appointment, and all full-time county employees and employees of elected salaried county officials are specifically included in this definition. There shall also be included within such term any volunteer firefighter of any county or municipality of this state, but only for services rendered in such capacity which are not prohibited by Code Section 38-3-36 and only if the governing authority of the county or municipality for which such services are rendered shall provide by appropriate resolution for inclusion of such volunteer firefighters; any volunteer law enforcement personnel of any county or municipality of this state who are certified by the Georgia Peace Officer Standards and Training Council, for volunteer law enforcement services rendered in such capacity which are not prohibited by Code Section 38-3-36 and only if the governing authority of the county or municipality for which such services are rendered shall provide by appropriate resolution for inclusion of such volunteer law enforcement personnel; any person who is a volunteer member or worker of an emergency management or civil defense organization, emergency medical service, or rescue organization, whether governmental or not, of any county or municipality of this state for volunteer services, which are not prohibited by Code Section 38-3-36, rendered in such capacity and only if the governing authority of the county or municipality for which such services are rendered shall provide by appropriate resolution for inclusion of such volunteer members or workers; and any person certified by the Department of Public Health or the Georgia Composite Medical Board and registered with any county or municipality of this state as a medical first responder for any volunteer first responder services rendered in such capacity, which are not prohibited by Code Section 38-3-36 and only if the governing authority of the county or municipality for which such services are rendered shall provide by appropriate resolution for inclusion of such responders. The various elected county officers and elected members of the governing authority of an individual county shall also be included in this definition, if the governing authority of such county shall provide therefor by appropriate resolution. For the purposes of workers' compensation coverage, employees of county and district health agencies established under Chapter 3 of Title 31 are deemed and shall be considered employees of the State of Georgia and employees of community service boards established under Chapter 2 of Title 37 shall be considered to be employees of the state. For the purpose of workers' compensation coverage, members of the Georgia National Guard and the State Defense Force serving on state active duty pursuant to an order by the Governor are deemed and shall be considered to be employees of this state. A person shall be an independent contractor and not an employee if such person has a written contract as an independent contractor and if such person buys a product and resells it, receiving no other compensation, or provides an agricultural service or such person otherwise qualifies as an independent contractor. Notwithstanding the foregoing provisions of this paragraph, any officer of a corporation may elect to be exempt from coverage under this chapter by filing written certification of such election with the insurer or, if there is no insurer, the State Board of Workers' Compensation as provided in Code Section 34-9-2.1. For purposes of this chapter, an owner-operator as such term is defined in Code Section 40-2-87 shall be deemed to be an independent contractor. Inmates or persons participating in a work release program, community service program, or similar program as part of the punishment for violation of a municipal ordinance pursuant to Code Section 36-32-5 or a county ordinance or a state law shall not be deemed to be an employee while participating in work or training or while going to and from the work site or training site, unless such inmate or person is employed for private gain in violation of Code Section 42-1-5 or Code Section 42-3-50 or unless the municipality or county had voluntarily established a policy, on or before January 1, 1993, to provide workers' compensation benefits to such individuals. Individuals who are parties to a franchise agreement as set out by the Federal Trade Commission franchise disclosure rule, 16 C.F.R. 436.1 through 436.11, shall not be deemed employees for purposes of this chapter.

(3) "Employer" shall include the State of Georgia and all departments, instrumentalities, and authorities thereof; each county within the state, including its school district; each independent public school district; any municipal corporation within the state and any political division thereof; any individual, firm, association, or public or private corporation engaged in any business, except as otherwise provided in this chapter, and the receiver or trustee thereof; any electric membership corporation organized under Article 4 of Chapter 3 of Title 46 or other cooperative corporation engaged in rural electrification, including electric refrigeration cooperatives; any telephone cooperative organized under Part 3 of Article 2 of Chapter 5 of Title 46 or other cooperative or nonprofit corporation engaged in furnishing telephone service; the legal representative of a deceased employer using the service of another for pay; and any person who, pursuant to a contract or agreement with an employer, provides workers' compensation benefits to an injured employee, notwithstanding the fact that no common-law master-servant relationship or contract of employment exists between the injured employee and the person providing the benefits. If the employer is insured, this term shall include his insurer as far as applicable.

(4) "Injury" or "personal injury" means only injury by accident arising out of and in the course of the employment and shall not, except as provided in this chapter, include a disease in any form except where it results naturally and unavoidably from the accident. Except as otherwise provided in this chapter, "injury" and "personal injury" shall include the aggravation of a preexisting condition by accident arising out of and in the course of employment, but only for so long as the aggravation of the preexisting condition continues to be the cause of the disability; the preexisting condition shall no longer meet this criteria when the aggravation ceases to be the cause of the disability. "Injury" and "personal injury" shall not include injury caused by the willful act of a third person directed against an employee for reasons personal to such employee, nor shall "injury" and "personal injury" include heart disease, heart attack, the failure or occlusion of any of the coronary blood vessels, stroke, or thrombosis unless it is shown by a preponderance of competent and credible evidence, which shall include medical evidence, that any of such conditions were attributable to the performance of the usual work of employment. Alcoholism and disabilities attributable thereto shall not be deemed to be "injury" or "personal injury" by accident arising out of and in the course of employment. Drug addiction or disabilities resulting therefrom shall not be deemed to be "injury" or "personal injury" by accident arising out of and in the course of employment except when such addiction or disability resulted from the use of drugs or medicines prescribed for the treatment of the initial injury by an authorized physician. Notwithstanding any other provision of this chapter, and solely for members of the Georgia National Guard and State Defense Force, an injury arising in the course of employment shall include any injury incurred by a member of the Georgia National Guard or State Defense Force while serving on state active duty or when traveling to and from state active duty.



§ 34-9-2. Applicability of chapter to employers and employees -- Generally

(a) (1) As used in this subsection, the term "farm laborer" shall include, without limitation, any person employed by an employer in connection with the raising and feeding of and caring for wildlife, as such term is defined in paragraph (77) of Code Section 27-1-2.

(2) This chapter shall not apply to common carriers by railroad engaged in intrastate trade or commerce; nor shall this chapter be construed to lessen the liability of such common carriers or take away or diminish any right that any employee of such common carrier or, in case of his or her death, the personal representative of such employee may have under the laws of this state; nor shall this chapter apply to employees whose employment is not in the usual course of trade, business, occupation, or profession of the employer or not incidental thereto; nor to farm laborers or domestic servants; nor to employers of such employees; nor to any person, firm, or private corporation, including any public service corporation, that has regularly in service less than three employees in the same business within this state, unless such employees and their employers voluntarily elect to be bound; nor to any person performing services as a licensed real estate salesperson or associate broker who has a written contract of employment providing that he or she shall perform all services as an independent contractor.

(b) This chapter shall not apply to any common carrier by railroad engaging in commerce between any of the several states or territories or between the District of Columbia and any of the states or territories and any foreign nation or nations nor to any person suffering injury or death while he is employed by such carrier in such commerce; nor shall this chapter be construed to lessen the liability of such common carrier or to diminish or take away in any respect any right that any person so employed or the personal representative, kindred, relation, or dependent of such person may have under the act of Congress approved April 22, 1908, relating to the liability of common carriers by railroad to their employees in certain cases.

(c) Notwithstanding the provisions of subsection (a) of this Code section, this chapter shall apply to employees of the Department of Corrections who are engaged in farm and livestock operations.

(d) This chapter shall not apply to persons who perform services pursuant to a written contract stating that the provider is an independent contractor and such person buys a product and resells it, receiving no other compensation; or to independent contract carriers who perform services for an employer who is a publisher or distributor of printed materials in transporting, assembling, delivering, or distributing printed materials and in maintaining any facilities or equipment incidental thereto, provided that:

(1) The independent contract carrier has with the employer a written contract as an independent contractor;

(2) Remuneration for the independent contract carrier is on the basis of the number of deliveries accomplished;

(3) With exception to providing the area or route which an independent contract carrier may or may not service, or providing materials or direction for the packaging or assembly of printed materials, the employer exercises no general control regarding the method of transporting, assembling, delivering, or distributing the printed materials; and

(4) The contract entered by the independent contract carrier for such services does not prohibit it from the transportation, delivery, assembly, or distribution of printed materials for more than one employer.

(e) A person or entity shall otherwise qualify as an independent contractor and not an employee if such person or entity meets all of the following criteria:

(1) Is a party to a contract, written or implied, which intends to create an independent contractor relationship;

(2) Has the right to exercise control over the time, manner, and method of the work to be performed; and

(3) Is paid on a set price per job or a per unit basis, rather than on a salary or hourly basis.

A person who does not meet all of the above listed criteria shall be considered an employee unless otherwise determined by an administrative law judge to be an independent contractor.

(f) (1) As used in this subsection, the term "sports official" means any person who is a neutral participant in a sports event, including without limitation an umpire, referee, judge, linesman, scorekeeper, or timekeeper. The term "sports official" does not include any person, otherwise employed by an organization or entity sponsoring a sports event, who performs services as a sports official as a part of his or her regular employment.

(2) Notwithstanding any other provision of this chapter, a person shall qualify as an independent contractor and not an employee if such person performs services as a sports official for an entity sponsoring an interscholastic or intercollegiate sports event or if such person performs services as a sports official for a public entity or a private, nonprofit organization which sponsors an amateur sports event.



§ 34-9-2.1. Exemption of corporate officers; limitation

(a) A corporate officer or a member of a limited liability company who elects to be exempt from coverage under this chapter shall make such election by giving written certification to the insurer or, if there is no insurer, to the State Board of Workers' Compensation. The right of any corporation or limited liability company to exempt its officers or members from coverage under this chapter is limited as follows:

(1) A corporation shall not be allowed to exempt more than five corporate officers and a limited liability company shall not be allowed to exempt more than five members; and

(2) In order for the written certification of exemption to be in effect, the corporate officer must be identified by name as well as by the office held at the time of certification and the member of the limited liability company must be identified by name; and

(3) Any employer subject to this chapter pursuant to subsection (a) of Code Section 34-9-2 before the filing of any exemptions shall remain subject to this chapter without regard to the number of exemptions filed. However, in the event that there shall be no covered employees once exemptions are elected, no coverage shall be required unless and until additional employees are employed.

(b) A corporate officer or a member of the limited liability company who has exempted himself or herself by proper certification from coverage under this chapter may at any time revoke such exemption and thereby accept coverage under this chapter by giving certification to such effect in the same manner as provided in subsection (a) of this Code section relative to exemption from coverage.

(c) No certification given pursuant to subsection (a) or (b) of this Code section shall become effective until it is filed with the proper entity.



§ 34-9-2.2. Eligibility of sole proprietor or partner for workers' compensation insurance

Any sole proprietor or partner of a business whose employees are eligible for benefits under this chapter may elect to be included as an employee under the workers' compensation insurance coverage of such business if he is actively engaged in the operation of the business and if the insurer is notified of his election to be so included. Any such sole proprietor or partner shall, upon such election, be entitled to the employee benefits and be subject to the employee responsibilities prescribed in this chapter.



§ 34-9-2.3. Election to provide workers' compensation coverage to farm laborers

Notwithstanding the provisions of subsection (a) of Code Section 34-9-2, relative to the exempt status of individuals employed as farm laborers, an employer of farm laborers may elect to provide workers' compensation coverage to individuals employed as farm laborers by giving written notice to the board in such manner and form as provided by rule of the board. Upon the filing of the notice with the board, the employer of farm laborers shall be deemed an employer for the purposes of this chapter and each individual employed as a farm laborer shall be deemed an employee for the purposes of this chapter. An employer of farm laborers who has filed a notice pursuant to this Code section shall not discontinue the provision of workers' compensation insurance coverage for individuals employed as farm laborers until the notice filed with the board is revoked in a manner to be specified by rule of the board and written notice is given to each affected employee in a manner to be specified by rule of the board.



§ 34-9-2.4. Work based learning students covered under workers' compensation insurance

(a) As used in this Code section, the term:

(1) "Work based learning placement" or "placement" shall have the same meaning as in Code Section 34-9-430.

(2) "Work based learning student" or "student" shall have the same meaning as in Code Section 34-9-430.

(b) Notwithstanding the provisions of paragraph (2) of Code Section 34-9-1:

(1) A work based learning student in a paid work based learning placement for an employer shall be deemed an employee of such employer for purposes of workers' compensation coverage; and

(2) A work based learning student in an unpaid work based learning placement for an employer shall be deemed an employee of such employer for purposes of workers' compensation coverage unless all of the following conditions apply:

(A) The placement, even though it includes actual operation of the facilities of the employer, is similar to training which would be given in an educational environment;

(B) The placement is for the benefit of the student;

(C) The student does not displace regular employees, but works under close supervision of existing staff;

(D) The employer that provides the training derives no immediate advantage from the activities of the student; and on occasion its operations may actually be impeded;

(E) The student is not necessarily entitled to a job at the conclusion of the placement; and

(F) The employer and the student understand that the student is not entitled to wages for the time spent in the placement.



§ 34-9-3. Applicability of chapter to employers and employees -- Public employees generally

Neither any municipal corporation within the state, nor any political subdivision of the state, nor any employee of any such corporation or subdivision shall have the right to reject the provisions of this chapter relative to payment and acceptance of compensation; and Code Section 34-9-7 shall not apply to them.



§ 34-9-4. Applicability of chapter to employers and employees -- Employees of planning commissions

All planning commissions created pursuant to Ga. L. 1957, p. 420, as amended, relating to the creation of planning commissions by certain political subdivisions, are authorized to provide workers' compensation insurance coverage for their employees. Before any such planning commission can provide any such insurance coverage, it shall adopt an appropriate resolution, at any public meeting of the commission, setting forth the procedure for furnishing and maintaining such insurance coverage. From the date of the adoption of such resolution, the planning commission shall be deemed to be an employer and each of its employees to be an employee within the meaning of this chapter; provided, however, that the planning commission may, by appropriate notice to employees and by proper resolution, elect to withdraw from coverage under this chapter.



§ 34-9-5. Applicability of chapter to employers and employees -- Pilots under contract to Georgia Forestry Commission

Notwithstanding Code Section 34-9-1 or any other provision of law, this chapter shall not be deemed to apply to any airplane pilots or their assistants flying patrols for the Georgia Forestry Commission or for any county or counties participating in the forest fire protection program, where the flying services were procured by contracts awarded pursuant to bid. The state does not consent to be sued in any respect, whether at common law or otherwise, with respect to such pilots or contractors employing them. However, nothing in this Code section shall be construed as relieving the contractor from any workers' compensation or other liability which may be owing to such pilot or his beneficiaries under law.



§ 34-9-6. Retroactive inclusion of state and departments in definition of "employer"; resumption of payments of awards previously discontinued

So far as concerns the State of Georgia or any department thereof which has been operating under the terms of this chapter, the state and such departments thereof shall be deemed to have been included in the original Act under the definition of "employer." Any payments heretofore made under awards of the Industrial Board to state employees are ratified and confirmed and any payments of awards which were being made by the state or any of its departments on or before February 1, 1943, but discontinued because of exclusion of the state and its departments from the definition of "employer" shall be resumed as of the date of discontinuance; and compensable accidents which occurred prior to the passage of this chapter for which awards were not made but for which awards are hereafter made shall be paid by the state or the departments thereof in the same manner as other awards heretofore or hereafter made.



§ 34-9-7. Presumption of applicability of chapter to contracts between employers and employees covered by chapter

Every contract of service between an employer and an employee covered by this chapter, whether such contract is written, oral, or implied, shall be presumed to have been made subject to this chapter except contracts of service between those employers and employees listed in Code Section 34-9-2.



§ 34-9-8. Liability of principal contractor or subcontractor for employee injuries

(a) A principal, intermediate, or subcontractor shall be liable for compensation to any employee injured while in the employ of any of his subcontractors engaged upon the subject matter of the contract to the same extent as the immediate employer.

(b) Any principal, intermediate, or subcontractor who shall pay compensation under subsection (a) of this Code section may recover the amount paid from any person who, independently of this Code section, would have been liable to pay compensation to the injured employee or from any intermediate contractor.

(c) Every claim for compensation under this Code section shall be in the first instance presented to and instituted against the immediate employer, but such proceedings shall not constitute a waiver of the employee's right to recover compensation under this chapter from the principal or intermediate contractor. If such immediate employer is not subject to this chapter by reason of having less than the required number of employees as prescribed in subsection (a) of Code Section 34-9-2 and Code Section 34-9-124 does not apply, then such claim may be directly presented to and instituted against the intermediate or principal contractor. However, the collection of full compensation from one employer shall bar recovery by the employee against any others, and the employee shall not collect a total compensation in excess of the amount for which any of the contractors is liable.

(d) This Code section shall apply only in cases where the injury occurred on, in, or about the premises on which the principal contractor has undertaken to execute work or which are otherwise under his control or management.



§ 34-9-9. Relief from penalty for failure or neglect to perform statutory duty

Nothing in this chapter shall be construed to relieve any employer or employee from any penalty for failure or neglect to perform any statutory duty.



§ 34-9-10. Relief of employer from obligations under chapter

No contract or agreement, written, oral, or implied, nor any rule, regulation, or other device shall in any manner operate to relieve any employer in whole or in part from any obligation created by this chapter except as otherwise expressly provided in this chapter.



§ 34-9-11. Exclusivity of rights and remedies granted to employee under chapter; immunity granted to construction design professionals

(a) The rights and the remedies granted to an employee by this chapter shall exclude and be in place of all other rights and remedies of such employee, his or her personal representative, parents, dependents, or next of kin, and all other civil liabilities whatsoever at common law or otherwise, on account of such injury, loss of service, or death; provided, however, that the employer may be liable to the employee for rights and remedies beyond those provided in this chapter by expressly agreeing in writing to specific additional rights and remedies; provided, further, however, that the use of contractual provisions generally relating to workplace safety, generally relating to compliance with laws or regulations, or generally relating to liability insurance requirements shall not be construed to create rights and remedies beyond those provided in this chapter. No employee shall be deprived of any right to bring an action against any third-party tort-feasor, other than an employee of the same employer or any person who, pursuant to a contract or agreement with an employer, provides workers' compensation benefits to an injured employee, notwithstanding the fact that no common-law master-servant relationship or contract of employment exists between the injured employee and the person providing the benefits, and other than a construction design professional who is retained to perform professional services on or in conjunction with a construction project on which the employee was working when injured, or any employee of a construction design professional who is assisting in the performance of professional services on the construction site on which the employee was working when injured, unless the construction design professional specifically assumes by written contract the safety practices for the project. The immunity provided by this subsection to a construction design professional shall not apply to the negligent preparation of design plans and specifications, nor shall it apply to the tortious activities of the construction design professional or the employees of the construction design professional while on the construction site where the employee was injured and where those activities are the proximate cause of the injury to the employee or to any professional surveys specifically set forth in the contract or any intentional misconduct committed by the construction design professional or his or her employees.

(b) As used in subsection (a) of this Code section, the term "construction design professional" means any person who is an architect, professional engineer, landscape architect, geologist, or land surveyor who has been issued a license pursuant to Chapter 4, 15, 19, or 23 of Title 43 or any corporation organized to render professional services in Georgia through the practice of one or more such technical professions as architecture, professional engineering, landscape architecture, geology, or land surveying.

(c) The immunity provided by this subsection shall apply and extend to the businesses using the services of a temporary help contracting firm, as such term is defined in Code Section 34-8-46, or an employee leasing company, as such term is defined in Code Section 34-8-32, when the benefits required by this chapter are provided by either the temporary help contracting firm or the employee leasing company or the business using the services of either such firm or company. A temporary help contracting firm or an employee leasing company shall be deemed to be a statutory employer for the purposes of this chapter.



§ 34-9-11.1. Employee's or survivor's right of action against person other than employer; subrogation lien of employer; rights of employer or insurer upon failure of employee to bring action; attorney fees; retroactive application

(a) When the injury or death for which compensation is payable under this chapter is caused under circumstances creating a legal liability against some person other than the employer, the injured employee or those to whom such employee's right of action survives at law may pursue the remedy by proper action in a court of competent jurisdiction against such other persons, except as precluded by Code Section 34-9-11 or otherwise.

(b) In the event an employee has a right of action against such other person as contemplated in subsection (a) of this Code section and the employer's liability under this chapter has been fully or partially paid, then the employer or such employer's insurer shall have a subrogation lien, not to exceed the actual amount of compensation paid pursuant to this chapter, against such recovery. The employer or insurer may intervene in any action to protect and enforce such lien. However, the employer's or insurer's recovery under this Code section shall be limited to the recovery of the amount of disability benefits, death benefits, and medical expenses paid under this chapter and shall only be recoverable if the injured employee has been fully and completely compensated, taking into consideration both the benefits received under this chapter and the amount of the recovery in the third-party claim, for all economic and noneconomic losses incurred as a result of the injury.

(c) Such action against such other person by the employee must be instituted in all cases within the applicable statute of limitations. If such action is not brought by the employee within one year after the date of injury, then the employer or such employer's insurer may but is not required to assert the employee's cause of action in tort, either in its own name or in the name of the employee. The employer or its insurer shall immediately notify the employee of its assertion of such cause of action, and the employee shall have a right to intervene. If after one year from the date of injury the employee asserts his or her cause of action in tort, then the employee shall immediately notify the employer or its insurer of his or her assertion of such cause of action, and the employer or its insurer shall have a right to intervene. In any case, if the employer or insurer recovers more than the extent of its lien, then the amount in excess thereof shall be paid over to the employee. For purposes of this subsection only, "employee" shall include not only the injured employee but also those persons in whom the cause of action in tort rests or survives for injuries to such employee.

(d) In the event of a recovery from such other person by the injured employee or those to whom such employee's right of action survives by judgment, settlement, or otherwise, the attorney representing such injured employee or those to whom such employee's right of action survives shall be entitled to a reasonable fee for services; provided, however, that if the employer or insurer has engaged another attorney to represent the employer or insurer in effecting recovery against such other person, then a court of competent jurisdiction shall upon application apportion the reasonable fee between the attorney for the injured employee and the attorney for the employer or insurer in proportion to services rendered. The provisions of Code Sections 15-19-14 and 15-19-15 shall apply.

(e) It is the express intent of the General Assembly that the provisions of subsection (c) of this Code section be applied not only prospectively but also retroactively to injuries occurring on or after July 1, 1992.



§ 34-9-12. Employer's record of injuries; availability of board records; supplementary report on termination of disability; penalties; routine reports

(a) Every employer subject to the provisions of this chapter relative to the payment of compensation shall hereafter keep a record of all injuries, fatal or otherwise, received by his employees in the course of their employment on blanks approved by the board. Within ten days after notice, as provided in Code Section 34-9-80, of the occurrence of an injury to an employee requiring medical or surgical treatment or causing his absence from work for more than seven days, a report thereof shall be made in writing and mailed to the board on blanks to be procured from the board for this purpose.

(b) The records of the board, insofar as they refer to accidents, injuries, and settlements, shall not be open to the public but only to the parties satisfying the board of their interest in such records and their right to inspect them. The board shall provide data contained on Employers' First Report of Injury forms reporting fatalities to the Georgia Department of Labor and the United States Department of Labor for use in the Census of Fatal Occupational Injuries Program. The board shall provide data to such other state and federal governmental entities or departments as required by law. Under such reasonable rules and regulations as the board may adopt, the records of the board as to any employee in any previous case in which such employee was a claimant shall be open to and made available to such claimant, to an employer or its insurance carrier which is called upon to pay compensation, medical expenses, or funeral expenses, and to any party at interest, except that the board may make such reasonable charge as it deems proper for furnishing information by mail and for copies of records. Nothing in this subsection shall prohibit the board or its designees from publishing decisions of the board, provided adequate security measures have been taken to protect the identity and privacy of the parties.

(c) Upon the termination of the disability of the injured employee, the employer shall make a supplementary report to the board on blanks to be procured from the board for the purpose. The report shall contain the name, nature, and location of the business of the employer; the name, age, sex, and wages and occupation of the injured employee; and shall state the date and hour of the accident causing the injury, the nature and cause of the injury, and such other information as may be required by the board.

(d) Any employer who refuses or willfully neglects to make the report required by subsection (a) of this Code section shall be subject to a penalty of not more than $100.00 for each refusal or instance of willful neglect, to be assessed by the board, a member, or an administrative law judge in an open hearing, with the right of review as in other cases. In the event the employer has sent the report to the insurance carrier for forwarding to the board, the insurance carrier willfully neglecting or failing to forward the report shall be liable and shall pay the penalty.

(e) Every employer shall, upon request of the board, report the number of his employees, hours of their labor, and number of days of operation of business.



§ 34-9-13. Definitions; persons presumed next of kin; apportionment of payments among partial and total dependents; termination of dependency

(a) As used in this Code section, the term:

(1) "Child" includes dependent stepchildren, legally adopted children, posthumous children, and acknowledged children born out of wedlock but does not include married children; and

(2) "Parent" includes stepparents and parents by adoption.

(b) The following persons shall be conclusively presumed to be the next of kin wholly dependent for support upon the deceased employee:

(1) A wife or husband, except that if the wife and husband were living separately for a period of 90 days immediately prior to the accident which resulted in the death of the deceased employee the presumption of total dependence shall be rebuttable; and

(2) A child of the employee if:

(A) The child is under 18 or enrolled full time in high school;

(B) The child is over 18 and is physically or mentally incapable of earning a livelihood; or

(C) The child is under the age of 22 and is a full-time student or the equivalent in good standing enrolled in a postsecondary institution of higher learning.

(c) If the deceased employee leaves a dependent surviving spouse, as above described, and no dependent child or children, the full compensation shall be paid to such spouse. If the deceased employee leaves a dependent surviving spouse, as above described, and also a dependent child or children, the full compensation shall be paid to such spouse for his or her use and that of such child or children; provided, however, that the board shall have the power in proper cases, in its discretion, to apportion the compensation; provided, further, that, if the dependent surviving spouse dies before payment is made in full, the balance remaining shall be paid to the person or persons wholly dependent, if any, share and share alike. If there is no person wholly dependent, payment shall be made to partial dependents.

(d) In all other cases, questions of dependency, in whole or in part, shall be determined in accordance with the facts at the time of the accident, but no allowance shall be made for any payment made in lieu of board and lodging or services, and no compensation shall be allowed unless the dependency existed for a period of three months or more prior to the accident. In such other cases, if there is more than one person wholly dependent, the death benefit shall be divided among them, and persons partially dependent, if any, shall receive no part thereof; if there is no one wholly dependent and more than one person partially dependent, the death benefit shall be divided among them according to the relative extent of their dependency.

(e) For the purpose of this chapter, the dependency of a spouse upon a deceased employee shall terminate with remarriage or cohabitation in a meretricious relationship; and for this purpose cohabitation in a meretricious relationship shall be a relationship in which persons of the opposite sex live together continuously and openly in a relationship similar or akin to marriage, which relationship includes either sexual intercourse or the sharing of living expenses. The dependency of a child, except a child physically or mentally incapable of earning a livelihood, shall terminate with the attainment of 18 years of age, except as provided in paragraph (2) of subsection (b) of this Code section. The dependency of a spouse and of a partial dependent shall terminate at age 65 or after payment of 400 weeks of benefits, whichever provides greater benefits.



§ 34-9-14. Provision of substitute systems of compensation; approval by board; grounds and procedure for termination

(a) Subject to the joint approval of the board and the Commissioner of Insurance, any employer may enter into or continue any agreement with its employees to provide a system of compensation, benefit, or insurance in lieu of the compensation and insurance provided by this chapter. No such substitute system shall be approved unless it complies with the following requirements:

(1) The benefits provided for injured employees must at least equal the benefits required by this chapter;

(2) Except as provided in Code Section 34-9-122.1, no contributions may be required from employees unless the substitute system of compensation confers benefits in addition to this chapter and the contributions are applied to the additional benefits;

(3) The system must contain all provisions required of a standard policy of workers' compensation insurance issued in this state, including a workers' compensation benefits policy and an employer liability policy, and one of these policies may not be canceled independently of the other policy;

(4) Any substitute system shall be required to file statistical data which would be required with regard to a standard policy of workers' compensation insurance; and

(5) Such other standards as are necessary to ensure the compliance of such substitute system with the provisions of this chapter as are jointly promulgated by rule or regulation of the State Board of Workers' Compensation and the Commissioner of Insurance.

(b) Such substitute system may be terminated by the board on reasonable notice and hearing to the interested parties if it shall appear that the system is not fairly administered or if its operation shall disclose defects threatening its solvency or if for any substantial reason it fails to accomplish the purpose of this chapter and is not in compliance with the provisions of this Code section; and in this case the board shall determine the proper distribution of all remaining assets, if any, subject to the right of any party at interest to take an appeal to the superior court of the county wherein the principal office or chief place of business of the employer is located.

(c) It is the specific intent of the General Assembly that any alternative system of workers' compensation which is approved by the board and the Commissioner of Insurance pursuant to this Code section shall preserve an employer's immunity from civil action resulting from an injury which is compensable under this chapter as provided in Code Section 34-9-11, and the provisions of this Code section shall not be construed to the contrary.



§ 34-9-15. Procedure for settlement between parties generally; approval by board; finality of settlement; lump sum settlements

(a) Nothing contained in this chapter shall be construed so as to prevent settlements made by and between the employee and employer but rather to encourage them, so long as the amount of compensation and the time and manner of payment are in accordance with this chapter. A workers' compensation insurer shall not be authorized to settle a claim on behalf of its insured employer without giving prior notice to such employer of the terms of the settlement agreement. A copy of any such settlement agreement shall be filed by the employer with the board, and no such settlement shall be binding until approved by the board. Whenever it shall appear to the board, by stipulation of the parties or otherwise, that there is a bona fide dispute as to facts, the determination of which will materially affect the right of the employee or dependent to recover compensation or the amount of compensation to be recovered, or that there is a genuine dispute as to the applicability of this chapter, and it further appears that the parties have agreed upon a settlement between themselves, which settlement gives due regard and weight to the conflicting evidence available relating to the disputed facts or to the questions as to the applicability of this chapter, then, upon such determination, the board shall approve the settlement and enter an award conforming to the terms thereof even though such settlement may provide for the payment of compensation in a sum or sums less than would be payable if there were no conflict as to the employee's right to recover compensation. When such settlement has been agreed upon and approved by the board, it shall constitute a complete and final disposition of all claims on account of the incident, injury, or injuries referred to therein, and the board shall not be authorized to enter upon any award subsequent to such board approval amending, modifying, or changing in any manner the settlement, nor shall the settlement be subject to review by the board under Code Section 34-9-104.

(b) The board shall be authorized to approve a stipulated settlement between the parties which concludes that there is no liability under this chapter and to retain jurisdiction to enforce any agreement which resolves, in whole or in part, a claim filed with the board. If payments required under such an agreement are not made within 20 days, the board may assess a penalty of 20 percent in the same manner as provided in Code Section 34-9-221. When such settlement has been agreed upon and approved by the board, it shall constitute a complete and final disposition of all claims on account of the incident, injury, or injuries referred to therein, and the board shall not be authorized to enter upon any award subsequent to such board approval amending, modifying, or changing in any manner the settlement, nor shall the settlement be subject to review by the board under Code Section 34-9-104.

(c) The board or any party to the settlement agreement may require that the settlement documents contain language which prorates the lump sum settlement over the life expectancy of the injured worker. When such an agreement has been approved, neither the weekly compensation rate paid throughout the case nor the maximum statutory weekly rate applicable to the injury shall apply. No compensation rate shall exceed the maximum statutory weekly rate as of the date of injury. Instead, the prorated rate set forth in the approved settlement documents shall control and become the rate for that case. This subsection shall be retroactive in effect.



§ 34-9-16. Settlement of questions if approved agreement cannot be reached

All questions arising under this chapter shall be determined by the trial division and the appellate division of the board if the interested parties cannot reach an agreement which is approved by the board.



§ 34-9-17. Grounds for denial of compensation; burden of proof in establishing grounds for denial

(a) No compensation shall be allowed for an injury or death due to the employee's willful misconduct, including intentionally self-inflicted injury, or growing out of his or her attempt to injure another, or for the willful failure or refusal to use a safety appliance or perform a duty required by statute.

(b) No compensation shall be allowed for an injury or death due to intoxication by alcohol or being under the influence of marijuana or a controlled substance, except as may have been lawfully prescribed by a physician for such employee and taken in accordance with such prescription:

(1) If the amount of alcohol in the employee's blood within three hours of the time of the alleged accident, as shown by chemical analysis of the employee's blood, urine, breath, or other bodily substance, is 0.08 grams or greater, there shall be a rebuttable presumption that the accident and injury or death were caused by the consumption of alcohol;

(2) If any amount of marijuana or a controlled substance as defined in paragraph (4) of Code Section 16-13-21, Code Sections 16-13-25 through 16-13-29, Schedule I-V, or 21 C.F.R. Part 1308 is in the employee's blood within eight hours of the time of the alleged accident, as shown by chemical analysis of the employee's blood, urine, breath, or other bodily substance, there shall be a rebuttable presumption that the accident and injury or death were caused by the ingestion of marijuana or the controlled substance; or

(3) If the employee unjustifiably refuses to submit to a reliable, scientific test to be performed in the manner set forth in Code Section 34-9-415 to determine the presence of alcohol, marijuana, or a controlled substance in an employee's blood, urine, breath, or other bodily substance, then there shall be a rebuttable presumption that the accident and injury or death were caused by the consumption of alcohol or the ingestion of marijuana or a controlled substance.

(c) With the exception of the rebuttable presumptions set forth above, the burden of proof shall be generally upon the party who claims an exemption or forfeiture under this Code section.



§ 34-9-18. Civil penalties; costs of collection

(a) Any person who willfully fails to file any form or report required by the board, fails to follow any order or directive of the board or any of its members or administrative law judges, or violates any rule or regulation of the board shall be assessed a civil penalty of not less than $100.00 nor more than $1,000.00 per violation.

(b) Any person who knowingly and intentionally makes any false or misleading statement or representation for the purpose of facilitating the obtaining or denying of any benefit or payment under this chapter may be assessed a civil penalty of not less than $1,000.00 nor more than $10,000.00 per violation.

(c) In addition to the penalty and assessed fees as defined in subsection (b) of Code Section 34-9-126, the board may assess a civil penalty of not less than $500.00 nor more than $5,000.00 per violation for the violation by any person of Code Section 34-9-121 or subsection (a) of Code Section 34-9-126.

(d) Any penalty assessed under subsections (a), (b), and (c) of this Code section shall be final unless within ten days of the date of the assessment the person fined files a written request with the board for a hearing on the matter.

(e) Any person, firm, or corporation who is assessed a civil penalty pursuant to this Code section may also be assessed the cost of collection. The cost of collection may also include reasonable attorneys' fees.

(f) All penalties and costs assessed under this Code section shall be tendered and made payable to the State Board of Workers' Compensation. All such penalties shall be deposited in the general fund of the state treasury.



§ 34-9-19. Penalty for false or misleading statements when obtaining or denying benefits

Any person, firm, or corporation who willfully makes any false or misleading statement or representation for the purpose of obtaining or denying any benefit or payment under this chapter shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than $1,000.00 or more than $10,000.00 or by imprisonment not to exceed 12 months, or by both such fine and imprisonment. Additionally, any person, firm, or corporation who violates this Code section may also be assessed the cost of investigation or prosecution, or both, in accordance with Chapter 11 of Title 17, relating to the assessment and payment of costs of criminal proceedings. All penalties and costs assessed under this Code section shall be tendered and made payable to the State Board of Workers' Compensation. All such penalties shall be deposited in the general fund of the state treasury.



§ 34-9-20. Giving of false evidence to board member

Any person who shall knowingly make, give, or produce any false statements or false evidence, under oath, to any member of the board or to any administrative law judge commits the offense of perjury.



§ 34-9-21. Penalty for receiving unentitled to benefits

Any employee who, with the intent to defraud, receives and retains any income benefits to which he or she is not entitled shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished for each offense by a fine of not less than $1,000.00 nor more than $10,000.00 or by imprisonment not to exceed one year, or by both such fine and imprisonment.



§ 34-9-22. Penalty for receipt of unapproved fees or for solicitation of employment for lawyer or physician

Any physician, attorney, or hospital which receives any fee, other consideration, or any gratuity on account of services rendered under this chapter, unless such consideration or gratuity is approved by the board or, upon appeal, by the superior court, or any person who makes it a business to solicit employment for a lawyer or physician or for himself with respect to any claim or award for compensation under this chapter shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished for each offense by a fine not to exceed $5,000.00 or by imprisonment not to exceed one year, or by both such fine and imprisonment.



§ 34-9-23. Liberal construction of chapter; purpose

This chapter shall be liberally construed only for the purpose of bringing employers and employees within the provisions of this chapter and to provide protection for both. This chapter is intended to provide a complete and exclusive system and procedure for the resolution of disputes between employers and employees who are subject to this chapter concerning accidents and injuries arising out of and in the course of employment as defined by this chapter. The provisions of this chapter shall be construed and applied impartially to both employers and employees.



§ 34-9-24. Fraud and compliance unit; creation and duties; limitation on liability; authority; whistle blower protection

(a) There is established within the office of the State Board of Workers' Compensation a fraud and compliance unit. This unit shall assist the chairperson in administratively investigating allegations of fraud and noncompliance and in developing and implementing programs to prevent fraud and abuse. The unit shall promptly notify the appropriate prosecuting attorney's office of any action which involves criminal activity. When so required or requested by the chairperson or the specific district attorney, the unit shall cooperate with the district attorney in the investigation and prosecution of criminal violations.

(b) The State Board of Workers' Compensation or any employee or agent thereof is not subject to civil liability for libel, slander, or any other relevant tort, and no civil cause of action of any nature exists against such persons by virtue of the execution of activities or duties under this Code section or by virtue of the publication of any report or bulletin related to the activities or duties under this Code section.

(c) Fraud investigators employed in the fraud and compliance unit who are certified in compliance with Chapter 8 of Title 35 shall have the authority to execute search warrants and make arrests pursuant to warrants only if such warrants have been issued as the result of a criminal investigation of an alleged violation of this chapter. Such fraud investigators are authorized to serve subpoenas in connection therewith.

(d) In the absence of fraud or malice, no person or entity who furnishes to the board information relevant and material to suspected fraud under or noncompliance with the workers' compensation laws of this state shall be liable for damages in a civil action or subject to criminal prosecution for the furnishing of such information.



§ 34-9-25. Patient self-referral

Physicians treating workers' compensation claimants shall comply with the provisions against patient self-referral as set forth in Chapter 1B of Title 43.






Article 1A - Workers' Compensation Truth in Advertising Act

§ 34-9-30. Short title; purpose

(a) This article shall be known and may be cited as the "Workers' Compensation Truth in Advertising Act of 1995."

(b) The purpose of this article is to assure truthful and adequate disclosure of all material and relevant information in advertising which solicits persons to engage or consult an attorney or a medical care provider for the purpose of asserting a workers' compensation claim.



§ 34-9-31. Notice required as part of television advertisement

Any television advertisement, with broadcast originating in this state, which solicits persons to file workers' compensation claims or to engage or consult an attorney, a medical care provider, or clinic for the purpose of giving consideration to a workers' compensation claim or to market workers' compensation insurance coverage shall contain a notice, which shall be in boldface Roman font 36 point type and appear in a dark background and remain on the screen for a minimum of five seconds as follows:

NOTICE

Willfully making a false or misleading statement or representation to obtain or deny workers' compensation benefits is a crime carrying a penalty of imprisonment and/or a fine of up to $10,000.00.



§ 34-9-32. Penalty for violation of notice requirement; advertiser defined

(a) Any advertiser who violates Code Section 34-9-31 is guilty of a misdemeanor and may be subject to a fine of not less than $1,000.00 nor more than $10,000.00 for each violation.

(b) For the purposes of this article, "advertiser" means any person who provides workers' compensation claims services which are described in advertisements; any person to whom persons solicited by advertisements are directed to for injuries or the provision of workers' compensation claims related services; or any person paying for the preparation, broadcast, dissemination, or placement of such advertisements.






Article 2 - Administration

§ 34-9-40. State Board of Workers' Compensation created; appointment of members; powers and duties of board generally

There is created and established within the executive branch a board to be known as the State Board of Workers' Compensation, composed of three members who shall be appointed by the Governor for a term of four years. Each member shall hold office until his or her successor shall have been appointed and qualified. An individual chosen to fill a vacancy shall be appointed only for the unexpired term of the member whom he or she shall succeed. The board shall have full authority, power, and the duty to promulgate policies, rules, and regulations for the administration of this chapter. The board may promulgate policies, rules, and regulations concerning the electronic submission to and transmission from the board of documents and filings. Additionally, the board shall have full authority to conduct training seminars for the purpose of educating various employers as to their liability regarding workers' compensation claims. Such seminars may be paid for by the board through funding provided from sources other than appropriations made by the General Assembly. Excess funds generated through seminars may be amended into the board's operating budget as approved by the Office of Planning and Budget. Excess funds generated through seminars not amended into the board's operating budget, as determined by the state auditor, shall lapse to the Office of the State Treasurer.



§ 34-9-40.1. Workers' Compensation Advisory Council; appointment and terms of members; chairman; duties; service without compensation

Repealed by Ga. L. 2001, p. 873, § 10, effective July 1, 2001.



§ 34-9-41. Appointment and term of chairman of board

The Governor shall appoint one member of the board as chairman, and the appointee shall hold his office for four years and until his successor shall have been appointed and shall have qualified. Any vacancy in the office shall be filled by the Governor for the unexpired portion of the term.



§ 34-9-42. Qualifications and roles of members

(a) The chairperson of the board shall be a person who, on account of his or her previous employment, affiliation, or experience, shall be considered knowledgeable of the concerns of the public at large. One of the remaining two board members shall be a person who, on account of his or her previous employment, association, or affiliation, shall be knowledgeable of the concerns of employers; and the one remaining member of the board shall be a person whose previous employment or affiliation has been as a member of a group subject to this chapter as an employee, regardless of whether the employment of such person has been with a person, firm, or corporation actually operating under this chapter, and who shall be knowledgeable of the concerns of employees.

(b) The chairperson and each board member shall be a member of the State Bar of Georgia with at least seven years of practice experience and shall be subject to the Georgia Code of Judicial Conduct.



§ 34-9-43. Oath of office of members

Each member of the board, including the chairman thereof, shall, before entering upon the duties of his office, take an oath for the faithful discharge of his duties.



§ 34-9-44. Bond of members

Each member of the board, including the chairman thereof, shall, before entering upon the duties of his office, execute such bond as may be required by the Governor for the protection of the state and those having business before the board. The expense of such bond is to be paid by the state, such bond to be conditioned upon the faithful discharge of the duties of such member of the board and his faithful accounting for all moneys coming within his custody or control, whether such funds shall be the property of the State of Georgia or of any other person, firm, or corporation.



§ 34-9-45. Removal of members

Any member of the board may be removed by the Governor for neglect of duty or malfeasance in office, provided written charges are served upon the member at least ten days prior to a hearing thereon before the Governor and the constitutional officers of this state; provided, further, that a majority shall find that the member is guilty of the charges preferred under this chapter or that he has ceased to represent the interests on whose behalf he was appointed, but for no other cause.



§ 34-9-46. Quorum

Any two members of the board shall constitute a quorum for the transaction of any business or the rendering of any decision required by this chapter to be made by all of the members.



§ 34-9-47. Trial division and appellate division created; composition; sessions

(a) There is created and established within the State Board of Workers' Compensation a trial division and an appellate division, which shall exercise judicial functions in implementing this chapter.

(b) The appellate division shall be composed of the three members of the board who shall serve as appellate administrative law judges. The chairman of the board shall serve as chief administrative law judge of the appellate division. An administrative law judge may be appointed by the board to serve as a member of the board to review cases on appeal; provided, however, not more than one administrative law judge may serve as a member of the board on any case and an administrative law judge who served as the hearing officer in a case may not serve as a member of the board to review the same case on appeal. An administrative law judge appointed to serve as a member of the board pursuant to this subsection shall be counted as a member for the purposes of the quorum requirement of Code Section 34-9-46.

(c) The trial division shall be composed of administrative law judges appointed by the board who shall serve as hearing officers and exercise judicial functions in implementing this chapter. An administrative law judge shall have the power to subpoena witnesses and administer oaths and may take testimony in those cases brought before the board. An administrative law judge hearing a case shall make an award, subject to review and appeal as provided in this chapter. An administrative law judge shall be subject to the Georgia Code of Judicial Conduct.

(d) The appellate division and trial division of the board may hold such sessions as may be deemed necessary at any place within the state, subject to other provisions of this chapter.



§ 34-9-48. Designation of members as appellate administrative law judges

All members of the board are designated as appellate administrative law judges in the appellate division of the State Board of Workers' Compensation for the purposes of serving as hearing officers and exercising judicial functions in the implementation of this chapter.



§ 34-9-48.1. Senior administrative law judge of the board

(a) There is created the office of senior administrative law judge of the board. Any director or administrative law judge who is retired on July 1, 1991, or who shall retire after such date shall be eligible for appointment as a senior administrative law judge if such person is not engaged in the practice of law.

(b) A senior administrative law judge shall be appointed by the chairman of the State Board of Workers' Compensation and shall serve at the pleasure of the chairman. All persons appointed to the office of senior administrative law judge as provided in this Code section shall receive allowances not to exceed $150.00 per day plus actual and necessary expenses as provided for state employees while traveling on the business of the board, but the expenses shall be sworn to by such person incurring them and shall be approved by the chairman or his designee before payment is made. Said payment shall be made from the per diem and fee allocations in the budget of the State Board of Workers' Compensation.



§ 34-9-49. Appointment and removal of executive director

(a) There is created the position of executive director of the board. The executive director shall be both appointed and removed by the board. Subject to the general policy established by the board, the executive director shall:

(1) Plan, organize, direct, supervise, account for, and execute the administrative functions vested in the board; and

(2) Employ such clerical and other assistants as may be needed.

(b) All of the salaries and expenses of the board members, executive director, administrative law judges, and assistants of the board shall be audited and paid out of funds appropriated by the General Assembly as prescribed by law and in accordance with rules and regulations prescribed by the board.



§ 34-9-50. Appointment of secretary-treasurer; employment of clerical and other assistants; payment of salaries and expenses of members, deputy directors, and assistants

Reserved. Repealed by Ga. L. 1988, p. 1679, § 8, effective July 1, 1988.



§ 34-9-51. Payment by state of traveling expenses of members, administrative law judges, and assistants

The members, administrative law judges, and assistants of the State Board of Workers' Compensation shall be entitled to receive their actual and necessary expenses while traveling on the business of the board, either within or without the State of Georgia, but the expenses shall be sworn to by such person incurring them and shall be approved by the chairman or his designee before payment is made.



§ 34-9-52. Officials, personnel, and employees subject to State Personnel Board; compensation of board members and administrative law judges

(a) All members of the board, including the chairperson thereof, shall be in the unclassified service, as defined in Code Section 45-20-2, and shall not be subject to the rules and regulations of the State Personnel Board. The salaries of all members of the board, including the chairperson thereof, shall be as provided in this Code section. The chairperson and each member of the board shall receive an annual salary which is equal to 90 percent of the base annual salary plus cost-of-living adjustments provided in Code Section 45-7-4 for each Judge of the Court of Appeals.

(b) (1) Each administrative law judge, whose method of appointment, removal, and terms of office shall remain as now provided by law, shall be in the unclassified service as defined in Code Section 45-20-2, except for certain compensation purposes, shall not be subject to the rules and regulations of the State Personnel Board. The compensation of the administrative law judges shall be fixed by the board based on a pay grade of the general pay schedule issued pursuant to the rules and regulations of the State Personnel Board and each administrative law judge shall be eligible for increases in compensation as established on the general pay schedule, subject to the review and approval of the board.

(2) Each administrative law judge employed by the board shall be entitled to any annual cost-of-living adjustment increases provided for all state employees.

(3) All administrative law judges appointed prior to January 1, 1990, shall be placed on the same pay grade of the general pay schedule and at the step which is the equivalent of one full step above their salary as established on July 1, 1989.

(c) As a cost-of-living adjustment, the annual base salary of all of the members of the board, including the chairperson thereof, shall be increased by the same percentage provided to state officials by subsection (b) of Code Section 45-7-4.

(d) All other officials, personnel, and employees of the board shall be subject to the rules and regulations of the State Personnel Board.



§ 34-9-53. Directors emeritus of board -- Eligibility for appointment; procedure for appointment

There is created the office of director emeritus of the board. Any director of the board now or hereafter in office shall be eligible for appointment as director emeritus, provided that such member of the board has reached the age of 60 years and has also attained 20 consecutive years of service in the capacity of chairman, director, deputy director or administrative law judge, member of the General Assembly, or a combination of consecutive service in these offices; provided, further, that not more than five years' service in the General Assembly shall be allowed as service credit under this Code section. The Governor shall appoint to the position of director emeritus anyone eligible under this Code section who shall advise the Governor in writing that he desires to resign from the office of director of the board and accept appointment as director emeritus of the board, stating in such notice the date upon which the resignation as director and appointment as director emeritus shall become effective; and upon such notice the Governor shall make such appointment effective upon the date requested, and the resignation as director of the board shall be automatically effective as of the same date as the appointment as director emeritus.



§ 34-9-54. Directors emeritus of board -- Term of office; compensation

All persons appointed to the office of director emeritus of the board, as provided and created by Code Section 34-9-53, shall hold such office for life. A director emeritus shall receive an annual salary in an amount equal to two-thirds of the annual salary provided by law for a director of the board at the time of appointment of the director emeritus, such salary to be paid to such director emeritus by the board in monthly or semimonthly installments out of the funds provided by law for the operation of the board.



§ 34-9-55. Directors emeritus of board -- Duties

It shall be the duty of a director emeritus of the board to serve in an advisory capacity to the board and to lend his advice and counsel concerning matters of administration of this chapter when called upon to do so by the board; provided, however, that a director emeritus shall not participate directly or indirectly in the hearing or the decision of any cases coming before the board for decision.



§ 34-9-56. Directors emeritus of board -- Filling of board vacancies caused by appointment of director emeritus

Vacancies on the board caused by the resignation of a member of the board and his appointment as director emeritus as provided in Code Section 34-9-53 shall be filled in the manner prescribed by law for filling vacancies otherwise occurring on the board, but no vacancy shall be deemed to exist on the board because of the death or resignation of a director emeritus as defined and created by Code Section 34-9-53.



§ 34-9-57. Creation of administrative law judge emeritus of board; eligibility for appointment; manner of appointment; compensation

There is created the office of administrative law judge emeritus of the board. Any administrative law judge, formerly known as deputy director, of the board now or hereafter in office shall be eligible for appointment as administrative law judge emeritus, provided he has reached the age of 70 years and has either (1) attained 20 years of service in the capacity of administrative law judge or deputy director or (2) attained 20 years of total service, aggregating his service as administrative law judge or deputy director with any years of prior service as director, member of the General Assembly of Georgia or the Georgia National Guard, or as special assistant attorney general, or any combination of services in these offices. Such administrative law judge emeritus shall be eligible for appointment by the Governor in the same manner as provided for appointment of a director emeritus under Code Section 34-9-53 and shall exercise the same duties as provided in Code Section 34-9-55 for a director emeritus. All persons appointed to the office of administrative law judge emeritus as provided in this Code section shall receive an annual salary equal to one-third of the annual salary provided by law for an administrative law judge of the board at the time of appointment of the administrative law judge emeritus under this Code section, such salary to be paid by the board in semimonthly installments from funds provided by law for the operation of the board.



§ 34-9-58. Powers and duties of board as to enforcement of chapter generally

The State Board of Workers' Compensation shall exercise all powers and perform all the duties relating to the enforcement of this chapter.



§ 34-9-59. Adoption of rules of procedure

The board is empowered and authorized to adopt proper rules of procedure to govern the exercise of its functions and hearings before the board or any of its members or administrative law judges.



§ 34-9-60. Rule-making and subpoena powers; service and enforcement of subpoenas

(a) The board may make rules, not inconsistent with this chapter, for carrying out this chapter. Processes and procedure under this chapter shall be as summary and simple as reasonably possible; provided, however, that, in any proceeding under this chapter where the parties are represented by counsel, the board may require, by rule or regulation, on forms provided by the board, the filing of statements of contentions and points of agreement. The board may promulgate policies, rules, and regulations concerning the electronic submission to and transmission from the board of documents and filings. The board, any member of the board, or any administrative law judge shall have the power for the purposes of this chapter to issue and enforce subpoenas, to administer or cause to have administered oaths, and to examine or cause to be examined such parts of the books and records of the parties to a proceeding as relate to questions in dispute. Article 2 of Chapter 13 of Title 24 shall govern the issuance and enforcement of subpoenas pursuant to this Code section, except that the board, any member of the board, or any administrative law judge shall carry out the functions of the court and the executive director shall carry out the functions of the clerk of the court. The board shall not, however, have the power to order imprisonment as a means of enforcing a subpoena. The board shall have the power to issue writs of fieri facias in order to collect fines imposed pursuant to this Code section and such writs may be enforced in the same manner as a similar writ issued by a superior court.

(b) In addition to the enforcement procedures provided in subsection (a) of this Code section, the superior court of the county in which the hearing is held shall, on application of the board, any member of the board, or an administrative law judge, enforce by proper proceedings the attendance and testimony of witnesses and the production and examination of books, papers, and records.



§ 34-9-61. Publication of blank forms and literature; publication of tabulations of accident reports

(a) The board shall prepare and cause to be printed and, upon request, shall furnish free of charge to any employee or employer such blank forms and literature as it shall deem necessary to facilitate or promote the efficient administration of this chapter.

(b) The board shall tabulate the accident reports received from employers in accordance with Code Section 34-9-12 and shall publish in print or electronically the same in its annual report and as often as it may deem advisable, in such detailed or aggregate form as it may deem best. The name of the employer or employee shall not appear in such publications, and the employers' reports themselves shall be private records of the board and shall not be open for public inspection except for the inspection of the parties directly involved, and then only to the extent of such interest. These reports shall not be used as evidence against any employer in any action at law brought by any employee for the recovery of damages or in any proceeding under this chapter.



§ 34-9-62. Limitations on authority of Commissioner of Labor with respect to officers or employees of board

Reserved. Repealed by Ga. L. 1988, p. 1679, § 15, effective July 1, 1988.



§ 34-9-63. Proration of board's expenses; required annual reports and statements; audit of board; collection of delinquent assessments

(a) The total expenses of the board shall be prorated among the qualified insurance companies writing compensation insurance in this state, hereinafter referred to as insurers, and employers subject to the provisions of this chapter whose workers' compensation insurance coverage is not written by these companies, hereinafter referred to as self-insurers, including, but not limited to, the state, counties, municipalities, and any political subdivisions or authorities thereof. Such proration shall be on the basis, in the case of the insurers, of the gross earned premium and, in the case of self-insurers, on the basis of the amount of premium which they would have had to pay in the event they had insured their liability with an insurer; provided, however, the board may establish by rule a minimum assessment, based upon the administrative cost necessary to provide licensure support and basic computer management reports for each insurer or self-insurer, to be paid by insurers and self-insurers whose actual prorated assessment otherwise would be less than the minimum assessment. Prorated assessments based on the experience of the previous calendar year shall be made on July 1, based on the budget of the board for that fiscal year.

(b) Sworn reports of the compensation premium writing of the insurers and sworn payroll statements of others for the preceding calendar year shall be filed with the board not later than March 1 of each year.

(c) The books of the board shall be audited annually and a copy of such audit shall be available for inspection during normal business hours by all parties among whom the expenses of the board are prorated. All moneys assessed against insurers and others under this chapter shall be paid into the state treasury and held as a special fund solely for the operation of the board to administer this chapter.

(d) The Attorney General shall enforce collection against insurers and others failing to comply with this Code section, based on reports of violation furnished by the board and investigation; the costs of collection shall be borne by the delinquent party.

(e) Any insurer, private employer, or governing authority of a public employer that violates any provision of this Code section shall be guilty of a misdemeanor.






Article 3 - Procedure

Part 1 - Claims and Notice of Accident

§ 34-9-80. Procedure for giving notice of accident; requirements of written notice; effect of failure to give notice

Every injured employee or his representative shall, immediately on the occurrence of any accident or as soon thereafter as practicable, give or cause to be given to the employer, his agent, representative, or foreman, or the immediate superior of the injured employee a notice of the accident. This notice shall be given by the employee either in person or by his representative, and until such notice is given the employee shall not be entitled to any physician's fees nor to any compensation which may have accrued under the terms of this chapter prior to the giving of such notice. In the event that, within 30 days after the accident, neither the employee nor his representative has given a notice in person to the employer, his agent, representative, or foreman, or to the immediate superior of the injured employee, a written notice must be given. This written notice will not be required where an injured employee or his representative has given notice in person to the employer, his agent, representative, or foreman, or to the immediate superior of the injured employee. No compensation will be payable unless such notice, either oral or written, is given within 30 days after the occurrence of an accident or within 30 days after death resulting from an accident unless it can be shown that the employee had been prevented from doing so by reason of physical or mental incapacity, or by fraud or deceit, or that the employer, his agent, representative, or foreman, or the immediate superior of the injured employee had knowledge of the accident, or unless a reasonable excuse is made to the satisfaction of the board for not giving such notice and it is reasonably proved to the satisfaction of the board that the employer had not been prejudiced thereby.



§ 34-9-81. Contents of written notice; manner of delivery

The written notice provided for in Code Section 34-9-80 shall state in ordinary language the name and address of the employee, the time, place, nature, and cause of the accident and of the resulting injury or death and shall be signed by the employee or by a person in his behalf or, in the event of his death, by any one or more of his dependents or by a person in their behalf. No defect or inaccuracy in the notice shall be a bar to compensation unless the employer shall prove that his interest was prejudiced thereby, and then only to the extent of the prejudice. Such notice shall be given personally to the employer, or his agent, representative, or foreman, or to the immediate superior of the injured employee or may be sent by registered or certified mail or statutory overnight delivery addressed to the employer at his last known residence or place of business.



§ 34-9-81.1. Board's duty to provide injured workers with notice of rights, benefits, and obligations

(a) The board shall provide by rule for the publication of a summary of the rights, benefits, and obligations under this chapter and the distribution of such summary to employers and employees in this state. The board shall provide by rule for the display of such summary by employers in locations accessible to employees.

(b) Any person who fails or refuses to comply with a rule of the board promulgated pursuant to subsection (a) of this Code section shall be subject to an administrative fine not to exceed $1,000.00.



§ 34-9-82. Limitation period and procedure for filing claims

(a) The right to compensation shall be barred unless a claim therefor is filed within one year after injury, except that if payment of weekly benefits has been made or remedial treatment has been furnished by the employer on account of the injury the claim may be filed within one year after the date of the last remedial treatment furnished by the employer or within two years after the date of the last payment of weekly benefits.

(b) The right to compensation for death shall be barred unless a claim therefor is filed within one year after the death of the employee.

(c) The claim shall be filed with the board and should contain such information as may be prescribed by rule or regulation of the board.

(d) The filing of any claim for injury or death under this chapter with any of the board's offices throughout the state shall be deemed proper filing with the board.



§ 34-9-83. Priority of claims

All rights of compensation under this chapter shall have the same preference or priority for the whole thereof against the assets of the employer as is allowed by law for claims for unpaid wages for labor.



§ 34-9-84. Assignability of claims

No claim for compensation under this chapter shall be assignable, and all compensation and claims therefor shall be exempt from all claims of creditors.



§ 34-9-85. Claim by guardian or trustee of mental incompetent or minor

If an injured employee is mentally incompetent or is under 18 years of age at the time any right or privilege accrues to him under this chapter, his guardian or trustee may claim and exercise such right or privilege in his behalf.



§ 34-9-86. Applicability of time limits to mental incompetents, minors, and persons proceeding against defunct corporations

No limitation of time provided in this chapter for the giving of notice or making claim shall apply to any person who is mentally incompetent or a minor dependent, as long as he has no guardian or trustee, or to a person who proceeds in good faith against a corporation supposed to have a legal entity but which is proved to be defunct by reason of the expiration of its charter.






Part 2 - Hearing and Appeals

§ 34-9-100. Filing of claims with board; investigation or mediation; hearing; dismissal of stale claims

(a) Subject to Code Section 34-9-82, a claim for compensation may be filed with the board at any time following an injury or death. The board and its administrative law judges shall have full authority to hear and determine all questions with respect to such claims.

(b) The board shall make or cause to be made any investigation or mediation it considers necessary and, upon its own motion or application of any interested party, order a hearing thereon and assign the claim to an administrative law judge for review. Furthermore, the board may direct the parties to participate in mediation conducted under the supervision and guidance of the board.

(c) Any application for hearing filed with the board pursuant to this Code section, on or after July 1, 1985, but prior to July 1, 2007, for which no hearing is conducted for a period of five years shall automatically stand dismissed.

(d) (1) For injuries occurring on or after July 1, 2007, any claim filed with the board for which neither medical nor income benefits have been paid shall stand dismissed with prejudice by operation of law if no hearing has been held within five years of the alleged date of injury.

(2) This subsection shall not apply to a claim for an occupational disease as defined in Code Section 34-9-280.

(3) The form provided by the board for use in filing a workers' compensation claim shall include notice of the provisions of this subsection.

(e) Any claim, notice, or appeal required by this chapter to be filed with the board shall be deemed filed on the earlier of:

(1) The date such claim or notice is actually received by the board; or

(2) The official postmark date such claim or notice was mailed to the board, properly addressed with postage prepaid, by registered or certified mail or statutory overnight delivery.



§ 34-9-101. Appointment of physician to examine injured employee; payment of fee and expenses of examining physician

The members of the board or any one of them or an administrative law judge may, upon the application of either party or upon their own motion, appoint one or more disinterested and duly qualified physicians or surgeons to make any necessary medical examination of the employee and to report or testify with respect thereto. The physicians or surgeons shall be allowed travel expenses and a reasonable fee, to be paid by either or both parties or by the state, as directed by the board, any member thereof, or an administrative law judge.



§ 34-9-102. Hearing before administrative law judge

(a) Notice of hearing. The hearing shall be held as soon as practicable; provided, however, no hearing shall be scheduled less than 30 days nor more than 90 days from the date of the hearing notice. With regard to any request for a determination of noncatastrophic status in accordance with subparagraph (g)(6)(B) of Code Section 34-9-200.1, no hearing shall be scheduled less than 90 days after the hearing is requested.

(b) Place of hearing. If the injury or death occurred within this state, the hearing shall be held in the county where the injury or death occurred or in any contiguous county or in any county within 50 miles of the county of injury or death, unless otherwise agreed by the parties and authorized by the administrative law judge. If the injury or death occurred outside the state, the hearing may be held in the county of the employer's residence or place of business or in any other county of the state, as determined in the discretion of the administrative law judge.

(c) Authority of administrative law judge. The administrative law judge conducting the hearing shall have, in addition to all powers necessary to implement this chapter, the following powers: to administer oaths and affirmations, to issue subpoenas, to rule upon offers of proof, to regulate the course of the hearing, to set the time and place for continued hearings, to fix the time for filing briefs, to dispose of motions to dismiss for lack of board jurisdiction, to rule on requests for continuance, to add or delete parties with or without motion, to issue interlocutory orders, to rule upon or dispose of all other motions, to appoint conservators under Code Section 34-9-226, to reprimand or exclude from the hearing any person for any indecorous or improper conduct committed in the presence of the administrative law judge, and to require any party to provide the board with the name of its legal representative, if any, within 21 days from the date of the hearing notice.

(d) Discovery procedures.

(1) Discovery procedures shall be governed and controlled by Chapter 11 of Title 9, the "Georgia Civil Practice Act."

(2) The term "administrative law judge" shall be substituted for the word "court" when construing any procedural rule, provided that any administrative law judge shall seek enforcement of orders as stated in subsection (h) of this Code section.

(3) The administrative law judge may admit as evidence at the hearing and at all future hearings evidence obtained by depositions, interrogatories, or admissions of fact, whether or not the deponent is available to testify in person at the hearing and whether or not the evidence was taken originally for the purpose of discovery or evidence, or both.

(e) Conduct of hearing.

(1) The administrative law judge shall conduct the hearing in an informal manner consistent with the requirements of due process of law. Irrelevant, immaterial, and unduly repetitious evidence shall be excluded. The rules of evidence pertaining to the trial of civil nonjury cases in the superior courts of Georgia shall be followed unless otherwise provided in this chapter. A party may conduct such cross-examination as required for a full and true disclosure of the facts. Official notice may be taken of judicially cognizable facts, provided the parties are provided an opportunity to contest the material noticed.

(2) Any medical report or document signed and dated by an examining or treating physician or other duly qualified medical practitioner shall be admissible in evidence insofar as it purports to represent the history, examination, diagnosis, treatment, prognosis, or opinion relevant to any medical issue by the person signing the report, as if that person were present at the hearing and testifying as a witness, subject to the right of any party to object to the admissibility of any portion of the report and subject to the right of an adverse party to cross-examine the person signing the report and provide rebuttal testimony within the time allowed by the administrative law judge. The party tendering the medical report may, within the time allowed by the administrative law judge, also introduce the testimony of the person who has signed the medical report for the purpose of supplementing the report. It is the express intent of the General Assembly that the provisions of this paragraph be applied retroactively as well as prospectively.

(3) For the purposes of Code Section 34-9-104, a report on a form prescribed by the board or in a narrative form which substantially complies with the form prescribed by the board and which is signed and dated by a prospective employer shall be admissible in evidence in lieu of the oral testimony of such prospective employer insofar as it documents that the employee has applied for a position or positions suitable to the employee's limitations or restrictions resulting from the work related injury and was not hired. Any party shall have the right to object to the admissibility of any portion of the report and an adverse party shall have the right to cross-examine the person signing the report and provide rebuttal testimony within the time allowed by the administrative law judge. The party tendering the report may, with the time allowed by the administrative law judge, also introduce the oral testimony of the person who has signed the report for the purpose of supplementing the report.

(4) A written laboratory test result report under Code Section 34-9-415 shall be admissible in evidence if accompanied by an affidavit from the laboratory confirming authenticity.

(5) Code Section 24-8-826 shall not apply to workers' compensation claims filed under this chapter.

(f) Decision of the administrative law judge. Within 30 days following the completion of evidence, unless the time for filing the decision is extended by the board, the administrative law judge shall determine the questions and issues and file the decision with the record of the hearing. At the time of the filing, a copy of the decision shall be sent to all parties and counsel of record at their addresses of record. Notice to counsel of record of a party shall constitute service of notice to the party, if a copy of the decision was sent to the address of record of said party. The decision of the administrative law judge shall be made in the form of a compensation award, appropriately titled to show its purpose and containing a concise report of the case, with findings of fact and conclusions of law and any other necessary explanation of the action taken. The administrative law judge may reconsider the official decision prior to its becoming final to correct apparent errors or omissions. The compensation award shall be final 20 days after issuance of notice of the award unless an appeal is filed in accordance with Code Section 34-9-103.

(g) Record of hearing. The hearing shall be reported by a designated reporter for the board, but the record of the hearing need not be transcribed unless timely application has been made to the board for an appeal from the decision of the administrative law judge. At any time, however, a party shall have a right to obtain a transcript of the record, upon payment to the reporter of the expense of transcription.

(h) Enforcement of orders of administrative law judge. In proceedings before the administrative law judge or the board, if any party or an agent or employee of a party disobeys or resists any lawful order or process; or neglects to produce, after having been ordered to do so, any pertinent book, paper, or document; or refuses to appear after having been subpoenaed; or, upon appearing, refuses to take the oath or affirmation as a witness; or, after taking the oath or affirmation, refuses to testify, the administrative law judge or the board shall have the same rights and powers given the court under Chapter 11 of Title 9, the "Georgia Civil Practice Act." If any person not a party refuses as aforesaid, the administrative law judge or the board may certify the facts to the superior court of the county where the offense is committed for appropriate action or may impose the sanctions provided in Code Section 34-9-60.

(i) Address of record. Each employer and claimant shall maintain an up-to-date address with the board. Any notice required by this chapter shall be satisfied by the mailing of the notice to the address of record; provided, however, that mailing to an obsolete address, if not properly forwarded, shall not prejudice a claimant if it is established to the satisfaction of the administrative law judge or the board that at the time of the mailing the employer knew or should have known of a subsequent and proper address for the claimant.

(j) Notice to nonresident party.

(1) Any party subject to this chapter who is or who becomes a nonresident of this state at the time of or after the injury or death of an employee shall be deemed to have appointed irrevocably the executive director of the board as that party's agent for service of notice or any other process in any proceeding under this chapter.

(2) Any notice or process served on the executive director shall have the same legal effect as if served upon the nonresident party personally within the state.

(3) The executive director or his or her designated agent shall immediately mail a copy of the notice or process to the last known address of the nonresident party.



§ 34-9-103. Appeal of decision; remand; reconsideration, amendment, or revision of award

(a) Any party dissatisfied with a decision of an administrative law judge of the trial division of the State Board of Workers' Compensation may appeal that decision to the appellate division of the State Board of Workers' Compensation which shall have original appellate jurisdiction in all workers' compensation cases. An application for review shall be made to the appellate division within 20 days of issuance of notice of the award. The appellee may institute cross appeal by filing notice thereof within 30 days of the notice of the award. If a timely application for review, cross appeal, or both, is made to the appellate division, the appellate division shall review the evidence and shall then make an award with findings of fact and conclusions of law. A copy of the award so made on review shall immediately be sent to the parties and counsel of record at dispute at their addresses of record. Notice to counsel of record of a party shall constitute service of notice to the party, if a copy of the award was sent to the address of record of said party. Upon review, the appellate division may remand to an administrative law judge in the trial division any case before it for the purpose of reconsideration and correction of apparent errors and omissions and issuance of a new award, with or without the taking of additional evidence, or for the purpose of taking additional evidence for consideration by the appellate division in rendering any decision or award in the case. The findings of fact made by the administrative law judge in the trial division shall be accepted by the appellate division where such findings are supported by a preponderance of competent and credible evidence contained within the records.

(b) Within the time limit provided by subsection (a) of this Code section for review by the board of an award made in accordance with Code Section 34-9-102 or within the time limit provided by Code Section 34-9-105 for appeal to a superior court, upon or without the suggestion of a party to the proceedings and notwithstanding the filing of an application for review or appeal, the board or any of its members or administrative law judges issuing an award shall have authority to reconsider, amend, or revise the award to correct apparent errors and omissions. Should an amended or revised award be issued, the time period for filing an application for review of the amended or revised award under subsection (a) of this Code section or for filing appeal to a superior court under Code Section 34-9-105 shall commence upon the date of issuance of the amended or revised award.



§ 34-9-104. Modification of award or order contained in prior decision in event of change in condition

(a) "Change in condition" defined; benefits.

(1) As used in this Code section, the term "change in condition" means a change in the wage-earning capacity, physical condition, or status of an employee or other beneficiary covered by this chapter, which change must have occurred after the date on which the wage-earning capacity, physical condition, or status of the employee or other beneficiary was last established by award or otherwise.

(2) When an injury is not catastrophic, as defined in subsection (g) of Code Section 34-9-200.1, and the employee is not working, the board shall determine that a change in condition for the better has occurred and the employee shall be entitled to the payment of benefits for partial disability in accordance with Code Section 34-9-262 if it is determined that the employee has been capable of performing work with limitations or restrictions for 52 consecutive weeks. Within 60 days of the employee's release to return to work with restrictions or limitations, the employer shall provide notice to the employee on a form provided by the board that will inform the employee that he or she has been released to work with limitations or restrictions, will include an explanation of the limitations or restrictions, and will inform the employee of the general terms of this Code section. In no event shall an employee be eligible for more than 78 aggregate weeks of benefits for total disability while such employee is capable of performing work with limitations or restrictions. No provision of this paragraph shall be interpreted to prevent a change in condition from occurring pursuant to paragraph (1) of this subsection or to prevent an employee from becoming eligible for benefits for total disability should such employee subsequently become totally disabled after exhausting 52 consecutive weeks or 78 aggregate weeks of such benefits while capable of performing work with limitations or restrictions. Whenever an employer seeks to convert an employee from benefits for total disability to benefits for partial disability as provided in this paragraph, such employer may convert the benefits unilaterally by filing a form indicating the reason for the conversion as prescribed by rule of the board.

(3) For the purposes of calculating temporary partial benefits as contemplated by this Code section, benefits shall be paid as follows:

(A) When an employee is receiving the maximum benefits allowed under Code Section 34-9-261, the employer shall cause to be paid the employee an amount equal to the maximum benefit allowed under Code Section 34-9-262; or

(B) When an employee is receiving less than the maximum allowed by Code Section 34-9-261, the employer shall continue to pay the employee the same benefits as provided by Code Section 34-9-261 not to exceed the maximum benefit provided by Code Section 34-9-262.

(b) Modification of prior final decision. The board on its own motion may propose or any party may apply under this Code section for another decision because of a change in condition ending, decreasing, increasing, or authorizing the recovery of income benefits awarded or ordered in the prior final decision, provided that the prior decision of the board was not based on a settlement; and provided, further, that at the time of application not more than two years have elapsed since the date the last payment of income benefits pursuant to Code Section 34-9-261 or 34-9-262 was actually made under this chapter; provided, however, any party may file for benefits solely under Code Section 34-9-263 not more than four years from the date the last payment of income benefits pursuant to Code Section 34-9-261 or 34-9-262 was actually made under this chapter. If, at the time of application, the foregoing requirements have been met but the prior decision is then on appeal to the courts, the entering of a decision on the application shall be deferred pending final ruling of the courts.

(c) Interlocutory orders. On application of either party, for good cause shown, at any time while a claim is pending, the administrative law judge or the board may enter an interlocutory order suspending the payment of all or part of or increasing or decreasing the income benefits due under the decision sought to be modified. Good cause, as shown by preliminary evidence in the form of affidavits, sworn documents, depositions, interrogatories, or medical reports, may include, but not be limited to, an unjustified refusal to accept suitable and available employment, an increase or decrease in the physical impairment or wage-earning capacity of the employee, or the granting of continuance.

(d) Retroactive effect of decision.

(1) Subject to the limitation in subsection (a) of this Code section that a change of condition was a change which occurred after the date on which the wage-earning capacity, physical condition, or status of the employee was last established by award or otherwise, the award or order contained in the final decision entered by the administrative law judge or the board shall be effective as of the time of change in condition as found by the administrative law judge or board, notwithstanding the retroactive effect of the award or order, provided that no execution following a judgment entered under Code Section 34-9-106 shall be affected.

(2) If the decision determines that an overpayment of income benefits has been made and no future income benefits are due, the administrative law judge or the board, in its discretion, may order the employee or beneficiary to repay to the employer or the insurer the sum of the overpayments. Where there has been determined an overpayment of income benefits and future income benefits were due, the decision shall order the overpayment to be recovered by shortening the period of future weekly income benefits or by reducing the weekly benefit, or both.

(e) Credits to employer for lump sum or advance payments. Where a lump sum payment or an advance payment has been made to an employee under Code Section 34-9-222 and a subsequent change in condition is found to have occurred, the employer shall be entitled to credit against future income benefits equal to the amount of the lump sum or advance payment. This shall be accomplished by reducing the period of future weekly income benefits or by reducing the weekly benefit, or both.



§ 34-9-105. When award deemed final; appeal to superior court; grounds for setting aside decisions; appeal to Court of Appeals

(a) Any award of the administrative law judge provided for in Code Section 34-9-102 for which no timely application for review has been filed or any award of the members of the board upon such review as provided in Code Section 34-9-103 shall, in either event, as the case may be, and subject to the other provisions of this chapter, be a final award and shall be conclusive and binding as to all questions of fact.

(b) Either party to the dispute may, within 20 days from the date of any such final award or within 20 days from the date of any other final order or judgment of the members of the board, but not thereafter, appeal from the decision in such final award or from any other final decision of the board to the superior court of the county in which the injury occurred or, if the injury occurred outside the state, to the superior court of the county in which the original hearing was held, in the manner and upon the grounds provided in this Code section. Said appeal shall be filed with the board in writing stating generally the grounds upon which such appeal is sought. In the event of an appeal, the board shall, within 30 days of the filing of the notice of appeal with the board, transmit certified copies of all documents and papers in its file together with a transcript of the testimony taken and its findings of fact and decision to the clerk of the superior court to which the case is appealable, as provided in this subsection. The case so appealed may then be brought by either party upon ten days' written notice to the other before the superior court for a hearing upon such record, subject to an assignment of the case for hearing by the court; provided, however, if the court does not hear the case within 60 days of the date of docketing in the superior court, the decision of the board shall be considered affirmed by operation of law unless a hearing originally scheduled to be heard within the 60 days has been continued to a date certain by order of the court. In the event a hearing is held later than 60 days after the date of docketing in the superior court because same has been continued to a date certain by order of the court, the decision of the board shall be considered affirmed by operation of law if no order of the court disposing of the issues on appeal has been entered within 20 days after the date of the continued hearing. If a case is heard within 60 days from the date of docketing in the superior court, the decision of the board shall be considered affirmed by operation of law if no order of the court dispositive of the issues on appeal has been entered within 20 days of the date of the hearing.

(c) The findings made by the members within their powers shall, in the absence of fraud, be conclusive; but upon such hearing the court shall set aside the decision if it is found that:

(1) The members acted without or in excess of their powers;

(2) The decision was procured by fraud;

(3) The facts found by the members do not support the decision;

(4) There is not sufficient competent evidence in the record to warrant the members making the decision; or

(5) The decision is contrary to law.

(d) No decision of the board shall be set aside by the court upon any grounds other than one or more of the grounds stated in subsection (c) of this Code section. In the event a hearing is not held and a decision is not rendered by the superior court within the time provided in subsection (b) of this Code section, the decision of the board shall, by operation of law, be affirmed. The date of entry of judgment for purposes of appeal pursuant to Code Section 5-6-35 of a decision affirmed by operation of law without action of the superior court shall be the last date on which the superior court could have taken action under subsection (b) of this Code section. Upon the setting aside of any such decision of the board, the court may recommit the controversy to the board for further hearing or proceedings in conformity with the judgment and opinion of the court; or such court may enter the proper judgment upon the findings, as the nature of the case may demand. Such decree of the court shall have the same effect and all proceedings in relation thereto shall, subject to the other provisions of this chapter, thereafter be the same as though rendered in an action heard and determined by the court.

(e) Any party in interest who is aggrieved by a judgment entered by the superior court upon an appeal from a decision of the board to the superior court may have such judgment reviewed by the Court of Appeals within the time and in the manner provided by law. In case of an appeal from the decision of the board, the appeal shall operate as a supersedeas if the employer has complied with the provisions of this chapter respecting insurance; and no such employer shall be required to make payment of the award involved in the questions made in the case so appealed until such questions at issue therein shall have been fully determined in accordance with this chapter.



§ 34-9-106. Entry and execution of judgment on settlement agreement, final order or decision, or award; modification and revocation of orders and decrees

(a) Any party in interest in a matter involving an injury may file in the superior court of the county in which the injury occurred or, if the injury occurred outside this state or if the matter does not involve an injury, in the county in which the original hearing was had, a certified copy of:

(1) A settlement agreement approved by the board;

(2) A final order or decision of the board;

(3) An unappealed award of the board;

(4) An award of the board affirmed upon appeal; or

(5) Any final order or decision regarding the Self-insurers Guaranty Trust Fund,

whereupon the court shall render judgment in accordance therewith and notify the parties. Such judgment shall have the same effect and all proceedings in relation thereto shall thereafter be the same as though the judgment had been rendered in an action duly heard and determined by such court; provided, however, that where the payment of compensation is insured or provided for in accordance with this chapter, no such judgment shall be entered nor execution thereon issued except upon application to the court and for good cause shown.

(b) Upon presentation to the court of the certified copy of a decision of the board ending, diminishing, or increasing a weekly payment under the provisions of this chapter, particularly of Code Section 34-9-104, the court shall revoke or modify the order or decree to conform to such decision of the board.



§ 34-9-107. Interest payable on final award of board in the event of appeal

Any final award for compensation entered by the board shall bear interest at the legal rate of 12 percent on all accrued amounts and on all amounts accruing prior to final judgment in the event of an appeal being taken from the board in the same manner in which it is now provided that interest shall run on a judgment of the superior court in the event an appeal is taken therefrom.



§ 34-9-108. Approval of attorney's fees by board; assessment of fees against the offending party; restrictions on attorney advertisement and division of fees; payment of fees or expenses

(a) The fee of an attorney for service to a claimant in an amount of more than $100.00 shall be subject to the approval of the board, and no attorney shall be entitled to collect any fee or gratuity in excess of $100.00 without the approval of the board. The board shall approve no fee of an attorney for services to a claimant in excess of 25 percent of the claimant's award of weekly benefits or settlement.

(b) (1) Upon a determination that proceedings have been brought, prosecuted, or defended in whole or in part without reasonable grounds, the administrative law judge or the board may assess the adverse attorney's fee against the offending party.

(2) If any provision of Code Section 34-9-221, without reasonable grounds, is not complied with and a claimant engages the services of an attorney to enforce his or her rights under that Code section and the claimant prevails, the reasonable quantum meruit fee of the attorney, as determined by the board, and the costs of the proceedings may be assessed against the employer.

(3) Any assessment of attorney's fees made under this subsection shall be in addition to the compensation ordered.

(4) Upon a determination that proceedings have been brought, prosecuted, or defended in whole or in part without reasonable grounds, the administrative law judge or the board may, in addition to reasonable attorney's fees, award to the adverse party in whole or in part reasonable litigation expenses against the offending party. Reasonable litigation expenses under this subsection are limited to witness fees and mileage pursuant to Code Section 24-13-25; reasonable expert witness fees subject to the fee schedule; reasonable deposition transcript costs; and the cost of the hearing transcript.

(c) An attorney shall not advertise to render services to a potential claimant when he or she or his or her firm does not intend to render said services and shall not divide a fee for legal services with another attorney who is not a partner in or associate of his or her law firm or law office, unless:

(1) The client consents to employment of the other attorney after a full disclosure that a fee division will be made;

(2) The division is made in proportion to the services performed and the responsibility assumed by each; and

(3) The total fee of the attorneys does not clearly exceed reasonable compensation for all legal services such attorneys rendered to the client.

(d) When attorney's fees or reasonable litigation expenses are awarded under this Code section, the administrative law judge or the board shall have the authority to order payment of such fees or expenses on terms acceptable to the parties or within the discretion of the board.









Article 4 - Insurance of Compensation Liability Generally

§ 34-9-120. Employer's duty to insure payment of compensation

Every employer subject to the compensation provisions of this chapter shall insure the payment of compensation to his employees in the manner provided in this article; and, while such insurance remains in force, he or those conducting his business shall be liable to any employee for personal injury or death by accident only to the extent and in the manner specified in this article.



§ 34-9-121. Duty of employer to insure in licensed company or association or to deposit security, indemnity, or bond as self-insurer; application to out-of-state employers; membership in mutual insurance company

(a) Unless otherwise ordered or permitted by the board, every employer subject to the provisions of this chapter relative to the payment of compensation shall secure and maintain full insurance against such employer's liability for payment of compensation under this article, such insurance to be secured from some person, corporation, association, or organization licensed by law to transact the business of workers' compensation insurance in this state or from some mutual insurance association formed by a group of employers so licensed; or such employer shall provide the board with sufficient information for the board to make an adequate assessment of the employer's workers' compensation exposure and liabilities and shall further provide evidence satisfactory to the board of such employer's financial ability to pay the compensation directly in the amount and manner and when due, as provided for in this chapter. In the latter case, the board may, in its discretion, require the deposit of acceptable security, indemnity, or bond to secure the payment of compensation liabilities as they are incurred; provided, however, that it shall be satisfactory proof of the employer's financial ability to pay the compensation directly in the amount and manner when due, as provided for in this chapter, and the equivalent of acceptable security, indemnity, or bond to secure the payment of compensation liabilities as they are incurred, if the employer shall show the board that such employer is a member of a mutual insurance company duly licensed to do business in this state by the Commissioner of Insurance, as provided by the laws of this state, or of an association or group of employers so licensed and as such is exchanging contracts of insurance with the employers of this and other states through a medium specified and located in their agreements with each other, but this proviso shall in no way restrict or qualify the right of self-insurance as authorized in this Code section. Nothing in this Code section shall be construed to require an employer to place such employer's entire insurance in a single insurance carrier.

(b) (1) Any employer from another state engaged in the construction industry within this state with a workers' compensation insurance policy issued under the laws of such other state so as to cover that employer's employees while in this state shall be in compliance with subsection (a) of this Code section if:

(A) Such other state recognizes the extraterritorial provisions of Code Section 34-9-242; and

(B) Such other state recognizes and gives effect within such state to workers' compensation policies issued to employers of this state.

(2) Nothing in this subsection shall be construed to void any insurance coverage.

(c) The board shall have the authority to promulgate rules and regulations to set forth requirements for third-party administrators and servicing agents, including insurers acting as third-party administrators or servicing agents, with regard to their management or administration of workers' compensation claims. All Title 33 regulations shall remain in the Insurance Department.

(d) Wherever a self-insurer has been required to post bond, should it cease to be a corporation, obtain other coverage, or no longer desire to be a self-insurer, the board shall be allowed to return the bond in either instance, upon the filing of a certificate certifying to the existence of an insurance contract to take over outstanding liability resulting from any presently pending claim or any future unrepresented claims; and the board shall be relieved of any liability arising out of a case where the injuries were incurred, or liability therefor, prior to the returning of the bonds.



§ 34-9-122. Type of insurance policy to be issued; promulgation of rules and regulations when accident prevention and safety engineering are questioned

Any policy of insurance issued under this chapter shall be the standard workers' compensation policy of insurance containing the usual and customary provisions found in such policies and shall include a provision that the premium charge shall be promptly paid. If there is any question regarding the lack of accident prevention and safety engineering with respect to a particular risk, reasonable rules and regulations are to be promulgated, which shall be put into full force and effect when approved by the board. The requirements of this Code section and Code Sections 34-9-131 through 34-9-134 shall be in addition to anything required of insurance companies under the general laws of this state as embodied in Title 33.



§ 34-9-122.1. Workers' compensation health benefits pilot projects

(a) Notwithstanding any provision of this chapter to the contrary, workers' compensation health benefits pilot projects are authorized under the provisions of this Code section.

(b) The Commissioner of Insurance shall adopt rules to enable employers and employees to enter into agreements to provide the employees with workers' compensation medical payments benefits through comprehensive health insurance that covers workplace injury and illness. The Commissioner of Insurance shall review all pilot project proposals and may approve a proposal only if it confers medical benefits upon injured employees substantially similar to benefits available under this chapter. The Commissioner shall revoke approval if the pilot project fails to deliver the intended benefits to the injured employees.

(c) The comprehensive health insurance may provide for health care by a health maintenance organization or a preferred provider organization. The premium must be paid entirely by the employer. The program may use deductibles, coinsurance, and copayment by the employees not to exceed $5.00 per visit or $50.00 maximum per occurrence.

(d) The Commissioner of Insurance shall report annually to the standing committees of the General Assembly having jurisdiction over insurance and labor matters by November 1 on the status of any pilot projects approved by the Commissioner.



§ 34-9-123. Policy provisions regarding effect of notice or knowledge by insured employer as to occurrence of injury

All policies insuring the payment of compensation under this chapter, including all contracts of mutual, reciprocal, or interinsurance must contain a clause to the effect that, as between the employer and the insurer or insurers, the notice to or knowledge of the occurrence of the injury on the part of the insured employer shall be deemed notice or knowledge, as the case may be, on the part of the insurer or insurers; that jurisdiction of the insured, for the purposes of this chapter, shall be jurisdiction of the insurer or insurers; and that the insurer or insurers shall in all things be bound by and subject to awards, judgments, or decrees rendered against such insured employer.



§ 34-9-124. Policy or contract of insurance to contain agreement of insurer to pay compensation; payment of compensation when employer or employee exempt from provisions of chapter

(a) No policy or contract of insurance shall be issued unless it contains the agreement of the insurer or insurers that it or they will promptly pay all benefits conferred by this chapter and all installments of the compensation that may be awarded or agreed upon to the person entitled to them and that the obligation shall not be affected by any default of the insured after the injury or by any default in giving notice required by such policy or otherwise. Such agreement shall be construed to be a direct promise by the insurer or insurers to the person entitled to compensation and shall be enforceable in his name.

(b) A policy of insurance issued under this chapter shall always first be construed as an agreement to pay compensation; and an insurer who issues a policy of compensation insurance to an employer not subject to this chapter shall not plead as a defense that the employer is not subject to the chapter; and an insurer who issues to an employer subject to this chapter a policy of compensation insurance covering an employee or employees ordinarily exempt from its provisions shall not plead the exemption as a defense. In either case compensation shall be paid to an injured employee or to the dependents of a deceased employee for a compensable accident as if the employer or the employee or both were subject to this chapter, the policy of compensation insurance constituting a definite contract between all parties concerned.



§ 34-9-124.1. Optional deductibles to be offered by insurers

(a) Each insurer issuing a policy under this chapter shall offer, as a part of the policy or as an optional endorsement to the policy, deductibles optional to the policyholder for benefits payable under this chapter. Deductible amounts offered shall be fully disclosed to the prospective policyholder in writing in the amount of $100.00, $200.00, $300.00, $400.00, $500.00, or increments of $500.00 up to a maximum of $2,500.00 per compensable claim. The policyholder exercising the deductible option shall choose only one deductible amount.

(b) If the policyholder exercises the option and chooses a deductible, the insured employer shall be liable for the amount of the deductible for benefits paid for each compensable claim of work injury suffered by an employee. The insurer shall pay all or part of the deductible amount, whichever is applicable to a compensable claim, to the person or provider entitled to the benefits conferred by this chapter and then seek reimbursement from the insured employer for the applicable deductible amount. The payment or nonpayment of deductible amounts by the insured employer to the insurer shall be treated under the policy insuring the liability for workers' compensation in the same manner as payment or nonpayment of premiums.

(c) Optional deductibles shall be offered in each policy insuring liability for workers' compensation which is issued, delivered, issued for delivery, or renewed under this chapter on or after July 1, 1990, unless an insured employer and insurer agree to renegotiate a workers' compensation policy in effect on July 1, 1990, so as to include a provision allowing for a deductible.

(d) Premium reduction for deductibles shall be determined before the application of any experience modification, premium surcharge, or premium discounts. To the extent that an employer's experience rating or safety record is based on benefits paid, money paid by the insured employer under a deductible as provided in this Code section shall not be included as benefits paid so as to harm the experience rating of such employer.

(e) This Code section shall not apply to employers who are approved to self-insure against liability for workers' compensation or group self-insurance funds for workers' compensation established pursuant to Article 5 of this chapter.



§ 34-9-124.2. Restrictions on requirements requiring recipients of benefits to utilize out-of-state mail order pharmacy services

(a) A policy, plan, or contract of workers' compensation insurance issued under this chapter may not be issued, delivered, issued for delivery, or renewed on or after July 1, 1990, and a certificate of authority for a group self-insurance fund under Article 5 of this chapter may not be issued or renewed on or after July 1, 1990, if such policy, plan, contract, or fund requires that recipients of benefits thereunder obtain pharmacy services, including but not limited to prescription drugs, from an out-of-state mail order pharmacy or which requires that such recipients who do not utilize an out-of-state mail order pharmacy must pay a copayment fee or have imposed any other condition for the receipt of pharmacy services when that payment or condition is not imposed upon those recipients who utilize an out-of-state mail order pharmacy for those services.

(b) An employer who provides workers' compensation benefits as a self-insurer under this chapter may not require that any recipient of benefits under that self-insurance plan who becomes an employee of that employer on or after July 1, 1990, and who obtains pharmacy services under that plan, including but not limited to prescription drugs, must obtain those services from an out-of-state mail order pharmacy or must pay a copayment fee or have imposed any other condition for the receipt of pharmacy services when that payment or condition is not imposed upon those recipients who utilize an out-of-state mail order pharmacy for those services.



§ 34-9-125. Insurance policies subject to chapter; approval of policy or contract forms by board; exceptions

Every policy insuring the payment of compensation provided for in this article or insuring against liability for payment of such compensation, including all contracts of mutual, reciprocal, or interinsurance, shall be deemed to be made subject to this chapter. No corporation, association, or organization and no mutual, reciprocal, or interinsurers shall enter into or make any such policy or contract of insurance unless its form shall have been approved by the board. This chapter shall not apply to policies of insurance against loss from explosion of boilers or flywheels or other similar catastrophic hazards.



§ 34-9-126. Filing by employer of evidence of compliance with insurance requirements; assessment of attorney's fees and increased compensation against employer who fails to file

(a) Every employer subject to the compensation provisions of this chapter shall file with the board in the form prescribed by the board, annually or as often as the board in its discretion may deem necessary, evidence satisfactory to the board of his compliance with Code Section 34-9-121 and all other Code sections relating thereto.

(b) Any employer subject to the compensation provisions of this chapter who refuses or willfully neglects to comply with subsection (a) of this Code section shall be guilty of a misdemeanor. In hearing any application for compensation by an injured employee of such delinquent employer, the board may assess compensation against such employer in an amount 10 percent greater than that provided for in this chapter and, in addition to the increased compensation, shall also fix a reasonable attorney's fee to be paid by the employer to the representative of the employee. The attorney's fee and the increased compensation shall be due and payable at once, and their payment shall be enforced as provided elsewhere in this chapter.



§ 34-9-127. Issuance by board of certificate of self-insurance; review; revocation

(a) Whenever an employer has complied with those provisions of Code Section 34-9-121 relating to self-insurance, the board shall issue to such employer a certificate which shall remain in force for a period fixed by the board.

(b) The board shall have the authority to review the self-insured status of an employer after a merger or acquisition involving the employer.

(c) The board may, upon at least 30 days' notice to the employer, and proof of receipt of same, and after a hearing, revoke the certificate upon satisfactory evidence for such revocation having been presented. At any time after such revocation, the board may grant a new certificate to the employer upon the employer's petition.



§ 34-9-128. Inspection of place of employment and injury records; penalty for noncompliance

The board and its authorized representatives shall have the power and authority to enter any place of employment and to inspect the same, together with all employment, payroll, and injury records at any reasonable time for the purpose of investigating compliance with this chapter and making inspections for the proper enforcement of this chapter. The willful refusal of an employer to permit inspections and investigations pursuant to this Code section or to comply with Code Sections 34-9-120, 34-9-121, and 34-9-126 after being notified of noncompliance by the board shall subject the employer to a penalty to be assessed by the board, not exceeding $50.00 per day so long as the refusal shall continue; provided, however, that no penalty shall be assessed except after notice of not less than ten days and a hearing thereon before the board.



§ 34-9-129. Furnishing of bond by insurance companies doing workers' compensation business in state; bringing of actions upon bond; posting of security in lieu of bond

Every insurance company doing a workers' compensation business in this state shall furnish a bond payable to the state in the sum of $50,000.00 with some surety company authorized to transact business in this state as surety, in such form as may be approved by the Commissioner of Insurance, conditioned for the payment of compensation losses on policies issued by such insurance company upon risks located in this state. An action may be brought upon said bond by the board for the use and benefit of any party or parties at interest. The annual license of such company shall not be issued or renewed until it has filed with the Commissioner of Insurance of this state the bond required by this Code section. In lieu of such bond a deposit of the same amount may be made with the Office of the State Treasurer in the form of other security satisfactory to the Commissioner of Insurance.



§ 34-9-130. Authority of Commissioner of Insurance to investigate rates; assistance by board in investigations

In addition to the authority prescribed in Title 33, the Commissioner of Insurance shall have the power, in such manner and by such means as he may deem proper and adequate, to gather statistics and information and make investigations concerning rates for such insurance. He may take into consideration the income, earnings, and loss ratios from any and every source whatever of any such company and may call upon the directors of the State Board of Workers' Compensation to sit with him in an advisory capacity at any investigation or hearing concerning any rate or rates.



§ 34-9-130.1. Policies or contracts of insurance against liability for compensation under this chapter

(a) Notwithstanding any other provision of law, all insurers issuing policies or contracts of insurance against the liability for compensation under this chapter shall comply with the following provisions. Each insurer's basic rate for policies or contracts of insurance against the liability for compensation under this chapter shall not exceed the insurer's effective rate approved by and on file with the Commissioner of Insurance as of April 22, 1982. These rates shall remain in effect until April 1, 1983.

(b) There shall be no exception to the requirements of subsection (a) of this Code section unless the Commissioner of Insurance finds, after a hearing upon the written request of an insurer, that the use of the rates required under subsection (a) of this Code section by the insurer will result in rates which are inadequate to the extent that:

(1) Such rates do not properly reflect the insurer's loss experience in this state to the extent that its earned premiums would not equal its incurred losses or expenses; or

(2) Such rates jeopardize the solvency of the insurer required to use such rates.

(c) The insurer shall have the burden of showing that the use of the rate required under subsection (a) of this Code section will result in rates which are inadequate to the extent that they do not properly reflect the insurer's loss experience in this state or that their use would jeopardize its solvency. No insurer shall be relieved of using the required rates if its most recently available experience on such lines of business shows a net underwriting gain unless, on the basis of statistical data, pertinent judgment, and trend factors, no other reasonable conclusion would be appropriate.

(d) Upon conclusion of any hearing held pursuant to this chapter, the Commissioner of Insurance shall enter his order specifying the rates required to be used by the insurer. The Commissioner shall indicate in his order all the factors entering into a decision relieving an insurer from full compliance with this Code section. The provisions of Chapter 2 of Title 33 shall apply to hearings held under this Code section.

(e) Any insurer appealing from a final order of the Commissioner of Insurance may continue to use its rates then in effect during the pendency of the appeal, provided arrangements satisfactory to the Commissioner are made to secure the repayment to the insurer's policyholders of the difference between the rates used by the insurer and that rate which would be lower as required by this Code section. Upon final adjudication the insurer shall repay any excess premium collected from its policyholders plus interest at the rate of 12 percent per annum.



§ 34-9-131. Insurer permit requirement; claim office within state

(a) Every insurance company and every person, firm, or corporation writing policies of insurance under this chapter or insuring the payment of compensation to employees as provided by this chapter, before writing any such policy or entering upon any such insurance contract or continuing any such contract of force, shall obtain from the board a permit authorizing such company or such person, firm, or corporation to engage in business as an insurance carrier under this chapter and to write and enter upon such insurance contracts.

(b) The application for such permit shall set forth such facts as the board may, by regulation, require. The board is authorized to prescribe the form of the permit and to provide by regulation for a hearing upon such application. Upon the filing of such application, the board shall have such hearing thereon as may be provided for by regulation and shall grant a permit if, in its discretion, the applicant is qualified, financially and otherwise, to carry on such insurance business. Upon obtaining said permit, the insurer shall designate and maintain an office in the State of Georgia for the handling of claims or shall designate an agent located in the State of Georgia who shall be authorized to execute instruments for the payment of compensation.

(c) Any company or any person, firm, or corporation who shall write insurance under this chapter or enter upon any contract to insure the payment of compensation under this chapter or continue any such contract of force without first obtaining a permit from the board as required by this Code section or after the revocation of any such permit shall be guilty of a misdemeanor.



§ 34-9-132. Grounds for revocation of insurance carrier's permit

The board is authorized, of its own motion or upon complaint filed with it, after notice of not less than ten days and a hearing thereon, to revoke any permit granted under Code Section 34-9-131 if an employer is ready, willing, and able to pay a premium at the rate prescribed by the Insurance Department but it appears that the holder of such permit declines to accept and underwrite the risk assigned to it by the board or a bureau established and approved for rating purposes; or if it appears that the holder of any such permit fails and refuses to obey any valid order of the board or to pay any award entered against it by the board and not appealed from or affirmed on appeal; or if it appears that the holder of such permit is otherwise not qualified to carry on such business.



§ 34-9-133. Apportionment and assignment of rejected risks; Workers' Compensation Assigned Risk Insurance Plan; merit rating plan

(a) The board shall prescribe the rules and regulations for apportioning rejected workers' compensation policies and may establish an equitable assignment of such policies and enforce such provisions; provided, however, the Commissioner of Insurance is authorized to establish or approve a method to apportion on a pro rata basis any rejected workers' compensation policy where four insurers duly authorized to write workers' compensation insurance refused, in writing, to issue the workers' compensation policy to cover said risk or where the agent for the applicant for such insurance confirms in writing to the four insurers their refusal to cover said risk. In formulating this method of assignment, a minimum loss ratio will be considered by the Commissioner of Insurance. Then, such established or approved method shall immediately assign an insurer to write such risk. The Commissioner of Insurance shall establish separate categories of risks rejected as the result of insufficient prior workers' compensation experience, risks rejected for factors other than workers' compensation loss experience, and risks rejected as the result of poor workers' compensation experience. Where such assignment has been made under the aforementioned method, the board shall not make the assignment.

(b) The method of apportioning and assigning rejected workers' compensation insurance policies provided in subsection (a) of this Code section shall include the assignment and apportionment of such policies covering vendors who provide logging services to a named insured or covering an association of such vendors.

(c)(1) The method of apportioning and assigning rejected workers' compensation insurance policies provided in subsections (a) and (b) of this Code section shall be known as the "Workers' Compensation Assigned Risk Insurance Plan" or "Plan." All policies issued under the Plan shall have the words "Georgia Workers' Compensation Assigned Risk Plan" placed in bold letters on the policy declarations page to ensure that rejected risks know that the policy has been issued in the Plan.

(2) For Plan policies with effective dates on or after January 1, 1996, the Commissioner of Insurance shall approve and implement a plan which establishes rates adequate to eliminate any Plan operating deficit by January 1, 1999.

(3) Such Plan shall be revised annually by the Plan administrator and presented to the Commissioner of Insurance for approval.

(4) Such Plan shall include, to the extent adequate to reduce the Plan operating deficit:

(A) Rating plans, procedures, and requirements placed on Plan policyholders; and

(B) Procedures and requirements placed on Plan insurers and the Plan administrator.

(5) Such Plan shall also include, but not be limited to:

(A) Plan policy assessments and surcharges;

(B) Credits for policyholders who have had no lost-time claims;

(C) A system of credits against assessment or participation of insurers for the voluntary writing of a risk or risks which are currently insured through the Plan;

(D) Provisions that the type or level of services by an insurer for Plan policyholders shall be no less than such type or level of services of such insurer for its policyholders not in the Plan; and

(E) Provisions for safety programs to be implemented by policyholders in cooperation with their insurer.

(d) The Plan required by subsection (c) of this Code section shall be structured, to the extent possible, so as to reduce the operating deficit of the Plan proportionately each year from January 1, 1996, through January 1, 1999.

(e) Notwithstanding anything to the contrary provided in subsection (c) or (d) of this Code section, the Commissioner of Insurance shall have the discretion to waive all or any portion of the Plan policy assessments and surcharges described in subsection (c) of this Code section if the operating deficit of the Plan for a respective Plan policy year improves by at least 15 percent as compared to the deficit for such Plan policy year calculated based upon rates in effect for the immediately preceding Plan policy year.

(f) For Plan policies with effective dates on or after January 1, 1999, the aggregate of all revenues received from rates and rating plans charged to participants who are insured under the Plan shall be set so that the amount received in premiums, together with reasonable investment income earned on those premiums, shall be sufficient to pay claims and reasonable expenses of providing coverage under the Plan and to establish appropriate levels of loss reserves, all in accordance with actuarial standards, including consideration of the effects of subsection (c) of this Code section. For purposes of this Code section, the term "actuarial standards" means standards adopted by the Casualty Actuarial Society in its Statement of Principles Regarding Property and Casualty Insurance Ratemaking and the Standards of Practice adopted by the Actuarial Standards Board. Any premium or surcharge collected by the Plan in excess of the amount necessary to fund the projected ultimate losses and expenses of the Plan shall be refunded to the policyholders or applied to reduce premiums.

(g) Notwithstanding Code Sections 33-9-8 and 33-9-21, the Commissioner of Insurance shall cause the implementation of rates for policies issued pursuant to the Plan which are sufficient to conform with the requirements of paragraphs (1) and (2) of subsection (c) of this Code section.

(h) On or before December 15, 1995, and each subsequent year, the Commissioner of Insurance shall submit a report to the appropriate standing committees of the General Assembly concerning the status and results of operation of the Plan. Such report shall include but not be limited to a report on the Plan deficit, burden and trends in reducing such deficit, number of policies and amount of premium underwritten by the Plan, rating of such policies based upon the three-tier rating program, his or her estimate of the effect of policyholder safety committees on policyholder loss experience, operation of workers' compensation insurance specialty markets in this state, impact of the servicing carrier remedial program and results of servicing carrier incentives and disincentives, review of the efficiency of the servicing carrier bid program, and any other information the Commissioner of Insurance or the respective chairpersons of such standing committees deem necessary to evaluate the Plan and the workers' compensation insurance market in this state.

(i) On or before July 1, 1995, the Commissioner of Insurance shall promulgate rules and regulations to implement this Code section. Such rules and regulations shall include the system of credits required by subparagraph (c)(5)(C) of this Code section, which credits shall not be less than the following:

(1) For policies with an annual premium of $7,500.00 or less, a credit of four times the amount of such annual premium;

(2) For policies with an annual premium of at least $7,501.00, but not exceeding $15,000.00, a credit of three times the amount of such annual premium;

(3) For policies with an annual premium of at least $15,001.00, but not exceeding $25,000.00, a credit of two times the amount of such annual premium;

(4) For policies with an annual premium of at least $25,001.00, but not exceeding $200,000.00, a credit of one and one-half times the amount of such annual premium; or

(5) For policies with an annual premium of $200,001.00 or greater, a credit of the amount of such annual premium.

(j) A merit rating plan shall be implemented by the Plan administrator and the Commissioner of Insurance in compliance with subparagraph (c) (5) (B) of this Code section to establish credits for policyholders who have had no lost-time claims and debits for a specified number of lost-time claims to include the following:

(1) A policyholder who is not experience rated, whose annual premium is less than $5,000.00, and who is subject to a merit rating plan of credits and debits to be applied to the Georgia manual premium for the policyholder in the Plan;

(2) The merit rating plan shall be based upon the number of lost-time claims of the policyholder during the most recent one-year period for which statistics are available. This one-year period is that which would otherwise be used for experience rating purposes;

(3) The credits and debits under such plan shall be as follows:

(A) No lost-time claims for the most recent year, a 12 1/2 percent credit;

(B) One lost-time claim for the most recent year, no credit or debit; and

(C) Two or more lost-time claims for the most recent year, a 5 percent debit;

(4) The insurer shall obtain the claims information of the policyholder and shall notify the policyholder of the credit or debit premium adjustment and the reason for same in writing within 90 days of the effective date of the policy. The insurer, upon request, shall provide additional safety plan information to a policyholder who develops a debit merit rating adjustment; and

(5) Debits and credits used in this merit rating plan shall not apply to the Georgia minimum premium for a risk.



§ 34-9-134. Appeals from decisions under Code Sections 34-9-122 and 34-9-131 through 34-9-133

Appeal from any decision under Code Sections 34-9-122 and 34-9-131 through 34-9-133 may be made in the manner provided elsewhere for appeals from orders or judgments of the members of the board.



§ 34-9-135. Disclosure of costs by insurer

Reserved. Repealed by Ga. L. 2009, p. 42, § 1/SB 76, effective July 1, 2009.



§ 34-9-136. Statistical data submitted by insurance company to rating organization; verification by employer; issuance of experience modification worksheets to insured

(a) Before an insurance company is authorized to submit statistical data on an employer to any licensed rating organization for purposes of determining the employer's experience modification factor, the insurance company must verify with the employer the accuracy of the data. In so verifying, the insurance company shall provide to the employer: (1) the data to be submitted; and (2) a statement in boldface type, to be signed by an authorized representative of the employer, and submitted by the insurance company to the licensed rating organization along with the statistical data. Said statement shall indicate that the statistical data to be submitted have been reviewed by the authorized representative of the employer; that said data are accurate; and that an insurance company representative has explained to the employer's representative that the statistical data to be submitted may affect the employer's premium for workers' compensation insurance coverage.

(b) When a licensed rating organization issues an insured's experience modification worksheet to the insured's workers' compensation insurance company, the licensed rating organization shall submit a copy of the worksheet to the insured.



§ 34-9-137. Considerations in employer's experience modification factor

Whenever an experience modification factor is applied to the premium of an employer's policy of workers' compensation insurance, consideration shall be given to:

(1) Any amounts recovered by such employer or its insurer pursuant to Code Section 34-9-11.1, relating to rights of action against third parties and subrogation; and

(2) Code Section 34-9-360, relating to reimbursements from the Subsequent Injury Trust Fund. In addition, the insurer shall not include in the computation of such factor any penalties which were incurred pursuant to this chapter by the actions of the insurer or its representative.



§ 34-9-138. Consideration of employer's experience while self-insured

Any insurance company which voluntarily writes a policy for any employer which was self-insured under any provision of this chapter shall include such employer's prior experience while self-insured to determine or have determined an experience modifier for such employer.






Article 5 - Group Self-Insurance Funds

§ 34-9-150. Purpose of article

It is the intent of the General Assembly to provide an alternative mechanism through which bona fide members of trade associations and professional associations as well as groups of municipalities, counties, school boards, and hospital authorities may extend workers' compensation benefits to their employees through group self-insurance programs. This alternative is authorized to enable the members of these groups to lower workers' compensation costs by reducing administrative expenses and to encourage a reduction in claims through active loss prevention, loss control, and rehabilitation programs. It is therefore intended that this article be liberally construed to effectuate these purposes.



§ 34-9-151. Definitions

As used in this article, the term:

(1) "Administrator" means any individual, partnership, or corporation, except a sponsoring association or associations, designated and authorized by the board of the fund to carry out the day-to-day operations of the fund, including, but not limited to, the processing and payment of claims.

(2) "Basic rate" means the annual premium rate charged prior to any credit being given for applicable experience debits or credits or for applicable discounts or surcharges.

(3) "Board of the fund" means the board of trustees of any fund created pursuant to this article.

(4) "Commissioner" means the Commissioner of Insurance of the State of Georgia.

(5) "County" means a county of this state. Such term shall include a consolidated city-county government and any public authority, commission, board, or similar body created or activated by an Act of the General Assembly or by a resolution or ordinance of the governing authority of a county, individually or jointly with any other political subdivision or subdivisions of this state, pursuant to the Constitution of this state or an Act of the General Assembly and which carries out its functions on a county-wide basis, a multicounty basis, or wholly within the unincorporated area of a county.

(6) "Fund" means a joint fund for workers' compensation established pursuant to this article.

(7) "Gross annual premium" means the total annual premium determined by multiplying the payroll for the applicable workers' compensation job classifications by the appropriate annual premium rate for each classification.

(8) "Hospital authority" means any legally constituted board, commission, or authority which has been created for the purpose of and is actually governing the operation of a public hospital created in accordance with the laws of this state.

(9) "Intrastate agreement" means the written agreement subscribed to and abided by the members of the fund, which agreement establishes the fund and provides for its operation and through which each member agrees to assume and discharge, jointly and severally, any and all liability under this article relating to or arising out of the operations of the fund.

(10) "Member" means an employer who is a member of a fund established by a trade association or professional association or by a group of municipalities, counties, school boards, or hospital authorities in accordance with this article. "Member" also means a trade association or professional association which elects to cover its own employees under a fund established by its members.

(11) "Municipality" means an incorporated municipality of this state, a consolidated city-county government, and any local public authority, commission, board, or other similar agency which is created by a general or local Act of the General Assembly and which carries out its functions wholly or partly within the corporate boundaries of an incorporated municipality of this state. This term shall also include such bodies which are created or activated by an appropriate ordinance or resolution of the governing body of a municipal corporation, individually or jointly with other political subdivisions of the state.

(12) "Normal annual premium" means the standard annual premium plus or minus applicable surcharges or discounts.

(13) "Premium" means any consideration, by whatever name called, paid to a fund by a member for coverage under the fund.

(14) "Professional association" means a corporation or unincorporated association which at the time it initially makes application to form a fund under this chapter has been organized for a period of at least three years and is domiciled in the State of Georgia, is engaged in substantial activity for the benefit of its members, other than the sponsorship of a fund operated pursuant to this article, and is comprised of a bona fide group of employers who are engaged in the same or in substantially similar types of professions and have similar governing industry classifications as approved by the Commissioner regarding workers' compensation and employers' liability insurance.

(15) "School board" means a public board of education of any county or of any independent school system of this state.

(16) "Standard annual premium" means the gross annual premium plus or minus applicable experience credits or debits.

(17) "Surplus" means the total assets of the fund less its liabilities and reserves as determined in accordance with the requirements of this article.

(18) "Surplus share" or "proportionate share" means the initial contribution paid to a fund by a member as a condition of membership in the fund.

(19) "Trade association" means a corporation or unincorporated association which at the time it initially makes application to form a fund under this chapter has been organized for a period of at least three years, domiciled in the State of Georgia, is engaged in substantial activity for the benefit of its members, other than the sponsorship of a fund operated pursuant to this article, and is comprised of a bona fide group of employers who are engaged in the same or in substantially similar types of businesses or professions within this state and who have similar governing industry classifications as approved by the Commissioner regarding workers' compensation and employers' liability insurance.



§ 34-9-151.1. Eligibility for establishing a fund.

(a) Any group or groups of employers who are engaged in similar business activities may establish a fund or funds provided that:

(1) Such fund or funds shall comply with the provisions of this article;

(2) Separate classes, as described in Code Section 34-9-152, may not be commingled in any fund; and

(3) Such fund or funds shall be established by one or more professional or trade associations.

(b) Any professional or trade association may establish a fund or funds.

(c) Any fund established prior to January 1, 1995, and which is operating in compliance with this article or in compliance with the requirements of the applicable rules and regulations of the Commissioner shall be deemed to be in compliance with this article.



§ 34-9-151.2. Filing of intent to form fund; notice of intent to refuse to issue certificate of authority.

(a) At least 30 days prior to executing the initial intrastate agreement required by this article, any group authorized to form a fund under this article shall file with the Commissioner an intent to form a fund on such form as prescribed by the Commissioner. Such form shall include:

(1) The name of the group forming the fund;

(2) The name of the proposed administrator;

(3) The type or types of employers to be offered membership in the fund;

(4) A statement that the group is knowledgeable of and will comply with the requirements of this article and any rules or regulations pertaining thereto; and

(5) A copy of the intrastate agreement that will be used to establish a fund.

(b) Upon receipt and review of the information supplied with the notice of intent to form a fund provided under subsection (a) of this Code section, the Commissioner, pursuant to his or her authority under Code Section 34-9-169, may issue a notice of intent to refuse to issue a certificate of authority, which notice of intent shall be based upon the Commissioner's determination that the proposed fund would not be in compliance with the provisions of this article. The proposed fund may not be formed and the intrastate agreement may not be executed until the Commissioner withdraws in writing the notice of intent to refuse to issue a certificate of authority.



§ 34-9-152. Application to Commissioner for certificate of authority to create fund; contents of application; filing fee; membership of fund

(a) Any group of municipalities, counties, school boards, or hospital authorities or any trade association or professional association or any other group authorized by this article may enter into an intrastate agreement for the purpose of extending workers' compensation benefits to employees of its members. Once a fund is established pursuant to the intrastate agreement, an officer or administrator of the fund shall, within ten days of the effective date of such agreement, deliver a copy of the agreement to the Commissioner. The fund shall provide workers' compensation coverage to the employees of members who deposit moneys for premiums into the fund. On or before the effective date of such coverage, the fund shall file with the State Board of Workers' Compensation the evidence of coverage form required by the board's rules issued pursuant to Code Section 34-9-126.

(b) (1) For purposes of this article, municipalities, counties, school boards, hospital authorities, trade associations, and professional associations shall each be deemed to constitute separate classes. Except as provided in paragraph (2) of this subsection, no member of any one such class shall join with a member of another class or classes for the purpose of creating a fund pursuant to this article. There shall be only one group self-insurance fund for municipalities and only one group self-insurance fund for counties; provided, however, if the Commissioner determines that there are special or unique circumstances or needs of a group of counties or municipalities which justify the establishment of an additional group self-insurance fund or funds for counties or municipalities, the Commissioner may authorize the establishment of such fund or funds.

(2) A board of education of an independent school system of any municipality is authorized to be a member of a fund comprised of municipalities.

(c) A fund must make application to the Commissioner for a certificate of authority within 90 days of the date of executing an intrastate agreement creating the fund. The application shall state that the fund has met the requirements of this subsection and the requirements of subsections (d) through (f) of this Code section and shall set forth the following:

(1) The name of the fund;

(2) The location of the fund's principal office, which shall be maintained within this state;

(3) The location of the principal office of the sponsoring trade association, which shall be located in this state, or sponsoring professional association, which shall be located in this state, or group of municipalities, counties, school boards, or hospital authorities;

(4) The names and addresses of the members;

(5) The principal business of each member;

(6) The name and address of a Georgia resident designated and appointed as the fund's proposed registered agent for service of process in this state;

(7) The names and addresses of the officers and directors of the proposed fund and a statement of whether or not any of such officers and directors has been convicted of any crimes other than minor traffic violations within the last ten years;

(8) The powers of the officers and directors and the term of office of each;

(9) A brief outline of the method by which the administrative obligations of the fund shall be met;

(10) A copy of the bylaws of the fund;

(11) A copy of the intrastate agreement among the members;

(12) The name and address of the administrator and, if the administrator is a corporation, the names and addresses of its officers and directors and a statement concerning whether or not the administrator or any of the officers or directors thereof, if the administrator is a corporation, has been convicted of any crimes other than minor traffic violations within the last ten years;

(13) A statement of the previous experience and background of any administrator of the fund, including reference to any licenses it may hold or have held in this state or any other state within the last ten years;

(14) The most recent audited statement of the financial condition of any administrator of the fund or the most recent annual statement of such administrator if it is an insurer. Any financial statement provided as required by this paragraph shall not be deemed to be a public document and shall be maintained in confidence by the Commissioner;

(15) A copy of any agreements between the fund and any contract administrator of the fund;

(16) A statement of the financial condition of the fund listing all of its assets and liabilities as of the end of the last preceding month prior to the date of the application on such a form as may be prescribed by the Commissioner;

(17) A copy of each contract, endorsement, and application form it proposes to issue or use;

(18) Excluding funds formed by counties, municipalities, or school boards, a current, audited financial statement or other acceptable financial statement of each member of the fund. This statement shall be required of each member at the time of application to the fund, but shall not be required at any other time unless such member shall become 90 days delinquent in payment to the fund. Any financial statement provided pursuant to this article shall not be deemed to be a public document and shall be maintained in confidence by the Commissioner; and

(19) Such other information, documents, or statements as the Commissioner may reasonably require.

(d) Each application for a certificate of authority shall be accompanied by a filing fee in the amount required by subparagraph (CC) of paragraph (1) of Code Section 33-8-1, which fee shall not be refundable.

(e) A fund authorized by this article may be established only with the participation of ten or more members and shall have no fewer than 1,000 employees in the aggregate. The names of the participants and any information submitted by any member shall not be deemed to be public information and shall be maintained in confidence by the Commissioner. Any fund licensed after July 1, 1995, shall have no fewer than 15 members and 1,500 employees in the aggregate. Any fund which attains compliance and subsequently falls below the minimum number of members or aggregate employees may be granted additional time to regain compliance, up to a maximum of 180 days.

(f) A fund authorized by this article may be established only if it has and thereafter maintains gross annual premiums of $300,000.00. Any fund licensed after July 1, 1995, may be established only if it has and thereafter maintains a gross annual premium of $1 million. Any fund which attains compliance and subsequently falls below the minimum required premium may be granted additional time to regain compliance, up to a maximum of 180 days.

(g) All employers who are members of a class which forms a fund pursuant to this article shall be eligible for membership in such fund unless membership is denied such employers by the trustees according to underwriting guidelines established by the trustees of the fund and approved by the Commissioner in accordance with this article.

(h) Any fund formed pursuant to this article may accept as a member of such fund any other employer of the same class, as defined in subsection (b) of this Code section, which makes application for membership and otherwise meets the requirements of this article and the underwriting guidelines established by the trustees of the fund and approved by the Commissioner.



§ 34-9-153. Issuance of certificate of authority; grounds for denial or revocation; annual renewal fee

(a) The Commissioner shall examine the application made under Code Section 34-9-152 to determine whether the fund will be able to comply with the laws of this state and whether membership in the fund will enable the members of the fund to meet their liability for workers' compensation benefits under this chapter. If the Commissioner finds that the fund is capable of complying with such requirements and meeting such liability, he shall issue a certificate authorizing the fund to provide workers' compensation benefits on behalf of its members.

(b) If the Commissioner refuses to issue a certificate of authority, he shall issue an order setting forth the reasons for refusal and forward it to the proposed fund. A copy of the order shall be sent to each member of the fund.

(c) The Commissioner shall approve or disapprove the application for a certificate of authority within 90 days of receipt by him of the application and all of the supporting information he has requested.

(d) The Commissioner may refuse to issue or renew or may suspend or revoke the certificate of authority of any fund, in accordance with Code Section 34-9-169, for failure of the fund to comply with any provision of this article or with any of the rules, regulations, or orders of the Commissioner issued pursuant thereto.

(e) The certificate shall be renewed annually by the Commissioner, upon payment by the fund of the renewal fee required by subparagraph (CC) of paragraph (1) of Code Section 33-8-1.



§ 34-9-154. Compliance with workers' compensation obligations by participation in fund

The participation by a member in a fund created pursuant to this article shall enable it to comply with its duty as an employer to assure payment of workers' compensation in accordance with this chapter.



§ 34-9-155. License required for solicitation of membership or participation in fund; procedure for admission of new members; underwriting criteria

(a) Any other provision of law to the contrary notwithstanding, no person other than a trustee, officer, or administrator of the fund shall solicit membership or participation in any fund unless such person:

(1) Has a valid agent's license for property and casualty insurance or a counselor's license issued pursuant to Article 1 of Chapter 23 of Title 33; or

(2) Is an officer, director, or employee of:

(A) A professional association or trade association; or

(B) A corporation with its income exempt pursuant to Section 115 of the United States Internal Revenue Code.

(b) After the inception date of a fund, prospective new members of the fund shall submit an application for membership to the board of the fund and, unless the fund elects to meet the requirements of subsection (c) of this Code section, to the Commissioner on a form prescribed by the Commissioner. The board of the fund or the administrator, with the approval of the board of the fund, shall establish the amount to be paid or contributed by each applicant to become a member of the fund. If the Commissioner does not disapprove the application of a prospective new member within 45 days, the applicant, upon payment or contribution to the fund as determined in accordance with this article, shall be authorized to become a member of the fund, to subscribe to and abide by the intrastate agreement, bylaws, rules, and regulations of the fund, and to share the liabilities and assets of the fund in accordance with its bylaws and with the applicable provisions of this article. The board of the fund may take into consideration the loss ratio of a prospective member in establishing such member's initial payment or contribution, provided that, notwithstanding the provisions of this Code section, such prospective member's initial payment or contribution shall be reasonable in relationship to the initial payment or contribution paid by the other members of the fund. Any person or group aggrieved by a determination of the board of the fund regarding the establishment of a member's initial payment or contribution shall have the right to appeal such determination to the Commissioner.

(c) The trustees of a fund may submit underwriting criteria to the Commissioner for approval and unless the Commissioner disapproves the underwriting criteria within 90 days, the fund shall be authorized to approve or deny application for membership in the fund according to such underwriting criteria. The Commissioner, in conjunction with any examination of the fund, shall ensure that the fund is complying with the underwriting criteria submitted and approved by the Commissioner.



§ 34-9-156. Voluntary termination of members; grounds and procedure for involuntary termination of membership; effect of voluntary or involuntary termination on obligations

(a) A member may elect to terminate voluntarily its participation in a fund by giving at least 90 days' advance written notice to the fund and to the Commissioner, unless the fund elects to meet the requirements of subsection (e) of this Code section. Such voluntary termination shall be approved by the Commissioner, or the fund, upon a finding by the Commissioner, or the fund, that such member is in good standing and that both member and fund have met all requirements of this article and of any rules and regulations issued by the Commissioner and the fund as of the proposed effective date of termination.

(b) (1) (A) A member may be involuntarily terminated as a member of a fund upon a finding by the Commissioner, after due notice and hearing, that such member has failed to comply with the requirements of this article or with the bylaws of the fund or the applicable intrastate agreement. Such hearings may be initiated by the Commissioner either upon the Commissioner's own motion or upon a recommendation of the board of the fund or the member facing involuntary termination. In the Commissioner's discretion, any hearings arising from this Code section may be consolidated if the issues involved are the same or substantially similar to those of other scheduled hearings.

(B) The trustees of a fund may involuntarily terminate a member of the fund if the fund elects to meet the requirements of subsection (e) of this Code section and if the trustees find that such member has failed to comply with the requirements of this article or with the bylaws of the fund or the applicable intrastate agreement.

(2) A member may be involuntarily terminated for failure to pay its proportionate share or any premiums or installments thereof due the fund or for failure otherwise to discharge its obligations to the fund when due. Written notice stating the time when the termination will be effective, which time shall be not less than 15 days from the date of notice or such other specific longer period as may be provided in the intrastate agreement or by statute, may be delivered in person or by depositing such notice in the United States mail, to be dispatched by at least first-class mail to the last address of record of the member, and receiving therefor the receipt provided by the United States Postal Service. Such notice may or may not be accompanied by a tender of the unearned premium paid by the member, calculated on a pro rata basis. If such tender is not made simultaneously with such notice, it shall be made within 15 days of notice of termination unless an audit or rate investigation is required, in which case such tender shall be made as soon as practicable.

(c) Any member who either voluntarily terminates membership or is involuntarily terminated from membership in a fund pursuant to this Code section shall remain jointly and severally liable for all obligations of the fund as of the date of such termination, including, but not limited to, any obligations of the fund to pay claims against the fund arising out of any occurrence, incident, or accident which took place during the member's membership in the fund.

(d) Any member who is voluntarily terminated or is involuntarily terminated shall be provided with the data necessary for the replacement workers' compensation insurer to determine or have determined an experience modifier for such former member.

(e) A fund may submit criteria to the Commissioner to be used in the removal of a member from the fund and unless the Commissioner disapproves the criteria in writing in 90 days, the fund shall be authorized to voluntarily or involuntarily remove a member from the fund according to the submitted criteria. The Commissioner, in conjunction with any examination of the fund, shall ensure that the fund is complying with the criteria submitted and approved by the Commissioner.



§ 34-9-157. Boards of trustees -- Appointment of members

Each fund created pursuant to this article shall be operated by a board of trustees chosen by the mutual agreement of the participating members of such fund in accordance with this article and with the bylaws of the fund. The appointment of any trustee shall be subject to the approval of the Commissioner.



§ 34-9-158. Boards of trustees -- Powers

The board of the fund shall have the following specific powers, together with such other powers granted elsewhere in this article as may be necessary or incidental to effectuate the purposes of this article:

(1) To invest and reinvest funds held by it in accordance with Code Section 34-9-163;

(2) To collect and disburse all money due or payable in accordance with this article;

(3) To employ and contract with banks, corporate trustees, insurance agents, surplus lines brokers, insurers authorized to do business in this state, and approved surplus lines carriers;

(4) To employ and contract with actuaries, accountants, contract administrators, and other agents and employees necessary for the operation of the fund;

(5) To employ an administrator for the fund;

(6) To contract with other persons or public bodies of this state for the use of services or facilities necessary, useful, or incidental to the operation of the fund;

(7) To employ legal counsel;

(8) To execute other contracts necessary or incidental to the operation of the fund;

(9) To pay dividends to or levy assessments on its members;

(10) To purchase bonds and insurance necessary to comply with the requirements of this article and the rules and regulations of the Commissioner; and

(11) To do and perform such other and further acts, not inconsistent with this article or with other laws of this state, which may be necessary for the efficient and proper operation of the fund.



§ 34-9-159. Annual reports of affairs and operations of funds; additional periodic reports; verification of reports; compliance condition for renewal of certificates

On or before March 1 in each year after it shall have commenced to do business pursuant to a certificate of authority, every fund shall make and file with the Commissioner a report of its affairs and operations during the last preceding calendar year. This annual report shall be made in such form and shall contain such information as the Commissioner may, from time to time, by regulation, prescribe and require to protect the public interest, the interests of the members of the fund, and the interests of the employees of each member. The Commissioner may, by regulation, require such additional periodic reports as the Commissioner may from time to time prescribe as necessary or appropriate to protect the members and their employees and the public, to ensure the solvency of any fund, to inform the members of the fund, and to assure fair dealing in the investments of any fund. The Commissioner may require that the reports be verified under oath by such appropriate officers or agents as the Commissioner may designate by regulation and may require the reports to be furnished to persons or entities the Commissioner determines to have a legitimate interest therein. The Commissioner may, based upon the Commissioner's evaluation of the condition of individual funds, exempt that fund from submitting any report, except the annual report required by this article. Compliance with this Code section shall be a condition of the renewal of a certificate of authority under Code Section 34-9-153.



§ 34-9-160. Method of determining financial condition and solvency of a fund and financial capacity of fund to pay obligations

In determining the financial condition and solvency of a fund and the financial capacity of a fund to pay workers' compensation obligations promptly and otherwise to meet its obligations under this chapter, the Commissioner shall take into consideration the following:

(1) The security deposit required by Code Section 34-9-161;

(2) The surplus required by Code Section 34-9-162;

(3) Such other considerations as the Commissioner may, by rule or regulation, deem necessary or appropriate;

(4) The Commissioner shall charge as liabilities the same reserves as are required of incorporated insurers issuing nonassessable policies on a reserve basis;

(5) The surplus shares of members shall be allowed as assets, except that any premiums delinquent for 90 days shall first be charged against such surplus shares;

(6) The surplus shares of members shall not be charged as a liability;

(7) All premiums delinquent less than 90 days shall be allowed as assets;

(8) An assessment levied upon members and not collected shall not be allowed as an asset;

(9) The computation of reserves shall be based upon premiums other than membership fees and without any deduction for expenses and the compensation of any contract administrator; and

(10) The existence and face value of contracts or policies of excess insurance or other measures of financial capacity as the Commissioner may deem appropriate, including the authority of municipalities, counties, and school boards, to levy and collect taxes pursuant to the laws of this state.



§ 34-9-161. Securities deposit; excess loss funding program

(a)(1) Each fund shall maintain a deposit consisting of securities eligible for deposit by domestic insurance companies in accordance with Chapter 12 of Title 33 in the amount of $200,000.00, which amount equates to the deposits required of a domestic insurance company pursuant to Code Section 33-3-8.

(2) A fund may post a surety bond or bonds in the amount of $250,000.00 to satisfy the securities deposit requirement of paragraph (1) of this subsection. Such bond or bonds shall be acceptable only if issued by an insurer whose form has been approved by the Commissioner.

(3) The security deposit required by this subsection shall be allowed as an asset and shall not be deemed as part of the surplus required by Code Section 34-9-162.

(b) The excess loss funding program of a fund shall be approved by the Commissioner as a condition to the issuance and maintenance of a certificate of authority of any fund created pursuant to this article. An excess loss funding program may consist of excess insurance, self-funding from unobligated surplus of an agency, any combination of the foregoing, or any other funding program acceptable to the Commissioner. A fund may be permitted to purchase excess insurance:

(1) From insurers authorized to transact business in this state; or

(2) From approved surplus lines carriers.



§ 34-9-162. Maintenance of surplus and expendable surplus; waiver of surplus requirements; return of surplus to members of fund

(a) A fund formed pursuant to this article shall possess and thereafter maintain a minimum surplus of not less than $200,000.00.

(b) Any fund established prior to July 1, 1995, which has satisfied the surplus requirement of this Code section by utilization of a surety bond shall replace such bond with cash or cash equivalent within 60 months of the date such bond was submitted to the Commissioner.

(c) Any fund established prior to July 1, 1995, which had received from the Commissioner a waiver of surplus pursuant to subsection (b) of this Code section as it existed prior to July 1, 1995, shall have until July 1, 1998, to replace such waiver with actual surplus and provide evidence of such surplus to the Commissioner.

(d) At the discretion of the board of the fund, any surplus exceeding the requirements of this Code section and the total of all other liabilities of the fund may be returned to the members of the fund. The board of the fund shall notify the Commissioner by letter within ten days following the return of any surplus.



§ 34-9-163. Investment of assets; maintenance of loss reserves

(a) Except as otherwise specifically provided for in this article, the investable assets of a fund shall be invested only in securities or other investments permitted by the laws of this state for the investment of assets constituting the legal reserves of property and casualty insurance companies or in such other securities or investments as the Commissioner may permit such insurers to invest their funds under Title 33. Such investments shall be subject to the same terms, conditions, and limitations which apply to property and casualty insurance companies under Title 33.

(b) For all claims under policies written in the three years immediately preceding the date as of which the statement is made, a fund shall maintain:

(1) Actual loss reserves, incurred but not reported loss reserves, and reserves for aggregate excess insurance which, combined with actual loss and loss expense payments, shall be in an amount at least equal to the loss fund percentage as stated in the fund's excess insurance policy or such higher amounts as required by the Commissioner; or

(2) With the approval of the Commissioner, loss reserves in an amount equal to the greater of the amount established by an independent casualty actuary in accordance with actuarial standards or 45 percent of earned premiums written in each of the three years prior to the date on which the report or statement is to be made, less all loss and loss expense payments made in connection with the claims under policies written in those three years. For the purposes of this paragraph, the term "actuarial standards" means the standards adopted by the Casualty Actuarial Society in its Statement of Principles Regarding Property and Casualty Loss and Loss Adjustment Expense Reserves and the Standards of Practice adopted by the Actuarial Standards Board.



§ 34-9-164. Payment of operating expenses by members of fund; liability of members; payment by funds of expenses of State Board of Workers' Compensation; legal capacity of funds

(a) Each member shall pay into the fund its share of the fund's projected obligation for workers' compensation liability, administrative expenses, and other costs incurred by the fund as may be determined by the board of the fund or by the fund's administrator and approved by the board of the fund, all in accordance with this article. The share shall be adjusted by the board of the fund according to the claims experience of each participating member in accordance with criteria set forth in the bylaws of the fund. The premium for each year shall be paid by each member at the beginning of each fund year unless otherwise provided for under the intrastate agreement or under a payment plan developed by the board of the fund and submitted to and approved by the Commissioner. The board of the fund shall make payments to the employees of the members out of the fund for workers' compensation benefits pursuant to and in accordance with the claims procedures set forth in this chapter; and the board of the fund shall determine what, if any, dividends or assessments shall be paid to or levied against the participating members of the fund.

(b) The board of each fund shall establish and implement a loss prevention and loss control program for each member of the fund.

(c) Each member of the fund shall be jointly and severally liable for all legal obligations of the fund, including, but not limited to, any obligations of the fund to pay claims against the fund arising out of any occurrence, incident, or accident covered under this chapter.

(d) Each fund shall be treated as a self-insurer for the purposes of Article 9 of this chapter.

(e) Each fund shall be liable under Code Section 34-9-63 for its share of the expenses of the State Board of Workers' Compensation and, for the purposes of that Code section only, it shall be treated as though it were an insurer.

(f) Each fund may sue and be sued in its own name. Service of process shall be perfected upon the fund by serving its registered Georgia agent for service of process or by otherwise serving the fund in accordance with the laws of this state.



§ 34-9-165. Requirements as to contracts between funds and administrators not employed by funds

(a) If a fund contracts with an administrator which is not an employee of the fund, the fund and the administrator must enter into a written agreement which shall be subject to review and approval by the Commissioner in accordance with this Code section. The agreement shall set forth the following:

(1) The powers of the administrator;

(2) The general services to be performed by the administrator;

(3) The manner and amount of compensation to be paid to the administrator and any arrangements between the fund and the administrator for the payment of administrative and other expenses incurred in connection with the operation of the fund;

(4) A contractual provision obligating the administrator to obtain and maintain such bonds, deposits, or insurance coverage as may be required to be maintained by this article; and

(5) A requirement that errors and omissions coverage or other appropriate liability insurance in an amount which is not less than that specified by the rules and regulations of the Commissioner be written with an authorized insurer or an eligible surplus lines insurer and be maintained at all times by the administrator.

(b) The agreement may provide for the following:

(1) The right of substitution of the administrator and the revocation of the agreement upon notice to the Commissioner;

(2) Restrictions upon the exercise of power by the administrator; and

(3) Any other lawful provision deemed necessary or appropriate.

(c) The terms of any such agreement shall be reasonable and equitable, and the agreement and any amendments thereto shall be filed with the Commissioner at least 30 days prior to their use. Any such agreement and any and all amendments thereto which have not been specifically disapproved by the Commissioner within 30 days after the filing thereof shall be deemed to be approved.

(d) A copy of the agreement and any and all amendments thereto shall be furnished to each member upon request.

(e) Except as provided in subsection (d) of this Code section, such agreements and amendments shall be confidential and privileged and shall not be released to the public by the Commissioner without the prior written consent of the parties thereto.



§ 34-9-166. Fiduciary responsibilities of trustees, officers, or administrators of moneys

Any trustee, officer, or administrator of a fund who receives, collects, disburses, or invests moneys in connection with the activities of the fund shall be responsible for such moneys in a fiduciary capacity.



§ 34-9-167. Bond, liability insurance, and resident office of administrator

(a) The Commissioner shall require each administrator to have and maintain a fidelity bond pursuant to Code Section 33-23-102.

(b) Errors and omissions coverage or other appropriate liability insurance in an amount which is not less than that specified by the rules and regulations of the Commissioner shall be maintained at all times by an administrator of a fund; and a certificate by the insurer or other appropriate evidence of such coverage shall be filed with the Commissioner by the fund.

(c) Each administrator shall maintain an office in this state for the payment, processing, and adjustment of the claims of the fund or funds which it represents.



§ 34-9-168. Grounds and procedure for restraining transaction of business by fund or administrator; appointment of receivers; criminal prosecution

If the Commissioner finds that any fund or its administrator (1) has failed to comply with any provision of this article, (2) is fraudulently operated, (3) is in such condition as to render further fund operations hazardous to the public interest or to the interests of the fund's members and their employees, (4) is financially unable to meet its obligations and claims as they come due, or (5) has violated any other provision of law, he may apply to the Superior Court of Fulton County for an injunction. The court may forthwith issue a temporary injunction restraining the transaction of any business by the fund; and, after a full hearing, it may make the injunction permanent and appoint one or more receivers to take possession of the books, papers, moneys, and other assets of the fund in order to settle its affairs and distribute its funds to those entitled thereto, subject to such rules and orders as the court may prescribe. If it appears that a crime has been committed in connection with the administration or management of any fund, the Attorney General may pursue the appropriate criminal action.



§ 34-9-169. Revocation and suspension of certificates of authority; probation and fine; voluntary dissolution or termination of functions

(a) The Commissioner may revoke, suspend, or refuse to issue or renew the certificate of authority of any fund when and if, after investigation, he finds that:

(1) Any certificate of authority issued to the fund was obtained by fraud;

(2) There was any material misrepresentation in the application for the certificate of authority;

(3) The fund or its administrators have otherwise shown themselves to be untrustworthy or incompetent;

(4) Such fund or its administrator has violated any of the provisions of this article or the rules and regulations of the Commissioner promulgated pursuant to this article;

(5) The fund or its administrator has misappropriated, converted, illegally withheld, or refused to pay over upon proper demand any moneys which belong to a member, an employee of a member, or a person otherwise entitled thereto and which have been entrusted to the fund or its administrator in its fiduciary capacities; or

(6) The fund is found to be in an unsound condition or in such condition as to render its future transaction of business in this state hazardous to its members and their employees.

(b) Before the Commissioner shall revoke, suspend, or refuse to issue or renew the certificate of authority of any fund, he shall give the fund an opportunity to be fully heard and to introduce evidence in its behalf. In lieu of revoking, suspending, or refusing to issue or renew the certificate of authority of any fund for any of the causes enumerated in this Code section, after hearing as provided in this article, the Commissioner may place the fund and its administrator on probation for a period of time not to exceed one year, may fine the fund not more than $1,000.00 for each offense, or both, when, in his judgment, he finds that the public interest and the interests of the fund's members and their employees would not be harmed by the continued operation of the fund. The amount of any such penalty shall be paid by the fund to the Commissioner for the use of the state. At any hearing provided for by this Code section, the Commissioner shall have authority to administer oaths to witnesses. Any witness testifying falsely after taking an oath commits the offense of perjury.

(c) No fund shall be voluntarily dissolved or otherwise voluntarily cease to function unless:

(1) Written approval is first obtained from the Commissioner; and

(2) The Commissioner determines that all claims and other legal obligations of the fund have been paid or that adequate provisions for such payment have been made.



§ 34-9-170. Taxes -- Imposition; deductions, reductions, abatements, and credits

Reserved. Repealed by Ga. L. 1990, p. 997, § 3, effective July 1, 1990.

Title Note

Chapter Note

Article Note



§ 34-9-171. Tax exemption

Funds organized and operating pursuant to this article shall be exempt from state and local premium taxes.



§ 34-9-172. Examinations by Commissioner to verify solvency of funds

(a) The Commissioner shall have the authority to require and conduct periodic examinations to verify the solvency of funds in the same manner and under the same conditions as insurers are examined under Chapter 2 of Title 33, except that each fund shall be examined at least once each five years. The Commissioner shall have the authority to require information to substantiate that the sponsoring association is engaged in substantial activity for the benefit of its members in accordance with the definitions of Code Section 34-9-151, but that authority is not to be construed as the right to regulate or inspect that association or its members.

(b) The Commissioner is authorized to contract with private examiners to conduct examinations pursuant to subsection (a) of this Code section. If employees of the department conduct the examinations, the fund being examined shall pay to the department the reasonable expense of conducting the examination. If contract examiners conduct the examination, the fund being examined shall, at the discretion of the Commissioner, pay the costs so incurred either to the department or to the contracting party. The Commissioner may use appropriated funds to conduct the examinations and shall provide by regulation for matters relative to the conduct of such examinations, including, without limitation, the expenditure of available funds for that purpose.



§ 34-9-173. Remedy of deficiencies in surplus or reserve; initiation of insolvency proceedings; assessments upon liquidation

(a) If the assets of a fund are at any time insufficient to enable a fund to discharge its legal liabilities and other obligations and to maintain the reserves and surplus required of it under this article, it shall forthwith make up the deficiency or levy an assessment upon its members for the amount needed to make up the deficiency.

(b) If the fund fails to make up the deficiency or to make the required assessment of its members within 30 days after the Commissioner orders it to do so or if the deficiency is not fully made up within 60 days after the date on which any such assessment is made or within such longer period of time as may be specified by the Commissioner, the fund shall be deemed to be insolvent and shall be proceeded against in the same manner as are domestic insurers under Chapter 37 of Title 33; and the Commissioner shall have the same powers and limitations in such proceedings as are provided under that chapter, except as otherwise provided for in this article.

(c) If the liquidation of a fund is ordered, an assessment shall be levied upon its members for such an amount as the Commissioner determines to be necessary to discharge all liabilities of the fund, including the reasonable costs of liquidation.



§ 34-9-174. Promulgation of rules and regulations

The Commissioner shall have authority to promulgate rules and regulations to effectuate the provisions of this article.



§ 34-9-175. Hearings or other proceedings for aggrieved parties

Any party which is aggrieved by any act, determination, order, or any other action of the Commissioner taken pursuant to this article may request a hearing before the Commissioner or otherwise proceed in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 34-9-176. Service of process; venue of actions

Except as otherwise provided in this article, service of process and venue shall be governed by the applicable provisions of Titles 9 and 14.



§ 34-9-177. Funds not to be deemed insurers

Notwithstanding any provisions of this article which might be construed to the contrary, no fund shall be considered an insurer for the purposes of Title 33 except for the limited purposes specified in this article; and, specifically, no fund shall be considered to be an insurer for the purposes of Chapter 36 of Title 33, the "Georgia Insurers Insolvency Pool Act," or other laws of this state which relate to insurers or insurance companies.



§ 34-9-178. Construction of article

Nothing in this article shall be construed to apply to employers who elect to self-insure individually for workers' compensation pursuant to Code Section 34-9-121 and the rules of the State Board of Workers' Compensation or pursuant to any reciprocal agreements or contracts of indemnity executed prior to March 8, 1960, creating funds for the purpose of satisfying the obligations of self-insured employers under this chapter.



§ 34-9-179. Application of Chapter 6 of Title 33 to funds; enforcement by Commissioner

Chapter 6 of Title 33 shall apply to "funds," as defined in this article; and, for the purpose of determining whether a violation of that chapter has occurred, a member and its employees shall be deemed to be "insureds" or "policyholders," as used in the above-mentioned chapter, whichever is applicable. In enforcing this Code section, the Commissioner shall be deemed to possess the same powers and be subject to the same restrictions as are applicable to the Commissioner under Chapter 6 of Title 33.



§ 34-9-180. Officials of funds prohibited from having pecuniary interests in transactions; exceptions

(a) An officer, trustee, administrator, member of any committee, or employee of a fund who is charged with the duty of investing or handling the fund's assets shall not deposit or invest such assets except in the name of the fund; shall not borrow the assets of such fund; shall not be pecuniarily interested in any loan, pledge of deposit, security, investment, sale, purchase, exchange, reinsurance, or other similar transaction or property of such fund; and shall not take or receive for his or her own use any fee, brokerage, commission, gift, or other consideration for or on account of any such transaction made by or on behalf of such fund.

(b) No fund shall guarantee any financial obligation of any of its officers, trustees, or administrators.

(c) This Code section shall not prohibit a trustee, officer, member of a committee, or employee of a fund from being covered by the fund as an employee of a member and enjoying the usual rights so provided for employees of members.

(d) The Commissioner shall, by regulation, define and permit additional exceptions to the prohibition contained in subsection (a) of this Code section solely to enable payment of reasonable compensation to a trustee or administrator who is not otherwise an officer or employee of the fund or to a corporation or firm in which a trustee or administrator is interested, for necessary services performed or sales or purchases made to or for the fund in the ordinary course of the fund's business and in the usual private professional or business capacity of the trustee or administrator or of the corporation or firm.



§ 34-9-181. Administrative fines, probation, or additional penalties

(a) The Commissioner may, after a hearing, impose upon a fund an administrative fine if he finds that the fund, through the acts of its officers, employees, agents, or representatives, has with such frequency as to indicate its general business practice within this state:

(1) Refused, without just cause, to pay proper claims arising under workers' compensation coverage provided by the fund; or

(2) Compelled, without just cause, employee claimants of members or other persons entitled to the proceeds of the workers' compensation coverage provided by the fund to accept less than the amount due them or to bring an action against the fund to secure full payment or settlement thereof.

(b) The administrative fine imposed for violations set forth in subsection (a) of this Code section shall not exceed $1,000.00 for each act of misconduct constituting a violation of this Code section; provided, however, that a fine of not more than $5,000.00 may be imposed for each act of willful misconduct constituting a violation of this Code section.

(c) In addition to all other penalties provided for under this article, the Commissioner shall have the authority to place any fund on probation for a period of time not to exceed one year for each and every act or violation of this article or of the rules and regulations or orders of the Commissioner issued pursuant hereto and may subject such fund to a monetary penalty of up to $1,000.00 for each and every act in violation of this article or of the rules, regulations, or orders of the Commissioner issued pursuant hereto. If the fund or its administrator knew or reasonably should have known that the fund was in violation of this article or of the rules and regulations or orders of the Commissioner, the monetary penalty provided for in this Code section may be increased to an amount up to $5,000.00 for each and every act or violation.



§ 34-9-182. Deadline for compliance.

Except where otherwise specified in this article, funds established pursuant to this article shall have until July 1, 1998, to comply with the requirements of this article.






Article 6 - Payment of Compensation

Part 1 - Medical Attention

§ 34-9-200. Compensation for medical care, artificial members, and other treatment and supplies; effect of employee's refusal of treatment; employer's liability for temporary care

(a) (1) For all injuries occurring on or before June 30, 2013, and for injuries occurring on or after July 1, 2013, designated as catastrophic injuries pursuant to subsection (g) of Code Section 34-9-200.1, the employer shall furnish the employee entitled to benefits under this chapter such medical, surgical, and hospital care and other treatment, items, and services which are prescribed by a licensed physician, including medical and surgical supplies, artificial members, and prosthetic devices and aids damaged or destroyed in a compensable accident, which in the judgment of the State Board of Workers' Compensation shall be reasonably required and appear likely to effect a cure, give relief, or restore the employee to suitable employment.

(2) For all injuries occurring on or after July 1, 2013, that are not designated as catastrophic injuries pursuant to subsection (g) of Code Section 34-9-200.1, the employer shall, for a maximum period of 400 weeks from the date of injury, furnish the employee entitled to benefits under this chapter such medical, surgical, and hospital care and other treatment, items, and services which are prescribed by a licensed physician, including medical and surgical supplies, artificial members, and prosthetic devices and aids damaged or destroyed in a compensable accident, which in the judgment of the State Board of Workers' Compensation shall be reasonably required and appear likely to effect a cure, give relief, or restore the employee to suitable employment.

(b) Upon the request of an employee or an employer, or upon its own motion, the board may in its judgment, after notice is given in writing of the request to all interested parties and allowing any interested party 15 days from the date of said notice to file in writing its objections to the request, order a change of physician or treatment and designate other treatment or another physician; and, in such case, the expenses shall be borne by the employer upon the same terms and conditions as provided in subsection (a) of this Code section.

(c) As long as an employee is receiving compensation, he or she shall submit himself or herself to examination by the authorized treating physician at reasonable times. If the employee refuses to submit himself or herself to or in any way obstructs such an examination requested by and provided for by the employer, upon order of the board his or her right to compensation shall be suspended until such refusal or objection ceases and no compensation shall at any time be payable for the period of suspension unless in the opinion of the board the circumstances justify the refusal or obstruction.

(d) If an emergency arises and the employer fails to provide the medical or other care as specified in this Code section, or if other compelling reasons force the employee to seek temporary care, the employee is authorized to seek such temporary care as may be necessary. The employer shall pay the reasonable costs of the temporary care if ordered by the board.



§ 34-9-200.1. Rehabilitation benefits; effect of employee's refusal of treatment; rehabilitation suppliers; catastrophic injury cases

(a) In the event of a catastrophic injury, the employer shall furnish the employee entitled to benefits under this chapter with reasonable and necessary rehabilitation services. The employer either shall appoint a registered rehabilitation supplier or give reasons why rehabilitation is not necessary within 48 hours of the employer's acceptance of the injury as compensable or notification of a final determination of compensability, whichever occurs later. If it is determined that rehabilitation is required under this Code section, the employer shall have a period of 20 days from the date of notification of that determination within which to select a rehabilitation supplier. If the employer fails to select a rehabilitation supplier within such time period, a rehabilitation supplier shall be appointed by the board to provide services at the expense of the employer. The rehabilitation supplier appointed to a catastrophic injury case shall have the expertise which, in the judgment of the board, is necessary to provide rehabilitation services in such case.

(b) A change in the designated rehabilitation supplier shall be made only with approval of the board. Any party to the case may request the board for a change in rehabilitation supplier. The request shall be in a form and manner prescribed by rule of the board and copies of the request shall be served on all parties and each involved rehabilitation supplier. Written objections to the request for a change in rehabilitation supplier may be filed with the board during the 15 day period following the date shown on the certificate of service and the board shall resolve such objections.

(c) The refusal of the employee without reasonable cause to accept rehabilitation shall entitle the board in its discretion to suspend or reduce the compensation otherwise payable to such employee unless, in the opinion of the board, the circumstances justify the refusal, as determined in the manner provided under Code Section 34-9-100. The board may require recommendations from a panel of specialists in determining whether or not suspension or reduction of compensation is justified.

(d) Fees of rehabilitation suppliers and the reasonableness and necessity of their services shall be subject to the approval of the State Board of Workers' Compensation. All rehabilitation suppliers shall file with the board all forms required by the board. No rehabilitation supplier shall bill an employee for authorized rehabilitation services. The board may require recommendations from a panel of appropriate peers of the rehabilitation supplier in determining whether the fees submitted and necessity of services rendered were reasonable. The recommendations of the panel of appropriate peers shall be evidence of the reasonableness of fees and necessity of service which the board may consider.

(e) Failure of the employee's attorney to cooperate with the rehabilitation supplier may result in the suspension or reduction of the fees provided in Code Section 34-9-108 if, in the judgment of the board, the failure to cooperate hindered the restoration of the employee to suitable employment.

(f) Any rehabilitation supplier shall have a certification or license as set forth by board rule and shall be registered with the State Board of Workers' Compensation. The board shall have the authority to refuse to register an applicant as a rehabilitation supplier, to remove a rehabilitation supplier from a case, to require corrective actions of a rehabilitation supplier, to assess penalties as provided under Code Section 34-9-18 against a rehabilitation supplier, or to suspend or revoke the board registration of a rehabilitation supplier for failure to comply with this chapter or the rules and regulations of the board or the standards of ethics of the applicable licensing or certifying body. Revocation of registration shall be determined in a hearing before an administrative law judge and an adverse decision may be appealed as provided under Code Sections 34-9-103 and 34-9-105. The board shall establish by rule based upon recognized qualifications, educational standards, and competency in the field of rehabilitation suppliers, as determined and set out by the board, those persons who will be authorized to provide rehabilitation services to injured employees under this chapter.

(g) "Catastrophic injury" means any injury which is one of the following:

(1) Spinal cord injury involving severe paralysis of an arm, a leg, or the trunk;

(2) Amputation of an arm, a hand, a foot, or a leg involving the effective loss of use of that appendage;

(3) Severe brain or closed head injury as evidenced by:

(A) Severe sensory or motor disturbances;

(B) Severe communication disturbances;

(C) Severe complex integrated disturbances of cerebral function;

(D) Severe disturbances of consciousness;

(E) Severe episodic neurological disorders; or

(F) Other conditions at least as severe in nature as any condition provided in subparagraphs (A) through (E) of this paragraph;

(4) Second or third degree burns over 25 percent of the body as a whole or third degree burns to 5 percent or more of the face or hands;

(5) Total or industrial blindness; or

(6)(A) Any other injury of a nature and severity that prevents the employee from being able to perform his or her prior work and any work available in substantial numbers within the national economy for which such employee is otherwise qualified; provided, however, if the injury has not already been accepted as a catastrophic injury by the employer and the authorized treating physician has released the employee to return to work with restrictions, there shall be a rebuttable presumption, during a period not to exceed 130 weeks from the date of injury, that the injury is not a catastrophic injury. During such period, in determining whether an injury is catastrophic, the board shall give consideration to all relevant factors including, but not limited to, the number of hours for which an employee has been released. A decision granting or denying disability income benefits under Title II or supplemental security income benefits under Title XVI of the Social Security Act shall be admissible in evidence and the board shall give the evidence the consideration and deference due under the circumstances regarding the issue of whether the injury is a catastrophic injury; provided, however, that no presumption shall be created by any decision granting or denying disability income benefits under Title II or supplemental security income benefits under Title XVI of the Social Security Act.

(B) Once an employee who is designated as having a catastrophic injury under this subsection has reached the age of eligibility for retirement benefits as defined in 42 U.S.C. Section 416(l), as amended March 2, 2004, there shall arise a rebuttable presumption that the injury is no longer a catastrophic injury; provided, however, that this presumption shall not arise upon reaching early retirement age as defined in 42 U.S.C. Section 416(1), as amended March 2, 2004. When using this presumption, a determination that the injury is no longer catastrophic can only be made by the board after it has conducted an evidentiary hearing.

The rehabilitation supplier appointed to a catastrophic injury case shall have the expertise which, in the judgment of the board, is necessary to provide rehabilitation services in such case.

(h) In the event of an injury that is not catastrophic, the parties may elect that the employer will provide a rehabilitation supplier on a voluntary basis for so long as the parties agree in writing. The rehabilitation supplier utilized by the parties must hold one of the certifications or licenses specified in subsection (f) of this Code section and be registered with the State Board of Workers' Compensation or have the expertise which, in the judgment of the board, is necessary to provide rehabilitation services in the case.

(i) Subsequent to either an employer's designating an employee's injury as catastrophic or a board determination as to the catastrophic or noncatastrophic nature of an employee's injury, either party may request a new determination, based on reasonable grounds, as to the catastrophic or noncatastrophic nature of the employee's injury.



§ 34-9-201. Selection of physician from panel of physicians; change of physician or treatment; liability of employer for failure to maintain panel

(a) As used in this Code section, the term "physician" shall include any person licensed to practice a healing art and any remedial treatment and care in the State of Georgia.

(b) The employer may satisfy the requirements for furnishing medical care under Code Section 34-9-200 in one of the following manners:

(1) The employer shall maintain a list of at least six physicians or professional associations or corporations of physicians who are reasonably accessible to the employees; provided, however, that the board may grant exceptions to the required size of the panel where it is demonstrated that more than four physicians or groups of physicians are not reasonably accessible. This list shall be known as the "Panel of Physicians." At least one of the physicians shall practice the specialty of orthopedic surgery. Not more than two industrial clinics shall be included on the panel. An employee may accept the services of a physician selected by the employer from the panel or may select another physician from the panel. The physicians selected under this subsection from the panel may arrange for any consultation, referral, and extraordinary or other specialized medical services as the nature of the injury shall require without prior authorization from the board; provided, however, that any medical practitioner providing services as arranged by a primary authorized treating physician under this subsection shall not be permitted to arrange for any additional referrals. The employee may make one change from one physician to another on the same panel without prior authorization of the board; or

(2) A self-insured employer or the workers' compensation insurer of an employer may contract with a managed care organization certified pursuant to Code Section 34-9-208 for medical services required by this chapter to be provided to injured employees. Medical services provided under this paragraph shall be known as "Managed Care Organization Procedures." Those employees who are subject to the contract shall receive medical services in the manner prescribed in the contract. Each such contract shall comply with the certification standards provided in Code Section 34-9-208. Self-insured employers or workers' compensation insurers who contract with a managed care organization for medical services shall give notice to the employees of the eligible medical service providers and such other information regarding the contract and manner of receiving medical services as the board may prescribe.

(c) Consistent with the method elected under subsection (b) of this Code section, the employer shall post the Panel of Physicians or Managed Care Organization Procedures in prominent places upon the business premises and otherwise take all reasonable measures to ensure that employees:

(1) Understand the function of the panel or managed care organization procedures and the employee's right to select a physician therefrom in case of injury; and

(2) Are given appropriate assistance in contacting panel or managed care organization members when necessary.

(d) Notwithstanding the other provisions contained in this Code section, if an inability to make a selection of a physician as prescribed in this Code section is the result of an emergency or similarly justifiable reason, the selection requirements of this Code section shall not apply as long as such inability persists.

(e) Upon the request of an employee or an employer, or upon its own motion, the board may order a change of physician or treatment as provided under Code Section 34-9-200.

(f) If the employer fails to provide any of the procedures for selection of physicians as set forth in subsection (c) of this Code section, an employee may select any physician to render service at the expense of the employer.

(g) The board shall promulgate rules and regulations to ensure, whenever feasible, the participation of minority physicians on panels of physicians maintained by employers or in managed care organizations pursuant to this Code section.



§ 34-9-202. Examination of injured employee; request for autopsy; examination by physician designated by employee

(a) After an injury and as long as he claims compensation, the employee, if so requested by his or her employer, shall submit himself or herself to examination, at reasonable times and places, by a duly qualified physician or surgeon designated and paid by the employer or the board. Such examination may include physical, psychiatric, and psychological examinations.

(b) The employee shall have the right to have present at such examination any duly qualified physician or surgeon provided and paid by him. No fact communicated to or otherwise learned by any physician or surgeon who may have attended or examined the employee or who may have been present at any examination shall be privileged either in hearings provided for by this chapter or in any action at law brought to recover damages against any employer who may have accepted the compensation provisions of this chapter.

(c) If the employee refuses to submit himself to or in any way obstructs such examination requested by and provided for by the employer, his right to compensation and his right to take or prosecute any proceedings under this chapter shall be suspended until such refusal or objection ceases; and no compensation shall at any time be payable for the period of suspension unless in the opinion of the board the circumstances justify the refusal or obstruction.

(d) The employer or the board shall have the right in any case of death to require an autopsy at the expense of the party requesting the same.

(e) Notwithstanding the rights afforded an employee under Code Section 34-9-201, the employee, after an accepted compensable injury and within 120 days of receipt of any income benefits, shall have the right to one examination at a reasonable time and place, within this state or within 50 miles of the employee's residence, by a duly qualified physician or surgeon designated by the employee and to be paid for by the employer. Such examination, of which the employer or insurer shall be notified in writing in advance, shall not repeat any diagnostic procedures which have been performed since the date of the employee's injury unless the costs of such diagnostic procedures which are in excess of $250.00 are paid for by a party other than the employer or the insurer. Such examination may include physical, psychiatric, and psychological examinations.



§ 34-9-203. Employer's pecuniary liability for medical charges; liability for medical malpractice; payment of reasonable charges; defense for failure to make payments; penalties

(a) The pecuniary liability of the employer for medical, surgical, hospital service, or other treatment required, when ordered by the board, shall be limited to such charges as prevail in the State of Georgia for similar treatment of injured persons of a like standard of living when such treatment is paid for by the injured persons.

(b) The employer shall not be liable in damages for malpractice by a physician or surgeon furnished pursuant to this chapter, but the consequences of any malpractice shall be deemed part of the injury resulting from the accident and shall be compensated for as such.

(c) (1) All reasonable charges for medical, surgical, hospital, and pharmacy goods and services shall be payable by the employer or its workers' compensation insurer within 30 days from the date that the employer or the insurer receives the charges and reports required by the board; provided, however, that the reimbursement for any charges for mileage incurred by the employee shall be paid within 15 days from the date that the employer or the insurer receives the charges and reports required by the board. The employer or insurer shall, within 30 days after receipt of charges and reports for health care goods or services or within 15 days after receipt of charges and reports for mileage incurred by the employee, mail to the provider of such health care goods or services or the employee who incurred the mileage the payment of such charges or a letter or other written notice that states the reasons the employer or insurer has for not paying the claim, either in whole or in part, and which also gives the person so notified a written itemization of any documents or other information needed to process the claim or any portion thereof.

(2) The failure by the employee or the health care goods or services provider to include with its submission of charges any reports or other documents required by the board shall constitute a defense for the employer's or insurer's failure to pay the submitted charges within 30 days of receipt of the charges for health care goods or services or within 15 days of receipt of the charges for mileage incurred by the employee. However, if the employer or insurer fails to send the employee or the health care goods or services provider the requisite notice indicating a need for further documentation within 30 days of receipt of the charges for health care goods or services or within 15 days of receipt of the charges for mileage incurred by the employee, the employer and insurer shall be deemed to have waived the right to defend a claim for failure to pay such charges in a timely fashion on the grounds that the charges were not appropriately accompanied by required reports. Such waiver shall not extend to any other defense the employer and insurer may have with respect to a claim of untimely payment.

(3) If any charges for health care goods or services are not paid when due, or any reimbursement for health care goods or services paid by the employee or any charges for mileage incurred by the employee are not paid when due, penalties shall be added to such charges and paid at the same time as and in addition to the charges claimed for the health care goods or services. For any payment of charges paid more than 30 days after their due date, but paid within 60 days of such date, there shall be added to such charges an amount equal to 10 percent of the charges. For any payment of charges paid more than 60 days after their due date, but paid within 90 days of such date, there shall be added to such charges an amount equal to 20 percent of the charges. For any charges not paid within 90 days of their due date, in addition to the 20 percent add-on penalty, the employer or insurer shall pay interest on that combined sum in an amount equal to 12 percent per annum from the ninety-first day after the date the charges were due until full payment is made. All such penalties and interest shall be paid to the provider of the health care goods or services.

(4) Notwithstanding any other provision of this subsection, if the employee or the provider of health care goods or services fails to submit its charges to the employer or its workers' compensation insurer within one year of the date of service or the issuance of such goods or services or, in the case of an employee, within one year of the date of incurring mileage expenses, then the provider shall be deemed to have waived its right to collect such charges from the employer, its workers' compensation insurer, and the employee; and, in regard to mileage expenses, the employee shall be deemed to have waived his or her right to collect such charges from the employer or its workers' compensation insurer.



§ 34-9-204. Compensation where death or disability caused by nonwork related injury

(a) No compensation shall be payable for the death or disability of an employee if his or her death is caused by or, insofar as his or her disability, may be aggravated, caused, or continued by a subsequent nonwork related injury which breaks the chain of causation between the compensable injury and the employee's disability.

(b) It is the intent of the General Assembly that this Code section codify existing case law.



§ 34-9-205. Board approval of physician's fees, hospital, and other charges; collection of fees; schedule of charges; filing costs for peer review

(a) Fees of physicians, charges of hospitals, charges for prescription drugs, and charges for other items and services under this chapter shall be subject to the approval of the State Board of Workers' Compensation. No physician, hospital, or other provider of services shall be entitled to collect any fee unless reports required by the board have been made.

(b) Annually, the board shall publish in print or electronically a list by geographical location of usual, customary, and reasonable charges for all medical services provided under subsection (a) of this Code section. The board may consult with medical specialists in preparing said list. Fees within this list shall be presumed reasonable. No physician or hospital or medical supplier shall bill the employee for authorized medical treatment; provided, however, that if an employee fails to notify a physician, hospital, or medical supplier that he or she is being treated for an injury covered by workers' compensation insurance, such provider of medical services shall not be civilly liable to any person for erroneous billing for such covered treatment if the billing error is corrected by the provider upon notice of the same. The board may require recommendations from a panel of appropriate peers of the physician or hospital or other authorized medical supplier in determining whether the fees submitted and necessity of services rendered were reasonable. The recommendations of the panel of appropriate peers shall be evidence of the reasonableness of fees and necessity of service which the board shall consider in its determinations.

(c) Any party requesting peer review pursuant to the provisions of this Code section shall pay to the board such filing costs for peer review as established by the board; provided, however, that the prevailing party in any peer review request shall be entitled to recover its filing costs, if any, from the party which does not prevail.



§ 34-9-206. Reimbursement for costs of medical treatment

(a) Any party to a claim under this chapter, a group insurance company, or other health care provider who covers the costs of medical treatment for a person who subsequently files a claim under this chapter may give notice in writing to the board at any time during the pendency of the claim that such provider is or should be a party at interest as a result of payments made in the employee's behalf for medical treatment.

(b) In cases where a group insurance company or other health care provider covers the costs of medical treatment for a person who subsequently files a claim and is entitled to benefits under this chapter, the board shall be authorized to order the employer or workers' compensation insurance carrier to repay the group insurance company or other health care provider the funds it has expended for the claimant's medical treatment, provided that such employer or its workers' compensation insurance carrier is liable under this chapter for such medical treatment and provided, further, that such other provider has become or should be a party at interest pursuant to the provisions of subsection (a) of this Code section. The employer or its workers' compensation insurance carrier deemed liable for such medical treatment shall not be obligated to pay such sums directly to the employee unless, and only to the extent that, it is proven that the employee has paid for such medical treatment himself.



§ 34-9-207. Employee's waiver of confidentiality of communications with physician; release for medical records and information; refusal to sign release

(a) When an employee has submitted a claim for workers' compensation benefits or is receiving payment of weekly income benefits or the employer has paid any medical expenses, that employee shall be deemed to have waived any privilege or confidentiality concerning any communications related to the claim or history or treatment of injury arising from the incident that the employee has had with any physician, including, but not limited to, communications with psychiatrists or psychologists. This waiver shall apply to the employee's medical history with respect to any condition or complaint reasonably related to the condition for which such employee claims compensation. Notwithstanding any other provision of law to the contrary, when requested by the employer, any physician who has examined, treated, or tested the employee or consulted about the employee shall provide within a reasonable time and for a reasonable charge all information and records related to the examination, treatment, testing, or consultation concerning the employee.

(b) When an employee has submitted a claim for workers' compensation benefits or is receiving payment of weekly income benefits or the employer has paid any medical expenses, the employee, upon request, shall provide the employer with a signed release for medical records and information related to the claim or history or treatment of injury arising from the incident, including information related to the treatment for any mental condition or drug or alcohol abuse and to such employee's medical history with respect to any condition or complaint reasonably related to the condition for which such employee claims compensation. Said release shall designate the provider to whom the release is directed. If a hearing is pending, any release shall expire on the date of the hearing.

(c) If the employee refuses to provide a signed release for medical information as required by this Code section and, in the opinion of the board, the refusal was not justified under the terms of this Code section, then such employee shall not be entitled to any compensation at any time during the continuance of such refusal or to a hearing on the issues of compensability arising from the claim.



§ 34-9-208. Certification of managed health care providers

(a) Any health care provider or group of medical service providers may make written application to the board to become certified to provide managed care to injured employees for injuries and diseases compensable under this chapter.

(b) Each application for certification shall be accompanied by a reasonable fee prescribed by the board. A certificate is valid for such period as the board may prescribe unless sooner revoked or suspended.

(c) Application for certification shall be made in such form and manner and shall set forth such information regarding the proposed plan for providing services as the board may prescribe. The information shall include, but not be limited to:

(1) A list of the names of all individuals who will provide services under the managed care plan, together with appropriate evidence of compliance with any licensing or certification requirements for that individual to practice in this state;

(2) A description of the times, places, and manner of providing services under the plan;

(3) A description of the times, places, and manner of providing other related optional services the applicants wish to provide; and

(4) Satisfactory evidence of ability to comply with any financial requirements to ensure delivery of service in accordance with the plan which the board may prescribe.

(d) The board shall certify health care providers or a group of medical service providers to provide managed care under a plan if the board finds that the plan:

(1) Proposes to provide services that meet quality, continuity, and other treatment standards prescribed by the board and will provide all medical and health care services that may be required by this chapter in a manner that is timely, effective, and convenient for the employee;

(2) Provides appropriate financial incentives to reduce service costs and utilization without sacrificing the quality of service;

(3) Provides adequate methods of peer review, service utilization review, and dispute resolution to prevent inappropriate or excessive treatment, to exclude from participation in the plan those individuals who violate these treatment standards, and to provide for the resolution of such medical disputes as the board considers appropriate;

(4) Provides a program involving cooperative efforts by the employees, the employer, and the managed care organization to promote consultative and other services that will contribute to workplace health and safety and early return to work for injured employees;

(5) Provides a timely and accurate method of reporting to the board necessary information regarding medical and health care service costs and utilization to enable the board to determine the effectiveness of the plan; and

(6) Complies with any other requirement the board determines is necessary to provide quality medical services and health care to injured workers at a reasonable cost.

(e) The board shall refuse to certify or may revoke or suspend the certification of any health care provider or group of medical service providers to provide managed care if the members of the board find that:

(1) The plan for providing medical or health care services fails to meet the requirements of this Code section; or

(2) Service under the plan is not being provided in accordance with the terms of a certified plan.

(f) Utilization review, quality assurance, and peer review activities pursuant to this Code section shall be subject to the review of the board or the board's designated representatives. Data generated by or received in connection with these activities, including written reports, notes, or records of any such activities, or of the board's review thereof, shall be confidential and shall not be disclosed by the board except as considered necessary by the board in the administration of this chapter. The board may report professional misconduct to an appropriate licensing authority.

(g) No data generated by utilization review, quality assurance, or peer review activities pursuant to this Code section or the board's review thereof shall be used in any action, suit, or proceeding except to the extent considered necessary by the board in the administration of this chapter.

(h) A person participating in utilization review, quality assurance, or peer review activities pursuant to this Code section shall not be examined as to any communication made in the course of such activities or the findings thereof, nor shall any personnel be subject to an action for civil damage for affirmative actions taken or statements made in good faith.






Part 2 - Method of Payment

§ 34-9-220. Period of incapacity preceding payment of compensation

No compensation shall be allowed for the first seven calendar days of incapacity resulting from an injury, including the day of the injury, except the benefits provided for in Code Section 34-9-200; provided, however, that, if an employee is incapacitated for 21 consecutive days following an injury, compensation shall be paid for such first seven calendar days of incapacity.



§ 34-9-221. Procedure; payment controverted by employer; delinquency charge; enforcement

(a) Income benefits shall be paid periodically, promptly, and directly to the person entitled thereto, without an award, except where liability is controverted by the employer. Payments shall be made in cash, by negotiable instrument, or, upon agreement of the parties, by electronic funds transfer.

(b) The first payment of income benefits shall become due on the twenty-first day after the employer has knowledge of the injury or death, on which day all income benefits then due shall be paid. Thereafter, income benefits shall be due and payable in weekly installments; provided, however, that the board may, in its discretion, authorize payments to be made in different installments if it determines that this would be beneficial to all parties concerned. Such weekly payments shall be considered to be paid when due when mailed from within the State of Georgia to the address specified by the employee or to the address of record according to the board. Such weekly payments shall be considered to be paid when due when mailed from outside the State of Georgia no later than three days prior to the due date to the address specified by the employee or the address of record according to the board. Such weekly payments shall be considered to be paid when due at the time they are made by electronic funds transfer to an account specified by the employee.

(c) Upon making the first payment and upon suspension of payment for any cause, the employer shall immediately notify the board and the employee, in accordance with forms prescribed by the board, that payment of income benefits has begun or has been suspended, as the case may be.

(d) If the employer controverts the right to compensation, it shall file with the board, on or before the twenty-first day after knowledge of the alleged injury or death, a notice in accordance with the form prescribed by the board, stating that the right of compensation is controverted and stating the name of the claimant, the name of the employer, the date of the alleged injury or death, and the ground upon which the right to compensation is controverted.

(e) If any income benefits payable without an award are not paid when due, there shall be added to the accrued income benefits an amount equal to 15 percent thereof, which shall be paid at the same time as, but in addition to, the accrued income benefits unless notice is filed under subsection (d) of this Code section or unless this nonpayment is excused by the board after a showing by the employer that owing to conditions beyond control of the employer the income benefits could not be paid within the period prescribed.

(f) If income benefits payable under the terms of an award are not paid within 20 days after becoming due, there shall be added to the accrued income benefits an amount equal to 20 percent thereof, which shall be paid at the same time as, but in addition to, the accrued benefits unless review of the award is granted by the board or unless this nonpayment is excused by the board after a showing by the employer that due to conditions beyond the control of the employer the income benefits could not be paid within the period prescribed.

(g) Within 30 days after final payment of compensation, the employer shall send to the board a notice in accordance with the form prescribed by the board, stating that final payment has been made and stating the total amount of compensation paid, the name of the employee and any other person to whom compensation has been paid, the date of the injury or death, and the date to which income benefits have been paid.

(h) Where compensation is being paid without an award, the right to compensation shall not be controverted except upon the grounds of change in condition or newly discovered evidence unless notice to controvert is filed with the board within 60 days of the due date of first payment of compensation.

(i) Where compensation is being paid with or without an award and an employer or insurer elects to controvert on the grounds of a change in condition or newly discovered evidence, the employer shall, not later than ten days prior to the due date of the first omitted payment of income benefits, file with the board and the employee or beneficiary a notice to controvert the claim in the manner prescribed by the board.

(j) The board or any administrative law judge shall issue such orders as may be necessary to enforce the penalty provisions of this Code section.



§ 34-9-222. Lump sum payments of all or part of compensation generally

(a) Upon the application of any party when benefits have been continued for a period of not less than 26 weeks, if the board determines that it is for the best interest of the claimant to prevent extreme hardship or is essential to the rehabilitation of the claimant, the board may order that the liability of the employer for future income benefits be discharged by the payment of a lump sum equal to the sum of all future payments, reduced to their present value upon the basis of interest calculated at 5 percent per annum.

(b) Under the same requirements of subsection (a) of this Code section, the board may order the employer to make advance payments of a part of the future income benefits by payment of a lump sum equal to such part of future payments. The repayment of partial lump sum advance payments, together with interest of 5 percent per annum, may be accomplished by reducing the period of payment or reducing the weekly benefit, or both, as may be directed by the board.



§ 34-9-223. Lump sum payments to trustees

Whenever the board deems it expedient, any lump sum, subject to the provisions of Code Section 34-9-222, or final settlement, subject to the provisions of Code Section 34-9-15, shall be paid by the employer to some suitable person or corporation appointed by the superior court of the county wherein the accident occurred or the original hearing was held as trustee to administer such payment for the benefit of the person or persons entitled thereto in the manner provided by the board. The receipt by such trustees of the amount so paid shall discharge the employer or anyone else who is liable therefor.



§ 34-9-224. Payment of compensation to employees in service of more than one employer

Whenever any employee whose injury or death is compensable under this chapter shall at the time of the injury be in the joint service of two or more employers subject to this chapter, such employers shall contribute to the payment of such compensation in proportion to their wage liability to such employee; provided, however, that nothing in this Code section shall prevent any reasonable arrangement between such employers for a different distribution as between themselves of the ultimate burden of compensation.



§ 34-9-225. Effect of written receipt of widow or widower, minor, or guardian upon liability of employer; determination of obligation of employer to rival claimants

(a) Whenever payment of compensation, in accordance with the terms of this chapter, is made to a widow or widower for her or his use or for her or his use and the use of the child or children, the written receipt thereon of such widow or widower shall release and discharge the employer.

(b) Whenever payment in accordance with the terms of this chapter is made to any employee 18 years of age or over, the written receipt of such person shall release and discharge the employer. In cases where a person under the age of 18 years shall be entitled to receive a sum or sums amounting in the aggregate to not more than $300.00 as compensation for injuries or as a distributive share by virtue of this chapter, the father or mother as natural guardian or the legally appointed conservator of such person shall be authorized and empowered to receive such moneys for the use and benefit of such person and to receipt therefor; and the release or discharge by such father or mother as natural guardian or by the legally appointed conservator shall be in full and complete discharge of all claims or demands of such person thereunder.

(c) Whenever payment of over $300.00, in accordance with the terms of this chapter, is provided for a person under 18 years of age or for a person over 18 who is physically or mentally incapable of earning, the payment shall be made to his or her duly and legally appointed conservator or to some suitable person or corporation appointed as trustee by the superior court as provided in Code Section 34-9-223; and the receipt of such conservator or such trustee shall release and discharge the employer.

(d) Payment of death benefits by an employer in good faith to a dependent having a claim inferior to that of another or other dependents shall release and discharge the employer unless such dependent or dependents having a superior claim shall have given notice of his or their claim. In case the employer is in doubt as to the respective rights of rival claimants, he may apply to the board to decide between them.



§ 34-9-226. Appointment of guardian for minor or incompetent claimant

(a) Except as provided in this Code section, the only person capable of representing a minor or legally incompetent claimant entitled to workers' compensation benefits shall be (1) a conservator duly appointed and qualified by the probate court of the county of residence of such minor or legally incompetent person or by any court of competent jurisdiction within this state, or (2) a conservator or the equivalent thereof duly appointed by a court of competent jurisdiction outside the State of Georgia. Such conservator shall be required to file with the board a copy of the conservatorship returns filed annually with the probate court or with a court of competent jurisdiction outside the State of Georgia and give notice to all parties within 30 days of any change in status.

(b) The board shall have authority in and shall establish procedures for appointing conservators for purposes of administering workers' compensation rights and benefits without such conservator becoming the legally qualified conservator of any other property, without such conservator's actions being approved by a court of record, and without the posting of a bond, in only the following circumstances:

(1) The board may, in its discretion, authorize and appoint a conservator of a minor or legally incompetent person to receive and administer weekly income benefits on behalf of and for the benefit of said minor or legally incompetent person;

(2) The board may, in its discretion, authorize and appoint a conservator of a minor or legally incompetent person to compromise and terminate any claim and receive any sum paid in settlement for the benefits and use of said minor or legally incompetent person where the net settlement amount approved by the board is less than $100,000.00; however, where the natural parent is the guardian of a minor and the settlement amount is less than $15,000.00, no board appointed conservator shall be necessary. After settlement, the board shall retain the authority to resolve disputes regarding continuing representation of a board appointed conservator of a minor or legally incompetent person; and

(3) If a minor or legally incompetent person does not have a duly appointed representative or conservator, the board may, in its discretion, appoint a guardian ad litem to bring or defend an action under this chapter in the name of and for the benefit of said minor or legally incompetent person. However, no guardian ad litem appointed pursuant to this Code section shall be permitted to receive the proceeds from any such action except as provided in this Code section and the board shall have the authority to determine compensation, if any, for any guardian ad litem appointed pursuant to this Code section.






Part 3 - Limitations on Payment

§ 34-9-240. Effect of refusal of suitable employment by injured employee; attempting or refusing to attempt work with restrictions

(a) If an injured employee refuses employment procured for him or her and suitable to his or her capacity, such employee shall not be entitled to any compensation, except benefits pursuant to Code Section 34-9-263, at any time during the continuance of such refusal unless in the opinion of the board such refusal was justified.

(b) Notwithstanding the provisions of subsection (a) of this Code section, if the authorized treating physician releases an employee to return to work with restrictions and the employer tenders a suitable job to such employee within those restrictions, then:

(1) If such employee attempts the proffered job for eight cumulative hours or one scheduled workday, whichever is greater, but is unable to perform the job for more than 15 working days, then weekly benefits shall be immediately reinstated, and the burden shall be upon the employer to prove that such employee is not entitled to continuing benefits; or

(2) If such employee attempts the proffered job for less than eight cumulative hours or one scheduled workday, whichever is greater, or refuses to attempt the proffered job, then the employer may unilaterally suspend benefits upon filing with the board the appropriate form with supporting documentation of the release to return to work with restrictions by the authorized treating physician, the tender of a suitable job within those restrictions, and a statement that such employee did not attempt the proffered job. Under those circumstances, the burden shall shift to the employee to prove continuing entitlement to benefits.



§ 34-9-241. Effect of subsequent injury on compensation

(a) Limitation on simultaneous compensation. If an employee received an injury for which income benefits are payable while still entitled to or receiving income benefits for a previous injury, the employee shall not be entitled to income benefits at the same time for both injuries unless because of the later injury the employee is entitled to income benefits for a permanent partial disability under Code Section 34-9-263; but the employee shall be entitled to income benefits for that injury and from the time of that injury which will cover the longest period and the largest amount of income benefits payable. Compensation for other than income benefits shall be apportioned upon a determination of whether the need for such is attributable to the first or second injury.

(b) Limitation on compensation for permanent partial disability. If an employee received an injury for which income benefits are payable under Code Section 34-9-263 and has a preexisting bodily loss or loss of use as described under Code Section 34-9-263 which was increased by reason of the injury, the employee shall be entitled to income benefits under Code Section 34-9-263 only for the loss or loss of use as increased by the injury. This limitation, however, shall not prevent the employee from continuing to receive income benefits for the preexisting loss or loss of use to which the employee is otherwise entitled under Code Section 34-9-263.

(c) Total disability by subsequent injury.

(1) An employee who has a prior disability as described in Article 9 of this chapter and who sustains a subsequent injury which combines with the prior injury to produce total disability shall be entitled to income benefits as provided in Code Section 34-9-261. The loss of both hands, feet, arms, legs, or the loss of any two of them or the total loss of vision of both eyes shall be presumed to be total disability, subject to rebuttal.

(2) An employer who makes payment under this subsection shall be entitled to reimbursement as determined under Article 9 of this chapter.



§ 34-9-242. Compensation for injury outside of state

In the event an accident occurs while the employee is employed elsewhere than in this state, which accident would entitle him or his dependents to compensation if it had occurred in this state, the employee or his dependents shall be entitled to compensation if the contract of employment was made in this state and if the employer's place of business or the residence of the employee is in this state unless the contract of employment was expressly for service exclusively outside of this state. If an employee shall receive compensation or damages under the laws of any other state, nothing contained in this Code section shall be construed so as to permit a total compensation for the same injury greater than is provided for in this chapter.



§ 34-9-243. Effect of payments made when not due; employer credit or reduction for employer funded payments pursuant to disability plan

(a) The payment by the employer or the employer's workers' compensation insurance carrier to the employee or to any dependent of the employee of any benefit when not due or of salary or wages or any benefit paid under Chapter 8 of this title, the "Employment Security Law," during the employee's disability shall be credited against any payments of weekly benefits due; provided, however, that such credit shall not exceed the aggregate amount of weekly benefits due under this chapter.

(b) Except as otherwise provided in this Code section or in a collective bargaining agreement, the employer's obligation to pay or cause to be paid weekly benefits under Code Section 34-9-261 or 34-9-262 shall be reduced by the employer funded portion of payments received or being received by the employee pursuant to a disability plan, a wage continuation plan, or from a disability insurance policy established or maintained by the same employer from whom benefits under Code Section 34-9-261 or 34-9-262 are claimed if the employer did contribute directly to such a plan or policy. The employer funded portion shall be based upon the ratio of the employer's contributions to the total contributions to such plan or policy.

(c) The credit or reduction of benefits provided in subsection (b) of this Code section shall only be made for those amounts which the employee is entitled to, has received, or is receiving during any period in which benefits under Code Section 34-9-261 or 34-9-262 are claimed.

(d) The State Board of Workers' Compensation shall promulgate rules for establishing proof of the existence of other benefits. The employer, its insurance carrier, and the employee shall freely release information to each other and the State Board of Workers' Compensation that is material and relevant to the existence of benefits which may be coordinated with entitlements and obligations under this chapter.

(e) The employer or insurance carrier taking a credit or making a reduction as provided in this Code section shall immediately report to the State Board of Workers' Compensation the amount of any credit or reduction and, as requested by the board, furnish to the board satisfactory proof of the basis for a credit or reduction.

(f) Subsections (a) and (b) of this Code section shall not apply to payments made to an employee under Code Section 34-9-263 for any permanent partial disability.



§ 34-9-244. Reimbursement of provider of disability benefits to person who subsequently files claim

(a) Any party to a claim under this chapter, a group insurance company, or other disability benefits provider who provides disability benefits for a person who subsequently files a claim under this chapter may give notice in writing to the board at any time during the pendency of the claim that such provider is or should be a party at interest as a result of such disability benefits paid to the employer.

(b) In cases where a group insurance company or other disability benefits provider pays disability benefits to a person pursuant to an employer paid plan who subsequently files a claim and is entitled to benefits under this chapter, the board shall be authorized to order the employer or its workers' compensation insurance carrier to repay the group insurance company or other disability benefits provider the funds it has expended for such disability benefits and take credit for that amount against income benefits due under this chapter, provided that:

(1) Such employer or its workers' compensation insurance carrier is liable under this chapter for income benefits;

(2) Such other provider has become or should be a party at interest pursuant to the provisions of subsection (a) of this Code section; and

(3) The disability benefits paid are pursuant to a plan funded in whole or in part by the employer or workers' compensation carrier.



§ 34-9-245. Repayment of overpayment by claimant

Should the board find that a claimant has received an overpayment of income benefits from the employer, for any reason, the board shall have the authority to order repayment on terms acceptable to the parties or within the discretion of the board. No claim for reimbursement shall be allowed where the application for reimbursement is filed more than two years from the date such overpayment was made.









Article 7 - Compensation Schedules

§ 34-9-260. Basis and method for computing compensation generally

Except as otherwise provided in this chapter, the average weekly wages of the injured employee at the time of the injury shall be taken as the basis upon which to compute compensation and shall be determined, subject to limitations as to the maximum and minimum amounts provided for in Code Sections 34-9-261 and 34-9-265, as follows:

(1) If the injured employee shall have worked in the employment in which he was working at the time of the injury, whether for the same or another employer, during substantially the whole of 13 weeks immediately preceding the injury, his average weekly wage shall be one-thirteenth of the total amount of wages earned in such employment during the 13 weeks;

(2) If the injured employee shall not have worked in such employment during substantially the whole of 13 weeks immediately preceding the injury, the wages of a similar employee in the same employment who has worked substantially the whole of such 13 weeks shall be used in making the determination under the preceding paragraph;

(3) If either of the foregoing methods cannot reasonably and fairly be applied, the full-time weekly wage of the injured employee shall be used;

(4) If compensation is due for a fractional part of the week, the compensation for such fractional part shall be determined by dividing the weekly compensation rate by the number of days employed per week to compute the amount due for each day;

(5) If the injured employee is a volunteer firefighter included under this chapter for volunteer fire-fighting services rendered to a county or municipality of this state or a volunteer law enforcement officer included under this chapter for volunteer law enforcement services rendered to a county or municipality of this state, such firefighter's or volunteer law enforcement officer's average weekly wage shall be deemed to be the Georgia average weekly earnings of production workers in manufacturing industries for the immediately preceding calendar year, as published by the Georgia Department of Labor;

(6) The average weekly wage of a member of the Georgia National Guard or State Defense Force serving on state active duty pursuant to an order by the Governor shall be the greater of:

(A) Seven-thirtieths of the monthly pay and allowances of the individual at the time of the injury, computed in accordance with Code Section 38-2-250, adjusted from time to time for appropriated increases in such monthly pay and allowances, excluding longevity increases; or

(B) If the injured member of the Georgia National Guard or the State Defense Force worked at the time of the injury in any employment other than serving as a member of the Georgia National Guard or the State Defense Force, the average weekly wage of the individual in such other employment as determined pursuant to paragraphs (1) through (5) of this Code section or, if such individual worked at the time of the injury for more than one employer, the average combined weekly wage of the individual in such multiple employment as determined pursuant to paragraphs (1) through (5) of this Code section.



§ 34-9-261. Compensation for total disability

While the disability to work resulting from an injury is temporarily total, the employer shall pay or cause to be paid to the employee a weekly benefit equal to two-thirds of the employee's average weekly wage but not more than $575.00 per week nor less than $50.00 per week, except that when the weekly wage is below $50.00, the employer shall pay a weekly benefit equal to the average weekly wage. The weekly benefit under this Code section shall be payable for a maximum period of 400 weeks from the date of injury; provided, however, that in the event of a catastrophic injury as defined in subsection (g) of Code Section 34-9-200.1, the weekly benefit under this Code section shall be paid until such time as the employee undergoes a change in condition for the better as provided in paragraph (1) of subsection (a) of Code Section 34-9-104.



§ 34-9-262. Compensation for temporary partial disability

Except as otherwise provided in Code Section 34-9-263, where the disability to work resulting from the injury is partial in character but temporary in quality, the employer shall pay or cause to be paid to the employee a weekly benefit equal to two-thirds of the difference between the average weekly wage before the injury and the average weekly wage the employee is able to earn thereafter but not more than $383.00 per week for a period not exceeding 350 weeks from the date of injury.



§ 34-9-263. Compensation for permanent partial disability

(a) Definition. As used in this chapter, "permanent partial disability" means disability partial in character but permanent in quality resulting from loss or loss of use of body members or from the partial loss of use of the employee's body.

(b) Payment of benefits.

(1) In cases of permanent partial disability, the employer shall pay weekly income benefits to the employee according to the schedule included within this Code section. These benefits shall be payable without regard to whether the employee has suffered economic loss as a result of the injury, except as herein provided.

(2) Income benefits due under this Code section shall not become payable so long as the employee is entitled to benefits under Code Section 34-9-261 or 34-9-262.

(3) If any employee is receiving benefits under this Code section and experiences a change in condition qualifying the employee for income benefits under Code Section 34-9-261 or 34-9-262, any payments under this Code section shall cease until further change of the employee's condition occurs.

(c) Schedule of income benefits. Subject to the maximum and minimum limitations on weekly income benefits specified in Code Section 34-9-261, the employer shall pay weekly income benefits equal to two-thirds of the employee's average weekly wage for the number of weeks determined by the percentage of bodily loss or loss of use times the maximum weeks as follows:

Bodily Loss Maximum Weeks

(1) Arm...............................................................225

(2) Leg...............................................................225

(3) Hand..............................................................160

(4) Foot..............................................................135

(5) Thumb............................................................ 60

(6) Index finger..................................................... 40

(7) Middle finger.................................................... 35

(8) Ring finger...................................................... 30

(9) Little finger.................................................... 25

(10) Great toe....................................................... 30

(11) Any toe other than the great toe................................ 20

(12) Loss of hearing, traumatic

One ear........................................................ 75

Both ears.......................................................150

(13) Loss of vision of one eye........................................150

(14) Disability to the body as a whole...............................300

(d) Impairment ratings. In all cases arising under this chapter, any percentage of disability or bodily loss ratings shall be based upon Guides to the Evaluation of Permanent Impairment, fifth edition, published by the American Medical Association.

(e) Loss of more than one major member. Loss of both arms, hands, legs, or feet, or any two or more of these members, or the permanent total loss of vision in both eyes shall create a rebuttable presumption of permanent total disability compensable as provided in Code Section 34-9-261.



§ 34-9-264. Compensation for loss of hearing caused by harmful noise; procedure for measuring degree of hearing impairment; eligibility for compensation; liability of employer

(a) As used in this Code section, the term:

(1) "Harmful noise" means sound in employment capable of producing occupational loss of hearing as defined in paragraph (2) of this subsection. Sound of an intensity of less than 90 decibels, A scale, shall be deemed incapable of producing occupational loss of hearing as defined in this Code section.

(2) "Occupational loss of hearing" means a permanent sensorineural loss of hearing in both ears caused by prolonged exposure to harmful noise in employment.

(b) Compensation based on 66 2/3 percent of average weekly wages, subject to limitations of Code Section 34-9-261, shall be payable for loss of hearing caused by harmful noise, subject to the following rules which shall be applicable in determining eligibility, amount, and period during which compensation shall be payable:

(1) In the evaluation of occupational hearing loss, only the hearing levels at the frequencies of 500, 1,000, 2,000, and 3,000 cycles per second shall be considered. Hearing losses for frequencies below 500 and above 3,000 cycles per second are not to be considered as constituting compensable hearing disability. No consideration shall be given to the question of whether or not the ability of an employee to understand speech is improved by the use of a hearing aid. The board may order the employer to provide the employee with an original hearing aid if it will materially improve the employee's ability to hear;

(2) The percentage of hearing loss shall be calculated as the average, in decibels, of the thresholds of hearing for the frequencies of 500, 1,000, 2,000, and 3,000 cycles per second. Pure tone air conduction audiometric instruments, properly calibrated according to accepted national standards such as International Standards Organization (ISO) or American National Standards Institute, Inc. (ANSI), shall be used for measuring hearing loss. If more than one audiogram is taken, the audiogram having the lowest threshold will be used to calculate occupational hearing loss. If the losses of hearing average 25 decibels or less in the four frequencies, such losses of hearing shall not constitute any compensable hearing disability. If the losses of hearing average 92 decibels or more in the four frequencies, then the same shall constitute and be total or 100 percent compensable hearing loss. In measuring hearing impairment, the lowest measured losses in each of the four frequencies shall be added together and divided by four to determine the average decibel loss. For each decibel of loss exceeding 25 decibels an allowance of 1 1/2 percent shall be made up to the maximum of 100 percent which is reached at 92 decibels. In determining the binaural percentage of loss, the percentage of impairment in the better ear shall be multiplied by five. The resulting figure shall be added to the percentage of impairment in the poorer ear, and the sum of the two divided by six. The final percentage shall represent the binaural hearing impairment;

(3) There shall be payable for total occupational loss of hearing 150 weeks of compensation and for partial occupational loss of hearing such proportion of these periods of payment as such partial loss bears to the total loss;

(4) Except in instances of preexisting loss of hearing due to disease, trauma, or congenital deafness in one ear, no compensation shall be payable under this Code section unless prolonged exposure to harmful noise in employment has caused loss of hearing in both ears as hereinafter provided;

(5) No compensation benefits shall be payable for temporary total or temporary partial disability under this Code section; and there shall be no award for tinnitus or a psychogenic hearing loss;

(6) The regular use of employer provided protective devices capable of preventing loss of hearing from the particular harmful noise where the employee works shall constitute removal from exposure to such particular harmful noise. No compensation benefits shall be payable for occupational loss of hearing caused by harmful noise if the employee fails to regularly utilize the employer provided protection device or devices which are capable of preventing loss of hearing from the particular harmful noise where the employee works;

(7) The employer liable for the compensation in this Code section shall be the employer in whose employment the employee was last exposed to harmful noise in Georgia during a period of 90 working days or parts thereof; and an exposure during a period of less than 90 working days or parts thereof shall be held not to be an injurious exposure; provided, however, that, in the event an insurance carrier has been on the risk for a period of time during which an employee has been injuriously exposed to harmful noise and if after such insurance carrier goes off the risk said employee has been further exposed to harmful noise, although not exposed for 90 working days or parts thereof, so as to constitute an injurious exposure, such carrier shall, nevertheless, be liable;

(8) An employer shall become liable for the entire occupational hearing loss to which his employment has contributed; but, if previous deafness is established by a hearing test or other competent evidence, whether or not the employee was exposed to harmful noise within six months preceding such test, the employer shall not be liable for previous loss so established, nor shall he be liable for any loss for which compensation has previously been paid or awarded. The employer shall be liable only for the difference between the percentage of occupational hearing loss determined as of the date of disability and the percentage of loss established by preemployment and audiometric examinations excluding, in any event, hearing losses arising from nonoccupational causes.

(c) No claim for compensation for occupational hearing loss shall be filed until six months have elapsed since exposure to harmful noise with the last employer. The last day of such exposure shall be the date of disability.



§ 34-9-265. Compensation for death resulting from injury and other causes; penalty for death from injury proximately caused by intentional act of employer; payment of death benefits where no dependents found

(a) When an employee is entitled to compensation under this chapter for an injury received and death ensues from any cause not resulting from the injury for which he or she was entitled to compensation, payments of the unpaid balance for such injury shall cease and all liability therefor shall terminate.

(b) If death results instantly from an accident arising out of and in the course of employment or if during the period of disability caused by an accident death results proximately therefrom, the compensation under this chapter shall be as follows:

(1) The employer shall, in addition to any other compensation, pay the reasonable expenses of the employee's burial not to exceed $7,500.00. If the employee leaves no dependents, this shall be the only compensation;

(2) The employer shall pay the dependents of the deceased employee, which dependents are wholly dependent on his or her earnings for support at the time of the injury, a weekly compensation equal to the compensation which is provided for in Code Section 34-9-261 for total incapacity;

(3) If the employee leaves dependents only partially dependent on his or her earnings for their support at the time of the injury, the weekly compensation for these dependents shall be in the same proportion to the compensation for persons wholly dependent as the average amount contributed weekly by the deceased to the partial dependents bears to the deceased employee's average weekly wages at the time of the injury; and

(4) When weekly payments have been made to an injured employee before his or her death, compensation to dependents shall begin on the date of the last of such payments; but the number of weekly payments made to the injured employee under Code Section 34-9-261, 34-9-262, or 34-9-263 shall be subtracted from the maximum 400 week period of dependency of a spouse provided by Code Section 34-9-13; and in no case shall payments be made to dependents except during dependency.

(c) The compensation provided for in this Code section shall be payable only to dependents and only during dependency.

(d) The total compensation payable under this Code section to a surviving spouse as a sole dependent at the time of death and where there is no other dependent for one year or less after the death of the employee shall in no case exceed $230,000.00.

(e) If it shall be determined that the death of an employee was the direct result of an injury proximately caused by the intentional act of the employer with specific intent to cause such injury, then there shall be added to the weekly income benefits paid to the dependents, if any, of the deceased employee a penalty of 20 percent; provided, however, such penalty in no case shall exceed $20,000.00. For the purpose of this subsection, an employer shall be deemed to have intended an injury only if the employer had actual knowledge that the intended act was certain to cause such injury and knowingly disregarded this certainty of injury. Nothing in this subsection shall limit the effect of Code Section 34-9-11.

(f) Each insurer or self-insurer which, in a compensable death case, finds no dependent or dependents qualifying to receive dependency benefits shall pay to the State Board of Workers' Compensation one-half of the benefits which would have been payable to such dependent or dependents or the sum of $10,000.00, whichever is less. All such funds paid to the board shall be deposited in the general fund of the state treasury. If, after such payment has been made, it is determined that a dependent or dependents qualified to receive benefits exist, then the insurer or self-insurer shall be entitled to reimbursement by refund for moneys collected in error.



§ 34-9-266. Payment of compensation for time loss, disability, or death resulting from hernia

In all claims for compensation for hernia resulting from injury by accident arising out of and in the course of the employee's employment it must be definitely proved to the satisfaction of the board (1) that there was an injury resulting in hernia, (2) the hernia appeared suddenly, (3) the hernia was accompanied by pain, (4) the hernia immediately followed an accident, and (5) the hernia did not exist prior to the accident for which compensation is claimed. All inguinal, femoral, or other hernias which are proven to be the result of an injury by accident arising out of and in the course of employment shall be treated in a surgical manner by radical operation. If death results from such operation, the death shall be considered as a result of the injury and compensation shall be paid in accordance with Code Section 34-9-265. In nonfatal cases, time loss only shall be paid unless it is shown by special examination, as provided in Code Section 34-9-202, that the injured employee has a permanent partial disability resulting from the operation. If so, compensation shall be paid in accordance with Code Section 34-9-263. In the event the injured employee refuses to undergo the radical operation for the cure of the hernia, no compensation shall be allowed during the time such refusal continues. If, however, it is shown that the employee has some chronic disease or is otherwise in such physical condition that the board considers it unsafe for the employee to undergo such operation, the employee shall be paid as provided in Code Section 34-9-262.






Article 8 - Compensation for Occupational Disease

Part 1 - General Provisions

§ 34-9-280. Definitions

As used in this article, the term:

(1) "Disablement" means the event of an employee becoming actually disabled to work, as provided in Code Sections 34-9-261, 34-9-262, and 34-9-263, because of occupational disease.

(2) "Occupational disease" means those diseases which arise out of and in the course of the particular trade, occupation, process, or employment in which the employee is exposed to such disease, provided the employee or the employee's dependents first prove to the satisfaction of the State Board of Workers' Compensation all of the following:

(A) A direct causal connection between the conditions under which the work is performed and the disease;

(B) That the disease followed as a natural incident of exposure by reason of the employment;

(C) That the disease is not of a character to which the employee may have had substantial exposure outside of the employment;

(D) That the disease is not an ordinary disease of life to which the general public is exposed;

(E) That the disease must appear to have had its origin in a risk connected with the employment and to have flowed from that source as a natural consequence.

For the purposes of this paragraph, partial loss of hearing due to noise shall not be considered an occupational disease. Psychiatric and psychological problems and heart and vascular diseases shall not be considered occupational diseases, except where they arise from a separate occupational disease.



§ 34-9-281. Prerequisites to compensation for occupational disease

(a) Where the employer and employee are subject to this chapter, the disablement or death of an employee resulting from an occupational disease shall be treated as the occurrence of an injury by accident; and the employee or, in the case of his or her death, the employee's dependents shall be entitled to compensation as provided by this chapter. The practice and procedure prescribed in this chapter shall apply to all the proceedings under this article except as otherwise provided.

(b) Except as otherwise provided in this Code section, an employer shall be liable for compensation under this article only where:

(1) The disease arose out of and in the course of the employment in which the employee was engaged under such employer, was contracted while the employee was so engaged, and has resulted from a hazard characteristic of the employment in excess of the hazards of such disease attending employment in general; and

(2) The claim for disablement is filed within one year after the date the employee knew or, in the exercise of reasonable diligence, should have known of the disablement and its relationship to the employment; but in no event shall the claim for disablement be filed in excess of seven years after the last injurious exposure to the hazard of such disease in such employment; provided, however, that an employee with asbestosis or mesothelioma related to exposure to asbestos shall have one year from the date of first disablement after diagnosis of such disease to file a claim for disablement. In cases of death where the cause of action was not barred during the employee's life, the claim must be filed within one year of the date of death.



§ 34-9-282. Payment of medical and burial expenses of claimants

Any claimant who shall be entitled to compensation under the terms of this article shall be entitled to burial expenses and medical, hospital, and other treatment in the same amounts and with the same limitations and conditions as provided in Code Sections 34-9-200 and 34-9-265 for injured employees.



§ 34-9-283. Applicability to occupational diseases of provisions of Code Section 34-9-263 regarding permanent partial industrial disabilities

The provisions of Code Section 34-9-263 with respect to permanent partial industrial disabilities shall apply in the case of an occupational disease, save and except that there shall be no compensation due or payable for the partial loss of or for partial loss of use of a member or for partial loss of vision of an eye.



§ 34-9-284. Liability of last employer; compensation based on average weekly wage

Where compensation is payable for an occupational disease, the employer in whose employment the employee was last injuriously exposed to the hazards of such disease and the insurance carrier, if any, by whom the employer was insured when such employee was last so exposed under such employer shall alone be liable therefor, without right of contribution from any prior employer or insurance carrier. The amount of the compensation for any occupational disease shall be based upon the average weekly wages of the employee, as determined under Code Section 34-9-260. The date upon which the employee first suffers disablement from the occupational disease or the last date the employee was employed by any employer, whichever date would provide the higher average weekly wage for such employee, shall be deemed the date of the injury for the purpose of determining the average weekly wage; and the notice of injury and claim for compensation, as required by Code Sections 34-9-80 through 34-9-82, 34-9-85, and 34-9-86, shall be given and made to such employer.



§ 34-9-285. Noncompensable disease or infirmity

Where an occupational disease is aggravated by any other disease or infirmity not itself compensable or where disability or death from any other cause not itself compensable is aggravated, prolonged, accelerated, or in any other way contributed to by an occupational disease, the compensation payable shall be reduced and limited only to such proportion of the compensation that would be payable if the occupational disease were the sole cause of the disability or death as such occupational disease, as the causative factor, bears to all the causes of such disability or death. Compensation shall be adjusted by reducing the number of weekly payments or the amounts of such payments as, in the circumstances of the particular case, may be determined by the board.



§ 34-9-286. Payment of compensation to persons whose relationship with employee arises after disability

Reserved. Repealed by Ga. L. 1987, p. 1474, § 4, effective July 1, 1987.



§ 34-9-287. Applicability of article to occupational diseases in which last injurious exposure occurred before April 30, 1946

Reserved. Repealed by Ga. L. 1987, p. 1474, § 5, effective July 1, 1987.



§ 34-9-288. Applicability of provisions of chapter to article

All of the provisions of this chapter shall be applicable to this article, unless otherwise provided in or inconsistent with this article.



§ 34-9-289. Exclusive liability of employer for employee's death or disability from occupational disease

Whenever an employer and employee are subject to this chapter, the liability of the employer under this article for the disablement or death of the employee from an occupational disease in any way incurred by such employee in the course of or because of his employment shall be exclusive and in place of any and all other civil liability whatsoever at common law or otherwise to such employee or to his personal representative, next of kin, spouse, parents, guardian, or any others.



§ 34-9-290. Reporting of hazardous occupations and cases of occupational disease to Department of Human Resources

Reserved. Repealed by Ga. L. 1996, p. 1291, § 14, effective July 1, 1996.



§ 34-9-291. Effect of false representations by employee regarding previous disability from or compensation for occupational disease

No compensation shall be payable for an occupational disease if the employee, in the course of or in the course of entering into the employment of the employer by whom the compensation would otherwise be payable, falsely represented himself in writing to such employer as not having previously been disabled, laid off, or compensated in damages or otherwise because of such disease.



§ 34-9-292. Payment of expenses of board

The total expenses of the State Board of Workers' Compensation for the administration, operation, and proper functioning of the board under this article shall be a proper charge under Code Section 34-9-63 and shall be payable as provided therein.






Part 2 - Medical Board

§ 34-9-310. Resolution of medical questions resulting from claims for compensation

(a) When medical questions are in controversy in any claim for compensation for an occupational disease, the parties may agree to refer the employee to a licensed physician specializing in the diagnosis and treatment of the disease at issue for an independent medical examination and report. In the event that the parties cannot agree on the referral to be made, the State Board of Workers' Compensation shall refer the employee to a licensed physician who specializes in diagnosis and treatment of the disease at issue and who is certified by the appropriate medical board in the field encompassing such disease for an independent medical examination and report. No award may be made in such case until the appointed physician has filed with the board the report respecting all medical questions at issue. The date of disablement, if in dispute, shall be deemed a medical question. The board is authorized to charge the expense of the independent medical examination and report against either or both parties in the final award.

(b) Proceedings may be suspended and no compensation may be payable for any period during which the employee may unreasonably fail or refuse to submit to such an examination.

(c) Upon the filing of a claim for compensation for death from an occupational disease where an autopsy is necessary to accurately and scientifically ascertain or determine the cause of death, such autopsy may be ordered by the board. The board may specify and designate a licensed physician who is a specialist in such examinations and who is certified by the appropriate medical board in the field encompassing such disease to perform or attend the autopsy and to certify his or her findings thereon. Such findings shall be filed with the State Board of Workers' Compensation and shall become a part of the record in the case. In the event no claim has been filed, the board may exercise such authority on its own motion or on application made at any time, upon presentation of facts showing that a controversy may arise in regard to the cause of death or the existence of any occupational disease. The board is authorized to charge the expense of any such autopsy against the party requesting it.

(d) The physician selected to conduct the independent medical examination of the claimant, and to issue a report on all medical questions presented, shall report in writing and file with the board all findings and conclusions on every medical question in controversy as soon as practicable, but in any event no later than 60 days after the date on which the independent medical examination, or autopsy, has been completed.

(e) Either party may submit information to and may cross-examine such physician in accordance with paragraph (2) of subsection (e) of Code Section 34-9-102. Each party submitting information to such physician shall serve a copy of such information to the opposing party. The findings and conclusions contained in such report or testimony of such physician shall create a presumption of the correctness of such findings and conclusions, which presumption may be rebutted by other competent medical evidence.



§ 34-9-311. Investigation of medical questions by medical board; hearing before medical board; examination of employee by physician; autopsy to determine cause of death; filing of report of medical board with State Board of Workers' Compensation

Reserved. Repealed by Ga. L. 1987, p. 1474, § 9, effective July 1, 1987.



§ 34-9-312. Promulgation of rules and regulations by medical board as to making of examinations and autopsies; determination of location of examinations; procedure by medical board in conducting medical investigations; reporting of investigations to full medical board and to State Board of Workers' Compensation; reporting of final decision of medical board; procedure by parties for appealing final decision; rendering of decision by board on appeal; conclusiveness of medical board's decisions as to medical questions

Reserved. Repealed by Ga. L. 1987, p. 1474, § 10, effective July 1, 1987.



§ 34-9-313. Power to compel attendance of witnesses and production of records

The medical board shall have the same power to compel the attendance of witnesses and the production of records as the superior courts of this state have to compel the attendance of witnesses and the production of records.






Part 3 - Special Provisions Regarding Silicosis and Asbestosis






Article 9 - Subsequent Injury Trust Fund

§ 34-9-350. Purpose and construction of article

It is the purpose of this article to encourage the employment of persons with disabilities by protecting employers from excess liability for compensation when an injury to a disabled worker merges with a preexisting permanent impairment to cause a greater disability than would have resulted from the subsequent injury alone. It shall not be construed to create, increase, or provide any benefits for injured employees or their dependents not otherwise provided by this chapter. The entitlement of an injured employee or dependents to compensation under this chapter shall be determined without regard to this article, the provisions of which shall be considered only in determining whether the employer or insurer who has paid compensation under this chapter is entitled to reimbursement from the Subsequent Injury Trust Fund.



§ 34-9-351. Definitions

As used in this article, the term:

(1) "Merger of an injury with a preexisting permanent impairment" describes or means that:

(A) Had the preexisting permanent impairment not been present, the subsequent injury would not have occurred;

(B) The disability resulting from the subsequent injury in conjunction with the preexisting permanent impairment is materially, substantially, and cumulatively greater than that which would have resulted had the preexisting permanent impairment not been present, and the employer has been required to pay and has paid compensation for that greater disability; or

(C) Death would not have been accelerated had the preexisting permanent impairment not been present.

(2) "Permanent impairment" means any permanent condition due to previous injury, disease, or disorder which is, or is likely to be, a hindrance or obstacle to employment or to obtaining reemployment if the employee should become unemployed.



§ 34-9-351.1. Exclusion from eligibility for reimbursement of certain self-insured employers

Employers which are self-insured with regard to workers' compensation benefits but which are not authorized by the State Board of Workers' Compensation or other regulatory bodies as self-insured employers shall not be eligible for reimbursement from the Subsequent Injury Trust Fund.



§ 34-9-352. Creation and authority of Subsequent Injury Trust Fund; state treasurer as custodian

There is established a Subsequent Injury Trust Fund which shall be of a perpetual, nonlapsing nature for the sole purpose of making payments in accordance with this article. The fund shall be administered by the administrator of the Subsequent Injury Trust Fund. All moneys in the fund shall be held in trust and shall not be money or property of the state. The board of trustees created by Code Section 34-9-354 shall be authorized to invest the moneys of the fund in the same manner as provided by law for investments by domestic insurers (Chapter 11 of Title 33). The board of trustees shall be authorized to designate the state treasurer as custodian of the fund for the purpose of investing the fund. In the event the state treasurer is appointed custodian he shall have exclusive control of the investment of the fund; and the trustees shall be absolved of any responsibility for such fund. The custodian shall be authorized to disburse moneys from the fund only upon written order of the administrator.



§ 34-9-353. Surety bonds of administrator and custodian

The administrator and the custodian, before entering upon the performance of their duties, shall each execute and file an official surety bond of not less than $50,000.00. The bonds shall be approved as to form and sufficiency by the Attorney General. The bonds shall be payable to the Subsequent Injury Trust Fund and conditioned upon the faithful performance of the respective duties of the administrator and custodian. The premium for the bonds shall be paid out of the moneys of the Subsequent Injury Trust Fund.



§ 34-9-354. Creation and appointment of board of trustees; duties; term of office of members and chairman; oath of office

(a) There is created a Board of Trustees of the Subsequent Injury Trust Fund composed of five members who shall serve for a term of six years each. One member shall be selected from each of the following fields: the insurance industry; rehabilitation professionals; management; labor; and the public at large. The Commissioner of Insurance and the executive director of the State Board of Workers' Compensation shall be ex officio members of the board of trustees. The ex officio members shall serve without compensation in an advisory capacity only.

(b) The board of trustees shall be appointed by the Governor, and each member shall serve until his successor is appointed and qualified.

(c) One member shall be appointed for a period of two years, one member for a period of three years, one member for a period of four years, one member for a period of five years, and one member for a period of six years. Thereafter, each member shall be appointed for a full term of six years or the remainder of an unexpired term.

(d) The duties of the board of trustees shall include, but not necessarily be limited to, the:

(1) Appointment of the administrator of the fund and the setting of the compensation of the administrator;

(2) Establishment of policies, procedures, rules, and regulations incidental to the fund's operations; and

(3) Approval of the administrative budget of the fund.

(e) The board of trustees shall elect one of its members as chairman, who shall serve for a period of two years.

(f) The members of the board of trustees shall be required to take and subscribe before the Governor an oath to discharge the duties of their office faithfully and impartially. This oath shall be in addition to the oath required of all civil officers.



§ 34-9-355. Appointment of administrator; administration of article; members of retirement system

(a) The board of trustees shall appoint the administrator of the fund, and he or she shall serve at the pleasure of the trustees and without term of office. All officials, personnel, and employees of the Board of Trustees of the Subsequent Injury Trust Fund are placed in the classified service as defined by Code Section 45-20-2 unless otherwise excluded by law; provided, however, that except for purposes of determining compensation, the administrator shall not be in the classified service.

(b) The administrator shall administer this article under such policies and rules and regulations as may be adopted by the trustees and shall be authorized to hire such personnel as may be necessary to carry out the purposes of the fund.

(c) All employees of the fund shall be deemed to be employees of the state and, as such, members of the Employees' Retirement System of Georgia.



§ 34-9-356. Payment of travel expenses of board members, administrator, and employees; per diem allowance of board members

(a) The members of the board of trustees, the administrator, and the employees of the fund shall be entitled to receive their actual necessary expenses while traveling on the business of the fund, but the expenses shall be sworn to by such person incurring the same.

(b) The expenses of members of the board of trustees shall be approved by the chairman of the board of trustees, and the expenses of the employees of the fund shall be approved by the administrator.

(c) The members of the board of trustees shall receive a per diem for each day that the board of trustees is in session which is equal to the per diem allowance paid to members of the General Assembly. The per diem allowance of the members of the board of trustees shall be paid from the operating budget of the administrator.



§ 34-9-357. Payment of costs of administration; submission and approval of annual budget; audit of funds

(a) The entire cost of the administration of the fund shall be paid from the assets of the fund.

(b) The administrator shall annually submit to the board of trustees, under such rules and regulations as the board of trustees may prescribe, a budget of the costs of administration of the fund for the fiscal year. The board of trustees shall submit the proposed budget to the Office of Planning and Budget for comment prior to approval.

(c) Upon approval by the board of trustees, a copy of the operating budget shall be filed with the custodian of the fund who, on July 1, shall transfer to the administrator's operating account such funds as are required by the budget less any amounts remaining in the operating account from prior years.

(d) Funds held by the administrator in the operating account shall not in any way be deemed to be appropriated funds but shall be audited annually in the manner provided for other state departments and agencies.



§ 34-9-358. Payment of assessments to fund by insurers and self-insurers; calculations

(a) Prior to January 1, 2010, each insurer and self-insurer under this chapter shall, under regulations prescribed by the board of trustees, make payments to the fund in an amount equal to that proportion of 175 percent of the total disbursement made from the fund during the preceding calendar year less the amount of the net assets in the fund as of December 31 of the preceding calendar year which the total workers' compensation claims paid by the insurer or self-insurer bears to the total workers' compensation claims paid by all insurers and self-insurers during the preceding calendar year.

(b) On and after January 1, 2010, but prior to January 1, 2016, each insurer and self-insurer under this chapter shall, under regulations prescribed by the board of trustees, make payments to the fund in an amount equal to that proportion of 175 percent of the total disbursement made from the fund during the preceding calendar year as of December 31 of the preceding calendar year which the total workers' compensation claims paid by the insurer or self-insurer bears to the total workers' compensation claims paid by all insurers and self-insurers during the preceding calendar year but not to exceed $100 million.

(c) On and after January 1, 2016, each insurer and self-insurer under this chapter shall, under regulations prescribed by the board of trustees, make payments to the fund in an amount equal to that proportion of $100 million the total workers' compensation claims paid by the insurer or self-insurer bears to the total workers' compensation claims paid by all insurers and self-insurers during the preceding calendar year but not to exceed $100 million.

(d) The administrator is authorized to create and maintain a reserve of surplus moneys as may be deemed necessary by the board of trustees in order to ensure sufficient moneys will be available for the payment of all claims that are to be paid by the fund in accordance with Code Section 34-9-368.

(e) The administrator is authorized to reduce or suspend assessments for the fund when a completed actuarial survey shows further assessments are not needed for all bona fide claims that are to be paid by the fund.

(f) (1) When further assessments are not needed as all eligible workers' compensation claims for which the fund is liable in accordance with Code Section 34-9-368 have been paid and all related administrative costs have been accrued or paid and a balance remains in the fund, all insurers and self-insurers in this state who have maintained workers' compensation insurance in this state for any time during the preceding three years from the date that the last claim has been paid shall be entitled to a pro rata refund of assessments previously collected and unexpended in the remaining fund balance.

(2) The calculation for such pro rata refund to be paid by the fund to each individual insurer and self-insurer shall be determined by the following formula:

The balance remaining in the fund shall be the numerator and shall be divided by the total amount of assessments for workers' compensation coverage paid by all insurers and self-insurers during the three-year period, which shall be the denominator. The quotient of the numerator and denominator shall be multiplied by the total amount of assessments that are paid by the individual insurer or self-insurer during the three-year period. The product of those numbers shall represent the amount to be paid to such insurer or self-insurer as its pro rata refund from the balance remaining in the fund.

(3) Nothing in this subsection shall preclude the board of trustees from authorizing a loss portfolio transfer of any unresolved claims.

(g) An employer who has ceased to be a self-insurer prior to the end of the calendar year shall be liable to the fund for the assessment of the calendar year. Such employer who has ceased to be a self-insurer shall continue to be liable to the fund for assessments in subsequent calendar years so long as payments are made on any workers' compensation claims made while in self-insured status.

(h) The initial assessment of each insurer or self-insurer for the purpose of generating revenue to begin operation of the fund shall be in the amount of one-half of 1 percent of the workers' compensation premiums collected by the insurer for the preceding calendar years from an employer who is subject to this chapter or the equivalent of such in the case of a self-insurer.



§ 34-9-359. Reports by employers of compensation and benefits paid; failure to pay assessments

(a) As soon as practicable after January 1 but not later than January 31 of each calendar year, the administrator shall forward to each insurer and self-insured employer a questionnaire asking for the total amount of compensation, medical benefits, and rehabilitation benefits paid by each insurer and self-insured employer during the preceding calendar year. This report is to be completed and returned to the administrator no later than March 1 of the same calendar year in which the request for this information is submitted. Failure to submit the report to the administrator of the fund by March 1 shall result in an automatic penalty of $50.00 per day for each day the report is delinquent or 10 percent of the assessment, whichever is greater. This penalty will be added to the assessment.

(b) Any assessment levied or established in accordance with this article in a specified amount as may be determined pursuant to this article shall constitute a personal debt of every employer or insurer so assessed and shall be due and payable to the Subsequent Injury Trust Fund when payment is called for by the administrator. In the event of failure to pay any assessment upon the date determined by the administrator, the administrator may file a complaint for collection against the employer or insurer in a court of competent jurisdiction.

(c) In the event any employer or insurer duly assessed fails to pay to the administrator on behalf of the Subsequent Injury Trust Fund the amount so assessed on or before the date specified by the administrator, the administrator is authorized to add to the unpaid assessment an amount not exceeding 10 percent of the unpaid assessment and reasonable attorney's fees to defray the cost of enforcing collection.



§ 34-9-360. Reimbursement of employer or insurer for subsequent injury compensation payments; amounts of and prerequisites to reimbursement from fund

(a) If an employee who has a permanent impairment incurs a subsequent injury or disease arising out of and in the course of employment, which subsequent injury results in liability for the disability arising from merger of the subsequent injury with the preexisting permanent impairment, the employer or insurer shall in the first instance pay all compensation provided by this chapter. The employer or insurer shall be reimbursed from the Subsequent Injury Trust Fund for all weekly income benefits payments payable after 104 weeks of payment.

(b) An employer or insurer who has paid medical and rehabilitation expenses on behalf of the employee who comes under this article shall be entitled to reimbursement from the fund on the following basis:

(1) Fifty percent reimbursement of all medical and rehabilitation expenses which exceed $5,000.00 but do not exceed $10,000.00;

(2) One hundred percent reimbursement of all medical and rehabilitation expenses paid which exceed $10,000.00.

(c) As a prerequisite to reimbursement from the fund, the insurer shall be required to certify that the medical and indemnity reserves have been reduced to the threshold limits of reimbursement.

(d) When the same employer in a claim accepted by the fund for reimbursement returns the injured worker to work with the same employer, the employer shall not be subject to further indemnity or medical deductibles in the event the employee suffers a new accident that merges with the same prior impairment that previously resulted in fund acceptance of the prior reimbursement claim. This provision does not apply if the employee returns to work for a different employer or there has been a break in service by the employee.

(e) As a prerequisite to reimbursement from the fund, there must be evidence of payment of workers' compensation benefits in accordance with Code Section 34-9-221 or an award of the State Board of Workers' Compensation directing the employer to pay weekly income benefits as a result of the subsequent injury.

(f) The fund shall reimburse only those indemnity, medical, and rehabilitation expenses that the employer or insurer was legally obligated to pay to the employee or claimant. The fund shall reimburse such expenses at a rate not exceeding the usual and customary charges. The administrator of the fund may refer any medical or rehabilitation expense to the State Board of Workers' Compensation for review and recommendation and, in the event of a dispute between the fund and the employer or insurer, the questioned medical and rehabilitation expense shall be referred to the State Board of Workers' Compensation for approval. This subsection shall apply to any claim filed against the fund on and after July 1, 1987.



§ 34-9-361. Employer's knowledge of employee's preexisting permanent impairment

It shall be incumbent upon the employer to establish that the employer had reached an informed conclusion prior to the occurrence of the subsequent injury or occupational disease that the preexisting impairment is permanent and is likely to be a hindrance or obstacle to employment or reemployment. Where, however, the employer establishes knowledge of the preexisting permanent impairment prior to the subsequent injury, there shall be a presumption that the employer considered the condition to be permanent and to be, or likely to be, a hindrance or obstacle to employment where the condition is one of the following:

(1) Epilepsy;

(2) Diabetes;

(3) Arthritis which is an obstacle or hindrance to employment or reemployment;

(4) Amputated foot, leg, arm, or hand;

(5) Loss of sight of one or both eyes or a partial loss of uncorrected vision of more than 75 percent bilaterally;

(6) Residual disability from poliomyelitis;

(7) Cerebral palsy;

(8) Multiple sclerosis;

(9) Parkinson's disease;

(10) Cardiovascular disorders;

(11) Tuberculosis;

(12) Intellectual disability, provided the employee's intelligence quotient is such that he falls within the lowest 2 percent of the general population; provided, however, that it shall not be necessary for the employer to know the employee's actual intelligence quotient or actual relative ranking in relation to the intelligence quotient of the general population;

(13) Psychoneurotic disability following confinement for treatment in a recognized medical or mental institution for a period in excess of six months;

(14) Hemophilia;

(15) Sickle cell anemia;

(16) Chronic osteomyelitis;

(17) Ankylosis of major weight-bearing joints;

(18) Hyperinsulism;

(19) Muscular dystrophy;

(20) Total occupational loss of hearing as defined in Code Section 34-9-264;

(21) Compressed air sequelae;

(22) Ruptured intervertebral disc; or

(23) Any permanent condition which, prior to the occurrence of the subsequent injury, constitutes a 20 percent impairment of a foot, leg, hand, or arm, or of the body as a whole.



§ 34-9-362. Notice by employer or insurer of claim against fund; request for a hearing

(a) An employer or insurer shall notify the administrator of the fund of any possible claim against the fund as soon as practicable, but in no event later than 78 calendar weeks following the injury or the payment of an amount equivalent to 78 weeks of income or death benefits, whichever occurs last.

(b) The claim must be filed in accordance with the requirements of subsection (a) of this Code section prior to the final settlement of the claim.

(c) Failure to comply with the provisions of subsections (a) and (b) of this Code section will constitute a bar to recovery from the Subsequent Injury Trust Fund.

(d) For those notices of claim filed with the fund on or before July 1, 2006, the employer or insurer shall have until June 30, 2009, to obtain a reimbursement agreement issued by the fund or the claim for reimbursement shall be deemed automatically denied.

(e) For those notices of claim filed with the fund after July 1, 2006, the employer or insurer shall have three years from the date the notice was received by the fund to obtain a reimbursement agreement issued by the fund or the claim for reimbursement shall be deemed automatically denied.

(f) Notwithstanding subsections (d) and (e) of this Code section, if compensability of the underlying workers' compensation claim is at issue before the State Board of Workers' Compensation, then the employer or insurer shall have three years from the date of final adjudication of compensability by the State Board of Workers' Compensation or any appellate court to obtain a reimbursement agreement issued by the fund or the claim for reimbursement shall be deemed automatically denied.

(g) Upon actual or statutory automatic denial pursuant to subsection (d), (e), or (f) of this Code section, the employer or insurer shall have 20 days from the date of denial to request a hearing with the State Board of Workers' Compensation pursuant to Code Section 34-9-100; otherwise recovery shall be barred.



§ 34-9-363. Agreements for reimbursement from fund; hearing by State Board of Workers' Compensation in absence of agreement; compromise settlements

(a) When any employer or insurer and the administrator reach an agreement with respect to reimbursement under this article, it shall be reduced to writing and submitted to the State Board of Workers' Compensation for approval. The board shall consider such an agreement upon receipt thereof and, if it finds it to meet the provisions of this article, shall approve the agreement and issue its order directing the agreed reimbursement.

(b) If the employer or the insurer fails to reach an agreement with the administrator in regard to reimbursement under this article, either party may make application to the State Board of Workers' Compensation for a hearing in regard to the matters at issue. Such matters shall then be determined in the manner provided for other workers' compensation proceedings and appeals.

(c) Failure of an employer or insurer to file for a hearing with the State Board of Workers' Compensation within 90 days after the receipt of a formal denial from the Subsequent Injury Trust Fund shall constitute a bar to recovery from the fund.

(d) The administrator, under the policy or rules and regulations of the board of trustees, shall have the authority to enter into compromise settlements.



§ 34-9-363.1. Duty to notify administrator of proposed settlement agreements after reimbursement agreement has been reached; approval of such settlement agreements

(a) After the employer or insurer and the administrator of the Subsequent Injury Trust Fund reach an agreement with respect to reimbursement and either the reimbursement agreement is approved by the State Board of Workers' Compensation or the State Board of Workers' Compensation otherwise orders reimbursement pursuant to Code Section 34-9-363, the employer or the insurer shall have a continuing obligation to keep the administrator of the Subsequent Injury Trust Fund informed as to any proposed settlement agreement, pursuant to Code Section 34-9-15, between the employee and the employer or the insurer.

(b) The employer or the insurer shall obtain the approval from the administrator of the Subsequent Injury Trust Fund for any and all settlement agreements between the employee and the employer or the insurer in all cases where a reimbursement agreement between the employer or the insurer and the Subsequent Injury Trust Fund exists prior to the submitting of the settlement agreement to the State Board of Workers' Compensation for approval; provided, however, that if the employer or insurer fails to obtain the approval from the administrator of the Subsequent Injury Trust Fund for such a settlement agreement, but the State Board of Workers' Compensation approves such agreement, the reimbursement agreement between the employer or the insurer and the Subsequent Injury Trust Fund shall become null and void, and the State Board of Workers' Compensation shall, upon the petition of the administrator of the Subsequent Injury Trust Fund, issue an order rescinding the reimbursement agreement; provided, further, that nothing in this Code section shall prohibit the parties from reaching a compromise settlement as to reimbursement from the Subsequent Injury Trust Fund, upon approval of the State Board of Workers' Compensation.



§ 34-9-364. Apportionment or denial of reimbursement for expenses paid by employer or insurer

The administrator of the fund may apportion or deny the employer or insurer reimbursement from the fund for medical expense provided by Code Section 34-9-360 where there are clear and unequivocal facts to establish that the subsequent injury to the permanently impaired employee was not caused by or in any way related to the employee's preexisting disability. The apportionment by the administrator shall be subject to the approval of the State Board of Workers' Compensation.



§ 34-9-365. Injuries to which article is applicable

The effective date of this article is March 23, 1977, but it shall apply only to injuries occurring on or after July 1, 1977.



§ 34-9-366. Binding of fund to questions determined in proceedings to which it was not a party

The fund shall not be bound as to any question of law or fact by reason of an award or an adjudication to which it was not a party.



§ 34-9-367. Liability of fund for interest or attorney's fees

The Subsequent Injury Trust Fund shall not be liable for any interest on sums due claiming parties nor shall it be liable for attorney's fees due attorneys of the claiming parties except where it is proven by a preponderance of evidence that the Subsequent Injury Trust Fund has failed or refused to accept a valid claim for reimbursement as provided for under this chapter in whole or in part without reasonable grounds; in such a circumstance, the party seeking reimbursement may be entitled to attorney's fees as provided under subsection (b) of Code Section 34-9-108.



§ 34-9-368. Reimbursement of self-insured employers or insureds; actuarial study required; dissolution of Subsequent Injury Trust Fund

(a) The Subsequent Injury Trust Fund shall not reimburse a self-insured employer or an insurer for a subsequent injury for which a claim is made for an injury occurring after June 30, 2006. The Subsequent Injury Trust Fund shall continue to reimburse self-insured employers or insurers for claims for injuries occurring on and prior to June 30, 2006, which qualify for reimbursement.

(b) Self-insured employers and insurers shall continue to pay assessments pursuant to Code Section 34-9-358 to the extent necessary to fund claims for injuries occurring on and prior to June 30, 2006.

(c) Upon or in contemplation of the final payment of all claims filed for subsequent injuries for which claims are filed for injuries occurring on and prior to June 30, 2006, the board of trustees shall adopt and implement resolutions providing for the final dissolution of the Subsequent Injury Trust Fund. Such resolutions shall become effective when all claims made for injuries occurring on and prior to June 30, 2006, have been fully paid or otherwise resolved and shall include provisions for:

(1) The termination of assessments against insurers or self-insurers;

(2) The pro rata refund of assessments previously collected and unexpended, consistent with the provisions of subsection (f) of Code Section 34-9-358;

(3) The termination of employment of the employees of the fund or the transfer of employment of any employees to any other state agency desiring to accept them;

(4) A final accounting of the financial affairs of the fund; and

(5) The transfer of the books, records, and property of the fund to the custody of the Insurance Department.

Upon the completion of all matters provided for in such resolutions, but not later than December 31, 2023, the Subsequent Injury Trust Fund and the members of its board of trustees shall be discharged from their duties except for such personnel necessary to administer any remaining claims.






Article 10 - Self-Insurers Guaranty Trust Fund

§ 34-9-380. Purpose of article

It is the purpose of this article through the establishment of a guaranty trust fund to provide for the continuation of workers' compensation benefits due and unpaid, excluding penalties, fines, and attorneys' fees assessed against a participant, when such participant becomes an insolvent self-insurer.



§ 34-9-381. Definitions

As used in this article, the term:

(1) "Applicant" means an employee entitled to workers' compensation benefits.

(2) "Board" means the State Board of Workers' Compensation.

(3) "Board of trustees" means the board of trustees of the fund.

(4) "Company" means a corporation, association, partnership, proprietorship, firm, or other form of business organization.

(5) "Fund" means the Self-insurers Guaranty Trust Fund established by this article.

(6) "Insolvent self-insurer" means a self-insurer:

(A) Who files for relief under the federal Bankruptcy Act;

(B) Against whom involuntary bankruptcy proceedings are filed;

(C) For whom a receiver is appointed in a federal or state court of this state or any other jurisdiction;

(D) Who is in default on workers' compensation obligations; or

(E) Who is determined by the board to be in noncompliance with workers' compensation obligations or requirements under the laws of this state and the rules and regulations of the board.

(7) "Participant" means a self-insurer who is a member of the fund.

(8) "Self-insurer" means a private employer, including any hospital authority created pursuant to the provisions of Article 4 of Chapter 7 of Title 31, the "Hospital Authorities Law," that has been authorized to self-insure its payment of workers' compensation benefits pursuant to this chapter. The term "self-insurer" shall not mean or include any of the following:

(A) Any governmental employer authorized by the board to self-insure;

(B) Any employer who elects to group self-insure pursuant to Code Section 34-9-152;

(C) Captive insurers as provided for in Chapter 41 of Title 33;

(D) Any employer who, pursuant to any reciprocal agreements or contracts of indemnity executed prior to March 8, 1960, created funds for the purpose of satisfying the obligations of self-insured employers under this chapter; or

(E) Any individual or company who:

(i) Enters into a contract or agreement with an employer under which the employer outsources its workers' compensation risks, responsibilities, obligations, or liabilities to such individual or company; and

(ii) Pursuant to such contract or agreement, is required to provide workers' compensation benefits to an injured employee even though no common-law master-servant relationship or contract of employment exists between the injured employee and the individual or company providing the benefits.

(9) "Trustee" means a member of the Self-insurers Guaranty Trust Fund board of trustees.



§ 34-9-382. Establishment of Self-insurers Guaranty Trust Fund; use of fund; application to be accepted in fund

(a) There is established a Self-insurers Guaranty Trust Fund for the sole purpose of making payments in accordance with this article. The fund shall be administered by an administrator appointed by the chairperson of the board of trustees with the approval of the board of trustees. All moneys in the fund shall be held in trust and shall not be money or property of the state or the participants and shall be exempt from levy, attachment, garnishment, or civil judgment for any claim or cause of action other than for not making payments in accordance with this article. The fund assets shall be invested only in obligations issued or guaranteed by the United States government.

(b) All returns on investments shall be retained by the fund. The funds of the Self-insurers Guaranty Trust Fund shall be for the purposes of compensating employees or their dependents who are eligible to receive workers' compensation benefits from their employers pursuant to the provisions of this chapter when, pursuant to this Code section, the board has determined that compensation benefits due are unpaid or interrupted due to the insolvency or default of a participant. Moneys in the fund may be used to compensate an employee or his or her dependents for any type of injury or occupational disease or death, including medical or rehabilitation expenses which are compensable under this chapter against a participant, and all claims for related administrative fees, operating costs of the fund, attorneys' fees incurred by the board of trustees or at its direction, and other costs reasonably incurred by the board of trustees. Payment from the Self-insurers Guaranty Trust Fund shall be made in accordance with this chapter.

(c) As a condition of self-insurance, all private employers, except those precluded from membership in the fund pursuant to subsection (d) of this Code section, shall make application to and be accepted in the Self-insurers Guaranty Trust Fund.

(d) Membership in the fund shall not be permitted for any of the following:

(1) Any governmental employer authorized by the board to self-insure;

(2) Any employer who elects to group self-insure pursuant to Code Section 34-9-152;

(3) Captive insurers as provided for in Chapter 41 of Title 33;

(4) Any employer who, pursuant to any reciprocal agreements or contracts of indemnity executed prior to March 8, 1960, created funds for the purpose of satisfying the obligations of self-insured employers under this chapter; or

(5) Any individual or company who:

(A) Enters into a contract or agreement with an employer under which the employer outsources its workers' compensation risks, responsibilities, obligations, or liabilities to such individual or company; and

(B) Pursuant to such contract or agreement, is required to provide workers' compensation benefits to an injured employee even though no common-law master-servant relationship or contract of employment exists between the injured employee and the individual or company providing the benefits.



§ 34-9-383. Membership of board of trustees of fund

(a) Each member of the board of trustees shall be an employee of a participant. The board of trustees shall consist of a chairperson and six trustees elected by the participants. The board of trustees shall initially be appointed by the Governor not later than August 1, 1990. Three of the initial trustees shall be appointed for terms of office which shall end on January 1, 1993, and the chairperson and the three other initial trustees shall be appointed for terms of office which shall end on January 1, 1995. Thereafter, each trustee shall be elected to a four-year term and shall continue to serve unless otherwise ineligible under subsection (b) of this Code section. No later than 90 days prior to the end of any member's term of office, the chairperson shall select a nominating committee from among the participants to select candidates for election by the participants for the following term. In the event the chairperson fails to complete his or her term of office, a successor shall be elected by the board of trustees to fill the unexpired term of office.

(b) A vacancy in the office of any elected member of the board of trustees shall occur upon the member's resignation, death, or conviction of a felony or when the trustee's employer no longer qualifies as a self-insured participant or the trustee is no longer an employee of a participant. The board of trustees may remove any trustee from office on a formal finding of incompetence, neglect of duty, or malfeasance in office. Within 30 days after the office of any elected member becomes vacant for any reason, the board of trustees shall elect a successor to fill that office for the unexpired term. Failure to fill the vacant office shall not invalidate any action taken by the board of trustees provided that said action is taken pursuant to an affirmative vote of not less than four trustees.



§ 34-9-384. General powers of board of trustees

The board of trustees shall possess all powers necessary and convenient to accomplish the objectives prescribed by this article, including, but not limited to, the following:

(1) Not later than 90 days from its appointment, the board of trustees must make and submit to the board for approval such bylaws, rules, regulations, and resolutions as are necessary to carry out its responsibilities, including, but not limited to, the establishment of an application fee. The board of trustees may carry out its responsibilities directly or by contract or other instrument and may purchase such services, borrow money, purchase excess or liability insurance, levy penalties, fines, and assessments and collect such funds as it deems necessary to effectuate its activities and protect the members of the board of trustees and its administrator, agents, and employees. The board of trustees shall appoint, retain, and employ such persons as it deems necessary to achieve the purposes of the board of trustees. All expenses incurred pursuant to this provision shall be paid from the fund;

(2) (A) The board of trustees shall meet not less than quarterly and shall meet at other times upon the call of the chairperson, issued to the trustees in writing not less than 48 hours prior to the day and hour of the meeting, or upon a request for a meeting presented in writing to the chairperson not less than 72 hours prior to the proposed day and hour of the meeting and signed by at least a majority of the trustees, whereupon the chairperson shall provide notice issued in writing to the trustees not less than 48 hours prior to the meeting and shall convene the meeting at the time and place stated in the request.

(B) Any trustee may participate in a meeting of the board of trustees by telephone conference or similar communications technology which allows all individuals participating in the meeting to hear and speak with each other. Participation in a meeting pursuant to this subparagraph shall constitute presence in person at such meeting.

(3) Four trustees shall constitute a quorum to transact business at any meeting, and the affirmative vote of four trustees shall be necessary for any action taken by the board of trustees. No vacancy shall otherwise impair the rights of the remaining trustees to exercise all of the powers of the board of trustees;

(4) The board of trustees shall serve without compensation, but each member shall be entitled to be reimbursed for necessary and actual expenses incurred in the discharge of his or her official duties; and

(5) The board of trustees shall have the right to bring and defend actions only in the name of the fund. The administrator, the trustees, and the trustees' employers, agents, and employees shall not be liable jointly or individually for matters arising from or out of their conduct of the affairs of the fund while acting in the scope of their employment.



§ 34-9-385. Bankruptcy of participants

(a) Any participant who files for relief under the federal Bankruptcy Act or against whom bankruptcy proceedings are filed or for whom a receiver is appointed shall file written notice of such fact with the board and the board of trustees within 30 days of the occurrence of such event.

(b) Any individual who files an application for adjustment of a claim against a participant who is or becomes an insolvent self-insurer shall file a written notice of such participant's status with the board and the board of trustees within 30 days of such individual having knowledge of the participant becoming an insolvent self-insurer.

(c) Upon receipt of any notice as provided in subsection (a) or (b) of this Code section, the board shall determine whether the participant is an insolvent self-insurer. Such determination shall be made within a reasonable time after the date the board and board of trustees receive notification as provided in subsection (a) or (b) of this Code section.

(d) When a participant is determined to be an insolvent self-insurer, the board of trustees is empowered to and shall assume on behalf of the participant its outstanding workers' compensation obligations excluding penalties, fines, and claimant's attorneys' fees assessed against the participant pursuant to subsection (b) of Code Section 34-9-108 and shall take all steps necessary to collect, recover, and enforce all outstanding security, indemnity, insurance, or bonds furnished by such participant guaranteeing the payment of compensation provided in this chapter for the purpose of paying outstanding and continuing obligations of the participant. The board of trustees shall convert and deposit into a separate account established within the fund such security and any amounts received under agreements of surety, guaranty, insurance, or otherwise on behalf of the participant. Any amounts remaining from such security, indemnity, insurance, bonds, guaranties, and sureties, following payment of all compensation costs and related administrative expenses and fees of the board of trustees including attorneys' fees, and following collection of all amounts assessed and received pursuant to subsections (a) and (d) of Code Section 34-9-121 and any applicable rule of the board may be refunded by the fund as directed by the board of trustees, subject to the approval of the board, to the appropriate party one year from the date of final payment and closure of all claims, provided no outstanding self-insured liabilities remain against the fund and all applicable statutes of limitation have run.

(e) The fund shall be a party in interest in all proceedings involving workers' compensation claims against a participant whose workers' compensation obligations are to be paid or assumed by the fund and shall be subrogated to the rights of the participant. In such proceedings the fund shall assume and may exercise all rights and defenses of the participant, including, but not limited to:

(1) The right to appear, defend, and appeal claims;

(2) The right to receive notice of, investigate, adjust, compromise, settle, and pay claims; and

(3) The right to investigate, handle, and controvert claims.

(f) In any proceeding in bankruptcy in which the payment of benefits has been stayed, the board of trustees, through a designated representative, may appear and move to lift the stay so that the orderly administration of claims can proceed. The fund shall be subrogated to the rights and claims of any claimant against a participant to the extent of the payments made by the fund to the claimant and may pursue recovery against the participant to the extent of the claims paid or to be paid.

(g) The board of trustees shall notify all employees who have pending claims against a participant for workers' compensation benefits which are subject to the provisions of this article of the name, address, and telephone number of the party administering and defending their claim.

(h) The board may, in its discretion, direct that the Self-insurers Guaranty Trust Fund honor and pay, in whole or in part, the contractual fee arrangement between an attorney and a claimant pursuant to subsection (a) of Code Section 34-9-108, provided that application to honor the fee arrangement is made after notice pursuant to subsection (g) of this Code section and subject to consideration of objections by any party.

(i) No provision of this Code section shall impair any claims in the insolvent self-insurer's bankruptcy by the board of trustees, any employee, or any provider of services related to the insolvent self-insurer's workers' compensation obligations, to the extent those claims remain unpaid, including but not limited to medical providers or attorneys representing either the insolvent self-insurer or claimants.



§ 34-9-386. Assessment of participants; liability of fund and participants for claims; revocation of participant's authority to be self-insured

(a) (1) The board of trustees shall, commencing January 1, 1991, assess each participant in accordance with paragraph (2) of this subsection. Upon reaching a funded level of $15 million net of all liabilities, all annual assessments against participants who have paid at least three prior assessments shall cease except as specifically provided in paragraph (4) of this subsection.

(2) Assessment for each new participant in the first calendar year of participation shall be $8,000.00. Thereafter, assessments shall be in accordance with paragraphs (3) and (4) of this subsection.

(3) After the first calendar year of participation, the annual assessment of each participant shall be made on the basis of a percentage of the total of indemnity and medical benefits paid by, or on behalf of, the participant during the previous calendar year. Except as provided in paragraph (2) of this subsection for the first calendar year of participation and paragraph (4) of this subsection, a participant will be assessed 1.5 percent of the medical and indemnity benefits paid by that participant during the previous calendar year or $2,000.00, whichever is greater. The maximum amount of annual assessments under this paragraph, not including those special assessments provided for in paragraph (4) of this subsection, in any calendar year against a participant shall be $8,000.00.

(4) If the fund is reduced to an amount below $5 million net of all liabilities as the result of the payment of claims, the administration of claims, or the costs of administration of the fund, the board of trustees may levy a special assessment against participants upon approval by the board, according to the same procedure for assessment set forth in paragraph (3) of this subsection, in an amount sufficient to increase the funded level to $5 million net of all liabilities; provided, however, that such special assessment in any calendar year against any one participant shall not exceed $8,000.00.

(5) Funds obtained by such assessments shall be used only for the purposes set forth in this article and shall be deposited upon receipt by the board of trustees into the fund. If payment of any assessment, penalty, or fine made under this article is not made within 30 days of the sending of the notice to the participant, the board of trustees is authorized to do any or all of the following:

(A) Levy fines or penalties;

(B) Proceed in court for judgment against the participant, including the amount of the assessment, fines, penalties, the costs of suit, interest, and reasonable attorneys' fees;

(C) Proceed directly against the security pledged by the participant for the collection of same; or

(D) Seek revocation of the participant's self-insured status.

(b) (1) The fund shall be liable for claims arising out of injuries occurring after January 1, 1991; provided, however, that no claim may be asserted against the fund until the funding level has reached $1.5 million.

(2) All active participants shall be required to maintain surety bonds or the board of trustees may, in its discretion, accept an irrevocable letter of credit in the amount of no less than $250,000.00. In addition, each active participant shall be required to purchase excess insurance for statutory limits with a self-insured retention specified by the board, and the excess policy shall include the bankruptcy endorsement required by the board and board of trustees. For participants who are no longer active, security in an amount commensurate with their remaining exposure, as determined by the board, shall be required until all self-insured claims have been closed and all applicable statutes of limitation have run.

(c) A participant who ceases to be a self-insurer shall be liable for any and all assessments, penalties, and fines made pursuant to this Code section for so long as indemnity or medical benefits are paid for claims which originated when the participant was a self-insurer. Assessments of such a participant shall be based on the indemnity and medical benefits paid by the participant during the previous calendar year.

(d) Upon refusal to pay assessments, penalties, or fines to the fund or upon refusal to comply with a board order, the fund may treat the self-insurer as being in default with this chapter and the self-insurer shall be subject to revocation of its board authorization to self-insure and forfeiture of its security.



§ 34-9-387. Reimbursement and security deposit from participant for compensation obligations

(a) The board of trustees shall have the right and duty to obtain reimbursement from any participant for payment of compensation obligations in the amount of the participant's compensation obligations assumed by the board of trustees and paid from the fund by the board of trustees as directed by the board, including, but not limited to, claims for all benefits and reasonable administrative and legal costs. The amount of the claims for reimbursement of reasonable administrative and legal costs shall be subject to the approval of the board of trustees.

(b) The board of trustees shall have the right and obligation to use the security deposit of any participant, its excess insurance coverage, and of any other guarantee to pay the participant's workers' compensation obligation assumed by the board of trustees, including reasonable administrative and legal costs. The amount of the claims for reimbursement of reasonable administrative and legal costs shall be subject to the approval of the board of trustees.

(c) The board of trustees shall be a party in interest in any action or proceeding to obtain the security deposit of a participant for the payment of the participant's compensation obligations, in any action or proceeding under the participant's excess insurance policy, and in any other action or proceeding to enforce an agreement of any security deposit or captive or excess insurance carrier and from any other guarantee to satisfy such obligations. The fund is authorized to file a claim against an insolvent participant or the participant's agents and seek reimbursement for any payments made by the fund on behalf of the participant pursuant to this chapter. The fund is subrogated to the claim of any employee whose benefits are paid by the fund. Further, the fund shall have a lien against any reimbursement payments the participant is entitled to from the Subsequent Injury Trust Fund in an amount equal to the payments made by the fund to satisfy the participant's liability for workers' compensation benefits.



§ 34-9-388. Reports of participant's insolvency; participant's audits; review of applications for self-insurance and recommendations thereon

(a) It shall be the duty of the board to report to the board of trustees when the board has reasonable cause to believe that any participant examined or being examined may be in danger of insolvency.

(b) The board shall, at the inception of a participant's self-insured status and at least annually thereafter, so long as the participant remains self-insured, furnish the board of trustees with a complete, original bound copy of each participant's audited annual financial statement performed in accordance with generally accepted accounting standards by an independent certified public accounting firm, three to five years of loss history, name of the individual or company to administer claims, and any other pertinent information submitted to the board to authenticate the participant's self-insured status. The board of trustees may contract for the services of a qualified certified public accountant or firm to review, analyze, and make recommendations on these documents. All financial information submitted by a participant shall be considered confidential and not public information.

(c) The board of trustees shall make reports and recommendations to the board upon any matter germane to the solvency, liquidation, or rehabilitation of any participant. The board of trustees shall examine the same documents as required in subsection (b) of this Code section. Such reports and recommendations shall not be considered public documents.

(d) The board of trustees shall have the authority to review all applications for self-insurance and shall make recommendations to the board concerning the acceptance of the prospective self-insurer. If the board rejects in part or in whole the recommendations of the board of trustees, the board shall give written notice to the board of trustees ten days prior to accepting the application for self-insurance.



§ 34-9-389. State absolved of responsibility for debts incurred under fund

The State of Georgia shall not be responsible for any debts incurred as a result of the operation or administration of this fund.






Article 11 - Drug-Free Workplace Programs

§ 34-9-410. Legislative intent

It is the intent of the General Assembly to promote drug-free workplaces in order that employers in this state be afforded the opportunity to maximize their levels of productivity, enhance their competitive positions in the marketplace, and reach their desired levels of success without experiencing the costs, delays, and tragedies associated with work related accidents resulting from substance abuse by employees.



§ 34-9-411. Definitions

As used in this article, the term:

(1) "Alcohol" means ethyl alcohol, hydrated oxide of ethyl, or spirits of wine, from whatever source or by whatever process produced.

(2) "Chain of custody" means the methodology of tracking specified materials, specimens, or substances for the purpose of maintaining control and accountability from initial collection to final disposition for all such materials, specimens, or substances and providing for accountability at each stage in handling, testing, and storing materials, specimens, or substances and reporting test results.

(3) "Confirmation test," "confirmed test," or "confirmed substance abuse test" means a second analytical procedure used to identify the presence of a specific drug or metabolite in a specimen. The confirmation test must be different in scientific principle from that of the initial test procedure. This confirmation method must be capable of providing requisite specificity, sensitivity, and quantitative accuracy.

(4) "Drug" means amphetamines, cannabinoids, cocaine, phencyclidine (PCP), methadone, methaqualene, opiates, barbiturates, benzodiazepines, propoxyphene, or a metabolite of any such substances. An employer may test an individual for any or all of these.

(5) "Employee" means any person who works for salary, wages, or other remuneration for an employer.

(6) (A) "Employee Assistance Program" means a worksite focused program designed to assist:

(i) Employer work organizations in addressing employee productivity issues; and

(ii) Employee clients in the identification and resolution of job performance problems associated with employees impaired by personal concerns, including, but not limited to, health, marital, family, financial, alcohol, drug, legal, emotional, stress, or other personal issues that may affect job performance.

(B) A minimum level of core services must include consultation and training and assistance to work organization leadership in policy development, organizational development, and critical incident management; professional, confidential, appropriate, and timely problem assessment services; constructive intervention and short-term problem resolution; referrals for appropriate diagnosis, treatment, and assistance; follow-up, monitoring, and case management with providers and insurers; employee education and supervisory training; and quality assurance.

(C) An optimum level of core services must include, in addition to the minimum level core services, the designation of an individual who shall be responsible to administer the employer's Employee Assistance Program and to certify that the employer work organization's drug-free workplace program contains all elements of the drug-free workplace program required by Code Section 34-9-413 and that such program satisfies the annual certification requirements of Code Section 34-9-421; provided, however, that such individual shall have training and experience with Employee Assistance Programs in accordance with rules and regulations prescribed by the State Board of Workers' Compensation.

(7) "Employer" means a person or entity that is subject to the provisions of this chapter but shall not include the state or any department, agency, or instrumentality of the state; any county; any county or independent school system; any municipal corporation; or any employer which is self-insured for the purposes of this chapter.

(7.1) "Employer member of a group self-insurance fund" means any employer who is a member of a fund certified pursuant to Code Section 34-9-153.

(8) "Initial test" means a sensitive, rapid, and reliable procedure to identify negative and presumptive positive specimens. All initial tests shall use an immunoassay procedure or an equivalent procedure or shall use a more accurate scientifically accepted method approved by the National Institute on Drug Abuse as such more accurate technology becomes available in a cost-effective form.

(9) "Job applicant" means a person who has applied for a position with an employer and has been offered employment conditioned upon successfully passing a substance abuse test and may have begun work pending the results of the substance abuse test.

(10) "Nonprescription medication" means a drug or medication authorized pursuant to federal or state law for general distribution and use without a prescription in the treatment of human disease, ailments, or injuries.

(11) "Prescription medication" means a drug or medication lawfully prescribed by a physician for an individual and taken in accordance with such prescription.

(12) "Reasonable suspicion testing" means substance abuse testing based on a belief that an employee is using or has used drugs or alcohol in violation of the employer's policy drawn from specific objective and articulable facts and reasonable inferences drawn from those facts in light of experience. Among other things, such facts and inferences may be based upon, but not limited to, the following:

(A) Observable phenomena while at work such as direct observation of substance abuse or of the physical symptoms or manifestations of being impaired due to substance abuse;

(B) Abnormal conduct or erratic behavior while at work or a significant deterioration in work performance;

(C) A report of substance abuse provided by a reliable and credible source;

(D) Evidence that an individual has tampered with any substance abuse test during his or her employment with the current employer;

(E) Information that an employee has caused or contributed to an accident while at work; or

(F) Evidence that an employee has used, possessed, sold, solicited, or transferred drugs while working or while on the employer's premises or while operating the employer's vehicle, machinery, or equipment.

(13) "Rehabilitation program" means an established program capable of providing expert identification, assessment, and resolution of employee drug or alcohol abuse in a confidential and timely service. This service shall in all cases be provided by persons licensed or appropriately certified as health professionals to provide drug or alcohol rehabilitative services.

(13.1) "Self-insured employer" means any employer certified pursuant to Code Section 34-9-127.

(14) "Specimen" means tissue, blood, breath, urine, or other product of the human body capable of revealing the presence of drugs or their metabolites or of alcohol.

(15) "Substance" means drugs or alcohol.

(16) "Substance abuse test" or "test" means any chemical, biological, or physical instrumental analysis administered for the purpose of determining the presence or absence of a drug or its metabolites or of alcohol.

(17) "Threshold detection level" means the level at which the presence of a drug or alcohol can be reasonably expected to be detected by an initial and confirmatory test performed by a laboratory meeting the standards specified in this article. The threshold detection level indicates the level at which a valid conclusion can be drawn that the drug or alcohol is present in the employee's specimen.



§ 34-9-412. Insurance premium discount

If an employer work organization implements a drug-free workplace program substantially in accordance with subsections (a) and (b) of Code Section 34-9-413, the employer work organization shall qualify for certification for a premium discount under such employer's workers' compensation insurance policy as provided in Code Section 33-9-40.2.



§ 34-9-412.1. Certification

A self-insured employer or an employer member of a group self-insurance fund who implements a drug-free workplace program substantially in accordance with Code Section 34-9-413 and who complies with all other provisions of this article required of employers in order to qualify for insurance premium discounts shall be certified by the State Board of Workers' Compensation as having a drug-free workplace program in compliance with this article.



§ 34-9-413. Elements of program; applicable confidentiality standards

(a) A drug-free workplace program must contain the following elements:

(1) Written policy statement as provided in Code Section 34-9-414;

(2) Substance abuse testing as provided in Code Section 34-9-415;

(3) Resources of employee assistance providers maintained in accordance with Code Section 34-9-416;

(4) Employee education as provided in Code Section 34-9-417; and

(5) Supervisor training in accordance with Code Section 34-9-418.

(b) In addition to the requirements of subsection (a) of this Code section, a drug-free workplace program must be implemented in compliance with the confidentiality standards provided in Code Section 34-9-420.

(c) A drug-free workplace program may offer and include the optimum level core services as described in subparagraph (C) of paragraph (6) of Code Section 34-9-411.



§ 34-9-414. Notice of testing; written policy statement

(a) One time only, prior to testing, all employees and job applicants for employment must be given a notice of testing. In addition, all employees must be given a written policy statement from the employer which contains:

(1) A general statement of the employer's policy on employee substance abuse which shall identify:

(A) The types of testing an employee or job applicant may be required to submit to, including reasonable suspicion or other basis used to determine when such testing will be required; and

(B) The actions the employer may take against an employee or job applicant on the basis of a positive confirmed test result;

(2) A statement advising an employee or job applicant of the existence of this article;

(3) A general statement concerning confidentiality;

(4) The consequences of refusing to submit to a drug test;

(5) A statement advising an employee of the Employee Assistance Program, if the employer offers such program, or advising the employee of the employer's resource file of assistance programs and other persons, entities, or organizations designed to assist employees with personal or behavioral problems;

(6) A statement that an employee or job applicant who receives a positive confirmed test result may contest or explain the result to the employer within five working days after written notification of the positive test result; and

(7) A statement informing an employee of the provisions of the federal Drug-Free Workplace Act or Chapter 23 of Title 45, the "Drug-free Public Work Force Act of 1990," if applicable to the employer.

(b) An employer not having a substance abuse testing program in effect on July 1, 1993, shall ensure that at least 60 days elapse between a general one-time notice to all employees that a substance abuse testing program is being implemented and the beginning of the actual testing. An employer having a substance abuse testing program in place prior to July 1, 1993, shall not be required to provide a 60 day notice period.

(c) An employer shall include notice of substance abuse testing on vacancy announcements for those positions for which testing is required. A notice of the employer's substance abuse testing policy must also be posted in an appropriate and conspicuous location on the employer's premises, and copies of the policy must be made available for inspection by the employees or job applicants of the employer during regular business hours in the employer's personnel office or other suitable locations.



§ 34-9-415. Conduct of testing; types of tests; random testing; procedures for specimen collection and testing; laboratory qualifications, procedures, and reports; confirmation tests

(a) All testing conducted by an employer shall be in conformity with the standards and procedures established in this article and all applicable rules adopted by the State Board of Workers' Compensation pursuant to this article. However, an employer shall not have a legal duty under this article to request an employee or job applicant to undergo testing.

(b) An employer is required to conduct the following types of tests in order to qualify for the workers' compensation insurance premium discounts provided under Code Section 34-9-412 and Code Section 33-9-40.2:

(1) An employer must require job applicants to submit to a substance abuse test after extending an offer of employment. Testing at the employer worksite with on-site testing kits that satisfy testing criteria in this article shall be deemed suitable and acceptable postoffer testing. Limited testing of job applicants by an employer shall qualify under this paragraph if such testing is conducted on the basis of reasonable classifications of job positions;

(2) An employer must require an employee to submit to reasonable suspicion testing;

(3) An employer must require an employee to submit to a substance abuse test if the test is conducted as part of a routinely scheduled employee fitness-for-duty medical examination that is part of the employer's established policy or that is scheduled routinely for all members of an employment classification or group;

(4) If the employee in the course of employment enters an Employee Assistance Program or a rehabilitation program as the result of a positive test, the employer must require the employee to submit to a substance abuse test as a follow-up to such program. However, if an employee voluntarily entered the program, follow-up testing is not required. If follow-up testing is conducted, the frequency of such testing shall be at least once a year for a two-year period after completion of the program and advance notice of the testing date shall not be given to the employee;

(5) If the employee has caused or contributed to an on the job injury which resulted in a loss of worktime, the employer must require the employee to submit to a substance abuse test; and

(6) Urinalysis conducted by laboratories, testing at the employer worksite with on-site testing kits, or use of oral testing that satisfies testing criteria in this article shall be deemed suitable and acceptable substance abuse testing.

(c) Nothing in this Code section shall prohibit a private employer from conducting random testing or other lawful testing of employees.

(d) All specimen collection and testing under this Code section shall be performed in accordance with the following procedures:

(1) A specimen shall be collected with due regard to the privacy of the individual providing the specimen and in a manner reasonably calculated to prevent substitution or contamination of the specimen;

(2) Specimen collection shall be documented, and the documentation procedures shall include:

(A) Labeling of specimen containers so as to reasonably preclude the likelihood of erroneous identification of test results; and

(B) An opportunity for the employee or job applicant to record any information he or she considers relevant to the test, including identification of currently or recently used prescription or nonprescription medication or other relevant medical information. The providing of information shall not preclude the administration of the test, but shall be taken into account in interpreting any positive confirmed results;

(3) Specimen collection, storage, and transportation to the testing site shall be performed in a manner which will reasonably preclude specimen contamination or adulteration;

(4) Each initial test conducted under this Code section shall be conducted by a laboratory as described in subsection (e) of this Code section or conducted using an on-site testing kit or oral testing that satisfies the testing criteria in this article. Each confirmation test conducted under this Code section, not including the taking or collecting of a specimen to be tested, shall be conducted by a laboratory as described in subsection (e) of this Code section;

(5) A specimen for a test may be taken or collected by any of the following persons:

(A) A physician, a physician assistant, a registered professional nurse, a licensed practical nurse, a nurse practitioner, or a certified paramedic who is present at the scene of an accident for the purpose of rendering emergency medical service or treatment;

(B) A qualified person certified or employed by a laboratory certified by the National Institute on Drug Abuse, the College of American Pathologists, or the Georgia Department of Community Health;

(C) A qualified person certified or employed by a collection company;

(D) For the purpose of a pre-job offer screening only, a person trained and qualified to conduct on-site testing; or

(E) For the purpose of a pre-job offer screening only, a person trained and qualified to conduct oral testing, if an oral test is used;

(6) Within five working days after receipt of a positive confirmed test result from the laboratory, an employer shall inform an employee or job applicant in writing of such positive test result, the consequences of such results, and the options available to the employee or job applicant;

(7) The employer shall provide to the employee or job applicant, upon request, a copy of the test results;

(8) An initial test having a positive result must be confirmed by a confirmation test conducted in a laboratory in accordance with the requirements of this article;

(9) An employer who performs drug testing or specimen collection shall use chain of custody procedures to ensure proper record keeping, handling, labeling, and identification of all specimens to be tested. This requirement shall apply to all specimens, including specimens collected using on-site testing kits;

(10) An employer shall pay the cost of all drug tests, initial and confirmation, which the employer requires of employees;

(11) An employee or job applicant shall pay the cost of any additional tests not required by the employer; and

(12) If testing is conducted based on reasonable suspicion, the employer shall promptly detail in writing the circumstances which formed the basis of the determination that reasonable suspicion existed to warrant the testing. A copy of this documentation shall be given to the employee upon request and the original documentation shall be kept confidential by the employer pursuant to Code Section 34-9-420 and retained by the employer for at least one year.

(e) (1) No laboratory may analyze initial or confirmation drug specimens unless:

(A) The laboratory is approved by the National Institute on Drug Abuse or the College of American Pathologists;

(B) The laboratory has written procedures to ensure the chain of custody; and

(C) The laboratory follows proper quality control procedures including, but not limited to:

(i) The use of internal quality controls including the use of samples of known concentrations which are used to check the performance and calibration of testing equipment and periodic use of blind samples for overall accuracy;

(ii) An internal review and certification process for drug test results conducted by a person qualified to perform that function in the testing laboratory;

(iii) Security measures implemented by the testing laboratory to preclude adulteration of specimens and drug test results; and

(iv) Other necessary and proper actions taken to ensure reliable and accurate drug test results.

(2) A laboratory shall disclose to the employer a written test result report within seven working days after receipt of the sample. All laboratory reports of a substance abuse test result shall, at a minimum, state:

(A) The name and address of the laboratory which performed the test and the positive identification of the person tested;

(B) Positive results on confirmation tests only, or negative results, as applicable;

(C) A list of the drugs for which the drug analyses were conducted; and

(D) The type of tests conducted for both initial and confirmation tests and the minimum cut-off levels of the tests.

No report shall disclose the presence or absence of any drug other than a specific drug and its metabolites listed pursuant to this article.

(3) Laboratories shall provide technical assistance to the employer, employee, or job applicant for the purpose of interpreting any positive confirmed test results which could have been caused by prescription or nonprescription medication taken by the employee or job applicant.

(f) If an initial drug test is negative, the employer may in its sole discretion seek a confirmation test. Only laboratories as described in subsection (e) of this Code section shall conduct confirmation drug tests.

(g) All positive initial tests, regardless of the testing methodology used, shall be confirmed using the gas chromatography/mass spectrometry (GC/MC) method or an equivalent or more accurate scientifically accepted methods approved by the National Institute on Drug Abuse as such technology becomes available in a cost-effective form.



§ 34-9-416. Employee Assistance Programs

(a) If an employer has an Employee Assistance Program, the employer must inform the employee of the benefits and services of the Employee Assistance Program. In addition, the employer must provide the employee with notice of the policies and procedures regarding access to and utilization of the program.

(b) If an employer does not have an Employee Assistance Program, the employer must maintain a resource file of providers of other employee assistance including drug and alcohol abuse programs, mental health providers, and other persons, entities, or organizations available to assist employees with personal or behavioral problems and must notify the employee in writing of the availability of this resource file. In addition, the employer shall post in a conspicuous place a current listing of providers of employee assistance in the area. Such listing of available providers shall be reviewed and updated by the employer during the month of July of each year at which time the employer shall, when necessary, correct and revise information on all providers listed. Employers shall take reasonable care to identify appropriate providers and supply accurate telephone and address information on the posted listing of providers at all times.



§ 34-9-417. Education program on substance abuse

(a) During the initial year of certification as provided in Code Section 34-9-412.1, an employer must provide all employees with a semiannual education program on substance abuse, in general, and its effects on the workplace, specifically. During the initial year, the first hour of the education program must include but is not limited to the following information:

(1) The explanation of the disease model of addiction for alcohol and drugs;

(2) The effects and dangers of the commonly abused substances in the workplace; and

(3) The company's policies and procedures regarding substance abuse in the workplace and how employees who wish to obtain substance abuse treatment can do so.

(b) During the second and any consecutive subsequent years of certification, an employer must provide all employees with an annual education program.



§ 34-9-418. Supervisor training on substance abuse

(a) During the initial year of certification as provided in Code Section 34-9-412.1 and in addition to the education program provided in Code Section 34-9-417, an employer must provide all supervisory personnel with a minimum of two hours of supervisor training, which must include but is not limited to the following information:

(1) How to recognize signs of employee substance abuse;

(2) How to document and corroborate signs of employee substance abuse; and

(3) How to refer substance abusing employees to the proper treatment providers.

(b) During the second and any consecutive subsequent years of certification, an employer must provide all supervisory personnel with a minimum of one hour of such supervisory training.



§ 34-9-419. Physician-patient relationship not created; authorized work rules; applicability of article; medical screening or other tests authorized; employer not required to establish program

(a) No physician-patient relationship is created between an employee or job applicant and an employer, medical review officer, or any person performing or evaluating a drug test solely by the establishment, implementation, or administration of a drug-testing program.

(b) Nothing in this article shall be construed to prevent an employer from establishing reasonable work rules related to employee possession, use, sale, or solicitation of drugs, including convictions for drug related offenses, and taking action based upon a violation of any of those rules.

(c) Nothing in this article shall be construed to operate retroactively, and nothing in this article shall abrogate the right of an employer under state or federal law to conduct drug tests, or implement employee drug-testing programs; provided, however, only those programs that meet the criteria outlined in this article qualify for reduced workers' compensation insurance premiums under Code Section 33-9-40.2.

(d) Nothing in this article shall be construed to prohibit an employer from conducting medical screening or other tests required, permitted, or not disallowed by any statute, rule, or regulation for the purpose of monitoring exposure of employees to toxic or other unhealthy materials in the workplace or in the performance of job responsibilities. Such screening or tests shall be limited to the specific materials expressly identified in the statute, rule, or regulation, unless prior written consent of the employee is obtained for other tests.

(e) No cause of action shall arise in favor of any person based upon the failure of an employer to establish or conduct a program or policy for substance abuse testing.



§ 34-9-420. Confidentiality of information

(a) All information, interviews, reports, statements, memoranda, and test results, written or otherwise, received by the employer through a substance abuse testing program are confidential communications, but may be used or received in evidence, obtained in discovery, or disclosed in any civil or administrative proceeding, except as provided in subsection (d) of this Code section.

(b) Employers, laboratories, medical review officers, employee assistance programs, drug or alcohol rehabilitation programs, and their agents who receive or have access to information concerning test results shall keep all information confidential. Release of such information under any other circumstance shall be solely pursuant to a written consent form signed voluntarily by the person tested, unless such release is compelled by an agency of the state or a court of competent jurisdiction or unless deemed appropriate by a professional or occupational licensing board in a related disciplinary proceeding. The consent form must contain at a minimum:

(1) The name of the person who is authorized to obtain the information;

(2) The purpose of the disclosure;

(3) The precise information to be disclosed;

(4) The duration of the consent; and

(5) The signature of the person authorizing release of the information.

(c) Information on test results shall not be released or used in any criminal proceeding against the employee or job applicant. Information released contrary to this subsection shall be inadmissible as evidence in any such criminal proceeding.

(d) Nothing contained in this article shall be construed to prohibit the employer or laboratory conducting a test from having access to employee test information when consulting with legal counsel when the information is relevant to its defense in a civil or administrative matter.



§ 34-9-421. Rules and regulations

The State Board of Workers' Compensation shall promulgate by rule or regulation procedures and forms for the certification of employers who establish and maintain a drug-free workplace which complies with the provisions of this article. The board shall be authorized to charge a fee for the certification of a drug-free workplace program in an amount which shall approximate the administrative costs to the board of such certification. Certification of an employer shall be required for each year in which a premium discount is granted. The State Board of Workers' Compensation shall be authorized to promulgate rules and regulations necessary for the implementation of this article.






Article 12 - Work Based Learning Employer

§ 34-9-430. Definitions

As used in this article, the term:

(1) "Employer" means a person or entity that is subject to the provisions of this chapter but shall not include the state or any department, agency, or instrumentality of the state; any county; any county or independent school system; any municipal corporation; or any employer which is self-insured for the purposes of this chapter.

(2) "Employer member of a group self-insurance fund" means any employer who is a member of a fund certified pursuant to Code Section 34-9-153.

(3) "Self-insured employer" means any employer certified pursuant to Code Section 34-9-127.

(4) "Work based learning coordinator" means a school employee who coordinates and supervises students in work based learning placements.

(5) "Work based learning employer" means an employer who provides work based learning placements in accordance with this article.

(6) "Work based learning placement" or "placement" means an arrangement between a business or industry partner and a local school system in which students are released for a portion of the school day for structured learning at an employer's job site in either a paid or unpaid position while receiving academic credit. Work based learning placements include, but are not limited to, employability skill development, service learning, cooperative education, internship, youth apprenticeship, and clinical experiences.

(7) "Work based learning student" means a student age 16 or older in a work based learning placement for an employer.



§ 34-9-431. Certification of work based learning employer; requirements

(a) A work based learning employer that has been certified pursuant to this Code section may be eligible for a premium discount under such employer's workers' compensation insurance policy pursuant to Code Section 33-9-40.3.

(b) The State Board of Education shall certify to the State Board of Workers' Compensation that a work based learning employer meets the following requirements:

(1) Enters into a training agreement with one or more work based learning students, the student's parent or guardian, and the school's work based learning coordinator;

(2) Develops, in conjunction with the school's work based learning coordinator, a detailed training plan for the work based learning student that focuses on development of technical skills and employability skills;

(3) Assigns a mentor to the work based learning student and assist in monitoring the progress of such student;

(4) Provides workers' compensation insurance coverage for the work based learning student;

(5) Complies with all federal, state, and local laws and regulations regarding the employment of students; and

(6) Complies with the rules and regulations of the State Board of Education.



§ 34-9-432. Certification of compliance

A self-insured employer or an employer member of a group self-insurance fund that provides work based learning placements for one or more work based learning students substantially in accordance with Code Section 34-9-431 and that complies with all other provisions of this article required of employers in order to qualify for insurance premium discounts may be certified by the State Board of Education to the State Board of Workers' Compensation as a work based learning employer in compliance with this article.









Chapter 10 - Labor Pools

§ 34-10-1. Definitions

As used in this chapter, the term:

(1) "Hazardous chemical" means any chemical, which is a physical hazard or a health hazard, as those terms are defined in Code Section 45-22-2.

(2) "Labor pool" means a business entity which operates by:

(A) Contracting with other entities or persons to supply them with temporary employees for short-term assignments of casual labor;

(B) Hiring persons to fulfill these contracts for short-term assignments of casual labor; and

(C) Employing each individual employee no longer than the time period required to complete the assignment for which that individual employee was hired, although an individual may be eligible for rehire when additional temporary assignments are available.

A business entity which fulfills any contracts in accordance with this paragraph is a labor pool, even if the entity also conducts other business.

(3) "Labor pool" does not include a temporary help service that requires advanced applications, job interviews and references.

(4) "Short-term assignment of casual labor" means a work assignment for a term of 40 hours or less involving work for which neither entity nor person contracting or arranging for temporary employees requires any of the following from such employees:

(A) A professional or occupational license which requires for its issuance a demonstration of knowledge or proficiency and which is issued by the State of Georgia or a political subdivision of the state;

(B) A high school diploma or its equivalent;

(C) Education beyond high school;

(D) Vocational education;

(E) Demonstrated proficiency with a specified type of machinery; or

(F) Training before the assignment or on the job which exceeds one hour.

This paragraph shall not be construed as prohibiting or limiting the placement of a skilled employee on a short-term assignment of casual labor as long as such skill or education is not a requirement of the assignment.

(5) "Work-site employer" means any business entity or employing unit with which a labor pool contracts or otherwise agrees to furnish temporary workers for short-term assignments of casual labor.



§ 34-10-2. Prohibited acts or practices

A labor pool or work-site employer shall be prohibited from engaging in any of the following acts or practices:

(1) Charging a temporary employee a rental fee or any other type of fee for supplying any type of equipment to be used by the temporary employee in performing a work assignment;

(2) Charging a temporary employee a transportation fee for the transporting of such employee from the business premises of the labor pool or other point of embarkation to or from a work assignment;

(3) Failing to inform a person who is to be placed on a work assignment involving exposure to hazardous chemicals that such assignment involves the exposure of such person to hazardous chemicals and failing to obtain such person's consent on the form described in Code Section 34-10-3;

(4) Failing to provide a pay stub or register to the temporary employee to indicate the number of hours worked, the rate of pay, and any deduction therefrom; or

(5) Paying a temporary employee in any medium other than cash or check; provided, however, that any check must be redeemable at full value.



§ 34-10-3. Consent form for exposure to hazardous chemicals; enforcement of chapter

(a) The Department of Labor shall promulgate by rule or regulation the language and format of a consent form to be provided and used by a labor pool to inform persons that a work assignment involves the exposure to hazardous chemicals and to obtain such person's consent as required in paragraph (3) of Code Section 34-10-2.

(b) The Commissioner of Labor shall have the power and authority to adopt or rescind such rules or regulations and to employ such persons, make such expenditures, require such reports, make such investigations, and take such other action as deemed necessary or suitable to effectuate and enforce the provisions of this chapter.

(c) Any labor pool or work-site employer which is found by the department, after notice and an opportunity for a hearing, to have willfully violated any provision of this chapter shall be subject to an administrative fine not to exceed $1,000.00 for each separate violation. Each day during which any such violation occurs shall constitute a separate violation.

(d) Any determination by the department that a labor pool or work-site employer has willfully violated any provision of this chapter shall be subject to appeal. Any hearing conducted pursuant to this Code section shall be conducted in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 34-10-4. Penalties for violation of chapter

(a) Any person convicted of a violation of paragraph (1), (2), (4), or (5) of Code Section 34-10-2 shall be guilty of a misdemeanor and shall be punished as provided in Code Section 17-10-3, relating to punishment for misdemeanor offenses.

(b) Any person convicted of a violation of paragraph (3) of Code Section 34-10-2 shall be guilty of a misdemeanor of a high and aggravated nature and shall be punished by imprisonment for a term not to exceed 12 months or a fine of not less than $1,000.00 or more than $5,000.00, or both.



§ 34-10-5. Civil action authorized

Any person damaged by a violation of Code Section 34-10-2 shall have the right to bring a civil action in a court of competent jurisdiction against the person or persons responsible for such violation. In any action commenced pursuant to this Code section, the plaintiff shall be entitled to recover actual damages, reasonable attorneys' fees, costs of litigation, and punitive damages where appropriate.



§ 34-10-6. Compliance with other state or federal laws

Nothing in this chapter shall be construed to relieve any business entity or employing unit which is subject to any of the provisions of this chapter from the responsibility of said business entity or employing unit to comply with any other provision of state or federal law, including, but not specifically limited to, the federal Occupational Safety and Health Act or with any county or municipal law, rule, or ordinance which is not in direct conflict with any provision of this chapter.






Chapter 11 - Reserved



Chapter 12 - Reserved



Chapter 13 - Reserved



Chapter 14 - Georgia Workforce Investment Board



Chapter 15 - Reserved

Article 1 - General Provisions

§§ 34-15-1 through 34-15-20. Redesignated.

[[






Article 2 - Vending Facilities on State Property

§§ 34-15-40 through 34-15-42. Redesignated.

[[












Title 35 - Law Enforcement Officers and Agencies

Chapter 1 - General Provisions

§ 35-1-1. Definitions

As used in this title, the term:

(1) "Board" means the Board of Public Safety.

(2) "Commissioner" means the commissioner of public safety.

(3) "Department" means the Department of Public Safety.

Title Note

Chapter Note



§ 35-1-2. Examination of sexual assault victims; reports

(a) As used in this Code section, the term:

(1) "Division" means the Division of Forensic Sciences of the Georgia Bureau of Investigation.

(2) "Medical examination" means an examination pursuant to subsection (c) of Code Section 16-6-1 or subsection (c) of Code Section 16-6-2.

(b) When a forensic medical examination is performed, evidence is collected, and the alleged victim has requested that law enforcement officials be notified, the individual performing such exam, or his or her designee, shall notify the appropriate law enforcement agency of the collection of such evidence and provide a summary of all rights guaranteed to the alleged victim pursuant to the Crime Victims' Bill of Rights established pursuant to Code Section 17-17-1, et seq., as provided by the Criminal Justice Coordinating Council. At the time of the examination, no alleged victim shall be required to assign or waive any rights afforded to them in the Crime Victims' Bill of Rights or that might prevent the alleged victim from seeking relief from the Crime Victims Compensation Board. Law enforcement officials shall take possession of such evidence no later than 96 hours of being notified.

(c) It shall be the duty of every law enforcement officer who takes possession of the evidence as provided in subsection (b) of this Code section to ensure that such evidence is submitted to the division within 30 days of it being collected, in accordance with the procedures established by the division.

(d) When a forensic medical examination was performed before July 1, 2016, evidence was collected, and the alleged victim requested that law enforcement officials be notified, the individual who performed such exam, or his or her designee, shall notify the appropriate law enforcement agency of the collection of such evidence on or before July 15, 2016, and law enforcement officials shall take possession of such evidence on or before July 31, 2016. It shall be the duty of every law enforcement officer who takes possession of the evidence as provided in this Code section to ensure that such evidence is submitted to the division by August 31, 2016, in accordance with the procedures established by the division.

(e) It shall be the duty of every law enforcement agency to create a list of evidence resulting from a forensic medical examination that is in such agency's possession on August 1, 2016, identifying such evidence as needing to be tested and submitting such listing of information to the division by August 15, 2016.

(f) A failure to comply with the provisions of this Code section shall not affect the admissibility of evidence collected from a forensic medical examination.

(g) Beginning December 1, 2016, the division shall issue an annual report detailing the number of cases for which it has tested evidence pursuant to this Code section and the number of cases that are awaiting testing. Such report shall be provided to the executive counsel of the Governor, the Speaker of the House of Representatives, the Lieutenant Governor, the members of the House Committee on Judiciary, Non-civil, the members of the Senate Judiciary, Non-civil Committee, the House Committee on Health and Human Services, and the Senate Health and Human Services Committee and posted online at the Georgia Bureau of Investigation's website.



§ 35-1-3. Subsistence allowance for law enforcement officers

(a) The governing authorities of the several counties, municipal corporations, and other political subdivisions of this state are authorized to designate and set apart a portion of the compensation, whether payable on a salary or fee basis, to sheriffs, deputy sheriffs, patrolmen, policemen, and other law enforcement officers, as a subsistence allowance, which allowance shall not exceed $5.00 for each day actually spent by such sheriff or other law enforcement officer in the performance of his duties.

(b) Nothing in this Code section shall affect any pension system which was being operated by any county, municipal corporation, or political subdivision of this state on March 9, 1956, nor shall this Code section affect any rights of any person under any pension system which was being operated by any county, municipal corporation, or political subdivision on March 9, 1956.



§ 35-1-4. Requirements for reporting stolen motor vehicles and license plates; notice to owner upon recovery; rules and regulations; failure of law enforcement officer to report; effect on Georgia Crime Information Center

(a) As used in this Code section, the term:

(1) "Recovering agency" means the law enforcement agency which recovers a motor vehicle which has previously been reported stolen.

(2) "Reporting agency" means the law enforcement agency which receives a report that a motor vehicle has been stolen or lost and which reports such theft or loss to the Georgia Crime Information Center.

(b) It shall be the duty of every law enforcement officer who receives a report based on reliable information that any motor vehicle has been stolen or that the license plate for such vehicle has been stolen or lost to report the theft or loss to the Georgia Crime Information Center immediately after receiving such information, unless prior thereto information has been received of the recovery of the vehicle or plate. It shall be the duty of any person who reports the theft of a motor vehicle to provide the law enforcement agency to which the report of theft was made and the Georgia Crime Information Center with a means of contacting the owner of the stolen motor vehicle or the successor in interest to such owner in the event of the recovery of the motor vehicle. Any law enforcement officer, upon receiving information of the recovery of any motor vehicle or license plate which has previously been reported as stolen or lost, shall immediately report the recovery of the motor vehicle or plate directly to the Georgia Crime Information Center. It shall be the duty of the reporting law enforcement agency, the agency to which the vehicle was first reported stolen, to notify the owner or the successor in interest to the owner within 72 hours when a previously reported stolen motor vehicle has been recovered, or within 72 hours after the reporting agency has received notification of recovery if recovery is by another agency. The owner or successor in interest shall not be charged or otherwise incur any storage fee on the recovered stolen motor vehicle until the expiration of at least 24 hours immediately following such notification to the owner or the successor in interest. In the event the reporting agency is different from the recovering agency, the recovering agency shall contact the reporting agency and provide all information required by the guidelines established by the Georgia Crime Information Center and any other relevant information. In all cases, it shall remain the responsibility of the reporting agency to notify the owner or the successor in interest to the owner. This requirement shall be included in the rules and regulations of the board promulgated pursuant to subsection (c) of this Code section. If, after a reasonable attempt, the reporting law enforcement agency is unable to contact the owner or the successor in interest to the owner, a record of such fact shall be made and filed with the incident reports and posted in the record required to be maintained by Code Section 17-5-50.

(c) The board is authorized and directed to promulgate rules and regulations pertaining to the submissions of the reports provided for in subsection (b) of this Code section. Such rules and regulations shall include time limits for the submission of the reports and the forms upon which the reports shall be submitted.

(d) The intentional failure of any law enforcement officer to submit reports as prescribed in subsection (b) of this Code section or the failure to do so through wanton neglect shall constitute cause for removal from office, if the officer is elected, or shall be grounds for dismissal if the officer is a nonelected employee.

(e) The provisions of this Code section shall not be construed to affect the responsibilities of the Georgia Crime Information Center as provided by paragraph (14) of subsection (a) of Code Section 35-3-33.



§ 35-1-5. Unauthorized use of wavelength of radio system adopted by department or Georgia Bureau of Investigation

(a) It shall be a misdemeanor for any person, firm, or corporation to use the same wavelength of the radio system adopted by the department without the prior written authorization of the commissioner or to do any act interfering with the proper receipt or transmission of information relating to the department or any division thereof.

(b) It shall be a misdemeanor for any person, firm, or corporation to use the same wavelength of the radio system adopted by the Georgia Bureau of Investigation without the prior written authorization of the director or to do any act interfering with the proper receipt or transmission of information relating to the Georgia Bureau of Investigation.



§ 35-1-6. Appointment of nonuniformed investigators; salaries; status; assignment; powers

(a) The commissioner is authorized to appoint five nonuniformed investigators who shall be certified peace officers pursuant to Chapter 8 of this title, the "Georgia Peace Officer Standards and Training Act." The commissioner shall determine the salaries of such investigators. The investigators shall be in the unclassified service as defined by Code Section 45-20-2 and therefore shall not be governed by any rules of position, classification, appointment, promotion, demotion, transfer, dismissal, qualification, compensation, seniority privileges, tenure, or other such matters concerning their employment as may now or hereafter be established by the State Personnel Board or any successor boards or agencies. The investigators shall be assigned to the Internal Affairs Section of the Department of Public Safety in the office of the commissioner at the department's headquarters complex.

(b) The investigators shall have full arrest powers in cases involving internal affairs and in such cases shall be authorized:

(1) To investigate crimes committed anywhere in the state;

(2) To arrest any person violating the criminal laws of this state;

(3) To serve and execute warrants after notifying the law enforcement agency of the local jurisdiction of the intent to serve such warrant or warrants;

(4) To enforce in general the criminal laws of this state; and

(5) To carry firearms while performing their duties.



§ 35-1-7. Liability of law enforcement officers performing duties at the scene of an emergency

A law enforcement officer shall not be liable at law for any action or actions done while performing any duty at the scene of an emergency except for gross negligence, willful or wanton misconduct, or malfeasance. As used in this Code section, the term "law enforcement officer" means any peace officer who is employed by this state or any political subdivision thereof and who is required by the terms of his employment, whether by election or appointment, to give his full time to the preservation of public order or the protection of life and property or the prevention of crime. Such term shall include sheriffs and deputy sheriffs.



§ 35-1-8. Acquisition, collection, classification, and preservation of information assisting in identifying deceased persons and locating missing persons

(a) It shall be the duty of every law enforcement agency to:

(1) Acquire, collect, classify, and preserve any information which would assist in the identification of any deceased individual who has not been identified after the discovery of such deceased individual;

(2) Acquire, collect, classify, and preserve immediately any information which would assist in the location of any missing person, including any minor, and provide confirmation as to any entry for such a person to the parent, legal guardian, or next of kin of that person and the agency shall acquire, collect, classify, and preserve such information from such parent, guardian, or next of kin;

(3) Exchange such records and information as provided in paragraphs (1) and (2) of this subsection with other law enforcement agencies of this state, any other state, or the United States. With respect to missing minors, such information shall be transmitted immediately to other law enforcement agencies; and

(4) Report any case of an unusual illness, health condition, or death, or an unusual cluster of such events, or any other suspicious health related event to the Department of Public Health and the appropriate county board of health.

(b) (1) For purposes of this subsection, "facility" means a facility pursuant to Chapter 3, 4, or 7 of Title 37, relating to treatment of mentally ill, developmentally disabled, and alcoholic or drug dependent persons, or an institution classified as a nursing home pursuant to Code Section 31-7-1.

(2) A person hospitalized or resident in a facility shall be considered to be a missing person at the time such person's unaccounted for absence from that facility is reported by that facility, either by telephone or in writing, to a law enforcement agency.

(c) Any law enforcement agency which receives a report that a person who has Alzheimer's disease or other mental illness involving dementia is missing shall immediately open an investigation for the purpose of determining such person's whereabouts; and no policy for applying any waiting period prior to initiation of a missing persons investigation shall apply in the case of a person who has Alzheimer's disease or other mental illnesses involving dementia.



§ 35-1-9. Utilization of alarm verification required

(a) As used in this Code section, the term:

(1) "Alarm monitoring company" means any person, company, corporation, partnership, business, or a representative or agency thereof authorized to provide alarm monitoring services for burglar alarm systems, fire alarm systems, or other similar electronic security systems whether such systems are maintained on commercial business property, public property, or individual residential property.

(2) "Alarm verification" means a reasonable attempt by an alarm monitoring company to contact the alarm site or alarm user, by telephone or other electronic means, to determine whether a burglar alarm signal is valid prior to requesting law enforcement to be dispatched to the location and, where the initial attempted contact cannot be made, a second reasonable attempt to make such contact utilizing a different telephone number or electronic address or number.

(b) Except as provided in subsection (c) of this Code section, an alarm monitoring company shall utilize a system providing for alarm verification of all alarm signals.

(c) Alarm verification shall not be required in the case of a fire alarm or a panic or robbery-in-progress alarm or in cases where a crime-in-progress has been verified to be true by video or audible means.



§ 35-1-10. Training in investigation of family violence incidents

(a) The Georgia Peace Officer Standards and Training Council and the Georgia Public Safety Training Center shall establish guidelines and procedures for the incorporation of training materials and information in:

(1) Methods for identifying, combating, and reporting family violence incidents; and

(2) Methods for identifying and reporting sexual offenses and assisting victims of sexual offenses.

(b) The guidelines and procedures listed in subsection (a) of this Code section shall be for use by law enforcement training centers monitored by the Georgia Peace Officer Standards and Training Council and monitored and funded by the Georgia Public Safety Training Center in all courses for which they have responsibility and oversight.



§ 35-1-11. Police volunteers for traffic control

A police chief of a local law enforcement agency with the approval of the local governing authority shall be authorized to designate and equip police volunteers and to provide training to such police volunteers in the area and manner of traffic control. With the approval of the police chief of a local law enforcement agency or fire chief of a local fire department, a police volunteer shall be authorized to direct and regulate the flow of traffic in the event of a fire, explosion, hurricane, tornado, or other emergency situation. A police volunteer shall not have the power of arrest provided to peace officers.



§ 35-1-12. Chief of police or law enforcement head; exception.

Any county, municipality, or other public subdivision of this state which has a law enforcement agency shall declare a chief of police or a law enforcement head for such law enforcement agency who is required to be a certified peace officer pursuant to the provisions of Chapter 8 of this title, known as the "Georgia Peace Officer Standards and Training Act." The provisions of this Code section shall not apply to sheriffs.



§ 35-1-13. Completion and transmission of reports from victims of identity fraud

Notwithstanding any other provision of law, any law enforcement agency that receives a report from a resident of this state that such person has been the victim of identity fraud shall prepare an incident report and transmit the same to the Georgia Bureau of Investigation identity fraud repository, as provided in Code Section 16-9-123, notwithstanding the fact that such person's identity may have been used solely to commit one or more criminal offenses beyond the jurisdiction of this state. Copies of such incident reports shall be referred from the office of the Attorney General to the Georgia Crime Information Center as provided in Chapter 3 of this title and to any jurisdiction in which such identity has been used.



§ 35-1-14. Written policies for emergency pursuits

On and after January 1, 2004, each state, county, and local law enforcement agency that conducts emergency response and vehicular pursuits shall adopt written policies that set forth the manner in which these operations shall be conducted. Each law enforcement agency may create its own such policies or adopt an existing model. All pursuit policies created or adopted by any law enforcement agency must address situations in which police pursuits cross over into other jurisdictions. Law enforcement agencies which do not comply with the requirements of this Code section are subject to the withholding of any state funding or state administered federal funding.



§ 35-1-15. Fresh pursuit by law enforcement officers; authority and responsibilities of officers; applicability

(a) As used in this Code section, the term:

(1) "Fresh pursuit" means pursuit by a law enforcement officer of a person who is in immediate and continuous flight from the commission of a criminal offense.

(2) "Law enforcement officer" means a person employed or appointed by a state or political subdivision who is granted, by state law, the authority to enforce criminal, traffic, or penal laws of his or her respective state and who possesses the power to effect arrests.

(b) A law enforcement officer from Alabama, Florida, North Carolina, South Carolina, or Tennessee who enters this state in fresh pursuit of a person shall have the same authority to arrest and hold in custody such person within this state as that of a law enforcement officer of this state; provided, however, that the authority granted by this Code section shall be limited to criminal offenses of the pursuing state that also are criminal offenses under the laws of this state and that are punishable by death or imprisonment in excess of one year under the laws of the pursuing state.

(c) (1) When an arrest is made in this state by a law enforcement officer of another state pursuant to this Code section, the law enforcement officer shall, without unnecessary delay, take the person arrested before a judicial officer of this state.

(2) The judicial officer shall conduct a hearing for the limited purpose of determining whether such arrest meets the requirements of this Code section unless the person arrested executes a written waiver of his or her right to a hearing under this Code section. If the judicial officer determines that such arrest was unlawful, he or she shall discharge such person arrested. If the judicial officer determines that such arrest was lawful, he or she shall commit such person arrested to imprisonment as provided in Code Section 17-13-35. Once such person is imprisoned pursuant to this Code section, the provisions of Chapter 13 of Title 17 shall govern the extradition and return of such person to the state in which the criminal offense was committed.

(d) This Code section shall apply only to a law enforcement officer from Alabama, Florida, North Carolina, South Carolina, or Tennessee where the state in which the law enforcement officer is employed or appointed has enacted a provision similar to this Code section relating to the arrest and custody of a person pursued into a neighboring state.



§ 35-1-16. Training law enforcement officers investigating crimes involving trafficking persons for labor or sexual servitude

(a) The Georgia Peace Officer Standards and Training Council and the Georgia Public Safety Training Center shall establish guidelines and procedures for the incorporation of training materials and information in:

(1) Methods for identifying, combating, and reporting incidents where a person has been trafficked for labor or sexual servitude, as such terms are defined in Code Section 16-5-46;

(2) Methods for providing proper detention facilities or alternatives to detention facilities for persons who have been trafficked for labor or sexual servitude, as such terms are defined in Code Section 16-5-46, including providing information on therapeutic facilities for such persons; and

(3) Methods for assisting persons who have been trafficked for labor or sexual servitude, as such terms are defined in Code Section 16-5-46, including providing information on social service organizations available to assist such person.

(b) The guidelines and procedures listed in subsection (a) of this Code section shall be for use by law enforcement training centers monitored by the Georgia Peace Officer Standards and Training Council and monitored and funded by the Georgia Public Safety Training Center in all courses for which they have responsibility and oversight.



§ 35-1-17. Local law enforcement agencies to enter into agreements with federal agencies for the enforcement of immigration laws

(a) It is the intent of the General Assembly to encourage Georgia law enforcement officials to work in conjunction with federal immigration authorities and to utilize all resources made available by the federal government to assist state and local law enforcement officers in the enforcement of the immigration laws of this state and of the United States.

(b) Cooperation with federal authorities.

(1) To the extent authorized by federal law, state and local government employees, including law enforcement officers and prosecuting attorneys, shall be authorized to send, receive, and maintain information relating to the immigration status of any individual as reasonably needed for public safety purposes. Except as provided by federal law, such employees shall not be prohibited from receiving or maintaining information relating to the immigration status of any individual or sending or exchanging such information with other federal, state, or local governmental entities or employees for official public safety purposes.

(2) State and local agencies shall be authorized to enter into memorandums of understanding and agreements with the United States Department of Justice, the Department of Homeland Security, or any other federal agency for the purpose of enforcing federal immigration and customs laws and the detention, removal, and investigation of illegal aliens and the immigration status of any person in this state. A peace officer acting within the scope of his or her authority under any such memorandum of understanding, agreement, or other authorization from the federal government shall have the power to arrest, with probable cause, any person suspected of being an illegal alien.

(3) Except as provided by federal law, no state or local agency or department shall be prohibited from utilizing available federal resources, including data bases, equipment, grant funds, training, or participation in incentive programs for any public safety purpose related to the enforcement of state and federal immigration laws.

(4) When reasonably possible, applicable state agencies shall consider incentive programs and grant funding for the purpose of assisting and encouraging state and local agencies and departments to enter into agreements with federal entities and to utilize federal resources consistent with the provisions of this Code section.

(c) Authority to transport illegal aliens. If a state or local law enforcement officer has verification that a person is an illegal alien, then such officer shall be authorized to securely transport such illegal alien to a federal facility in this state or to any other temporary point of detention and to reasonably detain such illegal alien when authorized by federal law. Nothing in this Code section shall be construed to hinder or prevent a peace officer or law enforcement agency from arresting or detaining any criminal suspect on other criminal charges.

(d) Authority to arrest illegal aliens. When authorized by federal law, a state or local law enforcement officer shall be authorized to arrest any person based on such person's status as an illegal alien or for a violation of any federal immigration law.

(e) Immunity. A law enforcement officer or government official or employee, acting in good faith to enforce immigration laws pursuant to an agreement with federal authorities to collect or share immigration status information, or to carry out any provision of this Code section, shall have immunity from damages or liability from such actions.



§ 35-1-18. Prohibition on minimum waiting periods for initiating missing person report

No law enforcement agency shall implement a policy or practice which mandates a minimum waiting period before initiating a missing person report with such agency; provided, however, that it shall remain within the discretion of the law enforcement agency to determine what action, if any, is required in response to such a report.



§ 35-1-19. Disclosure of arrest booking photographs prohibited

(a) As used in this Code section, the term "booking photograph" means a photograph or image of an individual taken by an arresting law enforcement agency for the purpose of identification or taken when such individual was processed into a jail.

(b) Except as provided in Code Section 50-18-77 and booking photographs required for publication as set forth in Titles 16 and 40, for the State Sexual Offender Registry, and for use by law enforcement agencies for administrative purposes, an arresting law enforcement agency or agent thereof shall not post booking photographs to or on a website.

(c) An arresting law enforcement agency shall not provide or make available a copy of a booking photograph in any format to a person requesting such photograph if:

(1) Such booking photograph may be placed in a publication or posted to a website or transferred to a person to be placed in a publication or posted to a website; and

(2) Removal or deletion of such booking photograph from such publication or website requires the payment of a fee or other consideration.

(d) When a person requests a booking photograph, he or she shall submit a statement affirming that the use of such photograph is in compliance with subsection (c) of this Code section. Any person who knowingly makes a false statement in requesting a booking photograph shall be guilty of a violation of Code Section 16-10-20.



§ 35-1-20. Retention of weapons by officers following employment

The governing authority of each municipality and county in this state and each board of education which employs sworn police officers who are certified by the Georgia Peace Officer Standards and Training Council may adopt policies under which such sworn officers, upon their retirement from employment by such municipality, county, or board of education or upon leaving such employment as a result of a disability arising in the line of duty, shall be entitled, as part of his or her compensation, to retain his or her weapon and badge.






Chapter 2 - Department of Public Safety

Article 1 - General Provisions

§ 35-2-1. Creation of Board of Public Safety; composition; appointment and terms of office of members

(a) There is created a Board of Public Safety which shall establish the general policy to be followed by the Department of Public Safety.

(b) The board shall consist of 15 members:

(1) The following three members serve as follows:

(A) The Governor, ex officio, who shall be chairperson of the board;

(B) An appointee of the Governor who shall not be the Attorney General; and

(C) The official in charge of the Department of Corrections, ex officio.

(2) Five members shall be selected as follows:

(A) A representative appointed by the Governor by and with the advice and consent of the Senate from the membership of the Georgia Sheriffs Association; the first representative shall serve an initial term ending on January 20, 1975, each subsequent term being three years;

(B) A representative appointed by the Governor by and with the advice and consent of the Senate from the membership of the Georgia Association of Chiefs of Police; the first representative shall serve an initial term ending on January 20, 1974, each subsequent term being three years;

(C) A representative appointed by the Governor by and with the advice and consent of the Senate from the membership of the District Attorneys Association of Georgia; the first representative shall serve an initial term ending on January 20, 1973, each subsequent term being three years;

(D) A representative appointed by the Governor by and with the advice and consent of the Senate from the membership of the Georgia State Firemen's Association; the first representative shall serve an initial term ending on January 20, 1984, each subsequent term being for three years; and

(E) A representative appointed by the Governor by and with the advice and consent of the Senate from the membership of the Georgia Association of Fire Chiefs; the first representative shall serve an initial term beginning on January 21, 2011, each term being for three years.

(3) Four members shall be selected as follows:

(A) Two members appointed by the Governor. The first appointees shall serve an initial term ending on January 20, 2002. Each subsequent term shall be for three years;

(B) One member appointed by the Lieutenant Governor. The first appointee shall serve an initial term ending on January 20, 2002. Each subsequent term shall be for three years; and

(C) One member appointed by the Speaker of the House of Representatives. The first appointee shall serve an initial term ending on January 20, 2002. Each subsequent term shall be for three years.

(4) By majority vote the board shall appoint three members from the state at large; no person so appointed shall be an officer or employee of any state or local governmental entity at the time of his or her appointment to or during his or her membership on the board. All terms of the three at-large members shall be four years. Any vacancy in the at-large membership shall be filled by the board for the unexpired term.

(c) Appointments made pursuant to paragraph (2) of subsection (b) of this Code section at times when the Senate is not in session shall be effective ad interim.



§ 35-2-2. Creation of Department of Public Safety

There is created a Department of Public Safety.



§ 35-2-3. Commissioner of public safety--Creation; appointment and removal; powers and duties; rules and regulations

(a) There is created the position of commissioner of public safety. The commissioner shall be the chief administrative officer and shall be both appointed and removed by the board with the approval of the Governor. Except as otherwise provided by law and subject to the general policy established by the board, the commissioner shall supervise, direct, account for, organize, plan, administer, and execute the functions vested in the department by law.

(b) The commissioner shall be authorized to promulgate rules and regulations as necessary to carry out his or her official duties.



§ 35-2-4. Commissioner of public safety -- Membership in Uniform Division; reversion to original rank upon removal without prejudice from office

The commissioner may be a member of the Uniform Division of the department and upon removal from such office without prejudice he shall revert to his original rank in the Uniform Division which he held when he was appointed to office.



§ 35-2-5. Commissioner of public safety -- Rank in Uniform Division; chief officer

As prescribed by the board, the commissioner may rank as senior colonel in the Uniform Division and may be the chief officer thereof or the board may appoint a colonel in the Uniform Division as the chief officer thereof.



§ 35-2-6. Employment of temporary expert assistance

In perfecting the organization of the department or any division thereof, the commissioner shall be authorized with approval of the board to employ and provide compensation for such expert temporary assistance as may be necessary.



§ 35-2-7. Deputy commissioner of public safety -- Appointment; term of office; rank; membership in Uniform Division; duties; oath

(a) The commissioner is vested with authority to appoint a deputy commissioner of public safety, who shall have the rank of lieutenant colonel in the Uniform Division of the department.

(b) The deputy commissioner may be a member of the Uniform Division of the department and upon removal from office without prejudice he shall revert to the original rank in the Uniform Division which he held when he was appointed to office.

(c) His appointment shall be subject to confirmation by the board.

(d) The deputy commissioner shall perform such duties as he may be charged with by the commissioner, and in case of a vacancy shall act as commissioner until an appointment is made to fill the vacancy.

(e) The deputy commissioner shall take the same oath as that required of the commissioner, which oath shall be administered by the commissioner.



§ 35-2-8. Comptroller -- Appointment; membership in Uniform Division prohibited; bond

The commissioner shall appoint a comptroller to ensure the proper receipt, accounting, and disbursement of funds of the department. The comptroller shall not be a member of the Uniform Division of the department. The comptroller shall give a good and sufficient surety bond in the amount of $100,000.00, payable to the Governor and his successors in office and to be approved by the commissioner, conditioned for the faithful discharge of his duties and the faithful accounting of all funds received by him.



§ 35-2-9. Payment of medical and other similar expenses of members of Georgia State Patrol injured in line of duty; procedure

The department is authorized to pay all medical, surgical, hospital, nursing, and other similar expenses incurred by any member of the Georgia State Patrol as a result of injuries received in the line of duty. The department is authorized to make such payments in addition to any award made by the State Board of Workers' Compensation based on such injuries. Such payments shall only be made upon proper presentation of bills to the comptroller of the department. The comptroller and the injured party shall together ascertain the correctness of all bills presented. No payments shall be made without the approval of the commissioner.



§ 35-2-10. Awards to employees for outstanding service, heroism, or other exemplary acts; maximum amount of award; promulgation of rules and regulations for granting awards

(a) The department shall have the authority to make awards to employees of the department on behalf of the department or the state in recognition of outstanding service, heroism, or other exemplary acts arising out of the performance of their duties. All expenditures incurred in making such awards shall be defrayed from the department's regular operating budget and shall not exceed $100.00 per award.

(b) The board shall promulgate rules and regulations in connection with the granting of the awards provided for in this Code section.



§ 35-2-11. Commissioner authorized to provide and equip lecturers for lectures and demonstrations in public schools

The commissioner is authorized to furnish one or more lecturers to conduct lectures and demonstrations relating to public safety in the public schools in cooperation with school authorities. The commissioner may furnish such lecturers with appropriate literature and equipment.



§ 35-2-12. Contribution to political campaigns by employees of department

No person in the employ of the department shall, either directly or indirectly, contribute any money or any other thing of value to any person, organization, or committee for political campaign or election in county or state primaries or general elections.



§ 35-2-13. Headquarters for commissioner and deputy commissioner of public safety and divisions

The department is authorized to provide comfortable and accessible headquarters for the commissioner and deputy commissioner of public safety and for the various divisions thereof. The department is authorized and empowered to provide such quarters and offices by purchase, lease, or construction, any contract made or title acquired to be made in the name of and on behalf of the State of Georgia.



§ 35-2-14. "Peace officer" defined; enforcement of immigration and custom laws

(a) As used in this Code section, the term "peace officer" means peace officer as defined in subparagraph (A) of paragraph (8) of Code Section 35-8-2, as amended.

(b) The commissioner is authorized and directed to negotiate the terms of a memorandum of understanding between the State of Georgia and the United States Department of Justice or Department of Homeland Security concerning the enforcement of federal immigration and customs laws, detention and removals, and investigations in the State of Georgia.

(c) The memorandum of understanding negotiated pursuant to subsection (b) of this Code section shall be signed on behalf of the state by the commissioner and the Governor or as otherwise required by the appropriate federal agency.

(d) The commissioner shall annually designate no fewer than ten peace officers to apply to be trained pursuant to the memorandum of understanding provided for in subsections (b) and (c) of this Code section. Such training shall be funded pursuant to any federal Homeland Security Appropriation Act or any subsequent source of federal funding. The provisions of this subsection shall become effective upon such funding.

(e) A peace officer certified as trained in accordance with the memorandum of understanding as provided in this Code section is authorized to enforce federal immigration and customs laws while performing within the scope of his or her authorized duties.



§ 35-2-15. Off-duty use of motor vehicles and other equipment by certain law enforcement officers; conditions for use; rules and regulations

(a) (1) Certified law enforcement officers employed by the department may use a department motor vehicle while working an off-duty job if such job requires vested police powers as a condition of employment, has been approved by the commissioner, and has been determined by the commissioner to be in furtherance of the department's mission and service to the state. Department motor vehicles used for off-duty employment shall not be used at any political function.

(2) Except as otherwise provided for in this subsection, department motor vehicles shall be used only in discharge of official duties.

(3) Any other equipment shall be used only with the express written approval of the commissioner. The commissioner shall adopt rules and regulations governing the use of equipment subject to approval of the Board of Public Safety.

(b) The commissioner, in his or her sole discretion, in granting approval for such off-duty job in which a departmental motor vehicle is used, prior to the use of such vehicle, shall determine whether the off-duty employer provided for in subsection (a) of this Code section shall reimburse the department for use of the vehicle. When reimbursement is required, such off-duty employer shall enter into a written agreement with the department to pay an amount determined by the commissioner to be sufficient to reimburse the department for the use of the vehicle and to pay the off-duty employee sufficient compensation. Pursuant to such agreement, the department shall pay the employee of the department the compensation earned on off-duty employment whenever such employee performs such service in a department motor vehicle; provided, however, that such compensation shall not be characterized as direct employment compensation but shall be paid as services under contract.

(c) Employees of the department operating a department motor vehicle pursuant to this Code section shall be deemed to be acting within the scope of their official duties and employment within the meaning of Code Section 50-21-20, et seq., and the commissioner of administrative services shall provide liability coverage for claims arising out of such use. The commissioner shall adopt rules and regulations governing the use of equipment subject to approval of the Board of Public Safety.






Article 2 - Georgia State Patrol

§ 35-2-30. Creation and designation

There is created and established a division of the Department of Public Safety to be known as the Uniform Division, the members of which shall be known and designated as the "Georgia State Patrol."



§ 35-2-31. Composition

The Uniform Division of the Department of Public Safety shall consist of:

(1) The officers, noncommissioned officers, and troopers of the headquarters staff;

(2) The officers, noncommissioned officers, and troopers of one battalion.



§ 35-2-32. Jurisdiction; primary duty; patrolling of safety rest areas and welcome centers

(a) The Uniform Division of the department shall have jurisdiction throughout this state with such duties and powers as are prescribed by law.

(b) It shall be the primary duty of the Uniform Division to patrol the public roads and highways of this state, including interstate and state maintained highways, and to safeguard the lives and property of the public; and such duty shall also include accident investigation and traffic enforcement. The Uniform Division shall prevent, detect, and investigate violations of the criminal laws of this state, any other state, or the United States which are committed upon these public roads and highways or upon property appertaining thereto and shall apprehend and arrest those persons who violate such criminal laws.

(c) Without limiting the generality of any other provisions of this article, it is specifically provided that the Uniform Division shall have jurisdiction to patrol safety rest areas and welcome centers located on or adjacent to the state highway system for the purposes of: (1) enforcing the laws of this state relating to the use, ownership, control, licensing, and registration of motor vehicles; (2) enforcing the criminal laws of this state; and (3) enforcing the laws of this state and the regulations of the Department of Transportation with respect to the use of such safety rest areas and welcome centers. The limitations of paragraph (5) of subsection (a) of Code Section 35-2-33 shall not apply with respect to enforcement in safety rest areas and welcome centers.



§ 35-2-33. Additional duties

(a) It shall be the duty of the Uniform Division:

(1) To enforce the laws of this state relating to the use, ownership, control, licensing, and registration of motor vehicles and Code Sections 32-9-4 and 40-6-54, relating to designation of restricted travel lanes;

(2) On property owned by this state or any agency thereof:

(A) To enforce the criminal laws of this state;

(B) To apprehend and arrest any person who violates the criminal laws of this state; and

(C) To serve and execute warrants;

(3) To apprehend and arrest any person who is a fugitive from justice;

(4) To suppress riots, labor strikes, or picketing, as provided by law, at the direction of the Governor on request made by the chief of police of any municipality or the sheriff of any county; and

(5)(A) To make initial inquiries into any situation which occurs off the public roads and highways and which occurs under circumstances where it has reasonable grounds to believe a criminal law has been, is being, or is about to be violated. The Uniform Division shall further have the duty to make arrests in connection with such initial inquiries.

(B) Any initial inquiry or arrest which is made pursuant to subparagraph (A) of this paragraph shall be initiated only if a local law enforcement officer is not readily available and the member of the Uniform Division reasonably believes that his failure to act could result in the commission of a criminal act or the escape of a person who has committed a criminal act. In any action taken by the Uniform Division under subparagraph (A) of this paragraph, the Uniform Division shall relinquish jurisdiction to the local law enforcement agency as soon as possible under the circumstances.

(b) The Uniform Division shall cooperate with all law enforcement agencies of this state or any municipality, county, or other political subdivision thereof in enforcing the laws of this state, any other state, or the United States relating to the operation of motor vehicles. The commissioner may, and in the case of a request by the Governor shall, authorize and direct the Uniform Division to cooperate with and render assistance to any law enforcement agency of this state or any municipality, county, or other political subdivision thereof in any criminal case, in the prevention or detection of violations of any law, or in the apprehension or arrest of persons who violate the criminal laws of this state, any other state, or the United States, upon a request by the governing authority or chief law enforcement officer of any municipality, the sheriff of any county, a judge of the superior court of any county, or the Governor.

(c) The commissioner may, and in the case of a request by the Governor shall, authorize and direct the Uniform Division to:

(1) Provide security protection services, or transportation or escort services, or both to coaches, players, and referees and other officials in connection with collegiate athletic events involving an institution of the University System of Georgia which offers four-year postsecondary degrees when such security protection services, or transportation or escort services, or both are necessary or appropriate to deter actual or potential threats to the safety of such individuals;

(2) Provide services which are necessary or appropriate to promote the safety of the collegiate athletic teams of such institutions of the University System of Georgia which offer four-year postsecondary degrees or the general public or both or to facilitate travel by such collegiate athletic teams or the general public or both;

(3) Allow personnel of the Uniform Division, while on duty and in uniform, to accompany collegiate athletic teams of such institutions of the University System of Georgia which offer four-year postsecondary degrees traveling to athletic events inside or outside the state and to make use of department vehicles for this purpose, provided that the department shall be reimbursed by such affected institution of the University System of Georgia for any expenses incurred by such personnel of the Uniform Division while carrying out such duties; and

(4) Allow personnel of the Uniform Division, while on duty and in uniform, to provide security at special events at any location, whether or not the event takes place on state property.

(d) In no case where the Uniform Division is exercising any power or performing any duty authorized by this Code section shall it usurp any of the duties or authority of any sheriff of any county, any chief of police of any municipality, or any chief of police of any county police force.

(e) The duties and powers of the Uniform Division, as provided for in this Code section, shall be in addition to any other duties or powers provided by law.



§ 35-2-34. Composition of headquarters staff

The headquarters staff shall be composed of the commissioner, deputy commissioner, and such other commissioned and noncommissioned officers, troopers, and clerical personnel as the commissioner deems necessary for use at headquarters.



§ 35-2-35. Performance of clerical duties by headquarters staff; transfer of members of headquarters staff by commissioner

The clerical duties at headquarters shall be performed by the headquarters staff. The commissioner, in his discretion, may transfer any member of the headquarters staff to any other division or district for any other duty.



§ 35-2-36. Composition of battalion; rank of battalion personnel; employment of recruits or cadets by commissioner; promulgation of rules and regulations as to enlistment and training of recruits or cadets

(a) The battalion of the Uniform Division shall consist of such personnel as the commissioner, with the approval of the board, may deem necessary within the limits set by available appropriations.

(b) The personnel of the battalion shall be ranked according to a semimilitary structure with such ranks as the board shall deem appropriate, including, but not restricted to, the following:

(1) Major;

(2) Captain;

(3) First lieutenant;

(4) Sergeant first class;

(5) Sergeant;

(6) Corporal;

(7) Trooper first class;

(8) Trooper;

(9) Trooper cadets; and

(10) Process servers.

(c) Within the limits set by available appropriations, the commissioner, with the approval of the board, is authorized to employ such recruits or cadets as may be deemed necessary, who may become members of the Uniform Division but who shall not be members of the Uniform Division so long as they remain recruits or cadets; provided, however, that such recruits or cadets are designated as "peace officers" as such term is defined in paragraph (11) of Code Section 16-1-3 and shall have the authority of a peace officer.

(d) The commissioner shall prescribe rules and regulations governing the enlistment and training of recruits or cadets subject to the approval of the board.



§ 35-2-36.1. Auxiliary Service of the Uniform Division; appointment of members; salary; authority and powers; equipment; eligibility

(a) There is created within the Uniform Division, a special service known as the Auxiliary Service. The members of the Auxiliary Service of the Uniform Division shall be appointed by the commissioner on a part-time basis and shall serve at the pleasure of the commissioner. The members shall have such rank as assigned by the commissioner. The members of the Auxiliary Service shall be paid on an hourly basis and, with the exception of workers' compensation medical coverage and any benefits mandated by federal law, shall not be entitled to any employee benefits based on their employment in the Auxiliary Service.

(b) Members of the Auxiliary Service shall have the same authority and powers as other members of the Uniform Division.

(c) The commissioner is authorized to furnish the members of the Auxiliary Service with such equipment, uniforms, and badges as the commissioner deems necessary for the duties of such members.

(d) No person shall be eligible for appointment in the Auxiliary Service unless that person has, prior to such appointment, successfully completed trooper school, served in the Uniform Division, and voluntarily left the Uniform Division in good standing through retirement, resignation, or otherwise. Persons appointed to the Auxiliary Service must complete the annual training required under Code Section 35-8-21 for certified law enforcement officers, provided that such persons may serve up to six months without having such training. The Department of Public Safety is authorized to provide or to pay for such training in the same fashion that it provides or pays for such training for members of the Uniform Division.



§ 35-2-37. Employment of communications officers to support battalion generally

To support the battalion, the commissioner, with the approval of the board, is authorized to employ such communications officers as may be necessary, within the limits set by available appropriations. Such personnel shall not be considered members of the Uniform Division. Communications officers may be divided into such ranks or categories as the commissioner, with the approval of the board, deems appropriate.



§ 35-2-38. Division of state into districts or divisions by commissioner

The commissioner, with the approval of the board, is authorized to divide the state into districts or divisions as may be necessary for the purpose of effectually patrolling the public roads and highways of the state and of the counties thereof and for combating, detecting, and preventing crime.



§ 35-2-39. Provision of barracks and quarters for officers and troopers of Uniform Division

The commissioner is authorized, with the approval of the board, to provide comfortable barracks and quarters for the officers and troopers of the Uniform Division.



§ 35-2-40. Purchase, lease, or construction of barracks and equipment for districts or divisions; acceptance of property, equipment, or services

In the event any district or division headquarters is established by the commissioner, he shall be authorized, with the approval of the board, to purchase, lease, or construct proper quarters or barracks for the men and equipment at such district or division, and to this end may contract with municipalities, persons, or corporations in the name of the state. Subject to the provisions of Code Section 50-16-38 and Code Section 35-2-41.1, the board is authorized to accept in the name and on behalf of the state any property, equipment, or service that may be donated for use at headquarters or any division or district thereof which may be of value to any division of the department.



§ 35-2-41. Municipality and county purchase or conveyance of property for use as division or district headquarters; effect if property has reversionary clause; approval of contracts

Subject to the provisions of Code Section 35-2-41.1, any municipality or county of this state is authorized to purchase and convey property by deed, gift, rent, or lease for the use of the department for division or district headquarters. If the deed from the municipality or county to the property to be used for such headquarters contains a reversionary clause to the effect that the property shall revert to the municipality or county in the event it ceases to be used for the headquarters, the commissioner shall not be authorized to enter into any contract or agreement relative to the construction of quarters, barracks, or other facilities for such headquarters which shall, in any manner whatsoever, obligate the department to pay for more than one-half the costs of construction of the quarters, barracks, or other facilities. Any such contract or agreement must be approved by the board.



§ 35-2-41.1. Donation or conveyance of property, equipment, or services to the department; procedure

(a) Any offer to donate or convey by deed, gift, rent, lease, or other means any property, equipment, or services to the department shall be made in writing through command channels to the commissioner. If the commissioner approves the offer, he or she shall submit a written proposal of the offer to the board for its approval. A copy of the formal proposal shall be forwarded by the commissioner to the Office of Planning and Budget, the Senate Budget and Evaluation Office, and the House Budget and Research Office, any of which may comment on the proposal.

(b) Title to real property shall be in the State of Georgia for the use of the Department of Public Safety. No member of the department shall be authorized to accept any donation or conveyance of property, equipment, or services unless the provisions of this Code section have been complied with and until the board has approved the donation or conveyance.



§ 35-2-42. Compensation of members of Uniform Division, communications officers, recruits, and cadets; subsistence and per diem allowances; receipt of badge and duty weapon upon retirement; incentive pay

(a) All members of the Uniform Division, all communications officers, and all recruits or cadets shall be governed by rules and regulations as now or hereafter established under Chapter 20 of Title 45.

(b) The board shall be authorized to provide for a subsistence and per diem allowance for commissioned officers, noncommissioned officers, and troopers of the Uniform Division.

(c) The board shall be authorized to pay to sworn members of the Department of Public Safety additional compensation to be paid upon retirement in the form of the badge and the duty weapon issued by the department to such member.

(d) The board shall be authorized to grant incentive pay to those members of the Uniform Division of the Department of Public Safety and those members of the Georgia Bureau of Investigation who have obtained degrees or certificates from an accredited member of the Federation of Regional Accrediting Commissions of Higher Education or who have obtained a degree or certificate of completion from some other educational institution with respect to a course of instruction related to law enforcement, so long as both the course of instruction and the institution are specifically approved by the board. Any such incentive pay shall be paid according to the following schedule:

(1) Completion of at least one year of degree-creditable college study consisting of the equivalent of 30 semester hours or 45 quarter hours of education: $200.00 per year;

(2) Obtaining of associate or two-year degree or certificate of completion of 60 semester hours or 90 quarter hours of education: $400.00 per year;

(3) Obtaining of a bachelor's or four-year degree: $800.00 per year.

(e) This Code section is not intended to repeal existing law concerning the following:

(1) The authority of the board to pay certain medical expenses incurred by any member of the Georgia State Patrol or the Georgia Bureau of Investigation;

(2) The authority of the commissioner to provide uniforms and supplies to members of the Uniform Division;

(3) The requirement that board and quarters be furnished to every member of the Uniform Division on active duty; or

(4) The authorization for officers and troopers to receive a legal award offered for the apprehension of any criminal.



§ 35-2-43. Eligibility for appointment to or enlistment in Uniform Division; appointment or reappointment of discharged members of National Guard, armed forces of the United States, and law enforcement agencies

Reserved. Repealed by Ga. L. 1998, p. 852, § 1, effective April 10, 1998.



§ 35-2-44. Enlistment, examination, preliminary training, subsequent instruction, and rules and regulations for discipline and conduct of recruits and troopers of Uniform Division

It shall be the duty of the commissioner, subject to the laws of this state, to arrange for the enlistment and examination of applicants for service as troopers or officers of the Uniform Division of the Department of Public Safety, to provide the necessary preliminary training and subsequent instruction of troopers and recruits as peace officers of this state, and to make all necessary rules and regulations for the discipline, conduct, and control of all officers, troopers, and other employees of the department.



§ 35-2-45. Promotions of personnel in Uniform Division

(a) Any trooper first class of the Uniform Division of the Department of Public Safety shall be eligible for promotion to the rank of corporal, provided he has served a period of 12 months in the Georgia State Patrol including the period of probation.

(b) Any noncommissioned or commissioned officer shall be eligible for promotion to a higher rank, provided he has served at least one year in the preceding rank.

(c) Promotions to ranks of corporal through lieutenant shall be made in accordance with the Georgia State Patrol Promotion System.



§ 35-2-46. Dismissal of officers, troopers, and communications officers

All officers, troopers, and communications officers who are in the classified service as defined by Code Section 45-20-2 may be dismissed from their employment with the department only in accordance with Chapter 20 of Title 45 and the rules and regulations promulgated thereunder.



§ 35-2-47. Suspension pending dismissal

All officers, troopers, and communications officers who are in the classified service as defined by Code Section 45-20-2 may be suspended pending their dismissal from employment with the department as provided in Chapter 20 of Title 45 or the rules and regulations promulgated thereunder.



§ 35-2-48. State Patrol Disciplinary Board; composition; appointment and terms of members; conduct of hearings by board; recommendation to commissioner; finality of commissioner's decision

Reserved. Repealed by Ga. L. 1992, p. 3131, § 7, effective July 1, 1992.



§ 35-2-49. Provision of uniforms and equipment to sworn members of the Department of Public Safety and radio operators; retention of weapons and badges upon retirement

The commissioner shall, within the limit of the appropriation, provide the sworn members of the Department of Public Safety with proper uniforms, suitable to the season, and also with emergency and first-aid outfits, weapons, motor vehicles with radio equipment, and all other necessary supplies and equipment for the purpose of carrying out this article, the same to remain the property of the state; provided, however, that after a sworn member has accumulated 15 years of service with the Department of Public Safety, including prior service with the Department of Driver Services (formerly known as the Department of Motor Vehicle Safety), Public Service Commission, Department of Transportation, or Georgia Building Authority, upon leaving the department under honorable conditions, or upon leaving the department as a result of a disability arising in the line of duty regardless of the number of years of service, such member shall be entitled, as part of his or her compensation, to retain his or her weapon and badge pursuant to regulations promulgated by the commissioner. The commissioner shall also, within the limit of the appropriation, provide proper uniforms and equipment to radio operators. After a radio operator has accumulated 15 years of service with the department, including prior service with the Department of Driver Services (formerly known as the Department of Motor Vehicle Safety), Public Service Commission, Department of Transportation, or Georgia Building Authority, upon leaving the department under honorable conditions, such radio operator shall be entitled, as part of his or her compensation, to retain his or her badge pursuant to regulations promulgated by the commissioner.



§ 35-2-49.1. Retention of badge and weapon by disabled law enforcement officer

(a) As used in this Code section, the term "disability" means a disability that prevents an individual from working as a law enforcement officer.

(b) When a member of the Uniform Division of the Department of Public Safety leaves the Uniform Division as a result of a disability arising in the line of duty, such member of the Uniform Division shall be entitled as part of such officer's compensation to retain his or her weapon and badge in accordance with regulations promulgated by the commissioner.



§ 35-2-50. Purchasing of uniforms, supplies, and equipment

(a) The uniforms, supplies, and equipment authorized by Code Section 35-2-49 shall be purchased by the Department of Administrative Services, with the consent and approval of the Department of Public Safety, by bid let to the lowest and best bidder and in accordance with specifications named in the advertisement of bid.

(b) The advertisement of the letting of contracts for the purchase of uniforms, supplies, or equipment shall be published in at least two issues of some public journal of the state published daily and having a state-wide circulation for not less than 15 days before the time bids for the contracts are opened. The Department of Administrative Services shall have the right to reject any and all bids.



§ 35-2-51. Storeroom for excess clothing, equipment, and other articles; disposition of old and worn equipment

(a) The commissioner shall provide a storeroom or rooms where all excess supplies of clothing, equipment, and other articles shall be stored and shall insure the same against loss by fire.

(b) All old and worn equipment must be delivered to the custodian or custodians of such storeroom or rooms, who need not be members of the Uniform Division of the Department of Public Safety nor subject to age limitations, to be properly receipted before new equipment shall be issued.



§ 35-2-52. Clothing allowance for members of Uniform Division assigned permanently to personal security or special duty assignments

The commissioner, at his discretion and subject to available funds, shall be authorized to pay to members of the Uniform Division a clothing allowance when the members are permanently assigned to personal security or special duty assignments which necessitate those members wearing clothing other than the uniform of the Uniform Division. The commissioner, subject to the approval of the Board of Public Safety, shall establish the amount of clothing allowance to be paid each year.



§ 35-2-53. Members of Uniform Division to receive no costs or emoluments; exception for rewards; payment and distribution of fines and costs

No member of the Uniform Division of the Department of Public Safety shall receive any costs, emoluments, or other compensation other than his salary and any additional compensation provided by or through federal funding to which he may be entitled, except a legal reward as otherwise stated in this article. All fines and costs shall be paid into the treasury of the tribunal having jurisdiction of the offense and distributed according to law.



§ 35-2-54. Purchase of group insurance

(a) The commissioner, with the approval of the board, is authorized to purchase group life, group accident, and group hospitalization insurance contracts, policies, or certificates issued to the members of the Uniform Division, provided that such contracts of insurance shall be approved by the board as to the amount of insurance, amount of premiums, and company issuing or writing them; provided, further, that the premiums for such contracts, policies, or certificates of insurance shall be paid by the members of the Uniform Division desiring to participate therein; and this purchase shall be in no way considered as incurring a liability on the part of the state to pay for such insurance.

(b) The contracts, policies, or certificates of insurance, as provided for in subsection (a) of this Code section, may be made payable to the beneficiary designated by the member of the Uniform Division to whom the contracts, policies, or certificates are issued.



§ 35-2-55. Compensatory time off for members of Uniform Division working on state holiday

The commissioner is authorized and directed to arrange the work schedules of members of the Uniform Division in such a manner that each member shall be given compensatory time off for each day which he is required to work and which is also a legal state holiday. Such compensatory time off shall be given within 90 days of the holiday involved, except where the day of compensatory time off coincides with an emergency situation, in which case the granting of compensatory time off shall be postponed until such time as the emergency no longer exists.



§ 35-2-56. Use of motor vehicles or other equipment by members of Uniform Division

Reserved. Repealed by Ga. L. 2016, p. 385, § 4/HB 806, effective April 26, 2016.



§ 35-2-57. Use of retired unmarked pursuit cars for training

When an unmarked pursuit vehicle used by the Georgia State Patrol for the purpose of enforcing the traffic laws of this state is first removed from the field and will no longer be used on a regular basis for pursuit purposes, the commissioner of public safety is authorized, in his or her discretion, to make such pursuit vehicle available to the Georgia Public Safety Training Center for the purpose of training public safety officers pursuant to Chapter 5 of this title. Such vehicles may also be sold or traded pursuant to Code Section 35-2-58. Upon notification by the commissioner, the administrator of the Georgia Public Safety Training Center shall be authorized to take immediate possession of any such pursuit vehicle.



§ 35-2-58. Approval by board to sell or trade surplus motor vehicles towards purchase of new motor vehicles

(a) Any other provision of law notwithstanding, the commissioner, subject to approval by the board, shall have the power to sell or trade surplus motor vehicles no longer needed by the department and use the proceeds from the sale or trade toward the purchase of new motor vehicles by the department.

(b) Subject to approval by the board, available funds, and Article 3 of Chapter 5 of Title 50, the commissioner is authorized, in his or her discretion, to purchase new motor vehicles for use by the department.

(c) The board shall promulgate rules and regulations to implement the provisions of this Code section. The disposition of motor vehicles by the department shall not be subject to Article 4 of Chapter 5 of Title 50 or subject to the procedures or approval of any other state agency.






Article 3 - Security Guard Division

§ 35-2-70. Establishment

The commissioner is authorized, with the approval of the board, to establish a Security Guard Division within the department.



§ 35-2-71. Powers and duties of security guards

(a) While in the performance of their duties, such security guards shall have the same powers of arrest and the same powers to enforce law and order as the sheriff of the county and the chief of police of the municipality in this state in which any such security guards are performing their duties.

(b) While in the performance of their duties, such security guards shall also be authorized to exercise such powers and duties as are authorized by law for members of the Uniform Division of the department.



§ 35-2-72. Compensation, uniforms, and equipment of security guards

All persons employed as security guards shall be compensated in an amount to be prescribed by the commissioner and shall be furnished with and shall wear such distinctive uniforms and equipment as may be prescribed by the commissioner.



§ 35-2-73. Security guards for protection of Governor, Lieutenant Governor, Speaker of the House, and their families and executive department; transportation of family members at state expense

(a) The commissioner shall be authorized to employ such number of security guards as may be necessary to keep watch over and protect the Governor and members of his immediate family, the Lieutenant Governor and members of his immediate family, the Speaker of the House of Representatives and members of his immediate family, the executive department at the state capitol or at any other place as the executive department may be moved, the executive center or other residence of the Governor, the residences and offices of the Lieutenant Governor and the Speaker of the House of Representatives, and such other state property and individuals as may be directed by the Governor.

(b) Members of the Governor's family, the Lieutenant Governor's family, and the Speaker's family for whom protection is provided by the Security Guard Division, when traveling with the Governor, the Lieutenant Governor, or the Speaker, as the case may be, when traveling on state related business at the request of the Governor, the Lieutenant Governor, or the Speaker, as the case may be, or when in the judgment of the commissioner security considerations so dictate, may be transported by means of state owned transportation facilities, when appropriate, or at state expense by private carrier, when the use of such state owned facilities are not practical or appropriate.



§ 35-2-74. Governor to prescribe coverage by State Personnel Board

(a) The Governor is authorized, in his discretion, to direct by executive order that the employees of the Security Guard Division shall be covered by the rules of the State Personnel Board and in such order shall specify the date on which the rules shall become applicable to such personnel.

(b) The application of the rules of the State Personnel Board to employees of the Security Guard Division shall not affect any other personnel of the Department of Public Safety.



§ 35-2-75. Adoption of rules, regulations, and orders by board

The board shall be authorized to promulgate and adopt such rules, regulations, and orders in regard to security guards as in its judgment public service may demand.






Article 4 - Department of Public Safety Nomenclature

§ 35-2-80. Short title

This article shall be known and may be cited as the "Department of Public Safety Nomenclature Act of 1995."



§ 35-2-81. Definitions

As used in this article, the term:

(1) "Badge" means any official badge used by members of the Department of Public Safety, either in the past or currently.

(2) "Commissioner" means the commissioner of public safety.

(3) "Department" means the Department of Public Safety.

(4) "Emblem" means any official patch or other emblem worn currently or formerly or used by the department to identify the department or its employees.

(5) "Person" means any person, corporation, organization, or political subdivision of the State of Georgia.

(6) "Willful violator" means any person who knowingly violates the provisions of this article. Any person who violates this article after being advised in writing by the commissioner that such person's activity is in violation of this article shall be considered a willful violator and shall be considered in willful violation of this article. Any person whose agent or representative is a willful violator and who has knowledge of the violation by the agent or representative shall also be considered a willful violator and in willful violation of this article unless, upon learning of the violation, he or she immediately terminates the agency or other relationship with such violator.



§ 35-2-82. Permission required for use of department nomenclature

Whoever, except with the written permission of the commissioner, knowingly uses the words "Georgia Department of Public Safety," "State Patrol," "State Police," "State Highway Patrol," "State Trooper," or "State Patrolman" in connection with any advertisement, circular, book, pamphlet, or other publication, play, motion picture, broadcast, telecast, or other production in a manner reasonably calculated to convey the impression that such advertisement, circular, book, pamphlet, or other publication, play, motion picture, broadcast, telecast, or other production is approved, endorsed, or authorized by or associated with the department shall be in violation of this article.



§ 35-2-83. Permission required for use of department symbols

Any person who uses or displays any symbol, including any emblem, seal, or badge, current or historical, used by the department without written permission from the commissioner shall be in violation of this article.



§ 35-2-84. Procedure for seeking permission to use department nomenclature or symbols

Any person wishing permission to use either department nomenclature or symbols may request such permission in writing to the commissioner. The commissioner shall serve notice on the requesting party within 15 calendar days after receipt of the request of his or her decision on whether the person may use the nomenclature or the symbol. If the commissioner does not respond within the 15 day time period, then the request is presumed to have been denied. The grant of permission under Code Section 35-2-82 or 35-2-83 shall be in the discretion of the commissioner under such conditions as the commissioner may impose. If the commissioner denies such request and the person making such request reasonably believes that the commissioner has acted in bad faith or based on an illegal motive, then the person may, within 15 days after the person's request was denied or granted on limited terms, file an appeal with the Board of Public Safety. The matter will then be considered before the board, but the burden will be with the person making the request to show that the request was improperly denied or limited.



§ 35-2-85. Injunctions against violations

Whenever there shall be an actual or threatened violation of Code Section 35-2-82 or 35-2-83, the commissioner shall have the right to apply to the Superior Court of Fulton County or to the superior court of the county of residence of the violator for an injunction to restrain the violation.



§ 35-2-86. Civil penalties

In addition to any other relief or sanction for a violation of Code Section 35-2-82 or 35-2-83, where the violation is willful, the commissioner shall be entitled to collect a civil penalty in the amount of $500.00 for each violation. Further, when there is a finding of willful violation, the commissioner shall be entitled to recover reasonable attorney's fees for bringing any action against the violator. The commissioner shall be entitled to seek civil sanctions in the Superior Court of Fulton County or in the county of residence of the violator.



§ 35-2-87. Damage suits against violators

Any person who has given money or any other item of value to another person due in part to such person's use of department nomenclature or symbols in violation of this article may maintain a suit for damages against the violator. Where it is proven that the violation was willful, the victim shall be entitled to recover treble damages, punitive damages, and reasonable attorney's fees.



§ 35-2-88. Criminal penalties

Any person who violates the provisions of this article shall be guilty of a felony and upon conviction thereof shall be subject to a fine of not less than $1,000.00 nor more than $5,000.00 or to imprisonment for not less than one and not more than five years, or both. Each violation shall constitute a separate offense.






Article 5 - Motor Carrier Compliance Division

§ 35-2-100. Creation; members designated as law enforcement officers

There shall be created and established a division of the Department of Public Safety to be known as the Motor Carrier Compliance Division, and within the division shall be created a section to be known as the Motor Carrier Compliance Enforcement Section. Except as provided in Code Section 35-2-102, the members of the Motor Carrier Compliance Enforcement Section shall be known and designated as "law enforcement officers."



§ 35-2-101. Jurisdiction; duties and powers; use of dogs to detect controlled substances

(a) The Motor Carrier Compliance Enforcement Section of the department shall have jurisdiction throughout this state with such duties and powers as are prescribed by law.

(b) The primary duties of the Motor Carrier Compliance Enforcement Section shall be as follows:

(1) Enforcement of laws and regulations relating to the size and the weights of motor vehicles, trailers, and loads as provided for in Article 2 of Chapter 6 of Title 32;

(2) Enforcement of laws and regulations relating to licensing and fuel tax registration requirements and the reporting of violations thereof to the Department of Revenue;

(3) Enforcement of safety standards for motor vehicles and motor vehicle components;

(4) Enforcement of laws relating to hazardous materials carriers;

(5) Enforcement of all state laws on the following properties owned or controlled by the Department of Transportation or the State Road and Tollway Authority: rest areas, truck-weighing stations or checkpoints, wayside parks, parking facilities, toll facilities, and any buildings and grounds for public equipment and personnel used for or engaged in administration, construction, or maintenance of the public roads or research pertaining thereto;

(6) Enforcement of Code Section 16-10-24, relating to obstructing or hindering law enforcement officers;

(7) Directing and controlling traffic on any public road which is part of the state highway system but only in areas where maintenance and construction activities are being performed and at scenes of accidents and emergencies until local police officers or Georgia State Patrol officers arrive and have the situation under control;

(8) Enforcement of Code Sections 32-9-4 and 40-6-54, relating to designation of restricted travel lanes;

(9) Enforcement of Code Section 16-11-43, relating to obstructing highways, streets, sidewalks, or other public passages, on any public road which is part of the state highway system;

(10) Enforcement of Code Section 16-7-43, relating to littering public or private property or waters, on any public road which is part of the state highway system;

(11) Enforcement of Code Section 16-7-24, relating to interference with government property, on any public road which is part of the state highway system; and

(12) Enforcement of any state law when ordered to do so by the commissioner.

(c) In performance of the duties specified in subsection (b) of this Code section, certified law enforcement officers employed by the department or designated by the commissioner shall:

(1) Be authorized to carry firearms;

(2) Exercise arrest powers;

(3) Have the power to stop, enter upon, and inspect all motor vehicles using the public highways for purposes of determining whether such vehicles have complied with and are complying with laws, the administration or enforcement of which is the responsibility of the department;

(4) Have the power to examine the facilities where motor vehicles are housed or maintained and the books and records of motor carriers for purposes of determining compliance with laws, the administration or enforcement of which is the responsibility of the department; and

(5) Exercise the powers generally authorized for law enforcement officers in the performance of their duties or otherwise to the extent needed to protect any life or property when the circumstances demand action.

(d) The commissioner shall authorize law enforcement officers of the Motor Carrier Compliance Enforcement Section to make use of dogs trained for the purpose of detection of drugs and controlled substances while such officers are engaged in the performance of their authorized duties. If such authorized use of such a dog indicates probable cause to indicate the presence of contraband, the officer or officers shall in those circumstances have the full authority of peace officers to enforce the provisions of Article 2 of Chapter 13 of Title 16, the "Georgia Controlled Substances Act," and Article 3 of Chapter 13 of Title 16, the "Dangerous Drug Act"; provided, however, that the department must immediately notify the local law enforcement agency and district attorney of the jurisdiction where a seizure is made.



§ 35-2-102. Weight inspector positions; training; powers and responsibilities; limits on responsibilities

(a) The commissioner is authorized to establish a position to be known as "weight inspector" within the Motor Carrier Compliance Enforcement Section of the Department of Public Safety. Weight inspectors shall be assigned to fixed scales facilities and shall not be authorized to operate outside such facilities. The number of such positions shall be determined by the commissioner within the limits set by available appropriations. Weight inspectors may be divided into such ranks as the commissioner deems appropriate.

(b) The commissioner shall ensure that a weight inspector is properly trained regarding laws governing commercial motor vehicle weight, registration, size, and load, including, but not limited to, commercial motor vehicle provisions in Article 2 of Chapter 6 of Title 32 and safety standards for commercial motor vehicles and such motor vehicle components. The training required in the areas required by this subsection shall be equivalent to training provided to certified officers in the Motor Carrier Compliance Enforcement Section.

(c) A weight inspector, at the fixed scales facility, shall be authorized to:

(1) Enforce noncriminal provisions relating to commercial motor vehicle weight, registration, size, and load and assess a civil penalty for a violation of such provisions; and

(2) Detain a commercial motor vehicle that:

(A) Has a safety defect which is critical to the continued safe operation of the vehicle;

(B) Is being operated in violation of any criminal law; or

(C) Is being operated in violation of an out-of-service order as reported on the federal Safety and Fitness Electronic Records data base.

The detention authorized by this paragraph shall be for the purpose of contacting a certified member of the Motor Carrier Compliance Enforcement Section or Georgia State Patrol. A certified officer shall report to the scene of a detained vehicle and take any further action deemed appropriate including completing the inspection and investigation, making an arrest, or bringing criminal or civil charges.

(d) A weight inspector is not a peace officer and shall not be authorized to carry a firearm or exercise any power of arrest other than a citizen's arrest in accordance with Code Sections 17-4-60 and 17-4-61. At all times while a weight inspector is on duty, there shall be a supervisor over the weight inspector also on duty who shall be a certified peace officer.






Article 6 - Capitol Police Division

§ 35-2-120. Definitions

As used in this article, the term:

(1) "Capitol Square" means that area designated as such by Code Section 50-2-28.

(2) "Commissioner" means the commissioner of public safety.

(3) "Department" means the Department of Public Safety.

(4) "Division" means the Capitol Police Division of the department created by this article.



§ 35-2-121. Establishment of Capitol Police Division; staffing

There is created and established a division of the Department of Public Safety to be known as the Capitol Police Division. The department shall staff such division with certified law enforcement officers, who shall be designated capitol police officers, security personnel under the employment of or contract with the department, and any other certified peace officer employed by the department.



§ 35-2-122. Jurisdiction; duties; power

(a) The division shall have jurisdiction and the primary duty to enforce all laws in Capitol Square and the property and buildings owned by the Georgia Building Authority within a five-mile radius of Capitol Square.

(b) The division shall have the following additional duties:

(1) To maintain peace and order and enforce the laws and regulations relating to controlling access to any building or property under the control or operation of the Georgia Building Authority;

(2) To maintain peace and order and enforce the laws and regulations relating to controlling access to Capitol Square;

(3) To enforce parking and traffic laws and to investigate accidents within Capitol Square;

(4) To enforce state law when ordered to do so by the commissioner; and

(5) To exercise the powers of a law enforcement officer to protect life and property.

(c) In the performance of their duties, certified law enforcement officers shall be authorized to carry firearms and exercise the power of arrest.



§ 35-2-123. Use of vehicles by off-duty law enforcement officer

Reserved. Repealed by Ga. L. 2016, p. 385, § 6/HB 806, effective April 26, 2016.



§ 35-2-124. Reimbursement to the department for costs

The Georgia Building Authority shall reimburse the department for the costs to the department of performing police and security duties within Capitol Square in accordance with an intergovernmental agreement by and between the department and the Georgia Building Authority. Such agreement shall set forth the amount to be paid by the Georgia Building Authority to the department for each fiscal year and shall be executed prior to the budget submission deadline set by the Governor's Office of Planning and Budget.






Article 7 - State Aviation Operations

§ 35-2-140. Transfer of certain personnel, aircraft, and other assets from the Georgia Aviation Authority to the Department of Public Safety

(a) (1) On and after September 1, 2011, the Department of Public Safety shall be authorized to acquire, operate, maintain, house, and dispose of all state aviation assets assigned to the department, to provide aviation services and oversight of such state aircraft and aviation operations for public safety and legitimate state business purposes, to achieve policy objectives through aviation missions, and to provide for the efficient operation of such state aircraft.

(2) On September 1, 2011, the Georgia Aviation Authority shall transfer back to the custody and control of the Department of Public Safety all of the aircraft previously transferred to the authority by the Department of Public Safety and any associated parts and equipment; provided, however, that this article shall have no application to aircraft owned or operated by the Department of Defense.

(3) On September 1, 2011, any person who is employed by the Department of Public Safety and is assigned for administrative purposes only to the Georgia Aviation Authority shall be transferred back to the Department of Public Safety and shall no longer be under the administration or direction of the Georgia Aviation Authority. In addition, on September 1, 2011, the six aviation mechanic positions that were previously transferred by the Department of Public Safety to the Georgia Aviation Authority shall be returned to the Department of Public Safety along with the funds budgeted for such positions.

(4) All airfields and appurtenances, including hangars, previously transferred to the Georgia Aviation Authority by the Department of Public Safety and all funds, accounts receivable, a percentage of the budgeted operating funds, contracts, liabilities, and obligations associated with the aircraft being transferred back to the Department of Public Safety as of September 1, 2011, shall become the property, funds, accounts receivable, budgeted operating funds, contracts, liabilities, and obligations of the Department of Public Safety on such date.

(5) The Department of Public Safety shall be responsible for providing aviation services in support of public safety. The department shall be authorized to dispose of any state aircraft and apply the proceeds derived therefrom to the purchase of replacement aviation assets.

(b) The Department of Public Safety shall have the power to:

(1) Hire, organize, and train personnel to operate, maintain, house, purchase, and dispose of aviation assets;

(2) Purchase, lease, maintain, develop, and modify facilities to support aviation assets and operations;

(3) Develop operating, maintenance, safety, security, training, education, and scheduling standards for state aviation operations and conduct inspections, audits, and other similar oversight to determine practices and compliance with such standards;

(4) Develop an accountability system for state aviation operations and activities;

(5) Identify the costs associated with training, education, and the purchase, operation, maintenance, and administration of state aircraft and aviation operations and related facilities;

(6) In conjunction with the Georgia Aviation Authority, develop an appropriate joint billing structure for passenger transportation where the aircraft is designated and operated as a "civil aircraft" under Part 91 of the Federal Aviation Regulations and charge agencies and other state entities for the full variable hourly costs for the operation of each type aircraft, evaluated annually and adjusted as necessary based upon the price of fuel, maintenance, and other fees that are a direct result of flying the aircraft on that specific trip; provided, however, that any billing to an agency by the department shall be suspended whenever the Governor declares a state of emergency on any cost associated with aircraft used during and in response to such state of emergency;

(7) Retain appropriate external consulting and auditing expertise;

(8) Engage aviation industry representatives to ensure best practices for state aviation assets;

(9) Delegate certain powers pursuant to this article to other state entities;

(10) Otherwise implement appropriate and efficient management practices for state aviation operations; and

(11) Enter into agreements with the Georgia Aviation Authority for mutual use of state airfields and appurtenances, including aircraft hangars.









Chapter 3 - Georgia Bureau of Investigation

Article 1 - General Provisions

§ 35-3-1. Definitions

As used in this chapter, the term:

(1) "Bureau" means the Georgia Bureau of Investigation.

(2) "Director" means the director of the Georgia Bureau of Investigation.



§ 35-3-2. Creation

There is created a Georgia Bureau of Investigation which shall be a separate department and agency of state government.



§ 35-3-3. Divisions of bureau

The Georgia Bureau of Investigation shall be composed of the Investigations Division, the Forensic Sciences Division, the Georgia Crime Information Center Division, and such other divisions as may be created by the board.



§ 35-3-4. Powers and duties of bureau generally

(a) It shall be the duty of the bureau to:

(1) Take, receive, and forward fingerprints, photographs, descriptions, and measurements of persons in cooperation with the bureaus and departments of other states and of the United States;

(2) Exchange information relating to crime and criminals;

(3) Keep permanent files and records of such information procured or received;

(4) Provide for the scientific investigation of articles used in committing crimes or articles, fingerprints, or bloodstains found at the scene of a crime;

(5) Provide for the testing and identification of weapons and projectiles fired therefrom;

(6) Acquire, collect, classify, and preserve any information which would assist in the identification of any deceased individual who has not been identified after the discovery of such deceased individual;

(7) Acquire, collect, classify, and preserve immediately any information which would assist in the location of any missing person, including any minor, and provide confirmation as to any entry for such a person to the parent, legal guardian, or next of kin of that person and the bureau shall acquire, collect, classify, and preserve such information from such parent, guardian, or next of kin;

(8) Exchange such records and information as provided in paragraphs (6) and (7) of this subsection with, and for the official use of, authorized officials of the federal government, the states, cities, counties, and penal and other institutions. With respect to missing minors, such information shall be transmitted immediately to other law enforcement agencies;

(9) Identify and investigate violations of Article 4 of Chapter 7 of Title 16;

(10) Identify and investigate violations of Part 2 of Article 3 of Chapter 12 of Title 16, relating to offenses related to minors;

(11) Identify and investigate violations of Article 8 of Chapter 9 of Title 16;

(12) Identify and investigate violations of Article 5 of Chapter 8 of Title 16;

(13) Identify and investigate violations of Code Section 16-5-46;

(14) Identify and investigate violations of Article 8 of Chapter 5 of Title 16; and

(15) (A) Acquire, collect, analyze, and provide to the board any information which will assist the board in determining a sexual offender's risk assessment classification in accordance with the board's duties as specified in Code Section 42-1-14, including, but not limited to, obtaining:

(i) Incident, investigative, supplemental, and arrest reports from law enforcement agencies;

(ii) Records from clerks of court;

(iii) Records and information maintained by prosecuting attorneys;

(iv) Records maintained by state agencies, provided that any records provided by the State Board of Pardons and Paroles that are classified as confidential state secrets pursuant to Code Section 42-9-53 shall remain confidential and shall not be made available to any other person or entity or be subject to subpoena unless declassified by the State Board of Pardons and Paroles; and

(v) Other documents or information as requested by the board.

(B) As used in this paragraph, the term:

(i) "Board" means the Sexual Offender Registration Review Board.

(ii) "Risk assessment classification" means the level into which a sexual offender is placed based on the board's assessment.

(iii) "Sexual offender" has the same meaning as set forth in Code Section 42-1-12.

(b) In addition to the duties provided in subsection (a) of this Code section, the members of the bureau shall have and are vested with the same authority, powers, and duties as are possessed by the members of the Uniform Division of the Department of Public Safety under this title.



§ 35-3-4.1. Subpoena for production of electronic communication service records for computer or electronic device used in furtherance of certain offenses against minors

(a) (1) In any investigation of a violation of Code Section 16-12-100, 16-12-100.1, or 16-12-100.2 involving the use of a computer or an electronic device in furtherance of an act related to a minor, or any investigation of a violation of Article 8 of Chapter 9 of Title 16, the director, assistant director, or deputy director for investigations shall be authorized to issue a subpoena, with the consent of the Attorney General, to compel the production of electronic communication service or remote communication service records or other information pertaining to a subscriber or customer of such service, exclusive of contents of communications.

(2) A provider of electronic communication service or remote computing service shall disclose to the bureau the:

(A) Name;

(B) Address;

(C) Local and long distance telephone connection records, or records of session times and durations;

(D) Length of service, including the start date, and types of service utilized;

(E) Telephone or instrument number or other subscriber number or identity, including any temporarily assigned network address; and

(F) Means and source of payment for such service, including any credit card or bank account number of a subscriber to or customer of such service.

(b) Upon failure of a person without lawful excuse to obey a subpoena, the director, assistant director, or the deputy director for investigations, through the Attorney General or district attorney, may apply to a superior court having jurisdiction for an order compelling compliance. Such person may object to the subpoena on grounds that it fails to comply with this Code section or upon any constitutional or other legal right or privilege of such person. The court may issue an order modifying or setting aside such subpoena or directing compliance with the original subpoena.

(c) The Attorney General may request that a natural person who refuses to produce relevant matter on the ground that the production of records may incriminate such person be ordered by the court to provide such records. With the exception of a prosecution for perjury, a natural person who complies with the court order to provide such records asserting a privilege against self-incrimination to which he or she is entitled by law shall not be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which he or she may testify or produce evidence, documentary or otherwise.

(d) (1) Information obtained pursuant to a subpoena enforced by this Code section shall not be made public or, except as authorized in paragraph (2) of this subsection, disclosed by the director, assistant director, deputy director for investigations, or the director's employees beyond the extent necessary for the enforcement of this Code section.

(2) The director, assistant director, deputy director for investigations, or the director's employees shall be authorized to provide to any federal, state, or local law enforcement agency any information acquired under this Code section in furtherance of a criminal investigation in violation of Code Section 16-12-100, 16-12-100.1, or 16-12-100.2.

(e) As used in this Code section, the terms "electronic communication service" and "remote communication service" shall have the same meaning as set forth in Code Section 16-9-92.



§ 35-3-4.2. Subpoena authority for investigating fraudulent real estate transactions

(a) In any investigation of a violation of Article 5 of Chapter 8 of Title 16 or other criminal violations involving fraudulent real estate transactions, the director, assistant director, or deputy director for investigations shall be authorized to issue a subpoena, with the consent of the Attorney General, to compel the production of books, papers, documents, or other tangible things, including records and documents contained within, or generated by, a computer or any other electronic device.

(b) Upon the failure of a person without lawful excuse to obey a subpoena, the director, assistant director, or the deputy director for investigations, through the Attorney General or district attorney, may apply to a superior court having jurisdiction for an order compelling compliance. Such person may object to the subpoena on grounds that it fails to comply with this Code section or upon any constitutional or other legal right or privilege of such person. The court may issue an order modifying or setting aside such subpoena or directing compliance with the original subpoena. Failure to obey a subpoena issued under this Code section may be punished by the court as contempt of court.



§ 35-3-4.3. Subpoena power for investigations of violations involving trafficking of persons for labor or sexual servitude

(a) In any investigation of a violation of Code Section 16-5-46 involving trafficking of persons for labor or sexual servitude, the director, assistant director, or deputy director for investigations shall be authorized to issue a subpoena, with the consent of the Attorney General, to compel the production of books, papers, documents, or other tangible things, including records and documents contained within, or generated by, a computer or any other electronic device.

(b) Upon the failure of a person without lawful excuse to obey a subpoena, the director, assistant director, or the deputy director for investigations, through the Attorney General or district attorney, may apply to a superior court having jurisdiction for an order compelling compliance. Such person may object to the subpoena on grounds that it fails to comply with this Code section or upon any constitutional or other legal right or privilege of such person. The court may issue an order modifying or setting aside such subpoena or directing compliance with the original subpoena. Failure to obey a subpoena issued under this Code section may be punished by the court as contempt of court.



§ 35-3-5. Director -- Creation; appointment and removal; powers and duties

(a) There is created the position of director.

(b) The director shall be the chief administrative officer and shall be both appointed and removed by the Board of Public Safety with the approval of the Governor.

(c) The director shall coordinate and supervise the work of the Georgia Child Fatality Review Panel created by Code Section 19-15-4 or shall designate a person from within the bureau to serve as the coordinator and supervisor and shall provide such staffing and administrative support to the Georgia Child Fatality Review Panel as may be necessary to enable it to carry out its statutory duties.

(d) The director shall report the death of any child to the chairperson of the review committee, as such term is defined in Code Section 19-15-1, for the county in which such child resided at the time of death, unless the director or his or her designee has knowledge that such death has been reported by the county medical examiner or coroner, pursuant to Code Section 19-15-3, and shall provide such review committee access to any records of the bureau relating to such child.

(e) Except as otherwise provided by this chapter, and subject to the general policy established by the board, the director shall supervise, direct, account for, organize, plan, administer, and execute the functions vested in the bureau by this chapter.



§ 35-3-6. Director -- Unclassified service; compensation

The director shall be in the unclassified service as defined by Code Section 45-20-2 and his or her compensation shall be fixed by the board.



§ 35-3-7. Agreements by director and commissioner for provision of services and material

The director and the commissioner of public safety are authorized to enter into agreements, subject to approval of the Board of Public Safety, for the provision of such services, material, or combination thereof as may be useful in the performance of the official duties of the bureau or the department.



§ 35-3-8. Powers of agents of bureau generally

(a) All properly appointed agents of the bureau shall have the powers, including the power of making arrests and appearing in court, for the enforcement of all criminal statutes pertaining to the manufacture, transportation, distribution, sale, or possession of liquor, wine, beer, alcoholic beverages, cigars, cigarettes, little cigars, cheroots, stogies, and loose or smokeless tobacco and shall concurrently with agents and enforcement officers appointed by the state revenue commissioner have the authority throughout the state to:

(1) Obtain and execute warrants for the arrest of persons charged with violations of such laws;

(2) Obtain and execute search warrants in the enforcement of such laws;

(3) Arrest without warrant any person found in violation of such laws, or endeavoring to escape, or if for other cause there is likely to be a failure of enforcement of such laws for want of an officer to issue a warrant;

(4) Make investigations in the enforcement of such laws and in connection therewith to go upon any property outside of buildings, posted or otherwise, in the performance of such duties;

(5) Seize and take possession of all property which is declared contraband under such laws; and

(6) Carry firearms while performing their duties.

(b) The enforcement powers conferred in this Code section upon agents of the bureau shall relate only to the enforcement of the criminal provisions relating to the manufacture, transportation, distribution, sale, or possession of liquor, wine, beer, alcoholic beverages, cigars, cigarettes, little cigars, cheroots, stogies, and loose or smokeless tobacco and shall not extend to regulatory matters with respect to such products under the jurisdiction of the state revenue commissioner.



§ 35-3-8.1. Power of bureau to assist other law enforcement agencies

Upon request of the governing authority or chief law enforcement officer of any municipality, the sheriff of any county, the chief of the county police force of any county having a population of more than 100,000 according to the United States decennial census of 1970 or any future such census, the judge of the superior court of any county of this state, or the Governor, the director, in unusual circumstances, may, and in the case of a request by the Governor, shall, direct the bureau to render assistance in any criminal case, in the prevention or detection of violations of law, or in the detection or apprehension of persons violating the criminal laws of this state, any other state, or the United States.



§ 35-3-9. Narcotics agents

(a) The director is authorized to retain on a contractual basis such persons as he or she shall deem necessary to detect and apprehend violators of the criminal statutes of this state pertaining to the possession, sale, or use of narcotics or other dangerous drugs.

(b) Those persons contracting with the director pursuant to subsection (a) of this Code section shall be known as narcotics agents.

(c) The investigative services provided for in this Code section shall be designed to support local law enforcement efforts. The director shall, with the advice and consent of the board, appoint a three-member priority committee composed of a representative from the Georgia Sheriffs Association, the Georgia Association of Chiefs of Police, and the District Attorneys Association. The committee shall establish priorities for use of investigative resources and determine the bona fide nature of requests for assistance. The recommendations of the committee shall be followed by the director except where otherwise expressly authorized by the board.

(d) Narcotics agents shall have all powers necessary and incidental to the fulfillment of their contractual obligations, including the power of arrest when authorized by the director.

(e) No person shall be a narcotics agent unless he is at least 18 years of age.

(f) The director shall conduct a background investigation of all potential narcotics agents. If the background investigation discloses a criminal record, the applicant shall not be retained without the express approval of the board.

(g) Any matters pertaining to narcotics agents shall be exempt from Chapter 14 of Title 50, relating to meetings open to the public.

(h) Persons retained as narcotics agents shall be considered persons in the service of the bureau under a contract of hire with that agency whose employment of those persons as narcotics agents shall be considered an employment in the usual course of the business of that agency. Persons retained by the bureau as narcotics agents shall have all the rights and privileges of other employees of the bureau; provided, however, that such persons shall be in the unclassified service as defined by Code Section 45-20-2 and therefore shall not be governed by any rules of position, classification, appointment, promotion, demotion, transfer, dismissal, qualification, compensation, seniority privileges, tenure, or other such matters concerning their employment established by the State Personnel Board or any successor boards or agencies.

(i) The director shall have all powers necessary and incidental to the effective operation of this Code section.



§ 35-3-9.1. Special Cocaine Task Force

Repealed pursuant to subsection (c) of Code Section 35-3-9.1, which provided for the repeal of this Code section on June 30, 1990.



§ 35-3-9.2. Mobile cocaine education van

Repealed by Ga. L. 2005, p. 599, § 1/SB 146, effective July 1, 2005.



§ 35-3-10. Participation by bureau personnel and director in Employees' Retirement System of Georgia

All personnel and the director of the bureau are authorized to be members of the Employees' Retirement System of Georgia, as established by Chapter 2 of Title 47. All rights, credits, and funds in the retirement system which are possessed by any personnel of the bureau, including the director, at the time of employment in the bureau are continued; and it is the intention of the General Assembly that such personnel and the director shall not lose any rights, credits, or funds to which they were entitled prior to being employed with the bureau.



§ 35-3-11. Applicability of merit system to agents of bureau; retention of badge and weapon by disabled agent

(a) All agents of the bureau shall be governed by such rules of position, classification, appointment, promotion, demotion, transfer, dismissal, qualification, compensation, seniority privileges, tenure, and other employment standards as may now or hereafter be established under such merit system controls as may be authorized by Chapter 20 of Title 45.

(b) This Code section shall not apply to narcotics agents as provided for in Code Section 35-3-9.

(c) As used in this subsection, the term "disability" means a disability that prevents an individual from working as a law enforcement officer. When an agent of the bureau leaves the bureau as a result of a disability arising in the line of duty, such agent shall be entitled as part of such agent's compensation to retain his or her weapon and badge pursuant to regulations promulgated by the director.



§ 35-3-12. Payment of medical and similar expenses of members injured in line of duty; procedure

The bureau is authorized to pay all medical, surgical, hospital, nursing, and other similar expenses incurred by any member of the bureau as a result of injuries received in the line of duty. The bureau is authorized to make such payments in addition to any award made by the State Board of Workers' Compensation based on such injuries. Such payments shall be made only upon proper presentation of bills to the bureau. The bureau and the injured party shall together ascertain the correctness of all bills presented. No payments shall be made without the approval of the bureau.



§ 35-3-13. Requests for investigation of criminal matters and crime related fires; access to local services and records

(a) Any district attorney of this state may request the assistance of the bureau to conduct and exercise its lawful powers and authorities in the investigation of any criminal matter.

(b) Any head of a municipal or county fire department may request the assistance of the bureau to conduct and exercise its lawful powers and authorities in the investigation of any crime related fires.

(c) In the event the bureau acts in cooperation with a municipality or other political subdivision of the state, the services and records of such municipality or other subdivision shall be accessible and available to the bureau at all times.






Article 2 - Georgia Crime Information Center

§ 35-3-30. Definitions

As used in this article, the term:

(1) "Career criminal" means any person who has been previously convicted three times under the laws of this state of felonies or under the laws of any other state or the United States of crimes which would be felonies if committed within this state.

(1.1) "Center" means the Georgia Crime Information Center.

(2) "Council" means the Georgia Crime Information Center Council.

(3) "Criminal justice agencies" means those public agencies at all levels of government which perform as their principal function activities relating to the apprehension, prosecution, adjudication, or rehabilitation of criminal offenders.

(4) "Criminal justice information" means the following classes of information:

(A) "Criminal history record information" means information collected by criminal justice agencies on individuals consisting of identifiable descriptions and notations of arrests, detentions, indictments, accusations, information, or other formal charges, and any disposition arising therefrom, sentencing, correctional supervision, and release. Such term also includes the age and sex of each victim as provided by criminal justice agencies. The term does not include identification information, such as fingerprint records, to the extent that such information does not indicate involvement of the individual in the criminal justice system.

(B) "Restricted data" means data which contains information relating to data-gathering techniques, distribution methods, manuals, and forms.

(C) "Secret data" means data which includes information dealing with those operational and programming elements which prevent unlawful intrusion into the Georgia Crime Information Center/Criminal Justice Information System computer system, the communications network, and satellite computer systems handling criminal justice information.

(D) "Sensitive data" means data which contains statistical information in the form of reports, lists, and documentation, which information may identify a group characteristic. It may apply to groups of persons, articles, vehicles, etc., such as white males or stolen guns.

(5) "Criminal justice information system" means all those agencies, procedures, mechanisms, media, and forms, as well as the information itself, which are or which become involved in the origination, transmittal, storage, retrieval, and dissemination of information related to reported offenses, offenders, and the subsequent actions related to such events or persons.

(6) "Law enforcement agency" means a governmental unit of one or more persons employed full time or part time by the state, a state agency or department, or a political subdivision of the state for the purpose of preventing and detecting crime and enforcing state laws or local ordinances, employees of which unit are authorized to make arrests for crimes while acting within the scope of their authority.

(7) "Offense" means an act which is a felony, a misdemeanor, or a violation of a county or municipal ordinance.



§ 35-3-31. Establishment of center; staff and equipment generally; State Personnel Board status of personnel

(a) There is established for the state, within the Georgia Bureau of Investigation, a system for the intrastate communication of vital information relating to crimes, criminals, and criminal activity, to be known as the Georgia Crime Information Center.

(b) Central responsibility for the development, maintenance, and operation of the center shall be vested with the director of the center with the assistance and guidance of the Georgia Crime Information Council, the establishment of which is provided for in Code Section 35-3-32.

(c) The director of the center shall maintain the necessary staff along with support services to be procured within the Georgia state government, such as computer services from the Department of Administrative Services, physical space and logistic support from the Department of Public Safety, and other services or sources as necessary, to enable the effective and efficient performance of the duties and responsibilities ascribed to the center in this article.

(d) All personnel of the center shall be administered according to appropriate special and standard schedules issued pursuant to the rules of the State Personnel Board with due recognition to be given by the latter to the special qualifications and availability of the types of individuals required in such an agency.



§ 35-3-32. Establishment of council; composition; duties and responsibilities of council generally

(a) There is created the Georgia Crime Information Center Council.

(b) The duties and responsibilities of the council are to:

(1) Advise and assist in the establishment of policies under which the center is to be operated;

(2) Ensure that the information obtained pursuant to this article shall be restricted to the items specified in this article and ensure that the center is administered so as not to accumulate any information or distribute any information that is not specifically approved in this article;

(3) Ensure that adequate security safeguards are incorporated so that the data available through this system is used only by properly authorized persons and agencies;

(4) Establish appropriate disciplinary measures to be taken by the center in the instance of violations of data reporting or dissemination of laws, rules, and regulations by criminal justice agencies or members thereof covered by this article; and

(5) Establish other policies which provide for the efficient and effective use and operation of the center under the limitations imposed by the terms of this article.

(c) The members of the board shall serve ex officio as members of the council and shall constitute the council.



§ 35-3-33. Powers and duties of center generally

(a) The center shall:

(1) Obtain and file fingerprints, descriptions, photographs, and any other pertinent identifying data on persons who:

(A) Have been or are hereafter arrested or taken into custody in this state:

(i) For an offense which is a felony;

(ii) For an offense which is a misdemeanor or a violation of an ordinance involving burglary tools, commercial gambling, dealing in gambling devices, contributing to the delinquency of a child, dealing in stolen property, dangerous drugs, marijuana, narcotics, firearms, dangerous weapons, explosives, pandering, prostitution, sexual offenses where children are victims, or worthless checks;

(iii) For an offense charged as disorderly conduct but which relates to an act connected with one or more of the offenses under division (ii) of this subparagraph;

(iv) As a fugitive from justice; or

(v) For any other offense designated by the Attorney General;

(B) Are or become career criminals, well-known offenders, or habitual offenders;

(C) Are currently or become confined to any prison, penitentiary, or other penal institution;

(D) Are unidentified human corpses found in this state; or

(E) Are children who are charged with an offense that if committed by an adult would be a felony or are children whose cases are transferred from a juvenile court to another court for prosecution;

(2) Compare all fingerprint and other identifying data received with those already on file and, whether or not a criminal record is found for a person, at once inform the requesting agency or arresting officer of such facts as may be disseminated consistent with applicable security and privacy laws and regulations. A log shall be maintained of all disseminations made of each individual criminal history including at least the date and recipient of such information;

(3) Provide a uniform crime reporting system for the periodic collection, analysis, and reporting of crimes reported to and otherwise processed by any and all law enforcement agencies within the state, as defined and provided for in this article;

(4) Periodically conduct audits of crime reporting practices of criminal justice agencies to ensure compliance with the standards of national and state uniform crime reporting systems and to ensure reporting of criminal arrests, dispositions, and custodial information;

(5) Develop, operate, and maintain an information system which will support the collection, storage, retrieval, and dissemination of all crime and offender data described in this article consistent with those principles of scope, security, and responsiveness prescribed by this article;

(6) Cooperate with all criminal justice agencies within the state in providing those forms, procedures, standards, and related training assistance necessary for the uniform operation of the center;

(7) Offer assistance and, when practicable, instruction to all criminal justice agencies in establishing efficient local records systems;

(8) Compile statistics on the nature and extent of crime in the state and compile other data related to planning for and operating criminal justice agencies, provided that such statistics do not identify persons, and make available all such statistical information obtained to the Governor, the General Assembly, and any other governmental agencies whose primary responsibilities include the planning, development, or execution of crime reduction programs. Access to such information by the latter governmental agencies will be on an individual, written request basis wherein must be demonstrated a need to know, the intent of any analyses, dissemination of such analyses, and any security provisions deemed necessary by the center;

(9) Periodically publish in print or electronically statistics, no less frequently than annually, that do not identify persons and report such information to the Governor, the General Assembly, state and local criminal justice agencies, and the general public. Such information shall accurately reflect the level and nature of crime in the state and the operations in general of the different types of agencies within the criminal justice system;

(10) Make available, upon request, to all local and state criminal justice agencies, all federal criminal justice agencies, and criminal justice agencies in other states any information in the files of the center which will aid these agencies in the performance of their official duties, including but not limited to final disposition of offenses; sentencing information and conditions; orders modifying an earlier disposition; orders relating to probation, including modification, tolling, completion of active probation supervision, termination, revocation, or completion of orders entered pursuant to Article 3 of Chapter 8 of Title 42; and orders relating to parole, including modification, tolling, termination, and revocation. For this purpose the center shall operate on a 24 hour basis, seven days a week. Such information when authorized by the council may also be made available to any other agency of the state or political subdivision of the state and to any other federal agency upon assurance by the agency concerned that the information is to be used for official purposes only in the prevention or detection of crime or the apprehension of criminal offenders;

(11) Cooperate with other agencies of the state, the crime information agencies of other states, and the Uniform Crime Reports and National Crime Information Center systems of the Federal Bureau of Investigation in developing and conducting an interstate, national, and international system of criminal identification, records, and statistics;

(12) Provide the administrative mechanisms and procedures necessary to respond to those individuals who file requests to view their own records as provided for in this article and to cooperate in the correction of the central center records and those of contributing agencies when their accuracy has been successfully challenged either through the related contributing agencies or by court order issued on behalf of the individual;

(13) Institute the necessary measures in the design, implementation, and continued operation of the criminal justice information system to ensure the privacy and security of the system. This will include establishing complete control over use and access of the system and restricting its integral resources and facilities to those either possessed or procured and controlled by criminal justice agencies as defined in this article. Such security measures must meet standards to be set by the council as well as those set by the nationally operated systems for interstate sharing of information;

(14) Provide availability, by means of data processing, to files listing motor vehicle drivers' license numbers, motor vehicle registration numbers, wanted and stolen motor vehicles, outstanding warrants, identifiable stolen property, and such other files as may be of general assistance to criminal justice agencies;

(15) Receive and process fingerprints from the Supreme Court of Georgia Office of Bar Admissions for the purpose of determining whether or not an applicant for admission to the State Bar of Georgia has a criminal record. The processing shall include submission of fingerprints to the Georgia Bureau of Investigation and the Federal Bureau of Investigation for comparison to each of their respective files and data bases;

(16) Provide The Council of Superior Court Clerks of Georgia the data set forth in Code Sections 15-12-40.1 and 21-2-231, without charge and in the electronic format requested; and

(17) Notify the appropriate clerk of court that a defendant has completed his or her first offender sentence or was exonerated of guilt and discharged pursuant to subsection (g) of Code Section 42-8-60 within five days of such completion or exoneration.

(b) Criminal justice agencies shall furnish upon written request and without charge to any local fire department in this state a copy, processed under purpose code "E", of the criminal history record information of an applicant for employment.

(c) The provisions of this article notwithstanding, information and records of children shall only be inspected and disclosed as provided in Code Sections 15-11-702 and 15-11-708. Such records and information shall be sealed or destroyed according to the procedures outlined in Code Sections 15-11-701 and 15-11-709.



§ 35-3-34. Disclosure and dissemination of criminal records to private persons and businesses; resulting responsibility and liability of issuing center; provision of certain information to the FBI in conjunction with the National Instant Criminal Background Check System

(a) The center shall be authorized to:

(1) Make criminal history records maintained by the center available to private persons and businesses under the following conditions:

(A) Private individuals and businesses requesting criminal history records shall, at the time of the request, provide the fingerprints of the person whose records are requested or provide a signed consent of the person whose records are requested on a form prescribed by the center which shall include such person's full name, address, social security number, and date of birth;

(B) (i) The center shall not provide records of arrests, charges, or sentences when an individual has been sentenced pursuant to Article 3 of Chapter 8 of Title 42 and has been exonerated and discharged without court adjudication of guilt as a matter of law or pursuant to a court order, including records relating to such defendant's bench warrants, failure to appear, and probation for such offense, except as specifically authorized by Code Section 42-8-63.1. The center shall not provide records of arrests, charges, or sentences when an individual has been sentenced as provided in Code Section 15-1-20, including records relating to such defendant's bench warrants, failure to appear, and probation for such offense, except as specifically authorized by Code Section 42-8-63.1.

(ii) During the period of time after a defendant, who has been sentenced pursuant to Article 3 of Chapter 8 of Title 42 but has not been exonerated and discharged without court adjudication of guilt as a matter of law or pursuant to a court order, has completed active probation supervision through the remainder of such sentence, the center shall not provide records of arrests, charges, or sentences except as specifically authorized by Code Section 42-8-63.1.

(iii) The center may provide records of arrests, charges, or sentences when an individual has been sentenced pursuant to Article 3 of Chapter 8 of Title 42 but has not been exonerated and discharged without court adjudication of guilt as a matter of law or pursuant to a court order, as specifically authorized by Code Section 42-8-63.1, while a defendant is under active probation supervision for such offense, or as provided in a court order;

(C) When the identifying information provided is sufficient to identify persons whose records are requested electronically, the center may disseminate electronically criminal history records of in-state felony convictions, pleas, and sentences without:

(i) Fingerprint comparison; or

(ii) Consent of the person whose records are requested; and

(D) The center shall not provide records of arrests, charges, or dispositions when access has been restricted pursuant to Code Section 15-1-20, 35-3-37, or 42-8-62.1; or

(2) Make criminal history records of the defendant or witnesses in a criminal action available to counsel for the defendant upon receipt of a written request from the defendant's counsel under the following conditions:

(A) Such request shall contain the style of the case and the name and identifying information for each person whose records are requested. Such request shall be submitted to the center;

(B) In cases where the court has determined the defendant to be indigent, any fees authorized by law shall be waived; and

(C) Disclosure of criminal history information to the defendant's counsel as provided in this paragraph shall be solely in such counsel's capacity as an officer of the court. Any use of such information in a manner not authorized by law or the court in which such action is pending where the records were disclosed shall constitute a violation of Code Section 35-3-38; and

(3) Charge fees for disseminating records pursuant to this Code section which will raise an amount of revenue which approximates, as nearly as practicable, the direct and indirect costs to the state for providing such disseminations.

(b) In the event that an employment decision is made adverse to a person whose record was obtained pursuant to this Code section, the person will be informed by the business or person making the adverse employment decision of all information pertinent to that decision. This disclosure shall include information that a record was obtained from the center, the specific contents of the record, and the effect the record had upon the decision. Failure to provide all such information to the person subject to the adverse decision shall be a misdemeanor.

(c) Neither the center, its employees, nor any agency or employee of the state shall be responsible for the accuracy of information nor have any liability for defamation, invasion of privacy, negligence, or any other claim in connection with the dissemination pursuant to this Code section and shall be immune from suit based upon any such claims.

(d) Local criminal justice agencies may disseminate criminal history records, without fingerprint comparison or prior contact with the center, to private individuals and businesses under the same conditions as set forth in paragraph (1) of subsection (a) of this Code section and may charge fees as needed to reimburse such agencies for their direct and indirect costs related to the providing of such disseminations.

(d.1) Reserved.

(d.2) When identifying information provided is sufficient to identify persons whose records are requested, local criminal justice agencies may disseminate criminal history records of in-state felony convictions, pleas, and sentences without:

(1) Fingerprint comparison;

(2) Prior contact with the center; or

(3) Consent of the person whose records are requested.

Such information may be disseminated to private individuals and businesses under the conditions specified in subparagraph (a)(1)(B) of this Code section upon payment of the fee for the request and when the request is made upon a form prescribed by the center. Such agencies may charge and retain fees as needed to reimburse such agencies for the direct and indirect costs of providing such information and shall have the same immunity therefor as provided in subsection (c) of this Code section.

(d.3) No fee charged pursuant to this Code section may exceed $20.00 per person whose criminal history record is requested or be charged to any person or entity authorized prior to January 1, 1995, to obtain information pursuant to this Code section without payment of such fee.

(d.4) The center shall place a high priority on inquiries from any nuclear power facility requesting a criminal history and shall respond to such requests as expeditiously as possible, but in no event shall a response be made more than two business days following receipt of the request.

(e) (1) The Georgia Crime Information Center shall be authorized to provide criminal history records, wanted person records, and involuntary hospitalization records information to the Federal Bureau of Investigation in conjunction with the National Instant Criminal Background Check System in accordance with the federal Brady Handgun Violence Prevention Act, 18 U.S.C. Section 921, et seq.

(2) The records of the Georgia Crime Information Center shall include information as to whether a person has been involuntarily hospitalized. Notwithstanding any other provisions of law and in order to carry out the provisions of this Code section and Code Section 16-11-172, the Georgia Crime Information Center shall be provided such information and no other mental health information from the involuntary hospitalization records of the probate courts concerning persons involuntarily hospitalized after March 22, 1995, in a manner agreed upon by the Probate Judges Training Council and the Georgia Bureau of Investigation to preserve the confidentiality of patients' rights in all other respects. Further, notwithstanding any other provisions of law and in order to carry out the provisions of this Code section and Code Section 16-11-172, the center shall be provided information as to whether a person has been adjudicated mentally incompetent to stand trial or not guilty by reason of insanity at the time of the crime, has been involuntarily hospitalized, or both from the records of the clerks of the superior courts concerning persons involuntarily hospitalized after March 22, 1995, in a manner agreed upon by The Council of Superior Court Clerks of Georgia and the Georgia Bureau of Investigation to preserve the confidentiality of patients' rights in all other respects. After five years have elapsed from the date that a person's involuntary hospitalization information has been received by the Georgia Crime Information Center, the center shall purge its records of such information as soon as practicable and in any event purge such records within 30 days after the expiration of such five-year period.

(3) (A) The records of the center shall include information as to whether a person has been involuntarily hospitalized. In order to carry out the provisions of Code Section 16-11-129, the center shall be provided such information and no other mental health information from the records of the probate and superior courts ordering persons to be involuntarily hospitalized. With respect to probate court records, such information shall be provided in a manner agreed upon by the Probate Judges Training Council and the bureau. With respect to superior court records, such information shall be provided in a manner agreed upon by The Council of Superior Court Clerks of Georgia and the bureau. Such records shall be provided in a manner so as to preserve the confidentiality of patients' rights in all other respects.

(B) In order to carry out the provisions of Code Section 16-11-129, the center shall be provided information as to whether a person has been adjudicated mentally incompetent to stand trial or has been found not guilty by reason of insanity at the time of the crime. The clerk of court shall report such information to the center immediately but in no case later than ten days after such adjudication of mental incompetence or finding of not guilty by reason of insanity.

(f) The council is empowered to adopt rules, regulations, and forms necessary to implement this Code section. The council shall promulgate regulations to ensure the identity, confidentiality, and security of all records and data provided in accordance with this Code section.



§ 35-3-34.1. Circumstances when exonerated first offender's criminal record may be disclosed

When a defendant has been exonerated and discharged without court adjudication of guilt pursuant to Article 3 of Chapter 8 of Title 42, the center is authorized to provide the first offender's record of arrests, charges, or sentences to the employers and entities and under the conditions set forth in Code Section 42-8-63.1.



§ 35-3-34.2. Exchange of national criminal history background checks on providers of care to children, the elderly, and persons with disabilities

(a) It is the purpose of this Code section to authorize and facilitate, but not require, the exchange of national criminal history background checks with authorized agencies on behalf of qualified entities as authorized under federal law.

(b) As used in this Code section, the term:

(1) "Authorized agency" means any local government agency designated to report, receive, or disseminate information under the NCPA and the VCA.

(2) "Care" means the provision of care, treatment, education, training, instruction, supervision, or recreation to children, the elderly, or individuals with disabilities.

(3) "FBI" means the Federal Bureau of Investigation.

(4) "National criminal history background check" means a fingerprint based check of state and national criminal history files based on submission of a set of classifiable fingerprints and records fee.

(5) "NCPA" means the National Child Protection Act of 1993, 42 U.S.C. Sections 3759, 5101 note, 5119, and 5119a through 5119c.

(6) "ORI" means an originating agency identifier.

(7) "Provider" means:

(A) A person who:

(i) Is employed by or volunteers with a qualified entity;

(ii) Owns or operates a qualified entity; or

(iii) Has or may have unsupervised access to a person to whom the qualified entity provides care; and

(B) A person who:

(i) Seeks to be employed by or volunteer with a qualified entity;

(ii) Seeks to own or operate a qualified entity; or

(iii) Seeks to have or may have unsupervised access to a person to whom the qualified entity provides care.

(8) "Qualified entity" means a business or organization, whether public, private, for profit, not for profit, or voluntary, that provides care or care placement services, including a business or organization that licenses or certifies others to provide care or care placement services.

(9) "VCA" means the Volunteers for Children Act, 42 U.S.C. Sections 5101 note, 5119a, and 5119b.

(c) An authorized agency is responsible for the designation of qualified entities within its local jurisdiction and for the submission of national criminal history background checks as authorized under the NCPA and the VCA.

(d) An authorized agency, other than a criminal justice agency as defined in Code Section 35-3-30, must request an ORI from the FBI for the express purpose of submitting national criminal history background checks under this Code section. Requests shall be made in writing to the FBI through the center.

(e) National criminal history background checks shall be submitted directly to the center for a state records check; fingerprint cards shall then be forwarded to the FBI for a national check. The responses from both the state and national criminal history background checks shall be returned to the authorized agency.

(f) The authorized agency may provide directly to the qualified entity the state criminal history record provided as part of the national criminal history background check.

(g) An authorized agency shall be responsible for review of the national criminal history record provided as part of the national criminal history background check to determine whether the provider has been convicted of or is under indictment for a crime that bears upon the provider's fitness to have responsibility for the safety and well-being of children, the elderly, or individuals with disabilities and to convey that determination to the qualified entity.

(h) The qualified entity must obtain the fingerprints of the provider, communicate the fitness determination of the authorized agency to the provider, and notify the provider of his or her right to challenge the accuracy and completeness of any information contained in the national criminal history background check.

(i) Fees charged for a national criminal history background check shall be determined based on reasonable costs as allowed under federal law.

(j) The provisions of this Code section shall be supplementary to and not in place of any other law of this state which authorizes or requires background checks.

(k) Any person, authorized agency, or qualified entity, or any person who is an employee of an authorized agency or qualified entity, shall not disseminate any criminal history or any information concerning any criminal history except the determination of fitness which such person obtains pursuant to this Code section.



§ 35-3-35. Disclosure and dissemination of records to public agencies and political subdivisions; responsibility and liability of issuing center

(a) The center shall be authorized to:

(1) Make criminal history records maintained by the center available to public agencies, political subdivisions, authorities, and instrumentalities, including state or federal licensing and regulatory agencies or their designated representatives, under the following conditions:

(A) Public agencies or political subdivisions shall, at the time of the request, provide the fingerprints of the person whose records are requested in such manner prescribed by the center, which may include the electronic imaging of a person's fingerprints, or provide a signed consent of the person whose records are requested on a form prescribed by the center which shall include such person's full name, address, social security number, and date of birth; provided, however, that the provisions of this paragraph shall supersede any other provision relating to the submission of fingerprints to the center;

(B) (i) The center shall not provide records of arrests, charges, or sentences when an individual has been sentenced pursuant to Article 3 of Chapter 8 of Title 42 and has been exonerated and discharged without court adjudication of guilt as a matter of law or pursuant to a court order, including records relating to such defendant's bench warrants, failure to appear, and probation for such offense, except as specifically authorized by Code Section 42-8-63.1. The center shall not provide records of arrests, charges, or sentences when an individual has been sentenced as provided in Code Section 15-1-20, including records relating to such defendant's bench warrants, failure to appear, and probation for such offense, except as specifically authorized by Code Section 42-8-63.1.

(ii) During the period of time after a defendant, who has been sentenced pursuant to Article 3 of Chapter 8 of Title 42 but has not been exonerated and discharged without court adjudication of guilt as a matter of law or pursuant to a court order, has completed active probation supervision through the remainder of such sentence, the center shall not provide records of arrests, charges, or sentences except as specifically authorized by Code Section 42-8-63.1.

(iii) The center may provide records of arrests, charges, or sentences when an individual has been sentenced pursuant to Article 3 of Chapter 8 of Title 42 but has not been exonerated and discharged without court adjudication of guilt as a matter of law or pursuant to a court order, as specifically authorized by Code Section 42-8-63.1, while a defendant is under active probation supervision for such offense, or as provided in a court order;

(C) When the identifying information provided is sufficient to identify persons whose records are requested electronically, the center may disseminate electronically criminal history records of in-state felony convictions, pleas, and sentences without:

(i) Fingerprint comparison; or

(ii) Consent of the person whose records are requested; and

(D) The center shall not provide records of arrests, charges, or dispositions when access has been restricted pursuant to Code Section 15-1-20, 35-3-37, or 42-8-62.1;

(1.1) Make criminal history records maintained by the center available to any county board of registrars or county board of registration and election. The making of an application for voter registration shall be deemed to be consent of the person making the application to release such records to the county board of registrars or county board of registration and election. Such records shall be requested for the sole purpose of verification of information provided on voter registration cards by registration applicants;

(1.2) Make criminal history records maintained by the center and national criminal history records maintained by the Federal Bureau of Investigation, obtained by the center, available to the governing authority of any county or municipality, for any applicant or licensee in a specified occupation for which such local governing authority has adopted an ordinance or resolution requiring such applicants or licensees in a particular occupation or profession regulated by the governing authority to be fingerprinted as a condition of submitting an application or obtaining or renewing a license. The center shall establish a uniform method of obtaining criminal history records required under this paragraph. Such uniform method shall require the submission to the center of two complete sets of fingerprints and the records search fee. Upon receipt thereof, the center shall promptly transmit one set of fingerprints to the Federal Bureau of Investigation for a search of bureau records and an appropriate report and shall retain the other set and promptly conduct a search of its own records and records to which it has access. After receiving the fingerprints and fee, the center shall notify the requesting local government authority in writing of any derogatory finding, including, but not limited to, any criminal record data regarding the fingerprint records check or if there is no such finding. Nothing in this paragraph shall prevent the local governing authority from obtaining national criminal history records directly from the Federal Bureau of Investigation, if an ordinance or resolution requiring the fingerprints of an applicant or licensee of a particular occupation or profession regulated by the local governing authority has been adopted by such governing authority of the county or municipality; and

(2) Charge fees for disseminating records pursuant to this Code section which will raise an amount of revenue which approximates, as nearly as practicable, the direct and indirect costs to the state for providing such disseminations.

(b) In the event an employment or licensing decision is made adverse to a person whose record was obtained pursuant to this Code section, the person will be informed by the public agency, political subdivision, authority or instrumentality, or licensing or regulatory agency making the adverse employment decision of all information pertinent to that decision. This disclosure shall include information that a record was obtained from the center, the specific contents of the record, and the effect the record had upon the decision. Failure to provide all such information to the person subject to the adverse decision shall be a misdemeanor.

(c) Neither the center, its employees, nor any agency or employee of the state shall be responsible for the accuracy of information disseminated nor have any liability for defamation, invasion of privacy, negligence, nor any other claim in connection with any dissemination pursuant to this Code section and shall be immune from suit based upon such claims.

(d) Local criminal justice agencies may disseminate criminal history records to public agencies, political subdivisions, authorities, and instrumentalities, including state or federal licensing and regulatory agencies under the same conditions as set forth in paragraph (1) of subsection (a) of this Code section and may charge fees as necessary to reimburse such agencies for their direct and indirect costs associated with providing such disseminations.

(d.1) When identifying information provided is sufficient to identify persons whose records are requested, local criminal justice agencies may disseminate criminal history records of in-state felony convictions, pleas, and sentences without:

(1) Fingerprint comparison;

(2) Prior contact with the center; or

(3) Consent of the person whose records are requested.

Such information may be disseminated to entities to which such records may be made available under subsection (d) of this Code section under the conditions specified in subparagraph (a)(1)(B) of this Code section upon payment of the fee for the request and when the request is made upon a form prescribed by the center. Such agencies may charge and retain fees as needed to reimburse such agencies for the direct and indirect costs of providing such information and shall have the same immunity therefor as provided in subsection (c) of this Code section.

(d.2) No fee charged pursuant to this Code section may exceed $20.00 per person whose criminal history record is requested or be charged to any person or entity authorized prior to January 1, 1995, to obtain information pursuant to this Code section without payment of such fee.

(e) The council is empowered to adopt rules, regulations, and forms necessary to implement this Code section.



§ 35-3-36. Duties of state criminal justice agencies as to submission of fingerprints, photographs, and other identifying data to center; responsibility for accuracy

(a) All criminal justice agencies within the state shall submit to the center fingerprints, descriptions, photographs when specifically requested, and other identifying data on persons who have been lawfully arrested or taken into custody in the state for all felonies and for the misdemeanors and violations designated in subparagraph (a)(1)(A) of Code Section 35-3-33 and for persons in the categories enumerated in subparagraphs (a)(1)(B), (a)(1)(C), and (a)(1)(D) of Code Section 35-3-33.

(b) It shall be the duty of all chiefs of police, sheriffs, prosecuting attorneys, courts, judges, clerks of court, community supervision officers, county or Department of Juvenile Justice juvenile probation officers, probation officers and private probation officers serving pursuant to Article 6 of Chapter 8 of Title 42, wardens or other persons in charge of penal and correctional institutions in this state, the Georgia Superior Court Clerks' Cooperative Authority, and the State Board of Pardons and Paroles to furnish the center with any other data deemed necessary by the center to carry out its responsibilities under this article.

(c) All persons in charge of law enforcement agencies shall obtain or cause to be obtained fingerprints in accordance with the fingerprint system of identification established by the director of the Federal Bureau of Investigation, full-face and profile photographs if photo equipment is available, and other available identifying data of each person arrested or taken into custody for an offense of a type designated in paragraph (1) of subsection (a) of Code Section 35-3-33, of all persons arrested or taken into custody as fugitives from justice, and of all unidentified human corpses in their jurisdictions; but photographs need not be taken if it is known that photographs of the type listed taken within the previous year are on file. Fingerprints and other identifying data of persons arrested or taken into custody for offenses other than those designated may be taken at the discretion of the law enforcement agency concerned. Any person arrested or taken into custody and subsequently released without charge or cleared of the offense through court proceedings shall have any fingerprint record taken in connection therewith returned or deleted, as applicable, if the fingerprint record was taken in error or upon court order, and such dispositions shall be reported to the center.

(d) Fingerprints and other identifying data required to be taken under subsection (c) of this Code section shall be forwarded within 24 hours after taking for filing and classification, but the period of 24 hours may be extended to cover any intervening holiday or weekend. Photographs taken shall be forwarded at the discretion of the agency concerned; but, if not forwarded, the fingerprint record shall be marked "Photo available" and the photographs shall be forwarded subsequently if the center so requests.

(e) All persons in charge of law enforcement agencies shall submit to the center detailed descriptions of arrest warrants and related identifying data for all felonies and for the misdemeanors and violations designated in subparagraph (a)(1)(A) of Code Section 35-3-33 immediately upon determination of the fact that the warrant cannot be served for the reasons stated. If any such warrant is subsequently served or withdrawn, the law enforcement agency concerned must immediately notify the center of the service or withdrawal. In addition, the agency concerned must annually, no later than January 31 of each year, and at other times if requested by the center confirm to the center all such arrest warrants of this type which continue to be outstanding.

(f) All persons in charge of state penal and correctional institutions shall obtain fingerprints in accordance with the fingerprint system of identification established by the director of the Federal Bureau of Investigation or as otherwise directed by the center and full-face and profile photographs of all persons received on commitment to these institutions. The prints and photographs so taken shall be forwarded to the center together with any other identifying data requested within ten days after the arrival at the institution of the person committed. At the time of release of any person committed to a correctional institution, the institution shall again obtain fingerprints as provided for in this subsection and forward them to the center within ten days along with any other related information requested by the center. Immediately upon release, the institution shall notify the center of the release of the person.

(g) All persons in charge of law enforcement agencies, clerks of court or the Georgia Superior Court Clerks' Cooperative Authority as applicable, municipal judges when such judges do not have a clerk, magistrates, persons in charge of community supervision, juvenile probation, or Article 6 of Chapter 8 of Title 42 probation offices, and the State Board of Pardons and Paroles shall transmit to the center the information described in Code Section 35-3-33 within 30 days of the creation or receipt of such information, except as provided in subsection (d) of this Code section, on the basis of the forms and instructions to be provided by the center.

(h) All persons in charge of law enforcement agencies in this state shall furnish the center with any other identifying data required in accordance with guidelines established by the center. All law enforcement agencies and penal and correctional institutions in this state having criminal identification files shall cooperate in providing to the center copies of identifying data, as required in accordance with center guidelines, in those files as will aid in establishing the nucleus of the state criminal identification file.

(i) All criminal justice agencies within the state shall submit to the center, periodically at a time and in such form as prescribed by the center, information regarding only the cases within its jurisdiction and in which it is or has been actively engaged. Such report shall be known as the "uniform crime report" and shall contain crimes reported and otherwise processed during the period preceding the period of report, including the number and nature of offenses committed, the disposition of such offenses, and such other information as the center shall specify, relating to the method, frequency, cause, and prevention of crime. The incident/complaint report forms used by criminal justice agencies shall, when applicable, include the identification of any victim who is a student and the name of the school attended by any such student.

(j) Any governmental agency which is not included within the description of those departments and agencies required to submit the uniform crime report provided for in subsection (i) of this Code section but which desires to submit a report shall be furnished with the proper forms by the center. When a report is received by the center from a governmental agency not required to make a report, the information contained therein shall be included within the periodic compilation provided for in paragraph (9) of subsection (a) of Code Section 35-3-33.

(k) Upon the request of the center, local law enforcement agencies shall periodically provide for audit samples of incident reports for the preceding reporting period so that the center may help ensure agency compliance with national and state uniform crime reporting requirements.

(l) All law enforcement agencies within the state shall report to the center, in a manner prescribed by the center, all persons wanted by and all vehicles and identifiable property stolen from their jurisdictions. The report shall be made as soon as practicable after the investigating department or agency either ascertains that a vehicle or identifiable property has been stolen or obtains a warrant for an individual's arrest or determines that there are reasonable grounds to believe that the individual has committed the crime. In no event shall this time exceed 12 hours after the investigating department or agency determines that it has grounds to believe that a vehicle or property was stolen or that the wanted person should be arrested.

(m) If at any time after making a report as required by subsection (l) of this Code section it is determined by the reporting department or agency that a person is no longer wanted due to his apprehension or any other factor or when a vehicle or property stolen is recovered, the law enforcement agency shall immediately notify the center of such status. Furthermore, if the agency making the apprehension or recovery is other than the one which made the original wanted or stolen report, then it shall immediately notify the originating agency of the full particulars relating to the apprehension or recovery.

(n) Neither the center nor its employees shall be responsible for the accuracy of information contained in records representing wanted persons, missing persons, and stolen serial numbered property established in computerized files on the Georgia Criminal Justice Information System (CJIS) network or in computerized files maintained by the Federal Bureau of Investigation National Crime Information Center (NCIC). Criminal justice agencies establishing such records bear all responsibilities for entry, update, and removal as dictated by actions of criminal justice employees and officials.



§ 35-3-37. Review of individual's criminal history record information; definitions; privacy considerations; written application requesting review; inspection

(a) As used in this Code section, the term:

(1) "Drug court treatment program" means a treatment program operated by a drug court division in accordance with the provisions of Code Section 15-1-15.

(2) "Entity" means the arresting law enforcement agency, including county and municipal jails and detention centers.

(3) "Mental health treatment program" means a treatment program operated by a mental health court division in accordance with the provisions of Code Section 15-1-16.

(4) "Nonserious traffic offense" means any offense in violation of Title 40 which is not prohibited by Article 15 of Chapter 6 of Title 40 and any similar such offense under the laws of a state which would not be considered a serious traffic offense under the laws of this state if committed in this state.

(5) "Prosecuting attorney" means the Attorney General, a district attorney, or the solicitor-general who had jurisdiction where the criminal history record information is sought to be modified, corrected, supplemented, amended, or restricted. If the offense was a violation of a criminal law of this state which, by general law, may be tried by a municipal, magistrate, probate, or other court that is not a court of record, the term "prosecuting attorney" shall include the prosecuting officer of such court or, in the absence of such prosecuting attorney, the district attorney of the judicial circuit in which such court is located.

(6) "Restrict," "restricted," or "restriction" means that the criminal history record information of an individual relating to a particular charge shall be available only to judicial officials and criminal justice agencies for law enforcement or criminal investigative purposes or to criminal justice agencies for purposes of employment in accordance with procedures established by the center and shall not be disclosed or otherwise made available to any private persons or businesses pursuant to Code Section 35-3-34 or to governmental agencies or licensing and regulating agencies pursuant to Code Section 35-3-35.

(7) "Serious violent felony" shall have the same meaning as set forth in Code Section 17-10-6.1.

(8) "State" includes any state, the United States or any district, commonwealth, territory, or insular possession of the United States, and the Trust Territory of the Pacific Islands.

(9) "Veterans treatment program" means a treatment program operated by a veterans court division in accordance with the provisions of Code Section 15-1-17.

(10) "Youthful offender" means any offender who was less than 21 years of age at the time of his or her conviction.

(b) Nothing in this article shall be construed so as to authorize any person, agency, corporation, or other legal entity of this state to invade the privacy of any citizen as defined by the General Assembly or as defined by the courts other than to the extent provided in this article.

(c) The center shall make an individual's criminal history record information available for review by such individual or his or her designee upon written application to the center.

(d) If an individual believes his or her criminal history record information to be inaccurate, incomplete, or misleading, he or she may request a criminal history record information inspection at the center. The center at which criminal history record information is sought to be inspected may prescribe reasonable hours and places of inspection and may impose such additional procedures or restrictions, including fingerprinting, as are reasonably necessary to assure the security of the criminal history record information, to verify the identities of those who seek to inspect such information, and to maintain an orderly and efficient mechanism for inspection of criminal history record information. The fee for inspection of criminal history record information shall not exceed $15.00, which shall not include the cost of the fingerprinting.

(e) If the criminal history record information is believed to be inaccurate, incomplete, or misleading, the individual may request that the entity having custody or control of the challenged information modify, correct, supplement, or amend the information and notify the center of such changes within 60 days of such request. In the case of county and municipal jails and detention centers, such notice to the center shall not be required. If the entity declines to act within 60 days of such request or if the individual believes the entity's decision to be unsatisfactory, within 30 days of the end of the 60 day period or of the issuance of the unsatisfactory decision, whichever occurs last, the individual shall have the right to appeal to the court with original jurisdiction of the criminal charges in the county where the entity is located.

(f) An appeal pursuant to subsection (e) of this Code section shall be to acquire an order from the court with original jurisdiction of the criminal charges that the subject information be modified, corrected, supplemented, or amended by the entity with custody of such information. Notice of the appeal shall be provided to the entity and the prosecuting attorney. A notice sent by registered or certified mail or statutory overnight delivery shall be sufficient service on the entity having custody or control of the disputed criminal history record information. The court shall conduct a de novo review and, if requested by a party, the proceedings shall be recorded.

(g) (1) Should the court find by a preponderance of the evidence that the criminal history record information in question is inaccurate, incomplete, or misleading, the court shall order such information to be appropriately modified, corrected, supplemented, or amended as the court deems appropriate. Any entity with custody, possession, or control of any such criminal history record information shall cause each and every copy thereof in its custody, possession, or control to be altered in accordance with the court's order within 60 days of the entry of the order.

(2) To the extent that it is known by the requesting individual that an entity has previously disseminated inaccurate, incomplete, or misleading criminal history record information, he or she shall, by written request, provide to the entity the name of the individual, agency, or company to which such information was disseminated. Within 60 days of the written request, the entity shall disseminate the modification, correction, supplement, or amendment to the individual's criminal history record information to such individual, agency, or company to which the information in question has been previously communicated, as well as to the individual whose information has been ordered so altered.

(h) Access to an individual's criminal history record information, including any fingerprints or photographs of the individual taken in conjunction with the arrest, shall be restricted by the center for the following types of dispositions:

(1) Prior to indictment, accusation, or other charging instrument:

(A) The case was never referred for further prosecution to the proper prosecuting attorney by the arresting law enforcement agency and:

(i) The offense against such individual is closed by the arresting law enforcement agency. It shall be the duty of the head of the arresting law enforcement agency to notify the center whenever a record is to be restricted pursuant to this division within 30 days of such decision. A copy of the notice shall be sent to the accused and the accused's attorney, if any, by mailing the same by first-class mail within seven days of notifying the center; or

(ii) The center does not receive notice from the arresting law enforcement agency that the offense has been referred to the prosecuting attorney or transferred to another law enforcement or prosecutorial agency of this state, any other state or a foreign nation, or any political subdivision thereof for prosecution and the following period of time has elapsed from the date of the arrest of such individual:

(I) If the offense is a misdemeanor or a misdemeanor of a high and aggravated nature, two years;

(II) If the offense is a felony, other than a serious violent felony or a felony sexual offense specified in Code Section 17-3-2.1 involving a victim under 16 years of age, four years; or

(III) If the offense is a serious violent felony or a felony sexual offense specified in Code Section 17-3-2.1 involving a victim under 16 years of age, seven years.

If the center receives notice of the filing of an indictment subsequent to the restriction of a record pursuant to this division, the center shall make such record available in accordance with Code Section 35-3-34 or 35-3-35. If the center does not receive notice of a charging instrument within 30 days of the applicable time periods set forth in this division, such record shall be restricted by the center for noncriminal justice purposes and shall be considered sealed.

(B) The case was referred to the prosecuting attorney but was later dismissed;

(C) The grand jury returned two no bills; or

(D) The grand jury returned one no bill and the applicable time period set forth in division (ii) of subparagraph (A) of this paragraph has expired; and

(2) After indictment or accusation:

(A) Except as provided in subsection (i) of this Code section, all charges were dismissed or nolle prossed;

(B) The individual was sentenced in accordance with the provisions of subsection (a) or (c) of Code Section 16-13-2, and the individual successfully completed the terms and conditions of his or her probation;

(C) The individual pleaded guilty to or was found guilty of a violation of paragraph (2) or (3) of subsection (a) of Code Section 3-3-23 and was sentenced in accordance with the provisions of subsection (c) of Code Section 3-3-23.1, and the individual successfully completed the terms and conditions of his or her probation;

(D) The individual successfully completed a drug court treatment program, mental health treatment program, or veterans treatment program, the individual's case has been dismissed or nolle prossed, and he or she has not been arrested during such program, excluding any arrest for a nonserious traffic offense; or

(E) The individual was acquitted of all of the charges by a judge or jury unless, within ten days of the verdict, the prosecuting attorney demonstrates to the trial court through clear and convincing evidence that the harm otherwise resulting to the individual is clearly outweighed by the public interest in the criminal history record information being publicly available because either:

(i) The prosecuting attorney was barred from introducing material evidence against the individual on legal grounds, including, without limitation, the granting of a motion to suppress or motion in limine; or

(ii) The individual has been formally charged with the same or similar offense within the previous five years.

(i) After the filing of an indictment or accusation, an individual's criminal history record information shall not be restricted if:

(1) The charges were nolle prossed or otherwise dismissed because:

(A) Of a plea agreement resulting in a conviction of the individual for an offense arising out of the same underlying transaction or occurrence as the conviction;

(B) The prosecuting attorney was barred from introducing material evidence against the individual on legal grounds, including, without limitation, the granting of a motion to suppress or motion in limine;

(C) The conduct which resulted in the arrest of the individual was part of a pattern of criminal activity which was prosecuted in another court of the state or a foreign nation; or

(D) The individual had diplomatic, consular, or similar immunity or inviolability from arrest or prosecution;

(2) The charges were tried and some but not all of the charges resulted in an acquittal; or

(3) The individual was acquitted of all charges but it is later determined that the acquittal was the result of jury tampering or judicial misconduct.

(j) (1) When an individual had a felony charge dismissed or nolle prossed or was found not guilty of such charge but was convicted of a misdemeanor offense that was not a lesser included offense of the felony charge, such individual may petition the superior court in the county where the arrest occurred to restrict access to criminal history record information for the felony charge within four years of the arrest. Such court shall maintain jurisdiction over the case for this limited purpose and duration. Such petition shall be served on the arresting law enforcement agency and the prosecuting attorney. If a hearing is requested, such hearing shall be held within 90 days of the filing of the petition. The court shall hear evidence and shall grant an order restricting such criminal history record information if the court determines that the misdemeanor conviction was not a lesser included offense of the felony charge and that the harm otherwise resulting to the individual clearly outweighs the public interest in the criminal history record information being publicly available.

(2) When an individual was convicted of an offense and was sentenced to punishment other than the death penalty, but such conviction was vacated by the trial court or reversed by an appellate court or other post-conviction court, the decision of which has become final by the completion of the appellate process, and the prosecuting attorney has not retried the case within two years of the date the order vacating or reversing the conviction became final, such individual may petition the superior court in the county where the conviction occurred to restrict access to criminal history record information for such offense. Such court shall maintain jurisdiction over the case for this limited purpose and duration. Such petition shall be served on the prosecuting attorney. If a hearing is requested, such hearing shall be held within 90 days of the filing of the petition. The court shall hear evidence and shall determine whether granting an order restricting such criminal history record information is appropriate, giving due consideration to the reason the judgment was reversed or vacated, the reason the prosecuting attorney has not retried the case, and the public's interest in the criminal history record information being publicly available.

(3) When an individual's case has remained on the dead docket for more than 12 months, such individual may petition the superior court in the county where the case is pending to restrict access to criminal history record information for such offense. Such petition shall be served on the prosecuting attorney. If a hearing is requested, such hearing shall be held within 90 days of the filing of the petition. The court shall hear evidence and shall determine whether granting an order restricting such criminal history record information is appropriate, giving due consideration to the reason the case was placed on the dead docket; provided, however, that the court shall not grant such motion if an active warrant is pending for such individual.

(4) (A) When an individual was convicted in this state of a misdemeanor or a series of misdemeanors arising from a single incident, and at the time of such conviction such individual was a youthful offender, provided that such individual successfully completed the terms of his or her sentence and, since completing the terms of his or her sentence, has not been arrested for at least five years, excluding any arrest for a nonserious traffic offense, and provided, further, that he or she was not convicted in this state of a misdemeanor violation or under any other state's law with similar provisions of one or more of the offenses listed in subparagraph (B) of this paragraph, he or she may petition the superior court in the county where the conviction occurred to restrict access to criminal history record information. Such court shall maintain jurisdiction over the case for this limited purpose and duration. Such petition shall be served on the prosecuting attorney. If a hearing is requested, such hearing shall be held within 90 days of the filing of the petition. The court shall hear evidence and shall determine whether granting an order restricting such criminal history record information is appropriate, giving due consideration to the individual's conduct and the public's interest in the criminal history record information being publicly available.

(B) Record restriction shall not be appropriate if the individual was convicted of:

(i) Child molestation in violation of Code Section 16-6-4;

(ii) Enticing a child for indecent purposes in violation of Code Section 16-6-5;

(iii) Sexual assault by persons with supervisory or disciplinary authority in violation of Code Section 16-6-5.1;

(iv) Keeping a place of prostitution in violation of Code Section 16-6-10;

(v) Pimping in violation of Code Section 16-6-11;

(vi) Pandering by compulsion in violation of Code Section 16-6-14;

(vii) Masturbation for hire in violation of Code Section 16-6-16;

(viii) Giving massages in a place used for lewdness, prostitution, assignation, or masturbation for hire in violation of Code Section 16-6-17;

(ix) Sexual battery in violation of Code Section 16-6-22.1;

(x) Any offense related to minors generally in violation of Part 2 of Article 3 of Chapter 12 of Title 16;

(xi) Theft in violation of Chapter 8 of Title 16; provided, however, that such prohibition shall not apply to a misdemeanor conviction of shoplifting or refund fraud in violation of Code Section 16-8-14 or 16-8-14.1, as applicable; or

(xii) Any serious traffic offense in violation of Article 15 of Chapter 6 of Title 40.

(5) When an individual was arrested on a fugitive from justice warrant as provided in Code Section 17-13-4, such individual may petition the superior court in the county where the arrest occurred to restrict access to criminal history record information for such warrant. Such court shall maintain jurisdiction over the case for this limited purpose and duration. Such petition shall be served on the arresting law enforcement agency and the prosecuting attorney. If a hearing is requested, such hearing shall be held within 90 days of the filing of the petition. The court shall hear evidence and shall grant an order restricting such criminal history record information if the court determines that circumstances warrant restriction and that the harm otherwise resulting to the individual clearly outweighs the public interest in the criminal history record information being publicly available.

(k) (1) The center shall notify the arresting law enforcement agency of any criminal history record information, access to which has been restricted pursuant to this Code section, within 30 days of the date access to such information is restricted. Upon receipt of notice from the center that access to criminal history record information has been restricted, the arresting law enforcement agency or other law enforcement agency shall, within 30 days, restrict access to all such information maintained by such arresting law enforcement agency or other law enforcement agency for such individual's charge.

(2) An individual who has had criminal history record information restricted pursuant to this Code section may submit a written request to the appropriate county or municipal jail or detention center to have all records for such individual's charge maintained by the appropriate county or municipal jail or detention center restricted. Within 30 days of such request, the appropriate county or municipal jail or detention center shall restrict access to all such criminal history record information maintained by such appropriate county or municipal jail or detention center for such individual's charge.

(3) The center shall be authorized to unrestrict criminal history record information based on the receipt of a disposition report showing that the individual was convicted of an offense arising out of an arrest of which the information was restricted pursuant to this Code section.

(l) If criminal history record information is restricted pursuant to this Code section and if the entity declines to restrict access to such information, the individual may file a civil action in the superior court where the entity is located. A copy of the civil action shall be served on the entity and prosecuting attorney for the jurisdiction where the civil action is filed, and they may become parties to the action. A decision of the entity shall be upheld only if it is determined by clear and convincing evidence that the individual did not meet the criteria set forth in subsection (h) or (j) of this Code section.

(m) (1) For criminal history record information maintained by the clerk of court, an individual who has a record restricted pursuant to this Code section may petition the court with original jurisdiction over the charges in the county where the clerk of court is located for an order to seal all criminal history record information maintained by the clerk of court for such individual's charge. Notice of such petition shall be sent to the clerk of court and the prosecuting attorney. A notice sent by registered or certified mail or statutory overnight delivery shall be sufficient notice.

(2) The court shall order all criminal history record information in the custody of the clerk of court, including within any index, to be restricted and unavailable to the public if the court finds by a preponderance of the evidence that:

(A) The criminal history record information has been restricted pursuant to this Code section; and

(B) The harm otherwise resulting to the privacy of the individual clearly outweighs the public interest in the criminal history record information being publicly available.

(3) Within 60 days of the court's order, the clerk of court shall cause every document, physical or electronic, in its custody, possession, or control to be restricted.

(4) The person who is the subject of such sealed criminal history record information may petition the court for inspection of the criminal history record information included in the court order. Such information shall always be available for inspection, copying, and use by criminal justice agencies and the Judicial Qualifications Commission.

(n) (1) Except as provided in subsection (j) of this Code section, as to arrests occurring before July 1, 2013, an individual may, in writing, request the arresting law enforcement agency to restrict the criminal history record information of an arrest, including any fingerprints or photographs taken in conjunction with such arrest. Reasonable fees shall be charged by the arresting law enforcement agency and the center for the actual costs of restricting such records, provided that such fee shall not exceed $50.00.

(2) Within 30 days of receipt of such written request, the arresting law enforcement agency shall provide a copy of the request to the prosecuting attorney. Within 90 days of receiving the request, the prosecuting attorney shall review the request to determine if the request meets the criteria set forth in subsection (h) of this Code section for record restriction, and the prosecuting attorney shall notify the arresting law enforcement agency of his or her decision within such 90 day period. If the prosecuting attorney denies such request, he or she shall cite with specificity the reason for such denial in writing and attach to such denial any relevant documentation in his or her possession used to make such denial. There shall be a presumption that the prosecuting attorney does not object to the request to restrict the criminal history record information if he or she fails to respond to the request for a determination within the 90 day period set forth in this paragraph. The arresting law enforcement agency shall inform the individual of the prosecuting attorney's decision, and, if record restriction is approved by the prosecuting attorney, the arresting law enforcement agency shall restrict the criminal history record information within 30 days of receipt of the prosecuting attorney's decision.

(3) If a prosecuting attorney declines an individual's request to restrict access to criminal history record information, such individual may file a civil action in the superior court where the entity is located. A copy of the civil action shall be served on the entity and prosecuting attorney for the jurisdiction where the civil action is filed, and they may become parties to the action. A decision of the prosecuting attorney to decline a request to restrict access to criminal history record information shall be upheld unless the individual demonstrates by clear and convincing evidence that the arrest is eligible for record restriction pursuant to subsection (h) of this Code section and the harm otherwise resulting to the privacy of the individual clearly outweighs the public interest in the criminal history record information being publicly available.

(4) To restrict criminal history record information at the center, an individual shall submit a prosecuting attorney's approved record restriction request or a court order issued pursuant to paragraph (3) of this subsection to the center. The center shall restrict access to such criminal history record information within 30 days of receiving such information.

(o) Nothing in this Code section shall give rise to any right which may be asserted as a defense to a criminal prosecution or serve as the basis for any motion that may be filed in any criminal proceeding. The modification, correction, supplementation, amendment, or restriction of criminal history record information shall not abate or serve as the basis for the reversal of any criminal conviction.

(p) Any application to the center for access to or restriction of criminal history record information made pursuant to this Code section shall be made in writing on a form approved by the center. The center shall be authorized to develop and publish such procedures as may be necessary to carry out the provisions of this Code section. In adopting such procedures and forms, the provisions of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," shall not apply.

(q) It shall be the duty of the entity to take such action as may be reasonable to prevent disclosure of information to the public which would identify any individual whose criminal history record information is restricted pursuant to this Code section.

(r) If the center has notified a firearms dealer that an individual is prohibited from purchasing or possessing a handgun pursuant to Part 5 of Article 4 of Chapter 11 of Title 16 and if the prohibition is the result of such individual being involuntarily hospitalized within the immediately preceding five years, upon such individual or his or her attorney making an application to inspect his or her records, the center shall provide the record of involuntary hospitalization and also inform the individual or attorney of his or her right to a hearing before the judge of the probate court or superior court relative to such individual's eligibility to possess or transport a handgun.



§ 35-3-38. Unauthorized requests or disclosures of criminal history record information; disclosure of techniques used to ensure security or privacy of criminal history records

(a) Any person who knowingly requests, obtains, or attempts to obtain criminal history record information under false pretenses, or who knowingly communicates or attempts to communicate criminal history record information to any agency or person except in accordance with this article, or any member, officer, employee or agent of the center, the council, or any participating agency who knowingly falsifies criminal history record information or any records relating thereto shall for each such offense, upon conviction thereof, be fined not more than $5,000.00, or imprisoned for not more than two years, or both.

(b) Any person who communicates or attempts to communicate criminal history record information in a negligent manner not in accordance with this article shall for each such offense, upon conviction thereof, be fined not more than $100.00, or imprisoned not more than ten days, or both.

(c) Any person who knowingly discloses or attempts to disclose the techniques or methods employed to ensure the security and privacy of information or data contained in criminal justice information systems except in accordance with this article shall for each such offense, upon conviction thereof, be fined not more than $5,000.00, or imprisoned not more than two years, or both.

(d) Any person who discloses or attempts to disclose the techniques or methods employed to ensure the security and privacy of information or data contained in criminal justice information systems in a manner not permitted by this article shall for each such offense, upon conviction thereof, be fined not more than $100.00, or imprisoned not more than ten days, or both.



§ 35-3-39. Effect of neglect or refusal of official to act as required by article

Any officer or official mentioned in this article who shall neglect or refuse to make any report or to do any act required by any provision of this article shall be deemed guilty of nonfeasance in office and subject to removal therefrom.



§ 35-3-39.1. National Crime Prevention and Privacy Compact; ratification; criminal history records repository

(a) As used in this Code section, the term:

(1) "Compact" means the National Crime Prevention and Privacy Compact established by Section 217 of the federal law.

(2) "Compact council" means the compact council established by Article VI of the compact.

(3) "Director" means the director of the Georgia Crime Information Center.

(4) "Federal law" means the National Crime Prevention and Privacy Compact Act of 1998 contained in Public Law 92-544, 42 U.S.C. Section 14616.

(5) "Interstate Identification Index System" or "III System" means the cooperative federal-state system for the exchange of criminal history records as provided for in the compact.

(b) The National Crime Prevention and Privacy Compact established by federal law is ratified, enacted, and entered into by the State of Georgia. The compact shall become operative immediately upon approval of this state's participation by the United States Attorney General.

(c) The director shall be the compact officer and shall be responsible for:

(1) Administering the compact within this state;

(2) Ensuring that compact provisions and rules, procedures, and standards established by the compact council are complied with in this state; and

(3) Regulating the in-state use of records received from the Federal Bureau of Investigation or other states party to the compact.

(d) The center shall establish and maintain a criminal history record repository to provide:

(1) Information and records for the National Identification Index and the National Fingerprint File; and

(2) This state's III System-indexed criminal history records for noncriminal justice purposes described in Article IV of the compact.

(e) This state shall comply with III System rules, procedures, and standards established pursuant to the compact concerning record dissemination and use, response times, data quality, system security, accuracy, privacy protection, and other aspects of the III System operation.

(f) Use of the III System by the center for noncriminal justice purposes authorized in the compact shall be managed so as not to diminish the level of services provided in support of criminal justice purposes.

(g) Administration of the compact provisions shall not reduce the level of services available to noncriminal justice users on the effective date of the compact with this state.

(h) The center shall provide criminal history records, excluding sealed records, to criminal justice agencies and other governmental and nongovernmental agencies for noncriminal justice purposes as required by the compact.

(i) Records obtained under the compact may be used only for the official purposes for which the records were requested and under such procedures established by the director in conformity with rules, procedures, and standards established pursuant to Article IV of the compact.

(j) Notwithstanding any other law to the contrary, fingerprints or other forms of positive identification, as provided for in the compact, shall be submitted with all requests for criminal history record checks for noncriminal justice purposes authorized under the compact. Such records checks made pursuant to any other law of this state shall comply with this Code section, the compact, and federal law.



§ 35-3-40. Construction of article

(a) In the event of conflict, this article shall to the extent of the conflict supersede all existing statutes which regulate, control, or otherwise relate, directly or by implication, to the collection, storage, and dissemination or usage of fingerprint identification, offender criminal history, uniform crime reporting, and criminal justice activity data records or any existing statutes which relate directly or by implication to any other provisions of this article.

(b) Notwithstanding subsection (a) of this Code section, this article shall not be understood to alter, amend, or supersede the statutes and rules of law governing the collection, storage, dissemination, or usage of records concerning individual juvenile offenders in which they are individually identified by name or by other means.






Article 3 - Antiterrorism Task Force

§ 35-3-60. Short title

This article shall be known and may be cited as the "Antiterrorism Act."



§ 35-3-61. Legislative findings; purpose; liberal construction

(a) This article is enacted as a direct response to the high level of reactivation of violent and terroristic acts against persons residing within the State of Georgia and in response to the outcry of the communities for assistance from the State of Georgia in combating these violent and terroristic acts.

(b) The purpose of this article shall be to assist law enforcement personnel in the State of Georgia to identify, investigate, arrest, and prosecute individuals or groups of individuals who illegally threaten, harass, terrorize, or otherwise injure or damage the person or property of persons on the basis of their race, national origin, or religious persuasion.

(c) It is the intent of the General Assembly that this article be interpreted and construed liberally to accomplish its purposes.



§ 35-3-62. "Terroristic act" defined

As used in this article, the term "terroristic act" means an act which constitutes a crime against the person or against the residence of an individual which is committed with the specific intent of and may reasonably be expected to instill fear into such person or persons or which is committed for the purpose of restraining that person or those persons from exercising their rights under the Constitution and laws of this state and the United States and any illegal act directed at other persons or their property because of those persons' political beliefs or political affiliations.



§ 35-3-63. Creation of task force; purposes

There is established a special Antiterrorism Task Force within the Georgia Bureau of Investigation. This Antiterrorism Task Force shall operate independently of any other investigative operations within the Georgia Bureau of Investigation and shall devote itself to the tasks of identifying, investigating, arresting, and prosecuting individuals or groups of individuals who perform terroristic acts against a person or his residence on the basis of such person's race, national origin, or religious persuasion.



§ 35-3-64. Confidentiality of investigative reports and identity of agents

All efforts shall be made to maintain the confidentiality of the investigative efforts of the Antiterrorism Task Force and the identity of agents who operate in undercover assignments. Information may, however, be shared with other law enforcement agencies when, in the sole discretion of the director, the sharing of such information would not compromise the successful completion of the investigation or cases being made.



§ 35-3-65. Authority to work with other law enforcement agencies

The Antiterrorism Task Force shall be authorized to work with and seek the assistance of other law enforcement agencies when, in the sole discretion of the director, such assistance would not compromise the successful completion of the investigations or cases being made.






Article 4 - Missing Children Information Center

§ 35-3-80. Definitions

As used in this article, the term:

(1) "Missing child" or "missing children" means a person or persons under the age of 18 years whose temporary or permanent residences are in, or are believed to be in, this state and who have been reported as missing to a law enforcement agency and whose location cannot be determined by that law enforcement agency.

(2) "Missing child report" means a report prepared on a form designed by the Georgia Bureau of Investigation for the use by law enforcement agencies and private citizens to report information about missing children to the Missing Children Information Center.



§ 35-3-81. Establishment, development, maintenance, and operation of center; staff

(a) There is authorized within the Georgia Bureau of Investigation the Missing Children Information Center. The center shall serve as a central repository of information regarding missing children and shall collect and disseminate such information as is necessary to assist in the location of missing children.

(b) Central responsibility for the development, maintenance, and operation of the center shall be vested in the supervisor of the center who shall be appointed by the director of the Georgia Bureau of Investigation.

(c) The supervisor of the center shall maintain the necessary staff along with support services to be procured within the Georgia state government to enable the effective and efficient performance of the duties and responsibilities assigned to the center in this article.

(d) All personnel of the center shall be administered according to appropriate special and standard schedules issued pursuant to the rules of the State Personnel Board.



§ 35-3-82. Powers and duties

(a) The center may:

(1) Establish a system of intrastate communication of information relating to missing children;

(2) Provide a centralized file for the exchange of information on missing children within the state;

(3) Interface and connect with the National Crime Information Center for the exchange of information on missing children and children suspected of interstate travel;

(4) Collect, process, maintain, and disseminate information on missing children and unidentified bodies and strive to maintain or disseminate only accurate and complete information;

(5) Cooperate with the State Board of Education in compiling lists of missing children in this state for distribution to local school districts;

(6) Compile annual statistics on the number of missing children;

(7) Develop recommendations for better reporting and use of computer systems;

(8) Provide assistance to local law enforcement agencies providing fingerprint programs for children;

(9) Circulate a monthly bulletin of missing children to all law enforcement agencies in the state;

(10) Assist local law enforcement agencies in establishing direct computer access to the Missing Children Information Center;

(11) Act as a liaison between private citizens and law enforcement agencies regarding appropriate procedures for handling and responding to missing children reports; and

(12) Establish a toll-free telephone number to assist individuals and agencies in the reporting of missing children and information relative to missing children.

(b) The center is authorized to join and participate in any network of state missing children centers or clearing-houses, specifically including but not limited to the National Center for Missing and Exploited Children.



§ 35-3-83. Missing child reports

Upon the filing of a police report by the parent, guardian, caretaker, governmental unit responsible for the child, or other person with legal custody of the child that a child is missing, the local law enforcement agency receiving such report shall notify all of its on-duty law enforcement officers of the existence of the missing child report, communicate the report to all other law enforcement agencies having jurisdiction in the county and all law enforcement agencies of jurisdictions geographically adjoining that of the local law enforcement agency, and transmit the report to the Missing Children Information Center.



§ 35-3-84. Sending information to center

Every law enforcement agency and the Georgia Bureau of Investigation shall transmit to the Missing Children Information Center any information which is acquired or collected pursuant to Code Section 35-1-8 or Code Section 35-3-4, which information would assist in the location of any missing child.



§ 35-3-85. Registration of related organizations

Any public or private organization which makes lists of or maintains records on missing children as a primary activity of that organization and which seeks to operate in the State of Georgia shall register with the Missing Children Information Center.






Article 5 - Georgia Bureau of Investigation Nomenclature

§ 35-3-100. Short title

This article shall be known and may be cited as the "Georgia Bureau of Investigation Nomenclature Act of 1995."



§ 35-3-101. Definitions

As used in this article, the term:

(1) "Badge" means any official badge used by employees of the Georgia Bureau of Investigation, either in the past or currently.

(2) "Bureau" means the Georgia Bureau of Investigation, its divisions, or operations under its command.

(3) "Director" means the director of the Georgia Bureau of Investigation.

(4) "Emblem" means any official patch or other emblem worn currently or formerly or used by the Investigative Division, the Division of Forensic Sciences, the Georgia Crime Information Center, or any other division or operation under the command of the bureau to identify the bureau or its employees.

(5) "Person" means any person, corporation, organization, or political subdivision of the State of Georgia.

(6) "Seal" means any official symbol, mark, or abbreviation which represents and is used by the Investigative Division, the Division of Forensic Sciences, the Georgia Crime Information Center, or any other division or operation under the command of the bureau to identify the bureau or its employees.

(7) "Willful violator" means any person who knowingly violates the provisions of this article. Any person who violates this article after being advised in writing by the director that such person's activity is in violation of this article shall be considered a willful violator and shall be considered in willful violation of this article. Any person whose agent or representative is a willful violator and who has knowledge of the violation by the agent or representative shall also be considered a willful violator and in willful violation of this article unless, upon learning of the violation, he or she immediately terminates the agency or other relationship with such violator.



§ 35-3-102. Permission required for use of bureau nomenclature

Whoever, except with the written permission of the director, knowingly uses the words "Georgia Bureau of Investigation," "GBI," "agent of the Georgia Bureau of Investigation," "Division of Forensic Sciences," "DOFS," "Georgia Crime Information Center," "GCIC," or "State Crime Lab" in referring to Georgia's state crime lab in connection with any advertisement, circular, book, pamphlet, or other publication, play, motion picture, broadcast, telecast, or other production in a manner reasonably calculated to convey the impression that such advertisement, circular, book, pamphlet, or other publication, play, motion picture, broadcast, telecast, or other production is approved, endorsed, or authorized by or associated with the bureau shall be in violation of this article.



§ 35-3-103. Permission required for use of bureau symbols

Any person who uses or displays any symbol, including any emblem, seal, or badge, current or historical, used by the bureau without written permission from the director shall be in violation of this article.



§ 35-3-104. Procedures for seeking permission to use bureau nomenclature or symbols

Any person wishing permission to use either bureau nomenclature or symbols may request such permission in writing to the director. The director shall serve notice on the requesting party within 15 calendar days after receipt of the request of his or her decision on whether the person may use the nomenclature or the symbol. If the director does not respond within the 15 day time period, then the request is presumed to have been denied. The grant of permission under Code Section 35-3-102 or 35-3-103 shall be in the discretion of the director under such conditions as the director may impose. If the director denies such request and the person making such request reasonably believes that the director has acted in bad faith or based on an illegal motive, then the person may, within 15 days after the person's request was denied or granted on limited terms, file an appeal with the Board of Public Safety. The matter will then be considered before the board, but the burden will be with the person making the request to show that the request was improperly denied or limited.



§ 35-3-105. Injunction against violations

Whenever there shall be an actual or threatened violation of Code Section 35-3-102 or 35-3-103, the director shall have the right to apply to the Superior Court of Fulton County or to the superior court of the county of residence of the violator for an injunction to restrain the violation.



§ 35-3-106. Civil penalties

In addition to any other relief or sanction for a violation of Code Section 35-3-102 or 35-3-103, where the violation is willful, the director shall be entitled to collect a civil penalty in the amount of $500.00 for each violation. Further, when there is a finding of willful violation, the director shall be entitled to recover reasonable attorney's fees for bringing any action against the violator. The director shall be entitled to seek civil sanctions in the Superior Court of Fulton County or in the county of residence of the violator.



§ 35-3-107. Damage suits against violators

Any person who has given money or any other item of value to another person due in part to such person's use of bureau nomenclature or symbols in violation of this article may maintain a suit for damages against the violator. Where it is proven that the violation was willful, the victim shall be entitled to recover treble damages, punitive damages, and reasonable attorney's fees.



§ 35-3-108. Criminal penalties

Any person who violates the provisions of this article shall be guilty of a felony and upon conviction thereof shall be subject to a fine of not less than $1,000.00 nor more than $5,000.00 or to imprisonment for not less than one and not more than five years, or both. Each violation shall constitute a separate offense.






Article 6 - Division of Forensic Sciences

§ 35-3-150. Definitions

As used in this article, the term:

(1) "Board" means the Board of Public Safety.

(2) "Crime lab" or "state crime lab" means the Division of Forensic Sciences of the Georgia Bureau of Investigation.

(3) "Director" means the director of the Georgia Bureau of Investigation.

(4) "Division" means the Division of Forensic Sciences of the Georgia Bureau of Investigation.

(5) "Division director" means the director of the Division of Forensic Sciences of the Georgia Bureau of Investigation.

(6) "Independent test" means a forensic analysis of evidence in the custody and possession of the state or any political subdivision or authority thereof conducted at the request of or on behalf of any person other than a prosecuting attorney, law enforcement officer, or other authorized agent of the state or which are ordered conducted by a court at the request of an accused.

(7) "Regional medical examiner" shall have the same meaning as defined in paragraph (13) of Code Section 45-16-21.

(8) "Rule" or "rules" means a rule or regulation adopted pursuant to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 35-3-151. Responsibilities

The Division of Forensic Sciences of the Georgia Bureau of Investigation:

(1) Shall provide a state-wide system of laboratories dedicated to conducting forensic analysis of evidence submitted to the laboratory by law enforcement agencies, prosecuting attorneys, coroners, and medical examiners;

(2) Shall provide forensic services to the criminal justice system for the examination and analysis of evidence in the areas of medical examiner inquiries, latent fingerprints, photography, questioned documents, firearms and weapons, trace evidence, implied consent, blood alcohol, toxicology, chemistry, drugs, serology, DNA, and such other areas as the director may authorize or the board shall direct;

(3) Shall establish standards for the identification, collection, transportation, and analysis of forensic evidence;

(4) Shall facilitate independent testing or analysis of evidence within the possession, custody, or control of the division as provided in paragraph (3) of subsection (a) of Code Section 17-16-4, relating to discovery in criminal cases;

(5) Shall provide for and establish uniform fees as approved by the board to be paid to medical examiners, dentists, and other professionals for participating in medical examiners' inquiries or coroners' inquests pursuant to Article 2 of Chapter 16 of Title 45, known as the "Georgia Death Investigation Act";

(6) May assist in the training of law enforcement officers, prosecuting attorneys, coroners, and medical examiners as it relates to forensic sciences in cooperation with the Georgia Peace Officer Standards and Training Council, the Prosecuting Attorneys' Council of the State of Georgia, and the Georgia Coroner's Training Council, as appropriate; and

(7) May assist in the training of judges and attorneys as it relates to forensic sciences in cooperation with the Institute of Continuing Judicial Education of Georgia and the Institute of Continuing Legal Education, as appropriate.



§ 35-3-152. Appointment, powers, and responsibilities of division director

(a) Responsibility for the development, maintenance, and operations of the division shall be vested in the division director.

(b) The division director shall be appointed by the director of the Georgia Bureau of Investigation.

(c) The division director may, with the approval of the board, establish such advisory panels as may be necessary to assist the director to maintain and improve quality control and customer satisfaction.

(d) The division director shall appoint and maintain the necessary professional and support staff to enable the division to carry out its duties and responsibilities effectively and efficiently.

(e) The division director may designate one or more members of the division staff as the official custodians of the records of the division.



§ 35-3-153. Chief medical examiner office created; appointment; responsibilities

(a) Within the division there shall be an office of chief medical examiner.

(b) The chief medical examiner shall be appointed by the director. No person may be the chief medical examiner unless that person at the time of appointment is a pathologist certified in forensic pathology by the American Board of Pathology.

(c) It shall be the duty of the chief medical examiner to:

(1) Establish death investigation regions throughout the state and establish policies concerning the requirements for appointment of regional medical examiners to oversee death investigation activities in each established region;

(2) Appoint regional medical examiners;

(3) Employ forensic consultants and other independent contractors with the approval of the division director;

(4) Organize and conduct regular educational sessions as may be needed for medical examiners and coroners in the state in cooperation with the Georgia Coroner's Training Council and the Georgia Police Academy;

(5) Maintain permanent death investigation records for all jurisdictions in the state;

(6) Establish death investigation guidelines for coroners and medical examiners; and

(7) Cooperate with other state agencies, as appropriate, to ensure public health and safety.

(d) If there is a vacancy in the office of chief medical examiner or the chief medical examiner is disqualified or otherwise unable to perform the duties of said office, the division director shall be authorized to perform the duties of chief medical examiner.



§ 35-3-154. Division requirements

The division shall:

(1) Establish written standards and procedures for the administration of forensic testing. The division shall retain a copy of any procedure adopted pursuant to this paragraph which is modified for a period of five years from the date of its being superseded by the modification;

(2) Adopt rules and regulations as required by law; and

(3) In cooperation with the Georgia Peace Officer Standards and Training Council, provide for the training and certification of operators of such breath test equipment. A copy of such operator's certificate shall be prima-facie evidence in any civil, criminal, or administrative proceeding that such operator was qualified to operate such equipment.



§ 35-3-154.1. Admission of reports from state crime laboratory

(a) A copy of a report of the methods and findings of any examination or analysis conducted by an employee of the state crime laboratory or an employee of a laboratory with which the state crime laboratory has a contract for the provision of laboratory or scientific examination or analysis, authenticated under oath, is prima-facie evidence in court proceedings in this state of the facts contained therein.

(b) The report shall have the effect as if the person who performed the analysis or examination had personally testified and shall have an affidavit of the employee stating:

(1) That he or she is certified to perform the requisite analysis or examination;

(2) His or her experience as a chemist or analyst and as an expert witness testifying in court; and

(3) That he or she conducted the tests shown on the report using procedures approved by the bureau and the report accurately reflects his or her opinion regarding the results.

(c) The prosecuting attorney shall serve a copy on the defendant's attorney of record, or on the defendant if pro se, prior to the first proceeding in which the report is to be used against the defendant.

(d) Any report under this Code section shall contain notice of the right to demand the testimony of the person signing the report.

(e) The defendant may object in writing any time after service of the report, but at least ten days prior to trial, to the introduction of the report. If objection is made, the judge shall require the employee to be present to testify. The state shall diligently investigate the witness's availability and report to the court. If the witness is not available on a timely basis, the court shall grant a continuance.



§ 35-3-155. Application of Administrative Procedure Act

Unless otherwise specifically provided by law, technical, scientific, and similar processes, procedures, guidelines, standards, and methods for the collection, preservation, or testing of evidence adopted by the division shall not be subject to the provisions of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."






Article 6A - DNA Sampling, Collection, and Analysis

§ 35-3-160. DNA analysis upon conviction of certain sex offenses

(a) As used in this article, the term:

(1) "Department" means the Department of Corrections.

(2) "Division" means the Division of Forensic Sciences of the Georgia Bureau of Investigation.

(3) "Detention facility" means a penal institution under the jurisdiction of the department used for the detention of persons convicted of a felony, including penal institutions operated by a private company on behalf of the department, inmate work camps, inmate boot camps, probation detention centers, and parole revocation centers. Such term shall also mean any facility operated under the jurisdiction of a sheriff used for the detention of persons convicted of a felony including a county jail or county correctional facility.

(b) Any person convicted of a felony offense who is held in a detention facility or placed on probation shall at the time of entering the detention facility or being placed on probation have a sample of his or her blood, an oral swab, or a sample obtained from a noninvasive procedure taken for DNA (deoxyribonucleic acid) analysis to determine identification characteristics specific to the person. The provisions and requirements of this Code section shall also apply to any person who has been convicted of a felony prior to July 1, 2011, and who currently is incarcerated in a detention facility, serving a probation sentence, or serving under the jurisdiction of the Board of Pardons and Paroles for such offense. It shall be the responsibility of the detention facility detaining or entity supervising a convicted felon to collect the samples required by this Code section and forward the sample to the division unless such sample has already been collected by the department or another agency or entity.

(c) The analysis shall be performed by the division. The division shall be authorized to contract with individuals or organizations for services to perform such analysis. The identification characteristics of the profile resulting from the DNA analysis shall be stored and maintained by the bureau in a DNA data bank and shall be made available only as provided in Code Section 35-3-163.



§ 35-3-161. Time and procedure for withdrawal of blood samples

(a) Each sample required pursuant to Code Section 35-3-160 from persons who are to be incarcerated shall be withdrawn within the first 30 days of incarceration at the receiving unit of the detention facility or at such other place as is designated by the department. Each sample required pursuant to Code Section 35-3-160 from persons who are to be released from a detention facility shall be withdrawn within the 12 months preceding such person's release at a place designated by the department. The required samples from persons who are not sentenced to a term of confinement shall be withdrawn as a condition of probation. The division shall publish in its quality manuals the procedures for the collection and transfer of samples to such division pursuant to Code Section 35-3-154. Personnel at a detention facility shall implement the provisions of this Code section as part of the regular processing of offenders.

(b) Samples collected by oral swab or by a noninvasive procedure may be collected by any individual who has been trained in the procedure. Only a correctional health nurse technician, physician, registered professional nurse, licensed practical nurse, graduate laboratory technician, or phlebotomist shall withdraw any sample of blood to be submitted for analysis. No civil liability shall attach to any person authorized to take a sample as provided in this article as a result of the act of taking a sample from any person submitting thereto, provided the sample was taken according to recognized medically accepted procedures. However, no person shall be relieved from liability for negligence in the withdrawing of any blood sample.

(c) Chemically clean sterile disposable needles shall be used for the withdrawal of all samples of blood. The containers for blood samples, oral swabs, and the samples obtained by noninvasive procedures shall be sealed and labeled with the subject's name, social security number, date of birth, race, and gender plus the name of the person collecting the sample and the date and place of collection. The containers shall be secured to prevent tampering with the contents. The steps set forth in this subsection relating to the taking, handling, identification, and disposition of samples are procedural and not substantive. Substantial compliance therewith shall be deemed to be sufficient. The samples shall be transported to the division not more than 15 days following withdrawal and shall be analyzed and stored in the DNA data bank in accordance with Code Sections 35-3-162 and 35-3-163.



§ 35-3-162. Procedure for analysis and storage of blood sample; use of remainder of sample not subjected to analysis; confidentiality of results

Whether or not the results of an analysis are to be included in the data bank, the bureau shall conduct the DNA analysis in accordance with procedures adopted by the bureau to determine identification characteristics specific to the individual whose sample is being analyzed. The director or his or her designated representative shall complete and maintain on file a form indicating the name of the person whose sample is to be analyzed, the date and by whom the sample was received and examined, and a statement that the seal on the container containing the sample had not been broken or otherwise tampered with. The remainder of a sample submitted for analysis and inclusion in the data bank pursuant to Code Section 35-3-160 may be divided, if possible, labeled as provided for the original sample, and securely stored by the bureau in accordance with specific procedures of the bureau to ensure the integrity and confidentiality of the samples. All or part of the remainder of that sample may be used only to create a statistical data base provided no identifying information on the individual whose sample is being analyzed is included or for retesting by the bureau to validate or update the original analysis. A report of the results of a DNA analysis conducted by the bureau as authorized, including the identifying information, shall be made and maintained at the bureau. Except as specifically provided in this Code section and Code Section 35-3-163, the results of the analysis shall be securely stored and shall remain confidential.



§ 35-3-163. Dissemination of information in data bank to law enforcement officials; comparison of profile; request for search; separate statistical data base authorized; fee for search and comparative analysis

(a) It shall be the duty of the bureau to receive samples and to analyze, classify, and file the results of DNA identification characteristics of samples submitted pursuant to Code Section 35-3-160 and to make such information available as provided in this Code section. The results of an analysis and comparison of the identification of the characteristics from two or more biological samples shall be made available directly to federal, state, and local law enforcement officers upon a request made in furtherance of an official investigation of any criminal offense. A request may be made by personal contact, mail, or electronic means. The name of the requestor and the purpose for which the information is requested shall be maintained on file with the bureau.

(b) Upon request from a prosecutor or law enforcement agency, the bureau may compare a DNA profile from an analysis of a sample from a suspect in a criminal investigation where the sample was obtained through a search warrant, consent of the suspect, court order, or other lawful means to DNA profiles lawfully collected and maintained by the bureau. The bureau shall not add a DNA profile of any such suspect to any DNA data bank except upon conviction as provided in this article.

(c) (1) Upon his or her request, a copy of the request for search shall be furnished to any person identified and charged with an offense as the result of a search of information in the data bank. Only when a sample or DNA profile supplied by the requestor satisfactorily matches the requestor's profile in the data bank shall the existence of data in the data bank be confirmed or identifying information from the data bank be disseminated.

(2) The name of the convicted felon whose profile is contained in the data bank may be related to any other data bases which are constructed for law enforcement purposes and may be disseminated only for law enforcement purposes.

(3) Upon a showing by the accused in a criminal proceeding that access to the DNA data bank is material to the investigation, preparation, or presentation of a defense at trial or in a postconviction proceeding, a superior court having proper jurisdiction over such criminal proceeding shall direct the bureau to compare a DNA profile which has been generated by the accused through an independent test against the data bank, provided that such DNA profile has been generated in accordance with standards for forensic DNA analysis adopted pursuant to 42 U.S.C. Section 14131.

(d) The bureau shall develop procedures governing the methods of obtaining information from the data bank in accordance with this Code section and procedures for verification of the identity and authority of the requestor. The bureau shall specify the positions in that agency which require regular access to the data bank and samples submitted as a necessary function of the job.

(e) The bureau may create a separate statistical data base composed of DNA profiles of samples of persons whose identity is unknown. Nothing in this Code section or Code Section 35-3-164 shall prohibit the bureau from sharing or otherwise disseminating the information in the statistical data base with law enforcement or criminal justice agencies within or outside the state.

(f) The bureau may charge a reasonable fee to search and provide a comparative analysis of DNA profiles in the data bank to any authorized law enforcement agency outside of this state.



§ 35-3-164. Unlawful dissemination or use of information; obtaining sample without authority

(a) Any person who, without authority, disseminates information contained in the data bank shall be guilty of a misdemeanor. Any person who disseminates, receives, or otherwise uses or attempts to so use information in the data bank, knowing that such dissemination, receipt, or use is for a purpose other than as authorized by law, shall be guilty of a misdemeanor of a high and aggravated nature.

(b) Except for purposes of law enforcement or as authorized by this article, any person who, for purposes of having DNA analysis performed, obtains or attempts to obtain any sample submitted to the division for analysis shall be guilty of a felony.



§ 35-3-165. Expungement of profile in data bank upon reversal and dismissal of conviction

(a) A person whose DNA profile has been included in the data bank pursuant to this article may request that it be expunged on the grounds that the conviction on which the authority for including his or her DNA profile was based has been reversed and the case dismissed. The bureau shall purge all records and identifiable information in the data bank pertaining to the person and destroy all samples from the person upon receipt of a written request that such data be expunged, pursuant to this Code section, and a certified copy of the court order reversing and dismissing the conviction.

(b) A DNA sample obtained in good faith shall be deemed to have been obtained in accordance with the requirements of this article and its use in accordance with this article is authorized until a court order directing expungement is obtained and submitted to the bureau.






Article 7 - State-Wide Alert System for Missing Disabled Adults

§ 35-3-170. Short title

This article shall be known and may be cited as the "Mattie's Call Act."



§ 35-3-171. Definitions

As used in this article, the term:

(1) "Alert system" means the state-wide "Mattie's Call" alert system for missing disabled adults and medically endangered persons.

(2) "Disabled adult" means an adult who is developmentally impaired or who suffers from dementia or some other cognitive impairment.

(3) "Local law enforcement agency" means a law enforcement agency with jurisdiction over the investigation of a missing disabled adult or other medically endangered person.

(4) "Medically endangered person" means a person with a known medical condition that might reasonably cause such person to become incapacitated or that may result in life-threatening physiological conditions likely to lead to serious bodily injury or death if not immediately treated.



§ 35-3-172. Development and implementation of state-wide alert system for disabled adults and medically endangered persons

(a) With the cooperation of the office of the Governor, the Georgia Lottery Corporation, and other appropriate law enforcement agencies in this state, the bureau shall develop and implement a state-wide alert system to be activated on behalf of missing disabled adults and medically endangered persons.

(b) Activation of a state-wide missing person alert system shall not prevent or prohibit any other state or local law enforcement agency from taking additional measures in response to the receipt of a missing person report.



§ 35-3-173. Director to be state-wide coordinator for alert system

(a) The director is the state-wide coordinator of the alert system.

(b) The director shall adopt rules and issue directives as necessary to ensure proper implementation of the alert system. The rules and directives shall include instructions on the procedures for activating and deactivating the alert system.

(c) The director shall prescribe forms for use by local law enforcement agencies in requesting activation of the alert system.

(d) No rule or directive adopted by the director shall mandate a minimum waiting period before the alert system may be activated or a request by local law enforcement agencies may be submitted to the bureau; provided, however, that it shall remain within the discretion of the director, as provided in this article, whether the alert system shall be activated at the request of a local law enforcement agency.

(e) When making a determination whether to activate or whether to request the activation of a state-wide missing person alert system, both the director and the requesting local law enforcement agency shall take into consideration the known medical condition of the missing person if the medical condition may reasonably be considered a cause for the inability to locate such missing person. In so considering the medical condition of a missing person, particularly if such condition may be immediately life-threatening or incapacitating, the director or other authorized person and the requesting law enforcement official shall be authorized, within his or her discretion, to initiate and request, respectively, a state-wide endangered person advisory.



§ 35-3-174. Time for reporting elopement of disabled person from personal care home and assisted living community

The staff of personal care homes and assisted living communities shall call the local police department to report the elopement of any disabled person from the home within 30 minutes of the staff's receiving actual knowledge that such person is missing from the home.



§ 35-3-175. Recruitment of media, private and governmental entities, and others for assistance in developing and implementing alert system; contractual agreements for system support

(a) The bureau shall recruit public and commercial television, radio, cable, print, and other media, private commercial entities, state or local governmental entities, the public, and other appropriate persons to assist in developing and implementing the alert system.

(b) The bureau may enter into agreements with participants in the alert system to provide necessary support for the alert system.



§ 35-3-176. Criteria for activating alert system

(a) On notification by a local law enforcement agency that a disabled adult or medically endangered person is missing, the director shall activate the alert system and notify appropriate participants in the alert system, as established by rule, if:

(1) A local law enforcement agency believes that a disabled adult or medically endangered person is missing;

(2) A local law enforcement agency believes that the disabled adult or medically endangered person is in immediate danger of serious bodily injury or death;

(3) A local law enforcement agency confirms that an investigation has taken place that verifies the disappearance and eliminates alternative explanations for the disabled adult's or medically endangered person's disappearance; and

(4) Sufficient information is available to disseminate to the public that could assist in locating the disabled adult or medically endangered person.

(b) The area of the alert may be less than state wide if the director determines that the nature of the event makes it probable that the disabled adult or medically endangered person did not leave a certain geographic location.

(c) The bureau may modify the criteria described by subsection (a) of this Code section as necessary for the proper implementation of the alert system.



§ 35-3-177. Verification that criteria for activation have been met

Before requesting activation of the alert system, a law enforcement agency shall verify that the criteria described by subsection (a) of Code Section 35-3-176 have been satisfied. The law enforcement agency shall assess the appropriate boundaries of the alert, based on the nature of the disabled adult or medically endangered person and the circumstances surrounding the disappearance. On verification of the criteria, the law enforcement agency shall immediately contact the bureau to request activation and shall supply the necessary information on the forms prescribed by the director.



§ 35-3-178. Obligations of agencies participating in alert system; participation of Georgia Lottery Corporation in disseminating alert information through retail establishments

(a) A state agency participating in the alert system shall:

(1) Cooperate with the bureau and assist in developing and implementing the alert system;

(2) Establish a plan for providing relevant information to its officers, investigators, or employees, as appropriate, once the alert system has been activated; and

(3) Utilize a rapid response telephone system that alerts residents in a targeted area.

(b) The Georgia Lottery Corporation is directed to develop a method of notifying its vendors within an alert area of an alert in a manner designed to disseminate alert information to customers at its retail locations.



§ 35-3-179. Termination of alert system with respect to particular disabled adult or medically endangered person

The director shall terminate any activation of the alert system with respect to a particular disabled adult or medically endangered person if:

(1) The person is located or the disappearance is otherwise resolved; or

(2) The director determines that the alert system is no longer an effective tool for locating and recovering the disabled adult or medically endangered person.



§ 35-3-180. Immunity from civil damages for dissemination of alert information

(a) Any entity or individual participating in the "Mattie's call" alert system pursuant to this article shall not be liable for any civil damages arising from the dissemination of any alert generated pursuant to the "Mattie's call" alert system.

(b) Nothing in this article shall be construed to limit or restrict in any way any legal protection an individual or entity may have under any other law for disseminating any information.






Article 8 - Alert Systems for Unapprehended Suspects

§ 35-3-190. State-wide alert system for unapprehended murder or rape suspects determined to be serious public threats

(a) There is established a state-wide alert system known as "Kimberly's Call."

(b) As used in this article, the term "local law enforcement agency" means a local law enforcement agency with jurisdiction over the search for a suspect in a case of murder or rape.

(c) The director shall develop and implement a state-wide alert system to be activated when a suspect for the crime of murder, felony murder, or murder in the second degree as defined in Code Section 16-5-1 or rape as defined in Code Section 16-6-1 has not been apprehended and law enforcement personnel have determined that the suspect may be a serious threat to the public.

(d) The provisions of Code Sections 35-3-173, 35-3-175, and 35-3-178 shall also apply to "Kimberly's Call" as set forth in this Code section.

(e) On notification by a local law enforcement agency that a suspect in a case of murder or rape has not been apprehended and may be a serious threat to the public, the director shall activate the alert system and notify appropriate participants in the alert system, as established by rule, if:

(1) A local law enforcement agency believes that a suspect has not been apprehended;

(2) A local law enforcement agency believes that the suspect may be a serious threat to the public; and

(3) Sufficient information is available to disseminate to the public that could assist in locating the suspect.

(f) The area of the alert may be less than state wide if the director determines that the nature of the event makes it probable that the suspect did not leave a certain geographic location.

(g) Before requesting activation of the alert system, a local law enforcement agency must verify that the criteria described by subsection (e) of this Code section have been satisfied. The local law enforcement agency shall assess the appropriate boundaries of the alert based on the nature of the suspect and the circumstances surrounding the crime.

(h) The director shall terminate any activation of the alert system with respect to a particular suspect if:

(1) The suspect is located or the incident is otherwise resolved; or

(2) The director determines that the alert system is no longer an effective tool for locating the suspect.

(i) Any entity or individual participating in the "Kimberly's Call" alert system pursuant to this Code section shall not be liable for any civil damages arising from the dissemination of any alert generated pursuant to the "Kimberly's Call" alert system.



§ 35-3-191. State-wide alert system for suspects of crimes involving death or serious injury of peace officer; alert system for missing peace officer

(a) There is established a state-wide alert system known as "Blue Alert" which shall be developed and implemented by the director.

(b) As used in this Code section, the term:

(1) "Law enforcement agency" means a law enforcement agency with jurisdiction over the search for a suspect in a case involving the death or serious injury of a peace officer or an agency employing a peace officer who is missing in the line of duty.

(2) "Peace officer" means a person who is certified to exercise the powers of arrest.

(c) The "Blue Alert" system may be activated when a suspect for a crime involving the death or serious injury of a peace officer has not been apprehended and law enforcement personnel have determined that the suspect may be a serious threat to the public and also when a peace officer becomes missing while in the line of duty under circumstances warranting concern for such peace officer's safety.

(d) The provisions of Code Sections 35-3-173, 35-3-175, and 35-3-178 shall also apply to "Blue Alert" as set forth in this Code section.

(e) Upon notification by a law enforcement agency that a suspect in a case involving the death or serious injury of a peace officer has not been apprehended and may be a serious threat to the public, the director shall activate the "Blue Alert" system and notify appropriate participants in the "Blue Alert" system, as established by rule, if:

(1) A law enforcement agency believes that a suspect has not been apprehended;

(2) A law enforcement agency believes that the suspect may be a serious threat to the public; and

(3) Sufficient information is available to disseminate to the public that could assist in locating the suspect.

The area of the alert may be less than state wide if the director determines that the nature of the event makes it probable that the suspect did not leave a certain geographic location.

(f) Upon notification by a law enforcement agency that a peace officer is missing while in the line of duty under circumstances warranting concern for such peace officer's safety, the director shall activate the "Blue Alert" system and notify appropriate participants in the "Blue Alert" system if sufficient information is available to disseminate to the public that could assist in locating the missing peace officer. The area of the alert may be less than state wide if the director determines that the nature of the event makes it probable that the officer is within a certain geographic location.

(g) Before requesting activation of the "Blue Alert" system, a law enforcement agency shall verify that the criteria described by subsection (e) or (f) of this Code section have been satisfied. The law enforcement agency shall assess the appropriate boundaries of the alert based on the nature of the suspect and the circumstances surrounding the crime or the last known location of the missing peace officer.

(h) The director shall terminate any activation of the "Blue Alert" system with respect to a particular incident if:

(1) The suspect or peace officer is located or the incident is otherwise resolved; or

(2) The director determines that the "Blue Alert" system is no longer an effective tool for locating the suspect or peace officer.

Law enforcement agencies shall notify the director immediately when the suspect is located and in custody or the peace officer is found.

(i) Any entity or individual involved in the dissemination of a "Blue Alert" generated pursuant to this Code section shall not be liable for any civil damages arising from such dissemination.






Article 9 - Georgia Information Sharing and Analysis Center

§ 35-3-200. Definitions

As used in this article, the term:

(1) "Center" means the Georgia Information Sharing and Analysis Center.

(2) "Fusion center" means collaborative effort which combines resources, expertise, intelligence, and other information from various agencies of state and local governments with the goal of maximizing the ability of this state to detect, prevent, and respond to criminal activities or to otherwise engage in homeland security activities.

(3) "Homeland security activity" means any activity related to the prevention or discovery of, response to, or recovery from:

(A) A terrorist attack;

(B) A hostile military or paramilitary action; or

(C) An extraordinary law enforcement emergency.



§ 35-3-201. Georgia Information Sharing and Analysis Center established; purpose

There is established the Georgia Information Sharing and Analysis Center within the Georgia Bureau of Investigation. The center shall be a fusion center maintaining criminal intelligence and terrorism analytical components.



§ 35-3-202. Responsibilities of director for center operations

(a) Responsibility for the development, maintenance, and operations of the center shall be vested in the director.

(b) The director shall appoint and maintain the necessary professional and support staff to enable the center to effectively and efficiently carry out its duties and responsibilities under this article.



§ 35-3-203. Duties and responsibilities of director

(a) The director through the center shall share and provide homeland security activity information to the director of emergency management and homeland security, including, but not limited to, threats, warnings, and developing situations, when an investigation reveals conduct of a terroristic nature or in material support of terroristic activities, recruitment of terrorists, or information on the activities of known terrorist organizations.

(b) The center shall liaise with the bureau, the Federal Bureau of Investigation, Joint Terrorism Task Force, United States Department of Homeland Security, and other local, state, and federal intelligence and law enforcement officials for purposes of carrying out its duties and responsibilities under this article.

(c) The center shall allow unrestricted access to secure communications equipment to the director of emergency management and homeland security and his or her representatives who possess the appropriate federally approved security clearances for the dissemination of homeland security activity information by the United States Department of Homeland Security.

(d) The director of emergency management and homeland security shall serve as this state's security manager for the purpose of identifying and processing state personnel for security clearances through the United States Department of Homeland Security.



§ 35-3-204. Membership; availability of analysts

(a) Membership in the center shall consist of the director, the director of emergency management and homeland security, the commissioner of public safety, the commissioner of natural resources, the commissioner of corrections, the state fire marshal, the Attorney General, the adjutant general, and state and local fire service, law enforcement, homeland security, emergency management, corrections, and other appropriate agencies and disciplines as determined by the director of emergency management and homeland security in consultation with the director. Such members shall assign or make available their analysts or other personnel to the center as such need is determined by the director of emergency management and homeland security.

(b) The director of emergency management and homeland security shall maintain Georgia Emergency Management and Homeland Security Agency analysts in the center as needed as determined by the director of emergency management and homeland security.









Chapter 4 - Georgia Police Academy

§ 35-4-1. Short title

This chapter shall be known as and may be cited as the "Georgia Police Academy Act."



§ 35-4-2. Definitions

As used in this chapter, the term:

(1) "Academy" means the Georgia Police Academy.

(2) "Police officer" means any law enforcement officer charged with the duty of enforcing the criminal laws and ordinances of the state or of the counties or municipalities of the state who is employed by and compensated by the state or any county or municipality of the state or who is elected and compensated on a fee basis. The term shall include, but not be limited to, members of the department, municipal police, county police, sheriffs, deputy sheriffs, wardens, guards, agents and investigators of the State Forestry Commission, conservation rangers of the Department of Natural Resources, and agents of the Department of Revenue.

(3) "State" means the State of Georgia and any department, board, bureau, commission, or other agency thereof.



§ 35-4-3. Academy assigned to department for administrative purposes

The academy is assigned to the Department of Public Safety for administrative purposes only as prescribed in Code Section 50-4-3.



§ 35-4-4. Powers and duties of board as to establishment, operation, and maintenance of academy generally

(a) The board is authorized to establish, operate, and maintain the Georgia Police Academy for the purpose of training police officers and others as provided in this chapter and to do all things and take whatever action is necessary to accomplish the purposes of this chapter, including, but not limited to, the establishment of training standards and programs and the promulgation of rules and regulations relative thereto.

(b) The board is authorized and directed to select a site for the academy.



§ 35-4-5. Acceptance of gifts, grants, donations, property, and services by board

The board is authorized to accept gifts, grants, donations, property, both real and personal, and services for the purposes of carrying out this chapter.



§ 35-4-6. Selection, powers, and duties of superintendent of academy

(a) The board shall hire a superintendent of the academy whose duties shall be to administer the policies and programs of the board regarding the academy.

(b) The superintendent shall be responsible to the board for the management and control of the academy and shall report directly to the board.

(c) In administering the policies and programs of the board, the superintendent shall seek the assistance of the State Board of Education, which is authorized and directed to cooperate and work with the superintendent.



§ 35-4-7. Academy training programs available to police and other persons; fees and enrollment at academy; state, municipalities, and counties authorized to pay academy fees

(a) Subject to rules and regulations prescribed by the board, the training programs at the academy shall be made available to all police officers and may also be made available to other persons who evidence interest in entering the law enforcement profession.

(b) The board is authorized to prescribe by rules and regulations fees to cover all or a part of the cost of furnishing such training.

(c) The state and municipalities and counties of the state are authorized to expend funds for the purpose of paying the fees provided for in subsection (b) of this Code section.

(d) The board is given full authority to decide who shall be allowed to enroll in the training programs at the academy.



§ 35-4-8. Training program for coroners and deputy coroners

Subject to rules and regulations prescribed by the board, the academy shall make available to all coroners and deputy coroners in the state at least once annually a training program of at least 16 hours of instruction including, but not limited to, the following: Article 2 of Chapter 16 of Title 45, the "Georgia Death Investigation Act"; all laws pertaining to the duties of coroners; and investigating technique. The board is authorized to charge such tuition as may be necessary to defray the expense of such training and is also authorized to accept appropriations from any governmental unit or gifts or grants for such purpose.



§ 35-4-9. Attendance not required; academy training programs not to supersede other programs

It is not the intention of this chapter that it be mandatory that any police officer be required to attend the academy. The training program established at the academy shall not supersede any other training program for police officers but shall be separate and apart from any other training program for police officers.






Chapter 5 - Georgia Public Safety Training Center

§ 35-5-1. Short title

This chapter shall be known and may be cited as the "Georgia Public Safety Training Center Act."



§ 35-5-2. Board authorized to establish, operate, and maintain center; powers of board as to selection and compensation of administrator

(a) The Board of Public Safety is authorized:

(1) To establish, operate, and maintain the Georgia Public Safety Training Center for the purpose of providing facilities and programs for the training of state and local law enforcement officers, firefighters, correctional personnel, emergency medical personnel, and others; and

(2) To do all things and take any action necessary to accomplish such purpose, including, but not limited to, the promulgation of rules and regulations relative thereto.

(b) The board is authorized and directed to select a site for the center.

(c) The board shall select the administrator of the center and establish the compensation for the administrator.

(d) As used in this chapter, the term "emergency medical personnel" includes emergency medical technicians or emergency rescue specialists who are certified or seeking certification as emergency medical technicians, paramedics, tactical emergency medical officers, cardiac technicians, or other medical first responders under Chapter 11 of Title 31 and who are employed in the capacity for which they are certified or seeking certification.



§ 35-5-3. Assignment to Department of Public Safety for administrative purposes; authorization to solicit and accept gifts, grants, donations, property, and services

(a) The center is assigned to the Department of Public Safety for administrative purposes only as prescribed in Code Section 50-4-3.

(b) The board is authorized to solicit and accept gifts, grants, donations, property, both real and personal, and services for the purpose of carrying out this chapter.



§ 35-5-4. Powers and duties of administrator

The administrator of the center shall select the necessary staff and shall administer the policies and programs of the board regarding the center. The administrator shall be responsible to the board for the management and operation of the center and shall report directly to the board.



§ 35-5-5. Center available for use by certain personnel; fees; enrollment; authorization for expenditure of funds; powers and duties

(a) Subject to such rules and regulations as shall be prescribed by the board, the facilities of the center may be made available to all state and local law enforcement officers, firefighters, emergency medical personnel, and correctional personnel and may also be made available to other persons who evidence interest in entering the fields of law enforcement, fire fighting, emergency medical services, or corrections.

(b) The board is authorized to prescribe and collect such fees as are necessary to defray all or a portion of the cost of furnishing such training and the use of the facilities of the center.

(c) The state and counties and municipalities of this state are authorized to expend funds for the purpose of paying the fees assessed for use of the center. The board shall have the authority to determine who shall be allowed to enroll and participate in the training programs of the center and who shall be allowed to utilize the facilities of the center.

(d) Subject to such rules and regulations as shall be prescribed by the board, the Georgia Public Safety Training Center shall have the following powers and duties in connection with the training of peace officers, emergency medical personnel, and law enforcement support personnel:

(1) To train instructors authorized to conduct training of peace officers, emergency medical personnel, and law enforcement support personnel;

(2) To reimburse or provide for certain costs incurred in training peace officers, emergency medical personnel, and law enforcement support personnel employed or appointed by each agency, organ, or department of this state, counties, and municipalities to the extent that funds are appropriated for such purpose by the General Assembly. In the event sufficient funds are not appropriated for a fiscal year to fund the full cost provided for in this paragraph, then the amount which would otherwise be payable shall be reduced pro rata on the basis of the funds actually appropriated. As used in this paragraph, the terms "cost" and "costs" shall not include travel or salaries of personnel undergoing training and shall be limited exclusively to the cost of tuition, meals, and lodging which are incurred in connection with such training;

(3) To expend funds appropriated or otherwise available to the center for paying the costs of training provided under subsection (a) of Code Section 35-8-20, other than travel expenses and salaries of police chiefs or department heads of law enforcement units and wardens of state institutions undergoing training, and shall expend such funds for purposes of compensating a training officer to administer the course of training and conduct any business associated with the training provisions of said Code Section 35-8-20;

(4) To expend funds appropriated or otherwise available to the center for paying the costs of training provided for under subsection (a) of Code Section 35-8-20.1, other than travel expenses and salaries of police chiefs or department heads of law enforcement units undergoing training, and shall expend such funds for purposes of compensating a training officer to administer the course of training and conduct any business associated with the training provisions of said Code Section 35-8-20.1;

(5) To expend funds appropriated or otherwise available to the center for paying the costs of training provided for under Chapter 11 of Title 31 for the initial certification training and continued training as needed by emergency medical personnel and shall expend such funds for purposes of compensating a training officer to administer the course of training and conduct any business associated with the training provisions of said chapter; and

(6) To administer and coordinate the training for communications officers with respect to the requirements of Code Section 35-8-23. The board shall be authorized to promulgate rules and regulations to facilitate the administration and coordination of training consistent with the provisions of said Code Section 35-8-23. The tuition costs of the training of communications officers shall be paid from funds appropriated to the center.



§ 35-5-6. Effect of chapter on powers of Board of Corrections, State Board of Pardons and Paroles, and Technical College System of Georgia

Nothing in this chapter shall be considered as altering current state laws establishing the powers and authority of the Board of Corrections or the State Board of Pardons and Paroles. Furthermore, nothing in this chapter shall prevent the Technical College System of Georgia from providing any course of instruction including, but not limited to, instructional courses, certified training, advanced instruction, or classes for or pertaining to public safety first responders and emergency medical personnel.



§ 35-5-7. Security police force

(a) The administrator of the center, with the approval of the board, is authorized to establish a security police force within the Georgia Public Safety Training Center.

(b) While in the performance of their duties on property of the Georgia Public Safety Training Center, such security police shall have the same law enforcement powers, including the power of arrest, as a law enforcement officer of the local government with police jurisdiction over such Georgia Public Safety Training Center.






Chapter 6 - State Victim Services Commission

§ 35-6-1. Creation and responsibility

There is created the State Victim Services Commission. Such commission shall be responsible for developing a comprehensive state plan for assisting men, women, and children who are victims of crime through the distribution of the fine surcharges imposed for local victim assistance programs.



§ 35-6-2. Membership of commission; terms of members; procedure

(a) The State Victim Services Commission shall consist of 15 members as follows:

(1) The executive director of the Prosecuting Attorneys' Council of Georgia or his or her designee;

(2) The president of the Georgia Sheriffs' Association or his or her designee;

(3) The executive director of the Criminal Justice Coordinating Council or his or her designee;

(4) The chairperson of the Georgia Commission on Family Violence or his or her designee;

(5) The executive director of the Georgia Coalition Against Domestic Violence or his or her designee;

(6) The executive director of the Association County Commissioners of Georgia or his or her designee;

(7) The executive director of the Children's Advocacy Centers of Georgia or his or her designee;

(8) The executive director of the Georgia Superior Court Clerks' Cooperative Authority or his or her designee;

(9) The executive director of the Georgia Association of Homes and Services for Children or his or her designee;

(10) The executive director of the Georgia Municipal Association or his or her designee;

(11) The executive director of the Georgia Network to End Sexual Assault or his or her designee;

(12) A district attorney appointed by the Prosecuting Attorneys' Council of Georgia;

(13) One member appointed by the Governor;

(14) One member appointed by the Lieutenant Governor; and

(15) One member appointed by the Speaker of the House of Representatives.

(b) The term of appointment shall be three years for initial members appointed in accordance with the provisions of paragraphs (13) and (15) of subsection (a) of this Code section. The term of appointment shall be two years for initial members appointed in accordance with the provisions of paragraphs (12) and (14) of subsection (a) of this Code section. The letter of appointment shall set out the term for which each member is appointed. Thereafter, each member shall be appointed for a term of two years, and no member may serve more than two consecutive terms. All vacancies shall be filled for the unexpired term by an appointee of the original appointing official.

(c) The commission shall elect a chairperson, vice chairperson, and a secretary from among its members for terms of two years, and any member shall be eligible for successive election to such office by the commission.

(d) The commission shall hold regular meetings at such times and such places as it may deem necessary or convenient to enable the commission to exercise fully and effectively its powers, perform its duties, and accomplish the objectives and purposes of this chapter. Special meetings may be called by the chairperson or a majority of the members of the commission.

(e) A quorum for transacting business shall be determined by the members of the commission.

(f) The members of the commission shall serve without compensation or expense reimbursement.



§ 35-6-3. Powers and duties of commission; ombudsman program

(a) The State Victim Services Commission shall have the following powers and duties:

(1) To review the financial reports submitted pursuant to Code Section 15-21-132 concerning local victim assistance programs;

(2) To assess the degree of compliance of the courts in collecting and forwarding funds authorized to be collected pursuant to Article 8 of Chapter 21 of Title 15;

(3) To review and determine the extent to which county governing authorities collect funds from the courts and distribute such funds to victim services programs;

(4) To assess the extent to which such funds are utilized by such victim services programs to provide direct services to victims of crimes;

(5) To recommend changes in legislation that will ensure compliance in the collection, distribution, and use of victim assistance funds as needed; and

(6) To recommend as necessary and advisable rules and regulations for the collection and distribution of funds by court officers pursuant to Article 8 of Chapter 21 of Title 15.

(b) The commission may establish a victim services ombudsman program, provided that funds are appropriated by the General Assembly for such purpose or the commission receives sufficient funds from private grants or donations to fund such program.



§ 35-6-4. Responsibility of state auditor; inspection of documentation

(a) The state auditor is authorized and directed to assist the State Victim Services Commission in the discharge of its duties set forth in this chapter.

(b) Any victim assistance program, including programs operated by public officers, that receives funds pursuant to Article 8 of Chapter 21 of Title 15 shall make available to the State Victim Services Commission, the state auditor, or such other persons as the State Victim Services Commission may designate all books and records of all receipts, income, and expenditures of such funds. The commission and its designees shall be authorized to inspect and make abstracts of records of services provided to victims of crimes by any victim assistance program, including programs operated by public officers, that receives funds pursuant to Article 8 of Chapter 21 of Title 15, provided that the commission and its designees shall not disclose the content of individually identifiable records that contain information that is privileged or confidential under the laws of this state or federal law.






Chapter 6A - Criminal Justice Coordinating Council

§ 35-6A-1. Legislative intent

The General Assembly finds that the high incidence of crime in Georgia is detrimental to the general welfare of the state and its citizens and that criminal justice efforts must be better coordinated, intensified, and made more effective in all components of the system and at all levels of government. The General Assembly, therefore, declares it to be the public policy of this state to provide the necessary leadership to coordinate the major components of the criminal justice system by establishing a state-wide coordinating body which represents all components and all levels of the criminal justice system.



§ 35-6A-2. Creation; assignment to Georgia Bureau of Investigation

There is established the Criminal Justice Coordinating Council of the State of Georgia which is assigned to the Georgia Bureau of Investigation for administrative purposes only, as prescribed in Code Section 50-4-3.



§ 35-6A-3. Membership; vacancies; membership not bar to holding public office

(a) The Criminal Justice Coordinating Council shall consist of 25 members and shall be composed as follows:

(1) The chairperson of the Georgia Peace Officer Standards and Training Council, the director of homeland security, the chairperson of the Judicial Council of Georgia, the chairperson of the Council of Accountability Court Judges of Georgia, the chairperson of the Prosecuting Attorneys' Council of the State of Georgia, the commissioner of corrections, the chairperson of the Board of Corrections, the commissioner of community supervision, the chairperson of the Board of Community Supervision, the vice chairperson of the Board of Public Safety, the chairperson of the State Board of Pardons and Paroles, the State School Superintendent, the commissioner of community affairs, the president of the Council of Juvenile Court Judges, the chairperson of the Georgia Public Defender Council, the chairperson of the Governor's Office for Children and Families, and the commissioner of juvenile justice or their designees shall be ex officio members of the council, as full voting members of the council by reason of their office; and

(2) Ten members shall be appointed by the Governor for terms of four years, their initial appointments, however, being four for four-year terms, two for three-year terms, and four for two-year terms. Appointments shall be made so that there are always on the council the following persons: one county sheriff, one chief of police, one mayor, one county commissioner, one superior court judge, four individuals who shall be, by virtue of their training or experience, knowledgeable in the operations of the criminal justice system of this state, and one individual who shall be, by virtue of his or her training and experience, knowledgeable in the operations of the entire spectrum of crime victim assistance programs delivering services to victims of crime. No person shall serve beyond the time he or she holds the office or employment by reason of which he or she was initially eligible for appointment.

(b) In the event of death, resignation, disqualification, or removal for any reason of any member of the council, vacancies shall be filled in the same manner as the original appointment and successors shall serve for the unexpired term.

(c) The initial terms for all 19 original members shall begin July 1, 1981. The initial term for the member added in 1985 shall begin July 1, 1985. The initial term for the member added in 1988 shall begin July 1, 1988. The initial term for the member added in 1989 shall begin July 1, 1989. The State School Superintendent shall be a member effective on July 1, 1989. The chairperson of the Georgia Public Defender Council shall become a member on December 31, 2003. The chairperson of the Council of Accountability Court Judges of Georgia shall become a member on July 1, 2015.

(d) Membership on the council does not constitute public office, and no member shall be disqualified from holding public office by reason of his or her membership.



§ 35-6A-4. Election of chairperson and vice chairperson; meetings; minutes and records; rules

The business of the council shall be conducted in the following manner:

(1) The council shall annually elect a chairperson and a vice chairperson from among its membership. The offices of chairperson and vice chairperson shall be filled in such a manner that they are not held in succeeding years by representatives of the same component (law enforcement, courts, corrections) of the criminal justice system;

(2) The council shall meet at such times and places as it shall determine necessary or convenient to perform its duties. The council shall also meet on the call of the chairman or at the written request of three of its members;

(3) The council shall maintain minutes of its meetings and such other records as it deems necessary;

(4) The council shall adopt such rules for the transaction of its business as it shall desire and may appoint such committees as it considers necessary to carry out its business and duties, specifically including the power to transact and carry out through appointed committees the business of the council when serving pursuant to Chapter 15 of Title 17 as the Georgia Crime Victims Compensation Board.



§ 35-6A-5. Compensation and expense allowance for members

Members of the council shall serve without compensation but shall receive for each day of actual attendance of council meetings a daily expense allowance in the amount specified in subsection (b) of Code Section 45-7-21 plus reimbursement for actual transportation costs while traveling by public carrier or the legal mileage rate for use of a personal car in connection with such attendance.



§ 35-6A-6. Appointment of director; power and duties

(a) The Governor shall appoint a director of the council who shall serve at the pleasure of the Governor.

(b) The director may contract with other agencies, public and private, or persons as the director deems necessary for the rendering and affording of such services, facilities, studies, research, and reports to the council as will best assist it to carry out its duties and responsibilities.

(c) The director may employ such other professional, technical, and clerical personnel as deemed necessary to carry out the purposes of this chapter.



§ 35-6A-7. Functions and authority of council

The council is vested with the following functions and authority:

(1) To cooperate with and secure cooperation of every department, agency, or instrumentality in the state government or its political subdivisions in the furtherance of the purposes of this chapter;

(2) To prepare, publish in print or electronically, and disseminate fundamental criminal justice information of a descriptive and analytical nature to all components of the criminal justice system of this state, including law enforcement agencies, the courts, juvenile justice agencies, and correctional agencies;

(3) To serve as the state-wide clearing-house for criminal justice information and research;

(4) To maintain a research program in order to identify and define significant criminal justice problems and issues and effective solutions and to publish in print or electronically special reports as needed;

(5) In coordination and cooperation with all components of the criminal justice system of this state, to develop criminal justice legislative proposals and executive policy proposals reflective of the priorities of the entire criminal justice system of this state;

(6) To serve in an advisory capacity to the Governor on issues impacting the criminal justice system of this state;

(7) To coordinate high visibility criminal justice research projects and studies which cross traditional system component lines with a state-wide impact;

(8) To convene periodically state-wide criminal justice conferences involving key executives in the criminal justice system of this state and elected officials for the purpose of developing, prioritizing, and publicizing a policy agenda for the criminal justice system of this state;

(9) To provide for the interaction, communication, and coordination of all components of the criminal justice system of this state for the purpose of improving this state's response to crime and its effects;

(10) To administer gifts, grants, and donations for the purpose of carrying out this chapter;

(11) To promulgate rules governing the approval of victim assistance programs as provided for in Article 8 of Chapter 21 of Title 15;

(12) To supervise the preparation, administration, and implementation of the three-year juvenile justice plan as provided by this chapter; and

(13) To do any and all things necessary and proper to enable it to perform wholly and adequately its duties and to exercise the authority granted to it.



§ 35-6A-8. Limitations on authority of council

Notwithstanding any provision in this chapter to the contrary, the council shall not exercise any power, undertake any duty, or perform any function assigned by law to the Governor, the Attorney General, or any of the prosecuting or investigatory agencies at the state or local level.



§ 35-6A-9. Preparation of budget requests; appropriations; gifts, grants, and donations of property and services

(a) The council shall prepare a budget request in the same manner as any such request would be prepared by a budget unit under Part 1 of Article 4 of Chapter 12 of Title 45, the "Budget Act," and a separate appropriation shall be provided for the council in the general appropriations Act.

(b) The council shall be authorized to accept and use gifts, grants, and donations for the purpose of carrying out this chapter. The council shall also be authorized to accept and use property, both real and personal, and services, for the purpose of carrying out this chapter. Any funds, property, or services received as gifts, grants, or donations shall be kept separate and apart from any funds received by the Georgia Bureau of Investigation; and such funds, property, or services so received as gifts, grants, or donations shall be the property and funds of the council and, as such, shall not lapse at the end of each fiscal year but shall remain under the control and subject to the direction of the council to carry out this chapter.



§ 35-6A-10. Incentives for using federal Department of Homeland Security's Secure Communities initiative; obligations of council

(a) Subject to available funding, the council shall establish a grant or incentive program for the provision of funds to local law enforcement agencies as incentive to such agencies to use the federal Department of Homeland Security's Secure Communities initiative or any successor or similar program and shall establish an incentive program and a grant program to offset the costs for local law enforcement agencies to enter into and implement memorandums of agreement with federal agencies under Section 287(g) of the federal Immigration and Nationality Act. In awarding such grants or incentives, the council shall be authorized to consider and give priority to local areas with the highest crime rates for crimes committed by illegal aliens.

(b) The council shall:

(1) Subject to available funding, provide incentive programs and grants to local law enforcement agencies for utilizing federal resources and for entering into agreements with federal agencies for the enforcement of immigration law;

(2) Provide technical assistance to local governments and agencies for obtaining and qualifying for incentive programs and grant funds to utilize available federal resources and to enter into and implement such agreements provided for in subsection (a) of this Code section;

(3) Communicate information regarding the availability of federal resources and agreements provided for in subsection (a) of this Code section and the availability of related incentive programs and grant funds and post such information on the agency's official Internet website;

(4) Provide technical assistance and information regarding the process for contacting federal agencies, utilizing federal resources, and entering into agreements provided for in subsection (a) of this Code section and post such information on the agency's official Internet website; and

(5) Support state-wide campaigns and information programs in an effort to encourage every local law enforcement agency in this state to utilize federal resources and enter into agreements for the enforcement of state and federal immigration law.



§ 35-6A-11. Advisory board created; membership

(a) There is established an advisory board to the council which shall consist of at least 15 and not more than 33 members appointed by the Governor who have training, experience, or special knowledge concerning the prevention and treatment of juvenile delinquency, the administration of juvenile justice, or the reduction of juvenile delinquency and shall be composed of:

(1) At least three members of the council, two of whom are not full-time government employees or elected officials;

(2) At least one locally elected official representing general purpose local government;

(3) Representatives of law enforcement and juvenile justice agencies, including juvenile and family court judges, prosecuting attorneys, attorneys for children and youth, and probation workers;

(4) Representatives of public agencies concerned with delinquency prevention or treatment, such as welfare, social services, mental health, education, special education, recreation, and youth services;

(5) Representatives of private nonprofit organizations, including individuals with a special focus on preserving and strengthening families, parent groups and parent self-help groups, youth development, delinquency prevention and treatment, neglected or dependent children, the quality of juvenile justice, education, and social services for children;

(6) Volunteers who work with delinquent children or potential delinquent children;

(7) Youth workers involved with programs that are alternatives to incarceration, including programs providing organized recreation activities;

(8) Individuals with special experience and competence in addressing problems related to school violence and vandalism and alternatives to suspension and expulsion; and

(9) Individuals with special experience and competence in addressing problems related to learning disabilities, emotional difficulties, child abuse and neglect, and youth violence.

(b) (1) A majority of the members of the advisory board, including the chairperson, shall not be full-time employees of the federal, state, or local government.

(2) At least one-fifth of the members of the advisory board shall be under 24 years of age at the time of their appointment.

(3) At least three members shall have been or shall currently be under the jurisdiction of the juvenile justice system of this state.

(c) Membership on the advisory board shall not constitute public office and no member shall be disqualified from holding public office by reason of his or her membership.

(d) The advisory board shall elect a chairperson from among its membership who must also be a member of the council. The advisory board may elect such other officers and committees as it considers appropriate.

(e) Members of the advisory board shall serve without compensation, although each member of the advisory board shall be reimbursed for actual expenses incurred in the performance of his or her duties from funds available to the office. Such reimbursement shall be limited to all travel and other expenses necessarily incurred through service on the advisory board, in compliance with this state's travel rules and regulations. However, in no case shall a member of the advisory board be reimbursed for expenses incurred in the member's capacity as the representative of another state agency.



§ 35-6A-12. Role of the advisory board

The advisory board shall:

(1) Meet at such times and places as it shall determine necessary or convenient to perform its duties. The advisory board shall also meet on the call of the chairperson, the director of the council, the chairperson of the council, or the Governor;

(2) Maintain minutes of its meetings;

(3) Participate in the development and review of this state's juvenile justice plan prior to submission to the council for final action;

(4) Be afforded the opportunity to review and comment, not later than 30 days after their submission to the advisory board, on all juvenile justice and delinquency prevention grant applications submitted to the council;

(5) Using the combined expertise and experience of its members, provide regular advice and counsel to the director of the council to enable the council to carry out its statutory duties under this article; and

(6) Carry out such duties that may be required by federal law or regulation so as to enable this state to receive and disburse federal funds for juvenile delinquency prevention and treatment.






Chapter 7 - Organized Crime Prevention Council

§§ 35-7-1 through 35-7-5.

Reserved. Repealed by Ga. L. 2004, p. 988, § 2, effective May 17, 2004.






Chapter 8 - Employment and Training of Peace Officers

§ 35-8-1. Short title

This chapter shall be known and may be cited as the "Georgia Peace Officer Standards and Training Act."



§ 35-8-2. Definitions

As used in this chapter, the term:

(1) "Applicant" means a prospective peace officer who has not commenced employment or service with a law enforcement unit.

(2) "Candidate" means a peace officer who, having satisfied preemployment requirements, has commenced employment with a law enforcement unit but who has not satisfied the training requirement provided for in this chapter.

(3) "Council" means the Georgia Peace Officer Standards and Training Council.

(4) "Department head" means the chief executive or head of a state department or agency, a county, a municipality, or a railroad who is a peace officer and whose responsibilities include the supervision and assignment of one or more employees or the performance of administrative and managerial duties of a police agency or law enforcement unit. Such term does not include the Attorney General, the director of the Georgia Drugs and Narcotics Agency, a district attorney, a solicitor-general, a county or municipal fire chief, or peace officers employed exclusively as investigators of any such offices who do not exercise any law enforcement supervisory or managerial duties. The provisions of this paragraph shall not apply to any sheriff or to any head of any law enforcement unit within the office of sheriff.

(4.1) "Detention facility" means a municipal or county jail used for the detention of persons charged with or convicted of a felony, a misdemeanor, or a municipal or county ordinance, but shall not include a facility customarily used to hold one or more persons for a period not to exceed eight hours while any such person awaits processing, booking, court appearance, or release.

(5) "Emergency peace officers" means any peace officers who are employed or appointed to act as peace officers during an emergency or disaster which has been so declared by the chief executive officer of the state and whose status as peace officers is intended to be temporary and for that limited purpose.

(5.1) "Jail officer" means any person who is employed or appointed by a county or a municipality and who has the responsibility of supervising inmates who are confined in a municipal or county detention facility.

(5.2) "Juvenile correctional facility" means a facility operated by the Department of Juvenile Justice and used for the detention of youth who are delinquent or who are alleged to be delinquent or a facility operated by the Department of Juvenile Justice used for the care, treatment, and rehabilitation of juvenile offenders.

(5.3) "Juvenile correctional officer" means any person employed or appointed by the Department of Juvenile Justice who has the primary responsibility for the supervision and control of youth confined in its programs and facilities.

(6) "Law enforcement support personnel" means persons, other than peace officers, whose primary employment with a law enforcement unit consists of performing functions directly related to the prevention, detection, or investigation of crime.

(7) "Law enforcement unit" means:

(A) Any agency, organ, or department of this state, a subdivision or municipality thereof, or a railroad whose primary functions include the enforcement of criminal or traffic laws, the preservation of public order, the protection of life and property, or the prevention, detection, or investigation of crime;

(B) The Office of Permits and Enforcement of the Department of Transportation, the Department of Juvenile Justice and its institutions and facilities for the purpose of personnel who are authorized to exercise the power of arrest and who are employed or appointed by such department or institutions, and the office or section in the Department of Juvenile Justice in which persons are assigned who have been designated by the commissioner to investigate and apprehend delinquent children and any child with a pending juvenile court case alleging the child to be a child in need of services; and

(C) The Department of Corrections, the Department of Community Supervision, the State Board of Pardons and Paroles, municipal correctional institutions employing 300 or more correctional officers, and county correctional institutions for the purpose of personnel who are authorized to exercise the power of arrest and who are employed or appointed by such department, board, or institutions.

(8) "Peace officer" means, for purposes of this chapter only:

(A) An agent, operative, or officer of this state, a subdivision or municipality thereof, or a railroad who, as an employee for hire or as a volunteer, is vested either expressly by law or by virtue of public employment or service with authority to enforce the criminal or traffic laws through the power of arrest and whose duties include the preservation of public order, the protection of life and property, and the prevention, detection, or investigation of crime;

(B) An enforcement officer who is employed by the Department of Transportation in its Office of Permits and Enforcement and any person employed by the Department of Juvenile Justice who is designated by the commissioner to investigate and apprehend delinquent children and any child with a pending juvenile court case alleging the child to be a child in need of services;

(B.1) Personnel who are authorized to exercise the power of arrest, who are employed or appointed by the Department of Juvenile Justice, and whose full-time duties include the preservation of public order, the protection of life and property, the detection of crime, the supervision of delinquent children in the department's institutions, facilities, or programs, or the supervision of delinquent children under intensive supervision in the community;

(C) Personnel who are authorized to exercise the power of arrest and who are employed or appointed by the Department of Corrections, the Department of Community Supervision, the State Board of Pardons and Paroles, municipal correctional institutions employing 300 or more correctional officers, county probation systems, and county correctional institutions; and

(D) An administrative investigator who is an agent, operative, investigator, or officer of this state whose duties include the prevention, detection, and investigation of violations of law and the enforcement of administrative, regulatory, licensing, or certification requirements of his or her respective employing agency.

Law enforcement support personnel are not peace officers within the meaning of this chapter, but they may be certified upon voluntarily complying with the certification provisions of this chapter.

(9) "Retired peace officer" means a retired law enforcement officer who, prior to his or her retirement from service with the state or a subdivision or municipality thereof, was a peace officer within the meaning of such term as defined in paragraph (8) of this Code section. A retired peace officer may be certified or registered upon voluntarily complying with the certification or registration provisions of this chapter. Such term shall also mean a retired law enforcement officer who retired from service with the United States who meets all criteria as specified by the council for such classification; provided, however, that such classification shall not exempt such officer from satisfying the minimum employment and training requirements of this chapter if such officer is appointed or employed as a peace officer by the state or a subdivision or municipality thereof.

(10) "School" means any school, college, university, academy, or training program approved by the council which offers basic law enforcement training and which consists of a combination of a course curriculum, instructors, and facilities.

(11) "Speed detection device" means that particular device designed to measure the speed or velocity of a motor vehicle and marketed under the name "Vascar," any device designed to measure the speed or velocity of motor vehicles using the Doppler principle of radio detection and ranging and commonly marketed under the name "radar," or any similar device, including but not limited to laser, operating under the same or similar principle, which device is approved by the Department of Public Safety for the measurement of speed, including any device for the measurement of speed or velocity based upon the Doppler principle of radar or speed timing principle of laser.



§ 35-8-3. Establishment of Georgia Peace Officer Standards and Training Council; membership; organization; administrative assignment to Department of Public Safety

(a) The Georgia Peace Officer Standards and Training Council is established. The council shall consist of 22 voting members and five advisory members.

(b) The voting members shall consist of:

(1) An appointee of the Governor who is not the Attorney General, the commissioner of public safety or his or her designee, the director of investigation of the Georgia Bureau of Investigation or his or her designee, the president of the Georgia Association of Chiefs of Police or his or her designee, the president of the Georgia Sheriffs Association or his or her designee, the president of the Georgia Municipal Association or his or her designee, the president of the Association County Commissioners of Georgia or his or her designee, the president of the Peace Officers' Association of Georgia or his or her designee, the commissioner of corrections or his or her designee, the commissioner of community supervision or his or her designee, the chairperson of the State Board of Pardons and Paroles or his or her designee, the president of the Georgia Prison Wardens Association or his or her designee, the commissioner of juvenile justice or his or her designee, and the commissioner of natural resources or his or her designee, who shall be ex officio members of the council;

(2) Six members who shall be appointed by the Governor for terms of four years, their initial appointments, however, being two for four-year terms, two for three-year terms, and two for two-year terms. Appointments shall be made so that there are always on the council the following persons who are appointed by the Governor: one chief of police; two municipal police officers other than a chief of police; one county sheriff; one city manager or mayor; and one county commissioner. No person shall serve beyond the time he or she holds the office or employment by reason of which he or she was initially eligible for appointment. Vacancies shall be filled in the same manner as the original appointment, and successors shall serve for the unexpired term. Any member may be appointed for additional terms; and

(3) Two members who are peace officers and who shall be appointed by the Governor for terms of four years. Neither person shall serve beyond the time he or she is actively employed or serves as a peace officer. Vacancies shall be filled in the same manner as the original appointment, and successors shall serve for the unexpired term.

(c) Five advisory members shall be appointed by the council to serve on the council in an advisory capacity only without voting privileges.

(d) Membership on the council does not constitute public office, and no member shall be disqualified from holding public office by reason of his or her membership.

(e) The council is assigned to the Department of Public Safety for administrative purposes only, as prescribed in Code Section 50-4-3.



§ 35-8-4. Officers of council; quorum; minutes of meetings and records; reports to Governor and General Assembly

The business of the council shall be conducted in the following manner:

(1) The officers of the council, who shall consist of a chairman, vice-chairman, and secretary-treasurer, shall be elected at the first meeting of each calendar year.

(2) Seven members of the council shall constitute a quorum for the transaction of business.

(3) The council shall maintain minutes of its meetings and such other records as it deems necessary.

(4) The council shall report at least annually to the Governor and to the General Assembly as to its activities.



§ 35-8-5. Compensation of members of council

The members of the council shall receive no salary but shall be reimbursed for their reasonable and necessary expenses actually incurred in the performance of their duties.



§ 35-8-6. Appointment of executive director of council; contracts for services; personnel; investigators; subpoenas; funding; gifts, grants, or donations

(a) The council may appoint an executive director who shall serve at the pleasure of the council. The council shall establish the compensation for the executive director.

(b) The executive director may contract for such services as may be necessary and authorized in order to carry out the provisions of this chapter and may employ such other professional, technical, and clerical personnel deemed necessary to carry out the purposes of this chapter.

(c) The executive director is authorized to appoint certain investigators for the purpose of carrying out the provisions of this chapter. The executive director and persons so appointed shall meet all employment and training requirements of this chapter as for all other peace officers and shall have all of the powers of other peace officers. Any investigator of the council shall have access to and may examine any writing, document, or other material which is deemed by the chairman of the council to be related to the fitness of any peace officer or applicant to practice as a peace officer. The chairman or executive director of the council may issue subpoenas to compel such access. When a subpoena is disobeyed, the council may apply to the superior court of the county where the person to whom the subpoena is issued resides for an order requiring obedience. Failure to comply with such order shall be punishable as for contempt of court.

(d) The funds necessary to carry out this chapter shall come from the funds appropriated to and available to the council and from any other available funds.

(e) The council is authorized to accept and use gifts, grants, donations, property, both real and personal, and services for the purpose of carrying out this chapter.

(f) Any funds, property, or services received as gifts, grants, or donations shall be kept separate and apart from any funds appropriated to the council; and the funds, property, or services so received by gifts, grants, or donations shall be the property and funds of the council and, as such, shall not lapse at the end of each fiscal year but shall remain under the control of and subject to the direction of the council for carrying out this chapter.



§ 35-8-7. Powers and duties of council generally

The council is vested with the following powers and duties:

(1) To meet at such times and places as it may deem necessary;

(2) To contract with other agencies, public or private, or persons as it deems necessary for the rendering and affording of such services, facilities, studies, and reports to the council as will best assist it to carry out its duties and responsibilities;

(3) To cooperate with and secure the cooperation of every department, agency, or instrumentality in the state government or its political subdivisions in the furtherance of the purposes of this chapter;

(4) To establish criteria to be used in certifying schools authorized to conduct training required by this chapter;

(5) To certify schools as authorized to conduct training required by this chapter;

(6) To prescribe minimum qualifications for directors of schools certified to conduct training required by this chapter;

(7) To certify such school directors;

(8) To establish minimum qualifications for instructors at schools certified to conduct training required by this chapter;

(9) To certify instructors authorized to conduct training required by this chapter;

(10) To reevaluate certified schools annually to determine if such schools shall continue to be certified;

(11) To withdraw or suspend certification of schools, school directors, and instructors who fail to continue to meet or maintain, at any given time, the criteria and qualifications required for school, school director, or instructor certification;

(12) To determine whether a candidate has met the requirements of this chapter and is qualified to be employed as a peace officer and to issue a certificate to those so qualified;

(13) To certify to designated law enforcement units a candidate's successful completion of the course;

(14) To refuse to grant a certificate to or to discipline a certified peace officer or an exempt peace officer under this chapter or any antecedent law;

(15) To establish and modify the curriculum, including the methods of instruction, composing the basic training courses and to set the minimum number of hours therefor;

(16) To establish and recommend curricula for such advanced, in-service, and specialized training courses as the council shall deem advisable and to recognize the completion of such courses by the issuance of certificates;

(17) To provide technical assistance as requested by law enforcement units;

(18) To provide for and administer the registration of all exempt peace officers;

(19) To research, plan, and establish policy relative to peace officer training and to develop and coordinate the delivery of peace officer training programs through such agencies and institutions as the council may deem appropriate;

(20) To establish as part of the curriculum for basic and in-service training courses for all peace officers training on organized criminal activity and criminal street gangs;

(21) To develop, adopt, and issue advanced or professional peace officer certificates based upon the attainment of specified education, advanced or specialized training, and experience as the council may determine;

(22) To provide and administer the certification of persons qualified to operate radar speed detection devices and to withdraw or suspend such certificates as provided for in this chapter;

(23) To impose administrative fees, as determined by the council, for services provided pursuant to the provisions of this chapter;

(24) To adopt in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," such rules and regulations as are necessary to carry out the purposes of this chapter; and

(25) To do any and all things necessary or convenient to enable it to perform wholly and adequately its duties and to exercise the power granted to it.



§ 35-8-7.1. Authority of council to refuse certificate to applicant or to discipline council certified officer or exempt officer; grounds; restoration of certificate; emergency suspension of certification; notice of investigation

(a) The council shall have authority to refuse to grant a certificate to an applicant or to discipline a council certified officer or exempt officer under this chapter or any antecedent law upon a determination by the council that the applicant, council certified officer, or exempt officer has:

(1) Failed to demonstrate the qualifications or standards for a certificate provided in this chapter or in the rules and regulations of the council. It shall be incumbent upon the applicant to demonstrate to the satisfaction of the council that he or she meets all requirements for the issuance of a certificate;

(2) Knowingly made misleading, deceptive, untrue, or fraudulent representations in the practice of being an officer or in any document connected therewith or practiced fraud or deceit or intentionally made any false statement in obtaining a certificate to practice as an officer;

(3) Been convicted of a felony in the courts of this state or any other state, territory, country, or of the United States. As used in this paragraph, the term "conviction of a felony" shall include a conviction of an offense which if committed in this state would be deemed a felony under either state or federal law without regard to its designation elsewhere. As used in this paragraph, the term "conviction" shall include a finding or a verdict of guilt, a plea of guilty, or a plea of nolo contendere in a criminal proceeding, regardless of whether the adjudication of guilt or sentence is withheld or not entered thereon. However, the council may not deny a certificate to an applicant with a conviction if the adjudication of guilt or sentence is withheld or not entered thereon;

(4) Committed a crime involving moral turpitude, without regard to conviction. The conviction of a crime involving moral turpitude shall be conclusive of the commission of such crime. As used in this paragraph, the term "conviction" shall have the meaning prescribed in paragraph (3) of this subsection;

(5) Had his or her certificate or license to practice as an officer revoked, suspended, or annulled by any lawful certifying or licensing authority; had other disciplinary action taken against him or her by any lawful certifying or licensing authority; or was denied a certificate or license by any lawful certifying or licensing authority;

(6) Engaged in any unprofessional, unethical, deceptive, or deleterious conduct or practice harmful to the public; such conduct or practice need not have resulted in actual injury to any person. As used in this paragraph, the term "unprofessional conduct" shall include any departure from, or failure to conform to, the minimal standards of acceptable and prevailing practice of an officer;

(7) Violated or attempted to violate a law, rule, or regulation of this state, any other state, the council, the United States, or any other lawful authority without regard to whether the violation is criminally punishable, so long as such law, rule, or regulation relates to or in part regulates the practice of an officer;

(8) Committed any act or omission which is indicative of bad moral character or untrustworthiness;

(9) Been adjudged mentally incompetent by a court of competent jurisdiction, within or outside this state;

(10) Become unable to perform as an officer with reasonable skill and safety to citizens by reason of illness or use of alcohol, drugs, narcotics, chemicals, or any other type of material or as a result of any mental or physical condition; or

(11) Been suspended or discharged by the officer's employing law enforcement unit for disciplinary reasons.

(b) (1) When the council finds that any person is unqualified to be granted a certificate or finds that any person should be disciplined pursuant to subsection (a) of this Code section, the council may take any one or more of the following actions:

(A) Refuse to grant a certificate to an applicant;

(B) Administer a public or private reprimand, provided that a private reprimand shall not be disclosed to any person except the officer;

(C) Suspend any certificate for a definite period;

(D) Limit or restrict any certificate;

(E) Revoke any certificate; or

(F) Condition the penalty, or withhold formal disposition, upon the officer's completing such care, counseling, or treatment, as directed by the council.

(2) In addition to and in conjunction with the foregoing actions, the council may make a finding adverse to the applicant or officer but withhold imposition of judgment and penalty or it may impose the judgment and penalty but suspend enforcement thereof and place the officer on probation, which may be vacated upon noncompliance with such reasonable terms as the council may impose.

(c) In its discretion, the council may restore and reissue a certificate issued under this chapter or any antecedent law to an officer and, as a condition thereof, may impose any disciplinary or corrective measure provided in this chapter.

(d) Upon arrest or indictment of an officer for any crime which is punishable as a felony, the executive director of the council shall order the emergency suspension of such officer's certification upon the executive director's determination that the suspension is in the best interest of the health, safety, or welfare of the public. The order of emergency suspension shall be made in writing and shall specify the basis for the executive director's determination. Following the issuance of an emergency suspension order, proceedings of the council in the exercise of its authority to discipline any officer shall be promptly scheduled as provided for in Code Section 35-8-7.2. The emergency suspension order of the executive director shall continue in effect until issuance of the final decision of the council or such order is withdrawn by the executive director.

(e) Upon initiating an investigation of an officer for possible disciplinary action or upon disciplining an officer pursuant to this Code section, the council shall notify the head of the law enforcement agency that employs such officer of the investigation or disciplinary action. In the case of an investigation, it shall be sufficient to identify the officer and state that a disciplinary investigation has been opened. Notice of the initiation of an investigation shall be sent by priority mail. If the investigation is completed without any further action, notice of the termination of such investigation shall also be provided to the head of the employing agency. In the case of disciplinary action, the notice shall identify the officer and state the nature of the disciplinary action taken. The notice of disposition shall be sent only after the action of the council is deemed final. Such notice shall be sent by priority mail.

(f) If the certification of an officer is suspended or revoked by either the executive director or council, then the council shall notify the head of the law enforcement agency that employs the officer; the district attorney of the judicial circuit in which such law enforcement agency is located; and the solicitor of the state court, if any, of the county in which such law enforcement agency is located. It shall be sufficient for this notice to identify the officer and state the length of time, if known, that the officer will not have powers of arrest. Such notice shall be sent by priority mail.



§ 35-8-7.2. Administrative procedure; hearings; review

(a) Except as otherwise provided in subsection (b) of this Code section, proceedings of the council in the exercise of its authority to issue any certificate or discipline any peace officer under the terms of this chapter shall be conducted in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." In all such proceedings the council shall have authority to compel the attendance of witnesses and the production of any book, writing, or document upon the issuance of a subpoena therefor. In any hearing in which the fitness of a peace officer or applicant is in question, the council may exclude all persons from its deliberation of the appropriate action and may, when it deems necessary, speak to the peace officer or applicant in private. All final determinations, findings, and conclusions of the council under this chapter are final and conclusive decisions of the matters involved.

(b) Proceedings for review of a final decision of the council shall be instituted by filing a petition within 30 days after the service of the final decision of the council or, if a rehearing is requested, within 30 days after the decision thereon. The petition shall be filed in the superior court of the county of residence of the petitioner.



§ 35-8-8. Requirements for appointment or certification of persons as peace officers and preemployment attendance at basic training course; "employment related information" defined

(a) Any person employed or certified as a peace officer shall:

(1) Be at least 18 years of age;

(2) Be a citizen of the United States;

(3) Have a high school diploma or its recognized equivalent;

(4) Not have been convicted by any state or by the federal government of any crime the punishment for which could have been imprisonment in the federal or state prison or institution nor have been convicted of sufficient misdemeanors to establish a pattern of disregard for the law, provided that, for the purposes of this paragraph, violations of traffic laws and other offenses involving the operation of motor vehicles when the applicant has received a pardon shall not be considered;

(5) Be fingerprinted for the purpose of conducting a fingerprint based search at the Georgia Bureau of Investigation and the Federal Bureau of Investigation to determine the existence of any criminal record;

(6) Possess good moral character as determined by investigation under procedure established by the council and fully cooperate during the course of such investigation;

(7) Be found, after examination by a licensed physician or surgeon, to be free from any physical, emotional, or mental conditions which might adversely affect his or her exercise of the powers or duties of a peace officer; and

(8) Successfully complete a job related academy entrance examination provided for and administered by the council in conformity with state and federal law. Such examination shall be administered prior to entrance to the basic course provided for in Code Sections 35-8-9 and 35-8-11. The council may change or modify such examination and shall establish the criteria for determining satisfactory performance on such examination. Peace officers who do not perform satisfactorily on the examination shall be ineligible to retake such examination for a period of 30 days after an unsuccessful attempt. The provisions of this paragraph establish only the minimum requirements of academy entrance examinations for peace officer candidates in this state; each law enforcement unit is encouraged to provide such additional requirements and any preemployment examination as it deems necessary and appropriate.

(b) Any person authorized to attend the basic training course prior to employment as a peace officer shall meet the requirements of subsection (a) of this Code section.

(c) (1) For purposes of this subsection, the term "employment related information" means written information contained in a prior employer's records or personnel files that relates to an applicant's, candidate's, or peace officer's performance or behavior while employed by such prior employer, including performance evaluations, records of disciplinary actions, and eligibility for rehire. Such term shall not include information prohibited from disclosure by federal law or any document not in the possession of the employer at the time a request for such information is received.

(2) Where an investigation is conducted for the purpose of hiring, certifying, or continuing the certification of a peace officer, an employer shall disclose employment related information to the investigating law enforcement agency upon receiving a written request from such agency. Disclosure shall only be required under this subsection if the law enforcement agency's request is accompanied by a copy of a signed, notarized statement from the applicant, candidate, or peace officer releasing and holding harmless such employer from any and all liability for disclosing complete and accurate information to the law enforcement agency.

(3) An employer may charge a reasonable fee to cover actual costs incurred in copying and furnishing documents to a requesting law enforcement agency, including retrieving and redacting costs, provided such amount shall not exceed $25.00 or $0.25 per page, whichever is greater. No employer shall be required to prepare or create any document not already in the employer's possession at the time a request for employment related information is received. Any employment related information provided pursuant to this subsection that is not subject to public disclosure while in the possession of a prior employer shall continue to be privileged and protected from public disclosure as a record of the requesting law enforcement agency.

(4) No employer or law enforcement agency shall be subject to any civil liability for any cause of action by virtue of disclosing complete and accurate information to a law enforcement agency in good faith and without malice pursuant to this subsection. In any such cause of action, malice or bad faith shall only be demonstrated by clear and convincing evidence. Nothing contained in this subsection shall be construed so as to affect or limit rights or remedies provided by federal law.

(5) Before taking final action on an application for employment based, in whole or in part, on any unfavorable employment related information received from a previous employer, a law enforcement agency shall inform the applicant, candidate, or peace officer that it has received such employment related information and that the applicant, candidate, or peace officer may inspect and respond in writing to such information. Upon the applicant's, candidate's, or peace officer's request, the law enforcement agency shall allow him or her to inspect the employment related information and to submit a written response to such information. The request for inspection shall be made within five business days from the date that the applicant, candidate, or peace officer is notified of the law enforcement agency's receipt of such employment related information. The inspection shall occur not later than ten business days after said notification. Any response to the employment related information shall be made by the applicant, candidate, or peace officer not later than three business days after his or her inspection.

(6) Nothing contained in this Code section shall be construed so as to require any person to provide self-incriminating information or otherwise to compel any person to act in violation of his or her right guaranteed by the Fifth Amendment of the United States Constitution and Article I, Section I, Paragraph XVI of the Georgia Constitution. It shall not be a violation of this Code section for a person to fail to provide requested information based on a claim that such information is self-incriminating provided that notice of such claim is served in lieu of the requested information. An action against such person to require disclosure on the grounds that the claim of self-incrimination is not substantiated may be brought in the superior court of the county of such party's residence or where such information is located.



§ 35-8-9. Completion of basic training course required; acceptance of other instruction; effect of failure to complete basic training requirements; limitation

(a) In addition to complying with the preemployment standards as set forth in Code Section 35-8-8, each and every candidate shall satisfactorily complete a basic training course prior to his or her appointment as a peace officer.

(b) The council shall have the authority to recognize instruction received by a candidate if, in the determination of the council, such instruction is at least equivalent to that required by this chapter. If such instruction is recognized, then it shall be in lieu of part or parts of the minimum hours of instruction required for certification by this chapter.

(c) Should any candidate fail to complete successfully the basic training requirements specified in this Code section, he or she shall not perform any of the duties of a peace officer involving the power of arrest until such training shall have been successfully completed.

(d) A municipal correctional institution covered under the provisions of subparagraph (C) of paragraph (7) and subparagraph (C) of paragraph (8) of Code Section 35-8-2 shall not be permitted to have more than ten correctional officers in any 12 month period take the basic training course necessary to become a certified peace officer.



§ 35-8-10. Applicability and effect of certification requirements generally; requirements as to exempt persons

(a) No person required to comply with the certification provisions of this chapter shall be employed or appointed by any law enforcement unit without certification from the council that the applicant has met the preemployment requirements established in this chapter, and no candidate shall perform any of the duties of a peace officer involving the power of arrest until such training shall have been successfully completed.

(b) Peace officers commencing any employment or service on any terms with the Department of Public Safety, counties, municipalities, the Georgia Bureau of Investigation, the Department of Natural Resources, the Department of Revenue, Alcohol and Tobacco Tax Unit, the Secretary of State's investigative section, the Office of the Commissioner of Insurance and Safety Fire Commissioner, or a railroad after July 1, 1975, are required to comply with the certification provisions of this chapter. Peace officers commencing such employment or service prior to July 1, 1975, and whose employment continues on July 1, 1975, are exempt and excused from compliance with the certification provisions of this chapter except as provided in this Code section so long as the registration provided for in subsections (d) and (e) of this Code section remains in effect. Any peace officer otherwise exempt from the certification provisions of this chapter must meet the qualifications and requirements specified in paragraphs (2), (4), (5), and (8) of subsection (a) of Code Section 35-8-8.

(c) If, after July 1, 1975, any other employment or service is conditioned on compliance with this chapter, persons so employed or serving shall be required to comply with the certification provisions established in this chapter, except that persons so employed or serving whose employment or service commenced prior to and continues upon the effective date of the peace officer's law enforcement unit becoming subject to the provisions of this chapter shall be exempt and excused from compliance so long as registration provided for in subsections (d) and (e) of this Code section remains in effect. Notwithstanding this subsection, the effective date of requirements for certification or registration shall be determined by the council based upon identification of the applicability of this chapter to particular peace officers. Nothing in this subsection shall be deemed to grant an exemption to persons required to be certified by subsections (a) and (b) of this Code section.

(d) Peace officers exempt from the certification provisions of this chapter are required to register with the council. The registration shall remain in effect for the period of time said person is employed as a peace officer.

(e) Any registration granted in this Code section shall not terminate upon a subsequent employment or appointment as a peace officer, provided that subsequent employment or appointment as a peace officer is recognized by the council to be substantially the same or similar to the employment or appointment by virtue of which said peace officer was exempted and registered as such; provided, further, that such subsequent employment or appointment is commenced within 12 months of such prior termination as a peace officer.

(f) Except as otherwise provided by subsection (b) of this Code section, nothing in this subsection or in subsection (d) shall be deemed to require any exempt peace officer to comply with Code Sections 35-8-8 and 35-8-9 for the period of time the registration shall remain in effect.

(g) A peace officer excused from mandatory compliance with this chapter by this Code section may choose to be certified under this chapter. If so, the council shall have the authority to recognize instruction received by such a peace officer as equivalent to all or part of the instruction required for certification under this chapter.

(h) Any person who was serving as a sheriff on July 1, 1970, and who subsequently becomes a peace officer shall not be required to comply with this chapter.

(i) A retired peace officer may be voluntarily registered by the council as an exempt peace officer without meeting the qualifications and requirements specified in paragraphs (2), (4), (5), and (8) of subsection (a) of Code Section 35-8-8. Such registration of a retired peace officer shall not terminate, as provided for in subsection (e) of this Code section. Nothing in this subsection shall be deemed to grant an exemption to persons required to be certified or registered by this chapter.



§ 35-8-11. Basic course to be completed at schools certified by council

The basic course provided for in Code Section 35-8-9 shall be completed at any school certified by the council which provides the course requirements and methods of instruction established by the council.



§ 35-8-12. Certification to use speed detection devices; withdrawal or suspension of certificate

(a) Persons employed or appointed by any agency, organ, or department of this state or a subdivision or municipality thereof authorized to use speed detection devices shall be required to be certified by the council as qualified speed detection device operators. Each person operating radar speed or laser detection devices shall satisfactorily complete a course of instruction in the theory and application of speed detection device operation as a condition for certification. The council shall establish and modify the curriculum for the course of instruction, including a minimum number of hours. Persons authorized and qualified to conduct the course of instruction required by this Code section shall be certified by the council as speed detection device operator instructors upon complying with requirements prescribed by the council. The council shall have the authority to recognize instruction received by persons subject to the requirements of this Code section if, in the determination of the council, the instruction is at least equivalent to that required by this chapter. If the instruction is recognized, then it shall be accepted in lieu of part or parts of the minimum hours of instruction required for speed detection device certification by this chapter. Should any person fail to complete successfully the training requirements for operation of speed detection devices, he or she shall not perform any functions related to the use of the devices until such training shall have been successfully completed and until such time as the council shall issue appropriate certification. All persons certified to use speed detection devices shall complete an update or refresher training course of such duration and at such time as may be prescribed by the council in order for their speed detection device operators' certifications to remain in force and effect. The council is authorized to withdraw or suspend the certification of any person for failure to meet the update or refresher requirements specified in this Code section or for violation of any portion of this chapter relating to conditions which may lead to the withdrawal or suspension of peace officer certification to operate radar or laser speed detection devices.

(b) Upon the withdrawal or suspension of any certificate to operate speed detection devices for the reasons set forth in this Code section, the executive director of the council shall notify the commissioner. The notification shall contain the officer's name and employing law enforcement agency.

(c) Upon receipt from the commissioner that a speed detection device permit has been suspended or revoked pursuant to Code Section 40-14-11, the council shall withdraw or suspend the certification to operate speed detection devices for every certified operator employed by the agency whose permit has been suspended or revoked. The period of withdrawal or suspension shall be consistent with the action taken by the department.



§ 35-8-13. Training and certification of police chaplains

(a) In addition to the other powers vested in the council, the council may develop a training program and standards for certification of police chaplains. The council shall issue certificates to qualified police chaplains who desire to be certified and who meet the standards and complete the training program.

(b) The council may suspend or revoke the certification of any police chaplain who commits an offense or act set forth in paragraph (4) of Code Section 35-8-7.1.

(c) This Code section shall be optional for police chaplains and a person who is not certified pursuant to this Code section may serve as a police chaplain.



§ 35-8-13.1. Training and certification of municipal probation officers

(a) Any person employed or appointed as a municipal probation officer on or after January 1, 1999, shall not be authorized to serve as a municipal probation officer unless such person has successfully completed a training course and received certification for municipal probation officers approved by the Georgia Peace Officer Standards and Training Council.

(b) Persons applying for certification and persons certified by the council under this Code section shall be subject to the powers and authority of the Georgia Peace Officer Standards and Training Council applicable to peace officers as defined in this chapter and shall be required to fulfill all of the requirements of a peace officer, except peace officer training requirements applicable to peace officers only. Such persons shall be required to register with the council. Such registration shall remain in effect for the period of time such person is employed as a municipal probation officer.

(c) Any person who registers with the council pursuant to this Code section shall not have such registration invalidated upon termination of employment or appointment as a municipal probation officer if subsequent employment or appointment as a municipal probation officer is commenced within 12 months of such prior termination of employment or appointment as a municipal probation officer.

(d) Any municipal probation officer exempted from mandatory compliance with this Code section may choose to be certified under this Code section. If so, the council shall have the authority to recognize instruction received by such municipal probation officer as equivalent to all or part of the instruction required for certification under this Code section.

(e) The term "municipal probation officer" as used in this Code section means only municipal probation officers employed directly by a municipality or consolidated government and shall not include employees of private probation providers which contract with municipalities or consolidated governments in accordance with the provisions of Article 6 of Chapter 8 of Title 42; provided, however, that the term "municipal probation officer" shall not include probation officers of any municipal corporation which conducts a training course for such officers if such training course is approved by the Georgia Peace Officer Standards and Training Council.

(f) Any person who has completed the peace officer basic training course and is certified as a peace officer by the Georgia Peace Officer Standards and Training Council may serve as a municipal probation officer without obtaining the municipal probation officer training and certification required by this Code section.



§ 35-8-14. Board of Corrections and State Board of Pardons and Paroles to establish training program for employees authorized to make arrests

Reserved. Repealed by Ga. L. 1982, p. 2478, § 9, effective November 1, 1982.



§ 35-8-15. Preparation and maintenance of employment records by law enforcement units and council; release of records

(a) Each law enforcement unit shall prepare duplicate records on any candidate or peace officer employed under this chapter as may be prescribed by the rules and regulations of the council. One copy of the records shall be maintained in the headquarters of the law enforcement unit; the second copy shall be forwarded to the council and shall be maintained by the council.

(b) The contents of the records provided for in subsection (a) of this Code section, except for court proceedings, shall be considered as confidential and shall be released only to the candidate or peace officer to whom they pertain or to a law enforcement unit considering the candidate or peace officer for employment.



§ 35-8-16. Effect of standards and training requirements provided in chapter; adoption of additional requirements by law enforcement units

This chapter establishes only the minimum qualification standards and training requirements for peace officers in this state; each law enforcement unit is encouraged to prescribe such additional requirements as it deems necessary and appropriate.



§ 35-8-17. Effect of peace officer's failure to comply with chapter generally; civil actions against noncomplying peace officers and law enforcement units

(a) Any peace officer so employed who does not comply with this chapter shall not be authorized to exercise the powers of a law enforcement officer generally and particularly shall not be authorized to exercise the power of arrest.

(b) The council is authorized to bring a civil action against any peace officer who does not comply with this chapter to enjoin the peace officer from performing any and all functions of a peace officer, including the power of arrest, until the officer shall meet the certification or registration requirements of this chapter.

(c) The council is authorized to bring a civil action against any law enforcement unit which employs or appoints any peace officer who fails to meet the certification or registration requirements of this chapter to enjoin the law enforcement unit from allowing the peace officer to perform any and all peace officer functions, including exercising the power of arrest, until such time as the peace officer shall comply with the certification or registration requirements of this chapter.



§ 35-8-18. Applicability of chapter to emergency peace officers

This chapter shall not apply to emergency peace officers.



§ 35-8-19. Appointment of citizen of adjoining state as peace officer

In each city of this state adjacent to the State of Georgia boundary line, the sheriff, mayor, or other person authorized to appoint peace officers may appoint as special deputy, special constable, marshal, policeman, or other peace officer a person who is not a citizen of Georgia but who is a citizen of an adjoining state, provided such appointed person is otherwise qualified to serve as a peace officer.



§ 35-8-20. Training requirements for police chiefs, department heads, and wardens; effect of failure to fulfill training requirement; waiver of requirements

(a) During calendar year 1985 and during each calendar year thereafter, the chief of police or department head of each law enforcement unit and wardens of state institutions shall complete 20 hours of training as provided in this Code section.

(b) The training required by subsection (a) of this Code section shall be completed in sessions as selected and provided or approved by the Georgia Association of Chiefs of Police or the Georgia Prison Wardens Association and which have been recognized by the Georgia Peace Officer Standards and Training Council.

(c) The salary and travel expenses of a chief of police or department head of a law enforcement unit or a warden of a state institution taking the required training shall be paid by the law enforcement unit by which he or she is employed.

(d) Any chief of police or department head of a law enforcement unit or a warden of a state institution who does not fulfill the training requirement of this Code section shall lose his or her power of arrest.

(e) A waiver of the requirement of training provided in this Code section may be granted by the Georgia Peace Officer Standards and Training Council, in its discretion, upon the presentation of evidence by a chief of police or department head of a law enforcement unit or a warden of a state institution that he or she was unable to complete such training due to medical disability, providential cause, or other reason deemed sufficient by the council.



§ 35-8-20.1. Training for police chiefs and department heads appointed after June 30, 1999; waivers

(a) Any newly appointed chief of police or department head of a law enforcement unit whose term of employment commences after June 30, 1999, shall successfully complete a minimum of 60 hours of law enforcement chief executive training at the next scheduled law enforcement chief executive training class sponsored by the Georgia Association of Chiefs of Police following his or her appointment. Such training shall be in addition to the basic training required of peace officers in Code Section 35-8-9. A sworn employee acting in the capacity of a department head of a law enforcement unit for more than 60 days shall be required to attend training specified under this Code section and Code Section 35-8-20. The provisions of this subsection shall not apply to any sheriff or to any head of any law enforcement unit within the office of sheriff.

(b) The training required by subsection (a) of this Code section shall be completed in sessions as selected and provided by the Georgia Association of Chiefs of Police which have been recognized by the Georgia Peace Officer Standards and Training Council.

(c) Reserved.

(d) The salary and travel expenses of a chief of police or department head of a law enforcement unit taking the required training shall be paid by the law enforcement unit by which he is employed.

(e) Any newly appointed chief of police or department head of a law enforcement unit who does not fulfill the training requirement of this Code section shall lose his power of arrest.

(f) Any newly appointed chief of police or department head of a law enforcement unit who satisfactorily completes the training required by subsection (a) of this Code section shall be exempted for the year in which he completes such training from the training required by subsection (a) of Code Section 35-8-20.

(g) A chief of police or head of a law enforcement department who successfully completes the training required by subsection (a) of this Code section will not be required to repeat such training if he terminates an appointment and is subsequently reappointed to the same or another department.

(h) A waiver of the requirement of training provided in this Code section may be granted by the Georgia Peace Officer Standards and Training Council, in its discretion, upon the presentation of evidence by a newly appointed chief of police or department head of a law enforcement unit that he or she has served as an appointed chief of police or head of a law enforcement unit since December 31, 1992, without more than a 60 day break in service, that he or she has satisfactorily completed training or education deemed by the council to be equivalent to the training required by this Code section, or that he or she was unable to complete such training due to medical disability, providential cause, or other reason deemed sufficient by the council.

(i) Any chief of police or department head of a law enforcement unit who is exempted from the training required by subsection (a) of this Code section may choose to attend such training in lieu of the training required by Code Section 35-8-20 for any year.



§ 35-8-21. Training requirements for peace officers; waiver; exemption for retired peace officers; confirmation of training

(a) During calendar year 1999 and during each calendar year thereafter, any person employed or appointed as a peace officer shall complete 20 hours of training as provided in this Code section; provided, however, that any peace officer serving with the Department of Public Safety who is a commissioned officer shall receive annual training as specified by the commissioner of public safety.

(b) The training required by subsection (a) of this Code section shall be completed in sessions approved or recognized by the Georgia Peace Officer Standards and Training Council.

(c) Peace officers who satisfactorily complete the basic course of training in accordance with the provisions of this chapter shall be excused from the minimum annual training requirement for the calendar year during which the basic course is completed.

(d) Any peace officer who does not fulfill the training requirements of this Code section shall lose his or her power of arrest.

(e) A waiver of the requirement of training provided in this Code section may be granted by the Georgia Peace Officer Standards and Training Council, in its discretion, upon the presentation of evidence by a peace officer that he or she was unable to complete such training due to medical disability, providential cause, or other reason deemed sufficient by the council.

(f) Any person who is registered or certified with the council as a retired peace officer is excused and exempt from compliance with this Code section for the year in which he or she retires. A retired peace officer may voluntarily comply with the requirements of this Code section and, in that event, such retired peace officer shall receive such minimal annual training without payment of any fees or costs, but only if sufficient class space is available. Nothing in this subsection shall be deemed to grant an exemption to persons required to complete the annual training requirement of this Code section.

(g) Any person required to comply with this Code section shall provide confirmation of his or her training for the previous year to the council in a manner required by the council. Failure to provide the council with confirmation of training in a timely manner or failure to obtain required training in a timely manner shall result in an emergency suspension of the officer's certification by the executive director. The order of emergency suspension issued by the executive director shall be made in writing and shall specify the basis for the determination. The emergency suspension order shall continue in effect until the training requirements are confirmed or a waiver is issued pursuant to subsection (e) of this Code section. An emergency suspension issued pursuant to this subsection shall be automatically withdrawn upon confirmation of required training or the issuance of a waiver by the council.



§ 35-8-22. Reimbursement of training expenses by subsequent employer of peace officer; collection procedure; required documentation

(a) Unless otherwise provided by an employment contract to the contrary, if the State of Georgia or any county or municipality thereof employs a peace officer and said peace officer is hired by another agency within 15 months after completing mandated or formalized training requirements, then the total expense of training, including salary paid during training, shall be reimbursed by the hiring agency to the State of Georgia or any county or municipality thereof which initially paid for such training. If said officer is hired by another agency during a period of 15 to 24 months after mandated or formalized training requirements are completed, then one-half of the total expense of training, including salary paid during training, shall be reimbursed by the hiring agency to the State of Georgia or any county or municipality thereof which initially paid for such training. The council shall set standards for reimbursement by hiring agencies based upon actual expenses incurred in mandated or formalized training by individual departments.

(b) The State of Georgia or any county or municipality thereof which initially paid for the training of a peace officer shall submit an itemized, sworn statement to the new employer of the peace officer and shall demand payment thereof and may enforce collection of such obligation through civil remedies and procedures.

(c) Effective July 1, 2003, in order for the State of Georgia or any county or municipality thereof to demand reimbursement, the demanding governmental unit must be able to document that the peace officer in question signed an acknowledgment of the terms of this Code section or an employment contract specifying the provisions of this Code section prior to such peace officer's employment with the demanding governmental unit. Otherwise, this Code section shall not apply to such demand for reimbursement.



§ 35-8-23. Basic training course for communications officers; certification requirements; duties of council; rules and regulations

(a) As used in this Code section, the term "communications officer" means and includes any person employed by a local governmental agency to receive, process, or transmit public safety information and dispatch law enforcement officers, firefighters, medical personnel, or emergency management personnel.

(b) Any person employed on or after July 1, 1995, as a communications officer shall satisfactorily complete a basic training course approved by the council. Persons who are employed on July 1, 1994, shall register with the council and may be certified by voluntarily complying with the certification process. Any person who fails to comply with the registration or certification process of the council shall not perform any duties of a communications officer and may have his or her certificate sanctioned or revoked.

(c) The council shall conduct administrative compliance reviews with respect to the requirements of this Code section. The council shall be authorized to promulgate rules and regulations to facilitate the administration and coordination of standards, certification, and compliance reviews consistent with the provisions of this Code section.

(d) On and after July 1, 1998, the basic training course for communications officers shall include training in the use of telecommunications devices for the deaf (TDD's), and no person shall on or after that date be certified by the council under this Code section unless such person has satisfactorily completed such training.



§ 35-8-24. Training requirements for jail officers and juvenile correctional officers

(a) (1) Any person employed or appointed as a jail officer six months after January 1, 1999, shall not be authorized to serve as a jail officer in any detention facility after a certain date as provided in subsection (b) of this Code section unless such person has successfully completed a training course for jail officers approved by the Georgia Peace Officer Standards and Training Council.

(2) Any person employed or appointed as a juvenile correctional officer six months after January 1, 1999, shall not be authorized to serve as a juvenile correctional officer in any juvenile correctional facility after a certain date as provided in subsection (b) of this Code section unless such person has successfully completed a training course for juvenile correctional officers approved by the Georgia Peace Officer Standards and Training Council.

(b) Any person employed or appointed as a jail officer or juvenile correctional officer six months after January 1, 1999, shall have a period of six months from the date of initial employment to complete the required training course successfully. Any person who fails to complete such training course successfully within six months of the date of initial employment or appointment as a jail officer or as a juvenile correctional officer shall be prohibited from working as a jail officer in a detention facility or as a juvenile correctional officer in a juvenile correctional facility.

(c) Applicants and persons certified under this Code section shall be subject to the powers and authority of the Georgia Peace Officer Standards and Training Council applicable to peace officers as defined in this chapter and shall be required to fulfill all requirements of a peace officer, except the requirements of paragraph (8) of subsection (a) of Code Section 35-8-8 and peace officer training requirements applicable to peace officers only.

(d) Persons employed or serving as jail officers or juvenile correctional officers whose employment or service commences prior to and continues on January 1, 1999, are exempt and excused from compliance with the certification provisions of this Code section.

(e) Jail officers or juvenile correctional officers exempt from the certification provisions of this Code section are required to register with the council. The registration shall remain in effect for the period of time said person is employed as a jail officer or as a juvenile correctional officer.

(f) Any registration granted in this Code section shall not become invalid upon termination of employment or appointment as a jail officer or juvenile correctional officer if subsequent employment or appointment as a jail officer or juvenile correctional officer is commenced within 12 months of such prior termination as a jail officer or a juvenile correctional officer.

(g) Any jail officer or juvenile correctional officer exempted from mandatory compliance with this Code section may choose to be certified under this Code section. If so, the council shall have the authority to recognize instruction received by such jail officer or juvenile correctional officer as equivalent to all or part of the instruction required for certification under this Code section.



§ 35-8-25. Training and certification of bomb technicians, explosive ordnance disposal technicians, and animal handlers; intergovernmental assistance agreements

(a) (1) Any person who is employed by an agency or authority of this state or an agency or authority of a political subdivision of this state as a bomb technician, explosive ordnance disposal technician, handler of an animal trained to detect explosives, or any person who is assigned to such duties shall be required to complete successfully a training program prescribed by the council which shall consist of an initial training program, an apprenticeship, and annual recertification.

(2) The council is authorized to award a distinctive device to any person certified as an explosive ordnance disposal technician or as a handler of an animal trained to detect explosives upon completion of the initial training program and apprenticeship period. The council may also establish and award distinctive devices for certified explosive ordnance disposal technicians who qualify as senior or master explosive ordnance disposal technicians. Such devices may be worn on any law enforcement officer's or fire official's uniform.

(b) (1) The head of any agency which employs one or more certified bomb technicians, explosive ordnance disposal technicians, handlers of animals trained to detect explosives, or emergency medical technicians or emergency medical professionals who provide medical support of explosive ordnance disposal operations may establish a mutual aid agreement with any other agency for the purpose of assisting with the detection, rendering safe, and disposal of destructive devices as such term is defined by Code Section 16-7-80. Any such mutual aid agreement shall be subject to approval of the governing authority of such agency.

(2) A political subdivision which is aided pursuant to this subsection shall reimburse the political subdivision providing the aid for any loss or damage to equipment other than fair wear and tear and shall pay any expenses incurred in the operation and maintenance of such equipment; provided, however, that no such claim shall be allowed unless, within 60 days after the same is sustained or incurred, the political subdivision providing the aid provides to the chief financial officer of the political subdivision receiving the aid an itemized notice of the claim made under oath. The political subdivision which received the aid shall also pay and reimburse the political subdivision furnishing the aid for any overtime compensation paid to any employee furnished under this Code section during the time of the rendering of the aid and shall defray the actual traveling and maintenance expenses of any employee while such employee was engaged in rendering the aid. Such reimbursement shall include any amounts paid or due for compensation due to personal injury or death while such employee was engaged in rendering the aid.

(3) Unless otherwise expressly provided by its terms, a mutual aid agreement established pursuant to this subsection shall not be construed as superseding or amending any mutual aid agreement adopted pursuant to Chapter 6 of Title 25, Chapter 69 of Title 36, or Chapter 3 of Title 38 which applies to emergencies involving explosives or destructive devices.

(c) (1) Whenever a bomb technician, explosive ordnance disposal technician, handler of an animal trained to detect explosive devices, or an emergency medical technician or emergency medical professional who provides medical support of explosive ordnance disposal operations employed by an agency or authority of local government provides assistance at the request of a state agency or authority, such person shall be considered an employee of this state for the purposes of Code Section 50-21-22, paragraph (3) of Code Section 34-9-1, and Code Section 45-9-3. Such person shall also be entitled to reimbursement by the requesting agency or authority for actual expenses incurred in the same manner as other employees of the agency or authority.

(2) A state agency or authority receiving assistance from an agency or authority of a local government shall reimburse such political subdivision for any loss or damage, other than fair wear and tear, to any equipment owned by such political subdivision. No claim for the loss, damage, or expense shall be allowed unless, within 60 days after the same is sustained or incurred, the local government submits an itemized notice of the claim under oath to the fiscal officer of the state agency or authority.

(3) A state agency or authority which receives aid from a local government shall also pay and reimburse such political subdivision for any overtime compensation paid to an employee furnished under this Code section during the time of the rendering of the aid. Such reimbursement shall include any amounts paid or due for compensation due to personal injury or death while such employee was engaged in rendering the aid.

(d) An employee of a political subdivision or agency or authority thereof who is engaged in the rendering of outside aid pursuant to a mutual aid agreement adopted pursuant to this Code section shall have the same powers, duties, rights, privileges, and immunities as if such employee was engaged in the performing of his or her duties in the political subdivisions in which he or she is normally employed.

(e) Any other provision of law to the contrary notwithstanding, any records, books, or documents, as such terms are defined by subsection (e) of Code Section 45-11-1, which are prepared for use in any training program conducted pursuant to the provisions of this Code section and any rules or regulations relating to such training which contain or may disclose techniques and procedures for the manufacture or rendering safe of any destructive device, as such term is defined by Code Section 16-7-80, or would disclose guidelines for law enforcement investigations or prosecutions of violations of the laws of this state or of the United States relating to destructive devices, explosives, or chemical, biological, or nuclear materials shall not be subject to public disclosure pursuant to Article 5 of Chapter 11 of Title 9 or Chapter 16 of Title 17 or Article 4 of Chapter 18 of Title 50 unless the request for disclosure is served on the Attorney General as provided by Code Section 9-10-2 and a judge of the superior court finds that such disclosure is required to prevent a manifest injustice and that the information is not available from any other source. Any such order requiring disclosure shall impose such restrictions on access or copying of the material as will ensure that such material is not disclosed beyond that required to preserve the rights of the parties. Any order requiring disclosure of such material may be appealed by the district attorney of the circuit in which such order is entered or by the Attorney General.



§ 35-8-26. (For effective date, see note.) TASER and electronic control weapons; requirements for use; establishment of policies; training

(a) This Code section shall be known and may be cited as the "TASER and Electronic Control Weapons Act."

(b) It is the intent and purpose of the Georgia General Assembly to establish legal requirements for the official use of electronic control weapons and similar devices by law enforcement officers, including those officers employed in detention facilities, which requirements shall be consistent with generally accepted industry practices. It is the further intent of the General Assembly to require that such devices, commonly referred to as TASERs or stun-guns, which disrupt the central nervous system of the human body, be used for law enforcement purposes in a manner consistent with established standards and with federal and state constitutional provisions.

(c) A law enforcement unit authorizing the use of electronic control weapons or similar devices shall establish lawful written policies and directives providing for the use and deployment of such weapons and devices that are consistent with the training requirements established by the Georgia Peace Officer Standards and Training Council. The policies and directives required by this subsection shall be issued prior to the issuance of such devices.

(d) (For effective date, see note.) Prior to the official use of electronic control weapons or similar devices, peace officers authorized by the officer's law enforcement unit to use such devices shall be required to satisfactorily complete a course of instruction and certification requirements approved by the council. All persons certified to use electronic control weapons shall complete an update or refresher training course of such duration and at such time as may be prescribed by the council in order for their electronic control weapons certification to remain in force and effect.

(e) A department head authorizing the use of an electronic control weapon or similar device or a peace officer using an electronic control weapon or similar device in violation of this Code section shall be subject to disciplinary action as provided for in this chapter. The council is authorized to withdraw or suspend the certification to operate an electronic control weapon of any person for failure to meet the update or refresher requirements specified in this Code section or for violation of any portion of this chapter relating to conditions which may lead to the withdrawal, suspension, or probation of a peace officer's certification.

(f) (For effective date, see note.) The Georgia Public Safety Training Center shall provide council approved training to peace officers for the use of electronic control weapons and similar devices.






Chapter 9 - Special Policemen

§ 35-9-1. Definitions

As used in this chapter, the term "appointing authority" means the Governor of this state or any officer or agency to whom the power to appoint and deputize special policemen is delegated.

Title Note

Chapter Note



§ 35-9-2. Appointment of special policemen upon application of Governor or subdivision of another state

Upon the application of the governor of any state or subdivision thereof owning or having an interest in any property situated wholly or partly in this state, the Governor of this state, or any officer or agency to whom or which he may delegate his powers and duties under this chapter, may appoint and deputize as special policemen, with the powers and duties provided for in Code Section 35-9-9, such number of persons designated in the application as may be deemed necessary for the additional protection of such property.



§ 35-9-3. Form and content of application for appointment

Applications under Code Section 35-9-2 shall be made in writing upon forms prescribed by the appointing authority and shall contain the name, age, nationality, and address of each person for whom an appointment as special policeman is sought and such other information concerning the person as the appointing authority may require.



§ 35-9-4. Qualifications for appointment

No person shall be appointed a special policeman under Code Sections 35-9-2 and 35-9-3, this Code section, and Code Sections 35-9-5 through 35-9-12 unless he is a citizen of the United States, is a person of good moral character, and has not previously been convicted of a felony.



§ 35-9-5. Issuance of certificate of appointment; effect of certificate

(a) The appointing authority shall issue a certificate of appointment to each person appointed as a special policeman under Code Sections 35-9-2 through 35-9-4, this Code section, and Code Sections 35-9-6 through 35-9-14 in such form as it may prescribe.

(b) The certificate of appointment shall constitute the appointee's authority for exercising the powers and carrying out the duties conferred and imposed upon him by Code Sections 35-9-2 through 35-9-4, this Code section, and Code Sections 35-9-6 through 35-9-12.



§ 35-9-6. Oath of office

Each person appointed under Code Sections 35-9-2 through 35-9-5, this Code section, and Code Sections 35-9-7 through 35-9-12 shall, within 15 days after his certificate of appointment has been issued and before entering upon the duties of his office, take and subscribe the oath prescribed by Code Section 45-3-1 and file it in the office of the appointing authority.



§ 35-9-7. Compensation

The compensation of a special policeman shall be fixed in such amount as may be agreed upon between him and the state, political subdivision, department, agency, or district requesting his employment; and the latter shall be liable for the payment thereof.



§ 35-9-8. Status as employee of state

Each person appointed as a special policeman under Code Sections 35-9-2 through 35-9-7, this Code section, and Code Sections 35-9-9 through 35-9-12 shall for all purposes be deemed to be an employee of the state, political subdivision, department, agency, or district requesting his appointment.



§ 35-9-9. Powers and duties generally; wearing of special badge; reporting of change of address

(a) Each person appointed as a special policeman under Code Sections 35-9-2 through 35-9-8, this Code section, and Code Sections 35-9-10 through 35-9-12 shall:

(1) Be charged with the duty of protecting and preserving the property described in the application for his appointment;

(2) Have power to arrest all persons trespassing or committing offenses or crimes on the property described in the application for his appointment;

(3) Have and may exercise the powers of a peace officer, but only upon the property or in connection with the property described in the application for his appointment; and

(4) Have power to possess and carry such firearms and other weapons while on duty as may be prescribed by the appointing authority.

(b) When on duty, a special policeman shall wear a metallic badge upon which shall be inscribed the words "special policeman."

(c) Whenever a person appointed as a special policeman shall change his residence, he shall forthwith give notice of his new address to the appointing authority.



§ 35-9-10. Special policemen subject to rules and regulations of appointing authority

Every special policeman appointed under Code Sections 35-9-2 through 35-9-9, this Code section, and Code Sections 35-9-11 and 35-9-12 shall at all times be subject to the rules and regulations of the appointing authority and to the supervision and control of such person or persons as the Governor of this state may from time to time designate.



§ 35-9-11. Termination and revocation of appointment

(a) The appointment of any special policeman under Code Sections 35-9-2 through 35-9-10, this Code section, and Code Section 35-9-12 shall terminate and his authority thereunder shall cease whenever the governor of the state requesting his appointment shall file a notice in the office of the appointing authority, in such form as the latter may prescribe, to the effect that his services are no longer required.

(b) The appointing authority shall also have power, on its own motion at any time and for any reason or cause deemed sufficient by the appointing authority, to revoke the appointment of any special policeman by filing a revocation thereof in its office and mailing a notice of such filing to the governor of the state requesting his appointment and also to the person whose appointment is revoked at his address as it appears in the application for appointment or the latest statement thereof on file.



§ 35-9-12. Immunity of state from liability for acts or omissions

Neither this state nor any political subdivision of this state nor any department, officer, board, bureau, or other agency of either the state or any political subdivision thereof shall be liable or accountable in any way for or on account of the appointment of any special policeman or for or on account of any act or omission on the part of any special policeman in connection with his powers and duties under Code Sections 35-9-2 through 35-9-11 and this Code section.



§ 35-9-13. Governor authorized to apply to other states for appointment of special policemen; liability for compensation; effect of proceedings upon provision of normal police protection by other state

(a) The Governor of this state is authorized, in his discretion, to make application to the governor of any other state for the appointment of special policemen for the additional protection of any property situated wholly or partly in such other state, which property is owned by this state or any subdivision thereof or in which this state or any subdivision thereof has any interest.

(b) This state or the subdivision thereof owning or having an interest in the property for the protection of which any such special policeman is appointed shall be liable for the compensation and expenses of such policeman and shall have full power and authority to provide or otherwise arrange for the payment of such compensation and expenses.

(c) Nothing contained in this Code section shall be construed to relieve the state or the political subdivision thereof in which such property is wholly or partly located from providing such normal police protection as it ordinarily and customarily provides for other property situated therein.



§ 35-9-14. Exercise of powers by person knowing of revocation of appointment; effect of filing and mailing of notice of revocation of appointment

Any person knowing of the revocation of his appointment as a special policeman or having in any manner received notice thereof who exercises or attempts to exercise any of the powers of a special policeman under Code Sections 35-9-2 through 35-9-12 shall be guilty of a misdemeanor. The filing and mailing of the notice of revocation of the appointment as provided in Code Section 35-9-11 shall be presumptive evidence that the person whose appointment was revoked knew of the revocation.



§ 35-9-15. Appointment of law enforcement officer of United States or any state as officer of this state

(a) On request of the sheriff or the chief or director of a law enforcement agency of this state or of any political subdivision thereof, and with the consent of the employee concerned, a law enforcement officer of the United States or any of the several states may be appointed as a law enforcement officer of this state for the purpose of providing mutual assistance in the enforcement of the laws of this state or of the United States. A law enforcement officer who is appointed pursuant to this Code section shall be considered a law enforcement officer of the appointing agency and shall have the same powers, duties, privileges, and immunities as a law enforcement officer employed by the appointing agency.

(b) Any such appointment shall be in writing, signed by the sheriff or the chief or director of the appointing agency, and shall specify the powers, duties, and responsibilities of the employee so appointed. Such appointment shall be at the pleasure of the sheriff or the chief or director of the appointing law enforcement agency. The appointment shall terminate if the person appointed ceases to be employed by an agency of the United States or of the several states. A copy of the appointment shall be filed in the executive office of the appointing agency.

(c) In lieu of any other oath prescribed by the laws of this state, a law enforcement officer appointed pursuant to this Code section shall take an oath to support and defend the Constitution of this state and to execute well and faithfully the laws of this state during the term of such appointment.

(d) As used in this Code section, the term "law enforcement agency" includes, but is not limited to, any sheriff's office, municipal police department, county police department, prosecuting attorney's office, or any agency of the state or a political subdivision of this state whose employees are authorized to enforce the laws of this state.

(e) The following laws shall not apply to law enforcement officers appointed pursuant to this Code section:

(1) Code Section 45-2-1, relating to persons ineligible to hold civil office; and

(2) Chapter 8 of this title, known as the "Georgia Peace Officer Standards and Training Act."






Chapter 10 - Municipal and County Police Departments' Nomenclature

§ 35-10-1. Short title

This chapter shall be known and may be cited as the "Municipal and County Police Departments' Nomenclature Act of 1996."



§ 35-10-2. Declaration of public purpose

It is declared to be contrary to the health, safety, and public welfare of the people of this state for any individual or organization to act in a manner which would mislead the public into believing that a member of the public is dealing with any municipal or county police department or with a member thereof when in fact the individual or organization is not the municipal or county police department or a member thereof. Furthermore, the municipal or county police department, which has provided quality law enforcement services to the citizens of this state, has established a name for excellence in its field. This name should be protected for the department, its members, and the citizens of this state. Therefore, no person or organization should be allowed to use any municipal or county police department's name or any term used to identify the department or its members without the expressed permission of the local governing authority. The provisions of this chapter are in furtherance of the promotion of this policy.



§ 35-10-3. Definitions

As used in this chapter, the term:

(1) "Badge" means any official badge used in the past or present by members of municipal or county police departments.

(2) "Chief of police" means the chief of police for any municipal or county police department.

(3) "Department" means any municipal or county police department.

(4) "Director of public safety" means the director of public safety for any municipal or county police department.

(5) "Emblem" means any official patch or other emblem worn currently or formerly or used by the department to identify the department or its employees.

(6) "Local governing authority" means, with respect to a county, the governing authority of the county and, with respect to a municipality, the governing authority of the municipality.

(7) "Person" means any person, corporation, organization, or political subdivision of this state.

(8) "Willful violator" means any person who knowingly violates the provisions of this chapter. Any person who violates this chapter after being advised in writing by the local governing authority that such person's activity is in violation of this chapter shall be considered a willful violator and shall be considered in willful violation of this chapter. Any person whose agent or representative is a willful violator and who has knowledge of the violation by the agent or representative shall also be considered a willful violator and in willful violation of this chapter, unless upon learning of the violation he or she immediately terminates the agency or other relationship with such violator.



§ 35-10-4. Prohibition against use of nomenclature pertaining to particular police department in connection with solicitation, advertisement, publication, or production

Whoever, except with the express written permission of the local governing authority, knowingly uses words pertaining to a particular municipal or county police department in connection with the planning, conduct, or execution of any solicitation; advertisement, circular, book, pamphlet, or other publication; or play, motion picture, broadcast, telecast, telemarketing, or other production in a manner reasonably calculated to convey the impression that such solicitation; advertisement, circular, book, pamphlet, or other publication; or play, motion picture, broadcast, telecast, telemarketing, or other production is approved, endorsed, or authorized by or associated with the department shall be in violation of this chapter.



§ 35-10-5. Prohibition against use of symbols pertaining to particular police department in connection with solicitation, advertisement, publication, or production

Any person who uses or displays any current or historical symbol, including any emblem, seal, or badge, used by the department in connection with the planning, conduct, or execution of any solicitation; advertisement, circular, book, pamphlet, or other publication; or play, motion picture, broadcast, telecast, telemarketing, or other production in a manner reasonably calculated to convey the impression that such solicitation; advertisement, circular, book, pamphlet, or other publication; or play, motion picture, broadcast, telecast, telemarketing, or other production is approved, endorsed, or authorized by or associated with the department without written permission from the local governing authority shall be in violation of this chapter.



§ 35-10-6. Procedure for obtaining permission to use nomenclature or symbols; discretion of local governing body

Any person wishing permission to use the nomenclature or a symbol of a department may submit a written request for such permission to the chief of police or director of public safety. Within 15 calendar days after receipt of the request, the chief of police or director of public safety shall send a notice with his or her recommendation to the local governing authority stating whether the person may use the requested nomenclature or symbol. Within 30 calendar days after receipt of a recommendation from the chief of police or director of public safety, the local governing authority shall send a notice to the requesting party of their decision on whether or not the person may use the requested nomenclature or symbol. If the local governing authority does not respond within the 30 day time period, then the request is presumed to have been approved. The grant of permission under Code Section 35-10-4 or 35-10-5 shall be in the discretion of the local governing authority under such conditions as the local governing authority may impose.



§ 35-10-7. Injunctions against violations

Whenever there shall be an actual or threatened violation of Code Section 35-10-4 or 35-10-5, the local governing authority shall have the right to apply to the superior court of the county of residence of the violator for an injunction to restrain the violation.



§ 35-10-8. Criminal penalties

In addition to any other relief or sanction for a violation of Code Section 35-10-4 or 35-10-5, where the violation is willful, the local governing authority shall be entitled to collect a civil penalty in the amount of $500.00 for each violation. Further, when there is a finding of willful violation, the local governing authority shall be entitled to recover reasonable attorney's fees for bringing any action against the violator. The local governing authority shall be entitled to seek civil sanctions in the superior court in the county of residence of the violator.



§ 35-10-9. Actions for civil damages

Any person who has given money or any other item of value to another person due in part to such person's use of department nomenclature or symbols in violation of this chapter may maintain a suit for damages against the violator. Where it is proven that the violation was willful, the victim shall be entitled to recover treble damages, punitive damages, and reasonable attorney's fees.



§ 35-10-10. Criminal penalties

Any person who violates the provisions of this chapter shall be guilty of a felony and upon conviction thereof shall be subject to a fine of not less than $1,000.00 or more than $5,000.00 or to imprisonment for not less than one or more than five years, or both. Each violation shall constitute a separate offense.



§ 35-10-11. Name required on vehicles used to enforce traffic laws

No law enforcement agency shall enforce the traffic laws of this state or any traffic ordinances with any name of law enforcement authority on its vehicles other than the name of the applicable county or municipality or the state.









Title 36 - Local Government

Provisions Applicable to Counties Only

Chapter 1 - General Provisions

§ 36-1-1. Names of counties

The state is divided into 159 counties, whose boundaries and limits shall be ascertained by the several Acts laying off the same and those Acts amendatory thereof. The names of the counties are as follows: Appling, Atkinson, Bacon, Baker, Baldwin, Banks, Barrow, Bartow, Ben Hill, Berrien, Bibb, Bleckley, Brantley, Brooks, Bryan, Bulloch, Burke, Butts, Calhoun, Camden, Candler, Carroll, Catoosa, Charlton, Chatham, Chattahoochee, Chattooga, Cherokee, Clarke, Clay, Clayton, Clinch, Cobb, Coffee, Colquitt, Columbia, Cook, Coweta, Crawford, Crisp, Dade, Dawson, Decatur, DeKalb, Dodge, Dooly, Dougherty, Douglas, Early, Echols, Effingham, Elbert, Emanuel, Evans, Fannin, Fayette, Floyd, Forsyth, Franklin, Fulton, Gilmer, Glascock, Glynn, Gordon, Grady, Greene, Gwinnett, Habersham, Hall, Hancock, Haralson, Harris, Hart, Heard, Henry, Houston, Irwin, Jackson, Jasper, Jeff Davis, Jefferson, Jenkins, Johnson, Jones, Lamar, Lanier, Laurens, Lee, Liberty, Lincoln, Long, Lowndes, Lumpkin, Macon, Madison, Marion, McDuffie, McIntosh, Meriwether, Miller, Mitchell, Monroe, Montgomery, Morgan, Murray, Muscogee, Newton, Oconee, Oglethorpe, Paulding, Peach, Pickens, Pierce, Pike, Polk, Pulaski, Putnam, Quitman, Rabun, Randolph, Richmond, Rockdale, Schley, Screven, Seminole, Spalding, Stephens, Stewart, Sumter, Talbot, Taliaferro, Tattnall, Taylor, Telfair, Terrell, Thomas, Tift, Toombs, Towns, Treutlen, Troup, Turner, Twiggs, Union, Upson, Walker, Walton, Ware, Warren, Washington, Wayne, Webster, Wheeler, White, Whitfield, Wilcox, Wilkes, Wilkinson, and Worth.



§ 36-1-2. Extent of jurisdiction of counties divided by water

Whenever a stream of water is the boundary of a county, the jurisdiction of the county shall extend to the center of the main channel of the stream, provided that whenever a stream of water is the boundary of a county and such stream or a bank thereof is the boundary of the State of Georgia, the jurisdiction of the county shall extend to that point which is the boundary of the state.



§ 36-1-3. County a body corporate; power to sue and be sued generally

Every county is a body corporate, with power to sue or be sued in any court.



§ 36-1-4. When county liable to be sued

A county is not liable to suit for any cause of action unless made so by statute.



§ 36-1-5. Service upon county

In all cases in which a county is a party defendant, service shall be sufficient if perfected upon a majority of the commissioners, in those counties in which the affairs of the county are committed to a county commissioner or a board of county commissioners.



§ 36-1-6. Publication of annual financial statement; contents

All boards of county commissioners, county commissioners, county managers, or other persons or bodies having charge of receipts and expenditures of county moneys shall publish a financial statement once each calendar year in the paper in which sheriff's advertisements are published in their respective counties. A copy of this statement shall also be posted twice each year for a period of not less than 30 days on the bulletin boards of the various county courthouses. The statement shall set forth the source of all income and a summary of all expenditures in a plain and simple manner that can be easily understood by all taxpaying citizens. The statement shall also contain a report of all money owed by the county, current bills excepted, of the number of tax delinquents, and the total amount of tax delinquency.



§ 36-1-7. Submission to grand jury of sworn returns of receipts and disbursements; approval or disapproval; appearance to explain errors; failure to make return

(a) The judges of the probate courts, county treasurers, clerks of the superior courts, and sheriffs of the various counties shall make a return, under oath, to the grand juries of their respective counties on the first day of each term of the superior court. The return shall set forth a just and true statement of the amount of money belonging to the county which was received by them and the source from which the money was received, along with their expenditures, accompanied by a copy of the most recent financial statement or annual audit of the financial affairs of the county offices subject to this Code section.

(b) When the returns provided for in subsection (a) of this Code section have been made, the grand jury shall examine the same. If the returns are found to be correct, the grand jury shall endorse its approval thereon and attach the same to its general presentments, to be filed in the office of the clerk of the superior court. If the returns are found to be incorrect, the grand jury, through its foreman, shall return them to the officer making the same, shall plainly and distinctly set forth in writing the grounds of its disapproval, and shall require the officer to appear before the jury and explain the errors.

(c) Should any officer fail or refuse to make the return required by subsection (a) of this Code section, the foreman of the grand jury shall immediately notify the presiding judge of such failure. The judge shall issue an order requiring the delinquent officer to come forward and make the return required or, in default thereof, to be attached for contempt.



§ 36-1-8. Investment of certain tax proceeds in authorized bonds; registration of bonds

(a) The officer or officers charged with the administration of the fiscal affairs of the several counties and with the custody and control of such funds may invest all sums collected under the requirements of Article IX, Section V, Paragraph VI of the Constitution of this state, for the purpose of paying the principal of bonded indebtedness of such counties, which sums are not actually payable on the principal within 12 months from the date of collection thereof, in valid outstanding bonds of the county or some other county of the state which have been duly validated, or in valid outstanding bonds of this state or of the United States. Such officer or officers may keep the funds so invested in such bonds, with the privilege of changing the investment from the character of the bonds named to another from time to time as such officer or officers may direct until such time before the maturity of outstanding obligations as may be necessary to dispose of the bonds in order to meet such obligations at maturity.

(b) Whenever and as soon as the sinking fund of any county has been invested in the manner specified in subsection (a) of this Code section, the officer or officers of the county charged with the administration of the fiscal affairs of the county shall proceed forthwith to have the securities in which such funds are so invested registered in the name of the county, provided the bonds by their terms under the conditions of their issue are capable of being registered in the name of the owner.



§ 36-1-9. Payment into county treasury

Any county official, officer, or employee who is charged with the responsibility of collecting, receiving, or disbursing any fees, fines, forfeitures, costs, commissions, allowances, penalties, funds, or moneys, or any other emolument or perquisite for any other county official, officer, or employee who has been placed upon a salary payable from county funds in lieu of receiving such compensation, when provision has been made by law for such compensation to become the property of and payable to the county, may pay said funds directly into the county treasury upon their receipt.



§ 36-1-10. Employment of accountant to examine books

The county governing authority is authorized, whenever it deems it necessary to do so, to employ an expert accountant to examine and report on the books, vouchers, and accounts of any county officer whose duty it is under the law to handle county funds. The expert accountant may reside in the county in which he is to be employed or elsewhere.



§ 36-1-11. Additional temporary personnel and equipment for assistance of county officers or departments

The governing authorities of the various counties shall have the authority to expend county funds for the purpose of employing such additional temporary personnel and providing such equipment and supplies as in their respective judgments shall be necessary and advisable, in order that such personnel and equipment might assist any county officer, official, or department in discharging his or its duties and responsibilities in an efficient and orderly fashion. Nothing contained within this Code section shall be construed so as to abrogate the authority of such officers and officials to select the personnel who shall be employed within their respective offices and departments.



§ 36-1-11.1. Expenditure of funds for insurance and employment benefits

(a) The governing authority of any county is authorized to provide, and to expend county funds for the provision of, group health, life, disability, and liability insurance, retirement or pension coverage, social security and employment security coverage, and other similar or related employment benefits for members of the county governing authority and for elected county officers and the personnel thereof, as well as for the dependents and beneficiaries of such officials and personnel; provided, however, that no member of a county governing authority may become vested in the provision of any retirement or pension benefits authorized by this subsection until after the next general election in which said official stands for reelection.

(b) Any prior expenditure of county funds in the manner authorized by this Code section is validated and confirmed; and no person shall be liable in any respect by reason of his or her participation in any prior provision of the benefits authorized by this Code section.



§ 36-1-12. Courthouse to remain open during normal working hours

It shall be the duty and responsibility of the governing authority of each county of this state to keep the county courthouse and the county offices maintained therein open during normal working hours for the transaction of the public's business. As used in this Code section, "normal working hours" means a minimum of 40 working hours during each calendar week, except for those weeks during which public and legal holidays, which are recognized and designated as such by Georgia law or by the governing authority of the county, are observed.



§ 36-1-13. Speculation in county orders by county officer

Any public officer of any county in this state who buys up at a discount or in any manner speculates in what are known as "county orders," "jury scrip," or any other order or scrip which is to be paid out of any public fund of this state or of any county in this state shall be guilty of a misdemeanor and shall be removed from office.



§ 36-1-14. Interested transactions prohibited; removal from office for violation

(a) No county governing authority, any member thereof, or any other county officer authorized by law to use public or county funds for the purchase of goods or property of any kind for public or county purposes shall purchase such goods or property from any store in which such county governing authority, any member thereof, or other county officer is an employee, or in which he is directly or indirectly interested, or from any person or partnership of which he is a member or by whom he is employed, unless by sanction of the majority of the members of the county governing authority or unless it is made clearly to appear that such individual, partnership, or owner of the store offers and will sell the goods or property as cheaply as or cheaper than the same can be bought elsewhere.

(b) Any county governing authority, any member thereof, or any county officer violating subsection (a) of this Code section shall be removed from office upon proper proceedings instituted by any taxpayer in the county. Any contract made in violation of subsection (a) of this Code section shall be illegal.



§ 36-1-15. Prohibition, regulation, and taxation of fortunetelling and similar practices

The county governing authority may by proper ordinance prohibit, regulate, or tax the practice of fortunetelling, phrenology, astrology, clairvoyance, palmistry, or other kindred practices, businesses, or professions where a charge is made or a donation accepted for the services and where the practice is carried on outside the corporate limits of the municipality. The tax, if any, which is imposed shall not exceed the sum of $1,000.00 per year. Such ordinances may prescribe the punishment to be imposed for violations, but such punishment shall not exceed imprisonment for 60 days or a fine of $500.00 or both. Prosecutions for violations shall be in the magistrate court of the county as provided in Chapter 10 of Title 15.



§ 36-1-16. Garbage, trash, waste, or refuse not to be transported across state or county boundaries for dumping without permission; exemption

(a) No person, firm, corporation, or employee of any municipality shall transport, pursuant to a contract, whether oral or otherwise, garbage, trash, waste, or refuse across state or county boundaries for the purpose of dumping the same at a publicly or privately owned dump, unless permission is first obtained from the governing authority of the county in which the dump is located and from the governing authority of the county in which the garbage, trash, waste, or refuse is collected.

(b) Subsection (a) of this Code section shall not apply to the transportation of any material which is regulated pursuant to Article 2 of Chapter 5 of Title 12, the "Georgia Water Quality Control Act," or Article 1 of Chapter 9 of Title 12, "The Georgia Air Quality Act."



§ 36-1-17. Authority of county employees to issue citations for violation of ordinances and regulations in counties having population of 550,000 or more; jurisdiction; effect of failure to respond

In all counties of this state having a population of 550,000 or more according to the United States decennial census of 1980 or any future such census, any employee who is authorized to enforce any county code, ordinance, regulation, rule, or other order, including such related ordinances, codes, and regulations as drainage regulations, soil erosion and sedimentation control regulations, subdivision and zoning regulations, water and sewer regulations, and any other land development or construction regulations of such counties, shall have the authority to issue citations to any person who shall violate any such county code, ordinance, regulation, or order which shall be in effect in such counties. Such citations shall command the appearance of such person at a designated regular session of a court in such county having the jurisdiction of a commitment court throughout the entire county. At such time and place, the court shall act as a court of inquiry with all the powers and authorities specified in Article 2 of Chapter 7 of Title 17. In the event that any such person shall fail to appear in response to such citation, a warrant shall be issued for the arrest of the person for violation of such county code, ordinance, regulation, rule, or order without the necessity of any further action.



§ 36-1-18. Authority of counties having population of 550,000 or more to assess against cost of repairing streets as necessitated by private construction activity; liens

(a) In all counties of this state having a population of 550,000 or more according to the United States decennial census of 1980 or any future such census, the county governing authority shall be empowered by ordinance or resolution to assess against any property the cost of reopening or repairing any public way, street, road, right of way, or highway, or the cost of cleaning up from any public way, street, road, right of way, or highway any debris, dirt, sediment, soil, trash, building materials, and other physical materials originating on such property, as a result of any private construction activity carried on by any developer, contractor, subcontractor, or owner of such property.

(b) Any assessment authorized under subsection (a) of this Code section, as well as the interest thereon and the expense of collection, shall be a lien against the property so assessed coequal with the lien of other taxes and shall be enforced in the same manner as are state and county ad valorem property taxes by issuance of a fi. fa. and levy and sale as set forth in Title 48, the "Georgia Public Revenue Code."



§ 36-1-19. Appropriation for charitable grants or contributions in counties having population greater than 550,000; establishment of boards or councils to devise procedures and advise governing authority

Reserved. Repealed by Ga. L. 1996, p. 1415, § 1, effective July 1, 1996.



§ 36-1-19.1. Appropriations for charitable grants or contributions in counties having population of 400,000 or more; boards or councils to establish procedures and advise governing authorities

(a) In all counties of this state having a population of 400,000 or more according to the United States decennial census of 1990 or any future such census, the governing authorities of such counties are authorized to provide by ordinance for the appropriation of money for and the making of grants or contributions to any corporation, association, institution, or individual for purely charitable purposes, provided that the activities funded by any such grants or contributions shall take place within the county making such grant or contribution.

(b) In connection with the appropriation of money for or the making of any grant or contribution for purely charitable purposes, the governing authority of any county within this state may establish such boards or councils as it may determine to establish the procedures by which such grants or contributions are made and to advise the governing authorities of such counties generally with respect to such grants or contributions.

(c) Appropriations, grants, and contributions made pursuant to this Code section shall be in the form of contracts for services.

(d) For the purpose of this Code section, "purely charitable purposes" shall mean charitable, benevolent, or philanthropic purposes for health, education, social welfare, arts and humanities, or environmental organizations.

(e) No funds may be appropriated, granted, or contributed under this Code section for a purpose which is in violation of the laws of this state; provided, however, that this subsection shall not be interpreted to prohibit a good faith expenditure of funds for purposes authorized by law.



§ 36-1-20. Ordinances for governing and policing of unincorporated areas of county

(a) The governing authority of each county, for the purpose of protecting and preserving the public health, safety, and welfare, is authorized to adopt ordinances for the governing and policing of the unincorporated areas of the county, violations of which ordinances may be punished by fine or imprisonment or both. Without limiting the generality of the foregoing, such ordinances may provide for traffic regulation, including adoption of the uniform rules of the road under Chapter 6 of Title 40, may provide for the regulation and control of litter in the same manner as municipal ordinances under Code Section 16-7-48, and may provide for the implementation and enforcement of any power or duty vested in the county governing authority.

(b) Each such ordinance shall specify the maximum punishment which may be imposed for a violation of the ordinance; and in no case shall the maximum punishment for the violation of any such ordinance exceed a fine of $1,000.00 or imprisonment for 60 days or both; provided, however, that for violation of a pretreatment standard or requirement adopted pursuant to the federal Clean Water Act the ordinance may specify that the fine may be up to $1,000.00 per day for each violation by an industrial user.

(c) Jurisdiction over violations of such county ordinances shall be in the magistrate court of the county; and procedure for enforcement of such ordinances shall be as provided in Article 4 of Chapter 10 of Title 15; provided, however, jurisdiction over ordinances having to do with traffic offenses shall be in the court or courts having jurisdiction over state traffic offenses.

(d) This Code section shall not affect the jurisdiction of or procedure in any other court which has jurisdiction over violations of county ordinances.



§ 36-1-21. Civil service system for county employees

(a) The governing authority of any county is authorized to provide by ordinance or resolution for the creation of a civil service system for employees of the county, other than elected officials or persons appointed to positions for specified terms.

(b) Subsequent to the creation of a civil service system, the county governing authority which created the system may provide by ordinance or resolution that positions of employment within departments subject to the jurisdiction of elected county officers or subject to the jurisdiction of other commissions, boards, or bodies of the county shall be subject to and covered by the civil service system upon the written application of the elected county officer, commission, board, or body having the power of appointment, employment, or removal of employees of the officer, department, commission, board, or body. Once positions of employment are made subject to the civil service system, such positions shall not be removed thereafter from the coverage of the civil service system.

(c) A civil service system created pursuant to the authority of this Code section shall be administered in such manner and pursuant to such rules and regulations as may be provided for by resolution or ordinance of the county governing authority which created the system.

(d)(1) The powers granted to the governing authorities of counties by this Code section:

(A) Shall not supersede or replace any power granted by any local constitutional amendment to the General Assembly to provide by law for a civil service or merit system for any county;

(B) Shall not supersede or replace any law enacted by the General Assembly pursuant to the authority of a local constitutional amendment described in subparagraph (A) of this paragraph; and

(C) Shall be in addition to any power granted by local constitutional amendment directly to the governing authority of any county to provide by ordinance or resolution for a civil service or merit system for such county.

(2) As used in paragraph (1) of this subsection, the term "local constitutional amendment" means any constitutional amendment described in subparagraph (a) of Paragraph IV of Section I of Article XI of the Constitution of the State of Georgia which has been continued in force and effect pursuant to the authority of said subparagraph (a) of said cited constitutional provision and which has not been repealed pursuant to the authority of subparagraph (b) of said cited constitutional provision.



§ 36-1-22. Business and occupational license taxes and fees

Reserved. Repealed by Ga. L. 1993, p. 1292, § 6, effective January 1, 1995.



§ 36-1-23. Purchase from county of materials used in the construction of water systems, sewer systems, storm and drainage systems, buildings, or other facilities

(a) No county shall require any person who performs services on his property or on private property pursuant to an agreement with an individual, corporation, partnership, association, or other private entity to purchase from the county any materials used in the construction or repair of any water system, sewer system, storm or drainage system, building, or other facilities on such property. Any county which sells such materials used in the construction of such facilities shall be required to publish the acceptable manufacturing or engineering standards of such materials sold by the county and such other materials, if any, which the county finds acceptable for the construction of such facilities. In the construction of any such facility, the use by any person or other entity of materials which are not purchased from the county shall not render any such facility or project ineligible for acceptance as a public right of way or utility project if the materials used meet the acceptable standards published by the county.

(b) Nothing in this Code section shall affect the authority of a county to enact building, construction, electrical, fire, or other codes which require materials used in the construction or repair of water systems, sewer systems, storm or drainage systems, buildings, or other facilities to meet or satisfy certain standards.

(c) Any county officer or employee who, without sufficient cause, refuses to accept as a public right of way or utility project any water and sewer system or other facility constructed with acceptable materials not purchased from the county shall be guilty of a misdemeanor.

(d) Upon the final conviction of any county officer or employee of violating subsection (c) of this Code section, the employment of such officer or employee by the county shall immediately be terminated.



§ 36-1-24. Training classes for clerks of governing authority of county

(a) Any person hired or appointed to serve as the clerk of the governing authority of any county in this state shall attend and complete a course of training on matters pertaining to the basic performance of his or her official duties. Such training shall be conducted by the University of Georgia under the supervision of the Carl Vinson Institute of Government at such time and place as shall be determined by the Carl Vinson Institute of Government.

(b) The personnel of the Carl Vinson Institute of Government are authorized to work with the members of the Association County Clerks of Georgia and the Association County Commissioners of Georgia in establishing and operating the training course provided for in subsection (a) of this Code section, as well as establishing the rules and regulations governing attendance of such training.

(c) All reasonable expenses of attending the training class required by this Code section shall be paid from funds appropriated by the county governing authority for such purposes.



§ 36-1-25. Official minutes of meetings

Official minutes of the meetings of a county governing authority shall be maintained in the offices of the county governing authority. Copies of contracts, maps, or similar material or documents related to actions taken by a county governing authority may be included in the minutes or incorporated by reference to an alternate location. Where incorporated by reference, such documents shall be stored in a central location or locations identified by ordinance or resolution of the county governing authority.



§ 36-1-26. Contracts for utility services; terms and conditions

The governing authority of any county in this state may authorize the execution of one or more contracts which specify the rates, fees, or other charges which will be charged and collected by the county for electric, natural gas, or water utility services to be provided by the county to one or more of its utility customers. Any such contract shall be subject to the following conditions and limitations:

(1) No such contract shall be for a term in excess of ten years;

(2) Any such contract which is for a term in excess of two years shall include commercially reasonable provisions under which the rates, fees, or other charges shall be adjusted with respect to inflationary or deflationary factors affecting the provision of the utility service in question; and

(3) Any such contract shall include commercially reasonable provisions relieving the county from its obligations under the contract in the event that the county's ability to comply with the contract is impaired by war, natural disaster, catastrophe, or any other emergency creating conditions under which the county's compliance with the contract would become impossible or create a substantial financial burden upon the county or its taxpayers.



§ 36-1-27. Referendum approval required prior to expenditure of public funds for establishment of fixed guideway transit; definitions; submission of the question to qualified voters; ballot language

(a) As used in this Code section, the term:

(1) "Expenditure of public funds" means:

(A) Utilizing the proceeds of any tax, proceeds from the county general fund, or any other county proceeds;

(B) Incurring general obligation debt, revenue debt, or other multiyear obligations; or

(C) Entering into any intergovernmental agreement with an authority or instrumentality of the state which would impact future tax revenue or obligate the payment of tax revenue, general obligation debt, revenue debt, or other multiyear obligations.

(2) "Fixed guideway transit" means a public transportation system using and occupying a permanent, separate right of way for the exclusive use of public transportation, including, but not limited to, rails for use by trains or a bus rapid transit system.

(3) "Mass transportation" means any mode of transportation serving the general public which is appropriate to transport people by highways or rail.

(4) "Mass transportation regional system participant" means any county within a special district created pursuant to Article 5 of Chapter 8 of Title 48 in which mass transportation is provided within such special district, to such special district, or from such special district by a multicounty regional transportation authority created by an Act of the General Assembly, including but not limited to the Georgia Regional Transportation Authority or the Metropolitan Atlanta Rapid Transit Authority.

(b) Prior to an expenditure of any public funds for the establishment, maintenance, and operation of a fixed guideway transit in any county that is a mass transportation regional system participant, the governing authority of such county shall obtain approval from a majority of qualified voters of the county in a separate referendum question as provided for in this Code section.

(c) Prior to the issuance of the call for the referendum, the governing authority of the county that is a mass transportation regional system participant shall adopt a resolution which shall specify the type and location of a fixed guideway transit, the capital costs to establish such fixed guideway transit, the date upon which the capital costs to establish such fixed guideway transit shall be paid in full, and an estimate of the projected annual costs for maintenance and operation of such fixed guideway transit.

(d) (1) Whenever the governing authority of any county that is a mass transportation regional system participant wishes to submit to the electors of such county the question of whether to expend public funds for a fixed guideway transit, any such governing authority shall notify the election superintendent of such county by forwarding to the superintendent a copy of a resolution of the governing authority calling for a referendum election. Such election shall be held with a general election, general primary election, or presidential preference primary. Upon receipt of the resolution, it shall be the duty of the election superintendent to issue the call for an election for the purpose of submitting the question of authorizing the expenditure of public funds for a fixed guideway transit to the voters of the county for approval or rejection. The election superintendent shall issue the call and shall conduct the election on a date and in the manner authorized under Code Section 21-2-540. The election superintendent shall cause the date and purpose of the election along with a copy of the resolution adopted pursuant to subsection (c) of this Code section to be published once a week for two weeks immediately preceding the date of the election in the official organ of such county. The ballot shall have written or printed thereon the following:

"( ) YES Shall the expenditure of public funds for a

( ) NO fixed guideway transit within County be approved?"

(2) All persons desiring to vote in favor of the question shall vote "Yes," and all persons desiring to vote against the question shall vote "No." If more than one-half of the votes cast are in favor of the question, then the expenditure of public funds by such county for a fixed guideway transit shall be deemed approved; otherwise, such expenditures shall continue to be prohibited. It shall be the duty of the election superintendent to hold and conduct such elections under the same rules and regulations as govern general elections. It shall be the superintendent's further duty to canvass the returns, declare the result of the election, and certify the result to the Secretary of State. The expense of the election shall be borne by the county holding the election.

(e) This Code section shall not apply to the extension of a fixed guideway transit or levy of applicable sales and use taxes authorized pursuant to an Act approved March 10, 1965 (Ga. L. 1965, p. 2243), as amended, the "Metropolitan Atlanta Rapid Transit Authority Act of 1965," for which any referendum required under such Act shall control, or to any project within a county or between counties which have approved such sales and use tax, provided that such project is wholly within the territorial boundaries of such county or counties.






Chapter 2 - Militia Districts

§ 36-2-1. Division of county into militia districts

(a) Each county is divided into militia districts according to its territory and population.

(b) Militia districts are to remain the same as presently organized until changed in the manner prescribed in this chapter.



§ 36-2-2. Minimum requirements for districts

Each militia district organized or changed must contain within its limits at least 200 persons 18 years of age or over who are residents at the time of the organization of the district and, in its formation, must not leave any older district with less than 200 such persons.



§ 36-2-3. Appointment of commissioners to change districts; employment and compensation of surveyor; approval of commissioners' report by judge of probate court

Whenever it is necessary and expedient to lay out a new militia district, to change the lines of old districts, or to consolidate or abolish old districts, the judge of the probate court may, at any time, appoint three commissioners who are citizens of the district or districts from which it is proposed to make the new district or to change the lines thereof, whose duty it shall be to lay out and define the lines and to report the same to the judge of the probate court. The commissioners shall have authority to engage the services of a competent surveyor to assist them in their duties. The surveyor shall be paid for his services, out of the county treasury, the same compensation county surveyors are paid for similar services rendered to a citizen. If the judge of the probate court approves the report of the commissioners, he shall have all proceedings in the matter entered on his minutes, after which the district laid out or the line changed or defined shall be known and regarded accordingly.



§ 36-2-4. Transmittal of proceedings changing districts to Governor; publication

It is the duty of the judge of the probate court, when a new district is laid out, immediately to transmit to the Governor the proceedings in the matter, duly certified, from his minutes and to publish them for 30 days at the door of the courthouse and in the newspaper where he does his official advertising.






Chapter 3 - County Boundaries

Article 1 - Change of Boundaries

§ 36-3-1. Filing and contents of petition for change of boundary line; publication of notice

Whenever one or more citizens of any county desire to have the boundary line of the county changed, they shall file in the offices of the judges of the probate courts of the counties to be affected a petition in writing, setting forth the exact character of the change desired to be made, specifying particularly the situation, direction, and existing marks and monuments, if any, of the original line, and describing particularly the direction, location, and length of the proposed new line, and setting forth the reasons for the change. The person or persons applying for the change shall also give notice of the intention to apply for the change by publishing the same for at least 30 days next preceding the term of the superior court or courts to be held in the counties to be affected, which term shall be that next occurring after the filing of the petition with the judges of the probate courts:

(1) By publishing the notice in a public newspaper having general circulation in each of the counties to be affected by the change; and

(2) By posting the notice at the door of the courthouse in each of the counties and at three public places in every militia district adjacent to the line to be changed.



§ 36-3-2. Proceedings before grand juries; action by county governing authorities upon approval of change by grand juries; publication of notice of approval by judges of probate courts

It shall be the duty of the judges of the probate courts of the counties whose dividing line is sought to be changed to lay before the grand juries of their respective counties, on the first day of the next term of the superior courts after the publication of the notice and the filing of the petition provided for in Code Section 36-3-1, the original petition, together with all maps, plats, and other papers that may have been filed therewith. If such grand juries, by a two-thirds' vote of their respective bodies, approve the change applied for, they shall so declare in their general presentments. This action of the grand juries shall be certified at once by the clerks of the superior courts to the county governing authority in the counties to be affected, who shall, within 30 days from the date of the certification, approve or disapprove the application and certify their action to the judges of the probate courts of their respective counties. When the judges of the probate courts have satisfactory evidence of the concurrent approval of the grand juries and of the county governing authority in the counties to be affected, they shall cause an official notice of concurrent approval and a description of the line approved to be published for at least 30 days in a public newspaper having general circulation in their respective counties.



§ 36-3-3. When new boundary lines deemed established

When all the proceedings have been had in the manner prescribed in Code Sections 36-3-1 and 36-3-2 and when the same have been fairly recorded by the judges of the probate courts on the minutes of their respective courts, the new line or lines shall be held to have been established in lieu of the original line or lines.



§ 36-3-4. Payment of costs of proceedings

The entire costs of advertising and recording the petition, descriptions, and all other papers and proceedings relating to the proposed change in the boundary line of a county shall be paid by the person or persons applying therefor.



§ 36-3-5. Filing of survey, plat, and resolution relating to change of boundary with Secretary of State; disposition thereof; recordation of certified copy by clerks of superior courts

When all proceedings have transpired pursuant to this article, three copies of the survey and plat evidencing a change in county lines and a copy of a resolution from the governing authority of each county evidencing approval of the change shall be filed jointly by the judge of the probate court of each county with the Secretary of State. Upon receipt of the copies of the survey and plat and the resolutions provided above, the Secretary of State shall certify the survey and plat and send a certified copy thereof to the clerk of the superior court of each county affected by the change in county lines. The clerk of the superior court shall record the survey and plat in the same book in which other plats of the county are recorded. The Secretary of State shall retain one copy of the survey and plat, such copy of the survey and plat to be filed in his office.






Article 2 - Settlement of Boundary Disputes

§ 36-3-20. Presentment of boundary dispute by grand jury; certification to Governor; appointment of surveyor to define line; return of survey and plat to Secretary of State

When the boundary line between two or more counties is in dispute and the grand jury of either county presents that the boundary line needs to be marked out and defined, it shall be the duty of the clerk of the superior court in the county where the presentments were made to certify the presentments to the Governor. The Governor shall appoint some suitable and competent land surveyor, who shall not reside in either county, to survey, mark out, and define the boundary line in dispute and to return the survey with plat to the Secretary of State's office to be recorded in a book to be kept for that purpose.



§ 36-3-21. Service of notice of survey upon county authorities

Before the land surveyor proceeds to make the survey, he shall give the authorities having charge of the revenues of the counties at least ten days' notice of the time and place intended to commence the survey. The notice shall be given by mail or in person.



§ 36-3-21.1. Counties' agreement to boundary lines; filing of resolutions

(a) At any time after certification of the grand jury presentment to the Governor and prior to a final determination by the Secretary of State under Code Section 36-3-24, the governing authorities of the affected counties may by mutual agreement determine where the boundary line shall be located. Any such agreement shall be evidenced by the adoption of an appropriate concurrent unanimous resolution by the governing authority of each affected county; and each such resolution shall incorporate or incorporate by reference an agreed upon plat, description, or other means of definitely ascertaining the boundary line.

(b) The resolutions of the affected counties shall be filed with the Secretary of State and the Department of Community Affairs, together with the agreed upon plat, description, or other means of definitely ascertaining the county line. If the Secretary of State finds that:

(1) Such resolutions meet the requirements of this Code section;

(2) The agreed upon plat, description, or other means adequately defines the boundary line;

(3) The surveyor, if appointed, has been adequately compensated for services performed to date or adequate arrangements have been made for the payment of such compensation; and

(4) The agreement is otherwise proper to terminate the boundary dispute,

then the Secretary of State may enter a written determination that the disputed boundary line has been determined by agreement as authorized by this Code section. Such written determination, the concurrent resolutions of the affected counties, and the plat, description or other means of definitely ascertaining the boundary line shall be recorded in the same manner and with the same effect provided for in Code Section 36-3-25.



§ 36-3-22. Copy of survey and plat furnished to county authorities

The land surveyor appointed by the Governor to survey, mark out, and define the boundary line in dispute shall furnish the judges of the probate courts or chairmen of the boards of county commissioners of the respective counties with a copy of the survey and plat made and returned by him to the Secretary of State, at the same time the survey and plat are made and returned to the Secretary of State.



§ 36-3-23. Filing of survey and plat with Secretary of State; time for protest or exceptions thereto

The survey with plat, made and returned to the Secretary of State, shall be filed in his office, and entry of filing shall be made thereon; but the survey and plat shall not be recorded within the space of 30 days from the date of its reception in such office, for the purpose of allowing the authorities of either county dissatisfied therewith to file a protest or exceptions thereto within that time.



§ 36-3-24. Notice and hearing of protest or exceptions by Secretary of State

If a protest or exceptions to the survey and plat are filed in the Secretary of State's office within the 30 days, it shall be the duty of the Secretary of State to give, through the mail, ten days' written notice of the time when he will hear the protest or exceptions at his office to the county governing authorities of the respective counties. Upon the hearing, the Secretary of State shall determine from the law and evidence the true boundary line in dispute between the respective counties.



§ 36-3-25. Recordation of survey and plat; conclusive effect; subsequent changes of boundary line

Upon the making of a decision by the Secretary of State pursuant to Code Section 36-3-24 or in case no protest or exceptions are filed within the 30 days, the Secretary of State shall cause the survey and plat to be recorded in a book to be kept for that purpose, whereupon the same shall be final and conclusive as to the boundary line in dispute. When the boundary line in dispute has been established as final and conclusive as provided in this Code section, the same boundary line shall not again be subject to the procedures set forth in this article, and such boundary line may subsequently be changed only in accordance with Article 1 of this chapter, provided that nothing contained in this sentence shall affect any boundary line dispute in question on July 1, 1980, until the dispute is settled.



§ 36-3-26. Compensation of land surveyor; notification of county authorities of fee; advisory committee

(a) The land surveyor shall receive a fee to be fixed by the Secretary of State or his designated deputy or assistant. Such fee shall be based upon reasonable compensation for the work to be performed and the rates normally charged by land surveyors in the same geographical area as the disputed line. The fee shall be negotiated prior to the commencement of the survey. Prior to the commencement of the survey, it shall be the duty of the Secretary of State to notify the governing authorities of the counties affected of the fee which has been negotiated.

(b) For the purpose of assisting the Secretary of State in connection with his responsibilities and duties to fix and negotiate an appropriate fee for the services of the land surveyor in surveying, marking out, and defining the boundary line in dispute, the Secretary of State may appoint an advisory committee to be composed of three registered land surveyors. One of the members of the advisory committee shall be a county surveyor who shall be selected by the Secretary of State from a list of at least three county surveyors submitted to the Secretary of State by the Association County Commissioners of Georgia. The members of the advisory committee shall serve at the pleasure of the Secretary of State or for such terms as the Secretary of State shall provide. The members of the advisory committee shall receive no compensation for their services as such.

(c) The advisory committee shall review the proposals of the land surveyor appointed by the Governor and shall counsel and advise the Secretary of State as to the committee's recommendation concerning an appropriate fee for such services. The recommendations of the advisory committee to the Secretary of State in relation to such fee shall not be binding upon the Secretary of State but shall be used by the Secretary of State in assisting him in determining and fixing an appropriate fee.



§ 36-3-27. Payment by county authorities of compensation; tax levy

It shall be the duty of the governing authorities of each of the counties affected by such survey to pay that proportion of the fee established under Code Section 36-3-26 that such county bears to the total number of counties directly affected by the survey. The payment of such fees is declared to be a public purpose. The governing authority of each county affected is authorized and directed to pay such fees and to levy such taxes as may be necessary for the payment of such fees.









Chapter 4 - Change or Removal of County Site

§ 36-4-1. Petition for removal or change of county site; order of election; notice of election; qualifications of voters; frequency of elections

Whenever two-fifths of the electors of any county who are qualified to vote for members of the General Assembly, as shown by the registration list last made out, shall petition the judge of the probate court for the removal or change of the county site of the county, the judge of the probate court shall at once grant an order directing an election to be held at the various election precincts in the county not less than 40 nor more than 60 days thereafter. The petition shall state where the new county site is to be located. Notice of the election shall be published weekly for four weeks previous to the day of the election in the newspaper in which the sheriff publishes his legal notices. All persons qualified to vote for members of the General Assembly shall be qualified to vote at the election. Elections under this Code section shall not occur more often than once in five years.



§ 36-4-2. Conduct of election generally; returns

The election shall be held and conducted and returns shall be made thereof as is provided by Chapter 2 of Title 21, the "Georgia Election Code."



§ 36-4-3. Form and marking of ballots; number of votes required to authorize removal

At the election, the form of the ballot and the procedure for marking the ballot shall be as provided in Chapter 2 of Title 21, the "Georgia Election Code." The ballot for such election shall have written or printed thereon the following:

"[ ] YES Shall the county site of County

[ ] NO be moved to ?"

In any such referendum election, all persons desiring to vote in favor of moving the county site shall vote "Yes," and those persons desiring to vote against moving the county site shall vote "No." If two-thirds of the votes cast at the election are in favor of removal, the General Assembly next convening after the election may provide for the removal of the county site by appropriate legislation.



§ 36-4-4. Certificate of Secretary of State as evidence of election and number of votes

The certificate of the Secretary of State showing that the election was held and that two-thirds of the qualified voters voting at the election voted in favor of removal shall be sufficient evidence of the holding of the election and of the number of votes cast.



§ 36-4-5. Where courts to be held after removal; validity of proceedings

After a county site is removed as provided by law, all the courts which are required by law to be held at the county site of the county, by proper orders made by the judges of such courts at chambers or in regular session and entered on the minutes of the courts, shall continue to be held in the old buildings at the former county site until the new buildings at the county site are ready for occupancy. All the proceedings of any court so held shall be legal.



§ 36-4-6. Where offices to be kept after removal

The authorities having charge of county affairs in any county for which the county site has been removed shall provide by an order entered on their minutes that the county officers of the county shall have and keep their offices in such buildings at either the old or new county site as, in the judgment of the county authorities, may be best, until the new buildings are ready for occupancy.






Chapter 5 - Organization of County Government

Article 1.

§ 36-5-1.

Reserved.






Article 2 - County Governing Authorities

§ 36-5-20. Official names of county governing authorities

The words "Roads and Revenues" are stricken from the official names of all of the governing authorities of the counties of this state, so that the official names of the governing authorities of the counties will be changed from "Board of Commissioners of Roads and Revenues of County" and from the "Commissioner of Roads and Revenue of County" to "Board of Commissioners of County" and "Commissioner of County," respectively.



§ 36-5-21. Vacancy in office of county commissioner or other governing authority

(a) When a vacancy occurs in the office of a county governing authority in any county in which the local Act creating that governing authority for the county makes no provision for succession to fill the vacancy and the unexpired term of office exceeds six months in duration, it shall be the duty of the judge of the probate court of the county to call a special election to elect a successor and fill the vacancy in not less than 30 nor more than 60 days. The election shall be held as provided by Chapter 2 of Title 21, the "Georgia Election Code," and the cost of the election shall be defrayed by the proper county authorities. If the unexpired term to be filled is less than six months in duration and the local Act creating the governing authority makes no provision to fill the vacancy, the judge of the superior court of the county shall have the power to appoint a successor to fill the unexpired term.

(b) Unless otherwise provided by local law, when the office of any county commissioner is vacated for any reason and a special election is required to be called pursuant to subsection (a) of this Code section, the remaining members of the board of commissioners shall constitute the governing authority of the county during the interim period between the creation of the vacancy and the election and qualification of a successor to fill the vacancy pursuant to subsection (a) of this Code section, except that if as a result of that vacancy or any combination of such vacancies there is no longer any commissioner remaining in office to constitute the county governing authority, the judge of the probate court of the county shall serve as the county governing authority until the election and qualification under subsection (a) of this Code section of all successors to the vacated positions on the county governing authority.

(c) A judge of the probate court serving as the county governing authority pursuant to subsection (b) of this Code section shall receive for such service, in addition to any other compensation that judge is authorized by law to receive, an amount equal to the amount the chairman of the board of commissioners or the sole commissioner, as applicable, would have been authorized to receive for that period of service.



§ 36-5-22. County manager authorized

(a) The governing authority of any county of this state or the General Assembly may create in and for those counties in which it deems necessary or advisable the office of county manager and may vest in such office powers, duties, and responsibilities of an administrative nature. The qualifications, method of selection, appointment, compensation, tenure, and such other related matters pertaining to the office of county manager shall be provided for by the governing authority of the county.

(b) Nothing in this Code section shall pertain to consolidated governments which include all the area within any county.

(c) This Code section shall not apply to any county having a population of more than 500,000 according to the United States decennial census of 1990 or any future such census.



§ 36-5-22.1. Powers and duties; delegation

(a) The governing authority of each county has original and exclusive jurisdiction over the following subject matters:

(1) The directing and controlling of all the property of the county, according to law, as the governing authority deems expedient;

(2) The levying of a general tax for general county purposes and a special tax for particular county purposes;

(3) The establishing, altering, or abolishing of all roads, bridges, and ferries in conformity to law;

(4) Reserved;

(5) The filling of all vacancies in county offices unless some other body or official is empowered by law to so fill such vacancy;

(6) The examining, settling, and allowing of all claims against the county;

(7) The examining and auditing of the accounts of all officers having the care, management, keeping, collection, or disbursement of money belonging to the county or appropriated for its use and benefit and the settling of the same;

(8) The making of such rules and regulations for the support of the poor of the county, for the county police and patrol, for the promotion of health, and for quarantine as are authorized by law or not inconsistent therewith; and

(9) The regulating of peddling and fixing of the cost of licenses therefor.

(b) Nothing in this Code section shall be construed to prohibit a local law from delegating to a chairman or chief executive officer of a county governing authority jurisdiction over any subject matter provided for in subsection (a) of this Code section.



§ 36-5-23. Salary of county commissioner in counties having population of not less than 56,400 or more than 60,000

Reserved. Repealed by Ga. L. 2002, p. 1038, § 1, effective July 1, 2002.



§ 36-5-24. Definitions; compensation of members of county governing authorities

(a) As used in this Code section, the term:

(1) "County governing authority" means a governing authority as defined in paragraph (7) of Code Section 1-3-3 and an elected county chief executive officer.

(2) "Expenses in the nature of compensation" means any expense allowance or any form of payment or reimbursement of expenses other than reimbursement for expenses actually and necessarily incurred by members of a county governing authority.

(b) Unless otherwise provided by local law, the governing authority of each county is authorized to fix the salary, compensation, expenses, and expenses in the nature of compensation of the members of the governing authority subject to the following conditions:

(1) Any increase in salary, compensation, expenses, or expenses in the nature of compensation for members of a county governing authority shall not be effective until the first day of January of the year following the next general election held after the date on which the action to increase the compensation was taken;

(2) A county governing authority shall take no action to increase salary, compensation, expenses, or expenses in the nature of compensation until notice of intent to take such action and the fiscal impact of such action has been published in a newspaper designated as the legal organ of the county at least once a week for three consecutive weeks immediately preceding the meeting at which the action is taken; and

(3) Such action shall not be taken during the period of time beginning with the date that candidates for election as members of the county governing authority may first qualify as such candidates and ending with the first day of January following the date of qualification.

(c) Salary, compensation, expenses, and expenses in the nature of compensation paid to members of a county governing authority in accordance with applicable local or general salary laws in effect on January 1, 2001, and as subsequently amended, shall continue in full force and effect as compensation for such county officials unless such compensation is increased pursuant to subsection (b) of this Code section; and this Code section shall not affect the power of the General Assembly at any time by local or general law to increase or decrease any or all of such compensation or by local law to withdraw the authority otherwise granted to a county governing authority under this Code section.



§ 36-5-25. Salary of county commissioner in county administered by single commissioner

(a) In every county of this state in which the county government is administered by a single county commissioner, such county commissioner shall be entitled to receive a minimum annual salary equal in amount to the minimum annual salary provided for the sheriff of any such county pursuant to the provisions of subsection (a) of Code Section 15-16-20; provided, however, that a local law may provide for a greater annual salary than such minimum salary or may provide an expense allowance in addition to such minimum salary or in addition to such greater salary; provided, further, that any such county commissioner may by resolution elect to receive a salary of lesser amount which is provided by a local law.

(b) The provisions of subsection (a) of this Code section shall not affect any automobile allowance provided for any such county commissioner pursuant to local law.



§ 36-5-26. Authorization for service of process

A county governing authority shall have the power to authorize any of the officers, agents, and employees of the county to serve, in any manner prescribed by applicable law, any process, summons, notice, or order on all persons, as defined in Code Section 1-3-3 therein named, when:

(1) The paper to be served arises out of or relates to an activity or condition conducted or maintained by such person within the territorial jurisdiction of the county in violation of an applicable law or ordinance covering the following: public housing, building, electrical, plumbing, heating, ventilating, air-conditioning, air and water pollution control, solid waste management, and other technical or environmental codes; county business, occupation, and professional license tax ordinances; county privilege license or permit ordinances; or ordinances providing for the protection of facilities for the treatment or wholesale or retail distribution of water from tampering or theft which may arise either from a single isolated act or omission or from an activity or condition;

(2) The paper to be served originates in or is issued under the authority of the department or branch of county government employing such officer, agent, or employee; and

(3) Each and every day the condition is maintained or the activity is conducted is made a separate county offense by applicable law or ordinance.

Where any such paper names one or more persons who reside outside the territorial jurisdiction of the county, the several sheriffs, marshals, and constables of the several counties of this state are authorized and directed to serve any such paper and make appropriate return of such service by them, as other process is served and returned, on such named persons residing in their respective jurisdictions, upon receipt of a written request to make such service, for the fees allowed for service of process issued by the superior courts of this state.



§ 36-5-27. Compensation supplement with designation as a certified county commissioner

In addition to any other compensation to which a member of a county governing authority is entitled under general or local law, any such official who has been awarded a certificate from the University of Georgia, evidencing his or her successful completion of the voluntary course of training administered by the Carl Vinson Institute of Government resulting in designation as a certified county commissioner shall be entitled to a compensation supplement of $100.00 per month. With regard to members of the governing authority of a consolidated government, designation either as a certified county commissioner or a certified municipal official by the Carl Vinson Institute of Government shall be acceptable.



§ 36-5-28. Members of county governing authority to receive compensation increase when classified service employees receive increase; calculation; effective date

Whenever the state employees subject to compensation plans authorized and approved in accordance with Code Section 45-20-4 receive a cost-of-living increase or general performance based increase of a certain percentage or a certain amount, the compensation to which a member of a governing authority is entitled under general or local law shall be increased by the same percentage or same amount applicable to such state employees. If the cost-of-living increase or general performance based increase received by state employees is in different percentages or different amounts as to certain categories of employees, the amount to which a member of a county governing authority is entitled under general or local law shall be increased by a percentage or an amount not to exceed the average percentage or average amount of the general increase in salary granted to the state employees. The Office of Planning and Budget shall calculate the average percentage increase or average amount increase when necessary. The periodic changes in the amount to which a member of a county governing authority is entitled under general or local law shall become effective on the first day of January following the date that the cost-of-living increases or general performance based increases received by state employees become effective; provided, however, that if the cost-of-living increases received by state employees become effective on January 1, such periodic changes in the amount to which a member of a county governing authority is entitled under general or local law shall become effective on the same date that the cost-of-living increases or general performance based increases received by state employees become effective.



§ 36-5-29. Pay increases for certain members of county governing authorities

(a) Compensation to which a member of a county governing authority is entitled under general or local law, including amounts provided for in Code Sections 36-5-27 and 36-5-28 shall be increased by multiplying said amounts by the percentage which equals 2.5 percent times the number of completed, four-year terms of office served by such member of a county governing authority where such terms have been completed after December 31, 2004, effective the first day of January following the completion of each such period of service.

(b) For a member of a county governing authority elected to two-year terms of office or six-year terms of office, the percentage increase provided for in subsection (a) of this Code section shall be 1.25 percent times the number of completed two-year terms or 3.75 percent times the number of completed six-year terms as applicable.









Chapter 6 - County Treasurer

§ 36-6-1. Qualifications for office; election; commission; term; abolishment and fixing compensation of office by General Assembly

(a) No other conditions of eligibility are required for the office of county treasurer than those which apply to all other county officers, provided that no other county officer can also be county treasurer.

(b) County treasurers shall be elected and commissioned in the same manner and at the same time as clerks of the superior courts and shall hold their offices for terms of four years. The General Assembly, by local law, may abolish the office of county treasurer in any county and may fix the compensation of the county treasurer.



§ 36-6-2. Requirement of bond and oath

No appointment or election to the office of county treasurer is effective until bond and security is given and the oath of office is taken.



§ 36-6-3. Form of oath

In addition to the oath required of all public officers, before entering on the duties of their office, county treasurers must take the following oath:

"I, , do swear that I will faithfully collect, disburse, and account for all moneys or other effects of the county, and otherwise faithfully discharge all the duties required of me by law as county treasurer. So help me God."



§ 36-6-4. When bond to be given; form and amount

Within 30 days after his election or appointment, the county treasurer shall give a bond payable to the county governing authority with securities approved by such authority, in a sum which in its judgment will be ample to protect the county from any loss.



§ 36-6-5. Filing and recordation of oath and bond

(a) The oath of office of the county treasurer must be entered on the minutes of the county governing authority and filed in his office. His official bond must be filed and recorded in such office.

(b) When one or more sureties on the bond of the county treasurer own real estate in any county or counties other than the county in which the treasurer holds office, such bond, within 30 days after the execution thereof, shall be recorded in the county or counties wherein the real estate is situated, by the county governing authority, or such bond shall be recorded within 30 days after its execution by the authority in the book of record of bonds of county officers. After the treasurer's bond is accepted and recorded in the county in which the treasurer holds office, the county governing authority of such county shall forward the same to the county governing authority in each county in which any one or more sureties on the bond own any real estate; such county governing authority to whom the bond is sent shall record the same in accordance with this subsection.



§ 36-6-6. Recordation of bond to bind third parties; effect of recordation after 30 days

As against the interests of third parties acting in good faith and without notice who may have acquired a transfer or lien binding the real estate of any surety on the bond of any county treasurer situated in any county other than that in which the treasurer holds office, no such real estate of the surety shall be bound from the date of the bond unless the bond is recorded in the county. When the bond is recorded after 30 days, the real estate of the surety situated in any county other than that in which the treasurer holds office shall be bound only from the date on which the bond is recorded.



§ 36-6-7. Effect of Code Sections 36-6-5 and 36-6-6 on lien of bond

Nothing in Code Sections 36-6-5 and 36-6-6 shall be construed to affect the validity or force of the lien of any such bond from the date thereof as between the parties thereto.



§ 36-6-8. Time at which lien of bond arises

When any official bond is executed by any county treasurer or any person acting as such, the property of the treasurer or person acting as such, as well as the security or securities on the bond, shall be bound from the time of the execution thereof for the payment of any and all liability arising from the breach of the bond.



§ 36-6-9. Governor's directions relating to bond; payment of costs of transmitting and recording bond

It shall be the duty of the Governor to give written or printed directions to the county governing authority upon the requirements of Code Sections 36-6-5 through 36-6-7, as other instructions and directions are now given in reference to the bonds of county treasurers. The costs of transmitting and recording the bonds shall be paid by the county treasurer.



§ 36-6-10. Location of office

The county treasurer must keep his office at the county site or at some place within one mile of the courthouse.



§ 36-6-11. Books and stationery furnished by county

All books and stationery required by the county treasurer must be furnished at the expense of the county.



§ 36-6-12. Compensation and fees

County treasurers are entitled to receive the following fees:

(1) For receiving and paying out county funds:

(A) Two and one-half percent for receiving all sums up to $10,000.00.

(B) Two and one-half percent for paying out all sums up to $10,000.00.

(C) One and one-fourth percent for receiving the excess of any sum over $10,000.00.

(D) One and one-fourth percent for paying out the excess of any sum over $10,000.00.

(2) For making his returns to the grand jury, $1.00.

(3) For making his returns to the judge of the probate court, $1.00.

However, in no case shall the compensation of a county treasurer exceed the sum of $3,000.00 per annum, unless within the sole discretion of the proper governing authority of the county the compensation is increased to a sum not to exceed $3,600.00 per annum.



§ 36-6-13. Receipt of commission or fees in connection with certain road contracts; collection and disbursement of road contract funds

No county treasurer or other county official shall receive any commission on funds received or disbursed in connection with county contracts with the Department of Transportation for the construction or repair of roads; and this Code section and Code Sections 36-6-12 and 36-6-15 shall not apply to funds received or disbursed on such contracts. The funds received from county contracts with the Department of Transportation for the construction and repair of roads shall be collected by the county treasurer, in those counties having a county treasurer, and shall be disbursed by him without any commission or fee; in those counties having no county treasurer, the funds from these contracts shall be collected and disbursed by the usual officers without any commission or fee.



§ 36-6-14. Duties generally

It is the duty of the county treasurer:

(1) To collect diligently from all officers and others all moneys due the county;

(2) To examine the minutes and execution dockets of the different courts of the county, to demand and receive all moneys appearing to be due thereon, and to institute proceedings against defaulters;

(3) To pay without delay, when there are sufficient funds, all orders or other debts due, according to their dates; when there are not sufficient funds, payment shall be made as prescribed in Code Section 36-11-4;

(4) To take a receipt on each order when paid and carefully file it away;

(5) To keep a well-bound book in which shall be entered all receipts, stating when received, from whom, and on what account, and all amounts paid out, stating when paid, to whom, and on what account;

(6) To keep a well-bound book in which shall be entered a full description of all county orders or other forms of indebtedness, as they are presented;

(7) To record a copy of the orders of the county governing authority levying county taxes;

(8) To exhibit to the first grand jury at the first session of the superior court of each year a full statement of the condition of the county treasury up to that time;

(9) On the second Monday in January of each year, to file with the county governing authority a full statement of his account, accompanied by his vouchers for the preceding year, together with his estimate of the indebtedness of the county for the ensuing year and the means of providing therefor;

(10) To place his books and vouchers before the grand jury or the county governing authority for examination when called upon to do so;

(11) To appear before the county governing authority or the grand jury to render an account of his actings and doings as county treasurer; and

(12) To publish at the door of the courthouse and in a public newspaper, if there is one published in the county, a copy of his annual statement to the county governing authority.



§ 36-6-15. Collection and disbursal of funds generally

All county funds are to be paid to and disbursed by the county treasurer except such as may be specially excepted by law, which shall be collected and disbursed as specially directed.



§ 36-6-16. Deposits of county funds in designated depositories

The treasurers of the several counties are authorized to deposit the county funds which may come into their hands as county treasurers in any bank or banking institution which has been designated by law as a depository for the funds of the state.



§ 36-6-16.1. Deposit of funds held for benefit of third persons by officer of county or court in treasury of counties having population of 600,000 or more

(a) It shall be lawful in all counties of this state having a population of 600,000 or more according to the United States decennial census of 1990 or any future such census for any county officer and any officer of any court, including the superior court in such counties, having in his possession and custody any funds, including trust funds, held for the benefit of any third person or litigant or for any purpose or subject to the order of any court or other tribunal to deposit such funds for safekeeping in the treasury of the county and to accept therefor the receipt of the treasurer or other fiscal officer of such county.

(b) The original custodian of such fund before making any deposit may require the treasurer or other fiscal officer to execute in his favor a special bond in an amount not less than the aggregate of all funds so deposited and held by the treasurer or other fiscal officer, which bond with security approved by the superior court of such county shall be conditioned to repay or disburse all of such funds under proper legal authority. In lieu of other security on such bond, the treasurer or other fiscal officer may deposit in a safe place a bond of the United States Treasury in an amount not less than the aggregate of all deposits secured by such bond.

(c) The treasurer of any county or other fiscal officer charged with the custody of county funds may decline to accept funds from any officer or officer of the court for deposit and safekeeping when in the judgment of such treasurer or other fiscal officer the conditions imposed are burdensome or would cause hardship or financial loss.

(d) Any officer or officer of the court who deposits funds in his custody in the treasury of the county of such officer or officer of the court shall be relieved of personal responsibility for the safekeeping of such funds as may be entrusted to the treasury of the county under this Code section.

(e) This Code section shall not be interpreted to prevent or delay the direct payment into the county treasury of all funds belonging to such county and collected by or held by an officer or officer of the court, but all of same shall be deposited immediately in the county treasury without the requirement of any special bond.



§ 36-6-17. Furnishing of bonds by depositories selected by treasurer

Any depository of state funds selected by the county treasurer to be a depository of the county funds shall, in addition to the bond given to the state as security for the money of the state deposited in such bank, give to the county treasurer a bond in an amount sufficient to protect him from any loss, which bond shall be payable to him and shall be conditioned to account fully to him for all county moneys that may be deposited by him as county treasurer under the terms of this article.



§ 36-6-18. Arrangements for payment of interest on deposits; disposition of interest payments

The county treasurers are authorized to arrange with the bank to pay interest on the money deposited with the bank, but they are not required to do so. Any money received by them as interest must be paid by them into the treasury of the county.



§ 36-6-19. Disposition of books of treasurer when full

When the books of the county treasurer are full, they must be deposited, together with the vouchers and other files relating thereto, in the office of the county governing authority and shall be part of its records.



§ 36-6-20. Delivery of money, books, papers, and property to successor

Upon the resignation, expiration of the term, or removal from office of the county treasurer, he, or, if he is dead, his personal representative, must state his accounts and deliver all the money, books, papers, and property of the county to his successor, as do other officers. His successor must report the same immediately to the county governing authority.



§ 36-6-21. Final settlement of accounts

When the county treasurer or his personal representative has made a fair and full statement of all his accounts and liabilities as such, pursuant to Code Section 36-6-20, an exoneration of himself and his sureties, together with the details of such settlement, must be entered on the minutes of the county governing authority. It shall be final, except for fraud.



§ 36-6-22. Requirement of accountings by treasurer

It shall be the duty of the judge of the probate court or county governing authority to compel the treasurers of the county to come before the court or governing authority at such times as may be designated by the judge or governing authority, not less than twice in each year, to render an account of his official actings and doings respecting the county tax and funds and to make a full and complete exhibit of his books, vouchers, accounts, and all things pertaining to his office.



§ 36-6-23. Proceedings upon failure of treasurer to render accounting

The failure or refusal of any county treasurer to render the account and make the showing provided for by Code Section 36-6-22, after being notified to do so by the county governing authority, shall constitute malpractice in office. A conviction therefor shall subject the offender to removal from office. During the continuance of such failure or refusal after the notice aforesaid, the county governing authority shall suspend the treasurer from duty and shall appoint some fit and proper person to take charge of the county funds and perform the duties of his office until the question of his removal can be passed upon and decided by the proper tribunal. Proper bonds shall be taken from the person so appointed, as provided by law. The power given by this Code section and Code Section 36-6-22 to inquire into the affairs of the treasurer of the county and to suspend him from office in certain cases shall in no way affect the liability of the treasurer or that of the sureties on his bond.



§ 36-6-24. Removal of treasurer

County treasurers may be removed from office in the same manner as clerks of the superior courts may be removed.



§ 36-6-25. Filling of vacancies

Vacancies in the office of county treasurer shall be filled as are vacancies in other county offices.



§ 36-6-26. Bonds of persons appointed to fill vacancies

The amount of the bonds of appointees to fill vacancies shall be in the discretion of the county governing authority, taking into consideration the amount that may come into their hands, and shall be for double such amount.



§ 36-6-27. Execution against county treasurer for failure to pay over money

When the county treasurer at any time fails to pay any order which is entitled to payment, any other legal demand upon him, or any balance that is in his hands to his successor or to the person entitled to receive it, the county governing authority may issue execution against him and his sureties for the amount due, as against a defaulting tax collector.



§ 36-6-28. Purchase of county orders at less than full value or refusal to pay order

Any county treasurer who buys up any county orders or claims for less than their full par value, either by himself or by agents, directly or indirectly, pays for them in property at an estimated value above its true value, refuses to pay an order when he has funds to pay the same, or illegally postpones the payment of an order shall be guilty of a misdemeanor and shall be removed from office on complaint and proof being made to the county governing authority.






Chapter 7 - County Surveyor

§ 36-7-1. Requirement of county surveyor for each county; appointment of assistants or deputies

There must be one county surveyor for each county. The surveyor is empowered to appoint one or more assistants or deputies, for whose conduct he is responsible.



§ 36-7-2. Election, commissioning, qualification, and removal of county surveyor; qualifications

(a) County surveyors shall be elected, commissioned, qualified, and removed as are clerks of the superior courts and shall hold their offices for four years.

(b) (1) Every person holding the post of county surveyor must be a qualified surveyor, licensed by the State Board of Registration for Professional Engineers and Land Surveyors, and such person must have successfully passed the examination given by the board as a prerequisite to the granting of a license as a land surveyor; provided, however, that any person holding the position of county surveyor on March 7, 1966, whether elected or appointed, shall not be required to meet the qualifications enumerated in this subsection so long as such person remains in the position of county surveyor, whether reappointed or reelected to this position.

(2) Paragraph (1) of this subsection shall not apply to:

(A) Any county having a population of less than 17,000 inhabitants according to the United States decennial census of 1960 or any future such census; or

(B) Any person who was holding the position of county surveyor in such a county on January 1, 1977, and who has acted continuously as county surveyor since that date, for as long as such person remains in the position of county surveyor, notwithstanding the fact that the population of the county has grown to exceed 17,000.

(c) Notwithstanding the provisions of subsection (b) of this Code section or paragraph (3) of subsection (b) of Code Section 43-15-29, a county surveyor who is not licensed by the State Board of Registration for Professional Engineers and Land Surveyors shall only practice land surveying for the county and shall not engage in the private practice of professional land surveying; provided, however, that this subsection shall not apply to any county surveyor duly elected and holding office on June 30, 1986, so long as said person continues to hold the office of county surveyor; provided, however, that any county surveyor who has a minimum of four years of surveying experience shall be eligible to take the land surveyor examination and eligible for certification as a land surveyor.



§ 36-7-2.1. Abolishing elected office and authorizing appointment; qualifications of appointed surveyor

(a) The General Assembly may by local law abolish the office of elected county surveyor in any county of this state and authorize the governing authority of the county to appoint the county surveyor for such term of office as the General Assembly shall provide by said local law.

(b) A local law abolishing the office of elected county surveyor pursuant to the authority of this Code section shall comply with the provisions of Code Section 1-3-11 requiring referendum approval on abolishing certain offices, except that if the office of the elected county surveyor is vacant at the time of its abolishment or if the person holding the office was appointed to fill a vacancy pursuant to the provisions of Code Section 36-7-3, such office may be abolished at any time without the necessity of a referendum.

(c) A county surveyor appointed by a county governing authority pursuant to the authority of a local Act enacted pursuant to the provisions of this Code section shall possess the qualifications to hold office as a county surveyor specified by paragraph (1) of subsection (b) of Code Section 36-7-2 and shall carry out the duties of a county surveyor as provided in this chapter and other laws of this state.



§ 36-7-3. Procedure when election fails to fill office; procedure in event of vacancy

(a) Whenever an election fails to fill the office of county surveyor, the judge of the probate court shall appoint a person to serve as the county surveyor until a successor is duly elected in a special election which shall be held at the time of the next general election to serve out the remainder of the unexpired term of office.

(b) In the event that a vacancy occurs in the office of county surveyor, the judge of the probate court shall appoint a person to serve for the unexpired term of office and until his successor is duly elected and has qualified.



§ 36-7-4. Commissioning of surveyor

A county surveyor who derives his authority from appointment needs no commission beyond the order of the judge of the probate court entered on his minutes, of which appointment the Governor must be informed without delay.



§ 36-7-5. Oath of office; bond and security

In addition to the oath required of all public officers, the county surveyor must take the following oath before entering on the duties of his office:

"I, , swear that I will, to the best of my skill and knowledge, discharge the duties of surveyor of County and that I will not admeasure, survey, or lay out any land, in my capacity as such, or knowingly permit or cause it to be done, without a warrant first obtained for that purpose. So help me God."

At the same time, he shall give bond and security in the sum of $1,000.00.



§ 36-7-6. Oath of assistant; entry of appointment of assistant on minutes of probate court

When an assistant is appointed by the county surveyor, he must take the same oath the county surveyor takes. The fact of his appointment must, at the same time, be entered on the minutes of the judge of the probate court.



§ 36-7-7. Place of office

The county surveyor may keep his office at his place of abode, if within the limits of the county. The county shall not be required to furnish the county surveyor with an office or facilities.



§ 36-7-8. Duties of surveyor generally

It shall be the duty of the county surveyor:

(1) To observe punctually and carry into effect all such orders as he may receive from any officer who may lawfully command him;

(2) To partition lands, to make resurveys, to give plats of all surveys, and to administer all oaths required by law in such cases;

(3) To survey county lines and district lines and to make other surveys in which his county may be interested whenever required to do so by the county governing authority;

(4) To execute all surveys required by the rule or order of any court of competent jurisdiction; and

(5) To keep a well-bound book in which shall be entered plats of all surveys made by him with a minute of the names of the chainbearers, when executed, by whose order, and to whom the plat was delivered, if any. Such book shall belong to his office and shall be turned over to his successor; when full, it shall be deposited in the office of the county governing authority.



§ 36-7-9. Establishment of fees

(a) The county surveyor shall be allowed to establish a reasonable fee for each of the following acts:

(1) Surveying a town lot and returning a certificate thereof;

(2) Surveying a tract of land;

(3) Making a plat and recording, advertising, and transmitting the same to the Secretary of State's office;

(4) Making a resurvey of land by order of court;

(5) For every other survey, making and certifying a plat thereof and transmitting the same;

(6) Running lines between counties or districts or making new lines, per day, the county surveyor furnishing the chainbearer and provisions;

(7) Making a plat of homestead, affidavit, and return;

(8) Making each additional plat where there is more than one lot; and

(9) Making any other survey he may be called upon or required to perform.

The fee established by the county surveyor shall be reasonably equivalent to the same fee which would be charged if the survey had been conducted by a private surveyor.

(b) The county surveyor shall be allowed to contract for his services in the same manner as private surveyors, whenever he is called upon or required to make a survey for a private or a corporate benefit or by order of the county governing authority or by order of the court.



§ 36-7-10. Payment of fees generally

The fees for surveys made by the county surveyor for private or corporate benefit shall be paid by the person or corporation ordering the survey. The fees for surveys made by order of the county governing authority shall be paid out of county funds. The fees for surveys made by order of court, unless otherwise agreed upon, are to be taxed in the bill of costs and shall have the effect of a judgment lien upon the land surveyed, if not paid by the party bound for costs.



§ 36-7-11. Issuance of execution for fees

A county surveyor who makes a survey for a person who neglects to pay him may make oath before the judge of the probate court of his county of the performance of such service and its value. The judge of the probate court shall thereupon issue a fi. fa. in his name for the use of the surveyor, against the person defaulting. Such person may defend himself therefor in the same manner as persons against whom executions issue for detaining county funds.



§ 36-7-12. Surveys or plats deemed presumptive evidence of facts

Surveys or plats of lands within his county, made by the county surveyor under order of court and on notice to all the parties, signed by him officially, and stating the contents, courses, and distances of any land surveyed by him are presumptive evidence of the facts if all the requisites of the law touching such surveys and the reports thereof are complied with.



§ 36-7-13. Persons who may perform duties of office when there is no county surveyor; oath; liability

(a) When there is no county surveyor, any person who is a citizen of this state and who holds a current and valid certificate of registration as a land surveyor issued by the State Board of Registration for Professional Engineers and Land Surveyors may perform the duties of county surveyor, when specifically required or appointed to do so, if first sworn to do the same faithfully and impartially, to the best of his skill and knowledge.

(b) Persons performing such service are on the same footing as county surveyors as to the special service rendered and are personally liable as such surveyors are officially liable.



§ 36-7-14. Appointment of disinterested surveyor; oath

When any county surveyor is interested in any survey to be made, the judge of the superior court or the judge of the probate court of the county in which the land is located, upon the application of any party in interest, shall appoint a competent, disinterested surveyor or, in his discretion, may appoint the surveyor of any adjoining county to make the survey. If the surveyor appointed is not a county surveyor, before entering on the survey, he shall subscribe before some judicial officer of the county the oath required of county surveyors. The rights, powers, and duties of the surveyor so appointed shall be the same as those of the county surveyor. The return of the surveyor shall have the same force and effect as do other surveys.



§ 36-7-15. Removal of surveyor from office

The county surveyor, whether elected or appointed, may be removed by the judge of the probate court for want of capacity, in the same fashion as clerks of the superior courts are removed in the superior court. This cause of removal shall be in addition to the causes which apply to all public officers.



§ 36-7-16. Penalty for making false survey

Any county surveyor or other person acting as such who knowingly surveys nonvacant land as vacant land or makes any other false survey shall be guilty of a misdemeanor.






Chapter 8 - County Police

§ 36-8-1. Election or appointment of county police; qualifications

(a) The county governing authority shall have authority to elect or appoint such number of county police as in its discretion it deems proper, provided that the county governing authority complies with the provisions of this Code section. Any person elected or appointed to the county police shall possess the qualifications prescribed in Code Section 35-8-8.

(b) (1) Each county governing authority may authorize, through proper resolution or ordinance, the creation of a county police force. No resolution or ordinance adopted pursuant to this paragraph shall become effective until the governing authority of the county has submitted to the qualified electors of the county the question of whether the resolution or ordinance shall be approved or rejected. The county governing authority shall establish the date of the election in compliance with Code Section 21-2-540, which shall be not less than 30 days after the call of the election, and shall notify the county election superintendent of its decision as to the date. The election superintendent shall issue the call for the election and shall specify that the election shall be held on the date determined by the county governing authority. The election superintendent shall cause the date and purpose of the election to be published once a week for two weeks immediately preceding the date thereof in the official organ of the county. The ballot shall have written or printed thereon the following:

"( ) YES Shall the resolution or ordinance adopted by the governing

authority of ( Name of County ) to create a

( ) NO county police force be approved?"

(2) Those persons desiring to vote in favor of the creation of a county police force shall vote "Yes," and those persons opposed to the creation of a county police force shall vote "No." If more than one-half of the votes cast on the question are in favor of the creation of a county police force, then the county governing authority shall be authorized to create a county police force pursuant to the provisions of this chapter; otherwise, a county police force shall not be created. If the resolution or ordinance is rejected by the qualified electors, the question of the creation of a county police force may not again be submitted to the voters of the county within 48 months immediately following the month in which such election was held. The county election superintendent shall hold and conduct the election under the same rules and regulations as govern special elections, except as otherwise provided in paragraph (1) of this subsection. He shall canvass the returns and declare and certify the result of the election to the Secretary of State. The expense of any such election shall be borne by the county wherein the election was held.

(c) The provisions of subsection (b) shall not apply to any county which has created a county police force prior to January 1, 1992, which county police force remains in existence and operational.

(d) Any county police force created by a county governing authority between January 1, 1992, and February 25, 1992, shall be abolished no later than December 31, 1992, unless, prior to said latter date, a resolution or ordinance authorizing the creation of a county police force is adopted by the county governing authority and approved by the qualified electors of the county in a special election as provided in subsection (b) of this Code section.



§ 36-8-2. Terms of office; removal; authority to abolish county police force

The terms for which county police shall be elected or appointed shall be left to the discretion of the county governing authority. Such county police or any member thereof may be removed from office at any time, at the will of the county governing authority, with or without cause. A resolution or ordinance authorizing the creation of a county police force adopted by a county governing authority and approved by the qualified electors of the county in a special election as provided in subsection (b) of Code Section 36-8-1 shall not affect the power of the county governing authority to abolish a county police force at any time.



§ 36-8-3. Bonds and actions thereon

Upon the election of county police, each of them shall enter into a good and solvent bond, in a sum of not less than $1,000.00, to be fixed by the county governing authority, conditioned for the faithful performance of all their duties. Anyone injured or damaged by any one of such county police may bring an action upon his bond in his name or in the name of the county governing authority for his benefit or use.



§ 36-8-4. Establishment of salaries; payment; tax levy

The county governing authority shall fix the salaries of the county police, which salaries, together with the expense of maintaining the police, shall be paid out of the county treasury. The county governing authority is authorized to levy such tax as may be necessary to pay such salaries and expenses over and above the sums for which it is otherwise authorized to levy a tax.



§ 36-8-5. Powers of county police generally

Under the direction and control of the county governing authority, the county police shall have:

(1) The same power to make arrests and to execute and return criminal warrants and processes in the county of their election or appointment only, as sheriffs have; and

(2) All the powers of sheriffs as peace officers in the county of their election or appointment.



§ 36-8-6. Inspection of and reports on roads and bridges

Reserved. Repealed by Ga. L. 2005, p. 529, § 1/HB 557, effective May 1, 2005.



§ 36-8-7. Rules and regulations for conduct, management, and control of county police

Upon the election or appointment of county police, the county governing authority shall make rules and regulations for the conduct, management, and control of such county police and shall, from time to time, enlarge, modify, or change such rules and regulations as its discretion may dictate.






Chapter 9 - County Property Generally

§ 36-9-1. Vesting in county of title under conveyances for use of county

All deeds, conveyances, grants, or other instruments which have been or may be made to any officer or person for the use and benefit of any county shall vest in the county the title as fully as if made to the county by name.



§ 36-9-2. Control and disposal of county property generally

The county governing authority shall have the control of all property belonging to the county and may, by order entered on its minutes, direct the disposal of any real property which may lawfully be disposed of and make and execute good and sufficient title thereof on behalf of the county.



§ 36-9-2.1. Demolition of certain county courthouses

(a) Notwithstanding the provisions of Code Section 36-9-2, a county governing authority shall not have the authority to demolish or to provide for the demolition of a county courthouse which was constructed prior to January 1, 1905, and which is listed in the National Register of Historic Places unless the question of whether or not to demolish the courthouse is submitted to the qualified voters of the county for approval or rejection in a referendum called for such purpose.

(b) The ballot in the referendum required by subsection (a) of this Code section shall have written or printed thereon the words:

"( ) YES Shall the demolition of the ( Name of County ) courthouse, as

proposed by the governing authority of

( ) NO ( Name of County ), be approved?"

(c) A referendum held pursuant to this Code section shall be conducted only in conjunction with a general primary or general election and shall be conducted in accordance with the provisions of Chapter 2 of Title 21, the "Georgia Election Code."



§ 36-9-3. Sale or disposition of county real property generally; right of certain counties to make private sale; right of county to negotiate and consummate private sales of recreational set-asides

(a) (1) Except as otherwise provided in this Code section, the governing authority of any county disposing of any real property of such county shall make all such sales to the highest responsible bidder, either by sealed bids or by auction after due notice has been given. Any such county shall have the right to reject any and all bids or cancel any proposed sale. The governing authority of the county shall cause notice to be published once in the official legal organ of the county or in a newspaper of general circulation in the community, not less than 15 days nor more than 60 days preceding the day of the auction or, if the sale is by sealed bids, preceding the last day for the receipt of proposals. The legal notice shall include a legal description of the property to be sold. If the sale is by sealed bids, the notice shall also contain an invitation for proposals and shall state the conditions of the proposed sale, the address at which bid blanks and other written materials connected with the proposed sale may be obtained, and the date, time, and place for the opening of bids. If the sale is by auction, the notice shall also contain the conditions of the proposed sale and shall state the date, time, and place of the proposed sale. Bids received in connection with a sale by sealed bidding shall be opened in public at the time and place stated in the legal notice. A tabulation of all bids received shall be available for public inspection following the opening of all bids. All such bids shall be retained and kept available for public inspection for a period of not less than 60 days from the date on which such bids are opened.

(2) This subsection shall not apply to:

(A) Redemption of property held by any county under a tax deed; the granting of easements and rights of way; the sale, conveyance, or transfer of road rights of way; the sale, transfer, or conveyance to any other body politic; and any sale, transfer, or conveyance to a nonprofit corporation in order to effectuate a lease-purchase transaction pursuant to Code Section 36-60-13;

(B) Any option to sell or dispose of any real property belonging to any county of this state if that option was granted by said county prior to March 17, 1959;

(C) The sale of any real property belonging to any county in this state where the proper governing authority of the county advertised the property for ten consecutive days in the newspaper in which the sheriff's advertisements for the county are published, and where the sale was awarded thereafter to the highest and best bidder, in accordance with the terms of the advertisement, and an option given in accordance with the sale for the purchaser who had deposited a part of the purchase price to pay the balance within 365 days from the date of the execution of the option, where the sale was awarded and the option granted prior to May 1, 1961; or

(D) The exchange of real property belonging to any county in this state for other real property where the property so acquired by exchange shall be of equal or greater value than the property previously belonging to the county; provided, however, that within six weeks preceding the closing of any such proposed exchange of real property, a notice of the proposed exchange of real property shall be published in the official organ of the county once a week for four weeks. The value of both the property belonging to the county and that to be acquired through the exchange shall be determined by appraisals and the value so determined shall be approved by the proper authorities of said county.

(b) In any county of the state having a population of 550,000 or more according to the United States decennial census of 1980 or any future such census, where the governing authority thereof has established or constituted an advisory commission, board, or authority to study and make recommendations for the future development, use, and sale of county owned property, the governing authority of such county shall have the right, with the advice and approval of such commission, board, or authority, to negotiate and consummate a private sale of any county owned property, notwithstanding the provisions of subsection (a) of this Code section. Where there is no commission, board, or authority established in such county for the particular class or type of property, the governing authority of such county shall nevertheless have the right to negotiate a private sale of any county owned property with the advice and approval of the grand jury.

(c) (1) Any county governing authority and the governing authority of any consolidated government may sell, grant, lease, rent, convey, or transfer any real property owned by the county or consolidated government, including real property dedicated or used as a park or recreation area, to the local board of education or other public educational institution for use as a site for a public school or other educational purpose. Any county governing authority and the governing authority of any consolidated government may sell, grant, convey, or transfer to the local board of education or other public educational institution licenses, easements, or lesser interests in such real property owned by the county or the consolidated government, including real property dedicated or used as a park or recreation area for such purposes. A county governing authority and the governing authority of any consolidated government are authorized to exchange real property, including real property dedicated or used as a park or recreation area, with the local board of education or other public educational institution for other real property for such purposes. Such a sale, grant, lease, rental, conveyance, or transfer may be made by negotiation between the governing authority and local board of education or other public educational institution without advertisement, bidding, auction, notice, publication, or referendum. This subsection shall not be construed to abrogate or impair any reverter provision or other condition of a sale, grant, conveyance, or transfer of real property to a county governing authority or governing authority of a consolidated government.

(2) Prior to executing any sale, grant, lease, rental, conveyance, or transfer pursuant to the provisions of paragraph (1) of this subsection, the governing authority proposing such action shall hold a public hearing in the immediate vicinity of the affected property. Such hearing shall be advertised by posting conspicuous notice at the place of the hearing and at the affected property. The governing authority shall have at least one representative at the public hearing to receive the comments and concerns expressed and to report such comments and concerns to the governing authority.

(3) After the public hearing provided in paragraph (2) of this subsection but before the action proposed under paragraph (1) of this subsection, the governing authority proposing the action shall hold at least one meeting to discuss the transaction in light of the comments and concerns expressed at the public hearing.

(d) Notwithstanding subsection (a) of this Code section, where the governing authority has, prior to March 1, 1987, approved and recommended the sale or disposal of county owned real property containing an area of less than 20,000 square feet, the governing authority shall have the right to negotiate and consummate a private sale of such property, provided such sale is for at least the fair market value of the property. Notice of the intention of the county governing authority to make a private sale shall be published once a week for four weeks in the official organ of the county.

(e) Notwithstanding subsection (a) of this Code section, where the governing authority has prescribed a system of recreational set-asides where developers are required to set aside a certain amount of property in each new subdivision for recreational purposes and where those recreational set-asides have been conveyed to the county governing authority at no cost to the county, the county governing authority shall have the right to negotiate and consummate a private sale of such property to a homeowners' association representing the majority of property owners in the subdivision where the recreational set-aside property is located, provided that the use of the property shall be for recreational purposes for a period of not less than five years from the date of the sale. Notice of intention of the county governing authority to make a private sale shall be published once a week for four weeks in the official organ of the county.

(f) Notwithstanding any provision of this Code section to the contrary or any other provision of law or ordinance to the contrary, whenever any county determines that the establishment of a facility of the state or one of its authorities or other instrumentalities would be of benefit to the county, by way of providing activities in an area in need of redevelopment, by continuing or enhancing local employment opportunities, or by other means or in other ways, such county may sell or grant any of its real or personal property to the state or to any of its authorities or instrumentalities and, further, may sell or grant such lesser interests, rental agreements, licenses, easements, and other dispositions as it may determine necessary or convenient. These powers shall be cumulative of other powers and shall not be deemed to limit their exercise in any way.

(g) (1) As used in this subsection, the term "lake" means an impoundment of water in which at least 1,000 acres of land were to be submerged.

(2) Notwithstanding any provision of this Code section or any other law to the contrary, whenever any county has acquired property for the creation or development of a lake, including but not limited to property the acquisition of which was reasonably necessary or incidental to the creation or development of that lake, and the governing authority of such county thereafter determines that all of the property is no longer needed because of a decision by the county to not construct the lake, that county is authorized to dispose of such property or interest therein as provided in this subsection.

(3) (A) In disposing of property, as authorized under this subsection, the county shall notify the owner of such property at the time of its acquisition or, if the tract from which the county acquired its property has been subsequently sold, shall notify the owner of abutting land holding title through the owner from whom the county acquired its property. Any notice required pursuant to this subparagraph shall be in writing and delivered to the appropriate owner or by publication if such owner's address is unknown. Such owner shall have the right to acquire such property, as provided in this subsection.

(B) If the original owner of the property at the time of the county's acquisition of such property is deceased, the original owner's spouse, child, or grandchild shall have the first opportunity to purchase the property which the county is disposing of pursuant to this subsection; provided, however, the owner's child shall have such right only if the owner's spouse is deceased or has waived his or her right to purchase the property, and the owner's grandchild shall have such right only if both the owner's spouse and child either are deceased or have waived their right to buy the property. If the original owner's spouse is deceased and the original owner had more than one child or grandchild and such children or grandchildren have a right to purchase the property pursuant to this paragraph, then such children or grandchildren shall be entitled to purchase the property as tenants in common. The county shall place a notice of a sale proposed pursuant to this subparagraph once in the county legal organ. If after 45 days from the date of such publication the original owner's spouse, child, or grandchild has not come forward, or if the tract from which the county acquired its property has been subsequently sold, the county shall notify the owner of abutting land holding title through the owner from whom the county acquired its property as provided in subparagraph (A) of this paragraph. Publication pursuant to this subparagraph, if necessary, shall be in a newspaper of general circulation in the county where the property is located.

(4) When an entire parcel acquired by the county or any interest therein is being disposed of, it may be acquired under the right created in paragraph (3) of this subsection at such price as may be agreed upon, but in no event less than the price paid for its acquisition. When only remnants or portions of the original acquisition are being disposed of, they may be acquired for the market value thereof at the time the county decides the property is no longer needed.

(5) If the right of acquisition is not exercised within 60 days after due notice, the county shall proceed to sell such property as provided in subsection (a) of this Code section. The county shall thereupon have the right to reject any and all bids, in its discretion, to readvertise, or to abandon the sale.

(h) Notwithstanding any provision of this Code section or of any other law, ordinance, or resolution to the contrary, a county governing authority is authorized to sell and convey parcels of small or narrow strips of land, so shaped or so small as to be incapable of being used independently as zoned or under applicable subdivision or other development ordinances or land use plans, or as streets, whether owned in fee or used by easement, to abutting property owners where such sales and conveyances facilitate the enjoyment of the highest and best use of the abutting owner's property without first submitting the sale or conveyance to the process of an auction or the solicitation of sealed bids; provided, however, that each abutting property owner shall be notified of the availability of the property and shall have the opportunity to purchase said property under such terms and conditions as set out by ordinance.

(i) (1) As used in this subsection, the terms "conservation easement" and "holder" shall have the meanings as set forth in Code Section 44-10-2.

(2) Notwithstanding any provision of this Code section or of any other law, ordinance, or resolution to the contrary, whenever the governing authority of any county determines that the establishment of a conservation easement would be of benefit to the county and to its citizens by way of retaining or protecting natural, scenic, or open-space values of real property; assuring the availability of the property for agricultural, forest, recreational, or open-space use; protecting natural resources; maintaining or enhancing air or water quality; or preserving the historical, architectural, archeological, or cultural aspects of the property, such governing authority may sell or grant to any holder a conservation easement over any of its real property, including but not limited to any of its real property set aside for use as a park. These powers shall be cumulative of other powers and shall not be deemed to limit their exercise in any way; provided, however, that a conservation easement shall not be created, granted, or otherwise conveyed for the purpose of preventing, frustrating, or interfering with the exercise of the power of eminent domain by any public utility or other entity authorized to exercise the power of eminent domain.



§ 36-9-4. Maintenance of insurance on books of laws and court reports

The officer having charge of the financial affairs of each county shall keep insured, at a fair valuation against loss by fire, all volumes of the public laws and decisions of the Supreme Court and the Court of Appeals which have been furnished to the judge of the probate court and the clerk of the superior court of his county. Such policies of insurance shall be in the name of the county. The premiums therefor shall be paid out of the funds of the county. In the event of any loss or damage by fire, the county governing authority shall proceed to collect the amount of loss on the policy; when so collected, the proceeds thereof shall be used in supplying new books of the kind lost or injured, insofar as the proceeds may be sufficient to do so.



§ 36-9-5. Erection, repair, and furnishing of county buildings; storage of county documents

(a) It is the duty of the county governing authorities to erect or repair, when necessary, their respective courthouses and jails and all other necessary county buildings and to furnish each with all the furniture necessary for the different rooms, offices, or cells.

(b) The county buildings shall be erected and kept in order and repaired at the expense of the county under the direction of the county governing authority which is authorized to make all necessary contracts for that purpose.

(c) (1) As used in this subsection, the term "county document" means:

(A) Records documenting property rights, deeds, and wills; and

(B) Tax records documenting ownership of property and the latest valuations of property.

(2) A county officer, the county board of tax assessors, or any other officer of the county having the responsibility or custody of any county documents set forth in paragraph (1) of this subsection shall, at night or when the county office is closed, keep such county documents:

(A) In a fireproof safe or vault;

(B) In fireproof cabinets;

(C) On microfilm, pursuant to the standards set forth in Article 6 of Chapter 18 of Title 50, only if a security copy has been sent to the Georgia State Archives;

(D) At a location not more than 100 miles from the county in a data storage and retrieval facility approved by the county governing authority within the State of Georgia which is in a building or facility which is in compliance with the fire safety standards applicable to archives and record centers as established by the National Fire Protection Association in Standard No. 232, as such standard was adopted on August 11, 1995. If documents are stored outside the county where the documents were created, the government entity shall bear all costs of transporting such documents back to the county of origin for purposes of responding to requests under Article 4 of Chapter 18 of Title 50, relating to inspections of public records. Such documents shall be made available to the requester; or

(E) On any other electronic imaging medium that facilitates retrieval of such documents via electronic means, provided that such medium enables conversion of such documents to future electronic imaging technologies and provided that such custodian creates a daily computer-based backup of all archival documents stored on such medium.

(3) It is the duty of the county governing authorities to furnish the necessary fireproof equipment, microfilming equipment and supplies, or some other safe facility for such county documents.

(4) On and after January 1, 1985, county documents shall be stored only in accordance with the provisions of this subsection. The local fire marshal in each county shall monitor the various county offices in the county to assure compliance with the provisions of this subsection.



§ 36-9-6. Courthouse rooms to be used by county officers

The county governing authority shall designate the rooms in the courthouse to be occupied by each of the county officers and enter the same on its minutes, which it may change from time to time as convenience may require.



§ 36-9-7. Furnishing of supplies for county offices

It shall be the duty of the county governing authority to furnish fuel, lights, furniture, stationery, records, and office supplies in general for the different county offices of the county, at the expense of the county, provided that this Code section shall apply only to the offices of the officers in the courthouse in the county.



§ 36-9-8. Protection of county property by sheriff

The public grounds and other county property are placed in the keeping of the sheriff of the county, subject to the order of the county governing authority; and it is his or her duty to preserve them from injury or waste and to prevent intrusions upon them.



§ 36-9-9. Construction of county jails

The county jails hereafter constructed shall be of sufficient size and strength to contain and keep securely the prisoners who may be confined therein and shall contain at least two apartments, one for males and one for females, which are properly ventilated so as to secure the health of those confined therein.



§ 36-9-10. Inspection of county buildings, property, and records by grand jury

Reserved. Repealed by Ga. L. 1994, p. 607, § 12, effective July 1, 1994.



§ 36-9-11. Destruction or damaging of any county building or its appurtenances or furniture

Any person who designedly destroys, injures, or defaces any public building or its appurtenances or furniture or uses the same for an indecent purpose shall be liable for the damages and shall be guilty of a misdemeanor.






Chapter 10 - Public Works Contracts

§ 36-10-1. Contracts to be in writing and entered on minutes

All contracts entered into by the county governing authority with other persons in behalf of the county shall be in writing and entered on its minutes.



§ 36-10-2. Letting of contracts for public works

Reserved. Repealed by Ga. L. 2000, p. 498, § 2, effective April 20, 2000.



§ 36-10-2.1. Letting by counties with population of 800,000 or more

In any county of this state having a population of 800,000 or more according to the United States decennial census of 2000 or any future such census, contracts for building or repairing any courthouse or other public building, jail, bridge, causeway, or other public works or public property shall be let to the lowest responsible bidder, but the governing authority of any such county shall have the right to reject any or all bids for any such contract. The governing authority of any such county, in considering whether a bidder is responsible, may consider the bidder's quality of work, general reputation in the community, financial responsibility, previous employment on public works, and compliance with a minority business enterprise participation plan or making a good faith effort to comply with the goals of such a plan.



§ 36-10-2.2. Letting by certain counties with population of more than 150,000

In any county having a population of more than 150,000 in any metropolitan statistical area having a population of not less than 260,000 nor more than 360,000 according to the United States decennial census of 1980 or any future such census, contracts for building or repairing any courthouse or other public building, jail, bridge, causeway, or other public works or public property shall be let to the lowest responsible bidder, but the governing authority of any such county shall have the right to reject any or all bids for any such contract. The governing authority of any such county, in considering whether a bidder is responsible, may consider the bidder's quality of work, general reputation in the community, financial responsibility, previous employment on public works, and compliance with a minority business enterprise participation plan or making a good faith effort to comply with the goals of such a plan.



§§ 36-10-3 through 36-10-5.

Reserved. Repealed by Ga. L. 2000, p. 498, § 2, effective April 20, 2000.






Chapter 11 - Claims Against Counties

§ 36-11-1. Time for presentation of claims

All claims against counties must be presented within 12 months after they accrue or become payable or the same are barred, provided that minors or other persons laboring under disabilities shall be allowed 12 months after the removal of the disability to present their claims.



§ 36-11-2. Audit and registration of claims against county; issuance of order on treasurer for claim; specification of fund on which order drawn

Except where otherwise provided by law, each county governing authority shall audit all claims against its respective county. Every such claim, or such part as may be allowed, must be registered. The county governing authority or its clerk must give the claimant an order on the treasurer for the same; in the order, it shall specifically designate upon what particular fund such order is drawn, out of which payment is to be made.



§ 36-11-3. When orders to be paid; registration of orders issued

No order shall be paid until after five days from its date and delivery, unless otherwise specially ordered. In the meantime, the county governing authority may furnish the county treasurer with a full statement of all orders issued, which shall be immediately registered by him; when so registered, such orders shall be paid according to law, without further notice to the treasurer previous to the time of payment.



§ 36-11-4. Order in which county debts paid

(a) When there are enough funds to pay all outstanding orders and other forms of indebtedness due which the treasurer is authorized to pay, such debts may be paid indiscriminately without regard to their dates. When there are enough funds to pay all forms of indebtedness dated prior to some particular date, all such forms of indebtedness may likewise be paid indiscriminately. When there are insufficient funds to pay all forms of indebtedness of equal degree, they shall be paid ratably. Under all other circumstances, debts should be paid in the order of their dates.

(b) If any person holding county orders fails to present them by December 1 to the county treasurer for payment, such orders shall be postponed in favor of all orders which were so presented and were not paid for want of funds.



§ 36-11-5. Interest on orders presented and not paid

(a) On December 1 of each year, the county treasurer and the county governing authority shall together make an entry of all orders entitled to payment which were not so presented for payment and what orders not of equal dignity have been paid instead, in whole or in part, and what other orders are entitled to payment before such nonpresented orders. Persons holding such orders who present them without receiving payment before such day may have the treasurer annually mark thereon "Presented," the day of presentation, and that they were not paid for want of funds. Such county orders, when legally issued and duly presented, as provided in this Code section, and not paid for want of funds, shall bear interest at such rate as may be prescribed by the county governing authority, by resolution duly adopted and entered upon the minutes of the county governing authority, which rate of interest shall in no event be more than 7 percent per annum from date of entry of presentation and nonpayment for want of funds. The rate so fixed shall be plainly written or printed upon the face of the order. However, interest shall not be paid on such warrant or warrants after July 1 following the year in which they were presented unless the warrant or warrants are again presented and payment is refused for want of funds. The treasurer or keeper of county funds shall endorse on the warrant the words "Presented for payment; no funds on hand with which to pay same. This the day of , ."

(b) Any county order issued by any county governing authority shall bear interest at the rate specified by resolution at the time of the issuance of the order, as provided in this Code section. The rate of interest which the warrant shall thereafter bear shall not be changed or affected by any subsequent resolution or change of rate of interest that may be adopted thereafter by the county governing authority; rather the warrant shall bear the rate of interest written or printed upon the face of the order and established by the county governing authority at the time of the issuance thereof.



§ 36-11-6. Negotiability of county orders

All county orders are transferable by delivery or endorsement; and the endorser shall be liable according to the terms of his endorsement, as in commercial paper, provided that no transfer can take place so as to prevent a treasurer from setting off any sum that the payee may owe the county at the date of the order.



§ 36-11-7. Satisfaction of judgment against county

The private property of the citizens of a county shall not be bound by any judgment obtained against the county. Such judgment, if binding, shall be satisfied from money raised by lawful taxation.






Chapter 12 - Supervision and Support of Paupers

§ 36-12-1. General supervision of paupers

The general supervision of all paupers is vested in the county governing authority.



§ 36-12-2. Eligibility for benefits

No person who is able to maintain himself by labor or who has sufficient means shall be entitled to the benefits of the provision for the poor. In cases where women are unable to maintain themselves and the helpless children they may have, they may be aided to the extent required in the furnishing of food, clothing, or shelter.



§ 36-12-3. Duty of relatives to support paupers generally; right of county to recover from relatives for provisions furnished

The father, mother, or child of any pauper contemplated by Code Section 36-12-2, if sufficiently able, shall support the pauper. Any county having provided for such pauper upon the failure of such relatives to do so may bring an action against such relatives of full age and recover for the provisions so furnished. The certificate of the judge of the probate court that the person was poor and was unable to sustain himself and that he was maintained at the expense of the county shall be presumptive evidence of such maintenance and the costs thereof.



§ 36-12-4. Liability of person sending pauper to county for support purposes

Any inhabitant of any county, city, town, or village in or out of this state who sends a pauper to some county in this state by paying the expense of his transportation or otherwise has him removed for the purpose of burdening some other community shall be personally liable for the support of the pauper in the county where he locates. If the person who transports a pauper is insolvent or does not respond to such demand from any cause, the county from which the transportation took place shall be liable.



§ 36-12-5. Interment or cremation of deceased indigents

(a) Whenever any person dies in this state and the decedent, his or her family, and his or her immediate kindred are indigent and unable to provide for the decedent's decent interment or cremation, the governing authority of the county wherein the death occurs shall make available from county funds a sum sufficient to provide a decent interment or cremation of the deceased indigent person or to reimburse such person as may have expended the cost thereof voluntarily, the exact amount thereof to be determined by the governing authority of the county but shall not exceed the lesser of the actual costs of interment or cremation.

(b) The Department of Corrections is authorized to reimburse the governing authority of the county where expenditures have been made in accordance with this Code section for the burial or cremation of any inmate under the authority, jurisdiction, or control of the Department of Corrections; but in no case shall the governing authority of the county be entitled to reimbursement where the decedent was in the custody of a county correctional institution or other county correctional facility.






Chapter 13 - Building, Electrical, and Other Codes

§ 36-13-1. Creation, adoption, amendment, and repeal of codes

The county governing authority in this state is authorized to make, adopt, amend, and repeal building, housing, electrical, plumbing, gas, and other similar codes relating to the construction, livability, sanitation, erection, equipment, alteration, repair, occupancy, or removal of buildings and structures located outside of the corporate limits of any municipality in the county.



§ 36-13-2. Matters which may be covered by county codes

The codes authorized in Code Section 36-13-1 may embrace such matters as the preparation and submission of plans and specifications; issuance of permits; standards governing the kind, quality, and performance of materials, equipment, and workmanship; establishment of fire zones; fireproofing; means of egress and ingress; floor area per occupant; and sanitary facilities and usage proceedings in connection with unsafe, unsanitary, or inadequate structures. The enumeration in this Code section shall not be construed as being exclusive.



§ 36-13-3. Adoption of codes by reference to national or regional codes

The codes authorized in Code Section 36-13-1 may be adopted by reference to national or regional codes.



§ 36-13-4. Contracts with other political subdivisions to issue building permits and enforce codes

The county governing authority is permitted to contract with municipalities and other political subdivisions of the state possessing the authority to issue building permits and to enforce building, electrical, plumbing, gas, housing, and other similar codes, in order to administer efficiently the powers granted under this chapter.



§ 36-13-5. Appointment of inspectors and assistants

The county governing authority shall have the authority to appoint building, electrical, plumbing, gas, and housing inspectors for its county and to appoint such other assistants as the authority may deem necessary.



§ 36-13-5.1. Issuance of citations for violation in certain counties; jurisdiction; warrant for arrest for failure to appear in response to citation

In all counties of this state having a population of 550,000 or more according to the United States decennial census of 1970 or any future such census, any employee who is authorized to enforce any county code, ordinance, regulation, rule, or other order, including such related ordinances, codes, and regulations as drainage regulations, soil erosion and sedimentation control regulations, subdivision and zoning regulations, water and sewer regulations, and any other land development or construction regulations of such county, shall have the authority to issue citations to any person who shall violate any such county code, ordinance, regulation, or order which shall be in effect in such counties. Such citations shall command the appearance of such person at a designated regular session of a court in such county having the jurisdiction of a commitment court throughout the entire county. At such time and place such court shall act as a court of inquiry with all the powers and authorities as specified in Code Section 17-8-5. In the event that any such person shall fail to appear in response to a citation, a warrant shall be issued for the arrest of such person for violation of such county code, ordinance, regulation, rule, or order without the necessity of any further action.



§ 36-13-6. Promulgation of rules and regulations concerning permits and inspections; establishment of fees or charges

The county governing authority shall have the authority to make rules and regulations concerning permits for and inspections of construction equipment and the alteration, repair, or removal of buildings, signs, and other structures outside the corporate limits of municipalities located in its county. It may prescribe fees or charges for permits and inspections, which fees shall be fixed and charged by the governing authority and shall be paid to the county treasurer by the applicant for such permits or inspections.



§ 36-13-7. Areas to which codes, rules, and regulations may be made applicable

The county governing authority shall have the authority to make such codes, rules, and regulations as are permitted under this chapter for:

(1) The entire unincorporated area of the county;

(2) Any militia district within the unincorporated area of the county;

(3) Any land lot;

(4) Any land and water areas 500 feet wide on either side of any state or county highway or any section of such highway within the unincorporated area of the county;

(5) Any land or water areas 500 feet wide on either side of any water line of the stream or water reservoir or section thereof within the unincorporated area of the county; or

(6) Any portion of the unincorporated area of the county lying within a specified distance of the boundaries of a municipality in the county.



§ 36-13-8. Notice and hearing prior to enactment of codes, rules, or regulations

Before enacting any of the codes, rules, or regulations permitted in this chapter, the county governing authority shall hold a public hearing thereon. At least 15 days' notice of the time and place of the hearing shall be published in a newspaper of general circulation in the county.



§ 36-13-9. Appropriation and expenditure of funds

The county governing authorities are authorized to appropriate and expend funds for the purposes of this chapter.



§ 36-13-10. Remedies for actual or proposed violations of codes, rules, or regulations

When any violation of any of the codes, rules, and regulations which are adopted by the county governing authority under this chapter is or is proposed to be committed, the inspectors appointed under this chapter, the county attorney, some other appropriate authority of the county, or any adjacent or neighboring property owner who would be damaged by the violation, in addition to other remedies, may institute injunction, mandamus, or other appropriate action or proceeding to prevent, correct, or abate the violation or threatened violation.



§ 36-13-11. Compliance as prerequisite to issuance of permit; failure to secure required permit

Full compliance with all rules, regulations, and requirements set up under this chapter shall be a prerequisite to issuance of any permit. Failure to secure such permit as is required is declared to be a misdemeanor.



§ 36-13-12. Criminal penalty for violations of codes, rules, or regulations

The violation of any of the codes, rules, and regulations adopted by the county governing authority under this chapter is declared to be a misdemeanor. Any person violating any such codes, rules, and regulations shall be guilty of a misdemeanor. Each and every day such violation continues shall be deemed a separate offense.






Chapter 14 - County Bridges

§ 36-14-1. Erection of bridges across navigable streams

The consent of the state is given to and authority is vested in the county governing authority to erect bridges across the navigable streams that lie wholly within the state, whenever in the judgment of the county governing authority the public interest may be subserved thereby, upon its compliance with the law of Congress requiring the approval of the secretary of transportation and the chief of engineers of the United States, as embodied in the statutes of the United States passed by the Fifty-fifth Congress and approved March 3, 1899.



§ 36-14-2. Building and maintaining bridges over rivers bordering adjacent states

Counties lying adjacent to any river on the border or forming the boundary between this state and another shall have the same power, acting by and through the proper county authorities, to build and maintain bridges over such river as the counties now have to build and maintain bridges over streams lying wholly within their borders, provided that this power shall not be exercised except to cooperate with the proper authorities of the adjacent state in building and maintaining such bridges, on the principle that each state is to build simultaneously from its own bank to the middle of the river and afterwards to maintain and keep up the part of the bridge which it has built; and provided, further, that no bridge shall be erected under this Code section at any point where the river exceeds, at low-water mark, 2,000 feet in breadth.



§ 36-14-3. Contracts with federal government for bridges across streams bordering land ceded to United States

(a) The county governing authority may contract and pay out of the funds of the county such sums of money as it deems equitable and just to the authorities of the United States for the county's fair proportion of the cost of building any bridge which it deems necessary to erect across any stream dividing the county or some part thereof from lands over which the jurisdiction has been ceded to the government of the United States for any purpose, provided that it shall thereafter be the duty of the authorities of the United States to keep such bridges in repair, to renew them as often as may be necessary, and to keep them open for the free and uninterrupted travel of the public.

(b) The United States is vested with full and complete jurisdiction over grounds necessary for the erection of piers and approaches to such bridges on each side of such streams, so far as may be necessary for the erection, repair, and protection of the bridges and approaches.






Chapter 15 - County Law Library

§ 36-15-1. Board of trustees created in each county; composition; chairperson; quorum

There is created in each county in this state a board to be known as the board of trustees of the county law library, hereafter referred to as the board. The board shall consist of the chief judge of the superior court of the circuit in which the county is located; the judge of the probate court; the senior judge of the state court, if any; the district attorney of the circuit in which the county is located; a solicitor-general of the state court, if any; the clerk of the superior court; and two practicing attorneys of the county. The practicing attorneys shall be selected by the other trustees and shall serve at their pleasure. All of the trustees shall serve without pay. The chief judge of the superior court shall be chairperson of the board. A majority of the members of the board shall constitute a quorum for the purpose of transacting all business that may come before the board.



§ 36-15-2. Secretary-treasurer of board; designation and compensation of librarian

(a) There is created an office to be known as secretary-treasurer of the board of trustees of the county law library in each county. The secretary-treasurer shall be selected and appointed by the board and shall serve at the pleasure of the board. The board may appoint one of its own members as secretary-treasurer or, in its discretion, may designate some other person to act as secretary-treasurer of the board. The secretary-treasurer of the board shall perform the duties provided for the treasurer in this chapter.

(b) The board of trustees may designate the judge of the probate court or a deputy clerk of the superior court of each county to act as librarian; any such official shall not receive any additional compensation for the performance of such duties. The board, however, in its discretion, may designate some other person to act as librarian and shall fix the compensation for such person.



§ 36-15-3. Bond of secretary-treasurer

The secretary-treasurer of the board shall give a good and sufficient surety bond, payable to the county, in such an amount as may be determined by the board, to account faithfully for all funds received and disbursed by him. The premium on the bond shall be paid out of the county law library fund.



§ 36-15-4. Powers and duties of board of trustees generally

The board of trustees is given the following powers and duties:

(1) To provide for the collection of all money provided for in this chapter;

(2) To select the books, reports, texts, and periodicals;

(3) To make all necessary rules and regulations governing the use of the library;

(4) To keep records of all its meetings and proceedings;

(5) To exercise all other powers necessary for the proper administration of this chapter; and

(6) To enter into agreements with the boards of trustees of other county law libraries within the same judicial circuit for the purpose of pooling funds to purchase books, reports, texts, and periodicals and to purchase or lease computer related research equipment and programs; to provide for the joint use of such books, reports, texts, periodicals, and computer related research equipment and programs within the same judicial circuit; and to provide where said books, reports, texts, periodicals, and computer related research equipment and programs may be maintained.



§ 36-15-5. Control, deposit, and investment of funds

The board shall have control of the funds provided for in this chapter. All funds received shall be deposited in a special account to be known as the county law library fund. The board shall have authority to expend the funds in accordance with this chapter and to invest any of the funds so received in any investments which are legal investments for fiduciaries in this state.



§ 36-15-6. Receipt and investment of money and property

The board may take, by gift, grant, devise, or bequest, any money, real or personal property, or other thing of value and may hold or invest the same for the uses and purposes of the library.



§ 36-15-7. Use of funds

(a) The money paid into the hands of the treasurer of the board of trustees of the county law library shall be used for the purchase of law books, reports, texts, periodicals, supplies, desks, and equipment and for the maintenance, upkeep, and operation of the law library, including the services of a librarian and, within the discretion of the board of trustees, payment for purchases made by a county's superior court, state court, probate court, magistrate court, or juvenile court, and for the purchase or leasing of computer related legal research equipment and programs, and, at the discretion of the county governing authority, for the establishment and maintenance of the codification of county ordinances. However, the amount transferred to the county governing authority for codification pursuant to this subsection shall not exceed the cost of establishing or maintaining the codification.

(b) In addition to the uses specified in subsection (a) of this Code section, the board of trustees of a county law library shall be authorized to use funds to establish a law library or libraries for the judges of the superior courts of the judicial circuit and for the judges of the state court in which the county lies. A request for the establishment of one or more such libraries shall be made to the board of trustees by the chief judge of the judicial circuit with the assent of a majority of the superior court judges of the circuit or by the chief judge of the state court of the county with the assent of a majority of the state court judges of the county. Additionally, the probate judge, chief magistrate, presiding juvenile court judge, or any chief judge of any county court may make a similar request. It shall be in the discretion of the board of trustees of each county whether to grant such a request. Any one or more county boards of trustees in the judicial circuit may participate in the establishment of the law library or libraries and, for the purpose of such participation, may enter into agreements regarding the proportional share of expenditures to be borne by each county board of trustees. Purchases made from county law library funds under this subsection shall not duplicate the law books and materials supplied to each judge by the state or by other sources. Such purchases shall become the property of the judge who requested the purchase and shall be passed on to his or her successor in office.

(c) In the event the board of trustees determines in its discretion that it has excess funds, such funds as may be designated by the board of trustees shall be disbursed by the board of trustees to charitable tax-exempt organizations which provide civil legal representation for low-income people; used to purchase software, equipment, fixtures, or furnishings for any office related to county judicial facilities or services, including, but not limited to, courtrooms and jury rooms; or turned over to the county commissioners and used by the county commissioners for the purchase of software, equipment, fixtures, or furnishings for the courthouse.

(d) Except as provided in subsection (b) of this Code section, all law books, reports, texts, and periodicals purchased by the use of gifts and from the funds of the county law library shall become the property of the county.



§ 36-15-8. Furnishing of space and utilities by county governing authority

The county governing authority shall furnish necessary space, offices, lights, heat, and water for the maintenance of the county law library.



§ 36-15-9. Collection of additional costs in court cases; amount; determination of need as prerequisite to collection; collection in certain criminal cases

(a) For the purpose of providing funds for those uses specified in Code Section 36-15-7, a sum not to exceed $5.00, in addition to all other legal costs, may be charged and collected in each action or case, either civil or criminal, including, without limiting the generality of the foregoing, all adoptions, certiorari, applications by personal representatives for leave to sell or reinvest, trade name registrations, applications for change of name, and all other proceedings of civil or criminal or quasi-criminal nature, filed in the superior, state, probate, and any other courts of record, except county recorders' courts or municipal courts. The amount of such additional costs to be charged and collected, if any, in each such case shall be fixed by the chief judge of the superior court of the circuit in which such county is located. Such additional costs shall not be charged and collected unless the chief judge first determines that a need exists for a law library in the county. The clerk of each and every such court in such counties in which such a law library is established shall collect such fees and remit the same to the treasurer of the board of trustees of the county law library of the county in which the case was brought, on the first day of each month. Where fees collected by the treasurer have been allocated for the purpose of establishing or maintaining the codification of county ordinances, the allocated amount shall in turn be remitted by the treasurer to the county governing authority for said purpose on a monthly basis or as otherwise agreed by the treasurer and the county governing authority. The county ordinance code provided for in subsection (a) of Code Section 36-15-7 shall be maintained by the county governing authority. When the costs in criminal cases are not collected, the cost provided in this Code section shall be paid from the fine and bond forfeiture fund of the court in which the case is filed, before any other disbursement or distribution of such fines or forfeitures is made.

(a.1) In any county having a population of more than 550,000 according to the United States decennial census of 1980 or any future such census, the power and authority provided in subsection (a) of this Code section for the chief judge shall be exercised by the superior court judge who has the most service as a superior court judge.

(b) A case, within the meaning of subsection (a) of this Code section, shall mean and be construed as any matter which is docketed upon the official dockets of the enumerated courts and to which a number is assigned, whether such matter is contested or not.

(c) Reserved.

(d) Notwithstanding that provision of subsection (a) of this Code section which excepts recorders' courts from the requirement of charging and collecting the additional costs provided for by said subsection (a), said subsection (a) and subsection (b) of this Code section shall be applicable to the recorder's court of each county of this state having a population of not less than 200,000 nor more than 275,000 according to the United States decennial census of 1980 or any future such census.

(e) Notwithstanding that provision of subsection (a) of this Code section which excepts county recorders' courts and municipal courts from the requirement of charging and collecting the additional costs provided for by that subsection (a), subsections (a) and (b) of this Code section shall apply to any municipal court of a municipality if the governing authority thereof, by ordinance or resolutions, approves the charging and collecting of such costs pursuant to subsections (a) and (b) of this Code section.

(f) Reserved.

(g) In counties where a law library authorized by this chapter has not been established, upon request of the county governing authority, the chief judge of a circuit shall direct that the fees authorized by this Code section be charged and collected for the purpose of the establishment and maintenance of the codification of county ordinances. However, the amount transferred to the county governing authority pursuant to this subsection shall not exceed the cost of establishing or maintaining the codification. The clerk of each and every court in such counties in which costs are collected for the purpose of carrying out the provisions of this subsection shall remit the same to the county governing authority on the first day of each month. The county ordinance code provided for in this subsection shall be maintained by the county governing authority. When the costs in criminal cases are not collected, the cost provided in this Code section shall be paid from the fine and bond forfeiture fund of the court in which the case is filed before any other disbursement or distribution of such fines or forfeitures is made.



§ 36-15-10. Prior actions, decisions, contracts, and purchases of boards prior to March 19, 1971, ratified

All actions, decisions, contracts, and purchases made by any board of trustees of a county law library or any other person charged with the responsibility of operating or maintaining a county law library under any law of this state enacted prior to March 19, 1971, are ratified.



§ 36-15-11. Receipt and disbursement of funds by counties having population of 950,000 or more

Notwithstanding any other provision of this chapter, in all counties of this state having a population of 950,000 or more according to the United States decennial census of 1980 or any future such census, all funds collected by reason of this chapter shall be paid into the general treasury of such county, to be used for lawful purposes of the courts of the county, including the maintenance of a county law library; and there shall be no county law library fund. All disbursements for the purposes of this chapter shall be in accordance with the budget procedures which may be established in such counties. In such counties there shall be no treasurer of the board of trustees. The county governing authorities of such counties shall report to the board of trustees, not later than January 15 of each year, the amount of money collected in the preceding calendar year by the assessment of such fees as are provided in this chapter.



§ 36-15-12. Applicability to city court of city having population of 300,000 or more

Notwithstanding any other provision of this chapter, this chapter shall not apply to a city court, which is authorized to try state traffic offenses, of any city of this state having a population of 300,000 or more according to the United States decennial census of 1980 or any future such census.



§ 36-15-13. Annual audit required

Each board created pursuant to this chapter shall, at the end of each fiscal year for the preceding year, have an annual audit of its financial affairs, books, and accounts performed by the county accountant as employed pursuant to Code Section 36-1-10; the internal auditor employed by the governing authority of the county, if such internal auditor is a certified public accountant; or a certified public accountant. The determination of the performance of such audit by the county accountant, the internal auditor, or a certified public accountant shall be made by the board. Such audit shall be conducted in accordance with generally accepted accounting principles, including, but not limited to, a report on whether the control, deposit, and investment of funds, the receipt and investment of money and property, and the use of funds by such board have been conducted as provided for under this chapter. A copy of such audit shall be made available to the governing authority of the county and shall be a public document.






Chapter 16 - County Historical Container

§ 36-16-1. Furnishing of historical container

The county governing authority shall furnish, purchase, or cause to be furnished or purchased a suitable filing case or other container to be placed in the office of the judge of the probate court of the county and labeled "Historical."



§ 36-16-2. Receipt of historical data for preservation in container

The judge of the probate court of the county shall be required to receive from any responsible citizen or citizens any data of a historical nature and place the same on file in the historical container provided for in Code Section 36-16-1, for safe preservation and historical reference. The matter to be entered for preservation must be of general interest and not of a personal nature; it may include records, proceedings, or minutes of any religious body or organization; school records not otherwise preserved; records of civic, patriotic, or fraternal organizations; and records of purely community affairs when of such nature as to be of general interest and not otherwise recorded by court procedure.



§ 36-16-3. Determination of admissibility of documents submitted for filing; deposit of documents relating to soldiers and widows

The judge of the probate court and the county board of education are made the sole judges of the admissibility of any matter or document which may be submitted to the judge of the probate court for filing, should any question arise as to the historical value of such matter or document so submitted; and the judge of the probate court and the board of education sitting in regular session shall have authority to accept or reject any matter so submitted, provided that the judge of the probate court shall be required to deposit in the historical container all documents in his office pertaining to records of Confederate soldiers and widows of such soldiers, as well as soldiers and their surviving spouses of all other wars of our nation, a record of which he may have in his office, and to make proper notations thereof in the book of record.



§ 36-16-4. Maintenance of record and index; fee for filing of documents

The judge of the probate court shall be required to keep a suitable record and index in a book prepared for that purpose of all matter placed in the historical container, with notations as to the nature of the matter on file, by whom, and when placed on file. He shall be entitled to a fee of 25 cent(s) , payable by the person filing such historical matter, for each article or document so deposited by such person for preservation with him, provided that the county historian may submit documents for preservation without payment of a fee to the judge of the probate court.



§ 36-16-5. Applicability of chapter

This chapter shall not become operative in any county of this state until it has been adopted and recommended by a majority vote of two successive regular grand juries of the county.






Chapter 17 - Grants of State Funds to Counties

Article 1 - Grants for Public Purposes Based Upon Road Mileage

§ 36-17-1. Legislative purpose and intent

It is declared to be the purpose and intent of the General Assembly that state funds be made available to the governing authorities of the counties of this state to be expended for any public purposes.



§ 36-17-2. Computation of individual county grants

To the extent that funds are made available by the budget authorities pursuant to the general appropriations Acts or any other laws for the purposes set out in Code Section 36-17-1, except for the grants to counties which are appropriated as a part of the appropriation to the Department of Transportation designated "For grants to counties for aid in county road construction and maintenance," the Office of the State Treasurer is authorized and directed to grant such funds to the counties of this state in the same proportion which the total public road mileage of each county bears to the total public road mileage in the state, as such mileage information is furnished by the Department of Transportation. The computation of individual county grants, as provided for in this Code section, shall be prepared and certified by the state treasurer, who shall make such payments.



§ 36-17-3. Disbursement and expenditure of funds

Funds distributed under this article by the Office of the State Treasurer shall be paid to the counties in the name of the county treasurer or other fiscal authority authorized to receive county funds. Such funds shall be expended by the county only for the purposes prescribed in Code Section 36-17-1.






Article 2 - Grants to Counties for County Roads and Maintenance

§ 36-17-20. Authorization of grants

Pursuant to the authority granted to the General Assembly in Article III, Section IX, Paragraph II(c) of the Constitution of Georgia and in order to provide for a more effective management and fiscal administration of the state and pursuant to Article III, Section IX, Paragraph VI(b) of the Constitution of Georgia, in order to provide funds to counties to aid in the construction and maintenance of county roads and, in addition to funds provided pursuant to other laws, there may be allotted to each county annually for county road construction and maintenance certain grants as provided in Code Sections 36-17-21 and 36-17-22.



§ 36-17-21. Allocation of funds; grant of tax credit to homesteads as prerequisite to receipt of funds; use of surplus funds

(a) In any year in which the General Assembly appropriates by line item, and with reference to this Code section, funds necessary to provide grants to counties to aid in the construction and maintenance of county roads, such grants shall be allotted to each county pro rata according to each county's share of the total number of homesteads in the state for the immediately preceding year. For purposes of this Code section and Code Section 36-17-22, the term "homestead" shall mean and include all that tangible property upon which an ad valorem property tax homestead exemption was claimed and allowed.

(b) In order to provide better fiscal management, the funds provided pursuant to this Code section are intended to be utilized for the relief of ad valorem taxation on tangible property. No county shall be entitled to receive any of the funds provided for in this Code section unless and until a credit against county ad valorem property taxes levied and expended by the county governing authority is granted by the governing authority of the county to each homestead located within the county. Each credit shall equal an amount computed as follows: the amount of the grant allotted, pursuant to this Code section, to the county to aid in the construction and maintenance of county roads, divided by the number of homesteads in the county.

(c) No credit granted pursuant to this Code section shall exceed one-half of the credit recipient's total tax liability for county ad valorem property taxes levied and expended by the county governing authority.

(d) If a surplus remains from the funds allotted to such county by this Code section after complying with this Code section, such remaining funds shall be deemed appropriated and allotted to the county under Code Section 36-17-22.



§ 36-17-22. Allocation of funds; grant of credit on certain tangible property taxes as prerequisite to receipt of funds

(a) In any year in which the General Assembly appropriates by line item, and with reference to this Code section, funds necessary to provide grants to counties to aid in the construction and maintenance of county roads, such grants shall be allotted to each county pro rata according to each county's share of the total number of homesteads in the state for the immediately preceding year.

(b) In order to provide better fiscal management, the funds provided pursuant to this Code section are intended to be utilized for the relief of ad valorem taxation on tangible property. No county shall be entitled to receive any of the funds provided for in this Code section unless and until a credit against county ad valorem property taxes levied and expended by the county governing authority is granted by the governing authority of the county to all eligible tangible property, as defined in subsection (c) of this Code section, except motor vehicles and trailers, located within the county. Each credit shall equal an amount computed as follows: a pro rata share of the sum of the grant allotted, pursuant to this Code section, to the county to aid in the construction and maintenance of county roads and the surplus, if any, from the funds allotted to such county by subsection (a) of Code Section 36-17-21, after compliance by the county with the provisions of subsection (b) of Code Section 36-17-21.

(c) As used in this Code section, the term "eligible tangible property" means all tangible property except that tangible property required to be returned to and assessed by the state revenue commissioner pursuant to statutes passed by the General Assembly under the authority of Article VII, Section I, Paragraph III of the Constitution of Georgia.



§ 36-17-23. Limits on granting of credits; claim and certification of credits by taxpayer; recovery of credits erroneously or illegally granted; payment of tax liability prerequisite to credit

(a) No credit or combination of credits granted pursuant to this article shall exceed the lesser of (1) $1,000.00 or (2) the credit recipient's total tax liability for county ad valorem property taxes levied and expended by the county governing authority. No credit authorized by such Code sections shall be granted unless the taxpayer claims his entitlement to such credit and certifies that the sum of all such credits so claimed by him does not exceed $1,000.00. The state revenue commissioner shall provide by regulation for the forms and procedures by which taxpayers shall claim credits and certify the sum thereof. The governing authorities of the various counties shall make available to the taxing authorities of such counties funds sufficient to defray the administrative costs of this article. Any person who, with intent to receive credit not authorized by this article, claims a credit to which he is not lawfully entitled or falsely certifies the sum of credits claimed by him shall be guilty of a misdemeanor. Any credit erroneously or illegally granted, whether due to negligence or any other cause, shall be recoverable by the county granting such credit in the same fashion as any other delinquent property tax.

(b) No credit authorized under this article shall be granted to any taxpayer unless the taxpayer pays his then current tax liability for county ad valorem property taxes levied and expended by the county governing authority on or before the date such liability becomes due. However, in order to comply with this subsection, the governing authority of any county may, by appropriate resolution, extend the date that such tax liability becomes due.



§ 36-17-24. Credits and surplus to be shown on tax bills; disbursal of funds on certification of state revenue commissioner

The taxing authority of each county receiving funds pursuant to this article shall show in a prominent manner on the tax bill of each ad valorem taxpayer the dollar amount of credit against ad valorem property taxes which the taxpayer is receiving as a result of the funds allocated and shall show that such credit is a result of the passage of such Code sections by the General Assembly. Each such tax bill shall also show in a prominent manner the amount of any surplus, from the funds allotted to the county by such Code sections, after compliance by the county with subsection (b) of Code Section 36-17-21 and subsection (b) of Code Section 36-17-22, retained by the governing authority of the county. The form of the notice shall be as prescribed by the state revenue commissioner, who shall determine and certify to the appropriate state fiscal officer the amount of funds to which each county is entitled pursuant to this article. The determination of the state revenue commissioner shall be final and the appropriate state fiscal officer shall disburse the funds pursuant to the certification.



§ 36-17-25. Administration of article by state revenue commissioner; promulgation of rules and regulations

It shall be the duty of the state revenue commissioner to administer this article. The commissioner shall have the authority to promulgate such rules and regulations as he may deem necessary for the effective administration of this article.









Chapter 18 - Regulation of Cable Television Systems

§ 36-18-1. "Cable television system" defined

As used in this chapter, the term "cable television system" means a nonbroadcast facility consisting of a set of transmission paths and associated generation, reception, transmission, and control equipment, under common ownership and control, that distributes or is designed to distribute to subscribers the signals of one or more television broadcast stations and programs received via satellite, microwave, video tape, or video discs or produced by the franchised cable system.



§ 36-18-2. Powers of governing authorities

The governing authority of each county in this state is authorized to limit the operation of cable television systems within its territorial limits, except as limited by Code Section 36-18-3, to operators licensed and franchised by the county; to grant, in its sole discretion, one or more franchise licenses for the operation of cable television systems within the territorial limits of that county, except as limited by Code Section 36-18-3; and to regulate by ordinance or resolution the operation of cable television systems licensed and franchised by that county. The governing authority of each such county, in connection with the grant of such franchises, is further authorized to charge franchise fees to cable television systems for the right to operate the systems within the unincorporated areas of the county and within any incorporated areas which are subject to the limitation contained in Code Section 36-18-3. Cable television system franchise fees shall be negotiated between each county and each franchisee, in an amount not to exceed that amount authorized under applicable federal law and regulations.



§ 36-18-3. Restriction on authority of counties and municipalities to regulate

A county shall neither grant a franchise nor collect a franchise fee for the operation of cable television systems within the corporate limits of any municipality except by agreement with the municipality. A municipality shall neither grant a franchise nor collect a franchise fee for the operation of cable television systems within the unincorporated area of a county except by agreement with the county.



§ 36-18-4. Intent and construction of chapter

It is the intent of this chapter to confirm expressly the authority of counties to grant franchises for, and to regulate by ordinance or resolution, cable television systems within their territorial limits, except as limited by Code Section 36-18-3. Nothing in this chapter shall be construed to impair any cable television system franchise license lawfully issued by a county or municipality prior to April 9, 1981; and any such license shall be entitled to the benefits of this chapter.



§ 36-18-5. Applicability of chapter

This chapter shall not apply to any cable television system owned or operated by a city, a county, or a school system as to operations within the geographical area of such city, county, or school system.






Chapter 19 - Immunity From Antitrust Liability



Chapter 20 - County Leadership Training

§ 36-20-1. Short title

This chapter shall be known and may be cited as the "Georgia County Leadership Act."



§ 36-20-2. Legislative findings and intent

The General Assembly finds and declares that it is in the best interests of the citizens of this state to require newly elected members of a county governing authority, prior to taking office, to attend a course of training and education on matters pertaining to the administration and operation of county government. The purpose of such course shall be to instruct such individuals in the powers, duties, and responsibilities of their positions of public trust.



§ 36-20-3. Definitions

As used in this chapter, the term:

(1) "Academy" means the Georgia County Leadership Academy.

(2) "Board" means the Board of the Georgia County Leadership Academy.

(3) "County governing authority" means the governing authority as defined in paragraph (7) of Code Section 1-3-3 and an elected chief executive officer of a county.

(4) "State" means the State of Georgia and any department, board, bureau, commission, or other agency thereof.



§ 36-20-4. Training of elected members of county governing authority

(a) All persons elected as members of a county governing authority who were not serving as members of a county governing authority on July 1, 1990, shall enroll in, attend, and satisfactorily complete a course of training and education of at least 18 hours on matters pertaining to the administration and operations of county governments. Such course of training and education shall include, but not be limited to, orientation in local government finance and budgeting; methods of taxation; planning; public works and utilities; parks and recreation; environmental management; public safety, health, and welfare; personnel management; responsiveness to the community; the ethics, duties, and responsibilities of members of a county governing authority or a chief executive officer; and such other matters as may be deemed necessary and appropriate by the academy.

(b) All expenses incurred by a newly elected member of a county governing authority related to the course of training and education authorized and required by subsection (a) of this Code section, including the reasonable costs of housing, travel, and meals, shall be paid from public funds appropriated for such purposes. All expenses not paid for by state funds shall be paid from county funds by the county governing authority whose newly elected member or members shall attend such course.



§ 36-20-5. Georgia County Leadership Academy

(a) There is created and established the Georgia County Leadership Academy. Except as otherwise provided in Code Section 36-20-4, all costs of operating and conducting the academy shall be paid for from public funds appropriated for such purposes.

(b) The academy shall have the power, duty, and authority to design, implement, and administer the course of training and education required by Code Section 36-20-4.

(c) The initial course of training and education required by Code Section 36-20-4 shall be conducted by the academy on the Tuesday after the first Monday in November of 1990 and completed before January 1, 1991. Subsequent courses shall be conducted by the academy biennially between the Tuesday after the first Monday in November and before January 1 of the following year or as otherwise changed by general law. The academy shall have sole responsibility for determining the exact date or dates the course of training and education shall be conducted.

(d) The academy shall establish guidelines and procedures to permit any person elected or appointed as a member of a county governing authority after January 1 of a calendar year or any person who is unable to attend or complete the course of training and education when offered by the academy due to medical disability, providential cause, or any other reason deemed sufficient by the academy, to comply with the requirements of Code Section 36-20-4.

(e) The academy shall perform such other duties and have such other powers and authority as may be necessary and proper or as prescribed by general law.



§ 36-20-6. Board supervision of Georgia County Leadership Academy

(a) The academy shall be under the direction and supervision of the board of the Georgia County Leadership Academy. The board shall have the power and duty to organize, administer, control, oversee, and advise the academy so that the academy is operated in accordance with the provisions of this article.

(b) The academy is assigned to the Department of Community Affairs for administrative purposes only, as prescribed in Code Section 50-4-3.



§ 36-20-7. Membership of board

The board shall consist of seven members and shall be composed of the commissioner of the Department of Community Affairs, the director of the Carl Vinson Institute of Government of the University of Georgia, the administrator of Governmental Training of the Carl Vinson Institute of Government of the University of Georgia, the president of the Association County Commissioners of Georgia, the executive director of the Association County Commissioners of Georgia, and two members appointed by the Governor. Members of the board appointed by the Governor shall serve for four-year terms.



§ 36-20-8. Acceptance by board of federal, state, or local appropriations, grants, or contributions; authority to enter into contracts, leases, or agreements

(a) The board may accept appropriations, grants, gifts, donations, or contributions from the federal government; the state government; any county, municipal, or local government; any board, bureau, commission, agency, or establishment of any such government; any other organization, firm, or corporation, public or private; and any individual or groups of individuals in furtherance of the services, purposes, duties, responsibilities, or functions vested in the board and academy.

(b) The board is authorized to make such contracts, leases, or agreements as may be necessary and convenient to carry out the duties and purposes for which the board is created. The board is authorized to enter into contracts, leases, or agreements with any person, firm, or corporation, public or private, upon such terms and for such purposes as may be deemed advisable by the board.



§ 36-20-9. Report on accomplishments of academy

On or before February 1 of each year, the director of the Carl Vinson Institute of Government, on behalf of the board, shall make a report to the Governor, the chairman of the Senate State and Local Governmental Operations Committee, and the chairman of the State Planning and Community Affairs Committee of the House of Representatives. The report shall include a summary of the accomplishments of the academy during the preceding calendar year, including, but not limited to, the total number of members of a county governing authority who attended the course of training and education offered by the academy; an outline of the academy's programs for the current calendar year; an evaluation of the programs and services offered by the academy; and recommendations, if any, for legislation as may be necessary to improve the programs and services offered by the academy.






Chapter 21 - Group Health Benefits Program

§ 36-21-1. Legislative intent

It is declared to be the intent of the General Assembly that a method be provided whereby counties and certain other entities of this state may, in the discretion of their respective governing bodies, provide group health and other employee benefits to their employees through a common administrative and investment system. Such a system based on joint participation will permit counties and other entities, regardless of size, to provide certain benefits to their employees, will reduce overall administrative costs which might be prohibitive if undertaken individually, and will make possible better investment opportunities. It is intended that this chapter be liberally construed to effectuate this intent.



§ 36-21-2. Definitions

As used in this chapter, the term:

(1) "Benefit system" or "system" means the plan or plans of employee benefits offered and administered pursuant to this chapter.

(2) "Board" means the board of directors of the ACCG Group Health Benefits Program, Inc.

(3) "Contract" means a contract executed pursuant to this chapter between the board and a county.

(4) "Corporation" means the ACCG Group Health Benefits Program, Inc., a corporation established under Chapter 3 of Title 14, the "Georgia Nonprofit Corporation Code," created to provide benefits pursuant to this chapter.

(5) "County" means the group health benefits program operated by the corporation; the Association County Commissioners of Georgia and any affiliate; any Georgia county government; any consolidated city-county government; or any public authority, commission, board, or similar body created or activated by an Act of the General Assembly or by resolution or ordinance of the county governing authority, individually or jointly with any other political subdivision or subdivisions of the State of Georgia, pursuant to the Constitution or an Act of the General Assembly and which carries out its function on a county-wide basis, a multicounty basis, or wholly within the unincorporated area of a county.

(6) "Employee" means any salaried or hourly rated person employed by a county. Notwithstanding any laws to the contrary, the term also includes any appointed or elected member of the governing authority of a county, the chief legal officer and any associate legal officer, and any other elected or appointed county official.

(7) "Employee benefits" means group health benefits, group short-term disability benefits, group death benefits, group accidental death and dismemberment benefits, and such other benefits as from time to time the board may deem advisable.

(8) "Member county" means a county which has contracted to become a member of the benefit system as provided for in this chapter.



§ 36-21-3. Corporation governed by a board of directors; powers, duties, and operations; bond; administrative expenses

(a) Any county in this state may enter into a contract with the board for the purpose of providing employee benefits to its employees.

(b) The corporation shall be governed by a board of directors, which shall be appointed and shall serve in accordance with the bylaws of the corporation. The board shall be authorized to operate and administer the benefit system in accordance with its bylaws and such other rules and regulations as may be established by the board as necessary or desirable for the administration of the benefit system.

(c) The board shall maintain a fidelity bond, and errors and omissions coverage or other appropriate liability insurance, in an amount deemed sufficient by the board.

(d) The administrative expenses of the board, including all operational expenses, fees, compensation, and other costs, shall be paid from funds held by it and may be chargeable by it to either principal or income or both, as determined by it, as of any valuation date. Further, the board shall have the authority to allocate expenses among member counties on the basis of costs.



§ 36-21-4. Annual audits

The benefit system authorized under this chapter shall have an annual audit of its books and accounts performed by a certified public accountant. Such audit shall be conducted in accordance with generally accepted accounting principles. A copy of such audit shall be made available to member counties.



§ 36-21-5. Establishment of benefit plans

(a) (1) The board has the power to establish one or more plans which may be adopted by any county that meets the criteria established by the board. The employees to be covered, the benefits to be provided, and the terms and conditions for benefits shall be provided in the plan. A county is empowered to adopt such a plan by ordinance and to execute an agreement with the board to provide employee benefits as provided in the plan. The agreement and plan entered into by each member county may constitute a separate plan, unless the contract between the board and one or more counties specifically provides that funds of the counties are to be pooled and treated as a single plan. A plan providing employee benefits may provide for the method of funding such benefits through the use of insurance, self-funding, or otherwise.

(2) Any agreement between the board and a county which provides for self-funded benefits shall contain a provision that such benefits are to be provided, to the extent fixed in the plan, by the county and that the corporation does not guarantee the benefits.

(b) The board is authorized to specify in the plan reasonable employee classifications.

(c) Counties are authorized to appropriate funds to provide the benefits specified in such plan and to pay their portion of the administrative costs of the board in administering the system. Each county is authorized to pay the total contribution on behalf of its employees or to provide that a portion be deducted from the salaries of participating employees.

(d) Contributions paid by a county shall be paid from county funds which are on hand or which will be collected in the year the contribution is made and shall not be deemed to create a debt of the county.



§ 36-21-6. Investment of funds

The board is authorized to invest and reinvest funds held by it, in accordance with the bylaws of the corporation, in any investments which are legal investments for domestic insurance companies under the laws of this state or in any investments authorized for trustees of private employee benefit plans by the federal Employees Retirement Income Security Act of 1974, as amended.



§ 36-21-7. Funds not subject to process, levy, or attachment; nonassignability

Funds held by the board of trustees or for its account shall not be subject to process, levy, or attachment; nor shall benefits arising under this chapter or any contract pursuant to this chapter be assignable unless otherwise specifically permitted under the plan of benefits.



§ 36-21-8. Chapter exempt from regulation under Title 33

The provision of employee benefits pursuant to this chapter shall not be subject to regulation under Title 33.



§ 36-21-9. Tax-exempt status

The employee benefit system shall be exempt from state and local taxes and fees.



§ 36-21-10. State debt not created

Nothing in this chapter shall create a debt of the State of Georgia.






Chapter 22 - Land Conservation






Provisions Applicable to Municipal Corporations Only

Chapter 30 - General Provisions

§ 36-30-1. Meaning of terms "city," "town," "municipality," or "village."

Wherever the words "city," "town," "municipality," or "village" appear in the statutory laws of this state, such words shall be construed as synonymous, and the General Assembly so declares this to be its intention in the use of these words; such words shall be held to mean a municipal corporation as defined by statutory law and judicial interpretation.



§ 36-30-2. Management and disposition of property

The council or other governing body of a municipal corporation has discretion in the management and disposition of its property. Where such discretion is exercised in good faith, equity will not interfere therewith.



§ 36-30-3. Ordinances of a council not to bind succeeding councils; exceptions

(a) One council may not, by an ordinance, bind itself or its successors so as to prevent free legislation in matters of municipal government.

(b) The governing authorities of municipal corporations having a population of not less than 100,000 and not more than 135,000 according to the United States decennial census of 1970 or any future such census may on behalf of such municipal corporations enter into contracts with respect to the ownership, maintenance, construction, or reconstruction of street overpasses and underpasses of railroad properties which shall be binding upon such authorities and successors. Contracts executed by the governing authorities of such municipal corporations prior to December 31, 1977, with respect to the ownership, maintenance, construction, or reconstruction of street overpasses and underpasses of railroad properties are ratified and confirmed.

(c) (1) The governing authorities of municipal corporations having a population of not less than 350,000 according to the United States decennial census of 1980 or any future such census may, on behalf of such municipal corporations, authorize the mayor to enter into contracts with private or public entities not involving the incurring of indebtedness by such municipal corporations or security for indebtedness of such private and public entities for periods not exceeding 50 years and for a valuable consideration, which contracts shall be binding on such municipal corporations and on such authorities and successors, with respect to the leasing, subleasing, maintenance, or management of property for retail facilities, restaurants, or office or other commercial use, or for residential use, or with respect to property or facilities used for nonprofit museum purposes, which property or facilities are located in its downtown development area, as defined in paragraph (3) of Code Section 36-42-3; and to authorize the mayor to include in any such contracts for use of property which is located in a downtown development area and is in or contiguous to an urban redevelopment area established pursuant to Chapter 61 of this title or to enter into amendments to any such existing or future contracts for use of property which is located in such areas in order to include terms and conditions which provide for renewals or extensions of the term of such contracts for a period of time not to exceed an additional 50 years. The limitation involving the incurring of indebtedness by such municipal corporations or security for indebtedness of such private and public entities shall not apply to contracts for the use of property for nonprofit museum purposes, nor shall such limitation apply to contracts for the leasing, subleasing, maintenance, or management of property or facilities which, in addition to being located in a downtown development area, are also located in or contiguous to an urban redevelopment area established pursuant to Chapter 61 of this title, the "Urban Redevelopment Law."

(2) The governing authorities of any municipal corporation in this state having a population of 350,000 or more according to the United States decennial census of 1980 or any future such census may authorize the mayor to execute contracts on behalf of such municipal corporation for periods not exceeding 50 years and for valuable consideration with public or private entities to support certificates of participation in a principal amount of not more than $100 million, which contracts shall be for the development, construction, leasing, subleasing, maintenance, or management of property or facilities used for criminal justice purposes and located within the downtown development area of such municipal corporation as defined in paragraph (3) of Code Section 36-42-3 and shall be binding on such municipal corporation and such authorities and their successors.

(d) The governing authority of any municipal corporation in this state may authorize the execution of one or more contracts which specify the rates, fees, or other charges which will be charged and collected by the municipal corporation for electric, natural gas, or water utility services to be provided by the municipal corporation to one or more of its utility customers. Nothing in this subsection, however, shall be construed to grant to any municipal governing authority the right or power to specify the rates, fees, or charges to be collected for electric, natural gas, or water utility services provided by a local authority, as defined in subsection (a) of Code Section 36-80-17, where the right or power to specify such rates, fees, or charges is otherwise vested by local constitutional amendment, general statute, or local law in the governing body of such local authority. Any such contract shall be subject to the following conditions and limitations:

(1) No such contract shall be for a term in excess of ten years;

(2) Any such contract which is for a term in excess of two years shall include commercially reasonable provisions under which the rates, fees, or other charges shall be adjusted with respect to inflationary or deflationary factors affecting the provision of the utility service in question; and

(3) Any such contract shall include commercially reasonable provisions relieving the municipal corporation from its obligations under the contract in the event that the municipal corporation's ability to comply with the contract is impaired by war, natural disaster, catastrophe, or any other emergency creating conditions under which the municipal corporation's compliance with the contract would become impossible or create a substantial financial burden upon the municipal corporation or its taxpayers.



§ 36-30-4. Eligibility of members of municipal councils or boards of aldermen for other municipal offices

A councilman or alderman of a municipal corporation shall be ineligible to hold any other municipal office during the term of office for which the councilman or alderman was chosen unless he first resigns as councilman or alderman before entering such other office. This Code section shall apply to all elected officials of a municipal corporation.



§ 36-30-5. Inclusion of residency in annexed territory in computing period of residence necessary to qualify for office

Whenever the charter of any incorporated municipality provides for a prior period of residency in the municipality as a qualification for the election or appointment of any person to any office or position in the municipal government, residence in territory which is afterwards annexed to the municipality shall be deemed residence within the municipality for the purpose of computing the period of residence to make one eligible to hold such office or position.



§ 36-30-6. Voting upon questions by interested councilmembers

It is improper and illegal for a member of a municipal council to vote upon any question brought before the council in which he is personally interested.



§ 36-30-7. Authorization and procedure for surrender of corporate charter

A municipal corporation in this state is authorized to surrender its corporate charter when such municipal corporation has not functioned under the corporate charter for a period of ten years, by petitioning the superior court of the county in which the municipal corporation lies, such petition being made by a majority of the registered voters of the nonfunctioning municipal corporation. Thereupon, the judge of the superior court may receive the surrendered corporate charter and by order of the court declare the municipal corporation to be dissolved. Any order of any superior court judge dissolving any municipal corporation within this state will be furnished in duplicate to the Secretary of State and shall serve as notice upon the Secretary of State that the municipal corporation has, by order of the court, been dissolved as a municipal corporation.



§ 36-30-7.1. Inactive municipalities

(a) On and after July 1, 1995, any municipal corporation in this state shall be deemed an inactive municipality and its charter shall be repealed by operation of law if the municipal corporation fails to meet any of the minimum standards provided in subsection (b) of this Code section for determining an active municipality.

(b) An active municipality is any incorporated municipality in this state the governing body of which meets each of the following minimum standards:

(1) Provides at least three of the following services, either directly or by contract:

(A) Law enforcement;

(B) Fire protection (which may be furnished by a volunteer fire force) and fire safety;

(C) Road and street construction or maintenance;

(D) Solid waste management;

(E) Water supply or distribution or both;

(F) Waste-water treatment;

(G) Storm-water collection and disposal;

(H) Electric or gas utility services;

(I) Enforcement of building, housing, plumbing, and electrical codes and other similar codes;

(J) Planning and zoning; and

(K) Recreational facilities;

(2) Holds at least six regular, monthly or bimonthly, officially recorded public meetings within the 12 months next preceding the execution of the certificate required by subsection (c) of this Code section; and

(3) Qualifies for and holds a regular municipal election as provided by law, other than a municipality which has a governing authority comprised of commissioners or other members who are appointed by a judge of the superior court.

(c) Not later than July 1, 1994, each municipal corporation in this state shall file with the Department of Community Affairs either:

(1) A certification from the governing authority that the municipal corporation meets the minimum standards for determining an active municipality enumerated in subsection (b) of this Code section; or

(2) A certification from the governing authority that the municipal corporation does not meet the minimum standards for determining an active municipality enumerated in subsection (b) of this Code section, including a statement that the governing authority recognizes that its legal existence will under the provisions of this Code section be terminated as of July 1, 1995.

(d) After October 15, 1994, the Department of Community Affairs shall transmit to the governing authority of each municipal corporation in the state either:

(1) A statement confirming that the Department of Community Affairs has received from the municipal corporation the filing required by subsection (c) of this Code section, including a statement of which type of filing was received from that municipal corporation; or

(2) A statement that the Department of Community Affairs has not received from the municipal corporation the filing required by subsection (c) of this Code section, including a statement that the municipal corporation's legal existence will be terminated as of July 1, 1995, unless such filing is received by December 31, 1994.

(e) A municipal corporation which does not timely make the filing required by subsection (c) of this Code section shall have a grace period until December 31, 1994, to make such filing. However, if such filing is not made by December 31, 1994, the legal status of the municipal corporation shall be the same as that of a municipal corporation which does not meet the minimum standards for determining an active municipality enumerated in subsection (b) of this Code section; and such municipal corporation shall cease to have legal existence as of July 1, 1995.

(f) As quickly as practicable after December 31, 1994, the Department of Community Affairs shall compile a listing of all municipal corporations in this state indicating those whose legal existence will be terminated as of July 1, 1995, and those whose legal existence will not be so terminated. A certified copy of such listing shall be provided to the Secretary of State and shall be conclusive evidence, acceptable in any court and recordable in any public records, of the termination or continuation of existence of a municipal corporation. The Secretary of State shall transmit such a certified copy of the listing to the legislative counsel for publication in the Georgia Laws for the year 1995, and all courts of this state may take judicial notice of the listing so published.

(g) Upon the termination of existence of a municipal corporation as provided for in this Code section, the existence of any local authority created by or for such municipal corporation shall likewise terminate on the same date. Upon the termination of any municipal corporation or local authority under this Code section, all assets, property, and legal rights and obligations of the municipal corporation or local authority shall devolve by operation of law upon the governing authority of the county in which the legal situs of the municipal corporation or local authority was located; provided, however, that this devolution of rights and obligations shall in no manner obligate the county to provide continued employment for any employee of the abolished municipal corporation or local authority. In the case of legal indebtedness of a municipal corporation or local authority devolving upon a county under this Code section, the county shall be authorized but not required to levy a special district tax, fee, or assessment within the formerly incorporated territory (or a portion thereof corresponding to any special district for which the indebtedness was incurred) for the purpose of retiring all or a portion of such indebtedness. Assets devolved to the county governing authority pursuant to this Code section which are deemed to be excess by the county shall be used to retire any indebtedness of the terminated municipal corporation or local authority. Property devolved to the county governing authority pursuant to this Code section which is deemed to be unnecessary by the county shall be sold and the proceeds from such sale used to retire any indebtedness of the terminated municipal corporation or local authority.

(h) (1) Upon the termination of existence of a municipal corporation as provided in this Code section, the geographic area that was contained in the boundaries of the former municipal corporation may continue to be identified under the same name and style as the former municipal corporation, and for such purpose signs and other appropriate insignia may be erected for such identification.

(2) The Department of Community Affairs shall establish a designation of "historic township" for communities created on or before 1900, provide for the establishment of unincorporated town councils, provide a procedure for converting such municipalities to townships, and for registration of such.

(i) At the session of the General Assembly held in the year 1996 only, a new charter may be granted to a municipal corporation which ceased to exist under the provisions of this Code section solely because of a failure to make the required filing with the Department of Community Affairs (not including any case where the municipal corporation failed to meet the minimum standards of an active municipality enumerated in subsection (b) of this Code section), without regard to the minimum standards for incorporation set out in Chapter 31 of this title. In such a case the local law granting the new charter shall have attached thereto, in lieu of the certificate otherwise required by Code Section 36-31-5, a certificate by the author of the bill stating that the requirements of this subsection are met by the municipal corporation being reincorporated. In any such case assets and property and rights and obligations which devolved upon the county shall be retransferred from the county back to the municipal corporation.

(j) In any case in which the legal dissolution of a municipal corporation has not been certified under the provisions of subsection (f) of this Code section but the municipal corporation does not in fact meet the minimum standards for determining an active municipality enumerated in subsection (b) of this Code section, any citizen of the municipal corporation or the county in which the legal situs of the municipal corporation is located may bring at any time on or after July 1, 1995, a declaratory judgment action for a declaration of the dissolution of the municipal corporation. Any such action shall be brought in the superior court of the county wherein the legal situs of the municipal corporation is located. If a judgment is entered declaring the dissolution of the municipal corporation, the court shall file a certified copy of the judgment with the Secretary of State and the legislative counsel. A copy of such judgment shall be published in the next publication of the annual session laws with the same status and effect provided for in subsection (f) of this Code section; and a certified copy of the judgment from the court or the Secretary of State shall have the same status and effect as described in subsection (f) of this Code section.



§ 36-30-8. Confinement of violators of ordinances

The right and power to organize work gangs or other means of confinement and to confine at labor therein, for a term not exceeding 30 days, persons convicted of violating the ordinances of municipal corporations is conferred on the municipal corporations or their respective authorities. In addition to other punishment allowed by law, municipal corporations, by and through their municipal courts, shall have the right and power to punish persons convicted of violating the ordinances of such municipal corporations by confinement or confinement at labor for a period of time not to exceed 30 days.



§ 36-30-9. Compensation of law enforcement officers

It shall be unlawful for any municipal corporation to provide commissions or percentages of any fines and bond forfeitures derived from any arrests made by law enforcement officers as compensation or any part thereof. The sole basis of compensating such employees shall be by a fixed salary, to be provided by the governing authority of such municipal corporation.



§ 36-30-10. Grant of right to obstruct public street prohibited

Without express legislative authority, a municipal corporation may not grant to any person the right to erect or maintain a structure or obstruction in a public street.



§ 36-30-11. Enclosure of lanes or alleys

The municipal authorities of any municipal corporation are authorized to permit the enclosure of any lane, alley, or portion thereof in such municipal corporation when the owners of the lots abutting on such lane or alley and the owners of any other lots to the enjoyment of which access through such lane or alley is necessary consent thereto. Such municipal authorities shall have the right at any time to reopen such lane or alley.



§ 36-30-12. Closing streets adjacent to or through institutions of higher learning in municipal corporations having a population of 350,000 or more

In all municipal corporations of this state having a population of 350,000 or more according to the United States decennial census of 1980 or any future such census, the municipal authorities of such municipal corporations are authorized to close any municipal streets adjacent to or through institutions of higher learning during any hours in which the municipal authorities determine that it is in the best interest of the public safety and welfare to do so. For the purposes of this Code section, "public safety and welfare" shall be defined to include not only considerations of the flow of traffic, but may also include a determination that to close said streets during such hours will enhance police protection on said streets.



§ 36-30-13. Special election to fill vacancies when all seats are vacant

Except as provided in subsection (g) of Code Section 21-4-13, in the event that all seats on the governing authority of a municipality are vacant, the election superintendent of the county in which the municipality is located shall have the authority to call for a special election to fill the vacant offices and to conduct, or to appoint a superintendent of elections for the municipality for the purpose of conducting, the special election. The board of registrars for the county shall prepare the electors list for the special election.






Chapter 31 - Incorporation of Municipal Corporations

§ 36-31-1. Legislative intent

It is declared to be the intention of the General Assembly to prescribe certain minimum standards which must exist as a condition precedent to the original incorporation of a municipal corporation of this state.



§ 36-31-2. Two-year inapplicability of provisions regarding inactive municipalities

When a municipal corporation is created by local Act as authorized in this chapter, the provisions of Code Section 36-30-7.1 shall not apply for two years from the date the first elected officials of such municipal corporation take office. No later than July 1 following the expiration of such two-year period, the governing authority of the municipal corporation shall file a certification with the Department of Community Affairs stating whether the municipal corporation does or does not meet the standards for an active municipality under subsection (b) of Code Section 36-30-7.1.



§ 36-31-3. Minimum population standards for proposed municipal corporation

To be eligible for original incorporation as a municipal corporation, the minimum population standards of the area embraced within the proposed municipal boundary shall be as follows:

(1) A total resident population of at least 200 persons; and

(2) An average resident population of at least 200 persons per square mile for the total area.



§ 36-31-4. Use and subdivision of areas proposed to be incorporated

To be eligible for original incorporation as a municipal corporation, the area embraced shall be so developed that at least 60 percent of the total number of lots and tracts in the area at the time of incorporation are used for residential, commercial, industrial, institutional, recreational, or governmental purposes and shall be subdivided into lots and tracts such that at least 60 percent of the total acreage, not counting the acreage which at the time of incorporation is used for, held for future use for, or subject to a contract for future use for commercial, industrial, governmental, recreational, or institutional purposes, consists of lots and tracts of five acres or less in size.



§ 36-31-5. Certificate of existence of minimum standards; manner of determination; disposition and evidentiary effect of certificate

Every local law granting an original municipal charter shall have attached thereto a certificate by the author of the bill stating that the minimum standards required by this chapter exist as to the area embraced. Existence of the standards may be determined, as to population, by estimate based on the number of dwellings in the area multiplied by the average family size in the area, as determined by the last preceding federal census or by other reliable evidence acceptable to the author. As to development of the area, existence of the standards may be determined by estimate based on actual survey, county maps or records, aerial photographs, or some other reliable map acceptable to the author. The certificate shall be a permanent part of the charter and shall constitute conclusive evidence of the existence of the standards required by this chapter.



§ 36-31-6. Responsibility of the Attorney General for preclearances

Reserved. Repealed by Ga. L. 2015, p. 385, § 6-3/HB 252, effective July 1, 2015.



§ 36-31-7. Power to license and regulate alcoholic beverages

When a new municipal corporation is created by local Act, the governing authority of the municipal corporation shall have all the same powers to license and regulate alcoholic beverages within its territory as did the governing authority of the county when such territory was within the unincorporated area of the county. Without limiting the generality of the foregoing, it is specifically provided that no petition, election, or other condition precedent which might otherwise be required under Title 3 to authorize sales of any alcoholic beverages shall be required in order for the governing authority of the municipality to exercise such powers.



§ 36-31-7.1. Ownership and control of county road rights of way

(a) When a new municipal corporation is created by Act of the General Assembly, the new municipality shall assume the ownership, control, care, and maintenance of county road rights of way located within the area incorporated unless the municipality and the county agree otherwise by joint resolution.

(b) This Code section shall apply to any new municipal corporation created by Act of the General Assembly on or after April 15, 2005.



§ 36-31-8. Transition periods for governmental functions; appointment by the Governor of interim representatives

(a) When a new municipal corporation is created by local Act, the local Act may provide for a transition period not to exceed 24 months for the orderly transition of governmental functions from the county to the new municipal corporation. The local Act may specify the time or times during the transition period (or the method or methods for determining the time or times during the transition period) at which:

(1) Various governmental functions, services, and responsibilities will be assumed by the new municipal corporation within its territory; and

(2) The municipal court of the new municipality shall begin to exercise its jurisdiction over various subject matters.

(b) When a chartering local Act so provides for a transition period, the county in which the new municipality is located shall continue to provide within the territory of the new city all government services and functions which it provided as of the date of enactment of the chartering local Act. The county shall continue to provide such services and functions until the end of the transition period; provided, however, that the new city may assume the provision of any service or function at such earlier time as may be specified in the chartering local Act or at such earlier time as may be agreed upon by the county and the new city.

(c) When a chartering local Act so provides for a transition period, on and after the first day the initial governing authority takes office, the governing authority may from time to time adopt appropriate measures to initiate collection within the territory of the new city during the transition period of all taxes, fees, assessments, fines and bond forfeitures, and other moneys. Where a particular tax, fee, assessment, fine, forfeiture, or other amount collected by the city during the transition period is specifically related to the provision of a particular government service or function by the county, the service or function shall continue to be provided by the county during the transition period contingent upon payment by the city of the actual cost of providing such service or function unless otherwise provided in a written agreement between the new city and the county.

(d) When a chartering local Act so provides for a transition period, the county in which the new city is located shall not from the time of enactment of the charter until the end of the transition period remove from the county road system any road within the territory of the new city except with the agreement of the new city.

(e) When a chartering local Act so provides for a transition period, the new municipality shall not be subject to the laws specified in this subsection during the transition period; provided, however, that the new city and other political subdivisions may during the transition period commence planning, negotiations, and other actions necessary or appropriate for compliance after the transition period. During the transition period, the new municipality shall not be subject to:

(1) Chapter 70 of this title, relating to planning and service delivery strategies;

(2) Provisions of Code Section 12-8-31.1, relating to solid waste planning;

(3) Provisions of Code Section 48-13-56, relating to reporting of excise taxes collected and expended pursuant to Article 3 of Chapter 13 of Title 48; and

(4) Provisions of Code Section 36-81-8, relating to reporting of local government finances, reporting of revenues derived from a tax levied pursuant to Article 3 of Chapter 13 of Title 48, and reporting of local government services and operations.

(f) When a chartering local Act so provides for a transition period, upon the termination of the transition period subsections (b) through (e) of this Code section shall cease to apply and the new city shall be a fully functioning municipal corporation and subject to all general laws of this state.

(g) As of the date a chartering local Act is approved by the Governor or becomes law without such approval, the Governor is authorized to appoint five persons to serve as interim representatives of the newly incorporated municipality until the election of the municipality's first governing authority. The interim representatives shall cease to serve as of the time the members of the first governing authority take office. The function of the interim representatives shall be to facilitate the provision of municipal services and facilities, the collection of taxes and fees, and the negotiation of intergovernmental agreements in preparation of the establishment of the new municipality. The interim representatives shall not have the ability to enter into any binding agreements, to expend public funds, or to incur any liability on behalf of the new municipality. Any person who is serving as or has served as an interim representative shall be ineligible to qualify for election as a member of the initial governing authority of the new municipality.



§ 36-31-9. Initial terms of office

When a new municipal corporation is created by local Act, the chartering local Act may provide for the initial terms of office of members of the governing authority to be of any length or lengths; and the provisions of this Code section shall control over any conflicting provisions of Code Sections 21-2-541.1 and 21-2-541.2.



§ 36-31-10. Appropriation of funds for grants or loans

The General Assembly may, in connection with the incorporation of a new municipal corporation, at any time (before, after, or contemporaneously with the passage of the chartering Act) appropriate to the Department of Community Affairs funds for grants or loans or both to a specific existing or proposed municipal corporation. When funds are so appropriated, the department shall make grants as specified by recipient, amount, and purpose and loans as specified by recipient, amount, interest rate, term, and purpose in the appropriation unless the chartering Act fails to secure passage or otherwise fails to become effective.



§ 36-31-11. Removal of new municipal corporations from county special districts for provision of local government services

When a municipal corporation is created by local Act within a county which has a special district for the provision of local government services consisting of the unincorporated area of the county, the territory within the new municipal corporation shall be removed from the special district except to the extent otherwise provided by Code Section 36-31-8 during a transition period and except that the county may continue to levy within such territory any previously imposed tax for the purpose of retiring any special district debt until such time as such debt is retired.



§ 36-31-11.1. Municipality control over parks and fire stations; obligation of county

(a) As used in this Code section, the term:

(1) "County" means a county in which a tax is being levied and collected for purposes of a metropolitan area system of public transportation.

(2) "Fire station" means any property or facility that is located wholly within the territory of a qualified municipality, owned by the county or subject to a lease-purchase or installment sale arrangement by the county, and used by the county as of the date immediately prior to the date the local Act incorporating a qualified municipality became law to provide fire protection services authorized by Article IX, Section II, Paragraph III(a)(1) of the Constitution. Such term shall include any buildings, fixtures, or other improvements on such property or in such facilities.

(3) "Park" means any property or facility that is located wholly within the territory of a municipality, including but not limited to athletic fields, athletic courts, recreation centers, playgrounds, swimming pools, arts centers, historical properties, and adjacent greenspace, owned by the county, or subject to a lease-purchase or installment sale arrangement by the county and used by the county as of the date immediately prior to the date the local Act incorporating a qualified municipality became law to provide any services authorized by Article IX, Section II, Paragraph III(a)(5) of the Constitution or to provide any services authorized by Article IX, Section II, Paragraph III(a)(10) of the Constitution. Such term shall include any buildings, fixtures, or other improvements on such property or in such facilities.

(4) "Qualified municipality" means any new municipality located in a county and created by local Act which becomes law on or after January 1, 2008.

(b) A qualified municipality that succeeds to the control of local government services pursuant to Article IX, Section II, Paragraph III(a) of the Constitution may take control of and hold title to parks and fire stations as a trustee or agent for the public.

(c) (1) A qualified municipality located within a county which has a special district for the provision of fire services shall continue to be part of such special fire district where the local Act creating such qualified municipality so provides or where the governing authority of the qualified municipality elects by formal resolution to continue to be part of the special fire district and delivers a copy of such resolution to the governing authority of the county within 30 days after the date the resolution is adopted.

(2) If a qualified municipality initially elected to remain in a fire services special district, such municipality shall be removed from such fire services special district by adopting a resolution stating its intent to be removed from the district and the date of removal, provided the governing authority of the qualified municipality delivers a copy of such resolution to the governing authority of the county. The fire services shall be discontinued by the county on the first day of the next fiscal year of the county that begins at least 180 days after the specified notice is received by the county.

(d) A qualified municipality located within a county that charges fees on a periodic basis for the provision of water or sewer services, or both, may elect to continue receiving such services for the same fees charged residents in the unincorporated area of the county. Such election may be set forth in the local Act creating such qualified municipality or be made by resolution of the governing authority of the qualified municipality provided the governing authority of the qualified municipality delivers a copy of such resolution to the governing authority of the county within 30 days after the date the resolution is adopted.

(e) The county shall not convey, otherwise encumber, move any fixtures or buildings, or enter into or renew any contractual obligations with respect to any park or fire station located in the qualified municipality. The governing authority of the county shall assign to the governing authority of the qualified municipality all of its right, title, and interest in any executory contract in effect on any park or fire station that the qualified municipality elects to purchase as provided in this Code section. Such assignment shall be effective on the date the municipality assumes ownership of any such park or fire station or as otherwise may be agreed between the governing authority of the municipality and the governing authority of the county.

(f) A municipality may elect to purchase parks within the territory of the municipality from the county in which the municipality is located. Notwithstanding any other law to the contrary, whenever a municipality elects to purchase any such parks, the governing authority of the municipality shall provide written notice to the governing authority of the county specifying the parks to be purchased and the date or dates the municipality will assume ownership of such parks; the purchase price for such parks shall be $100.00 per acre. Such notice shall be provided for each such park no less than 30 days prior to the date the municipality intends to assume ownership.

(g) Upon the payment of the purchase price, all of the county's right, title, and interest in the parks that the municipality elects to purchase shall be transferred to the governing authority of the municipality. Such transfer shall be effective on the date the municipality intends to assume ownership of such parks and as stated in the notice given pursuant to subsection (f) of this Code section. The governing authority of the county shall transfer, execute, and deliver to the governing authority of the municipality such instruments as may be necessary to record the transfer of such right, title, and interest. Notwithstanding any provision in any property deed or law to the contrary, a municipality may purchase a park from the county without permission of the state and may use such park for all purposes for which the county was authorized under such deed or law.

(h) In the event a park is transferred by a county to a municipality under this Code section, the municipality shall be prohibited from imposing or collecting user fees from residents of the county in excess of the amount of such fees imposed or collected from residents of the municipality.

(i) Where residents of a municipality are required pursuant to Code Section 36-31-11 to continue to pay taxes for the purpose of retiring any special district debt created by the issuance of bonds by the county on behalf of the special district for the purpose of improving parks and the municipality elects to purchase any such park pursuant to this Code section, the county shall transfer to the municipality as an agent of the special district the portion of the bond proceeds that the county planned to spend on such park at the time of the referendum on the bonds, based upon any statements of intention or representations concerning use of the bond proceeds by the governing authority of the county. Such amount shall be determined based on county resolutions and any attachments thereto, staff recommendations, or similar documents presented at the time of passage of a resolution, county records, and any public statements or representations made by county managers, representatives, officials, or their agents as to the amount that would be spent on such park in order to solicit voter support for the referendum; provided, however, that the amount to be transferred by the county to the municipality shall be reduced by any amount spent by the county to improve such park prior to the date of the municipality's notice of its election to purchase the park as provided in subsection (f) of this Code section. The transfer shall be due within 30 days after the municipality assumes ownership of any such park. The municipality shall be required to expend any such funds for and on behalf of the special district in a manner consistent with the purpose and intent of the issuance of the bonds.

(j) A qualified municipality may elect to purchase one or more fire stations from the county in which it is located. Notwithstanding any other law to the contrary, whenever a qualified municipality elects to purchase a fire station from the county, the governing authority of the qualified municipality shall provide written notice to the governing authority of the county specifying the fire station to be purchased and the date or dates the qualified municipality will assume ownership of such fire station. Such notice shall be provided with respect to each such property no less than 30 days prior to the date the qualified municipality intends to assume ownership of the fire station.

(k) (1) Except as otherwise provided in paragraph (2) of this subsection, if a qualified municipality elects to purchase a fire station that serves only territory wholly within the qualified municipality, the purchase price shall be $5,000.00 for each such fire station.

(2) If the county uses a fire station to serve an area located outside the qualified municipality, the purchase price for each such fire station shall be $5,000.00 plus an additional amount determined as provided in this paragraph. Such additional amount shall be the product of the fair market value of such fire station multiplied by the percentage of the total service area of such fire station which is located outside of the corporate limits of the qualified municipality. If the portion served outside the qualified municipality exceeds 20 percent of the total service area, then from the date the qualified municipality assumes ownership of such fire station, the qualified municipality shall be obligated to offer to lease the fire station back to the county for a period not to exceed two years for an amount of $10.00 for the lease period.

(l) If a county and municipality fail to reach an agreement on the amount to be paid or any related matter under this Code section, either the county or the municipality may petition the superior court to seek resolution of the items in dispute. Such petition shall be assigned to a judge, pursuant to Code Section 15-1-9.1 or 15-6-13, who is not a judge in the circuit in which the county is located. The judge selected may also be a senior judge pursuant to Code Section 15-1-9.2 who resides in another circuit. The visiting or senior judge shall conduct an evidentiary hearing or hearings as such judge deems necessary and render a decision with regard to the disputed items.



§ 36-31-12. Legislative findings; special districts divided into noncontiguous areas; information required in audits; informational summary

(a) The General Assembly finds that:

(1) The purpose of a special district is to provide services to a given geographic area and to finance the provision of those services from taxes, fees, and assessments levied in the geographic area which benefits from the services;

(2) The creation of a municipal corporation within a county which has a special district for the unincorporated area of the county may result in the special district being divided into noncontiguous areas or in existing noncontiguous areas of such district being even more remote from each other; and

(3) The purpose of a special district is defeated if it becomes divided into noncontiguous areas which are remote from each other and one or more of such noncontiguous areas is subsidizing the provision of services in other such noncontiguous areas.

(b) (1) When a municipal corporation is created by local Act within a county which has a special district for the provision of local government services consisting of the unincorporated area of the county and following the creation of said municipal corporation the special district is divided into two or more noncontiguous areas, any special district taxes, fees, and assessments collected in such a noncontiguous area shall be spent to provide services in that noncontiguous area. Effective January 1, 2006, for the purposes of this Code section, a noncontiguous area located within ten miles of another noncontiguous area may be treated as the same noncontiguous area.

(2) If, on or after May 14, 2008:

(A) Excess proceeds derived from the collection of any special district taxes, fees, and assessments or from any earnings thereon remain following the expenditure required under paragraph (1) of this subsection; and

(B) All of the area within the special district shall have become incorporated within one or more municipalities,

then the excess proceeds shall be disbursed within 60 days to the governing authority of each municipality which has incorporated any portion of the area of the special district; and the county shall continue to make such disbursements for so long as such excess proceeds continue to be received. The amount of proceeds to be disbursed to each municipality shall be determined on a pro rata basis using as a denominator the total value of all tax parcels within the special district and as a numerator the total value of all tax parcels which were incorporated within each municipality.

(3) If, on or after May 14, 2008:

(A) Excess proceeds remain from the collection of any special district taxes, fees, and assessments or from any earnings thereon; and

(B) A new municipality shall have been created from within such special district such that the special district shall have been diminished in size but not all of the special district shall have been incorporated within one or more municipalities,

then the excess proceeds shall be disbursed within 60 days to the governing authority of each municipality which has incorporated any portion of the area of the special district; and the county shall continue to make such disbursements for so long as such excess proceeds continue to be received. The amount of proceeds to be disbursed to each municipality shall be determined on a pro rata basis using as a denominator the total value of all tax parcels within the special district and as a numerator the total value of all tax parcels which were incorporated within each municipality.

(c) When a municipal corporation is created by local Act within a county subject to this Code section, the county shall for the fiscal year in which the municipal corporation is chartered and for each of the next two fiscal years have included in its annual audit detailed findings as to:

(1) The amount of any special district taxes, assessments, and fees collected in each noncontiguous area of the special district;

(2) The total amount of expenditures by the county for:

(A) The provision of services within each noncontiguous area of the special district, including only those services which are provided by the county only in the special district; and

(B) The construction and maintenance of facilities for the provision of services referred to in subparagraph (A) of this paragraph; and

(3) The amount by which expenditures stated in paragraph (2) of this subsection exceed or are less than the amount stated in paragraph (1) of this subsection.

(d) The party performing the audit required by subsection (c) of this Code section shall prepare as promptly as is practicable a brief informational summary of the audit findings required by that subsection. The informational summary shall also include a statement of the amount of proceeds collected by the county pursuant to any tax under Article 2 of Chapter 8 of Title 48 which would be allocated to each noncontiguous area of the special district if such area received an allocation equal on a per capita basis to the average per capita allocation to the cities in the county. After each year's summary becomes available, a copy of the summary shall be included with the next ad valorem tax bills mailed by the county to residents of the special district consisting of the unincorporated area of the county.

(e) For purposes of determining applicability of this Code section, a county shall be considered to have a special district for the provision of local government services when a county has created a special district for such purposes pursuant to Article IX, Section II, Paragraph VI of the Constitution or has created a similar district for the provision of services under any other provision of any past or present Constitution or law.






Chapter 32 - Municipal Courts

Article 1 - General Provisions

§ 36-32-1. Establishment of municipal court; punishments; selection, election, or appointment of mayor pro tempore or recorder pro tempore

(a) Each municipal corporation of this state shall, unless otherwise provided in the local law relating to a particular municipal corporation, be authorized to establish and maintain a municipal court having jurisdiction over the violation of municipal ordinances and over such other matters as are by general law made subject to the jurisdiction of municipal courts. Any such court shall be styled as a municipal court. Any reference in this Code or in any local law to a corporate court, police court, recorder's court, mayor's court, or any such court known by any other name which has jurisdiction over the violation of municipal offenses shall be deemed to mean a municipal court. Except in this Code section and in the laws relating to the City Court of Atlanta, the terms "corporate court," "corporate courts," "police court," "police courts," "recorder's court," "recorders' courts," "mayor's court," and "mayors' courts," when such terms refer to a court of a municipal corporation, are stricken wherever they appear in any general or local law of this state and the term "municipal court" or "municipal courts," whichever is appropriate, is inserted in lieu thereof. The change in the name of any such court as provided for by Article VI, Section X, Paragraph I of the Constitution of the State of Georgia and by this Code section shall not affect the validity of any action or prosecution in such court.

(b) The provisions of this chapter shall apply equally to all municipal courts, whether heretofore styled as a municipal court, corporate court, police court, recorder's court, or mayor's court or called by some other name and whether established by the municipal corporation under authority granted to the municipal corporation or established by the local law relating to a particular municipal corporation.

(c) Each municipal court of this state, unless otherwise provided in the local law relating to a particular municipal court, shall be authorized to impose any punishment up to the maximums specified by general law, including the maximums specified in subparagraphs (a)(2)(B) and (a)(2)(C) of Code Section 36-35-6.

(d) The governing bodies of the municipal corporations of this state having a municipal court are authorized and empowered, either by ordinance or resolution, to select, elect, or appoint either a mayor pro tempore or a recorder pro tempore to hold and preside over such municipal court in the absence or disqualification of the mayor or recorder. While presiding in such corporate courts, the mayor pro tempore or recorder pro tempore shall have such power, authority, and jurisdiction as is given by the charter of the municipal corporation to its mayor or recorder.

(e) Subsection (d) of this Code section shall not affect any municipal corporation for which provision is made in the charter for the appointment or selection of a mayor pro tempore or a recorder pro tempore.

(f) Any municipal court operating within this state and having jurisdiction over the violation of municipal ordinances and over such other matters as are by specific or general law made subject to the jurisdiction of municipal courts shall not impose any punishment of confinement, probation, or other loss of liberty, or impose any fine, fee, or cost enforceable by confinement, probation, or other loss of liberty, as authorized by general law or municipal or county ordinance, unless the court provides to the accused the right to representation by a lawyer, and provides to those accused who are indigent the right to counsel at no cost to the accused. Such representation shall be subject to all applicable standards adopted by the Georgia Public Defender Council for representation of indigent persons in this state.

(g) Any municipal court operating within this state that has jurisdiction over the violation of municipal or county ordinances or such other statutes as are by specific or general law made subject to the jurisdiction of municipal courts, and that holds committal hearings in regard to such alleged violations, must provide to the accused the right to representation by a lawyer, and must provide to those accused who are indigent the right to counsel at no cost to the accused. Such representation shall be subject to all applicable standards adopted by the Georgia Public Defender Council for representation of indigent persons in this state.

(h) Any municipality or municipal court may contract with the office of the circuit public defender of the judicial circuit in which such municipality is located as a means of complying with the municipality's or municipal court's legal obligation to provide defense counsel at no cost to indigent persons appearing before the court in relation to violations of municipal ordinances, county ordinances, or state laws.



§ 36-32-1.1. Municipal court judges; qualifications to serve

Municipal court judges shall be licensed to practice law in the State of Georgia and an active member in good standing of the State Bar of Georgia; provided, however, that any judge serving on June 30, 2011, who does not meet the qualifications required by this Code section may serve as municipal court judge in any municipality so long as such judge is in compliance with Code Section 36-32-27. The provisions of this Code section shall expressly supersede any conflicting local law of this state.



§ 36-32-2. Appointment of judges

(a) Notwithstanding any other provision of this chapter or any general or local Act, the governing authority of each municipal corporation within this state having a municipal court, as provided by the Act incorporating the municipal corporation or any amendments thereto, is authorized to appoint a judge of such court. Any individual appointed as a judge under this Code section shall possess such qualifications as set forth in Code Section 36-32-1.1 and shall receive such compensation as shall be fixed by the governing authority of the municipal corporation. Any individual appointed as a judge under this Code section shall serve for a minimum term of one year and until a successor is appointed or if the judge is removed from office as provided in Code Section 36-32-2.1. Such term shall be memorialized in a written agreement between such individual and the governing authority of the municipal corporation or in an ordinance or a charter. With respect to an individual serving as a municipal court judge in a consolidated government, the local Act shall determine the term of such judge.

(b) This Code section shall not be construed to require the governing authority of any municipal corporation to appoint a judge; but such governing authority may appoint a judge if, acting in its sole discretion, the governing authority determines that such appointment would be in the best interest of the municipal corporation.



§ 36-32-2.1. Removal of judges

(a) As used in this Code section, the term "judge" means an individual serving as an appointed municipal court judge.

(b) (1) A judge may be removed during his or her term of office by a two-thirds' vote of the entire membership of the governing authority of the municipal corporation for:

(A) Willful misconduct in office;

(B) Willful and persistent failure to perform duties;

(C) Habitual intemperance;

(D) Conduct prejudicial to the administration of justice which brings the judicial office into disrepute; or

(E) Disability seriously interfering with the performance of duties, which is, or is likely to become, of a permanent character.

(2) A municipality may define in its charter further conduct that may lead to a judge's removal.

(c) Removal proceedings pursuant to subsection (b) of this Code section may be initiated only by written petition setting forth the grounds for removal of a judge signed by one or more members of the governing authority of the municipal corporation. Upon submission of the petition to remove the judge to such governing authority, the governing authority may consider the petition and determine if the petition relates to and adversely affects the administration of the office of the judge and the rights and interests of the public. If it is determined at a public meeting by a majority vote of the governing authority of the municipal corporation that there is an adverse impact, the judge may be suspended immediately and without further action for up to 60 days pending the final determination pursuant to subsection (e) of this Code section. A judge suspended pursuant to this subsection shall continue to receive the compensation from his or her office until the final determination on the petition or expiration of the suspension.

(d) If by the expiration of the suspension period no formal resolution of the petition has been made, the judge shall be reinstated.

(e) Removal proceedings shall consist of an open and public hearing held by the governing authority of the municipal corporation, provided that the judge against whom such charges have been brought shall be furnished a copy of the charges at least ten days prior to the hearing. At the conclusion of the hearing, the governing authority of the municipal corporation shall determine whether or not to remove the judge from office. The governing authority of the municipal corporation may adopt rules governing the procedures at such hearings, provided that such hearings comport with due process. The right of certiorari from the decision to remove a judge from office shall exist, and such certiorari shall be obtained under the sanction of a judge of the superior court of the circuit in which the governing authority of the municipal corporation is situated.

(f) This Code section shall not affect the power and authority of the Judicial Qualifications Commission to discipline, remove, or cause the involuntary retirement of judges.

(g) Any vacancy in a judgeship created by the removal of a judge pursuant to this Code section may be temporarily filled by the governing authority of the municipal corporation for a period not longer than 90 days by any individual qualified by law to serve as a municipal court judge. If after the conclusion of the removal proceedings, including the appeal period, there is a vacancy for such judgeship, the governing authority of the municipal corporation may appoint a judge in the same manner as set forth in Code Section 36-32-2.

(h) The provisions of this Code section shall expressly supersede any conflicting local law of this state; provided, however, that this Code section shall not apply to a local Act creating a municipal court for a consolidated government.



§ 36-32-3. Powers of judges

All judges of all municipal courts in this state shall have and are given the same powers and authorities as magistrates in the matter of and pertaining to criminal cases of whatever nature in the several courts of this state.



§ 36-32-4. Authority of municipal corporations to provide for forfeiture of appearance bonds

Any municipal corporation shall have full power and authority to provide, by ordinance, for the forfeiture of bonds given by offenders for their appearance before municipal courts and to provide for the collection of the same from the principal and sureties on such bonds by judgment, execution, and sale.



§ 36-32-5. Sentences and fines which may be imposed

All municipal courts having authority to try offenses against the laws of the municipal corporations in which such courts are located shall have the power and authority:

(1) To impose fines upon persons convicted of such offenses, with the alternative of other punishment allowed by law, in the event that such fines are not paid;

(2) To sentence such person to community service work; or

(3) To impose a sentence consisting of any combination of the penalties provided for in this Code section.



§ 36-32-6. Jurisdiction in marijuana possession cases; retention of fines and bond forfeitures; transfer of cases

(a) The municipal court of any municipality is granted jurisdiction to try and dispose of cases where a person is charged with the possession of one ounce or less of marijuana if the offense occurred within the corporate limits of such municipality. The jurisdiction of any such court shall be concurrent with the jurisdiction of any other courts within the county having jurisdiction to try and dispose of such cases.

(b) Any fines and bond forfeitures arising from the prosecution of such cases shall be retained by the municipality and shall be paid into the treasury of such municipality.

(c) Any defendant charged with possession of an ounce or less of marijuana in a municipal court shall be entitled on request to have the case against him or her transferred to the court having general misdemeanor jurisdiction in the county wherein the alleged offense occurred.

(d) Nothing in this Code section shall be construed to give any municipality the right to impose a fine or punish by imprisonment in excess of the limits as set forth in the municipality's charter.



§ 36-32-6.1. Jurisdiction in cases involving transactions in drug objects; disposition of fines; transfer of cases

(a) The municipal court of any municipality shall be granted jurisdiction to try and dispose of cases where a person is charged with transactions in drug related objects in violation of Code Section 16-13-32 if the offense occurred within the corporate limits of such municipality. The jurisdiction of any such court shall be concurrent with the jurisdiction of any other courts within the county having jurisdiction to try and dispose of such cases.

(b) Any fines arising from the prosecution of such cases shall be retained by the municipality and shall be paid into the treasury of such municipality.

(c) Any defendant charged with transactions in drug related objects in violation of Code Section 16-13-32 in a municipal court shall be entitled, upon request, to have the case against him or her transferred to the court having general misdemeanor jurisdiction in the county where the alleged offense occurred.

(d) Nothing in this Code section shall be construed to give any municipality the right to impose a fine or punish by imprisonment in excess of the limits as set forth in the municipality's charter.



§ 36-32-7. Jurisdiction in cases of operating motor vehicle without effective insurance; retention of fines and bond forfeitures; transfer of cases

(a) The municipal court of each municipality is granted jurisdiction to try and dispose of cases where a person is charged with a misdemeanor under Code Section 40-6-10 of knowingly operating or knowingly authorizing the operation of a motor vehicle without effective insurance of such vehicle or without an approved plan of self-insurance as required by Chapter 34 of Title 33, the "Georgia Motor Vehicle Accident Reparations Act," if the offense occurred within the corporate limits of such municipality. The jurisdiction of each such court shall be concurrent with the jurisdiction of any other courts within the county having jurisdiction to try and dispose of such cases.

(b) Any fines and bond forfeitures arising from the prosecution of such cases shall be retained by the municipality and shall be paid into the treasury of such municipality.

(c) Any defendant charged with a misdemeanor under Code Section 40-6-10 in a municipal court shall be entitled on request to have the case against him transferred to the court having general misdemeanor jurisdiction in the county in which the alleged offense occurred.

(d) Nothing in this Code section shall be construed to give any municipality the right to impose a fine or punish by imprisonment in excess of the limits as set forth in the municipality's charter.



§ 36-32-8. Jurisdiction in cases of operating motor vehicle without certificate of emission inspection; retention of fines and bond forfeitures; transfer of cases

(a) The municipal court of each municipality of each county required to comply with Article 2 of Chapter 9 of Title 12, known as the "Georgia Motor Vehicle Emission Inspection and Maintenance Act," is granted jurisdiction to try and dispose of such cases in which a person is charged with a misdemeanor under Code Section 12-9-55 of operating a responsible motor vehicle without a certificate of emission inspection, if the offense occurred within the corporate limits of such municipality. The jurisdiction of such court shall be concurrent with the jurisdiction of any other courts within the county having jurisdiction to try and dispose of such cases.

(b) Any fines and bond forfeitures arising from the prosecution of such cases shall be retained by the municipality and shall be paid into the treasury of such municipality.

(c) Any defendant charged with a misdemeanor under Code Section 12-9-55 in a municipal court shall be entitled upon request to have the case against him transferred to the court having general misdemeanor jurisdiction in the county in which the alleged offense occurred.

(d) Nothing in this Code section shall be construed to give any municipality the right to impose a fine in excess of the limits set forth in Code Section 12-9-55.



§ 36-32-9. Misdemeanor theft by shoplifting or misdemeanor refund fraud; transfer of cases; penalties; retention of fines and bond forfeitures; reports

(a) The municipal court is granted jurisdiction to try and dispose of cases in which a person is charged with a misdemeanor theft by shoplifting or misdemeanor refund fraud if the offense occurred within the corporate limits of the municipality. The jurisdiction of such court shall be concurrent with the jurisdiction of any other courts within the county having jurisdiction to try and dispose of such cases.

(b) Any person charged in a municipal court with misdemeanor theft by shoplifting or misdemeanor refund fraud shall be entitled upon request to have the case against him or her transferred to the court having general misdemeanor jurisdiction in the county in which the alleged offense occurred.

(c) (1) A person convicted in a municipal court of misdemeanor theft by shoplifting shall be punished as provided in paragraph (1) of subsection (b) of Code Section 16-8-14, provided that nothing in this Code section or Code Section 16-8-14 shall be construed to give any municipality the right to impose a fine or punishment by imprisonment in excess of the limits as set forth in the municipality's charter.

(2) A person convicted in a municipal court of misdemeanor refund fraud shall be punished as provided in the misdemeanor penalties set forth in Code Section 16-8-14.1, provided that nothing in this Code section or Code Section 16-8-14.1 shall be construed to give any municipality the right to impose a fine or punishment by imprisonment in excess of the limits as set forth in the municipality's charter.

(d) Any fines and bond forfeitures arising from the prosecution of such cases in such municipal court shall be retained by the municipality and shall be paid into the treasury of such municipality.

(e) It shall be the duty of the appropriate agencies of the municipality in which an offense under subsection (a) of this Code section is charged to make any reports to the Georgia Crime Information Center required under Article 2 of Chapter 3 of Title 35.



§ 36-32-10. Jurisdiction in cases of furnishing alcoholic beverages to and purchase and possession of alcoholic beverages by underage persons; retention of fines and bond forfeitures; transfer of cases; penalties

(a) The municipal courts are granted jurisdiction to try and dispose of a first offense violation of Code Section 3-3-23, relating to furnishing alcoholic beverages to, and purchase and possession of alcoholic beverages by, a person under 21 years of age, if the offense occurred within the corporate limits of such municipal corporation. The jurisdiction of such municipal court shall be concurrent with the jurisdiction of any other courts within the county having jurisdiction to try and dispose of such cases.

(b) Any fines and bond forfeitures arising from the prosecution of such cases shall be retained by the municipal corporation and shall be paid into the treasury of such municipal corporation.

(c) Any defendant charged with a first offense violation of Code Section 3-3-23 in a municipal court shall be entitled upon request to have the case against him transferred to the court having general misdemeanor jurisdiction in the county in which the alleged offense occurred.

(d) A person convicted in a municipal court of a first offense violation of Code Section 3-3-23 shall be punished as provided in paragraph (1) of subsection (b) of Code Section 3-3-23.1, provided that nothing in this Code section or Code Section 3-3-23.1 shall be construed to give any municipal corporation the right to impose a fine or punishment in excess of the limits set forth in the charter of such municipal corporation.

(e) Nothing in this Code section shall affect the original and exclusive jurisdiction of the juvenile court as set forth in Code Section 15-11-10.



§ 36-32-10.1. Jurisdiction in counties without state court to try violations of Code Section 16-7-21; retention of fines and bond forfeitures; transfer of cases; penalties

(a) The municipal court of each municipal corporation in counties where there is no state court is granted jurisdiction to try and dispose of any violation of Code Section 16-7-21, relating to criminal trespass, if the offense occurred within the corporate limits of such municipal corporation. The jurisdiction of such municipal court shall be concurrent with the jurisdiction of any other court within the county having jurisdiction to try and dispose of such cases.

(b) Any fines and bond forfeitures arising from the prosecution of any such case in the municipal court shall be retained by the municipal corporation and shall be paid into the treasury of such municipal corporation.

(c) Any defendant charged with a violation of Code Section 16-7-21 in a municipal court shall be entitled upon request to have the case against him or her transferred to the court having general misdemeanor jurisdiction in the county in which the alleged offense occurred.

(d) A person convicted of a violation of Code Section 16-7-21 shall be punished as provided in such Code section, provided that nothing in this Code section or in Code Section 16-7-21 shall be construed to give any municipal court the right to impose a fine or punishment by imprisonment in excess of the limits as set forth in the municipality's charter.



§ 36-32-10.2. Trial upon citation, summons, or accusation

Notwithstanding any other contrary provision of law, in municipal courts which have jurisdiction over misdemeanor offenses or ordinance violations, such offenses or violations may be tried upon a uniform traffic citation, summons, citation, or an accusation.



§ 36-32-10.3. Jurisdiction over littering offenses

(a) Subject to the provisions of subsection (b) of this Code section, in addition to any other jurisdiction vested in the municipal courts, such courts shall have the right and power to conduct trials, receive pleas of guilty, and impose sentence upon defendants for violating any provision of Part 2, Part 3, or Part 3A of Article 2 of Chapter 7 of Title 16 or Code Section 32-6-51 or 40-6-248.1 that is punishable for its violation as a misdemeanor. Such jurisdiction shall be concurrent with other courts having jurisdiction over such violations.

(b) A municipal court shall not have the power to dispose of misdemeanor cases as provided in subsection (a) of this Code section unless the defendant shall first waive in writing a trial by jury. If the defendant does not waive a trial by jury, the defendant shall notify the court and, if reasonable cause exists, the defendant shall be immediately bound over to a court in the county having jurisdiction to try the offense wherein a jury may be impaneled.



§ 36-32-11. Required training for judges

(a) All judges of the municipal courts, and all judges of courts exercising municipal court jurisdiction, shall periodically satisfactorily complete a training course as provided in Article 2 of this chapter.

(b) The Georgia Municipal Courts Training Council shall keep records of training completed by municipal judges and judges of courts exercising municipal court jurisdiction.

(c) If any municipal judge, or any judge of a court exercising municipal court jurisdiction, does not satisfactorily complete the required training in any year, the Georgia Municipal Courts Training Council shall promptly notify the Judicial Qualifications Commission, which may remove the judge from office unless the Judicial Qualifications Commission finds that the failure was caused by facts beyond the control of the judge.

(d) The reasonable costs and expenses of such training shall be paid by the governing authority of the jurisdiction where the judge presides.

(e) This Code section shall not apply to any magistrate judge, probate judge, or any judge of a court of record who presides in a court exercising municipal court jurisdiction.



§ 36-32-12. Municipal court held outside municipality

Notwithstanding any other contrary provision of law, local or general, sessions of a municipal court may be held outside the municipality for which the municipal court is established if such sessions are held within a county in which the municipality is located or has its legal situs.



§ 36-32-13. Municipal court clerks; role of Municipal Courts Training Council

(a) For purposes of this Code section, the term:

(1) "Municipal court" shall have the same meaning as described in subsection (a) of Code Section 36-32-1.

(2) "Municipal court clerk" shall mean the primary person most directly responsible for the administration of a municipal court other than a judge of the municipal court.

(b) (1) Any person who is hired or appointed as a municipal court clerk on or after July 1, 2006, shall satisfactorily complete a minimum of 16 hours of training related to the operation of municipal court as prescribed by the Georgia Municipal Courts Training Council within his or her first year of service as a municipal court clerk.

(2) Each municipal court clerk, regardless of when he or she was hired or appointed, shall complete a minimum of eight hours of training related to the operation of municipal court as prescribed by the Georgia Municipal Courts Training Council on an annual basis. The training required by this paragraph shall be satisfied by completing the training provided for in paragraph (1) of this subsection in the municipal court clerk's first year of service.

(3) The reasonable costs and expense of training required by this Code section shall be paid by the governing authority of the municipality from municipal funds.

(c) The Georgia Municipal Courts Training Council shall keep records of training completed by municipal court clerks.

(d) In any year that any municipal court clerk does not satisfactorily complete the required training, the Georgia Municipal Courts Training Council shall promptly notify the governing authority of the applicable municipality as well as the chief municipal court judge of the applicable municipality.






Article 2 - Georgia Municipal Courts Training Council

§ 36-32-20. Short title

This article shall be known and may be cited as "The Georgia Municipal Courts Training Council Act."



§ 36-32-21. Definitions

As used in this article, the term:

(1) "Certified municipal judge" means a municipal judge who has the appropriate required certificate of training issued by the council and on file with the council.

(2) "Council" means the Georgia Municipal Courts Training Council.

(3) "Municipal court" means and includes any municipal court as defined in subsection (a) of Code Section 36-32-1.

(4) "Municipal judge" means a judge of a municipal court.

(5) "School" means any school, college, university, academy, or training program approved by the council and the Judicial Council of Georgia which offers basic, in-service, advanced, specialized, or continuing judicial training or a combination thereof, and includes within its meaning a combination of course curriculum, instructors, and facilities which meet the standards required by the council.



§ 36-32-22. Establishment of Georgia Municipal Courts Training Council; membership

(a) There is established a council which shall be known and designated as the "Georgia Municipal Courts Training Council" and which shall be composed of the director of the administrative office of the courts or the director's designee, which member shall not be a voting member, and five municipal judges who shall be appointed by the Council of Municipal Court Judges of Georgia. The initial terms for two members shall expire on December 31, 1991. The initial terms for three members shall expire on December 31, 1992. Following the expiration of these initial terms, their successors shall be appointed for terms of two years.

(b) In the event of death, resignation, disqualification, or removal for any reason of any member of the council, vacancies shall be filled in the same manner as the original appointment and successors shall serve for the unexpired term.

(c) Membership on the council does not constitute public office and no member shall be disqualified from holding office by reason of his membership.



§ 36-32-23. Oath of office

Immediately and before entering upon the duties of office, the members of the Georgia Municipal Courts Training Council shall take the oath of office and shall file the same in the office of the Judicial Council of Georgia, which, upon receiving the oath of office, shall issue to each member a certificate of appointment.



§ 36-32-24. Election of chairman and vice-chairman; secretary; quorum; minutes; annual report

(a) A chairman and vice-chairman shall be elected at the first meeting of each calendar year.

(b) The director of the Administrative Office of the Courts or his designee shall serve as secretary to the council.

(c) A simple majority of the members of the council shall constitute a quorum for the transaction of business.

(d) The council shall maintain minutes of its meetings and such other records as it deems necessary.

(e) The council shall report at least annually to the Governor and to the General Assembly as to its activities.



§ 36-32-25. Remuneration

The members of the council shall receive no salary but shall be reimbursed for their reasonable and necessary expenses actually incurred in the performance of their functions; provided, however, that such expenses shall not exceed those allowed to members of the General Assembly.



§ 36-32-26. Functions, powers, and responsibilities

The council is vested with the following functions, powers, and responsibilities:

(1) To make all the necessary rules and regulations to carry out this article;

(2) To cooperate with and secure the cooperation of every department, agency, or instrumentality of the state government or its political subdivisions in furtherance of the purposes of this article;

(3) To approve schools and to prescribe minimum qualifications for instructors at approved schools;

(4) To issue a certification to any municipal court judge satisfactorily complying with an approved training program established;

(5) To do any and all things necessary or convenient to enable it wholly and adequately to perform its duties and to exercise the power granted to it; and

(6) To prescribe, by rules and regulations, the minimum requirements for curricula and standards composing the initial in-service, advanced, specialized, and continuing training courses for certification.



§ 36-32-27. Mandatory training of municipal judges

(a) Any person who becomes a municipal judge on or after January 1, 1991, shall satisfactorily complete 20 hours of training in the performance of his or her duties within one year after the date of his or her election or appointment in order to become certified under this article. Any person serving as a municipal judge prior to January 1, 1991, shall be exempt from completing these 20 hours of training.

(b) Except as provided in subsection (d) of this Code section, any person who becomes a judge of a court exercising municipal court jurisdiction on or after July 1, 2012, who is not subject to subsection (a) of this Code section, shall satisfactorily complete 20 hours of training in the performance of his or her duties within one year after the date of his or her election or appointment in order to become certified under this article. Any person serving as a judge of a court exercising municipal court jurisdiction prior to July 1, 2012, who is not subject to subsection (a) of this Code section, shall be exempt from completing these 20 hours of training.

(c) Except as provided in subsection (d) of this Code section, in order to maintain the status of a certified municipal judge or a certified judge of a court exercising municipal court jurisdiction, he or she shall complete 12 hours of additional training per annum during each calendar year after the year of his or her initial certification in which he or she serves as municipal judge or as judge of a court exercising municipal court jurisdiction.

(d) This Code section shall not apply to any magistrate judge, probate judge, or any judge of a court of record who presides in a court exercising municipal court jurisdiction.






Article 3 - Council of Municipal Court Judges

§ 36-32-40. Creation of council; membership and organization; purpose; expenses; contracts; assistance to council; members not ineligible to hold office of judge

(a) There is created a council of municipal court judges to be known as the "Council of Municipal Court Judges of Georgia." The council shall be composed of the judges of the municipal courts of this state. The council is authorized to organize itself and to develop a constitution and bylaws. The officers of said council shall consist of a president, a first vice president, a second vice president, a secretary, a treasurer, and such other officers as the council shall deem necessary. The council shall have an executive committee composed of two representatives from each judicial administrative district.

(b) It shall be the purpose of the council to effectuate the constitutional and statutory responsibilities conferred upon it by law, to further the improvement of the municipal courts and the administration of justice, to assist the judges of the municipal courts throughout the state in the execution of their duties, and to promote and assist in the training of such judges.

(c) Expenses of the administration of the council shall be paid from state funds appropriated for that purpose, from federal funds available to the council for that purpose, or from private funds available to the council, and from other appropriate sources.

(d) The council through its officers may contract with a person or firm including any member of the council for the production of educational material and compensate said member for producing such material, provided that funds are available to the council at the time of execution of the contract or will be available at the time of the completion of the contract and provided that the terms of the contract are disclosed to the full council and made available to the general public and news media. At the request of the council, the Administrative Office of the Courts shall be authorized to act as the agent of the council for the purpose of supervising and implementing the contract.

(e) The Administrative Office of the Courts shall provide technical services to the council and shall assist the council in complying with all its legal requirements.

(f) Notwithstanding any other law, a councilmember shall not be ineligible to hold the office of judge of a municipal court by virtue of his or her position as a member of the council and membership in the council shall not constitute the holding of a public office.









Chapter 33 - Liability of Municipal Corporations for Acts or Omissions

§ 36-33-1. Immunity from liability for damages; waiver of immunity by purchase of liability insurance; liability for acts or omissions generally

(a) Pursuant to Article IX, Section II, Paragraph IX of the Constitution of the State of Georgia, the General Assembly, except as provided in this Code section and in Chapter 92 of this title, declares it is the public policy of the State of Georgia that there is no waiver of the sovereign immunity of municipal corporations of the state and such municipal corporations shall be immune from liability for damages. A municipal corporation shall not waive its immunity by the purchase of liability insurance, except as provided in Code Section 33-24-51 or 36-92-2, or unless the policy of insurance issued covers an occurrence for which the defense of sovereign immunity is available, and then only to the extent of the limits of such insurance policy. This subsection shall not be construed to affect any litigation pending on July 1, 1986.

(b) Municipal corporations shall not be liable for failure to perform or for errors in performing their legislative or judicial powers. For neglect to perform or improper or unskillful performance of their ministerial duties, they shall be liable.



§ 36-33-2. Liability for failure to perform discretionary act

Where municipal corporations are not required by statute to perform an act, they may not be held liable for exercising their discretion in failing to perform the act.



§ 36-33-3. Liability for torts of police or other officers

A municipal corporation shall not be liable for the torts of policemen or other officers engaged in the discharge of the duties imposed on them by law.



§ 36-33-4. Personal liability of councilmembers and other municipal officers

Members of the council and other officers of a municipal corporation shall be personally liable to one who sustains special damages as the result of any official act of such officers if done oppressively, maliciously, corruptly, or without authority of law.



§ 36-33-5. Written demand prerequisite to action for injury to person or property; time for presenting claim and for consideration by governing authority; suspension of limitations; statement of specific amount of monetary damages sought; service of claim on city officials

(a) No person, firm, or corporation having a claim for money damages against any municipal corporation on account of injuries to person or property shall bring any action against the municipal corporation for such injuries, without first giving notice as provided in this Code section.

(b) Within six months of the happening of the event upon which a claim against a municipal corporation is predicated, the person, firm, or corporation having the claim shall present the claim in writing to the governing authority of the municipal corporation for adjustment, stating the time, place, and extent of the injury, as nearly as practicable, and the negligence which caused the injury. No action shall be entertained by the courts against the municipal corporation until the cause of action therein has first been presented to the governing authority for adjustment.

(c) Upon the presentation of such claim, the governing authority shall consider and act upon the claim within 30 days from the presentation; and the action of the governing authority, unless it results in the settlement thereof, shall in no sense be a bar to an action therefor in the courts.

(d) The running of the statute of limitations shall be suspended during the time that the demand for payment is pending before such authorities without action on their part.

(e) The description of the extent of the injury required in subsection (b) of this Code section shall include the specific amount of monetary damages being sought from the municipal corporation. The amount of monetary damages set forth in such claim shall constitute an offer of compromise. In the event such claim is not settled by the municipal corporation and the claimant litigates such claim, the amount of monetary damage set forth in such claim shall not be binding on the claimant.

(f) A claim submitted under this Code section shall be served upon the mayor or the chairperson of the city council or city commission, as the case may be, by delivering the claim to such official personally or by certified mail or statutory overnight delivery.



§ 36-33-6. Exemption of municipal property from levy and sale

Property of a municipal corporation in use for the public or held for future use for the public is not subject to levy and sale under executions. All property held by a municipal corporation is presumptively for public use.






Chapter 34 - Powers of Municipal Corporations Generally

§ 36-34-1. Legislative intent

It is declared to be the intention of the General Assembly to vest certain general powers in the governing body of each of the municipal corporations of this state, such powers to be in addition to or cumulative of those which any municipal corporation may now have under its charter or any other special or general law. It is the purpose of this grant of general powers:

(1) To provide authority for all municipal corporations to exercise certain common functions of local government;

(2) To provide for local self-government to the extent of the powers granted; and

(3) To relieve the necessity for special legislative action by the General Assembly to the extent of the powers granted in this chapter.



§ 36-34-2. Powers relating to administration of government generally

In addition to the other powers which it may have, the governing body of any municipal corporation shall have the following powers, under this chapter, relating to the administration of municipal government:

(1) The power to establish municipal offices, agencies, and employments;

(2) The power to define, regulate, and alter the powers, duties, qualifications, compensation, and tenure of all municipal officers, agents, and employees, provided that the members of the municipal governing body shall not have the right to fix or change their own terms or the terms of their successors, nor to alter their own salaries or compensation, except pursuant to the authority of Code Section 36-35-4, nor to alter such duties or responsibilities as are specifically given to a particular elective official by charter;

(3) The power to authorize any of the officers, agents, and employees of the municipal corporation to serve, in any manner prescribed by applicable law, any process, summons, notice, or order on all persons, as defined in Code Section 1-3-3 therein named, when:

(A) The paper to be served arises out of or relates to an activity or condition conducted or maintained by such person within the territorial jurisdiction of the municipal corporation in violation of an applicable law or ordinance; and

(B) The paper to be served originates in or is issued under the authority of the department or branch of municipal government employing such officer, agent, or employee.

Where any such paper names one or more persons who reside outside the territorial jurisdiction of the municipal corporation, the several sheriffs, marshals, and constables of the several counties of this state are authorized and directed to serve any such paper and make appropriate return of such service by them, as other process is served and returned, on such named persons residing in their respective jurisdictions, upon receipt of a written request to make such service, for the fees allowed for service of process issued by the superior courts of this state;

(4) The power to establish merit systems, retirement systems, and insurance plans for all municipal employees and to establish insurance plans for school employees of independent municipal systems and to provide the method or methods of financing such systems and plans;

(5) The power to contract with any state department or agency or any other political subdivision for joint services or the exchange of services; to contract with such agencies or subdivisions for the joint use of facilities or equipment; and to contract with any state agency or political subdivision to perform any service or execute any project for such agency or subdivision in which the municipal corporation has an interest;

(6) The power to legislate, regulate, and administer all matters pertaining to absentee voting in municipal elections; and

(7) (A) The power to grant franchises to or make contracts with railroads, street railways, or urban transportation companies, electric light or power companies, gas companies, steam-heat companies, telephone companies, water companies, and other public utilities for the use and occupancy of the streets of the city, for the purpose of rendering utility services, upon such conditions and for such time as the governing authority of the municipal corporation may deem wise and subject to the Constitution and the general laws of this state.

(B) The amount of fees collected from customers of public utilities or companies as a result of franchise agreements or contracts authorized by this paragraph shall be itemized on bills or invoices transmitted to customers for utility services. The requirements of this subparagraph shall not apply to fees that are included in the system-wide charges or base rates of a public utility or company subject to a franchise agreement or contract.



§ 36-34-3. Acquisition and operation of certain buildings and facilities; contracts with other political subdivisions for joint use

In addition to the other powers it may have, any municipal corporation shall have the power, in the interest of the health and general welfare, to accept by gift, acquire, construct, lease, own, regulate, operate, improve, open, close, or extend public streets, alleys, sidewalks, parks, swimming pools, golf courses, recreation grounds, airports, airfields, parking areas, parking buildings, athletic fields, grandstands and stadia buildings used or useful for sports, buildings used or useful for housing fairs and exhibits, buildings for educational purposes, libraries, buildings used or useful for poultry and livestock shows and exhibits, and buildings used or useful for public amusement purposes, together with facilities or buildings used for any combination of the above. Any municipal corporation may, under this chapter, contract with any other political subdivision for the joint use of any of such facilities.



§ 36-34-4. Establishment of facilities and services for treatment of patients

In addition to the other powers it may have, the governing body of any municipal corporation may provide for the general health and welfare by establishing hospitals and clinics for the reception and treatment of charitable and pay patients. It shall have the power to contract with any state agency or political subdivision of this state to provide joint facilities or services for the care and treatment of patients.



§ 36-34-5. Acquisition and construction of water and sewage systems

(a) In addition to the other powers which it may have, any municipal corporation shall have the power under this chapter:

(1) To acquire by gift, by purchase, or by the exercise of the right of eminent domain, to construct, to reconstruct, to improve, to better, and to extend any water system or sewage system, or both, within the municipal corporation;

(2) To acquire by gift, by purchase, or by the exercise of the right of eminent domain any lands, easements, rights in lands, and water rights in connection therewith;

(3) To operate and maintain any such systems for its own use and for:

(A) Public and private persons within the territorial boundaries of the municipal corporation who use the system; or

(B) Persons to whom the system is made available at the property owned by such persons; and

(4) To prescribe, revise, and collect rates, fees, tolls, or charges for the services, facilities, or commodities:

(A) Furnished to persons or users; or

(B) Made available by such systems to the property owner at such owner's property. When services are available but not used, the maximum rates, fees, tolls, or other charges imposed shall not exceed the minimum charge or fee imposed on a user of such system.

(b) The provisions of subparagraphs (a)(3)(B) and (a)(4)(B) of this Code section shall apply with respect to an individual residential property owner only in the case of a municipality or public water system or project thereof that is exempted from the provisions of subsections (a) and (b) of Code Section 36-60-17.1 pursuant to subsection (c) of such Code section.



§ 36-34-5.1. Lease agreements for providing library services

Notwithstanding any provision of law to the contrary, each municipal corporation of this state is authorized, in the discretion of its governing authority, to enter into valid and binding lease agreements with nonprofit corporations, classified as public foundations (not private foundations) under the United States Internal Revenue Code, for the stated purpose of providing library services for any period of time not to exceed 15 years.



§ 36-34-5.2. Leases and contracts for operation and maintenance of botanical gardens in municipal corporations having population of more than 300,000

Notwithstanding any provision of law to the contrary, any municipal corporation of this state having a population of more than 300,000 according to the United States decennial census of 1970 or any future such census is authorized, in the discretion of its governing authority, to enter into valid and binding leases and contracts with private persons, firms, associations, or corporations for any period of time not to exceed 50 years to provide for the operation and maintenance of botanical gardens on municipal property.



§ 36-34-5.3. Leases and contracts for operation and maintenance of public zoos in municipal corporations having population of more than 300,000

Notwithstanding any provision of law to the contrary, any municipal corporation of this state having a population of more than 300,000 according to the United States decennial census of 1970 or any future such census is authorized, in the discretion of its governing authority, to enter into valid and binding leases and contracts with private persons, firms, associations, or corporations for any period of time not to exceed 50 years to provide for the operation and maintenance of public zoos on municipal property.



§ 36-34-6. Financing of facilities and services

The governing body of each municipal corporation of this state is given the authority to issue, refund, and liquidate financial obligations, including bonds, incurred to finance any facilities or services which such municipal corporation undertakes to provide under authority of this chapter, subject to the provisions of the Constitution of this state and the general laws applicable to such bonds or other financial obligations.



§ 36-34-7. Powers supplemental

The provisions of this chapter are in addition to the powers heretofore or hereafter granted to any municipal corporation.



§ 36-34-8. Provisions of chapter general law; enactment of local or special laws on subject matters covered by chapter; effect of chapter upon amendment of municipal charters

It is declared to be the intention of the General Assembly that the provisions of this chapter are general laws within the meaning of Article III, Section VI, Paragraph IV(a) of the Constitution. No local or special laws shall be enacted on subject matters over which municipal corporations are authorized to act pursuant to this chapter. Any provision of any municipal charter heretofore enacted covering subject matters over which municipal corporations are authorized to act pursuant to this chapter shall be amended, modified, superseded, or repealed only in accordance with subsection (b) of Code Section 36-35-3.






Chapter 35 - Home Rule Powers

§ 36-35-1. Short title

This chapter shall be known and may be cited as "The Municipal Home Rule Act of 1965."



§ 36-35-2. Incorporation, dissolution, merger, and boundary changes by local Act or under general law; annexation of deannexed property

(a) No municipal corporation shall be incorporated, dissolved, merged, or consolidated with any other municipal corporation, or have its municipal boundaries changed except by local Act of the General Assembly or by such methods as may be provided by general law.

(b) Whenever any local Act of the General Assembly deannexes property lying within the boundaries of a municipal corporation, such property shall not be subject to annexation under Chapter 36 of this title by the municipal corporation from which the property was deannexed for a period of three years from such deannexation.



§ 36-35-3. Adoption of ordinances, rules, and regulations; amendment of charters and amendment or repeal of ordinances, rules, and regulations by petition and referendum

(a) The governing authority of each municipal corporation shall have legislative power to adopt clearly reasonable ordinances, resolutions, or regulations relating to its property, affairs, and local government for which no provision has been made by general law and which are not inconsistent with the Constitution or any charter provision applicable thereto. Any such charter provision shall remain in force and effect until amended or repealed as provided in subsection (b) of this Code section. This Code section, however, shall not restrict the authority of the General Assembly, by general law, to define this home rule power further or to broaden, limit, or otherwise regulate the exercise thereof. The General Assembly shall not pass any local law to repeal, modify, or supersede any action taken by a municipal governing authority under this Code section, except as authorized under Code Section 36-35-6.

(b) Except as provided in Code Section 36-35-6, a municipal corporation may, as an incident of its home rule power, amend its charter by following either of the following procedures:

(1) Municipal charters may be amended by ordinances duly adopted at two regular consecutive meetings of the municipal governing authority, not less than seven nor more than 60 days apart. A notice containing a synopsis of the proposed amendment shall be published in the official organ of the county of the legal situs of the municipal corporation or in a newspaper of general circulation in the municipal corporation once a week for three weeks within a period of 60 days immediately preceding its final adoption. The notice shall state that a copy of the proposed amendment is on file in the office of the clerk or the recording officer of the municipal governing authority and in the office of the clerk of the superior court of the county of the legal situs of the municipal corporation for the purpose of examination and inspection by the public. The recording officer of the municipal governing authority shall furnish anyone, upon written request, a copy of the proposed amendment. No amendment under this paragraph shall be valid to change or repeal an amendment adopted pursuant to a referendum as provided in paragraph (2) of this subsection or to change or repeal a local Act of the General Assembly ratified in a referendum as provided in paragraph (2) of this subsection or to change or repeal a local Act of the General Assembly ratified in a referendum by the electors of the municipal corporation unless at least 12 months have elapsed after such referendums. No amendment under this paragraph shall be valid if provision has been made therefor by general law; or

(2) (A) Amendments to charters or amendments to or repeals of ordinances, resolutions, or regulations adopted pursuant to subsection (a) of this Code section may be initiated by a petition, filed with the governing authority of the municipal corporation, containing, in cases of municipal corporations with a population of 5,000 or less, the signatures of at least 25 percent of the electors registered to vote in the last general municipal election; in cases of municipal corporations with a population of more than 5,000 but not more than 100,000, at least 20 percent of the electors registered to vote in the last general municipal election; and in cases of municipal corporations with a population of more than 100,000, at least 15 percent of the electors registered to vote in the last general municipal election. The petition shall specifically set forth the exact language of the proposed amendment or repeal. The governing authority shall determine the validity of such petition within 50 days of its filing with the governing authority. In the event that the governing authority determines that such petition is valid, it shall be the duty of such authority to issue the call for an election for the purpose of submitting such amendment or repeal to the registered electors of the municipal corporation for their approval or rejection. Such call shall be issued within one week after the determination of the validity of the petition. The governing authority shall set the date of the election as provided in Code Section 21-2-540. The governing authority shall cause a notice of the date of the election to be published in the official organ of the county of the legal situs of the municipal corporation or in a newspaper of general circulation in the municipal corporation once a week for two weeks immediately preceding such date. The notice shall also contain a synopsis of the proposed amendment or repeal and shall state that a copy thereof is on file in the office of the clerk or the recording officer of the municipal governing authority and in the office of the clerk of the superior court of the county of the legal situs of the municipal corporation, for the purpose of examination and inspection by the public. The recording officer of the municipal governing authority shall furnish anyone, upon written request, a copy of the proposed amendment. If more than one-half of the votes cast on the question are for approval of the amendment or the repeal, the same shall become of full force and effect; otherwise it shall be void and of no force and effect. The expense of the election shall be borne by the municipal corporation. It shall be the duty of the governing authority to hold and conduct such election. The election shall be held under the same laws and rules and regulations as govern special elections of the municipal corporation, except as otherwise provided in this subparagraph. It shall be the duty of the governing authority to canvass the returns and to declare and certify the result of the election. It shall be the further duty of the governing authority to certify the result thereof to the Secretary of State. A referendum on any such amendment or repeal shall not be held more often than once each year. No amendment under this subparagraph shall be valid if provision has been made therefor by general law.

(B) In the event that the governing authority determines that the petition is not valid, it shall publish in explicit detail the reasons why such petition is not valid. Such publication shall be in the official organ of the county of the legal situs of the municipal corporation or in a newspaper of general circulation in the municipal corporation, in the week immediately following the date on which the petition is declared to be not valid. In any proceeding in which the validity of the petition is at issue, the tribunal considering such issue shall not be limited by the reasons assigned.

(C) The sponsor of a petition authorized by this paragraph shall obtain copies of all official petitions from the clerk of the governing authority. The clerk of the governing authority shall approve all petitions as to form. The clerk of the governing authority shall provide a place on each form for the person collecting signatures to provide his or her name, street address, city, county, state, ZIP Code, and telephone number and to swear that he or she is a resident of the municipality affected by the petition and that the signatures were collected inside the boundaries of the affected municipality. The collection of signatures for the petition shall begin on the day the clerk of the governing authority provides official copies to the sponsor of the petition. A petition authorized by subparagraph (A) of this paragraph shall not be accepted by the governing authority for verification if more than 60 days have elapsed since the date the sponsor of the petition first obtained copies of the petition from the clerk of the governing authority. Any petition being circulated pursuant to subparagraph (A) of this paragraph on July 1, 1989, shall be filed with the clerk of the governing authority by not later than July 11, 1989. The clerk of the governing authority shall, within seven days, provide the sponsor with official petitions. The sponsor shall have 60 additional days after obtaining official petitions to collect the remaining number of required signatures. Nothing in this subparagraph shall invalidate otherwise valid signatures collected on or before July 1, 1989.

(c) Any other provisions of this chapter to the contrary notwithstanding, subsection (b) of this Code section shall not apply to any city-county consolidated government in existence on January 1, 1976, and any such city-county consolidated government shall not be authorized to amend its consolidated government charter pursuant to subsection (b) of this Code section.



§ 36-35-4. Compensation and benefits for employees and members of governing authority; conditions and requirements governing increases for elective members of governing authority

(a) The governing authority of each municipal corporation is authorized to fix the salary, compensation, and expenses of its municipal employees and the members of its municipal governing authority and to provide insurance, retirement, and pension benefits, coverage under federal old-age, survivors and disability programs, hospitalization benefits, and workers' compensation benefits for its employees, their dependents, and their survivors and for members of the municipal governing authority, their dependents, and their survivors, when such benefits are provided to municipal employees. Any previous actions to extend insurance, federal old-age, survivors and disability programs, retirement, hospitalization, and workers' compensation benefits to members of the municipal governing authority are validated. With the exception of the provision of insurance, federal old-age, survivors and disability programs, retirement, hospitalization, and workers' compensation benefits, any action to increase the salary or compensation of the elective members of the municipal governing authority shall be subject to the following conditions and requirements:

(1) Any such increase shall not be effective until after the taking of office of those elected at the next regular municipal election which is held immediately following the date on which the action to increase the compensation was taken;

(2) Such action shall not be taken during the period of time beginning with the date that candidates for election to membership on the municipal governing authority may first qualify as such candidates and ending with the date members of the municipal governing authority take office following their election; and

(3) Such action shall not be taken until notice of intent to take the action has been published in a newspaper of general circulation designated as the legal organ in the county and in the municipal corporation at least once a week for three consecutive weeks immediately preceding the week during which the action is taken.

(b) As used in subsection (a) of this Code section, the phrase "elective members of the municipal governing authority" means, notwithstanding any terminology or designation of a municipal governing authority or governing body contained in any municipal charter, any elective municipal official who exercises any executive or legislative or executive and legislative powers of the municipal corporation, specifically including a mayor, vice-mayor, president or chairman of a municipal council, member of a municipal council, member of a board of aldermen, or member of a board of commissioners. Such phrase shall also include any person who is appointed to fill a vacancy in any such elective office.

(c) As used in subsection (a) of this Code section, the words "salary or compensation," as applied to the elective members of a municipal governing authority, shall include any expense allowance or any form of payment or reimbursement of expenses, except reimbursement for expenses actually and necessarily incurred by members of a municipal governing authority in carrying out their official duties. The governing authority of each municipal corporation shall be authorized to provide by ordinance for the reimbursement of such actual and necessary expenses.

(d) As used in subsection (a) of this Code section, the words "retirement" and "pension" shall mean termination from municipal service with the right to receive a benefit based upon all or part of such municipal service in accordance with the terms of the ordinance or contract pursuant to which the municipality provides for payment of such benefits. The General Assembly declares and affirms that the Act approved April 17, 1981 (Ga. L. 1981, p. 1741) was intended to assure that prior advertisement of actions to provide insurance, federal old-age, survivors and disability programs, retirement, pension, hospitalization, and workers' compensation benefits to elected members of the municipal governing authority, their dependents, and their survivors is not required.



§ 36-35-4.1. Reapportionment of election districts for municipal elections

(a) Subject to the limitations provided by this Code section, the governing authority of any municipal corporation is authorized to reapportion the election districts from which members of the municipal governing authority are elected following publication of the United States decennial census of 1980 or any future such census. Such reapportionment of districts shall be effective for the election of members to the municipal governing authority at the next regular general municipal election following the publication of the decennial census.

(b) The municipal governing authority shall by ordinance amend its charter pursuant to paragraph (1) of subsection (b) of Code Section 36-35-3 to reapportion the districts in accordance with the following specifications:

(1) Each reapportioned district shall be formed of contiguous territory; and the boundary lines of such district shall be the center lines of streets or other well-defined boundaries;

(2) Variations in population among such districts shall comply with the one person-one vote requirements of the United States Constitution; and

(3) The reapportionment shall be limited to adjusting the boundary lines of the existing districts only to the extent reasonably necessary to comply with the requirements of paragraph (2) of this subsection; and the number of members of the municipal governing body and the manner of electing such members, except for the adjustment of district boundary lines, shall not be changed by the municipal governing authority.

(c) In addition to reapportionment following publication of the decennial census, a municipal governing authority shall reapportion districts pursuant to this Code section if the annexation of additional territory to the corporate boundaries of the municipality has the effect of denying electors residing within the newly annexed territory the right to vote for members of the municipal governing authority on substantially the same basis as the other electors of the municipality vote for members of the municipal governing authority. The reapportionment provided for in this subsection shall meet the criteria specified in subsection (b) of this Code section and shall be further limited to making only those adjustments in district boundary lines as may be reasonably necessary to include the newly annexed territory within such districts. Reapportionment under this subsection shall be effective for the next regular general municipal election following the annexation.

(d) This Code section shall not prohibit the General Assembly from enacting a local law at any time to amend the charter of a municipality to reapportion or otherwise change election districts from which members of the municipal governing authority are elected. If such action is taken by the General Assembly following publication of a decennial census, but before the first regular general municipal election following the publication of such census, the local Act of the General Assembly shall nullify the power given to the municipal governing authority by subsections (a) and (b) of this Code section to reapportion districts following publication of that decennial census. If such action is taken by the General Assembly in conjunction with the annexation, by local Act of the General Assembly, of additional territory to the corporate boundaries of the municipality, the local Act of the General Assembly shall nullify the power and duty given to the municipal governing authority by subsection (c) of this Code section to reapportion districts as a result of that annexation.

(e) In addition to reapportionment following publication of the decennial census, the governing authority of any municipal corporation with a population of 40,000 or more according to the latest United States decennial census is authorized not more than one time during the ten-year period between the publication of consecutive decennial censuses to reapportion or modify the election districts from which members of the municipal governing authority are elected; provided, however, that (1) no such reapportionment shall result in the redistricting of more than 600 persons, (2) no such reapportionment shall occur within 180 days of a general or special municipal election or primary, and (3) a map reflecting any changes and copies of any communications to or from the United States Department of Justice relating to such changes are furnished to the Secretary of State and the Legislative Reapportionment Office within 30 days after such change or communication. Such reapportionment of districts shall be effective for the election of one or more members to the municipal governing authority at the next regular general municipal election or special municipal election following such reapportionment.



§ 36-35-5. Filing of charter amendments or revisions, notices, and affidavits; publication and distribution of amendments and revisions by Secretary of State

No amendment or revision of any charter made pursuant to this chapter shall become effective until a copy of the amendment or revision, a copy of the required notice of publication, and an affidavit of a duly authorized representative of the newspaper in which the notice was published, to the effect that the notice has been published as provided in this chapter, has been filed with the Secretary of State and in the office of the clerk of the superior court of the county of the legal situs of the municipal corporation. The Secretary of State shall provide for the publication and distribution of all such amendments and revisions at least annually.



§ 36-35-6. Limitations on home rule powers

(a) The power granted to municipal corporations in subsections (a) and (b) of Code Section 36-35-3 shall not be construed to extend to the following matters or to any other matters which the General Assembly by general law has preempted or may hereafter preempt; but such matters shall be the subject of general law or the subject of local Acts of the General Assembly to the extent that the enactment of such local Acts is otherwise permitted under the Constitution:

(1) Action affecting the composition and form of the municipal governing authority, the procedure for election or appointment of the members thereof, and the continuance in office and limitation thereon for such members, except as authorized in Chapter 2 of Title 21 or as provided in Code Section 36-35-4.1;

(2) (A) Action defining any offense, which so defined, is also an offense under the criminal laws of Georgia;

(B) Action providing for confinement in excess of six months; and

(C) Action providing for fines and bond forfeitures in excess of $1,000.00;

(3) Action adopting any form of taxation beyond that authorized by law or by the Constitution;

(4) Action affecting the exercise of the power of eminent domain;

(5) Action expanding the power of regulation over any business activity regulated by the Public Service Commission beyond that authorized by charter or general law or by the Constitution;

(6) Action affecting the jurisdiction of any court; and

(7) Action changing charter provisions relating to the establishment and operations of an independent school system.

(b) The power granted in subsections (a) and (b) of Code Section 36-35-3 shall not include the power to take any action affecting the private or civil law governing private or civil relationships, except as is incident to the exercise of an independent governmental power.

(c) Nothing in this Code section shall affect Code Sections 36-35-4 and 36-35-5.



§ 36-35-6.1. Signs for privately owned businesses

A municipality shall be prohibited from restricting the use of any language other than English on signs for privately owned businesses. This Code section shall not restrict the municipality's right to enact any other restrictions on signs.



§ 36-35-7. Provisions of chapter general law; enactment of local or special laws on subject matters covered by chapter; effect of chapter upon amendment of municipal charters

It is declared to be the intention of the General Assembly that the provisions of this chapter are general laws within the meaning of Article III, Section VI, Paragraph IV(a) of the Constitution. No local or special laws shall be enacted on subject matters over which municipal corporations are authorized to act pursuant to this chapter. Any provision of any municipal charter heretofore enacted covering subject matters over which municipal corporations are authorized to act pursuant to this chapter shall be amended, modified, superseded, or repealed only in accordance with subsection (b) of Code Section 36-35-3.



§ 36-35-8. Effect of conflict with Chapter 34

In the event of a conflict between this chapter and Chapter 34 of this title, this chapter shall control.

Title Note

Chapter Note






Chapter 36 - Annexation of Territory

Article 1 - General Provisions

§ 36-36-1. Applicability of article

The procedures set forth in this article shall apply to all annexations pursuant to this chapter and to annexation by local Act of the General Assembly.



§ 36-36-2. Effective date of annexation

(a) Except as provided in subsection (c) of this Code section, all annexation other than by local Act shall become effective for ad valorem tax purposes on December 31 of the year during which such annexation occurred and for all other purposes shall become effective on the first day of the month following the month during which the requirements of Article 2, 3, or 4 of this chapter, whichever is applicable, have been met.

(b) Except as provided in subsection (c) of this Code section, annexation by local Act shall become effective for ad valorem tax purposes on December 31 of the year in which such local Act is approved by the Governor or becomes law without such approval and for all other purposes shall become effective at the time such local Act becomes effective or such later date as provided in such local Act.

(c)(1) Where an independent school system exists within the boundaries of a municipality, other effective dates may be established by the municipality solely for the purpose of determining school enrollment.

(2) Unless otherwise agreed in writing by a county governing authority and the municipal governing authority, where property zoned and used for commercial purposes is annexed into a municipality with an independent school system, the effective date for the purposes of ad valorem taxes levied for educational purposes shall be December 31 of the year after the year in which the requirements of Article 2, 3, or 4 of this chapter, whichever is applicable, have been met.



§ 36-36-3. Report identifying annexed property; maps and surveys; technical assistance to municipalities; preclearance

(a) The clerk, city attorney, or other person designated by the governing authority of any municipality annexing property shall file a report identifying any property annexed with the Department of Community Affairs and with the county governing authority of the county in which the property being annexed is located. Such reports shall be filed, at a minimum, not more than 30 days following the last day of the quarter in which the annexation becomes effective but may be filed more frequently. Each report shall include the following:

(1) The legal authority under which the annexation was accomplished, which shall be the ordinance or resolution number for any annexation effected pursuant to Article 2, 3, 4, or 6 of this chapter or the Act number if effected by local Act of the General Assembly;

(2) The name of the county in which the property being annexed is located; the total acreage annexed; the enactment date and effective date of the annexation ordinance, resolution, or local Act of the General Assembly;

(3) A letter from the governing authority of any municipality annexing property stating its intent to add the annexed area to maps provided by the United States Bureau of the Census during their next regularly scheduled boundary and annexation survey of the municipality and stating that the survey and map will be completed as instructed and returned to the United States Bureau of the Census; and

(4) A list identifying roadways, bridges, and rights of way on state routes that are annexed and, if necessary, the total mileage annexed.

(b) The submission of a report required under subsection (a) of this Code section shall be made in writing and may also be made in electronic format to the Department of Community Affairs and to others as required, at the discretion of the submitting municipality.

(c) (1) The Department of Community Affairs shall notify the clerk, city attorney, or other person designated by the governing authority of the annexing municipality within 30 days after receipt of a report submitted under subsection (a) of this Code section if it determines the submission to be incomplete. The annexing municipality shall file a corrected report with the department and the county governing authority where the annexed property is located within 45 days from the date of the notice of any deficiency.

(2) No annexed area shall be added to the state map until such report has been properly submitted to the Department of Community Affairs. The Department of Community Affairs shall not provide a certification of annexation to the United States Census Bureau unless the governing authority of the annexing municipality has filed a completed report as required under subsection (a) of this Code section.

(3) Compliance with the requirements of this Code section shall be construed to be merely ancillary to and not an integral part of the annexation procedure such that an annexation shall, if otherwise authorized by law, become effective even though required filings under this Code section are temporarily delayed.

(d) The Department of Community Affairs may provide technical assistance to any municipality with respect to the requirements of subsection (a) of this Code section.

(e) The Department of Community Affairs shall maintain the annexation reports submitted to it pursuant to this Code section for two years. Annexation reports shall be subject to disclosure and inspection under Article 4 of Chapter 18 of Title 50 while maintained in the possession of the Department of Community Affairs. Two years after receipt of an annexation report from a municipality, the Department of Community Affairs shall transfer possession of such report to the Division of Archives and History for permanent retention.

(f) Reserved.

(g) The governing authority of any municipality annexing property shall add all annexed areas to maps provided by the United States Census Bureau during the next regularly scheduled boundary and annexation survey of the municipality, complete the survey and map as instructed, and return them to the United States Census Bureau within the time frame requested.



§ 36-36-4. Creation of unincorporated islands prohibited; authorization to provide services or functions

(a) The creation of unincorporated islands as described in paragraph (1), (2), or (3) of this subsection shall be prohibited:

(1) Annexation or deannexation which would result in the creation of an unincorporated area with its aggregate external boundaries abutting the annexing municipality;

(2) Annexation or deannexation which would result in the creation of an unincorporated area with its aggregate external boundaries abutting any combination of the annexing municipality and one or more other municipalities; or

(3) Annexation or deannexation which would result in the creation of an unincorporated area to which the county would have no reasonable means of physical access for the provision of services otherwise provided by the county governing authority solely to the unincorporated area of the county.

(b) When requested by resolution of the county governing authority, a municipality is authorized to provide any service or exercise any function within an unincorporated island. Such authority shall be in addition to any other authority of the municipality to provide extraterritorial services or functions. For purposes of this subsection, "unincorporated island" shall have the same meaning as contained in paragraph (3) of Code Section 36-36-90.

(c) The prohibition contained in subsection (a) of this Code section shall not apply to a local Act providing for deannexation of territory from a municipality that would create an unincorporated island where another local Act annexing the same territory into another municipality takes effect on the same date as the local Act providing for deannexation of such territory.



§ 36-36-5. Restriction on annexation of unincorporated islands

Reserved. Repealed by Ga. L. 2000, p. 164, § 3, effective March 17, 2000.



§ 36-36-6. Notice by municipal governing authority to county governing authority of proposed annexation

Upon accepting an application for annexation pursuant to Code Section 36-36-21 or a petition for annexation pursuant to Code Section 36-36-32, or upon adopting a resolution calling for an annexation referendum pursuant to Code Section 36-36-57, the governing authority of the annexing municipality shall within five business days give written notice of the proposed annexation to the governing authority of the county wherein the area proposed for annexation is located. Such notice shall include a map or other description of the site proposed to be annexed sufficient to identify the area. Where the proposed annexation is to be effected by a local Act of the General Assembly, a copy of the proposed legislation shall be provided by the governing authority of the municipality to the governing authority of the county in which the property proposed to be annexed is located following the receipt of such notice by the governing authority of the municipality under subsection (b) of Code Section 28-1-14.



§ 36-36-7. Effect of annexation upon county owned property or facilities; notice; acquisition of property or facilities by municipality

(a) Upon receiving notice of a proposed annexation pursuant to Code Section 36-36-6, the county governing authority shall notify the governing authority of the municipality within five business days of receipt of such notice if any county owned public facilities are located in the area proposed to be annexed.

(b) Except as otherwise provided in this Code section, ownership and control of county owned public properties and facilities are not diminished or otherwise affected by annexation of the area in which the county owned public property or facility is located.

(c) Whenever a municipality annexes land on both sides of a county road right of way, the annexing municipality shall assume the ownership, control, care, and maintenance of such right of way unless the municipality and the county agree otherwise by joint resolution.

(d) Whenever county owned property or a county owned facility within an area annexed by a municipality is no longer usable for service to the unincorporated area of the county as a result of the annexation, the annexing municipality shall be required to acquire said property from the county governing authority under the following conditions:

(1) The annexation must be final;

(2) The county property or facility must be funded by revenues derived from the unincorporated areas of the county and must be used to provide services solely to the unincorporated areas of the county;

(3) The county adopts a resolution declaring that the property or facility is no longer usable for service to the unincorporated area of the county as a result of the annexation; and

(4) Unless otherwise provided by mutual agreement, the county shall be compensated in an amount equal to the fair market value of the property or facility which is no longer usable for service to the unincorporated area. If the county and municipality fail to agree as to the fair market value of the property or facility within 180 days following adoption of the resolution required by paragraph (3) of this subsection, the question of fair market value shall be submitted to a special master appointed by the superior court of the county in which the property or facility is located for determination of value.



§ 36-36-8. Effect of annexation upon utility service agreements

No annexation shall invalidate any utility service agreement between a county and an annexing municipality in effect on July 1, 1992, except by mutual written consent.



§ 36-36-9. Notice to be sent by certified mail or statutory overnight delivery, return receipt requested

All notices to a municipal or county governing authority required pursuant to this chapter shall be sent by certified mail or statutory overnight delivery, return receipt requested.



§ 36-36-10. Legislative intent

It is the express intent of the General Assembly in enacting the provisions of this chapter to provide for alternative methods for annexing or deannexing an area or areas into or from the corporate limits of a municipality. Except as otherwise expressly provided in this chapter, no provision of this chapter relating to annexation or deannexation by any such alternate method is intended to or shall be construed to in any way restrict, limit, or otherwise impair the authority of the General Assembly to annex or deannex by local Act.



§ 36-36-11. Effect of objection to land use following rezoning; minimum procedures for addressing issues

(a) The intent of this Code section is to provide a mechanism to resolve disputes over land use arising out of the rezoning of property to a more intense land use in conjunction with or subsequent to annexation in order to facilitate coordinated planning between counties and municipalities particularly with respect to areas contiguous to municipal boundaries; provided, however, that on and after September 1, 2007, such dispute resolutions shall be governed by the provisions of Article 7 of this chapter and the provisions of this Code section shall be limited to proceedings initiated prior to such date.

(b) As used in this Code section, the term "objection" means an objection to a proposed change in land use which results in a substantial change in the intensity of the allowable use of the property or a change to a significantly different allowable use.

(c)(1) When an initial zoning of property is sought pursuant to subsection (d) of Code Section 36-66-4 or when the rezoning of annexed property is sought within one year of the effective date of the annexation, the municipal corporation shall give notice to the county governing authority within seven calendar days of the filing of the application for initial zoning or rezoning. Upon receipt of such notice, the county governing authority shall have seven calendar days to notify the municipality in writing of its intent to raise an objection to the proposed zoning or rezoning of the property and shall specify the basis for the objection. If the county governing authority serves notice of its intent to object, then the county governing authority shall have ten calendar days from the date of the county's notice to document in writing the nature of the objection specifically identifying the basis for the objection including any increased service delivery or infrastructure costs. The absence of a written notice of intent to object or failure to document the nature of the objection shall mean the municipal corporation may proceed with the zoning or rezoning and no subsequent objections under this process may be filed for the zoning or rezoning under consideration.

(2) Commencing with the date of receipt by the municipality of the county's documented objections, representatives of the municipal corporation and the county shall have 21 calendar days to devise mitigating measures to address the county's specific objections to the proposed zoning or rezoning. The governing authority of the municipal corporation and the governing authority of the county may agree on mitigating measures or agree in writing to waive the objections at any time within the 21 calendar day period, in which event the municipal corporation may proceed with the zoning or rezoning in accordance with such agreement; or, where an initial zoning is proposed concurrent with annexation, the municipality may approve, deny, or abandon the annexation of all or parts of the property under review.

(3) If the representatives of the municipal corporation and the county fail to reach agreement on the objections and mitigating measures within the 21 calendar day period, either the governing authority of the municipal corporation or the governing authority of the county may insist upon appointment of a mediator within seven calendar days after the end of the 21 day period to assist in resolving the dispute. The mediator shall be mutually selected and appointed within seven calendar days of either party's timely, written insistence on a mediator. The party insisting on use of the mediator shall bear two-thirds of the expense of the mediation and the other party shall bear one-third of the expense of the mediation. If both the municipality and the county insist on mediation, the expenses of mediation shall be shared equally. The mediator shall have up to 28 calendar days to meet with the parties to develop alternatives to resolve the objections. If the municipal corporation and the county agree on alternatives to resolve the objections, the municipal corporation may proceed in accordance with the mediated agreement.

(4) If the objections are not resolved by the end of the 28 day period, the municipal governing authority or the county governing authority may, no later than seven calendar days after the conclusion of such 28 day period, request review by a citizen review panel. The citizen review panel shall be an independent body comprised of one resident of the municipal corporation appointed by the municipal governing authority, one resident of the county appointed by the county governing authority, and one nonresident of the county who is a land use planning professional mutually selected by the municipal and county appointees to the citizen review panel. No elected or appointed officials or employees, contractors, or vendors of a municipality or county may serve on the citizen review panel. If a request for review by a citizen review panel is made, the mediator shall make arrangements to appear personally at the first meeting of the panel and brief the panel members regarding the objections and proposed mitigating measures or provide a written presentation of such objections and proposed mitigating measures to the panel members on or before the date of such first meeting, whichever the mediator deems appropriate. The citizen review panel shall meet at least once but may conduct as many meetings as necessary to complete its review within a 21 calendar day period. All meetings of the citizen review panel shall be open to the public pursuant to Chapter 14 of Title 50. Within 21 calendar days of the request for review, the citizen review panel shall complete its review of the evidence submitted by the county and the municipality concerning the objections and proposed mitigating measures and shall issue its own recommendations.

(5) The citizen review panel shall recommend approval or denial of the zoning or rezoning and address the objections and proposed mitigating measures. Where an initial zoning is proposed concurrent with annexation, the panel may also recommend that the annexation be approved or abandoned. The findings and recommendations of the citizen review panel shall not be binding.

(6) Following receipt of the recommendations of the citizen review panel, the municipal corporation may:

(A) Zone or rezone all or parts of the property under review;

(B) Zone or rezone all or parts of the property under review with mitigating measures;

(C) Deny the zoning or rezoning of all or parts of the property under review; or

(D) Any combination of the foregoing.

Where an initial zoning is proposed concurrent with annexation, the municipality may also approve, deny, or abandon the annexation of all or parts of the property under review.

(7) At any time during the process set forth in this Code section, the county or municipality may file a petition in superior court seeking sanctions against a party for any objections or proposed mitigating measures that lack substantial justification or that were interposed for purposes of delay or harassment. Such petition shall be assigned to a judge, pursuant to Code Section 15-1-9.1 or 15-6-13, who is not a judge in the circuit in which the county is located. The judge selected may also be a senior judge pursuant to Code Section 15-1-9.2 who resides in another circuit. The visiting or senior judge shall determine whether any objections or proposed mitigating measures lack substantial justification or were interposed for delay or harassment and shall assess against the party raising such objection or proposing or objecting to such mitigating measures the full cost of attorney fees and other costs incurred by the other party in responding to the objections or proposed mitigating measures.

(8) Unless otherwise agreed, a zoning or rezoning decision made pursuant to this Code section shall not be effective until 28 calendar days following the completion of the process authorized by this Code section and the zoning or rezoning vote by the municipal governing authority.

(9) During the process set forth in this Code section, the municipal corporation may proceed with notice, hearings, and other requirements for zoning or rezoning in accordance with the municipality's zoning ordinance.

(d) If the annexation, zoning, or rezoning is denied or abandoned based in whole or in part on the county's objections, the county shall not zone or rezone the property or allow any use of a similar or greater density or intensity to that proposed for the property which had been objected to by the county pursuant to this Code section for a one-year period after the denial or abandonment.

(e) The process set forth in subsection (c) of this Code section specifies minimum procedures for addressing objections. However, a county and a municipality may agree to additional procedures by resolution of the county and municipal governing authorities. Notwithstanding subsections (c) and (d) of this Code section, any agreement to resolve county objections to a proposed land use of an area to be annexed into a municipality which agreement was in effect on January 1, 2004, and which includes a provision whereby the county and a municipality agree to be bound by the recommendations of an annexation appeals board shall remain in effect until the parties agree otherwise.






Article 1A - Annexation by Local Act of the General Assembly

§ 36-36-15. "Used for residential purposes" defined.

As used in this article, the term "used for residential purposes" means any lot or tract five acres or less in size on which is constructed a habitable dwelling unit.



§ 36-36-16. Procedures for annexation; referendum.

(a) Local Acts of the General Assembly proposing annexation of any area comprised of more than 50 percent by acreage of property used for residential purposes shall be adopted pursuant to the procedures of this article.

(b) Such bill may include a requirement for referendum approval of the annexation under such terms and conditions as specified in such local law; provided, however, if the number of residents in the area to be annexed exceeds 3 percent of the population of the municipal corporation or 500 people, whichever is less, as determined by the most recent United States decennial census, referendum approval shall be required in the area to be annexed. The cost of holding the referendum required by this article shall be paid from funds of the municipality proposing the annexation.






Article 2 - Annexation Pursuant to Application by 100 Percent of Landowners

§ 36-36-20. "Contiguous area" defined

(a) As used in this article, the term "contiguous area" means, at the time the annexation procedures are initiated, any area that meets the following conditions:

(1) At least one-eighth of the aggregate external boundary or 50 feet of the area to be annexed, whichever is less, either abuts directly on the municipal boundary or would directly abut on the municipal boundary if it were not otherwise separated from the municipal boundary by lands owned by the municipal corporation or some other political subdivision, by lands owned by this state, or by the definite width of:

(A) Any street or street right of way;

(B) Any creek or river; or

(C) Any right of way of a railroad or other public service corporation

which divides the municipal boundary and any area proposed to be annexed;

(2) The entire parcel or parcels of real property owned by the person seeking annexation is being annexed; provided, however, that lots shall not be subdivided in an effort to evade the requirements of this paragraph; and

(3) The private property annexed, excluding any right of way of a railroad or other public service corporation, complies with the annexing municipality's minimum size requirements, if any, to construct a building or structure occupiable by persons or property under the policies or regulations of the municipal development, zoning, or subdivision ordinances.

(b) Notwithstanding the limitations of subsection (a) of this Code section, an area may be annexed by agreement between the municipal corporation and the governing body of the county in which the territory proposed to be annexed is located.

(c) If, at the time annexation procedures are initiated, the entire area to be annexed is owned by the municipal governing authority to which the area is to be annexed and if the annexation of municipally owned property is approved by resolution of the governing authority of the county wherein the property is located, then the term "contiguous area" shall mean any area which, at the time annexation procedures are initiated, abuts directly on the municipal boundary or which would directly abut on the municipal boundary if it were not otherwise separated from the municipal boundary by lands owned by the municipal corporation or some other political subdivision, by lands owned by this state, or by the definite width or by the length of:

(1) Any street or street right of way;

(2) Any creek or river; or

(3) Any right of way of a railroad or other public service corporation

which divides the municipal boundary and any area proposed to be annexed.



§ 36-36-21. Annexation upon application of all land owners; filing of identification of annexed property with Department of Community Affairs and county governing authority; effect of annexation

Authority is granted to the governing bodies of the several municipal corporations of this state to annex to the existing corporate limits thereof unincorporated areas contiguous to the existing corporate limits at the time of such annexation, in accordance with the procedures provided in this article and in Article 1 of this chapter, upon the written and signed applications of all of the owners of all of the land, except the owners of any public street, road, highway, or right of way, proposed to be annexed, containing a complete description of the lands to be annexed. Lands to be annexed at any one time shall be treated as one body, regardless of the number of owners, and all parts shall be considered as adjoining the limits of the municipal corporation when any one part of the entire body abuts such limits. When such application is acted upon by the municipal authorities and the land is, by ordinance, annexed to the municipal corporation, an identification of the property so annexed shall be filed with the Department of Community Affairs and with the governing authority of the county in which the property is located in accordance with Code Section 36-36-3. When so annexed, such lands shall constitute a part of the lands within the corporate limits of the municipal corporation as completely and fully as if the limits had been marked and defined by local Act of the General Assembly. Except as provided in subsection (c) of Code Section 36-36-20, nothing in this article shall be construed to authorize annexation of the length of any public right of way except to the extent that such right of way adjoins private property otherwise annexed by the municipal corporation.



§ 36-36-22. Deannexation; authority; procedures; identification; status of lands

Authority is granted to the governing bodies of the several municipal corporations of this state to deannex an area or areas of the existing corporate limits thereof, in accordance with the procedures provided in this article and in Article 1 of this chapter, upon the written and signed applications of all of the owners of all of the land, except the owners of any public street, road, highway, or right of way, proposed to be deannexed, containing a complete description of the lands to be deannexed and the adoption of a resolution by the governing authority of the county in which such property is located consenting to such deannexation. Lands to be deannexed at any one time shall be treated as one body, regardless of the number of owners, and all parts shall be considered as adjoining the limits of the municipal corporation when any one part of the entire body abuts such limits. When such application is acted upon by the municipal authorities and the land is, by ordinance, deannexed from the municipal corporation, an identification of the property so deannexed shall be filed with the Department of Community Affairs and with the governing authority of the county in which the property is located in accordance with Code Section 36-36-3. When so deannexed, such lands shall cease to constitute a part of the lands within the corporate limits of the municipal corporation as completely and fully as if the limits had been marked and defined by local Act of the General Assembly.



§ 36-36-23. Annexation by a municipal corporation into an adjoining county

(a) Annexation pursuant to this article by a municipal corporation into an adjoining county in which the municipality is not already located shall be accomplished in accordance with this Code section. Within ten business days of receiving an application for annexation, the municipal corporation shall provide written notice to the county governing authority of the adjoining county of its intent to annex into the county. Such notice shall include a map or other description of the land proposed for annexation sufficient for the county to identify the location of the proposed annexation. A meeting between the county governing authority and municipal governing authority shall be held to discuss the proposed annexation if the county governing authority files a written request for such meeting with the municipal governing authority within 15 days of receipt of the notice of the proposed annexation. The requested meeting shall be held within 15 days of the request by the county unless otherwise agreed to by the county and the municipality.

(b) No municipality may annex into an adjoining county in which the municipality is not already located unless otherwise agreed to by the county governing authority of the adjoining county. Such annexation shall be deemed approved, unless the county governing authority adopts a resolution opposing the annexation within 30 days following the earlier of:

(1) The completion of the meeting between the municipal and county governing authorities, if any, pursuant to subsection (a) of this Code section; or

(2) Thirty days after notice of the proposed annexation from the municipal corporation to the county governing authority, if no meeting is requested by the county governing authority.

(c) In making its decision, the county governing authority shall consider the following factors:

(1) Whether the annexation ordinance is reasonable for the long-range economic and overall well-being of the counties, school districts, and municipalities affected by the annexation;

(2) Whether the health, safety, and welfare of property owners and citizens of the county, municipalities, and area proposed to be annexed will be negatively affected by the annexation;

(3) Whether the proposed annexation has any negative fiscal impact on the county, school districts, and other municipalities that have not been mitigated by an agreement; and

(4) The interests of the property owner seeking annexation.

(d) If the county governing authority disapproves the annexation, the municipal corporation may challenge the disapproval by filing a complaint in the superior court of the adjoining county into which such annexation has been proposed. The challenge shall be heard by either a judge or senior judge who is not from the circuit in which either the county or the municipality is located. If the court finds by a preponderance of the evidence that the determination by the county based upon the factors enumerated in subsection (c) of this Code section is correct, then the denial by the county shall be sustained. If the denial is not sustained, the annexation may proceed.






Article 3 - Annexation Pursuant to Application by Owners of 60 Percent of Land and 60 Percent of Electors

§ 36-36-30. "Municipal corporation" defined

As used in this article, the term "municipal corporation" means a municipal corporation which has a population of 200 or more persons according to the United States decennial census of 1960 or any future such census.



§ 36-36-31. "Contiguous area" defined; determination of aggregate external boundary

(a) As used in this article, the term "contiguous area" means any area of which at least one-eighth of the aggregate external boundary, at the time annexation procedures are initiated, directly abuts the municipal boundary. Any area shall also be a "contiguous area" if at least one-eighth of its aggregate external boundary would directly abut the municipal boundary if not otherwise separated, in whole or in part, from the municipal boundary by lands owned by the municipal corporation, by lands owned by a county, or by lands owned by this state or by the definite width of (1) any street or street right of way, (2) any creek or river, or (3) any right of way of a railroad or other public service corporation.

(b) For purposes of determining an area's aggregate external boundary, all real property which, at the time annexation procedures are initiated, (1) is owned by the same person who owns real property in the area to be annexed, (2) adjoins to any extent such owner's real property in the area to be annexed, (3) is in the same county as the real property in the area to be annexed, and (4) is not included within the boundaries of any municipal corporation shall have its area included in determining the aggregate external boundary of the area to be annexed.



§ 36-36-32. Annexation upon application of owners of 60 percent of the land and 60 percent of the resident electors generally; application and signature requirements

(a) Authority is granted to the governing bodies of the several municipal corporations of this state to annex to the existing corporate limits thereof unincorporated areas which are contiguous to the existing corporate limits at the time of such annexation, in accordance with the procedures provided in this article and in Article 1 of this chapter, upon the written and signed application of not less than 60 percent of the electors resident in the area included in any such application and of the owners of not less than 60 percent of the land area, by acreage, included in such application. The authority granted in this Code section is in addition to existing authority and is intended to provide a cumulative method of annexing territory to municipal corporations in addition to those methods provided by present law.

(b) Each such application shall contain a complete description of the land proposed to be annexed. Lands to be annexed at any one time shall be treated as one body, regardless of the number of owners, and all parts shall be considered as adjoining the limits of the municipal corporation when any one part of the entire body abuts such limits.

(c) Each person signing an application for annexation shall also print or type thereon his name, address, and the date of signature. In addition, he shall indicate whether he is a landowner within the area to be annexed, an elector, or both.

(d) For the purpose of determining the percentage of electors signing such application, the municipal governing body shall obtain a list of electors residing in such area from the board of registrars of the county or counties in which the area lies. The list shall be compiled by the board of registrars and provided to the municipal governing body in accordance with Code Section 21-2-227. The municipal governing body shall bear the expense of the preparation of the list in the manner prescribed by such Code section.

(e) For the purpose of determining ownership of the property included within such application, the record titleholder of the fee simple title or his legal representative shall be considered the "owner" of the property.

(f) Signatures of owners of public roads and other public land within the area to be annexed shall not be required in satisfying the requirements of subsection (a) of this Code section and the acreage of such public properties shall be excluded from acreage calculations pertaining to the landowner approval required by subsection (a) of this Code section. This subsection applies only where the public properties are included in the area to be annexed.

(g) The necessary number of signatures of landowners and electors shall be obtained within one calendar year following the date of the first signature obtained. Failure to collect the required number within the one-year period shall invalidate previously collected signatures. Nothing in this subsection shall prohibit collection of signatures from the same persons on subsequent applications for annexation.



§ 36-36-33. Annexation across county boundary lines prohibited

There shall be no annexation across the boundary lines of any county under this article.



§ 36-36-34. Determination of compliance with article; notice upon noncompliance; proceedings upon compliance

Whenever the governing body of a municipal corporation receives an application pursuant to Code Section 36-36-32, it shall, after investigation, determine whether such application complies with the requirements of this article. If it is determined that the application does not comply with this article, the governing body shall notify in writing the persons presenting the application, stating wherein the application is deficient. If it is determined that the application does comply with this article, the municipal governing body shall proceed to act on the application in accordance with Code Section 36-36-36.



§ 36-36-35. Plans and report for extension of services to area proposed to be annexed

(a) A municipal corporation exercising authority under this article shall make plans for the extension of services to the area proposed to be annexed and, prior to the public hearing provided for in Code Section 36-36-36, shall prepare a report setting forth its plans to provide services to the area.

(b) The report required in subsection (a) of this Code section shall include:

(1) A map or maps of the municipality and adjacent territory, showing the present and proposed boundaries of the municipal corporation, the present major trunk water mains and sewer interceptors and outfalls, and the proposed extensions of such mains and outfalls as required in paragraph (2) of subsection (c) of this Code section; and

(2) A statement setting forth the plans of the municipal corporation for extending to the area to be annexed each major municipal service performed within the municipality at the time of annexation.

(c) The plans required in subsection (a) of this Code section shall:

(1) Provide for extending police protection, fire protection, garbage collection, and street maintenance services to the area to be annexed, on the date of annexation, on substantially the same basis and in the same manner as such services are provided within the rest of the municipal corporation prior to annexation; but if a water distribution system is not available in the area to be annexed, the plans must call for reasonably effective fire protection services until such time as water lines are made available in the area under existing municipal policies for the extension of water lines; and

(2) Provide for extension of major trunk water mains and sewer outfall lines into the area to be annexed within 12 months of the effective date of annexation, so that when such lines are constructed property owners in the area to be annexed will be able to secure public water and sewer service, according to the policies in effect in such municipal corporation for extending water and sewer lines to individual lots or subdivisions.

(d) The report required in subsection (a) of this Code section shall be prepared and made available to the public at least 14 days prior to the public hearing required by Code Section 36-36-36.



§ 36-36-36. Requirement of public hearing; notice of time and place; persons entitled to be heard; right of property owner to withdraw consent

(a) The municipal governing body shall hold a public hearing on any application which has been determined to meet the requirements of this article. The hearing shall be held not less than 15 nor more than 45 days from the time the governing body makes a determination that the petition is valid. Notice of the time and place of the hearing shall be given in writing to the persons presenting the application and shall be advertised once a week for two consecutive weeks immediately preceding the hearing in a newspaper of general circulation in the municipal corporation and in the area proposed for annexation.

(b) At the public hearing all persons resident or owning property in the municipal corporation or in the area proposed for annexation may be heard on the question of the annexation of the area by the municipal corporation.

(c) Any property owner or elector may withdraw his consent in writing postmarked or received within three business days after the public hearing required by this Code section.



§ 36-36-37. Adoption of annexing ordinance

(a) If, after the public hearing, the governing body determines that the annexation to the municipal corporation of the area proposed in the application would be in the best interest of the residents and property owners of the area proposed for annexation and of the citizens of the municipal corporation, the area may be annexed to the municipal corporation by the adoption of an annexing ordinance.

(b) The annexing ordinance authorized by subsection (a) of this Code section shall be adopted within 60 days following validation of the signature of the applicants.



§ 36-36-38. Filing of identification of annexed property with county and Department of Community Affairs; applicability of municipal ad valorem taxes to annexed territory; effect of annexation

(a) When an application pursuant to Code Section 36-36-32 is acted upon by the municipal authorities and the land, by ordinance, is annexed to the municipal corporation, an identification of the annexed property shall be filed with the Department of Community Affairs and with the county in which the property is located in accordance with Code Section 36-36-3.

(b) Municipal ad valorem taxes shall not apply to property within the annexed territory until January 1 of the following year.

(c) When so annexed, such lands shall constitute a part of the lands within the corporate limits of the municipal corporation as completely and fully as if the limits had been marked and defined by local Act of the General Assembly.



§ 36-36-39. Filing of petition for declaratory judgment to determine validity of annexation; judicial review

(a) Within 30 days of the effective date of the ordinance annexing land to the municipal corporation, any resident elector of the area so annexed or of the municipal corporation or any property owner of such area or of the municipal corporation may bring a petition for declaratory judgment, in the superior court of the county of the legal situs of the annexing municipal corporation, to determine the validity, in accordance with this article, of the application and the municipal corporation's action thereon. Whenever such a petition is filed, the municipal governing body shall file with the court the record of their official actions in regard to such application and a certified copy of the annexing ordinance.

(b) The judgment of the court on any such petition may declare the annexation ordinance null and void upon a finding that the application and the municipal corporation's action thereon are not in substantial compliance with this article. Upon a finding that procedural defects or defects in the plan for service to the annexed area exist, the court, where possible, shall frame a judgment to perfect such defect and uphold the ordinance.

(c) Actions provided for in this Code section shall be in accordance with Chapter 4 of Title 9.

(d) Any aggrieved party may obtain a review of a final judgment under this Code section as is provided by law in other cases.



§ 36-36-40. Use of municipally owned utilities by residents of annexed territory

Nothing within this article shall prohibit the municipal corporation from requiring the residents of the newly annexed area to use utilities owned by the municipal corporation when they are available.






Article 4 - Annexation Pursuant to Resolution and Referendum

§ 36-36-50. Purpose of article

It is declared to be the intention of the General Assembly in enacting this article to provide a method for annexing to municipal corporations areas which meet the legislative standards established by Code Section 36-36-54. This article is not intended to affect or restrict the present authority of the General Assembly to legislate regarding the annexation of any area contiguous to any municipal corporation in this state, nor to limit in any way the authority of the General Assembly to provide alternative methods for extending municipal boundaries. This article shall not affect legislation pending on July 1, 1970.



§ 36-36-51. Legislative declaration of policy

It is declared to be the policy in this state:

(1) That municipal corporations are created for the purpose of providing local governmental services and for ensuring the health, safety, and welfare of persons and the protection of property in areas being used primarily for residential, commercial, industrial, and institutional purposes;

(2) That the orderly growth of municipal corporations, based on the need for municipal services and the ability of the municipal corporation to serve, is essential to the economic progress of the state and to the well-being of its urban citizens;

(3) That the extension of municipal boundaries to accomplish orderly growth should be in accordance with standards established by the General Assembly; and

(4) That any areas included within municipal boundaries under this article should receive all services provided by the annexing municipal corporation as soon as possible after coming within its boundaries.



§ 36-36-52. Definitions

As used in this article, the term:

(1) "Contiguous area" means any area which, at the time annexation procedures are initiated, either abuts directly on the municipal boundary or is separated from the municipal boundary by a street or street right of way, a creek or river, the right of way of a railroad or other public service corporation, lands owned by the municipal corporation or some other political subdivision, or lands owned by this state.

(2) "Used for residential purposes" refers to any lot or tract five acres or less in size on which is constructed a habitable dwelling unit.



§ 36-36-53. Authorization of annexation generally

The governing body of any municipal corporation may extend the corporate limits of the municipal corporation to include any area which meets the standards of Code Section 36-36-56, under the conditions and procedure provided in this article and in accordance with the procedures provided in Article 1 of this chapter.



§ 36-36-54. Standards and requirements for area proposed to be annexed

(a) A municipal governing body may extend the municipal corporate limits to include any area:

(1) Which meets the general standards of subsection (b) of this Code section; and

(2) Every part of which meets the requirements of either subsection (c) or subsection (d) of this Code section.

(b) The total area to be annexed must meet the following standards on the date of the adoption of the resolution:

(1) It must be adjacent or contiguous to the municipal corporation's boundaries at the time the annexation proceeding is begun;

(2) At least one-eighth of the aggregate external boundaries of the area must coincide with the municipal boundary;

(3) No part of the area shall be included within the boundary of another municipal corporation or county; and

(4) No part of the area shall, at the time notice of public hearing is given in accordance with Code Section 36-36-57, be receiving either water service or sewer service, or both, and also either police protection or fire protection from any unit of government other than the municipal corporation proposing annexation. This requirement may be waived by written agreement of the municipal corporation proposing annexation and of the other unit of government affected. Where a waiver of this requirement is applicable, a copy of the agreement shall be made a part of the report required by Code Section 36-36-56. Where contracts exist between counties and municipal corporations, both government entities must agree by mutual consent prior to annexation.

(c) Except as provided in subsection (d) of this Code section, the area to be annexed must be developed for urban purposes. An area developed for urban purposes is defined as any area which, on the date of the adoption of the annexation resolution, has a total resident population equal to at least two persons for each acre of land included within its boundaries and is subdivided into lots and tracts such that at least 60 percent of the total acreage consists of lots and tracts five acres or less in size and such that at least 60 percent of the total number of lots and tracts are one acre or less in size.

(d) In addition to areas developed for urban purposes, a governing body may include in the area to be annexed any area which does not meet the requirements of subsection (c) of this Code section if such area lies between the municipal boundary and an area developed for urban purposes such that the area developed for urban purposes is either not adjacent to the municipal boundary or cannot be served by the municipal corporation without extending services and water and sewer lines through the sparsely developed area and, if such area is adjacent, on at least 60 percent of its external boundary to any combination of the municipal boundary and the boundary of an area or areas developed for urban purposes as defined in subsection (c) of this Code section.

(e) In fixing new municipal boundaries, a municipal governing body shall, wherever practical, use natural topographic features, such as ridge lines, streams, and creeks, as boundaries. If a street is used as a boundary, the governing body shall, wherever practical, include within the municipal corporation land on both sides of the street; such outside boundary may not extend more than 200 feet beyond the right of way of the street, except to include all of a lot or parcel of land partially within 200 feet of the right of way.



§ 36-36-55. Determination of compliance with standards and requirements; review of determination by superior court

In determining population and degree of land subdivision for purposes of meeting the requirements of Code Section 36-36-54, the municipal corporation shall use methods calculated to provide reasonably accurate results. In determining, on appeal to the superior court, whether the standards set forth in Code Section 36-36-54 have been met, the reviewing court shall accept the estimates of the municipal corporation:

(1) As to population, if the estimate is based on the number of dwelling units in the area multiplied by the average family size in the area or in the county or counties of which the area is a part, as determined by the last preceding federal census or based on a new enumeration carried out under reasonable rules and regulations by the annexing municipal corporation, provided that the court shall not accept such estimates if the petitioner on appeal demonstrates that the estimates are in error in the amount of 10 percent or more;

(2) As to total area, if the estimate is based on an actual survey, on county tax maps or records, on aerial photographs, or on some other reasonably reliable map used for official purposes by a governmental agency, unless the petitioner on appeal demonstrates that the estimates are in error in the amount of 5 percent or more; and

(3) As to degree of land subdivision, if the estimates are based on an actual survey, on county tax maps or records, on aerial photographs, or on some other reasonably reliable source, unless the petitioner on appeal shows that the estimates are in error in the amount of 5 percent or more.



§ 36-36-56. Plans and report for extension of services to area proposed to be annexed

(a) A municipal corporation exercising authority under this article shall make plans for the extension of services to the area proposed to be annexed and, prior to the public hearing provided for in Code Section 36-36-57, shall prepare a report setting forth its plans to provide services to such area.

(b) The report required in subsection (a) of this Code section shall include:

(1) A map or maps of the municipal corporation and adjacent territory, showing the present and proposed boundaries of the municipal corporation, the present major trunk water mains and sewer interceptors and outfalls, the proposed extensions of such mains and outfalls as required in paragraph (3) of this subsection, and the general land use pattern in the area to be annexed;

(2) A statement showing that the area to be annexed meets the requirements of Code Section 36-36-54; and

(3) A statement setting forth the plans of the municipal corporation for extending to the area to be annexed each major municipal service performed within the municipality at the time of annexation.

(c) The plans required in subsection (a) of this Code section shall:

(1) Provide for extending police protection, fire protection, garbage collection, and street maintenance services to the area to be annexed, on the date of annexation, on substantially the same basis and in the same manner as such services are provided within the rest of the municipality prior to annexation. If a water distribution system is not available in the area to be annexed, the plans must call for reasonable, effective fire protection services until such time as water lines are made available in such area under existing municipal policies for the extension of water lines;

(2) Provide for extension of major trunk water mains and sewer outfall lines into the area to be annexed so that when such lines are constructed property owners in the area to be annexed will be able to secure public water and sewer service, according to the policies in effect in such municipality for extending water and sewer lines to individual lots or subdivisions;

(3) If extension of major trunk water mains and sewer outfall lines into the area to be annexed is necessary, set forth a proposed timetable for construction of such mains and outfalls as soon as possible following the effective date of annexation. In any event, the plans shall call for contracts to be let and construction to begin within 18 months following the effective date of annexation; and

(4) Set forth the methods under which the municipal corporation plans to finance extension of services into the area to be annexed.



§ 36-36-57. Adoption of annexation resolution by municipal corporation; contents of resolutions; approval, availability, and distribution of report relating to extension of services; conduct of public hearing

(a) Any municipal governing body desiring to annex territory pursuant to this article shall first pass a resolution stating the intent of the municipal corporation to consider annexation. The resolution shall describe the boundaries of the area under consideration and fix a date for a public hearing on the question of annexation. The date for the public hearing shall be not less than 30 days and not more than 60 days following passage of the resolution. The notice of the public hearing shall (1) fix the date, hour, and place of a public hearing, (2) describe clearly the boundaries of the area under consideration, and (3) state that the report required in Code Section 36-36-56 will be available at the office of the municipal clerk at least 14 days prior to the date of the public hearing. The notice shall be given by publication in a newspaper having general circulation in the municipality once a week for three successive weeks prior to the date of the hearing. The date of the last publication shall be not more than seven days preceding the date of public hearing. If there is no such newspaper, the municipal corporation shall post the notice in at least three public places within the municipality and in at least three public places in the area to be annexed for 30 days prior to the date of the public hearing.

(b) At least 14 days before the date of the public hearing, the governing body shall approve the report provided for in Code Section 36-36-56 and shall make it available to the public at the office of the municipal clerk. In addition, the municipal corporation may prepare a summary of the full report for public distribution.

(c) At the public hearing, a representative of the municipal corporation shall first make an explanation of the report required in Code Section 36-36-56. Following such explanation, all persons resident or owning property in the territory described in the notice of public hearing and all residents of the municipality shall be given an opportunity to be heard.



§ 36-36-58. Referendum for ratification or rejection of annexation resolution generally; procedure; subsequent annexation attempt

The municipal corporation shall issue a call for a referendum to ratify or reject the adoption of the annexation resolution. The referendum shall be held not less than 30 days nor more than 60 days after the date of the public hearing required by Code Section 36-36-57. The referendum shall be held, insofar as possible, under the procedures set forth in Chapter 2 of Title 21 for special elections. Only those persons registered to vote for members of the General Assembly residing, on the date of the adoption of the resolution, in the proposed area to be annexed shall vote in the referendum. If a majority of those voting vote in favor of annexation, the area shall become a part of the corporate limits of the municipality, but not otherwise. If a majority of those voting vote against the annexation, a period of two years must elapse before annexation of the same area or any portion thereof may be attempted again under authority of this article.



§ 36-36-59. Filing of identification of annexed territory with Department of Community Affairs and county governing authority

Whenever the limits of a municipal corporation are enlarged in accordance with this article, it shall be the duty of the clerk, city attorney, or other person designated by the governing authority of the municipal corporation to cause an identification of the annexed territory to be filed with the Department of Community Affairs and with the governing authority of the county in which the property is located in accordance with Code Section 36-36-3.



§ 36-36-60. Authorized expenditures relating to annexation

Any municipal corporation initiating annexations under this article is authorized to make expenditures for surveys required to describe the property under consideration or for any other purpose necessary to plan for the study and annexation of unincorporated territory adjacent to the municipal corporation. In addition, following final passage of the annexation ordinance, the annexing municipal corporation shall have authority to proceed with expenditures for construction of water and sewer lines and other capital facilities and for any other purpose calculated to bring services into the annexed area in an effective and expeditious manner prior to the effective date of annexation.



§ 36-36-61. Restriction on applicability of article

This article shall not apply to any territory which has been a part of a municipal corporation for three years immediately preceding July 1, 1970, and which has been or is in the process of being deannexed from the corporate limits of any such municipal corporation.






Article 5 - Limitation on Annexation of Areas Furnished Services or Included in Comprehensive Zoning Plan by Certain Counties

§ 36-36-70. Approval by governing authority in certain counties for annexation of areas furnished services or included in comprehensive zoning plan; right of property owners to file action for injunction

Reserved. Repealed by Ga. L. 2004, p. 398, § 1, effective May 13, 2004.






Article 6 - Annexation of Unincorporated Islands

§ 36-36-90. Definitions

As used in this article, the term:

(1) "Contiguous area" means any unincorporated area which, on or after January 1, 1999, had an aggregate external boundary directly abutting a municipal boundary. Any area shall be considered "contiguous" if the aggregate external boundary would directly abut the municipal boundary if not otherwise separated, in whole or in part, from the municipal boundary by lands owned by the municipal corporation, by lands owned by a county, or by lands owned by this state or by the definite width of:

(A) Any street or street right of way;

(B) Any creek or river; or

(C) Any right of way of a railroad or other public service corporation.

(2) "Municipal corporation" means a municipal corporation which has a population of 200 or more persons according to the United States decennial census of 1980 or any future such census.

(3) "Unincorporated island" means:

(A) An unincorporated area in existence on January 1, 1991, with its aggregate external boundaries abutting the annexing municipality;

(B) An unincorporated area in existence as of January 1, 1991, with its aggregate external boundaries abutting any combination of the annexing municipality and one or more other municipalities; or

(C) An unincorporated area in existence as of January 1, 1991, which the county governing authority has by resolution adopted not later than 90 days following July 1, 1992, that identifies any unincorporated area of the county to which the county has no reasonable means of physical access for the provision of services otherwise provided by the county governing authority solely to the unincorporated area of the county.



§ 36-36-91. Area included in determining aggregate external boundary

For the purposes of determining the aggregate external boundary of an unincorporated area, all real property in the area to be annexed, which at the time the annexation procedures are initiated, (1) is unincorporated, and (2) is in the same county as the annexing municipal corporation, shall have its area included in determining the aggregate external boundary.



§ 36-36-92. Annexation of unincorporated islands; procedures; provision of municipal services

(a) The governing body of each municipal corporation of the state may annex to the existing corporate limits thereof all or any portion of unincorporated islands which are contiguous to the existing limits at the time of such annexation upon compliance with the procedures set forth in this article and in accordance with the procedures provided in Article 1 of this chapter.

(b) Annexation of unincorporated islands as authorized in subsection (a) of this Code section shall be accomplished by ordinance at a regular meeting of the municipal governing authority within 30 days after written notice of intent to annex such property is mailed to the owner of such property at the last known address for such owner as it appears on the ad valorem tax records of the county in which such property is located. After the adoption of the annexation ordinance, an identification of the property annexed shall be filed with the Department of Community Affairs and with the governing authority of the county in which the property is located, in accordance with Code Section 36-36-3.

(c) Annexation of an unincorporated island as authorized by subsection (a) of this Code section, which unincorporated island directly abuts more than one municipality, shall be by the municipality which abuts the unincorporated island along the greatest percentage of its external boundary as provided in this Code section, unless otherwise agreed to by the affected municipalities.

(d) Annexations under this article shall be at the sole discretion of the governing body of each municipality.

(e) Municipal services to the annexed area shall be provided on substantially the same basis and in the same manner as such services are provided within the rest of the municipal corporation; provided, however, the extension of water and sewer services shall be according to the policies in effect in such municipal corporation for extending water and sewer lines to individual lots and subdivisions.

(f) The provisions of this article with regard to annexation of unincorporated islands is severable as to each city and to the annexation of each unincorporated island therein.






Article 7 - Procedure for Resolving Annexation Disputes

§ 36-36-110. Applicability

The procedures of this article shall apply to all annexations pursuant to this chapter but shall not apply to annexations by local Acts of the General Assembly.



§ 36-36-111. Notice of annexation

Upon receipt of a petition of annexation, a municipal corporation shall notify the governing authority of the county in which the territory to be annexed is located by certified mail or by statutory overnight delivery. Such notice shall include a copy of the annexation petition which shall include the proposed zoning and land use for such area. The municipal corporation shall take no final action on such annexation except as otherwise provided in this article.



§ 36-36-112. Prohibition on a change in zoning or land use

If no objection is received as provided in Code Section 36-36-113, the annexation may proceed as otherwise provided by law; provided, however, that as a condition of the annexation the municipal corporation shall not change the zoning or land use plan relating to the annexed property to a more intense density than that stated in the notice provided for in Code Section 36-36-111 for one year after the effective date of the annexation unless such change is made in the service delivery agreement or comprehensive plan and is adopted by the affected city and county and all required parties.



§ 36-36-113. Objection to annexation; grounds and procedures

(a) The county governing authority may by majority vote object to the annexation because of a material increase in burden upon the county directly related to any one or more of the following:

(1) The proposed change in zoning or land use;

(2) Proposed increase in density; and

(3) Infrastructure demands related to the proposed change in zoning or land use.

(b) Delivery of services may not be a basis for a valid objection but may be used in support of a valid objection if directly related to one or more of the subjects enumerated in paragraphs (1), (2), and (3) of subsection (a) of this Code section.

(c) The objection provided for in subsection (a) of this Code section shall document the nature of the objection specifically providing evidence of any financial impact forming the basis of the objection and shall be delivered to the municipal governing authority by certified mail or statutory overnight delivery to be received not later than the end of the thirtieth calendar day following receipt of the notice provided for in Code Section 36-36-111.

(d) In order for an objection pursuant to this Code section to be valid, the proposed change in zoning or land use must:

(1) Result in:

(A) A substantial change in the intensity of the allowable use of the property or a change to a significantly different allowable use; or

(B) A use which significantly increases the net cost of infrastructure or significantly diminishes the value or useful life of a capital outlay project, as such term is defined in Code Section 48-8-110, which is furnished by the county to the area to be annexed; and

(2) Differ substantially from the existing uses suggested for the property by the county's comprehensive land use plan or permitted for the property pursuant to the county's zoning ordinance or its land use ordinances.



§ 36-36-114. Arbitration panel; composition and membership

(a) Not later than the fifteenth calendar day following the date the municipal corporation received the first objection provided for in Code Section 36-36-113, an arbitration panel shall be appointed as provided in this Code section.

(b) The arbitration panel shall be composed of five members to be selected as provided in this subsection. The Department of Community Affairs shall develop three pools of arbitrators, one pool which consists of persons who are currently or within the previous six years have been municipal elected officials, one pool which consists of persons who are currently or within the previous six years have been county elected officials, and one pool which consists of persons with a master's degree or higher in public administration or planning and who are currently employed by an institution of higher learning in this state, other than the Carl Vinson Institute of Government. The pool shall be sufficiently large to ensure as nearly as practicable that no person shall be required to serve on more than two panels in any one calendar year and serve on no more than one panel in any given county in any one calendar year. The department is authorized to coordinate with the Georgia Municipal Association, the Association County Commissioners of Georgia, the Council of Local Governments, and similar organizations in developing and maintaining such pools.

(c) Upon receiving notice of a disputed annexation, the department shall choose at random four names from the pool of municipal officials, four names from the pool of county officials, and three names from the pool of academics; provided, however, that none of such selections shall include a person who is a resident of the county which has interposed the objection or any municipal corporation located wholly or partially in such county. The municipal corporation shall be permitted to strike or excuse two of the names chosen from the county officials pool; the county shall be permitted to strike or excuse two of the names chosen from the municipal officials pool; and the county and municipal corporation shall each be permitted to strike or excuse one of the names chosen from the academic pool.

(d) Prior to being eligible to serve on any of the three pools, persons interested in serving on such panels shall receive joint training in alternative dispute resolution together with zoning and land use training, which may be designed and overseen by the Carl Vinson Institute of Government in conjunction with the Association County Commissioners of Georgia and the Georgia Municipal Association, provided such training is available.

(e) At the time any person is selected to serve on a panel for any particular annexation dispute, he or she shall sign the following oath: "I do solemnly swear or affirm that I will faithfully perform my duties as an arbitrator in a fair and impartial manner without favor or affection to any party, and that I have not and will not have any ex parte communication regarding the facts and circumstances of the matters to be determined, other than communications with my fellow arbitrators, and will only consider, in making my determination, those matters which may lawfully come before me."



§ 36-36-115. Meetings of arbitration panel; duties; findings and recommendations; compensation

(a) (1) The arbitration panel appointed pursuant to Code Section 36-36-114 shall meet as soon after appointment as practicable and shall receive evidence and argument from the municipal corporation, the county, and the applicant or property owner and shall by majority vote render a decision which shall be binding on all parties to the dispute as provided for in this article not later than the sixtieth day following such appointment. The meetings of the panel in which evidence is submitted or arguments of the parties are made shall be open to the public pursuant to Chapter 14 of Title 50. The panel shall first determine the validity of the grounds for objection as specified in the objection. If an objection involves the financial impact on the county as a result of a change in zoning or land use or the provision of maintenance of infrastructure, the panel shall quantify such impact in terms of cost. As to any objection which the panel has determined to be valid, the panel, in its findings, may establish reasonable zoning, land use, or density conditions applicable to the annexation and propose any reasonable mitigating measures as to an objection pertaining to infrastructure demands.

(2) In arriving at its determination, the panel shall consider:

(A) The existing comprehensive land use plans of both the county and city;

(B) The existing land use patterns in the area of the subject property;

(C) The existing zoning patterns in the area of the subject property;

(D) Each jurisdiction's provision of infrastructure to the area of the subject property;

(E) Whether the county has approved similar changes in intensity or allowable uses on similar developments in other unincorporated areas of the county;

(F) Whether the county has approved similar developments in other unincorporated areas of the county which have a similar impact on infrastructure as complained of by the county in its objection; and

(G) Whether the infrastructure or capital outlay project which is claimed adversely impacted by the county in its objection was funded by a county-wide tax.

(3) The county shall provide supporting evidence that its objection is consistent with its land use plan and the pattern of existing land uses and zonings in the area of the subject property.

(4) The county shall bear at least 75 percent of the cost of the arbitration. The panel shall apportion the remaining 25 percent of the cost of the arbitration equitably between the city and the county as the facts of the appeal warrant; provided, however, that if the panel determines that any party has advanced a position that is substantially frivolous, the costs shall be borne by the party that has advanced such position.

(5) The reasonable costs of participation in the arbitration process of the property owner or owners whose property is at issue shall be borne by the county and the city in the same proportion as costs are apportioned under paragraph (4) of this subsection.

(6) The panel shall deliver its findings and recommendations to the parties by certified mail or statutory overnight delivery.

(b) If the decision of the panel contains zoning, land use, or density conditions, the findings and recommendations of the panel shall be recorded in the deed records of the county with a caption describing the name of the current owner of the property, recording reference of the current owner's acquisition deed and a general description of the property, and plainly showing the expiration date of any restrictions or conditions.

(c) The arbitration panel shall be dissolved on the tenth day after it renders its findings and recommendations but may be reconvened as provided in Code Section 36-36-116.

(d) The members of the arbitration panel shall receive the same per diem, expenses, and allowances for their service on the committee as is authorized by law for members of interim legislative study committees.

(e) If the panel so agrees, any one or more additional annexation disputes which may arise between the parties prior to the panel's initial meeting may be consolidated for the purpose of judicial economy if there are similar issues of location or similar objections raised to such other annexations or the property to be annexed in such other annexations is within 2,500 feet of the subject property.



§ 36-36-116. Appeal

The municipal or county governing authority or an applicant for annexation may appeal the decision of the arbitration panel by filing an action in the superior court of the county within ten calendar days from receipt of the panel's findings and recommendations. The sole grounds for appeal shall be to correct errors of fact or of law, the bias or misconduct of an arbitrator, or the panel's abuse of discretion. The superior court shall schedule an expedited appeal and shall render a decision within 20 days from the date of filing. If the court finds that an error of fact or law has been made, that an arbitrator was biased or engaged in misconduct, or that the panel has abused its discretion, the court shall issue such orders governing the proposed annexation as the circumstances may require, including remand to the panel. Any unappealed order shall be binding upon the parties. The appeal shall be assigned to a judge who is not a judge in the circuit in which the county is located.



§ 36-36-117. Annexation after conclusion of procedures; remedies for violations of conditions

If the annexation is completed after final resolution of any objection, whether by agreement of the parties, act of the panel, or court order as a result of an appeal, the municipal corporation shall not change the zoning, land use, or density of the annexed property for a period of one year unless such change is made in the service delivery agreement or comprehensive plan and adopted by the affected city and county and all required parties. Following the conclusion of the dispute resolution process outlined in this article, the municipal corporation and an applicant for annexation may either accept the recommendations of the arbitration panel and proceed with the remaining annexation process or abandon the annexation proceeding. A violation of the conditions set forth in this Code section may be enforced thereafter at law or in equity until such conditions have expired as provided in this Code section.



§ 36-36-118. Abandonment of proposed annexation; remedies for violations of conditions

If at any time during the proceedings the municipal corporation or applicant abandons the proposed annexation, the county shall not change the zoning, land use, or density affecting the property for a period of one year unless such change is made in the service delivery agreement or comprehensive plan and adopted by the affected city and county and all required parties. A violation of the conditions set forth in this Code section may be enforced thereafter at law or in equity until such period has expired. After final resolution of any objection, whether by agreement of the parties, act of the panel, or any appeal from the panel's decision, the terms of such decision shall remain valid for the one-year period and such annexation may proceed at any time during the one year without any further action or without any further right of objection by the county.



§ 36-36-119. Good faith negotiations; written agreement governing terms of annexation

The county, the municipal governing authorities, and the property owner or owners shall negotiate in good faith throughout the annexation proceedings provided by this article and may at any time enter into a written agreement governing the annexation. If such agreement is reached after the arbitration panel has been appointed and before its dissolution, such agreement shall be adopted by the panel as its findings and recommendations. If such agreement is reached after an appeal is filed in the superior court and before the court issues an order, such agreement shall be made a part of the court's order. Any agreement reached as provided in this Code section shall be recorded as provided in Code Section 36-36-115.









Chapter 37 - Acquisition and Disposition of Real and Personal Property Generally

§ 36-37-1. Devises, gifts, and grants of property for parks or other public purposes

(a) By appropriate conveyance, any person may devise, give, or grant to any municipal corporation of this state, in fee simple or in trust, or to other persons as trustees, lands dedicated by such conveyance in perpetuity to the public use as a park, pleasure ground, or for other public purpose. By such conveyance, any person may also devise, give, or grant in perpetuity to such corporations or persons other property, real or personal, for the development, improvement, and maintenance of such property.

(b) Any municipal corporation or other persons, natural or artificial, as trustees, to whom such devise, gift, or grant is made may accept the same in behalf of and for the benefit of the public. The municipal corporation or trustees shall have the right to improve, embellish, and ornament the land so granted as a public park or for other public use. Every municipal corporation to which such conveyance is made shall have the power, by appropriate police provision, to protect the public in the use and enjoyment thereof.



§ 36-37-2. Acceptance of donations or gifts of property generally

Each municipal corporation is authorized to receive any donations or gifts of real or personal property which may be made to it by deed of gift, will, or otherwise, subject to such conditions as may be specified in the instrument giving or donating the property, if the governing body of the municipal corporation approves of such conditions.



§ 36-37-3. Municipal corporations as trustees for donated or gifted property generally

Municipal corporations may act as trustees under any conveyance or will donating or giving property for charitable or eleemosynary purposes.



§ 36-37-4. Receipt of cemetery or burial lots in trust; annual returns; commissions

Any person may convey to the mayor and council of any municipal corporation in this state any money or property to be held by the mayor and council in trust, the corpus or increase thereof to be expended, as directed by such conveyance, in the improvement or preservation and care of any cemetery or of the burial lots of such owner therein. The mayor and council shall receive and hold the property and execute such trusts, according to the terms thereof, as other trusts are executed under the laws of this state. They shall make annual returns to the judge of the probate court and shall be entitled to such commissions as are paid to other trustees, but they shall not be required to give bond.



§ 36-37-5. Municipal corporation as trustee of funds donated to cemetery

Any municipal corporation of this state may act as trustee of any funds donated to any cemetery within the limits of the municipal corporation.



§ 36-37-6. Disposition of municipal property generally

(a) Except as otherwise provided in subsections (b) through (j) of this Code section, the governing authority of any municipal corporation disposing of any real or personal property of such municipal corporation shall make all such sales to the highest responsible bidder, either by sealed bids or by auction after due notice has been given. Any such municipal corporation shall have the right to reject any and all bids or to cancel any proposed sale. The governing authority of the municipal corporation shall cause notice to be published once in the official legal organ of the county in which the municipality is located or in a newspaper of general circulation in the community, not less than 15 days nor more than 60 days preceding the day of the auction or, if the sale is by sealed bids, preceding the last day for the receipt of proposals. The legal notice shall include a general description of the property to be sold if the property is personal property or a legal description of the property to be sold if the property is real property. If the sale is by sealed bids, the notice shall also contain an invitation for proposals and shall state the conditions of the proposed sale, the address at which bid blanks and other written materials connected with the proposed sale may be obtained, and the date, time, and place for the opening of bids. If the sale is by auction, the notice shall also contain the conditions of the proposed sale and shall state the date, time, and place of the proposed sale. Bids received in connection with a sale by sealed bidding shall be opened in public at the time and place stated in the legal notice. A tabulation of all bids received shall be available for public inspection following the opening of all bids. All such bids shall be retained and kept available for public inspection for a period of not less than 60 days from the date on which such bids are opened. The provisions of this subsection shall not apply to any transactions authorized in subsections (b) through (j) of this Code section.

(b) The governing authority of any municipal corporation is authorized to sell personal property belonging to the municipal corporation which has an estimated value of $500.00 or less and lots from any municipal cemetery, regardless of value, without regard to subsection (a) of this Code section. Such sales may be made in the open market without advertisement and without the acceptance of bids. The estimation of the value of any such personal property to be sold shall be in the sole and absolute discretion of the governing authorities of the municipal corporation or their designated agent.

(c) Nothing in this Code section shall prevent a municipal corporation from trading or exchanging real property belonging to the municipal corporation for other real property where the property so acquired by exchange shall be of equal or greater value than the property previously belonging to the municipal corporation; provided, however, that within six weeks preceding the closing of any such proposed exchange of real property, a notice of the proposed exchange of real property shall be published in the official organ of the municipal corporation once a week for four weeks. The value of both the property belonging to the municipal corporation and that to be acquired through the exchange shall be determined by appraisals and the value so determined shall be approved by the proper authorities of said municipal corporation.

(d) The governing authority of any municipal corporation is authorized to sell real property in established municipal industrial parks or in municipally designated industrial development areas for industrial development purposes without regard to subsection (a) or (b) of this Code section.

(e) (1) This Code section shall not apply to any municipal corporation which has a municipal charter provision setting forth procedures for the sale of municipal property and existing as of January 1, 1976, so long as such charter provision thereafter remains unchanged and as long as such charter provision contains the minimum notice requirements as set forth in subsection (a) of this Code section.

(2) This Code section shall not apply to the disposal of property:

(A) Which is acquired by deed of gift, will, or donation and is subject to such conditions as may be specified in the instrument giving or donating the property;

(B) Which is received from the United States government or from this state pursuant to a program which imposes conditions on the disposal of such property;

(C) Which is disposed of pursuant to the powers granted in Chapter 61 of this title, the "Urban Redevelopment Law," or a homesteading program;

(D) Which is sold or transferred to another governing authority or government agency for public purposes; or

(E) Which is no longer needed for public road purposes and which is disposed of pursuant to Code Section 32-7-4.

(f) Notwithstanding any provision of this Code section or of any other law or any ordinance to the contrary, the governing authority of any municipal corporation is authorized to sell real property within its corporate limits for museum purposes to either a public authority or a nonprofit corporation which is classified as a public foundation (not a private foundation) under the United States Internal Revenue Code, for the purpose of building, erecting, and operating thereon a museum or facility for the development or practice of the arts. Such sale may be made in the open market or by direct negotiations without advertisement and without the acceptance of bids. The estimation of the value of any property to be sold shall be in the sole and absolute discretion of the governing authority of the municipality or its designated agent; provided, however, that nothing shall prevent a municipality from trading or swapping property with another property owner if such trade or swap is deemed to be in the best interest of the municipality.

(g) Notwithstanding any provision of this Code section or of any other law or ordinance to the contrary, the governing authority of any municipal corporation is authorized to sell and convey parcels of narrow strips of land, so shaped or so small as to be incapable of being used independently as zoned or under applicable subdivision or other development ordinances, or as streets, whether owned in fee or used by easement, to abutting property owners where such sales and conveyances facilitate the enjoyment of the highest and best use of the abutting owner's property without first submitting the sale or conveyance to the process of an auction or the solicitation of sealed bids; provided, however, that each abutting property owner shall be notified of the availability of the property and shall have the opportunity to purchase said property under such terms and conditions as set out by ordinance.

(h) Notwithstanding any provision of this Code section to the contrary or any other provision of law or ordinance to the contrary, whenever any municipal corporation determines that the establishment of a facility of the state or one of its authorities or other instrumentalities or of a bona fide nonprofit resource conservation and development council would be of benefit to the municipal corporation, by way of providing activities in an area in need of redevelopment, by continuing or enhancing local employment opportunities, or by other means or in other ways, such municipal corporation may sell or grant any of its real or personal property to the state or to any of its authorities or instrumentalities or to a bona fide nonprofit resource conservation and development council and, further, may sell or grant such lesser interests, rental agreements, licenses, easements, and other dispositions as it may determine necessary or convenient. These powers shall be cumulative of other powers and shall not be deemed to limit their exercise in any way.

(i) (1) As used in this subsection, the term "lake" means an impoundment of water in which at least 1,000 acres of land were to be submerged.

(2) Notwithstanding any provision of this Code section or any other law to the contrary, whenever any municipality has acquired property for the creation or development of a lake, including but not limited to property the acquisition of which was reasonably necessary or incidental to the creation or development of that lake, and the governing authority of such municipality thereafter determines that all or any part of the property or any interest therein is no longer needed for such purposes because of changed conditions, that municipality is authorized to dispose of such property or interest therein as provided in this subsection.

(3) In disposing of property, as authorized under this subsection, the municipality shall notify the owner of such property at the time of its acquisition or, if the tract from which the municipality acquired its property has been subsequently sold, shall notify the owner of abutting land holding title through the owner from whom the municipality acquired its property. The notice shall be in writing delivered to the appropriate owner or by publication if such owner's address is unknown; and such owner shall have the right to acquire, as provided in this subsection, the property with respect to which the notice is given. Publication, if necessary, shall be in a newspaper of general circulation in the municipality where the property is located.

(4) When an entire parcel acquired by the municipality or any interest therein is being disposed of, it may be acquired under the right created in paragraph (3) of this subsection at such price as may be agreed upon, but in no event less than the price paid for its acquisition. When only remnants or portions of the original acquisition are being disposed of, they may be acquired for the market value thereof at the time the municipality decides the property is no longer needed.

(5) If the right of acquisition is not exercised within 60 days after due notice, the municipality shall proceed to sell such property as provided in subsection (a) of this Code section. The municipality shall thereupon have the right to reject any and all bids, in its discretion, to readvertise, or to abandon the sale.

(j) (1) As used in this subsection, the term:

(A) "Conservation easement" shall have the same meaning as set forth in Code Section 44-10-2.

(B) "Holder" shall have the same meaning as set forth in Code Section 44-10-2.

(2) Notwithstanding any provision of this Code section or of any other law or ordinance to the contrary, whenever the governing authority of any municipal corporation determines that the establishment of a conservation easement would be of benefit to the municipal corporation and to its citizens, such governing authority may sell or grant to any holder a conservation easement over any of its real property, including but not limited to any of its real property set aside for use as a park. These powers shall be cumulative of other powers and shall not be deemed to limit their exercise in any way; provided, however, that a conservation easement may not be created, granted, or otherwise conveyed for the purpose of preventing, frustrating, or interfering with the exercise of the power of eminent domain by any public utility or other entity authorized to exercise the power of eminent domain.

(k) (1) Notwithstanding any provision of this Code section or any other law to the contrary, the General Assembly by local Act may authorize the governing authority of any municipal corporation to lease or enter into a contract for a valuable consideration for the operation and management, and renewals and extensions thereof, of any real or personal property comprising fairgrounds, ballfields, golf courses, swimming pools, or other like property used primarily for recreational purposes for a period not to exceed five years to a nonprofit corporation which is qualified as exempt from taxation under the provisions of Section 501(c)(3) of the Internal Revenue Code of 1986 that will covenant to use and operate the property for annual regional fair purposes or to continue the recreational purpose for which the property was formerly used and intended on a nondiscriminatory basis for the use and benefit of all citizens of the community; provided, however, that nothing in this subsection shall have the effect of authorizing alienation of title to such property in derogation of rights, duties, and obligations imposed by prior deed, contract, or like document of similar import or that would cause the divesting of title to property dedicated to public use and not subsequently abandoned; and provided further, that the lessee or contractee under a management contract shall not mortgage or pledge the property as security for any debt or incur any encumbrance that could result in a lien or claim of lien against the property. The lease or management contract may provide for options to renew such lease or management contract for not more than three renewal periods and each such renewal period shall not be greater than the original length of such lease or management contract. As a condition of any lease or management contract, the lessee or contractee shall provide and maintain in force and effect throughout the term of such lease or management contract sufficient liability insurance, in an amount not less than $1 million per claim, no aggregate, naming the municipality as a named insured; shall assume sole responsibility for or incur liability for any injury to person or property caused by any act or omission of such person while on the property; and shall agree to indemnify the municipality and hold it harmless from any claim, suit, or demand made by such person. As an additional condition of any such lease or management contract, the lessee or contractee shall provide to and maintain with the municipality a current copy of the liability insurance policy, including any changes in such policy or coverages as such changes occur, and shall provide proof monthly in writing to the municipality that the lessee or contractee has in force and effect the liability insurance required by this paragraph which the municipality shall retain on file. As a further condition of any lease or management contract, the lessee or contractee shall agree to indemnify the municipality and hold it harmless from any claim, suit, or demand arising out of any improvements to the property or any indebtedness or obligations incurred by the lessee or contractee in making any such improvements to such property. When the lessee or contractee charges any person to enter or go upon the land for the purpose of attending the annual regional fair or for attending or participating in recreational purposes, the consideration received by the municipal corporation for the lease or management contract shall not be deemed a charge within the meaning of Article 2 of Chapter 3 of Title 51.

(2) Any governing authority entering into a lease as provided in paragraph (1) of this subsection shall have the right unilaterally to terminate such lease after giving three months' notice of its intention to do so.

(3) Any lease entered into as provided in paragraph (1) of this subsection shall be automatically terminated upon conviction of the lessee or contractee for any offense involving the conduct of unlawful activity. In such event, any improvements to the property made by the lessee shall be forfeited. The municipality shall not be liable in any manner or subject to suit for any indebtedness or other obligations of the lessee or contractee associated with any such improvements to the property and shall take such improvements free and clear of any such indebtedness or other obligations.

(l) (1) Where not otherwise authorized by its charter or other applicable law, the governing authority of any municipal corporation may lease or enter into a contract for valuable consideration for the use, operation, or management of any real or personal property of the municipal corporation pursuant to the power granted by this subsection. The authority of any municipal corporation granted pursuant to its charter or other applicable law to enter into leases or contracts for the use, operation, or management of any real or personal property of the municipal corporation shall not be affected by this subsection and it shall not apply to any contracts or leases entered into pursuant to such authority. Where a municipal charter or other applicable law provides no authorization for leasing or contracting for the use, operation, or management of any real or personal property of the municipal corporation and this subsection is to be used as authorization for that purpose, the following shall apply:

(A) Any lease or contract for the use, operation, or management of any real or personal property for longer than 30 days shall be by sealed bids or by auction as provided in subsection (a) of this Code section. Easements and licenses for the use of municipal property in connection with construction projects of a municipal corporation shall be exempt from this subparagraph, provided that their term is less than one year;

(B) Nothing in this subsection shall have the effect of authorizing alienation of title to such property in derogation of rights, duties, and obligations imposed by prior deed, contract, or like document of similar import or shall cause the divesting of title to property dedicated to public use and not subsequently abandoned; and

(C) The lessee or contractee shall not mortgage or pledge the property, lease or contract the property as security for any debt, or incur any encumbrance that could result in a lien or claim of lien against the property, lease, or contract.

(2) Any lease or contract for the use, operation, or management of any real or personal property entered into pursuant to this subsection and for longer than 30 days shall contain the following terms:

(A) The lessee or contractee shall provide and maintain in force in effect throughout the term of such lease or contract sufficient liability insurance, in an amount not less than $1 million per claim, no aggregate, naming the municipality as a named insured;

(B) The lessee or contractee shall assume sole responsibility for or incur liability for any injury to person or property caused by any act or omission of any person while on the property and shall agree to indemnify the municipality and hold it harmless from any claim, suit, or demand made by any person; and

(C) The lessee or contractee shall agree to indemnify the municipality and hold it harmless from any claim, suit, or demand arising out of any improvements to the property or any indebtedness or obligations incurred by the lessee or contractee in making any such improvement to such property.

(3) (A) The initial term of a lease or contract for the use of real property entered into pursuant to this subsection shall be no longer than five years and there may be one renewal period of no longer than five years, after which the lease or contract shall again be subject to sealed bids or auction.

(B) When the lessee or contractee charges any person to enter or go upon the real property for recreational purposes, the consideration received by the municipal corporation for the lease or contract shall not be deemed a charge within the meaning of Article 2 of Chapter 3 of Title 51.

(C) Where real property is leased pursuant to this Code section for the erection of telecommunications towers, the initial term of a lease or contract for the use of such real property shall be no longer than ten years and there may be one renewal period of no longer than ten years, after which the lease or contract shall again be subject to sealed bids or auction; provided, however, that such lease shall also include provisions for the removal of the telecommunications tower structure.

(4) Where this subsection is applicable, it shall apply to any lease or contract entered into or renewed on or after July 1, 2011. This subsection shall not affect any provisions of subsection (k) of this Code section.

(5) Nothing contained in this Code section shall be construed so as to expand the powers of eminent domain or to otherwise provide for additional eminent domain authority for any municipal corporation. The ability for a governing authority of a municipal corporation to exercise eminent domain shall be subject to the limitations enumerated in Chapter 2 of Title 22 and the Georgia Constitution.

(m) Notwithstanding any other provision of law to the contrary, a city may exchange property dedicated as a city park with an institution owning property in or abutting a federal National Historic Site for use in connection with such property, provided that the city receives property in fee simple that is of equal or greater acreage as the city property exchanged and that the city immediately dedicates the property as a public park.



§ 36-37-6.1. Sale, exchange, lease, or grant of easement over property used for recreational purposes by incorporated municipalities having population greater than 300,000

(a) This Code section shall be applicable to incorporated municipalities of the State of Georgia having a population of more than 300,000 according to the United States decennial census of 1960 or any future such census.

(b) All such municipalities shall have authority to sell, exchange, or otherwise dispose of any real or personal property comprising parks, playgrounds, golf courses, swimming pools, or other like property used primarily for recreational purposes, provided that nothing in this Code section shall have the effect of authorizing alienation where such would be in derogation of rights, duties, and obligations imposed by prior deed, contract, or like document of similar import or where such alienation would cause divesting of title to a park, playground, golf course, swimming pool, or other like property that had been dedicated to public use and not subsequently abandoned.

(c) (1) All such municipalities shall have authority to lease out and grant easements over property used primarily for recreational purposes to others consistent with general park and recreational purposes for a period not exceeding 50 years and for a valuable consideration. Any such recreational property which was formerly used for annual regional fair purposes but is no longer so used may be leased by any such municipality to one or more private entities for terms of not more than 50 years each for development and use as motion picture and television production, processing, and related facilities together with all such support and service facilities as are necessary or convenient to such use.

(2) All such municipalities shall have authority to enter into contracts and renewals and extensions of contracts for the cooperative operation, maintenance, cooperative management, and funding of property which in no way limits the governance or the policy role of said municipalities which property is used primarily for recreational purposes consistent with general park and recreational purposes, for periods not exceeding ten years and for a valuable consideration.



§ 36-37-6.2. Purchase or other acquisition of real property on time or partly for cash; securing of balance; limitation on liability

(a) As used in this Code section, the term "governing body" means the mayor and city council, the commissioner and commissioners, or either or both as the case may be, or the "governing body" by whatever name called of any city coming under this Code section.

(b) Any city in this state having a population of 200,000 or more according to the United States decennial census of 1920 or any future such census may, through its governing body, purchase on time or partly for cash, with the balance on time or deferred payments, or otherwise acquire any real property or interest in real property within or outside the limits of such city, securing the note or claim for deferred payments and interest thereon with mortgages or deed of trust on the land purchased or with or by means of an instrument in writing retaining title thereto in the vendor, or enter into any other contractual arrangement whereby provision is made that such note, claim, or other instruments for deferred payment and interest thereon, and all lawful charges, shall not be a charge or charges against the general credit of the city, or be a general liability thereof, but that the liability shall only extend to and be a charge against the land so purchased or acquired. Such method of acquisition provided for in this Code section shall not be considered or deemed exclusive but shall be cumulative and in addition to all other methods of acquisition of lands or interests therein for public purposes provided heretofore, hereafter, or by other provisions of this Code section.



§ 36-37-7. Disposition of public utility plants or properties -- Power generally; effect of charter restrictions

Municipalities are empowered and authorized, if they so desire, to sell, lease, or otherwise dispose of any or all electric, water, gas, or other municipally owned public utility plants or properties, on such terms and conditions as such municipalities deem proper, and to transfer title to such public utility properties by warranty deed, bill of sale, contract, or lease, in the manner provided by law; provided, however, that nothing contained in this Code section and Code Sections 36-37-8 through 36-37-10 shall be held or construed to affect the powers of any municipal corporation in the charter of which there is now contained any provision either authorizing or prohibiting the sale, lease, or other disposition of such properties by the municipality, so long as such provision remains in the charter of the municipality.



§ 36-37-8. Disposition of public utility plants or properties -- Notice of intent to dispose; petition objecting to disposition; election and notice

Notice of intention to make such sale, lease, or other disposition of a municipal waterworks or electric or gas plant, setting out the price and other general terms and conditions of the proposed sale, lease, or disposition, shall be given by publication once a week for three consecutive weeks in some newspaper published in the municipality and, if no newspaper is published in the municipality, then in some newspaper published in the county in which the municipality is located and, if there is no such newspaper, then in some newspaper having a general circulation in the municipality. After ten days from the last publication of such notice, the plant may be disposed of unless, within ten days after the last publication of the notice, a petition signed by not less than 20 percent of the qualified voters of the municipality is filed, objecting to and protesting against the sale, lease, or disposition. If the petition, so signed, is filed, the sale shall not be made unless submitted to a special election ordered for the purpose of determining whether a majority, which shall constitute two-thirds of those voting at the election, favors the sale, lease, or other disposition. Such election shall be ordered by the municipality to be held not less than 50 days after the date of the filing of the objecting petition with the municipality. The election shall be held in accordance with and in all respects be governed by the Acts of the General Assembly in regard to elections to determine whether municipalities shall issue bonds or not. The notice of the election shall state its purpose.



§ 36-37-9. Disposition of public utility plants or properties -- Ballots for election

The ballots provided for the election shall have plainly written or printed thereon the words "Shall the waterworks, electric, or gas plant (as the case may be), be sold, leased, or disposed of (as the case may be)?" Beside such words shall be suitably placed, on separate lines, the words "Yes" and "No," so that the voter may indicate the way he desires to vote on the question submitted.



§ 36-37-10. Disposition of public utility plants or properties -- Proposed disposition determined by two-thirds vote

If two-thirds of those voting in the election vote in favor of such sale, lease, or disposition, the proper officers of the municipal corporation may proceed to sell, lease, or dispose of such plant in accordance with the terms and conditions set out in the notice of proposed intention to sell, lease, or dispose of such plant. If such election is determined against the sale, lease, or disposition of the plant, the plant shall not be sold, leased, or disposed of but shall remain the property of the municipality.






Chapter 38 - Bonds

Article 1 - General Provisions

§ 36-38-1. Investment of funds acquired by tax levied to pay bonded indebtedness generally

Every municipal corporation and the officer or officers of any municipal corporation in this state who are charged with the custody of funds raised in pursuance of Article IX, Section V, Paragraph VI of the Constitution of this state are required, under the direction of the mayor and council of the municipal corporation or a duly constituted and authorized committee of the same, to invest, within six months from their collection, all sums collected by the municipal corporation under the requirements of such paragraph of the Constitution, for the purpose of paying the principal of the bonded indebtedness of the municipal corporation, which sums are not actually payable on such principal within 12 months from the date of collection thereof. Such sums may be invested in valid outstanding bonds of such municipal corporation or of some other municipal corporation in this state of equal or larger size, which bonds have been duly validated in accordance with law, or in county bonds of this state which have been duly validated, or in valid outstanding bonds of this state or of the United States. The officer or officers of the municipal corporation shall keep such funds so invested in such bonds, with the privilege of changing the investment from one character of the bonds named to another from time to time as the mayor and council may direct, until such time before the maturity of outstanding obligations as may be necessary to dispose of the same in order to meet such obligations at maturity.



§ 36-38-2. Sale of municipal bonds and use of proceeds for retirement of earlier bonds

Whenever a municipal corporation invests its sinking fund in bonds issued by itself, if such bonds mature at a date beyond the maturity of other bonds of such municipal corporation such later bonds may be sold by the municipal corporation or the sinking fund commission and the funds therefrom used to retire earlier municipal bonds as they mature.



§ 36-38-3. Registration of bonds in which municipal funds invested in name of municipal corporation

Whenever and as soon as the sinking fund of any municipal corporation has been invested in municipal, county, state, or federal government bonds as required by Code Section 36-38-1, the officer or officers of such municipal corporation charged with the custody of its funds and securities shall proceed forthwith to have the securities in which such funds are so invested registered in the name of the municipal corporation, provided such bonds by their terms under the conditions of their issue are capable of being registered in the name of the owner.



§ 36-38-4. Registration of bonds in name of owner

Every issue of municipal bonds shall provide that at the owner's option the same may be registered in the owner's name, both as to principal and interest.






Article 2 - Compromise of Bonded Debt

§ 36-38-20. Authority to compromise bonded debt; rights of dissenting creditors not prejudiced

The authorities of any municipal corporation of this state are authorized to compromise their bonded debt, in accordance with this article, provided that this article shall not be construed to prejudice the rights of such creditors as may refuse to assent to the compromise.



§ 36-38-21. Issuance of new bonds for outstanding bonds

Where there are outstanding bonds and coupons of any municipal corporation of this state, whether such bonds or coupons are due or to become due, the authorities may issue new bonds with coupons attached, to be exchanged and to stand in the place of such outstanding bonds and coupons, provided that the new bonds so issued shall not exceed in amount the previously existing total bonded debt, with interest thereon, of such municipal corporation.



§ 36-38-22. Issuance and exchange of bonds; contractual effect of ordinance

When the authorities of a municipal corporation desire to avail themselves of the benefit of Code Sections 36-38-20 and 36-38-21 and this Code section, they are authorized and empowered to pass any ordinance or ordinances to provide for the issuance and exchange of new bonds to stand in the place and stead of outstanding bonds and coupons, to determine the mode and method of such issuance and exchange, and to fix the length of time such new bonds shall run and the rate of interest they shall bear. Such ordinance or ordinances shall have the force and effect of contracts between the municipal corporation and those who may receive or hold such new bonds so issued and exchanged.



§ 36-38-23. Sinking funds for redemption of new bonds; appointment of commission to manage fund; contractual effect of ordinance

If any municipal corporation availing itself of this article desires to provide a sinking fund for the redemption of such new bonds, the authorities may pass all ordinances necessary for that purpose and create a commission for the management of such sinking fund and its proper use and application. The commission shall be composed of not less than three nor more than five residents of the municipal corporation. The ordinance or ordinances providing for the sinking fund and for the commission, along with its management and application, the mode of appointing the members thereof, and its duties, shall have the force and effect of law and shall be held and considered as part of the contract between the municipal corporation and the acceptors or holders of the new bonds.









Chapter 39 - Street Improvements

§ 36-39-1. Definitions

As used in this chapter, the term:

(1) "Frontage" means that side or limit of the lot or parcel of land in question which abuts on the improvement.

(2) "Governing body" means the mayor and council, board of aldermen, board of commissioners, or other chief legislative body of a municipal corporation.

(3) "Improve" and "improvement" include the grading, regrading, paving, repaving, macadamizing, and remacadamizing of streets, alleys, sidewalks, or other public places or ways and the construction, reconstruction, and altering of curbing, guttering, storm sewers, turnouts, water mains, and water, gas, or sewer connections therein.

(4) "Municipal corporation" means any city or town incorporated in this state, having a population of 600 or more.

(5) "Pave" includes storm draining, paving, macadamizing, and grading.

(6) "Streets" means streets, avenues, alleys, sidewalks, and other public places or ways.



§ 36-39-2. Adoption of chapter; election; effect of adoption of chapter generally

The governing body of any municipal corporation in this state is authorized to hold an election or elections, at such time and under such conditions as may be determined by the governing body, for the purpose of adopting this chapter. When such election has been duly held, if a majority of the qualified electors voting therein voted in favor of such adoption, the election managers shall duly certify the results of the election to the governing body and the same shall be adopted and entered on the minutes thereof. Thereupon, the governing body of the municipal corporation shall be authorized and empowered to improve any street or streets in such municipal corporation whenever, in the judgment of the governing body, the public welfare or convenience requires such improvement, subject only to the conditions and limitations prescribed in this chapter.



§ 36-39-3. Procedure for improvements; adoption and publication of resolution; filing of petition by landowners; objections to improvements

(a) Whenever the governing body deems it necessary to improve any street or part thereof within the limits of the municipal corporation, either in length or in width, it shall, by resolution, declare such improvement necessary to be done and shall publish such resolution once a week for at least three consecutive weeks in the newspaper in which the sheriff's advertisements of the county in which the municipal corporation is located are published. If the owners of a majority of the lineal feet of frontage of the lands abutting on the proposed improvement, within 15 days after the last day of publication of the resolution, do not file with the clerk of the municipal corporation their protest in writing against the improvement, the governing body shall have the power to cause the improvement to be made, to contract therefor, and to make assessments and fix liens as provided for in this chapter. Any number of streets or any part or parts thereof to be so improved may be included in one resolution. Any protest or objection shall be made as to each street separately.

(b) If the owners of a majority of the lineal feet of frontage of the land liable to assessment for the improvement petition the governing body for the improvement, citing this chapter and designating by general description the improvement to be undertaken and the street or streets or part thereof to be improved, it shall thereupon be the duty of the governing body to proceed, as provided in this chapter, to cause such improvement to be made in accordance with the prayers of the petition and their own best judgment. In such cases the resolution mentioned in subsection (a) of this Code section shall not be required. The petition shall be lodged with the clerk of the municipal corporation, who shall investigate the sufficiency thereof, submit the petition to the governing body, and certify the result of his investigation.



§ 36-39-4. Basis of assessments for improvements; municipal corporation owner of intersecting streets fronting improvement; payment of assessments on frontage

(a) Each lot or parcel of land abutting upon the improvement shall be charged on a basis of lineal foot frontage at an equal rate per foot of such frontage with its just pro rata share of the entire cost of the improvement, less any amounts paid by street or steam railways or others; provided, however, that the cost of the sidewalks, curbs, and gutters shall be charged entirely to the lots or parcels of land abutting on that side of the street upon which the same are constructed.

(b) The frontage of intersecting streets shall be assessed as real estate abutting upon the improvement and the municipal corporation, for all purposes of this chapter, shall be deemed to be the owner thereof. The mayor or chairman of the board of commissioners of the municipal corporation shall have authority to sign the petition or file the objections provided for in this chapter as to improvements affecting such frontage. The governing body of the municipal corporation shall pay from the municipal corporation treasury, as other current bills are paid, its just pro rata share of the entire cost of such an improvement, unless the owners of a majority of the frontage in the petition provided for in subsection (b) of Code Section 36-39-3 agree to pay the entire cost of the improvement or unless in the resolution provided for in subsection (a) of Code Section 36-39-3 it is stated that the entire cost of the improvement is to be paid by the owners of the abutting property.



§ 36-39-5. Improvements when county owns abutting property

Whenever the abutting landowners of any street of the municipal corporation petition the governing body as set out in subsection (b) of Code Section 36-39-3 or whenever the governing body passes the resolution provided for in subsection (a) of Code Section 36-39-3 for the improvement of any street, where the county is owner of property on the street and where the governing body of the county has assented to the proposed improvement and has provided funds to pay in cash its proportionate part of the cost of the improvement, the frontage so owned shall be counted as if owned by an individual for all the purposes of this chapter. The chairman of the board of commissioners of the county is authorized to sign the petition or file objections in behalf of the county.



§ 36-39-6. Paving by railroad having tracks in street

Any railroad or street railway having tracks located in a street at the time of a proposed improvement shall be required by the governing body to pave the width of its tracks and two feet on each side thereof. Such paving shall be done with the same material and in the same manner as the rest of the street to be paved, provided that the governing body may require such paving to be of a different material and manner of construction when, in its judgment, this is rendered necessary by the uses of the street by the railway. The work shall be performed under the supervision and subject to the approval of the city's municipal corporation's engineer. If the railway, within a period of 30 days after receipt of the notice to do such work, does not agree in writing to comply with such order or if the work is not completed to the satisfaction of the municipal corporation's engineer within such time as may be prescribed by the governing body, the governing body may have the work done and may charge the cost and expense thereof to the railway company. The governing body shall have a lien against the railway company for such cost and expense. Such lien shall have the same rank and priority and shall be enforced in the same manner as the liens provided for in Code Section 36-39-20.



§ 36-39-7. Payment for street improvements and construction of water, gas, and sewer connections; payment of costs of connections

Whenever the petition provided for in subsection (b) of Code Section 36-39-3 is presented or when the governing body has determined to improve any street and has passed the resolution provided for in subsection (a) of Code Section 36-39-3, the governing body shall have the power to enact all such ordinances and to establish all such rules and regulations as may be necessary to require the owners of all the property abutting on the improvement and of any railway in the street to pay the cost of such improvement and to cause to be put in and constructed all water, gas, or sewer pipe connections to connect with any existing water, gas, or sewer pipes in and underneath the streets where such improvement is to be made. All cost and expense of making water, gas, or sewer pipe connections shall be taxed solely against the property abutting on the improvement; but such cost and expense shall be included and made a part of the general assessment to cover the cost of the improvement.



§ 36-39-8. Resolution letting contract for improvements following time for protests or filing of petition

After the expiration of the time for objection or protest on the part of the property owners, if no sufficient protest is filed, or on receipt of a petition for an improvement signed by the owners of a majority of the frontage of the land to be assessed, if the petition is found to be in proper form and properly executed, the governing body shall adopt a resolution reciting that no protest has been filed or that a petition was filed, as the case may be, and expressing the determination of the governing body to proceed with the improvement. The resolution shall state the kind of improvement, define the extent and character of the same, and specify such other matters as may be necessary to instruct the engineer employed by the municipal corporation in the performance of his or her duties in preparing for such improvement the necessary plans, plats, profiles, specifications, and estimates. The resolution shall set forth any and all such reasonable terms and conditions as the governing body deems proper to impose with reference to the letting of the contract and the provisions thereof. The governing body, by such resolution, shall provide that the contractor shall execute to the municipal corporation a good and sufficient bond, as provided in Part 3 of Article 3 of Chapter 91 of this title, and may also require a bond in an amount to be stated in the resolution for the maintenance of the good condition of the improvements for a period of not less than five years from the time of completion, in the discretion of the governing body. The resolution shall also direct the clerk of the municipal corporation to advertise for sealed proposals for furnishing the materials and performing the work necessary in making such improvements.



§ 36-39-9. Work performed by municipal corporation; property owners' objections to performance of work by municipal corporation

As an alternative to contracting for the improvement, the governing body shall have the right, at its option and in its discretion, to provide that the work necessary in making the improvement shall be done by the municipal corporation itself. In such event, the municipal corporation shall procure all materials, provide the machinery and equipment, and do all of the work necessary in making such improvement. If the governing body determines that the municipal corporation shall itself do the work necessary in making the improvement, the resolution expressing the determination of the governing body to proceed with the improvement shall so state; and such resolution shall fix a time and place at which the owners of the property affected by the proposed improvement shall have the right to file objections thereto. Notice of the resolution and of the intention of the governing body to cause the work to be done by the municipal corporation shall be published in at least six consecutive issues of a daily paper having a general circulation in the municipal corporation or once a week for two weeks in the newspaper in which the sheriff's advertisements for the county in which the municipal corporation is situated are published. The notice shall set out the time and place at which objections may be filed, which time shall be not less than ten days following the last publication of the notice. The owners of the lots or parcels of land fronting or abutting upon any street or portion thereof upon which such improvement is proposed to be made shall have the right, within the time prescribed, to file written objections to the performance of the work by the municipal corporation. In the event that the owners of a majority of the lineal frontage of the lots or parcels of land fronting or abutting upon any such street or portion thereof object to the doing of the work by the municipal corporation, the work shall be done under contract and the governing body shall proceed in the manner provided in this chapter for the letting of the work under contract. If no objections are filed by the owners of a majority of the lineal frontage of the lots or parcels of land fronting or abutting on any such street or portion thereof within the time prescribed, the municipal corporation itself shall proceed with the doing of the work necessary in making the improvement. Where the work of making the improvement is done by the municipal corporation, the cost thereof shall include the entire cost of all materials used and labor done in the performance of the work, shall include a reasonable rental for the use of machinery, equipment, and materials used in the doing of the work, and shall also include all engineering, legal, and other expenses incurred in connection with the doing of the work or the proceedings under which the same is done. When the work of making the improvement is done by the municipal corporation, the provisions of Code Section 36-39-8 relating to the letting of a contract and the provisions of Code Sections 36-39-10 and 36-39-11 shall not apply.



§ 36-39-10. Publication and contents of notice of contract proposals

The notice of the proposals specified in Code Section 36-39-8 shall be published in at least six consecutive issues of a daily paper or at least two issues of a weekly paper having a general circulation in the municipal corporation. The notice shall state the street or streets to be improved, the kinds of improvements proposed, what bond or bonds will be required to be executed by the contractor, the time when and the place where the sealed proposals shall be filed, and when and where the same will be considered by the governing body.



§ 36-39-11. Examination of bids and award of contract; readvertisement for bids

At the time and place specified in the notice provided for in Code Section 36-39-10, the governing body shall examine all bids received. Without unnecessary delay, the contract shall be awarded to the lowest and best bidder, who will perform the work and furnish the materials which may be selected and perform all the conditions imposed by the governing body as prescribed in the resolutions and notice for proposals. The governing body shall have the right to reject any and all bids and readvertise for other bids when the bids submitted are not, in its judgment, satisfactory.



§ 36-39-12. Appointment of board of appraisers to appraise and apportion cost

After the contract has been let or after the improvement has been made by the municipal corporation, in the event the governing body elects to have the work done by the municipal corporation, and after the cost for such improvement, which shall include all other expenses incurred by the municipal corporation incident to the improvement in addition to the contract price for the work and materials or in addition to the cost of all materials, labor, machinery, equipment, and services used in the making of each improvement, in the event the work is done by the municipal corporation, has been ascertained, the governing body shall, by resolution, appoint a board of appraisers, consisting of three members, to appraise and apportion the cost and expense of the same to the several tracts of land abutting on the improvement as provided in Code Sections 36-39-4 and 36-39-6.



§ 36-39-13. Filing of board of appraisers' report

Within 30 days from the date of the resolution appointing the board of appraisers, such board shall file with the clerk of the municipal corporation a written report of the appraisal and the assessment and cost upon the several lots and tracts of land abutting on such street, as well as upon the property of any street or steam railway whose tracks are located in such street where such railway has failed or refused to do the paving as provided in Code Section 36-39-6 when and as required by the governing body.



§ 36-39-14. Hearing upon board of appraisers' report; review of report and objections; ordinance fixing assessments; taxation of interest

When the report of the appraisers has been returned and filed, the governing body shall appoint a time for the holding of a session or shall designate a regular meeting of its body for the hearing of any complaints or objections that may be made by any interested person concerning the appraisal, apportionment, and assessment. Notice of such session for the hearing shall be published by the clerk of the governing body once a week for two weeks in a newspaper having a general circulation in the municipal corporation. The notice shall provide for an inspection of the return by any property owner or other party interested in such return. The time fixed for the hearing shall be not less than five nor more than ten days from the date of the last publication of the notice. The governing body at the session shall have the power and duty to review and correct the appraisal, apportionment, and assessment, to hear objections to the same, and to confirm the same either as made by the board or as corrected by the governing body. The governing body, by ordinance, shall fix the assessment in accordance with the appraisal and apportionment, as so confirmed, against the several tracts of land liable therefor. The rate of interest to be taxed shall not exceed 1 percent per annum over and above the rate of interest stipulated in the bonds provided for in this chapter.



§ 36-39-15. Time and manner of payment of assessments generally

Assessment in conformity to the appraisal and apportionment as confirmed by the municipal corporation shall be payable to the treasurer of the municipal corporation in cash. If paid within 30 days from the date of the passage of the ordinance, such assessment shall be without interest.



§ 36-39-16. Payment of assessment in installments

If the owner of the land or of any street railway assessed, within 30 days from the passage of the ordinance making the assessment final, files with the clerk of the municipal corporation his written request asking that the assessments be payable in installments in accordance with the provisions of this Code section, the same shall thereupon be and become payable in equal annual installments over such period of years, not less than two nor more than ten, as shall be fixed and prescribed by the governing body of the municipal corporation. Such installments shall bear interest at a rate not exceeding 7 percent per annum until paid. Each installment, together with the interest on the entire amount remaining unpaid, shall be payable each year at such time and place as shall be provided by resolution of the governing body.



§ 36-39-17. Assessments where portion of costs paid by municipal corporation

When the municipal corporation desires to pay any portion of the cost of the improvements contemplated in this chapter in addition to the amounts otherwise provided for, the balance may be assessed against the abutting property or the owners thereof or against the owners of any street or steam railway therein, as provided in this chapter.



§ 36-39-18. Additional assessments

If any assessment is found to be invalid or insufficient in whole or in part for any reason whatsoever, the governing body may at any time, in the manner provided for the making of an original assessment, proceed to cause a new assessment to be made and fixed. The new assessment shall have the same force and effect as an original assessment.



§ 36-39-19. Publication and contents of notice of due date of assessment; effect of failure to publish notice

It shall be the duty of the treasurer, not less than 30 days and not more than 50 days before the maturity of any installment of the assessments, to publish at least one time, in a newspaper having a general circulation in the municipal corporation, a notice advising the owner of the property affected by the assessment of the date when such installment and interest will be due, designating the street or streets or other public places for the improvement of which such assessments have been levied and stating that, unless the installment and interest are promptly paid, proceedings will be taken to collect such installment and interest. In lieu of the publication, the treasurer may mail the notice within the time limits aforesaid to the owners of record of the property affected, at their last known address. The failure of the treasurer or clerk to publish or mail the notice of maturity of any installment of the assessment and interest shall in no wise affect the validity of the assessment and interest and the execution issued therefor.



§ 36-39-20. Lien for assessment and interest

The assessment and each installment thereof, along with the interest thereon and the expense of collection, are declared to be a lien against the lots and tracts of land so assessed, from the date of the ordinance levying the same, coequal with the lien of other taxes and prior to and superior to all other liens against such lots or tracts. Such lien shall continue until the assessment and the interest thereon are fully paid and shall be enforced in the same manner as are liens for municipal corporation taxes.



§ 36-39-21. Execution, levy, and sale on unpaid assessments or interest generally

It shall be the duty of the treasurer, within 15 days after the date of the maturity of any installment of assessment or interest, to issue an execution against the lot or tract of land assessed for the improvement or against the party or person owning the same for the amount of the assessment or interest. The treasurer shall turn over the same to the marshal or chief of police of the municipal corporation or his deputy, who shall levy the same upon the abutting real estate liable for the assessment and previously assessed for the improvements. After advertisement and other proceedings as in case of sales for city taxes, the real estate shall be sold at public outcry to the highest bidder. Such sales shall vest an absolute title in the purchaser, subject to the lien of the remaining unpaid installments with interest and also subject to the right of redemption as provided in Article 3 of Chapter 4 of Title 48.



§ 36-39-22. Affidavit contesting amount of execution; trial by superior court; penalties for delay

The defendant shall have the right to file an affidavit denying that the whole or any part of the amount for which the execution issued is due and stating what amount he admits to be due, which amount so admitted to be due shall be paid and collected before the affidavit is received and the affidavit shall be received for the balance. All affidavits, including those filed by railroads or street railways against whom execution is issued for the cost and expense of paving, shall set out in detail the reasons why the affiant claims the amount is not due. When received by the municipal marshal or chief of police, such affidavits shall be returned to the superior court of the county wherein the municipal corporation is located. They shall be tried and the issue shall be determined as in cases of illegality, subject to all the pains and penalties provided for in other cases of illegality for delay under the laws of this state.



§ 36-39-23. Collection and use of assessments generally; special fund; treasurer's bond

The assessment provided for and levied under this chapter shall be payable as the several installments become due, together with the interest thereon, to the treasurer of the municipal corporation, who shall keep an accurate account of all such collections made by him. Such collections shall be kept in a special fund, to be used and applied for the payment of the bonds and the interest thereon and the expenses incurred incident thereto and for no other purpose until all the bonds are paid in full. The treasurer shall give bond in an amount to be fixed by the governing body, conditioned upon the faithful performance by him of the duties imposed in this chapter.



§ 36-39-24. Limitation period for contesting or enjoining assessments

No action shall be sustained (1) to set aside any assessment, (2) to enjoin the governing body from making, fixing, or collecting the assessment or issuing or levying executions therefor or issuing bonds or providing for their payment, or (3) contesting the validity thereof on any grounds or for any reason other than the failure of the governing body to adopt and publish the preliminary resolution provided for in Code Section 36-39-3 in cases requiring such resolution and its publication or to give notice of the hearing of the return of the appraisers as provided for in Code Section 36-39-14, unless such action is commenced within 30 days after the passage of the ordinance making the assessment final.



§ 36-39-25. Issuance of bonds; payment; interest; terms; form

The governing body, after the expiration of 30 days from the passage of the ordinance confirming and levying the assessment, shall, by resolution, provide for the issuance of bonds in the aggregate amount of the assessments remaining unpaid, bearing date not more than 30 days after the passage of the ordinance fixing the assessment and of such denomination as the governing body shall determine. Such bond or bonds, unless authority is thereafter granted and exercised for making them direct obligations of the municipal corporation, shall in no event become a liability of the municipal corporation or of the governing body of the municipal corporation issuing them. The bonds shall be payable in equal annual installments over the same period of years, not less than two nor more than ten, as has been fixed and provided by the governing body of the municipal corporation for the payment of the assessments in installments under Code Section 36-39-16. One installment of any such series of bonds, with interest upon the whole series to date, shall be payable on such day and at such place as may be determined by the governing body, and one installment thereof with the yearly interest upon the whole amount remaining unpaid shall be payable on the same day in each succeeding year, until all are paid. Such bonds shall bear interest at a rate not exceeding 10 percent per annum from their date until maturity, payable annually. They shall be designated as "street-improvement bonds" and on the face thereof shall recite the street or streets, the part of the street or streets, or other public places for the improvement of which they have been issued. Unless authority is thereafter granted and exercised for making them direct obligations of the municipal corporation, such bonds shall be payable solely from assessments which have been fixed upon the lots or tracts of land benefited by the improvement under authority of this chapter. The bonds shall be signed by the mayor or chairman of the board of commissioners and attested by the clerk of the governing body, shall have the impression of the corporate seal of the municipal corporation thereon, and shall have interest coupons attached. All bonds issued by authority of this chapter shall be payable at such place either within or outside this state as shall be designated by the governing body.



§ 36-39-26. Sale of bonds; delivery to contractors

The bonds shall be sold by the governing body at not less than par and the proceeds thereof shall be applied to the payment of the contract price and other expenses incurred pursuant to this chapter. Alternatively, such bonds in the amount that is necessary for the purpose may be turned over and delivered to the contractor at par value in payment of the amount due him on his contract, and the portion thereof which is necessary to pay other expenses incident to and incurred in providing for the improvements shall be sold or otherwise disposed of as the governing body directs.



§ 36-39-27. Disposition of proceeds from bonds remaining after payment

Any proceeds from the sale of the bonds remaining in the hands of the treasurer after the payment provided for in Code Section 36-39-26 shall go into the treasury of the municipal corporation as compensation for the services to be rendered by it as contemplated in this chapter.



§ 36-39-28. Petition for validation of ordinance establishing assessments; time; contents

At any time within 60 days after the assessments are finally determined and fixed, the municipal corporation may file a petition in the superior court of the county in which the municipal corporation is situated, along with a copy of the ordinance, in which petition shall be alleged the fact of the passage and approval of the ordinance, the street or part of a street affected thereby, the character of paving or other improvement intended, and the approximate estimate of the cost. The petition shall allege that the ordinance is authorized by law and that it will create a lien on all real property abutting on such street or part of a street for the payment by the owner of each lot or parcel of land so abutting of the pro rata share of expense assessed to each lot or parcel of land, as well as on any street or other railroad therein, if any such there are, and shall pray for a judgment by the court declaring the ordinance valid, legal, and binding and that the liens be set up as alleged. It shall not be necessary in such petition to allege the names of the owners of the abutting property or railroads to be affected, but it shall be sufficient to describe the street or portion thereof to be improved and to indicate that the property on the street is to be charged with the expense.



§ 36-39-29. Order to show cause on petition; time and notice of hearing

At or before the filing of the petition provided for in Code Section 36-39-28, the same shall be presented to the judge of the superior court, who shall thereupon enter an order calling upon all persons owning or interested in the real estate abutting on the street or on the designated part thereof to show cause, at a time and place to be named in the order, why the prayer of the petition should not be granted, the ordinance and assessments not declared valid, and the liens not be fixed as legal and binding. The hearing shall be not less than 30 nor more than 60 days after the entry of the order and shall be either in open court or at chambers. It shall be the duty of the clerk to publish once a week for four weeks, in the official newspaper of the county, a statement of the case and a copy of the order.



§ 36-39-30. Conduct of hearing; issuance of order by court

At the time and place named or at such other time and place as the hearing may be adjourned to, any interested person shall be heard to show cause in writing, which writing shall be filed with the clerk, why the prayer of the petition should not be granted. The court shall hear all questions of law or fact and all competent evidence may be offered as in other cases. The court shall thereupon enter an appropriate order finding and adjudging that the ordinance is lawful and valid and that the liens are legal and binding, or otherwise, as the law and facts may warrant.



§ 36-39-31. Appeal from judgment of court

The municipal corporation or any person appearing who is dissatisfied with the judgment may appeal to the Court of Appeals, as provided in Title 5.



§ 36-39-32. Conclusiveness of superior court's final judgment

If the final judgment of the superior court is in favor of the validity of the ordinance and of the liens claimed, the same shall forever be conclusive, and the matters so determined shall never thereafter be drawn in question in any court.



§ 36-39-33. Entry of reference to judgment on bonds following validation; use of entry as evidence

Bonds issued under this chapter after the judgment of the superior court shall have written or stamped thereon the words "Validated and confirmed by judgment of the superior court," specifying also the date when the judgment was rendered and the court in which it was rendered and shall be signed by the clerk of the superior court. Such entry shall be original prima-facie evidence of the fact of the judgment and shall be receivable as such in any court of this state.



§ 36-39-34. Construction of chapter

This chapter shall not be construed to repeal any special or local law or to affect any proceedings under such law for the making of improvements authorized in this chapter or for raising the funds therefor but shall be deemed to be additional and independent legislation for such purposes, to provide an alternative method of procedure for such purposes, and to be a complete law not subject to any limitations or restrictions contained in any other public or private law or laws except as otherwise provided in this chapter.






Chapter 40 - Grants of State Funds to Municipal Corporations

Article 1 - General Provisions

§ 36-40-1. Grants for repairs on facilities of historical value

(a) In addition to any grant to which any municipal corporation of this state is entitled under Article 2 of this chapter in any fiscal year, and any other law to the contrary notwithstanding, any such municipal corporation which owns and maintains from local revenues a public facility which is found and declared by a resolution of the General Assembly to be of historical value to the state and which is in need of repairs which are reasonably estimated to cost in excess of $5 million and to require more than one year to plan and complete shall be authorized to receive an annual grant equal to one-fourth of the amount of local funds expended on or committed to such repairs by the governing body of such municipal corporation. The funds appropriated by the General Assembly for the purposes of this Code section shall be appropriated separately from funds appropriated for the purposes of Code Section 36-40-24.

(b) Funds made available under subsection (a) of this Code section shall be distributed in the same manner as other funds are distributed under Article 2 of this chapter. The certificate required by Code Section 36-40-22 shall include a statement of the amount of the annual grant under subsection (a) of this Code section, the total amount of local funds expended on or committed to the repairs specified in subsection (a) of this Code section as of the date of the certificate, and the total amount of grant funds under subsection (a) of this Code section already distributed to the municipal corporation under Article 2 of this chapter.

(c) No municipal corporation shall receive any grant under this Code section for a facility which was not found and declared eligible under subsection (a) of this Code section by April 24, 1977.






Article 2 - Grants for Public Purposes

§ 36-40-20. Legislative intent

It is declared to be the purpose and intent of the General Assembly that state funds be made available to the governing bodies of certain municipal corporations of this state to be expended for any public purposes, except for the purpose of paying the salaries of elected municipal corporation officers.



§ 36-40-21. "Municipal corporation" defined

As used in this article, the term "municipal corporation" means a municipal corporation whose population shall be based on the current United States decennial census of 1980 or any future such census, the governing body of which has held at least six regular meetings within the 12 months preceding the execution of the certificate required by Code Section 36-40-22 and which for a period of one year has levied and collected an ad valorem tax on the real property in such municipal corporation or which has, for such one-year period, performed at least two of the following municipal activities and services:

(1) Furnished water service;

(2) Furnished sewerage service;

(3) Furnished garbage collection;

(4) Furnished police protection;

(5) Furnished fire protection;

(6) Assessed and collected business licenses; or

(7) Furnished municipal street-lighting facilities.



§ 36-40-22. Certificate of eligibility for grant generally; submission; form; execution and attestation; penalty for signing false certificate

(a) Each municipal corporation, as defined in Code Section 36-40-21, shall submit to the Office of the State Treasurer a certificate showing the number of regular meetings held within the preceding 12 months by the governing body of the municipal corporation and stating that ad valorem taxes on real property were levied and collected in such municipal corporation within the 12 months preceding such certificate or stating that the municipal corporation performed at least two of the activities and services enumerated in Code Section 36-40-21.

(b) Such certificate shall be substantially in the following form:

CERTIFICATE

"The undersigned, Mayor (Chairman of the Commission) of (Official

Corporate Name), does hereby certify that regular meetings of the

governing body were held during the past 12 months and that ad valorem

taxes were levied and collected during the past 12 months for the operation

of the government of (Official Corporate Name) or that the municipal

corporation performed the following two services:

and

.

The municipal treasurer or other official or officials authorized to

receive municipal funds is (are)

.

Date Mayor (Chairman of Commission)

Attest:

Clerk"

(c) Such certificate shall be executed by the highest elective official, whether designated as mayor or by some other term (or as chairman of the commission in those municipal corporations having a commission form of government), and shall be attested by the clerk. The name of the municipal corporation used in the certificate shall be its official corporate name. The name of the municipal treasurer or other official or officials authorized to receive municipal funds shall be listed in the certificate and the instrument transferring funds to the municipal corporation shall be payable to such treasurer or other official or officials as listed in the certificate.

(d) The information contained in the certificate shall constitute the basis upon which the Office of the State Treasurer shall make the distribution of funds under this article.

(e) Any person willfully and knowingly signing a certificate containing false information shall be guilty of a misdemeanor.



§ 36-40-23. When certificate to be filed; effect of failure to file certificate

Prior to June 1 of each year, a certificate shall be filed which shall be the basis upon which payments shall be made of funds made available under this article for the immediately succeeding fiscal year beginning July 1 and ending June 30. If no certificate is filed within such time limitation in this Code section, the municipality shall not be entitled to and shall not be paid any funds for the applicable period and such municipality shall not be included in the formula for determining the amount of the grants as provided in Code Section 36-40-24.



§ 36-40-24. Computation of allocation of funds

(a) To the extent that funds are made available by any law, for the purposes set out in Code Section 36-40-20, the Office of the State Treasurer is authorized and directed to grant such funds to the municipal corporations of this state, as defined in Code Section 36-40-21, on the following basis:

(1) The total amount of the grant shall be divided by the total population of all municipal corporations, to arrive at an average per capita amount. Such per capita amount shall be multiplied in turn by the population of each municipal corporation with a population of 10,000 or less to arrive at the respective grants of such municipal corporations. Such grants shall be referred to as "paragraph (1) grants."

(2) In addition to the amount it would receive under paragraph (1) grants, each municipal corporation with a population under 5,000 shall receive an additional grant equal to 50 percent of the amount it received as a paragraph (1) grant. Such grants shall be referred to as "paragraph (2) grants."

(3) In addition to the amount it would receive under paragraph (1) grants, each municipal corporation with a population of not less than 5,000 and not more than 10,000 shall receive an additional grant equal to 25 percent of the amount it received as paragraph (1) grants. Such grants shall be referred to as "paragraph (3) grants."

(4) The amount remaining for distribution after deducting the total amounts of paragraph (1) grants, paragraph (2) grants, and paragraph (3) grants shall then be divided by the total population of all remaining municipal corporations (eliminating those receiving paragraph (1), paragraph (2), and paragraph (3) grants), to arrive at a per capita amount for such remaining municipal corporations. The per capita amount as so determined shall then be multiplied by the population of each such remaining municipal corporation to arrive at its respective grant. Such grants shall be referred to as "paragraph (4) grants."

(b) No municipal corporation which qualifies for state grants under this article shall receive less than $500.00 per annum.

(c) Whenever the term "population" is used in this article, it means population as determined according to the United States decennial census of 1980 or any future such census.

(d) The computation of individual municipal grants as called for in this article shall be prepared and certified by the Office of the State Treasurer, which shall make payments as called for in this Code section.



§ 36-40-25. Payment and use of funds

Funds distributed under this article shall be paid to the municipal corporation in the name of the municipal treasurer or other official or officials authorized to receive municipal funds, as listed in the certificate required by Code Section 36-40-22. Funds granted under Code Section 36-40-24 shall be expended by the municipal corporation only for the purposes prescribed in Code Section 36-40-20.






Article 3 - Grants for Purchase and Construction of Capital Outlay Items

§ 36-40-40. "Municipal corporation" defined

The term "municipal corporation," as used in this article, means a municipal corporation, the population of which is based on the current United States decennial census, the governing body of which has held at least six regular meetings within the 12 months preceding the execution of the certificate required by Code Section 36-40-42, and which has levied taxes or levied fees of any type for the operation of the government of the municipal corporation or which has received a franchise tax from any utility, firm, or corporation within the 12 months preceding the execution of the certificate required by Code Section 36-40-42.



§ 36-40-41. Grants of state funds for capital outlay items generally

Pursuant to Article VII, Section III, Paragraph III of the Constitution of Georgia, relating to the granting of state funds to municipal corporations, such funds are authorized to be granted to certain municipal corporations as provided for in this article and may be used by such municipal corporations for purchasing, constructing, improving, maintaining, and repairing capital outlay items. Any funds granted to municipal corporations pursuant to the aforesaid provision of the Constitution shall be used only for the purposes provided for in this Code section.



§ 36-40-42. Certificate of eligibility for grant; submission; form; execution and attestation; penalty for signing false certificate

(a) Each municipal corporation, as defined in Code Section 36-40-40, shall submit to the Office of the State Treasurer a certificate showing the number of regular meetings held within the preceding 12 months by the governing body of the municipal corporation and stating that taxes or fees were levied within the 12 months preceding the execution of such certificate for the operation of the municipal government.

(b) The certificate shall be substantially in the following form:

CERTIFICATE

"The undersigned, Mayor (Chairman of the Commission) of (Official

Corporate Name), does hereby certify that

regular meetings of the governing body were held during the past 12 months

and that taxes or fees were levied during the past 12 months for the

operation of the government of (Official Corporate Name). The municipal

treasurer or other official or officials authorized to receive municipal

funds is (are) .

Date Mayor (Chairman of Commission)

Attest:

Clerk"

(c) The certificate shall be executed by the highest elective official, whether designated as "mayor" or by some other term or as the "chairman of the commission" in those municipal corporations having a commission form of government, and shall be attested by the clerk. The name of the municipal corporation used in the certificate shall be its official corporate name. The name of the municipal treasurer or other official or officials authorized to receive municipal funds shall be listed in the certificate and the instrument transferring funds to the municipal corporation shall be payable to such treasurer or other official or officials as listed in the certificate.

(d) The information contained in the certificate shall constitute the basis upon which the Office of the State Treasurer shall make the distribution of funds under this article.

(e) Any person who willfully and knowingly signs a certificate containing false information shall be guilty of a misdemeanor.



§ 36-40-43. When certificate to be filed; effect of failure to file certificate

Prior to June 1 of each year, a certificate shall be filed which shall be the basis upon which payments shall be made of funds made available under this article for the immediately succeeding fiscal year beginning July 1 and ending June 30. If no certificate is filed within the time limitation specified in this Code section, the municipality shall not be entitled to and shall not be paid any funds for the applicable period and such municipality shall not be included in the formula for determining the amount of the grants as provided in Code Section 36-40-44.



§ 36-40-44. Computation of allocation of funds

(a) To the extent that funds are made available by any law for the purposes set out in Code Section 36-40-41, the Office of the State Treasurer is authorized and directed to grant such funds to the municipal corporations of this state, as defined in Code Section 36-40-40, on the following basis:

(1) An amount equal to five ten-thousandths of the total sum available at any given time for grants under this article shall be first determined, and each municipal corporation whose population is 500 or less shall receive as its total grant such portion of the five ten-thousandths amount so determined as its population proportionately bears to 500. Such grants shall be referred to as "paragraph (1) grants."

(2) The amount remaining for distribution after deducting the total amount of paragraph (1) grants shall then be divided by the total population of all municipal corporations whose population exceeds 500, to arrive at a per capita amount. Such per capita amount shall be multiplied, in turn, by the population of each municipal corporation whose population exceeds 500. Any such municipal corporation whose population when so multiplied equals less than the five ten-thousandths amount as first determined under paragraph (1) of this Code section shall receive as its total grant the five ten-thousandths amount. Such grants shall be referred to as "paragraph (2) grants."

(3) The amount remaining for distribution after deducting the total amount of paragraph (1) and paragraph (2) grants shall then be divided by the total population of all remaining municipal corporations (eliminating those receiving paragraph (1) and paragraph (2) grants), to arrive at a per capita amount for such remaining municipal corporations. The per capita amount as so determined shall then be multiplied by the population of each such remaining municipal corporation to arrive at its respective grant. Such grants shall be referred to as "paragraph (3) grants."

(b) Whenever the term "population" is used in this article, it means population as determined according to the United States decennial census of 1980 or any future such census.

(c) The computation and payments of individual municipal grants as called for in this article shall be made by the Office of the State Treasurer.



§ 36-40-45. Payment and use of funds

Funds distributed under this article by the Office of the State Treasurer shall be paid to the municipal corporation in the name of the municipal treasurer or other official or officials authorized to receive municipal funds, as listed in the certificate required by Code Section 36-40-42. Such funds shall be expended by the municipal corporation only for the purposes prescribed in Code Section 36-40-41.



§ 36-40-46. Submission of annual audit; adjustment of fund distribution; effect of failure to submit audit; procedure when municipal corporation has no annual audit

(a) The governing authority of each municipal corporation shall submit to the state auditor a copy of its regular annual audit not later than six months after the end of the fiscal year for which the audit was made. The state auditor shall compare the amount of funds distributed to each municipal corporation in such year under this article against the amount of funds expended by each municipal corporation in such year for the purposes authorized by such Code sections. If the state auditor determines that the amount so expended is less than the amount distributed, he shall certify such amount to the Office of the State Treasurer, which shall deduct and withhold the certified amount from the next funds to be distributed to the offending municipal corporation under this article. If, however, a municipal corporation expending less than the amount distributed to it certifies at the time of the submission of its audit that it is accumulating such funds for a specified allowable purpose and submits proof of the deposit or investment of such funds, then such municipal corporation will be deemed to have complied with the requirements of this Code section, except that the amount of such funds shall be added to the amount of funds distributed to such municipal corporation in the next succeeding year or years for the purpose of making the comparison and determination provided for in this Code section.

(b) Upon certification by the state auditor to the Office of the State Treasurer that the audit required by this Code section from any municipal corporation has not been received, the Office of the State Treasurer shall not distribute any further funds under this article to such offending municipal corporation until the state auditor again certifies to the Office of the State Treasurer that the delinquent audit has been filed. It shall be the duty of the state auditor to make such certification when no audit is received or when a delinquent audit is received.

(c) If any municipal corporation is not now having a regular annual audit made of its funds, the Office of the State Treasurer shall not distribute any further funds under this article to such municipal corporation until either:

(1) An audit has been made and submitted to the state auditor; or

(2) The mayor or clerk submits a statement under oath to the state auditor stating:

(A) That the municipal corporation does not now have a regular annual audit;

(B) That the funds received under this article have been deposited in and disbursed from a separate account; and

(C) That the funds have been expended for the purposes authorized by this article.

(d) Upon the request of the Governor or the commissioner of transportation, the state auditor is authorized to audit the books and records of each municipal corporation to verify the accuracy of the report so filed with him and to ensure that the expenditure of such funds has been made for the purposes intended.









Chapter 41 - Urban Residential Finance Authorities for Large Municipalities

§ 36-41-1. Short title

This chapter shall be known and may be cited as the "Urban Residential Finance Authorities Act for Large Municipalities."



§ 36-41-2. Legislative findings and declaration of public necessity

It is found, determined, and declared:

(1) That there exists within the large municipalities of the state a serious shortage of decent, safe, and sanitary housing which a significant portion of the persons and families residing or desiring to reside in such municipalities can afford. This shortage is inimical to the safety, health, and welfare of the residents of this state and the sound growth of its large municipalities. The cost of financing the ownership and rehabilitation of housing in such municipalities is a major factor affecting the ability of a person to obtain decent and safe housing therein. In order to remedy such housing shortages, it is necessary to implement a public program to reduce the cost of financing for the acquisition and rehabilitation of housing, in order to make the acquisition of housing feasible for all persons and families residing or desiring to reside in the large municipalities of the state;

(2) That it is necessary and essential that public corporations be created for such large municipalities of the state directly, or indirectly through qualified lending institutions, to make loans at rates below market to finance either the acquisition or rehabilitation or both of residential housing and to acquire mortgages in order to encourage investment in and upgrade urban areas;

(3) That it is necessary and in the best interests of the state to provide loans at rates below market for the acquisition and rehabilitation of housing which will:

(A) Provide for and promote the public health, safety, and welfare in the large municipalities of the state;

(B) Reduce unemployment and encourage the increase of industrial and commercial activities and economic development in the large municipalities;

(C) Provide for the efficient and well-planned growth and development of the large municipalities, including the elimination and prevention of slum areas and blight, and for the proper coordination of industrial facilities with public services, mass transportation facilities, and residential development, by providing an incentive for home ownership within the geographical limits of the large municipalities;

(D) Assist persons and families in acquiring and owning decent, safe, and sanitary housing which they can afford within the geographic limits of the large municipalities;

(E) Promote the integration of families of varying economic means in the large municipalities; and

(F) Preserve and increase the tax base of the large municipalities; and

(4) Accordingly, that it is a valid public purpose, as a matter of public health, safety, convenience, and welfare, to assist in providing financing for the acquisition, construction, or rehabilitation of housing in the large municipalities of the state and that the creation of public corporations and instrumentalities of the state is the most feasible method by which the state can accomplish such public purposes.



§ 36-41-3. Definitions

As used in this chapter, the term:

(1) "Authority" means any public corporation created by this chapter.

(2) "Bonds" means any bonds, including refunding bonds, or any notes or other obligations authorized to be issued by an authority pursuant to this chapter.

(3) "Eligible household" means any household which does not have sufficient income to afford to pay the amounts at which private enterprise, without federally aided, state aided, or authority aided mortgages, is providing a substantial supply of decent, safe, and sanitary housing and which satisfies the income limitations set by each authority in administrative guidelines and procedures established pursuant to subsection (c) of Code Section 36-41-5.

(4) "Federally aided mortgage" means any mortgage insured or guaranteed by an agency of the United States government or any mortgage receiving special benefits, directly or indirectly, under any federal laws designated specifically to encourage the purchase of housing.

(5) "Governing body" means the elected or duly appointed officials constituting the governing body of a large municipality.

(6) "Household" shall have that meaning specified by the United States Bureau of the Census in its 1980 census.

(7) "Income" shall have that meaning specified by the United States Bureau of the Census in its 1980 census.

(8) "Lending institution" means any bank or trust company, savings and loan association, building and loan association, savings bank, insurance company, mortgage banker, mortgage broker, or other financial institution, any governmental agency, or any holding company for any of the foregoing. Such lending institution shall have a place of business in this state and shall be authorized to do business in this state.

(9) "Median household income" shall have that meaning used in the United States decennial census for the Metropolitan Statistical Area of the particular municipality activating the particular authority as adjusted from time to time by the United States Department of Housing and Urban Development.

(10) "Mortgage" means a deed to secure debt, together with the promissory note, the repayment of which is secured by such deed to secure debt, which is held by either the authority or a lending institution, which deed to secure debt encumbers either a fee simple or leasehold estate located within the geographic boundaries of a large municipality activating the authority and improved by residential housing.

(11) "Municipality" means any municipal corporation of this state having a population of 350,000 or more according to the United States decennial census of 1980 or any future such census.

(12) "Nonprofit housing corporation" means a nonprofit or charitable private corporation providing safe and sanitary dwelling accommodations to persons of low income in such manner as to be essentially similar in operation and function to any authority or housing authority essential under this chapter.

(13) "Qualified housing sponsor" means an entity, whether organized for profit or not, meeting criteria established by the authority, which has undertaken to provide housing which will be available for sale or rent to eligible persons and families upon such terms and in conformity with administrative guidelines established by the authority. With respect to residential housing to be occupied substantially by students, the term "qualified housing sponsor" shall mean a nonprofit educational institution which is not owned or controlled by the state or any political subdivision, agency, instrumentality, district, or municipality thereof, which provides a program of education beyond the high school level, and which:

(A) Admits as regular students only individuals having a certificate of graduation from a high school, or the recognized equivalent of such a certificate;

(B) Provides an educational program for which it awards a bachelor's degree or provides an educational program, admission into which is conditioned upon the prior attainment of a bachelor's degree or its equivalent, for which it awards a postgraduate degree, or provides not less than a two-year program which is acceptable for full credit toward such a degree; and

(C) Is accredited by a nationally recognized accrediting agency or association or, if not so accredited, is an institution whose credits are accepted, on transfer, by the university system and its educational units for credit on the same basis as if transferred from an institution so accredited;

provided, however, that a nonprofit educational institution which is otherwise a qualified housing sponsor as defined in this paragraph shall be deemed to be a qualified housing sponsor notwithstanding such institution's maintenance of a special early admission policy for gifted high school students.

(14) "Real property" means all lands, franchises, and interests in land, including lands under water and riparian rights, space rights, and air rights, and any and all other things usually included within such term. The term "real property" shall include any and all interests in such property less than full title, such as easements, incorporeal hereditaments, and every estate or interest or right, legal or equitable, including terms for years.

(15) "Rehabilitation costs" means the total of all costs incurred by eligible households in the rehabilitation of residential housing which are approved by an authority as reasonable and necessary, which costs shall include, but shall not necessarily be limited to, the following: the cost of site preparation and development; fees for architectural, engineering, legal, accounting, and other services paid or payable in connection with the planning, reconstruction, and financing of residential housing; the cost of necessary surveys, plans, and permits; the cost of insurance, interest, financing, taxes, assessments, and other operating and carrying costs during rehabilitation; the cost of rehabilitation, reconstruction, fixturing, furnishing, and equipping residential housing; the cost of land improvements, including, but not limited to, landscaping and off-site improvements, whether or not any such cost has been paid in cash or in a form other than cash; and the cost of such other items as the authority shall determine to be reasonable and necessary for the rehabilitation of residential housing.

(16) "Residential housing" means any real property and improvement thereon, whether multifamily residential housing or single-family residential housing, within the geographic boundaries of a large municipality activating the authority, which is owned, in whole or in part, by an eligible household or which is providing or shall provide, in whole or in part, dwelling accommodations for eligible households; provided, however, that with respect to multifamily residential housing, such multifamily residential housing shall be deemed to be occupied by eligible households if at least 20 percent of the dwelling units of such multifamily residential housing are occupied by eligible households. The term "residential housing" shall include dormitories, apartment dwellings, or other housing facilities which shall be occupied primarily by students.

(17) "Security interest" means an interest in personal property installed or to be installed in residential housing, which interest secures, in whole or in part, the repayment of a promissory note, the holder of which interest and note is either an authority or a lending institution. The term "security interest" includes all documentation executed in connection with the creation of such interest and specifically includes both the aforesaid promissory note and a security agreement.

(18) "State" means the State of Georgia.

(19) "State aided mortgage" means a mortgage loan for housing for eligible households assisted under this chapter.

(20) "Student" means any individual who possesses a certificate of admission or enrollment at an institution for higher education that is a qualified housing sponsor.



§ 36-41-4. Creation of authority; governing board; filing of resolutions with Secretary of State; filling of vacancies on board; officers; compensation of members of board; promulgation of rules and regulations

There is created in and for each municipality of this state, as defined in paragraph (11) of Code Section 36-41-3, a public body corporate, which shall be deemed to be an instrumentality of the state, to be known as the "urban residential finance authority" of such municipality and which shall be governed by a board of not less than seven nor more than nine members. Each member of the board shall be a resident of the large municipality activating the authority. No more than two members of the board may be appointed by the mayor of the large municipality activating the authority with the remaining members appointed by the governing body of the municipality for such term and upon such conditions as specified by resolution of the governing body. Any member of the governing body of the large municipality, the mayor or other chief executive thereof, and the chief fiscal officer thereof may serve on the board. The provisions of Chapter 62A of this title relating to ethics and conflicts of interest shall apply to members of the board of each authority created under this Code section. No authority created under this Code section shall transact any business or exercise any powers under this chapter until the governing body of the large municipality activating the authority, by resolution, declares that there is need for an authority to function in such municipality. A copy of the resolution adopted by the governing body and copies of any resolution adopted by the governing body providing for filling vacancies in the membership of the board of the authority or making any changes in the membership of the board of the authority shall be filed with the Secretary of State. Appointments to fill vacancies on the board of any authority, either for an unexpired or full term as fixed in the original resolution creating the same, shall be made by the governing body of the municipality. The members of the board of each authority shall elect one of their members as chairman and another as vice-chairman and shall also elect a secretary-treasurer, who need not be a member of the board and need not be a resident of the municipality activating such authority. Each member of the board of each authority shall receive the same expense allowance per day as that received by a member of the General Assembly for each day such member is in attendance at a meeting of the authority, but shall receive the same for not more than 20 meeting days during any one fiscal year. For attendance at any conference in connection with the performance of their official duties, other than a meeting of the authority, members shall be reimbursed for actual expenses incurred and travel expenses in the same manner as provided by law for members of the General Assembly but shall receive the same for not more than ten days during any one fiscal year. However, if the secretary-treasurer is not a member of the board, then the secretary-treasurer may receive such compensation for his services as may be agreed upon by the members of the board. Each authority shall make rules and regulations for its government and may delegate to one or more of its members or its officers, agents, and employees such powers and duties as may be deemed necessary and proper.



§ 36-41-5. Powers of authority generally; establishment of administrative guidelines for determination of eligibility

(a) Except as otherwise limited by this chapter, each authority shall have the power:

(1) To bring and defend actions;

(2) To have a seal and alter the same at its pleasure;

(3) To make and execute contracts and all other instruments necessary or convenient for the exercise of its powers and functions under this chapter, including contracts with any agency or authority or nonprofit housing corporation within this state;

(4) To make and alter bylaws for its organization and internal management;

(5) To acquire, hold, and dispose of real and personal property for its corporate purposes;

(6) To appoint officers, agents, and employees, prescribe their duties and qualifications, and fix their compensation;

(7) To borrow money and to issue bonds, the term of which shall not exceed 40 years, and to provide for the rights of the holders thereof;

(8) To make loans pursuant to Code Section 36-41-6 for the financing, acquisition, or rehabilitation of residential housing, the repayment of which is secured by mortgages or security interests or other assets and funds of the authority or other security devices determined to be satisfactory by the authority; to participate in the making of loans secured by mortgages or security interests or other security devices determined to be satisfactory by the authority; to undertake commitments to make loans secured by mortgages or security interests or other security devices determined to be satisfactory by the authority; to acquire and, pursuant to Code Section 36-41-7, to contract to acquire mortgages or security interests or participations therein, owned by lending institutions, the Federal National Mortgage Association, or any federal or state agency; and to enter into advance commitments to such organizations for the purchase of such mortgages or security interests or participations;

(9) To sell mortgages and security interests at public or private sale; to negotiate modifications or alterations in mortgages and security interests; to foreclose on any mortgage or security interest in default or commence any action to protect or enforce any right conferred upon it by any law, mortgage, security interest, contract, or other agreement; and to bid for and purchase property which was the subject of such mortgage or security interest, at any foreclosure or at any other sale, to acquire or take possession of any such property; and, in the event that the authority takes possession of any such property, to complete, administer, and pay the principal and interest of any obligations incurred in connection with such property and to operate, manage, lease, dispose of, and otherwise deal with such property in such manner as may be necessary or desirable to protect the interests of the authority and the holders of its bonds and other obligations;

(10) To collect fees and charges in connection with its loans, commitments, and servicing, including, but not limited to, reimbursement of costs of financing as the authority shall determine to be reasonable and as shall be approved by the authority;

(11) To make and execute contracts for the servicing of mortgages made or acquired by the authority pursuant to this chapter and to pay the reasonable value of services rendered to the authority pursuant to those contracts;

(12) To accept gifts, grants, loans, or other aid from the federal government, the state or any county or municipality within the state or any persons or corporations and to agree and comply with any conditions attached to such financial assistance;

(13) Subject to any agreement with bondholders, to invest moneys of the authority not required for immediate use to carry out the purposes of this chapter, including the proceeds from the sale of any bonds and any moneys held in reserve funds, in obligations which shall be limited to the following:

(A) Bonds or other obligations of the state or bonds or other obligations, the principal and interest of which are guaranteed by the state;

(B) Bonds or other obligations of the United States or of subsidiary corporations of the United States government fully guaranteed by such government;

(C) Obligations of agencies of the United States government issued by the Federal Land Bank, the Federal Home Loan Bank, the Federal Intermediate Credit Bank, and the Bank for Cooperatives;

(D) Bonds or other obligations issued by any public housing agency or municipality in the United States, which bonds or obligations are fully secured as to the payment of bond principal and interest by a pledge of annual contributions under an annual contributions contract or contracts with the United States government, or project notes issued by any public housing agency, urban renewal agency, or municipality in the United States and fully secured as to payment of both principal and interest by a requisition, loan, or payment agreement with the United States government;

(E) Certificates of deposit of national or state banks which have deposits insured by the Federal Deposit Insurance Corporation or the Georgia Deposit Insurance Corporation and certificates of deposit of federal savings and loan associations and state building and loan associations which have deposits insured by the Federal Savings and Loan Insurance Corporation or the Georgia Deposit Insurance Corporation, including the certificates of deposit of any bank, savings and loan association, or building and loan association acting as depository, custodian, or trustee for any such bond proceeds; provided, however, that the portion of such certificates of deposit in excess of the amount insured by the Federal Deposit Insurance Corporation or the Federal Savings and Loan Insurance Corporation or the Georgia Deposit Insurance Corporation, if any such excess exists, shall be secured by deposit with the Federal Reserve Bank of Atlanta, Georgia, the Federal Home Loan Bank of Atlanta, Georgia, or with any national or state bank, of one or more of the following securities in an aggregate principal amount equal at least to the amount of such excess:

(i) Direct or general obligations of the state or of any county or municipality in the state;

(ii) Obligations of the United States or subsidiary corporations included in subparagraph (B) of this paragraph;

(iii) Obligations of agencies of the United States government included in subparagraph (C) of this paragraph; or

(iv) Bonds, obligations, or project notes of public housing agencies, urban renewal agencies, or municipalities included in subparagraph (D) of this paragraph;

(F) Interest-bearing time deposits, repurchase agreements, reverse repurchase agreements, rate guarantee agreements, or other similar banking arrangements with a bank or trust company having capital and surplus aggregating at least $50 million or with any government bond dealer reporting to, trading with, and recognized as a primary dealer by the Federal Reserve Bank of New York having capital aggregating at least $50 million or with any corporation which is subject to registration with the Board of Governors of the Federal Reserve System pursuant to the requirements of the Bank Holding Company Act of 1956, provided that each such interest-bearing time deposit, repurchase agreement, reverse repurchase agreement, rate guarantee agreement, or other similar banking arrangement shall permit the moneys so placed to be available for use at the time provided with respect to the investment or reinvestment of such moneys; and

(G) Any and all other obligations of investment grade and having a national recognized market including, but not limited to, rate guarantee agreements, guaranteed investment contracts, or other similar arrangements offered by any firm, agency, business, governmental unit, bank, insurance company, or other entity, provided that each such obligation shall permit moneys so placed to be available for use at the time provided with respect to the investment or reinvestment of such moneys;

(14) To make and contract to make loans to lending institutions on such terms and conditions as it shall determine. All lending institutions are authorized to borrow from the authority in accordance with subsection (d) of Code Section 36-41-6 and the administrative guidelines established by the authority pursuant to criteria set forth in this chapter;

(15) To procure insurance against any loss in connection with its property and other assets;

(16) To do any and all things necessary or convenient to carry out its purposes and exercise the powers given and granted in this chapter;

(17) To make loans pursuant to Code Section 36-41-6 to finance the construction of residential housing;

(18) To engage in and assist in the development and operation of low and moderate income housing pursuant to Code Section 8-3-30;

(19) To participate in or administer federal programs for the issuance of mortgage credit and to do all things necessary or convenient to qualify as an issuer of mortgage credit certificates;

(20) To participate in or administer or participate in and administer any federal, state, county, or municipal program designed to assist in lowering the cost of housing for eligible households;

(21) To provide financing for housing projects, without regard to targeting for eligible households, which encourages the development of housing in accordance with the comprehensive development plan of the municipality activating the authority;

(22) To participate, own, lease, develop, operate, or manage residential housing or other real and personal property in cooperation, joint venture, partnership, or other contractual obligations with the federal government, state, or any county or municipality within the state, or any qualified housing sponsor; and

(23) To participate in, issue on behalf of, or jointly issue any bonds, notes, or other obligations with any public housing authority, downtown development authority, or development authority within the state or the Georgia Housing and Finance Authority.

(b) No authority shall have the power of eminent domain.

(c) Each authority shall establish administrative guidelines as to income limitations for eligible households for the purposes of paragraph (3) of Code Section 36-41-3 by taking into account the following considerations, among others determined by the authority to be appropriate:

(1) The size of the family or number of persons who intend to reside together;

(2) The conditions and costs of obtaining and maintaining existing and available housing within the geographic boundaries of the municipality activating the authority;

(3) The costs of obtaining and maintaining newly constructed or rehabilitated housing within the geographic boundaries of the municipality activating the authority, including considerations of the total rehabilitation costs of such housing and the costs of financing such housing as affected by prevailing and available financing terms and conditions relating to nonfederally aided and nonstate aided mortgages; and

(4) The age or physical condition of the persons who intend to reside in the residential housing.

(d) The administrative guidelines established by each authority pursuant to subsection (c) of this Code section may differ in order to reflect the varying tenant composition and economic and housing conditions within the jurisdiction of each authority.



§ 36-41-6. Loans to qualified housing sponsors or eligible households; loans to lending institutions

(a) With respect to the power to make loans set forth in subsection (a) of Code Section 36-41-5, each authority may make loans to qualified housing sponsors or eligible households for the financing, acquisition, or rehabilitation of residential housing within the geographic boundaries of the large municipality activating the authority. Any such loan:

(1) Shall be used for all or part of the cost of financing, acquiring, or rehabilitating residential housing, including the construction of residential housing, in accordance with the rules of the authority; and

(2) Shall be secured in such manner and be repaid in such period, not exceeding 40 years, as may be determined by the authority and shall bear interest at a rate determined by the authority.

(b) Each authority may make and contract to make loans to lending institutions, on such terms and conditions as it shall determine, in accordance with the following criteria, and all lending institutions are authorized to borrow from the authority in accordance with administrative guidelines of the authority established pursuant to the following criteria:

(1) The authority shall require that each lending institution receiving a loan pursuant to this subsection shall issue and deliver to the authority evidence of its indebtedness to the authority, which shall constitute a general obligation of such lending institution and shall bear such date or dates, shall mature at the time or times, shall be subject to prepayment, and shall contain such other provisions consistent with this Code section as the authority shall determine;

(2) The interest rate or rates and other terms of such loans made from the proceeds of any issue of bonds of the authority shall be at least sufficient to assure the payment of the bonds and the interest thereon as the same become due;

(3) The authority may require that such loans shall be secured as to payment of both principal and interest by a pledge of collateral security in such amounts as the authority shall determine to be necessary to assure the payment of such loans and the interest thereon as the same become due. Such collateral security may consist of:

(A) Obligations for the payment of money by or guaranteed by the United States of America;

(B) Obligations for the payment of money by any of the following: the Bank for Cooperatives, the Federal Intermediate Credit Bank, the Federal Home Loan Bank System, the Export-Import Bank, the Federal Land Banks, the Federal National Mortgage Association, or the Government National Mortgage Association;

(C) Obligations for the payment of money by the state or any municipal corporation therein;

(D) Mortgages insured by the Federal Housing Administration or guaranteed by the United States Department of Veterans Affairs and such other mortgages insured or guaranteed by the federal government or by a private insurer as to payment of principal and interest as shall be approved by the authority;

(E) Conventional mortgages approved by the authority; or

(F) Any other security determined by the authority to protect the interests of the authority and the bondholders;

(4) The authority may require that collateral for such loans be deposited with a bank, trust company, or other financial institution acceptable to the authority located in the state and designated by the authority as custodian therefor. In the absence of such requirement and if required by the authority, each lending institution shall enter into an agreement with the authority containing such provisions as the authority shall deem necessary to:

(A) Identify adequately and maintain such collateral;

(B) Service such collateral; and

(C) Require the lending institution to hold such collateral as an agent for the authority and be accountable to the authority as the trustee of an express trust for the application and disposition thereof and the income therefrom. The authority may also establish such additional requirements as it shall deem necessary with respect to the pledging, assigning, setting aside, or holding of such collateral and the making of substitutions therefor or additions thereto and the disposition of income and receipts therefrom;

(5) The authority shall require as a condition of each loan to a lending institution that such lending institution, within such period after receipt of the loan proceeds as the authority may prescribe by regulation, shall have entered into written commitments to make and, within such period thereafter as the authority may prescribe by regulation, shall have disbursed the net loan proceeds in mortgage loans on residential housing in an aggregate principal amount equal to the net amount of such loan proceeds. Such mortgage loans shall have such terms and conditions as the authority may prescribe;

(6) The authority shall require each lending institution to which the authority has made a loan to submit evidence satisfactory to the authority of the making of new mortgage loans for residential housing as required by this Code section and in connection therewith may, through its employees or agents, inspect the books and records of any such lending institution;

(7) Compliance by any lending institution with the terms of its agreement with or undertaking to the authority with respect to the making of mortgage loans for residential housing may be enforced by the decree of any court of competent jurisdiction;

(8) To the extent that any provisions of this subsection may be inconsistent with any provision of law of the state governing the affairs of lending institutions, the provisions of this subsection shall control.

(c) Notwithstanding any other provision of this chapter, each authority may finance residential housing under any provision of this chapter for occupancy by persons who, by virtue of age, physical condition, or other appropriate factors, are determined by the authority to require the assistance provided by such authority under this chapter, without regard to personal or family income.



§ 36-41-7. Purchase of mortgages or security interests or participations therein

(a) With respect to the power to purchase mortgages or security interests or participations therein from lending institutions as set forth in subsection (a) of Code Section 36-41-5, each authority may purchase mortgages or security interests from lending institutions, which shall in turn reinvest the proceeds in new mortgage loans made as rapidly as possible on residential housing. A mortgage or security interest or participation therein shall not be acquired under this chapter unless the rate of interest on such mortgage meets the rates of interest established by the authority. The authority shall establish such rates of interest, taking into consideration all of the following:

(1) The cost to the authority in obtaining funds;

(2) Allowances to be made to a lending institution as a service fee in acting as a servicing agent in the administration and collection of the mortgage;

(3) Administrative costs of the authority;

(4) Allowances for any necessary reserves of the authority; and

(5) Regulations of the Internal Revenue Service of the United States.

(b) The authority may purchase participations in mortgages or security interests and shall make such rules as will adequately secure the authority and its bondholders with respect to the purchase of participations in mortgages or security interests.

(c) If the authority purchases a mortgage or a security interest or a participation therein from a lending institution, the lending institution may act as servicing agent for the authority in the collection and administration of the mortgage or security interest, subject to the rules established by the authority under this chapter.

(d) Subject to the rights of bondholders, the authority shall fix the amount of the fee to be paid a servicing agent, in such amount as shall reasonably compensate the servicing agent for performing such services. The amount of such fee may be deductible from any interest payable and collected under the mortgage or security interest.

(e) The authority may make commitments to lending institutions to purchase a mortgage or security interest or participation therein prior to the date of its execution, and a mortgage which is made by a lending institution under a prior commitment from the authority to purchase the mortgage or security interest or a participation therein shall satisfy the requirement to reinvest the proceeds from the sale as quickly as possible in mortgage loans for residential housing. The authority shall establish such fees as are necessary to reimburse the authority for the administrative costs incurred in connection with making commitments to purchase and in purchasing mortgages or security interests or participations therein.

(f) The authority may require as a condition of a purchase of any mortgage or security interest from a lending institution that the lending institution represent and warrant to the authority any or all of the following:

(1) The unpaid principal balance and the interest rate thereon have been accurately stated to the authority and that the interest rate and all service charges in connection therewith are not usurious under the laws of the state;

(2) The amount of the unpaid principal balance is legally and validly due and owing;

(3) The lending institution has no notice of the existence of any counterclaim, offset, or defense asserted by the mortgagor or his successor in interest;

(4) Necessary documents have been properly recorded in the county in which the real estate lies;

(5) The mortgage or security interest constitutes a valid lien on the property described in the mortgage or security interest, subject only to such matters which do not adversely affect to a material degree the use or value of the property;

(6) The loan when made was lawful under the laws of the state or under federal law or both, whichever governed the making of the loan, and would be lawful on the date of purchase by the authority if made by the lending institution on that date in the amount of the unpaid principal balance;

(7) The mortgagor is not now in default in the payment of any installment of principal or interest, escrow funds, real property taxes, or otherwise in the performance of the mortgagor's obligations under the mortgage or security interest and has not, to the knowledge of the lending institution, been in default in the performance of any such obligation for a period of longer than 60 days;

(8) The mortgage or security interest requires that the property described therein be covered by a valid and subsisting policy of insurance issued by a responsible insurance company legally licensed and authorized to conduct and transact business in the state and providing fire and extended coverage to an amount not less than 80 percent of the insurable value of the property or in the amount of the mortgage or security interest, whichever the authority may determine;

(9) The insurance coverage referred to in paragraph (8) of this subsection is in full force and effect; and

(10) Subject to subsection (e) of this Code section, moneys received from the authority will be utilized for the financing, acquisition, or rehabilitation of residential housing within the geographic boundaries of the municipality activating the authority, and that certification by the lending institution to the effect that moneys have been reloaned as set forth in this chapter will be filed with the authority pursuant to the rules of the authority and will be available to the members of the public and to members of the General Assembly.

(g) Each lending institution shall be liable to the authority for any damages suffered by the authority by reason of the untruth of any representation or the breach of any warranty and, in the event that any representation shall prove to be untrue when made or in the event of any breach of warranty, the lending institution shall, at the option of the authority, repurchase the mortgage or security interest or participation for the original purchase price adjusted for amounts subsequently paid thereon, as the authority may determine.

(h) The authority may require the recording of an assignment of any mortgage purchased by it from a lending institution.



§ 36-41-8. Issuance of revenue bonds; use and commitment of funds; form and contents of bonds; execution; sale; temporary bonds; refunding bonds; trust indenture; validation of bonds; bonds as authorized investments

(a) Each authority shall have the power and is authorized, at one time or from time to time, to issue its revenue bonds in such principal amounts as, in the opinion of the authority, shall be necessary to provide sufficient funds for achieving the corporate purposes thereof, including the making and purchasing of loans for the acquisition, financing, construction, and rehabilitation of residential housing as provided in this chapter; the payment of interest on bonds of the authority; the establishment of reserves to secure such bonds; and all other expenditures of the authority incident to and necessary or convenient to carry out its corporate purposes and powers.

(b) The authority may retain the services of a qualified, independent financial advisor. The financial advisor shall not in any manner be involved in the underwriting of the revenue bonds or in the origination, sale, or servicing of mortgage loans for residential housing and shall serve only to advise the authority.

(c) The bonds of each issue shall be dated; shall bear interest at such rate or rates as shall be set by the authority (which may include the use of any formula or market-pricing mechanism determined by the authority to be reasonable), without limitation by any existing law of the state, payable at such times as the authority may determine; shall mature at such time or times as the authority may determine; shall be payable in such medium of payment as to both principal and interest as may be determined by the authority; and, at the option of the authority, may be made redeemable before maturity or exchangeable for other bonds of the same series at such price or prices and under such terms and conditions as may be fixed by the authority in the resolution or financing documents providing for the issuance of such bonds or both redeemable and exchangeable. The bonds may be issued as serial bonds or as term bonds with or without mandatory sinking fund provisions or as a combination thereof.

(d) The authority shall determine the form of the bonds, including any interest or principal coupons to be attached thereto, and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest thereof, which may be at any bank or trust company inside or outside the state.

(e) All such bonds shall be executed in the name of the authority by the chairman or vice-chairman and secretary-treasurer of the authority and shall be sealed with the official seal of the authority or a facsimile thereof. Coupons shall be executed in the name of the authority by the chairman or vice-chairman of the authority. The facsimile signature of both the chairman or vice-chairman and the secretary-treasurer of the authority may be imprinted in lieu of the manual signatures if the authority so directs, and the facsimile of the chairman's or vice-chairman's signature shall be used on such coupons. Bonds and interest coupons appurtenant thereto bearing the manual or facsimile signature of a person in office at the time such signature was signed or imprinted shall be fully valid notwithstanding the fact that before or after the delivery thereof such person ceased to hold such office. In addition to the foregoing, the bonds shall bear the manual or facsimile signature of the clerk of the superior court of each county wherein is located a municipality activating an authority.

(f) The bonds may be issued in coupon or in registered form, or both, as the authority may determine, and provision may be made for the registration of any coupon bond as to principal alone and also as to both principal and interest. The authority may sell such bonds at public or private sale in such manner and for such price as it may determine to be for the best interest of the authority.

(g) Prior to the preparation of definitive bonds, the authority may issue interim receipts, interim certificates, or temporary bonds exchangeable for definitive bonds upon the issuance of the latter. The authority may also provide for the replacement of any bond which shall become mutilated or be destroyed or lost. Such revenue bonds may be issued without any other proceedings or the happening of any other conditions or things than those proceedings, conditions, and things which are specified or required by this chapter.

(h) Each authority is authorized to provide by resolution for the issue of refunding bonds of the authority for the purpose of refunding any bonds issued under this chapter and then outstanding, together with accrued interest thereon. The issuance of such refunding bonds, the maturities and all other details thereof, the rights of the holders thereof, and the duties of the authority in respect to the same shall be governed by this chapter insofar as the same may be applicable.

(i) If the authority so determines, the bonds may be issued pursuant to a trust indenture between the authority and a trustee, which trust indenture shall have such terms and provisions as may be determined by the authority.

(j) Except as provided in this Code section, all revenue bonds issued by the authority under this chapter shall be executed, confirmed, and validated under, and in accordance with, Article 3 of Chapter 82 of this title, except that, in lieu of specifying the maturities or the rate or rates of interest which revenue bonds to be issued by an authority are to bear, the petition and complaint filed in the validation proceeding may state that the bonds, when issued, will mature no later than 40 years from their issuance and bear interest at a rate not exceeding a maximum per annum rate of interest specified in such notices or that, in the event that bonds are to bear different rates of interest for different maturity dates, none of such rates will exceed the maximum rate specified in the notices; provided, however, that nothing contained in this subsection shall be construed as prohibiting or restricting the right of the authority to sell such bonds at a discount, even if in so doing the effective interest cost resulting therefrom would exceed the maximum per annum interest rate specified in such notices.

(k) In the event that no appeal is filed within the time prescribed by law or, if an appeal is filed, that the judgment is affirmed on appeal, the judgment of the superior court so confirming and validating the issuance of the bonds and the security therefor shall be forever conclusive upon the validity of the bonds and the security therefor against the authority and all other persons.

(l) The bonds are made securities in which all public officers and bodies of the state and all municipalities; all insurance companies and associations and other persons carrying on an insurance business; all banks, bankers, trust companies, savings banks, and savings associations, including savings and loan associations, building and loan associations, investment companies, and other persons carrying on a banking business; all administrators, guardians, executors, trustees, and other fiduciaries, and all other persons whatsoever who are now or may hereafter be authorized to invest in bonds or other obligations of the state may properly and legally invest funds, including capital in their control or belonging to them. The bonds are also made securities which may be deposited with and shall be received by all public officers and bodies of the state and all municipalities for any purposes of which the deposit of the bonds or other obligations of the state is now or may hereafter be authorized.



§ 36-41-9. Pledge of assets for payment of bonds

Each authority may pledge for the payment of its bonds such assets, funds, contract rights, and properties as the resolution providing for the issuance of its bonds may provide. Any such pledge made by the authority shall be valid and binding from the time when the pledge is made. The moneys or properties so pledged shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act; and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind against the authority, irrespective of whether such parties have notice thereof. No resolution or any other instrument by which a pledge is created need be recorded.



§ 36-41-10. Bonds or obligations not public debt

No bonds or other obligations of and no indebtedness incurred by any authority shall constitute an indebtedness or obligation of the state or any county, municipality, or political subdivision thereof, nor shall any act of any authority in any manner constitute or result in the creation of an indebtedness of the state or any such county, municipality, or political subdivision. All such bonds and obligations shall be payable solely from the sources established for the payment thereof in the resolution or financing documents authorizing the issuance of such bonds; and no holder or holders of any such bonds or obligations shall ever have the right to compel any exercise of the taxing power of the state or any county, municipality, or political subdivision thereof, nor to enforce the payment thereof against any property of the state or any such county, municipality, or political subdivision.



§ 36-41-11. Tax exemptions

As each authority will be performing essential governmental functions in the exercise of the powers conferred upon it by this chapter, the state covenants with the holders of the bonds of an authority that the authority shall be required to pay no taxes or assessments upon any of the property acquired by it or under its jurisdiction, control, possession, or supervision or upon its activities in the operation or maintenance of any facilities maintained or acquired by it or any fees, rentals, or other charges for the use of such facilities or other income received by the authority and that the bonds and notes of the authority, their transfer, and the income therefrom shall at all times be exempt from taxation within the state. The exemption from taxation provided in this Code section shall not extend to tenants or lessees of the authority and shall not include exemptions from sales and use taxes on property purchased by the authority or for use by the authority. No authority shall be required to pay any intangible tax on the recording of any mortgage held or granted by the authority.



§ 36-41-12. Competition with Georgia Housing and Finance Authority

No authority shall compete with the Georgia Housing and Finance Authority to such an extent as to affect adversely the interests and rights of the holders of bonds issued by the Georgia Housing and Finance Authority.



§ 36-41-13. Annual audit

Each authority and each trustee acting on behalf of an authority shall submit to an annual independent audit performed by a qualified firm selected by the members of such authority. Payment for this audit shall be paid from any funds held by the trustee for the authority.






Chapter 42 - Downtown Development Authorities

§ 36-42-1. Short title

This chapter may be referred to as the "Downtown Development Authorities Law."



§ 36-42-2. Legislative purpose

The revitalization and redevelopment of the central business districts of the municipal corporations of this state develop and promote for the public good and general welfare trade, commerce, industry, and employment opportunities and promote the general welfare of this state by creating a climate favorable to the location of new industry, trade, and commerce and the development of existing industry, trade, and commerce within the municipal corporations of this state. Revitalization and redevelopment of central business districts by financing projects under this chapter will develop and promote for the public good and general welfare trade, commerce, industry, and employment opportunities and will promote the general welfare of this state. It is, therefore, in the public interest and is vital to the public welfare of the people of this state, and it is declared to be the public purpose of this chapter, so to revitalize and redevelop the central business districts of the municipal corporations of this state. No bonds, notes, or other obligations, except refunding bonds, shall be issued by an authority under this chapter unless its board of directors adopts a resolution finding that the project for which such bonds, notes, or other obligations are to be issued will promote the foregoing objectives.



§ 36-42-3. Definitions

As used in this chapter, the term:

(1) "Authority" means each public body corporate and politic created pursuant to this chapter.

(2) "Cost of the project" or "cost of any project" means and includes:

(A) All costs of acquisition (by purchase or otherwise), construction, assembly, installation, modification, renovation, or rehabilitation incurred in connection with any project or any part of any project;

(B) All costs of real property, fixtures, or personal property used in or in connection with or necessary for any project or for any facilities related thereto, including, but not limited to, the cost of all land, estates for years, easements, rights, improvements, water rights, connections for utility services, fees, franchises, permits, approvals, licenses, and certificates; the cost of securing any such franchises, permits, approvals, licenses, or certificates; and the cost of preparation of any application therefor and the cost of all fixtures, machinery, equipment, furniture, and other property used in or in connection with or necessary for any project;

(C) All financing charges and loan fees and all interest on revenue bonds, notes, or other obligations of an authority which accrues or is paid prior to and during the period of construction of a project and during such additional period as the authority may reasonably determine to be necessary to place such project in operation;

(D) All costs of engineering, surveying, and architectural and legal services and all expenses incurred by engineers, surveyors, architects, and attorneys in connection with any project;

(E) All expenses for inspection of any project;

(F) All fees of fiscal agents, paying agents, and trustees for bondholders under any trust agreement, indenture of trust, or similar instrument or agreement; all expenses incurred by any such fiscal agents, paying agents, and trustees; and all other costs and expenses incurred relative to the issuance of any revenue bonds, notes, or other obligations for any project;

(G) All fees of any type charged by an authority in connection with any project;

(H) All expenses of or incidental to determining the feasibility or practicability of any project;

(I) All costs of plans and specifications for any project;

(J) All costs of title insurance and examinations of title with respect to any project;

(K) Repayment of any loans made for the advance payment of any part of any of the foregoing costs, including interest thereon and any other expenses of such loans;

(L) Administrative expenses of the authority and such other expenses as may be necessary or incidental to any project or the financing thereof or the placing of any project in operation; and

(M) The establishment of a fund or funds for the creation of a debt service reserve, a renewal and replacement reserve, or such other funds or reserves as the authority may approve with respect to the financing and operation of any project and as may be authorized by any bond resolution, trust agreement, indenture of trust, or similar instrument or agreement pursuant to the provisions of which the issuance of any revenue bonds, notes, or other obligations of the authority may be authorized.

Any cost, obligation, or expense incurred for any of the foregoing purposes shall be a part of the cost of the project and may be paid or reimbursed as such out of proceeds of revenue bonds, notes, or other obligations issued by the authority.

(3) "Downtown development area" means the geographical area within a municipal corporation designated as such by the resolution of the governing body activating the authority for such municipal corporation as modified by any subsequent resolution of the governing body of such municipal corporation.

(4) "Governing body" means the elected or duly appointed officials constituting the governing body of any municipal corporation in the State of Georgia.

(5) "Municipal corporation" means any city or town in this state.

(6) "Project" means:

(A) The acquisition, construction, installation, modification, renovation, or rehabilitation of land, interests in land, buildings, structures, facilities, or other improvements located or to be located within the downtown development area, and the acquisition, installation, modification, renovation, rehabilitation, or furnishing of fixtures, machinery, equipment, furniture, or other property of any nature whatsoever used on, in, or in connection with any such land, interest in land, building, structure, facility, or other improvement, any undertaking authorized by Chapter 43 of this title as part of a city business improvement district, any undertaking authorized in Chapter 44 of this title, the "Redevelopment Powers Law," when the downtown development authority has been designated as a redevelopment agency, or any undertaking authorized in Chapter 61 of this title, the "Urban Redevelopment Law," when the downtown development authority has been designated as an urban redevelopment agency, all for the essential public purpose of the development of trade, commerce, industry, and employment opportunities in its authorized area of operation; and

(B) The provision of financing to property owners for the purpose of installing or modifying improvements to their property in order to reduce the energy or water consumption on such property or to install an improvement to such property that produces energy from renewable resources.

A project may be for any industrial, commercial, business, office, parking, public, or other use, provided that a majority of the members of the authority determine, by a duly adopted resolution, that the project and such use thereof would further the public purpose of this chapter. Such term shall include any one or more buildings or structures used or to be used as a not for profit hospital, not for profit skilled nursing home, or not for profit intermediate care home subject to regulation and licensure by the Department of Community Health and all necessary, convenient, or related interests in land, machinery, apparatus, appliances, equipment, furnishings, appurtenances, site preparation, landscaping, and physical amenities.

(7) "Revenue bonds" or "bonds" means any bonds of an authority which are authorized to be issued under the Constitution and laws of Georgia, including refunding bonds but not including notes or other obligations of an authority.



§ 36-42-4. Creation of authorities; appointment and terms of directors; quorum

There is created in and for each municipal corporation in this state a public body corporate and politic to be known as the downtown development authority of such municipal corporation, which shall consist of a board of seven directors. The governing body of the municipal corporation shall appoint two members of the first board of directors for a term of two years each, two for a term of four years each, and three for a term of six years each. The governing body of the municipal corporation may appoint one of its elected members as a member of the downtown development authority. After expiration of the initial terms, except for the director who is also a member of the governing body of the municipal corporation, the terms of all directors shall be six years; provided, however, that the terms shall be four years for those directors appointed or reappointed on or after July 1, 1994. The term of a director who is also a member of the governing body of a municipal corporation shall end when such director is no longer a member of the governing body of the municipal corporation. If at the end of any term of office of any director a successor to such director has not been elected, the director whose term of office has expired shall continue to hold office until a successor is elected. A majority of the board of directors shall constitute a quorum.



§ 36-42-5. Activation of authority by resolution; filing of resolution with Secretary of State and Department of Community Affairs; comments by Department of Community Affairs

(a) No authority shall transact any business or exercise any powers under this chapter until the governing body of the municipal corporation shall, by proper resolution, declare that there is a need for an authority to function in such municipal corporation, thereby activating the authority. In its resolution, the governing body shall designate as the downtown development area that geographical area within the municipal corporation which, in the judgment of the governing body, constitutes the central business district and shall appoint the initial directors of the authority.

(b) A copy of the governing body's resolution shall be filed with the Secretary of State, who shall maintain a record of all authorities activated under this chapter, and with the Department of Community Affairs. The Department of Community Affairs may, but shall not be required to, furnish written comments to any authority within 30 days after the governing body's resolution is filed with the Department of Community Affairs. Any such comments shall be furnished by the authority to the governing body of the municipal corporation which activated the authority. Such comments shall be informational only and shall not affect any action taken or to be taken by any authority or governing body, and no action of the authority or the governing body shall be required in response to any such comments. The requirements of this subsection relating to filing with the Department of Community Affairs shall apply only to authorities originally activated after July 1, 1983.



§ 36-42-6. Action by resolution subsequent to activating authority

The governing body of the municipal corporation may, by proper resolution adopted subsequent to its resolution activating its authority:

(1) Change its designation of the downtown development area to a geographical area within the municipal corporation which, in the judgment of the governing body, at the time constitutes the central business district, provided that any such change in the downtown development area shall be effective prospectively from the adoption of the resolution providing therefor and shall not affect any project of, or any action taken by, the authority within or with respect to the downtown development area as defined prior to such change becoming effective; and

(2) Appoint directors of the authority which the governing body of the municipal corporation is authorized to appoint; and

(3) Disapprove any proposed issue of revenue bonds, notes, or other obligations of the authority, in the manner provided in this chapter.



§ 36-42-7. Qualifications and reimbursement of directors; election of officers; training

(a) Directors shall be:

(1) Taxpayers residing in the municipal corporation for which the authority is created;

(2) Owners or operators of businesses located within the downtown development area and who shall be taxpayers residing in the county in which is located the municipal corporation for which the authority is created; or

(3) Persons having a combination of the qualifications specified in paragraphs (1) and (2) of this subsection;

provided, however, that one of such directors may be a member of the governing body of the municipal corporation.

(b) Not less than four of the directors having the qualifications specified in subsection (a) of this Code section shall be persons who, in the judgment of the governing body of the municipal corporation, either have or represent a party who has an economic interest in the redevelopment and revitalization of the downtown development area. Successors to the directors shall be appointed by the governing body of the municipal corporation.

(c) The directors shall elect one of their members as chairman and another as vice chairman and shall also elect a secretary and a treasurer or a secretary-treasurer, either of whom may but need not be a director. The directors shall receive no compensation for their services but shall be reimbursed for actual expenses incurred by them in the performance of their duties. Each authority shall have perpetual existence.

(c.1) Notwithstanding subsection (a) of this Code section, one director appointed to the board may reside outside the county; provided, however, that such appointed director owns a business within the downtown development area and is a resident of the State of Georgia. If subsequently to his or her appointment to the board pursuant to this subsection, the director ceases to own a business within the downtown development area or reside in the State of Georgia, such director shall relinquish his or her seat on the board.

(d) Except for a director who is also a member of the governing body of a municipal corporation, each director shall attend and complete at least eight hours of training on downtown development and redevelopment programs within the first 12 months of a director's appointment to the downtown development authority. Directors in office on January 1, 1992, shall be exempt from this requirement unless reappointed for an additional term.



§ 36-42-8. Powers of authorities generally

(a) Each authority shall have all of the powers necessary or convenient to carry out and effectuate the purposes and provisions of this chapter, including, without limiting the generality of the foregoing, the power:

(1) To bring and defend actions;

(2) To adopt and amend a corporate seal;

(3) To make and execute contracts, agreements, and other instruments necessary or convenient to exercise the powers of the authority or to further the public purpose for which the authority is created, including, but not limited to, contracts for construction of projects, leases of projects, contracts for sale of projects, agreements for loans to finance projects, contracts with respect to the use of projects, and agreements to join or cooperate with an urban residential finance authority, created by the municipal corporation within which the downtown development area is located pursuant to the provisions of Chapter 41 of this title, in the exercise, either jointly or otherwise, of any or all of its powers for the purpose of financing, including the issuance of revenue bonds, notes, or other obligations of the authorities, planning, undertaking, owning, constructing, operating, or contracting with respect to any projects located within the downtown development area or, for projects under subparagraph (B) of paragraph (6) of Code Section 36-42-3, within the territorial boundaries of the municipal corporation;

(4) To acquire by purchase, lease, or otherwise and to hold, lease, and dispose of real and personal property of every kind and character, or any interest therein, in furtherance of the public purpose of the authority;

(5) To finance (by loan, grant, lease, or otherwise), refinance, construct, erect, assemble, purchase, acquire, own, repair, remodel, renovate, rehabilitate, modify, maintain, extend, improve, install, sell, equip, expand, add to, operate, or manage projects and to pay the cost of any project from the proceeds of revenue bonds, notes, or other obligations of the authority or any other funds of the authority, or from any contributions or loans by persons, corporations, partnerships (whether limited or general), or other entities, all of which the authority is authorized to receive, accept, and use;

(6) To borrow money to further or carry out its public purpose and to execute revenue bonds, notes, other obligations, leases, trust indentures, trust agreements, agreements for the sale of its revenue bonds, notes, or other obligations, loan agreements, mortgages, deeds to secure debt, trust deeds, security agreements, assignments, and such other agreements or instruments as may be necessary or desirable, in the judgment of the authority, to evidence and to provide security for such borrowing;

(7) To issue revenue bonds, notes, or other obligations of the authority and use the proceeds thereof for the purpose of paying, or loaning the proceeds thereof to pay, all or any part of the cost of any project and otherwise to further or carry out the public purpose of the authority and to pay all costs of the authority incidental to, or necessary and appropriate to, furthering or carrying out such purpose;

(8) To make application directly or indirectly to any federal, state, county, or municipal government or agency or to any other source, whether public or private, for loans, grants, guarantees, or other financial assistance in furtherance of the authority's public purpose and to accept and use the same upon such terms and conditions as are prescribed by such federal, state, county, or municipal government or agency or other source;

(9) To enter into agreements with the federal government or any agency thereof to use the facilities or services of the federal government or any agency thereof in order to further or carry out the public purposes of the authority;

(10) To contract for any period, not exceeding 50 years, with the State of Georgia, state institutions, or any municipal corporation or county of this state for the use by the authority of any facilities or services of the state or any such state institution, municipal corporation, or county, or for the use by any state institution or any municipal corporation or county of any facilities or services of the authority, provided that such contracts shall deal with such activities and transactions as the authority and any such political subdivision with which the authority contracts are authorized by law to undertake;

(11) To extend credit or make loans to any person, corporation, partnership (whether limited or general), or other entity for the costs of any project or any part of the costs of any project, which credit or loans may be evidenced or secured by loan agreements, notes, mortgages, deeds to secure debt, trust deeds, security agreements, assignments, or such other instruments, or by rentals, revenues, fees, or charges, upon such terms and conditions as the authority shall determine to be reasonable in connection with such extension of credit or loans, including provision for the establishment and maintenance of reserve funds; and, in the exercise of powers granted by this chapter in connection with any project, the authority shall have the right and power to require the inclusion in any such loan agreement, note, mortgage, deed to secure debt, trust deed, security agreement, assignment, or other instrument of such provisions or requirements for guaranty of any obligations, insurance, construction, use, operation, maintenance, and financing of a project, and such other terms and conditions, as the authority may deem necessary or desirable;

(12) As security for repayment of any revenue bonds, notes, or other obligations of the authority, to pledge, mortgage, convey, assign, hypothecate, or otherwise encumber any property of the authority (including, but not limited to, real property, fixtures, personal property, and revenues or other funds) and to execute any lease, trust indenture, trust agreement, agreement for the sale of the authority's revenue bonds, notes, or other obligations, loan agreement, mortgage, deed to secure debt, trust deed, security agreement, assignment, or other agreement or instrument as may be necessary or desirable, in the judgment of the authority, to secure any such revenue bonds, notes, or other obligations, which instruments or agreements may provide for foreclosure or forced sale of any property of the authority upon default in any obligation of the authority, either in payment of principal, premium, if any, or interest or in the performance of any term or condition contained in any such agreement or instrument. The State of Georgia, on behalf of itself and each county, municipal corporation, political subdivision, or taxing district therein, waives any right it or such county, municipal corporation, political subdivision, or taxing district may have to prevent the forced sale or foreclosure of any property of the authority upon such default and agrees that any agreement or instrument encumbering such property may be foreclosed in accordance with law and the terms thereof;

(13) To receive and use the proceeds of any tax levied by a municipal corporation to pay the costs of any project or for any other purpose for which the authority may use its own funds pursuant to this chapter;

(14) To receive and administer gifts, grants, and devises of money and property of any kind and to administer trusts;

(15) To use any real property, personal property, or fixtures or any interest therein or to rent or lease such property to or from others or make contracts with respect to the use thereof, or to sell, lease, exchange, transfer, assign, pledge, or otherwise dispose of or grant options for any such property in any manner as it deems to the best advantage of the authority and the public purpose thereof;

(16) To acquire, accept, or retain equitable interests, security interests, or other interests in any real property, personal property, or fixtures by loan agreement, note, mortgage, deed to secure debt, trust deed, security agreement, assignment, pledge, conveyance, contract, lien, loan agreement, or other consensual transfer in order to secure the repayment of any moneys loaned or credit extended by the authority;

(17) To appoint, select, and employ engineers, surveyors, architects, urban or city planners, fiscal agents, attorneys, and others and to fix their compensation and pay their expenses;

(18) To encourage and promote the improvement and revitalization of the downtown development area and to make, contract for, or otherwise cause to be made long-range plans or proposals for the downtown development area in cooperation with the municipal corporation within which the downtown development area is located;

(19) To adopt bylaws governing the conduct of business by the authority, the election and duties of officers of the authority, and other matters which the authority determines to deal with in its bylaws;

(20) To exercise any power granted by the laws of this state to public or private corporations which is not in conflict with the public purpose of the authority;

(21) To do all things necessary or convenient to carry out the powers conferred by this chapter;

(22) To serve as an urban redevelopment agency pursuant to Chapter 61 of this title;

(23) To contract with a municipal corporation to carry out supplemental services in a city business improvement district established pursuant to Chapter 43 of this title; and

(24) To serve as a redevelopment agency pursuant to Chapter 44 of this title.

(b) The powers enumerated in each paragraph of subsection (a) of this Code section are cumulative of and in addition to those powers enumerated in the other paragraphs of subsection (a) of this Code section and elsewhere in this chapter; and no such power limits or restricts any other power of the authority except that, notwithstanding any other provision of this chapter, no authority described in this chapter shall be granted the power of eminent domain.



§ 36-42-8.1. Eminent domain by municipality or authority

Repealed by Ga. L. 2006, p. 39, § 20/HB 1313, effective April 4, 2006.



§ 36-42-9. Revenue bonds generally

(a) Revenue bonds, notes, or other obligations issued by an authority shall be paid solely from the property (including, but not limited to, real property, fixtures, personal property, revenues, or other funds) pledged, mortgaged, conveyed, assigned, hypothecated, or otherwise encumbered to secure or to pay such bonds, notes, or other obligations.

(b) All revenue bonds, notes, and other obligations shall be authorized by resolution of the authority, adopted by a majority vote of the directors of the authority at a regular or special meeting.

(c) Reserved.

(d) Revenue bonds, notes, or other obligations shall bear such date or dates, shall mature at such time or times (not more than 40 years from their respective dates), shall bear interest at such rate or rates (which may be fixed or may fluctuate or otherwise change from time to time), shall be subject to redemption on such terms, and shall contain such other terms, provisions, covenants, assignments, and conditions as the resolution authorizing the issuance of such bonds, notes, or other obligations may permit or provide. The terms, provisions, covenants, assignments, and conditions contained in or provided or permitted by any resolution of the authority authorizing the issuance of such revenue bonds, notes, or other obligations shall bind the directors of the authority then in office and their successors.

(e) The authority shall have power from time to time and whenever it deems it expedient to refund any bonds by the issuance of new bonds, whether or not the bonds to be refunded have matured, and may issue bonds partly to refund bonds then outstanding and partly for any other purpose permitted under this chapter. The refunding bonds may be exchanged for the bonds to be refunded, with such cash adjustments as may be agreed upon, or may be sold and the proceeds applied to the purchase or redemption of the bonds to be refunded.

(f) There shall be no limitation upon the amount of revenue bonds, notes, or other obligations which any authority may issue. Any limitations with respect to interest rates or any maximum interest rate or rates found in Article 3 of Chapter 82 of this title, the "Revenue Bond Law," the usury laws of this state, or any other laws of this state shall not apply to revenue bonds, notes, or other obligations of an authority.



§ 36-42-10. Applicability of "Revenue Bond Law"; form and provisions for exchange and transfer of bonds; certificate of validation; specification of interest rates in notice to district attorney or Attorney General

(a) All bonds issued by the authority under this chapter shall be issued and validated under and in accordance with Article 3 of Chapter 82 of this title, the "Revenue Bond Law," except as provided in this chapter, provided that notes and other obligations of the authority may, but shall not be required to, be so validated.

(b) Bonds issued by an authority may be in such form, either coupon or fully registered, or both coupon and fully registered, and may be subject to such exchangeability and transferability provisions, as the bond resolution authorizing the issuance of such bonds or any indenture or trust agreement may provide.

(c) Bonds shall bear a certificate of validation. The signature of the clerk of the superior court of the county in which the issuing authority is located may be made on the certificate of validation of such bonds by facsimile or by manual execution, stating the date on which such bonds were validated; and such entry shall be original evidence of the fact of judgment and shall be received as original evidence in any court in this state.

(d) In lieu of specifying the rate or rates of interest which bonds to be issued by an authority are to bear, the notice to the district attorney or the Attorney General, the notice to the public of the time, place, and date of the validation hearing, and the petition and complaint for validation may state that the bonds when issued will bear interest at a rate not exceeding a maximum per annum rate of interest (which may be fixed or may fluctuate or otherwise change from time to time) specified in such notices and petition and complaint or may state that, in the event the bonds are to bear different rates of interest for different maturity dates, none of such rates will exceed the maximum rate (which may be fixed or may fluctuate or otherwise change from time to time) so specified; provided, however, that nothing in this Code section shall be construed as prohibiting or restricting the right of the authority to sell such bonds at a discount, even if in doing so the effective interest cost resulting therefrom would exceed the maximum per annum interest rate specified in such notices and in the petition and complaint.

(e) The terms "cost of the project" and "cost of any project" shall have the meaning prescribed in this chapter whenever those terms are referred to in bond resolutions of an authority, in bonds, notes, or other obligations of an authority, or in notices or proceedings to validate such bonds, notes, or other obligations of an authority.



§ 36-42-11. Agreements and instruments of authority generally; use of proceeds; subsequent issues; bond anticipation notes

(a) Subject to the limitations and procedures provided by this Code section and by Code Section 36-42-10, the agreements or instruments executed by an authority may contain such provisions not inconsistent with law as shall be determined by the board of directors of the authority.

(b) The proceeds derived from the sale of all bonds, notes, and other obligations issued by an authority shall be held and used for the ultimate purpose of paying, directly or indirectly as permitted in this chapter, all or part of the cost of any project, or for the purpose of refunding any bonds, notes, or other obligations issued in accordance with this chapter.

(c) Issuance by an authority of one or more series of bonds, notes, or other obligations for one or more purposes shall not preclude it from issuing other bonds, notes, or other obligations in connection with the same project or with any other projects; but the proceeding wherein any subsequent bonds, notes, or other obligations are issued shall recognize and protect any prior loan agreement, mortgage, deed to secure debt, trust deed, security agreement, or other agreement or instrument made for any prior issue of bonds, notes, or other obligations, unless in the resolution authorizing such prior issue the right is expressly reserved to the authority to issue subsequent bonds, notes, or other obligations on a parity with such prior issue.

(d) An authority shall have the power and is authorized, whenever bonds of the authority shall have been validated as provided in this chapter, to issue from time to time its notes in anticipation of such bonds as validated and to renew from time to time any such notes by the issuance of new notes, whether or not the notes to be renewed have matured. The authority may issue such bond anticipation notes only to provide funds which would otherwise be provided by the issuance of the bonds as validated. Such notes may be authorized, sold, executed, and delivered in the same manner as bonds. As with its bonds, the authority may sell such notes at public sale or at private sale. Any resolution or resolutions authorizing notes of the authority or any issue thereof may contain any provisions which the authority is authorized to include in any resolution or resolutions authorizing bonds of the authority to any issue thereof; and the authority may include in any notes any terms, covenants, or conditions which the authority is authorized to include in any bonds. Validation of such bonds shall be a condition precedent to the issuance of such notes, but it shall not be required that such notes be judicially validated. Bond anticipation notes shall not be issued in an amount exceeding the par value of the bonds in anticipation of which they are to be issued.



§ 36-42-12. Obligations of authorities not public debt of state or political subdivision thereof

No bonds, notes, or other obligations of, and no indebtedness incurred by, an authority shall constitute an indebtedness or obligation of the State of Georgia or any county, municipal corporation, or political subdivision thereof, nor shall any act of any authority in any manner constitute or result in the creation of an indebtedness of this state or any county, municipal corporation, or political subdivision thereof. No holder or holders of any such bonds, notes, or other obligations shall ever have the right to compel any exercise of the taxing power of the state or any county, municipal corporation, or political subdivision thereof, nor to enforce the payment thereof against the state or any such county, municipal corporation, or political subdivision.



§ 36-42-13. Constitutional authority for enactment of chapter; tax exemption

This chapter is enacted pursuant to authority granted the General Assembly by the Constitution of Georgia. Each authority created pursuant to this chapter is created for nonprofit and public purposes; and it is found, determined, and declared that the creation of each such authority and the carrying out of its corporate purposes is in all respects for the benefit of the people of this state and that each authority is an institution of purely public charity and will be performing an essential governmental function in the exercise of the power conferred upon it by this chapter; and for such reasons the state covenants with the holders from time to time of the bonds, notes, and other obligations issued under this chapter that no such authority shall be required to pay any taxes or assessments imposed by this state or any counties, municipal corporations, political subdivisions, or taxing districts thereof upon any property acquired by the authority or under its jurisdiction, control, possession, or supervision or leased by it to others or upon its activities in the operation or maintenance of any such property or on any income derived by the authority in the form of fees, recording fees, rentals, charges, purchase price, installments, or otherwise; and that the bonds, notes, and other obligations of each such authority, their transfer, and the income therefrom shall at all times be exempt from taxation within this state. The tax exemption provided for in this Code section shall not include any exemption from sales and use tax on property purchased by the authority or for use by the authority.



§ 36-42-14. Effect of chapter on other public authorities

This chapter shall not affect any other authority existing as of April 17, 1981, or thereafter under general or local constitutional amendment or under general or local law.



§ 36-42-15. Construction of chapter; applicability of the "Georgia Uniform Securities Act of 2008."

This chapter shall be liberally construed to effect the purposes hereof. The offer, sale, or issuance of bonds, notes, or other obligations by any authority shall not be subject to regulation under Chapter 5 of Title 10, the "Georgia Uniform Securities Act of 2008." No notice, proceeding, or publication except those required by this chapter shall be necessary to the performance of any act authorized by this chapter, nor shall any such act be subject to referendum.



§ 36-42-16. Creation of special districts

Pursuant to Article IX, Section II, Paragraph VI of the Constitution of the State of Georgia, municipalities may create one or more special districts within the area of operation of a downtown development authority for the purpose of levying and collecting taxes, fees, or assessments to pay the cost of any project or to support the exercise of any other powers which the authority may possess.



§ 36-42-17. Priority of liens regarding assessments for downtown development authorities

A lien for any assessment under Code Section 36-42-16 that relates to any project under subparagraph (B) of paragraph (6) of Code Section 36-42-3 shall have the same priority as municipal liens under paragraph (4) of subsection (b) and subparagraph (g)(2)(B) of Code Section 48-2-56.






Chapter 43 - City Business Improvement Districts

§ 36-43-1. Short title

This chapter shall be known and may be cited as the "City Business Improvement District Act."



§ 36-43-2. Legislative purpose

The General Assembly finds that many business districts within large cities in this state are in an economically depressed condition and that this condition adversely affects the economic and general well-being of the people of such large cities of the state. It is further found and declared that the establishment of city business improvement districts is an effective means for restoring and promoting commercial and other business activity within such business districts.



§ 36-43-3. Definitions

As used in this chapter, the term:

(1) "District" means a city business improvement district established pursuant to this chapter.

(2) "District plan" or "plan" means a proposal adopted by ordinance which includes all of the following:

(A) A map of the district;

(B) A description of the boundaries of the district proposed for creation or extension, such description to be sufficient to identify the lands included, the present and proposed uses of these lands, the supplemental services to be provided within the district, the maximum millage to be levied for providing supplemental services, the proposed time for implementation and completion of the plan, any design and rehabilitation standards which may be mandated for buildings located within each district, and any rules and regulations applicable to the district. Boundaries of any such district shall not include land on which is located telephone central office and switching facilities serving an area exceeding the boundaries of the district; and

(C) Any other item required to be incorporated therein by the governing authority.

(3) "Municipality" means any municipal corporation located wholly within this state.

(4) "Supplemental services" means those services provided for the improvement and promotion of the district, including, but not limited to, advertising, promotion, sanitation, security, and business recruitment and development.

(5) "Taxpayer" means any entity or person paying ad valorem taxes on real or personal property, whether on one or more businesses or one or more parcels of property within a district.



§ 36-43-4. Powers of municipalities with respect to districts generally

Upon the establishment of any city business improvement district pursuant to this chapter, the governing authority of any municipality to which this chapter is applicable shall have authority to exercise the following powers with respect to each such district, subject to this chapter:

(1) To adopt a district plan for the provision of supplemental services to the district and to adopt budgets for the implementation of such supplemental services;

(2) To fix and levy annually a millage upon real and personal property within the district, to make such assessments liens upon the properties, and to enforce such liens in the same manner as other city taxes;

(3) To provide supplemental services or to contract with nonprofit corporations or to contract with downtown development authorities established pursuant to Chapter 42 of this title for all or part of the supplemental services required to implement the plan;

(4) To mandate design and rehabilitation standards for buildings located within the district subject to any existing or established historic preservation requirements or ordinances; and

(5) To levy and collect a surcharge on existing business license and occupation taxes upon businesses and occupations within the district and to enforce liens for nonpayment of said surcharges in the same manner as other city taxes.



§ 36-43-5. Adoption of district plan

The governing authority of any municipality to which this chapter is applicable may create city business improvement districts by the adoption of district plans, as follows:

(1) No such plan may be adopted except upon a written petition signed and acknowledged by either:

(A) At least 51 percent of the municipal taxpayers (as shown by the most recent list of taxpayers billed by the municipality) of the district proposed for creation or extension; or

(B) Municipal taxpayers owning at least 51 percent (by assessed value as shown by the most recent assessment rolls of the municipality) of the taxable property subject to ad valorem real and personal property taxation in the district;

(2) Such petition must be accompanied by a proposed district plan, to include a budget, a formula for imposing assessments on the taxpayers within the district, and design and rehabilitation standards, if desired;

(3) The petition shall be presented to the governing authority of the municipality, which shall refer it to the appropriate municipal departments for review of its sufficiency, reasonableness of assessments, and financial feasibility of the plan. These departments shall submit to the governing authority reports which shall approve of, disapprove of, or give qualified approval with modifications to the district plan, with reasons therefor. The governing authority shall hold a public hearing on the issue of whether such district should be created, provided that notice of the hearing shall be placed in a newspaper of general circulation in the community at least ten days prior to the date of the hearing. The governing authority may approve, approve with modifications, or disapprove the plan; and

(4) Any district plan thus adopted may be amended from time to time or rescinded or its budget may be revised by ordinance.



§ 36-43-6. Financing of districts

The expense incurred in the provision of supplemental services within a district shall be financed in accordance with the district plan upon which the establishment or extension of the district was based, provided that the cost of supplemental services shall not include the cost to the district of services performed by the municipality on a city-wide basis. Any property tax charges or business license fee and occupation tax surcharges shall be levied and collected in the same manner, at the same time, and by the same officers as other city taxes and assessments.



§ 36-43-7. Segregation of funds

No charges assessed and collected by a municipality pursuant to this chapter shall be spent for any purpose not authorized by the district plan of the district where such charges were assessed and collected, except for such costs as may be attributed to the billing and collection of such charges.



§ 36-43-8. Design and rehabilitation standards

Upon the establishment of any district pursuant to this chapter, the governing authority of any municipality to which this chapter is applicable may mandate design and rehabilitation standards for buildings within districts if it finds that such standards are necessary to prevent or eliminate blight, to establish and improve property values, and to foster economic development within districts. The governing authority may establish deadlines for compliance with these standards and may provide for their enforcement.



§ 36-43-9. Termination of districts

Any district which is created or renewed pursuant to Code Section 36-43-5 shall terminate and cease to exist on a date specific no less than five years and no more than ten years from the date of its creation or renewal by ordinance.






Chapter 44 - Redevelopment Powers

§ 36-44-1. Short title

This chapter shall be known and may be cited as the "Redevelopment Powers Law."



§ 36-44-2. Legislative findings and purpose

It is found and declared that economically and socially depressed areas exist within counties and municipalities of this state and that these areas contribute to or cause unemployment, limit the tax resources of counties and municipalities, and create a greater demand for governmental services and, in general, have a deleterious effect upon the public health, safety, morals, and welfare. It is, therefore, in the public interest that such areas be redeveloped to the maximum extent practicable to improve economic and social conditions therein in order to abate or eliminate such deleterious effects. To encourage such redevelopment, it is essential that the counties and municipalities of this state have additional powers to form a more effective partnership with private enterprise to overcome economic limitations that have previously impeded or prohibited redevelopment of such areas. It is the purpose of this chapter, therefore, to grant such additional powers to the counties and municipalities of this state, and it is the intention of the General Assembly that this chapter be liberally construed to carry out such purpose.



§ 36-44-3. Definitions

As used in this chapter, the term:

(1) "Ad valorem property taxes" means all ad valorem property taxes levied by each political subdivision and each county and independent board of education consenting to the inclusion of that board of education's property taxes as being applicable to a tax allocation district as provided by Code Section 36-44-9, except:

(A) Those ad valorem property taxes levied to repay bonded indebtedness;

(B) Unless otherwise provided in the resolution creating such district, those ad valorem property taxes levied on personal property or on motor vehicles; and

(C) Unless otherwise provided in the resolution creating such district, those ad valorem property taxes levied on the assessed value of property owned by public utilities and railroad companies, as determined pursuant to the provisions of Chapter 5 of Title 48.

(2) "Area of operation" means, in the case of a municipality or its redevelopment agency, the territory lying within the corporate limits of such municipality; in the case of a county or its redevelopment agency, the territory lying within the unincorporated area of the county; and, in the case of a consolidated government or its redevelopment agency, the area lying within the territorial boundaries of the consolidated government. "Area of operation" may also mean the combined areas of operation of political subdivisions which participate in the creation of a common redevelopment agency to serve such participating political subdivisions as provided in subsection (d) of Code Section 36-44-4.

(3) "Local legislative body" means the official or body in which the legislative powers of a political subdivision are vested.

(4) "Political subdivision" means any county, municipality, or consolidated government of this state.

(5) "Redevelopment" means any activity, project, or service necessary or incidental to achieving the development or revitalization of a redevelopment area or a portion thereof designated for redevelopment by a redevelopment plan or the preservation or improvement of historical or natural assets within a redevelopment area or a portion thereof designated for redevelopment by a redevelopment plan. Without limiting the generality of the foregoing, redevelopment may include any one or more of the following:

(A) The construction of any building or other facility for use in any business, commercial, industrial, governmental, educational, charitable, or social activity;

(B) The renovation, rehabilitation, reconstruction, remodeling, repair, demolition, alteration, or expansion of any existing building or other facility for use in any business, commercial, industrial, governmental, educational, charitable, or social activity;

(C) The construction, reconstruction, renovation, rehabilitation, remodeling, repair, demolition, alteration, or expansion of public or private housing;

(D) The construction, reconstruction, renovation, rehabilitation, remodeling, repair, demolition, alteration, or expansion of public works or other public facilities necessary or incidental to the provision of governmental services;

(E) The identification, preservation, renovation, rehabilitation, reconstruction, remodeling, repair, demolition, alteration, or restoration of buildings or sites which are of historical significance;

(F) The preservation, protection, renovation, rehabilitation, restoration, alteration, improvement, maintenance, and creation of open spaces, green spaces, or recreational facilities;

(G) The construction, installation, preservation, renovation, rehabilitation, reconstruction, restoration, alteration, improvement, and maintenance of public art and arts and cultural facilities;

(H) The development, construction, reconstruction, repair, demolition, alteration, or expansion of structures, equipment, and facilities for mass transit;

(I) The development, construction, reconstruction, renovation, rehabilitation, repair, demolition, alteration, or expansion of telecommunication infrastructure;

(J) The development, construction, reconstruction, renovation, rehabilitation, repair, demolition, alteration, or expansion of facilities for the improvement of pedestrian access and safety;

(K) Improving or increasing the value of property; and

(L) The acquisition and retention or acquisition and disposition of property for redevelopment purposes or the use for redevelopment purposes of property already owned by a political subdivision or any agency or instrumentality thereof.

(6) "Redevelopment agency" means the local legislative body of a political subdivision or a public body corporate and politic created as the redevelopment agency of the political subdivision or an existing public body corporate and politic designated as the redevelopment agency of the political subdivision pursuant to Code Section 36-44-4.

(7) "Redevelopment area" means an urbanized area as determined by current data from the United States Bureau of the Census or an area presently served by sewer that qualifies as a "blighted or distressed area," a "deteriorating area," or an "area with inadequate infrastructure," as follows:

(A) A "blighted or distressed area" is an area that is experiencing one or more conditions of blight as evidenced by:

(i) The presence of structures, buildings, or improvements that by reason of dilapidation; deterioration; age; obsolescence; inadequate provision for ventilation, light, air, sanitation, or open space; overcrowding; conditions which endanger life or property by fire or other causes; or any combination of such factors, are conducive to ill health, transmission of disease, infant mortality, high unemployment, juvenile delinquency, or crime and are detrimental to the public health, safety, morals, or welfare;

(ii) The presence of a predominant number of substandard, vacant, deteriorated, or deteriorating structures; the predominance of a defective or inadequate street layout or transportation facilities; or faulty lot layout in relation to size, accessibility, or usefulness;

(iii) Evidence of pervasive poverty, defined as being greater than 10 percent of the population in the area as determined by current data from the United States Bureau of the Census, and an unemployment rate that is 10 percent higher than the state average;

(iv) Adverse effects of airport or transportation related noise or environmental contamination or degradation or other adverse environmental factors that the political subdivision has determined to be impairing the redevelopment of the area; or

(v) The existence of conditions through any combination of the foregoing that substantially impair the sound growth of the community and retard the provision of housing accommodations or employment opportunities;

(B) A "deteriorating area" is an area that is experiencing physical or economic decline or stagnation as evidenced by two or more of the following:

(i) The presence of a substantial number of structures or buildings that are 40 years old or older and have no historic significance;

(ii) High commercial or residential vacancies compared to the political subdivision as a whole;

(iii) The predominance of structures or buildings of relatively low value compared to the value of structures or buildings in the surrounding vicinity or significantly slower growth in the property tax digest than is occurring in the political subdivision as a whole;

(iv) Declining or stagnant rents or sales prices compared to the political subdivision as a whole;

(v) In areas where housing exists at present or is determined by the political subdivision to be appropriate after redevelopment, there exists a shortage of safe, decent housing that is not substandard and that is affordable for persons of low and moderate income; or

(vi) Deteriorating or inadequate utility, transportation, or transit infrastructure; and

(C) An "area with inadequate infrastructure" means an area characterized by:

(i) Deteriorating or inadequate parking, roadways, bridges, pedestrian access, or public transportation or transit facilities incapable of handling the volume of traffic into or through the area, either at present or following redevelopment; or

(ii) Deteriorating or inadequate utility infrastructure either at present or following redevelopment.

(8) "Redevelopment costs" means any expenditures made or estimated to be made or monetary obligations incurred or estimated to be incurred to achieve the redevelopment of a redevelopment area or any portion thereof designated by a redevelopment plan or any expenditures made to carry out or exercise any powers granted by this chapter. Without limiting the generality of the foregoing, redevelopment costs may include any one or more of the following:

(A) Capital costs, including the costs incurred or estimated to be incurred for the construction of public works or improvements, new buildings, structures, and fixtures, including facilities owned or operated by school districts and systems; the renovation, rehabilitation, reconstruction, remodeling, repair, demolition, alteration, or expansion of existing buildings, structures, and fixtures, including facilities owned or operated by school districts and systems; the acquisition of equipment; and the clearing and grading of land;

(B) Financing costs, including, but not limited to, all necessary and incidental expenses related to the issuance of obligations and which may include payment of interest on any obligations issued under this chapter occurring during the estimated period of construction of any project with respect to which any capital costs within the meaning of subparagraph (A) of this paragraph are financed in whole or in part by such obligations and for a period not to exceed 42 months after completion of any such construction and including reasonable reserves related thereto and all principal and interest paid to holders of evidences of indebtedness issued to pay for other redevelopment costs and any premium paid over the principal amount thereof because of the redemption of such obligations prior to maturity;

(C) Professional service costs, including those costs incurred for architectural, planning, engineering, financial, marketing, and legal advice and services;

(D) Imputed administrative costs, including reasonable charges for the time spent by public employees in connection with the implementation of a redevelopment plan;

(E) Relocation costs as authorized by a redevelopment plan for persons or businesses displaced by the implementation of a redevelopment plan, including but not limited to those relocation payments made following condemnation under Chapter 4 of Title 22, "The Georgia Relocation Assistance and Land Acquisition Policy Act";

(F) Organizational costs, including the costs of conducting environmental impact and other studies, and the costs of informing the public with respect to the creation and implementation of redevelopment plans;

(G) Payments to a political subdivision or board of education in lieu of taxes to compensate for any loss of tax revenues or for any capital costs incurred because of redevelopment activity; provided, however, that any such payments to a political subdivision or board of education shall not exceed in any year the amount of the contribution to the tax allocation increment in that year by such political subdivision or board of education; and

(H) Real property assembly costs.

(9) "Redevelopment plan" means a written plan of redevelopment for a redevelopment area or a designated portion thereof which:

(A) Specifies the boundaries of the proposed redevelopment area;

(B) Explains the grounds for a finding by the local legislative body that the redevelopment area on the whole has not been subject to growth and development through private enterprise and would not reasonably be anticipated to be developed without the approval of the redevelopment plan or that the redevelopment area includes one or more natural, historical, or cultural assets which have not been adequately preserved, protected, or improved and such asset or assets would not reasonably be anticipated to be adequately preserved, protected, or improved without the approval of the redevelopment plan;

(C) Explains the proposed uses after redevelopment of real property within the redevelopment area;

(D) Describes any redevelopment projects within the redevelopment area proposed to be authorized by the redevelopment plan, estimates the cost thereof, and explains the proposed method of financing such projects;

(E) Describes any contracts, agreements, or other instruments creating an obligation for more than one year which are proposed to be entered into by the political subdivision or its redevelopment agency or both for the purpose of implementing the redevelopment plan;

(F) Describes the type of relocation payments proposed to be authorized by the redevelopment plan;

(G) Includes a statement that the proposed redevelopment plan conforms with the local comprehensive plan, master plan, zoning ordinance, and building codes of the political subdivision or explains any exceptions thereto;

(H) Estimates redevelopment costs to be incurred or made during the course of implementing the redevelopment plan;

(I) Recites the last known assessed valuation of the redevelopment area and the estimated assessed valuation after redevelopment;

(J) Provides that property which is to be redeveloped under the plan and which is either designated as a historic property under Article 2 of Chapter 10 of Title 44, the "Georgia Historic Preservation Act," or is listed on or has been determined by any federal agency to be eligible for listing on the National Register of Historic Places will not be:

(i) Substantially altered in any way inconsistent with technical standards for rehabilitation; or

(ii) Demolished unless feasibility for reuse has been evaluated based on technical standards for the review of historic preservation projects,

which technical standards for rehabilitation and review shall be those used by the state historic preservation officer, although nothing in this subparagraph shall be construed to require approval of a redevelopment plan or any part thereof by the state historic preservation officer;

(K) Specifies the proposed effective date for the creation of the tax allocation district and the proposed termination date;

(L) Contains a map specifying the boundaries of the proposed tax allocation district and showing existing uses and conditions of real property in the proposed tax allocation district;

(M) Specifies the estimated tax allocation increment base of the proposed tax allocation district;

(N) Specifies ad valorem property taxes for computing tax allocation increments determined in accordance with Code Section 36-44-9 and supported by any resolution required under paragraph (3) of Code Section 36-44-8;

(O) Specifies the amount of the proposed tax allocation bond issue or issues and the term and assumed rate of interest applicable thereto;

(P) Estimates positive tax allocation increments for the period covered by the term of the proposed tax allocation bonds;

(Q) Specifies the property proposed to be pledged for payment or security for payment of tax allocation bonds which property may include positive tax allocation increments derived from the tax allocation district, all or part of general funds derived from the tax allocation district, and any other property from which bonds may be paid under Code Section 36-44-14, subject to the limitations of Code Sections 36-44-9 and 36-44-20;

(R) If the plan proposes to include in the tax allocation increment ad valorem taxes levied by a board of education, the plan shall contain a school system impact analysis addressing the financial and operational impact on the school system of the proposed redevelopment, including but not limited to an estimate of the number of net new public school students that could be anticipated as redevelopment occurs; the location of school facilities within the proposed redevelopment area; an estimate of educational special purpose local option sales taxes projected to be generated by the proposed redevelopment, if any; and a projection of the average value of residential properties resulting from redevelopment compared to current property values in the redevelopment area; and

(S) Includes such other information as may be required by resolution of the political subdivision whose area of operation includes the proposed redevelopment area.

(10) "Resolution" means a resolution or ordinance by which a local legislative body takes official legislative action and any duly adopted amendment thereto.

(11) "Special fund" means the fund provided for in subsection (c) of Code Section 36-44-11.

(12) "Tax allocation bonds" means one or more series of bonds, notes, or other obligations issued by a political subdivision to finance, wholly or partly, redevelopment costs within a tax allocation district and which are issued on the basis of pledging for the payment or security for payment of such bonds positive tax allocation increments derived from the tax allocation district, all or part of general funds derived from the tax allocation district, and any other property from which bonds may be paid under Code Section 36-44-14, as determined by the political subdivision subject to the limitations of Code Sections 36-44-9 and 36-44-20. Tax allocation bonds shall not constitute debt within the meaning of Article IX, Section V of the Constitution.

(13) "Tax allocation district" means a contiguous geographic area within a redevelopment area which is defined and created by resolution of the local legislative body of a political subdivision pursuant to subparagraph (B) of paragraph (3) of Code Section 36-44-8 for the purpose of issuing tax allocation bonds to finance, wholly or partly, redevelopment costs within the area.

(14) "Tax allocation increment" means that amount obtained by multiplying the total ad valorem property taxes, determined as provided in Code Section 36-44-9, levied within a tax allocation district in any year by a fraction having a numerator equal to that year's taxable value of all taxable property subject to ad valorem property taxes within the tax allocation district minus the tax allocation increment base and a denominator equal to that year's taxable value of all taxable property subject to ad valorem property taxes within the tax allocation district. In any year, a tax allocation increment is "positive" if the tax allocation increment base is less than that year's taxable value of all taxable property subject to ad valorem property taxes and "negative" if such base exceeds such taxable value.

(15) "Tax allocation increment base" means the taxable value of all taxable property subject to ad valorem property taxes, as certified by the state revenue commissioner, located within a tax allocation district on the effective date such district is created pursuant to Code Section 36-44-8.

(16) "Taxable property" means all real and personal property subject to ad valorem taxation by a political subdivision, including property subject to local ad valorem taxation for educational purposes.

(17) "Taxable value" means the current assessed value of taxable property as shown on the tax digest of the county in which the property is located.



§ 36-44-4. Local legislative bodies serving as redevelopment agency; common redevelopment agency

(a) As an alternative to the creation of a redevelopment agency provided for by subsections (b) through (f) of this Code section, the local legislative body of a political subdivision, by resolution, may designate itself as its respective redevelopment agency and may exercise, within its respective area of operation, the redevelopment powers provided by this chapter.

(b) The local legislative body of a political subdivision may create a public body corporate and politic to serve as its redevelopment agency. Any such public corporation may be created by resolution adopted by the local legislative body of the political subdivision. Such resolution may provide for the membership of the board of directors of such public corporation and their terms of office, for the powers and duties of such public corporation, and for such other matters as may reasonably be necessary and convenient for the creation and activation of such public corporation as the redevelopment agency of the political subdivision.

(c) In the event a political subdivision has activated a public corporation as its "urban redevelopment agency" or designated a housing authority as its "urban redevelopment agency" pursuant to Code Sections 36-61-17 and 36-61-18 of the "Urban Redevelopment Law," the local legislative body of such political subdivision may designate such public corporation as its redevelopment agency for the purposes of this chapter. Any action taken pursuant to the authority of this subsection shall be by resolution duly adopted by the local legislative body of the political subdivision.

(d) Any county, municipality, and consolidated government, or any combination of such political subdivisions, by resolution of their respective local legislative bodies, may jointly create a public corporation, or designate an existing public corporation which already exercises "redevelopment powers" under any other law, to serve as the common redevelopment agency on behalf of such political subdivisions. The membership of the board of directors and their terms of office of any such jointly created public corporation and the powers and duties of such public corporation shall be as mutually agreed upon by the local legislative bodies of the participating political subdivisions, as evidenced by a resolution duly adopted by each such local legislative body. In the event a public corporation is created or designated, as authorized in this Code section, to serve as the common redevelopment agency of two or more political subdivisions, then the area of operation of such redevelopment agency shall be the combined areas of operation of the political subdivisions jointly creating or designating such redevelopment agency.

(e) A political subdivision may participate in the creation or designation of a public corporation to serve as a common redevelopment agency as provided by subsection (d) of this Code section as well as create or designate a public corporation to serve as the redevelopment agency of the political subdivision. In such event, the members of the board of directors of the public corporation created or designated as the redevelopment agency of the political subdivision may also serve, in accordance with the provisions of the resolution of the local legislative body of the political subdivision participating in the creation or designation of a public corporation to serve as a common redevelopment agency, as members of the board of directors of the jointly created public corporation.

(f) For purposes of redevelopment in its downtown area, any municipality may designate a downtown development authority created pursuant to Chapter 42 of this title to serve as a redevelopment agency. Such designation shall not affect any other redevelopment agency that may exist as a part of the municipality. The area of operation of any downtown development agency designated as a redevelopment agency pursuant to this subsection shall not exceed the area of operation of the downtown development authority established pursuant to Chapter 42 of this title.



§ 36-44-5. Power of political subdivision

(a) Subject to the limitation of subsection (b) of this Code section, a political subdivision may exercise any powers necessary or convenient to carry out the purposes of this chapter, including, but not limited to, the power to:

(1) Describe the boundaries of one or more redevelopment areas within its area of operation, but any redevelopment area so described shall conform to the definition of a redevelopment area provided by paragraph (7) of Code Section 36-44-3;

(2) Cause redevelopment plans to be prepared, to approve by resolution the plans, and to implement the provisions and effectuate the purposes of the plans;

(3) Create within redevelopment areas tax allocation districts and define the boundaries thereof or designate an entire redevelopment area as a tax allocation district;

(4) Define the boundaries of portions of a redevelopment area or an entire redevelopment area for the implementation of redevelopment plans other than plans calling for the creation of tax allocation districts;

(5) Issue tax allocation bonds;

(6) Deposit moneys into and disburse moneys from the special fund of any tax allocation district;

(7) Enter into and execute any contracts, leases, mortgages, or other agreements, including agreements with bondholders or lenders, determined by the local legislative body to be necessary or convenient to implement the provisions and effectuate the purposes of redevelopment plans. The contracts or agreements may include conditions, restrictions, or covenants which either run with the land or otherwise regulate the use of land;

(8) Acquire and retain or acquire and dispose of property or interests therein for redevelopment purposes or use or dispose of property or interests therein presently owned by the political subdivision for redevelopment purposes; and any disposition of such property or interests therein may be by public or private sale or lease; and

(9) Exercise, for the purposes of this chapter, any powers conferred upon political subdivisions by Chapter 61 of this title, the "Urban Redevelopment Law."

(b) The powers granted to political subdivisions by subsection (a) of this Code section and by this chapter and any powers delegated to a redevelopment agency pursuant to Code Section 36-44-6 may be exercised only for the purpose of adopting and implementing redevelopment plans, but this limitation shall not be construed to interfere with the exercise of any power now or hereafter possessed by a political subdivision which is granted by any other law.



§ 36-44-6. Delegation of powers; limitations on delegation

(a) Subject to the limitations of subsection (b) of this Code section, the local legislative body of a political subdivision, by resolution, may delegate any of its redevelopment powers to its redevelopment agency created or designated pursuant to Code Section 36-44-4. The local legislative body shall have authority to delegate some or all such powers in such manner and pursuant to such terms and conditions as the local legislative body shall provide by resolution. Any such resolution shall specify any powers delegated to a redevelopment agency, and such resolution may be amended, modified, or repealed by the local legislative body adopting it.

(b) Any delegation of redevelopment powers pursuant to the authority of subsection (a) of this Code section shall be limited by the following requirements:

(1) Any redevelopment plan must be approved by resolution of the local legislative body of the political subdivision as a condition precedent to the implementation of said redevelopment plan, and such approval shall be subject to the requirements of Code Section 36-44-7;

(2) The boundaries of any redevelopment area must be described by resolution of the local legislative body of the political subdivision;

(3) A tax allocation district must be created by resolution of the local legislative body of the political subdivision;

(4) The issuance of any tax allocation bonds shall be by resolution of the local legislative body of the political subdivision;

(5) The power of eminent domain may only be exercised under this chapter by the local legislative body of a political subdivision; and

(6) A local legislative body may not delegate to a redevelopment agency created under subsection (b), (c), (d), or (e) of Code Section 36-44-4 any urban redevelopment project powers except those which may be conferred on an urban redevelopment agency under Code Section 36-61-17 of the "Urban Redevelopment Law."



§ 36-44-7. Approval of redevelopment plans

(a) A redevelopment plan may be proposed by the redevelopment agency of a political subdivision, but such plan may not be implemented until it is approved by the adoption of a resolution of the local legislative body of the political subdivision as provided in this chapter.

(b) When a proposed redevelopment plan is prepared, it shall be submitted by the redevelopment agency to the local legislative body. Within the 60 day period after the plan is submitted, the local legislative body shall hold at least one public hearing on the proposed redevelopment plan. The local legislative body shall cause the time, date, place, and purpose of each such public hearing to be advertised in one or more newspapers of general circulation within the area of operation of the political subdivision at least once during a period of five days immediately preceding the date of each public hearing.

(c) Within 45 days after completing the public hearings required by subsection (b) of this Code section, the local legislative body of the political subdivision shall schedule and hold a meeting of the local legislative body for the purpose of considering the approval of the redevelopment plan. The local legislative body shall cause the date, time, place, and purpose of such meeting to be advertised in one or more newspapers of general circulation within the area of operation of the political subdivision at least once during a period of five days immediately preceding the date of such meeting. At such meeting the redevelopment plan shall be approved as submitted, amended and approved, or rejected and returned to the redevelopment agency for further consideration. Any redevelopment plan rejected by the local legislative body shall be returned to the redevelopment agency and shall be subject to the public hearing requirements of subsection (b) of this Code section if it is again submitted to the local legislative body for approval, either in the same or amended form.

(d) Once approved by the local legislative body, a redevelopment plan may be amended only by the local legislative body of the political subdivision. The local legislative body shall cause the date, time, place, and purpose of any meeting of the local legislative body at which an amendment to a redevelopment plan is to be considered to be advertised in the same manner as prescribed by subsection (c) of this Code section for a meeting to consider the adoption of a redevelopment plan.



§ 36-44-8. Creation and implementation of tax allocation districts

In order to create and carry out the purposes of a tax allocation district, the following steps are required:

(1) Preparation by the redevelopment agency of a redevelopment plan for the proposed tax allocation district and its submission for consent to the political subdivision or board of education required to consent, if the plan proposes to include in the tax allocation increment ad valorem property taxes levied by a political subdivision or board of education required to consent to such inclusion under Code Section 36-44-9, or if the plan proposes to pledge for payment or security for payment of tax allocation bonds and other redevelopment costs the general funds of a county required to consent to such inclusion under Code Section 36-44-9;

(2) Submission of the redevelopment plan to the local legislative body of the political subdivision whose area of operation will include the tax allocation district;

(3) Adoption by the local legislative body of a resolution approving the redevelopment plan and which:

(A) Describes the boundaries of the tax allocation district with sufficient definiteness to identify with ordinary and reasonable certainty the territory included. The boundaries shall include only those whole units of property assessed for ad valorem property tax purposes;

(B) Creates the district on December 31 following the adoption of the resolution or on December 31 of a subsequent year as determined by the local legislative body;

(C) Assigns a name to the district for identification purposes. The first district created shall be known as "Tax Allocation District Number 1," followed by the name of the political subdivision within whose area of operation the district is located;

(D) Specifies the estimated tax allocation increment base;

(E) Specifies ad valorem property taxes to be used for computing tax allocation increments;

(F) Specifies the property proposed to be pledged for payment or security for payment of tax allocation bonds which property may include positive tax allocation increments derived from the tax allocation district, all or part of general funds derived from the tax allocation district, and any other property from which bonds may be paid under Code Section 36-44-14, as determined by the political subdivision subject to the limitations of Code Sections 36-44-9 and 36-44-20; and

(G) Contains findings that:

(i) The redevelopment area on the whole has not been subject to growth and development through private enterprise and would not reasonably be anticipated to be developed without the approval of the redevelopment plan or includes one or more natural, historical, or cultural assets which have not been adequately preserved or protected and such asset or assets would not reasonably be anticipated to be adequately preserved, protected, or improved without the approval of the redevelopment plan; and

(ii) The improvement of the area is likely to enhance the value of a substantial portion of the other real property in the district.

If any information required to be included in the resolution approving the redevelopment plan under subparagraphs (A) through (G) of this paragraph is contained in the redevelopment plan, then the resolution approving the redevelopment plan may incorporate by reference that portion of the redevelopment plan containing said information; and

(4) A certified copy of any resolution giving the consent required under paragraph (1) of this Code section must be submitted to the local legislative body of the political subdivision whose area of operation will include the tax allocation district prior to inclusion of such ad valorem property taxes or general funds in calculation of the tax allocation increment.



§ 36-44-9. Computing tax allocation increments; property tax included; use of tax funds

(a) When a tax allocation district is created within the area of operation of a municipality by the local legislative body of such municipality, property taxes for computing tax allocation increments shall be based on all ad valorem property taxes levied by the municipality. If the municipality has an independent school system, ad valorem property taxes levied for educational purposes by the municipality shall be included in computing the tax allocation increments if the local legislative body of the municipality is empowered to make the determination of the municipal ad valorem tax millage rate for educational purposes. If the board of education of the independent school system is empowered to set the ad valorem tax millage rate for educational purposes and the local legislative body of the municipality does not have the authority to modify such rate set by the board of education, the tax allocation increment shall not be computed on the basis of municipal taxes for educational purposes unless the board of education of the independent school system consents, by resolution duly adopted by said board of education, to the inclusion of educational ad valorem property taxes as a basis for computing tax allocation increments.

(b) County ad valorem property taxes may be included in the computation of tax allocation increments of a municipal tax allocation district if the local legislative body of the county consents to such inclusion by resolution duly adopted by said local legislative body. For those municipalities which do not have an independent school system, ad valorem property taxes levied for county school district purposes may be included in the computation of tax allocation increments of a municipal tax allocation district if the county board of education or the local legislative body of the county, whichever is authorized to establish the ad valorem tax millage rate for educational purposes, consents to such inclusion by resolution duly adopted by said board of education or local legislative body, respectively.

(c) When a tax allocation district is created within the area of operation of a county by the local legislative body of the county, property taxes for computing tax allocation increments shall be based on all county ad valorem property taxes levied for county governmental purposes. Ad valorem property taxes levied for county school district purposes may be included in the computation of tax allocation increments for a county tax allocation district if the board of education of the county school district or the local legislative body of the county, whichever is authorized to establish the ad valorem tax millage rate for educational purposes, consents to such inclusion by resolution duly adopted by said board of education or local legislative body, respectively.

(d) When a tax allocation district is created within the area of operation of a consolidated government by the local legislative body of the consolidated government, property taxes for computing tax allocation increments shall be based on all consolidated government ad valorem property taxes levied for consolidated government purposes. Ad valorem property taxes levied for school district purposes within the boundaries of the consolidated government may be included in the computation of tax allocation increments for a consolidated government tax allocation district if the board of education of such school district or the local legislative body of the consolidated government, whichever is authorized to establish the ad valorem tax millage rate for educational purposes within the school district, consents to such inclusion by resolution duly adopted by said board of education or local legislative body, respectively.

(e) The resolution of any county, municipality, consolidated government, or board of education consenting to the inclusion of ad valorem property taxes in the computation of tax increments shall not specify the inclusion of any ad valorem property taxes not specified in the resolution creating the tax allocation district.

(f) A county may pledge all or part of county general funds derived from a municipal tax allocation district for payment or security of payment of tax allocation bonds issued by the municipality and for payment of other redevelopment costs of the tax allocation district if the local legislative body of the county consents to the use of such general funds by resolution duly adopted by said local legislative body.

(g) Any consent by a local board of education to the inclusion of educational ad valorem property taxes as a basis for computing tax allocation increments and any authorization to use such funds for such purposes that was approved before January 1, 2009, and not rescinded or repealed prior to April 22, 2009, is ratified and confirmed pursuant to the authority granted by Article IX, Section II, Paragraph VII of the Constitution, as amended by a resolution ratified at the November, 2008 general election, Ga. L. 2008, p. 777, to authorize the use of county, municipal, and school tax funds, or any combination thereof, for redevelopment purposes and programs notwithstanding Article VIII, Section VI or any other provision of the Constitution and regardless of whether any county, municipality, or local board of education approved the use of such tax funds for such purposes and programs before or after January 1, 2009.



§ 36-44-10. Determination of tax allocation increment base of tax allocation district; annual notice

(a) No later than the effective date of the creation of the tax allocation district, the redevelopment agency shall apply, in writing, to the state revenue commissioner for a determination of the tax allocation increment base of the tax allocation district. Within a reasonable time, and not exceeding 60 days after the effective date of the creation of the tax allocation district, the state revenue commissioner shall certify such tax allocation increment base, as of the effective date of the creation of the tax allocation district, to the redevelopment agency, and such certification, unless amended pursuant to subsection (b) of this Code section, shall constitute the tax allocation increment base of the tax allocation district.

(b) If the local legislative body of a political subdivision adopts an amendment to the resolution which created a tax allocation district and such amendment changes the boundaries of that tax allocation district so as to cause additional redevelopment costs for which tax allocation increments may be received by the political subdivision, the tax allocation increment base for the revised or amended district shall be redetermined pursuant to subsection (a) of this Code section as of the effective date of such amendment. The tax allocation increment base as redetermined under this subsection is effective for the purposes of this chapter only if it exceeds the original tax allocation increment base determined under subsection (a) of this Code section.

(c) It is a rebuttable presumption that any property within a tax allocation district acquired or leased as lessee by the political subdivision, or any agency or instrumentality thereof, within one year immediately preceding the date of the creation of the district was so acquired or leased in contemplation of the creation of the district. The presumption may be rebutted by the political subdivision with proof that the property was so leased or acquired primarily for a purpose other than to reduce the tax allocation increment base. If the presumption is not rebutted, in determining the tax allocation increment base of the district, but for no other purpose, the taxable status of the property shall be determined as though such lease or acquisition had not occurred.

(d) For each political subdivision whose area of operation includes a tax allocation district, the county board of tax assessors, joint city-county board of tax assessors, or board of tax assessors for a consolidated government, as the case may be, shall identify upon the tax digests of the political subdivision those parcels of property which are within each existing tax allocation district, specifying the name of each district. A similar notation shall appear on tax digests submitted to the state revenue commissioner pursuant to Code Section 48-5-302, relative to the submission of tax digests to the state revenue commissioner.

(e) The county board of tax assessors, joint city-county board of tax assessors, or consolidated government board of tax assessors shall annually give notice to the county tax collector or tax commissioner and to the municipal official responsible for collecting municipal ad valorem property taxes as to both the current taxable value of property subject to ad valorem property taxes within each tax allocation district and the tax allocation increment base. The notice shall also explain that any taxes collected as a result of increases in the tax allocation increment base constitute tax allocation increments and shall be paid to the appropriate political subdivision as provided by subsection (b) of Code Section 36-44-11.



§ 36-44-11. Positive tax allocation increments

(a) Positive tax allocation increments of a tax allocation district shall be allocated to the political subdivision which created the district for each year from the effective date of the creation of the district until that time when all redevelopment costs and all tax allocation bonds of the district have been paid or provided for, subject to any agreement with bondholders. General funds derived from the tax allocation district which have been pledged for payment or security for payment of tax allocation bonds and other redevelopment costs of the tax allocation district shall also be allocated to the political subdivision which created the district for each year from the effective date of the creation of the district until that time when all redevelopment costs and all tax allocation bonds have been paid or provided for, subject to any agreement with bondholders.

(b) (1) Each county tax collector or tax commissioner, municipal official responsible for collecting municipal ad valorem property taxes, or consolidated government official responsible for collecting consolidated government ad valorem property taxes shall, on the dates provided by law for the payment of taxes collected to the respective political subdivisions, pay over to the appropriate fiscal officer of each political subdivision having created a tax allocation district, out of taxes collected on behalf of such political subdivision, including but not limited to taxes collected for a political subdivision or board of education consenting, pursuant to Code Section 36-44-9, to inclusion of its ad valorem property taxes in the computation of tax allocation increments for that tax allocation district, that portion, if any, which represents positive tax allocation increments payable to such political subdivision.

(2) In addition, each county shall, upon receipt, pay over to the appropriate fiscal officer of each municipality having created a tax allocation district that portion, if any, of its general funds derived from the tax allocation district which have been pledged for payment or security for payment of tax allocation bonds and for payment of other redevelopment costs of the tax allocation district pursuant to Code Section 36-44-9.

(c) All positive tax allocation increments received for a tax allocation district shall be deposited into a special fund for the district upon receipt by the fiscal officer of the political subdivision. All general funds derived from the tax allocation district which have been pledged for payment or security for payment of tax allocation bonds and other redevelopment costs of the tax allocation district shall be deposited upon receipt into the special fund. Any lease or other contract payments made under the district's redevelopment plan shall also be deposited upon receipt into the special fund. Moneys derived from positive tax allocation increments, general fund moneys, and moneys derived from lease or other contract payments shall be accounted for separately within the special fund. Moneys shall be paid out of the fund only to pay redevelopment costs of the district or to satisfy claims of holders of tax allocation bonds issued for the district. The local legislative body shall irrevocably pledge all or a part of such special fund to the payment of the tax allocation bonds. The special fund or designated part thereof may thereafter be used only for the payment of the tax allocation bonds and interest until they have been fully paid, and a holder of said bonds shall have a lien against the special fund or said designated part thereof pledged for payment of said bonds and may either at law or in equity protect and enforce the lien. General funds derived from the tax allocation district may be used for payment of tax allocation bonds only to the extent that positive tax allocation increments and lease or other contract payments in the special fund are insufficient at any time to pay principal and interest due on such bonds. Subject to any agreement with bondholders, moneys in the fund may be temporarily invested in the same manner as other funds of the political subdivision. Except as provided in Code Section 36-44-20, general funds derived from the tax allocation district may be used for payment of tax allocation bonds only to the extent that positive tax allocation increments and lease or other contract payments in the special fund are insufficient at any time to pay the principal and interest due on such bonds. After all redevelopment costs and all tax allocation bonds of the district have been paid or provided for, subject to any agreement with bondholders, if there remains in the fund any moneys derived from positive tax allocation increments, they shall be paid over to each county, municipality, consolidated government, or county or independent board of education whose ad valorem property taxes were affected by the tax allocation district in proportion to the aggregate contribution of such taxes by such political subdivision less aggregate payments to such political subdivision pursuant to subparagraph (G) of paragraph (8) of Code Section 36-44-3 and in the same manner as the most recent distribution by the county tax collector or tax commissioner, municipal official responsible for collecting municipal ad valorem property taxes, or consolidated government official responsible for collecting consolidated government ad valorem property taxes. If there remains in the fund any other moneys, they shall be paid over to each political subdivision which contributed to the fund in proportion to the respective total contribution each made to the fund.



§ 36-44-12. Termination of tax allocation districts

The existence of a tax allocation district shall terminate when the local legislative body, by resolution, dissolves the district, but no such resolution may be adopted until all redevelopment costs have been paid.



§ 36-44-13. Payment of redevelopment costs

Payment of redevelopment costs may be made by any of the following methods or any combination thereof:

(1) Payment by the political subdivision from the special fund of the tax allocation district;

(2) Payment from the general funds of a political subdivision subject to the limitations of Code Sections 36-44-9 and 36-44-20;

(3) Payment out of the proceeds of the sale of revenue bonds issued by the political subdivision pursuant to Chapter 61 of this title, the "Urban Redevelopment Law," and revenue bonds may be issued under such law for redevelopment purposes within the meaning of this chapter;

(4) Payment out of the proceeds of the sale of tax allocation bonds issued by the political subdivision under this chapter;

(5) Payment from the proceeds from any loans made to a political subdivision pursuant to the authority of Code Section 36-44-16; and

(6) Lease payments and other payments pursuant to contracts under a redevelopment plan.



§ 36-44-14. Issuance of tax allocation bonds; authorization of tax allocation notes and other obligations; increasing security and marketability amount; certificate of validation; interest; redevelopment cost anticipation notes

(a) Only for the purpose of paying redevelopment costs for a tax allocation district created under this chapter, the local legislative body may issue tax allocation bonds. Tax allocation bonds are declared to be negotiable instruments. Tax allocation bonds issued under the provisions of this chapter are declared to be issued for an essential public and governmental purpose and, together with interest thereon and income therefrom, shall be exempted from all taxes.

(b) All tax allocation bonds, notes, and other obligations shall be authorized by resolution of the local legislative body, adopted by a majority vote of the members thereof at a regular or special meeting and without the necessity of a referendum or any electoral approval. The resolution shall state the name of the tax allocation district and the aggregate principal amount of the tax allocation bonds authorized.

(c) Tax allocation bonds, notes, or other obligations issued by a local legislative body under this chapter shall be payable solely from the property pledged, mortgaged, conveyed, assigned, hypothecated, or otherwise encumbered to secure or to pay such bonds, notes, or other obligations, which property shall be limited to real or personal property acquired pursuant to this chapter and the proceeds from any source from which redevelopment costs may be paid under Code Section 36-44-13, but subject to the limitations of Code Sections 36-44-9 and 36-44-20. Each such bond, note, or other obligation shall contain recitals as are necessary to show that it is only so payable and that it does not otherwise constitute an indebtedness or a charge against the general taxing power of the political subdivision or county or independent board of education consenting to the use of property taxes as a basis for computing tax allocation increments or consenting to the use of general funds derived from the tax allocation district.

(d) To increase the security and marketability of tax allocation bonds, notes, or other obligations, a local legislative body may:

(1) Create a lien for the benefit of the bondholders upon any public improvements or public works financed thereby or the revenues therefrom; and

(2) Make covenants and do any and all acts not inconsistent with the Constitution or this chapter as may be necessary or convenient or desirable in order additionally to secure tax allocation bonds, notes, or other obligations or tend to make them more marketable according to the best judgment of the local legislative body.

(e) Tax allocation bonds, notes, or other obligations shall bear such date or dates, shall mature at such time or times not more than 30 years from their respective dates, shall bear interest at such rate or rates which may be fixed or may fluctuate or otherwise change from time to time, shall be subject to redemption on such terms, and shall contain such other terms, provisions, covenants, assignments, and conditions as the resolution authorizing the issuance of such bonds, notes, or other obligations may permit or provide. The terms, provisions, covenants, assignments, and conditions contained in or provided or permitted by any resolution of the local legislative body authorizing the issuance of such tax allocation bonds, notes, or other obligations shall bind the members of the local legislative body then in office and their successors.

(f) The local legislative body shall have power from time to time and whenever it deems it expedient to refund any tax allocation bonds by the issuance of new tax allocation bonds, whether or not the bonds to be refunded have matured, and may issue such bonds partly to refund bonds then outstanding and partly for any other purpose permitted under this chapter. The refunding bonds may be exchanged for the bonds to be refunded, with such cash adjustments as may be agreed upon, or may be sold at such price as the local legislative body may determine and the proceeds applied to the purchase or redemption of the bonds to be refunded.

(g) Tax allocation bonds may not be issued in an amount exceeding the estimated aggregated redevelopment costs for the tax allocation district. Any limitations with respect to interest rates or any maximum interest rate or rates found in Article 3 of Chapter 82 of this title, the "Revenue Bond Law," the usury laws of this state, or any other laws of this state shall not apply to tax allocation bonds, notes, or other obligations of a local legislative body.

(h) All tax allocation bonds issued by a local legislative body under this chapter shall be issued and validated under and in accordance with Article 3 of Chapter 82 of this title, the "Revenue Bond Law," except as provided in this chapter.

(i) Tax allocation bonds issued by a local legislative body may be in such form and may be subject to such exchangeability and transferability provisions as the bond resolution authorizing the issuance of such bonds or any indenture or trust agreement may provide.

(j) Tax allocation bonds shall bear a certificate of validation. The signature of the clerk of the superior court of the county in which the issuing local legislative body is located may be made on the certificate of validation of such bonds by facsimile or by manual execution, stating the date on which such bonds were validated; and such entry shall be original evidence of the fact of judgment and shall be received as original evidence in any court in this state.

(k) In lieu of specifying the rate or rates of interest which tax allocation bonds to be issued by a local legislative body are to bear, the notice to the district attorney or the Attorney General, the notice to the public of the time, place, and date of the validation hearing, and the petition and complaint for validation may state that the bonds when issued will bear interest at a rate not exceeding a maximum per annum rate of interest, which rate may be fixed or may fluctuate or otherwise change from time to time, specified in such notices and petition and complaint or may state that, in the event the bonds are to bear different rates of interest for different maturity dates, none of such rates will exceed the maximum rate so specified, which rate may be fixed or may fluctuate or otherwise change from time to time; provided, however, that nothing in this Code section shall be construed as prohibiting or restricting the right of a local legislative body to sell such tax allocation bonds at a discount, even if in doing so the effective interest cost resulting therefrom would exceed the maximum per annum interest rate specified in such notices and in the petition and complaint.

(l) The term "redevelopment costs" shall have the meaning prescribed in this chapter whenever that term is referred to in tax allocation bond resolutions of a local legislative body, in tax allocation bonds, notes, or other obligations of a local legislative body, or in notices or proceedings to validate such bonds, notes, or other obligations of a local legislative body.

(m) Subject to the limitations and procedures provided by this chapter, the agreements or instruments executed by a local legislative body may contain such provisions not inconsistent with law as shall be determined by the local legislative body.

(n) The proceeds derived from the sale of all tax allocation bonds, notes, and other obligations issued by a local legislative body shall be held and used for the ultimate purpose of paying, directly or indirectly as permitted in this chapter, redevelopment costs or for the purpose of refunding any tax allocation bonds, notes, or other obligations issued in accordance with this chapter.

(o) Issuance by a local legislative body of one or more series of tax allocation bonds, notes, or other obligations for one or more purposes shall not preclude it from issuing other tax allocation bonds, notes, or other obligations in connection with the same redevelopment plan or with any other redevelopment plan; but the proceeding wherein any subsequent bonds, notes, or other obligations are issued shall recognize and protect any prior loan agreement, mortgage, deed to secure debt, trust deed, security agreement, or other agreement or instrument made for any prior issue of bonds, notes, or other obligations, unless in the resolution authorizing such prior issue the right is expressly reserved to the local legislative body to issue subsequent bonds, notes, or other obligations on a parity with such prior issue. Once the political subdivision certifies by resolution that all tax allocation bonds contemplated by the redevelopment plan and all amendments thereto have been issued and all other redevelopment costs within a tax allocation district have been paid, all positive tax allocation increments collected within a tax allocation district shall be used to retire outstanding tax allocation bonds prior to their stated maturities, subject to any agreements made by the political subdivision with bondholders.

(p) A local legislative body shall have the power and is authorized, whenever tax allocation bonds of the local legislative body shall have been validated as provided in this chapter, to issue from time to time its notes in anticipation of such bonds as validated and to renew from time to time any such notes by the issuance of new notes, whether or not the notes to be renewed have matured. The local legislative body may issue such bond anticipation notes only to provide funds which would otherwise be provided by the issuance of the bonds as validated. Such notes may be authorized, sold, executed, and delivered in the same manner as bonds. As with its bonds, the local legislative body may sell such notes at public sale or at private sale. Any resolution or resolutions authorizing such notes of the local legislative body or any issue thereof may contain any provisions which the local legislative body is authorized to include in any resolution or resolutions authorizing bonds of the local legislative body to any issue thereof; and the local legislative body may include in any such notes any terms, covenants, or conditions which the local legislative body is authorized to include in any bonds. Validation of such bonds shall be a condition precedent to the issuance of such notes, but it shall not be required that such notes be judicially validated. Bond anticipation notes shall not be issued in an amount exceeding the par value of the bonds in anticipation of which they are to be issued.



§ 36-44-15. Determining tax millage rate; no freeze to ad valorem tax millage

For the purpose of fixing the tax millage rate to fund the annual budget of each political subdivision or county or independent board of education having the power to levy taxes or set ad valorem tax millage rates on property located within a tax allocation district, which has consented to the inclusion of its ad valorem property taxes for the computation of tax allocation increments as provided in Code Section 36-44-9, the taxable value of property subject to ad valorem property taxes within a tax allocation district shall not exceed the tax allocation increment base of the district until the district is terminated. Nothing in this chapter shall be construed to freeze the ad valorem tax millage rate of any political subdivision or county or independent board of education consenting to the inclusion of its ad valorem property taxes as a basis for computing tax allocation increments, and any such rate may be increased or decreased at any time after the creation of a tax allocation district in the same manner and under the same authority that such rate has been previously fixed by such political subdivision or county or independent board of education.



§ 36-44-16. Loans for financing redevelopment costs

As an additional source for financing redevelopment costs, a political subdivision or its redevelopment agency may borrow funds from financial institutions and, in connection therewith, may pledge or assign lease contracts or revenue received from lease contracts on property owned by the political subdivision or its redevelopment agency within a redevelopment area. A political subdivision or its redevelopment agency is authorized to enter into contracts with financial institutions for the purpose of exercising the authority provided by this Code section, and such contracts may obligate the political subdivision or its redevelopment agency for any number of years not exceeding 25. Contractual obligations incurred by a political subdivision pursuant to this Code section shall not constitute debt within the meaning of Article IX, Section V of the Constitution.



§ 36-44-17. Limitation on creation of tax allocation district

No political subdivision may create a tax allocation district when the total current taxable value of property subject to ad valorem property taxes within the proposed district plus the total current taxable value of property subject to ad valorem property taxes within all its existing tax allocation districts exceeds 10 percent of the total current taxable value of all taxable property located within the area of operation of the political subdivision.



§ 36-44-18. Application of Urban Redevelopment Law

It is specifically provided that Code Section 36-61-16 of the "Urban Redevelopment Law," which Code section provides for cooperation among public bodies for redevelopment purposes under said law, shall be applicable to the exercise of redevelopment powers provided by this chapter.



§ 36-44-19. Contracting with private individuals or entities

A political subdivision may enter into any contract relating to the exercise of its redevelopment powers under this chapter with any private persons, firms, corporations, or business entities for any period not exceeding 30 years. Such contracts may include, without being limited to, contracts to convey or otherwise obligate real property for redevelopment under this chapter although that property has not yet been acquired at the time of contracting by the county or municipality.



§ 36-44-20. Requirement of insufficiency

(a) Notwithstanding any other provisions of this chapter, a local legislative body may use, pledge, or otherwise obligate its general funds for payment or security for payment of tax allocation bonds issued or incurred under this chapter but only if those general funds are derived from a designated tax allocation district and used for payment or security for payment of tax allocation bonds issued or incurred under this chapter for redevelopment of that district and only to the extent that positive tax increments or lease or other contract payments in that district's special fund are insufficient at any time to pay principal and interest due on such bonds.

(b) The requirement of insufficiency provided for in subsection (a) of this Code section may be satisfied by adoption of a resolution of the local legislative body finding that positive tax increments or lease or other contract payments in the district's special fund will be insufficient to pay principal and interest on bonds to be issued to finance redevelopment costs for the redevelopment described in the redevelopment plan.



§ 36-44-21. Public employees and officials prohibited from holding interest disclosures; voidability of prohibited transactions; misconduct in office

(a) No elected or appointed official or employee of a political subdivision or a board, commission, or redevelopment agency thereof shall voluntarily acquire any interest, direct or indirect, in any property included or planned to be included in a redevelopment area, or in any contract or transaction or proposed contract or transaction in connection with the redevelopment of that redevelopment area. Where such acquisition is not voluntary, the interest acquired shall be immediately disclosed in writing to the local legislative body and such disclosure shall be entered upon the minutes of the local legislative body. Any such elected or appointed official or employee who, within two years immediately prior to the date the plan is submitted to a local legislative body under subsection (b) of Code Section 36-44-7, acquires ownership or control of any interest, direct or indirect, in any property which is included in the redevelopment area designated in that plan and who retains that ownership or control at the time that such plan is so submitted shall, at least 30 days prior to the date scheduled for the local legislative body to adopt the plan, disclose the interest in writing to the local legislative body and such disclosure shall be entered upon the minutes of the local legislative body, and that person shall not participate in any action by the political subdivision, board, commission, or redevelopment agency thereof which affects that property. Any disclosure required to be made by this subsection shall concurrently be made to the redevelopment agency.

(b) Any contract or transaction in violation of subsection (a) of this Code section or disclosure of which is not made as provided in that subsection (a) shall be voidable by the local legislative body. This subsection shall not apply to any indenture, agreement, contract, or transaction which constitutes security, direct or indirect, for payment of bonds or other obligations incurred pursuant to a redevelopment plan, and the judgment and order confirming and validating any such bonds or other obligations shall constitute a final and conclusive adjudication as to any such security.

(c) Failure by an official or employee to comply with subsection (a) of this Code section shall constitute misconduct in office.



§ 36-44-22. Approval of local law; expansion of authorities by localities prohibited

Redevelopment powers under this chapter may not be exercised by any political subdivision unless so authorized by a local law relating thereto, which local law may limit but may not expand those redevelopment powers established by this chapter as to the local political subdivision to which the local law is applicable. Such local law, and all amendments thereto, shall become effective only if approved in a special election by a majority of the qualified voters voting of each political subdivision directly affected, which special election shall be held as provided in that local law, but in conformity with the requirements for special elections pursuant to Title 21.



§ 36-44-23. Cumulative and supplemental powers

The powers provided by this chapter are intended by the General Assembly to be cumulative and supplemental to any powers heretofore provided by law for counties, municipalities, and consolidated governments of this state and not in lieu of any such heretofore existing powers.






Chapter 45 - Municipal Training

Article 1 - In General

§ 36-45-1. Short title

This article shall be known and may be cited as the "Georgia Municipal Training Act."



§ 36-45-2. Legislative findings and intent

The General Assembly finds and declares that it is in the best interests of the citizens of this state to require newly elected members of a municipal governing authority to attend a course of training and education on matters pertaining to the administration and operation of municipal government. The purpose of such course shall be to instruct such individuals in the powers, duties, and responsibilities of their positions of public trust.



§ 36-45-3. Definitions

As used in this article, the term:

(1) "Institute" means the Harold F. Holtz Municipal Training Institute.

(2) "Municipal governing authority" means the governing authority of a municipal corporation.

(3) "State" means the State of Georgia and any department, board, bureau, commission, or other agency thereof.

(4) "Vinson Institute" means the Carl Vinson Institute of Government of the University of Georgia.



§ 36-45-4. Training of elected members of municipal governing authority

(a) All persons elected as members of a municipal governing authority who were not serving as members of a municipal governing authority on July 1, 1990, shall enroll in, attend, and satisfactorily complete a course of training and education on matters pertaining to the administration and operations of municipal governments. Such course of training and education shall include, but not be limited to, orientation in local government finance and budgeting; methods of taxation; planning; public works and utilities; parks and recreation; environmental management; public safety; personnel management; responsiveness to the community; the ethics, duties, and responsibilities of members of a municipal governing authority or a chief executive officer; and such other matters as may be deemed necessary and appropriate by the Vinson Institute.

(b) All expenses incurred by a newly elected member of a municipal governing authority related to the course of training and education authorized and required by subsection (a) of this Code section, including the reasonable costs of housing, travel, and meals, shall be paid from public funds appropriated for such purposes. All expenses not paid for by state funds shall be paid from municipal funds by the municipal governing authority whose newly elected member or members shall attend such course.



§ 36-45-5. Harold F. Holtz Municipal Training Institute

(a) There is created and established the Harold F. Holtz Municipal Training Institute. Except as otherwise provided in Code Sections 36-45-4 and 36-45-20, all costs of operating and conducting the institute shall be paid for from public funds appropriated for such purposes.

(b) The Vinson Institute shall establish, in consultation with the Georgia Municipal Association, a committee of elected municipal officials to design, implement, and administer the course of training and education required by Code Sections 36-45-4 and 36-45-20.

(c) The course of training and education required by Code Sections 36-45-4 and 36-45-20 shall be conducted by the institute under such rules, regulations, procedures, policies, requirements, and standards as prescribed from time to time by the committee established pursuant to subsection (b) of this Code section.

(d) The committee established pursuant to subsection (b) of this Code section shall establish guidelines and procedures to permit any person elected or appointed as a member of a municipal governing authority after January 1 of a calendar year or any person who is unable to attend or complete the course of training and education when offered by the institute due to medical disability, providential cause, or any other reason deemed sufficient by such committee, to comply with the requirements of Code Sections 36-45-4 and 36-45-20.

(e) The committee established pursuant to subsection (b) of this Code section shall perform such other duties and have such other powers and authority as may be necessary and proper or as prescribed by general law.



§§ 36-45-6 through 36-45-8.

Reserved. Repealed by Ga. L. 2004, p. 983, § 1, effective May 17, 2004.



§ 36-45-9. Report on accomplishments of institute

On or before February 1 of each year, the Vinson Institute shall file a report to the Governor, the chairperson of the Senate State and Local Governmental Operations Committee, and the chairperson of the House Committee on State Planning and Community Affairs. The report shall include a summary of the accomplishments of the institute during the preceding calendar year, including, but not limited to, the total number of members of a municipal governing authority who attended the course of training and education offered by the institute; an outline of the institute's programs for the current calendar year; an evaluation of the programs and services offered by the institute; and recommendations, if any, for legislation as may be necessary to improve the programs and services offered by the institute.






Article 2 - Clerks of Governing Authorities of Municipalities

§ 36-45-20. Training course

(a) For purposes of this article, the term "clerk of the governing authority of a municipality" means an individual holding the office of city clerk pursuant to a municipal charter and who is normally employed in that capacity for 40 hours per week.

(b) Any person hired or appointed to serve as the clerk of the governing authority of a municipality shall attend and complete a course of training on matters pertaining to the basic performance of his or her official duties. A city official who is an acting city clerk or who carries the dual responsibilities of both city manager and city clerk is exempt from such training.

(c) The personnel of the Carl Vinson Institute of Government are authorized to work with the members of the Georgia Municipal Clerks and Finance Officers Association and the Georgia Municipal Association in establishing and operating the training course provided for in subsection (b) of this Code section.

(d) All reasonable expenses of attending the training course required by this Code section shall be paid from funds appropriated by the municipal governing authority for such purposes.












Provisions Applicable to Counties and Municipal Corporations

Chapter 60 - General Provisions

§ 36-60-1. Licensing of self-service motor fuel dispensing pumps; penalty for operation without license or attendant

(a) The governing authority of each county and municipal corporation is authorized to license the operation of self-service motor fuel dispensing pumps and to charge a fee for each license. If the governing authority determines that the operation of self-service motor fuel dispensing pumps will not be injurious to the health or welfare of the residents of the political jurisdiction affected, it shall grant a license to any applicant not otherwise disqualified by law who makes application on a form prescribed by the governing authority. The license shall be effective from January 1 to December 31 of each year.

(b) It shall be unlawful for any person, firm, or corporation to operate a self-service motor fuel dispensing pump unless an attendant is present at the pump's location and such person, firm, or corporation has obtained a valid license from the governing authority of the political jurisdiction affected. Any person, firm, or corporation violating this Code section shall be guilty of a misdemeanor.

(c) This Code section shall not apply to motor fuel dispensing units which are not open to the public.



§ 36-60-2. Contracts to provide industrial waste water treatment services

In order to comply with applicable state and federal water pollution control standards and to be eligible for grants-in-aid or other allotments, notwithstanding any provision of law to the contrary, each municipal corporation and each county of this state is authorized, in the discretion of its governing authority, to enter into valid and binding contracts with each other and with private persons, firms, associations, or corporations, for any period of time not to exceed 50 years, to provide industrial waste water treatment services to such private persons, firms, associations, or corporations, provided that such contracts shall provide that the charge for the services shall never be less than the actual cost to the municipal corporation or county for providing the services.



§ 36-60-3. Restriction of adult bookstores and movie houses to certain areas

(a) As used in this Code section, the term:

(1) "Adult bookstore" means any commercial establishment in which is offered for sale any book or publication, film, or other medium which depicts sexually explicit nudity or sexual conduct.

(2) "Adult movie house" means any movie theater which on a regular, continuing basis shows films rated "X" by the Motion Picture Coding Association of America or any movie theater which presents for public viewing on a regular, continuing basis so-called "adult films" depicting sexual conduct.

(3) "Explicit media outlet" means any commercial establishment which has an inventory of goods that is composed of at least 50 percent of books, pamphlets, magazines, or other printed publications, films, or other media which depict sexually explicit nudity or sexual conduct.

(4) "Sexual conduct" means acts of masturbation, homosexuality, sodomy, sexual intercourse, or physical contact with a person's clothed or unclothed genitals, pubic area, buttocks, or, if such person is female, breast which, to the average person, applying contemporary community standards, taken as a whole, lacks serious literary, artistic, political, or scientific value and predominantly appeals to the prurient interest, that is, a shameful or morbid interest in nudity or sex.

(5) "Sexually explicit nudity" means a state of undress so as to expose the human male or female genitals or pubic area with less than a full opaque covering or the depiction of covered or uncovered male genitals in a discernibly turgid state which, to the average person, applying contemporary community standards, taken as a whole, lacks serious literary, artistic, political, or scientific value and predominantly appeals to the prurient interest, that is, a shameful or morbid interest in nudity or sex.

(b) The governing authority of each county and municipal corporation is authorized to enact, for their respective jurisdictions, ordinances which shall have the effect of restricting the operation of adult bookstores, explicit media outlets, and adult movie houses to areas zoned for commercial or industrial purposes; provided, however, that no explicit media outlet or adult movie house shall be located within 1,000 feet of any school building, school grounds, college campus, public place of worship, or area zoned primarily for residential purposes. As used in this subsection, the term "school building" shall apply only to public or private school buildings. The distance requirement provided in this subsection for explicit media outlets and adult movie houses shall not apply to said locations which hold lawful permits or business licenses on July 1, 1997. In determining the distance requirements provided for in this Code section, the measurement shall be from the closest property line on which the adult bookstore, explicit media outlet, or adult movie house is located to the closest property line on which the school, college, religious institution, public place of worship, or area zoned primarily for residential purposes is located. Nothing in this Code section shall be construed so as to prohibit the adoption by the governing authority of any county or municipality of restrictions relating to the location of adult bookstores, explicit media outlets, and adult movie houses which are more stringent than the requirements of this Code section.

(c) Any person, firm, or corporation violating any ordinance enacted pursuant to subsection (b) of this Code section shall be guilty of a misdemeanor. Each day of operation in violation shall be deemed a separate offense.



§ 36-60-4. Removal of junked motor vehicles; adoption of ordinances; authority to contract for removal

(a) Each county and municipal corporation shall have the authority to provide by ordinance for the removal and disposal of any discarded, dismantled, wrecked, scrapped, ruined, or junked motor vehicles or parts thereof, when requested by the owner or when such motor vehicles are in such a condition that they constitute a health hazard or unsightly nuisance, notwithstanding the fact that such motor vehicles may be located upon private property.

(b) Each county and municipal corporation, in addition to the specific powers conferred upon it by this Code section, is vested with such additional powers as shall be necessary to carry out the purposes of this Code section and shall have the authority to adopt all reasonable ordinances in order to carry out and effectuate the purposes of this Code section. Additionally, each county and municipality shall have the power and authority to contract with private individuals and firms for the removal of discarded, dismantled, wrecked, scrapped, ruined, or junked motor vehicles or parts thereof.

(c) Nothing contained within this Code section shall be deemed to apply to any motor vehicle which is located within the premises of any junkyard complying with the laws of this state relating to the licensing and regulating of motor vehicle junkyards.



§ 36-60-5. Installation of road grates to accommodate bicycles

After July 1, 1978, each county and municipal corporation shall install all newly located grates upon any public roadway so as to accommodate bicycles traveling on the public road parallel to the lane of travel of vehicles proceeding over such roadways, except that this Code section shall not apply to limited access highways or other streets or roads on which bicycle travel is prohibited.



§ 36-60-6. Utilization of federal work authorization program; "employee" defined; issuance of license; evidence of state licensure; annual reporting; standardized form affidavit; violation; investigations

(a) Every private employer with more than ten employees shall register with and utilize the federal work authorization program, as defined by Code Section 13-10-90. The requirements of this subsection shall be effective on January 1, 2012, as to employers with 500 or more employees, on July 1, 2012, as to employers with 100 or more employees but fewer than 500 employees, and on July 1, 2013, as to employers with more than ten employees but fewer than 100 employees.

(b) For purposes of this Code section, the term "employee" shall have the same meaning as set forth in subparagraph (A) of paragraph (1.1) of Code Section 48-13-5, provided that such person is also employed to work not less than 35 hours per week.

(c) Before any county or municipal corporation issues a business license, occupational tax certificate, or other document required to operate a business to any person engaged in a profession or business required to be licensed by the state under Title 43, the person shall provide evidence of such licensure to the appropriate agency of the county or municipal corporation that issues business licenses. No business license, occupational tax certificate, or other document required to operate a business shall be issued to any person subject to licensure under Title 43 without evidence of such licensure being presented.

(d) (1) Before any county or municipal corporation issues a business license, occupational tax certificate, or other document required to operate a business to any person, the person shall provide evidence that he or she is authorized to use the federal work authorization program or evidence that the provisions of this Code section do not apply. Evidence of such use shall be in the form of an affidavit as provided by the Attorney General in subsection (f) of this Code section attesting that he or she utilizes the federal work authorization program in accordance with federal regulations or that he or she employs fewer than 11 employees or otherwise does not fall within the requirements of this Code section. Whether an employer is exempt from using the federal work authorization program as required by this Code section shall be determined by the number of employees employed by such employer on January 1 of the year during which the affidavit is submitted. The affidavit shall include the employer's federally assigned employment eligibility verification system user number and the date of authority for use. The requirements of this subsection shall be effective on January 1, 2012, as to employers with 500 or more employees, on July 1, 2012, as to employers with 100 or more employees but fewer than 500 employees, and on July 1, 2013, as to employers with more than ten employees but fewer than 100 employees.

(2) Upon satisfying the requirements of paragraph (1) of this subsection, for all subsequent renewals of a business license, occupation tax certificate, or other document, the person shall submit to the county or municipality his or her federal work authorization user number or assert that he or she is exempt from this requirement, provided that the federal work authorization user number provided for the renewal is the same federal work authorization user number as provided in the affidavit under paragraph (1) of this subsection. If the federal work authorization user number is different than the federal work authorization user number provided in the affidavit under paragraph (1) of this subsection, then the person shall be subject to the requirements of subsection (g) of this Code section.

(e) Counties and municipal corporations subject to the requirements of this Code section shall provide an annual report to the Department of Audits and Accounts pursuant to Code Section 50-36-4 as proof of compliance with this Code section. Subject to funding, the Department of Audits and Accounts shall annually conduct an audit of no fewer than 20 percent of such reporting agencies.

(f) In order to assist private businesses and counties and municipal corporations in complying with the provisions of this Code section, the Attorney General shall provide a standardized form affidavit which shall be used as acceptable evidence demonstrating use of the federal employment eligibility verification system or that the provisions of subsection (b) of this Code section do not apply to the applicant. The form affidavit shall be posted by the Attorney General on the Department of Law's official website no later than January 1, 2012.

(g) Once an applicant for a business license, occupational tax certificate, or other document required to operate a business has submitted an affidavit with a federally assigned employment eligibility verification system user number, he or she shall not be authorized to submit a renewal application using a new or different federally assigned employment eligibility verification system user number, unless accompanied by a sworn document explaining the reason such applicant obtained a new or different federally assigned employment eligibility verification system user number.

(h) Any person presenting false or misleading evidence of state licensure shall be guilty of a misdemeanor. Any government official or employee knowingly acting in violation of this Code section shall be guilty of a misdemeanor; provided, however, that any person who knowingly submits a false or misleading affidavit pursuant to this Code section shall be guilty of submitting a false document in violation of Code Section 16-10-20. It shall be a defense to a violation of this Code section that such person acted in good faith and made a reasonable attempt to comply with the requirements of this Code section.

(i) Documents required by this Code section may be submitted electronically, provided the submission complies with Chapter 12 of Title 10.

(j) The Attorney General shall be authorized to conduct an investigation and bring any criminal or civil action he or she deems necessary to ensure compliance with the provisions of this Code section. The Attorney General shall provide an employer who is found to have committed a good faith violation of this Code section 30 days to demonstrate to the Attorney General that such employer has come into compliance with this Code section. During the course of any investigation of violations of this Code section, the Attorney General shall also investigate potential violations of Code Section 16-9-121.1 by employees that may have led to violations of this Code section.



§ 36-60-6.1. Preservation and protection of abandoned or unmaintained cemeteries

Repealed by Ga. L. 1991, p. 924, § 2, effective April 11, 1991.



§ 36-60-7. Use of excess proceeds of bonds issued to match state and federal allocations for hospital

When any county or municipal corporation of this state has voted, issued, and sold, or hereafter votes, issues, and sells bonds with the proceeds of which to match state and federal allocations and contributions and to build and equip a hospital in such county or municipal corporation, and because of increased contributions thereto by the state or the federal government the cost thereof is less than the architects or engineers estimate, or for other reasons there is an excess over the cost to such county or municipal corporation in the proceeds of the sale of such bonds, such county or municipal corporation, acting by and through its governing authority, may apply such excess to the cost of supplies for and of opening and operating such hospital or to the cost of constructing and equipping a nurses' home to be used in connection therewith. Such excess of bond issues may be used and so applied whether the hospital is built and equipped through a contract made by the county or municipal corporation directly or is made through a hospital authority under Article 4 of Chapter 7 of Title 31, of which such county or municipal corporation is a participating unit.



§ 36-60-8. Audit of county or municipal corporation or units thereof

Whenever an audit of the financial affairs of a county or municipal corporation or of an officer, board, department, unit, or other political subdivision of a county or municipal corporation is made pursuant to a requirement or to an authorization otherwise provided by law, the audit report shall include the auditor's unqualified opinion upon the presentation of the financial position and the result of the operations of the governmental unit or office which is audited. If the auditor is unable to express an unqualified opinion, he or she shall so state and shall further detail the reasons for qualification or disclaimer of opinion. All such audits shall be conducted in conformity with generally accepted government auditing standards.



§ 36-60-9. Investigation of business for issuance of county or municipal license; criminal sanction for violation

(a) No person shall investigate a business for the purpose of providing information to a county or municipal corporation of this state, which information is used in determining whether or not such business shall receive a business or similar license issued pursuant to the valid exercise of the police power of the county or municipal corporation, when such person is employed by or contracting with the county or municipal corporation to make investigations of the type specified in this subsection and such person has been employed by or is then employed by the particular individual business which the person is investigating.

(b) Any person who violates subsection (a) of this Code section shall be guilty of a misdemeanor.



§ 36-60-10. Annual meeting and agreement between county and city representatives as to services in portion of city within county

(a) Representatives of the governing authority of any county in this state which contains the smaller portion of the population of a city with a total population of 350,000 or more according to the United States decennial census of 1970 or any future such census shall meet annually, prior to January 1, with representatives of the governing authority of such city to develop an agreement between the governing authorities on the following matters:

(1) The services to be provided during the following calendar year by the county and by the city to the portion of the city that lies within the county; and

(2) The method of dispatching services during the following calendar year to the portion of the city that lies within the county. Agreement on this matter shall provide a uniform procedure for dispatching services and shall include an agreement as to all street addresses in such portion of the city.

(b) Any agreements developed pursuant to subsection (a) of this Code section shall be in writing.

(c) The first annual meeting required by this Code section shall be held prior to January 1, 1977.



§ 36-60-11. Attorney General to receive a copy of any submission to the United States Department of Justice pursuant to federal Voting Rights Act of 1965

Reserved. Repealed by Ga. L. 2015, p. 385, § 6-6/HB 252.



§ 36-60-12. Electronic security systems; installation, service, operation, sale, or lease by counties or municipal corporations

No county or municipal corporation shall install, service, maintain, operate, sell, or lease as lessor any burglar alarm system, fire alarm system, or other electronic security system on private property if a private contractor licensed to do business within the county or municipality offers such systems or services to the public within such county or municipality. The provisions of this Code section shall not prohibit a county or municipal corporation from installing, servicing, maintaining, or operating a burglar alarm system, fire alarm system, or other electronic security system on any property owned or leased by such county or municipal corporation. This Code section shall not apply to any county or municipality offering electronic security systems on January 1, 1988. This Code section shall not prevent volunteer fire departments from selling or leasing battery operated fire detection equipment or fire extinguishers in their service areas. Any person violating this Code section or expending county or municipal funds in violation of this Code section shall be guilty of a misdemeanor.



§ 36-60-13. Multiyear lease, purchase, or lease-purchase contracts

(a) Each county or municipality in this state shall be authorized to enter into multiyear lease, purchase, or lease-purchase contracts of all kinds for the acquisition of goods, materials, real and personal property, services, and supplies, provided that any such contract shall contain provisions for the following:

(1) The contract shall terminate absolutely and without further obligation on the part of the county or municipality at the close of the calendar or fiscal year in which it was executed and at the close of each succeeding calendar or fiscal year for which it may be renewed as provided in this Code section;

(2) The contract may provide for automatic renewal unless positive action is taken by the county or municipality to terminate such contract, and the nature of such action shall be determined by the county or municipality and specified in the contract;

(3) The contract shall state the total obligation of the county or municipality for the calendar or fiscal year of execution and shall further state the total obligation which will be incurred in each calendar or fiscal year renewal term, if renewed; and

(4) The contract shall provide that title to any supplies, materials, equipment, or other personal property shall remain in the vendor until fully paid for by the county or municipality.

(b) In addition to the provisions enumerated in subsection (a) of this Code section, any contract authorized by this Code section may include:

(1) A provision which requires that the contract will terminate immediately and absolutely at such time as appropriated and otherwise unobligated funds are no longer available to satisfy the obligations of the county or municipality under the contract; or

(2) Any other provision reasonably necessary to protect the interests of the county or municipality.

(c) Any contract developed under this Code section containing the provisions enumerated in subsection (a) of this Code section shall be deemed to obligate the county or municipality only for those sums payable during the calendar or fiscal year of execution or, in the event of a renewal by the county or municipality, for those sums payable in the individual calendar or fiscal year renewal term.

(d) No contract developed and executed pursuant to this Code section shall be deemed to create a debt of the county or municipality for the payment of any sum beyond the calendar or fiscal year of execution or, in the event of a renewal, beyond the calendar or fiscal year of such renewal.

(e) No contract developed and executed pursuant to this Code section may be delivered if the principal portion of such contract, when added to the amount of debt incurred by any county or municipality pursuant to Article IX, Section V, Paragraph I of the Constitution of Georgia, exceeds 10 percent of the assessed value of all taxable property within such county or municipality.

(f) No contract developed and executed pursuant to this Code section may be delivered if the real or personal property being so financed has been the subject of a referendum which failed to receive the approval of the voters of the county or municipality within the immediately preceding four calendar years, unless such real or personal property is required to be financed pursuant to a federal or state court order, or imminent threat thereof, as certified by the governing authority of the county or municipality.

(g) No contract developed and executed pursuant to this Code section with respect to the acquisition of real property may be delivered unless a public hearing has been held by the county or municipality after two weeks' notice published in a newspaper of general circulation within the county or municipality.

(h) (1) On or after July 1, 2000, no contract developed and executed or renewed, refinanced, or restructured pursuant to this Code section with respect to real property may be delivered if the lesser of either of the following is exceeded:

(A) The average annual payments on the aggregate of all such outstanding contracts exceed 7.5 percent of the governmental fund revenues of the county or municipality for the calendar year preceding the delivery of such contract plus any available special county 1 percent sales and use tax proceeds collected pursuant to Code Section 48-8-111; or

(B) The outstanding principal balance on the aggregate of all such outstanding contracts exceeds $25 million; provided, however, that with respect to any county or municipality in which, prior to July 1, 2000, the outstanding principal balance on the aggregate of outstanding contracts exceeds $25 million, such outstanding contracts may be renewed, refinanced, or restructured, but no new contracts shall be developed and executed until the outstanding principal balance on such outstanding contracts has been reduced so that the $25 million limitation of this subparagraph, or the limitation in subparagraph (A) of this paragraph, whichever is lower, is not exceeded.

(2) Paragraph (1) of this subsection shall not apply to contracts developed and executed or renewed, refinanced, or restructured pursuant to this Code section which are for projects or facilities:

(A) For the housing of court services, where any other state law or laws authorize the project or facility to be financed and paid for from the collection of fines rather than from tax revenues; or

(B) Which have been previously approved in the most recent referendum calling for the levy of a special county 1 percent sales and use tax pursuant to Part 1 of Article 3 of Chapter 8 of Title 48.

(i) Any such contract may provide for the payment by the county or municipality of interest or the allocation of a portion of the contract payment to interest, provided that the contract is in compliance with this Code section.

(j) Nothing in this Code section shall restrict counties or municipalities from executing reasonable contracts arising out of their proprietary functions.



§ 36-60-14. Authority to enter into certain one-year, or less, contracts; exception

The governing body of each county or municipal corporation of this state is authorized to enter into one year, or less, contracts with private nonprofit organizations which are exempt from federal income taxes pursuant to Section 501(c)(3) or 501(c)(6) of the Internal Revenue Code to utilize such organizations to identify, attract, and locate new business and industry into the county or municipality for the purposes of increasing trade, industry, agribusiness, commerce, and tourism and the improvement of employment opportunities within the county or municipality and to otherwise promote the general welfare of the county or municipality; provided, however, that the authority provided under this Code section shall not affect or in any way apply to any contract under Code Section 48-13-51 regarding the expenditure of proceeds collected under Article 3 of Chapter 13 of Title 48 unless that contract is executed by the governing body of a county in which is imposed, prior to January 1, 2001, the homestead option sales and use tax authorized under Code Section 48-8-102.



§ 36-60-15. Property subject to contract for lease purchase or installment purchase

Each county or municipality in this state is authorized to accept the title to property subject to a contract for lease purchase or installment purchase and is authorized to transfer title back to the vendor in the name of the county or municipality in the event that the contract is not fully consummated.



§ 36-60-15.1. Operation and maintenance of water treatment systems by private entities

Notwithstanding any other provision of law to the contrary, any county or municipal corporation of this state is authorized, in the discretion of its governing authority, to enter into valid and binding leases and contracts with private persons, firms, associations, or corporations for any period of time not to exceed 20 years to provide for the operation and maintenance of all or a portion of its waste-water treatment system, storm-water system, water system, or sewer system, or any combination of such systems, which leases and contracts may include provisions for the design, construction, repair, reconditioning, replacement, maintenance, and operation of the system, or any combination of such services and functions. If a contract or lease to be awarded pursuant to this Code section includes provisions for the construction of public works, the laws relating to the procurement of such contracts shall also apply; provided, however, that any bonding requirements shall apply only to the construction provisions of the contract or lease. Prior to entering into a lease or contract pursuant to this Code section, the governing authority shall solicit competitive sealed proposals. The governing authority shall first establish criteria for evaluation of any applicants submitting proposals on such leases or contracts for the purpose of assisting the governing authority in making a review of such applicants' previous performance on projects of comparable magnitude, the environmental compliance record of such applicants, and any relevant civil or criminal penalties incurred by such applicants during the five years immediately preceding the execution of the lease or contract. The governing authority shall take into consideration such information to assist it in determining the eligibility of any applicant. The award of a lease or contract pursuant to this Code section shall be made to the responsible and responsive applicant whose proposal is determined in writing to be the most advantageous to the governmental entity, taking into consideration the evaluation factors set forth in the request for proposals. All information required by the county or municipality pursuant to this Code section shall be provided by the applicant under oath. For purposes of this Code section, "applicant" means any individual, firm, association, or corporation submitting a proposal on such leases or contracts.



§ 36-60-16. Separate approval of municipal and county consolidation by referendum

No municipal and county consolidation shall become effective unless such consolidation is separately approved by a majority of the qualified voters voting in a referendum thereon in each affected county or counties and in each affected municipality or municipalities located within such county or counties containing at least 10 percent of the population of the county participating in the consolidation. No municipal and county consolidation approved pursuant to this Code section shall include within the consolidated government any municipality located within a county containing less than 10 percent of the population of such county unless such consolidation is separately approved by a majority of the qualified voters voting in a referendum thereon in such municipality. Referendums held pursuant to this Code section shall be conducted in accordance with the provisions and requirements of Title 21.



§ 36-60-17. Water supplier's cut off of water to property because of indebtedness of prior owner, occupant, or lessee prohibited; records required; statement of past due amounts; limited liens for unpaid charges for water, gas, sewerage service, or electricity

(a) No public or private water supplier shall refuse to supply water to any single or multifamily residential property for which water has been furnished through the use of a separate water meter for each residential unit on application of the owner or new tenant of such property because of the indebtedness of a prior owner, prior occupant, or prior lessee to the water supplier for water previously furnished to such property.

(b) For each new or current account to supply water, the public and private water suppliers shall maintain a record of identifying information on the applicant for the water service and shall seek reimbursement of unpaid charges for water service furnished initially from the person who incurred the charges.

(c) (1) Any real property owner or tenant, person having executed a contract for the purchase or occupancy of real property, attorney closing a real estate transaction for the purchase of real property, or lender considering the loan of funds to be secured by real property shall be entitled upon request to a statement from a public or private water supplier setting forth the amount of water charges currently and past due and any late charges and interest applicable for water supplied to such property. Such request shall:

(A) Be in writing;

(B) State the address of the real property for which water was supplied;

(C) Be delivered to the billing address of the public or private water supplier by certified mail, return receipt requested, statutory overnight delivery, or electronic means if electronic communication is permitted by such supplier; and

(D) State a return address or e-mail address to which the statement reflecting the moneys owed is to be directed.

(2) Any request transmitted by electronic means shall be considered received on the first business day following such transmission.

(3) The public or private water supplier shall furnish such statement to the requestor by certified mail, return receipt requested, statutory overnight delivery, or electronic means if electronic communication is provided by the requestor within ten business days of receipt of such request. Such supplier may charge a fee not to exceed $10.00 to provide the requested information.

(4) The failure of the public or private water supplier to provide such statement within such ten business day period shall:

(A) Cause any lien for unpaid charges provided by this Code section to be extinguished and to be of no force or effect as to the title acquired by the purchaser or lender, if any, and their respective successors and assigns in the transaction contemplated in connection with such request; and

(B) Prevent the public or private water supplier from denying water services to the new real property owner or tenant.

(5) The information specified in the public or private water supplier's statement shall be binding upon the public or private water supplier as of the date of the statement and for 30 days thereafter. When payment in full is tendered within such 30 day period, it shall extinguish any lien by operation of law which the public or private water supplier may have against such property.

(d) A public or private water supplier shall not impose a lien against real property to secure unpaid charges for water furnished unless the owner of such real property is the person who incurred the charges and shall not deny water services when such a lien has been extinguished.

(e) This Code section shall not apply to associations that are subject to Article 3 of Chapter 3 of Title 44 which supply water.

(f) A public or private supplier of gas, sewerage service, or electricity shall not impose a lien against real property to secure unpaid charges for gas, sewerage service, or electricity unless the owner of such real property is the person who incurred the charges.



§ 36-60-17.1. Localities prohibited from requiring connection with or use of water supplied by a public water system except when other water unfit; charges or fees for services made available but not used prohibited; applicability

(a) No county, municipality, or local authority shall require a single-family residential property owner or farm served by a private well to connect with or use water supplied by a public water system, except where necessary to preclude the use of water obtained from such private well that is demonstrably unfit for human consumption or other intended use; nor shall it require such single-family residential property owner or farm whose water lines are not connected with such public water system to pay any charge or fee for water supply services made available but not used.

(b) Nothing in subsection (a) of this Code section shall preclude the repair or maintenance of a well serving a single-family residence so as to meet the requirements for allowing continued use of the same by a single-family residential property owner or farm without connecting to a public water system or payment of charges or fees in accordance with subsection (a) of this Code section. Such repairs shall be the sole responsibility of such owner.

(c) Subsections (a) and (b) of this Code section shall not apply to:

(1) Any public water system having more than a total of 70,000 active service connection accounts or more than 200 such accounts per square mile of total area served;

(2) A public water system with respect to a single-family residential property owner or farm who has been mailed written notice to his or her address of record on the property tax rolls by the appropriate county, municipality, or local authority by certified mail of his or her right to opt out of connecting with such system and paying charges or fees for system services made available but not used, if such property owner did not notify the county, municipality, or local authority in writing on a form provided thereby of his or her decision to exercise that option within 45 days after mailing of such notice by the county, municipality, or local authority;

(3) Any project of a public water system for which revenue bonds have been validated, issued, and sold prior to January 1, 2008; or

(4) Any public water system funded primarily through a federal or state grant that contains stipulations in such grant requiring the county, municipality, or local authority to levy a charge or fee for water supply services made available but not used. For all state grants, loans, or contracts for services issued on and after July 1, 2007, no state grant, loan, or contract for services funding any project of a public water system shall contain any stipulations requiring a county, municipality, or local authority to levy a charge or fee for water supply services made available but not used or requiring a county, municipality, or local authority to require single-family property owners or farms to connect with or use water supplied by a public water system, except where necessary to preclude the use of water obtained from another source that is demonstrably unfit for human consumption or other intended use. For the purposes of this paragraph, a federal grant is defined as money provided directly to a county or municipality. Federal money provided to a revolving loan fund or to the Georgia Environmental Finance Authority or such other mechanism shall not be considered a federal grant.



§ 36-60-18. Obtaining real property within adjoining county which will be exchanged for federal property

No county or municipality within the county shall purchase or accept title to any real property located in an adjoining county, which property will be exchanged for certain property belonging to the federal government as authorized by federal law, without the written consent of the governing authority of such adjoining county wherein the real property is located; provided, however, that the provisions of this Code section shall not apply to the exercise of eminent domain by a county or municipality as authorized under the Constitution or other provisions of law; provided, further, that the provisions of this Code section shall not apply to any agreement entered into by two or more counties, municipal corporations, consolidated governments, or development authorities or any combination thereof prior to July 1, 1994, nor shall the transfer of any land pursuant to any such agreement be affected by this Code section.



§ 36-60-19. Dispatch centers; required training for communications officers; exceptions; penalty for noncompliance

(a) On and after January 1, 1999, every dispatch center operated by any county or municipality to receive, process, or transmit public safety information and dispatch law enforcement officers, firefighters, medical personnel, or emergency management personnel shall comply with the requirements of this Code section. Each such dispatch center shall have on duty at all times at least one communications officer who is certified as having been trained in the use of telecommunications devices for the deaf (TDD's), as provided for in subsection (d) of Code Section 35-8-23. However, a dispatch center which is staffed by ten or fewer communications officers shall be considered in compliance with this Code section; provided, however, that on and after January 1, 1999, no dispatch center shall be permitted to employ any additional or replacement communications officers who are not certified as having been trained in the use of telecommunications devices for the deaf (TDD's) as provided for in subsection (d) of Code Section 35-8-23.

(b) On and after January 1, 1999, no monthly 9-1-1 charge provided for in Code Section 46-5-133 may be imposed for the support of any dispatch center unless such dispatch center is in compliance with the requirements of this Code section.



§ 36-60-20. Political subdivisions have no liability for losses from any failure or malfunction of computer software

(a) As used in this Code section, the term "political subdivision of the state" means any office, agency, department, commission, board, division, and institution of any county or municipality of the State of Georgia.

(b) A political subdivision of the state shall have no liability for losses from any failure or malfunction occurring before December 31, 2005, which is caused directly or indirectly by the failure of computer software or any device containing a computer processor to accurately or properly recognize, calculate, display, sort, or otherwise process dates or times, if the failure or malfunction causing the loss was unforeseeable or if the failure or malfunction causing the loss was foreseeable but the plan or design or both for identifying and preventing the failure or malfunction was prepared in substantial compliance with generally accepted computer and information system design standards in effect at the time of the preparation of the plan or design.



§ 36-60-21. Contracts with private companies to construct and operate private toll roads and bridges to facilitate public transportation without additional tax revenues

(a) The General Assembly finds that allowing local government to license, contract with, or both license and contract with private companies to finance, construct, maintain, improve, own, or operate, or any combination thereof, private toll roads and bridges can provide significant public benefits to the citizens of this state in facilitating transportation of the general public without the need for additional public tax revenues. The General Assembly also finds that such facilitation of transportation of the public by private enterprise is an important public purpose and function. The General Assembly further finds that general law impediments to such arrangements should be removed. To implement these findings, this Code section shall control the subject matter thereof notwithstanding any other provision of law to the contrary.

(b) As used in this Code section, the term:

(1) "Local government" means any county or municipality of this state.

(2) "Person" means any natural person, partnership, corporation, trust, association, or any other legal entity, other than the state or a political subdivision thereof.

(3) "Project" means a toll road or toll bridge.

(c) A local government may contract with, license, or both contract with and license a person to finance, construct, maintain, improve, own, or operate, or any combination thereof, a project along the boundaries of or within such local government. In furtherance of the enhanced transportation for its residents and others which such project can provide, such local government may finance, construct, maintain, improve, own, or operate, or any combination thereof, within the boundaries of such local government any necessary highway approaches to such project. Such contract, license, or contract and license may be executed by a local government without complying with the contracting requirements of Chapter 10 of this title. A contract, license, or contract and license authorized by this subsection may extend for any period as determined by the local government notwithstanding the provisions of Code Section 36-60-13 or any other provision of law. Such contract, license, or contract and license shall not impose any debt upon such local government unless that debt is incurred in conformity with Article IX, Section V of the Constitution. Such local government shall not lend its credit as part or in furtherance of such contract, license, or contract and license. Neither the local government nor the state shall make any improvements or otherwise expend public funds upon property owned by or leased to a person for a project.

(d) Any property or rights therein of another person which are necessary for the project authorized by such contract, license, or contract and license may be procured by such local government exercising its power of eminent domain on behalf of and for the project and may be leased or sold to the person whom the local government has contracted with, licensed, or contracted with and licensed for such project, unless such property or rights therein are owned by the state or a political subdivision of the state. In all other respects such power of eminent domain shall conform to the requirements imposed by law. Any such property or rights therein owned by the state or a political subdivision thereof may be leased by such owner for any period, as determined by such owner, or sold by such owner and may only be leased or sold for fair market value. In determining such valuation, at least three written appraisals of the value of the property or rights therein shall be obtained by the owning state or political subdivision. Those appraisals shall be made by any person familiar with property values in the area where the property is situated, at least one of which appraisals shall be made by a member of a nationally recognized appraisal organization. If the state is the owner, such lease or sale shall be executed by the State Properties Commission and may be executed without competitive bidding upon written determination by that commission that such lease or sale is necessary for the project and the public interest is served by such use of state property; provided, however, that if the Department of Transportation is the owner, such lease or sale shall be handled by the Department of Transportation in accordance with its normal procedures for the acquisition and disposal of department rights of way.

(e) A contract authorized under this Code section shall provide, in addition to any other requirements:

(1) The right to finance, construct, maintain, improve, own, or operate, or any combination thereof, the project and that such right shall be irrevocable but need not be exclusive;

(2) The right to own the project and to set, fix, change, and collect tolls;

(3) Rights of assignment and amendment;

(4) The duty of the person to provide for design and construction of the project and standards therefor;

(5) Provisions for maintenance and operation, liability, and other operational matters;

(6) Rights and duties of the parties regarding connecting roads, highways, streets, bridges, or transitways; and

(7) Such other matters as shall be deemed appropriate or necessary.

(f) A project operated pursuant to a contract, license, or contract and license authorized under this Code section shall not be subject to regulation as to toll amounts or any other matters by the Public Service Commission, the Department of Transportation, or the State Road and Tollway Authority, except those matters related to the regulation of safety or hazardous materials as provided for in Title 46.

(g) Nothing in this Code section shall limit the exercise of the power of eminent domain by the state or a local government regarding a project.



§ 36-60-22. Rock quarry operations prohibited under certain circumstances.

Any other provision of law to the contrary notwithstanding, if the director of the Environmental Protection Division of the Department of Natural Resources determines after a scientific analysis that such a quarry location has significant adverse impact on the water system, no person may commence the operation of a limestone or dolostone rock quarry within eight miles of any well or spring accessing an underground source of water which provides water to any county or municipality in an amount of at least 50 percent of such county's or municipality's water supply or two million gallons per day, whichever is less.



§ 36-60-23. Volunteer firefighters for counties and municipalities

(a) As used in this Code section, the term "volunteer firefighter" means a person who is a volunteer firefighter, as defined in Code Section 47-7-1, relating to definitions regarding the Georgia Firefighters' Pension Fund, and who receives no compensation for services as a volunteer firefighter other than:

(1) Actual expenses incurred;

(2) A per diem for services;

(3) Contributions to the Georgia Firefighters' Pension Fund;

(4) Workers' compensation coverage under Chapter 9 of Title 34; or

(5) Any combination of items specified in paragraphs (1) through (4) of this subsection.

(b) Notwithstanding the provisions of Code Section 36-30-4, 45-2-2, or any other provision of law to the contrary, a volunteer firefighter for a county or municipal corporation shall be eligible to serve as a member of the governing authority of that county or municipal corporation.

(c) Nothing in this Code section shall require a county or municipal governing authority to make any of the payments or offer the benefits to volunteer firefighters specified in subsection (a) of this Code section.



§ 36-60-24. Sale or use or ignition of consumer fireworks products

(a) The governing authority of a county or municipal corporation shall not prohibit the sale or use or ignition of consumer fireworks or other products or services which are lawful under Chapter 10 of Title 25, unless such prohibition is expressly authorized by general law.

(b) If the sale of a product or service is regulated by Chapter 10 of Title 25, the governing authority of a county or municipal corporation shall not enact additional regulation of the sale or use or ignition of such product or service, unless such additional regulation is expressly authorized by general law.

(c) Notwithstanding subsections (a) and (b) of this Code section, the governing authority of a county or municipal corporation may provide for permits or licenses for the sale or use of consumer fireworks as provided for under subsection (c) of Code Section 25-10-5.1.

(d) Notwithstanding subsections (a) and (b) of this Code section, the governing authority of a county or municipal corporation may further regulate the sale of consumer fireworks from temporary consumer fireworks retail sales stands until January 31, 2018.

(e) The governing authority of a county or municipal corporation shall not unreasonably delay or deny an application for a temporary consumer fireworks retail sales stand.

(f) For purposes of this subsection, the terms "consumer fireworks" and "consumer fireworks retail sales stand" shall have the same meanings as provided in Code Section 25-10-1.

(g) Any ordinance enacted before, on, or after July 1, 2006, by a county or municipal corporation in violation of this Code section is void.



§ 36-60-25. Certificates of public necessity and convenience and medallions for taxicabs

(a) Each county and municipal corporation may require the owner or operator of a taxicab to obtain a certificate of public necessity and convenience or medallion in order to operate such taxicab within the unincorporated areas of the county or within the corporate limits of the municipal corporation, respectively, and may exercise its authority under Code Section 48-13-9 to require such owners or operators to pay a regulatory fee to the county or municipal corporation. The General Assembly finds and declares that any county or municipality exercising the powers granted in this Code section is legitimately concerned with the qualifications and records of drivers of taxicabs; with the location, accessibility, and insured state of companies operating taxicabs; and with the safety and comfort of taxicabs. Without limitation, each such county or municipality may exercise the powers granted in this Code section by ordinance to the same extent as the ordinances reviewed by the Georgia Court of Appeals in the case of Hadley v. City of Atlanta, 232 Ga. App. 871, 875 (1998), and each certificate of public convenience and necessity issued under those ordinances shall remain in full force and effect.

(b) Each certificate of public necessity and convenience or medallion issued at any time by a county or municipal corporation shall be fully transferable pursuant to a purchase, gift, bequest, or acquisition of the stock or assets of a corporation to any person otherwise meeting the requirements of the applicable local ordinance. Each such certificate of public necessity and convenience or medallion may be used as collateral to secure a loan and each lending institution making such a loan shall have all rights of secured parties with respect to such loan.

(c) Counties and municipalities which have adopted and have valid ordinances as of July 1, 2014, requiring taxicabs to have certificates of public necessity and convenience or medallions to operate within each such county or municipality may continue to require such certificates or medallions. Except as otherwise provided in this subsection, no county or municipality shall enact, adopt, or enforce any ordinance or regulation which requires taxicabs to have certificates of public necessity and convenience or medallions to operate within such county or municipality.

(d) No person shall operate a taxicab for the purpose of carrying or transporting passengers for hire unless such person has a for-hire license endorsement or private background check certification pursuant to Code Section 40-5-39. Counties and municipalities shall not impose further licensing requirements or background checks on such persons to operate taxicabs in their jurisdictions.

(e) As used in this subsection, the term "stage" means to stop, park, or otherwise place a vehicle for hire, other than a taxicab, in the loading or curbside area of any business for the purpose of soliciting a fare when such vehicle is not engaged in a prearranged round-trip or prearranged one-way fare. It shall be illegal to stage limousine carriers, as defined in paragraph (5) of Code Section 40-1-151, or ride share drivers, as defined in paragraph (3) of Code Section 40-1-190. A person who violates this subsection shall be guilty of a misdemeanor.

(f) No person shall operate a taxicab for the purpose of carrying or transporting passengers for hire unless such person maintains insurance from an insurance company licensed under Title 33, through a surplus line broker licensed under Title 33, or is qualified as a self-insurer pursuant to Code Section 33-34-5.1.



§ 36-60-26. Unlawful to issue backdated license, permit, or other authorizing document; documents issued in violation void in entirety; criminal penalty for violations

(a) It shall be unlawful for any county, municipal corporation, or other issuing authority to issue any backdated license, permit, or other authorizing document, including but not limited to any building permit, sign permit, occupation tax certificate, zoning action, subdivision of land, final plat, or other similar authorization, in any territorial or geographic area which, due to the formation of a county, incorporation of a municipality, annexation or deannexation of territory, or other action, is no longer within the regulatory jurisdiction of said issuing authority. For purposes of this Code section, a license, permit, or other authorizing document shall be considered to be backdated if it in any manner purports to have been issued or have become effective prior to its actual date of issuance.

(b) A license, permit, or other authorizing document in violation of this Code section shall be void in its entirety, and no person shall acquire any rights thereunder.

(c) Any county or municipal officer or employee who knowingly violates this Code section shall be upon conviction guilty of a misdemeanor.






Chapter 61 - Urban Redevelopment

§ 36-61-1. Short title

This chapter shall be known and may be cited as the "Urban Redevelopment Law."



§ 36-61-2. Definitions

As used in this chapter, the term:

(1) "Agency" or "urban redevelopment agency" means a public agency created by Code Section 36-61-18.

(2) "Area of operation" means the area within the corporate limits of the municipality or county and the area within five miles of such limits, except that it shall not include any area which lies within the territorial boundaries of another incorporated municipality or another county unless a resolution is adopted by the governing body of such other municipality or county declaring a need therefor.

(3) "Board" or "commission" means a board, commission, department, division, office, body, or other unit of the municipality or county.

(4) "Bonds" means any bonds (including refunding bonds), notes, interim certificates, certificates of indebtedness, debentures, or other obligations.

(5) "Clerk" means the clerk or other official of the municipality or county who is the custodian of the official records of such municipality or county.

(6) "County" means any county in this state.

(7) "Downtown development authority" means an authority created pursuant to Chapter 42 of this title.

(8) "Federal government" means the United States of America or any agency or instrumentality, corporate or otherwise, of the United States of America.

(9) "Housing authority" means a housing authority created by and established pursuant to Article 1 of Chapter 3 of Title 8, the "Housing Authorities Law."

(10) "Local governing body" means the council or other legislative body charged with governing the municipality and the board of commissioners or governing authority of the county.

(11) "Mayor" means the mayor of a municipality or other officer or body having the duties customarily imposed upon the executive head of a municipality.

(12) "Municipality" means any incorporated city or town in this state.

(13) "Obligee" includes any bondholder, agents, or trustees for any bondholders, or any lessor demising to the municipality or county property used in connection with an urban redevelopment project, or any assignee or assignees of such lessor's interest or any part thereof, and the federal government when it is a party to any contract with the municipality or county.

(14) "Person" means any individual, firm, partnership, corporation, company, association, joint-stock association, or body politic and includes any trustee, receiver, assignee, or other person acting in a similar representative capacity.

(15) "Pocket of blight" means an area in which there is a predominance of buildings or improvements, whether residential or nonresidential, which by reason of dilapidation, deterioration, age, or obsolescence; inadequate provision for ventilation, light, air, sanitation, or open spaces; high density of population and overcrowding; existence of conditions which endanger life or property by fire and other causes; or any combination of such factors, are conducive to ill health, transmission of disease, infant mortality, juvenile delinquency, or crime and detrimental to the public health, safety, morals, or welfare. Pocket of blight also means an area which by reason of the presence of a substantial number of deteriorated or deteriorating structures; predominance of defective or inadequate street layout; faulty lot layout in relation to size, adequacy, accessibility, or usefulness; unsanitary or unsafe conditions; deterioration of site or other improvements; tax or special assessment delinquency exceeding the fair value of the land; the existence of conditions which endanger life or property by fire and other causes; having development impaired by airport or transportation noise or other environmental hazards; or any combination of such factors, substantially impairs or arrests the sound growth of a municipality or county, retards the provisions of housing accommodations, or constitutes an economic or social liability and is a menace to the public health, safety, morals, or welfare in its present condition and use.

(16) "Pocket of blight clearance and redevelopment" may include:

(A) Acquisition of a pocket of blight or portion thereof;

(B) Rehabilitation or demolition and removal of buildings and improvements;

(C) Installation, construction, or reconstruction of streets, utilities, parks, playgrounds, and other improvements necessary for carrying out in the area the urban redevelopment provisions of this chapter in accordance with the urban redevelopment plan; and

(D) Making the land available for development or redevelopment by private enterprise or public agencies, including sale, initial leasing, or retention by the municipality or county itself, at its fair value for uses in accordance with the urban redevelopment plan.

(17) "Public body" means the state or any municipality, county, board, commission, authority, district, housing authority, urban redevelopment agency, or other subdivision or public body of the state.

(18) "Real property" includes all lands, including improvements and fixtures thereon and property of any nature appurtenant thereto or used in connection therewith, and every estate, interest, right, and use, legal or equitable, therein, including terms for years and liens by way of judgment, mortgage, or otherwise.

(19) "Rehabilitation" or "conservation" may include the restoration and redevelopment of a pocket of blight or portion thereof, in accordance with an urban redevelopment plan, by:

(A) Carrying out plans for a program of voluntary or compulsory repair and rehabilitation of buildings or other improvements;

(B) Acquisition of real property and rehabilitation or demolition and removal of buildings and improvements thereon where necessary to eliminate unhealthful, unsanitary, or unsafe conditions, to lessen or increase density, to reduce traffic hazards, to eliminate obsolete or other uses detrimental to the public welfare, to otherwise remove or prevent the spread of pockets of blight or deterioration, or to provide land for needed public facilities or improvements, including, but not limited to, surface transportation projects;

(C) Installation, construction, or reconstruction of streets, transit facilities and improvements, sidewalks, streetscapes, trails, bicycle facilities, utilities, parks, playgrounds, and other improvements necessary for carrying out in the area the urban redevelopment provisions of this chapter; and

(D) The disposition of any property acquired in such urban redevelopment area, including sale, initial leasing or retention by the municipality or county itself, at its fair value for uses in accordance with the urban redevelopment plan.

(20) "Slum clearance and redevelopment" may include:

(A) Acquisition of a slum area or portion thereof;

(B) Rehabilitation or demolition and removal of buildings and improvements;

(C) Installation, construction, or reconstruction of streets, transit facilities, sidewalks, streetscapes, trails, bicycle facilities, utilities, parks, playgrounds, and other public facilities and improvements necessary for carrying out in the area the urban redevelopment provisions of this chapter in accordance with the urban redevelopment plan; and

(D) Making the land available for development or redevelopment by private enterprise or public agencies (including sale, initial leasing, or retention by the municipality or county itself) at its fair value for uses in accordance with the urban redevelopment plan.

(21) "Sponsoring local government" means the municipality or county which approves and is, directly or indirectly, providing the greatest percentage of the public funding, exclusive of federal funding, for a surface transportation project.

(22) "Surface transportation project" means a project for public improvement and any related public facilities which is planned to impact 10,000 or more acres and at least ten transit miles within the area of operation of the sponsoring local government, including any related facilities, systems, parks, trails, streets, greenspace, and any other integrated public or private development features included within any adopted infrastructure or transportation plan, urban redevelopment plan, strategic implementation plan, redevelopment plan, workable programs, or comprehensive plans; provided that the location of such surface transportation project is wholly within a county or counties that have approved a referendum pursuant to Section 24 of an Act creating the Metropolitan Atlanta Rapid Transit Authority, approved March 10, 1965 (Ga. L. 1965, p. 2243), as amended; and provided, further, that the project is within one-half mile of a transportation/communications/utilities corridor, which has been designated by the local governing body on or before January 1, 2015, or within the boundaries of a tax allocation district authorized under the provisions of Chapter 44 of this title in effect as of January 1, 2015.

(23) "Urban redevelopment area" means a pocket of blight which the local governing body designates as appropriate for an urban redevelopment project.

(24) "Urban redevelopment plan" means a plan, as it exists from time to time, for an urban redevelopment project, which plan shall:

(A) Conform to the general plan for the municipality or county as a whole; and

(B) Be sufficiently complete to indicate such land acquisition, demolition and removal of structures, redevelopment, improvements, and rehabilitation as may be proposed to be carried out in the urban redevelopment area; zoning and planning changes, if any; land uses; maximum densities; building requirements; and the plan's relationship to definite local objectives respecting appropriate land uses, improved traffic, public transportation, public utilities, recreational and community facilities, and other public improvements.

(25) "Urban redevelopment project" may include undertakings or activities of a municipality or county in an urban redevelopment area for the elimination and for the prevention of the development or spread of pockets of blight and may involve pocket of blight clearance and redevelopment in an urban redevelopment area, rehabilitation or conservation in an urban redevelopment area, the implementation of public improvements, including, but not limited to, surface transportation projects, or any combination or part thereof, in accordance with an urban redevelopment plan. Although the power of eminent domain may not be exercised for the following purposes, such undertakings or activities may include:

(A) Acquisition, without regard to any requirement that the area be a pocket of blight, of air rights in an area consisting of lands and highways, railway or subway tracks, bridge or tunnel entrances, or other similar facilities which have a blighting influence on the surrounding area and over which air rights sites are to be developed for the elimination of such blighting influences and for the provision of housing and related facilities and uses designed for, and limited primarily to, families and individuals of low or moderate income; and

(B) Construction of foundations and platforms necessary for the provision of air rights sites of housing and related facilities and uses designed for, and limited primarily to, families and individuals of low or moderate income or construction of foundations necessary for the provision of air rights sites for development of nonresidential facilities.



§ 36-61-3. Legislative findings and declaration of necessity

(a) It is found and declared that there exist in municipalities and counties of this state pockets of blight, as defined in paragraph (15) of Code Section 36-61-2, which constitute a serious and growing menace, injurious to the public health, safety, morals, and welfare of the residents of this state; that the existence of such areas contributes substantially and increasingly to the spread of disease and crime, constitutes an economic and social liability, substantially impairs or arrests the sound growth of municipalities and counties, retards the provision of housing accommodations, aggravates traffic problems, and substantially impairs or arrests the elimination of traffic hazards and the improvement of traffic facilities; and that the prevention and elimination of pockets of blight is a matter of state policy and state concern, in order that this state and its municipalities and counties shall not continue to be endangered by areas which are local centers of disease, promote juvenile delinquency, and, while contributing little to the tax income of this state and its municipalities and counties, consume an excessive proportion of its revenues because of the extra services required for police, fire, accident, hospitalization, and other forms of public protection, services, and facilities.

(b) It is further found and declared that certain pockets of blight or portions thereof may require acquisition, clearance, and disposition, subject to use restrictions, as provided in this chapter, since the prevailing condition of decay may make impracticable the reclamation of the area by conservation or rehabilitation; that the other areas or portions thereof, through the means provided in this chapter, may be susceptible of conservation or rehabilitation in such a manner that the conditions and evils enumerated in subsection (a) of this Code section may be eliminated, remedied, or prevented and that, to the extent that is feasible, salvable pockets of blight should be conserved and rehabilitated through voluntary action and the regulatory process.

(c) It is further found and declared that the powers conferred by this chapter are for public uses and purposes for which public money may be expended and the power of eminent domain may be exercised. The necessity, in the public interest, for the provisions enacted in this chapter is declared as a matter of legislative determination.



§ 36-61-3.1. "Public use" defined; eminent domain to be exercised solely for public use

(a) As used in this Code section, the term "public use" shall have the meaning specified in Code Section 22-1-1.

(b) Any exercise of the power of eminent domain under this chapter must:

(1) Be for a public use; and

(2) Be approved by resolution of the governing body of the municipality or county in conformity with the procedures specified in Code Section 22-1-10.



§ 36-61-4. Encouragement of private enterprise

(a) A municipality or county, to the greatest extent it determines to be feasible in carrying out the provisions of this chapter, shall afford maximum opportunity, consistent with the sound needs of the municipality or county as a whole, to the rehabilitation or redevelopment of the urban redevelopment area by private enterprise. A municipality or county shall give consideration to this objective in exercising its powers under this chapter, including: the formulation of a workable program; the approval of urban redevelopment plans consistent with the general plan for the municipality or county; the adoption and enforcement of ordinances as provided for in Code Section 36-61-11; the exercise of its zoning powers; the enforcement of other laws, codes, and regulations relating to the use of land and the use and occupancy of buildings and improvements; the disposition of any property acquired; and the provision of necessary public improvements.

(b) Notwithstanding anything in this chapter or other provisions of law to the contrary, and in order to give effect to the encouragement of private enterprise contemplated in this Code section, the following shall apply to contracts and agreements for surface transportation projects entered into pursuant to this chapter:

(1) In addition to other methods of procurement authorized by law, the sponsoring local government, urban redevelopment agency, or other governing body shall be authorized to utilize the procedures of this chapter to provide for the planning, design, finance, construction, acquisition, leasing, operation, and maintenance of surface transportation projects. The provisions of this chapter shall be an alternative to such other methods to be exercised at the option of each sponsoring local government or public body;

(2) One or more public bodies may participate in the consideration and implementation of a surface transportation project at the discretion of the sponsoring local government. Where more than one public body agrees to participate in the consideration or implementation of a surface transportation project, the participants may designate one or more representatives of each such participating public body, as agreed to by the sponsoring local government or the urban redevelopment agency;

(3) (A) An urban redevelopment agency designated by the sponsoring local government may evaluate a project to determine the appropriate or desirable levels of public and private participation in planning, designing, financing, constructing, operating, maintaining, or facilitating, or any combination thereof, for the execution of such project. Such urban redevelopment agency may designate a public nonprofit, private corporation, body, or entity to perform this function and to otherwise perform the activities contemplated in this Code section.

(B) A sponsoring local government or an urban redevelopment agency shall be authorized to issue, individually or in sequenced stages, written requests for expressions of interest, qualifications, or proposals, or any combination thereof, or other similar methods of procurement or solicitation. Such requests shall indicate the scope of the project, the proposed public and private financial participation in the project, including, but not limited to, the rights, responsibilities, obligations, revenue sharing features, any lease, license, availability or other payment rights, and any other allocations of interests and federal and state income tax benefits in respect of real and personal property relating to a project. Such requests shall include the factors to be used in evaluating responses, the relative importance of any applicable evaluation factors, and other contractual terms and conditions expected, including any unique capabilities or qualifications that will be required of respondents, as determined in the sole discretion of the designated representative of the sponsoring local government. Public notice of such requests shall be made at least 30 days prior to the date set for the release of said request by posting a legal notice on the websites and weekly in the legal organ of the sponsoring local government and the public body implementing the project, in substantially the same manner utilized by such public bodies in order to solicit requests for proposals, with a copy of such notice provided simultaneously to each affected public body.

(C) (i) The public body implementing the project and the sponsoring local government, with the participation of any designated representatives of other participating public bodies as determined by the sponsoring local government, may engage in individual discussions and interviews with each respondent deemed fully qualified, responsible, and suitable on the basis of initial responses and with emphasis on professional competence and ability to meet the level of private financial participation as called for in such request. Repetitive interviews may be conducted. Any such interviews shall be deemed to be a part of the procurement process.

(ii) (I) At the conclusion of the final stage, on the basis of evaluation factors published in the request and all information developed in the selection process, the public body implementing the surface transportation project, in an open and public meeting subject to the provisions of Chapter 14 of Title 50, shall rank the proposals in accordance with the factors set forth in the request for proposal or invitation for bids.

(II) After ranking the proposals, the public body implementing the project shall begin negotiations with the first ranked private entity. If such public body and first ranked private entity do not reach a comprehensive agreement or interim agreement, such public body may conduct negotiations with the next ranked private entity. Such process shall continue until such public body either voluntarily abandons the process or executes a comprehensive agreement or interim agreement with a private entity. Negotiations conducted with one or more selected respondents pursuant to this Code section shall continue to be deemed an active procurement until the execution of the final, definitive agreement with the selected respondent or respondents.

(iii) The public body implementing the project shall select for approval the respondent offering the most satisfactory and advantageous contract terms for the project based upon a thorough assessment of any one or more of the following: experience and reputation with similar projects; engineering and design quality; value; projected savings during, before, or after construction; and the ability of the final project's characteristics to meet the goals of the sponsoring local government, consistent with applicable plans and programs. The fair market value of any property included as a part of the procurement may be based on the consideration of the above factors, but it shall not be less than the initial cost to obtain the property. Before making such selection, the designated representative shall consult in an open and public meeting subject to the provisions of Chapter 14 of Title 50 with the representatives of any participating local governing authority, participating local authority, participating state agency, department, or authority, and affected local government. Notwithstanding the foregoing, if the terms and conditions for multiple awards are included in the request, the implementing public body may award contracts to more than one respondent. Should the implementing public body determine in writing that only one respondent is fully qualified, or that one respondent is clearly more highly qualified and suitable than the other respondents under consideration, a contract may be negotiated and awarded to that respondent.

(iv) Upon approval of the selection by the implementing public body, a contract or contracts not exceeding 50 years in duration may be entered into by the urban redevelopment agency or any one or more of the participating public bodies and the selected respondent or respondents. The private financial data or financial plans which qualify as trade secrets pursuant to Code Section 10-1-761 and paragraph (34) of subsection (a) of Code Section 50-18-72 provided by the respondents shall remain exempt from Code Section 50-18-72 during and after the conclusion of the related selection process.

(D) A dispute over the award of a contract under this chapter shall be resolved by the filing of a petition in the superior court of the county in which the sponsoring local government is located within 30 days of the awarding of such contract and shall be determined through the use of a special master appointed by the judge of the superior court of the county in which the sponsoring local government is located. The special master shall not be authorized to enjoin or otherwise delay or suspend the execution of the contract and any work to be performed under such contract. The decision of the special master with regard to such dispute shall be appealable for a de novo review to the superior court of the county in which the sponsoring local government is located within 30 days following the decision of the special master.

(E) Nothing in this chapter shall require the designated representatives, the sponsoring local government, the implementing public body, or any participating public body to continue negotiations or discussions arising out of any request or any other procurement initiated under the provisions of this Code section.

(F) Every public body shall be authorized to promulgate reasonable rules and regulations to assist in its evaluation of responses and to implement the purposes of this chapter; provided, however, that unsolicited proposals shall not be permitted;

(4) No public officer, employee, or member of any participating public body, with respect to contracts of such public body, or the General Assembly shall serve as an agent, lobbyist, or board member for any private entity directly or indirectly under a contract or negotiating a contract provided for by this chapter for one year after leaving his or her position as a public officer, employee, or member of the public body or the General Assembly; and

(5) Contracts entered into with a private enterprise in respect to the design, construction, operation, financing, or management of the public components of a surface transportation project shall not constitute the acquisition of property for a private use, nor shall such contracts be deemed a sale, lease, or other disposition of the related interests in property under any provisions of this chapter or other provision of applicable law, and such public components of a surface transportation project shall be deemed a public use for all purposes under applicable provisions of law, including, without limitation, Code Sections 36-61-9 and 36-61-10.



§ 36-61-5. Resolution of necessity prerequisite to exercise of powers

No municipality or county shall exercise any of the powers conferred upon municipalities and counties by this chapter until after its local governing body has adopted a resolution finding that:

(1) One or more pockets of blight exist in such municipality or county; and

(2) The rehabilitation, conservation, or redevelopment, or a combination thereof, of such area or areas is necessary in the interest of the public health, safety, morals, or welfare of the residents of the municipality or county.



§ 36-61-6. Formulation of workable program

For the purposes of this chapter, a municipality or county may formulate a workable program for utilizing appropriate private and public resources, including those specified in Code Section 36-61-11, to eliminate and prevent the development or spread of pockets of blight, to encourage needed urban rehabilitation, to provide for the redevelopment of pockets of blight, or to undertake such of the aforesaid activities or such other feasible municipal or county activities as may be suitably employed to achieve the objectives of such workable program. Such workable program may include, without limitation, provision for the prevention of the spread of pockets of blight into areas of the municipality or county which are free from pockets of blight, through diligent enforcement of housing, zoning, and occupancy controls and standards; the rehabilitation or conservation of pockets of blight or portions thereof by replanning, removing congestion, providing parks, playgrounds, and other public improvements, including without limitation surface transportation projects, encouraging voluntary rehabilitation, and compelling the repair and rehabilitation of deteriorated or deteriorating structures; and the clearance and redevelopment of pockets of blight or portions thereof.



§ 36-61-7. Preparation of redevelopment plan; approval; modification; effect of approval

(a) A municipality or county shall not approve an urban redevelopment plan for an urban redevelopment area unless the governing body, by resolution, has determined such area to be a pocket of blight and designated such area as appropriate for an urban redevelopment project. Authority is vested in every municipality and county to prepare, to adopt, and to revise, from time to time, a general plan for the physical development of the municipality or county as a whole (giving due regard to the environs and metropolitan surroundings), to establish and maintain a planning commission for such purpose and related municipal and county planning activities, and to make available and to appropriate the necessary funds therefor. A municipality or county shall not acquire real property for an urban redevelopment project unless the local governing body has approved the urban redevelopment plan in accordance with subsection (d) of this Code section.

(b) The municipality or county may itself prepare or cause to be prepared an urban redevelopment plan; alternatively, any person or agency, public or private, may submit a plan to a municipality or county.

(c) The local governing body of the municipality or county shall hold or shall cause some agency of the municipality or county to hold a public hearing on an urban redevelopment plan or a substantial modification of an approved urban redevelopment plan, after public notice thereof by publication in a newspaper having a general circulation in the area of operation of the municipality or county. The notice shall describe the time, date, place, and purpose of the hearing, shall generally identify the urban redevelopment area covered by the plan, and shall outline the general scope of the urban redevelopment project under consideration.

(d) Following such hearing, the local governing body may approve an urban redevelopment plan if it finds that:

(1) A feasible method exists for the relocation of families who will be displaced from the urban redevelopment area in decent, safe, and sanitary dwelling accommodations within their means and without undue hardship to such families;

(2) The urban redevelopment plan conforms to the general plan of the municipality or county as a whole; and

(3) The urban redevelopment plan will afford maximum opportunity, consistent with the sound needs of the municipality or county as a whole, for the rehabilitation or redevelopment of the urban redevelopment area by private enterprise.

(e) An urban redevelopment plan may be modified at any time, provided that, if modified after the lease or sale by the municipality or county of real property in the urban redevelopment project area, such modification shall be subject to such rights at law or in equity as a lessee or purchaser or his or her successor or successors in interest may be entitled to assert. Any proposed modification which will substantially change the urban redevelopment plan as previously approved by the local governing body shall be subject to the requirements of this Code section, including the requirement of a public hearing, before it may be approved.

(f) Upon the approval of an urban redevelopment plan by a municipality or county, the provisions of the plan with respect to the future use and building requirements applicable to the property covered by the plan shall be controlling with respect thereto.



§ 36-61-8. Powers of municipalities and counties generally

Every municipality and every county shall have all the powers necessary or convenient to carry out and effectuate the purposes and provisions of this chapter, including the following powers in addition to others granted in this chapter:

(1) To undertake and carry out urban redevelopment projects within its area of operation; to make and execute contracts and other instruments necessary or convenient to the exercise of its powers under this chapter; and to disseminate pocket of blight clearance and urban redevelopment information;

(2) To provide, to arrange, or to contract for the furnishing or repair by any person or agency, public or private, of services, privileges, works, streets, roads, public utilities, or other facilities for or in connection with an urban redevelopment project and to install, construct, and reconstruct streets, utilities, parks, playgrounds, and other public improvements, provided that neither the municipality or county itself nor an urban redevelopment agency or housing authority or downtown development authority acting pursuant to an election under Code Section 36-61-17 shall provide, install, or construct any public utility of the same kind or character as an existing utility operating in the municipality or county if such existing utility is providing reasonably adequate and proper service, as determined by the Public Service Commission; and to agree to any conditions that it may deem reasonable and appropriate attached to federal financial assistance and imposed pursuant to federal law relating to the determination of prevailing salaries or wages or to compliance with labor standards in the undertaking or carrying out of an urban redevelopment project, and to include, in any contract let in connection with such a project, provisions to fulfill such conditions as it may deem reasonable and appropriate;

(3) Within its area of operation, to enter upon any building or property in any urban redevelopment area in order to make surveys, appraisals, soundings, or test borings, and to obtain an order for this purpose from a court of competent jurisdiction in the event entry is denied or resisted; to acquire, by purchase, lease, option, gift, grant, bequest, devise, or otherwise, any real property (or personal property for its administrative purposes) together with any improvements thereon; to hold, improve, clear, or prepare for redevelopment any such property; to mortgage, pledge, hypothecate, or otherwise encumber or dispose of any real property; to insure or provide for the insurance of any real or personal property or operations of the municipality or county against any risks or hazards, and to pay premiums on any such insurance; and to enter into any contracts necessary to effectuate the purposes of this chapter; provided, however, that no statutory provision with respect to the acquisition, clearance, or disposition of property by public bodies shall restrict a municipality or county or other public body exercising powers under this chapter in the exercise of such functions with respect to an urban redevelopment project, unless the General Assembly shall specifically so state;

(4) To invest any urban redevelopment project funds held in reserves or sinking funds or any such funds not required for immediate disbursement in property or securities in which savings banks may legally invest funds subject to their control; and to redeem such bonds as have been issued pursuant to Code Section 36-61-12 at the redemption price established therein or to purchase such bonds at less than redemption price, all such bonds so redeemed or purchased to be canceled;

(5) To borrow money and to apply for and accept advances, loans, grants, contributions, and any other form of financial assistance from the federal government, the state, county, or other public body, or from any sources, public or private, for the purposes of this chapter, and to give such security as may be required and to enter into and carry out contracts in connection therewith. A municipality or county may include in any contract for financial assistance with the federal government for an urban redevelopment project such conditions imposed pursuant to federal law as the municipality or county may deem reasonable and appropriate and which are not inconsistent with the purposes of this chapter;

(6) Within their area of operation, to make or have made all plans necessary to the carrying out of the purposes of this chapter and to contract with any person, public or private, in making and carrying out such plans and to adopt or approve, modify, and amend such plans. Such plans may include, without limitation:

(A) A general plan for the locality as a whole;

(B) Urban redevelopment plans;

(C) Plans for carrying out a program of voluntary or compulsory repair and rehabilitation of buildings and improvements, to include but not to be limited to making loans and grants from funds received from the federal government, as well as from funds received from the repayment of such loans and interest thereon, to persons, public or private, owning private housing for the purpose of financing the rehabilitation of such housing;

(D) Plans for the enforcement of state and local laws, codes, and regulations relating to the use of land and the use and occupancy of buildings and improvements and to the compulsory repair, rehabilitation, demolition, or removal of buildings and improvements; and

(E) Appraisals, title searches, surveys, studies, and other preliminary plans and work necessary to prepare for the undertaking of urban redevelopment projects.

The municipality or county is authorized to develop, test, and report methods and techniques and to carry out demonstrations and other activities for the prevention and elimination of pockets of blight and to apply for, accept, and utilize grants of funds from the federal government for such purposes;

(7) To prepare plans and provide reasonable assistance for the relocation of families displaced from an urban redevelopment area, to the extent essential for acquiring possession of and clearing such area or parts thereof to permit the carrying out of the urban redevelopment project;

(8) To appropriate such funds and make such expenditures as may be necessary to carry out the purposes of this chapter and to levy taxes and assessments for such purposes; to close, vacate, plan, or replan streets, roads, sidewalks, ways, or other places; to plan or replan, zone, or rezone any part of the municipality or county or make exceptions from building regulations; and to enter into agreements, under Code Section 36-61-17, with a housing authority, a downtown development authority, or an urban redevelopment agency vested with urban redevelopment project powers, which agreements may extend for up to 50 years respecting action to be taken by such municipality or county pursuant to any of the powers granted by this chapter. The reasonable costs of removing, relocating, and rearranging public utility facilities within urban renewal areas may constitute a cost of carrying out the purposes of this chapter, and every municipality and county may, in their discretion, pay such reasonable costs or any portion thereof;

(9) Within their areas of operation, to organize, coordinate, and direct the administration of the provisions of this chapter as they apply to such municipality or county, in order that the objective of remedying pockets of blight and preventing the causes thereof within the municipality or county may be most effectively promoted and achieved, and to establish such new office or offices of the municipality or county or to reorganize existing offices in order to carry out such purpose most effectively; and

(10) To exercise all or any part or combination of powers granted in this Code section.



§ 36-61-9. Power of eminent domain; conditions; title acquired

(a) Except as otherwise provided in subsection (c) of this Code section, a municipality or county shall have the right to acquire, by exercise of the power of eminent domain, any real property which it may deem necessary for its purposes under this chapter, after the adoption by it of a resolution declaring that the acquisition of the real property described therein is necessary for such purposes. A municipality or county may exercise the power of eminent domain in the manner provided in Title 22; or it may exercise the power of eminent domain in the manner provided by any other applicable statutory provisions for the exercise of the power of eminent domain. Property already devoted to a public use may be acquired, provided that no real property belonging to the municipality, the county, the state, or any political subdivision thereof may be acquired without its consent.

(b) Whenever condemnation proceedings are instituted and carried on by a municipality or county in accordance with subsection (a) of this Code section or through any other method of condemnation provided by law, upon the payment by the municipality or county seeking condemnation of the amount of the award and final judgment on appeal the municipality or county shall become vested with a fee simple indefeasible title to the property to which the condemnation proceedings relate. Such payment may be offset in whole or in part by the amount of any municipal or county tax liens on the condemned property and by any existing special assessments tax liens on the condemned property, including without limitation education or special district taxes collected by the municipality or county; provided, however, that any such setoff shall be subject to any existing tax liens having higher priority pursuant to Code Section 48-2-56 and to the interest in the condemned property of any known beneficiary of a year's support pursuant to former Code Section 53-5-2 as such existed on December 31, 1997, if applicable, or Code Sections 53-3-1, 53-3-2, 53-3-4, 53-3-5, and 53-3-7; provided, further, that where the condemned property is subject to a valid deed to secure debt, such setoff shall only be allowed for tax liens which arose as a result of an assessment against such property. It is declared to be necessary, to enable such municipalities and counties to exercise their powers under this Code section, that upon the condemnation proceedings being had, the municipalities and counties shall become vested with fee simple indefeasible title to the property involved in the proceedings.

(c) Unless the property is to be acquired for the purpose of devoting it to a public use, a municipality or county may not acquire real property through the exercise of the power of eminent domain pursuant to subsection (a) of this Code section until the following conditions and requirements have been met:

(1) The municipality or county which adopted the urban redevelopment plan has approved a resolution authorizing the exercise of the power of eminent domain by the agency to acquire the property;

(2) The municipality or county shall, in writing, notify the owner of the real property proposed to be acquired of the planned rehabilitation of the property as set forth in the urban redevelopment plan for the urban redevelopment area wherein the property is located;

(3) Within 30 days after being so notified, the owner of the property shall have the option of notifying the municipality or county, in writing, of his willingness and intention to rehabilitate and maintain the property in accordance with the urban redevelopment plan. In the event of multiple ownership of the property, unanimous agreement by the owners shall be required; and the failure of any one owner to notify the municipality or county, within the time limitation specified in this paragraph, of his willingness and intention to rehabilitate and maintain the property in accordance with the urban redevelopment plan shall be deemed to be a failure to exercise the option provided in this paragraph; and

(4) The owner of the property may execute an agreement with the municipality or county to rehabilitate the property in accordance with the urban redevelopment plan. Any such agreement shall be as the municipality or county deems necessary and appropriate as to form and content; in connection therewith, the municipality or county shall have the right to require sufficient performance, payment, and completion bonds. In the event that any such owner, at any time, fails to comply with or defaults in the performance of the provisions of the agreement, such property shall no longer be subject to the agreement, the option provided by paragraph (3) of this subsection shall no longer apply, and the property may be acquired by the municipality or county by purchase or through the exercise of the power of eminent domain. In the alternative, the municipality or county may either specifically enforce the agreement, exercise any rights under any bonds which may have been required, and obtain any other legal or equitable relief as may be available to the municipality or county or, if the owner fails to exercise the option to rehabilitate the property or defaults on the agreement to rehabilitate the property, the municipality or county may implement those portions of the urban development plan with respect to such property to the extent the municipality or county deems necessary and the costs of implementing such plan shall be a lien against the property enforceable in the same manner as tax liens.



§ 36-61-10. Disposal of property in redevelopment area generally; notice and bidding procedures; exchange with veterans' organization; temporary operation of property

(a) A municipality or county may sell, lease, or otherwise transfer real property in an urban redevelopment area or any interest therein acquired by it and may enter into contracts with respect thereto, for residential, recreational, commercial, industrial, or other uses or for public use; or the municipality or county may retain such property or interest for public use, in accordance with the urban redevelopment plan, subject to such covenants, conditions, and restrictions, including covenants running with the land and including the incorporation by reference therein of the provisions of an urban redevelopment plan or any part thereof, as it may deem to be in the public interest or necessary or desirable to assist in preventing the development or spread of future pockets of blight or to otherwise carry out the purposes of this chapter. Such sale, lease, other transfer, or retention and any agreement relating thereto may be made only after the approval of the urban redevelopment plan by the local governing body. The purchasers or lessees and their successors and assigns shall be obligated to devote such real property only to the uses specified in the urban redevelopment plan and may be obligated to comply with such other requirements as the municipality or county may determine to be in the public interest, including the obligation to begin within a reasonable time any improvements on the real property required by the urban redevelopment plan. Such real property or interest shall be sold, leased, otherwise transferred, or retained at not less than its fair value for uses in accordance with the urban redevelopment plan. In determining the fair value of real property for uses in accordance with the urban redevelopment plan, a municipality or county shall take into account and give consideration to the uses provided in such plan; the restrictions upon and the covenants, conditions, and obligations assumed by the purchaser or lessee or by the municipality or county retaining the property; and the objectives of such plan for the prevention of the recurrence of pockets of blight. The municipality or county in any instrument of conveyance to a private purchaser or lessee may provide that such purchaser or lessee shall be without power to sell, lease, or otherwise transfer the real property without the prior written consent of the municipality or county until he or she has completed the construction of any and all improvements which he or she has obligated himself or herself to construct thereon. Real property acquired by a municipality or county which, in accordance with the provisions of the urban redevelopment plan, is to be transferred shall be transferred as rapidly as feasible in the public interest consistent with the carrying out of the provisions of the urban redevelopment plan. The inclusion in any such contract or conveyance to a purchaser or lessee of any such covenants, restrictions, or conditions, including the incorporation by reference therein of the provisions of an urban redevelopment plan or any part thereof, shall not prevent the filing of the contract or conveyance in the land records of the county in such manner as to afford actual or constructive notice thereof.

(b) (1) A municipality or county may dispose of real property in an urban redevelopment area to private persons only under such reasonable competitive bidding procedures as it shall prescribe, as are provided in this subsection or, solely with respect to and for the benefit of advancing surface transportation projects, as provided in Code Section 36-61-4. A municipality or county, by public notice by publication once each week for two consecutive weeks in a newspaper having a general circulation in the community, prior to the execution of any contract to sell, lease, or otherwise transfer real property and prior to the delivery of any instrument of conveyance with respect thereto under this Code section, may invite proposals from and make available all pertinent information to private redevelopers or any persons interested in undertaking to redevelop or rehabilitate an urban redevelopment area or any part thereof. The notice shall identify the area or portion thereof and shall state that such further information as is available may be obtained at such office as shall be designated in the notice. The municipality or county shall consider all such redevelopment or rehabilitation proposals and the financial and legal ability of the persons making such proposals to carry them out and may negotiate with any persons for proposals for the purchase, lease, or other transfer of any real property acquired by the municipality or county in the urban redevelopment area. The municipality or county may accept such proposal as it deems to be in the public interest and in furtherance of the purposes of this chapter. The municipality or county may execute contracts in accordance with subsection (a) of this Code section and deliver deeds, leases, and other instruments and take all steps necessary to effectuate such contracts.

(2) Notwithstanding the provisions or requirements of this Code section, any municipality or county may exchange real property or land, whether vacant or improved, in any urban redevelopment area for real property or land, whether vacant or improved, owned by any post, barracks, encampment, chapter, subsidiary, or any other division or unit of any veterans' organization chartered by the United States Congress, provided such real property or land was owned by the veterans' organization on March 6, 1962, and, provided, further, that the municipality or county owning such urban redevelopment area desires to obtain the real property or land owned by the veterans' organization for civic improvements, including, but not limited to, the building of art theaters, stadiums, parks, playgrounds, auditoriums, civic theaters, and performing arts theaters.

(c) A municipality or county may temporarily operate and maintain real property acquired in an urban redevelopment area, pending the disposition of the property for redevelopment, without regard to subsection (a) of this Code section, for such uses and purposes as may be deemed desirable, even if such uses and purposes are not in conformity with the urban redevelopment plan.



§ 36-61-11. Repair, closing, and demolition of dwellings unfit for human habitation

Any municipality or county may, by ordinance, require the repair, closing, or demolition of dwellings or other structures intended for human habitation which are, as defined in the ordinance, unfit for human habitation or which may imperil the health, safety, or morals of the occupants thereof or of surrounding areas. Such ordinances may include the following:

(1) Definition of the construction, condition, facilities, ventilation, and other conditions which shall render such structures unfit for human habitation or a nuisance;

(2) Designation of a public official or officials with authority to enforce such ordinances and establishment of procedures therefor;

(3) Provision for the enforcement of such ordinances by the municipal court of the municipality, as defined in Code Section 41-2-5, which may include provision for the abatement thereof as nuisances, as provided in such Code section; and

(4) Provision for the posting of notices on dwellings and other structures intended for human habitation, indicating the actions taken by enforcement officials or the court with respect thereto, and the fixing of penalties for the defacing, destruction, or removal of such notices; provided, however, that no such notice shall be posted on any property then designated by proper governmental authority for acquisition by eminent domain.



§ 36-61-12. Issuance of bonds; payment; tax exemption; form; terms; signatures; negotiability; effect of recitation on bonds

(a) A municipality or county shall have power to issue bonds, in its discretion, from time to time, to finance the undertaking of any urban redevelopment project under this chapter, including, without limiting the generality thereof, the payment of principal and interest upon any advances for surveys and plans for urban redevelopment projects and shall also have power to issue refunding bonds for the payment of retirement of such bonds previously issued by it. Such bonds shall be made payable, as to both principal and interest, solely from the income, proceeds, revenues, and funds of the municipality or county derived from or held in connection with its undertaking and carrying out of urban redevelopment projects under this chapter; provided, however, that payment of such bonds, both as to principal and interest, may be further secured by a pledge of any loan, grant, or contribution from the federal government or other source, in aid of any urban redevelopment projects of the municipality or county under this chapter, and by a mortgage of any such urban redevelopment projects or any part thereof, title to which is in the municipality, county, or redevelopment agency.

(b) Bonds issued under this Code section shall not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction and shall not be subject to the provisions of any other law or charter relating to the authorization, issuance, or sale of bonds. Bonds issued under this chapter are declared to be issued for an essential public and governmental purpose and, together with interest thereon and income therefrom, shall be exempted from all taxes.

(c) Bonds issued under this Code section shall be authorized by resolution or ordinance of the local governing body. They may be issued in one or more series and shall bear such date or dates, be payable upon demand or mature at such time or times, bear interest at such rate or rates, be in such denomination or denominations, be in such form either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable in such medium of payment, at such place or places, be subject to such terms of redemption (with or without premium), be secured in such manner, and have such other characteristics as may be provided by the resolution of the local governing body or by the trust indenture or mortgage issued pursuant thereto.

(d) All revenue bonds, but not notes or other obligations, issued under this Code section shall be issued and validated under and in accordance with the procedure set forth in Article 3 of Chapter 82 of this title. The provisions of any resolution or ordinance authorizing the issuance of bonds under this Code section shall be a contract with every holder of such bonds and enforceable by any bondholder by mandamus or other appropriate action or proceeding at law or in equity.

(e) If any of the public officials of the municipality or county whose signatures appear on any bonds or coupons issued under this chapter cease to be such officials before the delivery of the bonds, such signatures, nevertheless, shall be valid and sufficient for all purposes, the same as if the officials had remained in office until the delivery. Any provision of any law to the contrary notwithstanding, any bonds issued pursuant to this chapter shall be fully negotiable.

(f) In any suit, action, or proceeding involving the validity or enforceability of any bond issued under this chapter or the security therefor, any such bond reciting in substance that it has been issued by the municipality or county in connection with an urban redevelopment project, as defined in paragraph (25) of Code Section 36-61-2, shall be conclusively deemed to have been issued for such purpose and such project shall be conclusively deemed to have been planned, located, and carried out in accordance with this chapter.

(g) Any urban redevelopment agency or housing authority which a municipality or county has elected to exercise powers under Code Section 36-61-17 may also issue bonds, as provided in this Code section, in the same manner as a municipality or county, except that such bonds shall be authorized and the terms and conditions thereof shall be prescribed by the commissioners of such urban redevelopment agency or housing authority in lieu of the local governing body.



§ 36-61-13. Bonds declared legal investments

All banks, trust companies, bankers, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking or investment business; all insurance companies, insurance associations, and other persons carrying on an insurance business; and all executors, administrators, curators, trustees, and other fiduciaries may legally invest any sinking funds, moneys, or other funds belonging to them or within their control in any bonds or other obligations issued by a municipality or county pursuant to this chapter or by any urban redevelopment agency or housing authority vested with urban redevelopment project powers under Code Section 36-61-17, provided that such bonds and other obligations shall be secured by an agreement between the issuer and the federal government, in which the issuer agrees to borrow from the federal government and the federal government agrees to lend to the issuer, prior to the maturity of the bonds or other obligations, moneys in an amount which (together with any other moneys irrevocably committed to the payment of interest on the bonds or other obligations) will suffice to pay the principal of the bonds or other obligations with interest to maturity thereon, which moneys under the terms of the agreement are required to be used for the purpose of paying the principal of and the interest on the bonds or other obligations at their maturity. Such bonds and other obligations shall be authorized security for all public deposits. It is the purpose of this Code section to authorize any persons, political subdivisions, and officers, public or private, to use any funds owned or controlled by them for the purchase of any such bonds or other obligations. Nothing contained in this Code section with regard to legal investments shall be construed as relieving any person of any duty of exercising reasonable care in selecting securities.



§ 36-61-14. Exemption of property from execution, levy, and sale; tax exemption

(a) All property of a municipality or county, including funds owned or held by it for the purposes of this chapter, shall be exempt from levy and sale by virtue of an execution, and no execution or other judicial process shall issue against the same, nor shall judgment against a municipality or county be a charge or lien upon such property; provided, however, that this Code section shall not apply to or limit the right of obligees to pursue any remedies for the enforcement of any pledge or lien given pursuant to this chapter by a municipality or county on its rents, fees, grants, or revenues from urban redevelopment projects.

(b) The property of a municipality, county, or any other public body, acquired or held for the purpose of this chapter, is declared to be public property used for essential public and governmental purposes and such property shall be exempt from all taxes of the municipality, the county, the state, or any political subdivision thereof. Such tax exemption shall terminate when the municipality or county sells, leases, or otherwise disposes of property in an urban redevelopment area to a purchaser or lessee who or which is not a public body.



§ 36-61-15. Presumption as to title of purchaser of property from municipality or county

Any instrument executed by a municipality or county and purporting to convey any right, title, or interest in any property under this chapter shall be conclusively presumed to have been executed in compliance with this chapter insofar as title or other interest of any bona fide purchasers, lessees, or transferees of such property is concerned.



§ 36-61-16. Assistance by public bodies generally; powers of public bodies; powers of municipalities and counties

(a) For the purpose of aiding in the planning, undertaking, or carrying out of an urban redevelopment project located within the area in which it is authorized to act, any public body, upon such terms, with or without consideration, as it may determine, may:

(1) Dedicate, sell, convey, or lease any of its interest in any property or grant easements, licenses, or other rights or privileges therein to a municipality or county;

(2) Incur the entire expense of any public improvements made by such public body in exercising the powers granted in this Code section;

(3) Do any and all things necessary to aid or cooperate in the planning or carrying out of an urban redevelopment plan;

(4) Lend, grant, or contribute funds to a municipality or county;

(5) Enter into agreements (which may extend over any period, notwithstanding any provision or rule of law to the contrary) with a municipality or county or other public body respecting action to be taken pursuant to any of the powers granted by this chapter, including the furnishing of funds or other assistance in connection with an urban redevelopment project and other provisions allocating legal responsibility for matters arising under or in connection with transactions entered into pursuant to Code Section 36-61-4; and

(6) Cause public buildings and public facilities, including parks, trails, greenspace, playgrounds, recreational, community, education, transit, water, sewer, or drainage facilities, or any other works which it is otherwise empowered to undertake, to be furnished; furnish, dedicate, close, vacate, pave, install, grade, regrade, plan, or replan streets, roads, sidewalks, ways, or other places; plan, replan, zone, or rezone any part of the public body or make exceptions from building regulations; and cause administrative and other services to be furnished to the municipality or county.

If at any time title to or possession of any urban redevelopment project is held by any public body or governmental agency, other than the municipality or county, which is authorized by law to engage in the undertaking, carrying out, or administration of urban redevelopment projects, including any agency or instrumentality of the United States of America, the provisions of the agreements referred to in this subsection shall inure to the benefit of and may be enforced by such public body or governmental agency. As used in this subsection, the terms "municipality" and "county" shall also include an urban redevelopment agency or a housing authority vested with all of the urban redevelopment project powers pursuant to Code Section 36-61-17.

(b) Any sale, conveyance, lease, or agreement provided for in this Code section may be made by a public body without appraisal, public notice, advertisement, or public bidding.

(c) For the purpose of aiding in the planning, undertaking, or carrying out of an urban redevelopment project of an urban redevelopment agency or a housing authority under this chapter, a municipality or county may, in addition to their other powers and upon such terms, with or without consideration, as they may determine, do and perform any or all of the actions or things which, by subsection (a) of this Code section, a public body is authorized to do or perform, including the furnishing of financial and other assistance.

(d) For the purposes of this Code section or for the purpose of aiding in the planning, undertaking, or carrying out of an urban redevelopment project of a municipality or county, such municipality or county may, in addition to any authority to issue bonds pursuant to Code Section 36-61-12, issue and sell its general obligation bonds. Any bonds issued by a municipality or county pursuant to this Code section shall be issued in the manner and within the limitations prescribed by the laws of this state for the issuance and authorization of bonds by such municipality and county for public purposes generally.



§ 36-61-17. Exercise of redevelopment powers by municipalities and counties; delegation to redevelopment agency or housing authority

(a) A municipality or county may itself exercise its "urban redevelopment project powers," as defined in subsection (b) of this Code section, or may, if the local governing body by resolution determines such action to be in the public interest, elect to have such powers exercised by the urban redevelopment agency created by Code Section 36-61-18 or by a housing authority, if one exists or is subsequently established in the community, or by an existing or subsequently established downtown development authority. In the event that the local governing body makes such determination, the urban redevelopment agency or the housing authority or downtown development authority, as the case may be, shall be vested with all of the "urban redevelopment project powers" of the municipality or county conferred in this chapter, in the same manner as though all such powers were conferred on the agency or authority instead of the municipality or county; and any public body may cooperate with the urban redevelopment agency or housing authority or the downtown development authority to the same extent that it could cooperate with the municipality or county itself if the municipality or county were exercising its urban redevelopment project powers. If the local governing body does not elect to make such determination, the municipality or county in its discretion may exercise its urban redevelopment project powers through a board or commissioner or through such officers of the municipality or county as the local governing body may by resolution determine.

(b) As used in this Code section, the term "urban redevelopment project powers" shall include all of the rights, powers, functions, duties, privileges, immunities, and exemptions granted to a municipality or county under this chapter, except the following:

(1) The power to determine an area to be a pocket of blight and to designate such area as appropriate for an urban redevelopment project;

(2) The power to approve and amend urban redevelopment plans;

(3) The power to establish a general plan for the locality as a whole;

(4) The power to formulate a workable program under Code Section 36-61-6;

(5) The powers, duties, and functions referred to in Code Section 36-61-11;

(6) The power to make the determinations and findings provided for in Code Section 36-61-4, Code Section 36-61-5, and subsection (d) of Code Section 36-61-7;

(7) The power to issue general obligation bonds; and

(8) The power to appropriate funds, to levy taxes and assessments, and to exercise other powers provided for in paragraph (8) of Code Section 36-61-8.



§ 36-61-18. Creation of agency; appointment of board of commissioners; compensation, term, and certificate; annual report; removal of commissioners

(a) There is created in each municipality and in each county a public body corporate and politic to be known as the "urban redevelopment agency" of the municipality or county. Such agency shall not transact any business or exercise its powers under this Code section until or unless the local governing body has made the finding prescribed in Code Section 36-61-5 and has elected to have the urban redevelopment project powers exercised by an urban redevelopment agency as provided in Code Section 36-61-17.

(b) If the urban redevelopment agency is authorized to transact business and exercise powers under this Code section, the mayor, by and with the advice and consent of the local governing body, or the board of commissioners or other governing body of the county shall appoint a board of commissioners of the urban redevelopment agency, which shall consist of such number of commissioners, with such terms of office, as shall be determined by the local governing body. If the governing body of a municipality designates members of a downtown development authority as an urban redevelopment agency, the method of appointment, number of commissioners, and terms of office shall be in conformity with the requirements of Code Section 36-42-4.

(c) A commissioner shall receive no compensation for his services but shall be entitled to the necessary expenses, including traveling expenses, incurred in the discharge of his duties. Each commissioner shall hold office until his successor has been appointed and has qualified. A certificate of the appointment or reappointment of any commissioner shall be filed with the clerk of the municipality or county and such certificate shall be conclusive evidence of the due and proper appointment of such commissioner.

(d) The powers of an urban redevelopment agency shall be exercised by the commissioners thereof. A majority of the commissioners shall constitute a quorum for the purpose of conducting business and exercising the powers of the agency and for all other purposes. Action may be taken by the agency upon a vote of a majority of the commissioners present, unless in any case the bylaws require a larger number. Any person may be appointed as commissioner if he resides within the area of operation of the agency, which shall be coterminous with the area of operation of the municipality or county, and is otherwise eligible for such appointments under this chapter.

(e) The mayor or the board of commissioners or other governing body of the county shall designate a chairman and vice-chairman from among the commissioners. An agency may employ an executive director, technical experts, and such other agents and employees, permanent and temporary, as it may require and may determine their qualifications, duties, and compensation. For such legal service as it may require, an agency may employ or retain its own counsel and legal staff. An agency authorized to transact business and exercise powers under this chapter shall file with the local governing body, on or before March 31 of each year, a report of its activities for the preceding calendar year, which report shall include a complete financial statement setting forth its assets, liabilities, income, and operating expense as of the end of such calendar year. At the time of filing the report, the agency shall publish in a newspaper of general circulation in the community a notice to the effect that such report has been filed with the municipality or county and that the report is available for inspection during business hours in the office of the city or county clerk and in the office of the agency.

(f) For inefficiency, neglect of duty, or misconduct in office, a commissioner may be removed, but only after a hearing. He shall be given a copy of the charges at least ten days prior to such hearing and shall have an opportunity to be heard in person or by counsel.



§ 36-61-19. Interest by public official or employee or employee of redevelopment agency in redevelopment project or property; disclosure; eligibility of commissioners and officers of housing authorities for other office

(a) No public official or employee of a municipality or county or of a board or commission thereof and no commissioner or employee of a housing authority or urban redevelopment agency which has been vested by a municipality or county with urban redevelopment project powers under Code Section 36-61-17 shall voluntarily acquire any interest, direct or indirect, in any urban redevelopment project of such municipality or county or in any property included or planned to be included in any such urban redevelopment project or in any contract or proposed contract in connection with such urban redevelopment project. Where such acquisition is not voluntary, the interest acquired shall be immediately disclosed in writing to the local governing body and such disclosure shall be entered upon the minutes of the governing body. If any such official, commissioner, or employee presently owns or controls, or owned or controlled within the preceding two years, any interest, direct or indirect, in any property which he knows is included or planned to be included in an urban redevelopment project, he shall immediately disclose this in writing to the local governing body, and such disclosure shall be entered upon the minutes of the governing body; any such official, commissioner, or employee shall not participate in any action by the municipality or county or a board or commission thereof, the housing authority, or the urban redevelopment agency affecting such property. Any disclosure required to be made by this Code section to the local governing body shall concurrently be made to a housing authority or urban redevelopment agency which has been vested with urban redevelopment project powers by the municipality or county pursuant to Code Section 36-61-17.

(b) Directors of a downtown development authority designated as an urban redevelopment agency pursuant to this chapter and other public officers of the municipality or county may serve as commissioners of the urban redevelopment agency, provided that such persons comply with the provisions of subsection (a) of this Code section.

(c) Any violation of this Code section shall constitute misconduct in office.






Chapter 62 - Development Authorities

§ 36-62-1. Short title

This chapter may be referred to as the "Development Authorities Law."



§ 36-62-2. Definitions

As used in this chapter, the term:

(1) "Authority" means each public corporation created pursuant to this chapter.

(2) "Cost of project" includes:

(A) All costs of construction, purchase, or other form of acquisition;

(B) All costs of real or personal property required for the purposes of such project and of all facilities related thereto, including land and any rights or undivided interest therein, easements, franchises, water rights, fees, permits, approvals, licenses, and certificates and the securing of such franchises, permits, approvals, licenses, and certificates and the preparation of applications therefor;

(C) All machinery, equipment, initial fuel, and other supplies required for such project;

(D) Financing charges and interest prior to and during construction and during such additional period as the authority may reasonably determine to be necessary for the placing of such project in operation;

(E) Costs of engineering, architectural, and legal services;

(F) Fees paid to fiscal agents for financial and other advice or supervision;

(G) Cost of plans and specifications and all expenses necessary or incidental to the construction, purchase, or acquisition of the completed project or to determining the feasibility or practicability of the project; and

(H) Administrative expenses and such other expenses as may be necessary or incidental to the financing authorized in this chapter.

There may also be included, as part of such cost of project, the repayment of any loans made for the advance payment of any part of such cost, including the interest thereon. The cost of any project may also include a fund or funds for the creation of a debt service reserve, a renewal and replacement reserve, and such other reserves as may be reasonably required by the authority with respect to the financing and operation of its projects and as may be authorized by any bond resolution or trust agreement or indenture pursuant to the provisions of which the issuance of any such bonds may be authorized. Any obligation or expense incurred for any of the foregoing purposes shall be regarded as a part of the cost of the project and may be paid or reimbursed as such out of the proceeds of revenue bonds or notes issued under this chapter.

(3) "County" means any county of this state.

(4) "Governing body" means the elected or duly appointed officials constituting the governing body of each municipal corporation and county in the state.

(5) "Municipal corporation" means each city and town in the state.

(6) "Project" includes:

(A) Any one or more buildings or structures to be used in the production, manufacturing, processing, assembling, storing, or handling of any agricultural, manufactured, mining, or industrial product or any combination of the foregoing, in every case with all necessary or useful furnishings, machinery, equipment, parking facilities, landscaping, and facilities for outdoor storage, all as determined by the authority, which determination shall be final and not subject to review; and there may be included as part of any such project all improvements necessary to the full utilization thereof, including site preparation, roads and streets, sidewalks, water supply, outdoor lighting, belt line railroad sidings and lead tracks, bridges, causeways, terminals for railroad, automotive, and air transportation, transportation facilities incidental to the project, and the dredging and improving of harbors and waterways, none of which foregoing descriptive words shall be construed to constitute a limitation, provided that none of the improvements described in this sentence shall be the primary purpose of any project;

(B) The acquisition, construction, leasing, or equipping of new industrial facilities or the improvement, modification, acquisition, expansion, modernization, leasing, equipping, or remodeling of existing industrial facilities located or to be located within the area of operation of the authority;

(C) The acquisition, construction, improvement, or modification of any property, real or personal, which any industrial concern might desire to use, acquire, or lease in connection with the operation of any plant or facility located or to be located within the area of operation of the authority;

(D) The acquisition, construction, improvement, or modification of any property, real or personal, used as air or water pollution control facilities which any federal, state, or local agency having jurisdiction in the premises shall have certified as necessary for the continued operation of the industry or industries which the same is to serve and which is necessary for the public welfare, provided that for the purposes of this subparagraph, the term "air pollution control facility" means any property used, in whole or in substantial part, to abate or control atmospheric pollution or contamination by removing, altering, disposing of, or storing atmospheric pollutants or contaminants, if such facility is in furtherance of applicable federal, state, or local standards for abatement or control of atmospheric pollutants or contaminants; and provided, further, that for the purpose of this subparagraph, the term "water pollution control facility" means any property used, in whole or in substantial part, to abate or control water pollution or contamination by removing, altering, disposing, or storing pollutants, contaminants, wastes, or heat, including the necessary intercepting sewers, outfall sewers, pumping, power, and other equipment, holding ponds, lagoons, and appurtenances thereto, if such facility is in the furtherance of applicable federal, state, or local standards for the abatement or control of water pollution or contamination;

(E) The acquisition, construction, improvement, or modification of any property, real or personal, used as or in connection with a sewage disposal facility or a solid waste disposal facility which any federal, state, or local agency having jurisdiction in the premises shall have certified as necessary for the continued operation of the industries which the same is to serve and which is necessary for the public welfare, provided that if such facility is to be operated by, or is to serve related facilities of, a political subdivision or municipal corporation of this state or an agency, authority, or instrumentality thereof, for its general constituency, the certification need only state that such facility is necessary for the public welfare; provided, further, that for the purposes of this subparagraph, the term "sewage disposal facility" means any property used for the collection, storage, treatment, utilization, processing, or final disposal of sewage; for the purposes of this subparagraph, the term "solid waste disposal facility" means any property used for the collection, storage, treatment, utilization, processing, or final disposal of solid waste; for the purposes of this subparagraph, the term "solid waste" means garbage, refuse, or other discarded solid materials, including solid waste materials resulting from industrial and agricultural operations and from community activities but does not include solids or dissolved materials in domestic sewage or other significant pollutants in water resources, such as salt, dissolved or suspended solids in industrial waste-water effluents, and dissolved materials in irrigation return flows; and for the purposes of this subparagraph, the word "garbage" includes putrescible wastes, including animal and vegetable matters, animal offal and carcasses, and recognizable industrial by-products but excludes sewage and human wastes; and the word "refuse" includes all nonputrescible wastes;

(F) The acquisition, construction, improvement, or modification of any property, real or personal or both, used as a peak shave facility, provided that "peak shave facility" shall have the meaning generally accepted and understood in the natural gas distribution industry as that term is generally understood to describe a storage facility for the purpose of avoiding undesirable consequences in the distribution system during peak periods of consumption; and any project involving a "peak shave facility" may be undertaken as otherwise provided in this chapter;

(G) The acquisition, construction, leasing, improvement, or modification of any facilities and any property, real or personal or both, useful or necessary in the transportation of persons or property by air, provided that such projects shall not include the creation of airports or airport terminal facilities or improvements thereon, except as incidentally related to the furnishing of transportation of persons or property by air as provided in this subparagraph; such projects may include, but shall not be limited to, aircraft, aircraft maintenance and reconditioning equipment, aircraft communications equipment and facilities for the maintenance and repair of such equipment, ground support equipment and facilities used by aircraft, any necessary or useful real or personal property or rights to such property, all licenses, storage facilities including storage and distribution facilities for fuel, and the acquisition, modernization, or expansion of existing facilities or systems for transportation of persons or property by air, all as determined by the authority, which determination shall be final and not subject to review; such projects for the transportation of persons or property by air are authorized to assist state and local governments to secure adequate systems of transportation of passengers for hire as authorized by law and for the development of trade, commerce, industry, and employment opportunities; and such projects for the transportation of persons or property by air may be undertaken to the same extent and on the same conditions as otherwise provided in this chapter for other facilities, except that such projects may be authorized only for air transportation systems which are not eligible to receive subsidies from the federal government at the time the project is undertaken, only where the corporate headquarters, the general maintenance, repair, support, and communication facilities, the general reservations, scheduling, and dispatch facilities, and the personal residence of the majority of the employees are all located within the geographic jurisdiction of the authority, and only if the aircraft are routinely dispatched from and returned to the geographic jurisdiction of the authority, provided that the operation of flight equipment and incidental ground support facilities and equipment and the location of employees of such a project outside of the geographic jurisdiction of the authority shall not be prohibited if the conditions specified in this subparagraph are met; and provided, further, that no city, county, political subdivision, or any development authority may ever operate any such facility and the same must be acquired and operated by a private company or individual who shall guarantee the repayment of any obligations assumed, who shall be fully responsible for all operating expenses and losses, and who shall be taxable as any other private undertaking would be;

(H) The acquisition, construction, improvement, or modification of any property, real or personal, which shall be suitable for or used as or in connection with:

(i) Sports facilities, including private training and related office and other facilities when authorized by the governing authority of the political subdivision or municipal corporation in which the facility is to be constructed and maintained if such sports facilities promote trade, commerce, industry, and employment opportunities by hosting regional, state-wide, or national events;

(ii) Convention or trade show facilities;

(iii) Airports, docks, wharves, mass commuting facilities, parking facilities, or storage or training facilities directly related to any of the foregoing;

(iv) Facilities for the local furnishing of electric energy or gas;

(v) Facilities for the furnishing of water, if available, on reasonable demand to members of the general public;

(vi) Hotel and motel facilities for lodging which also may provide meals, provided that such facilities are constructed in connection with and adjacent to convention, sports, or trade show facilities. No project as defined by this division shall be exempt from any ad valorem taxation; and

(vii) Amphitheaters with seating capacity exceeding 1,000 patrons and any facilities directly related to the operation of such amphitheaters, if such amphitheaters promote trade, commerce, industry, and employment opportunities by hosting regional, state-wide, or national events;

(I) The acquisition or development of land as the site for an industrial park, provided that for purposes of this subparagraph, the term "development of land" includes the provision of water, sewage, drainage, or similar facilities or transportation, power, or communication facilities which are incidental to use of the site as an industrial park but, except with respect to such facilities, does not include the provision of structures or buildings;

(J) The acquisition, construction, leasing, or financing of:

(i) An office building facility and related real and personal property for use by any business enterprise or charitable corporation, association, or similar entity which will further the development of trade, commerce, industry, or employment opportunities in this state and which shall be adjacent to or used in conjunction with any other existing or proposed project defined in this paragraph, which existing or proposed project is located within the area of operation of the authority and which is used or intended to be used by such business enterprise or charitable corporation, association, or similar entity; or

(ii) A separate office building facility and related real and personal property for use by any business enterprise or charitable corporation, association, or similar entity which will further the development of trade, commerce, industry, or employment opportunities in this state.

No such office building facility as defined in this subparagraph shall be undertaken by an authority unless the authority determines that the business enterprise or charitable corporation, association, or similar entity to use such facility will be the primary tenant;

(K) Any one or more buildings or structures used or to be used as a skilled nursing home or intermediate care home subject to regulation and licensure by the Department of Community Health and all necessary, convenient, or related interests in land, machinery, apparatus, appliances, equipment, furnishings, appurtenances, site preparation, landscaping, and physical amenities;

(K.1) The provision of financing to property owners for the purpose of installing or modifying improvements to their property in order to reduce the energy or water consumption on such property or to install an improvement to such property that produces energy from renewable resources;

(L) The acquisition, construction, design, engineering, improvement, leasing, maintenance, modification, rebuilding, and repair of any facilities and any property utilized in connection with a community antenna television system or any combination of the foregoing, including all necessary or useful land or rights in land and all necessary or useful furnishings, machinery, vehicles, equipment, and parking facilities, all as determined by the authority, which determination shall be final and not subject to review; such projects are authorized to promote the expansion and development of the cable communication industry, to enhance employment opportunities throughout this state, and to encourage local origination programming by community antenna television systems on one or more channels, to include, but not be limited to, public access, government, and education programs; and the installation of such community antenna television systems shall not occur in areas adequately served by private enterprise;

(M) The acquisition, construction, equipping, improvement, modification, or expansion of any property, real or personal, for use as or in connection with research and development facilities. As used in this subparagraph, the term "research and development facilities" means any property used in whole or in substantial part in conducting basic and applied research for commercial, industrial, or governmental institutions in connection with institutions of higher education, which research is determined by the authority to contribute to the development and promotion of trade, commerce, industry, and employment opportunities for the public good and general welfare in furtherance of the purposes for which the authority was created. The authority's determination as to such matters shall be final and not subject to review; and

(N) The acquisition, construction, installation, modification, renovation, or rehabilitation of land, interests in land, buildings, structures, facilities, or other improvements and the acquisition, installation, modification, renovation, rehabilitation, or furnishing of fixtures, machinery, equipment, furniture, or other property of any nature whatsoever used on, in, or in connection with any such land, interest in land, building, structure, facility, or other improvement, all for the essential public purpose of the development of trade, commerce, industry, and employment opportunities. A project may be for any industrial, commercial, business, office, parking, public, or other use, provided that a majority of the members of the authority determines, by a duly adopted resolution, that the project and such use thereof would further the public purpose of this chapter.



§ 36-62-3. Constitutional authority for chapter; finding of public purposes; tax exemption

This chapter is passed pursuant to authority granted the General Assembly by Article IX, Section VI, Paragraph III of the Constitution of this state. Each authority created by this chapter is created for nonprofit and public purposes, and it is found, determined, and declared that the creation of each such authority and the carrying out of its corporate purposes is in all respects for the benefit of the people of this state and that the authority is an institution of purely public charity and will be performing an essential governmental function in the exercise of the power conferred upon it by this chapter. For such reasons, the state covenants, from time to time, with the holders of the bonds issued under this chapter that such authority shall be required to pay no taxes or assessments imposed by the state or any of its counties, municipal corporations, political subdivisions, or taxing districts upon any property acquired by the authority or under its jurisdiction, control, possession, or supervision or leased by it to others (other than property leased for the purposes of a "project" as defined in subparagraph (J) or (K) of paragraph (6) of Code Section 36-62-2, which shall be taxable by the state and its counties, municipal corporations, political subdivisions, and taxing districts) or upon its activities in the operation or maintenance of any such property or on any income derived by the authority in the form of fees, recording fees, rentals, charges, purchase price, installments, or otherwise, and that the bonds of such authority, their transfer, and the income therefrom shall at all times be exempt from taxation within this state. The tax exemption provided in this Code section shall not include any exemption from sales and use tax on property purchased by the authority or for use by the authority.



§ 36-62-4. Development authorities created; appointment and terms of directors; quorum; adoption and filing of resolution of need

(a) There is created in and for each county and municipal corporation in the state a public body corporate and politic to be known as the "development authority" of such county or municipal corporation, which shall consist of a board of not less than seven and not more than nine directors to be appointed by resolution of the governing body of the county or municipal corporation. At the expiration of the current terms of office of the first four members of the board of directors, the governing body of the county or municipal corporation shall elect successors to such members to serve for initial terms of two years and shall elect successors to the remaining members of the board for initial terms of four years. Thereafter, the terms of all directors shall be for four years. The terms of any directors added to the original seven directors shall be four years. If, at the end of any term of office of any director, a successor thereto has not been elected, the director whose term of office has expired shall continue to hold office until his successor is so elected.

(b) A majority of the directors shall constitute a quorum, but no action may be taken by the board without the affirmative vote of a majority of the full membership of the board.

(c) No authority shall transact any business or exercise any powers under this chapter until the governing body of the county or municipal corporation, by proper resolution, declares that there is a need for an authority to function in the county or municipal corporation. A copy of the resolution shall be filed with the Secretary of State, who shall maintain a record of all authorities activated under this chapter.

(d) In each county of this state having a population of not less than 41,700 nor more than 42,300 according to the United States decennial census of 1990 or any future such census, the board of directors of an industrial development authority in such county which is created directly by the Constitution of Georgia shall assume all the powers, duties, and responsibilities of and shall become the board of directors of any development authority created under this chapter which is located in such county or in any municipal corporation in such county.

(e) In each county of this state having a population of not less than 24,000 nor more than 26,000 according to the United States decennial census of 1990 or any future such census, the board of directors of an industrial development authority in such county which is created directly by the Constitution of Georgia may assume all the powers and responsibilities of and may become the board of directors of any development authority created under this chapter which is located in such county or in any municipal corporation in such county. Such joint boards shall have the authority to transfer any and all assets of the development authority created under this chapter to the industrial development authority which is created directly by the Constitution of Georgia; provided, however, that the governing authority of said county or municipal corporation shall approve the assumption of such powers and responsibilities.



§ 36-62-5. Directors; officers; compensation; adoption of bylaws; delegation of powers and duties; conflicts of interest; audits

(a) The directors shall be taxpayers residing in the county or municipal corporation for which the authority is created, and their successors shall be appointed as provided by the resolution provided for in Code Section 36-62-4. The governing authority of a county or municipality may appoint no more than one member of the governing authority as a director.

(b) The directors shall elect one of their members as chairman and another as vice-chairman and shall also elect a secretary and a treasurer or a secretary-treasurer, either of whom may, but need not, be a director.

(c) The directors shall receive no compensation for their services but shall be reimbursed for their actual expenses incurred in the performance of their duties; provided, however, the directors of the development authority activated by counties having a population of 550,000 or more according to the United States decennial census of 1980 or any future such census shall be paid a per diem allowance to be determined by the governing authority of such counties for each day, or part thereof, spent in the performance of their duties.

(d) The authority may make bylaws and regulations for its governance and may delegate to one or more of its officers, agents, and employees such powers and duties as may be deemed necessary and proper.

(e) (1) (A) The provisions of Code Section 45-10-3 shall apply to all directors of the authority, and a director of the authority shall not engage in any transaction with the authority.

(B) The provisions of paragraph (9) of Code Section 45-10-3 and subparagraph (A) of this paragraph shall be deemed to have been complied with and the authority may purchase from, sell to, borrow from, loan to, contract with, or otherwise deal with any director or any organization or person with which any director of the authority is in any way interested or involved, provided (1) that any interest or involvement by such director is disclosed in advance to the directors of the authority and is recorded in the minutes of the authority, (2) that any interest or involvement by such director with a value in excess of $200.00 per calendar quarter is published by the authority one time in the legal organ in which notices of sheriffs' sales are published in each county affected by such interest, at least 30 days in advance of consummating such transaction, (3) that no director having a substantial interest or involvement may be present at that portion of an authority meeting during which discussion of any matter is conducted involving any such organization or person, and (4) that no director having a substantial interest or involvement may participate in any decision of the authority relating to any matter involving such organization or person. As used in this subsection, a "substantial interest or involvement" means any interest or involvement which reasonably may be expected to result in a direct financial benefit to such director as determined by the authority, which determination shall be final and not subject to review.

(2) Nothing contained in paragraph (1) of this subsection or in Code Section 45-10-3 shall be deemed to prohibit any director who is present at any meeting or who participates in any decision of the authority from providing legal services in connection with any of the undertakings of the authority or from being paid for such services.

(f) Each development authority shall provide to its respective county or municipal fiscal officer, as the case may be, an audited financial statement if such audit has been required by the respective county or municipality within six months of the end of the previous fiscal year.



§ 36-62-5.1. Joint authorities

(a) By proper resolution of the local governing bodies, an authority may be created and activated by:

(1) Any two or more municipal corporations;

(2) Any two or more counties;

(3) One or more municipal corporations and one or more counties; or

(4) Any county in this state and any contiguous county in an adjoining state.

(b) A joint authority so created shall be governed by this chapter in the same manner as other authorities created pursuant to this chapter, except as specifically provided otherwise in this Code section.

(c) The resolutions creating and activating a joint authority shall specify the number of members of the authority, the number to be appointed by each participating county or municipal corporation, their terms of office, and their residency requirements.

(d) The resolutions creating and activating joint authorities may be amended by appropriate concurrent resolutions of the participating governing bodies.

(e) (1) A joint authority created by two or more contiguous counties pursuant to this Code section must be an active, bona fide joint authority; must have a board of directors; must meet at least quarterly; and must develop an operational business plan. A county may belong to more than one such joint authority.

(2) A business enterprise as defined under subsection (a) of Code Section 48-7-40 located within the jurisdiction of a joint authority established by two or more contiguous counties shall qualify for an additional $500.00 tax credit for each new full-time employee position created. The $500.00 job tax credit authorized by this paragraph shall be subject to all the conditions and limitations specified under Code Section 48-7-40, as amended; provided, however, that a business enterprise located in a county that belongs to more than one joint authority shall not qualify for an additional tax credit in excess of $500.00 for each new full-time employee position created.

(f) With respect to a joint authority created on or before March 31, 1995, and notwithstanding any provision of this Code section to the contrary, any taxpayer eligible for a tax credit pursuant to subsection (e) of this Code section shall have the option of electing to utilize for a given project the tax credit formerly authorized under this Code section for taxable years beginning prior to January 1, 1995, in lieu of the tax credit otherwise available pursuant to this Code section for taxable years beginning on or after January 1, 1995. Such election shall be made for each committed project in writing on or before July 1, 1995, to the commissioner of community affairs. Such election shall not be effective unless approved in writing by the commissioner of community affairs. The Board of Community Affairs shall promulgate regulations necessary for the implementation of this subsection.



§ 36-62-6. Powers of authority generally

(a) Each authority shall have all of the powers necessary or convenient to carry out and effectuate the purposes and provisions of this chapter, including, but without limiting the generality of the foregoing, the power:

(1) To bring and defend actions;

(2) To adopt and amend a corporate seal;

(3) To make and execute contracts and other instruments necessary to exercise the powers of the authority, any of which contracts may be made with the county in which the authority is located or with any one or more municipal corporations in such county; each such county and all municipal corporations therein are authorized to enter into contracts with the authority;

(4) To receive and administer gifts, grants, and devises of any property and to administer trusts;

(5) To acquire, by purchase, gift, or construction, any real or personal property desired to be acquired as part of any project or for the purpose of improving, extending, adding to, reconstructing, renovating, or remodeling any project or part thereof already acquired or for the purpose of demolition to make room for such project or any part thereof;

(6) To sell, lease, exchange, transfer, assign, pledge, mortgage, dispose of, or grant options for any real or personal property or interest therein for any such purposes;

(7) Except as otherwise provided in paragraph (7.1) of this Code section, to dispose of any real property for fair market value, regardless of prior development of such property as a project, whenever the board of directors of the authority may deem such disposition to be in the best interests of the authority if the board of directors of the authority prior to such disposition shall determine that such real property no longer can be used advantageously as a project for the development of trade, commerce, industry, and employment opportunities;

(7.1) Notwithstanding any other provision of this chapter to the contrary, to dispose of any real property for fair market value or any amount below fair market value as determined by the board of directors of the authority, regardless of prior development of such property as a project, whenever the board of directors of the authority may deem such disposition to be in the best interests of the authority if the board of directors of the authority prior to such disposition shall determine that such real property no longer can be used advantageously as a project for the development of trade, commerce, industry, and employment opportunities and if title to such real property is to be transferred to the state;

(8) To mortgage, convey, pledge, or assign any properties, revenues, income, tolls, charges, or fees owned or received by the authority;

(9) To appoint officers and retain agents, engineers, attorneys, fiscal agents, accountants, and employees and to provide for their compensation and duties;

(10) To extend credit or make loans to any person, firm, corporation, or other industrial entity for the planning, design, construction, acquisition, or carrying out of any project, which credit or loans shall be secured by loan agreements, mortgages, security agreements, contracts, and all other instruments, fees, or charges, upon such terms and conditions as the authority shall determine reasonable in connection with such loans, including provision for the establishment and maintenance of reserves and insurance funds; and, in the exercise of powers granted by this Code section in connection with a project for such person, firm, corporation, or other industrial entity, to require the inclusion in any contract, loan agreement, security agreement, or other instrument, of such provisions for guaranty, insurance, construction, use, operation, maintenance, and financing of a project as the authority may deem necessary or desirable;

(11) To acquire, accept, or retain equitable interests, security interests, or other interest in any property, real or personal, by mortgage, assignment, security agreement, pledge, conveyance, contract, lien, loan agreement, or other consensual transfer, in order to secure the repayment of any moneys loaned or credit extended by the authority;

(12) To construct, acquire, own, repair, remodel, maintain, extend, improve, and equip projects located on land owned or leased by the authority or land owned or leased by others and to pay all or part of the cost of any such project from the proceeds of revenue bonds of the authority or from any contribution or loans by persons, firms, or corporations or any other contribution, all of which the authority is authorized to receive, accept, and use;

(13) To borrow money and issue its revenue bonds and bond anticipation notes from time to time and to use the proceeds thereof for the purpose of paying all or part of the cost of any project, including the cost of extending, adding to, or improving the project, or for the purpose of refunding any such bonds of the authority theretofore issued and to otherwise carry out the purposes of this chapter and to pay all other costs of the authority incident to or necessary and appropriate to such purposes, including the providing of funds to be paid into any fund or funds to secure such bonds and notes, provided that all such bonds and notes shall be issued in accordance with the procedures and subject to the limitations set forth in Code Section 36-62-8;

(14) As security for repayment of authority obligations, to pledge, mortgage, convey, assign, hypothecate, or otherwise encumber any property, real or personal, of such authority and to execute any trust agreement, indenture, or security agreement containing any provisions not in conflict with law, which trust agreement, indenture, or security agreement may provide for foreclosure or forced sale of any property of the authority upon default, on such obligations, either in payment of principal or interest or in the performance of any term or condition, as are contained in such agreement or indenture. This state, on behalf of itself and each county, municipal corporation, political subdivision, or taxing district therein, waives any right which it or such county, municipal corporation, political subdivision, or taxing district may have to prevent the forced sale or foreclosure of any property of the authority so mortgaged or encumbered, and any such mortgage or encumbrance may be foreclosed in accordance with law and the terms thereof;

(15) If any authority authorizing an air transportation facility, to contract with any county or municipal corporation in the state; and any county or municipal corporation in the state is empowered to contract with any such authority to furnish air transportation services where such service is not otherwise in existence;

(16) To expend for the promotion of industry, agriculture, and trade within its area of operations any funds of the authority determined by the authority to be in excess of those needed for the other corporate purposes of the authority; and

(17) To do all things necessary or convenient to carry out the powers expressly conferred by this chapter.

(b) This Code section shall not be construed as authorizing an authority as defined in this chapter to exercise the power of eminent domain.



§ 36-62-6.1. Obtaining real property within adjoining county which will be exchanged for federal property

No development authority of a county or municipality within the county or joint development authority within the county shall purchase or accept title to any real property located in an adjoining county, which property will be exchanged for certain property belonging to the federal government as authorized by federal law, without the written consent of the governing authority of such adjoining county wherein the real property is located; provided, however, that the provisions of this Code section shall not apply to any agreement entered into by two or more counties, municipal corporations, consolidated governments, or development authorities or any combination thereof prior to July 1, 1994, nor shall the transfer of any land pursuant to any such agreement be affected by this Code section.



§ 36-62-7. Operation of project by governmental units prohibited; sale or lease of property for operation

No project acquired under this chapter shall be operated by an authority or any municipal corporation, county, or other governmental subdivision. Such a project shall be leased or sold to, or managed by, one or more persons, firms, or private corporations. Any disposition of real property by an authority pursuant to paragraph (7) of Code Section 36-62-6 shall be made to one or more persons, firms, corporations, or governmental or public entities. If revenue bonds or other obligations are to be issued to pay all or part of the cost of the project, the project must be so leased or the contract for its sale or management must be entered into prior to or simultaneously with the issuance of the bonds or obligations; provided, however, that the acquisition and development of land by an authority as the site for an industrial park as provided in this chapter or the acquisition and development of land by an authority as the site for a sports facility or amphitheater in accordance with Code Section 36-62-2 and the operation of such a sports facility or amphitheater shall not be deemed to be the operation of a project and, notwithstanding anything in this chapter to the contrary, an authority shall not be required to enter into a lease of such a project or a contract for its sale or management as a condition to the issuance of bonds or other obligations of the authority to provide financing therefor. If sold, the purchase price may be paid at one time or in installments falling due over not more than 40 years from the date of transfer of possession. The lessee or purchaser shall be required to pay all costs of operating and maintaining the leased or purchased property and to pay rentals or installments in amounts sufficient to pay the principal of and the interest and premium, if any, on all of its bonds and other obligations as such principal and interest become due. If the project is managed, the management contract must contain a term not less than the final maturity date of any bonds or other obligations of the authority to provide financing for the managed project and must provide that all costs of operating and maintaining the managed project, including all management fees payable under the management contract, shall be paid solely from the revenues of the managed project and from the proceeds of any bonds or other obligations of the authority to provide financing for the managed project. Any such management contract may contain provisions allowing the authority to terminate the management contract, but if the authority exercises any right to terminate a management contract, it must immediately enter into another management contract meeting the requirements of this Code section.



§ 36-62-8. Obligations of authority; use of proceeds; status as revenue obligations; subsequent series of bonds or notes; bond anticipation notes; interest rates; issuance and validation

(a) Subject to the limitations and procedures provided by this Code section, the obligations of any authority evidenced by bonds, bond anticipation notes, trust indentures, deeds to secure obligations, security agreements, or mortgages executed in connection therewith may contain such provisions not inconsistent with law as shall be determined by the board of directors of the authority. The authority, in such instruments, may provide for the pledging of all or any part of its revenues, income, or charges and for the mortgaging, encumbering, or conveying of all or any part of its real or personal property; may covenant against pledging any or all of its revenues, income, or charges; and may further provide for the disposition of proceeds realized from the sale of any bonds and bond anticipation notes, for the replacement of lost, destroyed, stolen, or mutilated bonds and notes, and for the payment and redemption of such bonds and notes. Similarly, subject to the limitations and procedures of this Code section, undertakings of an authority may prescribe the procedure by which bondholders and noteholders may enforce rights against the authority and may provide for rights upon breach of any covenant, condition, or obligation of the authority; and bonds, resolutions, trust indentures, mortgages, or deeds to secure obligations executed by an authority and bond anticipation notes executed by an authority may contain such provisions not otherwise contrary to law as the authority shall deem necessary or desirable.

(b) The proceeds derived from the sale of all bonds and bond anticipation notes issued by an authority shall be held and used for the ultimate purpose of paying, directly or indirectly as permitted in this chapter, all or part of the cost of any project, including the cost of extending, financing, adding to, or improving the project, for the purpose of refunding any bond anticipation notes issued in accordance with this chapter or refunding any previously issued bonds of the authority.

(c) All bonds and bond anticipation notes issued by an authority shall be revenue obligations of the authority and may be made payable out of any revenues or other receipts, funds, or moneys of the authority, subject only to any agreements with the holders of other bonds or bond anticipation notes or to particular security agreements pledging any particular revenues, receipts, funds, or moneys.

(d) Issuance by an authority of one or more series of bonds or bond anticipation notes for one or more purposes shall not preclude it from issuing other bonds or notes in connection with the same project or with any other projects; but the proceeding wherein any subsequent bonds or bond anticipation notes are issued shall recognize and protect any prior pledge or mortgage made in any prior security agreement or made for any prior issue of bonds or bond anticipation notes, unless in the resolution authorizing such prior issue the right is expressly reserved to the authority to issue subsequent bonds or bond anticipation notes on a parity with such prior issue.

(e) An authority shall have the power and is authorized, whenever revenue bonds of the authority have been validated as provided in this chapter, to issue, from time to time, its notes in anticipation of the issuance of such bonds as validated and to renew, from time to time, any such notes by the issuance of new notes, whether the notes to be renewed have or have not matured. The authority may issue notes only to provide funds which would otherwise be provided by the issuance of the bonds as validated. The notes may be authorized, sold, executed, and delivered in the same manner as bonds. As with its bonds, the authority may sell such notes at public or private sale. Any resolution or resolutions authorizing notes of the authority or any issue thereof may contain any provisions which the authority is authorized to include in any resolution or resolutions authorizing bonds of the authority or any issue thereof; and the authority may include in any notes any terms, covenants, or conditions which it is authorized to include in any bonds. Validation of such bonds shall be a condition precedent to the issuance of the notes, but it shall not be required that such notes be judicially validated. Bond anticipation notes shall not be issued in an amount exceeding the par value of the bonds in anticipation of which they are to be issued.

(f) The interest rate on or rates to be borne by any bonds, notes, or other obligations issued by the authority shall be fixed by the board of directors of the authority. Any limitations with respect to interest rates found in Article 3 of Chapter 82 of this title or the usury laws of this state shall not apply to obligations issued under this chapter.

(g) All revenue bonds issued by an authority under this chapter shall be issued and validated under and in accordance with Article 3 of Chapter 82 of this title, except as provided in subsection (f) of this Code section and except as specifically set forth below:

(1) Revenue bonds issued by an authority may be in such form, either coupon or fully registered, or both coupon and fully registered, and may be subject to such exchangeability and transferability provisions as the bond resolution authorizing the issuance of such bonds or any indenture or trust agreement may provide;

(2) Revenue bonds shall bear a certificate of validation. The signature of the clerk of the superior court of the judicial circuit in which the issuing authority is located may be made on the certificate of validation of such bonds by facsimile or by manual execution, stating the date on which such bonds were validated; and such entry shall be original evidence of the fact of judgment and shall be received as original evidence in any court in this state;

(3) The notice to the district attorney or the Attorney General and the notice to the public of the time, place, and date of the validation hearing need not state the rate of interest the bonds will bear;

(4) The term "cost of project" shall have the meaning prescribed in paragraph (2) of Code Section 36-62-2 whenever referred to in bond resolutions of an authority, bonds and bond anticipation notes issued by an authority, or notices and proceedings to validate such bonds.



§ 36-62-9. Purposes of chapter; issuance of bonds or bond anticipation notes; exceptions

The purposes of this chapter are to develop and promote trade, commerce, industry, and employment opportunities for the public good and the general welfare and to promote the general welfare of the state. No bonds or bond anticipation notes, except refunding bonds, shall be issued by an authority under this chapter unless its board of directors adopts a resolution finding that the project for which such bonds or notes are to be issued will promote the foregoing objectives and will increase or maintain employment in the territorial area of such authority. Notwithstanding the foregoing requirement:

(1) Bonds or bond anticipation notes may be issued to finance projects for air and water pollution control facilities and for sewage and solid waste disposal facilities, as provided in this chapter, without a finding that the project will increase or maintain employment, so long as the appropriate certification described in this chapter has been secured from the federal, state, or local agency having jurisdiction in the premises; and

(2) Bonds or bond anticipation notes may also be issued by an authority to finance the acquisition or development of land as the site for an industrial park as provided in this chapter without a finding that the project will increase or maintain employment if its board of directors shall adopt a resolution finding that the tract of land to be included in the project is not intended for use by a single enterprise; will be suitable primarily for use as building sites for a group of enterprises engaged in industrial, distribution, or wholesale businesses; and that either:

(A) The control and administration of the tract is to be vested in the authority or in another county or joint county and municipal development authority (or in a corporation organized under Chapter 3 of Title 14, the "Georgia Nonprofit Corporation Code") having as one of its purposes the development of trade, commerce, industry, and employment opportunities; or

(B) The uses of such tract of land are to be regulated by protective restrictions to be approved by the authority and determined by the authority to be appropriate to encourage and facilitate use thereof by business enterprises engaged in industrial, distribution, or wholesale businesses.



§ 36-62-10. Obligations of authority not indebtedness of state or political subdivisions

No bonds or other obligations of and no indebtedness incurred by any authority shall constitute an indebtedness or obligation of the State of Georgia or of any county, municipal corporation, or political subdivision thereof, nor shall any act of any authority in any manner constitute or result in the creation of an indebtedness of this state or of any such county, municipal corporation, or political subdivision. All such bonds and obligations shall be payable solely from the revenues therein pledged to such payment, including pledged rentals, sales proceeds, insurance proceeds, and condemnation awards; and no holder or holders of any such bonds or obligations shall ever have the right to compel any exercise of the taxing power of this state or of any county, municipal corporation, or political subdivision thereof, nor to enforce the payment thereof against any property of the state or of any such county, municipal corporation, or political subdivision.



§ 36-62-11. Construction of chapter generally; effect of conflict between chapter and other provisions of law; applicability of certain other provisions of law to proceedings under chapter

This chapter shall be liberally construed to effect the purposes hereof, and insofar as this chapter may be inconsistent with the provisions of any other law, including the charter of any municipal corporation, this chapter shall be controlling. The sale or issuance of bonds by any authority shall not be subject to regulation under Chapter 5 of Title 10, the "Georgia Uniform Securities Act of 2008," or any other law. No proceeding or publication not required in this chapter shall be necessary to the performance of any act authorized in this chapter, nor shall any such act be subject to referendum.



§ 36-62-12. Previously created authority not affected by chapter

Any public corporation, industrial development authority, or payroll authority created prior to March 28, 1969, by legislative Act or constitutional amendment shall not be affected by this chapter but shall be entitled to continue in existence and exercise all powers heretofore or hereafter granted thereto.



§ 36-62-13. Disposition of property of certain authorities dissolved by operation of law

The real and personal property of any development authority which was created for a county prior to July 1, 1983, by constitutional amendment and which was dissolved by operation of law pursuant to Article XI, Section I, Paragraph IV(c) of the Constitution shall by operation of law become the property of any development authority subsequently created by such county pursuant to this chapter or, in the absence thereof, shall become the property of the county.



§ 36-62-14. Perpetual existence of authority; dissolution

(a) Except as otherwise provided in this Code section, an authority created pursuant to this chapter shall have perpetual existence.

(b) If an authority does not have any outstanding unpaid bonds or bond anticipation notes, the authority may be dissolved as provided in this subsection. If the authority was activated for a single county or municipal corporation as provided in Code Section 36-62-4, the authority may be dissolved by adoption of an appropriate resolution by the governing authority of such county or municipal corporation. If the authority was activated for two or more local governments as provided in Code Section 36-62-5.1, the authority may be dissolved by the adoption of appropriate concurrent resolutions by the governing authorities of all such local governments.

(c) If an authority previously activated for a single county or municipal corporation is so dissolved, all assets and debts and rights and obligations of the former authority shall devolve to the parent county or municipal corporation. If an authority previously activated for two or more local governments is so dissolved, all assets and debts and rights and obligations of the former authority shall devolve to the parent local governments in such proportions and manner as shall be specified in the concurrent resolutions dissolving the authority.

(d) Where an authority is dissolved as provided in this Code section, it shall cease to exist as of the effective date specified in the appropriate resolution or resolutions. The dissolution of an authority, however, shall not prevent the subsequent activation of a new authority under this chapter for the same local government or local governments, in the same manner as otherwise specified in this chapter.






Chapter 62A - Conduct of Members of Local Authorities

Article 1 - General Provisions

§ 36-62A-1. Ethics; conflicts of interest

(a) (1) All directors and members of any downtown development authority created pursuant to Chapter 42 of this title, known as the "Downtown Development Authorities Law," or of any authority created by or pursuant to a local constitutional amendment, whether for the purpose of promoting the development of trade, commerce, industry, and employment opportunities or for other purposes, to the extent that the Constitution of Georgia authorizes the General Assembly by law to define further and to enlarge or restrict the powers and duties of any such authority created by or pursuant to a local constitutional amendment shall comply with the provisions of Code Section 45-10-3, relating to a code of ethics of members of boards, commissions, and authorities and shall not engage in any transaction with the authority.

(2) The provisions of paragraph (9) of Code Section 45-10-3 and of paragraph (1) of this subsection shall be deemed to have been complied with and any such authority may purchase from, sell to, borrow from, loan to, contract with, or otherwise deal with any director or member or any organization or person with which any director or member of said authority is in any way interested or involved, provided (1) that any interest or involvement by such director or member is disclosed in advance to the directors or members of the authority and is recorded in the minutes of the authority, (2) that any interest or involvement by such director with a value in excess of $200.00 per calendar quarter is published by the authority one time in the legal organ in which notices of sheriffs' sales are published in each county affected by such interest, at least 30 days in advance of consummating such transaction, (3) that no director having a substantial interest or involvement may be present at that portion of an authority meeting during which discussion of any matter is conducted involving any such organization or person, and (4) that no director having a substantial interest or involvement may participate in any decision of the authority relating to any matter involving such organization or person. As used in this subsection, a "substantial interest or involvement" means any interest or involvement which reasonably may be expected to result in a direct financial benefit to such director or member as determined by the authority, which determination shall be final and not subject to review.

(b) Nothing contained in subsection (a) of this Code section or in Code Section 45-10-3 shall be deemed to prohibit any director who is present at any decision of the authority from providing legal services in connection with any of the undertakings of the authority or from being paid for such services.






Article 2 - Development Authorities

§ 36-62A-20. Development authority defined

As used in this article, the term "development authority" means any authority created by law or by constitutional amendment for one or more counties or municipalities, or any combination thereof, for the purpose of promoting the development of trade, commerce, industry, and employment opportunities or for other purposes. Without limiting the generality of the foregoing, such term shall specifically include all authorities created pursuant to Chapter 62 of this title.



§ 36-62A-21. Required training on development and redevelopment programs

Except for a director who is also a member of the governing body of a municipal corporation or county, each director or member of the governing board or body of a development authority shall attend and complete at least eight hours of training on development and redevelopment programs within the first 12 months of the director's or member's appointment to the development authority. Directors and members in office on January 1, 2000, shall be exempt from this requirement unless reappointed for an additional term.



§ 36-62A-22. Inapplicable to directors of downtown development authorities

This article shall not apply to directors of downtown development authorities created pursuant to Chapter 42 of this title, required training for such directors being as provided for in that chapter.









Chapter 63 - Resource Recovery Development Authorities

§ 36-63-1. Short title

This chapter may be referred to as the "Resource Recovery Development Authorities Law."



§ 36-63-2. Purpose of chapter

(a) The recovery and utilization of resources contained in sewage sludge and solid waste and the generation of electrical and other forms of energy from water resources promotes trade, commerce, industry, and employment opportunities by creating a new industry to recover and utilize such resources and by creating a climate highly favorable to the location of new industrial facilities in areas where such resources are recovered or available by providing additional sources of energy and a method of processing and disposing of sewage and solid waste in an efficient and environmentally sound manner. It is therefore in the public interest and is vital to the public welfare of the people of the State of Georgia, and it is declared to be the purpose of this chapter, to create resource recovery development authorities to recover and utilize resources contained in sewage sludge, solid waste, and water resources. It is likewise in the public interest and is vital to the public welfare of the people of the State of Georgia, and it is declared to be the intent of this chapter to preserve and do nothing to interfere with the practice of recycling solid waste for use again by industry and the public thereby preserving and reusing important natural and other resources, except as specifically provided for in this chapter.

(b) It is the clearly articulated and affirmatively expressed policy of the State of Georgia that any resource recovery development authority, other authority, municipal corporation, county, other governmental body or agency, or private party shall be authorized, with respect to any solid waste, sewage sludge, or resources contained therein which the owner or generator thereof makes available to such resource recovery development authority, other authority, municipal corporation, county, or other governmental body or agency or private party to enter into agreements or in the case of a county or municipal corporation to enact ordinances or resolutions in furtherance of a project granting, directing, or providing for an exclusive right or rights in any of the foregoing parties with respect to such solid waste, sewage sludge, or resources contained therein, including, but not limited to, the exclusive right to collect, acquire, receive, transport, store, treat, process, utilize, sell, or dispose of discarded solid waste, sewage sludge, or resources contained therein; provided, however, excluded from such authorization shall be any rights to materials or substances contained in such solid waste, sewage sludge, or resources contained therein as may be separated for recycling at any time prior to pick up by or delivery to such resource recovery development authority, other authority, municipal corporation, county, or other governmental body or agency or private party of such discarded solid waste, sewage sludge, or resources contained therein.



§ 36-63-3. Constitutional authority for chapter; finding of public purposes; tax exemption

This chapter is enacted pursuant to authority granted to the General Assembly by the Constitution of Georgia. Each authority created by this chapter is created for nonprofit and public purposes; and it is found, determined, and declared that the creation of each such authority and the carrying out of its corporate purposes is in all respects for the benefit of the people of this state and that the authority is an institution of purely public charity and will be performing an essential governmental function in the exercise of the power conferred upon it by this chapter. For such reasons, the state covenants from time to time with the holders of the bonds issued under this chapter that such authority shall be required to pay no taxes or assessments imposed by the state or any of its counties, municipal corporations, political subdivisions, or taxing districts upon any property acquired by the authority or under its jurisdiction, control, possession, or supervision or leased by it to others; or upon its activities in the operation or maintenance of any such property or on any income derived by the authority in the form of fees, recording fees, rentals, charges, purchase price, installments, or otherwise; and that the bonds of such authority, their transfer, and the income therefrom shall at all times be exempt from taxation within the state. The tax exemption provided in this Code section shall not include any exemption from sales and use tax on property purchased by the authority or for use by the authority.



§ 36-63-4. Definitions

As used in this chapter, the term:

(1) "Authority" means each public corporation created pursuant to this chapter.

(2) "Collection" means the aggregating of solid waste from its primary source and includes all activities up to such time as the waste is delivered to the place at which it is to be processed.

(3) "Cost of project" means all costs of site preparation and other start-up costs; all costs of construction; all costs of real and personal property required for the purposes of the project and facilities related thereto, including land and any rights or undivided interest therein, easements, franchises, fees, permits, approvals, licenses, and certificates and the securing of such permits, approvals, licenses, and certificates, and all machinery and equipment, including motor vehicles which are used for project functions; financing charges and interest prior to and during construction and during such additional period as the authority may reasonably determine to be necessary for the placing of the project in operation; costs of engineering, architectural, and legal services; cost of plans and specifications and all expenses necessary or incident to determining the feasibility or practicability of the project; administrative expenses; and such other expenses as may be necessary or incidental to the financing authorized in this chapter. The costs of any project may also include funds for the creation of a debt service reserve, a renewal and replacement reserve, and such other reserves as may be reasonably required by the authority for the operation of its projects and as may be authorized by any bond resolution or trust agreement or indenture pursuant to the provisions of which the issuance of any such bonds may be authorized. Any obligation or expense incurred for any of the foregoing purposes shall be regarded as a part of the cost of the project and may be paid or reimbursed as such out of the proceeds of revenue bonds or notes issued under this chapter for such project.

(4) "County" means any county of this state or a governmental entity formed by the consolidation of a county and one or more municipal corporations.

(5) "Governing body" means the elected or duly appointed officials constituting the governing body of each municipal corporation and county in the state.

(6) "Municipal corporation" means each city and town in this state.

(7) "Project" means:

(A) The collection and transportation of solid waste and sewage sludge and it shall also mean any property, real or personal, used as or in connection with a facility for the extraction, collection, storage, treatment, processing, utilization, or final disposal of resources contained in sewage sludge or solid waste, including the conversion of sewage sludge, solid waste, or resources contained therein into steam, electricity, oil, charcoal, gas, or any other product or energy source and the collection, storage, treatment, utilization, processing, or final disposal of sewage sludge and solid waste in connection with the foregoing; and

(B) Any property, real or personal, used as or in connection with a facility for the extraction, collection, storage, treatment, processing, or utilization of water resources and the conversion of such resources into any useful form of energy.

(8) "Resources" means any natural or synthetic substance contained in sewage sludge or solid waste which can be processed and reused in the same or a different form or which can be converted into usable energy and water resources which can be used as energy or converted into usable energy.

(9) "Sewage sludge" means all solid or dissolved materials in domestic or industrial sewage or other significant pollutants in water resources, such as salt, dissolved or suspended solids in waste-water effluents, human wastes, dissolved materials in irrigation return flows, and silt, after they are extracted from the medium in which they are contained.

(10) "Solid waste" means garbage, refuse, or other discarded solid materials, including solid waste materials resulting from industrial and agricultural operations and from community and domestic activities. For purposes of this paragraph, the term "garbage" shall include putrescible wastes, including animal and vegetable matters, animal offal and carcasses, and industrial by-products, and the term "refuse" shall include all nonputrescible wastes.



§ 36-63-5. Authorities created; adoption and filing of resolution or ordinance of need; joint authorities

(a) There is created in and for each county and municipal corporation in this state a public body corporate and politic, to be known as the "resource recovery development authority" of such county or municipal corporation. No authority shall transact any business or exercise any powers under this chapter until the governing body of the county or municipal corporation, by proper ordinance or resolution, declares that there is a need for an authority to function in the county or municipal corporation.

(b) Any number of counties and municipal corporations, whether or not located in the same county or within a county participating in the formation of a joint authority, may jointly form an authority, to be known as the "joint resource recovery development authority" for such counties and municipal corporations. No authority shall transact any business or exercise any powers under this chapter until the governing authorities of the units of local government involved declare, by ordinance or resolution, that there is a need for an authority to function and until the governing authorities authorize the chief elected official of the unit of local government to enter into an agreement with the other units of local government for the activation of an authority and such agreement is executed.

(c) A copy of such ordinances, resolutions, and agreements shall be filed with the Secretary of State, who shall maintain a record of all authorities activated under this chapter.



§ 36-63-6. Appointment and terms of members of board of directors; officers; compensation; adoption of bylaws and regulations; delegation of powers and duties

Control and management of the authority shall be vested in a board of five directors who shall be residents of the county or municipal corporation and shall serve at the pleasure of the governing authority of the county or municipal corporation. Directors shall be appointed, and may be reappointed, for terms of four years. In the case of a joint resource recovery development authority, each unit of local government participating in the authority shall appoint two members, with an additional member to be appointed by the directors themselves. The directors shall elect one of their members as chairman and another as vice-chairman and shall also elect a secretary and a treasurer or a secretary-treasurer, either of whom may but need not be a director. The directors shall receive no compensation for their services but shall be reimbursed for their actual expenses incurred in the performance of their duties. The directors may make bylaws and regulations for the governing of the authority and may delegate to one or more of the officers, agents, and employees of the authority such powers and duties as may be deemed necessary and proper.



§ 36-63-7. Quorum of board; requirement of majority vote

A majority of the directors shall constitute a quorum for the transaction of business of the authority. However, any action with respect to any project of the authority must be approved by the affirmative vote of not less than a majority of the directors.



§ 36-63-8. Powers of authority generally

(a) Each authority shall have all of the powers necessary or convenient to carry out and effectuate the purposes and provisions of this chapter, including, but without limiting the generality of the foregoing, the power:

(1) To bring and defend actions;

(2) To adopt and amend a corporate seal;

(3) To acquire, construct, improve, or modify, to place into operation, and to operate or cause to be placed into operation and operated, either as owner of all or of any part in common with others, a project or projects within the county in which the authority is activated and, subject to execution of agreements with the appropriate political subdivisions affected, within other counties, and to pay all or part of the cost of any such project or projects from the proceeds of revenue bonds of the authority or from any contribution or loans by persons, firms, or corporations or any other contribution, all of which the authority is authorized to receive, accept, and use;

(4) To acquire, in its own name, by purchase on such terms and conditions and in such manner as it may deem proper or by gift, grant, lease, or otherwise, real property or rights and easements therein and franchises and personal property necessary or convenient for its corporate purposes, which purposes shall include, but shall not be limited to, the constructing or acquiring of a project, the improving, extending, adding to, reconstructing, renovating, or remodeling of any project or part thereof already constructed or acquired, or demolition to make room for such project or any part thereof, and to insure the same against any and all risks as such insurance may, from time to time, be available; the authority may also use such property and rent or lease the same to or from others or make contracts with respect to the use thereof or sell, lease, exchange, transfer, assign, pledge, or otherwise dispose of or grant options for any such property in any manner which the authority deems to the best advantage of itself and its purposes; provided that the powers to acquire, use, and dispose of property as set forth in this paragraph shall include the power to acquire, use, and dispose of any interest in such property, whether divided or undivided, which acquisition may result in the ownership of such property or any part thereof in common with any other party or parties, public or private; and title to any such property of the authority, however, shall be held by the authority exclusively for the benefit of the public;

(5) To make contracts and leases and to execute all instruments necessary or convenient, including contracts for construction of projects and leases of projects or contracts with respect to the use of projects which it causes to be acquired or constructed; provided that all private persons, firms, and corporations, this state, and all political subdivisions, departments, instrumentalities, or agencies of the state or of local government are authorized to enter into contracts, leases, or agreements with the authority, upon such terms and for such purposes as they deem advisable; and without limiting the generality of the above, authority is specifically granted to municipal corporations and counties and to the authority to enter into contracts, lease agreements, or other undertakings relative to the furnishing of project activities and facilities or either of them by the authority to such municipal corporations and counties and by such municipal corporations and counties to the authority for a term not exceeding 50 years;

(6) To exercise any one or more of the powers, rights, and privileges conferred by this Code section either alone or jointly or in common with one or more other public or private parties or public and private parties; in any such exercise of such powers, rights, and privileges jointly or in common with others with respect to the construction, operation, and maintenance of project facilities, the authority may own an undivided interest in such facilities with any other party with which it may jointly or in common exercise the rights and privileges conferred by this chapter; the authority may enter into an agreement or agreements with respect to any such project facility with the other party or parties participating therein; any such agreement may contain such terms, conditions, and provisions, consistent with this chapter, as the parties thereto shall deem to be in their best interests; any such agreement may include, but need not be limited to, provisions for the construction, operation, and maintenance of such project facility by any one or more party of the parties to such agreement, which party or parties shall be designated in or pursuant to such agreement as agent or agents on behalf of itself and one or more of the other parties thereto, or by such other means as may be determined by the parties thereto, and may include provisions for a method or methods of determining and allocating, among or between the parties, costs of construction, operation, maintenance, renewals, replacements, improvements, and disposals with respect to such facility; in carrying out its functions and activities as such agent with respect to construction, operation, and maintenance of such a facility, such agent shall be governed by the laws and regulations applicable to such agent as a separate legal entity and not by any laws or regulations which may be applicable to any of the other participating parties; provided, however, the agent shall act for the benefit of the public; notwithstanding anything contained in any other law to the contrary, pursuant to the terms of any such agreement, the authority may delegate its powers and duties with respect to the construction, operation, and maintenance of such facility to the party acting as agent; and all actions taken by such agent in accordance with the provisions of such agreement may be binding upon the authority without further action or approval of the authority;

(7) To extend credit or make loans to any person, firm, corporation, or other industrial entity for the planning, design, construction, acquisition, or carrying out of any project, which credit or loans shall be secured by loan agreements, mortgages, security agreements, contracts, and all other instruments or fees or charges, upon such terms and conditions as the authority shall determine reasonable in connection with such loans, including provision for the establishment and maintenance of reserves and insurance funds, and in the exercise of powers granted by this Code section in connection with a project for such person, firm, corporation, or other industrial entity, to require the inclusion in any contract, loan agreement, security agreement, or other instrument of such provisions for guaranty, insurance, construction, use, operation, maintenance, and financing of a project as the authority may deem necessary or desirable;

(8) To acquire, accept, or retain equitable interests, security interests, or other interest in any property, real or personal, by mortgage, assignment, security agreement, pledge, conveyance, contract, lien, loan agreement, or other consensual transfer, in order to secure the repayment of any moneys loaned or credit extended by the authority;

(9) To accept, receive, and administer gifts, grants, appropriations, and donations of money, materials, and property of any kind, including loans and grants from the United States of America or this state, or a unit of local government, or any agency, department, authority, or instrumentality of either upon such terms and conditions as the United States of America, this state, a unit of local government, or such agency, department, authority, or instrumentality shall impose, to administer trusts, and to sell, lease, transfer, convey, appropriate, and pledge any and all of its property and assets;

(10) To invest any accumulation of its funds in any fund or reserve in any manner that public funds of this state or its political subdivisions may be invested;

(11) To do any and all things necessary or proper for the accomplishment of the objectives of this chapter and to exercise any power usually possessed by private corporations performing similar functions which is not in conflict with the Constitution and laws of this state, including the power to employ professional and administrative staff and personnel and to retain legal, engineering, fiscal, accounting, and other professional services; the power to purchase all kinds of insurance, including, without limitation, insurance against tort liability and against risks of damage to property; the power to borrow money for any of the corporate purposes of the authority; the power to indemnify and hold harmless any parties contracting with the authority or its agents from damage to persons or property; and the power to act as self-insurer with respect to any loss or liability; provided, however, that obligations of the authority other than revenue bonds, for which provision is made in this chapter, shall be payable from the general funds of the authority and shall not be a charge against any special fund allocated to the payment of revenue bonds;

(12) To mortgage, convey, pledge, or assign any properties, revenues, income, tolls, charges, or fees owned or received by the authority;

(13) To borrow money and issue its revenue bonds and bond anticipation notes from time to time and to use the proceeds thereof for the purpose of paying all or part of the cost of any project, including the cost of extending, adding to, or improving such project, or for the purpose of refunding any such bonds of the authority theretofore issued; and to otherwise carry out the purposes of this chapter and to pay all other costs of the authority incident to, or necessary and appropriate to, such purposes, including the providing of funds to be paid into any fund or funds to secure such bonds and notes, provided that all such bonds and notes shall be issued in accordance with the procedures and subject to the limitations set forth in Code Section 36-63-9; and

(14) As security for repayment of authority obligations, to pledge, mortgage, convey, assign, hypothecate, or otherwise encumber any property, real or personal, of such authority and to execute any trust agreement, indenture, or security agreement containing any provisions not in conflict with law, which trust agreement, indenture, or security agreement may provide for foreclosure or forced sale of any property of the authority upon default on such obligations either in payment of principal or interest or in the performance of any term or condition contained in such agreement or indenture; this state, on behalf of itself and each county, municipal corporation, political subdivision, or taxing district therein waives any right which it or such county, municipal corporation, political subdivision, or taxing district may have to prevent the forced sale or foreclosure of any property of the authority so mortgaged or encumbered, and any such mortgage or encumbrance may be foreclosed in accordance with law and the terms thereof.

(b) Notwithstanding any other provisions of this chapter, an authority is prohibited from bidding or paying compensation for solid wastes being privately processed or reused.



§ 36-63-9. Obligations of authority; use of proceeds; status as revenue obligations; subsequent series of bonds or notes; bond anticipation notes; interest rates; issuance and validation

(a) Subject to the limitations and procedures provided by this Code section, the obligations of any authority evidenced by bonds, bond anticipation notes, trust indentures, deeds to secure obligations, security agreements, or mortgages executed in connection therewith may contain such provisions not inconsistent with law as shall be determined by the board of directors of the authority. The authority, in such instruments, may provide for the pledging of all or any part of its revenues, income, or charges and for the mortgaging, encumbering, or conveying of all or any part of its real or personal property; may covenant against pledging any or all of its revenues, income, or charges; and may further provide for the disposition of proceeds realized from the sale of any bonds and bond anticipation notes, for the replacement of lost, destroyed, stolen, or mutilated bonds and notes, and for the payment and redemption of such bonds and notes. Similarly, subject to the limitations and procedures of this Code section, undertakings of an authority may prescribe the procedure by which bondholders and noteholders may enforce rights against the authority and provide for rights upon breach of any covenant, condition, or obligation of the authority. Bonds, resolutions, trust indentures, mortgages, or deeds to secure obligations executed by an authority and bond anticipation notes executed by an authority may contain such provisions not otherwise contrary to law as the authority shall deem necessary or desirable.

(b) The proceeds derived from the sale of all bonds and bond anticipation notes issued by an authority shall be held and used for the ultimate purpose of paying, directly or indirectly as permitted in this chapter, all or part of the cost of any project, including the cost of extending, financing, adding to, or improving such project, or for the purpose of refunding any bond anticipation notes issued in accordance with this chapter or refunding any previously issued bonds of the authority.

(c) All bonds and bond anticipation notes issued by an authority shall be revenue obligations of such authority and may be made payable out of any revenues or other receipts, funds, or moneys of the authority, subject only to any agreements with the holders of other bonds or bond anticipation notes or to particular security agreements pledging any particular revenues, receipts, funds, or moneys.

(d) Issuance by an authority of one or more series of bonds or bond anticipation notes for one or more purposes shall not preclude it from issuing other bonds or notes in connection with the same project or with any other projects, but the proceeding wherein any subsequent bonds or bond anticipation notes shall be issued shall recognize and protect any prior pledge or mortgage made in any prior security agreement or made for any prior issue of bonds or bond anticipation notes, unless in the resolution authorizing such prior issue the right is expressly reserved to the authority to issue subsequent bonds or bond anticipation notes on a parity with such prior issue.

(e) An authority shall have the power and is authorized, whenever revenue bonds of the authority have been validated as provided in this chapter, to issue, from time to time, its notes in anticipation of the issuance of such bonds as validated and to renew from time to time any such notes by the issuance of new notes, whether the notes to be renewed have or have not matured. The authority may issue notes only to provide funds which would otherwise be provided by the issuance of the bonds as validated. The notes may be authorized, sold, executed, and delivered in the same manner as bonds. As with its bonds, the authority may sell such notes at public or private sale. Any resolution or resolutions authorizing notes of the authority or any issue thereof may contain any provisions which the authority is authorized to include in any such resolution or resolutions; and the authority may include in any notes any terms, covenants, or conditions which it is authorized to include in any bonds. Validation of such bonds shall be a condition precedent to the issuance of the notes, but it shall not be required that such notes be judicially validated. Bond anticipation notes shall not be issued in an amount exceeding the par value of the bonds in anticipation of which they are to be issued.

(f) The interest rate on or rates to be borne by any bonds, notes, or other obligations issued by the authority shall be fixed by the board of directors of the authority. Any limitations with respect to interest rates found in Article 3 of Chapter 82 of this title or in the usury laws of this state shall not apply to obligations issued under this chapter.

(g) All revenue bonds issued by an authority under this chapter shall be issued and validated under and in accordance with Article 3 of Chapter 82 of this title, except as provided in subsection (f) of this Code section and except as specifically set forth below in this subsection:

(1) Revenue bonds issued by an authority may be in such form, either coupon or fully registered, or both coupon and fully registered, and may be subject to such exchangeability and transferability provisions as the bond resolution authorizing the issuance of such bonds or any indenture or trust agreement may provide;

(2) Revenue bonds shall bear a certificate of validation. The signature of the clerk of the superior court of the judicial circuit in which the issuing authority is located may be made on the certificate of validation of such bonds by facsimile or by manual execution, stating the date on which such bonds were validated; and such entry shall be original evidence of the fact of judgment and shall be received as original evidence in any court in this state;

(3) In lieu of specifying the rate or rates of interest which revenue bonds to be issued by an authority are to bear, the notice to the district attorney or the Attorney General and the notice to the public of the time, place, and date of the validation hearing may state that the bonds, when issued, will bear interest at a rate not exceeding a minimum per annum rate of interest specified in such notices or, in the event the bonds are to bear different rates of interest for different maturity dates, that none of such rates will exceed the maximum rate specified in the notices; provided, however, that nothing contained in this paragraph shall be construed as prohibiting or restricting the right of the authority to sell such bonds at a discount, even if in so doing the effective interest cost resulting therefrom would exceed the maximum per annum interest rate specified in such notices;

(4) The term "cost of project" shall have the meaning prescribed in paragraph (3) of Code Section 36-63-4 whenever referred to in bond resolutions of an authority, bonds and bond anticipation notes issued by an authority, or notices and proceedings to validate such bonds.



§ 36-63-10. Obligations of authority not indebtedness of state or political subdivisions

No bonds or other obligations of and no indebtedness incurred by any authority shall constitute an indebtedness or obligation of the State of Georgia or of any county, municipal corporation, or political subdivision thereof, nor shall any act of any authority in any manner constitute or result in the creation of an indebtedness of this state or of any such county, municipal corporation, or political subdivision. All such bonds and obligations shall be payable solely from the revenues therein pledged to such payment, including pledged rentals, sales proceeds, insurance proceeds, and condemnation awards; and no holder or holders of any such bonds or obligations shall ever have the right to compel any exercise of the taxing power of this state or of any county, municipal corporation, or political subdivision thereof, nor to enforce the payment thereof against any property of the state or of any such county, municipal corporation, or political subdivision.



§ 36-63-11. Construction of chapter generally; applicability of certain other provisions of law to proceedings under chapter; effect of chapter with respect to other development authorities

(a) This chapter shall be liberally construed to effect the purposes hereof. Sale or issuance of bonds by any authority shall not be subject to regulation under Chapter 5 of Title 10, the "Georgia Uniform Securities Act of 2008," or any other law. Any sale or disposition of any useful form of energy produced from a solid waste project financed by revenue bonds issued on or before August 8, 1985, and which is substantially constructed as of January 1, 1987, which sale or disposition is made in the county wherein the project is located shall not be subject to the provisions of Part 3 of Article 1 of Chapter 3 of Title 46, "The Georgia Cogeneration Act of 1979." In the event that the immediately preceding sentence of this subsection shall for any reason be held invalid, the remaining provisions of this subsection and this Code section shall remain in full force and effect. No proceeding or publication not required in this chapter shall be necessary to the performance of any act authorized in this chapter, nor shall any such act be subject to referendum.

(b) A municipal corporation, a county, or any number of counties and municipal corporations shall have the right to activate an authority under this chapter, notwithstanding the existence of any other development authority within the county or municipal corporation created pursuant to any general law or amendment to the Constitution of this state. However, nothing in this chapter shall be construed as repealing, amending, superseding, or altering the organization of or abridging the powers of such authorities as are now in existence.






Chapter 64 - Recreation Systems

§ 36-64-1. "Governing body" defined

As used in this chapter, the term "governing body" means the mayor and city council, the commissioner and commissioners, or either or both as the case may be, or the governing body, by whatever name called, of any municipality or county coming under this chapter.



§ 36-64-2. Authority to dedicate, set apart, acquire, or lease lands or buildings for recreation; appropriation for equipment and maintenance

The governing body of any municipality or county may dedicate and set apart for use as parks, playgrounds, and recreation centers and for other recreation purposes any lands or buildings or both, owned or leased by such municipality or county and not dedicated or devoted to another or inconsistent public use. Such municipality or county, in such manner as may now or hereafter be authorized or provided by law for the acquisition of lands or buildings for public purposes by the municipality or county, may acquire or lease lands or buildings or both, within or beyond the corporate limits of the municipality, for parks, playgrounds, recreation centers, and other recreational purposes. When the governing body of the municipality so dedicates, sets apart, acquires, or leases lands or buildings for such purposes, it may, on its own initiative, provide for their conduct, equipment, and maintenance, according to this chapter, by making an appropriation from the general municipal or county funds.



§ 36-64-3. Establishment of system of supervised recreation; designation of board to provide and conduct recreational activities and facilities

The governing body of any county or municipality may establish a system of supervised recreation. It may, by resolution or ordinance, vest the power to provide, maintain, and conduct parks, playgrounds, recreation centers, and other recreational activities and facilities in the board of education, park board, or other existing body or in a recreation board, as the governing body may determine. Any board so designated shall have the power to maintain and equip parks, playgrounds, recreation centers, and the buildings thereon; to develop, maintain, and operate all types of recreation facilities; and to operate and conduct facilities on properties controlled by other authorities. It may, for the purpose of carrying out the provisions of this chapter, employ playleaders, playground or community center directors, supervisors, recreation superintendents, or such other officers or employees as it deems are needed. The recreation authority is authorized to develop a program of recreational activities and services designated to meet the various leisure time interests of all people.



§ 36-64-3.1. Use of dam sites and adjacent land for producing hydroelectric power

(a) As used in this Code section, the term "governing authority of any recreation system" shall mean the governing body of a municipality or county, a recreation board, or any other authority, board, or commission which is vested with the power to provide, establish, conduct, and maintain a supervised recreation system and facilities.

(b) The governing authority of any recreation system shall be empowered, for the purpose of producing hydroelectric power for ultimate sale to the public, to take all necessary or appropriate actions to permit the renovation, reconstruction, and operation of existing dam sites located on property which is owned by the governing authority, including land that has been dedicated for public recreational or park use, without regard to whether such public use has been previously abandoned.

(c) Without limiting the foregoing provisions of this Code section, the governing authority of any recreation system shall have the power, for the purposes specified in subsection (b) of this Code section, to grant or convey, and to grant an option to obtain, a leasehold interest, a fee simple title, or other property interest in any such dam site and in such immediately adjacent land as may be necessary to accommodate facilities for the generation of hydroelectric power, together with all easements, rights of way, and rights to flood adjacent lands as may be necessary or appropriate, to electric utilities or other entities organized for the purpose of generating or distributing electricity for public use.

(d) The governing authority of any recreation system also shall have the power, for the purposes specified in subsection (b) of this Code section, to enter into any contracts necessary or appropriate to determine the feasibility of renovating an existing dam for the generation of hydroelectric power; to enter into any contracts with electric utilities or other entities organized for the purpose of generating or distributing electricity for public use which are necessary or appropriate for the construction, use, operation, and maintenance of a hydroelectric facility at an existing dam site located on property owned by the governing authority; and to take all actions necessary or appropriate to obtain, and to transfer its rights under, any governmental license or other approval or exemption required or desired for a hydroelectric project.

(e) All conveyances and other contracts, including those extending over a period of years, which are entered into by the governing authority of any recreation system for the purposes specified in subsection (b) of this Code section shall be binding upon such governing authority and its successors.

(f) Any net revenue derived by the governing authority of a recreation system from such conveyances and other contracts shall be used only for recreational purposes.

(g) This Code section shall apply to and control the activities of a governing authority of any recreation system in connection with the renovation, reconstruction, and operation of any dam site located on property owned by the governing authority, notwithstanding any provision to the contrary contained in this chapter or in Code Section 36-30-3 or in any other laws; provided, however, that nothing in this Code section shall be construed as impairing the obligation of any contract provision, whether by way of reversionary clause or otherwise.



§ 36-64-4. Joint recreation systems

Any two or more counties, any two or more municipalities, any county and municipality, any county or municipality, or combination thereof may jointly provide, establish, maintain, and conduct a recreation system and jointly acquire property for and establish and maintain playgrounds, recreation centers, parks, and other recreational facilities and activities. Any school board may join with any municipality, county, or any other school board in conducting and maintaining a recreation system.



§ 36-64-5. Establishment of recreation board; powers and responsibilities; members; terms; officers; vacancies

If the governing body of any county or municipality determines that the power to provide, establish, conduct, and maintain a recreation system should be exercised by a park or recreation board, such governing body, by resolution or ordinance, shall establish a recreation board in such municipality or county which shall possess all the powers and be subject to all the responsibilities of local authorities under this chapter. The board, when established, shall consist of a minimum of five persons and a maximum of nine persons, serving without pay, to be appointed by the mayor or presiding officer of the county or municipality. The terms of office of the members of the board shall be for five years or until their successors are appointed and qualified, except that the appointing authority, in making initial appointments or in filling vacancies, is authorized and directed to vary the initial terms of members or the terms of persons appointed to fill vacancies in such a manner that thereafter the term of at least one member shall expire annually. Immediately after its appointment, the board shall meet and organize by electing one of its members president and such other officers as may be necessary. Vacancies in the board occurring otherwise than by expiration of term shall be filled by the mayor or presiding officer of the governing body only for the unexpired term, except as otherwise provided in this chapter.



§ 36-64-6. Acceptance of gifts for recreation purposes

A park or recreation board or other authority in which is vested the power to provide, establish, maintain, and conduct a recreation program may accept any grant or devise of real estate or any gift or bequest of money or other personal property or any donation, the principal or income of which is to be applied for either temporary or permanent use for playgrounds or recreation purposes. If the acceptance thereof for such purposes will subject the county or municipality to additional expense for improvements, maintenance, or renewal, the acceptance of any grant or devise of real estate shall be subject to the approval of the governing body of the county or municipality. Money received for such purposes, unless otherwise provided by the terms of the gift or bequest, shall be deposited with the treasurer of the county or municipality to the account of the recreation board or commission or other body having charge of such work or shall be deposited directly with the recreation board; it shall be withdrawn and paid out by such body in the same manner as money appropriated for recreation purposes.



§ 36-64-7. Issuance of bonds

The governing body of any municipality or county, pursuant to law, may provide that the bonds of the municipality or county may be issued, in the manner provided by law for the issuance of bonds for other purposes, for the purpose of acquiring lands or buildings for parks, playgrounds, recreation centers, and other recreational purposes and for the equipment thereof.



§ 36-64-8. Petition for recreation system; provision of system on governing authority's own motion; referendums on issue of special tax and millage increase

(a) Whenever a petition signed by at least 10 percent of the qualified and registered voters in any municipality or county is filed in the office of the clerk of the municipality or county, requesting the governing body of the municipality or county to provide, establish, maintain, and conduct a supervised recreation system and to levy an annual tax on the taxable property within the municipality or county for the conduct and maintenance thereof, it shall be the duty of the governing body to appropriate funds for and to provide for the establishment, maintenance, and conduct of a supervised recreation system or, if the question of a special tax is raised by the petition, to cause the question of the establishment, maintenance, and conduct of such supervised recreation system to be submitted to the voters to be voted upon at the next general or special election of the municipality or county; provided, however, that such question shall not be voted upon at the next general or special election unless such petition has been filed at least 30 days prior to the date of such election.

(b) In addition to the method provided in subsection (a) of this Code section, the governing authority of any municipality or county, upon its own motion, may appropriate funds for and provide for the establishment, maintenance, and conduct of a supervised recreation system or, if a special tax is necessary, upon its own motion may cause the question of the establishment, maintenance, and conduct of such supervised recreation system to be submitted to the voters to be voted upon at the next general or special election of the municipality or county, provided such motion has been made at least 30 days prior to the date of such election.

(c) Nothing in this chapter shall permit the levying of a tax in excess of any limitation contained in a municipal charter or, with reference to a county, in excess of the authority set out by the Constitution and laws of this state; provided, however, that any municipality is authorized to levy a tax in excess of any limitation contained in its municipal charter if a referendum is held and a majority of the qualified voters of the municipality voting in such election vote in favor of the millage increase.



§ 36-64-9. Establishment of system with tax money following favorable vote

Upon the adoption of the proposition at an election conducted pursuant to Code Section 36-64-8, the governing body of the municipality or county, by resolution or ordinance, shall provide for the establishment, maintenance, and conduct of the supervised recreation system as they may deem it advisable and practicable to provide and maintain out of the tax money thus voted. The governing body, by appropriate resolution or ordinance, may designate the board or commission to be vested with the powers, duties, and obligations necessary for the establishment, maintenance, and conduct of such recreation system, as provided in this chapter.



§ 36-64-10. Levy and collection of recreation tax

The governing body of any municipality or county or school district adopting the provisions of this chapter at an election shall thereafter annually levy and collect a tax sufficient to provide for an adequate recreation program for the area specified, of not less than the minimum nor more than the maximum amount set out in the petition for the election, which tax shall be designated as the "recreation tax" and shall be levied and collected in the same manner as the general tax of the municipality, county, or school district.



§ 36-64-11. Payment of costs and expenses of recreation system; control of recreation fund

The cost and expense of the establishment, maintenance, and conduct of a supervised recreation system of parks, playgrounds, recreation centers, and other recreational facilities and activities shall be paid out of taxes or other money received for this purpose. The recreation board or commission or other authority in which is vested the power to provide, establish, conduct, and maintain a supervised recreation system and facilities shall have exclusive control of all moneys collected or donated to the credit of the "recreation fund."



§ 36-64-12. Establishment, maintenance, and conduct of recreation system not mandatory

Notwithstanding any other provision of this chapter, it shall not be mandatory that a municipality or county establish, maintain, or conduct a recreation system.



§ 36-64-13. Applicability of chapter generally

This chapter shall apply to all counties and municipalities in this state.



§ 36-64-14. Applicability of chapter to recreation and playground commissions, boards, and systems created by special Acts of General Assembly

This chapter shall not apply to recreation or playground commissions, boards, or systems which are created by special Acts of the General Assembly.



§ 36-64-15. Removal of minimum or maximum recreation tax by municipality or county

(a) If a municipality or county has adopted the provisions of this chapter at an election, thereby establishing a minimum recreation tax, a maximum recreation tax, or a minimum and maximum recreation tax, then such minimum or maximum or both may be removed as provided in this Code section.

(b) In order to so remove the minimum or maximum or both, the governing body of the municipality or county shall adopt a resolution to that effect, subject to approval by a majority of the voters of the municipality or county at the next general or special election of the municipality or county which is held more than 45 days after the date of the adoption of the resolution by the governing body. Such resolution shall specify the ballot language to be used in presenting the question and the governing body shall provide a copy of the resolution to the appropriate election officials. If a majority of the voters voting on the question of removal vote in favor, the minimum or maximum or both shall be removed as presented to the voters.

(c) Where a minimum or maximum or both has or have been removed as authorized by this Code section, the amount of municipal or county funding for the recreation system of the municipality or county shall thereafter be determined by the governing body of the municipality or county in its discretion; and the municipal or county governing body shall assume budgetary control over the recreation fund and any moneys therein.






Chapter 65 - Immunity From Antitrust Liability

§ 36-65-1. Statement of policy

It is declared by the General Assembly of Georgia that in the exercise of powers specifically granted to them by law, local governing authorities of cities and counties are acting pursuant to state policy.



§ 36-65-2. Immunity of local governments from antitrust liability

This chapter is intended to articulate clearly and express affirmatively the policy of the State of Georgia that in the exercise of such powers, such local governing authorities shall be immune from antitrust liability to the same degree and extent as enjoyed by the State of Georgia.






Chapter 66 - Zoning Procedures

§ 36-66-1. Short title

This chapter shall be known and may be cited as "The Zoning Procedures Law."



§ 36-66-2. Legislative purpose; local government zoning powers

(a) While recognizing and confirming the authority of local governments to exercise zoning power within their respective territorial boundaries, it is the intention of this chapter to establish as state policy minimum procedures governing the exercise of that power. The purpose of these minimum procedures is to assure that due process is afforded to the general public when local governments regulate the uses of property through the exercise of the zoning power. Nothing in this chapter shall be construed to invalidate any zoning decision made by a local government prior to January 1, 1986, or to require a local government to exercise its zoning power.

(b) Consistent with the minimum procedures required by this chapter, local governments may:

(1) Provide by ordinance or resolution for such administrative officers, bodies, or agencies as may be expedient for the efficient exercise of their zoning powers; and

(2) Provide by ordinance or resolution for procedures and requirements in addition to or supplemental to those required by this chapter.



§ 36-66-3. Definitions

As used in this chapter, the term:

(1) "Local government" means any county or municipality which exercises zoning power within its territorial boundaries.

(2) "Territorial boundaries" means, in the case of counties, the unincorporated areas thereof and any area defined in paragraph (5.1) of Code Section 36-70-2, and, in the case of municipalities, the area lying within the corporate limits thereof except any area defined in paragraph (5.1) of Code Section 36-70-2.

(3) "Zoning" means the power of local governments to provide within their respective territorial boundaries for the zoning or districting of property for various uses and the prohibition of other or different uses within such zones or districts and for the regulation of development and the improvement of real estate within such zones or districts in accordance with the uses of property for which such zones or districts were established.

(4) "Zoning decision" means final legislative action by a local government which results in:

(A) The adoption of a zoning ordinance;

(B) The adoption of an amendment to a zoning ordinance which changes the text of the zoning ordinance;

(C) The adoption of an amendment to a zoning ordinance which rezones property from one zoning classification to another;

(D) The adoption of an amendment to a zoning ordinance by a municipal local government which zones property to be annexed into the municipality; or

(E) The grant of a permit relating to a special use of property.

(5) "Zoning ordinance" means an ordinance or resolution of a local government establishing procedures and zones or districts within its respective territorial boundaries which regulate the uses and development standards of property within such zones or districts. The term also includes the zoning map adopted in conjunction with a zoning ordinance which shows the zones and districts and zoning classifications of property therein.



§ 36-66-4. Hearings on proposed zoning decisions; notice of hearing; nongovernmental initiated actions; reconsideration of defeated actions; procedure on zoning for property annexed into municipality

(a) A local government taking action resulting in a zoning decision shall provide for a hearing on the proposed action. At least 15 but not more than 45 days prior to the date of the hearing, the local government shall cause to be published within a newspaper of general circulation within the territorial boundaries of the local government a notice of the hearing. The notice shall state the time, place, and purpose of the hearing.

(b) If a zoning decision of a local government is for the rezoning of property and the rezoning is initiated by a party other than the local government, then:

(1) The notice, in addition to the requirements of subsection (a) of this Code section, shall include the location of the property, the present zoning classification of the property, and the proposed zoning classification of the property; and

(2) A sign containing information required by local ordinance or resolution shall be placed in a conspicuous location on the property not less than 15 days prior to the date of the hearing.

(c) If the zoning decision of a local government is for the rezoning of property and the amendment to the zoning ordinance to accomplish the rezoning is defeated by the local government, then the same property may not again be considered for rezoning until the expiration of at least six months immediately following the defeat of the rezoning by the local government.

(d) If the zoning is for property to be annexed into a municipality, then:

(1) Such municipal local government shall complete the procedures required by this chapter for such zoning, except for the final vote of the municipal governing authority, prior to adoption of the annexation ordinance or resolution or the effective date of any local Act but no sooner than the date the notice of the proposed annexation is provided to the governing authority of the county as required under Code Section 36-36-6;

(2) The hearing required by subsection (a) of this Code section shall be conducted prior to the annexation of the subject property into the municipality;

(3) In addition to the other notice requirements of this Code section, the municipality shall cause to be published within a newspaper of general circulation within the territorial boundaries of the county wherein the property to be annexed is located a notice of the hearing as required under the provisions of subsection (a) or (b), as applicable, of this Code section and shall place a sign on the property when required by subsection (b) of this Code section; and

(4) The zoning classification approved by the municipality following the hearing required by this Code section shall become effective on the later of:

(A) The date the zoning is approved by the municipality;

(B) The date that the annexation becomes effective pursuant to Code Section 36-36-2; or

(C) Where a county has interposed an objection pursuant to Code Section 36-36-11, the date provided for in paragraph (8) of subsection (c) of said Code section.

(e) A qualified municipality into which property has been annexed may provide, by the adoption of a zoning ordinance, that all annexed property shall be zoned by the municipality, without further action, for the same use for which that property was zoned immediately prior to such annexation. A qualified county which includes property which has been deannexed by a municipality may provide, by the adoption of a zoning ordinance, that all deannexed property shall be zoned by the county, without further action, for the same use for which that property was zoned immediately prior to such deannexation. A municipality shall be a qualified municipality only if the municipality and the county in which is located the property annexed into such municipality have a common zoning ordinance with respect to zoning classifications. A county shall be a qualified county only if that county and the municipality in which was located the property deannexed have a common zoning ordinance with respect to zoning classifications. A zoning ordinance authorized by this subsection shall be adopted in compliance with the other provisions of this chapter. The operation of such ordinance to zone property which is annexed or deannexed shall not require any further action by the adopting municipality, adopting county, or owner of the property annexed or deannexed. Property which is zoned pursuant to this subsection may have such zoning classification changed upon compliance with the other provisions of this chapter.

(f) When a proposed zoning decision relates to or will allow the location or relocation of a halfway house, drug rehabilitation center, or other facility for treatment of drug dependency, a public hearing shall be held on the proposed action. Such public hearing shall be held at least six months and not more than nine months prior to the date of final action on the zoning decision. The hearing required by this subsection shall be in addition to any hearing required under subsection (a) of this Code section. The local government shall give notice of such hearing by:

(1) Posting notice on the affected premises in the manner prescribed by subsection (b) of this Code section; and

(2) Publishing in a newspaper of general circulation within the territorial boundaries of the local government a notice of the hearing at least 15 days and not more than 45 days prior to the date of the hearing.

Both the posted notice and the published notice shall include a prominent statement that the proposed zoning decision relates to or will allow the location or relocation of a halfway house, drug rehabilitation center, or other facility for treatment of drug dependency. The published notice shall be at least six column inches in size and shall not be located in the classified advertising section of the newspaper.



§ 36-66-5. Adoption of hearing policies and procedures and standards for exercise of zoning power

(a) Local governments shall adopt policies and procedures which govern calling and conducting hearings required by Code Section 36-66-4, and printed copies of such policies and procedures shall be available for distribution to the general public. Such policies and procedures shall specify a minimum time period at hearings on proposed zoning decisions for presentation of data, evidence, and opinion by proponents of each zoning decision and an equal minimum time period for presentation by opponents of each proposed zoning decision, such minimum time period to be no less than ten minutes per side.

(b) In addition to policies and procedures required by subsection (a) of this Code section, each local government shall adopt standards governing the exercise of the zoning power, and such standards may include any factors which the local government finds relevant in balancing the interest in promoting the public health, safety, morality, or general welfare against the right to the unrestricted use of property. Such standards shall be printed and copies thereof shall be available for distribution to the general public.

(c) The policies and procedures required by subsection (a) of this Code section and the adoption of standards required by subsection (b) of this Code section may be included in and adopted as part of the zoning ordinance. Prior to the adoption of any zoning ordinance enacted on or after January 1, 1986, a local government shall conduct a public hearing on a proposed action which may be advertised and held concurrent with the hearing required by subsection (a) of Code Section 36-66-4 for the adoption of a zoning ordinance. The provisions of subsection (a) of Code Section 36-66-4 relating to notices of public hearings for the purposes of that subsection shall also apply to public hearings required by this subsection.



§ 36-66-6. Investigations and recommendations of planning department regarding land near military installation

(a) In any local government which has established a planning department or other similar agency charged with the duty of reviewing zoning proposals, such planning department or other agency shall with respect to each proposed zoning decision involving land that is adjacent to or within 3,000 feet of any military base or military installation or within the 3,000 foot Clear Zone and Accident Prevention Zones Numbers I and II as prescribed in the definition of an Air Installation Compatible Use Zone of a military airport investigate and make a recommendation with respect to each of the matters enumerated in subsection (b) of this Code section, in addition to any other duties with which the planning department or agency is charged by the local government. The planning department or other agency shall request from the commander of such military base, military installation, or military airport a written recommendation and supporting facts relating to the use of the land being considered in the proposed zoning decision at least 30 days prior to the hearing required by subsection (a) of Code Section 36-66-4. If the base commander does not submit a response to such request by the date of the public hearing, there shall be a presumption that the proposed zoning decision will not have any adverse effect relative to the matters specified in subsection (b) of this Code section. Any such information provided shall become a part of the public record.

(b) The matters with which the planning department or agency shall be required to make such investigation and recommendation shall be:

(1) Whether the zoning proposal will permit a use that is suitable in view of the use of adjacent or nearby property within 3,000 feet of a military base, military installation, or military airport;

(2) Whether the zoning proposal will adversely affect the existing use or usability of nearby property within 3,000 feet of a military base, military installation, or military airport;

(3) Whether the property to be affected by the zoning proposal has a reasonable economic use as currently zoned;

(4) Whether the zoning proposal will result in a use which will or could cause a safety concern with respect to excessive or burdensome use of existing streets, transportation facilities, utilities, or schools due to the use of nearby property as a military base, military installation, or military airport;

(5) If the local government has an adopted land use plan, whether the zoning proposal is in conformity with the policy and intent of the land use plan; and

(6) Whether there are other existing or changing conditions affecting the use of the nearby property as a military base, military installation, or military airport which give supporting grounds for either approval or disapproval of the zoning proposal.






Chapter 66A - Transfer of Development Rights

§ 36-66A-1. Definitions

As used in this chapter, the term:

(1) "Development rights" means the development that would be allowed on the sending property under any comprehensive or specific plan or local zoning ordinance of a municipality or county in effect on the date the municipality or county adopts an ordinance pursuant to this chapter. Development rights may be calculated and allocated in accordance with factors including dwelling units, area, floor area, floor area ratio, height limitations, traffic generation, or any other criteria that will quantify a value for the development rights in a manner that will carry out the objectives of this Code section.

(2) "Person" means any natural person, corporation, partnership, trust, foundation, nonprofit agency, or other legal entity.

(3) "Receiving area" means an area identified by an ordinance as an area authorized to receive development rights transferred from a sending area.

(4) "Receiving property" means a lot or parcel within which development rights are increased pursuant to a transfer of development rights. Receiving property shall be appropriate and suitable for development and shall be sufficient to accommodate the transferable development rights of the sending property without substantial adverse environmental, economic, or social impact to the receiving property or to neighboring property.

(5) "Sending area" means an area identified by an ordinance as an area from which development rights are authorized to be transferred to a receiving area.

(6) "Sending property" means a lot or parcel with special characteristics, including farm land; woodland; desert land; mountain land; a flood plain; natural habitats; wetlands; ground-water recharge area; marsh hammocks; recreation areas or parkland, including golf course areas; or land that has unique esthetic, architectural, or historic value that a municipality or county desires to protect from future development.

(7) "Transfer of development rights" means the process by which development rights from a sending property are affixed to one or more receiving properties.

(8) "Transfer ratio" means the ratio of the number of development rights that may be allocated to and transferred from a lot or parcel in a sending area to the number of development credits that may be allocated to and used upon a lot or parcel in a receiving area.



§ 36-66A-2. Procedures, methods, and standards for transfer of development rights

(a) Pursuant to the provisions of this Code section, the governing body of any municipality or county by ordinance may, in order to conserve and promote the public health, safety, and general welfare, establish procedures, methods, and standards for the transfer of development rights within its jurisdiction.

(b) Any proposed transfer of development rights shall be subject to the approval and consent of the property owners of both the sending and receiving property.

(c) Prior to any transfer of development rights, a municipality or county shall adopt an ordinance providing for:

(1) The issuance and recordation of the instruments necessary to sever development rights from the sending property and to affix development rights to the receiving property. These instruments shall be executed by the affected property owners and lienholders and recorded in the county superior court clerk's office and in a separate registry maintained by the municipal or county governing authority;

(2) The preservation of the character of the sending property and assurance that the prohibitions against the use and development of the sending property shall bind the landowner and every successor in interest to the landowner;

(3) The severance of transferable development rights from the sending property and the delayed transfer of development rights to a receiving property, which may include the transfer of development rights in accordance with any transfer ratio established by the local government for sending areas, receiving areas, or both;

(4) The purchase, sale, exchange, or other conveyance of transferable development rights prior to the rights being affixed to a receiving property;

(5) A system for monitoring the severance, ownership, assignment, and transfer of transferable development rights;

(6) The right of a municipality or county to purchase development rights and to hold them for conservation purposes or resale;

(7) The right of a person to purchase development rights and to hold them for conservation purposes or resale;

(8) Development rights made transferable pursuant to this Code section shall be interests in real property and shall be considered as such for purposes of conveyancing and taxation. Once a deed of transferable development rights created pursuant to this Code section has been sold, conveyed, or otherwise transferred by the owner of the parcel from which the development rights were derived, the transfer of development rights shall vest in the grantee and become freely alienable. For the purposes of ad valorem real property taxation, the value of a transferable development right shall be deemed appurtenant to the sending property until the transferable development right is registered as a distinct interest in real property with the appropriate tax assessor or the transferable development right is used at a receiving property and becomes appurtenant thereto;

(9) A map or other description of areas designated as sending and receiving areas for the transfer of development rights between properties; and

(10) Such other provisions as the municipality or county deems necessary to aid in the implementation of the provisions of this chapter.

(d)(1) Prior to the enactment of an ordinance as provided in subsection (c) of this Code section, the local governing authority shall provide for a hearing on the proposed ordinance. At least 15 but not more than 45 days prior to the date of the hearing, the local governing authority shall cause to be published in a newspaper of general circulation within the territorial boundaries of the political subdivision a notice of the hearing. The notice shall state the time, place, and purpose of the hearing.

(2) Prior to any changes in an area designated in an ordinance as a sending or receiving area, the local governing authority shall provide for notice and a hearing as provided in paragraph (1) of this subsection.

(e) Proposed transfers of development rights shall become effective upon the recording of the conveyance with the appropriate deed-recording authorities and the filing of a certified copy of such recording with the local governing authority of each political subdivision in which a sending or receiving area is located in whole or in part.

(f) Municipalities and counties which are jointly affected by development are authorized to enter into intergovernmental agreements for the purpose of enacting interdependent ordinances providing for the transfer of development rights between or among such jurisdictions, provided that such agreements otherwise comply with applicable laws. Any ordinances enacted pursuant to this subsection may provide for additional notice and hearing and signage requirements applicable to properties within the sending and receiving areas in each participating political subdivision.






Chapter 66B - Mobile Broadband Infrastructure Leads to Development

§ 36-66B-1. Short title

This chapter shall be known and may be cited as the "Mobile Broadband Infrastructure Leads to Development (BILD) Act."



§ 36-66B-2. Legislative findings and intent

(a) The General Assembly finds that the enactment of this chapter is necessary to:

(1) Ensure the safe and efficient integration of facilities necessary for the provision of broadband and other advanced wireless communication services throughout this state;

(2) Ensure the ready availability of reliable wireless communication services to the public to support personal communications, economic development, and the general welfare;

(3) Encourage where feasible the modification or collocation of wireless facilities on existing wireless support structures over the construction of new wireless support structures in the deployment or expansion of commercial wireless networks; and

(4) Allow the deployment of critical wireless infrastructure to ensure that first responders can provide for the health and safety of all residents of Georgia.

(b) While recognizing and confirming the purview of local governments to exercise zoning, land use, and permitting authority within their territorial boundaries with regard to the location, construction, and modification of wireless communication facilities, it is the intent of this chapter to establish procedural standards for the exercise of such authority so as to streamline and facilitate the construction, collocation, or modification of such facilities, including the placement of new or additional wireless facilities on existing wireless support structures. It is not the intent of this chapter to limit or preempt the scope of a local government's review of zoning, land use, or permitting applications for the siting of wireless facilities or wireless support structures or to require a local government to exercise its zoning power.



§ 36-66B-3. Definitions

As used in this chapter, the term:

(1) "Accessory equipment" means any equipment serving or being used in conjunction with a wireless facility or wireless support structure and includes, but is not limited to, utility or transmission equipment, power supplies, generators, batteries, cables, equipment buildings, cabinets, and storage sheds, shelters, or similar structures.

(2) "Antenna" means communications equipment that transmits, receives, or transmits and receives electromagnetic radio signals used in the provision of all types of wireless communication services.

(3) "Application" means a formal request submitted to the local governing authority to construct, collocate, or modify a wireless support structure or a wireless facility.

(4) "Collocate" or "collocation" means the placement or installation of new wireless facilities on previously approved and constructed wireless support structures, including monopoles and towers, both self-supporting and guyed, in a manner that negates the need to construct a new freestanding wireless support structure. Such term includes the placement of accessory equipment within an existing equipment compound.

(5) "Complete application" means an application containing all documents, information, and fees specifically enumerated in or required by the local governing authority's regulations, ordinances, and forms pertaining to the location, construction, collocation, modification, or operation of wireless facilities.

(6) "Equipment compound" means an area surrounding or adjacent to the base of a wireless support structure within which accessory equipment is located.

(7) "Local governing authority" means a municipality or county that has adopted land use or zoning regulations for all or the majority of land uses within its jurisdiction or has adopted separate regulations pertaining to the location, construction, collocation, modification, or operation of wireless facilities.

(8) "Modification" or "modify" means the improvement, upgrade, expansion, or replacement of existing wireless facilities on an existing wireless support structure or within an existing equipment compound, provided such improvement, upgrade, expansion, or replacement does not increase the height of the wireless support structure or increase the dimensions of the equipment compound.

(9) "Registry" means any official list, record, or register maintained by a local governing authority of wireless facilities, equipment compounds, or wireless support structures.

(10) "Utility" means any person, corporation, municipality, county, or other entity, or department thereof or entity related or subordinate thereto, providing retail or wholesale electric, data, cable, or telecommunications services.

(11) "Wireless facility" means the set of equipment and network components, exclusive of the underlying wireless support structure, including antennas, transmitters, receivers, base stations, power supplies, cabling, and accessory equipment, used to provide wireless data and wireless telecommunication services.

(12) "Wireless support structure" means a freestanding structure, such as a monopole, tower, either guyed or self-supporting, or suitable existing or alternative structure designed to support or capable of supporting wireless facilities. Such term shall not include any telephone or electrical utility pole or any tower used for the distribution or transmission of electrical service.



§ 36-66B-4. Streamlined processing

(a) Applications for collocation or modification of a wireless facility entitled to streamlined processing under this Code section shall be reviewed for conformance with applicable site plan and building permit requirements, including zoning and land use conformity, but shall not otherwise be subject to the issuance of additional zoning, land use, or special use permit approvals beyond the initial zoning, land use, or special permit approvals issued for such wireless support structure or wireless facility. The intent of this Code section is to allow previously approved wireless support structures and wireless facilities to be modified or collocations thereto to be accepted without additional zoning or land use review beyond that which is typically required by the local governing authority for the issuance of building or electrical permits.

(b) The streamlined process set forth in subsection (a) of this Code section shall apply to applications for proposed modifications and to applications for proposed collocations that meet the following requirements:

(1) The proposed modification or collocation shall not increase the overall height or width of the wireless support structure to which the wireless facilities are to be attached;

(2) The proposed modification or collocation shall not increase the dimensions of the equipment compound initially approved by the local governing authority;

(3) The proposed modification or collocation shall comply with applicable conditions of approval, if any, applied to the initial wireless facilities and wireless support structure, as well as any subsequently adopted amendments to such conditions of approval; and

(4) The proposed modification or collocation shall not exceed the applicable weight limits for the wireless support structure, as demonstrated by a letter from a structural engineer licensed to practice in this state.

(c) A local governing authority's review of an application to modify or collocate wireless facilities on an existing wireless support structure shall not include an evaluation of the technical, business, or service characteristics of such proposed wireless facilities. A local governing authority shall not require an applicant to submit radio frequency analyses or any other documentation intended to demonstrate the proposed service characteristics of the proposed wireless facilities, to illustrate the need for such wireless facilities, or to justify the business decision to collocate such wireless facilities; provided, however, that the local governing authority may require the applicant to provide a letter from a radio frequency engineer certifying the applicant's proposed wireless facilities will not interfere with public safety emergency communications.

(d) Within 90 calendar days of the date an application for modification or collocation of wireless facilities is filed with the local governing authority, unless another date is specified in a written agreement between the local governing authority and the applicant, the local governing authority shall:

(1) Make its final decision to approve or disapprove the application; and

(2) Advise the applicant in writing of its final decision.

(e) Within 30 calendar days of the date an application for modification or collocation is filed with the local governing authority, the local governing authority shall determine if it is a complete application and, if it determines the application is not a complete application, notify the applicant in writing of any information required to complete such application. To the extent additional information is required to complete the application, the time required by the applicant to provide such information shall not be counted toward the 90 calendar day review period set forth in subsection (d) of this Code section. Information requested to complete the application may only include the documents, information, and fees specifically enumerated in the local governing authority's regulations, ordinances, and forms pertaining to the location, construction, collocation, modification, or operation of wireless facilities.



§ 36-66B-5. Time limitations for review of application for new wireless facilities or support structure

(a) Within 150 calendar days of the date an application for a new wireless support structure is filed with the local governing authority, unless another date is specified in a written agreement between the local governing authority and the applicant, the local governing authority shall:

(1) Make its final decision to approve or disapprove the application; and

(2) Advise the applicant in writing of its final decision.

(b) Within 30 calendar days of the date an application for a new wireless support structure is filed with the local governing authority, the local governing authority shall determine if it is a complete application and, if it determines the application is not a complete application, notify the applicant in writing of any information required to complete such application. To the extent additional information is required to complete the application, the time required by the applicant to provide such information shall not be counted toward the calendar day review period set forth in subsection (a) of this Code section. Information requested to complete the application may only include the documents, information, and fees specifically enumerated in the local governing authority's existing regulations, ordinances, and forms pertaining to the location, construction, collocation, modification, or operation of wireless facilities.



§ 36-66B-6. Limitations on local regulations

In the regulation of the placement or construction of any new wireless facility or wireless support structure, a local governing authority shall not:

(1) Condition the approval of any application for a new wireless support structure on a requirement that a modification or collocation to such structure be subject to a review that is inconsistent with the requirements of Code Section 36-66B-4;

(2) Require the removal of existing wireless support structures or wireless facilities as a condition to approval of an application for a new wireless facility or wireless support structure unless such existing wireless support structure or wireless facility is abandoned and owned by the applicant; or

(3) Require the applicant to place an antenna or other wireless communications equipment on publicly owned land or on a publicly or privately owned water tank, building, or electric transmission tower as an alternative to the location proposed by the applicant.



§ 36-66B-7. Limitations on local fees charged

A local governing authority shall not:

(1) Charge an applicant a zoning, permitting, or other fee for review or inspection of a new or existing wireless facility or wireless support structure in an amount greater than the amount authorized by subsection (a) of Code Section 48-13-9;

(2) Charge an applicant a zoning, permitting, or other fee for review or inspection of a collocation or modification in excess of $500.00;

(3) Seek reimbursement from the applicant for any application fees, consultation fees, registry fees, or audit fees with respect to a wireless facility or wireless support structure that are based on a contingency fee arrangement; or

(4) Charge a wireless service provider or wireless infrastructure provider any rental, license, or other fees in excess of the fair market value for rental or use of similarly situated property to renew or extend the term of a lease or other agreement for a wireless facility or wireless support structure on such local governing authority's property.






Chapter 67 - Zoning Proposal Review Procedures



Chapter 67A - Conflict of Interest in Zoning Actions

§ 36-67A-1. Definitions

As used in this chapter, the term:

(1) "Applicant" means any person who applies for a rezoning action and any attorney or other person representing or acting on behalf of a person who applies for a rezoning action.

(2) "Business entity" means any corporation, partnership, limited partnership, firm, enterprise, franchise, association, or trust.

(2.1) "Campaign contribution" means a "contribution" as defined in paragraph (7) of Code Section 21-5-3.

(3) "Financial interest" means all direct ownership interests of the total assets or capital stock of a business entity where such ownership interest is 10 percent or more.

(4) "Local government" means any county or municipality of this state.

(5) "Local government official" means any member of the governing authority of a local government or any member of a planning or zoning commission.

(6) "Member of the family" means the spouse, mother, father, brother, sister, son, or daughter of a local government official.

(6.1) "Opponent" means any person who opposes a rezoning action or any attorney or other person representing or acting on behalf of a person who opposes a rezoning action.

(6.2) "Oppose" means to appear before, discuss with, or contact, either orally or in writing, any local government or local government official and argue against a rezoning action.

(6.3) "Person" means an individual, partnership, committee, association, corporation, labor organization, or any other organization or group of persons.

(7) "Property interest" means the direct ownership of real property and includes any percentage of ownership less than total ownership.

(8) "Real property" means any tract or parcel of land and, if developed, any buildings or structures located on the land.

(9) "Rezoning action" means action by local government adopting an amendment to a zoning ordinance which has the effect of rezoning real property from one zoning classification to another.



§ 36-67A-2. Disclosure of financial interests

A local government official who knew or reasonably should have known he or she:

(1) Has a property interest in any real property affected by a rezoning action which that official's local government will have the duty to consider;

(2) Has a financial interest in any business entity which has a property interest in any real property affected by a rezoning action which that official's local government will have the duty to consider; or

(3) Has a member of the family having any interest described in paragraph (1) or (2) of this Code section

shall immediately disclose the nature and extent of such interest, in writing, to the governing authority of the local government in which the local government official is a member. The local government official who has an interest as defined in paragraph (1) or (2) of this Code section shall disqualify himself from voting on the rezoning action. The disqualified local government official shall not take any other action on behalf of himself or any other person to influence action on the application for rezoning. The disclosures provided for in this Code section shall be a public record and available for public inspection at any time during normal working hours.



§ 36-67A-3. Disclosure of campaign contributions

(a) When any applicant for rezoning action has made, within two years immediately preceding the filing of that applicant's application for the rezoning action, campaign contributions aggregating $250.00 or more to a local government official who will consider the application, it shall be the duty of the applicant to file a disclosure report with the governing authority of the respective local government showing:

(1) The name and official position of the local government official to whom the campaign contribution was made; and

(2) The dollar amount and description of each campaign contribution made by the applicant to the local government official during the two years immediately preceding the filing of the application for the rezoning action and the date of each such contribution.

(b) The disclosures required by subsection (a) of this Code section shall be filed within ten days after the application for the rezoning action is first filed.

(c) When any opponent of a rezoning action has made, within two years immediately preceding the filing of the rezoning action being opposed, campaign contributions aggregating $250.00 or more to a local government official of the local government which will consider the application, it shall be the duty of the opponent to file a disclosure with the governing authority of the respective local government showing:

(1) The name and official position of the local government official to whom the campaign contribution was made; and

(2) The dollar amount and description of each campaign contribution made by the opponent to the local government official during the two years immediately preceding the filing of the application for the rezoning action and the date of each such contribution.

(d) The disclosure required by subsection (c) of this Code section shall be filed at least five calendar days prior to the first hearing by the local government or any of its agencies on the rezoning application.



§ 36-67A-4. Penalties

Any person knowingly failing to comply with the requirements of this chapter or violating the provisions of this chapter shall be guilty of a misdemeanor.



§ 36-67A-5. Appointment of disinterested special master if governing authority unable to attain a quorum

(a) Where one or more disqualifications required by this chapter result in the inability of the governing authority of the county or municipality to attain a quorum for the purpose of making a final decision when considering a rezoning action, the governing authority immediately shall petition the superior court wherein the property which is the subject of the rezoning is located for appointment of a disinterested special master for the purpose of hearing evidence regarding the proposed rezoning action and making a recommendation to the petitioning governing authority. The court, in its order appointing the special master, shall give such directions for notice and the service thereof as well as for the time in which a hearing must be held and recommendations issued as are just and appropriate under the circumstances and as are consistent with this chapter.

(b) The disinterested special master provided for in this Code section shall be appointed by the judge or judges of the superior courts of each judicial circuit and shall discharge the duties provided for in this Code section. The special master so appointed must be a competent attorney at law, be of good standing in his profession, and have at least three years' experience in the practice of law. He shall hold office at the pleasure of the judge and shall be removable at any time with or without cause. The court, in its order appointing the special master, shall designate the person or entity responsible for compensating the special master at a rate not less than $50.00 per day nor more than $250.00 per day for the time actually devoted to the hearing and consideration of the matter.

(c) The special master shall consider any factors relevant in balancing the interest in promoting the public health, safety, morality, or general welfare against the right to the unrestricted use of property.

(d) The hearing provided for in this Code section and all records pertinent thereto shall be open and available to the public.

(e) Nothing contained in this Code section shall be construed as a delegation of the final decision-making powers of the governing authority to the special master and the recommendation of the special master is not a final decision as to the rezoning action. Where a special master has been appointed and has made a recommendation, the disqualification requirement of Code Section 36-67A-2 shall be waived.



§ 36-67A-6. Voting on zoning decision if ordinance being adopted for first time or ordinance being revised pursuant to comprehensive plan

Nothing in this chapter shall be construed to prohibit a local government official from voting on a zoning decision when the local government is adopting a zoning ordinance for the first time or when a local government is voting upon a revision of the zoning ordinance initiated by the local government pursuant to a comprehensive plan as defined in Chapter 70 of this title.






Chapter 68 - Merger of Municipal Government With County

§ 36-68-1. Constitutional authority; purpose

This chapter is enacted pursuant to the authority of Article IX, Section III, Paragraph II, subparagraph (b) of the Constitution. It is the purpose of this chapter to grant authority to the General Assembly to provide by local law for a form of governmental reorganization whereby the charter of a municipality is repealed in order for the county in which the municipality is located to succeed to the corporate powers, functions, rights, assets, and liabilities of the municipality. This chapter shall be liberally construed to carry out effectively such purpose.



§ 36-68-2. Optional features of enabling local law

(a) Subject to the requirements of Code Section 36-68-3, when the charter of a municipality is repealed by local law as a part of achieving a governmental reorganization described in Code Section 36-68-1, the General Assembly may also provide by local law for any of the following matters:

(1) The form of government of the county which is the successor to the corporate powers, functions, rights, properties, and obligations of the municipality;

(2) The county to constitute a municipality as well as a county for the purposes of the application of the general laws and Constitution of this state;

(3) The exercise by the county of the powers vested in the former municipality and in municipalities generally as well as the powers vested in the county and counties generally;

(4) The county to receive any grants or other types of funds or revenues which the former municipality was entitled to receive as well as grants or other types of funds or revenues which the county is entitled to receive;

(5) The status of the county relative to any municipalities, other than the municipality having its charter repealed, located wholly or partially within such county;

(6) The transfer of all assets and properties of the municipality to the county;

(7) The assumption by the county of all contractual and other obligations of the municipality;

(8) The transfer of employees of the municipality to the county and for the preservation of any rights of such employees and their beneficiaries existing under any retirement or pension system of the municipality; and

(9) Any other matters reasonably necessary or convenient to achieve and implement effectively a governmental reorganization described by Code Section 36-68-1.

(b) A local law enacted pursuant to the authority of subsection (a) of this Code section may provide for such procedures, requirements, and limitations as may be reasonably necessary to control the subjects included within such local law, and the provisions of said subsection (a) shall not be construed to limit the manner in which the General Assembly may by local law control the subjects described by said subsection (a).



§ 36-68-3. Mandatory features of enabling local law

(a) Local laws enacted pursuant to the authority of this chapter shall be subject to the following requirements:

(1) A local law enacted pursuant to the authority of Code Section 36-68-2 shall provide for the creation of a special tax district consisting of the territory lying within the corporate boundaries of the municipality for the purpose of the successor county government levying a tax therein sufficient to retire the bonded indebtedness of the municipality which was outstanding on the effective date of the repeal of the charter of the municipality;

(2) The effectiveness of local laws described in paragraphs (3) and (4) of this subsection shall be contingent upon their approval by the governing authorities of the affected municipality and county prior to the referendums provided for in paragraphs (3) and (4) of this subsection;

(3) The effectiveness of a local law repealing the charter of a municipality shall be contingent upon its approval by a majority of the voters voting within the municipality and upon the parallel local law described by paragraph (4) of this subsection becoming effective; and

(4) The effectiveness of a local law enacted pursuant to the authority of Code Section 36-68-2 shall be contingent upon its approval by a majority of the voters voting throughout the territorial boundaries of the applicable county and upon the parallel local law described by paragraph (3) of this subsection becoming effective.

(b) The requirement for a referendum to repeal a municipal charter under paragraph (3) of subsection (a) of this Code section shall apply to the repeal of a municipal charter only when such repeal is a part of a governmental reorganization described by Code Section 36-68-1.



§ 36-68-4. Conditions under which county containing no municipality deemed to constitute a consolidated government; election; consolidated government to constitute a municipal corporation as well as a county for certain purposes

(a) If as of July 1, 2007, or at any time thereafter there exists in this state a county in which no part of any municipal corporation is located, then the governing authority of that county may elect that the county shall thenceforth be deemed to be and constituted as a consolidated government for purposes of the laws of this state. In order to be effective under this Code section, the election by the county governing authority must comply with all of the following conditions:

(1) The election shall be carried out by the adoption of an appropriate resolution by the county governing authority which must be adopted by unanimous vote of the members of the governing authority voting thereon and ratified by a majority of the electors of the county voting in a referendum;

(2) The election must be made by the county governing authority within one calendar year after July 1, 2007, or such later date as this Code section becomes applicable to the county;

(3) The county must at the time of election be providing at least three of the services specified in subsection (b) of Code Section 36-30-7.1; and

(4) Within 30 days after the adoption of the resolution and ratification by the electors of the county a certification of election must be filed by the county with the Department of Community Affairs in such form and manner as may be specified by the department.

(b) A county which is constituted as a consolidated government under this Code section shall constitute a municipal corporation as well as a county for the purpose of the application of the general laws and Constitution of this state. Such a county may exercise the powers vested in municipalities generally as well as the powers vested in the county by general or local law. When similar but not identical laws apply to counties and municipalities and a determination must be made as to which law applies, the county which is constituted as a consolidated government may elect which law to proceed under.

(c) When a county has become subject to this Code section, no municipal corporation may thereafter be created in or extend into the county.






Chapter 69 - Mutual Aid

§ 36-69-1. Short title

This chapter shall be known and may be cited as the "Georgia Mutual Aid Act."



§ 36-69-2. "Local emergency" defined

As used in this chapter, the term "local emergency" means the existence of conditions of extreme peril to the safety of persons and property within the territorial limits of a political subdivision of the state or on a campus of an institution within the University System of Georgia caused by natural disasters, riots, civil disturbances, or other situations presenting major law enforcement and other public safety problems, which conditions are or are likely to be beyond the control of the services, personnel, equipment, and facilities of that political subdivision of the state and which require the combined forces of other political subdivisions of the state to combat.



§ 36-69-3. Extraterritorial cooperation and assistance to local law enforcement agencies or fire departments; commander of operations

(a) (1) Upon the request of a local law enforcement agency for assistance in a local emergency, in the prevention or detection of violations of any law, in the apprehension or arrest of any person who violates a criminal law of this state, or in any criminal case, the chief of police or public safety director of any municipality or chief of police or public safety director of any county police force may, with the approval of the governing authority of any such officer's political subdivision, and the sheriff of any county may cooperate with and render assistance extraterritorially to such local law enforcement agency requesting the same.

(2) (A) Upon the request of a local law enforcement agency for assistance in a local emergency, in the prevention or detection of violations of any law, in the apprehension or arrest of any person who violates a criminal law of this state, or in any criminal case, the public safety director or chief of police of any institution within the University System of Georgia may, with the approval of the president of such institution, cooperate with and render assistance extraterritorially to such law enforcement agency requesting the same.

(B) Upon the request for assistance in a local emergency, in the prevention or detection of violations of any law, in the apprehension or arrest of any person who violates a criminal law of this state, or in any criminal case, which request is made by a public safety director or chief of police of any institution within the University System of Georgia after approval by the president of such institution, the chief of police or public safety director of any municipality or chief of police or public safety director of any county police force may, with the approval of the governing authority of any such officer's political subdivision, and the sheriff of the county may cooperate with and render assistance extraterritorially to such law enforcement agency of the institution requesting the same.

(b) Upon the request of any local fire department for assistance in a local emergency, in preventing or suppressing a fire, or in protecting life and property, the fire chief or public safety director of any local political subdivision may, with the approval of the governing authority of such political subdivision, cooperate with and render assistance extraterritorially to such local fire department requesting the same.

(c) Upon the request of any local law enforcement agency or local director of emergency medical services for assistance in a local emergency or in transporting wounded, injured, or sick persons to a place where medical or hospital care is furnished, emergency medical technicians employed by a political subdivision may, with the approval of the governing authority of such political subdivision, cooperate with and render assistance extraterritorially to such local law enforcement agency or local director of emergency services.

(d) Authorization for furnishing assistance extraterritorially may be granted by the sheriff of any county or the governing authority of a local political subdivision or the president of an institution within the University System of Georgia to any of its agencies or employees covered by this Code section prior to any occurrence resulting in the need for such assistance; provided, however, that any prior authorization granted by the president of an institution within the University System of Georgia for the furnishing of assistance extraterritorially must be submitted to and approved by the board of regents before it becomes effective. Such authorization may provide limitations and restrictions on such assistance furnished extraterritorially, provided that such limitations and restrictions do not conflict with the provisions of Code Sections 36-69-4 through 36-69-6.

(e) The senior officer of the public safety agency of a political subdivision or institution within the University System of Georgia which requests assistance in a local emergency as provided in this Code section shall be in command of the local emergency as to strategy, tactics, and overall direction of the operations with respect to the public safety officers and employees rendering assistance extraterritorially at the request of such public safety agency. All orders or directions regarding the operations of the public safety officers and employees rendering assistance extraterritorially shall be relayed to the senior officer in command of the public safety agency rendering assistance extraterritorially.



§ 36-69-3.1. Out-of-state contracts and mutual aid agreements

Any county or municipality in this state shall be authorized to enter into contracts and mutual aid agreements with counties or municipalities of any other state or with any agency of the United States for the provision of law enforcement services in a local emergency to the extent that the laws of such other state or the United States permit such joint contracts or agreements to furnish one another assistance in law enforcement. Any such contract or mutual aid agreement shall have incorporated therein the provisions of Code Sections 36-69-4 through 36-69-8. Any such contract or mutual aid agreement entered into by a county shall not become effective until approved by the sheriff of such county.



§ 36-69-4. Powers and duties of employees of political subdivision or institution within the University System of Georgia who are rendering aid

Whenever the employees of any political subdivision or institution within the University System of Georgia are rendering aid outside their political subdivision or campus, respectively, and pursuant to the authority contained in this chapter, such employees shall have the same powers, duties, rights, privileges, and immunities as if they were performing their duties in the political subdivision or on the campus of the institution in which they are normally employed.



§ 36-69-5. Responsibility for expenses and compensation of employees

Unless otherwise provided by contract, the political subdivision or institution within the University System of Georgia which furnishes any equipment pursuant to this chapter shall bear the loss or damage to such equipment and shall pay any expense incurred in the operation and maintenance thereof. Unless otherwise provided by contract, the political subdivision or institution within the University System of Georgia furnishing aid pursuant to this chapter shall compensate its employees during the time of rendering of such aid and shall defray the actual travel and maintenance expenses of such employees while they are rendering such aid. Such compensation shall include any amounts paid or due for compensation due to personal injury or death while such employees are engaged in rendering such aid.



§ 36-69-6. Applicability of privileges, immunities, exemptions, and benefits

All of the privileges and immunities from liability; exemption from laws, ordinances, and rules; and all pension, insurance, relief, disability, workers' compensation, salary, death, and other benefits which apply to the activity of such officers, agents, or employees of any such political subdivision or institution within the University System of Georgia when performing their respective functions within the territorial limits of their respective political subdivisions or campuses shall apply to such officers, agents, or employees to the same degree, manner, and extent while engaged in the performance of any of their functions and duties extraterritorially under the provisions of this chapter relating to mutual aid. The provisions of this Code section shall apply with equal effect to paid, volunteer, and auxiliary employees.



§ 36-69-7. Liability for acts or omissions of responding agency employees

Neither a public safety agency which requests assistance pursuant to Code Section 36-69-3 nor the political subdivision or institution of the University System of Georgia in which the public safety agency is located shall be liable for any acts or omissions of employees of a responding public safety agency rendering assistance extraterritorially under the provisions of this chapter.



§ 36-69-8. Construction of chapter

(a) The provisions of this chapter shall not be construed as creating a duty on the part of any public safety agency of a local political subdivision or institution within the University System of Georgia to respond to a request from any public safety agency of another local political subdivision or institution of the University System of Georgia as authorized in Code Section 36-69-3.

(b) Notwithstanding the provisions of subsection (e) of Code Section 36-69-3, the provisions of this chapter shall not be construed as creating a duty on the part of a public safety agency rendering assistance extraterritorially to stay at the scene of a local emergency for any length of time. Such responding public safety agency may depart the scene of a local emergency at any time at the discretion of the officer in command of the public safety agency rendering assistance extraterritorially at the scene of the local emergency.



§ 36-69-9. Cumulative authority of chapter

(a) The authority of this chapter shall be cumulative to and in addition to mutual aid resource pacts authorized under Chapter 6 of Title 25 or contracts between political subdivisions for the provision of services authorized under Section II of Article IX of the Constitution.

(b) The authority of this chapter shall be cumulative to and in addition to any rights, powers, or authority exercised by the sheriffs of this state as of July 1, 1988.



§ 36-69-10. Emergencies to which chapter not applicable

The provisions of this chapter shall not apply to any emergency in which the chief executive of a political subdivision assigns or makes available for duty the employees, property, or equipment of the subdivision relating to fire fighting, engineering, rescue, health, medical and related services, and to police, transportation, construction, and similar items or services for emergency management purposes outside of the physical limits of the subdivision as provided in Code Section 38-3-27.






Chapter 69A - Interlocal Cooperation

§ 36-69A-1. Short title

This chapter shall be known and may be cited as the "Interlocal Cooperation Act."



§ 36-69A-2. Purpose

It is the purpose of this chapter to permit counties and municipalities in this state the most efficient use of their powers by enabling them to cooperate with localities in other states on a basis of mutual advantage and provide services and facilities in a manner and pursuant to forms of governmental organization that will accord best with geographic, economic, population, and other factors influencing the needs and development of local communities.



§ 36-69A-3. Definitions

As used in this chapter, the term:

(1) "Public agency" means:

(A) Any political subdivision of this state other than a county school district or independent school district;

(B) Any volunteer fire department;

(C) Any volunteer rescue squad;

(D) Any agency of the state government or of the United States; and

(E) Any political subdivision of another state.

(2) "State" means a state of the United States.



§ 36-69A-4. Joint exercise of powers, privileges, or authority; agreements with public agencies of other states; required information and provisions; limitations on contracts

(a) Any power or powers, privileges, or authority exercised or capable of exercise by a public agency of this state may be exercised and enjoyed jointly with any other public agency of any other state or of the United States to the extent that laws of such other state or of the United States permit such joint exercise or enjoyment. The authority for joint or cooperative action of political subdivisions shall apply to powers, privileges, or authority vested in, funded by, or under the control of their governing bodies.

(b) Any public agency in this state may enter into agreements with a public agency in another state for joint or cooperative action pursuant to the provisions of this chapter to effectuate the purposes of this chapter. Appropriate action of the governing bodies of the participating public agencies by resolution or otherwise pursuant to law shall be necessary before any such agreement may enter into force. Any such agreement shall be subject to the requirements provided by the Constitution and general laws of this state with respect to intergovernmental contracts.

(c) Any such agreement shall specify the following:

(1) The precise organization, composition, and nature of any separate legal or administrative entity or entities created thereby, which may include, but is not limited to, a corporation not for profit, together with the powers delegated to such a corporation;

(2) Its purpose or purposes;

(3) The manner of financing the joint or cooperative undertaking and of establishing and maintaining a budget for such undertaking;

(4) The permissible method or methods to be employed in accomplishing the partial or complete termination of the agreement and for disposing of property upon such partial or complete termination; and

(5) Any other necessary and proper matters.

(d) In the event that the agreement does not establish a separate legal entity or entities to conduct the joint or cooperative undertaking, the agreement shall, in addition to the requirements of subsection (c) of this Code section contain the following:

(1) Provision for an administrator or a joint board responsible for administering the joint or cooperative undertaking. In the case of a joint board, public agencies party to the agreement shall be represented; and

(2) The manner of acquiring, holding, and disposing of real and personal property used in the joint or cooperative undertaking.

(e)(1) No agreement made pursuant to this chapter shall relieve any public agency of any obligation or responsibility imposed upon it by law, except that, to the extent of actual and timely performance thereof by a joint board or other legal or administrative entity or entities created by an agreement made hereunder, those performances may be offered in satisfaction of the obligation or responsibility.

(2)(A) A separate legal or administrative entity, created by interlocal agreement under this chapter, is not empowered to:

(i) Assess, levy, or collect ad valorem taxes;

(ii) Issue general obligation bonds; or

(iii) Exercise the power of eminent domain.

(B) However, to the extent that the participating political subdivisions possess such powers, the political subdivisions may exercise such powers on behalf and for the benefit of the separate legal or administrative entity.

(f)(1) Any agreement under this chapter shall contain provisions for the following:

(A) The contract shall terminate absolutely and without further obligation on the part of the county or municipality at the close of the calendar year in which it was executed and at the close of each succeeding calendar year for which it may be renewed as provided in this Code section;

(B) The contract may provide for automatic renewal unless positive action is taken by the county or municipality to terminate such contract, and the nature of such action shall be determined by the county or municipality and specified in the contract;

(C) The contract shall state the total obligation of the county or municipality for the calendar year of execution and shall further state the total obligation which will be incurred in each calendar year renewal term, if renewed; and

(D) The contract shall provide that title to any supplies, materials, equipment, or other personal property shall remain in the vendor until fully paid for by the county or municipality.

(2) In addition to the provisions enumerated in paragraph (1) of this subsection, any contract authorized by this chapter may include:

(A) A provision which requires that the contract will terminate immediately and absolutely at such time as appropriated and otherwise unobligated funds are no longer available to satisfy the obligations of the county or municipality under the contract; or

(B) Any other provision reasonably necessary to protect the interests of the county or municipality.

(3) Any contract developed under this chapter containing the provisions enumerated in paragraph (1) of this subsection shall be deemed to obligate the county or municipality only for those sums payable during the calendar year of execution or, in the event of a renewal by the county or municipality, for those sums payable in the individual calendar year renewal term.

(4) No contract developed and executed pursuant to this chapter shall be deemed to create a debt of the county or municipality for the payment of any sum beyond the calendar year of execution or, in the event of a renewal, beyond the calendar year of such renewal.

(5) No contract developed and executed pursuant to this chapter may be delivered if the principal portion of such contract, when added to the amount of debt incurred by any county or municipality pursuant to Article IX, Section V, Paragraph I of the Constitution of Georgia, exceeds 10 percent of the assessed value of all taxable property within such county or municipality.



§ 36-69A-5. Preservation of sovereign immunity

An agreement entered into pursuant to this chapter between or among one or more counties or municipalities of this state and one or more public agencies of another state or of the United States shall not constitute a waiver of sovereign immunity. All of the privileges and immunities from liability; exemption from laws, ordinances, and rules; and all pension, insurance, relief, disability, workers' compensation, salary, death, and other benefits which apply to the activity of such officers, agents, or employees of any such political subdivision or institution within the University System of Georgia when performing their respective functions within the territorial limits of their respective political subdivisions or campuses shall apply to such officers, agents, or employees to the same degree, manner, and extent while engaged in the performance of any of their functions and duties extraterritorially under the provisions of this chapter relating to mutual aid. The provisions of this Code section shall apply with equal effect to paid, volunteer, and auxiliary employees. In any case or controversy involving performance or interpretation thereof or liability thereunder, no action may be brought except in the state or superior court of the county in this state which executed the agreement or the county in this state in which a city in this state is located which executed the agreement.



§ 36-69A-6. Submission of agreements to and approval by officers or agencies with applicable powers of control

In the event that an agreement made pursuant to this chapter shall deal in whole or in part with the provision of services or facilities with regard to which an officer or agency of the state government has constitutional or statutory powers of control, the agreement shall, as a condition precedent to its entry into force, be submitted to the state officer or agency having such power of control and shall be approved or disapproved by such state officer or agency as to all matters within such officer's or agency's jurisdiction.



§ 36-69A-7. Powers of counties or municipalities in carrying out agreements

Any county or municipality entering into an agreement pursuant to this chapter may appropriate funds and may sell, lease, give, or otherwise supply the administrative joint board or other legal or administrative entity created to operate the joint or cooperative undertaking by providing such personnel or services therefor as may be within its legal power to furnish.



§ 36-69A-8. Contracts with agencies of other states for the performance of governmental services, activities, or undertakings

Any one or more counties or municipalities in this state may contract with any one or more public agencies of another state to perform any governmental service, activity, or undertaking which each public agency entering into the contract is authorized by law to perform; provided, however, that such contract shall be authorized by the governing body of each party to the contract. Such contract shall set forth fully the purposes, powers, rights, objectives, and responsibilities of the contracting parties.



§ 36-69A-9. Cumulative authority

The authority of this chapter shall be cumulative to and in addition to any rights, powers, or authority otherwise authorized under the Constitution or general laws of this state.






Chapter 70 - Coordinated and Comprehensive Planning and Service Delivery by Counties and Municipalities

Article 1 - Planning

§ 36-70-1. Legislative intent and purpose

The local governments of the State of Georgia are of vital importance to the state and its citizens. The state has an essential public interest in promoting, developing, sustaining, and assisting local governments. In addition, the natural resources, environment, and vital areas of the state are of vital importance to the state and its citizens. The state has an essential public interest in protecting and preserving the natural resources, the environment, and the vital areas of the state. The purpose of this article is to provide for local governments to serve these essential public interests of the state by authorizing and promoting the establishment, implementation, and performance of coordinated and comprehensive planning by municipal governments and county governments, and this article shall be construed liberally to achieve that end. This article is enacted pursuant to the authority granted the General Assembly in the Constitution of the State of Georgia, including, but not limited to, the authority provided in Article III, Section VI, Paragraphs I and II(a)(1) and Article IX, Section II, Paragraphs III and IV.



§ 36-70-2. Definitions

As used in this chapter, the term:

(1) "Comprehensive plan" means any plan by a county or municipality covering such county or municipality proposed or prepared pursuant to the minimum standards and procedures for preparation of comprehensive plans and for implementation of comprehensive plans established by the department.

(2) "Coordinated and comprehensive planning" means planning by counties and municipalities undertaken in accordance with the minimum standards and procedures for preparation of plans, for implementation of plans, and for participation in the coordinated and comprehensive planning process, as established by the department.

(3) "County" means any county of this state.

(4) "Department" means the Department of Community Affairs of the State of Georgia created pursuant to Article 1 of Chapter 8 of Title 50.

(5) "Governing authority" or "governing body" means the board of commissioners of a county, sole commissioner of a county, council, commissioners, or other governing authority for a county or municipality.

(5.1) "Inactive municipality" means any municipality which has not for a period of three consecutive calendar years carried out any of the following activities:

(A) The levying or collecting of any taxes or fees;

(B) The provision of any of the following governmental services: water; sewage; garbage collection; police protection; fire protection; or library; or

(C) The holding of a municipal election.

(5.2) "Local government" means any county as defined in paragraph (3) of this Code section or any municipality as defined in paragraph (7) of this Code section. The term does not include any school district of this state nor any sheriff, clerk of the superior court, judge of the probate court, or tax commissioner or the office, personnel, or services provided by such elected officials.

(5.3) "Mechanisms" includes, but is not limited to, intergovernmental agreements, ordinances, resolutions, and local Acts of the General Assembly in effect on July 1, 1997, or executed thereafter.

(6) "Minimum standards and procedures" means the minimum standards and procedures for preparation of comprehensive plans, for implementation of comprehensive plans, and for participation in the coordinated and comprehensive planning process, as established by the department, in accordance with Article 1 of Chapter 8 of Title 50. Minimum standards and procedures shall include any standards and procedures for such purposes prescribed by a regional commission for counties and municipalities within its region and approved in advance by the department.

(7) "Municipality" means any municipal corporation of the state and any consolidated city-county government of the state.

(8) "Region" means the territorial area within the boundaries of operation for any regional commission, as such boundaries shall be established from time to time by the board of the department.

(9) "Regional commission" means a regional commission established under Article 2 of Chapter 8 of Title 50.



§ 36-70-3. Powers of municipalities and counties

The governing bodies of municipalities and counties are authorized:

(1) To develop, or to cause to be developed pursuant to a contract or other arrangement approved by the governing body, a comprehensive plan;

(2) To develop, establish, and implement land use regulations which are consistent with the comprehensive plan of the municipality or county, as the case may be;

(3) To develop, establish, and implement a plan for capital improvements which conforms to minimum standards and procedures and to make any capital improvements plan a part of the comprehensive plan of the municipality or county, as the case may be;

(4) To employ personnel, or to enter into contracts with a regional commission or other public or private entity, to assist the municipality or county in developing, establishing, and implementing its comprehensive plan;

(5) To contract with one or more counties or municipalities, or both, for assistance in developing, establishing, and implementing a comprehensive plan, regardless of whether the contract is to obtain such assistance or to provide such assistance; and

(6) To take all action necessary or desirable to further the policy of the state for coordinated and comprehensive planning, without regard for whether any such action is specifically mentioned in this article or is otherwise specifically granted by law.



§ 36-70-4. Municipality and county as members of regional commissions; membership dues; participation in compiling Department of Community Affairs data base

(a) Each municipality and county shall automatically be a member of the regional commission for the region which includes such municipality or county, as the case may be.

(b) Each municipality and county shall pay, when and as they become due, the annual dues required for membership in its regional commission.

(c) Each municipality and county shall participate in compiling a Georgia data base and network, coordinated by the department, to serve as a comprehensive source of information available, in an accessible form, to local governments and state agencies.



§ 36-70-5. Effect of chapter on county and municipal zoning powers

(a) Except as provided in subsection (b) of this Code section, nothing in this article shall limit or compromise the right of the governing body of any county or municipality to exercise the power of zoning.

(b) Any municipality which is as of April 17, 1992, an inactive municipality shall not on or after April 17, 1992, exercise any powers under this article or exercise any zoning powers, until and unless the municipality is restored to active status by the enactment of an appropriate new or amended charter by local Act of the General Assembly. Any municipality which becomes an inactive municipality after April 17, 1992, shall not after becoming inactive exercise powers under this article or exercise any zoning powers, until and unless the municipality is restored to active status by the enactment of an appropriate new or amended charter by local Act of the General Assembly.

(c) Any county which has located within its boundaries all or any part of any inactive municipality shall have full authority to exercise through its governing body all planning and zoning powers within the area of such inactive municipality within the county, in the same manner as if such area were an unincorporated area.






Article 2 - Service Delivery

§ 36-70-20. Legislative intent

The intent of this article is to provide a flexible framework within which local governments in each county can develop a service delivery system that is both efficient and responsive to citizens in their county. The General Assembly recognizes that the unique characteristics of each county throughout the state preclude a mandated legislative outcome for the delivery of services in every county. The process provided by this article is intended to minimize inefficiencies resulting from duplication of services and competition between local governments and to provide a mechanism to resolve disputes over local government service delivery, funding equity, and land use. The local government service delivery process should result in the minimization of noncompatible municipal and county land use plans and in a simple, concise agreement describing which local governments will provide which service in specified areas within a county and how provision of such services will be funded.



§ 36-70-21. Deadline date for implementation agreement

Each county and municipality shall execute an agreement for the implementation of a local government service delivery strategy as set forth in this article by July 1, 1999.



§ 36-70-22. Date for process initiation

Each county shall initiate the process for developing a local government service delivery strategy after July 1, 1997, but no later than January 1, 1998. Initiation of the strategy shall be accomplished by the provision of a written notice from the county to the governing bodies of all municipalities located wholly or partially within the county or providing services within the county and to other counties providing services within the county. Such notice shall state the date, time, and place for a joint meeting at which designated representatives of all local governing bodies shall assemble for the purpose of commencing deliberations on the service delivery strategy. The notice shall be sent not more than 45 and not less than 15 days prior to the meeting date. In the event the county governing authority fails to initiate the process by January 1, 1998, any municipality within the county may do so by sending a written notice, containing the required information, to the county and all other municipalities.



§ 36-70-23. Required components

Each local government service delivery strategy shall include the following components:

(1) An identification of all local government services presently provided or primarily funded by each general purpose local government and each authority within the county, or providing services within the county, and a description of the geographic area in which the identified services are provided by each jurisdiction;

(2) An assignment of which local government or authority, pursuant to the requirements of this article, will provide each service, the geographic areas of the county in which such services are to be provided, and a description of any services to be provided by any local government to any geographic area outside its geographical boundaries. In the event two or more local governments within the county are assigned responsibility for providing identical services within the same geographic area, the strategy shall include an explanation of such arrangement;

(3) A description of the source of the funding for each service identified pursuant to paragraph (2) of this Code section; and

(4) An identification of the mechanisms to be utilized to facilitate the implementation of the services and funding responsibilities identified pursuant to paragraphs (2) and (3) of this Code section.



§ 36-70-24. Criteria for service delivery strategy

In the development of a service delivery strategy, the following criteria shall be met:

(1) The strategy shall promote the delivery of local government services in the most efficient, effective, and responsive manner. The strategy shall identify steps which will be taken to remediate or avoid overlapping and unnecessary competition and duplication of service delivery and shall identify the time frame in which such steps shall be taken. When a municipality provides a service at a higher level than the base level of service provided throughout the geographic area of the county by the county, such service shall not be considered a duplication of the county service;

(2)(A) The strategy shall provide that water or sewer fees charged to customers located outside the geographic boundaries of a service provider shall not be arbitrarily higher than the fees charged to customers receiving such service which are located within the geographic boundaries of the service provider.

(B) If a governing authority disputes the reasonableness of water and sewer rate differentials imposed within its jurisdiction by another governing authority, that disputing governing authority may hold a public hearing for the purpose of reviewing the rate differential. Following the preparation of a rate study by a qualified engineer, the governing authority may challenge the arbitrary rate differentials on behalf of its residents in a court of competent jurisdiction. Prior to such challenge, the dispute shall be submitted to some form of alternative dispute resolution;

(3)(A) The strategy shall ensure that the cost of any service which a county provides primarily for the benefit of the unincorporated area of the county shall be borne by the unincorporated area residents, individuals, and property owners who receive the service. Further, when the county and one or more municipalities jointly fund a county-wide service, the county share of such funding shall be borne by the unincorporated residents, individuals, and property owners that receive the service.

(B) Such funding shall be derived from special service districts created by the county in which property taxes, insurance premium taxes, assessments, or user fees are levied or imposed or through such other mechanism agreed upon by the affected parties which complies with the intent of subparagraph (A) of this paragraph; and

(4)(A) Local governments within the same county shall, if necessary, amend their land use plans so that such plans are compatible and nonconflicting, or, as an alternative, they shall adopt a single land use plan for the unincorporated and incorporated areas of the county.

(B) The provision of extraterritorial water and sewer services by any jurisdiction shall be consistent with all applicable land use plans and ordinances.



§ 36-70-25. Approval; extension of deadline date

(a) Approval of the local government service delivery strategy shall be accomplished as provided for in this Code section.

(b) The county and each municipality within the county shall participate in the development of the strategy. Approval of the strategy shall be accomplished by adoption of a resolution:

(1) By the county governing authority;

(2) By the governing authority of municipalities located within the county which have a population of 9,000 or greater within the county;

(3) By the municipality which serves as the county site if not included in paragraph (2) of this subsection; and

(4) By no less than 50 percent of the remaining municipalities within the county which contain at least 500 persons within the county if not included in paragraph (2) or (3) of this subsection.

(c) For the purpose of determining population, the population in the most recent United States decennial census shall be utilized.

(d) The adoption of a service delivery strategy specified in Code Section 36-70-21 may be extended to a date certain no later than 120 days following the date otherwise specified in Code Section 36-70-21 upon written agreement of the local governments enumerated in subsection (b) of this Code section. In the event such an agreement is executed, the sanctions specified in Code Section 36-70-27 shall not apply until on and after such extended date.



§ 36-70-25.1. Dispute resolution procedures

(a) As used in this Code section, the term "affected municipality" means each municipality required to adopt a resolution approving the local government service delivery strategy pursuant to subsection (b) of Code Section 36-70-25.

(b) If a county and the affected municipalities in the county do not reach an agreement on a service delivery strategy, the provisions of this Code section shall be followed as the process to resolve the dispute.

(c) If a county and the affected municipalities in the county are unable to reach an agreement on the strategy prior to the imposition of the sanctions provided in Code Section 36-70-27, a means for facilitating an agreement through some form of alternative dispute resolution shall be employed. Where the alternative dispute resolution action is unsuccessful, the neutral party or parties shall prepare a report which shall be provided to each governing authority and made a public record. The cost of alternative dispute resolution authorized by this subsection shall be shared by the parties to the dispute pro rata based on each party's population according to the most recent United States decennial census. The county's share shall be based upon the unincorporated population of the county.

(d) In the event that the county and the affected municipalities in the county fail to reach an agreement after the imposition of sanctions provided in Code Section 36-70-27, then the following process is available to the parties:

(1) (A) The county or any affected municipality located within the county may file a petition in superior court of the county seeking mandatory mediation. Such petition shall be assigned to a judge, pursuant to Code Section 15-1-9.1 or 15-6-13, who is not a judge in the circuit in which the county is located. The judge selected may also be a senior judge pursuant to Code Section 15-1-9.2 who resides in another circuit.

(B) The visiting or senior judge shall appoint a mediator within 30 days of receipt of the petition. Mediation shall commence within 30 days of the appointment of a mediator. The mandatory mediation process shall be completed within 60 days following the appointment of the mediator. A majority of the members of the governing body of the county and each affected municipality shall attend the initial mediation. Following the initial meeting, the mediation shall proceed in the manner established at the initial meeting. If there is no agreement on how the mediation should proceed, a majority of the members of the governing body of the county and each affected municipality shall be required to attend each mediation session unless another process is agreed upon. Unless otherwise provided in accordance with paragraph (2) of this subsection, the cost of alternative dispute resolution authorized by this subsection shall be shared by the parties to the dispute pro rata based on each party's population according to the most recent United States decennial census.

(C) During the mediation process described in this subsection, the sanctions imposed pursuant to Code Section 36-70-27 may, by order of the court, be held in abeyance by the judge against any or all of the parties participating in such mediation process.

(D) The judge may, by order of the court, substitute any mediation entered into pursuant to subsection (c) of this Code section for the mediation required pursuant to this subsection; and

(2) If no service delivery strategy has been submitted for verification to the Department of Community Affairs at the conclusion of the mediation, any aggrieved party may petition the superior court and seek resolution of the items remaining in dispute. The visiting or senior judge shall conduct an evidentiary hearing or hearings as such judge deems necessary and render a decision with regard to the disputed items. In rendering the decision, the judge shall consider the required elements of a service delivery strategy with a goal of achieving the intent of this article as specified in Code Section 36-70-20. It shall be in the discretion of the judge to hold the sanctions specified in Code Section 36-70-27 against one or more of the parties in abeyance pending the disposition of the action. The court is authorized to utilize its contempt powers to obtain compliance with its decision relating to the disputed items under review. The judge shall be authorized to impose mediation costs and court costs against any party upon a finding of bad faith.

(e) The court shall notify, or cause to be notified, the Department of Community Affairs in the event that penalties are abated during the pendency of mediation or litigation held pursuant to subsection (d) of this Code section. A notice shall also be sent in the event penalties become applicable to the parties.

(f) Any service delivery agreement implemented as a result of the process set forth in this Code section shall remain in effect until revised pursuant to Code Section 36-70-28.



§ 36-70-26. Required filing; verification of components

Each county shall file the agreement for the implementation of strategy required by Code Section 36-70-21 with the department. The department shall, within 30 days of receipt, verify that the strategy includes the components enumerated in Code Section 36-70-23 and the minimum criteria enumerated in Code Section 36-70-24. The department, however, shall neither approve nor disapprove the specific elements or outcomes of the strategy.



§ 36-70-27. Limitation of funding for projects inconsistent with strategy

(a) (1) No state administered financial assistance or grant, loan, or permit shall be issued to any local government or authority which is not included in a department verified strategy or for any project which is inconsistent with such strategy; provided, however, that a municipality or authority located or operating in more than one county shall be included in a department verified strategy for each county wherein the municipality or authority is located or operating.

(2) Paragraph (1) of this subsection shall not apply to any drinking water project of the Georgia Environmental Finance Authority or of any local government or authority if such project is a proposed drinking water supply reservoir or any water withdrawal, treatment, distribution, or other potable water facility associated with such reservoir and the project shall furnish potable water to wholesale users in incorporated areas in one or more counties. Within one year after such proposed drinking water supply reservoir becomes operational, the local governments and authorities in the affected county or counties shall update their service delivery strategy or strategies to be consistent with water supply arrangements resulting from the operation of such reservoir.

(b) (1) If a municipality containing fewer than 500 persons within the county fails to establish a process to resolve disputes as required by subparagraph (C) of paragraph (4) of Code Section 36-70-24, the sanctions specified in subsection (a) of this Code section shall not be imposed upon:

(A) The county within which any such municipality or portion of any such municipality is located; or

(B) Any other municipality located in such county.

(2) The provisions of this subsection shall apply only if a process to resolve disputes required by subparagraph (C) of paragraph (4) of Code Section 36-70-24 has been established between the county and each municipality containing 500 or more persons within the county.

(c) Any local government or authority which is subject to the sanctions specified in subsection (a) of this Code section shall become eligible for state administered financial assistance or grants, loans, or permits on the first day of the month following verification by the department that the requirements of Code Section 36-70-26 have been met.



§ 36-70-28. "Affected municipality" defined; review and revision of strategy

(a) As used in this Code section, the term "affected municipality" means each municipality required to adopt a resolution approving the local government service delivery strategy pursuant to subsection (b) of Code Section 36-70-25.

(b) Each county and affected municipality shall review, and revise if necessary, the approved strategy:

(1) In conjunction with updates of the comprehensive plan as required by Article 1 of this chapter;

(2) Whenever necessary to change service delivery or revenue distribution arrangements;

(3) Whenever necessary due to changes in revenue distribution arrangements;

(4) In the event of the creation, abolition, or consolidation of local governments;

(5) When the existing service delivery strategy agreement expires; or

(6) Whenever the county and affected municipalities agree to revise the strategy.

(c) In the event that a county or an affected municipality located within the county refuses to review and revise, if necessary, a strategy in accordance with paragraphs (2) and (3) of subsection (b) of this Code section, then any of the parties may use the alternative dispute resolution and appeal procedures set forth in subsection (d) of Code Section 36-70-25.1.









Chapter 71 - Development Impact Fees

§ 36-71-1. Short title; legislative findings and intent

(a) This chapter shall be known and may be cited as the "Georgia Development Impact Fee Act."

(b) The General Assembly finds that an equitable program for planning and financing public facilities needed to serve new growth and development is necessary in order to promote and accommodate orderly growth and development and to protect the public health, safety, and general welfare of the citizens of the State of Georgia. It is the intent of this chapter to:

(1) Ensure that adequate public facilities are available to serve new growth and development;

(2) Promote orderly growth and development by establishing uniform standards by which municipalities and counties may require that new growth and development pay a proportionate share of the cost of new public facilities needed to serve new growth and development;

(3) Establish minimum standards for the adoption of development impact fee ordinances by municipalities and counties; and

(4) Ensure that new growth and development is required to pay no more than its proportionate share of the cost of public facilities needed to serve new growth and development and to prevent duplicate and ad hoc development exactions.



§ 36-71-2. Definitions

As used in this chapter, the term:

(1) "Capital improvement" means an improvement with a useful life of ten years or more, by new construction or other action, which increases the service capacity of a public facility.

(2) "Capital improvements element" means a component of a comprehensive plan adopted pursuant to Chapter 70 of this title which sets out projected needs for system improvements during a planning horizon established in the comprehensive plan, a schedule of capital improvements that will meet the anticipated need for system improvements, and a description of anticipated funding sources for each required improvement.

(3) "Comprehensive plan" has the same meaning as provided for in Chapter 70 of this title.

(4) "Developer" means any person or legal entity undertaking development.

(5) "Development" means any construction or expansion of a building, structure, or use, any change in use of a building or structure, or any change in the use of land, any of which creates additional demand and need for public facilities.

(6) "Development approval" means any written authorization from a municipality or county which authorizes the commencement of construction.

(7) "Development exaction" means a requirement attached to a development approval or other municipal or county action approving or authorizing a particular development project, including but not limited to a rezoning, which requirement compels the payment, dedication, or contribution of goods, services, land, or money as a condition of approval.

(8) "Development impact fee" means a payment of money imposed upon development as a condition of development approval to pay for a proportionate share of the cost of system improvements needed to serve new growth and development.

(9) "Encumber" means to legally obligate by contract or otherwise commit to use by appropriation or other official act of a municipality or county.

(10) "Feepayor" means that person who pays a development impact fee or his successor in interest where the right or entitlement to any refund of previously paid development impact fees which is required by this chapter has been expressly transferred or assigned to the successor in interest. In the absence of an express transfer or assignment of the right or entitlement to any refund of previously paid development impact fees, the right or entitlement shall be deemed "not to run with the land."

(11) "Governmental entity" means any water authority, water and sewer authority, or water or waste-water authority created by or pursuant to an Act of the General Assembly of Georgia.

(12) "Level of service" means a measure of the relationship between service capacity and service demand for public facilities in terms of demand to capacity ratios, the comfort and convenience of use or service of public facilities, or both.

(13) "Present value" means the current value of past, present, or future payments, contributions or dedications of goods, services, materials, construction, or money.

(14) "Project" means a particular development on an identified parcel of land.

(15) "Project improvements" means site improvements and facilities that are planned and designed to provide service for a particular development project and that are necessary for the use and convenience of the occupants or users of the project and are not system improvements. The character of the improvement shall control a determination of whether an improvement is a project improvement or system improvement and the physical location of the improvement on site or off site shall not be considered determinative of whether an improvement is a project improvement or a system improvement. If an improvement or facility provides or will provide more than incidental service or facilities capacity to persons other than users or occupants of a particular project, the improvement or facility is a system improvement and shall not be considered a project improvement. No improvement or facility included in a plan for public facilities approved by the governing body of the municipality or county shall be considered a project improvement.

(16) "Proportionate share" means that portion of the cost of system improvements which is reasonably related to the service demands and needs of the project within the defined service area.

(17) "Public facilities" means:

(A) Water supply production, treatment, and distribution facilities;

(B) Waste-water collection, treatment, and disposal facilities;

(C) Roads, streets, and bridges, including rights of way, traffic signals, landscaping, and any local components of state or federal highways;

(D) Storm-water collection, retention, detention, treatment, and disposal facilities, flood control facilities, and bank and shore protection and enhancement improvements;

(E) Parks, open space, and recreation areas and related facilities;

(F) Public safety facilities, including police, fire, emergency medical, and rescue facilities; and

(G) Libraries and related facilities.

(18) "Service area" means a geographic area defined by a municipality, county, or intergovernmental agreement in which a defined set of public facilities provide service to development within the area. Service areas shall be designated on the basis of sound planning or engineering principles or both.

(19) "System improvement costs" means costs incurred to provide additional public facilities capacity needed to serve new growth and development for planning, design and construction, land acquisition, land improvement, design and engineering related thereto, including the cost of constructing or reconstructing system improvements or facility expansions, including but not limited to the construction contract price, surveying and engineering fees, related land acquisition costs (including land purchases, court awards and costs, attorneys' fees, and expert witness fees), and expenses incurred for qualified staff or any qualified engineer, planner, architect, landscape architect, or financial consultant for preparing or updating the capital improvement element, and administrative costs, provided that such administrative costs shall not exceed 3 percent of the total amount of the costs. Projected interest charges and other finance costs may be included if the impact fees are to be used for the payment of principal and interest on bonds, notes, or other financial obligations issued by or on behalf of the municipality or county to finance the capital improvements element but such costs do not include routine and periodic maintenance expenditures, personnel training, and other operating costs.

(20) "System improvements" means capital improvements that are public facilities and are designed to provide service to the community at large, in contrast to "project improvements."



§ 36-71-3. Imposition of development impact fees

(a) Municipalities and counties which have adopted a comprehensive plan containing a capital improvements element are authorized to impose by ordinance development impact fees as a condition of development approval on all development pursuant to and in accordance with the provisions of this chapter. After the transition period provided in this chapter, development exactions for other than project improvements shall be imposed by municipalities and counties only by way of development impact fees imposed pursuant to and in accordance with the provisions of this chapter.

(b) Notwithstanding any other provision of this chapter, that portion of a project for which a valid building permit has been issued prior to the effective date of a municipal or county development impact fee ordinance shall not be subject to development impact fees so long as the building permit remains valid and construction is commenced and is pursued according to the terms of the permit.

(c) Payment of a development impact fee shall be deemed to be in compliance with any municipal or county requirement for the provision of adequate public facilities or services in regard to the system improvements for which the development impact fee was paid.



§ 36-71-4. Calculation of fees

(a) A development impact fee shall not exceed a proportionate share of the cost of system improvements, as defined in this chapter.

(b) Development impact fees shall be calculated and imposed on the basis of service areas.

(c) Development impact fees shall be calculated on the basis of levels of service for public facilities that are adopted in the municipal or county comprehensive plan that are applicable to existing development as well as the new growth and development.

(d) A municipal or county development impact fee ordinance shall provide that development impact fees shall be collected not earlier in the development process than the issuance of a building permit authorizing construction of a building or structure; provided, however, that development impact fees for public facilities described in subparagraph (D) of paragraph (17) of Code Section 36-71-2 may be collected at the time of a development approval that authorizes site construction or improvement which requires public facilities described in subparagraph (D) of paragraph (17) of Code Section 36-71-2.

(e) A municipal or county development impact fee ordinance shall include a schedule of impact fees specifying the development impact fee for various land uses per unit of development on a service area by service area basis. The ordinance shall provide that a developer shall have the right to elect to pay a project's proportionate share of system improvement costs by payment of development impact fees according to the fee schedule as full and complete payment of the development project's proportionate share of system improvement costs.

(f) A municipal or county development impact fee ordinance shall be adopted in accordance with the procedural requirements of Code Section 36-71-6.

(g) A municipal or county development impact fee ordinance shall include a provision permitting individual assessments of development impact fees at the option of applicants for development approval under guidelines established in the ordinance.

(h) A municipal or county development impact fee ordinance shall provide for a process whereby a developer may receive a certification of the development impact fee schedule or individual assessment for a particular project, which shall establish the development impact fee for a period of 180 days from the date of certification.

(i) A municipal or county development impact fee ordinance shall include a provision for credits in accordance with the requirements of Code Section 36-71-7.

(j) A municipal or county development impact fee ordinance shall include a provision prohibiting the expenditure of development impact fees except in accordance with the requirements of Code Section 36-71-8.

(k) A municipal or county development impact fee ordinance may provide for the imposition of a development impact fee for system improvement costs previously incurred by a municipality or county to the extent that new growth and development will be served by the previously constructed system improvements.

(l) A municipal or county development impact fee ordinance may exempt all or part of particular development projects from development impact fees if:

(1) Such projects are determined to create extraordinary economic development and employment growth or affordable housing;

(2) The public policy which supports the exemption is contained in the municipality's or county's comprehensive plan; and

(3) The exempt development project's proportionate share of the system improvement is funded through a revenue source other than development impact fees.

(m) A municipal or county development impact fee ordinance shall provide that development impact fees shall only be spent for the category of system improvements for which the fees were collected and in the service area in which the project for which the fees were paid is located.

(n) A municipal or county development impact fee ordinance shall provide that, in the event a building permit is abandoned, credit shall be given for the present value of the development impact fee against future development impact fees for the same parcel of land.

(o) A municipal or county development impact fee ordinance shall provide for a refund of development impact fees in accordance with the requirements of Code Section 36-71-9.

(p) A municipal or county development impact fee ordinance shall provide for appeals from administrative determinations regarding development impact fees in accordance with the requirements of Code Section 36-71-10.

(q) Development impact fees shall be based on actual system improvement costs or reasonable estimates of such costs.

(r) Development impact fees shall be calculated on a basis which is net of credits for the present value of revenues that will be generated by new growth and development based on historical funding patterns and that are anticipated to be available to pay for system improvements, including taxes, assessments, user fees, and intergovernmental transfers.



§ 36-71-5. Development Impact Fee Advisory Committee

(a) Prior to the adoption of a development impact fee ordinance, a municipality or county adopting an impact fee program shall establish a Development Impact Fee Advisory Committee.

(b) Such committee shall be composed of not less than five nor more than ten members appointed by the governing authority of the municipality or county and at least 50 percent of the membership shall be representatives from the development, building, or real estate industries. An existing planning commission or other existing committee that meets these requirements may serve as the Development Impact Fee Advisory Committee.

(c) The Development Impact Fee Advisory Committee shall serve in an advisory capacity to assist and advise the governing body of the municipality or county with regard to the adoption of a development impact fee ordinance. In that the committee is advisory, no action of the committee shall be considered a necessary prerequisite for municipal or county action in regard to adoption of an ordinance.



§ 36-71-6. Hearings on proposed fee ordinance

Prior to the adoption of an ordinance imposing a development impact fee pursuant to this chapter, the governing body of a municipality or county shall cause two duly noticed public hearings to be held in regard to the proposed ordinance. The second hearing shall be held at least two weeks after the first hearing.



§ 36-71-7. Credit for present value of construction accepted by municipality or county from developer

(a) In the calculation of development impact fees for a particular project, credit shall be given for the present value of any construction of improvements or contribution or dedication of land or money required or accepted by a municipality or county from a developer or his predecessor in title or interest for system improvements of the category for which the development impact fee is being collected. Credits shall not be given for project improvements.

(b) In the event that a developer enters into an agreement with a county or municipality to construct, fund, or contribute system improvements such that the amount of the credit created by such construction, funding, or contribution is in excess of the development impact fees which would otherwise have been paid for the development project, the developer shall be reimbursed for such excess construction, funding, or contribution from development impact fees paid by other development located in the service area which is benefited by such improvements.



§ 36-71-8. Deposit and expenditure of fees; annual report

(a) An ordinance imposing development impact fees shall provide that all development impact fee funds shall be maintained in one or more interest-bearing accounts. Accounting records shall be maintained for each category of system improvements and the service area in which the fees are collected. Interest earned on development impact fees shall be considered funds of the account on which it is earned and shall be subject to all restrictions placed on the use of development impact fees under the provisions of this chapter. The accounting records shall include the following information:

(1) The accounting records to be maintained shall specify the address of each property which paid development impact fees, the amount of fees paid in each category in which fees were collected, and the date that such fees were paid; and

(2) As to any exemptions granted, the accounting records to be maintained shall specify the address of each property for which exemptions were granted, the reason for which such exemption was granted, and the revenue source from which the exempt development's proportionate share of the system improvements is to be paid.

(b) Expenditures of development impact fees shall be made only for the category of system improvements and in the service area for which the development impact fee was imposed as shown by the capital improvements element and as authorized by this chapter. Development impact fees shall not be used to pay for any purpose that does not involve system improvements that create additional service available to serve new growth and development.

(c) (1) Development impact fees, collected for roads, streets, bridges, including rights of way, traffic signals, landscaping, or any local components of state or federal highways, shall be expended to fund, in whole or in part, system improvement projects:

(A) That have been identified in the capital improvements element of the municipality's comprehensive development plan; and

(B) That are chosen by a municipality after consideration of the following factors:

(i) The proximity of the proposed system improvements to developments within the service area which have generated development impact fees collected for roads, streets, bridges, including rights of way, traffic signals, landscaping, or any local components of state or federal highways; and

(ii) The proposed system improvements which will have the greatest effect on level of service for roads, streets, bridges, including rights of way, traffic signals, landscaping, or any local components of state or federal highways impacted by the developments which have paid such impact fees.

(2) Where the expenditure of development impact fees paid by a development is allocated to system improvements in the general area of such development, through an agreement between the municipality and the developer and such agreement is approved by the governing body, the analysis required by subparagraph (B) of paragraph (1) of this subsection shall not be applicable.

(3) The provisions of this subsection shall only apply to municipalities that have more than 140,000 parcels of land.

(d) (1) As part of its annual audit process, a municipality or county shall prepare an annual report describing the amount of any development impact fees collected, encumbered, and used during the preceding year by category of public facility and service area.

(2) In municipalities that have more than 140,000 parcels of land, the portion of the annual report relating to development impact fees collected for roads, streets, bridges, including rights of way, traffic signals, landscaping, or any local components of state or federal highways shall be referred to such municipality's most recently constituted Development Impact Fee Advisory Committee which shall report to the governing body of such municipality any perceived inequities in the expenditure of impact fees collected for roads, streets, bridges, including rights of way, traffic signals, landscaping, or any local components of state or federal highways.



§ 36-71-9. Refunds

Any municipality or county which adopts a development impact fee ordinance shall provide for refunds in accordance with the following provisions:

(1) Upon the request of an owner of property on which a development impact fee has been paid, a municipality or county shall refund the development impact fee if capacity is available and service is denied or if the municipality or county, after collecting the fee when service is not available, has failed to encumber the development impact fee or commence construction within six years after the date that the fee was collected. In determining whether development impact fees have been encumbered, development impact fees shall be considered encumbered on a first-in, first-out (FIFO) basis;

(2) When the right to a refund exists due to a failure to encumber development impact fees, the municipality or county shall provide written notice of entitlement to a refund to the feepayor who paid the development impact fee at the address shown on the application for development approval or to a successor in interest who has given notice to the municipality or county of a transfer or assignment of the right or entitlement to a refund and who has provided a mailing address. Such notice shall also be published within 30 days after the expiration of the six-year period after the date that the development impact fees were collected and shall contain the heading "Notice of Entitlement to Development Impact Fee Refund";

(3) An application for a refund shall be made within one year of the time such refund becomes payable under paragraph (1) or (2) of this Code section or within one year of publication of the notice of entitlement to a refund under this Code section, whichever is later;

(4) A refund shall include a refund of a pro rata share of interest actually earned on the unused or excess development impact fee collected;

(5) All refunds shall be made to the feepayor within 60 days after it is determined by a municipality or county that a sufficient proof of claim for a refund has been made; and

(6) The feepayor shall have standing to sue for a refund under the provisions of this chapter if there has been a timely application for a refund and the refund has been denied or has not been made within one year of submission of the application for refund to the collecting municipality or county.



§ 36-71-10. Appeal of fee determination; arbitration

(a) A municipality or county which adopts a development impact fee ordinance shall provide for administrative appeals to the governing body or such other body as designated in the ordinance of a determination of the development impact fees for a particular project.

(b) A developer may pay a development impact fee under protest in order to obtain a development approval or building permit, as the case may be. A developer making such payment shall not be estopped from exercising the right of appeal provided by this chapter, nor shall such developer be estopped from receiving a refund of any amount deemed to have been illegally collected.

(c) A municipality or county development impact fee ordinance may provide for the resolution of disputes over the development impact fee by binding arbitration through the American Arbitration Association or otherwise.



§ 36-71-11. Intergovernmental agreements

Municipalities and counties which are jointly affected by development are authorized to enter into intergovernmental agreements with each other, with authorities, or with the state for the purpose of developing joint plans for capital improvements or for the purpose of agreeing to collect and expend development impact fees for system improvements, or both, provided that such agreement complies with any applicable state laws.



§ 36-71-12. Existing municipal and county laws to be brought into conformance with chapter

This chapter shall not repeal any existing laws authorizing a municipality or county to impose fees or require contributions or property dedications for capital improvements; provided, however, that all local ordinances or resolutions imposing development exactions for system improvements on April 4, 1990, shall be brought into conformance with this chapter no later than November 30, 1992.



§ 36-71-13. Construction of reasonable project improvements; private agreements between property owners or developers and municipalities and counties; hook-up or connection fees for water or sewer service; applicability of chapter to water authorities

(a) Nothing in this chapter shall prevent a municipality or county from requiring a developer to construct reasonable project improvements in conjunction with a development project.

(b) Nothing in this chapter shall be construed to prevent or prohibit private agreements between property owners or developers and municipalities, counties, or other governmental entities in regard to the construction or installation of system improvements and providing for credits or reimbursements for system improvement costs incurred by a developer including interproject transfers of credits or providing for reimbursement for project improvement costs which are used or shared by more than one development project.

(c) Nothing in this chapter shall limit a municipality, county, or other governmental entity which provides water or sewer service from collecting a proportionate share of the capital cost of water or sewer facilities by way of hook-up or connection fees as a condition of water or sewer service to new or existing users, provided that the development impact fee ordinance of a municipality or county or other governmental entity that collects development impact fees pursuant to this chapter shall include a provision for credit for such hook-up or connection fees collected by the municipality or county to the extent that such hook-up or connection fee is collected to pay for system improvements. Imposition of such hook-up or connection fees by any governmental entity to pay for system improvements either existing or new shall be consistent with the capital improvement element of the comprehensive plan and shall be subject to the approval of each county, municipality, or combination thereof which appoints the governing body of such entity. The adoption, imposition, collection, and expenditure of such fees for system improvements by any governmental entity shall be subject to the same procedures applicable to the adoption, imposition, collection, and expenditure of development impact fees by a county.

(d) Nothing in this chapter shall apply to a water authority created by Act of the General Assembly, as long as such authority is not established as a political subdivision of the State of Georgia but instead acts subject to the approval of a county governing authority.






Chapter 72 - Abandoned Cemeteries and Burial Grounds

§ 36-72-1. Legislative findings and intent

(a) The care accorded the remains of deceased persons reflects respect and regard for human dignity as well as cultural, spiritual, and religious values. The General Assembly declares that human remains and burial objects are not property to be owned by the person or entity which owns the land or water where the human remains and burial objects are interred or discovered, but human remains and burial objects are a part of the finite, irreplaceable, and nonrenewable cultural heritage of the people of Georgia which should be protected.

(b) It is the intent of the General Assembly that the provisions of this chapter be construed to require respectful treatment of human remains in accord with the equal and innate dignity of every human being and consistent with the identifiable ethnic, cultural, and religious affiliation of the deceased individual as indicated by the method of burial or other historical evidence or reliable information.



§ 36-72-2. Definitions

As used in this chapter, the term:

(1) "Abandoned cemetery" means a cemetery which shows signs of neglect including, without limitation, the unchecked growth of vegetation, repeated and unchecked acts of vandalism, or the disintegration of grave markers or boundaries and for which no person can be found who is legally responsible and financially capable of the upkeep of such cemetery.

(2) "Archeologist" means any person who is:

(A) A member of or meets the criteria for membership in the Society of Professional Archaeologists and can demonstrate experience in the excavation and interpretation of human graves; or

(B) Employed on July 1, 1991, by the state or by any county or municipal governing authority as an archeologist.

(3) "Burial ground" means an area dedicated to and used for interment of human remains. The term shall include privately owned burial plots, individually and collectively, once human remains have been buried therein. The fact that the area was used for burial purposes shall be evidence that it was set aside for burial purposes.

(4) "Burial object" means any item reasonably believed to have been intentionally placed with the human remains at the time of burial or interment or any memorial, tombstone, grave marker, or shrine which may have been added subsequent to interment. Such term also means any inscribed or uninscribed marker, coping, curbing, enclosure, fencing, pavement, shelter, wall, stoneware, pottery, or other grave object erected or deposited incident to or subsequent to interment.

(5) "Cemetery" or "cemeteries" means any land or structure in this state dedicated to and used for interment of human remains. It may be either a burial park for earth interments or a mausoleum for vault or crypt interments or a combination of one or more thereof.

(6) "Descendant" means a person or group of persons related to a deceased human by blood or adoption in accordance with Title 19.

(7) "Genealogist" means a person who traces or studies the descent of persons or families and prepares a probative record of such descent.

(8) "Human remains" means the bodies of deceased human beings in any stage of decomposition, including cremated remains.

(9) "Preserve and protect" means to keep safe from destruction, peril, or other adversity and may include the placement of signs, markers, fencing, or other such appropriate features so as to identify the site as a cemetery or burial ground and may also include the cleaning, maintenance, and upkeep of the site so as to aid in its preservation and protection.



§ 36-72-3. Authority of counties and municipalities to preserve abandoned cemeteries

Counties, anywhere within the county boundaries, and municipalities, anywhere within the municipal boundaries, are authorized, jointly and severally, to preserve and protect any abandoned cemetery or any burial ground which the county or municipality determines has been abandoned or is not being maintained by the person who is legally responsible for its upkeep, whether or not that person is financially capable of doing so, to expend public money in connection therewith, to provide for reimbursement of such funds by billing any legally responsible person or levying upon any of his property as authorized by local ordinance, and to exercise the power of eminent domain to acquire any interest in land necessary for that purpose.



§ 36-72-4. Permit required for developing land on which cemetery located

No known cemetery, burial ground, human remains, or burial object shall be knowingly disturbed by the owner or occupier of the land on which the cemetery or burial ground is located for the purposes of developing or changing the use of any part of such land unless a permit is first obtained from the governing authority of the municipal corporation or county wherein the cemetery or burial ground is located, which shall have authority to permit such activity except as provided in Code Section 36-72-14.



§ 36-72-5. Application for permit

Application for a permit shall include, at a minimum, the following information:

(1) Evidence of ownership of the land on which the cemetery or burial ground is located in the form of a legal opinion based upon a title search;

(2) A report prepared by an archeologist stating the number of graves believed to be present and their locations as can be determined from the use of minimally invasive investigation techniques, including remote sensing methods and the use of metal probes, which activities shall not require a permit;

(3) A survey prepared by or under the direction of a registered surveyor showing the location and boundaries of the cemetery or burial ground based on an archeologist's report;

(4) A plan prepared by a genealogist for identifying and notifying the descendants of those buried or believed to be buried in such cemetery. If those buried or believed to be buried are of aboriginal or American Indian descent, the genealogist, in preparing the notification plan, shall consult with the Council on American Indian Concerns created pursuant to Code Section 44-12-280 and shall include in the notification plan not only any known descendants of those presumed buried but also any American Indian tribes as defined in paragraph (2) of Code Section 44-12-260 that are culturally affiliated; and

(5) A proposal for mitigation or avoidance of the effects of the planned activity on the cemetery or burial ground. If the proposal includes relocation of any human remains or burial objects, the proposal shall specify the method of disinterment, the location and method of disposition of the remains, the approximate cost of the process, and the approximate number of graves affected.



§ 36-72-6. Identification and notification of descendants of person in cemetery sought to be developed

The applicant shall implement its plan for identifying and locating descendants no later than the date the application is submitted to the governing authority. The governing authority shall review the applicant's plan for identifying and notifying the descendants of the deceased persons and may require as a condition for issuing a permit that the applicant implement additional reasonable attempts to identify and locate descendants. Notice to possible descendants shall include information on how to contact the governing authority and a summary of the rights of descendants under this chapter. The governing authority shall promptly inform any descendant who indicates an interest in the disposition of the human remains and burial objects regarding any proposals for mitigation, the terms of any permit issued, the time and place of any scheduled public hearings, and appeal procedures and events.



§ 36-72-7. Public hearing on development of abandoned cemetery; time for decision on application for permit

(a) Within 15 days after it is satisfied that all reasonable effort has been made to notify descendants, as provided in Code Section 36-72-6, and following receipt of the recommendations of a board or commission created pursuant to Code Section 36-72-9, the governing authority shall schedule a public hearing at which any interested party or citizen may appear and be given an opportunity to be heard. In addition to the notice required in Code Section 36-72-6, notice of the public hearing shall be advertised in the legal organ of the jurisdiction once a week for the two consecutive weeks immediately preceding the week in which any such hearing is held.

(b) Within 30 days after the conclusion of the public hearing, the governing authority shall notify the applicant in writing of its decision. The governing authority shall have the authority to deny the application with written reasons therefor, to issue a permit adopting the application in whole or in part, or to issue a permit which may include additional requirements to mitigate the proposed activity's adverse effects on the cemetery or burial ground, including but not limited to relocation of the proposed project, reservation of the cemetery or burial ground as an undeveloped area within the proposed development or use of land, and respectful disinterment and proper disposition of the human remains. The governing authority may adopt the applicant's proposal for mitigation.



§ 36-72-8. Issues considered in decision on application for permit

The governing authority shall consider the following in making its determination:

(1) The presumption in favor of leaving the cemetery or burial ground undisturbed;

(2) The concerns and comments of any descendants of those buried in the burial ground or cemetery and any other interested parties;

(3) The economic and other costs of mitigation;

(4) The adequacy of the applicant's plans for disinterment and proper disposition of any human remains or burial objects;

(5) The balancing of the applicant's interest in disinterment with the public's and any descendant's interest in the value of the undisturbed cultural and natural environment; and

(6) Any other compelling factors which the governing authority deems relevant.



§ 36-72-9. Establishment of board or commission to review applications in counties exceeding certain population size

The governing authority of any county whose population is in excess of 290,000 as established by the United States decennial census of 1980 or any such future census shall be authorized to establish or empower a new or existing commission or board to hear and review any application filed pursuant to Code Section 36-72-5. The board or commission shall conduct a public hearing within 60 days of the filing of an application and shall make a written recommendation to the governing authority no later than 15 days following the public hearing with respect to the sufficiency of the notice to descendants, the plan for mitigation, the disturbance and adverse effects on the cemetery or burial ground, the survey of the cemetery, and plans for disinterment and reinterment.



§ 36-72-10. Application fee

The governing authority shall be authorized to impose an application fee which shall reflect the cost to the governing authority for processing and reviewing the application including, but not limited to, the cost of hiring an attorney, independent archeologist, and independent surveyor to assist in making recommendations regarding the applicant's plan. Such fee, if imposed, shall not exceed $2,500.00.



§ 36-72-11. Appeal of decision on application for permit

Should any applicant or descendant be dissatisfied with a decision of the governing authority, he or she, within 30 days of such decision, may file an appeal in the superior court of the county in which the cemetery or burial ground is located in addition to the superior courts enumerated in Code Section 50-13-19.



§ 36-72-12. Development activities pending appeal

Until the expiration of the time for appeal as set forth in Code Section 36-72-11, the applicant shall not begin or resume activities which comply with the permit issued by the governing authority. If an appeal is filed, the applicant may begin or resume activities which comply with the permit only upon consent of the governing authority and the party seeking judicial review or upon order of the reviewing court for good cause shown.



§ 36-72-13. Inspection to ensure applicant's compliance

The governing authority or local law enforcement agency shall inspect as necessary to determine whether the applicant has complied with the provisions of this chapter requiring cessation or limitation of activity and with the terms of the permit as issued by the governing authority or as modified by the superior court or reviewing court.



§ 36-72-14. Jurisdiction of superior court; expending private or public funds to mitigate harm to cemetery

(a) Notwithstanding any provisions of this chapter to the contrary, when any agency, authority, or political subdivision of the state seeks to file an application for a permit under this chapter, the superior court having jurisdiction over the real property wherein the cemetery or burial ground is located shall have exclusive jurisdiction over the permit application. The superior court shall conduct its investigation and determination of the permit in accordance with Code Sections 36-72-6 through 36-72-8.

(b) When activities of an agency, authority, or political subdivision of the state adversely affect an abandoned cemetery or a burial ground, such agency, authority, or political subdivision shall bear the cost of mitigating the harm to the abandoned cemetery or burial ground or reinterring the human remains as a part of the cost of the project and is authorized to expend public funds for such purpose. When activities of a private person, corporation, or other private entity adversely affect an abandoned cemetery or a burial ground, such person, corporation, or other entity shall bear the cost of mitigating the harm to the cemetery or burial ground or reinterring the human remains. The cost of mitigating the harm to an abandoned cemetery or to a burial ground or reinterring the human remains exposed through vandalism by an unidentified vandal or through erosion may be borne by the governing authority in whose jurisdiction the abandoned cemetery or burial ground is located.

(c) The provisions of this chapter notwithstanding, the Department of Transportation shall not be required to obtain a permit under this chapter unless human remains are to be relocated; provided, however, that the department shall be required to obtain an archaeologist's report, pursuant to paragraph (2) of Code Section 36-72-5, confirming the absence of human remains on the affected property.



§ 36-72-15. Disinterment and disposition of human remains or burial objects

Any disinterment and disposition of human remains or burial objects permitted under this chapter shall be supervised, monitored, or carried out by the applicant's archeologist and shall be done at the expense of the person or entity to whom the permit is issued.



§ 36-72-16. Penalties

Any person who knowingly fails to comply with the provisions of this chapter shall be guilty of a misdemeanor of a high and aggravated nature and, upon conviction, shall pay a fine of not more than $5,000.00 for each grave site disturbed; provided, however, that any person who knowingly violates the provisions of Code Section 36-72-4 shall be guilty of a misdemeanor of a high and aggravated nature and, upon conviction, shall be incarcerated for not more than six months and shall pay a fine not less than $5,000.00 for each grave site disturbed.






Chapter 73 - Contracts for Regional Facilities

§ 36-73-1. Purpose

It is the purpose of this chapter to provide certain conditions, limitations, and restrictions upon the exercise of the powers granted to counties and municipalities to enter into contracts for regional facilities under Article IX, Section IV, Paragraph IV of the Constitution.



§ 36-73-2. Public hearing on proposed contract; notice

A county or municipality which proposes to enter into a contract under Article IX, Section IV, Paragraph IV of the Constitution shall, prior to entering into such contract, conduct at least one public hearing with respect to such proposed contract. Notice of such public hearing shall be given by a prominent advertisement in a newspaper of general circulation within the county or municipality. The parties proposing to enter into a contract may agree to conduct a joint public hearing in lieu of separate public hearings by each party. The notice of public hearing required in the case of a municipality may be combined with a notice of public hearing for the county within which the municipality is located.



§ 36-73-3. Proposed facility located outside county or municipality; feasibility study

Where a county or municipality proposes to enter into a contract for a regional facility which will be located outside of such county or municipality and such contract will require the expenditure of public funds of the county or municipality, the county or municipality shall, prior to entering into the contract, conduct a financial feasibility study of the contract. Such study may be conducted by the county or municipality or the county or municipality may contract with another party for the conducting of the study. Two or more parties proposing to enter into a contract may conduct or contract for a joint financial feasibility study, but in this case the financial feasibility study shall separately address the fiscal concerns of each party to the proposed contract. A financial feasibility study shall at a minimum include a statement of the expected useful life of the regional project and a statement or projection of the costs and benefits to the county or municipality over the entire expected useful life of the project.



§ 36-73-4. Impingement upon powers, authority, rights, and duties of sheriffs prohibited

No contract under Article IX, Section IV, Paragraph IV of the Constitution shall in any manner impinge upon the constitutional and statutory powers, authority, rights, and duties granted to the sheriffs of this state prior to the adoption of said Paragraph IV.






Chapter 74 - Local Government Code Enforcement Boards

Article 1 - General Provisions

§ 36-74-1. Short title

This chapter shall be known and may be cited as the "Local Government Code Enforcement Boards Act" and is enacted to provide assistance to inferior courts with jurisdiction over county or municipal ordinances.



§ 36-74-2. Legislative intent

It is the intent of this chapter to promote, protect, and improve the health, safety, and welfare of the citizens of the counties and municipalities of this state by authorizing the creation of administrative boards with authority to impose administrative fines and other noncriminal penalties to provide an equitable, expeditious, effective, and inexpensive method of enforcing any codes and ordinances in force in counties and municipalities, where a pending or repeated violation continues to exist.



§ 36-74-3. Creating or abolishing boards; hearings and fines

(a) Each county or municipality may, at its option, create or abolish by ordinance local government code enforcement boards as provided in this chapter.

(b) A county or a municipality may, by ordinance, adopt an alternate code enforcement system which gives code enforcement boards the authority to hold hearings and assess fines against violators of the respective county or municipal codes and ordinances.






Article 2 - Enforcement Boards Created on or After January 1, 2003

§ 36-74-20. Application

The provisions of this article shall apply to enforcement boards created on or after January 1, 2003.



§ 36-74-21. Definitions

As used in this article, the term:

(1) "Code enforcement officer" means any person contracted with or employed by a county or municipality who has enforcement authority for health, safety, or welfare requirements and is authorized to issue citations or file formal complaints regarding the same.

(2) "County or municipal codes and ordinances" means zoning ordinances and resolutions, ordinances and resolutions enacting subdivision regulations, environmental ordinances and resolutions, state minimum standard codes provided for in Code Section 8-2-25, ordinances and resolutions enacted pursuant to Code Section 8-2-25, other ordinances and resolutions regulating the development of real property, and ordinances and regulations providing for control of litter and debris, control of junked or abandoned vehicles, and control of overgrown vegetation. Notwithstanding the above, the term "county and municipal codes and ordinances" shall not include:

(A) Those codes and ordinances requiring a permit, unless the alleged violator has failed to secure all necessary valid permits under said codes and ordinances; or

(B) Any local amendments to the state minimum standard codes provided for in Code Section 8-2-25 that have not been adopted in conformity with the requirements of subsection (c) of Code Section 8-2-25.

(3) "Enforcement board" means a local government code enforcement board.

(4) "Local governing body" means the governing authority of the county or municipality, however designated.

(5) "Local governing body attorney" means the legal counselor for the county or municipality.

(6) "Violation involving the health or safety of a third party" means a violation that creates a legitimate concern for the health and safety of a third-party occupant of a dwelling place or that creates an immediate and substantial danger to the environment.



§ 36-74-22. Membership of boards; requirements of members; chairperson; attorney's role

(a) The local governing body may appoint one or more code enforcement boards and legal counsel for the enforcement boards. The local governing body may appoint code enforcement boards consisting of three, five, or seven members. The local governing body may appoint up to two alternate members for each code enforcement board to serve on the board in the absence of board members.

(b) Members of the enforcement boards shall be residents of the municipality, in the case of municipal enforcement boards, or residents of the county, in the case of county enforcement boards. In making appointments to an enforcement board, the local governing body shall make good faith efforts to appoint one or more individuals who have experience or expertise relevant to one or more of the county or municipal codes that are within the subject matter jurisdiction of the respective enforcement board, including individuals with property management and litter control experience; provided, however, that the authority and jurisdiction of an enforcement board shall not in any way be limited due to the absence from its membership of one or more individuals with such experience or expertise.

(c)(1) The initial appointments to a seven-member code enforcement board shall be as follows:

(A) Three members appointed for a term of two years each; and

(B) Four members appointed for a term of four years each.

(2) The initial appointments to a five-member code enforcement board shall be as follows:

(A) Two members appointed for a term of two years each; and

(B) Three members appointed for a term of four years each.

(3) The initial appointments to a three-member code enforcement board shall be as follows:

(A) One member appointed for a term of two years; and

(B) Two members appointed for a term of four years each.

(4) Upon the expiration of the initial terms specified in paragraphs (1), (2), and (3) of this subsection all terms shall be for three years.

(5) The local governing body of a county or a municipality may reduce a seven-member code enforcement board to five members, or a five-member code enforcement board to three members, upon the simultaneous expiration of the terms of office of two members of the board.

(6) A member may be reappointed upon approval of the local governing body.

(7) An appointment to fill any vacancy on an enforcement board shall be for the remainder of the unexpired term of office. If any member fails to attend two of three successive meetings without cause and without prior approval of the chairperson, the enforcement board shall declare the member's office vacant, and the local governing body shall promptly fill such vacancy.

(8) The members shall serve in accordance with ordinances of the local governing body and may be suspended and removed for cause as provided in such ordinances for removal of members of boards. A local governing body may, with or without cause, refuse to reappoint any member of an enforcement board at the expiration of his or her term of office.

(d) The members of an enforcement board shall elect a chairperson, who shall be a voting member, from among the members of the board. The presence of four or more members shall constitute a quorum of any seven-member enforcement board, the presence of three or more members shall constitute a quorum of any five-member enforcement board, and the presence of two or more members shall constitute a quorum of any three-member enforcement board. Members shall serve without compensation but may be reimbursed for such travel, mileage, and per diem expenses as may be authorized by the local governing body or as otherwise provided by law.

(e) The local governing body attorney shall either be counsel to an enforcement board or shall represent the municipality or county by presenting cases before the enforcement board but in no case shall the local governing body attorney serve in both capacities.



§ 36-74-23. Initiating of proceedings; time to correct violations; repeat violations; hearings

(a) It shall be the duty of the code enforcement officer to initiate enforcement proceedings pursuant to the various codes; however, no member of a board shall have the power to initiate such enforcement proceedings.

(b) Except as provided in subsections (c) and (d) of this Code section, if a violation of any code or ordinance is found, the code enforcement officer shall notify the violator and give him or her a reasonable time to correct the violation. Should the violation continue beyond the time specified for correction, the code enforcement officer shall proceed with enforcement through the appropriate court or shall proceed with enforcement through the appropriate code enforcement board. If the code enforcement officer proceeds through a code enforcement board, the code enforcement officer shall notify an enforcement board and request a hearing. The code enforcement board shall schedule a hearing, and written notice of such hearing shall be hand delivered or made as provided in Code Section 36-74-29 to said violator. At the option of the code enforcement board, notice may additionally be served by publication or posting as provided in Code Section 36-74-29. If the violation is corrected and then recurs or if the violation is not corrected by the time specified for correction by the code enforcement officer, the case may be presented to the enforcement board even if the violation has been corrected prior to the board hearing, and the notice shall so state.

(c) If a repeat violation is found, the code enforcement officer shall notify the violator but is not required to give the violator a reasonable time to correct the violation. The code enforcement officer, upon notifying the violator of a repeat violation, shall notify an enforcement board and request a hearing. The code enforcement board shall schedule a hearing and shall provide written notice pursuant to Code Section 36-74-29. The case may be presented to the enforcement board even if the repeat violation has been corrected prior to the board hearing, and the notice shall so state.

(d) If the code enforcement officer has substantial reason to believe a violation presents a serious threat to the public health, safety, and welfare or if the violation is irreparable or irreversible in nature, the code enforcement officer shall make a reasonable effort to notify the violator and may immediately notify the enforcement board and request a hearing.



§ 36-74-24. Calling of hearings; hearing proceedings

(a) Upon request of the code enforcement officer, or at such other times as may be necessary, the chairperson of an enforcement board may call a hearing of an enforcement board; a hearing also may be called by written notice signed by at least three members of a seven-member enforcement board or signed by at least two members of a five-member enforcement board. Minutes shall be kept of all hearings by each enforcement board, and all hearings and proceedings shall be open to the public. The local governing body may provide or assign clerical and administrative personnel to assist the enforcement board in the proper performance of its duties.

(b) Each case before an enforcement board shall be presented by the local governing body attorney or by a code enforcement officer or other member of the administrative staff of the local governing body.

(c) An enforcement board shall proceed to hear the cases on the agenda for that day. All testimony shall be under oath and shall be recorded. The enforcement board shall take testimony from the code enforcement officer and alleged violator. Formal rules of evidence shall not apply, but fundamental due process shall be observed and shall govern the proceedings.

(d) At the conclusion of the hearing, the enforcement board shall issue findings of fact, based on evidence of record and conclusions of law, and shall issue an order affording the proper relief consistent with powers granted in this article. The findings and conclusions shall be by motion approved by a majority of those members present and voting, except that at least four members of a seven-member enforcement board, three members of a five-member enforcement board, or two members of a three-member enforcement board must vote in order for the action to be official. The order may include a notice that it must be complied with by a specified date and that a fine may be imposed if the order is not complied with by said date. A certified copy of such order may be recorded in the public records of the county and shall constitute notice to any subsequent purchasers, successors in interest, or assigns if the violation concerns real property, and the findings therein shall be binding upon the violator and, if the violation concerns real property, any subsequent purchasers, successors in interest, or assigns. If an order is recorded in the public records pursuant to this subsection and the order is complied with by the date specified in the order, the enforcement board shall issue an order acknowledging compliance that shall be recorded in the public records. A hearing is not required to issue such an order acknowledging compliance.



§ 36-74-25. Powers of enforcement boards

Each enforcement board shall have the power to:

(1) Adopt rules for the conduct of its hearings, which rules shall, at a minimum, ensure that each side has an equal opportunity to present evidence and argument in support of its case;

(2) Subpoena alleged violators and witnesses to its hearings, with the approval of the court with jurisdiction over a criminal violator of the county or municipal code or ordinance. Subpoenas may be served by the sheriff, marshal, or police department of the county or by the police department of the municipality or by any other individual authorized by Code Section 24-13-24 to serve subpoenas;

(3) Subpoena evidence to its hearings in the same way as provided in paragraph (2) of this Code section, with the approval of the court with jurisdiction over a criminal violator of the county or municipal code or ordinance;

(4) Take testimony under oath; and

(5) Issue orders having the force of law to command whatever steps are necessary to bring a violation into compliance.



§ 36-74-26. Administrative fines; public record

(a) An enforcement board, upon notification by the code enforcement officer that an order of the enforcement board has not been complied with by the set time may order the violator to pay an administrative fine in an amount specified in this Code section.

(b)(1) An administrative fine imposed pursuant to this Code section for a violation involving the health or safety of a third party shall not exceed $1,000.00 per day.

(2) An administrative fine imposed pursuant to this Code section for a violation that is not a violation involving the health or safety of a third party shall not exceed a total of $1,000.00.

(3) In determining the amount of the fine, if any, the enforcement board shall consider the following factors:

(A) The gravity of the violation;

(B) Any actions taken by the violator to correct the violation; and

(C) Any previous violations committed by the violator.

(4) An enforcement board may reduce a fine imposed pursuant to this Code section.

(c) A certified copy of an order imposing an administrative fine may be recorded in the public records of any county and thereafter shall constitute a lien against the land on which the violation exists and upon any real or personal property owned by the violator. Upon petition to the superior court, such order may be enforced in the same manner as a court judgment by the sheriffs of this state, including levy against the personal property, but such order shall not be deemed to be a court judgment except for enforcement purposes. After three months from the filing of any such lien which remains unpaid, the enforcement board may request the local governing body attorney to foreclose on the lien.

(d) If an environmental court is in existence with jurisdiction over ordinances subject to the jurisdiction of the enforcement board, the violator may object to the fine imposed and submit to the jurisdiction of the environmental court. The case shall be transferred to the environmental court and handled de novo as an ordinance violation.



§ 36-74-27. Length of liens

No lien imposed under this article shall continue for a period longer than 20 years after the certified copy of an order imposing a fine has been recorded, unless within that time an action to foreclose on the lien is commenced in a court of competent jurisdiction. In an action to foreclose on a lien, the prevailing party is entitled to recover all costs, including a reasonable attorney's fee, that it incurs in the foreclosure. The continuation of the lien effected by the commencement of the action shall not be good against creditors or subsequent purchasers for valuable consideration without notice, unless a notice of lis pendens is recorded.



§ 36-74-28. Appeals to superior court

An aggrieved party, including the local governing body, may appeal a final administrative order of an enforcement board to the superior court. Such an appeal shall be a hearing de novo. An appeal shall be filed within 30 days of the execution of the order to be appealed.



§ 36-74-29. Notice required; form of notice

(a) All notices required by this article shall be provided to the alleged violator by certified mail or statutory overnight delivery, return receipt requested; by hand delivery by the sheriff or other law enforcement officer, code enforcement officer, or other person designated by the local governing body; or by leaving the notice at the violator's usual place of residence with any person residing therein who is above 15 years of age and informing such person of the contents of the notice.

(b) In addition to providing notice as set forth in subsection (a) of this Code section, at the option of the code enforcement board, notice may also be served by publication or posting, as follows:

(1) Notice may be published once during each week for four consecutive weeks (four publications being sufficient) in the newspaper in which the sheriff's advertisements are printed in the county where the code enforcement board is located. Proof of publication shall be made by affidavit of a duly authorized representative of the newspaper;

(2) If there is no newspaper of general circulation in the county where the code enforcement board is located, three copies of such notice shall be posted for at least 28 days in three different and conspicuous places in such county, one of which shall be at the front door of the courthouse in said county. Proof of posting shall be by affidavit of the person posting the notice, which affidavit shall include a copy of the notice posted and the date and places of its posting; or

(3) Notice by publication or posting may run concurrently with, or may follow, an attempt or attempts to provide notice by hand delivery, mail, or statutory overnight delivery as required under subsection (a) of this Code section. Evidence that an attempt has been made to deliver notice by hand, mail, or statutory overnight delivery as provided in subsection (a) of this Code section, together with proof of publication or posting as provided in this subsection, shall be sufficient to show that the notice requirements of this Code section have been met, without regard to whether or not the alleged violator actually received such notice.



§ 36-74-30. Other enforcement methods; probable cause for investigation required

(a) It is the intent of this article to provide an additional or supplemental means of obtaining compliance with local codes. Nothing contained in this article shall prohibit a local governing body through its code enforcement officer from enforcing its codes by any other lawful means including criminal and civil proceedings; provided, however, that a local governing body shall not pursue a specific instance of an alleged violation of an ordinance against one violator before both a code enforcement board and a magistrate, municipal, or other court authorized to hear ordinance violations.

(b) No local government is authorized to perform investigations or inspections of residential rental property unless there is probable cause to believe there is or has been a violation or violations of applicable codes, and in no event may a local government require the registration of residential rental property. Conditions which appear to be code violations which are in plain view may form the basis for probable cause.






Article 3 - Enforcement Boards Created Prior to January 1, 2003

§ 36-74-40. Application of article

The provisions of this article shall apply to enforcement boards created prior to January 1, 2003.



§ 36-74-41. Definitions

As used in this article, the term:

(1) "Code inspector" means any authorized agent or employee of the county or municipality whose duty it is to assure code compliance.

(2) "County or municipal codes and ordinances" means zoning ordinances and resolutions, ordinances and resolutions enacting subdivision regulations, environmental ordinances and resolutions, state minimum standard codes provided for in Code Section 8-2-25, ordinances and resolutions enacted pursuant to Code Section 8-2-25, other ordinances and resolutions regulating the development of real property, and ordinances and regulations providing for control of litter and debris, control of junked or abandoned vehicles, and control of overgrown vegetation. Notwithstanding the above, the term "county and municipal codes and ordinances" shall not include:

(A) Those codes and ordinances requiring a permit, unless the alleged violator has failed to secure all necessary valid permits under said codes and ordinances; or

(B) Any local amendments to the state minimum standard codes provided for in Code Section 8-2-25 that have not been adopted in conformity with the requirements of subsection (c) of Code Section 8-2-25.

(3) "Enforcement board" means a local government code enforcement board.

(4) "Local governing body" means the governing authority of the county or municipality, however designated.

(5) "Local governing body attorney" means the legal counselor for the county or municipality.

(6) "Repeat violation" means any violation of county or municipal codes or ordinances by an owner or co-owner whom the enforcement board has previously found to be in violation of a code or ordinance within one year prior to such violation.

(7) "Violation involving the health or safety of a third party" means a violation that creates a legitimate concern for the health and safety of a third-party occupant of a dwelling place or that creates an immediate and substantial danger to the environment or members of the community at large, especially minor children.



§ 36-74-42. Membership of boards; requirements of members; chairperson; attorney's role

(a) The local governing body may appoint one or more code enforcement boards and legal counsel for the enforcement boards. The local governing body may appoint code enforcement boards consisting of three, five, or seven members. The local governing body may appoint up to two alternate members for each code enforcement board to serve on the board in the absence of board members.

(b) Members of the enforcement boards shall be residents of the municipality, in the case of municipal enforcement boards, or residents of the county, in the case of county enforcement boards. In making appointments to an enforcement board, the local governing body shall make good faith efforts to appoint one or more individuals who have experience or expertise relevant to one or more of the county or municipal codes that are within the subject matter jurisdiction of the respective enforcement board, including individuals with property management and litter control experience; provided, however, that the authority and jurisdiction of an enforcement board shall not in any way be limited due to the absence from its membership of one or more individuals with such experience or expertise.

(c)(1) The initial appointments to a seven-member code enforcement board shall be as follows:

(A) Three members appointed for a term of two years each; and

(B) Four members appointed for a term of four years each.

(2) The initial appointments to a five-member code enforcement board shall be as follows:

(A) Two members appointed for a term of two years each; and

(B) Three members appointed for a term of four years each.

(3) The initial appointments to a three-member code enforcement board shall be as follows:

(A) One member appointed for a term of two years; and

(B) Two members appointed for a term of four years each.

(4) Upon the expiration of the initial terms specified in paragraphs (1), (2), and (3) of this subsection all terms shall be for three years.

(5) The local governing body of a county or a municipality may reduce a seven-member code enforcement board to five members, or a five-member code enforcement board to three members, upon the simultaneous expiration of the terms of office of two members of the board.

(6) A member may be reappointed upon approval of the local governing body.

(7) An appointment to fill any vacancy on an enforcement board shall be for the remainder of the unexpired term of office. If any member fails to attend two of three successive meetings without cause and without prior approval of the chairperson, the enforcement board shall declare the member's office vacant, and the local governing body shall promptly fill such vacancy.

(8) The members shall serve in accordance with ordinances of the local governing body and may be suspended and removed for cause as provided in such ordinances for removal of members of boards. A local governing body may, with or without cause, refuse to reappoint any member of an enforcement board at the expiration of his or her term of office.

(d) The members of an enforcement board shall elect a chairperson, who shall be a voting member, from among the members of the board. The presence of four or more members shall constitute a quorum of any seven-member enforcement board, the presence of three or more members shall constitute a quorum of any five-member enforcement board, and the presence of two or more members shall constitute a quorum of any three-member enforcement board. Members shall serve without compensation but may be reimbursed for such travel, mileage, and per diem expenses as may be authorized by the local governing body or as otherwise provided by law.

(e) The local governing body attorney shall either be counsel to an enforcement board or shall represent the municipality or county by presenting cases before the enforcement board but in no case shall the local governing body attorney serve in both capacities.



§ 36-74-43. Initiating of proceedings; time to correct violations; repeat violations; hearings

(a) It shall be the duty of the code inspector to initiate enforcement proceedings pursuant to the various codes; however, no member of a board shall have the power to initiate such enforcement proceedings.

(b) Except as provided in subsections (c) and (d) of this Code section, if a violation of any code or ordinance is found, the code inspector shall notify the violator and give him or her a reasonable time to correct the violation. Should the violation continue beyond the time specified for correction, the code inspector shall proceed with enforcement through the appropriate court or shall proceed with enforcement through the appropriate code enforcement board. If the code inspector proceeds through a code enforcement board, the code inspector shall notify an enforcement board and request a hearing. The code enforcement board shall schedule a hearing, and written notice of such hearing shall be hand delivered or made as provided in Code Section 36-74-49 to said violator. At the option of the code enforcement board, notice may additionally be served by publication or posting as provided in Code Section 36-74-49. If the violation is corrected and then recurs or if the violation is not corrected by the time specified for correction by the code inspector, the case may be presented to the enforcement board even if the violation has been corrected prior to the board hearing, and the notice shall so state.

(c) If a repeat violation is found, the code inspector shall notify the violator but is not required to give the violator a reasonable time to correct the violation. The code inspector, upon notifying the violator of a repeat violation, shall notify an enforcement board and request a hearing. The code enforcement board shall schedule a hearing and shall provide written notice pursuant to Code Section 36-74-49. The case may be presented to the enforcement board even if the repeat violation has been corrected prior to the board hearing, and the notice shall so state.

(d) If the code inspector has substantial reason to believe a violation presents a serious threat to the public health, safety, and welfare or if the violation is irreparable or irreversible in nature, the code inspector shall make a reasonable effort to notify the violator and may immediately notify the enforcement board and request a hearing.



§ 36-74-44. Calling of hearings; hearing proceedings; orders

(a) Upon request of the code inspector, or at such other times as may be necessary, the chairperson of an enforcement board may call a hearing of an enforcement board; a hearing also may be called by written notice signed by at least three members of a seven-member enforcement board or signed by at least two members of a five-member enforcement board. Minutes shall be kept of all hearings by each enforcement board, and all hearings and proceedings shall be open to the public. The local governing body may provide or assign clerical and administrative personnel to assist the enforcement board in the proper performance of its duties.

(b) Each case before an enforcement board shall be presented by the local governing body attorney or by a code inspector or other member of the administrative staff of the local governing body.

(c) An enforcement board shall proceed to hear the cases on the agenda for that day. All testimony shall be under oath and shall be recorded. The enforcement board shall take testimony from the code inspector and alleged violator. Formal rules of evidence shall not apply, but fundamental due process shall be observed and shall govern the proceedings.

(d) At the conclusion of the hearing, the enforcement board shall issue findings of fact, based on evidence of record and conclusions of law, and shall issue an order to comply or an order to pay an administrative fine consistent with powers granted in this article. The findings and conclusions and any order imposed shall be by motion approved by a majority of those members present and voting, except that at least four members of a seven-member enforcement board, three members of a five-member enforcement board, or two members of a three-member enforcement board must vote in order for the action to be official.

(e) An order to comply shall include notice that it must be complied with by a specified date and that an administrative fine may be imposed if the order is not complied with by such date.

(f) An order to pay a fine shall specify the amount of the fine as determined and voted upon by the enforcement board, as well as the date and time the fine is due. A certified copy of such order may be recorded in the public records of the county and shall constitute notice to any subsequent purchaser, successor in interest, or assign if the violation concerns real property, and the findings therein shall be binding upon the violator and, if the violation concerns real property, and subsequent purchaser, successor in interest, or assign. If an order is recorded in the public records pursuant to this subsection and the fine is paid by the date and time specified in the order, the enforcement board shall issue an order acknowledging that the fine has been paid in full and such order shall be recorded in the public records. A hearing is not required to issue such an order acknowledging the payment of a fine.

(g) The enforcement board may issue an order to pay a fine against the violator if the cited violation was not corrected within the time specified on the code inspector's notice or if an order to comply was not satisfied within the time specified in the order, even if said violation was corrected and brought into compliance prior to the hearing at which the fine is imposed.



§ 36-74-45. Powers of enforcement boards

Each enforcement board shall have the power to:

(1) Adopt rules for the conduct of its hearings, which rules shall, at a minimum, ensure that each side has an equal opportunity to present evidence and argument in support of its case;

(2) Subpoena alleged violators and witnesses to its hearings, with the approval of the court with jurisdiction over a criminal violator of the county or municipal code or ordinance. Subpoenas may be served by the sheriff, marshal, or police department of the county or by the police department of the municipality or by any other individual authorized by Code Section 24-13-24 to serve subpoenas;

(3) Subpoena evidence to its hearings in the same way as provided in paragraph (2) of this Code section, with the approval of the court with jurisdiction over a criminal violator of the county or municipal code or ordinance;

(4) Take testimony under oath; and

(5) Issue orders having the force of law to command whatever steps are necessary to bring a violation into compliance.



§ 36-74-46. Administrative fines; public record

(a)(1) An administrative fine imposed pursuant to this Code section for a violation involving the health or safety of a third party shall not exceed $1,000.00 per day.

(2) An administrative fine imposed pursuant to this Code section for a violation that is not a violation involving the health or safety of a third party shall not exceed a total of $1,000.00.

(3) In determining the amount of the fine, if any, the enforcement board shall consider the following factors:

(A) The gravity of the violation;

(B) Any actions taken by the violator to correct the violation; and

(C) Any previous violations committed by the violator.

(4) An enforcement board may reduce a fine imposed pursuant to this Code section.

(b) A certified copy of an order imposing an administrative fine may be recorded in the public records of any county and thereafter shall constitute a lien against the land on which the violation exists and upon any real or personal property owned by the violator. Upon petition to the superior court, such order may be enforced in the same manner as a court judgment by the sheriffs of this state, including levy against the personal property, but such order shall not be deemed to be a court judgment except for enforcement purposes. After three months from the filing of any such lien which remains unpaid, the enforcement board may request the local governing body attorney to foreclose on the lien.



§ 36-74-47. Length of liens

No lien imposed under this article shall continue for a period longer than 20 years after the certified copy of an order imposing a fine has been recorded, unless within that time an action to foreclose on the lien is commenced in a court of competent jurisdiction. In an action to foreclose on a lien, the prevailing party is entitled to recover all costs, including a reasonable attorney's fee, that it incurs in the foreclosure. The continuation of the lien effected by the commencement of the action shall not be good against creditors or subsequent purchasers for valuable consideration without notice, unless a notice of lis pendens is recorded.



§ 36-74-48. Appeals to superior court

An aggrieved party, including the local governing body, may appeal a final administrative order of an enforcement board to the superior court of the county in which the subject property is located. Such an appeal shall be in the form of a writ of certiorari governed by Chapter 4 of Title 5 and shall be heard on the record. An appeal shall be filed within 30 days of the execution of the order to be appealed.



§ 36-74-49. Notice required; form of notice

(a) All notices required by this article shall be provided to the alleged violator by certified mail or statutory overnight delivery, return receipt requested; by hand delivery by the sheriff or other law enforcement officer, code inspector, or other person designated by the local governing body; by leaving the notice at the violator's usual place of residence with any person residing therein who is over 15 years of age and informing such person of the contents of the notice; or by leaving the notice at the violator's usual place of business with a manager or other upper-level employee who is over 15 years of age and informing such person of the contents of the notice.

(b) In addition to providing notice as set forth in subsection (a) of this Code section, at the option of the code enforcement board, notice may also be served by publication or posting, as follows:

(1) Notice may be published once during each week for four consecutive weeks (four publications being sufficient) in the newspaper in which the sheriff's advertisements are printed in the county where the code enforcement board is located. Proof of publication shall be made by affidavit of a duly authorized representative of the newspaper;

(2) If there is no newspaper of general circulation in the county where the code enforcement board is located, three copies of such notice shall be posted for at least 28 days in three different and conspicuous places in such county, one of which shall be at the front door of the courthouse in said county. Proof of posting shall be by affidavit of the person posting the notice, which affidavit shall include a copy of the notice posted and the date and places of its posting; or

(3) Notice by publication or posting may run concurrently with, or may follow, an attempt or attempts to provide notice by hand delivery, mail, or statutory overnight delivery as required under subsection (a) of this Code section. Evidence that an attempt has been made to deliver notice by hand, mail, or statutory overnight delivery as provided in subsection (a) of this Code section, together with proof of publication or posting as provided in this subsection, shall be sufficient to show that the notice requirements of this Code section have been met, without regard to whether or not the alleged violator actually received such notice.



§ 36-74-50. Other enforcement methods

It is the intent of this article to provide an additional or supplemental means of obtaining compliance with local codes. Nothing contained in this article shall prohibit a local governing body through its code inspector from enforcing its codes by any other lawful means including criminal and civil proceedings; provided, however, that a local governing body shall not pursue a specific instance of an alleged violation of an ordinance against one violator before both a code enforcement board and a magistrate, municipal, or other court authorized to hear ordinance violations.









Chapter 75 - War on Terrorism Local Assistance

§ 36-75-1. Short title

This chapter shall be known and may be cited as the "War on Terrorism Local Assistance Act."



§ 36-75-2. Legislative authority; purpose

This chapter is enacted pursuant to authority granted to the General Assembly by the Constitution of Georgia. Each authority created by this chapter is created for nonprofit and public purposes; and it is found, determined, and declared that the creation of each such authority and the carrying out of its corporate purposes is in all respects for the benefit of the people of this state and that the authority is an institution of purely public charity and will be performing an essential governmental function in the exercise of the power conferred upon it by this chapter. For such reasons, the state covenants the holders of the bonds issued under this chapter that such authority shall be required to pay no taxes or assessments imposed by the state or any of its counties, municipal corporations, political subdivisions, or taxing districts upon any property acquired by the authority or under its jurisdiction, control, possession, or supervision or leased by it to others; or upon its activities in the operation or maintenance of any such property or on any income derived by the authority in the form of fees, recording fees, rentals, charges, purchase price, installments, or otherwise; and that the bonds of such authority, their transfer, and the income therefrom shall at all times be exempt from taxation within the state. The tax exemption provided in this Code section shall not include any exemption from sales and use tax on property purchased by the authority or for use by the authority.



§ 36-75-3. Definitions

As used in this chapter, the term:

(1) "Authority" means each public corporation created pursuant to this chapter.

(2) "Cost of project" means all costs of site preparation and other start-up costs; all costs of construction; all costs of real and personal property required for the purposes of the project and facilities related thereto, including land and any rights or undivided interest therein, easements, franchises, fees, permits, approvals, licenses, and certificates and the securing of such permits, approvals, licenses, and certificates, and all machinery and equipment, including motor vehicles which are used for project functions; financing charges and interest prior to and during construction and during such additional period as the authority may reasonably determine to be necessary for the placing of the project in operation; costs of engineering, architectural, and legal services; cost of plans and specifications and all expenses necessary or incident to determining the feasibility or practicability of the project; administrative expenses; and such other expenses as may be necessary or incidental to the financing authorized in this chapter. The costs of any project may also include funds for the creation of a debt service reserve, a renewal and replacement reserve, and such other reserves as may be reasonably required by the authority for the operation of its projects and as may be authorized by any bond resolution or trust agreement or indenture pursuant to the provisions of which the issuance of any such bonds may be authorized. Any obligation or expense incurred for any of the foregoing purposes shall be regarded as a part of the cost of the project and may be paid or reimbursed as such out of the proceeds of revenue bonds or notes issued under this chapter for such project.

(3) "County" means any county of this state or a governmental entity formed by the consolidation of a county and one or more municipal corporations.

(4) "Detention facilities" means facilities used or to be used for the incarceration of adult and juvenile offenders and juveniles subject to the jurisdiction of the juvenile court and administration and support structures for such facilities.

(5) "Governing body" means the elected or duly appointed officials constituting the governing body of each county and municipal corporation in the state.

(6) "Judicial facilities" means facilities used or to be used for the administration of justice and related activities, including all adult and juvenile courts, prosecutorial and public defender services, and their respective administrative and support structures.

(7) "Municipal corporation" means any incorporated municipality in this state.

(8) "Project" means the acquisition, construction, equipping, operation, maintenance, and repairing of county or municipal corporation judicial, detention, or public safety facilities.

(9) "Public safety facilities" means facilities used or to be used by or in direct support of management and operation of homeland security, police, fire, rescue, and emergency medical services.



§ 36-75-4. Public safety and judicial facilities authorities created for each county and municipality; joint authority; filing with Secretary of State

(a) There is created in and for each county and municipal corporation in this state a public body corporate and politic, to be known as the "public safety and judicial facilities authority" of such county. No authority shall transact any business or exercise any powers under this chapter until the governing body of the county or municipal corporation, as the case may be, by proper ordinance or resolution, declares that there is a need for an authority to function in the county or municipal corporation and declares that such jurisdiction is at the time of such ordinance or resolution imposing a sales tax levied for the purposes of a metropolitan area system of public transportation.

(b) Any number of counties or municipal corporations or a combination of counties and municipal corporations may jointly form an authority to be known as the "joint public safety and judicial facilities authority" for such counties or municipal corporations or both. No authority shall transact any business or exercise any powers under this chapter until the governing authority of each county and municipal corporation involved declare, by ordinance or resolution, that there is a need for an authority to function and declare that such jurisdiction is at the time of such ordinance or resolution imposing a sales tax levied for the purposes of a metropolitan area system of public transportation and until the governing authority of each county and municipal corporation approves an agreement with the other counties or municipal corporations for the activation of an authority and such agreement is executed.

(c) A copy of such ordinances, resolutions, and agreements shall be filed with the Secretary of State, who shall maintain a record of all authorities activated under this chapter.



§ 36-75-5. Management by board of directors; membership; procedures

Control and management of the authority shall be vested in a board of directors whose members shall be residents of the county or municipal corporation, as applicable. Directors shall be appointed, and may be reappointed, for terms of four years. The resolution or ordinance activating the authority shall state the number of directors and the appointing authority for each. No member of the governing authority of a county or municipal corporation that activates an authority is eligible to be appointed as a director while serving a term of office as a member of the governing authority of such county or municipal corporation. The directors shall elect one of their members as chairperson and another as vice chairperson and shall also elect a secretary and a treasurer or a secretary-treasurer, either of whom may be a director. The directors shall receive no compensation for their services but shall be reimbursed for their actual expenses incurred in the performance of their duties. The directors may make bylaws and regulations for the governing of the authority and may delegate to one or more of the officers, agents, and employees of the authority such powers and duties as may be deemed necessary and proper.



§ 36-75-6. Quorum

A majority of the directors shall constitute a quorum for the transaction of business of the authority. However, any action with respect to any project of the authority must be approved by the affirmative vote of a majority of the directors.



§ 36-75-7. Power of authority

Each authority shall have all of the powers necessary or convenient to carry out and effectuate the purposes and provisions of this chapter, including, but without limiting the generality of the foregoing, the power:

(1) To bring and defend actions;

(2) To adopt and amend a corporate seal;

(3) To acquire, construct, improve, or modify, to place into operation, and to operate or cause to be placed into operation, either as owner of all or of any part in common with others, a project or projects within the political subdivision in which the authority is activated and within other political subdivisions, and to pay all or part of the cost of any such project or projects from the proceeds of revenue bonds of the authority or from any contribution or loans by persons, firms, or corporations or any other contribution, all of which the authority is authorized to receive, accept, and use;

(4) To acquire, in its own name, by purchase on such terms and conditions and in such manner as it may deem proper or by gift, grant, lease, or otherwise, real property or rights and easements therein and franchises and personal property necessary or convenient for its corporate purposes, which purposes shall include, but shall not be limited to, the constructing or acquiring of a project, the improving, extending, adding to, reconstructing, renovating, or remodeling of any project or part thereof already constructed or acquired, or demolition to make room for such project or any part thereof, and to insure the same against any and all risks as such insurance may, from time to time, be available; the authority may also use such property, rent or lease the same to or from others, make contracts with respect to the use thereof, or sell, lease, exchange, transfer, assign, pledge, or otherwise dispose of or grant options for any such property in any manner which the authority deems to the best advantage of itself and its purposes; provided, however, that the powers to acquire, use, and dispose of property as set forth in this paragraph shall include the power to acquire, use, and dispose of any interest in such property, whether divided or undivided, which acquisition may result in the ownership of such property or any part thereof in common with any other party or parties, public or private; and title to any such property of the authority, however, shall be held by the authority exclusively for the benefit of the public;

(5) To make contracts and leases and to execute all instruments necessary or convenient, including contracts for construction of projects and leases of projects or contracts with respect to the use of projects which it causes to be acquired or constructed, provided that all private persons, firms, and corporations, this state, and all political subdivisions, departments, instrumentalities, or agencies of the state or of any local government are authorized to enter into contracts, leases, or agreements with the authority upon such terms and for such purposes as they deem advisable; and without limiting the generality of the above, authority is specifically granted to counties and municipal corporations and to the authority to enter into contracts, lease agreements, or other undertakings relative to the furnishing of project activities and facilities or either of them by the authority to such political subdivisions and by such political subdivisions to the authority for a term not exceeding 50 years;

(6) To exercise any one or more of the powers, rights, and privileges conferred by this Code section either alone or jointly or in common with one or more other public or private parties or public and private parties; in any such exercise of such powers, rights, and privileges jointly or in common with others with respect to the construction, operation, and maintenance of project facilities, the authority may own an undivided interest in such facilities with any other party with which it may jointly or in common exercise the rights and privileges conferred by this chapter; the authority may enter into an agreement or agreements with respect to any such project facility with the other party or parties participating therein; any such agreement may contain such terms, conditions, and provisions, consistent with this chapter, as the parties thereto shall deem to be in their best interests; any such agreement may include, but need not be limited to, provisions for the construction, operation, and maintenance of such project facility by any one or more party of the parties to such agreement, which party or parties shall be designated in or pursuant to such agreement as agent or agents on behalf of itself and one or more of the other parties thereto, or by such other means as may be determined by the parties thereto, and may include provisions for a method or methods of determining and allocating, among or between the parties, costs of construction, operation, maintenance, renewals, replacements, improvements, and disposals with respect to such facility; in carrying out its functions and activities as such agent with respect to construction, operation, and maintenance of such a facility, such agent shall be governed by the laws and regulations applicable to such agent as a separate legal entity and not by any laws or regulations which may be applicable to any of the other participating parties; provided, however, that the agent shall act for the benefit of the public; notwithstanding anything contained in any other law to the contrary, pursuant to the terms of any such agreement, the authority may delegate its powers and duties with respect to the construction, operation, and maintenance of such facility to the party acting as agent; and all actions taken by such agent in accordance with the provisions of such agreement may be binding upon the authority without further action or approval of the authority;

(7) To extend credit or make loans to any person, firm, corporation, or other industrial entity for the planning, design, construction, acquisition, or carrying out of any project, which credit or loans shall be secured by loan agreements, mortgages, security agreements, contracts, and all other instruments or fees or charges, upon such terms and conditions as the authority shall determine reasonable in connection with such loans, including provision for the establishment and maintenance of reserves and insurance funds, and in the exercise of powers granted by this Code section in connection with a project for such person, firm, corporation, or other industrial entity, to require the inclusion in any contract, loan agreement, security agreement, or other instrument of such provisions for guaranty, insurance, construction, use, operation, maintenance, and financing of a project as the authority may deem necessary or desirable;

(8) To acquire, accept, or retain equitable interests, security interests, or other interest in any property, real or personal, by mortgage, assignment, security agreement, pledge, conveyance, contract, lien, loan agreement, or other consensual transfer in order to secure the repayment of any moneys loaned or credit extended by the authority;

(9) To accept, receive, and administer gifts, grants, appropriations, and donations of money, materials, and property of any kind, including loans and grants from the United States of America, this state, or a unit of local government or any of their agencies, departments, authorities, or instrumentalities upon such terms and conditions as the United States of America, this state, or a unit of local government or any of their agencies, departments, authorities, or instrumentalities shall impose; to administer trusts; and to sell, lease, transfer, convey, appropriate, and pledge any and all of its property and assets;

(10) To invest any accumulation of its funds in any fund or reserve in any manner that public funds of this state or its political subdivisions may be invested;

(11) To do any and all things necessary or proper for the accomplishment of the objectives of this chapter and to exercise any power usually possessed by private corporations performing similar functions which is not in conflict with the Constitution and laws of this state, including the power to employ professional and administrative staff and personnel and to retain legal, engineering, fiscal, accounting, and other professional services; the power to purchase all kinds of insurance, including, without limitation, insurance against tort liability and against risks of damage to property; the power to borrow money for any of the corporate purposes of the authority; the power to indemnify and hold harmless any parties contracting with the authority or its agents from damage to persons or property; and the power to act as self-insurer with respect to any loss or liability; provided, however, that obligations of the authority other than revenue bonds, for which provision is made in this chapter, shall be payable from the general funds of the authority and shall not be a charge against any special fund allocated to the payment of revenue bonds;

(12) To mortgage, convey, pledge, or assign any properties, revenues, income, tolls, charges, or fees owned or received by the authority;

(13) To borrow money and issue its revenue bonds and bond anticipation notes from time to time and to use the proceeds thereof for the purpose of paying all or part of the cost of any project, including the cost of extending, adding to, or improving such project, or for the purpose of refunding any such bonds of the authority theretofore issued; and to otherwise carry out the purposes of this chapter and to pay all other costs of the authority incident to, or necessary and appropriate to, such purposes, including the providing of funds to be paid into any fund or funds to secure such bonds and notes, provided that all such bonds and notes shall be issued in accordance with the procedures and subject to the limitations set forth in Code Section 36-63-9; provided, however, that the maximum aggregate amount of bonds issued shall be $50 million; and

(14) As security for repayment of authority obligations, to pledge, mortgage, convey, assign, hypothecate, or otherwise encumber any property, real or personal, of such authority and to execute any trust agreement, indenture, or security agreement containing any provisions not in conflict with law, which trust agreement, indenture, or security agreement may provide for foreclosure or forced sale of any property of the authority upon default on such obligations either in payment of principal or interest or in the performance of any term or condition contained in such agreement or indenture; this state, on behalf of itself and each county, municipal corporation, political subdivision, or taxing district therein waives any right which it or such county, municipal corporation, political subdivision, or taxing district may have to prevent the forced sale or foreclosure of any property of the authority so mortgaged or encumbered, and any such mortgage or encumbrance may be foreclosed in accordance with law and the terms thereof.



§ 36-75-8. Bonds and notes; expenditure of revenue

(a) Subject to the limitations and procedures provided by this Code section, the obligations of any authority evidenced by bonds, bond anticipation notes, trust indentures, deeds to secure obligations, security agreements, or mortgages executed in connection therewith may contain such provisions not inconsistent with law as shall be determined by the board of directors of the authority. The authority, in such instruments, may provide for the pledging of all or any part of its revenues, income, or charges and for the mortgaging, encumbering, or conveying of all or any part of its real or personal property; may covenant against pledging any or all of its revenues, income, or charges; and may further provide for the disposition of proceeds realized from the sale of any bonds and bond anticipation notes, for the replacement of lost, destroyed, stolen, or mutilated bonds and notes, and for the payment and redemption of such bonds and notes. Similarly, subject to the limitations and procedures of this Code section, undertakings of an authority may prescribe the procedure by which bondholders and noteholders may enforce rights against the authority and provide for rights upon breach of any covenant, condition, or obligation of the authority. Bonds, resolutions, trust indentures, mortgages, or deeds to secure obligations executed by an authority and bond anticipation notes executed by an authority may contain such provisions not otherwise contrary to law as the authority shall deem necessary or desirable.

(b) The proceeds derived from the sale of all bonds and bond anticipation notes issued by an authority shall be held and used for the ultimate purpose of paying, directly or indirectly as permitted in this chapter, all or part of the cost of any project, including the cost of extending, financing, adding to, or improving such project, or for the purpose of refunding any bond anticipation notes issued in accordance with this chapter or refunding any previously issued bonds of the authority.

(c) All bonds and bond anticipation notes issued by an authority shall be revenue obligations of such authority and may be made payable out of any revenues or other receipts, funds, or moneys of the authority, subject only to any agreements with the holders of other bonds or bond anticipation notes or to particular security agreements pledging any particular revenues, receipts, funds, or moneys.

(d) Issuance by an authority of one or more series of bonds or bond anticipation notes for one or more purposes shall not preclude it from issuing other bonds or notes in connection with the same project or with any other projects, but the proceeding wherein any subsequent bonds or bond anticipation notes shall be issued shall recognize and protect any prior pledge or mortgage made in any prior security agreement or made for any prior issue of bonds or bond anticipation notes, unless in the resolution authorizing such prior issue the right is expressly reserved to the authority to issue subsequent bonds or bond anticipation notes on a parity with such prior issue.

(e) An authority shall have the power and is authorized, whenever revenue bonds of the authority have been validated as provided in this chapter, to issue, from time to time, its notes in anticipation of the issuance of such bonds as validated and to renew from time to time any such notes by the issuance of new notes, whether the notes to be renewed have or have not matured. The authority may issue notes only to provide funds which would otherwise be provided by the issuance of the bonds as validated. The notes may be authorized, sold, executed, and delivered in the same manner as bonds. As with its bonds, the authority may sell such notes at public or private sale. Any resolution or resolutions authorizing notes of the authority or any issue thereof may contain any provisions which the authority is authorized to include in any such resolution or resolutions; and the authority may include in any notes any terms, covenants, or conditions which it is authorized to include in any bonds. Validation of such bonds shall be a condition precedent to the issuance of the notes, but it shall not be required that such notes be judicially validated. Bond anticipation notes shall not be issued in an amount exceeding the par value of the bonds in anticipation of which they are to be issued.

(f) The interest rate on or rates to be borne by any bonds, notes, or other obligations issued by the authority shall be fixed by the board of directors of the authority. Any limitations with respect to interest rates found in Article 3 of Chapter 82 of this title or in the usury laws of this state shall not apply to obligations issued under this chapter.

(g) All revenue bonds issued by an authority under this chapter shall be issued and validated under and in accordance with Article 3 of Chapter 82 of this title, except as provided in subsection (f) of this Code section and except as specifically set forth below in this subsection:

(1) Revenue bonds issued by an authority may be in such form, either coupon or fully registered, or both coupon and fully registered, and may be subject to such exchangeability and transferability provisions as the bond resolution authorizing the issuance of such bonds or any indenture or trust agreement may provide;

(2) Revenue bonds shall bear a certificate of validation. The signature of the clerk of the superior court of the judicial circuit in which the issuing authority is located may be made on the certificate of validation of such bonds by facsimile or by manual execution, stating the date on which such bonds were validated; and such entry shall be original evidence of the fact of judgment and shall be received as original evidence in any court in this state; and

(3) In lieu of specifying the rate or rates of interest which revenue bonds to be issued by an authority are to bear, the notice to the district attorney or the Attorney General and the notice to the public of the time, place, and date of the validation hearing may state that the bonds, when issued, will bear interest at a rate not exceeding a maximum per annum rate of interest specified in such notices or, in the event the bonds are to bear different rates of interest for different maturity dates, that none of such rates will exceed the maximum rate specified in the notices; provided, however, that nothing contained in this paragraph shall be construed as prohibiting or restricting the right of the authority to sell such bonds at a discount, even if in so doing the effective interest cost resulting therefrom would exceed the maximum per annum interest rate specified in such notices.



§ 36-75-9. Responsibility for bonds and obligations

No bonds or other obligations of and no indebtedness incurred by any authority shall constitute an indebtedness or obligation of the State of Georgia or of any county, municipal corporation, or political subdivision thereof, nor shall any act of any authority in any manner constitute or result in the creation of an indebtedness of this state or of any such county, municipal corporation, or political subdivision. All such bonds and obligations shall be payable solely from the revenues therein pledged to such payment, including pledged rentals, sales proceeds, insurance proceeds, and condemnation awards; and no holder or holders of any such bonds or obligations shall ever have the right to compel any exercise of the taxing power of this state or of any county, municipal corporation, or political subdivision thereof, nor to enforce the payment thereof against any property of the state or of any such county, municipal corporation, or political subdivision.



§ 36-75-10. Construction

This chapter shall be liberally construed to effect the purposes hereof. Sale or issuance of bonds by any authority shall not be subject to regulation under Chapter 5 of Title 10, the "Georgia Uniform Securities Act of 2008," or any other law. No proceeding or publication not required in this chapter shall be necessary to the performance of any act authorized in this chapter, nor shall any such act be subject to referendum.



§ 36-75-11. Resolutions and referendums required prior to issuance of bonded indebtedness for new projects; exclusions

(a) On and after May 24, 2007, no public safety and judicial facilities authority created and activated by a single county pursuant to this chapter shall be authorized to issue bonds for new projects unless a resolution approving such projects passed by a majority vote of the governing authority of the county that created and activated such authority was ratified by the electors of the county in a referendum.

(b) The proceeds of bonds issued by a public safety and judicial facilities authority created and activated by a single county pursuant to this chapter and any interest on such proceeds shall be used only for the projects set forth in the resolution approving the issuance of such bonds or for debt service on such bonds.

(c) Any authority other than the type of authority defined in paragraph (1) of Code Section 36-75-3:

(1) Which is authorized by general or local Act to operate and issue bonds in a single county that has activated or that activates a public safety and judicial facilities authority pursuant to this chapter; and

(2) Which constructs or operates buildings or facilities for use by any department, agency, division, or commission of any county that has activated or that activates a public safety and judicial facilities authority pursuant to this chapter

shall obtain approval by resolution and referendum as provided in this Code section prior to issuing bonds for any new buildings, facilities, or real property or improvements to existing buildings, facilities, or real property and shall be bound to such resolution as provided in subsection (b) of this Code section.

(d) Subsections (a), (b), and (c) of this Code section shall apply only to the issuance of bonds the principal and interest of which will be repaid, directly or indirectly, in whole or in part, through funds of the county by agreement between the county and:

(1) A public safety and judicial facilities authority created and activated pursuant to this chapter; or

(2) Any authority other than the type of authority defined in paragraph (1) of Code Section 36-75-3 that meets the conditions set forth in paragraphs (1) and (2) of subsection (c) of this Code section.

(e) The provisions of this Code section shall not apply under any circumstances to the issuance of "recovery zone economic development bonds" and "recovery zone facility bonds" as such terms are defined in Section 1401 of the federal American Recovery and Reinvestment Act of 2009.



§ 36-75-12. Authorities with maximum amount of outstanding bonded indebtedness to obtain approval by resolution and referendum prior to issuing additional bonds

Those public safety and judicial facilities authorities created and activated pursuant to this chapter that have issued the $50 million maximum aggregate amount of bonds permitted under paragraph (13) of Code Section 36-75-7 shall be subject to the provisions of Code Section 36-75-11 when such bonded indebtedness is reduced and such authorities desire to issue additional bonds for new projects.



§ 36-75-13. Jurisdictions with activated public safety and judicial facilities authorities prohibited from also activating joint public safety and judicial facilities authority

On and after May 24, 2007, no county or municipality that has activated or that activates a public safety and judicial facilities authority shall also activate a joint public safety and judicial facilities authority.






Chapter 76 - Expedited Franchising of Cable and Video Services

§ 36-76-1. Short title

This chapter shall be known and may be cited as the "Consumer Choice for Television Act."



§ 36-76-2. Definitions

As used in this chapter, the term:

(1) "Advertising and home shopping services revenues" means the amount of a cable service provider or video service provider's nonsubscriber revenues from advertising disseminated through cable service or video service and home shopping services. The amount of such revenues that are allocable to a municipality or county shall be equal to the total amount of the cable service provider or video service provider's revenue received from such advertising and home shopping services multiplied by the ratio of the number of such provider's subscribers located in such municipality or in the unincorporated area of such county to the total number of such provider's subscribers. Such ratio shall be based on the number of such provider's subscribers as of January 1 of the current year, except that in the first year in which services are provided, such ratio shall be computed as of the earliest practical date.

(2) "Affected local governing authority" means any municipal governing authority when any part of such municipality is located within the service area and any county governing authority when any part of the unincorporated area of such county is located within the service area.

(3) "Cable service" means the one-way transmission to subscribers of video programming or other programming service and subscriber interaction, if any, which is required for the selection or use of such video programming or other programming service. Cable service shall not include any video programming provided by a provider of commercial mobile service as defined in 47 U.S.C. Section 332(d) or video programming provided as part of and via a service that enable users to access content, information, e-mail, or other services offered over the public Internet.

(4) "Cable service provider" means any person or group of persons:

(A) Who provides cable service over a cable system and directly or through one or more affiliates owns a significant interest in such cable system; or

(B) Who otherwise controls or is responsible for, through any arrangement, the management and operation of such a cable system.

(5) "Cable system" means a facility consisting of a set of closed transmission paths and associated signal generation, reception, and control equipment that is designed to provide cable service which includes video programming and which is provided to multiple subscribers within a community, but such term shall not include:

(A) A facility that serves only to retransmit the television signals of one or more television broadcast stations;

(B) A facility that serves subscribers without using any public right of way as defined in this Code section;

(C) A facility of a common carrier which is subject, in whole or in part, to the provisions of 47 U.S.C. Sections 201 through 276, except that such facility shall be considered a cable system, other than for purposes of 47 U.S.C. Section 541(c), to the extent such facility is used in the transmission of video programming directly to subscribers, unless the extent of such use is solely to provide interactive on-demand services as that term is defined in 47 U.S.C. Section 522(12);

(D) An open video system that complies with 47 U.S.C. Section 573; or

(E) Any facility of any electric utility used solely for operating such electric utility system.

(6) "Franchise" means an initial authorization or renewal of an authorization issued by a franchise authority, regardless of whether the authorization is designated as a franchise, permit, license, resolution, contract, ordinance, certificate, agreement, or otherwise, that authorizes the construction or operation of a cable service provider or video service provider's network in the public rights of way.

(7) "Franchise authority" means any governmental entity empowered by federal, state, or local law to grant a franchise. With regard to the holder of a state franchise within the service areas covered by such state franchise, the Secretary of State shall be the sole franchising authority. With respect to a franchise agreement with a municipal or county governing authority, that municipality or county shall be the sole franchising authority within the service areas covered by that local franchise.

(8) "Gross revenues" means all revenues received from subscribers for the provision of cable service or video service, including franchise fees for cable service providers and video service providers, and advertising and home shopping services revenues and shall be determined in accordance with generally accepted accounting principles. Gross revenues shall not include:

(A) Amounts billed and collected as a line item on the subscriber's bill to recover any taxes, surcharges, or governmental fees that are imposed on or with respect to the services provided or measured by the charges, receipts, or payments therefor; provided, however, that for purposes of this Code section, such tax, surcharge, or governmental fee shall not include any ad valorem taxes, net income taxes, or generally applicable business or occupation taxes not measured exclusively as a percentage of the charges, receipts, or payments for services;

(B) Any revenue, such as bad debt, not actually received, even if billed;

(C) Any revenue received by any affiliate or any other person in exchange for supplying goods or services used by the provider to provide cable service or video programming;

(D) Any amounts attributable to refunds, rebates, or discounts;

(E) Any revenue from services provided over the network that are associated with or classified as noncable or nonvideo services under federal law, including, without limitation, revenues received from telecommunications services, information services other than cable service or video service, Internet access services, or directory or Internet advertising revenue, including, without limitation, yellow pages, white pages, banner advertisements, and electronic publishing advertising. Where the sale of any such noncable or nonvideo service is bundled with the sale of one or more cable services or video services and sold for a single nonitemized price, the term "gross revenues" shall include only those revenues that are attributable to cable service or video service based on the provider's books and records; such revenues shall be allocated in a manner consistent with generally accepted accounting principles;

(F) Any revenue from late fees not initially booked as revenues, returned check fees, or interest;

(G) Any revenue from sales or rental of property, except such property as the subscriber shall be required to buy or rent exclusively from the cable service provider or video service provider to receive cable service or video service;

(H) Any revenue received from providing or maintaining inside wiring;

(I) Any revenue from sales for resale with respect to which the purchaser shall be required to pay a franchise fee, provided the purchaser certifies in writing that it shall resell the service and pay a franchise fee with respect thereto; or

(J) Any amounts attributable to a reimbursement of costs including, but not limited to, the reimbursements by programmers of marketing costs incurred for the promotion or introduction of video programming.

(9) "Incumbent service provider" means any cable service provider or video service provider providing cable service or video service, respectively, in a municipality or in an unincorporated area of a county on January 1, 2008.

(10) "Original programming" means programming produced specifically for or about a municipality or county or citizens thereof and shall include public government meetings. Original programming shall not include character generated messages, video bulletin board messages, traffic cameras, or other passively produced content.

(11) "PEG" means public, educational, or governmental.

(12) "Public right of way" means the area in, on, along, over, or under the public roads that are part of the municipal or county road system or the state highway system.

(13) "Service area" means the geographic territory within a municipality or unincorporated area of a county where a cable service provider or video service provider provides or has proposed to offer cable service or video service pursuant to a franchise.

(14) "Subscriber" means any person or entity lawfully receiving video service from a video service provider or cable service from a cable service provider.

(15) "Video programming" means programming provided by, or generally considered comparable to programming provided by, a television broadcast station, as set forth in 47 U.S.C. Section 522(20).

(16) "Video service" means the provision of video programming through wireline facilities located at least in part in the public rights of way without regard to delivery technology, including Internet protocol technology. This term shall not include any video programming provided by a provider of commercial mobile service as defined in 47 U.S.C. Section 332(d) or video programming provided as part of and via a service that enables users to access content, information, e-mail, or other services offered over the public Internet.

(17) "Video service provider" means an entity providing video service as defined in this Code section. This term shall not include a cable service provider.



§ 36-76-3. Franchise options for cable service and video service providers

(a) (1) Any entity or person seeking to provide cable service or video service in this state after January 1, 2008, at the discretion of the cable service provider or video service provider, may elect from among the franchise options as set forth in this Code section. A cable service provider or video service provider shall not provide cable service or video service without a franchise obtained pursuant to this chapter.

(2) A cable service provider or video service provider may elect to negotiate a local cable service or video service franchise agreement with a municipal or county franchise authority duly authorized under the laws of Georgia and may enter into a negotiated cable television franchise agreement in accordance with Title VI of the Communications Act of 1934, as amended, 47 U.S.C. Section 521 et seq., or a video service franchise agreement in accordance with applicable state and federal law that establishes the terms and conditions for the franchise agreement within the jurisdictional limits of that municipality or county. A local cable service or video service franchise agreement entered into after January 1, 2008, shall remain in force and effect through its expiration date notwithstanding subsection (g) of Code Section 36-76-4.

(3) A cable service provider or video service provider may elect to adopt the terms of a negotiated franchise agreement entered into between a cable service provider or video service provider and a municipal or county franchise authority in the service area in which the cable service provider or video service provider desires to provide service. The municipal or county franchise authority shall be required to enter into any such negotiated franchise agreement upon the same terms and conditions to any requesting cable service provider or video service provider. A local cable service or video service franchise agreement that is adopted by a cable service provider or video service provider after January 1, 2008, shall remain in force and effect through its expiration date notwithstanding subsection (g) of Code Section 36-76-4.

(4) A cable service provider or video service provider may elect after January 1, 2008, to file an application for a state franchise in one or more specified service areas with the Secretary of State in accordance with the procedures set forth in this chapter.

(b) The alternatives in subsection (a) of this Code section shall not be mutually exclusive. A cable service provider or video service provider may elect after January 1, 2008, to negotiate with a municipal or county franchise authority to enter into a franchise agreement within a specified service area and may also obtain a state franchise for a different service area. A cable service provider or video service provider shall not operate under a franchise agreement with a municipal or county governing authority and a state franchise from the Secretary of State for the same service area.



§ 36-76-4. Application process for the issuance of a state franchise; fees

(a) To receive a state franchise, a cable service provider or video service provider shall file an application for a state franchise with the Secretary of State, with a copy of such application provided simultaneously to each affected municipal or county governing authority at least 45 days prior to offering cable service or video service to subscribers within a specified service area.

(b) The Secretary of State may impose a fee not to exceed $500.00 for a state franchise application and a fee not to exceed $250.00 for an amendment to a state franchise.

(c) The application for a state franchise shall consist of an affidavit signed by an officer or general partner of the applicant that contains each of the following:

(1) An affirmative declaration that the applicant shall comply with all applicable federal and state laws and regulations, including municipal and county ordinances and regulations regarding the placement and maintenance of facilities in the public right of way that are generally applicable to all users of the public right of way and specifically including Chapter 9 of Title 25, the "Georgia Utility Facility Protection Act";

(2) A description of the applicant's service area, which description shall be sufficiently detailed so as to allow a local government to respond to subscriber inquiries, including the name of each municipal or county governing authority within the service area. For the purposes of this paragraph, an applicant may, in lieu of or as supplement to a written description, provide a map on 8 1/2 by 11 inch paper that is clear and legible and that fairly depicts the service area by making reference to the municipal or county governing authority to be served. If the geographical area is less than an entire municipality or county, the map shall describe the boundaries of the geographic area to be served in clear and concise terms;

(3) The location of the applicant's principal place of business, the name or names of the principal executive officer or officers of the applicant, information concerning payment locations or addresses, and general information concerning equipment returns;

(4) Certification that the applicant is authorized to conduct business in the State of Georgia and that the applicant possesses satisfactory financial and technical capability to provide cable service or video service and a description of such capabilities. Such certification shall not be required from an incumbent service provider or any cable service provider or video service provider that has wireline facilities located in the public right of way as of January 1, 2008; and

(5) Notice to the affected local governing authority of its right to designate a franchise fee pursuant to Code Section 36-76-6.

(d) If an application is incomplete, the Secretary of State shall notify the applicant within ten days of the receipt of such application and shall provide the applicant with a reasonable period of time in which to provide a complete application. If no such notification is made within ten days of the receipt of the application, the application shall be deemed complete. Within 45 days of the receipt of a completed application, the Secretary of State shall, except as set forth in subsection (f) of this Code section, issue a state franchise that contains the following:

(1) A nonexclusive grant of authority to provide cable service or video service as requested in the application;

(2) A nonexclusive grant of authority to construct, maintain, and operate facilities along, across, or on the public right of way in the delivery of cable service or video service, subject to applicable federal and state laws and regulations, including municipal and county ordinances and regulations, regarding the placement and maintenance of facilities in the public right of way that are generally applicable to all users of the public right of way and specifically including Chapter 9 of Title 25, the "Georgia Utility Facility Protection Act"; and

(3) The expiration date of the state franchise, which shall be ten years from the date of issuance, subject to renewal.

(e) The failure of the Secretary of State to issue a state franchise within 45 days of the receipt of a completed application from an incumbent service provider or a cable service provider or video service provider that has wireline facilities located in any public right of way as of January 1, 2008, shall constitute issuance of the requested state franchise to the applicant without further action required by the applicant. The failure of the Secretary of State to issue a state franchise within 45 days of the receipt of a completed application from a cable service provider or video service provider that does not have an existing franchise with a municipal or county governing authority or that does not have wireline facilities located in any public right of way as of January 1, 2008, shall constitute temporary issuance of the requested state franchise to the applicant subject to the provisions of subsection (f) of this Code section.

(f) A municipal or county governing authority that reasonably believes an applicant that has not yet accessed rights of way in that municipality or unincorporated area of a county and does not possess satisfactory financial and technical capability to provide cable service or video service or is not duly authorized to conduct business in Georgia shall object to the issuance of a state franchise before it is officially issued by the Secretary of State. If a municipal or county governing authority objects to the issuance of a state franchise on these grounds, the Secretary of State shall consider whether the objection is well founded and shall make a determination as to whether to grant the state franchise notwithstanding the objection or to deny or suspend the application pending the receipt of information sufficient to demonstrate the applicant has satisfactory financial and technical capability. If the Secretary of State has not acted on the objection of a municipal or county governing authority's objection and a state franchise is issued as set forth in subsection (e) of this Code section, then such temporary issuance of the state franchise shall be subject to the Secretary of State's determination on the objection.

(g) (1) At any time after January 1, 2008, an incumbent service provider may file an application for a state franchise pursuant to this Code section with the Secretary of State with a copy provided to each affected municipal or county governing authority except as set forth in paragraphs (2) and (3) of subsection (a) of Code Section 36-76-3. Upon the Secretary of State issuing such state franchise, any existing franchise for the service area covered by the state franchise shall, subject to the continuation of PEG support obligations in paragraph (4) of this subsection, terminate and be of no further force or effect.

(2) An incumbent service provider that elects to terminate an existing franchise for the service area covered by the state franchise under this subsection shall remain subject to the contractual rights, duties, and obligations incurred by the incumbent service provider under the terms and conditions of the terminated local franchise that are owed to any private person, including a subscriber.

(3) As used in this subsection, the term "private person" shall not include:

(A) The municipal or county governing authority that issued the terminated local franchise;

(B) A political subdivision, government agency, or authority of the state not described in subparagraph (A) of this paragraph; or

(C) Any official, agent, or employee acting in an official capacity of the municipal or county governing authority that issued the terminated local franchise.

(4) An incumbent service provider that elects to terminate a franchise under this subsection shall continue to provide PEG access support, as such existed on January 1, 2007, under the same terms as the terminated local franchise had it not been terminated until the local franchise would have expired under its own terms.

(5) Notwithstanding a termination of a local franchise pursuant to this subsection, a municipality or county shall be entitled to operate its existing PEG channel or channels, as such existed on January 1, 2007, relating to the number of channels and the usage criteria for such channels under the same terms as the terminated local franchise had it not been terminated, pursuant to this subsection, until July 1, 2012. The 12 month development period for PEG channels set forth in subsection (a) of Code Section 36-76-8 shall not apply to existing PEG channels operating under the entitlement provisions of this subsection.

(6) The 12 month development period for PEG channels set forth in subsection (a) of Code Section 36-76-8 shall not apply to channels being operated at the time that any holder of a state franchise adopts or renews a state franchise after July 1, 2012.

(7) An incumbent service provider that elects to terminate a franchise under this subsection, shall, until July 1, 2012, continue to provide access on the nonbasic or digital tier to any municipality or county that has an activated public safety training channel as of January 1, 2007. This channel shall be used exclusively for the purpose of training public safety personnel. After July 1, 2012, the state franchise holder shall be entitled to use other reasonable, readily accessible means to accomplish the purpose of the channel.

(8) Each holder of a state franchise shall have the obligation to provide access to the same number of PEG channels pursuant to Code Section 36-76-8 and the additional PEG support cash payments specified in this paragraph for PEG access facilities in a service area as the incumbent service provider with the most subscribers in such service area as of January 1, 2007, which obligation shall continue until the local franchise would have expired under its own terms as specified in paragraph (4) of this subsection; provided, however, that if a local franchise would have expired before July 1, 2012, the holder of a state franchise shall continue to provide access to the same number of PEG channels until July 1, 2012, as provided in paragraph (5) of this subsection. To the extent such incumbent service provider provides PEG access support during said period in the form of periodic payments to the municipal or county governing authority equal to a percentage of gross revenue or a prescribed per subscriber amount, the state franchise holder shall be obligated to make the same periodic payments to the governing authority at the same time and equal to the same percentage of gross revenue or prescribed per subscriber amount. To the extent such incumbent service provider provides PEG access support to the applicable governing authority during said period in the form of a lump sum payment that remains unsatisfied as of January 1, 2008, the holder of a state franchise shall be obligated to provide a lump sum payment to said authority based on its proportion of the total number of cable service and video service subscribers of all service providers in such service area. No payments shall be due under this paragraph until the municipality or county notifies the respective providers, in writing, of the percentage of gross revenues, the per subscriber amount, or the lump sum payment amount and the expiration date of the local franchise obtaining such obligations. The holder of a state franchise may designate that portion of the subscriber's bill attributable to any fee imposed pursuant to this paragraph as a separate item on the bill and recover such amount from the subscriber.



§ 36-76-5. Transfers, modifications, and terminations of a state franchise

(a) A state franchise shall be fully transferable to any successor in interest to the applicant. A notice of transfer shall be filed by the transferee with the Secretary of State with a copy provided to each affected municipal or county governing authority within 45 days of such transfer. The transfer notification shall consist of an affidavit signed by an officer or general partner of the transferee that contains each of the following:

(1) An affirmative declaration that the applicant shall comply with all applicable federal and state laws and regulations, including municipal and county ordinances and regulations, regarding the placement and maintenance of facilities in any public right of way that are generally applicable to all users of the public right of way and specifically including Chapter 9 of Title 25, the "Georgia Utility Facility Protection Act";

(2) A description of the transferee's service area, including the name of each municipal or county governing authority within the service area;

(3) The location of the transferee's principal place of business and the name or names of the principal executive officer or officers of the transferee; and

(4) A description of material changes, if any, of the information set forth in the applicant's initial application for a state franchise.

(b) Any outstanding liabilities that have become due and are still owed to a municipal or county governing authority under a state franchise issued pursuant to this chapter shall be fully transferable under this Code section to any successor in interest to the applicant.

(c) The failure of the Secretary of State to issue an amended state franchise within 45 days of the receipt of a completed transfer notice shall constitute issuance of the requested amended state franchise to the transferee without further action required.

(d) A cable service provider or video service provider may modify its service area covered by the state franchise by notifying the Secretary of State of changes to the service area, with a copy provided to each affected municipal or county governing authority, at least 20 days prior to the effective date of such change. Such notification shall contain a geographic description of the new service area or areas and a list of each municipal or county governing authority within the service area.

(e) A state franchise issued pursuant to this chapter may be terminated by the cable service provider or video service provider by submitting a notice of termination to the Secretary of State with a copy provided to each affected municipal or county governing authority. Such notice shall identify the cable service provider or video service provider, the affected service area, and the effective date of such termination, which shall not be more than 60 days from the date of filing the notice of termination.



§ 36-76-6. Franchise fees

(a) (1) The holder of a state franchise, whether a cable service provider or a video service provider, shall pay to each affected local governing authority which complies with this Code section a franchise fee which shall not exceed the maximum percentage rate permitted in 47 U.S.C. Section 542(b) of such holder's gross revenues received from the provision of cable service or video service to subscribers located within such holder's service area.

(2) Each affected local governing authority or its authorized designee shall provide written notice to the Secretary of State and each applicant for or holder of a state franchise with a service area located within that affected local governing authority's jurisdiction of the franchise fee rate that applies to the applicant for or holder of such state franchise. The applicant for or holder of a state franchise shall start assessing the franchise fee within 15 days of receipt of written notice from the affected local governing authority or its authorized designee and shall not be required to pay such franchise fee until the expiration of 15 days after receipt of such written notice. Any incumbent service provider who obtains a state franchise under paragraph (1) of subsection (g) of Code Section 36-76-4 shall pay its existing franchise fee during the 15 day period after receipt of written notice of the new fee. The franchise fee rate shall be uniformly applicable to all cable service providers and video service providers that obtain a state franchise within the affected local governing authority. For purposes of this Code section, an authorized designee is an agent authorized by charter or other act of the affected local governing authority.

(3) Any affected local governing authority may change the franchise fee applicable to holders of a state franchise once every two years. The affected local governing authority or its authorized designee shall provide written notice to the Secretary of State and the applicants for or holders of a state franchise with a service area within that affected local governing authority's jurisdiction of the new franchise fee rate. The holder of a state franchise shall start assessing the new franchise fee within 45 days of receipt of written notice of the change from the affected local governing authority or its authorized designee. The franchise fee rate shall be uniformly applicable to all cable service providers and video service providers that obtain a state franchise within the affected local governing authority's jurisdiction.

(b) Such franchise fee shall be paid directly to each affected local governing authority within 30 days after the last day of each calendar quarter. Such payment shall be considered complete if accompanied by a statement showing, for the quarter covered by the payment:

(1) The aggregate amount of the state franchise holder's gross revenues, specifically identifying subscriber and advertising and home shopping services revenues under this chapter insofar as the franchise holder's existing billing systems include such capability, attributable to such municipality or unincorporated areas of the county; and

(2) The amount of the franchise fee payment due to such municipality or county.

In the event that franchise fees are not paid on or before the dates specified above, then the affected local governing authority shall provide written notice to the franchise holder giving the cable service provider or video service provider 15 days from the date of the franchise holder's receipt of such notice to cure any such nonpayment. In the event franchise fees are not remitted to the affected local government authority postmarked on or before the expiration of the 15 day cure period, then the holder of the state franchise shall pay interest thereon at a rate of 1 percent per month to the affected local governing authority. If the 15 day cure period expires on Saturday, Sunday, or a legal holiday, the due date shall be the next business day. Moreover, the franchise holder shall not be assessed interest on late payments if franchise payments were submitted in error to a neighboring local governing authority.

(c) Each affected local governing authority may, no more than once annually, audit the business records of the state franchise holder to the extent necessary to ensure payment in accordance with this Code section. For purposes of this subsection, an audit shall be defined as a comprehensive review of the records of the holder of a state franchise. Once any audited period of a state franchise holder has been the subject of a requested audit, such audited period of such state franchise holder shall not again be the subject of any audit. In the event of a dispute concerning the amount of the franchise fee due to an affected local governing authority under this Code section, an action may be brought in a court of competent jurisdiction by an affected local governing authority seeking to recover an additional amount alleged to be due or by a state franchise holder seeking a refund of an alleged overpayment; provided, however, that any such action shall be brought within three years following the end of the quarter to which the disputed amount relates. Such time period may be extended by written agreement between the state issued franchise holder and such affected local governing authority. Each party shall bear the party's own costs incurred in connection with any such examination or dispute. In the event that an affected local governing authority files an action to recover alleged underpayments of franchise fees and a court of competent jurisdiction determines the cable service provider or video service provider has underpaid franchise fees due for any 12 month period by 10 percent or more, the cable service provider or video service provider may be required to pay the affected local governing authority its reasonable costs associated with the audit along with any franchise fee underpayments; provided, however, late payments shall not apply.

(d) The statements made pursuant to subsection (b) of this Code section and any records or information furnished or disclosed by a cable service provider or video service provider to an affected local governing authority pursuant to subsection (c) of this Code section shall be exempt from public inspection under Article 4 of Chapter 18 of Title 50.

(e) No acceptance of any payment shall be construed as a release or as an accord and satisfaction of any claim an affected local governing authority may have for further or additional sums payable as a franchise fee.

(f) Any amounts overpaid by the holder of a state franchise shall be deducted from future franchise payments.

(g) The holder of a state franchise may designate that portion of a subscriber's bill attributable to any franchise fee imposed pursuant to this Code section as a separate item on the bill and recover such amount from the subscriber; provided, however, that such separate listing shall be referred to as a "franchise" or a "franchise fee."

(h) No affected local governing authority shall levy any additional tax, license, fee, surcharge, or other assessment on a cable service provider or video service provider for or with respect to the use of any public right of way other than the franchise fee authorized by this Code section. Nor shall an affected local governing authority levy any other tax, license, fee, or assessment on a cable service provider or video service provider or its subscribers that is not generally imposed and applicable to a majority of all other businesses. The franchise fee authorized by this Code section shall be in lieu of any permit fee, encroachment fee, degradation fee, or other fee that could otherwise be assessed on a state issued franchise holder for the holder's occupation or work within the public right of way; provided, however, that nothing in this Code section shall restrict the right of any municipal or county governing authority to impose ad valorem taxes, sales taxes, or other taxes lawfully imposed on a majority of all other businesses within such municipality or county.



§ 36-76-7. Customer service requirements

(a) The holder of a state franchise shall comply with the customer service standards as set forth in 47 C.F.R. 76.309(c). No franchising authority shall have the power to require the holder of a state franchise to comply with any customer service standards other than those set forth in this Code section.

(b) Except as provided in paragraph (2) of subsection (c) of this Code section, each affected local governing authority shall receive and handle complaints from subscribers of the holder of a state franchise that reside in the affected local governing authority's jurisdiction.

(c) (1) By December 31, 2007, the Governor's Office of Consumer Affairs shall establish a uniform set of rules, which may include fines and penalties, pursuant to which an affected local governing authority shall resolve subscriber complaints. Said rules shall include a requirement that the cable service provider or video service provider participate in mandatory nonbinding mediation with the affected local governing authority and the subscriber if the issue cannot be resolved between the cable service provider or video service provider and the subscriber. Said rules shall apply only until 50 percent of the potential subscribers within an affected local governing authority are offered service by two or more cable service providers or video service providers holding a state franchise or a local franchise.

(2) After such time as 50 percent of the potential subscribers within an affected local governing authority are being offered service by two or more cable service providers or video service providers holding a state franchise or a local franchise, an affected local governing authority may, in its discretion, by the adoption of a resolution or ordinance, discontinue receiving and handling all subscriber inquiries, billing issues, and other complaints for state franchise holders. Notwithstanding any other provision of law, where an affected local governing authority discontinues receiving and handling subscriber inquiries, billing issues, and other complaints relating to state franchise holders by adoption of a resolution or ordinance pursuant to this paragraph, bills to subscribers by cable service providers or video service providers holding a state franchise shall not include the contact information of such affected local governing authority for the purpose of directing or initiating complaints or making other such subscriber inquiries.

(d) Rules, orders, actions, and regulations previously adopted pursuant to this Code section shall remain of full force and effect as rules, orders, actions, and regulations of the Attorney General until amended, repealed, or superseded by rules or regulations adopted by the Attorney General.



§ 36-76-8. Public, educational, and governmental programming under a state franchise

(a) No later than 12 months after receipt of a written request by a municipal or county governing authority, the holder of a state franchise shall designate capacity in its network to allow for the airing of noncommercial PEG programming required by this Code section.

(b) (1) Subject to the usage criteria set forth in this subsection, a municipal or county governing authority that does not have PEG access channels activated under the incumbent service provider's franchise agreement as of January 1, 2008, may request a sufficient amount of capacity on its network to support up to three PEG channels for a municipality in this state having a population of 50,000 or more according to the United States decennial census of 2000 or any future such census or an unincorporated area of a county which is located in a county in this state having a population of 50,000 or more according to the United States decennial census of 2000 or any future such census or up to two PEG channels for a municipality in this state having a population of 50,000 or less according to the United States decennial census of 2000 or any future such census or an unincorporated area of a county which is located in a county in this state having a population of 50,000 or less according to the United States decennial census of 2000, and the cable service provider or video service provider shall designate such sufficient amount of capacity. No cable service provider or video service provider shall be required to provide more than three PEG access channels on its network within a municipality or unincorporated area of a county if there does not exist at the time of the state franchise more than three active PEG channels in such municipality or unincorporated area of the county.

(2) To qualify for the first PEG channel on the basic or analog tier of service, the written request of the municipality or county shall include a certification that it has produced at least 15 hours of nonduplicative original programming for production in the first month of operation and that the municipality or county shall continue to produce at least 15 hours of nonduplicative original programming for each month that the channel is provided.

(3) Alternatively, to qualify for the first PEG channel on the basic or analog tier of service, two or more municipalities or counties may collectively include a certification that they have produced at least 15 hours of nonduplicative original programming for production in the first month of operation and that the municipalities or counties shall continue to produce at least 15 hours of nonduplicative original programming for each month that the channel is provided.

(4) To qualify for a second PEG channel on the basic or analog tier of service, the municipality or county shall certify that the first channel is being substantially utilized, and that upon activation, the second PEG channel shall also be substantially utilized. For purposes of this subsection, PEG channels shall be considered "substantially utilized" when 12 continuous hours of content are programmed on that channel each calendar day. In addition, at least 75 percent of the 12 hours of programming for each business day over each calendar quarter, on average, shall be nonduplicative programming. Nonduplicative programming shall include the first three broadcasts in a day of a meeting of an elected government body.

(5) To qualify for a third PEG channel, a municipality in this state having a population of 50,000 or more according to the United States decennial census of 2000 or any future such census or an unincorporated area of a county which is located in a county in this state having a population of 50,000 or more according to the United States decennial census of 2000 or any future such census shall certify that the channel shall be programmed for at least eight continuous hours of nonduplicative content per day. The third PEG channel shall only be available on the nonbasic digital tier.

(6) Any municipality or county that has not obtained a second PEG channel on the basic or analog tier may qualify for a second PEG channel on the nonbasic digital tier by certifying that the channel shall be programmed for at least eight continuous hours of nonduplicative content per day.

(7) Any PEG channel capability provided pursuant to this Code section that does not comply with the usage criteria set forth in this subsection or is not substantially utilized by the municipality or county shall no longer be made available after reasonable notice is provided to the municipality or county but may be programmed at the franchise holder's discretion. At such time as the municipality or county certifies to the franchise holder that it shall meet the usage criteria for that particular channel, the cable service provider or video service provider shall restore the previously lost channel. However, the franchise holder shall be under no obligation to carry that channel on a basic or analog tier.

(c) Upon request by a municipality or county that does not have an activated PEG channel, the state franchise holder shall provide access to one nonexclusive PEG channel for the purpose of providing public, educational, and government programming. This nonexclusive channel shall be available as an additional option to municipalities and counties and shall not eliminate the requirements of subsection (b) of this Code section.

(d) In the event that the provision of video service and cable service is federally mandated to be digitally provided, the franchise holder shall be entitled to satisfy the PEG obligations by locating the channels on any channel provided in the basic subscription service offered by the provider.

(e) Municipalities, counties, and cable service providers and video service providers shall cooperate in the sharing of channel capacity to provide PEG access for municipalities and counties served by the cable service provider or video service provider.

(f) The holder of a state franchise shall designate capacity on its system sufficient to allow the provision of the same number of PEG access channels that a municipal or county governing authority has activated under the incumbent service provider's franchise agreement as of January 1, 2008.

(g) The operation of any PEG access channel provided pursuant to this Code section and the production of programming thereon, including all capital costs and costs of production, shall be the responsibility of the municipality or the county receiving the benefit of such channel, and the holder of a state franchise shall only have the responsibility to transmit such channel to subscribers. If the holder elects not to seek interconnection with the incumbent under subsection (i) of this Code section or if the incumbent service provider and the holder of a state franchise cannot reach mutual agreement on interconnection terms, the holder of a state franchise shall be responsible for providing one location of connectivity to each PEG access channel up to the first 200 feet from the holder's activated wireline video programming distribution facility located in the holder's designated service area.

(h) The municipality or the county shall ensure that all transmissions of content and programming provided by or arranged by them to be transmitted over a PEG channel by a holder of a state franchise are provided and submitted to the cable service provider or video service provider in a manner or form that is capable of being accepted and transmitted by such cable service provider or video service provider over its system without further alteration or change in the content or transmission signal and which is compatible with the technology or protocol utilized by the cable service provider or video service provider to deliver its cable services or video services. The provision of PEG content to the cable service provider or video service provider shall constitute authorization for such cable service provider or video service provider to carry such content on the PEG channel of the municipality or county including, at the cable service provider or video service provider's option, providing such content beyond the jurisdictional boundaries of the municipality or county to the extent permitted by federal law.

(i) Where technically feasible, the holder of a state franchise and an incumbent service provider shall use reasonable efforts to interconnect their systems on mutually acceptable and reasonable terms for the purpose of providing PEG programming. Interconnection may be accomplished by direct cable microwave link, satellite, or other reasonable method of connection. Holders of a state franchise and incumbent service providers shall not unreasonably withhold interconnection of PEG channels.

(j) A holder of a state franchise shall not be required to interconnect for or otherwise transmit commercial PEG programming content or PEG content that is branded with the logo, name, or other identifying marks of another cable service provider or video service provider, and a municipality or county may require a cable service provider or video service provider to remove its logo, name, or other identifying marks from PEG content that is to be made available to another provider.



§ 36-76-9. Service outlet to municipalities and counties; complimentary basic cable service or video service to public schools and public libraries

A cable service provider or video service provider shall, upon written request by a municipality or county, install, at no charge, one service outlet to a demarcation point located on the outside of any designated municipal or county building or multibuilding complex, provided such building demarcation point is within 125 feet from the cable service provider or video service provider's activated distribution point of connection. A cable service provider or video service provider shall not be required to extend its facilities beyond the appropriate demarcation point located outside the building or to perform any inside wiring. The cable service provider or video service provider shall provide complimentary basic cable service or video service to public schools and public libraries over that one service outlet free of charge, which service shall not be used for commercial purposes. The cable service provider or video service provider shall provide complimentary basic cable service or video service to public buildings other than public schools and public libraries only to the extent such a complimentary service arrangement existed under the terms of a local franchise agreement in effect as of January 1, 2007, and shall continue only until the local franchise agreement would have expired under its own terms; provided, however, that such provider shall not be precluded from providing such additional complimentary service at its option. The municipality or county may not receive service at the same building from more than one cable service provider or video service provider at a time under this Code section.



§ 36-76-10. Limitations on requirements that may be imposed upon holders of a state franchise

No franchising authority, state agency, or political subdivision of the state shall impose any build-out requirement on system construction or service deployment on a holder of a state franchise. This chapter shall occupy the entire field of franchising or otherwise regulating cable service and video service. An affected local governing authority's power to regulate the holder of a state franchise shall be limited to:

(1) A requirement that the holder of a state franchise who is providing cable service or video service within the municipality or unincorporated area of the county shall notify each affected local governing authority at least ten days before providing service in such municipality or county. A municipal or county governing authority may require the holder of a state franchise to update the description of the service area provided in the application for a state franchise annually and may also require the holder of a state franchise to maintain a point of contact that shall be available during normal business hours;

(2) The establishment of reasonable guidelines regarding the use of PEG access channels;

(3) The lawful and reasonable exercise of the police powers of the municipal or county governing authority to the extent reasonably necessary to protect the health, safety, and welfare of the public;

(4) The enactment and enforcement of lawful and reasonable laws and rules and municipal or county ordinances and regulations concerning excavation, permitting, bonding requirements, indemnification requirements, and placement and maintenance of facilities in any public right of way that are generally applicable to all users of any public right of way, except to the extent specifically precluded by subsection (h) of Code Section 36-76-6; and

(5) The lawful and reasonable exercise of the rights established in this chapter.



§ 36-76-11. Discrimination towards potential residential subscribers prohibited

(a) A holder of a state franchise shall not deny access to service to any group of potential residential subscribers because of the income of the residents in the local area in which such group resides.

(b) For purposes of determining whether a cable service provider or video service provider has violated subsection (a) of this Code section, cost, density, distance, and technological or commercial limitations shall be taken into account. An alleged violation of subsection (a) of this Code section shall only be considered within the description of the service area set forth in an application or amended application for a state franchise. The inability to serve an end user because a holder is prohibited from placing its own facilities in a building or property shall not be found to be a violation of subsection (a) of this Code section. Use of an alternative technology or service arrangement that provides comparable content, service, and functionality shall not be considered a violation of subsection (a) of this Code section. This Code section shall not be construed as authorizing any build-out requirements on a cable service provider or video service provider.

(c) Any potential residential subscriber or group of residential subscribers who believes it is being denied access to services in violation of subsection (a) of this Code section may file a complaint with the affected local governing authority, along with a clear statement of the facts and the information upon which it is relying to support the complaint. Upon receipt of any such complaint, the affected local governing authority shall serve a copy of the complaint and supporting materials upon the subject cable service provider or video service provider, which shall have 60 days after receipt of such information to submit a written answer and any other relevant information the provider wishes to submit to the affected local governing authority in response to the complaint. If the affected local governing authority is not satisfied with the response, the affected local governing authority shall compel the cable service provider or video service provider to participate in nonbinding mediation. If the mediation does not resolve the matter to the satisfaction of the affected local governing authority, the affected local governing authority may file a complaint with a court of competent jurisdiction. No affected local governing authority shall file an action in court without having participated in a mediation of the complaint. If such court finds that the holder of a state franchise is in material noncompliance with this Code section, the holder shall have a reasonable period of time, as specified by the court, to cure such noncompliance. The court may also award the affected local governing authority its reasonable costs and attorneys fees in seeking enforcement of subsection (a) of this Code section.









Provisions Applicable to Counties, Municipal Corporations, and Other Governmental Entities

Chapter 80 - General Provisions

§ 36-80-1. Code of ethics; members of local board of education allowed to discuss policies and actions of such board outside of board meetings; exceptions

A local board of education shall not adopt or follow any code of ethics which prevents the members of such board from discussing freely the policies and actions of such board outside of a board meeting. This Code section shall not apply to any matter or matters discussed in executive session as defined in subsection (a) of Code Section 50-14-1 or which are exempt from disclosure under Code Section 50-18-72.



§ 36-80-2. Power to issue notes, certificates, and other evidence of indebtedness in anticipation of taxes

Counties, municipalities, county boards of education, and other political subdivisions of the state which are authorized to levy taxes shall have the power and authority, within the limitations prescribed by Article IX, Section V, Paragraph V of the Constitution of Georgia, to issue notes, certificates, or other evidence of indebtedness in anticipation of the collection of taxes levied or to be levied during the calendar year.



§ 36-80-3. Authorized investments of funds by governing bodies

(a) The governing body of a municipality, county, school district, or other local governmental unit or political subdivision, in addition to all other legal investments, may invest and reinvest money subject to its control and jurisdiction in:

(1) Obligations of the United States and of its agencies and instrumentalities;

(2) Bonds or certificates of indebtedness of this state and of its agencies and instrumentalities; and

(3) Certificates of deposit of banks which have deposits insured by the Federal Deposit Insurance Corporation; provided, however, that that portion of such certificates of deposit in excess of the amount insured by the Federal Deposit Insurance Corporation shall be secured by direct obligations of this state or the United States which are of a par value equal to that portion of such certificates of deposit which would be uninsured.

(b) This Code section shall not impair the power of a municipality, county, school district, or other local governmental unit or political subdivision to hold funds in deposit accounts with banking institutions as otherwise authorized by law.



§ 36-80-4. Delegation of governing body's investment authority to financial officer

The governing body may delegate the investment authority provided by Code Section 36-80-3 to the treasurer or other financial officer charged with custody of the funds of the local government, who shall thereafter assume full responsibility for such investment transactions until the delegation of authority terminates or is revoked.



§ 36-80-5. Relief from or composition of debts under federal statute prohibited

(a) No county, municipality, school district, authority, division, instrumentality, political subdivision, or public body corporate created under the Constitution or laws of this state shall be authorized to file a petition for relief from payment of its debts as they mature or a petition for composition of its debts under any federal statute providing for such relief or composition or otherwise to take advantage of any federal statute providing for the adjustment of debts of political subdivisions and public agencies and instrumentalities.

(b) No chief executive, mayor, board of commissioners, city council, board of trustees, or other governmental officer, governing body, or organization shall be empowered to cause or authorize the filing by or on behalf of any county, municipality, school district, authority, division, instrumentality, political subdivision, or public body corporate created under the Constitution or laws of this state of any petition for relief from payment of its debts as they mature or a petition for composition of its debts under any federal statute providing for such relief or composition or otherwise to take advantage of any federal statute providing for the adjustment of debts of political subdivisions and public agencies and instrumentalities.



§ 36-80-6. State furnished services, assistance, funds, property, and other incentives for consolidated programs

The state and all departments, boards, bureaus, commissions, and other agencies thereof are authorized and empowered, within the limitations of the Constitution of Georgia, to furnish and make available services, assistance, funds, property, and other incentives to any two or more counties, municipal corporations, public corporations, and other political subdivisions of this state or any combination thereof, in connection with any program of services, benefits, administration, or other undertaking in which the state or any of its agencies participates, by furnishing supervision, services, property, administration, or funds, where such counties, municipal corporations, public corporations, or other political subdivisions are thereby able and willing to provide for the consolidation, combining, merger, or joint administration of such program or any part or function thereof by the two or more units, so as to effectuate economy or simplification in the administration or financing thereof. The incentives referred to in this Code section shall also include the assuming by the state or its agencies of a greater share or, where funds are available and such is deemed feasible, the entire cost of such participating program.



§ 36-80-7. Execution of contracts, plans, and documents for consolidated programs

The state and all of its agencies are authorized to execute such contracts, plans, or other documents as may be necessary or desirable to effectuate the purposes of Code Section 36-80-6, this Code section, and Code Sections 36-80-8 and 36-80-9.



§ 36-80-8. Establishment of area offices for consolidated programs

The state and all of its agencies are empowered to establish and maintain area offices for such combined, consolidated, or merged undertakings.



§ 36-80-9. Promulgation of rules and regulations for consolidated programs; requirement of submission of plans and reports

The state and its agencies are authorized to prescribe such reasonable rules, regulations, and requirements and to require the submission of such plans and reports from the participating units as may be deemed necessary or desirable to the proper administration of Code Sections 36-80-6 through 36-80-8 and this Code section.



§ 36-80-10. Election for unbonded debt -- Requirement and procedure

When any county, municipality, or political subdivision desires to incur any debt, within the purview and meaning of Article IX, Section V, Paragraph I or II of the Constitution of Georgia other than a bonded debt, the election required shall be called and held in accordance with Code Sections 36-80-11 through 36-80-14.



§ 36-80-11. Notice of election for unbonded debt

The officers charged with levying taxes, contracting debts, and the like for the county, municipality, or political subdivision shall give notice, for a period of 30 days next preceding the day of the election, in the newspaper in which sheriff's advertisements for the county are published, notifying the qualified voters that on the day named an election will be held to determine whether the debt desired or proposed to be incurred shall be incurred by the county, municipality, or political subdivision. The notice shall specify the amount of the debt to be incurred, the purposes for which it is to be incurred, the amount of the debt to be paid annually or at shorter periods, the terms of the contract under which the debt is to be incurred, and the wording of the ballots to be used in the election for or against incurring the debt.



§ 36-80-12. Voting in election for unbonded debt; returns and declaration of election result

The election shall be held at all the voting or election precincts within the limits of the county, municipality, or political subdivision. It shall be held by the same persons, in the same manner, and under the same rules and regulations as elections for officers of the county, municipality, or political subdivision are held. The returns shall be made to the officers calling or ordering the election, who shall, in the presence of and together with the several managers who bring up the returns, consolidate the returns and declare the result.



§ 36-80-13. Authorization to incur unbonded debt following favorable vote

When the notice is given and the election is held in accordance with Code Section 36-80-12, if the requisite majority of the qualified voters of the county, municipality, or political subdivision voting at the election vote for incurring the debt, the authority to incur the debt in accordance with Article IX, Section V, Paragraph I or II of the Constitution of Georgia is given to the proper officers of the county, municipality, or political subdivision.



§ 36-80-14. Annual sinking fund for unbonded debt

Any county, municipality, or political subdivision of this state which incurs an indebtedness under Code Sections 36-80-10 through 36-80-13 and this Code section shall, on or before so doing, or annually thereafter, provide, without incurring further debt thereby, an annual sum sufficient in amount to pay the principal and interest of the debt within 30 years from the date of the incurring of the indebtedness.



§ 36-80-15. Allocation and expenditure of proceeds from timber sales from military installations and facilities

(a) The purpose of this Code section is to grant and prescribe the manner of expenditure of funds received by this state from the federal government from sales of timber from military installations and military facilities of the United States, as authorized by subsection (e) of Section 2665 of Title 10 of the United States Code, as amended by the Military Construction Authorization Act of 1982.

(b) The amount of such funds received by the state from sales from each military installation or facility shall be allocated to the county in which the installation or facility is located. If an installation or facility is located in more than one county, the amount allocated to each such county shall be the total amount derived from sales from that installation or facility times a fraction the numerator of which is the number of acres of the installation or facility in the county and the denominator of which is the number of acres of the installation or facility in the state.

(c) Of the amount allocated to each county, 50 percent shall be paid to the county governing authority and 50 percent shall be paid to the county board of education. If, however, there is an independent school district in any county to which funds are allocated, then 50 percent of the funds allocated to the county shall be paid to the county governing authority and the remaining 50 percent shall be proportionally divided among the county school district and each independent school district in the county according to the ratio which the average daily attendance for each system bears to the total average daily attendance for all systems in the county, except that if pupils in one district attend school in another district they shall for purposes of determining average daily attendance be considered as attending school in the district in which they reside.

(d) Funds received by a county governing authority shall be used only on the county road system. Funds received by a board of education may be used for any purpose for which the board may lawfully expend public funds.

(e) Funds received by the state as described in this Code section shall be administered by the state treasurer and distributed by the state treasurer as provided in this Code section not less often than annually.



§ 36-80-16. Local Government Authorities Registration

(a) This Code section shall be known and may be cited as the "Local Government Authorities Registration Act."

(b) The General Assembly finds that there is a need for the state to create and maintain a record of all local government authorities. Such a record can best be maintained through annual registration of all local government authorities.

(c) The purpose of this Code section is to prescribe a registration process for all local government authorities authorized to operate in the State of Georgia by general statute, local law, or local constitutional amendment.

(d) As used in this Code section, the term:

(1) "Debt" includes all long-term or short-term credit obligations including, but not limited to, mortgages, bonds, loans, notes, interest-bearing warrants, and advances. For the purposes of this Code section, debt shall also include lease-purchase obligations.

(2) "Local government authority" includes without limitation instrumentalities of one or more local governments created to fulfill a specialized public purpose or any other legally created organization that has authority to issue debt for a public purpose independent of a county or municipality, not to include state authorities. Local government authorities include joint authorities, regional authorities, hospital authorities, housing authorities, residential care facilities for the elderly authorities, resource recovery development authorities, solid waste management authorities, downtown development authorities, airport authorities, industrial, payroll and other development authorities, transit authorities, water and sewer authorities, parking authorities, recreation authorities, stadium and coliseum authorities, building authorities, public service authorities, or any other local government authority regardless of name. Such local government authorities may have been created by local constitutional amendment, general statute, or local law.

(e) All local government authorities authorized to operate in the State of Georgia must register annually with the Department of Community Affairs.

(f) Any local government authority which fails to register with the Department of Community Affairs shall not incur any debt or credit obligations until such time as it meets the registration requirement. Failure to register shall not have any adverse affect on any outstanding debt or credit obligation.

(g) The Department of Community Affairs shall establish registration and reporting procedures for local government authorities. Such procedures shall include, but are not limited to, information on the authority's legal name, members, function, date and means of creation, contact person, address, and telephone number.

(h) The Department of Community Affairs shall establish reasonable fees for the work related to administration and enforcement of this Code section; provided, however, no fee shall be charged or allowed for the annual registration as required in this Code section.

(i) The Department of Community Affairs shall maintain a certified list of registered local government authorities, available on request. The department shall forward annually to the judge of the probate court in any affected county the registration information for all authorities operating in that county.

(j) Local government authorities shall initially register on or before January 1, 1996, and shall register on or before January 1 of each year thereafter.



§ 36-80-16.1. PILOT restriction; payments in lieu of taxes defined; financing capital projects

(a) This Code section shall be known and may be cited as the "PILOT Restriction Act."

(b) As used in this Code section, the term "payments in lieu of taxes" means payments made directly or indirectly:

(1) Primarily in consideration of the issuance of revenue bonds or other revenue obligations and the application by the issuer of such bonds or other obligations of the proceeds of such bonds or other obligations to finance all or a portion of the costs of acquiring, constructing, equipping, or installing a capital project; and

(2) In further consideration of the laws of the State of Georgia granting an exemption from ad valorem taxation for such capital project,

to or for the account of the issuer of revenue bonds or other revenue obligations or the public bodies whose consent would otherwise be required, in the case of the separate payments provided for under subsection (d) of this Code section. Payments in lieu of taxes shall be deemed to be payments in lieu of taxes for educational purposes in the same proportion that property taxes for educational purposes would bear to total property taxes on such capital project if the project were subject to ad valorem property taxation. The term "payments in lieu of taxes" shall not include payments made primarily in consideration for the use or occupancy of property, including but not limited to lease payments or rent paid under a lease, regardless of whether or not the lessee or tenant holds an interest that is taxable for property tax purposes.

(c) (1) No local government authority, as defined in Code Section 36-80-16, shall be authorized to issue revenue bonds or other revenue obligations to finance, in whole or in part, any capital project if the terms governing such revenue bonds or other revenue obligations provide for such capital project to be used primarily by a nongovernmental user or users that have no taxable property interest in any portion of such capital project and provide for such revenue bonds or other revenue obligations to be repaid, in whole or in part, through payments in lieu of taxes made by a nongovernmental user or users, unless:

(A) Each of the local governments that have property tax levying authority in the area in which such capital project is located consents by ordinance or resolution to the use of payments in lieu of taxes for such purposes; and

(B) In the case of payments in lieu of taxes for educational purposes, a consent is obtained that covers the use for such purposes of such payments in accordance with subsection (d) of this Code section, except that the terms governing such revenue bonds or other revenue obligations may provide for one or more of the public bodies, whose consent would otherwise be required, instead to receive, in such capacity, separate payments in lieu of taxes at least equal to the property taxes that such public body or bodies would have received if the capital project were subject to ad valorem taxation or in such other amount or amounts as may be agreed to by such public body or bodies.

(2) No such revenue bonds or other revenue obligations may be so issued without compliance with the requirements of paragraph (1) of this subsection.

(d) (1) When a capital project is located within the boundaries of a municipality with an independent school system, a consent by the municipality under subparagraph (c)(1)(B) of this Code section shall cover the use of payments in lieu of taxes for educational purposes, provided that, if the board of education of the independent school system is empowered to set the ad valorem tax millage rate for educational purposes and the legislative body of the municipality does not have the authority to modify such rate set by the board of education, the requisite consent shall be that of the board of education of the independent school system rather than that of the legislative body of the municipality.

(2) For those municipalities which do not have an independent school system, a consent by the municipality under subparagraph (c)(1)(B) of this Code section shall cover the use of payments in lieu of taxes for educational purposes if the county board of education or the local legislative body of the county, whichever is authorized to establish the ad valorem tax millage rate for educational purposes, consents to such coverage by resolution duly adopted by said board of education or local legislative body, as appropriate.

(3) The use of payments in lieu of taxes levied for county school district purposes shall be covered by a consent under subparagraph (c)(1)(B) of this Code section if the board of education of the county school district or the local legislative body of the county, whichever is authorized to establish the ad valorem tax millage rate for educational purposes, consents to such coverage by resolution duly adopted by said board of education or local legislative body, as appropriate.

(4) The use of payments in lieu of taxes levied for school district purposes within the boundaries of a consolidated government shall be covered by a consent under subparagraph (c)(1)(B) of this Code section if the board of education of such school district or the local legislative body of the consolidated government, whichever is authorized to establish the ad valorem tax millage rate for educational purposes within the school district, consents to such coverage by resolution duly adopted by said board of education or local legislative body, as appropriate.

(e) This Code section shall not affect revenue bonds or other revenue obligations which any local government authority has issued or which have been judicially validated on or before April 22, 2009. Each county board of tax assessors shall continue, notwithstanding this Code section, to exercise its powers and discharge its duties and is specifically authorized, without limitation, to use a method or methods of valuation for leases related to revenue bonds or other revenue obligations issued by a local government authority for a capital project or projects to be leased primarily to a nongovernmental user or users, based on assessments of the increasing interest of the nongovernmental user or users in the real or personal property, or both, over the term of the lease, or to use a simplified method or methods employing a specified percentage or specified percentages of such leasehold interests. Each local government authority that is authorized to issue revenue bonds or other revenue obligations secured by a taxable property interest, such as a taxable lease of a capital project, shall continue, notwithstanding this Code section, to exercise its powers and discharge its duties, including, in the case of development authorities, the development of trade, commerce, industry, and employment opportunities. Any local government or local government authority which directly or indirectly receives payments in lieu of taxes shall be authorized to use the same for any governmental or public purpose of such local government or local government authority.



§ 36-80-17. Authorization to contract for utility services; conditions and limitations

(a) As used in this Code section, the term "local authority" means an instrumentality of one or more local governments created to fulfill a specialized public purpose or any other legally created organization that has authority to issue debt for a public purpose independent of a county or municipality, regardless of name; provided, however, that the term "local authority" does not include a state authority. A local authority may have been created by local constitutional amendment, general statute, or local law.

(b) The governing body of any local authority which is authorized to provide electric, natural gas, or water utility services in this state may authorize the execution of one or more contracts which specify the rates, fees, or other charges which will be charged and collected by the local authority for electric, natural gas, or water utility services to be provided by the local authority to one or more of its utility customers. Any such contract shall be subject to the following conditions and limitations:

(1) No such contract shall be for a term in excess of ten years;

(2) Any such contract which is for a term in excess of two years shall include commercially reasonable provisions under which the rates, fees, or other charges shall be adjusted with respect to inflationary or deflationary factors affecting the provision of the utility service in question; and

(3) Any such contract shall include commercially reasonable provisions relieving the local authority from its obligations under the contract in the event that the local authority's ability to comply with the contract is impaired by war, natural disaster, catastrophe, or any other emergency creating conditions under which the local authority's compliance with the contract would become impossible or create a substantial financial burden upon the local authority or its taxpayers.



§ 36-80-18. Environmental assessment required prior to acquiring real property for recreational area; continuing assessment

(a) A county, municipality, local board of education, or public authority created by local or general law may not accept a gift of or otherwise acquire real property which is intended to be used for a park or recreational area unless, prior to such acceptance or acquisition, such political subdivision or authority retains an environmental health engineer for a phase 1 environmental assessment to examine the property for contaminants, hidden methane gas, and similar hazards which would be dangerous to public use of such property and receives a report regarding any discovered dangers. If such report discloses significant dangers, the property shall not be accepted or acquired unless the danger is eliminated; otherwise, such property may be accepted or acquired.

(b) At least every 20 years after property has been accepted or acquired pursuant to subsection (a) of this Code section, the political subdivision or authority shall retain an environmental health engineer to retest the property for hazards.



§ 36-80-19. General codification of ordinances and resolutions; publication and availability of code; official state repository for general codifications

(a) As used in this Code section, the term "local governing authority" means the governing authority of each municipality and county in this state.

(b)(1) Each local governing authority shall, no later than January 1, 2002, provide for the general codification of all the ordinances and resolutions of that unit of local government having the force and effect of law. Except as provided in paragraph (2) of this subsection, the general codification shall be adopted by such local governing authority by ordinance and shall be published promptly, together with all amendments thereto and such local Acts of the General Assembly pertaining to the governing authority, codes of technical regulations, and other rules and regulations as the local governing authority may specify. This compilation shall be known and cited officially as "The Code of , Georgia."

(2) In cities having a population of 5,000 or less according to the most recent federal decennial census, the governing authority may at its discretion substitute a compilation of ordinances and resolutions for the codification required under paragraph (1) of this subsection. In such case, the compiled ordinances and resolutions shall, at a minimum, be arranged in a logical manner, such as by date, and should preferably include an index or other finding aids. In such case, the compilation shall be known as "The Compiled Ordinances and Resolutions of , Georgia" and shall be distributed and made available in the same manner provided in this Code section for codifications.

(3) Copies of the code, at the discretion of the local governing authority, shall be furnished to officers, departments, and agencies of the local governing authority. The code shall be made available for purchase by the public at a reasonable price as fixed by the local governing authority. Amendments to a code shall be incorporated into the general codification and published at least annually.

(c) The local governing authority shall cause each ordinance and each amendment to the general codification to be printed promptly following its adoption, and the printed ordinances and amendments shall be made available for purchase by the public at reasonable prices to be fixed by the local governing authority. Following publication of the first code under this Code section and at all times thereafter, the ordinances and amendments shall be printed in substantially the same style as the code currently in effect in such unit of local government and shall be suitable in form for incorporation therein. The local governing authority shall make such further arrangements as deemed desirable with reproduction and distribution of any current changes in or additions to codes of technical regulations and other rules and regulations included in the code.

(d) Each such general codification shall be:

(1) Made available by posting such codification on the Internet; or

(2) In counties which have established a county law library, furnished as a copy to the county law library.



§ 36-80-20. Decal or seal required on vehicles owned or leased by any county, municipality, regional commission, school system, commission, board, or public authority

(a) Every motor vehicle which is owned or leased by any county, municipality, regional commission, county or independent school system, commission, board, or public authority or which has been purchased or leased by any public official or public employee with public funds shall have affixed to the front door on each side of such vehicle a clearly visible decal or seal containing the name of or otherwise identifying such governmental entity.

(b) The requirements of subsection (a) of this Code section shall not apply to:

(1) Any vehicle used for law enforcement or prosecution purposes; or

(2) Any vehicle owned or leased by a county, municipality, or public housing authority expressly excepted from the provisions of this Code section by ordinance or resolution adopted by the governing authority of a county, municipality, or public housing authority following a public hearing on the subject held no more than 14 days prior to the adoption of the resolution or ordinance. Any such public hearing shall be advertised one time in the legal organ of the county at least seven days prior to the hearing date. Any such exemption under this paragraph shall be for a period of no more than 12 months at a time and may be renewed annually following a public hearing as required by this paragraph and advertisement as required by this paragraph.



§ 36-80-21. Definitions; electronic transmission of budgets

(a) As used in this Code section, the term:

(1) "Audit" means an annual report of the financial affairs and transactions of a county, municipality, or consolidated government as required by Code Section 36-81-7 and an annual report of a school district as required by rule and regulation of the State Board of Education.

(2) "Budget" means:

(A) A plan of financial operation embodying an estimate of proposed expenditures during a budget period and the proposed means of financing such expenditures for a county, municipality, or consolidated government as required by Article 1 of Chapter 81 of this title and such plans of financial operation for the general fund, each special revenue fund, each debt service fund, each internal service fund, each enterprise fund, and each fiduciary fund in use by such unit of local government as such funds are defined in Code Section 36-81-2; and

(B) A plan of financial operation of a school district as required by rule and regulation of the State Board of Education and Code Section 20-2-67.

(3) "Local government" means any local school board or a governing authority of a county or municipality having an annual budget in excess of $1 million.

(4) "Vinson Institute" means the Carl Vinson Institute of Government of the University of Georgia.

(5) "Website" means a website which shall be developed, operated, and maintained by the Vinson Institute that shall allow the public to review and analyze the information identified in subsections (c) and (d) of this Code section at no cost to the public or the local governments that post to the website.

(b) Each local government shall post the information required by this Code section to the website for each fiscal year beginning on and after January 1, 2011.

(c) As soon as a local government has adopted, by ordinance or resolution, a final budget for an upcoming fiscal year, a copy of the budget shall be electronically transmitted in a Portable Document Format (PDF) file to the Vinson Institute and posted on the website by the Vinson Institute as soon as practicable. In no event shall the PDF copy of the budget be transmitted to the Vinson Institute more than 30 calendar days following the adoption of the budget ordinance or resolution.

(d) After the close of a fiscal year, a copy of the audit of each local government shall be electronically transmitted in a Portable Document Format (PDF) file to the Vinson Institute and posted on the website by the Vinson Institute as soon as practicable. The PDF copy of the audit of a county, municipality, or consolidated government shall be transmitted to the Vinson Institute concurrent with submission of the audit to the state auditor as required by subsection (d) of Code Section 36-81-7. The audit of a school district shall be transmitted to the Vinson Institute concurrent with submission of the audit to the State Board of Education as required by rule and regulation of the State Board of Education.

(e) Concurrent with the submission of the annual report by local law enforcement agencies required by subsection (g) of Code Section 9-16-19, a copy of such report shall be electronically transmitted in a Portable Document Format (PDF) file to the Vinson Institute and posted on the website by the Vinson Institute as soon as practicable.

(f) The Vinson Institute shall, subject to appropriation by the General Assembly, develop the website for use by local governments under this Code section and provide all necessary training for local government officials in its operation in order to allow local governments to upload the information required by this Code section on a timely basis at no cost to such local governments.



§ 36-80-22. Definitions; restrictions; requirements

(a) As used in this Code section, the term:

(1) "Agreement" means any written private contract for solid waste collection services between a firm and any commercial client.

(2) "Commercial client" means any private, nonresidential business entity or person required to have a business license who contracts with a firm for solid waste collection services.

(3) "Displacement" means the displacing of any firm's agreement by annexation, deannexation, or incorporation of a municipality.

(4) "Firm" means a private solid waste collection firm.

(5) "Governmental action" means the invalidation of any firm's existing agreement by a local government by a law, rule, or regulation, provided that such law, rule, or regulation is not enacted pursuant to an emergency as declared by the governing authority of the local government.

(6) "Local government" means a county, municipal corporation, or any county-municipal consolidated government.

(b) Prior to a firm receiving any protection under this Code section, the firm shall first establish that at least 30 days prior to the effective date of any governmental action or displacement, the firm is providing solid waste collection services in the county or municipality pursuant to an agreement.

(c) A firm's agreement with a private commercial entity or person that meets the requirements of subsection (b) of this Code section shall not be invalidated by any governmental action or displacement. This subsection shall not prevent commercial clients from discontinuing an agreement with a firm pursuant to the terms of any agreement such commercial client may have with a firm.

(d) Notwithstanding the provisions of this Code section, in order to protect the public health and safety, a local government shall have the authority to adopt local laws, rules, or regulations establishing standards and procedures for the collection and disposal of solid waste and recyclables generated by a commercial client.



§ 36-80-23. Prohibition on immigration sanctuary policies by local governmental entities; certification of compliance.

(a) As used in this Code section, the term:

(1) "Federal officials or law enforcement officers" means any person employed by the United States government for the purpose of enforcing or regulating federal immigration laws and any peace officer certified by the Georgia Peace Officer Standards and Training Council where such federal official or peace officer is acting within the scope of his or her employment for the purpose of enforcing federal immigration laws or preserving homeland security.

(2) "Immigration status" means the legality or illegality of an individual's presence in the United States as determined by federal law.

(3) "Immigration status information" means any information, not including any information required by law to be kept confidential but otherwise including but not limited to any statement, document, computer generated data, recording, or photograph, which is relevant to immigration status or the identity or location of an individual who is reasonably believed to be illegally residing within the United States or who is reasonably believed to be involved in domestic terrorism as that term is defined in Code Section 16-4-10 or a terroristic act as that term is defined by Code Section 35-3-62.

(4) "Local governing body" means any political subdivision of this state, including any county, consolidated government, municipality, authority, school district, commission, board, or any other local public body corporate, governmental unit, or political subdivision.

(5) "Local official or employee" means any elected or appointed official, supervisor or managerial employee, contractor, agent, or certified peace officer acting on behalf of or in conjunction with a local governing body.

(6) "Sanctuary policy" means any regulation, rule, policy, or practice adopted by a local governing body which prohibits or restricts local officials or employees from communicating or cooperating with federal officials or law enforcement officers with regard to reporting immigration status information while such local official or employee is acting within the scope of his or her official duties.

(b) No local governing body, whether acting through its governing body or by an initiative, referendum, or any other process, shall enact, adopt, implement, or enforce any sanctuary policy.

(c) Any local governing body that acts in violation of this Code section shall be subject to the withholding of state funding or state administered federal funding other than funds to provide services specified in subsection (d) of Code Section 50-36-1.

(d) As a condition of funding, the Department of Community Affairs, the Department of Transportation, or any other state agency that provides funding to local governing bodies shall require certification pursuant to Code Section 50-36-4 as proof of compliance with this Code section.



§ 36-80-24. Limitation on elected official's or constitutional officer's use of government issued purchasing or credit cards; policy development

(a) As used in this Code section, the term "constitutional officer" means the locally elected clerk of superior court, judge of the probate court, sheriff, tax receiver, tax collector, or tax commissioner.

(b) An elected official of a county, municipal corporation, local school system, or consolidated government or a constitutional officer shall be prohibited from the use of a government purchasing card or a government credit card unless:

(1) Such purchases are solely for items or services that directly relate to such official's or constitutional officer's public duties; and

(2) Such purchases are in accordance with guidelines adopted by the county, municipal corporation, local school system, consolidated government, or constitutional officer.

(c) Documents related to such purchases incurred by such elected officials or constitutional officers shall be available for public inspection.

(d) No such county, municipal corporation, local school system, or consolidated government shall issue government purchasing cards or government credit cards to elected officials on or after January 1, 2016, until the governing authority of such county, municipal corporation, local school system, or consolidated government, by public vote, has authorized such issuance and has promulgated specific policies regarding the use of such government purchasing cards or government credit cards. No constitutional officer shall issue government purchasing cards or government credit cards to himself, herself, or his or her employees on or after July 1, 2016, until he or she has promulgated specific policies regarding the use of such government purchasing cards or government credit cards that apply to himself or herself and his or her employees and such policies have been filed with the governing authority of the county. If an elected official of such county, municipal corporation, local school system, or consolidated government or constitutional officer promulgates specific policies regarding the use of such government purchasing cards or government credit cards, such policies shall include the following:

(1) Designation of officials who shall be authorized to be issued such government purchasing cards or government credit cards;

(2) A requirement that, before being issued a government purchasing card or government credit card, authorized users shall sign and accept an agreement with the county, municipal corporation, local school system, consolidated government, or constitutional officer issuing the government purchasing card or government credit card that such users will use such cards only in accordance with the policies of the issuing governmental entity or constitutional officer;

(3) Transaction limits for the use of such cards;

(4) A description of purchases that shall be authorized for use of such cards;

(5) A description of purchases that shall not be authorized for use of such cards;

(6) Designation of a government purchasing card or government credit card administrator;

(7) A process for auditing and reviewing purchases made with such cards; and

(8) Procedures for addressing a violation of such purchasing card or credit card policies and imposing penalties for violations, including, but not limited to, revocation of purchasing card or credit card privileges. Nothing in such procedures or any administrative action taken pursuant thereto shall preclude any other civil or criminal remedy under any other provision of law.



§ 36-80-25. Financing of public projects by local entities

(a) As used in this Code section, the term "project" means and includes hospitals, health care facilities, dormitories, office buildings, clinics, housing accommodations, nursing homes, rehabilitation centers, extended care facilities, and other health related facilities, whether public or private.

(b) To the extent that the Constitution of Georgia permits the General Assembly by law to further define the powers and duties of any local government authority, as defined in Code Section 36-80-16, whose purpose includes the public purpose of developing or promoting trade, commerce, or industry, and to enlarge or restrict the same, each such local government authority is authorized and shall have the power to finance (by loan, grant, lease, or otherwise), refinance, construct, erect, assemble, purchase, acquire, own, repair, remodel, renovate, rehabilitate, modify, maintain, extend, improve, install, sell, equip, expand, add to, operate, or manage projects and to pay the cost of any project from the proceeds of revenue bonds of such a local government authority or any other funds of such local government authority, or from any contributions or loans by persons, corporations, limited or general partnerships, or other entities, all of which such a local government authority is authorized to receive, accept, and use. To the extent that any project serves a governmental function, the General Assembly finds and determines that such a project by its nature comprises both public and private components that are integrated so as to produce the desired public purpose and that therefore carrying out such a project is proper and authorized for such a local government authority under the Constitution of Georgia.






Chapter 81 - Budgets and Audits

Article 1 - Local Government Budgets and Audits

§ 36-81-1. Legislative intent

The intent of this article is to provide minimum budget, accounting, and auditing requirements for local governments so as to provide local taxpayers with an opportunity to gain information concerning the purposes for which local revenues are proposed to be spent and are actually spent and to assist local governments in generally improving local financial management practices while maintaining, preserving, and encouraging the principle of home rule over local matters. It is the further intent of this article to provide a mechanism through which appropriate information may be collected to assist state and local policy makers in carrying out their lawful responsibilities. It is also the intent of this article to provide for the collection and reporting of information so as to assist local taxpayers and local policy makers in understanding and evaluating local government service delivery and operations.



§ 36-81-2. Definitions

As used in this article, the term:

(1) "Budget" means a plan of financial operation embodying an estimate of proposed expenditures during a budget period and the proposed means of financing them.

(2) "Budget officer" means that local government official charged with budget preparation and administration for the local government. The official title of the local government budget officer shall be as provided by local law, charter, ordinance, or appropriate resolution of the governing authority.

(3) "Budget ordinance," "ordinance," or "resolution" means that governmental action which appropriates revenues and fund balances for specified purposes, functions, or activities for a budget period.

(4) "Budget period" means the period for which a budget is proposed or a budget ordinance or resolution is adopted.

(5) "Capital projects fund" means a fund used to account for financial resources to be used for the acquisition or construction of major capital facilities other than those financed by resources from proprietary type activities which are accounted for in enterprise funds or those financed with funds held by the local government in a trustee capacity.

(6) "Debt service fund" means a fund used to account for the accumulation of resources for and the payment of general long-term debt principal and interest.

(7) "Enterprise fund" means a fund used to account for operations that are financed and operated in a manner similar to private business enterprises where the intent of the governing authority is that the costs of providing goods and services to the general public on a continuing basis be financed or recovered primarily through user charges or where the governing authority has decided that periodic determination of revenues earned, expenses incurred, or net income is appropriate for capital maintenance, public policy, management control, accountability, or other purposes. For purposes of this paragraph, the term "costs" means expenses, including depreciation.

(8) "Fiduciary fund" means those trust and agency funds used to account for assets held by a local government in a trustee capacity or as an agent for individuals, private organizations, other governmental units, or other funds.

(9) "Fiscal year" means the period for which a budget is proposed or a budget ordinance or resolution is adopted for the local government's general fund, each special revenue fund, if any, and each debt service fund, if any.

(10) "Fund" means a fiscal and accounting entity with a self-balancing set of accounts recording cash and other financial resources, together with all related liabilities and residual equities or balances, and changes therein, which is segregated for the purpose of carrying on specific activities or attaining certain objectives in accordance with special regulations, restrictions, or limitations.

(11) "General fund" means the fund used to account for all financial resources except those required to be accounted for in another fund.

(12) "Governing authority" means that official or group of officials responsible for governance of the unit of local government.

(13) "Internal service fund" means a fund used to account for the financing of goods or services provided by one department or agency to other departments or agencies of the governmental unit or to other governmental units on a cost-reimbursement basis.

(14) "Legal level of control" means the lowest level of budgetary detail at which a local government's management or budget officer may not reassign resources without approval of the governing authority. The legal level of control shall be, at a minimum, expenditures for each department for each fund for which a budget is required. This does not preclude the governing authority of a local government from establishing a legal level of control at a more detailed level of budgetary control than the minimum required legal level of control.

(15) "Special revenue fund" means a fund used to account for the proceeds of specific revenue sources, other than those for major capital projects or those held by the government in a trustee capacity, that are legally restricted to expenditure for specified purposes.

(16) "Unit of local government," "unit," or "local government" means a municipality, county, consolidated city-county government, or other political subdivision of the state. Such terms do not include any local school district or board of education. For purposes of this paragraph, "county" includes any county officer who is paid in whole or in part on a salary basis and over whom the county governing authority exercises budgetary authority.



§ 36-81-3. Establishment of fiscal year; requirement of annual balanced budget; adoption of budget ordinances or resolutions generally; budget amendments; uniform chart of accounts

(a) The governing authority shall establish by ordinance, local law, or appropriate resolution a fiscal year for the operations of the local government.

(b) (1) Each unit of local government shall adopt and operate under an annual balanced budget for the general fund, each special revenue fund, and each debt service fund in use by the local government. The annual balanced budget shall be adopted by ordinance or resolution and administered in accordance with this article.

(2) Each unit of local government shall adopt and operate under a project-length balanced budget for each capital projects fund in use by the government. The project-length balanced budget shall be adopted by ordinance or resolution in the year that the project initially begins and shall be administered in accordance with this article. The project-length balanced budget shall appropriate total expenditures for the duration of the capital project.

(3) A budget ordinance or resolution is balanced when the sum of estimated revenues and appropriated fund balances is equal to appropriations.

(4) Nothing contained in this Code section shall preclude a local government from adopting a budget for any funds used by the local government other than those specifically identified in paragraphs (1) and (2) of this subsection, including enterprise funds, internal service funds, and fiduciary funds.

(c) For each fiscal year beginning on or after January 1, 1982, each unit of local government shall adopt and utilize a budget ordinance or resolution as provided in this article.

(d) Nothing contained in this Code section shall preclude a local government from amending its budget so as to adapt to changing governmental needs during the budget period. Amendments shall be made as follows, unless otherwise provided by charter or local law:

(1) Any increase in appropriation at the legal level of control of the local government, whether accomplished through a change in anticipated revenues in any fund or through a transfer of appropriations among departments, shall require the approval of the governing authority. Such amendment shall be adopted by ordinance or resolution;

(2) Transfers of appropriations within any fund below the local government's legal level of control shall require only the approval of the budget officer; and

(3) The governing authority of a local government may amend the legal level of control to establish a more detailed level of budgetary control at any time during the budget period. Said amendment shall be adopted by ordinance or resolution.

(e) The Department of Community Affairs, in cooperation with the Association County Commissioners of Georgia and the Georgia Municipal Association, shall develop local government uniform charts of accounts. The uniform charts of accounts, including any subsequent revisions thereto, shall require approval of the state auditor prior to final adoption by the Department of Community Affairs. All units of local government shall adopt and use such initial uniform charts of accounts within 18 months following adoption of the uniform charts of accounts by the Department of Community Affairs. The department shall adopt the initial local government uniform charts of accounts no later than December 31, 1998. The department shall be authorized to grant a waiver delaying adoption of the initial uniform charts of accounts for a period of time not to exceed two years upon a clear demonstration that conversion of the accounting system of the requesting local government, within the time period specified in this subsection, would be unduly burdensome.

(f) The department's implementation of subsection (e) of this Code section shall be subject to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 36-81-4. Appointment of budget officer; performance of duties by governing authority in absence of appointment; utilization of executive budget

(a) Unless provided to the contrary by local charter or local Act, each local government may appoint a budget officer to serve at the will of the governing authority.

(b) In those units of local government in which there is no budget officer, the governing authority shall perform all duties of the budget officer as set forth in Code Section 36-81-5.

(c) Nothing in this Code section shall preclude the utilization of an executive budget, under which an elected or appointed official, authorized by charter or local law and acting as the chief executive of the governmental unit, exercises the initial budgetary policy-making function, while another individual, designated as provided in this Code section as budget officer, exercises the administrative functions of budgetary preparation and control.



§ 36-81-5. Preparation of proposed budget; submission to governing authority; public review of proposed budget; notice and conduct of budget hearing

(a) By the date established by each governing authority, in such manner and form as may be necessary to effect this article, and consistent with the local government's accounting system, the budget officer shall prepare a proposed budget for the local government for the ensuing budget period.

(b) The proposed budget shall, at a minimum, be an estimate of the financial requirements at the legal level of control for each fund requiring a budget for the appropriate budget period and shall be in such form and detail, with such supporting information and justifications, as may be prescribed by the budget officer or the governing authority. The budget document, at a minimum, shall provide, for the appropriate budget period, a statement of the amount budgeted for anticipated revenues by source and the amount budgeted for expenditures at the legal level of control. In accordance with the minimum required legal level of control, the budget document shall, at a minimum, provide a statement of the amount budgeted for expenditures by department for each fund for which a budget is required. This does not preclude the governing authority of a local government from preparing a budget document or establishing a legal level of control at a more detailed level of budgetary control than the minimum required legal level of control.

(c) On the date established by each governing authority, the proposed budget shall be submitted to the governing authority for that body's review prior to enactment of the budget ordinance or resolution.

(d) On the day that the proposed budget is submitted to the governing authority for consideration, a copy of the budget shall be placed in a public location which is convenient to the residents of the unit of local government. The governing authority shall make every effort to provide convenient access to the residents during reasonable business hours so as to accord every opportunity to the public to review the budget prior to adoption by the governing authority. A copy of the budget shall also be made available, upon request, to the news media.

(e) A statement advising the residents of the local unit of government of the availability of the proposed budget shall be published in a newspaper of general circulation within the jurisdiction of the governing authority. The notice shall be published during the week in which the proposed budget is submitted to the governing authority. In addition, the statement shall also advise the residents that a public hearing will be held at which time any persons wishing to be heard on the budget may appear. The statement shall be a prominently displayed advertisement or news article and shall not be placed in that section of the newspaper where legal notices appear.

(f) At least one week prior to the meeting of the governing authority at which adoption of the budget ordinance or resolution will be considered, the governing authority shall conduct a public hearing, at which time any persons wishing to be heard on the budget may appear.

(g) (1) The governing authority shall give notice of the time and place of the budget hearing required by subsection (f) of this Code section at least one week before the budget hearing is held. The notice shall be published in a newspaper of general circulation within the jurisdiction of the governing authority. The statement shall be a prominently displayed advertisement or news article and shall not be placed in that section of the newspaper where legal notices appear.

(2) The notice required by paragraph (1) of this subsection may be included in the statement published pursuant to subsection (e) of this Code section in lieu of separate publication of the notice.

(h) Nothing in this Code section shall be deemed to preclude the conduct of further budget hearings if the governing body deems such hearings necessary and complies with the requirements of subsection (e) of this Code section.



§ 36-81-6. Adoption of budget ordinance or resolution; form of budget

(a) On a date after the conclusion of the hearing required in subsection (f) of Code Section 36-81-5, the governing authority shall adopt a budget ordinance or resolution making appropriations in such sums as the governing authority may deem sufficient, whether greater or less than the sums presented in the proposed budget. The budget ordinance or resolution shall be adopted at a public meeting which shall be advertised in accordance with the procedures set forth in subsection (e) of Code Section 36-81-5 at least one week prior to the meeting.

(b) The budget may be prepared in any form that the governing authority deems most efficient in enabling it to make the fiscal policy decisions embodied in the budget, but such budget shall be subject to the provisions of this article.



§ 36-81-7. Requirement of audits; conduct of audits; audit reports; forwarding of audits to state auditor; failure to file or correct deficiencies; public inspection

(a)(1) Beginning with the local government fiscal year which ends between July 1, 1994, and June 30, 1995, the governing authority of each unit of local government having a population in excess of 1,500 persons according to the latest estimate of population by the United States Bureau of the Census or its successor agency or expenditures of $300,000.00 or more shall provide for and cause to be made an annual audit of the financial affairs and transactions of all funds and activities of the local government for each fiscal year of the local government.

(2) The governing authority of each local unit of government not included in paragraph (1) of this subsection shall provide for and cause to be made the audit required pursuant to paragraph (1) of this subsection not less often than once every two fiscal years. Audits performed pursuant to this paragraph shall be for both fiscal years.

(3) The governing authority of each local unit of government having expenditures of less than $300,000.00 in that government's most recently ended fiscal year may elect to provide for and cause to be made, in lieu of the biennial audit otherwise required under paragraph (2) of this subsection, an annual report of agreed upon procedures for that fiscal year. The agreed upon procedures shall include as a minimum: proof and reconciliation of cash, confirmation of cash balances, a listing of bank balances by bank, a statement of cash receipts and cash disbursements, a review of compliance with state law, and a report of agreed upon procedures. This agreed upon procedures report shall be in a format prescribed by the state auditor and shall constitute an annual audit report for purposes of and within the meaning of the requirements of subsections (d) through (g) of this Code section. The Department of Community Affairs is authorized to assist requesting local governments in preparing agreed upon procedures reports required under this paragraph and in establishing record-keeping procedures needed in preparing those reports and is further authorized to charge those local governments reasonable fees for that assistance. To the extent that the state auditor is able to perform the agreed upon procedures, the governing body may contract with the state auditor.

(4) At the option of the governing authority, an audit may be made at a lesser interval than one year.

(b) The audits of each local government shall be conducted in accordance with generally accepted government auditing standards. Each audit shall also contain a statement of any agreement or arrangement under which the local unit of government has assumed any actual or potential liability for the obligations of any governmental or private agency, authority, or instrumentality. Such statement shall include the purpose of the agreement or arrangement, shall identify the agency, authority, or instrumentality upon whose obligations the unit of local government is or may become liable, and shall state the amount of actual liability and the maximum amount of potential liability of the local government under the agreement or arrangement. To the extent that the state auditor is able to provide comparable auditing services, the governing body may contract with the state auditor.

(c) All annual audit reports of local units of government shall contain at least the following:

(1) Financial statements prepared in conformity with generally accepted governmental accounting principles, setting forth the financial condition and results of operation of each fund and activity of the local government and such financial statements shall be the representation of the local government; and

(2) The opinion of the performing auditor with respect to the financial statement; in addition to an explanation of any qualification or disclaimers contained in the opinion, such opinion shall also disclose, in accordance with generally accepted government auditing standards, any apparent material violation of state or local law discovered during the audit.

(d)(1) Each annual audit report of a local unit of government shall be completed and a copy of the report forwarded to the state auditor within 180 days after the close of the unit's fiscal year. In addition to the audit report, the local unit of government shall forward to the state auditor, within 30 days after the audit report due date, written comments on the findings and recommendations in the report, including a plan for corrective action taken or planned and comments on the status of corrective action taken on prior findings. If corrective action is not necessary, the written comments should include a statement describing the reason it is not. In the case of units provided for in paragraph (2) of subsection (a) of this Code section, the audit reports for both fiscal periods shall be submitted within 180 days after the close of each second fiscal year and the written comments shall be submitted within 30 days after the audit report due date.

(2) The state auditor shall review the audit report and written comments submitted to the auditor's office to ensure that it meets the requirements for audits of local governments. If the state auditor finds the requirements for audits of local governments have not been complied with, the state auditor shall within 60 days of receipt of the audit or the written comments notify the governing authority and the auditor who performed the audit and shall submit to them a list of deficiencies to be corrected. A copy of this notification shall also be sent by the state auditor to each member of the General Assembly whose senatorial or representative district includes any part of the unit of local government.

(3) If the state auditor has not received any required audit or written comments by the date specified in paragraph (1) of this subsection, the state auditor shall within 30 days of such date notify the unit of local government that the audit has not been received as required by law. A copy of this notification shall also be sent by the state auditor to each member of the General Assembly whose senatorial or representative district includes any part of the unit of local government.

(4) The state auditor, for good cause shown by those local units in which an audit is in the process of being conducted or will promptly be conducted, may waive the requirement for completion of the audit within 180 days. Such waiver shall be for an additional period of not more than 180 days and no such waiver shall be granted for more than two successive years to the same unit of local government.

(5) No state agency shall make or transmit any state grant funds to any local government which has failed to provide all the audits required by law within the preceding five years.

(e) A copy of the report and of any comments made by the state auditor pursuant to paragraph (2) of subsection (d) of this Code section shall be maintained as a public record for public inspection during the regular working hours at the principal office of the local government. Those units of local government not having a principal office shall provide a notification to the public as to the location of and times during which the public may inspect the report.

(f) Upon a failure, refusal, or neglect to have an annual audit made, or a failure to file a copy of the annual audit report with the state auditor, or a failure to correct auditing deficiencies noted by the state auditor, the state auditor shall cause a prominent notice to be published in the legal organ of, and any other newspapers of general circulation within, the unit of local government. Such notice shall be a prominently displayed advertisement or news article and shall not be placed in that section of the newspaper where legal notices appear. Such notice shall be published twice and shall state that the governing authority of the unit of local government has failed or refused, as the case may be, to file an audit report or to correct auditing deficiencies, as the case may be, for the fiscal year or years in question. Such notice shall further state that such failure or refusal is in violation of state law.

(g) The state auditor may waive the requirement of correction of auditing deficiencies for a period of one year from the required audit filing date, provided evidence is presented that substantial progress is being made towards removing the cause of the need for the waiver. No such waiver for the same set of deficiencies shall be granted for more than two successive years to the same local government.



§ 36-81-8. Annual local government finances reports and local independent authority indebtedness reports; assistance by Department of Community Affairs; community indicators report

(a) As used in this Code section, the term "local independent authority" means each local public body corporate and politic created in and for a county, municipality, consolidated government, or combination thereof, which is authorized to issue bonds under the Constitution and laws of this state.

(b) (1) (A) Each unit of local government shall submit an annual report of local government finances to the Department of Community Affairs. The report shall include the revenues, expenditures, assets, and debts of all funds and agencies of the local government, and other such information as may be reasonably requested by the department. Such annual report shall further identify the total amount of speeding fine revenue collected by the local government.

(B) Each unit of local government which levies a tax pursuant to Article 3 of Chapter 13 of Title 48 shall also submit a schedule of all revenues therefrom which are expended for the promotion of tourism, conventions, and trade shows or any other tourism related purpose which is specified under Code Section 48-13-51. Such schedule shall identify both the project or projects involved and the contracted entity involved in each such expenditure.

(2) Each local independent authority shall submit an annual report of indebtedness to the Department of Community Affairs. Such report shall include the revenues, expenditures, assets, and debts of all funds of the local independent authority and shall describe any actions taken by such local independent authority to incur indebtedness.

(3) The local government finances report and the local independent authority indebtedness report shall be filed on forms promulgated by the department and shall be submitted within the requested time periods established by the department.

(c) The department shall have the authority to require local governments and local independent authorities to submit the reports as provided for in subsection (b) of this Code section as a condition of such local government or local independent authority receiving state appropriated funds from the department. Upon the receipt of the report of local government finance from a local government or the report of local independent authority debt from a local independent authority, the department is authorized to release any state appropriated grant funds that may be due at such time to the local government or the local independent authority.

(d) The department's implementation of subsections (b) and (c) of this Code section shall be subject to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act"; and the department is specifically directed to promulgate the forms provided for in subsection (b) of this Code section in the manner provided for promulgation of rules under Chapter 13 of Title 50.

(e) Utilizing information contained in audit reports of local governments filed with the state auditor, the report of county or municipal finances filed with the Department of Community Affairs, and other available state or federal information of public record, the Department of Community Affairs shall prepare annually a report on local government finances. Utilizing information contained in reports of indebtedness returned to the Department of Community Affairs, the Department of Community Affairs shall prepare annually a report on indebtedness of local independent authorities. The local government finances report shall be filed on January 15 of each year, beginning January 15, 1985, and the local independent authority indebtedness report shall be filed on January 15 of each year, beginning January 1, 1990, with the Governor, the Speaker of the House of Representatives, the President of the Senate, the chairman of the House Ways and Means Committee, the chairman of the House State Planning and Community Affairs Committee, the chairman of the Senate Finance Committee, and the chairman of the Senate State and Local Governmental Operations Committee, as well as with the chief elected official or chief appointed official of each local unit of government and each local independent authority and member of the General Assembly upon request.

(f) The local government finances report and the local independent authority indebtedness report shall be organized, within the limits of available resources, in such a manner as to allow for reasonable comparative analysis of local government revenues and expenditures and for reasonable comparative analysis of local independent authority debt.

(g) The department, in addition to its other duties, shall assist local units of government and local independent authorities in fulfilling the requirements of this article. The department shall coordinate its technical assistance efforts with the state auditor, the University System of Georgia, the Association County Commissioners of Georgia, the Georgia Municipal Association, and the Georgia Society of Certified Public Accountants and should coordinate with any other organizations interested and currently active in local government financial management so as to ensure that coordination of training and assistance is maintained. The department may contract or subcontract with other public or private agencies to provide assistance to local units of government or local independent authorities.

(h) The department, either in conjunction with the local government finances report or separately, shall prepare a community indicators report for each local unit of government having annual expenditures of $250,000.00 or more as indicated pursuant to the most recent Report of Local Government Finances. The community indicators report shall include data on local government services, administration, and community characteristics. The department shall have the authority to require local governments to submit reports on local government services and operations as a condition of such local government receiving state appropriated funds from the department. Such reports shall be obtained utilizing the local government finance survey as provided in subsection (b) of this Code section and the local government operations survey collected by the department. The department shall develop the community indicators report in cooperation with the Association County Commissioners of Georgia and the Georgia Municipal Association and shall prepare the report on or before December 31, 1998, and annually thereafter.



§ 36-81-8.1. Definitions; grant certification forms; filing with state auditor; forfeiture of funds for noncompliance; no exemption from liability

(a) As used in this Code section, the term:

(1) "Subrecipient" means an entity that receives a grant of state funds from the Governor's emergency fund or from a special project appropriation through a local government and shall also mean an entity which in turn receives all or any portion of such grant funds from a subrecipient.

(2) "Unit of local government" means, for purposes of this Code section and notwithstanding paragraph (16) of Code Section 36-81-2, a:

(A) Municipality, county, consolidated government, county school district, independent school district, other political subdivision of the state, any public agency or authority of any of the foregoing, or any combination of any of the foregoing;

(B) Regional commission;

(C) Public authority created by local Act or local constitutional amendment of the General Assembly; or

(D) Public authority created by general law which applies to an area of less than the entire state and which requires activation by a county or municipal government.

(b) Each grant of state funds to a recipient unit of local government from the Governor's emergency fund or from a special project appropriation in an amount greater than $5,000.00 shall be conditioned upon the receipt by the state auditor of a properly completed grant certification form. The form shall be designed by the state auditor and shall be distributed with each covered grant as required by this Code section. The grant certification form shall require the certification by the recipient unit of local government and by the unit of local government auditor that the grant funds were used solely for the express purpose or purposes for which the grant was made. Such form shall be filed with the state auditor in conjunction with the annual audit required under Code Section 36-81-7 or 50-6-6 or any other applicable Code section for each year in which such grant funds are expended or remain unexpended by the unit of local government. A recipient unit of local government which is not otherwise subject to the annual audit requirements specified in this subsection shall file a grant certification form with the state auditor no later than December 31 of each year in which such grant funds are expended or remain unexpended. For grant funds to subrecipients, the certification by the unit of local government auditor required by this subsection may also be made by an in-house or internal auditor of the unit of local government who meets the education requirements contained in subparagraph (b)(3)(A) of Code Section 43-3-9. The cost of performing any audit required by this subsection or paragraph (1) of subsection (d) of this Code section shall be an eligible expense of the grant. However, the amount charged shall not exceed 2 percent of the amount of the grant or $250.00 per required audit, whichever is less. The unit of local government to whom the grant is made may deduct the cost of any such audit from the funds disbursed to the subrecipient.

(c) Where the grant of state funds is for $5,000.00 or less, the grant shall require submission to the state auditor of a properly completed grant certification form as required by subsection (b) of this Code section except that only the unit of local government need certify that the grant funds were used solely for the express purpose or purposes for which the grant was made. However, where such grant is to a subrecipient, the grant shall require submission to the unit of local government of a notarized affidavit executed by the executive director, president, chairperson, chief executive officer, or other responsible party representing the subrecipient, by whatever name or title, to whom the grant funds are disbursed. The affidavit shall certify under oath that the funds were used solely for the express purpose or purposes for which the grant was made. Such affidavit shall be submitted annually for each year that grant funds are expended or remain unexpended according to a schedule established by the unit of local government and shall be made on a form designed by the state auditor and distributed with each covered grant as required by this Code section.

(d) (1) Notwithstanding subsection (b) or (c) of this Code section, the Governor, the Appropriations Committee of the House of Representatives, or the Appropriations Committee of the Senate shall have the right and authority to direct and require any recipient unit of local government to obtain or perform an audit of any grant of state funds from the Governor's emergency fund or from a special project appropriation, regardless of the amount thereof.

(2) Notwithstanding subsection (b) or (c) of this Code section, a recipient unit of local government shall have the right or authority to obtain or perform an audit of any grant of state funds to a subrecipient from the Governor's emergency fund or from a special project appropriation, regardless of the amount thereof.

(e) The failure to comply with the requirements of this Code section shall result in a forfeiture of a state grant and the return to the state of any such grant funds which have been received by the unit of local government. In the case of a state grant awarded to a subrecipient, the subrecipient shall be responsible for the return to the state of any such grant funds if it is determined that the funds were not used for the express purpose or purposes for which the grant was made. A grant recipient or subrecipient shall be ineligible to receive funds from the Governor's emergency fund or from a special project appropriation until all unallowed expenditures are returned to the state, except that a recipient unit of local government shall not be ineligible for such funds where a subrecipient has not used funds it received for the express purpose or purposes for which the grant was made.

(f) No subrecipient shall be considered an agent of the unit of local government or be indemnified or held harmless by the unit of local government for any negligence, misfeasance, or malfeasance of the subrecipient, and a recipient unit of local government shall not be liable for any expenditure of state grant funds by a subrecipient.



§ 36-81-9. Effect of article on other laws generally

This article shall not be construed to repeal or conflict with any law providing budgetary, fiscal, or auditing procedures more restrictive than those in this article.



§ 36-81-10. Effect of article on right to make expenditures and raise revenues; effect on home rule powers

This article shall not be construed so as to prohibit local governments from making authorized expenditures for any lawful purpose or from raising revenues in any manner otherwise authorized by law. It is the specific intent of the General Assembly in adopting this article that local units of government shall continue to have and to exercise their home rule powers as provided by law.



§ 36-81-11. Budget for implementing security plans subject to approval by the governing authority

The development and implementation of a security plan and all related technology pursuant to paragraph (10) of subsection (a) of Code Section 15-16-10 shall be subject to the annual budget approved for the office of the sheriff by the governing authority.






Article 2 - Audits as Condition for Receipt of State Assistance

§ 36-81-20. Audits accepted by state; additional audits; section not to limit state's audit authority

(a) Whenever a state agency or a state department requires a unit of local government to perform an audit or whenever a state agency or a state department would perform an audit of a unit of local government as a condition for such unit of local government having received a grant of state money or services, the state agency or state department shall, except as provided in subsections (b) and (c) of this Code section, accept any audit which meets the requirements of the federal Single Audit Act of 1984 if such audit includes those moneys or services granted by the state and includes the reporting requirements of any applicable state law or of any state agency.

(b) Notwithstanding subsection (a) of this Code section, a state agency shall be authorized to conduct any additional audits necessary to carry out its duties and responsibilities as set forth in state law or regulation, and nothing in this Code section shall authorize any local government or unit or agency thereof to constrain in any manner any such state agency from performing any such additional audit.

(c) This Code section shall not limit the authority of state agencies to conduct audits and evaluations of state financial assistance programs or to enter into contracts for the conduct of such audits and evaluations and shall not limit the authority of the state auditor or any state audit official.









Chapter 82 - Bonds

Article 1 - General Provisions

§ 36-82-1. Election for bonded debt; right to sell bonds at discount; advertisements as binding statements of intention; use of surpluses; meetings open to public; refunding

(a) When any county, municipal corporation, or political subdivision desires to incur any bonded debt, as permitted by the Constitution of Georgia, the election required shall be called and held in accordance with this Code section and Code Sections 36-82-2 through 36-82-4.

(b) The officers charged with levying taxes, contracting debts, and the like for the county, municipal corporation, or political subdivision shall give notice for not less than 30 days immediately preceding the day of the election in the newspaper in which sheriff's advertisements for the county are published, notifying the qualified voters that on the day named an election will be held to determine the question of whether bonds shall be issued by the county, municipal corporation, or political subdivision. The notice shall specify the principal amount of the bonds to be issued, the purpose for which the bonds are issued, the interest rate or rates which such bonds are to bear, and the amount of principal to be paid in each year during the life of the bonds. The notice, in the discretion of the issuing body, in lieu of specifying the rate or rates of interest which the bonds are to bear, may state that the bonds, when issued, will bear interest at a rate not exceeding a maximum per annum rate of interest specified in the election notice or, in the event the bonds are to bear different rates of interest for different maturity dates, that none of such rates will exceed the maximum rate specified in the election notice.

(c) Nothing contained in this Code section shall be construed as prohibiting or restricting the right of the issuing body to sell bonds at a discount, even if in so doing the effective interest cost resulting therefrom would exceed the maximum per annum interest rate specified in the election notice.

(d) Every legal advertisement of a bond election shall contain a reference that any brochures, listings, or other advertisements issued by the governing body of any county, municipality, or other political subdivision of this state or by any other person, firm, corporation, or association with the knowledge and consent of the governing body of such county, municipality, or other political subdivision of this state shall be deemed to be a statement of intention of the governing body of such county, municipality, or other political subdivision of this state concerning the use of the bond funds; and such statement of intention shall be binding on the governing body of such county, municipality, or other political subdivision of this state in the expenditure of any such bond funds or interest received from such bond funds which have been invested, unless the governing body of such county, municipality, or other political subdivision of this state uses such bond funds for the retirement of bonded indebtedness, in the manner provided for in this Code section; and such statement of intention shall be set forth in the resolution pursuant to which such bonds are issued. Bond funds and interest received from such bond funds which have been invested shall be expended in the manner in which advertised and for the purpose stated in such statement of intention. The governing body of such county, municipality, or other political subdivision of this state may, by a two-thirds' vote, declare any project which has been established pursuant to any such statement of intention to be unnecessary. In that event, the governing body of such county, municipality, or other political subdivision of this state shall use such bond funds for the payment of all or any part of the principal and interest on any bonded indebtedness of such county, municipality, or other political subdivision of this state then outstanding. Surpluses from the overestimated projects, including interest received on bond funds of such projects, shall be used first to complete underestimated projects and all remaining funds received from interest and overestimated projects shall be used for other projects or improvements which the governing body of such county, municipality, or other political subdivision of this state may deem necessary and which are encompassed within the language of the statement of purpose in the election notice. Any meetings of any governing bodies at which any bond fund allocation is made shall be open to the public. Such meetings shall be announced to the news media in advance and shall be open to the news media.

(e)(1) It is expressly provided that any county, municipality, or other political subdivision of this state may provide for the refunding of all or any part of the outstanding bonded indebtedness of such county, municipality, or political subdivision without the necessity of a referendum therefor if the governing authority of such county, municipality, or political subdivision adopts a resolution or ordinance authorizing the issuance of general obligation refunding bonds for such purpose, provided the following conditions are met:

(A) The term of the refunding bonds shall not extend beyond the final maturity date of the bonds being refunded;

(B) The rate of interest borne by the refunding bonds shall not exceed the rate of interest borne by the bonds being refunded;

(C) The principal amount of the refunding bonds may only exceed the principal amount of the bonds being refunded to the extent necessary to effectuate a refund and to allow the reduction of the total principal and interest requirements over the remaining term of the bonds being refunded; and

(D) The proceeds derived from the sale of the refunding bonds, together with the earnings and increments derived therefrom, if any, will be sufficient to provide for the payment of the principal of, interest, and premium, if any, on the bonds being refunded and shall be deposited in an irrevocable trust fund created for that purpose.

(2) Such refunding bonds so authorized to be issued in compliance with the conditions set forth above, when issued, shall be construed and deemed to be issued in lieu of such original debt being so refunded, and the original debt upon the creation of the irrevocable trust fund and the deposit of the requisite proceeds shall not constitute a debt within the meaning of Article IX, Section V, Paragraph I of the Constitution of Georgia, but the refunding bonds shall constitute a debt within the meaning of Article IX, Section V, Paragraph I of the Constitution of Georgia and shall count against the limitation on debt measured by the 10 percent of assessed value of taxable property as expressed therein.

(f) Any person who violates this Code section shall be guilty of a misdemeanor; provided, however, nothing contained in this Code section shall be construed so that a violation thereof shall affect the validity of any bonds issued under this Code section.



§ 36-82-2. Voting in election for bonded debt; returns and declaration of election result

The election provided for in Code Section 36-82-1 shall be held at all the voting or election precincts within the limits of the county, municipal corporation, or political subdivision and shall be held by the same persons, in the same manner, and under the same rules and regulations that elections for officers of the county, municipal corporation, or political subdivision are held. The returns shall be made to the officers calling or ordering the election. Such officers, in the presence of and together with the several managers, who shall bring up the returns, shall consolidate the returns and declare the result.



§ 36-82-3. Issuance of bonds upon favorable election vote; ordinance or resolution authorizing refunding bonds; issuance, content, and form of refunding bonds

(a) When notice has been given and the election has been held, in accordance with Code Section 36-82-2, if the requisite majority of those qualified voters of the county, municipality, or political subdivision voting at the election vote for bonds, then the authority to issue the bonds in accordance with Article IX, Section V, Paragraph I or II of the Constitution of Georgia is given to the proper officers of the county, municipality, or political subdivision.

(b) The ordinance or resolution of the governing body of the county, municipality, or other political subdivision of this state authorizing the issuance of general obligation refunding bonds in accordance with the terms and conditions of subsection (f) of Code Section 36-82-1 may be adopted at a regular or special meeting by a majority of the members of the governing body and, unless otherwise provided therein, such resolution or ordinance shall take effect immediately and need not be laid over or published or posted.

(c) General obligation refunding bonds may be issued in one or more series; may bear such date or dates; may mature at such time or times, and bear interest at such rate or rates per annum, payable at such time or times, subject to the limitations contained in subsection (f) of Code Section 36-82-1, pertaining to the final maturity date and maximum interest rate for such refunding bonds; may be payable in such medium of payment at such place or places; may be in such denomination or denominations; may be in such form, either coupon or registered; may carry such registration, conversion, and exchangeability privileges; may be subject to such terms of redemption, with or without a premium; may be executed in such manner; and may contain such terms, covenants, and conditions as the ordinance or resolution authorizing the issuance of such refunding bonds may provide. All general obligation refunding bonds issued under this article bearing the signature of officers in office on the date of the signing thereof shall be valid and binding, notwithstanding that before delivery thereof and payment therefor such officers whose signatures appear thereon shall have ceased to be officers of the governmental body issuing the bonds. Pending the preparation of the definitive bonds, interim receipts, in such form and with such provisions as the governing body may determine, may be issued to the purchaser or purchasers of bonds to be issued under this article. Such refunding bonds and interim receipts shall be negotiable for all purposes. Such refunding bonds shall be and are declared to be nontaxable for any and all purposes.



§ 36-82-4. Action for collection of bonds by holders

When the bonds become due, the owners thereof, if necessary, may enforce their collection by action in the proper court.



§ 36-82-4.1. Advertisement of bond elections in counties having population of 400,000 to 500,000; use of bond funds

(a) In addition to the requirements of Code Sections 36-82-1 through 36-82-4 governing elections for the issuance of bonds, in all counties of this state having a population of not less than 400,000 nor more than 500,000 according to the United States decennial census of 1990 or any future such census, every legal advertisement of a bond election shall contain a reference that any brochures, listings, or other advertisements issued by the governing body in such counties, or by any other person, firm, corporation, or association with the knowledge and consent of the governing body, shall be deemed to be a statement of intention of the governing body concerning the use of the bond funds; and such statement of intention shall be binding on the governing body and shall limit the expenditure of any such bond funds to the purpose specified in such statement of intention, unless the governing body uses such bond funds for the retirement of bonded indebtedness in the manner provided by subsection (b) of this Code section. Such statement of intention shall also be set forth in the resolution pursuant to which such bonds are issued.

(b) The governing body in the counties specified in subsection (a) of this Code section may, by a two-thirds' vote, declare any project which has been proposed pursuant to a statement of intention provided for in subsection (a) of this Code section to be unnecessary. In that event, the governing body shall use such bond funds for the payment of all or any part of the principal and interest on any bonded indebtedness of such county then outstanding.

(c) In the counties specified in subsection (a) of this Code section, interest received from bond funds which have been invested and surpluses from the overestimated projects shall be used first to complete underestimated projects; and all remaining funds received from interest and overestimated projects shall be used for other projects or improvements which the governing body in such counties may deem necessary and which are encompassed within the language of the statement of purpose in the election notice. Any meetings of any governing bodies at which any bond fund allocation is made shall be open to the public. Such meetings shall be announced to the news media in advance and shall be open to the news media.

(d) In the counties specified in subsection (a) of this Code section, 90 percent of the net proceeds received from sale of the bonds less:

(1) Amounts allocated to the payment of bond issuance expenses;

(2) Amounts allocated for purchase of furnishings and equipment;

(3) Amounts allocated for contingencies; and

(4) Amounts allocated for work to be performed by employees of the issuing entity and materials and equipment therefor

shall be obligated for payment pursuant to a contract or contracts within 36 months from the date of issuance and delivery of such bonds. The remaining bond proceeds shall either be obligated pursuant to a contract or contracts or actually expended within 48 months from the date of issuance and delivery of such bonds. Any bond proceeds not expended or obligated within 48 months from the date of issuance and delivery of such bonds shall be paid to the sinking fund for the retirement of the bonds issued. For purposes of this subsection, land which is being acquired through condemnation proceedings shall be considered obligated for payment pursuant to a contract in an amount equal to the sum of moneys deposited with the court pursuant to a special master or other appropriate judicial proceedings. The provisions of this subsection shall apply to all general obligation bonds issued and delivered on or after December 1, 1986.



§ 36-82-4.2. Expenditure of bond funds for purposes other than stated in public bond notice

(a) When, subsequent to the issuance of any bonds pursuant to the provisions of this article, the governing authority of any county, municipal corporation, or political subdivision adopts by a two-thirds' majority vote a resolution declaring that:

(1) A portion of the bond funds remains after the purpose stated in the notice required by subsection (b) of Code Section 36-82-1 has been achieved or accomplished;

(2) The purpose stated in such notice is no longer necessary; or

(3) Circumstances have changed such that the expenditure of all or part of such bond funds is no longer practicable or feasible,

the governing authority shall be authorized to expend such bond funds, including interest, for purposes of a nature substantially similar to the purpose stated in such notice or to reduce the bonded indebtedness of the county, municipality, or political subdivision.

(b) Not sooner than ten days prior to expending bond funds as provided in subsection (a) of this Code section, the governing authority shall cause to be published once in the official county organ a copy of the resolution adopted pursuant to subsection (a) of this Code section, which resolution shall set forth the reason the bond funds were not expended for the original purpose and shall state the purpose for which such funds will be expended. In addition, the governing authorities shall cause a copy of such resolution to be sent by registered or certified mail or statutory overnight delivery to any trustee for bondholders or other paying agent.



§ 36-82-5. Destruction of unsold bonds

When any county, municipality, or political subdivision of this state has issued bonds under the authority of Article IX, Section V, Paragraph I, II, or III of the Constitution of Georgia and laws passed in pursuance thereof and when, after the bond issue is authorized and the bonds are printed, any of the bonds authorized and printed are not sold for any reason, the governing authorities of the county, municipality, or political subdivision may destroy the unsold bonds in the manner and under the conditions set out in Code Section 36-82-6.



§ 36-82-6. Notice, hearing, order of court, and affidavit of two disinterested witnesses as to destruction of bonds; compensation of witnesses; payment of costs of proceedings

(a) The governing authorities of the county, municipal corporation, or political subdivision shall publish a notice, once a week for four consecutive weeks, in the newspaper in which county advertisements are usually published in the county or in the county in which the municipal corporation or political subdivision is located. The notice shall indicate that the unsold bonds will be destroyed at the time and at the place in the county, municipal corporation, or political subdivision stated in the notice.

(b) If no objection is filed by a taxpayer of the county, municipal corporation, or political subdivision with the clerk of the superior court of the county or of the county in which the municipal corporation or political division is located, at least five days before the date stated in the notice, or if such objection is filed and the judge of the superior court, after hearing, determines the objection to be without merit, the judge of the superior court shall order the unsold bonds destroyed by fire at the time and place stated in the notice or at the time and place stated in the order of the court.

(c) The judge shall also name two disinterested witnesses, who are neither officers nor employees of the county, municipal corporation, or political subdivision, to attend the destruction of the bonds, whose affidavits, filed with the clerk of the superior court, shall be prima-facie evidence that the bonds have been destroyed. The affidavits of the witnesses shall be preserved as records of the office of the clerk of the superior court. The witnesses shall be compensated for their services in the amount of $5.00 each.

(d) All costs of such proceedings shall be paid by the county, municipal corporation, or political subdivision, except where an objection filed is determined to be without merit, in which case costs of the pleadings, hearings, and judgment on the objection shall be taxed against the person objecting.



§ 36-82-7. Authorized investments for bond proceeds

The proceeds of any bonds issued by any county, municipal corporation, school district, or other political subdivision of this state or any portion thereof or any authority or other public body corporate and politic created under the Constitution or laws of this state may, from time to time, be placed for investment and reinvestment in the local government investment pool created in Chapter 83 of this title by the governing authorities of the county, municipal corporation, school district, political subdivision, authority, or body or be invested and reinvested by the governing authorities of the county, municipal corporation, school district, political subdivision, authority, or body in the following securities, and no others:

(1) Bonds or obligations of such county, municipal corporation, school district, political subdivision, authority, or body or bonds or obligations of this state or other states or of other counties, municipal corporations, and political subdivisions of this state;

(2) Bonds or other obligations of the United States or of subsidiary corporations of the United States government which are fully guaranteed by such government;

(3) Obligations of and obligations guaranteed by agencies or instrumentalities of the United States government, including those issued by the Federal Land Bank, Federal Home Loan Bank, Federal Intermediate Credit Bank, Bank for Cooperatives, and any other such agency or instrumentality now or hereafter in existence; provided, however, that all such obligations shall have a current credit rating from a nationally recognized rating service of at least one of the three highest rating categories available and have a nationally recognized market;

(4) Bonds or other obligations issued by any public housing agency or municipal corporation in the United States, which such bonds or obligations are fully secured as to the payment of both principal and interest by a pledge of annual contributions under an annual contributions contract or contracts with the United States government, or project notes issued by any public housing agency, urban renewal agency, or municipal corporation in the United States which are fully secured as to payment of both principal and interest by a requisition, loan, or payment agreement with the United States government;

(5) Certificates of deposit of national or state banks located within this state which have deposits insured by the Federal Deposit Insurance Corporation and certificates of deposit of federal savings and loan associations and state building and loan or savings and loan associations located within this state which have deposits insured by the Savings Association Insurance Fund of the Federal Deposit Insurance Corporation or the Georgia Credit Union Deposit Insurance Corporation, including the certificates of deposit of any bank, savings and loan association, or building and loan association acting as depository, custodian, or trustee for any such bond proceeds. The portion of such certificates of deposit in excess of the amount insured by the Federal Deposit Insurance Corporation, the Savings Association Insurance Fund of the Federal Deposit Insurance Corporation, or the Georgia Credit Union Deposit Insurance Corporation, if any, shall be secured by deposit, with the Federal Reserve Bank of Atlanta, Georgia, or with any national or state bank or federal savings and loan association or state building and loan or savings and loan association located within this state or with a trust office within this state, of one or more of the following securities in an aggregate principal amount equal at least to the amount of such excess: direct and general obligations of this state or other states or of any county or municipal corporation in this state, obligations of the United States or subsidiary corporations included in paragraph (2) of this Code section, obligations of the agencies and instrumentalities of the United States government included in paragraph (3) of this Code section, or bonds, obligations, or project notes of public housing agencies, urban renewal agencies, or municipalities included in paragraph (4) of this Code section;

(6) Securities of or other interests in any no-load, open-end management type investment company or investment trust registered under the Investment Company Act of 1940, as from time to time amended, or any common trust fund maintained by any bank or trust company which holds such proceeds as trustee or by an affiliate thereof so long as:

(A) The portfolio of such investment company or investment trust or common trust fund is limited to the obligations referenced in paragraphs (2) and (3) of this Code section and repurchase agreements fully collateralized by any such obligations;

(B) Such investment company or investment trust or common trust fund takes delivery of such collateral either directly or through an authorized custodian;

(C) Such investment company or investment trust or common trust fund is managed so as to maintain its shares at a constant net asset value; and

(D) Securities of or other interests in such investment company or investment trust or common trust fund are purchased and redeemed only through the use of national or state banks having corporate trust powers and located within this state; and

(7) Interest-bearing time deposits, repurchase agreements, reverse repurchase agreements, rate guarantee agreements, or other similar banking arrangements with a bank or trust company having capital and surplus aggregating at least $50 million or with any government bond dealer reporting to, trading with, and recognized as a primary dealer by the Federal Reserve Bank of New York having capital aggregating at least $50 million or with any corporation which is subject to registration with the Board of Governors of the Federal Reserve System pursuant to the requirements of the Bank Holding Company Act of 1956, provided that each such interest-bearing time deposit, repurchase agreement, reverse repurchase agreement, rate guarantee agreement, or other similar banking arrangement shall permit the moneys so placed to be available for use at the time provided with respect to the investment or reinvestment of such moneys.



§ 36-82-7.1. Assessment and collection of tax to pay refunding bonds

Any county, municipality, or other political subdivision of this state shall at or before the issuance and delivery of any general obligation refunding bonds provide for the assessment and collection of an annual tax sufficient in amount to pay the principal and interest on such refunding bonds as same become due and payable, all as is provided in Article IX, Section V, Paragraph VI of the Constitution of Georgia.



§ 36-82-8. Deduction of sinking fund in computing bonded indebtedness

All amounts collected and held in a sinking fund pursuant to Article IX, Section V, Paragraph VI of the Constitution of Georgia, irrevocably pledged and appropriated to the retirement of the outstanding bonded indebtedness for which they are collected, which can be legally used for no other purpose, shall be deductible from total bonded debt in computing the constitutional limitation on the bonded indebtedness of a political subdivision of this state under Article IX, Section VII of the Constitution of Georgia.



§ 36-82-9. Certification requirement for pension obligation bonds; requirement for reserve fund

(a) As used in this Code section, the term:

(1) "Annual savings" means the difference between the annual debt service payments on pension obligation bonds and the annual required contribution to fund the unfunded actuarial accrued liability of the pension fund.

(2) "Level debt structure" means the establishment of a bond repayment schedule that requires equal annual debt service payments, including both principal and interest, over the life of the debt issue.

(3) "Pension obligation bond" means a bond issued as a general obligation bond in accordance with the provisions of this chapter, the proceeds of which are deposited with the government's retirement system administrator to liquidate, in whole or in part, the government's unfunded accrued actuarial liability to the government's retirement plan.

(b) No political subdivision shall issue any pension obligation bond unless the state auditor has certified that such bonds comply fully with the provisions of this Code section.

(c) All pension obligation bonds shall:

(1) Be general obligation bonds subject to the provisions of the Constitution of the State of Georgia and this chapter relating to general obligation bonds;

(2) Be included as a component of the total debt of the political subdivision subject to the debt limits provided in Article IX, Section V of the Constitution of the State of Georgia;

(3) Be issued on a competitive basis;

(4) Specify a level debt structure; and

(5) Specify a maturity not longer than 20 years.

(d) An amount not less than 5 percent of the annual savings shall be deposited into a reserve fund as protection against changes that might impact the future financial condition of the pension system.

(e) Neither the political subdivision issuing pension obligation bonds nor any department, agency, authority, retirement system, or pension fund of such political subdivision shall purchase the pension obligation bonds so issued.



§ 36-82-10. Reporting requirements

(a) As used in this Code section, the term "political subdivision" means any municipality, county, local government authority, board, or commission empowered to enter into debt. Such term shall not include any state agency or state authority.

(b) A political subdivision which issues general obligation bonds, revenue bonds, or any other bonds, notes, certificates of participation, or other such obligations of that political subdivision in an amount exceeding $1 million shall file a report with the Department of Community Affairs which contains the following:

(1) Name of issuer;

(2) Whether the issue is a new issue or a refinancing or refunding;

(3) Total amount issued;

(4) Term of issue;

(5) Detailed description of purpose or purposes;

(5.1) Whether the issue is a general obligation bond, revenue bond, or other bond, note, certificate of participation, or other obligation;

(6) Name of underwriter;

(7) Proceeds used for bond issuance costs, including underwriters' discount as reported on Line 24 of the United States Department of Treasury's Internal Revenue Service Form 8038-G;

(8) Name of bond counsel;

(9) Interest rate; and

(10) True or net interest costs.

Such information shall be reported to the Department of Community Affairs in accordance with Code Section 36-81-8.






Article 2 - Validation of Bonds

Part 1 - General Provisions

§ 36-82-20. Notice to district attorney or Attorney General of election or resolution favoring issuance of bonds or refunding bonds

(a) When any county, municipality, or political subdivision desiring to incur any bonded debt, as prescribed in Article IX, Section V, Paragraphs I and II of the Constitution of Georgia, holds an election or passes a resolution in accordance with the provisions of the Constitution and laws of this state controlling and regulating such elections or the passage of such resolutions and the returns of such election or resolution show prima facie that the election or resolution is in favor of the issuance of the bonds, the officer or officers of the county, municipality, or political subdivision charged by law with the duty of declaring the result of the election or resolution, within six months after so declaring the result of the election or of the passage of the resolution, shall notify the district attorney of the judicial circuit in which the county, municipality, or political subdivision is located, in writing, of the fact that an election was held or that a resolution was passed and that the election or resolution was in favor of the issuance of the bonds. The service of the notice shall be personal upon the district attorney; in the event that he is absent from the circuit, the notice shall be served in person upon the Attorney General.

(b) It is expressly provided that when the governing body of any county, municipality, or political subdivision desiring to issue refunding bonds as provided by Article IX, Section V, Paragraph III of the Constitution of Georgia shall have adopted a resolution or ordinance authorizing the issuance of refunding bonds, the proper officer or officers of such county, municipality, or political subdivision, within six months after the adoption of such resolution or ordinance authorizing the issuance of such refunding bonds, shall notify the district attorney of the judicial circuit in which such county, municipality, or political subdivision is located, in writing, of the fact that the requirements pertaining to the issuance of general obligation refunding bonds have been met and that the issuance of such refunding bonds has been authorized by a resolution or ordinance duly adopted by the governing body of such county, municipality, or political subdivision and shall furnish the district attorney with a certified copy of such resolution or ordinance authorizing the issuance of such refunding bonds. The service of such notice shall be personal upon the district attorney; in the event that he is absent from the circuit, the notice shall be served in person upon the Attorney General.



§ 36-82-21. Petition to superior court to show cause; service of petition and order; answers

(a) Within 20 days from the date of the service upon the district attorney or the Attorney General of notice of the fact that an election was held or a resolution passed and that the election or resolution was in favor of the issuance of the bonds, the district attorney or the Attorney General shall prepare and file a petition in the office of the clerk of the superior court of the county in which the election was held or the resolution was passed, directed to the superior court of the county, in the name of the state, and against the county, municipality, or political subdivision desiring to issue bonds under the election or resolution. The petition shall set forth the service of the notice, the name of the county, municipality, or political subdivision seeking to issue the bonds, the principal amount of the bonds to be issued, the purpose for which the bonds are issued, the interest rate or rates which the bonds are to bear, and the amount of principal to be paid in each year during the life of the bonds and shall state that the election or resolution is prima facie in favor of the issuance of the bonds. The petition, in lieu of specifying the rate or rates of interest which the bonds are to bear, may set forth the wording which was used with respect to interest in the notice which was published calling the election to authorize the issuance of the bonds. The district attorney or the Attorney General shall obtain, from the judge of the court, an order requiring the county, municipality, or political subdivision, by its proper officers, to appear at such time and place, either in term or at chambers, within 20 days from the filing of the petition, as the judge of the court may direct, and to show cause, if any exists, why the bonds should not be confirmed and validated. The petition and order shall be served in the manner provided by law for the service of petitions upon counties, municipalities, or political subdivisions. The officers of the county, municipality, or political subdivision shall make sworn answers to such petition at or before the date set in the order for the hearing.

(b) Within 20 days from the date of the service upon the district attorney or the Attorney General of notice of the fact that a resolution or ordinance was adopted by the governing body of the county, municipality, or other political subdivision authorizing the issuance of refunding bonds, the district attorney or the Attorney General shall prepare and file a petition in the office of the clerk of the superior court of the county in which the county, municipality, or other political subdivision desiring to issue refunding bonds is located, directed to the superior court of the county, in the name of the state, and against the county, municipality, or political subdivision desiring to issue refunding bonds under the resolution or ordinance. The petition shall set forth the service of the notice, the name of the county, municipality, or political subdivision seeking to issue the refunding bonds, the maximum principal amount of the refunding bonds to be issued, the interest rate or rates which the bonds are to bear, and also setting forth the principal amount of outstanding bonded indebtedness to be refunded, the amount of principal to be paid in each year over the remaining life of the bonds to be refunded, the interest rate or rates per annum said outstanding bonds which are to be refunded bear and a certified copy of the resolution or ordinance so adopted authorizing the issuance of the refunding bonds shall be attached to the petition and made a part thereof. The petition, in lieu of specifying the rate or rates of interest which the refunding bonds are to bear, may state that the refunding bonds when issued will bear interest at a rate or rates not exceeding a maximum rate per annum. The district attorney or the Attorney General shall obtain, from the judge of the court, an order requiring the county, municipality, or political subdivision, by its proper officers, to appear at such time and place, either in term or at chambers, within 20 days from the filing of the petition, as the judge of the court may direct, and to show cause, if any exists, why the refunding bonds should not be confirmed and validated. The petition and order shall be served in the manner provided by law for the service of petitions upon counties, municipalities, or political subdivisions. The officers of the county, municipality, or political subdivision shall make sworn answers to such petition at or before the date set in the order for the hearing.



§ 36-82-22. Notice of superior court hearing on show cause order

Prior to the hearing provided for in Code Section 36-82-21, the clerk of the superior court of the county in which the hearing is to be held shall publish in a newspaper, once during each of the two successive weeks immediately preceding the week in which the hearing is to be held, a notice to the public that on the day specified in the order providing for the hearing the same will be heard. Such newspaper shall be the official organ of the county in which the sheriff's advertisements appear.



§ 36-82-23. Hearing and judgment on show cause order; parties to proceedings; appeal

Within the time prescribed in the order or such further time as he may fix, the judge of the superior court shall proceed to hear and determine all questions of law and of fact in the case and shall render judgment thereon. Any citizen of this state who is a resident of the county, municipality, or political subdivision desiring to issue the bonds may become a party to the proceedings at or before the time set for the hearing. Any party to the proceedings who is dissatisfied with the judgment of the court confirming and validating the issuance of the bonds or refusing to confirm and validate the issuance of the bonds may appeal from the judgment under the procedure provided by law in cases of injunction. No appeal may be taken by any person who was not a party at the time the judgment appealed from was rendered.



§ 36-82-24. Effect of judgment of validation

In the event that no appeal is filed within the time prescribed by law or, if an appeal is filed, that the judgment is affirmed on appeal, the judgment of the superior court confirming and validating the issuance of the bonds shall be forever conclusive upon the validity of the bonds against the county, municipality, or political subdivision.



§ 36-82-25. Entry of reference to judgment of validation on bonds; use of entry as evidence

Bonds issued under this part shall have stamped or written thereon, by the proper officers of the county, municipality, or political subdivision issuing the bonds or their agents or servants, the words "Validated and confirmed by judgment of the superior court," along with the date when the judgment was rendered and the court in which it was rendered, which entry shall be signed by the clerk of the superior court in which the judgment was rendered. Such entry shall be original evidence of the fact of such judgment and shall be received as original evidence in any court in this state.



§ 36-82-26. Payment of costs of judicial validation proceedings

The costs of the proceedings shall be paid in any event by the county, municipality, or political subdivision desiring to issue the bonds.



§ 36-82-27. Procedure upon failure of district attorney or Attorney General to file petition with superior court generally

When any county, municipality, or political subdivision of the state has held an election for the issuance of bonds and notice has been duly served on the district attorney or the Attorney General under authority of such county, municipality, or other political subdivision, for the purpose of securing a judicial validation of such bonds, but the district attorney or Attorney General has failed to proceed within the time specified by Code Section 36-82-21, it shall be competent for the county, municipality, or other political subdivision to represent such facts in writing to the court, and to represent further that the failure has been without fault on the part of the county, municipality, or other political subdivision. In such case it shall be the duty of the court and it shall have the power and authority to inquire into the facts and, upon being satisfied that the failure has not arisen from any fault or neglect on the part of the county, municipality, or other political subdivision, to issue an order authorizing and directing the district attorney or the Attorney General to proceed within ten days to file the petition authorized by Code Section 36-82-21. Thereafter, the proceedings shall be heard in the same manner as would have been followed had the petition been duly and promptly filed in the first instance.



§ 36-82-28. Effect of judgment of validation upon failure to file petition

Where proceedings are had as provided in Code Section 36-82-27 and result in a judgment validating the bonds, the bonds shall be held and deemed to be as fully and completely validated to all intents and purposes as though the proceedings had been had originally as provided by law and the judgment of validation shall be finally and completely conclusive in like manner as is now provided by Code Section 36-82-25.






Part 2 - Validation by Holder of Bonds Issued by Counties or Municipalities Subsequent to Adoption of Constitution of 1877

§ 36-82-40. Authorization and procedure generally

The holder of any outstanding bond or bonds of any county, municipality, or political subdivision in this state issued subsequently to the adoption of the Constitution of 1877, the validating of which is not otherwise provided for by Code Sections 36-82-1 through 36-82-6 and Part 1 of this article, shall have the right to have the same validated in the manner provided in this part.



§ 36-82-41. Furnishing of indemnity bond by holder

The holder of any bond or bonds described in Code Section 36-82-40 who desires to have the same validated shall first enter into an obligation with sufficient security to indemnify the county, municipality, or political subdivision issuing the bond or bonds desired to be validated against all court costs and other expenses incident to the validating proceedings, the sufficiency of the surety on such obligation to be approved by the executive officer or officers of the county, municipality, or political subdivision.



§ 36-82-42. Petition by holder to district attorney or Attorney General

The holder of any bond or bonds described in Code Sections 36-82-40 and 36-82-41, having given indemnity against cost, may present to the district attorney of the circuit in which the county, municipality, or political subdivision which issued such bond or bonds is located or to the Attorney General in the event the district attorney is absent from the circuit, a petition setting forth a description of the bond or bonds sought to be validated, stating the date of issue, the rate of interest, the number and denomination of all bonds issued, and the time and place for payment of principal and interest, with a full copy of all resolutions and other proceedings authorizing the issue of the bonds, and indicating any and all other facts showing the authority of the county, municipality, or political subdivision to issue such bonds and the purpose for which they were issued.



§ 36-82-43. Petition by district attorney or Attorney General to superior court; order to show cause; service of petition and order; answer

Within 20 days from the date on which the petition of the holder of any bond or bonds is presented to the district attorney or to the Attorney General such officer shall prepare and file, in the office of the clerk of the superior court of the county which issued the bonds or in the county in which the municipality or political subdivision which issued the bonds is located, a petition directed to the superior court of the county, in the name of the state and against the county, municipality, or political subdivision issuing the bonds, setting forth all the facts stated in the petition presented to him as provided in Code Section 36-82-42, the name of the county, municipality, or political subdivision which issued the bonds, the amount of bonds issued, for what purpose they were issued, a full description of the bonds, the authority under which they were issued, and the number of outstanding bonds. He shall obtain from the judge of the superior court of the county an order requiring the county, municipality, or political subdivision to show cause, by the proper officer or officers, at such time and place within 20 days from the filing of the petition as the judge of the court may direct, why the bonds described in the petition should not be confirmed and validated. The petition and order shall be served in the manner provided by law for the service of petitions upon counties, municipalities, or political subdivisions. The officer or officers of the county, municipality, or political subdivision shall make sworn answer to the petition within the time prescribed.



§ 36-82-44. Hearing and judgment; parties to proceedings; appeal

Within the time prescribed in the order or such further time as he may fix, the judge of the superior court shall proceed to hear and determine all questions of law and fact in the case and shall render judgment thereon. Any citizen of this state who is resident in the county, municipality, or political subdivision desiring to issue the bonds may become a party to the proceedings at or before the time set for the hearing. Any party thereto who is dissatisfied with the judgment of the court confirming and validating the issuance of the bonds or refusing to confirm and validate the issuance of the bonds may appeal from the judgment under the procedure provided by law in cases of injunction. Only a party to the proceedings at the time the judgment appealed from is rendered may appeal from the judgment.



§ 36-82-45. Effect of judgment of validation

If no appeal is filed within the time prescribed by law or if an appeal is filed and the judgment is affirmed on appeal, the judgment of the superior court confirming and validating the bonds shall be forever conclusive upon the validity of the bonds against the county, municipality, or political subdivision.



§ 36-82-46. Applicability of Code Sections 36-82-22 and 36-82-25

Code Sections 36-82-22 and 36-82-25, providing for a notice of proceeding to validate and proof of validation, are made applicable in all proceedings to validate bonds under Code Sections 36-82-40 through 36-82-45.



§ 36-82-47. Payment of costs of proceedings

All the costs of the proceedings shall be paid by the holder or holders requesting the validation of the bonds.









Article 3 - Revenue Bonds

§ 36-82-60. Short title

This article may be cited as the "Revenue Bond Law."



§ 36-82-61. Definitions

As used in this article, the term:

(1) "Governing body" means the board, commission, council, or other local legislative body of a governmental body.

(2)(A) "Governmental body" means any school district, county, or municipal corporation of this state.

(B) The term "governmental body" shall also mean and include highway districts of the state which have been or may hereafter be created as political subdivisions of the state, which shall have the same rights and powers to operate under this article as have counties, municipal corporations, and school districts. Such highway districts as political subdivisions of the state shall be limited, however, in such undertakings to the construction, acquisition, and building of highways, bridges, causeways, approaches, viaducts, tunnels, and all things incidental to the improvement of highways located within their respective districts as created by the Constitution and laws of this state.

(C) The term "governmental body" shall also mean and include state and local public authorities having corporate powers which have been or may hereafter be created by general, local, or special Act of the General Assembly. Such state or local authorities are fully empowered to issue revenue-anticipation certificates and to operate under this article in the same manner and to the same extent as counties or municipal corporations of the state are authorized to do.

(D) For the purposes of Code Sections 36-82-74 through 36-82-82, inclusive, the term "governmental body," in addition to its definitions in subparagraphs (A) through (C) of this paragraph, means a hospital authority the revenue certificates of which are required by Code Section 31-7-81 to be confirmed and validated in accordance with the procedure of this article.

(3) "Revenue" or "revenue of the undertaking" means all revenues, income, and earnings arising out of or in connection with the operation or ownership of the undertaking and, if so stated in the resolution or resolutions authorizing the issuance of obligations under this article, also means moneys received as grants from the United States of America, from this state, or from any instrumentality or agency of the foregoing in aid of such undertaking.

(4) "Undertaking" includes the following revenue-producing undertakings or any combination of two or more of such undertakings, whether now existing or hereafter acquired or constructed:

(A) Causeways, tunnels, viaducts, bridges, and other crossings;

(B) Highways, parkways, airports, docks, piers, wharves, terminals, and other facilities;

(C) Systems, plants, works, instrumentalities, and properties:

(i) Used or useful in connection with the obtaining of a water supply and the conservation, treatment, and disposal of water for public and private uses;

(ii) Used or useful in connection with the collection, treatment, and disposal of sewage, waste, and storm water; together with all parts of any such undertaking and all appurtenances thereto, including lands, easements, rights in land, water rights, contract rights, franchises, approaches, dams, reservoirs, generating stations, sewage disposal plants, intercepting sewers, trunk connecting and other sewer and water mains, filtration works, pumping stations, and equipment;

(iii) Used or useful in connection with the collection, treatment, reuse, or disposal of solid waste; or

(iv) Used or useful in connection with buying, constructing, extending, operating, and maintaining gas or electric generating and distribution systems together with all necessary appurtenances thereof; provided, further, any revenue certificates issued to buy, construct, extend, operate, and maintain electric generating and distribution systems shall, before being undertaken, be authorized by a majority of those voting at an election held for the purpose in the county, municipal corporation, or political subdivision affected, the election for such to be held in the same manner as is used in issuing bonds of such county, municipal corporation, or political subdivision and the said elections shall be called and provided for by officers in charge of the fiscal affairs of said county, municipal corporation, or political subdivision affected;

(D) Dormitories, laboratories, libraries, and other related facilities;

(E) Parks, golf links and fairways, tennis courts, swimming pools, playgrounds, athletic fields, grandstands and stadiums; buildings to be used for various types of sports, including baseball and football; buildings to be constructed and used for the housing of exhibits for fairs and educational purposes; buildings to be used for the housing of livestock, horses, cattle, swine, poultry, and agricultural exhibits for exhibition purposes; the erection and construction of buildings to be used for amusement purposes or educational purposes or a combination of the two; and such buildings to be used for fairs, expositions, or exhibitions in connection therewith;

(F) Combinations of sea wall, groin, and beach erosion protection systems;

(G) Public parking areas and public parking buildings;

(H) Purchase of lands used by the United States government as army camps for the training of soldiers during the war, when and if the same is declared surplus by the United States government or its authority, provided that a county shall only be allowed to purchase lands which were within its boundaries at the time such lands were acquired by the United States government or any division of the United States government;

(I) Parking meters on streets, thoroughfares, parkways, and any avenue of traffic, such meters to be located thereon or immediately adjacent thereto for the purpose of providing space for vehicles and authorizing the use of same for parking purposes upon the payment of a charge therefor;

(J) Purchase of existing public common carriers of passengers for hire and facilities necessary, incident, or needful thereto by the use of motor buses, trackless trolleys, electric trolleys, or any other means of transportation of passengers on the streets and highways;

(K) The purchase of land and the construction thereon of facilities for lease to industries, so as to relieve abnormal unemployment conditions; and

(L) Jails and all other structures and facilities which are necessary and convenient for the operation of jails.



§ 36-82-62. Powers as to undertakings and revenue bonds generally

(a) In addition to the other powers which it may have, any governmental body shall have power under this article:

(1) To acquire, by gift, purchase, or the exercise of the right of eminent domain, and to construct, to reconstruct, to improve, to better, and to extend any undertaking wholly within or wholly outside the governmental body or partially within and partially outside the governmental body; and to acquire, by gift, purchase, or the exercise of the right of eminent domain, lands, easements, rights in lands, and water rights in connection therewith. For property located within a city, the extraterritorial exercise of eminent domain for redevelopment purposes shall be approved by resolution by the governing authority of the city. For property located in an unincorporated area of a county, the extraterritorial exercise of eminent domain for redevelopment purposes shall be approved by resolution by the governing authority of the county. Any such resolution shall be adopted under the procedures specified in Code Section 22-1-10 and shall specifically and conspicuously delineate each parcel to be affected. The requirement for approval by a governing authority under this Code section shall be in addition to any other approval required by Title 22;

(2) To operate and maintain any undertaking for its own use, for the use of public and private consumers, and for users within and outside the territorial boundaries of the governmental body;

(3) To prescribe, revise, and collect rates, fees, tolls, or charges for the services, facilities, or commodities furnished or made available by such undertaking; and, in anticipation of the collection of the revenues of the undertaking:

(A) To issue revenue bonds to finance, in whole or in part, the cost of the acquisition, construction, reconstruction, improvement, betterment, or extension of any undertaking;

(B) To issue revenue bonds at any time to refund or refinance, in whole or in part, all outstanding revenue bonds against any existing undertaking or any combination thereof or its anticipated revenue; and

(C) To issue revenue bonds at any time to refund or refinance, in whole or in part, all obligations or debt of any nature, including outstanding revenue bonds or general obligation bonds, against any existing undertaking or any combination thereof or its anticipated revenue;

(4) To pledge to the punctual payment of such bonds and interest thereon all or any part of the revenues of the undertaking (including the revenues of improvements, betterments, or extensions thereto thereafter constructed or acquired as well as the revenues of existing systems, plants, works, instrumentalities, and properties of the undertaking so improved, bettered, or extended) or of any part of the undertaking;

(5) To fix the value of existing undertakings at the time the governmental body desires to reconstruct, improve, better, or extend the undertaking and to pledge to the payment of the revenue bonds and the interest thereon issued for the undertaking under this article such part of the revenues of the undertaking as the cost of the reconstruction, improvement, betterment, or extension of the undertaking bears to such cost plus the value of the existing undertaking before reconstruction, improvement, betterment, or extension. This paragraph shall not be construed to restrict or limit the powers granted in paragraph (4) of this Code section; and

(6) To make all contracts, execute other instruments, and do all things necessary or convenient in the exercise of the powers granted in this article, or in the performance of its covenants or duties, or in order to secure the payment of its bonds, provided that no encumbrance mortgage or other pledge of property of the governmental body shall be created thereby, that no property of the governmental body shall be liable to be forfeited or taken in payment of such bonds, and that no debt on the credit of the governmental body shall be thereby incurred in any manner for any purpose.

(b) The use of streets, thoroughfares, parkways, and avenues of traffic in a governmental body for the handling of mobile and foot traffic, the use of same for the parking of mobile equipment, and the availability of off-street parking facilities for such equipment are matters of public concern and the affording of such facilities serves the better welfare of the citizens of a governmental body and may, in the discretion of a governmental body, be considered as one revenue-producing undertaking. If any governmental body desires to acquire, construct, alter, or remodel any property for use as public parking areas or public parking buildings or both and issues revenue bonds in order to finance the acquisition, construction, alteration, or remodeling of the same in accordance with this article, the governmental body may pledge to the payment of the principal, interest, and call premium, if any, of such revenue bonds, the whole or any part of the receipts of parking meters operated by the governmental body, in addition to the revenues derived directly from such public parking areas or public parking buildings or both.



§ 36-82-63. Adoption of resolution authorizing undertaking and issuance of revenue bonds

The acquisition, construction, reconstruction, improvement, betterment, or extension of any undertaking and the issuance, in anticipation of the collection of the revenues of such undertaking, of bonds to provide funds to pay the cost thereof, may be authorized under this article by resolution or resolutions of the governing body, which may be adopted at a regular or special meeting by a majority of the members of the governing body. Unless otherwise provided therein, such resolution or resolutions shall take effect immediately and need not be laid over or published or posted. The governing body, in determining such cost, may include all costs and estimated costs of the issuance of the bonds; all engineering, inspection, fiscal, and legal expenses; interest estimated to accrue during the construction period and for six months thereafter on money borrowed or which it is estimated will be borrowed pursuant to this article; and moneys not in excess of an amount equal to 15 percent of the total principal amount of each such bond issue, to establish a debt service reserve with respect to principal and interest requirements on the bonds.



§ 36-82-64. Issuance of revenue bonds generally; form; terms; signatures; interim receipts; negotiability; nontaxability

Revenue bonds may be issued under this article in one or more series; may bear such date or dates; may mature at such time or times, not exceeding 40 years from their respective dates; may bear interest at such rate or rates not exceeding 9 percent per annum, payable at such time or times; may be payable in such medium of payment at such place or places; may be in such denomination or denominations; may be in such form, either coupon or registered; may carry such registration, conversion, and exchangeability privileges; may be subject to such terms of redemption, with or without premium; may be declared or become due before the maturity date thereof; may be executed in such manner; and may contain such terms, covenants, assignments, and conditions as the resolution or resolutions authorizing the issuance of such bonds may provide. All bonds issued under this article bearing the signature of officers in office on the date of the signing thereof shall be valid and binding, notwithstanding that before delivery thereof and payment therefor such officers whose signatures appear thereon shall have ceased to be officers of the governmental body issuing the bonds. Pending the preparation of the definitive bonds, interim receipts, in such form and with such provisions as the governing body may determine, may be issued to the purchaser or purchasers of bonds to be issued under this article. Such bonds and interim receipts shall be negotiable for all purposes. Such bonds shall be and are declared to be nontaxable for any and all purposes.



§ 36-82-65. Covenants in resolution authorizing issuance of bonds; article and resolution as enforceable contract with bondholders

(a) Any resolution or resolutions authorizing the issuance of bonds under this article to finance, in whole or in part, the acquisition, construction, reconstruction, improvement, betterment, or extension of an undertaking may contain covenants, notwithstanding that such covenants may limit the exercise of powers conferred by this article, as to:

(1) The rates, fees, tolls, or charges to be charged for the services, facilities, and commodities of the undertaking;

(2) The use and disposition of the revenue of the undertaking;

(3) The creation and maintenance of reserves or sinking funds and the regulation, use, and disposition thereof;

(4) The purpose or purposes to which the proceeds of the sale of such bonds may be applied and the use and disposition of such proceeds;

(5) Events of default and the rights and liabilities arising thereupon, the terms and conditions upon which bonds issued under this article shall become or may be declared due before maturity, and the terms and conditions upon which such declaration and its consequences may be waived;

(6) A fair and reasonable payment by the governmental body to the account of the undertaking for the services, facilities, or commodities furnished such governmental body or any of its departments by the undertaking;

(7) The issuance of other or additional bonds or instruments payable from or a charge against the revenue of the undertaking;

(8) The insurance to be carried thereon and the use and disposition of insurance moneys;

(9) Books of account and the inspection and audit thereof;

(10) Limitations or restrictions as to the leasing or other disposition of the undertaking while any of the bonds or the interest thereon remains outstanding and unpaid; and

(11) The continuous operation and maintenance of the undertaking.

(b) The provisions of this article and of any such resolution or resolutions shall be a contract with every holder of such bonds; and the duties of the governmental body, the governing body, and the officers of the governmental body under this article and under any such resolution or resolutions shall be enforceable by any bondholder by mandamus or other appropriate action or proceeding at law or in equity.



§ 36-82-66. Governmental liability for payment of bonds; recitation on bond

Revenue bonds issued under this article shall not be payable from or charged upon any funds other than the revenue pledged to the payment thereof, nor shall the governmental body issuing the same be subject to any pecuniary liability thereon. No holder or holders of any such bonds shall ever have the right to compel any exercise of the taxing power of the governmental body to pay any such bonds or the interest thereon, nor to enforce payment thereof against any property of the governmental body; nor shall any such bonds constitute a charge, lien, or encumbrance, legal or equitable, upon any property of the governmental body. Every bond issued under this article shall contain a recital setting forth the substance of this Code section.



§ 36-82-67. Right of bondholder or trustee to apply for receivership upon default in payment on bond; procedure for appointment

In the event that the governmental body defaults in the payment of the principal or interest on any of the revenue bonds after the same becomes due, whether at maturity or upon call for redemption, and that such default continues for a period of 30 days or in the event that the governmental body or the governing body or the officers, agents, or employees thereof fail or refuse to comply with the essential provisions of this article or default in any material respect in any agreement made with the holders of the revenue bonds, any holders of revenue bonds or any trustee therefor shall have the right to apply in an appropriate judicial proceeding to the superior court of the county in which the governmental body is located or to any court of competent jurisdiction for the appointment of a receiver of the undertaking, whether or not all revenue bonds have been declared due and payable and whether or not such holder or trustee therefor is seeking or has sought to enforce any other right or to exercise any remedy in connection with such revenue bonds. Upon such application, the superior court, if it deems such action necessary for the protection of the bondholders, may appoint and, if the application is made by the holders of 25 percent in principal amount of such revenue bonds then outstanding or by any trustee for holders of such revenue bonds in such principal amount, shall appoint a receiver of the undertaking.



§ 36-82-68. Powers and duties of receiver generally

(a) The receiver appointed under Code Section 36-82-67, directly or by his agents and attorneys, shall forthwith enter into and upon and take possession of the undertaking and each and every part thereof. If the court so directs, the receiver may exclude the governmental body, its governing body, officers, agents, and employees, and all persons claiming under them wholly therefrom. The receiver shall have, hold, use, operate, manage, and control the same and each and every part thereof, in the name of the governmental body or otherwise, as the receiver may deem best. He shall exercise all the rights and powers of the governmental body with respect to the undertaking as the governmental body itself might do. The receiver shall maintain, restore, insure, and keep insured the undertaking and from time to time shall make all such necessary or proper repairs as to the receiver may seem expedient. He shall establish, levy, maintain, and collect such fees, tolls, rentals, and other charges in connection with the undertaking as he deems necessary or proper and reasonable. He shall collect and receive all revenues and shall deposit the same in a separate account and apply the revenues so collected and received in such manner as the court shall direct.

(b) If the undertaking involves parking meters, the control and operation thereof shall remain in the governmental body and the authority of the receiver appointed under Code Section 36-82-67 shall be limited to the right of receiving only the receipts from the parking meters.



§ 36-82-69. Limitations on authority of receiver and supervising court

Notwithstanding anything in Code Sections 36-82-67 and 36-82-68, this Code section, and Code Sections 36-82-70 through 36-82-72 to the contrary, the receiver appointed under Code Section 36-82-67 shall have no power to sell, assign, mortgage, or otherwise dispose of any assets of whatever kind or character belonging to the governmental body and useful for the undertaking. The authority of any such receiver shall be limited to the operation and maintenance of the undertaking. No court shall have jurisdiction to enter any order or decree requiring or permitting the receiver to sell, assign, mortgage, or otherwise dispose of any such assets.



§ 36-82-70. Supervision of receiver by court

The receiver appointed under Code Section 36-82-67 shall, in the performance of the powers conferred upon him, act under the direction and supervision of the court making such appointment and shall at all times be subject to the orders and decrees of such court and may be removed thereby. Nothing contained in Code Sections 36-82-67 through 36-82-69, this Code section, and Code Sections 36-82-71 and 36-82-72 shall limit or restrict the jurisdiction of such court to enter such other and further orders and decrees as such court may deem necessary or appropriate for the exercise by the receiver of any functions specifically set forth in Code Sections 36-82-67 through 36-82-69, this Code section, and Code Sections 36-82-71 and 36-82-72.



§ 36-82-71. Surrender of receivership upon cure of default

Whenever all that is due upon the revenue bonds and interest thereon and upon any other notes, bonds, or other obligations and interest thereon having a charge, lien, or encumbrance on the revenues of the undertaking and under any of the terms of any covenants or agreements with holders of revenue bonds has been paid or deposited as provided therein and all defaults have been cured and made good and it appears to the court that no default is imminent, the court shall direct the receiver to surrender possession of the undertaking to the governmental body. The same right of the holders of the revenue bonds to secure the appointment of a receiver shall exist upon any subsequent default as is provided in Code Section 36-82-67.



§ 36-82-72. Construction of Code Sections 36-82-67 through 36-82-71 and this Code section

If any part or portion of Code Sections 36-82-67 through 36-82-71 and this Code section is held by any court of competent jurisdiction to create a debt of a governmental body or to be unenforceable or ineffective, the remaining parts and portions thereof shall not be affected thereby in any way, but the part or portion so held unenforceable and ineffective shall be severed and rescinded from this article. The intention of the General Assembly not to permit any governmental body to be deprived of its property or to be susceptible or liable to forfeiture shall be controlling.



§ 36-82-73. Proceedings for validation of revenue bonds generally

All revenue bonds issued under this article shall be validated in the superior court in the manner set forth in Code Sections 36-82-74 through 36-82-83.



§ 36-82-74. Notice to district attorney or Attorney General of resolution authorizing revenue bonds

When any governmental body desires to issue revenue bonds under this article, the officer or officers of such governmental body, within six months after the passage of the resolution authorizing the bonds, shall, in writing, notify the district attorney of the judicial circuit in which the governmental body is located of the fact that such resolution has been passed by the governing body and of the intention of the governmental body to issue such bonds. The service of notice shall be personal upon the district attorney and shall be accompanied by a certified copy of the resolution of the governing body of the governmental body authorizing the bonds. If the district attorney is absent from the circuit, such notice shall be served in person upon the Attorney General.



§ 36-82-75. Duty of district attorney or Attorney General to file petition; order to show cause; service of petition and order; answer

Within 20 days from the date of service of the notice provided for in Code Section 36-82-74, the district attorney or the Attorney General shall prepare and file, in the office of the clerk of the superior court of the county issuing the bonds or of the county in which the governmental body is located, a petition directed to the superior court of such county in the name of the state and against the governmental body desiring to issue the revenue bonds. The petition shall set forth service of the notice, the name of the governmental body seeking to issue the bonds, the amount of bonds to be issued, for what purpose the bonds are to be issued, what interest they are to bear, how much principal and interest is to be paid annually, when the bonds are to be paid in full, and the security to be pledged to the payment of the bonds; provided, however, the petition may provide for a maximum interest rate and a maximum annual principal and interest payment. The district attorney or the Attorney General shall obtain from the judge of the court an order requiring the governmental body by its proper officers to show cause, at such time and place, either in term or chambers, within 20 days from the filing of the petition, as the judge may direct, why the bonds and the security for the payment thereof should not be confirmed and validated. The petition and order shall be served in the manner now provided by law for the service of petitions upon counties, governmental bodies, or political subdivisions. The officers of the governmental body shall make sworn answers to the petition within the time prescribed.



§ 36-82-76. Notice of hearing on validation

Prior to the hearing of the case, the clerk of the superior court of the county in which it is to be heard shall publish, once during each of the two successive weeks immediately preceding the week in which the hearing is to be held, a notice to the public that on the day specified in the order providing for the hearing of the case the same will be heard. Such publication shall be in the newspaper which is the official organ of the county in which the sheriff's advertisements appear.



§ 36-82-77. Hearing and judgment on validation; parties to proceedings; right of appeal; review of valuation of existing undertakings

(a) Within the time prescribed in the order or such further time as he may fix, the judge of the superior court shall proceed to hear and determine all questions of law and of fact in the case and shall render judgment thereof. Any citizen of this state who is a resident of the governmental body which desires to issue such bonds may become a party to the proceedings at or before the time set for the hearing and any party thereto who is dissatisfied with the judgment of the court confirming and validating the issuance of the bonds or refusing to confirm and validate the issuance of the bonds and the security therefor may appeal from the judgment under the procedure provided by law in cases of injunction. Only a party to the proceedings at the time the judgment appealed from is rendered may appeal from such judgment.

(b) Whenever any governmental body values existing undertakings as permitted by law in connection with the issuance of bonds, the superior courts may review such action, which review shall be had in the proceedings to validate the revenue bonds.



§ 36-82-78. Effect of judgment of validation

If no appeal is filed within the time prescribed by law or if an appeal is filed and the judgment is affirmed on appeal, the judgment of the superior court confirming and validating the issuance of the bonds and the security therefor shall be forever conclusive against the governmental body upon the validity of such bonds and the security therefor.



§ 36-82-79. Entry of reference to judgment on validated bonds; use of entry as evidence; clerk's fee

Bonds validated under this article shall have stamped or written thereon, by the proper officers of the governmental body issuing the same or by their agents or servants, the words "Validated and confirmed by judgment of the superior court," specifying also the date the judgment was rendered and the court in which it was rendered, which entry shall be signed by the clerk of the superior court in which the judgment was rendered. Such entry shall be original evidence of the fact of the judgment and shall be received as original evidence in any court in this state. If provisions in the resolution authorizing the issuance of bonds grant conversion or exchangeability privileges with respect thereto, upon request of the proper officers of the governmental body issuing bonds in exchange for bonds previously signed by a clerk of the superior court, it shall be the duty of such clerk of the superior court to sign the entry as to judgment of validation made on such bonds proposed to be issued in exchange. Such entry shall likewise be received as original evidence of the fact of such judgment in any court in this state. As specified in the general laws of this state, any clerk of a superior court may sign such entry as to the judgment of validation by a manual or a facsimile signature. The clerk of the superior court shall receive for his services rendered under this Code section the fee prescribed in Code Section 15-6-77.



§ 36-82-80. Payment of costs of proceedings

The cost of the case shall be paid by the governmental body desiring to issue the bonds.



§ 36-82-81. Procedure when district attorney or Attorney General fails to file petition

When a governmental body passes a resolution for the issuance of revenue bonds and notice is duly served upon the district attorney or the Attorney General under the authority of such governmental body, for the purpose of securing a judicial validation of such bonds and the security therefor, but the district attorney or Attorney General fails to proceed within the time specified in Code Section 36-82-75, it shall be competent for such governmental body to represent such facts in writing to the court and to represent further that the failure has been without fault on the part of the governmental body. In such case, it shall be the duty of the court and he shall have the power and authority to inquire into the facts and, upon being satisfied that the failure has not arisen from any fault or neglect on the part of the governmental body, to pass an order authorizing and directing the district attorney or Attorney General to proceed within ten days to file the petition authorized by Code Section 36-82-75. Thereafter, the proceedings shall be had in the same manner as would have been followed had such petition been duly and promptly filed in the first instance.



§ 36-82-82. Effect of judgment of validation upon failure to file petition

When proceedings are had as provided in Code Section 36-82-81 and result in a judgment validating the bonds and the security therefor, the bonds shall be held and deemed to be as fully and completely validated to all intents and purposes as though the proceedings had been originally taken as provided by this article and the judgment of validation shall be finally and completely conclusive in like manner as provided by Code Section 36-82-78.



§ 36-82-83. Validation of revenue bonds of certain hospital authorities

When a hospital authority created and operating under Article 4 of Chapter 7 of Title 31, the "Hospital Authorities Law," is authorized to confirm and validate revenue bonds in accordance with the procedures of this article, and such an authority is located in more than one county, such bonds shall be confirmed and validated in the superior court of the county in which the principal office of the authority is located; and, where the authority is located in more than one judicial circuit, notice provided for the district attorney shall be served upon the district attorney of the judicial circuit in which the principal office of such an authority is located, in accordance with this article, which district attorney shall have the duties, privileges, and responsibilities and shall exercise the powers provided for district attorneys in revenue bond validation proceedings under this chapter.



§ 36-82-84. Applicability of article to common carriers of passengers for hire

Wherever applicable, this article shall apply to public common carriers of passengers for hire.



§ 36-82-85. Construction of article generally; applicability of certain other provisions of law

The powers conferred by this article shall be in addition and supplemental to, and not in substitution for, the powers conferred by any other general, special, or local law. The limitations imposed by this article shall not affect the powers conferred by any other general, special, or local law. Bonds may be issued under this article without regard to any other general, special, or local law. The General Assembly declares its intention that the limitations of the amount or percentage of, and the restrictions relating to, indebtedness of a governmental body and the incurring thereof contained in the Constitution of this state and in any general, special, or local law shall not apply to bonds and the issuance thereof under this article.






Article 4 - Bonds

§ 36-82-100. Expenditure of bond proceeds; auditing

(a) As used in this Code section, the term "bonds" means any revenue or general obligation bonds issued under this chapter.

(b) When bonds are issued by a county, municipality, or local authority in the amount of $5 million or more, the expenditure of bond proceeds shall be subject to an ongoing performance audit or performance review as provided in this Code section; but this Code section shall not apply if such bond issue is below $5 million.

(c) Each county, municipality, or local authority expending bond proceeds shall provide for a continuing performance audit or performance review of the expenditure of such funds. The county, municipality, or local authority shall contract with a certified public accountant or with an outside auditor, consultant, or other provider accredited or certified in the field of performance audits or performance reviews. Such accountant, auditor, consultant, or other provider shall only be qualified to perform the audit and review functions under this Code section if such accountant, auditor, consultant, or other provider has significant experience and competence in conducting comprehensive audits and reviews in conformance with generally accepted government auditing standards. The performance audit or performance review contract shall:

(1) Include a goal of ensuring to the maximum extent possible that the bond funds are expended efficiently and economically, so as to secure to the county, municipality, or local authority the maximum possible benefit from the bond funds;

(2) Provide for the issuance of periodic public reports, made accessible through electronic or printed format, or both, at a location advertised in the legal organ not less often than once annually, with respect to the extent to which expenditures are meeting the goal specified in paragraph (1) of this subsection; and

(3) Provide for the issuance of periodic public recommendations, made accessible through electronic or printed format, or both, at a location advertised in the legal organ not less often than once annually, for improvements in meeting the goal specified in paragraph (1) of this subsection.

(d) The auditor, consultant, or other provider to carry out the performance audit or performance review shall be selected through a public request for proposals process. The reasonable cost of the performance audit or performance review shall be paid from the proceeds of the bonds unless a specific waiver of public accountability is included in a legal advertisement in bold print contained within requisite public notice soliciting public preapproval of the applicable bond issue which expressly states that no performance audit or performance review shall be conducted with respect to such bond issue.

(e) On and after May 5, 2006, the expenditure of bond proceeds shall be under the jurisdiction of and subject to review by the inspector general of this state with respect to any claim of fraud, waste, abuse, or mismanagement of funds.

(f) This Code section shall apply with respect to any bonds which are subject to the requirements of subsection (b) of this Code section which are issued after May 5, 2006, until the proceeds of such bond issue have been expended.






Article 5 - Regulation of Interest Rates for Bonds and Obligations Other Than General Obligation Bonds

§ 36-82-120. Purpose of article

It is the purpose of this article to maintain the fiscal solvency of counties, municipal corporations, and political subdivisions of the state and authorities and public corporations created by the Constitution of Georgia or any general, local, or special Act of the General Assembly in public borrowing by exempting from all other laws of the state governing usury or prescribing or limiting interest rates any bonds, notes, certificates, or obligations of any kind issued by any such county, municipal corporation, political subdivision, authority, or public corporation to evidence any repayment obligation for money borrowed, exclusive of general obligation bonds.



§ 36-82-121. Definitions

As used in this article, the term:

(1) "Bonds" means any bonds, notes, certificates, or obligations of any kind issued by any municipality to evidence any repayment obligation for money borrowed by such municipality, exclusive of general obligation bonds.

(2) "General obligation bonds" means any bonds, notes, certificates, or obligations of any kind issued by any municipality which, under the Constitution of Georgia, may not be issued without the consent of a majority of the qualified voters of the municipality affected, voting in an election for that purpose, and also shall mean any bonds, notes, certificates, or obligations of any kind issued to refund outstanding general obligation bonds without an election as authorized under Article IX, Section V, Paragraph III of the Constitution of Georgia.

(3) "Municipality" means any school district, county, municipal corporation, or political subdivision of the state or any authority or public corporation created by the Constitution of Georgia or any general, local, or special Act of the General Assembly which is as of March 16, 1981, or may thereafter be authorized by law to issue bonds.



§ 36-82-122. Exemption of bonds from Constitution and laws of Georgia regulating interest rates; fixing of rates of interest by resolution or ordinance

(a) From and after March 16, 1981, any bonds issued by a municipality shall be exempt from:

(1) All laws of this state governing usury or prescribing or limiting interest rates to be borne by bonds; and

(2) All provisions of the Constitution of Georgia prescribing or limiting interest rates to be borne by bonds to the extent that the Constitution of Georgia permits the General Assembly by law to define further the powers and duties of any such municipality and to enlarge or restrict the same.

(b) The interest rate or rates to be borne by any bonds issued by a municipality shall be fixed by the governing body of such municipality in the resolution or ordinance adopted by such governing body to authorize the issuance of any such bonds.



§ 36-82-123. Repeal of regulations as to interest rates contained in other laws

All provisions contained in any of the following laws which prescribe or limit the interest rate or rates to be borne by bonds are repealed to the extent the same are in conflict with this article and to the extent necessary to effect the purpose of this article by exempting any bonds issued by a municipality from all laws of the state governing usury or prescribing or limiting interest rates to be borne by bonds:

(1) Article 3 of this chapter, the "Revenue Bond Law";

(2) Article 4 of Chapter 7 of Title 31, the "Hospital Authorities Law";

(3) Article 1 of Chapter 3 of Title 8, the "Housing Authorities Law";

(4) Chapter 62 of this title, the "Development Authorities Law"; and

(5) Article 3 of Chapter 3 of Title 46, pertaining to the Municipal Electric Authority of Georgia.



§ 36-82-124. Construction of article

This article shall be liberally construed to effect the purposes hereof; and insofar as the provisions of this article may be inconsistent with the provisions of the Constitution of Georgia, under circumstances where the General Assembly has been granted the power by law to enlarge or restrict such provisions of the Constitution of Georgia, or inconsistent with the provisions of any law, including any general, local, or special Act of the General Assembly creating or activating any municipality, this article shall control.






Article 6 - Form and Services Connected With Creation of Repayment Obligations

§ 36-82-140. Use of facsimile signatures and seals; contracts with financial institutions to perform certain repayment functions; evidence of repayment obligations

Notwithstanding the provisions of other laws to the contrary, the following revisions of relevant laws shall apply to any municipality, as defined in paragraph (3) of Code Section 36-82-121, which incurs bonded indebtedness:

(1) If a bond is to be issued to evidence the repayment obligation for borrowed money, the signatures of all officers of the municipality required by law or by the proceedings related to such borrowed money to sign such bond may be facsimile signatures and any seal required to be affixed thereon may be a facsimile seal if provision is also made for a manual authenticating signature on the bond by or on behalf of a designated financial institution or other person or other municipality with whom the municipality has a contract as provided in subparagraph (A) of paragraph (2) of this Code section with respect to such bond. In addition, any officer may adopt as a facsimile signature the signature or facsimile signature of a predecessor in office in the event the signature or facsimile signature of such predecessor appears on such bond;

(2) (A) Any municipality borrowing money may contract for the services of a financial institution or other person within or without the state or another municipality to perform any of the following functions with respect to repayment obligations for borrowed money:

(i) Issuance, authentication, transfer, registration, exchange, and related mechanical and clerical functions;

(ii) Record or bookkeeping or book entry functions;

(iii) Preparation, signing, and issuance of checks or warrants in payment of repayment obligations for borrowed money;

(iv) Preparation and maintenance of reports and accounts; and

(v) Performance of any other duties related to repayment obligations for borrowed money.

(B) The cost of performing the aforesaid functions, whether incurred under a contract or through direct performance by the municipality, may be paid from the borrowed moneys or from other funds lawfully available for the purpose; and

(3) (A) Whenever any municipality shall borrow money any repayment obligation with respect thereto may be evidenced:

(i) By bonds issued in such form either coupon or fully registered or both coupon and fully registered in such denominations and with such provisions for registration, exchangeability, and transferability as the resolution authorizing the borrowing of money or any loan agreement, trust agreement, or other contract or agreement to be entered into in connection with the borrowing of money may provide;

(ii) By book entries under which the right to receive payments of principal, redemption premium, if any, and interest shall be established and transferred only through subsequent book entries; or

(iii) In such other manner as may be provided for in the resolution authorizing the borrowing of money or any loan agreement, trust agreement, or other contract or agreement to be entered into in connection with the borrowing of money.

(B) If any municipality elects to evidence any repayment obligation for borrowed money in a manner permitted by division (ii) or (iii) of subparagraph (A) of this paragraph:

(i) No bond shall be issued to evidence such repayment obligation, and the adoption by the municipality of the resolution authorizing the borrowing of such money and the execution and delivery by the municipality of the loan agreement, trust agreement, or other contract or agreement to be entered into in connection with the borrowing of such money and the receipt by the municipality or by an agent acting on behalf of the municipality of the money borrowed shall be the only requirement to establish lawfully the repayment obligation with respect to such borrowed money; and

(ii) The municipality shall provide for the sending of written statements which provide a record of certain rights with respect to such repayment obligation as of the time of issuance of the statements. Such statements shall be sent each person acquiring rights by registration in such repayment obligation but shall, in and of themselves, confer no rights on the recipient and shall be neither a negotiable instrument nor a security.

(C) In the event any municipality elects to evidence any such repayment obligation in a manner permitted by division (ii) or (iii) of subparagraph (A) of this paragraph, the provisions of any other law of this state to the contrary notwithstanding, the interest of any person in such repayment obligation may be accepted, to the extent of such interest, as a deposit of the repayment obligation to which it relates, provided that the municipality has provided by contract for the pledge of such interest.



§ 36-82-141. Records of ownership, registration, transfer, and exchange of repayment obligations not public records

The records of ownership, registration, transfer, and exchange of repayment obligations for borrowed money and of persons to whom payment with respect to such obligations is made shall not be public records, it being understood that the availability of such records to the general public would likely have a serious adverse impact on the ability of a municipality to consummate subsequent borrowings of money at the most advantageous cost to such municipality.



§ 36-82-142. Construction of article

This article shall be liberally construed to effect the purposes hereof; and insofar as the provisions of this article may be inconsistent with the provisions of the Constitution of Georgia, under circumstances where the General Assembly has been granted the power by law to enlarge or restrict such provisions of the Constitution of Georgia, or inconsistent with the provisions of any law, including any general, local, or special Act of the General Assembly relating to bonds issued by any municipality, this article shall control.






Article 7 - Regulation of Bonds and Obligations Issued by Development Authorities

§ 36-82-160. Requirements for filing; forms; exemptions

Reserved. Repealed by Ga. L. 2001, p. 1033, § 2, effective April 27, 2001.






Article 8 - Georgia Allocation System

§ 36-82-180. Short title

This article shall be known and may be cited as the "Georgia Allocation System."



§ 36-82-181. Legislative purpose

The economic development and the availability of safe, sanitary, and affordable housing in the State of Georgia are of vital importance to the state and its citizens. Private activity bond financing has been an integral part of the state's program for economic development and affordable housing. The United States government has enacted a law which limits the availability of private activity bond financing within each state. This limited resource must be used in the best interest of the State of Georgia to the fullest extent permitted by federal law. The federal law limits the annual issuance of private activity bonds in the state to an amount not exceeding a state ceiling imposed under the federal law. The federal law not only provides for a distribution of the state ceiling but also provides that a state may by law provide for a different formula for allocating the state ceiling among the governmental units or other authorities in the state having authority to issue private activity bonds. The purpose of this article is to implement a system for allocating the use of private activity bonds, as permitted by federal law, in order to further the economic development of the state, to further the provision of safe, sanitary, and affordable housing, and otherwise to further the purposes of the laws of the state which provide for the issuance of such bonds.



§ 36-82-182. Definitions

As used in this article, the term:

(1) "Amount" means, when used with respect to bonds, notices of allocation, or portions of the state ceiling, an amount measured in terms of United States dollars.

(2) "Application" means the application and amendments thereto for a notice of allocation required to be filed by an issuer with the department pursuant to this article.

(3) "Bonds" means any bonds, notes, or other obligations which would be included or treated as private activity bonds for the purpose of the state's volume cap under Section 146 of the Federal Code. Section 146 of the Federal Code provides that, for purposes of that section, the term "private activity bond" shall not include the specifically designated types of bonds which would, under other provisions of the Federal Code, constitute private activity bonds; and for purposes of this article, the term "bonds" shall mean only those bonds, notes, or other obligations subject to the volume cap under Section 146 of the Federal Code. For purposes of this article, the term "bonds" shall include the private activity portion of governmental use bonds.

(4) "Borrower" means any person or persons whose private business use, within the meaning of Section 141 of the Federal Code, would cause any bonds to constitute private activity bonds within the meaning of Section 141 of the Federal Code. If there is more than one such person with respect to any issue of bonds, then the term "borrower" shall mean and include each and every such person known at the time that the issuer files an application.

(5) "Business day" means a day on which the department is open for business. The term "business day" shall not include any Saturday, Sunday, or legal holiday officially observed by the state.

(6) "Carryforward election application" means the application for a notice of allocation for a carryforward project required to be filed by an issuer with all attachments and amendments.

(7) "Commissioner" means the commissioner of the Department of Community Affairs.

(8) "Competitive pool" means that portion of the state ceiling set aside prior to April 1, 1990.

(9) "Confirmation of issuance" means the issuer's confirmation, in writing, that the bonds authorized by a notice of allocation have been issued, in such form as the commissioner may promulgate from time to time.

(10) "Department" means the Department of Community Affairs.

(11) "Economic development share" means that portion of the state ceiling established in accordance with Code Section 36-82-186.

(12) "Employment test" means either of the employment tests set forth in Code Section 36-82-188.

(13) "Exempt facility bond" means any bond described as an exempt facility bond in Section 142 of the Federal Code, other than any obligation described in Section 142(a)(1) or Section 142(a)(2) of the Federal Code and any obligation described in Section 142(a)(6) of the Federal Code which is issued as part of an issue if all of the property to be financed by the net proceeds of such issue is to be owned by a governmental unit, within the meaning of Section 146 of the Federal Code.

(14) "Expiration date" means the final date on which bonds covered by a notice of allocation may be issued and by which date confirmation of issuance must be filed with the department.

(15) "Federal Code" means the Internal Revenue Code of 1986, as amended.

(16) "Filing date" means the final date for filing an application as specified in this article.

(17) "Flexible pool" means that portion of the state ceiling set aside prior to April 1, 1990.

(18) "Flexible share" means that portion of the state ceiling set aside, in accordance with Code Section 36-82-193, for discretionary use by the department.

(19) "Georgia Housing and Finance Authority" means the authority established under Chapter 26 of Title 50.

(20) "HoDAG" means a housing development action grant as administered by the United States Department of Housing and Urban Development.

(21) "Housing bonds" means multifamily housing bonds, single-family housing bonds, or other qualified housing bonds, as the case may be.

(22) "Housing share" means the portion of the state ceiling established in accordance with Code Section 36-83-189.

(23) "Issued" means, with respect to any issue of bonds, that such bonds have been delivered and paid for in full. Payment in full may be made, in whole or in part, by a binding, enforceable agreement to make payment in the future.

(24) "Issuer" means the political subdivision, governmental unit, authority, or other entity which issues any bonds.

(25) "Legal counsel" means an attorney or firm of attorneys duly authorized to practice law in the State of Georgia and admitted to practice before the highest court in the State of Georgia.

(26) "Local housing authorities" means any issuers of multifamily housing bonds, single-family housing bonds, or other qualified housing bonds created and existing under the laws of this state.

(27) "Mortgage credit certificate" means a certificate issued under a qualified mortgage credit certificate program within the meaning of Section 25 of the Federal Code.

(28) "Multifamily housing bond" means any obligation which constitutes an exempt facility bond for the financing of a qualified residential rental project within the meaning of Section 142 of the Federal Code.

(29) "Notice of allocation" means the notice given by the department allocating to an issuer a specified amount from the state ceiling for a specific issue of bonds.

(30) "Period" means any of the time periods into which the calendar year is divided for purposes of authorizing a percentage of the state ceiling to be used during such period as provided in this article as follows: period 1 begins January 1 and ends at midnight on March 31; period 2 begins April 1 and ends at midnight on June 30; period 3 begins July 1 and ends at midnight on September 30; and period 4 begins on October 1 and ends at midnight on December 31.

(31) "Person" means any individual, corporation, limited or general partnership, association, trust, or other entity of any nature whatsoever.

(32) "Policy guidelines" means the policy guidelines set forth in Code Section 36-82-195.

(33) "Private activity portion of governmental use bonds" means the amount of any obligation, treated as a nonqualified amount under Section 141 of the Federal Code, which is in excess of $15 million and which would cause the obligation to be treated as a private activity bond under Section 141(b)(5) of the Federal Code, unless the amount equal to the excess of the nonqualifying amount over $15 million receives an allocation of the state's volume cap under Section 146 of the Federal Code.

(34) "Project" means the facility, as described in an application, proposed to be financed, in whole or in part, by an issue of bonds.

(35) "Qualified application" means a completed application for a notice of allocation.

(36) "Qualified housing project" means a project for which the issuance or exchange of tax-exempt bonds under the Federal Code for qualified housing purposes requires an allocation from the state ceiling.

(37) "Reservations" means the amounts reserved for the Georgia Housing and Finance Authority, the urban residential finance authorities, and the local housing authorities in Code Section 36-82-190.

(38) "Single-family housing bond" means any obligation described as a qualified mortgage bond in Section 143 of the Federal Code.

(39) "Small issue bond" means any obligation described as a qualified small issue bond in Section 144(a) of the Federal Code.

(40) "State" means the State of Georgia.

(41) "State ceiling" means for any calendar year the state ceiling applicable to the state, as such term is used in the Federal Code. The amount of the state ceiling shall be determined in accordance with the provisions of the Federal Code.

(42) "Student loan bond" means any obligation described as a qualified student loan bond in Section 144(b) of the Federal Code.

(43) "System" means the Georgia Allocation System as established by this article.

(44) "UDAG bonds" means any issue of bonds 95 percent or more of the net proceeds of which are to be used to provide facilities with respect to which an urban development action grant, under Section 119 of the Housing and Community Development Act of 1974, as amended, has been applied for and which, if such grant is made, would be an issue described in Section 144(a)(4)(F) of the Federal Code.

(45) "Unused amount" means, as of any date when the unused amount of any share is computed, the amount of any share from which notices of allocation were authorized to be given during a prior period, if any, but with respect to which either no notices of allocation were given during such period or notices of allocation were given but confirmation of issuance was not filed with the department on or before the applicable expiration date plus the amount of any share from which notices of allocation have been given during the period which includes the date of computation but with respect to which confirmation of issuance was not filed with the department on or before the applicable expiration date.

(46) "Urban residential finance authority" means any authority established under Chapter 41 of this title.



§ 36-82-183. Powers of department

The department shall administer, operate, and manage the system. Action taken by the department, however, shall not constitute an opinion of the department on any legal matters with respect to the federal or state tax treatment of any bonds. Without limiting the generality of the department's power and authority to administer, operate, and manage the system, the department shall make such determinations and decisions, promulgate such rules, require the use of such forms, establish such procedures, and otherwise administer, operate, and manage the system in such respects as may be, in the department's determination, necessary, desirable, or incident to its responsibilities as the administrator, operator, and manager of the system. The General Assembly recognizes and acknowledges that the department will encounter situations which have not been foreseen or provided for in this article and expressly delegates to the department the power and authority to administer, operate, and manage the system in all situations and circumstances, both foreseen and unforeseen, including, without limiting the generality of the foregoing, the power and authority to control and establish procedures for controlling any misuse or abuses of the system and the power and authority to resolve conflicts or inconsistencies, if any, in this article or which may arise in administering, operating, or managing the system pursuant to this article. Any decision which the commissioner or the department makes, and any action or inaction by the commissioner or the department, in administering, managing, and operating the system shall be final and conclusive and shall not be subject to any review, whether judicial, administrative, or otherwise, and shall not be covered by, subject to, or required to comply with or satisfy any provisions of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." The system depends upon the truthfulness of representations made and information submitted in or accompanying applications. The department may use all of the power and authority granted in this article, and such other power or authority as the commissioner may deem necessary or appropriate, in order to take action against those who fail to comply with any of the provisions of this article or who fail to display the truthfulness, which shall include the completeness necessary to avoid untruthfulness by omission, which the commissioner deems necessary for the system. Without limiting the generality of this article, the General Assembly expressly delegates to the department the power and authority to control, permit to be used, or refuse to permit to be used any allocation which would reduce the state ceiling under Section 146(m) of the Federal Code, dealing with the private activity portion of governmental use bonds; and the department, to accomplish this end, may impose requirements upon any issuer, including any other agency or department of the state or any county or municipality or agency, department, or authority of a county or municipality within the state.



§ 36-82-184. Determination of state ceiling; records required

(a) The amount of the state ceiling shall be determined by the department in accordance with the Federal Code. The amount of the state ceiling available at any time shall be the amount, determined by the department, which results from subtracting from the state ceiling:

(1) The amount of bonds issued pursuant to notices of allocation and with respect to which confirmation of issuance has been received by the department on or before the applicable expiration date; and

(2) The amount of bonds covered by notices of allocation outstanding but with respect to which the expiration date has not occurred and with respect to which no confirmation of issuance has been filed with the department.

(b) The department shall keep separate records for the economic development share, housing share, and flexible share and shall make available to the public, by telephone recording or periodic news release or such other means as the department may determine to be appropriate, information with respect to the available amount of the economic development share, housing share, and flexible share.



§ 36-82-185. Application for notice of allocation; receipt of application; issue of notice; confirmation of bond issue; certificates under Federal Code

(a) Applications for notices of allocation shall be filed, received, and acted on by the department as set forth in this Code section.

(b) Applications shall be filed on such forms as the commissioner shall require. Each application shall be accompanied by the following:

(1) A copy of the inducement resolution or other similar official action taken by the issuer with respect to the bonds and the project which are the subject of the application, signed by an officer, or a designee of said officer, of the issuer;

(2) An affidavit, or copy thereof, of the publisher of the newspaper or newspapers in which the notice of the public hearing required by Section 147(f) of the Federal Code was published, demonstrating that notice of such public hearing was published, and a copy of the approval of the governmental unit or governmental units required by Section 147(f) of the Federal Code, certified by a public official with the authority to certify such approval. This requirement shall not apply to any bonds:

(A) For which Section 147(f) of the Federal Code does not require such a public hearing and approval of a governmental unit or governmental units; or

(B) Projects requiring the approval of the Georgia State Financing and Investment Commission;

(3) A written opinion of legal counsel, addressed to the department, to the effect that the issuer is authorized under the laws of the state to issue bonds for projects of the same type and nature as the project which is the subject of the application. This opinion shall cite by constitutional or statutory reference, including a reference to the session laws of the General Assembly in the case of a constitutional reference, the provision of the Constitution or law of the state which authorizes the bonds for the project;

(4) A written commitment from a lender, financial institution, underwriter, investment banker, or other purchaser, addressed to the department, to purchase the bonds upon delivery by the issuer. In the discretion of the commissioner, this requirement may be waived in the event an officer of the issuer certifies, in writing, that the bonds subject to the application will be issued on a competitive bid basis;

(5) Any additional items specified elsewhere in this article; and

(6) Any other information as reasonably required by the department.

(c) All applications shall apply for amounts of the state ceiling specified in even amounts of $1,000.00.

(d) If more than one person is a borrower with respect to any issue of bonds, any one of such persons may, and all such persons shall not be required to, execute any application, letter, or writing which this article requires to be executed by the borrower.

(e) The department shall stamp or otherwise designate the date on which it receives each completed application. The date stamped or otherwise designated for any application received after the close of business on a business day will be the next business day. For this purpose, the close of business shall be the time officially designated for the close of the department's business day. The application shall not be considered completed and shall not be stamped and accepted for filing unless and until each of the items required under subsection (b) of this Code section has been received by the department. Receipt shall be deemed to occur only on a business day.

(f) A notice of allocation shall constitute the only means by which any of the state ceiling shall be allocated to a specific issuer for a specific issue of bonds. Any bonds for which no notice of allocation is given shall not be deemed to have been allocated as a part of the state ceiling as required by the Federal Code and shall be deemed to be bonds issued in excess of the issuer's private activity bond limit under the Federal Code.

(g) The notice of allocation shall be in writing, shall be given to the issuer at the address specified in the application, shall specify the amount of bonds which may be issued, and shall specify the expiration date. The notice of allocation shall be in such form as the commissioner shall determine. A notice of allocation may not be revoked although it shall expire in accordance with the provisions of this article. All notices of allocation shall be given for amounts of the state ceiling specified in even amounts of $1,000.00.

(h) When bonds covered by a notice of allocation have been issued, confirmation of issuance shall be filed with the department immediately and must be filed on or before the expiration date. Unless otherwise determined by the commissioner, the expiration date for any notice of allocation shall never be later than the second to last business day of a calendar year. To the extent necessary to accomplish this, the department shall shorten the time period otherwise allowed to lapse before an expiration date. If bonds are not issued and confirmation of issuance is not filed with the department on or before the expiration date, the notice of allocation shall cease to be effective. The confirmation of issuance shall be deemed to have been filed with the department on the earliest of:

(1) The date it is actually delivered to the department;

(2) If mailed by the United States mail, certified return receipt requested, the date of the postmark;

(3) If sent to the department by a nongovernmental courier or delivery service, the date delivered to that service; or

(4) If sent by facsimile machine, the date received by the department.

(i) Notwithstanding any provisions of this article to the contrary, the department shall not be required to accept any application for notice of allocation filed with the department after December 15 of each year.

(j) A notice of allocation shall not be effective if the bonds actually issued pursuant to such notice of allocation are in an aggregate principal amount which is less than 90 percent of the amount of bonds authorized by such notice of allocation. The department shall, at the written request of the issuer submitted to the department prior to the actual issuance of the bonds, amend the notice of allocation so as not to be in conflict with this subsection.

(k) The department may, at the written request of an issuer, increase the amount of a notice of allocation by an amount not to exceed 10 percent of the amount of the original application. The department shall not, however, have any obligation to provide such an increase, and no issuer shall have any right to such an increase.

(l) If any issuer in receipt of a notice of allocation fails to have issued the bonds subject to the notice of allocation on or before the expiration date, the project subject to the notice of allocation shall not be eligible to receive an additional notice of allocation for six months after the date of the expiration date of the original notice of allocation. This subsection, however, shall not apply to those projects in which the issuer notifies the department, in writing, 15 days prior to the expiration date of the notice of allocation that the bonds subject to the notice of allocation will not be issued.

(m) The opinions of legal counsel and the commitment from a lender, financial institution, underwriter, investment banker, or other purchaser which are required to accompany applications shall be dated no more than 30 days prior to the date on which the application is filed. Such opinions, such commitment, and any other items required to accompany an application shall be in substantially the form or forms promulgated by the commissioner.

(n) Notices of allocation and other notices and written communications from the department shall be deemed to have been given when duly deposited in the United States mail, first class with all postage prepaid. Notices of allocation may, at the request of the borrower, be picked up by hand or delivered by courier or other delivery service, at the expense of the borrower. Notices and other written communications to and filings with the department shall be given or made either by actual delivery to the office of the commissioner in Atlanta, Georgia, directed to the attention of the bond allocation manager, or by depositing the same in the United States mail, first class with all postage prepaid, addressed to the office of the commissioner in Atlanta, Georgia, directed to the attention of the bond allocation manager. Such notices and other written communications shall be deemed received only upon actual receipt by the department.

(o) The department shall furnish to the issuer receiving a notice of allocation a certificate of the commissioner certifying under penalty of perjury that the allocation evidenced by the notice of allocation was not made in consideration of any bribe, gift, gratuity, or direct or indirect contribution to any political campaign, in such form as the department may specify or as may be required pursuant to the Federal Code.

(p) The commissioner of the department is designated, for any purpose required under the Federal Code, as the state official who shall certify that bonds meet the requirements of the state ceiling, in such form as the department may specify or as may be required pursuant to Section 149(e) of the Federal Code and any other applicable Federal Code section or United States Department of the Treasury regulations promulgated pursuant to the Federal Code.



§ 36-82-186. Economic development share

(a) Commencing on April 1, 1990, the economic development share for 1990 is established in an amount equal to 40 percent of the state ceiling. The 1990 percentage shall include any allocations made from the competitive pool prior to April 1, 1990. The economic development share for 1991 and each year thereafter is established in an amount equal to 42 1/2 percent of the state ceiling. The economic development share shall be divided among the periods of the year as follows:

(1) In 1990, during period 2, notices of allocation may be given for amounts up to 100 percent of the economic development share, minus the amount of any notices of allocation from the competitive pool made prior to April 1, 1990; and

(2) In 1991 and each year thereafter:

(A) During period 1, notices of allocation may be given for amounts up to 40 percent of the economic development share;

(B) During period 2, notices of allocation may be given for amounts up to 40 percent of the economic development share; and

(C) During period 3, notices of allocation may be given for amounts up to 20 percent of the economic development share.

(b) At any time, notices of allocation may be given for any unused amount.



§ 36-82-187. Application for economic development share and competitive pool allocation; priority of and approval of application; carrying over; time and amount limitation

(a) Applications for notices of allocation from the economic development share must be received by the department no later than June 30 of 1990 or September 30 of 1991 and September 30 each year thereafter. Applications for notices of allocation from the economic development share may only be filed for small issue bonds, exempt facility bonds, the private activity portion of governmental use bonds, or any other bond meeting the employment test required by Code Section 36-82-188 on the terms set forth in this Code section. Notwithstanding any provisions of this article to the contrary, the department shall not be required to accept any application for a notice of allocation for exempt facility bonds or the private activity portion of governmental use bonds from the economic development share; and no issuer shall have any right to such an allocation.

(b) In addition to the items specified in Code Section 36-82-185, each application shall be accompanied by the following, where applicable:

(1) If the application is for UDAG bonds:

(A) A copy of the application submitted to the United States Department of Housing and Urban Development for an urban development action grant; and

(B) A written opinion of legal counsel, addressed to the department, to the effect that the bonds which are covered by the application will, based upon the information available at that time to such legal counsel, qualify as UDAG bonds when issued;

(2) If the employment test applies with respect to jobs retained, a written certification which satisfies the employment test, as required by Code Section 36-82-188;

(3) If the application is for exempt facility bonds, a written opinion of legal counsel addressed to the department to the effect that the bonds covered by the application will, based upon the information available at that time to such legal counsel, qualify as exempt facility bonds when issued;

(4) If the application is for the private activity portion of governmental use bonds, a written opinion of legal counsel addressed to the department to the effect that the bonds covered by the application will, based upon the information available at that time to such legal counsel, qualify as the private activity portion of governmental use bonds when issued; and

(5) If the application is for exempt facility bonds or the private activity portion of governmental use bonds, a written statement of the issuer addressed to the department describing the economic impact of the proposed project on the territorial area of the issuer.

(c) The department shall give its notice of allocation approving the allocation requested by the qualified application within 15 days after the department receives the completed application to the extent that amounts in the economic development share remain available for notices of allocation. Such notices of allocation shall be given with respect to qualified applications in the chronological order, by date, in which the completed qualified applications were received by the department.

(d) If the qualified applications received on the same date request notices of allocation that would exceed the amount of the economic development share which, at the time, remains available for notice of allocation, the department shall decide, within 30 days, which qualified application or qualified applications shall receive a notice of allocation by applying the policy guidelines. The decision of the department shall be final and conclusive.

(e) If at any time none of the economic development share remains available for notices of allocation, but additional amounts of the economic development share become available later because confirmation of issuance was not filed with the department on or before the applicable expiration date for any notice or notices of allocation or for any other reason, the department shall give a notice of allocation with respect to qualified applications including any qualified applications which failed to receive a notice of allocation pursuant to subsection (d) of this Code section. Such notices of allocation shall be given, to the extent that the economic development share becomes available, with respect to qualified applications in the chronological order, by date, in which they were received by the department and, if necessary, by again applying the procedures set forth in subsection (d) of this Code section.

(f) Qualified applications received during a period which do not receive a notice of allocation during that period shall automatically be deemed to have been received on the first day of the next period. In order to be deemed automatically to have been received on the first day of the next period, however, any such qualified application received by the department more than 45 days prior to the first day of the next period must be certified as current, not more than 30 days prior to the first day of the next period, by a letter from the issuer, addressed to the department and received by the department prior to the first day of the next period, certifying that the information contained in the qualified application and all items accompanying the qualified application are and remain accurate and in full force and effect, except as may be specifically set forth in any amendment to the qualified application which does not result in the application's failing to constitute a qualified application received by the department at or before the receipt of such certification. If such certification is received by the department after the first day of the next period, the application shall be deemed to have been resubmitted and received on the date when such certification was received.

(g) Notwithstanding any provisions of this Code section to the contrary, the department may, in its discretion, give a notice of allocation from the flexible share with respect to any qualified application which is not given a notice of allocation from the economic development share.

(h) Notwithstanding any provisions of this Code section to the contrary, the department shall not be required to give a notice of allocation from the economic development share for any bond in an amount of more than $10 million.

(i) (1) The expiration date for a notice of allocation from the economic development share, other than for UDAG bonds, shall be the first business day which occurs on or after the seventy-fifth day after the date on which the notice of allocation is given.

(2) The expiration date for a notice of allocation for UDAG bonds may, in the department's discretion, be the first business day which occurs on or after the one hundred-eightieth day after the date on which the notice of allocation is given. The department shall not, however, have any obligation to provide an expiration date in excess of 75 days, and no issuer shall have any right to an expiration date in excess of 75 days.

(3) The department may, for good cause shown by the issuer in a written statement submitted to the department prior to such expiration date, extend the expiration date for one, but only one, additional period which shall expire, at the department's discretion, on any date not later than 30 days after the original expiration date. The department shall not, however, have any obligation to provide such an extension; and no issuer shall have any right to such an extension.

(j) If confirmation of issuance is not filed with the department on or before the applicable expiration date, the notice of allocation shall cease to be effective and the amount covered by the notice of allocation shall automatically be added to:

(1) The economic development share if the notice of allocation ceases to be in effect prior to July 1 of 1990 or October 1 of 1991 and October 1 of each year thereafter; or

(2) The flexible share if the notice of allocation ceases to be in effect between July 1 of 1990 and December 31 of 1990 or October 1 of 1991 and December 31 of 1991 and October 1 and December 31 each year thereafter.

(k) On July 1, 1990, and October 1, 1991, and October 1 in each year thereafter the economic development share shall expire and any unused amounts remaining in the economic development share and any amounts for which the notice of allocation ceases to be in effect shall automatically be added to the flexible share.



§ 36-82-188. Employment test

(a) In order to qualify for a notice of allocation from the economic development share, a project must satisfy the employment tests as defined in this Code section. To satisfy the employment tests, a project must either:

(1) Be reasonably expected to increase employment within the territorial area of operation of the issuer by not less than one job for each $125,000.00 or part thereof in bond financing. This requirement shall be known as the increased employment test; or

(2) Be reasonably expected to retain within the territorial area of operation of the issuer not less than one job for each $125,000.00 or part thereof in bond financing. This requirement shall be known as the retained employment test.

(b) The increased employment test shall be satisfied if a borrower reasonably expects that the required additional jobs will be available not later than two years after completion of the project and certifies to this effect in writing. The retained employment test shall be satisfied if the borrower certifies in writing, addressed to the department, that, except for the issuance of the bonds which are the subject of the application, such borrower or other entity which operates the project reasonably expects that it would, within two years after the date of the application, either cease operation at the site of the project, thereby reducing employment by not less than the required number, or reduce employment by not less than the required number without ceasing operation.

(c) A job shall mean, for purposes of either employment test, a position held by a full-time, paid employee with no agreement or arrangement which would limit the duration of such employment. Such an employee either must spend substantially all of his time on the job performing the duties of his job at the location of the project or must be based at the project and spend substantially all of his time on the job performing the duties of his job within the territorial area of operation of the issuer.



§ 36-82-189. Housing share

Commencing on April 1, 1990, the housing share for 1990 is established in an amount equal to 40 percent of the state ceiling. The 1990 percentage shall include any allocations made from the housing share made prior to April 1, 1990. The housing share for 1991 and each year thereafter is established in an amount equal to 42 1/2 percent of the state ceiling.



§ 36-82-190. Reservations from housing share

(a) Commencing on April 1, 1990, and extending through June 30, 1990, and for 1991 and each year thereafter commencing on January 1 and extending through September 30, reservations from the housing share shall be as follows:

(1) Sixty-two percent shall be reserved for the Georgia Housing and Finance Authority for any qualified housing project. This shall be known as the state housing reservation;

(2) Nineteen percent shall be reserved for urban residential finance authorities for any qualified housing project. This shall be known as the urban housing reservation; and

(3) Nineteen percent shall be reserved for local housing authorities for any qualified housing projects. This shall be known as the local housing reservation. The local housing reservation shall be available for notices of allocation on a first-come, first-served basis. If applications exceed the amount available, the department shall apply the policy guidelines provided in Code Section 36-82-195.

(b) Any allocations made in 1990 prior to April 1, 1990, shall be subtracted from the total sum which would be available to an issuer based upon which reservation the issuer qualified for and based upon the percentage formula provided in this Code section.

(c) On July 1, 1990, and October 1, 1991, and October 1 in each year thereafter, the housing share shall expire and any unused amounts remaining in the housing share and any amounts for which the notice of allocation ceases to be in effect shall automatically be added to the flexible share.

(d) If at any time amounts of the state housing reservation or the urban housing reservation remain available for allocation, the Georgia Housing and Finance Authority or the urban residential finance authorities may, upon written notification to the department, transfer any available reservation, or any part thereof, to the state housing reservation, urban housing reservation, or the local housing reservation, if the issuer making the transfer anticipates that such amounts are more likely to be used in the reservation to which the transfer is made.



§ 36-82-191. Applications for single-family bond projects; issue of notice; confirmation; exploration

(a) Applications for single-family bond projects must be filed no later than June 30 of 1990 or September 30 of 1991 and September each year thereafter to be eligible to receive an allocation from the housing share.

(b) Each application for a single-family project shall be accompanied by the following:

(1) The items specified in Code Section 36-82-185;

(2) A written opinion of legal counsel, addressed to the department, to the effect that the bonds which are covered by the application will, based upon the information available at that time to such legal counsel, qualify as single-family housing bonds when issued; and

(3) A letter addressed to the department demonstrating that as of the date of the application for notice of allocation the applicant has reserved to individual mortgagors or projects at least 80 percent of the proceeds of any previous single-family bond issue and, if applicable, actually purchased or underwritten at least 25 percent of the loans funded from all previous single-family bond issues of the applicant for any single-family bond issue.

(c) The department shall give its notice of allocation approving the allocation requested by a qualified application within 15 days after the department receives the completed application, provided that the amount of the applications does not exceed the reservations established in Code Section 36-82-190. Such notices of allocation shall be given with respect to qualified applications in the chronological order, by date, in which the completed qualified applications were received by the department.

(d) The provisions of subsections (e) and (g) of Code Section 36-82-187 with respect to notices of allocation from the economic development share shall also apply to notices of allocation from the single-family bond projects from the local housing reservation.

(e) The expiration date for a notice of allocation for a single-family housing project from any housing reservation shall be 75 days following the date of notice of allocation. The department may, for good cause shown by an issuer, extend the expiration date by not more than 30 days, but no issuer shall have any right to such an extension.

(f) If the confirmation of issuance is not filed with the department on or before the expiration date, the notice of allocation shall cease to be effective and the amount covered by the notice of allocation shall automatically be transferred to and added to the respective reservation in the housing share if on or before June 30 of 1990 or September 30 of 1991 and September 30 each year thereafter or the flexible share if after June 30 of 1990 or September 30 of 1991 and September 30 each year thereafter.

(g) Notwithstanding any provision of this article to the contrary, the commissioner may, for good cause shown by an issuer in a written request addressed to the department, waive the provision of paragraph (3) of subsection (b) of this Code section.



§ 36-82-191.1. Allocation of housing share; expiration date of notice of allocation; state and urban housing share set-aside exempt from subparagraphs (b)(3)(A) through (b)(3)(C)

Repealed by Ga. L. 1990, p. 817, § 1, effective April 4, 1990.



§ 36-82-192. Requirements for applications for qualified residential rental projects; periods for notices of allocation; expiration dates for notices; confirmation of issuance required

(a) Applications for qualified residential rental projects shall be accompanied by the following:

(1) The items specified in Code Section 36-82-185;

(2) A written opinion of legal counsel addressed to the department to the effect that the bonds which are covered by the application will, based upon the information available at that time to such legal counsel, qualify as exempt facility bonds for the financing of a qualified residential rental project when issued;

(3) A written statement of the issuer, addressed to the department, to the effect that the bonds which are covered by the application will, based upon the information available at that time to such issuer, comply with local zoning laws, statutes, ordinances, and resolutions; and

(4) If the project is expected to be issued in combination with a HoDAG, a copy of the application submitted to the United States Department of Housing and Urban Development for a housing development action grant.

(b) If the amount of bonds covered by applications received does not exceed the amount of the local housing reservation, the department shall give its notice of allocation, approving the allocation requested by each application within 15 days after the filing date.

(c) If the amount of bonds covered by applications received on or before the filing date exceeds the amount of the local housing reservation, the department shall determine allocations by applying the policy guidelines. The department shall give its notices of allocation with respect to those applications which it selects not later than 30 days after the filing date. The decision of the department shall be final and conclusive.

(d) The department shall not be required to give notices of allocation from the local housing reservation for any qualified residential rental housing project in an aggregate principal amount of more than 25 percent of the amount of the local housing reservation.

(e) The provisions of subsections (d), (e), and (g) of Code Section 36-82-187 with respect to notices of allocation from the economic development share shall also apply to notices of allocation from the local housing reservation.

(f) (1) The expiration date for a notice of allocation for a qualified residential rental project from the local housing reservation, other than one expected to be issued in combination with a HoDAG, shall be the first business day which occurs on or after the seventy-fifth day after the date on which the notice of allocation is given.

(2) The expiration date for a notice of allocation expected to be issued in combination with a HoDAG may, in the department's discretion, be the first business day which occurs on or after the one hundred-eightieth day after the date on which the notice of allocation is given. The department shall not, however, have any obligation to provide an expiration date in excess of 75 days, and no issuer shall have any right to an expiration date in excess of 75 days.

(3) The department may, for good cause shown by the issuer in a written statement submitted to the department prior to such expiration date, extend the expiration date for one, but only one, additional period which shall expire, at the department's discretion, on any date not later than 30 days after the original expiration date. The department shall not, however, have any obligation to provide such an extension; and no issuer shall have any right to such an extension.

(g) If confirmation of issuance is not filed with the department on or before the applicable expiration date, the notice of allocation shall cease to be effective and the amount covered by the notice of allocation shall automatically be added to the appropriate housing reservation, as applicable, if on or before September 30 of 1991 and September 30 each year thereafter or the flexible share if after June 30 of 1990 or September 30 of 1991 and September 30 each year thereafter.



§ 36-82-192.1. Application for single-family project; notice of allocation; waiver of provisions by commissioner

Repealed by Ga. L. 1990, p. 817, § 1, effective April 4, 1990.



§ 36-82-193. Flexible share for 1990

Commencing on April 1, 1990, the flexible share for 1990 is established in an amount equal to 20 percent of the state ceiling. The 1990 percentage shall include any allocations made from the flexible pool prior to April 1, 1990. The flexible share for 1991 and years thereafter shall be in an amount equal to 15 percent of the state ceiling. The flexible share shall be available for notices of allocation given during period 2 through period 4 in 1990 and period 1 through period 4 in 1991 and each year thereafter.



§ 36-82-194. Application for flexible pool allocation; issue of notice; confirmation; expiration

(a) Applications for notices of allocation from the flexible share shall be received and acted on by the department as set forth in this Code section.

(b) Applications for housing bonds shall be filed on the same forms and accompanied by the same items as applications for notices of allocation with respect to such bonds from the housing share. Applications for student loan bonds shall be filed on the same forms and accompanied by the same items as required by Code Section 36-82-185 and a written opinion of legal counsel, addressed to the department, to the effect that the bonds which are covered by the application will, based upon information available at that time to such legal counsel, qualify as student loan bonds under Section 144(b) of the Federal Code when issued. Applications for all other bonds shall be filed on the same forms and accompanied by the same items as applications for notices of allocation from the economic development share. Such applications need not designate that they are filed for a notice of allocation from the flexible share but may be treated as such by the department in its discretion.

(c) The department shall, in its discretion, decide which application or applications shall receive a notice of allocation. The decision of the department shall be final and conclusive.

(d) The provisions of subsection (i) of Code Section 36-82-187 with respect to notices of allocation from the economic development share shall also apply to notices of allocation from the flexible share. Notwithstanding the requirements of subsection (i) of Code Section 36-82-187, however, the expiration date for a notice of allocation for the private activity portion of governmental use bonds shall be such date as the commissioner may determine, separately in the case of each notice of allocation, and may be extended for any period of time at the department's discretion.



§ 36-82-195. Policy guidelines for making allocations

(a) When the department is required to decide which applications should receive a notice of allocation, it shall compare the applications from which the selection is to be made, applying the policy guidelines set forth in this Code section. These policy guidelines are designed to assist the department in making its decisions and are not intended to establish definitive tests or standards. The decision which the department makes shall be final and conclusive. Each of the policy guidelines will be applied following the principle that, if all other things were equal among applications which are being compared, the application which most satisfied the intention of the particular policy guideline would be given a notice of allocation. The policy guidelines are stated in subsection (b) of this Code section, and the order in which they are stated does not indicate any priority of one over another.

(b) (1) Special consideration shall be given to projects with a view toward an even and more broadly based geographical distribution of bond issues or bond proceeds, as the case may be, over the state. Applications should be compared based upon the geographic distribution of notices of allocation given during the same calendar year. The department may compare geographic distribution among counties, municipalities, United States congressional districts, or any other geographical areas the department may select. In comparing geographic distribution, the department may consider the amount of bonds covered by notices of allocation and the location of the projects covered by such notices of allocation. For purposes of this policy guideline, the geographic location of student loan bonds shall be considered to be the same as the geographic locations of the educational institutions which are reasonably expected to make use of the proceeds of such student loan bonds; the geographic location of single-family housing bonds shall be considered to be the same as the geographic location of the issuer or, in the case of the Georgia Housing and Finance Authority, the geographic location, specified by the Georgia Housing and Finance Authority to the department in writing; and the geographic location of the private activity portion of governmental use bonds shall be considered to be the same as the geographic location of the issuer.

(2) Special consideration shall be given to projects that would promote or expand economic opportunities, with particular attention given to areas of economic distress.

(3) Special consideration shall be given to those projects that will meet a severe and critical need and which can demonstrate a significant impact on the territorial area of the issuer in which the project will be carried out.

(4) Special consideration shall be given to projects which the department has determined will enhance the public good and general welfare of the state as a whole.



§ 36-82-196. Factors to consider in applying policy guidelines

When the department is required to apply the policy guidelines it may consider such factors, known as evaluation factors, in deciding which applications should receive a notice of allocation. The evaluation factors to be considered shall include, but are not limited to, the number of permanent jobs created or retained; the commitment of the borrower to hire individuals eligible for training under the Job Training Partnership Act or its successor program; the unemployment rate of the territorial area of the issuer compared to the state as a whole; the ratio of private investment to bond financing; evidence of HoDAG or UDAG approval; the amount of benefit to low-income to moderate-income individuals; the cost per qualified residential rental unit; the housing vacancy rate of the territory of the issuer compared to the state as a whole, as determined by the department; and the degree to which the combination of income and price limits serve to target the single-family housing bonds to low-income to moderate-income households.



§ 36-82-197. Transfer of fund from economic development share or applicable reservation component of housing share to the flexible share

If after the first six months of the year, 75 percent or more of the economic development share or any one or more reservation components of the housing share remains unallocated, the commissioner may transfer any available state ceiling, or any part thereof, from the economic development share or the applicable reservation component of the housing share, as the case may be, to the flexible share, if the commissioner anticipates that such amounts are not likely to be used in either the economic development share or the applicable reservation component of the housing share; provided, however, that no such transfer may be made by the commissioner if an issuer submits a letter to the commissioner indicating that such issuer intends to use all or a portion exceeding 25 percent of the respective share or components thereof.



§ 36-82-198. Flexible share carryforward funds

The department may set aside and reserve from the flexible share amounts which may be treated as a carryforward for one or more carryforward purposes, within the meaning of Section 146 of the Federal Code. Section 146 of the Federal Code requires an election for the use of such carryforward to a future year or years, and regulations with respect to such carryforwards may be promulgated under the Federal Code. The department shall promulgate such rules and procedures as may be necessary in order to use the provisions of the Federal Code and any regulations promulgated pursuant to the Federal Code for such carryforward. The amount of any such carryforward which is set aside and reserved shall be subtracted from the outstanding amount of the flexible share with the same effect as if a notice of allocation were in the amount of the carryforward and confirmation of issuance were received prior to the expiration date.



§ 36-82-199. Carryforward applications

(a) Unless otherwise determined by the commissioner, carryforward election applications must be filed with the department no later than December 1 of each year. Carryforward election applications shall be filed, received, and acted upon by the department as set forth in this Code section.

(b) Carryforward election applications shall be filed on a form promulgated from time to time by the commissioner. Each carryforward election application shall be accompanied by the following:

(1) A copy of the inducement resolution or other similar official action to the effect the issuer has taken preliminary official action approving the undertaking of the carryforward project;

(2) A written opinion of legal counsel, addressed to the department, to the effect that the issuer is authorized under the laws of the state to issue bonds for projects of the same type and nature as the project which is the subject of the carryforward election application. This opinion shall cite by constitutional or statutory reference, including a reference to the session laws of the General Assembly in the case of a constitutional reference, the provisions of the Constitution or law of the state which authorizes bonds for the project;

(3) A written opinion of legal counsel, addressed to the department, to the effect that the bonds which are covered by the carryforward election application will, based upon the information available at the time to such legal counsel, qualify for carryforward under Section 146(f) of the Federal Code; and

(4) Any other information as reasonably required by the department.

(c) The department shall, in its discretion, decide which carryforward election applications shall receive a notice of allocation. The decision of the department shall be final and conclusive.



§ 36-82-200. Mortgage credit certificate carryforward election

No issuer of single-family housing bonds may elect to exchange any part of a notice of allocation for mortgage credit certificates without the written authorization of the department. Such authorization shall be in the discretion of the commissioner, and no issuer shall have any right to such authorization. Any unused amount of the state ceiling remaining on the last business day of each year and not subject to a notice of allocation shall automatically be exchanged for mortgage credit certificates carryforward elections in such amounts and to such issuers as the department may determine. Applications for mortgage credit certificates for carryforward purposes shall be on the same forms and accompanied by the same items as required by Code Section 36-82-199.



§ 36-82-201. State ceiling deemed allocated and assigned

If necessary or appropriate for complying with federal rules and regulations implementing the Federal Code, the state ceiling shall be deemed to be allocated to the state and the state's allocation shall be deemed to be or have been assigned to the issuers to which notices of allocations are or were issued.



§ 36-82-202. Applicability

The provisions of this article shall apply to all bonds issued on or after April 1, 1990.






Article 9 - Trusts

§ 36-82-220. Definitions

As used in this article, the term:

(1) "Governmental unit" means any county, municipal corporation, school district, or political subdivision of the state.

(2) "Local authority" means any public corporation or authority created by or pursuant to a local or special Act of the General Assembly or a local or special amendment to the Constitution.

(3) "Obligations" means any bonds, notes, certificates, or obligations of any kind to evidence any repayment obligation for money borrowed or to evidence any divided or undivided interest in any lease or installment purchase contract or other obligation.

(4) "Sponsoring governmental unit" means:

(A) Any governmental unit the governing body of which, or any member thereof which, is authorized by law or constitutional amendment to appoint or elect any member of the governing body of a local authority;

(B) Any governmental unit within the territorial or corporate limits of which any member of the governing body of a local authority is required by law or constitutional amendment to reside;

(C) Any governmental unit an elected or appointed official of which is required by law or constitutional amendment to be a member of the governing body of a local authority; or

(D) Any governmental unit any part of the territorial or corporate limits of which are located within the territorial or corporate limits of a governmental unit described in subparagraph (A), (B), or (C) of this paragraph.



§ 36-82-221. Sponsoring governmental unit requirement

No local authority shall issue or be a grantor of a trust which issues any obligations to finance or refinance any real or personal property to be owned, leased, or operated by any governmental unit which is not a sponsoring governmental unit of such local authority.



§ 36-82-222. Construction

This article shall be liberally construed to effect the purposes hereof. Insofar as the provisions of this article may be inconsistent with the provisions of any local or special amendment to the Constitution, this article shall control and shall be deemed to be an exercise of the power to enlarge or restrict the provisions of such local or special constitutional amendment.






Article 10 - Commercial Paper Notes From Government

§ 36-82-240. Definitions

As used in this article, the term:

(1) "Governing body" means the board, commission, council, or other local legislative body of governmental entity.

(2) "Governmental entity" means any school district, independent school system, county, municipal corporation, consolidated city-county government, or other political subdivision of the state, any local authority, local body corporate, or local public corporation created by or pursuant to the Constitution of Georgia or any general, local, or special Act of the General Assembly, or any special district or community improvement district of the state. The term "governmental entity" does not include "state authorities" as defined in paragraph (9) of Code Section 50-17-21.



§ 36-82-241. Governed by general provisions on commercial paper; issuance of security by governmental entity; requirements of governing body renewal and reissuance of commercial paper

(a) Whenever a governmental entity is authorized by law to issue bonds, notes, or certificates, including but not limited to general obligation bonds, revenue bonds, bond anticipation notes, tax anticipation notes, or revenue anticipation certificates, such governmental entity is authorized to issue such obligation in the form of commercial paper notes. The issuance of commercial paper notes shall be subject to the same restrictions and provisions under the laws of this state which would be applicable to the issuance of the type of bond, note, or certificate in lieu of which the commercial paper notes are being issued. The governing body of any governmental entity may designate the commercial paper notes issued under this article to be in registered form or bearer form and may provide for payment by wire transfers or electronic funds transfer in accordance with the federal Electronic Fund Transfer Act, 15 U.S.C. Section 1693, et seq. The authority granted by this article to issue commercial paper notes shall not be construed to permit the governmental entity to increase or otherwise alter any debt limits.

(b) To secure commercial paper notes authorized under this article, a governmental entity may:

(1) Pledge its anticipated taxes, grants, other revenue; the proceeds of any bonds, notes, or other permanent financing; or any combination thereof;

(2) Segregate any pledged funds in separate accounts that may be held by the governmental entity or third parties;

(3) Enter into contracts with third parties to obtain standby lines of credit or other financial commitments designated to provide additional security for commercial paper notes authorized by this article;

(4) Establish any reserves deemed necessary for the payment of the commercial paper notes; and

(5) Adopt ordinances or resolutions and enter into agreements containing covenants, including covenants to issue bonds, notes, or other permanent financing and provisions for protection and security of the owners of commercial paper notes, which shall constitute enforceable contracts with such owners.

(c) Commercial paper notes authorized by this article may be in any form and contain any terms, including provisions for redemption at the option of the owner and provisions for the varying of interest rates in accordance with any index, banker's loan rate, or other standard.

(d) The governing body shall adopt an ordinance or resolution finding that issuance of the obligations in the form of commercial paper notes is necessary and desirable, directing the designated officer to arrange for preparation of the requisite number of suitable notes, and specifying other provisions relating to the commercial paper notes including the following:

(1) For each program of commercial paper notes authorized, the final date of maturity and the total aggregate principal amount of the commercial paper notes authorized to be outstanding at any one time up to the maturity date. The ordinance or resolution may provide that the commercial paper notes may be issued and renewed from time to time until the final maturity date and that the amount issued from time to time may be set by a designated officer of the governmental entity up to the maximum amount authorized to be outstanding at any one time. The ordinance or resolution shall include methods of setting the dates, numbers, and denominations of the commercial paper notes;

(2) The method of setting the interest rates and interest payment dates applicable to the commercial paper notes. Commercial paper notes may bear a stated rate of interest payable only at maturity, which rate or rates may be determined at the time of sale of each unit of commercial paper notes;

(3) The maximum effective rate of interest the commercial paper notes shall bear;

(4) The manner of sale;

(5) The discount, if any, the governmental entity may allow;

(6) Any provisions for the redemption of the commercial paper notes prior to the stated maturity;

(7) The technical form and language of the commercial paper notes; and

(8) All other terms and conditions of the commercial paper notes and of their execution, issuance, and sale deemed necessary and appropriate by the governing body.

(e) The governing body, in the ordinance or resolution authorizing the issuance of commercial paper notes under this article, may delegate to any elected or appointed official or employee of the governmental entity the authority to determine maturity dates, principal amounts, redemption provisions, interest rates, and other terms and conditions of such commercial paper notes that are not appropriately determined at the time of enactment or adoption of the authorizing ordinance or resolution, which delegated authority shall be exercised subject to such parameters, limitations, and criteria as may be set forth in such ordinance or resolution.

(f) Any commercial paper notes may be sold at negotiated sale at a price below the par value thereof.

(g) For purposes of determining the principal amount of debt outstanding in connection with complying with any limitations on the amount of debt outstanding for a governmental entity, commercial paper notes shall be deemed outstanding at any time during the term of a program of commercial paper notes in an amount equal to the maximum amount authorized in the ordinance or resolution.

(h) The renewal and reissuance from time to time of the commercial paper notes pursuant to a commercial paper note program in an amount up to the maximum amount authorized by the ordinance or resolution shall be deemed to be a refunding of the previously maturing amount.






Article 11 - Interest Rate Management Agreements

§ 36-82-250. Definitions

As used in this article, the term:

(1) "Counterparty" means the party entering into a qualified interest rate management agreement with the local governmental entity. A counterparty must be a bank, insurance company, or other financial institution duly qualified to do business in the state that either:

(A) Has, or whose obligations are guaranteed by an entity that has, at the time of entering into a qualified interest rate management agreement and for the entire term thereof, a long-term unsecured debt rating or financial strength rating in one of the top two ratings categories, without regard to any refinement or gradation of rating category by numerical modifier or otherwise, assigned by any two of the following: Moody's Investors Service, Inc., Standard & Poors Ratings Service, a division of The McGraw-Hill Companies, Inc., Fitch, Inc., or such other nationally recognized ratings service approved by the governing body of the local governmental entity; or

(B) Has collateralized its obligations under a qualified interest rate management agreement in a manner approved by the local governmental entity.

(2) "Debt" shall include all debt and revenue obligations that a local governmental entity is authorized to incur by law, including without limitation general obligation debt in the form of bonds or other obligations, revenue bonds and other forms of revenue obligations, and all other debt or revenue undertakings, including, but not limited to, bonds, notes, warrants, certificates or other evidences of indebtedness, or other obligations for borrowed money issued or to be issued by any local governmental entity. "Debt" includes any financing lease or installment purchase contracts of any local public authorities.

(3) "Independent financial adviser" means a person or entity experienced in the financial aspects and risks of qualified interest rate management agreements that is retained by the local governmental entity to render advice with respect to a qualified interest rate management agreement. The independent financial adviser may not be the counterparty or an affiliate or agent of the counterparty on a qualified interest rate management agreement with respect to which the independent financial adviser is advising the local governmental entity.

(4) "Interest rate management plan" means a written plan prepared or reviewed by an independent financial adviser with respect to qualified interest rate management agreements of the local governmental entity, which plan has been approved by the governing body of the local governmental entity.

(5) "Lease or installment purchase contract" means multiyear lease, purchase, installment purchase, or lease purchase contracts within the meaning of Code Sections 20-2-506 and 36-60-13 or substantially similar other or successor Code sections.

(6) "Local governmental entity" means any governmental body as defined in paragraph (2) of Code Section 36-82-61, as amended; provided, however, that such term shall only include authorities which are local public authorities included in the definition thereof set forth in subparagraphs (C) and (D) of paragraph (2) of Code Section 36-82-61, as amended.

(7) "Qualified interest rate management agreement" means an agreement, including a confirmation evidencing a transaction effected under a master agreement entered into by the local governmental entity in accordance with, and fulfilling the requirements of, Code Section 36-82-253, which agreement in the judgment of the local governmental entity is designed to manage interest rate risk or interest cost of the local governmental entity on any debt or lease or installment purchase contract the local governmental entity is authorized to incur, including, but not limited to, interest rate swaps or exchange agreements, interest rate caps, collars, corridors, ceiling, floor, and lock agreements, forward agreements, swaptions, warrants, and other interest rate agreements which, in the judgment of the local governmental entity, will assist the local governmental entity in managing its interest rate risk or interest cost.



§ 36-82-251. Qualified interest rate management agreements authorized

With respect to all or any portion of any debt or lease or installment purchase contract, either issued or anticipated to be issued by the local governmental entity, the local governmental entity may enter into, terminate, amend, or otherwise modify a qualified interest rate management agreement under such terms and conditions as the local governmental entity may determine, including, without limitation, provisions permitting the local governmental entity to pay to or receive from any counterparty any loss of benefits under such agreement upon early termination thereof or default under such agreement.



§ 36-82-252. Plan required; annual review of plan and report

(a) Prior to executing and delivering a qualified interest rate management agreement, the local governmental entity shall have adopted an interest rate management plan that includes:

(1) An analysis of the interest rate risk, basis risk, termination risk, credit risk, market-access risk, and other risks to the local governmental entity entering into qualified interest rate management agreements;

(2) The local governmental entity's procedure for approving and executing qualified interest rate management agreements;

(3) The local governmental entity's plan to monitor interest rate risk, basis risk, termination risk, credit risk, market-access risk, and other risks;

(4) The local governmental entity's procedure for maintaining current records of all qualified interest rate management agreements that have been approved and executed; and

(5) Such other provisions as may from time to time be required by the governing body of the local governmental entity, including but not limited to additional provisions due to changes in market conditions for qualified interest rate management agreements.

(b) The local governmental entity shall conduct an annual review of its interest rate management plan as to the adequacy of the procedures set forth in such plan for the analysis and monitoring requirements set forth in subsection (a) of this Code section. A report summarizing the results of such review shall be submitted annually to the governing body of the local governmental entity. The requirements of this subsection shall not be construed as to require the review of any existing interest rate management plan by an independent financial adviser.



§ 36-82-253. Requirements for plans; renewal or termination; provisions and limitations regarding obligation for payment; credit enhancement and liquidity agreements

(a) Each qualified interest rate management agreement shall meet the following requirements:

(1) Subject to subsection (b) of this Code section, the maximum term, including any renewal periods, of any qualified interest rate management agreement may not exceed ten years unless such longer term has been approved by the governing body of the local governmental entity; provided, however, that in no case may the term of the qualified interest rate management agreement exceed the latest maturity date of the bonds, notes, or debt or lease or installment purchase contract referenced in the qualified interest rate management agreement;

(2) The local governmental entity shall enter into a qualified interest rate management agreement only with a counterparty meeting the requirements set forth in paragraph (1) of Code Section 36-82-250;

(3) Prior to the execution and delivery by the local governmental entity of any qualified interest rate management agreement, an interest rate management plan meeting the requirements of Code Section 36-82-252 must have been approved by the governing body of the local governmental entity and the governing body of the local governmental entity shall have been provided evidence that such qualified interest rate management agreement is in compliance with the existing interest rate management plan;

(4) Any qualified interest rate management agreement shall be payable only in the currency of the United States of America; and

(5) Unless otherwise approved by the governing body of the local governmental entity, the notional amount of any qualified interest rate management agreement shall not exceed the outstanding principal amount of the debt or the aggregate payments due under any lease or installment purchase contract to which such agreement relates.

(b) A qualified interest rate management agreement may renew from calendar year to calendar year and may provide for the payment of any fee related to a termination or a nonrenewal, so long as the following requirements are satisfied:

(1) Such qualified interest rate management agreement shall terminate absolutely at the close of the calendar year in which it was executed and at the close of each succeeding calendar year for which it may be renewed;

(2) Any such qualified interest rate management agreement may provide for automatic renewal unless positive action is taken by the local governmental entity to terminate such contract, or may provide for termination or renewal in some other manner not prohibited by law, which method of renewal or termination, in either case, shall be specified in the qualified interest rate management agreement; and

(3) Such qualified interest rate management agreement shall include a statement of the total obligation of the local governmental entity for the calendar year of execution and, if renewed, for the calendar year of renewal.

A qualified interest rate management agreement meeting the requirements of this subsection may also provide that the local governmental entity's obligations will terminate immediately and absolutely at such time as appropriated and other funds encumbered for payment by the local governmental entity pursuant to the terms of such qualified interest rate management agreement are no longer available to satisfy such obligations. The total obligation of the local governmental entity for the calendar year payable pursuant to a qualified interest rate management agreement may be stated in contingent but objective terms with respect to variable rate payments or termination payments, but in that event a qualified interest rate management agreement must provide that it will terminate immediately and absolutely at such time as appropriated and other funds encumbered for its payment are no longer available to satisfy the obligations of the local governmental entity under such agreement. A qualified interest rate management agreement executed under this subsection shall not be deemed to create a debt of the local governmental entity or otherwise obligate the payment of any sum beyond the calendar year of execution or, in the event of a renewal, beyond the calendar year of such renewal.

(c)(1) Any qualified interest rate management agreement of a local governmental entity may provide that it is an unconditional, limited recourse obligation of such local governmental entity payable from a specified revenue source.

(2) A local governmental entity may, in any qualified interest rate management agreement that constitutes a limited recourse obligation of the local governmental entity, pledge to the punctual payment of amounts due under the qualified interest rate management agreement revenues from a specified revenue source, which shall not include any taxes, including, without limitation, collateral derived from such revenue source or proceeds of the debt, including debt for future delivery, to which such qualified interest rate management agreement relates.

(d) A qualified interest rate management agreement that constitutes a limited recourse obligation shall not be payable from or charged upon any funds other than the revenue identified as the source of payment thereof, nor shall the local governmental entity entering into the same be subject to any pecuniary liability thereon. No counterparty under any such qualified interest rate management agreement shall ever have the right to compel any exercise of the taxing power of the state or the local governmental entity to pay any amount due under any such qualified interest rate management agreement, nor to enforce payment thereof against any property of the state or local governmental entity, other than the specified revenue source; nor shall any such qualified interest rate management agreement constitute a charge, lien, or encumbrance, legal or equitable, upon any property of the state or local governmental entity, other than the specified revenue source. Every such qualified interest rate management agreement shall contain a recital setting forth the substance of this subsection.

(e) Any local governmental entity may enter into credit enhancement or liquidity agreements in connection with any qualified interest rate management agreement containing such terms and conditions as the governing body determines are necessary or desirable, provided that any such agreement has the same source of payment as the related qualified interest rate management agreement.



§ 36-82-254. Required information in annual financial statements

The local governmental entity that has entered into a qualified interest rate management agreement shall include in its annual financial statements information with respect to each qualified interest rate management agreement it has authorized or entered into, including any information required pursuant to any statement issued by the Governmental Accounting Standards Board.



§ 36-82-255. Applicability of Georgia law; jurisdiction

When entering into any qualified interest rate management agreement authorized under this article, the agreement shall be governed by the laws of the State of Georgia, and jurisdiction over the local governmental entity in any matter concerning a qualified interest rate management agreement shall lie exclusively in the courts of the State of Georgia or in the applicable federal court having jurisdiction and located within the State of Georgia.



§ 36-82-256. Applicability to prior contracts

Any contract which has been duly authorized and executed by a local governmental entity before May 2, 2005, shall not be rendered invalid or improper by the provisions of this article; provided, however, that this article shall apply to any renewal of such a contract after May 2, 2005, unless the contract permitted the renewal and set the terms of the renewal contract before January 1, 2005, in which case this article shall not apply to any such renewals.









Chapter 83 - Local Government Investment Pool

§ 36-83-1. Short title

This chapter shall be known and may be cited as the "Local Government Investment Pool Act."



§ 36-83-2. Legislative findings; purpose of chapter

(a) The General Assembly finds that the public interest is served by maximum and prudent investment of idle public funds so that the need for taxes and other public revenues is decreased commensurately with the earnings on such investments.

(b) The purpose of this chapter is to secure the maximum public benefit from the deposit and investment of public funds and, in furtherance of such purpose, to:

(1) Authorize the State Depository Board to establish and maintain a continuing state-wide policy for the deposit and investment of public funds under its control;

(2) Establish a state administered pool for the investment of local government funds;

(3) Authorize the investment of local public funds through the local government investment pool created by this chapter; and

(4) Permit, upon approval by the State Depository Board, any body created for a public purpose to invest funds through the local government investment pool.

(c) The General Assembly finds that the objectives of this chapter will best be obtained through improved money management, emphasizing the primary requirements of safety and liquidity and recognizing the different investment objectives of operating and permanent funds and the effect of the investment of public funds within the state or its localities upon respective state and local social and economic conditions.



§ 36-83-3. Definitions

As used in this chapter, the term:

(1) "Depository institution" means any commercial bank or trust company, mutual savings bank, savings and loan association, or building and loan association existing under the laws of this state or of the United States and domiciled in this state.

(2) "Local government" means any municipality, county, school district, special district, or other political subdivision of this state, as well as any department, agency, or board of that political subdivision, including but not limited to a public library, which has been authorized to make separate deposits to its own account under this chapter by the governing authority of the political subdivision of which it is a department, agency, or board.



§ 36-83-4. Authorized investments; delegation of investment authority to financial officer; objective of investment

(a) (1) Subject to the procedures set forth in this chapter, the governing authority of any local government may invest and reinvest any money subject to its control and jurisdiction in:

(A) Obligations of this state or of other states;

(B) Obligations issued by the United States government;

(C) Obligations fully insured or guaranteed by the United States government or a United States government agency;

(D) Obligations of any corporation of the United States government;

(E) Prime bankers' acceptances;

(F) The local government investment pool established by Code Section 36-83-8;

(G) Repurchase agreements; and

(H) Obligations of other political subdivisions of this state.

(2) Subject to the procedures set forth in this chapter, any other body created for a public purpose may, upon obtaining prior approval of the State Depository Board, invest and reinvest any money subject to its control and jurisdiction in the local government investment pool established by Code Section 36-83-8.

(b) The governing authority of any local government, by resolution or ordinance, may delegate the investment authority provided under subsection (a) of this Code section to the treasurer or other financial officer charged with custody of the funds of the local government.

(c) In selecting among avenues of investment or among institutional bids for deposits, the highest rate of return shall be the objective, given equivalent conditions of safety and liquidity.

(d) This Code section shall in no way impair the power of a unit of local government to hold funds in deposit accounts with eligible depository institutions.



§ 36-83-5. Pledge of collateral from depository institutions

Local governments shall require from a depository institution a pledge of collateral as provided in Chapter 8 of Title 45.



§ 36-83-6. Interfund pooling for investment purposes

(a) Local governments may effect and are encouraged to effect temporary transfers among separate funds, for the purpose of pooling amounts available for investment.

(b) This pooling may be accomplished through interfund advances and other appropriate means consistent with recognized principles of governmental accounting, if:

(1) Moneys are available for the investment period required;

(2) The investment fund can repay the advance by the time needed;

(3) The transactions are fully and promptly recorded;

(4) The interest earned is credited to the loaning or advancing fund; and

(5) The transaction does not violate subsection (d) of Code Section 36-83-8 with respect to prior agreements, laws, or covenants which may restrict pooling.



§ 36-83-7. State technical assistance

The State Depository Board, through the state treasurer, may assist local governments in developing effective cash management policies and in investing funds that are temporarily in excess of operating needs by:

(1) Explaining investment opportunities provided by the local government investment pool to local governments through publications and other appropriate means;

(2) Informing local governments of the state's practice and experience in investing short-term funds; and

(3) In consultation with the Department of Community Affairs, providing technical assistance in the investment of idle funds to municipalities and counties that request such assistance.



§ 36-83-8. Local government investment pool

(a) A local government investment pool is created, consisting of the aggregate of all funds from local governments and all funds from other bodies created for a public purpose which the State Depository Board has agreed to accept that are placed in the custody of the state for investment and reinvestment as provided in this chapter.

(b) (1) The investment policies for the local government investment pool shall be established by the State Depository Board.

(2) The state treasurer shall administer the local government investment pool on behalf of the participating local governments.

(3) The state treasurer shall develop such procedures consistent with the policies established pursuant to paragraph (1) of this subsection as he deems necessary for the efficient administration of the pool, including, but not limited to:

(A) Specification of minimum amounts which may be deposited in the pool and minimum periods of time for which deposits shall be retained in the pool;

(B) Payment of amounts equivalent to administrative expenses from the earnings of the pool;

(C) Distribution of the earnings in excess of such expenses or allocation of losses to the several participants, in a manner which equitably reflects the differing amount of their respective investments and the differing periods of time for which such amounts were in the custody of the pool; and

(D) Procedures for the deposit and withdrawal of funds.

(c) The state treasurer shall invest moneys in the local government investment pool with the degree of judgment and care, under circumstances then prevailing, which persons of prudence, discretion, and intelligence exercise in the management of their own affairs, not for speculation, but for investment, considering first the probable safety of their capital and then the probable income to be derived. Specifically, the types of authorized investments for pool assets shall be limited to those set forth in Code Section 50-5A-7 and Chapter 17 of Title 50.

(d) (1) The governing authority of any local government having funds which are available for investment and which are not required by law or by any covenant or agreement with bondholders or others to be segregated and invested in a different manner may direct its financial officer to remit such funds to the state treasurer for investment as part of the local government investment pool.

(2) Upon determination by the local governing authority that it is in the best interest of the local government to deposit funds in the investment pool, it shall adopt and file with the state treasurer a certified copy of a resolution or ordinance authorizing investment of its funds in the investment pool. The resolution or ordinance shall name the local government official or officials responsible for the deposit and withdrawal of such funds.

(3) The resolution or ordinance filed with the state treasurer shall be accompanied by a statement as to the approximate cash flow requirements of the local government for the invested funds. Subsequent deposits into the investment pool shall be accompanied by a statement as to the intended duration of the investment or the anticipated date of withdrawal of the funds from the pool.

(e) A separate account designated by name or number for each participant in the fund shall be kept to record individual transactions and totals of all investments belonging to each participant. A monthly report showing the changes in investments made during the preceding month shall be furnished to each participant having a beneficial interest in the investment pool. Details of any investment transaction shall be furnished to any participant upon request.

(f) The principal and credited income of each account maintained for a participant in the investment pool shall be subject to payment from the pool at any time upon request, subject to the procedures developed in accordance with paragraph (3) of subsection (b) of this Code section. Accumulated income shall be credited to each participant account at least monthly.

(g) Except as provided in this Code section, all instruments of title of all investments of the investment pool shall remain in the custody of the state treasurer. The state treasurer may deposit with one or more fiscal agents or banks those instruments of title which he considers advisable, to be held in safekeeping by the agents or banks for collection of the principal and interest or other income or of the proceeds of sale. The state treasurer shall collect the principal and interest or other income from investments of the investment pool the instruments of title to which are in his custody, when due and payable.

(h) In the event of default in the payment of the principal or interest or other income of any investment of the investment pool, the state treasurer may:

(1) Institute the proper proceedings to collect the matured principal or interest or other income;

(2) Accept for exchange purposes refunding bonds or other evidences of indebtedness, at interest rates to be agreed upon by the state treasurer and the obligor;

(3) Make compromises, adjustments, or disposition of the matured principal or interest or other income, as the state treasurer considers advisable for the purpose of protecting the moneys invested; or

(4) Make compromises or adjustments as to future payments of principal or interest or other income, as the state treasurer considers advisable for the purpose of protecting the moneys invested.

(i) No payment may be issued upon any account in an amount greater than the sum total of the particular account to which it applies. If such payment is issued, the state treasurer shall be personally liable under his official bond for the entire overdraft resulting from the payment if made.

(j) Subject to the objectives and requirements of this Code section, the state treasurer shall formulate procedures for the investment and reinvestment of funds in the investment pool and the acquisition, retention, management, and disposition of investments of the investment pool.

(k) Funds in the local government investment pool may be consolidated with state funds under the control of the state treasurer for investment purposes, if accurate and detailed accounting records are maintained for the funds of each participating local government and a proportionate amount of interest earned is credited to the local government investment pool and the accounts therein. The state treasurer may also place the funds in a separate trust fund to be administered by the state treasurer pursuant to policies established by the State Depository Board.

(l) Payments of amounts for administrative expenses shall be deemed contractually obligated funds held in trust for the benefit of the local government investment pool and shall not lapse.






Chapter 84 - Purchasing Preferences

§ 36-84-1. Preferences for products manufactured in Georgia; reasonableness

(a) As used in this Code section, the term "local government" means a county, municipality, or consolidated government.

(b) Local governments, when contracting for or purchasing supplies, materials, equipment, or agricultural products, excluding beverages for immediate consumption, shall give preference as far as may be reasonable and practicable to such supplies, materials, equipment, and agricultural products as may be manufactured or produced in this state. Such preference shall not sacrifice quality.

(c) In determining whether such a preference is reasonable in any case where the value of a contract for or purchase of such supplies, materials, equipment, or agricultural products exceeds $100,000.00, the local government shall consider, among other factors, information submitted by the bidder which may include the bidder's estimate of the multiplier effect on gross state domestic product and the effect on public revenues of the state and the effect on public revenues of political subdivisions resulting from acceptance of a bid or offer to sell Georgia manufactured or produced goods as opposed to out-of-state manufactured or produced goods. Any such estimates shall be in writing. No local government shall divide a contract or purchase which exceeds $100,000.00 for the purpose of avoiding the requirements of this subsection.

(d) Nothing in this Code section shall negate the requirements of Code Section 50-5-73.






Chapter 85 - Interlocal Risk Management Agencies

§ 36-85-1. Definitions

As used in this chapter, the term:

(1) "Administrator" means any person who administers a group self-insurance fund other than the interlocal risk management agency.

(2) "Commissioner" means the Commissioner of Insurance.

(3) "County" means any county of the State of Georgia. Such term shall include any public authority, commission, board, or similar agency which is created by local or general Act of the General Assembly and which carries out its functions on a county-wide basis or wholly within the unincorporated area of a county. The term shall also include any such body which is created or activated by a resolution or ordinance of the governing body of the county individually or jointly with other political subdivisions of the state.

(4) "General liability" means liability for bodily injury, death, or damage to property owned by others to which a municipality or county may be subject either directly or by reason of liability arising out of an act, error, or omission of its employee, agent, or officer in the course and scope of employment.

(5) "Governing authority" means the body which exercises the legislative functions of the municipality or county.

(6) "Group self-insurance fund" or "fund" means a pool of public moneys established by an interlocal risk management agency from contributions of its members in order to pool the risks of general liability, motor vehicle liability, property damage, or any combination of such risks.

(7) "Interlocal risk management agency" or "agency" means an association formed by municipalities or counties by the execution of an intergovernmental contract for the development and administration of an interlocal risk management program and one or more group self-insurance funds.

(8) "Interlocal risk management program" means a plan and activities carried out under such plan by an interlocal risk management agency to reduce risk of loss on account of general liability, motor vehicle liability, or property damage, including safety engineering and other loss prevention and control techniques, and to administer one or more group self-insurance funds, including the processing and defense of claims brought against members of the agency.

(9) "Motor vehicle liability" means liability to which a municipality or county may be subject either directly or by reason of liability arising out of the use of a motor vehicle by its employee, agent, or officer in the course and scope of employment. Said term shall also include loss on account of property damage to motor vehicles.

(10) "Municipality" means a municipal corporation of the State of Georgia. Such term shall include any public authority, commission, board, or similar agency which is created by general or local Act of the General Assembly and which carries out its functions wholly or partly within the boundaries of the municipality. The term shall also include such bodies which are created or activated by an ordinance or resolution of the governing body of the municipality individually or jointly with other political subdivisions of the state. The term shall also include any independent school system of this state which elects to participate in the interlocal risk management agency comprised of municipalities; provided, however, such independent school system must have a full-time equivalent student count of at least 2,800 in order to elect to become a member of the interlocal risk management agency comprised of municipalities.

(11) "Property damage" means loss to which a municipality or county may be subject by reason of physical damage or destruction to real or personal property owned or leased by such municipality or county.



§ 36-85-2. Formation; functions; counties and municipalities as separate classes; agreements creating agencies; files of administrator are sole property of agency

(a) A group of municipalities or a group of counties may execute an intergovernmental contract among themselves to form and become members of an interlocal risk management agency. After an interlocal risk management agency has been formed, any municipality or county may, subject to the bylaws and requirements of such agency, become a member and, through participation in the agency, may:

(1) Pool its general liability risks in whole or in part with those of other municipalities or counties;

(2) Pool its motor vehicle liability risks in whole or in part with those of other municipalities or counties;

(3) Pool its property damage risks in whole or in part with those of other municipalities or counties; or

(4) Jointly purchase general liability, motor vehicle liability, or property damage insurance with other municipalities or counties participating in and belonging to the interlocal risk management agency, the participating municipalities or counties to be coinsured under a master policy or policies with the total premium apportioned among such participants.

(b) For the purposes of this chapter, municipalities and counties shall be deemed to constitute separate classes, and no member of any one such class shall join with a member of another class for the purpose of creating an interlocal risk management agency. There shall be only one interlocal risk management agency established for each class; provided, however, if the Commissioner determines that there are special or unique circumstances or needs of a group of counties or municipalities which justify the establishment of an additional interlocal risk management agency or agencies, he may authorize the establishment of such additional agency or agencies. Each agency may establish such group self-insurance funds as may be authorized by the Commissioner of Insurance.

(c) All arrangements and agreements made under the authority of this chapter shall be in writing. A municipality or county may become a member of an interlocal risk management agency by the adoption of a resolution or ordinance by the governing authority of the municipality or county. The interlocal risk management agency shall operate under such name and style as shall be provided in the intergovernmental contract creating such agency and shall have the power to bring and defend actions in all courts.

(d) All books, records, and files maintained by any administrator of any fund established by the agency, including but not limited to audit data and all active and inactive claim files, shall at all times be the sole property of the agency and shall be surrendered immediately to the agency upon demand.



§ 36-85-3. Board of trustees

Each intergovernmental contract establishing an intergovernmental risk management agency shall provide for a board of trustees which shall govern the agency. Such board shall be authorized to administer the agency in accordance with the provisions of the intergovernmental contract establishing the agency and shall be authorized to adopt such bylaws, rules, and regulations as may be necessary or desirable in administering such agency.



§ 36-85-4. Agency not an insurer

An interlocal risk management agency created pursuant to this chapter is not an insurance company or an insurer under Title 33, and the development and administration by such agency of one or more group self-insurance funds shall not constitute doing business as an insurer.



§ 36-85-5. Certificate of authority; application

(a) No interlocal risk management agency shall establish a group self-insurance fund or funds until such agency has been issued a certificate of authority by the Commissioner of Insurance as provided in this Code section and under such rules and regulations as the Commissioner may promulgate to assure compliance with this chapter.

(b) The Commissioner shall not be authorized to issue any certificate of authority pursuant to this Code section prior to April 30, 1987. Any application for a certificate of authority pursuant to this Code section which is filed prior to March 1, 1987, shall be updated by the applicant in order to comply with any statute, rule, or regulation which may be promulgated or enacted prior to the issuance of the certificate of authority.

(c) When applying for a certificate of authority, an interlocal risk management agency shall file with the Commissioner an application setting forth:

(1) The name of the agency;

(2) The location of the agency's principal office;

(3) The names and addresses of the members of the agency;

(4) The names and addresses of the members of each fund;

(5) The name and address of a Georgia resident designated and appointed as each fund's proposed registered agent for service of process in this state;

(6) The names and addresses of the members of the board of trustees of the agency;

(7) A copy of the bylaws of the agency;

(8) A copy of the intergovernmental contract establishing the agency;

(9) A copy of the agreement or agreements establishing each fund;

(10) A copy of any agreements between the agency, any fund of the agency, and any administrator of a fund;

(11) A statement of the financial condition of the agency and each fund of the agency listing all of their assets and liabilities as of the end of the last preceding month prior to the date of the application on such a form as may be prescribed by the Commissioner;

(12) A copy of each contract, endorsement, and application form proposed to be issued or used in connection with each fund. Such contracts, endorsements, applications, or revisions thereto shall be filed with and approved by the Commissioner prior to their use; and

(13) A copy of the rates, rating systems, and rules proposed to be used in connection with each fund. Such rates, rating systems, rules, and any revisions thereto shall be filed with and approved by the Commissioner prior to their use.

(d) A fund authorized by this chapter may be established by an agency only if the agency has enrolled members which:

(1) For each motor vehicle liability and general liability fund shall generate an annual gross premium of not less than $300,000.00;

(2) For each property damage fund shall generate an annual gross premium of not less than $200,000.00;

(3) For each fund which includes motor vehicle liability or general liability with property damage shall generate an annual gross premium of not less than $500,000.00; or

(4) For each fund which includes motor vehicle liability, general liability, and property damage shall generate an annual gross premium of not less than $800,000.00.



§ 36-85-6. Approval of certificate; renewal

(a) The Commissioner shall examine the application made under Code Section 36-85-5 to determine whether the agency and any established fund will be able to comply with this chapter and applicable rules and regulations. If the Commissioner finds that the agency and any established fund are capable of complying with such requirements, he shall issue a certificate of authority to the agency.

(b) If the Commissioner refuses to issue a certificate of authority, he shall issue an order setting forth the reasons for refusal and forward it to the agency. A copy of the order shall be sent to each member of the fund.

(c) Except as otherwise provided in subsection (b) of Code Section 36-85-5, the Commissioner shall approve or disapprove the application for a certificate of authority within 60 days of receipt by him of the application and all of the supporting information requested.

(d) The Commissioner may refuse to issue or renew or may suspend or revoke the certificate of authority of any agency, in accordance with Code Section 36-85-12, for failure of the agency to comply with any provision of this chapter or with any of the rules, regulations, or orders of the Commissioner issued pursuant thereto.

(e) The certificate shall be renewed annually in accordance with rules and regulations promulgated by the Commissioner.



§ 36-85-7. Funds to be maintained

Each fund formed pursuant to this chapter shall possess and thereafter maintain minimum surplus in an amount such as the Commissioner may reasonably establish or subsequently require for the protection of the members. The Commissioner may authorize a fund to maintain a deposit with the Commissioner consisting of securities eligible for deposit by domestic insurance companies in accordance with Chapter 12 of Title 33 or, for a period not to exceed 60 months, to post a surety bond in lieu of maintaining the minimum surplus required by this Code section.



§ 36-85-8. Investment of assets

The investable assets of a fund may be invested in securities or other investments permitted by the laws of this state for the investment of assets constituting the legal reserves of property and casualty insurance companies or in such other securities or investments as the Commissioner may permit such insurers to invest their funds under Title 33. Such investments shall be subject to the same terms, conditions, and limitations which apply to property and casualty insurance companies under Title 33.



§ 36-85-9. Local government liability for funds

Each county or municipality shall be jointly and severally liable for all legal obligations of a fund which arise out of an event which occurred while such county or municipality was a member of such fund; provided, however, that a fund shall not assume a risk greater than an amount to be determined by the Commissioner; and provided, further, that this legal obligation may be enforced by an assessment against such member as provided in the bylaws of the agency.



§ 36-85-10. Contracts between agency and administrator

(a) If an agency contracts with an administrator, the agency and the administrator must enter into a written agreement which shall be subject to review and approval by the Commissioner in accordance with this Code section and which shall contain at least the following:

(1) A contractual provision obligating the administrator to obtain and maintain such bonds, deposits, or insurance coverage as may be required to be maintained by this chapter; and

(2) A requirement that errors and omissions coverage or other appropriate liability insurance in an amount which is not less than that specified by the rules and regulations of the Commissioner be maintained at all times by the administrator.

(b) The terms of any such agreement shall be reasonable and equitable, and the agreement and any amendments thereto shall be filed with the Commissioner at least 30 days prior to their use. Any such agreement and any and all amendments thereto which have not been specifically disapproved by the Commissioner within 30 days after the filing thereof shall be deemed to be approved.

(c) A copy of the agreement and any and all amendments thereto shall be furnished to each agency or fund member upon request.



§ 36-85-11. Fidelity bond and errors and omissions insurance; administrators to maintain office in state

(a) The Commissioner shall require each administrator to have and maintain a fidelity bond in an amount which the Commissioner deems appropriate but which is not less than $100,000.00.

(b) Errors and omissions coverage or other appropriate liability insurance in an amount which is not less than that specified by the rules and regulations of the Commissioner shall be maintained at all times by an administrator of a fund; and a certificate by the insurer or other appropriate evidence of such coverage shall be filed with the Commissioner by the fund.

(c) Each administrator shall maintain an office in this state for the payment, processing, and adjustment of the claims of the fund or funds which it represents.



§ 36-85-12. Revocation, suspension, or refusal to renew certificate of authority; hearing; voluntary dissolution of fund

(a) The Commissioner may revoke, suspend, or refuse to issue or renew the certificate of authority of any agency when and if, after investigation, he finds that:

(1) Any certificate of authority issued to the agency was obtained by fraud;

(2) There was any material misrepresentation in the application for the certificate of authority;

(3) The agency, any fund established by the agency, the administrator of a fund, or any marketing representative has otherwise shown itself to be untrustworthy or incompetent;

(4) The agency, any fund established by the agency, the administrator of a fund, or any marketing representative has violated any of the provisions of this chapter or the rules and regulations of the Commissioner promulgated pursuant to this chapter;

(5) The agency, any fund established by the agency, or the administrator of a fund has misappropriated, converted, illegally withheld, or refused to pay over upon proper demand any moneys which belong to a member or a person otherwise entitled thereto and which have been entrusted to the agency, fund, or administrator in its fiduciary capacities; or

(6) The agency or any fund established by the agency is found to be in an unsound condition or in such condition as to render its future transaction of business in this state hazardous to its members.

(b) Before the Commissioner shall revoke, suspend, or refuse to issue or renew the certificate of authority of any agency, he shall give the agency an opportunity to be fully heard and to introduce evidence in its behalf. In lieu of revoking, suspending, or refusing to issue or renew the certificate of authority of any agency for any of the causes enumerated in this Code section, after hearing as provided in this Code section, the Commissioner may place the fund and its administrator on probation for a period of time not to exceed one year when, in his judgment, he finds that the public interest and the interests of the fund's members would not be harmed by the continued operation of the fund. At any hearing provided for by this Code section, the Commissioner or his designee shall have authority to administer oaths to witnesses. Any witness testifying falsely after taking an oath commits the offense of perjury.

(c) No fund shall be voluntarily dissolved or otherwise voluntarily cease to function unless:

(1) Written approval is first obtained from the Commissioner; and

(2) The Commissioner determines that all claims and other legal obligations of the fund have been paid or that adequate provisions for such payment have been made.



§ 36-85-13. Exemption from state and local taxes and fees

Interlocal risk management agencies and funds established by such agencies shall be exempt from state and local taxes and fees.



§ 36-85-14. Periodic examinations

The Commissioner shall have the authority to require and conduct periodic examinations to verify the solvency of funds in the same manner and under the same conditions as insurers are examined under Chapter 2 of Title 33.



§ 36-85-15. Fund deficiencies; assessments upon members; liquidation of fund

(a) If the assets of a fund are at any time insufficient to enable a fund to discharge its legal liabilities and other obligations and to maintain the reserves and surplus required of it under this chapter, the agency shall forthwith make up the deficiency or levy an assessment upon the members of the fund for the amount needed to make up the deficiency.

(b) If the agency fails to make up the deficiency or to make the required assessment of the fund members within 30 days after the Commissioner orders it to do so or if the deficiency is not fully made up within 60 days after the date on which any such assessment is made or within such longer period of time as may be specified by the Commissioner, the fund shall be deemed to be insolvent and shall be proceeded against in the same manner as are domestic insurers under Chapter 37 of Title 33; and the Commissioner shall have the same powers and limitations in such proceedings as are provided under that chapter, except as otherwise provided for in this chapter.

(c) If the liquidation of a fund is ordered, an assessment shall be levied upon its members for such an amount as the Commissioner determines to be necessary to discharge all liabilities of the fund, including the reasonable costs of liquidation.



§ 36-85-16. Rules and regulations

The Commissioner shall have authority to promulgate rules and regulations to effectuate the provisions of this chapter.



§ 36-85-17. Hearings

Any party which is aggrieved by any act, determination, order, or any other action of the Commissioner taken pursuant to this chapter may request a hearing before the Commissioner or otherwise proceed in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 36-85-18. Excess loss funding program required

(a) An interlocal risk management agency shall maintain at all times an excess loss funding program acceptable to the Commissioner. An excess loss funding program may consist of excess insurance, self-funding from unobligated surplus of a fund, any combination of the foregoing, or any other funding program acceptable to the Commissioner.

(b) The excess loss funding program of an agency shall be approved by the Commissioner as a condition to the issuance and maintenance of a certificate of authority of any agency which establishes a fund or funds authorized pursuant to this article. An agency may be permitted to purchase excess insurance:

(1) From insurers authorized to transact business in this state; or

(2) From approved surplus lines carriers.



§ 36-85-19. Audits of funds

Each fund established under this chapter shall have an annual audit of its books and accounts performed by a certified public accountant. Such audit shall be conducted in accordance with generally accepted accounting principles. A copy of such audit shall be made available to fund members.



§ 36-85-20. Exercise of authority not provision of liability insurance; sovereign immunity

The exercise by a municipality or county of the authority provided in this chapter shall not constitute the provision of liability insurance protection under Article I, Section II, Paragraph IX of the Constitution of the State of Georgia. The participation by a municipality or county as a member of an agency authorized by this chapter shall not constitute the obtaining of liability insurance and no sovereign immunity shall be waived on account of such participation.






Chapter 86 - Local Government Efficiency

§ 36-86-1. Short title

This chapter shall be known and may be cited as the "Local Government Efficiency Act."



§ 36-86-2. Legislative findings and determinations; purpose

(a) The General Assembly finds and determines that there is a pressing need for modernization and reorganization of local government service delivery programs in many parts of the state. Both increasing population and urbanization in some areas of the state, as well as relative population decreases in other areas of the state, together with modern developments in transportation, communication, information, and other service delivery equipment and systems have rendered obsolete many of the traditional local government territorial systems for delivery of local government services.

(b) In many cases the consolidation of local government units or the consolidation of local government service delivery programs can lead to increased efficiency in the delivery of local government services, thereby providing either enhanced service delivery, lower levels of taxation, or both. In other cases, however, existing territorial systems for local government service delivery already operate in an efficient and cost-effective manner.

(c) The purpose of this chapter is to provide incentives and requirements relating to consolidation of local government units and local government service delivery programs in those cases where such consolidation will improve efficiency and cost effectiveness, without disturbing territorial arrangements which already operate in an efficient and cost-effective manner.



§ 36-86-3. Definitions

As used in this chapter, the term:

(1) "Local government unit" includes each county in the state, each municipality in the state, each consolidated government in the state, and each local authority in the state which operates any local government service delivery program but does not include local school systems.

(2) "Service" or "local government service" includes any and all services provided by a local government unit, including but not limited to the following:

(A) Law enforcement;

(B) Fire protection and fire safety;

(C) Road and street construction and maintenance;

(D) Public transportation;

(E) Water supply and distribution;

(F) Waste-water, sewage, and storm-water collection and disposal;

(G) Public housing;

(H) Public health services;

(I) Enforcement of building, housing, plumbing, and electrical codes and other similar codes;

(J) Parks and recreation systems;

(K) Planning and zoning;

(L) Solid waste management; and

(M) Electric or gas utility services.



§ 36-86-4. Local government efficiency grant program established; grant categories; rules and regulations; budget process; efficiency assessments

(a) There is established within the Department of Community Affairs a local government efficiency grant program. Funds may be appropriated to such grant program by line item reference in any appropriations Act, and any funds so appropriated shall be used for the sole purpose of making grants to local governments for the following purposes:

(1) Conducting efficiency assessments to determine the need for and desirability of consolidation of local government units or local government service delivery programs, including privatization of such programs, or both;

(2) Planning for the consolidation of local government units or local government service delivery programs, including privatization of such programs, or both, when it has been determined that such consolidation is needed and desirable; and

(3) Implementing the consolidation of local government units or local government service delivery programs, including privatization of such programs, or both, where it has been determined that such consolidation is needed and desirable and a plan has been developed for carrying out the consolidation or furthering the efficiency and effectiveness of a single consolidated local government's service delivery programs.

(b) The Department of Community Affairs shall promulgate rules and regulations which shall provide for:

(1) Standards and procedures for local governments to make application for local government efficiency grant funds; and

(2) Standards and procedures for the awarding of local government efficiency grant funds, such standards to be consistent with the statement of legislative findings set out in Code Section 36-86-2.

(c) Funds appropriated for local government efficiency grants shall be subject to normal budgetary processes and controls, including the lapsing of unexpended and uncommitted funds at the end of each fiscal year.

(d) The Department of Community Affairs shall provide procedures and guidelines specifying the manner of conducting and the contents of the efficiency assessments that are authorized to be conducted under paragraph (1) of subsection (a) of this Code section.

(e) The efficiency assessments shall be conducted only for the purpose of providing the local government units with the cost savings and efficiencies, if any, which could be achieved through consolidation of governmental units or service delivery programs or both. There shall be no requirement that local government units that elect to conduct an efficiency assessment be compelled to consolidate local government units or local government service delivery programs as a result of the findings of the efficiency assessment.

(f) No local government shall be required to undertake any of the studies necessary for carrying out the provisions of subsection (a) of this Code section unless funds are appropriated for the purposes of that subsection.






Chapter 87 - Participation in Federal Programs

§ 36-87-1. Legislative findings

Pursuant to Article III, Section VI, Paragraph II, subparagraph (a)(3) of the Constitution of Georgia, the General Assembly finds it to be in the public interest of the citizens of Georgia and a public purpose for counties and municipal corporations to be authorized to participate in certain federal programs.



§ 36-87-2. Authority of counties and municipal corporations to participate in programs; powers

(a) Each county and municipal corporation of the State of Georgia is authorized to participate in federal programs which provide federal grants and federal loans for such purposes including but not limited to housing, transportation, and water and waste-water treatment and distribution purposes. Supplementary to any existing authority granted by law, counties and municipal corporations shall be authorized to exercise the following powers:

(1) To expend revenues, but shall not impose any new form of taxation; and

(2) To contract:

(A) With the United States and its departments and agencies;

(B) With the State of Georgia and its departments, agencies, and authorities;

(C) With regional commissions, political subdivisions of the state, and public authorities of such subdivisions; and

(D) With private nonprofit entities organized for the purpose of providing services to persons of low and moderate income when such entities are exempt from federal income tax pursuant to Section 501(c)(3) of the Internal Revenue Code of 1986

when the exercise of such powers is necessary to comply with the conditions established by federal law and federal regulations for eligibility for participation in such federal programs.

(b) (1) Supplementary to any existing authority granted by law, counties and municipal corporations shall be authorized to expend public funds and participate in community development block grant programs and other federal programs to construct facilities to carry out the following purposes:

(A) Providing day-care services primarily to the children of persons of low and moderate income;

(B) Providing services to elderly persons;

(C) Providing health education, literacy and English language instruction, mental health and disability services, legal assistance, emergency food, and medical assistance to low and moderate income persons; and

(D) Any combination of services authorized in this paragraph.

(2) Counties and municipalities are further authorized to carry out the purposes of this subsection by contracting with public agencies and nonprofit entities described in paragraph (2) of subsection (a) of this Code section.

(3) Any contracts, programs, projects, or expenditures of public funds authorized by this subsection which were entered into, carried out, undertaken, or made prior to April 5, 1994, are validated and confirmed.

(c) State agencies rating applications from counties and municipal corporations for federal funding of the construction of child care learning centers shall, to the extent allowed under applicable federal laws or regulations, give priority to those child care learning centers located in or adjacent to industrial parks.

(d) Supplementary to any existing authority granted by law, counties and municipal corporations shall be authorized to:

(1) Participate in federal and state programs which provide funds for job training, job research assistance, and workforce development programs;

(2) Accept and expend grant funds subject to such terms as may be required by the grantor, including the duty to reimburse the grantor for any funds not expended in accordance with such terms;

(3) Contract with public agencies and nonprofit entities described in paragraph (2) of subsection (a) of this Code section for the purpose of carrying out such programs; and

(4) Ratify any contracts, programs, projects, or expenditures of public funds authorized by this subsection which were entered into, carried out, undertaken, or made prior to July 1, 1997.






Chapter 88 - Enterprise Zones

§ 36-88-1. Short title

This chapter shall be known and may be cited as the "Enterprise Zone Employment Act of 1997."



§ 36-88-2. Legislative findings and intent; construction

The General Assembly finds and determines that there is a need for revitalization in many areas of Georgia. Revitalization will improve geographic areas within cities and counties which are suffering from disinvestment, underdevelopment, and economic decline and will encourage private businesses to reinvest and rehabilitate such areas. The General Assembly recognizes that increased employment opportunities for the citizens of Georgia will assist in the implementation of welfare reform. It is the intent of the General Assembly that this chapter be liberally construed to accomplish these purposes.



§ 36-88-3. Definitions

As used in this chapter, the term:

(1) "Ad valorem tax" means property taxes levied for state, county, or municipal operating purposes but does not include property taxes imposed by school districts or property taxes imposed for general obligation debt.

(2) "Business enterprise" means any business engaged primarily in retail, manufacturing, warehousing and distribution, processing, telecommunications, tourism, research and development industries, new residential construction, and residential rehabilitation.

(3) "Department" means the Department of Community Affairs.

(4) "Enterprise zone" means the geographic area designated pursuant to Code Section 36-88-5.

(5) "Full-time job equivalent" means a job or jobs with no predetermined end date, with a regular work week of 30 hours or more, and with the same benefits provided to similar employees.

(6) "Low-income and moderate-income individual" means a person currently:

(A) Unemployed or unemployed for three of the six months prior to the date of hire;

(B) Homeless;

(C) A resident of public housing;

(D) Receiving temporary assistance for needy families or who has received temporary assistance for needy families at any time during the 18 months previous to the date of hire;

(E) A participant in the Workforce Investment Act or who has participated in the Workforce Investment Act at any time during the 18 months previous to the date of hire;

(F) A participant in a job opportunity where basic skills are required or who has participated in such a job opportunity at any time during the 18 months previous to the date of hire;

(G) Receiving supplemental social security income; or

(H) Receiving food stamps.

(7) "New job" means employment for an individual created within an enterprise zone by a new or expanded qualified business or service enterprise at the time of the initial staffing of such new or expanded enterprise.

(8) "Qualified or qualifying business" means an employer that meets the requirements of Code Section 36-88-4 and other applicable requirements of this chapter.

(9) "Service enterprise" means an entity engaged primarily in finance, insurance, and real estate activity or activities listed under the Standard Industrial Classification (SIC) Codes 60 through 67 according to the Federal Office of Management and Budget Standard Industrial Classification Manual, 1987 edition, or engaged primarily in day-care activities.

(10) "Urban redevelopment plan" means a plan prepared and adopted pursuant to the requirements of Chapter 61 of this title.



§ 36-88-4. Available incentives; qualifying business; exemptions

(a) The following incentives are available to qualifying business and service enterprises to encourage revitalization within enterprise zones:

(1) The enterprise zone property tax exemption provided in Code Section 36-88-8; and

(2) The occupational tax, regulatory fee, and business inspection fee abatement or reduction provided in Code Section 36-88-9.

(b) A qualifying business or service enterprise is an enterprise which increased employment by five or more new full-time job equivalents in an area designated as an enterprise zone and which provides additional economic stimulus in such zone. The quality and quantity of such additional economic stimulus shall be determined, on a case-by-case basis, by the local governing body or bodies that have designated the enterprise zone. Such business or service enterprise may be new, an expansion or reinvestment of an existing business or service enterprise, or a successor to such business or service enterprise. Whenever possible, 10 percent of such new employees shall be low-income or moderate-income individuals.

(c) Notwithstanding any provision of this Code section to the contrary, a local governing body or bodies creating an enterprise zone prior to January 1, 2000, may provide the exemptions and abatements as provided in this chapter to any qualifying business or service enterprise which employs at least 5,000 persons and which creates ten or more new full-time job equivalents that did not exist prior to July 1, 1997, provided such qualifying business or service enterprise provides economic stimulus to such zone and the quality and quantity of such stimulus is acceptable to the local governing body or bodies creating the enterprise zone.



§ 36-88-5. Designation of enterprise zones

A local governing body or bodies may designate one or more geographic areas as enterprise zones. In such enterprise zone, local ad valorem taxes, occupation taxes, license fees, and other local fees and taxes, except local sales and use taxes or any combination thereof, may be exempted or reduced from applying to qualified business and service enterprises in accordance with the provisions of this chapter. A joint resolution by a county and one or more municipalities may provide such exemptions for jointly designated enterprise zones. Any areas designated as an enterprise zone may be redesignated as an enterprise zone after the expiration of its initial term as an enterprise zone if the area continues to meet the criteria for an enterprise zone contained in this chapter.



§ 36-88-6. Criteria for enterprise zone

(a) In order to be designated as an enterprise zone, a nominated area shall meet at least three of the five criteria specified in subsections (b), (c), (d), (e), and (f) of this Code section. In determining whether an area suffers from poverty, unemployment, or general distress, the governing body shall use data from the most current United States decennial census and from other information published by the United States Bureau of the Census, the Federal Bureau of Labor Statistics, and the Georgia Department of Labor. In determining whether an area suffers from underdevelopment, the governing body shall use the data specified in subsection (e) of this Code section. The data shall be comparable in point or period of time and methodology employed.

(b) Pervasive poverty shall be evidenced by showing that poverty is widespread throughout the nominated area and shall be established by using the following criteria:

(1) The poverty rate shall be determined from the data in the most current United States decennial census prepared by the United States Bureau of the Census;

(2) For parcels within the nominated area, the parcels must be within or adjacent to a census block group where the ratio of income to poverty level for at least 15 percent of the residents shall be less than 1.0;

(3) Census geographic block groups with no population shall be treated as having a poverty rate which meets the standards of paragraph (2) of this subsection; and

(4) All parcels of a nominated area must abut and may not contain a noncontiguous parcel, unless such nonabutting parcel qualifies separately under the criteria set forth under paragraph (2) of this subsection.

(c) Unemployment shall be evidenced by the use of data published by the Office of Labor Information Systems of the Georgia Department of Labor indicating that the average rate of unemployment for the nominated area for the preceding calendar year is at least 10 percent higher than the state average rate of unemployment or by evidence of adverse economic conditions brought about by significant job dislocation within the nominated area such as the closing of a manufacturing plant or federal facility.

(d) General distress shall be evidenced by adverse conditions within the nominated area other than those of pervasive poverty and unemployment. Examples of such adverse conditions include, but are not limited to, a high incidence of crime, abandoned or dilapidated structures, deteriorated infrastructure, and substantial population decline.

(e) Underdevelopment shall be evidenced by data indicating development activities, or lack thereof, through land disturbance permits, business license fees, building permits, development fees, or other similar data indicating that the level of development in the nominated area is lower than development activity within the local governing body's jurisdiction.

(f) General blight within the nominated area shall be evidenced by the inclusion of any portion of the nominated area in an urban redevelopment area as defined by paragraph (20) of Code Section 36-61-2 for which an urban redevelopment plan has been adopted by the affected governing bodies according to the requirements of Chapter 61 of this title.



§ 36-88-7. Local ordinances' effect on enterprise zone

(a) (1) Each ordinance adopted by a local government possessing an approved enterprise zone, when applicable, shall provide encouragement and incentives to increase rehabilitation, renovation, restoration, improvement for new construction for housing and the economic viability and profitability of businesses and commerce located within such enterprise zones.

(2) Creation of an enterprise zone shall be consistent with the comprehensive plan or plans of the jurisdiction or jurisdictions designating the enterprise zone which plan or plans are adopted pursuant to Chapter 70 of this title.

(3) Each local government possessing an enterprise zone may review its ordinances to determine which ordinances may have a negative effect upon the rehabilitation, renovation, restoration, improvement, or new construction of housing, or the economic viability and profitability of businesses and commerce located within an enterprise zone. Such local government may waive, amend, or otherwise modify such ordinances so as to minimize such adverse effect.

(b) Nothing in this Code section shall authorize any local government to waive, amend, provide exceptions to or otherwise modify or alter any ordinance which is:

(1) Expressly required to implement or enforce any statutory provisions; or

(2) Designed to protect persons against discrimination on the basis of race, color, creed, national origin, sex, age, or handicap.

(c) Nothing in this Code section shall be construed so as to rescind the authority granted to local governments to create, maintain, and regulate enterprise zones pursuant to any local enterprise zone law in effect on July 1, 1997.



§ 36-88-8. Tax exemption

(a)(1) The governing body of a local government or governments creating an enterprise zone shall include in the creating ordinance a provision to exempt qualifying business and service enterprises from state, county, and municipal ad valorem taxes that would otherwise be levied on the qualifying business and service enterprises not to exceed the following schedule:

(A) One hundred percent of the property taxes shall be exempt for the first five years;

(B) Eighty percent of the property taxes shall be exempt for the next two years;

(C) Sixty percent of the property taxes shall be exempt for the next year;

(D) Forty percent of the property taxes shall be exempt for the next year; and

(E) Twenty percent of the property taxes shall be exempt for the last year.

(2) For any qualifying business or service enterprise, the schedule provided for in paragraph (1) of this subsection may begin in any year during which an area has an enterprise zone designation. Such tax exemption may continue even if the area's enterprise zone designation has terminated. A minimum of five new jobs must be maintained for a qualifying business or service enterprise to maintain eligibility for the tax exemption provided pursuant to this Code section.

(b) If the project consists of new residential construction, residential rehabilitation, or other rehabilitation of an existing structure and the value of the improvement exceeds the value of the land by a ratio of five to one, then the exemption schedule in subsection (a) of this Code section shall also apply whether or not the project is carried out by a qualifying business or service enterprise.

(c) In no event shall the value of the property tax exemptions granted to qualifying business and service enterprises within an enterprise zone created by a city, a county, or both, exceed 10 percent of the value of the property tax digest of the creating jurisdiction or jurisdictions.



§ 36-88-9. Other tax incentives; reporting

(a) In addition to other incentives, the local governing body or bodies creating an enterprise zone may include in the creating ordinance an exemption or abatement from occupation taxes, regulatory fees, building inspection fees, and other fees that would otherwise have been imposed on a qualifying business. Such governing bodies may grant any of these incentives either when the enterprise is initially created or by subsequent resolution making such incentives applicable to an existing enterprise zone.

(b) Local governments shall report designations of enterprise zones to the department, providing sufficient information to identify at a minimum the geographic boundaries of the zones, the specific fees and taxes to be exempted or abated, and the beginning and end dates of the designation period. The time and manner of reporting shall be determined by the department.



§ 36-88-10. Time limitations

An area designated as an enterprise zone shall remain in existence for ten years from the first day of the calendar year immediately following its designation as an enterprise zone. Municipal and county governments may enter into agreements with qualifying business or service enterprises in designated enterprise zones to provide for modification or termination of the tax and fee exemptions and abatements. Property tax incentives available to a qualified business or service enterprise in an enterprise zone shall remain in effect for the full ten-year period established by Code Section 36-88-8, regardless of the termination of the designation of the enterprise zone.






Chapter 89 - Homeowner Tax Relief Grants

§ 36-89-1. Definitions

As used in this chapter, the term:

(1) "Applicable rollback" means a:

(A) Rollback of an ad valorem tax millage rate pursuant to subsection (a) of Code Section 48-8-91 in a county or municipality that levies a local option sales tax;

(B) Rollback of an ad valorem tax millage rate pursuant to subparagraph (c)(2)(C) of Code Section 48-8-104 in a county or municipality that levies a homestead option sales tax;

(C) Subtraction from an ad valorem millage rate pursuant to Code Section 20-2-334 in a local school system that receives a state school tax credit;

(D) Reduction of an ad valorem tax millage rate pursuant to the development of a service delivery strategy under Code Section 36-70-24; and

(E) Reduction of an ad valorem tax millage rate pursuant to paragraph (2) of subsection (a) of Code Section 33-8-8.3 in a county that collects insurance premium tax.

(2) "County millage rate" means the net ad valorem tax millage rate, after deducting applicable rollbacks, levied by a county for county purposes and applying to qualified homesteads in the county, including any millage levied for those special districts reported on the 2004 ad valorem tax digest certified to and received by the state revenue commissioner on or before December 31, 2004, but not including any millage levied for purposes of bonded indebtedness and not including any millage levied on behalf of a county school district for educational purposes.

(3) "Eligible assessed value" means a certain stated amount of the assessed value of each qualified homestead in the state. The amount of the eligible assessed value for any given year shall be fixed in that year's General Appropriations Act.

(4) "Fiscal authority" means the individual authorized to collect ad valorem taxes for a county or municipality which levies ad valorem taxes.

(5) "Municipal millage rate" means the net ad valorem tax millage rate, after deducting applicable rollbacks, levied by a municipality for municipal purposes and applying to qualified homesteads in the municipality, including any millage levied for those special tax districts reported on the 2004 City and Independent School Millage Rate Certification certified to and received by the state revenue commissioner on or before December 31, 2004, but not including any millage levied for purposes of bonded indebtedness and not including any millage levied on behalf of an independent school district for educational purposes.

(6) "Qualified homestead" means a homestead qualified for any exemption, state, county, or school, authorized under Code Section 48-5-44.

(7) "School millage rate" means the net ad valorem tax millage rate, after deducting applicable rollbacks, levied on behalf of a county or independent school district for educational purposes and applying to qualified homesteads in the county or independent school district, not including any millage levied for purposes of bonded indebtedness and not including any millage levied for county or municipal purposes.

(8) "State millage rate" means the state millage levy.



§ 36-89-2. Appropriation; purpose

In each year, the General Assembly shall appropriate funds for homeowner tax relief grants to counties, municipalities, and county or independent school districts in order to provide for more effective regulation and management of the finance and fiscal administration of the state and pursuant to and in furtherance of the provisions of Article III, Section IX, Paragraph II(c) of the Constitution; Article VII, Section III, Paragraph III of the Constitution; Article VIII, Section I, Paragraph I of the Constitution; and other provisions of the Constitution.



§ 36-89-3. Appropriation to specify amount and eligible assessed value; procedures.

(a) In the fiscal year ending on June 30, 2009, the General Assembly shall appropriate to the Department of Revenue funds to provide homeowner tax relief grants to counties, municipalities, and county or independent school districts. When funds are so appropriated, the General Appropriations Act shall specify the amount appropriated and the eligible assessed value of each qualified homestead in the state for the specified tax year, which eligible assessed value shall, subject to annual appropriation by the General Assembly, be not less than that specified in the Fiscal Year 2004 General Appropriations Act. If for any reason the amount appropriated in the General Appropriations Act is insufficient to fund the eligible assessed value stated in the General Appropriations Act, the amount appropriated may be adjusted in amendments to the General Appropriations Act. If the amount appropriated in the General Appropriations Act is sufficient to fund the eligible assessed value stated in the General Appropriations Act, that amount shall not be reduced or withdrawn for any reason.

(b) In the fiscal year ending on June 30, 2009, the General Assembly shall appropriate to the Department of Revenue funds to provide homeowner tax relief grants to counties, municipalities, and county or independent school districts. When funds are so appropriated, the supplemental appropriation bill shall specify the amount appropriated and the eligible assessed value of each qualified homestead in the state for the specified tax year. If for any reason the amount appropriated in the supplemental appropriation bill is insufficient to fund the eligible assessed value stated in the supplemental appropriation bill, the amount appropriated is authorized to be, but is not required to be, adjusted in the General Appropriations Act for the next succeeding fiscal year. If the amount appropriated in the General Appropriations Act is sufficient to fund the eligible assessed value stated in the General Appropriations Act, that amount shall not be reduced or withdrawn for any reason.

(c) Subject to the limitations of subsection (d) of this Code section, in each fiscal year beginning on or after July 1, 2009, the General Assembly shall appropriate to the Department of Revenue funds to provide homeowner tax relief grants to counties, municipalities, and county or independent school districts. When funds are so appropriated, the supplemental appropriation bill shall specify the amount appropriated and the eligible assessed value of each qualified homestead in the state for the specified tax year. If for any reason the amount appropriated in the supplemental appropriation bill is insufficient to fund the eligible assessed value stated in the supplemental appropriation bill, the amount appropriated is authorized to be, but is not required to be, adjusted in the General Appropriations Act for the next succeeding fiscal year. If the amount appropriated in the General Appropriations Act is sufficient to fund the eligible assessed value stated in the General Appropriations Act, that amount shall not be reduced or withdrawn for any reason.

(d) (1) As used in this subsection, the term "budget report" means the budget report prepared pursuant to Code Section 45-12-74.

(2) For each fiscal year beginning on or after July 1, 2009, no funds shall be appropriated under subsection (c) of this Code section in any supplemental appropriation bill or General Appropriations Act unless the amount of estimated total revenues available for appropriation enumerated in the budget report for the current fiscal year exceeds the amount of estimated total revenues available for appropriation enumerated in the budget report for the most recent fiscal year in which homeowner tax relief grant funds were appropriated by 3 percent plus the percent change in the rate of economic inflation on individual taxpayers as determined under the Consumer Price Index for all urban consumers published by the Bureau of Labor Statistics of the United States Department of Labor.

(e) When funds are appropriated as provided in this Code section, each fiscal authority shall follow the procedures specified in Code Section 36-89-4. When funds are not appropriated, each fiscal authority shall not follow the procedures specified in Code Section 36-89-4 and shall not include a notice on each tax bill regarding the unavailability of the credit.



§ 36-89-4. Procedure for allotment; conditions of grant; taxpayer notice

(a)(1) When funds are appropriated as provided in Code Section 36-89-3, such grants shall be allotted to each county, municipality, and county or independent school district in the state as follows:

(A) Immediately following the actual preparation of ad valorem property tax bills, each county fiscal authority shall notify the Department of Revenue of the total amount of tax revenue which would be generated by applying the sum of the state and county millage rates to the eligible assessed value of each qualified homestead in the county. The total amount of actual tax credits, so calculated, given to all qualified homesteads in the county shall be the amount of the grant to that county;

(B) Immediately following the actual preparation of ad valorem property tax bills, each county or independent school district's fiscal authority shall notify the Department of Revenue of the total amount of tax revenue which would be generated by applying the school millage rate to the eligible assessed value of each qualified homestead in the county or independent school district. The total amount of actual tax credits, so calculated, given to all qualified homesteads in the county or independent school district shall be the amount of the grant to that county or independent school district; and

(C) Immediately following the actual preparation of ad valorem property tax bills, each municipality's fiscal authority shall notify the Department of Revenue of the total amount of tax revenue which would be generated by applying the municipal millage rate to the eligible assessed value of each qualified homestead in the municipality. The total amount of actual tax credits, so calculated, given to all qualified homesteads in the municipality shall be the amount of the grant to that municipality.

(2) Credit amounts computed under paragraph (1) of this subsection shall be applied to reduce the otherwise applicable tax liability on a dollar-for-dollar basis, but the credit granted shall not in any case exceed the amount of the otherwise applicable tax liability after the granting of all applicable homestead exemptions except for any homestead exemption under Article 2A of Chapter 8 of Title 48, the "Homestead Option Sales and Use Tax Act," as amended, and after the granting of all applicable millage rollbacks.

(b) The grant of funds to each county shall be conditioned on the county's fiscal authority reducing each qualified homestead's otherwise applicable liability for county taxes for county purposes by a credit amount calculated in subparagraph (a)(1)(A) of this Code section.

(c) The grant of funds to each county or independent school district shall be conditioned on the county or independent school district's fiscal authority reducing each qualified homestead's otherwise applicable liability for school taxes by a credit amount calculated in subparagraph (a)(1)(B) of this Code section.

(d) The grant of funds to each municipality shall be conditioned on the municipality's fiscal authority reducing each qualified homestead's otherwise applicable liability for municipal taxes by a credit amount calculated in subparagraph (a)(1)(C) of this Code section.

(e) Each fiscal authority shall show the credit amount on the tax bill, together with a prominent notice in substantially the following form: "This reduction in your bill is the result of homeowner's tax relief enacted by the Governor and the General Assembly of the State of Georgia."



§ 36-89-5. Administration; rules and regulations; excess funds

(a) The state revenue commissioner shall administer this chapter and shall adopt rules and regulations for the administration of this chapter, including specific instructions to local governments. The state revenue commissioner may adopt procedures for partial or installment distribution of grants when the commissioner determines that a full distribution will only result in the necessity of return of funds under subsection (b) of this Code section.

(b) If any excess funds remain from the funds granted to any county, municipality, or county or independent school district under this chapter, after the county, municipality, or county or independent school district complies with the credit requirements of Code Section 36-89-4, such excess funds shall be returned by the county, municipality, or county or independent school district to the Department of Revenue.



§ 36-89-6. Recovery of erroneous or illegal credit

Any credit under this chapter which is erroneously or illegally granted shall be recoverable by the political subdivision granting such credit in the same manner as any other delinquent tax.






Chapter 90 - Local Government Cable Fair Competition

§ 36-90-1. Short title

This chapter shall be known and may be cited as the "Local Government Cable Fair Competition Act of 1999."



§ 36-90-2. Definitions

As used in this chapter, the term:

(1) "Authorization" means the official act of a franchising authority to allow a public provider to deliver service.

(2) "Cable service" means:

(A) The one-way transmission to subscribers of (i) video programming or (ii) other programming service; and

(B) Subscriber interaction, if any, which is required for the selection or use of such video programming or other programming service.

(3) "Capital costs" means all costs of providing a service which are capitalized in accordance with generally accepted governmental accounting principles.

(4) "Cross-subsidization" or "cross-subsidize" means the payment of any item of direct or indirect costs of providing a service which is not accounted for in the full cost accounting of providing the service.

(5) "Direct costs" means those expenses of a public provider which are directly attributable to the provision of a service that would be eliminated if the provision of said service were discontinued.

(6) "FCC" means the Federal Communications Commission.

(7) "Franchising authority" means any governmental entity which is empowered by law to grant a franchise and which is also a public provider.

(8) "Full-cost accounting" means the accounting for all costs incurred by a public provider in providing a service, including all direct and indirect costs, as required by this chapter. In preparation of such accounting, a public provider shall utilize cost accounting standards promulgated by the federal Costs Accounting Standards Board of the federal Office of Management and Budget so as to assure that all direct and indirect costs are included.

(9) "Generally accepted governmental accounting principles" means the accounting standards promulgated from time to time by the Governmental Accounting Standards Board.

(10) "Indirect costs" means any costs identified with two or more services or other public provider functions and which are not directly identified with a single service. Indirect costs may include, but are not limited to, administration, accounting, personnel, purchasing, legal, and other staff or departmental support. Indirect costs shall be allocated to two or more services in proportion to the relative burden each respective service places upon the cost category.

(11) "Private provider" means any person, firm, partnership, corporation, or association offering service, other than a public provider.

(12) "Public provider" means any county, municipal corporation, or other political subdivision of the state which provides service; any authority or instrumentality acting on behalf of or for the benefit of any county, municipal corporation, or other political subdivision of the state which provides service; and any authority or instrumentality created by the state which provides service.

(13) "Service" means cable service provided by a private provider or a public provider.

(14) "Subscriber" means any private person lawfully receiving any cable service provided by a private or public provider by means of or in connection with a cable system.



§ 36-90-3. Notifications to private providers before authorizing public provider; feasibility analysis and specific findings required; components of business plan; public hearings; requirements of ordinance or resolution

(a) Before a franchising authority may begin the authorization process of permitting a public provider to deliver service, the franchising authority must notify each private provider serving the targeted market that the franchising authority intends to begin the process of authorizing a public provider to provide cable service. The notice must state that the private provider is not meeting the present and future needs of the community and shall set forth each such unmet need separately and fully in order that the private provider may reasonably ascertain the scope and nature of the issues identified by the franchising authority. The franchising authority must allow each private provider 30 days to present a plan to address the identified needs not being met, including a reasonable period of time to implement the plan. Neither the notification nor response to the notification provided for in this subsection shall affect the franchise agreement between a private provider and a franchising authority.

(b) If the franchising authority does not accept the private provider's plan to address the identified issues submitted as provided in subsection (a) of this Code section, the franchising authority shall then conduct an independent feasibility analysis and require the public provider to prepare a business plan to provide service. Such business plan shall set forth assumptions and specific findings as to:

(1) The cable service market share to be obtained by the public provider over a four-year period;

(2) The programming service offerings;

(3) Reasonable projections, for a period of at least four years, of the revenue and the direct, indirect, and imputed operating costs of providing service;

(4) The equipment needed to provide the service;

(5) The source and adequacy of the total direct and indirect capital to construct and operate the proposed system;

(6) The repayment of the debt service, including the length of payback of the principal debt;

(7) A cost-benefit analysis that shows a range of assumptions relating to market penetration rates, subscription rates, operating costs, and capital outlay;

(8) Assumptions as to programming costs;

(9) Assumptions as to actual or potential competition from all other providers;

(10) The allocation of costs between the public provider and other municipal operations; and

(11) The ability to address the issues cited in the notice to the private providers specified in subsection (a) of this Code section.

(c) In order for the business plan provided for in subsection (b) of this Code section to be adopted and the process to move forward, the business plan shall include, at a minimum, the following components:

(1) The total homes passed, provided that such shall be certified by the appropriate official responsible for municipal tax or census;

(2) Cable service basic penetration, estimated subscribers, and total homes passed, provided that such shall be reflective of the market analysis and not presume a penetration achieved by the fourth year of operation in excess of 40 percent without full independent verification;

(3) The overall estimated revenue takeout per home, provided that the same shall not exceed by more than 5 percent the amount being achieved by the private provider as developed from such publicly available information as franchise fee reports;

(4) The estimated miles of cable plant, provided that such shall be determined based on an actual survey conducted by public works employees and certified as to method and findings by a responsible supervisor;

(5) The average construction cost per cable service subscriber or cable plant mile or both, provided that such shall be based on an estimate provided by an independent supplier; and

(6) A definitive plan for the servicing of any capital utilized to fund the construction and operation of the cable system, including a reasonable payback period at an interest rate reflective of the public market and the inherent risks of the business.

(d) Prior to granting the authorization to the public provider, the franchising authority shall conduct at least two public hearings held at least two weeks apart. The public provider shall publish its business plan in its entirety and provide a complete copy to each private provider at least 30 days before the first public hearing. Such notice shall state that the business plan prepared by the public provider is available for public inspection each business day prior to the authorization and shall state the location where such inspection may be made. Notice of the time, place, and date of each hearing shall be published in a newspaper of general circulation within the jurisdiction of the county or municipality once a week for the two weeks preceding the week in which the hearing is to be held. In addition, the private provider shall be given two weeks' written notice of the proposed hearing.

(e) Any authorization by the franchising authority shall be by passage of an ordinance or resolution and must:

(1) Find that the public provider possesses satisfactory financial and technical capability to be a public provider;

(2) Set forth the terms and conditions with respect to franchise terms and conditions, conditions of access to public property, and pole attachment; and

(3) Adopt the business plan.



§ 36-90-4. Accounting methods regarding the cost of providing service; cross-subsidization prohibited

On and after January 1, 2000, each public provider shall prepare and maintain records in accordance with generally accepted governmental accounting principles which record the full cost accounting of providing service. Such records shall show the amount and source of capital, including working capital, utilized in providing service. Nothing contained in this chapter shall preclude a public provider utilizing capital from any lawful source, including the public provider's general funds, provided that the reasonable cost of such capital is accounted for as a cost of providing the service. No public provider shall cross-subsidize the costs of providing service. A public provider shall impute into its indirect costs of providing service an amount for franchise fees, regulatory fees, occupation taxes, pole attachment fees, and ad valorem property taxes, calculated in the same manner as such amounts are calculated for any private provider paying such costs to the public provider in the same service area.



§ 36-90-5. Franchise agreements

(a) In providing service, a public provider shall not employ terms more favorable or less burdensome than those imposed by the public provider upon any private provider providing the same service within its jurisdiction with respect to franchise terms and conditions, conditions of access to public property, and pole attachment.

(b) A franchising authority shall not impose or enforce any local regulation on any private provider which is not also made applicable to any competing public provider, nor shall a franchising authority discriminate between a public provider and private provider.

(c) A public provider may not unreasonably withhold a request by a private provider to transfer, modify, or renew its existing franchise in accordance with the terms of the franchise and in accordance with the provisions of 47 U.S.C. Section 537, 47 U.S.C. Section 545, and 47 U.S.C. Section 546.

(d) In any action by a franchising authority to enforce any term or condition of a franchise agreement, a violation of this Code section by the public provider with respect to such respective term or condition shall be a defense in such action.

(e) Nothing contained in this Code section shall be interpreted to limit the authority of the public provider, as the franchising authority, to collect franchise fees, control and regulate its streets and public ways, or enforce its powers to provide for the public health, safety, and welfare.



§ 36-90-6. Price or rate charges by public providers

On and after January 1, 2000, a public provider shall offer service at a price or rate to each subscriber which is either (1) equal to or greater than the price or rate for comparable service of competing private providers or (2) equal to or greater than the incremental direct and indirect costs of providing service to such subscriber. If, however, such service is required by state or federal law or regulation to be offered as a subsidized service, the funds to cover any deficiency in such costs shall be identified in the full cost accounting of such service.



§ 36-90-7. Open meetings and records

All meetings and records of public providers of a service shall be subject to the Georgia public records and public meetings laws contained, respectively, in Article 4 of Chapter 18 of Title 50 and Chapter 14 of Title 50.



§ 36-90-8. Immunity of local governments from antitrust liability

The immunity from antitrust liability afforded to local governments by the provisions of Code Sections 36-65-1 and 36-65-2 shall not apply to public providers in the offering and providing of services as defined in this chapter; and public providers shall be subject to applicable antitrust liabilities, subject, however, to the provisions of the federal Local Government Antitrust Act of 1984, 15 U.S.C. Sections 34-36.






Chapter 91 - Public Works Bidding

Article 1 - General Provisions

§ 36-91-1. Short title

This chapter shall be known and may be cited as the "Georgia Local Government Public Works Construction Law."



§ 36-91-2. Definitions

As used in this chapter, the term:

(1) "Alternate bids" means the amount stated in the bid or proposal to be added to or deducted from the amount of the base bid or base proposal if the corresponding change in project scope or alternate materials or methods of construction is accepted.

(2) "Base bid" or "base proposal" means the amount of money stated in the bid or proposal as the sum for which the bidder or proposer offers to perform the work.

(3) "Bid bond" means a bond with good and sufficient surety or sureties for the faithful acceptance of the contract payable to, in favor of, and for the protection of the governmental entity for which the contract is to be awarded.

(4) "Change order" means an alteration, addition, or deduction from the original scope of work as defined by the contract documents to address changes or unforeseen conditions necessary for project completion.

(5) "Competitive sealed bidding" means a method of soliciting public works construction contracts whereby the award is based upon the lowest responsive, responsible bid in conformance with the provisions of subsection (b) of Code Section 36-91-21.

(6) "Competitive sealed proposals" means a method of soliciting public works contracts whereby the award is based upon criteria identified in a request for proposals in conformance with the provisions of subsection (c) of Code Section 36-91-21.

(7) "Emergency" means any situation resulting in imminent danger to the public health or safety or the loss of an essential governmental service.

(8) "Governing authority" means the official or group of officials responsible for governance of a governmental entity.

(9) "Governmental entity" means a county, municipal corporation, consolidated government, authority, board of education, or other public board, body, or commission but shall not include any authority, board, department, or commission of the state, or a public transportation agency as defined by Chapter 9 of Title 32.

(10) "Payment bond" means a bond with good and sufficient surety or sureties payable to the governmental entity for which the work is to be done and intended for the use and protection of all subcontractors and all persons supplying labor, materials, machinery, and equipment in the prosecution of the work provided for in the public works construction contract.

(11) "Performance bond" means a bond with good and sufficient surety or sureties for the faithful performance of the contract and to indemnify the governmental entity for any damages occasioned by a failure to perform the same within the prescribed time. Such bond shall be payable to, in favor of, and for the protection of the governmental entity for which the work is to be done.

(12) "Public works construction" means the building, altering, repairing, improving, or demolishing of any public structure or building or other public improvements of any kind to any public real property other than those projects covered by Chapter 4 of Title 32 or by Chapter 37 of Title 50. Such term does not include the routine operation, repair, or maintenance of existing structures, buildings, or real property, or any energy savings performance contract or any improvements or installations performed as part of an energy savings performance contract.

(13) "Responsible bidder" or "responsible offeror" means a person or entity that has the capability in all respects to perform fully and reliably the contract requirements.

(14) "Responsive bidder" or "responsive offeror" means a person or entity that has submitted a bid or proposal that conforms in all material respects to the requirements set forth in the invitation for bids or request for proposals.

(15) "Scope of project" means the work required by the original contract documents and any subsequent change orders required or appropriate to accomplish the intent of the project as described in the bid documents.

(16) "Scope of work" means the work that is required by the contract documents.

(17) "Sole source" means those procurements made pursuant to a written determination by a governing authority that there is only one source for the required supply, service, or construction item.






Article 2 - Contracting and Bidding Requirements

§ 36-91-20. Written contract required; advertising; competitive sealed bidding; timing of addendums; prequalification

(a) All public works construction contracts subject to this chapter entered into by a governmental entity with private persons or entities shall be in writing and on file and available for public inspection at a place designated by such governmental entity. Municipalities and consolidated governments shall execute and enter into contracts in the manner provided in applicable local legislation or by ordinance.

(b) (1) Prior to entering into a public works construction contract other than those exempted by Code Section 36-91-22, a governmental entity shall publicly advertise the contract opportunity. Such notice shall be posted conspicuously in the governing authority's office and shall be advertised in the legal organ of the county or by electronic means on an Internet website of the governmental entity or an Internet website identified by the governmental entity which may include the Georgia Procurement Registry as provided by Code Section 50-5-69.

(2) Contract opportunities that are advertised in the legal organ shall be advertised a minimum of two times, with the first advertisement occurring at least four weeks prior to the opening of the sealed bids or proposals. The second advertisement shall follow no earlier than two weeks from the first advertisement.

(3) Contract opportunities that are advertised solely on the Internet shall be posted continuously for at least four weeks prior to the opening of sealed bids or proposals. Inadvertent or unintentional loss of Internet service during the advertisement period shall not require the contract award or bid or proposal opening to be delayed.

(4) Contract opportunities that will be awarded by competitive sealed bids shall have plans and specifications available on the first day of the advertisement and shall be open to inspection by the public. The plans and specifications shall indicate if the project will be awarded by base bid or base bid plus selected alternates and:

(A) A statement listing whether all anticipated federal, state, or local permits required for the project have been obtained or an indication of the status of the application for each such permit including when it is expected to be obtained; and

(B) A statement listing whether all anticipated rights of way and easements required for the project have been obtained or an indication of the status as to when each such rights of way or easements are expected to be obtained.

(5) Contract opportunities that will be awarded by competitive sealed proposals shall be publicly advertised with a request for proposals which request shall include conceptual program information in the request for proposals describing the requested services in a level of detail appropriate to the project delivery method selected for the project.

(6) The advertisement shall include such details and specifications as will enable the public to know the extent and character of the work to be done.

(7) All required notices of advertisement shall also advise of any mandatory prequalification requirements or pre-bid conferences as well as any federal requirements pursuant to subsection (d) of Code Section 36-91-22. Any advertisement which provides notice of a mandatory pre-bid conference or prequalification shall provide reasonable advance notice of said conference or for the submittal of such prequalification information.

(c) Governmental entities are authorized to utilize any construction delivery method, provided that all public works construction contracts subject to the requirements of this chapter that:

(1) Place the bidder or offeror at risk for construction; and

(2) Require labor or building materials in the execution of the contract

shall be awarded on the basis of competitive sealed bidding or competitive sealed proposals. Governmental entities shall have the authority to reject all bids or proposals or any bid or proposal that is nonresponsive or not responsible and to waive technicalities and informalities.

(d) No governmental entity shall issue or cause to be issued any addenda modifying plans and specifications within a period of 72 hours prior to the advertised time for the opening bids or proposals, excluding Saturdays, Sundays, and legal holidays. However, if the necessity arises to issue an addendum modifying plans and specifications within the 72 hour period prior to the advertised time for the opening of bids or proposals, excluding Saturdays, Sundays, and legal holidays, then the opening of bids or proposals shall be extended at least 72 hours, excluding Saturdays, Sundays, and legal holidays, from the date of the original bid or proposal opening without need to readvertise as required by subsection (b) of this Code section.

(e) Bid and contract documents may contain provisions authorizing the issuance of change orders, without the necessity of additional requests for bids or proposals, within the scope of the project when appropriate or necessary in the performance of the contract. Change orders may not be used to evade the purposes of this article.

(f) Any governmental entity may, in its discretion, adopt a process for mandatory prequalification of prospective bidders or offerors; provided, however, that:

(1) Criteria for prequalification must be reasonably related to the project or the quality of work;

(2) Criteria for prequalification must be available to any prospective bidder or offeror requesting such information for each project that requires prequalification;

(3) Any prequalification process must include a method of notifying prospective bidders or offerors of the criteria for or limitations to prequalification; and

(4) Any prequalification process must include a procedure for a disqualified bidder to respond to his or her disqualification to a representative of the governmental entity; provided, however, that such procedure shall not be construed to require the governmental entity to provide a formal appeals procedure. A prequalified bidder or offeror can not be later disqualified without cause.



§ 36-91-21. Competitive award requirements

(a) It shall be unlawful to let out any public works construction contracts subject to the requirements of this chapter without complying with the competitive award requirements contained in this Code section. Any contractor who performs any work of the kind in any other manner and who knows that the public works construction contract was let out without complying with the notice and competitive award requirements of this chapter shall not be entitled to receive any payment for such work.

(b) Any competitive sealed bidding process shall comply with the following requirements:

(1) The governmental entity shall publicly advertise an invitation for bids;

(2) Bidders shall submit sealed bids based on the criteria set forth in such invitation;

(3) The governmental entity shall open the bids publicly and evaluate such bids without discussions with the bidders; and

(4) The contract shall be awarded to the lowest responsible and responsive bidder whose bid meets the requirements and criteria set forth in the invitation for bids; provided, however, that if the bid from the lowest responsible and responsive bidder exceeds the funds budgeted for the public works construction contract, the governmental entity may negotiate with such apparent low bidder to obtain a contract price within the budgeted amount. Such negotiations may include changes in the scope of work and other bid requirements.

(c) (1) In making any competitive sealed proposal, a governmental entity shall:

(A) Publicly advertise a request for proposals, which request shall include conceptual program information in the request for proposals describing the requested services in a level of detail appropriate to the project delivery method selected for the project, as well as the relative importance of the evaluation factors;

(B) Open all proposals received at the time and place designated in the request for proposals so as to avoid disclosure of contents to competing offerors during the process of negotiations; and

(C) Make an award to the responsible and responsive offeror whose proposal is determined in writing to be the most advantageous to the governmental entity, taking into consideration the evaluation factors set forth in the request for proposals. The evaluation factors shall be the basis on which the award decision is made. The contract file shall indicate the basis on which the award is made.

(2) As set forth in the request for proposals, offerors submitting proposals may be afforded an opportunity for discussion, negotiation, and revision of proposals. Discussions, negotiations, and revisions may be permitted after submission of proposals and prior to award for the purpose of obtaining best and final offers. In accordance with the request for proposals, all responsible offerors found by the governmental entity to have submitted proposals reasonably susceptible of being selected for award shall be given an opportunity to participate in such discussions, negotiations, and revisions. During the process of discussion, negotiation, and revision, the governmental entity shall not disclose the contents of proposals to competing offerors.

(d) Whenever a public works construction contract for any governmental entity subject to the requirements of this chapter is to be let out by competitive sealed bid or proposal, no person, by himself or herself or otherwise, shall prevent or attempt to prevent competition in such bidding or proposals by any means whatever. No person who desires to procure such work for himself or herself or for another shall prevent or endeavor to prevent anyone from making a bid or proposal therefor by any means whatever, nor shall such person so desiring the work cause or induce another to withdraw a bid or proposal for the work.

(e) Before commencing the work, any person who procures such public work by bidding or proposal shall make an oath in writing that he or she has not directly or indirectly violated subsection (d) of this Code section. The oath shall be filed by the officer whose duty it is to make the payment. If the contractor is a partnership, all of the partners and any officer, agent, or other person who may have represented or acted for them in bidding for or procuring the contract shall also make the oath. If the contractor is a corporation, all officers, agents, or other persons who may have acted for or represented the corporation in bidding for or procuring the contract shall make the oath. If such oath is false, the contract shall be void, and all sums paid by the governmental entity on the contract may be recovered by appropriate action.

(f) (1) Unless otherwise required by law, no governmental entity that contracts for public works construction shall in its bid documents, specifications, project agreements, or other controlling documents for a public works construction contract:

(A) Require or prohibit bidders, offerors, contractors, subcontractors, or material suppliers to enter into or adhere to prehire agreements, project labor agreements, collective bargaining agreements, or any other agreement with one or more labor organizations on the same or other related construction projects; or

(B) Discriminate against, or treat differently, bidders, offerors, contractors, subcontractors, or material suppliers for becoming or refusing to become or remain signatories or otherwise to adhere to agreements with one or more labor organizations on the same or other related construction projects.

(2) Nothing in this subsection shall prohibit bidders, offerors, contractors, subcontractors, or material suppliers from voluntarily entering into agreements described in paragraph (1) of this subsection.

(3) The head of a governmental entity may exempt a particular public works construction contract from the requirements of any or all of the provisions of paragraph (1) of this subsection if the governmental entity finds, after public notice and a hearing, that special circumstances require an exemption to avert an imminent threat to public health or safety. A finding of special circumstance under this paragraph shall not be based on the possibility or presence of a labor dispute concerning the use of contractors or subcontractors who are nonsignatories to, or otherwise do not adhere to, agreements with one or more labor organizations or concerning employees on the particular project who are not members of or affiliated with a labor organization.

(g) If any member of a governmental entity lets out any public works construction contract subject to the requirements of this article and receives, takes, or contracts to receive or take, either directly or indirectly, any part of the pay or profit arising out of any such contract, he or she shall be guilty of a misdemeanor.

(h) No public works construction contract with a governing authority shall be valid for any purpose unless the contractor shall comply with all bonding requirements of this chapter. No such contract shall be valid if any governmental entity lets out any public works construction contract subject to the requirements of this chapter without complying with the requirements of this chapter.



§ 36-91-22. Exceptions; use of inmate labor; emergency situations

(a) The requirements of this chapter shall not apply to public works construction projects, when the same can be performed at a cost of less than $100,000.00. Public works construction projects shall not be subdivided in an effort to evade the provisions of this chapter.

(b) Any governmental entity having a correctional institution shall have the power and authority to purchase material for and use inmate labor in performing public works construction projects; and in such cases, this chapter shall not apply. Any governmental entity may contract with a governmental entity having a correctional institution for the use of inmate labor from such institution and use the inmates in the performance of any public works construction project; and in such cases, this chapter shall not apply.

(c) In the event that the labor used or to be used in a public works construction project is furnished at no expense by the state or federal government or any agency thereof, the governing authority shall have the power and authority to purchase material for such public works construction project and use the labor furnished free to the governmental entity; and in such case, this chapter shall not apply.

(d) Where a public works construction contract involves the expenditure of federal assistance or funds, the receipt of which is conditioned upon compliance with federal laws or regulations regarding the procedures for awarding public works construction contracts, a governmental entity shall comply with such federal requirements and shall not be required to comply with the provisions of this chapter that differ from the federal requirements. The governmental entity shall provide notice that federal procedures exist for the award of such contracts in the advertisement required by subsection (b) of Code Section 36-91-20. The availability and location of such federal requirements shall be provided to any person requesting such information.

(e) The requirements of this chapter shall not apply to public works construction projects necessitated by an emergency; provided, however, that the nature of the emergency shall be described in the minutes of the governing authority. Any contract let by a county pursuant to this subsection shall be ratified, as soon as practicable, on the minutes of the governing authority, and the nature of the emergency shall be described therein.

(f) Except as otherwise provided in Chapter 4 of Title 32, the requirements of this chapter shall not apply to public works construction projects subject to the requirements of Chapter 4 of Title 32.

(g) The requirements of this chapter shall not apply to public works construction projects or any portion of a public works construction project self-performed by a governmental entity. If the governmental entity contracts with a private person or entity for a portion of such project, the provisions of this chapter shall apply to any such contract estimated to exceed $100,000.00.

(h) The requirements of this chapter shall not apply to sole source public works construction contracts.

(i) The requirements of this chapter shall not apply to hospital authorities; provided, however, that a public works construction contract entered into by a hospital authority shall be subject to the requirements of this chapter if, in connection with such contract, the hospital authority either:

(1) Incurs indebtedness and secures such indebtedness by pledging amounts to be received by such authority from one or more counties or municipalities through an intergovernmental contract entered into in accordance with Code Section 31-7-85; or

(2) Receives funds from the state or one or more counties or municipalities for the purpose of financing a public works construction project, which moneys are not for reimbursement of health services provided.



§ 36-91-23. Disqualification of otherwise qualified bidder from bid or proposal or prequalification based upon lack of previous experience with job of that size prohibited; conditions

In awarding contracts based upon sealed competitive bids or sealed competitive proposals, no responsible bidder shall be disqualified from a bid or proposal or denied prequalification based upon a lack of previous experience with a job of the size for which the bid or proposal is being sought if:

(1) The bid or proposal is not more than 30 percent greater in scope or cost from the responsible bidder's previous experience in jobs;

(2) The responsible bidder has experience in performing the work for which bids or proposals are sought; and

(3) The responsible bidder is capable of being bonded by a surety which meets the qualifications of the bid documents for a bid bond, a performance bond, and a payment bond as required for the scope of the work for which the bid or proposal is being sought.



§ 36-91-24. Liquidated damages and other incentive provisions for project completion

Public works construction contracts may include both liquidated damages provisions for late construction project completion and incentive provisions for early construction project completion when the project schedule is deemed to have value. The terms of the liquidated damages provisions and the incentive provisions shall be established in advance as a part of the construction contract and included within the terms of the bid or proposal.






Article 3 - Bonds

Part 1 - General Provisions

§ 36-91-40. Approval and filing of bonds with treasurer

(a)(1) Any bid bond, performance bond, payment bond, or security deposit required for a public works construction contract shall be approved and filed with the treasurer or the person performing the duties usually performed by a treasurer of the obligee named therein. At the option of the governmental entity, if the surety named in the bond is other than a surety company authorized by law to do business in this state pursuant to a current certificate of authority to transact surety business by the Commissioner of Insurance, such bond shall not be approved and filed unless such surety is on the United States Department of Treasury's list of approved bond sureties.

(2) Any bid bond, performance bond, or payment bond required by this Code section shall be approved as to form and as to the solvency of the surety by an officer of the governmental entity negotiating the contract on behalf of the governmental entity. In the case of a bid bond, such approval shall be obtained prior to acceptance of the bid or proposal. In the case of payment bonds and performance bonds, such approval shall be obtained prior to the execution of the contract.

(b) Whenever, in the judgment of the obligee:

(1) Any surety on a bid, performance, or payment bond has become insolvent;

(2) Any corporate surety is no longer certified or approved by the Commissioner of Insurance to do business in the state; or

(3) For any cause there are no longer proper or sufficient sureties on any or all of the bonds,

the obligee may require the contractor to strengthen any or all of the bonds or to furnish a new or additional bond or bonds within ten days. Thereupon, if so ordered by the obligee, all work on the contract shall cease unless such new or additional bond or bonds are furnished. If such bond or bonds are not furnished within such time, the obligee may terminate the contract and complete the same as the agent of and at the expense of the contractor and his or her sureties.



§ 36-91-41. No bid bond required under certain circumstances

When a governmental entity invites competitive sealed proposals for a public works construction project and the request for proposals for such project states that price or project cost will not be a selection or evaluation factor, no bid bond shall be required unless the governmental entity provides for a bid bond in the request for proposals and specifies the amount of such bond.






Part 2 - Bid Bonds

§ 36-91-50. Projects requiring bid bonds; revocation of bids; surety

(a) Bid bonds shall be required for all public works construction contracts subject to the requirements of this article with estimated bids or proposals over $100,000.00; provided, however, that a governmental entity may require a bid bond for projects with estimated bids or proposals of $100,000.00 or less.

(b) In the case of competitive sealed bids, except as provided in Code Sections 36-91-52 and 36-91-53, a bid may not be revoked or withdrawn until 60 days after the time set by the governmental entity for opening of bids. Upon expiration of this time period, the bid will cease to be valid, unless the bidder provides written notice to the governmental entity prior to the scheduled expiration date that the bid will be extended for a time period specified by the governmental entity.

(c) In the case of competitive sealed proposals, the governmental entity shall advise offerors in the request for proposals of the number of days that offerors will be required to honor their proposals; provided, however, that if an offeror is not selected within 60 days of opening the proposals, any offeror that is determined by the governmental entity to be unlikely of being selected for contract award shall be released from his or her proposal.

(d) If a governmental entity requires a bid bond for any public works construction contract, no bid or proposal for a contract with the governmental entity shall be valid for any purpose unless the contractor shall give a bid bond with good and sufficient surety or sureties approved by the governing authority. The bid bond shall be in the amount of not less than 5 percent of the total amount payable by the terms of the contract. No bid or proposal shall be considered if a proper bid bond or other security authorized in Code Section 36-91-51 has not been submitted. The provisions of this subsection shall not apply to any bid or proposal for a contract that is required by law to be accompanied by a proposal guaranty and shall not apply to any bid or proposal for a contract with any public agency or body which receives funding from the United States Department of Transportation and which is primarily engaged in the business of public transportation.



§ 36-91-51. Cash in lieu of bid bonds; letters of credit

(a) In lieu of the bid bond provided for in Code Section 36-91-50, the governmental entity may accept a cashier's check, certified check, or cash in the amount of not less than 5 percent of the total amount payable by the terms of the contract payable to and for the protection of the governmental entity for which the contract is to be awarded.

(b) When the amount of any bid bond required under this article does not exceed $750,000.00, the governmental entity may, in its sole discretion, accept an irrevocable letter of credit issued by a bank or savings and loan association, as defined in Code Section 7-1-4, in the amount of and in lieu of the bond otherwise required under Code Section 36-91-50.



§ 36-91-52. Bid and bidder defined; withdrawal of bids for appreciable errors; resubmission

(a) As used in this Code section, the term "bid" includes proposal and the term "bidder" includes offeror.

(b) Any governmental entity receiving bids subject to this article shall permit a bidder to withdraw a bid from consideration after the bid opening without forfeiture of the bid security if the bidder has made an appreciable error in the calculation of his or her bid and if:

(1) Such error in the calculation of his or her bid can be documented by clear and convincing written evidence;

(2) Such error can be clearly shown by objective evidence drawn from inspection of the original work papers, documents, or materials used in the preparation of the bid sought to be withdrawn;

(3) The bidder serves written notice upon the governmental entity which invited proposals for the work prior to the award of the contract and not later than 48 hours after the opening of bids, excluding Saturdays, Sundays, and legal holidays;

(4) The bid was submitted in good faith and the mistake was due to a calculation or clerical error, an inadvertent omission, or a typographical error as opposed to an error in judgment; and

(5) The withdrawal of the bid will not result in undue prejudice to the governmental entity or other bidders by placing them in a materially worse position than they would have occupied if the bid had never been submitted.

(c) In the event that an apparent successful bidder has withdrawn his or her bid as provided in subsection (b) of this Code section, action on the remaining bids should be considered as though the withdrawn bid had not been received. In the event the project is relet for bids, under no circumstances shall a bidder who has filed a request to withdraw a bid be permitted to resubmit a bid for the work.

(d) No bidder who is permitted to withdraw a bid pursuant to subsection (b) of this Code section shall for compensation supply any material or labor to, or perform any subcontract or other work agreement for, the person or firm to whom the contract is awarded or otherwise benefit, directly or indirectly, from the performance of the project for which the withdrawn bid was submitted.



§ 36-91-53. Affiliated corporation defined; forfeit of security by affiliated corporation

(a) As used in this Code section, the term:

(1) "Affiliated corporation" means, with respect to any corporation, any other corporation related thereto:

(A) As a parent corporation;

(B) As a subsidiary corporation;

(C) As a sister corporation;

(D) By common ownership or control; or

(E) By control of one corporation by the other.

(2) The term "bid" includes proposals.

(b) In any case where two or more affiliated corporations bid for a contract under this Code section and any one or more of such affiliated corporations subsequently rescind or revoke their bid or bids in favor of another such affiliated corporation whose bid is for a higher amount and the contract is awarded at such higher amount to such other affiliated corporation, then the bid bond, proposal guaranty, or other security otherwise required under this article of each affiliated corporation rescinding or revoking its bid shall be forfeited.



§ 36-91-54. Action on breach of bond

The obligee in any bid bond required to be given in accordance with this article shall be entitled to maintain an action thereon at any time upon any breach of such bond; provided, however, that no action may be instituted on the bonds or security deposits after one year from the completion of the contract and the acceptance of the public work by the governmental entity.






Part 3 - Performance Bonds

§ 36-91-70. Requirement of performance bonds

Performance bonds shall be required for all public works construction contracts subject to the requirements of this chapter with an estimated contract amount greater than $100,000.00; provided, however, that a governmental entity may require a performance bond for public works construction contracts that are estimated at $100,000.00 or less. No public works construction contract requiring a performance bond shall be valid for any purpose unless the contractor shall give such performance bond. The performance bond shall be in the amount of at least the total amount payable by the terms of the contract and shall be increased as the contract amount is increased.



§ 36-91-71. Acceptable substitutes for bond

When the amount of the performance bond required under this article does not exceed $750,000.00, the governmental entity may, in its sole discretion, accept an irrevocable letter of credit by a bank or savings and loan association, as defined in Code Section 7-1-4, in the amount of and in lieu of the bond otherwise required under this article.



§ 36-91-72. Action on performance bond

The obligee in any performance bond required to be given in accordance with this article shall be entitled to maintain an action thereon at any time upon any breach of such bond; provided, however, no action can be instituted on the bonds or security deposits after one year from the completion of the contract and the acceptance of the public work by the governmental entity.






Part 4 - Payment Bonds

§ 36-91-90. Requirement for payment bonds

Payment bonds shall be required for all public works construction contracts subject to the requirements of this chapter with an estimated contract amount greater than $100,000.00; provided, however, that a governmental entity may require a payment bond for public works construction contracts that are estimated at $100,000.00 or less. No public works construction contract requiring a payment bond shall be valid for any purpose, unless the contractor shall give such payment bond; provided, however, that, in lieu of such payment bond, the governmental entity, in its discretion, may accept a cashier's check, certified check, or cash for the use and protection of all subcontractors and all persons supplying labor, materials, machinery, and equipment in the prosecution of work provided in the contract. The payment bond or other security accepted in lieu of a payment bond shall be in the amount of at least the total amount payable by the terms of the initial contract and shall be increased if requested by the governmental entity as the contract amount is increased.



§ 36-91-91. Liability of contracting party to subcontractors for noncompliance

If a payment bond or security deposit is not taken in the manner and form required in this article, the corporation or body for which work is done under the contract shall be liable to all subcontractors and to all persons furnishing labor, skill, tools, machinery, or materials to the contractor or subcontractor thereunder for any loss resulting to them from such failure. No agreement, modification, or change in the contract, change in the work covered by the contract, or extension of time for the completion of the contract shall release the sureties of such payment bond.



§ 36-91-92. Notice of commencement

(a) The contractor furnishing the payment bond or security deposit shall post on the public works construction site and file with the clerk of the superior court in the county in which the site is located a notice of commencement no later than 15 days after the contractor physically commences work on the project and supply a copy of the notice of commencement to any subcontractor, materialman, or person who makes a written request of the contractor. Failure to supply a copy of the notice of commencement within ten calendar days of receipt of the written request from the subcontractor, materialman, or person shall render the provisions of paragraph (1) of subsection (a) of Code Section 36-91-93 inapplicable to the subcontractor, materialman, or person making the request. The notice of commencement shall include:

(1) The name, address, and telephone number of the contractor;

(2) The name and location of the public work being constructed or a general description of the improvement;

(3) The name and address of the governmental entity that is contracting for the public works construction;

(4) The name and address of the surety for the performance and payment bonds, if any; and

(5) The name and address of the holder of the security deposit provided, if any.

(b) The failure to file a notice of commencement shall render the notice to contractor requirements of paragraph (2) of subsection (a) of Code Section 36-91-93 inapplicable.

(c) The clerk of the superior court shall file the notice of commencement within the records of that office and maintain an index separate from other real estate records or an index with the preliminary notices specified in subsection (a) of Code Section 44-14-361.3. Each such notice of commencement shall be indexed under the name of the governmental entity and the name of the contractor as contained in the notice of commencement.



§ 36-91-93. Rights of persons protected by payment bond or security deposit; governmental entity not a party

(a) Every person entitled to the protection of the payment bond or security deposit required to be given who has not been paid in full for labor or material furnished in the prosecution of the work referred to in such bond or security deposit before the expiration of a period of 90 days after the day on which the last of the labor was done or performed by such person or the material or equipment or machinery was furnished or supplied by such person for which such claim is made, or when he or she has completed his or her subcontract for which claim is made, shall have the right to bring an action on such payment bond or security deposit for the amount, or the balance thereof, unpaid at the time of the commencement of such action and to prosecute such action to final execution and judgment for the sum or sums due such person; provided, however, that:

(1) Any person having a direct contractual relationship with a subcontractor but no contractual relationship, express or implied, with the contractor furnishing such payment bond or security deposit on a public works construction project where the contractor has not complied with the notice of commencement requirements shall have the right of action upon the payment bond or security deposit upon giving written notice to the contractor within 90 days from the day on which such person did or performed the last of the labor or furnished the last of the material or machinery or equipment for which such claim is made, stating with substantial accuracy the amount claimed and the name of the party to whom the material was furnished or supplied or for whom the labor was performed or done. The notice to the contractor may be served by registered or certified mail, postage prepaid, or statutory overnight delivery, duly addressed to the contractor, at any place at which the contractor maintains an office or conducts his or her business or at his or her residence, by depositing such notice in any post office or branch post office or any letter box under the control of the United States Postal Service; alternatively, notice may be served in any manner in which the sheriffs of this state are authorized by law to serve summons or process; and

(2) Any person having a direct contractual relationship with a subcontractor but no contractual relationship, express or implied, with the contractor furnishing such payment bond or security deposit on a public works construction project where the contractor has complied with the notice of commencement requirements in accordance with subsection (a) of Code Section 36-91-92 shall have the right of action on the payment bond or security deposit, provided that such person shall, within 30 days from the filing of the notice of commencement or 30 days following the first delivery of labor, material, machinery, or equipment, whichever is later, give to the contractor a written notice setting forth:

(A) The name, address, and telephone number of the person providing labor, material, machinery, or equipment;

(B) The name and address of each person at whose instance the labor, material, machinery, or equipment is being furnished;

(C) The name and the location of the public works construction site; and

(D) A description of the labor, material, machinery, or equipment being provided and, if known, the contract price or anticipated value of the labor, material, machinery, or equipment to be provided or the amount claimed to be due, if any.

(b) Nothing contained in this Code section shall limit the right of action of a person entitled to the protection of the payment bond or security deposit required to be given pursuant to this article to the 90 day period following the day on which such person did or performed the last of the labor or furnished the last of the material or machinery or equipment for which such claim is made.

(c) Every action instituted under this Code section shall be brought in the name of the claimant without making the governmental entity for which the work was done or was to be done a party to such action.



§ 36-91-94. Providing copy of bond or security deposit agreement

The official who has the custody of the bond or security deposit required by this article is authorized and directed to furnish to any person making application therefor a copy of the bond or security deposit agreement and the contract for which it was given, certified by the official who has custody of the bond or security deposit. With his or her application, such person shall also submit an affidavit that he or she has supplied labor or materials for such work and that payment therefor has not been made or that he or she is being sued on any such bond or security deposit. Such copy shall be primary evidence of the bond or security deposit and contract and shall be admitted in evidence without further proof. Applicants shall pay for such certified copies and such certified statements such fees as the official fixes to cover the cost of preparation thereof, provided that in no case shall the fee fixed exceed the fees which the clerks of the superior courts are permitted to charge for similar copies.



§ 36-91-95. Time limitation

No action can be instituted on the payment bonds or security deposits after one year from the completion of the contract and the acceptance of the public works construction by the proper public authorities. Every action instituted under this article shall be brought in the name of the claimant, without the governmental entity for which the work was done or was to be done being made a party thereto.









Article 4 - Bidding for Government Works Projects

§ 36-91-100. Definitions

As used in this article, the term:

(1) "Affected local government" means any county, municipality, or consolidated government in which water storage facilities of a project are located or proposed to be located, which will receive for local use water or services from such project, or which, under a service delivery agreement entered into pursuant to Article 2 of Chapter 70 of this title, provides or is authorized to provide within an area water facilities or services similar to water facilities and services proposed to be provided by a project in such area.

(2) "Lead local authority" means the sole local governing authority or local authority participating in a project or the local governing authority or local authority designated pursuant to subsection (b) of Code Section 36-91-102.

(3) "Local authority" means any local water authority created by Act of the General Assembly, any authority created pursuant to the provisions of Chapter 62 of this title, and any authority created by a county, municipality, or consolidated government which provides water, sewer, or waste-water treatment services.

(4) "Local governing authority" means any county, municipality, or consolidated government.

(5) "Project" has the meaning provided by paragraph (10) of Code Section 12-5-471 and includes environmental facilities as defined in subparagraph (B) of paragraph (5) of Code Section 50-23-4.



§ 36-91-101. Authority to enter into contracts; costs; grants or loans; eminent domain

(a) Local governing authorities and local authorities shall be authorized to enter into contracts provided for by this article with private persons, firms, associations, or corporations providing for or delegating the responsibility for procuring all permits, licenses, and permissions from the United States of America or any agency or instrumentality thereof; the State of Georgia, its departments, agencies, or authorities; or any county or municipality of this state as necessary or required for the purpose of constructing projects within this state, and to plan, finance, construct, acquire, lease, operate, or maintain such projects or cause such projects to be planned, financed, constructed, acquired, leased, operated, or maintained. Such contracts may provide for the reimbursement to the private person, firm, association, or corporation of costs and expenses associated with the execution thereof through service payments, user fees, purchase payments, and such other consideration as the local governing authority or local authority may deem appropriate. Such contracts may provide for the assumption by such local governing authority or local authority of such projects, permits, licenses, and permissions at such times as appropriate for the construction of the project or as otherwise agreed upon.

(b) A local governing authority or local authority may take any action to obtain federal, state, or local assistance for a project that serves the public purpose of this article and may enter into any contracts required to receive such assistance. A local governing authority or local authority may determine that it serves the public purpose of this article for all or any portion of the costs of a project to be paid, directly or indirectly, from the proceeds of a grant or loan made by the federal, state, or local government or any instrumentality thereof. A local governing authority or local authority may agree to make grants or loans to the operator of a project from time to time from amounts received from the federal, state, or local government or any agency or instrumentality thereof.

(c) Nothing in this article shall be construed to delegate the power of eminent domain to any private entity with respect to any project commenced or proposed pursuant to this article. Any local governing authority may exercise the power of eminent domain in the manner provided by law for the purpose of acquiring any property or interests therein to the extent that such action serves the public purpose of this article.



§ 36-91-102. Planning, finance, construction, acquisition, leasing, operation, and maintenance of projects; implementation; lobbying restrictions

(a) In addition to other methods of procurement authorized by law, local governing authorities and local authorities shall be authorized to utilize the procedures of this article to provide for the planning, finance, construction, acquisition, leasing, operation, and maintenance of projects. The provisions of this article shall be an alternative to such other methods to be exercised at the option of each local governing authority or local authority.

(b) After identifying or being informed of any project that may be suitable for utilization of the procedures of this article, one or more local governing authorities and local authorities may participate in consideration and implementation of a project. Where more than one local governing authority or local authority agrees to participate in consideration or implementation of a project, the participants shall designate one of their number to be the lead local authority for purposes of implementing the procedures of this article; provided, however, that not less than one representative of each such participating local governing authority or local authority, as agreed to by such local governing authorities or local authorities, shall have the right to participate in all aspects of such implementation.

(c) (1) The lead local authority shall evaluate a project to determine, in the judgment of the lead local authority, appropriate or desirable levels of state, local, and private participation in financing, constructing, and operating such project. In making such determinations, the lead local authority shall seek the advice and input of affected local governments and is encouraged to seek the advice and input of the Water Supply Division of the Georgia Environmental Finance Authority, affected local governing authorities, applicable planning organizations, and the private financial and construction sectors.

(2) The lead local authority shall be authorized to issue a written request for proposals indicating the scope of the project, the proposed financial participations in the project, and the factors that will be used in evaluating the proposals as well as the relative importance of the evaluation factors, and containing or incorporating by reference other applicable contractual terms and conditions, including any unique capabilities or qualifications that will be required of the contractor. Public notice of such request for proposal shall be made at least 90 days prior to the date set for receipt of proposals by posting the legal notice on the websites of each participating local governing authority and local authority in substantially the same manner utilized by such authority to solicit requests for proposals, with a copy of such notice provided simultaneously to each affected local government.

(3) Upon receipt of a proposal or proposals responsive to the request for proposals, the lead local authority shall accept written public comment, solicited in the same manner as provided for notice of proposals, for a period of 30 days beginning at least ten days after the date set for receipt of proposals. In addition, the lead local authority shall hold at least one public hearing on such proposals within the jurisdiction of each participating local governing authority, participating local authority, or affected local government not later than the conclusion of the period for public comment.

(4) (A) The lead local authority, acting by and through a designated representative appointed for such purposes, and with the participation of any designated representatives of other participating local governing authorities or local authorities, shall engage in individual discussions with each respondent deemed fully qualified, responsible, and suitable on the basis of initial responses and with emphasis on professional competence and ability to meet the level of private financial participation called for by the local governing authority. Repetitive informal interviews shall be permissible. Any affected local governments shall receive ten days' notice of any such individual discussions and interviews and may participate through an appointed representative. In the event that the Georgia Environmental Finance Authority or any other state authority or agency agrees to consider or participate in the project, a representative of such authority or agency appointed by such authority or agency may participate in such discussions and interviews.

(B) At the discussion stage, the representatives may discuss estimates of total project costs, including, but not limited to, life cycle costing and nonbinding estimates of price for services. Discussions conducted with respondents pursuant to this subparagraph shall not be public meetings subject to the provisions of Chapter 14 of Title 50. Proprietary information or trade secrets may be designated by a respondent as subject to one or more exemptions from public disclosure pursuant to the provisions of Code Section 50-18-72, but such designation shall not be binding on the participating local governing authorities, local authorities, and affected local governments unless consistent with applicable law.

(C) (i) At the conclusion of the discussion stage, on the basis of evaluation factors published in the request for proposal and all information developed in the selection process, the designated representative, with the input of the representatives of any other participating entity and in an open and public meeting subject to the provisions of Chapter 14 of Title 50, shall select in the order of preference one or more respondents whose qualifications and proposed services are deemed most meritorious.

(ii) Negotiations shall then be conducted by the designated representative with the selected respondents. A representative of any participating local governing authority, participating local authority, and participating state agency or authority shall have the right to notice of and participation in such negotiations. Negotiations conducted with selected respondents pursuant to this division shall not be public meetings subject to the provisions of Chapter 14 of Title 50.

(D) The designated representative shall select for approval by the lead local authority the respondent for project implementation based upon contract terms that are the most satisfactory and advantageous to the participating local governing authorities and local authorities based upon a thorough assessment of value and the ability of the final project's characteristics to meet the goals of the participating local governing authorities and local authorities, consistent with applicable state-wide and regional water plans and local comprehensive plans. Before making such selection, the designated representative shall consult in an open and public meeting subject to the provisions of Chapter 14 of Title 50 with the representatives of any participating local governing authority, participating local authority, participating state agency or authority, and affected local government. Notwithstanding the foregoing, if the terms and conditions for multiple awards are included in the request for proposal, the lead local authority may award contracts to more than one respondent. Should the lead local authority determine in writing that only one respondent is fully qualified, or that one respondent is clearly more highly qualified and suitable than the others under consideration, a contract may be negotiated and awarded to that respondent.

(E) Upon approval of the selection by the lead local authority, a contract or contracts not exceeding 50 years in duration may be entered into with the selected respondents on behalf of all participating entities, subject to approval by each such participating entity and by each affected local government.

(5) A dispute over the award of a contract under this article shall be resolved by the filing of a petition in the superior court of the county in which the lead local authority is located within 30 days of the awarding of such contract and shall be determined through the use of a special master appointed by the judge of the superior court of the county in which the lead local authority is located. The decision of the special master with regard to such dispute shall be appealable for a de novo review to the superior court of the county in which the lead local authority is located within 30 days following the decision of the special master. Neither the special master nor the superior court shall be authorized to enjoin or otherwise delay or suspend the execution of the contract and any work to be performed under such contract.

(6) Nothing in this Code section shall require the designated representatives, the lead local authority, or any local governing authority, local authority, or state agency or authority to continue negotiations or discussions arising out of any request for proposal.

(7) Every local governing authority and local authority shall be authorized to promulgate reasonable rules or regulations to assist in its evaluation of proposals and to implement the purposes of this article.

(d) No public officer, employee, or member of a local governing authority or local authority, with respect to contracts of such local governing authority or local authority, or the General Assembly shall serve as an agent, lobbyist, or board member for any private entity directly or indirectly under a contract or negotiating a contract provided for by this article for three years after leaving his or her position as a public officer, employee, or member of the local governing authority, local authority, or the General Assembly.






Article 5 - Partnership for Public Facilities and Infrastructure

§ 36-91-110. Definitions

As used in this article, the term:

(1) "Comprehensive agreement" means the written agreement between the private entity and the local government required by Code Section 36-91-115.

(2) "Develop" or "development" means to plan, design, develop, finance, lease, acquire, install, construct, operate, maintain, or expand.

(3) "Local authority" means any local authority created pursuant to a local or general Act of the General Assembly, including a joint public instrumentality.

(4) "Local government" means any county, municipality, consolidated government, or board of education.

(5) "Private entity" means any natural person, corporation, general partnership, limited liability company, limited partnership, joint venture, business trust, public benefit corporation, nonprofit entity, or other business entity.

(6) "Qualifying project" means any project selected in response to a request from a local government or submitted by a private entity as an unsolicited proposal in accordance with this article and subsequently reviewed and approved by a local government, within its sole discretion, as meeting a public purpose or public need. This term shall not include and shall have no application to any project involving:

(A) The generation of electric energy for sale pursuant to Chapter 3 of Title 46;

(B) Communications services pursuant to Articles 4 and 7 of Chapter 5 of Title 46;

(C) Cable and video services pursuant to Chapter 76 of this title; or

(D) Water reservoir projects as defined in paragraph (10) of Code Section 12-5-471, which shall be governed by Article 4 of this chapter.

(7) "Revenue" means all revenues, income, earnings, user fees, lease payments, or other service payments arising out of or in connection with supporting the development or operation of a qualifying project.

(8) "Unsolicited proposal" means a written proposal for a qualifying project that is received by a local government and is not in response to any request for proposal for a qualifying project issued by a local government.



§ 36-91-111. Creation of Partnership for Public Facilities and Infrastructure Act Guidelines Committee; membership; terms; allowances; duties; support

(a) The Partnership for Public Facilities and Infrastructure Act Guidelines Committee is established to prepare model guidelines for local governments in the implementation of this article.

(b) The committee shall be composed of ten persons. Except for the local government officials or staff appointed to the committee, each committee member shall have subject matter expertise in architecture, construction management, engineering, finance, or real estate development. These appointments shall be made as follows:

(1) The following members shall be appointed by the Governor:

(A) One member or employee of a county governing authority;

(B) One member or employee of a municipal governing authority;

(C) One member or employee of a local board of education; and

(D) One licensed member of the State Bar of Georgia with expertise in representing local government in public works construction.

(2) The following members shall be appointed by the Speaker of the House of Representatives, provided that one of these appointees shall have expertise in working with local government:

(A) One member of the business community with expertise in construction management employed by a firm with less than $25 million in annual revenue;

(B) One member of the business community who is a licensed architect; and

(C) One member of the business community with expertise in real estate development; and

(3) The following members shall be appointed by the Lieutenant Governor, provided that one of these appointees shall have expertise in working with local government:

(A) One member of the business community with expertise in construction management employed by a firm with more than $25 million in annual revenue;

(B) One member of the business community who is a licensed professional engineer; and

(C) One member of the business community with expertise in finance.

(c) The terms of these committee appointments shall be for two years. At least three of these appointees shall reside outside of the metropolitan Atlanta area. The appointments shall be made as soon as feasible, but not later than August 1, 2015. The committee shall meet once a month or as needed and shall issue model guidelines to local governments no later than July 1, 2016. Such guidelines shall be updated every two years. The members of the committee shall elect a chairperson and a vice chairperson who shall serve for two-year terms in such office.

(d) Citizen members shall receive a daily expense allowance in the amount specified in subsection (b) of Code Section 45-7-21 as well as the mileage or transportation allowance authorized for state employees.

(e) Staff support shall be provided by the Department of Administrative Services, the Governor's office, and the Office of Planning and Budget.



§ 36-91-112. Model guidelines

(a) Prior to executing any comprehensive agreement for the development or operation of a qualifying project pursuant to an unsolicited proposal received by a local government under this article, the local government shall adopt either:

(1) The model guidelines from the Partnership for Public Facilities and Infrastructure Act Guidelines Committee; or

(2) Its own guidelines as a policy, rule, regulation, or ordinance, which shall contain each of the factors identified in subsection (b) of this Code section.

(b) The model guidelines shall include, at a minimum, the following:

(1) The period of time each calendar year when the local government will consider receiving, processing, reviewing, or evaluating unsolicited proposals for qualifying projects, and such limited time period shall be established within the sole discretion of the local government;

(2) Procedures for the financial review and analysis of an unsolicited proposal that may include:

(A) A cost-benefit analysis;

(B) Evaluation of the public need for or benefit derived from the qualifying project;

(C) Evaluation of the estimated cost of the qualifying project for reasonableness in relation to similar facilities;

(D) Evaluation of the source of funding for the project;

(E) Consideration of plans to ensure timely development or operation;

(F) Evaluation of risk sharing, including cost or completion guarantees, added value, or debt or equity investments by the private entity; and

(G) Consideration of any increase in funding, dedicated revenue source, or other economic benefit that would not otherwise be available;

(3) Criteria for determining any fees authorized in Code Section 36-91-113 that the local government elects to charge the private entity for the processing, review, and evaluation of an unsolicited proposal;

(4) A requirement for the issuance of a request for proposals upon a decision by the local government to proceed with a qualifying project pursuant to an unsolicited proposal;

(5) Procedures for posting and publishing notice of the opportunity to offer competing proposals;

(6) Procedures for the processing, review, and consideration of competing proposals, and the period for the processing, review, and consideration of competing proposals shall not be less than 90 days;

(7) Procedures for determining whether information included in an unsolicited proposal shall be released as part of any request for proposals to ensure fair competition; and

(8) Procedures for identifying and appointing an independent owner adviser to the local government with expertise in architecture, engineering, or construction management to assist in the evaluation of an unsolicited proposal and to serve as owner adviser to the local government if the local government chooses to pursue any ensuing solicited bid process. The local government shall not be obligated to engage such services.



§ 36-91-113. Unsolicited proposals

(a) If a local government adopts a rule, regulation, or ordinance affirming its participation in the process created in this article, a private entity may submit an unsolicited proposal for a project to the local government for review and determination as a qualifying project in accordance with the guidelines established by the local government. Any such unsolicited proposal shall be accompanied by the following material and information:

(1) A project description, including the location of the project, the conceptual design of such facility or facilities, and a conceptual plan for the provision of services or technology infrastructure;

(2) A feasibility statement that includes:

(A) The method by which the private entity proposes to secure any necessary property interests required for the project;

(B) A list of all permits and approvals required for the project from local, state, or federal agencies; and

(C) A list of public utility facilities, if any, that will be crossed by the project and a statement of the plans of the private entity to accommodate such crossings;

(3) A schedule for the initiation and completion of the project to include the proposed major responsibilities and timeline for activities to be performed by both the local government and private entity as well as a proposed schedule for obtaining the permits and approvals required in subparagraph (B) of paragraph (2) of this subsection;

(4) A financial plan setting forth the private entity's general plans for financing the project, including the sources of the private entity's funds and identification of any dedicated revenue source or proposed debt or equity investment on behalf of the private entity; a description of user fees, lease payments, and other service payments over the term of the comprehensive agreement pursuant to Code Section 36-91-115; and the methodology and circumstances for changes to such user fees, lease payments, and other service payments over time;

(5) A business case statement that shall include a basic description of any direct and indirect benefits that the private entity can provide in delivering the project, including relevant cost, quality, methodology, and process for identifying the project and time frame data;

(6) The names and addresses of the persons who may be contacted for further information concerning the unsolicited proposal; and

(7) Such additional material and information as the local government may reasonably request.

(b) For any unsolicited proposal of the development of a project received by a local government, the local government may charge and retain a reasonable fee to cover the costs of processing, reviewing, and evaluating the unsolicited proposal, including, without limitation, reasonable attorney's fees and fees for financial, technical, and other necessary advisers or consultants.

(c) The local government may reject any proposal or unsolicited proposal at any time and shall not be required to provide a reason for its denial. If the local government rejects a proposal or unsolicited proposal submitted by a private entity, it shall have no obligation to return the proposal, unsolicited proposal, or any related materials following such rejection.

(d) A private entity assumes all risk in submission of a proposal or unsolicited proposal in accordance with subsections (a) and (b) of this Code section, and a local government shall not incur any obligation to reimburse a private entity for any costs, damages, or loss of intellectual property incurred by a private entity in the creation, development, or submission of a proposal or unsolicited proposal for a qualifying project.



§ 36-91-114. Approval process

(a) The local government may approve the project in an unsolicited proposal submitted by a private entity pursuant to Code Section 36-91-113 as a qualifying project. Determination by the local government of a qualifying project shall not bind the local government or the private entity to proceed with the qualifying project.

(b) Upon the local government's determination of a qualifying project as provided in subsection (a) of this Code section, the local government shall:

(1) Seek competing proposals for the qualifying project by issuing a request for proposals for not less than 90 days; and

(2) Review all proposals submitted in response to the request for proposals based on the criteria established in the request for proposals.

(c) When the time for receiving proposals expires, the local government shall first rank the proposals in accordance with the factors set forth in the request for proposal or invitation for bids. The local government shall not be required to select the proposal with the lowest price offer, but it may consider price as one of various factors in evaluating the proposals received in response to the request for proposals for a qualifying project. Factors that may be considered include:

(1) The proposed cost of the qualifying project;

(2) The general reputation, industry experience, and financial capacity of the private entity;

(3) The proposed design of the qualifying project;

(4) The eligibility of the facility for accelerated selection, review, and documentation timelines under the local government's guidelines;

(5) Benefits to the public;

(6) The private entity's compliance with a minority business enterprise participation plan;

(7) The private entity's plans to employ local contractors and residents; and

(8) Other criteria that the local government deems appropriate.

(d) After ranking the proposals, the local government shall begin negotiations with the first ranked private entity. If the local government and the first ranked private entity do not reach a comprehensive agreement or interim agreement, then the local government may conduct negotiations with the next ranked private entity. This process shall continue until the local government either voluntarily abandons the process or executes a comprehensive agreement or interim agreement with a private entity.

(e) At any time during the process outlined in this Code section but before the full execution of a comprehensive agreement, the local government may, without liability to any private entity or third party, cancel its request for proposals or reject all proposals received in response to its request for proposals, including the unsolicited proposal, for any reason whatsoever.

(f) Nothing in this article shall enlarge, diminish, or affect the authority, if any, otherwise possessed by the local government to take action that would impact the debt capacity of the State of Georgia or any local government. The credit of this state shall not be pledged or loaned to any private entity. The local government shall not loan money to the private entity in order to finance all or a portion of the qualifying project. A multiyear lease entered into by a local government which is not terminable at the end of each fiscal year during the term of the lease shall be considered a debt of the local government which enters into such lease, and such lease shall apply against the debt limitations of the local government.



§ 36-91-115. Comprehensive agreement

(a) The comprehensive agreement entered into between the local government and the private entity selected in accordance with this article shall include:

(1) A thorough description of the duties of each party in the completion and operation of the qualifying project;

(2) Dates and schedules for the completion of the qualifying project;

(3) Any user fees, lease payments, or service payments as may be established by agreement of the parties, as well as any process for changing such fees or payments throughout the term of the agreement, and a copy of any service contract;

(4) Any reimbursements to be paid to the local government for services provided by the local government;

(5) A process for the review of plans and specifications for the qualifying project by the local government and approval by the local government if the plans and specifications conform to reasonable standards acceptable to the local government;

(6) A process for the periodic and final inspection of the qualifying project by the local government to ensure that the private entity's activities are in accordance with the provisions of the comprehensive agreement;

(7) Delivery of performance and payment bonds in the amounts required in Code Sections 36-91-70 and 36-91-90 and in a form acceptable to the local government for those components of the qualifying project that involve construction, and surety bonds, letters of credit, or other forms of security acceptable to the local government for other phases and components of the development of the qualifying project;

(8) Submission of a policy or policies of public liability insurance, copies of which shall be filed with the local government accompanied by proofs of coverage, or self-insurance, each in form and amount satisfactory to the local government and reasonably sufficient to ensure coverage of tort liability to the public and employees and to enable the continued operation of the qualifying project;

(9) A process for monitoring the practices of the private entity by the local government to ensure that the qualifying project is properly maintained;

(10) The filing of appropriate financial statements to the local government on a periodic basis; and

(11) Provisions governing the rights and responsibilities of the local government and the private entity in the event that the comprehensive agreement is terminated or there is a material default by the private entity, including conditions governing assumption of the duties and responsibilities of the private entity by the local government and the transfer or purchase of property or other interests of the private entity by the local government, including provisions compliant with state constitutional limitations on public debt by the local government. Such policies and procedures shall be consistent with Code Section 36-91-116.

(b) The comprehensive agreement may include such other terms and conditions that the local government determines will serve the public purpose of this article and to which the private entity and the local government mutually agree, including, without limitation, provisions regarding unavoidable delays and provisions where the authority and duties of the private entity under this article shall cease and the qualifying project is dedicated to the local government for public use.

(c) Any changes in the terms of the comprehensive agreement, as may be agreed upon by the parties from time to time, shall be added to the comprehensive agreement by written amendment.

(d) The comprehensive agreement may provide for the development of phases or segments of the qualifying project.



§ 36-91-116. Default and remedies

(a) In the event of a material default by the private entity, the local government may terminate, with cause, the comprehensive agreement and exercise any other rights and remedies that may be available to it at law or in equity, including, but not limited to, claims under the maintenance, performance, or payment bonds; other forms of security; or letters of credit required by Code Section 36-91-115.

(b) The local government may elect to assume the responsibilities and duties of the private entity of the qualifying project, and in such case, it shall succeed to all of the right, title, and interest in such qualifying project subject to statutory limitations on the availability of future appropriated or otherwise unobligated funds.

(c) The power of eminent domain shall not be delegated to any private entity with respect to any project commenced or proposed pursuant to this article. Any local government having the power of condemnation under state law may exercise such power of condemnation to acquire the qualifying project in the event of a material default by the private entity. Any person who has perfected a security interest in the qualifying project may participate in the condemnation proceedings with the standing of a property owner.

(d) In the event the local government elects to take over a qualifying project pursuant to subsection (b) of this Code section, the local government may develop the qualifying project, impose user fees, and impose and collect lease payments for the use thereof.



§ 36-91-117. Powers

All power or authority granted by this article to public entities shall be in addition and supplemental to, and not in substitution for, the powers conferred by any other general, special, or local law. The limitations imposed by this article shall not affect the powers conferred by any other general, special, or local law and shall apply only to the extent that a local government elects to proceed under this article.



§ 36-91-118. Sovereign or official immunity

Nothing in this article shall be construed as or deemed a waiver of the sovereign or official immunity of any local government or any officer or employee thereof with respect to the participation in, or approval of, all or any part of the qualifying project or its operation, including, but not limited to, interconnection of the qualifying project with any other infrastructure or project.



§ 36-91-119. Article inapplicable to local government procurement via competitive sealed bidding; article inapplicable to certain transportation projects; public meeting requirements

(a) Local governments that proceed with procurement pursuant to competitive sealed bidding as defined in Code Section 36-91-2, or any other purchasing options available under current law, shall not be required to comply with this article.

(b) Nothing in this article shall apply to or affect the State Transportation Board, the Department of Transportation, or the State Road and Tollway Authority, or any project thereof.

(c) Nothing in this article shall abrogate the obligations of a local government or private entity to comply with the public meetings requirement in accordance with Chapter 14 of Title 50 or to disclose public information in accordance with Article 4 of Chapter 18 of Title 50.









Chapter 92 - Waiver of Immunity for Motor Vehicle Claims

§ 36-92-1. Definitions

As used in this chapter, the term:

(1) "Claim" means any demand against a local government entity for money for a loss caused by negligence of a local government entity officer or employee using a covered motor vehicle while carrying out his or her official duties or employment.

(2) "Covered" motor vehicle means:

(A) Any motor vehicle owned by the local government entity; and

(B) Any motor vehicle leased or rented by the local government entity.

(3) "Local government entity" means any county, municipal corporation, or consolidated city-county government of this state. Such term shall not include a local school system.

(4) "Local government officer or employee" means an officer, agent, servant, attorney, or employee of a local government entity.

(5) "Loss" means personal injury, disease, death, damage to tangible property, including lost wages and economic loss to the person who suffered the injury, disease, or death; pain and suffering; mental anguish; loss of consortium; and any other element of actual damages recoverable in actions for negligence.

(6) "Motor vehicle" means any automobile, bus, motorcycle, truck, trailer, or semitrailer, including its equipment, and any other equipment permanently attached thereto, designed or licensed for use on the public streets, roads, and highways of the state.

(7) "Occurrence" means an accident involving a covered motor vehicle.



§ 36-92-2. Maximum waiver amount; exceptions; liability; recovery of interest

(a) The sovereign immunity of local government entities for a loss arising out of claims for the negligent use of a covered motor vehicle is waived up to the following limits:

(1) $100,000.00 because of bodily injury or death of any one person in any one occurrence, an aggregate amount of $300,000.00 because of bodily injury or death of two or more persons in any one occurrence, and $50,000.00 because of injury to or destruction of property in any one occurrence, for incidents occurring on or after January 1, 2005, and until December 31, 2006;

(2) $250,000.00 because of bodily injury or death of any one person in any one occurrence, an aggregate amount of $450,000.00 because of bodily injury or death of two or more persons in any one occurrence, and $50,000.00 because of injury to or destruction of property in any one occurrence, for incidents occurring on or after January 1, 2007, and until December 31, 2007; and

(3) $500,000.00 because of bodily injury or death of any one person in any one occurrence, an aggregate amount of $700,000.00 because of bodily injury or death of two or more persons in any one occurrence, and $50,000.00 because of injury to or destruction of property in any one occurrence, for incidents occurring on or after January 1, 2008.

(b) The sovereign immunity of local government entities for a loss arising out of claims for the negligent use of a covered motor vehicle is waived only to the extent and in the manner provided in this chapter and only with respect to actions brought in the courts of this state. This chapter shall not be construed to affect any claim or cause of action otherwise permitted by law and for which the defense of sovereign immunity is not available.

(c) Local government entities shall have no liability for losses resulting from conduct on any part of local government officers or employees which was not within the scope of their official duties or employment.

(d) The waiver provided by this chapter shall be increased to the extent that:

(1) The governing body of the local governmental entity by resolution or ordinance voluntarily adopts a higher waiver;

(2) The local government entity becomes a member of an interlocal risk management agency created pursuant to Chapter 85 of this title to the extent that coverage obtained exceeds the amount of the waiver set forth in this Code section; or

(3) The local government entity purchases commercial liability insurance in an amount in excess of the waiver set forth in this Code section.

(e) Interest prior to judgment may be recovered pursuant to the "Unliquidated Damages Interest Act" as provided for in Code Section 51-12-14; however, any recovery of interest prior to judgment shall be included within the applicable aggregate amount per occurrence as set forth in this Code section.



§ 36-92-3. No employee liability; parties to litigation; evidence; bar to further recovery.

(a) Any local government officer or employee who commits a tort involving the use of a covered motor vehicle while in the performance of his or her official duties is not subject to lawsuit or liability therefor. Nothing in this chapter, however, shall be construed to give the local government officer or employee immunity from suit and liability if it is proved that the local government officer's or employee's conduct was not within the performance of his or her official duties.

(b) A person bringing an action against a local government entity under the provisions of this chapter shall name as a party defendant the local government entity for which the officer or employee was acting and shall not name the local government officer or employee individually. In the event that the local government officer or employee is individually named for an act for which the local government entity is liable under this chapter, the local government entity for which the local government officer or employee was acting shall be substituted as the party defendant.

(c) For the purpose of presenting evidence at the trial of a case brought under the waiver provisions of this chapter, a plaintiff calling as a witness the present or former local government officer or employee whose alleged tort forms the basis of the claim against the local government entity defendant shall be allowed to subject such witness to cross-examination.

(d) Subject to the provisions contained in Code Sections 51-1-32 through 51-1-34, a settlement or judgment in an action or settlement on a claim brought pursuant to this chapter constitutes a complete bar to any further action by the claimant against a local government officer or employee or the local government entity by reason of the same occurrence.

(e) This chapter shall not waive the workers' compensation exclusive remedy when local government officers or employees are injured on the job.



§ 36-92-4. Regulation of settlement of actions against local government entities; exclusion of punitive and exemplary damages; rules of disclosure of documents; recovery against local governments; jurisdiction.

(a) Local government entities may provide for the payment of claims, settlements and judgments, and their associated costs through any method including, but not limited to, self-insurance, use of a fund within the local government's budget for the payment of claims, the purchase of liability insurance, participation in an interlocal risk management agency organized pursuant to Chapter 85 of Title 36, or a combination thereof.

(b) No award for damages under this chapter shall include punitive or exemplary damages.

(c) Notwithstanding any law to the contrary, any document or information which pertains to the requesting or giving of legal advice or the disclosure of reports or evaluations of persons, including adjusters, assigned to evaluate and adjust claims concerning or pertaining to pending or potential litigation, settlement, claims, administrative proceedings, or other judicial actions brought or to be brought by or against a local government entity under this chapter shall be considered privileged and confidential and shall not be subject to disclosure until final disposition of a claim. Notwithstanding the provisions of this subsection, upon filing a lawsuit pursuant to this chapter, Chapter 11 of Title 9 and any other law applicable to cases in litigation shall apply.

(d) Nothing in this chapter shall be construed to authorize an execution or levy against any local government entity's property or funds. Execution or levy against a local government entity's property or funds is expressly prohibited. However, nothing in this Code section shall bar the pursuit of any other remedies that exist to enforce a judgment under state law.

(e) Where policies of insurance or contracts of indemnity have not been purchased or entered into by a local government entity for the purposes of paying claims and judgments under this chapter, the fiscal year aggregate liability of any local government entity under this chapter shall not exceed any self-insurance or other reserve or fund established to pay claims arising out of this chapter. Where policies of insurance or contracts of indemnity have been purchased or entered into and the local government entity also self-insures or establishes another reserve or fund to pay claims arising out of this chapter, the fiscal year aggregate liability of any local government entity under this chapter shall not exceed such entity's policies of insurance or contracts of indemnity and the amount of any self-insurance or other reserve or fund established to pay claims arising out of this chapter. Any judgment obtained in excess of this limitation on annual aggregate liability shall not be void. Such excess judgments shall be paid by the local government entity no later than six months from the end of the local government entity's fiscal year in which the final judgment was entered. If there are multiple judgments, the judgments shall be paid in the order in which each final judgment was entered by the court following any appeals.

(f) The existence or amount of the waiver of immunity specified in Code Section 36-92-2 shall not be disclosed or suggested to the jury.

(g) As a condition of the waiver of sovereign immunity authorized by this chapter, all tort actions filed against a local government entity under this chapter, including any action filed against a local government entity as a joint tort-feasor, shall be brought in the state or superior court of the county wherein the local government entity resides.



§ 36-92-5. Applicability

This chapter shall apply to all claims and causes of actions arising out of events occurring on or after January 1, 2005.






Chapter 93 - Infrastructure Development Districts









Title 37 - Mental Health

Chapter 1 - Governing and Regulation of Mental Health

Article 1 - General Provisions

§ 37-1-1. Definitions

As used in this title, the term:

(1) "Addictive disease" means a chronic, often relapsing, brain disease that causes compulsive alcohol or drug seeking and use despite harmful consequences to the individual who is addicted and to those around him or her.

(2) "Board" means the Board of Behavioral Health and Developmental Disabilities.

(3) "Commissioner" means the commissioner of behavioral health and developmental disabilities.

(4) "Community service board" means a public mental health, developmental disabilities, and addictive diseases board established pursuant to Code Section 37-2-6.

(5) "Consumer" means a natural person who has been or is a recipient of disability services.

(6) "County board of health" means a county board of health established in accordance with Chapter 3 of Title 31 and includes its duly authorized agents.

(7) "Department" means the Department of Behavioral Health and Developmental Disabilities and includes its duly authorized agents and designees.

(8) "Developmental disability" means a severe, chronic disability of an individual that:

(A) Is attributable to a significant intellectual disability, or any combination of a significant intellectual disability and physical impairments;

(B) Is manifested before the individual attains age 22;

(C) Is likely to continue indefinitely;

(D) Results in substantial functional limitations in three or more of the following areas of major life activities:

(i) Self-care;

(ii) Receptive and expressive language;

(iii) Learning;

(iv) Mobility;

(v) Self-direction; and

(vi) Capacity for independent living; and

(E) Reflects the person's need for a combination and sequence of special, interdisciplinary, or generic services, individualized supports, or other forms of assistance which are of lifelong or extended duration and are individually planned and coordinated.

(9) "Disability" means:

(A) Mental or emotional illness;

(B) Developmental disability; or

(C) Addictive disease.

(10) "Disability services" means services to the disabled or services which are designed to prevent or ameliorate the effect of a disability.

(11) "Disabled" means any person or persons having a disability.

(12) "Mental illness" means a disorder of thought or mood which significantly impairs judgment, behavior, capacity to recognize reality, or ability to cope with the ordinary demands of life.

(13) "Mentally ill" means having a mental illness.

(14) "Peace officer" means any federal, city, or county police officer, any officer of the Georgia State Patrol, or any sheriff or deputy sheriff.

(15) "Penal offense" means a violation of a law of the United States, this state, or a political subdivision thereof for which the offender may be confined in a state prison or a city or county jail or any other penal institution.

(16) "Physician" means any person duly authorized to practice medicine in this state under Chapter 34 of Title 43.

(17) "Psychologist" means any person duly licensed to practice psychology in this state under Chapter 39 of Title 43.

(18) "Regional board" means a regional board established in accordance with Code Section 37-2-4.1 as that Code section existed on June 30, 2002.

(19) "Regional coordinator" means an employee of the department who acts as the department's agent and designee to manage community services for consumers of disability services within a mental health, developmental disabilities, and addictive diseases region established in accordance with Code Section 37-2-3.

(20) "Regional office" means an office created pursuant to Code Section 37-2-4.1. Such office shall be an office of the department and serve as the entity for the administration of disability services in a region.

(21) "Regional planning board" means a planning board established in accordance with Code Section 37-2-4.1.

(22) "Regional services administrator" means an employee of the department who, under the supervision of the regional coordinator, manages the purchase or authorization of services, or both, for consumers of disability services, the assessment and coordination of services, and ongoing monitoring and evaluation of services provided within a region established in accordance with Code Section 37-2-3.

(23) "Regional state hospital administrator" means the chief administrative officer of a state owned or state operated hospital and the state owned or operated community programs in a region. The regional state hospital administrator has overall management responsibility for the regional state hospital and manages services provided by employees of the regional state hospital and employees of state owned or operated community programs within a mental health, developmental disabilities, and addictive diseases region established in accordance with Code Section 37-2-3.

(24) "Resident" means a person who is a legal resident of the State of Georgia.

(25) "State mental health facility" means, for purposes of this title and Title 31, a hospital, inpatient unit, or other institution operated by or under contract with the department for its operation, including the replacement or reorganization of the facility.



§ 37-1-2. Legislative findings as to mental health, developmental disability, and addictive disease problems and services; role of county governing authorities; purpose of this chapter and Chapter 2 of this title

(a) The General Assembly finds that the state has a need to continually improve its system for providing effective, efficient, and quality mental health, developmental disability, and addictive disease services. Further, the General Assembly finds that a comprehensive range of quality services and opportunities is vitally important to the existence and well-being of individuals with mental health, developmental disability, or addictive disease needs and their families. The General Assembly further finds that the state has an obligation and a responsibility to develop and implement planning and service delivery systems which focus on a core set of consumer oriented, community based values and principles which include, but are not limited to, the following:

(1) Consumers and families should have choices about services and providers and should have substantive input into the planning and delivery of all services;

(2) A single point of accountability should exist for fiscal, service, and administrative issues to ensure better coordination of services among all programs and providers and to promote cost-effective, efficient service delivery and administration;

(3) The system should be appropriately comprehensive and adaptive to allow consumers and their families to access the services they desire and need;

(4) Public programs are the foundation of the service planning and delivery system and they should be valued and nurtured; at the same time, while assuring comparable standards of quality, private sector involvement should be increased to allow for expanded consumer choice and improved cost effectiveness;

(5) Planning should begin at the local level and include local government, consumers, families, advocates, and other interested local parties;

(6) The system should ensure that the needs of consumers who are most in need are met at the appropriate service levels; at the same time, prevention strategies should be emphasized for those disabilities which are known to be preventable;

(7) The system should be designed to provide the highest quality of services utilizing flexibility in funding, incentives, and outcome evaluation techniques which reinforce quality, accountability, efficiency, and consumer satisfaction;

(8) The functions of service planning, coordination, contracting, resource allocation, and consumer assessment should be separated from the actual treatment, habilitation, and prevention services provided by contractors;

(9) Consumers and families should have a single, community based point of entry into the system;

(10) Consumers, staff, providers, and regional planning board and community service board members should receive ongoing training and education and should have access to key management resources such as information systems and technical and professional support services; and

(11) The department is responsible for ensuring the appropriate use of state, federal, and other funds to provide quality services for individuals with mental health, developmental disabilities, or addictive disease needs who are served by the public system and to protect consumers of these services from abuse and maltreatment.

(b) Local governments, specifically county governing authorities, have provided outstanding leadership and support for mental health, developmental disability, and addictive disease programs, and the General Assembly finds that their investments, both personal and capital, should be valued and utilized in any improved system. As such, the state and any new governing structure should take special precautions to ensure that the county governing authorities have an expanded level of input into decision making and resource allocation and that any services or programs should continue to use and expand their use of county facilities and resources wherever appropriate and possible.

(c) The purpose of this chapter and Chapter 2 of this title is to provide for a comprehensive and improved mental health, developmental disability, and addictive disease services planning and delivery system in this state which will develop and promote the essential public interests of the state and its citizens. The provisions of this chapter and Chapter 2 of this title shall be liberally construed to achieve their purposes.



§ 37-1-3. Board of Behavioral Health and Developmental Disabilities; members; removal

(a) There is created the Board of Behavioral Health and Developmental Disabilities which shall establish the general policy to be followed by the Department of Behavioral Health and Developmental Disabilities. The powers, functions, and duties of the Board of Human Resources as they existed on June 30, 2009, with regard to the Division of Mental Health, Developmental Disabilities, and Addictive Diseases are transferred to the Board of Behavioral Health and Developmental Disabilities effective July 1, 2009. The board shall consist of nine members appointed by the Governor and confirmed by the Senate.

(b) The Governor shall designate the initial terms of the members of the board as follows: three members shall be appointed for one year; three members shall be appointed for two years; and three members shall be appointed for three years. Thereafter, all succeeding appointments shall be for three-year terms from the expiration of the previous term.

(c) Vacancies in office shall be filled by appointment by the Governor in the same manner as the appointment to the position on the board which becomes vacant. An appointment to fill a vacancy other than by expiration of a term of office shall be for the balance of the unexpired term.

(d) Members of the board may be removed from office under the same conditions for removal from office of members of professional licensing boards provided in Code Section 43-1-17.

(e) There shall be a chairperson of the board elected by and from the membership of the board who shall be the presiding officer of the board.

(f) The members of the board shall receive a per diem allowance and expenses as shall be set and approved by the Office of Planning and Budget in conformance with rates and allowances set for members of other state boards.



§ 37-1-4. Department of Behavioral Health and Developmental Disabilities; functions, duties; commissioner

(a) There is created a Department of Behavioral Health and Developmental Disabilities. The powers, functions, and duties of the Department of Human Resources as they existed on June 30, 2009, relating to the Division of Mental Health, Developmental Disabilities, and Addictive Diseases are transferred to the Department of Behavioral Health and Developmental Disabilities effective July 1, 2009.

(b) There is created the position of commissioner of behavioral health and developmental disabilities. The commissioner shall be the chief administrative officer of the department and be both appointed and removed by the board, subject to the approval of the Governor. Subject to the general policy established by the board, the commissioner shall supervise, direct, account for, organize, plan, administer, and execute the functions vested in the department.

(c) There shall be created in the department such divisions as may be found necessary for its effective operation. The commissioner shall have the power to allocate and reallocate functions among the divisions within the department.



§ 37-1-5. Department to succeed to applicable rules and regulations; transfer of rights, responsibilities, duties, personnel, and property

(a) The Department of Behavioral Health and Developmental Disabilities shall succeed to all rules, regulations, policies, procedures, and administrative orders of the Department of Human Resources that are in effect on June 30, 2009, or scheduled to go into effect on or after July 1, 2009, and which relate to the functions transferred to the Department of Behavioral Health and Developmental Disabilities pursuant to Code Section 37-1-4 and shall further succeed to any rights, privileges, entitlements, obligations, and duties of the Department of Human Resources that are in effect on June 30, 2009, which relate to the functions transferred to the Department of Behavioral Health and Developmental Disabilities pursuant to Code Section 37-1-4. Such rules, regulations, policies, procedures, and administrative orders shall remain in effect until amended, repealed, superseded, or nullified by the Department of Behavioral Health and Developmental Disabilities by proper authority or as otherwise provided by law.

(b) The rights, privileges, entitlements, and duties of parties to contracts, leases, agreements, and other transactions entered into before July 1, 2009, by the Department of Human Resources which relate to the functions transferred to the Department of Behavioral Health and Developmental Disabilities pursuant to Code Section 37-1-4 shall continue to exist; and none of these rights, privileges, entitlements, and duties are impaired or diminished by reason of the transfer of the functions to the Department of Behavioral Health and Developmental Disabilities. In all such instances, the Department of Behavioral Health and Developmental Disabilities shall be substituted for the Department of Human Resources, and the Department of Behavioral Health and Developmental Disabilities shall succeed to the rights and duties under such contracts, leases, agreements, and other transactions.

(c) All persons employed by the Department of Human Resources in capacities which relate to the functions transferred to the Department of Behavioral Health and Developmental Disabilities pursuant to Code Section 37-1-4 on June 30, 2009, shall, on July 1, 2009, become employees of the Department of Behavioral Health and Developmental Disabilities in similar capacities, as determined by the commissioner of behavioral health and developmental disabilities. Such employees shall be subject to the employment practices and policies of the Department of Behavioral Health and Developmental Disabilities on and after July 1, 2009, but the compensation and benefits of such transferred employees shall not be reduced as a result of such transfer. Employees who are subject to the rules of the State Personnel Board and who are transferred to the department shall retain all existing rights under such rules. Retirement rights of such transferred employees existing under the Employees' Retirement System of Georgia or other public retirement systems on June 30, 2009, shall not be impaired or interrupted by the transfer of such employees and membership in any such retirement system shall continue in the same status possessed by the transferred employees on June 30, 2009. Accrued annual and sick leave possessed by said employees on June 30, 2009, shall be retained by said employees as employees of the Department of Behavioral Health and Developmental Disabilities.

(d) On July 1, 2009, the Department of Behavioral Health and Developmental Disabilities shall receive custody of the state owned real property in the custody of the Department of Human Resources on June 30, 2009, and which pertains to the functions transferred to the Department of Behavioral Health and Developmental Disabilities pursuant to Code Section 37-1-4.



§ 37-1-6. Service of notice of pendency of action by second original process

When any action is brought against the department, the board, the commissioner, or any employee or agent thereof or when any action is brought in which the department could be held responsible for damages awarded in such action, it shall be the duty of the plaintiff to provide for service of notice of the pendency of such action by providing for service of a second original process, issued from the court in which the action is filed, upon the commissioner personally or upon a person designated by the commissioner in writing to serve as agent for the acceptance of such service of process. The service of process in such action shall not be perfected until such second original process has been served as provided in this Code section. The provisions of this Code section shall be cumulative of any other requirements imposed by law for the service of process or notice.






Article 2 - Powers and Duties of the Department of Behavioral Health and Developmental Disabilities

§ 37-1-20. Obligations of the Department of Behavioral Health and Developmental Disabilities

The department shall:

(1) Establish, administer, and supervise the state programs for mental health, developmental disabilities, and addictive diseases;

(2) Direct, supervise, and control the medical and physical care and treatment; recovery; and social, employment, housing, and community supports and services based on single or co-occurring diagnoses provided by the institutions, contractors, and programs under its control, management, or supervision;

(3) Plan for and implement the coordination of mental health, developmental disability, and addictive disease services with physical health services, and the prevention of any of these diseases or conditions, and develop and promulgate rules and regulations to require that all health services be coordinated and that the public and private providers of any of these services that receive state support notify other providers of services to the same patients of the conditions, treatment, and medication regimens each provider is prescribing and delivering;

(4) Ensure that providers of mental health, developmental disability, or addictive disease services coordinate with providers of primary and specialty health care so that treatment of conditions of the brain and the body can be integrated to promote recovery, health, and well-being;

(5) Have authority to contract, including performance based contracts which may include financial incentives or consequences based on the results achieved by a contractor as measured by output, quality, or outcome measures, for services with community service boards, private agencies, and other public entities for the provision of services within a service area so as to provide an adequate array of services and choice of providers for consumers and to comply with the applicable federal laws and rules and regulations related to public or private hospitals; hospital authorities; medical schools and training and educational institutions; departments and agencies of this state; county or municipal governments; any person, partnership, corporation, or association, whether public or private; and the United States government or the government of any other state;

(6) Establish and support programs for the training of professional and technical personnel as well as regional advisory councils and community service boards;

(7) Have authority to conduct research into the causes and treatment of disability and into the means of effectively promoting mental health and addictive disease recovery;

(8) Assign specific responsibility to one or more units of the department for the development of a disability prevention program. The objectives of such program shall include, but are not limited to, monitoring of completed and ongoing research related to the prevention of disability, implementation of programs known to be preventive, and testing, where practical, of those measures having a substantive potential for the prevention of disability;

(9) Establish a system for local administration of mental health, developmental disability, and addictive disease services in institutions and in the community;

(10) Make and administer budget allocations to fund the operation of mental health, developmental disabilities, and addictive diseases facilities and programs;

(11) Coordinate in consultation with providers, professionals, and other experts the development of appropriate outcome measures for client centered service delivery systems;

(12) Establish, operate, supervise, and staff programs and facilities for the treatment of disabilities throughout this state;

(13) Disseminate information about available services and the facilities through which such services may be obtained;

(14) Supervise the local office's exercise of its responsibility concerning funding and delivery of disability services;

(15) Supervise the local offices concerning the administration of grants, gifts, moneys, and donations for purposes pertaining to mental health, developmental disabilities, and addictive diseases;

(16) Supervise the administration of contracts with any hospital, community service board, or any public or private providers without regard to regional or state boundaries for the provision of disability services and in making and entering into all contracts necessary or incidental to the performance of the duties and functions of the department and the local offices;

(17) Regulate the delivery of care, including behavioral interventions and medication administration by licensed staff, or certified staff as determined by the department, within residential settings serving only persons who are receiving services authorized or financed, in whole or in part, by the department;

(18) Classify host homes for persons whose services are financially supported, in whole or in part, by funds authorized through the department. As used in this Code section, the term "host home" means a private residence in a residential area in which the occupant owner or lessee provides housing and provides or arranges for the provision of food, one or more personal services, supports, care, or treatment exclusively for one or two persons who are not related to the occupant owner or lessee by blood or marriage. A host home shall be occupied by the owner or lessee, who shall not be an employee of the same community provider which provides the host home services by contract with the department. The department shall approve and enter into agreements with community providers which, in turn, contract with host homes. The occupant owner or lessee shall not be the guardian of any person served or of their property nor the agent in such person's advance directive for health care. The placement determination for each person placed in a host home shall be made according to such person's choice as well as the individual needs of such person in accordance with the requirements of Code Section 37-3-162, 37-4-122, or 37-7-162, as applicable to such person;

(19) Provide guidelines for and oversight of host homes, which may include, but not be limited to, criteria to become a host home, requirements relating to physical plants and supports, placement procedures, and ongoing oversight requirements;

(20) Supervise the regular visitation of disability services facilities and programs in order to assure contracted providers are licensed and accredited by the designated agencies prescribed by the department, and in order to evaluate the effectiveness and appropriateness of the services, as such services relate to the health, safety, and welfare of service recipients, and to provide technical assistance to programs in delivering services;

(21) Establish a unit of the department which shall receive and consider complaints from individuals receiving services, make recommendations to the commissioner regarding such complaints, and ensure that the rights of individuals receiving services are fully protected;

(22) With respect to housing opportunities for persons with mental illness and co-occurring disorders:

(A) Coordinate the department's programs and services with other state agencies and housing providers;

(B) Facilitate partnerships with local communities;

(C) Educate the public on the need for supportive housing;

(D) Collect information on the need for supportive housing and monitor the benefit of such housing; and

(E) Identify and determine best practices for the provision of services connected to housing;

(23) Exercise all powers and duties provided for in this title or which may be deemed necessary to effectuate the purposes of this title;

(24) Assign specific responsibility to one or more units of the department for the development of programs designed to serve disabled infants, children, and youth. To the extent practicable, such units shall cooperate with the Georgia Department of Education and the University System of Georgia in developing such programs;

(25) Have the right to designate private institutions as state institutions; to contract with such private institutions for such activities, in carrying out this title, as the department may deem necessary from time to time; and to exercise such supervision and cooperation in the operation of such designated private institutions as the department may deem necessary;

(26) Establish policies and procedures governing fiscal standards and practices of community service boards and their respective governing boards; and

(27) Coordinate the establishment and operation of a data base and network to serve as a comprehensive management information system for disability services and programs.



§ 37-1-21. Institutional powers and duties

(a) The department is designated and empowered as the agency of this state responsible for supervision and administrative control of: state facilities for the treatment of mental illness or the habilitation and treatment of individuals with developmental disabilities; programs for the care, custody, and treatment of addictive disease; and other facilities, institutions, or programs which now or hereafter come under the supervision and administrative control of the department. With respect to all such facilities, institutions, or programs the department shall have the following powers and duties:

(1) To create all necessary offices, appoint and remove all officers of such facilities, institutions, or programs, prescribe and change the duties of such officers from time to time, and fix their salaries, other than the commissioner's salary, as provided for by the pay plan covering positions in accordance with rules and regulations of the State Personnel Board. The department shall discharge and cause to be prosecuted any officer or other person who shall assault any patient in any of such facilities or institutions or who shall knowingly use toward any such patient any other or greater force than the occasion may require;

(2) To refuse or accept and hold in trust for any such facility, institution, or program any grant or devise of land or bequest or donation of money or other property for the particular use specified or, if no use is specified, for the general use of such facility, institution, or program;

(3) To bring suit in its name for any claims which any such facility or institution may have, however arising;

(4) To appoint police of such facilities, institutions, or programs who are authorized, while on the grounds or in the buildings of the respective facilities, institutions, or programs to make arrests with the same authority, power, privilege, and duties as the sheriffs of the respective counties in which such facilities, institutions, or programs are situated; and

(5) To have full authority to receive and treat patients ordered admitted to such facilities, institutions, or programs pursuant to any law, to receive any voluntary patients, to discharge such patients pursuant to law, to contract with patients or other persons acting on behalf of patients or legally responsible therefor, and in general to exercise any power or function with respect to patients provided by law. It is the intent of the General Assembly to provide always the highest quality of diagnosis, treatment, custody, and care consistent with medical, therapeutic, and habilitative evidence based practice and knowledge. It is the further intent of the General Assembly that the powers and duties of the department with respect to patients shall be administered by persons properly trained professionally for the exercise of their duties, consistent with the intention expressed in this Code section.

(b) The board is empowered to prescribe all rules and regulations for the management of such facilities, institutions, and programs not conflicting with the law.



§ 37-1-22. Redesignated

Reserved.



§ 37-1-23. Rules of practice and procedure; availability

The board is directed to prescribe rules of practice and procedure in order to implement this chapter. The department is directed to make the board's and the department's rules available for distribution.



§ 37-1-24. Use of psychologist or physician in lieu of one another

No provision in this title shall require the department or any facility or private facility or any community service board to utilize a physician in lieu of a psychologist or a psychologist in lieu of a physician in performing functions under this title even though this title authorizes either a physician or a psychologist to perform the function.



§ 37-1-25. Purchase of real property authorized

The department is authorized to purchase land or lands adjacent to or near lands now under the control of the department where, in the opinion of the department, the land is needed for the benefit of one of the institutions under its control and management, to pay for such land out of any funds which may be available for such purpose, and to take title to land so purchased in the name of the State of Georgia for the use of the department.



§ 37-1-26. Sale of surplus products

(a) The department shall sell, to the best advantage, all surplus products of the Central State Hospital or other institutions under the control and supervision of the department and shall apply the proceeds thereof to the maintenance of the institution from which such surplus products are received. Should any surplus funds arise from this source, they shall be paid into the state treasury annually; and the department shall, at the end of each quarter, make a detailed report of all such transactions to the Governor.

(b) It is not the intention of this Code section to encourage competition in any way by the state, its institutions, agencies, departments or branches, or other subdivisions with the individual, private farmers of this state, or others, in the production and sale of agricultural or industrial commodities or products in due course of commerce.



§ 37-1-27. Legislative findings; Suicide Prevention Program; implementation

(a) The General Assembly makes the following findings:

(1) Every year in Georgia, approximately 850 people die from suicide;

(2) More Georgians die from suicide than from homicide;

(3) More teenagers and young adults die from suicide than from cancer, heart disease, AIDS, birth defects, stroke, pneumonia, influenza, and chronic lung disease combined;

(4) Many who attempt suicide do not seek professional help after the attempt;

(5) In Georgia, three out of four suicide deaths involve a firearm;

(6) Factors such as aging, drug and alcohol abuse, unemployment, mental illness, isolation, and bullying in school contribute to causes of suicide; and

(7) Education is necessary to inform the public about the causes of suicide and the early intervention programs that are available.

(b) There is created the Suicide Prevention Program to be managed by the department.

(c) The department, in implementing the Suicide Prevention Program, shall:

(1) Establish a link between state agencies and offices, including but not limited to the Division of Aging Services and Division of Family and Children Services of the Department of Human Services, the Department of Public Health, local government agencies, health care providers, hospitals, nursing homes, and jails to collect data on suicide deaths and attempted suicides;

(2) Work with public officials to improve firearm safety;

(3) Improve education for nurses, judges, physician assistants, social workers, psychologists, and other counselors with regard to suicide education and prevention and expand educational resources for professionals working with those persons most at risk of suicide;

(4) Provide training and minimal screening tools for clergy, teachers and other educational staff, and correctional workers on how to identify and respond to persons at risk of suicide;

(5) Provide educational programs for family members of persons at an elevated risk of suicide;

(6) Develop standardized protocols to be used by the department in reviewing suicide death scene investigations;

(7) Work to increase the number of follow-back studies of suicides;

(8) Work to increase the number of hospitals that code for external causes of injury;

(9) Implement a state-wide reporting system for reporting suicides;

(10) Support pilot projects to link and analyze information on self-destructive behavior from various, distinct data systems; and

(11) Perform such other tasks as deemed appropriate to further suicide education and prevention in Georgia.

(d) The Suicide Prevention Program shall coordinate with and receive technical assistance from epidemiologists and other staff of the Department of Public Health to support the research and outreach efforts related to this program.



§ 37-1-28. Conviction data

(a) As used in this Code section, the term "conviction data" means a record of a finding or verdict of guilty or a plea of guilty or a plea of nolo contendere with regard to any crime, regardless of whether an appeal of the conviction has been sought.

(b) The department may receive from any law enforcement agency conviction data that is relevant to a person whom the department or its contractors is considering as a final selectee for employment in a position the duties of which involve direct care, treatment, custodial responsibilities, or any combination thereof for its clients. The department may also receive conviction data which is relevant to a person whom the department or its contractors is considering as a final selectee for employment in a position if, in the judgment of the employer, a final employment decision regarding the selectee can only be made by a review of conviction data in relation to the particular duties of the position and the security and safety of clients, the general public, or other employees.

(c) The department shall establish a uniform method of obtaining conviction data under subsection (a) of this Code section which shall be applicable to the department and its contractors. Such uniform method shall require the submission to the Georgia Crime Information Center of fingerprints and the records search fee in accordance with Code Section 35-3-35. Upon receipt thereof, the Georgia Crime Information Center shall promptly transmit fingerprints to the Federal Bureau of Investigation for a search of bureau records and an appropriate report and shall promptly conduct a search of its own records and records to which it has access. After receiving the fingerprints and fee, the Georgia Crime Information Center shall notify the department in writing of any derogatory finding, including, but not limited to, any conviction data regarding the fingerprint records check or if there is no such finding.

(d) All conviction data received shall be for the exclusive purpose of making employment decisions or decisions concerning individuals in the care of the department and shall be privileged and shall not be released or otherwise disclosed to any other person or agency. Immediately following the employment decisions or upon receipt of the conviction data, all such conviction data collected by the department or its agent shall be maintained by the department or agent pursuant to laws regarding and the rules or regulations of the Federal Bureau of Investigation and the Georgia Crime Information Center, as is applicable. Penalties for the unauthorized release or disclosure of any conviction data shall be as prescribed pursuant to laws regarding and rules or regulations of the Federal Bureau of Investigation and the Georgia Crime Information Center, as is applicable.

(e) The department may promulgate written rules and regulations to implement the provisions of this Code section.

(f) The department shall be authorized to conduct a name or descriptor based check of any person's criminal history information, including arrest and conviction data, and other information from the Georgia Crime Information Center regarding any adult person who provides care or is in contact with persons under the care of the department without the consent of such person and without fingerprint comparison to the fullest extent permissible by federal and state law.



§ 37-1-29. Crisis stabilization unit defined; certification of units; minimum standards and requirements; designation as an emergency receiving facility; legislative intent

(a) As used in this Code section, the term "crisis stabilization unit" means a short-term residential program operated for the purpose of providing psychiatric stabilization and detoxification services that complies with applicable department standards and that provides brief, intensive crisis services 24 hours a day, seven days a week.

(b) The department shall be authorized to certify crisis stabilization units pursuant to this Code section for the purpose of providing psychiatric stabilization and detoxification services in a community based setting rather than inpatient hospitalization and other higher levels of care.

(c) The department shall establish minimum standards and requirements for the certification of crisis stabilization units in its policies and procedures. Following any changes to such policies and procedures pertaining to crisis stabilization units, notification of such changes shall be posted on the department's website within 45 days and shall remain posted on the website for at least six months. Such policies and procedures shall include, but not be limited to, the following:

(1) The capacity to carry out emergency receiving and evaluating functions;

(2) Voluntary and involuntary admission criteria;

(3) The prohibition to hold itself out as a hospital or bill for hospital or inpatient services;

(4) The unit is operated by an accredited and licensed, if applicable, health care authority;

(5) The unit has operating agreements with private and public inpatient hospitals and treatment facilities;

(6) The unit operates within the guidelines of the federal Emergency Medical Treatment and Active Labor Act with respect to stabilization and transfer of clients;

(7) Length of stay;

(8) Designation of transitional beds;

(9) Billing;

(10) Physician and registered professional nurse oversight;

(11) Staff to client ratios;

(12) Patient restraint or seclusion;

(13) Safety and emergency protocols;

(14) Pharmacy services;

(15) Medication administration; and

(16) Reporting requirements.

(d) A crisis stabilization unit shall be designated as an emergency receiving facility under Code Sections 37-3-40 and 37-7-40 and an evaluation facility under Code Sections 37-3-60 and 37-7-60, but shall not be designated as a treatment facility under Code Section 37-3-80 or 37-7-80. Crisis stabilization units may admit individuals on a voluntary basis. Individuals may be provided 24 hour observation, detoxification and stabilization services, medication prescribed by a physician, and other appropriate treatment or services.

(e) No entity shall operate as a crisis stabilization unit without having a valid certificate issued pursuant to this Code section.

(f) Application for a certificate to operate a crisis stabilization unit shall be submitted to the department in the manner prescribed by the department's policies and procedures.

(g) The department shall issue a certificate to an applicant who meets all the standards and requirements as set forth in the department's policies and procedures for the certification of crisis stabilization units. The certificate shall be nontransferable for a change of location or governing body.

(h) Each certified crisis stabilization unit shall permit authorized department representatives to enter upon and inspect any and all premises for which a certificate has been granted or applied for.

(i) The department may deny any application for certification which does not meet all the standards and requirements set forth in the department's policies and procedures for the certification of crisis stabilization units and may suspend or revoke a certification which has been issued if an applicant or a certified crisis stabilization unit violates any such policies and procedures; provided, however, that before any order is entered denying a certification application or suspending or revoking a certification previously granted, the applicant or certificate holder, as the case may be, shall be afforded an opportunity for a hearing as provided for in Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(j) Any program certified as a crisis stabilization unit pursuant to this Code section shall be exempt from the requirements to obtain a certificate of need pursuant to Article 3 of Chapter 6 of Title 31.

(k) It is the intent of the General Assembly that this Code section provide a public benefit and comply with all safety net obligations in this title and that patients without private health care coverage receive priority consideration for crisis stabilization unit placement.






Article 3 - Promulgation of Rules and Regulations

§ 37-1-40. Power of board to provide and promote standards, rules, and regulations

The board shall adopt and promulgate written rules, regulations, and standards as may be deemed necessary to effectuate the purposes of this title and which shall be the basis of state financial participation in mental health, developmental disabilities, and addictive diseases programs.



§ 37-1-41. Rules and regulations of Board of Behavioral Health and Developmental Disabilities

All rules and regulations of the Board of Behavioral Health and Developmental Disabilities shall be adopted pursuant to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."






Article 4 - Hearings, Appeals, Evidence, Etc.

§ 37-1-50. Necessity of hearing; powers of hearing examiner, qualification

Reserved. Repealed by Ga. L. 2010, p. 286, § 4/SB 244, effective July 1, 2010.



§ 37-1-53. Classification of privileged materials

Notwithstanding any other provision of law to the contrary, the department is authorized by regulation to classify as confidential and privileged documents, reports, and other information and data obtained by them from persons, firms, corporations, municipalities, counties, and other public authorities and political subdivisions where such matters relate to secret processes, formulas, and methods or where such matters were obtained or furnished on a confidential basis. All matters so classified shall not be subject to public inspection or discovery and shall not be subject to production or disclosure in any court of law or elsewhere until and unless the judge of the court of competent jurisdiction, after in camera inspection, determines that the public interest requires such production and disclosure or that such production and disclosure may be necessary in the interest of justice. This subsection shall not apply to clinical records maintained pursuant to Code Sections 37-3-166, 37-3-167, 37-4-125, 37-4-126, 37-7-166, and 37-7-167.






Article 5 - Enforcement Procedures

Part 1 - Inspection Warrants

§ 37-1-70. Definitions

As used in this part, the term:

(1) "Inspection warrant" means a warrant authorizing a search or inspection of private property where such a search or inspection is one that is necessary for the enforcement of a "mental health law."

(2) "Mental health law" means Code Sections 37-3-7, 37-3-8, and 37-4-7, Chapter 6 of this title, and any rule or regulation duly promulgated thereunder.



§ 37-1-71. Persons who may obtain inspection warrants; authorization of searches and inspections of property

The commissioner or the commissioner's delegate, in addition to other procedures now or hereafter provided, may obtain an inspection warrant under the conditions specified in this chapter. Such warrant shall authorize the commissioner or the commissioner's delegate to conduct a search or inspection of property either with or without the consent of the person whose property is to be searched or inspected if such search or inspection is one that is elsewhere authorized under the rules and regulations duly promulgated under this title.



§ 37-1-72. Issuance; grounds

(a) Inspection warrants shall be issued only by a judge of a court of record whose territorial jurisdiction encompasses the property to be inspected.

(b) The issuing judge shall issue the warrant when the judge is satisfied that the following conditions are met:

(1) The one seeking the warrant must establish under oath or affirmation that the property to be inspected is to be inspected as a part of a legally authorized program of inspection which includes that property or that there is probable cause for believing that there is a condition, object, activity, or circumstance which legally justifies such an inspection of that property; and

(2) The issuing judge determines that the issuance of the warrant is authorized by this part.



§ 37-1-73. Contents

The inspection warrant shall be validly issued only if it meets the following requirements:

(1) The warrant is attached to the affidavit required to be made in order to obtain the warrant;

(2) The warrant describes either directly or by reference to the affidavit the property upon which the inspection is to occur and is sufficiently accurate that the executor of the warrant and the owner or possessor of the property can reasonably determine from it the property of which the warrant authorizes an inspection;

(3) The warrant indicates the conditions, objects, activities, or circumstances which the inspection is intended to check or reveal; and

(4) The warrant refers in general terms to the statutory or regulatory provisions sought to be enforced.



§ 37-1-74. Exclusion of evidence obtained

No facts discovered or evidence obtained in an inspection conducted under authority of an inspection warrant issued pursuant to this part shall be competent as evidence in any criminal proceeding against any party.






Part 2 - Injunctions

§ 37-1-90. Injunctions for the purpose of enjoining violations of the provisions of this title

The Department of Behavioral Health and Developmental Disabilities is empowered to institute appropriate proceedings for injunction in the courts of competent jurisdiction in this state for the purpose of enjoining a violation of any provision of this title as now existing or as may be hereafter amended or of any regulation or order duly issued by the board or department. The department is also empowered to maintain action for injunction to abate any public nuisance which is injurious to the public health, safety, or comfort. Such actions may be maintained notwithstanding the fact that such violation also constitutes a crime and notwithstanding that other adequate remedies at law exist. Such actions may be instituted in the name of the department in the county in which a violation of any provision of this title occurs.






Part 3 - Criminal Penalties

§ 37-1-100. Penalty for violations of the provisions of this title

Any person violating the provisions of this title shall be guilty of a misdemeanor.












Chapter 2 - Administration of Mental Health, Developmental Disabilities, Addictive Diseases, and Other Disability Services

Article 1 - General Provisions

§ 37-2-1. Declaration of purpose

(a) The State of Georgia recognizes its responsibility for its citizens who are mentally ill or developmentally disabled including individuals with epilepsy, cerebral palsy, autism, and other neurologically disabling conditions or who abuse alcohol, narcotics, or other drugs and recognizes an obligation to such citizens to meet their needs through a coordinated system of community facilities, programs, and services.

(b) It is the policy of this state to provide adequate mental health, developmental disability, addictive disease, and other disability services to all its citizens. It is further the policy of this state to provide such services through a unified system which encourages cooperation and sharing of resources among all providers of such services, both governmental and private.

(c) It is the purpose of this chapter to enable and encourage the development of comprehensive, preventive, early detection, habilitative, rehabilitative, and treatment disability services; to improve and expand community programs for the disabled; to provide continuity of care through integration of county, area, regional, and state services and facilities for the disabled; to provide for joint disability services and the sharing of manpower and other resources; and to monitor and restructure the system of providing disability services in the State of Georgia to make better use of the combined public and private resources of the state and local communities.

(d) The provisions of this chapter shall be liberally construed to achieve the objectives set forth in this Code section.



§ 37-2-2. Definitions

As used in this chapter, the term:

(1) "Community service board" means a public mental health, developmental disabilities, and addictive diseases board established pursuant to Code Section 37-2-6.

(2) "Community service board area" means an area inclusive of the counties which fall within the boundaries of a community service board as designated by the department pursuant to subsection (b) of Code Section 37-2-3 for the establishment of a community service board.

(3) "Community service board service area" means a community service board area and any other county or portion thereof in which the community service board provides services.

(4) "Council" means the Behavioral Health Coordinating Council established pursuant to Code Section 37-2-4.

(5) "Governing board" means the governing board of a community service board established pursuant to subsection (b) of Code Section 37-2-6.

(6) "Health services" means any education or service provided by the department, the Department of Public Health, or the Department of Human Services, either directly or by contract.

(7) "Hospital" means a state owned or state operated facility providing services which include, but are not limited to, inpatient care and the diagnosis, care, and treatment or habilitation of the disabled. Such hospital may also provide or manage state owned or operated programs in the community.



§ 37-2-2.1. Creation of Division of Mental Health, Developmental Disabilities, and Addictive Diseases

Repealed by Ga. L. 2009, p. 453, § 3-1/HB 228, effective July 1, 2009.



§ 37-2-3. Designation of boundaries for mental health, development disabilities, and addictive diseases regions; community service board areas

(a) The board shall designate boundaries for mental health, developmental disabilities, and addictive diseases regions and may modify the boundaries of such regions from time to time as deemed necessary by the board.

(b) The department, with the approval of the commissioner, shall designate community service board areas, which shall serve as boundaries for the establishment of community service boards within this state for the purpose of delivering disability services. The department shall be authorized to initiate the redesignation of such community service board area boundaries and may consider requests from a county or group of counties or a community service board or a group of community service boards for recommended changes to the boundaries of the community service board areas. The department, with the approval of the commissioner, is authorized to redesignate two or more community service board areas as a single community service board area. Two or more community service boards may request that the department, with the approval of the commissioner, merge the community service board areas served by such boards into a single community service board area. If the department, with the approval of the commissioner, authorizes the redesignation or merging of community services board areas pursuant to this paragraph, the assets, equipment, and resources of such community service boards shall become the assets, equipment, and resources of the reconstituted community service board serving the successor single board area. It is the intent of the General Assembly not to limit a community service board to serving only those counties within the boundaries of its community service board area.

(c) To the extent practicable, the boundaries for regional planning boards and offices and community service areas shall not subdivide any county unit. In dividing the state into areas, the board and the department shall take into consideration such factors as geographic boundaries, roads and other means of transportation, population concentrations, city and county lines, other relevant community services, and community economic and social relationships. Consideration shall also be given to the existence of facilities and personnel available in the areas for the delivery of disability services.



§ 37-2-4. Behavioral Health Coordinating Council; membership; meetings; obligations

(a) There is created the Behavioral Health Coordinating Council. The council shall consist of the commissioner of behavioral health and developmental disabilities; the commissioner of community health; the commissioner of public health; the commissioner of human services; the commissioner of juvenile justice; the commissioner of corrections; the commissioner of community supervision; the commissioner of community affairs; the Commissioner of Labor; the State School Superintendent; the chairperson of the State Board of Pardons and Paroles; two members, appointed by the Governor; the ombudsman appointed pursuant to Code Section 37-2-32; an adult consumer of public behavioral health services, appointed by the Governor; a family member of a consumer of public behavioral health services, appointed by the Governor; a parent of a child receiving public behavioral health services, appointed by the Governor; a member of the House of Representatives, appointed by the Speaker of the House of Representatives; and a member of the Senate, appointed by the Lieutenant Governor.

(b) The commissioner of behavioral health and developmental disabilities shall be the chairperson of the council. A vice chairperson and a secretary shall be selected by the members of the council as prescribed in the council's bylaws.

(c) Meetings of the council shall be held quarterly, or more frequently, on the call of the chairperson. Meetings of the council shall be held with no less than five days' public notice for regular meetings and with such notice as the bylaws may prescribe for special meetings. Each member shall be given written notice of all meetings. All meetings of the council shall be subject to the provisions of Chapter 14 of Title 50. Minutes or transcripts shall be kept of all meetings of the council and shall include a record of the votes of each member, specifying the yea or nay vote or absence of each member, on all questions and matters coming before the council. No member may abstain from a vote other than for reasons constituting disqualification to the satisfaction of a majority of a quorum of the council on a recorded vote. No member of the council shall be represented by a delegate or agent.

(d) Except as otherwise provided in this Code section, a majority of the members of the council then in office shall constitute a quorum for the transaction of business. No vacancy on the council shall impair the right of the quorum to exercise the powers and perform the duties of the council. The vote of a majority of the members of the council present at the time of the vote, if a quorum is present at such time, shall be the act of the council unless the vote of a greater number is required by law or by the bylaws of the council.

(e) The council shall:

(1) Develop solutions to the systemic barriers or problems to the delivery of behavioral health services by making recommendations that implement funding, policy changes, practice changes, and evaluation of specific goals designed to improve services delivery and outcome for individuals served by the various departments;

(2) Focus on specific goals designed to resolve issues for provision of behavioral health services that negatively impact individuals serviced by at least two departments;

(3) Monitor and evaluate the implementation of established goals; and

(4) Establish common outcome measures.

(f) (1) The council may consult with various entities, including state agencies, councils, and advisory committees and other advisory groups as deemed appropriate by the council.

(2) All state departments, agencies, boards, bureaus, commissions, and authorities are authorized and required to make available to the council access to records or data which are available in electronic format or, if electronic format is unavailable, in whatever format is available. The judicial and legislative branches are authorized to likewise provide such access to the council.

(g) The council shall be attached to the Department of Behavioral Health and Developmental Disabilities for administrative purposes only as provided by Code Section 50-4-3.

(h) (1) The council shall submit annual reports of its recommendations and evaluation of their implementation to the Governor and the General Assembly.

(2) The recommendations developed by the council shall be presented to the board of each member department for approval or review at least annually.

(i) For purposes of this Code section, the term "behavioral health services" has the same meaning as "disability services" as defined in Code Section 37-1-1.



§ 37-2-4.1. Local mental health, developmental disabilities, and addictive diseases offices; regional mental health, developmental disabilities, and addictive disease advisory councils

(a) The department may create local mental health, developmental disabilities, and addictive diseases offices. The number of these offices may be modified from time to time as deemed necessary by the department.

(b) The department shall create a separate regional mental health, developmental disabilities, and addictive diseases advisory council for each region of the department as established under Code Section 37-2-3. Each regional advisory council may provide recommendations for the coordinated and comprehensive planning for its region in conformity with minimum standards and procedures established by the department.

(c) The powers, functions, obligations, and duties of the regional mental health, mental retardation, and substance abuse boards as they existed on June 30, 2002, are transferred to the department. The department shall succeed to all rights, privileges, entitlements, contracts, leases, agreements, and other transactions of the regional boards which were in effect on June 30, 2002, and none of those rights, privileges, entitlements, contracts, leases, agreements, and other transactions shall be impaired or diminished by reason of such transfer. In all such instances, the department shall be substituted for such regional board and the department shall succeed to the rights and duties under such contracts, leases, agreements, and other transactions.



§ 37-2-5. Regional advisory councils -- Establishing policy and direction for disability services; membership; bylaws; meetings; expenses

(a) Each regional advisory council shall engage in disability services planning within its region and may perform other functions as may be provided or authorized by law, such as:

(1) Informing the department of local needs and priorities;

(2) Organizing natural supports;

(3) Recommending community improvements;

(4) Providing input to the department regarding the local perspective of consumers, families, and community stakeholders; and

(5) Encouraging prevention programs.

(b) Membership on the regional advisory council within an established region shall be determined as follows:

(1) Each county with a population of 50,000 or less according to the United States decennial census of 1990 or any future such census shall appoint one member to the council;

(2) Each county with a population of more than 50,000 according to the United States decennial census of 1990 or any future such census shall appoint one member for each population increment of 50,000 or any portion thereof;

(3) The appointment or appointments for each county shall be made by the county governing authority; and

(4) The county governing authority shall appoint a consumer of disability services, a family member of a consumer, an advocate for disability services, or a local leader or business person with an interest in mental health, developmental disabilities, and addictive diseases; provided, however, that for counties with more than one appointment, the county governing authority shall seek to ensure that such appointments represent various groups and disability services.

(b.1) A county governing authority may appoint the school superintendent, a member of the county board of health, a member of the local board of education, or any other elected or appointed official to serve on the regional advisory council, provided that such person meets the qualifications of paragraph (4) of subsection (b) of this Code section, such person does not serve on a community service board, and such appointment does not violate the provisions of Chapter 10 of Title 45.

(b.2) (1) A person shall not be eligible to be appointed to or serve on a regional advisory council if such person is:

(A) A member of the community service board which serves that region;

(B) An employee or board member of a private or public entity which contracts with the department, the Department of Human Services, or the Department of Public Health to provide health, mental health, developmental disabilities, or addictive diseases services within the region;

(C) An employee of such local office or employee or board member of any private or public group, organization, or service provider which contracts with or receives funds from such local office; or

(D) An employee or board member of the department, the Department of Human Services, or the Department of Public Health.

(2) A person shall not be eligible to be appointed to or serve on a regional advisory council if such person's spouse, parent, child, or sibling is a member of that regional advisory council or a member, employee, or board member specified in paragraph (1) of this subsection. No person who has served a full term or more on a regional advisory council or regional planning board may be appointed to a community service board until a period of at least two years has passed since the time such person served on the regional advisory council or the regional planning board. No person who has served on a regional planning board and who becomes a member of a regional advisory council after June 30, 2015, may be appointed to a community service board until a period of at least two years has passed since the time such person has served on the regional planning board or regional advisory council.

(c) In making appointments to the regional advisory council, the various county governing authorities shall consider the cultural and social characteristics, including gender, race, ethnic, and age characteristics, of the regional and county populations. The county governing authorities are further encouraged to ensure that each disability group is viably represented on the regional advisory council, and in so doing the county governing authority may consider suggestions for appointments from clinical professional associations as well as advocacy groups, including but not limited to the Georgia Mental Health Consumer Network, People First of Georgia, the Georgia Parent Support Network, National Alliance for the Mentally Ill Georgia, the American Association for Retired Persons, Georgians for Children, Mental Health America of Georgia, Georgia ARC Network, and the Georgia Council on Substance Abuse and their local chapters and affiliates.

(d) The initial term of a new member of a regional advisory council shall be determined by the commissioner in order to establish staggered terms on the council. At such time as the terms of the members of the council are equally staggered, the term of a member of the regional advisory council shall be for a period of three years and until the member's successor is appointed and qualified. A member may serve no more than two consecutive terms. The term of a regional advisory council member shall terminate upon resignation, death, or inability to serve due to medical infirmity or other incapacity or such other reasonable condition as the regional advisory council may impose under its bylaws. Vacancies on the regional advisory council shall be filled in the same manner as the original appointment.

(e) Prior to August 1, 2015, each regional advisory council shall adopt bylaws governing its operation and management. At a minimum, the bylaws shall provide for staggered terms of the council, requirements for an annual meeting to elect officers, a mechanism for ensuring that consumers of disability services and family members of consumers constitute a majority of the appointments to the council, and a mechanism for ensuring that each disability service is equitably represented by appointments to the council. Any council member who serves an initial term of less than three years may be eligible to be reappointed for two full consecutive three-year terms. The chairperson and vice chairperson of the regional advisory council shall be elected from among the members of the council to serve a term of one year with the option of reelection for an additional one-year term. The bylaws shall provide for any other officers and their means of selection, as well as any necessary committees or subcommittees of the council. Prior to their adoption by the regional advisory council, the bylaws shall be submitted to the department for review and approval. The regional advisory council must have the written approval of the commissioner prior to the adoption of bylaws.

(f) The regional advisory council shall meet not less than once every four months, beginning on July 1 and continuing through the next June 30, which time frame shall be the fiscal year for each regional advisory council.

(g) Each member of the regional advisory council may, upon approval of the department, receive reimbursement for actual expenses incurred in carrying out the duties of such office in conformance with rates and allowances set for state employees by the Office of Planning and Budget and the same mileage allowance for use of a personal car as that received by all other state officials and employees or a travel allowance of actual transportation cost if traveling by public carrier.

(h) Each regional advisory council which is composed of members who are appointed thereto by the governing authority of only one county shall have a minimum of six members, notwithstanding the provisions of subsection (b) of this Code section, which members shall in all other respects be appointed as provided in this Code section.



§ 37-2-5.1. Allocation of funds

(a) State, federal, and other funds appropriated to the department and available for the purpose of funding the planning and delivery of disability services shall be distributed in accordance with this subsection. All funds associated with services to clients residing within a given region shall be managed through the department; the term "all funds" shall include funding for hospitals, community service boards, private and public contracts, and any contracts relating to service delivery for clients within the given region. The department shall establish a funding amount for regions conditioned upon the amount of funds appropriated. The funding amount shall be determined, in part, based on consumer service needs, service and program history, population based funding needs, infrastructure mandates, program efficiency and effectiveness, geographic distances, and other factors affecting the cost and level of service needs within each region.

(b) The department shall establish guidelines to ensure that regions receive such funding based on client population, past and future service delivery needs and capabilities, and in consideration of special needs populations, such as homeless and transient populations. The department shall ensure that funds are managed based primarily on services to clients and in compliance with all federal, state, and regulatory requirements.

(c) The department, in compliance with the provisions of the General Appropriations Act and other applicable laws, is authorized to move funds to and between community and institutional programs based on need, and the department shall develop appropriate allocation and accounting mechanisms to move funds in a planned and rational manner between hospitals, community service boards, and other providers based on client needs and utilization.



§ 37-2-5.2. Local offices -- Duties, functions, and powers

Under the supervision of the department, each local office shall have the following duties and functions:

(1) To receive and administer gifts, moneys, and donations for purposes pertaining to mental health, developmental disability, and addictive disease services;

(2) To encourage the development, in cooperation with the department, of private and public providers of programs and disability services which respond to the needs of consumers and families of consumers within the region;

(3) To serve as the representative of the citizens of the area in regard to disability services;

(4) To receive and consider complaints and grievances submitted by individuals, associations, or agencies involved with the delivery or receipt of disability services and, if deemed appropriate, to seek resolution in coordination with the department, through processes which may include impartial mediation and alternative dispute resolution, of such complaints and grievances with the appropriate hospital, community service board, or other private or public provider of service;

(5) To assure the highest achievable level of public awareness and understanding of both available and needed disability services;

(6) To visit regularly disability services facilities and programs which serve the region in order to assure contracted providers are licensed and accredited by the designated agencies prescribed by the department, and in order to evaluate the effectiveness and appropriateness of the services, as such services relate to the health, safety, and welfare of service recipients, and to provide technical assistance to programs in delivering services; and

(7) To participate with other local offices and planning boards, the department, local, state, or federal government agencies, educational institutions, and public and private organizations in the coordination of planning, research, service development, and evaluation activities:

(A) To work cooperatively with all units of county and local government, including the county boards of health, within the region; and

(B) To establish goals and objectives, not inconsistent with those established by the department, for its region.



§ 37-2-6. Community mental health, developmental disabilities, and addictive diseases service boards -- Community service board creation; membership; participation of counties; transfer of powers and duties; alternate method of establishment; bylaws; reprisals prohibited

(a) Community service boards in existence on June 30, 2014, are re-created effective July 1, 2014, to provide mental health, developmental disabilities, and addictive diseases services. Such community service boards may enroll and contract with the department, the Department of Human Services, the Department of Public Health, or the Department of Community Health to become a provider of mental health, developmental disabilities, and addictive diseases services or health, recovery, housing, or other supportive services. Such boards shall be considered public agencies. Each community service board shall be a public corporation and an instrumentality of the state; provided, however, that the liabilities, debts, and obligations of a community service board shall not constitute liabilities, debts, or obligations of the state or any county or municipal corporation and neither the state nor any county or municipal corporation shall be liable for any liability, debt, or obligation of a community service board. Each community service board re-created pursuant to this Code section is created for nonprofit and public purposes to exercise essential governmental functions. The re-creation of community service boards pursuant to this Code section shall not alter the provisions of Code Section 37-2-6.2 which shall apply to those re-created community service boards and their employees covered by that Code section and those employees' rights are retained.

(b) The governing board of each community service board shall consist of members appointed by the governing authorities of the counties within the community service board area. Membership on such governing board shall be determined as follows:

(1) (A) The governing authority of each county within the community service board area:

(i) With a population of 50,000 or less according to the most recent United States decennial census shall appoint one member to such governing board; and

(ii) With a population of more than 50,000 according to the most recent United States decennial census shall appoint one member for each population increment of 50,000 or any portion thereof; or

(B) In the event that the number of governing board member positions established in accordance with subparagraph (A) of this paragraph would exceed nine, the membership of such governing board pursuant to this subsection shall be appointed as follows and the bylaws shall be amended accordingly:

(i) For community service boards whose community service board area contains nine or fewer counties, the membership of the board shall be set at nine members and appointments to the board shall be made by the governing authority of each county within the community service board area in descending order from the county with the largest population to the county with the smallest population according to the most recent United States decennial census and this method shall be repeated until all nine members of the governing board of the community service board are appointed. If a county governing authority fails to make an appointment within a reasonable time, the next descending county by population shall make an appointment and the method shall continue; and

(ii) For community service boards whose community service board area contains more than nine counties, one member of the governing board of the community service board shall be appointed by the governing authority of each county within the community service board area, so that the number of members on the governing board is equal to the number of counties in the community service board area.

The county governing authority shall appoint as at least one of its appointments a consumer of disability services; a psychiatrist, a psychologist, or other behavioral health or development disabilities professional; a law enforcement officer; a family member of a consumer; an advocate for disability services; a parent of a child with mental illness or addictive disease; or a local leader or businessperson with an interest in mental health, developmental disabilities, and addictive diseases; provided, however, that for counties with more than one appointment, the county governing authority shall seek to ensure that such appointments represent various groups and disability services;

(2) In addition to the members appointed pursuant to paragraph (1) of this subsection, the governing board of each community service board may appoint one additional member in order to address variation in the population sizes of counties or the financial contributions of counties within the community service board area. The bylaws of the community service board shall address the establishment of the additional governing board membership position, if established, and the purpose or purposes for which such position is created. The term of office of such additional member shall be the same as that of other members of the governing board of the community service board as provided in subsection (h) of this Code section;

(3) In addition to the members appointed pursuant to paragraphs (1) and (2) of this subsection, each governing board of a community service board shall have additional members who shall serve on such governing board while concurrently holding elective or appointive office and who shall be appointed by a county governing authority as follows:

(A) The number of elected or appointed officials serving on the governing board of a community service board shall be equal to one-third, defined herein as 33 percent or 0.33, of the number of the members of such board appointed in accordance with paragraph (1) of this subsection. In the event the calculation of such percentage yields a whole number and a fraction of a whole number, then the number of members to be appointed shall be equal to the nearest whole number; however, a fraction equal to 50 percent or greater shall be rounded to the next highest whole number;

(B) The governing authority of each county in the community service board area making the largest cash or in-kind financial contribution in descending order to the community service board in the county fiscal year immediately prior to the time of such appointment shall make one appointment of an elected or appointed official to the community service board until the number of such appointments required by this paragraph is reached. For community service boards whose community service board areas contains fewer counties than the number of appointments made pursuant to this paragraph, the membership appointments of elected or appointed officials to the governing board shall be made in the descending order prescribed in this paragraph and this method shall be repeated until all members who hold elective or appointive office are appointed to the governing board of the community service board. In the event that the number of such county governing authorities making a cash or in-kind financial contribution to the community service board does not result in the number of appointments required by this paragraph, the remaining appointment or appointments shall be made by the governing authority or authorities of the county or counties in the community service board area with the largest population in descending order according to the most recent United States decennial census until the number of appointments required by this paragraph is reached. For community service boards whose community service board area contains three or fewer counties, the membership appointments of elected or appointed officials to the governing board shall be made in the descending order prescribed in this paragraph and this method shall be repeated until all members who hold elective or appointive office are appointed to the governing board of the community service board. In the event there is no county in the community service board area where the governing authority made a cash or in-kind financial contribution to the community service board in the county fiscal year immediately prior to the time of such appointment, the appointments required by this paragraph shall be made by the governing authority or authorities of the county or counties in the community service board area with the largest population in descending order according to the most recent United States decennial census until the number of appointments required by this paragraph is reached;

(C) As used in this paragraph, the term "elective or appointive office" or "elected or appointed official" means:

(i) The elected chief executive officer, by whatever name called, of the county governing authority making the appointment to the governing board of the community service board;

(ii) An elected member of such county governing authority;

(iii) The county manager of such county governing authority where such position exists as defined in Code Section 36-5-22;

(iv) The sheriff of such county;

(v) The elected chief executive officer, by whatever named called, an elected member of the governing authority, or an appointed city manager of any municipality lying wholly or partially within such county;

(vi) A member of the board of education of such county or a member of the governing board of any municipal school system lying wholly or partially within such county;

(vii) The school superintendent of such county or the superintendent of any municipal school system lying wholly or partially within such county;

(viii) The appointed public safety commissioner, police chief, or fire chief of such county or any municipality lying wholly or partially within such county; or

(ix) Any other elected official from within such county;

(D) No member of the governing board of the community service board appointed pursuant to this paragraph shall continue to serve on the governing board if such member no longer holds the elective or appointive office which made him or her eligible for appointment to such board. The term of office of an elected official appointed to serve as a member of the governing board of a community service board shall be the same as such official's elective term of office. The term of office of an appointed official appointed to serve as a member of such governing board shall be the same as that of other members of such governing board; and

(E) As used in this paragraph, the term "in-kind financial contribution" means the most current dollar value of any physical facilities or buildings and equipment, including vehicles, of all kinds provided at no cost by the county governing authority for use by the community service board.

(4) Each community service board in existence on June 30, 2014, shall reconstitute the membership of its governing board in accordance with the provisions of paragraphs (2) and (3) of this subsection, effective July 1, 2014.

A community service board which increases or reduces the number of its members of its governing board in accordance with paragraphs (2) and (3) of this subsection shall revise its bylaws adopted in accordance with subsection (h) of this Code section to reflect such increases or reductions. A community service board which reduces the number of members of its governing board shall designate which position or positions are to be eliminated and shall make reasonable efforts to eliminate any position or positions of governing board members whose terms expire on or before June 30, 2014; provided, however, that members serving on the governing board of a community service board whose terms do not expire on or before June 30, 2014, shall continue to serve out the terms of office to which they were appointed, regardless of whether this causes a governing board to temporarily exceed the maximum number of members. Any additional positions created in conformity with such paragraphs (2) and (3) may be filled on July 1, 2014, and the governing authority of a county that is otherwise authorized to appoint such additional member or members to the governing board of a community service board may do so no sooner than May 1, 2014, but any person so appointed shall not take office until July 1, 2014. If a position on such governing board of the community service board is not filled on July 1, 2014, a vacancy in that position shall be deemed to have occurred on that date. A governing board of the community service board is authorized to make whatever changes necessary in the terms of office of its members in order to achieve the staggering of terms required by subsection (h) of this Code section;

(5) (A) A person shall not be eligible to be appointed to or serve on a governing board of a community service board if such person is:

(i) A member of the regional planning board which serves the region in which that community service board is located;

(ii) An employee or board member of a public or private entity which contracts with the department to provide mental health, developmental disabilities, and addictive diseases services within the community service board area served by that community service board;

(iii) An employee of that community service board or employee or board member of any private or public group, organization, or service provider which contracts with or receives funds from that community service board; or

(iv) A former employee of that community service board until a period of at least two years has passed since the time such person was employed by that community service board.

(B) A person shall not be eligible to be appointed to or serve on a governing board of a community service board if such person's spouse, parent, child, or sibling is a member of that governing board or a member, employee, or board member specified in this paragraph. With respect to appointments by the same county governing authority, no person who has served a full term or more on a governing board of a community service board may be appointed to a regional planning board until a period of at least two years has passed since the time such person served on the governing board of a community service board, and no person who has served a full term or more on a regional planning board may be appointed to the governing board of a community service board until a period of at least two years has passed since the time such person has served on the regional planning board; and

(6) A governing board of a community service board created in accordance with this subsection shall reconstitute its governing board membership in conformity with the most recent United States decennial census in accordance with subparagraph (d)(2)(C) of Code Section 1-3-1.

(b.1) A county governing authority may appoint a member of the county board of health to serve on the governing board of the community service board provided that such person meets the qualifications of paragraph (1) or (2) of subsection (b) of this Code section and such appointment does not violate the provisions of Chapter 10 of Title 45. For terms of office which begin July 1, 1994, or later, an employee of the Department of Human Resources (now known as the Department of Behavioral Health and Developmental Disabilities for these purposes) or an employee of a county board of health shall not serve on a governing board of a community service board. For terms of office which begin July 1, 2009, or later, an employee of the department, the Department of Human Services, the Department of Public Health, or the Department of Community Health or a board member of the respective boards of each department shall not serve on a governing board of a community service board.

(c) In making appointments to the governing board of a community service board, the county governing authorities shall ensure that such appointments are reflective of the cultural and social characteristics, including gender, race, ethnic, and age characteristics, of the community service board area and county populations. The county governing authorities are further encouraged to ensure that each disability group is represented on the governing board of the community service board, and in making such appointments the county governing authorities may consider suggestions from clinical professional associations as well as advocacy groups. For the purposes of this subsection, the term "advocacy groups" means any organizations or associations that advocate for, promote, or have an interest in disability services and are exempted as a charitable organization from federal income tax pursuant to Section 501(c) of the Internal Revenue Code; provided, however, that "advocacy groups" shall not mean paid providers of disability services or health services.

(c.1) A county governing authority in making appointments to the governing board of a community service board shall take into consideration that at least one member of the governing board of a community service board is an individual who is trained or certified in finance or accounting; provided, however, that if after a reasonable effort at recruitment there is no person trained or certified in finance or accounting within the community service board area who is willing and able to serve, the county governing authority may consider for appointment any other person having a familiarity with financial or accounting practices.

(d) Each county in which the governing authority of the county is authorized to appoint members to the governing board of the community service board shall participate with the board in the operation of the program through the community service board. All contractual obligations, including but not limited to real estate leases, rentals, and other property agreements, other duties, rights, and benefits of the mental health, developmental disabilities, and addictive diseases service areas in existence on June 30, 2014, shall continue to exist along with the new powers granted to the community service boards effective July 1, 2014.

(e) Notwithstanding any other provision of this chapter, a community service board may be constituted in a method other than that outlined in subsection (b) of this Code section if:

(1) A board of health of a county desiring to be the lead county board of health for that county submits a written agreement to the former Division of Mental Health, Developmental Disabilities, and Addictive Diseases (now known as the Department of Behavioral Health and Developmental Disabilities) of the former Department of Human Resources before July 1, 1993, to serve as the community service board and to continue providing disability services in that county after July 1, 1994, and the governing authority for that county adopted a resolution stating its desire to continue the provision of disability services through its board of health after July 1, 1994, and submitted a copy of such resolution to the former division before July 1, 1993; or

(2) (A) The lead county board of health for a community mental health, mental retardation, and substance abuse service area, as designated by the former Division of Mental Health, Developmental Disabilities, and Addictive Diseases (now known as the Department of Behavioral Health and Developmental Disabilities) of the former Department of Human Resources on July 15, 1993, but which area excludes any county which meets the requirements of paragraph (1) of this subsection, submitted a written agreement to the former division and to all counties within such service area to serve as the community service board for that area and to continue providing disability services after July 1, 1994, which agreement was submitted between July 31, 1993, and December 31, 1993; and

(B) Each county governing authority which is within the service area of a lead county board of health which has submitted an agreement pursuant to subparagraph (A) of this paragraph adopted a resolution stating its desire to continue the provision of disability services through such lead county board of health after July 1, 1994, and submitted a copy of that resolution to the former division, the regional board, and the lead county board of health between July 31, 1993, and December 31, 1993; and

(3) The lead county board of health qualifying as such under paragraph (1) or (2) of this subsection agrees in writing to appoint a director for mental health, mental retardation, and substance abuse other than the director of the county board of health as stipulated in Code Section 31-3-12.1, to appoint an advisory council on mental health, mental retardation, and substance abuse consisting of consumers, families of consumers, and representatives from each of the counties within the boundaries of the community service board, and to comply with all other provisions relating to the delivery of disability services pursuant to this chapter.

(f) If the conditions enumerated in subsection (e) of this Code section are not met prior to or on December 31, 1993, a community service board as provided in subsection (b) shall be established and appointed by January 31, 1994, to govern the provision of disability services within the boundaries of the community service board. Such community service board shall have the authority to adopt bylaws and undertake organizational and contractual activities after January 31, 1994; provided, however, that the community service board established pursuant to this Code section may not begin providing services to clients until July 1, 1994.

(g) If a community service board is established pursuant to paragraph (2) of subsection (e) of this Code section, such community service board must operate as established at least until June 30, 1996; provided, however, that in each fiscal year following June 30, 1996, the counties included under the jurisdiction of such a community service board may vote to reconstitute the community service board pursuant to the provisions of subsection (b) of this Code section by passage of a resolution by a majority of the county governing authorities within the jurisdiction of the community service board prior to January 1, 1997, or each year thereafter.

(h) The governing board of each community service board shall adopt bylaws and operational policies and guidelines in conformity with the provisions of this chapter. Those bylaws shall address governing board appointment procedures, initial terms of governing board members, the staggering of terms, quorum, a mechanism for ensuring that consumers of disability services and family members of consumers constitute no less than 50 percent of the governing board members appointed pursuant to paragraphs (1) and (2) of subsection (b) of this Code section, and a mechanism for ensuring equitable representation of the various disability groups. A quorum for the transaction of any business and for the exercise of any power or function of the governing board of the community service board shall consist of a majority of the total number of filled governing board member positions appointed pursuant to subsection (b) of this Code section. A vote of the majority of such quorum shall be the act of the governing board of the community service board except where the bylaws of the community service board may require a greater vote. The regular term of office for each member of the governing board of a community service board shall be three years. Vacancies on such governing board shall be filled in the same manner as the original appointment. For purposes of this subsection, "equitable representation of the various disability groups" means that consumers and family members of such consumers who constitute no less than 50 percent of the governing board members holding membership pursuant to paragraphs (1) and (2) of subsection (b) of this Code section shall be appointed so as to assure that an equal number of such members to the fullest extent possible represents mental health, developmental disabilities, and addictive diseases interests.

(i) The governing board of each community service board which is composed of members who are appointed thereto by the governing authority of only one county shall have a minimum of seven and no more than nine members, not including any additional members appointed pursuant to paragraphs (2) and (3) of subsection (b) of this Code section, notwithstanding the provisions of subsection (b) of this Code section, which members in all other respects shall be appointed as provided in this Code section.

(j) No governing board member, officer, or employee of a community service board who has authority to take, direct others to take, recommend, or approve any personnel action shall take or threaten action against any employee of a community service board as a reprisal for making a complaint or disclosing information concerning the possible existence of any activity constituting fraud, waste, or abuse in or relating to the programs, operations, or client services of the community service board, to the governing board of the community service board, to a member of the General Assembly, or to the department unless the complaint was made or the information was disclosed with the knowledge that it was false or with willful disregard for its truth or falsity. Any action taken in violation of this subsection shall give the public employee a right to have such action set aside in a proceeding instituted in the superior court.

(k) A member of a governing board of a community service board who after notice that such member has failed to complete any required training prescribed by the department pursuant to paragraph (6) of Code Section 37-1-20 continues such failure for 30 days may be removed from office by the remaining members of the governing board of the community service board.

(l) A member of a governing board of a community service board may resign from office by giving written notice to the executive director of the community service board. The resignation is irrevocable after delivery to such executive director but shall become effective upon the date on which the notice is received or on the effective date given by the member in the notice, whichever date is later. The executive director, upon receipt of the resignation, shall give notice of the resignation to the remaining members of the governing board of the community service board and to the chief executive officer or governing authority of the county that appointed the member.

(m) The office of a member of a governing board of a community service board shall be vacated upon such member's resignation, death, or inability to serve due to medical infirmity or other incapacity, removal by the community service board as authorized in this Code section, or upon such other reasonable condition as the community service board may impose under its bylaws.

(n) Each member of the governing board of a community service board shall comply with the code of ethics for members of boards, commissions, and authorities as set forth in Code Section 45-10-3. A governing board member who fails to comply with such code may be subject to removal from office by the remaining members of the governing board of the community service board or by the commissioner as authorized in Code Section 37-2-10. The governing board of the community service board shall revise the bylaws of the community service board adopted in accordance with subsection (h) of this Code section to reflect the requirements of this subsection.

(o) A member of the governing board of a community service board shall have a fiduciary responsibility to avoid any conflict of interest in a manner that is consistent with the declarations found in Code Section 45-10-2. When such governing board is to decide an issue about which a member has an unavoidable conflict of interest, such member shall absent herself or himself from not only the vote, but also from any deliberation on such issue. Members of the governing board of a community service board shall not use their positions to obtain employment with or contracts from the community service board, its funding sources, or its suppliers of goods and services for themselves, family members, or close associates. Should such member desire such employment, such member shall first resign. No person who has served as a member of the governing board of a community service board may be employed by that community service board, either directly or by contract, until a period of at least two years has passed since the time such person served as a member of the governing board of that community service board. A governing board member or a member of the governing board member's family may obtain disability or health services from the community service board in the ordinary course of the community service board's provision of such disability or health services on the same terms and under the same conditions applicable to any member of the public. An individual governing board member shall not exercise individual authority over the community service board's operations, affairs, property, or personnel, except when such member's action is explicitly permitted by action of the governing board of the community service board by policy or by resolution. The governing board of the community service board shall revise the bylaws of the community service board adopted in accordance with subsection (h) of this Code section to reflect the requirements of this subsection.

(p) A member of a governing board of a community service board may not enter upon the duties of office until such member takes the following oath of office:

STATE OF GEORGIA

COUNTY OF

I, , do solemnly swear or affirm that I will truly perform the

duties of a member of the governing board of the Community

Service Board to the best of my ability.

I do further swear or affirm:

(1) That I am not the holder of any unaccounted for public money due

this state or any political subdivision or authority thereof;

(2) That I am not the holder of any office of trust under the government

of the United States, any other state, or any foreign state which I am by the

laws of the State of Georgia prohibited from holding;

(3) That I am otherwise qualified to hold said office according to the

Constitution and the laws of Georgia; and

(4) That I will support the Constitution of the United States and this

state.

Signature of member of

the governing board of the

Community Service Board

Typed name of member of

the governing board of the

Community Service Board

Sworn and subscribed

before me this day

of , .

(SEAL)



§ 37-2-6.1. Community service boards -- Executive director, staff, budget, facilities; powers and duties; exemption from state and local taxation

(a) (1) The governing board of each community service board shall employ an executive director to serve as its chief executive officer and shall prescribe the duties thereof. The selection of the executive director and all terms of compensation shall be set by the governing board of each community service board and shall be subject to review and approval by the commissioner prior to any offer of employment or at any point thereafter where the terms of compensation are proposed to be substantially altered. Such contracts shall be reviewed by the commissioner every five years. Further, the commissioner shall be required to review and approve the selection of the executive director of each community service board for adherence to minimum qualifications for the position as prescribed by the department. The executive director shall direct the day-to-day operations of the community service board. Such executive director shall be appointed and removed by the community service board pursuant to this subsection and shall appoint other necessary staff pursuant to an annual budget adopted by the board, which budget shall provide for securing appropriate facilities, sites, and professionals necessary for the provision of disability and health services. Notwithstanding any other provision of law to the contrary, the governing board of the community service board may delegate any power, authority, duty, or function to its executive director or other staff. The executive director or other staff is authorized to exercise any power, authority, duty, or function on behalf of the governing board of the community service board.

(2) The executive director or any full-time or part-time employee of a community service board shall have a responsibility to avoid any conflict of interest in a manner that is consistent with the declarations found in Code Section 45-10-21. Such employees shall not transact any business with that community service board as prohibited in Code Section 45-10-23 unless any such transaction falls under the exceptions granted in Code Section 45-10-25. Transactions that fall under such exceptions shall be disclosed to the governing board of the community service board in the manner as such governing board shall determine and yearly to the Georgia Government Transparency and Campaign Finance Commission as prescribed in Code Section 45-10-26. The governing board of the community service board shall promulgate policies and procedures governing executive director and employee conflicts of interest and establish a code of ethics for the executive director and employees of the community service board.

(b) The governing board of each community service board or each community service board, under the jurisdiction of its governing board, shall perform duties, responsibilities, and functions and may exercise power and authority described in this subsection as follows:

(1) The governing board of each community service board shall adopt bylaws for the conduct of its affairs and the affairs of their respective community service boards; provided, however, that the governing board of a community service board shall meet at least quarterly, and that all such meetings and any bylaws shall be open to the public, as otherwise required under Georgia law;

(2) The governing board of each community service board shall be required to review and approve the annual budget of the community service board and shall be required to establish the general policies related to such budget to be followed by the community service board;

(3) Each community service board shall provide an adequate range of disability services as prescribed by the department;

(4) Each community service board may make and enter into all contracts necessary and incidental to the performance of its duties and functions;

(5) Each community service board may acquire by purchase, gift, lease, or otherwise and may own, hold, improve, use, and sell, convey, exchange, transfer, lease, sublease, and dispose of real and personal property of every kind and character, or any interest therein, for its corporate purposes;

(6) Each community service board may contract to utilize the services of the Department of Administrative Services, the state auditor, or any other agency of state, local, or federal government;

(7) Each community service board may provide, either independently or through contract with appropriate state or local governmental entities, the following benefits to its employees, their dependents, and survivors, in addition to any compensation or other benefits provided to such persons:

(A) Retirement, pension, disability, medical, and hospitalization benefits, through the purchase of insurance or otherwise, but medical and hospitalization benefits may only be provided through the Department of Community Health under the same conditions as provided for such benefits to state employees, and the Department of Community Health shall so provide if requested;

(B) Life insurance coverage and coverage under federal old age and survivors' insurance programs;

(C) Sick leave, annual leave, and holiday leave; and

(D) Any other similar benefits including, but not limited to, death benefits;

(8) Each community service board may cooperate with all units of local government in the counties where the community service board provides services as well as neighboring regions and with the programs of other departments, agencies, and regional commissions and regional planning boards;

(9) Each community service board shall establish and maintain a personnel program for its employees and fix the compensation and terms of compensation of its employees; provided, however, that each community service board shall comply with the provisions of Chapter 20 of Title 45, for so long as and to the extent that each employee of such board remains subject to the rules and regulations of the State Personnel Board or as otherwise provided by law;

(10) Each community service board may receive and administer grants, gifts, contracts, moneys, and donations for purposes pertaining to the delivery of disability services or of health services;

(11) Each community service board may establish fees for the provision of disability services or health services according to the terms of contracts entered into with the department, Department of Human Services, Department of Public Health, or Department of Community Health, as appropriate; provided, however, that all fees collected shall be used solely in accordance with the statutory nonprofit and public purposes of community service boards as prescribed in this article;

(12) Each community service board may accept appropriations, loans of funds, facilities, equipment, and supplies from local governmental entities in the counties where the community service board provides services;

(13) Each member of the governing board of a community service board may, upon approval of the executive director, receive reimbursement for actual expenses incurred in carrying out the duties of such office; provided, however, that such reimbursement shall not exceed the rates and allowances set for state employees by the Office of Planning and Budget or the mileage allowance for use of a personal car as that received by all other state officials and employees or a travel allowance of actual transportation cost if traveling by public carrier;

(14) The governing board of each community service board shall elect a chairperson and vice chairperson from among its membership. The governing board members shall also elect a secretary and treasurer from among its membership or may designate the executive director of the community service board to serve in one or both offices. Such officers shall serve for such terms as shall be prescribed in the bylaws of the community service board or until their respective successors are elected and qualified. No governing board member shall hold more than one office of the governing board of a community service board; except that the same person may serve as secretary and treasurer. The bylaws of the governing board of a community service board shall provide for any other officers of such board and the means of their selection, the terms of office of the officers, and an annual meeting to elect officers;

(15) Each community service board may have a seal and alter it;

(16) Each community service board may establish fees, rates, rents, and charges for the use of facilities of the community service board for the provision of disability services or of health services, in accordance with the terms of contracts entered into with the department, Department of Human Services, Department of Public Health, or Department of Community Health, as appropriate;

(17) Each community service board may borrow money for any business purpose and may incur debt, liabilities, and obligations for any business purpose. A debt, liability, or obligation incurred by a community service board shall not be considered a debt, liability, or obligation of the state or any county or any municipality or any political subdivision of the state. A community service board may not borrow money as permitted by this Code section if the highest aggregate annual debt service requirements of the then current fiscal year or any subsequent year for outstanding borrowings of the community service board, including the proposed borrowing, exceed 15 percent of the total revenues of the community service board in its fiscal year immediately preceding the fiscal year in which such debt is to be incurred. Interest paid upon such borrowings shall be exempt from taxation by the state or its political subdivisions. A state contract with a community service board shall not be used or accepted as security or collateral for a debt, liability, or obligation of a community service board without the prior written approval of the commissioner;

(18) Each community service board, to the extent authorized by law and the contract for the funds involved, may carry forward without lapse fund balances and establish operating, capital, and debt reserve accounts from revenues and grants derived from state, county, and all other sources; and

(19) Each community service board may operate, establish, or operate and establish facilities deemed by the community service board as necessary and convenient for the administration, operation, or provision of disability services or of health services by the community service board and may construct, reconstruct, improve, alter, repair, and equip such facilities to the extent authorized by state and federal law.

(c) Nothing shall prohibit a community service board from contracting with any county governing authority, private or other public provider, or hospital for the provision of disability services or of health services.

(d) Each community service board exists for nonprofit and public purposes, and it is found and declared that the carrying out of the purposes of each community service board is exclusively for public benefit and its property is public property. Thus, no community service board shall be required to pay any state or local ad valorem, sales, use, or income taxes.

(e) A community service board shall not have the power to tax, the power to issue general obligation bonds or revenue bonds or revenue certificates, or the power to financially obligate the state or any county or any municipal corporation.

(f) A community service board shall not operate any facility for profit. A community service board may fix fees, rents, rates, and charges that are reasonably expected to produce revenues, which, together with all other funds of the community service board, will be sufficient to administer, operate, and provide the following:

(1) Disability services or health services;

(2) The cost of acquiring, constructing, equipping, maintaining, repairing, and operating its facilities; and

(3) The creation and maintenance of reserves sufficient to meet principal and interest payments due on any obligation of the community service board.

(g) Each community service board may provide reasonable reserves for the improvement, replacement, or expansion of its facilities and services. Reserves under this subsection shall be subject to the limitations in paragraph (17) of subsection (b) of this Code section.

(h) Each county and municipal corporation of this state is authorized to convey or lease property of such county or municipal corporation to a community service board for its public purposes. Any property conveyed or leased to a community services board by a county or municipal corporation shall be operated by such community service board in accordance with this chapter and the terms of the community service board's agreements with the county or municipal corporation providing such conveyance or lease.

(i) Each community service board and any entity created or formed by such community service board pursuant to subsection (j) of this Code section shall keep books of account reflecting all funds received, expended, and administered by the community service board in accordance with generally accepted accounting principles. The community service board and an entity created or formed by such community service board, if any, pursuant to subsection (j) of this Code section shall assure the inclusion in its annual audit any information or procedures required by the department. The community service board and an entity created or formed by such community service board, if any, pursuant to subsection (j) of this Code section shall rotate audit firms at least once every five years. Copies of the annual audit and all findings shall be submitted to the department and the governing board of the community service board, or in the case of an entity created or formed by the community service board, if any, to the governing board of the community service board, the governing board of such entity, and the department within 60 days of completion of the audit.

(j) Subject to the approval of the commissioner and the governing board of the community service board, a community service board may create, form, or become a member of a nonprofit corporation, limited liability company, or other nonprofit entity, the voting membership of which shall be limited to community service boards, governmental entities, nonprofit corporations, or a combination thereof, if such entity is created for purposes that are within the powers of the community service board, for the cooperative functioning of its members, or a combination thereof; provided, however, that no funds provided pursuant to a contract between the department and the community service board may be used in the formation or operation of the nonprofit corporation, limited liability company, or other nonprofit entity. No community service board, whether or not it exercises the power authorized by this subsection, shall be relieved of compliance with Chapter 14 of Title 50, relating to open and public meetings, and Article 4 of Chapter 18 of Title 50, relating to inspection of public records, unless otherwise provided by law. The provisions of this subsection relating to the approval of the commissioner to the contrary notwithstanding, nothing in this subsection shall prohibit a community service board from creating, forming, or becoming a member of a national, regional, or state trade association or business league as defined for tax exempt purposes by the United States Internal Revenue Service for the benefit of member community service boards and similar organizations.

(k) No community service board shall employ or retain in employment, either directly or indirectly through contract, any person who is receiving a retirement benefit from the Employees' Retirement System of Georgia except in accordance with the provisions of subsection (c) of Code Section 47-2-110; provided, however, that any such person who is employed as of July 1, 2004, may continue to be employed.

(l) A community service board may join or form and operate, either directly or indirectly, one or more networks of community service boards, disability or health service professionals, and other providers of disability services or health services to arrange for the provision of disability services or health services through such networks; to contract either directly or through such networks with the Department of Community Health to provide services to Medicaid beneficiaries; to provide disability services or health services in an efficient and cost-effective manner on a prepaid, capitation, or other reimbursement basis; and to undertake other disability or health services related managed care activities. For purposes of this subsection only and notwithstanding Code Section 33-3-3 or any other provision of law, a community service board shall be permitted to and shall comply with the requirements of Chapter 20A of Title 33 to the extent that such requirements apply to the activities undertaken by the community service board or by a community service board under this subsection or subsection (j) of this Code section. No community service board, whether or not it exercises the powers authorized by this subsection, shall be relieved of compliance with Article 4 of Chapter 18 of Title 50, relating to inspection of public records, unless otherwise provided by law. Any licensed health care provider shall be eligible to apply to become a participating provider under such a plan or network that provides coverage for health care, disability services, or health services which are within the lawful scope of the provider's license, but nothing in this Code section shall be construed to require any such plan or network to provide coverage for any specific health care, disability service, or health service.



§ 37-2-6.2. Employees whose jobs include duties or functions which became duties or functions of a community service board on July 1, 1994; rights, duties, and benefits of employees

(a) (1) Those employees whose job descriptions, duties, or functions as of June 30, 1994, included the performance of employment duties or functions which will become employment duties or functions of the personnel of a community service board on July 1, 1994, shall become employees of the applicable community service boards on and after July 1, 1994. Such employees shall be subject to the employment practices and policies of the applicable community service board on and after July 1, 1994. Employees who are subject to the rules of the State Personnel Board and who are transferred to a community service board shall retain all existing rights under such rules. Retirement rights of such transferred employees existing under the Employees' Retirement System of Georgia or other public retirement systems on June 30, 1994, shall not be impaired or interrupted by the transfer of such employees and membership in any such retirement system shall continue in the same status possessed by the transferred employees on June 30, 1994, without any interruption in membership service and without the loss of any creditable service. For purposes of coverage under the Employees' Retirement System of Georgia, such employees transferred to the community service boards on July 1, 1994, shall be deemed to be state employees. Accrued annual and sick leave possessed by said employees on June 30, 1994, shall be retained by said employees as employees of the community service board. Any person who is granted employment rights and benefits as a member of a community service board pursuant to this subsection and who later becomes employed, without any break in service, by the department, Department of Human Services, or Department of Public Health, a hospital thereof, another community service board, a county board of health for which such person provides services pursuant to this title, or a regional board shall retain, in that later employment position, all such rights and benefits. Such rights and benefits shall also be retained by any person who is employed on June 30, 1994, by the former Division of Mental Health, Developmental Disabilities, and Addictive Diseases (now known as the Department of Behavioral Health and Developmental Disabilities) of the former Department of Human Resources, a hospital thereof, a county board of health for which such person provides services pursuant to this title, or a regional board and who later becomes employed, without any break in service, by a community service board.

(2) Classified employees of a community service board under this chapter shall in all instances be employed and dismissed in accordance with rules and regulations of the State Personnel Board.

(3) All rights, credits, and funds in the Employees' Retirement System of Georgia which are possessed by personnel transferred by provisions of this Code section to the community service boards are continued and preserved, it being the intention of the General Assembly that such persons shall not lose any rights, credits, or funds to which they may be entitled prior to becoming employees of the community service boards.

(b) As to those persons employed by the former Division of Mental Health, Developmental Disabilities, and Addictive Diseases (now known as the Department of Behavioral Health and Developmental Disabilities) of the former Department of Human Resources, a hospital thereof, or a regional board on June 30, 1994, any termination from state employment after that date of any such person who is a member of the classified service shall not result from the anticipated or actual employment or utilization by:

(1) The department;

(2) A regional board;

(3) A community service board;

(4) A hospital;

(5) The Department of Human Services;

(6) The Department of Public Health; or

(7) Any private provider of disability services or health services of any person who is not an employee of the state or a political subdivision thereof to perform the duties and functions of such terminated state personnel unless such termination and utilization is the result of a reduction in appropriations for such duties or functions or is the result of a reduction in force caused by any other state department or agency which has ceased to contract with the department, the Department of Human Services, or the Department of Public Health for the services which had been provided by the terminated state personnel.



§ 37-2-6.3. Public body; lawsuits; debts, obligations, and liabilities

(a) A community service board is a public body as provided in paragraph (1) of subsection (c) of Code Section 37-2-11.1.

(b) A community service board has the power to bring an action in its own name and, to the extent otherwise authorized by law and to the extent not immune from suit, may be sued in its own name. The state and the counties in which the community service board operates shall not be considered a party to or liable under any such litigation.

(c) The governing board of a community service board as well as the community service board itself shall be prohibited from bringing any action against the state.

(d) Debts, obligations, and liabilities of a community service board are not debts, obligations, or liabilities of the state or of the counties in which such board operates. A community service board is prohibited from entering into debts, obligations, or liabilities which are also debts, obligations, or liabilities of the state or of any county.



§ 37-2-6.4. Reconstituting or converting of organizational structure; formation of new community service board

(a) Notwithstanding any other provisions of this chapter, a community service board may reconstitute or convert its organizational structure in the following ways:

(1) With the approval of the governing board of the community service board and the approval of the county governing authorities of the counties served by the community service board, the community service board may convert to a private nonprofit corporation. So long as the reconstituted organization continues to serve a public purpose as defined by the department, the Department of Human Services, or the Department of Public Health, as appropriate, such organization shall be authorized to retain the use of assets, equipment, and resources purchased with state and federal funds by the former community service board. In the event the new private nonprofit fails to serve such public purpose, those assets, equipment, and resources purchased by the former community service board with state and federal funds shall be returned to the department, the Department of Human Services, or the Department of Public Health, as appropriate, or to an agency designated by such department. For a period of three years following the community service board's conversion to a private nonprofit corporation, the private nonprofit corporation shall ensure that consumers of disability services or health services, as appropriate, and family members of such consumers constitute a majority of the appointed board members and that the various disability groups and health services groups are equitably represented on the board of the nonprofit corporation;

(2) With the approval of the governing board of the community service board and the approval of all of the county governing authorities of the counties served by the community service board, the community service board may convert to a unit of county government. All assets, equipment, and resources of the community service board shall be transferred to the new unit of county government; or

(3) With the approval of the governing board of the community service board and the approval of all of the county governing authorities of the counties served by the community service board, the community service board may become a component part of a hospital authority in those counties served by the community service board. So long as the hospital authority continues to serve a public purpose as defined by the department, the Department of Human Services, or the Department of Public Health, as appropriate, the hospital authority shall be authorized to retain possession of those assets, equipment, and resources purchased by the community service board with state and federal funds. In the event the hospital authority fails to serve such public purpose, those assets, equipment, and resources purchased by the community service board with state and federal funds shall be returned to the department, the Department of Human Services, or the Department of Public Health, as appropriate, or to an agency designated by such appropriate department or departments.

(b) In the event that all county governing authorities of a community service area designated pursuant to subsection (b) of Code Section 37-2-3 concur that a community service board reconstituted pursuant to subsection (a) of this Code section has failed to provide disability services or health services as required, those county governing authorities may request that the department coordinate the formation of a new community service board pursuant to Code Section 37-2-6. Upon notification of the request, the department shall assist the county governing authorities in making appointments to the new community service board and establishing bylaws pursuant to Code Section 37-2-6. The department shall make a determination about the disposition of all assets, equipment, and resources purchased with state or federal funding in the possession of the predecessor agency. To the extent that the community service board was providing disability services or health services through the Department of Human Services or the Department of Public Health, such department or departments shall provide to the Department of Behavioral Health and Developmental Disabilities all documents, data, information, and consultation necessary or helpful to the formation of the new community service board and the determination and disposition of assets, equipment, and resources of the community service board.



§ 37-2-6.5. Cessation of operations by community service board; notification; continuation of operations by successor board, county board of health, or outside manager

(a) By joint action of the membership of a community service board created pursuant to Code Section 37-2-6 and the governing authority of each county within the community service board area, such community service board may cease operations; provided, however, that such community service board shall notify the commissioner at least 90 days in advance of the meeting of the community service board in which such action is to be taken. Such joint action shall indicate the date on which the community service board shall cease operations.

(b) Upon receipt of notification that a community service board intends to cease operations, the commissioner shall notify the chairperson and executive director of such community service board and the governing authority of each county within the community service board area of such board that:

(1) The department, after securing the approval of the Governor, intends to appoint a manager or management team to manage and operate the programs and services of the community service board in accordance with the provisions of paragraph (1) of subsection (c) of Code Section 37-2-10 until the department shall determine:

(A) That such community service board should continue in operation, provided one or more members appointed to such board in accordance with subsection (b) of Code Section 37-2-6 shall be removed in accordance with subparagraph (c)(3)(H) of Code Section 37-2-10, and the department, acting on behalf of the membership of the community service board, nominates a successor to a removed member and advises the county governing authority that appointed such removed member to appoint a successor;

(B) That all of the members of such community service board appointed in accordance with subsection (b) of Code Section 37-2-6 shall be removed and such community service board shall be reconstituted; and that the department shall assist the county governing authorities in making appointments to the new community service board; or

(C) In the case where the membership of such community service board is the membership of a county board of health designated in accordance with Code Section 31-3-12.1 or subsection (e) of Code Section 37-2-6, that the entire membership of the community service board should be removed and the membership of the community service board be reconstituted in accordance with subsection (b) of Code Section 37-2-6;

(2) The department, with the approval of the commissioner, intends to redesignate the boundaries of the community service board area served by such board pursuant to paragraph (1) of subsection (b) of Code Section 37-2-3 by expanding the boundaries of a community service board area served by another community service board to include the counties in the community service board area served by the community service board that intends to cease operations so that the community service board serving such area may assume responsibility for the provision of disability services within such counties;

(3) The department intends to request pursuant to Code Section 31-3-12.1 that the governing authority of a county within the community service board area of such board authorize the membership of the board of health of such county to serve as the membership of such community service board; or

(4) The department, after securing the approval of the Governor, intends to appoint a manager or management team to manage and operate the programs and services of the community service board until such time as arrangements can be made to secure one or more alternate service providers to assume responsibility for the provision of services previously provided by the community service board.

(c) If a community service board ceases operation and is succeeded by another community service board pursuant to paragraph (2), a county board of health pursuant to paragraph (3), or a manager or management team pursuant to paragraph (4) of subsection (b) of this Code section, the department shall make a determination about the disposition of all assets, equipment, and resources purchased with state or federal funding in the possession of the predecessor community service board.

(d) If a community service board ceases operation and one or more alternate service providers assume responsibility for the provision of services previously provided by the community service board pursuant to paragraph (4) of subsection (b) of this Code section, the department shall petition the superior court of the county in which the principal office of that community service board was located for appointment of a receiver of the assets of the community service board for the protection of the board's creditors and the public. The receiver shall be authorized to marshal and sell or transfer assets of the board, and, after payment of the costs, expenses, and approved fees of the proceeding, to pay the liabilities of the community service board. The court shall then decree that the board be dissolved. Upon completion of the liquidation, any surplus remaining after paying all costs of the liquidation shall be distributed, as determined by the court, to the agencies, entities, or providers providing disability services in the community service board area formerly served by the community service board which ceased operations. At no time shall any community service board upon ceasing operations convey any of its property, except as may be otherwise authorized by a superior court in this subsection, to any private person, association, or corporation.



§ 37-2-7. Formulation and publication of state plan for disability services

(a) The department shall formulate and publish in print or electronically biennially a state plan for disability services which shall take into account the disability services plans submitted by the regional offices as required by Code Section 37-2-5.2. The state disability services plan shall be comprehensive and shall include public and private institutional and community services to the disabled. In developing the state plan, the department shall request input from the regional offices and planning boards, the community service boards, hospitals, and other public and private providers. The plan shall include an overview of current services and programs and shall also present information on future program, service, educational, and training needs.

(b) The plan shall address ways of eliminating, to the extent possible, detrimental delays and interruptions in the administration of disability services when moving an individual from one element of service to another in order to ensure continuity of care and treatment for persons receiving such services.

(c) The plan shall further set forth the proposed annual budget of the department and the regions.

(d) The plan shall be submitted to the department, the Governor, the General Assembly, the council, the regional planning boards, the hospitals, the community service boards, and any other public or private provider requesting a copy of the plan.

(e) At such time as the state plan is submitted, the department shall further submit an analysis of services provided, programs instituted, progress made, and the extent of implementation of the previous biennial plan. Such analysis shall measure the effectiveness and the efficiency of the methods of delivering services which ameliorate or prevent disability and restore health. This analysis shall further address the efforts of the department in coordinating services in accordance with Code Section 37-2-9.



§ 37-2-8. Unification of state and area service programs

Reserved. Repealed by Ga. L. 1993, p. 1445, § 16, effective July 1, 1994.



§ 37-2-9. Coordination of disability services with related activities of other agencies and organizations

To the maximum extent possible, disability services provided by the department and the regional offices, hospitals, community service boards, and other public and private providers shall be coordinated with related activities of the department and judicial, correctional, educational, social, and other health service agencies and organizations, both private and public.



§ 37-2-9.1. Compliance by regional planning boards and community service boards with laws as to open meetings and inspection of records; advisory boards

(a) Each regional planning board and community service board shall comply with the provisions of Chapter 14 of Title 50, relating to open and public meetings, and Article 4 of Chapter 18 of Title 50, relating to inspection of public records, except where records or proceedings are expressly made confidential pursuant to other provisions of law.

(b) Each regional office and community service board and other public and private providers are authorized to establish one or more advisory boards for the purpose of ensuring coordination with various agencies and organizations and providing professional and other expert guidance.



§ 37-2-10. Commissioner's emergency powers upon failure of community service board to establish and administer programs

(a) Notwithstanding any other provisions of the law, the commissioner with the concurrence of the Governor is authorized to establish and administer community programs on an emergency basis in the event one or more community service boards or their respective governing boards fail to assume responsibility for the establishment and implementation of an adequate range of disability services or to provide appropriate disability services as determined by the department or substantially breach their contracts with the department pursuant to this chapter.

(b) Upon notification by a governing board of a community service board of an inability to provide an adequate range of disability services or to provide appropriate services, the commissioner, with concurrence of the Governor, may:

(1) Assume responsibility for the administration and operation of all of the community programs operated by or through such board and, in which case, the programs shall become department programs; the department shall acquire the assets of the community service board; the community service board employees shall become employees of the department; and the governing board of the community service board shall be dissolved; or

(2) Assume responsibility for the administration and operation of one or more of the community programs operated by or through such board, in which case, such program or programs shall become a department program or programs; the department shall acquire those assets of the community service board assigned to such program or programs; and the employees of such program or programs shall become employees of the department. Any community service board programs not transferred to the department shall continue to be operated by the governing board of the community service board and the employees for such programs shall remain community service board employees.

(c) (1) Notwithstanding any other provisions of the law, the commissioner with the concurrence of the Governor is authorized to appoint a manager or management team to manage and operate the programs and services of the community service board if the commissioner finds that the community service board:

(A) Provides notice pursuant to Code Section 37-2-6.5 that the community service board intends to cease operations;

(B) Intentionally, recklessly, or negligently failed to discharge its duties pursuant to a contract with the department;

(C) Misused state or federal funds;

(D) Engaged in a fraudulent act, transaction, practice, or course of business;

(E) Endangered the life, safety, or health of a consumer served by the community service board;

(F) Failed to keep fiscal records and maintain proper control over its assets;

(G) Failed to respond to a substantial deficiency in a review or audit;

(H) Otherwise substantially failed to comply with this chapter or the rules or standards of the department; or

(I) No longer has the fiscal ability to continue to provide contracted services and, without the intervention of the department, continued provision of disability services or health services to consumers in the service area is in immediate jeopardy.

(2) In order to carry out the provisions of paragraph (1) of this subsection, the commissioner shall give written notice to the governing board of the community service board regarding the appointment of a manager or management team and the circumstances on which the appointment is based. The governing board of the community service board shall be immediately suspended upon the appointment of a manager or management team by the commissioner. The commissioner may require the community service board to pay costs incurred by the manager or management team.

(3) Subject to the determination of the commissioner, a manager or management team appointed pursuant to this subsection may:

(A) Evaluate, redesign, modify, administer, supervise, or monitor a procedure, operation, or the management of the community service board;

(B) Hire, supervise, discipline, reassign, or terminate the employment of an employee of the community service board;

(C) Reallocate the resources and manage the assets of the community service board;

(D) Require that a financial transaction, expenditure, or contract for goods and services be approved by the manager or management team;

(E) Redesign, modify, or terminate a program or service of the community service board;

(F) Direct the executive director, chief financial officer, or any other administrative or program manager, employee, or agent to take an action;

(G) Exercise a power, duty, authority, or function of the community service board or its governing board as authorized by this chapter;

(H) Recommend to the commissioner the removal of a member or members of the governing board of the community service board or the executive director of the community service board; and the provisions of any law to the contrary notwithstanding, the commissioner may remove such member or executive director from office. If the commissioner removes a member or members of the governing board of the community service board pursuant to this subparagraph, the member or members so removed shall be replaced pursuant to Code Section 37-2-6; and

(I) Report at least monthly to the commissioner on actions taken.

(4) A manager or management team appointed pursuant to this subsection may not use or dispose of any asset or funds contributed to the community service board by the governing authority of a county or municipal corporation without the approval of such governing authority.

(5) A manager or management team appointed pursuant to this subsection shall be free from all liability, joint or several, for the manager or management team's acts, omissions, and conduct and for the acts, omissions, and conduct of their duly constituted agents in the administration of the community service board or its programs. The state shall indemnify and save them, and each of them, harmless from the effects and consequences of their acts, omissions, and conduct in their official capacity, except to the extent that such effects and consequences shall result from their own willful misconduct.

(6) If a manager or management team is appointed pursuant to this Code section, the department may:

(A) Upon a determination that the conditions that gave rise to the appointment of a manager or management team pursuant to this subsection have been met and that such manager or management team is no longer necessary, terminate the authority delegated to such manager or management team and restore authority to the governing board of the community service board to manage and operate the services and programs of the community service board; or

(B) Operate and manage the programs of the community service board until such time as arrangements can be made to secure one or more alternate service providers to assume responsibility for the provision of services previously provided by the community service board. If this option is exercised, the department shall petition the appropriate superior court for appointment of a receiver pursuant to subsection (d) of Code Section 37-2-6.5.

(7) Nothing in this subsection shall be construed to prohibit the department from canceling a contract with a community service board.



§ 37-2-11. Allocation of available funds for services; recipients to meet minimum standards; accounting for fees generated by providers; discrimination in providing services prohibited

(a) It is the goal of the State of Georgia that every citizen be provided an adequate level of disability care through a unified system of disability services. To this end, the department shall, to the maximum extent possible, allocate funds available for services so as to provide an adequate disability services program available to all citizens of this state. In funding and providing disability services, the department and the regional offices shall ensure that all providers, public or private, meet minimum standards of quality and competency as established by the department.

(b) Fees generated, if any, by hospitals, community service boards, and other private and public providers, providing services under contract or purview of the department, shall be reported to the department and applied wherever appropriate against the cost of providing, and increasing the quantity and quality of, disability services; provided, however, that income to a community service board derived from fees may be used to further the purposes of such community service board as found in Code Section 37-3-6.1, subject to appropriations. The department shall be responsible for developing procedures to properly account for the collection, remittance, and reporting of generated fees. The department shall work with the community service boards and other public or private providers to develop an appropriate mechanism for accounting for the funds and resources contributed to local disability services by counties and municipalities within the area. Such contributions are not required to be submitted to either the community service boards or the department; however, appropriate documentation and accounting entries shall make certain that the county or municipality is credited, and if necessary compensated, appropriately for such contribution of funds or resources.

(c) No person shall be denied disability services provided by the state as defined in this chapter based on age, gender, race, ethnic origin, or inability to pay; provided, however, unless otherwise prohibited by law or contract, providers of disability services may deny nonemergency disability services to any person who is able to pay, but who refuses to pay. The department shall develop a state-wide sliding fee scale for the provision of disability services and shall promulgate standards that define emergency disability services and refusal to pay.



§ 37-2-11.1. Venue in actions against community service board; representation by Attorney General; immunity; use of legal counsel; authority for indemnification, defense, and insurance

(a) Venue for the purpose of any action against a community service board shall be the county in which the principal office of the community service board is located. For purposes of this Code section, "principal office" shall be defined as the facility which houses the executive director or other such top administrator for the community service board.

(b) In any legal proceeding, a regional planning board or the regional office shall be considered a unit of the department and shall be afforded the assistance of legal counsel from the Attorney General.

(c) (1) The community service boards shall be public bodies but shall not be considered agencies of the state or any specific county or municipality. Such community service boards are public agencies in their own right and shall have the same immunity as provided for counties. No county shall be liable for any action, error, or omission of a community service board. Notwithstanding any provisions of law to the contrary, and regardless of any provisions of law which grant employees of the community service boards benefits under programs operated by the state or which deem them to be state employees only for purposes of those benefits, employees of the community service boards shall not be employees of the state but shall be employees of the community service boards and, further, the state shall not be liable for any action, error, or omission of such employees.

(2) A community service board may employ or contract for legal counsel to assist in performing its duties and shall be authorized to appoint legal counsel to represent the community service board and its employees. The community service board may exercise any authority granted in Article 2 of Chapter 9 of Title 45, relating to the indemnification, defense, and insuring of members and employees of public bodies.



§ 37-2-11.2. Access by the department, Department of Human Services, Department of Public Health, Department of Community Health, or regional office to records of any program receiving public funds; confidentiality

(a) Notwithstanding any other law to the contrary, to ensure the quality and integrity of patient and client care, any program receiving any public funds from, or subject to licensing, certification, or facility approval by, the department, the Department of Human Services, the Department of Public Health, the Department of Community Health, or a regional office shall be required to provide the department or the appropriate regional office or both, upon request, complete access to, including but not limited to authorization to examine and reproduce, any records required to be maintained in accordance with contracts, standards, or rules and regulations of the department, the Department of Human Services, the Department of Public Health, or the Department of Community Health or pursuant to the provisions of this title.

(b) Records obtained pursuant to subsection (a) of this Code section shall not be considered public records and shall not be released by the department, the Department of Human Services, the Department of Public Health, the Department of Community Health, or any regional office unless otherwise specifically authorized by law.

(c) The community service board shall maintain a clinical record for each consumer receiving treatment or habilitation services from such board. The treatment of clinical records of consumers in receiving services for mental illness shall be governed by the provisions of Code Section 37-3-166. The treatment of clinical records of consumers receiving habilitation services for developmental disabilities shall be governed by the provisions of Code Section 37-4-125. The treatment of clinical records of consumers in treatment for addictive diseases shall be governed by the provisions of Code Section 37-7-166.



§ 37-2-12. Construction of chapter to avoid conflict with federal laws

Repealed by Ga. L. 2002, p. 1324, § 1-7, effective July 1, 2002.






Article 2 - Administration of Mental Disability Services

Part 1 - Office of Disability Services Ombudsman

§ 37-2-30. Definitions

As used in this article, the term:

(1) "Advance directive for health care" means a written document voluntarily executed by a patient in accordance with the requirements of Code Section 31-32-5.

(2) "Clinical record" means a written record pertaining to an individual consumer and shall include all medical records, progress notes, charts, admission and discharge data, and all other information which is recorded by a services provider or other entities responsible for a consumer's care and treatment under this chapter and which pertains to the consumer's hospitalization, treatment, or habilitation.

(3) "Consumer" means a natural person who has been or is a recipient of disability services as defined in Code Section 37-1-1 and shall include natural persons who are seeking disability services.

(4) "Durable power of attorney for health care" means a written document voluntarily executed by an individual creating a health care agency in accordance with Chapter 36 of Title 31, as such chapter existed on and before June 30, 2007.

(5) "Estate representative" means an executor, executrix, administrator, or administratrix of the estate of a deceased consumer.

(6) "Guardian" shall have the same meaning as provided in Code Section 29-1-1.

(7) "Health care agent" means an agent under a durable power of attorney for health care or health care agent under an advance directive for health care.

(8) "Office" means the office of disability services ombudsman created pursuant to subsection (a) of Code Section 37-2-31.

(9) "Ombudsman" means the disability services ombudsman appointed as provided for in Code Section 37-2-32.

(10) "Rights" means such rights as provided by statute, rule, or regulation for a consumer of a services provider.

(11) "Services provider" means a public or private person, corporation, or business which provides disability services operated by the division, under letter of agreement with the division, or under contract with the division.

(12) "Safety" means freedom from physical harm.

(13) "Well-being" means quality of life of a consumer, including the environment of care.



§ 37-2-31. Creation of office of disability services ombudsman

(a) There is created the office of disability services ombudsman. The chief officer of such office shall be the ombudsman.

(b) The office and the ombudsman shall:

(1) Be charged with promoting the safety, well-being, and rights of consumers;

(2) Have the powers and duties set forth in this article; and

(3) Act independently of any state official, department, or agency in the performance of duties.

(c) The office and ombudsman shall be assigned to the office of the Governor for administrative purposes only.



§ 37-2-32. Nominating committee to identify qualified candidates for ombudsman; committee membership; terms of service of ombudsman

(a) A nominating committee appointed by the Governor shall identify at least three qualified persons to serve as ombudsman. In making the appointment of the ombudsman, the Governor shall consider, but not be limited to, the nominations furnished by the nominating committee. The ombudsman shall have knowledge and experience concerning the safety, well-being, and rights of consumers and shall have the skills to perform the duties set forth in this article.

(b) The nominating committee shall have at least five members, who are residents of this state, appointed by the Governor and selected from the following:

(1) A former consumer of the division;

(2) A current consumer of the division;

(3) A representative of the department;

(4) A representative of an advocacy organization for consumers;

(5) A representative of law enforcement;

(6) A licensed psychiatrist;

(7) A psychologist;

(8) A registered professional nurse; and

(9) A representative of the executive branch of the state government of Georgia.

(c) Three members of the committee shall constitute a quorum. The nominating committee shall elect from among the members a chairperson and a vice chairperson.

(d) The ombudsman shall serve a term of five years and until his or her successor is appointed and qualified. The ombudsman may be reappointed. No person shall serve as ombudsman while holding another public office or while being an owner or operator of a services provider or in the employ of or under contract with a services provider; nor shall such person be a spouse, parent, or child of such an owner, operator, employee, or contractor.



§ 37-2-33. Powers of ombudsman

(a) The ombudsman may appoint such deputy ombudsmen and staff as may be deemed necessary to effectively fulfill the purposes of this article and establish the compensation thereof, within the limits of the funds available for the purposes of the ombudsman. The duties of the deputy ombudsmen and staff may include the duties and powers of the ombudsman if performed under the direction of the ombudsman. The deputy ombudsmen shall be removable at the discretion of the ombudsman.

(b) The ombudsman shall have the authority to contract with experts in fields including but not limited to medicine, psychology, child development, mental or emotional illness, developmental disability, addictive disease, and child welfare, as needed to support the work of the ombudsman, utilizing funds appropriated for the purposes of the ombudsman.



§ 37-2-34. Ombudsman and other office personnel deemed members of department work force for certain purposes

The ombudsman and persons employed by or acting as agents of the ombudsman shall be deemed members of the work force of the department solely for the purposes of:

(1) Allowing the department to disclose confidential clinical records and protected health information to the ombudsman as provided for in Code Section 37-2-36;

(2) Protecting confidential clinical records and protected health information from further disclosure through or by the ombudsman and the office of the ombudsman; and

(3) Ensuring the department's compliance with the federal Health Insurance Portability and Accountability Act of 1996, P.L. 104-191, and the Standards for Privacy of Individually Identifiable Health Information promulgated pursuant thereto.



§ 37-2-35. Duties of ombudsman

The ombudsman shall:

(1) Establish priorities, policies and procedures for receiving, investigating, referring, and attempting to resolve complaints made by or on behalf of consumers concerning any act, omission to act, practice, policy, or procedure of a services provider that may adversely affect the safety, well-being, and rights of consumers and any policies and procedures necessary to implement the provisions of this article;

(2) Investigate and make reports and recommendations to the department and other appropriate agencies concerning any act or failure to act by any services provider with respect to the safety, well-being, and rights of consumers and is authorized to:

(A) Prioritize investigations, reporting, and recommendations based on the seriousness and pervasiveness of the alleged act or failure to act; and

(B) Refer to the services provider those complaints deemed appropriate for resolution by the services provider;

(3) Establish a uniform state-wide complaint process;

(4) Collect and record data relating to complaints and findings with regard to services providers and analyze such data in order to identify adverse effects upon the safety, well-being, and rights of consumers;

(5) Promote the interests of consumers before governmental agencies and seek administrative and other remedies to protect the safety, well-being, and rights of consumers by:

(A) Analyzing, commenting on, and monitoring the development and implementation of federal, state, and local laws, regulations, and other governmental policies and actions that pertain to the safety, well-being, and rights of consumers; and

(B) Recommending any changes in such laws, regulations, policies, and actions as the ombudsman determines to be appropriate;

(6) Make a biennial written report documenting the types of complaints and problems reported by consumers and others on their behalf and include recommendations concerning needed policy, regulatory, and legislative changes. The biennial report shall be submitted to the Governor, the General Assembly, the commissioner, and other appropriate agencies and organizations and made available to the public. The ombudsman shall not be required to distribute copies of the biennial report to the members of the General Assembly but shall notify the members of the availability of the report in the manner which he or she deems to be most effective and efficient. The report shall not identify any consumer by name or by implication without the express written consent of the consumer, or if applicable the parent of a minor consumer, the guardian of the consumer, or the health care agent of the consumer if the agent is so authorized to make such a decision and the consumer is unable to do so; and

(7) Serve as a member of the medical review group established pursuant to Code Section 37-2-45.



§ 37-2-36. Investigations

(a) The ombudsman on his or her initiative or in response to complaints made by or on behalf of consumers may conduct investigations in matters within his or her powers and duties as provided by this article.

(b) The ombudsman shall have the authority to enter any facility, premises, or property where disability services are provided. Upon entering such facility, premises, or property, the ombudsman shall notify the administrator or, in the absence of the administrator, the person in charge of such facility, premises, or property before speaking to any consumer. After notifying the administrator or the person in charge of such facility, premises, or property, the ombudsman may communicate privately and confidentially with consumers in such facility, premises, or property individually or in groups.

(c) The ombudsman shall have the authority to inspect the entire facility, premises, or property and have access to the administrative records, policies, and documents of the facility, premises, or property. Entry and investigation as provided by this Code section shall be conducted in a manner which will not significantly disrupt the provision of disability services to consumers.

(d) The ombudsman shall have access to the clinical records of any consumer if:

(1) The ombudsman has written consent of the consumer, or if applicable the parent of a minor consumer, the guardian of the consumer, or the health care agent of the consumer if the agent is authorized to make such a decision and the consumer is unable to do so; or

(2) The consumer lacks the capacity to consent to the review and has no guardian of the consumer or health care agent who is authorized to make such a decision.

(e) The ombudsman shall identify himself or herself as such to the consumer, and the consumer shall have the right to communicate or refuse to communicate with the ombudsman.

(f) The consumer, the parent of a minor consumer, the consumer's guardian, or the health care agent of the consumer if the health care agent is authorized to make such a decision and the consumer is unable to do so, shall have the right to participate in planning any course of action to be taken on the consumer's behalf by the ombudsman, and the consumer, parent of a minor consumer, guardian, or health care agent of the consumer if the agent is so authorized, shall have the right to approve or disapprove any proposed action to be taken on the consumer's behalf by the ombudsman.

(g) The ombudsman shall have the authority to obtain from any department, governmental agency, or services provider, and such department, agency, or services provider shall provide cooperation and assistance, services, data, and access to, such files and records as will enable the ombudsman properly to perform his or her duties and exercise his or her powers, provided that such information is not privileged under any law.

(h) The ombudsman shall report for investigative purposes any and all:

(1) Suspected criminal activity to the appropriate law enforcement agency;

(2) Suspected abuse, neglect, exploitation, or abandonment of a consumer by any person to the appropriate federal or state regulatory authority; and

(3) Suspected violations of any professional code of conduct to the appropriate licensing board.

(i) The ombudsman shall provide information and procedural guidance to any person who requests assistance in making a report of suspected abuse, neglect, exploitation, or abandonment of a consumer by any person:

(1) To the appropriate law enforcement agency if criminal activity is suspected; or

(2) To the appropriate federal or state regulatory authority if abuse, neglect, exploitation, or abandonment of a consumer is suspected.



§ 37-2-37. Investigation report; referrals to division and other appropriate agencies

(a) Following an investigation, the ombudsman shall report his or her opinions or recommendations to the following, as applicable: the consumer, parent of a minor consumer, guardian of the consumer, health care agent of the consumer, estate representative, services provider, and the division and shall attempt to resolve the complaint using, whenever possible, informal techniques of mediation and conciliation. With respect to a complaint against the services provider, the ombudsman shall first notify the administrator or person in charge of that services provider in writing and give such person a reasonable opportunity to correct any alleged defect. If so notified and the administrator or person in charge fails to take corrective action after a reasonable amount of time or if the defect seriously threatens the safety or well-being of any consumer, the ombudsman may refer the complaint to the division and any other appropriate agency.

(b) Complaints or conditions adversely affecting consumers which cannot be resolved in the manner described in subsection (a) of this Code section shall, whenever possible, be referred by the ombudsman to the division and any other appropriate agency.



§ 37-2-38. Confidentiality; disclosure of information

(a) The identity of any complainant or individual providing information on behalf of the consumer or complainant relevant to the investigation of a complaint shall be confidential and shall not be disclosed without the express written permission of such person, unless such disclosure is necessary for the department or services provider to protect the safety, well-being, or rights of a consumer; provided, however, that if the complaint becomes the subject of a judicial or administrative proceeding, the identity of such persons may be disclosed for the purpose of the proceeding.

(b) The identity of any and all consumers involved in or mentioned in an investigation, whether as a complainant or otherwise, shall be confidential and shall not be disclosed without the express written consent of the consumer or a person legally authorized to consent for the consumer.



§ 37-2-39. Notice of complaint procedure

The ombudsman shall prepare and distribute to each services provider in the state a written notice describing the procedure to follow in making a complaint, including the address and telephone number of the office and the ombudsman. The administrator or person in charge of such services provider shall give the written notice required by this Code section to each consumer who receives disability services from such services provider and the consumer's guardian, parent of a minor consumer, or health care agent, if any, upon first providing such disability services. The administrator or person in charge of such services provider shall also post such written notice in conspicuous public places in the facility, premises, or property in which disability services are provided in accordance with procedures provided by the ombudsman and shall give such notice to any consumer and his or her guardian, parent of a minor consumer, or health care agent, if any, who did not receive it upon the consumer's first receiving disability services.



§ 37-2-40. Discrimination or retaliation prohibited; sanctions

(a) No person shall discriminate or retaliate in any manner against any consumer, relative of a consumer, guardian or health care agent of a consumer, any employee of a services provider, or any other person for making a complaint or providing information in good faith to the ombudsman.

(b) Any person violating this Code section shall be guilty of a misdemeanor.



§ 37-2-41. Federal financial participation; documentation

The ombudsman and commissioner shall obtain federal financial participation for eligible activity by the ombudsman. The ombudsman shall maintain and transmit to the department documentation that is necessary in order to obtain federal funds which shall be applied to the budget of the ombudsman.



§ 37-2-42. Immunity from civil and criminal liability for providing certain information to ombudsman

No person providing information, including but not limited to a consumer's records, to the ombudsman shall be held, by reason of having provided such information, to have violated any criminal law or to be civilly liable under any law unless such information is false and the person providing such information knew or had reason to believe that it was false.



§ 37-2-43. Immunity from civil and criminal liability for filing complaint; ombudsman's immunity for actions related to discharge of duties

(a) Any person who makes a complaint or provides information relating to a complaint as authorized in this article shall incur no civil or criminal liability therefor unless such complaint or information is false and the person making such complaint or providing such information knew or had reason to believe that it was false.

(b) The ombudsman and employees of the office of ombudsman shall be held harmless, including legal fees and costs, if any, in any claim, demand, or suit for damages resulting from acts or omissions committed in the discharge of his or her duties for any action taken under this article if the action was taken in good faith, was within the scope of the ombudsman's authority, and did not constitute willful or reckless misconduct.



§ 37-2-44. Statutory construction

Nothing in this article shall be construed to limit the power of the department to investigate complaints where otherwise authorized by law.



§ 37-2-45. Medical review group to review the deaths of consumers

(a) The Governor shall appoint a medical review group to conduct medical reviews of all deaths of consumers in state hospitals or state operated community residential services, which shall serve at the pleasure of the Governor. The medical review group shall consist of the ombudsman and four board certified physicians, one of whom shall be a psychiatrist. Three members of the medical review group shall constitute a quorum. The ombudsman shall serve as the chairperson and shall appoint a vice chairperson.

(b) The physician members of the medical review group shall receive such compensation, if any, as may be fixed by the Governor. Such physician members shall be reimbursed for expenses incurred by them in performance of their duties such as transportation, lodging, and subsistence, at the same rate as members of the General Assembly.

(c) The medical review group:

(1) Shall be a review organization and shall conduct reviews of deaths of consumers in state hospitals and state operated community residential services as peer reviews pursuant to Article 6 of Chapter 7 of Title 31;

(2) Shall review, within 60 days of notice of the death, all deaths of consumers:

(A) Occurring on site of a state hospital or state operated community residential services providing services under this title;

(B) In the company of staff of a state hospital or state operated community residential services providing services under this title; or

(C) Occurring within two weeks following the consumer's discharge from a state hospital or state operated community residential services;

(3) Shall have access to all clinical records of the consumer, all investigations conducted by the department, state hospitals, or state operated community residential services regarding the death, and all reviews of the death, including peer reviews;

(4) May interview staff of the state hospitals and state operated community residential services, and other persons involved in the events immediately preceding and involving the death;

(5) Shall determine whether the death was the result of natural causes or may have resulted from other than natural causes;

(6) Shall determine whether the death requires further investigation or review;

(7) May make confidential recommendations to the ombudsman, the department, the division, the state hospitals, and state operated community residential services regarding consumer treatment and care, policies, and procedures, which may assist in the prevention of deaths; and

(8) Shall report to the appropriate law enforcement agency any suspected criminal activity or suspected abuse and shall report any suspected violation of any professional code of conduct to the appropriate licensing board.

(d) All peer review records submitted to or produced or created by the medical review group and the findings and recommendations of the medical review group, except for the quarterly reports, shall remain confidential and shall not be considered public records under Article 4 of Chapter 18 of Title 50.



§ 37-2-46. Notification of consumer's death; time limits

(a) Within 24 hours after a consumer suffers death, the division, governmental agency, or services provider shall notify the ombudsman of such death; provided, however, that for a death occurring within two weeks following the consumer's discharge from a state hospital or state operated community residential services, the division, governmental agency, or services provider shall notify the ombudsman of such death within 24 hours of knowledge of such death.

(b) The medical reviews of deaths in state hospitals and state operated community residential services as provided for in Code Section 37-2-45 shall not be limited by the type of disability services received or applied for by the consumer at any time after the effective date of this part and such reviews shall be of the death of all consumers, the provisions of Code Section 37-2-47 notwithstanding.



§ 37-2-47. Scope of part

Commencing with the calendar month immediately following the month in which this part becomes effective, for the purposes of this article, the office and the ombudsman shall receive, investigate, refer, and attempt to resolve complaints made by or on behalf of only those consumers with mental or emotional illness, consumers with mental or emotional illness and co-occurring developmental disability, and consumers with mental or emotional illness and co-occurring addictive disease.






Part 2 - Additional Powers and Duties

§ 37-2-50. Additional powers and duties

Commencing with the calendar month immediately following the month in which this part becomes effective, for the purposes of this article, the office and ombudsman shall, in addition to those powers and duties provided by Code Section 37-2-47, receive, investigate, refer, and attempt to resolve complaints made by or on behalf of all consumers with developmental disability or addictive disease.












Chapter 3 - Examination, Treatment, etc., for Mental Illness

Article 1 - General Provisions

§ 37-3-1. Definitions

As used in this chapter, the term:

(.1) "Available outpatient treatment" means outpatient treatment, either public or private, available in the patient's community, including but not limited to supervision and support of the patient by family, friends, or other responsible persons in that community. Outpatient treatment at state expense shall be available only within the limits of state funds specifically appropriated therefor.

(1) "Chief medical officer" means the physician with overall responsibility for patient treatment at any facility receiving patients under this chapter or a physician appointed in writing as the designee of such chief medical officer.

(2) "Clinical record" means a written record pertaining to an individual patient and shall include all medical records, progress notes, charts, admission and discharge data, and all other information which is recorded by a facility or other entities responsible for a patient's care and treatment under this chapter and which pertains to the patient's hospitalization and treatment. Such other information as may be required by rules and regulations of the board shall also be included.

(3) "Community mental health center" means an organized program for the care and treatment of the mentally ill operated by a community service board or other appropriate public provider.

(4) "Court" means:

(A) In the case of an individual who is 17 years of age or older, the probate court of the county of residence of the patient or the county in which such patient is found. Notwithstanding Code Section 15-9-13, in any case in which the judge of such court is unable to hear a case brought under this chapter within the time required for such hearing or is unavailable to issue the order specified in subsection (b) of Code Section 37-3-41, such judge shall appoint a person to serve and exercise all the jurisdiction of the probate court in such case. Any person so appointed shall be a member of the State Bar of Georgia and shall be otherwise qualified for his duties by training and experience. Such appointment may be made on a case-by-case basis or by making a standing appointment of one or more persons. Any person receiving such standing appointment shall serve at the pleasure of the judge making the appointment or his successor in office to hear such cases if and when necessary. The compensation of a person so appointed shall be as agreed upon by the judge who makes the appointment and the person appointed with the approval of the governing authority of the county for which such person is appointed and shall be paid from the county funds of said county. All fees collected for the services of such appointed person shall be paid into the general funds of the county served; or

(B) In the case of an individual who is under the age of 17 years, the juvenile court of the county of residence of the patient or the county in which such patient is found.

(5) "Emergency receiving facility" means a facility designated by the department to receive patients under emergency conditions as provided in Part 1 of Article 3 of this chapter.

(6) "Evaluating facility" means a facility designated by the department to receive patients for psychiatric evaluation as provided in Part 2 of Article 3 of this chapter.

(7) "Facility" means any state owned or state operated hospital, community mental health center, or other facility utilized for the diagnosis, care, treatment, or hospitalization of persons who are mentally ill; any facility operated or utilized for such purpose by the United States Department of Veterans Affairs or other federal agency; and any other hospital or facility within the State of Georgia approved for such purpose by the department.

(8) "Full and fair hearing" or "hearing" means a proceeding before a hearing examiner under Code Section 37-3-83 or Code Section 37-3-93 or before a court as defined in paragraph (4) of this Code section. The hearing may be held in a regular courtroom or in an informal setting, in the discretion of the hearing examiner or the court, but the hearing shall be recorded electronically or by a qualified court reporter. The patient shall be provided with effective assistance of counsel. If the patient cannot afford counsel, the court shall appoint counsel for him or the hearing examiner shall have the court appoint such counsel; provided, however, that the patient shall have the right to refuse in writing the appointment of counsel, in the discretion of the hearing examiner or the court. The patient shall have the right to confront and cross-examine witnesses and to offer evidence. The patient shall have the right to subpoena witnesses and to require testimony before the hearing examiner or in court in person or by deposition from any physician upon whose evaluation the decision of the hearing examiner or the court may rest. The patient shall have the right to obtain a continuance for any reasonable time for good cause shown. The hearing examiner and the court shall apply the rules of evidence applicable in civil cases. The burden of proof shall be upon the party seeking treatment of the patient. The standard of proof shall be by clear and convincing evidence. At the request of the patient, the public may be excluded from the hearing. The patient may waive his right to be present at the hearing, in the discretion of the hearing examiner or the court. The reason for the action of the court or hearing examiner in excluding the public or permitting the hearing to proceed in the patient's absence shall be reflected in the record.

(9) "Individualized service plan" means a proposal developed during a patient's stay in a facility and which is specifically tailored to the individual patient's treatment needs. Each plan shall clearly include the following:

(A) A statement of treatment goals or objectives, based upon and related to a proper evaluation, which can be reasonably achieved within a designated time interval;

(B) Treatment methods and procedures to be used to obtain these goals, which methods and procedures are related to these goals and which include a specific prognosis for achieving these goals;

(C) Identification of the types of professional personnel who will carry out the treatment and procedures, including appropriate medical or other professional involvement by a physician or other health professional properly qualified to fulfill legal requirements mandated under state and federal law;

(D) Documentation of patient involvement and, if applicable, the patient's accordance with the service plan; and

(E) A statement attesting that the chief medical officer has made a reasonable effort to meet the plan's individualized treatment goals in the least restrictive environment possible closest to the patient's home community.

(9.1) "Inpatient" means a person who is mentally ill and:

(A) (i) Who presents a substantial risk of imminent harm to that person or others, as manifested by either recent overt acts or recent expressed threats of violence which present a probability of physical injury to that person or other persons; or

(ii) Who is so unable to care for that person's own physical health and safety as to create an imminently life-endangering crisis; and

(B) Who is in need of involuntary inpatient treatment.

(9.2) "Inpatient treatment" or "hospitalization" means a program of treatment for mental illness within a hospital facility setting.

(9.3) "Involuntary treatment" means inpatient or outpatient treatment which a patient is required to obtain pursuant to this chapter.

(10) "Least restrictive alternative," "least restrictive environment," or "least restrictive appropriate care and treatment" means that which is the least restrictive available alternative, environment, or care and treatment, respectively, within the limits of state funds specifically appropriated therefor.

(11) Reserved.

(12) "Mentally ill person requiring involuntary treatment" means a mentally ill person who is an inpatient or an outpatient.

(12.1) "Outpatient" means a person who is mentally ill and:

(A) Who is not an inpatient but who, based on the person's treatment history or current mental status, will require outpatient treatment in order to avoid predictably and imminently becoming an inpatient;

(B) Who because of the person's current mental status, mental history, or nature of the person's mental illness is unable voluntarily to seek or comply with outpatient treatment; and

(C) Who is in need of involuntary treatment.

(12.2) "Outpatient treatment" means a program of treatment for mental illness outside a hospital facility setting which includes, without being limited to, medication and prescription monitoring, individual or group therapy, day or partial programming activities, case management services, and other services to alleviate or treat the patient's mental illness so as to maintain the patient's semi-independent functioning and to prevent the patient's becoming an inpatient.

(13) "Patient" means any mentally ill person who seeks treatment under this chapter or any person for whom such treatment is sought.

(14) "Private facility" means any hospital facility that is a proprietary hospital or a hospital operated by a nonprofit corporation or association approved for the purposes of this chapter, as provided herein, or any hospital facility operated by a hospital authority created pursuant to the "Hospital Authorities Law," Article 4 of Chapter 7 of Title 31.

(14.1) "Psychologist" means a licensed psychologist who meets the criteria of training and experience as a health service provider psychologist as provided in Code Section 31-7-162.

(15) "Representatives" means the persons appointed as provided in Code Section 37-3-147 to receive notice of the proceedings for voluntary or involuntary treatment.

(16) "Superintendent" means the chief administrative officer who has overall management responsibility at any facility receiving patients under this chapter, other than a regional state hospital or state owned or operated community program, or an individual appointed as the designee of such superintendent.

(16.1) "Traumatic brain injury" means a traumatic insult to the brain and its related parts resulting in organic damage thereto which may cause physical, intellectual, emotional, social, or vocational changes in a person. It shall also be recognized that a person having a traumatic brain injury may have organic damage or physical or social disorders, but for the purposes of this chapter, traumatic brain injury shall not be considered mental illness.

(17) "Treatment" means care, diagnostic and therapeutic services, including the administration of drugs, and any other service for the treatment of an individual.

(18) "Treatment facility" means a facility designated by the department to receive patients for psychiatric treatment as provided in Code Sections 37-3-80 through 37-3-84.



§ 37-3-2. Authority of board to issue regulations; powers of department generally

(a) The board shall issue regulations to implement this chapter in accordance with the intent of this chapter to safeguard the rights of the mentally ill, as set forth in Code Sections 37-3-100, 37-3-101, and 37-3-120, and Article 6 of this chapter.

(b) In addition to the other powers provided by this chapter, the department shall have the authority:

(1) To enforce the regulations issued by the board;

(2) To prescribe the forms of applications, records, medical certificates, and any other forms required or used under this chapter and the information required to be contained therein;

(3) To require such reports from any facility as it may find necessary to the performance of its duties or functions;

(4) To visit facilities regularly to review the hospitalization procedures applied to all patients;

(5) To determine the care and treatment being given all patients;

(6) To investigate complaints and make reports and recommendations relative to the same; and

(7) To make effective such procedures and orders as may be appropriate to carry out this chapter.

Notwithstanding the powers granted to the department under this Code section, the requirements of this Code section as to determination of treatment and care of patients and the investigation of complaints shall not apply to patients hospitalized in an institution operated by or under the control of the United States Department of Veterans Affairs or any other federal agency.



§ 37-3-3. Validity of hospitalization orders entered before September 1, 1978; establishment of regulations as to orders authorizing continued hospitalization of patients hospitalized before September 1, 1978

No hospitalization of a mentally ill person lawful before September 1, 1978, shall be deemed unlawful because of the enactment of this chapter. The board is authorized to establish reasonable regulations to require that the chief medical officer of each treatment facility apply under Code Section 37-3-83 for an order authorizing continued hospitalization of any patient for whom such hospitalization is necessary and who was initially hospitalized under an order of a court prior to September 1, 1978. Such prior orders of hospitalization entered by the courts, unless superseded at an earlier date by an order under this chapter or unless such prior orders expire under their own terms at an earlier date, shall remain valid until March 1, 1979, after which all such orders shall be null and void and of no effect.



§ 37-3-4. Immunity of hospitals, physicians, peace officers, or other private or public hospital employees from liability for actions taken in good faith compliance with admission and discharge provisions of chapter; immunity not applicable to failure to meet standard of care in provision of treatment

Any hospital or any physician, psychologist, peace officer, attorney, or health official, or any hospital official, agent, or other person employed by a private hospital or at a facility operated by the state, by a political subdivision of the state, or by a hospital authority created pursuant to Article 4 of Chapter 7 of Title 31, who acts in good faith in compliance with the admission and discharge provisions of this chapter shall be immune from civil or criminal liability for his or her actions in connection with the admission of a patient to a facility or the discharge of a patient from a facility; provided, however, that nothing in this Code section shall be construed to relieve any hospital or any physician, psychologist, peace officer, attorney, or health official, or any hospital official, agent, or other person employed by a private hospital or at a facility operated by the state, by a political subdivision of the state, or by a hospital authority created pursuant to Article 4 of Chapter 7 of Title 31, from liability for failing to meet the applicable standard of care in the provision of treatment to a patient.



§ 37-3-5. Apprehension by peace officer of patient who leaves facility without permission

If, during the period of involuntary hospitalization pursuant to any valid physician's certificate, court order, or order by the hearing examiner authorized by this chapter, a patient escapes or otherwise leaves a facility without permission, the facility may advise any peace officer that the patient has escaped or otherwise left the facility without permission; and the peace officer shall be authorized to take the patient into custody and return him to such facility.



§ 37-3-6. Approval of private facilities as emergency receiving, evaluating, or treatment facility; powers and duties of private facilities; right to deny admission

Any private facility within this state may be approved as an emergency receiving facility, an evaluating facility, or a treatment facility by the department at the request of or with the consent of the governing officers of such private facility. When so approved, the private facility shall have all powers given to the corresponding type of state owned or state operated facility under the provisions of this chapter on voluntary admission, emergency admission, admission for evaluation, and involuntary hospitalization and shall have all duties and obligations of such facilities imposed by this chapter, except that any such private facility may decline to accept any patient who is unable to pay it for hospitalization or for whom it has no available space.



§ 37-3-7. Abandoning or leaving patients on grounds of psychiatric hospital

Any person who abandons or leaves any patient on the grounds of any state owned or state operated psychiatric hospital without the permission of the regional state hospital administrator of the hospital commits the offense of criminal trespass.



§ 37-3-8. Loitering or trespassing on grounds of psychiatric hospital

Any person who loiters about or trespasses on the property of any state owned or state operated psychiatric hospital or drives or rides over the grounds or roads of such hospital property with horses, automobiles, bicycles, motorcycles, or other vehicles, except in accordance with such rules and regulations as may be posted under the authority of the board, commits the offense of criminal trespass.






Article 2 - Hospitalization and Treatment of Voluntary Patients

§ 37-3-20. Admission of voluntary patients; consent of parent or guardian to treatment; giving notice of rights to patient at time of admission

(a) The chief medical officer of any facility may receive for observation and diagnosis any patient 12 years of age or older making application therefor, any patient under 18 years of age for whom such application is made by his parent or guardian, and any patient who has been declared legally incompetent and for whom such application is made by his guardian. If found to show evidence of mental illness and to be suitable for treatment, such person may be given care and treatment at such facility; and such person may be detained by such facility until discharged pursuant to Code Section 37-3-21 or 37-3-22. The parents or guardian of a minor child must give written consent to such treatment. An individualized service plan shall be developed for such person as soon as possible.

(b) Any individual voluntarily admitted to a facility under this Code section shall be given notice of his rights under this chapter at the time of his admission.



§ 37-3-21. Discharge of voluntary patients upon recovery or termination of need for hospitalization; notice of discharge

(a) The chief medical officer of the facility shall discharge any voluntary patient who has recovered from his mental illness or who has sufficiently improved that the chief medical officer determines, after consideration of the recommendations of the treatment team, that hospitalization of the patient is no longer necessary, provided that in no event shall any such patient be so discharged if, in the judgment of the chief medical officer of such facility, such discharge would be unsafe for the patient or others. The chief medical officer may designate in writing a physician or psychologist, who may be the attending physician or treating psychologist, to make these discharge decisions. If the decision of the designee is contrary to the recommendations of the treatment team or of a physician or psychologist member of the treatment team, the issue must go to the chief medical officer for final determination. Where there is concurrence, the decision of the designee will be final.

(b) Notice of discharge of patients who have been transferred from involuntary to voluntary status shall be given pursuant to Code Section 37-3-24.



§ 37-3-22. Right of voluntary patient to discharge upon application; exception; procedure on denial of application for discharge; notice of discharge

(a) A voluntary patient, other than a minor child for whom admission has been sought by his parents or guardian, who has admitted himself to a facility pursuant to subsection (a) of Code Section 37-3-20 or any voluntary patient's personal representative, legal guardian, parent, spouse, attorney, or adult next of kin may request such patient's discharge in writing at any time after his admission. If the patient was admitted on his own application and the request for discharge is made by a person other than the patient, the discharge shall be conditioned upon the agreement of the patient thereto, unless such other person is the legal guardian of the patient's person. The request for discharge may be submitted to the chief medical officer or to any staff physician or staff psychologist or staff registered nurse of the facility for transmittal to the chief medical officer. If the patient or another on his behalf makes an oral request for release to any member of the staff or other service provider, the patient must within 24 hours be given assistance in preparing a written request. The person to whom a written request is submitted shall deliver the request to the chief medical officer within 24 hours, Saturdays, Sundays, and legal holidays excluded. Within 72 hours, excluding Sundays and legal holidays, of the delivery of a written request for release to the chief medical officer, the patient must be discharged from the facility, unless the chief medical officer finds that the discharge would be unsafe for the patient or others, in which case proceedings for involuntary treatment must be initiated under either Code Section 37-3-41, Code Section 37-3-61, or Code Section 37-3-81.

(b) Notice of discharge of patients who have been transferred from involuntary to voluntary status shall be given pursuant to Code Section 37-3-24.



§ 37-3-23. Giving voluntary patients periodic notice of rights

At the time of his admission and each six months thereafter, any voluntary patient admitted to a facility under Code Section 37-3-20 or transferred to voluntary status under Code Section 37-3-24 shall be notified in writing of his right to discharge upon application under Code Section 37-3-22 and of all other rights granted to patients under this chapter.



§ 37-3-24. Transfer of involuntary patients to voluntary status; notice of transfer and of discharge of patients so transferred; discharge of transferred patient charged with criminal offense

Any involuntary patient may apply to be transferred to voluntary status of hospitalization and shall be so transferred if he is able to understand and exercise the rights and powers of a voluntary patient unless the chief medical officer finds that this would not be in the best interest of the patient, which finding shall be entered in the patient's clinical record and signed by the chief medical officer. In any case in which such transfer to voluntary status occurs and in any case in which a patient transferred to voluntary status is discharged, notice of such transfer or discharge, as the case may be, shall be given: to the patient and his representatives; if the patient's hospitalization was ordered by the court, to the court which entered such order; if the patient was admitted to a facility under subsection (a) of Code Section 37-3-41, to the physician or psychologist executing the certificate; and, if the patient was under criminal charges, of which the facility received written notification, by certified mail or statutory overnight delivery to the law enforcement agency originally having custody of the patient. An involuntary patient transferred to voluntary status, which patient is under criminal charges, notice of which charges have been given in writing to the facility, may only be discharged into the physical custody of the law enforcement agency originally having custody of the patient. Such agency shall assume such custody within five days after the mailing of notification to the agency pursuant to this Code section.






Article 3 - Examination, Hospitalization, and Treatment of Involuntary Patients

Part 1 - Emergency Receiving Facilities for Examination of Persons Apprehended Pursuant to Physician's Certificate, Court Order, Etc.

§ 37-3-40. Designation by department of emergency receiving facilities

Any state owned and state operated facility may be designated by the department as an emergency receiving facility. The department shall maintain an emergency receiving facility at each Georgia regional hospital which shall accept, under Code Sections 37-3-41 through 37-3-44, patients found in any county in the service region of the hospital. Any other facility within the State of Georgia may be so designated by the department at the request of or with the consent of the governing officers of the facility.



§ 37-3-41. (Effective until June 30, 2018. See note.) Emergency admission based on physician's certification or court order; report by apprehending officer; entry of treatment order into patient's clinical record; authority of other personnel to act under statute

THIS SECTION HAS MORE THAN ONE DOCUMENT WITH VARYING EFFECTIVE DATES.

(a) Any physician within this state may execute a certificate stating that he or she has personally examined a person within the preceding 48 hours and found that, based upon observations set forth in the certificate, such person appears to be a mentally ill person requiring involuntary treatment. A physician's certificate shall expire seven days after it is executed. Any peace officer, within 72 hours after receiving such certificate, shall make diligent efforts to take into custody the person named in the certificate and to deliver him or her forthwith to the nearest available emergency receiving facility serving the county in which the patient is found, where he or she shall be received for examination.

(b) The appropriate court of the county in which a person may be found may issue an order commanding any peace officer to take such person into custody and deliver him or her forthwith for examination, either to the nearest available emergency receiving facility serving the county in which the patient is found, where such person shall be received for examination, or to a physician who has agreed to examine such patient and who will provide, where appropriate, a certificate pursuant to subsection (a) of this Code section to permit delivery of such patient to an emergency receiving facility pursuant to subsection (a) of this Code section. Such order may only be issued if based either upon an unexpired physician's certificate, as provided in subsection (a) of this Code section, or upon the affidavits of at least two persons who attest that, within the preceding 48 hours, they have seen the person to be taken into custody and that, based upon observations contained in their affidavit, they have reason to believe such person is a mentally ill person requiring involuntary treatment. The court order shall expire seven days after it is executed.

(c) Any peace officer taking into custody and delivering for examination a person, as authorized by subsection (a) or (b) of this Code section, shall execute a written report detailing the circumstances under which such person was taken into custody. The report and either the physician's certificate or court order authorizing such taking into custody shall be made a part of the patient's clinical record.

(d) Any psychologist, clinical social worker, licensed professional counselor, or clinical nurse specialist in psychiatric/mental health may perform any act specified by this Code section to be performed by a physician. Any reference in any part of this chapter to a physician acting under this Code section shall be deemed to refer equally to a psychologist, a clinical social worker, a licensed professional counselor, or a clinical nurse specialist in psychiatric/mental health acting under this Code section. For purposes of this Code section, the term "psychologist" means any person authorized under the laws of this state to practice as a licensed psychologist; the term "clinical social worker" means any person authorized under the laws of this state to practice as a licensed clinical social worker; the term "licensed professional counselor" means any person authorized under the laws of this state to practice as a licensed professional counselor; and the term "clinical nurse specialist in psychiatric/mental health" means any person authorized under the laws of this state to practice as a registered professional nurse and who is recognized by the Georgia Board of Nursing to be engaged in advanced nursing practice as a clinical nurse specialist in psychiatric/mental health.



§ 37-3-41. (Effective June 30, 2018. See note.) Emergency admission based on physician's certification or court order; report by apprehending officer; entry of treatment order into patient's clinical record; authority of other personnel to act under statute

THIS SECTION HAS MORE THAN ONE DOCUMENT WITH VARYING EFFECTIVE DATES.

(a) Any physician within this state may execute a certificate stating that he has personally examined a person within the preceding 48 hours and found that, based upon observations set forth in the certificate, the person appears to be a mentally ill person requiring involuntary treatment. A physician's certificate shall expire seven days after it is executed. Any peace officer, within 72 hours after receiving such certificate, shall make diligent efforts to take into custody the person named in the certificate and to deliver him forthwith to the nearest available emergency receiving facility serving the county in which the patient is found, where he shall be received for examination.

(b) The appropriate court of the county in which a person may be found may issue an order commanding any peace officer to take such person into custody and deliver him forthwith for examination, either to the nearest available emergency receiving facility serving the county in which the patient is found, where such person shall be received for examination, or to a physician who has agreed to examine such patient and who will provide, where appropriate, a certificate pursuant to subsection (a) of this Code section to permit delivery of such patient to an emergency receiving facility pursuant to subsection (a) of this Code section. Such order may only be issued if based either upon an unexpired physician's certificate, as provided in subsection (a) of this Code section, or upon the affidavits of at least two persons who attest that, within the preceding 48 hours, they have seen the person to be taken into custody and that, based upon observations contained in their affidavit, they have reason to believe such person is a mentally ill person requiring involuntary treatment. The court order shall expire seven days after it is executed.

(c) Any peace officer taking into custody and delivering for examination a person, as authorized by subsection (a) or (b) of this Code section, shall execute a written report detailing the circumstances under which such person was taken into custody. The report and either the physician's certificate or court order authorizing such taking into custody shall be made a part of the patient's clinical record.

(d) Any psychologist, clinical social worker, or clinical nurse specialist in psychiatric/mental health may perform any act specified by this Code section to be performed by a physician. Any reference in any part of this chapter to a physician acting under this Code section shall be deemed to refer equally to a psychologist, a clinical social worker, or a clinical nurse specialist in psychiatric/mental health acting under this Code section. For purposes of this subsection, the term "psychologist" means any person authorized under the laws of this state to practice as a licensed psychologist, the term "clinical social worker" means any person authorized under the laws of this state to practice as a licensed clinical social worker, and the term "clinical nurse specialist in psychiatric/mental health" means any person authorized under the laws of this state to practice as a registered professional nurse and who is recognized by the Georgia Board of Nursing to be engaged in advanced nursing practice as a clinical nurse specialist in psychiatric/mental health.



§ 37-3-42. Emergency admission of persons arrested for penal offenses; report by officer; entry of report into clinical record

(a) A peace officer may take any person to a physician within the county or an adjoining county for emergency examination by the physician, as provided in Code Section 37-3-41, or directly to an emergency receiving facility if (1) the person is committing a penal offense, and (2) the peace officer has probable cause for believing that the person is a mentally ill person requiring involuntary treatment. The peace officer need not formally tender charges against the individual prior to taking the individual to a physician or an emergency receiving facility under this Code section. The peace officer shall execute a written report detailing the circumstances under which the person was taken into custody; and this report shall be made a part of the patient's clinical record.

(b) Any psychologist may perform any act specified by this Code section to be performed by a physician. Any reference in any part of this chapter to a physician acting under this Code section shall be deemed to refer equally to a psychologist acting under this Code section. For purposes of this subsection, the term "psychologist" means any person authorized under the laws of this state to practice as a licensed psychologist.



§ 37-3-43. Procedure upon admission; notice of proposed discharge

(a) A patient who is admitted to an emergency receiving facility shall be examined by a physician as soon thereafter as possible but in any event within 48 hours and may be given such emergency treatment as is indicated by good medical practice. The patient must be discharged within 48 hours of his admission unless:

(1) An examining physician or psychologist concludes that there is reason to believe that the patient may be a mentally ill person requiring involuntary treatment and executes a certificate to that effect within such time; or

(2) The patient is under criminal charges, notice of which has been given in writing to the facility, in which case the provisions of Code Section 37-3-95 shall apply.

Nothing in this chapter shall be construed to prohibit a physician or psychologist who previously executed a certificate authorized by the provisions of this chapter from executing any other certificate provided for in this chapter for the same or any other patient.

(b) Within 24 hours of the execution of the certificate under paragraph (1) of subsection (a) of this Code section, the patient shall be transported, as provided in Code Section 37-3-101, to an evaluating facility where he shall be received pursuant to Code Section 37-3-63 unless the patient has been determined and certified to meet all of the outpatient treatment requirements of paragraphs (1) and (2) of subsection (c) of Code Section 37-3-90, in which event the patient shall be discharged under the conditions provided in Code Section 37-3-91, except that if the patient is under criminal charges, notice of which has been given in writing to the facility, the provisions of Code Section 37-3-95 shall apply.

(c) Notice of any proposed discharge shall be given to the patient and his representatives; if the patient was admitted to the facility under subsection (a) of Code Section 37-3-41, to the physician or psychologist who executed the certificate; if the patient was admitted to the facility under subsection (b) of Code Section 37-3-41, to the court which issued the order; and, if the patient was under criminal charges, written notice of which had been given to the facility, by certified mail or statutory overnight delivery to the law enforcement agency originally having custody of the patient.



§ 37-3-44. Giving person and representatives notice of their rights upon admission to emergency receiving facility

(a) Immediately upon arrival of a person at an emergency receiving facility under Code Section 37-3-43 or as soon thereafter as reasonably possible given a person's condition or mental state at the time of arrival, the facility shall give the person written notice of his or her right to petition for a writ of habeas corpus or for a protective order under Code Section 37-3-148. This written notice shall also inform the person who has mental illness that he or she has a right to legal counsel and that, if the person is unable to afford counsel, the court will appoint counsel.

(b) The notice informing the person's representatives of such person's hospitalization in an emergency receiving facility shall include a clear notification that the representatives may petition for a writ of habeas corpus or for a protective order under Code Section 37-3-148.






Part 2 - Evaluating Facilities for Examination of Persons Ordered to Undergo Evaluation for Mental Illness

§ 37-3-60. Designation of evaluating facilities

Any state owned or state operated facility may be designated by the department as an evaluating facility. The department shall maintain an evaluating facility at each Georgia regional hospital which shall accept, under Code Sections 37-3-61 through 37-3-65, patients found in any county in the service region of the hospital designated by the department. Any other facility within the State of Georgia may be so designated by the department at the request of or with the consent of the governing officers of the facility.



§ 37-3-61. Initiation of proceedings for court ordered evaluation

Proceedings for a court ordered evaluation may be initiated in the following manner:

(1) Any person may file an application executed under oath with the community mental health center for a court ordered evaluation of a person located within that county who is alleged by such application to be a mentally ill person requiring involuntary treatment. Upon the filing of such application, the community mental health center shall make a preliminary investigation and, if the investigation shows that there is probable cause to believe that such allegation is true, it shall file a petition with the court in the county where the patient is located seeking an involuntary admission for evaluation; and

(2) Any person may file with the court a petition executed under oath alleging that a person within the county is a mentally ill person requiring involuntary treatment. The petition must be accompanied by the certificate of a physician or psychologist stating that he has examined the patient within the preceding five days and has found that the patient may be a mentally ill person requiring involuntary treatment and that a full evaluation of the patient is necessary.



§ 37-3-62. Hearing on petition for court ordered evaluation; recipients of hearing notice; appointment of representatives; contents of notice; patient's right to counsel; waiver of hearing; procedure upon issuance of order for evaluation

(a) The court shall review the petition filed under Code Section 37-3-61 and, if it finds reasonable cause to believe that the patient may be a mentally ill person requiring involuntary treatment, the court shall hold a full and fair hearing on the petition no sooner than ten days and no later than 15 days after such petition is filed. Within five days after the filing of such petition, the court shall serve notice of the hearing upon the patient and his representatives and upon the petitioner. Representatives for the patient shall be appointed pursuant to Code Section 37-3-147, provided that the court shall designate the second representative or, in the absence of designation of one representative by the patient, both representatives; and, in the absence of such representatives or if the department is the guardian, the court shall appoint a guardian ad litem who is not the department. The notice required by this Code section shall include the time and place of the hearing; notice of the patient's right to counsel, that the patient or his representatives may apply for court appointed counsel if the patient cannot afford counsel, and that the court will appoint counsel unless the patient indicates in writing that he does not wish to be represented by counsel; and notice that the patient may waive his rights to a hearing under this Code section. A copy of the petition filed under Code Section 37-3-61 shall be attached to the notice. The patient shall have a right to counsel. If the patient is unable to afford counsel, the court shall appoint counsel for the patient unless the patient indicates in writing that he does not desire to be represented by counsel. The hearing may be waived by the patient after appointment or waiver of counsel.

(b) After a full and fair hearing or, if the hearing is waived, after a full review of the evidence, if the court is satisfied that immediate evaluation is necessary, the court shall issue an order to any peace officer to deliver the patient forthwith to the evaluating facility designated by the department to admit persons ordered by that court to be evaluated.



§ 37-3-63. Admission of persons to evaluating facilities for evaluation and emergency treatment

Any person who is brought to an evaluating facility under Code Section 37-3-43 or under a court order as provided in Code Section 37-3-62 shall be received for evaluation and such treatment as is indicated by good medical practice.



§ 37-3-64. Length of detention in evaluating facility; discharge; procedure upon determination of need for hospitalization or involuntary treatment; recipients of notice of discharge from facility

(a) A patient who has been admitted to an evaluating facility pursuant to Code Section 37-3-43, 37-3-63, or subparagraph (a)(3)(B) of Code Section 37-3-81.1 may be detained for a period not to exceed five days, Saturdays, Sundays, and holidays excluded. The patient shall be discharged upon a finding that the patient is not a mentally ill person requiring involuntary treatment or upon a finding and certification that the patient meets all of the outpatient treatment requirements of paragraphs (1) and (2) of subsection (c) of Code Section 37-3-90, in which event a patient meeting those outpatient treatment requirements shall be discharged under the conditions provided in Code Section 37-3-91 but, in any event, upon the expiration of the five-day evaluation period unless:

(1) Within that period:

(A) The patient is admitted as a voluntary patient under Code Section 37-3-20; or

(B) The patient is admitted for involuntary inpatient treatment under Code Section 37-3-81; or

(2) The patient is under criminal charges, notice of which has been given in writing to the facility, in which case the provisions of Code Section 37-3-95 shall apply.

(b) If hospitalization appears desirable, the staff physicians or psychologists of the evaluating facility shall encourage the patient to apply for voluntary hospitalization unless the attending physician or treating psychologist finds that the patient is unable to understand the nature of voluntary hospitalization, that voluntary hospitalization would be harmful to the patient, or that the patient is determined to be a mentally ill person in need of involuntary treatment, which finding shall be entered in the patient's record.

(c) If, after evaluation of the patient, it is determined by the chief medical officer that proceedings for involuntary treatment of the patient should be initiated pursuant to Code Section 37-3-81 or pursuant to Part 4 of this article, the chief medical officer shall direct that an individualized service plan be developed for that patient during the five-day period that he is detained for evaluation in the facility.

(d) Notice of the discharge shall be given to the patient and his representatives; to the person who filed the petition; if the patient was admitted to the evaluating facility from an emergency receiving facility under Code Section 37-3-43, to the physician or psychologist who executed the certificate or to the court which issued the order pursuant to Code Section 37-3-41; if the patient was under criminal charges of which the facility received written notification, by certified mail or statutory overnight delivery to the law enforcement agency originally having custody of the patient; and, if the patient was admitted to the evaluating facility under Code Section 37-3-62, to the court that ordered the evaluation.



§ 37-3-65. Request for transfer to another evaluating facility; recipients of notice of transfer

Any patient admitted to an evaluating facility may apply to the chief medical officer of that facility for transfer at his own expense to any other approved evaluating facility. If the evaluating facility to which transfer is requested agrees to admit the patient, and if the patient is able to pay for evaluation at such facility, he shall be transferred forthwith. In such case, Code Section 37-3-64 shall apply; and the time periods specified shall be counted from the date of admission to the evaluating facility to which the patient is transferred. Notice of the transfer shall be given to the patient's representatives; to the person who filed the original petition, if any; if the patient was admitted to the evaluating facility from an emergency receiving facility under Code Section 37-3-43, to the physician or psychologist who executed the certificate or to the court which issued the order pursuant to Code Section 37-3-41; if the patient was under criminal charges of which the facility received written notification, by certified mail or statutory overnight delivery to the law enforcement agency originally having custody of the patient; and, if the patient was admitted to the evaluating facility under Code Section 37-3-62, to the court that ordered the evaluation.






Part 3 - Determination of Need for Treatment, Admission to Treatment Facilities

§ 37-3-80. Designation of treatment facilities

Any state owned or state operated facility may be designated by the department as a treatment facility. The department shall maintain a treatment facility at each regional hospital which shall accept patients found in any county in the service region of the hospital. Any other facility within the State of Georgia may be so designated by the department at the request of or with the consent of the governing officers of the facility.



§ 37-3-81. Procedure for detention of patient beyond evaluation period; final disposition

(a) The patient may be detained at a facility beyond the evaluation period unless voluntary hospitalization is sought under subparagraph (a)(1)(A) of Code Section 37-3-64 only upon the recommendation of the chief medical officer of an evaluating facility where the patient has been examined under Part 2 of this article, which recommendation is supported by the opinions of two physicians or a physician and a psychologist who have personally examined the patient within the preceding five days and who agree that the patient is a mentally ill person requiring involuntary treatment but who does not meet the outpatient treatment requirements of paragraphs (1) and (2) of subsection (c) of Code Section 37-3-90. Such recommendation of the chief medical officer and the opinions of the physicians or physician and psychologist shall be entered on a certificate. The certificate shall be filed along with a petition for a hearing in the court of the county in which the patient is being detained for evaluation. Nothing in this chapter shall be construed to prohibit a physician or psychologist or a chief medical officer who has previously executed any other certificate authorized by the provisions of this chapter from executing a certificate provided for in this Code section for the same or any other patient. The certificate and petition shall be filed within five days, Saturdays, Sundays, and holidays excluded, after the patient is admitted to a facility for evaluation under Code Section 37-3-63. Such filing shall authorize detention of the patient by the facility pending completion of a full and fair hearing under this Code section. Copies of the certificate shall be served on the patient and his representatives within five days after the certificate is filed and shall be accompanied by:

(1) A notice that a hearing will be held and the time and place thereof;

(2) A notice that the patient has a right to counsel, that the patient or his representatives may apply immediately to the court to have counsel appointed if the patient cannot afford counsel, and that in such case the court will appoint counsel for the patient unless the patient indicates in writing that he does not desire to be represented by counsel;

(3) A copy of the individualized service plan developed by the facility under this chapter shall be sent to the patient and shall be sent to the patient's representative if requested by such representative. Notice of the right to receive such plan shall be given to the representatives at the time the service plan is sent to the patient;

(4) A notice that the patient has a right to be examined by a physician or psychologist of his own choice at his own expense and to have that physician or psychologist submit a suggested service plan for the patient which conforms with the requirements of paragraph (9) of Code Section 37-3-1; and

(5) A notice that the patient may waive in writing the hearing described in subsection (c) of this Code section.

(b) If the hearing is waived, the certificate shall serve as authorization for the patient to begin treatment under the terms of the individualized service plan; and the chief medical officer of the facility where the patient is located shall be responsible for the supervision of the service plan.

(c) In any case in which a patient is retained in an evaluating facility pursuant to a petition filed under subsection (a) of this Code section, the court shall hold a full and fair hearing as provided in Code Section 37-3-81.1 unless the hearing is waived in writing by the patient. The hearing shall be held no sooner than seven days and no later than 12 days after the petition is filed with the court.



§ 37-3-81.1. Disposition of patient upon hearing

(a) At those hearings required under subsection (c) of Code Section 37-3-81 and subsection (a) of Code Section 37-3-92, the court shall determine whether the patient is a mentally ill person requiring involuntary treatment and, if so, whether the patient is an inpatient or outpatient and, unless otherwise provided in this subsection, the type of involuntary treatment the patient should be ordered to obtain. At such hearing, if the court determines:

(1) That the patient is not a mentally ill person requiring involuntary treatment, the court shall order that the patient be immediately discharged;

(2) That the patient is an outpatient, the court shall further determine, based upon either the individualized service plan required to be prepared under subsection (c) of Code Section 37-3-64 or subsection (b) of Code Section 37-3-91 or the individualized service plan proposed by the physician or psychologist chosen by the patient, whether there is available outpatient treatment for the patient which meets the requirements of the plan chosen by the court and whether the patient will likely obtain that treatment so as to minimize the likelihood of the patient's becoming an inpatient. If the court determines that there is such available outpatient treatment which the patient will likely obtain so as to minimize the likelihood of the patient's becoming an inpatient, then the court shall order the patient to obtain that treatment and shall discharge the patient subject to such order;

(3) That the patient is an outpatient who does not meet the requirements for discharge under paragraph (2) of this subsection and:

(A) The patient has been admitted to either an evaluating or treatment facility and there received an evaluation within 45 days prior to the date of the hearing under this Code section, the court shall order that the patient be discharged; or

(B) The patient has not been admitted to either an evaluating or treatment facility and there received an evaluation within 45 days prior to the date of the hearing under this Code section, the court shall order that the patient be admitted to an evaluating facility, and this chapter shall thereafter apply to that patient as though that patient had been ordered by a court to be admitted to that facility pursuant to Code Section 37-3-62; or

(4) That the patient is an inpatient, the court shall order that the patient shall be transported to a treatment facility where the patient shall be admitted for care and treatment, which order may also require that a period of such inpatient treatment be followed by available outpatient treatment if there is such outpatient treatment which will meet the requirements of the patient's individualized service plan and the patient will likely obtain the treatment so as to minimize the likelihood of the patient's becoming an inpatient.

(b) If the court at a hearing under subsection (a) of this Code section concludes that the patient is a mentally ill person requiring involuntary treatment, it shall make findings of fact and conclusions of law in support of that conclusion as part of its final order.

(c) The court may order the hospitalization of any patient pursuant to paragraph (4) of subsection (a) of this Code section for any period not to exceed six months, subject to the power of the chief medical officer to discharge the patient under subsection (b) of Code Section 37-3-85. If continued hospitalization is necessary at the end of that period, the chief medical officer shall apply for an order authorizing such continued hospitalization under Code Section 37-3-83.

(d) The court may order the patient to obtain available outpatient treatment under the additional conditions specified in Code Sections 37-3-93 and 37-3-94.



§ 37-3-82. Procedure upon failure of or noncompliance with involuntary outpatient treatment plan

(a) If at any time during a period of involuntary outpatient treatment, including but not limited to interim outpatient treatment arranged pursuant to subsection (b) of Code Section 37-3-91, the physician or psychologist in charge of the patient's outpatient service plan determines that, because of a change in the patient's condition, the least restrictive alternative which would accomplish the treatment goals is hospitalization of the patient, then that physician or psychologist may execute a certificate under the conditions specified in subsection (a) of Code Section 37-3-41. That certificate shall have the same duration and effect as a certificate issued pursuant to subsection (a) of Code Section 37-3-41.

(b) If at any time during a period of involuntary outpatient treatment, including but not limited to interim outpatient treatment arranged pursuant to subsection (b) of Code Section 37-3-91, the patient fails without good cause or refuses to comply with the outpatient service plan, the physician or psychologist in charge of the outpatient service plan or that physician's or psychologist's designee may petition the court originally approving the involuntary treatment of the patient or the court of the county in which the patient is a resident or where the patient may be found for an order authorizing a peace officer to take the patient and immediately deliver the patient to the community mental health center in charge of the patient's outpatient service plan, if a physician or psychologist is available there to examine the patient, or to the nearest emergency receiving facility serving the county in which the patient is found. If in the discretion of the court such an order is issued, the patient shall be delivered to the facility and may be given such emergency or other medical treatment as is indicated by good medical practice. The patient must be released from the custody of the community mental health center within four hours and from the custody of the emergency receiving facility within 48 hours after being taken into the custody of that center or facility unless the examining physician or psychologist concludes that, because of a change in the patient's condition, the least restrictive alternative which would accomplish the treatment goals is hospitalization of the patient. The physician or a psychologist may then execute a certificate under the conditions specified therefor in subsection (a) of Code Section 37-3-41, if the examination is done in a community mental health center, or under the conditions specified therefor in Code Section 37-3-43, if the examination is done in an emergency receiving facility. That certificate shall have the same duration and effect as a certificate issued pursuant to subsection (a) of Code Section 37-3-41 or Code Section 37-3-43, as applicable.

(c) With regard to a patient required to obtain involuntary outpatient treatment, the court may issue any order authorized under subsection (b) of Code Section 37-3-41, but if the court knows that patient is required to obtain involuntary outpatient treatment, that court may issue such order only upon the court's determination, in addition to any other conditions for the issuance of that order, that such patient has not complied with the involuntary outpatient treatment or that the patient reasonably appears to be an inpatient.

(d) Any patient detained in a facility pursuant to this Code section shall not be required during that period of detention to obtain outpatient treatment required by any order which is then in effect and which was issued pursuant to this chapter. That order shall otherwise remain in full force and effect notwithstanding the patient's detention in or release from the facility unless that facility obtains a court order authorized by Code Section 37-3-81.1 which expressly supersedes the prior order.



§ 37-3-83. Procedure for continued involuntary hospitalization

(a) If it is necessary to continue involuntary treatment of a hospitalized person who has mental illness beyond the end of the period during which the treatment facility is currently authorized under this chapter to retain such person, the chief medical officer prior to the expiration of the period shall seek an order authorizing such continued treatment in the manner provided in this Code section. The chief medical officer may seek such an order authorizing continued involuntary treatment involving inpatient treatment, outpatient treatment, or both under the procedures of this Code section and Code Section 37-3-93.

(b) If the chief medical officer finds that continued involuntary treatment is necessary for an individual who was admitted while serving a criminal sentence but whose sentence is about to expire or for an individual who was hospitalized while under the jurisdiction of a juvenile court but who is about to reach the age of 17, the chief medical officer shall seek an order authorizing such continued treatment in the manner provided in this Code section; and this chapter shall apply fully to such a person after that time.

(c) A Committee for Continued Involuntary Treatment Review shall be established by the chief medical officer of each hospital and shall consist of not less than five persons of professional status, at least one of whom shall be a physician and at least two others of whom shall be either physicians or psychologists. The committee may conduct its meetings with a quorum of any three members, at least one of whom shall be a physician. The function of this committee shall be to review and evaluate the updated individualized service plan of each person who has mental illness of the hospital and to report to the chief medical officer its recommendations concerning the person's need for continued involuntary treatment. No person who has responsibility for the care and treatment of the person for whom continued involuntary treatment is requested shall serve on any committee which reviews such person's case.

(d) If the chief medical officer desires to seek an order under this Code section authorizing continued involuntary treatment for up to 12 months beyond the expiration of the currently authorized period of hospitalization, he or she shall first file a notice of such intended action with the Committee for Continued Involuntary Treatment Review, which notice shall be forwarded to the committee at least 40 days prior to the expiration of that period.

(e) If, within 40 days of the expiration of an order for involuntary treatment relating to a person who has mental illness for whom discharge has been planned, the chief medical officer determines discharge would now be unsafe, the chief medical officer may execute a certificate to be filed with a petition for continued involuntary treatment pursuant to this chapter. The certificate shall indicate the basis for the determination that the person is a person who has mental illness requiring involuntary treatment as defined in paragraph (12) of Code Section 37-3-1, the reason the process for obtaining an order for continued hospitalization was not commenced 40 days or more prior to the expiration date, and the reason continued hospitalization is the least restrictive alternative available. Referral to the Committee for Continued Involuntary Treatment Review is not required prior to the filing of a certificate and petition under this subsection. Under this subsection, the chief medical officer shall serve the petition for an order authorizing continued involuntary treatment along with copies of the updated individualized service plan on the Office of State Administrative Hearings and shall also serve such petition along with a copy of the updated individualized service plan on the person who has mental illness. A copy of the petition shall be served on the person's representatives. The petition shall contain a plain and simple statement that the person who has mental illness or his or her representatives may file a request for a hearing with a hearing examiner appointed pursuant to Code Section 37-3-84 within ten days after service of the petition, that the person who has mental illness has a right to counsel at the hearing, that the person who has mental illness or his or her representatives may apply immediately to the court to have counsel appointed if such person cannot afford counsel, and that the court will appoint counsel for the person who has mental illness unless the person indicates in writing that he or she does not desire to be represented by counsel or has made his or her own arrangements for counsel. If, following the filing of the certificate and petition under this subsection, the order authorizing the treatment facility to retain the person who has mental illness expires, such facility shall be authorized to retain the person for continued involuntary treatment until a ruling is issued. If at any time the chief medical officer determines that the person who has mental illness, after consideration of the recommendations of the treatment team, is no longer a person who has mental illness requiring involuntary inpatient treatment, the person shall be immediately discharged from involuntary inpatient treatment pursuant to subsection (b) of Code Section 37-3-85.

(f) Within five days of the date of the notice, the committee shall meet to consider the matter of the chief medical officer's intention to seek an order for continued involuntary treatment. Prior to the committee's meeting, the person who has mental illness and his or her representatives shall be notified of the following: the purpose of such meeting, the time and place of such meeting, their right to be present at such meeting, and their right to present any alternative individualized service plan secured at their expense. In those cases in which the person will not or cannot appear, at least one member of the committee will make all reasonable efforts to interview the person who has mental illness and report to the committee. The physician or psychologist proposing the treatment plan shall present an updated individualized service plan for the person to the committee. The committee shall report to the chief medical officer or his or her designee, other than the physician or psychologist proposing the treatment plan or a member of the committee, its written recommendations along with any minority recommendations which may also be submitted. Such report shall specify whether or not the person has a mental illness requiring involuntary treatment and whether continued hospitalization is the least restrictive alternative available.

(g) If, after considering the committee's recommendations and minority recommendations, if any, the chief medical officer or his or her designee, other than the attending physician or a member of the committee, determines that the person is not a person who has mental illness requiring involuntary treatment, the person shall be immediately discharged from involuntary hospitalization pursuant to subsection (b) of Code Section 37-3-85.

(h) If, after considering the committee's recommendations and minority recommendations, if any, the chief medical officer or his or her designee, other than the attending physician or member of the committee, determines that the person has a mental illness requiring involuntary treatment, he or she shall, within five days after receiving the committee's recommendations, serve a petition for an order authorizing continued involuntary treatment along with copies of the updated individualized service plan and the committee's report on the Office of State Administrative Hearings and shall also serve such petition along with a copy of the updated individualized service plan on the person who has mental illness. A copy of the petition shall be served on the person's representatives. The petition shall contain a plain and simple statement that such person or his or her representatives may file a request for a hearing with a hearing examiner appointed pursuant to Code Section 37-3-84 within ten days after service of the petition, that the person has a right to counsel at the hearing, that the person or his or her representatives may apply immediately to the court to have counsel appointed if the person cannot afford counsel, and that the court will appoint counsel for the person unless the person indicates in writing that he or she does not desire to be represented by counsel or has made his or her own arrangements for counsel.

(i) If a hearing is not requested by the person with mental illness or his or her representatives within ten days of service of the petition on the person and his or her representatives, the hearing examiner shall make an independent review of the committee's report, the updated individualized service plan, and the petition. If he or she concludes that continued involuntary treatment may not be necessary or if he or she finds any member of the committee so concluded, then he or she shall order that a hearing be held pursuant to subsection (j) of this Code section. If he or she concludes that continued involuntary treatment is necessary, then he or she shall order continued involuntary treatment involving inpatient treatment, outpatient treatment, or both for a period not to exceed one year.

(j) If a hearing is requested within ten days of service of the petition on the person who has mental illness and his or her representatives or if the hearing examiner orders a hearing pursuant to subsection (i) or (k) of this Code section, the hearing examiner shall set a time and place for the hearing to be held within 25 days of the time the hearing examiner receives the request but no later than the day on which the current order of involuntary inpatient treatment expires, unless such hearing occurs after the expiration of the order pursuant to subsection (e) of this Code section. Notice of the hearing shall be served on the person, his or her representatives, the treatment facility, and, when appropriate, the counsel for the person. The hearing examiner, within his or her discretion, may grant a change of venue for the convenience of parties or witnesses. Such hearing shall be a full and fair hearing, except that the person's attorney, when the person is unable to attend the hearing and is incapable of consenting to a waiver of his or her appearance, may move that the person not be required to appear; however, the record shall reflect the reasons for the hearing examiner's actions. After such hearing, the hearing examiner may issue any order which the court is authorized to issue under Code Section 37-3-81.1 and subject to the limitations of Code Section 37-3-81.1, provided that a person who is an outpatient who does not meet the requirements for discharge under paragraph (2) of subsection (a) of Code Section 37-3-81.1 shall nevertheless be discharged; and provided, further, that the hearing examiner may order the person's continued inpatient treatment, outpatient treatment, or both for a period not to exceed one year, subject to the power to discharge the person under subsection (b) of Code Section 37-3-85 or under Code Section 37-3-94. In the event that an order approving continued hospitalization is entered for an individual who was admitted while serving a criminal sentence under the jurisdiction of the Department of Corrections, but whose sentence is about to expire, the chief medical officer shall serve a copy of that order upon the Department of Corrections within five working days of the issuance of the order.

(k) The hearing examiner for a person who has mental illness who was admitted under the jurisdiction of the juvenile court and who reaches the age of 17 without having had a full and fair hearing pursuant to any provisions of this chapter or without having waived such hearing shall order that a hearing be held pursuant to subsection (j) of this Code section.



§ 37-3-84. Appointment of hearing examiners for hearings as to continued hospitalization; powers of hearing examiners generally; issuance of subpoenas

(a) One or more hearing examiners shall be appointed by the Justices of the Supreme Court to hold the hearings under Code Section 37-3-83. Such hearing examiners shall be members of the State Bar of Georgia and shall be compensated by the department.

(b) The hearing examiners shall have the authority to:

(1) Administer oaths and affirmations;

(2) Sign and issue subpoenas;

(3) Rule upon offers of proof;

(4) Regulate the course of the hearing;

(5) Provide for the taking of testimony by deposition;

(6) Reprimand or exclude from the hearing any person for any indecorous or improper conduct committed in the presence of the hearing examiner; and

(7) Make all appropriate orders authorized by this chapter.

(c) If a subpoena issued by the hearing examiner is disobeyed, the hearing examiner may apply to the superior court of the county in which the hearing is held for an order requiring obedience. Failure to comply with such order shall be cause for punishment as for contempt of court.

(d) In the event a patient desires counsel in a hearing before the hearing examiner but cannot afford such counsel, the hearing examiner shall apply to the court of the county in which the hearing is held and that court shall appoint counsel for the patient. Payment for such representation shall be made by the county of the patient's legal residence.



§ 37-3-85. Periodic review of individualized service plan; procedure upon end of need for involuntary treatment; designation of discharge decision maker; notice of discharge or transfer to voluntary status

(a) Each individualized service plan for a patient receiving involuntary inpatient treatment shall be reviewed at regular intervals to determine the patient's progress toward the stated goals and objectives of the plan and to determine whether the plan should be modified because of the patient's present condition. These reviews should be based upon relevant progress notes in the patient's clinical record and upon other related information; and input from the patient should be obtained and utilized where feasible.

(b) Any time a patient receiving involuntary inpatient treatment is found by the chief medical officer, after consideration of the recommendations of the treatment team, no longer to be a mentally ill person requiring involuntary inpatient treatment, the chief medical officer may:

(1) Discharge the patient from involuntary outpatient or inpatient treatment, or both, subject to the conditions of Code Section 37-3-95;

(2) Discharge the patient from involuntary inpatient treatment and require that the patient obtain available outpatient treatment for the remaining period the patient was to have been required to obtain inpatient treatment, as long as the patient then meets the standards for being discharged to outpatient treatment under paragraph (2) of subsection (a) of Code Section 37-3-81.1 and subject to the conditions of Code Section 37-3-95; or

(3) Transfer the patient to voluntary status at the patient's request, as provided in Code Section 37-3-24.

(c) The chief medical officer may designate in writing another physician, who may be the attending physician, to make these discharge decisions. If the decision of the designee is contrary to the recommendations of the treatment team, the issue must go to the chief medical officer for final determination. Where the treatment team and the designee concur, the decision of the designee will be final.

(d) Notice of the discharge or the transfer of status shall be given to the patient and his representatives; if the patient's hospitalization was authorized by order of a court, to the court which entered such order; and, if the patient was under criminal charges of which the facility received written notification, by certified mail or statutory overnight delivery to the law enforcement agency originally having custody of the patient.






Part 4 - Involuntary Outpatient Care

§ 37-3-90. Physician's or psychologist's determination and certification as to necessity of involuntary care; treatment of patient as inpatient or outpatient; minors

(a) When a physician or psychologist at a facility or on behalf of a facility determines and certifies under this article that there is reason to believe a patient admitted to or examined at the facility is a mentally ill person requiring involuntary treatment, that physician or psychologist shall further determine and certify whether there is reason to believe the patient is:

(1) An inpatient or outpatient; and

(2) If an outpatient, whether there is available outpatient treatment.

(b) Unless otherwise specifically provided, the determination and certification as to paragraphs (1) and (2) of subsection (a) of this Code section shall be made within the time period required for determining whether a patient is a mentally ill person requiring involuntary treatment, except that if such determination is made by a physician or psychologist at or on behalf of a community mental health center, the determination and certification shall be made within four hours after the patient is examined by the physician or psychologist.

(c) A person determined and certified to be:

(1) An outpatient; and

(2) A person for whom there is available outpatient treatment

shall be considered to be in need of involuntary outpatient treatment and not involuntary inpatient treatment for purposes of further proceedings under this article until such time as that person's status is determined to be otherwise pursuant to those proceedings.

(d) A person determined and certified to be a mentally ill person requiring involuntary treatment who does not meet all of the requirements of paragraphs (1) and (2) of subsection (c) of this Code section shall be considered to be in need of involuntary inpatient treatment and not involuntary outpatient treatment for purposes of further proceedings under this article until such time as that person's status is determined to be otherwise pursuant to those proceedings.

(e) Any minor admitted voluntarily shall be released at any time after written request is made by the minor's parent or legal guardian.



§ 37-3-91. Discharge of persons meeting outpatient care criteria

(a) A person who is in the physical custody of a community mental health center, emergency receiving facility, or evaluating facility and who is determined by a physician or a psychologist, at or on behalf of that facility, to meet all of the outpatient treatment requirements of paragraphs (1) and (2) of subsection (c) of Code Section 37-3-90 shall be discharged from that facility as provided in this Code section pending a full and fair hearing or waiver thereof under Code Section 37-3-92. That discharge from a community mental health center shall occur within four hours after the patient is examined by a physician or a psychologist at or on behalf of that center. That discharge from an emergency receiving facility shall occur within 48 hours after the patient's admission thereto. That discharge from an evaluating facility shall occur no later than the expiration of the five-day evaluation period established under Code Section 37-3-64.

(b) Prior to a psychologist's discharging the patient under subsection (a) of this Code section, the treating psychologist shall obtain the concurrence of a physician. In addition, within the time period the facility is authorized to retain the patient, the facility at which or on behalf of which the patient was examined, which facility shall be the "referring facility" for purposes of this part, shall prepare an individualized service plan for the patient. This plan shall be prepared in consultation with the facility at which available outpatient treatment is to be provided the patient, which facility shall be the "receiving facility" for purposes of this part. The referring facility shall also make arrangements with the receiving facility to provide interim outpatient treatment, in accordance with the individualized service plan, to the patient pending the full and fair hearing or waiver thereof. Nothing in this Code section shall prevent a referring facility for a patient from also being the receiving facility for that patient.

(c) A patient for whom interim outpatient treatment is arranged pursuant to subsection (b) of this Code section shall obtain that treatment or be subject to the provisions of Code Section 37-3-82. Written notice of the time, date, place, and address for that interim outpatient treatment shall be provided the patient prior to the patient's discharge, along with written notification that if the patient does not comply with the interim outpatient treatment or attend or waive a hearing, the time and date of which hearing will later be provided the patient, the patient may be involuntarily admitted for examination, treatment, or both. Notice of the discharge shall be provided to persons other than the patient in the same manner and under the same conditions as required by subsection (c) of Code Section 37-3-43 and subsection (d) of Code Section 37-3-64, and that notice shall also include a notice regarding the interim outpatient treatment and the consequences if the patient does not obtain the treatment or attend or waive the hearing.

(d) Within three days after a referring facility has discharged a patient pursuant to subsection (a) of this Code section, that facility shall transmit to the receiving facility a copy of the referring facility's examination report, individualized service plan, and such other necessary clinical information the referring facility may have regarding the patient. Within five days after receiving such report, plan, and information, the receiving facility shall petition the court of the county in which the patient is located for a full and fair hearing pursuant to Code Section 37-3-92 and include with the petition a copy of the examination report, the individualized service plan, and the address to which the patient was discharged by the referring facility.

(e) Notwithstanding the provisions of subsection (a) of this Code section, a patient detained in a treatment facility pursuant to a certificate and petition under Code Section 37-3-81, whether or not that patient is subsequently determined by that facility during the time of such detention to meet all of the outpatient treatment requirements of paragraphs (1) and (2) of subsection (c) of Code Section 37-3-90, may not be discharged from that facility until a full and fair hearing is held pursuant to Code Section 37-3-81.1, which hearing may not be waived by any patient so determined to meet all of such outpatient treatment requirements.



§ 37-3-92. Hearing; notice; waiver of hearing; apprehension and detention of patient failing to appear; treatment upon waiver

(a) Except when a hearing is waived as provided in this subsection, within 30 days after the filing of the petition under subsection (d) of Code Section 37-3-91, the court shall hold a full and fair hearing. At least ten days prior to that hearing, the court shall have served on the patient and the patient's representatives the same notices and information required by paragraphs (1) through (4) of subsection (a) of Code Section 37-3-81, as well as a notice that the patient may waive in writing the hearing but if the patient does not either attend or waive the hearing the court may order the patient to be taken into custody, hospitalized, evaluated, and treated. The patient and representatives shall have the rights specified in those notices. Hearings held pursuant to this subsection shall be held as provided in Code Section 37-3-81.1, and the court holding the hearing may issue any order authorized by and subject to the limitations of that Code Section 37-3-81.1.

(b) If the patient is notified of the hearing as required under subsection (a) of this Code section and does not appear at or waive that hearing, absent a showing of good cause for not appearing, the court may issue an order commanding any peace officer to take such person into custody and deliver that person to an emergency receiving facility or the referring facility if there is a physician or psychologist available there, and this chapter shall thereafter apply to that patient as though the patient had been admitted to that facility pursuant to subsection (b) of Code Section 37-3-41.

(c) If the hearing is waived as provided in subsection (a) of this Code section, that hearing shall not be held but the court shall order the patient to obtain available outpatient treatment under the individualized service plan submitted with the petition for hearing.



§ 37-3-93. Court order for outpatient treatment; physician's or psychologist's petition to extend order; review of petition; hearing on extension petition; patients under juvenile court jurisdiction

(a) Pursuant to Code Section 37-3-81.1 or Code Section 37-3-92, the court may order the patient to obtain available outpatient treatment for any period not to exceed one year, but the total period of involuntary treatment required by such order, including inpatient treatment within the limitations of Code Section 37-3-81.1, shall not exceed one year.

(b) If it is necessary to continue available outpatient treatment beyond the period authorized pursuant to subsection (a) of this Code section, at least 60 days prior to the expiration of that period the physician or psychologist responsible for that treatment or the person responsible for the patient's treatment under the direction and with approval of the physician or psychologist shall:

(1) Update the patient's individualized service plan;

(2) Prepare a report containing evidence that the patient meets all the requirements for available outpatient treatment under paragraphs (1) and (2) of subsection (c) of Code Section 37-3-90; and

(3) Petition the hearing examiners appointed to hold hearings under Code Section 37-3-83 for an order requiring the patient to obtain available outpatient treatment beyond the period previously ordered for the patient.

The petition shall contain a plain and simple statement that the patient or the patient's representatives may file a request for a hearing with a hearing examiner appointed to hold hearings pursuant to Code Section 37-3-83 within 15 days after service of the petition, that the patient has a right to counsel at the hearing, that the patient or the patient's representatives may apply immediately to the court to have counsel appointed if the patient cannot afford counsel, and that the court will appoint counsel for the patient unless the patient indicates in writing that the patient does not desire to be represented by counsel or has made the patient's own arrangements for counsel.

(c) If a hearing is not requested by the patient or the representatives within 15 days of service of the petition on the patient and the patient's representatives, the hearing examiner shall make an independent review of the report, the updated individualized service plan, and the petition. If the hearing examiner concludes from that review that the patient is no longer a mentally ill person requiring involuntary treatment, then that hearing examiner shall order that a hearing be held pursuant to subsection (d) of this Code section. If the hearing examiner concludes that the patient meets all the requirements for available outpatient treatment under paragraphs (1) and (2) of subsection (c) of Code Section 37-3-90, then the hearing examiner shall order continued outpatient treatment for a period not to exceed one year.

(d) If the hearing examiner orders a hearing pursuant to subsection (c) or (e) of this Code section or if a hearing is requested within 15 days of service of the petition on the patient and the patient's representatives, the hearing examiner shall set a time and place for the hearing to be held within 25 days of the time the hearing examiner receives the request but in any event no later than the day on which the current order of involuntary outpatient treatment expires. Notice of the hearing shall be served on the patient, the patient's representatives, the facility providing outpatient treatment for the patient, and, when appropriate, on counsel for the patient. The hearing examiner, within that person's discretion, may grant a change of venue for the convenience of parties or witnesses. Such hearing shall be a full and fair hearing. After such hearing, the hearing examiner may issue any order which the court is authorized to issue under paragraphs (1), (2), and (3) of subsection (a) of Code Section 37-3-81.1 and subject to the limitations of that Code section. If the patient does not appear at the hearing, absent a showing of good cause, the hearing examiner may issue any order the court is authorized to issue under subsection (b) of Code Section 37-3-92.

(e) The hearing examiner for a patient who is ordered to obtain available outpatient treatment, who is under the jurisdiction of the juvenile court, and who reaches the age of 17 without having had a full and fair hearing pursuant to any provisions of this article or without having waived such hearing shall order that a hearing be held pursuant to subsection (d) of this Code section.



§ 37-3-94. Reviews of individual service plans; discharge of patients from treatment; notice of discharge

(a) Each individualized service plan for available outpatient treatment shall be reviewed at regular intervals to determine the patient's progress toward the stated goals and objectives of the plan and to determine whether the plan should be modified because of the patient's present condition. These reviews should be based upon relevant progress notes in the patient's clinical record and upon other related information; and input from the patient should be obtained and utilized where feasible.

(b) Any time a patient is found by the physician or psychologist in charge of the patient's outpatient treatment no longer to be a mentally ill person requiring involuntary treatment, that physician or psychologist shall discharge the patient from further compliance with the treatment.

(c) Notice of the discharge under subsection (b) of this Code section shall be given to the patient and his representatives; to the court which originally ordered such involuntary treatment; and, if the patient was under criminal charges of which the facility received written notification, by certified mail or statutory overnight delivery to the law enforcement agency originally having custody of the patient.



§ 37-3-95. Discharge of patients under criminal charges

Notwithstanding any other provisions of any part of this article, a patient under criminal charges, notice of which has been given in writing to the facility, may only be discharged from the physical custody of a facility if the facility, by certified mail or statutory overnight delivery, provides written notification of the proposed discharge to the law enforcement agency originally having custody of the patient and the patient is discharged into the physical custody of a peace officer from that agency. That agency shall be required to assume such physical custody within five days after receipt in writing of the notification of proposed discharge.









Article 4 - Placement, Transfer, and Transportation of Patients Generally

§ 37-3-100. Placement and transfer of patients generally

(a) The department may designate the state owned or state operated facility to which a patient is to be admitted under this chapter. The department may instead designate a private facility, approved under Code Section 37-3-6, to which the patient is to be admitted, if the department has obtained the prior agreement of the private facility and of the patient or his representatives.

(b) A patient hospitalized in a state owned or state operated facility under this chapter may apply for transfer at his own expense to a private facility approved under Code Section 37-3-6 if he is able to pay for treatment at such private facility. If the private facility agrees to accept the patient, the department shall transfer the patient to that facility.

(c) If a private facility requests the department to take custody of a patient who has been hospitalized therein under this chapter and if the patient meets the criteria for admission under this chapter, then the department shall accept the patient and designate the state owned or state operated facility to which the patient shall be admitted.

(d) When the needs of the patient or efficient utilization of any facility so requires, a patient may be transferred from one facility to another. At the time of any such transfer, notice shall be given in writing to the patient and to his representatives and the patient shall be advised in writing of the reasons for his transfer. A voluntary patient may be transferred only with his consent.

(e) A patient hospitalized in a private facility, approved under Code Section 37-3-6, or that patient's representative may request that facility to transfer the patient to a state owned or operated facility. That private facility shall then request the department to take custody of the patient. If the patient meets the criteria for admission under this chapter, then the private facility shall transfer the patient and the department shall accept the patient and designate the state owned or operated facility to which the patient shall be admitted.



§ 37-3-101. Transportation of patients generally

(a) The governing authority of the county where the patient is found or located shall arrange for initial emergency transport of a patient to an emergency receiving facility. Except as otherwise authorized under subsection (b) of this Code section, the governing authority of the county of the patient's residence shall arrange for all required transportation for mental health purposes subsequent to the initial transport. The type of vehicle employed shall be in the discretion of the governing authority of the county, provided that, whenever possible, marked vehicles normally used for the transportation of criminals or those accused of crimes shall not be used for the transportation of patients. The court shall, upon the request of the community mental health center, order the sheriff to transport the patient in such manner as the patient's condition demands. At any time the community mental health center is satisfied that the patient can be transported safely by family members or friends, such private transportation shall be encouraged and authorized. In nonemergency situations, no female patient shall be transported at any time without another female in attendance who is not a patient, unless such female patient is accompanied by her husband, father, adult brother, or adult son.

(b) Notwithstanding the provisions of subsection (a) of this Code section, when a patient is under the care of a facility, the facility shall have the discretion to determine the type of vehicle to safely transport the patient and to arrange for such transportation without the need to obtain the prior approval of the governing authority of the county of the patient's residence, the court, or the community mental health center. This subsection shall not prevent the facility from requesting and receiving transportation services from the governing authority of the county of the patient's residence and shall not relieve the county sheriff of the duty of providing transportation. Persons providing transportation are authorized to transport a patient from a sending facility to a receiving facility but shall not release the patient under any circumstances except into the custody of the receiving facility. The use of physical restraints to ensure the safe transport of the patient shall comply with the requirements of Code Section 37-3-165. When transportation is not provided by the county sheriff, the expense of such transportation shall not be billed to the county governing authority but may be billed to the patient and, unless agreed to in writing by the facility, shall not be billed to or considered an obligation of the facility.



§ 37-3-102. Transfer of patients to custody of federal agencies for diagnosis, care, or treatment; retention of jurisdiction by Georgia courts; jurisdiction in federal hospitals and institutions located in Georgia

(a) If a patient ordered to be hospitalized pursuant to this chapter is eligible for hospital care or treatment by the United States Department of Veterans Affairs or any other federal agency, the department shall transfer the patient to the custody of the nearest such agency with available bed space for diagnosis, care, or treatment. When any such patient is admitted under this Code section to any such hospital or institution within or outside the state, he shall be subject to the rules and regulations of such agency. Upon notification from the superintendent or the chief medical officer of the United States Department of Veterans Affairs Medical Center for those patients therein who may require involuntary treatment pursuant to this chapter, the patient will be evaluated, while remaining in the physical custody of the United States Department of Veterans Affairs Medical Center, by the nearest emergency receiving facility. The superintendent and chief medical officer of any hospital or institution operated by such agency in which the individual is so hospitalized shall, with respect to such individual, be vested with the same powers and duties as the superintendent and chief medical officer of facilities within this state with respect to all matters under this chapter. Jurisdiction is retained in the appropriate courts of this state at any time to inquire into the mental condition of an individual so hospitalized to determine the necessity for continuance of his hospitalization and to order his release; and every transfer of a patient by the department pursuant to this Code section is so conditioned.

(b) An order of a court of competent jurisdiction of another state, territory, or possession or of the District of Columbia authorizing hospitalization of a patient by any agency of the United States shall have the same force and effect as to the patient while in this state as in the jurisdiction in which is situated the court entering the order; and the courts of the state, territory, possession, or district issuing such order shall be deemed to have retained jurisdiction of the patient so hospitalized for the purpose of inquiring into his mental condition and determining the necessity for continuance of his hospitalization, as is provided in subsection (a) of this Code section with respect to patients ordered hospitalized by the courts of this state. Consent is given for the application of the law of the state, territory, possession, or district in which is located the court issuing the order for hospitalization with respect to the authority of the chief medical officer of any hospital or institution operated in this state by the United States Department of Veterans Affairs or any other federal agency to retain custody, transfer, furlough, or discharge the patient therein hospitalized.



§ 37-3-103. Procedure for transfer of Georgia residents from out-of-state hospitals to Georgia hospitals

Upon application to the department by a parent, spouse, next of kin, or guardian or by an agency of another state in which the patient is hospitalized, a patient shall be eligible to be hospitalized in the State of Georgia if found by the department to be a legal resident of this state. The department shall designate a hospital to which such patient is to be transported at no expense to the State of Georgia. The regional state hospital administrator of such hospital and the next of kin or guardian of the patient shall be notified of this action. The chief medical officer shall be authorized to hospitalize the patient for a period not to exceed five days unless prior to the expiration of such period the patient shall have voluntarily agreed to hospitalization or involuntary proceedings shall have been instituted under this chapter. After a thorough physical and mental examination has been made by the medical staff of such hospital, the chief medical officer of the hospital or his designee is authorized to sign an application for involuntary hospitalization if necessary. Such application shall be forwarded to the court of the county in which that hospital is located for action pursuant to the provisions of this chapter relative thereto.



§ 37-3-104. Procedure upon discovery that a patient hospitalized in Georgia is not a resident

If a hospitalized patient is discovered not to be a resident, the regional state hospital administrator of the treatment facility in which the patient is hospitalized shall seek his transfer to the custody of authorities of the state of his residence or to a publicly owned or publicly operated psychiatric hospital in that state. Notwithstanding an individual's status as a nonresident, nothing contained in this Code section shall prevent the voluntary hospitalization of such individual under this chapter for which due payment is made by such individual or others on his behalf nor shall it prevent the transfer, custody, care, or treatment of such individual in accordance with the terms of any reciprocal agreement between the State of Georgia and any other state, the District of Columbia, or any territory or possession of the United States. This Code section shall not apply to persons confined to any facility operated by or under the control of the United States Department of Veterans Affairs or any other federal agency.






Article 5 - Payment of Expenses of Patient Care and Transportation Generally

§ 37-3-120. Effect of inability to pay on right to care and treatment

It is the policy of this state that no person shall be denied care and treatment for mental illness nor shall services be delayed at a facility of the state or a political subdivision of the state because of inability to pay for such care and treatment.



§ 37-3-121. Liability for certain expenses of transporting, examining, and caring for patients

(a) The responsibility for paying the expenses for transporting, examining, and caring for patients, which expenses are not provided for under Chapter 9 of this title, relating to the payment of costs of care of persons admitted to state institutions under the department, shall be in the following order:

(1) The patient or his estate;

(2) Persons legally obligated or legally responsible for the support of the patient;

(3) The county of the patient's legal residence, provided that the county governing authority passes an appropriate resolution assuming such responsibility; and

(4) The department, when the General Assembly appropriates funds for such purpose.

(b) The patient or those legally obligated for his support shall not be responsible for such expenses as described above when they were incurred in transporting a patient who is released by a court or a facility before involuntary treatment as not being a mentally ill person in need of involuntary treatment.

(c) The board is authorized to issue rules and regulations governing the provisions of this Code section as it relates to the department.



§ 37-3-122. Payment of expenses incurred in connection with hearings held under this chapter

(a) Except as provided in this Code section, the expenses of any hearing held under this chapter by a court or by a hearing examiner, including attorneys' fees authorized by paragraph (1) of subsection (b) of this Code section and including hearing officer expenses authorized by paragraph (3) of subsection (b) of this Code section, shall be paid by the county in which the patient has his residence or, if the patient is a transient, by the county in which the patient was initially taken into the custody of the state. Payment by such county of the hearing expenses shall only be required if the person who actually presides over the hearing executes an affidavit or includes a statement in his final order relating to the hearing that the assets of the patient, his estate, and any persons legally obligated to support the patient appear to be insufficient to defray such expenses, based upon all relevant information available to the person who actually presides over the hearing. Such affidavit or statement may include the patient's name, address, and age. The cost on appeal to the appropriate court shall be the same as provided for in other appeals from the probate and juvenile courts.

(b) Expenses of any hearing held under this chapter shall include:

(1) The fee to be paid to an attorney appointed under this chapter to represent a patient at such hearing. Such fee shall be as agreed between the attorney and the appointing court but shall not exceed an amount determined under the fee schedule followed by the county when computing the fees to be paid to an attorney who has been appointed to represent an indigent criminal defendant plus actual expenses which an attorney may incur and which have been approved by the court holding the hearing. In exceptional circumstances, the attorney may apply to the superior court of the judicial circuit in which the hearing was held for an order granting reasonable fees in excess of the amounts specified in this paragraph;

(2) The fee to be paid to the court, which fee shall be to defray the cost of clerical help and the cost of any additional office space and equipment required for the conduct of such hearing. In hearings conducted pursuant to Code Section 37-3-83 such fee shall be $20.00 and in all other hearings under this chapter such fee shall be $40.00, excluding attorneys' fees and expenses of the hearing officer; and

(3) The fee to be paid to the hearing officer appointed pursuant to subparagraph (A) of paragraph (4) of Code Section 37-3-1 to conduct a hearing. Such fee shall be as agreed between the hearing officer and the appointing court, but shall not exceed an amount determined under the fee schedule followed by the county when computing the fees to be paid to an attorney who has been appointed to represent an indigent criminal defendant plus actual expenses which the hearing officer may incur and which have been approved by the court holding the hearing. In exceptional circumstances, the hearing officer may apply to the superior court of the judicial circuit in which the hearing was held for an order granting reasonable fees in excess of the amounts specified in this paragraph. The $40.00 court cost authorized by paragraph (2) of this subsection shall also be authorized to defray the cost of clerical help and additional office space and equipment required for the conduct of such hearings.

(c) The expenses incurred by a county for a mental health hearing held by a probate court judge or an attorney on his or her staff for an out-of-county patient shall be reimbursed by the county in which the patient has his or her residence. Such amount shall not exceed the amount which would have been paid by the county to a noncounty employed hearing officer, plus any other authorized expenses in connection with the hearing.






Article 6 - Rights and Privileges of Patients, Their Representatives, etc., Generally

Part 1 - General Provisions

§ 37-3-140. Retention of rights and privileges by patients generally; right to due process

Patients shall retain all rights and privileges granted other persons or citizens. Notwithstanding any other provision of law to the contrary, no person who is receiving or has received services for a mental illness shall be deprived of any civil, political, personal, or property rights or be considered legally incompetent for any purpose without due process of law.



§ 37-3-141. Patients' right to legal counsel

It shall be the responsibility of the department to see that every patient is given the opportunity to secure legal counsel at his own expense to represent him in connection with private, personal, domestic, business, civil, criminal, and all other legal matters in which he may be involved during hospitalization.



§ 37-3-142. Communication and visitation rights of patients; inspection, restriction, and censorship of patient correspondence; establishment of regulations governing visits and use of telephones

(a) Each patient in a facility shall have the right to communicate freely and privately with persons outside the facility and to receive visitors inside the facility.

(b) Except as otherwise provided in this Code section, each patient shall be allowed to receive and send sealed, unopened mail; and no patient's incoming or outgoing mail shall be opened, delayed, held, or censored by the facility.

(c) If there are reasonable grounds to believe that incoming mail contains items or substances which may be dangerous to the patient or others, the chief medical officer may direct reasonable examination of such mail and, after examination, may regulate the disposition of such items or substances found therein. All writings must be presented to the patient within 24 hours of inspection.

(d) The chief medical officer may apply to the court for a temporary order to restrict outgoing mail. If the court determines that probable cause exists that such mail is dangerous to the patient or others, the court may order such mail temporarily restricted, provided that a full and fair hearing shall be held within five days after the issuance of such temporary order to determine whether or not an order of restriction for an extended time shall issue. In no event shall mail be restricted pursuant to such temporary order for more than five days after the date of the temporary order. A full and fair hearing shall be held after the issuance of the temporary order. If, at such hearing, the patient's outgoing mail is determined to be dangerous to the patient or others, the court may order such mail restricted for an extended period not to exceed 30 days. Restrictions for extended periods may be renewed for additional periods not to exceed 30 days each, provided that no such restriction shall be renewed except upon a renewed finding at another full and fair hearing for each such renewal that such mail is dangerous to the patient or others.

(e) If an injunction against the sending of mail by a patient is issued by a court, the chief medical officer shall restrict outgoing mail as provided by the order of the court.

(f) No restriction of either incoming or outgoing mail under subsection (c) or (d) of this Code section shall exceed a period of five days, notwithstanding the authority to restrict such mail for longer periods, provided that such restrictions may be continued as necessary for periods not to exceed five days each upon determination by the chief medical officer, prior to each continuation, that such mail continues to be dangerous to the patient or others; provided, further, that, in the case of outgoing mail, such continuation periods in the aggregate shall not exceed the restriction period authorized in the court order.

(g) Correspondence of the patient with his attorney shall not be restricted in any manner under this Code section. Correspondence of the patient with public officials shall not be restricted in any manner under subsection (c) of this Code section.

(h) Each time a patient's incoming mail is ordered examined by the chief medical officer and each time a patient's outgoing mail is ordered examined by a temporary court order, written notice of such order and notice of a right to a full and fair hearing within five days after such temporary court order shall be served on the patient and his representatives as provided in Code Section 37-3-147. A voluntary patient may waive in writing such notice to his representatives.

(i) The circumstances surrounding the examination of any mail under subsection (c), (d), (e), or (f) of this Code section shall be recorded on the patient's clinical record.

(j) The chief medical officer is authorized to establish reasonable regulations governing visitors, visiting hours, and the use of telephones by patients.



§ 37-3-143. Patients' rights in regard to personal effects; liability of facility's employees and staff members for loss of or damage to patients' personal effects

A patient's rights to his personal effects shall be respected. The chief medical officer may take temporary custody of such effects when required for medical reasons. The facility shall make reasonable efforts to assure the safety of the patient's belongings, but no employee or staff member shall be responsible for loss of or damage to such property where reasonable safety precautions have been taken.



§ 37-3-144. Patients' right to vote

Each patient in a facility who is eligible to vote shall be given his right to vote in primary, special, and general elections and in referendums. The superintendent or regional state hospital administrator of each facility shall permit and reasonably assist patients:

(1) To obtain voter registration forms, applications for absentee ballots, and absentee ballots;

(2) To comply with other requirements which are prerequisite for voting; and

(3) To vote by absentee ballot if necessary.



§ 37-3-145. Employment of patients outside facilities

If a patient wishes to be employed outside a facility and if such employment will aid in the patient's treatment, he shall be assisted in his efforts to secure suitable employment and all benefits flowing from such employment. The department shall encourage such employment of patients and shall promote the training of patients for gainful employment after discharge. All benefits of such employment shall accrue solely to the patient.



§ 37-3-146. Education of children undergoing treatment in a facility

The rights of any child under treatment in a facility to an appropriate education at public expense shall not be abridged during hospitalization; and the special educational needs of each child shall be individually considered and respected. The Department of Behavioral Health and Developmental Disabilities and the State Department of Education shall ensure that education is provided for all patients of school age who are hospitalized in any state owned, state operated, or any other designated facility.



§ 37-3-147. Representatives and guardians ad litem; notification provisions; duration and scope of guardianship ad litem

(a) At the time a person who has mental illness is admitted to any facility under this chapter or as soon thereafter as reasonably possible given the person's condition or mental state at the time of admission, that facility shall use diligent efforts to secure the names and addresses of at least two representatives, which names and addresses shall be entered in the person's clinical record.

(b) The patient may designate one representative; the second representative or, in the absence of designation of one representative by the patient, both representatives shall be selected by the facility. If the facility is to select both representatives, it must make one selection from among the following persons in the order of listing: the patient's legal guardian, spouse, adult child, parent, attorney, adult next of kin, or adult friend, provided that, in the case of a patient whose representative or representatives have been appointed by the court under Code Section 37-3-62, the facility shall not select a different representative. The second representative shall also be selected from the above list but without regard to the order of listing, provided that the second representative shall not be the person who filed the petition to have the patient admitted to the facility.

(c) If the facility is unable to secure at least two representatives after diligent search or if the department is the guardian of the patient, that fact shall be entered in the patient's clinical record and the facility shall apply to the court in the county of the patient's residence for the appointment of a guardian ad litem, which guardian ad litem shall not be the department. On application of any person or on its own motion, the court may also appoint a guardian ad litem for a patient for whom two representatives have been named whenever the appointment of a guardian ad litem is deemed necessary for protection of the patient's rights. Such guardian ad litem shall also act as representative of the patient and shall have the powers granted to representatives by this chapter.

(d) At any time notice is required by this chapter to be given to the patient's representatives, such notice shall be served on the representatives designated under this Code section. The patient's guardian ad litem, if any, shall likewise be served. Unless otherwise provided, notice may be served in person or by first-class mail. When notice is served by mail, a record shall be made of the date of mailing and shall be placed in the patient's clinical record. Service shall be completed upon mailing.

(e) At any time notice is required by this chapter to be given to the patient, the date on which notice is given shall be entered on the patient's clinical record. If the patient is unable to comprehend the written notice, a reasonable effort shall be made to explain the notice to him.

(f) At the time a court enters an order pursuant to this chapter, such order and notice of the date of entry of the order shall be served on the patient and his representatives as provided in subsection (d) of this Code section.

(g) Notice of an involuntary patient's admission to a facility shall be given to his representatives in writing. If such involuntary admission is to an emergency receiving facility, notice shall also be given by that facility to the patient's representatives by telephone or in person as soon as possible.

(h) In every instance in which a court shall appoint a guardian ad litem for any person pursuant to the terms of this chapter, such guardianship shall be for the limited purpose stated in the order of the court and shall expire automatically after 90 days or after a lesser time stated in the order. The responsibility of the guardian ad litem shall not extend beyond the specific purpose of the appointment.



§ 37-3-148. Right of patients or representatives to petition for writ of habeas corpus and for judicial protection of rights and privileges granted by this chapter

(a) At any time and without notice, a person detained by a facility or a relative or friend on behalf of such person may petition, as provided by law, for a writ of habeas corpus to question the cause and legality of detention and to request any court of competent jurisdiction on its own initiative to issue a writ for release, provided that, in the case of any such petition for the release of a person detained in a facility pursuant to a court order under Code Section 17-7-130 or 17-7-131, a copy of the petition along with proper certificate of service shall also be served upon the presiding judge of the court ordering such detention and the prosecuting attorney for such court, which service may be made by certified mail or statutory overnight delivery, return receipt requested.

(b) A patient or his representatives may file a petition in the appropriate court alleging that the patient is being unjustly denied a right or privilege granted by this chapter or that a procedure authorized by this chapter is being abused. Upon the filing of such a petition, the court shall have the authority to conduct a judicial inquiry and to issue appropriate orders to correct any abuse under this chapter.



§ 37-3-149. Establishment of procedures for receiving patients' and staff complaints; making of final decisions; establishment of rules and regulations implementing procedures; complaint procedures as alternative to legal remedies

Each facility shall establish procedures whereby complaints of the patient or complaints of the staff concerning treatment of the patient can be speedily heard, with final decisions to be made by the superintendent, the regional state hospital administrator, or an advisory committee, whichever is appropriate. The board shall establish reasonable rules and regulations for the implementation of such procedures. However, the patient shall not be required to utilize these procedures in lieu of other available legal remedies.



§ 37-3-150. (For effective date, see note.) Right to appeal orders of probate court, juvenile court, or hearing examiner; payment of costs of appeal; right to subsequent appeal; right to legal counsel on appeal

The patient, the patient's representatives, or the patient's attorney may appeal any order of the probate court or hearing officer rendered in a proceeding under this chapter to the superior court of the county in which the proceeding was held, except as otherwise provided in Article 6 of Chapter 9 of Title 15, and may appeal any order of the juvenile court rendered in a proceeding under this chapter to the Court of Appeals or the Supreme Court. The appeal to the superior court shall be made in the same manner as appeals from the probate court to the superior court, except that the appeal shall be heard before the court sitting without a jury as soon as practicable but not later than 30 days following the date on which the appeal is filed with the clerk of the superior court. The appeal from the order of the juvenile court to the Court of Appeals or the Supreme Court shall be as provided by law but shall be heard as expeditiously as possible. The patient must pay all costs upon filing any appeal authorized under this Code section or must make an affidavit that he or she is unable to pay costs. The patient shall retain all rights of review of any order of the superior court, the Court of Appeals, or the Supreme Court, as provided by law. The patient shall have a right to counsel or, if unable to afford counsel, shall have counsel appointed for the patient by the court. The appeal rights provided to the patient, the patient's representatives, or the patient's attorney in this Code section are in addition to any other appeal rights which the parties may have, and the provision of the right for the patient, the patient's representatives, or the patient's attorney to appeal does not deny the right to the Department of Behavioral Health and Developmental Disabilities to appeal under the general appeal provisions of Code Sections 5-3-2 and 5-3-3.






Part 2 - Rights and Privileges as to Manner of Care and Treatment and as to Maintenance and Release of Clinical Records

§ 37-3-160. Individual dignity of patients to be respected; treatment of the mentally ill as medical patients; use of criminal facilities and procedures

The patient's dignity as an individual shall be respected at all times and upon all occasions, including any occasion wherein the patient is taken into custody, detained, or transported. Mentally ill patients or those suspected of being mentally ill shall, to the maximum extent reasonably possible, be treated at all times as medical patients. All patients shall be treated by a physician or psychologist acting within the scope of his or her license. Except where required under conditions of extreme urgency, those procedures, facilities, vehicles, and restraining devices normally utilized for criminals or those accused of crime shall not be used in connection with the mentally ill.



§ 37-3-161. Securing of least restrictive alternative placement; assisting patient in securing placement in noninstitutional community facilities and programs

It is the policy of the state that the least restrictive alternative placement be secured for every patient at every stage of his medical treatment and care. It shall be the duty of the facility to assist the patient in securing placement in noninstitutional community facilities and programs.



§ 37-3-162. Patients' care and treatment rights

(a) Each patient in a facility and each person receiving services for mental illness shall receive care and treatment that is suited to his needs and is the least restrictive appropriate care and treatment. Such care and treatment shall be administered skillfully, safely, and humanely with full respect for the patient's dignity and personal integrity.

(b) Each patient shall have the right to participate in his care and treatment. The board shall issue regulations to ensure that each patient participates in his care and treatment to the maximum extent possible. Unless the disclosure to the patient is determined by the chief medical officer or the patient's treating physician or psychologist to be detrimental to the physical or mental health of the patient, and unless a notation to that effect is made a part of the patient's record, the patient shall have the right to reasonable access to review his medical file, to be told his diagnosis, to be consulted on the treatment recommendation, and to be fully informed concerning his medication, including its side effects and available treatment alternatives.

(c) It is the duty of the chief medical officer to ensure that each patient receives such medical attention as is suitable to his condition and that no treatment shall be given which is not recognized as standard psychiatric treatment, except upon the written consent of the patient or, if applicable, his guardian having capacity to give such consent. If such consent is given by someone other than the patient or such guardian, court approval must be obtained after a full and fair hearing.

(d) If a patient hospitalized under this chapter is able to secure the services of a private physician or psychologist, he shall be allowed to see his physician or psychologist at any reasonable time. The chief medical officer is authorized and directed to establish regulations designed to facilitate examination and treatment which a patient may request from such private physician or psychologist.

(e) Every patient admitted to a facility under this chapter shall be examined by the staff of the admitting facility as soon as possible after his admission.



§ 37-3-163. Recognition of patient's physical integrity; rights to refuse medication; obtaining consent to treatment and surgery; emergency surgery; immunity of hospital or physician; direction of notice of actions taken under Code section

(a) It shall be the policy of this state to recognize the personal physical integrity of all patients.

(b) It shall be the policy of this state to protect, within reason, the right of every individual to refuse medication except in cases where a physician determines that refusal would be unsafe to the patient or others. If the patient continues to refuse medication after such initial emergency treatment, a concurring opinion from a second physician must be obtained before medication can be continued without the patient's consent. Further, in connection with any hearing under this chapter, the patient has the right to appear and testify as free from any side effects or adverse effects of the medication as is reasonably possible.

(c) Any patient objecting to the treatment being administered to him shall have a right to request a protective order pursuant to Code Section 37-3-148.

(d) Except as provided in subsections (b) and (e) of this Code section, consent to medical treatment and surgery shall be obtained and regulated by Chapter 9 of Title 31.

(e) In cases of grave emergency where the medical staff of the facility in which a mentally ill individual has been accepted for treatment determines that immediate surgical or other intervention is necessary to prevent serious physical consequences or death and where delay in obtaining consent would create a grave danger to the physical health of such person, as determined by at least two physicians, then essential surgery or other intervention may be administered without the consent of the person, the spouse, next of kin, attorney, guardian, or any other person. In such cases, a record of the determination of the physicians shall be entered into the medical records of the patient and this will be proper consent for such surgery or other intervention. Such consent will be valid notwithstanding the type of admission of the patient and it shall also be valid whether or not the patient has been adjudged incompetent. This Code section is intended to apply to those individuals who, as a result of their advanced age, impaired thinking, or other disability, cannot reasonably understand the consequences of withholding consent to surgery or other intervention as contemplated by this Code section. Any hospital or any physician, agent, employee, or official who obtains consent or relies on such consent, as authorized by this Code section, and who acts in good faith and within the provisions of this chapter shall be immune from civil or criminal liability for his or her actions in connection with the obtaining of or the relying upon such consent; provided, however, that nothing in this Code section shall be construed to relieve any hospital or any physician, agent, employee, or official from liability for failing to meet the applicable standard of care in the provision of treatment to a patient. Actual notice of any action taken pursuant to this Code section shall be given to the patient and the spouse, next of kin, attorney, guardian, or representative of the patient as soon as practicably possible.



§ 37-3-164. "Representative," "substantial change" defined; consultation by patient's representative with treatment facility; notification of treatment change; guardian's consultation and notification rights

(a) As used in this Code section, the term:

(1) "Representative" means the representative designated by the patient or, in the absence of such designation, the person selected as a representative in the order of listing under subsection (b) of Code Section 37-3-147 but shall not mean the patient's legal guardian. At the time of designation or selection, such representative shall be notified of his right to notice and to consultation under this Code section. In order to exercise such rights, the representative shall notify the department on a form supplied by the department of his election to exercise such rights. Upon receiving such notice, the department shall thereafter provide that representative the notification and consultation required by this Code section until that representative notifies the department to the contrary. A patient need not be notified of his representative's rights under this Code section unless such representative has elected to exercise such rights.

(2) "Substantial change" means a significant change including, but not limited to, the transfer within a facility of a patient from a unit primarily serving patients under 18 years of age to a unit primarily serving patients 18 years of age or over or the transfer of a patient from one facility to another but shall not include:

(A) Changes in the routine day-to-day care of the patient;

(B) Routine or periodic changes or adjustments in patient medication;

(C) Changes relating to routine or necessary medical care needs of the patient;

(D) Formulation of the patient's initial individualized service plan;

(E) Changes specifically contemplated in a service plan regarding which the representative has already received notification; or

(F) Discharge of the patient from the facility.

(b) At the time an adult patient's representative is designated or selected under Code Section 37-3-147 and at least every 12 months thereafter, such patient shall be notified that, unless objected to by the patient, such representative will be permitted to consult with the facility regarding the development of the patient's individualized service plan and the patient's treatment under such plan. The representative of a minor patient and the representative of an adult patient not objecting to consultation as authorized by this Code section may consult with the facility regarding the development of such patient's individualized service plan and the patient's treatment under such plan.

(c) At least seven days prior to any substantial change in the individualized service plan or treatment thereunder of an adult patient, the facility to which the patient has been admitted shall notify the patient that it will notify his representative of such change, unless the patient objects to such notification within 24 hours. A patient's representative shall be notified at least five days prior to any substantial change in such patient's individualized service plan or the treatment under such plan unless such patient is an adult and objects to such notification.

(d) In an emergency where the delay due to providing prior notification under subsection (c) of this Code section would create serious damage to the health of the patient, such a substantial change may be made without such prior notification. The patient's record shall specify the circumstances surrounding the emergency. Within 48 hours after the change, an adult patient shall be notified of his right to object within 24 hours to his representative's being notified of such change. A patient's representative shall be notified of such change within five days after such change occurs unless the patient is an adult and objects to such notification pursuant to subsection (c) of this Code section.

(e) Notification to representatives under subsections (c) and (d) of this Code section may be made by telephone if the date and time of such notification is entered on the patient's clinical record and if such notification is followed within 15 days by written notification.

(f) A patient's legal guardian shall have the consultation and notification rights of a patient's representative under subsections (b) through (d) of this Code section regardless of whether the patient is a minor or whether the patient objects to such consultation or notification. A patient for whom a legal guardian has been appointed shall not be notified of any right to object under this Code section.



§ 37-3-165. Mistreatment, neglect, or abuse of patients prohibited; use of medication, physical restraints, or seclusion restricted; standards for use of physical restraint

(a) Mistreatment, neglect, or abuse in any form of any patient is prohibited. Medication in quantities that interfere with the patient's treatment program is prohibited. All medication, seclusion, or physical restraints are to be used solely for the purposes of providing effective treatment and protecting the safety of the patient and other persons.

(b) Physical restraints shall not be applied unless they are determined by an attending physician, a psychologist involved in the care and treatment of a patient, or a clinical nurse specialist in psychiatric/mental health involved in the care and treatment of the patient to be absolutely necessary in order to prevent a patient from seriously injuring himself or herself or others and are required by the patient's medical needs. Such determination shall expire after 24 hours. An attending physician, a psychologist involved in the care and treatment of a patient, or a clinical nurse specialist in psychiatric/mental health involved in the care and treatment of the patient must then make a new determination before the restraint may be continued. Every use of a restraint and the reasons therefor shall be made a part of the clinical record of the patient. A copy of each such entry or a summary of such entries shall be forwarded to the chief medical officer for review. A patient placed in physical restraint shall be checked at least every 30 minutes by staff trained in the use of restraints and a written record of such checks shall be made. When the application of a restraint is necessary in emergency situations to protect the patient from immediate injury to himself or herself or to others, restraints may be authorized by attending staff who must immediately report the action taken to the physician and any psychologist involved in the care and treatment of the patient. The facility shall have written policies and procedures which govern the use of restraints and which clearly delineate, in descending order, the personnel who can authorize the use of restraints in emergency situations.

(c) For the purposes of this Code section, those devices which restrain movement, but are applied for protection from accidental injury or required for the medical treatment of the patient's physical condition or for supportive or corrective needs of the patient, shall not be considered physical restraints. However, devices used in such situations must be authorized and applied in compliance with the facility's policies and procedures. The use of such devices shall be a part of the patient's individualized service plan.



§ 37-3-166. Treatment of clinical records; when release permitted; scope of privileged communications; liability for disclosure; notice to sheriff of discharge

(a) A clinical record for each patient shall be maintained. Authorized release of the record shall include but not be limited to examination of the original record, copies of all or any portion of the record, or disclosure of information from the record, except for matters privileged under the laws of this state. Such examination shall be conducted on hospital premises at reasonable times determined by the facility. The clinical record shall not be a public record and no part of it shall be released except:

(1) When the chief medical officer of the facility where the record is kept deems it essential for continued treatment, a copy of the record or parts thereof may be released to physicians or psychologists when and as necessary for the treatment of the patient;

(2) A copy of the record may be released to any person or entity designated in writing by the patient or, if appropriate, the parent of a minor, the legal guardian of an adult or minor, or a person to whom legal custody of a minor patient has been given by order of a court;

(2.1) A copy of the record of a deceased patient or deceased former patient may be released to or in response to a valid subpoena of a coroner or medical examiner under Chapter 16 of Title 45, except for matters privileged under the laws of this state;

(3) When a patient is admitted to a facility, a copy of the record or information contained in the record from another facility, community mental health center, or private practitioner may be released to the admitting facility. When the service plan of a patient involves transfer of that patient to another facility, community mental health center, or private practitioner, a copy of the record or information contained in the record may be released to that facility, community mental health center, or private practitioner;

(4) A copy of the record or any part thereof may be disclosed to any employee or staff member of the facility when it is necessary for the proper treatment of the patient;

(5) A copy of the record shall be released to the patient's attorney if the attorney so requests and the patient, or the patient's legal guardian, consents to the release;

(6) In a bona fide medical emergency, as determined by a physician treating the patient, the chief medical officer may release a copy of the record to the treating physician or to the patient's psychologist;

(7) At the request of the patient, the patient's legal guardian, or the patient's attorney, the record shall be produced by the entity having custody thereof at any hearing held under this chapter;

(8) A copy of the record shall be produced in response to a valid subpoena or order of any court of competent jurisdiction, except for matters privileged under the laws of this state;

(8.1) A copy of the record may be released to the legal representative of a deceased patient's estate, except for matters privileged under the laws of this state;

(9) Notwithstanding any other provision of law to the contrary, a law enforcement officer in the course of a criminal investigation may be informed as to whether a person is or has been a patient in a state facility, as well as the patient's current address, if known; and

(10) Notwithstanding any other provision of law to the contrary, a law enforcement officer in the course of investigating the commission of a crime on the premises of a facility covered by this chapter or against facility personnel or a threat to commit such a crime may be informed as to the circumstances of the incident, including whether the individual allegedly committing or threatening to commit a crime is or has been a patient in the facility, and the name, address, and last known whereabouts of any alleged patient perpetrator.

(b) In connection with any hearing held under this chapter, any physician, including any psychiatrist, or any psychologist who is treating or who has treated the patient shall be authorized to give evidence as to any matter concerning the patient, including evidence as to communications otherwise privileged under Code Section 24-5-501, 24-12-1, or 43-39-16.

(c) Any disclosure authorized by this Code section or any unauthorized disclosure of confidential or privileged patient information or communications shall not in any way abridge or destroy the confidential or privileged character thereof, except for the purpose for which such authorized disclosure is made. Any person making a disclosure authorized by this Code section shall not be liable to the patient or any other person, notwithstanding any contrary provision of Code Section 24-5-501, 24-12-1, or 43-39-16.

(d) When a sheriff transports an adult involuntary patient to a facility, that sheriff may request in writing that a notice of such patient's discharge be given to the sheriff; and such notice shall be provided if such patient or the patient's guardian consents in writing to the disclosure or if, in its discretion, the court ordering the involuntary treatment provides for such notice in the order issued pursuant to Code Section 37-3-81.1.



§ 37-3-167. Right of patient to examine his records and to request correction of inaccuracies; promulgation of rules and regulations; judicial supervision of files and records relating to proceedings under this chapter

(a) Except as provided in subsection (b) of Code Section 37-3-162, every patient shall have the right to examine all medical records kept in the patient's name by the department or the facility where the patient was hospitalized or treated.

(b) Every patient shall have the right to request that any inaccurate information found in his medical record be corrected.

(c) The board shall promulgate reasonable rules and regulations to implement subsections (a) and (b) of this Code section. Nothing contained in this Code section shall be construed to require the deletion of information by the department nor constrain the department from destroying patient records after a reasonable passage of time.

(d) (1) Notwithstanding paragraphs (7) and (8) of Code Section 15-9-37 or any provisions of Article 4 of Chapter 18 of Title 50, all files and records of a court in a proceeding under this chapter since September 1, 1978, shall remain sealed and shall be open to inspection only upon order of the court issued after petition by, or notice to, the patient and subject to the provisions of Code Section 37-3-166 pertaining to the medical portions of the record.

(2) If any official or employee of any court or archival facility assists a person who is not an official or employee of that court or facility in attempting to gain access to any court record which the official or employee knows concerns examination, evaluation, treatment, or commitment for mental illness, such record was created prior to September 1, 1978, and such record contains no information concerning the patient which is ordinarily public, such as the fact that a guardianship was created, such official or employee shall seal the record if it is in the possession of the court or facility and shall inform the person seeking access that if such a record exists it is open to inspection only upon order of the court issued after petition by, or notice to, the patient and subject to the provisions of Code Section 37-3-166 pertaining to the medical portions of the record.

(3) Upon a petition for access to such files or records referred to in paragraphs (1) and (2) of this subsection, the court should allow inspection by the person who is the subject of a record unless there are compelling reasons why it should not but should require anyone other than the person who is the subject of a court record to show compelling reasons why the record should be opened. If access is granted, the court order shall restrict dissemination of the information to certain persons or for certain purposes or both.

(4) The court may refer to such files and records referred to in paragraphs (1) and (2) of this subsection in any subsequent proceeding under this chapter concerning the same patient on condition that the files and records of such subsequent proceeding will then be sealed in accordance with this subsection. The court may permit authorized representatives of recognized organizations compiling statistics for proper purposes to inspect and make abstracts from official records, but without personal identifying information and under whatever conditions upon their use and distribution the court may deem proper. The court may punish by contempt any violations of any such conditions.



§ 37-3-168. Right of patient's attorney to interview physicians, psychologists, and staff attending patient; establishment of regulations as to release of information to patient's attorney

The patient's attorney shall have the right, at reasonable times, to interview the physician or psychologist and staff who have attended or are now attending the patient in any facility and to have the patient's records interpreted by them. The chief medical officer is authorized and directed to establish reasonable regulations to make available to the patient's attorney all such information in the possession of the facility as the attorney requires in order to advise and represent the patient concerning his hospitalization.












Chapter 4 - Habilitation of the Developmentally Disabled Generally

Article 1 - General Provisions

§ 37-4-1. Declaration of policy

The State of Georgia recognizes the capacity of all of its citizens, including those who are developmentally disabled, to be both personally and socially productive; and it further recognizes its obligation to provide aid in the form of a coordinated system of community facilities, programs, and services to developmentally disabled citizens so that they may achieve a greater measure of independence and fulfillment and more fully enjoy their rights of citizenship.



§ 37-4-2. Definitions

As used in this chapter, the term:

(1) "Client" means any person with a developmental disability who seeks habilitation under this chapter or any person for whom such habilitation is sought.

(2) "Clinical record" means a written record pertaining to an individual client and includes habilitation record, progress notes, charts, admission and discharge data, and all other information which is recorded by a facility and which pertains to the client's habilitation. Such other information as may be required by rules and regulations of the board shall also be included.

(3) "Community services" means all services deemed reasonably necessary by the Department of Behavioral Health and Developmental Disabilities to provide for the education, training, habilitation, and care of developmentally disabled individuals. Such services shall include, but not be limited to, diagnostic and evaluation services, day-care and training services, work activity services, community residential services such as group family care homes, transportation services, social services, medical services, and specified home services.

(4) "Comprehensive habilitation team" means and shall consist of a group of persons with special training and experience in the assessment of needs and provision of services for developmentally disabled persons. The group shall include, at a minimum, persons qualified to provide social, psychological, medical, and other services. The department shall specify the qualifications of the individuals who comprise a comprehensive habilitation team and shall ensure that such teams are located throughout the state so as to provide diagnostic, evaluation, and habilitation services for all citizens of Georgia.

(5) "Court" means:

(A) In the case of an individual who is 17 years of age or older, the probate court of the county of residence of the client or the county in which such client is found. Notwithstanding Code Section 15-9-13, in any case in which the judge of said probate court is unable to hear a case brought under this chapter within the time required for such hearing, said judge shall appoint a person to serve and exercise all the jurisdiction of the probate court in such case. Any person so appointed shall be a member of the State Bar of Georgia and shall be otherwise qualified for his or her duties by training and experience. Such appointment may be made on a case-by-case basis or by making a standing appointment of one or more persons. Any person receiving such standing appointment shall serve at the pleasure of the judge making the appointment or the judge's successor in office to hear such cases if and when necessary. The compensation of a person so appointed shall be as agreed upon by the judge who makes the appointment and the person appointed with the approval of the governing authority of the county for which such person is appointed and shall be paid from the county funds of said county. All fees collected for the services of such appointed person shall be paid into the general funds of the county served; or

(B) In the case of an individual who is under the age of 17 years, the juvenile court of the county of residence of the client or the county in which such client is found.

(6) "Facility" means any state owned or state operated institution utilized 24 hours a day for the habilitation and residence of persons who are developmentally disabled, any facility operated or utilized for such purpose by the United States Department of Veterans Affairs or any other federal agency, and any other facility within the State of Georgia approved for such purpose by the department.

(7) "Full and fair hearing" or "hearing" means a proceeding before an administrative law judge, under Code Section 37-4-42, or before a court, as defined in paragraph (5) of this Code section. The hearing may be held in a regular courtroom or in an informal setting, in the discretion of the administrative law judge or the court, but the hearing shall be recorded electronically or by a qualified court reporter. The client shall be provided with effective assistance of counsel. If the client cannot afford counsel, the court shall appoint counsel for him or her or the administrative law judge shall have the court appoint such counsel. The client shall have the right to confront and cross-examine witnesses and to offer evidence. The client shall have the right to subpoena witnesses and to require testimony before the administrative law judge or in court in person or by deposition from any physician upon whose evaluation the decision of the administrative law judge or the court may rest. The client shall have the right to obtain a continuance for any reasonable time for good cause shown. The administrative law judge and the court shall apply the rules of evidence applicable in civil cases. The burden of proof shall be upon the party seeking treatment of the client. The standard of proof shall be by clear and convincing evidence. At the request of the client, the public may be excluded from the hearing, and the client need not be present if the court consents; in either of these events, the record shall reflect the reason for the administrative law judge's or the court's action.

(8) "Habilitation" means the process by which program personnel help clients acquire and maintain those life skills which will enable them to cope more effectively with the demands of their own persons and of their environment and to raise the level of their physical, mental, social, and vocational abilities.

(9) "Individualized program plan" means a proposed habilitation program written in behavioral terms, developed by the comprehensive habilitation team, and specifically tailored to the needs of an individual client. Each plan shall include:

(A) A statement of the nature of the client's specific problems and specific needs;

(B) A description of intermediate and long-range habilitation goals and a projected timetable for their attainment;

(C) A description of the proposed habilitation program and its relation to habilitation goals;

(D) Identification of the facility and types of professional personnel responsible for execution of the client's habilitation program;

(E) A statement of the least restrictive environment necessary to achieve the purposes of habilitation, based upon the needs of the client;

(F) An explanation of criteria for acceptance or rejection of alternative environments for habilitation; and

(G) Proposed criteria for release of the client into less restrictive habilitation environments upon obtaining specified habilitation goals.

(10) "Least restrictive alternative," "least restrictive environment," or "least restrictive appropriate habilitation" means that which is the least restrictive available alternative, environment, or appropriate habilitation, as applicable, within the limits of state funds specifically appropriated therefor.

(11) "Person in charge of a client's habilitation" means a superintendent or regional state hospital administrator of a facility, a case manager, or any other service provider designated by the department to have overall responsibility for implementation of a client's individualized program plan. The department shall designate such a person for each individual ordered to receive services from the department under this chapter.

(12) "Representatives" means the persons appointed as provided in Code Section 37-4-107 to receive any notice under this chapter.

(13) "Superintendent" means the chief administrative officer who has overall management responsibility at any facility, other than a regional state hospital or state owned or operated community program, receiving developmentally disabled persons under this chapter or an individual appointed as the designee of such superintendent.



§ 37-4-3. Authority of board to issue regulations; powers of department generally

(a) The board shall issue regulations to implement this chapter in accordance with the intent of this chapter to safeguard the rights of developmentally disabled persons.

(b) In addition to the other powers provided by this chapter, the department shall have the authority:

(1) To enforce the regulations issued by the board;

(2) To prescribe the forms of applications, records, medical certificates, and any other forms required or used under this chapter and the information required to be contained therein;

(3) To require such reports from any facility as it may find necessary to the performance of its duties or functions;

(4) To visit facilities regularly to review the procedures applied to all clients;

(5) To determine the care, treatment, education, habilitation, or other specialized services being given all clients;

(6) To investigate complaints and make reports and recommendations relative to the same; and

(7) To make effective such procedures and orders as may be appropriate to carry out this chapter.

Notwithstanding the powers granted to the department under this Code section, the requirements of this Code section as to determination of care, treatment, education, habilitation, or other specialized services of clients and the investigation of complaints shall not apply to clients who are being cared for in a facility operated by or under the control of the United States Department of Veterans Affairs or any other federal agency.



§ 37-4-4. Coordination of training programs for the developmentally disabled

The State Department of Education is authorized and directed to coordinate its program for training the developmentally disabled with the programs of the Department of Behavioral Health and Developmental Disabilities. The Department of Education is authorized and empowered to expend funds appropriated to or available to it for such purposes.



§ 37-4-5. Validity of hospitalization orders entered before September 1, 1978; establishment of regulations authorizing continued care for clients receiving services pursuant to orders entered before September 1, 1978; validity of hospitalization orders entered before July 1, 2011

(a) No hospitalization of a developmentally disabled person lawful before September 1, 1978, shall be deemed unlawful because of the enactment of this chapter. The board is authorized to establish reasonable regulations to require that the superintendent or regional state hospital administrator of each facility where developmentally disabled persons are in residence apply under Code Section 37-4-42 for an order authorizing continued care of a client for whom such care is necessary and who was initially hospitalized under an order of a court prior to September 1, 1978. Such prior orders of hospitalization entered by the courts, unless superseded at an earlier date by an order under this chapter, or unless such prior orders expire under their own terms at an earlier date, shall remain valid until 12 months following September 1, 1978, after which all such orders shall be null and void and of no effect.

(b) No hospitalization of a person with developmental disabilities which was lawful before July 1, 2011, shall be deemed unlawful because of the repeal of former Code sections under Article 2 of this chapter.



§ 37-4-6. Immunity from liability for actions taken in good faith compliance with admission and discharge provisions of chapter

Any physician, psychologist, peace officer, attorney, or health official or any hospital official, agent, or other person employed by a private hospital or at a facility operated by the state, by a political subdivision of the state, or by a hospital authority created pursuant to the "Hospital Authorities Law," Article 4 of Chapter 7 of Title 31 who acts in good faith in compliance with the admission and discharge provisions of this chapter shall be immune from civil or criminal liability for his actions in connection with the admission of a client to a facility or the discharge of a client from a facility.



§ 37-4-7. Apprehension by peace officer of developmentally disabled person who leaves facility without permission

If, during the period of habilitation authorized by this chapter a client escapes or otherwise leaves a facility without permission, the facility may advise any peace officer that the client has escaped or otherwise left the facility without permission; and the peace officer shall be authorized to take said client into custody and return him to such facility.



§ 37-4-8. Approval of private facilities; powers and duties of private facilities; right to deny admission

Any private facility within this state may be approved as a facility for the habilitation of developmentally disabled persons by the department at the request of or with the consent of the governing officers of such private facility. When so approved, the private facility shall have all powers given to the corresponding type of facility under this chapter for evaluation and habilitation and shall have all duties and obligations of such facilities imposed by this chapter, except that any such private facility may decline to accept any client who is unable to pay it for habilitation services or for whom it has no available space.






Article 2 - Procedures for Obtaining Services From the Department

Part 1 - General Provisions



Part 2 - Court Ordered Services

§ 37-4-40. Filing petition with court for according of program of services to developmentally disabled person; order for examination of person by comprehensive evaluation team; report by team; petition hearing; procedure upon finding that department services are necessary

Reserved. Repealed by Ga. L. 2011, p. 337, § 4/HB 324, effective July 1, 2011.



§§ 37-4-40.1 through 37-4-40. 5

Repealed by Ga. L. 2011, p. 337, § 5/HB 324, effective July 1, 2011.



§ 37-4-41. Procedure upon failure of or client's noncompliance with court ordered habilitation program

Reserved. Repealed by Ga. L. 2011, p. 337, § 4/HB 324, effective July 1, 2011.



§ 37-4-42. Procedure for continuation of court ordered habilitation

(a) If it is necessary to continue habilitation of a client beyond the end of the period during which the facility is currently authorized by order of a court or of an administrative law judge to retain the client, the superintendent or regional state hospital administrator, prior to the expiration of the period, shall seek an order authorizing such continued habilitation in the manner provided in this Code section.

(b) A Committee for Continued Habilitation Review shall be established by the superintendent or regional state hospital administrator of each facility and shall consist of not less than five persons who meet the same requirements as those persons eligible to be members of the comprehensive habilitation team as defined in Code Section 37-4-2. The committee may conduct its meetings with a quorum of any three members. The function of this committee shall be to review and evaluate the updated individualized program plan and to report to the superintendent or regional state hospital administrator its recommendations concerning the client's need for continued habilitation. No person who has responsibility for the habilitation of the individual client for whom continued habilitation is requested shall serve on any committee which reviews such individual's case.

(c) If the superintendent or regional state hospital administrator desires to seek an order under this Code section authorizing continued habilitation for up to 12 months beyond the expiration of the currently authorized period of habilitation, he or she shall first file a notice of such intended action with the Committee for Continued Habilitation Review, which shall be forwarded to the committee at least 60 days prior to the expiration of that period.

(d) Within ten days of the date of the notice, the committee shall meet to consider the matter of the superintendent's or regional state hospital administrator's intention to seek an order for continued habilitation. Prior to the committee's meeting, the client and his or her representatives shall be notified of the following: the purpose of such meeting, the time and place of such meeting, their right to be present at such meeting, and their right to present any alternative individualized program plan secured at their expense. In those cases in which the client will not or cannot appear, at least one member of the committee will make all reasonable efforts to interview the client and report to the committee. An updated individualized program plan for the client shall be presented to the committee. The committee shall report to the superintendent or regional state hospital administrator or his or her designee, other than the attending physician or a member of the committee, its written recommendations along with any minority recommendations which may also be submitted. Such report shall specify whether or not the client is a developmentally disabled person requiring continued habilitation and whether continued habilitation is the least restrictive alternative available.

(e) If after considering the committee's recommendations and minority recommendations, if any, the superintendent or regional state hospital administrator or his or her designee, other than the attending physician or a member of the committee, determines that the client is not a developmentally disabled person requiring continued habilitation, the client shall be discharged from the facility pursuant to subsection (b) of Code Section 37-4-44.

(f) If after considering the committee's recommendations and minority recommendations, if any, the superintendent or regional state hospital administrator or his or her designee, other than the client's attending physician or a member of the committee, determines that the client is a developmentally disabled person requiring continued habilitation, he or she shall, within ten days after receiving the committee's recommendations, serve a petition for an order authorizing continued habilitation along with copies of the updated individualized program plan and the committee's report on the designated office within the department and shall also serve such petition along with a copy of the updated individualized program plan on the client. The petition shall contain a plain and simple statement that the client or his or her representatives may file a request for a hearing with the Office of State Administrative Hearings within 15 days after service of the petition, that the client has a right to counsel at the hearing, that the client or his or her representatives may apply immediately to the administrative law judge to have counsel appointed if the client cannot afford counsel, and that the administrative law judge will appoint counsel for the client unless the client indicates in writing that he or she will have retained counsel by the time set for hearing or does not desire to be represented by counsel.

(g) If a hearing is not requested by the client or the representatives within 15 days after service of the petition on the client and his or her representatives, the administrative law judge shall make an independent review of the committee's report, the updated individualized program plan, and the petition. If he or she concludes that continued habilitation may not be necessary or if he or she finds any member of the committee so concluded, then he or she shall order that a hearing be held pursuant to subsection (h) of this Code section. If he or she concludes that continued habilitation is necessary, then he or she shall order continued habilitation for a period not to exceed one year.

(h) If a hearing is requested within 15 days after service of the petition on the client and his or her representatives or if the administrative law judge orders a hearing pursuant to subsection (g) of this Code section, the administrative law judge shall set a time and place for the hearing to be held within 25 days of the time the administrative law judge receives the request, but, in any event, no later than the day on which the current order for habilitation expires. Notice of the hearing shall be served on the client, his or her representatives, the facility, and, when appropriate, on counsel for the client. The administrative law judge, within his or her discretion, may grant a change of venue for the convenience of parties or witnesses. Such hearing shall be a full and fair hearing, except that the client's attorney, when the client is unable to attend the hearing and is incapable of consenting to a waiver of his or her appearance, may move that the client not be required to appear; however, the record shall reflect the reasons for the administrative law judge's actions.

(i) After such hearing, the administrative law judge may order the client's continued habilitation for a period not to exceed one year, subject to the power of the superintendent or regional state hospital administrator to discharge the client under subsection (b) of Code Section 37-4-44; provided, however, that if the administrative law judge finds that the client is not developmentally disabled or is not in need of care, training, education, habilitation, or other specialized services which the client is then receiving, the administrative law judge shall dismiss the petition.



§ 37-4-43. Appointment of hearing examiners for hearings as to continued habilitation; powers of hearing examiners generally; issuance of subpoenas; appointment of counsel

Reserved. Repealed by Ga. L. 2011, p. 337, § 4/HB 324, effective July 1, 2011.



§ 37-4-44. Periodic review of individualized program plan; discharge or transfer to another facility upon change in client's needs; notice of discharge or transfer

(a) Each individualized program plan shall be reviewed at regular intervals to determine the client's progress toward the stated goals and objectives of the plan and to determine whether the plan should be modified because of the client's present level of performance. These reviews should be based upon relevant progress notes in the client's clinical record and upon other related information, and a reasonable effort shall be made to obtain and utilize input from the client and his representatives.

(b) Any time a client is found by the person in charge of the client's habilitation no longer to be in need of services from the department, the client shall be discharged.

(c) At least 14 days before discharge of the client or transfer of the client pursuant to a modification of his program plan, notice of such action shall be given to the client, his representatives, and, if the client's program plan was ordered by a court, to the court which entered such order.









Article 3 - Placement, Transfer, and Transportation of Developmentally Disabled Persons Undergoing Habilitation, Generally

§ 37-4-60. Designation of facility to which client to be admitted; transfers of clients between private and state owned facilities; transfers of clients generally

(a) The department may designate the state owned or state operated facility to which a client is admitted under this chapter. The department may instead designate a private facility, approved under Code Section 37-4-8, to which the client is to be admitted, if the department has obtained the prior agreement of the private facility and of the client or his representative.

(b) A client who is receiving habilitation at a state owned or state operated facility under this chapter may apply for a transfer at his own expense to a private facility approved under Code Section 37-4-8, if he is able to pay for habilitation at such private facility. If the private facility agrees to accept the client, the department shall transfer the client to that facility.

(c) If a private facility requests the department to take custody of a client who has been receiving habilitation therein under this chapter and if the client meets the criteria for admission under this chapter, then the department shall accept the client and designate the state owned or state operated facility to which the client shall be admitted.

(d) When the needs of the client or efficient utilization of any facility requires, a client may be transferred from one facility to another, and notice of and the reasons for such transfer shall be provided pursuant to subsection (c) of Code Section 37-4-44.



§ 37-4-61. Transportation of clients generally

(a) The governing authority of the county where the client is found or located shall arrange for initial emergency transport of a client to an emergency receiving facility. Except as otherwise authorized under subsection (b) of this Code section, the governing authority of the county of the client's residence shall arrange for all required transportation for developmental disability services subsequent to the initial transport. The type of vehicle employed shall be determined by the governing authority of the county, provided that, whenever possible, marked vehicles normally used for the transportation of criminals or those accused of crimes shall not be used for the transportation of clients. The court, upon the request of the community developmental disability program, shall order the sheriff to transport the client in such manner as the client's condition demands. At any time such community developmental disability program is satisfied that the client can be transported safely by family members or friends, such private transportation shall be encouraged and authorized. In nonemergency situations, no female client shall be transported at any time without another female in attendance who is not a client, unless such female client is accompanied by her husband, father, adult brother, or adult son.

(b) Notwithstanding the provisions of subsection (a) of this Code section, when a client is under the care of a facility, the facility shall have the discretion to determine the type of vehicle to safely transport the client and to arrange for such transportation without the need to obtain the prior approval of the governing authority of the county of the client's residence, the court, or the community developmental disability program. This subsection shall not prevent the facility from requesting and receiving transportation services from the governing authority of the county of the client's residence and shall not relieve the county sheriff of the duty of providing transportation. Persons providing transportation are authorized to transport a patient from a sending facility to a receiving facility but shall not release the client under any circumstances except into the custody of the receiving facility. The use of physical restraints to ensure the safe transport of the client shall comply with the requirements of Code Section 37-4-124. When transportation is not provided by the county sheriff, the expense of such transportation shall not be billed to the county governing authority but may be billed to the client and, unless agreed to in writing by the facility, shall not be billed to or considered an obligation of the facility.



§ 37-4-62. Transfer of clients to custody of federal agencies for services; retention of jurisdiction over clients by state courts; jurisdiction over developmentally disabled persons in federal hospitals and institutions located in state

(a) If a client ordered to receive services from the department as a resident in a facility pursuant to this chapter is eligible for hospital care or treatment by the United States Department of Veterans Affairs or any other federal agency, the department, upon receipt of a certificate from such hospital showing that facilities are available and that the client is eligible for care, treatment, education, habilitation, or other specialized services therein, may transfer him to the custody of such agency. No such transfer shall occur if it would be harmful to or less effective in the client's habilitation or if it does not meet the requirements of the client's individualized program plan. When any such person is admitted under this Code section to any such facility within or outside the state, he shall be subject to the rules and regulations of such agency. The superintendent of any facility operated by such agency in which the individual becomes a resident shall, with respect to such individual, be vested with the same powers and duties as the superintendent of facilities within this state with respect to all matters under this chapter. Jurisdiction is retained in the appropriate courts of this state at any time to inquire into the condition of such an individual, to determine the necessity for continuance of his care in said facility, and to order his release; and every such person shall retain the rights delineated in Code Section 37-4-100. Every transfer of a client by the department pursuant to this Code section is so conditioned.

(b) An order of a court of competent jurisdiction of another state, territory, or possession, or of the District of Columbia authorizing hospitalization of a developmentally disabled person by any agency of the United States shall have the same force and effect as to the person while in this state as in the jurisdiction in which is situated the court entering the order; and the courts of the state, territory, possession, or district issuing such order shall be deemed to have retained jurisdiction of the person so hospitalized for the purpose of inquiring into his condition and determining the necessity for continuance of his hospitalization as is provided in subsection (a) of this Code section with respect to clients ordered to receive services from the department by the courts of this state. Consent is given to the application of the law of the state, territory, possession, or district in which is located the court issuing the order for hospitalization, with respect to the authority of the superintendent of any hospital or institution operated in this state by the United States Department of Veterans Affairs or any other federal agency, to retain custody, transfer, furlough, or discharge the person therein hospitalized.



§ 37-4-63. Procedure for transfer of Georgia residents from out-of-state facilities to Georgia facilities

Upon application to the department by a parent, spouse, next of kin, or guardian or by an agency of another state in which a person is hospitalized, the person shall be eligible to be admitted to a facility in the State of Georgia if found by the department to be a legal resident of Georgia. The department shall designate a facility to which such person is to be transported at no expense to the State of Georgia. The regional state hospital administrator of such facility and the next of kin or guardian of the person shall be notified of this action. The regional state hospital administrator shall be authorized to accept the person for a period not to exceed five days, unless prior to the expiration of such period proceedings have been initiated under Code Section 37-4-42 for an order to receive services from the department. After a thorough physical and mental examination has been made by the medical staff of such facility, the regional state hospital administrator of the facility or his designee is authorized to initiate a petition under this chapter, if this is necessary. Such application shall be forwarded to the court of the county in which that facility is located for action pursuant to this chapter in relation thereto.



§ 37-4-64. Procedure upon discovery that a client receiving court ordered services from a Georgia facility is not a resident

If a client who is a resident in a facility is discovered not to be a resident of Georgia, the regional state hospital administrator of the facility in which the client is a resident shall seek his transfer to the custody of authorities of the state of his residence or to a publicly owned or publicly operated facility in that state. This Code section shall not apply to persons who are in residence at any facility operated by or under the control of the United States Department of Veterans Affairs or any other federal agency.






Article 4 - Payment of Expenses of Care and Transportation of Developmentally Disabled Persons Undergoing Habilitation, Generally

§ 37-4-80. Effect of inability to pay on right to habilitation services

It is the policy of this state that no person shall be denied habilitation services for a developmental disability nor shall services be delayed at a facility of the state or a political subdivision of the state because of inability to pay for such habilitation services.



§ 37-4-81. Liability for expenses for transporting, examining, and caring for clients

(a) The responsibility for paying the expenses for transporting, examining, and caring for clients, which expenses are not provided for under Chapter 9 of this title, relating to the payment of costs of care of persons admitted to state institutions under the department, shall be in the following order:

(1) The client or his estate;

(2) Persons legally obligated or legally responsible for the support of the client;

(3) The county of the client's legal residence;

(4) The department, when the General Assembly appropriates funds for such purpose.

(b) The department is authorized to issue rules and regulations governing the provisions of this Code section as it relates to the department.



§ 37-4-82. Payment of expenses incurred in connection with hearings held under this chapter

(a) Except as provided in this Code section, the expenses of any hearing held under this chapter by a court or by an administrative law judge, including attorneys' fees authorized by paragraph (1) of subsection (b) of this Code section and including expenses authorized by paragraph (3) of subsection (b) of this Code section, shall be paid by the county in which the client has his or her residence or, if the client is a transient, by the county in which the client was initially taken into the custody of the state. Payment by such county of the hearing expenses shall only be required if the person who actually presides over the hearing executes an affidavit or includes a statement in his or her final order relating to the hearing that the assets of the client, his or her estate, and any persons legally obligated to support the client appear to be insufficient to defray such expenses, based upon all relevant information available to the person who actually presides over the hearing. Such affidavit or statement may include the client's name, address, and age. The cost on appeal to the appropriate court shall be the same as provided for in other appeals from the probate and juvenile courts.

(b) Expenses of any hearing held under this chapter shall include:

(1) The fee to be paid to an attorney appointed under this chapter to represent a patient at such hearing. Such fee shall be as agreed between the attorney and the appointing court but shall not exceed an amount determined under the fee schedule followed by the county when computing the fees to be paid to an attorney who has been appointed to represent an indigent criminal defendant, plus actual expenses which an attorney may incur and which have been approved by the court holding the hearing. In exceptional circumstances, the attorney may apply to the superior court of the judicial circuit in which the hearing was held for an order granting reasonable fees in excess of the amounts specified in this paragraph;

(2) The fee to be paid to the court to defray the cost of clerical help and the cost of any additional office space and equipment required for the conduct of such hearing. In hearings conducted pursuant to Code Section 37-4-42 such fee shall be $20.00, and in all other hearings under this chapter such fee shall be $40.00, excluding attorneys' fees and expenses of the administrative law judge; and

(3) The fee to be paid to an administrative law judge appointed pursuant to subparagraph (A) of paragraph (5) of Code Section 37-4-2 to conduct a hearing. Such fee shall be as agreed between the administrative law judge and the appointing court, but shall not exceed an amount determined under the fee schedule followed by the county when computing the fees to be paid to an attorney who has been appointed to represent an indigent criminal defendant plus actual expenses which the administrative law judge may incur and which have been approved by the court holding the hearing. In exceptional circumstances, the administrative law judge may apply to the superior court of the judicial circuit in which the hearing was held for an order granting reasonable fees in excess of the amounts specified in this paragraph. The $40.00 court cost authorized by paragraph (2) of this subsection shall also be authorized to defray the cost of clerical help and additional office space and equipment required for the conduct of such hearings.






Article 5 - Rights and Privileges of Developmentally Disabled Persons Undergoing Habilitation, Their Representatives, etc., Generally

Part 1 - General Provisions

§ 37-4-100. Retention of rights and privileges by clients generally; right to due process

Clients shall retain all rights and privileges granted other persons or citizens. Notwithstanding any other provision of law to the contrary, no person who is receiving or has received services for a developmental disability shall be deprived of any civil, political, personal, or property rights or be considered legally incompetent for any purpose without due process of law.



§ 37-4-101. Clients' right to legal counsel

It shall be the responsibility of the department to see that every client is given the opportunity to secure legal counsel at his own expense to represent him in connection with private, personal, domestic, business, civil, criminal, and all other legal matters in which he may be involved during habilitation in a facility.



§ 37-4-102. Right of clients to communicate with persons outside facility and to receive visitors; treatment of client correspondence; establishment of regulations governing visitation and telephone usage

(a) Each client in a facility shall have the right to communicate freely and privately with persons outside the facility and to receive visitors inside the facility.

(b) Except as otherwise provided in this Code section, each client shall be allowed to receive and send sealed, unopened mail; and no client's incoming or outgoing mail shall be opened, delayed, held, or censored by the facility.

(c) If there are reasonable grounds to believe that incoming mail contains items or substances which may be dangerous to the client or others, the superintendent or regional state hospital administrator may direct reasonable examination of such mail and, after examination, may regulate the disposition of such items or substances therein found. All writings must be presented to the client within 24 hours of inspection.

(d) The superintendent or regional state hospital administrator may apply to the court for a temporary order to restrict outgoing mail. If the court determines that probable cause exists that such mail is dangerous to the client or others, the court may order such mail temporarily restricted, provided that a full and fair hearing shall be held within five days after the issuance of such temporary order to determine whether or not an order of restriction for an extended time shall issue. In no event shall mail be restricted pursuant to such temporary order for more than five days after the date of the temporary order. A full and fair hearing shall be held after the issuance of the temporary order. If, at such hearing, the client's outgoing mail is determined to be dangerous to the patient or others, the court may order such mail restricted for an extended period not to exceed 30 days. Restrictions for extended periods may be renewed for additional periods not to exceed 30 days each, provided that no such restriction shall be renewed except upon a renewed finding, at another full and fair hearing for each such renewal, that such mail is dangerous to the client or others.

(e) If an injunction against the sending of mail by a client is issued by a court, the superintendent or regional state hospital administrator shall restrict outgoing mail as provided by the order of the court.

(f) No restrictions of either incoming or outgoing mail under subsection (c) or (d) of this Code section shall exceed a period of five days, notwithstanding the authority to restrict such mail for longer periods, provided that such restrictions may be continued as necessary for periods not to exceed five days each upon determination by the superintendent or regional state hospital administrator, prior to each continuation, that such mail continues to be dangerous to the client or others; provided, further, that, in the case of outgoing mail, such continuation periods in the aggregate shall not exceed the restriction period authorized in the court order.

(g) Correspondence of the client with his attorney shall not be restricted in any manner under this Code section. Correspondence of the client with public officials shall not be restricted in any manner under subsection (c) of this Code section.

(h) Each time a client's incoming mail is ordered examined by the superintendent or regional state hospital administrator and each time a client's outgoing mail is ordered examined by a temporary court order, written notice of such order and notice of a right to a full and fair hearing within five days after such temporary court order shall be served on the client and his representatives as provided in Code Section 37-4-107.

(i) The circumstances surrounding the examination of any mail under subsection (c), (d), (e), or (f) of this Code section shall be recorded on the client's clinical record.

(j) The superintendent or regional state hospital administrator is authorized to establish reasonable regulations governing visitors, visiting hours, and the use of telephones by clients.



§ 37-4-103. Clients' rights in regard to personal effects; liability of facility's employees and staff members for loss of or damage to clients' personal effects

A client's rights to his personal effects shall be respected. The superintendent or regional state hospital administrator may take temporary custody of such effects when required for medical reasons. The facility shall make reasonable efforts to assure the safety of the client's belongings, but no employee or staff member shall be responsible for loss of or damage to such property where reasonable safety precautions have been taken.



§ 37-4-104. Clients' right to vote

Each client in a facility who is eligible to vote shall be given his right to vote in primary, special, and general elections and in referendums. The superintendent or regional state hospital administrator of each facility shall permit and reasonably assist clients:

(1) To obtain voter registration forms, applications for absentee ballots, and absentee ballots;

(2) To comply with other requirements which are prerequisite for voting; and

(3) To vote by absentee ballot if necessary.



§ 37-4-105. Employment of clients outside facilities

If a client wishes to be employed outside a facility and if such employment will aid in the client's habilitation, he shall be assisted in his efforts to secure suitable employment and all benefits flowing from such employment. The department shall encourage such employment of clients and shall promote the training of clients for gainful employment after discharge. All benefits of such employment shall accrue solely to the client.



§ 37-4-106. Education of children who are clients

The rights of any child receiving habilitation in a facility to an appropriate education at public expense shall not be abridged during hospitalization, and the special educational needs of each child shall be individually considered and respected. The department and the State Department of Education shall ensure that education is provided for all clients of school age who are in any state owned, state operated, or any other designated facility.



§ 37-4-107. Appointment of client representatives and guardians ad litem; notification provisions; duration and scope of guardianship ad litem

(a) At the time a client is admitted to any facility under this chapter, that facility shall make diligent efforts to secure the names and addresses of at least two representatives, which names and addresses shall be entered in the client's clinical record.

(b) The client may designate one representative; the second representative or, in the absence of designation of one representative by the client, both representatives shall be selected by the facility. If the facility is to select both representatives, it must make one selection from among the following persons in the order of listing: the client's legal guardian, spouse, adult child, parent, attorney, adult next of kin, or adult friend. The second representative shall also be selected from the above list but without regard to the order of listing, provided that the second representative shall not be the person who filed the petition seeking an order for the client to receive services from the department.

(c) If the facility is unable to secure at least two representatives after diligent search or if the department is the guardian of the client, that fact shall be entered in the client's clinical record and the facility shall apply to the court in the county of the client's residence for the appointment of a guardian ad litem, which guardian ad litem shall not be the department. On application of any person or on its own motion, the court may also appoint a guardian ad litem for a client for whom two representatives have been named whenever the appointment of a guardian ad litem is deemed necessary for protection of the client's rights. Such guardian ad litem shall act as representative of the client on whom notice is to be served under this chapter and shall have the powers granted to representatives by this chapter.

(d) At any time notice is required by this chapter to be given to the client's representatives, such notice shall be served on the representatives designated under this Code section. The client's guardian ad litem, if any, shall likewise be served. Unless otherwise provided, notice may be served in person or by first-class mail. When notice is served by mail, a record shall be made of the date of mailing and shall be placed in the client's clinical record. Service shall be completed upon mailing.

(e) At any time notice is required by this chapter to be given to the client, the date on which notice is given shall be entered on the client's clinical record. If the client is unable to comprehend a written notice, a reasonable effort shall be made to explain the notice to him.

(f) At the time a court enters an order pursuant to this chapter, such order and notice of the date of entry of the order shall be served on the client and his representatives as provided in subsection (d) of this Code section.

(g) Notice of a client's admission to a facility shall be given to his representatives in writing.

(h) In every instance in which a court shall appoint a guardian ad litem for any person pursuant to the terms of this chapter, such guardianship shall be for the limited purpose stated in the order of the court and shall expire automatically after 90 days or after a lesser time stated in the order. The responsibility of the guardian ad litem shall not extend beyond the specific purpose of the appointment.



§ 37-4-108. Right of clients or representatives to petition for writ of habeas corpus and for judicial protection of rights and privileges granted by chapter

(a) At any time and without notice, a person detained by a facility or a relative or friend on behalf of such person may petition as provided by law for a writ of habeas corpus to question the cause and legality of detention and to request any court of competent jurisdiction on its own initiative to issue a writ for release, provided that in the case of any such petition for the release of a person detained in a facility pursuant to a court order under Code Section 17-7-130 or 17-7-131, a copy of the petition, along with proper certificate of service, shall also be served upon the presiding judge of the court ordering such detention and the prosecuting attorney for such court, which service may be made by certified mail or statutory overnight delivery, return receipt requested.

(b) A client or his or her representatives may file a petition in the appropriate court alleging that the client is being unjustly denied a right or privilege granted by this chapter or that a procedure authorized by this chapter is being abused. An oral statement by a client or his or her representatives to any staff member or other service provider alleging that the client's rights or privileges under this chapter are being violated shall be immediately transmitted to the superintendent, the regional state hospital administrator, or the administrative head of the facility responsible for the client's treatment or the other person in charge of the client's habilitation plan, who shall assist the client in preparing his or her petition under this Code section. Upon the filing of such a petition, the court shall have the authority to conduct a judicial inquiry and to issue appropriate orders to correct any abuse under this chapter.



§ 37-4-109. Establishment of patients and staff complaint procedure; final decisionmakers; right of administrative appeal; complaint procedures as alternative to legal remedies

The department shall establish procedures whereby complaints of the client or complaints of the staff concerning admission, treatment, or habilitation can be speedily heard. Clients shall receive reasonable notice of such procedures. Final decisions shall be made by the superintendent, the regional state hospital administrator, or an advisory committee, whichever is appropriate, with the right of appeal to the commissioner or his or her designee. The board shall establish rules and regulations for the implementation of such procedures. However, the client shall not be required to utilize these procedures in lieu of other available legal remedies.



§ 37-4-110. (For effective date, see note.) Appeal rights of clients, their representatives, or attorneys; payment of costs of appeal; right of client to subsequent appeal and to legal counsel on appeal

The client, the client's representatives, or the client's attorney may appeal any order of the probate court or administrative law judge rendered in a proceeding under this chapter to the superior court of the county in which the proceeding was held, except as otherwise provided in Article 6 of Chapter 9 of Title 15, and may appeal any order of the juvenile court rendered in a proceeding under this chapter to the Court of Appeals or the Supreme Court. The appeal to the superior court shall be made in the same manner as appeals from the probate court to the superior court, except that the appeal shall be heard before the court sitting without a jury as soon as practicable but not later than 30 days following the date on which the appeal is filed with the clerk of the superior court. The appeal from the order of the juvenile court to the Court of Appeals or the Supreme Court shall be as provided by law but shall be heard as expeditiously as possible. The client must pay all costs upon filing any appeal authorized under this Code section or must make an affidavit that he or she is unable to pay costs. The client shall retain all rights of review of any order of the superior court, the Court of Appeals, or the Supreme Court as provided by law. The client shall have a right to counsel or, if unable to afford counsel, shall have counsel appointed for the client by the court. The appeal rights provided to the client, the client's representatives, or the client's attorney in this Code section are in addition to any other appeal rights which the parties may have, and the provision of the right for the client, the client's representatives, or the client's attorney to appeal does not deny the right to the Department of Behavioral Health and Developmental Disabilities to appeal under the general appeal provisions of Code Sections 5-3-2 and 5-3-3.






Part 2 - Rights and Privileges as to Manner of Habilitation and as to Maintenance and Release of Clinical Records

§ 37-4-120. Individual dignity of clients to be respected; use of criminal facilities and procedures

The client's dignity as an individual shall be respected at all times and upon all occasions, including any occasion wherein the client is taken into custody, detained, or transported. Except where required under conditions of extreme urgency, those procedures, facilities, vehicles, and restraining devices normally utilized for criminals or those accused of crime shall not be used in connection with the developmentally disabled.



§ 37-4-121. Securing of least restrictive alternative placement; assisting client in securing placement in noninstitutional community facilities and programs

It is the policy of the state that the least restrictive alternative placement be secured for every client at every stage of his habilitation. It shall be the duty of the facility to assist the client in securing placement in noninstitutional community facilities and programs.



§ 37-4-122. Client's care and treatment rights

(a) Each client in a facility and each person receiving services for a developmental disability shall receive habilitation that is suited to his needs and is the least restrictive appropriate habilitation. Such habilitation shall be administered skillfully, safely, and humanely with full respect for his dignity and personal integrity.

(b) In order to assure proper habilitation, it shall be the duty of the superintendent or regional state hospital administrator of a facility to ensure that each client receives such medical attention as is suitable to his condition.

(c) Each client shall have the right to participate in his habilitation. The department shall issue regulations to ensure that each client participates in his habilitation to the maximum extent possible. Unless the disclosure to the client is determined by the superintendent or regional state hospital administrator or person having charge of the client's habilitation to be detrimental to the physical or mental health of the client and unless a notation to that effect is made a part of the client's record, the client shall have the right to reasonable access to review his medical file, to be told his diagnosis, to be consulted on the habilitation recommendation, and to be fully informed concerning his medication, including its side effects and available treatment alternatives.

(d) If a client admitted to a facility under this chapter is able to secure the services of a private physician or psychologist, he shall be allowed to see his physician or psychologist at any reasonable time. The superintendent or regional state hospital administrator is authorized and directed to establish regulations designed to facilitate examination and treatment which a client may request from such private physician or psychologist.

(e) Every client admitted to a facility under this chapter shall be examined by the staff of the admitting facility as soon as possible after his admission.



§ 37-4-123. Recognition of clients' physical integrity; rights to refuse medication; obtaining consent to treatment and surgery; performance of emergency surgery, immunity of physician; direction of notice of actions taken under Code section

(a) It shall be the policy of this state to recognize the personal physical integrity of all clients.

(b) It shall be the policy of this state to protect reasonably the right of every individual to refuse medication, except in cases where a physician determines that refusal would be unsafe to the client or others. If the client continues to refuse medication after such initial emergency treatment, a concurring opinion from a second physician must be obtained before medication can be continued without the client's consent. Further, in connection with any hearing under this chapter, the client has the right to appear and testify as free from any side effects or adverse effects of the medication as is reasonably possible.

(c) Any client objecting to the treatment being administered to him shall have a right to request a protective order pursuant to Code Section 37-4-108.

(d) Except as provided in subsections (b) and (e) of this Code section, consent to medical treatment and surgery shall be obtained and regulated by Chapter 9 of Title 31.

(e) In cases of grave emergency where the medical staff of the facility in which a developmentally disabled person has been accepted for habilitation determines that immediate surgical or other intervention is necessary to prevent serious physical consequences or death and where delay in obtaining consent would create a grave danger to the physical health of such person, as determined by at least two physicians, then essential surgery or other intervention may be administered without the consent of the person, the spouse, next of kin, attorney, guardian, or any other person. In such cases, a record of the determination of the physicians shall be entered into the medical records of the client and this will be proper consent for such surgery or other intervention. Such consent will be valid, notwithstanding the type of admission of the client, and it shall also be valid whether or not the client has been adjudged incompetent. This Code section is intended to have application to those individuals who, as a result of their advanced age, impaired thinking, or other disability, cannot reasonably understand the consequences of withholding consent to surgery or other intervention as contemplated by this Code section. Any physician, agent, employee, or official who obtains consent or relies on such consent as authorized by this Code section and who acts in good faith and within the provisions of this chapter shall be immune from civil or criminal liability for his actions in connection with said obtaining or relying upon such consent. Actual notice of any action taken pursuant to this Code section shall be given to the client and the spouse, next of kin, attorney, guardian, or representative of the client as soon as practically possible.



§ 37-4-124. Mistreatment, neglect, or abuse of clients prohibited; use of medication, physical restraints, or seclusion restricted; standards for use of physical restraints

(a) Mistreatment, neglect, or abuse in any form of any client is prohibited. Medication in quantities that interfere with the client's habilitation program is prohibited. All medication, seclusion, or physical restraints are to be used solely for the purposes of providing effective habilitation and protecting the safety of the client and other persons. Restraints shall not be employed as punishment, for the convenience of the staff, or as a substitute for programs.

(b) Physical restraints shall not be applied unless:

(1) A person who is involved in the care and treatment of the client as a physician, psychologist, or clinical nurse specialist in psychiatric/mental health determines such restraints to be necessary in order to prevent a client from seriously injuring himself or herself or others; or

(2) A professional staff member determines that there exists an emergency requiring the use of such restraints. For purposes of this Code section, an emergency exists when the client presents an immediate danger of injury to himself or herself or others. The authorization of physical restraints by a professional staff member shall be immediately reported to a physician and any psychologist involved in the care and treatment of the client. A physician's, psychologist's, or clinical nurse specialist's in psychiatric/mental health order for restraints shall expire after 12 hours, at which time a new determination of the need for restraints must be made. The physician, psychologist involved in the care and treatment of the client, or clinical nurse specialist in psychiatric/mental health involved in the care and treatment of the client must issue a written order for each use of restraints. The facility shall have written policies and procedures which govern the use of such restraints and which clearly delineate, in descending order, the personnel who can authorize the use of restraints in emergency situations.

(c) Every use of physical restraints shall be made a part of the resident's clinical record. The following shall be documented in the record:

(1) The reasons for applying the restraint;

(2) The signature of the person authorizing the restraint;

(3) The time of application and removal of the restraint; and

(4) A record of checks at least every 30 minutes by a staff member trained in use of restraints and the signature of the person making such checks. A copy of each use of restraint shall be forwarded to the superintendent or regional state hospital administrator for review.

(d) For the purposes of this Code section, those devices which restrain movement but are applied for protection from accidental injury or are required for the medical treatment of the client's physical condition or for supportive or corrective needs of the client shall not be considered physical restraints. However, devices used in such situations must be authorized and applied in compliance with the facility's policies and procedures. The use of any such devices shall be recorded in writing as a part of the client's individualized program plan.



§ 37-4-125. Treatment of clinical records; scope of privileged communications; liability for disclosure

(a) A clinical record for each client shall be maintained. Authorized release of the record shall include but not be limited to examination of the original record, copies of all or any portion of the record, or disclosure of information from the record, except for matters privileged under the laws of this state. Such examination shall be conducted on hospital premises at reasonable times determined by the facility. The clinical record shall not be a public record and no part of it shall be released except:

(1) When the superintendent or regional state hospital administrator of the facility where the record is kept deems it essential for continued habilitation, a copy of the record or parts thereof may be released to persons in charge of a client's habilitation when and as necessary for the habilitation of the client;

(2) A copy of the record may be released to any person or entity designated in writing by the client or, if appropriate, the parent of a minor, the legal guardian of an adult or minor, or a person to whom legal custody of a minor client has been given by order of a court;

(2.1) A copy of the record of a deceased client or deceased former client may be released to or in response to a valid subpoena of a coroner or medical examiner under Chapter 16 of Title 45, except for matters privileged under the laws of this state;

(3) When the habilitation plan of the client involves transfer of that client to another facility or involves the receipt of community services by the client, a copy of the record may be released to that facility or to that entity rendering such community services;

(4) A copy of the record or any part thereof may be disclosed to any employee or staff member of the facility when it is necessary for the proper habilitation of the client;

(5) A copy of the record shall be released to the client's attorney if the attorney so requests and the client, or the client's legal guardian, consents to the release;

(6) In a bona fide medical emergency, as determined by a physician treating the client, the superintendent or regional state hospital administrator may release a copy of the record to the treating physician;

(7) At the request of the client, the client's legal guardian, or the client's attorney, the record shall be produced by the entity having custody thereof at any hearing held under this chapter;

(8) A copy of the record shall be produced in response to a valid subpoena or order of any court of competent jurisdiction, except for matters privileged under the laws of this state;

(8.1) A copy of the record may be released to the legal representative of a deceased client's estate, except for matters privileged under the laws of this state;

(9) Notwithstanding any other provision of law to the contrary, a law enforcement officer in the course of a criminal investigation may be informed as to whether a person is or has been a client in a state facility, as well as the client's current address, if known;

(10) A copy of the client's clinical record may be released under the conditions and for the uses and purposes set forth in Code Section 31-7-6; and

(11) Notwithstanding any other provision of law to the contrary, a law enforcement officer in the course of investigating the commission of a crime on the premises of a facility covered by this chapter or against facility personnel or a threat to commit such a crime may be informed as to the circumstances of the incident, including whether the individual allegedly committing or threatening to commit a crime is or has been a client in the facility, and the name, address, and last known whereabouts of any alleged client perpetrator.

(b) In connection with any hearing held under this chapter, any physician, including any psychiatrist, or any psychologist who is treating or who has treated the client shall be authorized to give evidence as to any matter concerning the client, including evidence as to communications otherwise privileged under Code Section 24-5-501, 24-12-1, or 43-39-16.

(c) Any disclosure authorized by this Code section or any unauthorized disclosure of confidential or privileged client information or communications shall not in any way abridge or destroy the confidential or privileged character thereof, except for the purpose for which such authorized disclosure is made. Any person making a disclosure authorized by subsection (a) of this Code section shall not be liable to the client or any other person, notwithstanding any contrary provision of Code Section 24-5-501, 24-12-1, or 43-39-16.



§ 37-4-126. Right of client to examine his records and to request correction of inaccuracies; promulgation of rules and regulations; judicial supervision of files and records relating to proceedings under this chapter

(a) Except as provided in subsection (c) of Code Section 37-4-122, every client shall have the right to examine all medical records kept in the client's name by the department or the facility where the client was receiving services.

(b) Every client shall have the right to request that the department or facility correct any inaccurate information found in his medical record.

(c) The board shall promulgate reasonable rules and regulations to implement subsections (a) and (b) of this Code section. Nothing contained in this Code section shall be construed to require the deletion of information by the department nor constrain the department from destroying client records after a reasonable passage of time.

(d) Notwithstanding paragraphs (7) and (8) of Code Section 15-9-37, all files and records of a court in a proceeding under this chapter shall remain sealed and shall be open to inspection only upon order of the court, issued after notice to the client and subject to the provisions of Code Section 37-4-125 pertaining to the medical portions of the record, provided that the court may refer to such files and records in any subsequent proceeding under this chapter concerning the same client, on condition that the files and records of such subsequent proceeding will then be sealed in accordance with this subsection. The court may permit authorized representatives of recognized organizations compiling statistics for proper purposes to inspect and make abstracts from official records but without personal identifying information and under whatever conditions upon their use and distribution that the court may deem proper, and the court may punish by contempt any violations of those conditions. Otherwise, inspection of the sealed files and records may be permitted only by an order of the court upon petition by the person who is the subject of the records and only by those persons named in the order.



§ 37-4-127. Right of client's attorney to interview persons in charge of client's habilitation in a facility; establishment of regulations as to release of information to client's attorney

The client's attorney shall have the right, at reasonable times, to interview the persons in charge of the client's habilitation in any facility and to have the client's records interpreted by them. The superintendent or regional state hospital administrator is authorized and directed to establish reasonable regulations to make available to the client's attorney all such information in the possession of the facility as the attorney requires in order to advise and represent the client concerning his habilitation.












Chapter 5 - Community Services for the Developmentally Disabled

§ 37-5-1. Short title

This chapter shall be known and may be cited as the "Community Services Act for the Developmentally Disabled."



§ 37-5-2. Declaration of policy

Since the State of Georgia accepts a responsibility for its developmentally disabled citizens and an obligation to them which it must discharge, facilities, programs, and services shall be made available to meet the needs of each developmentally disabled person during his entire lifetime. The primary purpose of this chapter shall be to provide community based alternatives to total institutional care so that developmentally disabled individuals can continue to live in their home communities.



§ 37-5-3. Community services defined

As used in this chapter, the term "community services" means a coordinated, consumer and family centered, consumer and family directed, and comprehensive system of community services, individualized supports, and other forms of assistance that enable individuals with developmental disabilities to exercise self-determination, be independent, be productive, and be integrated and included in all facets of community life. Such services shall include those deemed reasonably necessary by the department to provide for education, training, rehabilitation, and care of individuals with developmental disabilities and shall include but not be limited to: diagnostic and evaluation services; day-care and training services; work-activity services; support coordination, day support, and personal support services; supportive employment services; community residential services such as group family-care homes, community living arrangements, and host homes; transportation services incidental to educational, training, and rehabilitation services; technology and durable equipment support and services; social services; medical services; and specified home services.



§ 37-5-4. Applicability of chapter; eligibility for community services

(a) This chapter shall apply to all county boards of health in Georgia and to the Department of Behavioral Health and Developmental Disabilities.

(b) Developmentally disabled individuals who are not eligible to receive community services from other public agencies and developmentally disabled individuals who are not in fact receiving such services shall be entitled to receive all services afforded under this chapter.



§ 37-5-5. Duty of county board of health to provide community services; district health department to advise families or guardians of developmentally disabled individuals

(a) County boards of health shall, subject to limitations herein specified, provide community services and shall employ such personnel as may be needed to serve developmentally disabled individuals in their respective counties.

(b) The district health department shall be the source of referral and information for the families or guardians of developmentally disabled individuals providing lifetime advice and guidance and referral to appropriate services.



§ 37-5-6. County or health district plan for community services; review and approval of plan by the department

(a) Each county board of health shall, on or before July 1, 1973, submit to the department a plan for providing comprehensive community services to developmentally disabled individuals residing in the county, provided that any group of counties comprising a health district may join and submit one plan covering the entire health district. The plan shall state:

(1) An estimate of the number of developmentally disabled individuals residing in the county who require services afforded by this chapter;

(2) A description of the specific services required by developmentally disabled individuals residing in the county;

(3) A description of physical facilities available for use in providing the required community services;

(4) A description of physical facilities, if any, which must be constructed to provide the necessary services;

(5) A proposed staff roster of professional and nonprofessional employees who must be hired to provide necessary services; and

(6) A detailed budget showing all costs of providing the necessary services for fiscal years 1977, 1978, and 1979 and a summary budget for each fiscal year from 1980 through 1985 inclusive.

(b) The department shall provide assistance to county boards of health in preparing the plan required by subsection (a) of this Code section.

(c) The department shall review the plan submitted by each county or district as required by subsection (a) of this Code section and shall suggest such changes as may be necessary to achieve the objectives of this chapter.

(d) On or before July 1, 1975, the department shall publish in print or electronically an approved plan for each county or health district which shall address each point set out in subsection (a) of this Code section.



§ 37-5-7. Duty of department to provide consulting and financial assistance to county boards of health; failure of county boards of health to provide community services

(a) The Department of Behavioral Health and Developmental Disabilities shall provide assistance to county boards of health in developing a full range of community services for the developmentally disabled through consultation and provision of standards. The department shall assist county boards of health in obtaining federal funds where such resources are available and shall finance 100 percent of all operating costs not borne by federal funds.

(b) Should a county board of health fail to take the necessary action to provide approved community services for developmentally disabled individuals, the department shall be empowered to establish and operate such services in lieu of operation by such county board of health.



§ 37-5-8. Duty of department to establish standards for community services, inspect programs, issue statements of approval; procedure upon discovery of deficiencies; reinspection

The department shall establish standards for community services, shall regularly inspect programs under operation, and shall issue statements of approval to programs which meet state standards. Where deficiencies are found, county boards of health shall be notified and a reasonable time to correct such deficiencies shall be allowed. Reinspections shall be made as necessary to assure state approval of services.



§ 37-5-9. Fees for community services

The department and its contractors are authorized to charge fees for community services they provide under this chapter based upon ability to pay, in accordance with guidelines established by the department. When such services are provided by county boards of health, Code Section 31-3-4 authorizes the establishment of fees for the services. No person shall be denied services on the basis of inability to pay.



§ 37-5-10. Timetable for implementation of this chapter

Repealed by Ga. L. 2015, p. 385, § 4-7/HB 252, effective July 1, 2015.






Chapter 6 - Day-Care Centers for the Developmentally Disabled

§ 37-6-1. Day-care center defined

As used in this chapter, the term "day-care center" means any facility that is operated and maintained for and is qualified to furnish care and training to individuals with developmental disabilities on less than a 24 hour basis.



§ 37-6-2. Participation by department in financing of day-care centers for developmentally disabled children

The department is authorized, directed, and empowered to participate in the financing of public, nonprofit day-care centers for developmentally disabled children upon approval of such day-care centers under Code Section 37-6-6.



§ 37-6-3. Participation by department in financing of day-care centers generally

The department is authorized, directed, and empowered to participate in the financing of day-care centers for developmentally disabled individuals that may be approved by the department in such municipalities and counties of this state. In carrying out the authority and power set forth in this Code section the department is authorized, directed, and empowered to expend funds in assisting such day-care centers for developmentally disabled individuals in the operation of such centers.



§ 37-6-4. Grants-in-aid to county boards of health for purchase of services from private day-care centers

The department is authorized and empowered to make grants-in-aid to county boards of health to purchase care and training for developmentally disabled individuals from privately operated, nonprofit day-care centers provided these developmentally disabled individuals have been certified as eligible for financial assistance.



§ 37-6-5. Statements of operating costs

The department may require any day-care center that receives state funds under Code Sections 37-6-2 and 37-6-4 to submit to the department at appropriate times certified statements of operating costs.



§ 37-6-6. Inspection and approval of day-care centers

The department is authorized, directed, and empowered (1) to inspect day-care centers for the developmentally disabled in order to determine compliance with departmental standards for such centers and (2) to approve those day-care centers which meet minimum departmental standards for matching funds under Code Section 37-6-2 or grants-in-aid under Code Section 37-6-4. Inspection shall include both those centers now in operation and those which will begin operation in the future. Reinspections may be made at any time and approval may be withdrawn whenever circumstances indicate that a day-care center no longer meets departmental standards. If approval is withdrawn, it cannot be reinstated until the deficiencies have been corrected and a satisfactory reinspection has been made. After a day-care center has been approved by the department and a certificate of approval has been issued, the center is not subject to examination, approval, or licensing by any other department, agency, or division of the state.



§ 37-6-7. Departmental standards for day-care centers

(a) The department is authorized, directed, and empowered:

(1) To classify day-care centers; and

(2) To prescribe and set out the kind and quality of buildings, equipment, facilities, and services which day-care centers shall maintain in order to give proper care and training to developmentally disabled individuals.

(b) The board shall have the power to adopt and promulgate reasonable rules and regulations for the establishment of standards which in its judgment are necessary to protect the health and lives of developmentally disabled individuals.



§ 37-6-8. Expenditure of funds appropriated for this chapter

The department is authorized, directed, and empowered to expend funds appropriated to the department for the purposes of administering this chapter.






Chapter 7 - Hospitalization and Treatment of Alcoholics, Drug Dependent Individuals, and Drug Abusers

Article 1 - General Provisions

§ 37-7-1. Definitions

As used in this chapter, the term:

(1) "Alcoholic" means a person who habitually lacks self-control as to the use of alcoholic beverages or who uses alcoholic beverages to the extent that his health is substantially impaired or endangered or his social or economic function is substantially disrupted.

(2) "Alcoholic beverages" means alcoholic spirits, liquors, wines, beers, and every liquid or fluid, patented or not, containing alcoholic spirits, wine, or beer or any other liquid or fluid containing alcohol in any form and producing intoxication in any form or to any degree.

(3) "Alcoholic, drug dependent individual, or drug abuser requiring involuntary treatment" means a person who is an inpatient or an outpatient.

(3.1) "Available outpatient treatment" means outpatient treatment, either public or private, available in the patient's community, including but not limited to supervision and support of the patient by family, friends, or other responsible persons in that community. Outpatient treatment at state expense shall be available only within the limits of state funds specifically appropriated therefor.

(4) "Chief medical officer" means the physician with overall responsibility for patient treatment at any facility receiving patients under this chapter or a physician appointed in writing as the designee of such chief medical officer.

(5) "Clinical record" means a written record pertaining to an individual patient and shall include all medical records, progress notes, charts, admission and discharge data, and all other information which is recorded by a facility which pertains to the patient's hospitalization and treatment. Such other information as may be required by rules and regulations of the board shall also be included.

(6) "Community mental health center" means an organized program for the care and treatment of alcoholics, drug dependent individuals, or drug abusers operated by a community service board or other appropriate public provider.

(7) "Court" means:

(A) In the case of an individual who is 17 years of age or older, the probate court for the county of residence of the patient or the county in which such patient is found. Notwithstanding Code Section 15-9-13, in any case in which the judge of the probate court is unable to hear a case brought under this chapter within the time required for such hearing or is unavailable to issue the order specified in subsection (b) of Code Section 37-7-41, the judge shall appoint a person to serve and exercise all the jurisdiction of the probate court in such case. Any person so appointed shall be a member of the State Bar of Georgia and be otherwise qualified for his duties by training and experience. Such appointment may be made on a case-by-case basis or by making a standing appointment of one or more persons. Any person receiving such a standing appointment shall serve at the pleasure of the judge making the appointment or his successor in office to hear such cases if and when necessary. The compensation of a person so appointed shall be as agreed upon by the judge who makes the appointment and the person appointed and as approved by the governing authority of the county for which such person is appointed and shall be paid from the county funds of the county. All fees collected for the services of such appointed person shall be paid into the general funds of the county served; or

(B) In the case of an individual who is under the age of 17 years, the juvenile court of the county of residence of the patient or the county in which the patient is found.

(8) "Drug dependent individual" or "drug abuser" means a person who habitually lacks self-control as to the use of opium, heroin, morphine, or any derivative or synthetic drug of that group, barbiturates, other sedatives, tranquilizers, amphetamines, lysergic acid diethylamide or other hallucinogens, or any drug, dangerous drug, narcotic drug, marijuana, or controlled substance, as defined in Article 2 or Article 3 of Chapter 13 of Title 16 or Chapter 3 of Title 26; or a person who uses such drugs to the extent that his health is substantially impaired or endangered or his social or economic function is substantially disrupted; provided, however, that no person shall be deemed a drug dependent individual or abuser solely by virtue of his taking, according to directions, any such drugs pursuant to a lawful prescription issued by a physician in the course of professional treatment for legitimate medical purposes.

(9) "Emergency receiving facility" means a facility designated by the department to receive patients under emergency conditions as provided in Part 1 of Article 3 of this chapter.

(10) "Evaluating facility" means a facility designated by the department to receive patients for evaluation as provided in Part 2 of Article 3 of this chapter.

(11) "Facility" means any state owned or state operated hospital, community mental health center, or other facility utilized for the diagnosis, care, treatment, or hospitalization of persons who are alcoholics, drug dependent individuals, or drug abusers and any other hospital or facility within the State of Georgia approved for such purpose by the department.

(12) "Full and fair hearing" or "hearing" means a proceeding before a hearing examiner under Code Section 37-7-83 or Code Section 37-7-93 or before a court as defined in paragraph (7) of this Code section. The hearing may be held in a regular courtroom or in an informal setting, in the discretion of the hearing examiner or the court, but the hearing shall be recorded electronically or by a qualified court reporter. The patient shall be provided with effective assistance of counsel. If the patient cannot afford counsel, the court shall appoint counsel for him or the hearing examiner shall have the court appoint such counsel; provided, however, that the patient shall have the right to refuse in writing the appointment of counsel, in the discretion of the hearing examiner or the court. The patient shall have the right to confront and cross-examine witnesses and to offer evidence. The patient shall have the right to subpoena witnesses and to require testimony before the hearing examiner or in court in person or by deposition from any physician upon whose evaluation the decision of the hearing examiner or the court may rest. The patient shall have the right to obtain a continuance for any reasonable time for good cause shown. The hearing examiner and the court shall apply the rules of evidence applicable in civil cases. The burden of proof shall be upon the party seeking treatment of the patient. The standard of proof shall be by clear and convincing evidence. At the request of the patient, the public may be excluded from the hearing. The patient may waive his right to be present at the hearing, in the discretion of the hearing examiner or the court. The reason for the action of the court or hearing examiner in excluding the public or permitting the hearing to proceed in the patient's absence shall be reflected in the record.

(13) "Incapacitated by alcohol or drugs" means that a person, as a result of the use of alcoholic beverages, any drug, or any other substances listed in paragraph (8) of this Code section, exhibits life-threatening levels of intoxication, withdrawal, or imminent danger thereof, or acute medical problems; or is under the influence of alcoholic beverages or drugs or any other substances listed in paragraph (8) of this Code section to the extent that the person is incapable of caring for himself or protecting himself due to the continued consumption or use thereof.

(14) "Individualized treatment plan" means a proposal developed during a patient's stay in a facility and which is specifically tailored to the individual patient's treatment needs. Each plan shall clearly include the following:

(A) A statement of treatment goals or objectives based upon and related to a proper evaluation, which can be reasonably achieved within a designated time interval;

(B) Treatment methods and procedures to be used to obtain these goals, which methods and procedures are related to these goals and which include a specific prognosis for achieving these goals;

(C) Identification of the types of professional personnel who will carry out the treatment and procedures, including appropriate medical or other professional involvement by a physician or other health professional properly qualified to fulfill legal requirements mandated under state and federal law;

(D) Documentation of patient involvement and, if applicable, the patient's accordance with the treatment plan; and

(E) A statement attesting that the chief medical officer has made a reasonable effort to meet the plan's individualized treatment goals in the least restrictive environment possible closest to the patient's home community.

(14.1) "Inpatient" means a person who is an alcoholic, a drug dependent individual, or a drug abuser and:

(A)(i) Who presents a substantial risk of imminent harm to that person or others, as manifested by either recent overt acts or recent expressed threats of violence which present a probability of physical injury to that person or other persons; or

(ii) Who is incapacitated by alcoholic beverages, drugs, or any other substances listed in paragraph (8) of this Code section on a recurring basis; and

(B) Who is in need of involuntary inpatient treatment.

(14.2) "Inpatient treatment" or "hospitalization" means a program of treatment for alcoholics, drug dependent individuals, or drug abusers within a hospital facility setting.

(14.3) "Involuntary treatment" means inpatient or outpatient treatment which a patient is required to obtain pursuant to this chapter.

(15) "Least restrictive alternative," "least restrictive alternative placement," "least restrictive environment," or "least restrictive appropriate care and treatment" means that which is the least restrictive available alternative, placement, environment, or care and treatment, respectively, within the limits of state funds specifically appropriated therefor.

(15.1) "Outpatient" means a person who is an alcoholic, drug dependent individual, or drug abuser and:

(A) Who is not an inpatient but who, based on the person's treatment history or recurrent lack of self-control regarding the use of alcoholic beverages, drugs, or any other substances listed in paragraph (8) of this Code section, will require outpatient treatment in order to avoid predictably and imminently becoming an inpatient;

(B) Who because of the person's current mental state and recurrent lack of self-control regarding the use of alcoholic beverages, drugs, or any other substances listed in paragraph (8) of this Code section or nature of the person's alcoholic behavior or drug dependency or drug abuse is unable voluntarily to seek or comply with outpatient treatment; and

(C) Who is in need of involuntary treatment.

(15.2) "Outpatient treatment" means a program of treatment for alcoholics, drug dependent individuals, or drug abusers outside a hospital facility setting which includes, without being limited to, medication and prescription monitoring, individual or group therapy, day or partial programming activities, case management services, and other services to alleviate or treat the patient's lack of self-control regarding the use of alcoholic beverages, drugs, or any other substances listed in paragraph (8) of this Code section so as to maintain the patient's semi-independent functioning and to prevent the patient's becoming an inpatient.

(16) "Patient" means any alcoholic, drug dependent individual, or drug abuser who seeks treatment under this chapter or any person for whom such treatment is sought.

(17) "Private facility" means any hospital facility that is a proprietary hospital or a hospital operated by a nonprofit corporation or association approved for the purposes of this chapter and a hospital facility operated by a hospital authority created pursuant to Article 4 of Chapter 7 of Title 31.

(17.1) "Psychologist" means a licensed psychologist who meets the criteria of training and experience as a health service provider psychologist as provided in Code Section 31-7-162.

(17.2) "Regional state hospital administrator" means the chief administrative officer of a state owned or state operated hospital and the state owned or operated community programs in a region. The regional state hospital administrator has overall management responsibility for the regional state hospital and manages services provided by employees of the regional state hospital and employees of state owned or operated community programs within a mental health, developmental disabilities, and addictive diseases region established in accordance with Code Section 37-2-3.

(18) "Representatives" means the persons appointed as provided in Code Section 37-7-147 to receive notice of the proceedings for voluntary or involuntary treatment.

(19) "Superintendent" means the chief administrative officer who has overall management responsibility at any facility, other than a regional state hospital or state owned or operated community program, receiving patients under this chapter or an individual appointed as the designee of such superintendent.

(20) "Treatment" means the broad range of emergency, outpatient, intermediate, and inpatient services and care, including diagnostic evaluation, medical, psychiatric, psychological, and social service care, vocational rehabilitation, and career counseling, which may be extended to alcoholics, intoxicated persons, drug dependent individuals, and drug abusers.

(21) "Treatment facility" means a facility designated by the department to receive patients for treatment as provided in Part 3 of Article 3 of this chapter.



§ 37-7-2. Authority of board to issue regulations; powers of department generally

(a) The board shall issue regulations to implement this chapter in accordance with the intent of this chapter to safeguard the rights of alcoholics, drug dependent individuals, or drug abusers, as set forth in Code Sections 37-7-100, 37-7-101, and 37-7-120, and Article 6 of this chapter.

(a.1) The board shall issue regulations to implement the provisions of Code Section 40-5-63.1 relative to clinical evaluations and substance abuse treatment programs and shall prescribe such application fees for providers desiring authorization to provide clinical evaluations or substance abuse treatment programs as are reasonably necessary to cover the cost of considering such applications. Such regulations shall provide for approval of providers and such approval shall be valid continuously unless and until revoked in accordance with such regulations.

(b) In addition to the other powers provided by this chapter, the department shall have the authority:

(1) To enforce the regulations issued by the board;

(2) To prescribe the forms of applications, records, medical certificates, and any other forms required or used under this chapter and the information required to be contained therein;

(3) To require such reports from any facility as it may find necessary to the performance of its duties or functions;

(4) To visit facilities regularly to review the hospitalization procedures applied to all patients;

(5) To determine the care and treatment being given all patients;

(6) To develop criteria for providing priority in access to services and admissions to programs for drug or alcohol dependent pregnant females;

(7) To investigate complaints and make reports and recommendations relative thereto; and

(8) To make effective such procedures and orders as may be appropriate to carry out the provisions of this chapter.

Notwithstanding the powers granted to the department under this Code section, the requirements of this Code section as to determination of treatment and care of patients and the investigation of complaints shall not apply to patients hospitalized in an institution operated by or under the control of the United States Department of Veterans Affairs or any other federal agency.



§ 37-7-3. Coordination of state drug and alcohol abuse programs

All programs conducted by state agencies with respect to drug and alcohol abuse, except the regulation of the sale or dispensation of drugs and related products by the Board of Pharmacy pursuant to Georgia laws and the investigation of criminal conduct pertaining to illegal drugs transferred to the Department of Public Safety shall be coordinated by the Department of Behavioral Health and Developmental Disabilities; provided, however, that any other state agency is not precluded or prohibited from conducting an educational program relating to drug or alcohol abuse.



§ 37-7-4. Validity of hospitalization orders entered before September 1, 1978; establishment of regulations authorizing continued hospitalization of patients hospitalized before September 1, 1978

No hospitalization of an alcoholic, drug dependent individual, or drug abuser lawful before September 1, 1978, shall be deemed unlawful because of the enactment of this chapter. The board is authorized to establish reasonable regulations to require that the chief medical officer of each treatment facility apply under Code Section 37-7-83 for an order authorizing continued hospitalization of any patient for whom such hospitalization is necessary and who was initially hospitalized under an order of a court prior to September 1, 1978. Such prior orders of hospitalization entered by the courts, unless superseded at an earlier date by an order under this chapter or unless such prior orders expire under their own terms at an earlier date, shall remain valid until March 1, 1979, after which all such orders shall be null and void and of no effect.



§ 37-7-5. Immunity from liability for actions taken in good faith compliance with admission and discharge provisions of chapter

Any physician, psychologist, peace officer, attorney, or health official, or any hospital official, agent, or other person employed by a private hospital or at a facility operated by the state, by a political subdivision of the state, or by a hospital authority created pursuant to Article 4 of Chapter 7 of Title 31, who acts in good faith in compliance with the admission and discharge provisions of this chapter shall be immune from civil or criminal liability for his actions in connection with the admission of a patient to a facility or the discharge of a patient from a facility.



§ 37-7-6. Apprehension by peace officer of patient who leaves facility without permission

If, during the period of involuntary hospitalization pursuant to any valid physician's certificate, court order, or order by the hearing examiner authorized by this chapter, a patient escapes or otherwise leaves a facility without permission, the facility may advise any peace officer that the patient has escaped or otherwise left the facility without permission; and the peace officer shall be authorized to take such patient into custody and return him to such facility.



§ 37-7-7. Approval of private facilities as emergency receiving facilities, evaluating facilities, or treatment facilities; powers and duties of private facilities; right to deny admission

Any private facility within this state may be approved as an emergency receiving facility, an evaluating facility, or a treatment facility by the department at the request of or with the consent of the governing officers of such private facility. When so approved, the private facility shall have all powers given to the corresponding type of state owned or state operated facility under the provisions of this chapter on voluntary admission, emergency admission, admission for evaluation, and involuntary hospitalization and shall have all duties and obligations of such facilities imposed by this chapter, except that any such private facility may decline to accept any patient who is unable to pay it for hospitalization or for whom it has no available space.



§ 37-7-8. "Drug" defined; Right of minor to obtain treatment of drug abuse on his consent alone; binding effect of consent; informing minor's parent, spouse, custodian, or guardian of treatment

(a) As used in this Code section, the term "drug" means any drug as defined in Code Section 26-3-2, any dangerous drug as defined in Code Section 16-13-71, any controlled substance as defined in Code Section 16-13-21, and any narcotic drug as defined in Code Section 16-13-21.

(b) The consent to the provision of medical or surgical care or services by a hospital or public clinic or to the performance of medical or surgical care or services by a physician licensed to practice medicine and surgery, when such consent is given by a minor who is or professes to be suffering from drug abuse, shall be as valid and binding as if the minor had achieved his majority, provided that any such treatment shall involve procedures and therapy related to conditions or illnesses arising out of the drug abuse which gave rise to the consent authorized under this Code section. Any such consent shall not be subject to later disaffirmance by reason of minority. The consent of no other person or persons, including but not limited to a spouse, parent, custodian, or guardian, shall be necessary in order to authorize the provision to such minor of such medical or surgical care or services as are described in this subsection.

(c) Upon the advice and direction of a treating physician or, if more than one, of any one of them, a member of the medical staff of a hospital or public clinic or a physician licensed to practice medicine and surgery may, but shall not be obligated to, inform the spouse, parent, custodian, or guardian of any such minor as to the treatment given or needed. Such information may be given to or withheld from the spouse, parent, custodian, or guardian without the consent of the minor patient and even over the express refusal of the minor patient to the providing of such information.






Article 2 - Hospitalization and Treatment of Voluntary Patients

§ 37-7-20. Admission of voluntary patients; parental consent to treatment; giving notice of rights to patient at time of admission

(a) The chief medical officer of any facility may receive for observation and diagnosis any patient 12 years of age or older making application therefor, any patient under 18 years of age for whom such application is made by his parent or guardian, and any patient who has been declared legally incompetent and for whom such application is made by his guardian. If found to show evidence of alcoholism, drug dependence, or drug abuse and to be suitable for treatment, such person may be given care and treatment at such facility; and such person may be detained by such facility until discharged pursuant to Code Section 37-7-21 or 37-7-22. The parents or guardian of a minor child must give written consent to such inpatient treatment. An individualized treatment plan shall be developed for such person as soon as possible.

(b) Any individual voluntarily admitted to a facility under this Code section shall be given notice of his rights under this chapter at the time of his admission.



§ 37-7-21. Discharge of voluntary patients upon recovery or termination of need for hospitalization; notice of discharge

(a) The chief medical officer of the facility shall discharge any voluntary patient who has recovered from his alcoholism, drug dependency, or drug abuse or who has sufficiently improved that the chief medical officer determines, after consideration of the recommendations of the treatment team, that hospitalization of the patient is no longer necessary, provided that in no event shall any such patient be so discharged if, in the judgment of the chief medical officer of such facility, such discharge would be unsafe for the patient or others. The chief medical officer may designate in writing a physician or psychologist, who may be the attending physician or treating psychologist, to make these discharge decisions. If the decision of the designee is contrary to the recommendations of the treatment team or a physician or psychologist member of the treatment team, the issue must go to the chief medical officer for final determination. Where there is concurrence, the decision of the designee will be final.

(b) Notice of discharge of patients who have been transferred from involuntary to voluntary status shall be given pursuant to Code Section 37-7-24.



§ 37-7-22. Right of voluntary patient to discharge upon application; procedure on denial of application for discharge; notice of discharge

(a) A voluntary patient, other than a minor child for whom admission has been sought by his parents or guardian, who has admitted himself to a facility pursuant to subsection (a) of Code Section 37-7-20 or any voluntary patient's personal representative, legal guardian, parent, spouse, attorney, or adult next of kin may request such patient's discharge in writing at any time after his admission. If the patient was admitted on his own application and the request for discharge is made by a person other than the patient, the discharge shall be conditioned upon the agreement of the patient thereto, unless such other person is the legal guardian of the patient's person. The request for discharge may be submitted to the chief medical officer or to any staff physician or staff psychologist or staff registered nurse of the facility for transmittal to the chief medical officer. If the patient or another on his behalf makes an oral request for release to any member of the staff or other service provider, the patient must within 24 hours be given assistance in preparing a written request. The person to whom a written request is submitted shall deliver the request to the chief medical officer within 24 hours, Saturdays, Sundays, and legal holidays excluded. Within 72 hours, excluding Sundays and legal holidays, of the delivery of a written request for release to the chief medical officer, the patient must be discharged from the facility, unless the chief medical officer finds that the discharge would be unsafe for the patient or others, in which case proceedings for involuntary treatment must be initiated under either Code Section 37-7-41, Code Section 37-7-61, or Code Section 37-7-81.

(b) Notice of discharge of patients who have been transferred from involuntary to voluntary status shall be given pursuant to Code Section 37-7-24.



§ 37-7-23. Giving voluntary patients periodic notice of rights

At the time of his admission and each six months thereafter, any voluntary patient admitted to a facility under Code Section 37-7-20 or transferred to voluntary status under Code Section 37-7-24 shall be notified in writing of his right to discharge upon application under Code Section 37-7-22 and of all other rights granted to patients under this chapter.



§ 37-7-24. Transfer of involuntary patients to voluntary status; notice of transfer and of discharge of patients so transferred; discharge of transferred patient charged with criminal offense

Any involuntary patient may apply to be transferred to voluntary status of hospitalization and shall be so transferred if he is able to understand and exercise the rights and powers of a voluntary patient unless the chief medical officer finds that this would not be in the best interest of the patient, which finding shall be entered in the patient's clinical record and signed by the chief medical officer. In any case in which such transfer to voluntary status occurs and in any case in which a patient transferred to voluntary status is discharged, notice of such transfer or discharge, as the case may be, shall be given to the patient and his representatives; if the patient's hospitalization was ordered by the court, to the court which entered such order; if the patient was admitted to a facility under subsection (a) of Code Section 37-7-41, to the physician or psychologist executing the certificate; and, if the patient was under criminal charges, of which the facility received written notification, by certified mail or statutory overnight delivery to the law enforcement agency originally having custody of the patient. An involuntary patient transferred to voluntary status, which patient is under criminal charges, notice of which charges have been given in writing to the facility, may only be discharged into the physical custody of the law enforcement agency originally having custody of the patient. Such agency shall assume such custody within five days after the mailing of notification to the agency pursuant to this Code section.






Article 3 - Examination, Hospitalization, and Treatment of Involuntary Patients

Part 1 - Emergency Receiving Facilities for Examination of Persons Apprehended Pursuant to Physician's Certificate or Court Order

§ 37-7-40. Designation by department of emergency receiving facilities

Any state owned or state operated facility may be designated by the department as an emergency receiving facility. The department shall maintain an emergency receiving facility at each Georgia regional hospital which shall accept, under Code Sections 37-7-41 through 37-7-44, patients found in any county in the service region of the hospital. Any other facility within the State of Georgia may be so designated by the department at the request of or with the consent of the governing officers of the facility.



§ 37-7-41. (Effective until June 30, 2018. See note.) Emergency involuntary treatment; who may certify need; delivery for examination; report of delivery required

THIS SECTION HAS MORE THAN ONE DOCUMENT WITH VARYING EFFECTIVE DATES.

(a) Any physician within this state may execute a certificate stating that he has personally examined a person within the preceding 48 hours and found that, based upon observations set forth in the certificate, the person appears to be an alcoholic, a drug dependent individual, or a drug abuser requiring involuntary treatment. A physician's certificate shall expire seven days after it is executed. Any peace officer, within 72 hours after receiving such certificate, shall make diligent efforts to take into custody the person named in the certificate and to deliver him forthwith to the nearest available emergency receiving facility serving the county in which the patient is found, where he shall be received for examination.

(b) The appropriate court of the county in which a person may be found may issue an order commanding any peace officer to take such person into custody and deliver him forthwith for examination, either to the nearest available emergency receiving facility serving the county in which the patient is found, where such person shall be received for examination, or to a physician who has agreed to examine such patient and who will provide, where appropriate, a certificate pursuant to subsection (a) of this Code section to permit delivery of such patient to an emergency receiving facility pursuant to subsection (a) of this Code section. Such order may only be issued if based either upon an unexpired physician's certificate, as provided in subsection (a) of this Code section, or upon the affidavits of at least two persons who attest that, within the preceding 48 hours, they have seen the person to be taken into custody and that, based upon observations contained in their affidavit, they have reason to believe such person is an alcoholic, a drug dependent individual, or a drug abuser requiring involuntary treatment. The court order shall expire seven days after it is executed.

(c) Any peace officer taking into custody and delivering for examination a person, as authorized by subsection (a) or (b) of this Code section, shall execute a written report detailing the circumstances under which such person was taken into custody. The report and either the physician's certificate or court order authorizing such custody shall be made a part of the patient's record.

(d) Any psychologist, clinical social worker, licensed professional counselor, or clinical nurse specialist in psychiatric/mental health may perform any act specified by this Code section to be performed by a physician. Any reference in any part of this chapter to a physician acting under this Code section shall be deemed to refer equally to a psychologist, a clinical social worker, a licensed professional counselor, or a clinical nurse specialist in psychiatric/mental health acting under this Code section. For purposes of this Code section, the term "psychologist" means any person authorized under the laws of this state to practice as a licensed psychologist; the term "clinical social worker" means any person authorized under the laws of this state to practice as a licensed clinical social worker; the term "licensed professional counselor" means any person authorized under the laws of this state to practice as a licensed professional counselor; and the term "clinical nurse specialist in psychiatric/mental health" means any person authorized under the laws of this state to practice as a registered professional nurse and who is recognized by the Georgia Board of Nursing to be engaged in advanced nursing practice as a clinical nurse specialist in psychiatric/mental health.



§ 37-7-41. (Effective June 30, 2018. See note.) Emergency involuntary treatment; who may certify need; delivery for examination; report of delivery required

THIS SECTION HAS MORE THAN ONE DOCUMENT WITH VARYING EFFECTIVE DATES.

(a) Any physician within this state may execute a certificate stating that he has personally examined a person within the preceding 48 hours and found that, based upon observations set forth in the certificate, the person appears to be an alcoholic, a drug dependent individual, or a drug abuser requiring involuntary treatment. A physician's certificate shall expire seven days after it is executed. Any peace officer, within 72 hours after receiving such certificate, shall make diligent efforts to take into custody the person named in the certificate and to deliver him forthwith to the nearest available emergency receiving facility serving the county in which the patient is found, where he shall be received for examination.

(b) The appropriate court of the county in which a person may be found may issue an order commanding any peace officer to take such person into custody and deliver him forthwith for examination, either to the nearest available emergency receiving facility serving the county in which the patient is found, where such person shall be received for examination, or to a physician who has agreed to examine such patient and who will provide, where appropriate, a certificate pursuant to subsection (a) of this Code section to permit delivery of such patient to an emergency receiving facility pursuant to subsection (a) of this Code section. Such order may only be issued if based either upon an unexpired physician's certificate, as provided in subsection (a) of this Code section, or upon the affidavits of at least two persons who attest that, within the preceding 48 hours, they have seen the person to be taken into custody and that, based upon observations contained in their affidavit, they have reason to believe such person is an alcoholic, a drug dependent individual, or a drug abuser requiring involuntary treatment. The court order shall expire seven days after it is executed.

(c) Any peace officer taking into custody and delivering for examination a person, as authorized by subsection (a) or (b) of this Code section, shall execute a written report detailing the circumstances under which such person was taken into custody. The report and either the physician's certificate or court order authorizing such custody shall be made a part of the patient's record.

(d) Any psychologist, clinical social worker, or clinical nurse specialist in psychiatric/mental health may perform any act specified by this Code section to be performed by a physician. Any reference in any part of this chapter to a physician acting under this Code section shall be deemed to refer equally to a psychologist, a clinical social worker, or a clinical nurse specialist in psychiatric/mental health acting under this Code section. For purposes of this subsection, the term "psychologist" means any person authorized under the laws of this state to practice as a licensed psychologist, the term "clinical social worker" means any person authorized under the laws of this state to practice as a licensed clinical social worker, and the term "clinical nurse specialist in psychiatric/mental health" means any person authorized under the laws of this state to practice as a registered professional nurse and who is recognized by the Georgia Board of Nursing to be engaged in advanced nursing practice as a clinical nurse specialist in psychiatric/mental health.



§ 37-7-42. Emergency admission of persons arrested for penal offenses; report by officer; entry of report into clinical record

(a) A peace officer may take any person to a physician within the county or an adjoining county for emergency examination by the physician, as provided in Code Section 37-7-41, or directly to an emergency receiving facility if the person is committing a penal offense and the peace officer has probable cause for believing that the person is an alcoholic, a drug dependent individual, or a drug abuser requiring involuntary treatment. The peace officer need not formally tender charges against the individual prior to taking the individual to a physician or an emergency receiving facility under this Code section. The peace officer shall execute a written report detailing the circumstances under which the person was taken into custody; and this report shall be made a part of the patient's clinical record.

(b) Any psychologist may perform any act specified by this Code section to be performed by a physician. Any reference in any part of this chapter to a physician acting under this Code section shall be deemed to refer equally to a psychologist acting under this Code section. For purposes of this subsection, the term "psychologist" means any person authorized under the laws of this state to practice as a licensed psychologist.



§ 37-7-43. Procedure upon admission; notice of proposed discharge

(a) A patient who is admitted to an emergency receiving facility shall be examined by a physician as soon thereafter as possible but in any event within 48 hours and may be given such emergency treatment as is indicated by good medical practice. The patient must be discharged within 48 hours of his admission unless:

(1) An examining physician or psychologist concludes that there is reason to believe that the patient may be an alcoholic, a drug dependent individual, or a drug abuser requiring involuntary treatment and executes a certificate to that effect within such time; or

(2) The patient is under criminal charges, notice of which has been given in writing to the facility, in which case the provisions of Code Section 37-7-95 shall apply.

Nothing in this chapter shall be construed to prohibit a physician or psychologist who previously executed a certificate authorized by the provisions of this chapter from executing any other certificate provided for in this chapter for the same or any other patient.

(b) Within 24 hours of the execution of the certificate under paragraph (1) of subsection (a) of this Code section, the patient shall be transported, as provided in Code Section 37-7-101, to an evaluating facility where he shall be received pursuant to Code Section 37-7-63 unless the patient has been determined and certified to meet all of the outpatient treatment requirements of paragraphs (1), (2), and (3) of subsection (c) of Code Section 37-7-90, in which event the patient shall be discharged under the conditions provided in Code Section 37-7-91, except that if the patient is under criminal charges, notice of which has been given in writing to the facility, the provisions of Code Section 37-7-95 shall apply.

(c) Notice of any proposed discharge shall be given to the patient and his representatives; if the patient was admitted to the facility under subsection (a) of Code Section 37-7-41, to the physician or psychologist who executed the certificate; if the patient was admitted to the facility under subsection (b) of Code Section 37-7-41, to the court which issued the order; and if the patient was under criminal charges, written notice of which had been given to the facility, by certified mail or statutory overnight delivery to the law enforcement agency originally having custody of the patient.



§ 37-7-44. Giving patient and his representatives notice of their rights upon patient's admission to emergency receiving facility

(a) Immediately upon arrival of a patient at an emergency receiving facility under Code Section 37-7-43, the facility shall give the patient written notice of his right to petition for a writ of habeas corpus or for a protective order under Code Section 37-7-148. This written notice shall also inform the patient that he has a right to legal counsel and that, if the patient is unable to afford counsel, the court will appoint counsel.

(b) The notice informing the patient's representatives of the patient's hospitalization in an emergency receiving facility shall include a clear notification that the representatives may petition for a writ of habeas corpus or for a protective order under Code Section 37-7-148.






Part 2 - Evaluating Facilities for Examination of Persons Ordered to Undergo Evaluation for Mental Illness

§ 37-7-60. Designation of evaluating facilities

Any state owned or state operated facility may be designated by the department as an evaluating facility. The department shall maintain an evaluating facility at each Georgia regional hospital which shall accept, under Code Sections 37-7-61 through 37-7-65, patients found in any county in the service region of the hospital designated by the department. Any other facility within the State of Georgia may be so designated by the department at the request of or with the consent of the governing officers of the facility.



§ 37-7-61. Petition for court ordered evaluation

Proceedings for a court ordered evaluation may be initiated in the following manner:

(1) Any person may file an application executed under oath with the community mental health center for a court ordered evaluation of a person located within that county who is alleged by such application to be an alcoholic, a drug dependent individual, or a drug abuser requiring involuntary treatment. Upon the filing of such application, the community mental health center shall make a preliminary investigation and, if the investigation shows that there is probable cause to believe that such allegation is true, it shall file a petition with the court in the county where the patient is located seeking an involuntary admission for evaluation; and

(2) Any person may file with the court a petition executed under oath alleging that a person within the county is an alcoholic, a drug dependent individual, or a drug abuser requiring involuntary treatment. The petition must be accompanied by the certificate of a physician or psychologist stating that he has examined the patient within the preceding five days and has found that the patient may be an alcoholic, a drug dependent individual, or a drug abuser requiring involuntary treatment and that a full evaluation of the patient is necessary.



§ 37-7-62. Hearing on petition for court ordered evaluation; notice; appointment of representatives; patient's right to counsel; waiver of hearing by patient; procedure upon issuance of order for evaluation

(a) The court shall review the petition filed under Code Section 37-7-61 and if the court finds reasonable cause to believe that the patient may be an alcoholic, a drug dependent individual, or a drug abuser requiring involuntary treatment, the court shall hold a full and fair hearing on the petition no sooner than ten days and no later than 15 days after such petition is filed. Within five days after the filing of such petition, the court shall serve notice of the hearing upon the patient and his representatives and upon the petitioner. Representatives for the patient shall be appointed pursuant to Code Section 37-7-147, provided that the court shall designate the second representative or, in the absence of designation of one representative by the patient, both representatives; and, in the absence of such representatives or if the department is the guardian, the court shall appoint a guardian ad litem who is not the department. The notice required by this Code section shall include the time and place of the hearing; notice of the patient's right to counsel, that the patient or his representatives may apply for court appointed counsel if the patient cannot afford counsel, and that the court will appoint counsel unless the patient indicates in writing that he does not wish to be represented by counsel; and notice that the patient may waive his rights to a hearing under this Code section. A copy of the petition filed under Code Section 37-7-61 shall be attached to the notice. The patient shall have a right to counsel. If the patient is unable to afford counsel, the court shall appoint counsel for the patient unless the patient indicates in writing that he does not desire to be represented by counsel. The hearing may be waived by the patient after appointment or waiver of counsel.

(b) After a full and fair hearing or, if the hearing is waived, after a full review of the evidence, if the court is satisfied that immediate evaluation is necessary, the court shall issue an order to any peace officer to deliver the patient forthwith to the evaluating facility designated by the department to admit persons ordered by that court to be evaluated.



§ 37-7-63. Admission of persons to evaluating facilities for evaluation and emergency treatment

Any person who is brought to an evaluating facility under Code Section 37-7-43 or under a court order as provided in Code Section 37-7-62 shall be received for evaluation and such treatment as is indicated by good medical practice.



§ 37-7-64. Length of period of detention in evaluating facility; discharge; procedure upon determination of need for hospitalization or involuntary treatment; notice of discharge from evaluating facility

(a) A patient who has been admitted to an evaluating facility pursuant to Code Section 37-7-43, 37-7-63, or subparagraph (a)(3)(B) of Code Section 37-7-81.1 may be detained for a period not to exceed five days, Saturdays, Sundays, and holidays excluded. The patient shall be discharged upon a finding that the patient is not an alcoholic, a drug dependent person, or a drug abuser requiring involuntary treatment or upon a finding and certification that the patient meets all of the outpatient treatment requirements of paragraphs (1), (2), and (3) of subsection (c) of Code Section 37-7-90, in which event a patient meeting those outpatient treatment requirements shall be discharged under the conditions provided in Code Section 37-7-91 but, in any event, upon the expiration of the five-day evaluation period unless:

(1) Within that period:

(A) The patient is admitted as a voluntary patient under Code Section 37-7-20; or

(B) The patient is admitted for involuntary inpatient treatment under Code Section 37-7-81; or

(2) The patient is under criminal charges, notice of which has been given in writing to the facility, in which case the provisions of Code Section 37-7-95 shall apply.

(b) If hospitalization appears desirable, the staff physicians or psychologists of the evaluating facility shall encourage the patient to apply for voluntary hospitalization unless the attending physician or treating psychologist finds that the patient is unable to understand the nature of voluntary hospitalization, that voluntary hospitalization would be harmful to the patient, or that the patient is determined to be an alcoholic, a drug dependent individual, or a drug abuser in need of involuntary treatment, which finding shall be entered in the patient's record.

(c) If, after evaluation of the patient, it is determined by the chief medical officer that proceedings for involuntary treatment of the patient should be initiated pursuant to Code Section 37-7-81 or pursuant to Part 4 of this article, the chief medical officer shall direct that an individualized treatment plan be developed for that patient during the five-day period that he is detained for evaluation in the facility.

(d) Notice of the discharge shall be given to the patient and his representatives; to the person who filed the petition; if the patient was admitted to the evaluating facility from an emergency receiving facility under Code Section 37-7-43, to the physician or psychologist who executed the certificate or to the court which issued the order pursuant to Code Section 37-7-41; if the patient was under criminal charges of which the facility received written notification, by certified mail or statutory overnight delivery to the law enforcement agency originally having custody of the patient; and, if the patient was admitted to the evaluating facility under Code Section 37-7-62, to the court that ordered the evaluation.



§ 37-7-65. Request for transfer to another evaluating facility; direction of notice of transfer

Any patient admitted to an evaluating facility may apply to the chief medical officer of that facility for transfer at his own expense to any other approved evaluating facility. If the evaluating facility to which transfer is requested agrees to admit the patient and if the patient is able to pay for evaluation at such facility, he shall be transferred forthwith. In such case, Code Section 37-7-64 shall apply; and the time periods specified shall be counted from the date of admission to the evaluating facility to which the patient is transferred. Notice of the transfer shall be given to the patient's representatives; to the person who filed the original petition, if any; if the patient was admitted to the evaluating facility from an emergency receiving facility under Code Section 37-7-43, to the physician or psychologist who executed the certificate or to the court which issued the order pursuant to Code Section 37-7-41; if the patient was under criminal charges of which the facility received written notification, by certified mail or statutory overnight delivery to the law enforcement agency originally having custody of the patient; and, if the patient was admitted to the evaluating facility under Code Section 37-7-62, to the court that ordered the evaluation.






Part 3 - Determination of Need for Treatment, Admission to Treatment Facilities

§ 37-7-80. Designation of treatment facilities

Any state owned or state operated facility may be designated by the department as a treatment facility. The department shall maintain a treatment facility at each regional hospital which shall accept patients found in any county in the service region of the hospital. Any other facility within the State of Georgia may be so designated by the department at the request of or with the consent of the governing officers of the facility.



§ 37-7-81. Procedure for detention of patient beyond evaluation period; hearing

(a) The patient may be detained at a facility beyond the evaluation period unless voluntary hospitalization is sought under subparagraph (a)(1)(A) of Code Section 37-7-64 only upon the recommendation of the chief medical officer of an evaluating facility where the patient has been examined under Part 2 of this article, which recommendation is supported by the opinions of two physicians or a physician and a psychologist who have personally examined the patient within the preceding five days and who agree that the patient is an alcoholic, a drug dependent individual, or a drug abuser requiring involuntary treatment but who does not meet the outpatient treatment requirements of paragraphs (1), (2), and (3) of subsection (c) of Code Section 37-7-90. Such recommendation of the chief medical officer and the opinions of the physicians or physician and psychologist shall be entered on a certificate. The certificate shall be filed along with a petition for a hearing in the court of the county in which the patient is being detained for evaluation. Nothing in this chapter shall be construed to prohibit a physician or psychologist or a chief medical officer who has previously executed any other certificate authorized by the provisions of this chapter from executing a certificate provided for in this Code section for the same or any other patient. The certificate and petition shall be filed within five days, Saturdays, Sundays, and holidays excluded, after the patient is admitted to a facility for evaluation under Code Section 37-7-63. Such filing shall authorize the detention of the patient by the facility pending completion of a full and fair hearing under this Code section. Copies of the certificate shall be served on the patient and his representatives within five days after the certificate is filed and shall be accompanied by:

(1) A notice that a hearing will be held and the time and place thereof;

(2) A notice that the patient has a right to counsel, that the patient or his representatives may apply immediately to the court to have counsel appointed if the patient cannot afford counsel, and that in such case the court will appoint counsel for the patient unless the patient indicates in writing that he does not desire to be represented by counsel;

(3) A copy of the individualized treatment plan developed by the facility under this chapter shall be sent to the patient and shall be sent to the patient's representative if requested by such representative. Notice of the right to receive such plan shall be given to the representatives at the time the treatment plan is sent to the patient;

(4) A notice that the patient has a right to be examined by a physician or psychologist of his own choice at his own expense and to have that physician or psychologist submit a suggested treatment plan for the patient which conforms with the requirements of paragraph (14) of Code Section 37-7-1; and

(5) A notice that the patient may waive in writing the hearing described in subsection (c) of this Code section.

(b) If the hearing is waived, the certificate shall serve as authorization for the patient to begin treatment under the terms of the individualized treatment plan; and the chief medical officer of the facility where the patient is located shall be responsible for the supervision of the treatment plan.

(c) In any case in which a patient is retained in an evaluating facility pursuant to a petition filed under subsection (a) of this Code section, the court shall hold a full and fair hearing as provided in Code Section 37-7-81.1 unless the hearing is waived in writing by the patient. The hearing shall be held no sooner than seven days and no later than 12 days after the petition is filed with the court.



§ 37-7-81.1. Disposition of patient upon hearing

(a) At those hearings required under subsection (c) of Code Section 37-7-81 and subsection (a) of Code Section 37-7-92, the court shall determine whether the patient is an alcoholic, a drug dependent individual, or a drug abuser requiring involuntary treatment and, if so, whether the patient is an inpatient or outpatient and, unless otherwise provided in this subsection, the type of involuntary treatment the patient should be ordered to obtain. At such hearing, if the court determines:

(1) That the patient is not an alcoholic, a drug dependent individual, or a drug abuser requiring involuntary treatment, the court shall order that the patient be immediately discharged;

(2) That the patient is an outpatient, the court shall further determine, based upon either the individualized treatment plan required to be prepared under subsection (c) of Code Section 37-7-64 or subsection (b) of Code Section 37-7-91 or the individualized treatment plan proposed by the physician or psychologist chosen by the patient, whether there is available outpatient treatment for the patient which meets the requirements of the plan chosen by the court and whether the patient will likely obtain that treatment so as to minimize the likelihood of the patient's becoming an inpatient. If the court determines that there is such available outpatient treatment which the patient will likely obtain so as to minimize the likelihood of the patient's becoming an inpatient, then the court shall order the patient to obtain that treatment and shall discharge the patient subject to such order;

(3) That the patient is an outpatient who does not meet the requirements for discharge under paragraph (2) of this subsection and:

(A) The patient has been admitted to either an evaluating or treatment facility and there received an evaluation within 45 days prior to the date of the hearing under this Code section, the court shall order that the patient be discharged; or

(B) The patient has not been admitted to either an evaluating or treatment facility and there received an evaluation within 45 days prior to the date of the hearing under this Code section, the court shall order that the patient be admitted to an evaluating facility, and this chapter shall thereafter apply to that patient as though that patient had been ordered by a court to be admitted to that facility pursuant to Code Section 37-7-62; or

(4) That the patient is an inpatient, the court shall order that the patient shall be transported to a treatment facility where the patient shall be admitted for care and treatment, which order may also require that a period of such inpatient treatment be followed by available outpatient treatment if there is such outpatient treatment which will meet the requirements of the patient's individualized service plan and the patient will likely obtain the treatment so as to minimize the likelihood of the patient's becoming an inpatient.

(b) If the court at a hearing under subsection (a) of this Code section concludes that the patient is an alcoholic, a drug dependent individual, or a drug abuser requiring involuntary treatment, it shall make findings of fact and conclusions of law in support of that conclusion as part of its final order.

(c) The court may order the hospitalization of any patient pursuant to paragraph (4) of subsection (a) of this Code section for any period not to exceed six months, subject to the power of the chief medical officer to discharge the patient under subsection (b) of Code Section 37-7-85. If continued hospitalization is necessary at the end of that period, the chief medical officer shall apply for an order authorizing such continued hospitalization under Code Section 37-7-83.

(d) The court may order the patient to obtain available outpatient treatment under the additional conditions specified in Code Sections 37-7-93 and 37-7-94.



§ 37-7-82. Procedure upon failure of or noncompliance with involuntary outpatient treatment plan

(a) If at any time during a period of involuntary outpatient treatment, including but not limited to interim outpatient treatment arranged pursuant to subsection (b) of Code Section 37-7-91, the physician or psychologist in charge of the patient's outpatient treatment plan determines that, because of a change in the patient's condition, the least restrictive alternative which would accomplish the treatment goals is hospitalization of the patient, then that physician or psychologist may execute a certificate under the conditions specified in subsection (a) of Code Section 37-7-41. That certificate shall have the same duration and effect as a certificate issued pursuant to subsection (a) of Code Section 37-7-41.

(b) If at any time during a period of involuntary outpatient treatment, including but not limited to interim outpatient treatment arranged pursuant to subsection (b) of Code Section 37-7-91, the patient fails without good cause or refuses to comply with the outpatient treatment plan, the physician or psychologist in charge of the outpatient treatment plan or that physician's or psychologist's designee may petition the court originally approving the involuntary treatment of the patient or the court of the county in which the patient is a resident or where the patient may be found for an order authorizing a peace officer to take the patient and immediately deliver the patient to the community mental health center in charge of the patient's outpatient treatment plan, if a physician or psychologist is available there to examine the patient, or to the nearest emergency receiving facility serving the county in which the patient is found. If in the discretion of the court such an order is issued, the patient shall be delivered to the facility and may be given such emergency or other medical treatment as is indicated by good medical practice. The patient must be released from the custody of the community mental health center within four hours and from the custody of the emergency receiving facility within 48 hours after being taken into the custody of that center or facility unless the examining physician or psychologist concludes that, because of a change in the patient's condition, the least restrictive alternative which would accomplish the treatment goals is hospitalization of the patient. The physician or a psychologist may then execute a certificate under the conditions specified therefor in subsection (a) of Code Section 37-7-41, if the examination is done in a community mental health center, or under the conditions specified therefor in Code Section 37-7-43, if the examination is done in an emergency receiving facility. That certificate shall have the same duration and effect as a certificate issued pursuant to subsection (a) of Code Section 37-7-41 or Code Section 37-7-43, as applicable.

(c) With regard to a patient required to obtain involuntary outpatient treatment, the court may issue any order authorized under subsection (b) of Code Section 37-7-41, but if the court knows that patient is required to obtain involuntary outpatient treatment, that court may issue such order only upon the court's determination, in addition to any other conditions for the issuance of that order, that such patient has not complied with the involuntary outpatient treatment or that the patient reasonably appears to be an inpatient.

(d) Any patient detained in a facility pursuant to this Code section shall not be required during that period of detention to obtain outpatient treatment required by any order which is then in effect and which was issued pursuant to this chapter. That order shall otherwise remain in full force and effect notwithstanding the patient's detention in or release from the facility unless that facility obtains a court order authorized by Code Section 37-7-81.1 which expressly supersedes the prior order.



§ 37-7-83. Procedure for continued involuntary hospitalization

(a) If it is necessary to continue involuntary treatment of a hospitalized patient beyond the end of the period during which the treatment facility is currently authorized under this chapter to retain the patient, the chief medical officer prior to the expiration of the period, shall seek an order authorizing such continued treatment in the manner provided in this Code section. The chief medical officer may seek such an order authorizing continued involuntary treatment involving inpatient treatment, outpatient treatment, or both under the procedures of this Code section and Code Section 37-7-93.

(b) If the chief medical officer finds that continued involuntary treatment is necessary (1) for an individual who was admitted while serving a criminal sentence but whose sentence is about to expire or (2) for an individual who was hospitalized while under the jurisdiction of a juvenile court but who is about to reach the age of 17, the chief medical officer shall seek an order authorizing such continued treatment in the manner provided in this Code section; and this chapter shall apply fully to such a patient after that time.

(c) A Committee for Continued Involuntary Treatment Review shall be established by the chief medical officer of each hospital and shall consist of not less than five persons of professional status, at least one of whom shall be a physician and at least two others of whom shall be either physicians or psychologists. The committee may conduct its meetings with a quorum of any three members at least one of whom shall be a physician. The function of this committee shall be to review and evaluate the updated individualized treatment plan of each patient of the hospital and to report to the chief medical officer its recommendations concerning the patient's need for continued involuntary treatment. No person who has responsibility for the care and treatment of the individual patient for whom continued involuntary treatment is requested shall serve on any committee which reviews such individual's case.

(d) If the chief medical officer desires to seek an order under this Code section authorizing continued involuntary treatment for up to 12 months beyond the expiration of the currently authorized period of hospitalization, he shall first file a notice of such intended action with the Committee for Continued Involuntary Treatment Review, which notice shall be forwarded to the committee at least 60 days prior to the expiration of that period.

(e) Within ten days of the date of the notice, the committee shall meet to consider the matter of the chief medical officer's intention to seek an order for continued involuntary treatment. Prior to the committee's meeting, the patient and his representatives shall be notified of the following: the purpose of such meeting, the time and place of such meeting, their right to be present at such meeting, and their right to present any alternative individualized treatment plan secured at their expense. In those cases in which the patient will not or cannot appear, at least one member of the committee will make all reasonable efforts to interview the patient and report to the committee. The physician or psychologist proposing the treatment plan shall present an updated individualized treatment plan for the patient to the committee. The committee shall report to the chief medical officer or his designee, other than the physician or psychologist proposing the treatment plan or a member of the committee, its written recommendations along with any minority recommendations which may also be submitted. Such report will specify whether or not the patient is an alcoholic, a drug dependent individual, or a drug abuser requiring involuntary treatment and whether continued hospitalization is the least restrictive alternative available.

(f) If, after considering the committee's recommendations and minority recommendations, if any, the chief medical officer or his designee, other than the attending physician or a member of the committee, determines that the patient is not an alcoholic, a drug dependent individual, or a drug abuser requiring involuntary treatment, the patient shall be immediately discharged from involuntary hospitalization pursuant to subsection (b) of Code Section 37-7-85. Such person may apply for voluntary admission pursuant to Code Section 37-7-24.

(g) If after considering the committee's recommendations and minority recommendations, if any, the chief medical officer or his designee, other than the attending physician or member of the committee, determines that the patient is an alcoholic, a drug dependent individual, or a drug abuser requiring involuntary treatment, he shall, within ten days after receiving the committee's recommendations, serve a petition for an order authorizing continued involuntary treatment along with copies of the updated individualized treatment plan and the committee's report on the designated office within the department and shall also serve such petition along with a copy of the updated individualized treatment plan on the patient. A copy of the petition shall be served on the patient's representatives. The petition shall contain a plain and simple statement that the patient or his representatives may file a request for a hearing with a hearing examiner appointed pursuant to Code Section 37-7-84 within 15 days after service of the petition, that the patient has a right to counsel, that the patient or his representatives may apply immediately to the court to have counsel appointed if the patient cannot afford counsel, and that the court will appoint counsel for the patient unless the patient indicates in writing that he does not desire to be represented by counsel or has made his own arrangements for counsel.

(h) If a hearing is not requested by the patient or the representatives within 15 days of service of the petition on the patient and his representatives, the hearing examiner shall make an independent review of the committee's report, the updated individualized treatment plan, and the petition. If he concludes that continued involuntary treatment may not be necessary or if he finds any member of the committee so concluded, then he shall order that a hearing be held pursuant to subsection (i) of this Code section. If he concludes that continued involuntary treatment is necessary, then he shall order continued involuntary treatment involving inpatient treatment, outpatient treatment, or both for a period not to exceed one year.

(i) If a hearing is requested within 15 days of service of the petition on the patient and his representatives or if the hearing examiner orders a hearing pursuant to subsection (h) or (j) of this Code section, the hearing examiner shall set a time and place for the hearing to be held within 25 days of the time the hearing examiner receives the request but in any event no later than the day on which the current order of involuntary inpatient treatment expires. Notice of the hearing shall be served on the patient, his representatives, the facility, and, when appropriate, on counsel for the patient. The hearing examiner, within his discretion, may grant a change of venue for the convenience of parties or witnesses. Such hearing shall be a full and fair hearing, except that the patient's attorney, when the patient is unable to attend the hearing and is incapable of consenting to a waiver of his appearance, may move that the patient not be required to appear; however, the record shall reflect the reasons for the hearing examiner's actions. After such hearing, the hearing examiner may issue any order which the court is authorized to issue under Code Section 37-7-81.1 and subject to the limitations of that Code Section 37-7-81.1, provided that a patient who is an outpatient who does not meet the requirements for discharge under paragraph (2) of subsection (a) of Code Section 37-7-81.1 shall nevertheless be discharged and provided that the hearing examiner may order the patient's continued inpatient treatment, outpatient treatment, or both for a period not to exceed one year, subject to the power to discharge the patient under subsection (b) of Code Section 37-7-85 or under Code Section 37-7-94. In the event that an order approving continued hospitalization is entered for an individual who was admitted while serving a criminal sentence under the jurisdiction of the Department of Corrections, but whose sentence is about to expire, the chief medical officer shall serve a copy of that order upon the Department of Corrections within five working days of the issuance of the order.

(j) The hearing examiner for a patient who was admitted under the jurisdiction of the juvenile court and who reaches the age of 17 without having had a full and fair hearing pursuant to any provisions of this chapter or without having waived such hearing shall order that a hearing be held pursuant to subsection (i) of this Code section.



§ 37-7-84. Appointment of hearing examiners for hearings as to continued hospitalization; powers of hearing examiners generally; issuance of subpoenas

(a) One or more hearing examiners shall be appointed by the Justices of the Supreme Court to hold the hearings under Code Section 37-7-83. Such hearing examiners shall be members of the State Bar of Georgia and shall be compensated by the department.

(b) The hearing examiners shall have the authority to:

(1) Administer oaths and affirmations;

(2) Sign and issue subpoenas;

(3) Rule upon offers of proof;

(4) Regulate the course of the hearing;

(5) Provide for the taking of testimony by deposition;

(6) Reprimand or exclude from the hearing any person for any indecorous or improper conduct committed in the presence of the hearing examiner; and

(7) Make all appropriate orders authorized by this chapter.

(c) If a subpoena issued by the hearing examiner is disobeyed, the hearing examiner may apply to the superior court of the county in which the hearing is held for an order requiring obedience. Failure to comply with such order shall be cause for punishment as for contempt of court.

(d) In the event a patient desires counsel in a hearing before the hearing examiner but cannot afford such counsel, the hearing examiner shall apply to the court of the county in which the hearing is held and that court shall appoint counsel for the patient. Payment for such representation shall be made by the county of the patient's legal residence.



§ 37-7-85. Periodic review of treatment plan; procedure upon termination of need for involuntary treatment; designation of discharge decisionmaker; notice of discharge or transfer to voluntary status

(a) Each individualized treatment plan for a patient receiving involuntary inpatient treatment shall be reviewed at regular intervals to determine the patient's progress toward the stated goals and objectives of the plan and to determine whether the plan should be modified because of the patient's present condition. These reviews should be based upon relevant progress notes in the patient's clinical record and upon other related information; and input from the patient should be obtained and utilized where feasible.

(b) Any time a patient receiving involuntary inpatient treatment is found by the chief medical officer, after consideration of the recommendations of the treatment team, no longer to be an alcoholic, a drug dependent individual, or a drug abuser requiring involuntary inpatient treatment, the chief medical officer may:

(1) Discharge the patient from involuntary outpatient or inpatient treatment, or both, subject to the conditions of Code Section 37-7-95;

(2) Discharge the patient from involuntary inpatient treatment and require that the patient obtain available outpatient treatment for the remaining period the patient was to have been required to obtain inpatient treatment, as long as the patient then meets the standards for being discharged to outpatient treatment under paragraph (2) of subsection (a) of Code Section 37-7-81.1 and subject to the conditions of Code Section 37-7-95; or

(3) Transfer the patient to voluntary status at the patient's request, as provided in Code Section 37-7-24.

(c) The chief medical officer may designate in writing another physician, who may be the attending physician, to make these discharge decisions. If the decision of the designee is contrary to the recommendations of the treatment team, the issue must go to the chief medical officer for final determination. Where the treatment team and the designee concur, the decision of the designee will be final.

(d) Notice of the discharge or the transfer of status shall be given to the patient and his representatives; if the patient's hospitalization was authorized by order of a court, to the court which entered such order; and, if the patient was under criminal charges of which the facility received written notification, by certified mail or statutory overnight delivery to the law enforcement agency originally having custody of the patient.






Part 4 - Outpatient Treatment

§ 37-7-90. Physician's or psychologist's determination and certification as to involuntary outpatient care; treatment of patient as inpatient or outpatient

(a) When a physician or psychologist at a facility or on behalf of a facility determines and certifies under this article that there is reason to believe a patient admitted to or examined at the facility is an alcoholic, a drug dependent individual, or a drug abuser requiring involuntary treatment, that physician or psychologist shall further determine and certify whether there is reason to believe the patient is:

(1) An inpatient or outpatient; and

(2) If an outpatient, whether:

(A) There is available outpatient treatment; and

(B) The patient will likely comply with the outpatient treatment so as to minimize the likelihood of the patient's becoming an inpatient.

(b) Unless otherwise specifically provided, the determination and certification as to paragraphs (1) and (2) of subsection (a) of this Code section shall be made within the time period required for determining whether a patient is an alcoholic, a drug dependent individual, or a drug abuser requiring involuntary treatment, except that if such determination is made by a physician or psychologist at or on behalf of a community mental health center, the determination and certification shall be made within four hours after the patient is examined by the physician or psychologist.

(c) A person determined and certified to be:

(1) An outpatient;

(2) A person for whom there is available outpatient treatment; and

(3) Likely to comply with the outpatient treatment so as to minimize the likelihood of the patient's becoming an inpatient

shall be considered to be in need of involuntary outpatient treatment and not involuntary inpatient treatment for purposes of further proceedings under this article until such time as that person's status is determined to be otherwise pursuant to those proceedings.

(d) A person determined and certified to be an alcoholic, a drug dependent individual, or a drug abuser requiring involuntary treatment who does not meet all of the requirements of paragraphs (1), (2), and (3) of subsection (c) of this Code section shall be considered to be in need of involuntary inpatient treatment and not involuntary outpatient treatment for purposes of further proceedings under this article until such time as that person's status is determined to be otherwise pursuant to those proceedings.



§ 37-7-91. Discharge of persons meeting outpatient care criteria; time; preparation of service plan; interim outpatient treatment; notice of discharge; petition for hearing

(a) A person who is in the physical custody of a community mental health center, emergency receiving facility, or evaluating facility and who is determined by a physician or a psychologist, at or on behalf of that facility, to meet all of the outpatient treatment requirements of paragraphs (1), (2), and (3) of subsection (c) of Code Section 37-7-90 shall be discharged from that facility as provided in this Code section pending a full and fair hearing or waiver thereof under Code Section 37-7-92. That discharge from a community mental health center shall occur within four hours after the patient is examined by a physician or a psychologist at or on behalf of that center. That discharge from an emergency receiving facility shall occur within 48 hours after the patient's admission thereto. That discharge from an evaluating facility shall occur no later than the expiration of the five-day evaluation period established under Code Section 37-7-64.

(b) Prior to a psychologist's discharging the patient under subsection (a) of this Code section, the treating psychologist shall obtain the concurrence of a physician. In addition, within the time period the facility is authorized to retain the patient, the facility at which or on behalf of which the patient was examined, which facility shall be the "referring facility" for purposes of this part, shall prepare an individualized treatment plan for the patient. This plan shall be prepared in consultation with the facility at which available outpatient treatment is to be provided the patient, which facility shall be the "receiving facility" for purposes of this part. The referring facility shall also make arrangements with the receiving facility to provide interim outpatient treatment, in accordance with the individualized treatment plan, to the patient pending the full and fair hearing or waiver thereof. Nothing in this Code section shall prevent a referring facility for a patient from also being the receiving facility for that patient.

(c) A patient for whom interim outpatient treatment is arranged pursuant to subsection (b) of this Code section shall obtain that treatment or be subject to the provisions of Code Section 37-7-82. Written notice of the time, date, place, and address for that interim outpatient treatment shall be provided the patient prior to the patient's discharge, along with written notification that if the patient does not comply with the interim outpatient treatment or attend or waive a hearing, the time and date of which hearing will later be provided the patient, the patient may be involuntarily admitted for examination, treatment, or both. Notice of the discharge shall be provided to persons other than the patient in the same manner and under the same conditions as required by subsection (c) of Code Section 37-7-43 and subsection (d) of Code Section 37-7-64, and that notice shall also include a notice regarding the interim outpatient treatment and the consequences if the patient does not obtain the treatment or attend or waive the hearing.

(d) Within three days after a referring facility has discharged a patient pursuant to subsection (a) of this Code section, that facility shall transmit to the receiving facility a copy of the referring facility's examination report, individualized treatment plan, and such other necessary clinical information the referring facility may have regarding the patient. Within five days after receiving such report, plan, and information, the receiving facility shall petition the court of the county in which the patient is located for a full and fair hearing pursuant to Code Section 37-7-92 and include with the petition a copy of the examination report, the individualized treatment plan, and the address to which the patient was discharged by the referring facility.

(e) Notwithstanding the provisions of subsection (a) of this Code section, a patient detained in a treatment facility pursuant to a certificate and petition under Code Section 37-7-81, whether or not that patient is subsequently determined by that facility during the time of such detention to meet all of the outpatient treatment requirements of paragraphs (1), (2), and (3) of subsection (c) of Code Section 37-7-90, may not be discharged from that facility until a full and fair hearing is held pursuant to Code Section 37-7-81.1, which hearing may not be waived by any patient so determined to meet all of such outpatient treatment requirements.



§ 37-7-92. Hearing; notice; waiver of hearing; apprehension and detention of patient failing to appear; treatment upon waiver

(a) Except when a hearing is waived as provided in this subsection, within 30 days after the filing of the petition under subsection (d) of Code Section 37-7-91, the court shall hold a full and fair hearing. At least ten days prior to that hearing, the court shall have served on the patient and the patient's representatives the same notices and information required by paragraphs (1) through (4) of subsection (a) of Code Section 37-7-81, as well as a notice that the patient may waive in writing the hearing but if the patient does not either attend or waive the hearing the court may order the patient to be taken into custody, hospitalized, evaluated, and treated. The patient and representatives shall have the rights specified in those notices. Hearings held pursuant to this subsection shall be held as provided in Code Section 37-7-81.1, and the court holding the hearing may issue any order authorized by and subject to the limitations of that Code Section 37-7-81.1.

(b) If the patient is notified of the hearing as required under subsection (a) of this Code section and does not appear at or waive that hearing, absent a showing of good cause for not appearing, the court may issue an order commanding any peace officer to take such person into custody and deliver that person to an emergency receiving facility or the referring facility if there is a physician or psychologist available there, and this chapter shall thereafter apply to that patient as though the patient had been admitted to that facility pursuant to subsection (b) of Code Section 37-7-41.

(c) If the hearing is waived as provided in subsection (a) of this Code section, that hearing shall not be held but the court shall order the patient to obtain available outpatient treatment under the individualized treatment plan submitted with the petition for hearing.



§ 37-7-93. Court order for outpatient treatment; physician's or psychologist's petition to extend order; review of petition; hearing on extension petition; patients under juvenile court jurisdiction

(a) Pursuant to Code Section 37-7-81.1 or Code Section 37-7-92, the court may order the patient to obtain available outpatient treatment for any period not to exceed one year, but the total period of involuntary treatment required by such order, including inpatient treatment within the limitations of Code Section 37-7-81.1, shall not exceed one year.

(b) If it is necessary to continue available outpatient treatment beyond the period authorized pursuant to subsection (a) of this Code section, at least 60 days prior to the expiration of that period the physician or psychologist responsible for that treatment or the person responsible for the patient's treatment under the direction and with approval of the physician or psychologist shall:

(1) Update the patient's individualized treatment plan;

(2) Prepare a report containing evidence that the patient meets all the requirements for available outpatient treatment under paragraphs (1), (2), and (3) of subsection (c) of Code Section 37-7-90; and

(3) Petition the hearing examiners appointed to hold hearings under Code Section 37-7-83 for an order requiring the patient to obtain available outpatient treatment beyond the period previously ordered for the patient.

The petition shall contain a plain and simple statement that the patient or the patient's representatives may file a request for a hearing with a hearing examiner appointed to hold hearings pursuant to Code Section 37-7-83 within 15 days after service of the petition, that the patient has a right to counsel at the hearing, that the patient or the patient's representatives may apply immediately to the court to have counsel appointed if the patient cannot afford counsel, and that the court will appoint counsel for the patient unless the patient indicates in writing that the patient does not desire to be represented by counsel or has made the patient's own arrangements for counsel.

(c) If a hearing is not requested by the patient or the representatives within 15 days of service of the petition on the patient and the patient's representatives, the hearing examiner shall make an independent review of the report, the updated individualized treatment plan, and the petition. If the hearing examiner concludes from that review that the patient is no longer an alcoholic, a drug dependent individual, or a drug abuser requiring involuntary treatment, then that hearing examiner shall order that a hearing be held pursuant to subsection (d) of this Code section. If the hearing examiner concludes that the patient meets all the requirements for available outpatient treatment under paragraphs (1), (2), and (3) of subsection (c) of Code Section 37-7-90, then the hearing examiner shall order continued outpatient treatment for a period not to exceed one year.

(d) If the hearing examiner orders a hearing pursuant to subsection (c) or (e) of this Code section or if a hearing is requested within 15 days of service of the petition on the patient and the patient's representatives, the hearing examiner shall set a time and place for the hearing to be held within 25 days of the time the hearing examiner receives the request but in any event no later than the day on which the current order of involuntary outpatient treatment expires. Notice of the hearing shall be served on the patient, the patient's representatives, the facility providing outpatient treatment for the patient, and, when appropriate, on counsel for the patient. The hearing examiner, within that person's discretion, may grant a change of venue for the convenience of parties or witnesses. Such hearing shall be a full and fair hearing. After such hearing, the hearing examiner may issue any order which the court is authorized to issue under paragraphs (1), (2), and (3) of subsection (a) of Code Section 37-7-81.1 and subject to the limitations of that Code section. If the patient does not appear at the hearing, absent a showing of good cause, the hearing examiner may issue any order the court is authorized to issue under subsection (b) of Code Section 37-7-92.

(e) The hearing examiner for a patient who is ordered to obtain available outpatient treatment, who is under the jurisdiction of the juvenile court, and who reaches the age of 17 without having had a full and fair hearing pursuant to any provisions of this article or without having waived such hearing shall order that a hearing be held pursuant to subsection (d) of this Code section.



§ 37-7-94. Reviews of individual service plans; discharge of patients from treatment; notice of discharge

(a) Each individualized treatment plan for available outpatient treatment shall be reviewed at regular intervals to determine the patient's progress toward the stated goals and objectives of the plan and to determine whether the plan should be modified because of the patient's present condition. These reviews should be based upon relevant progress notes in the patient's clinical record and upon other related information; and input from the patient should be obtained and utilized where feasible.

(b) Any time a patient is found by the physician or psychologist in charge of the patient's outpatient treatment no longer to be an alcoholic, a drug dependent individual, or a drug abuser requiring involuntary treatment, that physician or psychologist shall discharge the patient from further compliance with the treatment.

(c) Notice of the discharge under subsection (b) of this Code section shall be given to the patient and his representatives; to the court which originally ordered such involuntary treatment; and, if the patient was under criminal charges of which the facility received written notification, by certified mail or statutory overnight delivery to the law enforcement agency originally having custody of the patient.



§ 37-7-95. Discharge of patients under criminal charges

Notwithstanding any other provisions of any part of this article, a patient under criminal charges, notice of which has been given in writing to the facility, may only be discharged from the physical custody of a facility if the facility, by certified mail or statutory overnight delivery, provides written notification of the proposed discharge to the law enforcement agency originally having custody of the patient and the patient is discharged into the physical custody of a peace officer from that agency. That agency shall be required to assume such physical custody within five days after receipt in writing of the notification of proposed discharge.









Article 4 - Placement, Transfer, and Transportation of Patients Generally

§ 37-7-100. Placement and transfer of patients generally

(a) The department may designate the state owned or state operated facility to which a patient is to be admitted under this chapter. The department may instead designate a private facility, approved under Code Section 37-7-7, to which the patient is to be admitted, if the department has obtained the prior agreement of the private facility and of the patient or his representatives.

(b) A patient hospitalized in a state owned or state operated facility under this chapter may apply for transfer at his own expense to a private facility approved under Code Section 37-7-7 if he is able to pay for treatment at such private facility. If the private facility agrees to accept the patient, the department shall transfer the patient to that facility.

(c) If a private facility requests the department to take custody of a patient who has been hospitalized therein under this chapter and if the patient meets the criteria for admission under this chapter, then the department shall accept the patient and designate the state owned or state operated facility to which the patient shall be admitted.

(d) When the needs of the patient or efficient utilization of any facility so requires, a patient may be transferred from one facility to another. At the time of any such transfer, notice shall be given in writing to the patient and to his representatives and the patient shall be advised in writing of the reasons for his transfer. A voluntary patient may be transferred only with his consent.

(e) A patient hospitalized in a private facility, approved under Code Section 37-7-7, or that patient's representative may request that facility to transfer the patient to a state owned or operated facility. That private facility shall then request the department to take custody of the patient. If the patient meets the criteria for admission under this chapter, then the private facility shall transfer the patient and the department shall accept the patient and designate the state owned or state operated facility to which the patient shall be admitted.



§ 37-7-101. Transportation of patients generally

(a) The governing authority of the county where the patient is found or located shall arrange for initial emergency transport of the patient to an emergency receiving facility. Except as otherwise authorized under subsection (b) of this Code section, the governing authority of the county of the patient's residence shall arrange for all required transportation for mental health purposes subsequent to the initial transport. The type of vehicle employed shall be in the discretion of the governing authority of the county, provided that, whenever possible, marked vehicles normally used for the transportation of criminals or those accused of crimes shall not be used for the transportation of patients. The court shall, upon the request of the community mental health center, order the sheriff to transport the patient in such manner as the patient's condition demands. At any time the community mental health center is satisfied that the patient can be transported safely by family members or friends, such private transportation shall be encouraged and authorized. In nonemergency situations, no female patient shall be transported at any time without another female in attendance who is not a patient, unless such female patient is accompanied by her husband, father, adult brother, or adult son.

(b) Notwithstanding the provisions of subsection (a) of this Code section, when a patient is under the care of a facility, the facility shall have the discretion to determine the type of vehicle to safely transport the patient and to arrange for such transportation without the need to obtain the prior approval of the governing authority of the county of the patient's residence, the court, or the community mental health center. This subsection shall not prevent the facility from requesting and receiving transportation services from the governing authority of the county of the patient's residence and shall not relieve the county sheriff of the duty of providing transportation. Persons providing transportation are authorized to transport a patient from a sending facility to a receiving facility but shall not release the patient under any circumstances except into the custody of the receiving facility. The use of physical restraints to ensure the safe transport of the patient shall comply with Code Section 37-7-165. When transportation is not provided by the county sheriff, the expense of such transportation shall not be billed to the county governing authority but may be billed to the patient and, unless agreed to in writing by the facility, shall not be billed to or considered an obligation of the facility.



§ 37-7-102. Transfer to custody of federal agencies for diagnosis, care, or treatment; retention of jurisdiction by State courts; jurisdiction over patients in federal hospitals and institutions located in Georgia

(a) If a patient ordered to be hospitalized pursuant to this chapter is eligible for hospital care or treatment by the United States Department of Veterans Affairs or any other federal agency, the department, upon receipt of a certificate from such hospital showing that facilities are available and that the patient is eligible for diagnosis, care, or treatment therein, may transfer him to the custody of such agency for hospitalization. When any such patient is admitted under this Code section to any such hospital or institution within or without the state, he shall be subject to the rules and regulations of such agency. The superintendent and chief medical officer of any hospital or institution operated by such agency in which the individual is so hospitalized shall, with respect to such individual, be vested with the same powers and duties as the superintendent and chief medical officer of facilities within this state with respect to all matters under this chapter. Jurisdiction is retained in the appropriate courts of this state at any time to inquire into the mental condition of an individual so hospitalized to determine the necessity for continuance of his hospitalization and to order his release; and every transfer of a patient by the department pursuant to this Code section is so conditioned.

(b) An order of a court of competent jurisdiction of another state, territory, or possession or of the District of Columbia authorizing hospitalization of a patient by any agency of the United States shall have the same force and effect as to the patient while in this state as in the jurisdiction in which is situated the court entering the order; and the courts of the state, territory, possession, or district issuing such order shall be deemed to have retained jurisdiction of the patient so hospitalized for the purpose of inquiring into his mental condition and determining the necessity for continuance of his hospitalization, as is provided in subsection (a) of this Code section with respect to patients ordered hospitalized by the courts of this state. Consent is given for the application of the law of the state, territory, possession, or district in which is located the court issuing the order for hospitalization with respect to the authority of the chief medical officer of any hospital or institution operated in this state by the United States Department of Veterans Affairs or any other federal agency to retain custody, transfer, furlough, or discharge the patient therein hospitalized.



§ 37-7-103. Procedure for transfer of Georgia residents from out-of-state hospitals to Georgia hospitals

Upon application to the department by a parent, spouse, next of kin, or guardian or by an agency of another state in which the patient is hospitalized, a patient shall be eligible to be hospitalized in the State of Georgia if found by the department to be a legal resident of this state. The department shall designate a hospital to which such patient is to be transported at no expense to the State of Georgia. The regional state hospital administrator of such hospital and the next of kin or guardian of the patient shall be notified of this action. The chief medical officer shall be authorized to hospitalize the patient for a period not to exceed five days unless prior to the expiration of such period the patient shall have voluntarily agreed to hospitalization or involuntary proceedings shall have been instituted under this chapter. After a thorough physical and mental examination has been made by the medical staff of such hospital, the chief medical officer of the hospital or his designee is authorized to sign an application for involuntary hospitalization if necessary. Such application shall be forwarded to the court of the county in which that hospital is located for action pursuant to the provisions of this chapter relative thereto.



§ 37-7-104. Procedure upon discovery that a patient hospitalized in Georgia is not a resident

If a hospitalized patient is discovered not to be a resident, the regional state hospital administrator of the treatment facility in which the patient is hospitalized shall seek his transfer to the custody of authorities of the state of his residence or to a publicly owned or publicly operated psychiatric hospital in that state. Notwithstanding an individual's status as a nonresident, nothing contained in this Code section shall prevent the voluntary hospitalization of such individual under this chapter for which due payment is made by such individual or others on his behalf nor shall it prevent the transfer, custody, care, or treatment of such individual in accordance with the terms of any reciprocal agreement between the State of Georgia and any other state, the District of Columbia, or any territory or possession of the United States. This Code section shall not apply to persons confined to any facility operated by or under the control of the United States Department of Veterans Affairs or any other federal agency.






Article 5 - Payment of Expenses of Patient Care and Transportation Generally

§ 37-7-120. Effect of inability to pay on right to care and treatment

It is the policy of this state that no person shall be denied care and treatment for alcoholism, drug dependency, or drug abuse nor shall services be delayed at a facility of the state or a political subdivision of the state because of inability to pay for such care and treatment.



§ 37-7-121. Liability for expenses of transporting, examining, and caring for patients

(a) The responsibility for paying the expenses for transporting, examining, and caring for patients, which expenses are not provided for under Chapter 9 of this title, relating to the payment of costs of care of persons admitted to state institutions under the department, shall be in the following order:

(1) The patient or his estate;

(2) Persons legally obligated or legally responsible for the support of the patient;

(3) The county of the patient's legal residence, provided that the county governing authority passes an appropriate resolution assuming such responsibility; and

(4) The department, when the General Assembly appropriates funds for such purpose.

(b) The patient or those legally obligated for his support shall not be responsible for such expenses as described above where they were incurred in transporting a patient who is released by a court or a facility before involuntary treatment as not being an alcoholic, a drug dependent individual, or a drug abuser in need of involuntary treatment.

(c) The board is authorized to issue rules and regulations governing the provisions of this Code section as it relates to the department.



§ 37-7-122. Payment of expenses incurred in connection with hearings held under this chapter

(a) Except as provided in this Code section, the expenses of any hearing held under this chapter by a court or by a hearing examiner, including attorneys' fees authorized by paragraph (1) of subsection (b) of this Code section and including hearing officer expenses authorized by paragraph (3) of subsection (b) of this Code section, shall be paid by the county in which the patient has his residence or, if the patient is a transient, by the county in which the patient was initially taken into the custody of the state. Payment by such county of the hearing expenses shall only be required if the person who actually presides over the hearing executes an affidavit or includes a statement in his final order relating to the hearing that the assets of the patient, his estate, and any persons legally obligated to support the patient appear to be insufficient to defray such expenses, based upon all relevant information available to the person who actually presides over the hearing. Such affidavit or statement may include the patient's name, address, and age. The cost on appeal to the appropriate court shall be the same as provided for in other appeals from the probate and juvenile courts.

(b) Expenses of any hearing held under this chapter shall include:

(1) The fee to be paid to an attorney appointed under this chapter to represent a patient at such hearing. Such fee shall be as agreed between the attorney and the appointing court but shall not exceed an amount determined under the fee schedule followed by the county when computing the fees to be paid to an attorney who has been appointed to represent an indigent criminal defendant plus actual expenses which an attorney may incur and which have been approved by the court holding the hearing. In exceptional circumstances, the attorney may apply to the superior court of the judicial circuit in which the hearing was held for an order granting reasonable fees in excess of the amounts specified in this paragraph;

(2) The fee to be paid to the court, which fee shall be to defray the cost of clerical help and the cost of any additional office space and equipment required for the conduct of such hearing. In hearings conducted pursuant to Code Section 37-7-83 such fee shall be $20.00 and in all other hearings under this chapter such fee shall be $40.00, excluding attorneys' fees and expenses of the hearing officer; and

(3) The fee to be paid to a hearing officer appointed pursuant to subparagraph (A) of paragraph (7) of Code Section 37-7-1 to conduct a hearing. Such fee shall be as agreed between the hearing officer and the appointing court, but shall not exceed an amount determined under the fee schedule followed by the county when computing the fees to be paid to an attorney who has been appointed to represent an indigent criminal defendant plus actual expenses which the hearing officer may incur and which have been approved by the court holding the hearing. In exceptional circumstances, the hearing officer may apply to the superior court of the judicial circuit in which the hearing was held for an order granting reasonable fees in excess of the amounts specified in this paragraph. The $40.00 court cost authorized by paragraph (2) of this subsection shall also be authorized to defray the cost of clerical help and additional office space and equipment required for the conduct of such hearing.






Article 6 - Rights and Privileges of Patients, Their Representatives, and Others Generally

Part 1 - General Provisions

§ 37-7-140. Retention of rights and privileges by patients generally; right to due process

Patients shall retain all rights and privileges granted other persons or citizens. Notwithstanding any other provision of law to the contrary, no person who is receiving or has received services for alcoholism or drug abuse shall be deprived of any civil, political, personal, or property rights or be considered legally incompetent for any purpose without due process of law.



§ 37-7-141. Patients' right to legal counsel

It shall be the responsibility of the department to see that every patient is given the opportunity to secure legal counsel at his own expense to represent him in connection with private, personal, domestic, business, civil, criminal, and all other legal matters in which he may be involved during hospitalization.



§ 37-7-142. Right of patients to communicate with persons outside facility and to receive visitors; inspection, restriction, and censorship of patient correspondence; establishment by chief medical officer of regulations governing visits and use of telephones

(a) Each patient in a facility shall have the right to communicate freely and privately with persons outside the facility and to receive visitors inside the facility.

(b) Except as otherwise provided in this Code section, each patient shall be allowed to receive and send sealed, unopened mail; and no patient's incoming or outgoing mail shall be opened, delayed, held, or censored by the facility.

(c) If there are reasonable grounds to believe that incoming mail contains items or substances which may be dangerous to the patient or others, the chief medical officer may direct reasonable examination of such mail and, after examination, may regulate the disposition of such items or substances found therein. All writings must be presented to the patient within 24 hours of inspection.

(d) The chief medical officer may apply to the court for a temporary order to restrict outgoing mail. If the court determines that probable cause exists that such mail is dangerous to the patient or others, the court may order such mail temporarily restricted, provided that a full and fair hearing shall be held within five days after the issuance of such temporary order to determine whether or not an order of restriction for an extended time shall issue. In no event shall mail be restricted pursuant to such temporary order for more than five days after the date of the temporary order. A full and fair hearing shall be held after the issuance of the temporary order. If, at such hearing, the patient's outgoing mail is determined to be dangerous to the patient or others, the court may order such mail restricted for an extended period not to exceed 30 days. Restrictions for extended periods may be renewed for additional periods not to exceed 30 days each, provided that no such restriction shall be renewed except upon a renewed finding at another full and fair hearing for each such renewal that such mail is dangerous to the patient or others.

(e) If an injunction against the sending of mail by a patient is issued by a court, the chief medical officer shall restrict outgoing mail as provided by the order of the court.

(f) No restriction of either incoming or outgoing mail under subsection (c) or (d) of this Code section shall exceed a period of five days, notwithstanding the authority to restrict such mail for longer periods, provided that such restrictions may be continued as necessary for periods not to exceed five days each upon determination by the chief medical officer, prior to each continuation, that such mail continues to be dangerous to the patient or others; provided, further, that in the case of outgoing mail, such continuation periods in the aggregate shall not exceed the restriction period authorized in the court order.

(g) Correspondence of the patient with his attorney shall not be restricted in any manner under this Code section. Correspondence of the patient with public officials shall not be restricted in any manner under subsection (c) of this Code section.

(h) Each time a patient's incoming mail is ordered examined by the chief medical officer and each time a patient's outgoing mail is ordered examined by a temporary court order, written notice of such order and notice of a right to a full and fair hearing within five days after such temporary court order shall be served on the patient and his representatives as provided in Code Section 37-7-147. A voluntary patient may waive in writing such notice to his representatives.

(i) The circumstances surrounding the examination of any mail under subsection (c), (d), (e), or (f) of this Code section shall be recorded on the patient's clinical record.

(j) The chief medical officer is authorized to establish reasonable regulations governing visitors, visiting hours, and the use of telephones by patients.



§ 37-7-143. Patients' rights in regard to personal effects; liability of facility's employees and staff members for loss of or damage to patients' personal effects

A patient's rights to his personal effects shall be respected. The chief medical officer may take temporary custody of such effects when required for medical reasons. The facility shall make reasonable efforts to assure the safety of the patient's belongings, but no employee or staff member shall be responsible for loss of or damage to such property where reasonable safety precautions have been taken.



§ 37-7-144. Patients' right to vote

Each patient in a facility who is eligible to vote shall be given his right to vote in primary, special, and general elections and in referendums. The superintendent or regional state hospital administrator of each facility shall permit and reasonably assist patients:

(1) To obtain voter registration forms, applications for absentee ballots, and absentee ballots;

(2) To comply with other requirements which are prerequisite for voting; and

(3) To vote by absentee ballot if necessary.



§ 37-7-145. Employment of patients outside facilities

If a patient wishes to be employed outside a facility and if such employment will aid in the patient's treatment, he shall be assisted in his efforts to secure suitable employment and all benefits flowing from such employment. The department shall encourage such employment of patients and shall promote the training of patients for gainful employment after discharge. All benefits of such employment shall accrue solely to the patient.



§ 37-7-146. Education of children undergoing treatment in a facility

The rights of any child under treatment in a facility to an appropriate education at public expense shall not be abridged during hospitalization; and the special educational needs of each child shall be individually considered and respected. The Department of Behavioral Health and Developmental Disabilities and the State Department of Education shall ensure that education is provided for all patients of school age who are hospitalized in any state owned, state operated, or any other designated facility.



§ 37-7-147. Appointment of patient representatives and guardians ad litem; notice provisions; duration and scope of guardianship ad litem

(a) At the time a patient is admitted to any facility under this chapter, that facility shall use diligent efforts to secure the names and addresses of at least two representatives, which names and addresses shall be entered in the patient's clinical record.

(b) The patient may designate one representative; the second representative or, in the absence of designation of one representative by the patient, both representatives shall be selected by the facility. If the facility is to select both representatives, it must make one selection from among the following persons in the order of listing: the patient's legal guardian, spouse, adult child, parent, attorney, adult next of kin, or adult friend, provided that, in the case of a patient whose representative or representatives have been appointed by the court under Code Section 37-7-62, the facility shall not select a different representative. The second representative shall also be selected from the above list but without regard to the order of listing, provided that the second representative shall not be the person who filed the petition to have the patient admitted to the facility.

(c) If the facility is unable to secure at least two representatives after diligent search or if the department is the guardian of the patient, that fact shall be entered in the patient's clinical record and the facility shall apply to the court in the county of the patient's residence for the appointment of a guardian ad litem, which guardian ad litem shall not be the department. On application of any person or on its own motion, the court may also appoint a guardian ad litem for a patient for whom two representatives have been named whenever the appointment of a guardian ad litem is deemed necessary for protection of the patient's rights. Such guardian ad litem shall also act as representative of the patient and shall have the powers granted to representatives by this chapter.

(d) At any time notice is required by this chapter to be given to the patient's representatives, such notice shall be served on the representatives designated under this Code section. The patient's guardian ad litem, if any, shall likewise be served. Unless otherwise provided, notice may be served in person or by first class mail. When notice is served by mail, a record shall be made of the date of mailing and shall be placed in the patient's clinical record. Service shall be completed upon mailing.

(e) At any time notice is required by this chapter to be given to the patient, the date on which notice is given shall be entered on the patient's clinical record. If the patient is unable to comprehend the written notice, a reasonable effort shall be made to explain the notice to him.

(f) At the time a court enters an order pursuant to this chapter, such order and notice of the date of entry of the order shall be served on the patient and his representatives as provided in subsection (d) of this Code section.

(g) Notice of an involuntary patient's admission to a facility shall be given to his representatives in writing. If such involuntary admission is to an emergency receiving facility, notice shall also be given by that facility to the patient's representatives by telephone or in person as soon as possible.

(h) In every instance in which a court shall appoint a guardian ad litem for any person pursuant to the terms of this chapter, such guardianship shall be for the limited purpose stated in the order of the court and shall expire automatically after 90 days or after a lesser time stated in the order. The responsibility of the guardian ad litem shall not extend beyond the specific purpose of the appointment.



§ 37-7-148. Rights of patients or representatives to petition for writ of habeas corpus and for judicial protection of rights and privileges granted by this chapter

(a) At any time and without notice, a person detained by a facility or a relative or friend on behalf of such person may petition, as provided by law, for a writ of habeas corpus to question the cause and legality of detention and to request any court of competent jurisdiction on its own initiative to issue a writ for release, provided that, in the case of any such petition for the release of a person detained in a facility pursuant to a court order under Code Section 17-7-130 or 17-7-131, a copy of the petition along with proper certificate of service shall also be served upon the presiding judge of the court ordering such detention and the prosecuting attorney for such court, which service may be made by certified mail or statutory overnight delivery, return receipt requested.

(b) A patient or his representatives may file a petition in the appropriate court alleging that the patient is being unjustly denied a right or privilege granted by this chapter or that a procedure authorized by this chapter is being abused. Upon the filing of such a petition, the court shall have the authority to conduct a judicial inquiry and to issue appropriate orders to correct any abuse under this chapter.



§ 37-7-149. Establishment of patients and staff complaint procedures; making of final decisions; complaint procedures as alternative to legal remedies

Each facility shall establish procedures whereby complaints of the patient or complaints of the staff concerning treatment of the patient can be speedily heard, with final decisions to be made by the superintendent, the regional state hospital administrator, or an advisory committee, whichever is appropriate. The board shall establish reasonable rules and regulations for the implementation of such procedures. However, the patient shall not be required to utilize these procedures in lieu of other available legal remedies.



§ 37-7-150. (For effective date, see note.) Right to appeal orders of probate court, juvenile court, or hearing examiner; payment of costs of appeal; right of patient to subsequent appeal; right of patient to legal counsel on appeal

The patient, the patient's representatives, or the patient's attorney may appeal any order of the probate court or hearing officer rendered in a proceeding under this chapter to the superior court of the county in which the proceeding was held, except as otherwise provided in Article 6 of Chapter 9 of Title 15, and may appeal any order of the juvenile court rendered in a proceeding under this chapter to the Court of Appeals or the Supreme Court. The appeal to the superior court shall be made in the same manner as appeals from the probate court to the superior court, except that the appeal shall be heard before the court sitting without a jury as soon as practicable but not later than 30 days following the date on which the appeal is filed with the clerk of the superior court. The appeal from the order of the juvenile court to the Court of Appeals or the Supreme Court shall be as provided by law but shall be heard as expeditiously as possible. The patient must pay all costs upon filing any appeal authorized under this Code section or must make an affidavit that he or she is unable to pay costs. The patient shall retain all rights of review of any order of the superior court, the Court of Appeals, or the Supreme Court, as provided by law. The patient shall have a right to counsel or, if unable to afford counsel, shall have counsel appointed for the patient by the court. The appeal rights provided to the patient, the patient's representatives, or the patient's attorney in this Code section are in addition to any other appeal rights which the parties may have, and the provision of the right for the patient, the patient's representatives, or the patient's attorney to appeal does not deny the right to the Department of Behavioral Health and Developmental Disabilities to appeal under the general appeal provisions of Code Sections 5-3-2 and 5-3-3.






Part 2 - Rights and Privileges as to Manner of Care and Treatment and as to Maintenance and Release of Clinical Records

§ 37-7-160. Individual dignity of patients to be respected; treatment of alcoholics and drug abusers as medical patients; use of criminal facilities and procedures

The patient's dignity as an individual shall be respected at all times and upon all occasions, including any occasion wherein the patient is taken into custody, detained, or transported. Alcoholics, drug dependent individuals, or drug abusers or those suspected of being alcoholics, drug dependent individuals, or drug abusers shall, to the maximum extent reasonably possible, be treated at all times as medical patients. All patients shall be treated by a physician or psychologist acting within the scope of his or her license. Except where required under conditions of extreme urgency, those procedures, facilities, vehicles, and restraining devices normally utilized for criminals or those accused of crime shall not be used in connection with the alcoholics, drug dependent individuals, or drug abusers.



§ 37-7-161. Securing of least restrictive alternative placement; assisting patient in securing placement in noninstitutional community facilities and programs

It is the policy of the state that the least restrictive alternative placement be secured for every patient at every stage of his medical treatment and care. It shall be the duty of the facility to assist the patient in securing placement in noninstitutional community facilities and programs.



§ 37-7-162. Patient's care and treatment rights

(a) Each patient in a facility and each person receiving services for alcoholism, drug dependency, or drug abuse shall receive care and treatment that is suited to his needs and is the least restrictive appropriate care and treatment. Such care and treatment shall be administered skillfully, safely, and humanely with full respect for the patient's dignity and personal integrity.

(b) Each patient shall have the right to participate in his care and treatment. The board shall issue regulations to ensure that each patient participates in his care and treatment to the maximum extent possible. Unless the disclosure to the patient is determined by the chief medical officer or the patient's treating physician or psychologist to be detrimental to the physical or mental health of the patient and unless a notation to that effect is made a part of the patient's record, the patient shall have the right to reasonable access to review his medical file, to be told his diagnosis, to be consulted on the treatment recommendation, and to be fully informed concerning his medication, including its side effects and available treatment alternatives.

(c) It is the duty of the chief medical officer to ensure that each patient receives such medical attention as is suitable to his condition and that no treatment shall be given which is not recognized as standard psychiatric treatment, except upon the written consent of the patient or, if applicable, his guardian having capacity to give such consent. If such consent is given by someone other than the patient or such guardian, court approval must be obtained after a full and fair hearing.

(d) If a patient hospitalized under this chapter is able to secure the services of a private physician or psychologist, he shall be allowed to see his physician or psychologist at any reasonable time. The chief medical officer is authorized and directed to establish regulations designed to facilitate examination and treatment which a patient may request from such private physician or psychologist.

(e) Every patient admitted to a facility under this chapter shall be examined by the staff of the admitting facility as soon as possible after his admission.



§ 37-7-163. Recognition of patients' physical integrity; patients' right to refuse medication; obtaining consent to treatment and surgery; performance of emergency surgery, immunity of physician; direction of notice of actions taken under Code section

(a) It shall be the policy of this state to recognize the personal physical integrity of all patients.

(b) It shall be the policy of this state to protect, within reason, the right of every individual to refuse medication except in cases where a physician determines that refusal would be unsafe to the patient or others. If the patient continues to refuse medication after such initial emergency treatment, a concurring opinion from a second physician must be obtained before medication can be continued without the patient's consent. Further, in connection with any hearing under this chapter, the patient has the right to appear and testify as free from any side effects or adverse effects of the medication as is reasonably possible.

(c) Any patient objecting to the treatment being administered to him shall have a right to request a protective order pursuant to Code Section 37-7-148.

(d) Except as provided in subsections (b) and (e) of this Code section, consent to medical treatment and surgery shall be obtained and regulated by Chapter 9 of Title 31.

(e) In cases of grave emergency where the medical staff of the facility in which an alcoholic, a drug dependent individual, or a drug abuser has been accepted for treatment determines that immediate surgical or other intervention is necessary to prevent serious physical consequences or death and where delay in obtaining consent would create a grave danger to the physical health of such person, as determined by at least two physicians, then essential surgery or other intervention may be administered without the consent of the person, the spouse, next of kin, attorney, guardian, or any other person. In such cases, a record of the determination of the physicians shall be entered into the medical records of the patient and this will be proper consent for such surgery or other intervention. Such consent will be valid notwithstanding the type of admission of the patient and it shall also be valid whether or not the patient has been adjudged incompetent. This Code section is intended to apply to those individuals who, as a result of their advanced age, impaired thinking, or other disability, cannot reasonably understand the consequences of withholding consent to surgery or other intervention as contemplated by this Code section. Any physician, agent, employee, or official who obtains consent or relies on such consent, as authorized by this Code section, and who acts in good faith and within the provisions of this chapter shall be immune from civil or criminal liability for his actions in connection with the obtaining of or the relying upon such consent. Actual notice of any action taken pursuant to this Code section shall be given to the patient and the spouse, next of kin, attorney, guardian, or representative of the patient as soon as practicably possible.



§ 37-7-164. "Representative," "substantial change" defined; consultation by patient's representative with treatment facility; notification of treatment change; guardian's consultation and notification rights

(a) As used in this Code section, the term:

(1) "Representative" means the representative designated by the patient or, in the absence of such designation, the person selected as a representative in the order of listing under subsection (b) of Code Section 37-7-147 but shall not mean the patient's legal guardian if the department is such guardian. At the time of designation or selection, such representative shall be notified of his right to notice and to consultation under this Code section. In order to exercise such rights, the representative shall notify the department on a form supplied by the department of his election to exercise such rights. Upon receiving such notice, the department shall thereafter provide that representative the notification and consultation required by this Code section until that representative notifies the department to the contrary. A patient need not be notified of his representative's rights under this Code section unless such representative has elected to exercise such rights.

(2) "Substantial change" means a significant change including but not limited to the transfer within a facility of a patient from a unit primarily serving patients under 18 years of age to a unit primarily serving patients 18 years of age or over or the transfer of a patient from one facility to another but shall not include:

(A) Changes in the routine day-to-day care of the patient;

(B) Routine or periodic changes or adjustments in patient medication;

(C) Changes relating to routine or necessary medical care needs of the patient;

(D) Formulation of the patient's initial individualized treatment plan;

(E) Changes specifically contemplated in a treatment plan regarding which the representative has already received notification; or

(F) Discharge of the patient from the facility.

(b) At the time an adult patient's representative is designated or selected under Code Section 37-7-147 and at least every 12 months thereafter, such patient shall be notified that, unless objected to by the patient, such representative will be permitted to consult with the facility regarding the development of the patient's individualized treatment plan and the patient's treatment under such plan. The representative of a minor patient and the representative of an adult patient not objecting to consultation as authorized by this Code section may consult with the facility regarding the development of such patient's individualized treatment plan and the patient's treatment under such plan.

(c) At least seven days prior to any substantial change in the individualized treatment plan or treatment thereunder of an adult patient, the facility to which the patient has been admitted shall notify the patient that it will notify his representative of such change, unless the patient objects to such notification within 24 hours. A patient's representative shall be notified at least five days prior to any substantial change in such patient's individualized treatment plan or the treatment under such plan unless such patient is an adult and objects to such notification.

(d) In an emergency where the delay due to providing prior notification under subsection (c) of this Code section would create serious damage to the health of the patient, such a substantial change may be made without such prior notification. The patient's record shall specify the circumstances surrounding the emergency. Within 48 hours after the change, an adult patient shall be notified of his right to object within 24 hours to his representative's being notified of such change. A patient's representative shall be notified of such change within five days after such change occurs unless the patient is an adult and objects to such notification pursuant to subsection (c) of this Code section.

(e) Notification to representatives under subsections (c) and (d) of this Code section may be made by telephone if the date and time of such notification is entered on the patient's clinical record and if such notification is followed within 15 days by written notification.

(f) A patient's legal guardian shall have the consultation and notification rights of a patient's representative under subsections (b) through (d) of this Code section regardless of whether the patient is a minor or whether the patient objects to such consultation or notification. A patient for whom a legal guardian has been appointed shall not be notified of any right to object under this Code section.



§ 37-7-165. Mistreatment, neglect, or abuse of patients; use of medication, seclusion, or physical restraints

(a) Mistreatment, neglect, or abuse in any form of any patient is prohibited. Medication in quantities that interfere with the patient's treatment program is prohibited. All medication, seclusion, or physical restraints are to be used solely for the purposes of providing effective treatment and protecting the safety of the patient and other persons.

(b) Physical restraints shall not be applied unless they are determined by an attending physician, a psychologist involved in the care and treatment of a patient, or a clinical nurse specialist in psychiatric/mental health involved in the care and treatment of the patient to be absolutely necessary in order to prevent a patient from seriously injuring himself or others and are required by the patient's medical needs. Such determination shall expire after 24 hours. An attending physician, a psychologist involved in the care and treatment of a patient, or a clinical nurse specialist in psychiatric/mental health involved in the care and treatment of the patient must then make a new determination before the restraint may be continued. Every use of a restraint and the reasons therefor shall be made a part of the clinical record of the patient. A copy of each such entry or a summary of such entry shall be forwarded to the chief medical officer for review. A patient placed in physical restraint shall be checked at least every 30 minutes by staff trained in the use of restraints and a written record of such checks shall be made. When the application of a restraint is necessary in emergency situations to protect the patient from immediate injury to himself or herself or to others, restraints may be authorized by attending staff who must immediately report the action taken to the physician and any psychologist involved in the care and treatment of the patient. The facility shall have written policies and procedures which govern the use of restraints and which clearly delineate, in descending order, the personnel who can authorize the use of restraints in emergency situations.

(c) For the purposes of this Code section, those devices which restrain movement, but are applied for protection from accidental injury or required for the medical treatment of the patient's physical condition or for supportive or corrective needs of the patient, shall not be considered physical restraints. However, devices used in such situations must be authorized and applied in compliance with the facility's policies and procedures. The use of such devices shall be a part of the patient's individualized treatment plan.



§ 37-7-166. Maintenance, confidentiality, and release of clinical records; disclosure of confidential or privileged patient information

(a) A clinical record for each patient shall be maintained. Authorized release of the record shall include but not be limited to examination of the original record, copies of all or any portion of the record, or disclosure of information from the record, except for matters privileged under the laws of this state. Such examination shall be conducted on hospital premises as determined by the facility. The clinical record shall not be a public record and no part of it shall be released except:

(1) A copy of the record may be released to any person or entity designated in writing by the patient or, if appropriate, the parent of a minor, the legal guardian of an adult or minor, or a person to whom legal custody of a minor patient has been given by order of a court;

(1.1) A copy of the record of a deceased patient or deceased former patient may be released to or in response to a valid subpoena of a coroner or medical examiner under Chapter 16 of Title 45, except for matters privileged under the laws of this state;

(2) When a patient is admitted to a facility, a copy of the record or information contained in the record from another facility, community mental health center, or private practitioner may be released to the admitting facility. When the treatment plan of a patient involves transfer of that patient to another facility, community mental health center, or private practitioner, a copy of the record or information contained in the record may be released to that facility, community mental health center, or private practitioner;

(3) A copy of the record or any part thereof may be disclosed to any employee or staff member of the facility when it is necessary for the proper treatment of the patient;

(4) A copy of the record shall be released to the patient's attorney if the attorney so requests and the patient, or the patient's legal guardian, consents to the release;

(5) In a bona fide medical emergency, as determined by a physician treating the patient, the chief medical officer may release a copy of the record to the treating physician or to the patient's psychologist;

(6) At the request of the patient, the patient's legal guardian, or the patient's attorney, the record shall be produced by the entity having custody thereof at any hearing held under this chapter;

(7) Except for matters privileged under the laws of this state, the record shall be produced in response to a court order issued by a court of competent jurisdiction pursuant to a full and fair show cause hearing;

(8) A copy of the patient's clinical record may be released under the conditions and for the uses and purposes set forth in Code Section 31-7-6;

(9) A copy of the record may be released to the legal representative of a deceased patient's estate, except for matters privileged under the laws of this state; and

(10) Notwithstanding any other provision of law to the contrary, a law enforcement officer in the course of investigating the commission of a crime on the premises of a facility covered by this chapter or against facility personnel or a threat to commit such a crime may be informed as to the circumstances of the incident, including whether the individual allegedly committing or threatening to commit a crime is or has been a patient in the facility, and the name, address, and last known whereabouts of any alleged patient perpetrator.

(b) In connection with any hearing held under this chapter, any physician, including any psychiatrist, or any psychologist who is treating or who has treated the patient shall be authorized to give evidence as to any matter concerning the patient, including evidence as to communications otherwise privileged under Code Section 24-5-501, 24-12-1, or 43-39-16.

(c) Any disclosure authorized by this Code section or any unauthorized disclosure of confidential or privileged patient information or communications shall not in any way abridge or destroy the confidential or privileged character thereof, except for the purpose for which such authorized disclosure is made. Any person making a disclosure authorized by this Code section shall not be liable to the patient or any other person, notwithstanding any contrary provision of Code Section 24-5-501, 24-12-1, or 43-39-16.



§ 37-7-167. Right of patient to examine his records and to request correction of inaccuracies; promulgation of rules and regulations; judicial supervision of files and records relating to proceedings under this chapter

(a) Except as provided in subsection (b) of Code Section 37-7-162, every patient shall have the right to examine all medical records kept in the patient's name by the department or the facility where the patient was hospitalized or treated.

(b) Every patient shall have the right to request that any inaccurate information found in his medical record be corrected.

(c) The board shall promulgate reasonable rules and regulations to implement subsections (a) and (b) of this Code section. Nothing contained in this Code section shall be construed to require the deletion of information by the department nor constrain the department from destroying patient records after a reasonable passage of time.

(d) Notwithstanding paragraphs (7) and (8) of Code Section 15-9-37, all files and records of a court in a proceeding under this chapter shall remain sealed and shall be open to inspection only upon order of the court issued after notice to the patient and subject to the provisions of Code Section 37-7-166 pertaining to the medical portions of the record, provided that the court may refer to such files and records in any subsequent proceeding under this chapter concerning the same patient, on condition that the files and records of such subsequent proceeding will then be sealed in accordance with this subsection. The court may permit authorized representatives of recognized organizations compiling statistics for proper purposes to inspect and make abstracts from official records, but without personal identifying information and under whatever conditions upon their use and distribution that the court may deem proper; and the court may punish by contempt any violations of those conditions. Otherwise, inspection of the sealed files and records may be permitted only by an order of the court upon petition by the person who is the subject of the records and only by those persons named in the order.



§ 37-7-168. Right of patient's attorney to interview physician or psychologist and staff attending patient; establishment of regulations as to release of information to patient's attorney

The patient's attorney shall have the right, at reasonable times, to interview the physician or psychologist and staff who have attended or are now attending the patient in any facility and to have the patient's records interpreted by them. The chief medical officer is authorized and directed to establish reasonable regulations to make available to the patient's attorney all such information in the possession of the facility as the attorney requires in order to advise and represent the patient concerning his hospitalization.












Chapter 8 - Treatment of Alcoholics and Intoxicated Persons



Chapter 9 - Payment of Expenses for Support, Treatment, and Care of Patients in State Institutions Generally

§ 37-9-1. Short title

This chapter shall be known and may be cited as "The Patient Cost of Care Act."



§ 37-9-2. Definitions

As used in this chapter, the term:

(1) "Assessment" means a determination by the department of the amount payable by the persons liable for cost of care for services rendered to a patient; such amount shall be either the full cost of care or, if applicable, the amount payable toward cost of care, determined in accordance with the requirements of Code Section 37-9-5. It is expressly provided that there shall be a rebuttable presumption that the full cost of care is to be imposed. This presumption shall prevail until testimony, documentation, or evidence is provided pursuant to other provisions of this chapter.

(2) "Cost of care" means the costs incurred for the support, care, and treatment of each individual patient or the per patient average of such costs as determined by the department on the basis of the estimated current operating costs of the hospital or an identifiable part or section thereof providing such services.

(3) "Income," except for patients who are residents of other states, means that amount determined by adding to the gross income as now or hereafter defined in Georgia income tax laws, minus deductions and personal exemptions as authorized by such income tax laws, the items listed in this paragraph, if such items are not already included in gross income as defined above. For a patient who is a resident of another state, "income" means the same as above except no deductions will be made for any deductions or personal exemptions as authorized by Georgia income tax laws. The following items are to be added, respectively:

(A) Any amounts received by or on behalf of the person liable for cost of care from accident insurance or workers' compensation for total or partial incapacity to work, plus the amount of any damages received by or on behalf of the person liable for cost of care, whether by suit or agreement, on account of such injuries or sickness;

(B) The net income from property acquired by gift, bequest, devise, or descent;

(C) Interest upon obligations of the United States government or of this state or of a political subdivision thereof;

(D) The net income from individual holdings of stock in banks and trust companies incorporated under the banking laws of this state or of the United States;

(E) Retirement income, social security benefits, veterans' benefits, and any other benefits that could be applied for the support of the patient;

(F) The net income from any other assets, including but not limited to personal property, real property, or mixed property, and any other property or estate wherever located and in whatever form, inclusive of any assets sold or transferred within a period of 90 days prior to the date services were first rendered to the patient by a hospital.

(4) "Patient" means any person who is admitted to or who receives services from a state hospital.

(5) "Persons liable for cost of care" means:

(A) The patient or his estate;

(B) The patient's spouse;

(C) The parent or parents of any patient under 18 years of age;

(D) Any fiduciary or representative payee holding assets for the patient or on his behalf, including, in his representative capacity, the guardian, trustee, executor, or administrator of any trust, estate, inheritance, or fund in which a patient has a legal or beneficial interest;

(E) Any person, if not otherwise liable, listed as the insured member of a contract, plan, or benefit to the extent that such contract, plan, or benefit provides payment of hospitalization, medical expenses, and other health care services for the patient as a covered beneficiary or dependent;

(F) A stepparent or any other person residing with and providing support of a patient under 18 years of age who has not been legally adopted by such individual, with maximum liability limited to the amount such stepparent or other individual is authorized by Georgia income tax laws to claim as a standard deduction and personal exemption for the patient; provided, however, that this limitation shall not apply to liability pursuant to other provisions of this chapter regarding hospital, health, and other medical insurance, program, or plan benefits or subrogation rights.

(6) "State hospital" means any state hospital which now or hereafter comes under the control of the department and any facility operated in conjunction therewith.



§ 37-9-3. Payment for cost of care as not affecting nature or quality of care

Care rendered to all patients in state hospitals shall be of the same nature and quality without regard to whether the payment of any sum or sums is made under this chapter for the cost of care.



§ 37-9-4. Liability of patient for cost of care; time of payment; inability of department to collect assessment from patient or failure of patient's assessment to cover cost of care

Each patient receiving services from a state hospital shall be legally responsible for, and shall pay to the department, the cost of his care received from a state hospital. Payments for cost of care shall be payable following the receipt of services in accordance with standards and procedures established by the board. In the event the department is unable to collect the assessment from the patient or in the event the patient's assessment is less than the full cost of care for such patient, all other persons liable for the cost of care for such patient shall pay to the department their respective assessments as provided by Code Section 37-9-5.



§ 37-9-5. Assessment of persons liable for cost of care generally

(a) The department shall determine all persons who are liable for the cost of care of a patient and notify such persons of their joint and several liability and of their assessment. Such notice shall offer opportunity for any person so notified to be heard to show cause, if there be any, why such person should not be liable for payment of the assessment.

(b) When the department determines that persons legally liable for the cost of care of a patient do not have sufficient income or assets to pay the entire cost of care, the department shall determine for each such person the amount payable toward cost of care which shall be a fair and equitable amount based on ability to pay determined in accordance with the requirements of Code Section 37-9-6. When applicable, the notice provided for in subsection (a) of this Code section shall reflect as the assessment the amount payable toward cost of care provided for in this chapter; and if a hearing is requested by any person receiving such notice, such person may question his liability for cost of care as well as the amount of his assessment. Failure of the patient or other persons liable for cost of care to provide financial information to the department required to determine assessments on the basis of ability to pay in accordance with the requirements of Code Section 37-9-6 or failure of the patient or other persons liable for cost of care to cooperate with the department in obtaining payment of any insurance or health benefits available for a patient may result in assessment of such persons of the full cost of care of the patient. Failure of the patient or other persons liable for cost of care to cooperate with the department in applying on behalf of the patient for federal benefits and insurance, program, or plan benefits in order that a determination may be made of eligibility for such benefits may also result in assessment of such persons of the full cost of care of the patient and the burden of providing information to reduce the full cost of care is on the patient or other persons liable for cost of care.

(c) Any investigation or hearing regarding ability to pay shall not operate to deny or delay admission of a patient to a hospital or to deny or delay providing services for such patient.

(d) It shall be the duty of the department to reexamine the assessment periodically and either reduce or increase such assessment as hereinafter provided in accordance with changes in the ability to pay of the person liable for cost of care. If the department determines that the economic circumstances of a person liable for cost of care have improved to an extent justifying an increase in the assessment, any such increase shall apply only to cost of care for services rendered for the patient after the effective date of the increase in assessment and no such increase shall cause the assessment to exceed the total cost of care. The department may not increase an assessment as provided in this Code section without affording the person liable for cost of care an opportunity for a hearing on the question of the increase in the assessment. A person liable for cost of care may apply to the department for a change in the assessment when the person's economic circumstances have changed sufficiently to affect adversely his future ability to pay. If an assessment for services previously rendered for a patient is being paid in accordance with a scheduled plan of payments approved by the department, then a reduction in assessment because of a change in the economic circumstances affecting adversely the ability to pay of the person liable for cost of care may apply to that portion of the assessment for services previously rendered for the patient which remain unpaid as of the date of the reduction of the assessment as well as to the assessment for cost of services rendered after the date of the reduction. However, no such reduction shall require the refund of any payments made on an assessment prior to the date of the reduction of the assessment. After investigation and hearing, the department shall act upon the application made by the person liable for cost of care. Any redetermination of the assessment pursuant to this subsection shall be subject to the requirements of Code Section 37-9-6. Notwithstanding any reexamination or corresponding adjustment of an assessment which might be afforded, each assessment shall be valid for a period of 12 months from the date of the initial assessment or any reassessment thereafter. No reduction, increase, or opportunity for hearing shall be allowed after the assessment period.

(e) The department may accept payment for full cost of care if any person liable for cost of care offers such payment in lieu of declaring financial circumstances and having an assessment determined by hearing. Any assessment made pursuant to the authority of this subsection shall be subject to redetermination as provided by subsection (d) of this Code section if requested by the person liable for cost of care.

(f) The department shall adopt and comply with procedures to inform adequately patients and other persons determined liable for the cost of care of their right to hearings and of their right to request reassessments.



§ 37-9-6. Standards for determination of assessments for less than full cost of care

The board shall establish standards for determining assessments when such assessments are less than the full cost of care. Such standards shall be based on the income, assets, and other circumstances of the persons liable for cost of care and shall include consideration of the number of dependents, as defined under Georgia income tax law and regulations; legal rights to payment under any insurance agreement, and other evidence of ability to pay; but no assessment shall be fixed or collected on the basis of any assets exempted by subsection (b) of Code Section 37-9-8. In determining assessments for persons liable for cost of care, the department shall develop procedures to ensure that no dependent, deduction, or personal exemption as defined by Georgia income tax law will be reflected more than once in the determination of assessments for any one patient. In establishing standards to determine such assessments, the board shall adopt criteria to be applied uniformly to all persons liable for cost of care, except that the board may adopt separate criteria for assessing monthly benefits or funds from any source to cover cost of care, support, and treatment provided to patients who are hospitalized for longer than three months and whose current needs, as defined by the Social Security Administration, are being met. However, the board shall ensure that the assessment made each month shall allow the recipients of such benefits or funds to retain at a minimum an amount as a personal allowance equal to the amount of the personal needs allowance allowed beneficiaries under the state medical assistance plan. Further, such standards will include special provisions for assessing developmental disabilities respite care allowed by law or duly adopted departmental regulations, where such admissions are legally limited to 56 days of care a year. To the extent practicable, such criteria shall ensure that persons having the same or substantially the same financial ability to pay cost of care shall have the same or substantially the same financial obligation to pay such cost of care.



§ 37-9-7. Inquiry into and determination of income and assets; declarations by persons liable for cost of care; access to income tax records; confidentiality; attestation of indigent financial status

(a) The department, through its duly authorized agents, shall have the authority to investigate or otherwise determine the income and assets of the patient or his estate and when necessary the income and assets of all other persons liable for the cost of care of such patient in order to determine ability to pay cost of care. All persons liable for cost of care must provide signed consent forms necessary to authorize and conduct an investigation to determine the income and assets of such persons in order to determine ability to pay cost of care. The department shall further have the authority to contract with any person, firm, or corporation which it finds necessary to provide the information appropriate to the carrying out of its duties under this chapter.

(b) The department shall require declarations to be filed by the patient or other persons liable for cost of care necessary to determine the assessments required by this chapter and shall prescribe the form and content thereof. All such declarations are to be regarded as essential to carrying out the public policy of this state; and any person who knowingly falsifies such declarations shall be charged as for false swearing. Failure by the patient or other persons liable for cost of care to (1) provide information required by such declarations or (2) provide signature of consent for the department to conduct an investigation authorized by subsection (a) of this Code section shall create a rebuttable presumption that the patient or other persons liable for cost of care consent to and agree with the assessment of the full cost of care, and the declaration shall contain on its face, conspicuously and in clear language, a statement to that effect.

(c) The department, through its duly authorized agents, shall have access to Georgia income tax records for the purpose of obtaining necessary information to enforce this chapter. Upon the request of the department or its duly authorized agents, the state revenue commissioner and his agents or employees shall disclose such income tax information contained in any report or return required under Georgia law as may be necessary to enforce the provisions of this chapter. Any tax information secured from the federal government by the Department of Revenue pursuant to express provisions of Section 6103 of the Internal Revenue Code may not be disclosed by the Department of Revenue pursuant to this subsection. Any person receiving any tax information or tax returns under the authority of this subsection shall be considered either an officer or employee as those terms are used in subsection (a) of Code Section 48-7-60; and as such an officer or employee, any person receiving any tax information or returns under the authority of this subsection shall be subject to Code Section 48-7-61.

(d) Any evidence, records, or other information obtained by the department or its duly authorized agents pursuant to the authority of this Code section shall be confidential and shall be used by the department or its agents only for the purposes of enforcing this chapter and shall not be released for any purpose other than a hearing provided for by this chapter.

(e) The department shall develop procedures to ensure that persons with no other documentation or evidence may sign an affidavit attesting to their indigent financial status.



§ 37-9-8. Use of assets other than income for determination of assessments; assets exempt from determination; levy of assessment

(a) In addition to the use of income for determining assessments provided for in this chapter and for the payment thereof, any other assets of a person liable for cost of care, except as provided in subsection (b) of this Code section, shall be considered in determining an assessment and shall be liable to be assessed for the payment thereof. Such assets shall include any tangible or intangible property or any combination thereof and shall also include the net proceeds derived from the disposition of any such property including any disposition of any such property which took place 90 days or less prior to the date services were first rendered to the patient by a hospital. When the income of a person liable for cost of care is sufficient to determine that an assessment should be made for the total cost of care, it shall not be necessary for the department to investigate and determine the other assets of such person; but such investigation and determination may be made by the department if necessary to collect the assessment from the person liable for cost of care.

(b) The following assets of a person liable for cost of care shall be exempt from subsection (a) of this Code section:

(1) Real property which qualifies for a homestead exemption from ad valorem taxation; and

(2) Any other real property which constitutes the principal residence of the person liable for cost of care but which does not qualify for a homestead exemption under paragraph (1) of this subsection.

(c) Notwithstanding any other provisions of this Code section, as of January 1, 1993, following six months of continuous inpatient hospitalization, the department is expressly authorized to levy an assessment for the full cost of care against the assets of all patients having assets accumulated from government benefit payments in excess of amounts allowed by the eligibility resource limit for institutionalized residents established by Title XIX of the federal Social Security Act of 1935, as amended, and regulations promulgated pursuant thereto, until said assets are reduced to a level which would establish resource eligibility under such program for the patient; provided, however, that the assets listed in subsection (b) of this Code section shall be exempt from such assessment if said assets would also be an excluded resource under eligibility criteria of Title XIX of the federal Social Security Act. Following April 13, 1992, the department shall provide notice regarding the provisions of this subsection to patients and family members or other appropriate persons who may be affected by the provisions of this subsection.

(d) Nothing in this Code section shall be construed to supersede the provisions of Chapter 12 of Title 53, "The Revised Georgia Trust Code of 2010."



§ 37-9-9. Exhaustion of benefits under other programs or plans required prior to expenditure of public funds; determination of assessments; assignment of benefits; subrogation

Notwithstanding any other provisions of law, the department shall not be required to expend public funds for the purpose of providing support, care, and treatment covered under this chapter to any patient until such patient has exhausted his or her eligibility and receipt of benefits under all other existing or future private, public, local, state, or federal programs or plans. Before the department expends public funds for a patient's cost of care, the department may assess and recover the cost of a patient's care from the patient or other persons liable for such patient's cost of care if such patient is eligible for benefits under any other program or plan. In the event the patient is covered by an insurance contract or any other plan or benefit of any nature providing for payment of hospitalization, medical expenses, and other health care services or any combination thereof, such patient or other person liable for the cost of care of such patient shall pay or cause to have paid from such insurance, plan, or benefit without deduction, exemptions, or credits, the full cost of care of the patient, or that portion thereof covered by such insurance, plan, or benefit. The assessment for cost of care of the patient made by the department pursuant to Code Section 37-9-5 shall be for the total amount payable by such insurance, plan, or benefit up to the total cost of care or for that portion of cost of care payable by such insurance, plan, or benefit; and if the proceeds from such insurance, plan, or benefit are less than the total cost of care, such assessment shall include an assessment based on the remaining balance, except where full payment of the balance or a portion thereof is required by a health insurance program or other plan or benefit, in which case the balance or at least the required portion thereof will be the assessment. Further, the department shall comply with all federally funded health and medical insurance programs which require established amounts payable by beneficiaries and is authorized to accept amounts payable toward cost of care under any insurance program, plan, or benefit if paid according to the provisions of such programs, plans, or benefits even though the amounts payable may exceed cost of care amounts as provided by this chapter. The department shall develop procedures to apply the provisions of this chapter, specifically Code Section 37-9-5, to any amounts which remain payable by the patient or beneficiaries under a federally funded health and medical insurance program, provided that the application of any such procedures does not invalidate payment of benefits under the program. For the purpose of carrying out this Code section, the department is authorized to accept assignment of benefits payable under such insurance, plans, or benefits; but the department shall not require the assignment of such benefits as a condition precedent to the admission of a patient to a hospital or as a condition precedent to providing services for such patient. In order to collect maximum benefits payable toward cost of care, the department is authorized to contract with any insurance program, plan, or benefit to become a participating member hospital if payments are not made or are made at a lesser than full coverage amount to nonparticipating members. Moreover, the department or its designated agents will have subrogation rights to the recovery of a patient's cost of care that the patient or other person liable for the patient's cost of care may have against any person, estate, organization, entity, or plan. Further, if any patient or other person liable for the cost of a patient's care receives benefits or funds in settlement, judgment, or otherwise for any health care, medical expenses, or hospitalization or other care directly related to services and care provided by the department to a patient, the patient or other person liable for cost of care will pay or cause to have paid the full cost of care or that portion thereof recovered which is directly related to the care provided by the department. This right of subrogation is cumulative and in addition to any other remedy and this right shall be available for any enforcement or collection process which is contemplated under other provisions of this chapter.



§ 37-9-10. Hearings

Hearings shall be held in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," and judicial review of a final decision by the department shall be as provided in Code Section 50-13-19.



§ 37-9-11. Billing by department; authority to maintain action for collection

The department shall bill persons liable for cost of care for the amount due on their assessments in the same manner as other debts and accounts. No bill shall be payable unless it contains the dates of service for which the costs billed therein were incurred. The department is authorized to maintain in the name of the department and the State of Georgia any action at law or equity in any court of this state or any other state which may be necessary to collect such sums.



§ 37-9-12. Deposit of funds collected

Reserved. Repealed by Ga. L. 1992, p. 1445, § 7, effective April 13, 1992.



§ 37-9-13. Promulgation of rules and regulations by board

The board shall have the authority to promulgate necessary rules and regulations to implement and carry out this chapter. Such rules and regulations shall be adopted and promulgated pursuant to the requirements of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."






Chapter 10 - Interstate Compact on Mental Health

§ 37-10-1. Short title

This chapter shall be known and may be cited as the "Interstate Compact on Mental Health Act."



§ 37-10-2. Interstate Compact on Mental Health

The Interstate Compact on Mental Health is enacted into law and entered into by the State of Georgia with any and all states legally joining therein in the form substantially as follows:

INTERSTATE COMPACT ON MENTAL HEALTH

The Contracting States solemnly agree that:

Article I.

The party States find that the proper and expeditious treatment of the mentally ill and mentally deficient can be facilitated by cooperative action, to the benefit of the patients, their families, and society as a whole. Further, the party States find that the necessity of and desirability for furnishing such care and treatment bears no primary relation to the residence or citizenship of the patient but that, on the contrary, the controlling factors of community safety and humanitarianism require that facilities and services be made available for all who are in need of them. Consequently, it is the purpose of this compact and of the party States to provide the necessary legal basis for the institutionalized or other appropriate care and treatment of the mentally ill and mentally deficient under a system that recognizes the paramount importance of patient welfare and to establish the responsibilities of the party States in terms of such welfare.

Article II.

As used in this compact, the following terms shall have the meanings respectively ascribed to them in this Article:

(a) "Sending State" shall mean a party State from which a patient is transported pursuant to the provisions of the compact or from which it is contemplated that a patient may be so sent.

(b) "Receiving State" shall mean a party State to which a patient is transported pursuant to the provisions of the compact or to which it is contemplated that a patient may be so sent.

(c) "Institution" shall mean any hospital or other facility maintained by a party State or political subdivision thereof for the care and treatment of mental illness or mental deficiency.

(d) "Patient" shall mean any person subject to or eligible as determined by the laws of the sending State, for institutionalization or other care, treatment or supervision pursuant to the provisions of this compact.

(e) "After-care" shall mean care, treatment and services provided a patient, as defined herein, on convalescent status or conditional release.

(f) "Mental illness" shall mean mental disease to such extent that a person so afflicted requires care and treatment for his own welfare, or the welfare of others, or of the community.

(g) "Mental deficiency" shall mean mental deficiency as defined by appropriate clinical authorities to such extent that a person so afflicted is incapable of managing himself or his affairs, but shall not include mental illness as defined herein.

(h) "State" shall mean any State, territory or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.

Article III.

(a) Whenever a person physically present in any party State shall be in need of institutionalization by reason of mental illness or mental deficiency, he shall be eligible for care and treatment in an institution in that State irrespective of his residence, settlement or citizenship qualifications.

(b) The provision of paragraph (a) of this Article to the contrary notwithstanding, any patient may be transferred to an institution in another State whenever there are factors based upon clinical determinations indicating that the care and treatment of said patient would be facilitated or improved thereby. Any such institutionalization may be for the entire period of care and treatment or for any portion or portions thereof. The factors referred to in this paragraph shall include the patient's full record with due regard for the location of the patient's family, character of the illness and probable duration thereof, and such other factors as shall be considered appropriate.

(c) No State shall be obliged to receive any patient pursuant to the provisions of paragraph (b) of this Article unless the sending State has given advance notice of its intention to send the patient, furnished all available medical and other pertinent records concerning the patient, given the qualified medical or other appropriate clinical authorities of the receiving State an opportunity to examine the patient if said authorities so wish; and unless the receiving State shall agree to accept the patient.

(d) In the event that the laws of the receiving State establish a system of priorities for the admission of patients, an interstate patient under this compact shall receive the same priority as a local patient and shall be taken in the same order and at the same time that he would be taken if he were a local patient.

(e) Pursuant to this compact, the determination as to the suitable place of institutionalization for a patient may be reviewed at any time and such further transfer of the patient may be made as seems likely to be in the best interest of the patient.

Article IV.

(a) Whenever, pursuant to the laws of the State in which a patient is physically present, it shall be determined that the patient should receive after-care or supervision, such care or supervision may be provided in a receiving State. If the medical or other appropriate clinical authorities having responsibility for the care and treatment of the patient in the sending State shall have reason to believe that after-care in another State would be in the best interest of the patient and would not jeopardize the public safety, they shall request the appropriate authorities in the receiving State to investigate the desirability of affording the patient such after-care in said receiving State, and such investigation shall be made with all immediate speed. The request for investigation shall be accompanied by complete information concerning the patient's intended place of residence and the identity of the person in whose charge it is proposed to place the patient, the complete medical history of the patient and such other documents as may be pertinent.

(b) If the medical or other appropriate clinical authorities having responsibility for the care and treatment of the patient in the sending State and the appropriate authorities in the receiving State find that the best interest of the patient would be served thereby, and if the public safety would not be jeopardized thereby, the patient may receive after-care or supervision in the receiving State.

(c) In supervising, treating or caring for a patient on after-care pursuant to the terms of this Article, a receiving State shall employ the same standards of visitation, examination, care and treatment that it employs for similar local patients.

Article V.

Whenever a dangerous or potentially dangerous patient escapes from an institution in any party State, that State shall promptly notify all appropriate authorities within and without the jurisdiction of the escape in a manner reasonably calculated to facilitate the speedy apprehension of the escapee. Immediately upon the apprehension and identification of any such dangerous or potentially dangerous patient, he shall be detained in the State where found pending disposition in accordance with law.

Article VI.

The duly accredited officers of any State party to this compact, upon the establishment of their authority and the identity of the patient, shall be permitted to transport any patient being moved pursuant to this compact through any and all States party to this compact, without interference.

Article VII.

(a) No person shall be deemed a patient of more than one institution at any given time. Completion of transfer of any patient to an institution in a receiving State shall have the effect of making the person a patient of the institution in the receiving State.

(b) The sending State shall pay all costs of and incidental to the transportation of any patient pursuant to this compact, but any two or more party States may, by making a specific agreement for that purpose, arrange for a different allocation of costs as among themselves.

(c) No provision of this compact shall be construed to alter or affect any internal relationships among the departments, agencies and officers of and in the government of a party State, or between a party State and its subdivisions, as to the payment of costs, or responsibilities therefor.

(d) Nothing in this compact shall be construed to prevent any party State or subdivision thereof from asserting any right against any person, agency or other entity in regard to costs for which such party State or subdivision thereof may be responsible pursuant to any provision of this compact.

(e) Nothing in this compact shall be construed to invalidate any reciprocal agreement between a party State and a non-party State relating to institutionalization, care or treatment of the mentally ill or mentally deficient, or any statutory authority pursuant to which such agreements may be made.

Article VIII.

(a) Nothing in this compact shall be construed to abridge, diminish, or in any way impair the rights, duties and responsibilities of any patient's guardian on his behalf or in respect to any patient for whom he may serve, except that where the transfer of any patient to another jurisdiction makes advisable the appointment of a supplemental or substitute guardian, any court of competent jurisdiction in the receiving State may make such supplemental or substitute appointment and the court which appointed the previous guardian shall upon being duly advised of the new appointment, and upon the satisfactory completion of such accounting and other acts as such court may by law require, relieve the previous guardian of power and responsibility to whatever extent shall be appropriate in the circumstances; provided, however, that in the case of any patient having settlement in the sending State, the court of competent jurisdiction in the sending State shall have the sole discretion to relieve a guardian appointed by it or continue his power and responsibility, whichever it shall deem advisable. The court in the receiving State may, in its discretion, confirm or reappoint the person or persons previously serving as guardian in the sending State in lieu of making a supplemental or substitute appointment.

(b) The term "guardian" as used in paragraph (a) of this Article shall include any guardian, trustee, legal committee, conservator, or other person or agency however denominated who is charged by law with power to act for or with responsibility for the person or property of a patient.

Article IX.

(a) No provision of this compact except Article V shall apply to any person institutionalized while under sentence in a penal or correctional institution or while subject to trial on a criminal charge, or whose institutionalization is due to the commission of an offense for which, in the absence of mental illness or mental deficiency, said person would be subject to incarceration in a penal or correctional institution.

(b) To every extent possible, it shall be the policy of States party to this compact that no patient shall be placed or detained in any prison, jail or lockup, but such patient shall, with all expedition, be taken to a suitable institutional facility for mental illness or mental deficiency.

Article X.

(a) Each party State shall appoint a "compact administrator" who, on behalf of his State, shall act as general coordinator of activities under the compact in his State and who shall receive copies of all reports, correspondence, and other documents relating to any patient processed under the compact by his State either in the capacity of sending or receiving State. The compact administrator or his duly designated representative shall be the official with whom other party States shall deal in any matter relating to the compact or any patient processed thereunder.

(b) The compact administrators of the respective party States shall have power to promulgate reasonable rules and regulations to carry out more effectively the terms and provisions of this compact.

Article XI.

The duly constituted administrative authorities of any two or more party States may enter into supplementary agreements for the provision of any service or facility or for the maintenance of any institution on a joint or cooperative basis whenever the States concerned shall find that such agreements will improve services, facilities or institutional care and treatment in the fields of mental illness or mental deficiency. No such supplementary agreement shall be construed so as to relieve any party State of any obligation which it otherwise would have under other provisions of this compact.

Article XII.

This compact shall enter into full force and effect as to any State when enacted by it into law and such State shall thereafter be a party thereto with any and all States legally joining therein.

Article XIII.

(a) A State party to this compact may withdraw therefrom by enacting a statute repealing the same. Such withdrawal shall take effect one year after notice thereof has been communicated officially and in writing to the Governors and compact administrators of all other party States. However, the withdrawal of any State shall not change the status of any patient who has been sent to said State or sent out of said State pursuant to the provisions of the compact.

(b) Withdrawal from any agreement permitted by Article VII, paragraph (b), as to costs or from any supplementary agreement made pursuant to Article XI shall be in accordance with the terms of such agreement.

Article XIV.

The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the Constitution of any party, State, or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the Constitution of any State party thereto, the compact shall remain in full force and effect as to the remaining States and in full force and effect as to the state affected as to all severable matters.

Article XV.

(a) Pursuant to said compact, the commissioner of behavioral health and developmental disabilities, or his delegate, is hereby designated to be the compact administrator. The compact administrator, acting jointly with like officers of other party States, shall have power to promulgate rules and regulations to carry out more effectively the terms of the compact. The compact administrator is hereby authorized, empowered and directed to cooperate with all departments, agencies and officers of and in the government of this State and its subdivisions in facilitating the proper administration of the compact or any supplementary agreement or agreements entered into by this State thereunder.

(b) The compact administrator is hereby authorized and empowered to enter into supplementary agreements with appropriate officials of other States pursuant to Articles VII and XI of the compact. In the event that such supplementary agreements shall require or contemplate the use of any institution or facility of this State or require or contemplate the provision of any service of this State, no such agreement shall have force or effect until approved by the head of the department or agency under whose jurisdiction said institution or facility is operated or whose department or agency will be charged with the rendering of such service.

(c) The compact administrator, using funds appropriated to the Department of Behavioral Health and Developmental Disabilities and the Department of Public Health, may make or arrange for any payments necessary to discharge any financial obligations imposed upon this State by the compact or by any supplementary agreement entered into thereunder.

(d) Duly authenticated copies of this Act shall be transmitted by the Secretary of State of the State of Georgia to the Governor of each State, to the Attorney General and the Administrator of General Services of the United States, and to the Council of State Governments, and to the Veterans' Administration.

(e) The compact administrator is hereby directed to consult with the immediate family of any proposed transferee and, in the case of a proposed transfer from an institution in this State to an institution in another party State, to take no final action without notice to the admitting court or in case of admission other than by a court, then notice to the admitting medical facility is required.

(f) In the administration of this compact, the compact administrator shall in no way abridge the rights or privileges of any patient to appeal to the courts for a hearing as provided under the laws of Georgia.



§ 37-10-3. Applicability of certain enforcement and administrative provision to this chapter

The provisions of Code Sections 37-1-23, 37-1-41, 37-1-50 through 37-1-53, 37-1-90, and 37-1-100 shall not apply to this chapter.









Title 38 - Military, Emergency Management, and Veterans Affairs

Chapter 1 - General Provisions

§ 38-1-1. Marital, birth, divorce, or death records supplied free to veterans, dependents, Department of Veterans Affairs, or veterans' organizations; requirements; county to pay certain fees

(a) Any agency of this state or any county official obligated to provide copies or other evidence of the marital, birth, divorce, or death status of persons of this state shall furnish veterans, dependents of deceased veterans, the United States Department of Veterans Affairs, or any veterans' organization such copies or other evidence free of charge upon the following conditions:

(1) Where such copies or other evidence is to be used in proceedings for establishing disability or death claims with the United States Department of Veterans Affairs; and

(2) Where the request is made in writing by a veteran, a dependent of a deceased veteran, the legal representative of a veteran, the United States Department of Veterans Affairs, or any veterans' organization.

(b) In any county where the county official referred to in subsection (a) of this Code section is on a fee basis, the official shall be paid the fee for the service by the county. Payments shall be made on a monthly basis from county funds.



§ 38-1-2. Political subdivisions authorized to furnish quarters, utilities, and services to nationally recognized veterans' organizations

Subject to the direction of the public officer or authority in charge of a building, office, or meeting hall, political subdivisions of this state are authorized to furnish free of charge a building, office, and meeting hall for the exclusive use of the several nationally recognized veterans' organizations and their auxiliaries. The several nationally recognized veterans' organizations may have access at all times to such building, office, or meeting hall. Political subdivisions also have the right to furnish heat, light, utilities, furniture, and janitorial service at no cost to the veterans' organizations and their auxiliaries.






Chapter 2 - Military Affairs

Article 1 - State Militia Generally

Part 1 - General Provisions

§ 38-2-1. Short title

This chapter may be cited as the "Georgia Military Forces Reorganization Act of 1955."



§ 38-2-2. Definitions

As used in this chapter, the term:

(1) "Active military service of the United States" and "in the armed forces of the United States" mean full-time duty in the army, navy, marine corps, air force, or coast guard of the United States.

(2) "Active service" and "active duty" mean military duty in or with a force of the organized militia (not including the inactive National Guard) or in the Military Division, Department of Defense, either in a full-time status or in a part-time status, depending upon the conditions under which the duty is performed.

(3) "Military" and "military and naval" mean army or land, air force or air, and navy or naval.

(4) "Military" or "military or naval" means army or land, air force or air, or navy or naval.

(5) "Military service of the state," as to military personnel, means service in or with a force of the organized militia or in the Military Division, Department of Defense.

(6) "National Guard" means the Georgia National Guard, the composition of which is set forth in Code Section 38-2-3.

(7) "Naval Militia" means the Georgia Naval Militia as may be organized hereafter.

(8) "Officer" or "commissioned officer" includes warrant officers.

(9) "On the active list" means on the rolls of a force of the organized militia, not including the inactive National Guard.

(10) "Organized militia," "all or any part of the organized militia," "organized militia or any part thereof," "any force of the organized militia," and "organized militia or any force thereof" mean, severally, the Army National Guard, the Air National Guard, the Georgia Naval Militia, when organized, and the State Defense Force, when organized, and include any unit, component, element, headquarters, staff, or cadre thereof as well as any member or members.



§ 38-2-3. Division and composition of militia; membership of unorganized militia

(a) The militia of the state shall be divided into the organized militia, the state reserve list, the state retired list, and the unorganized militia.

(b) The organized militia shall be composed of:

(1) An Army National Guard and an Air National Guard which forces, together with an inactive National Guard, when such is authorized by the laws of the United States and regulations issued pursuant thereto, shall comprise the Georgia National Guard;

(2) The Georgia Naval Militia whenever such a state force shall be duly organized; and

(3) The State Defense Force whenever such a state force shall be duly organized.

(c) The state reserve list and the state retired list shall include the persons who are lawfully carried thereon and such persons as may be transferred thereto or placed thereon by the Governor in accordance with this chapter.

(d) Subject to such exemptions from military duty as are created by the laws of the United States, the unorganized militia shall consist of all able-bodied male residents of the state between the ages of 17 and 45 who are not serving in any force of the organized militia or who are not on the state reserve list or the state retired list and who are, or who have declared their intention to become, citizens of the United States.



§ 38-2-4. Persons exempted from militia duty; exception

Persons within this state who are not citizens thereof and resident aliens shall not be liable to militia duty, except in repelling local invasions or suppressing insurrections.



§ 38-2-5. Federal call up of militia; Governor's duties; utilization of unorganized militia; effect of unit's absence

When the militia of the state is called into federal service under the Constitution and laws of the United States, the Governor shall order out for service the organized militia or such part thereof as may be necessary; and, if the number available is insufficient, the Governor may call for and accept from the unorganized militia as many volunteers as are required for service in the organized militia. During the absence of the organized militia in the service of the United States, their state designations shall not be given to new organizations.



§ 38-2-6. Ordering organized militia into active state service; Governor's duties; local officials' duties; declaration of state of emergency; pay

(a) The Governor shall have power, in case of invasion, disaster, insurrection, riot, breach of the peace, combination to oppose the enforcement of the law by force or violence, or imminent danger thereof, or other grave emergency, to order all or any part of the organized militia into the active service of the state for such period, to such extent, and in such manner as he may deem necessary. Such power shall include the power to order the organized militia or any part thereof to function under the operational control of the United States army, navy, or air force commander in charge of the defense of any area within the state which is invaded or attacked or is or may be threatened with invasion or attack.

(b) Whenever any judge of a superior, city, or state court, sheriff, or mayor of a municipality shall apprehend the outbreak of insurrection, riot, breach of the peace, or combination to oppose the enforcement of the law by force or violence within the jurisdiction of which such officer is by law the conservator of the peace, or in the event of disaster or other grave emergency, it shall be the duty of the judge, sheriff, or mayor, when it appears that the unlawful combination or disaster has progressed beyond the control of the civil authorities, to notify the Governor, and the Governor may then, in his discretion, if he deems the apprehension well founded or the disaster or emergency of sufficient magnitude, order into the active service of the state for such period, to such extent, and in such manner as he may deem necessary all or any part of the organized militia.

(c) When the Governor orders into the active service of the state all or any portion of the organized militia as provided in this Code section, he shall declare a state of emergency in such locality and it shall be the duty of the Governor to confirm such declaration and order in writing which shall state the area into which the force of the organized militia has been ordered.

(d) The compensation of all officers and enlisted men while on duty or assembled pursuant to this Code section shall be paid in the manner prescribed by Code Section 38-2-250.



§ 38-2-6.1. Request by Governor for members to report for active duty without first having declared an emergency

The Governor is authorized and empowered to request individual members of the Georgia National Guard, with their consent, to report for duty into the active service of the state for the performance of any official duty in connection with National Guard activities without first having declared an emergency as provided for in Code Section 38-2-6 or 45-12-30; provided, however, that when requested to report for duty into the active service of the state, members of the organized militia may not be deployed to quell riots, insurrections, or a gross breach of the peace or to maintain order until an emergency has first been declared as provided in Code Section 38-2-6 or 45-12-30.



§ 38-2-6.2. National Guard Olympic support activities; reciprocal aid agreements or compacts with other states

Repealed by Ga. L. 1996, p. 1018, § 1, effective September 1, 1996.



§ 38-2-7. Declaration of martial rule; area encompassed specifically designated

Whenever any portion of the organized militia is employed pursuant to Code Section 38-2-6, the Governor, if in his judgment the maintenance of law and order will thereby be promoted, may declare by proclamation the area in which the troops are serving, or any specified portion thereof, to be under martial rule. The proclamation shall define the area which is under martial rule.



§ 38-2-8. State reserve list; composition; active duty; length of service computations; applicable rules and regulations

(a) Any commissioned or warrant officer of the organized militia may be transferred to the state reserve list on his own request, if approved by the adjutant general.

(b) Any commissioned or warrant officer of the organized militia whose assignment becomes excess personnel by reduction, disbandment, or reorganization of a unit or by denial, withdrawal, or termination of his federal recognition or for any other reason, unless transferred to the inactive National Guard, may be relieved from duty or command and may be transferred to the state reserve list.

(c) Any person who has served as a commissioned or warrant officer in the organized militia or in the armed forces of the United States and has been honorably discharged therefrom may be commissioned and placed on the state reserve list in the highest grade previously held by him after complying with such conditions as may be prescribed by regulations issued pursuant to this chapter.

(d) Upon the recommendation of the adjutant general, the Governor may order any person on the state reserve list to active duty in or with the organized militia for a period not to exceed three months, in which case the person shall rank in his grade from the date of such order.

(e) Time spent on the state reserve list shall not be credited in the computation of length of service for seniority, pay, promotion, or otherwise, or retirement or any of the privileges and exemptions pertaining thereto, except that time served on active duty by order of the Governor shall be so credited.

(f) The provisions of this chapter relative to the resignation, retirement, court-martial, dismissal, or discharge of commissioned or warrant officers of the organized militia, including dismissal or discharge on the findings of an efficiency or medical examining board, shall be applicable to commissioned or warrant officers on the state reserve list.



§ 38-2-9. State retired list; officers; enlisted persons; grade upon transfer to list; return to active duty; computation of time

(a) Any member of the organized militia who has reached the age of 64 years may be retired for the reason of age and transferred to the state retired list by the Governor. A member may be retired for reason of age and transferred to the state retired list by the Governor before reaching 64 years of age in order to conform to the laws and regulations of the United States which are applicable to the organized militia.

(b) Any officer who has served for at least 20 years in the organized militia or in the organized militia and the armed forces of the United States combined, upon his request, may be transferred to the state retired list by the Governor in a grade which is one grade higher than the highest grade previously held by him during such service. In computing the 20 year period, service as an enlisted person shall be counted.

(c) Any warrant officer or enlisted person who has served for at least 20 years in the organized militia or in the organized militia and the armed forces of the United States combined, upon his request, may be transferred to the state retired list by the Governor in a grade equivalent to the highest grade held by him during such service. If the grade was of officer grade, subsection (b) of this Code section will govern.

(d) Upon the recommendation of the adjutant general, the Governor may order any person on the state retired list to return to active duty and serve on military courts or boards, perform staff duty in or with the organized militia, or, in time of emergency, perform any military duty in or with the organized militia. In any such case, the person so ordered shall rank in his grade at retirement from the date of the order.

(e) Time spent on the state retired list shall not be credited in the computation of length of service for seniority, pay, promotion, or otherwise, or any of the privileges and exemptions pertaining thereto, except that time served on active duty by order of the Governor shall be credited.



§ 38-2-10. Use of National Guard in drug law enforcement, provision of medical care in medically underserved areas, and for youth opportunity training programs

(a) In addition to any other authority provided by the Constitution and laws of this state, the Governor, as commander-in-chief of the organized militia of this state and in accordance with 32 U.S.C. Section 112, may:

(1) Authorize or direct the Georgia National Guard to assist and support federal, state, and local law enforcement agencies in drug interdiction, counterdrug activities, and drug demand reduction;

(2) Order or direct that properly licensed medical personnel of the Georgia National Guard provide medical care to civilians in medically underserved areas of this state under such terms and conditions as the Governor, in consultation with the commissioner of public health, shall determine appropriate, subject to any applicable laws and regulations of the United States; or

(3) Order or direct that the Georgia National Guard apply for and use federal funds to provide training, education, and other benefits to civilians in accordance with any federal laws or regulations authorizing National Guard participation.

(b) (1) Whenever the Governor assigns duty to the adjutant general under this Code section, the adjutant general shall have the authority:

(A) To provide assistance to federal, state, and local law enforcement agencies upon request, including the use of military equipment and facilities, transportation, surveillance, drug seizure and destruction, language translation, and such other assistance as may be necessary and within the authority of the requesting law enforcement agency; provided, however, that where federal equipment is to be used, the adjutant general shall verify that the federal government has made such equipment available for use by the state; provided, further, that National Guard members involved in such activities are subject to the directions of the requesting law enforcement agency through the National Guard chain of command;

(B) To consult with appropriate state agencies concerning youth opportunity training programs and, in connection therewith, to establish a program utilizing National Guard facilities, the National Guard, and Department of Defense personnel to provide military-based training and other benefits to civilian youth pursuant to agreement with the federal government or otherwise;

(C) To establish a drug demand reduction program in which National Guard personnel and their families participate in programs designed to discourage drug use; and

(D) To provide medical care in medically underserved areas in accordance with directions of the Governor.

(2) To enter into agreements and do all things necessary or incidental to the performance of any such duty authorized in paragraph (1) of this subsection, including the execution of memoranda of agreement for assistance to federal, state, and local law enforcement agencies, the execution of grant agreements with the federal government, and the execution of other contracts and agreements.



§ 38-2-11. Implementation of federally approved counterdrug law enforcement plans

(a) The Governor may request National Guard assistance, including but not limited to, personnel, supplies, and equipment, from the governor of another state for the purpose of implementing a federally approved counterdrug law enforcement plan under 32 U.S.C. Section 112. Such National Guard personnel from another state while performing duty in this state pursuant to a request made under this Code section shall have the same immunity from liability and prosecution as do National Guard personnel of this state performing such duty.

(b) The Governor may authorize the use of Georgia National Guard personnel and equipment outside the boundaries of the state under this Code section, if:

(1) A request is received from the governor of another state;

(2) The request evidences that the requesting governor has authority to make the request;

(3) The attorney general of the requesting state has acknowledged the Governor's authority and has certified that National Guard personnel requested from this state while performing duty in the requesting state shall have the same immunity from liability and prosecution as do National Guard personnel of the requesting state performing such duty; and

(4) The request relates to the performance of duty in a federally approved counterdrug law enforcement plan as authorized and funded under 32 U.S.C. Section 112.



§ 38-2-12. Use of National Guard as honor guards for veterans' funerals

Subject to the appropriation by the General Assembly of funds for such purpose, the Governor may authorize or direct Georgia National Guard personnel to serve while on state active duty as honor guard detail for veterans' funerals on appropriate occasions. The adjutant general shall request reimbursement for the pay and allowances due to such members ordered to such duty.






Part 2 - Organized Militia

§ 38-2-20. Land force; Army National Guard

The land force of the organized militia shall be the Army National Guard and shall comprise the army units which are a part of the Georgia National Guard, including the personnel who are enlisted, appointed, or commissioned therein. All persons who are members of the Army National Guard shall be federally recognized as such.



§ 38-2-21. Air force; Air National Guard

The air force of the organized militia shall be the Air National Guard and shall comprise the air units which are a part of the Georgia National Guard, including the personnel who are enlisted, appointed, or commissioned therein. All persons who are members of the Air National Guard shall be federally recognized as such. The army aviation units of the National Guard shall not be considered air units within the meaning of this chapter.



§ 38-2-22. Naval force; Naval Militia

(a) The naval force of the organized militia shall be the Georgia Naval Militia and shall comprise the units and personnel forming the Naval Militia of the state as may be organized, including the personnel who are enlisted, appointed, or commissioned therein. All persons who shall become members of the Georgia Naval Militia shall be members of the United States naval reserve or the United States marine corps reserve.

(b) Should units of the naval militia be tendered to the state by the United States, the Governor is authorized in his discretion to accept them.



§ 38-2-23. State Defense Force

The State Defense Force, whenever such a state force shall be duly organized under the Constitutions and laws of the United States and of this state, shall be a force of the organized militia.



§ 38-2-24. Organizational and training guidelines

The forces of the organized militia shall be organized, armed, disciplined, governed, administered, and trained as prescribed by the laws of the United States and by this chapter and the regulations issued thereunder.



§ 38-2-25. Assemblies; annual training; special duty; active duty; declaration of emergency

(a) Members and units of the organized militia shall assemble for drill or other equivalent training, instruction, or duties during each year and shall participate in field training, encampments, maneuvers, schools, conferences, cruises, or other similar duties each year as may be prescribed by the laws of the United States and by this chapter and the regulations issued thereunder; provided, however, that no assembly of any unit of the organized militia shall be ordered in time of peace for any day during which a state or federal election shall be held, except in case of disaster, riot, invasion, or insurrection, or imminent danger thereof.

(b) Members of the organized militia may be ordered by the Governor or under his authority to perform special duty, including but not limited to duty in a judicial proceeding or court of justice conducted pursuant to Article 5 of this chapter or as a member of or in any other capacity with any military board or as an investigating officer or as a medical examiner.

(c) Members and units of the organized militia may be ordered by the Governor to state active duty when in his judgment there exists a possibility of imminent danger of disaster, riot, insurrection, or gross breach of the peace; provided, however, that, when so called to state active duty, members and units may not be deployed to quell riots, insurrection, or gross breach of the peace or to maintain order until an emergency has first been declared as provided in Code Section 38-2-6 or 45-12-30.

(d) Members of the organized militia, with their consent, may be ordered by the Governor to state active duty for any lawful purpose or purposes and without pay and allowances or other compensation, except as specifically set forth in such orders, but with all other privileges, rights, benefits, and immunities provided by the military laws or other statutes of this state; provided, however, that, when so called to state active duty, members of the organized militia may not be deployed to quell riots, insurrections, or a gross breach of the peace or to maintain order until an emergency has first been declared as provided in Code Section 38-2-6 or 45-12-30.



§ 38-2-26. Maintenance of armories and training facilities for militia units

Unless the same shall be furnished by the United States, counties, or municipal corporations, the state shall provide armory accommodations, bases, camps, target ranges, and mooring and other facilities and shall maintain the same for units of the Army National Guard, the Air National Guard, and the Naval Militia allotted to the state under the laws of the United States, accepted by the Governor, and organized under the authority of this chapter.



§ 38-2-27. Organization of militia units to conform to federal regulations; Governor's organizational powers; restrictions on disbanding units

(a) The Governor shall conform the organization of the Georgia National Guard and the Georgia Naval Militia, including the composition of all units thereof, to the organization of National Guard and Naval Militia units prescribed by the laws of the United States and the regulations issued thereunder.

(b) For the purposes stated in subsection (a) of this Code section, the Governor is authorized:

(1) To organize, reorganize, or disband any unit, headquarters, or staff therein;

(2) To increase or decrease the number of commissioned officers, commissioned warrant officers, warrant officers, petty officers, and noncommissioned officers of any grade therein; and

(3) To increase or decrease the strength of the Georgia National Guard and the Georgia Naval Militia.

(c) Notwithstanding the provisions of subsection (b) of this Code section, no organization of the Georgia National Guard, the members of which shall be entitled to and shall have received compensation under 32 U.S.C. Section 104(f), as amended, shall be disbanded without the consent of the President of the United States; nor, without such consent, shall the commissioned or enlisted strength of any organization in the Georgia National Guard be reduced below the minimum prescribed therefor by the President of the United States.



§ 38-2-28. Inactive National Guard; composition

The inactive National Guard shall consist of the persons commissioned, appointed, or enlisted therein, such officers and enlisted men as may be transferred thereto from the Army National Guard and the Air National Guard, and such persons as may be enlisted therein under the laws of the United States and the regulations issued thereunder.



§ 38-2-29. Credit for active federal service

For all purposes under this chapter, members of the organized militia who enter the active military service of the United States in time of war or under a call, order, or draft by the President or who enter and serve on active duty in the military service of the United States in time of peace and who thereafter return to the military service of the state shall be entitled to credit for time so served as if such service had been rendered to the state.



§ 38-2-30. Resumption of membership in organized militia by National Guard personnel on release from active federal service

Upon their release from the active service of the United States, commissioned officers, warrant officers, and enlisted personnel of the organized militia who have been in the active military service of the United States under call or order into service shall resume their membership in the organized militia as provided in the laws of the United States, regulations issued pursuant thereto, and regulations issued pursuant to this chapter.



§ 38-2-31. Purchase and issue of military property; emergency purchases; disposal of obsolete property

(a) Under the direction of the Governor, the adjutant general shall authorize the purchase of such military property as may be required for the use of the organized militia. In extreme emergencies, however, the commanding officer of any force of the organized militia on active service may purchase such necessities as are required for the immediate use and care of his command. A report of such purchases shall be made forthwith to the adjutant general.

(b) No military property shall be issued to persons or organizations other than those belonging to the organized militia and such forces as may be organized pursuant to Code Section 38-2-70. Obsolete ordnance property of the state, however, may be issued by the adjutant general, with the approval of the Governor, to municipalities and to educational, patriotic, and charitable organizations under such conditions as may be prescribed by regulations issued pursuant to this chapter.



§ 38-2-32. Responsibility for military property or funds; bond; pay deductions for lost or damaged equipment; action by Attorney General to recover damages

(a) Military property of the state and of the United States shall be issued, safeguarded, maintained, accounted for, inventoried, inspected, surveyed, and disposed of as provided in applicable laws of the United States, regulations issued thereunder, and regulations issued pursuant to this chapter.

(b) Every officer of the organized militia responsible for military property or funds of the state or of the United States shall give bond with good and sufficient security to the state in such amount as shall be determined and approved by the adjutant general, conditioned upon the safekeeping, proper use and care, and prompt surrender of the property or funds for which the officer may be properly responsible. The premiums for such bonds are to be paid from the funds of the Military Division, Department of Defense.

(c) When military property is lost, damaged, or destroyed through the negligence or fault of a member of the organized militia, the amount determined as the value of the property or the cost of repairing the same may be collected from any pay or allowance due or to become due him from the state.

(d) An action may be maintained in the name of the state in any court having jurisdiction thereof by the Attorney General upon the request of the adjutant general to recover from a member or former member of the organized militia found responsible for military property lost, damaged, or destroyed through his negligence or fault, the amount determined as the value of the property or the cost of repairing the same.






Part 3 - State Defense Force

§ 38-2-50. Creation or disbandment; organization and administration; commander

The State Defense Force may be created, established, maintained, or disbanded by the Governor at any time when such action is authorized under federal law. It shall be organized, armed, equipped, disciplined, governed, administered, and trained as prescribed by this chapter and the regulations issued thereunder, in conformance with the laws of the United States. Whenever such a state force shall be organized, it shall be commanded by a brigadier general.



§ 38-2-51. Authority of Governor

(a) In order to conform the organization of the State Defense Force to the organization of such state military forces as may be prescribed by the laws of the United States and regulations issued thereunder, the Governor may organize, activate, increase, change, divide, consolidate, disband, reactivate, or reorganize any unit, headquarters, staff, or cadre of the State Defense Force and may prescribe the composition and types of units, the type of organization, and the system of drill or instruction to be used in training such units.

(b) For the purposes set forth in subsection (a) of this Code section, the Governor is authorized to fix, increase, or decrease the strength of any unit, headquarters, staff, or cadre of the State Defense Force, including the number of commissioned officers, warrant officers, noncommissioned officers, and other enlisted personnel of any grade in any such unit, headquarters, staff, or cadre, and to alter the grades of officers, warrant officers, and noncommissioned officers.



§ 38-2-52. Detail of officers from retired and reserve lists and National Guard to State Defense Force

(a) Upon the recommendation of the adjutant general, the Governor may order any officer on the state reserve list or on the state retired list to active duty with the State Defense Force, in which case the officer shall rank in his grade from the date of the order. The officer may be relieved from active duty and may be returned to the reserve list or retired list in the discretion of the Governor.

(b) Upon the recommendation of the adjutant general, the Governor may detail in his grade any commissioned or warrant officer in the Georgia National Guard, in addition to his other duties, to duty with the State Defense Force or any unit, headquarters, staff, or cadre thereof; and the officer may be relieved from such detail in the discretion of the Governor.



§ 38-2-53. Detail of National Guard enlisted personnel to State Defense Force

Enlisted persons of the Georgia National Guard may be detailed by the adjutant general to duty with the State Defense Force or any unit, headquarters, staff, or cadre thereof; and such persons may be relieved from such detail in the discretion of the adjutant general.



§ 38-2-54. Duties, privileges, and immunities

All duties imposed by the military law or other statutes of the state or by regulations issued thereunder upon units, commissioned officers, warrant officers, and enlisted personnel of the organized militia are imposed upon the units, commissioned officers, warrant officers, and enlisted personnel, respectively, of the State Defense Force. All rights, privileges, and immunities conferred by the military law or other statutes of the state or by regulations issued thereunder upon the units, commissioned officers, warrant officers, and enlisted personnel of the Georgia National Guard or of the organized militia are conferred upon the units, commissioned officers, warrant officers, and enlisted personnel, respectively, of the State Defense Force except as otherwise prescribed in this chapter. Such rights, privileges, and immunities include relief from civil or criminal liability for acts done while on duty; rights to pay, allowances, and other compensation; expenses and subsistence; arms, uniforms, and equipment; provision, maintenance, use, and control of armories; eligibility to appointment on the military staff of the Governor; exemption from civil process and from jury duty; right of way; right to wear the uniform and to parade with firearms; and all other rights, privileges, and immunities created by statute or custom not hereinbefore specifically enumerated.



§ 38-2-55. Use and operation of state property

Serving members of the State Defense Force are authorized to use and operate state property of the Georgia Department of Defense and other state agencies, including without limitation vehicles, as may be necessary for the accomplishment of training and fulfillment of assigned missions; provided, however, that the use of such property shall not be allowed if such use will interfere with the function and training of the National Guard or any state agency.






Part 4 - Unorganized Militia

§ 38-2-70. Organizations from unorganized militia; applicable regulations; enlistment and volunteers

To the extent permitted by the Constitution and laws of the United States, the Governor may:

(1) Order into active state service, recognize existing, or authorize the establishment of organizations of the unorganized militia, of designated classes thereof, or of volunteers therefor, as he may deem to be for the public interest;

(2) Prescribe for those organizations enumerated in paragraph (1) of this Code section such parts of the regulations governing the organized militia as may be applicable thereto or establish such regulations therefor, or both, as he may deem proper; and

(3) Provide for the separate organization of the unorganized militia and authorize the enlistment in such organizations of persons volunteering for such service who are not otherwise subject to military duty under Code Section 38-2-3.



§ 38-2-71. Registration of members of unorganized militia

Whenever he shall deem it necessary, the Governor may direct the members of the unorganized militia to present themselves for and submit to registration at such time and place and in such manner as may be prescribed by regulations issued pursuant to Code Section 38-2-110.



§ 38-2-72. Volunteers or draftees from unorganized militia serving in organized militia; draft of unorganized militia; compensation and duration of duty

(a) Whenever it is necessary in case of invasion, disaster, insurrection, riot, breach of the peace, or combination to oppose the enforcement of the law by force or violence, or imminent danger thereof, or whenever it is necessary to maintain the organized militia or any force thereof at the number required for public safety or prescribed by the laws of the United States, the Governor may call for and accept from the unorganized militia as many volunteers as are required for service in the organized militia or he may direct the members of the unorganized militia or such of them as may be necessary to be drafted into the organized militia or any force thereof.

(b) Whenever it is necessary in time of war or in case of invasion, disaster, or other like emergency, or imminent danger thereof, the Governor may direct the members of the unorganized militia or such of them as may be necessary to be drafted under such regulations as he may prescribe into the active service of the state and to serve as directed by him.

(c) Whenever members of the unorganized militia are drafted into the active service of the state, they shall serve for such period as the Governor may direct, not to exceed the duration of the emergency for which they may be drafted. The compensation of all members of the unorganized militia, while on duty or assembled pursuant to this Code section, shall be paid in the manner prescribed by Code Section 38-2-250.



§ 38-2-73. Failure to appear for registration or draft; penalty

(a) It shall be unlawful for any member of the unorganized militia who is ordered to register or to be drafted under Code Sections 38-2-71 and 38-2-72 to fail to appear at the time and place designated in such order.

(b) Any person who commits the offense described in subsection (a) of this Code section shall be guilty of a misdemeanor.






Part 5 - Military Relations With Other States

§ 38-2-90. Service outside state; application of state military law to such service

(a) The Governor may order the organized militia or any part thereof to serve outside the borders of the state or of the United States in order to perform military duty of every description; to participate in parades, reviews, cruises, conferences, encampments, maneuvers, or other training; to participate in small arms and other military competitions; and to attend service schools.

(b) This chapter shall apply to the members of the organized militia while serving outside the state and while going to and returning from such service outside the state in like manner and to the same extent as while serving within the state.



§ 38-2-91. Rendering assistance to another state's armed forces; Governor's request and recall; requesting assistance for this state

(a) Upon the request of the governor of another state, the Governor in his discretion may order all or any portion of the organized militia to assist the military or police forces of the other state who are actually engaged in defending the other state. Such forces may be recalled by the Governor at his discretion.

(b) The Governor in his discretion may request the governor of another state to order all or any portion of the organized militia of the other state to assist the military or police forces of this state who are actually engaged in defending this state.



§ 38-2-92. Fresh pursuit into or beyond state; surrender; surrender not waiver of extradition

(a) Any organization, unit, or detachment of the organized militia, upon order of the officer in immediate command thereof, may continue in fresh pursuit of insurrectionists, saboteurs, enemies, or enemy forces beyond the borders of this state into another state until they are apprehended or captured by the militia organization, unit, or detachment or until the military forces of the other state or the forces of the United States have had a reasonable opportunity to take up the pursuit or to apprehend or capture such persons; provided, however, that the other state shall have given authority by law for the pursuit by the forces of this state. Any such persons who shall be apprehended or captured in the other state by an organization, unit, or detachment of the forces of this state shall, without unnecessary delay, be surrendered to the military or police forces of the state in which they are taken or to the United States; but the surrender shall not constitute a waiver by this state of its right to extradite or prosecute the persons for any crime committed in this state.

(b) Any military forces or organization, unit, or detachment thereof of another state which is in fresh pursuit of insurrectionists, saboteurs, enemies, or enemy forces may continue such pursuit into this state until the military or police forces of this state or the forces of the United States have had a reasonable opportunity to take up the pursuit or to apprehend or capture such persons and are authorized to arrest or capture the persons within this state while in fresh pursuit. Any such persons who shall be captured or arrested by the military forces of the other state while in this state shall, without unnecessary delay, be surrendered to the military or police forces of this state to be dealt with according to law. This Code section shall not be construed so as to make lawful any arrest in this state which would otherwise be unlawful.



§ 38-2-93. Compacts for military aid authorized

(a) The Governor is authorized to enter into, amend, supplement, and implement agreements or compacts with the executive authorities of other states providing for mutual military aid and matters incidental thereto, in case of invasion or other hostile action, disaster, insurrection, or imminent danger thereof.

(b) The agreements or compacts may include but shall not be limited to provisions for joint military action against a common enemy; for the protection of bridges, tunnels, ferries, pipelines, communication facilities, and other vital installations, plants, and facilities; for the military support of emergency management agencies; for the fresh pursuit, by the organized militia or military forces or any part thereof of a state into the jurisdiction of any other state, of persons acting or appearing to act in the interest of an enemy government or seeking or appearing to seek to overthrow unlawfully the government of the United States or any state; for the powers, duties, rights, privileges, and immunities of the members of the organized militia or military forces of any state while so engaged outside their own jurisdiction; for such other matters as are of military nature, or incidental thereto, and which the Governor may deem necessary or proper to promote the health, safety, defense, and welfare of the people of this state; and for the allocation of all costs and expenses arising from the planning and operation of the agreements or compacts.









Article 2 - Military Administration

Part 1 - Commander in Chief and Staff

§ 38-2-110. Governor as militia commander in chief; issuance and effect of regulations

The Governor shall be the commander in chief of the militia of the state. The Governor is authorized to issue regulations for the government of the militia. Regulations issued by the Governor shall have the same force and effect as this chapter, but they shall conform to the laws and regulations of the United States relating to the organization, discipline, and training of the militia; to this chapter; and, as nearly as practicable, to the laws and regulations governing the army, navy, and air force of the United States. The rules and regulations in force on February 2, 1955, not inconsistent with this chapter, shall remain in force until new rules and regulations are approved and promulgated.



§ 38-2-111. Personal aides-de-camp; appointment; commissions; length of service; duties

The Governor's personal staff shall consist of one chief of aides-de-camp, with rank of brigadier general; two assistant chiefs of aides-de-camp, with rank of colonel; all other aides-de-camp shall be appointed with the rank of lieutenant colonel. The selection of aides-de-camp shall be without regard to previous military service, sex, or age limit; and the commissions of all of these officers shall expire with the expiration of the term of the Governor making the appointment. All appointments will be in either the army or air force. Officers of the National Guard shall be eligible to appointment to any of the ranks or the offices of aide-de-camp provided for, but such appointments shall not vacate or affect their status as commissioned officers in the National Guard in which they are serving. The aides-de-camp shall perform such personal and ceremonial duties pertaining to their office as may be required of them by the Governor.



§ 38-2-112. Naval advisor and aide-de-camp; requirements; length of service

The Governor shall appoint a naval advisor and aide-de-camp, with the rank of captain. No person shall be eligible to hold the office of naval advisor unless he has held a commission in the United States naval service of the rank of lieutenant commander or above and has served not less than two years therein. The naval advisor shall perform such services and duties as the Governor may require, and his commission shall expire with the expiration of the term of the Governor making the appointment.






Part 2 - Department of Defense

§ 38-2-130. Creation; executive head; definition

There shall be an agency of the state government to be known as the Department of Defense of the State of Georgia which shall be composed of the military agency as provided in the laws of this state. The adjutant general shall be the executive head of the Department of Defense.



§ 38-2-131. Military division authorized; executive head; definition

There shall be within the Department of Defense, as a division thereof, a state military agency which shall be styled and known as the "Military Division, Department of Defense" with the adjutant general as the executive head thereof.



§ 38-2-132. Administration of militia and Department of Defense; personnel; State Personnel Board

The militia of the state shall be commanded and its affairs administered pursuant to law by the Governor, as commander in chief, through the Department of Defense and the military division thereof which shall consist of the adjutant general, two assistant adjutants general, and such other officers, enlisted personnel, and civilian employees as the adjutant general shall from time to time prescribe; provided, however, that nothing in this Code section shall be construed to prejudice the status under the rules of the State Personnel Board of any person employed in the Military Division, Department of Defense. Such other officers, enlisted personnel, and civilian employees shall perform such duties as may be required by the adjutant general who shall fix their compensation subject to the rules of the State Personnel Board.






Part 3 - Adjutant General and Other Executives

§ 38-2-150. Adjutant general -- Eligibility; appointment; compensation; bond

There shall be an adjutant general of the state who shall be appointed by the Governor for a term concurrent with the term of the Governor appointing such person and who shall serve as such at the pleasure of the Governor. The adjutant general shall have not less than the rank of a major general, the specific rank to be determined by the Governor. The adjutant general shall not be less than 30 nor more than 65 years of age. No person shall be eligible to hold the office of adjutant general unless he or she holds or has held a commission of at least the rank of field grade or the equivalent in the organized militia of the state, in the armed forces of the United States, or in a reserve component thereof and shall have served not less than five years in one or more of such services at the time of his or her appointment. The adjutant general shall receive the pay and allowances for his or her rank as provided by law for an officer of equivalent rank in the regular armed forces of the United States. The Governor shall require the adjutant general to give bond to the state, conditioned on the faithful discharge of the duties of the office, in the sum of $10,000.00 with good and sufficient security, to be approved by the Governor. Notwithstanding any other provisions of law, the adjutant general shall not be subject to the provisions of subsection (e) of Code Section 38-2-279, relating to pay for 18 days' absence and emergency pay.



§ 38-2-151. Adjutant general -- Duties; records; seal; effect of seal on documentary evidence

(a) The adjutant general shall be chief of staff to the Governor and subordinate only to the Governor in matters pertaining to the Department of Defense and the military and naval affairs of the state.

(b) Whenever the Governor and those who would act in succession to him under the Constitution and laws of the state are unable to perform the duties of commander in chief, the adjutant general shall command the militia.

(c) It shall be the duty of the adjutant general:

(1) To direct the planning and employment of the forces of the organized militia in carrying out their state military mission;

(2) To establish unified command of state forces whenever they are jointly engaged; and

(3) To coordinate the military and naval affairs with the emergency management agency of the state.

(d) The adjutant general shall:

(1) Be custodian of all military records and shall keep the same indexed and available for ready reference;

(2) Keep an itemized account of all moneys received and disbursed from all sources;

(3) Make an annual report to the Governor on the condition of the organized militia with a roster of all commissioned officers and such other matters relating to the Military Division, Department of Defense as he shall deem expedient; and

(4) Cause the laws and regulations relating to the militia to be indexed, printed, bound, and distributed to all forces of the organized militia.

(e) The adjutant general shall further perform such duties pertaining to his office as from time to time may be provided by the laws, rules, and regulations of the United States and such as may be designated by the Governor.

(f) The adjutant general shall have a seal of office approved by the Governor, and all copies and papers in the Military Division, Department of Defense which are duly certified and authenticated under the seal shall be evidence in like manner as if the original were produced.



§ 38-2-152. Assistant adjutants general; eligibility; appointment; duties; compensation; tenure

(a) The Governor shall appoint an assistant adjutant general for army and an assistant adjutant general for air to assist the adjutant general in the discharge and performance of his or her duties. Each of the assistant adjutants general, at the time of appointment, shall be a federally recognized officer with the rank of lieutenant colonel or higher. An officer who has retired or resigned from the Georgia National Guard or any other component of the Army or Air Force shall be eligible for appointment as assistant adjutant general for army or air; provided, however, that the officer shall have served in a federally recognized status in the active Army or Air National Guard or any other component of the Army or Air Force, as appropriate, and attained the rank of lieutenant colonel or higher; and provided, further, that the appointment of the officer shall be within five years after the date of his or her retirement or resignation and prior to his or her attaining age 60. Each of the assistant adjutants general shall have the rank of not less than brigadier general, the specific rank to be determined by the Governor. Each of the officers shall receive the pay and allowances for his or her rank as provided by law for an officer of equivalent rank in the regular armed forces of the United States. In the event of a vacancy in the office of the adjutant general, and until his or her successor is appointed and qualified as provided by law, the assistant adjutant general who is senior in rank shall perform the duties required of the adjutant general in connection with the military division, as provided by law. Assistant adjutants general shall hold no other state office, and they shall serve at the pleasure of the Governor.

(b) The adjutant general may appoint, designate, or detail officers of the National Guard as deputy assistant adjutants general for army and for air who shall perform the military duties assigned by the adjutant general. Deputy assistant adjutants general shall be of field grade or general officer rank, the specific rank to be determined by the adjutant general. Deputy assistant adjutants general shall serve at the pleasure of the adjutant general.



§ 38-2-153. State property and fiscal officer; appointment; duties; reports; bonds; compensation

The adjutant general may appoint, designate, or detail, subject to the approval of the Governor, a person as the state property and fiscal officer, who shall, under the authority of the adjutant general, have charge of, issue, and be accountable for all state military property and shall make such property returns and reports of the same as the adjutant general may direct. He or she shall be under bond to the state for such amount as the Governor may deem necessary. The adjutant general shall fix the compensation of the state property and fiscal officer.






Part 4 - Appropriations, Finance, and Acquisition of Property

§ 38-2-170. Military appropriations; military fund created; use of military funds

The General Assembly shall appropriate from time to time a sufficient sum of money, based on estimates and recommendations made by the adjutant general and approved by the Governor, for the purpose of paying the expenses incident to carrying out this chapter. All money so appropriated by the General Assembly shall continue and be kept in the state treasury as a separate fund to be known as the "military fund." None of the moneys placed in the military fund shall be converted into the general fund of the state treasury, and no part of the military fund shall be used for any purpose except as shall be authorized by law.



§ 38-2-171. Appropriations for units of organized militia; apportionment by adjutant general

Out of the funds appropriated for the military fund the adjutant general, in his discretion, may allocate to the units of the organized militia moneys for rental, maintenance, and utility expense of unit facilities and for the welfare of the members of the units. The expenditure of the funds shall be in accordance with regulations issued pursuant to this chapter.



§ 38-2-172. Transfer of funds in emergency; funds used in event of invasion

(a) When the available funds are not sufficient for the purpose of paying the expenses incident to carrying out this chapter, the Governor may transfer from any available fund in the state treasury such sum as may be necessary to meet such emergency, and the moneys so transferred shall be repaid to the fund from which transferred when moneys become available for that purpose by legislative appropriation or otherwise.

(b) In the event of invasion of the state by land, sea, or air, the funds referred to in Article III, Section IX, Paragraph VI(b) of the Constitution of this state may be utilized on the executive order of the Governor for defense purposes.



§ 38-2-173. Governor authorized to borrow money

When there is no state appropriation or funds available for the purpose of paying the expenses incident to carrying out the provisions of this chapter having reference to repelling an invasion, suppressing an insurrection, or defending the state in time of war, as authorized by Article VII, Section IV, Paragraphs I and VI of the Constitution of this state, the Governor may borrow money for such purpose in such sum or sums as may from time to time be required; and any such loans so obtained shall be promptly repaid out of the first funds that become available for such use.



§ 38-2-174. Governor authorized to accept donations for organized militia

The Governor, in his discretion, may accept donations of money and property, both real and personal, to be used for military purposes by the organized militia under such conditions as the donor may designate.



§ 38-2-175. Governor authorized to obtain all federal appropriations, property, and equipment

The Governor may initiate and take such action as he may deem proper to obtain all appropriations, property, and equipment as may be provided by the United States for the use, training, equipping, or benefit of the organized militia.



§ 38-2-176. Appropriations of money or property by counties or municipal corporations for local military units

The governing authorities of the counties and municipal corporations of the state are authorized to make appropriations from the funds of such counties and municipal corporations and to donate property, both real and personal, of the counties and municipal corporations for the support and maintenance of local forces of the organized militia as, in their discretion, they may deem meet and proper. A force of the organized militia shall be deemed to be a local force although its headquarters may be located in a county adjoining the county or adjoining the county in which the municipal corporation may be located, the governing authority of which desires to make any such appropriations, provided that a substantial number of its personnel are residents of such county or municipal corporation.



§ 38-2-177. Establishment of defense finance and accounting services facility; steps toward establishment; intergovernmental cooperation

(a) The General Assembly finds and declares that great public benefit shall result from cooperation among the United States, the state, the counties and municipal corporations of the state, and public authorities with respect to the national, state, and local defense. In particular, such benefit will result from competing and contracting for the establishment of a Defense Finance and Accounting Services facility in Georgia pursuant to the Opportunity for Economic Growth program of the United States Department of Defense and the Base Closure and Realignment Commission proceedings of the United States. Such benefits will include enhanced performance of defense functions, increased job opportunities, increased opportunity for job training and creating a skilled work force, enhanced economic activity, and increased governmental revenues. Pursuant to that finding and declaration, it is further declared to be a significant and important public purpose for the state and local governments to enter into such competition and agreements on such terms and conditions as they may determine in accord with the following:

(1) The Department of Defense is authorized to acquire, by purchase, gift, condemnation, or otherwise, construct, establish, operate, maintain, repair, and replace a finance and accounting facility for defense purposes;

(2) In connection therewith, with the approval of the Governor, the Department of Defense may compete and contract for the establishment of a Defense Finance and Accounting Services facility in Georgia pursuant to the Opportunity for Economic Growth program of the United States Department of Defense and the Base Closure and Realignment Commission proceedings of the United States;

(3) In connection therewith, the department may enter into contracts with the United States, not exceeding 50 years in term, by which the state agrees to make services and facilities available to the United States for purposes of the national defense, or by which the United States makes services and facilities available to the state or its authorities for purposes of the state or national defense; and

(4) In connection therewith, any other state agency or instrumentality shall be authorized to participate with the department or separately for the purpose of providing or receiving services or facilities consistent with its public functions.

(b) In consideration of the mutual public purposes and pursuant to intergovernmental contract, the governing authorities of the counties, municipal corporations, and local authorities of the state are authorized to make appropriations from the funds of such counties, municipal corporations, and local authorities and are authorized to lease, lend, sell, grant, or donate services and property, both real and personal, of the counties and municipal corporations to the state and the federal government for purposes of local, state, and national defense and for the use of the organized militia. For such purposes they may exercise the power of eminent domain. Any donation of real property to the state by a county, municipal corporation, or local authority, with a provision in such a gift that the property shall be used for military purposes and should the property not be used for military purposes the same shall revert to the donor, shall be a valid gift; and if the property can be used by the state for military purposes it may be accepted by the Governor with such conditions and reverter, but the Governor may require the conveyance of a full fee and that likewise shall be a valid conveyance. When so accepted it shall be lawful to expend funds appropriated or otherwise authorized, including proceeds of general obligation debt, for the support of the militia to improve the property with an armory or other military facilities.






Part 5 - Armories and Other Facilities

§ 38-2-190. Definitions

As used in this part, the term:

(1) "Armory" means any building, buildings, aircraft hangars, offices, quarters, or other facilities and real property provided for and devoted to the training and housing of the organized militia.

(2) "Maintenance facilities" means shops, centers, and other facilities, including storage facilities located within such maintenance facilities, except minor maintenance facilities located within the armories proper, which are utilized for the purpose of maintaining and repairing federal or state property.

(3) "Range" means all outdoor areas including buildings and other facilities thereon owned, leased, or otherwise operated by the state for training and competition of the organized militia in weapons firing but shall not include small bore ranges installed within armories or other facilities.

(4) "Storage facilities" means all buildings, warehouses, depots, and other facilities utilized wholly for storage of federal or state property but shall not include unit supply facilities located within armories nor storage facilities in maintenance facilities.



§ 38-2-191. Construction, conversion, expansion, or alteration of armories and other facilities authorized when adjutant general deems necessary

The adjutant general, whenever he shall deem it necessary, subject to the approval of the Governor and provided funds have been appropriated and provided by the state, or by the United States, or by counties, or by municipalities in whole or jointly is authorized to construct, reconstruct, expand, convert, and alter all such facilities as defined in Code Section 38-2-190 for the use of the organized militia.



§ 38-2-192. Funding, equipping, and maintenance of facilities

The equipping and maintenance of facilities defined in Code Section 38-2-190 shall be from funds appropriated and provided by the state, the United States, the counties, and municipalities, in whole or jointly, and, in the case of armories, from funds derived from rentals as set forth in Code Section 38-2-195.



§ 38-2-193. Military division authorized to accept and procure federal funds; adjutant general authorized to utilize funds for projects; recipient of federal funds

(a) The Military Division, Department of Defense is designated as the agency of the state:

(1) To take such steps as may be necessary to develop programs for the expenditure of federal funds and to procure the allotment of such funds as may be provided by or pursuant to any act of Congress for the construction, demolition, reconstruction, improvement, equipping, furnishing, maintenance, and operation of armories, camps, ranges, bases, or any building, structure, or facility for the organized militia; and

(2) To execute and administer such programs and to cooperate with the federal authorities responsible therefor.

(b) The adjutant general, subject to the approval of the Governor, is authorized and empowered to negotiate for, accept, and approve projects, proposals, contracts, and agreements for the construction, reconstruction, expansion, conversion, purchase, lease, repair, rehabilitation, improvement, equipping, furnishing, maintenance, and operation, in whole or in part with federal funds, of armories, camps, ranges, bases, or any building, structure, or facility for the organized militia.

(c) When federal funds are made available or provided to the state either directly or by way of reimbursement for any moneys expended by the state for the construction, demolition, reconstruction, expansion, conversion, purchase, lease, repair, rehabilitation, improvement, equipping, furnishing, maintenance, and operation of any armory, camp, range, base, building, structure, or facility for the organized militia, the adjutant general is authorized to receive such funds on behalf of the state.



§ 38-2-194. Control of armories and other facilities; officer in charge

All armories and other facilities defined in Code Section 38-2-190 owned, leased, or maintained by the state or by the United States for use of the organized militia and all activities conducted therein shall be under the general charge and control of the adjutant general. Unless otherwise designated by the adjutant general, the unit commander shall be the officer in charge of the armory and other facilities occupied by his unit; provided, however, that, where two or more units occupy the same armory or facility, the senior unit commander shall be the officer in charge. The officer in charge shall be directly responsible to the adjutant general for carrying out this part and regulations issued pursuant thereto.



§ 38-2-195. Use of armories and other facilities

(a) Armories and other facilities which are owned, leased, and operated by the state will not be used at any time by others when the use will interfere in any way with the functions and training of the organized militia unit or units occupying the same.

(b) The use of armories and other facilities shall be in accordance with regulations issued pursuant to this part.

(c) Armories and other facilities of the organized militia shall not be used for political or religious purposes, except that an armory may be used for the purpose of holding the national or state convention of a political party with the prior approval of the adjutant general.









Article 3 - Personnel

Part 1 - Officers

§ 38-2-210. Appointment and promotion of commissioned officers; filling of vacancies; grounds for removal

(a) All commissioned officers of the organized militia shall be appointed and promoted by the Governor upon recommendation of the commanding general or the commanding officer of the force in which such officers are to serve, or are serving. In the filling of vacancies, preference shall be given to personnel of the organized militia of the state when they are otherwise qualified.

(b) Commissioned officers of the organized militia may be removed in accordance with the applicable laws of the United States and the provisions of this chapter and the regulations issued thereunder.



§ 38-2-211. Qualifications

(a) No person shall be appointed or promoted as a commissioned officer of the organized militia unless he shall have passed such examination as to his physical, moral, and professional qualifications as may be prescribed by the laws of the United States and by this chapter and the regulations issued thereunder. No person shall be recognized as a commissioned officer of the organized militia and no appointment as such shall become effective until he shall have taken and subscribed an oath of office.

(b) Any person who has been dismissed or discharged from the organized militia of this or any other state or from the armed forces of the United States or any reserve component thereof under other than honorable conditions and has not been restored to duty shall not be eligible for appointment as a commissioned officer in any force of the organized militia.



§ 38-2-212. Assignment and transfer

Commissioned officers may be assigned, reassigned, transferred, or detailed to and from units within the Army National Guard, to and from units within the Air National Guard, and to and from units within the Georgia Naval Militia as prescribed by the laws of the United States and by this chapter and by the regulations issued thereunder.



§ 38-2-213. Oath of office; by whom administered

Every commissioned officer of the organized militia shall take and subscribe the oath of office prescribed for officers of the organized militia by the applicable laws of the United States and regulations issued pursuant to this chapter. The oath shall be taken and subscribed before an officer of the organized militia authorized to administer oaths as provided in this chapter or before a notary public or other officer authorized by the laws of this state to administer oaths.



§ 38-2-214. Uniforms and equipment

Every commissioned officer shall provide himself with such uniforms and articles of equipment as may be prescribed by regulations issued pursuant to this chapter.



§ 38-2-215. Efficiency and medical examining boards -- Consideration by; composition and appointment of

(a) The efficiency, moral character, and general fitness for retention in the organized militia of any commissioned officer may be investigated and determined by an efficiency examining board. The members of an efficiency examining board shall be senior in rank to the officer under investigation unless such senior officers are unavailable.

(b) The physical fitness for further service of any commissioned officer in the organized militia may be investigated and determined by a medical examining board of officers.

(c) Efficiency and medical examining boards shall be appointed by the Governor upon the recommendation of the adjutant general; provided, however, that whenever an examining board is appointed for the purpose of determining the fitness of any officer for continued federal recognition, the board shall be appointed by the commander designated in the applicable laws of the United States and the regulations issued thereunder.



§ 38-2-216. Efficiency and medical examining boards -- Powers; procedure for appearances; discharge; transfer to reserve or retired list

Efficiency and medical examining boards appointed by the Governor are vested with the powers of courts of inquiry and courts-martial. The boards shall follow the practice and procedure prescribed by applicable laws of the United States and the state and the regulations issued thereunder. Any officer ordered to appear before such a board shall be allowed to appear in person or by counsel, to cross-examine witnesses, and to call witnesses in his behalf. He shall at all stages of the proceeding be allowed full access to records pertinent to his case and be furnished with copies of the same. Failure to appear before any such examining board shall be sufficient ground for a finding by the board that the officer ordered to appear should be discharged. If the findings of the board are unfavorable to an officer and are approved as provided by applicable laws of the United States or by the Governor, the Governor shall relieve the officer from duty and shall give him a discharge in such form as may be appropriate; provided, however, that if the discharge of an officer is recommended solely because of physical inability to perform active service, the officer may be transferred to the state reserve list or the state retired list in accordance with this chapter.



§ 38-2-217. Resignations; acts constituting resignation; types of discharge after resignation; resignation of officers who are accountable for military funds or property

(a) A commissioned officer of the organized militia may tender his resignation at any time to the Governor. If the Governor accepts the resignation, the officer shall receive an honorable discharge; but, if the officer tendering his resignation is under arrest or if charges have been preferred against him for the commission of an offense punishable by a court-martial, he may be given a discharge in such form as the Governor may direct.

(b) Enlistment in the regular army, air force, navy, marine corps, or coast guard of the United States shall be deemed a resignation by the person so enlisting of all commissions in the militia held by him.

(c) The acceptance of a commission in the organized militia shall be deemed a resignation by the person accepting the same of any other commission held by him in the militia.

(d) Permanent removal from the state of an officer of the organized militia shall be deemed a resignation.

(e) All officers of the organized militia accountable or responsible for military funds or property who tender their resignations or who are deemed to have resigned shall be transferred immediately to an unassigned list pending discharge from such accountability or responsibility. The transfer shall not relieve the officers of their liability until they are discharged therefrom as provided by the laws of the United States and by this chapter and regulations issued pursuant thereto.



§ 38-2-218. Absence without leave

Any commissioned officer of the organized militia who absents himself without leave for three months may be dismissed by the Governor.



§ 38-2-219. Warrant officers

The provisions of this article relating to commissioned officers shall apply to warrant officers and commissioned warrant officers except that warrant officers who have been absent without leave may be discharged as may be prescribed by the applicable laws of the United States and by this chapter and the regulations issued thereunder.






Part 2 - Enlisted Personnel

§ 38-2-230. Enlistment; qualifications; period of service; transfer; discharge; extensions of enlistments

(a) The qualifications for enlistment and reenlistment, the period of enlistment, reenlistment, and voluntary extension of enlistment, the period of service, the form of oath to be taken, and the manner and form of transfer and discharge of enlisted personnel of the forces of the organized militia shall be those prescribed by applicable laws of the United States and by this chapter and by regulations issued thereunder.

(b) Any person who has been discharged under other than honorable conditions from the organized militia of this or any other state or from any component of the armed forces of the United States and who has not been restored to duty shall not be eligible for enlistment in any force of the organized militia.

(c) (1) The Governor is authorized to extend the period of any enlistment, reenlistment, voluntary extension of enlistment, and the period of service of enlisted personnel of the organized militia for, but not exceeding the duration of, an emergency declared by him.

(2) Whenever the period of enlistment, reenlistment, voluntary extension of enlistment, and the period of service of enlisted personnel of the reserve components of the armed forces of the United States is extended, the Governor shall extend the period of any enlistment, reenlistment, voluntary extension of enlistment, and the period of service of enlisted personnel in the corresponding force of the organized militia for the same period.



§ 38-2-231. Contract and oath of enlistment; penalty

Every person who enlists or reenlists in any force of the organized militia shall sign an enlistment contract and shall take and subscribe such oath or affirmation of enlistment as may be prescribed by the applicable laws of the United States and by regulations issued pursuant to this chapter. The oath shall be taken and subscribed before any officer authorized by Code Section 38-2-213 to administer the oath of office to a commissioned officer. A person making a false oath as to any statement contained in the enlistment contract commits the offense of false swearing.



§ 38-2-232. Noncommissioned officers and petty officers; appointments; appointing officer; termination of appointment

All noncommissioned officers and petty officers of the organized militia shall be appointed at the discretion of the appointing officer upon the nomination of the officer under whose immediate command they are to serve. The appointment shall be in accordance with regulations of the United States and regulations issued pursuant to this chapter. Appointing officers shall be designated in regulations issued pursuant to this chapter. The appointment of a noncommissioned officer or a petty officer may be terminated as prescribed by regulations issued pursuant to this chapter.



§ 38-2-233. Discharges; conditions; form

(a) An enlisted person may be discharged from any force of the organized militia prior to the expiration of his term of enlistment under such conditions as may be prescribed by applicable laws of the United States and by this chapter and regulations issued pursuant thereto.

(b) An enlisted person discharged from a force of the organized militia shall receive a discharge in writing in such form and of such type or classification as may be prescribed by applicable laws and regulations of the United States and by regulations issued pursuant to this chapter.



§ 38-2-234. Absent without leave; dropping from rolls

When an enlisted person of the organized militia absents himself without leave for three months and there is reason to believe that he does not intend to return, he may be dropped from the rolls under such regulations as may be prescribed pursuant to this chapter.






Part 3 - Pay, Pensions, and Allowances

§ 38-2-250. Pay while on active service; special duty; travel expenses; minimum base pay

(a) Each member of the militia ordered into the active service of the state pursuant to Code Sections 38-2-6 and 38-2-72 or Code Section 45-12-31 or 45-12-34, shall receive for each day of such duty the same pay and allowances received by members of the appropriate force of the armed forces of the United States of corresponding grade, rating, and length of service.

(b) Pay and allowances for each day of special duty and state active duty provided for in subsections (b) and (c) of Code Section 38-2-25 shall be the same as the pay and allowances prescribed for members of the appropriate force of the armed forces of the United States of corresponding grade, rating, and length of service.

(c) In addition to the pay and allowances provided for members of the militia under subsections (a) and (b) of this Code section, such members shall also receive necessary travel expenses where authorized.

(d) The minimum base pay provided for members of the militia under subsections (a) and (b) of this Code section shall be $30.00 for each day of duty.

(e) Nothing in this Code section shall be construed as to apply when the National Guard is called into active service pursuant to Title 32 of the United States Code.



§ 38-2-251. Pay, care, etc., when injured or disabled in service; pensions; medical examining boards; rehearings

Reserved. Repealed by Ga. L. 1981, p. 1585, § 5, effective July 1, 1981.



§ 38-2-252. Uniform allowance for officers

Whenever the military fund will permit, the Governor, in his discretion, may prescribe an allowance to officers to cover the expense of their uniforms, arms, and equipment.






Part 4 - Rights, Privileges, and Prohibitions

§ 38-2-270. Relief from civil or criminal liability; immunity not exclusive security for attorney's fees; defense by Attorney General authorized

(a) Members and commanders of the militia who are performing duty pursuant to this chapter shall not be liable, civilly or criminally, for any acts done by them in the performance of their duty.

(b) When an action or proceeding of any nature is commenced in any court by any person against any member of the militia for any act done by him in his official capacity in the discharge of any duty under this chapter or an alleged omission by him to do an act which it was his duty to perform or against any person acting under the authority or order of any such member or by virtue of any warrant issued by him pursuant to law, the defendant may require the person instituting or prosecuting the action or proceeding to give security, in such amount as shall be determined by the judge of the court in which the action is pending, for the payment of attorney fees that may be awarded to the defendant therein. In default of giving such security the action or proceeding shall be dismissed. Such a defendant in whose favor a final judgment is rendered shall recover reasonable attorney's fees from the person instituting or prosecuting the action or proceeding. The immunity provided in this Code section shall be in addition to that provided by other provisions of law and this Code section shall not be construed to limit or qualify any other immunity provided to members or commanders of the militia by any other provision of law.

(c) In addition to the protections of subsections (a) and (b) of this Code section, the Governor is authorized to direct the Attorney General to defend any civil or criminal action brought against any member of the organized militia for any act done by him in the performance of his duty while in the active service of the state.



§ 38-2-271. Change of venue for persons indicted or subjected to civil action for performance of military duty

Any civil officer, officer, or member of the militia or any person lawfully aiding him in the performance of any military duty required under this chapter, if subjected to a criminal charge or civil action for any crime or trespass or for injury to person or property which occurred while endeavoring to perform such duty, shall have the right, and it is made the duty of the court in which the indictment, accusation, or action is pending upon the application of any person thus defending, to transfer the trial of the indictment, accusation, or action to some county other than that in which the indictment or accusation was found or the injury done. The transfer shall be made to any county that may be agreed upon by the prosecuting attorney and the defendant or his counsel in case of a criminal charge or by the parties and their counsel in case of a civil action. If a county is not thus agreed upon, the judge shall select a county as in his judgment will afford a fair and impartial jury to try the case and have it transferred accordingly.



§ 38-2-272. Exemption from arrest on civil process; uniform and equipment exempt from levy and sale

No person belonging to the organized militia of the state shall be arrested on any civil process while going to, remaining at, or returning from any place at which he may be required to attend for military duty. No part of the uniform or equipment of any officer or enlisted man of the organized militia shall be subject to levy and sale for debts.



§ 38-2-273. Free passage through tollgates, tunnels, toll bridges, and ferries while under orders

Any person belonging to the organized militia shall, together with the conveyance and property of the state or of the United States in his charge, be allowed to pass free through all tollgates and tunnels and over all toll bridges and ferries if he is in uniform and presents an order for duty or certificate of an order for duty.



§ 38-2-274. Unlawful conversion of military property; penalty

(a) It shall be unlawful for any person to secrete, sell, dispose of, offer for sale, purchase, retain after demand by a commissioned officer of the organized militia, or in any manner pawn or pledge any arms, uniforms, equipment, or other military property issued under this chapter.

(b) Any person violating subsection (a) of this Code section shall be guilty of a misdemeanor.

(c) No judge, district attorney, solicitor-general, sheriff, court clerk, or other peace officer shall require the payment of any fees, court costs, or charges of any nature for any warrant obtained by the prosecutor for the unlawful conversion of military property.



§ 38-2-275. Unlawful wearing of uniforms and devices indicating rank; penalty

(a) It shall be unlawful for any person except members of components of the armed forces of the United States, members of the organized militia of this or any other state, members of associations wholly composed of persons honorably discharged from the armed forces of the United States, and members of associations wholly composed of children of veterans of any war of the United States to wear any uniform or any device, strap, knot, or insignia of any design or character used as a designation of grade, rank, or office such as are by law or by regulation, duly promulgated, prescribed for the use of the organized militia or similar thereto, provided that this Code section shall not apply to cadets of military schools, the Boy Scouts of America, or to persons wearing on the stage any such uniform at theatrical or like performances.

(b) Any person violating subsection (a) of this Code section shall be guilty of a misdemeanor.



§ 38-2-276. Exemptions from jury duty and street tax

Officers and enlisted personnel of the organized militia shall be exempt from street tax and, while serving on ordered active duty, from jury duty, any local or special laws to the contrary notwithstanding. The commanding officer of each or any force of the organized militia shall furnish each member of his command applying for the same such certificate of membership as may be prescribed by the adjutant general, signed by the commanding officer, which certificate shall be accepted by any court as proof of exemption as provided by this Code section. The certificate shall be good only for 30 days after which it bears date.



§ 38-2-277. Unauthorized military bodies prohibited; exceptions; support by counties or cities prohibited; penalty for membership

(a) No body of men other than the organized militia, components of the armed forces of the United States, and bodies of the police and state constabulary and such other organizations as may be formed under this chapter shall associate themselves together as a military unit or parade or demonstrate in public with firearms.

(b) Associations wholly comprised of military personnel honorably discharged from the service of the United States and benevolent and secret organizations may parade in public with swords. Students in educational institutions where military science is a prescribed part of the course of instruction may drill or parade with firearms in public under the supervision of their instructors. This Code section shall not be construed to prevent parades in public with firearms by authorized organizations of the organized militia of any other state.

(c) No political subdivision of this state shall raise or appropriate any money toward arming, equipping, uniforming, or in any other way supporting, sustaining, or providing drill rooms or armories for any such unauthorized organizations.

(d) Any person who actively participates in an unauthorized military organization or who parades with any unauthorized body of men as set forth in subsection (a) of this Code section shall be guilty of a misdemeanor.



§ 38-2-278. Devises, bequests, and conveyances to military units as societies; officers as trustees; effect of disbandment of unit

Every unit of the organized militia is and shall be deemed to be a society within the meaning of Code Section 14-5-49, and Code Sections 14-5-46 through 14-5-48 shall apply to such society; provided, however, the commissioned officer or officers of the unit shall constitute the trustee or trustees of such society; and provided, further, should any unit have assigned more than three commissioned officers, the senior three shall constitute the trustees of the society. The name or names of the trustee or trustees shall be certified under the hand of the commanding officer of the unit and the certificate shall be recorded in the office of the clerk of the superior court of the county wherein lies any property held in trust by the trustee or trustees. Any vacancy which may happen in the trust shall be filled by the officer appointed to fill the vacancy in the unit. When any such vacancy shall be filled, the same shall be certified under the hand of the commanding officer of the unit, which certificate shall state the name of the officer to fill the vacancy and the name of the officer whom he succeeds unless the officer fills an original vacancy in the unit; and the certificate shall be recorded in the office of the clerk of the superior court of the county wherein lies property held in trust by the trustees. Any such society referred to in this Code section may take and hold by devise or bequest the title to real and personal property for its uses and purposes as a military organization in addition to its right and power to take the same by deed of conveyance and, subject to the uses and purposes contained in the deed of conveyance or devise or bequest, may mortgage, sell, lease, or otherwise dispose of the same. Should any such unit be deactivated, disbanded, moved from the locality where it acquired the title to the property, called or ordered into the active service of the United States, or by orders of competent authority cease to function as a unit of the organized militia, the title to any such property held by the unit shall vest in trust in the adjutant general, or other officer nearest corresponding to the adjutant general should that office not be in existence, to be conveyed by him to the trustees of some other unit of the organized militia nearest like the predecessor unit, as determined by him, in trust for military purposes.



§ 38-2-279. Rights of public officers and employees absent on military duty as members of organized militia or reserve forces

(a) Definitions. As used in this Code section, the term:

(1) "Ordered military duty" means any military duty performed in the service of the state or of the United States including but not limited to attendance at any service school or schools conducted by the armed forces of the United States by a public officer or employee as a voluntary member of the National Guard or of any reserve force or reserve component of the armed forces of the United States pursuant to orders issued by competent state and federal authority.

(2) "Public officer or employee" means every person, by whatever title, description, or designation known, who receives any pay, salary, or compensation of any kind from the state, a county, municipal corporation, or any other political subdivision or who is in any department of the state, but shall not include persons employed by the state, a county, municipal corporation, or any other political subdivision on a temporary basis.

(b) Every public officer or employee shall be entitled to absent himself or herself and shall be deemed to have a leave of absence from duties or service as a public officer or employee while engaged in the performance of ordered military duty and while going to and returning from such duty. Notwithstanding Code Section 45-5-1 or any other provision of law, a public office shall not be considered vacated or abandoned by a public officer while on ordered military duty.

(c) Leave of absence while attending service schools. Every public officer or employee who is or becomes a voluntary member of any force of the organized militia or of any reserve force or reserve component of the armed forces of the United States shall be entitled to absent himself or herself and shall be deemed to have a leave of absence from duties or service as a public officer or employee while in attendance as a member of such force or reserve component at any service school or schools conducted by the armed forces of the United States for a period or periods up to and including six months and while going to and returning from the school or schools, notwithstanding that orders for such attendance are or may be issued with the consent of the public officer or employee. However, no public officer or employee shall be entitled to absent himself or herself in excess of a total of six months during any four-year period.

(d) Employment rights. Time during which a public officer or employee is absent pursuant to subsections (b) and (c) of this Code section shall not constitute an interruption of continuous employment and, notwithstanding any general, special, or local law or any city charter, no such officer or employee shall be subjected directly or indirectly to any loss or diminution of time, service, increment, vacation, holiday privileges, or any other right or privilege by reason of such absence or be prejudiced with reference to continuance in office or employment, reappointment to office, reemployment, reinstatement, transfer, or promotion by reason of such absence.

(e) Every public officer or employee shall be paid his or her salary or other compensation as such public officer or employee for any and all periods of absence while engaged in the performance of ordered military duty and while going to and returning from such duty, not exceeding a total of 18 days in any one federal fiscal year. In the event the Governor declares an emergency and orders any public officer or employee to ordered military duty as a member of the National Guard, any such officer or employee, while performing such duty, shall be paid his or her salary or other compensation as a public officer or employee for a period not exceeding 30 days in any one federal fiscal year.

(e.1) (1) On and after July 1, 2002, every public officer or employee may be paid by the government employer the difference between his or her government salary and his or her military salary for any or all periods of absence while engaged in the performance of ordered military duty and while going to and returning from such duty, after expiration of the payment period provided for in subsection (e) of this Code section.

(2) To the extent that funds are appropriated or otherwise made available to the Department of Community Affairs for such purpose, the department may provide grants to counties, municipal corporations, and other political subdivisions to reimburse them for their costs incurred under paragraph (1) of this subsection. The department shall provide by rule for the administration of such grant program; and such rules shall provide for pro rata distribution in the event that the funds available are insufficient to reimburse all such costs.

(f) Rights and contributions under retirement systems.

(1) The amount of required contributions to any pension or retirement system of which a public officer or employee, absent while engaged in the performance of ordered military duty, is a member shall be deducted from the salary or other compensation paid to such public officer or employee as a public officer or employee as provided in this Code section. If the required contributions exceed the amount of such salary or other compensation to which a public officer or employee is entitled while engaged in the performance of military duty, the amount of the salary or other compensation shall be applied upon the required contributions; and the public officer or employee shall have the right to pay to the pension or retirement system the amount by which the contributions exceed the salary or other compensation. The public officer or employee shall also have the right to pay to the system, for any period of such absence during which he or she shall receive no salary or other compensation as a public officer or employee, the amount that he or she would have contributed to the system if he or she had been present and continuously engaged in the performance of the duties of his or her position during such period.

(2) Payments made pursuant to paragraph (1) of this subsection, other than those deducted from his or her salary or other compensation as an officer or employee, may be paid from time to time at any time while engaged in ordered military duty or within five years after the date of termination of the ordered military duty or, in the event of the death of the public officer or employee while engaged in ordered military duty, the payments or any part thereof may be made by the named beneficiary or the legal representative of the public officer's or employee's estate within one year following proof of such death.

(3) To the extent that contributions made pursuant to paragraphs (1) and (2) of this subsection are paid, the period of absence while engaged in the performance of ordered military duty shall be counted in determining the length of total service under the pension or retirement system.

(4) While engaged in the performance of ordered military duty, any such public officer or employee or his or her beneficiary, as the case may be, shall be entitled to all the benefits of the pension or retirement system of which such public officer or employee is a member, except accidental disability retirement and accidental death benefit.

(g) Notwithstanding the provisions of Chapter 14 of Title 50, an agency, as defined by subsection (a) of Code Section 50-14-1, shall be authorized to conduct meetings by telecommunications conference in the event that one or more of the agency's members is on ordered military duty at the time of such meeting, provided that any such meeting is conducted in compliance with such chapter. The members of the agency, including those on ordered military duty, shall be authorized to participate and make decisions during such a telecommunications conference.

(h) Exception as to draftees, etc. This Code section shall not apply to:

(1) Any public officer or employee who was or is involuntarily transferred, assigned, drafted, or inducted to or into any of the forces of the organized militia or any of the reserve forces or reserve components of the armed forces of the United States; or

(2) Any public officer or employee who was or is inducted into the armed forces of the United States, but not as a member of any force of the organized militia or of any reserve force or reserve component of the armed forces of the United States.



§ 38-2-280. Reemployment in private industry; various types of absences; injunction to compel; Attorney General's aid

(a) In the case of any person who has left or leaves a position, other than a temporary position, in the employ of any employer in order to perform military service and who:

(1) Received a certificate of completion of military service duly executed by an officer of the applicable force of the armed forces of the United States or by an officer of the applicable force of the organized militia;

(2) Is still qualified to perform the duties of the position; and

(3) Makes application for reemployment within 90 days after he or she is relieved from such service, if the position was in the employ of a private employer,

the employer shall restore the person to the position or to a position of like seniority, status, and pay unless the employer's circumstances have so changed as to make it impossible or unreasonable to do so.

(b) The benefits, rights, and privileges granted to persons in the military service by this Code section shall be extended to and be applicable to any person who, in order to participate in assemblies or annual training pursuant to Code Section 38-2-25 or in order to attend service schools conducted by the armed forces of the United States for a period or periods up to and including six months, temporarily leaves or has left his or her position, other than a temporary position, in the employ of any employer and who, being qualified to perform the duties of the position, makes application for reemployment within ten days after completion of the temporary period of service; provided, however, that no such person shall be entitled to the benefits, rights, and privileges for the attendance at any service school or schools exceeding a total of six months during any four-year period.

(c) The benefits, rights, and privileges granted to persons in the military service by this Code section shall be extended to and be applicable to any person who is or becomes a member of the organized militia or of a reserve component of the armed forces of the United States and who because of such membership is discharged by his or her employer or whose employment is suspended by his or her employer because of such membership and who, being qualified to perform the duties of the position, makes application for reemployment or termination of the period of his or her suspension within ten days after such discharge or suspension. In the event that the member of the organized militia or reserve component is serving on military duty at the time of receipt of notice of the discharge or suspension the aforesaid ten-day period within which application must be made shall not commence to run until the day next following the date of termination of such military duty.

(d) The benefits, rights, and privileges granted to persons in the military service by this Code section shall be extended to and be applicable to any person who is a member of the Georgia National Guard and who is called into active state service by the commander-in-chief of such force for a purpose identified in subsection (a) or (b) of Code Section 38-2-6 or Code Section 38-2-6.1 or who has been called to state-sponsored active duty as part of the National Guard of another state by that state's Governor, and who because of such active state service is discharged by his or her employer or whose employment is suspended by his or her employer because of such active state service and who, being qualified to perform the duties of the position, makes application for reemployment or termination of the period of his or her suspension within ten days after such discharge or suspension. In the event that the member of the Georgia National Guard or a member of any other reserve component of the armed forces of the United States is serving in active state service at the time of receipt of notice of the discharge or suspension the aforesaid ten-day period within which application must be made shall not commence to run until the day next following the date of termination of such active state service.

(e) Any person who is restored to a position in accordance with this Code section shall be considered as having been on furlough, on leave of absence during his or her period of military service, performing temporary service under subsection (b), or discharged or suspended under subsection (c) or (d) of this Code section, shall be restored without loss of seniority, shall be entitled to participate in insurance or other benefits offered by the employer pursuant to established rules and practices relating to employees on furlough or leave of absence in effect with the employer at the time the person entered the military service or commenced the temporary service or was so discharged or suspended, and shall not be discharged from the position without cause within one year after the restoration.

(f) If any private employer fails or refuses to comply with this Code section, the superior court of the county in which the private employer resides shall have the power, upon petition by the person entitled to the benefits of this Code section, to require specifically the employer, by injunction, mandatory or otherwise, to comply with this Code section, and may, as an incident thereto, compensate the person for any loss of wages or benefits suffered by reason of the employer's unlawful action. The court shall order a speedy hearing in any such case and may specially set it on the calendar. Any person claiming to be entitled to the benefits of this Code section may appear by his or her own counsel or, upon application to the Attorney General of the state, may request that the Attorney General appear and act on his or her behalf. If the Attorney General is reasonably satisfied that the person so applying is entitled to such benefits, he or she shall appear and act as attorney for the person in the amicable adjustment of the claim or in the filing of any petition and the prosecution thereof. In the hearing and determination of petitions under this Code section no fees or court costs shall be assessed against a person so applying for such benefits.



§ 38-2-281. Exclusion of uniformed military personnel from places of amusement; penalty

It shall be unlawful for the owner or the owner's agent, whatever may be the latter's designation, of any place of amusement or recreation otherwise open to the general public, admission to which is free or otherwise, to refuse admission or exclude any officer or enlisted man of any component of the armed forces of the United States or the organized militia of this state or of any state, territory, or the District of Columbia from the place of amusement or recreation by reason of such officer's or enlisted man's being in uniform. Any owner or agent aforesaid who violates this Code section shall be guilty of a misdemeanor.



§ 38-2-282. Officers and warrant officers to administer oaths and witness documents

Any commissioned officer or warrant officer of any force of the organized militia and any officer in the active military service of the United States is authorized to administer the oath required for the enlistment of any person, the oath required for the appointment of any person to commissioned or warrant officer grade, and any other oath required by the laws of the United States and by this chapter and by the regulations issued thereunder, in connection with the enlistment or appointment of any person in any of such forces, and to witness military documents and instruments over his official signature.



§ 38-2-283. Awards; individual; unit

(a) Every officer and enlisted man who has served this state honorably and faithfully for ten years, continuously or otherwise, and who continues in active service as an officer or enlisted man after that period shall be awarded a bronze medal of suitable design and inscription; and after each additional ten years of honorable and faithful service, continuous or otherwise, there shall be awarded, upon like continuance in service, a suitable bar. These medals and bars shall be furnished by the state through the military division upon application of the person entitled thereto, approved by intermediate commanders, and the expenses of the same shall be paid out of the military fund.

(b) In addition to the awarding of the medals and bars provided in subsection (a) of this Code section, the adjutant general is authorized to award distinctive service medals to officers and enlisted men and honorably discharged officers and enlisted men of the organized militia for meritorious services performed by the officers and enlisted men under the following provisions:

(1) The design and inscription on the medals shall be determined by the adjutant general;

(2) Not more than five medals shall be awarded in one calendar year;

(3) Two medals shall be awarded at the discretion of the adjutant general for meritorious service performed by any officer or enlisted man;

(4) Three medals shall be awarded by the adjutant general annually upon the recommendation of a board of five officers. The five officers are to be appointed each year for the purpose of selecting the three members of the organized militia who have performed the most meritorious services during the calendar year;

(5) The adjutant general shall be authorized to make such rules and regulations as he may deem advisable with reference to convening the board provided for in paragraph (4) of this subsection and the evidence as to meritorious services to be considered by the board; and

(6) The expense of the medals shall be paid from the military fund.

(c) On the recommendation of the adjutant general, the Governor may authorize the award of trophies, citations, and other types of awards to members and units of the organized militia for outstanding achievements as he deems advisable to inspire the spirit of competition and to stimulate interest to the end that technical proficiency and a high standard of efficiency in administration and training are attained. The expense of the awards shall be paid from the military fund.



§ 38-2-284. Applicability of part to residents who are personnel of the National Guard of other states

Any other provision of law to the contrary notwithstanding, the provisions of this part shall apply to residents of this state who are personnel of the Army National Guard or Air National Guard of any other state.









Article 4 - Active Duty Powers

§ 38-2-300. Right of way for troops; exceptions; penalty

(a) The commanding officer of any force of the organized militia which is parading or performing any military duty in any street or highway may require any or all persons in the street or highway to yield the right of way to the militia, provided the carriage of the United States mail, the legitimate functions of the police, and the progress and operations of ambulances, fire departments, and fire engines and apparatus shall not be interfered with thereby. It shall be unlawful for all others to hinder, delay, or obstruct any unit of the organized militia wherever parading or performing any military duty, or to attempt to do so.

(b) Any person violating subsection (a) of this Code section shall be guilty of a misdemeanor.



§ 38-2-301. Closing places where firearms and ammunition sold, where disorder likely to occur; penalty for not obeying closing order

(a) Whenever any force of the organized militia is or has been called out for the performance of any duty under Code Section 38-2-6, it shall be lawful for the commanding officer of the force, if in his judgment the maintenance of law and order in the area into which the force has been ordered will be promoted thereby, to close places where arms and ammunition are sold and all places where disorder is likely to occur.

(b) Any person who sells or dispenses arms or ammunition in violation of an order of a commanding officer under the authority of subsection (a) of this Code section or who maintains a place ordered to be closed under such authority shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than two nor more than five years.



§ 38-2-302. Control of streets in case of riot, rout, mob, tumult, or unlawful assembly; penalty for remaining on or failing to depart streets

(a) Whenever any force of the organized militia is or has been called out for the performance of any duty under this chapter, it shall be lawful for the commanding officer of the force, if it is deemed advisable to do so in subduing or preventing any riot, rout, mob, tumult, or unlawful assembly or the outbreak thereof, to prohibit all persons from occupying or passing any street, road, or place in the vicinity of the riot, rout, mob, tumult, or unlawful assembly, or the place where the same is threatening, or where the force may be at the time being; and otherwise to regulate the passage and occupancy of the streets and places.

(b) Any person after being duly informed of any prohibition or regulation authorized by subsection (a) of this Code section for closing or otherwise controlling streets, roads, or places who attempts to go or to remain on such street, road, or place, or who fails to depart after being warned, shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one nor more than five years.



§ 38-2-303. Dispersion of mob; orders; where order unnecessary; penalty for failure to disperse

(a) Before using any military force in suppression of any riot, rout, tumult, mob, or other lawless or unlawful assembly or combination, it shall be the duty of the officer in command of the force, or some person deputed by him, to command the persons composing the riotous or unlawful assembly or mob to disperse and return peaceably to their abodes and businesses. In no case shall it be necessary to use any set or particular form of words in ordering the dispersion of any riotous, tumultuous, or unlawful assembly, nor shall any command be necessary when the officer or person, in order to give it, would be put in imminent danger of bodily harm or loss of life or where the unlawful assembly or mob is engaged in the commission or perpetration of any felony, in assaulting or attacking any civil officer or person called to aid him in the preservation of the peace, or is otherwise engaged in actual violence to person or property.

(b) Any person or persons composing or taking part in any riot, rout, mob, tumult, or lawless combination or assembly who, after being duly commanded to disperse as provided in subsection (a) of this Code section, willfully and intentionally fail to do so shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one nor more than five years.



§ 38-2-304. Duty of citizens to disperse when shot fired or missile thrown; penalty; felony upon failure to disperse after order

(a) Whenever any shot is fired or missile thrown at, against, or upon any force of the organized militia or against any officer or member thereof assembling or assembled for the purpose of performing any duties under this chapter, it shall forthwith be the duty of every person in the assemblage from which the shot is fired or the missile thrown to disperse immediately and retire therefrom without awaiting any order to do so.

(b) Any person failing to retire immediately from any assemblage after a shot has been fired or a missile thrown in any manner mentioned in subsection (a) of this Code section shall be guilty of a misdemeanor; and any person so remaining in the assemblage after being duly commanded to disperse as provided in Code Section 38-2-303 shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one nor more than five years.



§ 38-2-305. Authority of commanding officer to order vicinity of jail, building, or other place, off limits to unauthorized personnel; arrest; penalty

(a) The commanding officer of any force of the organized militia guarding any jail, building, or other place or escorting any prisoner or performing any other act of duty may, if he deems it advisable, prescribe a reasonable distance in the vicinity of the jail, building, or other place, or escort of the prisoner within which unauthorized persons shall not come. Any person coming within the limits so prescribed may be placed in arrest by the military authorities.

(b) Any person coming within the limits prescribed by the commanding officer of any body or force of the organized militia under subsection (a) of this Code section without the permission of the officer, or refusing to depart after being ordered to do so, shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one nor more than five years.



§ 38-2-306. Prohibited conduct in area of military duty performance

(a) Any person who after due warning trespasses upon any armory, arsenal, camp, range, base, or other facility of the organized militia or other place where any force of the organized militia is performing military duty, or who in any manner interrupts or molests the discharge of military duties by any member or force of the organized militia, or who interrupts or prevents the passage of troops of the organized militia, or who insults, by jeer or otherwise, any member of the organized militia may be placed in arrest by any officer of the force performing the military duty at the place where the offense is committed and delivered to the proper civil authorities.

(b) The commanding officer of any force of the organized militia performing military duty in or at any armory, arsenal, camp, range, base, or other facility of the organized militia or other place where the force is performing military duty may prohibit persons from hawking, peddling, vending, selling, or auctioning goods, wares, merchandise, food products, or beverages and may prohibit all gambling, or the sale or use of spirituous beverages, or the establishment or maintenance of a disorderly place within the limits of the armory, arsenal, camp, range, base, or other facility of the organized militia or other place where the force is performing military duty or within such limits not exceeding one mile therefrom as he may prescribe.

(c) Any person who violates any part of subsection (a) or (b) of this Code section shall be guilty of a misdemeanor.



§ 38-2-307. Power of National Guard members to effect an arrest

Members of the National Guard may, at the discretion of the Governor, have the same powers of arrest and apprehension as do law enforcement officers when called to active duty to respond to emergencies pursuant to Code Section 38-2-6, 38-2-7, 45-12-31, or 45-12-34 or pursuant to any other provision of state or federal law other than Title 10 of the United States Code.






Article 5 - Code of Military Justice

Part 1 - General Provisions

§ 38-2-1000. Short title

This article shall be known and may be cited as the "Georgia Code of Military Justice."



§ 38-2-1001. Definitions

As used in this article, the term:

(1) "Accuser" means a person who signs and swears to charges, directs that charges nominally be signed and sworn to by another, or has an interest other than an official interest in the prosecution of the accused.

(2) "Another state" means any one of the several states of the United States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, and the United States Virgin Islands.

(3) "Apprehension" means the taking of a person into custody.

(4) "Arrest" means the restraint of a person by oral or written order that is not imposed as punishment and that directs such person to remain within specified limits.

(5) "Arrest in quarters" means a punishment requiring a person to remain within his or her military residence, whether a tent, stateroom, or other quarters assigned, or a private residence when government quarters have not been provided during the period of punishment.

(6) "Cadet," "candidate," or "midshipman" means a person enrolled in or attending a military academy, regional training institute, or any other formal education program for the purpose of becoming a commissioned officer in the organized militia.

(7) "Classified information" means any information or material that has been determined by an official of the United States or of another state, pursuant to law, an executive order, or regulation, to require protection against unauthorized disclosure for reasons of national or state security.

(8) "Commander" means:

(A) A commissioned officer of the organized militia who is in command or who is in charge;

(B) The Governor; or

(C) The adjutant general.

(9) "Commanding officer" means a commander.

(10) "Confinement" means physical restraint imposed by order of competent authority depriving a person of freedom.

(11) "Convening authority" means the person convening the court, a successor in office, or an authorized designee of the person or successor.

(12) "Enlisted member" means a person in an enlisted grade.

(13) "Judge advocate" means an individual who is certified or designated as such by the Judge Advocate General of the United States Army or Air Force or certified by the state judge advocate as competent to perform such military justice duties required by this article. Such individual shall be a commissioned officer of the organized militia.

(14) "Military court" means a court-martial or court of inquiry.

(15) "Military judge" means an official of a general or special court-martial detailed by the convening authority.

(16) "Organized militia" means the National Guard of this state as provided for by Title 32 of the United States Code, the Georgia Naval Militia, and any other military force organized under the Constitution and laws of this state when not in a status subjecting such force or forces to exclusive jurisdiction under Chapter 47 of Title 10 of the United States Code.

(17) "Record," when used in connection with the proceedings of a court-martial, means:

(A) An official written transcript, written summary, or other writing relating to the proceedings; or

(B) An official audiotape, videotape, digital image or file, or similar material from which sound, or sound and visual images, depicting the proceedings may be reproduced.

(18) "Senior force commander" means the assistant adjutant general for army, the assistant adjutant general for air, or the brigadier general in charge of the State Defense Force.

(19) "Superior commissioned officer" means a commissioned officer superior in rank or command.



§ 38-2-1002. Applicability; jurisdiction

(a) This article shall apply to all members of the organized militia at all times and in all places when not serving as provided for by Title 10 of the United States Code.

(b) (1) Subject matter jurisdiction under this article shall be established if a nexus exists between an offense set forth in Part 10 of this article, except as provided in Code Section 38-2-1111 or 38-2-1112.1, and the organized militia. When a member is in a status as provided for by Title 32 of the United States Code or on state active duty, a rebuttable presumption exists that such nexus is established. As used in this paragraph, the term "state active duty" means full-time duty in the organized militia under an order of the Governor or otherwise issued by authority of law and paid by funds of this state, including travel to and from such duty.

(2) Courts-martial shall have primary jurisdiction of an offense set forth in Part 10 of this article, except as provided in Code Section 38-2-1111 or 38-2-1112.1.

(3) A proper civilian court shall have primary jurisdiction of a nonmilitary offense when such act or omission violates both this article and local civilian criminal law, foreign or domestic. In such case, a court-martial may be initiated only after the civilian authority has declined to prosecute or dismissed such charge; provided, however, that jeopardy has not attached.

(4) Jurisdiction over attempted crimes, conspiracy crimes, solicitation, and accessory crimes shall be determined by the underlying offense.



§ 38-2-1003. Discharge fraudulently obtained

(a) Each person discharged from the organized militia who is later charged with having fraudulently obtained such discharge shall be, subject to Code Section 38-2-1043, subject to trial by court-martial on that charge and is, after apprehension, subject to this article while in custody under the direction of the organized militia for that trial. Upon conviction of such charge, such person shall be subject to trial by court-martial for all offenses under this article committed prior to the fraudulent discharge.

(b) No person who has deserted from the organized militia shall be relieved from amenability to the jurisdiction of this article by virtue of a separation from any later period of service.



§ 38-2-1004. Calculating forfeiture punishments

When calculating forfeiture punishments under this article for nonactive duty members of the Georgia National Guard, each unit training assembly shall constitute a day. Otherwise, any punishment authorized by this article which is measured in terms of days shall mean successive days when served in a status of annual field training and shall mean succeeding duty days when served in a status other than annual field training.



§ 38-2-1005. Territorial applicability of article

(a) This article shall be applicable at all times and in all places, provided that either the person subject to this article is in a duty status or, if not in a duty status, that there is a nexus between the act or omission constituting an offense under this article and the efficient functioning of the organized militia. Such grant of military jurisdiction shall neither preclude nor limit civilian jurisdiction over an offense except when the prohibition of double jeopardy is concerned.

(b) Courts-martial and courts of inquiry may be convened and held in units of the organized militia while those units are serving outside of this state with the same jurisdiction and powers as to persons subject to this article as if such proceedings were held inside this state, and offenses committed outside this state may be tried and punished under this article either inside or outside this state.



§ 38-2-1006. State judge advocate; appointment; eligibility; staff judge advocate

(a) The Governor, on the recommendation of the adjutant general, shall appoint an individual to serve as the state judge advocate. To be eligible for such appointment, such individual shall be a judge advocate, a member of the State Bar of Georgia in good standing for not less than ten years, and have not less than five years of continuous service in the army or air National Guard of this state. The state judge advocate shall serve as the primary legal advisor to the adjutant general and shall serve as the judge advocate on the joint staff. The state judge advocate shall supervise the Office of the State Judge Advocate and shall have authority for assignment, placement, and billeting of all judge advocates.

(b) The assistant adjutant general for army, the assistant adjutant general for air, and the brigadier general in charge of the State Defense Force, on the recommendation of the state judge advocate, shall each appoint a staff judge advocate for the Army National Guard, a staff judge advocate for the Air National Guard, and a staff judge advocate for the State Defense Force, respectively. Such staff judge advocates shall serve as the respective primary legal advisors to the assistant adjutant general for army, the assistant adjutant general for air, and the brigadier general in charge of the State Defense Force.

(c) The state judge advocate, or his or her assistants, shall make frequent inspections in the field in supervision of the administration of military justice in the organized militia.

(d) Convening authorities shall at all times communicate directly with a judge advocate in the same military service in matters relating to the administration of military justice.

(e) No person who has acted as member, military judge, trial counsel, defense counsel, or investigating officer, or who has been a witness, in any case may later act in any capacity in any reviewing authority upon the same case.






Part 2 - Apprehension and Restraint

§ 38-2-1007. Apprehension

(a) Any person authorized by this article or Chapter 47 of Title 10 of the United States Code, or by regulations issued under either, to take persons into custody subject to this article, any marshal of a court-martial appointed pursuant to the provisions of this article, and any peace officer or civil officer having authority to take offenders into custody under the laws of the United States or of another state, may do so upon probable cause that an offense has been committed and that the person taken into custody committed it.

(b) Commissioned officers, warrant officers, petty officers, and noncommissioned officers shall have authority to quell quarrels, frays, and disorders among persons subject to this article and to take persons into custody subject to this article who take part therein.

(c) If an offender is taken into custody outside this state, the offender's return to this state shall be in accordance with normal extradition procedures or by reciprocal agreement.

(d) No person authorized by this article to take persons into custody subject to this article, or the place where such offender is confined, restrained, held, or otherwise housed, shall require payment of any fee or charge for so receiving, apprehending, confining, restraining, holding, or otherwise housing a person except as otherwise provided by law.



§ 38-2-1008. Reserved

Reserved. (Code 1981, § 38-2-1008, enacted by Ga. L. 2015, p. 753, § 1/HB 98.)

Title Note

Chapter Note

Article Note



§ 38-2-1009. Who may order the arrest or confinement of members

(a) An enlisted member may be ordered into arrest or confinement by any commander in the grade of O-4 or above by an order, oral or written, delivered in person or through any other person who is subject to this article. A commander in the grade of O-4 or above may authorize commissioned officers, warrant officers, petty officers, or noncommissioned officers to order enlisted members of the commanding officer's command, or subject to the commanding officer's authority, into arrest or confinement.

(b) A commissioned officer, a warrant officer, or a civilian subject to this article or to trial thereunder may be ordered into arrest or confinement only by a commanding officer in the grade of O-6 or above to whose authority the person is subject by an order, oral or written, delivered in person or by another commissioned officer. The authority to order such persons into arrest or confinement shall not be delegated.

(c) No person may be ordered into arrest or confinement except for probable cause.

(d) This article shall not limit the authority of persons authorized to apprehend offenders to secure the custody of an alleged offender until proper authority may be notified.

(e) The Governor, or the adjutant general under delegation by the Governor, may by written order, or regulations issued pursuant to Part 1 of Article 2 of this chapter, further limit who may order the arrest or confinement of members.



§ 38-2-1010. Restraint of persons charged with offenses

Any person subject to this article who is charged with an offense under this article shall be ordered into arrest or confinement by the adjutant general, as circumstances may require. When any person subject to this article is placed in arrest or confinement prior to trial, immediate steps shall be taken to inform him or her of the specific wrong of which he or she is accused, and diligent steps shall be taken to try him or her or to dismiss the charges and release him or her.



§ 38-2-1011. Confinement and imprisonment in civil jails

Confinement and imprisonment other than in a guard house, whether prior to, during, or after trial by a military court, shall be executed in jails or correctional institutions designated by the Governor, or by the adjutant general under delegation by the Governor, for that purpose.



§ 38-2-1012. No confinement with enemy prisoners

No member of the organized militia shall be placed in confinement in immediate association with enemy prisoners.



§ 38-2-1013. Restriction on means of punishment

No person, while being held for trial or awaiting a verdict, shall be subjected to punishment or penalty other than arrest or confinement upon the charges pending against him or her, nor shall the arrest or confinement imposed upon such person be any more rigorous than the circumstances require to insure his or her presence and the safety of others, but he or she may be subjected to minor punishment during such period for infractions of discipline. Any person placed in confinement while being held for trial or awaiting a verdict shall be given administrative credit for such time to offset any sentence subsequently imposed.



§ 38-2-1014. Delivery of offenders to civil authorities

(a) A person who is subject to this article and accused of an offense against civil authority shall be delivered, upon request, to the civil authority for trial or confinement.

(b) When delivery under this article is made to any civil authority of a person undergoing sentence of a court-martial, and the delivery, if followed by conviction in a civil tribunal, interrupts the execution of the sentence of the court-martial, the offender, after having answered to the civil authorities for the offense, shall, upon the request of competent military authority, be returned to the place of original custody for the completion of his or her sentence.






Part 3 - Nonjudicial Punishment

§ 38-2-1015. Commanding officer's disciplinary punishment; regulations limiting; officers in charge; appeal; effect on more serious offenses

(a) Under such regulations as may be prescribed by the Governor pursuant to Part 1 of Article 2 of this chapter, or the adjutant general under delegation by the Governor, any commanding officer may impose disciplinary punishments for minor offenses without the intervention of a court-martial pursuant to this Code section. A commanding officer's authority under this Code section shall not be delegated.

(b) As provided for by subsection (a) of this Code section, any commanding officer may impose upon enlisted members of such commanding officer's command one or more of the following punishments:

(1) An admonition;

(2) A reprimand;

(3) The withholding of privileges for not more than six months, whether or not such withholding is for consecutive months;

(4) Restitution;

(5) The forfeiture of pay of not more than seven days' pay;

(6) A reduction by one grade of a member in the grade of E-4 and below;

(7) Extra duties, including, but not limited to, fatigue duties, for not more than 14 days, whether or not such days are consecutive; and

(8) Restriction to certain specified limits, with or without suspension from duty, for not more than 14 days, whether or not such days are consecutive.

(c) As provided for by subsection (a) of this Code section, any commanding officer in the grade of O-4 or above may impose upon enlisted members of such commanding officer's command one or more of the following punishments:

(1) Any punishment authorized in paragraphs (1) through (4) of subsection (b) of this Code section;

(2) The forfeiture of not more than one-half of one month's pay per month for two months;

(3) A reduction by one grade of a member in the grade of E-6 and below;

(4) Extra duties, including, but not limited to, fatigue duties, for not more than 45 days, whether or not such days are consecutive; and

(5) Restriction to certain specified limits, with or without suspension from duty, for not more than 60 days, whether or not such days are consecutive.

(d) As provided for by subsection (a) of this Code section, any commanding officer in the grade of O-6 or above may impose upon enlisted members of such commanding officer's command one or more of the following punishments:

(1) Any punishment authorized in paragraphs (1), (2), (4), and (5) of subsection (c) of this Code section; and

(2) A reduction by one grade of a member in the grade of E-7 and below.

(e) As provided for by subsection (a) of this Code section, the adjutant general or an officer of a general or flag rank in command may impose one or more of the following punishments:

(1) Upon commissioned or warrant officers under the command of the adjutant general or officers of a general or flag rank command:

(A) Any punishment authorized in paragraphs (1), (2), and (5) of subsection (c) of this Code section; and

(B) Arrest in quarters for not more than 30 days, whether or not such days are consecutive; and

(2) Upon enlisted members under the command of the adjutant general or officers of a general or flag rank command:

(A) Any punishment authorized in paragraph (1) of subsection (d) of this Code section; and

(B) A reduction by one grade.

(f) Whenever any of the punishments provided for by this Code section are combined to run consecutively, the total length of the combined punishment shall not exceed the authorized duration of the longest punishment in the combination, and there shall be an apportionment of punishments such that no single punishment in the combination exceeds its authorized length under this Code section.

(g) (1) The officer who imposes punishment under this Code section, or such officer's successor in command, may, at any time, suspend, set aside, mitigate, or remit any part or amount of the punishment and restore all rights, privileges, and property affected. Such officer may also:

(A) Mitigate reduction in grade to forfeiture of pay;

(B) Mitigate arrest in quarters to restriction; or

(C) Mitigate extra duties to restriction.

(2) The mitigated punishment under this subsection shall not be for a greater period than the punishment mitigated. When mitigating reduction in grade to forfeiture of pay, the amount of the forfeiture shall not be greater than the amount that could have been imposed initially under this Code section by the officer who imposed the punishment mitigated.

(h) A person punished under this Code section who considers the punishment unjust or disproportionate to the offense may through the proper channel appeal to the next superior authority within 30 days after the punishment is either announced or sent to the accused, as the commander may determine. The appeal shall be promptly forwarded and decided, but the person punished may in the meantime be required to undergo the punishment adjudged. The superior authority shall exercise the same powers with respect to the punishment imposed as may be exercised under subsection (g) of this Code section by the officer who imposed the punishment. Before acting on an appeal from a punishment, the authority who is to act on the appeal may refer the case to a judge advocate for consideration and advice.

(i) The imposition and enforcement of disciplinary punishment under this Code section for any act or omission shall not be a bar to trial by court-martial or a civilian court of competent jurisdiction for a serious crime or offense growing out of the same act or omission and not properly punishable under this Code section; but the fact that a disciplinary punishment has been enforced may be shown by the accused upon trial and, when so shown, it shall be considered in determining the measure of punishment to be adjudged in the event of a finding of guilty.

(j) Whenever a punishment of forfeiture of pay is imposed under this Code section, the forfeiture may apply to pay accruing before, on, or after the date that punishment is imposed.

(k) Regulations issued pursuant to Part 1 of Article 2 of this chapter may prescribe the form of records to be kept of proceedings under this Code section and may prescribe that certain categories of those proceedings shall be in writing.

(l) No member has the right to decline nonjudicial punishment under this Code section and to demand any type of court-martial.






Part 4 - Classification of Courts-Martial

§ 38-2-1016. Classification of courts-martial

There shall be three kinds of courts-martial in the organized militia:

(1) General courts-martial, which shall consist of:

(A) A military judge and not less than six members; or

(B) Only a military judge, if, before the court is assembled, the accused, knowing the identity of the military judge and after consultation with defense counsel, requests orally on the record or in writing a court composed of only a military judge and the military judge approves;

(2) Special courts-martial, which shall consist of:

(A) A military judge and not less than six members; or

(B) Only a military judge, if one has been detailed to the court, and the accused under the same conditions as those provided for in subparagraph (B) of paragraph (1) of this Code section so requests; and

(3) Summary courts-martial, consisting of one commissioned officer.



§ 38-2-1017. Jurisdiction of courts-martial; generally

Each force of the organized militia has court-martial jurisdiction over all members of the particular force of the organized militia who are subject to this article. The Georgia Army National Guard and the Georgia Air National Guard shall have court-martial jurisdiction over all members subject to this article.



§ 38-2-1018. General courts-martial

Subject to Code Section 38-2-1017, general courts-martial shall have jurisdiction to try persons subject to this article for any offense made punishable by this article, and shall, under such limitations as the Governor may prescribe pursuant to Part 1 of Article 2 of this chapter, adjudge any one or more of the following punishments not otherwise forbidden by this article:

(1) Confinement for a period of not more than ten years;

(2) Restriction to specified limits for not more than six months;

(3) Dismissal, dishonorable discharge, or bad conduct discharge;

(4) Forfeiture of all or a portion of pay and allowances;

(5) Restitution;

(6) Reduction to the lowest or any intermediate pay grade of enlisted persons;

(7) A reprimand; and

(8) No punishment.



§ 38-2-1019. Special courts-martial

Subject to Code Section 38-2-1017, special courts-martial shall have jurisdiction to try persons subject to this article for any offense made punishable by this article, and shall, under such limitations as the Governor, or the adjutant general by delegation of the Governor, may prescribe by regulations issued pursuant to Part 1 of Article 2 of this chapter, adjudge any one or more of the following punishments not otherwise forbidden by this article:

(1) Confinement for a period of not more than one year;

(2) Restriction to specified limits for not more than six months;

(3) Bad conduct discharge;

(4) Forfeiture of all or a portion of pay and allowances for not more than one year;

(5) Restitution;

(6) Reduction to the lowest or any intermediate pay grade of enlisted persons;

(7) A reprimand; and

(8) No punishment.



§ 38-2-1020. Summary courts-martial

(a) Subject to Code Section 38-2-1017, summary courts-martial shall have jurisdiction to try persons subject to this article, except for commissioned or warrant officers, cadets, candidates, and midshipmen, for any offense made punishable by this article under such limitations as the Governor, or the adjutant general by delegation of the Governor, may prescribe by regulations issued pursuant to Part 1 of Article 2 of this chapter.

(b) No person with respect to whom summary courts-martial shall have jurisdiction may be brought to trial before a summary court-martial if he or she objects thereto. If objection to trial by summary court-martial is made by an accused, trial by special or general court-martial shall be ordered, as may be appropriate. Summary courts-martial shall, under such limitations as the Governor, or the adjutant general by delegation of the Governor, may prescribe by regulations issued pursuant to Part 1 of Article 2 of this chapter, adjudge any one or more of the following punishments not otherwise forbidden by this article:

(1) Confinement for a period of not more than one month;

(2) Restriction to specified limits for not more than two months;

(3) Forfeiture of all or a portion of pay and allowances for not more than 60 days;

(4) Restitution;

(5) Reduction of no more than two grades of enlisted persons;

(6) A reprimand; and

(7) No punishment.



§ 38-2-1021. Reserved

Reserved. (Code 1981, § 38-2-1021, enacted by Ga. L. 2015, p. 753, § 1/HB 98.)

Title Note

Chapter Note

Article Note






Part 5 - Convening of Courts-Martial

§ 38-2-1022. Convening of general courts-martial

(a) General courts-martial may be convened by the Governor. The Governor may delegate the authority to convene general courts-martial to the adjutant general, but such authority shall not be delegated further.

(b) If the Governor is the accuser, the general court-martial shall be convened by the Lieutenant Governor.

(c) For administrative purposes other than the actual convening of a general court-martial, the adjutant general shall be considered the general court-martial convening authority.



§ 38-2-1023. Convening of special courts-martial

(a) Special courts-martial may be convened by the Governor, the adjutant general, the assistant adjutant general for army, or the assistant adjutant general for air.

(b) If any individual in subsection (a) of this Code section is an accuser, the special court-martial shall be convened by superior competent authority and may in any case be convened by such superior authority if considered desirable by such authority.



§ 38-2-1024. Convening of summary courts-martial

(a) Summary courts-martial may be convened by:

(1) Any person authorized to convene a special court-martial under subsection (a) of Code Section 38-2-1023; or

(2) Any commander in the grade of O-6 or above.

(b) If any individual listed in subsection (a) of this Code section is an accuser, the summary court-martial shall be convened by superior competent authority and may in any case be convened by such superior authority if considered desirable by such authority.

(c) The Governor, or the adjutant general by delegation of the Governor, may, by written order, further limit who may convene actions under this Code section.



§ 38-2-1025. Eligibility to serve on courts-martial

(a) For purposes of this Code section, the term "unit" means any regularly organized body of the organized militia not larger than a company, a squadron, a division of the naval militia, or a body corresponding to one of them.

(b) Any commissioned officer of the organized militia shall be eligible to serve on all courts-martial for the trial of any person who is subject to this article.

(c) Any warrant officer of the organized militia shall be eligible to serve on general and special courts-martial for the trial of any person who is subject to this article, other than a commissioned officer.

(d) Any enlisted member of the organized militia who is not a member of the same unit as the accused shall be eligible to serve on general and special courts-martial for the trial of any enlisted member who is subject to this article, but such enlisted member shall serve as a member of a court only if, before the conclusion of a session called by the military judge under Code Section 38-2-1039 prior to trial or, in the absence of such a session, before the court is assembled for the trial of the accused, the accused personally has requested orally on the record or in writing that enlisted members serve on it. After such a request, the accused shall not be tried by a general or special court-martial the membership of which does not include enlisted members in a number comprising at least one-third of the total membership of the court, unless eligible enlisted members cannot be obtained on account of physical conditions or military exigencies. If such members cannot be obtained, the court shall be assembled and the trial held without such enlisted members, but the convening authority shall make a detailed written statement, to be appended to the record, stating why such number of enlisted members could not be obtained.

(e) No person who is subject to this article shall be tried by a court-martial any member of which is junior to the accused in rank or grade.

(f) When convening a court-martial, the convening authority shall detail as members thereof such members of the organized militia as, in the convening authority's opinion, are best qualified for the duty by reason of age, education, training, experience, length of service, and judicial temperament. No member of the organized militia shall be eligible to serve as a member of a general or special court-martial when that member is the accuser, a witness, or has acted as investigating officer or as counsel in the same case.

(g) Before a court-martial is assembled for the trial of a case, the convening authority may excuse a member of the court from participating in the case. The convening authority may delegate the authority under this subsection to a judge advocate or to any other principal assistant.



§ 38-2-1026. Military judge

(a) A military judge shall be detailed to each general and special court-martial by the authority convening a general or special court-martial. The military judge shall preside over each open session of the court-martial to which the military judge has been detailed.

(b) A military judge shall be:

(1) An active or retired commissioned officer of the organized militia or state military force of another state or of the armed forces of the United States or a reserve component thereof;

(2) A member in good standing of the bar of the highest court of another state or a member of the bar of a federal court for at least five years; and

(3) Certified as qualified for duty as a military judge by the judge advocate general of the army, air force, or navy and the state judge advocate.

(c) In the instance when a military judge is not a member of the bar of the highest court of this state, the military judge shall be deemed admitted pro hac vice, subject to filing a certificate with the state judge advocate setting forth such qualifications as provided for in subsection (b) of this Code section.

(d) The military judge of a general or special court-martial shall be designated by the state judge advocate, or a designee, for detail by the convening authority. Neither the convening authority nor any primary staff member of the convening authority shall prepare or review any report concerning the effectiveness, fitness, or efficiency of the military judge so detailed, which relates to performance of duty as a military judge.

(e) Whenever possible, the military judge of a general or special court-martial shall be of the same branch of service as the accused.

(f) No person shall be eligible to act as military judge in a case if that person is the accuser or a witness or has acted as investigating officer or a counsel in the same case.

(g) The military judge of a court-martial shall not consult with the members of the court except in the presence of the accused, trial counsel, and defense counsel and shall not vote with the members of the court.

(h) If no person who meets the qualifications to serve as military judge under this Code section is readily available in the sole discretion of the state judge advocate, a law officer shall be appointed. A law officer may serve in place of a military judge provided he or she meets the qualifications as provided for in paragraphs (1) and (2) of subsection (b) of this Code section and is approved for such service, in writing, by the state judge advocate.



§ 38-2-1027. Trial counsel and assistants

(a) (1) For each general and special court-martial the convening authority shall detail a trial counsel and such assistants as appropriate.

(2) For each general and special court-martial, if the United States Army Trial Defense Services or a similar entity exists, such entity shall detail defense counsel and such assistants as are appropriate. If no appropriate such entity exists, the convening authority shall detail defense counsel and such assistants as are appropriate.

(3) No person who has acted as investigating officer, military judge, a witness, or court member in any case may act later as trial counsel, assistant trial counsel, or, unless expressly requested by the accused, as defense counsel or assistant or associate defense counsel in the same case. No person who has acted for the prosecution may act later in the same case for the defense nor may any person who has acted for the defense act later in the same case for the prosecution.

(b) Except as provided in subsection (c) of this Code section, trial counsel or defense counsel detailed for a general or special court-martial shall be a judge advocate.

(c) In the instance where a defense counsel is not a member of the bar of the highest court of this state, the defense counsel shall be deemed admitted pro hac vice, subject to filing a certificate with the military judge setting forth the qualifications that counsel is:

(1) A commissioned officer of the organized militia or state military force of another state or of the armed forces of the United States or a reserve component thereof;

(2) A member in good standing of the bar of the highest court of another state; and

(3) Certified as a judge advocate in the judge advocate general's corps of the army, air force, navy, or the marine corps.

(d) Nothing in this Code section shall preclude the accused from hiring a civilian attorney who is a member of the bar of this state or who has been admitted pro hac vice. Such attorney shall serve the accused at no cost to another state or the federal government.



§ 38-2-1028. Appointment of court reporters and interpreters

Under such regulations as may be prescribed by the Governor pursuant to Part 1 of Article 2 of this chapter, the convening authority of a general or special court-martial or court of inquiry shall detail or employ qualified court reporters who shall record the proceedings of and testimony taken before that court. Under like regulations, the convening authority may detail or employ interpreters who shall interpret for the court.



§ 38-2-1029. Absent and additional members; not less than six members required; disability of judge

(a) No member of a general or special court-martial shall be absent or excused after the court has been assembled for the trial of the accused unless excused as a result of a challenge, excused by the military judge for physical disability or other good cause, or excused by order of the convening authority for good cause.

(b) Whenever a general court-martial, other than a general court-martial composed of a military judge only, is reduced below six members, the trial shall not proceed unless the convening authority details new members sufficient in number to provide not less than six members. The trial shall proceed with the new members present after the recorded evidence previously introduced before the members of the court has been read to the court in the presence of the military judge, the accused, and counsel for both sides.

(c) Whenever a special court-martial, other than a special court-martial composed of a military judge only, is reduced below six members, the trial shall not proceed unless the convening authority details new members sufficient in number to provide not less than six members. The trial shall proceed with the new members present as if no evidence had been introduced previously at the trial, unless a verbatim record of the evidence previously introduced before the members of the court or a stipulation thereof is read to the court in the presence of the military judge, the accused, and counsel for both sides.

(d) If the military judge of a court-martial composed of a military judge only is unable to proceed with the trial because of physical disability, as a result of a challenge, or for other good cause, the trial shall proceed, subject to any applicable conditions of subparagraph (B) of paragraphs (1) and (2) of Code Section 38-2-1016, after the detail of a new military judge as if no evidence had previously been introduced, unless a verbatim record of the evidence previously introduced or a stipulation thereof is read in court in the presence of the new military judge, the accused, and counsel for both sides.






Part 6 - Pretrial Procedure

§ 38-2-1030. Charges and specification

(a) Charges and specifications shall be signed by a person subject to this article under oath before a commissioned officer authorized by Code Section 38-2-1136 to administer oaths and shall state:

(1) That the signer has personal knowledge of, or has investigated, the matters set forth therein; and

(2) That the same are true in fact to the best of the signer's knowledge and belief.

(b) Upon the preferring of charges, the convening authority shall take immediate steps to determine what disposition should be made thereof in the interest of justice and discipline, and the person accused shall be informed of the charges as soon as practicable.

(c) The preferring of charges and findings and sentence of a general court-martial or special court-martial, or other disposition of the charges of the general court-martial or special court-martial, shall be reported to the Georgia Crime Information Center. The Governor shall prescribe by regulations issued pursuant to Part 1 of Article 2 of this chapter the means, manner, and methods of such reporting to the Georgia Crime Information Center.



§ 38-2-1031. Compulsory self-incrimination prohibited

(a) No person subject to this article shall compel any person to incriminate himself or herself or to answer any question the answer to which may tend to incriminate him or her.

(b) No person subject to this article shall interrogate or request any statement from an accused or a person suspected of an offense without first informing him or her of the nature of the accusation and advising him or her that he or she does not have to make any statement regarding the offense of which he or she is accused or suspected and that any statement made by him or her may be used as evidence against him or her in a trial by court-martial.

(c) No person subject to this article shall compel any person to make a statement or produce evidence before any military court if the statement or evidence is not material to the issue and may tend to degrade him or her.

(d) No statement obtained from any person in violation of this article or through the use of coercion, unlawful influence, or unlawful inducement shall be received in evidence against him or her in a trial by court-martial.



§ 38-2-1032. Investigation; cross-examination; effect of failure to perform

(a) No charge or specification shall be referred to a general court-martial for trial until a thorough and impartial investigation of all the matters set forth therein has been made unless such investigation has been waived in writing by the accused after consultation with his or her defense counsel. Such investigation shall include inquiry as to the truth of the matter set forth in the charges, consideration of the form of charges, and a recommendation as to the disposition which should be made of the case in the interest of justice and discipline.

(b) The accused shall be advised of the charges against him or her and of the right to be represented at the investigation provided for by subsection (a) of this Code section by counsel. The accused has the right to be represented at such investigation as provided in Code Section 38-2-1038 and in regulations prescribed under that Code section. At such investigation, full opportunity shall be given to the accused to cross-examine witnesses against him or her, if they are available, and to present anything relevant he or she may desire in his or her own behalf, either in defense or mitigation, and the investigating officer shall examine available relevant witnesses requested by the accused. If the charges are forwarded after the investigation, they shall be accompanied by a statement of the substance of the testimony taken on both sides and a copy thereof shall be given to the accused.

(c) If an investigation of the subject matter of an offense has been conducted before the accused is charged with the offense, and if the accused was present at the investigation and afforded the opportunities for representation, cross-examination, and presentation prescribed in subsection (b) of this Code section, no further investigation of that charge shall be necessary under this Code section unless it is demanded by the accused after he or she is informed of the charge. A demand for further investigation shall entitle the accused to recall witnesses for further cross-examination and to offer any new relevant evidence in the accused's own behalf.

(d) If evidence adduced in an investigation under this Code section indicates that the accused committed an uncharged offense, the investigating officer may investigate the subject matter of that offense without the accused having first been charged with the offense if the accused is:

(1) Present at the investigation;

(2) Informed of the nature of each uncharged offense investigated; and

(3) Afforded the opportunities for representation, cross-

examination, and presentation prescribed in subsection (b) of this Code section.

(e) The requirements of this Code section shall be binding on all persons administering this article, but failure to follow them shall not constitute jurisdictional error.



§ 38-2-1033. Forwarding of charges

When a person is held for trial by general court-martial, the commanding officer shall, within three days after the accused is ordered into arrest or confinement, forward the charges, together with the investigation and allied papers, to the person exercising general court-martial jurisdiction.



§ 38-2-1034. Advice of staff judge advocate and reference for trial; corrections

(a) Before directing the trial of any charge by general or special court-martial, the convening authority shall refer it to the staff judge advocate of the service of the accused for consideration and advice. The convening authority shall not refer a specification under a charge to a general or special court-martial for trial unless the convening authority has been advised in writing by the staff judge advocate of the service of the accused that:

(1) The specification alleges an offense under this article;

(2) The specification is warranted by the evidence indicated in the report of investigation as provided for under Code Section 38-2-1032, if there is such a report; and

(3) A court-martial would have jurisdiction over the accused and the offense.

(b) The advice of the staff judge advocate under subsection (a) of this Code section with respect to a specification under a charge shall include a written and signed statement by the staff judge advocate:

(1) Expressing conclusions with respect to each matter set forth in subsection (a) of this Code section; and

(2) Recommending action that the convening authority take regarding the specification.

If the specification is referred for trial, the recommendation of the staff judge advocate shall accompany the specification.

(c) If the charges or specifications are not formally correct or do not conform to the substance of the evidence contained in the report of the investigating officer, formal corrections, and such changes in the charges and specifications as are needed to make them conform to the evidence, may be made.



§ 38-2-1035. Service of copy of charges; time period before trial

The trial counsel shall serve or cause to be served upon the accused a copy of the charges. No person shall, against his or her objection, be brought to trial before a general court-martial case within a period of five days after the service of charges upon him or her, or before a special court-martial case within a period of three days after the service of charges upon him or her.






Part 7 - Trial Procedures

§ 38-2-1036. Governor may prescribe rules and regulations

Pretrial, trial, and post-trial procedures, including, but not limited to, modes of proof, for courts-martial cases arising under this article and for courts of inquiry shall be prescribed by the Governor, or the adjutant general by delegation of the Governor, by regulations issued pursuant to Part 1 of Article 2 of this chapter, or as otherwise provided by law, which shall apply the principles of law generally recognized in military criminal cases in the courts of the armed forces but which may not be contrary to or inconsistent with this article.



§ 38-2-1037. Unlawfully influencing action of court

(a) No authority convening a general, special, or summary court-martial nor any other commanding officer or officer serving on the staff thereof may censure, reprimand, or admonish such court or any member, the military judge, counsel, or witness thereof with respect to the findings or sentence adjudged by the court or with respect to any other exercise of its or his or her functions in the conduct of the proceedings. No person subject to this article shall attempt to coerce or, by any unauthorized means, influence the action of a court-martial or court of inquiry or any member thereof in reaching the findings or sentence in any case or the action of any convening, approving, or reviewing authority with respect to their judicial acts.

(b) Subsection (a) of this Code section shall not apply with respect to:

(1) General instructional or informational courses in military justice if such courses are designed solely for the purpose of instructing members of a command in the substantive and procedural aspects of courts-martial; or

(2) Statements and instructions given in open court by the military judge, summary court-martial officer, or counsel.

(c) In the preparation of an effectiveness, fitness, or efficiency report, or any other report or document used in whole or in part for the purpose of determining whether a member of the organized militia is qualified to be advanced in grade, of determining the assignment or transfer of a member of the organized militia, or of determining whether a member of the organized militia should be retained on active status, no person subject to this article shall, in preparing any such report:

(1) Consider or evaluate the performance of duty of any such member as a member of a court-martial or witness therein; or

(2) Give a less favorable rating or evaluation of any counsel of the accused because of zealous representation before a court-martial.



§ 38-2-1038. Trial counsel

(a) The trial counsel of a general or special court-martial shall be a member in good standing of the State Bar of Georgia and shall prosecute in the name of this state and shall, under the direction of the court, prepare the record of the proceedings.

(b) (1) The accused shall have the right to be represented in defense before a general or special court-martial or at an investigation under Code Section 38-2-1032 as provided for in this subsection.

(2) The accused may be represented by civilian counsel at the provision and expense of the accused.

(3) Except as otherwise provided in this Code section, the accused shall be represented by:

(A) Military counsel as provided for under Code Section 38-2-1027; or

(B) Military counsel of the accused's own selection if such counsel is reasonably available as determined under paragraph (7) of this subsection.

(4) If the accused is represented by civilian counsel, military counsel detailed or selected under paragraph (3) of this subsection shall act as associate counsel if requested in writing by the accused; provided, however, that if no such request in writing is made, military counsel detailed under paragraph (3) of this subsection shall be excused.

(5) Except as provided under paragraph (6) of this subsection, if the accused is represented by military counsel of his or her own selection under subparagraph (B) of paragraph (3) of this subsection, any military counsel detailed under subparagraph (A) of paragraph (3) of this subsection shall be excused.

(6) The accused shall not be entitled to be represented by more than one military counsel; provided, however, that the person authorized under regulations prescribed under Code Section 38-2-1027 to detail counsel, in such person's sole discretion:

(A) May detail additional military counsel as assistant defense counsel; and

(B) If the accused is represented by military counsel of the accused's own selection under subparagraph (B) of paragraph (3) of this subsection, may approve a request from the accused that military counsel detailed under subparagraph (A) of paragraph (3) of this subsection act as associate defense counsel.

(7) The staff judge advocate of the same force of the accused shall determine whether the military counsel selected by an accused is reasonably available.

(c) In any court-martial proceeding resulting in a conviction, the defense counsel may:

(1) Forward for attachment to the record of proceedings a brief of such matters as counsel determines should be considered in behalf of the accused on review, including any objection to the contents of the record which such counsel considers appropriate;

(2) Assist the accused in the submission of any matter under Code Section 38-2-1060; and

(3) Take other action as authorized by this article.



§ 38-2-1039. Calling court into session without presence of members; purpose

(a) At any time after the service of charges which have been referred for trial to a court-martial composed of a military judge and members, the military judge shall, subject to Code Section 38-2-1035, call the court into session without the presence of the members for the purpose of:

(1) Hearing and determining motions raising defenses or objections which are capable of determination without trial of the issues raised by a plea of not guilty;

(2) Hearing and ruling upon any matter which may be ruled upon by the military judge under this article, whether or not the matter is appropriate for later consideration or decision by the members of the court;

(3) Holding the arraignment and receiving the pleas of the accused; and

(4) Performing any other procedural function which does not require the presence of the members of the court under this article.

(b) The proceedings as provided for by subsection (a) of this Code section shall be conducted in the presence of the accused, the defense counsel, and the trial counsel and shall be made a part of the record. Such proceedings shall be conducted notwithstanding the number of court members and without regard to Code Section 38-2-1029.

(c) When the members of a court-martial deliberate or vote, only the members shall be present. All other proceedings, including, but not limited to, any other consultation of the members of the court with counsel or the military judge, shall be made a part of the record and shall be in the presence of the accused, the defense counsel, the trial counsel, and the military judge.



§ 38-2-1040. Granting continuance

The military judge of a court-martial or a summary court-martial officer may, for reasonable cause, grant a continuance to any party for such time and as often as may appear to be just.



§ 38-2-1041. Challenges for cause; order of presentation; peremptory challenges

(a) (1) The military judge and members of a general or special court-martial may be challenged by the accused or the trial counsel for cause stated to the court. The military judge, if one, or the court shall determine the relevancy and validity of challenges for cause and shall not receive a challenge to more than one person at a time. Challenges by the trial counsel shall ordinarily be presented and decided before those by the accused are offered.

(2) If exercise of a challenge for cause reduces the court below the minimum number of members required by Code Section 38-2-1016, all parties shall, notwithstanding Code Section 38-2-1029, either exercise or waive any challenge for cause then apparent against the remaining members of the court before additional members are detailed to the court; provided, however, that peremptory challenges shall not be exercised at such time.

(b) (1) Each accused and the trial counsel are entitled initially to one peremptory challenge of members of the court. The military judge shall not be challenged except for cause.

(2) If exercise of a peremptory challenge reduces the court below the minimum number of members required by Code Section 38-2-1016, the parties shall, notwithstanding Code Section 38-2-1029, either exercise or waive any remaining peremptory challenge, not previously waived, against the remaining members of the court before additional members are detailed to the court.

(3) Whenever additional members are detailed to the court, and after any challenges for cause against such additional members are presented and decided, each accused and the trial counsel are entitled to one peremptory challenge against members not previously subject to peremptory challenge.



§ 38-2-1042. Oaths

(a) Before performing their respective duties, military judges, general and special courts-martial members, trial counsel, defense counsel, reporters, and interpreters shall take an oath or affirmation to perform their duties faithfully. The form of such oath or affirmation, the time and place of the taking thereof, the manner of recording the same, and whether the oath or affirmation shall be taken for all cases in which such duties are to be performed or for a particular case, shall be as prescribed in regulations issued pursuant to Part 1 of Article 2 of this chapter or as provided by law. Such regulations shall provide that an oath or affirmation to perform faithfully the duties as a military judge, trial counsel, or defense counsel may be taken at any time by any judge advocate or other person certified or designated to be qualified or competent for the duty, and if such an oath or affirmation is taken, it need not again be taken at the time the judge advocate or other person is detailed to that duty.

(b) Each witness before a court-martial shall be examined under oath or affirmation.



§ 38-2-1043. Statute of limitations

(a) A person charged with desertion or absence without leave in time of armed conflict or war, whether or not declared, or with aiding the enemy or with mutiny shall be tried and punished at any time without limitation.

(b) Except as otherwise provided in this article, a person charged with any offense shall not be liable to be tried by court-martial or punished under Code Section 38-2-1015 if the offense was committed more than three years before the receipt of sworn charges and specifications by an officer exercising court-martial jurisdiction over the command or before the imposition of punishment under Code Section 38-2-1015.

(c) Periods in which the accused is absent without authority or fleeing from justice shall be excluded in computing the period of limitation prescribed in this Code section.

(d) Periods in which the accused was absent from territory in which this state has the authority to take the accused into custody, or in which such accused is in the custody of civil authorities or in the hands of the enemy, shall be excluded in computing the period of limitation prescribed in this Code section.

(e) (1) If charges or specifications are dismissed as defective or insufficient for any cause and the period of limitation prescribed by this Code section has expired or will expire within 180 days after the date of dismissal of the charges and specifications, trial and punishment under new charges and specifications shall not be barred by the period of limitation prescribed by this Code section if the conditions specified in paragraph (2) of this subsection are met.

(2) The conditions provided for by paragraph (1) of this subsection shall be that the new charges and specifications shall:

(A) Be received by an officer exercising summary court-martial jurisdiction over the command within 180 days after the dismissal of the charges or specifications; and

(B) Allege the same acts or omissions that were alleged in the dismissed charges or specifications or allege acts or omissions that were included in the dismissed charges or specifications.



§ 38-2-1044. Double jeopardy

(a) No person shall, without his or her consent, be tried a second time for the same offense.

(b) No proceeding in which an accused has been found guilty by a court-martial upon any charge or specification shall be a trial in the sense of this Code section until the finding of guilty has become final after review of the case has been fully completed.

(c) A proceeding which, after the introduction of evidence but before a finding, is dismissed or terminated by the convening authority or on motion of the prosecution for failure of available evidence or witnesses without any fault of the accused shall be a trial in the sense of this Code section.



§ 38-2-1045. Pleas of accused

(a) If an accused after arraignment makes an irregular pleading, or after a plea of guilty sets up matter inconsistent with the plea, or if it appears that the accused has entered the plea of guilty improvidently or through lack of understanding of its meaning and effect or if the accused fails or refuses to plead, a plea of not guilty shall be entered in the record, and the court shall proceed as though the accused had pleaded not guilty.

(b) With respect to any charge or specification to which a plea of guilty has been made by the accused and accepted by the military judge or by a court-martial without a military judge, a finding of guilty of the charge or specification may be entered immediately without vote. Such finding shall constitute the finding of the court unless the plea of guilty is withdrawn prior to announcement of the sentence, in which event, the proceedings shall continue as though the accused had pleaded not guilty.



§ 38-2-1046. Opportunity to obtain witnesses and other evidence

The trial counsel, the defense counsel, and the summary court-martial officer shall have equal opportunity to obtain witnesses and other evidence as prescribed by regulations issued pursuant to Part 1 of Article 2 of this chapter.



§ 38-2-1046.1. Issuance of process and mandates; who may issue; execution

(a) Military courts are empowered to issue all process and mandates necessary and proper to carry into full effect the powers vested in the courts. The courts shall have power to issue subpoenas for the attendance of witnesses and subpoenas for the production of documentary evidence and to enforce by attachment attendance of witnesses and production of books, records, and other documentary evidence.

(b) Such process and mandates may be issued by military judges, summary courts-martial, provost courts, the president of other military courts, and boards of officers; may be directed to and may be executed by any sheriff, the marshals of the military court, or any peace officer; and shall be in such form as may be prescribed by regulations issued pursuant to Part 1 of Article 2 of this chapter.

(c) It shall be the duty of all officers to whom process or mandate may be so directed to execute the same and make return of their acts thereunder according to the requirements of the same. Except as otherwise specifically provided in this article, no such officer shall demand or require payment of any fee or charge of any nature for receiving, executing, or returning any process or mandate or for any services in connection therewith.



§ 38-2-1047. Refusal to appear or testify; penalty

(a) Any person not subject to this article who:

(1) Has been duly subpoenaed to appear as a witness or to produce books and records before a court-martial or court of inquiry or before any military or civil officer designated to take a deposition to be read in evidence before such court;

(2) Has been duly paid or tendered the fees and mileage of a witness at the rates allowed to witnesses attending a criminal court of this state; and

(3) Willfully neglects or refuses to appear, or refuses to qualify as a witness or to testify or to produce any evidence which that person may have been legally subpoenaed to produce

shall be punished by the military court in the same manner as a criminal court of this state.

(b) The fees and mileage of witnesses shall be advanced or paid out of the appropriations for the compensation of witnesses or other appropriate funds.



§ 38-2-1048. Contempt; penalty

(a) A military judge may punish for contempt any person who uses any menacing word, sign, or gesture in his or her presence, or who disturbs the proceedings of the military court by any riot or disorder.

(b) A person subject to this article may be punished for contempt by confinement not to exceed 30 days or a fine of $1,000.00, or both.

(c) A person not subject to this article may be punished for contempt by a military court in the same manner as a criminal court of this state.



§ 38-2-1049. Depositions

(a) At any time after charges have been signed as provided for in Code Section 38-2-1030, the military judge or summary court-martial officer, with approval of the state judge advocate, may allow a party to take oral or written depositions for good cause.

(b) The party at whose instance a deposition is to be taken shall give to every other party reasonable written notice of the time and place for taking the deposition, and such party may attend and participate in the deposition.

(c) Depositions shall be taken before and authenticated by any military or civil officer authorized by the laws of this state or by the laws of the place where the deposition is taken to administer oaths.

(d) A duly authenticated deposition taken upon reasonable notice to the other parties, so far as otherwise admissible under the rules of evidence, may be read in evidence or, in the case of audiotape, videotape, digital image or file, or similar material, may be played in evidence before any military court, if it appears that:

(1) The witness resides or is beyond another state in which the court is ordered to sit, or beyond 100 miles from the place of trial or hearing;

(2) The witness, by reason of death, age, sickness, bodily infirmity, imprisonment, military necessity, nonamenability to process, or other reasonable cause, is unable or refuses to appear and testify in person at the place of trial or hearing; or

(3) The present whereabouts of the witness are unknown.



§ 38-2-1050. Admissibility of records of courts of inquiry

(a) In any case not extending to the dismissal of a commissioned officer, the sworn testimony, contained in the duly authenticated record of proceedings of a court of inquiry, of a person whose oral testimony cannot be obtained may, if otherwise admissible under the rules of evidence, be read in evidence by any party before a court-martial if the accused was a party before the court of inquiry and if the same issue was involved or if the accused consents to the introduction of such evidence.

(b) In any case extending to the dismissal of a commissioned officer, the sworn testimony, contained in the duly authenticated record of proceedings of a court of inquiry, of a person whose oral testimony cannot be obtained may, if otherwise admissible under the rules of evidence, be read in evidence only by the defense.

(c) Such testimony as provided for in subsections (a) and (b) of this Code section may be read in evidence before a court of inquiry in like manner as provided for in subsections (a) and (b) of this Code section.



§ 38-2-1050.1. Defense of mental disease or defect

(a) It shall be an affirmative defense in a trial by court-martial that, at the time of the commission of the acts constituting the offense, the accused, as a result of a severe mental disease or defect, was unable to appreciate the nature and quality or the wrongfulness of his or her acts. Mental disease or defect shall not otherwise constitute a defense.

(b) The accused has the burden of proving the defense as provided for by subsection (a) of this Code section by clear and convincing evidence.

(c) Whenever lack of mental responsibility of the accused with respect to an offense is properly at issue, the military judge shall follow the procedures set forth in Code Section 17-7-131.



§ 38-2-1051. Voting, rulings, and charge

(a) Voting by members of a general or special court-martial on the findings and on the sentence shall be by secret written ballot. The junior member of the court shall count the votes. The count shall be checked by the president who shall forthwith announce the result of the ballot to the members of the court.

(b) The military judge shall rule upon all questions of law and all interlocutory questions arising during the proceedings. Any such ruling made by the military judge upon any question of law or any interlocutory question other than the factual issue of mental responsibility of the accused shall be final and shall constitute the ruling of the court; provided, however, that the military judge may change the ruling at any time during the trial. Unless the ruling is final, if any member objects thereto, the court shall be cleared and closed and the question decided by a voice vote as provided in Code Section 38-2-1052, beginning with the member junior in rank.

(c) Before a vote is taken on the findings, the military judge shall, in the presence of the accused and counsel, instruct the members of the court as to the elements of the offense and charge them that:

(1) The accused must be presumed to be innocent until his or her guilt is established by legal and competent evidence beyond reasonable doubt;

(2) In the case being considered, if there is a reasonable doubt as to the guilt of the accused, the doubt must be resolved in favor of the accused and the accused must be acquitted;

(3) If there is a reasonable doubt as to the degree of guilt, the finding must be in a lower degree as to which there is no reasonable doubt; and

(4) The burden of proof to establish the guilt of the accused beyond a reasonable doubt is upon the state.

(d) Subsections (a), (b), and (c) of this Code section shall not apply to a court-martial composed of a military judge only. The military judge of such a court-martial shall determine all questions of law and fact arising during the proceedings and, if the accused is convicted, adjudge an appropriate sentence. The military judge of such a court-martial shall make a general finding and shall in addition, on request, find the facts specially. If an opinion or memorandum of decision is filed, it shall be sufficient if the findings of fact appear therein.



§ 38-2-1052. Number of votes required for conviction

(a) No person shall be convicted of an offense, except:

(1) As provided in Code Section 38-2-1045;

(2) By the vote of two-thirds of the members;

(3) By a summary court-martial officer; or

(4) If a court-martial is composed of a military judge only, by decision of the military judge.

(b) If two-thirds of the members of a court-martial composed of members do not vote for a conviction, the accused shall be acquitted.

(c) (1) All questions other than the questions provided for under subsections (a) and (b) of this Code section to be decided by the members of a general or special court-martial shall be determined by a majority vote; provided, however, that a determination to reconsider a finding of guilty or to reconsider a sentence, with a view toward decreasing it, shall be made by any lesser vote which indicates that the reconsideration is not opposed by the number of votes required for that finding or sentence.

(2) A tie vote on a challenge shall disqualify the member challenged.

(3) A tie vote on a motion relating to the question of the sanity of the accused shall be a determination against the accused.

(4) A tie vote on a question other than the questions provided for under paragraphs (2) and (3) of this subsection shall be a determination in favor of the accused.



§ 38-2-1053. Prompt announcement of findings and sentence

A court-martial shall announce its findings and sentence to the parties as soon as determined.



§ 38-2-1054. Trial record; contents; authentication; accused entitled to copy

(a) Each general and special court-martial shall keep a separate record of the proceedings in each case brought before it, and the record shall be authenticated by the signature of the military judge. If the record cannot be authenticated by the military judge by reason of his or her death, disability, or absence, it shall be authenticated by the signature of the trial counsel or by that of a member, if the trial counsel is unable to authenticate it by reason of his or her death, disability, or absence. In a court-martial consisting of only a military judge, the record shall be authenticated by the court reporter under the same conditions which would impose such a duty on a member under this subsection.

(b) (1) A complete verbatim record of the proceedings and testimony shall be prepared in each general and special court-martial case resulting in a conviction.

(2) In all court-martial cases other than as provided for by paragraph (1) of this subsection, the record shall contain such matters as may be prescribed by regulations issued pursuant to Part 1 of Article 2 of this chapter.

(c) Each summary court-martial shall keep a separate record of the proceedings in each case, and the record shall be authenticated in the manner as may be prescribed by regulations issued pursuant to Part 1 of Article 2 of this chapter.

(d) A copy of the record of the proceedings of each general and special court-martial shall be given to the accused as soon as it is authenticated.






Part 8 - Sentences

§ 38-2-1055. Cruel and unusual punishments prohibited

Punishment by flogging or by branding, marking, or tattooing on the body or any other cruel or unusual punishment shall not be adjudged by a court-martial or inflicted upon any person subject to this article. The use of irons, single or double, except for the purpose of safe custody, is prohibited.



§ 38-2-1056. Maximum sentencing limits

(a) The punishment which a court-martial may direct for an offense shall not exceed such limits as prescribed by this article, but in no instance shall a sentence exceed more than ten years nor shall a sentence of death be adjudged. A conviction by general court-martial of any offense for which an accused may receive a sentence of confinement for more than one year shall be a felony offense. Except for convictions by a summary court-martial, all other convictions shall be misdemeanors. Any conviction by a summary court-martial shall not be a criminal conviction.

(b) The limits of punishment for violations of this article prescribed herein shall be the lesser of the sentences prescribed by the manual for courts-martial of the United States in effect on January 1, 2015, if such manual contains the offense, and any regulations or manual for courts-martial adopted in this state pursuant to Code Section 38-2-1036, but in no instance shall any punishment exceed that authorized by this article.



§ 38-2-1057. Effective date of sentences

(a) Whenever a sentence of a court-martial as lawfully adjudged and approved includes a forfeiture of pay or allowances in addition to confinement not suspended, the forfeiture shall apply to pay or allowances becoming due on or after the date the sentence is approved by the convening authority. No forfeiture shall extend to any pay or allowances accrued before that date.

(b) Any period of confinement included in a sentence of a court-martial shall begin to run from the date the sentence is adjudged by the court-martial, but periods during which the sentence to confinement is suspended or deferred shall be excluded in computing the service of the term of confinement.

(c) All sentences of courts-martial, except as provided for by subsections (a) and (b) of this Code section, shall be effective on the date ordered executed.



§ 38-2-1057.1. Deferment of sentence

(a) On application by an accused who is under sentence to confinement that has not been ordered executed, the convening authority or, if the accused is no longer under that person's jurisdiction, the person exercising general court-martial jurisdiction over the command to which the accused is currently assigned may, in that person's sole discretion, defer service of the sentence to confinement. Such deferment shall terminate when the sentence is ordered executed. Such deferment may be rescinded at any time by the person who granted it or, if the accused is no longer under that person's jurisdiction, by the person exercising general court-martial jurisdiction over the command to which the accused is currently assigned.

(b) (1) In any case in which a court-martial sentences an accused as provided for in paragraph (2) of this subsection to confinement, the convening authority shall defer the service of the sentence to confinement, without the consent of the accused, until after the accused has been permanently released to the organized militia by another state, the United States, or a foreign country referred to in that paragraph.

(2) Paragraph (1) of this subsection shall apply to a person subject to this article who:

(A) While in the custody of another state, the United States, or a foreign country is temporarily returned by such state, the United States, or a foreign country to the organized militia for trial by court-martial; and

(B) After the court-martial, is returned to such state, the United States, or a foreign country under the authority of a mutual agreement or treaty, as the case may be.

(c) In any case in which a court-martial sentences an accused to confinement and the sentence to confinement has been ordered executed, but in which review of the case under Code Section 38-2-1067 is pending, the adjutant general may defer further service of the sentence to confinement while that review is pending.



§ 38-2-1058. Execution of confinement; discipline while in civil jails; hard labor; civil confinement according to law

(a) A sentence of confinement adjudged by a court-martial, whether or not the sentence includes discharge or dismissal, and whether or not the discharge or dismissal has been executed, shall be carried into execution by confinement in any place authorized by this article. Persons so confined shall be subject to the same discipline and treatment as persons regularly confined or committed to that place of confinement.

(b) The omission of hard labor as a sentence authorized under this article shall not deprive a confinement facility from employing it, if it otherwise is within the authority of that facility to do so.

(c) No place of confinement shall require payment of any fee or charge for so receiving or confining a person except as otherwise provided by law.



§ 38-2-1058.1. Reduction of pay grade

(a) A court-martial sentence of an enlisted member in a pay grade above E-1, as approved by the convening authority, that includes a dishonorable or bad conduct discharge or confinement shall reduce that member to pay grade E-1, effective on the date of that approval.

(b) If the sentence of an enlisted member who is reduced in pay grade under subsection (a) of this Code section is set aside or disapproved, or, as finally approved, does not include any punishment named in paragraphs (1) and (2) of subsection (a) of this Code section, the rights and privileges of which the person was deprived because of that reduction shall be restored, including, but not limited to, pay and allowances.



§ 38-2-1058.2. Forfeiture of pay and allowances

(a) (1) A court-martial sentence as provided for in paragraph (2) of this subsection shall result in the forfeiture of pay, or of pay and allowances, due that member during any period of confinement or parole. Such forfeiture pursuant to this Code section shall take effect on the date determined under Code Section 38-2-1057 and may be deferred as provided by that Code section. The pay and allowances forfeited shall be all pay and allowances due that member during such period.

(2) A sentence covered by this subsection shall be any sentence that includes:

(A) Confinement for more than six months; or

(B) Confinement for six months or less and a dishonorable or bad conduct discharge or dismissal.

(b) In a case involving an accused who has dependents, the convening authority or other person acting under Code Section 38-2-1060 may waive any or all of the forfeitures of pay and allowances required by subsection (a) of this Code section for a period not to exceed six months. Any amount of pay or allowances that, except for a waiver under this subsection, would be forfeited shall be paid, as the convening authority or other person taking action directs, to the dependents of the accused.

(c) If the sentence of a member who forfeits pay and allowances under subsection (a) of this Code section is set aside or disapproved or, as finally approved, does not provide for a punishment referred to in paragraph (2) of subsection (a) of this Code section, the member shall be paid the pay and allowances which the member would have been paid, except for the forfeiture, for the period during which the forfeiture was in effect.






Part 9 - Review of Courts-Martial

§ 38-2-1059. Effect of error of law on appeal; material prejudice; lesser included offense

(a) A finding or sentence of a court-martial shall not be held incorrect on the ground of an error of law unless the error materially prejudices the substantial rights of the accused.

(b) Any reviewing authority with the power to approve or affirm a finding of guilty may approve or affirm, instead, so much of the finding as includes a lesser included offense.



§ 38-2-1060. Report of findings and sentence; submission of matters for consideration to convening authority; record of trial; modification of findings and sentence; recommendation of staff judge advocate; proceeding in revision; rehearing

(a) The findings and sentence of a court-martial shall be reported promptly to the convening authority after the announcement of the sentence.

(b) (1) The accused may submit to the convening authority matters for consideration by the convening authority with respect to the findings and the sentence. Any such submission shall be in writing. Except in a summary court-martial case, such a submission shall be made within 30 days after the accused has been given an authenticated record of the trial and, if applicable, the recommendation of the staff judge advocate of the service of the accused under subsection (d) of this Code section. In a summary court-martial case, such a submission shall be made within 30 days after the sentence is announced.

(2) If the accused shows that additional time is required for the accused to submit such matters as provided for in paragraph (1) of this subsection, the convening authority or other person taking action under this Code section, for good cause, may extend the applicable period under paragraph (1) of this subsection for not more than an additional 60 days.

(3) In a summary court-martial case, the accused shall be promptly provided a copy of the record of trial for use in preparing the submission as provided for by paragraph (1) of this subsection.

(4) The accused may waive the right to make a submission to the convening authority as provided for by paragraph (1) of this subsection. Such a waiver shall be made in writing and may not be revoked. For the purposes of paragraph (2) of subsection (c) of this Code section, the time within which the accused may make a submission under this subsection shall be deemed to have expired upon the submission of such a waiver to the convening authority.

(c) (1) The authority under this Code section to modify the findings and sentence of a court-martial is a matter of command prerogative involving the sole discretion of the convening authority. If it is impractical for the convening authority to act, the convening authority shall forward the case to a person exercising general court-martial jurisdiction who may take action under this Code section.

(2) Action on the sentence of a court-martial shall be taken by the convening authority or by another person authorized to act under this Code section. Such action may be taken only after consideration of any matters submitted by the accused under subsection (b) of this Code section or after the time for submitting such matters expires, whichever is earlier. The convening authority or other person taking such action, in that person's sole discretion, may approve, disapprove, commute, or suspend the sentence in whole or in part.

(3) Action on the findings of a court-martial by the convening authority or other person acting on the sentence shall not be required; provided, however, that such person, in the person's sole discretion may:

(A) Dismiss any charge or specification by setting aside a finding of guilty thereto; or

(B) Change a finding of guilty to a charge or specification to a finding of guilty to an offense that is a lesser included offense of the offense stated in the charge or specification.

(d) Before acting under this Code section on any general or special court-martial case in which there is a finding of guilt, the convening authority or other person taking action under this Code section shall obtain and consider the written recommendation of the staff judge advocate of the service of the accused. The convening authority or other person taking action under this Code section shall refer the record of trial to the staff judge advocate, and the staff judge advocate shall use such record in the preparation of the recommendation. The recommendation of the staff judge advocate shall include such matters as may be prescribed by regulations issued pursuant to Part 1 of Article 2 of this chapter and shall be served on the accused, who may submit any matter as provided for by subsection (b) of this Code section. Failure to object in the response to the recommendation or to any matter attached to the recommendation shall waive the right to object thereto.

(e) (1) The convening authority or other person taking action under this Code section, in the person's sole discretion, may order a proceeding in revision or a rehearing.

(2) A proceeding in revision as provided for by paragraph (1) of this subsection may be ordered if there is an apparent error or omission in the record or if the record shows improper or inconsistent action by a court-martial with respect to the findings or sentence that can be rectified without material prejudice to the substantial rights of the accused. In no case, however, may a proceeding in revision:

(A) Reconsider a finding of not guilty of any specification or a ruling which amounts to a finding of not guilty;

(B) Reconsider a finding of not guilty of any charge, unless there has been a finding of guilty under a specification laid under that charge, which sufficiently alleges a violation of this article; or

(C) Increase the severity of the sentence unless the sentence prescribed for the offense is mandatory.

(3) A rehearing may be ordered by the convening authority or other person taking action under this Code section if that person disapproves the findings and sentence and states the reasons for disapproval of the findings. If such person disapproves of the findings and sentence and does not order a rehearing, that person shall dismiss the charges. A rehearing as to the findings shall not be ordered where there is a lack of sufficient evidence in the record to support such findings. A rehearing as to the sentence shall be ordered if the convening authority or other person taking action under this subsection disapproves the sentence.



§ 38-2-1061. Withdrawal of appeal

(a) In each case subject to appellate review under this article, the accused may file with the convening authority a statement expressly withdrawing the right of the accused to such appeal. Such a withdrawal shall be signed by both the accused and his or her defense counsel and shall be filed in accordance with appellate procedures as provided by law.

(b) The accused may withdraw an appeal at any time in accordance with appellate procedures as provided by law.



§ 38-2-1062. State may appeal certain rulings

(a) (1) In a trial by court-martial in which a punitive discharge may be adjudged, the state may appeal the following, other than a finding of not guilty with respect to the charge or specification by the members of the court-martial or by a judge in a bench trial so long as it is not made in reconsideration:

(A) An order or ruling of the military judge which terminates the proceedings with respect to a charge or specification;

(B) An order or ruling which excludes evidence that is substantial proof of a fact material in the proceeding;

(C) An order or ruling which directs the disclosure of classified information;

(D) An order or ruling which imposes sanctions for nondisclosure of classified information;

(E) A refusal of the military judge to issue a protective order sought by the state to prevent the disclosure of classified information; and

(F) A refusal by the military judge to enforce an order described in subparagraph (E) of this paragraph that has previously been issued by appropriate authority.

(2) An appeal of an order or ruling may not be taken unless the trial counsel provides the military judge with written notice of appeal from the order or ruling within 72 hours of the order or ruling. Such notice shall include a certification by the trial counsel that the appeal is not taken for the purpose of delay and, if the order or ruling appealed is one which excludes evidence, that the evidence excluded is substantial proof of a fact material in the proceeding.

(3) An appeal under this Code section shall be diligently prosecuted as provided by law.

(b) An appeal under this Code section shall be forwarded to the court prescribed in Code Section 38-2-1067. In ruling on an appeal under this Code section, such court may act only with respect to matters of law.

(c) Any period of delay resulting from an appeal under this Code section shall be excluded in deciding any issue regarding denial of a speedy trial unless an appropriate authority determines that the appeal was filed solely for the purpose of delay with the knowledge that it was totally frivolous and without merit.



§ 38-2-1063. Rehearings; grounds; members of court; effect on sentence

Each rehearing under this article shall take place before a court-martial composed of members who were not members of the court-martial which first heard the case. Upon a rehearing, the accused may not be tried for any offense of which the accused was found not guilty by the first court-martial, and no sentence in excess of or more severe than the original sentence may be approved, unless the sentence is based upon a finding of guilty of an offense not considered upon the merits in the original proceedings or unless the sentence prescribed for the offense is mandatory. If the sentence approved after the first court-martial was in accordance with a pretrial agreement and the accused at the rehearing changes a plea with respect to the charges or specifications upon which the pretrial agreement was based, or otherwise does not comply with the pretrial agreement, the approved sentence as to those charges or specifications may include any punishment not in excess of that lawfully adjudged at the first court-martial.



§ 38-2-1064. Guilty findings reviewed by state judge advocate

(a) Each general and special court-martial case in which there has been a finding of guilty shall be reviewed by the state judge advocate or his or her designee who shall be a judge advocate. The state judge advocate shall not review a case under this subsection if that person has acted in the same case as an accuser, investigating officer, member of the court, military judge, or counsel, or has otherwise acted on behalf of the prosecution or defense; the state judge advocate shall assign review of such case to a designee who shall not have acted in the same case as an accuser, investigating officer, member of the court, military judge, or counsel, or has otherwise acted on behalf of the prosecution or defense. Such review of the state judge advocate or his or her designee shall be in writing and shall contain the following:

(1) Conclusions as to whether:

(A) The court had jurisdiction over the accused and the offense;

(B) The charge and specification stated an offense; and

(C) The sentence was within the limits prescribed as a matter of law;

(2) A response to each allegation of error made in writing by the accused; and

(3) If the case is sent for action under subsection (b) of this Code section, a recommendation as to the appropriate action to be taken and an opinion as to whether corrective action is required as a matter of law.

(b) The record of trial and related documents in each case reviewed under subsection (a) of this Code section shall be sent for action to the adjutant general, if:

(1) The judge advocate who reviewed the case recommends corrective action;

(2) The sentence approved under Code Section 38-2-1060 extends to dismissal, a bad conduct or dishonorable discharge, or confinement for more than six months; or

(3) Such action is otherwise required by regulations pursuant to Part 1 of Article 2 of this chapter.

(c) (1) If a record of trial is sent to the adjutant general under subsection (b) of this Code section, the adjutant general may:

(A) Disapprove or approve the findings or sentence, in whole or in part;

(B) Remit, commute, or suspend the sentence in whole or in part;

(C) Except where the evidence was insufficient at the trial to support the findings, order a rehearing on the findings or on the sentence, or both; or

(D) Dismiss the charges.

(2) If a rehearing is ordered by the adjutant general but the convening authority finds a rehearing impracticable, the convening authority shall dismiss the charges.

(3) If the opinion of the state judge advocate, or designee, in the state judge advocate's, or designee's, review under subsection (a) of this Code section is that corrective action is required as a matter of law and if the adjutant general does not take action that is at least as favorable to the accused as that recommended by the state judge advocate, the record of trial and action thereon shall be sent to the Governor for review and action as deemed appropriate.

(d) The state judge advocate, or his or her designee who shall be a judge advocate, may review any case in which there has been a finding of not guilty of all charges and specifications. If the state judge advocate has acted in the same case as an accuser, investigating officer, member of the court, military judge, or counsel or has otherwise acted on behalf of the prosecution or defense, the state judge advocate may assign such case to a designee who has not acted in the same case as an accuser, investigating officer, member of the court, military judge, or counsel or has otherwise acted on behalf of the prosecution or defense and who shall determine whether a review shall be conducted under this subsection. Such review of the state judge advocate or of his or her designee shall be limited to questions of subject matter jurisdiction.

(e) The record of trial and related documents in each case reviewed under subsection (d) of this Code section shall be sent for action to the adjutant general; the adjutant general may:

(1) When subject matter jurisdiction is found to be lacking, void the court-martial ab initio, with or without prejudice to the state, as the adjutant general deems appropriate; or

(2) Return the record of trial and related documents to the state judge advocate or his or her designee for appeal by the state as provided by law.



§ 38-2-1065. Disposition of trial records

Except as otherwise required by this article, all records of trial and related documents shall be transmitted and disposed of as prescribed by regulations issued pursuant to Part 1 of Article 2 of this chapter.



§ 38-2-1066. Reserved

Reserved. (Code 1981, § 38-2-1066, enacted by Ga. L. 2015, p. 753, § 1/HB 98.)

Title Note

Chapter Note

Article Note



§ 38-2-1067. Court-martial review panel; members; rules and regulations

(a) (1) There shall be the court-martial review panel which shall hear appeals of decisions of a court-martial.

(2) The Governor shall appoint five persons to serve as judges on the court-martial review panel. Four such judges shall be retired commissioned officers of the organized militia or state military force of another state or of the armed forces of the United States or a reserve component thereof and a member in good standing of the State Bar of Georgia. One such judge shall be a member in good standing of the State Bar of Georgia and shall not be a member, former member, or retired member of the organized militia or state military force of another state or of the armed forces of the United States or a reserve component thereof.

(3) The Governor shall prescribe by regulations issued pursuant to Part 1 of Article 2 of this chapter the convening and administration of the court-martial review panel and the compensation provided to the judges of such panel.

(b) (1) An appeal to the court-martial review panel shall only be made after action on the sentence of a court-martial by the convening authority or by another person authorized to take such action as provided for in Code Section 38-2-1060 or after a decision of the convening authority to deny a petition for a new trial as provided for by Code Section 38-2-1073 or pursuant to Code Section 38-2-1062. Such appeals shall be made within 30 days after such action or decision.

(2) The court-martial review panel shall dispose of each appeal within 90 days of such appeal made thereto. The court-martial review panel shall deliver its decision to the state judge advocate and, within three days, the state judge advocate shall serve a copy of such decision to the accused by statutory overnight delivery. The decision of the court-martial review panel shall be final for purposes of an appeal to the appellate courts of this state on the date that the state judge advocate mails the decision to the accused.

(c) Any party to a proceeding before the court-martial review panel may secure a review of the final decision of the court-martial review panel by appeal in the manner and form provided by law for appeals from the superior courts to the appellate courts of this state.



§ 38-2-1070. Appellate government counsel

(a) The state judge advocate shall detail a judge advocate as appellate government counsel to represent the state in the review or appeal of cases provided for in Code Section 38-2-1067 and before any federal court when requested to do so by the attorney general. Appellate government counsel shall be a member in good standing of the bar of the highest court of this state.

(b) Upon an appeal by the state, the accused shall have the right to be represented by detailed military counsel before any reviewing authority and before any appellate court.

(c) Upon an appeal by an accused, the accused shall have the right to be represented by military counsel before any reviewing authority.

(d) Upon the request of an accused entitled to be so represented, the senior force judge advocate shall appoint a judge advocate to represent the accused in the review or appeal of cases specified in subsections (b) and (c) of this Code section.

(e) An accused may be represented by civilian appellate counsel at no expense to the state.



§ 38-2-1071. Execution of sentence extending to dismissal or dishonorable or bad conduct discharge

(a) If the sentence of the court-martial extends to dismissal or a dishonorable or bad conduct discharge and if the right of the accused to appellate review is not waived and an appeal is not withdrawn under Code Section 38-2-1061, that part of the sentence extending to dismissal or a dishonorable or bad conduct discharge shall not be executed until there is a final judgment as to the legality of the proceedings. A judgment as to the legality of the proceedings shall be final in such cases when review is completed by an appellate court as provided for in Code Section 38-2-1067 and is deemed final by the law of this state.

(b) If the sentence of the court-martial extends to dismissal or a dishonorable or bad conduct discharge and if the right of the accused to appellate review is waived or an appeal is withdrawn under Code Section 38-2-1061, that part of the sentence extending to dismissal or a dishonorable or bad conduct discharge shall not be executed until review of the case by the state judge advocate and any action on that review under Code Section 38-2-1064 is completed. Any other part of a court-martial sentence may be ordered executed by the convening authority or other person acting on the case under Code Section 38-2-1060 when so approved under that Code section.

(c) The convening authority may suspend the execution of any sentence or part thereof.



§ 38-2-1072. Vacation of suspension of sentence; hearing; legal representation by military counsel; record of hearing

(a) Before the vacation of the suspension of a special court-martial sentence, which as approved includes a bad conduct discharge, or of any general court-martial sentence, the officer having special court-martial jurisdiction over the probationer shall hold a hearing on an alleged violation of probation. The probationer shall be represented at the hearing by military counsel if the probationer so desires.

(b) The record of the hearing and the recommendation of the officer having special court-martial jurisdiction shall be sent for action to the officer exercising general court-martial jurisdiction over the probationer. If the officer vacates the suspension, any unexecuted part of the sentence, except a dismissal, shall be executed subject to applicable restrictions in this article.

(c) The suspension of any other sentence may be vacated by any authority competent to convene for the command in which the accused is serving or assigned a court of the kind that imposed the sentence.



§ 38-2-1073. Petition for new trial; time period; grounds

(a) At any time within five years after approval by the convening authority of a court-martial sentence, the accused may petition the convening authority for a new trial. Some good reason, including but not limited to newly discovered evidence or fraud on the court-martial, must be shown as to why the petition should be granted.

(b) The decision of the convening authority provided for under subsection (a) of this Code section shall be appealable as provided for under Code Section 38-2-1067.



§ 38-2-1074. Remission or suspension of sentence; modification of type of discharge by Governor

(a) Any authority competent to convene, for the command in which the accused is serving or assigned, a court of the kind that imposed the sentence may remit or suspend any part or amount of the unexecuted part of any sentence, including, but not limited to, all uncollected forfeitures, other than a sentence approved by the Governor.

(b) The Governor may, for good cause, substitute an administrative form of discharge for a discharge or dismissal executed in accordance with the sentence of a court-martial.



§ 38-2-1075. Restoration of rights, privileges, and property, in event of remission; administrative discharge; reinstatement

(a) Under such regulations as may be prescribed pursuant to this chapter, all rights, privileges, and property affected by an executed part of a court-martial sentence which has been set aside or disapproved, except an executed dismissal or discharge, shall be restored unless a new trial or rehearing is ordered and such executed part is included in a sentence imposed upon the new trial or rehearing.

(b) If a previously executed sentence of dishonorable or bad conduct discharge is not imposed on a new trial, the Governor may substitute therefor a form of discharge authorized for administrative issuance unless the accused is to serve out the remainder of the accused's enlistment.

(c) If a previously executed sentence of dismissal is not imposed on a new trial, the Governor may substitute therefor a form of discharge authorized for administrative issue, and the commissioned officer dismissed by that sentence may be reappointed by the Governor to such commissioned grade and with such rank as in the opinion of the Governor that former officer would have attained had the former officer not been dismissed. The reappointment of such a former officer shall be without regard to the existence of a vacancy and shall affect the promotion status of other officers only insofar as the Governor may direct. All time between the dismissal and the reappointment shall be considered as actual service for all purposes, including, but not limited to, the right to pay and allowances.



§ 38-2-1076. Finality of proceedings, findings, and sentences; binding effect

The appellate review of records of trial provided by this article, the proceedings, findings, and sentences of courts-martial as approved, reviewed, or affirmed as required by this article, and all dismissals and discharges carried into execution under sentences by courts-martial following approval, review, or affirmation as required by this article shall be final and conclusive. Orders publishing the proceedings of courts-martial and all action taken pursuant to those proceedings shall be binding upon all departments, courts, agencies, and officers of the United States and officers of another state subject only to action upon a petition for a new trial as provided in Code Section 38-2-1073 and to action under Code Section 38-2-1074.



§ 38-2-1076.1. Court-martial sentence requires taking leave

Under regulations prescribed pursuant to Part 1 of Article 2 of this chapter, an accused who has been sentenced by a court-martial shall be required to take leave pending completion of action under this Code section if the sentence as approved under Code Section 38-2-1060 includes an unsuspended dismissal or an unsuspended dishonorable or bad conduct discharge. The accused shall be required to begin such leave on the date on which the sentence is approved under Code Section 38-2-1060 or at any time after such date, and such leave shall be continued until the date on which action under this Code section is completed or may be terminated at any earlier time.






Part 10 - Punitive Provisions

§ 38-2-1077. Principals

Any person subject to this article who:

(1) Commits an offense punishable by this article or aids, abets, counsels, commands, or procures its commission; or

(2) Causes an act to be done which if directly performed by that person would be punishable by this article

is a principal.



§ 38-2-1078. Accessory after the fact

Any person subject to this article who, knowing that an offense punishable by this article has been committed, receives, comforts, or assists the offender in order to hinder or prevent his or her apprehension, trial, or punishment shall be punished as a court-martial may direct.



§ 38-2-1079. Conviction of lesser included offense

An accused may be found guilty of an offense necessarily included in the offense charged or of an attempt to commit either the offense charged or an offense necessarily included therein.



§ 38-2-1080. Attempts

(a) An act, done with specific intent to commit an offense under this article, amounting to more than mere preparation and tending, even though failing, to effect its commission is an attempt to commit that offense.

(b) Any person subject to this article who attempts to commit any offense punishable by this article shall be punished as a court-martial may direct, unless otherwise specifically prescribed.

(c) Any person subject to this article may be convicted of an attempt to commit an offense although it appears on the trial that the offense was consummated.



§ 38-2-1081. Conspiracy

Any person subject to this article who conspires with any other person to commit an offense under this article shall, if one or more of the conspirators does an act to effect the object of the conspiracy, be punished as a court-martial may direct.



§ 38-2-1082. Solicitation of desertion, mutiny, misbehavior before the enemy, or sedition

(a) Any person subject to this article who solicits or advises another or others to desert in violation of Code Section 38-2-1085 or mutiny in violation of Code Section 38-2-1094 shall, if the offense solicited or advised is attempted or committed, be punished with the punishment provided for the commission of the offense; but, if the offense solicited or advised is not committed or attempted, the person shall be punished as a court-martial may direct.

(b) Any person subject to this article who solicits or advises another or others to commit an act of misbehavior before the enemy in violation of Code Section 38-2-1099 or sedition in violation of Code Section 38-2-1094 shall, if the offense solicited or advised is committed, be punished with the punishment provided for the commission of the offense; but, if the offense solicited or advised is not committed, the person shall be punished as a court-martial may direct.



§ 38-2-1083. Fraudulent enlistment, appointment, or separation

Any person who:

(1) Procures his or her own enlistment or appointment in the organized militia by knowingly false representation or deliberate concealment as to his or her qualifications for that enlistment or appointment and receives pay or allowances thereunder; or

(2) Procures his or her own separation from the organized militia by knowingly false representation or deliberate concealment as to his or her eligibility for that separation

shall be punished as a court-martial may direct.



§ 38-2-1084. Unlawful enlistment, appointment, or separation

Any person subject to this article who effects an enlistment or appointment in or a separation from the organized militia of any person who is known to him or her to be ineligible for that enlistment, appointment, or separation because it is prohibited by law, regulation, or order shall be punished as a court-martial may direct.



§ 38-2-1085. Desertion

(a) Any member of the organized militia shall be guilty of desertion who:

(1) Without authority goes or remains absent from his or her unit, organization, or place of duty with intent to remain away therefrom permanently;

(2) Quits his or her unit, organization, or place of duty with intent to avoid hazardous duty or to shirk important service; or

(3) Without being regularly separated from the organized militia, enlists or accepts another appointment in the organized militia, or in one of the armed forces of the United States, without fully disclosing the fact that the member has not been regularly separated, or enters any foreign armed service except when authorized by the United States.

(b) Any commissioned officer of the organized militia who, after tender of his or her resignation and before notice of its acceptance, quits his or her post or proper duties without leave and with intent to remain away therefrom permanently shall be guilty of desertion.

(c) Any person found guilty of desertion or attempt to desert shall be punished by:

(1) Confinement of not more than ten years or such other punishment as a court-martial may direct if the offense is committed in time of war; or

(2) Punishment as a court-martial may direct if the offense occurs at any time other than in time of war.



§ 38-2-1086. Absence without leave

Any person subject to this article shall be punished as a court-martial may direct who, without authority:

(1) Fails to go to his or her appointed place of duty at the time prescribed;

(2) Goes from his or her place of duty; or

(3) Absents himself or herself or remains absent from his or her unit, organization, or place of duty at which the person is required to be at the time prescribed.



§ 38-2-1087. Missing movement of ship, aircraft, or unit

Any person subject to this article who through neglect or design misses the movement of a ship, aircraft, or unit with which the person is required in the course of duty to move shall be punished as a court-martial may direct.



§ 38-2-1088. Contempt toward officials

Any commissioned officer who uses contemptuous words against the President, the Vice President, Congress, the Secretary of Defense, the secretary of a military department, the Secretary of Homeland Security, or the Governor or General Assembly shall be punished as a court-martial may direct.



§ 38-2-1089. Disrespect toward a superior officer

Any person subject to this article who behaves with disrespect toward his or her superior commissioned officer shall be punished as a court-martial may direct.



§ 38-2-1090. Assaulting or willfully disobeying officer

Any person subject to this article who:

(1) Strikes his or her superior commissioned officer or draws or lifts up any weapon or offers any violence against said superior commissioned officer while he or she is in the execution of his or her office; or

(2) Willfully disobeys a lawful command of his or her superior commissioned officer

shall be punished, if the offense is committed in time of war, by confinement of not more than ten years or such other punishment as a court-martial may direct, or if the offense is committed at any time other than a time of war, by such punishment as a court-martial may direct.



§ 38-2-1091. Insubordination toward warrant or noncommissioned officer

Any warrant officer or enlisted member shall be punished as a court-martial may direct who:

(1) Strikes or assaults a warrant officer, noncommissioned officer, or petty officer while that officer is in the execution of his or her office;

(2) Willfully disobeys the lawful order of a warrant officer, noncommissioned officer, or petty officer; or

(3) Treats with contempt or is disrespectful in language or deportment toward a warrant officer, noncommissioned officer, or petty officer while that officer is in the execution of his or her office.



§ 38-2-1092. Failure to obey order or regulation

Any person subject to this article shall be punished as a court-martial may direct who:

(1) Violates or fails to obey any lawful general order or regulation;

(2) Having knowledge of any other lawful order issued by a member of the organized militia, which it is his or her duty to obey, fails to obey the order; or

(3) Is derelict in the performance of his or her duties.



§ 38-2-1093. Cruelty and maltreatment of others under one's command

Any person subject to this article who is guilty of cruelty toward, or oppression or maltreatment of, any person subject to his or her orders shall be punished as a court-martial may direct.



§ 38-2-1094. Mutiny and sedition

(a) Any person subject to this article who:

(1) With intent to usurp or override lawful military authority, refuses, in concert with any other person, to obey orders or otherwise do his or her duty or creates any violence or disturbance shall be guilty of mutiny;

(2) With intent to cause the overthrow or destruction of lawful civil authority, creates, in concert with any other person, revolt, violence, or other disturbance against that authority shall be guilty of sedition; or

(3) Fails to do his or her utmost to prevent and suppress a mutiny or sedition being committed in his or her presence, or fails to take all reasonable means to inform his or her superior commissioned officer or commanding officer of a mutiny or sedition which the person knows or has reason to believe is taking place, shall be guilty of a failure to suppress or report a mutiny or sedition.

(b) A person who is found guilty of attempted mutiny, mutiny, sedition, or failure to suppress or report a mutiny or sedition shall be punished as a court-martial may direct.



§ 38-2-1095. Resistance, breach of arrest, and escape

Any person subject to this article shall be punished as a court-martial may direct who:

(1) Resists apprehension;

(2) Flees from apprehension;

(3) Breaks arrest; or

(4) Escapes from custody or confinement.



§ 38-2-1096. Assistance in a prisoner's escape

Any person subject to this article who, without proper authority, releases any prisoner committed to his or her charge, or who through neglect or design suffers any such prisoner to escape, shall be punished as a court-martial may direct, whether or not the prisoner was committed in strict compliance with law.



§ 38-2-1097. Unlawful detention

Any person subject to this article who, except as provided by law or regulation, apprehends, arrests, or confines any person shall be punished as a court-martial may direct.



§ 38-2-1098. Noncompliance with procedural rules; unnecessary delay

Any person subject to this article shall be punished as a court-martial may direct who:

(1) Is responsible for unnecessary delay in the disposition of any case of a person accused of an offense under this article; or

(2) Knowingly and intentionally fails to enforce or comply with any provision of this article regulating the proceedings before, during, or after trial of an accused.



§ 38-2-1099. Misbehavior before the enemy

Any person subject to this article shall be punished as a court-martial may direct who before or in the presence of the enemy:

(1) Runs away;

(2) Shamefully abandons, surrenders, or delivers up any command, unit, place, or military property which it is his or her duty to defend;

(3) Through disobedience, neglect, or intentional misconduct endangers the safety of any such command, unit, place, or military property;

(4) Casts away his or her arms or ammunition;

(5) Is guilty of cowardly conduct;

(6) Quits his or her place of duty to plunder or pillage;

(7) Causes false alarms in any command, unit, or place under control of the armed forces of the United States or the organized militia;

(8) Willfully fails to do his or her utmost to encounter, engage, capture, or destroy any enemy troops, combatants, vessels, aircraft, or any other thing which it is his or her duty so to encounter, engage, capture, or destroy; or

(9) Does not afford all practicable relief and assistance to any troops, combatants, vessels, or aircraft of the armed forces belonging to the United States or their allies, to this state, or to another state, when engaged in battle.



§ 38-2-1100. Compelling surrender

Any person subject to this article who compels or attempts to compel a commander, an individual in command of the National Guard of another state, or an individual in command of a vessel, aircraft, or other military property or of any body of members of the armed forces, to give it up to an enemy or to abandon it, or who strikes the colors or flag to an enemy without proper authority, shall be punished as a court-martial may direct.



§ 38-2-1101. Disclosure or improper use of countersign or parole

Any person subject to this article who in time of war discloses the parole or countersign to any person not entitled to receive it or who gives to another, who is entitled to receive and use the parole or countersign, a different parole or countersign from that which, to his or her knowledge, the person was authorized and required to give, shall be punished as a court-martial may direct.



§ 38-2-1102. Forcing a safeguard

Any person subject to this article who forces a safeguard shall be punished as a court-martial may direct.



§ 38-2-1103. Captured or abandoned property; trading and looting prohibited

(a) All persons subject to this article shall secure all public property taken for the service of the United States or this state or another state and shall give notice and turn over to the proper authority without delay all captured or abandoned property in their possession, custody, or control.

(b) Any person subject to this article shall be punished as a court-martial may direct who:

(1) Fails to carry out the duties prescribed in subsection (a) of this Code section;

(2) Buys, sells, trades, or in any way deals in or disposes of taken, captured, or abandoned property, whereby the person receives or expects any profit, benefit, or advantage to himself or herself or another directly or indirectly connected with himself or herself; or

(3) Engages in looting or pillaging.



§ 38-2-1104. Aiding the enemy

Any person subject to this article shall be punished as a court-martial may direct who:

(1) Aids, or attempts to aid, the enemy with arms, ammunition, supplies, money, or other things; or

(2) Without proper authority, knowingly harbors or protects or gives intelligence to, or communicates or corresponds with or holds any intercourse with the enemy, either directly or indirectly.



§ 38-2-1105. Misconduct as prisoner of war

Any person subject to this article shall be punished as a court-martial may direct who, while in the hands of the enemy in time of war:

(1) For the purpose of securing favorable treatment by his or her captors acts without proper authority in a manner contrary to law, custom, or regulation to the detriment of others of whatever nationality held by the enemy as civilian or military prisoners; or

(2) While in a position of authority over such persons maltreats them without justifiable cause.



§ 38-2-1106. Reserved

Reserved. (Code 1981, § 38-2-1106, enacted by Ga. L. 2015, p. 753, § 1/HB 98.)

Title Note

Chapter Note

Article Note



§ 38-2-1107. Signing false official document; making false official statement

Any person subject to this article who, with intent to deceive, signs any false record, return, regulation, order, or other official document made in the line of duty, knowing it to be false, or makes any other false official statement made in the line of duty, knowing it to be false, shall be punished as a court-martial may direct.



§ 38-2-1108. Military property; loss, damage, destruction, or wrongful disposition

Any person subject to this article shall be punished as a court-martial may direct who, without proper authority:

(1) Takes, sells, or otherwise disposes of any military property of the United States or of another state;

(2) Willfully or through neglect damages, destroys, or loses any military property of the United States or of another state; or

(3) Willfully or through neglect suffers to be lost, damaged, destroyed, sold, or wrongfully disposed of any military property of the United States or of another state.



§ 38-2-1109. Property other than military property; waste, spoilage, or destruction

Any person subject to this article who willfully or recklessly wastes, spoils, or otherwise willfully and wrongfully takes, sells, destroys, or damages any property of another other than military property of the United States or of another state shall be punished as a court-martial may direct.



§ 38-2-1110. Willful or negligent hazarding of vessel

(a) Any person subject to this article who willfully and wrongfully hazards or suffers to be hazarded any vessel of the armed forces of the United States or any organized militia shall be punished as a court-martial may direct.

(b) Any person subject to this article who negligently hazards or suffers to be hazarded any vessel of the armed forces of the United States or the organized militia shall be punished as a court-martial may direct.



§ 38-2-1111. Driving while under the influence of drugs or alcohol

Any person subject to this article shall be punished as a court-martial may direct who:

(1) Drives, operates, or physically controls any vehicle, aircraft, or vessel in a reckless or wanton manner or while impaired by a substance as described in subsection (b) of Code Section 38-2-1112.1; or

(2) Drives, operates, or is in actual physical control of any vehicle, aircraft, or vessel while drunk or when the alcohol concentration in the person's blood is equal to or exceeds 0.08 grams of alcohol per 100 milliliters of blood, as shown by chemical analysis, within three hours after such operation or control, or the person's breath is equal to or exceeds 0.08 grams of alcohol per 210 liters of breath, as shown by chemical analysis, within three hours after such operation or control.



§ 38-2-1112. Under the influence of alcohol while on duty

Any person subject to this article, other than a sentinel or lookout, who is found under the influence of alcohol sufficient to impair the rational and full exercise of his or her mental or physical faculties on duty shall be punished as a court-martial may direct.



§ 38-2-1112.1. Use, possession, manufacture, distribution, or importation of certain controlled substances; exceptions

(a) Any person subject to this article who wrongfully uses, possesses, manufactures, distributes, imports into the customs territory of the United States, exports from the United States, or introduces into an installation, vessel, vehicle, or aircraft used by or under the control of the armed forces of the United States or of the organized militia a substance described in subsection (b) of this Code section shall be punished as a court-martial may direct.

(b) The substances provided for by subsection (a) of this Code section shall be:

(1) Opium, heroin, cocaine, amphetamine, lysergic acid diethylamide, methamphetamine, phencyclidine, barbituric acid, and marijuana and any compound or derivative of any such substance;

(2) Any substance not specified in paragraph (1) of this subsection that is listed on a schedule of controlled substances prescribed by the President for the purposes of the Uniform Code of Military Justice of the armed forces of the United States, 10 U.S.C. Section 801, et seq.; and

(3) Any other substance not specified in paragraph (1) of this subsection or contained on a list prescribed by the President under paragraph (2) of this subsection that is listed in schedules I through V of the Controlled Substances Act, 21 U.S.C. Section 812.



§ 38-2-1113. Drunk or sleeping while standing post

Any sentinel or lookout who is found under the influence of alcohol sufficient to impair the rational and full exercise of his or her mental or physical faculties or sleeping upon his or her post or leaves it before being regularly relieved shall be punished, if the offense is committed in time of war, by confinement of not more than ten years or other punishment as a court-martial may direct, but if the offense is committed at any time other than in time of war, by such punishment as a court-martial may direct.



§ 38-2-1114. Reserved

Reserved. (Code 1981, § 38-2-1114, enacted by Ga. L. 2015, p. 753, § 1/HB 98.)

Title Note

Chapter Note

Article Note



§ 38-2-1115. Malingering; feigning illness; self-infliction of injury

Any person subject to this article shall be punished as a court-martial may direct who for the purpose of avoiding work, duty, or service:

(1) Feigns illness, physical disablement, mental lapse, or derangement; or

(2) Intentionally inflicts self-injury.



§ 38-2-1116. Riot or breach of peace

Any person subject to this article who causes or participates in any riot or breach of the peace shall be punished as a court-martial may direct.



§ 38-2-1117. Provoking words or gestures

Any person subject to this article who uses provoking or reproachful words or gestures toward any other person subject to this article shall be punished as a court-martial may direct.



§§ 38-2-1118 through 38-2-1130. Reserved

Reserved. (Code 1981, §§ 38-2-1118 through 38-2-1139, enacted by Ga. L. 2015, p. 753, § 1/HB 98.)

Title Note

Chapter Note

Article Note



§ 38-2-1131. Perjury

Any person subject to this article is guilty of perjury and shall be punished as a court-martial may direct who in a judicial proceeding or in a course of justice willfully and corruptly:

(1) Upon a lawful oath or in any form allowed by law to be substituted for an oath, gives any false testimony material to the issue or matter of inquiry; or

(2) In any declaration, certificate, verification, or statement under penalty of perjury, subscribes any false statement material to the issue or matter of inquiry.



§ 38-2-1132. Fraudulent claims against the government

Any person subject to this article shall, upon conviction, be punished as a court-martial may direct:

(1) Who, knowing it to be false or fraudulent:

(A) Makes any claim against the United States, this state, or any officer thereof; or

(B) Presents to any person in the civil or military service thereof, for approval or payment, any claim against the United States, this state, or any officer thereof;

(2) Who, for the purpose of obtaining the approval, allowance, or payment of any claim against the United States, this state, or any officer thereof:

(A) Makes or uses any writing or other paper or electronic submission knowing it to contain any false or fraudulent statements;

(B) Makes any oath, affirmation, or certification to any fact or to any writing or other paper or electronic submission knowing the oath, affirmation, or certification to be false; or

(C) Forges or counterfeits any signature upon any writing or other paper, or uses any such signature knowing it to be forged or counterfeited;

(3) Who, having charge, possession, custody, or control of any money or other property of the United States or this state, furnished or intended for the armed forces of the United States or the organized militia, knowingly delivers to any person having authority to receive it, any amount thereof less than that for which the person receives a certificate or receipt; or

(4) Who, being authorized to make or deliver any paper certifying the receipt of any property of the United States or this state, furnished or intended for the armed forces of the United States or the organized militia, makes or delivers to any person such writing without having full knowledge of the truth of the statements therein contained and with intent to defraud the United States or this state.



§ 38-2-1133. Conduct unbecoming an officer

Any commissioned officer, cadet, candidate, or midshipman who is convicted of conduct unbecoming an officer shall be punished as a court-martial may direct.



§ 38-2-1134. General provision

Though not specifically mentioned in this article, all disorders and neglects to the prejudice of good order and discipline in the organized militia and all conduct of a nature to bring discredit upon the organized militia shall be taken cognizance of by a court-martial and punished at the discretion of a military court. However, where a crime constitutes an offense that violates both this article and the criminal laws of the state where the offense occurs or criminal laws of the United States, jurisdiction of the military court shall be determined in accordance with subsection (b) of Code Section 38-2-1002.






Part 11 - Miscellaneous Provisions

§ 38-2-1135. Courts of inquiry; composition; parties; report

(a) Courts of inquiry to investigate any matter of concern to the organized militia may be convened by any person authorized to convene a general court-martial, whether or not the persons involved have requested such an inquiry.

(b) A court of inquiry shall consist of three or more commissioned officers. For each court of inquiry, the convening authority shall also appoint counsel for the court.

(c) Any person subject to this article whose conduct is subject to inquiry shall be designated as a party. Any person subject to this article who has a direct interest in the subject of inquiry has the right to be designated as a party upon request to the court. Any person designated as a party shall be given due notice and has the right to be present, to be represented by counsel, to cross-examine witnesses, and to introduce evidence.

(d) Members of a court of inquiry may be challenged by a party, but only for cause stated to the court.

(e) The members, counsel, the reporter, and interpreters of courts of inquiry shall take an oath to faithfully perform their duties.

(f) Witnesses may be summoned to appear and testify and be examined before courts of inquiry as provided for courts-martial.

(g) Courts of inquiry shall make findings of fact but shall not express opinions or make recommendations unless required to do so by the convening authority.

(h) Each court of inquiry shall keep a record of its proceedings, which shall be authenticated by the signatures of the president and counsel for the court and forwarded to the convening authority. If the record cannot be authenticated by the president, it shall be signed by a member in lieu of the president. If the record cannot be authenticated by the counsel for the court, it shall be signed by a member in lieu of the counsel.



§ 38-2-1136. Authority to administer oaths; limitations; effect of signature

(a) The following persons shall have the power to administer oaths for the purposes of military administration, including military justice:

(1) All judge advocates;

(2) All summary courts-martial;

(3) All adjutants, assistant adjutants, acting adjutants, and personnel adjutants;

(4) All commanding officers of the naval militia; and

(5) All other persons designated by regulations of the armed forces of the United States or by law.

(b) The following persons shall have the power to administer oaths necessary in the performance of their duties:

(1) The president, military judge, and trial counsel for all general and special courts-martial;

(2) The president and the counsel for the court of any court of inquiry;

(3) All officers designated to take a deposition;

(4) All persons detailed to conduct an investigation;

(5) All recruiting officers; and

(6) All other persons designated by regulations of the armed forces of the United States or by law.

(c) The signature without seal of any such person provided for by subsections (a) and (b) of this Code section, together with the title of his or her office, is prima facie evidence of the person's authority.



§ 38-2-1136.1. Marshals; duties, powers, immunities

(a) Military judges may appoint and, at any time, remove one or more marshals who shall execute any process, mandate, or order issued by the judge and shall perform all acts and duties by this chapter imposed on or authorized to be performed by any sheriff as defined in Code Section 15-16-10.

(b) All such marshals shall be deemed peace officers and for the purposes of this article shall have all the powers and immunities of peace officers.



§ 38-2-1137. Explanation of Code sections to enlisted personnel

(a) (1) The Code sections specified in paragraph (3) of this subsection shall be carefully explained to each enlisted member at the time of, or within 90 days after, the member's initial entrance into a duty status with the organized militia.

(2) Such articles as provided for by paragraph (1) of this subsection shall be explained again:

(A) After the member has completed basic or recruit training; and

(B) At the time when the member reenlists.

(3) This subsection shall apply with respect to this Code section and Code Sections 38-2-1002 through 38-2-1005, 38-2-1007 through 38-2-1014, 38-2-1015, 38-2-1025, 38-2-1027, 38-2-1031, 38-2-1037, 38-2-1038, 38-2-1055, 38-2-1077 through 38-2-1134, 38-2-1138, and 38-2-1139.

(b) The text of this article and of the regulations prescribed hereunder shall be made available to a member of the organized militia, upon request by the member, for the member's personal examination.

(c) Failure to provide the explanations of this article as provided for by this Code section shall not be a defense to a court-martial proceeding, the administration of nonjudicial punishment, or any other action.



§ 38-2-1138. Complaints of wrongs by commanding officers

Any member of the organized militia who believes himself or herself wronged by a commanding officer and who, upon due application to that commanding officer, is refused redress may complain to the assistant adjutant general for army, the assistant adjutant general for air, or the brigadier general in charge of the State Defense Force, as applicable, who shall forward the complaint to the senior force commander over the officer against whom such complaint is made. The senior force commander shall examine into the complaint and take proper measures for redressing the wrong complained of and shall, as soon as possible, send to the adjutant general a true statement of such complaint with the proceedings had thereon. Any complaint against a senior force commander shall be made to the adjutant general who shall examine into the complaint and take proper measures for redressing the wrong complained of.



§ 38-2-1138.1. State administrative letter of reprimand

(a) The adjutant general, assistant adjutant general for army, or assistant adjutant general for air may issue to any member under his or her authority a state administrative letter of reprimand.

(b) A state administrative letter of reprimand shall not be filed in the member's federal personnel records unless it meets the requirements for filing under the applicable regulations or instructions of the affected member.

(c) A state administrative letter of reprimand shall be included for consideration when determining future assignments within the state for the affected member.

(d) The member against whom a state administrative letter of reprimand is issued shall have the same rights to review evidence and present a rebuttal as he or she would have if the state administrative letter of reprimand were to be filed in his or her federal personnel file.



§ 38-2-1139. Redress of injuries to private property; complaint; investigating board; assessment

(a) Whenever a complaint is made to any commanding officer that willful damage has been done to the property of any person or that the person's property has been wrongfully taken by members of the organized militia, such commanding officer may, under such regulations prescribed pursuant to Part 1 of Article 2 of this chapter, convene a board to investigate the complaint. The board shall consist of from one to three commissioned officers and, for the purpose of that investigation, it has power to summon witnesses and examine them upon oath, to receive depositions or other documentary evidence, and to assess the damages sustained against the responsible parties. The assessment of damages made by the board shall be subject to the approval of the commanding officer and, in the amount approved by such commanding officer, shall be charged against the pay of the offenders. The order of the commanding officer directing charges herein authorized shall be conclusive on any disbursing officer for payment to the injured parties of the damages so assessed and approved.

(b) If the offenders cannot be ascertained but the organization or detachment to which they belong is known, charges totaling the amount of damages assessed and approved may be made in such proportion as may be considered just upon the individual members thereof who are shown to have been present at the scene at the time the damages complained of were inflicted, as determined by the approved findings of the board.



§ 38-2-1140. Delegation of authority by Governor

Except as provided in Code Section 38-2-1022, the Governor may delegate any authority vested in the Governor under this article and provide for the subdelegation of any such authority.



§ 38-2-1141. Fees and authorized travel expenses of witnesses, victims, court reporters, and interpreters

The fees and authorized travel expenses of all witnesses, experts, victims, court reporters, and interpreters, fees for the service of process, the costs of collection, apprehension, detention, and confinement, and all other necessary expenses of prosecution and the administration of military justice, not otherwise payable by any other source, shall be paid out of the military fund as described in Code Section 38-2-170.



§ 38-2-1142. Fines for contempt; methods of collection and payment

(a) Fines collected as a result of being found in contempt shall be collected in the following manner:

(1) By cash or money order;

(2) By retention of any pay or allowances due or to become due to the person fined from another state or the United States; or

(3) By garnishment or levy, together with costs, on the wages, goods, and chattels of a person delinquent in paying a fine, as provided by law.

(b) Any sum so received or retained shall be deposited in the military justice fund as provided in Code Section 38-2-170.



§ 38-2-1143. Construction with the federal Uniform Code of Military Justice

This article shall be so construed as to effectuate its general purpose to make it uniform, so far as practical, with the Uniform Code of Military Justice, Chapter 47 of Title 10 of the United States Code.



§ 38-2-1144. Immunity

All persons acting under the provisions of this article, whether as a member of the military or as a civilian, shall be immune from any personal liability for any of the acts or omissions which they did or failed to do as part of their duties under this article.



§ 38-2-1145. Severability

The provisions of this article are hereby declared to be severable, and if any provision of this article or the application of such provision to any person or circumstance is declared invalid for any reason, such declaration shall not affect the validity of the remaining portions of this article.












Chapter 3 - Emergency Management

Article 1 - General Provisions

§ 38-3-1. Short title

Articles 1 through 3 of this chapter may be cited as the "Georgia Emergency Management Act of 1981."



§ 38-3-2. Policy and purpose

(a) Because of the existing and increasing possibility of the occurrence of emergencies or disasters resulting from manmade or natural causes or enemy attack; in order to ensure that preparations of this state will be adequate to deal with such emergencies or disasters; generally to provide for the common defense and to protect the public peace, health, and safety; and to preserve the lives and property of the people of this state, it is found and declared to be necessary:

(1) To create a state emergency management agency and to authorize the creation of local organizations for emergency management in the political subdivisions of the state;

(2) To confer upon the Governor and upon the executive heads of governing bodies of the political subdivisions of the state the emergency powers provided in Articles 1 through 3 of this chapter;

(3) To provide for the rendering of mutual aid among the political subdivisions of the state, with other states, and with the federal government with respect to the carrying out of emergency management functions; and

(4) To authorize the establishment of such organizations and the taking of such steps as are necessary and appropriate to carry out Articles 1 through 3 of this chapter.

(b) It is further declared to be the purpose of Articles 1 through 3 of this chapter and the policy of this state that all emergency management functions of this state be coordinated to the maximum extent with the comparable functions of the federal government, including its various departments and agencies; of other states and localities; and of private agencies of every type, to the end that the most effective preparation and use may be made of the nation's manpower, resources, and facilities for dealing with any emergency or disaster that may occur.



§ 38-3-3. Definitions

As used in Articles 1 through 3 of this chapter, the term:

(1) "Bioterrorism" means the intentional creation or use of any microorganism, virus, infectious substance, or any component thereof, whether naturally occurring or bioengineered, to cause death, illness, disease, or other biological malfunction in a human, animal, plant, or other living organism in order improperly or illegally to influence the conduct of government, to interfere with or disrupt commerce, or to intimidate or coerce a civilian population.

(2) "Emergency management" means the preparation for the carrying out of all emergency functions other than functions for which military forces are primarily responsible to prevent, minimize, and repair injury and damage resulting from emergencies, energy emergencies, disasters, or the imminent threat thereof, of manmade or natural origin caused by enemy attack, sabotage, acts of domestic or international terrorism, civil disturbance, fire, flood, earthquake, wind, storm, wave action, oil spill or other water contamination requiring emergency action to avert danger or damage, epidemic, air contamination, blight, drought, infestation, explosion, riot or other hostile action, radiological action, or other causes. These functions include, without limitation, fire-fighting services; police services; emergency medical services; rescue; engineering; warning services; communications; defense from radiological, chemical, biological, and other special weapons to include weapons of mass destruction; evacuation of persons from stricken areas; emergency welfare services; consequence management functions to include victim services; emergency transportation; plant protection; temporary restoration of public utility services; and other functions related to civilian protection, together with all other activities necessary or incidental to the preparation for and carrying out of the foregoing functions.

(3) "Energy emergency" means a condition of danger to the health, safety, welfare, or economic well-being of the citizens of this state arising out of a present or threatened shortage of usable energy resources; also any condition of substantial danger to the health, safety, or welfare of the citizens of this state resulting from the operation of any electrical power-generating facility, the transport of any energy resource by any means whatsoever, or the production, use or disposal of any source material, special nuclear material, or by-product, as defined by the Atomic Energy Act of 1954, 68 Stat. 919, 42 U.S.C. Section 2011, et seq.; also any nuclear incident, as defined by the Atomic Energy Act of 1954, occurring within or outside this state, substantially affecting the health, safety, or welfare of the citizens of this state.

(4) "Energy resources" means all forms of energy or power including, without limitation, oil, gasoline, and other petroleum products; natural or synthetic gas; electricity in all forms and from all sources; and other fuels of any description, except wood.

(4.1) "Pandemic influenza emergency" means the declaration by the World Health Organization of at least a Phase 5 Pandemic Alert for influenza occurring in the United States or the State of Georgia or the declaration by the Centers for Disease Control and Prevention of at least a Category 2 Pandemic Severity Index for influenza occurring in the United States or the State of Georgia.

(5) "Political subdivision" means:

(A) Cities having a population of over 1,000;

(B) Cities having a population of less than 1,000 in which the Governor has established a local organization; and

(C) Counties.

(6) "Public health emergency" means the occurrence or imminent threat of an illness or health condition that is reasonably believed to be caused by bioterrorism or the appearance of a novel or previously controlled or eradicated infectious agent or biological toxin and poses a high probability of any of the following harms:

(A) A large number of deaths in the affected population;

(B) A large number of serious or long-term disabilities in the affected population; or

(C) Widespread exposure to an infectious or toxic agent that poses a significant risk of substantial future harm to a large number of people in the affected population.

(7) "State of emergency" means the condition declared by the Governor when, in his judgment, the threat or actual occurrence of a disaster, emergency, or energy emergency in any part of the state is of sufficient severity and magnitude to warrant extraordinary assistance by the state to supplement the efforts and available resources of the several localities and relief organizations in preventing or alleviating the damage, loss, hardship, or suffering threatened or caused thereby.



§ 38-3-4. Enforcement

The law enforcement authorities of the state and of the political subdivisions thereof shall enforce the orders, rules, and regulations issued pursuant to Articles 1 through 3 of this chapter.



§ 38-3-5. Injunction; who may obtain; remedy at law irrelevant

The director of emergency management or any person, corporation, firm, or association, in addition to the remedies set forth in Articles 1 through 3 of this chapter, may obtain from a court of competent jurisdiction an injunction to restrain violation of the provisions of Articles 1 through 3 of this chapter. The grant of an injunction is authorized notwithstanding the availability of adequate remedies at law.



§ 38-3-6. Liberality of construction

Articles 1 through 3 of this chapter shall be construed liberally in order to effectuate their purposes.



§ 38-3-7. Penalty for violation

Any person who violates any provision of Articles 1 through 3 of this chapter or any rule, order, or regulation made pursuant to Articles 1 through 3 of this chapter shall be guilty of a misdemeanor.






Article 2 - Organization and Administration

§ 38-3-20. Georgia Emergency Management and Homeland Security Agency created; director; staff; offices; director's duties; disaster coordinator

(a) There is established the Georgia Emergency Management and Homeland Security Agency with a director of emergency management and homeland security who shall be the head thereof. The Georgia Emergency Management and Homeland Security Agency shall be assigned to the Office of Planning and Budget for administrative purposes only as provided in Code Section 50-4-3.

(b) The Governor shall appoint the director of emergency management and homeland security. He or she shall hold office at the pleasure of the Governor, who shall fix his or her compensation. The director of emergency management and homeland security shall hold no other state office.

(c) The director may employ such professional, technical, clerical, stenographic, and other personnel, may fix their compensation, and may make such expenditures within the appropriation therefor, or from other funds made available for purposes of emergency management and homeland security, as may be necessary to carry out the purposes of Article 9 of Chapter 3 of Title 35, Article 1, this article, and Article 3 of this chapter, the duties of the agency and the director described in Part 4 of Article 2 of Chapter 5 of Title 46, the "Georgia Emergency Telephone Number 9-1-1 Service Act of 1977," as amended.

(d) The director and other personnel of the Georgia Emergency Management and Homeland Security Agency shall be provided with appropriate office space, furniture, equipment, supplies, stationery, and printing in the same manner as provided for personnel of other state agencies.

(e) The director, subject to the direction and control of the Governor, shall:

(1) Be the executive head of the Georgia Emergency Management and Homeland Security Agency and shall be responsible to the Governor for carrying out the program for emergency management and homeland security in this state;

(2) Serve as the central authority reporting to the Governor on all matters relating to homeland security;

(3) Have command and control authority over all operational areas involving terrorist activity within this state, including, but not limited to, the Homeland Security Task Force and the Homeland Security Central Command when activated by the Governor;

(4) Coordinate the activities of all organizations for emergency management and homeland security within the state;

(5) Maintain liaison with and cooperate with emergency management agencies and organizations of other states and of the federal government;

(6) Oversee all risk and threat assessments and coordinate all plans for timely and complete responses through a network of state, local, and federal organizations, including, but not limited to, the coordination of efficient and timely flow of information;

(7) Be responsible for crisis and consequence management planning, including, but not limited to, measures to identify, acquire, and plan the use of resources needed to anticipate, prevent, or resolve a threat or act of terrorism;

(8) Coordinate and review all activities involving homeland security within any agency, authority, or entity of this state, including, but not limited to, oversight of homeland security activities found within the Department of Public Safety, the Georgia Bureau of Investigation, the Georgia National Guard, the Department of Natural Resources, the Department of Community Health, and the Department of Public Health;

(9) Evaluate information developed by the criminal justice community in regard to threats or potential threats of terrorism; and

(10) Have such additional authority, duties, and responsibilities authorized by Article 1, this article, and Article 3 of this chapter as may be prescribed by the Governor and such additional authority, duties, and responsibilities as described in Article 9 of Chapter 3 of Title 35 and Part 4 of Article 2 of Chapter 5 of Title 46, the "Georgia Emergency Telephone Number 9-1-1 Service Act of 1977," as amended.

(f) The director of emergency management and homeland security shall also be the disaster coordinator and shall act for the Governor when requested to do so.



§ 38-3-21. Director authorized to make rules and regulations

Subject to the approval of the Governor, the director of emergency management shall be authorized to promulgate such rules and regulations as may be required to effectuate the purposes of Articles 1 through 3 of this chapter.



§ 38-3-22. Governor's emergency management powers and duties

(a) The Governor shall have general direction and control of the Georgia Emergency Management and Homeland Security Agency and shall be responsible for the carrying out of the provisions of Article 1, this article, and Article 3 of this chapter and, in the event of disaster or emergency beyond local control, may assume direct operational control over all or any part of the emergency management functions within this state.

(b) In performing his duties under Articles 1 through 3 of this chapter, the Governor is further authorized and empowered:

(1) To make, amend, and rescind the necessary orders, rules, and regulations to carry out the provisions of Articles 1 through 3 of this chapter with due consideration to the plans of the federal government;

(2) To prepare a comprehensive plan and program for emergency management in this state, such plan and program to be integrated into and coordinated with the emergency management and preparedness plans of the federal government and of other states to the fullest possible extent; and to coordinate the preparation of plans and programs for emergency management by the political subdivisions of this state, such plans to be integrated into and coordinated with the emergency management plan and program of this state to the fullest possible extent;

(3) In accordance with the plan and program for emergency management in this state, to ascertain the requirements of the state or the political subdivisions thereof for food, clothing, and other necessities of life, in the event of a manmade or natural emergency or disaster, or enemy attack; to plan for and procure supplies, medicines, materials, and equipment, and to use and employ from time to time any of the property, services, and resources within the state for the purposes set forth in Articles 1 through 3 of this chapter; to make surveys of the industries, resources, and facilities within the state as are necessary to carry out the purposes of Articles 1 through 3 of this chapter; to institute training programs and public information programs, to take all other preparatory steps including the partial or full mobilization of emergency management organizations in advance of actual emergency or disaster, and to ensure the furnishing of adequately trained and equipped forces of emergency management personnel in time of need;

(4) To coordinate with the President, the heads of the armed forces, the agency or officers responsible for emergency management and defense of the United States, and the officers and agencies of other states, matters pertaining to emergency management in the state and nation and the incidents thereof; and in connection therewith, to take any measures which he may deem proper to carry into effect any request of the President and the appropriate federal officers and agencies for any action looking to emergency management, including the direction or control of emergency management exercises he deems necessary and appropriate for operational capability;

(5) To take such action and give such directions to state and local law enforcement officers and agencies as may be reasonable and necessary for the purpose of securing compliance with Articles 1 through 3 of this chapter and with the orders, rules, and regulations made pursuant thereto;

(6) To employ such measures and give such directions to the Department of Public Health and local boards of health as may be reasonably necessary for the purpose of securing compliance with Articles 1 through 3 of this chapter or with the findings or recommendations of the Department of Public Health and local boards of health by reason of conditions arising from emergencies or disasters, manmade or natural, or the threat of enemy attack or otherwise;

(7) To utilize the services and facilities of existing offices and agencies of the state and of the political subdivisions thereof; and all such offices and agencies shall cooperate with and extend their services and facilities to the Governor as he may request;

(8) To establish agencies and offices and to appoint executive, technical, clerical, and other personnel as may be necessary to carry out the provisions of Articles 1 through 3 of this chapter including, with due consideration to the recommendations of the local authorities, full-time state and regional area or field coordinators;

(9) To delegate any authority vested in him under Articles 1 through 3 of this chapter;

(10) On behalf of this state to enter into reciprocal aid agreements or compacts with other states and the federal government, either on a state-wide basis or local political subdivision basis or with a neighboring state. Such mutual aid arrangements shall include but not be limited to the furnishing or exchange of food, clothing, medicine, and other supplies; engineering services; emergency housing; police services; national or state guards while under the control of the state; health, medical, and related services; fire-fighting, rescue, transportation, and construction services and equipment; personnel necessary to provide or conduct these services; such other supplies, equipment, facilities, personnel, and services as may be needed; the reimbursement of costs and expenses for equipment, supplies, personnel, and similar items for mobile support units; and fire-fighting, police, and health units on such terms and conditions as are deemed necessary; and

(11) To sponsor and develop mutual aid plans and agreements between the political subdivisions of the state, similar to the mutual aid arrangements with other states referred to in paragraph (10) of this subsection.

(c) In addition to the emergency and disaster prevention measures included in the state and local emergency management plans, the Governor shall be empowered to make such studies, surveys, or analyses of potential emergency or disaster areas of the state as he deems necessary, both public and private, to prevent or reduce the harmful consequences of emergencies or disasters resulting from manmade or natural causes or from enemy attack; and to develop or cause to be developed measures to reduce the harmful consequences indicated in the studies, surveys, or analyses.



§ 38-3-22.1. Safety plan addressing threat of terrorism required of state agencies or authorities; exemptions; training and technical assistance; confidentiality of plans and related documentation

(a) Every state agency or authority, except those exempted in subsection (b) of this Code section, shall prepare an agency safety plan to address the threat of terrorism, to respond effectively to such incidents, and to provide a safe environment for state personnel and for those citizens conducting business with state agencies. In addition to acts of terrorism, such plan shall also address preparedness for natural disasters, hazardous materials or radiological accidents, and acts of violence. The safety plans of agencies and authorities shall be prepared with input from the appropriate supervisors and rank-and-file employees and local law enforcement, fire service, public safety, and emergency management agencies. Such plans shall be reviewed internally and, if necessary, updated annually. Such plans shall be submitted to the local emergency management agency.

(b) The Department of Public Safety, the Department of Corrections, and any other state agency which operates secured facilities shall be exempt from the requirements of subsection (a) of this Code section.

(c) Subject to the availability of funds for such purpose, the Georgia Emergency Management and Homeland Security Agency shall provide training and technical assistance to agencies and authorities and may provide such training and technical assistance to local units of government and to critical facilities operated by the private sector. Such training and technical assistance shall include, but not be limited to, crisis response team development, site surveys and safety audits, crisis management planning, exercise design, safe school planning, emergency operations planning, search and seizure, bomb threat management, and model safety plans.

(d) The following records shall not be subject to public inspection or disclosure under Article 4 of Chapter 18 of Title 50:

(1) Site surveys, safety audits, and vulnerability assessments performed pursuant to subsection (a) of this Code section; and

(2) Any other record produced pursuant to this Code section the disclosure of which would, in the determination of the director of the Georgia Emergency Management and Homeland Security Agency, endanger the life or physical safety of any person or persons or the physical safety of any public property.



§ 38-3-22.2. Establishment of Airport Antiterrorism Training Committee; annual training

(a) As used in this Code section, the term:

(1) "Airport Antiterrorism Training Committee" means a committee composed of five members: one appointed by and to serve at the pleasure of the Homeland Security Director; one appointed by and to serve at the pleasure of the director of emergency management; one appointed by and to serve at the pleasure of the commissioner of transportation; one appointed by and to serve at the pleasure of the State Board of the Technical College System of Georgia; and one appointed by and to serve at the pleasure of the commissioner of public safety.

(2) "Airport manager" means, with respect to each airport located in this state, the person who serves as manager, serves as general manager, or otherwise serves as the chief administrative officer of such airport. If for any airport, there is more than one person who may fit such definition, the local government, authority, or company operating such airport shall designate one such person as its airport manager for purposes of this Code section.

(b) The Airport Antiterrorism Training Committee shall establish and maintain an annual training program for persons who serve as airport managers. It shall be unlawful for any person to serve as an airport manager in this state unless such person is in compliance with rules and regulations of the Airport Antiterrorism Training Committee implementing this Code section. Such rules and regulations:

(1) Shall require each airport manager in this state to complete 14 hours of initial training and eight hours of annual training thereafter, with the first training to be completed in calendar year 2004;

(2) Shall establish the curriculum of such annual training;

(3) May provide for exemption from or delay of the annual training otherwise required in cases of providential cause or hardship; and

(4) May provide for exemption from the annual training otherwise required for airport managers who demonstrate that they have or will otherwise obtain the competencies taught in the annual training curriculum.

(c) The Airport Antiterrorism Training Committee shall by agreement or contract arrange for the annual training required under this Code section to be administered by the Georgia Aviation Technical College under the jurisdiction of the State Board of the Technical College System of Georgia.

(d) The tuition costs of providing such training may be paid in whole or in part from funds appropriated or otherwise available to any department represented on the Airport Antiterrorism Training Committee or may be paid in whole or in part by the airport managers being trained or any combination thereof, as established by the Airport Antiterrorism Training Committee.



§ 38-3-23. Investigations and surveys; subpoena power; cooperation

For the purpose of making surveys and investigations and obtaining information, except the investigation of subversive activities that are the responsibility of the Federal Bureau of Investigation, the Governor may compel by subpoena the attendance of witnesses and the production of books, papers, records, and documents of individuals, firms, associations, and corporations. All officers, boards, commissions, and departments of the state and the political subdivisions thereof having information with respect thereto shall cooperate with and assist him in making the investigations and surveys.



§ 38-3-24. Traffic control; plans, regulations, and coordination

The Governor may formulate and execute plans and regulations for the control of traffic in order to provide for the rapid and safe movement of evacuation over public highways and streets of people, troops, or vehicles and of materials for national defense or for use in any defense industry. He may coordinate the activities of the departments or agencies of the state and of the political subdivisions thereof concerned directly or indirectly with public highways and streets in a manner which will best effectuate such plans.



§ 38-3-25. Lease or loan of state property for national or local purposes; transfer of state personnel; local authorities empowered to utilize property

(a) Whenever the Governor deems it to be in the public interest and notwithstanding any inconsistent provision of law, he may:

(1) Authorize any department or agency of the state to lease or lend, on such terms and conditions as he may deem necessary to promote the public welfare and protect the interests of the state, any real or personal property of the state government to the President, the heads of the armed forces, or to the emergency management agency or officials of the United States; and

(2) Enter into a contract on behalf of the state for the lease or loan to any political subdivision of the state, on such terms and conditions as he may deem necessary to promote the public welfare and protect the interests of the state, of any real or personal property of the state government or the temporary transfer or employment of personnel of the state government to or by any political subdivision of the state.

(b) The mayor, chief executive, or executive body of each political subdivision of the state may, notwithstanding any inconsistent provision of law:

(1) Enter into a contract or lease with the state, or accept any loan, or employ personnel as provided in paragraph (2) of subsection (a) of this Code section. Furthermore, the political subdivision may equip, maintain, utilize, and operate any such property and employ necessary personnel therefor in accordance with the purposes for which the agreement was executed; and

(2) Do all things and perform any and all acts which he may deem necessary to effectuate the purpose for which the contract was entered into.



§ 38-3-26. Mobile support units; organization; rights, powers, duties, privileges, immunities, and compensation, of employees; reimbursement to localities and out-of-state units; service out of state

(a) The Governor, or the director of emergency management at the request of the Governor, is authorized to create and establish such number of mobile support units as may be necessary to reinforce emergency management organizations in stricken areas and with due consideration of the plans of the federal government and of other states. He shall appoint a commander for each unit who shall have primary responsibility for the organization, administration, and operation of the unit. Mobile support units shall be called to duty upon orders of the Governor or the director and shall perform their functions in any part of the state or, upon the conditions specified in this Code section, in other states.

(b) Personnel of mobile support units while on duty, whether within or outside the state, shall:

(1) If they are employees of the state, have the powers, duties, rights, privileges, and immunities and receive the compensation incidental to their employment;

(2) If they are employees of a political subdivision of the state and, whether serving within or outside the political subdivision, have the powers, duties, rights, privileges, and immunities and receive the compensation incidental to their employment; and

(3) If they are not employees of the state or a political subdivision thereof, be entitled to adequate compensation incidental to their employment by the state for their services and to the same rights and immunities as are provided by law for the employees of this state. All personnel of mobile support units, while on duty, shall be subject to the operational control of the authority in charge of emergency management activities in the area in which they are serving and shall be reimbursed for all actual and necessary travel and subsistence expenses.

(c) The state shall reimburse a political subdivision for the compensation paid and actual and necessary travel, subsistence, and maintenance expenses of employees of the political subdivision while serving as members of a mobile unit; for all payments for death, disability, or injury of the employees incurred in the course of such duty; and for all losses of or damage to supplies and equipment of the political subdivision resulting from the operation of the mobile support unit.

(d) Whenever a mobile support unit of another state shall render aid in this state pursuant to the orders of the governor of its home state and upon the request of the Governor of this state, this state shall reimburse the other state for the compensation paid and actual and necessary travel, subsistence, and maintenance expenses of the personnel of the mobile support unit while rendering the aid; for all payments for death, disability, or injury of the personnel incurred in the course of rendering the aid; and for all losses of or damage to supplies and equipment of the other state or a political subdivision thereof resulting from the rendering of the aid; provided, however, that the laws of such other state contain provisions substantially similar to this Code section or that provisions to the foregoing effect are embodied in a reciprocal mutual aid agreement or compact or that the federal government has authorized or agreed to make reimbursement for the mutual aid as above provided.

(e) No personnel of mobile support units of this state shall be ordered by the Governor to operate in any other state unless the laws of the other state contain provisions substantially similar to this Code section, or unless the reciprocal mutual aid agreements or compacts include provisions providing for the reimbursement, or unless the reimbursement will be made by the federal government by law or agreement.



§ 38-3-27. Local organizations for emergency management; creation; structure; powers; directors; appointment, qualifications, and compensation; state to provide financial assistance; entitlement for funding

(a) (1) The governing body of each county of this state may establish a local organization for emergency management in accordance with the state emergency management plan and program. If a county fails to establish an organization for emergency management in accordance with the state emergency management plan and program, any municipality in such county may establish its own organization for emergency management. In cases where a county has an organization for emergency management, such organization shall include participation by each city within the county unless the governing authority of any particular city elects to implement its own organization for emergency management. Any two or more of the above-mentioned political subdivisions may, with the approval of the director, contract with each other so as to form one emergency management organization for the entire area included in the bounds of the contracting political subdivisions. The executive officer or governing body of the political subdivision is authorized to nominate a local director to the director of emergency management who shall have the authority to make the appointment. The local director shall have direct responsibility for the organization, administration, and operation of the local organization for emergency management, subject to the direction and control of the executive officer or governing body and shall serve at the pleasure of such executive officer or governing body. Each local organization for emergency management shall perform emergency management functions within the territorial limits of the political subdivision within which it is organized and, in addition, shall conduct such functions outside of such territorial limits as may be required pursuant to Article 1, this article, and Article 3 of this chapter.

(2) A local director appointed pursuant to the provisions of paragraph (1) of this subsection who is paid a salary for full-time service as a director by the political subdivision or political subdivisions shall have the following minimum qualifications:

(A) The director shall be at least 21 years of age;

(B) The director shall not have been convicted of a felony. The executive officer or governing body of a political subdivision which nominates a local director shall furnish the director of emergency management two sets of fingerprints of the nominee. The director of emergency management shall forward fingerprints received concerning each nominee to the Georgia Crime Information Center of the Georgia Bureau of Investigation for the purpose of criminal identification through the fingerprint system of identification established by the Georgia Bureau of Investigation and the fingerprint system of identification established by the Federal Bureau of Investigation. The Georgia Crime Information Center shall report the findings of its records search and the records search of the Federal Bureau of Investigation to the director of emergency management;

(C) The director shall have completed a high school education or its equivalent and shall have successfully completed all initial courses required by the director of emergency management within 180 days following the date of nomination to office or within an extended period as determined by the director of emergency management and shall have successfully completed subsequent courses required by the director of emergency management within an appropriate period as determined by the director of emergency management;

(D) The director shall be capable of writing plans for responding to and recovering from disasters in his jurisdiction and shall be routinely available to respond to emergency scenes, command posts, or operation centers; to coordinate emergency response of public and private agencies and organizations; to attend training; and to attend meetings convened by the appointing authority or the director of emergency management; and

(E) The director shall not be self-employed or have any other occupation in the private sector which conflicts with his duties as a local director.

(3) (A) If a local director appointed pursuant to the provisions of paragraph (1) of this subsection is a part-time director, such part-time director shall meet the minimum qualifications in subparagraphs (A) through (D) of paragraph (2) of this subsection. If such local director is employed under a 40 to 90 percent (time required on job) work contract, such local director shall be required to devote at least 80 hours per month on emergency management matters but not more than 30 hours in any one week during normal business hours of other county offices. If such local director is employed under a 25 to 39 percent (time required on job) work contract, such local director shall be required to devote at least 40 hours per month on emergency management matters but not more than 15 hours in any one week during normal business hours of other county offices.

(B) If the part-time paid director is also a part-time paid employee of the federal or state government, he must have written authorization from the appropriate appointing authority to hold the position of director and to comply with the provisions of subparagraph (A) of this paragraph and subparagraph (D) of paragraph (2) of this subsection.

(C) If the part-time paid director is also a part-time paid employee of county or municipal government in another capacity, that government must enact an order or ordinance specifying that such director will be permitted to comply with the provisions of subparagraph (A) of this paragraph and subparagraph (D) of paragraph (2) of this subsection. The order or ordinance shall also specify that the individual, when acting as director, shall relinquish authorities and responsibilities associated with his other governmental employment and shall name a person to assume those authorities and responsibilities until such time as the director shall cease to function as director. In no case shall the county or municipal government seek or receive any reimbursement for the part-time paid director's salary if such director is employed and compensated by the county or municipality in another capacity.

(D) If the part-time paid director is also a part-time paid employee in the private sector, he shall have a letter from his employer stating that he shall, without penalty, be permitted to comply with the provisions of subparagraph (A) of this paragraph and subparagraph (D) of paragraph (2) of this subsection.

(E) If the part-time paid director is self-employed, he must certify, by letter, that his schedule shall permit him to comply with the provisions of subparagraph (A) of this paragraph and subparagraph (D) of paragraph (2) of this subsection.

(F) Except as provided in this subparagraph, any director or deputy director of a local emergency management organization appointed after July 1, 1999, shall be a certified emergency manager under the Georgia Emergency Management and Homeland Security Agency's Certified Emergency Manager Program. The curriculum of the Certified Emergency Manager Program and requirements for certification shall be determined by the director of emergency management and homeland security and shall include, but not be limited to, professional development series training, independent study courses, emergency preparedness courses, and field-delivered courses. Certification may be obtained by an appointed director or deputy director within six months of his or her appointment. Certification shall expire biennially. As a condition of certification renewal, such emergency management personnel shall be required to satisfactorily complete continuing education requirements provided for in subparagraph (G) of this paragraph.

(G) Emergency management personnel certified under the Certified Emergency Manager Program shall complete annually a minimum of 24 hours of continuing education to maintain certification. The continuing education shall include programs and courses sponsored or approved by the director of emergency management. Personnel who lose their certification because of their failure to meet continuing education requirements will be eligible for recertification under provisions included in the Certified Emergency Manager Program.

(4) If a political subdivision has a volunteer director, the political subdivision shall furnish assistance to enable the volunteer director to carry out his duties outlined in this article and Article 3 of this chapter.

(5) The political subdivision shall designate an office in a building owned or leased by the political subdivision as the office of emergency management. Such office of emergency management shall have appropriate equipment and supplies, including but not limited to telephone and communication equipment, access to the 9-1-1 system if such system is operational in the political subdivision, desks, typewriters, file cabinets, and necessary office supplies. No such equipment or supplies shall be used for personal business. The local director shall post on the front door of the office the schedule of hours of the work week in which he will be attending to emergency management matters. The citizens of a political subdivision shall have accessibility to the office of emergency management and the local director or his designee shall be available or on call at all times beyond working hours.

(6) A local director whose salary is reimbursed in part or in full by the Georgia Emergency Management and Homeland Security Agency shall also meet all requirements which may be imposed by the federal emergency management agency or its successor.

(7) A local director who no longer meets the qualifications or complies with the requirements of this subsection may be removed by the director of emergency management. In any case where a local director is removed pursuant to this paragraph, the executive officer or governing body of the political subdivision shall nominate another local director.

(b) Each political subdivision shall have the power and authority:

(1) To appropriate and expend funds, to execute contracts, and to obtain and distribute equipment, materials, and supplies for emergency management purposes;

(2) To provide for the health and safety of persons and property, including emergency assistance to the victims of any emergency or disaster resulting from manmade or natural causes or enemy attack and to direct and coordinate the development of emergency management plans and programs in accordance with the policies and plans set by the federal and state emergency management agencies;

(3) To appoint, employ, remove, or provide, with or without compensation, chiefs of services, warning personnel, rescue teams, auxiliary fire and police personnel, and other emergency management workers;

(4) To establish a primary and one or more secondary control centers to serve as command posts during an emergency or disaster;

(5) Subject to the order of the Governor or the chief executive of the political subdivision, to assign and make available for duty the employees, property, or equipment of the subdivision relating to fire-fighting, engineering, rescue, health, medical, and related services and to police, transportation, construction, and similar items or services for emergency management purposes, within or outside of the physical limits of the subdivision;

(6) In addition to the heretofore stated powers and authorities, to acquire, temporarily or permanently, by purchase, lease, or otherwise, sites required for installation of temporary housing units for disaster victims; and to enter into whatever arrangements, including purchase, of temporary housing units and payment of transportation charges which are necessary to prepare or equip such sites to utilize the housing units.

(c) There is created a state fund to provide assistance to local organizations for emergency management which are authorized by subsections (a) and (b) of this Code section. The fund shall be used for the purpose of making grants to local emergency management organizations to enable them to purchase or otherwise obtain equipment which is needed for disaster preparedness. The fund shall be administered by the director of emergency management who, by rules and regulations, shall establish uniform criteria governing application for and the use of funds granted to local organizations for emergency management pursuant to this subsection. The rules and regulations shall include, but shall not be limited to, provisions:

(1) Requiring that, as a condition precedent to receiving a state grant pursuant to this subsection, an amount equal to the state grant shall be raised from local funds for the purchase of disaster preparedness equipment;

(2) Defining disaster preparedness equipment which shall qualify for purchase by the use of matching funds made available pursuant to this subsection;

(3) Establishing procedures and requirements governing the purchase of disaster preparedness equipment when matching funds made available pursuant to this subsection are used for the purchase;

(4) Establishing priorities governing grants made pursuant to this subsection which shall be based on the most effective and efficient use of disaster preparedness equipment purchased with matching funds made available pursuant to this subsection;

(5) Establishing forms, procedures, and requirements governing applications for grants pursuant to this subsection; and

(6) Prohibiting any single local emergency management organization from receiving more than 12 1/2 percent of the total funds annually appropriated to carry out this subsection.

(d) The funds necessary to carry out subsection (c) of this Code section shall come from funds specifically appropriated for such purpose by the General Assembly.

(e) (1) To the extent funds are appropriated for such purpose by the General Assembly, the director of emergency management is authorized and directed to provide funds to counties or municipalities which operate a local emergency management organization as required by this Code section. No county or municipality shall be entitled to receive funds unless the local emergency management organization has met all of the state and federal requirements to be an emergency management organization qualified to receive federal funds, including:

(A) Legal establishment by local ordinance or resolution;

(B) A legally appointed local director who has been endorsed and approved by the state director of emergency management and appointed by the Governor;

(C) An approved emergency and disaster plan with all applicable annexes; and

(D) An approved fiscal year program paper and other necessary compliance documents.

(2) The amount provided to each county or municipality shall be equal to the amount of any shortfall in federal funding which results in federal funds which less than match (on a 50 percent--50 percent basis) the amount budgeted by the county or municipality for the purpose of operating and maintaining the local emergency management organization.

(3) In the event sufficient state funds other than those from federal sources are not appropriated for a fiscal year to fund the full amount provided for in paragraph (2) of this subsection, then the amount which would otherwise be payable to each county and municipality shall be reduced pro rata on the basis of the funds actually appropriated.

(4) The director of emergency management is authorized and directed to adopt and promulgate appropriate rules and regulations to carry out this subsection.

(5) Funds to carry out this subsection shall come from funds appropriated to the Office of Planning and Budget specifically for the purposes of carrying out this subsection.

(f) (1) After December 31, 1993, any county which fails at any time to have established a local organization for emergency management in accordance with the state emergency management plan and program shall not be entitled to any state funding for disaster relief assistance.

(2) After December 31, 1993, if a county has an organization for emergency management but a municipality within the county is not a part of the county's organization or plan and fails to have in place a local organization for emergency management in accordance with the state emergency management plan and program, such municipality shall not be entitled to any state funding for disaster relief assistance.



§ 38-3-28. Authority of political subdivisions; filing of orders, rules, and regulations; effect; consideration of federal emergency management regulations

(a) The political subdivisions of the state and other agencies designated or appointed by the Governor are authorized and empowered to make, amend, and rescind such orders, rules, and regulations as may be necessary for emergency management purposes and to supplement the carrying out of Articles 1 through 3 of this chapter, but not inconsistent with any orders, rules, or regulations promulgated by the Governor or by any state agency exercising a power delegated to it by him.

(b) All orders, rules, and regulations promulgated by the Governor, or by any political subdivision or other agency authorized by Articles 1 through 3 of this chapter to make orders, rules, and regulations, shall have the full force and effect of law when, in the event of issuance by the Governor or any state agency, a copy thereof is filed in the office of the Secretary of State or, if promulgated by a political subdivision of the state or agency thereof, when filed in the office of the clerk of the political subdivision or agency promulgating the same. All laws, ordinances, rules, and regulations inconsistent with Articles 1 through 3 of this chapter, or of any order, rule, or regulation issued under the authority of Articles 1 through 3 of this chapter, shall be suspended during the period of time and to the extent that the conflict exists.

(c) In order to attain uniformity so far as practicable throughout the country in measures taken to aid emergency management, all action taken under Articles 1 through 3 of this chapter and all orders, rules, and regulations made pursuant thereto shall be taken or made with due consideration to the orders, rules, regulations, actions, recommendations, and requests of federal authorities relevant thereto and, to the extent permitted by law, shall be consistent with such orders, rules, regulations, actions, recommendations, and requests.



§ 38-3-29. Local mutual aid arrangements; out-of-state arrangements; conformity with state plan

(a) The director of each local organization for emergency management, in collaboration with other public and private agencies within this state, may develop or cause to be developed mutual aid arrangements for reciprocal emergency management aid and assistance in case of emergency or disaster too great to be dealt with unassisted. The arrangements shall be consistent with the state emergency management plan and program, and in time of emergency it shall be the duty of each local organization for emergency management to render assistance in accordance with the mutual aid arrangements.

(b) The director of each local organization for emergency management, subject to the approval of the Governor, may enter into mutual aid arrangements with emergency management agencies or organizations in other states for reciprocal emergency management aid and assistance in case of emergency or disaster too great to be dealt with unassisted.



§ 38-3-30. Aid rendered by local employees to other political subdivisions; reimbursement of personnel and equipment expenses by aided locality; procedure

(a) Whenever the employees of any political subdivision are rendering outside aid pursuant to the authority contained in Code Section 38-3-27, the employees shall have the same powers, duties, rights, privileges, and immunities as if they were performing their duties in the political subdivisions in which they are normally employed.

(b) The political subdivision in which any equipment is used pursuant to this Code section shall be liable for any loss or damage thereto and shall pay any expense incurred in the operation and maintenance thereof. No claim for the loss, damage, or expense shall be allowed unless, within 60 days after the same is sustained or incurred, an itemized notice of the claim under oath is served by mail or otherwise upon the chief fiscal officer of the political subdivision where the equipment was used. The political subdivision which is aided pursuant to this Code section shall also pay and reimburse the political subdivision furnishing the aid for the compensation paid to employees furnished under this Code section during the time of the rendition of the aid and shall defray the actual traveling and maintenance expenses of the employees while they are rendering the aid. The reimbursement shall include any amounts paid or due for compensation due to personal injury or death while the employees are engaged in rendering the aid. The term "employee," as used in this Code section, shall mean, and this Code section shall apply with equal effect to, paid, volunteer, and auxiliary employees and emergency management workers.

(c) The foregoing rights, privileges, and obligations shall also apply in the event such aid is rendered outside the state, provided that payment or reimbursement in such case shall or may be made by the state or political subdivision receiving the aid pursuant to a reciprocal mutual-aid agreement or compact with the state or by the federal government.



§ 38-3-31. Authority of state and localities to accept gifts, grants, or loans, from federal or private sources

(a) Whenever the federal government or any agency or officer thereof offers to the state, or through the state to any political subdivision thereof, services, equipment, supplies, materials, or funds by way of gift, grant, or loan for purposes of emergency management, the state, acting through the Governor, or the political subdivision acting with the consent of the Governor and through its executive officer or governing body, may accept the offer. Upon the acceptance the Governor of the state or executive officer or governing body of the political subdivision may authorize any officer of the state or of the political subdivision, as the case may be, to receive the service, equipment, supplies, materials, or funds on behalf of the state or the political subdivision, subject to the terms of the offer and the rules and regulations, if any, of the agency making the offer.

(b) Whenever any person, firm, or corporation offers to the state or to any political subdivision thereof services, equipment, supplies, materials, or funds by way of gift, grant, or loan for purpose of emergency management, the state, acting through the Governor, or the political subdivision acting through its executive officer or governing body, may accept the offer. Upon the acceptance the Governor of the state or executive officer or governing body of the political subdivision may authorize any officer of the state or of the political subdivision, as the case may be, to receive the services, equipment, supplies, materials, or funds on behalf of the state or the political subdivision, subject to the terms of the offer.



§ 38-3-32. Sovereign immunity granted those who allow premises to be used for emergency management purposes; when

When any person, firm, or corporation owning or controlling any real estate or other premises authorizes and permits any emergency management agency, board, or other authority of this state or of any political subdivision of this state to use the premises without charge therefor for the purpose of sheltering persons during an actual or practice emergency or disaster as contemplated by Articles 1 through 3 of this chapter, the person, firm, or corporation, at such times and for such periods during which the premises are occupied and actually employed for purpose of emergency management, shall be clothed with the sovereign immunity of the state. No civil action shall be brought or maintained against any such person, firm, or corporation to recover damages for personal injuries or death of any person while on the premises during an actual or practice emergency, disaster, or enemy attack, or for the loss or destruction of personal property brought upon the premises by any person seeking shelter thereon during an actual or practice emergency or disaster.



§ 38-3-33. Immunity granted those who provide equipment in emergencies

Any person, including anyone in the business of selling or leasing new or used equipment, who provides equipment to the state or to any political subdivision of the state at no cost during an emergency or disaster situation, whether or not officially declared as such, for use in meeting any exigency caused by the emergency or disaster situation shall not be liable for any civil damages as a result of any act or omission by the person in providing the equipment.



§ 38-3-34. Emergency management personnel; qualifications; oath; who may administer

(a) No person shall be employed or associated in any capacity in any emergency management organization established under Articles 1 through 3 of this chapter who advocates a change by force or violence in the constitutional form of the government of the United States or in this state or the overthrow of any government in the United States by force or violence; or who has been convicted of or is under indictment or accusation charging any subversive act against the United States.

(b) Before entering upon his duties, each person who is appointed to serve in an organization for emergency management shall take an oath in writing before a person authorized to administer oaths in this state, which oath shall be substantially as follows:

"I , do solemnly swear (or affirm) that I will support and defend the Constitution of the United States and the Constitution of the State of Georgia, against all enemies, foreign and domestic; that I will bear true faith and allegiance to the same; that I take this obligation freely, without any mental reservation or purpose of evasion; and that I will well and faithfully discharge the duties upon which I am about to enter.

I do further swear (or affirm) that I do not advocate, nor am I a member of any political party or organization that advocates, the overthrow of the government of the United States or of this state by force or violence; and that during such time as I am a member of the (name of emergency management organization) I will not advocate nor become a member of any political party or organization that advocates the overthrow of the government of the United States or of this state by force or violence."

(c) For the purposes of Articles 1 through 3 of this chapter only, the executive heads of local organizations for emergency management and their duly appointed deputies and assistants are authorized to administer oaths to emergency management personnel.



§ 38-3-35. Immunity of state and political subdivisions; of emergency management workers

(a) Neither the state nor any political subdivision of the state, nor the agents or representatives of the state or any political subdivision thereof, shall be liable for personal injury or property damage sustained by any person appointed or acting as a volunteer emergency management worker or member of any agency engaged in emergency management activity. The foregoing shall not affect the right of any person to receive benefits or compensation to which he might otherwise be entitled under Chapter 9 of Title 34, Code Section 38-3-30, any pension law, or any act of Congress.

(b) Neither the state nor any political subdivision of the state nor, except in cases of willful misconduct, gross negligence, or bad faith, the employees, agents, or representatives of the state or any political subdivision thereof, nor any volunteer or auxiliary emergency management worker or member of any agency engaged in any emergency management activity complying with or reasonably attempting to comply with Articles 1 through 3 of this chapter; or any order, rule, or regulation promulgated pursuant to Articles 1 through 3 of this chapter, or pursuant to any ordinance relating to precautionary measures enacted by any political provisions of Articles 1 through 3 of this chapter, or pursuant to any ordinance relating to precautionary measures enacted by any political subdivision of the state shall be liable for the death of or the injury to person or for damage to property as a result of any such activity.



§ 38-3-36. Director to license nongovernmental rescue organizations; exception; registration of public and private search and rescue dog teams

(a) Except as otherwise provided by subsection (b) of this Code section, all nongovernmental rescue organizations, associations, groups, teams, search and rescue dog teams, or individuals, whether or not they are holders of a charter issued by this state or officers thereof, shall be prohibited from performing any rescue or emergency management type activity until the organization, association, group, team, search and rescue dog team, or individual has been licensed by the director of emergency management to perform the activities. It is expressly declared that Articles 1 through 3 of this chapter shall not amend, repeal, alter, or affect in any manner Code Section 51-1-29.

(b) Any marine rescue squadron sponsored by and operating under the direction and control of the sheriff of the county of residence of the squadron and chartered as a Marine Rescue Squadron of America, which was so chartered on January 1, 1960, or prior to that date, and which performs only water or boat safety rescue missions within this state, shall be deemed to be a governmental rescue organization within the meaning of subsection (a) of this Code section and need not be licensed by the director of emergency management as provided in the subsection.

(c) The director of emergency management shall promulgate rules and regulations for training and licensing standards for private search and rescue dog teams. The director shall maintain a registry of public and private search and rescue dog teams operating within the state. Any public or private organization which provides rescue services in this state utilizing search and rescue dog teams shall register with the director the name and address of the organization, a 24 hour telephone number to be used for contact during emergencies, the counties in which the search and rescue dog teams provide service, the types of specialized search and rescue dog teams which are available, and such other information as the director may require by rule and regulation.



§ 38-3-37. Prohibited actions by government official or employee during declared state of emergency

(a) As used in this Code section, the term:

(1) "Firearm" means any handgun, rifle, shotgun, or similar device or weapon which will or can be converted to expel a projectile by the action of an explosive or electrical charge.

(2) "License holder" shall have the same meaning as set forth in Code Section 16-11-125.1.

(3) "Weapon" shall have the same meaning as set forth in Code Section 16-11-125.1.

(b) No official or employee of the state or any political subdivision thereof, member of the National Guard in the service of the state, or any person operating pursuant to or under color of state law, while acting during or pursuant to a declared state of emergency, shall:

(1) Temporarily or permanently seize, or authorize the seizure of, any firearm or ammunition or any component thereof the possession of which was not prohibited by law at the time immediately prior to the declaration of a state of emergency, other than as provided by the criminal or forfeiture laws of this state;

(2) Prohibit possession of any firearm or ammunition or any component thereof or promulgate any rule, regulation, or order prohibiting possession of any firearm or ammunition or any component thereof if such possession was not otherwise prohibited by law at the time immediately prior to the declaration of a state of emergency;

(3) Prohibit any license holder from carrying any weapon or promulgate any rule, regulation, or order prohibiting such carrying if such carrying was not otherwise prohibited by law at the time immediately prior to the declaration of a state of emergency; or

(4) Require the registration of any firearm.






Article 3 - Emergency Powers

Part 1 - Governor

§ 38-3-50. Emergency interim successors to various officials; necessity of declared emergency

(a) As used in this Code section, the term:

(1) "Disaster" means any happening that causes great harm or damage.

(2) "Emergency" means a sudden generally unexpected occurrence or set of circumstances demanding immediate action.

(3) "Emergency interim successor" means a person designated pursuant to this Code section, in the event an officer is unavailable to exercise the powers and discharge the duties of an office, until a successor is appointed or elected and qualified as may be prescribed by the Constitution, statutes, laws, charters, and ordinances of this state and its political subdivisions, or until the lawful incumbent or his successor is able to resume the exercise of the powers and the discharge of the duties of the office.

(4) "Local offices and local officers" means positions in the political subdivisions of the state.

(5) "Office" means the position of head of any and all departments, agencies, boards, or commissions of the state or any of its political subdivisions; all constitutional General Assembly offices; all constitutional and other county offices; all of the judgeships of the state and its political subdivisions; and all of the positions in the legislative departments of the state or its political subdivisions.

(6) "Officer" means the individual who shall hold an office.

(7) "Political subdivisions" means cities, counties, towns, villages, authorities, and any other bodies created by the state and exercising any of the governmental powers of the state.

(8) "State office" and "state officer" mean positions in the government of this state.

(9) "Unavailable" means either that a vacancy in an office exists as the result of any emergency as defined in paragraph (2) of this subsection and there is no deputy or other successor authorized to exercise all of the powers and discharge all of the duties of the office, or that the lawful incumbent of the office, including any deputy exercising the powers and discharging the duties of an office because of a vacancy, and his duly authorized deputy are absent or unable to exercise the powers and discharge the duties of the office.

(b) All state officers shall within 30 days after taking office, in addition to any deputy authorized pursuant to law to exercise all of the powers and discharge the duties of office, designate by title individuals as emergency interim successors and specify their order of succession. The officer shall review and revise, as necessary, designations made pursuant to this Code section to ensure their current status. The officer will designate a sufficient number of such emergency interim successors so that there will be not less than three nor more than seven deputies or emergency interim successors or any combination thereof at any time. In the event that any state officer is unavailable following an emergency or disaster and in the event his deputy, if any, is also unavailable, the powers of his office shall be exercised and the duties of his office shall be discharged by his designated emergency interim successors in the order specified. The emergency successors shall exercise the powers and discharge the duties only until such time as the Governor under the Constitution or authority other than this Code section, or other official authorized under the Constitution or this Code section to exercise the powers and discharge the duties of the office of Governor, may, where a vacancy exists, appoint a successor to fill the vacancy or until a successor is otherwise appointed or elected and qualified as provided by law, or until an officer or his deputy or a preceding named emergency interim successor becomes available to exercise or resume the exercise of the powers and discharge the duties of his office.

(c) All emergency interim successors designated under this Code section shall have the same qualifications as are prescribed by law for the officer by whom they are designated.

(d) Designations of emergency interim successors to state officers shall become official upon the officer filing a list of the successors with the Secretary of State, who shall inform the Governor, the Georgia Emergency Management and Homeland Security Agency, all emergency interim successors to the officer involved, and the judge of the probate court of the county of legal residence of the successors of all such designations and any changes therein. Any designation of an emergency interim successor may be changed or altered by the officer concerned filing a notice of the change or alteration with the Secretary of State.

(e) All constitutional county officers shall within 30 days after taking office, in addition to any deputy authorized pursuant to law to exercise all the powers and discharge the duties of the office, designate by title individuals as emergency interim successors and specify their order of succession. The successors shall have the same powers, duties, and qualifications as specified by subsections (b) and (c) of this Code section for successors to state officers. Designations of the successors shall be made in the same manner as prescribed for successors to state officers in subsection (d) of this Code section.

(f) The legislative bodies of all political subdivisions of the state are authorized and directed to provide by ordinance or resolution for emergency interim successors for the officers of the political subdivisions. The resolutions and ordinances shall not be inconsistent with this Code section.

(g) At the time of their designation, emergency interim successors shall take such oath as may be required for them to exercise the powers and discharge the duties of the office to which they may succeed. Notwithstanding any other provision of law, no person, as a prerequisite to the exercise of the powers or discharge of the duties of an office to which he succeeds, shall be required to comply with any other provision of law relative to taking office.

(h) Emergency interim successors shall receive the same compensation as is paid the officer by whom they are appointed. The compensation shall be paid only during such time as a successor shall exercise the powers of the officer by whom he has been designated.

(i) Governmental powers shall be exercised by emergency interim successors appointed under this Code section only during a period of emergency or disaster, as defined by this Code section.



§ 38-3-51. Emergency powers of Governor; termination of emergency; limitations in energy emergency; immunity

(a) In the event of actual or impending emergency or disaster of natural or human origin, or pandemic influenza emergency, or impending or actual enemy attack, or a public health emergency, within or affecting this state or against the United States, the Governor may declare that a state of emergency or disaster exists. As a condition precedent to declaring that a state of emergency or disaster exists as a result of a public health emergency, the Governor shall issue a call for a special session of the General Assembly pursuant to Article V, Section II, Paragraph VII of the Constitution of Georgia, which session shall convene at 8:00 A.M. on the second day following the date of such declaration for the purpose of concurring with or terminating the public health emergency. The state of emergency or disaster shall continue until the Governor finds that the threat or danger has passed or the emergency or disaster has been dealt with, to the extent that emergency or disaster conditions no longer exist, and terminates the state of emergency or disaster. No state of emergency or disaster may continue for longer than 30 days unless renewed by the Governor. The General Assembly by concurrent resolution may terminate a state of emergency or disaster at any time. Thereupon, the Governor shall by appropriate action end the state of emergency or disaster.

(b) A declaration of a state of emergency or disaster shall activate the emergency and disaster response and recovery aspects of the state and local emergency or disaster plans applicable to the political subdivision or area in question and shall be authority for the deployment and use of any forces to which the plan or plans apply and for use or distribution of any supplies, equipment, and materials and facilities assembled, stockpiled, or arranged to be made available pursuant to Articles 1 through 3 of this chapter or any other law relating to emergencies or disasters.

(c) The Governor shall have and may exercise for such period as the state of emergency or disaster exists or continues the following additional emergency powers:

(1) To enforce all laws, rules, and regulations relating to emergency management and to assume direct operational control of all civil forces and helpers in the state;

(2) To seize, take for temporary use, or condemn property for the protection of the public in accordance with condemnation proceedings as provided by law;

(3) To sell, lend, give, or distribute all or any such property among the inhabitants of the state and to account to the proper agency for any funds received for the property; and

(4) To perform and exercise such other functions, powers, and duties as may be deemed necessary to promote and secure the safety and protection of the civilian population.

(d) In addition to any other emergency powers conferred upon the Governor by law, he may:

(1) Suspend any regulatory statute prescribing the procedures for conduct of state business, or the orders, rules, or regulations of any state agency, if strict compliance with any statute, order, rule, or regulation would in any way prevent, hinder, or delay necessary action in coping with the emergency or disaster;

(2) Utilize all available resources of the state government and of each political subdivision of the state as reasonably necessary to cope with the emergency or disaster;

(3) Transfer the direction, personnel, or functions of state departments and agencies or units thereof for the purpose of performing or facilitating emergency services;

(4) Commandeer or utilize any private property if he finds this necessary to cope with the emergency or disaster;

(4.1) Compel a health care facility to provide services or the use of its facility if such services or use are reasonable and necessary for emergency response. The use of such health care facility may include transferring the management and supervision of the health care facility to the Department of Public Health for a limited or unlimited period of time not extending beyond the termination of the public health emergency;

(5) Direct and compel the evacuation of all or part of the population from any stricken or threatened area within the state if he deems this action necessary for the preservation of life or other disaster mitigation, response, or recovery;

(6) Prescribe routes, modes of transportation, and destinations in connection with evacuation;

(7) Control ingress and egress to and from a disaster area, the movement of persons within the area, and the occupancy of premises therein;

(8) Suspend or limit the sale, dispensing, or transportation of alcoholic beverages, explosives, or combustibles; provided, however, that for purposes of this paragraph, the terms "explosives" and "combustibles" shall not include firearms or ammunition or any component thereof; and

(9) Make provision for the availability and use of temporary emergency housing.

(e) When the available funds are not sufficient for the purpose of paying the expenses incident to carrying out the provisions authorized by Articles 1 through 3 of this chapter, the Governor may transfer from any available fund in the state treasury such sum as may be necessary to meet the emergency or disaster; and the moneys so transferred shall be repaid to the fund from which transferred when moneys become available for that purpose by legislative appropriation or otherwise.

(f) In the event that the Governor proclaims an emergency or disaster, as defined by Articles 1 through 3 of this chapter, to be a catastrophe within the meaning of Article III, Section IX, Paragraph VI(b) of the Constitution of the state, the funds referred to in the paragraph may be utilized by the Governor for the purpose of carrying out the provisions authorized by Articles 1 through 3 of this chapter.

(g) In the event that the Governor proclaims an emergency or disaster, as defined in Articles 1 through 3 of this chapter, the Governor may provide welfare benefits to the citizens of this state in the form of grants to meet disaster related necessary expenses or serious needs of individuals or families adversely affected by an emergency or disaster in those cases where the individuals or families are unable to meet the expenses or needs from other means, provided that such grants are authorized only when matching federal funds are available for such purposes pursuant to the Disaster Relief Act of 1974 (Pub. L. 93-288).

(h) If the Governor declares a state of emergency solely because of an energy emergency, he shall not have the authority to:

(1) Seize, take for temporary use, or condemn property other than energy resources as authorized by paragraph (2) of subsection (c) of this Code section;

(2) Sell, lend, give, or distribute property other than energy resources as authorized by paragraph (3) of subsection (c) of this Code section; or

(3) Commandeer or utilize property other than energy resources as authorized by paragraph (4) of subsection (d) of this Code section.

(i) (1) The Governor may direct the Department of Public Health to coordinate all matters pertaining to the response of the state to a public health emergency including without limitation:

(A) Planning and executing public health emergency assessments, mitigation, preparedness response, and recovery for the state;

(B) Coordinating public health emergency responses between state and local authorities;

(C) Collaborating with appropriate federal government authorities, elected officials of other states, private organizations, or private sector companies;

(D) Coordinating recovery operations and mitigation initiatives subsequent to public health emergencies;

(E) Organizing public information activities regarding state public health emergency response operations; and

(F) Providing for special identification for public health personnel involved in a public health emergency.

(2) The following due process procedures shall be applicable to any quarantine or vaccination program instituted pursuant to a declaration of a public health emergency:

(A) Consonant with maintenance of appropriate quarantine rules, the department shall permit access to counsel in person or by such other means as practicable that do not threaten the integrity of the quarantine;

(B) An order imposing a quarantine or a vaccination program may be appealed but shall not be stayed during the pendency of the challenge. The burden of proof shall be on the state to demonstrate that there exists a substantial risk of exposing other persons to imminent danger. With respect to vaccination, the state's burden of proof shall be met by clear and convincing evidence. With respect to quarantine, the state's burden of proof shall be met by a preponderance of the evidence;

(C) An individual or a class may challenge the order before any available judge of the superior courts in the county where the individual or a member of the class resides or in Fulton County. Such judge, upon attestation of the exigency of the circumstances, may proceed ex parte with respect to the state or may appoint counsel to represent the interests of the state or other unrepresented parties. The judge hearing the matter may consolidate a multiplicity of cases or, on the motion of a party or of the court, proceed to determine the interests of a class or classes. The rules of evidence applicable to civil cases shall be applied to the fullest extent practicable taking into account the circumstances of the emergency. All parties shall have the right to subpoena and cross-examine witnesses, but in enforcement of its subpoena powers the court shall take into account the circumstances of the emergency. All proceedings shall be transcribed to the extent practicable. Filing fees shall be waived and all costs borne by the state;

(D) The judge hearing the matter may enter an appropriate order upholding or suspending the quarantine or vaccination order. With respect to vaccination, the order may be applicable on notice to the department or its agents administering the vaccination, or otherwise in the court's discretion. With respect to quarantines, the order shall be automatically stayed for 48 hours;

(E) The department or any party may immediately appeal any order to the Supreme Court pursuant to paragraph (7) of subsection (a) of Code Section 5-6-34. The Supreme Court, or any available Justice thereof in the event that circumstances render a full court unavailable, shall consider the appeal on an expedited basis and may suspend any time requirements for the parties to file briefs. In the event no Justice is available, then a panel of the Court of Appeals, or any Judge thereof in the event that circumstances render a panel unavailable, shall consider the appeal on an expedited basis and may suspend any time requirements for the parties to file briefs. If the trial judge has proceeded ex parte or with counsel appointed for the state, the trial court shall either direct the filing of an appeal in its order or itself certify the order for appeal. Filing fees for appeal shall be waived, all costs shall be borne by the state, and such appeals shall be heard expeditiously; and

(F) No provisions of this paragraph shall be construed to limit or restrict the right of habeas corpus under the laws of the United States.

(j) Any individual, partnership, association, or corporation who acts in accordance with an order, rule, or regulation entered by the Governor pursuant to the authority granted by this Code section will not be held liable to any other individual, partnership, association, or corporation by reason thereof in any action seeking legal or equitable relief.



§ 38-3-52. Emergency locations -- State government; proclamation; effect of official acts

(a) Whenever, due to an emergency or disaster resulting from manmade or natural causes or enemy attack, it becomes imprudent, inexpedient, or impossible to conduct the affairs of state government at the normal location of the seat thereof in Atlanta, Fulton County, the Governor, as often as the exigencies of the situation require, shall by proclamation declare an emergency temporary location or locations for the seat of government at such place or places within or outside this state as he may deem advisable under the circumstances and shall take such action and issue such orders as may be necessary for an orderly transition of the affairs of state government to the emergency temporary location or locations. The emergency temporary location or locations shall remain as the seat of government until the General Assembly shall by law establish a new location or locations or until the emergency or disaster is declared to be ended by the Governor and the seat of government is returned to its normal location.

(b) During such time as the seat of government remains at the emergency temporary location or locations, all official acts required by law to be performed at the seat of government by any officer, agency, department, or authority in this state, including the convening and meeting of the General Assembly, shall be as valid and binding when performed at the emergency temporary location or locations as if performed at the normal location of the seat of government.



§ 38-3-53. Emergency locations -- Meeting of General Assembly; call; suspension of constitutional rules

The General Assembly shall meet at the new location provided for in Code Section 38-3-52 either upon the call of the Governor or, if no call is issued, through the initiative of the members thereof following an emergency or disaster resulting from manmade or natural causes or enemy attack impending or affecting this state. At such time the General Assembly shall not be limited by any constitutional provisions relating to length of sessions, and it may suspend the operation of any and all constitutional rules governing the procedure of both the House of Representatives and the Senate as it deems necessary during the period of emergency or disaster.



§ 38-3-54. Emergency locations -- Local government; who may call meeting; effect of acts

Whenever, due to an emergency or disaster resulting from manmade or natural causes or enemy attack, it becomes imprudent, inexpedient, or impossible to conduct the affairs of local government at the regular or usual place or places thereof, the governing body of each political subdivision, including but not limited to each and every city, county, and municipality of the state, may meet at any place within or outside the territorial limits of the political subdivision on the call of the presiding officer or any two members of the governing body and shall proceed to establish and designate by ordinance, resolution, or other manner alternate or substitute sites or places as the emergency temporary location or locations of government where all or any part of the public business may be transacted and conducted during the emergency or disaster situation. The sites or places may be within or outside the territorial limits of the political subdivision and may be within or outside this state. During the period when the public business is being conducted at the emergency temporary location or locations, the governing body and other officers of a political subdivision of this state shall have and possess and shall exercise at the location or locations all of the executive, legislative, and judicial powers and functions conferred upon such body and officers by or under the laws of this state. The powers and functions may be exercised in the light of the exigencies of the emergency situation without regard to or compliance with time-consuming procedures and formalities prescribed by law and pertaining thereto, and all acts of the body and officers shall be as valid and binding as if performed within the territorial limits of their political subdivision.



§ 38-3-55. Emergency locations -- When authorized; proclamation

The provisions of Code Sections 38-3-52 through 38-3-54 shall be operative only in the event and for the duration of an emergency or disaster of manmade or natural causes or enemy attack impending on or affecting this state or the United States, as proclaimed by an appropriate state official.



§ 38-3-56. Registration of businesses during emergency

Notwithstanding any other provisions of law, the governing authority of any county or municipality may provide by ordinance for a program of emergency registration of all or certain designated classes of businesses doing business in the county or municipality during a state of emergency declared by the Governor. Such ordinance may be implemented for a period during which the state of emergency continues and for a subsequent recovery period of up to three months at the direction of the governing authority. In any county or municipality adopting such an ordinance, no business subject to the ordinance may do business in the county or municipality without first registering in conformance with the provisions of the ordinance.



§ 38-3-57. Establishment of standardized, verifiable, performance based unified incident command system; utilization; training; implementation; funding; first informer broadcasters

(a) The Georgia Emergency Management and Homeland Security Agency shall establish and maintain, in collaboration with all appropriate state agencies and volunteer organizations with emergency support function roles and professional organizations that represent local public safety agencies, including the Emergency Management Association of Georgia, the Georgia Association of Police Chiefs, the Georgia Fire Chiefs' Association, and the Georgia Sheriffs' Association, a standardized, verifiable, performance based unified incident command system.

(b) Such system shall be consistent with the Georgia Emergency Operations Plan and shall be utilized in response to emergencies and disasters referenced in the Georgia Emergency Operations Plan, including presidentially declared disasters and states of emergency issued by the Governor.

(c) The Georgia Emergency Management and Homeland Security Agency, in cooperation with the Georgia Public Safety Training Center and the State Forestry Commission, shall develop or adopt a course of instruction for use in training and certifying emergency response personnel in unified incident command.

(d) All local public safety and emergency response organizations, including emergency management agencies, law enforcement agencies, fire departments, and emergency medical services, shall implement the standardized unified incident command system provided for in subsection (a) of this Code section by October 1, 2004.

(e) Local agencies that have not established such system by October 1, 2004, shall not be eligible for state reimbursement for any response or recovery related expenses.

(f) (1) As used in this subsection, the term:

(A) "Broadcaster" means any corporation or other entity that is primarily engaged in the business of broadcasting video or audio programming, whether through the public airwaves, cable, direct or indirect satellite transmission, or any other similar means of communication.

(B) "Emergency" means the declaration of a state of emergency or disaster as provided in Code Section 38-3-51 or as presidentially declared.

(C) "First informer broadcaster" means a broadcaster in Georgia who makes application to the Georgia Emergency Management and Homeland Security Agency for designation as a first informer broadcaster and who is granted such designation as a first informer broadcaster pursuant to rules and regulations promulgated by the director of emergency management and homeland security.

(2) The unified incident command system and the Georgia Emergency Operations Plan shall, by July 1, 2016, establish planning for first informer broadcasters such that first informer broadcasters, to any extent practicable, may during an emergency:

(A) Have access to areas affected by an emergency for the purpose of restoring, repairing, or resupplying any facility or equipment critical to the ability of a broadcaster to acquire, produce, or transmit emergency related programming, including but not limited to repairing and maintaining transmitters and generators and transporting fuel for generators;

(B) Have access to the distribution of fuel, food, water, supplies, equipment, and any other materials necessary for maintaining or producing a broadcast or broadcasting signal; and

(C) Not have vehicles, fuel, food, water, and any other materials seized or condemned that are essential for maintaining or producing a broadcast or broadcasting signal.

(3) The Georgia Emergency Management and Homeland Security Agency may develop or adopt courses of instruction for use in training personnel of first informer broadcasters on personal safety and navigation in an area affected by an emergency. The requirements of any such training shall be established pursuant to rules and regulations promulgated by the director of emergency management and homeland security. The costs of any such training shall be paid by the first informer broadcasters participating in the training.






Part 2 - Judicial Emergency

§ 38-3-60. Definitions

As used in this part, the term:

(1) "Authorized judicial official" means any of the following officials when acting with regard to his or her respective jurisdiction:

(A) The Chief Justice of the Georgia Supreme Court;

(B) A chief judge of a Georgia superior court judicial circuit; or

(C) The replacement for or successor to any of the officials set forth in subparagraphs (A) and (B) of this paragraph, as determined by the applicable rules of incapacitation and succession, should such official become incapacitated or otherwise unable to act.

(2) "Judicial emergency" means:

(A) A state of emergency declared by the Governor under Part 1 of this article;

(B) A public health emergency under Code Section 31-12-1.1;

(C) A local emergency under Code Section 36-69-2; or

(D) Such other serious emergency

when, as determined by an authorized judicial official, the emergency substantially endangers or infringes upon the normal functioning of the judicial system, the ability of persons to avail themselves of the judicial system, or the ability of litigants or others to have access to the courts or to meet schedules or time deadlines imposed by court order or rule, statute, or administrative rule or regulation.



§ 38-3-61. Declaration of judicial emergency; duration of judicial emergency declaration; designation of alternative facility in lieu of court

(a) An authorized judicial official is authorized to declare the existence of a judicial emergency which shall be done by order either upon his or her own motion or upon motion by any interested person. The order shall state:

(1) The identity and position of the issuing authorized judicial official;

(2) The time, date, and place at which the order is executed;

(3) The jurisdiction or jurisdictions affected by the order;

(4) The nature of the emergency necessitating the order;

(5) The period or duration of the judicial emergency; and

(6) Any other information relevant to the suspension or restoration of court operations.

(b) An order declaring the existence of a judicial emergency shall be limited to an initial duration of not more than 30 days; provided, however, that the order may be modified or extended for no more than two periods not exceeding 30 days each unless a public health emergency exists as set forth in Code Section 38-3-51, in which case the Chief Justice of the Supreme Court of Georgia may extend the emergency order for so long as such emergency exists, as declared by the Governor. Any modification or extension of the initial order shall require information regarding the same matters set forth in subsection (a) of this Code section for the issuance of the initial order.

(c) In the event the circumstances underlying the judicial emergency make access to the office of a clerk of court or a courthouse impossible or impractical, the order declaring the judicial emergency shall designate another facility, which is reasonably accessible and appropriate, for the conduct of court business.



§ 38-3-62. Suspension or tolling of deadlines and time schedules in event of judicial emergency

An authorized judicial official in an order declaring a judicial emergency, or in an order modifying or extending a judicial emergency order, is authorized to suspend, toll, extend, or otherwise grant relief from deadlines or other time schedules or filing requirements imposed by otherwise applicable statutes, rules, regulations, or court orders, whether in civil or criminal cases or administrative matters, including, but not limited to:

(1) A statute of limitation;

(2) The time within which to issue a warrant;

(3) The time within which to try a case for which a demand for speedy trial has been filed;

(4) The time within which to hold a commitment hearing;

(5) A deadline or other schedule regarding the detention of a juvenile;

(6) The time within which to return a bill of indictment or an accusation or to bring a matter before a grand jury;

(7) The time within which to file a writ of habeas corpus;

(8) The time within which discovery or any aspect thereof is to be completed;

(9) The time within which to serve a party;

(10) The time within which to appeal or to seek the right to appeal any order, ruling, or other determination; and

(11) Such other legal proceedings as determined to be necessary by the authorized judicial official.



§ 38-3-63. Notification to other judicial officials and public

Upon an authorized judicial official issuing an order declaring the existence of a judicial emergency, or any modification or extension of such an order, the authorized judicial official issuing the order, modification, or extension to the extent permitted by the circumstances underlying the judicial emergency shall:

(1) Immediately notify the Chief Justice of the Georgia Supreme Court of the action;

(2) Notify and serve a copy of the order, modification, or extension on the judges and clerks of all courts sitting within the jurisdictions affected and on the clerks of the Georgia Court of Appeals and the Georgia Supreme Court, such service to be accomplished through reasonable means to assure expeditious receipt; and

(3) Give notice of the issuance of the order, modification, or extension to the affected parties, counsel for the affected parties, and the public. Notice shall be provided by whatever means are reasonably calculated to reach the affected parties, counsel for the affected parties, and the public and may, without limitation, include mailing, publication in a newspaper of local or state-wide distribution, posting of written notices at courthouses and other public gathering sites, transmittal by facsimile or e-mail, and announcements on television, radio, and public address systems.



§ 38-3-64. Appeal rights of adversely affected parties; cost of appeal borne by state

(a) Any person whose rights or interests are adversely affected by an order declaring the existence of a judicial emergency or any modification or extension of such an order shall be entitled to appeal.

(b) A notice of appeal shall be filed no later than 45 days after the expiration of the judicial emergency order, or any modification or extension of a judicial emergency order, from which an appeal is sought. A notice of appeal shall be filed with the clerk of a superior court in any jurisdiction affected by the order and shall be served upon:

(1) The authorized judicial official who issued the order;

(2) The parties to any criminal proceeding or civil litigation in which the appellant is involved which would be affected by the appeal;

(3) The district attorney of the county in which the notice of appeal is filed; and

(4) All other parties in any criminal proceeding or civil litigation which would be affected by the appeal; provided, however, that service in this regard shall be accomplished by publishing notice of the filing of the appeal in the newspaper which is the legal organ for the county in which the notice of the appeal is filed.

(c) The appeal shall be heard immediately by the Georgia Court of Appeals under the procedure of emergency motions. A party dissatisfied by the judgment of the Georgia Court of Appeals may appeal as a matter of right to the Georgia Supreme Court. Filing fees for these appeals shall be waived. All costs of court shall be borne by the state. Appeals shall be heard expeditiously.









Article 4 - Emergency Management Compact

§§ 38-3-70 through 38-3-73.

Repealed pursuant to Code Section 38-3-73, which provided for the repeal of this article on March 1, 2002.






Article 5 - Emergency Management Assistance Compact

§ 38-3-80. Short title

This article shall be known and may be cited as the "Emergency Management Assistance Compact."



§ 38-3-81. Enactment; text

The Emergency Management Assistance Compact is enacted into law and entered into by the State of Georgia with all other states which adopt the compact in a form substantially as follows:

"EMERGENCY MANAGEMENT ASSISTANCE COMPACT

The contracting states solemnly agree that:

ARTICLE I -- PURPOSE AND AUTHORITIES

This compact is made and entered into by and between the participating member states which enact this compact, hereinafter called party states. For the purposes of this agreement, the term "states" is taken to mean the several states, the Commonwealth of Puerto Rico, the District of Columbia, and all U.S. territorial possessions.

The purpose of this compact is to provide for mutual assistance between the states entering into this compact in managing any emergency or disaster that is duly declared by the governor of the affected state(s), whether arising from natural disaster, technological hazard, man-made disaster, civil emergency aspects of resources shortages, community disorders, insurgency, or enemy attack.

This compact shall also provide for mutual cooperation in emergency-related exercises, testing, or other training activities using equipment and personnel simulating performance of any aspect of the giving and receiving of aid by party states or subdivisions of party states during emergencies, such actions occurring outside actual declared emergency periods. Mutual assistance in this compact may include the use of the states' National Guard forces, either in accordance with the National Guard Mutual Assistance Compact or by mutual agreement between states.

ARTICLE II -- GENERAL IMPLEMENTATION

Each party state entering into this compact recognizes many emergencies transcend political jurisdictional boundaries and that intergovernmental coordination is essential in managing these and other emergencies under this compact. Each state further recognizes that there will be emergencies which require immediate access and present procedures to apply outside resources to make a prompt and effective response to such an emergency. This is because few, if any, individual states have all the resources they may need in all types of emergencies or the capability of delivering resources to areas where emergencies exist.

The prompt, full, and effective utilization of resources of the participating states, including any resources on hand or available from the Federal Government or any other source, that are essential to the safety, care, and welfare of the people in the event of any emergency or disaster declared by a party state, shall be the underlying principle on which all articles of this compact shall be understood.

On behalf of the governor of each state participating in the compact, the legally designated state official who is assigned responsibility for emergency management will be responsible for formulation of the appropriate interstate mutual aid plans and procedures necessary to implement this compact.

ARTICLE III -- PARTY STATE RESPONSIBILITIES

(a) It shall be the responsibility of each party state to formulate procedural plans and programs for interstate cooperation in the performance of the responsibilities listed in this article. In formulating such plans, and in carrying them out, the party states, insofar as practical, shall:

(1) Review individual state hazards analyses and, to the extent reasonably possible, determine all those potential emergencies the party states might jointly suffer, whether due to natural disaster, technological hazard, man-made disaster, emergency aspects of resource shortages, civil disorders, insurgency, or enemy attack.

(2) Review party states' individual emergency plans and develop a plan which will determine the mechanism for the interstate management and provision of assistance concerning any potential emergency.

(3) Develop interstate procedures to fill any identified gaps and to resolve any identified inconsistencies or overlaps in existing or developed plans.

(4) Assist in warning communities adjacent to or crossing the state boundaries.

(5) Protect and assure uninterrupted delivery of services, medicines, water, food, energy and fuel, search and rescue, and critical lifeline equipment, services, and resources, both human and material.

(6) Inventory and set procedures for the interstate loan and delivery of human and material resources, together with procedures for reimbursement or forgiveness.

(7) Provide, to the extent authorized by law, for temporary suspension of any statutes or ordinances that restrict the implementation of the above responsibilities.

(b) The authorized representative of a party state may request assistance of another party state by contacting the authorized representative of that state. The provisions of this agreement shall only apply to requests for assistance made by and to authorized representatives. Requests may be verbal or in writing. If verbal, the request shall be confirmed in writing within 30 days of the verbal request. Requests shall provide the following information:

(1) A description of the emergency service function for which assistance is needed, such as but not limited to fire services, law enforcement, emergency medical, transportation, communications, public works and engineering, building inspection, planning and information assistance, mass care, resource support, health and medical services, and search and rescue.

(2) The amount and type of personnel, equipment, materials and supplies needed, and a reasonable estimate of the length of time they will be needed.

(3) The specific place and time for staging of the assisting party's response and a point of contact at that location.

(c) There shall be frequent consultation between state officials who have assigned emergency management responsibilities and other appropriate representatives of the party states with affected jurisdictions and the United States Government, with free exchange of information, plans, and resource records relating to emergency capabilities.

ARTICLE IV -- LIMITATIONS

Any party state requested to render mutual aid or conduct exercises and training for mutual aid shall take such action as is necessary to provide and make available the resources covered by this compact in accordance with the terms hereof; provided that it is understood that the state rendering aid may withhold resources to the extent necessary to provide reasonable protection for such state.

Each party state shall afford to the emergency forces of any party state, while operating within its state limits under the terms and conditions of this compact, the same powers (except that of arrest unless specifically authorized by the receiving state), duties, rights, and privileges as are afforded forces of the state in which they are performing emergency services. Emergency forces will continue under the command and control of their regular leaders, but the organizational units will come under the operational control of the emergency services authorities of the state receiving assistance. These conditions may be activated, as needed, only subsequent to a declaration of a state of emergency or disaster by the governor of the party state that is to receive assistance or commencement of exercises or training for mutual aid and shall continue so long as the exercises or training for mutual aid are in progress, the state of emergency or disaster remains in effect or loaned resources remain in the receiving state(s), whichever is longer.

ARTICLE V -- LICENSES AND PERMITS

Whenever any person holds a license, certificate, or other permit issued by any state party to the compact evidencing the meeting of qualifications for professional, mechanical, or other skills, and when such assistance is requested by the receiving party state, such person shall be deemed licensed, certified, or permitted by the state requesting assistance to render aid involving such skill to meet a declared emergency or disaster, subject to such limitations and conditions as the governor of the requesting state may prescribe by executive order or otherwise.

ARTICLE VI -- LIABILITY

Officers or employees of a party state rendering aid in another state pursuant to this compact shall be considered agents of the requesting state for tort liability and immunity purposes; and no party state or its officers or employees rendering aid in another state pursuant to this compact shall be liable on account of any act or omission in good faith on the part of such forces while so engaged or on account of the maintenance or use of any equipment or supplies in connection therewith. Good faith in this article shall not include willful misconduct, gross negligence, or recklessness.

ARTICLE VII -- SUPPLEMENTARY AGREEMENTS

Inasmuch as it is probable that the pattern and detail of the machinery for mutual aid among two or more states may differ from that among the states that are party hereto, this instrument contains elements of a broad base common to all states, and nothing herein contained shall preclude any state from entering into supplementary agreements with another state or affect any other agreements already in force between states. Supplementary agreements may comprehend, but shall not be limited to, provisions for evacuation and reception of injured and other persons and the exchange of medical, fire, police, public utility, reconnaissance, welfare, transportation and communications personnel, and equipment and supplies.

ARTICLE VIII -- COMPENSATION

Each party state shall provide for the payment of compensation and death benefits to injured members of the emergency forces of that state and representatives of deceased members of such forces in case such members sustain injuries or are killed while rendering aid pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within their own state.

ARTICLE IX -- REIMBURSEMENT

Any party state rendering aid in another state pursuant to this compact shall be reimbursed by the party state receiving such aid for any loss or damage to or expense incurred in the operation of any equipment and the provision of any service in answering a request for aid and for the costs incurred in connection with such request; provided, that any aiding party state may assume in whole or in part such loss, damage, expense, or other cost, or may loan such equipment or donate such services to the receiving party state without charge or cost; and provided further, that any two or more party states may enter into supplementary agreements establishing a different allocation of costs among those states. Article VIII expenses shall not be reimbursable under this provision.

ARTICLE X -- EVACUATION

Plans for the orderly evacuation and interstate reception of portions of the civilian population as the result of any emergency or disaster of sufficient proportions to so warrant, shall be worked out and maintained between the party states and the emergency management/services directors of the various jurisdictions where any type of incident requiring evacuations might occur. Such plans shall be put into effect by request of the state from which evacuees come and shall include the manner of transporting such evacuees, the number of evacuees to be received in different areas, the manner in which food, clothing, housing, and medical care will be provided, the registration of the evacuees, the providing of facilities for the notification of relatives or friends, and the forwarding of such evacuees to other areas or the bringing in of additional materials, supplies, and all other relevant factors. Such plans shall provide that the party state receiving evacuees and the party state from which the evacuees come shall mutually agree as to reimbursement of out-of-pocket expenses incurred in receiving and caring for such evacuees, for expenditures for transportation, food, clothing, medicines, and medical care, and like items. Such expenditures shall be reimbursed as agreed by the party state from which the evacuees come. After the termination of the emergency or disaster, the party state from which the evacuees come shall assume the responsibility for the ultimate support of repatriation of such evacuees.

ARTICLE XI -- IMPLEMENTATION

(a) This compact shall become operative immediately upon its enactment into law by any two states and when Congress has given consent thereto; thereafter, this compact shall become effective as to any other state upon its enactment by such state.

(b) Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until 30 days after the governor of the withdrawing state has given notice in writing of such withdrawal to the governors of all other party states. Such action shall not relieve the withdrawing state from obligations assumed hereunder prior to the effective date of withdrawal.

(c) Duly authenticated copies of this compact and of such supplementary agreements as may be entered into shall, at the time of their approval, be deposited with each of the party states and with the Federal Emergency Management Agency and other appropriate agencies of the United States Government.

ARTICLE XII -- VALIDITY

This compact shall be construed to effectuate the purposes stated in Article I hereof. If any provision of this compact is declared unconstitutional, or the applicability thereof to any person or circumstances is held invalid, the constitutionality of the remainder of this compact and the applicability thereof to other persons and circumstances shall not be affected thereby.

ARTICLE XIII -- ADDITIONAL PROVISIONS

Nothing in this compact shall authorize or permit the use of military force by the National Guard of a state at any place outside that state in any emergency for which the President is authorized by law to call into federal service the militia or for any purpose for which the use of the Army or the Air Force would in the absence of express statutory authorization be prohibited under Section 1385 of Title 18, United States Code."






Article 6 - Disaster Volunteer Leave Act

§ 38-3-90. Short title

This article shall be known and may be cited as the "Disaster Volunteer Leave Act."



§ 38-3-91. Definitions

As used in this article, the term:

(1) "Disaster" means a presidentially declared disaster or a state of emergency disaster declared by the Governor of a state.

(2) "State agency" means any department, officer, commission, board, or institution of this state, including the several courts of this state and the General Assembly and its committees or commissions.



§ 38-3-92. Legislative finding

It is the finding of the General Assembly that natural disasters and disasters created by human agency often arise suddenly and that cooperation among government agencies and volunteer service agencies is vital in coping with such emergencies. The General Assembly further finds that dedicated service by trained and experienced volunteers can help prevent loss and destruction of life and property and that it is in the interest of the state and the citizens of the state to allow certain state employees who are trained and experienced in disaster relief to provide such service for brief periods without loss of pay and benefits.



§ 38-3-93. Authorization for certain employees of state agencies to be granted leave from work with pay in order to participate in specialized disaster relief services

An employee of a state agency who is a certified disaster service volunteer of the American Red Cross may be granted leave from his or her work with pay for not to exceed 15 workdays in any 12 month period to participate in specialized disaster relief services for the American Red Cross, upon the request of the American Red Cross for the services of that employee and upon the approval of that employee's agency and coordinated through the director of emergency management, without loss of seniority, pay, vacation time, compensatory time, sick time, or earned overtime accumulation. The state agency shall compensate an employee granted leave under this Code section at his or her regular rate of pay for those regular hours during which the employee is absent from work. Leave under this article shall be granted only for the services related to a disaster occurring within this state or in a contiguous state which has a reciprocal statutory provision.






Article 7 - State-Wide Alert System for Missing Disabled Adults



Article 8 - Alert System for Unapprehended Murder or Rape Suspects



Article 9 - Georgia Emergency Management and Homeland Security Agency Nomenclature Act

§ 38-3-140. Short title

This article shall be known and may be cited as the "Georgia Emergency Management and Homeland Security Agency Nomenclature Act of 2008."



§ 38-3-141. Definitions

As used in this article, the term:

(1) "Badge" means any official badge, identification card, or security pass used by members of the Georgia Emergency Management and Homeland Security Agency, either in the past or currently.

(2) "Director" means the director of the Georgia Emergency Management and Homeland Security Agency.

(3) "Emblem" means any official patch or other emblem worn currently or formerly or used by the Georgia Emergency Management and Homeland Security Agency to identify the agency, a division of the agency, or employees of the agency.

(4) "Person" means any person, corporation, organization, or political subdivision of the State of Georgia.

(5) "Seal" means any official symbol, mark, or abbreviation which represents and is used, currently or in the past, by the Georgia Emergency Management and Homeland Security Agency or any other division or operation under the command of the Georgia Emergency Management and Homeland Security Agency to identify the agency, a division of the agency, or employees of the agency.

(6) "Willful violator" means any person who knowingly violates the provisions of this article. Any person who violates this article after being advised in writing by the director that such person's activity is in violation of this article shall be considered a willful violator and shall be considered in willful violation of this article. Any person whose agent or representative is a willful violator and who has knowledge of the violation by the agent or representative shall also be considered a willful violator and in willful violation of this article unless, upon learning of the violation, he or she immediately terminates the agency or other relationship with such violator.



§ 38-3-142. Use of agency name without written permission prohibited in certain circumstances

Whoever, except with the written permission of the director, knowingly uses the words "Georgia Emergency Management Agency," "Georgia Homeland Security Agency," "Emergency Management Agency," "Homeland Security Agency," "GEMA," "GEMHSA," or "GEMA/HS" in referring to Georgia's Emergency Management and Homeland Security Agency in connection with any advertisement, circular, book, pamphlet, or other publication, play, motion picture, broadcast, telecast, or other production in a manner reasonably calculated to convey the impression that such advertisement, circular, book, pamphlet, or other publication, play, motion picture, broadcast, telecast, or other production is approved, endorsed, or authorized by or associated with the Georgia Emergency Management and Homeland Security Agency shall be in violation of this article.



§ 38-3-143. Use or display of agency symbols without written permission prohibited

Any person who uses or displays any symbol, including any emblem, seal, or badge, current or historical, used by the Georgia Emergency Management and Homeland Security Agency without written permission from the director shall be in violation of this article.



§ 38-3-144. Requests for permission; grants of permission at director's discretion

Any person seeking permission to use or display the nomenclature or symbols of the Georgia Emergency Management and Homeland Security Agency may request such permission in writing to the director. The director shall serve notice on the requesting party within 15 calendar days after receipt of the request of his or her decision on whether the person may use the nomenclature or the symbol. If the director does not respond within the 15 day time period, then the request is presumed to have been denied. The grant of permission under this article shall be at the discretion of the director and under such conditions as the director may impose.



§ 38-3-145. Injunctions to restrain violations

Whenever there shall be an actual or threatened violation of this article, the director shall have the right to apply to the Superior Court of Fulton County or to the superior court of the county of residence of the violator for an injunction to restrain the violation.



§ 38-3-146. Civil penalties for willful violators

In addition to any other relief or sanction for a violation of this article, the director shall be entitled to collect a civil penalty in the amount of $1,000.00 for each violation from a willful violator. Further, the director shall be entitled to recover reasonable attorney's fees for bringing any action against a willful violator.



§ 38-3-147. Private cause of action; recovery of treble damages, punitive damages, and attorney's fees

Any person who has given money or any other item of value to another person due in part to such person's use of agency nomenclature or symbols in violation of this article may maintain a suit for damages against the violator. Where it is proven that the violation was willful, the victim shall be entitled to recover treble damages, punitive damages, and reasonable attorney's fees.



§ 38-3-148. Criminal penalties for willful violators

Any willful violator shall be guilty of a misdemeanor and upon conviction thereof shall be subject to a fine of not more than $5,000.00 or to imprisonment for not more than 12 months, or both. Each violation shall constitute a separate offense.






Article 10 - State-Wide First Responder Building Mapping Information System

§ 38-3-150. Legislative findings

The General Assembly recognizes the extreme dangers present when the safety of our citizens requires first responders such as police and firefighters to evacuate or secure a building. To better prepare for responding to disasters, criminal acts, and acts of terrorism, the General Assembly intends to create a state-wide first responder building mapping information system that will provide first responders with information they need to be successful when disaster strikes. The first responder building mapping information system shall be developed for this limited and specific purpose and does not impose standards or system requirements on any other mapping systems used for any other purpose.



§ 38-3-151. Definitions

As used in this article, the term:

(1) "Agency" means the Georgia Emergency Management and Homeland Security Agency established by Code Section 38-3-20.

(2) "Building mapping information system" means a state-wide informational system containing maps of designated public buildings.

(3) "Director" means the director of the agency.



§ 38-3-152. Creation and operation of building mapping information system; availability to government agencies; rules and regulations; federal funding sources; exemption of information from public disclosure; recommendations for training guidelines; limitations

(a) Subject to availability of funds for such purposes, the agency may be authorized to create and operate a building mapping information system and may make grants to local governments for purposes of this article. Once the building mapping information system is operational, the agency shall make the building mapping information available electronically to all state, local, and federal public safety agencies.

(b) Once the building mapping information system is operational, it shall be within the discretion of state and local agencies to determine which government owned or leased buildings, if any, should be mapped, with special consideration given to schools, courthouses, and larger public structures utilized by large numbers of employees or private citizens. Nothing in this article shall require any state or local agency to map any building.

(c) State and local agencies electing to participate in the building mapping information system once such system is operational shall forward to the agency the building mapping information as provided in subsection (d) of this Code section. Any private entity or department or agency of the federal government that desires to participate in such system may also voluntarily forward its building mapping information to the agency. The agency may refuse any information that does not comply with the agency's specifications and requirements.

(d) The agency shall be authorized to develop rules and regulations for the purpose of implementing the provisions of this Code section. Such rules and regulations shall specify:

(1) The type of information to be included in the building mapping information system which shall at a minimum include floor plans, fire protection information, evacuation plans, utility information, known hazards, and text and digital images showing emergency personnel contact information;

(2) The building mapping software standards that shall be utilized by all entities participating in the building mapping information system; and

(3) Security procedures to ensure that the information shall only be made available to the government entity that either owns or operates the building or is responding to an emergency incident at the building.

(e) The agency may be authorized to pursue federal funds or other sources of funding for the creation and operation of the building mapping information system and shall be further authorized to seek or assist state and local agencies in obtaining grants or donations for the mapping of government owned or leased buildings.

(f) Information provided to the agency under this article shall be exempt from public disclosure to the extent provided in paragraph (31) of subsection (a) of Code Section 50-18-72.

(g) The agency may recommend training guidelines regarding use of the building mapping information system for law enforcement officers, firefighters, and other authorized emergency first responders.

(h) Nothing in this Code section supersedes the authority of state departments and agencies and local governments to control and maintain access to information within their independent systems.



§ 38-3-153. Immunity from civil liability

Local governments and agencies and their employees shall be immune from civil liability for any damages arising out of the creation and use of the building mapping information system unless it is shown that an employee acted with gross negligence or bad faith.






Article 11 - Uniform Emergency Volunteer Health Practitioners Act

§ 38-3-160. Uniform Emergency Volunteer Health Practitioners Act

This article shall be known and may be cited as the "Uniform Emergency Volunteer Health Practitioners Act."



§ 38-3-161. Definitions

As used in this article, the term:

(1) "Credentialing" means obtaining, verifying, and assessing the qualifications of a health practitioner to provide treatment, care, or services in or for a health facility.

(2) "Disaster relief organization" means an entity that provides emergency or disaster relief services that include health services or veterinary services provided by volunteer health practitioners and that:

(A) Is designated or recognized as a provider of those services pursuant to a disaster response and recovery plan adopted by an agency of the federal government or the Georgia Emergency Management and Homeland Security Agency; or

(B) Regularly plans and conducts its activities in coordination with an agency of the federal government, the Department of Public Health, a local emergency management agency, a local public health district, or the Georgia Emergency Management and Homeland Security Agency.

(3) "Emergency" means an event or condition that is deemed a state of emergency or disaster under Code Section 38-3-51, a public health emergency under Code Section 31-12-1.1, a local emergency under Code Section 36-69-2, or an emergency declared by a state entity or official or by a federal entity or official, if such emergency includes the State of Georgia, under any other provision of Georgia or federal law.

(4) "Emergency declaration" means a state of emergency or disaster declared by the Governor pursuant to Code Section 38-3-51 or other applicable law or laws.

(5) "Emergency Management Assistance Compact" means the interstate compact approved by the United States Congress by Public Law No. 104-321,110 Stat. 3877 and enacted in this state as Article 5 of this chapter.

(6) "Entity" means a person other than an individual.

(7) "Health facility" means a hospital or other health facility licensed under Chapter 7 of Title 31, a veterinary facility as defined in paragraph (16) of Code Section 43-50-3, or any other similar entity licensed under the laws of another state to provide health services or veterinary services.

(8) "Health practitioner" means an individual licensed under the laws of this or another state to provide health services or veterinary services.

(9) "Health services" means the provision of treatment, care, advice, or guidance, or other services or supplies, related to the health or death of individuals or human populations to the extent necessary to respond to an emergency, including:

(A) The following, concerning the physical or mental condition or functional status of an individual or affecting the structure or function of the body:

(i) Preventive, diagnostic, therapeutic, rehabilitative, maintenance, or palliative care; and

(ii) Counseling, assessment, procedures, or other services;

(B) The sale or dispensing of a drug, a device, equipment, or another item to an individual in accordance with a prescription; and

(C) Funeral, cremation, cemetery, or other mortuary services.

(10) "Host entity" means an entity operating in this state which uses volunteer health practitioners to respond to an emergency.

(11) "License" means authorization by a state to engage in health services or veterinary services that are unlawful without such authorization. The term includes authorization under the laws of this state to an individual to provide health services or veterinary services based upon a national certification issued by a public or private entity.

(12) "Person" means an individual, corporation, business trust, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(13) "Privileging" means the authorizing by an appropriate authority, such as a governing body, of a health practitioner to provide specific treatment, care, or services at a health facility subject to limits based on factors that include license, education, training, experience, competence, health status, and specialized skill.

(14) "Scope of practice" means the extent of the authorization to provide health services or veterinary services granted to a health practitioner by a license issued to such health practitioner in the state in which the principal part of such health practitioner's services are rendered, including any conditions imposed by the licensing authority.

(15) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(16) "Veterinary services" means the provision of treatment, care, advice, or guidance, or other services or supplies, related to the health or death of an animal or to animal populations to the extent necessary to respond to an emergency, including:

(A) The diagnosis, treatment, or prevention of an animal disease, injury, or other physical or mental condition by the prescription, administration, or dispensing of vaccines, medicine, surgery, or therapy;

(B) The use of a procedure for reproductive management; and

(C) The monitoring and treatment of animal populations for diseases that have spread or demonstrate the potential to spread to humans.

(17) "Volunteer health practitioner" means a health practitioner who provides health services or veterinary services pursuant to this article at no charge to the patients receiving such services, so long as such health practitioner does not receive compensation in direct relation to those specific services. The term "volunteer health practitioner" shall not include a health practitioner who receives compensation pursuant to a preexisting employment relationship with a host entity or affiliate which requires such health practitioner to provide such health services to patients of such host entity or affiliate, unless such health practitioner is not a resident of this state and is employed by a disaster relief organization providing health services in this state while an emergency declaration is in effect.



§ 38-3-162. Applicability to volunteer health practitioners

This article shall only apply to volunteer health practitioners registered with a registration system that complies with Code Section 38-3-164 and who provide health services or veterinary services in this state for a host entity while an emergency declaration is in effect.



§ 38-3-163. Regulation of volunteer health practitioners during an emergency

(a) For health services and veterinary services provided by volunteer health practitioners pursuant to this article while an emergency declaration is in effect, the Governor may waive, limit, restrict, or otherwise regulate:

(1) The duration of practice by such volunteer health practitioners with respect to such services;

(2) The geographical areas in which such volunteer health practitioners may practice with respect to such services;

(3) The types of volunteer health practitioners who may practice with respect to such services; and

(4) Any other matters necessary

to coordinate effectively the provision of health services or veterinary services during the emergency.

(b) An order issued pursuant to subsection (a) of this Code section may take effect immediately, without prior notice or comment, and shall not be a rule within the meaning of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(c) A host entity that uses volunteer health practitioners to provide health services or veterinary services in this state shall:

(1) Consult and coordinate its activities with the Georgia Emergency Management and Homeland Security Agency, consistent with the Georgia Emergency Operations Plan, to provide for the efficient and effective use of volunteer health practitioners; and

(2) Comply with the laws of this state relating to the management of emergency health services or veterinary services.



§ 38-3-164. Registration systems

(a) To qualify as a volunteer health practitioner registration system, a system shall:

(1) Accept applications for the registration of volunteer health practitioners before or during an emergency;

(2) Include information about the licensure and good standing of health practitioners which is accessible by authorized persons;

(3) Be capable of confirming the accuracy of information concerning whether a health practitioner is licensed and in good standing before health services or veterinary services are provided under this article; and

(4) Meet one of the following conditions:

(A) Be an emergency system for advance registration of volunteer health care practitioners established by a state and funded through the United States Department of Health and Human Services under Section 319I of the Public Health Services Act, 42 U.S.C. Section 247d-7b;

(B) Be a local unit consisting of trained and equipped emergency response, public health, and medical personnel formed pursuant to Section 2801 of the Public Health Services Act, 42 U.S.C. Section 300hh;

(B.1) Be a member of an approved medical reserve corps;

(C) Be operated by a:

(i) Disaster relief organization;

(ii) Licensing board;

(iii) National or regional association of licensing boards or health practitioners;

(iv) Health facility that provides comprehensive inpatient and outpatient health care services, including a tertiary care and teaching hospital; or

(v) Governmental entity; or

(D) Be designated by the Georgia Emergency Management and Homeland Security Agency as a registration system for purposes of this article.

(b) While an emergency declaration is in effect, the Georgia Emergency Management and Homeland Security Agency, consistent with the Georgia Emergency Operations Plan; a person authorized to act on behalf of the Georgia Emergency Management and Homeland Security Agency; or a host entity may confirm whether volunteer health practitioners utilized in this state are registered with a registration system that complies with subsection (a) of this Code section. Confirmation shall be limited to obtaining the identities of the volunteer health practitioners from the system and determining whether the system indicates that the volunteer health practitioners are licensed and in good standing.

(c) Upon request of a person in this state authorized under subsection (b) of this Code section, or a similarly authorized person in another state, a registration system located in this state shall notify the person of the identities of volunteer health practitioners and whether the volunteer health practitioners are licensed and in good standing.

(d) A host entity shall not be required to use the services of a volunteer health practitioner even if such volunteer health practitioner is registered with a registration system that indicates that such volunteer health practitioner is licensed and in good standing.



§ 38-3-165. Recognition of volunteer health practitioners licensed in other states

(a) While an emergency declaration is in effect, a volunteer health practitioner registered with a registration system that complies with Code Section 38-3-164 and who is licensed and in good standing in the state upon which such volunteer health practitioner's registration is based may practice in this state to the extent authorized by this article as if such volunteer health practitioner were licensed in this state.

(b) A volunteer health practitioner qualified under subsection (a) of this Code Section shall not be entitled to the protections of this article if such volunteer health practitioner is licensed in more than one state and any license of such volunteer health practitioner is suspended, revoked, or subject to an agency order limiting or restricting practice privileges or has been voluntarily terminated under threat of sanction.



§ 38-3-166. Credentialing or privileging standards of health facilities

This article shall not affect credentialing or privileging standards of a health facility and shall not preclude a health facility from waiving or modifying those standards while an emergency declaration is in effect.



§ 38-3-167. Limitation on services provided

(a) Except as otherwise provided in this Code section, a volunteer health practitioner shall adhere to the scope of practice for a similarly licensed volunteer health practitioner established by the licensing provisions, practice acts, or other laws of this state.

(b) Except as otherwise provided in this article, this article shall not authorize a volunteer health practitioner to provide services that are outside such volunteer health practitioner's scope of practice, even if a similarly licensed volunteer health practitioner in this state would be permitted to provide such services.

(c) A host entity may restrict the health services or veterinary services that a volunteer health practitioner may provide pursuant to this article.

(d) A volunteer health practitioner shall not be considered to be engaging in unauthorized practice unless such volunteer health practitioner has reason to know of any limitation, modification, or restriction under this Code section or that a similarly licensed volunteer health practitioner in this state would not be permitted to provide such services. A volunteer health practitioner has reason to know of a limitation, modification, or restriction under this Code section or that a similarly licensed volunteer health practitioner in this state would not be permitted to provide a service if:

(1) The volunteer health practitioner knows the limitation, modification, or restriction exists or that a similarly licensed volunteer health practitioner in this state would not be permitted to provide such service; or

(2) From all the facts and circumstances known to the volunteer health practitioner at the relevant time, a reasonable person would conclude that the limitation, modification, or restriction exists or that a similarly licensed volunteer health practitioner in this state would not be permitted to provide such service.

(e) In addition to the authority granted by the laws of this state other than this article to regulate the conduct of health practitioners, a licensing board or other disciplinary authority in this state:

(1) May impose administrative sanctions upon a health practitioner licensed in this state for conduct outside of this state in response to an out-of-state emergency;

(2) May impose administrative sanctions upon a health practitioner not licensed in this state for conduct in this state in response to an in-state emergency; and

(3) Shall report any administrative sanctions imposed upon a health practitioner licensed in another state to the appropriate licensing board or other disciplinary authority in any other state in which such health practitioner is known to be licensed.

(f) In determining whether to impose administrative sanctions under subsection (e) of this Code section, a licensing board or other disciplinary authority shall consider the circumstances in which the conduct took place, including any exigent circumstances, and the health practitioner's scope of practice, education, training, experience, and specialized skill.



§ 38-3-168. Construction with other provisions; inclusion

(a) This article shall not limit rights, privileges, or immunities provided to volunteer health practitioners by laws other than this article. Except as otherwise provided in subsection (b) of this Code section, this article shall not affect requirements for the use of health practitioners pursuant to the Emergency Management Assistance Compact.

(b) The Georgia Emergency Management and Homeland Security Agency, pursuant to the Emergency Management Assistance Compact, may incorporate into the emergency forces of this state volunteer health practitioners who are not officers or employees of this state, a political subdivision of this state, or a municipality or other local government within this state.



§ 38-3-169. Regulatory authority

The Department of Public Health may promulgate rules and regulations to implement this article. In doing so, the Department of Public Health shall consult with and consider the recommendations of the Georgia Emergency Management and Homeland Security Agency, consistent with the Georgia Emergency Operations Plan, and shall also consult with and consider rules and regulations promulgated by similarly empowered agencies in other states to promote uniformity of application of this article and make the emergency response systems in the various states reasonably compatible.



§ 38-3-170. Liability of volunteer health practioners

(a) Except as provided in subsection (c) of this Code section, a volunteer health practitioner who provides health services or veterinary services pursuant to this article shall not be liable for damages for his or her act or omission in providing such health services or veterinary services.

(b) No person shall be vicariously liable for damages for an act or omission of a volunteer health practitioner if such volunteer practitioner is not liable for the damages under subsection (a) of this Code section.

(c) This Code section shall not limit the liability of a volunteer health practitioner for:

(1) Willful misconduct or wanton, grossly negligent, reckless, or criminal conduct;

(2) An intentional tort;

(3) Breach of contract;

(4) A claim asserted by a host entity or by an entity located in this or another state which employs or uses the services of the volunteer health practitioner; or

(5) An act or omission relating to the operation of a motor vehicle, vessel, aircraft, or other vehicle.

(d) A person that, pursuant to this article, operates, uses, or relies upon information provided by a volunteer health practitioner registration system shall not be liable for damages for an act or omission relating to that operation, use, or reliance unless such act or omission is an intentional tort or is willful misconduct or wanton, grossly negligent, reckless, or criminal conduct.

(e) In addition to the protections provided in subsection (a) of this Code section, a volunteer health practitioner who provides health services or veterinary services pursuant to this article shall be entitled to all the rights, privileges, or immunities which may otherwise be provided by law.



§ 38-3-171. Uniformity

In applying and construing this uniform Act, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.









Chapter 4 - Veterans Affairs

Article 1 - Department of Veterans Service

§ 38-4-1. Department of Veterans Service and Veterans Service Board -- Created; commissioner; officers; appointment; Senate confirmation; term; duties

(a) There is created within the state government a Department of Veterans Service. The Department of Veterans Service shall be administered by a commissioner of veterans service and a Veterans Service Board comprised of seven members appointed by the Governor. The commissioner of veterans service shall be the executive officer of the department and shall be charged with the administrative responsibilities of the department in conformity with the orders, rules, and regulations of the Veterans Service Board. The original appointments of the members of the board shall be for terms of one, two, three, four, five, six, and seven years, respectively. Except in cases of vacancy, all terms and appointments of members of the Veterans Service Board after the original appointments shall be for seven years. No person shall be appointed to the Veterans Service Board and no person shall be eligible for the office of commissioner of veterans service except persons who have honorably served not less than three months in the armed services of the United States during a war in which the United States was engaged. All persons serving as members of the board or as commissioner under the terms of this article shall be residents of this state for a period of five years unless they were residents of this state at the time they volunteered, enlisted, or were inducted in the armed services of the United States. There shall be a chairman, vice-chairman, and secretary of the Veterans Service Board annually elected from among its own membership.

(b) The members of the Veterans Service Board shall be confirmed by the Senate. All members of the board and the commissioner of veterans service shall hold office until their successors are appointed and qualified. Any appointment of a member of the board for a full term made when the Senate is not in session shall be effective only until the same is acted upon by the Senate.

(c) As used in this article, the term "commissioner" shall mean the "commissioner of veterans service."



§ 38-4-2. Powers; appointment of executive directors of veterans' homes

(a) The Department of Veterans Service and the Veterans Service Board are authorized:

(1) To apply for and to accept gifts, grants, and other contributions from the federal government or from any other governmental unit;

(2) To use the funds received from the federal government or from any other governmental unit for the purposes authorized and directed by the federal government or such other governmental unit in making the funds available;

(3) To accept and use gifts, grants, donations, and contributions of real estate, both vacant and improved, facilities, moneys, services, or other property from individuals, firms, corporations, organizations, and associations and from county and municipal corporations and their subdivisions, in addition to any funds appropriated by the state; and

(4) To construct and operate hospitals, nursing homes, nursing care homes, assisted living communities, and personal care homes for the use and care of war veterans discharged under other than dishonorable conditions and to pay the cost of construction of the hospitals, nursing homes, nursing care homes, assisted living communities, and personal care homes. The term "cost of the construction" as used in this paragraph shall embrace the cost of construction; the cost of all lands, properties, rights, and easements acquired; the cost of all machinery and equipment; and the cost of engineering, architectural, and legal expenses and of plans and specifications and other expenses necessary or incident to determining the feasibility or practicability of the construction of any hospitals, nursing homes, nursing care homes, assisted living communities, and personal care homes. The term shall also include administrative expense and such other expenses as may be necessary or incident to the construction of any hospitals, nursing homes, nursing care homes, assisted living communities, and personal care homes; the placing of the same in operation; and the condemnation of property necessary for such construction and operation.

(b) (1) The executive director of the Georgia War Veterans Nursing Home in Augusta, Georgia, shall be appointed by the commissioner of veterans service upon the recommendation of the president of the Georgia Health Sciences University, subject to the approval of the Veterans Service Board.

(2) The executive director of the Georgia State War Veterans' Home in Milledgeville, Georgia, shall be appointed by the commissioner of veterans service upon the recommendation of the chief executive officer of the contractor operator of the home, subject to the approval of the Veterans Service Board.



§ 38-4-3. Department of Veterans Service and Veterans Service Board -- Duty to work consistently and diligently; educational programs; personal appearances; assistance in preparation of claims

(a) The Department of Veterans Service and all officers and employees thereof shall work consistently and diligently in all matters and particularly shall undertake to conduct an educational program for the information of veterans, their surviving spouses, and dependents, as to any and all rights accruing to such veterans under national, state, and local law. The commissioner of veterans service and the members of the board are directed to conduct educational programs by making personal appearances before veterans' organizations, service clubs, fraternal groups, and other such organizations so as to acquaint the public generally with the work of the department and the rights and privileges of veterans.

(b) The commissioner of veterans service, the board, and the department are authorized and directed to make available in any regions, locations, and areas throughout this state representatives of the department to assist veterans, surviving spouses, and dependents in the preparation and filing of claims for benefits and in acquainting them with all legal rights and privileges.



§ 38-4-4. Veterans Service Board -- Vacancies

Subject to confirmation by the Senate at the next session of the General Assembly, all vacancies on the board occasioned by death, resignation, or other cause shall be filled by appointment of the Governor for the unexpired term.



§ 38-4-5. Veterans Service Board -- Meetings; place; purpose; called

The Veterans Service Board shall meet once each month and at the meetings shall give attention to all things and matters properly coming under the jurisdiction of the board. The board may meet in the offices of the Department of Veterans Service or at any other location within the state where such board is conducting business pertaining to veterans. The meetings provided for in this Code section shall be for stated regular periods but shall not exceed more than two days in any one session. Called meetings of the board may be held by the chairman thereof or by the commissioner of veterans service.



§ 38-4-6. Veterans Service Board -- Policy recommendations; appoint commissioner; discharge of commissioner; commissioner's political activity

(a) The Veterans Service Board shall recommend to the commissioner matters of policy, procedure, and work projects.

(b) The board shall select a commissioner of veterans service, who shall serve for a term of four years and who shall be chief executive and administrative official of the department and the board. The board, however, at any time for good and sufficient cause, properly shown, may dispense with the services of the commissioner after notice has been given to the commissioner and a hearing has been held before the board, at which hearing the commissioner shall be heard in person, by counsel, or both. No person who serves as commissioner shall be eligible, except as provided in subsection (c) of this Code section, to run as a candidate in any primary, special, or general election for any state or federal elective office nor to hold any such office, except as provided in subsection (c) of this Code section, during the time he serves as commissioner and for a period of 12 months after the date he ceases to serve as commissioner.

(c) Notwithstanding subsection (b) of this Code section, nothing contained in this Code section shall prevent the commissioner from being appointed to any such office nor disqualify the commissioner to run in any such elections to succeed himself in any office to which he might have been appointed nor to hold such office in the event he is elected thereto and qualifies under the requirements of law.



§ 38-4-7. Commissioner of veterans service -- Compensation; payment; duties

(a) Beginning July 1, 1999, the salary of the commissioner shall be set by the Governor and shall be paid in semimonthly installments. Such salary shall include any compensation received from the United States government and the amount of state funds paid shall be reduced by the amount of compensation received from the United States government.

(b) The commissioner, as executive and administrative officer of the Department of Veterans Service and the board, shall be in charge of the administration of all matters pertaining to veterans' affairs under this article and in conformity with rules and regulations of the board.

(c) It shall be the duty of the commissioner:

(1) To effectuate and carry out the laws of the state pertaining to veterans and to perform the duties required of him or her by law and by regulation of the board;

(2) To furnish information to all veterans of all wars in which the United States has engaged as to their rights and benefits under federal legislation, state legislation, or local ordinances;

(3) To assist all veterans, their dependents, and beneficiaries in the preparation and prosecution of claims before appropriate federal governmental departments;

(4) To report any evidence of incompetency, dishonesty, or neglect of duty on the part of any employee of a governmental agency dealing with veterans' affairs to the proper authority; and

(5) Generally to do and perform all things for the promotion of, in the interest of, and for the protection of the veterans of this state as to their rights under all federal and state laws.



§ 38-4-8. Commissioner of veterans service -- Additional duties

The commissioner of veterans service shall, in addition to the duties provided in this chapter:

(1) Acquaint himself, his assistants, and employees with the laws, federal, state, and local, enacted for the benefit of members of the armed forces, veterans, their families and dependents, and make studies of and collect data and information as to the facilities and services available to them;

(2) Cooperate with information or service agencies and organizations throughout the state in disseminating and furnishing counsel and assistance of benefit to residents of this state who are or have been members of the armed forces, their families, and dependents, which will show the availability of:

(A) Educational training and retraining facilities;

(B) Health, medical, rehabilitation, and housing services and facilities;

(C) Employment and reemployment services;

(D) Provisions of federal, state, and local laws affording financial rights, privileges, and benefits; and

(E) Other matters of similar, related, or appropriate nature;

(3) Assist veterans, their families, and dependents in the preparation, presentation, proof, and establishment of such claims, privileges, rights, and other benefits accruing to them under federal, state, and local laws; and

(4) Cooperate with all national, state, and local governmental and private agencies securing or offering services or any benefits to veterans, their families, and dependents.



§ 38-4-9. Commissioner of veterans service -- Employment of personnel; preference to veterans, surviving spouses, and dependents; advise Governor, board, and General Assembly

The commissioner of veterans service is authorized and directed to employ competent personnel to assist in the administration of the Department of Veterans Service. The commissioner shall give reasonable preference to veterans, their surviving spouses, and dependents in the matter of employment in the department; provided, however, that competency and efficiency shall not be sacrificed because of veteran affiliation, relationship, or service. It shall be the duty of the commissioner to advise the Governor, the Veterans Service Board, and the General Assembly as to needed veterans' legislation. As executive officer, the commissioner shall have exclusive authority to employ personnel necessary to carry out the purposes of this article and shall define the duties of employees, assign their official stations, and fix their compensation subject to the rules of the State Personnel Board.



§ 38-4-10. Commissioner of veterans service -- Broad discretion in extending aid; utilize department to fullest

The commissioner of veterans service shall exercise broad discretion in extending to veterans the aid and assistance provided by law and shall extend the services of the Department of Veterans Service so as to make available to all veterans the aid and services contemplated by law. In rendering the services required, the commissioner is authorized and empowered to advance consistently the interests of veterans of this state and to extend the Department of Veterans Service to its full limit of appropriations and funds provided by law.



§ 38-4-11. Commissioner of veterans service -- Annual reports; content; recipients

The commissioner of veterans service shall furnish to the Governor, the members of the General Assembly, the Veterans Service Board, veterans' organizations, and the public generally an annual report with reference to claims presented on behalf of veterans of this state, concerning veterans aided under federal, state, or local legislation, and otherwise to report the activities and accomplishments of the Department of Veterans Service. The commissioner of veterans service shall not be required to distribute copies of the annual report to the members of the General Assembly but shall notify the members of the availability of the report in the manner which he or she deems to be most effective and efficient.



§ 38-4-12. Commissioner of veterans service -- Duty to maintain records

Subject to other laws, the commissioner shall maintain full, adequate, and complete copies of all records pertaining to claims of veterans who file claims for veterans' benefits through the Department of Veterans Service.






Article 2 - Veterans Benefits

Part 1 - Veterans Education

§ 38-4-30. Short title

This part shall be known and may be cited as "The Veterans Education Reorganization Act of 1949."



§ 38-4-31. Purpose of part

It is declared to be the public policy of this state and the purpose of this part to assist veterans in securing the educational benefits to which they are entitled under any act of Congress, whenever enacted.



§ 38-4-32. Department of Veterans Service -- Agency to deal with federal government; authority to enter into contracts; administer grants

The Department of Veterans Service is designated as the agency of this state:

(1) To cooperate with the proper officials of the United States government in the administration of all laws of the United States conferring educational benefits upon veterans, including manual or other training, and to perform on behalf of this state such acts as may be necessary or required of the state, or any agency of the state, by any act of Congress or any regulation or directive of any federal department, agency, or other instrumentality, in the administration of any such law of the United States;

(2) To accept and administer any federal grant to the state for the purposes enumerated in paragraph (1) of this Code section; and

(3) To enter into contracts with the federal government for the training, placing, or supervision of veterans receiving benefits under federal laws and regulations; and for the qualification, approval, certification, and supervision of educational institutions and training establishments contemplated by any federal program for the education and training of war veterans.



§ 38-4-33. Department of Veterans Service -- Various state educational bodies to cooperate with; full realization of federal benefits

In order to promote the full realization of all the educational advantages offered to war veterans of this state by reason of any act of Congress, regulation, directive, declaration of policy, or grant of power from the federal government, the State Board of Education, the Department of Education, the State School Superintendent, the Board of Regents and the Chancellor of the University System of Georgia, and all other public education authorities of this state shall cooperate with the Department of Veterans Service in the formulation of such educational and training policies as may conform to accepted standards of efficiency and economy.



§ 38-4-34. Department of Veterans Service -- Cooperation and coordination with private educational bodies

In the execution of all programs for the education and training of veterans as provided in this part, the Department of Veterans Service shall cooperate with the proper officials of private schools, colleges, and universities of the state which are not under the official jurisdiction of the public educational authorities of the state in the placing of veterans at such institutions for education and training and shall, so far as possible, coordinate the programs of the private institutions with the standards of public institutions.



§ 38-4-35. Governor authorized to create private educational advisory bodies

Nothing in this part shall be construed to limit the power of the Governor to create or authorize the formation of such advisory bodies or voluntary groups of citizens, primarily interested in the education of veterans, as may be deemed desirable in developing the recommendation and formulation of sound educational policies covering the professional aspects involved in the execution of this part.



§ 38-4-36. Governor may direct provision of facilities to Department of Veterans Service

In executing this part, the Governor may direct any department, division, board, bureau, commission, or other administrative agency of the state to provide such facilities, including personnel, materials, assistance, information, and data as will enable the Department of Veterans Service or the commissioner properly to utilize the same in performance of the duties prescribed by this part.



§ 38-4-37. Veterans Service Board empowered to prescribe rules, regulations, and directives to implement programs

The Veterans Service Board is vested with the full power and authority to make, prescribe, and enforce such reasonable rules, regulations, and directives as, in its judgment, might be necessary to implement fully, in conjunction with agencies of the federal government, the program for the education, training, and rehabilitation of veterans contemplated by state and federal legislation relating thereto; and such rules, regulations, orders, and directives in aid of this legislative scheme shall have the efficacy of law.






Part 2 - War Veterans Home

§ 38-4-50. "War veterans" defined

As used in Code Sections 38-4-51 and 38-4-52, the term "war veterans" means any veterans who were discharged under other than dishonorable conditions and who served on active duty in the armed forces of the United States or on active duty in a reserve component of the armed forces of the United States, including the National Guard, during wartime or during the period beginning January 31, 1955, and ending on May 7, 1975.



§ 38-4-51. Established; locations; adjacent facilities integral part thereof

There is established the Georgia State War Veterans' Home, which shall be available for the use and care of disabled war veterans discharged under other than dishonorable conditions. For the purpose of securing treatment or hospitalization, the adjacent facilities of Central State Hospital are established as an integral part of the Georgia State War Veterans' Home and may be utilized to care for eligible veterans.



§ 38-4-52. Veterans Service Board -- Administer home's facilities

The facilities of the Georgia State War Veterans' Home shall be under the control and administration of the Veterans Service Board.



§ 38-4-53. Veterans Service Board -- Authorized revenue sources, expenditures, and hiring; other state bodies to cooperate

The Veterans Service Board is designated as the agency of this state to receive federal aid under Title 38, U.S.C., Sections 641 and 642, as amended, and is authorized and directed to receive from the United States Department of Veterans Affairs or any other agency of the United States government authorized to pay federal aid to states for soldiers' homes under Title 38, U.S.C., Sections 641 and 642, as amended, and of any other federal law or act of Congress providing for the payment of funds to states for the care of or support of disabled soldiers and sailors in the state homes. The Veterans Service Board is authorized to receive from any source gifts, contributions, bequests, and individual reimbursements, the receipt of which does not exclude any other source of revenue. All funds received by the Veterans Service Board shall be expended for the care and support of disabled war veterans. At the discretion of the Veterans Service Board, funds received from any source by the Veterans Service Board may be expended in any manner whatsoever for the care and support of disabled war veterans, including the purchase of supplies, food, clothing, equipment, personal and real property, and the erection of suitable buildings, as well as for necessary repairs on existing facilities of the Georgia State War Veterans' Home. The Veterans Service Board is authorized to hire employees, including technical personnel, as necessary in order to carry out this part. At the request of the Veterans Service Board, every officer and employee of the state government shall furnish all information in their possession necessary to enable the Veterans Service Board to carry out properly this part.



§ 38-4-54. Veterans Service Board -- Funds received from federal sources expended to aid war veterans; no limitation on additional state aid

All federal funds received by the Veterans Service Board and paid into the state treasury are continually appropriated to the Veterans Service Board in the exact amounts, for the care and support of disabled war veterans, as received from the federal government. This is not intended as a limitation upon the power of the General Assembly to make such additional appropriation to provide for the care and support of disabled veterans as it may from time to time see fit to make.



§ 38-4-55. Admissions and discharges; rules and regulations concerning

(a) Admissions to and discharges from any facility of the Georgia State War Veterans' Home shall be under the control of the governing authority of the facility concerned under the laws and department rules and regulations in force at the time application for admission or for discharge is presented; provided, however, that a war veteran shall not be eligible for admission to the Georgia War Veterans' Nursing Home or the Georgia State War Veterans' Home unless such war veteran:

(1) Has been a resident of this state for a period of at least two years immediately prior to application for admission; or

(2) Is a current resident of this state and has been a resident of this state for at least five years out of the last 15 years prior to application for admission.

Provided, further, that the Veterans Service Board may admit and discharge veterans to the Georgia State War Veterans' Home who qualify for care and treatment under Title 38, U.S.C., Section 101 (19) and Section 641. The Veterans Service Board may adopt appropriate rules consistent with accepted medical considerations to determine if a war veteran qualifies under this subsection.

(b) The governing authority of such facility shall exercise appropriate police power and power of restraint over veterans at the Georgia State War Veterans' Home consistent with policies applied to other patients under their care or responsibility.



§ 38-4-56. Fee for residency in State War Veterans' Home

(a) The Veterans Service Board is authorized to provide by rule and regulation for a reasonable fee for residency in and services provided by a facility of the Georgia State War Veterans' Home. The board is authorized to provide by rule and regulation for a full or partial waiver of such fees based on economic need. Such fee waiver shall be established on a sliding scale based on established criteria, including, without limitation, consideration of assets, income, and other resources.

(b) The Department of Veterans Service is authorized to receive, as full or partial payment of any fees charged by a facility of the Georgia State War Veterans' Home, the assignment of any state or federal benefit including, without limitation, aid and attendance benefits paid by the United States Department of Veterans Affairs.






Part 3 - Georgia Veterans Cemeteries

§ 38-4-70. Cemeteries established; eligibility for interment

(a) The Department of Veterans Service is authorized to establish, operate, and maintain Georgia veterans cemeteries in this state; provided, however, that the Georgia veterans cemetery in existence on July 1, 2002, shall be known as the "Georgia Veterans Memorial Cemetery."

(b) The Department of Veterans Service has the primary responsibility for verifying eligibility for interment in a Georgia veterans cemetery. Eligibility criteria for interment in a Georgia veterans cemetery is the same as required for interment in a national cemetery as provided by federal law and rules and regulations applicable thereto.



§ 38-4-71. Control of cemeteries; applications for interment

(a) Each Georgia veterans cemetery shall be under the control and administration of the Department of Veterans Service.

(b) Applications for interment in a Georgia veterans cemetery shall be processed in accordance with rules and regulations promulgated by the Department of Veterans Service.



§ 38-4-72. Receipt of federal aid and gifts, contributions, bequests, and reimbursements; expenditure; departmental personnel

The Department of Veterans Service is designated as the agency of this state to receive federal aid under Title 38 U.S.C., as amended, and is authorized and directed to receive funds from the United States Department of Veterans Affairs or any other agency of the United States authorized to grant or expend funds to assist a state in establishing, operating, and maintaining a veterans cemetery. The Department of Veterans Service is authorized to receive gifts, contributions, bequests, and individual reimbursements from any source, the receipt of which shall not exclude any other source of revenue. All funds received by the Department of Veterans Service pursuant to this Code section shall be expended to establish, operate, and maintain veterans cemeteries in this state. The Department of Veterans Service is authorized to employ such personnel as it may deem necessary to carry out its duties and responsibilities under this part.






Part 4 - Returning Veterans Task Force

§ 38-4-90. Creation

There is created within the Department of Veterans Service the Returning Veterans Task Force.



§ 38-4-91. Membership

The Returning Veterans Task Force shall consist of one representative each from the Department of Veterans Service appointed by the commissioner of veterans service, the Department of Community Health appointed by the commissioner of community health, the Department of Behavioral Health and Developmental Disabilities appointed by the commissioner of behavioral health and developmental disabilities, the Department of Labor appointed by the Commissioner of Labor, the Department of Defense appointed by the adjutant general, the Board of Regents of the University System of Georgia appointed by the chancellor of the Board of Regents of the University System of Georgia, and the Technical College System of Georgia appointed by the commissioner of the Technical College System of Georgia. Other agencies may be invited to participate in the task force based on needs identified over time. The member appointed by the commissioner of veterans service shall serve as chairperson of the task force.



§ 38-4-92. Duties; recommendations

The task force shall meet at least quarterly and shall investigate how state services can be provided to veterans returning from military service from which the veteran was discharged under conditions other than dishonorable within the most recent three years in order to assist them in integrating into society. The task force shall issue recommendations to each relevant state agency regarding improving the delivery of services to returning veterans. On or before November 1 of each year, the task force shall transmit specific suggestions for legislation designed to assist returning veterans to the Speaker of the House of Representatives, the Lieutenant Governor, and the Governor.















Title 39 - Minors

Chapter 1 - General Provisions

§ 39-1-1. Age of legal majority; residence of persons in state for purpose of attending school

(a) The age of legal majority in this state is 18 years; until that age all persons are minors.

(b) Nothing in this Code section shall be construed automatically to render an individual a resident of this state when that individual is in the state for the purpose of attending school. In the case of such individual, his residence will be considered to be the state in which his parents reside if under the laws of that state the individual would still be considered a minor and he is incapable of proving his emancipation.






Chapter 2 - Regulation of Employment of Minors

§ 39-2-1. Restrictions on employment of minors under 16 years of age

No minor under 16 years of age shall be employed by or permitted to work in or about any mill, factory, laundry, manufacturing establishment, or workshop nor in any occupation which has been designated as hazardous in accordance with Code Section 39-2-2.



§ 39-2-2. Employment of minors under 16 years of age generally -- Dangerous employment

No minor under the age of 16 years shall be employed or permitted to work at any occupation or in any position which the Commissioner of Labor may declare by regulation dangerous to life and limb or injurious to the health or morals of such minor.



§ 39-2-3. Employment of minors under 16 years of age generally -- Hours of work generally

Except as otherwise provided in this chapter, no minor under 16 years of age shall be permitted to work for any person, firm, or corporation between the hours of 9:00 P.M. and 6:00 A.M.



§ 39-2-4. Employment of minors under 16 years of age generally -- Employment during school hours

No minor under 16 years of age shall be employed or permitted to work in any gainful occupation during the hours when public or private schools are in session unless said minor has completed senior high school or has been excused from attendance in school by a county or independent school system board of education in accordance with the general policies and regulations promulgated by the State Board of Education.



§ 39-2-5. Employment of minors under 16 years of age generally -- Delivery of messages

No minor under 16 years of age shall be employed in the delivery of messages by any person, firm, or corporation engaged in the message service business or in the general work of messenger service between the hours of 9:00 P.M. and 6:00 A.M.



§ 39-2-6. Employment of minors under 16 years of age generally -- Sale or delivery of newspapers

Minors under 16 years of age may be employed to sell or deliver newspapers in residential areas between the hours of 5:00 A.M. and 9:00 P.M. but shall not be employed to sell or deliver newspapers between the hours of 9:00 P.M. and 5:00 A.M., provided that such employment shall not be for a longer time than is provided in Code Section 39-2-7 and shall not be performed during school hours.



§ 39-2-7. Employment of minors under 16 years of age generally -- Maximum hours of employment

No minor under 16 years of age shall be employed or permitted to work in any gainful occupation covered by this chapter for more than four hours on any day in which the school attended by said minor is in session, more than eight hours on days other than school days, or more than 40 hours in any one week.



§ 39-2-8. Employment of minors 15 years of age during school vacation months

Reserved. Repealed by Ga. L. 1988, p. 1629, § 1, effective July 1, 1988.



§ 39-2-9. Employment of minors under 12 years of age generally

No minor under 12 years of age shall be employed or permitted to work in any gainful occupation at any time, provided that this Code section shall not be construed to apply to employment of a minor in agriculture, domestic service in private homes, or any specific employment permitted by this chapter or to employment by a parent or a person standing in the place of a parent.



§ 39-2-10. Employment of minors 12 and 13 years of age in wholesale and retail stores

Reserved. Repealed by Ga. L. 1981, p. 792, § 1, effective April 7, 1981.



§ 39-2-11. Employment certificates -- Required; requirements for issuance

(a) Minors who are at least 12 years of age but less than 16 years of age shall not be employed by or permitted to work for any person, firm, or corporation unless an employment certificate, showing the true age of such minor and that such minor is not less than 12 years of age and is physically fit to engage in the employment sought to be obtained, is issued in writing by an appropriate issuing officer who shall be one of the following:

(1) If enrolled in a public school, the school superintendent or some member of his or her staff authorized by him or her, in the county or city where the minor resides;

(2) If enrolled in a licensed private school, the principal administrative officer thereof or some member of his or her staff authorized by him or her; or

(3) If enrolled in a home study program, the person, parent, or guardian providing the home study program.

(b) No employment certificate shall be issued to any minor until the minor shall have submitted to the issuing officer:

(1) A certified copy of a birth certificate or birth registration card; and

(2) A statement from the prospective employer describing the type of employment offered; and indicating that if furnished with a certificate from the appropriate issuing officer as required in subsection (a) of this Code section, such prospective employer could employ the minor immediately. It shall be understood that the prospective employer, by furnishing such statement, does not undertake to employ the minor for any specific period of time.

(c) (1) The employment certificate provided for in subsection (a) of this Code section shall be accompanied by a letter from the appropriate issuing officer indicating that the minor is enrolled in a school or a home study program full-time and has an attendance record in good standing for the current academic year. The employer of a minor shall maintain a copy of such certificate and letter in the minor's employment file. Such letter shall be updated in January of each subsequent academic year during which the minor maintains his or her employment until such minor reaches the age of 16 years. Any employer failing to comply with this subsection shall be guilty of a misdemeanor and, upon conviction thereof, shall be subject to a fine not to exceed $1,000.00, up to 12 months' imprisonment, or both, for each violation.

(2) The State Board of Education shall promulgate rules and regulations to provide for the issuance of a waiver or exemption from the provisions of this subsection to a minor, upon such minor's petition, if there is clear and convincing evidence that the enforcement of the provisions of this subsection upon such minor would create an undue hardship upon the minor or the minor's family or if there is clear and convincing evidence that the enforcement of the provisions of this subsection would act as a detriment to the health or welfare of the minor.



§ 39-2-11.1. Employment of minors 14 years of age or older during school vacation months for care of lawns, gardens, and shrubbery

Notwithstanding any other provision of this chapter or any rule or regulation of the Commissioner of Labor adopted pursuant to the provisions of Code Section 39-2-2 to the contrary, a minor 14 years of age or over may be employed during the months of vacation from school in the care and maintenance of lawns, gardens, and shrubbery owned or leased by the employer of such minor, including the operation of equipment in connection therewith, provided that the minor is covered by an accident and sickness insurance plan or a workers' compensation insurance policy or plan provided by the employer; that the minor presents the employer with the employment certificate required by Code Section 39-2-11; and that the minor is permitted by the employer to care for and maintain only those lawns, gardens, and shrubbery owned or leased by the employer. The work authorized by this Code section includes the care and maintenance of lawns, gardens, and shrubbery on the grounds of mills or factories described in Code Section 39-2-1 and on the grounds of any other factory, mill, or business where employment of the minor within the factory, mill, or business might be prohibited by this chapter or by rules and regulations of the Commissioner of Labor.



§ 39-2-12. Employment certificates -- Contents; availability of blank forms; filing of duplicate copies

(a) Employment certificates shall state the full name, date, and place of birth of the minor; the name and address of the parents, guardian, or other person having custody of such minor; and that the minor has appeared before the issuing officer and presented the evidence of age required by Code Section 39-2-11.

(b) Blank forms of employment certificates shall be made available by the Commissioner of Labor to school superintendents of public schools in the respective cities and counties, to principal administrative officers of private schools, and to persons, parents, or guardians providing home study programs.

(c) A duplicate copy of each employment certificate shall be filed with the Commissioner of Labor within 30 days from its issuance.



§ 39-2-13. Employment certificates -- Disposition of certificates upon termination of employment or failure to appear for work for 30 days; requirements as to issuance of subsequent certificates

(a) Upon termination of employment of any minor between 12 and 16 years of age, the employer shall return the employment certificate to the issuing officer within five days of the date of the termination of employment.

(b) Where the employment of any minor between 12 and 16 years of age shall not have been terminated, but the minor shall have failed to appear for work for a period of 30 days, the employer shall return the employment certificate to the issuing officer within five days of the date of the expiration of the 30 day period.

(c) Upon return to the issuing officer of an employment certificate as provided for in this Code section, a new employment certificate shall be issued to a minor only upon presentation by the minor of a new statement from the prospective employer as provided for in Code Section 39-2-11.



§ 39-2-14. Employment certificates -- Revocation of certificates by Commissioner of Labor

The Commissioner of Labor may at any time revoke any employment certificate if in his or her judgment the employment certificate was improperly issued. The Commissioner shall be authorized to investigate the true age of any minor employed, hear evidence, and require the production of relevant books or documents. If the employment certificate of a minor is revoked, the employer of the minor at the time of the revocation shall be notified and the minor shall not be employed or permitted to work thereafter until a new and valid employment certificate shall have been obtained.



§ 39-2-15. Maximum hours of employment of minors; effect of contracts providing longer hours

Reserved. Repealed by Ga. L. 1988, p. 1629, § 2, effective July 1, 1988.



§ 39-2-16. Prohibition on corporal punishment of minors; actions for damages

Reserved. Repealed by Ga. L. 1988, p. 1629, § 3, effective July 1, 1988.



§ 39-2-17. Improper dispositions of minor under 12; penalty

(a) Any person who shall sell, apprentice, give away, let out, or otherwise dispose of any minor under 12 years of age to any person for the vocation, occupation, or service of rope or wire walking, begging, or as a gymnast, contortionist, circus rider, acrobat, or clown, or for any indecent, obscene, or immoral exhibition, practice, or purpose shall be guilty of a misdemeanor.

(b) Whenever a minor shall be disposed of in violation of subsection (a) of this Code section, the person who receives and uses any minor for any of the purposes condemned in said subsection shall be guilty of a misdemeanor.



§ 39-2-18. Applicability of provisions of chapter to minors employed as actors or performers

(a) Notwithstanding any other provisions of this chapter to the contrary, nothing in this chapter shall apply to any minor employed as an actor or performer in motion pictures or theatrical productions, in radio or television productions, in any other performance, concert, or entertainment, or to any minor employed in the making of phonographic records or as an advertising or photographic model, provided that the written consent of the Commissioner of Labor must be first obtained.

(b) Before the Commissioner of Labor shall give his written consent, as provided in subsection (a) of this Code section, he shall investigate and determine:

(1) That the environment in which the work is to be performed is proper for the minor;

(2) That the conditions of employment are not detrimental to the health of the minor;

(3) That the minor's education will not be neglected or hampered by his participation in any of the activities referred to in subsection (a); and

(4) That the minor will not be used for pornographic purposes.



§ 39-2-19. Enforcement of chapter

It shall be the duty of the Department of Labor to enforce this chapter and the Commissioner of Labor shall issue rules and regulations pursuant thereto.



§ 39-2-20. Penalty for violations of chapter

Any person, firm, or corporation or agent thereof violating any of the provisions of this chapter shall be guilty of a misdemeanor.



§ 39-2-21. Injunctions

Any person, firm, or corporation or agent thereof violating any of the provisions of this chapter may be enjoined from employing the minor involved in such violation upon the complaint of the Commissioner of Labor in the superior court of any county in which the employer may be doing business or employing such minor; provided, however, that any court order under this Code section shall be narrowly drawn and narrowly construed so as to provide the minimum possible disruption of the ongoing business affairs of the employer.






Chapter 3 - Interstate Compact on Juveniles



Chapter 4 - Interstate Compact on the Placement of Children

§ 39-4-1. "Appropriate public authority" defined

As used in Article III of the Interstate Compact on the Placement of Children, the term "appropriate public authorities" means, with reference to this state, the Department of Human Services. The department shall receive and act with reference to notices required by said Article III.



§ 39-4-2. "Appropriate authority in the receiving state" defined

As used in paragraph (a) of Article V of the Interstate Compact on the Placement of Children, the term "appropriate authority in the receiving state" means, with reference to this state, the Department of Human Services.



§ 39-4-3. "Executive head" defined

As used in Article VII of the Interstate Compact on the Placement of Children, the term "executive head" means the Governor.



§ 39-4-4. Enactment and text of compact

The Interstate Compact on the Placement of Children is enacted into law and entered into with all other jurisdictions legally joining therein in form substantially as follows:

Article I. Purpose and Policy.

It is the purpose and policy of the party states to cooperate with each other in the interstate placement of children to the end that:

(a) Each child requiring placement shall receive the maximum opportunity to be placed in a suitable environment and with persons or institutions having appropriate qualifications and facilities to provide a necessary and desirable degree and type of care.

(b) The appropriate authorities in a state where a child is to be placed may have full opportunity to ascertain the circumstances of the proposed placement, thereby promoting full compliance with applicable requirements for the protection of the child.

(c) The proper authorities of the state from which the placement is made may obtain the most complete information on the basis of which to evaluate a projected placement before it is made.

(d) Appropriate jurisdictional arrangements for the care of children will be promoted.

Article II. Definitions.

As used in this compact:

(a) "Child" means a person who, by reason of minority, is legally subject to parental, guardianship or similar control.

(b) "Sending agency" means a party state, or officer or employee thereof; a subdivision of a party state, or officer or employee thereof; a court of a party state; a person, corporation, association, charitable agency or other entity which sends, brings, or causes to be sent or brought any child to another party state.

(c) "Receiving state" means the state to which a child is sent, brought, or caused to be sent or brought, whether by public authorities or private persons or agencies, and whether for placement with state or local public authorities or for placement with private agencies or persons.

(d) "Placement" means the arrangement for the care of a child in a family free or boarding home or in a child-caring agency or institution but does not include any institution caring for the mentally ill, mentally defective or epileptic or any institution primarily educational in character, and any hospital or other medical facility.

Article III. Conditions for Placement.

(a) No sending agency shall send, bring, or cause to be sent or brought into any other party state any child for placement in foster care or as a preliminary to a possible adoption unless the sending agency shall comply with each and every requirement set forth in this Article and with the applicable laws of the receiving state governing the placement of children therein.

(b) Prior to sending, bringing or causing any child to be sent or brought into a receiving state for placement in foster care or as a preliminary to a possible adoption, the sending agency shall furnish the appropriate public authorities in the receiving state written notice of the intention to send, bring, or place the child in the receiving state. The notice shall contain:

(1) The name, date and place of birth of the child.

(2) The identity and address or addresses of the parents or legal guardian.

(3) The name and address of the person, agency or institution to or with which the sending agency proposes to send, bring, or place the child.

(4) A full statement of the reasons for such proposed action and evidence of the authority pursuant to which the placement is proposed to be made.

(c) Any public officer or agency in a receiving state which is in receipt of a notice pursuant to paragraph (b) of this Article may request of the sending agency, or any other appropriate officer or agency of or in the sending agency's state, and shall be entitled to receive therefrom, such supporting or additional information as it may deem necessary under the circumstances to carry out the purpose and policy of this compact.

(d) The child shall not be sent, brought or caused to be sent or brought into the receiving state until the appropriate public authorities in the receiving state shall notify the sending agency, in writing, to the effect that the proposed placement does not appear to be contrary to the interests of the child.

Article IV. Penalty for Illegal Placement.

The sending, bringing, or causing to be sent or brought into any receiving state of a child in violation of the terms of this compact shall constitute a violation of the laws respecting the placement of children of both the state in which the sending agency is located or from which it sends or brings the child and of the receiving state. Such violation may be punished or subjected to penalty in either jurisdiction in accordance with its laws. In addition to liability for any such punishment or penalty, any such violation shall constitute full and sufficient grounds for the suspension or revocation of any license, permit, or other legal authorization held by the sending agency which empowers or allows it to place or care for children.

Article V. Retention of Jurisdiction.

(a) The sending agency shall retain jurisdiction over the child sufficient to determine all matters in relation to the custody, supervision, care, treatment and disposition of the child which it would have had if the child had remained in the sending agency's state, until the child is adopted, reaches majority, becomes self-supporting or is discharged with the concurrence of the appropriate authority in the receiving state. Such jurisdiction shall also include the power to effect or cause the return of the child or its transfer to another location and custody pursuant to law. The sending agency shall continue to have financial responsibility for support and maintenance of the child during the period of the placement. Nothing contained herein shall defeat a claim of jurisdiction by a receiving state sufficient to deal with an act of delinquency or crime committed therein.

(b) When the sending agency is a public agency, it may enter into an agreement with an authorized public or private agency in the receiving state providing for the performance of one or more services in respect of such case by the latter as agent for the sending agency.

(c) Nothing in this compact shall be construed to prevent a private charitable agency authorized to place children in the receiving state from performing services or acting as agent in that state for a private charitable agency of the sending state; nor to prevent the agency in the receiving state from discharging financial responsibility for the support and maintenance of a child who has been placed on behalf of the sending agency without relieving the responsibility set forth in paragraph (a) hereof.

Article VI. Institutional Care of Delinquent Children.

A child adjudicated delinquent may be placed in an institution in another party jurisdiction pursuant to this compact but no such placement shall be made unless the child is given a court hearing on notice to the parent or guardian with opportunity to be heard, prior to his being sent to such other party jurisdiction for institutional care and the court finds that:

1. Equivalent facilities for the child are not available in the sending agency's jurisdiction; and

2. Institutional care in the other jurisdiction is in the best interest of the child and will not produce undue hardship.

Article VII. Compact Administrator.

The executive head of each jurisdiction party to this compact shall designate an officer who shall be general coordinator of activities under this compact in his jurisdiction and who, acting jointly with like officers of other party jurisdictions, shall have power to promulgate rules and regulations to carry out more effectively the terms and provisions of this compact.

Article VIII. Limitations.

This compact shall not apply to:

(a) The sending or bringing of a child into a receiving state by his parent, step-parent, grandparent, adult brother or sister, adult uncle or aunt, or his guardian and leaving the child with any such relative or non-agency guardian in the receiving state.

(b) Any placement, sending or bringing of a child into a receiving state pursuant to any other interstate compact to which both the state from which the child is sent or brought and the receiving state are party, or to any other agreement between said states which has the force of law.

Article IX. Enactment and Withdrawal.

This compact shall be open to joinder by any state, territory or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and, with the consent of Congress, the Government of Canada or any province thereof. It shall become effective with respect to any such jurisdiction when such jurisdiction has enacted the same into law. Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until two years after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the Governor of each other party jurisdiction. Withdrawal of a party state shall not affect the rights, duties and obligations under this compact of any sending agency therein with respect to a placement made prior to the effective date of withdrawal.

Article X. Construction and Severability.

The provisions of this compact shall be liberally construed to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.



§ 39-4-5. Appointment of compact administrator

The Governor is authorized to appoint a compact administrator in accordance with the terms of Article VII of the compact.



§ 39-4-6. Supplementary agreements generally

The officers and agencies of this state and its subdivisions having authority to place children are empowered to enter into agreements with appropriate officers or agencies of or in other party states pursuant to paragraph (b) of Article V of the Interstate Compact on the Placement of Children.



§ 39-4-7. Effect of placement of child in another state upon jurisdiction of court making placement

Any court having jurisdiction to place delinquent children may place such a child in an institution in another state pursuant to Article VI of the Interstate Compact on the Placement of Children and shall retain jurisdiction as provided in Article V thereof.



§ 39-4-8. Standards for determination of financial responsibility for children placed pursuant to compact

Financial responsibility for any child placed pursuant to the Interstate Compact on the Placement of Children shall be determined in accordance with the provisions of Article V thereof in the first instance. However, in the event of partial or complete default of performance thereunder, Articles 1 and 2 of Chapter 11 of Title 19, relating to enforcement of support obligations and other applicable provisions of law may also be invoked.



§ 39-4-9. Applicability of Code Section 49-5-15 to placements made pursuant to compact

Code Section 49-5-15 shall not apply to placements made pursuant to the Interstate Compact on the Placement of Children.



§ 39-4-10. Satisfaction of requirements for visitation, inspection, or supervision of children, homes, institutions, or other agencies

Any requirements for visitation, inspection, or supervision of children, homes, institutions, or other agencies in another party state which may apply under Code Section 49-5-12 shall be deemed to be met if performed pursuant to an agreement entered into by appropriate officers or agencies of this state or a subdivision thereof as contemplated by paragraph (b) of Article V of the Interstate Compact on the Placement of Children.






Chapter 5 - On-Line Internet Safety

§ 39-5-1. Definitions

As used in this chapter, the term:

(1) "Interactive computer service" means any information service, system, or access software provider that provides or enables computer access by multiple users to a computer server, including specifically a service or system that provides access to the Internet and such systems operated or services offered by libraries or educational institutions; provided, however, that such term shall not include an entity that provides access to the Internet using wireless service.

(2) "Internet access provider" means an entity that provides consumers with access to the Internet; provided, however, that such term shall not include an entity that provides access to the Internet using wireless service.

(3) "Internet or any other computer network" means the computer network commonly known as the Internet and any other local, regional, or global computer network that is similar to or is a predecessor or successor of the Internet.

(4) "Minor" means a person who is less than 18 years of age.

(5) "Wireless service" shall have the same meaning as set forth in paragraph (3) of Code Section 46-5-221.



§ 39-5-2. Notification to subscribers of products that limit, restrict, or monitor a minor's use of the Internet

(a) If an Internet access provider knows or has reason to know from registration data in its possession that a subscriber currently resides within this state, such provider shall make available to the subscriber, in accordance with subsection (c) of this Code section, a product or service that enables the subscriber to control a minor's use of the Internet, if such product or service is reasonably and commercially available for the technology used by the subscriber to access the Internet.

(b) The product or service shall enable, in a commercially reasonable manner, the subscriber to:

(1) Block a minor's access to specific websites or domains;

(2) Restrict a minor's access exclusively to specific websites or domains approved by the subscriber; and

(3) Allow the subscriber to monitor a minor's use of the Internet service by providing a report to the subscriber of the specific websites or domains that the minor has visited or has attempted to visit but could not access because the websites or domains were blocked or restricted by the subscriber.

(c) If a product or service described in this Code section is reasonably and commercially available for the technology utilized by the subscriber to access the Internet service, the Internet service provider shall:

(1) Provide to the subscriber, at or near the time of subscription, information about the availability of a product or service described in this Code section; or

(2) Make a product or service described in this Code section available to the subscriber either directly or through a third-party vendor and may charge for the product or service.



§ 39-5-3. Immunity for computer service providers

(a) Telecommunications service providers, wireless service providers, and providers of information services, including, but not limited to Internet service providers and hosting service providers, shall not be liable under this chapter by virtue of the transmission, storage, or caching of electronic communications or messages of others or by virtue of the provision of other related telecommunications or information services used by others in violation of this chapter.

(b) No provider of an interactive computer service shall be liable under this chapter for:

(1) Identifying, removing, disabling, blocking, or otherwise affecting a user based upon a good faith belief that user's e-mail address, username, or other similar Internet identifier appeared in the National Sex Offender Registry or the state sexual offender registry; or

(2) Failing to identify, block, or otherwise prevent a person from registering for an interactive computer service or failing to remove, disable, or otherwise affect a registered user whose e-mail address, username, or other similar Internet identifier appeared in the National Sex Offender Registry or the state sexual offender registry.



§ 39-5-4. Report of certain information; failure to report required information; penalties

(a) An interactive computer service doing business in this state that obtains knowledge of facts or circumstances from which a violation of any law of this state prohibiting child pornography is apparent shall make a report, as soon as reasonably possible, of such facts and circumstances to the Cyber Tipline at the National Center for Missing and Exploited Children.

(b) Any interactive computer service that knowingly and willfully violates subsection (a) of this Code section shall be guilty of a misdemeanor and upon a second or subsequent conviction shall be guilty of a misdemeanor of a high and aggravated nature.









Title 40 - Motor Vehicles and Traffic

Chapter 1 - Identification and Regulation

Article 1 - General Provisions

§ 40-1-1. Definitions

As used in this title, the term:

(1) "Alcohol concentration" means grams of alcohol per 100 milliliters of blood or grams of alcohol per 210 liters of breath.

(2) "Alley" means a street or highway intended to provide access to the rear or side of lots or buildings in urban districts and not intended for the purpose of through vehicular traffic.

(3) "All-terrain vehicle" means any motorized vehicle designed for off-road use which is equipped with four low-pressure tires, a seat designed to be straddled by the operator, and handlebars for steering.

(4) "Arterial street" means any U.S. or state numbered route, controlled-access highway, or other major radial or circumferential street or highway designated by local authorities within their respective jurisdictions as part of a major arterial system of streets or highways.

(5) "Authorized emergency vehicle" means a motor vehicle belonging to a public utility corporation or operated by the Department of Transportation and designated as an emergency vehicle by the Department of Public Safety; a motor vehicle belonging to a fire department or a certified private vehicle belonging to a volunteer firefighter or a fire-fighting association, partnership, or corporation; an ambulance; or a motor vehicle belonging to a federal, state, or local law enforcement agency, provided such vehicle is in use as an emergency vehicle by one authorized to use it for that purpose.

(6) "Bicycle" means every device propelled by human power upon which any person may ride, having only two wheels which are in tandem and either of which is more than 13 inches in diameter.

(6.1) "Bicycle lane" means a portion of the roadway that has been designated by striping, pavement markings, or signage for the exclusive or preferential use of persons operating bicycles. Bicycle lanes shall at a minimum, unless impracticable, be required to meet accepted guidelines, recommendations, and criteria with respect to planning, design, operation, and maintenance as set forth by the American Association of State Highway and Transportation Officials.

(6.2) "Bicycle path" means a right of way under the jurisdiction and control of this state or a local political subdivision thereof designated for use by bicycle riders.

(6.3) "Bicycle trailer" means every device pulled by a bicycle and designed by the manufacturer of such device to carry human passengers.

(7) "Bus" means every motor vehicle designed for carrying more than ten passengers and used for the transportation of persons and every motor vehicle, other than a taxicab, designed and used for the transportation of persons for compensation.

(8) "Business district" means the territory contiguous to and including a highway when within any 600 feet along such highway there are buildings in use for business or industrial purposes, including but not limited to hotels, banks, office buildings, railroad stations, and public buildings which occupy at least 300 feet of frontage on one side or 300 feet collectively on both sides of the highway.

(8.01) "Class I all-terrain vehicle" means a motorized, off-highway recreational vehicle 50 inches or less in width with a dry weight of 1,200 pounds or less that travels on three or more nonhighway tires and is designed for or capable of cross-country travel on or immediately over land, water, sand, snow, ice, marsh, swampland, or other natural terrain.

(8.1) "Class II all-terrain vehicle" means a motorized, off-highway recreational vehicle which is not a class I all-terrain vehicle and which is 65 inches or less in width with a dry weight of 2,000 pounds or less that travels on four or more nonhighway tires and is designed for or capable of cross-country travel on or immediately over land, water, sand, snow, ice, marsh, swampland, or other natural terrain.

(8.2) "Class III all-terrain vehicle" means any motor vehicle that:

(A) Weighs more than a class II all-terrain vehicle and less than 8,000 pounds;

(B) Is designed for or capable of cross-country travel on or immediately over land, water, sand, snow, ice, marsh, swampland, or other natural terrain; and

(C) Is actually being operated off a highway.

(8.3) "Commercial motor vehicle" means any self-propelled or towed motor vehicle used on a highway in intrastate and interstate commerce to transport passengers or property when the vehicle:

(A) Has a gross vehicle weight rating, gross combination weight rating, gross vehicle weight, or gross combination weight of 4,536 kg (10,001 lbs.) or more;

(B) Is designed or used to transport more than eight passengers, including the driver, for compensation;

(C) Is designed or used to transport more than 15 passengers, including the driver, and is not used to transport passengers for compensation; or

(D) Is used to transport material determined to be hazardous by the secretary of the United States Department of Transportation under 49 U.S.C. Section 5103 and transported in a quantity that requires placards under regulations prescribed under 49 C.F.R., Subtitle B, Chapter I, Subchapter C.

(9) "Controlled-access highway" means every highway, street, or roadway in respect to which owners or occupants of abutting lands and other persons have no legal right of access to or from the same except only at such points and in such manner as may be determined by the public authority having jurisdiction over such highway, street, or roadway.

(10) "Crosswalk" means:

(A) That part of a roadway at an intersection included within the connections of the lateral lines of the sidewalks on opposite sides of the highway measured from the curbs or in the absence of curbs, from the edges of the traversable roadway; or

(B) Any portion of a roadway at an intersection or elsewhere distinctly indicated for pedestrian crossing by lines or other markings on the surface.

(11) "Dealer" means a person engaged in the business of buying, selling, or exchanging vehicles who has an established place of business in this state.

(12) "Demonstrator" means any motor vehicle which has not been the subject of a sale at retail to the general public but which has been operated on the roads of this state in the course of a motor vehicle dealer's business.

(13) "Divided highway" means a highway divided into two or more roadways by leaving an intervening space or by a physical barrier or by a clearly indicated dividing section so constructed as to impede vehicular traffic.

(14) "Driver" means every person who drives or is in actual physical control of a vehicle.

(15) "Driver's license" means any license to operate a motor vehicle issued under the laws of this state.

(15.1) "DUI Alcohol or Drug Use Risk Reduction Program" means a program certified by the Department of Driver Services in accordance with subsection (e) of Code Section 40-5-83.

(15.2) "Electric assisted bicycle" means a device with two or three wheels which has a saddle and fully operative pedals for human propulsion and also has an electric motor. For such a device to be considered an electric assisted bicycle, it shall meet the requirements of the Federal Motor Vehicle Safety Standards, as set forth in 49 C.F.R. Section 571, et seq., and shall operate in such a manner that the electric motor disengages or ceases to function when the brakes are applied. The electric motor in an electric assisted bicycle shall:

(A) Have a power output of not more than 1,000 watts;

(B) Be incapable of propelling the device at a speed of more than 20 miles per hour on level ground; and

(C) Be incapable of further increasing the speed of the device when human power alone is used to propel the device at or more than 20 miles per hour.

(15.3) "Electric personal assistive mobility device" or "EPAMD" means a self-balancing, two nontandem wheeled device designed to transport only one person and having an electric propulsion system with average power of 750 watts (1 horsepower) and a maximum speed of less than 20 miles per hour on a paved level surface when powered solely by such propulsion system and ridden by an operator who weighs 170 pounds.

(16) "Explosives" means any chemical compound or mechanical mixture that is commonly used or intended for the purpose of producing an explosion and which contains any oxidizing and combustive units or other ingredients in such proportions, quantities, or packing that an ignition by fire, by friction, by concussion, by percussion, or by detonator of any part of the compound or mixture may cause such a sudden generation of highly heated gases that the resultant gaseous pressures are capable of producing destructive effects on contiguous objects or of destroying life or limb.

(17) "Flammable liquid" means any liquid which has a flash point of 141 degrees Fahrenheit or less.

(17.1) "Former military motor vehicle" means a motor vehicle which operates on the ground, including a trailer, that was manufactured for use in any country's military forces and is maintained to represent its military design, regardless of the vehicle's size, weight, or year of manufacture. Such term shall not include motor vehicles armed for combat or vehicles owned or operated by this state, the United States, or any foreign government.

(17.2) "Golf car" or "golf cart" means any motorized vehicle designed for the purpose and exclusive use of conveying one or more persons and equipment to play the game of golf in an area designated as a golf course. For such a vehicle to be considered a golf car or golf cart, its average speed shall be less than 15 miles per hour (24 kilometers per hour) on a level road surface with a 0.5% grade (0.3 degrees) comprising a straight course composed of a concrete or asphalt surface that is dry and free from loose material or surface contamination with a minimum coefficient of friction of 0.8 between tire and surface.

(18) "Gross weight" means the weight of a vehicle without load plus the weight of any load thereon.

(18.1) "Hazardous material" means a substance or material as designated pursuant to the Federal Hazardous Materials Law, 49 U.S.C. Section 5103(a).

(19) "Highway" means the entire width between the boundary lines of every way publicly maintained when any part thereof is open to the use of the public for purposes of vehicular travel.

(20) "House trailer" means:

(A) A trailer or semitrailer which is designed, constructed, and equipped as a dwelling place or living abode (either permanently or temporarily) and is equipped for use as a conveyance on streets and highways; or

(B) A trailer or a semitrailer whose chassis and exterior shell is designed and constructed for use as a house trailer, as defined in subparagraph (A) of this paragraph, but which is used instead permanently or temporarily for the advertising, sales, display, or promotion of merchandise or services, or for any other commercial purpose except the transportation of property for hire or the transportation of property for distribution by a private carrier.

(21) "Implement of husbandry" means a vehicle designed and adapted exclusively for agricultural, horticultural, or livestock-raising operations or for lifting or carrying an implement of husbandry and in either case not subject to registration if used upon the highways.

(21.1) "Infant sling" means every device which is designed by the manufacturer to be worn by a person for the purpose of carrying an infant either on the chest or back of the wearer.

(22) (A) "Intersection" means the area embraced within the prolongation or connection of the lateral curb lines, or, if none, then the lateral boundary lines of the roadways of two highways which join one another at, or approximately at, right angles, or the area within which vehicles traveling upon different highways joining at any other angle may come in conflict.

(B) Where a highway includes two roadways 30 feet or more apart, then every crossing of each roadway of such divided highway by an intersecting highway shall be regarded as a separate intersection. In the event such intersecting highway also includes two roadways 30 feet or more apart, then every crossing of two roadways of such highways shall be regarded as a separate intersection.

(C) The junction of an alley with a street or highway shall not constitute an intersection.

(23) "Laned roadway" means a roadway which is divided into two or more clearly marked lanes for vehicular traffic.

(24) "License" or "license to operate a motor vehicle" means any driver's license or any other license or permit to operate a motor vehicle issued under, or granted by, the laws of this state, including:

(A) Any temporary license or instruction permit;

(B) The privilege of any person to drive a motor vehicle whether or not such person holds a valid license; and

(C) Any nonresident's operating privilege as defined in this Code section.

(24.1) "Lightweight commercial vehicle" means a motor vehicle which does not meet the definition of a commercial motor vehicle and which, in the furtherance of a commercial enterprise:

(A) Is used to transport hazardous materials in a type and quantity for which placards are not required in accordance with the Hazardous Materials Regulations prescribed by the United States Department of Transportation, Title 49 C.F.R. Part 172, Subpart F, or compatible rules prescribed by the commissioner of public safety;

(B) Is used to transport property for compensation;

(C) Is used to transport passengers for compensation, other than a taxicab; or

(D) Is a wrecker or tow truck.

(24.2) "Limousine" has the same meaning as provided in paragraph (4) of Code Section 40-1-151.

(25) "Local authorities" means every county, municipal, and other local board or body having authority to enact laws relating to traffic under the Constitution and laws of this state.

(25.1) "Low-speed vehicle" means any four-wheeled electric vehicle whose top speed attainable in one mile is greater than 20 miles per hour but not greater than 25 miles per hour on a paved level surface and which is manufactured in compliance with those federal motor vehicle safety standards for low-speed vehicles set forth in 49 C.F.R. Section 571.500 and in effect on January 1, 2001.

(25.2) "Managed lane" means a designated lane or series of designated lanes which utilize tolls payable to the State Road and Tollway Authority and which may use other lane management strategies in order to manage the flow of traffic. Such additional lane management strategies may include, but are not limited to, value pricing, vehicle occupancy requirements, or vehicle type restrictions, or any combination thereof.

(26) "Manufacturer" means a person engaged in the manufacture of vehicles and who has an established place of business in this state. Pertaining to PTVs only, the term "manufacturer" also means any person engaged in the manufacture of vehicles who does business in this state, including but not limited to any person who makes modifications to a vehicle that are not approved by the original equipment manufacturer and which may adversely affect the safe operation and performance of the vehicle.

(26.1) "Manufacturer headquarters" means the headquarters operation of:

(A) A manufacturer as defined in paragraph (26) of this Code section; or

(B) An affiliate of a person engaged in the manufacture of vehicles in this or any other state and which operation is conducted primarily at an established place of business in this state.

(27) "Metal tire" means every tire of which the surface in contact with the highway is wholly or partly of metal or other hard, nonresilient material. A vehicle shall be considered equipped with metal tires when metal tires are used on two or more wheels.

(28) "Moped" means a motor driven cycle equipped with two or three wheels, with or without foot pedals to permit muscular propulsion, and an independent power source providing a maximum of two brake horsepower. If a combustion engine is used, the maximum piston or rotor displacement shall be 3.05 cubic inches (50 cubic centimeters) regardless of the number of chambers in such power source. The power source shall be capable of propelling the vehicle, unassisted, at a speed not to exceed 30 miles per hour (48.28 kilometers per hour) on level road surface and shall be equipped with a power drive system that functions directly or automatically only, not requiring clutching or shifting by the operator after the drive system is engaged.

(28.1) "Motor carrier" shall have the same meaning as provided for in Code Section 40-2-1, and the terms "carrier" and "motor carrier" are synonymous.

(29) "Motorcycle" means every motor vehicle having a seat or saddle for the use of the rider and designed to travel on not more than three wheels in contact with the ground, but excluding a tractor, all-terrain vehicle, and moped.

(30) "Motor driven cycle" means every motorcycle, including every motor scooter, with a motor which produces not to exceed five brake horsepower, every bicycle with a motor attached, and every moped.

(31) "Motor home" means every motor vehicle designed, used, or maintained primarily as a mobile dwelling, office, or commercial space.

(32) Reserved.

(33) "Motor vehicle" means every vehicle which is self-propelled other than an electric personal assistive mobility device (EPAMD).

(33.1) "Multipurpose off-highway vehicle" means any motorized vehicle having features specifically intended for utility use and having the following characteristics:

(A) Has the capability to transport persons or cargo or both;

(B) Operates between 25 miles per hour (40.2 kilometers per hour) and 50 miles per hour (80.4 kilometers per hour);

(C) Has an overall width of 80 inches (2,030 millimeters) or less, exclusive of accessories or attachments;

(D) Is designed to travel on four or more wheels;

(E) Uses a steering wheel for steering control;

(F) Contains a nonstraddle seat;

(G) Has a gross vehicle weight rating of less than 4,000 pounds (1,814 kilograms); and

(H) Has a minimum cargo capacity of 350 pounds (159 kilograms).

(34) "New motor vehicle" means any motor vehicle which is not a demonstrator and has never been the subject of a sale at retail to the general public.

(35) "Nonresident" means every person who is not a resident of this state.

(36) "Nonresident's operating privilege" means the privilege conferred upon a nonresident by the laws of this state pertaining to the operation by such person of a motor vehicle or the use of a vehicle owned by such person in this state.

(37) "Official traffic-control devices" means all signs, signals, markings, and devices not inconsistent with this title which are placed or erected by authority of a public body or official having jurisdiction for the purpose of regulating, warning, or guiding traffic.

(38) "Operator" means any person who drives or is in actual physical control of a motor vehicle.

(39) "Owner" means a person, other than a lienholder or security interest holder, having the property in or title to a vehicle. The term includes a person entitled to the use and possession of a vehicle subject to a security interest in or lien by another person but excludes a lessee under a lease not intended as security except as otherwise specifically provided in this title.

(40) "Park" or "parking" means the standing of a vehicle, whether occupied or not, otherwise than temporarily for the purpose of and while actually engaged in loading or unloading property or passengers.

(41) "Passenger car" means every motor vehicle, except all-terrain vehicles, motorcycles, motor driven cycles, multipurpose off-highway vehicles, personal transportation vehicles, and low-speed vehicles, designed for carrying ten passengers or less and used for the transportation of persons.

(42) "Pedestrian" means any person afoot.

(42.1) "Pedestrian hybrid beacon" means a special type of hybrid beacon used to warn and control traffic at locations without a traffic-control signal to assist pedestrians in crossing a street or highway at a marked crosswalk.

(43) "Person" means every natural person, firm, partnership, association, corporation, or trust.

(43.1) "Personal transportation vehicle" or "PTV" means:

(A) Any motor vehicle having no fewer than three wheels and an unladen weight of 1,300 pounds or less and which cannot operate at more than 20 miles per hour if such vehicle was authorized to operate on local roads by a local authority prior to January 1, 2012. Such vehicles may also be referred to as "motorized carts" in such local ordinances; and

(B) Any motor vehicle:

(i) With a minimum of four wheels;

(ii) Capable of a maximum level ground speed of less than 20 miles per hour;

(iii) With a maximum gross vehicle unladen or empty weight of 1,375 pounds; and

(iv) Capable of transporting not more than eight persons.

The term does not include mobility aids, including electric personal assistive mobility devices, power wheelchairs, and scooters, that can be used indoors and outdoors for the express purpose of enabling mobility for a person with a disability. The term also does not include any all-terrain vehicle or multipurpose off-highway vehicle.

(43.2) "Personal transportation vehicle path" or "PTV path" means a right of way under the jurisdiction and control of this state or a local political subdivision thereof designated for use by personal transportation vehicle drivers.

(44) "Pneumatic tire" means every tire in which compressed air is designed to support the load. A vehicle shall be considered equipped with pneumatic tires when pneumatic tires are used on all wheels.

(45) "Pole trailer" means every vehicle without motive power designed to be drawn by another vehicle and attached to the towing vehicle by means of a reach or pole, or by being boomed or otherwise secured to the towing vehicle, and ordinarily used for transporting long or irregularly shaped loads such as poles, pipes, or structural members capable, generally, of sustaining themselves as beams between the supporting connections.

(46) "Police officer" means every officer authorized to direct or regulate traffic or to make arrests for violations of traffic regulations.

(47) "Private road or driveway" means every way or place in private ownership and used for vehicular traffic by the owner and those having express or implied permission from the owner, but not by other persons.

(48) "Railroad" means a carrier of persons or property upon cars operated upon stationary rails.

(49) "Railroad sign or signal" means any sign, signal, or device erected by authority of a public body or official or by a railroad and intended to give notice of the presence of railroad tracks or the approach of a railroad train.

(50) "Railroad train" means a steam engine or electric engine or other motor, with or without cars coupled thereto, operated upon rails.

(50.01) "Recreational off-highway vehicle" means a motorized vehicle designed for off-road use which is equipped with four or more nonhighway tires and which is 65 inches or less in width.

(50.1) "Regulatory compliance inspection" means the examination of facilities, property, buildings, vehicles, drivers, employees, cargo, packages, records, books, or supporting documentation kept or required to be kept in the normal course of business or enterprise operations.

(51) "Residence district" means the territory contiguous to and including a highway not comprising a business district, when the property on such highway for a distance of 300 feet or more is in the main improved with residences or residences and buildings in use for business.

(52) "Right of way" means the right of one vehicle or pedestrian to proceed in a lawful manner in preference to another vehicle or pedestrian approaching under such circumstances of direction, speed, and proximity as to give rise to danger of collision unless one grants precedence to the other.

(53) "Roadway" means that portion of a highway improved, designed, or ordinarily used for vehicular travel, exclusive of the berm or shoulder. In the event a highway includes two or more separate roadways, the term "roadway" shall refer to any such roadway separately, but not to all such roadways collectively.

(54) "Safety zone" means the area or space officially set apart within a roadway for the exclusive use of pedestrians and which is protected or is so marked or indicated by adequate signs as to be plainly visible at all times while set apart as a safety zone.

(55) "School bus" means:

(A) A motor vehicle operated for the transportation of school children to and from school or school activities or for the transportation of children to and from church or church activities. Such term shall not include a motor vehicle with a capacity of 15 persons or less operated for the transportation of school children to and from school activities or for the transportation of children to and from church or church activities if such motor vehicle is not being used for the transportation of school children to and from school; or

(B) A motor vehicle operated by a local transit system which meets the equipment and identification requirements of Code Section 40-8-115; provided, however, that such vehicle shall be a school bus only while transporting school children and no other passengers to or from school.

(56) "Semitrailer" means every vehicle with or without motive power, other than a pole trailer, designed for carrying persons or property and for being drawn by a motor vehicle and so constructed that some part of its weight and that of its load rests upon or is carried by another vehicle.

(56.1) "Shared use path" means a pathway physically separated from motorized vehicular traffic by an open space or barrier and either within the highway right of way or within an independent right of way and used by bicycles, pedestrians, manual and motorized wheelchairs, and other authorized motorized and nonmotorized users.

(57) "Sidewalk" means that portion of a street between the curb lines, or the lateral lines of a railway, and the adjacent property lines, intended for use by pedestrians.

(58) "Solid tires" means tires of rubber or similarly elastic material that do not depend on confined air for the support of the load. A vehicle shall be considered equipped with solid tires when solid tires are used on two or more wheels.

(59) "Special mobile equipment" means every vehicle not designed or used primarily for the transportation of persons or property and only incidentally operated or moved over a highway, including but not limited to: ditch-digging apparatus, well-boring apparatus, and road construction and maintenance machinery such as asphalt spreaders, bituminous mixers, bucket loaders, tractors other than truck tractors, ditchers, leveling graders, finishing machines, motor graders, road rollers, scarifiers, earth-moving carryalls and scrapers, power shovels and drag lines, and self-propelled cranes and earth-moving equipment. The term does not include house trailers, dump trucks, truck mounted transit mixers, cranes or shovels, or other vehicles designed for the transportation of persons or property to which machinery has been attached.

(60) "Stand" or "standing" means the halting of a vehicle, whether occupied or not, otherwise than temporarily for the purpose of and while actually engaged in receiving or discharging passengers.

(61) "State" means a state, territory, or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or a province of Canada.

(62) "Stop" or "stopping":

(A) When required, means complete cessation from movement; or

(B) When prohibited, means any halting, even momentarily, of a vehicle, whether occupied or not, except when necessary to avoid conflict with other traffic or in compliance with the directions of a police officer or traffic-control sign or signal.

(63) "Street" means the entire width between boundary lines of every way publicly maintained when any part thereof is open to the use of the public for purposes of vehicular travel.

(63.1) "Taxicab" means a motor vehicle for hire which conveys passengers between locations of their choice and is a mode of public transportation for a single passenger or small group for a fee. Such term shall also mean taxi or cab, but not a bus or school bus, limousine, passenger car, or commercial motor vehicle.

(64) "Through highway" means every highway or portion thereof on which vehicular traffic is given preferential right of way and at the entrances to which vehicular traffic from intersecting highways is required by law to yield the right of way to vehicles on such through highway in obedience to a stop sign, yield sign, or other official traffic-control device, when such signs or devices are erected as provided in this title.

(65) "Tractor" means any self-propelled vehicle designed for use as a traveling power plant or for drawing other vehicles but having no provision for carrying loads independently.

(66) "Traffic" means pedestrians, ridden or herded animals, vehicles, and other conveyances either singly or together while using any highway for purposes of travel.

(67) "Traffic-control signal" means any device, whether manually, electrically, or mechanically operated, by which traffic is alternately directed to stop and permitted to proceed.

(68) "Trailer" means every vehicle with or without motive power, other than a pole trailer, designed for carrying persons or property and for being drawn by a motor vehicle and so constructed that no part of its weight rests upon the towing vehicle.

(69) "Tripper service" means regularly scheduled mass transportation service which is open to the fare-paying public but which is also designed or modified to accommodate the needs of elementary or secondary school students and school personnel.

(70) "Truck" means every motor vehicle designed, used, or maintained primarily for the transportation of property.

(71) "Truck camper" means any structure designed, used, or maintained primarily to be loaded on or affixed to a motor vehicle to provide a mobile dwelling, sleeping place, office, or commercial space.

(72) "Truck tractor" means every motor vehicle designed and used primarily for drawing other vehicles and not so constructed as to carry a load other than a part of the weight of the vehicle and load so drawn.

(73) "Urban district" means the territory contiguous to and including any street which is built up with structures devoted to business, industry, or dwelling houses situated at intervals of less than 100 feet for a distance of a quarter of a mile or more.

(74) "Used motor vehicle" means any motor vehicle which has been the subject of a sale at retail to the general public.

(75) "Vehicle" means every device in, upon, or by which any person or property is or may be transported or drawn upon a highway, excepting devices used exclusively upon stationary rails or tracks.

(76) "Wrecker" means a vehicle designed, equipped, or used to tow or carry other motor vehicles by means of a hoist, crane, sling, lift, or roll-back or slide back platform, by a mechanism of a like or similar character, or by any combination thereof, and the terms "tow truck" and "wrecker" are synonymous.



§ 40-1-2. How horsepower determined

The Society of Automotive Engineers horsepower rating formula is adopted as the standard for determining the horsepower of passenger-carrying vehicles.



§ 40-1-3. Requiring or permitting unlawful operation of vehicle

It is unlawful for the owner or any other person employing or otherwise directing the driver of any vehicle to require or knowingly permit the operation of such vehicle upon a highway in any manner contrary to law.



§ 40-1-4. Stickers, decals, or emblems containing profane or lewd words describing sexual acts, excretory functions, or parts of the human body

No person owning, operating, or using a motor vehicle in this state shall knowingly affix or attach to any part of such motor vehicle any sticker, decal, emblem, or other device containing profane or lewd words describing sexual acts, excretory functions, or parts of the human body. Any person who violates any part of this Code section shall be guilty of a misdemeanor and shall be punished by a fine not to exceed $100.00.



§ 40-1-5. Disclosure by dealer of damage to new motor vehicles

(a) As used in this Code section, the terms "dealer," "distributor," "manufacturer," and "new motor vehicle" shall have the same meaning as set forth in Code Section 40-2-39.

(b) Except as provided in this subsection and in subsection (c) of this Code section, prior to the sale of a new motor vehicle, a dealer must disclose to the buyer any damage which has occurred to the vehicle of which the dealer has actual knowledge and which costs more than 5 percent of the manufacturer's suggested retail price to repair. Prior to the sale of a new motor vehicle, a dealer must also disclose to the buyer any damage which has occurred to the paint of which the dealer has actual knowledge and which costs more than $500.00 to repair. Damages shall be calculated at the actual cost of such repair.

(c) Notwithstanding anything to the contrary in subsection (b) of this Code section, in calculating the amount of damage for purposes of disclosure under subsection (b) of this Code section, a dealer shall not be required to take into account nor shall a dealer be required to disclose damage to glass, tires, wheels, bumpers, radio, or in-dash audio equipment, regardless of cost, so long as the item is replaced with original or reasonably comparable equipment.

(d) Prior to the delivery of a new motor vehicle, each manufacturer, distributor, carrier, or motor vehicle importer must disclose to the dealer any damage which has occurred to the vehicle of which the manufacturer, distributor, carrier, or importer has actual knowledge and which is required to be disclosed to a buyer under subsections (b) and (c) of this Code section. If a manufacturer, distributor, carrier, or motor vehicle importer fails to make any disclosure required by this subsection, then such shall be liable to the dealer for any liability imposed on such dealer for a failure on the part of the dealer to comply with the requirements of this Code section.

(e) Prior to the delivery of a new motor vehicle, each manufacturer, carrier, or motor vehicle importer must disclose to the distributor any damage which has occurred to the vehicle of which the manufacturer, carrier, or importer has actual knowledge and which is required to be disclosed to a buyer under subsections (b) and (c) of this Code section. If a manufacturer, carrier, or motor vehicle importer fails to make any disclosure required by this subsection, then such shall be liable to the distributor for any liability imposed on such distributor for a failure on the part of the distributor to comply with the requirements of this Code section.

(f) If disclosure is not required under this Code section, a buyer may not revoke or rescind a sales contract, and relief may not be sought under this or any other provision of this Code, including Part 2 of Article 15 of Chapter 1 of Title 10 due to the fact that the new motor vehicle was damaged and repaired prior to the sale.

(g) A violation of this Code section shall be a per se violation of Code Section 10-1-393, and the penalties, procedures, and remedies applicable to violations of Code Section 10-1-393 shall be applicable to a violation of this Code section.



§ 40-1-6. Uniforms of law enforcement officers

Uniformed law enforcement officers of an agency who are assigned routinely or primarily to traffic law enforcement or other traffic safety duties on the roadways or highways of this state shall wear the same type uniform as other members of the assigned division of such officers' respective agencies. Officers assigned to special operations activities may wear other identifiable uniforms or other clothing appropriate to an operation upon approval of the sheriff, chief of police, or other agency head. An otherwise lawful arrest shall not be invalidated or in any manner affected by failure to comply with this Code section.



§ 40-1-7. Blue light required for officers enforcing traffic; exception

Whenever pursuing a person in violation of a traffic related offense, a uniformed law enforcement officer who is assigned routinely or primarily to traffic law enforcement or other traffic safety duties on the roadways or highways of this state must place a visible blue light on the roof of his or her vehicle if such vehicle is not equipped with permanent exterior mounted roof blue lights; provided, however, that the provisions of this Code section shall not apply to law enforcement officers operating vehicles manufactured prior to 2001. This Code section shall not apply to any officer assigned to special operations activities or responding to an immediate threat to public safety as a result of an accident or other emergency. This Code section shall not apply to vehicles of the Georgia State Patrol or of a sheriff's office or police department which office or police department provides law enforcement services by certified peace officers 24 hours a day, seven days a week where the vehicles are marked in accordance with Code Section 40-8-91, with flashing or revolving colored lights visible under normal atmospheric conditions for a distance of 500 feet from the front and rear of such vehicle, and which also has an illuminating agency identifier reasonably visible to a driver of a vehicle subject to a traffic stop; provided, however, that the Georgia State Patrol shall not be permitted to have more than two vehicles per post without such exterior mounted roof lights; and provided, further, that a sheriff's office or police department shall not be permitted to have more than one vehicle per agency without such exterior mounted roof lights. An otherwise lawful arrest shall not be invalidated or in any manner affected by failure to comply with this Code section.



§ 40-1-8. Definitions; safe operations of motor carriers and commercial motor vehicles; civil penalties; operation of out-of-service vehicles; criminal penalties

(a) As used in this Code section, the term:

(1) "Commissioner" means the commissioner of public safety.

(2) "Department" means the Department of Public Safety.

(3) "Present regulations" means the regulations promulgated under 49 C.F.R. in force and effect on January 1, 2016.

(b) The commissioner shall have the authority to promulgate rules and regulations for the safe operation of motor carriers, the safe operation of commercial motor vehicles and drivers, and the safe transportation of hazardous materials. Any such rules and regulations promulgated or deemed necessary by the commissioner shall include, but are not limited to, the following:

(1) Every commercial motor vehicle and all parts thereof shall be maintained in a safe condition at all times; and the lights, brakes, equipment, and all other parts or accessories shall meet such safety requirements designated by present regulations under Parts 393 and 396;

(2) Every driver employed to operate a motor vehicle for a motor carrier shall:

(A) Be at least 18 years of age to operate a motor vehicle for a motor carrier intrastate and at least 21 years of age to operate a motor vehicle for a motor carrier interstate;

(B) Meet the qualification requirements the commissioner shall from time to time promulgate;

(C) Be of temperate habits and good moral character;

(D) Possess a valid driver's license;

(E) Not use or possess prohibited drugs or alcohol while on duty; and

(F) Be fully competent and sufficiently rested to operate the motor vehicle under his or her charge;

(3) Accidents arising from or in connection with the operation of commercial motor vehicles shall be reported to the commissioner of transportation in such detail and in such manner as the commissioner of transportation may require;

(4) The commissioner shall require each commercial motor vehicle to have attached such distinctive markings as shall be adopted by the commissioner. Such identification requirements shall comply with the applicable provisions of the federal Unified Carrier Registration Act of 2005; and

(5) The commissioner shall provide distinctive rules for the transportation of unmanufactured forest products in intrastate commerce to be designated the "Georgia Forest Products Trucking Rules."

(c) (1) Regulations governing the safe operations of motor carriers, commercial motor vehicles and drivers, and the safe transportation of hazardous materials may be adopted by administrative order, including, but not limited to, by referencing compatible federal regulations or standards without compliance with the procedural requirements of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," provided that such federal regulations or standards shall be maintained on file by the department and made available for inspection and copying by the public, by means including, but not limited to, posting on the department's Internet site. The commissioner may comply with the filing requirements of Chapter 13 of Title 50 by filing with the office of the Secretary of State the name and designation of such rules, regulations, standards, and orders. The courts shall take judicial notice of rules, regulations, standards, or orders so adopted or published.

(2) Rules, regulations, or orders previously adopted, issued, or promulgated pursuant to the provisions of Chapter 7 or 11 of Title 46 in effect on June 30, 2011, shall remain in full force and effect until such time as the commissioner of public safety adopts, issues, or promulgates new rules, regulations, or orders pursuant to the provisions of this Code section.

(d) (1) The commissioner may, pursuant to rule or regulation, specify and impose civil monetary penalties for violations of laws, rules, and regulations relating to driver and motor carrier safety and transportation of hazardous materials. Except as may be hereafter authorized by law, the maximum amount of any such monetary penalty shall not exceed the maximum penalty authorized by law or rule or regulation for the same violation immediately prior to July 1, 2005.

(2) A cause of action for the collection of a penalty imposed pursuant to this subsection may be brought in the superior court of the county where the principal place of business of the penalized company is located or in the superior court of the county where the action giving rise to the penalty occurred.

(e) The commissioner is authorized to adopt such rules and orders as he or she may deem necessary in the enforcement of this Code section. Such rules and orders shall have the same dignity and standing as if such rules and orders were specifically provided in this Code section. The commissioner is authorized to establish such exceptions or exemptions from the requirements of this Code section, as he or she shall deem appropriate, consistent with any federal program requirements, and consistent with the protection of the public health, safety, and welfare.

(f) (1) The commissioner may designate members of the department, pursuant to Article 5 of Chapter 2 of Title 35, to perform regulatory compliance inspections. Members of county, municipal, campus, and other state agencies may be designated by the commissioner to perform regulatory compliance inspections only of vehicles, drivers, and cargo in operation, and may only enforce the provisions of rules and regulations promulgated under this Code section or Article 2 of this chapter subject to the provisions of a valid agreement between the commissioner and the county, municipal, campus, or other state agency.

(2) Unless designated and authorized by the commissioner, no members of county, municipal, campus, and other state agencies may perform regulatory compliance inspections.

(g) No person shall drive or operate, or cause the operation of, a vehicle in violation of an out-of-service order. As used in this subsection, the term "out-of-service order" means a temporary prohibition against operating as a motor carrier or driving or moving a vehicle, freight container or any cargo thereon, or any package containing a hazardous material.

(h) Unless otherwise provided by law, a motor carrier or operator of a commercial motor vehicle shall comply with present regulations as follows:

(1) Motor carrier safety standards found in 49 C.F.R. Part 391;

(2) Motor carrier safety standards found in 49 C.F.R. Part 392, including but not limited to the seatbelt usage requirements in 49 C.F.R. Section 392.16; and

(3) Hours of service and record of duty status requirements of 49 C.F.R. Part 395.

(i) A person failing to comply with the requirements of paragraph (2) of subsection (h) of this Code section shall be guilty of the misdemeanor offense of failure to wear a seat safety belt while operating a commercial motor vehicle and, upon conviction thereof, shall be fined not more than $50.00 but shall not be subject to imprisonment. The costs of such prosecution shall not be taxed nor shall any additional penalty, fee, or surcharge to a fine for such offense be assessed against a person for conviction thereof. No points shall be added pursuant to Code Section 40-5-57 and no additional fines or penalties shall be imposed.

(j) Every officer, agent, or employee of any corporation and every person who violates or fails to comply with this Code section or any order, rule, or regulation adopted pursuant to this Code section, or who procures, aids, or abets a violation of this Code section or such rule or regulation, shall be guilty of a misdemeanor. Misdemeanor violations of this Code section may be prosecuted, handled, and disposed of in the manner provided for by Chapter 13 of this title.






Article 2 - Transportation of Hazardous Materials

§ 40-1-20. Short title

This article shall be known and may be cited as the "Transportation of Hazardous Materials Act."



§ 40-1-21. Safe transportation of hazardous materials within state

The General Assembly finds that the transportation of hazardous materials on the public roads of this state presents a unique and potentially catastrophic hazard to the public health, safety, and welfare of the people of Georgia and that the protection of the public health, safety, and welfare and the secure transportation of hazardous materials requires control and close regulation of such transportation to minimize that hazard and to that end this article is enacted. This is a remedial law and shall be liberally construed. The Department of Public Safety is designated as the agency to implement and enforce this article.



§ 40-1-22. Definitions

As used in this article, the term:

(1) "Anhydrous ammonia" means the materials identified as "ammonia, anhydrous," or "ammonia solutions with more than 50 percent ammonia and relative density less than 0.880 at 15 degrees Centigrade in water," in federal hazardous materials regulations contained in Title 49 C.F.R.

(2) "C.F.R." means the United States Code of Federal Regulations, as it may be amended from time to time in the Federal Register.

(3) "Commissioner" means the commissioner of public safety.

(4) "Department" means the Department of Public Safety.

(5) "Liquefied natural gas" or "LNG" means methane or natural gas in the form of a cryogenic or refrigerated liquid, as identified in federal hazardous materials regulations contained in Title 49 C.F.R.

(6) "Permit" means an instrument of whatever character or nature including, but not limited to, electronic format, issued by the department pursuant to this article.

(7) "Person," in addition to the meaning provided in paragraph (43) of Code Section 40-1-1, means and includes any individual, corporation, partnership, association, state, municipality, political subdivision of a state, and any agency or instrumentality of the United States government, or any other entity and includes any officer, agent, or employee of any of the above, who offers, ships, or carries a hazardous material in the furtherance of a commercial or business enterprise, whether or not such transportation is for-hire, or who manufactures, fabricates, marks, maintains, reconditions, repairs, or tests packages designed, used, or intended for the transportation of hazardous materials.

(8) "Polychlorinated biphenyl" or "PCB" has the same meaning as the material identified in federal hazardous materials regulations contained in Title 49 C.F.R.

(9) "Radioactive material" has the same meaning as the term is used in federal hazardous materials regulations contained in Title 49 C.F.R.

(10) "Regulatory compliance inspection" means the examination of facilities, property, buildings, vehicles, equipment, drivers, employees, cargo, packaging, records, books, or supporting documentation kept or required to be kept in the normal course of offering or transporting hazardous materials, or in the normal course of manufacturing, fabricating, marking, maintaining, reconditioning, repairing, or testing packages designed, used, or intended for the transportation of hazardous materials.

(11) "Shipper" means any person who arranges for, provides for, solicits a carrier for, consigns to a carrier for, or contracts with a carrier for shipment or transport of goods, property, or persons. The terms "shipper" and "offeror" are synonymous.



§ 40-1-23. Regulatory compliance inspections; notification; contacts with state; permit required for transporting materials; escorts or inspections; exceptions; recovery for damage or discharge; civil monetary penalties; routing agencies; adoption of regulations

(a) Notwithstanding any other provision of law to the contrary, any person transporting, shipping, or offering for transportation hazardous material on the public roads of this state shall be subject to the requirements of this article. Persons who ship, offer, transport, or store incidental to transportation hazardous materials, or who manufacture, fabricate, mark, maintain, recondition, repair, or test packages used or intended for the transportation of hazardous materials, shall be deemed to have given consent to regulatory compliance inspections.

(b) No person, including the state or any agency thereof, shall transport hazardous material in, to, or through this state on the public roads of this state, whether or not the hazardous material is for delivery in this state and whether or not the transportation originated in this state; nor shall any person deliver in this state any hazardous material to any person for transportation; nor shall any such person accept any hazardous material for transportation in this state without compliance with the following requirements: such materials shall be packaged, marked, labeled, handled, loaded, unloaded, stored, detained, transported, placarded, certified, secured, and monitored in compliance with rules and regulations promulgated by the commissioner pursuant to this article and consistent with federal law. Compliance with such rules and regulations shall be in addition to and supplemental of other regulations of the United States Department of Energy, United States Department of Transportation, United States Nuclear Regulatory Commission, Georgia Department of Natural Resources, and state fire marshal, applicable to such persons.

(c) (1) The commissioner shall promulgate rules and regulations such that no person shall arrange for the transportation of or cause to be transported in, to, or through this state on the public roads of this state any hazardous material unless such person shall notify the commissioner or his or her designee in accordance with such rules and regulations; provided, however, that such notification requirements shall comply with applicable federal hazardous materials transportation law.

(2) Prior to the transport of spent nuclear fuel or high-level radioactive waste, as those terms are defined in 42 U.S.C. Chapter 108 as amended by the Federal Nuclear Waste Policy Act of 1982, the shipper shall notify the commissioner or his or her designee in the manner required by Title 10 C.F.R. Part 71 or Part 73.

(d) Knowledge by a shipper that a carrier proposes to transport hazardous material in or through this state on the public roads of this state shall be sufficient contact with this state to subject such shipper to the jurisdiction of the commissioner and the courts of this state with respect to such transport.

(e) (1) No transportation of hazardous material shall take place in or through this state until the commissioner or his or her designee issues a permit authorizing the applicant to operate or move upon the state's public roads a motor vehicle or combination of vehicles which carry hazardous materials. The commissioner or his or her designee may require changes in the proposed dates, times, routes, detention, holding, or storage of such materials during transport as necessary to maximize protection of the public health, safety, welfare, or the environment. The commissioner is authorized to promulgate reasonable rules and regulations which are necessary or desirable in governing the issuance of permits, provided that such rules and regulations are not in conflict with other provisions of law.

(2) Notwithstanding any provision of law to the contrary, pursuant to uniform permitting provisions of Federal Hazardous Materials Law, 49 U.S.C. Section 5119, the commissioner is authorized to adopt rules and regulations to bring state regulations into compliance with said federal law.

(f) Every such permit and all other documentation required by the commissioner shall be carried in the vehicles or combination of vehicles to which it refers and shall be open to inspection by any law enforcement officer, firefighter, emergency responder, or employee of the department who has been given enforcement authority by the commissioner.

(g) For just cause, including, but not limited to, repeated and consistent past violations, the commissioner may refuse to issue or may cancel, suspend, or revoke the permit of an applicant or permittee.

(h) (1) The commissioner or the official designated by the commissioner, pursuant to this Code section and the rules and regulations developed by the commissioner, may issue annual permits which shall allow vehicles transporting hazardous materials to be operated on the public roads of this state for 12 months from the date such permit is issued.

(2) The commissioner or the official designated by the commissioner, pursuant to this Code section and the rules and regulations developed by the commissioner, may issue a single-trip permit to any vehicle.

(3) Pursuant to this article, the commissioner may charge a fee for the issuance of such permits and may develop and adopt an apportionment schedule for fees to be established by rules and regulations promulgated by the commissioner. The fee for the issuance of an annual trip permit shall be not more than $100.00.

(i) The commissioner may arrange for escorts or inspections which comply with Code Section 35-2-56 [repealed] or 35-2-101.

(j) For purposes of this article, the commissioner is expressly authorized to contract with any other state or local agency or department to perform any activities necessary to implement this article. Enforcement of this article and any rules, regulations, or orders promulgated, adopted, or issued hereunder shall be the sole province of the department and those entities the commissioner authorizes in writing, except for provisions relating to anhydrous ammonia.

(k) (1) Notwithstanding any other provisions of this article, the commissioner is authorized to establish such exceptions or exemptions from the requirements of this article, or any provision hereof, for such kinds, quantities, types, or shipments of hazardous materials as he or she shall deem appropriate, consistent with the protection of the public health, safety, and welfare.

(2) Specifically, but without limitation, the commissioner shall continue in force the agricultural exceptions in 49 C.F.R. Section 173.5, and the tank exceptions in 49 C.F.R. Section 173.8, as originally adopted in Public Service Commission Appendix "A" File MCA 1-3, Docket No. 16632-M, effective June 1, 1998.

(l) This article shall not apply to the transportation, delivery, or acceptance for delivery of radioactive materials inside the confines of a single contiguous authorized location of use of any person authorized to use, possess, transport, deliver, or store radioactive materials by the Department of Natural Resources pursuant to Chapter 13 of Title 31 or by the United States Nuclear Regulatory Commission; nor shall this article apply to the transportation, delivery, or acceptance for transportation of radioactive materials under the direction or supervision of the United States Nuclear Regulatory Commission, United States Department of Energy, United States Department of Defense, or other federal agency authorized to possess or transport such material where such transportation, delivery, or acceptance for transportation is escorted by personnel designated by or under the authority of those agencies.

(m) This article shall not apply to interstate pipeline facilities which are subject to the jurisdiction of the United States Department of Transportation under the Natural Gas Pipeline Safety Act of 1968.

(n) (1) In the event of any damage to state property or any discharge of hazardous materials from the authorized shipping package or container or any threat of such discharge which results from the transportation, storage, holding, detention, delivery for transportation, or acceptance for transportation of hazardous materials in this state, the state may recover from any shipper, carrier, bailor, bailee, or any other person responsible for such storage, transportation, holding, detention, delivery, or acceptance all costs incurred by the state in the reparation of the damage and all costs incurred in the prevention, abatement, or removal of any such discharge or threatened discharge, including reasonable attorney's fees incurred with respect to recovery.

(2) The commissioner is expressly authorized to charge reasonable fees for time, equipment, materials, and supplies used or incurred by the department in the implementation of this article.

(3) The commissioner may issue civil penalties against any person found in violation of this article or any regulations promulgated or adopted for the safe and secure transportation of hazardous materials. Such penalties shall not exceed the limits established by 49 U.S.C. Chapter 51.

(o) Any person, firm, or corporation transporting methamphetamine, amphetamine, any mixture containing either methamphetamine or amphetamine, anhydrous ammonia, or any mixture containing anhydrous ammonia, shall be subject to all rules and regulations promulgated by the commissioner pursuant to this article governing the safe operation of motor vehicles and drivers and the safe transportation of hazardous materials.

(p) Notwithstanding the provisions of this Code section, the commissioner may impose civil monetary penalties in an amount not to exceed the maximum amounts for penalties established by 49 U.S.C. Chapter 51 for each violation of any rules and regulations promulgated pursuant to this article with respect to persons transporting methamphetamine, amphetamine, any mixture containing either methamphetamine or amphetamine, anhydrous ammonia, or any mixture containing anhydrous ammonia.

(q) The department is designated as the routing agency as defined in Title 49 C.F.R. Part 397, Subpart E. Routing determinations for hazardous materials shall be made in accordance with the provisions of Federal Hazardous Materials Law, 49 U.S.C. Section 5112. The commissioner or his or her designee shall consult with Georgia Department of Transportation, Georgia Department of Natural Resources, Georgia Emergency Management and Homeland Security Agency, Georgia Department of Homeland Security, or other agencies as necessary to carry out these responsibilities.

(r) Drivers who transport hazardous materials shall be trained at least to the minimum standards required by federal law. Upon request by the commissioner, proof of such federally required driver training shall be made available to the commissioner or his or her staff.

(s) For the transportation of spent nuclear fuel, high-level radioactive waste, and other hazardous materials, the commissioner may take action to ensure that motor vehicles, drivers, and packages used in such transportation have been inspected to show compliance with the federal motor carrier safety regulations and federal hazardous materials regulations, and compatible state regulations adopted pursuant to this article.

(t) Notwithstanding any other provisions of law, a bond or indemnity insurance required of carriers shall be established by rules and regulations of the commissioner and shall for all persons subject to this article, whether intrastate or interstate carriers, be at least in the maximum amount or amounts authorized or required by federal law or regulations.

(u) No person shall transport or cause the transportation of hazardous materials in violation of an out-of-service order.

(v) In addition to any other liability imposed by law, any person who violates or fails to comply with any provision of this article, or any rule, regulation, or order promulgated, adopted, or issued hereunder, shall be guilty of a misdemeanor. Misdemeanor violations of this article may be prosecuted, handled, and disposed of in the manner provided for by Chapter 13 of this title.

(w) (1) The commissioner is authorized and empowered to adopt, promulgate, amend, repeal, or modify such standards, rules, and regulations and to issue such orders, authorizations, or amendments or modifications thereof as are necessary to implement this article. Any standards, rules, or regulations adopted pursuant to this article, if consistent with the applicable laws relating to adoption of such standards, rules, or regulations, shall have the force and effect of law. Any such rules and regulations shall be compatible with federal motor carrier safety regulations and federal hazardous materials regulations in Title 49 C.F.R.

(2) Regulations governing the safe operations of motor carriers, commercial motor vehicles, and drivers and the safe and secure transportation of hazardous materials may be adopted by administrative order, including, but not limited to, referencing compatible federal regulations or standards without compliance with the procedural requirements of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," provided that such compatible federal regulations or standards shall be maintained on file by the department and made available for inspection and copying by the public, by means including, but not limited to, posting on the department's Internet site. The commissioner of public safety may comply with the filing requirements of Chapter 13 of Title 50 by filing with the office of the Secretary of State merely the name and designation of such rules, regulations, standards, and orders. The courts shall take judicial notice of rules, regulations, standards, or orders so adopted or published.

(3) Rules, regulations, or orders previously adopted, issued, or promulgated pursuant to the provisions of Chapter 7 or 11 of Title 46 in effect on June 30, 2011, shall remain in full force and effect until such time as the commissioner adopts, issues, or promulgates new rules, regulations, or orders pursuant to the provisions of this article.

(4) The department shall, to the extent practicable, engage in education, outreach, and customer service activities to reach persons and entities affected by these regulations and to assist the competitiveness of Georgia citizens and businesses engaged in regulated activities.



§ 40-1-24. Enforcement; use of funds; regulatory compliance inspections by others; examination of facilities

(a) The commissioner is authorized to employ such persons as may be necessary, in the discretion of the commissioner, for the proper enforcement of this article, as provided for in this article and Chapter 2 of Title 35. It is the intent of the General Assembly, subject to the appropriations process, that funds derived under this article shall be used to further the Department of Public Safety's hazardous materials transportation safety programs; provided, however, that the department shall retain those funds derived specifically for inspection or escort.

(b) The commissioner is vested with police powers and authority to designate, deputize, and delegate to employees of the commissioner the necessary authority to enforce this article, including the power to stop and inspect all motor vehicles using the public highways and to enter upon and inspect shipper and carrier facilities for purposes of determining whether such vehicles and facilities have complied with and are complying with the provisions of this article and all other laws regulating the use of the public highways by motor vehicles, and to arrest all persons found in violation thereof, and to issue out-of-service orders to carriers, vehicles, and drivers in accordance with criteria which shall be established or adopted by the commissioner.

(c) As designated by the commissioner, by way of agreement, members of county, municipal, campus, and other state agencies may only perform regulatory compliance inspections of vehicles, drivers, and cargo in operation, and enforce the provisions of this article and rules and regulations promulgated hereunder subject to the terms and conditions of that agreement.

(d) The commissioner is vested with powers to designate, deputize, and delegate to employees of the department the necessary authority to enter upon and examine the facilities where hazardous materials are filled, offered, shipped, or stored incidental to transportation, or where packages are manufactured, fabricated, marked, maintained, reconditioned, repaired, or tested for purposes of regulatory compliance inspections for determining compliance with this article and other laws the administration or enforcement of which is the responsibility of the department.



§ 40-1-25. Severability

In the event that any section, paragraph, or other part of this article, or any requirement thereunder, or any rule, regulation, or order of the commissioner promulgated hereunder, is found to be preempted by federal law, or otherwise found to be improper, null or otherwise void, all other requirements not so preempted or otherwise so found shall remain in full force and effect.






Article 3 - Motor Carriers

Part 1 - Georgia Motor Carrier Act of 2012

§ 40-1-50. Short title

This article shall be known and may be cited as the "Georgia Motor Carrier Act of 2012."



§ 40-1-51. Legislative findings; construction

The General Assembly finds that the for-hire transportation of persons and property are a privilege that require close regulation and control to protect public welfare, provide for a competitive business environment, and provide for consumer protection. To that end, the provisions of this article are enacted. This is a remedial law and shall be liberally construed. The Department of Public Safety is designated as the agency to implement and enforce this article. Exceptions contained in this article shall have no effect on the applicability of any other provision of law applicable to motor vehicles, commercial motor vehicles, operators of motor vehicles, or carrier operations.



§ 40-1-52. Establishment of Motor Carrier Compliance Division

There is created and established a division within the Department of Public Safety to be known as the Motor Carrier Compliance Division which shall include a section designated the Regulatory Compliance Section. Except as provided in Chapter 2 of Title 35, the members of the Motor Carrier Compliance Division shall be known and designated as law enforcement officers. The Regulatory Compliance Section shall be responsible for the regulation of the operation of motor carriers and limousine carriers in accordance with this article, Code Section 40-1-8, and Article 2 of this chapter.



§ 40-1-53. "Department" defined; methods of enforcement

(a) As used in this article, the term "department" means the Department of Public Safety.

(b) The department is authorized to enforce this article by instituting actions for injunction, mandamus, or other appropriate relief.



§ 40-1-54. Rules and regulations for implementation and administration

(a) The department shall promulgate such rules and regulations as are necessary to effectuate and administer the provisions of this article pursuant to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(b) The commissioner is authorized to issue such orders, authorizations, and modification thereof as necessary to implement this article.

(c) A court shall take judicial notice of all rules and regulations promulgated by the department pursuant to this Code section.



§ 40-1-55. Penalty for violations

Every officer, agent, or employee of any corporation and every person who violates or fails to comply with this article relating to the regulation of motor carriers and limousine carriers or any order, rule, or regulation of the Department of Public Safety, or who procures, aids, or abets therein, shall be guilty of a misdemeanor. Misdemeanor violations of this article may be prosecuted, handled, and disposed of in the manner provided for by Chapter 13 of this title.



§ 40-1-56. Financial penalty for violations; suspension of certificate or permit; notice; review

(a) Any motor carrier or limousine carrier subject to the provisions of Part 2 or Part 3 of this article that fails to register as a motor carrier or limousine carrier with the department or that is subject to the jurisdiction of the department and willfully violates any law administered by the department or any duly promulgated regulation issued thereunder, or that fails, neglects, or refuses to comply with any order after notice thereof, shall be liable for a penalty not to exceed $15,000.00 for such violation and an additional penalty not to exceed $10,000.00 for each day during which such violation continues.

(b) Following a reasonable attempt to notify a holder of a certificate, the commissioner is authorized to immediately suspend a motor carrier or limousine carrier certificate or permit if the commissioner finds that such suspension is necessary to protect against an immediate threat to the life, health, or safety of others. An emergency suspension made pursuant to this subsection may be appealed by filing a request for administrative review with the department within 30 days of receipt of notice of the department's decision. An administrative hearing shall be conducted in accordance with the procedures for contested cases under Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(c) Notice of a violation and the assessed amount shall be made by means of personal service upon the violator. The notice shall include a warning that a vehicle related to the violation may be subject to suspension of the registration pursuant to Code Section 40-1-56.1. The respondent shall then have 60 days in which to pay the assessed penalty or file with the department a written request for an administrative review. The request for an administrative review shall specify whether the respondent is challenging the validity of the imposition of the penalty or the amount of the assessment, or both. An administrative hearing shall be conducted in accordance with the procedures for contested cases under Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(d) (1) All penalties and interest thereon, at the rate of 10 percent per annum, recovered by the department shall be paid into the general fund of the state treasury.

(2) Reissuance fees charged by the Department of Revenue shall be retained by the Department of Revenue.

(3) Restoration fees charged by the department shall be retained by the department.

(e) (1) Any party who has exhausted all administrative remedies available before the department and who is aggrieved by a final decision of the department made pursuant to this Code section may seek judicial review of the final order of the department in the Superior Court of Fulton County or in the superior court of the county in which the principal place of business of the aggrieved party is located.

(2) Proceedings for review shall be instituted by filing a petition within 30 days after the service of the final decision of the department or, if a rehearing is requested, within 30 days after the decision thereon. A motion for rehearing or reconsideration after a final decision by the department shall not be a prerequisite to the filing of a petition for review. Copies of the petition shall be served upon the department and all parties of record before the department.

(3) The petition shall state the nature of the petitioner's interest, the facts showing that the petitioner is aggrieved by the decision, and the ground upon which the petitioner contends the decision should be reversed. The petition may be amended by leave of court.

(4) Within 30 days after service of the petition or within such further time as is stipulated by the parties or as is allowed by the court, the agency shall have transmitted to the reviewing court the original or a certified copy of the entire record of the proceedings under review. By stipulation of all parties to the review proceedings, the record may be shortened. A party unreasonably refusing to stipulate that the record be limited may be taxed for the additional costs. The court may require or permit subsequent corrections or additions to the record.

(5) The review shall be conducted by the court without a jury and shall be confined to the record. The court shall not substitute its judgment for that of the department as to the weight of the evidence on questions of fact. The court may affirm the decision of the department or remand the case for further proceedings. The court may reverse the decision of the department if substantial rights of the petitioner have been prejudiced because the department's findings, inferences, conclusions, or decisions are:

(A) In violation of constitutional or statutory provisions;

(B) In excess of the statutory authority of the department;

(C) Made upon unlawful procedure;

(D) Clearly not supported by any reliable, probative, and substantial evidence on the record as a whole; or

(E) Arbitrary or capricious.

(6) A party aggrieved by an order of the court may appeal to the Supreme Court or to the Court of Appeals in accordance with Article 2 of Chapter 6 of Title 5, the "Appellate Practice Act."



§ 40-1-56.1. Liens on identifiable vehicles; perfection; suspension of registration

(a) Whenever any motor carrier or limousine carrier owes penalties to the department which were imposed for violations pursuant to Code Section 40-1-56 and the violation relates to an identifiable vehicle, then the motor carrier or limousine carrier shall have 60 days from the date of the assessed penalty or final judicial review following an appeal of the assessment. If the assessment is not paid within the 60 days, such assessment shall become a lien upon the identified motor vehicle found to be in violation, and the lien shall be superior to all liens except liens for taxes or perfected security interests established before the debt to the department was created.

(b) The department shall perfect the lien created under this Code section by sending notice thereof on a notice designated by the department, by first-class mail or by statutory overnight delivery, return receipt requested, to the owner and all holders of liens and security interests shown on the records of the Department of Revenue maintained pursuant to Chapter 3 of this title. Upon receipt of notice from the Department of Public Safety, the holder of the certificate of title shall surrender the same to the state revenue commissioner for issuance of a replacement certificate of title bearing the lien of the department unless the assessment is paid within 60 days of the receipt of notice. The Department of Revenue may append the lien to its records, notwithstanding the failure of the holder of the certificate of title to surrender such certificate as required by this subsection.

(c) Upon issuance of a title bearing the lien of the department, or the appending of the lien to the records of the Department of Revenue, the owner of the vehicle or the holder of any security interest or lien shown in the records of the Department of Revenue may satisfy such lien by payment of the amount of the assessment, including hearing costs, if any, and payment of an additional reissuance fee of $100.00 which shall be paid to the Department of Revenue. Upon receipt of such amount, the department shall release its lien and the Department of Revenue shall issue a new title without the lien.

(d) (1) The department, in seeking to foreclose its lien on the motor vehicle arising out of an assessed violation pursuant to Code Section 40-1-56, may seek an immediate writ of possession from the court before whom the petition is filed, if the petition contains a statement of facts, under oath, by the department, its agents, its officers, or attorney setting forth the basis of the petitioner's claim and sufficient grounds for issuance of an immediate writ of possession.

(2) The department shall allege under oath specific facts sufficient to show that it is within the power of the defendant to conceal, encumber, convert, convey, or remove from the jurisdiction of the court the property which is the subject matter of the petition.

(3) The court before whom the petition is pending shall issue a writ for immediate possession upon finding that the petitioner has complied with paragraphs (1) and (2) of this subsection. If the petitioner is found not to have made sufficient showing to obtain an immediate writ of possession, the court may, nevertheless, treat the petition as one being filed under Code Section 44-14-231 and proceed accordingly.

(4) When an immediate writ of possession has been granted, the department shall proceed against the defendant in the same manner as provided for in Code Sections 44-14-265 through 44-14-269.

(e) (1) Whenever any motor carrier or limousine carrier fails within 60 days of the date of issuance of a penalty involving an identifiable vehicle assessed pursuant to Code Section 40-1-56 either to pay the assessment or appeal to the department for an administrative review, the Department of Revenue may act to suspend the motor vehicle registration of the vehicle involved. However, if the motor carrier or limousine carrier requests an administrative review, the Department of Revenue shall act to suspend the registration only after the issuance of a final decision favorable to the department and the requisite failure of the motor carrier or limousine carrier to pay the assessment. Upon such failure to pay the assessment, the Department of Revenue shall send a letter to the owner of such motor vehicle notifying the owner of the suspension of the motor vehicle registration issued to the motor vehicle involved in violation which was the basis for the penalty. Upon complying with this subsection by paying the overdue assessment, submitting proof of compliance, and paying a $10.00 restoration fee to the Department of Revenue, the state revenue commissioner shall reinstate any motor vehicle registration suspended under this subsection. In cases where the motor vehicle registration has been suspended under this subsection for a second or subsequent time during any two-year period, the Department of Revenue shall suspend the motor vehicle registration for a period of 60 days and thereafter until the owner submits proof of compliance with this subsection and pays a $150.00 restoration fee to the Department of Revenue.

(2) Unless otherwise provided for in this Code section, notice of the effective date of the suspension of a motor vehicle registration occurs when the owner has actual knowledge or legal notice thereof, whichever first occurs. For the purposes of making any determination relating to the restoration of a suspended motor vehicle registration, no period of suspension shall be deemed to have begun until ten days after the mailing of the notice required in paragraph (1) of this subsection.

(3) For the purposes of this subsection, except where otherwise provided, the mailing of a notice to a motor carrier or limousine carrier at the name and address shown in records of the Department of Revenue maintained under Chapter 3 of this title shall, with respect to the holders of liens and security interests, be presumptive evidence that such motor carrier or limousine carrier received the required notice.

(4) For the purposes of this subsection, except where otherwise provided, the mailing of a notice to owners and operators of vehicles involved in a penalty assessed pursuant to 40-1-56 shall be presumptive evidence that such motor carrier or limousine carrier received the required notice.

(5) The state revenue commissioner may suspend the motor vehicle registration of any offending vehicle for which payment of an assessment is made by a check that is returned for any reason.



§ 40-1-57. Rules of Public Service Commission

Rules, orders, and regulations previously adopted which relate to functions performed by the Public Service Commission which were transferred under this article to the Department of Public Safety shall remain of full force and effect as rules, orders, and regulations of the Department of Public Safety until amended, repealed, or superseded by rules or regulations adopted by the department.






Part 2 - Certification of Motor Carriers

§ 40-1-100. Definitions

As used in this part, the term:

(1) "Carrier" means a person who undertakes the transporting of goods or passengers for compensation.

(2) "Certificate" or "motor carrier certificate" means a certificate of public convenience and necessity issued pursuant to this part or under the "Motor Carrier Act of 1929," under the "Motor Carrier Act of 1931," or under prior law.

(3) "Commissioner" means the commissioner of public safety.

(4) "Company" shall include a corporation, a firm, a partnership, an association, or an individual.

(5) "Corporate sponsored vanpool" means a rideshare program sponsored by an employer in which the employer pays all or some of the costs associated with the transportation of its employees to a single work reporting location and all the vehicles used in the program have a manufacturer's gross vehicle weight rating of not more than 10,000 pounds and are designed to carry not more than 15 passengers including the driver.

(6) "Department" means the Department of Public Safety.

(7) "Exempt rideshare" means:

(A) Government endorsed rideshare programs;

(B) Rideshare programs in which a rideshare driver seeks reimbursement for, or the rideshare participants pool or otherwise share, rideshare costs such as fuel; or

(C) The leasing or rental of a vehicle, in the ordinary course of the lessor's or rentor's business, for rideshare purposes as part of a government endorsed rideshare program, or for rideshare under a contract requiring compliance with subparagraph (B) of this paragraph.

(8) "For compensation" or "for hire" means an activity relating to a person engaged in the transportation of goods or passengers for compensation.

(9) "Government endorsed rideshare program" means a vanpool, carpool, or similar rideshare operation conducted by or under the auspices of a state or local governmental transit instrumentality, such as GRTA, a transportation management association, or a community improvement district, or conducted under the auspices of such transit agencies, including through any form of contract between such transit instrumentality and private persons or businesses.

(10) "GRTA" means the Georgia Regional Transportation Authority, which is itself exempt from regulation as a carrier under Code Section 50-32-71.

(11) "Household goods" means any personal effects and property used or to be used in a dwelling when a part of the equipment or supplies of such dwelling and such other similar property as the commissioner may provide for by regulation; provided, however, that such term shall not include property being moved from a factory or store except when such property has been purchased by a householder with the intent to use such property in a dwelling and such property is transported at the request of, and with transportation charges paid by, the householder.

(12) "Motor carrier" means:

(A) Every person owning, controlling, operating, or managing any motor vehicle, including the lessees, receivers, or trustees of such persons or receivers appointed by any court, used in the business of transporting for hire persons, household goods, or property or engaged in the activity of nonconsensual towing pursuant to Code Section 44-1-13 for hire over any public highway in this state.

(B) Except as otherwise provided in this subparagraph, the term "motor carrier" shall not include:

(i) Motor vehicles engaged solely in transporting school children and teachers to and from public schools and private schools;

(ii) Taxicabs which operate within the corporate limits of municipalities and are subject to regulation by the governing authorities of such municipalities; the provisions of this division notwithstanding, vehicles and the drivers thereof operating within the corporate limits of any city shall be subject to the safety regulations adopted by the commissioner of public safety pursuant to Code Section 40-1-8;

(iii) Limousine carriers as provided for in Part 3 of this article;

(iv) Hotel passenger or baggage motor vehicles when used exclusively for patrons and employees of such hotel;

(v) Motor vehicles operated not for profit with a capacity of 15 persons or less when they are used exclusively to transport elderly and disabled passengers or employees under a corporate sponsored vanpool program, except that a vehicle owned by the driver may be operated for profit when such driver is traveling to and from his or her place of work, provided each such vehicle carrying more than nine passengers maintains liability insurance in an amount of not less than $100,000.00 per person and $300,000.00 per accident and $50,000.00 property damage. For the purposes of this part, elderly and disabled passengers are defined as individuals over the age of 60 years or who, by reason of illness, injury, age, congenital malfunction, or other permanent or temporary incapacity or disability, are unable to utilize mass transportation facilities as effectively as persons who are not so affected;

(vi) Motor vehicles owned and operated exclusively by the United States government or by this state or any subdivision thereof;

(vii) Vehicles, owned or operated by the federal or state government or by any agency, instrumentality, or political subdivision of the federal or state government, or privately owned and operated for profit or not for profit, capable of transporting not more than ten persons for hire when such vehicles are used exclusively to transport persons who are elderly, disabled, en route to receive medical care or prescription medication, or returning after receiving medical care or prescription medication. For the purpose of this part, elderly and disabled persons shall have the same meaning as in division (v) of this subparagraph; or

(viii) Ambulances.

(13) "Passenger" means a person who travels in a public conveyance by virtue of a contract, either express or implied, with the carrier as to the payment of the fare or that which is accepted as an equivalent therefor. The prepayment of fare is not necessary to establish the relationship of passenger and carrier, although a carrier may demand prepayment of fare if persons enter his or her vehicle by his or her permission with the intention of being carried; in the absence of such a demand, an obligation to pay fare is implied on the part of the passenger, and the reciprocal obligation of carriage of the carrier arises upon the entry of the passenger.

(14) "Permit" means a written or electronic authorization issued by the department to motor carriers of passengers and nonconsensual towing companies for the purpose of providing services in accordance with the rules and guidelines of the department.

(15) "Person" means any individual, partnership, trust, private or public corporation, municipality, county, political subdivision, public authority, cooperative, association, or public or private organization of any character.

(16) "Public highway" means every public street, road, highway, or thoroughfare of any kind in this state.

(17) "Vehicle" or "motor vehicle" means any vehicle, machine, tractor, trailer, or semitrailer propelled or drawn by mechanical power and used upon the highways in the transportation of passengers or property, or any combination thereof, determined by the commissioner.



§ 40-1-101. Regulatory compliance inspections; regulation of business; requirements of motor carriers

(a) Notwithstanding any other provision of law to the contrary, all motor carriers operating on the public roads of this state shall be subject to the requirements of this part and shall be deemed to have given consent to regulatory compliance inspections.

(b) Unless expressly prohibited by federal law, the commissioner is vested with power to regulate the business of any person engaged in the transportation as a motor carrier of persons or property, either or both, for hire on any public highway of this state.

(c) The commissioner is authorized to employ and designate a person or persons as necessary to implement and carry out the functions contained in this part.

(d) All motor carriers shall:

(1) Obtain a certificate as required by this part;

(2) Maintain liability insurance as provided in the rules and regulations of the department;

(3) Act in compliance with Georgia's workers' compensation laws as provided in Chapter 9 of Title 34; and

(4) Be a United States citizen, or if not a citizen, present federal documentation verified by the United States Department of Homeland Security to be valid documentary evidence of lawful presence in the United States under federal immigration law.



§ 40-1-102. Certificate or permit prerequisite to operation; minimum insurance requirement

(a) No motor carrier of passengers or household goods shall, except as otherwise provided in this part, operate without first obtaining from the commissioner a certificate or permit.

(b) Before a motor carrier may enter into any contract for the transportation of passengers, the motor carrier shall provide to all parties to the agreement a copy of the motor carrier's proof of legally required minimum insurance coverage and a valid certification number demonstrating that the motor carrier is currently certified by the commissioner, the Federal Motor Carrier Safety Administration, or any other similarly required certifying agency. Any contract entered into in violation of this Code section shall be void and unenforceable.



§ 40-1-103. Application form for certificate; issuance to qualified applicant

(a) The department shall prescribe the form of the application for a motor carrier certificate and shall prescribe such reasonable requirements as to notice, publication, proof of service, maintenance of adequate liability insurance coverage, and information as may, in its judgment, be necessary and may establish fees as part of such certificate process.

(b) A motor carrier certificate shall be issued to any qualified applicant, provided that such applicant is a motor carrier business domiciled in this state, authorizing the operations covered by the application if it is found that the applicant is fit, willing, and able to perform properly the service and conform to the provisions of this part and the rules and regulations of the department and has not been convicted of any felony as such violation or violations are related to the operation of a motor vehicle.



§ 40-1-104. Revocation, alteration, or amendment of certificate or permit; suspension; out-of-service orders

(a) The commissioner may, at any time after notice and opportunity to be heard and for reasonable cause, revoke, alter, or amend any motor carrier certificate or permit, if it shall be made to appear that the holder of the certificate has willfully violated or refused to observe any of the lawful and reasonable orders, rules, or regulations prescribed by the commissioner or any of the provisions of this part or any other law of this state regulating or taxing motor vehicles, or both, or if in the opinion of the commissioner the holder of the certificate is not furnishing adequate service.

(b) The commissioner may, at any time, after reasonable attempt at notice, immediately suspend any motor carrier certificate or permit, if the commissioner finds such suspension necessary:

(1) To protect life, health, or safety;

(2) For the protection of consumers; or

(3) Based upon a finding that the carrier no longer meets the qualification or fitness requirements of Code Section 40-1-103 or 40-1-106.

Certificate holders affected by such suspension may appeal to the commissioner for review pursuant to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." The commissioner may exercise his or her discretion to designate a hearing officer for such appeals.

(c) The commissioner, or his or her designated employees, may issue an out-of-service order or orders to a certificate or permit holder, pursuant to the provisions of this article or the department's rules.



§ 40-1-105. Transfer of certificate

Any motor carrier certificate issued pursuant to this part may be transferred upon application to and approval by the commissioner, and not otherwise.



§ 40-1-106. Fitness of applicant; protesting certificate

(a) The commissioner shall issue a motor carrier certificate to a person authorizing transportation as a motor carrier of passengers or household goods subject to the jurisdiction of the department if the commissioner finds that the person is fit, willing, and able to provide the transportation to be authorized by the certificate and to comply with regulations of the department. Fitness encompasses three factors:

(1) The applicant's financial ability to perform the service it seeks to provide;

(2) The applicant's capability and willingness to perform properly and safely the proposed service; and

(3) The applicant's willingness to comply with the laws of Georgia and the rules and regulations of the department.

(b) The initial burden of making out a prima-facie case that an applicant is fit to provide such service rests with the applicant.

(c) Upon an applicant making out a prima-facie case as to the motor carrier's ability to provide the service, the burden shifts to protestant to show that the authority sought should not be granted.

(d) A protest of a motor carrier of passengers or of household goods to an application shall not be considered unless the protesting motor carrier:

(1) Possesses authority from the department to handle, in whole or in part, the authority which is being applied for and is willing and able to provide service and has performed service during the previous 12 month period or has actively in good faith solicited service during such period;

(2) Has pending before the department an application previously filed with the department for substantially the same authority; or

(3) Is granted by the commissioner leave to intervene upon a showing of other interests which in the discretion of the commissioner would warrant such a grant.

(e) The commissioner may issue a certificate without a hearing if the application is unprotested or unopposed.



§ 40-1-107. Information in application

The commissioner shall adopt rules prescribing the manner and form in which motor carriers of passengers or household goods or property shall apply for certificates required by this part. Such rules shall require that the application be in writing, under oath, and that the application:

(1) Contains full information concerning the applicant's financial condition, the equipment proposed to be used, including the size, weight, and capacity of each vehicle to be used, and other physical property of the applicant;

(2) States the complete route or routes over which the applicant desires to operate and the proposed time schedule of the operation; and

(3) Contains any such other or additional information as the commissioner may order or require.



§ 40-1-108. Transportation of persons under age 21 drinking alcohol

Any motor carrier subject to the jurisdiction of the commissioner that transports passengers shall comply with the provisions of Code Section 3-3-23, concerning consumption of alcoholic beverages by persons under the age of 21. The commissioner shall provide to all motor carriers, at the time of registration or renewal of a certificate, an informational packet emphasizing the prohibition on alcohol consumption by persons under the age of 21 while being transported by the motor carrier.



§ 40-1-109. Fees upon initial application

The commissioner shall collect the following one-time fees upon initial application of a motor carrier pursuant to this part:

(1) A fee of $75.00 to accompany each application for a motor carrier certificate, or amendment to an existing certificate, where the applicant owns or operates fewer than six motor vehicles;

(2) A fee of $150.00 to accompany each application for a motor carrier certificate, or amendment to an existing certificate, where the applicant owns or operates six to 15 motor vehicles;

(3) A fee of $200.00 to accompany each application for a motor carrier certificate, or amendment to an existing certificate, where the applicant owns or operates more than 15 motor vehicles;

(4) A fee of $75.00 to accompany each application for transfer of a motor carrier certificate; and

(5) A fee of $50.00 to accompany each application for intrastate temporary emergency authority under Code Section 40-1-114.



§ 40-1-110. Hearing and notice of pending application

The commissioner, upon the filing of an application for a motor carrier certificate, shall give notice of the pending application by posting the same on the department's official website for ten days. If a protest is filed with the department, the commissioner shall fix a time and place for a hearing. If no protest is filed with the department or if the protest is subsequently withdrawn, the commissioner may issue the motor carrier certificate without a hearing.



§ 40-1-111. Limitation upon reapplication for denied applicants

When an application for a motor carrier certificate under this part has been in whole or in part denied by the commissioner, or has been granted by the commissioner, and the order of the commissioner granting same has been quashed or set aside by a court of competent jurisdiction, a new application by the same petitioner or applicant therefor shall not be again considered by the department within three months from the date of the order denying the same or the judgment of the court quashing or setting aside the order.



§ 40-1-112. Insurance of motor carriers

(a) No motor carrier of household goods or property or passengers shall be issued a motor carrier certificate unless there is filed with the department a certificate of insurance for such applicant or holder on forms prescribed by the commissioner evidencing a policy of indemnity insurance by an insurance company licensed to do business in this state, which policy must provide for the protection, in case of passenger vehicles, of passengers and the public against injury proximately caused by the negligence of such motor carrier, its servants, or its agents; and, in the case of vehicles transporting household goods, to secure the owner or person entitled to recover against loss or damage to such household goods for which the motor common carrier may be legally liable. The department shall determine and fix the amounts of such indemnity insurance and shall prescribe the provisions and limitations thereof. The insurer shall file such certificate. The failure to file any form required by the department shall not diminish the rights of any person to pursue an action directly against a motor carrier's insurer.

(b) The department shall have power to permit self-insurance, in lieu of a policy of indemnity insurance, whenever in its opinion the financial ability of the motor carrier so warrants.

(c) It shall be permissible under this part for any person having a cause of action arising under this part to join in the same action the motor carrier and the insurance carrier, whether arising in tort or contract.



§ 40-1-113. Transportation contracts limiting liability

(a) As used in this Code section, the term:

(1) "Motor carrier transportation contract" means a contract, agreement, or understanding covering:

(A) The transportation of property for compensation or hire by the motor carrier;

(B) Entrance on property by the motor carrier for the purpose of loading, unloading, or transporting property for compensation or hire; or

(C) A service incidental to activity described in subparagraph (A) or (B) of this paragraph, including, but not limited to, storage of property.

Motor carrier transportation contract shall not include the Uniform Intermodal Interchange and Facilities Access Agreement administered by the Intermodal Association of North America or other agreements providing for the interchange, use, or possession of intermodal chassis, containers, or other intermodal equipment.

(2) "Promisee" means the person promising to provide transportation of property and any agents, employees, servants, or independent contractors who are directly responsible to such person but shall not include a motor carrier party to a motor carrier transportation contract with such person and such motor carrier's agents, employees, servants, or independent contractors directly responsible to such motor carrier.

(b) Notwithstanding any provision of law to the contrary, a provision, clause, covenant, or agreement contained in, collateral to, or affecting a motor carrier transportation contract that purports to indemnify, defend, or hold harmless, or has the effect of indemnifying, defending, or holding harmless, the promisee from or against any liability for loss or damage resulting from the negligence or intentional acts or omissions of the promisee is against the public policy of this state and is void and unenforceable.



§ 40-1-114. Temporary emergency authority issued to carriers

Notwithstanding any other provision of law to the contrary, in order to authorize the provision of passenger or household goods service for which there is an immediate and urgent need to a point or points, or within a territory, with respect to which there is no motor carrier service capable of meeting such need, upon receipt of an application for temporary emergency authority and upon payment of the appropriate fee as fixed by statute, the department may, in its discretion and without a hearing or other prior proceeding, grant to any person temporary motor carrier authority for such service. The order granting such authority shall contain the department's findings supporting its determination that there is an unmet immediate and urgent need for such service and shall contain such conditions as the commissioner finds necessary with respect to such authority. Emergency temporary motor carrier authority, unless suspended or revoked for good cause within such period, shall be valid for such time as the department shall specify but not for more than an aggregate of 30 days. Such authority shall in no case be renewed and shall create no presumption that corresponding permanent authority will be granted thereafter, except that, where a motor carrier granted temporary emergency motor carrier authority under the provisions of this Code section makes application during the period of said temporary emergency authority for permanent motor carrier authority corresponding to that authorized in its temporary emergency authority, the temporary emergency motor carrier authority will be extended to the finalization of the permanent authority application unless sooner suspended or revoked for good cause within the extended period.



§ 40-1-115. Notice of discontinuance of route

A motor carrier of passengers may discontinue its entire service on any route upon 30 days' published notice to be prescribed by the department, and thereupon its certificate therefor shall be canceled. A motor carrier of passengers may discontinue any part of its service on any route upon 30 days' published notice, subject, however, to the right of the department to withdraw its certificate for such route if, in the opinion of the commissioner, such diminished service is not adequate or is no longer compatible with the public interest.



§ 40-1-116. Additional taxation prohibited by localities

No subdivision of this state, including cities, townships, or counties, shall levy any excise, license, or occupation tax of any nature, on the right of a motor carrier to operate equipment, or on the equipment, or on any incidents of the business of a motor carrier.



§ 40-1-117. Registered agents; service; vehicles excluded from motor common or contract carrier

(a) Each nonresident motor carrier shall, before any certificate or permit is issued to it under this part or at the time of registering as required by Code Section 40-2-140, designate and maintain in this state an agent or agents upon whom may be served all summonses or other lawful processes in any action or proceeding against such motor carrier growing out of its carrier operations; and service of process upon or acceptance or acknowledgment of such service by any such agent shall have the same legal force and validity as if duly served upon such nonresident carrier personally. Such designation shall be in writing, shall give the name and address of such agent or agents, and shall be filed in the office of the state revenue commissioner. Upon failure of any nonresident motor carrier to file such designation with the state revenue commissioner or to maintain such an agent in this state at the address given, such nonresident carrier shall be conclusively deemed to have designated the Secretary of State and his or her successors in office as such agent; and service of process upon or acceptance or acknowledgment of such service by the Secretary of State shall have the same legal force and validity as if duly served upon such nonresident carrier personally, provided that notice of such service and a copy of the process are immediately sent by registered or certified mail or statutory overnight delivery, return receipt requested, by the Secretary of State or his or her successor in office to such nonresident carrier, if its address be known. Service of such process upon the Secretary of State shall be made by delivering to his or her office two copies of such process with a fee of $10.00.

(b) Except in those cases where the Constitution requires otherwise, any action against any resident or nonresident motor carrier for damages by reason of any breach of duty, whether contractual or otherwise, or for any violation of this article or of any order, decision, rule, regulation, direction, demand, or other requirement established by the state revenue commissioner may be brought in the county where the cause of action or some part thereof arose; and if the motor carrier or its agent shall not be found for service in the county where the action is instituted, a second original may be issued and service be made in any other county where the service can be made upon the motor carrier or its agent. The venue prescribed by this Code section shall be cumulative of any other venue provided by law.

(c) Except in those cases where the Constitution requires otherwise, for the purposes of venue only, any truck engaged exclusively in the transportation of agricultural or dairy products, or both, between farm, market, gin, warehouse, or mill shall not be classified as a motor common or contract carrier.

(d) (1) As used in this subsection, the term "covered farm vehicle" means a motor vehicle with a gross vehicle weight rating or gross vehicle weight, whichever is greater, of 26,000 pounds or less; or a motor vehicle with a gross vehicle weight rating or gross vehicle weight that is greater than 26,000 pounds and which is traveling within the registered state or within 150 miles of the farm or ranch for which it is used. To qualify as a covered farm vehicle either type of motor vehicle listed in this paragraph must also be:

(A) Registered in this or another state;

(B) Operated by a farmer, rancher, or tenant under a crop share farm lease agreement or a family member or employee of a farmer, rancher, or crop share tenant;

(C) Used primarily for the transportation of farm supplies, crops, livestock, or farm machinery; and

(D) Not used in a for hire motor carrier operation; provided, however, that this requirement shall not apply to a motor vehicle operated under a tenant crop share agreement used primarily for transporting crops of the landlord.

(2) A covered farm vehicle is not a motor carrier; provided, however, that any motor vehicle required by federal law to be designated as either a covered farm vehicle or a motor carrier shall be so designated as required by federal law.

(3) A covered farm vehicle must be equipped with either a license plate or possess such other special designation issued by the state where such vehicle is registered and the license plate or special designation must indicate that such vehicle is a covered farm vehicle.



§ 40-1-118. Establishment of just and reasonable rates, fares, and charges for transportation

The commissioner shall prescribe just and reasonable rates, fares, and charges for transportation by motor carriers of household goods and for all services rendered by motor carriers in connection therewith. The tariffs therefor shall be in such form and shall be filed and published in such manner and on such notice as the department may prescribe. Such tariffs shall also be subject to change on such notice and in such manner as the department may prescribe. In order to carry out the purposes of this Code section, including the publication and maintenance of just, reasonable, and nondiscriminatory rates and charges, the department shall establish a rate-making procedure for all carriers of household goods. Failure on the part of any motor carrier to comply with this Code section or the rules and regulations promulgated under this Code section may result in suspension or cancellation of said carrier's operating authority by the department.



§ 40-1-119. Charges by motor carriers; unjust discrimination by carriers prohibited

No motor carrier of household goods or passengers shall charge, demand, collect, or receive a greater or lesser or different compensation for the transportation of household goods or passengers or for any service rendered in connection therewith than the rates, fares, and charges prescribed or approved by order of the department; nor shall any such motor carrier unjustly discriminate against any person in its rates, fares, or charges for service. The commissioner may prescribe, by general order, to what persons motor carriers of passengers may issue passes or free transportation; may prescribe reduced rates for special occasions; and may fix and prescribe rates and schedules.



§ 40-1-120. Limiting baggage size for motor carrier's passengers

Motor carriers of passengers shall not be compelled to carry baggage of passengers, except hand baggage, the character, amount, and size of which the motor carrier may limit by its rules and regulations, subject to the approval of the department; and the department may by rule or regulation limit the amount of the liability of the motor carrier therefor. If a motor carrier shall elect to carry the personal baggage of passengers, other than hand baggage, the department shall prescribe just and reasonable rates therefor and such other rules and regulations with respect thereto as may be reasonable and just, and may by rule or regulation limit the amount of the liability of the motor carrier therefor.



§ 40-1-121. Inspection of books and records

The department shall prescribe the books and the forms of accounts to be kept by the holders of certificates under this part, which books and accounts shall be preserved for such reasonable time as may be prescribed by the department. The books and records of every certificate holder shall be at all times open to the inspection of any agent of the department for such purpose. The department shall have the power to examine the books and records of all motor carriers to whom it has granted certificates or permits to operate under this part and to examine under oath the officers and agents of any motor carrier with respect thereto.



§ 40-1-122. Observing laws; schedule of operation

Motor carriers shall observe the laws of this state in respect to size, weight, and speed of their vehicles. Intrastate motor carriers of passengers shall, and interstate motor carriers of passengers may, file with the department the schedules upon which they propose to operate their vehicles, which schedules shall be such that the net running time of vehicles between terminal points shall not exceed the lawful speed limit; and any motor carrier of passengers filing such a schedule shall be allowed to operate his or her vehicles on the highway at a rate of speed not exceeding the lawful speed limit in order to maintain a schedule so filed.



§ 40-1-123. Enjoining operation of motor carriers

Any motor carrier which operates on the public highways of this state without the required certificate or permit, or after such certificate or permit has been canceled, or without having registered its vehicle or vehicles as provided for in this part, or which operates otherwise than is permitted by the terms of such certificate or permit or the laws of this state may be enjoined from operating on the public highways of this state upon the bringing of a civil action by the department, by a competing motor carrier or rail carrier, or by any individual.



§ 40-1-124. Perpetual franchise over public highways prohibited

Nothing in this part or any other law shall be construed to vest in the owner, holder, or assignee of any certificate or permit issued under this part any vested right to use the public highways of this state and shall not be construed to give to any motor carrier any perpetual franchise over such public highways.



§ 40-1-125. Hearing upon suspension or revocation of motor carrier certificate; judicial review

(a) Upon issuance by the commissioner of an order suspending or revoking a motor carrier certificate, such motor carrier shall be afforded a hearing to be held in accordance with the procedures set forth in Code Section 40-1-56.

(b) Any person whose motor carrier certificate has been suspended or revoked and who has exhausted all administrative remedies available within the Department of Public Safety is entitled to judicial review in accordance with Code Section 40-1-56.



§ 40-1-126. Carriers engaged in interstate and intrastate commerce

In circumstances where a motor carrier is engaged in both interstate and intrastate commerce, it shall nevertheless be subject to all the provisions of this part so far as it separately relates to commerce carried on exclusively in this state. It is not intended that the department shall have the power of regulating the interstate commerce of such motor carrier, except to the extent expressly authorized by this part as to such commerce. The provisions of this part do not apply to purely interstate commerce nor to carriers exclusively engaged in interstate commerce. When a motor carrier is engaged in both intrastate and interstate commerce, it shall be subject to all the provisions of this part so far as they separately relate to commerce carried on in this state.



§ 40-1-127. Actions for recovery of overcharges; rates, charges, and claims for loss or damage

(a) All actions at law against motor carriers operating in this state, which actions seek to recover overcharges accruing on intrastate shipments, shall be initiated within a period of three years after the time the cause of action accrues, and not thereafter, provided that, if a claim for the overcharge is presented in writing to the carrier within the three-year period of limitation, the period shall be extended to include six months from the time notice in writing is given by the carrier to the claimant of disallowance of the claim or any part thereof.

(b) A motor carrier of property may, upon notice to the commissioner of public safety, elect to be subject to the following requirements regarding rates, charges, and claims for loss or damage:

(1) A motor carrier of property shall provide to the shipper, upon request of the shipper, a written or electronic copy of the rate, classification, rules, and practices upon which any rate agreed to between the shipper and carrier may have been based. When the applicability or reasonableness of the rates and related provisions billed by a carrier is challenged by the person paying the freight charges, the commissioner of public safety shall determine whether such rates and provisions are reasonable or applicable based on the record before it. In cases where a carrier other than a carrier providing transportation of household goods seeks to collect charges in addition to those billed and collected which are contested by the payor, the carrier may request that the commissioner of public safety determine whether any additional charges over those billed and collected must be paid. A carrier must issue any bill for charges in addition to those originally billed within 180 days of the original bill in order to have the right to collect such charges;

(2) If a shipper seeks to contest the charges originally billed by a motor carrier of property, the shipper may request that the commissioner of public safety determine whether the charges originally billed must be paid. A shipper must contest the original bill within 180 days in order to have the right to contest such charges; and

(3) Claims for loss of or damage to property for which any motor carrier of property may be liable must be filed within nine months after the delivery of the property, except that claims for failure to make delivery must be filed within nine months after a reasonable time for delivery has elapsed.

(c) The commissioner of public safety shall adopt rules regarding rates, charges, and claims for loss or damage applicable to carriers of household goods.



§ 40-1-128. Accepting or receiving rebates or drawbacks; prima-facie evidence of intentional violation; burden of claiming exception

(a) Any officer, agent, or employee of any corporation, and any other person, who knowingly accepts or receives any rebate or drawback from the rates, fares, or charges established or approved by the department for motor carriers of passengers or household goods, or who procures, aids, or abets therein, or who uses or accepts from such motor carrier any free pass or free transportation not authorized or permitted by law or by the orders, rules, or regulations of the department, or who procures, aids, or abets therein, shall be guilty of a misdemeanor.

(b) The possession of goods, wares, or merchandise loaded on a motor vehicle consigned to any person, firm, or corporation, being transported or having been transported over the public highways in this state, without the authority of a permit or certificate for so transporting having been issued by the department under this article, shall be prima-facie evidence that such transportation of such goods, wares, or merchandise was an intentional violation of the law regulating the transportation of persons and property over the public highways in this state.

(c) Any person claiming the benefit of any exception made in this article shall have the burden of proving that he or she falls within the exception.



§ 40-1-129. Fines for violating certificate requirement; advertising services without certificate

(a) Whenever the department, after a hearing conducted in accordance with the provisions of Code Section 40-1-56, finds that any person, firm, or corporation is operating as a household goods carrier for hire without a valid certificate issued by the department or is holding itself out as such a carrier without such a certificate in violation of this part, the department may impose a fine of not more than $5,000.00 for each violation. The department may assess the person, firm, or corporation an amount sufficient to cover the reasonable expense of investigation incurred by the department. The department may also assess interest at the rate specified in Code Section 40-1-56 on any fine or assessment imposed, to commence on the day the fine or assessment becomes delinquent. All fines, assessments, and interest collected by the department shall be paid into the general fund of the state treasury. Any party aggrieved by a decision of the department under this subsection may seek judicial review as provided in Code Section 40-1-56.

(b) Any person, firm, or corporation who knowingly and willfully issues, publishes, or affixes or causes or permits the issuance, publishing, or affixing of any oral or written advertisement, broadcast, or other holding out to the public, or any portion thereof, that the person, firm, or corporation is in operation as a household goods carrier for hire without having a valid certificate issued by the department is guilty of a misdemeanor. Any fine or assessment imposed by the department pursuant to the provisions of subsection (a) of this Code section shall not bar criminal prosecution pursuant to the provisions of this subsection.



§ 40-1-130. Inclusion of motor carrier authorization number in advertising

In any advertisement for a motor carrier, whether by print, radio, television, other broadcast, or electronic media including but not limited to Internet advertising and any listing or sites on any website, the motor carrier shall include the motor carrier authorization number issued to it by the Department of Public Safety. The requirements of this Code section shall not apply to nonconsensual towing motor carriers providing services pursuant to Code Section 44-1-13. The department shall be required to issue a motor carrier authorization number to each registered motor carrier. Whenever the department, after a hearing conducted in accordance with the provisions of Code Section 40-1-56, finds that any person is advertising in violation of this Code section, the department may impose a fine of not more than $500.00 for an initial violation and not more than $15,000.00 for a second or subsequent violation.






Part 3 - Georgia Limousine Carriers

§ 40-1-150. Short title

This part shall be known and may be cited as the "Georgia Limousine Carrier Act."



§ 40-1-151. Definitions

As used in this part, the term:

(1) "Certificate" or "limousine carrier certificate" means a certificate issued by the department for the operation of limousines or limousine services under this part and such certificates issued by the Public Service Commission on or before June 30, 2012.

(2) "Chauffeur" means any person with a Georgia state driver's license who meets the qualifications as prescribed in this part and who is authorized by the commissioner of driver services to drive a motor vehicle of a limousine carrier as provided in paragraph (5) of this Code section.

(3) "Department" means the Department of Public Safety.

(4) "Limousine" means any motor vehicle that meets the manufacturer's specifications for a luxury limousine with a designed seating capacity for no more than ten passengers and with a minimum of five seats located behind the operator of the vehicle, and which does not have a door at the rear of the vehicle designed to allow passenger entry or exit; further, no vehicle shall be permitted to be operated both as a taxicab and a limousine.

(5) "Limousine carrier" means any person owning or operating a prearranged service regularly rendered to the public by furnishing transportation as a motor carrier for hire, not over fixed routes, by means of one or more unmetered:

(A) Limousines;

(B) Extended limousines;

(C) Sedans;

(D) Extended sedans;

(E) Sport utility vehicles;

(F) Extended sport utility vehicles;

(G) Other vehicles with a capacity for seating and transporting no more than 15 persons for hire including the driver; or

(H) Any combination of subparagraphs (A) through (G) of this paragraph on the basis of telephone contract or written contract. A limousine carrier shall not use per capita rates or charges.

(6) "Person" means any individual, firm, partnership, private or public corporation, company, association, or joint-stock association, and includes any trustee, receiver, assignee, or personal representative thereof.

(7) "Public highway" means every public street, road, highway, or thoroughfare of any kind in this state.

(8) "Vehicle" or "motor vehicle" means any vehicle, machine, tractor, trailer, or semitrailer propelled or drawn by mechanical power and used upon the highways in the transportation of passengers or property, or any combination thereof, determined by the commissioner.



§ 40-1-152. Operation in accordance with provisions; certificate for limousine carrier required

(a) No limousine carrier shall operate any motor vehicle owned or operated by a limousine carrier for the transportation of passengers for compensation on any public highway in this state except in accordance with the provisions of this article.

(b) No person may engage in the business of a limousine carrier over any public highway in this state without first having obtained from the department a certificate to do so.



§ 40-1-153. Application form for limousine carriers; issuance to qualified applicants

(a) The department shall prescribe the form of the application for a limousine carrier certificate and shall prescribe such reasonable requirements as to notice, publication, proof of service, maintenance of adequate liability insurance coverage, and information as may, in its judgment, be necessary and may establish fees as part of such certificate process.

(b) A limousine carrier certificate shall be issued to any qualified applicant, provided that such applicant is a limousine carrier business domiciled in this state, authorizing the operations covered by the application if it is found that the applicant is fit, willing, and able to perform properly the service and conform to the provisions of this part and the rules and regulations of the department and has not been convicted of any felony as such violation or violations are related to the operation of a motor vehicle.



§ 40-1-154. (For effective date, see note.) Compliance with Code Section 40-1-8

Limousine carriers shall comply with the applicable provisions of Code Section 40-1-8.



§ 40-1-155. Transferring or encumbering certificates

No limousine carrier certificate issued under this part may be leased, assigned, or otherwise transferred or encumbered unless authorized by the department.



§ 40-1-156. Grounds for cancellation, revocation, or suspension of limousine carrier certificate

(a) The department may cancel, revoke, or suspend any limousine carrier certificate issued under this part on any of the following grounds:

(1) The violation of any of the provisions of this part;

(2) The violation of an order, decision, rule, regulation, or requirement established by the department;

(3) Failure of a limousine carrier to pay a fee imposed on the carrier within the time required by law or by the department;

(4) Failure of a limousine carrier to maintain required insurance in full force and effect; and

(5) Failure of a limousine carrier to operate and perform reasonable services.

(b) After the cancellation or revocation of a certificate or during the period of its suspension, it is unlawful for a limousine carrier to conduct any operations as such a carrier.



§ 40-1-157. Validity of certificates

Limousine certificates shall be valid unless suspended, revoked, or canceled by the commissioner, or surrendered to the commissioner by the holder.



§ 40-1-158. Limousine chauffeur authorization and license endorsement

Pursuant to rules and regulations prescribed by the commissioner of driver services, each chauffeur employed by a limousine carrier shall secure from the Department of Driver Services a for-hire license endorsement or private background check certification pursuant to Code Section 40-5-39.



§ 40-1-159. Fees upon initial application

The commissioner shall collect the following one-time fees upon initial application of a limousine carrier pursuant to this part:

(1) A fee of $75.00 to accompany each application for a certificate, or amendment to an existing certificate, where the applicant owns or operates fewer than six limousines;

(2) A fee of $150.00 to accompany each application for a certificate, or amendment to an existing certificate, where the applicant owns or operates six to 15 limousines;

(3) A fee of $200.00 to accompany each application for a certificate, or amendment to an existing certificate, where the applicant owns or operates more than 15 limousines; and

(4) A fee of $75.00 to accompany each application for transfer of a certificate.



§ 40-1-160. Transportation of persons under age 21 drinking alcohol

Any limousine carrier subject to the jurisdiction of the commissioner that transports passengers shall comply with the provisions of paragraph (1) of subsection (a) of Code Section 3-3-23 and Code Section 3-9-6, concerning consumption of alcoholic beverages. The commissioner shall provide to all such limousine carriers, at the time of registration a certificate, an informational packet emphasizing the prohibition on alcohol consumption by persons under the age of 21 while being transported by the limousine carrier.



§ 40-1-161. Revocation, alteration, or amendment of limousine certificate

The commissioner may, at any time after notice and opportunity to be heard and for reasonable cause, revoke, alter, or amend any limousine certificate issued under this part, or under prior law, if it shall be made to appear that the holder of the certificate has willfully violated or refused to observe any of the lawful and reasonable orders, rules, or regulations prescribed by the commissioner or any of the provisions of this part or any other law of this state regulating or taxing motor vehicles, or both, or if in the opinion of the commissioner the holder of the certificate is not furnishing adequate service. An administrative hearing shall be conducted in accordance with the procedures for contested cases under Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," and the provisions of Code Section 40-1-56.



§ 40-1-162. State regulates limousine carriers

The State of Georgia fully occupies and preempts the entire field of regulation over limousine carriers as regulated by this part; provided, however, that the governing authority of any county or municipal airport shall be authorized to permit any limousine carrier doing business at any such airport and may establish fees as part of such permitting process; provided, further, that such fees shall not exceed the airport's approximate cost of permitting and regulating limousine carriers; and provided, further, that such governing authorities of such airports shall accept a chauffeur's endorsement issued by the Department of Driver Services to the driver and evidence of a certificate issued to the limousine carrier by the Department of Public Safety as adequate evidence of sufficient criminal background investigations and shall not require any fee for any further criminal background investigation. The list of licensed limousine carriers on the website of the Department of Public Safety shall be sufficient evidence that a limousine carrier has a certificate issued by the Department of Public Safety.



§ 40-1-163. Rates and charges

(a) Notwithstanding the powers granted to the department regarding tariffs of other motor carriers, the department is not authorized to set, adjust, or change rates or charges for transportation of passengers, property, or passengers and property by a vehicle of a type listed in Code Section 40-1-151 that is managed, operated, owned, leased, rented, or controlled by a limousine carrier.

(b) Any tariff issued by the department that exists as of June 30, 2007, that regulates the rates or charges for transportation of passengers, property, or passengers and property by a vehicle of a type listed in Code Section 40-1-151 that is managed, operated, owned, leased, rented, or controlled by a limousine carrier shall be void.



§ 40-1-164. Notice and opportunity to be heard by carriers

Before the department shall enter any order, regulation, or requirement directed against any limousine carrier, such carrier shall first be given reasonable notice and an opportunity to be heard on the matter.



§ 40-1-165. Motor carrier authorization number of limousine carriers included in advertisement

In any advertisement for a limousine carrier, whether by print, radio, television, other broadcast, or electronic media including but not limited to Internet advertising and any listing or sites on any website, the limousine carrier shall include the motor carrier authorization number issued to it by the Department of Public Safety. The department shall be required to issue a motor carrier authorization number to each registered limousine carrier. Whenever the department, after a hearing conducted in accordance with the provisions of Code Section 40-1-56, finds that any person is advertising in violation of this Code section, the department may impose a fine of not more than $500.00 for an initial violation and not more than $15,000.00 for a second or subsequent violation.



§ 40-1-166. Commercial indemnity and liability insurance

Each limousine carrier shall obtain and maintain commercial indemnity and liability insurance with an insurance company licensed under Title 33 or through a surplus line broker licensed under Title 33, which policy shall provide for the protection of passengers and property carried and of the public against injury proximately caused by the negligence of the limousine carrier, its servants, and its agents. The minimum amount of such insurance shall be:

(1) For capacity of 12 passengers or less, $300,000.00 for bodily injuries to or death of all persons in any one accident with a maximum of $100,000.00 for bodily injuries to or death of one person, and $50,000.00 for loss of damage in any one accident to property of others, excluding cargo; or

(2) For capacity of more than 12 passengers, $500,000.00 for bodily injuries to or death of all persons in any one accident with a maximum of $100,000.00 for bodily injuries to or death of one person, and $50,000.00 for loss of damage in any one accident to property of others, excluding cargo.



§ 40-1-167. Required information on license plates of limousines

Each limousine carrier which registers any vehicle under this article shall, for each such certificated vehicle, affix to the center of the front bumper of each such certificated vehicle a standard size license plate bearing the following information:

(1) Limousine carrier name;

(2) City and state of principal domicile;

(3) Company telephone number; and

(4) Motor carrier identification number if the limousine carrier is a commercial motor carrier or motor carrier authorization number issued by the department if the limousine carrier is a lightweight commercial vehicle.

The cost for such license plate shall be the sole responsibility of the limousine carrier and must be placed on each certificated vehicle prior to such vehicle being placed in service.



§ 40-1-168. Local taxation of limousine carriers prohibited

No subdivision of this state, including cities, townships, or counties, shall levy any excise, license, or occupation tax of any nature, on the right of a limousine carrier to operate equipment, or on the equipment, or on any incidents of the business of a limousine carrier.



§ 40-1-169. Enforcement

The department is authorized to enforce the provisions of this part. Additionally, the department may hear a petition by a third party asserting that a limousine carrier has violated Code Section 40-1-152 and may impose the penalties and seek the remedies set out in Code Section 40-1-56 if the department finds such a violation.



§ 40-1-170. Application to every vehicle controlled by limousine carrier

The provisions of this part and the powers granted to the department by this part to regulate limousine carriers shall apply to every vehicle of a type listed in Code Section 40-1-151 that is managed, operated, owned, leased, rented, or controlled by a limousine carrier.






Part 4 - Ride Share Network Services and Transportation Referral Services

§ 40-1-190. Definitions

As used in this part, the term:

(1) "Limousine carrier" means any limousine company or provider which is licensed with the state pursuant to paragraph (5) of Code Section 40-1-151.

(2) "Metering device" means an instrument or device which is utilized for the purpose of calculating for-hire fares based upon distance, time, mileage, and administrative fees and which is not a taximeter.

(3) "Ride share driver" means an individual who uses his or her personal passenger car, as defined in paragraph (41) of Code Section 40-1-1, to provide transportation for passengers arranged through a ride share network service.

(4) "Ride share network service" means any person or entity that uses a digital network or Internet network to connect passengers to ride share drivers for the purpose of prearranged transportation for hire or for donation. The term "ride share network service" shall not include any corporate sponsored vanpool or exempt rideshare as such terms are defined in Code Section 40-1-100, provided that such corporate sponsored vanpool or exempt rideshare is not operated for the purpose of generating a profit.

(5) "Taxi service" means any taxicab company or provider which utilizes a motor vehicle or similar vehicle, device, machine, or conveyance to transport passengers; uses a taximeter; and is authorized to provide taxicab services pursuant to an ordinance of a local government in this state.

(6) "Taximeter" means an instrument or device approved by the applicable local government which is utilized by a taxi service for the purpose of calculating fares based upon distance, time, and mileage.

(7) "Transportation referral service" means any person or entity that books, refers clients to, collects money for, or advertises transportation services provided by a limousine carrier or taxi service by means of a telephone, through cellular telephone software, through the Internet, in person, by written instrument, by any person, or by any other means, and does not own or lease any motor vehicle required to be registered with the Department of Public Safety as a limousine carrier or a taxi service. A transportation referral service shall not include emergency or nonemergency medical transports.

(8) "Transportation referral service provider" means any person or entity that books, refers clients to, collects money for, or advertises transportation services provided by a limousine carrier or taxi service by means of a telephone, through cellular telephone software, through the Internet, in person, by written instrument, by any person, or by any other means and owns or leases one or more motor vehicles required to be registered with the Department of Public Safety as a limousine carrier or a local government in this state as a taxi service. A transportation referral service provider shall not include emergency or nonemergency medical transports.



§ 40-1-191. Legislative findings; preemption; local governing authorities authorized to provide regulation and establish fees consistent with this part

The General Assembly finds that it is in the public interest to provide uniform administration and parity among ride share network services, transportation referral services, and transportation referral service providers, including taxi services, that operate in this state for the safety and protection of the public. The General Assembly fully occupies and preempts the entire field of administration and regulation over ride share network services, transportation referral services, transportation referral service providers, and taxi services as governed by this part; provided, however, that the governing authority of any county or municipal airport shall be authorized to regulate any ride share network service, transportation referral service, transportation referral service provider, and taxi service consistent with the process used for limousine carriers, as set forth in Code Section 40-1-162, who are doing business at any such airport and may establish fees as part of such regulation process; provided, further, that such fees shall not exceed the airport's approximate cost of permitting and regulating ride share network services, transportation referral services, transportation referral service providers, and taxi services; and provided, further, that such governing authorities of such airports shall accept a for-hire license endorsement or private background check certification pursuant to Code Section 40-5-39 as adequate evidence of sufficient criminal background investigations and shall not require any fee for any further criminal background investigation; and provided, further, that local governments may maintain certificates of public necessity and convenience and medallion requirements and company requirements for taxi services as provided in this part and may establish maximum fares for taxi services. The list of ride share network services, transportation referral services, transportation referral service providers, and taxi services on the website of the department shall be sufficient evidence that such services have licenses issued by the department.



§ 40-1-192. Transportation referral service registration requirement; licensure; additional requirements

(a) A transportation referral service or transportation referral service provider that only refers business to limousine carriers and taxi services that are licensed or registered as transportation referral service providers shall be exempt from registration under this Code section.

(b) Each transportation referral service provider doing business, operating, or providing transportation services in this state shall register with the department. Upon receipt of registration by the department, the department shall issue a license to such transportation referral service provider which shall be renewed on an annual basis. The department may charge a fee for such license and registration not to exceed $100.00. Limousine carriers, as a part of the licensure and permitting process for limousine carriers, shall be registered and licensed as a transportation referral service provider under this part. A transportation referral service provider that receives referrals from a transportation referral service or a transportation referral service provider shall be required to disclose to the department that it is receiving referrals from such transportation referral service or transportation referral service provider; provided, however, that the limousine carrier or taxi service shall be required to comply with the requirements of this part.

(c) Each transportation referral service provider doing business, operating, or providing transportation services in this state shall file and keep current monthly with the department a list of all limousine carriers and taxi services which it utilizes to provide transportation services in this state. Such lists shall not be subject to inspection or disclosure under Article 4 of Chapter 18 of Title 50.

(d) Each transportation referral service provider doing business, operating, or providing transportation services in this state shall:

(1) Either obtain directly or determine that each taxi service to which it refers business possesses either a certificate of public necessity and convenience or medallion authorizing the provision of taxicab services in such local government if the certificate of public necessity and convenience or medallion is required by an ordinance of the local government where such taxi service is to be provided;

(2) Either obtain directly or determine that each taxi service to which it refers business is registered with the department and possesses and maintains a permit authorizing the provision of taxicab services in such local government if a company permit is required by an ordinance of the local government where such taxi service is to be provided;

(3) Either obtain directly or determine that each limousine carrier to which it refers business is properly and currently registered and licensed pursuant to Part 3 of this article;

(4) Take all necessary steps to determine that:

(A) Any driver either directly employed by or contracted with a limousine carrier which the limousine carrier contracts with or utilizes for the provision of transportation services in this state possesses and maintains any required permits or licenses required by the federal government or this state; and

(B) Any driver either directly employed by or contracted with a taxi service which the taxi service contracts with or utilizes for the provision of transportation services in this state possesses and maintains any required permits or licenses required by the federal government or the local government where the transportation services are to be provided;

(5) Ensure that each driver utilized by such transportation referral service provider, whether such driver is employed directly by the transportation referral service provider or by a limousine carrier or taxi service which the transportation referral service provider contracts with or utilizes for the provision of transportation services in this state, has a current for-hire license endorsement or current private background check certification pursuant to Code Section 40-5-39;

(6) Have a zero tolerance policy with regard to the use of drugs or alcohol while on duty in place for drivers utilized by such limousine carrier or taxi service in the provision of transportation services, whether such driver is employed directly by the transportation referral service provider or by a limousine carrier or taxi service which the transportation referral service provider contracts with or utilizes for the provision of transportation services in this state;

(7) Shall ensure that each limousine carrier with which such transportation referral service provider contracts or utilizes for the provision of transportation services in this state has the commercial indemnity and liability insurance required by Code Section 40-1-166 or each taxi service with which such transportation referral service provider contracts or utilizes for the provision of transportation services in this state has the minimum amount of commercial liability insurance prescribed by state law;

(8) Have, as to taxi services, complied with or ensured that any taxi service which it contracts with or utilizes for the provision of transportation services complies with any fare structure or regulation prescribed by ordinance of the local government where such taxi service is to be provided; provided, however, that any fares specified in local ordinances shall be the maximum fare which may be charged but shall not prohibit a taxi service from charging lower fares;

(9) Have complied with or determined that the limousine carrier or taxi service with which the provider contracts with or utilizes for the provision of transportation services in this state is in compliance with any and all other applicable requirements prescribed by the laws of the state, the rules and regulations of the department, and the ordinances of local governments where such transportation services are provided; and

(10) Comply with the provisions of Code Section 40-8-7. No additional vehicle inspections shall be required for taxi services or limousine carriers.

(e) Failure to register according to the provisions of this Code section shall be a misdemeanor.



§ 40-1-193. Ride share network service registration requirement; licensure; required list of all ride share drivers; additional requirements for ride share network service businesses and drivers

(a) Each ride share network service doing business or operating in this state shall register with the department. Upon receipt of registration by the department, the department shall issue a license to such ride share network service which shall be renewed on an annual basis. The department may charge a fee for such license and registration not to exceed $100.00.

(b) Each ride share network service doing business or operating in this state shall maintain a current list of all ride share drivers who are enrolled in its network in this state. Such lists shall not be subject to inspection or disclosure under Article 4 of Chapter 18 of Title 50 but shall be made available for inspection by law enforcement officers and representatives of other government agencies upon request to ascertain compliance with this title.

(c) Each ride share network service doing business or operating in this state shall:

(1) Take all necessary steps to determine that each driver contracted with such ride share network service possesses and maintains any required permits or licenses required by the federal government or this state;

(2) Ensure that each driver utilized by such ride share network service, whether such driver is employed directly by the ride share network service or operates as an independent contractor, has a current for-hire license endorsement or current private background check certification pursuant to Code Section 40-5-39;

(3) Have a zero tolerance policy with regard to the use of drugs or alcohol while on duty in place for drivers contracted with such ride share network service;

(4) Have for each ride share driver contracted with such ride share network service in this state insurance coverage in effect with respect to personal injury liability, property damage liability, and personal injury protection liability benefits available to drivers, passengers, pedestrians, and others in the same coverage amounts as required by law; and

(5) Comply with the provisions of Code Section 40-8-7. No vehicle inspections shall be required for vehicles used by ride share drivers.

(d) Each ride share driver utilized by such ride share network service, whether such driver is employed directly by the ride share network service or operates as an independent contractor, shall maintain on his or her smartphone digital identification containing the following information while active on the ride share network service's digital network:

(1) The name and photograph of the driver;

(2) The make and model of the motor vehicle being driven;

(3) The license plate number of the motor vehicle being driven;

(4) Certificates of insurance for the motor vehicle being driven; and

(5) Such other information as may be required by the Department of Public Safety.

Upon reasonable suspicion of a law enforcement officer of improper operation by a ride share driver, the ride share driver, upon request, shall provide the law enforcement officer with access to the smartphone containing the digital information required by this subsection and the electronic record of the trips sufficient to establish that the trip in question was prearranged through digital dispatch of the ride share network service. The ride share driver shall not be required to relinquish custody of the smartphone containing the digital information required by this subsection and the electronic record of the trips arranged through digital dispatch of the ride share network service.

(e) A violation of this Code section shall be a misdemeanor.



§ 40-1-193.1. (Effective January 1, 2017) Registration of taxi services

(a) Each taxi service doing business or operating in this state shall register with the department. Upon receipt of registration by the department, the department shall issue a license to such taxi service which shall be renewed on an annual basis. The department may charge a fee for such license and registration not to exceed $100.00.

(b) Each taxi service doing business or operating in this state shall maintain a current list of all drivers utilized by such taxi service in this state, whether as employees or independent contractors. Such lists shall not be subject to inspection or disclosure under Article 4 of Chapter 18 of Title 50 but shall be made available for inspection by law enforcement officers and representatives of other government agencies upon request to ascertain compliance with this title.

(c) Each taxi service doing business or operating in this state shall:

(1) Take all necessary steps to determine that each driver utilized by such taxi service, whether as an employee or independent contractor, possesses and maintains any required permits or licenses required by the federal government or this state;

(2) Ensure that each driver utilized by such taxi service, whether as an employee or independent contractor, has a current for-hire license endorsement or current private background check certification pursuant to Code Section 40-5-39;

(3) Have a zero tolerance policy with regard to the use of drugs or alcohol while on duty in place for drivers utilized by such taxi service, whether as an employee or independent contractor;

(4) Obtain and maintain personal injury and property damage liability insurance, which shall provide for the protection of passengers and property carried and of the public against injury in the coverage amounts as required by law; and

(5) Comply with the provisions of Code Section 40-8-7. No vehicle inspections shall be required for vehicles used by taxi services.

(d) The department or any county, municipality, or consolidated government may require proof of insurance or proof of payment of such insurance in the coverage amounts as required by law and may verify such insurance when issuing or renewing a certificate of public necessity and convenience or medallion.



§ 40-1-194. Prohibition on contracting with carriers, drivers, or taxi services not properly licensed or insured; penalties for violations

(a) (1) (A) No transportation referral service or transportation referral service provider subject to this part shall contract with, utilize, or refer individuals or entities to limousine carriers that are not properly licensed by this state or are not properly insured under state law.

(B) No ride share network service subject to this part shall contract with, utilize, or refer individuals or entities to ride share drivers who are not properly licensed by this state or are not properly insured under state law.

(2) No transportation referral service or transportation referral service provider subject to this part shall contract with, utilize, or refer individuals or entities to taxi services that are not registered with the department and properly licensed by the applicable political subdivision of this state, are not properly insured under local law, or use drivers that are not properly licensed under state and local law to carry passengers for hire.

(b) (1) (A) No person who is not licensed under the laws of this state to provide limousine services shall contract with or accept referrals from a transportation referral service, transportation referral service provider, or ride share network service for transportation services. This paragraph shall not apply to passengers.

(B) No ride share driver who does not have an appropriate driver's license and either a for-hire endorsement or current private background check certification pursuant to Code Section 40-5-39 shall contract with or accept referrals from a transportation referral service, transportation referral service provider, or ride share network service for transportation services.

(2) No person who does not have the licensing required by the appropriate local government of this state to provide taxi services shall contract with or accept referrals from a transportation referral service or transportation referral service provider for transportation services. This paragraph shall not apply to passengers.

(c) (1) A transportation referral service that violates subsection (a) of this Code section shall be guilty of a misdemeanor.

(2) A transportation referral service provider or ride share network service that violates subsection (a) of this Code section shall be guilty of a misdemeanor and additionally shall be subject to having such provider's or service's registration suspended or revoked by the department.

(d) A person who violates subsection (b) of this Code section shall be guilty of a misdemeanor and additionally may be subject to a suspension for one year or revocation of such person's driver's license.



§ 40-1-195. Inclusion of license number issued by department in advertising; requirements for signage or emblem approved by Department of Public Safety

(a) Each taxi service, transportation referral service, transportation referral service provider, and ride share network service doing business, operating, or providing transportation services in this state shall include its license number issued by the department in any advertising in this state; provided, however, that this Code section shall not apply to Internet advertisements. Limousine carriers which register as transportation referral service providers under this part shall be subject to the advertising requirements of this Code section and not the provisions of Code Section 40-1-165. Failure to provide such license number shall result in the imposition of a civil penalty not to exceed $5,000.00 for each violation.

(b) Each ride share driver shall display a consistent and distinctive signage or emblem that is approved by the Department of Public Safety on such ride share driver's vehicle at all times while the ride share driver is active on the ride share network service's digital network. The signage or emblem shall be:

(1) Sufficiently large and color contrasted to be readable during daylight hours from a distance of at least 50 feet;

(2) Reflective, illuminated, or otherwise visible in darkness; and

(3) Sufficient to identify a vehicle as being associated with the ride share network service with which the ride share driver is affiliated.

Any person who violates this subsection shall be guilty of a misdemeanor.



§ 40-1-196. Rates charged

(a) Rates for taxi services set by a local government shall constitute the maximum fare which may be charged but shall not prohibit a taxi service from charging lower fares. Transportation services provided by taxi services and arranged by a transportation referral service or transportation referral service provider doing business in this state shall be billed in accordance with the fare rates prescribed by the local government where such taxi services are to be provided. The use of Internet or cellular telephone software to calculate rates shall not be permitted unless such software complies with and conforms to the weights and measures standards of the local government that licenses such taxi service.

(b) Transportation services provided by limousine carriers and arranged by a transportation referral service or transportation referral service provider shall only be billed in accordance with the rates of such limousine carriers on an hourly basis or upon one or more of the following factors: distance, flat fee, base fee, waiting time, cancellation fee, stop fee, event pricing, demand pricing, or time. The charge for such transportation services may be calculated by the use of a metering device in or affixed to the motor vehicle.

(c) A ride share driver contracted with a ride share network service may offer transportation services at no charge, suggest a donation, or charge a fare. If a ride share driver contracted with a ride share network service charges a fare, such fare shall be calculated based upon one or more of the following factors: distance, flat fee, base fee, waiting time, cancellation fee, stop fee, event pricing, demand pricing, or time. The fare may be calculated by the use of a metering device in or affixed to the motor vehicle.

(d) Each transportation referral service, transportation referral service provider, and ride share network service shall make available to the person being transported prior to receiving transportation services either the amount of the charge for such services or the rates under which the charge will be determined.

(e) A violation of this Code section shall be a misdemeanor.



§ 40-1-197. Promulgation of rules and regulations

The department is authorized to promulgate such rules and regulations as the department shall find necessary to implement the provisions of this part.



§ 40-1-198. Requirement to maintain current list of drivers

(a) Each transportation referral service provider shall maintain a current list of all drivers that such provider employs directly or as independent contractors in this state. Such lists shall not be subject to inspection or disclosure under Article 4 of Chapter 18 of Title 50 but shall be made available for inspection by law enforcement officers and representatives of other government agencies upon request to ascertain compliance with this title.

(b) A violation of this Code section shall be punished by the imposition of a civil penalty not to exceed $5,000.00 for each violation.



§ 40-1-199. Waivers

A waiver of any rights with regard to personal injuries as the result of any transportation services provided by such ride share network service, transportation referral service, transportation referral service provider, limousine carrier, or taxi service by any person utilizing the services of a ride share network service, transportation referral service, transportation referral service provider, limousine carrier, or taxi service in this state shall not be valid unless such person is given written or electronic notice of such waiver prior to receiving such services and knowingly and willfully agrees to such waiver.



§ 40-1-200. Inapplicability to equine drawn or other nonmotorized vehicles

This part shall not be applicable to equine drawn vehicles or nonmotorized vehicles.












Chapter 2 - Registration and Licensing of Motor Vehicles

Article 1 - General Provisions

§ 40-2-1. Definitions

As used in this chapter, the term:

(1) "Cancellation of vehicle registration" means the annulment or termination by formal action of the department of a person's vehicle registration because of an error or defect in the registration or because the person is no longer entitled to such registration. The cancellation of registration is without prejudice, and application for a new registration may be made at any time after such cancellation.

(2) "Commissioner" means the state revenue commissioner.

(3) "Department" means the Department of Revenue.

(4) "For-hire intrastate motor carrier" means an entity engaged in the transportation of goods or ten or more passengers for compensation wholly within the boundaries of this state.

(5) "Intrastate motor carrier" means any self-propelled or towed motor vehicle operated by an entity that is used on a highway in intrastate commerce to transport passengers or property and:

(A) Has a gross vehicle weight rating, gross combination weight rating, gross vehicle weight, or gross combination weight of 4,536 kg (10,001 lbs.) or more, whichever is greater;

(B) Is designed or used to transport more than ten passengers, including the driver, and is not used to transport passengers for compensation; or

(C) Is used to transport material found by the United States Secretary of Transportation to be hazardous pursuant to 49 U.S.C. Section 5103 and is transported in any quantity.

(6) "Motor carrier" means:

(A) Any entity subject to the terms of the Unified Carrier Registration Agreement pursuant to 49 U.S.C. Section 14504a whether engaged in interstate or intrastate commerce, or both; or

(B) Any entity defined by the commissioner or commissioner of public safety who operates or controls commercial motor vehicles as defined in 49 C.F.R. Section 390.5 or this chapter whether operated in interstate or intrastate commerce, or both.

(7) "Operating authority" means the registration required by 49 U.S.C. Section 13902, 49 C.F.R. Part 365, 49 C.F.R. Part 368, and 49 C.F.R. Section 392.9a.

(8) "Regulatory compliance inspection" means the examination of facilities, property, buildings, vehicles, drivers, employees, cargo, packages, records, books, or supporting documentation kept or required to be kept in the normal course of motor carrier business or enterprise operations.

(9) "Resident" means a person who has a permanent home or domicile in Georgia and to which, having been absent, he or she has the intention of returning. For the purposes of this chapter, there is a rebuttable presumption that any person who, except for infrequent, brief absences, has been present in the state for 30 or more days is a resident.

(10) "Revocation of vehicle registration" means the termination by formal action of the department of a vehicle registration, which registration shall not be subject to renewal or reinstatement, except that an application for a new registration may be presented and acted upon by the department after the expiration of the applicable period of time prescribed by law.

(11) "Suspension of vehicle registration" means the temporary withdrawal by formal action of the department of a vehicle registration, which temporary withdrawal shall be for a period specifically designated by the department.



§ 40-2-2. Violations of chapter generally; penalties

Except as otherwise provided in this chapter, any person who violates any provision of this chapter shall be guilty of a misdemeanor.



§ 40-2-3. False statement in application as constituting false swearing

Any person who shall make any false statement in any application for the registration of any vehicle, or in transferring any certificate of registration, or in applying for a new certificate of registration, shall be guilty of false swearing, whether or not an oath is actually administered to him, if such statement shall purport to be under oath. On conviction of such offense, such person shall be punished as provided by Code Section 16-10-71.



§ 40-2-4. Manufacture of plates and decals prohibited

(a) It shall be unlawful for any person, firm, or corporation to make, sell, or issue any license plate or revalidation decal.

(b) Any person, firm, or corporation violating subsection (a) of this Code section shall be guilty of a misdemeanor.



§ 40-2-5. Use of license plate for purpose of concealing or misrepresenting identity of vehicle; use of expired prestige license plate

(a) Except as otherwise provided in this chapter, it shall be unlawful:

(1) To remove or transfer a license plate from the motor vehicle for which such license plate was issued;

(2) To sell or otherwise transfer or dispose of a license plate upon or for use on any motor vehicle other than the vehicle for which such license plate was issued;

(3) To buy, receive, use, or possess for use on a motor vehicle any license plate not issued for use on such motor vehicle; or

(4) To operate a motor vehicle bearing a license plate which was improperly removed or transferred from another vehicle.

(b) Any person who shall knowingly violate any provision of subsection (a) of this Code section shall be guilty of a misdemeanor of a high and aggravated nature and, upon conviction thereof, shall be punished by a fine of not less than $500.00 or by confinement for not more than 12 months, or both.

(c) It shall not be unlawful for any person to place an expired prestige license plate on the front of a motor vehicle provided that such vehicle also bears a current valid license plate on the rear of such vehicle.



§ 40-2-6. Alteration of license plates; operation of vehicle with altered or improperly transferred plate

Except as otherwise provided in this chapter, any person who shall willfully mutilate, obliterate, deface, alter, change, or conceal any numeral, letter, character, county designation, or other marking of any license plate issued under the motor vehicle registration laws of this state; who shall knowingly operate a vehicle bearing a license plate on which any numeral, letter, character, county designation, or other marking has been willfully mutilated, obliterated, defaced, altered, changed, or concealed; or who shall knowingly operate a vehicle bearing a license plate issued for another vehicle and not properly transferred as provided by law shall be guilty of a misdemeanor.



§ 40-2-6.1. Obscuring license plate in order to impede surveillance equipment

Any person who willfully covers any license plate with plastic, other material, or any part of his or her body in order to prevent or impede the ability of surveillance equipment to clearly photograph or otherwise obtain a clear image of the license plate is guilty of a misdemeanor and shall be punished by a fine not to exceed $1,000.00.



§ 40-2-7. Removing or affixing license plate with intent to conceal or misrepresent

A person who removes a license plate from a vehicle or affixes to a vehicle a license plate not authorized by law for use on it, in either case with intent to conceal or misrepresent the identity of the vehicle or its owner, is guilty of a misdemeanor. As used in this Code section, "remove" includes deface or destroy.



§ 40-2-8. Operation of unregistered vehicle or vehicle without current license plate, revalidation decal, or county decal; storage of unlicensed vehicle; jurisdiction; display of temporary plate; revision and extension of temporary plate; disposition of fines

(a) Any person owning or operating any vehicle described in Code Section 40-2-20 on any public highway or street without complying with that Code section shall be guilty of a misdemeanor, provided that a person shall register his or her motor vehicle within 30 days after becoming a resident of this state. Any person renting, leasing, or loaning any vehicle described in Code Section 40-2-20 which is being used on any public highway or street without complying with that Code section shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of $100.00 for each violation; and each day that such vehicle is operated in violation of Code Section 40-2-20 shall be deemed to be a separate and distinct offense.

(b) (1) Any vehicle operated in the State of Georgia which is required to be registered and which does not have attached to the rear thereof a numbered license plate and current revalidation decal affixed to a corner or corners of the license plate as designated by the commissioner, if required, shall be stored at the owner's risk and expense by any law enforcement officer of the State of Georgia, unless such operation is otherwise permitted by this chapter.

(2) (A) It shall be a misdemeanor to operate any vehicle required to be registered in the State of Georgia without a valid numbered license plate properly validated, unless such operation is otherwise permitted under this chapter; and provided, further, that the purchaser of a new vehicle or a used vehicle from a dealer of new or used motor vehicles who displays a temporary plate issued as provided by subparagraph (B) of this paragraph may operate such vehicle on the public highways and streets of this state without a current valid license plate during the period within which the purchaser is required by Code Section 40-2-20. An owner acquiring a motor vehicle from an entity that is not a new or used vehicle dealer shall register such vehicle as provided for in Code Section 40-2-29 unless such vehicle is to be registered under the International Registration Plan pursuant to Article 3A of this chapter.

(B) (i) Any dealer of new or used motor vehicles shall issue to the purchaser of a vehicle at the time of sale thereof, unless such vehicle is to be registered under the International Registration Plan, a temporary plate as provided for by department rules or regulations which may bear the dealer's name and location and shall bear the expiration date of the period within which the purchaser is required by Code Section 40-2-20 to register such vehicle. The expiration date of such a temporary plate may be revised and extended by the county tag agent upon application by the dealer, the purchaser, or the transferee if an extension of the purchaser's initial registration period has been granted as provided by Code Section 40-2-20. Such temporary plate shall not resemble a license plate issued by this state and shall be issued without charge or fee. The requirements of this subparagraph do not apply to a dealer whose primary business is the sale of salvage motor vehicles and other vehicles on which total loss claims have been paid by insurers.

(ii) All temporary plates issued by dealers to purchasers of vehicles shall be of a standard design prescribed by regulation promulgated by the department. The department may provide by rule or regulation for the sale and distribution of such temporary plates by third parties in accordance with paragraph (3) of this subsection.

(3) All sellers and distributors of temporary license plates shall maintain an inventory record of temporary license plates by number and name of the dealer.

(4) The purchaser and operator of a vehicle shall not be subject to the penalties set forth in this Code section during the period allowed for the registration. If the owner of such vehicle presents evidence that such owner has properly applied for the registration of such vehicle, but that the license plate or revalidation decal has not been delivered to such owner, then the owner shall not be subject to the penalties enumerated in this subsection.

(c) It shall be unlawful and punishable as for a misdemeanor to operate any vehicle required to be registered in the State of Georgia without a valid county decal designating the county where the vehicle was last registered, unless such operation is otherwise permitted under this chapter. Any person convicted of such offense shall be punished by a fine of $25.00 for a first offense and $100.00 for a second or subsequent such offense. However, a county name decal shall not be required if there is no space provided for a county name decal on the current license plate.



§ 40-2-8.1. Operation of vehicle without revalidation decal on license plate

Notwithstanding Code Section 40-2-8 or any other provision of law, a person who operates a vehicle which is required to be registered in this state and which has attached to the rear thereof a valid numbered license plate without having the required revalidation decal affixed upon that plate, which person is otherwise guilty of a misdemeanor for not having such decal affixed to the plate, shall be subject for that offense only to a fine not to exceed $25.00 if that person shows to the court having jurisdiction of the offense that the proper revalidation decal had been obtained prior to the time of the offense.



§ 40-2-9. Space for county name decal; display of "In God We Trust" decal in lieu of county name decal

(a) Any special, distinctive, or prestige license plate, except those provided for in Code Sections 40-2-61, 40-2-62, 40-2-74, 40-2-82, and 40-2-85.1 or as otherwise expressly provided in this chapter, shall contain a space for a county name decal. The provisions of this chapter relative to county name decals shall be applicable to all such license plates.

(b) The department shall make available to all license plates recipients a decal with the same dimensions as the county name decal that contains the words, "In God We Trust." The department shall provide such decal free of charge to any person requesting it. Such decal may be displayed in the space reserved for the county name decal in lieu of the county name decal.



§ 40-2-10. Voluntary cancellation of vehicle registration

A vehicle registrant may voluntarily cancel the registration on a vehicle when such vehicle is not in use for any reason, including without limitation if the vehicle is stolen, repossessed but not redeemed by the registrant, junked, inoperable, in storage, used seasonally for agricultural or other purposes, or if the owner is on active duty in the armed forces of the United States and is transferred to a duty station away from the location of the vehicle or is on active sea duty. A registration that has been voluntarily cancelled may be reinstated upon payment of all accrued ad valorem taxes and license fees, if any.



§ 40-2-11. Administration of chapter

(a) The commissioner shall be responsible for the administration of this chapter and may employ such clerical assistants and agents as may be necessary from time to time to enable the commissioner to speedily and efficiently perform the duties conferred on the commissioner in this chapter. The commissioner shall be authorized to delegate any administrative responsibility for retention of applications, certificates of registration, and any other forms or documents relating to the application and registration process to the appropriate authorized tag agent for the county in which the application is made or the registration is issued.

(b) The commissioner shall prescribe and provide suitable forms of applications and all other notices and forms necessary to administer this chapter.

(c) The commissioner may:

(1) Perform any investigation necessary to procure information required to carry out this chapter; and

(2) Adopt and enforce reasonable rules and regulations to administer this chapter.






Article 2 - Registration and Licensing Generally

§ 40-2-20. Registration and license requirements; extension of registration period; penalties; two-year registration option for new motor vehicles

(a) (1) (A) Except as provided in subsections (b) and (d) of this Code section and subsection (a) of Code Section 40-2-47, every owner of a motor vehicle, including a tractor or motorcycle, and every owner of a trailer shall, during the owner's registration period in each year, register such vehicle as provided in this chapter and obtain a license to operate it for the 12 month period until such person's next registration period.

(B) (i) The purchaser or other transferee owner of every new or used motor vehicle, including tractors and motorcycles, or trailer shall register such vehicle as provided in Code Section 40-2-8 and obtain or transfer as provided in this chapter a license to operate it for the period remaining until such person's next registration period which immediately follows such initial registration period, without regard to whether such next registration period occurs in the same calendar year as the initial registration period or how soon such next registration period follows the initial registration period; provided, however, that this registration and licensing requirement does not apply to a dealer which acquires a new or used motor vehicle and holds it for resale. The commissioner may provide by rule or regulation for one 30 day extension of such initial registration period which may be granted by the county tag agent if the transferor has not provided such purchaser or other transferee owner with a title to the motor vehicle more than five business days prior to the expiration of such initial registration period. The county tag agent shall grant an extension of the initial registration period when the transferor, purchaser, or transferee can demonstrate by affidavit in a form provided by the commissioner that title has not been provided to the purchaser or transferee due to the failure of a security interest or lienholder to timely release a security interest or lien in accordance with Code Section 40-3-56.

(ii) No person, company, or corporation, including, but not limited to, used motor vehicle dealers and auto auctions, shall sell or transfer a motor vehicle without providing to the purchaser or transferee of such motor vehicle the last certificate of registration on such vehicle at the time of such sale or transfer; provided, however, that in the case of a salvage motor vehicle or a motor vehicle which is stolen but subsequently recovered by the insurance company after payment of a total loss claim, the salvage dealer or insurer, respectively, shall not be required to provide the certificate of registration for such vehicle; and provided, further, that in the case of a repossessed motor vehicle or a court ordered sale or other involuntary transfer, the lienholder or the transferor shall not be required to provide the certificate of registration for such vehicle but shall, prior to the sale of such vehicle, surrender the license plate of such vehicle to the commissioner or the county tag agent by personal delivery or by certified mail or statutory overnight delivery for cancellation.

(C) The county tag agent may issue a temporary operating permit for any vehicle that fails to comply with applicable federal emission standards, provided that the owner of such vehicle has provided verification of the existence of minimum motor vehicle liability insurance coverage and paid all applicable taxes, penalties, insurance lapse fees, and fees other than the registration fee. Such temporary operating permit shall be valid for 30 days and shall not be renewable.

(2) An application for the registration of a motor vehicle may not be submitted separately from the application for a certificate of title for such motor vehicle, unless a certificate of title has been issued in the owner's name, has been applied for in the owner's name, or the motor vehicle is not required to be titled. An application for a certificate of title for a motor vehicle may be submitted separately from the application for the registration of such motor vehicle.

(b) Subsection (a) of this Code section shall not apply:

(1) To any motor vehicle or trailer owned by the state or any municipality or other political subdivision of this state and used exclusively for governmental functions except to the extent provided by Code Section 40-2-37;

(2) To any tractor or three-wheeled motorcycle used only for agricultural purposes;

(2.1) To any vehicle or equipment used for transporting cargo or containers between and within wharves, storage areas, or terminals within the facilities of any port under the jurisdiction of the Georgia Ports Authority when such vehicle or equipment is being operated upon any public road not part of The Dwight D. Eisenhower System of Interstate and Defense Highways by the owner thereof or his or her agent within a radius of ten miles of the port facility of origin and accompanied by an escort vehicle equipped with one or more operating amber flashing lights that are visible from a distance of 500 feet;

(3) To any trailer which has no springs and which is being employed in hauling unprocessed farm products to their first market destination;

(4) To any trailer which has no springs, which is pulled from a tongue, and which is used primarily to transport fertilizer to a farm;

(5) To any electric powered personal transportation vehicle;

(6) To any moped; or

(7) To any golf car.

(c) Any person who fails to register a new or used motor vehicle as required in subsection (a) of this Code section shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine not exceeding $100.00.

(d) Upon the payment of the requisite fee, the purchaser of a new motor vehicle passenger car, as such terms are defined in paragraphs (34) and (41) of Code Section 40-1-1, for which such purchaser has paid state and local title ad valorem taxes may choose to register such passenger car for an initial period of two years instead of the annual registration provided for in this Code section, provided that the motor vehicle owner does not elect a prestige or special license plate. Thereafter, such passenger car shall be subject to the annual registration requirements of this Code section.



§ 40-2-21. Registration periods

(a) As used in this chapter, the term:

(.1) "Initial registration period" means the 30 day period immediately following the date of purchase or other acquisition of a new or used motor vehicle, including tractors and motorcycles, or trailer.

(.2) "Owner" has the meaning provided by paragraph (39) of Code Section 40-1-1 except that such term shall mean a lessee of a vehicle when the vehicle is operated under a lease agreement.

(1) "Registration period" means:

(A) In all counties except those for which a local Act has been enacted pursuant to this Code section:

(i) For natural persons, the 30 day period ending at midnight on the birthday of the owner whose surname appears first on the certificate of title or other record of ownership; or

(ii) For entities other than natural persons:

(I) The month of January for the owner whose name begins with the letter A or B;

(II) The month of February for the owner whose name begins with the letter C or D;

(III) The month of March for the owner whose name begins with the letter E or F;

(IV) The month of April for the owner whose name begins with the letter G or H;

(V) The month of May for the owner whose name begins with the letter I or J;

(VI) The month of June for the owner whose name begins with the letter K or L;

(VII) The month of July for the owner whose name begins with the letter M or N;

(VIII) The month of August for the owner whose name begins with the letter O or P;

(IX) The month of September for the owner whose name begins with the letter Q or R;

(X) The month of October for the owner whose name begins with the letter S or T;

(XI) The month of November for the owner whose name begins with the letter U, V, or W; and

(XII) The month of December for the owner whose name begins with the letter X, Y, or Z; or

(iii) The provisions of divisions (i) and (ii) of this subparagraph notwithstanding, December 1 through February 15 for vehicles in excess of 26,000 pounds which are not being registered under the International Registration Plan and are owned by natural persons or entities other than natural persons; or

(B) In those counties which are authorized by a local Act enacted pursuant to this Code section to have a four-month staggered registration period:

(i) For natural persons:

(I) The month of January for the owner whose surname appears first on the certificate of title or other record of ownership and whose birthday is in the month of January, February, or March;

(II) The month of February for the owner whose surname appears first on the certificate of title or other record of ownership and whose birthday is in the month of April, May, or June;

(III) The month of March for the owner whose surname appears first on the certificate of title or other record of ownership and whose birthday is in the month of July, August, or September; and

(IV) The month of April for the owner whose surname appears first on the certificate of title or other record of ownership and whose birthday is in the month of October, November, or December; or

(ii) For entities other than natural persons:

(I) The month of January for the owner whose name begins with the letter A, B, C, or D;

(II) The month of February for the owner whose name begins with the letter E, F, G, H, I, J, or K;

(III) The month of March for the owner whose name begins with the letter L, M, N, O, P, Q, or R; and

(IV) The month of April for the owner whose name begins with the letter S, T, U, V, W, X, Y, or Z; or

(iii) The provisions of divisions (i) and (ii) of this subparagraph notwithstanding, December 1 through February 15 for vehicles in excess of 26,000 pounds which are not being registered under the International Registration Plan and are owned by natural persons or entities other than natural persons; or

(C) (i) In those counties which are authorized by a local Act enacted pursuant to this Code section not to have staggered registration periods, January 1 through April 30.

(ii) The provisions of division (i) of this subparagraph notwithstanding, December 1 through February 15 for vehicles in excess of 26,000 pounds which are not being registered under the International Registration Plan and are owned by natural persons or entities other than natural persons.

For purposes of determining the registration period of an owner which is an entity other than a natural person in subparagraphs (A) and (B) of this paragraph, the owner shall be deemed to be the owner whose name appears first on the certificate of title or other record of ownership. Any other provision of this paragraph notwithstanding, registration of vehicles under the International Registration Plan shall be as provided by Code Section 40-2-88, and registration of vehicles under the fleet registration plan shall be as provided by Article 2A of this chapter.

(2) "Vehicle" means every motor vehicle, including a tractor or motorcycle, and every trailer required to be registered and licensed under Code Section 40-2-20.

(b) The owner of every vehicle registered in the previous calendar year shall register and obtain a license to operate such vehicle not later than the last day of the owner's registration period.

(c) The owner of any vehicle registered in the previous calendar year who moves his or her residence from a county which does not have staggered registration to a county which has a four-month or 12 month staggered registration period or who moves his or her residence from a county which has a 12 month staggered registration period to a county which has a four-month staggered registration period or to a county which does not have staggered registration shall register and obtain a license to operate such vehicle prior to the last day of such new registration period or, if such registration period has passed for that year at the time of the change of residence, not later than 30 days following the date of the change of residence.

(d) The transferee owner of a new or used vehicle shall register and obtain or transfer a license to operate such vehicle as provided in subsection (a) of Code Section 40-2-20.

(e) Any local law enacted pursuant to this Code section shall specify either a staggered registration period of four months or a nonstaggered registration period of four months. If such local law is conditioned upon approval in a referendum, the results of such referendum shall be verified to the commissioner.

(f) On and after January 1, 2000, no local Act shall be enacted pursuant to this Code section authorizing a staggered system of motor vehicle registration. This subsection shall not apply to any county in which such a local Act has been enacted prior to January 1, 2000.



§ 40-2-22. Application to local tag agents or commissioner

License plates and revalidation decals shall be issued only upon applications made to the local tag agent or the commissioner in accordance with the terms of this chapter.



§ 40-2-23. County tax collectors and tax commissioners designated tag agents

(a) The tax collectors of the various counties of this state and the tax commissioners of those counties in which the duties of the tax collector are performed by a tax commissioner shall be designated as tag agents of the commissioner for the purpose of accepting applications for the registration of vehicles. The commissioner is authorized to promulgate rules and regulations for the purpose of delegating to such tag agents the custodial responsibility for properly receiving, processing, issuing, and storing motor vehicle titles or registrations, or both.

(b) The duties and responsibilities of agents of the commissioner designated under this Code section shall be a part of the official duties and responsibilities of the county tax collectors and tax commissioners.



§ 40-2-24. Bonds of tag agents

Each tag agent shall give bond conditioned as the commissioner may require, and in such amount as the commissioner may deem necessary and proper, not exceeding $250,000.00, to protect the state adequately. Such bond shall be executed by a surety corporation licensed to do business in the State of Georgia, as surety, and the premiums shall be paid by the department. The bond shall run to the Governor and his or her successors in office and shall be approved as to conditions, form, and sufficiency by the commissioner.



§ 40-2-25. Processing by private persons of applications for registration

(a) The commissioner is authorized and directed to promulgate rules and regulations governing the processing by private persons, in any manner whatsoever, of applications for the registration of vehicles.

(b) (1) The tax commissioner of each county shall be authorized to require any private person processing applications for the registration of vehicles pursuant to subsection (a) of this Code section to give an annual fidelity bond in the amount of $50,000.00 with good and sufficient surety or sureties licensed to do business in this state payable to, in favor of, and for the protection of either the payee, taxpayer, or the tax commissioner of the county in which such person processes such applications. Such bond shall be posted prior to the beginning of business operations each year and satisfactory proof of such bond shall be filed in the office of the tax commissioner requiring such bond prior to the beginning of business operations each year.

(2) Any person who violates any provision of paragraph (1) of this subsection shall be guilty of a misdemeanor.



§ 40-2-26. Form and contents of application for registration; heavy vehicle tax

(a) All applicants to register a vehicle shall apply to the tag agent of the county wherein such vehicle is required to be returned for ad valorem taxation.

(b) Application shall be made by the owner of the vehicle upon blanks prepared by the commissioner for such purposes. The application shall contain a statement of the name, place of residence, and address of the applicant; a brief description of the vehicle to be registered, including its name and model, the name of the manufacturer, the manufacturer's vehicle identification number, and its shipping weight and carrying capacity; from whom, where, and when the vehicle was purchased; the total amount of all liens, if any, thereon, with the name and address of the lienholder; and such other information as the commissioner may require. In addition, the commissioner shall provide to an applicant an opportunity to designate an alternative emergency contact telephone number that shall be made available to a law enforcement officer making a vehicle tag inquiry in the course of conducting official law enforcement business.

(c) (1) As used in this subsection, the term "heavy vehicle tax" means that tax imposed by Subchapter D of Chapter 36 of the Internal Revenue Code.

(2) On or after September 30, 1984, no vehicle registration or renewal thereof shall be issued to any motor vehicle subject to the heavy vehicle tax unless the owner of the motor vehicle provides satisfactory proof that the heavy vehicle tax has been paid for the federal tax year during which the application for registration or renewal thereof is made or that a heavy motor vehicle tax return has been filed with the United States Internal Revenue Service for the federal tax year during which the application for registration or renewal thereof is made.

(3) The commissioner is authorized to promulgate rules and regulations consistent with paragraph (2) of this subsection which are necessary to ensure that the state complies with the requirements of the Surface Transportation Assistance Act of 1982, Section 143, 23 U.S.C. Section 141d.

(4) The requirements of this subsection are in addition to any requirements of this Code relative to the registration of motor vehicles.

(d) (1) As used in this subsection, for the purpose of issuing or renewing motor vehicle registration, the term "satisfactory proof" means:

(A) Any type of proof that is satisfactory or sufficient proof of the owner's insurance coverage under subsection (a) of Code Section 40-6-10;

(B) Information obtained from the records or data base of the department regarding the owner's insurance coverage which information is derived from notice provided to the department pursuant to Code Section 40-2-137; or

(C) Such other type of proof of the owner's insurance coverage as may be approved for purposes of this Code section by rule or regulation of the department.

(2) No vehicle registration or renewal thereof shall be issued to any motor vehicle unless the tag agent receives satisfactory proof that the motor vehicle is subject to a policy of insurance that provides the minimum motor vehicle insurance coverage required by Chapter 34 of Title 33 or an approved self-insurance plan and, in the case of a private passenger vehicle, that such coverage was initially issued for a minimum term of six months; provided, however, that the owner's inability to register or renew the registration of any motor vehicle due to lack of proof of insurance shall not excuse or defer the timely payment of ad valorem taxes due and payable upon said vehicle.



§ 40-2-27. Registration of motor vehicles not manufactured to comply with federal emission and safety standards applicable to new motor vehicles; certificate of title; former military motor vehicles

(a) No application shall be accepted and no certificate of registration shall be issued to any motor vehicle which was not manufactured to comply with applicable federal emission standards issued pursuant to 42 U.S.C.A. Section 7401 through Section 7642, known as the Clean Air Act, as amended, and applicable federal motor vehicle safety standards issued pursuant to 49 U.S.C.A. Section 30101, et seq., unless and until the United States Customs Service or the United States Department of Transportation has certified that the motor vehicle complies with such applicable federal standards and unless all documents required by the commissioner for processing an application for a certificate of registration or title are printed and filled out in the English language or are accompanied by an English translation.

(b) The provisions of subsection (a) of this Code section shall not apply to applications for certificates of registration for such motor vehicles that have a manufactured date that is 25 years or older at the time of application. Certification of compliance shall only be required at the time of application for the issuance of the initial Georgia certificate of registration.

(c) Applications for registration of such motor vehicles shall be accompanied by a Georgia certificate of title, proof that an application for a Georgia certificate of title has been properly submitted, or such other information and documentation of ownership as the commissioner shall deem proper.

(d) Before a certificate of registration is issued for an assembled motor vehicle or motorcycle, such assembled motor vehicle or motorcycle shall have been issued a certificate of title in Georgia and shall comply with the provisions of Code Section 40-3-30.1.

(e) The provisions of subsection (a) of this Code section shall not apply to applications for certificates of registration for former military motor vehicles that are less than 25 years old and manufactured for the United States military.



§ 40-2-28. Proof of ownership

(a) Initial applications for registration shall contain such information of ownership as the commissioner shall deem proper, and no vehicle shall be registered unless the commissioner shall be satisfied that the applicant for registration is entitled to have the vehicle registered in his name. Proof of purchase at a judicial sale or previous registration in this state by the applicant may be accepted as evidence of ownership by the commissioner.

(b) Applications for registration of vehicles brought into this state and previously registered in other states shall be accompanied by an affidavit from the motor vehicle registering official of that state, or other satisfactory evidence indicating that the applicant is the lawful owner of the vehicle, including the date, name, and address of the person from whom it was purchased.



§ 40-2-29. Registration and license plate requirement; license fee to accompany application; temporary operating permit; penalties

(a) Except as otherwise provided in this chapter, any person purchasing or acquiring a vehicle shall register and obtain, or transfer, a license plate to operate such vehicle from the county tag agent in their county of residence no later than seven business days after the date of purchase or acquisition of the vehicle by presenting to the county tag agent the following:

(1) A motor vehicle certificate of title as provided in Chapter 3 of this title;

(2) Satisfactory proof of owner's insurance coverage as provided for in subsection (d) of Code Section 40-2-26;

(3) If applicable, satisfactory proof of compliance with the Article 2 of Chapter 9 of Title 12, the "Georgia Motor Vehicle Emission Inspection and Maintenance Act"; and

(4) Satisfactory proof that all fees, permits, and taxes have been paid.

(b) An application for registration shall be accompanied by check; cash; certified or cashier's check; bank, postal, or express money order; or other similar bankable paper for the amount of the license plate or temporary permit fee or any taxes required by law.

(c) A person unable to fully comply with the requirements of subsection (a) of this Code section shall register such vehicle and receive a temporary operating permit that will be valid until the end of the initial registration period as provided for in paragraph (.1) of subsection (a) of Code Section 40-2-21.

(d) A conviction for displaying a license plate or temporary license plate not provided for in this chapter shall be punished as a misdemeanor.



§ 40-2-30. Purchase by mail

An applicant may purchase a vehicle license plate or revalidation decal by mail, by mailing a properly completed application form to the tag agent of the county of his or her residence along with a bank check or money order in the amount of the license fee and all ad valorem taxes due thereon plus an additional fee of $1.00.



§ 40-2-31. Five-year and annual license plates; design; costs of manufacture and delivery retained from registration fees; revalidation and county decals; "In God We Trust" decals

(a) If the applicant meets the requirements set forth in this chapter, the commissioner shall issue to the applicant a license plate bearing a distinctive number.

(b) Such license plates shall be at least six inches wide and not less than 12 inches in length, except motorcycle license plates which shall be at least four inches wide and not less than seven inches in length, and shall show in boldface characters the month and year of expiration, the serial number, and either the full name or the abbreviation of the name of the state, shall designate the county from which the license plate was issued unless specifically stated otherwise in this chapter, and shall show such other distinctive markings as in the judgment of the commissioner may be deemed advisable, so as to indicate the class of weight of the vehicle for which the license plate was issued; and any license plate for a low-speed vehicle shall designate the vehicle as such. Such plates may also bear such figures, characters, letters, or combinations thereof as in the judgment of the commissioner will to the best advantage advertise, popularize, and otherwise promote Georgia as the "Peach State." The license plate shall be of such strength and quality that the plate shall provide a minimum service period of at least five years. The commissioner shall adopt rules and regulations, pursuant to the provisions of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," for the design and issuance of new license plates and to implement the other provisions of this Code section.

(b.1) Notwithstanding the provisions of Code Sections 40-2-131 and 48-2-17, the commissioner shall retain the costs of manufacturing and delivery of license plates, revalidation decals, and county name decals from the registration fee as set forth in Code Section 40-2-151.

(c) The face of the license plate to be displayed shall be treated completely with a retroreflective material which will increase the nighttime visibility and legibility of the plate. The department shall prepare the specifications which such retroreflective material shall meet.

(d) In those years in which a new license plate is not issued, a revalidation decal with a distinctive serial number shall be issued and affixed in the space provided on the license plate issued to the applicant which shall indicate the year and month through which the registration of the vehicle shall be valid; provided, however, that if the commissioner determines that it is necessary, two revalidation decals shall be issued for each license plate to reflect the required information. When an applicant is issued a revalidation decal and such applicant registered the vehicle in another county the previous year, the applicant shall also be issued a new county decal which shall be properly affixed to the license plate and shall replace the other county decal.

(e) The commissioner shall furnish without cost to each tag agent reflective adhesive decals in sufficient number, upon which there shall be printed the name of the agent's county. Such a decal shall be issued with each metal license plate and shall be affixed in the space provided on the license plate without obscuring any number or other information required to be present on the plate. A tag agent shall offer, upon such issuance of a new permanent license plate, the option of obtaining a county decal or a decal providing for the nation's motto, "In God We Trust."

(f) A county tag agent shall issue a county name decal, upon request, for the agent's county only if:

(1) The applicant is a resident of or a business located in the county named on the decal;

(2) The applicant is registering a new vehicle in such county, is renewing a current vehicle registration, or is transferring registration of a vehicle to the county named on the decal; and

(3) The application for registration of the vehicle is being made in the county named on the decal.

(g) The commissioner shall furnish without cost to each tag agent reflective adhesive decals in sufficient number, upon which there shall be printed the nation's motto, "In God We Trust." A tag agent shall offer, upon such issuance of a new permanent license plate, the option of obtaining a county decal or a decal providing for the nation's motto, "In God We Trust." Such a decal shall be issued, upon request and free of charge, by a county tag agent with each new permanent license plate.



§ 40-2-32. Commemoration of college or university

Reserved. Repealed by Ga. L. 2010, p. 9, § 1-74/HB 1055, effective May 12, 2010.



§ 40-2-32.1. Commemorative license plates for Georgia organizations; promotional agreements; fees

Repealed by Ga. L. 2010, p. 9, § 1-75/HB 1055, effective May 12, 2010.



§ 40-2-33. Issuance of license plates; payment and disposition of fees; compensation of tag agents; required identification

(a) (1) Upon compliance with the provisions of this chapter and the payment of the license fee required by law, the tag agent shall accept the application for registration and, except as otherwise provided for in this chapter, if the license plate or revalidation decal applied for is in such tag agent's inventory, he shall issue the appropriate plate or revalidation decal.

(2) The commissioner may provide for the issuance of a temporary license plate for any low-speed vehicle, to be displayed until such time as a license plate of the design required by Code Section 40-2-31 has been issued to the registrant as a replacement for such temporary license plate; provided, however, that any such temporary license plate shall designate the low-speed vehicle as such; and provided, further, that the commissioner shall make available for issuance low-speed vehicle license plates of the design required by Code Section 40-2-31 not later than September 1, 2002.

(3) If the license plate applied for is not in inventory, the application shall be approved and forwarded to the commissioner, who, upon receipt of a proper and approved application, shall issue the license plate applied for by mailing or delivering the plate to the applicant. Until the license plate is received by the applicant from the commissioner, the applicant may operate the vehicle without a license plate therefor upon the receipt issued to him by the tag agent.

(b) Except as provided for in Code Section 40-2-22, the amount of commission permitted as compensation to tag agents under this Code section shall be $1.00 per license plate or revalidation decal issued during any calendar year. Twenty-five cents for each license plate or revalidation decal sold in excess of 4,000 during any one calendar year shall become the property of the county and shall be turned over to the fiscal authorities of the county by the tag agent. The remaining portion of such commissions shall be disposed of as provided in Code Section 40-2-34.

(c) (1) Any other provisions of any law of this state, whether general, special, or local, to the contrary notwithstanding, and except as provided in subsection (b) of this Code section and paragraph (2) of this subsection, the fees prescribed in subsection (b) of this Code section shall be retained by the tag agent appointed by the commissioner under this chapter and shall be his or her own personal compensation for the services rendered in the administration of this chapter, regardless of whether such agent may otherwise be an elected or appointed official of the county, and regardless of whether as such county officer he or she is compensated for the performance of the duties of such office on a fee basis or salary basis, or combination thereof. It shall be his or her duty, however, as agent for the commissioner in the administration of the purposes of this chapter, to compensate any additional personnel which may be necessary to enable said agent to effectuate the provisions of this chapter and the rules and regulations promulgated under this chapter by the commissioner.

(2) If such tag agent shall be a salaried employee of the county and at a salary in excess of $7,999.00 per annum, the amount of such fees so collected shall go into the general treasury of the county. In such cases, it shall be the duty of the governing authorities of the county to furnish to the tag agent such additional clerical help as is necessary to carry out the provisions of this chapter.

(d) The initial issuance of any tag, on or after July 1, 2007, shall not be made unless the applicant presents at the time of application a valid Georgia driver's license or Georgia identification card. This subsection shall not apply to those applicants expressly exempted in Code Section 40-5-21.



§ 40-2-34. Reports and remittances by tag agents

(a) All county tag agents accepting license applications shall endeavor to submit to the commissioner on at least a weekly basis reports of license applications handled and remit with such reports related sums of money to which the state is entitled. All tag reports of license applications handled and related sums of money to which the state is entitled must be submitted to the commissioner within seven calendar days from the close of the business week during which the aforementioned license applications were handled and related sums of money received. The term "business week" shall mean Monday through Friday (or Saturday if applicable).

(b) Funds received as a result of the handling of license applications shall be considered trust funds in the hands of such tag agents until such time as paid over to the commissioner.

(c) Failure to submit the reports or remit the funds within the period required by this Code section shall result in the penalties imposed by Code Section 48-2-44.

(d) Before the expiration of the time period within which a tag report is required to be filed with the commissioner or related funds remitted to the commissioner, application may be made to the commissioner for an extension. The commissioner shall be authorized, upon a showing of justifiable cause, to grant up to a 30 day extension from the deadline provided for the performance of the above duties. Only one such extension may be granted with regard to any reports or funds due the commissioner for a specific business week.

(e) Proof of mailing within the appropriate time periods provided for in this Code section, as evidenced by a United States Postal Service postmark, shall be prima-facie proof that the county tag agent has complied in a timely manner with the duties enumerated by this Code section.

(f) All funds derived from motor vehicle registrations or the sale of any license plates and remitted to the state shall be deposited in the general fund of the state treasury unless otherwise specifically authorized by the Constitution and provided for in this chapter.



§ 40-2-35. Commissioner to have license plates by December 1

The commissioner shall have in his possession on or before December 1 of each year, for distribution, the license plates and revalidation decals provided for in this chapter.



§ 40-2-36. Commissioner to furnish license plates to tag agents; inventories and affidavits of missing plates; sale of plates for vehicles weighing more than 26,000 pounds

(a) The commissioner shall furnish to each tag agent such number of motor vehicle license plates, revalidation decals, and decals as he may deem necessary for issuance by such agent, together with such forms and other supplies as are necessary to enable such agent to perform the duties required of him by this chapter.

(b) The county tag agent shall, immediately upon receipt of the motor vehicle license plates from the commissioner, take a full and complete inventory of the arriving shipment of license plates for motor vehicles over 26,000 pounds. The affidavit of lost or missing plates which the county tag agents are required to file with the commissioner shall be filed within ten days of the county tag agents' receipt of the license plates for motor vehicles over 26,000 pounds in weight. Failure to submit the required affidavit within ten days shall result in a denial of credit for any lost or missing license plates and the receiving county shall be responsible for full payment of said license plates.

(c) The county is responsible for providing a secure storage area for all license plates and revalidation decals.

(d) Notwithstanding any other provision of law, should a county desire to maintain an inventory of license plates for vehicles weighing in excess of 26,000 pounds and sell said license plates for vehicles weighing in excess of 26,000 pounds, the county shall first request permission in writing from the commissioner. Permission shall be granted at the discretion of the commissioner and, once granted, the permission may be revoked should the county fail to file tag and title reports with the commissioner in a timely and proper manner and fail to remit to the commissioner in a timely manner sums of money collected.

(e) The commissioner shall prescribe such reasonable rules and regulations as in his discretion may be necessary to effectuate the purposes of this Code section.



§ 40-2-37. Registration and licensing of vehicles of state and political subdivisions

(a) All vehicles of the type required to be registered by Code Section 40-2-20 owned by the State of Georgia or any municipality or other political subdivision of this state and used exclusively for governmental functions, except those employed in secret investigatory police functions to which regular Georgia license plates are issued, and except for those assigned for the transportation of employees of the Georgia Lottery Corporation to which regular Georgia license plates are issued, shall be registered with the commissioner by the fiscal officers or other proper officials of the respective departments and agencies of the state, municipality, or political subdivision to which such vehicles belong prior to operation and use thereof. Such registration shall be made upon forms prescribed and prepared by the commissioner for such purpose and shall contain a brief description of the vehicle to be registered; its name and model; the name of the manufacturer; the manufacturer's vehicle identification number; the department, agency, political subdivision, or branch thereof to which such vehicle is to be registered; and such other information as to use and identity as the commissioner may require. Upon the filing of the properly executed application for registration, the commissioner, upon being satisfied that such vehicle is bona fide owned by the state or a municipality or political subdivision thereof and is to be used exclusively for governmental functions, shall issue, upon payment by such applicant of a license fee of $3.00, a license plate which shall be displayed upon such vehicle in the same manner as provided for private vehicles. The license fee, less the actual manufacturing cost of the plates which will be retained by the department, shall be deposited in the general fund of the state treasury. Such license plates shall be replaced at such time as other license plates issued for private vehicles are required to be replaced.

(b) For all vehicles owned by the State of Georgia or any municipality or other political subdivision of this state, except those vehicles employed in covert or secret investigatory police functions to which regular Georgia license plates are issued, those assigned for the transportation of employees of the Georgia Lottery Corporation to which regular Georgia license plates are issued, and those vehicles owned by the Department of Public Safety, the commissioner shall provide for registration and issuance of regular license plates for such vehicles. The license plates issued pursuant to this subsection shall be identical in appearance to regular license plates issued for private vehicles, except that such license plates shall not display any registration expiration. Such license plates may be transferred as provided for in subsection (d) of this Code section. Such license plates shall be issued at the time the vehicle is purchased by the state.

(c) All license plates issued to government vehicles pursuant to this Code section shall be marked in such a manner as to indicate the specific type of governmental unit operating the vehicle. These markings shall be prominently displayed and shall consist of one of the following appropriate legends: "STATE," "CITY," "COUNTY," "AUTHORITY," or "BOARD." In addition, each such license plate shall bear a county identification strip indicating the county in which the vehicle is based except that vehicles owned by the state shall not be required to bear such county identification strip.

(d) Any such license plates shall remain displayed and affixed upon such vehicle so long as such vehicle continues to be owned by the state or such municipality or political subdivision and used exclusively for governmental functions. Upon cessation of either such ownership or use, the license plate shall be removed from such vehicle and returned to the commissioner or the county tag agent for destruction. In the event of a transfer of a vehicle to a department or agency, or branch thereof, other than the specific one to which such vehicle is registered, the commissioner shall be notified in writing by the department or agency from which the same is being transferred upon a form prepared and furnished for such purpose by the commissioner. On due proof of loss of any such license plate, or of mutilation due to accidental or natural causes, another license plate may be issued upon application of the fiscal officer or other proper official of the department, agency, or political subdivision to which any such lost plate is registered.

(e) No person, firm, or corporation owning or operating any such vehicle shall display upon the motor vehicle any license plate provided for in this Code section unless at the time of such ownership or operation such vehicle is properly registered under this Code section and is owned by the state or a municipality or political subdivision of this state and is being used exclusively for governmental purposes. Any person who violates this subsection shall be guilty of a misdemeanor.

(f) This Code section shall apply to all vehicle license plates issued for governmental vehicles on and after January 1, 2007.



§ 40-2-38. Registration and licensing of manufacturers, distributors, and dealers; dealer plates; calculation of registration requirements

(a) (1) Manufacturers, distributors, and dealers engaged in the manufacture, sale, or leasing of vehicles required to be registered under Code Section 40-2-20 shall register with the commissioner, making application for a distinguishing dealer's number, specifying the name and make of motor vehicle, tractor, or trailer manufactured, sold, or leased by them, upon forms prepared by the commissioner for such purposes, and pay therefor a fee of $62.00, which shall accompany such application. Upon payment of such fee by a dealer, the commissioner shall furnish to the dealer one master number plate to expire each year in accordance with subsection (f) of this Code section, to be known as a dealer's number and to be distinguished from the number plates provided for in this chapter by different and distinguishing colors to be determined by the commissioner. The dealer plate for a franchise motor vehicle dealer shall be distinguishable from the dealer plate for a used car dealer and from the dealer plate for a motor vehicle wholesaler. A dealer's number plate is for the purpose of demonstrating or transporting dealer's vehicles or trailers for sale or lease. Persons engaged in the business of transporting vehicles for a dealer under a vehicle's own power shall be permitted to use such dealer's plate for the purpose of transporting a vehicle.

(2) No dealer may use or permit to be used a dealer's number for private use or on cars for hire, for lease, or other manner not provided for in this Code section. A dealer may use or permit to be used a dealer's number for private use on vehicles owned by the dealership, regardless of whether such vehicle has been issued a certificate of title or registered, when such vehicles are operated by an employee or corporate officer of the dealer which has been issued such number. A distinguishing dealer's number used by an employee or officer for private use shall authorize such person to operate the vehicle to which the number is attached on the public highways and streets. For purposes of this paragraph, "employee" means a person who works a minimum of 36 hours per week at the dealership.

(3) The manufacturer's or distributor's license plate is limited to no longer than six months' use per vehicle. Upon payment of such a fee by a manufacturer or distributor, the commissioner shall issue to manufacturers and distributors number plates with the word "Manufacturer" or "Distributor" on such plates. Nothing in this subsection shall preclude a manufacturer or distributor from using a "Manufacturer" or "Distributor" number plate on motor vehicles it owns when such vehicles are used for evaluation or demonstration purposes, notwithstanding incidental personal use by a manufacturer or distributor. A dealer may apply for one or more distinguishing dealer's numbers. In the event the dealers, distributors, or manufacturers desire more than one tag, they shall so state on the application, and, in addition to the fee of $62.00 provided in this Code section, shall pay $12.00 for each and every additional number plate furnished.

(4) (A) Upon application and payment of the required fee, the commissioner shall issue to manufacturer headquarters or its affiliate number license plates with the words "Manufacturer HQ" on such plates. The manufacturer headquarters license plates must be used exclusively on motor vehicles owned or in possession of a manufacturer headquarters or its affiliate. Such manufacturer headquarters plates are limited to no longer than 24 months' use per vehicle.

(B) A manufacturer headquarters or its affiliate shall apply on a form prescribed by the commissioner and shall provide proof that the applicant:

(i) Is a bona fide manufacturer headquarters; and

(ii) Maintains a system of records regarding use of such license plates. The manufacturer headquarters shall state in each application the number of manufacturer headquarters license plates requested.

(C) The manufacturer headquarters or its affiliate shall pay an application fee of $62.00 per application as provided in this Code section, and shall pay $12.00 for each and every plate furnished. With respect to any manufacturer headquarters license plate issued to a manufacturer headquarters or its affiliate, notwithstanding anything to the contrary in this title or Code Section 48-5C-1, such manufacturer headquarters or its affiliate, and any person operating or possessing a motor vehicle using a manufacturer headquarters license plate pursuant to this paragraph, shall not be subject to state or local title ad valorem tax fees with respect to such vehicle or manufacturer headquarters license plate.

(D) The manufacturer headquarters or its affiliate shall maintain a system of records regarding the motor vehicle to which the manufacturer headquarters license plate will be attached. Such record shall, at a minimum, contain the:

(i) Vehicle Identification Number (VIN);

(ii) Name and address of the primary individual operating the vehicle; and

(iii) Manner of use of the vehicle selected from the alternative uses referenced in subparagraph (E) of this paragraph.

(E) Vehicles with manufacturer headquarters license plates may be operated by persons authorized by the manufacturer headquarters or its affiliate on vehicles of its brand for the following manners of use:

(i) Evaluation, marketing, or demonstration purposes, notwithstanding incidental personal use by a manufacturer headquarters' authorized employee or other authorized person designated by such manufacturer headquarters or its affiliate; or

(ii) As part of a vehicle leasing program operated by such manufacturer headquarters or its affiliate for the benefit of employees. Any operation of a motor vehicle by a person for an approved use pursuant to this subparagraph shall be deemed to be a demonstration of the motor vehicle for purposes of Code Section 48-8-39.

(b) Dealer plates shall be issued in the following manner:

(1) Dealers shall be issued a master plate and two additional plates, for a total of three initial plates; and

(2) In addition to the three dealer plates issued in accordance with paragraph (1) of this subsection, each dealer may also be issued one additional dealer plate for every 20 units sold in a calendar year.

In order to determine the additional number and classification of plates to be issued to a dealer, a dealer shall be required to certify by affidavit to the department the number of retail and wholesale units sold in the prior calendar year using the past motor vehicle sales history of the dealer as identified by department records of documentation approved by the department. If no sales history is available, the department shall issue a number of plates based on an estimated number of sales for the coming calendar year. The department may, in its discretion, request documentation supporting sales history and may increase or decrease the number and classification of plates issued based on actual sales.

(c) This Code section shall not apply in any manner to mopeds as such term is defined in Code Section 40-1-1.

(d) The license plates issued pursuant to this Code section shall be revoked and confiscated upon a determination after a hearing that such dealer, distributor, manufacturer, or manufacturer headquarters has unlawfully used such license plates in violation of this Code section.

(e) If a license plate issued pursuant to this Code section is lost or stolen, the dealer, manufacturer, distributor, manufacturer headquarters, or other party to whom the license plate was issued must immediately report the lost or stolen plate to local law enforcement agencies. If a replacement license plate is sought, the dealer, manufacturer, distributor, manufacturer headquarters, or other party to whom the license plate was issued shall file a notarized affidavit with the department requesting a replacement plate. Such affidavit shall certify under penalty of perjury that the license plate has been lost or stolen and that the loss has been reported to a local law enforcement agency.

(f) (1) The expiration of a license plate issued pursuant to this Code section shall be the last day of the registration period as provided in division (a)(1)(A)(ii) of Code Section 40-2-21, except that for the purposes of this subsection, the registration period shall be determined by the first letter of the legal name of the business listed on the application for registration or renewal of registration. An application for renewal of registration shall not be submitted earlier than 90 days prior to the last day of the registration period. A penalty of 25 percent of the total registration fees due shall be assessed any person registering pursuant to this Code section who, prior to the expiration of such person's registration period, fails to apply for renewal or if having applied fails to pay the required fees.

(2) A transition period shall commence on October 1, 2007, and conclude on December 31, 2007, for all existing registrations and any new registration applications presented prior to January 1, 2008. On or after January 1, 2008, new applications for registration shall be submitted and remain valid until the expiration of such registration as specified in paragraph (1) of this subsection.

(g) The commissioner shall adopt rules and regulations for the implementation of this Code section.



§ 40-2-38.1. Transporter license plate

(a) A person engaged in the business of the limited operation of a motor vehicle or trailer for any of the following purposes may obtain a transporter plate authorizing the movement of the vehicle for the specific purpose:

(1) To facilitate the delivery of new or used motor vehicles, trucks, trailers, or buses between manufacturers, distributors, dealers, sellers, or purchasers;

(2) To move a mobile office, a mobile classroom, a mobile or manufactured home, or a house trailer;

(3) To drive a motor vehicle or pull a trailer that is part of the inventory of a dealer to and from a motor vehicle or trailer trade show or exhibition or to, during, and from a parade in which the motor vehicle or trailer is used; or

(4) To drive special mobile equipment in any of the following circumstances:

(A) From the manufacturer of the equipment to a facility of a dealer; or

(B) From one facility of a dealer to another facility of a dealer.

(b) This Code section shall not be construed to require a motor vehicle or trailer dealer to obtain transporter plates in order to transport vehicles for sale or lease.

(c) A person may obtain a transporter plate by filing an application with the Department of Revenue and paying the required fee. The fee for an initial transporter plate shall be $62.00 and the fee for all additional plates shall be $12.00. An application for a transporter plate must be on a form provided by the department and must contain the information required by the department. The department is authorized to promulgate regulations consistent with this Code section.

(d) Transporter plates issued under this Code section shall be distinguishable from dealer, wholesaler, manufacturer, or distributor plates, as provided for in Code Section 40-2-38.

(e) During the year for which it is issued, a person may transfer a transporter plate from one vehicle to another so long as the vehicle is driven or pulled only for a purpose authorized by subsection (a) of this Code section. In order to obtain a transporter plate, an applicant must demonstrate to the department compliance with all applicable federal and state laws.

(f) The license plates issued pursuant to this Code section shall be revoked and confiscated upon a determination after a hearing that an applicant has unlawfully used such license plates for purposes other than those expressly permitted by this Code section.

(g) If a license plate issued pursuant to this Code section is lost or stolen, the dealer, manufacturer, distributor, or other party to whom the license plate was issued must immediately report the lost or stolen plate to local law enforcement agencies. If a replacement license plate is sought, the dealer, manufacturer, distributor, or other party to whom the license plate was issued shall file a notarized affidavit with the department requesting a replacement plate. Such affidavit shall certify under penalty of perjury that the license plate has been lost or stolen and that the loss has been reported to a local law enforcement agency.

(h) This Code section shall not in any way apply to farm tractors.

(i) (1) The expiration of a license plate issued pursuant to this Code section shall be the last day of the registration period as provided in division (a)(1)(A)(ii) of Code Section 40-2-21, except that for the purposes of this subsection, the registration period shall be determined by the first letter of the legal name of the business listed on the application for registration or renewal of registration. An application for renewal of registration shall not be submitted earlier than 90 days prior to the last day of the registration period. A penalty of 25 percent of the total registration fees due shall be assessed any person registering pursuant to this Code section who, prior to the expiration of such person's registration period, fails to apply for renewal or if having applied fails to pay the required fees.

(2) A transition period shall commence on October 1, 2007, and conclude on December 31, 2007, for all existing registrations and any new registration applications presented prior to January 1, 2008. On or after January 1, 2008, new applications for registration shall be submitted and remain valid until the expiration of such registration as specified in paragraph (1) of this subsection.

(j) The commissioner shall adopt rules and regulations for the implementation of this Code section.



§ 40-2-39. Registration and licensing of new motor vehicle dealers; temporary site permits

(a) As used in this Code section, the term:

(1) "Dealer" means any person engaged in the business of selling or leasing or offering to sell or lease new motor vehicles and who is licensed or otherwise authorized to utilize trademarks or service marks associated with one or more makes of motor vehicles in connection with such sales or leases. The term "dealer" shall not mean any person engaged solely in the business of selling used motor vehicles and shall not mean any person engaged in the solicitation, advertising, or financing of the sale of new motor vehicles and shall not mean any person engaged solely in activities as a manufacturer or distributor of new motor vehicles.

(2) "Distributor" means any person who, pursuant to a contract with a manufacturer, sells or offers to sell new motor vehicles to new motor vehicle dealers.

(3) "Established place of business" means a permanent salesroom or sales office of a new motor vehicle dealer, which permanent salesroom or sales office is located in a permanent building on an open lot and which is marked by an appropriate sign and at which a permanent business of bartering, trading, or selling of new motor vehicles is carried on in good faith.

(4) "Manufacturer" means any person who makes or assembles new motor vehicles.

(5) "Motor vehicle" means every self-propelled vehicle intended primarily for use and operation on the public highways, except farm tractors and other machines and tools used in the production, harvesting, and care of farm products and except construction equipment.

(6) "New motor vehicle" means a motor vehicle which has been sold to a dealer and on which the original motor vehicle title has not been issued.

(7) "Person" means every natural person, partnership, corporation, association, trust, estate, or any other legal entity.

(8) "Temporary site" means a location at which new or used motor vehicles are sold or offered for sale for which a temporary site permit has been issued by the department in accordance with paragraph (4) of subsection (b) of this Code section and which location is:

(A) Used for a period not to exceed 96 hours in any 30 day period of time;

(B) Used not more than three times in any calendar year; and

(C) Located in the county in which the established place of business of the new motor vehicle dealer using the temporary site is located or an adjoining county.

(9) "Trade shows" means the display or solicitation for sale of new motor vehicles at a location other than the established place of business at which the sales transaction is accomplished or at which delivery of the new motor vehicle is completed.

(b) (1) It shall be unlawful for any person to engage in any activity as a new motor vehicle dealer unless and until such person has registered with the commissioner and obtained a dealer's number license plate under Code Section 40-2-38 for each established place of business at which the person engages in such activity. The commissioner shall not accept such application for registration and shall not issue a dealer's number license plate unless and until the applicant establishes to the satisfaction of the commissioner, under criteria established by rules or regulations promulgated by the commissioner, that the applicant shall not engage in any activity of a new motor vehicle dealer except at an established place of business, a temporary site, or a properly licensed auto auction or licensed facility. This paragraph shall not be construed to prohibit a new motor vehicle dealer from delivering a vehicle off site if the transaction is initiated at an established place of business under this chapter.

(2) It shall be unlawful for any person to engage in any activity as a new motor vehicle dealer except at an established place of business which has been registered as such under this Code section and Code Section 40-2-38 or at a temporary site.

(3) This subsection shall not apply to new motor vehicle trade shows and shall not be construed to prohibit new motor vehicle trade shows or properly licensed auctions.

(4) (A) At least 60 days prior to the opening of a sale at a temporary site, a new motor vehicle dealer must make application to the department for a temporary site permit.

(B) To be eligible for a temporary site permit, a new motor vehicle dealer must be registered with the department as required by Code Section 40-2-38. In order to obtain a temporary site permit, a new motor vehicle dealer must provide, on a form promulgated by the department, the following:

(i) The address, including county, of the new motor vehicle dealer's established place of business;

(ii) The address, including county, of the temporary site location;

(iii) The dates and hours of the temporary site sale;

(iv) The number of temporary site sales already conducted by the new motor vehicle dealer during the calendar year in which the requested temporary site sale is to occur; and

(v) The name, address, and contact person of any sponsors, promoters, and lending institutions involved in or to be represented at the temporary site sale.

(C) As part of the application, a new motor vehicle dealer must submit written documentation demonstrating that the new motor vehicle dealer has complied with any licensing requirements applicable in the local jurisdiction in which the temporary site sale will occur and a copy of a written agreement with the owner of the real property where the sale is to occur.

(D) A temporary site permit issued pursuant to this paragraph shall be valid only for the dates and hours of the sale as indicated in the application submitted to the department and must be prominently displayed at the temporary site at all times during the sale. No new motor vehicle dealer may purchase more than three temporary site permits within a calendar year. A temporary site permit is not transferable to any other dealer or location.

(E) The filing fee for each application for a temporary site permit shall be $100.00.

(c) As an alternative to criminal or other civil enforcement, the commissioner, in order to enforce this Code section or any orders, rules, and regulations promulgated pursuant thereto, may issue an administrative fine not to exceed $1,000.00 for each violation, whenever the commissioner, after a hearing, determines that any person has violated any provisions of this Code section or any regulations or orders promulgated thereunder. If, after a hearing, the commissioner determines that any person has violated this Code section more than once, the commissioner may suspend a dealer's registration for a period not to exceed ten days. Any hearing and any administrative review held pursuant to this Code section shall be conducted in accordance with the procedure for contested cases under Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." Any person who has exhausted all administrative remedies available and who is aggrieved or adversely affected by a final order or action of the commissioner shall have the right of judicial review thereof in accordance with Chapter 13 of Title 50. All fines recovered under this subsection shall be paid into the state treasury. The commissioner may file, in the superior court (1) wherein the person under order resides; (2) if such person is a corporation, in the county wherein the corporation maintains its established place of business; or (3) in the county wherein the violation occurred, a certified copy of a final order of the commissioner, whether unappealed from or affirmed upon appeal, whereupon the court shall render judgment in accordance therewith and notify the parties. Such judgment shall have the same effect and proceedings in relation thereto shall thereafter be the same as though the judgment had been rendered in an action duly heard and determined by the court. The penalty prescribed in this Code section shall be concurrent, alternative, and cumulative with any and all other civil, criminal, or alternative rights, remedies, forfeitures, or penalties provided, allowed, or available to the commissioner with respect to any violation of this Code section or any order, rules, or regulations promulgated pursuant thereto. For purposes of this subsection, the sale of each motor vehicle while not in compliance with temporary site permit requirements shall constitute a separate violation.

(d) Any person who violates any provision of this Code section shall be guilty of a misdemeanor and, upon conviction thereof, shall be subject to a fine not to exceed $1,000.00 or imprisonment for a period not to exceed 12 months, or both.



§ 40-2-39.1. Restrictions on sale or advertising of used motor vehicles displayed or parked; exceptions; enforcement; penalty

(a) (1) An owner or lessee of any real property shall not authorize more than five used motor vehicles within any 12 month period displayed or parked on such real property for the purpose of selling or advertising the sale of such used motor vehicles by the owner or lessee of such vehicles.

(2) An owner or lessee of any real property shall not authorize more than two used motor vehicles at the same time displayed or parked on such real property for the purpose of selling or advertising the sale of such used motor vehicles by the owner or lessee of such vehicles.

(3) An owner or lessee of any used motor vehicle shall not display or park such used motor vehicle on the real property of another for the purpose of selling or advertising the sale of such used motor vehicle if the display or parking of such vehicle will cause the owner or lessee of the real property to be in violation of paragraph (1) or (2) of this subsection.

(4) An owner or lessee of any used motor vehicle shall not display or park such used motor vehicle on the real property of another for the purpose of selling or advertising the sale of such used motor vehicle unless the owner or lessee of such vehicle has the prior permission of the owner or lessee of the real property.

(b) The provisions of subsection (a) of this Code section shall not apply:

(1) If the owner or lessee of the vehicle displayed or parked is employed by the owner or lessee of the real property on which the vehicle is displayed or parked;

(2) If the owner or lessee of the vehicle displayed or parked is conducting business with the owner or lessee of the real property on which the vehicle is parked or displayed at the time such vehicle is displayed or parked; or

(3) If the real property on which a vehicle is parked is a parking lot for which a fee is charged for the use of such parking lot, the owner or lessee of the parked vehicle has paid the fee for the use of such parking lot, and such vehicle is legitimately parked on the property for purposes other than displaying, selling, or advertising the sale of such vehicle.

(c) (1) An owner or lessee of any real property shall not authorize any used motor vehicle to be displayed or parked on such real property for the purpose of selling or advertising the sale of such used motor vehicle if such vehicle is not lawfully titled and registered in the name of the individual or entity offering such vehicle for sale in accordance with the applicable provisions of this chapter and Chapter 3 of this title.

(2) A person shall not advertise, display, sell, or offer for sale any used motor vehicle unless such vehicle is lawfully titled and registered in such person's name in accordance with the applicable provisions of this chapter and Chapter 3 of this title.

(d) Any law enforcement officer or agency, the board, or the owner or lessee of any real property upon which a vehicle is displayed or parked in violation of subsection (a) or (c) of this Code section for longer than 24 consecutive hours may have any such vehicle towed from such real property and stored at the expense of the owner or lessee of such vehicle and may then dispose of said vehicle in accordance with Chapter 11 of this title.

(e) A violation of this Code section shall constitute an unfair or deceptive act or practice and shall be a violation of Part 2 of Article 15 of Chapter 1 of Title 10, the "Fair Business Practices Act of 1975." A violation of this Code section may be penalized as provided in Code Section 43-47-21 or any other applicable provision of this Code, including, but not limited to, the "Fair Business Practices Act of 1975."

(f) This Code section shall not apply to any person licensed under Chapter 47 of Title 43 or to any franchised motor vehicle dealer or any subsidiary wholly owned or controlled by such dealer. This Code section shall not eliminate or change the requirement for any person to obtain a license under Chapter 47 of Title 43 if such person engages in any conduct or activity for which a license is required under Chapter 47 of Title 43.

(g) Any person who violates this Code section shall be guilty of a misdemeanor and, upon conviction thereof, shall be subject to a fine not to exceed $1,000.00 for each violation or imprisonment for a period not to exceed 12 months, or both.



§ 40-2-40. Registration of delinquent vehicles; collection and disposition of penalties

(a) The owner of a vehicle required to be registered under Code Section 40-2-20 which was registered for the previous year, who has failed to comply with Code Section 40-2-20 for the current year shall be deemed and held to be a delinquent under this Code section; and the registration of such vehicle shall, after the expiration of the owner's registration period, be subject to a penalty of 25 percent of the registration fee for such vehicle in addition to the fee provided by law, provided that such penalty shall in no event be levied prior to the expiration of the owner's registration period, notwithstanding that the owner failed to register such vehicle within an initial registration period.

(b) All applications for the registration of a delinquent vehicle shall, before being accepted by a tag agent, be first endorsed by a sheriff or a deputy sheriff, a chief of police or his or her designated representative, a state law enforcement officer, a tax commissioner, or a tax collector. The officer endorsing the delinquent application shall indicate, with his or her endorsement on the application, the total amount of the prescribed registration fee together with the 25 percent penalty provided in this Code section, and the full total of such amount shall be paid to the tag agent before any license plate or revalidation decal as provided for in this chapter shall be assigned to the applicant.

(c) All penalties assessed under this Code section shall be accredited in the office of the tag agent when received in the name of the officer making the endorsement, without regard to the residence of the applicant, whether such penalty is received through the exercise of such officer's authority as an arresting officer or through appearance of the applicant at his office for proper endorsement on an application.

(d) Between the first and fifth days of each calendar month, the tag agent shall remit to the respective fiscal authorities of the counties or cities employing the endorsing officers the full amount of such penalties accredited to such officers during and for the preceding calendar month. All sums accredited to state law enforcement officers shall be paid to the fiscal authorities of the county where the vehicle is registered.



§ 40-2-41. Display of license plates

Unless otherwise permitted under this chapter, every vehicle required to be registered under this chapter, which is in use upon the highways, shall at all times display the license plate issued to the owner for such vehicle, and the plate shall be fastened to the rear of the vehicle in a position so as not to swing and shall be at all times plainly visible. No person shall display on the rear of a motor vehicle any temporary or permanent plate or tag not issued by the State of Georgia which is intended to resemble a license plate which is issued by the State of Georgia. The commissioner is authorized to adopt rules and regulations so as to permit the display of a license plate on the front of certain vehicles. It shall be the duty of the operator of any vehicle to keep the license plate legible at all times. No license plate shall be covered with any material unless the material is colorless and transparent. No apparatus that obstructs or hinders the clear display and legibility of a license plate shall be attached to the rear of any motor vehicle required to be registered in the state. Any person who violates any provision of this Code section shall be guilty of a misdemeanor.



§ 40-2-41.1. Authentic historical Georgia license plates

(a) As used in this Code section, the term "authentic historical Georgia license plate" means a license plate originally issued in the year 1970 or earlier and originally required to be displayed on motor vehicles operated upon the streets and highways of this state in the year 1970 or earlier pursuant to former motor vehicle registration laws of this state.

(b) The owner of any antique motor vehicle manufactured in 1970 or earlier shall be authorized to display in lieu of and in the same manner as the license plate otherwise required under Code Section 40-2-41 an authentic historical Georgia license plate which clearly represents the model year of any such antique motor vehicle, provided that the owner has properly registered such antique motor vehicle for the current year as otherwise required under this chapter and has obtained a current Georgia license plate or revalidation decal for such antique motor vehicle. Such currently valid Georgia license plate shall be kept in such antique motor vehicle at all times but need not be displayed in a manner to be visible from outside the vehicle.

(c) For purposes of this Code section, the authentic historical Georgia license plate shall be furnished by the owner of any such antique motor vehicle.

(d) No later than January 1, 2006, the commissioner shall have installed within the department's computer information system applicable to the registration of motor vehicles the necessary program which will include in the information relating to the current Georgia license plate or revalidation decal issued for an antique motor vehicle the information relating to the authentic historical Georgia license plate authorized to be displayed on such antique motor vehicle.



§ 40-2-42. Transfer of license plates and revalidation decals

(a) A license plate or revalidation decal, when issued, shall be transferred from one vehicle to another vehicle of the same class acquired by the same person as provided in this chapter. Any use of a license plate or revalidation decal by any other person or persons in any manner not provided for in this chapter shall be a violation of this chapter.

(b) The commissioner shall provide by rules and regulations appropriate procedures whereby, upon the payment of a fee of $5.00, and, upon preparation and filing of an appropriate application therefor, currently valid annual and five-year license plates and revalidation decals shall be transferred from one vehicle to another vehicle of the same class of which ownership is acquired following that person's or those persons' ceasing to own or operate on the public roads the vehicle for which such plate was originally issued and during the initial registration period for the acquired vehicle. If such acquired vehicle is of a different class than the vehicle no longer owned or operated by such person, he or she shall submit the license plate currently issued to him or her for cancellation and, upon payment of any additional fee for registering such acquired vehicle, the commissioner shall issue a new license plate to such person for use on such acquired vehicle. License plates and revalidation decals may be transferred in accordance with the provisions of this subsection at any time after issuance or renewal thereof and until the expiration of the period for which issued.

(c) The commissioner shall provide appropriate procedures whereby, when the registered owner of a jointly owned motor vehicle is deceased, the license plate issued for the motor vehicle may, upon appropriate application and payment of fees, be transferred to the surviving owner's name, provided that the surviving owner acquires a new certificate of title under subsection (d) or paragraph (1) of subsection (e) of Code Section 40-3-34 and makes the payment of appropriate ad valorem taxes.



§ 40-2-43. Certificate of registration; replacement of lost registration certificate; issuing of duplicates

(a) Upon an applicant's compliance with all laws relevant to the registration of his vehicle, the appropriate licensing authority shall issue to such applicant a certificate of registration for his vehicle. If a registration certificate issued under this chapter is lost, stolen, mutilated, or destroyed or becomes illegible, the registered owner shall promptly make application for a duplicate registration certificate to the commissioner. The commissioner, upon receipt of an application and a fee of $1.00, shall issue the registered owner a duplicate registration certificate. If the application for a duplicate registration certificate is submitted to the same county that issued the current certificate of registration, the county tag agent may issue the duplicate registration certificate and may retain the application fee as compensation for issuing such duplicate certificate of registration.

(b) Any dealer or owner of a vehicle may apply to the commissioner or any county tag agent for a duplicate of the last registration certificate issued to the previous or current owner for that vehicle. The commissioner or county tag agent, upon receipt of an application and a fee of $1.00, shall provide the duplicate registration certificate.



§ 40-2-44. Reporting of theft, loss, or mutilation of license plates or revalidation decals; issuance of duplicates or replacements

(a) Except as provided in subsection (b) of this Code section, the owner of a motor vehicle shall immediately report the theft, loss, or mutilation of a license plate or revalidation decal to the appropriate law enforcement agency or official, including but not limited to a municipal or county police department or officer, the county sheriff, the Department of Public Safety, or the Georgia State Patrol. Said owner shall obtain a copy of the police report and shall submit such copy to the commissioner with a fee of $8.00 to obtain a duplicate license plate or revalidation decal. Alternatively, the copy of the police report may be submitted to the applicant's county tag agent with a fee of $8.00 in which case the county tag agent is authorized to issue a replacement license plate or decal. In those instances in which a vehicle owner is unable to obtain a police report of such theft, loss, or mutilation of a license plate or revalidation decal, the owner shall be authorized to submit to the appropriate law enforcement agency or official and to either the commissioner or to the county tag agent a sworn affidavit as to such theft, loss, or mutilation in lieu of a police report and obtain a replacement license plate or decal. The county tag agent shall be entitled to retain as compensation for issuance of a replacement license plate or decal the same commission as provided for issuance of a new license plate or decal under the terms and conditions provided in subsection (b) of Code Section 40-2-33.

(b) If the license plate or revalidation decal is mutilated but still legible and if such license plate or revalidation decal is surrendered with the application for the duplicate, the requirements of subsection (a) of this Code section, relating to reporting the theft, loss, or mutilation of a license plate or decal and submitting a copy of a police report, shall not apply.

(c) A duplicate county decal when the original has been lost, defaced, or destroyed may be obtained from the commissioner at no cost. A replacement license plate or revalidation decal when the original has been lost in the mail prior to receipt by the registered owner shall be issued by the commissioner without charge upon application and completion of the form and affidavit prescribed by the commissioner setting forth the circumstances of nonreceipt of the license plate or decal. The owner shall report the nonreceipt or loss of the license plate or decal to the appropriate law enforcement agency or official, including, but not limited to, a municipal or county police department or officer, the county sheriff, or the Department of Public Safety. Said owner shall obtain a copy of the police report on which the license plate or decal number is listed and shall submit such copy to the commissioner. The owner shall not be charged a fee by the Department of Public Safety or the local law enforcement agency or official for a copy of such police report.

(d) The commissioner is authorized to establish procedures and promulgate rules and regulations for carrying out this Code section.



§ 40-2-45. Transferring license plate or revalidation decal for "salvage", "rebuilt", damaged, or demolished motor vehicles

(a) No person shall transfer a license plate or decal from one vehicle to any other motor vehicle which is a "salvage" or "rebuilt" motor vehicle as provided in Chapter 3 of this title unless the owner of such vehicle submits satisfactory proof to the commissioner that the motor vehicle inspection required by Code Section 40-3-37 has been performed and such vehicle has been determined to be in full compliance with the law.

(b) Notwithstanding subsection (a) of this Code section, if a vehicle is damaged, scrapped, dismantled, or demolished and transferred to an insurance company or licensed rebuilder and the transferor of such vehicle has a current, unexpired license plate and registration issued therefor, such license plate shall be transferred to another vehicle acquired by such transferor according to the provisions of Code Section 40-2-42 or 40-2-80, as applicable.



§ 40-2-46. License plate commemorating 1996 Olympic Games

Reserved. Repealed by Ga. L. 1998, p. 128, § 40, effective March 27, 1998, and by Ga. L. 1998, p. 1179, § 10, effective May 1, 1998.



§ 40-2-47. Permanent registration and license plates for certain trailers; "leased or rented trailer" defined

(a) Notwithstanding any other provision of this chapter to the contrary, the owner of any trailer, including:

(1) Any leased or rented trailer and including single pole and twin-beam trailers and other trailers used in commercial logging or commercial trailers used for the hauling of unprocessed farm products used as or in connection with a motor vehicle, truck, or tractor used as a common or contract carrier for hire, a private carrier, or a motor carrier of property; or

(2) Any boat trailer, utility trailer, or noncommercial cattle and livestock trailer,

shall have the option of obtaining a permanent registration and license plate for such trailer, in lieu of an annual registration and license plate, upon the payment of the one-time fee specified in Code Section 40-2-151 and compliance with the provisions of this Code section.

(b) The certificate of registration and license plate issued for a specific trailer under this Code section shall continue to be valid for the duration of the owner's interest in such trailer. No registration or license plate issued for any trailer under this Code section shall be transferred for any reason and a new registration and license plate shall be required when ownership of the trailer is transferred to a new owner. The payment of the fee for a permanent registration and license plate shall be in addition to and not in lieu of the payment of annual ad valorem taxes on such trailer during the period of December 1 to February 15.

(c) As used in this Code section, the term "leased or rented trailer" means any utility trailer that is owned by and leased or rented out by a person, firm, or corporation in the business of leasing or renting out such trailers.



§§ 40-2-48 through 40-2-49. 1

Repealed by Ga. L. 2006, p. 1094, §§ 3-5, effective January 1, 2007. Ga. L. 2010, p. 9, § 1-75/HB 1055, repealed the reservation of these Code section designations.



§ 40-2-49.2. License plates promoting the conservation of wildflowers

Repealed by Ga. L. 2010, p. 9, § 1-75/HB 1055, effective May 12, 2010.



§ 40-2-49.3. License plates promoting dog and cat reproductive sterilization support programs

Repealed by Ga. L. 2010, p. 9, § 1-75/HB 1055, effective May 12, 2010.






Article 2A - Fleet Vehicles

§ 40-2-50. Definitions

As used in this article, the term:

(1) "Fleet" means 1,000 or more motor vehicles.

(2) "Fleet registration plan" means the method of registering the motor vehicles of a fleet as provided in this article.



§ 40-2-51. Fleet enrollment

(a) (1) A corporation or firm which has an established place of business in this state or which is controlled by a parent corporation which has an established place of business in this state and which owns or operates under a lease agreement a fleet which is not required to be registered under the International Registration Plan in accordance with Article 3A of this chapter may enroll in the fleet registration plan and register and obtain licenses to operate the motor vehicles in such fleet as provided in this article.

(2) The provisions of this article for fleet enrollment, registration, and licensing shall not apply to any corporation or firm which leases or rents motor vehicles to other persons for use thereby.

(b) (1) Applications for enrollment of a fleet under the fleet registration plan may be submitted to the department in the form and manner prescribed thereby during the period of December 1 of the prior registration year to February 15 of the year for which the license plates are to be issued. Motor vehicles of a fleet shall be enrolled separately by classes and by counties where the vehicles are to be registered.

(2) (A) An applicant for enrollment of a fleet under the fleet registration plan shall pay a fleet enrollment fee of $200.00 for initial enrollment of the fleet.

(B) If the applicant for enrollment of a fleet or the parent corporation or firm thereof has not had an established place of business in this state for a period of ten consecutive years or more, the applicant shall post a $25,000.00 surety bond at the time of applying for enrollment.

(3) If the department determines that the applicant is eligible for fleet registration and proper application has been made, the department shall enroll the fleet, indicate the amount of license fees due for the fleet, validate the enrollment form or forms for the applicable county or counties, and mail the validated original enrollment form or forms with fees indicated to the applicant. Such enrollment shall be valid for a period which is concurrent with that period for which regular license plates are issued for use under Code Section 40-2-31. Thereafter, the department shall, prior to December 1 of each year of the enrollment period, mail the enrollee a statement of the amount of license fees due and payable during the forthcoming registration period for such fleet.



§ 40-2-52. Registration and obtaining of license; application of provisions for registering and licensing motor vehicles

(a) After receipt of a validated fleet enrollment form, the owner or operator of the enrolled fleet shall register and obtain licenses to operate the motor vehicles thereof during the period of December 1 of the prior registration year to February 15 of the year for which the license plates are to be issued.

(b) An applicant for registration of a vehicle of an enrolled fleet shall submit a validated original fleet enrollment form to the county tag agent in each county in which vehicles enrolled under the fleet registration plan are to be registered.

(c) The provisions of Article 2 of this chapter for registering and licensing motor vehicles generally which are not inconsistent with the provisions of this article shall apply to the registration and licensing of each vehicle of an enrolled fleet.



§ 40-2-53. License plates

(a) (1) Upon submission by the applicant of a validated original fleet enrollment form and compliance with all applicable requirements for registration and licensing of motor vehicles, the county tag agent shall issue to the applicant a fleet motor vehicle license plate for each vehicle of the fleet to be registered and licensed in such county.

(2) The county tag agent shall mark the validated original fleet enrollment form as "taxes paid" or "tax exempt," as applicable, and return such form to the registrant.

(3) The registrant shall submit to the department the validated original fleet enrollment form which has been marked as provided in paragraph (2) of this subsection.

(b) Fleet motor vehicle license plates shall be similar in design to and issued for the same period as regular license plates issued under Code Section 40-2-31, except that such fleet motor vehicle license plates shall contain such words or symbols, in addition to the numbers and letters otherwise prescribed by law, so as to distinctively identify the motor vehicles on which they are placed as fleet motor vehicles. It shall be a requirement that a county name decal shall be affixed and displayed on license plates issued under this Code section.

(c) (1) License plates issued under this Code section shall be renewed annually with a generic fleet revalidation decal.

(2) The bond required under subsection (b) of Code Section 40-2-51 shall be required at the time of any renewal of such license plates if at the time of such renewal the registrant or the parent corporation or firm thereof has not had an established place of business in this state for a period of ten consecutive years or more.

(d) License plates issued under this Code section shall be transferred between vehicles in the same manner as provided by Code Section 40-2-80 for special license plates issued under Article 3 of this chapter.



§ 40-2-54. Audits

(a) If a fleet registrant or the parent corporation or firm thereof has not had an established place of business in this state for a period of ten consecutive years or more, the department or its designated agent shall annually conduct an audit of such fleet registrant to ensure compliance with the requirements of this article which may include, without limitation, examination of records of all vehicles in a fleet, additions to or deletions from a fleet since the most recent such audit, and proof of proper payment of or exemption from ad valorem taxes on fleet vehicles. The fleet registrant shall bear the cost of or reimburse the department for the expenses of any audit required by this subsection.

(b) The department or its designated agent may perform an audit of any fleet registrant to ensure compliance with the requirements of this article which may include, without limitation, examination of records of all vehicles in a fleet, additions to or deletions from a fleet since the most recent such audit, and proof of proper payment of or exemption from ad valorem taxes on fleet vehicles.



§ 40-2-55. Termination of participation in fleet registration plan

An enrollment of a fleet in the fleet registration plan shall be terminated by the department in the event:

(1) The department determines on the basis of an audit that fees for registration and licensing are not paid as required for 20 percent or more of the vehicles in any class of vehicles in the fleet or of those vehicles of the fleet registered in a county;

(2) The department determines on the basis of an audit that fees for registration and licensing are not paid as required for 5 percent or more of the total vehicles in the fleet;

(3) Of the conviction of the fleet registrant for any unlawful use of any license plate issued for a fleet vehicle;

(4) Of the failure of the fleet registrant to pay ad valorem taxes as required for any fleet vehicle;

(5) Of the failure of the fleet registrant to pay enrollment fees as required; or

(6) Of the forfeiture of the surety bond required under Code Section 40-2-52 or 40-2-53.






Article 3 - Prestige License Plates and Special Plates for Certain Persons and Vehicles

§ 40-2-60. Prestige license plates

(a) Motor vehicle owners who are residents of Georgia, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles and, except as provided in subsection (c) of this Code section, upon the payment of a fee of $35.00 in addition to the regular motor vehicle registration fee, shall be issued special personalized prestige license plates by the commissioner. Special personalized license plates issued pursuant to this Code section shall be subject to an additional annual registration fee of $35.00 as a condition of obtaining an annual revalidation decal for such license plate which fee shall be collected by the county tag agent at the time of collection of other registration fees and shall be remitted to the state as provided in Code Section 40-2-34.

(b) For the purpose of this Code section, a license plate with a low number or special number may also be considered as a prestige or personalized plate.

(c) Additional fees for special or distinctive license plates issued pursuant to this article shall be as prescribed in the Code section authorizing such plate, and, when no additional fee is specified, no additional fee shall be required.

(d) The commissioner is authorized to establish procedures and promulgate rules and regulations for carrying out this Code section.



§ 40-2-60.1. Standardized administrative process for special license plates; legislative findings; rules and regulations; definitions; utilization of funds; designs; fees; application for special license plates; continued issuance of plates; transfer of plates

(a) The General Assembly finds that in recent years numerous laws were enacted providing for the issuance of special license plates for certain persons and vehicles. The General Assembly finds that there exists a need for a standardized administrative process to provide for the authorization of issuance of such special license plates and that the public interest will be best served by such a standardized administrative process. While recognizing that the legislature may not abridge or delegate its powers, the General Assembly declares that it is in the public interest of this state for future proposals for special license plates to be governed by the administrative process established by this Code section rather than by the legislative process.

(b) (1) The General Assembly determines that the issuance of special license plates to support an agency, fund, or program beneficial to the people of this state that is administered by a nonprofit corporation organized under Section 501(c)(3) of Title 26 of the Internal Revenue Code and the dedication of a portion of the funds raised from the issuance of these special license plates is in the best interests of the people of this state and is authorized by Article III, Section IX, Paragraph VI(n) of the Constitution.

(2) The commissioner is authorized to adopt rules and regulations for the issuance of special license plates for groups of individuals and vehicles. All special license plates issued pursuant to this paragraph shall not be subject to the provisions of subsection (e) of this Code section.

(c) As used in this Code section, the term:

(1) "Manufacturing fee" means a $25.00 fee paid at the time an application is submitted or upon the issuance of a special license plate.

(2) "Registration fee" means the fees as set forth in Code Section 40-2-151.

(3) "Special license plate" means a license plate that is authorized under this Code section that commemorates an event or supports an agency, fund, or program beneficial to the people of this state or is specifically authorized by the General Assembly for certain persons or vehicles.

(4) "Special license plate fee" means a $35.00 fee paid at the time a special license plate is issued.

(5) "Special license plate renewal fee" means a $35.00 fee paid at the time a special license plate is renewed and a revalidation decal is issued.

(c.1) Any special license plate issued under the provisions of this Code section shall be subject to the manufacturing fee, special license plate fee, and special license plate renewal fee provided for in this Code section.

(d) The agency, fund, or nonprofit corporation sponsoring a special license plate, in cooperation with the commissioner, shall design a special distinctive license plate appropriate to promote the program benefited by the issuance of the special license plate. Special license plates for groups of individuals and vehicles shall be readily recognizable by the insertion of an appropriate logo or graphic identifying the special nature of the license plate. All special license plates must be of the same size as general issue motor vehicle license plates and shall include a unique design and identifying number, whereby the total number of characters does not exceed an amount to be determined by the commissioner. No two recipients shall receive identically numbered plates. Spaces for county name labels or other authorized labels, including the "In God We Trust" label, are required for all special license plates unless expressly eliminated under this chapter.

(e) Before the department disburses to the agency, fund, or nonprofit corporation funds from the issuance of special license plates, the agency, fund, or nonprofit corporation must provide a written statement stating the manner in which such funds will be utilized. In addition, a nonprofit corporation must provide the department with documentation of its nonprofit status under Section 501(c)(3) of Title 26 of the Internal Revenue Code. The agency, fund, or nonprofit corporation shall periodically provide to the commissioner an audit of the use of the funds or other evidence of use of the funds satisfactory to the commissioner. If it is determined that the funds are not being used for the purposes set forth in the statement provided by the agency, fund, or nonprofit corporation, the department shall withhold payment of such funds until such noncompliance issues are resolved.

(f) Notwithstanding the other provisions of this Code section, no special license plate shall be produced until such time as the State of Georgia has, through a licensing agreement or otherwise, received such licenses or other permissions as may be required to produce the special license plate. The department shall not utilize any graphic that is copyrighted unless a sponsoring organization has secured for the state the authority to utilize the copyrighted design at no cost to the state and the sponsoring organization has agreed to hold the state harmless against any related claim of copyright violation or infringement. The design of the initial edition of any special license plate, as well as the design of subsequent editions and excepting only any part or parts of the designs owned by others and licensed to the state, shall be owned solely by the State of Georgia for its exclusive use and control, except as authorized by the commissioner. The commissioner may take such steps as may be necessary to give notice of and protect such right, including the copyright or copyrights. However, such steps shall be cumulative of the ownership and exclusive use and control established by this subsection as a matter of law, and no person shall reproduce or otherwise use such design or designs, except as authorized by the commissioner.

(g) Any Georgia resident who is the owner of a motor vehicle, except a commercial vehicle as defined in 49 C.F.R. Section 390.5, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles and payment of the appropriate fees as set forth in this Code section in addition to the required motor vehicle registration fee, shall be able to apply for a special license plate as provided in this Code section.

(h) Any party requesting a special license plate not previously authorized by this chapter shall make application with the department. The application shall include a design of the proposed license plate and a bond of $50,000.00 to serve as surety for moneys collected from applicants by the sponsor. The commissioner shall review and approve or disapprove all applications within 30 days of receipt by the department. Upon approval of the design by the commissioner, the special license plate authorized pursuant to this subsection shall not be issued except upon the receipt by the department of at least 1,000 prepaid applications together with the manufacturing fees within two years after the date of approval by the commissioner. After such time if the minimum number of applications is not met, the department shall not continue to accept the manufacturing fees, and all fees held by the department and the sponsor shall be refunded to applicants; provided, however, that once the department has received 1,000 prepaid applications along with the manufacturing fees, the sponsor shall not be entitled to a refund.

(i) Upon the receipt of 1,000 applications together with manufacturing fees, the commissioner shall provide a letter of certification to the sponsor verifying that the sponsor has satisfied the requirements of the provisions of this Code section. Upon receipt of the letter of certification, the sponsor, if necessary, shall seek enactment of the appropriate legislation required to authorize manufacture of the special license plate.

(j) The department shall not be required to continue to manufacture a special license plate or accept renewals and applications if the number of active registrations falls below 500 registrations at any time during a calendar year. A current registrant may continue to renew such special license plate during his or her annual registration period. The department may continue to issue such special license plates that it has in its inventory to assist in achieving the minimum number of registrations. If the number of active registrations for the special license plate falls below 500 at any time during a calendar year, the sponsoring agency, fund, or nonprofit corporation shall be required to obtain 1,000 applications accompanied by the manufacturing fee to continue to manufacture the special license plate.

(k) Special license plates shall be transferred from one vehicle to another vehicle in accordance with the provisions of Code Section 40-2-80.

(l) Special license plates shall be issued within 30 days of application once the requirements of this Code section have been met.

(m) The commissioner is authorized and directed to establish procedures and promulgate rules and regulations to effectuate the purposes of this Code section. The rules and regulations to be promulgated by the commissioner may provide for exceptions whereby a special license plate will not be issued if the issuance of the plate would adversely affect public safety.



§ 40-2-61. Special license plates for U.S. Senators and Congressmen, Governor, Lieutenant Governor, Speaker of House of Representatives, Justices of Supreme Court, and Judges of Court of Appeals

The commissioner shall design and issue distinctive license plates to each United States Senator and Congressman elected from the State of Georgia, the Governor, the Lieutenant Governor, the Speaker of the House of Representatives, and each Justice of the Supreme Court and each Judge of the Court of Appeals to be placed on such official's personal motor vehicle. Each such distinctive license plate shall indicate the individual's elected office and no county name decal need be affixed to such plate. The special license plate authorized by this Code section shall be issued to such elected official upon application and payment of a manufacturing fee of $25.00 and upon compliance with the state laws relating to registration and licensing of motor vehicles and shall be transferred as provided in Code Section 40-2-80. Distinctive license plates issued pursuant to this Code section shall be renewed annually, and revalidation decals shall be issued upon compliance with the laws relating to registration and licensing and upon payment of an additional registration fee of $35.00 which shall be collected by the county tag agent at the time for collection of other registration fees and shall be remitted to the state as provided in Code Section 40-2-34.



§ 40-2-62. Special license plates for members of General Assembly

The commissioner shall mail special and distinctive license plates printed for members of the General Assembly and former members of the General Assembly who are hereby deemed to have emeritus status after having served in the General Assembly eight or more years to the local tag agent in the counties wherein such members or former members reside on or before the owner's registration period each year. Such special and distinctive license plates shall be issued only upon applications made to the local tag agent and payment of a $25.00 manufacturing fee. License plates may be issued by the local tag agent upon a proper application and in accordance with the terms of this chapter. License plates issued pursuant to this Code section need not contain a place for the county name decal, and no county name decal need be affixed to a license plate issued pursuant to this Code section. Special and distinctive license plates issued pursuant to this Code section shall be renewed annually, and revalidation decals shall be issued upon compliance with the laws relating to registration and licensing and upon payment of an additional registration fee of $35.00 which shall be collected by the county tag agent at the time for collection of other registration fees and shall be remitted to the state as provided in Code Section 40-2-34. The special license plates issued pursuant to this Code section shall be transferred to another vehicle as provided in Code Section 40-2-80.



§ 40-2-63. Special license plates for sheriffs

The commissioner shall mail to the local tag agents special and distinctive license plates for the elected sheriffs in the counties of this state on or before the owner's registration period of each sheriff. The sheriffs shall make application with the local tag agent and shall pay a fee of $25.00. Special sheriffs' license plates issued pursuant to this Code section shall be renewed annually, and revalidation decals shall be issued upon compliance with the laws relating to registration and licensing and upon payment of an additional registration fee of $25.00 which shall be collected by the county tag agent at the time of collection of other registration fees and shall be remitted to the state as provided in Code Section 40-2-34. License plates shall be issued by the local tag agents upon proper application and in accordance with the terms of Article 2 of this chapter. Only one special and distinctive license plate shall be issued to each elected sheriff; however, a sheriff may choose to use the sheriff's distinctive license plate either on the law enforcement vehicle assigned to such sheriff or on his or her personal vehicle.



§ 40-2-63.1. Special license plates for public safety first responders injured in line of duty

(a) Any law enforcement officer, firefighter, emergency medical services personnel, ambulance driver, or other similarly employed public safety first responder who has sustained a major injury through no fault of his or her own during the competent performance of his or her official duties shall, upon application therefor, be issued a special and distinctive motor vehicle license plate upon presentation of proof that such individual is entitled to receive such special license plate. Application for such license plates shall include payment of a manufacturing fee of $25.00. For purposes of this Code section, a major injury shall be one that was of sufficient seriousness as to require hospitalization or comparable medical treatment and which resulted in permanent disability or disfigurement of the body.

(b) License plates issued pursuant to this Code section need not contain a place for the county name decal, and a county name decal need not be affixed to a license plate issued pursuant to this Code section. Special and distinctive license plates issued pursuant to this Code section shall be renewed annually, and revalidation decals shall be issued upon compliance with the laws relating to registration and licensing and upon payment of an additional registration fee of $35.00 which shall be collected by the county tag agent at the time for collection of other registration fees and shall be remitted to the state as provided in Code Section 40-2-34. The special license plates issued pursuant to this Code section shall be transferred to another vehicle as provided in Code Section 40-2-80.

(c) The commissioner is authorized and directed to design the license plate, establish procedures, establish standards for proof of eligibility, and promulgate rules and regulations to effectuate the purposes of this Code section.



§ 40-2-64. Honorary consuls' license plates

(a) Honorary consuls, upon application and compliance with the state motor vehicle laws relative to the registration and licensing of motor vehicles, payment of the regular license fees for license plates as provided by law, payment of a manufacturing fee of $25.00, and payment of an additional annual registration fee of $25.00 which fee shall be collected by the county tag agent at the time of collection of other registration fees and shall be remitted as provided in Code Section 40-2-34, shall be issued license plates as prescribed in Code Section 40-2-31 in duplicate for use on their official or private passenger automobiles. Such license plates shall be fastened to both the front and the rear of the vehicle. No more than two sets of honorary consular corps license plates shall be issued to any country. Such plates shall not be used by any person after his or her appointment has ended.

(b) License plates issued under this Code section shall not be transferred so as to be used by any person other than the person to whom such plate was originally issued but shall be transferred to another vehicle as provided in Code Section 40-2-80.

(c) The commissioner is authorized to establish procedures and promulgate rules and regulations for carrying out this Code section.



§ 40-2-64.1. Foreign Organization license plates

(a) In accordance with the Taiwan Relations Act as provided for in Code Section 50-1-2, the commissioner shall design a distinctive Foreign Organization license plate.

(b) Upon application and compliance with the state motor vehicle laws relating to the registration and licensing of motor vehicles and the payment of any registration fees, including the $25.00 manufacturing fee and the $35.00 special license plate fee or the $35.00 special license plate renewal fee, as applicable, official representatives of the Taipei Economic and Cultural Representatives Office in the United States who maintain a presence in Georgia shall be issued Foreign Organization license plates as prescribed in Code Section 40-2-31 in duplicate. Such license plates shall be fastened to both the front and the rear of the vehicle.

(c) Official representatives of the Taipei Economic and Cultural Representatives Office in Atlanta accredited by the Georgia Department of Economic Development shall be entitled to Foreign Organization license plates for the representative's privately owned motor vehicle. Such license plates shall not be used by any representative after his or her presence in Georgia has terminated.

(d) License plates issued under this Code section shall not be transferred so as to be used by any person other than the person to whom such plates were originally issued but shall be transferred to another vehicle as provided in Code Section 40-2-80.

(e) The commissioner is authorized to establish procedures and promulgate rules and regulations for implementing this Code section.



§ 40-2-65. Special license plates for members of active reserve components of the United States

(a) (1) Motor vehicle owners who are assigned or attached members of troop program units of any branch of the active reserve components of the United States inside or outside the State of Georgia shall be eligible to receive free motor vehicle license plates for private passenger cars, motorcycles, or trucks used for personal transportation. Motor vehicle owners who are members of any National Guard unit in a state adjoining the State of Georgia and for whom there is no National Guard unit in the county of their residence shall be eligible to receive free motor vehicle plates for private passenger cars, motorcycles, or trucks used for personal transportation to identify such vehicle owner as a reservist. Such license plates shall be issued in compliance with the state motor vehicle laws relating to registration and licensing of motor vehicles as prescribed in Article 2 of this chapter. No person shall be entitled to more than one free motor vehicle license plate for any calendar year; provided, however, that, upon payment of the regular license fee provided for in Code Section 40-2-151 and a manufacturing fee of $25.00, a reservist shall be entitled to receive one additional such license plate. For each additional license plate for which an initial $25.00 fee was required, there shall be an additional annual registration fee of $25.00, which fee shall be collected by the county tag agent at the time of collection of other registration fees and shall be remitted to the state as provided in Code Section 40-2-34. Additional words or symbols in addition to numbers and letters prescribed by law shall be inscribed upon such license plates so as to identify distinctively the owner as a member of one of the following branches of the United States military reserve: Army, Navy, Marines, Air Force, or Coast Guard. The commanding officer of each active reserve component program unit or the adjutant general of the National Guard unit of each neighboring state shall, upon request of any reserve member or National Guard member of that unit, respectively, furnish to that member approved documentation supporting the member's current membership in the respective reserve or National Guard unit. This documentation shall be presented annually to the tax commissioner of the county in which the reserve member or National Guard member applies for the special license plate under this Code section and upon subsequent reregistration for each succeeding year.

(2) Motor vehicle owners who are retired from any branch of the active reserve components whose active reservists are eligible to obtain free motor vehicle license plates under paragraph (1) of this subsection, upon application for license plates and upon compliance with the state motor vehicle laws relating to registration and licensing of motor vehicles as prescribed under Article 2 of this chapter, shall be issued, free of charge, a license plate as prescribed in that article for private passenger cars, motorcycles, or trucks used for personal transportation. Each such retired member shall be entitled to no more than one such free plate for any calendar year; provided, however, that, upon payment of the regular license fee provided for in Code Section 40-2-151 and a manufacturing fee of $25.00, a retired member shall be entitled to receive one additional such license plate. For each additional license plate for which an initial $25.00 fee was required, there shall be an additional annual registration fee of $25.00, which fee shall be collected by the county tag agent at the time of collection of other registration fees and shall be remitted to the state as provided in Code Section 40-2-34. The license plates issued pursuant to this paragraph shall, in addition to the numbers and letters prescribed by law, be identical to those issued pursuant to paragraph (1) of this subsection to members of the branch of the active reserve component from which that person retired. The commanding officer of each active reserve component program unit shall, upon request of any retired reserve member from that unit, furnish to that retired member approved documentation supporting the retired member's current retired membership status from that reserve unit. This documentation shall be presented to the tax commissioner of the county in which the retired reserve member applies for the special license plate under this Code section.

(b) (1) Upon transfer of the ownership of a private passenger vehicle upon which there is a license plate distinctively identifying the owner thereof as a member of one of the components of the United States military reserve, whether the owner is an active or retired reservist, and acquisition by the reservist of another motor vehicle, the license plate issued pursuant to this Code section shall be placed on such newly acquired motor vehicle, and such reservist shall notify the commissioner of such transfer of the license plate to such newly acquired motor vehicle in such manner as the commissioner may prescribe by regulation. No transfer or cancellation fee shall be charged for the transfer of free reservist license plates. There shall be a transfer and cancellation fee of $5.00 for the transfer of any other reservist license plate.

(2) Should an active reservist who has been issued a license plate or license plates be discharged or otherwise separated, except by retirement, from his or her reserve unit, the immediate commanding officer of such active reservist shall obtain the discharged member's license plate or license plates at the time of the discharge and shall forward same to the commissioner along with a certificate to the effect that such person has been discharged, and thereupon the commissioner shall issue a regular license plate, at no additional charge, to such former reservist to replace the reservist plate or plates. Should an active reservist enlist or be commissioned after purchasing a regular license plate for his or her current registration period, the commanding officer of the unit in which such person enlists or is commissioned shall likewise secure the regular license plate of such person and return same to the commissioner, along with a certificate to the effect that such person has been enlisted or commissioned in a troop program unit of the reserve components, and the effective date thereof, whereupon the commissioner shall issue a reservist license plate, at no extra charge, to such new member to replace the returned regular plate. Upon such request for a change in plate for a discharged reservist or a newly enlisted reservist, the commanding officer shall furnish such member with a copy of the commanding officer's letter to the commissioner requesting the appropriate change in plate, which copy of such letter may be used by such member pending the issuance of the new plate.

(c) The commissioner shall promulgate such rules and regulations as may be necessary to enforce compliance with all state license laws relating to the use and operation of private passenger cars, motorcycles and trucks before issuing these plates in lieu of the regular Georgia license plates, and all applications for such plates shall be made to the commissioner. The commissioner is specifically authorized to promulgate all rules and regulations necessary to ensure compliance in instances where such vehicles have been transferred or sold. Except as provided in subsection (b) of this Code section, such plates shall be nontransferable.

(d) The spouse of a member of the active reserve of the United States military who is killed while serving in a combat arena shall continue to be eligible to be issued a distinctive license plate as provided in this Code section so long as such spouse does not remarry.



§ 40-2-66. Special license plates for members of Georgia National Guard

(a) (1) Motor vehicle owners who are members of the Georgia National Guard, upon application for license plates and upon compliance with the state motor vehicle laws relating to registration and licensing of motor vehicles as prescribed under Article 2 of this chapter, shall be issued, free of charge, a license plate, as prescribed in that article for private passenger cars, motorcycles, or trucks used for personal transportation. Each member of the Georgia National Guard shall be entitled to no more than one such free plate at a time; provided, however, that, upon payment of the regular license fee provided for in Code Section 48-10-2 and a manufacturing fee of $25.00, a member shall be entitled to one additional such license plate. For each additional license plate for which an initial $25.00 fee was required, there shall be an additional annual registration fee of $25.00 which fee shall be collected by the county tag agent at the time of collection of other registration fees and shall be remitted to the state as provided in Code Section 40-2-34. Additional words or symbols, in addition to the numbers and letters prescribed by law, shall be inscribed upon such license plates so as to identify distinctively the owner as a member of the Georgia National Guard. The adjutant general of Georgia shall, upon request of any member of that National Guard unit, furnish to that member approved documentation supporting the member's current membership in that National Guard unit. This documentation shall be presented annually to the tax commissioner of the county in which the National Guard member applies for the special license plate under this Code section and upon subsequent reregistration for each succeeding year.

(2) Motor vehicle owners who are retired members of the Georgia National Guard, upon application for license plates and upon compliance with the state motor vehicle laws relating to registration and licensing of motor vehicles as prescribed under Article 2 of this chapter, shall be issued, free of charge, a license plate as prescribed in that article for private passenger cars, motorcycles, or trucks used for personal transportation. Each retired member of the Georgia National Guard shall be entitled to no more than one such free plate at a time; provided, however, that, upon payment of the regular license fee provided for in Code Section 48-10-2 and a manufacturing fee of $25.00, a member shall be entitled to one additional such license plate. For each additional license plate for which an initial $25.00 fee was required, there shall be an additional annual registration fee of $25.00 which fee shall be collected by the county tag agent at the time of collection of other registration fees and shall be remitted to the state as provided in Code Section 40-2-34. The license plates issued pursuant to this paragraph shall, in addition to the numbers and letters prescribed by law, be identical to those issued pursuant to paragraph (1) of this subsection. The adjutant general of Georgia shall, upon request of any member retired from that National Guard unit, furnish to that retired member approved documentation supporting the member's retired membership status in that National Guard unit. This documentation shall be presented annually to the tax commissioner of the county in which the retired National Guard member applies for the special license plate under this Code section and upon subsequent reregistration for each succeeding year.

(b) Upon transfer of the ownership of a private passenger vehicle upon which there is a license plate bearing the words "National Guard" and acquisition by the member or retired member of the National Guard of another motor vehicle, the license plate issued pursuant to this Code section shall be placed on such newly acquired motor vehicle and such member or retired member shall notify the commissioner of such transfer of the license plate to such newly acquired motor vehicle in such manner as the commissioner may prescribe by regulation and shall pay a transfer and cancellation fee of $5.00 and shall also pay license fees in an amount, if any, that the license fee for the newly acquired vehicle exceeds the license fee of the original vehicle. No transfer or cancellation fee shall be charged for the transfer of free National Guard license plates. There shall be a transfer and cancellation fee of $5.00 for the transfer of any other National Guard license plate. Should a member of the National Guard who has been issued a National Guard license plate be discharged or otherwise separated except by retirement from the National Guard, the immediate commanding officer of such member shall obtain the discharged member's National Guard license plate or plates at the time of the discharge and shall forward same to the commissioner along with a certificate to the effect that such member has been discharged, and thereupon the commissioner shall issue a regular license plate or plates, at no additional charge, to such former National Guard member to replace the National Guard plate. Should a member of the National Guard enlist or be commissioned in the National Guard after purchasing a regular license plate for the current year, the commanding officer of the unit in which such member enlists or is commissioned shall likewise secure the regular license plate of such new member and return same to the commissioner, along with a certificate to the effect that such new member has been enlisted or commissioned in the National Guard and the effective date thereof, whereupon the commissioner shall issue a National Guard license plate, at no extra charge, to such new member to replace the returned regular plate. Upon such request for a change in plate for a discharged member of the National Guard or a newly enlisted member of the National Guard, the commanding officer shall furnish such member with a copy of the commanding officer's letter to the commissioner requesting the appropriate change in plate, which copy of such letter may be used by such member pending the issuance of the new plate.

(c) The commissioner shall furnish to the sheriff of each county in the state an alphabetical arrangement of the list of names, addresses, and license plate letters of each person to whom a license plate is issued under this Code section, and it shall be the duty of the sheriffs of the state to maintain and to keep current such lists for public information and inquiry.

(d) The commissioner shall make such rules and regulations as necessary to enforce compliance with all state license laws relating to the use and operation of a private passenger car before issuing National Guard plates in lieu of the regular Georgia license plates, and all applications for such plates shall be made to the commissioner. The commissioner is specifically authorized to make all rules and regulations necessary to make adequate provision for instances where such vehicles have been transferred or sold. Except as provided in subsection (b) of this Code section, such plates shall be nontransferable.

(e) The spouse of a member of the National Guard who is killed while serving in a combat arena shall continue to be eligible to be issued a distinctive license plate as provided in this Code section so long as such spouse does not remarry.



§ 40-2-67. Special license plates for state commanders of nationally chartered veterans' organizations

(a) The state commanders of nationally chartered veterans' organizations, upon application and compliance with the state motor vehicle laws relative to the registration and licensing of motor vehicles, upon payment of the regular license fees for license plates as provided by law, and upon the payment of an additional initial fee of $25.00 and an additional annual registration fee of $25.00 which fee shall be collected by the county tag agent at the time of collection of other registration fees and shall be remitted as provided in Code Section 40-2-34, shall be issued license plates as prescribed in Code Section 40-2-31 for use on their official or private passenger automobiles, upon which, in lieu of the numbers prescribed by said Code section, shall be such figures or symbols indicative of the office held by such individuals as may be prescribed by the commissioner.

(b) License plates issued under this Code section may not be transferred so as to be used by any person other than the person to whom such plate was originally issued but shall be transferred to another vehicle as provided in Code Section 40-2-80, except that such plates shall not be used by any person after vacating the office of commander of any of the organizations enumerated in this Code section.



§ 40-2-68. Special license plates for Medal of Honor winners

(a) Motor vehicle owners who have been awarded the Medal of Honor and who are residents of this state, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, shall be issued two distinctive personalized license plates free of charge. Such license plates shall be fastened to both the front and the rear of the vehicle. Such license plates shall be transferred to another vehicle as provided in Code Section 40-2-80. In the event of the death of the person who received the special license plates pursuant to this Code section, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, his or her surviving spouse may retain the special license plates and continue to display such plates on the vehicle.

(b) The commissioner may begin issuing distinctive personalized license plates to such Medal of Honor winners for the year 1980 and thereafter.

(c) The commissioner is authorized and directed to design the license plate, establish procedures, and promulgate rules and regulations to effectuate the purposes of this Code section.



§ 40-2-69. Free license plates and revalidation decals for disabled veterans

(a) Any disabled veteran who is a citizen and resident of this state shall, upon application therefor, be issued a free motor vehicle license plate. As used in this Code section, the term "disabled veteran" shall have the same meaning as that term is defined in paragraph (1) of subsection (a) of Code Section 48-5-48.

(b) Any disabled veteran shall, upon application therefor, be issued a free motor vehicle license plate upon presentation of proof that he or she qualifies as a disabled veteran. A disabled veteran who claims that his or her disability is permanent shall furnish proof of such permanent disability through a letter from the United States Department of Veterans Affairs.

(c) (1) Once a disabled veteran has established his or her eligibility to receive free motor vehicle license plates as a result of being permanently disabled, he or she shall be entitled to receive free plates or free revalidation decals in succeeding years on any automobile, private passenger pickup truck, motorcycle, station wagon, or van type vehicle of three-quarter tons or less that he or she may own or jointly with his or her spouse or minor child own or acquire in the future.

(2) Once a disabled veteran has established his or her eligibility to receive free motor vehicle license plates but his or her disability has not been determined to be a permanent disability, he or she shall be entitled to receive free plates or free revalidation decals in succeeding years upon furnishing, on an annual basis, proof of his or her status as a disabled veteran through a letter from the United States Department of Veterans Affairs. Such free plates or free revalidation decals shall apply to any automobile, private passenger pickup truck, motorcycle, station wagon, or van type vehicle of three-quarter tons or less that he or she may own or jointly with his or her spouse or minor child own or acquire in the future.

(3) (A) Two license plates or revalidation decals each year shall be furnished for vehicles other than motorcycles to disabled veterans qualifying under this Code section unless the originals are lost. Such plates shall be fastened to both the front and the rear of the vehicle.

(B) One license plate or revalidation decal each year shall be furnished for motorcycles to disabled veterans qualifying under this Code section unless the original is lost. Such plate shall be fastened to the rear of the vehicle.

(4) In the event of the death of the person who received the special license plates pursuant to this Code section, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, his or her unremarried surviving spouse or minor child may continue to receive the free special license plates and revalidation decals until the remarriage of the surviving spouse or death of the surviving spouse or minor child.



§ 40-2-70. Special license plates for disabled veterans not qualifying under Code Section 40-2-69

(a) Any citizen and resident of the State of Georgia who has been discharged from the armed forces under conditions other than dishonorable or who is currently serving in the armed forces, who is disabled to any degree specified and enumerated in Code Section 40-2-69, and who is the owner of a private passenger motor vehicle, but who cannot qualify under Code Section 40-2-69, shall be entitled to a special and distinctive automobile license plate. Such license plate shall be transferred to another vehicle acquired by such veteran or jointly by such veteran and his or her spouse as provided in Code Section 40-2-80. Such veteran shall be entitled to such plate regardless of whether he or she is suffering from a service connected or nonservice connected disability.

(b) Such veteran must apply for such license plate and, upon compliance with the state motor vehicle laws for licensing of motor vehicles and without payment of the regular license fee for plates as prescribed under Article 7 of this chapter, such veteran shall be issued similar license plates as prescribed in Code Section 40-2-71 for private passenger cars. There shall be no charge for the additional plate issued such veteran under this Code section. There shall be no charge for revalidation decals for such plates.

(c) If a veteran has not been certified as disabled by the United States Department of Veterans Affairs, such veteran may submit to the Department of Veterans Service such veteran's discharge papers and a certified statement from a physician, licensed under Chapter 34 of Title 43, certifying that in the opinion of such physician such veteran is disabled to a degree enumerated in Code Section 40-2-69. If the certificate from the physician indicates the qualifying disabilities which meet the standards of the United States Department of Veterans Affairs, the commissioner of veterans service shall submit a letter to the state revenue commissioner indicating that the veteran meets the requirements of this Code section and qualifies for a special license plate as provided in this Code section.



§ 40-2-71. Design of disabled veteran plates; restrictions on issuance and transfer

(a) The commissioner is directed to furnish the license plates provided for in Code Sections 40-2-69 and 40-2-70. Such plates shall be printed in three colors: red, white, and blue. The commissioner is authorized and directed to design the license plate. Each plate shall contain, in bold characters, the name of the state, or abbreviation thereof, the year, the serial number, either the words "Disabled Veteran" or "Disabled Vet," and an image of the International Symbol of Access which is at least one inch in height and is white on a blue background.

(b) Such license plates so issued shall be transferred to another vehicle as provided in Code Section 40-2-80.

(c) No disabled veteran shall be entitled to own or operate more than one vehicle with the free license plates provided by Code Sections 40-2-69, 40-2-70, and this Code section.



§ 40-2-72. Penalty for violation of Code Sections 40-2-69 through 40-2-71

Any person evading or violating any provision of Code Sections 40-2-69 through 40-2-71 or attempting to secure benefits under those Code sections to which he is not entitled shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than two nor more than five years.



§ 40-2-73. Special license plates for former prisoners of war

(a) As used in this Code section, the term "prisoners of war" means those veterans of the armed forces of the United States who were discharged under honorable conditions and who were captured and held prisoner by forces hostile to the United States while serving in the armed forces of the United States in World War I, World War II, the Korean War, or the Vietnam War.

(b) Owners of motor vehicles who are veterans of the armed forces of the United States, who have been prisoners of war, who were discharged under honorable conditions, and who are residents of this state, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, shall be issued one distinctive personalized license plate free of charge and, upon the payment of the appropriate taxes and registration fees, shall be issued additional distinctive personalized license plates. Such license plates shall be transferred to another vehicle acquired by such person individually or jointly with his or her spouse as provided in Code Section 40-2-80. Such license plates shall be fastened to the rear of the vehicles.

(c) The spouse of a deceased former prisoner of war shall continue to be eligible to be issued a distinctive personalized license plate as provided in this Code section so long as such person does not remarry.

(d) The commissioner is authorized and directed to design the license plate, establish procedures, and promulgate rules and regulations to effectuate the purposes of this Code section.

(e) The commissioner may begin issuing distinctive personalized license plates to such prisoners of war for the year 1982 and thereafter.



§ 40-2-74. Special license plates for persons with disabilities

(a) Any owner of a private passenger motor vehicle who is a resident of Georgia, upon complying with the motor vehicle laws relating to registration, licensing, and payment of fees and upon submitting an affidavit of a practitioner of the healing arts stating that the owner or his or her spouse, child, or ward is a person with disabilities, as defined in paragraph (5) of Code Section 40-6-221, whose disability or incapacity can be expected to last for more than 180 days and stating the specific disability that limits or impairs the ability to walk, shall be issued a specially designated disabled person's license plate from the commissioner. As used in this Code section, the term "practitioner of the healing arts" means a person holding a license to practice medicine, podiatric medicine, or chiropractic issued pursuant to Article 2 of Chapter 34 of Title 43, Chapter 35 of Title 43, or Chapter 9 of Title 43, respectively.

(a.1) Any business registered in Georgia that is a sole proprietorship, a Subchapter "S" Corporation under Subchapter S of Chapter 1 of the Internal Revenue Code, or a single principal limited liability corporation or limited liability partnership which assigns or makes available a passenger motor vehicle for the use of an employee of such business, upon complying with the motor vehicle laws relating to registration, licensing, and payment of fees and upon submitting an affidavit of a practitioner of the healing arts stating that such employee is a person with disabilities, as defined in paragraph (5) of Code Section 40-6-221, whose disability or incapacity can be expected to last for more than 180 days and stating the specific disability that limits or impairs the ability to walk, shall be issued a specially designated disabled person's license plate from the commissioner. The affidavit shall also state that such business vehicle shall be used only or primarily by such disabled employee. If such disabled employee leaves the employment of the company, the company shall surrender the plate to the commissioner within 60 days. In the event that an employee or other person that is not a disabled person uses a business vehicle which has been issued a special plate pursuant to this subsection, he or she shall not avail himself or herself of the privileges afforded under this title to a disabled person with a special plate. Any person who is not a disabled person as prescribed by this Code section and who willfully and falsely avails himself or herself of the privileges afforded to such special plate under this title shall be guilty of a misdemeanor. Any business to which one or more special plates are issued pursuant to this subsection which is determined by the commissioner to have repeated violations of this subsection by an employee or employees or other person or persons that are not disabled as prescribed by this Code section shall be subject to revocation of such special plate or plates.

(b) A hearing impaired person otherwise qualified under this subsection shall be eligible to have issued to him or her a specially designated disabled person's license plate in accordance with this Code section. As used in this Code section, "hearing impaired person" shall have the same meaning as defined in Code Section 24-6-651, except that the term "hearing impaired person" shall not include any person who is not qualified for a driver's license pursuant to Code Section 40-5-35. For purposes of this subsection, presentation of an identification card for persons with disabilities issued pursuant to Article 8 of Chapter 5 of this title shall constitute proof of hearing impairment.

(c) Upon complying with the motor vehicle laws relating to registration, licensing, and payment of fees and upon submission of proof of disability as provided in subsection (a) of this Code section, as applicable:

(1) Any resident person who is the joint owner of a motor vehicle with a disabled person as prescribed in this Code section shall be authorized to obtain such specialized plates for such jointly owned vehicle; and

(2) Any resident motor vehicle owner who is the spouse, parent, or legal guardian of a person who is disabled as prescribed in this Code section shall be authorized to obtain such specialized plates for such vehicle.

Upon the death of the disabled person or if the joint ownership of such vehicle ceases for any reason, the specialized license plate shall be canceled and the owner of such motor vehicle shall be issued a regular license plate for such vehicle.

(d) The commissioner is directed to furnish such license plates as provided for in this Code section, which shall bear the official international wheelchair symbol or a reasonable facsimile thereof, or such other symbols as the commissioner may deem appropriate.

(e) Any license plate issued pursuant to the provisions of this Code section shall be transferred to another vehicle as provided in Code Section 40-2-80.

(f) Any person who is not a disabled person as prescribed in this Code section or a person otherwise entitled to obtain such special license plates and who willfully and falsely represents himself or herself as having the qualifications to obtain the special plates prescribed by this Code section shall be guilty of a misdemeanor.

(g) Any practitioner of the healing arts who knowingly and willfully makes a false or misleading statement in his or her affidavit stating that an applicant is a disabled person as prescribed in this Code section shall be guilty of a misdemeanor.

(h) Any person owning a vehicle bearing the special plates and not entitled to do so under this Code section shall be guilty of a misdemeanor.



§ 40-2-74.1. Special decal for persons with disabilities

(a) The department shall issue parking permits for persons with disabilities and may delegate to county tag agents the responsibility for issuance of such permits to residents of the county served by the tag agent. The department shall receive applications for and issue parking permits by mail to persons with disabilities upon presentation of an affidavit of a licensed doctor of medicine, licensed doctor of osteopathic medicine, licensed doctor of podiatric medicine, licensed optometrist, or licensed chiropractor stating that such person is a disabled person, the specific disability that limits or impairs the person's ability to walk, and that he or she is a person with disabilities as specified in paragraph (5) of Code Section 40-6-221. Permits shall be in such form as the department prescribes but shall be of sufficient size and sufficiently distinctively marked to be easily visible when placed on or affixed to the driver's side of the dashboard or hung from the rearview mirror of the parked vehicle. Permits shall be made of a substrate as determined by the commissioner and shall be of sufficient quality to ensure that the coloring of the permit and the ink used thereon will resist fading for a period of at least four years. Permits shall be issued to individuals, and the name of the individual and an identification number shall appear on the permit. The individual to whom a permit is issued may use the permit for any vehicle he or she is operating or in which he or she is a passenger. Permits shall also be issued to institutions when the primary purpose of a vehicle operated by the institution is to transport individuals with disabilities. The name of the institution, the license number of the particular vehicle, and an identification number shall appear on the permit. The institution shall use such permit only for a vehicle which is operated by the institution and which is used primarily to transport individuals with disabilities.

(b) The department shall issue a temporary permit to any temporarily disabled person upon presentation of an affidavit of a licensed doctor of medicine, licensed doctor of osteopathic medicine, licensed doctor of podiatric medicine, licensed optometrist, or licensed chiropractor stating that such person is a temporarily disabled person, the specific disability that limits or impairs the person's ability to walk, that he or she is a person with disabilities as specified in paragraph (5) of Code Section 40-6-221, and a date until which such person is likely to remain disabled. The temporary permit shall show prominently on its face an expiration date the same as the date specified by such doctor for the likely termination of the disability, which date shall not be more than 180 days after the date the permit is issued. The expiration date shall be printed with permanent ink and in boldface type of sufficient size to be legible when the permit is displayed on the driver's side of the dashboard or hung from the rearview mirror.

(c) The department shall issue a permanent permit to any permanently disabled person upon presentation of an affidavit of a licensed doctor of medicine, licensed doctor of osteopathic medicine, licensed doctor of podiatric medicine, licensed optometrist, or licensed chiropractor stating that such person is a permanently disabled person. The affidavit shall further state the specific disability that limits or impairs the person's ability to walk or that he or she is a person with disabilities as specified in paragraph (5) of Code Section 40-6-221. The department shall also issue a permanent permit to an institution which operates vehicles used primarily for the transportation of individuals with disabilities upon presentation of a certification from the institution regarding use of its vehicles. The institution shall receive permits only for the number of vehicles so used and shall affix the permits to the driver's side of the dashboards of such vehicles. The permanent permit shall be predominantly blue in color and shall show prominently on its face an expiration date four years from the date it is issued. The expiration date shall be machine printed, not handwritten, in boldface type of sufficient size to be legible when the permit is displayed on the driver's side of the dashboard or hung from the rearview mirror.

(d) Any individual to whom a specially designated disabled veteran's license plate has been issued pursuant to Code Sections 40-2-69 through 40-2-72 and any individual to whom a specially designated disabled person's license plate has been issued pursuant to Code Section 40-2-74 shall be authorized to park the passenger motor vehicle on which the specially designated license plate is attached in a parking place for persons with disabilities without the necessity of obtaining a parking permit for persons with disabilities pursuant to this Code section.

(e) The department shall issue a special permanent permit to any person who:

(1) Because of a physical disability drives a motor vehicle which has been equipped with hand controls for the operation of the vehicle's brakes and accelerator; or

(2) Is physically disabled due to the loss of, or loss of use of, both upper extremities.

This special permanent permit shall be gold in color and shall show prominently on its face an expiration date four years from the date it is issued. The expiration date shall be printed in a size of print that is legible when the permit is displayed on the driver's side of the dashboard or hung from the rearview mirror. Such a special permit shall be used in the same manner as, and shall be subject to the provisions of this Code section relating to, other permanent parking permits for persons with disabilities and shall also be used as provided in Code Section 10-1-164.1. In addition to any other required printing, the following shall be printed upon this special gold permit:

"Code Section 10-1-164.1 of the Official Code of Georgia Annotated requires that any owner or operator of a gasoline station that sells full-service gasoline at one price and self-service at a lower price shall provide the service of dispensing gasoline at the self-service price for the holder of this special permit when such holder requests such service and is the operator of the vehicle and is not accompanied by another person 16 years of age or older who is not mobility impaired or blind."

(f) The department and county tag agents shall not charge or collect any fee for issuing parking permits for persons with disabilities under this Code section.

(g) Any special disabled person decal issued under the former provisions of this Code section shall be valid until its expiration date but shall not be reissued.

(h) For purposes of this Code section, an active duty military physician shall be entitled to submit an affidavit in support of the application of active duty or retired military personnel for parking permits for persons with disabilities whether or not such physician is licensed to practice in Georgia. Such affidavit shall state that the applicant is in active military service and is stationed in Georgia pursuant to military orders or is retired from the military and is a resident of Georgia and that such person is a disabled person, the specific disability that limits or impairs the person's ability to walk, and that he or she is a person with disabilities as specified in paragraph (5) of Code Section 40-6-221.

(i) For purposes of this Code section the department shall accept, in lieu of an affidavit, a signed and dated statement from the doctor which includes the same information as required in an affidavit written upon security paper as defined in paragraph (38.5) of Code Section 26-4-5.



§ 40-2-75. Special license plates for amateur radio operators

Reserved. Repealed by Ga. L. 2010, p. 9, § 1-74/HB 1055, effective May 12, 2010.



§ 40-2-79. Leased or rented trailers

Reserved. Repealed by Ga. L. 1997, p. 419, § 26A, effective May 1, 1997.



§ 40-2-80. Transfer of special license plates

Except as otherwise provided by law, the commissioner shall provide by rules and regulations appropriate procedures whereby, upon the payment of the fee prescribed in Code Section 40-2-42 for transfer of license plates and revalidation decals, currently valid special and distinctive license plates and special personalized prestige license plates authorized by this article shall be transferred from one vehicle to another vehicle of the same class of which ownership is acquired following that person's or those persons' ceasing to own or operate on the public roads the vehicle for which such plate was originally issued and during the initial registration period for the acquired vehicle. If the vehicle acquired by such person is of a different class than the vehicle no longer owned or operated by such person, then upon payment by such person of any additional fee for registering such acquired vehicle, the commissioner shall issue a new license plate to such person for use on such vehicle. Special license plates and revalidation decals for such plates may be transferred in accordance with the provisions of this Code section at any time after issuance or renewal thereof and until the expiration of the period for which issued.



§ 40-2-81. Special license plates for members of the Georgia State Defense Force

(a) For purposes of this Code section, the term "Georgia State Defense Force" means that organization established pursuant to Part 3 of Article 1 of Chapter 2 of Title 38.

(b) (1) Motor vehicle and trailer owners who are members of the Georgia State Defense Force shall be eligible to receive special and distinctive vehicle license plates for private passenger cars, trucks, motorcycles, or recreational vehicles used for personal transportation. Such license plates shall be issued in compliance with the state motor vehicle laws relating to registration and licensing of motor vehicles as prescribed in Article 2 of this chapter.

(2) (A) Motor vehicle and trailer owners who are members of the Georgia State Defense Force shall be issued upon application for and upon compliance with the state motor vehicle laws relating to registration and licensing of motor vehicles a Georgia State Defense Force member license plate. One such license plate shall be issued without the requisite registration fee, manufacturing fee, or annual registration fee.

(B) Each member of the Georgia State Defense Force shall be entitled to no more than one such free license plate at a time; provided, however, that upon payment of a manufacturing fee of $25.00, a member shall be entitled to one additional such license plate. For each additional license plate for which a $25.00 manufacturing fee is required, there shall be an additional annual registration fee of $25.00 which fee shall be collected by the county tag agent at the time of collection of other registration fees and shall be remitted to the state as provided in Code Section 40-2-34.

(c) The commissioner shall design a Georgia State Defense Force member license plate. The commissioner shall promulgate such rules and regulations as may be necessary to enforce compliance with all state license laws relating to the use and operation of private passenger cars, trucks, motorcycles, and trailers before issuing these license plates in lieu of the regular Georgia license plates. The manufacturing fee for such special and distinctive license plates shall be $25.00. The commissioner is specifically authorized to promulgate all rules and regulations necessary to ensure compliance in instances where such vehicles have been transferred or sold. Such plates shall be nontransferable.

(d) The special and distinctive vehicle license plates shall be as prescribed in Article 2 of this chapter for private passenger cars, trucks, motorcycles, and trailers used for personal transportation. Such plates shall contain such words or symbols, in addition to the numbers and letters prescribed by law, so as to identify distinctively the owners as members of the Georgia State Defense Force.

(e) The license plate issued pursuant to this Code section may be transferred between vehicles as provided in Code Section 40-2-80.

(f) Special license plates issued under this Code section, except as provided in subparagraph (b)(2)(A) of this Code section, shall be renewed annually with a revalidation decal as provided in Code Section 40-2-31 without payment of an additional $25.00 annual registration fee.

(g) Should a member of the Georgia State Defense Force who has been issued a license plate or license plates be discharged or otherwise separated from the Georgia State Defense Force, the member shall forward his or her Georgia State Defense Force member license plate or plates to the commissioner along with a certificate to the effect that such person has been discharged or otherwise separated from the Georgia State Defense Force, and thereupon the commissioner shall issue a regular license plate, at no additional charge, to such former member of the Georgia State Defense Force to replace the Georgia State Defense Force member plate or plates.



§ 40-2-82. Distinctive license plates for Department of Public Safety and troopers of Georgia State Patrol or law enforcement officers of the Motor Carrier Compliance Division

The commissioner of public safety shall be issued distinctive license plates to be used on motor vehicles assigned to the Department of Public Safety and operated by troopers of the Georgia State Patrol or law enforcement officers of the Motor Carrier Compliance Division. The distinctive plates shall be issued free of charge in accordance with procedures agreed upon by the commissioner of public safety and the state revenue commissioner. License plates issued pursuant to this Code section need not contain a place for the county name decal and no county name decal need be affixed to a license plate issued pursuant to this Code section.



§ 40-2-83. Special or prestige license plates for jointly owned vehicles; surrendering when joint ownership ceases

(a) Notwithstanding any other provision of law, any resident person who is authorized to obtain a special or prestige license plate pursuant to this article may, upon complying with the motor vehicle laws relating to licensing, registration, and fees, obtain such special or prestige license plate in his or her own name and the name of any other person with whom he or she jointly owns a motor vehicle.

(b) Special or prestige license plates issued pursuant to this article to joint owners shall be transferred to another vehicle having the same joint owners as provided by Code Section 40-2-80.

(c) If any resident person who is authorized to obtain a special or prestige license plate and who has been issued a special or prestige plate for a jointly owned vehicle dies or for any other reason is no longer a joint owner of such vehicle, the surviving owner of such vehicle shall surrender the license plate to the commissioner and shall obtain a regular license plate or some other type of special or prestige license plate upon complying with the motor vehicle laws relating to registration, licensing, and fees.



§ 40-2-84. License plates for veterans awarded Purple Heart

(a) (1) Motor vehicle or motorcycle owners who are veterans of the armed forces of the United States who have been awarded the Purple Heart citation shall be eligible to receive a special and distinctive vehicle license plate for a private passenger car, motorcycle, trailer, or truck used for personal transportation, provided that the requisite number of applications is received by the commissioner as provided in subsection (b) of this Code section. Such license plate shall be issued in compliance with the state motor vehicle laws relating to registration and licensing of motor vehicles as prescribed in Article 2 of this chapter.

(2) For purposes of this Code section, the term "veteran" shall include a member of the armed forces or reserves who is still serving on active duty after being awarded the Purple Heart citation.

(b) A veteran who qualifies for the special and distinctive license plate pursuant to subsection (a) of this Code section shall make application therefor with the commissioner and include the requisite fee. Said applicant may apply for and be limited to not more than one free license plate at a time; provided, however, that upon payment of the regular license fee provided for in Code Section 40-2-151 and payment of the manufacturing fee provided for in this Code section, a veteran may obtain an additional such license plate. The commissioner shall retain all applications received for such special and distinctive license plate until a minimum of 250 applications have been received. After receipt of 250 applications for such distinctive license plate, the commissioner shall design a distinctive license plate as provided in subsection (c) of this Code section and issue the distinctive license plates to present and future qualifying applicants. If the commissioner does not receive the required minimum 250 applications no later than July 31 of the year preceding the year of issuance of such plates, the commissioner shall not accept any applications for nor issue such distinctive license plates and all fees shall be refunded to applicants. The commissioner shall promulgate such rules and regulations as may be necessary to enforce compliance with all state license laws relating to the use and operation of private passenger cars, motorcycles, and trucks before issuing these license plates in lieu of the regular Georgia license plates. The manufacturing fee for each additional special and distinctive license plate shall be $25.00. The commissioner is specifically authorized to promulgate all rules and regulations necessary to ensure compliance in instances where such vehicles have been transferred or sold. Except as provided in subsection (d) of this Code section, such plates shall be nontransferable.

(c) The special and distinctive vehicle license plates shall be as prescribed in Article 2 of this chapter for private passenger cars, motorcycles, or trucks used for personal transportation. Additional words or symbols, in addition to the numbers and letters prescribed by law, shall be inscribed upon such license plates so as to identify distinctively the owner as a Purple Heart recipient. For any redesigned plates issued on or after January 1, 2006, such inscription shall include the designation "Combat Wounded."

(d) The license plate issued pursuant to this Code section shall be transferred between vehicles as provided in Code Section 40-2-80. The spouse of a deceased veteran of the armed forces of the United States who was awarded the Purple Heart citation shall continue to be eligible to be issued a distinctive personalized license plate as provided in this Code section for any vehicle owned by such veteran ownership of which is transferred to the surviving spouse or for any other vehicle owned by such surviving spouse either at the time of the qualifying veteran's death or acquired thereafter, so long as such person does not remarry.

(e) For each additional special license plate issued under this Code section there shall be an additional $25.00 annual registration fee which fee shall be collected by the county tag agent at the time of collection of other registration fees and shall be remitted to the state as provided in Code Section 40-2-34.



§ 40-2-85. License plates for veterans who survived attack on Pearl Harbor

(a) Motor vehicle owners who are veterans of the armed forces of the United States who survived the Japanese attack on Pearl Harbor on December 7, 1941, shall be eligible to receive special and distinctive vehicle license plates for private passenger cars, trucks, or recreational vehicles used for personal transportation, provided that the requisite number of applications are received by the commissioner as provided in subsection (b) of this Code section. Such license plates shall be issued in compliance with the state motor vehicle laws relating to registration and licensing of motor vehicles as prescribed in Article 2 of this chapter.

(b) A veteran who qualifies for the special and distinctive license plate pursuant to subsection (a) of this Code section shall make application therefor with the commissioner and include the requisite fee. The commissioner shall design a distinctive license plate as provided in subsection (c) of this Code section and issue the distinctive license plates to present and future qualifying applicants. There shall be no minimum required number of applicants for such distinctive license plate. The commissioner shall promulgate such rules and regulations as may be necessary to enforce compliance with all state license laws relating to the use and operation of private passenger cars and trucks before issuing these license plates in lieu of the regular Georgia license plates. The manufacturing fee for such special and distinctive license plates shall be $25.00. The commissioner is specifically authorized to promulgate all rules and regulations necessary to ensure compliance in instances where such vehicles have been transferred or sold. Except as provided in subsection (d) of this Code section, such plates shall be nontransferable.

(c) The special and distinctive vehicle license plates shall be as prescribed in Article 2 of this chapter for private passenger cars or trucks used for personal transportation. Additional words or symbols, in addition to the numbers and letters prescribed by law, shall be inscribed upon such license plates so as to identify distinctively the owner as a survivor of the Japanese attack on Pearl Harbor on December 7, 1941.

(d) The license plate issued pursuant to this Code section shall be transferred between vehicles as provided in Code Section 40-2-80. The spouse of a deceased survivor of the Japanese attack on Pearl Harbor on December 7, 1941, shall continue to be eligible to be issued a distinctive personalized license plate as provided in this Code section for any vehicle owned by such veteran ownership of which is transferred to the surviving spouse or for any other vehicle owned by such surviving spouse either at the time of the qualifying veteran's death or acquired thereafter, so long as such person does not remarry.

(e) Special license plates issued under this Code section shall be renewed annually with a revalidation decal as provided in Code Section 40-2-31. It shall be a requirement that a county name decal shall be affixed and displayed on license plates issued under this Code section.

(f) Any resident motor vehicle owner who is the spouse or legal guardian of a person who is disabled as prescribed in this Code section shall be authorized to obtain such specialized plates for such vehicle.



§ 40-2-85.1. Special and distinctive license plates for veterans

(a) For purposes of this Code section, the term:

(1) "Military medal award" means the following medals, decorations, or other recognition of honor for military service awarded by a branch of the United States military:

(A) Medal of Honor;

(B) Bronze Star Medal;

(C) Silver Star Medal;

(D) Distinguished Service Cross;

(E) Navy Cross;

(F) Air Force Cross;

(G) Defense Distinguished Service Medal;

(H) Homeland Security Distinguished Service Medal;

(I) Distinguished Service Medal;

(J) Navy Distinguished Service Medal;

(K) Air Force Distinguished Service Medal;

(L) Coast Guard Distinguished Service Medal;

(M) Defense Superior Service Medal;

(N) Legion of Merit;

(O) Distinguished Flying Cross;

(P) Purple Heart;

(Q) Air Medal; and

(R) Soldier's Medal.

(2) "Served during active military combat" means active duty service in World War I, World War II, the Korean War, the Vietnam War, Operation Desert Storm, the Global War on Terrorism as defined by Presidential Executive Order 13289, Section 2, the war in Afghanistan, or the war in Iraq, which includes either Operation Iraqi Freedom or Operation Enduring Freedom.

(3) "Veteran" means a former member of the armed forces of the United States who is discharged from the armed forces under conditions other than dishonorable.

(4) "Woman veteran" and "women veterans" means former members of the armed forces of the United States who are female and discharged from the armed forces under conditions other than dishonorable.

(b) (1) Motor vehicle and trailer owners who are veterans or women veterans, who have received a military medal award, or who served during active military combat shall be eligible to receive special and distinctive vehicle license plates for private passenger cars, motorcycles, trucks, or recreational vehicles used for personal transportation. Such license plates shall be issued in compliance with the state motor vehicle laws relating to registration and licensing of motor vehicles as prescribed in Article 2 of this chapter.

(2) (A) Motor vehicle and trailer owners who are veterans or women veterans, who have received a military medal award, or who served during active military combat shall be issued upon application for and upon compliance with the state motor vehicle laws relating to registration and licensing of motor vehicles a veteran's license plate, a woman veteran's license plate, a military medal award recipient license plate, or a commemorative service license plate for service during active military combat. One such license plate shall be issued without the requisite registration fee, manufacturing fee, or annual registration fee.

(B) Each member or former member of the armed forces of the United States listed in this subsection shall be entitled to no more than one such free license plate at a time; provided, however, that upon payment of a manufacturing fee of $25.00, a member shall be entitled to one additional such license plate. For each additional license plate for which a $25.00 manufacturing fee is required, there shall be an additional annual registration fee of $25.00, and such fee shall be collected by the county tag agent at the time of collection of other registration fees and shall be remitted to the state as provided in Code Section 40-2-34.

(c) The commissioner shall design a veteran's license plate, a woman veteran's license plate, a military medal award recipient license plate, and a license plate to commemorate service with the United States armed forces during active military combat. The commissioner shall promulgate such rules and regulations as may be necessary to enforce compliance with all state license laws relating to the use and operation of private passenger cars, motorcycles, trucks, and trailers before issuing such license plates in lieu of the regular Georgia license plates. The manufacturing fee for such special and distinctive license plates shall be $25.00. The commissioner is specifically authorized to promulgate all rules and regulations necessary to ensure compliance in instances where such vehicles have been transferred or sold. Except as provided in subsection (e) of this Code section, such plates shall be nontransferable.

(d) The special and distinctive vehicle license plates shall be as prescribed in Article 2 of this chapter for private passenger cars, motorcycles, trucks, recreational vehicles, and trailers used for personal transportation. Such plates shall contain such words or symbols, in addition to the numbers and letters prescribed by law, so as to identify distinctively the owners who are veterans, who are recipients of a military medal award, or who served during active military combat and shall additionally identify distinctly the owner as a current or former member of one of the following branches of the armed forces of the United States: Army, Navy, Marines, Air Force, or Coast Guard.

(e) The license plate issued pursuant to this Code section shall be transferred between vehicles as provided in Code Section 40-2-80. The spouse of a deceased veteran or of a deceased person who received a military medal award or who served during active military combat shall continue to be eligible to be issued a distinctive personalized license plate as provided in this Code section for any vehicle owned by such person, ownership of which is transferred to the surviving spouse or for any other vehicle owned by such surviving spouse either at the time of the qualifying person's death or acquired thereafter, so long as such surviving spouse does not remarry.

(e.1) The spouse of any person eligible to be issued a special license plate under this Code section shall also be eligible for such license plate, provided that no motor vehicle is registered in the name of the eligible person and all other requirements relating to registration and licensing relative to motor vehicles as prescribed in Article 2 of this chapter have been satisfied.

(f) Special license plates issued under this Code section, except as provided in subparagraph (b)(2)(A) of this Code section, shall be renewed annually with a revalidation decal as provided in Code Section 40-2-31 without payment of an additional $25.00 annual registration fee.



§ 40-2-85.2. Veterans of the Chosin Reservoir Campaign of 1950

(a) On and after January 1, 1999, motor vehicle owners who are United States armed forces veterans of the Chosin Reservoir Campaign of 1950 in North Korea shall be eligible to receive special and distinctive vehicle license plates for private passenger cars, trucks under 14,000 pounds gross vehicle weight, or recreational vehicles used for personal transportation. Such license plates shall be issued in compliance with the state motor vehicle laws relating to registration and licensing of motor vehicles as prescribed in Article 2 of this chapter.

(b) A veteran who qualifies for the special and distinctive license plate pursuant to subsection (a) of this Code section shall make application therefor with the commissioner and include the requisite fee. The commissioner shall design a distinctive license plate as provided in subsection (c) of this Code section and issue the distinctive license plates to qualifying applicants. There shall be no minimum required number of applicants for such distinctive license plate. The commissioner shall promulgate such rules and regulations as may be necessary to enforce compliance with all state license laws relating to the use and operation of private passenger cars and trucks before issuing these license plates in lieu of the regular Georgia license plates. The additional manufacturing fee for such special and distinctive license plates shall be $25.00. The commissioner is specifically authorized to promulgate all rules and regulations necessary to ensure compliance in instances where such vehicles have been transferred or sold.

(c) The special and distinctive vehicle license plates shall be as prescribed in Article 2 of this chapter for private passenger cars or trucks used for personal transportation, except that the word "CHOSIN" and no other letters shall be placed horizontally immediately to the left of the numbers on the license plate so as to distinctively identify the owner as a veteran of the Chosin Reservoir Campaign of 1950 in North Korea.

(d) The license plate issued pursuant to this Code section shall be transferred between vehicles as provided in Code Section 40-2-80. The spouse of a deceased veteran of the Chosin Reservoir Campaign of 1950 in North Korea shall continue to be eligible to be issued a distinctive personalized license plate as provided in this Code section for any vehicle owned by such veteran ownership of which is transferred to the surviving spouse or for any other vehicle owned by such surviving spouse either at the time of the qualifying veteran's death or acquired thereafter, so long as such person does not remarry.

(e) Special license plates issued under this Code section shall be renewed annually with a revalidation decal, as provided in Code Section 40-2-31, without payment of an additional $25.00 annual registration fee. Special license plates issued under this Code section shall be transferred between vehicles as provided in Code Section 40-2-80.



§ 40-2-85.3. Special license plates honoring family members of service members killed in action

(a) Special license plates honoring the family members of service members who have been killed in action while serving in the armed forces of the United States shall be issued in this state. The license plate shall be officially designated as the Gold Star license plate.

(b) The commissioner, in cooperation with supporters of this license plate, shall design a special license plate for the family members of service members who have been killed in action while serving in the armed forces of the United States. The license plates must be of the same size as general issue motor vehicle license plates and shall include a unique design and identifying number, whereby the total number of characters does not exceed an amount to be determined by the commissioner. The license plate shall bear in a conspicuous place a gold star with blue fringe on a white background with a red border. This is the symbol for a fallen service member. In the indented area normally used for the county of residence decal, the words "Gold Star Family" shall be displayed.

(c) Notwithstanding the provisions of subsections (a) and (b) of this Code section, this Code section shall not be implemented until such time as the State of Georgia has, through a licensing agreement or otherwise, received such license or other permission as may be required to implement this Code section. The design of the initial edition of such special license plate, as well as the design of subsequent editions and excepting only any part or parts of the designs owned by others and licensed to the state, shall be owned solely by the State of Georgia for its exclusive use and control, except as authorized by the commissioner. The commissioner may take such steps as may be necessary to give notice of and protect such right, including the copyright or copyrights. However, such steps shall be cumulative of the ownership and exclusive use and control established by this subsection as a matter of law, and no person shall reproduce or otherwise use such design or designs, except as authorized by the commissioner.

(d) Any motor vehicle owner who is a resident of Georgia, other than one registering under the International Registration Plan, upon complying with state laws relating to registration and licensing of motor vehicles shall be issued such a special license plate upon application therefor. Special license plates issued under this Code section shall be renewed annually with a revalidation decal as provided in Code Section 40-2-31. Upon payment of all ad valorem taxes and other fees due at registration of a motor vehicle an eligible family member may apply for a Gold Star license plate. In order to qualify as an eligible family member for purposes of this Code section, the person must be related to the fallen service member as a spouse, mother, father, sibling, child, step-parent, or surviving spouse of such service member's sibling. One free license plate shall be allowed for the spouse, mother, and father, and they may purchase additional license plates for each motor vehicle they register in this state. Siblings, children, step-parents, or surviving spouses of siblings of service members may purchase Gold Star license plates for motor vehicles registered in this state. The cost of a Gold Star license plate shall be established by the department, but shall not exceed the cost of other specialty license plates. If a Gold Star license plate is lost, damaged, or stolen, the eligible family member must pay the reasonable cost, to be established by the department, but not to exceed the cost of other specialty license plates, to replace the Gold Star license plate.

(e) Whether a service member is deemed to have been killed in action shall be determined by the classification of death as listed by the United States Department of Defense and may be verified from documentation directly from the Department of Defense.

(f) A free Gold Star license plate shall be issued only to the spouse, mother, and father of service members who resided in Georgia at the time of the death of the service member. However, an eligible family member, except for nonresident siblings or surviving spouses of such nonresident siblings, who was not a resident of Georgia at the time of the death of the service member may purchase a Gold Star license plate, at a cost to be established by the department, not to exceed the cost of other specialty license plates.

(g) Renewal decals shall be issued at no cost to any person that received a free license plate under the provisions of this Code section upon the payment of ad valorem taxes and other registration fees, provided that the renewal is applied for on or within 30 days prior to the renewal date of the eligible person. If the eligible person fails to renew within such time, he or she shall pay a standard renewal fee and be subject to the standard penalties for late payment of ad valorem taxes due on the motor vehicle.

(h) An eligible family member may request a Gold Star license plate at any time during his or her registration period. If such a license plate is to replace a current valid license plate, the license plate shall be issued with appropriate renewal decals attached.

(i) License plates issued pursuant to this Code section shall not be transferred between vehicles as provided in Code Section 40-2-42, unless the transfer is to another motor vehicle owned by the eligible family member.

(j) Gold Star license plates shall be issued within 30 days of application.

(k) The commissioner is authorized and directed to establish procedures and promulgate rules and regulations to effectuate the purposes of this Code section.



§ 40-2-86. Special license plates promoting certain beneficial projects and supporting certain worthy agencies, funds, or nonprofit corporations with proceeds disbursed to the general fund and the agency, fund, or nonprofit corporation

(a) (1) As used in this Code section, except as otherwise provided in subsection (n) of this Code section, the term:

(A) "Manufacturing fee" means a $25.00 fee paid at the time a special license plate is issued.

(B) "Special license plate fee" means a $35.00 fee paid at the time a special license plate is issued.

(C) "Special license plate renewal fee" means a $35.00 fee paid at the time a revalidation decal is issued for a special license plate.

(2) In accordance with Article III, Section IX, Paragraph VI(n) of the Constitution, the General Assembly has determined that the issuance of special license plates to support an agency or fund or a program beneficial to the people of this state that is administered by a nonprofit corporation organized under Section 501(c)(3) of Title 26 of the Internal Revenue Code and dedicating a portion of the funds raised from the sale of these special license plates is in the best interests of the people of this state.

(b) The agency, fund, or nonprofit corporation sponsoring the special license plate, in cooperation with the commissioner, shall design special distinctive license plates appropriate to promote the program benefited by the sale of the special license plate. The special license plates must be of the same size as general issue motor vehicle license plates and shall include a unique design and identifying number, whereby the total number of characters does not exceed an amount to be determined by the commissioner. No two recipients shall receive identically numbered plates. The agency, fund, or nonprofit corporation sponsoring the license plate may request the assignment of the first of 100 in a series of license plates upon payment of an additional initial registration fee of $25.00 for each license plate requested.

(c) Notwithstanding the provisions of subsection (b) of this Code section, no special license plate shall be produced until such time as the State of Georgia has, through a licensing agreement or otherwise, received such licenses or other permissions as may be required to produce the special license plate. The design of the initial edition of any special license plate, as well as the design of subsequent editions and excepting only any part or parts of the designs owned by others and licensed to the state, shall be owned solely by the State of Georgia for its exclusive use and control, except as authorized by the commissioner. The commissioner may take such steps as may be necessary to give notice of and protect such right, including the copyright or copyrights. However, such steps shall be cumulative of the ownership and exclusive use and control established by this subsection as a matter of law, and no person shall reproduce or otherwise use such design or designs, except as authorized by the commissioner.

(d) Any Georgia resident who is the owner of a motor vehicle, except a vehicle registered under the International Registration Plan, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles and upon the payment of the appropriate fees in addition to the regular motor vehicle registration fee shall be able to apply for a special license plate listed in this Code section. Revalidation decals shall be issued for special license plates in the same manner as provided for general issue license plates.

(e) Before the department disburses to the agency, fund, or nonprofit corporation funds from the sale of special license plates, the agency, fund, or nonprofit corporation must provide a written statement stating the manner in which such funds shall be utilized. In addition, a nonprofit corporation shall provide the department with documentation of its nonprofit status under Section 501(c)(3) of Title 26 of the Internal Revenue Code. The purposes for which the funds shall be utilized shall be the same as those specified in this Code section authorizing the dedication to the agency, fund, or nonprofit corporation of revenue from the sale of special license plates. The agency, fund, or nonprofit corporation shall periodically provide to the commissioner an audit of the use of the funds or other evidence of use of the funds satisfactory to the commissioner. Any agency, fund, or nonprofit corporation which receives funds under subsection (n) of this Code section shall submit annually to the members of the Senate Natural Resources and the Environment Committee, the House Committee on Game, Fish, and Parks, the House Committee on Appropriations, and the Senate Appropriations Committee, and to the commissioner of natural resources a detailed audit containing the disposition and expenditure of all funds received pursuant to such subsection. If it is determined that the funds are not being used for the purposes set forth in the statement provided by the agency, fund, or nonprofit corporation, the department shall withhold payment of such funds until such noncompliance issues are resolved.

(f) An applicant may request a special license plate any time during the applicant's registration period. If such a license plate is to replace a current valid license plate, the special license plate shall be issued with appropriate decals attached upon payment of the manufacturing fee and the special license plate renewal fee.

(g) On or after July 1, 2010, no special license plate authorized pursuant to subsections (l), (m), and (n) of this Code section shall be issued except upon the receipt by the department of at least 1,000 prepaid applications along with the manufacturing fees. The special license plate shall have an application period of two years after the date on which the application period becomes effective for payment of the manufacturing fee. After such time if the minimum number of applications is not met, the department shall not continue to accept the manufacturing fees, and all fees shall be refunded to applicants; provided, however, that once the department has received 1,000 prepaid applications along with the manufacturing fees, the sponsor shall not be entitled to a refund.

(h) The department shall not be required to continue to manufacture the special license plate if the number of active registrations falls below 500 registrations at any time during the period provided for in subsection (b) of Code Section 40-2-31. A current registrant may continue to renew such special license plate during his or her annual registration period upon payment of the special license plate renewal fee which shall be collected by the county tag agent at the time of collection of other registration fees and shall be remitted to the state as provided in Code Section 40-2-34. The department may continue to issue such special license plates that it has in its inventory to assist in achieving the minimum number of registrations. If the special license plate falls below 500 active registrations at any time during the period provided for in subsection (b) of Code Section 40-2-31, the sponsoring agency, fund, or nonprofit corporation shall be required again to obtain 1,000 prepaid applications accompanied by the manufacturing fees to continue to manufacture the special license plate.

(i) Special license plates shall be transferred from one vehicle to another vehicle in accordance with the provisions of Code Section 40-2-80.

(j) Special license plates shall be issued within 30 days of application once the requirements of this Code section have been met.

(k) The commissioner is authorized and directed to establish procedures and promulgate rules and regulations to effectuate the purposes of this Code section.

(l) (1) The General Assembly has determined that special license plates supporting the agencies, funds, or nonprofit corporations listed in this subsection shall be issued for the purposes indicated. The special license plates listed in this subsection shall be subject to a manufacturing fee, a special license plate fee, and a special license plate renewal fee. The revenue disbursement for the special license plates listed in this subsection shall be as follows:

(A) Manufacturing fee -- $25.00 of which $24.00 is to be deposited into the general fund and $1.00 to be paid to the local county tag agent;

(B) Special license plate fee -- $35.00 of which $25.00 is to be deposited into the general fund and $10.00 is to be dedicated to the sponsoring agency, fund, or nonprofit corporation as permitted by Article III, Section IX, Paragraph VI(n) of the Constitution; and

(C) Special license plate renewal fee -- $35.00 of which $25.00 is to be deposited into the general fund and $10.00 is to be dedicated to the sponsoring agency, fund, or nonprofit corporation as permitted by Article III, Section IX, Paragraph VI(n) of the Constitution.

(2) Reserved.

(3) Reserved.

(4) Reserved.

(5) Special license plates promoting the conservation of wildflowers within this state. The funds raised by the sale of these special license plates shall be disbursed to the Department of Transportation to be deposited in the Roadside Enhancement and Beautification Fund established by Code Section 32-6-75.2 and shall be expended only for the purposes enumerated in Code Section 32-6-75.2 and Article III, Section IX, Paragraph VI(l) of the Constitution of the State of Georgia.

(6) Special license plates promoting the dog and cat reproductive sterilization support program of the Georgia Department of Agriculture. The funds raised by the sale of these special license plates shall be disbursed to the Georgia Department of Agriculture and shall be deposited in the special fund for support of the dog and cat reproductive sterilization support program created by Code Section 4-15-1 and Article III, Section IX, Paragraph VI(m) of the Constitution of the State of Georgia.

(7) Special license plates to honor Georgia educators. The funds raised by the sale of these special license plates shall be disbursed to a charitable foundation designated by the State School Superintendent and used to fund educational programs, grants to teachers, and scholarships. The license plates shall display the phrase "Georgia Educators Make A Difference" and a ripe Red Delicious apple shall be depicted to the left of the identifying number of each plate.

(8) (A) The commissioner in cooperation with a college or university may design a special license plate to be issued commemorating that college or university, which license plate shall be similar in design to the license plate issued to all other residents of the state except that the logo or emblem of the college or university shall be placed on the license plate along with the letters and numbers on the license plate. The name of the college or university shall be imprinted on such special license plate in lieu of the county name decal.

(B) Any college or university that enters into an agreement with the commissioner pursuant to this paragraph shall waive any royalty fees to which it might otherwise be entitled for use of its seal, symbol, emblem, or logotype as provided in this paragraph.

(C) Each college or university located in Georgia that enters into an agreement with the commissioner pursuant to this paragraph shall designate a charitable foundation which shall annually receive an allocation from the special license plate and special license plate renewal fees collected as provided in paragraph (1) of this subsection. Special license plates issued under this paragraph shall be transferred between vehicles as provided in Code Section 40-2-42.

(D) The funds allocated for colleges and universities located in Georgia shall be delivered by the department to the charitable foundation designated by the particular college or university to support needs based, academic, financial aid scholarships for eligible undergraduate students enrolled in the college or university. The funds otherwise allocated for colleges and universities located outside the State of Georgia shall be placed into the general fund.

(E) Each college or university shall review and approve plans for the implementation of these scholarship programs by the applicable charitable foundation. These plans shall include, but need not be limited to, criteria for the awarding of the scholarships and procedures for determining the recipients.

(9) A special license plate for the Georgia Center for the Book to support the purchase of books for public libraries in Georgia. The funds raised by the sale of this special license plate shall be disbursed to the Georgia Center for the Book.

(10) A special license plate for Children's Healthcare of Atlanta to support the work this pediatric hospital system does in the State of Georgia. The funds raised by the sale of this special license plate shall be disbursed to Children's Healthcare of Atlanta.

(11) A special license plate for the Georgia War Veterans Nursing Home to support the implementation and operation of the Georgia War Veterans Nursing Home. The funds raised by the sale of this special license plate shall be disbursed to the Department of Veterans Service for use in operating the Georgia War Veterans Nursing Home.

(12) A special license plate for the Georgia Automobile Racing Hall of Fame Association to promote the Georgia Automobile Racing Hall of Fame Association, which is devoted to preserving the history of automobile racing in Georgia. The funds raised by the sale of this special license plate shall be disbursed to the Georgia Automobile Racing Hall of Fame Association.

(13) A special license plate for the Alzheimer's Association, Georgia Chapter, to help eliminate Alzheimer's disease through the advancement of research and to enhance care and support for individuals, their families, and caregivers. The funds raised by the sale of this special license plate shall be disbursed to the Alzheimer's Association, Georgia Chapter.

(14) A special license plate for the school health and physical education program to help fund school health and physical education programs. The funds raised by the sale of this special license plate shall be disbursed to the Department of Education.

(15) A special license plate for stroke awareness, treatment, and prevention to support programs aiding stroke victims in Georgia. Such license plate shall not include a space for a county name decal but shall instead bear the legend "Stroke Awareness" in lieu of the name of the county of issuance. The funds raised by the sale of this special license plate shall be disbursed to the Center for Telehealth of the Georgia Health Sciences University.

(16) A special license plate for Project Lifesaver promoting the establishment of a Project Lifesaver or similar type of program by local law enforcement agencies. Project Lifesaver's mission is to use state of the art technology in assisting those who care for victims of Alzheimer's disease and other related mental dysfunction disorders and victims who become lost. The funds raised by the sale of this special license plate shall be disbursed to the Department of Public Safety or a nonprofit corporation organized exclusively for the purpose of establishing a Project Lifesaver or similar type of program by local law enforcement agencies.

(17) A special license plate for pediatric cancer to raise funds to support the treatment of pediatric cancer. Such license plate shall not include a space for a county name decal but shall instead bear the legend "Cure Kids' Cancer" in lieu of the name of the county of issuance. The funds raised by the sale of this special license plate shall be disbursed to the Department of Community Health to be deposited in the Indigent Care Trust Fund created by Code Section 31-8-152 to fund pediatric cancer screening and treatment related programs for those children who are medically indigent and may have cancer.

(18) A special license plate for the child care industry to promote the child care industry by encouraging higher educational standards and providing for professional camaraderie for child care providers. Such license plate shall not include a space for a county name decal but shall instead bear the legend "Support Improved Child Care" in lieu of the name of the county of issuance. The funds raised by the sale of this special license plate shall be disbursed to the Minority Alliance for Child Care Development Advocates, Inc., for the development of programs to help improve child care.

(19) A special license plate to display the motto, "In God We Trust." The funds raised by the sale of this special license plate shall be disbursed to the Boy Scouts of America for the development of scouting programs.

(20) A special license plate for child abuse prevention. Such license plate shall not include a space for a county name decal but shall instead bear the legend "Prevent Child Abuse" in lieu of the name of the county of issuance. The funds raised by the sale of this special license plate shall be disbursed to the Foster Family Foundation of Georgia for the development of programs to help victims of child abuse.

(21) A special license plate for the Thanks Mom and Dad Fund. The funds raised by the sale of this special license plate shall be disbursed to the Department of Human Services to address the key needs of the state's older population or a nonprofit corporation organized to serve the needs of the state's older population.

(22) A special license plate for pediatric cancer research. The funds raised by the sale of this special license plate shall be disbursed to the Joanna McAfee Childhood Cancer Foundation for support of pediatric cancer research. The design of the special license plate provided for in this paragraph shall include the words "Joanna McAfee Childhood Cancer Foundation" horizontally across the bottom of the plate in lieu of the county name.

(23) A special license plate for supporting beautification projects in Cobb County. The funds raised by the sale of this special license plate shall be disbursed to Keep Cobb Beautiful, Inc., for support of beautification projects in Cobb County.

(24) A special license plate for AID Atlanta. The funds raised by the sale of this special license plate shall be disbursed to AID Atlanta which is committed to providing people living with HIV the information and support they need to live healthy and productive lives.

(25) A special license endorsing "Support Our Troops." The funds raised by the sale of this special license plate shall be disbursed to the Georgia National Guard Family Support Foundation, Incorporated.

(26) A special license plate for the Sons of Confederate Veterans. The funds raised by the sale of this special license plate shall be disbursed to Georgia Sons of Confederate Veterans.

(27) A special license plate for amyotrophic lateral sclerosis (ALS), also known as "Lou Gehrig's disease," to support research and education on amyotrophic lateral sclerosis. The funds raised by the sale of this special license plate shall be disbursed to the ALS Association of Georgia.

(28) A special license plate for foster parents to support programs for foster parents in Georgia. The funds raised by the sale of this special license plate shall be disbursed to The Adoptive and Foster Parent Association of Georgia, Inc., for support of foster parents in Georgia.

(29) A special license plate for the Atlanta Braves Foundation to assist the charities supported by the foundation. The funds raised by the sale of this special license plate shall be disbursed to the Department of Community Affairs or such other public agency or nonprofit corporation as may be designated.

(30) A special license plate for the Atlanta Falcons Youth Foundation to assist the charities supported by the foundation. The funds raised by the sale of this special license plate shall be disbursed to the Atlanta Falcons Youth Foundation. Such license plate shall not include a space for a county name decal but shall instead bear the legend "Atlanta Falcons" in lieu of the name of the county of issuance.

(31) A special license plate for supporting beautification projects in Georgia. The funds raised by the sale of this special license plate shall be disbursed to Keep Georgia Beautiful Foundation, Inc., for support of beautification projects in Georgia.

(32) A special license plate displaying the logo of Choose Life, Inc. The words "Choose Life" must appear at the bottom. The funds raised by the sale of this special license plate shall be disbursed to Choose Life of Georgia, Inc., to be distributed among nonprofit corporations in Georgia that counsel women to consider adoption.

(33) A special license plate supporting education on the maritime history of Georgia's coast. The funds raised by the sale of this special license plate shall be disbursed to The Georgia Maritime Foundation, Inc., for use in programs supporting education on the maritime history of Georgia.

(34) A special license plate supporting programs for persons with brain related disorders and disabilities. The funds raised by the sale of this special license plate shall be disbursed to Pilot International for support of programs for persons with brain related disorders in Georgia.

(35) A special license plate supporting agriculture in Georgia. The funds raised by the sale of this special license plate shall be evenly split between Georgia 4-H and the Georgia Association of Future Farmers of America to fund projects promoting agriculture in Georgia.

(36) A special license plate promoting the Georgia equine industry. The funds raised by the sale of this special license plate shall be disbursed to the Agricultural Commodity Commission for Equines.

(37) A special license plate promoting African American history and tourism in Georgia. The funds raised by the sale of this special license plate shall be disbursed to organizations dedicated to the preservation of African American history in Georgia.

(38) A special license plate honoring veterans who have been awarded the Bronze Star. The funds raised by the sale of this special license plate shall be disbursed to the National Guard Family Foundation.

(39) A special license plate promoting the arts in Georgia. The funds raised by the sale of this special license plate shall be disbursed to the Georgia Council for the Arts.

(40) A special license plate supporting programs for the treatment of autism. The funds raised by the sale of this special license plate shall be disbursed to the Department of Behavioral Health and Developmental Disabilities for the support of programs for the treatment of autism in Georgia.

(41) A special license plate honoring the work of The Garden Club of Georgia, Inc. The funds raised by the sale of this special license plate shall be disbursed to The Garden Club of Georgia, Inc., and used to fund scholarships that are awarded by the club.

(42) A special license plate promoting the Georgia Junior Golf Foundation. The funds raised by the sale of this special license plate shall be disbursed to the Georgia Junior Golf Foundation.

(43) A special license plate commemorating 100 years of scouting in the United States. The funds raised by the sale of this special license plate shall be disbursed to the Boy Scouts of America for the development of scouting programs.

(44) A special license plate supporting Cobb County Public Schools. The funds raised by the sale of this special license plate shall be disbursed to the Cobb County Public Schools Educational Foundation and used to fund educational programs, grants to teachers, and scholarships in the Cobb County Public School System.

(45) A special license plate supporting the Georgia Sea Turtle Center. The funds raised by the sale of this special license plate shall be charged and disbursed to the Nongame Wildlife Conservation and Wildlife Habitat Acquisition Fund and used to fund nongame wildlife conservation and education programs. The design of the license plate provided for in this paragraph shall include the words "Jekyll Island -- Georgia's Jewel" horizontally across the bottom of the plate in lieu of the county name, with a diamond jewel symbol in place of the dash.

(46) A special license plate commemorating and supporting the sport of soccer in Georgia. The funds raised by the sale of this special license plate shall be disbursed to the Georgia State Soccer Association, Inc., for the development and promotion of soccer programs in the State of Georgia. Such license plate shall not include a space for a county decal but shall instead bear the legend "gasoccer.org".

(47) A special license plate for the Georgia Aquarium to support its mission as an entertaining, educational, and scientific institution and to promote the conservation of aquatic biodiversity throughout the world. The funds raised by the sale of this special plate shall be disbursed to Georgia Aquarium, Inc. Such license plate shall not include a space for a county name decal but shall instead bear the legend "Georgia Aquarium" in lieu of the name of the county of issuance.

(48) A special license plate for Zoo Atlanta to support its mission to inspire the citizens of Atlanta and Georgia and all visitors to the zoo to value wildlife on Earth; to help safeguard existing species through conservation by providing for an informative, educational, and engaging experience to all visitors; to carry out the responsible stewardship of the animals and the zoo facility; and to engage in related conservation activities and research. The funds raised by the sale of this special plate shall be disbursed to the Atlanta-Fulton County Zoo, Inc. Such license plate shall not include a space for a county name decal but shall instead bear the legend "Protect Wildlife" in lieu of the name of the county of issuance.

(49) A special license plate supporting the Appalachian Trail. The funds raised by the sale of this special license plate shall be disbursed to the Appalachian Trail Conservancy and used to protect, maintain, and conserve the Georgia portion of the Appalachian Trail and connecting trails, and to promote awareness of wilderness, hiking, and back country recreation. Such license plate shall not include a space for a county name decal but shall instead bear the legend "www.appalachiantrail.org".

(50) A special license plate supporting the Atlanta Braves Foundation. The funds raised by the sale of this special license plate shall be disbursed as provided in paragraph (1) of this subsection to the Atlanta Braves Foundation and used in the foundation's philanthropic activities and charitable sponsorships. Such license plate shall not include a space for a county name decal but shall instead bear the legend "Go Braves."

(51) A special license plate for the Grady Health Foundation to support and improve the quality of health care services. The funds raised by the sale of this special license plate shall be disbursed to the Grady Health Foundation.

(52) A special license plate honoring the Omega Psi Phi Fraternity, Inc. The funds raised by the sale of this special license plate shall be disbursed to the Georgia State Omega Psi Phi Foundation.

(53) A special license plate honoring Hampton University. The funds raised by the sale of this special license plate shall be disbursed to the Hampton University Atlanta Chapter Alumni Association.

(54) A special license plate honoring Zeta Phi Beta Sorority, Inc. The funds raised by the sale of this special license plate shall be disbursed to the Zeta National Education Foundation, Inc.

(m) (1) The General Assembly has determined that the following special license plates supporting the agencies, funds, or nonprofit corporations listed in this subsection shall be issued for the purposes indicated. The special license plates listed in this subsection shall be subject to a manufacturing fee, a special license plate fee, and a special license plate renewal fee. The revenue disbursement for the special license plates listed in this subsection shall be as follows:

(A) Manufacturing fee -- $25.00 of which $24.00 is to be deposited into the general fund and $1.00 to be paid to the local county tag agent;

(B) Special license plate fee -- $35.00 of which $13.00 is to be deposited into the general fund and $22.00 is to be dedicated to the sponsoring agency, fund, or nonprofit corporation; and

(C) Special license plate renewal fee -- $35.00 of which $13.00 is to be deposited into the general fund and $22.00 is to be dedicated to the sponsoring agency, fund, or nonprofit corporation.

(2) A special license plate promoting the United States Disabled Athletes Fund, for the support of disabled athletes. The funds raised by the sale of this special license plate shall be disbursed as provided in paragraph (1) of this subsection to the United States Disabled Athletes Fund.

(3) A special license plate commemorating Civil War battlefields and historic sites. The funds raised by the sale of this special license plate shall be disbursed as provided in paragraph (1) of this subsection to the Civil War Commission for the acquisition of Civil War battlefields and associated Civil War historic sites in this state and for the maintenance, protection, and interpretation of the same as provided by Article 5 of Chapter 7 of Title 50.

(4) A special license plate promoting historic preservation efforts. The funds raised by the sale of this special license plate shall be disbursed as provided in paragraph (1) of this subsection to the Department of Natural Resources for use by the Historic Preservation Division to fund historic preservation programs in the state through the Georgia historic preservation grant program as otherwise authorized by law.

(5) A special license plate promoting bicycle safety. The funds raised by the sale of this special license plate shall be disbursed as provided in paragraph (1) of this subsection to the Governor's Highway Safety Program administered by the Office of Highway Safety in the Department of Public Safety.

(6) A special license plate honoring families with a member serving in the military. The funds raised by the sale of this special license plate shall be disbursed as provided in paragraph (1) of this subsection to the Department of Veterans Service for use by the National Guard Foundation in carrying out such programs and purposes as may be contractually agreed upon by the department and the foundation.

(7) A special license plate promoting "Support Georgia Troops." The funds raised by the sale of this special license plate shall be disbursed as provided in paragraph (1) of this subsection to the Department of Veterans Service for use by the National Guard Foundation in carrying out such programs and purposes as may be contractually agreed upon by the department and the foundation.

(8) A special license plate promoting NASCAR. The provisions of paragraph (1) of this subsection notwithstanding, from the additional $35.00 special license plate renewal fee charged for the issuance and renewal of the NASCAR license plates authorized under this paragraph, $10.25 shall be used by the department for purchasing plates from the supplier of the plates, as designated by NASCAR, and royalty costs, $10.00 shall be deposited in the general fund, and $14.75 shall be disbursed to the Governor's Highway Safety Program administered by the Office of Highway Safety in the Department of Public Safety.

(9) A special license plate to support breast cancer related programs for the medically indigent. The provisions of paragraph (1) of this subsection notwithstanding, from the additional $35.00 special license plate fee or special license plate renewal fee charged for the issuance and renewal of breast cancer license plates authorized under this paragraph, $12.95 shall be deposited in the general fund and $22.05 shall be deposited in the Indigent Care Trust Fund created by Code Section 31-8-152 to fund cancer screening and treatment related to programs for those persons who are medically indigent and may have breast cancer. To the extent consistent with Article III, Section IX, Paragraph VI(i) of the Constitution and Article 6 of Chapter 8 of Title 31, such programs may include education, breast cancer screening, grants-in-aid to breast cancer victims, pharmacy assistance programs for breast cancer victims, and other projects to encourage public support for the special license plate and the activities which it funds. Such design shall include a logo the same as the United States postal stamp supporting breast cancer research and bearing the slogan "Fund the Fight. Find A Cure." over the sketch of a woman and the breast cancer awareness pink ribbon symbol.

(10) A special license plate to support prostate cancer related awareness and research programs. The provisions of paragraph (1) of this subsection notwithstanding, from the additional $35.00 special license plate fee or special license plate renewal fee charged for the issuance and renewal of prostate cancer license plates authorized under this paragraph, $13.00 shall be deposited in the general fund and $22.00 shall be disbursed to the Georgia Prostate Cancer Coalition to fund prostate cancer awareness, research, screening, and treatment related programs.

(11) A special license plate to support lung cancer related awareness and research programs. The funds raised by the sale of this special license plate shall be disbursed as provided in paragraph (1) of this subsection to the Joan Gaeta Lung Cancer Fund to fund lung cancer awareness, screening, research, and treatment related programs.

(12) A special license plate to support Georgia nurses and charitable and philanthropic efforts to support, advance, and promote the nursing profession. The funds raised by the sale of this special license plate shall be disbursed as provided in paragraph (1) of this subsection to the Georgia Nurses Foundation of the Georgia Nurses Association for carrying out such programs and purposes.

(13) A special license plate to support the law enforcement division of the Department of Natural Resources in its protection of wildlife and natural and cultural resources of this state, enforcement of boating, litter, and waste laws, teaching of hunter and boater education classes, and provision of other public safety services to the citizens of this state. The funds raised by the sale of this special license plate shall be disbursed as provided in paragraph (1) of this subsection to the Department of Natural Resources for use by the law enforcement division for the purposes provided for in this paragraph.

(n) (1) The General Assembly recognizes that Code Section 12-3-600 mandates that the best interests of the state are served by providing for the conservation of nongame species of wildlife and has determined that the following special license plates supporting the agencies, funds, or nonprofit corporations listed in this subsection shall be issued for the purposes indicated. The special license plates listed in this subsection shall be subject to a special license plate fee and a special license plate renewal fee. The revenue disbursement for the special license plates listed in this subsection shall be as follows:

(A) Special license plate fee -- $25.00 of which $5.00 is to be deposited into the general fund, $1.00 is to be paid to the local county tag agent, and $19.00 is to be dedicated to the sponsoring agency, fund, or nonprofit corporation; and

(B) Special license plate renewal fee -- $25.00 of which $5.00 is to be deposited into the general fund and $20.00 is to be dedicated to the sponsoring agency, fund, or nonprofit corporation.

(2) A special license plate promoting the Nongame-Endangered Wildlife Program of the Department of Natural Resources. The funds raised by the sale of this special license plate shall be disbursed to the Nongame Wildlife Conservation and Wildlife Habitat Acquisition Fund of the Department of Natural Resources for the purposes enumerated in subsection (b) of Code Section 12-3-602. Such license plate shall not include a space for a county name decal but shall instead bear the legend "Give Wildlife a Chance" in lieu of the name of the county of issuance.

(3) A special license plate promoting conservation and enhancement of trout populations. The funds raised by the sale of this special license plate shall be disbursed to the Wildlife Resources Division of the Department of Natural Resources to supplement trout restoration and management programs.

(4) A special license plate supporting the Bobwhite Quail Restoration Initiative. The funds raised by the sale of this special license plate shall be disbursed to the Wildlife Resources Division of the Department of Natural Resources to conduct programs designed to enhance the bobwhite quail population in this state. Such programs may include the creation of habitat demonstration areas on state managed wildlife lands, education programs, technical assistance to private landowners in the creation and maintenance of bobwhite quail habitats on their lands, and projects to encourage public support for the license plate and the activities it funds. The Department of Natural Resources may enter into such contractual agreements as may be appropriate to further the objectives of the Bobwhite Quail Restoration Initiative, including entering into contractual agreements whereby private landowners, public agencies, or corporate entities create, preserve, or enhance habitat for bobwhite quail in return for the payment of incentives. Such license plate shall not include a space for a county decal but shall instead bear the legend "Support Wildlife" in lieu of the name of the county of issuance.

(5) A special license plate promoting marine habitat conservation, restoration, and enhancement. The funds raised by the sale of this special license plate shall be disbursed to the Coastal Resources Division of the Department of Natural Resources to supplement marine habitat conservation, restoration, and enhancement projects undertaken to increase the abundance of marine fish and invertebrate species.

(6) A special license plate promoting a dog and cat reproductive sterilization program for a nonprofit corporation. The funds raised by the sale of this special license plate shall be disbursed to the Georgia Pet Foundation to be used for dog and cat reproductive sterilization, including, but not limited to, grants to nonprofit corporations and vouchers for discounted veterinary sterilization services.



§ 40-2-86.1. Special license plates promoting certain beneficial projects and supporting certain worthy agencies, funds, or nonprofit corporations; special license plates for qualified motor vehicles or drivers with proceeds deposited in the general fund

(a) The General Assembly has determined that the issuance of special license plates to support an agency or fund or a program beneficial to the people of this state that is administered by a nonprofit corporation organized under Section 501(c)(3) of Title 26 of the Internal Revenue Code and, subject to the appropriation process of the General Assembly, appropriating a portion of the funds raised from the sale of these special license plates is in the best interests of the people of this state. Therefore, the license plates listed in subsection (l) of this Code section shall be issued by the department if all of the requirements of subsections (b) through (k) of this Code section have been satisfied.

(b) The commissioner, in cooperation with the agency, fund, or nonprofit corporation sponsoring the special license plate, shall design special distinctive license plates intended to promote the program benefited by the sale of the special license plate. The special license plates must be of the same size as general issue motor vehicle license plates and shall include a unique design and identifying number, whereby the total number of characters does not exceed an amount to be determined by the commissioner. No two recipients shall receive identically numbered plates. The agency, fund, or nonprofit corporation sponsoring the license plate may request the assignment of the first of 100 in a series of license plates upon payment of an additional initial registration fee of $25.00 for each license plate requested.

(c) Notwithstanding the provisions of subsection (b) of this Code section, no special license plate shall be produced until such time as the State of Georgia has, through a licensing agreement or otherwise, received such licenses or other permissions as may be required to produce the special license plate. The design of the initial edition of any special license plate, as well as the design of subsequent editions and excepting only any part or parts of the designs owned by others and licensed to the state, shall be owned solely by the State of Georgia for its exclusive use and control, except as authorized by the commissioner. The commissioner may take such steps as may be necessary to give notice of and protect such right, including the copyright or copyrights. However, such steps shall be cumulative of the ownership and exclusive use and control established by this subsection as a matter of law, and no person shall reproduce or otherwise use such design or designs, except as authorized by the commissioner.

(d) Any Georgia resident who is the owner of a motor vehicle, except a vehicle registered under the International Registration Plan, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles and upon the payment of a manufacturing fee of $25.00 and a special license plate fee of $35.00, in addition to the regular motor vehicle registration fee, shall be able to apply for a special license plate listed in subsection (l) of this Code section. Revalidation decals shall be issued for special license plates in the same manner as provided for general issue license plates, with the addition of a $35.00 special license plate renewal fee, provided that special license plates issued pursuant to paragraph (9) of subsection (l) of this Code section shall be exempt from such special license plate renewal fee.

(e) The manufacturing fee, special license plate fee, and special license plate renewal fee derived from the sale of special license plates contained in subsection (l) of this Code section shall be deposited into the general fund. The sponsoring agency, fund, or nonprofit corporation, subject to the appropriation process of the General Assembly, may request that the funds derived from the sale of special license plates be appropriated to the department for disbursement to such agency, fund, or nonprofit corporation.

(f) Before the department disburses to the agency, fund, or nonprofit corporation funds from the sale of special license plates, the agency, fund, or nonprofit corporation must provide a written statement stating the manner in which such funds shall be utilized. In addition, a nonprofit corporation must provide the department with documentation of its nonprofit status under Section 501(c)(3) of Title 26 of the Internal Revenue Code. The purposes for which the funds shall be utilized must be the same as those specified in subsection (l) of this Code section authorizing the potential appropriation to the agency, fund, or nonprofit corporation of revenue from the sale of special license plates. The agency, fund, or nonprofit corporation shall periodically provide to the commissioner an audit of the use of the funds or other evidence of use of the funds satisfactory to the commissioner. If it is determined that the funds are not being used for the purposes set forth in the statement provided by the agency, fund, or nonprofit corporation, the department shall withhold payment of such funds until such noncompliance issues are resolved.

(g) An applicant may request a special license plate any time during the applicant's registration period. If such a license plate is to replace a current valid license plate, the special license plate shall be issued with appropriate decals attached, upon the payment of any applicable registration fees, the manufacturing fee, and the special license plate fee.

(h) No special license plate authorized pursuant to subsection (l) of this Code section shall be issued except upon the receipt by the department of at least 1,000 prepaid applications along with the manufacturing fee. The special license plate shall have an application period of two years from the date of authorization for payment of the manufacturing fee. After such time if the minimum number of applications is not met, the department shall not continue to accept the manufacturing fee, and all fees shall be refunded to applicants; provided, however, that once the department has received 1,000 prepaid applications along with the manufacturing fee, the sponsor shall not be entitled to a refund.

(i) The department shall not be required to continue to manufacture the special license plate if the number of active registrations falls below 500 registrations at any time during the period provided for in subsection (b) of Code Section 40-2-31. A current registrant may continue to renew such special license plate during his or her annual registration period upon payment of an additional $35.00 special license plate renewal fee, which fee shall be collected by the county tag agent at the time of collection of other registration fees and shall be remitted to the state as provided in Code Section 40-2-34. The department may continue to issue such special license plates that it has in its inventory to assist in achieving the minimum number of registrations. If the special license plate falls below 500 active registrations at any time during the period provided for in subsection (b) of Code Section 40-2-31, the sponsoring agency, fund, or nonprofit corporation shall be required again to obtain 1,000 prepaid applications accompanied by the manufacturing fee to continue to manufacture the special license plate.

(j) Special license plates shall be transferred from one vehicle to another vehicle in accordance with the provisions of Code Section 40-2-80.

(k) Special license plates shall be issued within 30 days of application once the requirements of this Code section have been met.

(l) (1) The General Assembly has determined that license plates promoting the agencies, funds, or nonprofit corporations listed in this subsection shall be issued for the purposes indicated and the revenue shall be deposited in the general fund, subject to the appropriation process of the General Assembly.

(2) A special license plate identifying persons with diabetes. The main purpose of the special license plate is that law enforcement officers and emergency personnel will be alerted to the potential for special needs before they approach the driver of a vehicle, especially if the vehicle has been involved in an accident. The funds raised by the sale of this special license plate shall be deposited in the general fund.

(3) A special license plate honoring all veterans who have served in the armed services of the United States. All of these men and women have sacrificed a portion of their lives in order to serve their country and protect our freedom. The funds raised by the sale of this special license plate shall be deposited in the general fund.

(4) A special license plate honoring the Georgia Association of Realtors. The Association is being honored for its long-standing support of housing opportunities for all citizens of this state, private property rights, and all organizations that assist people in achieving the American dream of home ownership. The funds raised by the sale of this special license plate shall be deposited in the general fund.

(5) A special license plate honoring Georgia municipal clerks. The municipal clerk's office provides the professional link connecting citizens with their local governing bodies and agencies of government at other levels. The funds raised by the sale of this license plate shall be deposited in the general fund.

(6) A special license plate identifying residents of the State of Georgia who hold an unrevoked and unexpired official amateur radio station license issued by the Federal Communications Commission. The special license plate shall be inscribed with the official amateur radio call letters of such applicant as assigned by the Federal Communications Commission. The funds raised by the sale of this license plate shall be deposited in the general fund.

(7) (A) A special license plate to be issued for alternative fueled vehicles, which license plate shall be similar in design to the license plate issued to all other residents of this state except that the commissioner shall place a distinctive logo or emblem on the license plate which shall distinguish the vehicle as an alternative fueled vehicle eligible to travel in travel lanes designated for such vehicles under paragraph (4) of subsection (a) of Code Section 32-9-4. The words "alternative fueled vehicle" shall be imprinted on such special license plate in lieu of the county name decal. The funds raised by the sale of this license plate shall be deposited in the general fund.

(B) As used in this paragraph, the term:

(i) "Alternative fuel" means electricity, natural gas, and propane.

(ii) "Alternative fueled vehicle" means any vehicle fueled solely by alternative fuel as defined in division (i) of this subparagraph, bi-fuel, or dual fuel.

(C) Pursuant to paragraph (19) of subsection (a) of Code Section 40-2-151, the applicant for a special license plate for any alternative fueled vehicle shall provide proof that he or she has paid the registration fee prescribed therein prior to the issuance of any special license plate under this paragraph.

(8) A special license plate for antique or hobby or special interest vehicles. As used in this paragraph, the term "antique or hobby or special interest vehicle" means any motor vehicle or motor cycle or a motor vehicle which has been designed and manufactured to resemble an antique or historical vehicle and which is owned as a collector's item and for participation in club activities, exhibitions, tours, parades and similar uses but which may be used for general transportation. No owner of such antique vehicle or hobby or special interest vehicle shall be required to obtain any special permits for its operation on the roads of this state. The funds raised by the sale of this license plate shall be deposited in the general fund.

(9) (A) A special license plate for owners of a private passenger car or truck used for personal transportation, who are firefighters certified pursuant to Article 1 of Chapter 4 of Title 25 and who are members of fire departments certified pursuant to Article 2 of Chapter 3 of Title 25 and motor vehicle owners who are certified firefighters of legally organized volunteer fire departments which have been certified pursuant to Article 2 of Chapter 3 of Title 25. Such license plate shall be inscribed with such letters, numbers, words, symbols, or a combination thereof as determined by the commissioner to identify the owner as a certified firefighter. The chiefs of the various fire departments shall furnish to the commissioner a list of the certified firefighters of their fire departments who reside in Georgia which list shall be updated as necessary. The funds raised by the sale of this license plate shall be deposited in the general fund.

(B) Should a certified firefighter who has been issued a special and distinctive license plate be separated from such firefighter's department for any reason other than retirement from employment, the chief of such fire department shall obtain the separated member's license plate at the time of the separation and shall forward same to the commissioner along with a certificate to the effect that such person has been separated, and thereupon the commissioner shall reissue a regular license plate, at no additional charge, to such former certified firefighter to replace the special and distinctive plate. Should a certified firefighter return to service with the same or another fire department, the chief of such fire department shall likewise secure the regular license plate of such person and return same to the commissioner, along with a certificate to the effect that such person has become a member of the fire department, and the effective date thereof, whereupon the commissioner shall, upon application and upon the payment of a $35.00 manufacturing fee and all other applicable registration and licensing fees at the time of registration, reissue a special and distinctive license plate to such new member to replace the returned regular plate. Upon such request for a change in plate for a certified firefighter who is separated from a fire department, the chief of the fire department shall furnish such member with a copy of the chief's letter to the commissioner requesting the appropriate change in plate, which copy of such letter may be used by such member pending the issuance of the new plate.

(C) Motor vehicle owners who were firefighters certified pursuant to Article 1 of Chapter 4 of Title 25 or were members of fire departments certified pursuant to Article 2 of Chapter 3 of Title 25 and who retired from employment as such shall continue to be eligible for the firefighter license plates issued under this paragraph the same as if they continued to be certified and employed as firefighters. Whenever such a certified firefighter who has been issued a special and distinctive license plate is retired from employment with such firefighter's department, the chief of such fire department shall forward to the commissioner a certificate to the effect that such person has been retired.

(D) The spouse of a deceased firefighter shall continue to be eligible to be issued a distinctive special firefighter's license plate as provided in this paragraph so long as such person does not remarry.

(10) A special license plate supporting Rotary International. The design of the special license plate, excepting only the Rotary International logo and motto "Service Above Self" and the years 1905-2005 and any other part of the design owned by others and licensed to the state, shall be owned solely by the State of Georgia for its exclusive use and control, except as authorized by the commissioner. The funds raised by the sale of this license plate shall be deposited in the general fund.

(11) A special license plate for any Georgia resident who is the owner of a private passenger motor vehicle and provides proof of certification or licensure by the State of Georgia as an emergency medical technician, paramedic, or owner of a licensed ambulance service in the State of Georgia promoting the EMS Star of Life Symbol. Such license plate shall display the National Highway Traffic Safety Administration's EMS Star of Life Symbol and the initials "EMS." The funds raised by the sale of this license plate shall be deposited in the general fund.



§ 40-2-86.2. License plates for Shrine hospitals for children

Repealed by Ga. L. 2010, p. 9, § 1-75/HB 1055, effective May 12, 2010.



§ 40-2-86.3. License plates commemorating Civil War battlefields and historic sites

Repealed by Ga. L. 2006, p. 1094, § 6, effective January 1, 2007. Ga. L. 2010, p. 9, § 1-75/HB 1055, repealed the reservation of this Code section designation.



§ 40-2-86.4. License plates supporting public schools

Repealed by Ga. L. 2010, p. 9, § 1-75/HB 1055, effective May 12, 2010.



§ 40-2-86.5. Special license plates honoring educators; requirements; copyright; issuance; use of funds; transfer of plates

Repealed by Ga. L. 2010, p. 9, § 1-75/HB 1055, effective May 12, 2010.



§ 40-2-86.6. License plate promoting conservation and enhancement of trout populations

Repealed by Ga. L. 2006, p. 1094, § 7, effective January 1, 2007. Ga. L. 2010, p. 9, § 1-75/HB 1055, repealed the reservation of this Code section designation.



§§ 40-2-86.7 through 40-2-86. 12

Repealed by Ga. L. 2010, p. 9, § 1-75/HB 1055, effective May 12, 2010.



§ 40-2-86.13. Special license plates promoting historic preservation efforts

Repealed by Ga. L. 2006, p. 1094, § 8, effective January 1, 2007. Ga. L. 2010, p. 9, § 1-75/HB 1055, repealed the reservation of this Code section designation.



§ 40-2-86.14. Special license plates for licensed physicians

Repealed by Ga. L. 2010, p. 9, § 1-75/HB 1055, effective May 12, 2010.



§§ 40-2-86.15 through 40-2-86.17.

Repealed by Ga. L. 2006, p. 1094, §§ 9-11, effective January 1, 2007. Ga. L. 2010, p. 9, § 1-75/HB 1055, repealed the reservation of these Code section designations.



§ 40-2-86.19. Special license plates supporting the Global War on Terrorism and Operation Enduring Freedom

Repealed by Ga. L. 2010, p. 9, § 1-75/HB 1055, effective May 12, 2010.



§ 40-2-86.20. Special license plates supporting the Global War on Terrorism and Iraqi freedom

Repealed by Ga. L. 2010, p. 9, § 1-75/HB 1055, effective May 12, 2010.






Article 3A - Reciprocal Agreements for Registration of Commercial Vehicles

§ 40-2-87. Definitions

As used in this article, the term:

(1) "Allocated vehicle" means a vehicle to which a particular jurisdiction's basic registration plate or apportioned registration plate is attached upon payment of the jurisdiction's full basic registration fee. A portion of each fleet of one-way vehicles is allocated to each jurisdiction into or through which the fleet travels although each vehicle of the fleet need not enter every jurisdiction.

(2) "Apportionable fee" means any periodic recurring fee required for licensing or registering vehicles, including, but not limited to, registration fees, license fees, or weight fees.

(3) "Apportionable vehicle" means any vehicle, except recreational vehicles, vehicles displaying restricted plates, city pickup and delivery vehicles, buses used in transportation of chartered parties, and government owned vehicles, used or intended for use in two or more member jurisdictions that allocate or proportionally register vehicles and used for the transportation of persons for hire or designed, used, or maintained primarily for the transportation of property and which is:

(A) A power unit having a gross vehicle weight in excess of 26,000 pounds;

(B) A power unit having three or more axles, regardless of weight; or

(C) Used in combination, when the weight of such combination exceeds 26,000 pounds gross vehicle weight.

Vehicles or combinations thereof having a gross vehicle weight of 26,000 pounds or less and two-axle vehicles and buses used in transportation of chartered parties may be proportionally registered at the option of the registrant.

(4) "Auxiliary axle" means an auxiliary undercarriage assembly with a fifth wheel and tow bar used to convert a semitrailer to a full trailer.

(5) "Axle" means an assembly of a vehicle consisting of two or more wheels whose centers are in one horizontal plane, by means of which a portion of the weight of a vehicle and its load, if any, is continually transmitted to the roadway. For purposes of registration under the International Registration Plan, an axle is any such assembly whether or not it is load-bearing only part of the time. For example, a single-unit truck with a steering axle and two axles in a rear-axle assembly is an apportionable vehicle even though one of the rear axles is a so-called dummy, drag, tag, or pusher type axle.

(6) "Base jurisdiction" means, for purposes of fleet registration, the jurisdiction where the registrant has an established place of business, where mileage is accrued by the fleet, and where operational records of such fleet are maintained or can be made available in accordance with the provisions of this article.

(7) "Base plate" means the plate issued by the base jurisdiction and shall be the only registration identification plate issued for the vehicle by any member jurisdiction. Base plates shall be identified by having the word "apportioned" or "PRP" and the jurisdiction's name on the plate. The numbering system and color shall be determined by the issuing jurisdiction.

(8) "Chartered party" means a group of persons who, pursuant to a common purpose and under a single contract and at a fixed charge for the vehicle in accordance with the carrier's tariff, lawfully on file with the Interstate Commerce Commission, have acquired the exclusive use of a passenger-carrying motor vehicle to travel together as a group to a specified destination or for a particular itinerary, either agreed upon in advance or modified by the chartered group after having left the place of origin.

(9) "Commissioner" means the jurisdiction official in charge of registration of vehicles and means, for the State of Georgia, the state revenue commissioner.

(10) "Established place of business" means a physical structure owned, leased, or rented by the fleet registrant. The physical structure shall be designated by a street number or road location, be open during normal business hours, and have located within it:

(A) A telephone or telephones publicly listed in the name of the fleet registrant;

(B) A person or persons conducting the fleet registrant's business; and

(C) The operational records of the fleet, unless such records can be made available in accordance with the provisions of this article.

(11) "Fleet" means one or more apportionable vehicles.

(12) "In-jurisdiction miles" means the total number of operating miles accrued by a fleet of apportioned vehicles in a jurisdiction during the preceding year. In those cases where the registrant operated a fleet of apportioned vehicles in jurisdictions that require no apportionment and grant reciprocity, the base jurisdiction may add such miles to the in-jurisdiction miles.

(13) "Interjurisdictional movement" means vehicle movement between or through two or more jurisdictions.

(14) "Intrajurisdictional movement" means vehicle movement from one point within a jurisdiction to another point within the same jurisdiction.

(15) "Jurisdiction" means a state, territory, or possession of the United States, the District of Columbia, or a state, province, or territory of another country.

(16) "Long term" means any period of time exceeding 29 days.

(17) "Motor carrier audit" means a physical examination of a motor carrier's operational records including source documentation to verify fleet mileage and accuracy of a carrier's record-keeping system.

(18) "Operational records" means documents supporting miles traveled in each jurisdiction and total miles traveled such as fuel reports, trip sheets, and drivers' logs.

(19) "Owner-operator" means an equipment lessor who leases his vehicular equipment with driver to a carrier.

(20) "Pool fleet" means a fleet of rental company trailers and semitrailers having a gross weight in excess of 26,000 pounds and used solely in pool operation with no permanent base.

(21) "Preceding year" means the period of 12 consecutive months immediately prior to July 1 of the year immediately preceding the commencement of the registration or license year for which apportioned registration is sought.

(22) "Reciprocity" means that an apportionable vehicle properly registered under this article shall be exempt from further registration by any other member jurisdiction.

(23) "Reciprocity agreement" means an agreement, arrangement, or understanding governing the reciprocal grant of rights and privileges to vehicles which are based in and properly registered under the applicable laws of the jurisdictions which are parties to such an agreement, arrangement, or understanding.

(24) "Recreational vehicle" means as used in this article a vehicle used for personal pleasure or travel by an individual or his family.

(25) "Registrant" means a person, firm, or corporation in whose name or names a vehicle is properly registered.

(26) "Registration year" means the 12 month period during which the registration plates issued by the base jurisdiction are valid according to the laws of the base jurisdiction.

(27) "Restricted plate" means a license plate that has time (less than a registration year), geographic area, mileage, or commodity restrictions.

(28) "Service representative" means a person who furnishes facilities and services including sales, warehousing, motorized equipment, and drivers under contract or other arrangements to a carrier for transportation of property by a household goods carrier.

(29) "Total distance" means the total number of miles or kilometers traveled by a fleet of apportioned vehicles in all jurisdictions during the preceding year. For purposes of motor bus apportionment, total distance shall be calculated as provided for fleets.

(30) "Trip-lease" means a lease of vehicular equipment to a carrier or lessee for a single interjurisdictional movement. The term may also include a similar intrajurisdictional movement where such movement is authorized under the laws of the jurisdiction.



§ 40-2-88. Reciprocal agreements for registration of commercial vehicles on apportionment basis; waiver of penalties

(a) In addition to and regardless of the provisions of Article 3 of this chapter or any other provisions of law relating to the operation of motor vehicles over the public highways of this state, the commissioner is authorized to enter into reciprocal agreements or plans on behalf of the State of Georgia with the appropriate authorities of any of the states of the United States, the District of Columbia, a state or province of any foreign country, or a territory or possession of the United States or any foreign country providing for the registration of commercial vehicles on an apportionment basis and may, in the exercise of this authority, enter and become a member of the International Registration Plan developed by the American Association of Motor Vehicle Administrators. Any such reciprocal agreement or plan may provide for but shall not be limited to the following provisions: (1) full reciprocity in accordance with such agreement or plan for commercial vehicles not based in Georgia, which vehicles are operated in interstate commerce or a combination of interstate and intrastate commerce and are of specified types or weights, in exchange for equivalent reciprocity for Georgia based commercial vehicles; (2) reciprocal exchange of audits of records of the owners of such commercial vehicles by the states participating in any such agreement or plan; and (3) any other matters which would facilitate the administration of such agreement or plan, including exchange of information for audits enforcement activities and collection and disbursement of proportional registration fees for other jurisdictions in the case of Georgia based commercial vehicles.

(b) Any reciprocity agreement, arrangement, or declaration relating to commercial vehicles in effect between this state and any jurisdiction not a party to such reciprocal agreement or plan or which relates to any matters not covered in such reciprocal agreement or plan shall continue in force and effect until specifically revoked or amended as provided by law.

(c)(1)(A) Applications for registration or renewal of registration under the International Registration Plan may be submitted during the period of December 1, 2001, to February 15, 2002, for registration under such plan which shall be valid for a period beginning January 1, 2002, and ending at the conclusion of the applicable registration period specified in division (a)(1)(A)(ii) of Code Section 40-2-21 which occurs between July 1, 2002, and June 30, 2003.

(B) On and after July 1, 2002, applications for annual registration or renewal of registration under the International Registration Plan shall be submitted during the applicable registration period specified in division (a)(1)(A)(ii) of Code Section 40-2-21.

(2) Any owner of a vehicle required to be registered under the International Registration Plan who does not apply for registration on or before the first day of the registration period for such vehicle as prescribed in paragraph (1) of this subsection, in addition to any other penalty which may be imposed if such vehicle is not timely registered in accordance with paragraph (1) of this subsection, shall be subject to a late application penalty of 10 percent of the total registration fees due this state. Additionally, the owner of a vehicle required to be registered under the International Registration Plan who does not pay to the commissioner the registration fees due this state on or before the last day of the registration period shall be subject to a late payment penalty in accordance with Code Section 40-2-40. The commissioner may provide by rule or regulation for waiver of penalties provided by this paragraph in cases where failure to timely make application or timely pay fees is due to force majeure.

(d) The provisions of Code Sections 40-2-9, 40-2-22, 40-2-23, 40-2-24, and 40-2-26 shall not apply to vehicles registered under this Code section, except that:

(1) Registration under the International Registration Plan shall not relieve a registrant from any other taxes due, except as otherwise provided in subsection (h) of Code Section 40-2-152, and registration shall be denied any such vehicle if any Georgia ad valorem property taxes due upon such vehicle are unpaid;

(2) No vehicle registration or renewal thereof shall be issued to any motor vehicle subject to the heavy vehicle tax unless the owner of the motor vehicle provides satisfactory proof that the heavy vehicle tax imposed by Subchapter D of Chapter 36 of the Internal Revenue Code has been paid for the federal tax year during which the application for registration or renewal thereof is made or that a heavy motor vehicle tax return has been filed with the Internal Revenue Service for the federal tax year during which the application for registration or renewal thereof is made; and

(3) No vehicle registration or renewal thereof shall be issued without the commissioner's having first received certification that the vehicle sought to be licensed is insured in compliance with the mandatory provisions of Chapter 34 of Title 33, the "Georgia Motor Vehicle Accident Reparations Act."

(e) In the event of conflict between the provisions of this Code section or any agreement entered into under the provisions of this Code section and any other law or provision on this subject, the provisions of this Code section or any agreement entered into under the provisions of this Code section shall prevail.

(f) Each motor carrier registered under the International Registration Plan shall maintain and keep, for the current year and the three preceding years, such pertinent records and papers as may be required by the commissioner for the reasonable administration of this chapter. If a registrant fails to make records available to the commissioner upon proper request or if any registrant fails to maintain records from which its true liability may be determined, the commissioner may, 30 days after written demand for production of or access to the records or notification of insufficient records, impose an assessment of liability based on the commissioner's estimate of the true liability of such registrant as determined from information furnished by the registrant, information gathered by the commissioner at his or her own instance, information available to the commissioner concerning operations by similar registrants, and such other pertinent information as may be available to the commissioner.

(g) The commissioner or any authorized agent of the commissioner is authorized to examine the records, books, papers, and equipment of any motor carrier that are deemed necessary to verify the truth and accuracy of any statement or report and ascertain whether the tax imposed by Code Section 40-2-152 and the International Registration Plan has been properly paid. The duties and powers of the commissioner as specified in Code Sections 48-2-7 through 48-2-11 are expressly made applicable to this Code section.

(h) In lieu of full registration under the International Registration Plan, trip permit registration may be issued for any vehicle or combination of vehicles which could be lawfully operated in the state if full registration or apportioned registration were obtained. A person desiring a trip permit shall make application therefor as prescribed by the commissioner. A trip permit shall be issued for the sum of $30.00. Any vehicle or combination of vehicles for which a trip permit has been issued may be operated in interstate or intrastate commerce in Georgia for a period of 72 hours from the time of issuance.

(i) The department is authorized and empowered to promulgate and to enforce such rules and regulations, including without limitation rules and regulations providing for appointment and regulation of private tag agents and use of electronic and direct registration methods, and to publish such forms as may be necessary to carry out the provisions of the International Registration Plan or any other agreement entered into under the authority set forth in this Code section.

(j) Any person who violates any provision of this Code section shall, in addition to any other penalties provided by any other law, be punished by a fine of not less than $100.00 and not more than $250.00.



§ 40-2-88.1. Electronic filing system for registration of commercial vehicles

The department shall commence to initiate an electronic filing system for registration of commercial vehicles under the International Registration Plan by January 1, 2008, including temporary operating permits valid for any length of time; provided, however, that in no event shall the total number of days of all temporary operating permits issued for a vehicle exceed 60 days from the registration application filing date.



§ 40-2-89. Vehicle ineligible for registration if prohibited from being operated in interstate commerce

Any vehicle which is prohibited by any federal agency acting pursuant to federal law, rule, or regulation from being operated in interstate commerce shall not be eligible for registration under this article, and the commissioner shall suspend or revoke such registration for any vehicle so prohibited from operating.






Article 4 - Vehicles of Nonresidents

§ 40-2-90. Operation of vehicles registered in other states

(a) For purposes of this Code section:

(1) "Nonresident" means any person who does not reside in the State of Georgia but who accepts employment or engages in any trade, profession, or occupation in the state or enters his children in the public schools of this state.

(2) "Visitor" means any person who does not reside in the State of Georgia and who is not a nonresident as defined in this subsection.

(b) (1) Motor vehicles owned by nonresidents may be used and operated on the public streets and highways for a period of 30 days without registering said motor vehicles in the State of Georgia.

(2) Motor vehicles owned by visitors may be used and operated on the public streets and highways, for pleasure purposes only, for a period of 90 days without registering said motor vehicles in the State of Georgia.

(3) To be eligible for the exemptions provided for in paragraph (1) or (2) of this subsection, a nonresident or visitor shall have fully complied with the laws relating to the registration of motor vehicles of the state or territory wherein he resides, and the registration number and initial letter of such state or territory shall be displayed and plainly visible on such motor vehicles.

(4) No resident of Georgia shall be entitled to the exemptions provided for in paragraph (1) or (2) of this subsection.

(c) Notwithstanding subsection (a) of this Code section, a nonresident student who is a resident of a state which is a member of the Multistate Reciprocity Agreement shall be exempt from the requirement of registering his motor vehicle in this state in accordance with the provisions of said Multistate Reciprocity Agreement.



§ 40-2-91. Commissioner authorized to negotiate reciprocal agreements with adjoining states

The commissioner is directed to negotiate with the proper authorities of adjoining states and consummate, as speedily as is practicable, reciprocal agreements, whereby residents of such states operating motor vehicles licensed in their respective states may have such privileges and exemptions in the operation of such motor vehicles as residents of this state may have and enjoy in such adjoining states in the operation of motor vehicles duly licensed in this state. In the making of such agreements, the commissioner shall have due regard for the advantage and convenience of the motor vehicle owners and other citizens of this state and particularly those who reside near the borders of adjoining states.



§ 40-2-92. Reciprocal agreements subject to confirmation by General Assembly

Any and all reciprocal agreements entered into by the commissioner shall be subject to confirmation by Act or resolution of the General Assembly and shall not be of force or effect until the passage of such Act or resolution and its approval by the Governor except such agreement or agreements as may be entered into while the General Assembly is not in session.



§ 40-2-93. Reciprocal agreements while General Assembly not in session

All reciprocal agreements entered into by the commissioner while the General Assembly is not in session shall be approved by the Governor. Such agreements shall be submitted by the commissioner to the General Assembly not later than the tenth day of its next session, whereupon the General Assembly may confirm or reject such agreement or agreements by appropriate Act or resolution approved by the Governor. Pending passage and approval of such Act or resolution of confirmation or rejection, the agreement or agreements made during the adjournment of the General Assembly shall be of full force and effect according to their terms.



§ 40-2-94. Publication of terms of reciprocal agreements; rules and regulations for enforcement

The commissioner shall give proper publicity to the terms of every agreement entered into pursuant to Code Sections 40-2-91 through 40-2-93 and is authorized and empowered to promulgate rules and regulations for the observance and enforcement of the terms of such agreement, which rules and regulations shall have the force and effect of law.



§ 40-2-95. Code Sections 40-2-91 through 40-2-93 inapplicable to motor vehicles for hire

No reciprocal agreement shall be made or approved under Code Sections 40-2-91 through 40-2-93 which relate to motor vehicles operated for hire, nor shall Code Sections 40-2-91 through 40-2-93 apply to such vehicles.






Article 5 - Unregistered Motor Trucks

§ 40-2-110. "Motor truck" defined

As used in this article, the term "motor truck" means any motor vehicle having a gross weight of 18,000 pounds or over which is designed and used for the transportation of merchandise or freight.



§ 40-2-111. Highway use permit required for certain unregistered motor trucks; application; fee; identification tag to be displayed and permit to be carried in truck

In addition to any other provision of law relating to registration of motor vehicles or fees paid therefor, a person owning or operating a motor truck, as defined in Code Section 40-2-110, upon the highways of this state, which is not registered in this state, shall apply to the commissioner for a highway use permit for each such motor truck to be so operated. Application shall be made upon a form prescribed by the commissioner and shall set forth such information as the commissioner may require. The application shall be accompanied by a permit fee of not more than $200.00, as determined under the rules and regulations of the commissioner, using a comparison of such fees charged by the state or province of registration of the motor truck, for each motor truck listed in the application. The commissioner shall issue a permit and an identification tag, plate, or decal for each such motor truck, which tag, plate, or decal shall be of such size and design and contain such information as the commissioner shall prescribe. Any such permit and tag, plate, or decal shall be valid for the same period of time as provided by law for license plates issued to motor vehicles in Georgia. Such permits shall be carried in the motor truck and the tag, plate, or decal shall be affixed to the motor truck and at all times be visible and legible.



§ 40-2-112. Additional fee for each round trip into state

In addition to the permit fee provided in Code Section 40-2-111, a person operating a motor truck on the highways of this state, which truck is registered in a state or province which imposes upon motor trucks registered in this state a tax, fee, or toll for the privilege of operating such truck upon the highways of such state or province, which is in addition to any tax, fee, or toll imposed upon gasoline or other motor fuel purchased within such state or province, or registration fee, shall pay a fee of not more than $25.00, as determined under the rules and regulations of the commissioner, using a comparison of such taxes, fees, or tolls charged by the state or province of registration of the motor truck, for each round trip into this state in lieu of a tax computed and applied in the same manner as the tax, fee, or toll of such other state or province so long as such tax, fee, or toll imposed by such other state or province shall remain in force.



§ 40-2-113. Collection of taxes and fees; rules and regulations

The commissioner shall collect the taxes and fees imposed by this article and he is authorized to make such rules and regulations and prescribe such forms as are necessary to carry out this article.



§ 40-2-114. Unlawful acts; penalties

(a) It shall be unlawful for any person:

(1) To operate a motor truck subject to this article upon any public highway in this state without first obtaining the permit required under Code Section 40-2-111;

(2) To violate any regulation issued by the commissioner pursuant to the authority granted under this article;

(3) To fail to file any return or report required by the commissioner;

(4) To make a false return or fail to keep records of operations as may be required by the commissioner; or

(5) To make knowingly any false statement in any application for registration.

(b) Any person who violates any provision of this Code section, upon first conviction, shall be punished by a fine of not less than $100.00 nor more than $250.00; and upon a second or subsequent conviction, by a fine of not less than $250.00 nor more than $500.00, or by imprisonment for not more than 30 days, or both.






Article 6 - Administration and Enforcement of Chapter

§ 40-2-130. Records of certificates of registration

(a) A record of certificates of registration shall be maintained by the commissioner or the commissioner's duly authorized county tag agent. All certificates of registration shall be issued:

(1) Under a distinctive tag registration number assigned to the vehicle;

(2) Under the identifying number of the vehicle;

(3) Alphabetically, under the name of the owner;

(4) Under the vehicle title number; and

(5) In the discretion of the commissioner, in any other method the commissioner determines.

(b) The commissioner is authorized and empowered to provide for photographic and photostatic recording of certificate of registration records in such manner as he may deem expedient. The photographic or photostatic copies authorized in this subsection shall be admitted in evidence in all actions and proceedings to the same extent that the originals would have been admitted.

(c) The motor vehicle registration records which the commissioner is required to maintain under this Code section or any other provision are exempt from the provisions of any law of this state requiring that such records be open for public inspection; provided, however, that, subject to subsection (d) of this Code section, the records may be disclosed for use as provided in the federal Driver's Privacy Protection Act of 1994, 18 U.S.C. Chapter 123, and by the following:

(1) Any licensed dealer of new or used motor vehicles;

(2) Any tax collector, tax receiver, or tax commissioner;

(3) The director of the Environmental Protection Division of the Department of Natural Resources or his or her designee;

(4) Any private person who has met the requirements of Code Section 40-2-25, provided that the information shall be used for the sole purpose of effectuating the registration or renewal of motor vehicles by electronic or similar means and that the private person requesting the information has entered into an agreement to provide electronic services to the commissioner or a county tag agent; provided, further, that the information made available pursuant to this paragraph for such purpose shall be limited to the vehicle identification number, the license tag number, the date of expiration of registration, and the amount of tax owed; and

(5) A person or entity authorized by the commissioner for use in providing notice to the owners of towed or impounded vehicles.

(d) Except as otherwise required in the federal Driver's Privacy Protection Act of 1994, 18 U.S.C. Chapter 123, personal information furnished under paragraphs (1) through (5) of subsection (c) of this Code section shall be limited to the natural person's name, address, and driver identification number. The personal information obtained by a business under this Code section shall not be resold or redisclosed for any purposes other than those permitted under the federal Driver's Privacy Protection Act of 1994, 18 U.S.C. Chapter 123, without the written consent of the individual. Furnishing of information to a business under this Code section shall be pursuant to a contract entered into by such business and the state which specifies the consideration to be paid by such business to the state for such information and the frequency of updates.



§ 40-2-131. Disposition of fees

Except as provided in Code Section 40-2-33 and Code Section 40-2-88, the full amount of the fees collected under this chapter shall be turned over to the state treasury by the commissioner within 30 days after collection in such manner as the state treasurer may prescribe.



§ 40-2-132. Destruction of records by commissioner

The commissioner, in his discretion, may destroy all motor vehicle records required to be maintained under this chapter, except those of the current year and the two years immediately preceding.



§ 40-2-133. Duty of arresting officers

It is the duty of every arresting officer, county, municipal, and state, to enforce this chapter.



§ 40-2-134. Authority of certified law enforcement officers

Certified law enforcement officers appointed by the commissioner are authorized to enforce the laws of this state relating to the licensing and registration of motor vehicles and are endowed with all the powers of a police officer of this state when engaged in the enforcement of said laws.



§ 40-2-135. Revocation of license plates

(a) The commissioner shall revoke any regular, prestige, special, or distinctive license plate which the commissioner determines was issued in error and shall revoke the special and distinctive license plate issued to a member of the General Assembly at such time as the holder ceases to hold such public office. The commissioner or his or her designated agent may revoke any license plate purchased with a check which was returned for any reason. The commissioner shall notify the holder of such regular, prestige, special, or distinctive license plate or of such other license plate of such revocation. The holder of such revoked license plate shall return the license plate to the commissioner or the commissioner's designated agent and register his or her vehicle as otherwise required by this chapter.

(b) The commissioner shall suspend or revoke any permanent registration and license plate issued in accordance with Code Section 40-2-47 when the owner has not complied with the annual requirement of the payment of ad valorem taxes and is delinquent for more than 12 months from the last date of ad valorem tax payment.

(c) Any state or county law enforcement officer or any special agent or enforcement officer appointed under Code Section 40-2-134 may, upon the direction or request of the commissioner, go upon public or private property to seize a license plate or renewal decal which has been revoked as provided in subsection (a) of this Code section.



§ 40-2-135.1. Suspension of offender's motor vehicle registration for multiple violations of toll provisions

As provided in subsection (c) of Code Section 32-10-64, the motor vehicle registration of any owner who has failed to pay, within 30 days of the date of notice thereof, the amount determined by the Office of State Administrative Hearings as due and payable for one or more violations of such subsection, shall be immediately suspended by operation of law.



§ 40-2-136. Surrender of license plates upon second or subsequent convictions of driving under the influence

(a) Upon any person's second or subsequent conviction of violating Code Section 40-6-391 within five years, as measured from the dates of previous arrests for which convictions were obtained to the date of the current arrest for which a conviction is obtained, the court shall issue an order requiring that the license plates of all motor vehicles registered in such person's name be surrendered to the court. The court shall notify the commissioner within ten days after issuing any such order, and the commissioner shall revoke each such license plate upon receiving such notice. The court shall issue a receipt for the surrendered license plate or plates. The court shall forward the surrendered license plate or plates to the local tag agent immediately upon receipt. For purposes of this subsection, a plea of nolo contendere shall constitute a conviction.

(b) Except as provided in subsection (c) of this Code section, no new license plate or plates may be issued to a person subject to a court order issued pursuant to subsection (a) of this Code section until such person has been issued a limited driving permit or probationary driver's license in accordance with Code Section 42-8-112 or the driver's license of such person has been reissued or reinstated, whichever first occurs; and, except as provided in this subsection or subsection (c) of this Code section, it shall be a misdemeanor for such person to obtain a new license plate or plates.

(c) (1) A person who is subject to a court order issued pursuant to subsection (a) of this Code section may apply to the commissioner for authorization to obtain a new license plate or plates bearing a special series of numbers and letters so as to be identifiable by law enforcement officers. Such license plate shall not, in and of itself, constitute probable cause to authorize a traffic stop, search of a motor vehicle, or seizure. The commissioner shall authorize the issuance of such a special license plate only if he or she determines that there is another member of such person's household who possesses a valid driver's license and that a co-owner of the vehicle or a member of the offender's family, other than the offender, is completely dependent upon the motor vehicle for the necessities of life and would be subjected to undue hardship without such special license plate; in no event shall such decision take more than five business days. A local tag agent shall not issue any plates except on written approval of the commissioner, payment of a $20.00 fee for each vehicle for which a special plate is issued, and compliance by the applicant with all applicable state laws. The written authorization from the commissioner shall specify the maximum number of license plates a person may obtain.

(2) A motor vehicle owned or leased by a person subject to a court order issued pursuant to subsection (a) of this Code section or for which a license plate has been issued subject to paragraph (1) of this subsection may not be sold or conveyed unless the commissioner determines, upon receipt of proper application, that the proposed sale or conveyance is in good faith, that the person subject to such court order will be deprived of custody or control of the motor vehicle, and that the sale or conveyance is not for the purpose of circumventing the provisions of this Code section. Upon making such determination, the commissioner shall transfer the certificate of title to such vehicle and issue a new certificate of registration and license plate.

(3) If the title to a motor vehicle owned by a person subject to a court order issued pursuant to subsection (a) of this Code section or for which a license plate has been issued pursuant to paragraph (1) of this subsection is transferred by the foreclosure, cancellation of a conditional sales contract, sale upon execution, or order of a court of competent jurisdiction, the commissioner shall transfer the certificate of title as provided in Code Section 40-3-34 and issue a new license plate to the new registered owner.

(4) Upon full restoration of the driving privileges of a person subject to a court order under subsection (a) of this Code section, the commissioner shall authorize the person to apply for a regular issue license plate. The fee for a regular issue license plate shall be as provided by Code Section 40-2-151. As a condition of obtaining any regular issue license plate, the person shall surrender his or her special issue license plate to the local tag agent.

(5) Nothing in this Code section shall be deemed to waive any lawful requirement for the issuance of a license plate including, but not limited to, proof of financial responsibility.

(6) Display of a license plate issued pursuant to paragraph (1) of this subsection shall not constitute probable cause for stopping or detaining a vehicle.

(7) Any person aggrieved by a decision of the commissioner pursuant to paragraph (1) of this subsection may make a request in writing to the Office of State Administrative Hearings for a hearing. Such hearing shall follow the procedures required by Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 40-2-137. Definitions; notice of insurance coverage and termination; electronic transmission of notice; public inspection of minimum liability insurance records; duties of vehicle owner; lapse fee; suspension of vehicle registrations; waiver of lapse fee; persons on active military duty

(a) As used in this Code section, the term:

(1) "Commercial vehicle policy" means a policy of motor vehicle liability insurance insuring a motor vehicle that is rated or insured as a business use or commercial use vehicle or is licensed by the state as a commercial vehicle.

(2) "Fleet policy" means a commercial vehicle policy that insures two or more vehicles that are not identified individually by vehicle identification number on the policy or a commercial policy that is subject to adjustment by audit for vehicle changes at the end of the policy period.

(3) "Lapse" means one or more days upon which the records of the department do not reflect that a motor vehicle was covered by a policy of minimum motor vehicle insurance coverage.

(4) "Minimum motor vehicle insurance coverage" means minimum coverage as specified in Chapter 34 of Title 33.

(5) "Proof of minimum insurance coverage" means the receipt from an insurer by the department of notice of such insurance coverage by electronic transmission or other means approved by the department.

(6) "Terminate" or "termination" means actual cessation of insurance coverage after the date upon which coverage will not be restored for any reason, including without limitation cancellation, nonrenewal, and nonpayment of premium and without regard to whether such cessation was preceded by any extension or grace period allowed by the insurer.

(b) (1) (A) For purposes of aiding in the enforcement of the requirement of minimum motor vehicle liability insurance, any insurer issuing or renewing in this state any policy of motor vehicle liability insurance required by Chapter 34 of Title 33 other than a fleet policy shall within 30 days after the date the insurance agent binds the coverage or on the date such coverage was renewed, whichever is applicable, provide notice of such insurance coverage by electronic transmission to the department; except that once coverage data has been electronically transmitted to the department, there shall be no requirement to report on subsequent renewals of that coverage. Insurance coverage information included in such notice of issue or renewal shall be limited exclusively to name of insurer; vehicle identification number; the make and year of the insured motor vehicle; and policy effective date. The department shall not require the policy limits to be disclosed for purposes of this subparagraph. For the purposes of this Code section, the vehicle identification number shall be the vehicle identification number as that number is shown in the records of the department. For the purposes of this Code section, the Commissioner of Insurance shall furnish such notices to the department upon issuance of a certificate of self-insurance.

(B) In cases in which the minimum motor vehicle insurance coverage required by Chapter 34 of Title 33 terminates, the insurer shall by electronic transmission notify the department of such coverage termination on or before the date coverage ends or, if termination is at the request of the insured, then on the date such request is processed by the insurer. Insurance coverage termination information included in such notice shall include vehicle identification number and the date of coverage termination. For the purposes of this Code section, the Commissioner of Insurance shall furnish such notices to the department upon termination of a certificate of self-insurance.

(C) The commissioner shall notify the Commissioner of Insurance quarterly of any and all violations of the notice requirements of this paragraph by any insurer, and the Commissioner of Insurance may take appropriate action against such insurer the same as is authorized by Code Section 33-2-24 for violations of Title 33; provided, however, that there shall be no private cause of action against an insurer or the department for civil damages for providing information, failing to provide information, or erroneously providing information pursuant to this Code section. No insurer shall utilize the costs of any audit or examination conducted by the Insurance Department pursuant to this paragraph as a cost of business in the insurer's rate base. The department shall commence the reports provided for in this Code section beginning July 1, 2010.

(D) The reports required of insurers and the Commissioner of Insurance shall not apply to any vehicle for which the vehicle coverage is provided by a fleet policy.

(2) The department shall prescribe the form and manner of electronic transmission for the purposes of insurers sending the notices required by this Code section which shall in no way be construed as modifying the provisions of Code Section 33-24-45.

(3) Notwithstanding the provisions of paragraph (1) of this subsection, any irregularities in the notice to the department required by paragraph (1) of this subsection shall not invalidate an otherwise valid termination.

(4) The minimum liability insurance records which the department is required to maintain under this Code section or any other provision are exempt from the provisions of any law of this state requiring that such records be open for public inspection; provided, however, that the records of any particular motor vehicle may be available for inspection by any law enforcement officer for official law enforcement investigations, the insurer of record, and the owner of the vehicle in the manner prescribed by the commissioner.

(c) (1) The department shall monitor the reporting by insurers of the issuance of new and renewal policies and the termination of coverage.

(2) (A) A match is based upon the vehicle identification number as recorded on the department's motor vehicle records. When the vehicle identification number does not match the department's motor vehicle records, the department shall notify the insurer and the insurer shall, within 30 days from receipt of the returned error, correct the vehicle identification number and resubmit the transaction.

(B) After receipt of the department's notice, if the insurer determines that the vehicle identification number that it submitted to the department is in fact the accurate number on the insured vehicle, then the insurer shall so notify the department and the owner of the vehicle.

(C) Upon notification, the owner shall, in a manner prescribed by the commissioner, make a correction of such number at the appropriate county tag office.

(d) (1) (A) Upon notification of coverage termination by the insurer, the department shall send a notice to the owner of the motor vehicle stating that the department has been informed of the fact that coverage has been terminated and provide an explanation of the penalties provided for by law.

(B) The department shall send such notice to the address of the owner of the motor vehicle shown on the records of the department.

(C) The mailing of such notice by the department shall be deemed notice of such owner's duty to maintain the required minimum insurance coverage and the possible penalties and consequences for failing to do so and shall be deemed to satisfy all notice requirements of law.

(2) It shall be the duty of the owner of such motor vehicle to obtain minimum motor vehicle insurance coverage and it shall be the duty of the owner's insurer to provide proof of such coverage to the department within 30 days of the date of such notice, pursuant to the requirements of subparagraph (b)(1)(A) of this Code section.

(3) If the vehicle is covered by a fleet policy, the owner's insurer shall not be required to provide such proof electronically to the department.

(e) (1) When proof of minimum motor vehicle insurance coverage is provided within the time period specified in this Code section, but there has been a lapse of coverage for a period of more than ten days, the owner shall remit a $25.00 lapse fee to the department. Failure to remit the lapse fee to the department within 30 days of the date of such notice will result in the suspension of the owner's motor vehicle registration by operation of law. If any lapse fee provided for in this Code section is paid to the county tax commissioner, the county shall retain $5.00 thereof as a collection fee.

(2) If proof is not provided within the time period specified in this Code section that minimum motor vehicle insurance coverage is in effect, the owner's motor vehicle registration shall be suspended immediately by operation of law by the department. When such proof is provided and the owner pays a $25.00 lapse fee and pays a $60.00 restoration fee, the suspension shall terminate; provided, however, that the commissioner may waive the lapse fee and restoration fee for any owner whose vehicle registration has been suspended pursuant to this paragraph who provides proof of continuous minimum motor vehicle insurance coverage. If any restoration fee provided for in this Code section is paid to the county tax commissioner, the county shall retain $10.00 thereof as a collection fee.

(3) In the event of a second suspension of the owner's registration under this Code section, within a five-year period of a prior suspension, the department by operation of law shall suspend the motor vehicle registration. When proof is provided that minimum motor vehicle insurance coverage is in effect and the owner pays a $25.00 lapse fee and pays a $60.00 restoration fee, the suspension shall terminate.

(4) In the event of a third or subsequent suspension of the owner's registration under this Code section, within the previous five-year period from the date of the third or subsequent suspension, the department by operation of law shall revoke the motor vehicle registration. When proof is provided that minimum motor vehicle insurance coverage is in effect and the owner pays a $25.00 lapse fee and pays a $160.00 restoration fee, the owner may apply for registration of the motor vehicle.

(f) (1) The commissioner may waive the lapse fee for any owner whose vehicle registration has been voluntarily canceled pursuant to Code Section 40-2-10.

(2) Upon being presented with a copy of official orders or other satisfactory proof of ordered duty as approved by rule or regulation of the commissioner showing that an owner of a motor vehicle was deployed outside the continental United States on active military duty in the armed forces of the United States at the time his or her minimum motor vehicle insurance coverage for such vehicle terminated, the county tag agent shall waive the lapse fee and restoration fee, suspension of the owner's motor vehicle registration under this Code section shall terminate, and application for registration of the vehicle which otherwise satisfies requirements provided by law may be accepted without delay.

(g) The county tax commissioner shall have the authority to waive a lapse fee if sufficient proof is provided that no actual lapse in coverage occurred. Such proof shall be retained by the county tax commissioner for audit purposes.

(h) Notwithstanding any provision of law to the contrary, a person on active military duty in the armed forces of the United States whose motor vehicle is registered in this state and has license plates from this state and who, as a result of his or her military duties or assignment, is required to reside in another state may meet the requirements for minimum motor vehicle liability coverage by purchasing such coverage in amounts equal to or greater than the minimum coverages required by Georgia law and providing proof of such coverage to the department. In such cases, the motor vehicle shall continue to be registered and licensed in this state as long as it otherwise meets the requirements of law.



§ 40-2-138. Suspension or revocation of commercial vehicles when not in compliance with federal regulations

Any vehicle which is prohibited by any federal agency acting pursuant to federal law, rule, or regulation from being operated in intrastate commerce shall not be eligible for registration under this article, and the commissioner shall suspend or revoke such registration for any vehicle so prohibited from operating.






Article 6A - Administration of Federal Unified Carrier Registration Act of 2005

§ 40-2-140. Department of Public Safety to administer provisions of this article; registration and fee requirements; evidence of continuing education; requirements for obtaining operating authority; collection, retention, and utilization of fees; regulatory compliance inspections; penalties

(a) As used in this Code section, the term "commissioner" means the commissioner of public safety.

(b) The Department of Public Safety shall be the state agency responsible for the administration of the federal Unified Carrier Registration Act of 2005, which includes participating in the development, implementation, and administration of the Unified Carrier Registration Agreement.

(c) Every foreign or domestic motor carrier, leasing company leasing to a motor carrier, broker, or freight forwarder that engages in interstate commerce in this state shall register with the commissioner or a base state and pay all fees as required by the federal Unified Carrier Registration Act of 2005.

(d) (1) Any intrastate motor carrier, leasing company leasing to a motor carrier, broker, or freight forwarder that engages in intrastate commerce and operates a motor vehicle on or over any public highway of this state shall register with the commissioner and pay a fee determined by the commissioner.

(2) No for-hire intrastate motor carrier shall be issued a registration unless there is filed with the commissioner a certificate of insurance for such applicant or holder, on forms prescribed by the commissioner, evidencing a policy of indemnity insurance by an insurance company licensed to do business in this state. Such policy shall provide for the protection of passengers in passenger vehicles and the protection of the public against the negligence of such for-hire intrastate motor carrier, and its servants or agents, when it is determined to be the proximate cause of any injury. The commissioner shall determine and fix the amounts of such indemnity insurance and shall prescribe the provisions and limitations thereof. The insurer shall file such certificate. Failure to file any form required by the commissioner shall not diminish the rights of any person to pursue an action directly against a for-hire intrastate motor carrier's insurer. The insurer may file its certificate of insurance electronically with the commissioner.

(3) The commissioner shall have the power to permit self-insurance in lieu of a policy of indemnity insurance whenever in his or her opinion the financial ability of the motor carrier so warrants.

(4) Any person having a cause of action, whether arising in tort or contract, under this Code section may join in the same cause of action the motor carrier and its insurance carrier.

(e) Before any intrastate motor carrier engaged in exempt passenger intrastate commerce shall operate any motor vehicle on or over any public highway of this state, the intrastate motor carrier shall register with the commissioner and pay a fee determined by the commissioner.

(f) Prior to the issuance of the initial registration to any intrastate motor carrier by the Department of Public Safety pursuant to subsection (d) or (e) of this Code section, that intrastate motor carrier shall furnish evidence to the Department of Public Safety that the intrastate motor carrier, through an authorized representative, has completed, within the preceding 12 months, an educational seminar on motor carrier operations and safety regulations that has been certified by the commissioner.

(g) In addition to any requirements under the federal Unified Carrier Registration Act of 2005, motor carriers required to have operating authority shall fulfill all applicable requirements for obtaining operating authority prior to any operation of a motor vehicle to which such requirements apply.

(h) The commissioner shall collect the fees imposed by this Code section and may establish rules and regulations and prescribe such forms as are necessary to administer this Code section and the federal Unified Carrier Registration Act of 2005. Notwithstanding the provisions of Code Section 40-2-131, the commissioner shall retain and utilize such fees for motor carrier safety programs and enforcement and administration of this article.

(i) The commissioner, and persons he or she designates pursuant to Chapter 2 of Title 35, shall have the authority to perform regulatory compliance inspections under the provisions of Article 5 of Chapter 2 of Title 35 for purposes of determining compliance with laws and regulations, the enforcement and administration of which is the responsibility of the Department of Public Safety.

(j) Every officer, agent, or employee of any corporation and every person who fails to comply with this article or who procures, aids, or abets therein, shall be guilty of a misdemeanor. Misdemeanor violations of this article may be prosecuted, handled, and disposed of in the manner provided for in Chapter 13 of this title.






Article 7 - Motor Vehicle License Fees and Classes

§ 40-2-150. Definitions

As used in this article, the term:

(.1) "Agricultural field use vehicle" means a commercial truck designed specifically for field applications of fertilizers, poultry litter, and crop protection chemicals which is owned and operated by a farmer or business engaged in the sale and application of fertilizers, poultry litter, and crop protection chemicals and is operated primarily off the highway.

(1) "Farm truck" or "farm trailer" means a truck or trailer for which the owner submits a sworn statement as a part of the registration application to the effect that the vehicle is used primarily on and is domiciled upon a farm primarily for the carriage of unprocessed products of the farm.

(2) "Farm vehicle" means a vehicle or combination of vehicles owned by a farmer or rancher, which are operated over public highways and used exclusively to transport unprocessed agricultural or livestock products raised, owned, and grown by the owner of the vehicle to market or a place of storage; and shall include the transportation by the farmer or rancher of any equipment, supplies, or products purchased by that farmer or rancher for his own use and used in the farming or ranching operation or used by a farmer or rancher partly in transporting agricultural products or livestock from the farm or ranch of another farmer or rancher that were originally grown or raised on that farm or ranch or when used partly in transporting agricultural supplies, equipment, materials, or livestock to the farm or ranch of another farmer or rancher for use or consumption on that farm or ranch but not transported for hire.

(3) "Motor bus" means any passenger-carrying motor vehicle operated for hire and having a passenger seating capacity of eight or more persons exclusive of the driver.

(4) "Owner declared gross vehicle weight" means the empty weight of the truck or truck-trailer fully equipped and fueled and ready for operation on the road and, in the case of combinations, means the weight when ready for operation on the road of the heaviest trailer or semitrailer with which the power unit will be placed in combination, plus the heaviest load which will be carried within the licensed period.

(5) "Private truck" or "private trailer" means a truck or trailer other than a farm truck, a farm trailer, farm vehicle, or a truck or trailer operated for hire by a common or contract carrier.

(6) "Trailer" means any vehicle operated over the public roads of this state without motive power when the vehicle is designed for carrying persons or property, either partially or wholly, on its own structure and is designed for being drawn by a self-propelled vehicle.



§ 40-2-151. Annual license fees for operation of vehicles; fee for permanent licensing of certain trailers; fee for new passenger car

(a) The annual fees for the licensing of the operation of vehicles shall be as follows for each vehicle registered:

(1) For each passenger motor vehicle not operated as a common or

contract carrier for hire................................$ 20.00

(2) For each motorcycle.............................................20.00

(3)(A) For each private commercial motor vehicle in accordance with the

owner declared gross vehicle weight rating, as follows:

(i) Less than 18,001 lbs................................25.00

(ii) 18,001 to 26,000 lbs...............................38.00

(iii) 26,001 to 30,000 lbs..............................45.00

(iv) 30,001 to 36,000 lbs...............................70.00

(v) 36,001 to 44,000 lbs...............................115.00

(vi) 44,001 to 54,999 lbs..............................190.00

(vii) 55,000 to 63,280 lbs.............................300.00

(viii) 63,281 lbs. to maximum permitted................400.00

(B) Subparagraph (A) of this paragraph notwithstanding:

(i) A straight truck which is not a truck-tractor shall not

be classified higher than $75.00;

(ii) A straight truck hauling fertilizer or agricultural

products shall not be classified higher than

$31.00; and

(iii) A truck-tractor hauling fertilizer, milk, or crops as

defined in paragraph (7.1) of Code Section 1-3-3

shall not be classified higher than $220.00;

(4) For each farm truck.............................................20.00

(5) Except as otherwise specifically provided in this Code section, for

each private trailer.......................................20.00

(6)(A) For each farm trailer including, but not limited to, horse and

cattle trailers, the maximum fee shall be $12.00.

(B) There shall be no fee for trailers:

(i) Used exclusively to haul agricultural products from one

place on the farm to another or from one farm or

field to another;

(ii) With no springs which are being employed in hauling

unprocessed farm products to their market

destination; and

(iii) With no springs which are pulled from a tongue and

used primarily to transport fertilizer to the farm;

(7) For house trailers, auto trailers, and boat trailers, whether pulled

by a private automobile or a private truck, and not used as or

in connection with a motor vehicle, truck, or tractor used as a

common or contract carrier for hire........................12.00

(8) For trailers used as or in connection with a motor vehicle, truck,

or tractor used as a common or contract carrier for hire...12.00

(9) For each motor bus or van-type vehicle used as a common or contract

carrier for hire in public transportation transporting

passengers, the following:

(A) Weighing 10,000 pounds or less, $1.90 per 100 pounds factory

weight or fractional part of 100 pounds factory weight;

(B) Weighing more than 10,000 pounds and not over 15,000 pounds

factory weight, $2.75 for each 100 pounds or fractional

part of 100 pounds factory weight;

(C) Weighing more than 15,000 pounds and not more than 20,000

pounds factory weight, $3.45 for each 100 pounds or

fractional part of 100 pounds factory weight; and

(D) Weighing more than 20,000 pounds factory weight, $3.75 for

each 100 pounds or fractional part of 100 pounds factory

weight. No motor bus license fee shall exceed $875.00;

(10)(A) For each commercial motor vehicle operated as a common or

contract carrier for hire in accordance with owner

declared gross vehicle weight rating, as follows:

(i) Less than 18,001 lbs................................25.00

(ii) 18,001 to 26,000 lbs...............................38.00

(iii) 26,001 to 30,000 lbs..............................85.00

(iv) 30,001 to 36,000 lbs..............................130.00

(v) 36,001 to 44,000 lbs...............................215.00

(vi) 44,001 to 54,999 lbs..............................365.00

(vii) 55,000 to 63,280 lbs.............................575.00

(viii) 63,281 lbs. to maximum permitted................725.00

(B) Subparagraph (A) of this paragraph notwithstanding, a straight

truck which is not a truck-tractor shall not be

classified higher than $150.00;

(11) For each commercial motor vehicle leased to a common or contract

carrier without regard to the duration of the lease and in

accordance with the gross vehicle weight rating, the same

license fees as required under paragraph (10) of this

subsection;

(12) For each motor driven hearse or ambulance......................20.00

(13) For each school bus operated exclusively in the transportation of

pupils and teachers to and from schools or school activities or

in the transportation of the owner and the members of his

immediate family, the sum of $20.00. A bus owned by a church

or owned in common with other churches and used and operated

exclusively for the church in transporting members and patrons

to and from church or church activities, when no part of the

proceeds of the operation of the bus inures to the benefit of

any private person, shall be licensed for the sum of $20.00 in

the same manner as school buses when the bus complies with the

laws applicable to school buses;

(14) For each motor vehicle owned by the state or by a political

subdivision or municipality of the state and used exclusively

for governmental functions..................................1.00

(15) For each motor vehicle used by carriers and operated under special

franchise granted by the United States Department of Defense

over a route of not more than 20 miles in length which is

solely between a point in this state and a point within a

United States military reservation in this state...........20.00

(16) Heavy earth-moving machinery, fertilizer application equipment, and

crop protection chemical application equipment, not including

trucks, which are used primarily off the highway shall not be

required to be licensed under this article;

(17)(A) Trucks transporting logs, pulpwood, or other forest products

shall be licensed in accordance with the following annual

fees:

(i) Straight trucks and truck-tractors pulling a single pole

trailer hauling logs from the woods to the sawmill..

..........................................................................38.00

(ii) Other truck-tractors..............................220.00

(B) Skidders, tractors, and loaders used only in the woods shall

not be required to be licensed. Trucks and

truck-tractors specified in subparagraph (A) of this

paragraph shall be licensed in accordance with this

paragraph even though the trucks or truck-tractors are

also used to transport skidders, tractors, loaders, and

other logging equipment. Trucks and truck-tractors

specified in subparagraph (A) of this paragraph shall not

be required to pay additional fees or obtain additional

license plates in order to transport logging equipment

owned by the owner of the trucks or truck-tractors;

(18) For each agricultural field use vehicle........................31.00

(19)(A) (i) Upon registration of an alternative fueled vehicle not

operated for commercial purposes..............200.00

(ii) Upon registration of an alternative fueled vehicle

operated for commercial purposes..............300.00

(B) (i) As used in this paragraph, the term "alternative fueled vehicle" shall have the same meaning as in division (l)(7)(B)(ii) of Code Section 40-2-86.1; provided, however, that the fees in this paragraph shall not be assessed on vehicles which operate primarily on compressed natural gas, liquefied natural gas, or liquefied petroleum gas.

(ii) The fees in this paragraph shall be in addition to any other fee imposed on the vehicle by this Code section.

(iii) The fees in this paragraph shall be automatically adjusted on an annual basis by multiplying the percentage of increase or decrease in fuel efficiency from the previous year as measured by using the average of combined miles per gallon published in the United States Department of Energy Fuel Economy Guide against the current fee, and the resulting increase or decrease shall be added or subtracted from the fee. This preliminary fee adjustment shall then be multiplied by the increase or decrease in the Consumer Price Index percentage for the applicable year, and the result will be added or subtracted from the preliminary fee to produce the fee for the year. The first adjustment shall be calculated and implemented on July 1, 2016. The Consumer Price Index shall no longer be used after July 1, 2018.

(b) In lieu of the annual fee provided in paragraphs (6), (7) or (8) of subsection (a) of this Code section, the optional one-time fee for a permanent registration and license plate for:

(1) Any trailer used as or in connection with a motor vehicle, truck, or tractor used as a common or contract carrier for hire, a private carrier, or a motor carrier of property; or

(2) Any boat trailer, utility trailer, or noncommercial cattle and livestock trailer authorized to obtain a permanent registration and license plate under the provisions of Code Section 40-2-47 shall be $48.00.

(c) The fee for a new passenger car for which the purchaser has paid state and local title ad valorem taxes and that is being registered as provided in subsection (d) of Code Section 40-2-20 shall be $40.00 for the two-year registration period.



§ 40-2-151.1. Highway impact fees for heavy vehicles; use of funds.

(a) As used in this Code section, the term "transportation purposes" means and includes roads, bridges, public transit, rails, airports, buses, seaports, including without limitation road, street, and bridge purposes pursuant to paragraph (1) of subsection (b) of Code Section 48-8-121, and all accompanying infrastructure and services necessary to provide access to these transportation facilities, including general obligation debt and other multiyear obligations issued to finance such purposes.

(b) In conjunction with the payment of fees for the licensing of the operation of vehicles pursuant to Code Section 40-2-151, certain heavy vehicles registered in Georgia shall pay a highway impact fee. The annual fees shall be as follows for each such vehicle registered:

(1) 15,500 lbs. up to 26,000 lbs..................................$ 50.00

(2) Greater than 26,001 lbs........................................100.00

(c) It is the intention of the General Assembly, subject to appropriations, that the fees collected pursuant to subsection (b) of this Code section shall be made available and used exclusively for transportation purposes in this state.

(d) If the amount collected under this Code section is ever not appropriated for a fiscal year as provided by subsection (c) of this Code section, as determined jointly by the House Budget and Research Office and the Senate Budget and Evaluation Office, then the amount collected shall be reduced by 50 percent. Upon the conclusion of a second fiscal year in which an amount is not so appropriated, this Code section shall stand repealed and reserved, and such fees shall cease to be collected, on the date the appropriations Act for such fiscal year becomes effective. Such budget offices shall certify any such lack of appropriation to the Code Revision Commission for purposes of updating the Code in accordance with this subsection.



§ 40-2-152. Fees for apportionable vehicles; restricted license plates for vehicles

(a) Except as otherwise provided for in this Code section, the annual fee for all apportionable vehicles not operated as a common or contract carrier for hire in accordance with owner declared gross vehicle weight or combined vehicle gross weight shall be as follows:

(1) Less than 30,001 lbs..........................................$ 45.00

(2) 30,001 to 36,000 lbs............................................70.00

(3) 36,001 to 44,000 lbs...........................................115.00

(4) 44,001 to 54,999 lbs...........................................190.00

(5) 55,000 to 63,280 lbs...........................................300.00

(6) 63,281 lbs. to maximum permitted...............................400.00

(b) Except as otherwise provided for in this Code section, the annual fee for all apportionable vehicles operated as a common or contract carrier for hire in accordance with owner declared gross vehicle weight or combined vehicle gross weight shall be as follows:

(1) Less than 30,001 lbs..........................................$ 85.00

(2) 30,001 to 36,000 lbs...........................................130.00

(3) 36,001 to 44,000 lbs...........................................215.00

(4) 44,001 to 54,999 lbs...........................................365.00

(5) 55,000 to 63,280 lbs..........................................575.00

(6) 63,281 lbs. to maximum permitted...............................725.00

(c) For each apportionable motor bus or van-type vehicle, the fee shall be $3.75 for each 100 pounds or fractional part of 100 pounds factory weight. No motor bus license fee amount shall exceed $875.00.

(d) Trucks transporting logs, pulpwood, or other forest products shall be issued restricted license plates, and the fees shall be as enumerated in Code Section 40-2-151.

(e) Each school bus operated exclusively in the transportation of pupils and teachers to and from schools or school activities or in the transportation of the owner and his or her immediate family shall be issued a restricted license plate for the sum of $5.00. A bus owned by a church or owned in common with other churches and used and operated exclusively for the church in transporting members and patrons to and from church or church activities, when no part of the proceeds of the operation of the bus inures to the benefit of any private person, shall be issued a restricted license plate for the sum of $5.00 in the same manner as school buses when the bus complies with the laws applicable to school buses.

(f) A truck or a truck-tractor hauling fertilizer, milk, or crops as defined in paragraph (7.1) of Code Section 1-3-3 shall be issued a restricted license plate with the fee computed in accordance with Code Section 40-2-151.

(g) A farm vehicle shall be issued a restricted license plate with the fee computed in accordance with Code Section 40-2-151.

(h) Only for apportionable vehicles registered under subsection (a), (b), or (c) of this Code section:

(1) Each such apportionable vehicle shall be subject to an annual alternative ad valorem tax on such apportionable vehicle as authorized under Article VII, Section I, Paragraph (b)(3) of the Constitution. Such alternative ad valorem tax shall be in the amount specified in subsection (k) of this Code section and shall be collected by the commissioner at the same time as the registration fee required under subsection (a), (b), or (c) of this Code section;

(2) Notwithstanding the provisions of Code Section 48-5-442.1, no ad valorem tax shall be assessed against such apportionable vehicle other than the alternative ad valorem tax under this Code section except that such apportionable vehicle shall not be relieved for any such ad valorem tax which accrued and was due and payable prior to registration under the International Registration Plan; and

(3) The full amount of such alternative ad valorem tax proceeds shall not constitute fees for purposes of Code Section 40-2-131. Such proceeds shall be retained by the commissioner in a separate, segregated account for the purpose of allocation and distribution under subsection (m) of this Code section.

(i) For all trailers and semitrailers owned by fleets whose tractors are registered under the International Registration Plan, the apportioned value for ad valorem taxes shall be determined as provided in Code Section 48-5-442.1.

(j) For all trailers and semitrailers owned by fleets whose tractors are registered under the International Registration Plan, payment of ad valorem taxes shall be accepted by the department upon request of the taxpayer regardless of the county in which such trailer is domiciled.

(k) Each apportionable vehicle identified under subsection (a), (b), or (c) of this Code section shall be subject to an alternative ad valorem tax which shall be determined by the value and rate assigned to each weight class. Each weight class shall be a separate subclass of motor vehicle, and the value of each vehicle shall remain the value for each tax year as follows:

(1) Less than 30,001 lbs. shall be valued at $15,000.00 and taxed at $50.00 per year;

(2) 30,001 to 36,000 lbs. shall be valued at $25,000.00 and taxed at $75.00 per year;

(3) 36,001 to 44,000 lbs. shall be valued at $40,000.00 and taxed at $125.00 per year;

(4) 44,001 to 54,999 lbs. shall be valued at $55,000.00 and taxed at $175.00 per year;

(5) 55,000 to 63,280 lbs. shall be valued at $75,000.00 and taxed at $225.00 per year; and

(6) 63,281 lbs. to maximum permitted shall be valued at $95,000.00 and taxed at $275.00 per year.

(l) The commissioner shall add the alternative ad valorem tax in subsection (k) of this Code section to the vehicle registration fees in subsection (a), (b), or (c) of this Code section, prior to apportionment of those fees. The alternative ad valorem tax shall be apportioned on the same basis and in the same manner as the apportionable registration fees and collected at the same time.

(m) (1) The alternative ad valorem tax imposed by this Code section shall be collected by the commissioner and shall be distributed annually from the separate, segregated fund not later than August 1 of the calendar year immediately following the calendar year in which such taxes were paid to the commissioner, in the manner provided for in this subsection.

(2) (A) One percent of the alternative ad valorem tax collected by the commissioner shall be paid into the general fund of the state treasury in order to defray costs of administration.

(B) Except for the amount provided in subparagraph (A) of this paragraph, the remaining proceeds of the alternative ad valorem tax shall be allocated by county based upon the ratio of the number of apportioned vehicles attributed by the commissioner on an annual basis to each county to the number of apportioned vehicles submitted to and approved by the commissioner statewide. The proceeds so allocated shall then be distributed to each qualified tax jurisdiction within the county based upon the ratio of the most recently submitted and approved tax digest for each such qualified tax jurisdiction to the total of all tax digests of qualified tax jurisdictions located in the county. Qualified jurisdictions include only counties, municipalities, county school districts, and independent school districts which levy or cause to be levied for their benefit a property tax on real and tangible personal property.

(Repealed effective January 1, 2020) (1) The provisions of subsection (m) of this Code section shall be suspended for the 2015, 2016, 2017, 2018, and 2019 tax years, and the provisions of this subsection shall apply during such period. This subsection shall stand repealed on January 1, 2020.

(2) The alternative ad valorem tax imposed by this Code section shall be collected by the commissioner and shall be distributed annually from the separate, segregated fund not later than April 1 of the calendar year immediately following the calendar year in which such taxes were paid to the commissioner, in the manner provided for in this subsection.

(3) Except as provided in paragraph (4) of this subsection, each year, the distributions of alternative ad valorem tax proceeds under this subsection shall be based upon the immediately preceding year's tax digest of each qualified tax authority submitted to and approved by the commissioner. If such digest has not been submitted and approved, the commissioner shall, for purposes of this subsection, utilize in its place the most recently submitted and approved tax digest of such qualified tax jurisdiction.

(4) (A) One percent of the alternative ad valorem tax collected by the commissioner shall be paid into the general fund of the state treasury in order to defray costs of administration.

(B) Except for the amount provided in subparagraph (A) of this paragraph, the remaining proceeds of the alternative ad valorem tax shall be divided among each qualified tax jurisdiction of this state. Such qualified tax jurisdictions shall be limited to only a county, municipality, county school district, and independent school district which levies or causes to be levied for their benefit a property tax on real and tangible personal property. The commissioner shall determine the amount of ad valorem tax on apportionable vehicles identified under subsections (a), (b), and (c) of this Code section that was received by each qualified tax jurisdiction for the 2013 tax year. Such amount shall represent the benchmark amount for such qualified tax jurisdiction:

(i) For the 2015 tax year, each qualified tax jurisdiction shall receive an amount of alternative ad valorem tax revenue equal to such benchmark amount;

(ii) For the 2016 tax year, each qualified tax jurisdiction shall receive an amount of alternative ad valorem tax revenue equal to 80 percent of such benchmark amount;

(iii) For the 2017 tax year, each qualified tax jurisdiction shall receive an amount of alternative ad valorem tax revenue equal to 60 percent of such benchmark amount;

(iv) For the 2018 tax year, each qualified tax jurisdiction shall receive an amount of alternative ad valorem tax revenue equal to 40 percent of such benchmark amount;

(v) For the 2019 tax year, each qualified tax jurisdiction shall receive an amount of alternative ad valorem tax revenue equal to 20 percent of such benchmark amount; and

(vi) For all tax years beginning on or after January 1, 2020, each qualified tax jurisdiction shall receive the amount of alternative ad valorem tax revenue determined pursuant to subsection (m) of this Code section.

(C) In the event that the amount of ad valorem tax on apportionable vehicles collected in a tax year covered under this subsection is less than the benchmark amount, then the benchmark distribution of each qualified tax jurisdiction for such tax year shall be reduced proportionately to reflect the amount of such shortfall. In the event a qualified tax jurisdiction ceases to be a qualified tax jurisdiction, it shall not be entitled to receive a distribution of either the benchmark amount under this subparagraph or the remaining distribution amount under subparagraph (D) of this paragraph.

(D) When a qualified tax jurisdiction has received an amount equal to the prorated benchmark amount pursuant to subparagraph (B) of this paragraph for the applicable tax year, any funds remaining with the commissioner shall be distributed in accordance with the formula contained in subparagraph (m)(2)(B) of this Code section.



§ 40-2-153. Registration and licensing of makers and dealers of motor vehicles; application; fee; dealer's number plate; prohibited uses; licensing of persons transporting motor vehicles, mobile homes, or house trailers; exemption of farm tractors

Reserved. Repealed by Ga. L. 2005, p. 321, § 4/HB 455, effective July 1, 2005.



§ 40-2-154. License plates for different classes of vehicles; distinguishing markings

The commissioner may provide a different license plate for each different class of vehicles specified in this article and may distinguish the plate furnished to each class of vehicles by a different letter or lettering or other symbols or markings on the plates.



§ 40-2-155. Transfers of annual licenses and plates to certain other vehicles; application and fee; payment of additional fee when substituted vehicle required to have higher-priced plate

The annual license and plate issued for the operation of a vehicle described in paragraph (3), (9), or (10) of subsection (a) of Code Section 40-2-151, except those named in divisions (a)(3)(A)(i), (a)(3)(A)(ii), (a)(3)(A)(iii), (a)(10)(A)(i), (a)(10)(A)(ii), and (a)(10)(A)(iii) of Code Section 40-2-151, may be transferred with the approval of the commissioner from a destroyed or retired motor vehicle to another vehicle upon payment of a transfer fee of $5.00 and upon presentation of an appropriate application for transfer. If the substituted vehicle normally calls for a higher-priced plate than the vehicle displaced, a proportionate additional fee shall be paid for the remainder of the taxable year.



§ 40-2-156. Rate of annual license fee for certain vehicles registered during specified parts of year

Any person registering any of the vehicles named in paragraph (3), (9), or (10) of subsection (a) of Code Section 40-2-151, except those named in divisions (a)(3)(A)(i), (a)(3)(A)(ii), (a)(3)(A)(iii), (a)(10)(A)(i), (a)(10)(A)(ii), and (a)(10)(A)(iii) of Code Section 40-2-151 between the dates of:

(1) March 1 and May 31 of any year shall pay three-fourths of the annual license fee provided in this article;

(2) June 1 and August 31 of any year shall pay one-half of the annual license fee provided in this article; or

(3) September 1 and November 30 of any year shall pay one-fourth of the annual license fee provided in this article.



§ 40-2-157. Payment of fees under International Registration Plan

Any person initially registering under the International Registration Plan any of the vehicles named in subsection (a), (b), or (c) of Code Section 40-2-152 and whose next registration period ends less than 12 months from the date of application or first date of service of such vehicle shall pay a license fee in an amount equal to one-twelfth of the annual license fee provided by this article multiplied by the number of months remaining until the end of such next registration period.



§ 40-2-158. Fee assessment to registrants

For purposes of registration of any vehicle under subparagraph (c)(1)(A) of Code Section 40-2-88 only, registrants shall be assessed fees equivalent to one-twelfth of the annual fee otherwise provided by law multiplied by the number of months remaining until the end of the applicable registration period.



§ 40-2-159. Time of application and payment for plate

Each person subject to a license fee as provided in this article shall apply for and obtain the required license plate on or before the expiration of the owner's registration period each year. Payment for the license plate shall be made to the commissioner, a duly authorized agent, or any other person specified by law.



§ 40-2-160. Liability of resident and nonresident motor vehicle operators for payment of taxes and fees; proration on daily basis of fees imposed on motor vehicles hauling seasonal agricultural products grown in state; issuance of special plate

(a) Each resident and nonresident person shall be liable for and shall pay the taxes and fees required by law for the operation of motor vehicles in this state.

(b) With respect to motor vehicles used solely for the purpose of hauling seasonal agricultural products grown in this state, the fees required by this article may be prorated on a daily basis in accordance with the owner declared gross vehicle weight. The commissioner may issue a special plate or other means of identification to indicate compliance with this subsection. No motor vehicle to which this subsection is applicable shall be operated in violation of this article.



§ 40-2-161. Rate of annual license fee for vehicles carrying passengers over route of 50 miles or less

If a vehicle described in this article is operated as a carrier of passengers, the rate of annual license fee shall be one-half of the amount specified in this article when the vehicle is operated over a route of 50 miles or less.



§ 40-2-162. Apportionment of cost of annual license fees of motor buses to motor common carriers of passengers for hire operating partially outside state; formula; rules

(a) The commissioner shall apportion the cost of the annual fees for the licensing of motor buses to motor common carriers of passengers for hire operating a fleet of two or more motor buses either interstate, or both interstate and intrastate, under the authority of the Federal Motor Carrier Safety Administration and the Department of Public Safety of this state. The apportionment shall be done so that the total cost of the fees shall bear the same proportion to the annual fees for motor buses as the total number of miles traveled by the fleet of the carrier in this state in both interstate and intrastate operations during the preceding year bears to the total number of miles traveled by the fleet during the year in both interstate and intrastate operations.

(b) The commissioner shall promulgate rules for the apportionment required by this Code section. The rules shall provide that the apportionment apply as nearly as practicable to each class of vehicle operated by the motor common carrier of passengers for hire.



§ 40-2-163. Purchase by truck or tractor owner of higher weight license plate; payment of difference between fees

A vehicle owner may voluntarily increase the allowable gross weight for which his vehicle is licensed by purchasing the appropriate weight license plate for his truck or tractor and paying the difference between the fee charged for the license which is surrendered and the fee charged for the new license, as calculated pursuant to Code Section 40-2-151.



§ 40-2-164. Decrease of allowable maximum weight (license class) for trucks and tractors; time; certain trucks not entitled to partial year license

The allowable maximum weight (license class) for which a truck or tractor is registered may be decreased only once a year, at the beginning of a new license year. Trucks classified in divisions (a)(3)(A)(i), (a)(3)(A)(ii), (a)(3)(A)(iii), (a)(10)(A)(i), (a)(10)(A)(ii), and (a)(10)(A)(iii) of Code Section 40-2-151 shall not be entitled to any partial year license.



§ 40-2-165. Purchase of new license plate by owner of truck weighing more than carried plate permits; credit for surrendered plate

If upon inspection a truck licensed under Code Section 40-2-151 is found to weigh, together with its loaded trailer, more than is permitted by the license plate which it carries, the owner shall be required to purchase immediately a new license plate for the weight of the truck so inspected. One-half credit shall be given for the surrendered underrated license plate.



§ 40-2-166. Violation of article; penalty

(a) It shall be unlawful for any person to violate any provision of this article.

(b) Any person who violates any provision of this article shall be guilty of a misdemeanor.



§ 40-2-167. Definitions; separately stated fees in a rental agreement; recoverable fees and taxes

(a) As used in this Code section, the term:

(1) "Motor vehicle rental company" means an individual or business entity whose business activity is renting motor vehicles to consumers under rental agreements for periods of 90 days or less or renting "heavy-duty equipment motor vehicles" as such term is defined in Code Section 48-5-505.

(2) "Recoverable facility charges" means governmental and private concession fees, including airport concession fees, consolidated facility charges, and the fees and charges incurred thereon, actually paid by a motor vehicle rental company.

(3) "Recoverable fees and taxes" means costs incurred by a motor vehicle rental company to license, title, register, plate, and inspect rental motor vehicles and ad valorem taxes imposed in connection with the registration of rental motor vehicles or a 1 1/2 percent property tax recovery fee on "heavy-duty equipment motor vehicles" as such term is defined in Code Section 48-5-505.

(4) "Rental agreement" means an agreement under which a rental motor vehicle is rented or leased.

(5) "Rental motor vehicle" means a motor vehicle that is rented or leased without a driver.

(b) Pursuant to a written rental agreement between a motor vehicle rental company and a rental customer, a motor vehicle rental company may include separately stated fees in a rental agreement, which may include, but shall not be limited to, recoverable facility charges and recoverable fees and taxes, as provided in this Code section.

(c) If a motor vehicle rental company includes a charge for recoverable fees and taxes as a separately stated fee in a rental transaction disclosed on the rental agreement, the amount of the charge shall represent the motor vehicle rental company's good faith estimate of the motor vehicle rental company's daily charge as calculated by the motor vehicle rental company to recover its actual total annual recoverable fees and taxes on its rental motor vehicle fleet for the corresponding calendar year.

(d) If the total amount of the recoverable fees and taxes collected by a motor vehicle rental company under this Code section in any calendar year exceeds the motor vehicle rental company's actual recoverable fees and taxes for that calendar year, the motor vehicle rental company shall:

(1) Retain the excess amount; and

(2) Adjust the estimated average per vehicle fee for recoverable fees and taxes for the following calendar year by a corresponding amount.

Nothing herein shall prevent a motor vehicle rental company from making adjustments to the per vehicle recoverable fees and taxes charge during the calendar year to reflect interim developments affecting the motor vehicle rental company's prior estimated per vehicle fee for such calendar year.

(e) The property tax recovery fee may be assessed if the motor vehicle rental company includes the fee as a separately stated fee on its rental agreement.

(f) The recovery fee authorized by this Code section for recoverable fees and taxes shall be subject to state and local sales and use tax in the manner and to the same extent as the fee charged for the lease or rental of the rental motor vehicle.



§ 40-2-168. Registration and licensing of taxicabs and limousines

(a) Owners of a taxicab or limousine, prior to commencing operation in this state, shall, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, and the payment of an annual registration fee of $25.00, be issued a distinctive license plate by the commissioner. Such distinctive license plate shall be designed by the commissioner and displayed on the vehicle as provided in Code Section 40-2-41. The certificate of registration shall be kept in the vehicle. Revalidation decals shall be issued, upon payment of fees required by law, in the same manner as provided for general issue license plates. Such license plates shall be transferred from one vehicle to another vehicle of the same class and acquired by the same person as provided in Code Section 40-2-42. For all existing registrations, except during the owner's registration period as provided in Code Section 40-2-21, the commissioner shall exchange and replace any current and valid registration and license plate at no charge to the owner. Such license plates shall not be issued to any owner of a taxicab or limousine, as such term is defined in paragraph (4) of Code Section 40-1-151, that is not properly licensed as such by the Department of Public Safety or a political subdivision of this state.

(Repealed effective July 1, 2017) (1) As used in this subsection, the term "for-hire vehicle" means a motor vehicle used in this state by a limousine carrier, ride share network, ride share network driver, or taxi service, as such terms are defined in Code Section 40-1-190, for the purpose of transporting passengers for compensation or donation.

(2) On and after July 1, 2017, an owner of each for-hire vehicle, prior to commencing operations in this state and annually thereafter, shall obtain a for-hire vehicle master license from the department. The department shall issue a decal or certificate for each motor vehicle covered under such master license, and the owner shall display such decal on such vehicle at all times in the manner prescribed by the department by rule or regulation or shall maintain a copy of the certificate in the covered vehicle or electronically on the driver's smartphone which certificate shall be displayed to law enforcement personnel or agents of the department upon request. With regard to ride share drivers who are employed directly by a ride share network service or who operate as independent contractors for a ride share network service, the ride share network service shall be responsible for obtaining a master license for all of its affiliated ride share drivers. The obtaining of a master license shall not operate to relieve a taxi service, a limousine carrier, a ride share network service, or the owner of a for-hire vehicle from sales and use taxes on fares which were previously incurred.

(3) The owner of each for-hire vehicle in operation in this state on July 1, 2017, shall obtain a for-hire master license from the department prior to such date and shall obtain a decal or certificate for each motor vehicle covered under such master license, and the owner shall either display such decal on such vehicle at all times in the manner prescribed by the department by rule or regulation or shall maintain a copy of the certificate in the covered vehicle or electronically on the driver's smartphone which certificate shall be displayed to law enforcement personnel or agents of the department upon request. With regard to ride share drivers who are employed directly by a ride share network service or who operate as independent contractors for a ride share network service, the ride share network service shall be responsible for obtaining a master license for all of its affiliated ride share drivers. The obtaining of a master license shall not operate to relieve a taxi service, a limousine carrier, a ride share network service, or the owner of a for-hire vehicle from sales and use taxes on fares which were previously incurred.

(4) The annual fee for such master license shall be as follows:

(A) For 1 to 5 for-hire vehicles...........................$ 1,500.00

(B) For 6 to 59 for-hire vehicles.......................... 12,050.00

(C) For 60 to 100 for-hire vehicles........................ 25,000.00

(D) For 101 to 150 for-hire vehicles....................... 40,000.00

(E) For 151 to 200 for-hire vehicles...................... 56,000.00

(F) For 201 to 250 for-hire vehicles...................... 75,000.00

(G) For 251 to 300 for-hire vehicles....................... 90,000.00

(H) For 301 to 350 for-hire vehicles........................105,000.00

(I) For 351 to 500 for-hire vehicles........................150,000.00

(J) For 501 to 1,000 for-hire vehicles......................300,000.00

(K) For 1,001 and greater for-hire vehicles.................300,000.00

plus $25,000.00 for each

additional 100 vehicles or

fraction thereof.

Decals or certificates shall be issued in connection with the master license at no charge by the department. The number of vehicles shall be determined by adding the number of for-hire vehicles utilized by the owner during each of the preceding months in the immediately preceding 12 month period and dividing such sum by 12.

(5) Of this annual master license fee, 57 percent shall be retained by the state for deposit in the general fund of the state treasury. At the time of payment of the annual master license fee, the owner obtaining the master license shall provide to the department a written declaration setting forth the county or counties in which vehicles operate. The remaining 43 percent of the annual master license fee shall be divided by the department proportionately according to population to the county or counties set forth in such declaration. The proportional amounts shall be distributed to the county tag agent in each such county to allocate and distribute to the county governing authority and to municipal governing authorities, the board of education of the county school system, and the board of education of any independent school system located in such county in the manner provided in this paragraph:

(A) An amount equal to one-third of such proceeds shall be distributed to the board of education of the county school system and the board of education of each independent school system located in such county in the same manner as required for any local sales and use tax for educational purposes levied pursuant to Part 2 of Article 3 of Chapter 8 of Title 48 currently in effect. If such tax is not currently in effect, such proceeds shall be distributed to such board or boards of education in the same manner as if such tax were in effect;

(B) (i) Except as otherwise provided in this subparagraph, an amount equal to one-third of such proceeds shall be distributed to the governing authority of the county and the governing authority of each qualified municipality located in such county in the same manner as specified under the distribution certificate for the joint county and municipal sales and use tax under Article 2 of Chapter 8 of Title 48 currently in effect;

(ii) If such tax were never in effect, such proceeds shall be distributed to the governing authority of the county and the governing authority of each qualified municipality located in such county on a pro rata basis according to the ratio of the population that each such municipality bears to the population of the entire county;

(iii) If such tax is currently in effect as well as a local option sales and use tax for educational purposes levied pursuant to a local constitutional amendment, an amount equal to one-third of such proceeds shall be distributed in the same manner as required under division (i) of this subparagraph and an amount equal to one-third of such proceeds shall be distributed to the board of education of the county school system;

(iv) If such tax is not currently in effect and a local option sales and use tax for educational purposes levied pursuant to a local constitutional amendment is currently in effect, such proceeds shall be distributed to the board of education of the county school system and the board of education of any independent school system in the same manner as required under such local constitutional amendment; and

(v) If such tax is not currently in effect and a homestead option sales and use tax under Article 2A of Chapter 8 of Title 48 is in effect, such proceeds shall be distributed to the governing authority of the county, each qualified municipality, and each existing municipality in the same proportion as otherwise required under Code Section 48-8-104; and

(C) (i) An amount equal to one-third of such proceeds shall be distributed to the governing authority of the county and the governing authority of each qualified municipality located in such county in the same manner as specified under an intergovernmental agreement or as otherwise required under the county special purpose local option sales and use tax under Part 1 of Article 3 of Chapter 8 of Title 48 currently in effect; provided, however, that this division shall not apply if division (iii) of subparagraph (B) of this paragraph is applicable.

(ii) If such tax were in effect but expired and is not currently in effect, such proceeds shall be distributed to the governing authority of the county and the governing authority of each qualified municipality located in such county in the same manner as if such tax were still in effect according to an intergovernmental agreement or as otherwise required under the county special purpose local option sales and use tax under Part 1 of Article 3 of Chapter 8 of Title 48 for the 12 month period commencing at the expiration of such tax. If such tax is not renewed prior to the expiration of such 12 month period, such amount shall be distributed in accordance with division (i) of subparagraph (B) of this paragraph; provided, however, that if a tax under Article 2 of Chapter 8 of Title 48 is not in effect, such amount shall be distributed in accordance with division (ii) of subparagraph (B) of this paragraph.

(iii) If such tax is not currently in effect in a county in which a tax is levied for purposes of a metropolitan area system of public transportation, as authorized by the amendment to the Constitution set out at Ga. L. 1964, p. 1008; the continuation of such amendment under Article XI, Section I, Paragraph IV(d) of the Constitution; and the laws enacted pursuant to such constitutional amendment, such proceeds shall be distributed to the governing body of the authority created by local Act to operate such metropolitan area system of public transportation.

(iv) If such tax were never in effect, such proceeds shall be distributed in the same manner as specified under the distribution certificate for the joint county and municipal sales and use tax under Article 2 of Chapter 8 of Title 48 currently in effect; provided, however, that if such tax under such article is not in effect, such proceeds shall be distributed to the governing authority of the county and the governing authority of each qualified municipality located in such county on a pro rata basis according to the ratio of the population that each such municipality bears to the population of the entire county.

(6) On and after July 1, 2017, it shall be illegal for a taxi service, a limousine carrier, a ride share network service, or an owner of a for-hire vehicle who is providing transportation services to fail to display a current tax decal or maintain a physical or electronic certificate in such vehicle as prescribed by this subsection and as may be required by the department by rule or regulation. Any person who violates this paragraph shall be guilty of a misdemeanor of a high and aggravated nature and additionally shall be subject to a civil fine of not more than $5,000.00 per violation.

(7) This subsection shall be repealed by operation of law on July 1, 2017.









Chapter 3 - Certificates of Title, Security Interests, and Liens

Article 1 - General Provisions

§ 40-3-1. Short title

This chapter shall be known and may be cited as the "Motor Vehicle Certificate of Title Act."



§ 40-3-2. Definitions

As used in this chapter, the term:

(1) "Boat trailer" means any vehicle without motive power designed for carrying boats, either partially or wholly on its own structure, which is being drawn by a self-propelled vehicle and operated over the public roads of this state.

(2) "Commissioner" means the state revenue commissioner.

(3) "Dealer" means a "dealer" as defined in Code Section 40-1-1 to whom current dealer registration plates have been issued by the commissioner.

(3.1) "Department" means the Department of Revenue.

(4) "Homemade trailer" means a vehicle without motive power, designed for carrying persons or property either partially or wholly on its own structure and for being drawn by a self-propelled vehicle other than a self-propelled vehicle running exclusively on tracks, which trailer has been manufactured and constructed from component parts for personal use and not for the purpose of commercial resale.

(5) "Identifying number" means the numbers and letters, if any, on a vehicle designated by the commissioner for the purpose of identifying the vehicle.

(6) "Lien" means any lien created by operation of law and not by contract or agreement with respect to a vehicle and includes all liens mentioned in Code Section 44-14-320, other than that in paragraph (5) thereof, and all liens for taxes due the United States of America, constructive notice of which is given by filing notice thereof in the office designated by state law.

(7) "Lienholder" means a person holding a lien created by operation of law on a motor vehicle.

(8) To "mail" means to deposit in the United States mail properly addressed and with postage paid.

(9) "Major component part" means any one of the following subassemblies of a motor vehicle:

(A) Front clip assembly (fenders, hood, and bumper);

(B) Rear clip assembly (quarter panels, floor panel assembly, and roof assembly, excluding a soft top);

(C) Engine and transmission;

(D) Frame; or

(E) Complete side (fenders, door, and quarter panel).

(9.1) "Natural person" means an individual human being and does not include any firm, partnership, association, corporation, or trust.

(10) "Rebuilt motor vehicle" means any motor vehicle which has been damaged and subsequently restored to an operable condition by the replacement of two or more major component parts.

(11) "Salvage motor vehicle" means any motor vehicle:

(A) Which has been damaged to the extent that its restoration to an operable condition would require the replacement of two or more major component parts;

(B) For which an insurance company has paid a total loss claim and the vehicle has not been repaired, regardless of the extent of damage to such vehicle or the number of major component parts required to repair such vehicle, but shall not mean or include any stolen motor vehicle which has been recovered with the public manufacturer's vehicle identification number plate intact and the vehicle:

(i) Is undamaged;

(ii) Has only cosmetic damage; or

(iii) Has been damaged but only to the extent that its restoration to an operable condition will not require the replacement of two or more major component parts;

(C) Which is an imported motor vehicle which has been damaged in shipment and disclaimed by the manufacturer as a result of the damage, has never been the subject of a retail sale to a consumer, and has never been issued a certificate of title.

The term salvage motor vehicle shall not include any motor vehicle for which a total loss claim has been paid which vehicle has sustained only cosmetic damage from causes other than fire or flood.

(12) "Security agreement" means a written agreement which reserves or creates a security interest.

(13) "Security interest" means an interest in a vehicle reserved or created by agreement which secures the payment or performance of an obligation, such as a conditional sales contract, chattel mortgage, bill of sale to secure debt, deed of trust, and the like. This term includes the interest of a lessor under a lease intended as security.

(14) "Security interest holder" means the holder of an interest in a vehicle reserved or created by agreement and which secures payment or performance of an obligation.



§ 40-3-3. Powers and duties of commissioner

(a) The commissioner is responsible for the administration of this chapter and may employ such clerical assistants and agents as may be necessary from time to time to enable the commissioner speedily, completely, and efficiently to perform the duties conferred on the commissioner in this chapter. The commissioner shall be authorized to delegate any administrative responsibility for retention of applications, certificates of title, notices of security interest, and any other forms or documents relating to the application and registration process to the appropriate authorized tag agent for the county in which the application is made or the registration is issued.

(b) The commissioner shall prescribe and provide suitable forms of applications, certificates of title, notices of security interest, and all other notices and forms necessary to carry out this chapter.

(c) The commissioner may:

(1) Make necessary investigation to procure information required to carry out this chapter;

(2) Adopt and enforce reasonable rules and regulations to carry out this chapter; and

(3) Assign a new identifying number to a vehicle if it has none, or its identifying number is destroyed or obliterated, and shall either issue a new certificate of title showing the new identifying number or make an appropriate endorsement on the original certificate.



§ 40-3-4. Exclusions

No certificate of title shall be obtained for:

(1) A vehicle owned by the United States unless it is registered in this state;

(2) A vehicle owned by a manufacturer of or dealer in vehicles and held for sale, even though incidentally used on the highway or used for purpose of testing or demonstration; a vehicle owned by a manufacturer headquarters or its affiliate and registered and licensed pursuant to Code Section 40-2-38; a vehicle owned by a dealer in vehicles but used by any Georgia public or private school for driver education purposes; or a vehicle used by a manufacturer solely for testing; except that all dealers acquiring new vehicles after July 1, 1962, from a manufacturer for resale shall obtain such evidence of origin of title from the manufacturer as the commissioner shall by rule and regulation prescribe;

(3) A vehicle owned by a nonresident of this state and not required by law to be registered in this state;

(4) A vehicle regularly engaged in the interstate transportation of persons or property for which a currently effective certificate of title has been issued in another state;

(5) A vehicle moved solely by human or animal power;

(6) An implement of husbandry;

(7) Special mobile equipment;

(8) A self-propelled wheelchair or invalid tricycle;

(9) A pole trailer;

(10) Motor buses used for the transportation of persons by a street railroad or other company engaged in the operation of an urban transit system over fixed routes;

(11) A boat trailer;

(12) A homemade trailer;

(13) A device used exclusively upon stationary rails or tracks or which obtains motive power from fixed overhead electric wires;

(14) (A) A vehicle, other than a mobile home or crane, the model year of which is prior to 1986.

(B) The owner of any vehicle which has a valid certificate of title and which becomes subject to the exclusion provided in subparagraph (A) of this paragraph may retain the certificate of title. Each subsequent transferee of any vehicle covered by subparagraph (A) of this paragraph, for which the certificate of title has been retained, may obtain a certificate of title by complying with Code Section 40-3-32. However, the failure of any subsequent transferee to comply with Code Section 40-3-32 shall preclude transferees subsequent to that transferee from obtaining a certificate of title. The department shall maintain such records as may be necessary to allow owners to obtain a certificate of title under this subparagraph. No certificate of title authorized to be issued under this subparagraph shall be issued under Code Section 40-3-28.

(C) (i) A security interest in or lien against a vehicle which is subject to the exclusion provided for in subparagraph (A) of this paragraph and which arises after such vehicle becomes subject to the operation of subparagraph (A) of this paragraph may be perfected in the same manner as such security interests and liens are perfected on vehicles required by this chapter to have certificates of title.

(ii) The transferee of any vehicle which is subject to the exclusion provided for in subparagraph (A) of this paragraph, regardless of whether that vehicle has a certificate of title issued pursuant to subparagraph (B) of this paragraph, shall take such vehicle subject to any security interest or lien perfected under this paragraph;

(15) (A) Except as provided in subparagraph (B) of this paragraph, a trailer with an unladen gross weight of 2,000 pounds or less.

(B) The exclusion provided in subparagraph (A) of this paragraph shall not apply to a travel trailer or camper, regardless of its unladen gross weight;

(16) A vehicle which is not sold for the purpose of lawful highway use;

(17) A vehicle with a model year prior to 1963;

(18) A moped; or

(19) A personal transportation vehicle.



§ 40-3-5. Stolen, converted, and recovered vehicles

(a) Duties of peace officers. A peace officer who learns of the theft of a vehicle not since recovered shall report the theft to the commissioner. A peace officer who learns of the recovery of a vehicle whose theft or conversion he knows or has reason to believe has been reported to the commissioner shall forthwith report the recovery to the commissioner.

(b) Owner's, security holder's, or lienholder's report. An owner or a security interest holder or lienholder shall report the theft of a vehicle, or its conversion if a crime, to the commissioner. A person who has so reported the theft or conversion of a vehicle shall, after learning of its recovery, immediately report the recovery to the commissioner.

(c) Records to be kept by commissioner; distribution. The commissioner shall maintain appropriately indexed weekly and cumulative public records of stolen, converted, and recovered vehicles reported to him pursuant to this Code section. The commissioner may make and distribute copies of the weekly records so maintained to peace officers upon request without fee and to others for the fee, if any, the commissioner prescribes.

(d) Action by commissioner. The commissioner may suspend the registration of a vehicle whose theft or conversion is reported to him pursuant to this Code section, and until the commissioner learns of its recovery or that the report of its theft or conversion was erroneous he shall not issue a certificate of title for the vehicle.



§ 40-3-6. Hearings; judicial review

(a) A person aggrieved by an act or omission to act of the department under this chapter is entitled, upon request, to a hearing. The commissioner shall establish a board to hear complaints of persons aggrieved by an act or omission to act of the commissioner or any employee of the department pertaining to the administration of this chapter. The procedure established in this chapter for the handling of complaints and grievances shall be exclusive and these procedures shall apply to all such complaints and grievances. The commissioner shall promulgate rules and regulations governing the membership of the board and the organization thereof.

(b) Hearings conducted under subsection (a) of this Code section shall be conducted under the terms and conditions of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," and court review of such hearings shall be as provided by that chapter.






Article 2 - Certificates of Title

§ 40-3-20. Certificate of title required; exemption; certificate a prerequisite to registration; documentation of payment or inapplicability of sales and use tax required to register a vehicle purchased outside the state

(a) Except as provided in Code Section 40-3-4, every owner of a vehicle which is required by law to be registered in this state and for which no certificate of title has been issued by the commissioner may make application to the commissioner or to the tag agent in the county wherein the owner resides for a certificate of title to the vehicle according to the model of the vehicle. If a vehicle is owned by and used in connection with an established business, application may be made to the commissioner or to the tag agent in the county in which the business is located. Such application shall be made in the following manner: All 1963 model vehicles and all successive model vehicles thereafter shall have a certificate of title. However, once a vehicle comes within the exclusion provided by paragraph (14) of Code Section 40-3-4, a certificate of title shall no longer be required.

(b) The commissioner may by rule or regulation exempt from the requirements of this chapter vehicles owned by nonresident individuals or corporations that are properly titled in the state of such owner's residence where the vehicle is required to be registered in this state because:

(1) Georgia has no reciprocity agreement on registration and licensing of motor vehicles with the owner's state; or

(2) The vehicle is used in both interstate and intrastate transportation.

(c) When the owner of a vehicle is required to have a certificate of title, the tag agent or the commissioner shall not register or renew the registration of such vehicle until a certificate of title has been issued or applied for.

(d) No application for a certificate of title for a vehicle purchased outside the State of Georgia shall be accepted or processed unless the applicant shows, by a valid bill of sale or contract of purchase or by such other documentation satisfactory to the commissioner, that state and local sales and use tax has been paid or is not due. If state and local sales and use tax is owed on such vehicle but has not been paid, the local tag agent shall return the unprocessed application to the applicant informing him or her of the requirements of this Code section.



§ 40-3-21. Application for first certificate of title

(a) The application for the first certificate of title of a vehicle in this state shall be made by the owner to the commissioner or the commissioner's duly authorized county tag agent on the prescribed form. Except as provided in subsection (b) of this Code section, the application must be submitted to the commissioner or the appropriate authorized county tag agent by the owner of the vehicle within 30 days from the date of purchase of the vehicle or from the date the owner is otherwise required by law to register the vehicle in this state. If the owner does not submit the application within that time, the owner of the vehicle shall be required to pay a penalty of $10.00 in addition to the ordinary title fee provided for by this chapter. If the documents submitted in support of the title application are rejected, the party submitting the documents shall have 60 days from the date of rejection to resubmit the documents required by the commissioner or the authorized county tag agent for the issuance of a certificate of title. Should the documents not be properly resubmitted within the 60 day period, there shall be an additional $10.00 penalty assessed, and the owner of the vehicle shall be required to remove immediately the license plate of the vehicle and return same to the commissioner or the authorized county tag agent. The license plate shall be deemed to have expired at 12:00 Midnight of the sixtieth day following the initial rejection of the documents submitted, if the documents have not been resubmitted as required under this subsection. Such application shall contain:

(1) The full legal name, driver's license number, residence, and mailing address of the owner;

(2) A description of the vehicle, including, so far as the following data exist: its make, model, identifying number, type of body, the number of cylinders, and whether new, used, or a demonstrator and, for a manufactured home, the manufacturer's statement or certificate of origin and the full serial number for all manufactured homes sold in this state on or after July 1, 1994;

(3) The date of purchase by the applicant and, except as provided in paragraph (2) of subsection (c) of this Code section, the name and address of the person from whom the vehicle was acquired and the names and addresses of the holders of all security interests and liens in order of their priority; and

(4) Any further information the commissioner reasonably requires to identify the vehicle and to enable the commissioner or the authorized county tag agent to determine whether the owner is entitled to a certificate of title and the existence or nonexistence of security interests in the vehicle and liens on the vehicle.

(b) (1) As used in this subsection, the term "digital signature" means a digital or electronic method executed or adopted by a party with the intent to be bound by or to authenticate a record, which is unique to the person using it, is capable of verification, is under the sole control of the person using it, and is linked to data in such a manner that if the data are changed the digital or electronic signature is invalidated.

(2) If the application refers to a vehicle purchased from a dealer, it shall contain the name and address of the holder of any security interest created or reserved at the time of the sale by the dealer. The application shall be signed by the owner and, unless the dealer's signature appears on the certificate of title or manufacturer's statement of origin submitted in support of the title application, the dealer, provided that as an alternative to a handwritten signature, the commissioner may authorize use of a digital signature as long as appropriate security measures are implemented which assure security and verification of the digital signature process, in accordance with regulations promulgated by the commissioner. The dealer shall promptly mail or deliver the application to the commissioner or the county tag agent of the county in which the seller is located, of the county in which the sale takes place, of the county in which the vehicle is delivered, or of the county wherein the vehicle owner resides so as to have the application submitted to the commissioner or such authorized county tag agent within 30 days from the date of the sale of the vehicle. If the application is not submitted within that time, the dealer, or in nondealer sales the transferee, shall be required to pay a penalty of $10.00 in addition to the ordinary title fee paid by the transferee provided for in this chapter. If the documents submitted in support of the title application are rejected, the dealer submitting the documents shall have 60 days from the date of initial rejection to resubmit the documents required by the commissioner or authorized county tag agent for the issuance of a certificate of title. Should the documents not be properly resubmitted within 60 days, there shall be an additional penalty of $10.00 assessed against the dealer. The willful failure of a dealer to obtain a certificate of title for a purchaser shall be grounds for suspension or revocation of the dealer's state issued license and registration for the sale of motor vehicles.

(c) (1) If the application refers to a vehicle last previously registered in another state or country, the application shall contain or be accompanied by:

(A) Any certificate of title issued by the other state or country; and

(B) Any other information and documents the commissioner or authorized county tag agent reasonably requires to establish the ownership of the vehicle and the existence or nonexistence of security interests in it and liens against it.

(2) If the application refers to a vehicle last previously registered in another state and if the applicant is the last previously registered owner in such state, the application need not contain the name and address of the person from whom the vehicle was acquired.



§ 40-3-21.1. Fee for certificate of title for vehicle titled in another state at time of application

Repealed by Ga. L. 1996, p. 5, § 1, effective February 9, 1996.



§ 40-3-22. Examination of records

(a) The commissioner or the commissioner's duly authorized county tag agent, upon receiving application for a first certificate of title, shall check the identifying number of the vehicle shown in the application against the records of vehicles required to be maintained by Code Section 40-3-23 and against the record of stolen and converted vehicles required to be maintained by Code Section 40-3-5.

(b) Subsection (a) of this Code section shall not be applicable to an application for the first certificate of title of a new car or a demonstrator when such application is accompanied by a manufacturer's certificate of origin.



§ 40-3-23. Issuance of certificate of title; maintenance of record of certificates issued; public inspection; furnishing records for fee

(a) The commissioner or the commissioner's duly authorized county tag agent shall file each application received and, when satisfied as to its genuineness and regularity and that the applicant is entitled to the issuance of a certificate of title, shall issue a certificate of title of the vehicle.

(b) The commissioner or the commissioner's duly authorized county tag agent shall maintain a record of all certificates of title issued:

(1) Under a distinctive title number assigned to the vehicle;

(2) Under the identifying number of the vehicle;

(3) Alphabetically, under the name of the owner;

(4) Under the vehicle tag registration number; and

(5) In the discretion of the commissioner, in any other method the commissioner determines.

(c) The commissioner or the commissioner's duly authorized county tag agent is authorized and empowered to provide for photographic and photostatic recording of certificate of title records in such manner as the commissioner or the commissioner's duly authorized county tag agent may deem expedient. The photographic or photostatic copies authorized in this subsection shall be sufficient as evidence in tracing of titles of the motor vehicles designated therein and shall also be admitted in evidence in all actions and proceedings to the same extent that the originals would have been admitted.

(d) The motor vehicle records which the commissioner or the commissioner's duly authorized county tag agent is required to maintain under this Code section or any other provision are exempt from the provisions of any law of this state requiring that such records be open for public inspection; provided, however, that, subject to subsection (f) of this Code section, the records may be disclosed for use as provided in the federal Driver's Privacy Protection Act of 1994, 18 U.S.C. Chapter 123, and by the following:

(1) Any licensed dealer of new or used motor vehicles;

(2) Any tax collector, tax receiver, or tax commissioner; and

(3) A person or entity authorized by the commissioner for use in providing notice to the owners of towed or impounded vehicles.

(e) In addition to any public inspection of records authorized under subsection (d) of this Code section, motor vehicle records consisting of vehicle description, title status, title brands, last recorded mileage, recorded liens, or recorded security interests which the commissioner or the commissioner's duly authorized county tag agent is required to maintain under this Code section shall, in such manner and under such conditions as prescribed by the commissioner, be furnished individually or in bulk to any person upon payment of a reasonable fee, for any purpose not otherwise prohibited by law, including without limitation for the purpose of providing information to allow for informed motor vehicle purchase and safety decisions. Records furnished in accordance with this subsection may be subsequently transferred to third parties. Personal information of any registrant, including name, address, date of birth, or driver's license or social security number, shall not be furnished or transferred by or to any person pursuant to this subsection.

(f) Except as otherwise required in the federal Driver's Privacy Protection Act of 1994, 18 U.S.C. Chapter 123, personal information furnished under paragraphs (1), (2), and (3) of subsection (d) of this Code section shall be limited to the natural person's name, address, and driver identification number. The personal information obtained by a business under this Code section shall not be resold or redisclosed for any purposes other than those permitted under the federal Driver's Privacy Protection Act of 1994, 18 U.S.C. Chapter 123, without the written consent of the individual. Furnishing of information to a business under this Code section shall be pursuant to a contract entered into by such business and the state which specifies the consideration to be paid by such business to the state for such information and the frequency of updates.



§ 40-3-24. Contents of certificate; certificate as evidence; not subject to garnishment or other process

(a) Each certificate of title issued by the commissioner or the commissioner's duly authorized county tag agent shall contain:

(1) The date issued;

(2) The name and address of the owner;

(3) The names and addresses of the holders of any security interest and of any lien as shown on the application or, if the application is based on a certificate of title, as shown on the certificate;

(4) The title number assigned to the vehicle;

(5) A description of the vehicle including, so far as the following data exist: its make, model, identifying number, type of body, number of cylinders, whether new, used, or a demonstrator and, if a new vehicle or a demonstrator, the date of the first sale of the vehicle for use; and

(6) Any other data the commissioner prescribes.

(b) The certificate of title shall contain forms for assignment and warranty of title by the owner, and for assignment and warranty of title by a dealer, and may contain forms for applications for a certificate of title by a transferee or naming of a security interest holder and of a lienholder and the assignment or release of the security interest and lien.

(c) A certificate of title issued by the commissioner or the commissioner's duly authorized county tag agent is prima-facie evidence of the facts appearing on it.

(d) A certificate of title for a vehicle is not subject to garnishment, attachment, execution, or other judicial process, but this subsection does not prevent a lawful levy upon the vehicle.



§ 40-3-25. Entry of odometer reading on certificate of title upon sale or transfer of vehicle

In addition to the information required by Code Section 40-3-24, each certificate of title issued by the commissioner or the commissioner's duly authorized county tag agent shall contain spaces thereon for the entry of the mileage of the motor vehicle as shown on the odometer of such motor vehicle at the time of its sale or transfer. When a demonstrator or a new motor vehicle is sold by a dealer, it shall be the duty of the dealer to insert on the application for the certificate of title and on the manufacturer's statement of origin where assigned to the first retail purchaser the mileage of such motor vehicle as shown on its odometer on the day of the sale. When the owner of a motor vehicle sells or transfers such motor vehicle, such owner shall enter on the certificate of title the mileage as shown on the odometer of such motor vehicle at the time such owner executes the assignment and warranty of title. When a new certificate of title is issued for a previously titled motor vehicle, the odometer reading as recorded on the old certificate of title shall be shown on the new certificate of title. When a replacement certificate of title is issued to the owner of a lost, stolen, mutilated, or destroyed certificate of title, the mileage as shown on the odometer on the day application is made for the replacement certificate of title shall be shown on the replacement certificate of title. Notwithstanding any other provision of this Code section, the odometer reading of any motor vehicle which is more than ten model years old shall not be required to be recorded on the certificate of title for such vehicle. However, vehicles having a gross vehicle weight rating of more than 16,000 pounds shall be exempt from the requirement of disclosure of the odometer mileage on certificates of title. The commissioner is authorized and directed to provide by regulation for the implementation of this Code section.



§ 40-3-26. Delivery of certificate; notice to junior security interest holders and lienholders; disposition of certificate when first lien or security interest satisfied

(a) (1) The certificate of title shall be mailed or delivered to the holder of the first security interest or lien named in it. In the event there is no security interest holder or lienholder named in such certificate, the certificate of title shall be mailed or delivered directly to the owner.

(2) The commissioner may enter into agreements with any such security interest holder or lienholder to provide a means of delivery by secure electronic measures of a notice of the recording of such security interest or lien. On or after January 1, 2013, the commissioner shall require that security interest holders and lienholders receive notice of recordings of security interests and liens electronically. Such requirement may be phased in based on criteria designated by the commissioner through duly adopted rules and regulations. Such security interest or lien shall remain on the official records of the department until such time as the security interest or lien is released by secure electronic measures or affidavit of lien or security interest release; after which release, or at the request of the lienholder or security interest holder, the certificate of title may be printed and mailed or delivered to the next lienholder or security interest holder or as otherwise provided by paragraph (1) of this subsection without payment of any fee provided by Code Section 40-3-38.

(3) If the certificate of title has not been electronically delivered as provided for in paragraph (2) of this subsection, in lieu of delivering a certificate of title, the commissioner may deliver to any security interest holder or lienholder a confirmation form stating the certificate of title is available for printing:

(A) When such confirmation is presented to the commissioner's duly authorized county tag agent or to the commissioner requesting delivery of the title in accordance with this Code section;

(B) When the security interest or lien is satisfied and the confirmation form is delivered to the owner stating the security interest or lien is satisfied and released. The owner may then present the confirmation letter to the commissioner's duly authorized county tag agent or the commissioner for printing in accordance with this Code section; or

(C) When the security interest holder or lienholder delivers the confirmation form to the commissioner's duly authorized county tag agent or the commissioner stating the security interest or lien is satisfied and released and provides an alternate delivery address to include any subsequent security interest holder, lienholder, vehicle dealer, or other business with an interest in such vehicle.

(4) In the event the confirmation form is lost or stolen, the security interest holder or lienholder shall file an affidavit stating the circumstances under which the confirmation form was lost or stolen. Upon receipt, the commissioner shall deliver a certificate of title in accordance with this Code section.

(b) If the certificate of title is mailed to a security interest holder or lienholder, such person shall notify by mail all other lien or security interest holders that such person has received the certificate of title. The notice shall inform the security interest holder or lienholder of the contents and information reflected on such certificate of title. Such mailing or delivery shall be within five days, exclusive of holidays, after the receipt of the certificate by the holder of any security interest or lien.

(c) The security interest holder or lienholder may retain custody of the certificate of title until such security interest holder's or lienholder's claim has been satisfied. The security interest holder or lienholder having custody of a certificate of title must deliver the certificate of title to the next lienholder or security interest holder within ten days after such custodial security interest holder's or lienholder's lien or security interest has been satisfied and, if there is no other security interest holder or lienholder, such custodial security interest holder or lienholder must deliver the certificate of title to the owner.

(d) If a lien or security interest has been electronically recorded, the release of such lien or security interest will require the lienholder to notify the commissioner and the owner of the vehicle, on a form prescribed by the commissioner, or by electronic means approved by the commissioner, of the release of the lien or security interest. Such notice will inform the owner that such owner may request a title free of lien, upon verification of such owner's current mailing address, from the commissioner as provided in Code Section 40-3-56.



§ 40-3-27. General procedure for reflecting a subsequent transaction on certificate

(a) Whenever the certificate of title is in the possession of a security interest holder or lienholder as allowed by this chapter and some other person, including the owner, who has an interest in a transaction concerning a security interest or lien shown on the certificate of title desires to have that transaction reflected on the certificate of title, such security interest holder or lienholder may execute a notice of that transaction in the form prescribed by the commissioner, setting forth the details of the transaction such security interest holder or lienholder desires to be reflected on the certificate of title. The notice, a fee as provided by Code Section 40-3-38, and the title application shall be mailed by certified mail or statutory overnight delivery, return receipt requested, by the person desiring the change to the first security interest holder or lienholder having possession of the certificate of title. The notice shall contain on its face instructions to the security interest holder or lienholder having custody of the certificate of title directing such security interest holder or lienholder within ten days to forward the notice, the fee, the title application, and the certificate of title to the commissioner or the commissioner's duly authorized county tag agent. The first security interest holder or lienholder having possession of the certificate of title shall comply with the instructions contained in the notice. The commissioner or the authorized county tag agent, upon receipt of such a notice and title application, together with the fee and certificate of title, shall enter the transaction shown on the notice on such commissioner's or authorized county tag agent's records and on the certificate of title or issue a new certificate of title and shall then deliver the certificate of title as provided for in this chapter. The person desiring the change shall retain the return certified mail or statutory overnight delivery receipt as proof of such person's compliance with this Code section.

(b) In the event the first security interest holder or lienholder holding the certificate of title fails, refuses, or neglects to forward the title application, notice, fee, and original certificate of title to the commissioner or the commissioner's duly authorized county tag agent, as required by this Code section, the person desiring the change may, on a form prescribed by the commissioner, make direct application to the commissioner or the authorized county tag agent. Such direct application to the commissioner or the authorized county tag agent shall have attached to it the return registered or certified mail or statutory overnight delivery receipt showing the previous mailing of the title application, fee, and notice to the first security interest holder or lienholder. Upon receipt of such a direct application, the commissioner or the authorized county tag agent shall order the first security interest holder or lienholder having custody of the certificate of title to forward the certificate of title to the commissioner or the authorized county tag agent for the purpose of having the subsequent transaction entered thereon or a new certificate of title issued. If, after a direct application to the commissioner or the authorized county tag agent and the order of the commissioner or authorized county tag agent, the first security interest holder or lienholder continues to fail, refuse, or neglect to forward the certificate of title as provided in this Code section, the commissioner or authorized county tag agent may cancel the outstanding certificate of title and issue a new certificate of title reflecting all security interests and liens, including the subsequent security interest, and this new certificate of title shall be delivered as provided for in this chapter.

(c) As an alternative to mailing notices of transactions concerning a security interest or lien on the certificate of title to the commissioner or the commissioner's appropriate authorized county tag agent in accordance with this Code section, the commissioner shall be authorized to permit the transaction to be made by electronic means in accordance with regulations promulgated by the commissioner.

(d) Any first security interest holder or lienholder having possession of a certificate of title shall not have the validity of such first security interest holder's or lienholder's security interest or lien affected by surrendering the certificate of title as provided by this Code section.



§ 40-3-28. Registration of vehicle where commissioner not satisfied as to ownership of vehicle; bond

If the commissioner or the commissioner's duly authorized county tag agent is not satisfied as to the ownership of the vehicle or that there are no undisclosed security interests in it, the commissioner or authorized county tag agent may register the vehicle, but shall either: (1) withhold issuance of a certificate of title until the applicant presents documents reasonably sufficient to satisfy the commissioner or authorized county tag agent as to the applicant's ownership of the vehicle and that there are no undisclosed security interests in it; or (2) as a condition of issuing a certificate of title, require the applicant to file with the commissioner or authorized county tag agent a bond in the form prescribed by the commissioner and executed by the applicant and by a bonding, surety, or insurance company licensed to do business in Georgia. The bond shall be in an amount equal to the value of the vehicle as determined by the commissioner or authorized county tag agent and payable to the commissioner for the benefit of any prior owner, lienholder, or security interest holder, and any subsequent purchaser of the vehicle or person acquiring any security interest or lien on it, and their respective successors in interest, against any expense, loss, or damage, by reason of the issuance of the certificate of title of the vehicle or on account of any defect in or undisclosed security interest upon the right, title, and interest of the applicant in and to the vehicle. The commissioner shall have a right of action to recover on the bond for any breach of its conditions, but the aggregate liability of the surety to all persons shall not exceed the amount of the bond. The bond shall expire at the end of four years unless the commissioner or authorized county tag agent has been notified of a breach of a condition of the bond.



§ 40-3-29. Refusing certificate

(a) The commissioner or the commissioner's duly authorized county tag agent shall refuse issuance of a certificate of title only if any required fee is not paid or if the commissioner or the commissioner's duly authorized county tag agent has reasonable grounds to believe that:

(1) The applicant is not the owner of the vehicle;

(2) The application contains a false or fraudulent statement;

(3) The applicant fails to furnish required information or documents or any additional information the commissioner or authorized county tag agent reasonably requires; or

(4) The registration of the vehicle stands suspended or revoked for any reason as provided in the motor vehicle laws of this state.

(b) If the application for first certificate of title is rejected, the application shall be returned to the holder of the first security interest or lien named in the application or to the owner if there is no security interest holder or lienholder.



§ 40-3-30. Requirement of compliance with federal safety standards

(a) In addition to the reasons set forth in Code Section 40-3-29, no application shall be accepted and no certificate of title shall be issued to any motor vehicle which was not manufactured to comply with applicable federal motor vehicle safety standards issued pursuant to 49 U.S.C.A. Section 30101, et seq., unless and until the United States Customs Service or the United States Department of Transportation has certified that the motor vehicle complies with such applicable federal standards and unless all documents required by the commissioner for processing an application for a certificate of registration or title are printed and filled out in the English language or are accompanied by an English translation.

(b) The provisions of subsection (a) of this Code section shall not apply to applications for certificates of title for such motor vehicles first titled in Georgia that have a manufactured date that is 25 years or older at the time of application. Certification of compliance shall only be required at the time of application for the issuance of the initial Georgia certificate of title.

(c) The provisions of subsection (a) of this Code section shall not apply to applications for certificates of title for former military motor vehicles that are less than 25 years old and manufactured for the United States military.



§ 40-3-30.1. Definitions; inspections

(a) As used in this Code section and in Code Section 40-2-27, the term:

(1) "Assembled motor vehicle or motorcycle" or "kit motor vehicle or motorcycle" means any motor vehicle or motorcycle that is:

(A) Manufactured from a manufacturer's kit or manufacturer's fabricated parts, including replicas and original designs:

(i) By an owner;

(ii) At the request of the owner by a third-party manufacturer of motor vehicles or motorcycles; and

(iii) Such manufacturer is not manufacturing and testing in accordance with federal safety standards issued pursuant to 49 U.S.C.A. Section 30101, et seq., unless and until the United States Customs Service or the United States Department of Transportation has certified that the motor vehicle complies with such applicable federal standards;

(B) A new vehicle and consists of a prefabricated body, chassis, and drive train;

(C) Handmade and not mass produced by any manufacturer for retail sale; or

(D) Not otherwise excluded from emission requirements and is in compliance with Chapter 8 of Title 40, relating to equipment and inspection of motor vehicles.

(2) (A) "Unconventional motor vehicle or motorcycle" means any motor vehicle or motorcycle that is manufactured, including, but not limited to, all-terrain vehicles, off-road vehicles, motor driven cycles, mopeds, and personal transportation vehicles, and that is not in compliance with the following:

(i) Chapter 8 of Title 40, relating to equipment and inspection of motor vehicles;

(ii) Applicable federal motor vehicle safety standards issued pursuant to 49 U.S.C.A. Section 30101, et seq., unless and until the United States Customs and Border Protection Agency or the United States Department of Transportation has certified that the motor vehicle complies with such applicable federal standards; or

(iii) Applicable federal emission standards issued pursuant to 42 U.S.C.A. Section 7401 through Section 7642, the "Clean Air Act," as amended.

(B) Such term shall not include former military motor vehicles.

(b) In addition to the requirements contained in Code Section 40-3-30, prior to the issuance of a certificate of title to the owner of an assembled motor vehicle or motorcycle, the owner shall cause such assembled motor vehicle or motorcycle to be inspected in order to establish:

(1) The existence of a verifiable Manufacturer's Certificate of Origin (MCO) or other verifiable documentation of purchase of all major components; and

(2) That such assembled motor vehicle or motorcycle complies with:

(A) Chapter 8 of Title 40, relating to equipment and inspection of motor vehicles; and

(B) If applicable, federal emission standards issued pursuant to 42 U.S.C.A. Section 7401 through Section 7642, the "Clean Air Act," as amended.

(c) The inspection conducted under subsection (b) of this Code section shall only be for the purpose of establishing that such assembled motor vehicle or motorcycle is eligible to receive a certificate of title.

(d) The department shall be authorized to charge an inspection fee.

(e) Unconventional motor vehicles or motorcycles shall not be titled or registered.



§ 40-3-31. Lost, stolen, mutilated, or destroyed certificates

If a certificate of title is lost, stolen, mutilated, or destroyed or becomes illegible, the owner or the legal representative of the owner named in the certificate, as shown by the records of the commissioner or the commissioner's duly authorized county tag agent, shall promptly make application for and may obtain a replacement, upon furnishing information satisfactory to the commissioner or authorized county tag agent. The replacement shall be issued on the following terms and conditions:

(1) If the replacement title is issued to the owner named in the lost, stolen, mutilated, or destroyed certificate, as shown by the records of the commissioner or authorized county tag agent, the replacement certificate of title shall contain the legend:

"This is a replacement certificate and may be subject to the rights of a person under the original certificate.";

(2) When the vehicle for which a replacement certificate of title has been issued is transferred to a new owner, the certificate of title issued to the transferee shall continue to contain the legend:

"This is a replacement certificate and may be subject to the rights of a person under the original certificate."

After a replacement certificate has been issued and the records of the commissioner or authorized county tag agent show that the owner has held record title continuously for a period of not less than six calendar months and the record title of the owner has not been challenged, the commissioner or authorized county tag agent may, upon proper application, issue a replacement title, which shall simply contain the legend "Replacement Title";

(3) A person recovering an original certificate of title for which a replacement has been issued shall promptly surrender the original certificate to the commissioner or authorized county tag agent. Where the owner named in a replacement certificate of title, or a transferee, recovers the original certificate such owner or transferee may surrender the original certificate together with the replacement title and if such owner or transferee is otherwise entitled to a certificate the commissioner or authorized county tag agent may issue such owner or transferee a new certificate of title with no legend thereon;

(4) If two or more innocent persons are the victims of the fraud or mistake of another and none of the victims could have reasonably taken steps to detect or prevent the fraud or mistake, the victim who first acquired an interest in a vehicle through any certificate of title shall have such victim's interest protected; and

(5) A replacement title when the original has been lost in the mail prior to receipt by the registered owner shall be issued by the commissioner without charge upon application and completion of the form and affidavit prescribed by the commissioner setting forth the circumstances of nonreceipt of the title. The owner shall report the nonreceipt or loss and apply for replacement of the title to the commissioner within 60 days of the issuance of such title by the commissioner. An applicant shall provide an affidavit of nonreceipt and verify his or her current mailing address.



§ 40-3-31.1. Replacement certificates of title for mobile homes

Repealed by Ga. L. 2003, p. 430, § 2, effective May 31, 2003.



§ 40-3-32. Transfer of vehicle generally

(a) If an owner transfers his interest in a vehicle other than by the creation of a security interest, he shall, at the time of delivery of the vehicle, execute an assignment and warranty of title to the transferee in the space provided therefor on the certificate of title or as the commissioner prescribes and cause the certificate and assignment to be delivered to the transferee. If the transferor willfully fails to deliver the properly assigned certificate of title to the transferee, the transferor shall be guilty of a misdemeanor. In addition, the transferor shall be civilly liable to the transferee for all damages, including reasonable attorney's fees, occasioned by the transferor's failure to comply with this subsection.

(b) Except as provided in Code Section 40-3-33, the transferee, promptly after delivery to him of the vehicle and certificate of title, shall execute the application for a new certificate of title on the form the commissioner prescribes and cause the application and the certificate of title to be mailed or delivered to the commissioner or his appropriate authorized county tag agent together with the application for change of registration for the vehicle, so that the title application shall be received within 30 days from the date of the transfer of the vehicle. If the title application is not received within that time, the owner shall be required to pay a penalty of $10.00 in addition to the ordinary title fee provided for by this chapter. If the documents submitted in support of the title application are rejected, the party submitting the documents shall have 60 days from the date of initial rejection to resubmit the documents required by the commissioner for the issuance of title. If the documents are not properly resubmitted within 60 days, there shall be an additional $10.00 penalty assessed, and the owner of the vehicle shall be required to remove immediately the license plate of the vehicle and return same to the commissioner. The license plate shall be deemed to have expired at 12:00 Midnight of the sixtieth day following the initial rejection of the documents, if the documents have not been resubmitted as required under this subsection.

(c) If a security interest is reserved or created at the time of the transfer, the certificate of title shall be retained by or delivered to the person who becomes the lienholder, and the parties shall comply with Code Section 40-3-51.

(d) Except as provided in Code Section 40-3-33 and as between the parties, a transfer by an owner is not effective until this Code section and Code Section 40-3-33 have been complied with; and no purchaser or transferee shall acquire any right, title, or interest in and to a vehicle purchased by him unless and until he shall obtain from the transferor the certificate of title thereto, duly transferred in accordance with this Code section.

(e) The commissioner shall promulgate procedures and provide forms whereby a prospective purchaser may, if such prospective purchaser desires, have the commissioner's or the commissioner's duly authorized county tag agent's records searched for undisclosed certificates of title and security interests.



§ 40-3-32.1. Application for transfer of title to local tag agent by purchaser of manufactured home; payment of ad valorem taxes required for new certificate

In addition to any other requirements imposed by this chapter for the transfer of a certificate of title, the purchaser of a manufactured home shall submit an application for a transfer of title to the local tag agent in the county in which the manufactured home is to be installed, which application shall indicate the full serial number for such manufactured home and shall be accompanied by a certificate of the tax commissioner or tax collector of the county in which the manufactured home was previously installed, if different, stating that all ad valorem taxes assessed against such manufactured home have been paid. No new certificate of title shall be issued for a manufactured home unless all ad valorem taxes on such home have been paid.



§ 40-3-33. Transfer of vehicle to or from dealer; records to be kept by dealers

(a) (1) Except as provided in paragraph (2) of this subsection, a dealer who buys a vehicle and holds it for resale need not apply to the commissioner for a new certificate of title but may retain the certificate delivered to him. Upon transferring the vehicle to another person other than by the creation of a security interest, such dealer shall promptly execute the assignment and warranty of title by a dealer. Such assignment and warranty shall show the names and addresses of the transferee and any holder of a security interest created or reserved at the time of the resale and the date of his security agreement, in the spaces provided therefor on the certificate or as the commissioner prescribes. Transfers of vehicles under this Code section shall otherwise conform with Code Section 40-3-32. A dealer selling a previously registered vehicle which under this chapter need not have a certificate of title need not furnish a purchaser of such a vehicle a certificate of title. After a previously registered vehicle has been brought under the terms of this chapter, a dealer, when selling that vehicle, shall conform to all provisions of this chapter.

(2) (A) As used in this paragraph, the term "franchise dealer" means a dealer who under a contract or franchise agreement with a manufacturer, distributor, wholesaler, or importer is authorized to sell new motor vehicles of or for such manufacturer, distributor, wholesaler, or importer and who is authorized to use trademarks or service marks associated with one or more makes of motor vehicles in connection with such sales.

(B) A dealer who is not a franchise dealer who acquires a vehicle for which the original certificate of title has not been issued and who holds such vehicle for resale shall not be exempt from the requirement to obtain a certificate of title in such dealer's name as provided in paragraph (1) of this subsection. Such dealer shall, as provided in Code Section 40-3-32, obtain a certificate of title in such dealer's name prior to selling or otherwise transferring said vehicle to any other person or dealer.

(b) Every dealer shall maintain a record, in the form the commissioner prescribes, of every vehicle bought, sold, or exchanged by him, or received by him for sale or exchange. Such record shall be kept for three years and shall be open to inspection by a representative of the commissioner during reasonable business hours.

(c) Except as otherwise provided for in subsection (c) of Code Section 40-3-32, the dealer shall submit a properly completed certificate of title application and proper supporting documents to the commissioner or to the appropriate authorized county tag agent so that the application and supporting documents shall be submitted to the commissioner or the appropriate authorized county tag agent within 30 days from the date of the transfer of the vehicle. If the application and supporting documents are not submitted within that time, the dealer shall be required to pay a penalty of $10.00 in addition to the ordinary title fee as provided by this chapter. If the documents submitted in support of the title application are rejected, the dealer submitting the documents shall have 60 days from the date of initial rejection to resubmit the documents required by the commissioner for the issuance of title. If the documents are not properly resubmitted within 60 days, there shall be an additional penalty of $10.00 assessed against the dealer. The willful failure of a dealer to obtain a certificate of title for a purchaser shall be grounds for suspension or revocation of the dealer's state issued license and registration for the sale of motor vehicles.



§ 40-3-34. Transfer of vehicle by operation of law; joint interest with survivorship

(a) If the interest of an owner in a vehicle passes to another other than by voluntary transfer, the transferee shall, except as provided in subsection (b) of this Code section, mail or deliver to the commissioner or his appropriate authorized county tag agent the last certificate of title, if available; proof of the transfer; and his application for a new certificate in the form the commissioner prescribes, together with the application for change of registration for the vehicle so that the title application and other documents shall be received by the commissioner or his appropriate authorized county tag agent no later than 30 days from the date that the transferee acquired the interest in the vehicle. If the title application and other documents are not received within that time, the transferee shall be required to pay a penalty of $10.00 in addition to the ordinary title fee provided for by this chapter. If the documents submitted in support of the title application are rejected, the party submitting the documents shall have 60 days from the date of initial rejection to resubmit the documents required by the commissioner for the issuance of title. Should the documents not be properly resubmitted within the 60 day period, there shall be an additional $10.00 penalty assessed, and the owner of the vehicle shall be required to remove immediately the license plate of the vehicle and return same to the commissioner. The license plate shall be deemed to have expired at 12:00 Midnight of the sixtieth day following the initial rejection of the documents, if the documents have not been resubmitted as required in this subsection. If the last certificate of title is not available for transfer under this Code section, then the transferee shall forward such proof of transfer as the commissioner may by regulation prescribe.

(b) If the interest of the owner is terminated, whether the vehicle is sold pursuant to a power contained in a security agreement or by legal process at the instance of the holder either of a security interest or a lien, the transferee shall promptly mail or deliver to the commissioner or his appropriate authorized county tag agent the last certificate of title, if available; proof of transfer; his application for a new certificate, in the form prescribed by the commissioner; and an affidavit made by or on behalf of the holder of a security interest in or lien on the vehicle with respect to the termination of the interest of the owner, so as to have the application and supporting documents submitted to the commissioner or his appropriate authorized county tag agent within 30 days from the date the transferee acquired the interest in the vehicle. If the application and supporting documents are not submitted within that time, the transferee shall be required to pay a penalty of $10.00 in addition to the ordinary title fee prescribed by this chapter. If the documents submitted in support of the title application are rejected, the transferee submitting the documents shall have 60 days from the date of initial rejection to resubmit the documents required by the commissioner for the issuance of title. If the documents are not properly resubmitted within 60 days, there shall be an additional $10.00 penalty assessed, and the owner of the vehicle shall be required to remove immediately the license plate of the vehicle and return same to the commissioner. The license plate shall be deemed to have expired at 12:00 Midnight of the sixtieth day following the initial rejection of the documents, if the documents have not been resubmitted as required under this subsection. If the holder of a security interest or lien succeeds to the interest of the owner and holds the vehicle for resale, he need not secure a new certificate of title but, upon transfer, shall promptly deliver to the transferee the last certificate of title, if available, and such other documents as the commissioner may require by rule or regulation.

(c) A person holding a certificate of title whose interest in the vehicle has been extinguished or transferred other than by voluntary transfer shall mail or deliver the certificate to the commissioner or the commissioner's duly authorized county tag agent upon request of the commissioner or authorized county tag agent. The delivery of the certificate pursuant to the request of the commissioner or authorized tag agent does not affect the rights of the person surrendering the certificate; and the action of the commissioner or authorized tag agent in issuing a new certificate of title as provided in this article is not conclusive upon the rights of an owner or lienholder named in the old certificate.

(d) In the event of transfer as upon inheritance, devise, or bequest, upon receipt of an application for a new certificate of title with the required fee, the last certificate of title, if available, and a certified copy of a will or letters of administration or, if no administration is to be had on the estate, an affidavit by the applicant to the effect that the estate is not indebted and the surviving spouse, if any, and the heirs, if any, have amicably agreed among themselves upon a division of the estate or a certificate from the judge of the probate court showing that the motor vehicle registered in the name of the decedent owner has been assigned to the decedent's survivors as part of their year's support, the commissioner shall issue to the person or persons shown by such evidence to be entitled thereto the certificate of title for the vehicle.

(e) (1) In the event of transfer under a will when the motor vehicle was the decedent's only asset, upon receipt of an application for a new certificate of title accompanied by the required fee, the last certificate of title, if available, and an affidavit by the applicant to the effect that the motor vehicle was owned by the decedent and was the decedent's only asset and was not encumbered, that under the will the applicant is entitled to receive title to such motor vehicle, that no application for the administration of the estate of the deceased or the probate of such will is to be had, and that the estate is not indebted and the surviving spouse, if any, and the heirs, if any, are sui juris and have amicably agreed that title to said vehicle be issued to the applicant, the commissioner shall issue to the person or persons shown by such evidence to be entitled thereto the certificate of title for the vehicle.

(2) The commissioner shall prescribe the form of the affidavit to be used in paragraph (1) of this subsection.

(f) A joint interest in a vehicle with survivorship in two or more persons may be created in the manner provided by subsection (a) of Code Section 44-6-190; and, if a certificate of title has been issued to two or more persons having such a joint interest with survivorship, then, in the event of the death of such a joint owner, the surviving such owner or owners, if any, need not secure a new certificate of title.



§ 40-3-35. When commissioner to issue new certificate to transferee; filing and retention of surrendered certificates

(a) The commissioner or the commissioner's duly authorized county tag agent, upon receipt of a properly assigned certificate of title, with an application for a new certificate of title, the required fee, and any other documents required by law, shall issue a new certificate of title in the name of the transferee as owner and mail the certificate to the first lienholder named in the application or, if none, to the owner.

(b) The commissioner or the commissioner's duly authorized county tag agent, upon receipt of an application for a new certificate of title by a transferee other than by voluntary transfer, with proof of the transfer, the required fee, and any other documents required by law, shall issue a new certificate of title in the name of the transferee as owner. If the outstanding certificate of title is not delivered to the commissioner or the authorized county tag agent, the commissioner or authorized county tag agent shall make demand therefor from the holder thereof.

(c) The commissioner or the commissioner's duly authorized county tag agent shall file and retain for five years every surrendered certificate of title, the file to be maintained so as to permit the tracing of title of the vehicle designated therein.



§ 40-3-35.2. Duty of Georgia Bureau of Investigation to inspect certain motor vehicles; authority to employ persons to carry out such inspections

Repealed by Ga. L. 1987, p. 626, § 2, effective July 1, 1987.



§ 40-3-36. Cancellation of certificate of title for scrap, dismantled, or demolished vehicles or trailers; salvage certificate of title; administrative enforcement; removal of license plates

(a) (1) Any registered owner or authorized agent of a registered owner who in any manner sells or disposes of any vehicle, including a trailer, as scrap metal or parts only or who scraps, dismantles, or demolishes a vehicle shall within 72 hours mail or deliver the certificate of title to the commissioner for cancellation.

(2) Notwithstanding any other provision of this article to the contrary, if the owner or authorized agent of the owner has not obtained a title in his or her name for the vehicle, including a trailer, to be transferred, or has lost the title for the vehicle or trailer to be transferred, he or she may sign a statement swearing that, in addition to the foregoing conditions, the vehicle or trailer is at least 12 model years old and is worth $850.00 or less if the vehicle was used as a motor vehicle, or $1,700.00 or less if the vehicle was used as a trailer. The statement described in this paragraph may be used only to transfer such a vehicle to a licensed used motor vehicle parts dealer under Code Section 43-47-7 or scrap metal processor under Code Section 43-43-1. The department shall promulgate a form for the statement which shall include, but not be limited to:

(A) A statement that the vehicle or trailer shall never be titled again; it must be dismantled or scrapped;

(B) A description of the vehicle including, where applicable, the year, make, model, vehicle identification number, and color;

(C) The name, address, and driver's license number of the owner;

(D) A certification that the owner:

(i) Never obtained a title to the vehicle in his or her name; or

(ii) Was issued a title for the vehicle, but the title was lost or stolen;

(E) A certification that the vehicle:

(i) Is worth $850.00 or less, or $1,700.00 or less if the vehicle is a trailer;

(ii) Is at least 12 model years old; and

(iii) Is not subject to any secured interest or lien;

(F) An acknowledgment that the owner realizes this form will be filed with the department and that it is a felony, punishable by imprisonment for not fewer than one nor more than three years or a fine of not less than $1,000.00 nor more than $5,000.00, or both, to knowingly falsify any information on this statement;

(G) The owner's signature and the date of the transaction;

(H) The name, address, and National Motor Vehicle Title Information System identification number of the business acquiring the vehicle;

(I) A certification by the business that $850.00 or less, or $1,700.00 or less if the vehicle is a trailer, was paid to acquire the vehicle;

(J) A certification that the business has verified by an on-line method determined by the commissioner that the vehicle is not currently subject to any secured interest or lien; provided, however, that such certification shall not be required until such an on-line method has been established and is available; and

(K) The business agent's signature and date along with a printed name and title if the agent is signing on behalf of a corporation.

(3) (A) The secondary metals recycler, used motor vehicle parts dealer, or scrap metal processor shall mail or otherwise deliver the statement required under paragraph (2) of this subsection to the department within 72 hours of the completion of the transaction, requesting that the department cancel the Georgia certificate of title and registration.

(B) Notwithstanding the requirement to mail or otherwise deliver the statement required under paragraph (2) of this subsection to the department, the department shall provide a mechanism for the receipt of the information required to be obtained in the statement by electronic means, at no cost to the secondary metals recycler, used motor vehicle parts dealer, or scrap metal processor, in lieu of the physical delivery of the statement, in which case the secondary metals recycler, used motor vehicle parts dealer, or scrap metal processor shall maintain the original statement for a period of not less than two years.

(C) Within 48 hours of each day's close of business, the secondary metals recycler, used motor vehicle parts dealer, or scrap metal processor who purchases or receives motor vehicles for scrap or for parts shall deliver in a format approved by the department, either by facsimile or by other electronic means to be made available by the department by January 1, 2012, a list of all such vehicles purchased that day for scrap or for parts. That list shall contain the following information:

(i) The name, address, and contact information for the reporting entity;

(ii) The vehicle identification numbers of such vehicles;

(iii) The dates such vehicles were obtained;

(iv) The names of the individuals or entities from whom the vehicles were obtained, for use by law enforcement personnel and appropriate governmental agencies only;

(v) A statement of whether the vehicles were, or will be, crushed or disposed of, or offered for sale or other purposes;

(vi) A statement of whether the vehicle is intended for export out of the United States; and

(vii) The National Motor Vehicle Title Information System identification number of the business acquiring the vehicle.

There shall be no charge to a secondary metals recycler, used motor vehicle parts dealer, or scrap metal processor associated with providing this information to the department.

(D) For purposes of this subsection, the term "motor vehicle" shall not include a vehicle which has been crushed or flattened by mechanical means such that it is no longer the motor vehicle as described by the certificate of title, or such that the vehicle identification number is no longer visible or accessible, in which case the purchasing or receiving secondary metals recycler, used motor vehicle parts dealer, or scrap metal processor shall verify that the seller has reported the vehicles in accordance with this subsection. Such verification may be in the form of a certification from the seller or contract between the seller and the purchasing or receiving secondary metals recycler, used motor vehicle parts dealer, or scrap metal processor which clearly identifies the seller by a government issued photograph identification card, or employer identification number, and shall be maintained for a period of not less than two years.

(E) The information obtained by the department in accordance with this subsection shall be reported to the National Motor Vehicle Title Information System, in a format which will satisfy the requirement for reporting this information, in accordance with rules adopted by the United States Department of Justice in 28 C.F.R. 25.56.

(F) The information obtained by the department in accordance with this subsection shall be made available only to law enforcement agencies, and for purposes of canceling certificates of title, and shall otherwise be considered to be confidential business information of the respective reporting entities.

(G) All records required under the provisions of this Code section shall be maintained for a period of two years by the reporting entity and shall include a scanned or photocopied copy of the seller's or seller's representative's driver's license or state issued identification card.

(4) (A) The registered owner of any motor vehicle which is damaged to the extent that its restoration to an operable condition would require the replacement of the front clip assembly, which includes the fenders, hood, and bumper; the rear clip assembly, which includes the quarter panels, the floor panel assembly, and the roof assembly, excluding a soft top; the frame; and a complete side, which includes the fenders, door, and quarter panel shall mail or deliver the certificate of title to the commissioner for cancellation.

(B) A motor vehicle owner who retains possession of a damaged vehicle which is a salvage motor vehicle as defined in paragraph (11) of Code Section 40-3-2 shall surrender the license plates and registration for such vehicle, shall not operate such vehicle upon the roads of this state, and shall not sell, trade, or otherwise dispose of such vehicle prior to obtaining a salvage certificate of title for such vehicle.

(C) Any insurance company which acquires a damaged motor vehicle by virtue of having paid a total loss claim shall mail or deliver the certificate of title to the commissioner for cancellation. In every case in which a total loss claim is paid and the insurance company does not acquire such damaged motor vehicle, the insurance company paying such total loss claim, the vehicle owner, and the lienholder or security interest holder, as applicable, shall take the following steps to secure a salvage certificate of title for such motor vehicle:

(i) If the vehicle owner is in possession of the certificate of title, the owner shall deliver the certificate of title to the insurance company prior to any payment of the claim, and the insurance company shall mail or deliver the certificate of title, an application for a salvage certificate of title, and the form provided by the commissioner for issuance of a salvage certificate of title;

(ii) If the certificate of title has been lost, destroyed, or misplaced, the vehicle owner shall, prior to payment of the claim on such vehicle, complete an application for a replacement title on the form provided by the commissioner and deliver such application and form to the insurance company and the insurance company shall mail or deliver such application and form to the commissioner for issuance of a replacement original title marked salvage;

(iii) If the lienholder or security interest holder has possession of the certificate of title, the vehicle owner shall complete an application for a replacement title on a form provided by the commissioner and shall deliver the completed form to the insurance company prior to the payment of the claim; the insurance company shall thereafter mail or deliver the application to the commissioner with notice of the payment of the total loss claim and the name and address of the lienholder or security interest holder in possession of the title. The commissioner shall mail notice to the lienholder or security interest holder that a total loss claim has been paid on the vehicle and that the title to such vehicle has been canceled, and the commissioner shall provide to the lienholder or security interest holder a salvage certificate of title for such vehicle, provided that the validity of the security interest shall not be affected by issuance of a salvage certificate of title. The lienholder or security interest holder shall, within ten days after receipt of such notice of total loss claim and cancellation of the original certificate of title, mail or deliver the canceled original certificate of title to the commissioner; or

(iv) For the sole purpose of payment of a total loss claim, for any vehicle ten years of age or older for which neither the vehicle owner nor the lienholder or security interest holder, if any, possesses a certificate of title, the vehicle owner shall deliver the vehicle license plate and certificate of registration for such vehicle to the insurance company prior to payment of any claim and the insurance company shall mail or deliver the license plate and certificate of registration to the commissioner with a completed form provided by the commissioner; provided, however, that the vehicle owner shall not operate such vehicle and the owner shall obtain a certificate of title for such vehicle as provided by law, which certificate of title shall then be subject to cancellation as provided in this paragraph.

(D) The department shall give priority to the title submissions provided for in subparagraph (C) of this paragraph and shall issue a salvage certificate of title for such vehicles within seven days of receipt of such submissions by an insurance company.

(a.1) In the case of a motor vehicle which is subject to more than one perfected security interest or lien which motor vehicle is a total loss, if the insurer is to acquire title to the damaged motor vehicle, the holder of the senior security interest or lien, upon receipt of the settlement proceeds of the insurance policy in accordance with Code Section 33-34-9, shall apply for a new certificate of title for a transferee other than by voluntary transfer in accordance with subsection (b) of Code Section 40-3-35, naming the insurer only as transferee.

(b) Except as provided in subsection (a) of this Code section, any person, firm, or corporation which purchases or otherwise acquires a salvage motor vehicle shall apply to the commissioner for a salvage certificate of title for such motor vehicle within 30 days of the purchase or acquisition of the motor vehicle or within 30 days of the payment of a total loss claim as provided in paragraph (4) of subsection (a) of this Code section to the registered owner of the salvage motor vehicle, if the person, firm, or corporation intends to operate or to sell, convey, or transfer the motor vehicle; and no such person, firm, or corporation shall sell, transfer, or convey a salvage motor vehicle until such person, firm, or corporation has applied for and obtained a salvage certificate of title.

(c) The application for a salvage certificate of title shall be made in a manner to be prescribed by the commissioner.

(d) Any certificate of title which is issued to a salvage motor vehicle, as provided for in this Code section, shall contain the word "salvage" on the face of the certificate in such a manner as the commissioner may prescribe, so as to indicate clearly that the motor vehicle described is a salvage motor vehicle. The legend "rebuilt" in no larger than 12 point font shall be placed on a certificate of title to a vehicle which was declared a salvage vehicle and subsequently repaired with less than two major component parts to restore the vehicle to an operable condition.

(e) Notwithstanding this subsection and subsections (c) and (d) of Code Section 40-3-37, the legend "rebuilt" shall only be required to be placed on the certificate of title to a vehicle which was declared a salvage vehicle on or after July 1, 2004, and which was subsequently rebuilt.

(f) As an alternative to criminal or other civil enforcement, the commissioner, in order to enforce this Code section or any orders, rules, and regulations promulgated pursuant to this Code section, may issue an administrative fine not to exceed $1,000.00 for each violation, whenever the commissioner, after a hearing, determines that any person has violated any provisions of this Code section or any regulations or orders promulgated under this Code section. The hearing and any administrative review thereof shall be conducted in accordance with the procedure for contested cases under Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." Any person who has exhausted all administrative remedies available and who is aggrieved or adversely affected by a final order or action of the commissioner shall have the right of judicial review thereof in accordance with Chapter 13 of Title 50. All fines recovered under this subsection shall be paid into the state treasury. The commissioner may file, in the superior court (1) wherein the person under order resides; (2) if such person is a corporation, in the county wherein the corporation maintains its principal place of business; or (3) in the county wherein the violation occurred, a certified copy of a final order of the commissioner, whether unappealed from or affirmed upon appeal, whereupon the court shall render judgment in accordance therewith and notify the parties. Such judgment shall have the same effect and proceedings in relation thereto shall thereafter be the same as though the judgment had been rendered in an action duly heard and determined by the court. The penalty prescribed in this Code section shall be concurrent, alternative, and cumulative with any and all other civil, criminal, or alternative rights, remedies, forfeitures, or penalties provided, allowed, or available to the commissioner with respect to any violation of this Code section or any order, rules, or regulations promulgated pursuant thereto.

(g) The Commissioner of Insurance is authorized to enforce the provisions of this Code section to the extent such provisions are applicable to insurers which are under the jurisdiction of the Insurance Department. The Commissioner of Insurance is also authorized to cooperate with the commissioner in enforcing this Code section and to provide the commissioner with any information acquired by the Commissioner of Insurance during any investigation or proceeding involving this Code section. Nothing in this subsection shall be construed to limit the powers and duties of the commissioner to enforce the provisions of this Code section as such provisions apply to insurers.

(h) It shall be unlawful for any person, firm, or corporation to violate the provisions of subsection (a), (b), or (c) of this Code section; and any person, firm, or corporation convicted of violating such provisions shall be guilty of a misdemeanor. Any owner of a salvage motor vehicle who transfers or attempts to transfer such vehicle without obtaining a salvage certificate of title for such vehicle shall be guilty of a misdemeanor of a high and aggravated nature, punishable by a fine not to exceed $5,000.00. Any lienholder or security interest holder who, after notice by the commissioner of payment of a total loss claim and cancellation of the title of a vehicle, fails or refuses to return the title to the commissioner or who surrenders the title to anyone other than the commissioner shall be guilty of a misdemeanor of a high and aggravated nature, punishable by a fine not to exceed $5,000.00.

(i) The registered owner who retains possession of a salvage motor vehicle to whom a total loss claim has been paid shall promptly remove the license plate from such vehicle and return such plate to the commissioner for cancellation. An insurer which pays a total loss claim shall, on a form prescribed by the commissioner, notify the owner of the duty to remove and return such license plate for cancellation and of all inspection requirements for rebuilding or restoring such vehicle.

(j) As used in this Code section, the terms:

(1) "Scrap metal processor" shall have the same meaning as set forth in Code Section 43-43-1.

(2) "Secondary metals recycler" shall have the same meaning as set forth in Code Section 10-1-350.

(3) "Used motor vehicle parts dealer" shall have the same meaning as set forth in Code Section 43-47-2.



§ 40-3-36.1. Designation of flood damaged or fire damaged vehicle on certificate of title

For any salvage motor vehicle which, after inspection, it is determined that repair to an operable condition does not require replacement of two or more major component parts but it is determined that the damage to the vehicle is a result of flood or fire shall be designated as flood damaged or fire damaged by the commissioner and such designation shall be indicated on the face of the certificate of title for such vehicle.



§ 40-3-37. Salvaged or rebuilt motor vehicles; inspections; fees; exemption of motorcycles; glider kits

(a) As used in this Code section, the term:

(1) "Application for a certificate of title on a recovered stolen motor vehicle" means an application for a certificate of title for a motor vehicle for which an insurance company has paid a total loss claim, has obtained a title marked "unrecovered stolen motor vehicle," and which has subsequently been recovered.

(2) "Application for a certificate of title on a salvaged or rebuilt motor vehicle" means:

(A) An application for a certificate of title for a motor vehicle for which a current Georgia certificate of title is marked "salvage" pursuant to subsection (e) of Code Section 40-3-36 and which has been repaired;

(B) An application for a certificate of title for a motor vehicle for which a current out-of-state certificate of title is marked "salvage," "rebuilt," or "restored" or any similar such phrase; or

(C) An application for a certificate of title for a motor vehicle for which a current Georgia certificate of title is marked "salvage" pursuant to subsection (e) of Code Section 40-3-36 and for which the transferee is anyone other than a licensee as defined in Code Section 43-47-2.

(b) (1) Upon receipt of an application for a certificate of title on a salvaged or rebuilt motor vehicle, the commissioner shall promptly conduct an initial inspection on each such motor vehicle prior to the issuance of a certificate of title for the motor vehicle. Upon receipt of an application for a certificate of title on a recovered stolen motor vehicle which has been stripped of:

(A) Substantially all its interior parts;

(B) Engine;

(C) Transmission;

(D) All doors;

(E) Complete soft top assembly including roof mechanism;

(F) Front clip assembly (fenders, hood, and bumper); or

(G) Cab and bed of a pick-up truck,

the commissioner shall promptly conduct an initial inspection on each such motor vehicle prior to the issuance of a certificate of title for the motor vehicle. The initial inspection shall include, but shall not be limited to, verification of the vehicle identification number, verification of the bills of sale or title for the major components, verification in regard to rebuilt vehicles that the word "rebuilt" is permanently affixed as required by subsection (d) of this Code section, verification that the vehicle was rebuilt in the State of Georgia, and, if the vehicle has been repaired, verification that the motor vehicle conforms to all safety equipment standards required by law. The commissioner shall be authorized to charge a fee of $100.00 for each initial inspection of each motor vehicle. In the event a motor vehicle fails an inspection, a fee of $100.00 shall be charged for each subsequent reinspection. The commissioner may conduct any such initial inspection and any required reinspections even though the motor vehicle may have been previously inspected under this Code section.

(2) If, upon inspection under paragraph (1) of this subsection, it is determined that the motor vehicle is not in full compliance with the law, the commissioner shall refuse to issue a certificate of title until compliance is reached. The commissioner may order additional, corrective repairs to such vehicle as a condition of issuance of a certificate of title.

(c) All applications submitted pursuant to this Code section shall be accompanied by one or more photographs of the motor vehicle in its salvaged condition before any repairs have been made to such vehicle, which photographs shall be used by the commissioner in his or her inspections of the vehicle pursuant to this Code section. Any person who rebuilds or repairs a salvage motor vehicle shall submit an application for a certificate of title and obtain an inspection of such vehicle prior to the painting of such vehicle.

(d) (1) (A) Upon inspection under subsection (b) of this Code section, if it is determined that the motor vehicle has been restored to an operable condition by the replacement of two or more major component parts, a certificate of title may be issued for such motor vehicle which shall contain the word "rebuilt" on its face in no larger than 12 point font. This requirement will indicate to all subsequent owners of the motor vehicle that such is a rebuilt motor vehicle. If any such inspection determines that the motor vehicle shall require the replacement of less than two major component parts in order to restore the motor vehicle to an operable condition, a certificate of title shall be issued for such motor vehicle which shall contain the word "rebuilt" on its face in such manner as the commissioner shall prescribe. This requirement will indicate to all subsequent owners of the motor vehicle that such is a rebuilt motor vehicle.

(B) If it is determined that the motor vehicle required or shall require the replacement of two or more major component parts in order to restore the motor vehicle to an operable condition, the department shall cause the word "rebuilt" to be affixed to said motor vehicle at the time of inspection by the commissioner. The word "rebuilt" shall be affixed in a clear and conspicuous manner to the door post or such other location as the commissioner may prescribe. The word "rebuilt" shall be stamped on a certificate and shall be affixed to the motor vehicle in such manner as the commissioner may prescribe. The requirement of this subparagraph shall only apply to motor vehicles restored after November 1, 1982.

(2) Upon inspection by the commissioner and compliance with paragraph (2) of subsection (b) of this Code section, if it is determined that the motor vehicle does not require the replacement of two or more major components or has not had two or more major components changed, a certificate of title shall be issued and shall contain the word "rebuilt" on its face.

(3) If, after the initial inspection, the commissioner determines that the damage is so extensive that returning such vehicle to a safe, operable condition is impossible, the salvage certificate shall be revoked and such vehicle may only be used for scrap or parts. A vehicle for which such a determination is made shall not be issued a title under any circumstances or conditions including but not limited to obtaining of a surety bond.

(e) Any person, firm, or corporation that rebuilds or repairs a motor vehicle whose current certificate of title is marked "salvage" shall make application for and obtain a certificate of title as provided in this Code section prior to the sale or transfer of said motor vehicle. If, under the laws of any other state, a vehicle has been declared to be nonrebuildable, the commissioner shall not issue any certificate of title for such vehicle and the vehicle shall not be used for any purpose except parts.

(f) (1) Motorcycles which are over 25 years old shall be exempt from the salvage laws of this state.

(2) Motor vehicles which have been altered by the installation of a glider kit shall be issued a certificate of title containing the word "rebuilt."



§ 40-3-38. Fees

(a) An application for a certificate of title shall be accompanied by the required fee when mailed or delivered to the commissioner or a designated agent.

(b) An application for the naming of a lienholder on a certificate of title shall be accompanied by the required fee when mailed or delivered to the commissioner or a designated agent.

(c) The commissioner shall be paid a fee of $18.00 for the filing of an application for any certificate of title and for the filing of the notice of a security interest or a lien on vehicles not required by law to be titled in this state. The commissioner may, by appropriate regulation, provide for additional fees not to exceed $18.00 for the special handling of applications for certificates of title and related documents. The commissioner shall be paid a fee of $8.00 for the filing of an application for a replacement certificate of title. The fee for issuance of a replacement certificate of title shall be the same whether mailed or delivered to the commissioner or an agent.

(d) The above fees shall be required of all applicants except the State of Georgia and the United States of America.



§ 40-3-39. Compensation of tag agents; mailing of applications to department

The commissioner is authorized to utilize the services of persons appointed as county tag agents under Code Section 40-2-23 and to allow such county tag agents to retain a fee therefor not in excess of 50 cent(s) for each application handled, such fee to be disposed of as other tag fees retained by him or her as tag agent are disposed of in his or her county. Any applicant for a title shall have the right to mail the application directly to the department.



§ 40-3-40. Reports and remittances by tag agents

(a) All county tag agents accepting and handling title applications shall endeavor to submit such applications and related sums of money to which the department is entitled to the commissioner on a daily basis. All reports of title applications handled and related sums of money collected to which the department is entitled must be submitted to the commissioner within seven calendar days from the close of the business day during which such applications were handled and related sums of money collected.

(b) Funds received as a result of handling title applications shall be considered trust funds in the hands of the tag agents until such time as they are paid over to the commissioner.

(c) Failure to submit the reports or remit the funds within the seven-calendar-day period from the close of the business day as required by this Code section shall result in the penalties imposed by Code Section 48-2-44.

(d) Before the expiration of the time period within which a title report is required to be filed with the commissioner or funds remitted to the commissioner, application may be made to the commissioner for an extension. The commissioner is authorized, upon a showing of justifiable cause, to grant up to a ten-day extension from the deadline provided for the performance of the above duties. Only one such extension may be granted with regard to any reports or funds due the commissioner for a specific business day.

(e) Proof of mailing within the appropriate time period provided for in this Code section, as evidenced by a United States Postal Service postmark, shall be prima-facie proof that the county tag agent has complied in a timely manner with his duties as enumerated by this Code section.



§ 40-3-41. Suspension or revocation of certificates

(a) The commissioner shall suspend or revoke a certificate of title, upon notice and reasonable opportunity to be heard in accordance with Code Section 40-3-6, when authorized by any other provision of law or if he finds:

(1) The certificate of title was fraudulently procured or erroneously issued; or

(2) The vehicle has been scrapped, dismantled, or destroyed.

(b) Suspension or revocation of a certificate of title does not, in itself, affect the validity of a security interest noted on it.

(c) When the commissioner suspends or revokes a certificate of title, the owner or person in possession of it shall, immediately upon receiving notice of the suspension or revocation, mail or deliver the certificate to the commissioner.

(d) The commissioner may seize and impound any certificate of title which has been suspended or revoked.



§ 40-3-42. Postmark as proof of timely submission of documents; responsibility for collection of penalty for late submission

In instances when an application for title is required to be submitted within a certain time period, proof of mailing within the designated period allowed for submission of the documents, as evidenced by a United States Postal Service postmark, shall be prima-facie proof that the application was timely submitted. Additionally, when the law provides for a penalty for the untimely submission of a title application, the responsibility for the collection of such penalty shall be that of the department.



§ 40-3-43. Transfer of certificate to person, firm, or corporation paying total loss claim on stolen vehicle; administrative fine enforcement alternative; authority of Commissioner of Insurance

(a) Any person, firm, or corporation which pays a total loss claim on a vehicle as a result of such vehicle's being stolen shall within 15 days of the payment of such total loss claim apply to the commissioner for a transfer of the certificate of title into such person's, firm's, or corporation's name. No person, firm, or corporation shall sell, transfer, or convey such vehicle until the requirements of this Code section have been met.

(b) As an alternative to criminal or other civil enforcement, the commissioner, in order to enforce this Code section or any orders, rules, and regulations promulgated pursuant to this Code section, may issue an administrative fine not to exceed $1,000.00 for each violation, whenever the commissioner, after a hearing, determines that any person has violated any provisions of this Code section or any regulations or orders promulgated under this Code section. The hearing and any administrative review thereof shall be conducted in accordance with the procedure for contested cases under Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." Any person who has exhausted all administrative remedies available and who is aggrieved or adversely affected by a final order or action of the commissioner shall have the right of judicial review thereof in accordance with Chapter 13 of Title 50. All fines recovered under this subsection shall be paid into the state treasury. The commissioner may file, in the superior court (1) wherein the person under order resides; (2) if such person is a corporation, in the county wherein the corporation maintains its principal place of business; or (3) in the county wherein the violation occurred, a certified copy of a final order of the commissioner, whether unappealed from or affirmed upon appeal, whereupon the court shall render judgment in accordance therewith and notify the parties. Such judgment shall have the same effect and proceedings in relation thereto shall thereafter be the same as though the judgment had been rendered in an action duly heard and determined by the court. The penalty prescribed in this Code section shall be concurrent, alternative, and cumulative with any and all other civil, criminal, or alternative rights, remedies, forfeitures, or penalties provided, allowed, or available to the commissioner with respect to any violation of this Code section or any order, rules, or regulations promulgated pursuant thereto.

(c) The Commissioner of Insurance is authorized to enforce the provisions of this Code section to the extent such provisions are applicable to insurers which are under the jurisdiction of the Insurance Department. The Commissioner of Insurance is also authorized to cooperate with the commissioner in enforcing this Code section and to provide the commissioner with any information acquired by the Commissioner of Insurance during any investigation or proceeding involving this Code section. Nothing in this subsection shall be construed to limit the powers and duties of the commissioner to enforce the provisions of this Code section as such provisions apply to insurers.






Article 3 - Security Interests in and Liens on Motor Vehicles

§ 40-3-50. Perfection of security interests generally

(a) Except as provided in Code Sections 11-9-303, 11-9-316, and 11-9-337, the security interest in a vehicle of the type for which a certificate of title is required shall be perfected and shall be valid against subsequent creditors of the owner, subsequent transferees, and the holders of security interests and liens on the vehicle by compliance with this chapter.

(b) (1) A security interest is perfected by delivery to the commissioner or to the county tag agent of the county in which the seller is located, of the county in which the sale takes place, of the county in which the vehicle is delivered, or of the county wherein the vehicle owner resides, of the required fee and:

(A) The existing certificate of title, if any, and an application for a certificate of title containing the name and address of the holder of a security interest; or

(B) A notice of security interest on forms prescribed by the commissioner.

(2) The security interest is perfected as of the time of its creation if the initial delivery of the application or notice to the commissioner or local tag agent is completed within 30 days thereafter, regardless of any subsequent rejection of the application or notice for errors; otherwise, as of the date of the delivery to the commissioner or local tag agent. The local tag agent shall issue a receipt or other evidence of the date of filing of such application or notice. When the security interest is perfected as provided for in this subsection, it shall constitute notice to everybody of the security interest of the holder.



§ 40-3-51. Creation of security interest by owner

If the owner creates a security interest in a vehicle:

(1) The owner shall immediately execute the application in the space provided therefor on the certificate of title or on a separate form that the commissioner prescribes, naming the holder of the security interest on the certificate and showing the name and address of the security interest holder, and shall cause the certificate, the application, and the required fee to be delivered to the security interest holder;

(2) The security interest holder shall immediately cause the certificate of title and application and the required fee to be mailed or delivered to the commissioner or the commissioner's appropriate authorized county tag agent within 30 days of the date of creation of the security interest or lien. If the certificate of title and application and the required fee are not mailed or delivered within such time, the lien or security interest holder shall be required to pay a $10.00 penalty in addition to the ordinary title fee provided for by this chapter. If the documents submitted in support of the title application are rejected, the party submitting the documents shall have 60 days from the date of initial rejection to resubmit the documents required by the commissioner or the authorized county tag agent for the issuance of title. If the documents are not properly resubmitted within the 60 day period, there shall be an additional $10.00 penalty assessed, and the owner of the vehicle shall be required to remove immediately the license plate of the vehicle and return same to the commissioner or authorized county tag agent. The license plate shall be deemed to have expired at 12:00 Midnight of the sixtieth day following the initial rejection of the documents, if the documents have not been resubmitted as required under this paragraph; and

(3) Upon receipt of the certificate of title, the application, and the required fee, the commissioner or the commissioner's duly authorized county tag agent shall issue a new certificate containing the name and address of the holder of the security interest and of holders of previous unreleased security interests and liens, if any, and shall mail the certificate to the first holder on it. If more than one holder is named on the certificate, the first holder shall comply with subsection (b) of Code Section 40-3-26 in regard to notifying other holders of the content of the certificate.



§ 40-3-52. Perfection of second or subsequent security interests

(a) If the owner of a motor vehicle desires to place a second or subsequent security interest against the vehicle and the certificate of title on that vehicle is being held by a security interest holder or lienholder, the owner shall, on the form prescribed by the commissioner, execute a title application and a notice of the second or subsequent security interest; and the holder of the second or subsequent security interest shall forward such notice and title application, together with a fee as provided by Code Section 40-3-38, by certified mail or statutory overnight delivery, return receipt requested, to the first holder of a security interest or lien who has custody of the certificate of title. The notice of such second or subsequent security interest shall contain on its face instructions to the security interest holder or lienholder having custody of the certificate of title directing such custodial security interest holder or lienholder within ten days to forward the notice, title application, and fee, together with the certificate of title, to the commissioner or the commissioner's duly authorized county tag agent in order that the commissioner or authorized county tag agent may issue a new certificate of title and reflect on the certificate of title the subsequent security interest. The first security interest holder or lienholder having possession of the certificate of title shall comply with the instructions contained in the notice. The commissioner or authorized county tag agent, upon receipt of a properly executed application notice, the fee, and the original certificate of title, shall enter the subsequent security interest on such commissioner's or authorized county tag agent's records and shall issue a new certificate of title and shall then deliver the certificate of title as provided for in this chapter.

(b) If the holder of the second or subsequent security interest forwards by registered or certified mail or statutory overnight delivery the title application, notice of the second or subsequent security interest, and fee to the first security interest holder or lienholder who has custody of the certificate of title within ten days of the execution of that second or subsequent security interest, it shall be perfected as of the date it was executed; otherwise, as of the date the notice was forwarded to the first security interest holder or lienholder holding the certificate of title. The second or subsequent security interest holder shall retain the return registered or certified mail or statutory overnight delivery receipt as proof of perfection of his security interest under this Code section.

(c) In the event the first security interest holder or lienholder holding the certificate of the title fails, refuses, or neglects to forward the title application, notice, fee, and original certificate of title to the commissioner or the commissioner's duly authorized county tag agent as required by this Code section, the holder of the second or subsequent security interest may, on a form prescribed by the commissioner, make direct application to the commissioner or authorized county tag agent. Such direct application to the commissioner or authorized county tag agent shall have attached to it the return registered or certified mail or statutory overnight delivery receipt showing the previous mailing of the title application, fee, and notice to the first security interest holder or lienholder. Upon receipt of such a direct application, the commissioner or authorized county tag agent shall order the first security interest holder or lienholder having custody of the certificate of title to forward the certificate of title to the commissioner or the authorized county tag agent for the purpose of having the second or subsequent security interest entered and a new certificate of title issued. If after a direct application of the commissioner or authorized county tag agent and the order of the commissioner or authorized county tag agent the first security interest holder or lienholder continues to fail, refuse, or neglect to forward the certificate of title as provided in this Code section, the commissioner or authorized county tag agent may cancel the outstanding certificate of title and issue a new certificate of title reflecting all security interests and liens, including the second or subsequent security interest, and this new certificate of title shall be delivered as provided for in this chapter.

(d) As an alternative to mailing notices concerning a second or subsequent security interest to the commissioner or the commissioner's duly authorized county tag agent in accordance with this Code section, the commissioner shall be authorized to permit the transaction to be made by electronic means in accordance with regulations promulgated by the commissioner.

(e) No first security interest holder or lienholder having possession of the certificate of title shall have the validity of that security interest or lien affected by surrendering the certificate of title as provided for by this Code section.



§ 40-3-53. Perfection and enforcement of liens generally

(a) If the holder of any lien as defined in paragraph (7) of Code Section 40-3-2, except the holder of a mechanic's lien, perfection of which is prescribed in Code Section 40-3-54, desires to perfect such lien against a vehicle, the lienholder shall, on the form prescribed by the commissioner, execute a title application and a notice of lien stating the type of lien and the specific vehicle against which the lien is claimed and shall forward such notice and title application, together with a fee as provided by Code Section 40-3-38, either personally or by certified mail or statutory overnight delivery, return receipt requested, to the person who has custody of the current certificate of title at the address shown on such certificate of title. If someone other than the owner is holding the certificate of title, a copy of the notice shall also be forwarded to the owner. The lien claimant shall retain the certified mail or statutory overnight delivery receipt as proof of compliance with this Code section.

(b) After receipt of the notice of lien, as specified in this Code section, neither the owner nor any other person shall take any action affecting the title other than as provided in this Code section. After receipt of the notice of lien, the person holding the certificate of title shall hold the notice of lien and attachments and the title for ten days. If, during the ten-day period following receipt of the notice, the claimed lien is satisfied, the lien claimant shall, on the form prescribed by the commissioner, notify the owner and the person holding the certificate of title of such satisfaction. The notice of satisfaction shall serve as a release and withdrawal of the pending notice of lien. If the owner or person holding the certificate of title chooses to contest the claimed lien, such owner or person holding the certificate of title shall so indicate on the notice of lien form and shall notify the other interested parties. If the notice contesting the lien is given, or if ten days have elapsed without the lien being satisfied, the person holding the certificate of title shall forward the certificate of title together with the notice of lien and attachments thereto to the commissioner or the commissioner's duly authorized county tag agent in order that the commissioner or authorized county tag agent may issue a new certificate of title and reflect on the new certificate of title the lien on the vehicle. The owner or the person who has custody of the current certificate of title shall comply with the instructions contained in the notice, and in the event such owner or person having custody of the current title cannot do so such owner or person having custody of the current title shall notify the lien claimant. The commissioner or authorized county tag agent, upon receipt of a properly executed title application, notice, fee, and the current certificate of title, shall enter the lien on the commissioner's or authorized county tag agent's records and shall issue a new certificate of title reflecting the lien and shall then deliver the certificate of title as provided for in this chapter. The lien shall be perfected at the time the lien notice, application for title, fee, and current certificate of title are received by the commissioner or authorized county tag agent.

(c) In the event that the person who has custody of the current certificate of title fails, refuses, or neglects to forward the title application, notice, fee, and current certificate of title to the commissioner or the commissioner's duly authorized county tag agent as required in this Code section, the lien claimant may, if such lien claimant's lien has not been satisfied, on a form prescribed by the commissioner, make direct application to the commissioner or authorized county tag agent. Such direct application to the commissioner or authorized county tag agent shall have attached to it the return registered or certified mail or statutory overnight delivery receipt showing the previous mailing of the title application, fee, and notice to the person who has custody of the current certificate of title. Upon receipt of such a direct application, the commissioner or authorized county tag agent shall order the person who has custody of the current certificate of title to forward the certificate of title to the commissioner or authorized county tag agent for the purpose of having the lien entered and a new certificate of title reflecting the lien issued. If, after a direct application to the commissioner or authorized county tag agent and after the order of the commissioner or authorized county tag agent, the person who has custody of the current certificate of title continues to fail, refuse, or neglect to forward the certificate of title as provided in this Code section, the commissioner or authorized county tag agent may cancel the current certificate of title and issue a new certificate of title reflecting all security interests and liens, and this new certificate of title shall be delivered as provided for in this chapter. In the event a direct application is made, the lien shall be perfected as of the date the outstanding certificate of title is canceled.

(d) No security interest holder or lienholder having custody of the certificate of title shall have the validity of such security interest holder's or lienholder's security interest or lien affected by surrendering the certificate of title as provided by this Code section. The first security interest holder or lienholder shall have the responsibility to advise a prospective transferee or security interest holder, upon inquiry, that a notice of subsequent lien has been received. Upon the issuing of a new certificate of title, the commissioner or the commissioner's duly authorized county tag agent shall cancel the old certificate of title.

(e) A lien perfected under this Code section shall be a lien only against the specific vehicle identified in the application for a new certificate.

(f) A lien on a vehicle for which a certificate of title is required shall be perfected and shall be valid against subsequent transferees and holders of security interests and liens only by compliance with this Code section. The procedure contained in this chapter shall be the exclusive method for the perfection of liens on vehicles, and no lien shall be effective as to a vehicle unless so perfected.



§ 40-3-54. Mechanics' liens; how asserted and foreclosed

(a) All mechanics of every sort shall have a special lien on any vehicle required to have a certificate of title by Code Section 40-3-20 for work done, or for work done and materials furnished, or for materials furnished in repairing or servicing such vehicle. Perfection of the lien by recording shall be as provided in Code Section 40-3-53. The lien may be asserted by retention of the vehicle, and all contracts for repairs or service to vehicles shall be deemed to incorporate a right of retention by the mechanic to protect this lien until it is paid or satisfied through foreclosure as provided in this Code section. The lien may also be asserted by surrendering the vehicle, giving credit, and foreclosing the lien claim in the manner provided in this Code section. If he surrenders possession of the vehicle to the debtor, the mechanic shall record his claim of lien as provided in Code Section 40-3-53. Such special lien shall be superior to all liens except for taxes and such other liens and security interests of which the mechanic had actual or constructive notice before the work was done or material furnished. The validity of the lien against third parties shall be determined in accordance with this chapter.

(b) If possession is retained or the lien recorded, the owner-debtor may contest the validity of the amount claimed to be due by making written demand upon the lienholder. If upon receipt of such demand the lienholder fails to institute foreclosure proceedings within ten days where possession has been retained, or within 30 days where possession has been surrendered, the lien is forfeited.

(c) The lien shall be foreclosed in the following manner:

(1) A person asserting the lien, either for himself or as a guardian, administrator, executor, or trustee, may move to foreclose it by making an affidavit to a court of competent jurisdiction showing all the facts necessary to constitute a lien under this Code section and the amount claimed to be due;

(2) Upon such affidavit being filed, the clerk or a judge of the court shall serve notice upon the owner, the recorded lienholders and security interest holders, and the lessee, if any, of the vehicle of a right to a hearing to determine if reasonable cause exists to believe that a valid debt exists, and that such hearing must be petitioned for within five days after receipt of the notice and that, if no petition for such hearing is filed within the time allowed, the lien will conclusively be deemed a valid one and foreclosure thereof allowed;

(3) If a petition for a hearing is filed within the time allowed, the court shall set a probable cause hearing within ten days of the filing of the petition. If, at the probable cause hearing, the court determines that reasonable cause exists to believe that a valid debt exists, the mechanic shall be given possession of the vehicle or the court shall obtain possession of the vehicle, as ordered by the court. The owner-debtor may retain possession of the vehicle by giving bond and security in the amount determined to be probably due and the costs of the action;

(4) Within five days of the probable cause hearing, a defendant must petition the court for a full hearing on the validity of the debt if a further determination of the validity of the debt is desired. If no such petition is filed, the lien on the amount determined reasonably due shall be conclusively deemed a valid one and foreclosure thereof allowed. If such a petition is filed, the court shall set a full hearing thereon within 30 days of the filing of the petition. Upon the filing of such petition by the defendant, neither the prosecuting mechanic nor the court may sell the vehicle, although possession of the vehicle may be retained;

(5) If, after a full hearing, the court finds that a valid debt exists, then the court shall authorize foreclosure upon and sale of the vehicle subject to the lien to satisfy the debt if the debt is not otherwise immediately paid;

(6) If the court finds the actions of the mechanic in retaining or seeking possession of the vehicle were not taken in good faith, the court, in its discretion, may award damages to the owner, the lessee, or any person deprived of the rightful use of the vehicle due to the deprivation of the use of the vehicle;

(7) Any proceeding to foreclose a mechanic's lien on a vehicle must be instituted within one year from the time the lien is recorded or is asserted by retention.



§ 40-3-55. Assignment of security interests and liens

(a) The holder of any security interest in or lien on a vehicle may assign, absolutely or otherwise, such holder's security interest or lien to a person other than the owner without affecting the interest of the owner or the validity of the security interest or lien, but any person without notice of the assignment is protected in dealing with the holder of the security interest or lien, and the holder of the security interest or lien remains liable for any obligations as such holder until the assignee is named as the holder of the security interest or lien on the certificate of title.

(b) The assignee may, but need not to perfect the assignment, have the certificate of title endorsed or issued with the assignee named as holder of a security interest or lien, upon delivering to the commissioner or the commissioner's duly authorized county tag agent the certificate and assignment by the holder of a security interest or lien named in the certificate in the form the commissioner prescribes, provided that as an alternative to a handwritten signature, the commissioner may authorize use of a digital signature as long as appropriate security measures are implemented which assure security and verification of the digital signature process, in accordance with regulations promulgated by the commissioner. If the assignment refers to a security interest or lien which is reflected on the certificate of title and the certificate of title is in the possession of the first security interest holder or lienholder as provided by this chapter, the assignee may, but need not to perfect the assignment, have the certificate of title endorsed, or a new certificate of title issued, by complying with Code Section 40-3-27.



§ 40-3-56. Satisfaction of security interests and liens

(a) (1) If any security interest or lien listed on a certificate of title is satisfied, the holder thereof shall, within ten days, execute a release in the form the commissioner prescribes and mail or deliver the release to the commissioner and the owner, provided that as an alternative to a handwritten signature, the commissioner may authorize use of a digital signature as long as appropriate security measures are implemented which assure security and verification of the digital signature process, in accordance with regulations promulgated by the commissioner. For the purposes of the release of a security interest or lien the "holder" of the lien or security interest is the parent bank or other lending institution and any branch or office of the parent institution may execute such release.

(2) If the commissioner has entered into an agreement with such a security interest holder or lienholder to provide a means of delivery by secure electronic measures of a notice of the recording of such security interest or lien, at such time as the security interest or lien is released, by secure electronic measures, the certificate of title may be printed and mailed or delivered to the next lienholder or security interest holder or, if there is no other security interest holder or lienholder, to the owner without payment of any fee provided by Code Section 40-3-38.

(b) The owner may then forward the certificate of title, the release, the properly executed title application, and title application fee to the commissioner or the commissioner's duly authorized county tag agent, and the commissioner or authorized county tag agent shall release the security interest or lien on the certificate or issue a new certificate and mail or deliver the certificate to the owner. If the satisfied security interest or lien is one reflected on the certificate of title but the certificate of title is in the custody of the first security interest holder or lienholder as provided by this chapter, the release may be handled as provided in Code Section 40-3-27, and Code Section 40-3-26 shall otherwise be complied with. In the event that the lienholder or security interest holder is no longer in business, an individual shall not be required to submit a release to secure a new certificate of title. The owner shall be required to present to the commissioner or authorized county tag agent certification from the appropriate regulatory agency that such lienholder or security interest holder is no longer in business.

(c) Except for liens and security interests listed on certificates of title for mobile homes, cranes, or vehicles which weigh more than 10,000 pounds gross vehicle weight, which shall be satisfied only in conformity with subsections (a) and (b) of this Code section, any lien or security interest for a vehicle which is 11 model years old or less shall be considered satisfied and release shall not be required after ten years from the date of issuance of a title on which such lien or security interest is listed. For a vehicle which is 12 model years old and greater, any lien or security interest shall be considered satisfied and a release shall not be required after four years from the date of issuance of a title on which such lien or security interest is listed. None of the provisions of this Code section shall preclude the perfection of a new lien or security agreement, or the perfection of an extension of a lien or security agreement beyond a period of ten years for a vehicle which is 11 model years old or less or beyond a period of more than four years for a vehicle which is 12 model years old or greater, by application for a new certificate of title on which such lien or security agreement is listed. In order to provide for the continuous perfection of a lien or security interest originally entered into for a period of more than ten years for a vehicle which is 11 model years old or less or more than four years for a vehicle which is 12 model years old and greater, other than a mobile home, crane, or vehicle which weighs more than 10,000 pounds gross vehicle weight, an application for a second title on which the lien or security interest is listed must be submitted to the commissioner or the commissioner's duly authorized tag agent before ten years from the date of the original title on which such lien or security interest is listed. Otherwise the lien or security interest shall be perfected as of the date of receipt of the application by the commissioner or the commissioner's duly authorized county tag agent.



§ 40-3-57. Disclosure of information as to security interests and liens

The holder of any security interest or of any lien named in a certificate of title shall, on written request of the owner, or of another holder of any security interest or lien named in the certificate, or of an interested third party, or of the commissioner, disclose any pertinent information as to the security interest, the security agreement, and the debt secured thereby, and the lien and the amount for which it is claimed.



§ 40-3-58. Exclusiveness of chapter

The method provided in this chapter of perfecting and giving notice of security interests and liens with respect to motor vehicles as to which certificates of title need be obtained under this chapter is exclusive, and such security interests and liens are exempt from the provisions of law which otherwise require or relate to the recording or filing of security interests or liens, claims of lien executions, and other like instruments with respect to such vehicles.



§ 40-3-59. Certain security interests not affected

This chapter does not apply to or affect a security interest in a vehicle created by a manufacturer or dealer who holds the vehicle for sale. A buyer in the ordinary course of trade from the manufacturer or dealer takes free of such security interest.



§ 40-3-60. Security interest not created by provision for adjustment of rental price

Notwithstanding any other provision of law, in the case of a motor vehicle or trailer, a transaction does not create a sales or security interest merely because it provides that the rental price is permitted or required to be adjusted under the agreement either upward or downward by reference to the amount realized upon sale or other disposition of the motor vehicle or trailer.



§ 40-3-61. Proceeds of insurance policy to multiple lienholders in event of total loss of vehicle

Notwithstanding any other provision of law to the contrary, in any claim involving the total loss of a vehicle which is subject to more than one perfected security interest or lien as recorded on the title of the vehicle, the proceeds of the insurance policy shall be first applied to the debt owed to the first lienholder. In the event that there are proceeds remaining after satisfying the first lienholder, the proceeds shall be then applied to the debt owed to the second and subsequent lienholders in order of priority and any proceeds remaining after the satisfaction of all such recorded liens shall be paid to the insured. If the amount of debt secured by such security interests or liens or the seniority of such security interests or liens is in doubt, any remaining funds shall be deposited with the court and a complaint for interpleader shall be filed in accordance with Code Section 9-11-22.






Article 4 - Offenses

§ 40-3-90. Certain acts declared felonies

A person who, with fraudulent intent:

(1) Alters, forges, or counterfeits a certificate of title;

(2) Alters or forges an assignment of a certificate of title or an assignment or release of a security interest on a certificate of title or a form the commissioner prescribed;

(3) Has possession of or uses a certificate of title knowing it to have been altered, forged, or counterfeited;

(4) Uses a false or fictitious name or address or makes a material false statement, or fails to disclose a security interest, or conceals any other material fact in an application for a certificate of title;

(5) Alters or forges a notice of a transaction concerning a security interest or lien reflected on the certificate of title as provided by Code Section 40-3-27;

(6) Knowingly falsifies any information on the statement required by paragraph (2) of subsection (a) of Code Section 40-3-36; or

(7) Willfully violates any other provision of this chapter after having previously violated the same or any other provision of this chapter and having been convicted of that act in a court of competent jurisdiction

shall be guilty of a felony.



§ 40-3-91. Certain acts declared misdemeanors

(a) A person who:

(1) With fraudulent intent, permits another, not entitled thereto, to use or have possession of a certificate of title;

(2) Willfully fails to mail or deliver a certificate of title to the commissioner or to the purchaser of the motor vehicle or a release of security interest or lien to the owner within ten days of the time required by this chapter, except as provided in Code Section 40-3-90;

(3) Willfully fails or refuses to mail or deliver the certificate of title to the commissioner within ten days after having received a notice, as provided for in Code Section 40-3-27 or 40-3-52; or

(4) Willfully violates any other provision of this chapter

shall be guilty of a misdemeanor.

(b) Any person, firm, or corporation which knowingly makes any false statement in any title application as to the date a vehicle was sold or acquired or as to the date of creation of a security interest or lien shall be guilty of a misdemeanor and, upon conviction thereof, shall be fined not more than $100.00 or imprisoned for a period not to exceed 30 days.

(c) Any person, firm, or corporation which delivers or accepts a certificate of title assigned in blank shall be guilty of a misdemeanor and, upon conviction thereof, shall be fined not more than $100.00 or imprisoned for a period not to exceed 30 days for the acceptance or delivery of each certificate of title assigned in blank.



§ 40-3-92. False report of theft or conversion

A person who knowingly makes a false report to a peace officer or the commissioner of the theft or conversion of a vehicle shall be guilty of a misdemeanor of a high and aggravated nature.



§ 40-3-93. Evidence of criminal intent or knowledge

In a prosecution for a crime specified in this chapter, evidence that the defendant has committed a prior act or acts of the same kind is admissible to prove criminal intent or knowledge.



§ 40-3-94. Penalties

Unless another penalty is provided in this chapter:

(1) A person convicted of a felony for the violation of a provision of this chapter shall be punished by a fine of not less than $500.00 nor more than $5,000.00, or by imprisonment for not less than one year nor more than five years, or by both such fine and imprisonment;

(2) A person convicted of a misdemeanor for the violation of a provision of this chapter shall be punished as provided in Code Section 17-10-3.



§ 40-3-95. Effect on other laws

The penal provisions of this chapter in no way repeal or modify any existing provision of criminal law but are additional and supplementary thereto.









Chapter 4 - Identification of and Purchase and Resale of Motor Vehicles and Parts

Article 1 - Identification of Passenger Cars, Truck Chassis, and Components

§ 40-4-1. Definitions

As used in this article, the term:

(1) "Component" means a passenger car engine or a passenger car transmission.

(2) "New passenger car" means any passenger car which has never been the subject of a sale at retail to the general public.

(3) "Passenger car" means every motor vehicle designed for carrying ten passengers or less except trackless trolleys or vehicles used exclusively upon streetcar rails or tracks or overhead trolley wires.

(4) "Used passenger car" means any passenger car which has been the subject of a sale at retail to the general public.



§ 40-4-2. Application of article

(a) The provisions of this article requiring vehicle identification numbers on passenger cars and truck chassis with features designed for specialized requirements of a wrecker shall apply only to such items manufactured after January 1, 1967, and designated by the manufacturer as a 1968 or subsequent model.

(b) This article shall not apply to motorcycles, personal transportation vehicles, motor driven cycles, school buses, farm tractors, buses, truck tractors, road tractors, trucks, trailers, semitrailers, pole trailers, streetcars, or go-carts or to any vehicle whether self-propelled or not which is not required to be issued a license plate under the laws of this state.

(c) This article shall not apply to the following special purpose vehicles:

Type 1. Truck chassis with body (other than station wagon or bus body) designed primarily for the transportation of persons;

Type 2. Truck chassis with other features designed for a specialized requirement other than a wrecker, including but not limited to fire fighting or snowplow features;

Type 3. Truck chassis with station wagon body;

Type 4. Passenger car chassis with body designed for the commercial transportation of persons;

Type 5. Bus chassis with other features designed for a specialized requirement, including but not limited to mobile laboratory, office, post office, classroom, studio, rescue unit, or library features;

Type 6. Utility vehicle, being a motor vehicle with a removable top, designed for carrying passengers or cargo and with particular features for operation both on highway and cross-country.

(d) This article shall not apply to the components of any vehicle excluded by subsection (b) or (c) of this Code section.



§ 40-4-3. Identification numbers required

(a) New passenger cars and components manufactured within state. After January 1, 1997, new passenger cars, truck chassis with features designed for specialized requirements of wreckers, passenger car engines, and transmissions, as specified in this article, manufactured within this state and intended for sale to the general public within this state, shall be required to have placed upon them vehicle identification numbers and component identification numbers. The vehicle identification number shall not be the same as the vehicle identification number of any other passenger car or truck chassis manufactured by the same manufacturer. The component identification number shall not be the same as the component identification number for any other like component manufactured by the same manufacturer but may be the same as the vehicle identification number if the component is installed as original equipment in the passenger car or truck chassis.

(b) New passenger cars sold within state. After January 1, 1997, no new passenger car or truck chassis with features designed for specialized requirements of a wrecker shall be sold to the general public in this state unless such passenger car shall bear a vehicle identification number, which shall not be the same as the vehicle identification number of any other passenger car made by the same manufacturer.

(c) New components sold within state. After January 1, 1967, no new passenger car engine or passenger car transmission shall be sold to the general public in this state unless it shall bear an identification number. The component identification number shall not be the same as the identification number for any other like passenger car component made by the same manufacturer but may be the same as the vehicle identification number if the particular component has been installed as original equipment in the passenger car prior to its sale to the general public.



§ 40-4-4. How identification numbers affixed; size and appearance

(a) The identification numbers required by Code Section 40-4-3 shall be placed upon the passenger car, truck chassis, and component parts by the manufacturer thereof.

(b) The identification numbers shall be placed upon the passenger car, truck chassis, and components in such a manner that any attempt to remove, alter, deface, obliterate, or destroy them will be ascertainable. The numbers may be affixed by any suitable manufacturing process that will result in the numbers becoming a permanent part of the passenger car or component.

(c) The identification numbers shall be of a height and width easily readable by the naked eye. They may consist of letters, digits, or any combination of them.

(d) The identification numbers may be in accordance with recommended practices approved by the Society of Automotive Engineers as to material, lettering, manufacturing, and installation.

(e) Vehicle identification numbers shall be easily accessible for inspection.



§ 40-4-5. Identification of truck chassis with features designed for specialized requirements of wreckers

Truck chassis with features designed for specialized requirements of a wrecker manufactured after January 1, 1967, but before January 1, 1997, shall, at the time the vehicle is first registered on or after January 1, 1997, pursuant to Code Section 40-2-21, be issued by the Department of Revenue a unique vehicle identification number which shall be affixed to and maintained upon the chassis by the owner in a manner consistent with the requirements of subsections (b) and (e) of Code Section 40-4-4.



§ 40-4-5.1. Identification requirements for personal transportation vehicles

(a) On or after July 1, 2014, on every newly manufactured personal transportation vehicle, the manufacturer shall inscribe a permanent, durable, corrosion-resistant name plate or marking which contains a unique serial number, name of manufacturer, model name or code, date code, contact information, nominal system voltage, fuel type, and load capacity.

(b) The name plate or marking shall be of a height and width easily readable by the naked eye. The unique serial number may consist of letters, digits, or any combination of letters and digits.

(c) The name plate shall be easily accessible for inspection.



§ 40-4-6. Records to be kept by purchasers and sellers of used passenger cars, truck chassis, and components

Any person who purchases or sells or offers for sale any used passenger car, truck chassis, engine, or transmission required to be numbered by this article shall keep a permanent record of such transactions. Such record shall include: the item and its identification number or numbers; the name and address of the person from whom the item was purchased; and the name and address of the person to whom the item was sold. Such record shall be kept for three years from the date of the transaction and shall be available to all law enforcement officers for inspection at any reasonable time during business hours without prior notice or the necessity of obtaining a search warrant.



§ 40-4-7. Penalties

(a) Sale, shipment, or manufacture of unnumbered passenger car or component. Any person who sells or offers for sale in this state, ships or causes to be shipped into this state, or manufactures with the intention that it shall be sold at retail in this state a passenger car, truck chassis, passenger car engine, or passenger car transmission that does not bear an identification number or numbers as required by this article shall be guilty of a misdemeanor.

(b) Failure to keep records. Any person who purchases, sells, or offers for sale any passenger car, truck chassis, passenger car engine, or passenger car transmission that is required by this article to bear an identification number when intended to be sold at wholesale or retail within this state and who willfully fails to keep the records required by Code Section 40-4-6 shall be guilty of a misdemeanor for each such failure.






Article 2 - Alteration or Removal of Identification Numbers

§ 40-4-20. Definitions

As used in this article, the term:

(1) "Falsify" includes alter or forge.

(2) "Identification number" means an identifying number, serial number, engine number, or other distinguishing number or mark placed on a vehicle or engine by its manufacturer or by authority of the commissioner or in accordance with the laws of another state or country.

(3) "Remove" includes deface or destroy.



§ 40-4-21. Removal or falsification of identification number

(a) A person who willfully removes, except in conformance with Code Section 40-3-35, or falsifies an identification number of a vehicle or an engine for a vehicle is guilty of a misdemeanor.

(b) A person who, willfully and with intent to misrepresent the identity of a vehicle or engine, removes or falsifies an identification number of the vehicle or engine with intent to convert or defraud is guilty of a felony. A person convicted of a felony under this subsection shall be punished by a fine of not less than $500.00 nor more than $5,000.00, or by imprisonment for not less than one year nor more than five years, or by both such fine and imprisonment.



§ 40-4-22. Buying, selling, receiving, concealing, using, possessing, or disposing of motor vehicle or part thereof from which identification has been removed or altered

(a) It shall be unlawful to buy, sell, receive, dispose of, conceal, use, or possess any motor vehicle, or any part thereof, from which the manufacturer's serial numbers or other distinguishing numbers or identifying marks have been removed, defaced, covered, altered, or destroyed for the purpose of concealing or misrepresenting the identity of such motor vehicle.

(b) Any person who knowingly violates any provisions of subsection (a) of this Code section is guilty of a felony and, upon conviction, shall be punished by confinement in the penitentiary for not less than one nor more than five years.



§ 40-4-23. When identification number not deemed falsified

An identification number may be placed on a vehicle or engine by its manufacturer in the regular course of business or placed or restored on a vehicle or engine by authority of the commissioner without violating this article. An identification number so placed or restored is not falsified.






Article 3 - Purchase and Resale of Used Motor Vehicles, Used Parts, and Farm Tractors

§ 40-4-40. Records to be kept by persons purchasing used motor vehicles or parts for resale

Any person who purchases a used motor vehicle or any used part comprising a component part of any motor vehicle for resale shall keep an accurate record of the date of purchase, the price paid, and the name and address of the person from whom the vehicle or part is purchased. Such information shall be maintained in permanent records for a period of not less than one year and shall be open to inspection by appropriate law enforcement officers.



§ 40-4-41. Duty of purchaser of vehicle or part from which identification has been removed or altered

Any person who purchases for resale a motor vehicle or used part from which the identification markings or plates have been removed, altered, mutilated, or destroyed shall immediately report such purchase to the sheriff of the county in which such person conducts his business.



§ 40-4-42. Presumption that vehicles and parts were purchased for resale

The possession of the motor vehicles and parts covered by Code Sections 40-4-40, 40-4-41, this Code section, 40-4-43, and 40-4-44 shall be prima-facie evidence that they were purchased for the purpose of resale.



§ 40-4-43. Penalty for violation of Code Section 40-4-40 or Code Section 40-4-41

Any person who fails to comply with any provision of Code Section 40-4-40 or 40-4-41 shall be guilty of a misdemeanor.



§ 40-4-44. Certain parts excepted from application of Code Sections 40-4-40 through 40-4-43

Code Sections 40-4-40 through 40-4-43 shall not apply to the purchase of any motor vehicle part which may be removed from a motor vehicle by an individual possessing the ordinary skill and dexterity of an ordinary motor vehicle owner.



§ 40-4-45. Sale of farm tractors

(a) As used in this Code section, the term:

(1) "Certificate of origin" means the evidence of origin of title of a farm tractor from the manufacturer. It shall show the following information:

(A) The name and the address of the manufacturer;

(B) The serial number of the farm tractor; and

(C) The year, make, and model of the farm tractor.

(2) "Dealer" means a person engaged in buying, selling, trading, or exchanging farm tractors who has an established place of business in this state.

(3) "Farm tractor" means any self-propelled vehicle having more than 15 horsepower designed and used primarily as a farm implement for drawing plows, mowing machines, and other implements of husbandry.

(4) "Person" means a natural person, firm, partnership, association, or corporation.

(5) "Serial number" means the number or letters, or both, placed on a farm tractor by stamping thereon or by affixing a plate thereto by the manufacturer for the purpose of identifying the tractor.

(b) It shall be unlawful for any dealer to sell, trade, or exchange any farm tractor in this state which was manufactured after July 1, 1970, unless:

(1) The original serial number is stamped upon or affixed to the farm tractor; and

(2) The certificate of origin is presented to the purchaser, or to the person who otherwise receives the farm tractor through an exchange or trade with the dealer, at the time the sale, trade, or exchange is completed.

(c) Any person violating any provision of this Code section shall be guilty of a misdemeanor.









Chapter 5 - Drivers' Licenses

Article 1 - General Provisions

§ 40-5-1. Definitions

As used in this chapter, the term:

(1) "Assessment component" means the standard screening instrument or instruments designated by the Department of Driver Services which are used to screen for the extent of an individual's alcohol or drug use and its impact on driving.

(2) Reserved.

(3) "Cancellation of driver's license" means the annulment or termination by formal action of the department of a person's license because of some error or defect in the license or because the licensee is no longer entitled to such license. The cancellation of a license is without prejudice, and application for a new license may be made at any time after such cancellation.

(3.1) "Clinical evaluation" means an evaluation under Chapter 7 of Title 37 at a facility to diagnose an individual's substance abuse or dependence and, if indicated, to refer the individual to appropriate treatment.

(4) "Code Section 40-6-391" means Code Section 40-6-391 of the Official Code of Georgia Annotated, as now or hereafter amended, any federal law or regulation substantially conforming to or parallel with the offense covered under Code Section 40-6-391, any local ordinance adopted pursuant to Article 14 of Chapter 6 of this title, which ordinance adopts the provisions of Code Section 40-6-391, or any previously existing or existing law of this or any other state, which law was or is substantially conforming to or parallel with Code Section 40-6-391.

(5) "Commissioner" means the commissioner of driver services.

(6) "Conviction" means a forfeiture of bail or collateral deposited to secure a defendant's appearance in court, the payment of a fine, a plea of guilty, or a finding of guilt on a traffic violation charge, regardless of whether the sentence is suspended, probated, or rebated.

(7) "Department" means the Department of Driver Services.

(8) "Disqualification of driver's license" means a prohibition against driving a commercial motor vehicle.

(9) "For hire" means to operate a motor vehicle in this state for the purpose of transporting passengers for compensation or donation as a limousine carrier, ride share network or driver, or taxi service as such terms are defined in Code Section 40-1-190.

(9.1) "For-hire license endorsement" means an endorsement to a driver's license pursuant to Code Section 40-5-39 that authorizes the holder of the license to operate a motor vehicle for the purpose of transporting passengers in this state for compensation or donation as a limousine carrier, ride share network or driver, or taxi service as such terms are defined in Code Section 40-1-190.

(10) "Intervention component" means a program which delivers therapeutic education about alcohol and drug use and driving and peer group counseling concerning alcohol and drug use over a period of 20 hours utilizing a methodology and curriculum approved and certified by the Department of Driver Services for the DUI Alcohol or Drug Use Risk Reduction Programs under subsection (e) of Code Section 40-5-83.

(11) "Limousine carrier" means any limousine company or provider which is licensed with this state pursuant to paragraph (5) of Code Section 40-1-151.

(12) "Mail" means to deposit in the United States mail properly addressed and with postage prepaid. For purposes of payment of a reinstatement or restoration fee for a driver's license suspension or revocation, "mail" shall also mean payment via means other than personal appearance.

(13) "Owner" means a person other than a lienholder or security interest holder having the property in or title to a vehicle. The term includes a person entitled to the use and possession of a vehicle subject to a lien or security interest in another person, but excludes a lessee under a lease not intended as security.

(13.5) "Personal information" means any information that identifies a person, including but not limited to an individual's fingerprint, photograph, or computerized image, social security number, driver identification number, name, address (other than five-digit ZIP Code), telephone number, and medical or disability information.

(14) "Present and future minimum motor vehicle insurance coverage" means minimum coverage as specified in Chapter 34 of Title 33, which coverage cannot be canceled except for a subsequent conviction of an offense enumerated in Code Section 40-5-54 and after giving the commissioner 20 days' written notice prior to the effective date of the cancellation.

(15) "Resident" means a person who has a permanent home or abode in Georgia to which, whenever such person is absent, he or she has the intention of returning. For the purposes of this chapter, there is a rebuttable presumption that the following person is a resident:

(A) Any person who accepts employment or engages in any trade, profession, or occupation in Georgia or enters his or her children to be educated in the private or public schools of Georgia within ten days after the commencement of such employment or education; or

(B) Any person who, except for infrequent, brief absences, has been present in the state for 30 or more days;

provided, however, that no person shall be considered a resident for purposes of this chapter unless such person is either a United States citizen or an alien with legal authorization from the U.S. Immigration and Naturalization Service.

(16) "Revocation of driver's license" means the termination by formal action of the department of a person's license or privilege to operate a motor vehicle on the public highways, which license shall not be subject to renewal or restoration, except that an application for a new license may be presented and acted upon by the department after the expiration of the applicable period of time prescribed in this chapter.

(16.01) "Ride share driver" means an individual who uses his or her personal passenger car, as defined in paragraph (41) of Code Section 40-1-1, to provide transportation for passengers arranged through a ride share network service.

(16.02) "Ride share network service" means any person or entity that uses a digital network or Internet network to connect passengers to ride share drivers for the purpose of prearranged transportation for hire or for donation. The term "ride share network service" shall not include any corporate sponsored vanpool or exempt rideshare as such terms are defined in Code Section 40-1-100, provided that such corporate sponsored vanpool or exempt rideshare is not operated for the purpose of generating a profit.

(16.1) "Singularly or in combination" means that the department, in determining whether or not a person's license or privilege to operate a motor vehicle on the public highways is to be revoked as a habitual violator, is to treat each charge for which a conviction was obtained as a separate transaction when determining whether or not a person has the requisite convictions which mandate such a revocation.

(16.2) "Substance abuse treatment program" means a program of treatment under Chapter 7 of Title 37 at a facility authorized to provide services designed to meet an individual's substance abuse treatment needs based upon the results of a clinical evaluation performed by a provider other than the provider of the treatment program for such individual.

(17) "Suspension of driver's license" means the temporary withdrawal by formal action of the department of a person's license or privilege to operate a motor vehicle on the public highways, which temporary withdrawal shall be for a period specifically designated by the department.

(18) "Taxi service" means any taxicab company or provider which utilizes a motor vehicle or similar vehicle, device, machine, or conveyance to transport passengers; uses a taximeter; and is registered with the Department of Public Safety and, if applicable, is authorized to provide taxicab services pursuant to an ordinance of a local government in this state.



§ 40-5-2. Keeping of records of applications for licenses and information on licensees; furnishing of information

(a) The department shall maintain records regarding the drivers' licenses and permits issued by the department under this chapter. The drivers' records maintained by the department shall include:

(1) A record of every application for a license received by it and suitable indexes containing:

(A) All applications granted; and

(B) The name of every licensee whose license has been canceled, suspended, or revoked by the department and after each such name shall note the reasons for such action;

(2) Drivers' records received from other jurisdictions. Upon receipt of such driver's record, it shall become a part of such driver's record in this state and shall have the same force and effect as though entered on the driver's record in this state in the original instance; and

(3) Records of all abstracts of court records of convictions of any offense listed in subsection (a) of Code Section 40-5-20, subsection (a) of Code Section 40-5-54, Code Section 40-6-10, driving on a suspended license in violation of Code Section 40-5-121, administrative license suspension pursuant to Code Sections 40-5-67 through 40-5-67.2, Code Section 40-5-75, Chapter 9 of this title, the "Motor Vehicle Safety Responsibility Act," and Chapter 34 of Title 33, the "Georgia Motor Vehicle Accident Reparations Act," any felony offense under this title, any offense committed while operating a commercial motor vehicle, serious traffic offenses, or other offenses requiring the assessment of points on the driving record that are received by it under the laws of this state and in connection therewith maintain convenient records or make suitable notations in order that an individual record of each licensee or individual showing the convictions of such licensee or individual and the traffic accidents in which such licensee or individual has been involved shall be readily ascertainable and available for the consideration of the department upon any application for, or application for renewal of, license and at other suitable times. For purposes of issuing a driver's operating record to the public as provided in this Code section, the period of calculation for compilation of such report shall be determined by the date of arrest.

(b) The records maintained by the department on individual drivers are exempt from any law of this state requiring that such records be open for public inspection; provided, however, that initial arrest reports, incident reports, and the records pertaining to investigations or prosecutions of criminal or unlawful activity shall be subject to disclosure pursuant to paragraph (4) of subsection (a) of Code Section 50-18-72 and related provisions. Georgia Uniform Motor Vehicle Accident Reports shall be subject to disclosure pursuant to paragraph (5) of subsection (a) of Code Section 50-18-72. The department shall not make records or personal information available on any driver except as otherwise provided in this Code section or as otherwise specifically required by 18 U.S.C. Section 2721.

(c) (1) The driver's record provided by the department shall include an enumeration of any accidents in which the individual was convicted of a moving traffic violation, such moving traffic violation convictions, and information pertaining to financial responsibility. The department shall furnish a driver's operating record or personal information from a driver's record under the following circumstances:

(A) With the written instructions and consent of the driver upon whom the operating record has been made and compiled; such instructions and consent shall be signed by the driver but shall not be required to be notarized;

(B) (i) Pursuant to a written request or a request made in accordance with a contract with the Georgia Technology Authority for immediate online electronic furnishing of information, for use by any insurer or insurance support organization, or by a self-insured entity, or its agents, employees, or contractors, in connection with claims investigation activities, antifraud activities, rating, or underwriting involving the driver; provided, however, that notwithstanding the definition of personal information under Code Section 40-5-1, personal information furnished under this division shall be limited to name, address, driver identification number, and medical or disability information. The person who makes a request for a driver's operating record shall identify himself or herself and shall have certified or affirmed that the information contained in the record will be used only for the purpose specified in the request. Further, the person making the request shall certify or affirm that he or she has on file an application for insurance or for the renewal or amendment thereof involving the driver or drivers; or

(ii) For the purpose of ascertaining necessary rating information by an insurance agent pursuant to an insurer's contract with the Georgia Technology Authority for the immediate online electronic furnishing of limited rating information to such insurer's agents. Limited rating information furnished under this division shall include only the number of violations of Code Section 40-6-391, relating to driving under the influence of alcohol, drugs, or other intoxicating substances, and the number and type of other moving traffic violations which were committed by the proposed insured driver or drivers within the immediately preceding three or five years, which period shall be specified by the person making the request. The provisions of division (i) of this subparagraph notwithstanding, no other information concerning a driver's operating record shall be released to such agents for purposes of rating;

(B.1) The department shall implement a pilot program for 12 months to determine the revenue feasibility of supplying limited rating information to agents, insurers, and insurance support organizations. The department shall report the results of such pilot program to the Office of Planning and Budget. Unless the Office of Planning and Budget determines that the pilot program is not successful, the department shall continue the program on a year-to-year basis and furnish limited rating information to insurance support organizations for the same purposes as provided in division (ii) of subparagraph (B) of this paragraph, pursuant to a contract with the Georgia Technology Authority, provided that all other necessary requirements of this subsection have been met;

(C) In accordance with Article 7 of this chapter, the "Georgia Uniform Commercial Driver's License Act";

(D) To a judge, prosecuting official, or law enforcement agency for use in investigations or prosecutions of alleged criminal or unlawful activity, or to the driver's licensing agency of another state;

(E) Pursuant to a request from a public or private school system concerning any person currently employed or an applicant for employment as a school bus driver who agrees in writing to allow the department to release the information;

(F) With the written release of the driver, to a rental car company for use in the normal course of its business; provided, however, that notwithstanding the definition of personal information under Code Section 40-5-1, personal information furnished under this subparagraph shall be limited to name, address, driver identification number, and medical or disability information. Such access shall be provided and funded through the GeorgiaNet Division of the Georgia Technology Authority, and the department shall bear no costs associated with such access; and

(G) For use in the normal course of business by a legitimate business or its agents, employees, or contractors, but only:

(i) To verify the accuracy of personal information submitted by the individual to the business or its agents, employees, or contractors; and

(ii) If such information as so submitted is not correct or is no longer correct, to obtain the correct information, but only for the purposes of preventing fraud by, pursuing legal remedies against, or recovering on a debt or security interest against, the individual;

provided, however, that notwithstanding the definition of personal information under Code Section 40-5-1, personal information furnished under this subparagraph shall be limited to name, address, and driver identification number and shall not include photographs, fingerprints, computer images, or medical or disability information. The personal information obtained by a business under this subparagraph shall not be resold or redisclosed for any other purpose without the written consent of the individual. Furnishing of information to a business under this subparagraph shall be pursuant to a contract entered into by such business and the state which specifies, without limitation, the consideration to be paid by such business to the state for such information and the frequency of updates.

(2) Nothing in this Code section shall preclude the department from confirming or verifying the status of a driver's license or permit.

(d) (1) The commissioner shall designate members of the department to be the official custodians of the records of the department. No disclosure or release of operating records or personal information shall be made without the signed written approval of a designated custodian; except that such approval shall not be required for any release or disclosure through the GeorgiaNet Division of the Georgia Technology Authority pursuant to the signed written consent of the driver, provided that any such signed written consent shall be retained for a period of not less than four years by the party requesting the information; and except that such approval shall not be required for any release or disclosure of information made electronically through the GeorgiaNet Division of the Georgia Technology Authority in accordance with a contract authorized by subparagraph (c)(1)(B) of this Code section. The custodians may certify copies or compilations, including extracts thereof, of the records of the department.

(2) In response to a subpoena or upon the request of any judicial official, the department shall provide a duly authenticated copy of any record or other document. This authenticated copy may consist of a photocopy or computer printout of the requested document certified by the commissioner or the commissioner's duly authorized representative.

(e) Upon written request, the department may provide copies of any record or personal information from any driver's record for use by any appropriate governmental official, entity, or agency for the purposes of carrying out official governmental functions or legitimate governmental duties; provided, however, that notwithstanding the definition of personal information under Code Section 40-5-1, personal information furnished under this subsection shall be limited to name, address, driver identification number, and medical or disability information.

(f) The department is specifically authorized to disseminate the following records and information:

(1) To the United States Selective Service System and the Georgia Crime Information Center, compilations of the names, most current addresses, license or identification card numbers, and dates of birth of licensees or applicants for licenses or applicants for or holders of identification cards issued under this chapter, or, in the case of the United States Selective Service System, any other information from the license or identification card application as necessary for purposes of registration of persons therewith. Such information shall only be used in the fulfillment of the legitimate governmental duties of the United States Selective Service System and the Georgia Crime Information Center and shall not be further disseminated to any person. Information transmitted to the United States Selective Service System pursuant to this paragraph shall be provided in an electronic format;

(2) To the military branches of the United States Department of Defense, compilations of the names, dates of birth, sex, and most current addresses of licensees between the ages of 16 and 24 for the sole purpose of mailing recruiting and job opportunity information, provided that the department shall not be required to provide such a compilation more than once every two months;

(3) To the Department of Human Services, compilations of the names, dates of birth, and most current addresses of licensees or applicants for licenses. Any information provided pursuant to this subsection shall only be used by the Department of Human Services in connection with the recovery of delinquent child support payments under Article 1 of Chapter 11 of Title 19, known as the "Child Support Recovery Act";

(4) To a local fire or law enforcement department, a copy of the abstract of the driving record of any applicant for employment or any current employee and to the Georgia Bureau of Investigation for the purpose of providing a local fire or law enforcement department with the abstract through the Criminal Justice Information System. It shall be unlawful for any person who receives an abstract of the driving record of an individual under this subsection to disclose any information pertaining to such abstract or to make any use thereof except in the performance of official duties with the local fire or law enforcement department;

(5) The information required to be made available to organ procurement organizations pursuant to subsection (d) of Code Section 40-5-25 and subsection (e) of Code Section 40-5-100 and for the purposes set forth in such Code sections;

(6) (A) The information required to be made available regarding voter registration pursuant to Code Sections 21-2-221 and 21-2-221.2 and for the purposes set forth in such Code sections; and

(B) Information sufficient for use in verifying a registered voter's identity or the identity of an applicant for voter registration by the Secretary of State, the county election superintendent, or the county registrar, including name, address, date of birth, gender, driver identification number, photograph, and signature;

(7) The data required to be made available to The Council of Superior Court Clerks of Georgia and the Administrative Office of the Courts pursuant to Code Section 15-12-40.1. Such data shall be provided to The Council of Superior Court Clerks of Georgia and the Administrative Office of the Courts upon request in the electronic format required by the council for such purposes and without any charge for such data; and

(8) To the Department of Revenue, information sufficient for use in the detection and prevention of fraudulent tax returns, including name, address, date of birth, gender, driver identification number, photograph, and signature. Such information may be provided in electronic format by means of bulk transfer. Any information provided pursuant to this paragraph shall only be used by the Department of Revenue in connection with the detection and prevention of fraudulent tax returns.

(g) The drivers' records and personal information disseminated by the department pursuant to this Code section may be used only by the authorized recipient and only for the authorized purpose. It shall be unlawful to disclose, distribute, or sell such records or information to an unauthorized recipient or for an unauthorized purpose. It shall be a violation of this Code section to make a misrepresentation or false statement in order to obtain access to or information from the department's records. Any person who knowingly and willfully violates the provisions of this Code section shall be guilty of a misdemeanor of a high and aggravated nature and, upon conviction thereof, shall be punished as provided in Code Section 17-10-4.

(h) The department shall maintain for four years a record of each release of a driver's operating record or personal information, including the name and address of the requesting party, the date of the release, and the provision of law authorizing the release. Such record of releases shall be reported to the affected driver upon written application by the driver, except that the department shall not report any information about the existence of a release made in connection with a criminal investigation which is ongoing and which involves, though not necessarily focuses upon, such driver. Upon receipt of an application from a driver for such record of releases, the department shall have three business days to determine whether an ongoing criminal investigation is involved, and such determination shall be in the discretion of the commissioner. Where a release is not reported to a driver because the underlying release involved an ongoing criminal investigation, the records concerning the underlying release shall be maintained for four years after the criminal investigation is closed and such records shall during such period after closure of the investigation be subject to disclosure upon application by the driver.

(i) The provisions of this Code section shall apply, where relevant, to the maintenance and disclosure of the department's records regarding state identification cards issued under Article 5 of this chapter.

(j) The commissioner is authorized to promulgate any rules, regulations, or policies as are necessary to carry out the provisions of this Code section, including the promulgation of regulations limiting the retention of conviction and withdrawal information on a driving record. Notwithstanding the foregoing, any regulation relating to the retention of conviction and withdrawal information on a driving record shall apply the same retention schedule to both commercial and noncommercial drivers. In accordance with paragraph (6) of subsection (a) of Code Section 50-25-4, reasonable fees shall be assessed for furnishing information from records or data bases pursuant to provisions of this Code section; provided, however, that the fee for furnishing an abstract of a driver's record shall not exceed $10.00.

(k) (1) The department, pursuant to rules and regulations promulgated by the commissioner, may periodically review all records maintained pursuant to this Code section and shall correct those records which contain known improper, false, fraudulent, or invalid information.

(2) Not later than July 31, 2006, the department shall destroy all records of fingerprints obtained on and after April 15, 1996, and prior to July 1, 2006, from applicants for drivers' licenses, identification cards, and identification cards for persons with disabilities issued by the department and shall compile and make available for public inspection a list of all persons or entities to whom the department provided such fingerprint records. Notwithstanding the provisions of this paragraph, fingerprint images electronically stored on existing drivers' licenses will be destroyed upon application for a renewal of the driver's license.

(l) In any case in which the release or transmittal of one or more driver's records is authorized under this Code section or any other provision of law, the commissioner may determine the method of release or transmittal of the record or records, including without limitation release or transmittal by mail or by means of the Internet or other electronic means.



§ 40-5-3. Department employees to be appointed as notaries public

The commissioner shall cause designated employees of the department to be appointed as notaries public, in accordance with Chapter 17 of Title 45, for the purpose of performing the notarial acts required by this chapter, free of charge to applicants.



§ 40-5-4. Authority of commissioner to promulgate rules and regulations

(a) The commissioner is authorized to implement any and all provisions of this chapter by the promulgation of necessary rules and regulations. An express grant of authority to the commissioner in any Code section to promulgate regulations shall not be construed as excluding such authority in any other Code section.

(b) When duly promulgated and adopted, all regulations issued pursuant to this chapter shall have the force of law.



§ 40-5-4.1. Authorized delay in compliance with federal Real ID Act

The Governor of the State of Georgia, or his or her designee, is authorized to delay compliance with certain provisions of the federal Real ID Act, H.R. 1268, P.L. 109-13, enacted by Congress in 2005, until it is expressly guaranteed by the Department of Homeland Security, through adequately defined safeguards, that implementation of the Real ID Act will not compromise the economic privacy or biological sanctity of any citizen or resident of the State of Georgia. This Code section shall not be interpreted as limiting the Governor's discretion or authority to delay compliance with certain provisions of the Real ID Act for any other reason.



§ 40-5-5. Authority of Governor to execute binding reciprocal agreements regarding operation of motor vehicles; publication of terms of agreements; rules and regulations; exemption for certain foreign citizens

(a) The Governor is authorized and directed to negotiate and consummate, with the proper authorities of the several states of the United States, the District of Columbia, and the territories and possessions of the United States, valid and binding reciprocal agreements whereby residents of such states, the District of Columbia, and the territories and possessions of the United States operating motor vehicles properly licensed and registered in their respective jurisdictions may have the same or substantially the same privileges or exemptions in the operation of their motor vehicles in this state as residents of this state may have and enjoy in the operation in such other jurisdictions of their motor vehicles properly licensed and registered in this state. Notwithstanding any provision of law to the contrary, the Governor may likewise negotiate and consummate valid and binding reciprocal agreements with the proper authorities of said jurisdictions relating to the suspension, revocation, cancellation, and reinstatement of motor vehicle drivers' licenses. In the making of such agreements, due regard shall be had for the benefit and convenience of the motor vehicle owners and other citizens of this state. The Governor may adopt and promulgate such rules and regulations as shall be necessary to effectuate and administer the provisions of this Code section.

(b) The Governor or a commission appointed by him shall give proper publicity to the terms of every reciprocal agreement entered into by him pursuant to this chapter; and he is authorized and empowered to promulgate rules and regulations for observance and enforcement of the terms of such agreement, which rules and regulations shall have the force and effect of law.

(c) The commissioner is authorized to negotiate and enter into an agreement with a foreign country that exempts the citizens of such foreign country from the knowledge test and the on-the-road driving test required in Code Section 40-5-27 so long as the citizen holds a valid driver's license of an equivalent class issued by such foreign country; provided, however, that no such agreement shall be entered into unless the foreign country offers the same reciprocity to persons holding a valid driver's license of an equivalent class issued by the State of Georgia and the commissioner determines that the laws of such foreign country relating to the operation of motor vehicles are sufficiently similar to such laws of this state such that driving safety shall not be compromised; and provided, further, that no such agreement shall be entered into unless the Department of Economic Development has certified that persons or entities from such country have made or are likely to make a substantial economic investment in this state that has or will lead to the substantial creation of jobs in this state. The provisions of this subsection notwithstanding, the department shall not be authorized to enter into any reciprocal agreement with any foreign country that is designated as a state sponsor of terrorism by the United States Department of State. The exemption provided for in this subsection shall not be an exemption from any other legal requirement for the issuance of a driver's license, including the requirement that the applicant demonstrate lawful presence within the United States in accordance with Code Sections 40-5-21.1 and 40-5-21.2. This subsection shall not apply to citizens of foreign countries applying for a commercial driver's license or Class M driver's license.

(d) The department shall make a notation on any driver's license, permit, identification card, or other state identifying document issued by the department pursuant to this Code section. The notation shall be in a manner approved by the department and shall state "Limited Term" or such other notation as determined by the department. Nothing contained in this subsection shall preclude the department from making the same or similar notations on other similarly issued identifying documents. Any driver's license or other identifying document that is so noted shall not be used as voter identification.



§ 40-5-6. Forms for making of anatomical gifts upon issuance or renewal of driver's license or personal identification card

(a) Whenever any person applies for or requests the issuance, reissuance, or renewal of any class of driver's license or personal identification card, the department shall furnish such person with a form, sufficient under Article 6 of Chapter 5 of Title 44, the "Georgia Revised Uniform Anatomical Gift Act," for the gift of all or part of the donor's body conditioned upon the donor's death. If any such person, legally authorized to execute such a gift as provided for pursuant to Code Section 44-5-142, desires to execute a gift, the department shall provide such person with appropriate assistance and the presence of the legally required number of witnesses.

(b) A notation shall be affixed to or made a part of every driver's license and personal identification card issued in this state indicating whether or not the licensee or cardholder has executed, under Article 6 of Chapter 5 of Title 44, the "Georgia Revised Uniform Anatomical Gift Act," a gift, by will or otherwise, of all or part of his or her body conditioned upon the donor's death.



§ 40-5-7. Blue Ribbon Young Driver and DUI Study Commission; creation; membership; purpose; meetings; compensation; reports to Governor and General Assembly; termination

Reserved. Repealed by Ga. L. 2001, p. 208, § 1-0, effective December 1, 2002.



§ 40-5-8. Registration of applicants with United States Selective Service System; notification that signature constitutes consent

(a) Any male United States citizen or immigrant who applies for any driver's license or identification card issued under this chapter, including without limitation any instruction permit, limited driving permit, provisional driver's license, or commercial driver's license, or for renewal thereof, and who is less than 26 years of age shall be registered in compliance with the requirements of Section 3 of the Military Selective Service Act, 50 App. U.S.C.A. Section 451, et seq., as amended.

(b) The signature of any applicant described in subsection (a) of this Code section submitted to the department in application for such license or identification card issuance or renewal shall serve as an indication that the applicant either has registered already with the United States Selective Service System or that he is authorizing the department to forward to the United States Selective Service System the necessary information for such registration. The department shall notify the applicant at the time of application that his signature constitutes consent to be registered with the United States Selective Service System if he is not already so registered. The department shall, as soon as practical following such application and in accordance with paragraph (1) of subsection (f) of Code Section 40-5-2, forward the necessary personal information of the applicant to the United States Selective Service System for purposes of registration therewith at such time as required by federal law.



§ 40-5-9. Pauper's affidavit for a partial waiver of driver's license reinstatement and restoration fees

(a) A pauper's affidavit may be filed in lieu of paying the driver's license reinstatement or restoration fee otherwise required by this chapter. An individual filing a pauper's affidavit shall under oath affirm his or her poverty and his or her resulting inability to pay the driver's license reinstatement or restoration fee otherwise required by this chapter. The form of the affidavit shall be prescribed by the commissioner and shall indicate on its face that such individual has neither the income nor the assets to pay the fee otherwise required. The following warning shall be printed on the affidavit form prepared by the commissioner, to wit: "WARNING: Any person knowingly making any false statement on this affidavit commits the offense of false swearing and shall be guilty of a felony."

(b) Upon the submission of a pauper's affidavit, the driver's license reinstatement or restoration fee shall be 50 percent of the fee required by law.






Article 2 - Issuance, Expiration, and Renewal of Licenses

§ 40-5-20. License required; surrender of prior licenses; local licenses prohibited

(a) No person, except those expressly exempted in this chapter or in Chapter 6 of this title, shall drive any motor vehicle upon a highway in this state unless such person has a valid driver's license under this chapter for the type or class of vehicle being driven. Any person who is a resident of this state for 30 days shall obtain a Georgia driver's license before operating a motor vehicle in this state. Any court having jurisdiction over traffic offenses in this state shall report to the department the name and other identifying information of any individual convicted of driving without a license. This Code section shall not apply to a person driving with a suspended license or license that has been revoked. Any person convicted of violating this Code section shall be punished as provided in subsection (a) of Code Section 40-5-121; provided, however, that if:

(1) Such person is driving with a driver's license issued by this state that has been expired for less than 31 days at the time of the offense and he or she produces in court a driver's license that would have been valid at the time of the offense, he or she shall not be guilty of such offense; and

(2) Such person is driving without a valid driver's license or receipt issued by the department reflecting issuance, renewal, replacement, or reinstatement in his or her possession but he or she has a valid driver's license, Code Section 40-5-29 shall apply to such offense.

(b) No person, except those expressly exempted in this chapter, shall steer or, while within the passenger compartment of such vehicle, exercise any degree of physical control of a vehicle being towed by a motor vehicle upon a highway in this state unless such person has a valid driver's license under this chapter for the type or class of vehicle being towed.

(c) (1) Except as provided in paragraph (2) of this subsection and in Code Section 40-5-32, no person shall receive a driver's license unless and until such person surrenders to the department all valid licenses in such person's possession issued to him or her by this or any other jurisdiction. All surrendered licenses issued by another jurisdiction shall be destroyed. The license information shall be forwarded to the previous jurisdiction. No person shall be permitted to have more than one valid driver's license at any time.

(2) Any noncitizen who is eligible for issuance of a driver's license pursuant to the requirements of this chapter may be issued a driver's license without surrendering any driver's license previously issued to him or her by any foreign jurisdiction. This exemption shall not apply to a person who is applying for a commercial driver's license or who is required to terminate any previously issued driver's license pursuant to federal law. The department shall make a notation on the driving record of any person who retains a foreign driver's license, and this information shall be made available to law enforcement officers and agencies on such person's driving record through the Georgia Crime Information Center.

(d) Any person licensed as a driver under this chapter may exercise the privilege thereby granted upon all streets and highways in this state and shall not be required to obtain any other license to exercise such privilege by any county, municipality, or local board or body having authority to adopt local police regulations.



§ 40-5-21. (For effective date, see note.) Exemptions generally

(a) Except as provided in Article 7 of this chapter, the "Uniform Commercial Driver's License Act," the following persons are exempt from licenses under this chapter:

(1) Any employee of the United States government while operating a motor vehicle owned by or leased to the United States government and which is being operated on official business, unless such employee is required by the United States government or any agency thereof to have a state driver's license;

(2) (For effective date, see note.) A nonresident who has in his or her immediate possession a valid driver's license issued to him or her in his or her home state or country; provided, however, that such person would otherwise satisfy all requirements to receive a Georgia driver's license; and provided, further, that in the case of a driver's license issued by the driver's licensing authority of a foreign country, a law enforcement officer may consult such person's passport or visa to verify the validity of such license, if available.

(3) A nonresident on active duty in the armed forces of the United States who has a valid license issued by his or her home state, and such nonresident's spouse or dependent son or daughter who has a valid license issued by such person's home state;

(4) Any person on active duty in the armed forces of the United States who has in his or her immediate possession a valid license issued in a foreign country by the armed forces of the United States, for a period of not more than 45 days from the date of his or her return to the United States;

(5) Any inmate or resident patient of a state, county, or municipally owned institution who drives a vehicle while on the grounds of such institution and while accompanied by and under the direct personal supervision of a qualified driving instructor or of some other person duly authorized in writing to so accompany and supervise such inmate or resident patient;

(6) Any person driving or operating a farm tractor or farm implement temporarily operated on a highway for the purpose of conducting farm business;

(7) Any inmate of a state, county, or municipal prison, correctional institution, or jail while operating a motor vehicle owned by or leased to the state, county, or municipality and being operated with the written approval of the warden or superintendent and in such manner and for such purpose as may be specified by the warden or superintendent, provided that such inmate, within the 60 day period prior to the grant of written authority, has passed the vision, written, and driving tests required for licensing a citizen to operate such motor vehicle. The department shall give such tests and issue a certificate, without charge therefor, to any inmate passing such tests;

(8) A member of the reserve components of the armed forces of the United States while operating a motor vehicle owned by or leased to the United States government and being operated in accordance with the duties of such member as a member of the reserve components of the armed forces;

(9) Any person seeking to obtain a driver's license while taking the driving examination for such license accompanied by a driver license examiner of the department or a certified examining agent of the department;

(10) Any migrant farm worker who works in this state less than 90 days in any calendar year and who possesses a valid driver's license issued by another state;

(11) Any resident who is 15 years of age or over while taking actual in-car training in a training vehicle other than a commercial motor vehicle under the direct personal supervision of a driving instructor when such driving instructor and training vehicle are licensed by the department in accordance with the provisions of Chapter 13 of Title 43, "The Driver Training School License Act." As used in the previous sentence, the term "commercial motor vehicle" shall have the meaning specified in Code Section 40-5-142. All vehicles utilized for the in-car training authorized under this paragraph shall be equipped with dual controlled brakes and shall be marked with signs in accordance with the rules of the department clearly identifying such vehicles as training cars belonging to a licensed driving school. A driving instructor shall test the eyesight of any unlicensed person who will be receiving actual in-car training prior to commencement of such training, and no unlicensed driver shall receive in-car training unless such person has at least the visual acuity and horizontal field of vision as is required for issuance of a driver's license in subsection (c) of Code Section 40-5-27; and

(12) Any person while operating a personal transportation vehicle:

(A) On any way publicly maintained for the use of personal transportation vehicles by the public and no other types of motor vehicles in accordance with a local ordinance adopted pursuant to Part 3 or 6 of Article 13 of Chapter 6 of this title; or

(B) When crossing a street or highway used by other types of motor vehicles at a location designated for such crossing pursuant to subsection (d) of Code Section 40-6-331 or pursuant to a PTV plan authorized by a local authority as described in Part 6 of Article 13 of Chapter 6 of this title.

(b) Notwithstanding any contrary provisions of Code Section 40-5-20 or subsection (a) of this Code section, a nonresident of this state who is attending a school in this state shall be exempt from the driver's licensing requirements of this chapter if and only if:

(1) He or she is at least 16 years of age and has in his or her immediate possession a valid license issued to him or her in his or her home state or country; provided, however, that any restrictions which would apply to a Georgia driver's license as a matter of law would apply to the privilege afforded to the out-of-state license; and

(2) He or she is currently enrolled or was enrolled during the immediately preceding period of enrollment in a school in this state, has paid for the current period of enrollment or paid for the immediately preceding period of enrollment the tuition charged by the school to nonresidents of Georgia, and has in his or her possession proof of payment of such tuition for such current or immediately preceding period of enrollment.



§ 40-5-21.1. Temporary licenses, permits, or special identification cards; foreign licenses or identification cards as evidence of legal presence in the United States; extensions

(a) Notwithstanding any other provision of this title, an applicant who presents in person valid documentary evidence of:

(1) Admission to the United States in a valid, unexpired nonimmigrant status;

(2) A pending or approved application for asylum in the United States;

(3) Admission into the United States in refugee status;

(4) An approved application for temporary protected status in the United States;

(5) Approved deferred action status;

(6) Other federal documentation verified by the United States Department of Homeland Security to be valid documentary evidence of lawful presence in the United States under federal immigration law; or

(7) Verification of lawful presence as provided by Code Section 40-5-21.2

may be issued a temporary license, permit, or special identification card. Such temporary license, permit, or special identification card shall be valid only during the period of time of the applicant's authorized stay in the United States or five years, whichever occurs first.

(b) A driver's license or identification card issued by any state or territory which, on or after July 1, 2006, authorized such driver's license or identification card to be issued to persons not lawfully present in the United States may not be accepted as evidence of legal presence in the United States.

(c) Any noncitizen applicant whose Georgia driver's license or identification card has expired, or will expire within 30 days, who has filed, or on whose behalf has been filed, a request for an extension with the United States Department of Homeland Security, or similar such federal issuing agency, for time to remain lawfully within the United States shall be issued a temporary driving permit or identification card valid for 120 days from the date of the expiration of his or her valid driver's license or identification card. The noncitizen applicant shall be required to present evidence of the application for extension by submitting a copy or copies of documentation designated by the department. A temporary driving permit or identification card shall be issued upon submission of the required documentation and an application fee in an amount to be determined by the department. Upon the expiration of the temporary driving permit or identification card, no further consecutive temporary permits or identification cards shall be authorized; provided, however, application may be made following the expiration of an additional valid Georgia driver's license or identification card.



§ 40-5-21.2. Compliance with Systematic Alien Verification for Entitlements Program; application; implementation

(a) As used in this Code section, the term:

(1) "Department" means the Georgia Department of Driver Services.

(2) "SAVE Program" means the Systematic Alien Verification for Entitlements (SAVE) Program established by the United States Bureau of Citizenship and Immigration Services.

(b) The department shall utilize the following procedures in this subsection before issuing an identification card, license, permit, or other official document to an applicant who is a noncitizen:

(1) The department shall attempt to confirm through the SAVE program that the applicant is lawfully present in the United States; and

(2) If the SAVE program does not provide sufficient information to the department to make a determination, the department shall be authorized to accept verbal or e-mail confirmation of the legal status of the applicant from the Department of Homeland Security.

(c) This Code section shall not apply to instances when a federal law mandates acceptance of a document.

(d) Subsection (b) of this Code section shall become effective upon the department's full implementation of the SAVE Program but not later than January 1, 2008.



§ 40-5-22. (For effective date, see note.) Persons not to be licensed; minimum ages for licensees; school enrollment requirements; driving training requirements; limited driving permit

(a) Except as otherwise provided in this Code section, the department shall not issue any Class C driver's license to any person who is under 18 years of age or Class M driver's license to any person who is under the age of 17 years, except that the department may, under subsection (a) of Code Section 40-5-24, issue a Class P instruction permit permitting the operation of a noncommercial Class C vehicle to any person who is at least 15 years of age, and may, under subsection (b) of Code Section 40-5-24, issue a Class D driver's license permitting the operation of a noncommercial Class C vehicle to any person who is at least 17 years of age. On and after January 1, 1985, the department shall not issue any driver's license to any person under 18 years of age unless such person presents a certificate or other evidence acceptable to the department which indicates satisfactory completion of an alcohol and drug course as prescribed in subsection (b) of Code Section 20-2-142; provided, however, that a person under 18 years of age who becomes a resident of this state and who has in his or her immediate possession a valid license issued to him or her in another state or country shall not be required to take or complete the alcohol and drug course. The department shall not issue a driver's license or a Class P instruction permit for the operation of a Class A or B vehicle or any commercial driver's license to any person who is under the age of 18 years.

(a.1) (1) The department shall not issue an instruction permit or driver's license to a person who is younger than 18 years of age unless at the time such minor submits an application for an instruction permit or driver's license the applicant presents acceptable proof that he or she has received a high school diploma, a general educational development (GED) diploma, a special diploma, or a certificate of high school completion or has terminated his or her secondary education and is enrolled in a postsecondary school, is pursuing a general educational development (GED) diploma, or the records of the department indicate that said applicant:

(A) Is enrolled in and not under expulsion from a public or private school; or

(B) Is enrolled in a home education program that satisfies the reporting requirements of all state laws governing such program.

The department shall notify such minor of his or her ineligibility for an instruction permit or driver's license at the time of such application.

(2) The State Board of Education and the commissioner of driver services are authorized to promulgate rules and regulations to implement the provisions of this subsection.

(3) The Technical College System of Georgia shall be responsible for compliance and noncompliance data for students pursuing a general educational development (GED) diploma.

(a.2) (1) On and after January 1, 2002, the department shall not issue any initial Class D driver's license or, in the case of a person who has never been issued a Class D driver's license by the department or the equivalent thereof by any other jurisdiction, any initial Class C driver's license unless such person:

(A) Is at least 16 years of age and has completed an approved driver education course in a licensed private or public driver training school and in addition has a cumulative total of at least 40 hours of other supervised driving experience including at least six hours at night, all of which is verified in writing signed before a person authorized to administer oaths by a parent or guardian of the applicant or by the applicant if such person is at least 18 years of age; or

(B) Is at least 17 years of age and has completed a cumulative total of at least 40 hours of supervised driving experience including at least six hours at night, and the same is verified in writing signed before a person authorized to administer oaths by a parent or guardian of the applicant or by the applicant if such person is at least 18 years of age; provided, however, that a person 17 years of age or older who becomes a resident of this state, who meets all of the qualifications for issuance of a Class C license with the exception of the completion of an approved driver education training course and at least 40 hours of supervised driving experience as required by this subsection, and who has in his or her immediate possession a valid license equivalent to a Class C license issued to him or her in another state or country shall be entitled to receive a Class C license.

(2) The commissioner shall by rule or regulation establish standards for approval of any driver education course for purposes of subparagraph (A) of paragraph (1) of this subsection, provided that such course shall be designed to educate young drivers about safe driving practices and the traffic laws of this state and to train young drivers in the safe operation of motor vehicles, and provided, further, that the commissioner shall provide for the approval of courses from other states to satisfy the requirements of this paragraph for any child moving into this state within nine months of his or her sixteenth birthday when the child's parent is in the active military service of the United States.

(3) For purposes of supervised driving experience under paragraph (1) of this subsection, supervision shall be provided by a person at least 21 years of age who is licensed as a driver for a commercial or noncommercial Class C vehicle, who is fit and capable of exercising control over the vehicle, and who is occupying a seat beside the driver.

(4) For the purposes of this Code section, the term "approved driver education training course" shall include those driver education training courses approved by the Department of Driver Services.

(5) For purposes of this Code section, the term "approved driver education training course" shall include instruction given in the course of a home education program that satisfies the reporting requirements of all state laws governing such programs, provided that such instruction utilizes a curriculum approved by the department.

(b) (1) Notwithstanding the provisions of subsection (a) of this Code section, any person 14 years of age or older who has a parent or guardian who is medically incapable of being licensed to operate a motor vehicle due to visual impairment may apply for and, subject to the approval of the commissioner, may be issued a restricted noncommercial Class P instruction permit for the operation of a noncommercial Class C vehicle. Any person permitted pursuant to this subsection shall be accompanied whenever operating a motor vehicle by such physically impaired parent or guardian or by a person at least 21 years of age who is licensed as a driver for a commercial or noncommercial Class C vehicle, who is fit and capable of exercising control over the vehicle, and who is occupying a seat beside the driver. The department shall require satisfactory proof that the physically impaired parent or guardian previously held a valid driver's license in the State of Georgia, another state, or the District of Columbia before issuing an instructional permit pursuant to this paragraph.

(2) Notwithstanding the provisions of subsection (a) of this Code section, any person 15 years of age or older who has a parent or guardian who is medically incapable of being licensed to operate a motor vehicle due to physical impairment and has been issued an identification card containing the international handicapped symbol pursuant to Article 8 of this chapter may apply for and, subject to the approval of the commissioner, may be issued a restricted noncommercial Class P instruction permit for the operation of a noncommercial Class C vehicle. Any person permitted pursuant to this paragraph shall be accompanied whenever operating a motor vehicle by such physically impaired parent or guardian or by a person at least 21 years of age who is licensed as a driver for a commercial or noncommercial Class C vehicle, who is fit and capable of exercising control over the vehicle, and who is occupying a seat beside the driver. The department shall require satisfactory proof that the physically impaired parent or guardian previously held a valid driver's license in the State of Georgia, another state, or the District of Columbia before issuing an instructional permit pursuant to this paragraph.

(c) Except as provided in subsection (d) of this Code section, the department shall not issue any driver's license to nor renew the driver's license of any person:

(1) Whose license has been suspended during such suspension, or whose license has been revoked, except as otherwise provided in this chapter;

(2) Whose license is currently under suspension or revocation in any other jurisdiction upon grounds which would authorize the suspension or revocation of a license under this chapter;

(3) Who is a habitual user of alcohol or any drug to a degree rendering him or her incapable of safely driving a motor vehicle;

(4) Who has previously been adjudged to be afflicted with or suffering from any mental disability or disease and who has not at the time of application been restored to competency by the methods provided by law;

(5) Who is required by this chapter to take an examination, unless such person shall have successfully passed such examination;

(6) Who the commissioner has good cause to believe would not, by reason of physical or mental disability, be able to operate a motor vehicle with safety upon the highway; or

(7) Whose license issued by any other jurisdiction is suspended or revoked by such other jurisdiction during the period such license is suspended or revoked by such other jurisdiction.

(d) (For effective date, see note.) The department is authorized to issue a limited driving permit to an applicant whose license is currently under suspension or revocation in any other jurisdiction upon grounds which would authorize the suspension or revocation of a license under this chapter, provided that the applicant is otherwise eligible for such limited driving permit in accordance with subsection (a) of Code Section 40-5-64 and paragraph (1) or (2) of subsection (a) of Code Section 40-5-64.1.



§ 40-5-22.1. Reinstatement of license of child under 16 years convicted of driving under influence of alcohol or drugs

Notwithstanding any other provision of law, if a child under 16 years of age is adjudicated delinquent of driving under the influence of alcohol or drugs or convicted in any other court of such offenses, the court shall order that the privilege of such child to apply for and be issued a driver's license or learner's permit shall be suspended and delayed until such child is 17 years of age for a first conviction and until such child is 18 years of age for a second or subsequent such conviction. Upon reaching the required age, such license privilege shall be reinstated if the child submits proof of completion of a DUI Alcohol or Drug Use Risk Reduction Program or an assessment and intervention program approved by the juvenile court and pays a reinstatement fee to the Department of Driver Services. The reinstatement fee for a first such conviction shall be $210.00 or $200.00 if paid by mail. The reinstatement fee for a second such conviction shall be $310.00 or $300.00 if paid by mail. The reinstatement fee for a third or subsequent such conviction shall be $410.00 or $400.00 if paid by mail. The court shall notify the department of its order delaying the issuance of such child's license within 15 days of the date of such order. The department shall not issue a driver's license or learner's permit to any person contrary to a court order issued pursuant to this Code section.



§ 40-5-23. Classes of licenses

(a) The department upon issuing a driver's license shall indicate thereon the type or general class of vehicles that the licensee may drive.

(b) Subject to this chapter, the commissioner shall establish by rules and regulations such qualifications, including but not limited to, training, experience, or educational prerequisites, as he or she believes are necessary for the safe operation of the various types, sizes, or combinations of vehicles and shall appropriately examine each applicant to determine his or her qualification according to the type or general class of license applied for.

(c) The noncommercial classes of motor vehicles for which operators may be licensed shall be as follows:

Class C -- Any single vehicle with a gross vehicle weight rating not in excess of 26,000 pounds, any such vehicle towing a vehicle with a gross vehicle weight rating not in excess of 10,000 pounds, any such vehicle towing a vehicle with a gross vehicle weight rating in excess of 10,000 pounds, provided that the combination of vehicles has a gross combined vehicle weight rating not in excess of 26,000 pounds, and any self-propelled or towed vehicle that is equipped to serve as temporary living quarters for recreational, camping, or travel purposes and is used solely as a family or personal conveyance; except that any combination of vehicles with a gross vehicle weight rating not in excess of 26,000 pounds may be operated under such class of license if such combination of vehicles are controlled and operated by a farmer, used to transport agricultural products, livestock, farm machinery, or farm supplies to or from a farm, and are not used in the operations of a common or contract carrier;

Class D -- Provisional license applicable to noncommercial Class C vehicles for which an applicant desires a driver's license but is not presently licensed to drive;

Class E -- Any combination of vehicles with a gross vehicle weight rating of 26,001 pounds or more, provided the gross vehicle weight rating of the vehicle or vehicles being towed is in excess of 10,000 pounds, and all vehicles included within Class F and Class C;

Class F -- Any single vehicle with a gross vehicle weight rating of 26,001 pounds or more, any such vehicle towing a vehicle with a gross vehicle weight rating not in excess of 10,000 pounds, and all vehicles included within Class C;

Class M -- Motorcycles, motor driven cycles, and three-wheeled motorcycles;

Class P -- Instruction permit applicable to all types of vehicles for which an applicant desires a driver's license but is not presently licensed to drive.

Any applicant for a Class E or Class F license must possess a valid Georgia driver's license for Class C vehicles. A license issued pursuant to this Code section shall not be a commercial driver's license.



§ 40-5-24. Instruction permits; graduated licensing and related restrictions; temporary licenses

(a) (1) (A) Any resident of this state who is at least 15 years of age may apply to the department for an instruction permit to operate a noncommercial Class C vehicle. The department shall, after the applicant has successfully passed all parts of the examination referred to in Code Section 40-5-27 other than the driving test, issue to the applicant an instruction permit which shall entitle the applicant, while having such permit in his or her immediate possession, to drive a Class C vehicle upon the public highways for a period of two years when accompanied by a person at least 21 years of age who is licensed as a driver for a commercial or noncommercial Class C vehicle, who is fit and capable of exercising control over the vehicle, and who is occupying a seat beside the driver.

(B) Notwithstanding the provisions of subparagraph (A) of this paragraph, any person holding a valid Class C instructional permit may drive a Class C motor vehicle when accompanied by a disabled parent or guardian who has been issued an identification card containing the international handicapped symbol pursuant to Article 8 of this chapter.

(2) A person who has been issued an instruction permit under this subsection and has never been issued a Class D driver's license under subsection (b) of this Code section will become eligible for a Class D driver's license under subsection (b) of this Code section only if such person is at least 17 years of age, has a valid instruction permit which is not under suspension, and, for a period of not less than 12 consecutive months prior to making application for a Class D driver's license, has not been convicted of a violation of Code Section 40-6-391, hit and run or leaving the scene of an accident in violation of Code Section 40-6-270, racing on highways or streets, using a motor vehicle in fleeing or attempting to elude an officer, reckless driving, or convicted of any offense for which four or more points are assessable under subsection (c) of Code Section 40-5-57; provided, however, that a person who is at least 16 years of age and meets all of the other qualifications of this paragraph except for age who has completed an approved driver education training course as provided in subsection (a.2) of Code Section 40-5-22 will be eligible for a Class D driver's license.

(3) This subsection does not apply to instruction permits for the operation of motorcycles.

(b) (1) Any resident of this state who is at least 17 years of age and who, for a period of at least 12 months, had a valid instruction permit issued under subsection (a) of this Code section may apply to the department for a Class D driver's license to operate a noncommercial Class C vehicle if such resident has otherwise complied with all prerequisites for the issuance of such Class D driver's license as provided in subsection (a) of this Code section, provided that a resident at least 17 years of age who has at any age surrendered to the department a valid instruction permit or driver's license issued by another state or the District of Columbia or who has submitted to the department proof, to the satisfaction of the department, of a valid instruction permit or driver's license issued by another state or the District of Columbia may apply his or her driving record under such previously issued permit or driver's license toward meeting the eligibility requirements for a Class D driver's license the same as if such previously issued permit or driver's license were an instruction permit issued under subsection (a) of this Code section; provided, however, that a person who is at least 16 years of age and meets all of the other qualifications of this paragraph except for age who has completed an approved driver education training course as provided in subsection (a.2) of Code Section 40-5-22 may apply for a Class D driver's license.

(2) The department shall, after all applicable requirements have been met, issue to the applicant a Class D driver's license which shall entitle the applicant, while having such license in his or her immediate possession, to drive a Class C vehicle upon the public highways of this state under the following conditions:

(A) Any Class D license holder shall not drive a Class C motor vehicle on the public roads, streets, or highways of this state between the hours of 12:00 Midnight and 5:00 A.M. eastern standard time or eastern daylight time, whichever is applicable; and

(B) (i) Any Class D license holder shall not drive a Class C motor vehicle upon the public roads, streets, or highways of this state when more than three other passengers in the vehicle who are not members of the driver's immediate family are less than 21 years of age.

(ii) During the six-month period immediately following issuance of such license, any Class D license holder shall not drive a Class C motor vehicle upon the public roads, streets, or highways of this state when any other passenger in the vehicle is not a member of the driver's immediate family.

(iii) Notwithstanding the provisions of division (i) of this subparagraph, during the second six-month period immediately following issuance of such license, any Class D license holder shall not drive a Class C motor vehicle upon the public roads, streets, or highways of this state when more than one other passenger in the vehicle who is not a member of the driver's immediate family is less than 21 years of age;

provided, however, that a Class D license holder shall not be charged with a violation of this paragraph alone but may be charged with violating this paragraph in addition to any other traffic offense.

(C) For purposes of this paragraph, the term "immediate family" shall include the license holder's parents and step-parents, grandparents, siblings and step-siblings, children, and any other person who resides at the license holder's residence.

(3) A person who has been issued a Class D driver's license under this subsection and has never been issued a Class C driver's license under this chapter will become eligible for a Class C driver's license under this chapter only if such person has a valid Class D driver's license which is not under suspension and, for a period of not less than 12 consecutive months prior to making application for a Class C driver's license, has not been convicted of a violation of Code Section 40-6-391, hit and run or leaving the scene of an accident in violation of Code Section 40-6-270, racing on highways or streets, using a motor vehicle in fleeing or attempting to elude an officer, reckless driving, or convicted of any offense for which four or more points are assessable under subsection (c) of Code Section 40-5-57 and is at least 18 years of age.

(c) Any resident of this state who is at least 17 years of age may apply to the department for a noncommercial Class M motorcycle instruction permit. The department shall, after the applicant has successfully passed all parts of the examination other than the driving test, issue to the applicant an instruction permit which shall entitle the applicant, while having such permit in his or her immediate possession, to drive a motorcycle or a motor driven cycle upon the public highways for a period of six months; provided, however, that a person who is at least 16 years of age and meets all of the other qualifications of this subsection except for age who has completed an approved driver education training course as provided in subsection (a.2) of Code Section 40-5-22 may apply for a Class M motorcycle instruction permit. A motorcycle instruction permit shall not be valid when carrying passengers, on a limited access highway, or at night.

(d) Any resident of this state who is at least 18 years of age may apply to the department for an instruction permit to operate noncommercial vehicles in Classes E and F. Such permits may be issued only to persons with valid commercial or noncommercial Class C licenses or persons who have passed all required tests for a commercial or noncommercial Class C license. The department shall, after the applicant has successfully passed all parts of the appropriate examination other than the skill and driving test, issue to the applicant an instruction permit which shall entitle the applicant, while having the permit in his or her immediate possession, to operate a vehicle of the appropriate noncommercial class upon the public highways for a period of 12 months when accompanied by a licensed driver, qualified in the vehicle being operated, who is fit and capable of exercising control over the vehicle, and who is occupying a seat beside the driver as an instructor. Prior to being issued a driver's license for Classes E and F, the applicant shall pass a knowledge and skill test for driving a Class E or F vehicle as provided by the commissioner.

(e) The department shall issue a temporary driver's permit to an applicant for a driver's license permitting him or her to operate a specified type or class of motor vehicle while the department is completing its investigation and determination of all facts relative to such applicant's eligibility to receive a driver's license. Such permit must be in his or her immediate possession while operating a motor vehicle, and it shall be invalid when the applicant's license has been issued or for good cause has been refused. Such permit shall be valid for no more than 45 days. When a license has been refused, the permit shall be returned to the department within ten days of receipt of written notice of refusal.

(f) For the purposes of this Code section, the term "approved driver education training course" shall include those driver education training courses approved by the Department of Driver Services.



§ 40-5-25. Applications; fees; waiver of fees; provisions for voluntary participation in various programs

(a) Every application for an instruction permit or for a driver's license shall be made upon a form furnished by the department. Every application shall be accompanied by the proper license fee. The fees shall be as established by the Board of Driver Services, not to exceed:

(1) For instruction permits for Classes C, E, F, and M drivers' licenses

and for Class D drivers' licenses........................$ 10.00

(2) For five-year Classes C, E, F, and M noncommercial drivers' licenses

..........................................................................20.00

(2.1) For eight-year Classes C, E, F, and M noncommercial drivers'

licenses..................................................32.00

(3) For Classes A, B, C, and M commercial drivers' licenses.........20.00

(4) For application for Classes A, B, C, and M commercial drivers'

licenses or a Class P commercial driver's instruction permit...

..........................................................................35.00

(5) For Class P commercial drivers' instruction permits for Classes A,

B, C, and M commercial drivers' licenses...................10.00

(6) For Classes A, B, C, and M commercial drivers' licenses, initial

issuance requiring a road test.............................70.00

(7) For Classes A, B, C, and M commercial drivers' licenses, initial

issuance not requiring a road test.........................20.00

(8) For renewal of Classes A, B, C, and M commercial drivers' licenses...

..........................................................................20.00

(8.1) For renewal of five-year Classes C, E, F, and M noncommercial

drivers' licenses..........................................20.00

(8.2) For renewal of eight-year Classes C, E, F, and M noncommercial

drivers' licenses..........................................32.00

(9) Initial issuance of Classes A, B, C, and M commercial drivers'

licenses and Class P commercial drivers' instruction permits

shall include all endorsement fees within the license fee. Each

endorsement added after initial licensing...................5.00

The commissioner may by rule provide incentive discounts in otherwise applicable fees reflecting cost savings to the department where a license is renewed by means other than personal appearance. The discount for renewal of a Class C or Class M license and any other discounts shall be as determined by the commissioner. Except as provided in Code Section 40-5-36, relating to veterans' licenses, and Code Section 40-5-149, relating to application fees for public school bus drivers, there shall be no exceptions to the fee requirements for a commercial driver's license or a commercial driver's license permit. Notwithstanding any other provision of this Code section, there shall be no fee whatsoever for replacement of any driver's license solely due to a change of the licensee's name or address, provided that such replacement license shall be valid only for the remaining period of such original license; and provided, further, that only one such free replacement license may be obtained within the period for which the license was originally issued. Any application for the replacement of a lost license pursuant to Code Section 40-5-31 or due to a change in the licensee's name or address submitted within 150 days of the expiration of said license shall be treated as an application for renewal subject to the applicable license fees as set forth in this subsection. The maximum period for which any driver's license shall be issued is eight years.

(b) (1) Each person applying for a Class P commercial or noncommercial instruction permit for a Class A, B, C, E, F, or M driver's license shall pay the applicable license fee prior to attempting the knowledge test for the instruction permit sought when the knowledge test is to be administered by the department. If said person fails to achieve a passing score on the knowledge test, the license fee paid shall be considered a testing fee and retained by the department. Any person failing to achieve a passing score on the knowledge test for an instructional permit shall pay the applicable license fee on each subsequent attempt until successful, at which time said fee shall be his or her license fee.

(2) The department shall waive the license fee for each person applying for a Class P noncommercial instruction permit for a Class C driver's license when the noncommercial knowledge test is to be administered by a licensed driver training school or public or private high school authorized to administer such tests as provided for in subsection (d) of Code Section 40-5-27.

(3) Each person applying for a Class A, B, or C commercial driver's license shall pay the applicable license fee at the time that he or she schedules his or her appointment for said skills test. If said person fails to appear for his or her scheduled skills test appointment or fails to achieve a passing score on the skills test, the license fee paid shall be considered a testing fee and retained by the department. The person shall pay the applicable license fee on each subsequent attempt until successful, at which time said fee shall be his or her license fee. All fees retained by the department pursuant to this Code section shall be remitted to the general fund.

(c) Every such application shall state the full legal name, date of birth, sex, and residence address of the applicant; shall briefly describe the applicant; shall state whether the applicant has theretofore been licensed as a driver and, if so, when and by what state or country, and whether any such license has ever been suspended, revoked, or refused, and, if so, the date of and reason for such suspension, revocation, or refusal; and shall state such other information as the commissioner may require to determine the applicant's identity, competence, and eligibility. The application shall include any other information as required by paragraph (1) of subsection (a.1) of Code Section 19-11-9.1. The department shall not issue a license until a complete examination of the applicant's record has been completed. The commissioner may issue such rules and regulations as shall be necessary for the orderly processing of license applications.

(d) (1) The General Assembly finds that it is in the best interest of this state to encourage improved public education and awareness regarding anatomical gifts of human organs and tissues and to address the ever increasing need for donations of anatomical gifts for the benefit of the citizens of Georgia.

(2) The department shall make available to procurement organizations or secure data centers maintained and managed at the direction of a procurement organization information provided for in Article 6 of Chapter 5 of Title 44, the "Georgia Revised Uniform Anatomical Gift Act," including the name, license number, date of birth, gender, and most recent address of any person eligible pursuant to Code Section 44-5-142 who obtains an organ donor driver's license; provided, however, that the gender information shall be made available only to a procurement organization or secure data center if such organization or center has sufficient funds to cover the associated costs of providing such information. Information so obtained by such organizations and centers shall be used for a state-wide organ donor registry accessible to organ tissue and eye banks authorized to function as such in this state and shall not be further disseminated.

(e) (1) The General Assembly finds that it is in the best interest of this state to encourage improved public education and awareness regarding blindness and to address the need for blindness prevention screenings, treatments, and rehabilitation for the benefit of the citizens of Georgia.

(2) Each application form for issuance, reissuance, or renewal of a driver's license under subsection (a) of this Code section shall include language permitting the applicant to make a voluntary contribution of $1.00 to be used for purposes of preventing blindness and preserving the sight of residents of this state. Any such voluntary contribution shall be made at the discretion of the applicant at the time of application in addition to payment of the license fee required under this Code section.

(3) Voluntary contributions made pursuant to this subsection shall be transmitted to the Department of Public Health for use thereby in providing the blindness education, screening, and treatment program provided by Code Section 31-1-23.

(4) This subsection shall become effective on January 1, 2000.

(f) The General Assembly finds that it is in the best interests of this state to encourage alcohol and drug education to inform young people of the dangers involved in consuming alcohol or certain drugs while operating a motor vehicle. The General Assembly further finds that parental or guardian involvement in an alcohol and drug awareness program will assist in reducing the number of young persons involved in driving under the influence of drugs or alcohol. To promote these purposes, where a parent or guardian successfully participates in the parent-guardian component of the alcohol and drug course required by subsection (a) of Code Section 40-5-22 as prescribed in subsection (b) of Code Section 20-2-142, each parent or guardian shall be entitled to a one-time three-year online motor vehicle report.



§ 40-5-26. Applications of minors; distinctive licenses for persons under 21

(a) (1) The application of any person under the age of 18 years for an instruction permit or driver's license shall be:

(A) Signed and verified by the father, mother, or guardian of the applicant before a person authorized to administer oaths or, in the event there is no parent or guardian, by another responsible adult; or

(B) Signed and verified by a licensed driver training instructor before a person authorized to administer oaths when such instructor is acting as an agent for such purposes on behalf of the father, mother, or guardian of the applicant and such agency is evidenced by permission of such parent or guardian which has been granted in writing and signed and verified by such parent or guardian before a person authorized to administer oaths and on such form as shall be prescribed by rule or regulation of the department.

(2) (A) A person who signed and verified a minor's successful application for an instruction permit or driver's license may subsequently during such minority request revocation of the minor's instruction permit or driver's license by written notice to the department on such form as specified thereby, signed and verified before a person authorized to administer oaths. If the request for revocation is submitted by a licensed driver training instructor acting as an agent on behalf of the father, mother, or guardian of the applicant, such agency must be evidenced by permission for the revocation of such parent or guardian which has been granted in writing and signed and verified by such parent or guardian before a person authorized to administer oaths. Upon receipt of such request and payment of a fee in an amount equivalent to that which was required for issuance of the instruction permit or driver's license, and after a mandatory three business day waiting period, during which the request for revocation may be withdrawn but the fee shall not be returned, the department shall revoke the minor's instruction permit or driver's license.

(B) A minor whose instruction permit or driver's license has been revoked under this paragraph shall not be eligible for issuance of another instruction permit or driver's license until he or she reaches 18 years of age, unless consent for issuance of an instruction permit or driver's license has been granted as provided by subparagraphs (A) and (B) of paragraph (1) of this subsection upon application of the minor made not sooner than three months after the effective date of revocation.

(C) The provisions of Code Section 40-5-62 shall not apply to a person whose instruction permit or driver's license has been revoked under this paragraph.

(D) A revocation of a minor's instruction permit or driver's license under this paragraph shall not be deemed a revocation for purposes of any increase in insurance rates or cancellation of any policy of motor vehicle insurance for which the minor is not the sole named insured, but such a policy may be amended so as to remove such minor from the list of named insureds under such policy.

(b) The department shall, by rule and regulation, provide that all licenses issued to applicants under 21 years of age shall be so designed as to be readily distinguishable from all other licenses issued to other applicants. After having attained 21 years of age, the holder of any such distinctive license may obtain a new license which shall not be distinctive. Such new license shall be obtained in the same manner and under the same conditions and limitations as are provided in Code Section 40-5-32, relating to renewals of licenses.



§ 40-5-27. Examination of applicants

(a) (1) The department shall examine every applicant for a driver's license, except as otherwise provided in this Code section. Such examination shall include a test of the applicant's eyesight, his or her ability to understand official traffic-control devices, and his or her knowledge of safe driving practices and the traffic laws of this state and shall also include a comprehensive on-the-road driving test during which the applicant shall be required to fully demonstrate his or her ability to exercise ordinary and reasonable control in the operation of a motor vehicle of the type or general class of vehicles he or she desires a license to drive.

(2) The on-the-road driving test requirement shall not apply to any applicant for a Class C driver's license who holds a Class D driver's license issued on or after January 1, 2002.

(3) Neither the on-the-road driving test nor the knowledge test shall apply to:

(A) An applicant 18 years of age and older with a valid and current license, or a license that has been expired for less than two years, issued by another state of the United States or the District of Columbia; or

(B) An applicant who is a citizen of a foreign country with which the commissioner has entered into a reciprocal agreement pursuant to subsection (c) of Code Section 40-5-5.

(4) The examination may also include such further physical and mental examination as the department finds necessary to determine the applicant's fitness to operate a motor vehicle safely upon the highways. The commissioner may establish by rules and regulations the type of tests or demonstrations to be made by applicants for any class of license.

(b) The department shall make provision for giving an examination either in the county where the applicant resides or at another place reasonably convenient to the applicant. The examination, with the exception of those required for a commercial driver's license, commercial driver's license permit, or noncommercial Class A, B, or M license, shall be given at least once each month in each county of the state.

(c) (1) Except as provided in paragraphs (2), (3), and (4) of this subsection, no noncommercial driver's license shall be issued to any person who does not have a visual acuity of 20/60, corrected or uncorrected, in at least one eye or better and a horizontal field of vision with both eyes open of at least 140 degrees or, in the event that one eye only has usable vision, horizontal field of vision must be at least 70 degrees temporally and 50 degrees nasally.

(2) A person whose visual acuity is less than 20/60 but better than 20/200 using spectacles, contact lenses, or the carrier portion of bioptic spectacles shall be considered eligible for a driver's license if the person is not otherwise disqualified from having a driver's license under the provisions of this article and if:

(A) The person can attain a visual acuity of at least 20/60 through utilizing bioptic telescopes;

(B) The telescopes are prescribed by a licensed optometrist or ophthalmologist;

(C) The person presents documentation of having satisfactorily completed training in the use of the bioptic telescope as certified by the prescribing doctor;

(D) The person presents documentation of an on-the-road evaluation and having satisfactorily completed any recommended training in driving while using bioptic telescopes from a certified driver's license examiner;

(E) The person completes a standard driver's education course while using the bioptic telescopes subsequent to completing evaluation or training with a driver's license examiner; and

(F) The person presents said documentation to a department operated test site and passes a driver's test examination administered by the department.

(3) A person who is licensed to drive using bioptic telescopes shall be subject to possible restrictions placed on his or her license as determined and recommended by the prescribing optometrist or ophthalmologist or the driver's license examiner. Any recommended restrictions shall be reported to the department in writing at the time the person presents himself or herself for a driver's test examination. Restrictions may include daylight driving only, outside rearview mirrors, certain area and time restrictions, no interstate driving, yearly reevaluations by an optometrist or ophthalmologist, and other such restrictions. Any restrictions shall be eligible for review and reconsideration after one year by completing all of the steps described in subparagraphs (A) through (F) of paragraph (2) of this subsection, including completing any additional possible testing under special conditions, as determined by the optometrist or ophthalmologist.

(4) The user of a bioptic telescope shall require renewal of his or her license every four years. However, the person must be reevaluated at least biennially by an optometrist or ophthalmologist. A certification by the optometrist or ophthalmologist that the user's visual acuity, visual field, and eye health remain stable shall be presented to the department at the time of the biennial eye examination. In the event that changes in vision are determined, the person's license shall expire and the person must successfully repeat all of the steps described in subparagraphs (A) through (F) of paragraph (2) of this subsection in order to have his or her license reinstated. If no significant changes occur in the user's vision at the second biennial examination in a license renewal cycle, the user's license shall be renewed without the necessity of a road test examination or any further eyesight examination.

(d) (1) The department shall authorize licensed driver training schools to conduct knowledge tests, on-the-road driving skills tests, and other tests required for issuance of a driver's license as provided in this subsection. The department shall, prior to approving a licensed driver training school to conduct tests as provided in this subsection, make a determination that the school has been licensed for a minimum of two years and has conducted driver education courses on a full-time basis for such two-year period and that such school meets all other standards which the department may establish as a condition for approval to conduct such tests. The department shall authorize a driver training school licensed pursuant to Chapter 13 of Title 43 and approved by the department to administer the on-the-road driving skills testing provided for in this Code section, provided that the applicant has successfully completed a driver training course which includes a minimum of 30 class hours of instruction and six hours of private in-car training. The department may establish by rules and regulations the type of tests or demonstrations to be made by applicants for any Class P instructional permit, Class C driver's license, or Class D driver's license under this Code section.

(2) The department may authorize public and private high schools to conduct knowledge tests required for issuance of a Class P instructional permit or Class D driver's license or both.



§ 40-5-28. Issuance of licenses; contents; signature required; biological identifiers prohibited; county tag agents; Class E and Class F licenses for volunteer firefighters

(a) Except as provided in subsection (c) of this Code section, the department shall, upon payment of the required fee, issue to every applicant qualifying therefor a driver's license indicating the type or general class of vehicles the licensee may drive, which license shall be upon a form prescribed by the department and which shall bear thereon a distinguishing number assigned to the licensee, a photograph of the licensee, the licensee's full legal name, either a facsimile of the signature of the licensee or a space upon which the licensee shall write his or her usual signature with a pen and ink immediately upon receipt of the license, and such other information or identification as is required by the department. No license shall be valid until it has been so signed by the licensee. The department shall not require applicants to submit or otherwise obtain from applicants any fingerprints or any other biological characteristic or information which uniquely identifies an individual, including without limitation deoxyribonucleic acid (DNA) and retinal scan identification characteristics but not including a photograph, by any means upon application.

(b) The commissioner may determine the location and manner of issuance of drivers' licenses. Without limiting the generality of the foregoing, it is specifically provided that the commissioner may designate county tag agents, if they so agree, as agents of the department for this purpose and may authorize the issuance of drivers' licenses by county tag agents. No county tag agent shall be required to issue or renew drivers' licenses unless such county tag agent agrees in writing to perform such functions. No county tag agent shall be required to issue or renew drivers' licenses for residents of any county other than the residents of the county for which he or she serves as tax commissioner.

(c) The department shall make available to qualified applicants who are also volunteer firefighters Class E and Class F drivers' licenses without charge. In order to receive the Class E or Class F endorsement without payment of a fee, the applicant shall provide:

(1) A copy of his or her firefighter certification indicating that he or she is currently a certified firefighter in good standing; and

(2) A letter signed by the chief executive officer of the public entity he or she serves which letter appears on such political entity's official agency letterhead and provides that he or she is a volunteer firefighter for such public entity.

The provisions of this subsection shall apply to both original and renewal applicants for Class E and Class F licenses, as these classes are identified in Code Section 40-5-23.



§ 40-5-28.1. Use of social security numbers

No license or permit issued or renewed on or after January 1, 2007, pursuant to this article shall contain the social security number of the licensee or permit holder.



§ 40-5-29. License to be carried and exhibited on demand

(a) Every licensee shall have his or her driver's license in his or her immediate possession at all times when operating a motor vehicle. Any person who has a receipt issued by the department reflecting issuance, renewal, replacement, or reinstatement of his or her driver's license in his or her immediate possession shall be considered to have such license in his or her immediate possession if such is confirmed to be valid by the department or through the Georgia Crime Information Center. The department may establish by rule and regulation the term of such receipt. Notwithstanding the foregoing, no receipt issued by the department shall be accepted as proof of such person's identity for any other purpose, including but not limited to proof of voter identification or proof of age for purposes of purchasing alcoholic beverages.

(b) Every licensee shall display his or her license upon the demand of a law enforcement officer. A refusal to comply with such demand not only shall constitute a violation of this subsection but shall also give rise to a presumption of a violation of subsection (a) of this Code section and of Code Section 40-5-20.

(c) A person convicted of a violation of subsection (a) of this Code section shall be fined no more than $10.00 if he or she produces in court a license theretofore issued to him or her and valid at the time of his or her arrest.



§ 40-5-30. Restricted licenses

(a) Upon issuing a driver's license, the department shall have authority, whenever good cause appears, to impose restrictions suitable to the licensee's driving ability with respect to special mechanical control devices required on a motor vehicle which the licensee may operate or such other restrictions applicable to the licensee as the department may determine to be appropriate to assure the safe operation of a motor vehicle by the licensee. The commissioner may promulgate such rules and regulations as are necessary to implement this Code section.

(b) The department may either issue a special restricted license or set forth such restrictions upon the usual license form.

(c) No person shall operate a motor vehicle in any manner in violation of the restrictions imposed in a restricted license issued to him or her; provided, however, that at the time of the hearing on such offense, if such person was charged with driving in violation of a restriction requiring that he or she wear eyeglasses or contact lenses, such person shall not be guilty of such offense if he or she presents the trial court with admissible medical or other evidence sufficient to demonstrate to the satisfaction of the trial court that he or she no longer suffers from the vision condition that resulted in the imposition of such restriction.

(d) Upon a person being convicted of a violation of this Code section, the court may order the department to suspend such person's license for a period not to exceed six months. The court shall determine the length of such suspension and shall report such suspension and the length thereof to the department. The department shall reinstate the license at the end of the suspension period upon receipt of a reinstatement fee of $210.00 or $200.00 if paid by mail.



§ 40-5-31. Replacement permits or licenses

(a) In the event that an instruction permit or a driver's license issued under this chapter is lost or destroyed, the person to whom the same was issued may upon payment of the required fee and upon furnishing proof satisfactory to the department that such permit has been lost or destroyed:

(1) Obtain a new permit or license; or

(2) Obtain a replacement permit or license.

A new permit obtained under this Code section shall be obtained in the same manner and under the same conditions and limitations as provided in Code Section 40-5-24. A new license obtained under this Code section shall be obtained in the same manner and under the same conditions and limitations as provided in Code Section 40-5-32, relating to renewals of licenses. A replacement permit or license obtained under this Code section shall be issued only for the remaining period for which the original permit or license was issued for a fee of $5.00, and no examination or eyesight test shall be required to obtain such replacement permit.

(b) The department shall issue a temporary permit or driver's license to each individual who has lost by misplacement, and not by revocation or suspension, his or her instruction permit or driver's license and who has made application under oath on a form furnished by the department which states that the applicant presently has a valid permit or license which has been lost or misplaced. In lieu of the applicant's signature on a form, any application for the issuance of a replacement license submitted electronically shall contain an acknowledgment and attestation under penalty of perjury that he or she meets each requirement of this Code section.

(c) A temporary permit or license issued pursuant to this Code section shall be valid for 30 days but may be renewed in the event the applicant's new permit or license has not been received within such time.

(d) Any person who falsely swears or falsely makes the oath provided for in subsection (b) of this Code section shall be guilty of a misdemeanor.



§ 40-5-32. Expiration and renewal of licenses; reexamination required

(a) (1) Except as otherwise provided in this Code section, every driver's license shall expire on the licensee's birthday in the eighth year following the issuance of such license. Notwithstanding the foregoing, any commercial driver's license that contains an H or X endorsement as defined in subsection (c) of Code Section 40-5-150 shall expire on the date of expiration of the licensee's security threat assessment conducted by the Transportation Security Administration of the United States Department of Homeland Security.

(2) Except as otherwise provided by subsection (c) of this Code section, every veteran's, honorary, or distinctive license shall expire on the licensee's birthday in the eighth year following the issuance thereof. The department may allow a veteran, honorary, or distinctive license holder to retain his or her expired veteran's, honorary, or distinctive license as a souvenir.

(3) Every driver's license shall be renewed on or before its expiration date upon application, payment of the required fee, and, if applicable, satisfactory completion of the examination required by subsection (c) of this Code section. Nothing in this Code section shall be interpreted as affecting the rights and privileges of any person holding a veteran's, honorary, or distinctive license, or authorizing the imposition of a charge or fee for the issuance or renewal of such licenses.

(4) The commissioner shall issue such rules and regulations as are required to enforce this subsection.

(b) An application for driver's license renewal may be submitted by means of:

(1) Personal appearance before the department; or

(2) Subject to rules or regulations of the department which shall be consistent with considerations of public safety and efficiency of service to licensees, means other than such personal appearance which may include without limitation by mail or electronically. The department may by such rules or regulations exempt persons renewing drivers' licenses under this paragraph from the license surrender requirement of subsection (c) of Code Section 40-5-20.

(c) (1) The department shall require every person who is age 64 or older applying for issuance or renewal of a driver's license to take and pass successfully such test of his or her eyesight as the department shall prescribe.

(2) The commissioner may issue such rules and regulations as are necessary to implement this subsection.



§ 40-5-33. Change of address or name

Whenever any person, after applying for or receiving a driver's license, shall move from the address named in such application or in the license issued to him or her or when the name of a licensee is changed by marriage or otherwise, such person shall apply to the department for a license showing the correct name or address within 60 days. Failure to change the name or address shall not deem the license invalid. The commissioner may determine the locations at which applications shall be accepted for applications due to change of name or address. Without limiting the generality of the foregoing, it is specifically provided that the commissioner may designate county tag agents, if they so agree, as agents of the department for this purpose.



§ 40-5-34. Driver License Advisory Board

(a) The commissioner is authorized to appoint a Driver License Advisory Board.

(b) The Driver License Advisory Board shall advise the commissioner on medical criteria and vision standards relating to the licensing of drivers under this chapter.

(c) If the department has cause to believe that a licensed driver or applicant may not be physically or mentally qualified to be licensed, it may obtain the advice of the Driver License Advisory Board. The Driver License Advisory Board may formulate its advice from records and reports or may cause an examination and report to be made by one or more members of the Driver License Advisory Board or any other qualified person it may designate. The licensed driver or applicant may cause a written report to be forwarded to the Driver License Advisory Board by a person of his choice who is licensed under Chapter 30 of Title 43 and Article 2 of Chapter 34 of Title 43 to diagnose and treat disorders of humans. Such report shall be given due consideration by the Driver License Advisory Board.

(d) Members of the Driver License Advisory Board and other persons making examinations shall not be held liable for their opinions and recommendations presented pursuant to subsection (c) of this Code section.

(e) Reports received or made by the Driver License Advisory Board or its members for the purpose of assisting the department in determining whether a person is qualified to be licensed are for the confidential use of the Driver License Advisory Board or the department and may not be divulged to any person or used as evidence in any trial except that the reports may be admitted in proceedings under subsection (c) of Code Section 40-5-59 and Code Section 40-5-66, and any person conducting an examination pursuant to subsection (c) of this Code section may be compelled to testify concerning his observations and findings in such proceedings.



§ 40-5-35. Reports by physicians and vision specialists; procedure when person found unqualified to be licensed

(a) The Driver License Advisory Board appointed by the department shall define disorders characterized by lapses of consciousness or other mental or physical disabilities affecting the ability of a person to drive safely for the purpose of the reports required by this Code section, and the commissioner may use these definitions to promulgate regulations making such disorders and disabilities disqualifications, under certain conditions, for obtaining or keeping a driver's license for any class or classes of vehicles; provided, however, that a person shall not be disqualified from obtaining a noncommercial Class C driver's license for having had an episode of lapsed or altered consciousness due to epilepsy unless such an episode occurred within the immediately preceding six-month period.

(b) All physicians licensed under Article 2 of Chapter 34 of Title 43 to diagnose and treat disorders and disabilities defined by the commissioner may report to the department the full name, date of birth, and address of any person with a disability which would render such person incapable of operating a motor vehicle safely.

(c) All other persons licensed under Chapter 30 of Title 43 to diagnose and treat disorders defined by the commissioner may report to the department the full name, date of birth, and address of any person with a disability which would render such person incapable of operating a motor vehicle safely.

(d) The reports required by this Code section shall be confidential and shall be used solely for the purpose of determining the qualifications of any person to drive a motor vehicle on the highways of this state. No civil or criminal action may be brought against any person or agency for providing the information required in this Code section. The reports, or any reference to the reports, shall not be included in any abstract prepared pursuant to Code Section 40-5-2.

(e) Reports received or made by the Driver License Advisory Board or its members for the purpose of assisting the department in determining whether a person is qualified to be licensed are for the confidential use of the Driver License Advisory Board or the department and may not be divulged to any person or used as evidence in any civil or criminal trial, except that the reports may be admitted in proceedings conducted pursuant to this Code section and Code Section 40-5-66.

(f) Whenever the department shall determine that a person is unqualified to be licensed, the department shall inform such person in writing and give him an opportunity to request a hearing, in writing, within 15 days. If no hearing is requested within the 15 day period as specified in this subsection, the right to this hearing shall be waived and the license of the person shall be revoked. The person may request an opinion of the Driver License Advisory Board as provided in subsection (c) of Code Section 40-5-34. The department may not grant any exceptions to any regulations issued pursuant to subsection (a) of this Code section. The scope of the hearing shall determine, upon evidence and testimony submitted, if the driver is competent to drive a motor vehicle as defined in this title. No driving privileges shall be revoked unless the department shows that the driver had disorders characterized by lapses of consciousness or other mental or physical disabilities affecting his ability to drive safely. The hearing shall be informal and an appeal shall be as provided for in Code Section 40-5-66.



§ 40-5-36. Veterans' licenses, honorary licenses, and other distinctive licenses

(a) Except as specifically provided in this chapter, no part of this chapter shall be interpreted as affecting the rights and privileges of a person holding a veteran's, honorary, or distinctive license, and nothing in this chapter shall be construed so as to authorize the department to impose any charge or fee of any type whatsoever for the issuance or renewal of a veteran's, honorary, or distinctive license; provided, however, that the commissioner may issue regulations on types and classes of vehicles which may be operated by the holder of such license.

(b) The commissioner shall establish by rules and regulations the proof required to be produced by an applicant for a veteran's, honorary, or distinctive license. The contents of such license shall be the same as for any other license. The forms upon which such licenses are issued shall be such that the licenses are of a permanent nature, provided that nothing in this subsection shall authorize the department to require any person holding a veteran's or honorary license before January 1, 1976, to surrender such license. Veterans', honorary, and distinctive licenses shall not be subject to any fees.

(c) Veterans' licenses may be issued to:

(1) Veterans who were residents of Georgia at the time of enlistment or commissioning and are residents at the time of application for the license, or who have been residents of Georgia for at least two years immediately preceding the date of application for the license, who served on active duty in the armed forces of the United States or on active duty in a reserve component of the armed forces of the United States, including the National Guard, during wartime or any conflict when personnel were committed by the President of the United States, whether or not such veteran was assigned to a unit or division which directly participated in such war or conflict, except for periodic transfer from reserve status to active duty status for training purposes, and who were discharged or separated under honorable conditions; and

(2) All members or former members of the National Guard or reserve forces who have 20 or more years' creditable service therein.

(d) Honorary licenses may be issued to:

(1) A resident of Georgia who is the surviving spouse of a veteran as defined by paragraph (1) of subsection (c) of this Code section. Any license to such spouse shall be valid only as long as that person remains unmarried; or

(2) A resident of Georgia who is the spouse of a veteran who would be qualified to receive a veteran's license but who is disabled to the extent that he or she cannot operate a motor vehicle.

(e) A distinctive license may be issued to any member of the Georgia National Guard in good standing who has completed at least one year of satisfactory service. The department shall have the authority to cancel the distinctive license of any person upon receipt of written notice from the adjutant general who shall notify the department that the person is no longer a member of the Georgia National Guard in good standing.



§ 40-5-37. Expiration of active duty service members' licenses

(a) As used in this Code section, the term "service member" means an active duty member of the regular or reserve component of the United States armed forces, the United States Coast Guard, the Georgia National Guard, or the Georgia Air National Guard who is on ordered federal duty for a period of 90 days or longer.

(b) Any service member whose Georgia driver's license expired while such service member was serving on active duty outside the state shall be permitted to operate a motor vehicle in accordance with such expired license and shall not be charged with a violation of Code Section 40-5-20 for a period of six months from the date of his or her discharge from active duty or reassignment to a location within the state. The service member must present to the department either a copy of the official military orders or a written verification signed by the service member's commanding officer to waive charges.



§ 40-5-38. Notation of post traumatic stress disorder

(a) Members of the armed services and veterans who have been diagnosed with post traumatic stress disorder may request to have a notation of such diagnosis placed on his or her driver's license. Such applicant shall present the department with a sworn statement from a person licensed to practice medicine or psychology in this state verifying such diagnosis.

(b) The commissioner shall by rules and regulations establish procedures necessary to carry out the provisions of this Code section including, without limitation, application forms to include a waiver of liability for the release of any medical information and an appropriate symbol to be placed on the drivers' licenses.



§ 40-5-39. (For effective date, see note.) Requirements for operation of a motor vehicle for hire; for-hire license endorsements and eligibility; term; background checks

(a) No person shall operate a motor vehicle for hire in this state unless such person:

(1) Has a for-hire license endorsement pursuant to this Code section and has liability insurance coverage in the amounts required by law for the class of motor vehicle being operated for hire and the requirements for limousine carriers, ride share networks and drivers, and taxi services, as applicable; or

(2) Has a private background check certification pursuant to this Code section and has liability insurance coverage in the amounts required by law for the class of motor vehicle being operated for hire and the requirements for limousine carriers, ride share networks and drivers, and taxi services, as applicable.

This shall include, but not be limited to, ride share drivers and persons operating motor vehicles for limousine carriers and taxicabs for taxi services.

(b) (For effective date, see note.) The department shall provide a for-hire license endorsement for any qualified person under this Code section. In order to be eligible for such endorsement, an applicant shall:

(1) Be at least 18 years of age;

(2) Possess a valid Georgia driver's license which is not limited as defined in Code Section 40-5-64 or 40-5-64.1;

(3) Not have been convicted, been on probation or parole, or served time on a sentence for a period of seven years previous to the date of application for any felony or any other crime of moral turpitude or a pattern of misdemeanors that evidences a disregard for the law unless he or she has received a pardon and can produce evidence of same. For the purposes of this paragraph, a plea of nolo contendere shall be considered to be a conviction, and a conviction for which a person has been free from custody and free from supervision for at least seven years shall not be considered a conviction unless the conviction is for a dangerous sexual offense which is contained in Code Section 42-1-12 or the criminal offense was committed against a victim who was a minor at the time of the offense;

(4) Submit at least one set of classifiable electronically recorded fingerprints to the department in accordance with the fingerprint system of identification established by the director of the Federal Bureau of Investigation. The department shall transmit the fingerprints to the Georgia Crime Information Center, which shall submit the fingerprints to the Federal Bureau of Investigation for a search of bureau records and an appropriate report and promptly conduct a search of state records based upon the fingerprints. After receiving the report from the Georgia Crime Information Center and the Federal Bureau of Investigation, the department shall determine whether the applicant may be certified; and

(5) Be a United States citizen or, if not a citizen, present federal documentation verified by the United States Department of Homeland Security to be valid documentary evidence of lawful presence in the United States under federal immigration law.

(c) Such endorsement shall be valid for the same term as such person's driver's license, provided that each person seeking renewal of a driver's license with such endorsement shall submit to a review of his or her criminal history for verification of his or her continued eligibility for such endorsement prior to making application for such renewal using the same process set forth in subsection (b) of this Code section. If such person no longer satisfies the background requirements set forth herein, he or she shall not be eligible for the inclusion of such endorsement on his or her driver's license, and it shall be renewed without the endorsement.

(d) Every person who operates a motor vehicle for hire in this state shall have his or her Georgia driver's license with the prescribed for-hire license endorsement in his or her possession at all times while operating a motor vehicle for hire in this state or shall have his or her Georgia driver's license and a private background check certification pursuant to subsection (e) of this Code section in his or her possession. Such driver's license with a for-hire endorsement or such driver's license and private background check certification shall be presented to a law enforcement officer upon request by such officer.

(e) (1) A person operating a motor vehicle for hire in this state may obtain a private background check in lieu of obtaining a for-hire endorsement. Such background check shall be conducted by the taxi service, limousine carrier, or ride share network service that employs such driver.

(2) The taxi service, limousine carrier, or ride share network service shall require such person to submit an application to the taxi service, limousine carrier, or ride share network service which includes, but is not limited to, information regarding such person's address, age, driver's license information and number, driving history, motor vehicle registration, automobile liability insurance, and other information necessary to complete a background check on such person.

(3) The taxi service, limousine carrier, or ride share network service shall conduct or cause to be conducted a local and national criminal background check on such person which shall include:

(A) A search of a multistate, multijurisdiction criminal records locator or similar nation-wide data base with validation or primary source search;

(B) A search of the national sex offender registry data base; and

(C) The obtaining and review of a driving history research report.

(4) The taxi service, limousine carrier, or ride share network service shall review the background check and issue a private background check certification to such person; provided, however, that no such certification shall be issued to a person whose background check discloses that such person:

(A) Has had more than three moving violations in the prior three-year period or has one major traffic violation, as such term is defined in Code Section 40-5-142, in the prior three-year period;

(B) Has been convicted within the past seven years of driving under the influence of drugs or alcohol or has been convicted at any time of fraud, a sexual offense, the use of a motor vehicle to commit a felony, a crime involving property damage, a crime involving theft, a crime involving an act of violence, or a crime involving an act of terror;

(C) Has a match on the national sex offender registry data base;

(D) Does not have a valid driver's license;

(E) If such person will be using such person's vehicle as the motor vehicle to be operated for hire, does not possess proof of registration for such vehicle;

(F) Does not possess proof of liability insurance coverage in such amounts as provided by law for the class of motor vehicle being operated for hire and the requirements for limousine carriers, ride share networks and drivers, and taxi services, as applicable; and

(G) Is not at least 18 years of age.

(5) Such private background check certification shall be issued in written form or in a form which may be displayed electronically on a smartphone. A digital identification properly issued pursuant to subsection (d) of Code Section 40-1-193 shall constitute sufficient certification of a private background check. Such private background check certification shall be valid for a period of five years from the date of its issuance.

(f) The department is authorized to promulgate rules and regulations as necessary to implement this Code section.

(g) Any person who violates the provisions of this Code section shall be guilty of a misdemeanor.






Article 3 - Cancellation, Suspension, and Revocation of Licenses

§ 40-5-50. Authority of department to cancel license or identification card

The department is authorized to cancel any driver's license or personal identification card issued by the department pursuant to Code Section 40-5-100 upon determining that the holder of such license or identification card was not entitled to the issuance thereof under this chapter or failed to give the required or correct information in the application for such license or identification card.



§ 40-5-51. Suspension of driving privilege of nonresident; reporting convictions, suspensions, and revocations of nonresidents

(a) The privilege of driving a motor vehicle on the highways of this state given to a nonresident under this chapter shall be subject to suspension or revocation by the department only when suspension or revocation is required by law for the violation. No points shall be assessed as provided in Code Section 40-5-57 for any violation committed by a nonresident.

(b) The department is required, upon receiving a record of the conviction in this state of a nonresident driver of a motor vehicle of any offense, to forward a certified copy of such record to the motor vehicle administrator in the state wherein the person so convicted is a resident.

(c) When a nonresident's operating privilege is suspended or revoked, the department shall forward a certified copy of the record of such action to the motor vehicle administrator in the state wherein such person resides.



§ 40-5-52. Suspension of license or operating privilege for conduct in another state

(a) The department shall suspend, as provided in Code Section 40-5-63, the license of any resident of this state and may suspend a nonresident's operating privilege, upon receiving notice of a conviction in another state of an offense described in Code Section 40-5-54 or Code Section 40-6-391 or any drug related offense.

(b) The department is authorized to suspend or revoke the license of any resident or the operating privilege of any nonresident upon receiving notice of the conviction of such person in another state of an offense other than those described in Code Section 40-5-54 or Code Section 40-6-391 which, if committed in this state, would be grounds for the suspension or revocation of a driver's license.

(c) The department may give such effect to the conduct of a resident in another state as is provided by the laws of this state had such conduct occurred in this state.

(d) Whenever the department has suspended the license of a Georgia resident or refused to issue a driver's license to any person for conduct that occurred in another state, it shall review the suspension at least once every five years and shall reinstate the license if the department determines that the suspension is no longer warranted and the person would otherwise be eligible for a license.



§ 40-5-53. (For effective date, see note.) When courts to send licenses and reports of convictions to department; destruction of license by department; issuance of new license upon satisfaction of certain requirements

(a) Whenever any person is convicted of any offense for which this chapter makes mandatory the suspension of the license of such person by the department, the court in which such conviction is had shall require the surrender to it of any driver's license then held by the person so convicted and the court shall thereupon forward the same to the department, together with the uniform citation form authorized by Article 1 of Chapter 13 of this title, within ten days after the conviction. Notwithstanding any other provision of this title, the department shall destroy any suspended or revoked drivers' licenses, permits, or identification cards forwarded to it under this or any other provision of law. The department shall issue a new driver's license, permit, or identification card upon satisfaction of the applicable reinstatement requirement, including but not limited to the payment of the applicable reinstatement fee. No additional fee shall be required for the issuance of a replacement driver's license, permit, or identification card.

(b) (1) (For effective date, see note.) Every court in each county of this state having jurisdiction over offenses committed under this chapter and Chapter 6 of this title or any other law of this state or ordinance adopted by a local authority regulating the operation of motor vehicles on highways shall forward to the department, within ten days after the conviction of any person in such court for a violation of any such law other than regulations governing speeding in a noncommercial motor vehicle for which no points are assigned under Code Section 40-5-57, standing, or parking, a uniform citation form authorized by Article 1 of Chapter 13 of this title. Notwithstanding any other provision of this title, in satisfaction of the reporting requirement of this subsection, the courts of this state shall transmit the information contained on the uniform citation form by electronic means, using the electronic reporting method approved by the department. Subject to appropriations by the General Assembly, the department shall pay to the clerk of the court forwarding the required report 40 cent(s) for each report transmitted electronically in a timely manner as required in this subsection; and notwithstanding any general or local law to the contrary, the clerk shall pay such fees over to the general fund of the city or county operating the court.

(2) Except as otherwise provided for in paragraphs (3) and (4) of this subsection, a report of any conviction received by the department two or more years after the date of final disposition shall be noted on a person's driving record and such conviction shall be made available in accordance with Code Sections 40-5-2 and 40-5-155. No such conviction shall result in the suspension of a driver's license as such term is defined in paragraph (17) of Code section 40-5-1, provided that the department determines that two or more years have elapsed since the date the driver's license was surrendered in accordance with the provisions set forth in subsection (e) of Code Section 40-5-61 and no new driver's license was subsequently issued.

(3) A report of any conviction for an offense covered under Code Section 40-5-54, or Code Sections 40-6-391 through 40-6-395, or violating a federal law or regulation or the law of any state or a valid municipal or county ordinance substantially conforming to any offense covered under Code Section 40-5-54 or Code Sections 40-6-391 through 40-6-395, regardless of the date such report of conviction is received by the department, shall be considered for purposes of revoking a driver's license in accordance with Code Section 40-5-58.

(4) Any report of any conviction for a violation of Article 7 of this chapter, regardless of the date such report of conviction is received by the department, shall be considered for purposes of disqualifying a person's commercial driver's license, commercial driver instruction permit, or commercial driving privileges in accordance with Code Section 40-5-151.



§ 40-5-54. Mandatory suspension of license; notice of suspension

(a) The department shall forthwith suspend, as provided in Code Section 40-5-63, the license of any driver upon receiving a record of such driver's conviction of the following offenses, whether charged as a violation of state law or of a local ordinance adopted pursuant to Article 14 of Chapter 6 of this title:

(1) Homicide by vehicle, as defined by Code Section 40-6-393;

(2) Any felony in the commission of which a motor vehicle is used;

(3) Hit and run or leaving the scene of an accident in violation of Code Section 40-6-270;

(4) Racing on highways and streets;

(5) Using a motor vehicle in fleeing or attempting to elude an officer; or

(6) Operating a motor vehicle with a revoked, canceled, or suspended registration in violation of Code Section 40-6-15.

(b) All judges of all courts having jurisdiction of the offenses set forth in subsection (a) of this Code section shall, at the time of sentencing, give notice to the defendant on forms prescribed by the department of the suspension of the defendant's driver's license. The period of suspension shall be determined by the department for the term authorized by law. The court shall forward the notice of suspension and the defendant's driver's license to the department within ten days from the date of conviction. The department shall notify the defendant of the period of suspension at the address provided by the defendant.



§ 40-5-54.1. Denial or suspension of license for noncompliance with child support order

(a) As used in this Code section, the term:

(1) "Agency" means the agency within the Department of Human Services which is responsible for enforcing orders for child support pursuant to this article.

(2) "Compliance with an order for child support" means, as set forth in a court order, administrative order, or contempt order for child support, the obligor is not more than 60 calendar days in arrears in making payments in full for current support, periodic payments on a support arrearage, or periodic payments on a reimbursement for public assistance.

(3) "Proof of compliance" means the notice of release issued by the agency or court of competent jurisdiction stating that the delinquent obligor is in compliance with an order for child support.

(b) The department shall suspend, as provided in Code Sections 19-6-28.1 and 19-11-9.3, the license of any driver upon receiving a record from the agency or a court of competent jurisdiction stating that such driver is not in compliance with an order for child support. The department shall send notice of any suspension imposed pursuant to this Code section. Such notice shall be sent via certified mail to the address reflected on its records as the driver's mailing address. The mailing of such notice by the department shall be deemed conclusively to be notice to such driver of the suspension of his or her driver's license and shall be deemed to satisfy all notice requirements of law, and no further notice to the driver shall be required for the suspensions provided for in this Code section.

(c) The suspension or denial of an application for issuance or renewal of a license shall be for an indefinite period and until such person shall provide proof of compliance with an order for child support. Such person's license shall be reinstated if the person submits proof of compliance with an order for child support from the agency or court of competent jurisdiction and pays a restoration fee of $35.00 or $25.00 when such reinstatement is processed by mail for the return of his or her license.

(d) Any person who receives notice from the agency that his or her registration is subject to denial or suspension may request a hearing and appeal as provided for in Code Section 19-6-28.1 or 19-11-9.3. Notwithstanding any provisions of law to the contrary, the hearings and appeal procedures provided for in such Code sections shall be the only such procedures required for purposes of this Code section.



§ 40-5-55. Implied consent to chemical tests

(a) The State of Georgia considers that any person who drives or is in actual physical control of any moving vehicle in violation of any provision of Code Section 40-6-391 constitutes a direct and immediate threat to the welfare and safety of the general public. Therefore, any person who operates a motor vehicle upon the highways or elsewhere throughout this state shall be deemed to have given consent, subject to Code Section 40-6-392, to a chemical test or tests of his or her blood, breath, urine, or other bodily substances for the purpose of determining the presence of alcohol or any other drug, if arrested for any offense arising out of acts alleged to have been committed in violation of Code Section 40-6-391 or if such person is involved in any traffic accident resulting in serious injuries or fatalities. The test or tests shall be administered at the request of a law enforcement officer having reasonable grounds to believe that the person has been driving or was in actual physical control of a moving motor vehicle upon the highways or elsewhere throughout this state in violation of Code Section 40-6-391. The test or tests shall be administered as soon as possible to any person who operates a motor vehicle upon the highways or elsewhere throughout this state who is involved in any traffic accident resulting in serious injuries or fatalities. Subject to Code Section 40-6-392, the requesting law enforcement officer shall designate which of the test or tests shall be administered, provided a blood test with drug screen may be administered to any person operating a motor vehicle involved in a traffic accident resulting in serious injuries or fatalities.

(b) Any person who is dead, unconscious, or otherwise in a condition rendering such person incapable of refusal shall be deemed not to have withdrawn the consent provided by subsection (a) of this Code section, and the test or tests may be administered, subject to Code Section 40-6-392.

(c) As used in this Code section, the term "traffic accident resulting in serious injuries or fatalities" means any motor vehicle accident in which a person was killed or in which one or more persons suffered a fractured bone, severe burns, disfigurement, dismemberment, partial or total loss of sight or hearing, or loss of consciousness.



§ 40-5-56. Suspension of license or driving privilege for failure to respond to citation; reinstatement of license

(a) Notwithstanding any other provisions of this chapter or any other law to the contrary, the department shall suspend the driver's license or privilege to operate a motor vehicle in this state of any person who has failed to respond to a citation to appear before a court of competent jurisdiction in this state or in any other state for a traffic violation other than a parking violation. The department shall include language in the uniform traffic citation stating that failure to appear and respond to such citation shall result in the suspension of the violator's driver's license or nonresident driving privilege. The language reflected on a uniform traffic citation issued in this state shall be sufficient notice of said suspension to support a conviction for a violation of Code Section 40-5-121 if such person drives subsequent to the imposition of such a suspension following his or her failure to appear. Notwithstanding the foregoing, the department shall send notice of any suspension imposed pursuant to this Code section. Such notice shall be sent via certified mail to the address reflected on its records as the person's mailing address. Proof of receipt of said notice shall be admissible to support a conviction for a violation of Code Section 40-5-121 if such person drives subsequent to the imposition of such a suspension following his or her failure to appear.

(b) The suspension provided for in this Code section shall be for an indefinite period until such person shall respond and pay any fines and penalties imposed. Such person's license shall be reinstated if the person submits proof of payment of the fine from the court of jurisdiction and pays a restoration fee of $100.00 or $90.00 when such reinstatement is processed by mail to the department. Such suspension shall be in addition to any other suspension or revocation provided for in this chapter.



§ 40-5-57. Suspension or revocation of license of habitually negligent or dangerous driver; point system

(a) The State of Georgia considers dangerous and negligent drivers to be a direct and immediate threat to the welfare and safety of the general public, and it is in the best interests of the citizens of Georgia immediately to remove such drivers from the highways of this state. Therefore, the department is authorized to suspend the license of a driver without a preliminary hearing upon a showing by the records of the department or other sufficient evidence that the licensee is a habitually dangerous or negligent driver of a motor vehicle, such fact being established by the point system in subsection (b) of this Code section.

(b) For the purpose of identifying habitually dangerous or negligent drivers and habitual or frequent violators of traffic regulations governing the movement of vehicles, the department shall assess points, as provided in subsection (c) of this Code section, for convictions of violations of the provisions of Chapter 6 of this title, of violations of lawful ordinances adopted by local authorities regulating the operation of motor vehicles, and of offenses committed in other states which if committed in this state would be grounds for such assessment. Notice of each assessment of points may be given, but the absence of notice shall not affect any suspension made pursuant to this Code section. No points shall be assessed for violating a provision of state law or municipal ordinance regulating standing, parking, equipment, size, and weight. The department is required to suspend the license of a driver, without preliminary hearing, when his driving record identifies him as a habitually dangerous or negligent driver or as a habitual or frequent violator under this subsection.

(c) (1) (A) Except as provided in subparagraph (C) of this paragraph, the points to be assessed for each offense shall be as provided in the following schedule:

Aggressive driving...............................................6 points

Reckless driving.................................................4 points

Unlawful passing of a school bus................................6 points

Improper passing on a hill or a curve...........................4 points

Exceeding the speed limit by more than 14 miles per hour but less than

19 miles per hour.............................................2 points

Exceeding the speed limit by 19 miles per hour or more but less than 24

miles per hour................................................3 points

Exceeding the speed limit by 24 miles per hour or more but less than 34

miles per hour................................................4 points

Exceeding the speed limit by 34 miles per hour or more..........6 points

Disobedience of any traffic-control device or traffic officer...3 points

Too fast for conditions.........................................0 points

Possessing an open container of an alcoholic beverage while driving....

.......................................................................2 points

Failure to adequately secure a load, except fresh farm produce,

resulting in loss of such load onto the roadway which results in an

accident......................................................2 points

Violation of child safety restraint requirements, first offense..1 point

Violation of child safety restraint requirements, second or subsequent

offense.......................................................2 points

Violation of usage of wireless telecommunications device requirements...

.......................................................................1 point

Operating a vehicle while text messaging.........................1 point

All other moving traffic violations which are not speed limit violations

.......................................................................3 points

(B) The commissioner shall suspend the driver's license of any person who has accumulated a violation point count of 15 or more points in any consecutive 24 month period, as measured from the dates of previous arrests for which convictions were obtained to the date of the most current arrest for which a conviction is obtained. A second or subsequent plea of nolo contendere, within the preceding five years, as measured from the dates of previous arrests for which pleas of nolo contendere were accepted to the date of the most current arrest for which a plea of nolo contendere is accepted, to a charge of committing an offense listed in this subsection shall be considered a conviction for the purposes of this Code section. At the end of the period of suspension, the violation point count shall be reduced to zero points.

(C) A court may order a person to attend a defensive driving course approved by the commissioner pursuant to Code Section 40-5-83 for any violation for which points are assessed against a driver's license under this subsection or may accept the attendance by a person at a driver improvement clinic approved by the commissioner pursuant to Code Section 40-5-83 after the issuance of a citation for such offense and prior to such person's appearance before the court, in which event the court shall reduce the fine assessed against such person by 20 percent, and no points shall be assessed by the department against such driver. The disposition and court order shall be reported to the department and shall be placed on the motor vehicle record with a zero point count. This plea may be accepted by the court once every five years as measured from date of arrest to date of arrest.

(2) Any points assessed against an individual for exceeding the speed limit shall be deducted from that individual's accumulated violation point count and the uniform traffic citation issued therefor shall be removed from the individual's record if:

(A) The points were assessed based on the use of a radar speed detection device by a county or municipality during a period of time when the commissioner has determined that such county or municipality was operating a radar speed detection device in violation of Chapter 14 of this title, relating to the use of radar speed detection devices; and

(B) The commissioner has suspended or revoked the radar speed detection device permit of such county or municipality pursuant to Code Section 40-14-11.

(d) Any person who has such points assessed against him as to require the suspension of his license pursuant to subsection (a) or (b) of this Code section shall have his license suspended as follows:

(1) Upon a first assessment of the requisite points, the period of suspension shall be one year, provided that at any time after completion of the requirements set forth in Code Section 40-5-84, such person may apply to the department for the return of his license;

(2) For a second assessment of the requisite points within five years, as measured from the dates of previous arrests for which convictions were obtained to the date of the most current arrest for which a conviction is obtained, the period of suspension shall be three years, provided that at any time after completion of the requirements set forth in Code Section 40-5-84, such person may apply to the department for the return of his license; and

(3) For a third assessment of requisite points within five years, as measured from the dates of previous arrests for which convictions were obtained to the date of the most current arrest for which a conviction is obtained, such person shall have his license suspended for a period of two years. Such person shall not be eligible for early return of his license or for a limited driving permit as provided in Code Section 40-5-64 during such two-year period.

(e) The periods of suspension provided for in this Code section shall begin on the date the license is surrendered to and received by the department, from the date a license is surrendered to a court under any provision of this chapter, or on the date that the department processes the citation or conviction, whichever date shall first occur. If the license cannot be surrendered to the department, the period of suspension may begin on the date set forth in a sworn affidavit setting forth the date and reasons for such impossibility, if the department shall have sufficient evidence to believe that the date set forth in such affidavit is true; in the absence of such evidence, the date of receipt of such affidavit shall be controlling.

(f) In all cases in which the department may return a license to a driver prior to the termination of the full period of suspension, the department may require such tests of driving skill and knowledge as it determines to be proper, and the department's discretion shall be guided by the driver's past driving record and performance, and the driver shall pay the fee provided for in Code Section 40-5-84 for the return of his or her license.



§ 40-5-57.1. Suspension of licenses of persons under age 21 for certain offenses; surrender of license to court upon conviction; suspension of licenses of persons under age 18 for certain point accumulations; reinstatement of license following suspension

(a) Notwithstanding any other provision of this chapter, the driver's license of any person under 21 years of age convicted of hit and run or leaving the scene of an accident in violation of Code Section 40-6-270, racing on highways or streets, using a motor vehicle in fleeing or attempting to elude an officer, reckless driving, any offense for which four or more points are assessable under subsection (c) of Code Section 40-5-57, or a violation of Code Section 40-6-391 shall be suspended by operation of law as provided by this Code section. A plea of nolo contendere shall be considered a conviction for the purposes of this subsection. The court in which such conviction is had shall require the surrender to it of the driver's license then held by the person so convicted, and the court shall thereupon forward such license and a copy of the disposition to the department within ten days after the conviction. The department shall send notice of any suspension imposed pursuant to this subsection via certified mail to the address reflected on its records as the person's mailing address.

(b) The driver's license of any person under 18 years of age who has accumulated a violation point count of four or more points under Code Section 40-5-57 in any consecutive 12 month period shall be suspended by the department as provided by subsection (c) of this Code section. A plea of nolo contendere shall be considered a conviction for purposes of this subsection. Notice of suspension shall be given by certified mail or statutory overnight delivery, return receipt requested, to the address reflected in the department's records as the driver's mailing address or, in lieu thereof, notice may be given by personal service upon such person. Notice given by certified mail or statutory overnight delivery, return receipt requested, mailed to the person's last known address shall be prima-facie evidence that such person received the required notice.

(c) A person whose driver's license has been suspended under subsection (a) or (b) of this Code section shall:

(1) Subject to the requirements of subsection (d) of this Code section and except as otherwise provided by paragraph (2) of this subsection:

(A) Upon a first such suspension, be eligible to apply for license reinstatement and, subject to payment of required fees, have his or her driver's license reinstated after six months; and

(B) Upon a second or subsequent such suspension, be eligible to apply for license reinstatement and, subject to payment of required fees, have his or her driver's license reinstated after 12 months; or

(2) (A) Upon the first conviction of a violation of Code Section 40-6-391, with no arrest and conviction of and no plea of nolo contendere accepted to such offense within the previous five years, as measured from the dates of previous arrests for which convictions were obtained to the date of the current arrest for which a conviction is obtained, have his or her license suspended for a period of six months unless the driver's blood alcohol concentration at the time of the offense was 0.08 grams or more or the person has previously been subject to a suspension pursuant to paragraph (1) of this subsection, in which case the period of suspension shall be for 12 months.

(B) Upon the second conviction of a violation of Code Section 40-6-391 within five years, as measured from the dates of previous arrests for which convictions were obtained to the date of the current arrest for which a conviction is obtained, have his or her license suspended for a period of 18 months.

(C) Upon the third conviction of any such offense within five years, as measured from the dates of previous arrests for which convictions were obtained to the date of the current arrest for which a conviction is obtained, be considered a habitual violator, and such person's license shall be revoked as provided for in Code Section 40-5-58.

(c.1) In any case where a person's driver's license was administratively suspended as a result of a violation of Code Section 40-6-391 for which the person's driver's license has been suspended pursuant to subsection (c) of this Code section, the administrative license suspension period and the license suspension period provided by this Code section may run concurrently, and any completed portion of such administrative license suspension period shall apply toward completion of the license suspension period provided by this Code section.

(d) (1) Any driver's license suspended under subsection (a) or (b) of this Code section for commission of any offense other than violation of Code Section 40-6-391 shall not become valid and shall remain suspended until such person submits proof of completion of a defensive driving course approved by the commissioner pursuant to Code Section 40-5-83 and pays the applicable reinstatement fee. Any driver's license suspended under subsection (a) of this Code section for commission of a violation of Code Section 40-6-391 shall not become valid and shall remain suspended until such person submits proof of completion of a DUI Alcohol or Drug Use Risk Reduction Program and pays the applicable reinstatement fee.

(2) The reinstatement fee for a first such suspension shall be $210.00 or $200.00 if paid by mail. The reinstatement fee for a second or subsequent such suspension shall be $310.00 or $300.00 if paid by mail.

(e) A suspension provided for in subsection (a) of this Code section shall be imposed based on the person's age on the date of the conviction giving rise to the suspension.



§ 40-5-57.2. Suspension based on violation of Code Section 40-6-255

Reserved. Repealed by Ga. L. 2015, p. 60, § 4-14/SB 100, effective July 1, 2015.



§ 40-5-57.3. Penalty for multiple convictions of causing serious injury due of right of way violations

(a) The driver's license of any person who is convicted for a second or subsequent offense of violating Code Section 40-6-77 within a five-year period of time, as measured from the dates of previous arrests for which convictions were obtained or pleas of nolo contendere were accepted to the date of the current arrest for which a conviction is obtained or a plea of nolo contendere is accepted, shall be suspended for 30 days. The person shall submit his or her driver's license to the court upon conviction and the court shall forward the driver's license to the department.

(b) After the suspension period and the person pays a restoration fee of $60.00 or, when processed by mail, $50.00, the suspension shall terminate and the department shall return the person's driver's license to such person.



§ 40-5-58. Habitual violators; probationary licenses

(a) As used in this Code section, "habitual violator" means any person who has been arrested and convicted within the United States three or more times within a five-year period of time, as measured from the dates of previous arrests for which convictions were obtained to the date of the most recent arrest for which a conviction was obtained, of:

(1) Committing any offense covered under Code Section 40-5-54 or Code Sections 40-6-391 through 40-6-395 or violating a federal law or regulation or the law of any state or a valid municipal or county ordinance substantially conforming to any offense covered under Code Section 40-5-54 or Code Sections 40-6-391 through 40-6-395; or

(2) Singularly or in combination, any of the offenses described in paragraph (1) of this subsection.

(b) When the records of the department disclose that any person is a habitual violator as defined in subsection (a) of this Code section, the department shall forthwith notify such person that his or her driver's license has been revoked by operation of law and that it shall be unlawful for such habitual violator to operate a motor vehicle in this state unless otherwise provided in this Code section. Notice shall be given by certified mail or statutory overnight delivery, with return receipt requested; or, in lieu thereof, notice may be given by personal service upon such person.

(c) (1) Except as provided in paragraph (2) of this subsection or in subsection (e) of this Code section, it shall be unlawful for any person to operate any motor vehicle in this state after such person has received notice that his or her driver's license has been revoked as provided in subsection (b) of this Code section, if such person has not thereafter obtained a valid driver's license. Any person declared to be a habitual violator and whose driver's license has been revoked under this Code section and who is thereafter convicted of operating a motor vehicle before the department has issued such person a driver's license or before the expiration of five years from such revocation, whichever occurs first, shall be punished by a fine of not less than $750.00 or by imprisonment in the penitentiary for not less than one nor more than five years, or both. Any person declared to be a habitual violator and whose driver's license has been revoked and who is convicted of operating a motor vehicle after the expiration of five years from such revocation but before the department has issued such person a driver's license shall be guilty of a misdemeanor.

(2) Any person declared to be a habitual violator as a result of three or more convictions of violations of Code Section 40-6-391 within a five-year period of time, as measured from the dates of previous arrests for which convictions were obtained to the date of the most recent arrest for which a conviction was obtained, and who is thereafter convicted of operating a motor vehicle during such period of revocation, prior to the issuance of a probationary license under subsection (e) of this Code section or before the expiration of five years, shall be guilty of the felony of habitual impaired driving and shall be punished by a fine of not less than $1,000.00 or by imprisonment in the penitentiary for not less than one nor more than five years, or both.

(d) Notwithstanding any contrary provisions of Code Section 17-7-95 or 24-4-410, for the purposes of this Code section, any plea of nolo contendere entered and accepted after January 1, 1976, shall be considered a conviction.

(e) (1) Notwithstanding any contrary provisions of this Code section or any other Code section of this chapter, any person who has been declared a habitual violator and who has had his driver's license revoked under subsection (b) of this Code section for a period of five years and two years have expired since the date on which such person's license was surrendered or an affidavit was accepted as provided in subsection (e) of Code Section 40-5-61 may be issued a probationary driver's license for a period of time not to exceed three years upon compliance with the following conditions:

(A) Such person has not been convicted, or pleaded nolo contendere to a charge, of violating any provision of this chapter, Chapter 6 of this title, or any local ordinance relating to the movement of vehicles for a period of two years immediately preceding the application for a probationary driver's license;

(B) Such person has not been convicted, or pleaded nolo contendere to a charge, of a violation of any provision of this chapter or Chapter 6 of this title which resulted in the death or injury of any individual;

(C) Such person has successfully completed, prior to the issuance of the probationary driver's license, a defensive driving course approved by the commissioner pursuant to Code Section 40-5-83 or a DUI Alcohol or Drug Use Risk Reduction Program as designated by the department;

(D) Such person has not been convicted, or pleaded nolo contendere to a charge, of violating any provision of Title 3, relating to alcoholic beverages, or of violating any provision of Chapter 13 of Title 16, relating to controlled substances;

(E) Such person shall submit a sworn affidavit that such person does not excessively use alcoholic beverages and does not illegally use controlled substances or marijuana. It shall be a misdemeanor to falsely swear on such affidavit and, upon conviction, the probationary license shall be revoked. No probationary license shall be issued during the remainder of the revocation period, and no driver's license shall be issued for the remainder of the original revocation period or for a period of two years from the date of conviction under this subparagraph;

(F) Such person submits proof of financial responsibility as provided in Chapter 9 of this title; and

(G) Refusal to issue a probationary driver's license would cause extreme hardship to the applicant. For the purposes of this subsection, the term "extreme hardship" means that the applicant cannot reasonably obtain other transportation, and, therefore, the applicant would be prohibited from:

(i) Going to his place of employment or performing the normal duties of his occupation;

(ii) Receiving scheduled medical care or obtaining prescription drugs;

(iii) Attending a college or school at which he is regularly enrolled as a student;

(iv) Attending regularly scheduled sessions or meetings of support organizations for persons who have addiction or abuse problems related to alcohol or other drugs, which organizations are recognized by the commissioner; or

(v) Attending under court order any driver education or improvement school or alcohol or drug treatment program or course approved by the court which entered the judgment of conviction resulting in revocation of his driver's license or by the commissioner.

(2) Application for a probationary driver's license shall be made upon such forms as the commissioner may prescribe. Such forms shall require such information as is necessary for the department to determine the need for such license. All applications shall be signed by the applicant before a person authorized to administer oaths.

(3) Upon compliance with the above conditions and the payment of a fee of $210.00 or $200.00 when processed by mail, such person may be issued a probationary driver's license by the department. Upon payment of a fee in an amount the same as that provided by Code Section 40-5-25 for issuance of a Class C driver's license, a person may be issued a replacement for a lost or destroyed probationary driver's license issued to him or her.

(4) A probationary driver's license shall be endorsed with such conditions as the commissioner deems necessary to ensure that such license will be used by the licensee only to avoid the conditions of extreme hardship. Such conditions may include the following restrictions:

(A) Specific places between which the licensee may be allowed to operate a motor vehicle;

(B) Routes to be followed by the licensee;

(C) Times of travel;

(D) The specific vehicles which the licensee may operate; and

(E) Such other restrictions as the department may require.

(5) A probationary driver's license issued pursuant to this Code section shall become invalid upon the expiration of the period of the suspension or revocation of the driver's license of such person.

(6) (A) (i) Any probationary licensee violating the provisions of paragraph (4) of this subsection or operating a vehicle in violation of any conditions specified in this subsection shall be guilty of a misdemeanor.

(ii) Except as provided in division (iii) of this subparagraph, any probationary licensee violating any state law or local ordinance involving an offense listed in Code Section 40-5-54 or Code Section 40-6-391 shall be guilty of a felony and shall be punished by a fine of not less than $1,000.00 or by imprisonment in the penitentiary for not less than one nor more than five years, or both.

(iii) Any probationary licensee violating any state law or local ordinance involving a felony offense listed in Code Section 40-5-54 shall be guilty of a felony and shall be punished as is provided for conviction of such felony.

(B) Any probationary licensee who is convicted of violating, or who pleads nolo contendere to a charge of violating, any state law or local ordinance involving an offense listed in Code Section 40-5-54 or Code Section 40-6-391 or any probationary licensee who is convicted of violating, or who pleads nolo contendere to a charge of violating, the conditions endorsed on his license, shall have his license revoked by the department. Any court in which such conviction is had or in which said nolo contendere plea is accepted shall require the licensee to surrender the license to the court. The court shall forward the license to the department within ten days after the conviction or acceptance of the plea, with a copy of the conviction. Any person whose probationary license is revoked for committing an offense listed in Code Section 40-5-54 or Code Section 40-6-391 shall not be eligible to apply for a regular driver's license until the expiration of the original five-year revocation period during which the probationary license was originally issued or for a period of two years following the conviction, whichever is greater.

(C) If the commissioner has reason to believe or makes a preliminary finding that the requirements of the public safety or welfare outweigh the individual needs of a person for a probationary license, the commissioner, in his discretion, after affording the person notice and an opportunity to be heard, may refuse to issue the license under this subsection.

(D) Any person whose probationary driver's license has been revoked shall not be eligible to apply for a subsequent probationary license under this Code section for a period of five years.

(7) Any person whose probationary license has been revoked or who has been refused a probationary license by the department may make a request in writing for a hearing to be provided by the department. Such hearing shall be provided by the department within 30 days after the receipt of such request and shall follow the procedures required by Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." Appeal from such hearing shall be in accordance with Chapter 13 of Title 50.

(f) If a person's license was revoked for a violation of Code Section 40-6-391 resulting from a motor vehicle collision in which any person lost his life, the person whose license was revoked shall not be entitled to a probationary license as set forth in this Code section.



§ 40-5-59. Reexamination of drivers believed to be incompetent or unqualified

(a) The department, having good cause to believe that a licensed driver is incompetent or otherwise not qualified to be licensed, shall require him to submit to an examination at the nearest license examining facility within ten days of receipt of written notice from the department. Upon the conclusion of such examination, the department shall take action as may be appropriate and may revoke the license of such person or permit him to retain such license or may issue a license subject to restrictions as permitted under Code Section 40-5-30 or restrictions as to the type or class of vehicles that may be driven. Refusal or neglect of the licensee to submit to such examination shall be grounds for revocation of his license.

(b) Notwithstanding the provisions of subsection (a) of this Code section, the department is authorized to revoke the license of a driver without a preliminary examination or hearing upon a recommendation by a court or prosecutor or upon a showing by the records of the department that the licensee is incapacitated by reason of disease, mental or physical disability, or addiction to alcohol or drugs to the extent that such person is incompetent to operate a motor vehicle.

(c) Any person whose license is revoked pursuant to subsection (b) of this Code section thereafter shall be entitled to a hearing before the department upon receipt by the department of a written request therefor. Such hearing shall be held within 30 days of the receipt of such request. The person may request an opinion of the Driver License Advisory Board as provided for in subsection (c) of Code Section 40-5-34. The department may not grant any exceptions to any regulations issued pursuant to subsection (a) of Code Section 40-5-35. The scope of the hearing shall be to determine if the driver is competent to drive a motor vehicle. The hearing shall be informal and appeal shall be as provided for in Code Section 40-5-66.

(d) The reports required by this Code section shall be confidential and shall be used solely for the purpose of determining the qualifications of any person to drive a motor vehicle on the highways of this state. No civil or criminal action may be brought against any person or agency for providing the information to the department for the purposes of this Code section. The reports, or any reference to the reports, shall not be included in any abstract prepared pursuant to Code Section 40-5-2.



§ 40-5-60. When revocation or suspension effective; notice

(a) All revocations and suspensions provided for in this chapter shall be effective on the day the driver receives actual knowledge or legal notice thereof, whichever occurs first. Notice of suspension by operation of law shall be considered legal notice. Any license suspension or revocation mandated in this chapter following a person's conviction for any offense, including suspensions due to the accumulation of points pursuant to Code Section 40-5-57, shall be by operation of law.

(b) Notwithstanding any other provision of this chapter to the contrary, for any suspension or revocation for which the department is required to send notice to the driver, the department shall be authorized to direct such notice to the driver's new address as reflected in the records of the United States Postal Service in lieu of or in addition to sending such notice to the address reflected in his or her driving record.



§ 40-5-61. Surrender and return of license; time served under such sentence credited toward fulfillment of period of revocation or suspension

(a) The department, upon canceling, suspending, or revoking a license, shall require that such license shall be surrendered to the department and be processed in accordance with the rules and regulations of the department.

(b) Any person whose license has been canceled, suspended, or revoked shall immediately return his license to the department.

(c) It shall be unlawful to refuse to deliver upon a legal demand any driver's license which has been canceled, suspended, or revoked.

(d) Except as provided in Code Section 40-5-62, when the revocation period expires, the department shall reinstate the license to the driver within 30 days.

(e) (1) For the purpose of making any determination under this Code section relating to the return of revoked or suspended licenses to drivers, the period of revocation or suspension shall begin on the date the license is surrendered to the department or a court of competent jurisdiction under any provision of this chapter or on the date that the department processes the citation or conviction, whichever date shall first occur.

(2) If the license is lost, or for any other reason surrender to the department is impossible, the period of revocation or suspension may begin on the date set forth in a sworn affidavit setting forth the date and reasons for such impossibility, if the department shall have sufficient evidence to believe that the date set forth in such affidavit is true; in the absence of such evidence, the date of receipt of such affidavit by the department shall be controlling.

(3) Notwithstanding paragraphs (1) and (2) of this subsection, a period of revocation or suspension may begin on the date a person is sentenced for an offense that also results in the revocation or suspension of his or her driver's license or driving privileges.

(f) When a person serving a sentence has his or her driver's license or driving privileges concurrently revoked or suspended with the imposition of his or her sentence, the department shall credit the time served under such sentence toward the fulfillment of the period of revocation or suspension.



§ 40-5-62. Periods of revocation; time served under such sentence credited toward fulfillment of period of revocation; conditions to restoration of license or issuance of new license

(a) Unless the revocation was for a cause which has been removed, any person whose license or privilege to drive a motor vehicle on the public highways has been revoked shall not be eligible to apply for a new license nor restoration of his or her nonresident's operating privilege until the earlier of:

(1) Five years from the date on which the revoked license was surrendered to and received by the department pursuant to a person's having been declared a habitual violator under Code Section 40-5-58;

(2) Five years from the date on which a person is sentenced for the offense that resulted in his or her driver's license or driving privileges being revoked;

(3) Five years from the date on which the department processed the citation or conviction, reduced by a period of time equal to that period of time which elapses between the date the person surrenders his or her driver's license to the court after conviction for the offense for which the person is declared a habitual violator and the date the department receives such license from the court; or

(4) Such time as any cause for revocation under subsection (b) of Code Section 40-5-59 has been removed.

(b) When a person serving a sentence has his or her driver's license or driving privileges concurrently revoked with the imposition of his or her sentence, the department shall credit the time served under such sentence toward the fulfillment of the period of revocation.

(c) The department shall not issue a new license nor restore a person's suspended license or nonresident's operating privilege unless and until it is satisfied after investigation of the character, habits, and driving ability of such person that it will be safe to grant the privilege of driving a motor vehicle on the public highways. Notwithstanding subsection (a) of this Code section or any other provision of this title, the department shall not issue a new license to any person whose license was revoked as a habitual violator for three violations of Code Section 40-6-391 within a five-year period unless and until such person submits proof of completion of a DUI Alcohol or Drug Use Risk Reduction Program. The department may issue rules and regulations providing for reinstatement hearings. In the case of a revocation pursuant to Code Section 40-5-58, the department shall charge a fee of $410.00 or $400.00 if processed by mail in addition to the fee prescribed by Code Section 40-5-25 to issue a new driver's license to a person whose driver's license has been revoked.



§ 40-5-63. (For effective date, see note.) Periods of suspension; conditions to return of license

(a) The driver's license of any person convicted of an offense listed in Code Section 40-5-54 or of violating Code Section 40-6-391, unless the driver's license has been previously suspended pursuant to Code Sections 40-5-67.1 and 40-5-67.2, shall by operation of law be suspended and such suspension shall be subject to the following terms and conditions; provided, however, that any person convicted of a drug related offense pursuant to Code Section 40-6-391 shall be governed by the suspension requirements of Code Section 40-5-75; and further provided that each charge for which a conviction was obtained shall be treated as a separate transaction for the purpose of imposing a license suspension hereunder, even if said convictions arise from a single incident; and further provided that the department shall treat each conviction received in the order in which said convictions are processed even if it is not the order in which said offenses occurred:

(1) Upon the first conviction of any such offense, with no arrest and conviction of and no plea of nolo contendere accepted to such offense within the previous five years, as measured from the dates of previous arrests for which convictions were obtained to the date of the current arrest for which a conviction is obtained, the period of suspension shall be 12 months. At the end of 120 days, the person may apply to the department for early reinstatement of his or her driver's license. Such license shall be reinstated if such person submits proof of completion of a DUI Alcohol or Drug Use Risk Reduction Program and pays a restoration fee of $210.00 or $200.00 when such reinstatement is processed by mail, provided that, if such license was suspended as a result of a conviction of an offense listed in Code Section 40-5-54, such license shall be reinstated if such person submits proof of completion of either a defensive driving course approved by the commissioner pursuant to Code Section 40-5-83 or a DUI Alcohol or Drug Use Risk Reduction Program and pays the prescribed restoration fee. A driver's license suspended as a result of a conviction of a violation of Code Section 40-6-391 shall not become valid and shall remain suspended until such person submits proof of completion of a DUI Alcohol or Drug Use Risk Reduction Program and pays the prescribed restoration fee. For purposes of this paragraph, an accepted plea of nolo contendere to an offense listed in Code Section 40-5-54 by a person who is under 18 years of age at the time of arrest shall constitute a conviction. For the purposes of this paragraph only, an accepted plea of nolo contendere by a person 21 years of age or older, with no conviction of and no plea of nolo contendere accepted to a charge of violating Code Section 40-6-391 within the previous five years, as measured from the dates of previous arrests for which convictions were obtained or pleas of nolo contendere accepted to the date of the current arrest for which a plea of nolo contendere is accepted, shall be considered a conviction, and the court having jurisdiction shall forward, as provided in Code Section 40-6-391.1, the record of such disposition of the case to the department and the record of such disposition shall be kept on file for the purpose of considering and counting such accepted plea of nolo contendere as a conviction under paragraphs (2) and (3) of this subsection;

(2) (For effective date, see note.) Upon the second conviction of any such offense within five years, as measured from the dates of previous arrests for which convictions were obtained to the date of the current arrest for which a conviction is obtained, the period of suspension shall be three years. At the end of 120 days, the person may apply to the department for reinstatement of his or her driver's license; except that if such license was suspended as a result of a second conviction of a violation of Code Section 40-6-391 within five years, the person shall not be eligible to apply for license reinstatement until the end of 18 months. Such license shall be reinstated if such person submits proof of completion of a DUI Alcohol or Drug Use Risk Reduction Program and pays a restoration fee of $210.00 or $200.00 when such reinstatement is processed by mail, provided that, if such license was suspended as a result of a conviction of an offense listed in Code Section 40-5-54, such license shall be reinstated if such person submits proof of completion of either a defensive driving course approved by the commissioner pursuant to Code Section 40-5-83 or a DUI Alcohol or Drug Use Risk Reduction Program and pays the prescribed restoration fee. A driver's license suspended as a result of a conviction of a violation of Code Section 40-6-391 shall not become valid and shall remain suspended until such person submits proof of completion of a DUI Alcohol or Drug Use Risk Reduction Program, provides proof of installation and maintenance of an ignition interlock device for a period of one year coinciding with the issuance of an ignition interlock device limited driving permit as provided in Code Section 40-5-64.1 unless waived due to financial hardship, and pays the prescribed restoration fee. For purposes of this paragraph, a plea of nolo contendere and all previous accepted pleas of nolo contendere to an offense listed in Code Section 40-5-54 within such five-year period of time shall constitute a conviction. For the purposes of this paragraph, a plea of nolo contendere to a charge of violating Code Section 40-6-391 and all prior accepted pleas of nolo contendere within five years, as measured from the dates of previous arrests for which convictions were obtained or pleas of nolo contendere were accepted to the date of the current arrest for which a plea of nolo contendere is accepted, shall be considered and counted as convictions; or

(3) Upon the third conviction of any such offense within five years, as measured from the dates of previous arrests for which convictions were obtained to the date of the current arrest for which a conviction is obtained, such person shall be considered a habitual violator, and such license shall be revoked as provided for in paragraphs (1) through (3) of subsection (a) of Code Section 40-5-62. For purposes of this paragraph, a plea of nolo contendere and all previous accepted pleas of nolo contendere to an offense listed in Code Section 40-5-54 within such five-year period shall constitute a conviction. For the purposes of this paragraph, a plea of nolo contendere and all prior accepted pleas of nolo contendere to a charge of violating Code Section 40-6-391 within five years, as measured from the dates of previous arrests for which convictions were obtained or pleas of nolo contendere were accepted to the date of the current arrest for which a plea of nolo contendere is accepted, shall be considered and counted as convictions.

(b) The periods of suspension provided for in this Code section shall begin on the date the person is convicted of an offense listed in Code Section 40-5-54 or of violating Code Section 40-6-391.

(c) In all cases in which the department may return a license to a driver prior to the termination of the full period of suspension, the department may require such tests of driving skill and knowledge as it determines to be proper, and the department's discretion shall be guided by the driver's past driving record and performance, and the driver shall pay the applicable restoration fee. In addition to any other requirement the department may impose, a driver's license suspended as a result of a conviction of a violation of Code Section 40-6-391 shall not become valid, shall remain suspended, and shall not be returned to such driver or otherwise reinstated until such person submits proof of completion of a DUI Alcohol or Drug Use Risk Reduction Program.

(d) (1) Any person convicted of violating subsection (a) of Code Section 40-6-393, relating to homicide by vehicle, or Code Section 40-6-394, relating to serious injury by vehicle, shall have his or her license suspended for a period of three years. Such person shall not be eligible for early reinstatement of said driver's license as provided in this Code section or in Article 4 of this chapter and shall not be eligible for a limited driving permit as provided in Code Section 40-5-64.

(2) For purposes of this chapter, an accepted plea of nolo contendere to any violation of Code Section 40-6-393 or 40-6-394 shall constitute a conviction.



§ 40-5-63.1. Clinical evaluation and substance abuse treatment programs for certain offenders

In addition to any and all other conditions of license reinstatement, issuance, or restoration under Code Section 40-5-57.1, 40-5-58, 40-5-62, or 40-5-63, any person with two or more convictions for violating Code Section 40-6-391 within ten years, as measured from the dates of previous arrests for which convictions were obtained to the date of the current arrest for which a conviction is obtained, shall be required to undergo a clinical evaluation and, if recommended as a part of such evaluation, shall complete a substance abuse treatment program prior to such license reinstatement, issuance, or restoration; provided, however, that such evaluation and treatment shall be at such person's expense except as otherwise provided by Code Section 37-7-120. Acceptable proof of completion of such a program shall be submitted to the department prior to license reinstatement, issuance, or restoration. For purposes of this Code section, a plea of nolo contendere to a charge of violating Code Section 40-6-391 and all prior accepted pleas of nolo contendere within ten years, as measured from the dates of previous arrests for which convictions were obtained or pleas of nolo contendere were accepted to the date of the current arrest for which a plea of nolo contendere is accepted, shall be considered and counted as convictions.



§ 40-5-64. (Effective until July 1, 2017. See note.) Limited driving permits for certain offenders

THIS SECTION HAS MORE THAN ONE DOCUMENT WITH VARYING EFFECTIVE DATES.

(a) To whom issued.

(1) Notwithstanding any contrary provision of Code Section 40-5-57 or 40-5-63 or any other Code section of this chapter, any person who has not been previously convicted or adjudicated delinquent for a violation of Code Section 40-6-391 within five years, as measured from the dates of previous arrests for which convictions were obtained or pleas of nolo contendere were accepted to the date of the current arrest for which a conviction is obtained or a plea of nolo contendere is accepted, may apply for a limited driving permit when and only when that person's driver's license has been suspended in accordance with subsection (d) of Code Section 40-5-57, paragraph (1) of subsection (a) of Code Section 40-5-63, paragraph (1) of subsection (a) of Code Section 40-5-67.2, or subsection (a) of Code Section 40-5-57.1, when the person is 18 years of age or older and his or her license was suspended for exceeding the speed limit by 24 miles per hour or more but less than 34 miles per hour, and the sentencing judge, in his or her discretion, decides it is reasonable to issue a limited driving permit.

(2) Any person whose driver's license has been suspended as a result of a second conviction for violating Code Section 40-6-391 within five years, as measured from the dates of previous arrests for which convictions were obtained to the date of the current arrest for which a conviction is obtained, may apply for an ignition interlock limited driving permit after serving at least 120 days of the suspension required for such conviction and providing either a certificate of eligibility from a drug court program in the court in which he or she was convicted of the offense for which such suspension was imposed or by submitting proof of enrollment in clinical treatment as provided in Code Section 40-5-63.1. No person who has been granted an exemption from the ignition interlock device requirements of Article 7 of Chapter 8 of Title 42 shall be eligible for a limited driving permit or any other driving privilege for a period of one year.

(3) To the extent a person is subject to more than one suspension for which a permit may be issued, the department shall not issue such permit unless the suspensions are for a conviction for driving under the influence in violation of Code Section 40-6-391 imposed pursuant to Code Section 40-5-63 and an administrative suspension imposed pursuant to paragraph (1) of subsection (a) of Code Section 40-5-67.2 arising from the same incident.

(b) Application form. Applications for limited driving permits shall be made upon such forms as the commissioner may prescribe. Such forms shall require such information as is necessary for the department to determine the need for such permit. All applications shall be signed by the applicant before a person authorized to administer oaths.

(c) Standards for approval. The department shall issue a limited driving permit if the application indicates that refusal to issue such permit would cause extreme hardship to the applicant. Except as otherwise provided by subsection (c.1) of this Code section, for the purposes of this Code section, the term "extreme hardship" means that the applicant cannot reasonably obtain other transportation, and therefore the applicant would be prohibited from:

(1) Going to his or her place of employment or performing the normal duties of his or her occupation;

(2) Receiving scheduled medical care or obtaining prescription drugs;

(3) Attending a college or school at which he or she is regularly enrolled as a student;

(4) Attending regularly scheduled sessions or meetings of support organizations for persons who have addiction or abuse problems related to alcohol or other drugs, which organizations are recognized by the commissioner;

(5) Attending under court order any driver education or improvement school or alcohol or drug program or course approved by the court which entered the judgment of conviction resulting in suspension of his or her driver's license or by the commissioner;

(6) Attending court, reporting to a community supervision, juvenile probation, or Article 6 of Chapter 8 of Title 42 probation office, reporting to a community supervision officer, county or Department of Juvenile Justice juvenile probation officer, or probation officer serving pursuant to Article 6 of Chapter 8 of Title 42, or performing community service;

(7) Transporting an immediate family member who does not hold a valid driver's license for work, to obtain medical care or prescriptions, or to school; or

(8) Attending any program, event, treatment, or activity ordered by a judge presiding in an accountability court, as such term is defined in Code Section 15-1-18.

(c.1) Exception to standards for approval.

(1) The provisions of paragraphs (2), (3), (4), and (5) of subsection (c) of this Code section shall not apply and shall not be considered for purposes of granting a limited driving permit or imposing conditions thereon under this Code section in the case of a driver's license suspension under paragraph (2) of subsection (a.1) of Code Section 40-5-22.

(2) An ignition interlock device limited driving permit shall be restricted to allow the holder thereof to drive solely for the following purposes:

(A) Going to his or her place of employment or performing the normal duties of his or her occupation;

(B) Receiving scheduled medical care or obtaining prescription drugs;

(C) Attending a college or school at which he or she is regularly enrolled as a student;

(D) Attending regularly scheduled sessions or meetings of treatment support organizations for persons who have addiction or abuse problems related to alcohol or other drugs, which organizations are recognized by the commissioner;

(E) Attending under court order any driver education or improvement school or alcohol or drug program or course approved by the court which entered the judgment of conviction resulting in suspension of his or her driver's license or by the commissioner;

(F) Attending court, reporting to a community supervision, juvenile probation, or Article 6 of Chapter 8 of Title 42 probation office, reporting to a community supervision officer, county or Department of Juvenile Justice juvenile probation officer, or probation officer serving pursuant to Article 6 of Chapter 8 of Title 42, or performing community service;

(G) Transporting an immediate family member who does not hold a valid driver's license for work, to obtain medical care or prescriptions, or to school;

(H) Attending any program, event, treatment, or activity ordered by a judge presiding in an accountability court, as such term is defined in Code Section 15-1-18; or

(I) Going for monthly monitoring visits with the permit holder's ignition interlock device service provider.

(d) Conditions attached. A limited driving permit shall be endorsed with such conditions as the commissioner deems necessary to ensure that such permit will be used by the permittee only to avoid the conditions of extreme hardship. Such conditions may include the following restrictions:

(1) Specific places between which the permittee may be allowed to operate a motor vehicle;

(2) Routes to be followed by the permittee;

(3) Times of travel;

(4) The specific vehicles which the permittee may operate;

(4.1) The installation and use of an ignition interlock device in accordance with Article 7 of Chapter 8 of Title 42, which shall be required for any permittee who is applying for an ignition interlock limited driving permit; and

(5) Such other restrictions as the department may require.

(e) Fees, duration, renewal, and replacement of permit.

(1) A limited driving permit issued pursuant to this Code section shall be $25.00 and shall become invalid upon the driver's eighteenth birthday in the case of a suspension under paragraph (2) of subsection (a.1) of Code Section 40-5-22, upon the expiration of one year following issuance thereof in the case of a suspension for an offense listed in Code Section 40-5-54 or a suspension under Code Section 40-5-57 or a suspension in accordance with paragraph (1) of subsection (a) of Code Section 40-5-63 for a violation of Code Section 40-6-391, or upon the expiration of 30 days in the case of an administrative license suspension in accordance with paragraph (1) of subsection (a) of Code Section 40-5-67.2; except that such limited driving permit shall expire upon any earlier reinstatement of the driver's license. A person may apply to the department for a limited driving permit immediately following such conviction if he or she has surrendered his or her driver's license to the court in which the conviction was adjudged or to the department if the department has processed the citation or conviction. Upon the applicant's execution of an affidavit attesting to such facts and to the fact that the court had not imposed a suspension or revocation of his or her driver's license or driving privileges inconsistent with the driving privileges to be conferred by the limited driving permit applied for, the department may issue such person a limited driving permit. Limited driving permits issued pursuant to this Code section are renewable upon payment of a renewal fee of $5.00. Such permits may be renewed one time after the person is eligible to reinstate his or her driver's license for the violation that was the basis of the issuance of the permit. Upon payment of a fee in an amount the same as that provided by Code Section 40-5-25 for issuance of a Class C driver's license, a person may be issued a replacement for a lost or destroyed limited driving permit issued to him or her.

(2) An ignition interlock device limited driving permit shall be valid for a period of one year. Upon successful completion of one year of monitoring of such ignition interlock device, the restriction for maintaining and using such ignition interlock device shall be removed, and such permit may be renewed for additional periods of two months upon payment of a renewal fee of $5.00, but it may only be renewed one time after such person is eligible to reinstate his or her driver's license.

(f) Liability of issuing officer. No official or employee of the department shall be criminally or civilly liable or subject to being held in contempt of court for issuing a limited driving permit in reliance on the truth of the affidavits required by this Code section.

(g) Revocation of permit.

(1) (A) Any permittee who is convicted of violating any state law or local ordinance relating to the movement of vehicles or any permittee who is convicted of violating the conditions endorsed on his or her permit shall have his or her permit revoked by the department. Any court in which such conviction is had shall require the permittee to surrender the permit to the court, and the court shall forward it to the department within ten days after the conviction, with a copy of the conviction.

(B) Upon receipt of notice from the Department of Behavioral Health and Developmental Disabilities that a permittee who is required to complete a substance abuse treatment program pursuant to Code Section 40-5-63.1 enrolled in but failed to attend or complete such program as scheduled, the department shall revoke such person's limited driving permit and, by regular mail to his or her last known address, notify such person of such revocation. Such notice of revocation shall inform the person of the grounds for and effective date of the revocation and of the right to review. The notice of revocation shall be deemed received three days after mailing.

(C) Upon receipt of notice from a provider center for ignition interlock devices that an ignition interlock device which a permittee is required to use has been tampered with or the permittee has failed to report for monitoring of such device as required by law, the department shall revoke such permittee's limited driving permit and, by regular mail to his or her last known address, notify such person of such revocation. Such notice of revocation shall inform the person of the grounds for and effective date of the revocation and of the right to review. The notice of revocation shall be deemed received three days after mailing.

(2) Any person whose limited driving permit has been revoked shall not be eligible to apply for a driver's license until six months from the date such permit was surrendered to the department. In any case of revocation of a limited driving permit pursuant to subparagraph (A) of paragraph (1) of this subsection, the department may impose an additional period of suspension for the conviction upon which revocation of the permit was based.

(h) Hearings. Any person whose permit has been revoked or who has been refused a permit by the department may make a request in writing for a hearing to be provided by the department. Such hearing shall be provided by the department within 30 days after the receipt of such request and shall follow the procedures required by Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." Appeal from such hearing shall be in accordance with said chapter.

(i) Rules and regulations. The commissioner may promulgate such rules and regulations as are necessary to implement this Code section.

(j) Penalty. Any permittee who operates a motor vehicle in violation of any condition specified on the permit shall be guilty of a misdemeanor.



§ 40-5-64. (Effective July 1, 2017. See note.) Limited driving permits for certain offenders

THIS SECTION HAS MORE THAN ONE DOCUMENT WITH VARYING EFFECTIVE DATES.

(a) To whom issued.

(1) Notwithstanding any contrary provision of this Code section or Code Section 40-5-57, 40-5-63, 40-5-75, 40-5-121, or 42-8-111, any person who has not been previously convicted or adjudicated delinquent for a violation of Code Section 40-6-391 within five years, as measured from the dates of previous arrests for which convictions were obtained or pleas of nolo contendere were accepted to the date of the current arrest, may apply for a limited driving permit when that person's driver's license had a suspension imposed prior to July 1, 2015, under Code Section 40-5-22 or that person's driver's license has been suspended in accordance with subsection (d) of Code Section 40-5-57, paragraph (1) of subsection (a) of Code Section 40-5-63, paragraph (1) of subsection (a) of Code Section 40-5-67.2, or subsection (a) of Code Section 40-5-57.1, when the person is 18 years of age or older and his or her license was suspended for exceeding the speed limit by 24 miles per hour or more but less than 34 miles per hour, and the sentencing judge, in his or her discretion, decides it is reasonable to issue a limited driving permit.

(2) No person who has been granted an exemption from the ignition interlock device requirements of Article 7 of Chapter 8 of Title 42 due to undue financial hardship under Code Section 42-8-111 shall be eligible for a limited driving permit, an ignition interlock device limited driving permit, or any other driving privilege for a period of one year.

(3) To the extent a person is subject to more than one suspension for which a limited driving permit may be issued, the department shall not issue such permit unless the suspensions are for a conviction for driving under the influence in violation of Code Section 40-6-391 imposed pursuant to Code Section 40-5-63 and an administrative suspension imposed pursuant to paragraph (1) of subsection (a) of Code Section 40-5-67.2 arising from the same incident.

(b) Application form. Applications for limited driving permits shall be made upon such forms as the commissioner may prescribe. Such forms shall require such information as is necessary for the department to determine the need for such permit. All applications shall be signed by the applicant before a person authorized to administer oaths.

(c) Standards for approval. The department shall issue a limited driving permit if the application indicates that refusal to issue such permit would cause extreme hardship to the applicant. Except as otherwise provided by subsection (c.1) of this Code section, for the purposes of this Code section, the term "extreme hardship" means that the applicant cannot reasonably obtain other transportation, and therefore the applicant would be prohibited from:

(1) Going to his or her place of employment or performing the normal duties of his or her occupation;

(2) Receiving scheduled medical care or obtaining prescription drugs;

(3) Attending a college or school at which he or she is regularly enrolled as a student;

(4) Attending regularly scheduled sessions or meetings of support organizations for persons who have addiction or abuse problems related to alcohol or other drugs, which organizations are recognized by the commissioner;

(5) Attending under court order any driver education or improvement school or alcohol or drug program or course approved by the court which entered the judgment of conviction resulting in suspension of his or her driver's license or by the commissioner;

(6) Attending court, reporting to a community supervision, juvenile probation, or Article 6 of Chapter 8 of Title 42 probation office, or reporting to a community supervision officer, county or Department of Juvenile Justice juvenile probation officer, or probation officer serving pursuant to Article 6 of Chapter 8 of Title 42, or performing community service;

(7) Transporting an immediate family member who does not hold a valid driver's license for work, to obtain medical care or prescriptions, or to school; or

(8) Attending any program, event, treatment, or activity ordered by a judge presiding in an accountability court, as such term is defined in Code Section 15-1-18.

(c.1) Exception to standards for approval.

(1) The provisions of paragraphs (2), (3), (4), and (5) of subsection (c) of this Code section shall not apply and shall not be considered for purposes of granting a limited driving permit or imposing conditions thereon under this Code section in the case of a driver's license suspension under paragraph (2) of subsection (a.1) of Code Section 40-5-22.

(2) An ignition interlock device limited driving permit shall be restricted to allow the holder thereof to drive solely for the following purposes:

(A) Going to his or her place of employment or performing the normal duties of his or her occupation;

(B) Receiving scheduled medical care or obtaining prescription drugs;

(C) Attending a college or school at which he or she is regularly enrolled as a student;

(D) Attending regularly scheduled sessions or meetings of treatment support organizations for persons who have addiction or abuse problems related to alcohol or other drugs, which organizations are recognized by the commissioner;

(E) Attending under court order any driver education or improvement school or alcohol or drug program or course approved by the court which entered the judgment of conviction resulting in suspension of his or her driver's license or by the commissioner;

(F) Attending court, reporting to a community supervision, juvenile probation, or Article 6 of Chapter 8 of Title 42 probation office, reporting to a community supervision officer, county or Department of Juvenile Justice juvenile probation officer, or probation officer serving pursuant to Article 6 of Chapter 8 of Title 42, or performing community service;

(G) Transporting an immediate family member who does not hold a valid driver's license for work, to obtain medical care or prescriptions, or to school;

(H) Attending any program, event, treatment, or activity ordered by a judge presiding in an accountability court, as such term is defined in Code Section 15-1-18; or

(I) Going for monthly monitoring visits with the permit holder's ignition interlock device service provider.

(d) Conditions attached. A limited driving permit shall be endorsed with such conditions as the commissioner deems necessary to ensure that such permit will be used by the permittee only to avoid the conditions of extreme hardship. Such conditions may include the following restrictions:

(1) Specific places between which the permittee may be allowed to operate a motor vehicle;

(2) Routes to be followed by the permittee;

(3) Times of travel;

(4) The specific vehicles which the permittee may operate; and

(5) Such other restrictions as the department may require.

(e) Fees, duration, renewal, and replacement of limited driving permit.

(1) A limited driving permit issued pursuant to this Code section shall be $25.00 and shall become invalid upon the driver's eighteenth birthday in the case of a suspension under paragraph (2) of subsection (a.1) of Code Section 40-5-22, upon the expiration of one year following issuance thereof in the case of a suspension for an offense listed in Code Section 40-5-54 or a suspension under Code Section 40-5-57 or a suspension in accordance with paragraph (1) of subsection (a) of Code Section 40-5-63 for a violation of Code Section 40-6-391, or upon the expiration of 30 days in the case of an administrative license suspension in accordance with paragraph (1) of subsection (a) of Code Section 40-5-67.2; except that such limited driving permit shall expire upon any earlier reinstatement of the driver's license. A person may apply to the department for a limited driving permit immediately following such conviction if he or she has surrendered his or her driver's license to the court in which the conviction was adjudged or to the department if the department has processed the administrative driver's license suspension form or conviction. Upon the applicant's execution of an affidavit attesting to such facts and to the fact that the court had not imposed a suspension or revocation of his or her driver's license or driving privileges inconsistent with the driving privileges to be conferred by the limited driving permit applied for, the department may issue such person a limited driving permit. Limited driving permits issued pursuant to this Code section are renewable upon payment of a renewal fee of $5.00. Such permits may be renewed one time after the person is eligible to reinstate his or her driver's license for the violation that was the basis of the issuance of the permit. Upon payment of a fee in an amount the same as that provided by Code Section 40-5-25 for issuance of a Class C driver's license, a person may be issued a replacement for a lost or destroyed limited driving permit issued to him or her.

(2) An ignition interlock device limited driving permit shall be valid for a period of one year. Upon successful completion of one year of monitoring of such ignition interlock device, the restriction for maintaining and using such ignition interlock device shall be removed, and such permit may be renewed for additional periods of two months upon payment of a renewal fee of $5.00, but it may only be renewed one time after such person is eligible to reinstate his or her driver's license.

(f) Liability of issuing officer. No official or employee of the department shall be criminally or civilly liable or subject to being held in contempt of court for issuing a limited driving permit in reliance on the truth of the affidavits required by this Code section.

(g) Revocation of limited driving permit.

(1) Any limited driving permittee who is convicted of violating any state law relating to the movement of vehicles or any limited driving permittee who is convicted of violating the conditions endorsed on his or her limited driving permit shall have such permit revoked by the department. Any court in which such conviction is had shall require such permittee to surrender his or her limited driving permit to the court, and the court shall forward it to the department within ten days after the conviction, with a copy of the conviction.

(2) Any person whose limited driving permit has been revoked shall not be eligible to apply for a driver's license until six months from the date such permit was surrendered to the department. In any case of revocation of a limited driving permit pursuant to paragraph (1) of this subsection, the department may impose an additional period of suspension for the conviction upon which revocation of the permit was based.

(h) Hearings. Any person whose permit has been revoked or who has been refused a permit by the department may make a request in writing for a hearing to be provided by the department. Such hearing shall be provided by the department within 30 days after the receipt of such request and shall follow the procedures required by Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." Appeal from such hearing shall be in accordance with said chapter.

(i) Rules and regulations. The commissioner may promulgate such rules and regulations as are necessary to implement this Code section.

(j) Penalty. Any permittee who operates a motor vehicle in violation of any condition specified on the permit shall be guilty of a misdemeanor.



§ 40-5-64.1. (Effective July 1, 2017) Issuance of ignition interlock device limited driving permit; application form; standards of approval; replacement of device; revocation; hearings; rules and regulations; penalty

(a) To whom issued.

(1) Any person who has not been previously convicted or adjudicated delinquent for a violation of Code Section 40-6-391 within five years, as measured from the dates of previous arrests for which convictions were obtained or pleas of nolo contendere were accepted to the date of the current arrest, and whose driver's license is subject to an administrative driver's license suspension pursuant to subsection (c) of Code Section 40-5-67.1, may apply for an ignition interlock device limited driving permit with the department.

(2) Any person who has not been previously convicted or adjudicated delinquent for a violation of Code Section 40-6-391 within five years, as measured from the dates of previous arrests for which convictions were obtained or pleas of nolo contendere were accepted to the date of the current arrest, and whose driver's license is subject to an administrative driver's license suspension pursuant to subsection (d) of Code Section 40-5-67.1, may apply for an ignition interlock device limited driving permit with the department.

(3) Any person whose driver's license has been suspended as a result of a second conviction for violating Code Section 40-6-391 within five years, as measured from the dates of previous arrests for which convictions were obtained to the date of the current arrest for which a conviction is obtained, may apply for an ignition interlock device limited driving permit after serving at least 120 days of the suspension required for such conviction.

(4) The department shall not issue an ignition interlock device limited driving permit to any person:

(A) Under 21 years of age;

(B) Who is not currently licensed to operate a motor vehicle in this state;

(C) Who currently holds a license to drive a commercial motor vehicle;

(D) Whose driver's license is subject to an administrative suspension for involvement in a traffic accident resulting in injuries or fatalities; or

(E) Whose driver's license is subject to a suspension, revocation, or cancellation for any reason other than as contemplated by this Code section.

(b) Application form. Applications for ignition interlock device limited driving permits shall be made upon such forms as the commissioner may prescribe. All applications shall be signed by the applicant before a person authorized to administer oaths.

(c) Standards for approval.

(1) The department shall issue an ignition interlock device limited driving permit for a fee of $25.00 and:

(A) For an applicant eligible for an ignition interlock device limited driving permit pursuant to paragraph (1) or (2) of subsection (a) of this Code section:

(i) Within 30 days from the date on which notice was given pursuant to subsection (g) of Code Section 40-5-67.1;

(ii) Upon surrender of the applicant's driver's license; and

(iii) Upon the applicant's execution of an affidavit attesting that the hearing afforded under subsection (g) of Code Section 40-5-67.1 has been waived; or

(B) For an applicant eligible for an ignition interlock device limited driving permit pursuant to paragraph (3) of subsection (a) of this Code section, upon the submission of a certificate of eligibility from an accountability court, as such term is defined in Code Section 15-1-18, or the submission of proof of enrollment in a substance abuse treatment program as provided in Code Section 40-5-63.1 and the surrender of his or her driver's license to such court or to the department if the department has processed the administrative driver's license suspension form or conviction.

(2) No person who has been granted an exemption from the ignition interlock device requirements of Article 7 of Chapter 8 of Title 42 due to undue financial hardship under Code Section 42-8-111 shall be eligible for a limited driving permit pursuant to Code Section 40-5-64 or any other driving privilege for a period of one year.

(d) Replacement of ignition interlock device limited driving permit. Upon payment of a fee in the same amount as that provided by Code Section 40-5-25 for the issuance of a Class C driver's license, a person may be issued a replacement for a lost or destroyed ignition interlock device limited driving permit previously issued to him or her.

(e) Reserved.

(f) Revocation of ignition interlock device limited driving permit.

(1) (A) The department shall revoke the ignition interlock device limited driving permit of any permittee issued such permit pursuant to paragraph (1) or (2) of subsection (a) of this Code section who is convicted of violating any state law relating to the movement of vehicles or convicted of driving a motor vehicle in violation of an ignition interlock device limited driving permit. Any court in which such conviction is had shall require such permittee to surrender the ignition interlock device limited driving permit to the court, and the court shall forward it to the department within ten days after the conviction, with a copy of the conviction.

(B) The department shall revoke the ignition interlock device limited driving permit of any permittee who is required to complete a substance abuse treatment program pursuant to Code Section 40-5-63.1 and enrolled but failed to attend or complete such program as scheduled upon receipt of notice of such information from the Department of Behavioral Health and Developmental Disabilities. The department shall notify the permittee of such revocation by regular mail to his or her last known address. Such notice of revocation shall inform the permittee of the grounds for and effective date of the revocation and of the right to review. The notice of revocation shall be deemed received three days after mailing.

(C) The department shall revoke the ignition interlock device limited driving permit of a permittee upon receipt of notice from an ignition interlock device service provider that an ignition interlock device has been tampered with, a permittee has failed to report for monitoring as required by law, or an ignition interlock device has been removed from any motor vehicle to be driven by a permittee prior to successful completion of the required term of monitoring under Code Section 42-8-110.1.

(2) The department shall notify the permittee of such revocation by regular mail to his or her last known address. Such notice of revocation shall inform the permittee of the grounds for and effective date of the revocation and of the right to review. The notice of revocation shall be deemed received three days after mailing.

(3) Any person whose ignition interlock device limited driving permit has been revoked for the first time shall not be eligible to apply for a driver's license until six months from the date such permit was surrendered to the department. Any person whose ignition interlock device limited driving permit has previously been revoked shall not be eligible to apply for a driver's license until two years from the date such permit was surrendered to the department.

(g) Hearings. Any person whose ignition interlock device limited driving permit has been revoked or who has been refused such permit by the department may make a request in writing for a hearing to be provided by the department. Such hearing shall be provided by the department within 30 days after the receipt of such request and shall follow the procedures required by Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." Appeal from such hearing shall be in accordance with such chapter.

(h) Rules and regulations. The commissioner may promulgate rules and regulations as are necessary to implement this Code section.

(i) Penalty. Any person issued an ignition interlock device limited driving permit who operates a motor vehicle in violation of the terms of such permit, as described in Code Section 42-8-110.1 or subsection (e) or (f) of this Code section, commits the offense of violation of an ignition interlock device limited driving permit. Any person who commits the offense of violation of an ignition interlock device limited driving permit shall be guilty of a misdemeanor.



§ 40-5-64.2. (Effective July 1, 2017) Report

(a) The commissioner shall submit a report to the Senate Public Safety Committee and the House Committee on Motor Vehicles detailing the annual number of optional ignition interlock device limited driving permits issued under paragraph (1) or (2) of subsection (a) of Code Section 40-5-64.1. Such report shall be made no later than the last day of December of each year.

(b) This Code section shall stand repealed on January 1, 2020.



§ 40-5-65. Restriction as to operation under foreign license during period of revocation or suspension

Any resident or nonresident whose driver's license or privilege to operate a motor vehicle in this state has been suspended or revoked as provided in this chapter shall not operate a motor vehicle in this state under a license or permit issued by any other jurisdiction or otherwise during such suspension or after such revocation until the license is restored when and as permitted under this chapter.



§ 40-5-66. (For effective date, see note.) Appeals from decisions of department

(a) (For effective date, see note.) Except as provided in subsection (h) of Code Section 40-5-67.1, subsection (h) of Code Section 40-5-64, and subsection (g) of Code Section 40-5-64.1, any decision rendered by the department shall be final unless the aggrieved person shall desire an appeal. In such case, such person shall have the right to enter an appeal in the superior court of the county of his residence or in the Superior Court of Fulton County. Such appeal shall name the commissioner as defendant and must be filed within 30 days from the date the department enters its decision or order. The person filing the appeal shall not be required to post any bond nor to pay the costs in advance.

(b) If the person so desires, the appeal may be heard by the judge at term or in chambers or by a jury at the first term. The hearing on the appeal shall be de novo, but no appeal shall act as a supersedeas of any orders or acts of the department. No person shall be allowed to operate any vehicle in violation of any suspension or revocation by the department while any such appeal is pending.



§ 40-5-67. (For effective date, see note.) Seizure and disposition of driver's license of persons charged with driving under the influence; issuance of temporary driving permit; disposition of cases

(a) Whenever any resident or nonresident person is charged with violating Code Section 40-6-391, the law enforcement officer shall take the driver's license of the person so charged. The driver's license shall be attached to the court's copy of the uniform traffic citation and complaint form and shall be forwarded to the court having jurisdiction of the offense. A copy of the uniform traffic citation and complaint form shall be forwarded, within ten days of issue, to the department. Taking the driver's license as required in this Code section shall not prohibit any law enforcement officer or agency from requiring any cash bond authorized by Article 1 of Chapter 6 of Title 17.

(b) (1) (For effective date, see note.) At the time the law enforcement officer takes the driver's license, the officer shall issue a temporary driving permit to the person as follows:

(A) If the driver refuses to submit to a test or tests to determine the presence of alcohol or drugs as required in Code Section 40-5-55, the officer shall issue a 45 day temporary driving permit;

(B) If the driver's license is required to be suspended under Code Section 40-5-67.1, the officer shall issue a 45 day temporary driving permit; or

(C) If the test or tests administered pursuant to Code Section 40-5-55 indicate an alcohol concentration in violation of Code Section 40-6-391 but less than the level for an administrative suspension of the license under subsection (c) of Code Section 40-5-67.1, the officer shall issue a 180 day temporary driving permit.

(2) A temporary driving permit issued under this subsection shall be valid for the stated period or until the person's driving privilege is suspended or revoked under any provision of this title. The department, at its sole discretion, may delay the expiration date of such temporary driving permit, but in no event shall this delay extend beyond the date when such person's driving privilege is suspended or revoked under any provision of this title. The department shall by rules and regulations establish the conditions under which the expiration of a temporary driving permit may be delayed.

(c) (1) If the person is convicted of violating or enters a plea of nolo contendere to a charge of violating Code Section 40-6-391, the court shall, within ten days, forward the person's driver's license and the record of the disposition of the case to the department. At this time, the court shall also require the person to surrender the temporary driving permit issued pursuant to subsection (b) of this Code section.

(2) If the person is not convicted of violating and does not enter a plea of nolo contendere to a charge of violating Code Section 40-6-391, and the court is in possession of the driver's license, the court shall return the driver's license to the person unless the license is in suspension for any other offense, in which case the court shall forward the license to the department for disposition.



§ 40-5-67.1. (For effective date, see note.) Chemical tests; implied consent notices; rights of motorists; test results; refusal to submit; suspension or denial; hearing and review; compensation of officers; inspection and certification of breath-testing instruments

(a) The test or tests required under Code Section 40-5-55 shall be administered as soon as possible at the request of a law enforcement officer having reasonable grounds to believe that the person has been driving or was in actual physical control of a moving motor vehicle upon the highways or elsewhere throughout this state in violation of Code Section 40-6-391 and the officer has arrested such person for a violation of Code Section 40-6-391, any federal law in conformity with Code Section 40-6-391, or any local ordinance which adopts Code Section 40-6-391 by reference or the person has been involved in a traffic accident resulting in serious injuries or fatalities. Subject to Code Section 40-6-392, the requesting law enforcement officer shall designate which test or tests shall be administered initially and may subsequently require a test or tests of any substances not initially tested.

(b) At the time a chemical test or tests are requested, the arresting officer shall select and read to the person the appropriate implied consent notice from the following:

(1) Implied consent notice for suspects under age 21:

"Georgia law requires you to submit to state administered chemical

tests of your blood, breath, urine, or other bodily substances for

the purpose of determining if you are under the influence of alcohol

or drugs. If you refuse this testing, your Georgia driver's license

or privilege to drive on the highways of this state will be suspended

for a minimum period of one year. Your refusal to submit to the

required testing may be offered into evidence against you at trial.

If you submit to testing and the results indicate an alcohol

concentration of 0.02 grams or more, your Georgia driver's license or

privilege to drive on the highways of this state may be suspended for

a minimum period of one year. After first submitting to the required

state tests, you are entitled to additional chemical tests of your

blood, breath, urine, or other bodily substances at your own expense

and from qualified personnel of your own choosing. Will you submit to

the state administered chemical tests of your ( designate which

tests) under the implied consent law?"

(2) Implied consent notice for suspects age 21 or over:

"Georgia law requires you to submit to state administered chemical

tests of your blood, breath, urine, or other bodily substances for

the purpose of determining if you are under the influence of alcohol

or drugs. If you refuse this testing, your Georgia driver's license

or privilege to drive on the highways of this state will be suspended

for a minimum period of one year. Your refusal to submit to the

required testing may be offered into evidence against you at trial.

If you submit to testing and the results indicate an alcohol

concentration of 0.08 grams or more, your Georgia driver's license or

privilege to drive on the highways of this state may be suspended for

a minimum period of one year. After first submitting to the required

state tests, you are entitled to additional chemical tests of your

blood, breath, urine, or other bodily substances at your own expense

and from qualified personnel of your own choosing. Will you submit to

the state administered chemical tests of your ( designate which

tests ) under the implied consent law?"

(3) Implied consent notice for commercial motor vehicle driver suspects:

"Georgia law requires you to submit to state administered chemical

tests of your blood, breath, urine, or other bodily substances for

the purpose of determining if you are under the influence of alcohol

or drugs. If you refuse this testing, you will be disqualified from

operating a commercial motor vehicle for a minimum period of one

year. Your refusal to submit to the required testing may be offered

into evidence against you at trial. If you submit to testing and the

results indicate the presence of any alcohol, you will be issued an

out-of-service order and will be prohibited from operating a motor

vehicle for 24 hours. If the results indicate an alcohol

concentration of 0.04 grams or more, you will be disqualified from

operating a commercial motor vehicle for a minimum period of one

year. After first submitting to the required state tests, you are

entitled to additional chemical tests of your blood, breath, urine,

or other bodily substances at your own expense and from qualified

personnel of your own choosing. Will you submit to the state

administered chemical tests of your ( designate which tests ) under

the implied consent law?"

If any such notice is used by a law enforcement officer to advise a person of his or her rights regarding the administration of chemical testing, such person shall be deemed to have been properly advised of his or her rights under this Code section and under Code Section 40-6-392 and the results of any chemical test, or the refusal to submit to a test, shall be admitted into evidence against such person. Such notice shall be read in its entirety but need not be read exactly so long as the substance of the notice remains unchanged.

(c) If a person under arrest or a person who was involved in any traffic accident resulting in serious injuries or fatalities submits to a chemical test upon the request of a law enforcement officer and the test results indicate that a suspension or disqualification is required under this Code section, the results shall be reported to the department. Upon the receipt of a report of the law enforcement officer that the officer had reasonable grounds to believe the arrested person had been driving or was in actual physical control of a moving motor vehicle upon the highways or elsewhere throughout this state in violation of Code Section 40-6-391 or that such person had been driving or was in actual physical control of a moving motor vehicle upon the highways or elsewhere throughout this state and was involved in a traffic accident involving serious injuries or fatalities and that the person submitted to a chemical test at the request of the law enforcement officer and the test results indicate either an alcohol concentration of 0.08 grams or more or, for a person under the age of 21, an alcohol concentration of 0.02 grams or more, the department shall suspend the person's driver's license, permit, or nonresident operating privilege pursuant to Code Section 40-5-67.2, subject to review as provided for in this chapter. Upon the receipt of a report of the law enforcement officer that the arrested person had been operating or was in actual physical control of a moving commercial motor vehicle and the test results indicate an alcohol concentration of 0.04 grams or more, the department shall disqualify the person from operating a motor vehicle for a minimum period of one year.

(d) If a person under arrest or a person who was involved in any traffic accident resulting in serious injuries or fatalities refuses, upon the request of a law enforcement officer, to submit to a chemical test designated by the law enforcement officer as provided in subsection (a) of this Code section, no test shall be given; but the law enforcement officer shall report the refusal to the department. Upon the receipt of a report of the law enforcement officer that the officer had reasonable grounds to believe the arrested person had been driving or was in actual physical control of a moving motor vehicle upon the highways or elsewhere throughout this state in violation of Code Section 40-6-391 or that such person had been driving or was in actual physical control of a moving motor vehicle upon the highways or elsewhere throughout this state and was involved in a traffic accident which resulted in serious injuries or fatalities and that the person had refused to submit to the test upon the request of the law enforcement officer, the department shall suspend the person's driver's license, permit, or nonresident operating privilege for a period of one year or if the person was operating or in actual physical control of a commercial motor vehicle, the department shall disqualify the person from operating a commercial motor vehicle and shall suspend the person's driver's license, permit, or nonresident operating privilege, subject to review as provided for in this chapter.

(d.1) Nothing in this Code section shall be deemed to preclude the acquisition or admission of evidence of a violation of Code Section 40-6-391 if obtained by voluntary consent or a search warrant as authorized by the Constitution or laws of this state or the United States.

(e) If the person is a resident without a driver's license, commercial driver's license, or permit to operate a motor vehicle in this state, the department shall deny issuance of a license or permit to such person for the same period provided in subsection (c) or (d) of this Code section, whichever is applicable, for suspension of a license or permit or disqualification to operate a commercial motor vehicle subject to review as provided for in this chapter.

(f) (1) (For effective date, see note.) The law enforcement officer, acting on behalf of the department, shall personally serve the notice of intention to suspend or disqualify the license of the arrested person or other person refusing such test on such person at the time of the person's refusal to submit to a test or at the time at which such a test indicates that suspension or disqualification is required under this Code section. The law enforcement officer shall take possession of any driver's license or permit held by any person whose license is subject to suspension pursuant to subsection (c) or (d) of this Code section, if any, and shall issue a 45 day temporary driving permit. The officer shall forward the person's driver's license to the department along with the notice of intent to suspend or disqualify and the report required by subsection (c) or (d) of this Code section within ten days after the date of the arrest of such person. This paragraph shall not apply to any person issued a 180 day temporary driving permit pursuant to subsection (b) of Code Section 40-5-67. The failure of the officer to transmit the report required by this Code section within ten days shall not prevent the department from accepting such report and utilizing it in the suspension of a driver's license as provided in this Code section.

(2) If notice has not been given by the arresting officer, the department, upon receipt of the report of such officer, shall suspend the person's driver's license, permit, or nonresident operating privilege or disqualify such person from operating a motor vehicle and, by regular mail, at the last known address, notify such person of such suspension or disqualification. The notice shall inform the person of the grounds of suspension or disqualification, the effective date of the suspension or disqualification, and the right to review. The notice shall be deemed received three days after mailing.

(g) (1) (For effective date, see note.) A person whose driver's license is suspended or who is disqualified from driving a commercial motor vehicle pursuant to this Code section shall remit to the department a $150.00 filing fee together with a request, in writing, for a hearing within 30 days from the date of personal notice or receipt of notice sent by certified mail or statutory overnight delivery, return receipt requested, or the right to said hearing shall be deemed waived. The issuance of an ignition interlock device limited driving permit to a person eligible for such permit under paragraph (1) or (2) of subsection (a) of Code Section 40-5-64.1 shall constitute a waiver of the right to a hearing under this subsection. Within 30 days after receiving a written request for a hearing, the department shall hold a hearing as is provided in Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." The hearing shall be recorded.

(2) The scope of the hearing shall be limited to the following issues:

(A) (i) Whether the law enforcement officer had reasonable grounds to believe the person was driving or in actual physical control of a moving motor vehicle while under the influence of alcohol or a controlled substance and was lawfully placed under arrest for violating Code Section 40-6-391; or

(ii) Whether the person was involved in a motor vehicle accident or collision resulting in serious injury or fatality; and

(B) Whether at the time of the request for the test or tests the officer informed the person of the person's implied consent rights and the consequence of submitting or refusing to submit to such test; and

(C) (i) Whether the person refused the test; or

(ii) Whether a test or tests were administered and the results indicated an alcohol concentration of 0.08 grams or more or, for a person under the age of 21, an alcohol concentration of 0.02 grams or more or, for a person operating or having actual physical control of a commercial motor vehicle, an alcohol concentration of 0.04 grams or more; and

(D) Whether the test or tests were properly administered by an individual possessing a valid permit issued by the Division of Forensic Sciences of the Georgia Bureau of Investigation on an instrument approved by the Division of Forensic Sciences or a test conducted by the Division of Forensic Sciences, including whether the machine at the time of the test was operated with all its electronic and operating components prescribed by its manufacturer properly attached and in good working order, which shall be required. A copy of the operator's permit showing that the operator has been trained on the particular type of instrument used and one of the original copies of the test results or, where the test is performed by the Division of Forensic Sciences, a copy of the crime lab report shall satisfy the requirements of this subparagraph.

(3) (For effective date, see note.) The hearing officer shall, within five calendar days after such hearing, forward a decision to the department to rescind or sustain the driver's license suspension or disqualification. If no hearing is requested within the 30 days specified in paragraph (1) of this subsection, and the failure to request such hearing is due in whole or in part to the reasonably avoidable fault of the person, the right to a hearing shall have been waived. The issuance of an ignition interlock device limited driving permit to a person eligible for such permit under paragraph (1) or (2) of subsection (a) of Code Section 40-5-64.1 shall constitute a waiver of the right to a hearing under this subsection. The request for a hearing shall not stay the suspension of the driver's license; provided, however, that if the hearing is timely requested and is not held before the expiration of the temporary driving permit and the delay is not due in whole or in part to the reasonably avoidable fault of the person, the suspension shall be stayed until such time as the hearing is held and the hearing officer's decision is made.

(4) (A) (For effective date, see note.) Except as where provided to the contrary in subparagraph (B) of this paragraph, in the event the person is acquitted of a violation of Code Section 40-6-391 or such charge is initially disposed of other than by a conviction or plea of nolo contendere, then the suspension shall be terminated and deleted from the driver's license record. An accepted plea of nolo contendere shall be entered on the driver's license record and shall be considered and counted as a conviction for purposes of any future violations of Code Section 40-6-391. In the event of an acquittal or other disposition other than by a conviction or plea of nolo contendere, the driver's license restoration fee shall be promptly returned by the department to the licensee.

(B) (i) If any person who has obtained an ignition interlock device limited driving permit under paragraph (1) of subsection (a) of Code Section 40-5-64.1 is acquitted of the violation of Code Section 40-6-391 upon which the underlying driver's license suspension was based or if such charge is initially disposed of other than by a conviction or plea of nolo contendere, then such permit shall be revoked and the driver's license shall be reinstated without a fee. The department shall terminate the driver's license suspension of any such person and shall delete the suspension from the driver's license record.

(ii) Any person who has obtained an ignition interlock device limited driving permit under paragraph (2) of subsection (a) of Code Section 40-5-64.1 shall maintain such permit for the required term of monitoring under Code Section 42-8-110.1, regardless of whether such person is acquitted of the violation of Code Section 40-6-391 upon which the underlying driver's license suspension was based or such charge is initially disposed of other than by a conviction or plea of nolo contendere.

(h) If the suspension is sustained after such a hearing, the person whose license has been suspended under this Code section shall have a right to file for a judicial review of the department's final decision, as provided for in Chapter 13 of Title 50, the "Georgia Administrative Procedure Act"; while such appeal is pending, the order of the department shall not be stayed.

(i) Subject to the limitations of this subsection, any law enforcement officer who attends a hearing provided for by subsection (g) of this Code section for the purpose of giving testimony relative to the subject of such hearing shall be compensated in the amount of $20.00 for each day's attendance at such hearing. In the event a law enforcement officer gives testimony at two or more different hearings on the same day, such officer shall receive only $20.00 for attendance at all hearings. The compensation provided for in this subsection shall not be paid to any law enforcement officer who is on regular duty or who is on a lunch or other break from regular duty at the time the officer attends any such hearing. The compensation provided for by this subsection shall be paid to the law enforcement officer by the department from department funds at such time and in such manner as the commissioner shall provide by rules or regulations. The commissioner shall also require verification of a law enforcement officer's qualifying to receive the payment authorized by this subsection by requiring the completion of an appropriate document in substantially the following form:

IMPLIED CONSENT HEARING ATTENDANCE RECORD

OFFICER: S.S. No.

ADDRESS:

Street City State ZIP Code

DATE: TIME: A.M.

P.M.

CASE:

This is to certify that the police officer named above attended an

implied consent hearing as a witness or complainant on the date and time

shown above.

HEARING OFFICER: TITLE:

I certify that I appeared at the implied consent hearing described above

on the date and time shown above and that I was not on regular duty at the

time of attending the hearing and that I have not received and will not

receive compensation from my regular employer for attending the hearing.

Signature of officer:

APPROVED FOR PAYMENT:

Comptroller

(j) Each time an approved breath-testing instrument is inspected, the inspector shall prepare a certificate which shall be signed under oath by the inspector and which shall include the following language:

"This breath-testing instrument (serial no. ) was thoroughly

inspected, tested, and standardized by the undersigned on (date )

and all of its electronic and operating components prescribed by its

manufacturer are properly attached and are in good working order."

When properly prepared and executed, as prescribed in this subsection, the

certificate shall, notwithstanding any other provision of law, be

self-authenticating, shall be admissible in any court of law, and shall

satisfy the pertinent requirements of paragraph (1) of subsection (a) of Code

Section 40-6-392 and subparagraph (g)(2)(F) of this Code section.



§ 40-5-67.2. (For effective date, see note.) Terms and conditions for suspension of license under subsection (c) of Code Section 40-5-67.1

(a) Any driver's license required to be suspended under subsection (c) of Code Section 40-5-67.1 shall be suspended subject to the following terms and conditions:

(1) Upon the first suspension pursuant to subsection (c) of Code Section 40-5-67.1 within the previous five years, as measured from the dates of previous arrests for which a suspension was obtained to the date of the current arrest for which a suspension is obtained, the period of suspension shall be for one year. Not sooner than 30 days following the effective date of suspension, the person may apply to the department for reinstatement of his or her driver's license. Such license shall be reinstated if such person submits proof of completion of a DUI Alcohol or Drug Use Risk Reduction Program and pays a restoration fee of $210.00 or $200.00 when such reinstatement is processed by mail unless such conviction was a recidivist conviction in which case the restoration fee shall be $510.00 or $500.00 when processed by mail. A driver's license suspended pursuant to Code Section 40-5-67.1 shall not become valid and shall remain suspended until such person submits proof of completion of a DUI Alcohol or Drug Use Risk Reduction Program and pays the prescribed restoration fee.

(2) Upon the second suspension pursuant to subsection (c) of Code Section 40-5-67.1 within five years, as measured from the dates of previous arrests for which suspensions were obtained to the date of the current arrest for which a suspension is obtained, the period of suspension shall be for three years. The person shall be eligible to apply to the department for license reinstatement not sooner than 18 months following the effective date of suspension. Such license shall be reinstated if such person submits proof of completion of a DUI Alcohol or Drug Use Risk Reduction Program and pays a restoration fee of $210.00 or $200.00 when such reinstatement is processed by mail unless such conviction was a recidivist conviction in which case the restoration fee shall be $510.00 or $500.00 when processed by mail. A driver's license suspended pursuant to Code Section 40-5-67.1 shall not become valid and shall remain suspended until such person submits proof of completion of a DUI Alcohol or Drug Use Risk Reduction Program and pays the prescribed restoration fee.

(3) Upon the third or subsequent suspension pursuant to subsection (c) of Code Section 40-5-67.1 within five years, as measured from the dates of previous arrests for which suspensions were obtained to the date of the current arrest for which a suspension is obtained, the period of suspension shall be for five years. A driver's license suspended pursuant to Code Section 40-5-67.1 shall not become valid and shall remain suspended until such person submits proof of completion of a DUI Alcohol or Drug Use Risk Reduction Program and pays the prescribed restoration fee. The driver may apply for a probationary license pursuant to Code Section 40-5-58 after the expiration of two years from the effective date of suspension.

(b) An administrative license suspension pursuant to Code Section 40-5-67.1 shall be counted toward fulfillment of any period of suspension subsequently imposed as a result of a conviction of violating Code Section 40-6-391 which arises out of the same violation for which the administrative license suspension was imposed. An administrative license suspension pursuant to Code Section 40-5-67.1 shall run concurrently with any revocation of such driver's license pursuant to a subsequent determination that such person is a habitual violator.

(c) In all cases in which the department may return a license to a driver prior to the termination of the full period of suspension, the department may require such tests of driving skill and knowledge as it determines to be proper, and the department's discretion shall be guided by the driver's past driving record and performance, and the driver shall pay a restoration fee of $210.00 or $200.00 when processed by mail.

(d) (For effective date, see note.) Any other provision of law to the contrary notwithstanding, a driver with no previous conviction for a violation of Code Section 40-6-391 within the previous five years, as measured from the dates of previous arrests for which convictions were obtained to the date of the current arrest, during the period of administrative suspension contemplated under this chapter, shall be entitled to a limited driving permit or an ignition interlock device limited driving permit as provided in Code Sections 40-5-64 and 40-5-64.1.



§ 40-5-68. Suspension of licenses by operation of law for failure to complete alcohol or drug program

Reserved. Repealed by Ga. L. 1997, p. 760, § 21, effective July 1, 1997.



§ 40-5-69. Circumstances not affecting suspensions by operation of law

If a person's driver's license is suspended by operation of law as provided in Code Section 40-5-63, 40-5-67.1, or 40-5-67.2, the fact that the person's driver's license was not physically surrendered to the law enforcement officer at the time the person was charged with violating Code Section 40-6-391 or that the person's driver's license was not retained by the court and forwarded to the department as provided in Code Section 40-5-67 or that the person's driver's license was not forwarded as provided in Code Section 40-5-72 shall not affect such suspension.



§ 40-5-70. Suspension of drivers' licenses for failure to show proof of required minimum insurance; hearings; mandatory suspension.

(a) In addition to any other punishment, the driver's license of a person convicted under subsection (a), (b), or (c) of Code Section 40-6-10 shall be suspended for a period of 60 days. The person shall submit the driver's license to the court upon conviction, and the court shall forward the driver's license to the department. After the 60 day suspension period and when the person provides proof of having prepaid a six-month minimum insurance policy and pays a restoration fee of $210.00 or $200.00 when processed by mail to the department, the suspension shall terminate and the department shall return the person's driver's license to such person. For a second or subsequent offense within a five-year period, the suspension period shall be increased to 90 days, and, in addition to the driver's license, such person's license tag and tag registration shall also be suspended for a period of 90 days. The restoration fee for a second or subsequent offense within a five-year period shall be $310.00 or $300.00 if paid by mail. The procedures for submission of drivers' licenses to the court and the forwarding of such licenses to the department shall also apply to license tags and tag registrations.

(b) A hearing of contempt of court shall be scheduled for any person refusing to deliver his motor vehicle driver's license and, where applicable, motor vehicle license tag and tag registration to the court after a conviction under subsection (a), (b), or (c) of Code Section 40-6-10 and a warrant shall issue for the arrest of such person.

(c) For the purposes of mandatory suspension of a driver's license for a first violation of subsection (a), (b), or (c) of Code Section 40-6-10, a forfeiture of bail or collateral used to seek a defendant's appearance in court, the payment of a fine, a plea of guilty, or a finding of guilty shall be considered a conviction regardless of whether the sentence is suspended, probated, rebated, or revoked. A plea of nolo contendere shall not be considered a conviction under this subsection, but a record of the disposition of the case shall be forwarded by the court to the department for the purposes of counting the plea of nolo contendere as a conviction under subsection (d) of this Code section.

(d) For the purposes of mandatory suspension of a driver's license, license tag, and tag registration for a second or subsequent violation within a five-year period, as measured from the dates of previous arrests for which convictions were obtained to the date of the current arrest for which a conviction was obtained, of subsection (a), (b), or (c) of Code Section 40-6-10, a forfeiture of bail or collateral used to seek a defendant's appearance in court, the payment of a fine, a plea of guilty, a plea of nolo contendere, a plea of nolo contendere to a previous violation of subsection (a), (b), or (c) of Code Section 40-6-10, or a finding of guilty shall be considered a conviction regardless of whether the sentence is suspended, probated, rebated, or revoked.



§ 40-5-71. Notice of insurance issuance, renewal, or termination; lapse fee; suspension of license following insurance termination; restricted driving permits

Reserved. Repealed by Ga. L. 2010, p. 143, § 8, effective May 20, 2010.



§ 40-5-72. Forwarding of license, tag, and tag registration to department; notice; penalty

(a) It is the duty of any person who has his or her driver's license and, where applicable, license tag and tag registration suspended under the provisions of Code Section 40-5-70 or 40-2-137 immediately upon suspension and demand of the department to forward such items to the department.

(b) If such driver's license and, where applicable, license tag and tag registration are not received by the department within ten days following the effective date of suspension, the commissioner shall immediately direct any peace officer to secure possession of the driver's license and, where applicable, license tag and tag registration and return the same to the department. The person whose driver's license and, where applicable, license tag and tag registration have been suspended shall surrender such items to any peace officer upon demand.

(c) Unless otherwise provided in this Code section, notice of the effective date of suspension shall occur when the driver receives actual knowledge or legal notice of the suspension, whichever occurs first. For the purposes of making any determination relating to the return of a suspended motor vehicle driver's license and, where applicable, license tag and tag registration, a period of suspension under Code Section 40-5-70 or 40-2-137 or this Code section shall begin upon the date of conviction adjudicated by the court having jurisdiction.

(d) Any person violating subsection (a) or (b) of this Code section shall be guilty of a misdemeanor and, upon conviction thereof, shall be subject to a fine of not less than $200.00 nor more than $1,000.00 or imprisonment for not more than 30 days.



§ 40-5-73. Limited applicability

The provisions of Code Sections 40-5-70, 40-6-10, and 40-6-11 shall not be applicable to persons operating vehicles which are not required to be registered or licensed in this state.



§ 40-5-74. Defacement or alteration of seized license prohibited

Whenever a person is charged with a violation of the law relating to the operation of motor vehicles resulting in the person's driver's license being seized by a law enforcement officer and forwarded to the court having jurisdiction of the offense or whenever a person is convicted of any offense resulting in the person's driver's license being suspended and forwarded to the department, such driver's license shall not be stapled to any document or in any manner defaced or altered so as to indicate at any time in the future such previous seizure and processing of the license.






Article 3A - Suspension of License for Being in Control of a Moving Vehicle Under the Influence of a Controlled Substance or Marijuana

§ 40-5-75. Suspension of licenses by operation of law; reinstatement

(a) The driver's license of any person convicted of driving or being in actual physical control of any moving vehicle while under the influence of a controlled substance or marijuana in violation of paragraph (2), (4), or (6) of subsection (a) of Code Section 40-6-391, or the equivalent law of any other jurisdiction, shall by operation of law be suspended, and such suspension shall be subject to the following terms and conditions:

(1) Upon the first conviction of any such offense, with no arrest and conviction of and no plea of nolo contendere accepted to such offense within the previous five years, as measured from the dates of previous arrests for which convictions were obtained to the date of the current arrest for which a conviction is obtained, the period of suspension shall be for not less than 180 days. At the end of 180 days, the person may apply to the department for reinstatement of his or her driver's license. Such license shall be reinstated only if the person submits proof of completion of a DUI Alcohol or Drug Use Risk Reduction Program and pays to the department a restoration fee of $210.00 or $200.00 when such reinstatement is processed by mail;

(2) Upon the second conviction of any such offense within five years, as measured from the dates of previous arrests for which convictions were obtained to the date of the current arrest for which a conviction is obtained, the period of suspension shall be for three years, provided that after one year from the date of the conviction, the person may apply to the department for reinstatement of his or her driver's license by submitting proof of completion of a DUI Alcohol or Drug Use Risk Reduction Program and paying to the department a restoration fee of $310.00 or $300.00 when such reinstatement is processed by mail; and

(3) Upon the third or subsequent conviction of any such offense within five years, as measured from the dates of previous arrests for which convictions were obtained to the date of the current arrest for which a conviction is obtained, such person's license shall be suspended for a period of five years. A driver's license suspension imposed under this paragraph shall run concurrently with and shall be counted toward the fulfillment of any period of revocation imposed under Code Sections 40-5-58 and 40-5-62, provided that such revocation arose from the same act for which the suspension was imposed. At the end of two years, the person may apply to the department for a three-year driving permit upon compliance with the following conditions:

(A) Such person has not been convicted or pleaded nolo contendere to any drug related offense, including driving under the influence, for a period of two years immediately preceding the application for such permit;

(B) Such person submits proof of completion of a licensed drug treatment program. Such proof shall be submitted within two years of the license suspension and prior to the issuance of the three-year driving permit. Such licensed drug treatment program shall be paid for by the offender. The offender shall pay a permit fee of $25.00 to the department;

(C) Such person submits proof of financial responsibility as provided in Chapter 9 of this title; and

(D) Refusal to issue such permit would cause extreme hardship to the applicant. For the purposes of this subparagraph, the term "extreme hardship" means that the applicant cannot reasonably obtain other transportation, and, therefore, the applicant would be prohibited from:

(i) Going to his or her place of employment or performing the normal duties of his or her occupation;

(ii) Receiving scheduled medical care or obtaining prescription drugs;

(iii) Attending a college or school at which he or she is regularly enrolled as a student; or

(iv) Attending regularly scheduled sessions or meetings of support organizations for persons who have addiction or abuse problems related to alcohol or other drugs, which organizations are recognized by the commissioner.

Any three-year driving permittee who is convicted of violating any state law or local ordinance relating to the movement of vehicles or any such permittee who is convicted of violating the conditions endorsed on his or her three-year driving permit shall have his or her permit revoked by the department. Any court in which such conviction is had shall require the permittee to surrender the three-year driving permit to the court, and the court shall forward it to the department within ten days after the conviction, with a copy of the conviction. Any person whose three-year driving permit has been revoked shall not be eligible to apply for a driver's license until six months from the date such permit was surrendered to the department. At the end of five years from the date on which the license was suspended, the person may apply to the department for reinstatement of his or her driver's license by submitting proof of completion of a DUI Alcohol or Drug Use Risk Reduction Program and paying to the department a restoration fee of $410.00 or $400.00 when such reinstatement is processed by mail. The restoration fee paid to reinstate a driver's license that was suspended under this paragraph shall be counted toward the fulfillment of the restoration fee required by subsection (c) of Code Section 40-5-62, provided that such revocation arose from the same act for which the suspension was imposed.

(b) Except as provided in Code Section 40-5-76, whenever a person is convicted of driving or being in actual physical control of any moving vehicle while under the influence of a controlled substance or marijuana in violation of paragraph (2), (4), or (6) of subsection (a) of Code Section 40-6-391, or the equivalent law of any other jurisdiction, the court in which such conviction is had shall require the surrender to it of any driver's license then held by the person so convicted, and the court shall thereupon forward such license and a copy of its order to the department within ten days after the conviction. The periods of suspension provided for in this Code section shall be governed by subsection (e) of Code Section 40-5-61.

(c) Application for reinstatement of a driver's license under paragraph (1), (2), or (3) of subsection (a) of this Code section shall be made on such forms as the commissioner may prescribe and shall be accompanied by proof of completion of a DUI Alcohol or Drug Use Risk Reduction Program and a restoration fee of $210.00 or $200.00 when such reinstatement is processed by mail. Application for a three-year driving permit under paragraph (3) of subsection (a) of this Code section shall be made on such form as the commissioner may prescribe and shall be accompanied by proof of completion of an approved residential drug treatment program and a fee of $25.00 for such permit.

(d) Notwithstanding any other provision of this Code section or any other provision of this chapter, any person whose license is suspended pursuant to this Code section shall not be eligible for early reinstatement of his or her license and shall not be eligible for a limited driving permit, but such person's license shall be reinstated only as provided in this Code section or Code Section 40-5-76.

(e) Except as provided in subsection (a) of this Code section, it shall be unlawful for any person to operate any motor vehicle in this state after such person's license has been suspended pursuant to this Code section if such person has not thereafter obtained a valid license. Any person who is convicted of operating a motor vehicle before the department has reinstated such person's license or issued such person a three-year driving permit shall be punished by a fine of not less than $750.00 nor more than $5,000.00 or by imprisonment in the penitentiary for not more than 12 months, or both.

(f) Licensed drivers who are 16 years of age who are adjudicated in a juvenile court pursuant to this Code section may, at their option, complete a DUI Alcohol or Drug Use Risk Reduction Program or an assessment and intervention program approved by the juvenile court.

(g) (1) Upon July 1, 2016, the department shall be authorized to reinstate, instanter, a driver's license that was suspended pursuant to this Code section for a violation of Article 2 of Chapter 13 of Title 16, or the equivalent law of any other jurisdiction, that occurred prior to July 1, 2015, provided that the driver's license has not been previously reinstated. The provisions of this paragraph shall not apply to a suspension imposed pursuant to this Code section for a violation of paragraph (2), (4), or (6) of subsection (a) of Code Section 40-6-391, or the equivalent law of any jurisdiction, that occurred prior to July 1, 2015, unless ordered by a judge presiding in a drug court division, mental health court division, veterans court division, or operating under the influence court division in accordance with subsection (a) of Code Section 40-5-76.

(2) The department shall make a notation of a suspended driver's license that is reinstated pursuant to paragraph (1) of this subsection on a person's driving record, and such information shall be made available in accordance with Code Section 40-5-2.

(3) The driver's license or driving privileges of any person who has a driver's license reinstated in accordance with paragraph (1) of this subsection shall remain subject to any and all applicable disqualifications specified in Article 7 of this chapter.

(4) The department may promulgate rules and regulations as are necessary to implement this subsection.



§ 40-5-76. Reinstatement or suspension of defendant's driver's license or issuance of ignition interlock device limited driving permit; time during which defendant issued limited driving permit or ignition interlock device limited driving permit credited toward fulfillment of period of license suspension

(a) A judge presiding in a drug court division, mental health court division, veterans court division, or operating under the influence court division may order the department to reinstate a defendant's driver's license that has been or should be suspended pursuant to Code Section 40-5-75, suspend such license, or issue a defendant a limited driving permit or ignition interlock device limited driving permit in accordance with the provisions set forth in subsections (c), (c.1), and (d) of Code Section 40-5-64 or with whatever conditions the court determines to be appropriate under the circumstances as a reward or sanction to the defendant's behavior in such court division. The court shall determine what fees, if any, shall be paid to the department for such reward or sanction, provided that such fee shall not be greater than the fee normally imposed for such services.

(b) A judge presiding in any court, other than the court divisions specified in subsection (a) of this Code section, may order the department to reinstate a defendant's driver's license that has been or should be suspended pursuant to Code Section 40-5-75 or issue a defendant a limited driving permit or ignition interlock device limited driving permit in accordance with the provisions set forth in subsections (c), (c.1), and (d) of Code Section 40-5-64 if the offense for which the defendant was convicted did not directly relate to the operation of a motor vehicle. The court shall determine what fees, if any, shall be paid to the department for the reinstatement of such driver's license or issuance of such limited driving permit or ignition interlock device limited driving permit, provided that such fee shall not be greater than the fee normally imposed for such services. Such judge may also order the department to suspend a defendant's driver's license that could have been suspended pursuant to Code Section 40-5-75 as a consequence of the defendant's violation of the terms of his or her probation.

(c) (1) The department shall make a notation on a person's driving record when his or her driver's license was reinstated or suspended or he or she was issued a limited driving permit or ignition interlock device limited driving permit under this Code section, and such information shall be made available in accordance with Code Section 40-5-2.

(2) The driver's license of any person who has a driver's license reinstated or suspended in accordance with this Code section shall remain subject to any applicable disqualifications specified in Article 7 of this chapter.

(d) The department shall credit any time during which a defendant was issued a limited driving permit or ignition interlock device limited driving permit under subsection (a) of this Code section toward the fulfillment of the period of a driver's license suspension for which such permit was issued.






Article 4 - Restoration of Licenses to Persons Completing Defensive Driving Course or Alcohol or Drug Program

§ 40-5-80. Purpose of article

The purpose of this article, the "Georgia Driver Improvement Act," is to improve and promote greater safety upon the highways and streets of this state; to improve the attitude and driving habits of drivers who accumulate traffic accident and motor vehicle conviction records; and to provide uniform DUI Alcohol or Drug Use Risk Reduction Programs for the rehabilitation of persons identified as reckless or negligent drivers and frequent violators. In carrying out this purpose, the Department of Driver Services shall:

(1) Charge a fee for the consideration of applications for approval of driver improvement clinics and instructors. The amount of this fee shall be established by the commissioner and shall, as best as the commissioner shall determine, approximate the expense incurred by the department in consideration of an application. These licenses and each renewal thereof shall be valid for a period of four years unless suspended or revoked prior to the expiration of that time period; and

(2) Require, in addition to the criteria established by the commissioner for approval of driver improvement clinics and certification of DUI Alcohol or Drug Use Risk Reduction Programs, as provided in subsections (a) and (e) of Code Section 40-5-83, respectively, that every driver improvement clinic and DUI Alcohol or Drug Use Risk Reduction Program shall, as a condition of approval or certification, provide a continuous surety company bond for the protection of the contractual rights of students in such form as will meet with the approval of the department and written by a company authorized to do business in this state. The principal sum of the bond shall be established by the commissioner; however, in no event shall the amount of the bond be less than $10,000.00 per location, and a single bond at such rate may be submitted for all locations under the same ownership. If at any time said bond is not valid and in force, the license of the driver improvement clinic or DUI Alcohol or Drug Use Risk Reduction Program shall be deemed suspended by operation of law until a valid surety company bond is again in force.



§ 40-5-81. (For effective date, see note.) Program optional; certification and approval of courses; prohibited behavior by a clinic or program

(a) Any defensive driving course or defensive driving program at which attendance is required by court order shall conform to the requirements of this article. When a defensive driving course, defensive driving program, or DUI Alcohol or Drug Use Risk Reduction Program is required by a court having jurisdiction over misdemeanor traffic law offenses or by any prosecuting attorney thereof, such course or program shall be certified or approved by the department under the provisions of Code Sections 40-5-82 and 40-5-83, as applicable. Certificates of completion from unlicensed defensive driving courses shall not be recognized for any purposes under this article.

(b) Whenever any person is authorized or required to attend a driver improvement clinic or DUI Alcohol or Drug Use Risk Reduction Program as a condition of any sentence imposed under this title or any ordinance enacted pursuant to this title or as a condition of the retention or restoration of the person's driving privilege, such person, in complying with such condition, shall be authorized to attend any driver improvement clinic approved under this article or DUI Alcohol or Drug Use Risk Reduction Program certified under this article; and no judicial officer, community supervision officer, law enforcement officer, or other officer or employee of a court or person who owns, operates, or is employed by a private company which has contracted to provide private probation services for misdemeanor cases shall specify, directly or indirectly, a particular driver improvement clinic or DUI Alcohol or Drug Use Risk Reduction Program which the person may or shall attend. This Code section shall not prohibit any judicial officer, community supervision officer, law enforcement officer, or other officer or employee of a court or owner, operator, or employee of a private company which has contracted to provide probation services for misdemeanor offenders from furnishing any person, upon request, the names of approved driver improvement clinics or certified DUI Alcohol or Drug Use Risk Reduction Programs.

(c) It shall be unlawful for the owner, agent, servant, or employee of any driver improvement clinic or DUI Alcohol or Drug Use Risk Reduction Program licensed by the department to directly or indirectly solicit business by personal solicitation on public property, by phone, by e-mail, or by mail. A violation of this subsection shall be a misdemeanor. Advertising in any mass media, including, but not limited to, newspapers, radio, television, magazines, Internet, or telephone directories, by a driver improvement clinic or DUI Alcohol or Drug Use Risk Reduction Program shall not be considered a violation of this subsection.

(d) (For effective date, see note.) It shall be unlawful for the owner, agent, servant, or employee of any driver improvement clinic or DUI Alcohol or Drug Use Risk Reduction Program licensed by the department to directly or indirectly offer, for purposes of the enrollment or solicitation of any student or prospective student, any item of monetary value, including but not limited to United States legal tender, food, gasoline cards, debit gift cards, or merchant gift cards to any:

(1) Student or agent or legal representative of a student;

(2) Employee or agent of a private company which has contracted with a county, municipality, or consolidated government to provide probation services pursuant to Article 6 of Chapter 8 of Title 42;

(3) Law enforcement officer; or

(4) Officer or employee of the judicial branch or a court.

A violation of this subsection shall be a misdemeanor. In addition to all other penalties available at law, any person convicted of a second or subsequent offense under this subsection shall have his or her license to operate a driver improvement clinic or DUI Alcohol or Drug Use Risk Reduction Program under this article revoked.



§ 40-5-82. Administration of program

(a) The Driver Improvement Program created by this article shall be administered by the commissioner. The commissioner is authorized to promulgate and adopt rules and regulations necessary to carry out this article.

(b) For the purpose of generating greater interest in highway safety, the commissioner may solicit the assistance of local governmental authorities, associations, societies, clubs, schools, colleges, and other organizations or persons knowledgeable in highway safety driving standards to participate in conjunction with the department in the development of local driver improvement programs and in conducting driver improvement classes.

(c) The department is designated as the agency responsible for the certification of DUI Alcohol or Drug Use Risk Reduction Programs and staff. This responsibility includes selection of the assessment instrument, development of the intervention curricula, training of program staff, and monitoring of all DUI Alcohol or Drug Use Risk Reduction Programs under this article.

(d) All DUI Alcohol or Drug Use Risk Reduction Program records including, but not limited to, assessment results and other components attended shall be confidential and shall not be released without the written consent of the DUI offender, except that such records shall be made available to the Department of Behavioral Health and Developmental Disabilities and the Department of Driver Services. The provision of assessments to the Department of Behavioral Health and Developmental Disabilities shall be according to an interagency agreement between the Department of Driver Services and the Department of Behavioral Health and Developmental Disabilities, and the agreement may provide for assessment fees to be transmitted to the Department of Behavioral Health and Developmental Disabilities.

(e) The department shall conduct a records check for any applicant for certification as an operator, director, or instructor of a DUI Alcohol or Drug Use Risk Reduction Program. Each applicant shall submit at least one set of classifiable fingerprints to the department in accordance with the fingerprint system of identification established by the director of the Federal Bureau of Investigation. The department shall transmit the fingerprints to the Georgia Crime Information Center, which shall submit the fingerprints to the Federal Bureau of Investigation for a search of bureau records and an appropriate report and shall promptly conduct a search of state records based upon the fingerprints. After receiving the report from the Georgia Crime Information Center and the Federal Bureau of Investigation, the department shall determine whether the applicant may be certified. No applicant shall be certified who has previously been convicted of a felony. The department shall promulgate rules and regulations regarding certification requirements, including restrictions regarding misdemeanor convictions. No applicant shall be certified unless he or she is a United States citizen, or if not a citizen, he or she presents federal documentation verified by the United States Department of Homeland Security to be valid documentary evidence of lawful presence in the United States under federal immigration law.



§ 40-5-83. Establishment, approval, and operation of clinics and programs; out-of-state certificates of completion; instructor licenses; fees; submission of fingerprints by applicants

(a) (1) The commissioner shall establish criteria for the approval of driver improvement clinics. To be approved, a clinic shall provide and operate a defensive driving course. Clinics shall be composed of uniform education and training programs consisting of six hours of instruction designed for the rehabilitation of problem drivers. The commissioner shall establish standards and requirements concerning the contents of defensive driving courses, qualifications of instructors, attendance requirements for students, and examinations. Approved clinics shall charge a fee of $95.00 for a defensive driving course, except that such clinics may charge different fees of their own choosing if the person is not enrolling in such course pursuant to court order or department requirement. No clinic shall be approved unless such clinic agrees in writing to allow the examination and audit of the books, records, and financial statements of such clinic. Clinics may be operated by any individual, partnership, or corporation. Nothing in this paragraph shall be construed to affect in any way driving programs established for purposes of insurance premium reductions under the provisions of Code Section 33-9-42.

(1.1) (A) No driver improvement clinic shall be permitted to use, adopt, or conduct any business under any name that is like or deceptively similar to any name used by any other driver improvement clinic, Georgia company, or Georgia corporation registered with the Secretary of State. This subparagraph shall not prohibit the franchising or licensing of any part or all of the name of a driver improvement clinic by the owner or the rights thereof to another licensed driver improvement clinic.

(B) This paragraph shall not prohibit the franchising or licensing of any part or all of the name of a clinic by the owner of the rights therein to another licensed driver improvement clinic.

(2) The commissioner may issue a special license to the instructor of any licensed driver training school authorizing such instructor to teach a defensive driving course at a driver improvement clinic approved pursuant to this Code section if such instructor is qualified to teach a teen-age driver education course which consists of a minimum of 30 hours of classroom and six hours of behind-the-wheel training and such instructor certifies to the commissioner that he or she has provided at least 300 hours of behind-the-wheel training in a teen-age driver education course.

(b) (1) The commissioner shall be authorized to accept certificates of completion from all defensive driving, driving under the influence, and alcohol and drug programs, clinics, and courses approved by any other state, the District of Columbia, and territories and possessions of the United States, including military reservations, whereby driver improvement clinics, programs, and courses shall be approved for use by residents of this state, other states, the District of Columbia, and territories and possessions of the United States.

(2) Driver improvement clinics, programs, and courses outside of the State of Georgia shall not be required to comply with the provisions of subsection (a) of this Code section.

(3) Driving under the influence and alcohol and drug programs, clinics, and courses outside of the State of Georgia shall not be required to comply with the provisions of subsection (e) of this Code section; provided, however, that the department shall not accept certificates of completion from any such program, clinic, or course unless said program, clinic, or course has been certified by the department as substantially conforming, with respect to course content, with the standards and requirements promulgated by the department under subsection (e) of this Code section. Certificates of completion from an out-of-state program, clinic, or course not so certified by the department may be accepted only for the purpose of permitting persons who are not residents of the State of Georgia to reinstate nonresident operating privileges.

(c) The commissioner shall be authorized to issue a special license to the instructor of any driver improvement clinic who is qualified to teach the alcohol and drug course prescribed in subsection (b) of Code Section 20-2-142. A driver improvement clinic shall offer such alcohol and drug course only through a qualified instructor and shall not charge a fee for such course of more than $25.00. The commissioner shall be authorized to issue a special license to a licensed instructor of any driver training school to teach the alcohol and drug course prescribed in subsection (b) of Code Section 20-2-142 who is qualified to teach a teen-age driver education course, which course consists of a minimum of 30 hours of classroom and six hours of behind-the-wheel training. The alcohol and drug program may be included in the 30 hours of classroom training as part of a curriculum approved by the department. Any fee authorized by law for such a drug and alcohol course may be included in the tuition charge for a teen-age driver education course. Any text or workbook provided or required by the Department of Driver Services for such alcohol and drug course shall be provided by the department at the same fee as currently charged by the department to any public or private school, contractor, or appropriate representative currently teaching the program.

(d) Notwithstanding the provisions of any law or rule or regulation which prohibits any individual who was a probation officer or other official or employee of the probation division of the Department of Corrections on or before June 30, 2015, or a spouse of such individual from owning, operating, instructing at, or being employed by a driver improvement clinic, any individual who was a probation officer or other official or employee of the probation division of the Department of Corrections on or before June 30, 2015, or a spouse of such individual who owns, operates, instructs at, or is employed by a driver improvement clinic shall remain qualified to own, operate, instruct at, or be employed by a driver improvement clinic and to engage in such activities. Any individual who is an employee of the Department of Community Supervision or a spouse of such individual who owns, operates, instructs at, or is employed by a driver improvement clinic on July 1, 2015, and who in all respects is and remains qualified to own, operate, instruct at, or be employed by a driver improvement clinic shall be expressly authorized to continue on and after June 1, 2015, to engage in such activities. No person who owns, operates, or is employed by a private company which has contracted to provide probation services for misdemeanor cases shall be authorized to own, operate, be an instructor at, or be employed by a driver improvement clinic or a DUI Alcohol or Drug Use Risk Reduction Program.

(e) (1) The department is designated as the agency responsible for establishing criteria for the certification of DUI Alcohol or Drug Use Risk Reduction Programs. An applicant shall meet the certification criteria promulgated by the department through its standards and shall provide assessment component services and intervention component services. A certified DUI Alcohol or Drug Use Risk Reduction Program shall require that a risk assessment component be conducted prior to administering the intervention component of such program. A certified DUI Alcohol or Drug Use Risk Reduction Program may include a clinical evaluation component after an individual completes risk assessment and intervention services. Only clinical evaluators licensed by the Department of Behavioral Health and Developmental Disabilities shall be qualified to conduct clinical evaluations. The department is designated as the agency responsible for establishing rules and regulations concerning the contents and duration of the components of DUI Alcohol or Drug Use Risk Reduction Programs, qualifications of instructors, attendance requirements for students, examinations, and program evaluations. Qualified instructors shall be certified for periods of four years each, which may be renewed.

(2) Certified DUI Alcohol or Drug Use Risk Reduction Programs shall charge a fee of $100.00 for the assessment component and $235.00 for the intervention component. An additional fee for required student program materials shall be established by the department in such an amount as is reasonable and necessary to cover the cost of such materials.

(3) No DUI Alcohol or Drug Use Risk Reduction Program shall be certified unless such program agrees in writing to submit reports as required in the rules and regulations of the department and to allow the examination and audit of the books, records, and financial statements of such DUI Alcohol or Drug Use Risk Reduction Program by the department or its authorized agent.

(4) DUI Alcohol or Drug Use Risk Reduction Programs may be operated by any public, private, or governmental entity; provided, however, that, except as otherwise provided in this subsection, in any political subdivision in which a DUI Alcohol or Drug Use Risk Reduction Program is operated by a private entity, whether for profit or nonprofit, neither the local county board of health nor any other governmental entity shall fund any new programs in that area. Programs in existence prior to July 1, 1990, which are operated by local county boards of health or any other governmental entities shall be authorized to continue operation. New programs may be started in areas where no private DUI Alcohol or Drug Use Risk Reduction Programs have been made available in the political subdivision.

(5) The Department of Corrections shall be authorized to operate DUI Alcohol or Drug Use Risk Reduction Programs in its facilities where offenders are not authorized to participate in such programs in the community, provided that such programs meet the certification criteria promulgated by the Department of Driver Services. All such programs operated by the Department of Corrections shall be exempt from all fee provisions established in this subsection specifically including the rebate of any fee for the costs of administration.

(6) No DUI Alcohol or Drug Use Risk Reduction Program shall be certified unless such program agrees in writing to pay to the state, for the costs of administration, a fee of $30.00 for each offender assessed, provided that nothing in this Code section shall be construed to allow the department to retain any funds required by the Constitution to be paid into the state treasury; and provided, further, that the department shall comply with all provisions of Part 1 of Article 4 of Chapter 12 of Title 45, the "Budget Act," except Code Section 45-12-92, prior to expending any such miscellaneous funds.

(f) (1) Each applicant for certification to own or operate a driver improvement clinic shall submit at least one set of classifiable electronically recorded fingerprints to the department in accordance with the fingerprint system of identification established by the director of the Federal Bureau of Investigation. The department shall transmit the fingerprints to the Georgia Crime Information Center, which shall submit the fingerprints to the Federal Bureau of Investigation for a search of bureau records and an appropriate report and promptly conduct a search of state records based upon the fingerprints. After receiving the report from the Georgia Crime Information Center and the Federal Bureau of Investigation, the department shall determine whether the applicant may be certified.

(2) No applicant shall be certified unless he or she is a United States citizen, or if not a citizen, he or she presents federal documentation verified by the United States Department of Homeland Security to be valid documentary evidence of lawful presence in the United States under federal immigration law.



§ 40-5-83.1. Special licenses for driver improvement clinic instructors qualified to teach alcohol and drug course; clinic course offering

Repealed by Ga. L. 1990, p. 2048, § 4, effective January 1, 1991.



§ 40-5-84. Reinstatement of licenses suspended for certain offenses or for points

(a) Except as otherwise provided, the license of any person whose license is suspended for the first time as a result of the conviction of an offense listed in Code Section 40-5-54 shall, at the expiration of 120 days following the date the license is suspended, be reinstated by the department upon receipt by the department of a certificate of completion of an approved defensive driving course and the payment of a restoration fee of $210.00 or $200.00 when such reinstatement is processed by mail.

(b) The license of any person whose license is suspended for the second time as a result of the conviction of an offense listed in Code Section 40-5-54 shall, at the expiration of 120 days following the date the license is suspended, be reinstated by the department upon receipt by the department of a certificate of completion of a defensive driving course approved by the department and the payment of a restoration fee of $310.00 or $300.00 when such reinstatement is processed by mail.

(c) The license of any person whose license is suspended for the first time within a five-year period as a result of the assessment of points pursuant to Code Section 40-5-57 shall be reinstated by the department immediately upon receipt by the department of a certificate of completion of an approved defensive driving course and the payment of a restoration fee of $210.00 or $200.00 when such reinstatement is processed by mail.

(d) The license of any person whose license is suspended for the second time within a five-year period as a result of the assessment of points pursuant to Code Section 40-5-57 shall be reinstated by the department immediately upon receipt by the department of a certificate of completion of an approved defensive driving course and the payment of a restoration fee of $310.00 or $300.00 when such reinstatement is processed by mail.

(e) The license of any person whose license is suspended for the third or subsequent time within a five-year period as a result of the assessment of points pursuant to Code Section 40-5-57 shall be reinstated by the department upon receipt by the department of a certificate of completion of a defensive driving course approved by the department and the payment of a restoration fee of $410.00 or $400.00 when such reinstatement is processed by mail.



§ 40-5-85. Reinstatement of licenses suspended for driving under influence of alcohol or drugs; red stripe on licenses of repeat offenders

Notwithstanding any other provision of this chapter, any person convicted within five years of his or her first conviction as measured in paragraph (2) of subsection (c) of Code Section 40-6-391 for a second time of the offense of driving under the influence of alcohol or drugs in violation of Code Section 40-6-391 shall, upon compliance with all other requirements for reinstatement of his or her license as provided for in this chapter, be issued a driver's license which may bear a red stripe thereon. After seven years with no additional convictions for driving under the influence of alcohol or drugs any such person shall be issued a regular driver's license without such red stripe provided that he or she is otherwise entitled to such license under the laws of this state.



§ 40-5-85.1. Driver improvement clinic ownership, operation, instruction, or employment by Department of Corrections employee or spouse

Repealed by Ga. L. 1990, p. 2048, § 4, effective January 1, 1991.



§ 40-5-85.2. Attendance authorized at any driver improvement clinic or program certified under this article

Repealed by Ga. L. 1990, p. 2048, § 4, effective January 1, 1991.



§ 40-5-86. Reduction of point count upon completion of course

Upon the accumulation of points pursuant to Code Section 40-5-57, the total number of points accumulated by any driver shall be reduced by seven points, but to not less than zero points, upon the satisfactory completion by such driver of a defensive driving course approved by the department and the submission of a certificate by such driver to the department. The provisions of this Code section shall be available one time only to each driver in any five-year period.



§ 40-5-87. Conditions of article exclusive

The requirements and conditions of this article and the rules and regulations adopted pursuant to this article shall be the exclusive requirements for restoration of a license under this article or the issuance of a limited driving permit under this article.



§ 40-5-88. Administrative penalties

(a) As an alternative to criminal or other civil enforcement, the commissioner of driver services in order to enforce this article or any orders, rules, or regulations promulgated pursuant to this article, may issue an administrative fine not to exceed $1,000.00 for each violation, whenever the commissioner, after a hearing, determines that any person, firm, or corporation has violated any provisions of this article or any regulations or orders promulgated under this article. Notwithstanding the foregoing, violations that are minor in nature and committed by a person, firm, or corporation shall be punished only by a written reprimand unless the person, firm, or corporation fails to remedy the violation within 30 days, in which case an administrative fine, not to exceed $250.00, may be issued.

(b) The hearing and any administrative review thereof shall be conducted in accordance with the procedure for contested cases under Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." Any person, firm, or corporation who has exhausted all administrative remedies available and who is aggrieved or adversely affected by a final order or action of the commissioner of driver services shall have the right of judicial review thereof in accordance with Chapter 13 of Title 50. All fines recovered under this Code section shall be paid into the state treasury. The commissioner of driver services may file, in the superior court (1) wherein the person under order resides; (2) if such person is a corporation, in the county wherein the corporation maintains its principal place of business; or (3) in the county wherein the violation occurred, a certified copy of a final order of the commissioner, whether unappealed from or affirmed upon appeal, whereupon the court shall render judgment in accordance therewith and notify the parties. Such judgment shall have the same effect and proceedings in relation thereto shall thereafter be the same as though the judgment had been rendered in an action duly heard and determined by the court. The penalty prescribed in this Code section shall be concurrent, alternative, and cumulative with any and all other civil, criminal, or alternative rights, remedies, forfeitures, or penalties provided, allowed, or available to such commissioner with respect to any violation of this article or any order, rules, or regulations promulgated pursuant to this article.






Article 5 - Identification Cards for Persons Without Drivers' Licenses

§ 40-5-100. Department authorized to issue cards; contents; possession of more than one card prohibited; application for renewal; dissemination of information regarding voluntary programs

(a) The department shall issue personal identification cards to all residents as defined in Code Section 40-5-1 who make application to the department in accordance with rules and regulations prescribed by the commissioner. Cards issued to applicants under 21 years of age shall contain the distinctive characteristics of drivers' licenses issued pursuant to Code Section 40-5-26. The identification card shall be similar in form but distinguishable in color from motor vehicle drivers' licenses and may contain a recent photograph of the applicant and include the following information:

(1) Full legal name;

(2) Address of residence;

(3) Birth date;

(4) Date identification card was issued;

(5) Sex;

(6) Height;

(7) Weight;

(8) Eye color;

(9) Signature of person identified or facsimile thereof;

(10) Designation of participation in an anatomical gift donation program when such person is eligible to make such gift pursuant to Code Section 44-5-142; and

(11) Such other information or identification as required by the department; provided, however, that the department shall not require an applicant to submit or otherwise obtain from an applicant any fingerprints or any other biological characteristic or information which uniquely identifies an individual, including without limitation deoxyribonucleic acid (DNA) and retinal scan identification characteristics but not including a photograph, by any means upon application.

(b) An identification card issued pursuant to this Code section shall be valid for a period of eight years, shall bear the signatures of the commissioner and the Governor, and shall bear an identification card number which shall not be the same as the social security number.

(c) (1) No person may possess more than one identification card issued pursuant to this Code section; provided, however, that this subsection shall not be construed to prevent a resident of this state who possesses a driver's license from also possessing an identification card issued under this article.

(2) Except as provided in paragraph (3) of this subsection, each applicant for an identification card shall surrender any identification card or driver's license previously issued by any other state and any identification card previously issued by this state.

(3) (A) Any noncitizen who is eligible for issuance of an identification card pursuant to the requirements of this chapter may be issued an identification card without surrendering any driver's license or identification card previously issued to him or her by any foreign jurisdiction. This exemption shall not apply to a person who is required to terminate any previously issued identification card pursuant to federal law.

(B) The department shall make a notation on the driving record of any person who retains a foreign identification card or driver's license, and this information shall be made available to law enforcement officers and agencies on such person's driving record through the Georgia Crime Information Center.

(4) Willful failure to surrender any such previous driver's license or personal identification card upon application for a new personal identification card will be considered an act of fraud and upon conviction be punished as provided for in Code Section 40-5-125.

(d) An application for identification card renewal may be submitted by:

(1) Personal appearance before the department; or

(2) Subject to rules or regulations of the department which shall be consistent with considerations of public safety and efficiency of service to customers, means other than such personal appearance which may include without limitation by mail or electronically. The department may by such rules or regulations exempt persons renewing identification cards under this paragraph from the surrender requirement in this Code section.

(e) (1) The General Assembly finds that it is in the best interest of this state to encourage improved public education and awareness regarding anatomical gifts of human organs and tissues and to address the ever increasing need for donations of anatomical gifts for the benefit of the citizens of Georgia.

(2) The department shall make available to procurement organizations or secure data centers maintained and managed at the direction of a procurement organization information provided for in Article 6 of Chapter 5 of Title 44, the "Georgia Revised Uniform Anatomical Gift Act," including the name, personal identification card number, date of birth, gender, and most recent address of any person who obtains an organ donor identification card; provided, however, that the gender information shall be made available only to a procurement organization or secure data center if such organization or center has sufficient funds to cover the associated costs of providing such information. Information so obtained by such organizations and centers shall be used for a state-wide organ donor registry accessible to organ tissue and eye banks authorized to function as such in this state and shall not be further disseminated.

(f) (1) The General Assembly finds that it is in the best interest of this state to encourage improved public education and awareness regarding blindness and to address the need for blindness prevention screenings, treatments, and rehabilitation for the benefit of the citizens of Georgia.

(2) Each application form for issuance, reissuance, or renewal of a personal identification card under this Code section shall include language permitting the applicant to make a voluntary contribution of $1.00 to be used for purposes of preventing blindness and preserving the sight of residents of this state. Any such voluntary contribution shall be made at the discretion of the applicant at the time of application in addition to payment of the personal identification card fee prescribed by the commissioner.

(3) Voluntary contributions made pursuant to this subsection shall be transmitted to the Department of Public Health for use thereby in providing the blindness education, screening, and treatment program provided by Code Section 31-1-23.



§ 40-5-101. Rules and regulations

The commissioner shall promulgate rules and regulations under which this article shall be implemented and administered.



§ 40-5-102. Applicant to furnish proof of birth date

The department shall require an applicant for an identification card to furnish a birth certificate or other verifiable evidence stating the applicant's birth date.



§ 40-5-103. Fee; issuance period; exceptions for veterans' or honorary licenses; application for renewal of an identification card

(a) Except as provided in Code Section 40-5-21.1 and subsections (b) and (c) of this Code section, the department shall collect a fee of $20.00 for a five-year card and a fee of $35.00 for an eight-year card, which fee shall be deposited in the state treasury in the same manner as other motor vehicle driver's license fees.

(a.1) The maximum period for which any identification card shall be issued is eight years.

(b) The department shall collect a fee of $5.00 for the identification card for all persons who are referred by a nonprofit organization which organization has entered into an agreement with the department whereby such organization verifies that the individual applying for such identification card is indigent. The department shall enter into such agreements and shall adopt rules and regulations to govern such agreements.

(c) The department shall not be authorized to collect a fee for an identification card from those persons who are entitled to a free veterans' or honorary driver's license under the provisions of Code Section 40-5-36.

(d) The department shall not be authorized to collect a fee for an identification card from any person:

(1) Who swears under oath that he or she desires an identification card in order to vote in a primary or election in Georgia and that he or she does not have any other form of identification that is acceptable under Code Section 21-2-417 for identification at the polls in order to vote; and

(2) Who produces evidence that he or she is registered to vote in Georgia.

This subsection shall not apply to a person who has been issued a driver's license in this state.

(e) The commissioner may by rule authorize incentive discounts where identification cards are renewed by Internet, telephone, or mail. Any person who has previously been issued a driver's license who transitions from such license or applies for an identification card in addition to such license shall be eligible for such incentive discounts.

(f) (1) Every identification card shall be renewed on or before its expiration upon application, payment of the required fee, and, if applicable, satisfactory completion of any other requirements imposed by law.

(2) An application for renewal of an identification card may be submitted by:

(A) Personal appearance before the department; or

(B) Subject to rules or regulations of the department consistent with considerations of public safety and efficiency of service to identification card holders, means other than personal appearance which may include, without limitation, by mail or electronically. The department may by such rules or regulations exempt persons renewing, obtaining, or transitioning to identification cards under this paragraph from any surrender requirement imposed under Georgia law.

(3) Notwithstanding any other provision of this Code section, there shall be no fee whatsoever for replacement of any identification card solely due to a change of the identification card holder's name or address, provided that such replacement identification card shall be valid only for the remaining period of such original term; and provided, further, that only one such free replacement identification card may be obtained within the period for which the identification card was originally issued. Any application for the replacement of a lost identification card or due to a change in the identification card holder's name or address submitted within 150 days of the expiration of said identification card shall be treated as an application for renewal subject to the applicable fees as set forth in this Code section.



§ 40-5-104. False statement in application

Any person who knowingly makes any false statement in an application for an identification card provided for by this article shall be guilty of a violation of Code Section 16-10-20.



§ 40-5-105. Application of Code Section 40-5-2

The provisions of Code Section 40-5-2 regarding the maintenance and disclosure of department records shall apply, where relevant, to those records maintained or received by the department in connection with identification cards issued under this article.






Article 6 - Miscellaneous Offenses and Jurisdiction of Offenses

§ 40-5-120. Unlawful use of license or identification card; penalties for violations of chapter generally

It is a misdemeanor for any person to:

(1) Display or cause or permit to be displayed or have in his or her possession any canceled, revoked, or suspended driver's license or personal identification card issued pursuant to Code Section 40-5-100;

(2) Fail or refuse to surrender to the department upon lawful demand any driver's license or personal identification card issued pursuant to Code Section 40-5-100 which has been suspended, revoked, disqualified, or canceled;

(3) Permit any unlawful use of a driver's license or personal identification card issued pursuant to Code Section 40-5-100 issued to such person;

(4) Do any act forbidden or fail to perform any act required by this chapter for which a criminal sanction is not provided elsewhere in this chapter; or

(5) Scan another person's driver's license, permit, or identification card without the person's prior knowledge and consent. If a person consents to the scanning of his or her driver's license, permit, or identification card, the information collected may be stored and used for any legitimate purpose. Each unlawful act of storage, disclosure, or usage in violation of this paragraph shall be considered a separate violation of this Code section. This prohibition shall not apply to law enforcement officers or any governmental entity that scans a driver's license, permit, or identification card to verify the contents thereof or to gather information for use for any governmental purpose.



§ 40-5-121. Driving while license suspended or revoked

(a) Except when a license has been revoked under Code Section 40-5-58 as a habitual violator, any person who drives a motor vehicle on any public highway of this state without being licensed as required by subsection (a) of Code Section 40-5-20 or at a time when his or her privilege to so drive is suspended, disqualified, or revoked shall be guilty of a misdemeanor for a first conviction thereof and, upon a first conviction thereof or plea of nolo contendere within five years, as measured from the dates of previous arrests for which convictions were obtained to the date of the current arrest for which a conviction is obtained or a plea of nolo contendere is accepted, shall be fingerprinted and shall be punished by imprisonment for not less than two days nor more than 12 months, and there may be imposed in addition thereto a fine of not less than $500.00 nor more than $1,000.00. Such fingerprints, taken upon conviction, shall be forwarded to the Georgia Crime Information Center where an identification number shall be assigned to the individual for the purpose of tracking any future violations by the same offender. For the second and third conviction within five years, as measured from the dates of previous arrests for which convictions were obtained or pleas of nolo contendere were accepted to the date of the current arrest for which a conviction is obtained or a plea of nolo contendere is accepted, such person shall be guilty of a high and aggravated misdemeanor and shall be punished by imprisonment for not less than ten days nor more than 12 months, and there may be imposed in addition thereto a fine of not less than $1,000.00 nor more than $2,500.00. For the fourth or subsequent conviction within five years, as measured from the dates of previous arrests for which convictions were obtained or pleas of nolo contendere were accepted to the date of the current arrest for which a conviction is obtained or a plea of nolo contendere is accepted, such person shall be guilty of a felony and shall be punished by imprisonment for not less than one year nor more than five years, and there may be imposed in addition thereto a fine of not less than $2,500.00 nor more than $5,000.00.

(b) (1) The department, upon receiving a record of the conviction of any person under this Code section upon a charge of driving a vehicle while the license of such person was suspended, disqualified, or revoked, including suspensions under subsection (e) of Code Section 40-5-75, shall impose an additional suspension or disqualification of six months. Upon the expiration of six months, the department shall reinstate the license. The reinstatement fee for a first such conviction within a five-year period shall be $210.00 or $200.00 if paid by mail. The reinstatement fee for a second such conviction within a five-year period shall be $310.00 or $300.00 if paid by mail. The reinstatement fee for a third or subsequent such conviction within a five-year period shall be $410.00 or $400.00 if paid by mail.

(2) The court shall be required to confiscate the license, if applicable, and attach it to the uniform citation and forward it to the department within ten days of conviction. The period of suspension or disqualification provided for in this Code section shall begin on the date the person is convicted of violating this Code section.

(c) For purposes of pleading nolo contendere, only one nolo contendere plea will be accepted to a charge of driving without being licensed or with a suspended or disqualified license within a five-year period as measured from date of arrest to date of arrest. All other nolo contendere pleas in this period will be considered convictions. For the purpose of imposing a sentence under this subsection, a plea of nolo contendere shall constitute a conviction. There shall be no limited driving permit available for a suspension or disqualification under this Code section.

(d) Notwithstanding the limits set forth in Code Section 40-5-124 and in any municipal charter, any municipal court of any municipality shall be authorized to impose the punishment for a misdemeanor or misdemeanor of a high and aggravated nature as applicable and provided for in this Code section upon a conviction of a nonfelony charge of violating this Code section or upon conviction of violating any ordinance adopting the provisions of this Code section.



§ 40-5-122. Permitting unlicensed person to drive

No person shall knowingly authorize or permit a motor vehicle owned by him or under his control to be driven upon any highway by any person who is not authorized under this chapter or who is not licensed for the type or class of vehicles to be driven or in violation of any of the provisions of this chapter.



§ 40-5-123. Permitting unauthorized minor to drive

No person shall cause or knowingly permit his child or ward under the age of 18 years to drive a motor vehicle upon any highway when such minor is not authorized under this chapter or in violation of any of the provisions of this chapter. This Code section shall not apply to any vehicle not required to be registered by the laws of this state.



§ 40-5-124. Jurisdiction of offenses

(a) Any person charged with an offense under this chapter may be tried in any municipal court of any municipality if the offense occurred within the corporate limits of such municipality. Such courts are granted the jurisdiction to try and dispose of such cases. The jurisdiction of such courts shall be concurrent with the jurisdiction of any other courts within the county having jurisdiction to try and dispose of such cases. Any fines and bond forfeitures arising from the prosecution of such cases shall be retained by the municipality and shall be paid into the treasury of such municipality. Any person charged with an offense under this chapter shall be entitled to request to have the case against him transferred to the court having general misdemeanor jurisdiction in the county wherein the alleged offense occurred.

(b) Nothing in this Code section shall be construed to give any municipality the right to impose a fine or punish by imprisonment in excess of the limits as set forth in the municipality's charter.



§ 40-5-125. Fraudulent driver's license or identification card; false statements or commission of fraud in applications; criminal violation

(a) It is a misdemeanor for any person to:

(1) Lend his or her driver's license or identification card to any other person or permit knowingly the use thereof by another person; or

(2) Display or represent as his or her own any driver's license or identification card not issued to him or her.

(b) Any person who uses a false or fictitious name or gives a false or fictitious address in an application for a driver's license provided for by this chapter shall be guilty of a violation of Code Section 16-10-20.

(c) Any person who knowingly makes any false statement, conceals a material fact, or otherwise commits a fraud during the driver's license examination for a driver's license, including a commercial driver's license or commercial driver's instruction permit, shall be guilty of a violation of Code Section 16-10-20.






Article 7 - Commercial Drivers' Licenses

§ 40-5-140. Short title

This article shall be known and may be cited as the "Uniform Commercial Driver's License Act."



§ 40-5-141. Purpose and applicability of article; liberal construction

The purpose of this article is to implement the federal Commercial Motor Vehicle Safety Act of 1986, Title XII of Public Law 99-570, and reduce or prevent commercial motor vehicle accidents, fatalities, and injuries by permitting commercial drivers to hold only one license; disqualifying commercial drivers who have committed certain criminal or other offenses or serious traffic violations; and strengthening commercial driver licensing and testing standards. This article is a remedial law and shall be liberally construed to promote the public health, safety, and welfare. To the extent that this article conflicts with general driver licensing provisions, this article shall prevail. Where this article is silent, the general driver licensing provisions shall apply.



§ 40-5-142. Definitions

As used in this article, the term:

(1) "Alcohol" means:

(A) Beer, ale, port, or stout and other similar fermented beverages, including sake or similar products, of any name or description containing one-half of 1 percent or more of alcohol by volume, brewed or produced from malt, wholly or in part, or from any substitute therefor;

(B) Wine of not less than one-half of 1 percent of alcohol by volume;

(C) Distilled spirits which means that substance known as ethyl alcohol, ethanol, or spirits of wine in any form, including all dilutions and mixtures thereof from whatever source or by whatever process produced; or

(D) Any substance containing any form of alcohol, including, but not limited to, ethanol, methanol, propanol, and isopropanol.

(2) "Alcohol concentration" means:

(A) The number of grams of alcohol per 100 milliliters of blood;

(B) The number of grams of alcohol per 210 liters of breath; or

(C) The number of grams of alcohol per 67 milliliters of urine.

(3) "Commerce" means:

(A) Trade, traffic, and transportation within the jurisdiction of the United States between locations in a state and between a location in a state and a location outside such state including a location outside the United States; and

(B) Trade, traffic, and transportation in the United States which affects any trade, traffic, and transportation described in subparagraph (A) of this paragraph.

(4) "Commercial Driver License Information System" (CDLIS) means the information system established pursuant to the Commercial Motor Vehicle Safety Act of 1986, Title XII, Public Law 99-570, to serve as a clearing-house for locating information related to the licensing and identification of commercial motor vehicle drivers.

(5) "Commercial driver's instruction permit" means a permit issued pursuant to subsection (c) of Code Section 40-5-147.

(6) "Commercial driver's license" (CDL) means a license issued in accordance with the requirements of this article to an individual which authorizes the individual to drive a class of commercial motor vehicle.

(7) "Commercial motor vehicle" means a motor vehicle designed or used to transport passengers or property:

(A) If the vehicle has a gross vehicle weight rating of 26,001 or more pounds or such lesser rating as determined by federal regulation;

(B) If the vehicle is designed to transport 16 or more passengers, including the driver; or

(C) If the vehicle is transporting hazardous materials as designated under 49 U.S.C. Section 5103 and is required to be placarded in accordance with the Motor Carrier Safety Rules prescribed by the United States Department of Transportation, Title 49 C.F.R. Part 172, subpart F or is transporting any quantity of a material listed as a select agent or toxin in Title 42 C.F.R. Part 73;

provided, however, that for the purposes of this article, no agricultural vehicle, commercial vehicle operated by military personnel for military purposes, recreational vehicle, or fire-fighting or emergency equipment vehicle shall be considered a commercial motor vehicle. As used in this paragraph, the term "fire-fighting or emergency equipment vehicle" means an authorized emergency vehicle as defined in paragraph (5) of Code Section 40-1-1; provided, however, that the vehicle must be equipped with audible and visible signals and shall be subject to traffic regulations in accordance with the requirements of Code Section 40-6-6. As used in this paragraph, the term "agricultural vehicle" means a farm vehicle which is controlled and operated by a farmer, including operation by employees or family members; used to transport agricultural products, farm machinery, or farm supplies to or from a farm; and operated within 150 miles of such person's farm; which vehicle is not used in the operations of a common or contract carrier. Any other waiver by the Federal Motor Carrier Safety Administration pursuant to Federal Law 49 C.F.R. Parts 383 and 384 of the United States Department of Transportation shall supersede state law in authorizing the Department of Driver Services to exempt said classes.

(8) "Controlled substance" means any substance so defined under Code Section 16-13-21 and includes all substances listed in Schedules I through V of 21 C.F.R. Part 1308, as they may be revised from time to time.

(9) "Conviction" means an unvacated adjudication of guilt, or a determination that a person has violated or failed to comply with the law in a court of original jurisdiction or by an authorized administrative tribunal, an unvacated forfeiture of bail or collateral deposited to secure the person's appearance in court, a plea of guilty or nolo contendere accepted by the court, the payment of a fine or court cost, or violation of a condition of release without bail, regardless of whether the penalty is rebated, suspended, or probated.

(10) "Disqualification" means any of the following:

(A) The suspension, revocation, or cancellation of a commercial driver's license by any state or jurisdiction of issuance;

(B) The withdrawal of a person's privilege to drive a commercial motor vehicle by any state or by any other jurisdiction as the result of a violation of any state or local law relating to motor vehicle traffic control, other than parking, vehicle weight, or vehicle defect violations; or

(C) A determination by the Federal Motor Carrier Safety Administration that a person is not qualified to operate a commercial motor vehicle.

(11) "Drive" means to operate or be in actual physical control of a motor vehicle in any place open to the general public for purposes of vehicular traffic. For purposes of Code Sections 40-5-151 and 40-5-152, "drive" includes operation or actual physical control of a motor vehicle anywhere in this state, in any other state, or in any foreign jurisdiction.

(12) "Driver" means any person who drives, operates, or is in actual physical control of a commercial motor vehicle in any place open to the general public for purposes of vehicular traffic or who is required to hold a commercial driver's license.

(13) "Driver's license" means a license issued by a state to any individual which authorizes the individual to drive a motor vehicle.

(13.1) "Driving a vehicle under the influence" means committing any one or more of the following acts while a person is driving or in actual physical control of a moving commercial or noncommercial vehicle:

(A) Driving under the influence, as prescribed by Code Section 40-6-391 or any law or ordinance equivalent thereto in this state, in any other state, or in any foreign jurisdiction; or

(B) Refusal to submit to state administered chemical testing when requested to do so by a law enforcement officer.

(14) "Employer" means any person, including the United States, a state, or a political subdivision of a state, who owns or leases a commercial motor vehicle or assigns a person to drive a commercial motor vehicle on its behalf.

(14.1) "Fatality" means the death of a person as a result of a motor vehicle crash.

(15) "Felony" means any offense under state or federal law that is punishable by death, by imprisonment for life, or by imprisonment for more than 12 months.

(16) "Foreign jurisdiction" means any jurisdiction other than a state of the United States.

(17) "Gross vehicle weight rating" (GVWR) means the value specified by the manufacturer or manufacturers as the maximum loaded weight of a single or a combination (articulated) vehicle, or registered gross weight, whichever is greater. The gross vehicle weight rating of a combination (articulated) vehicle, commonly referred to as the "gross combination weight rating" (GCWR), is the gross vehicle weight rating of the power unit plus the gross vehicle weight rating of the towed unit or units. In the absence of a value specified for the towed unit or units by the manufacturer or manufacturers, the gross vehicle weight rating of a combination (articulated) vehicle is the gross vehicle weight rating of the power unit plus the total weight of the towed unit or units, including the loads on them.

(18) "Hazardous materials" means any material that has been designated as hazardous under 49 U.S.C. Section 5103 and is required to be placarded in accordance with the Motor Carrier Safety Rules prescribed by the United States Department of Transportation, Title 49 C.F.R. Part 172, subpart F or any quantity of a material listed as a select agent or toxin in Title 42 C.F.R. Part 73.

(18.1) "Imminent hazard" means the existence of a condition that presents a substantial likelihood that death, serious illness, severe personal injury, or a substantial endangerment to health, property, or the environment may occur before the reasonably foreseeable completion date of a formal proceeding begun to lessen the risk of that death, illness, injury, or endangerment.

(18.2) "Major traffic violation" means a conviction of any of the following offenses or a conviction of any law or ordinance equivalent thereto in this state, in any other state, or in any foreign jurisdiction, when operating either a commercial motor vehicle or, unless otherwise specified, a noncommercial motor vehicle:

(A) Driving a vehicle under the influence in violation of Code Section 40-6-391;

(B) Hit and run or leaving the scene of an accident in violation of Code Section 40-6-270, failure to report striking an unattended vehicle in violation of Code Section 40-6-271, failure to report striking a fixed object in violation of Code Section 40-6-272, or failure to report an accident in violation of Code Section 40-6-273;

(C) Except as provided in subsection (b) of Code Section 40-5-151, any felony in the commission of which a motor vehicle is used;

(D) Driving a commercial motor vehicle while the person's commercial driver's license or commercial driving privilege is revoked, suspended, canceled, or disqualified;

(E) Homicide by vehicle in violation of Code Section 40-6-393;

(F) Racing on highways or streets in violation of Code Section 40-6-186;

(G) Using a motor vehicle in fleeing or attempting to elude an officer in violation of Code Section 40-6-395;

(H) Fraudulent or fictitious use of or application for a license as provided in Code Section 40-5-120 or subsection (c) of Code Section 40-5-125;

(I) Operating a motor vehicle with a revoked, canceled, or suspended registration in violation of Code Section 40-6-15;

(J) Violating Code Sections 16-8-2 through 16-8-9, if the property that was the subject of the theft was a vehicle engaged in commercial transportation of cargo or any appurtenance thereto or the cargo being transported therein or thereon, as set forth in paragraph (8) of subsection (a) of Code Section 16-8-12; or

(K) Refusing to submit to a state administered chemical test requested by a law enforcement officer pursuant to Code Section 40-5-55.

(19) "Motor vehicle" means a vehicle, machine, tractor, trailer, or semitrailer propelled or drawn by mechanical power used on highways, or any other vehicle required to be registered under the laws of this state, but does not include any vehicle, machine, tractor, trailer, or semitrailer operated exclusively on a rail.

(19.1) "Noncommercial motor vehicle" means a motor vehicle or combination of vehicles not defined by the term "commercial motor vehicle" in this Code section or in the regulations of the department for the purpose of licensure.

(20) "Nonresident commercial driver's license" means a commercial driver's license issued by a state to any individual who resides in a foreign jurisdiction.

(21) "Out-of-service order" means a temporary prohibition against driving a commercial motor vehicle.

(21.1) "School bus" means a commercial motor vehicle used to transport pre-primary, primary, or secondary school students from home to school, from school to home, or to and from school sponsored events. The term does not include a bus used as a common carrier.

(22) "Serious traffic violation" means conviction of any of the following offenses or a conviction of any law or ordinance equivalent thereto in this state, in any other state, or in any foreign jurisdiction, when operating either a commercial motor vehicle or, unless otherwise specified, a noncommercial motor vehicle:

(A) Speeding 15 or more miles per hour above the posted speed limit;

(B) Reckless driving;

(C) Following another vehicle too closely;

(D) Improper or erratic lane change, including failure to signal a lane change;

(E) A violation, arising in connection with a fatal crash, of state law or a local ordinance, relating to motor vehicle traffic control, excluding parking, weight, length, height, and vehicle defect violations, and excluding homicide by vehicle as defined in Code Section 40-6-393;

(F) A railroad grade crossing violation in a noncommercial motor vehicle;

(G) Driving a commercial motor vehicle without obtaining a commercial driver's license;

(H) Driving a commercial motor vehicle without a commercial driver's license in the driver's immediate possession, and excluding such violations when the person's commercial driver's license or commercial driving privilege is suspended, revoked, canceled, or disqualified;

(I) Driving a commercial motor vehicle without a commercial driver's license of the proper class and endorsements for the specific vehicle being operated or for the passengers or type of cargo transported; or

(J) Use of a wireless telecommunications device in violation of Code Section 40-6-241.2 while driving a commercial motor vehicle.

(23) "State" means a state of the United States and the District of Columbia.

(24) "Tank vehicle" means any commercial motor vehicle designed to transport any liquid or gaseous materials within a tank that is either permanently or temporarily attached to the vehicle or the chassis. Such vehicles include, but are not limited to, cargo tanks and portable tanks as defined by federal law. However, the term "tank vehicle" shall not include a portable tank having a rated capacity under 1,000 gallons.

(25) "United States" means the 50 states and the District of Columbia.



§ 40-5-143. Driving commercial motor vehicle with more than one license prohibited

No person who drives a commercial motor vehicle shall have more than one driver's license.



§ 40-5-144. Notice required of driver when convicted of violating certain laws or when license is suspended, revoked, or canceled; information required of applicant for license

(a) Any driver of a commercial motor vehicle holding a license issued by this state who is convicted of violating any state law or local ordinance relating to motor vehicle traffic control in any other state or any federal, provincial, territorial, or municipal laws of Canada relating to motor vehicle traffic control, other than parking violations, shall notify the department in the manner specified by the department within 30 days of the date of conviction. If the court notifies the department of such conviction, the responsibility of the driver to notify the department shall be waived.

(b) Any driver of a commercial motor vehicle holding a license issued by this state who is convicted of violating any state law or local ordinance relating to motor vehicle traffic control in this or any other state or any federal, provincial, territorial, or municipal laws of Canada relating to motor vehicle traffic control, other than parking violations, shall notify his or her employer in writing of the conviction within 30 days of the date of conviction.

(c) Each driver whose driver's license is suspended, revoked, or canceled by any state; who loses the privilege to drive a commercial motor vehicle in any state for any period; or who is disqualified from driving a commercial motor vehicle for any period shall notify his or her employer of that fact before the end of the business day following the day the driver received notice of that fact.

(d) Each person who applies to be a commercial motor vehicle driver shall, at the time of the application, provide the employer with the following information for the ten years preceding the date of application:

(1) A list of the names and addresses of the applicant's previous employers for which the applicant was a driver of a commercial motor vehicle;

(2) The dates between which the applicant drove for each employer; and

(3) The reason for leaving that employer.

The applicant shall certify that all information furnished is true and complete. An employer may require an applicant to provide additional information.



§ 40-5-145. Duties of employer

(a) Each employer shall require every commercial motor vehicle driver applicant to provide the information specified in subsection (d) of Code Section 40-5-144.

(b) No employer may knowingly allow, require, permit, or authorize a driver to drive a commercial motor vehicle during any period:

(1) In which the driver has a driver's license suspended, revoked, or canceled by a state; has lost the privilege to drive a commercial motor vehicle in a state; or has been disqualified from driving a commercial motor vehicle;

(2) In which the driver has more than one driver's license;

(3) In which the driver, or the commercial motor vehicle that he or she is driving, or the motor carrier operation, is subject to an out of service order; or

(4) In violation of a federal, state, or local law or regulation pertaining to railroad-highway grade crossings.



§ 40-5-146. Operation of commercial motor vehicle without valid license or driving privilege

(a) Except when driving under a commercial driver's instruction permit and accompanied by the holder of a commercial driver's license valid for the vehicle being driven, no person may operate a commercial motor vehicle unless the person has been issued and is in immediate possession of a commercial driver's license valid for the vehicle he or she is driving.

(b) (1) No person may drive a commercial motor vehicle while his or her driving privilege is suspended, revoked, or canceled, or while subject to a disqualification.

(2) No person may drive a commercial motor vehicle in violation of an out of service order.



§ 40-5-147. Requirements for issuance of license or instruction permit; administration of skills test by third party; waiver or exemption; disqualification and notice

(a) (1) Except as provided in Code Section 40-5-148, no person may be issued a commercial driver's license unless that person is a resident of this state, is at least 18 years of age, has passed a knowledge and skills test for driving a commercial motor vehicle which complies with minimum federal standards established by federal regulations enumerated in 49 C.F.R. Part 383, subparts G and H, and has satisfied all other requirements of the Commercial Motor Vehicle Safety Act of 1986, Title XII of Public Law 99-570, in addition to any other requirements imposed by state law or federal regulation. The tests shall be prescribed and conducted by the department in English only.

(2) The department may authorize a person, including an agency of this or another state, an employer, a private driver training facility, or other private institution or a department, agency, or instrumentality of a local government, to administer the skills test specified by this Code section, provided that:

(A) The test is the same which would otherwise be administered by the state;

(B) The third party has entered into an agreement with the state which complies with the requirements set forth in 49 C.F.R. Part 383.75;

(C) The third party complies with all other requirements set by the department by regulations; and

(D) The third party possesses and maintains a surety bond in an amount to be set by the department through regulations. Such amount shall be sufficient to pay for retesting of drivers if required due to examiners engaging in fraudulent activities related to the skills test.

(3) Only the department or the American Association of Motor Vehicle Administrators shall certify examiners to administer the road skills test specified by this Code section. Such certification shall include the performance of a national criminal history background check in accordance with Code Section 35-3-34.2 and the passage of an initial training course that provides the examiner with a fundamental understanding of the objectives of the skills test for driving a commercial vehicle. A certified examiner shall complete a refresher training course every four years in order to retain certification. Certification shall be revoked for any examiner who fails to complete the refresher course or any other examination deemed appropriate for certification by the department through rules or regulations.

(4) No person who trains or instructs an applicant shall be eligible to administer the skills test required by this Code section to such applicant.

(b) The department may waive the skills test specified in this Code section for a commercial driver's license applicant who meets the requirements of 49 C.F.R. Part 383.77.

(c) (1) A commercial driver's instruction permit may be issued to any individual who holds a valid noncommercial Class C license or has passed all required tests for the operation of a noncommercial Class C vehicle and is 18 years of age.

(2) Before issuing a commercial driver's instruction permit, the department shall obtain the driving record of an applicant through the Commercial Driver's License Information System, through the National Driver Register (NDR), and from each state in which the applicant has been licensed.

(3) An applicant for the commercial driver's instruction permit must pass the vision test and the knowledge and skills tests for the type of vehicle he or she intends to operate along with any knowledge and skills test required for any desired endorsements.

(4) The commercial driver's instruction permit may not be issued for a period to exceed 180 days and may be renewed one time for an additional 180 days. Upon the expiration of the second 180 day term, if applicable, the commercial driver's instruction permit holder shall upgrade to a commercial driver's license or submit a new application, pay the required fees, and retake the required knowledge and skills tests to obtain a commercial driver's instruction permit. The holder of a commercial driver's instruction permit may drive a commercial motor vehicle on a highway only when accompanied by the holder of a commercial driver's license valid for the class of vehicle being operated, along with all required endorsements and restrictions, who occupies a seat beside the individual for the purpose of giving instruction in driving the commercial motor vehicle.

(5) The department shall issue a commercial driver's instruction permit to a qualified applicant prior to the issuance of any endorsement which requires the administration of a commercial driver's license skills test or prior to the removal of any restrictions.

(6) No commercial driver's license shall be issued until an applicant has first obtained a commercial driver's instruction permit. No skills test required for the issuance of a commercial driver's license shall be given until 14 days have expired from the issuance of a commercial driver's instruction permit.

(d) (1) Commercial drivers' instruction permits may be issued with the endorsements and restrictions enumerated in 49 C.F.R. Part 383.153(b).

(2) Commercial drivers' licenses may be issued with the endorsements and restrictions enumerated in 49 C.F.R. Part 383.153(a).

(e) (1) A commercial driver's license or commercial driver's instruction permit shall not be issued to a person while the person is subject to a disqualification from driving a commercial motor vehicle or while the person's driver's license or driving privilege is suspended, revoked, or canceled in this or any other licensing jurisdiction; nor may a driver's license be issued to a person who has a commercial driver's license issued by any other state unless the person first surrenders all driver's licenses issued by any other state, which shall be returned to the issuing state or states for cancellation.

(2) The department shall obtain the driving record of any person who applies for a commercial driver's license or commercial driver's instruction permit from any other states in which he or she has been licensed or convicted. Upon receipt of conviction information for such a person, said convictions shall become part of the person's driving record in the State of Georgia as provided in Code Section 40-5-2. The department shall review each such person's prior driving record and impose any commercial driving disqualification to which such person is subject that was not imposed by another jurisdiction as required under federal law.

(f) (1) Any person who violates subsection (b) of Code Section 40-5-125 shall be disqualified from obtaining a commercial driver's license or commercial driver's instruction permit for a period of not less that 60 days.

(2) Any person who violates subsection (c) of Code Section 40-5-125 shall be disqualified from driving a commercial motor vehicle and reapplying for a commercial driver's license or commercial driver's instruction permit for a period of not less than one year.

(3) The department shall notify the holder of a commercial driver's license or commercial driver's instruction permit through first-class mail if the department suspects a person has committed a violation of subsection (b) or (c) of Code Section 40-5-125, but no conviction for such offenses has been entered, or if the department has received credible information that a person's examination results may have been compromised due to fraud by either the applicant or a third party. Such notice shall include a statement regarding the specific allegations of suspected fraud, including the identification of the credible source if applicable, and that such person is required to retake the skills test or knowledge test or both. Within 30 days of receiving notification from the department that retesting is necessary, the affected commercial driver's instruction permit holder or commercial driver's license holder shall make an appointment or otherwise schedule to take the next available test. If the commercial driver's instruction permit holder or commercial driver's license holder fails to make an appointment within 30 days, the department shall disqualify such person from obtaining a commercial driver's instruction permit or commercial driver's license. If the commercial driver's instruction permit holder or commercial driver's license holder either fails the knowledge or skills test or does not take the test, the department shall disqualify such person from obtaining a commercial driver's instruction permit or commercial driver's license. If a commercial driver's instruction permit holder or commercial driver's license holder has been disqualified from obtaining a commercial driver's instruction permit or commercial driver's license, he or she shall reapply for a commercial driver's instruction permit or commercial driver's license under department procedures applicable to all commercial driver's instruction permit and commercial driver's license applicants in order to operate a commercial motor vehicle.

(g) The department is authorized to promulgate rules necessary to grant a waiver or exemption of the physical requirements for a commercial driver's license or a commercial driver's instruction permit in 49 C.F.R. Part 391, Subpart E; provided, however, that the person who is applying for a commercial driver's license or a commercial driver's instruction permit or who has previously been issued a commercial driver's license and who is granted the waiver or exemption shall only be authorized to drive a commercial motor vehicle in this state. Notwithstanding this subsection, the department shall not grant any type of waiver or exemption of said physical requirements unless such type of waiver or exemption has previously been granted by the Federal Motor Carrier Safety Administration.



§ 40-5-148. Nonresident license

The department may issue a nonresident commercial driver's license to a resident of a foreign jurisdiction if the United States Secretary of Transportation has determined that the commercial motor vehicle testing and licensing standards of the foreign jurisdiction do not meet the testing standards established in 49 C.F.R. Part 383. The word "nonresident" must appear on the face of the nonresident commercial driver's license. An applicant must surrender any nonresident commercial driver's license issued by another state. Prior to issuing a nonresident commercial driver's license, the department must establish the practical capability of revoking, suspending, and canceling the nonresident commercial driver's license and disqualifying that person from driving a commercial motor vehicle under the same conditions applicable to the commercial driver's license issued to a resident of this state.



§ 40-5-148.1. Restricted commercial licenses for persons in agricultural industry

(a) Pursuant to a waiver of the United States Secretary of Transportation, issued April 17, 1992, the department is authorized to issue Class B or Class C restricted commercial drivers' licenses to certain persons employed in the agricultural industry. Such restricted licenses shall be issued annually but shall not be valid for more than a total of 180 days in a 12 month period.

(b) A person shall not be required to pass a knowledge or skills test for issuance of a restricted commercial driver's license, except that such person shall possess a valid noncommercial driver's license, have at least one year's driving experience, submit an application for and submit proof of all information required for a commercial driver's license except for the testing requirements, and not be subject to any other disqualification from driving a commercial motor vehicle or be under any suspension or revocation of such person's regular driver's license.

(c) The holder of a restricted commercial driver's license issued pursuant to this Code section may operate a commercial motor vehicle only within 150 miles of the place of business at which such person is employed and only during such seasonal periods as indicated on such person's restricted driver's license. The holder of a restricted commercial driver's license shall be authorized to transport only the following hazardous materials requiring placarding: diesel fuel in quantities of 1,000 gallons or less; liquid fertilizers in vehicles with total capacities of 3,000 gallons or less, including anhydrous ammonia and other types of liquid fertilizers in vehicles or implements of husbandry with total capacities of 3,000 gallons or less; and solid fertilizers not mixed with any organic substance.

(d) All holders of restricted commercial drivers' licenses shall be subject to disqualifications and penalties under Code Sections 40-5-151 through 40-5-153 and shall be subject to all notices, verifications, and license checks otherwise required under this article.

(e) The department shall promulgate rules and regulations as necessary to implement this Code section by September 1, 1993.



§ 40-5-148.2. Issuance of nonresident commercial drivers' licenses

If an individual is a resident of another state while that other state is prohibited from issuing commercial drivers' licenses pursuant to 49 C.F.R. Section 384.405, that individual is eligible to obtain a nonresident commercial driver's license. The individual shall provide the information specified in Code Section 40-5-149. The department shall promulgate rules and regulations as necessary to implement this Code section within 90 days of being notified that a state will be prohibited from issuing commercial drivers' licenses.



§ 40-5-148.3. Submission of medical examiner's certificate; penalty for false submissions

(a) Any person applying for issuance or renewal of a commercial driver's license shall submit a certification of his or her type of driving and a current medical examiner's certificate to the department as required by 49 C.F.R. Parts 383 and 391. Receipt of such current medical examiner's certificate shall be reflected upon such person's driving record and posted to his or her CDLIS driver record as his or her medical certification status.

(b) Upon the expiration of the medical examiner's certificate submitted to the department pursuant to this Code section, the department shall update the medical certification status of such person on his or her driving record and his or her CDLIS driving record. The department shall notify such person of the change of his or her medical certification status and advise such person that he or she will be disqualified from operating a commercial motor vehicle indefinitely if such person does not submit a current medical examiner's certificate to the department within 60 days. Such notice shall be sent via certified mail or such other delivery service obtained by the department that results in delivery confirmation to the address reflected on its records as the driver's mailing address.

(c) A commercial driving disqualification imposed as the result of the expiration of a medical examiner's certificate shall be reinstated, and changes to a person's medical certification status shall be updated upon receipt of a current medical examiner's certificate.

(d) The department shall suspend the commercial driving privilege or commercial driver's license of any person who submits a medical examiner's certificate containing false information. The period of such suspension shall be 60 days.



§ 40-5-149. Contents of application; application required when name, mailing address, or residence changed

(a) The application for a commercial driver's license or commercial driver's instruction permit shall include the following:

(1) The full legal name and current mailing and residential address of the person;

(2) A physical description of the person including sex, height, weight, and eye color;

(3) Full date of birth;

(4) Reserved;

(5) The person's signature;

(6) The person's current photograph;

(7) Certifications, including those required by 49 C.F.R. Part 383.71(a);

(8) Any other information required by the department; and

(9) Consent to release driving record information to the Commercial Driver License Information System clearing-house and whatever agent or agency the Commercial Driver License Information System deems necessary by federal requirements.

Each application shall be accompanied by an application fee of $35.00, except for those who operate or are applying to operate a public school bus and inmates of state or county correctional institutions who operate or are applying to operate commercial motor vehicles under the supervision of such institutions during the period of such inmates' confinement, in which cases there shall be no application fee.

(b) When a licensee changes his or her name, mailing address, or residence, an application for a new license shall be made within 30 days of such change. The fee for such new license shall be as provided in Code Section 40-5-25.

(c) No person who has been a resident of this state for 30 days or longer may drive a commercial motor vehicle under the authority of a commercial driver's license issued by another jurisdiction. It shall be the responsibility of the employer to notify the employee of the license issuance law of this state.

(d) Except as provided in Code Section 40-5-36, relating to veterans' licenses and except as provided in this Code section for public school bus drivers, there shall be no exceptions to the application and licenses fees required for issuance of a commercial driver's license or a commercial driver's instruction permit.



§ 40-5-150. Contents of license; classifications; endorsements and restrictions; information to be obtained before issuance; notice of issuance; expiration of license; renewal

(a) The commercial driver's license shall be marked "Commercial Driver's License" or "CDL" and shall be, to the maximum extent practicable, tamperproof, and shall include, but not be limited to, the following information:

(1) The full legal name and residential address of the person;

(2) The person's photograph;

(3) A physical description of the person, including sex, height, weight, and eye color;

(4) Full date of birth;

(5) The license number or identifier assigned by the department;

(6) The person's signature;

(7) The class or type of commercial motor vehicle or vehicles which the person is authorized to drive, together with any endorsements or restrictions;

(8) The name of this state; and

(9) The dates between which the license is valid.

(b) Commercial driver's licenses may be issued with the following classifications:

(1) Class A -- Any combination of vehicles with a gross vehicle weight rating of 26,001 pounds or more, provided the gross vehicle weight rating of the vehicle or vehicles being towed is in excess of 10,000 pounds;

(2) Class B -- Any single vehicle with a gross vehicle weight rating of 26,001 pounds or more, or any such vehicle towing a vehicle not in excess of 10,000 pounds gross vehicle weight rating;

(3) Class C -- Any single vehicle with a gross vehicle weight rating of less than 26,001 pounds, any such vehicle towing a vehicle with a gross vehicle weight rating not in excess of 10,000 pounds, or any such vehicle towing a vehicle with a gross vehicle weight rating in excess of 10,000 pounds, provided that the combination of vehicles has a gross combined vehicle weight rating less than 26,001 pounds. This classification shall apply to vehicles designed to transport 16 or more passengers, including the driver, and vehicles used in the transportation of hazardous materials which require the vehicles to be placarded under 49 C.F.R. Part 172, subpart F;

(4) Class M -- A motorcycle as defined in Code Section 40-1-1; and

(5) Class P -- A commercial driver's instruction permit used in conjunction with the commercial driver's instruction permit vehicle classification.

(c) Commercial driver's licenses may be issued with the following endorsements and restrictions:

(1) "H" -- Authorizes the driver to drive a vehicle transporting hazardous materials;

(2) "L" -- Restricts the driver to vehicles not equipped with air brakes;

(3) "T" -- Authorizes driving double and triple trailers;

(4) "P" -- Authorizes driving vehicles carrying 16 or more passengers, including the driver, but does not authorize the driver to drive a school bus;

(5) "N" -- Authorizes driving tank vehicles;

(5.1) "S" -- Authorizes the driver to drive a school bus; and

(6) "X" -- Represents a combination of hazardous materials and tank vehicle endorsements.

The fee for Classes A, B, C, M, and P licenses and for the endorsements and restrictions shall be as provided in Code Section 40-5-25.

(d) The holder of a valid commercial driver's license may drive all vehicles in the class for which that license is issued and all lesser classes of vehicles except motorcycles. No person shall drive a vehicle which requires an endorsement unless the proper endorsement appears on the driver's license.

(e) Before issuing a commercial driver's license, the department shall obtain driving record information through the Commercial Driver License Information System, through the National Driver Register (NDR), and from each state in which the applicant has been licensed.

(f) Within ten days after issuing a commercial driver's license, the department shall notify the Commercial Driver License Information System of that fact and provide all information required to ensure identification of the licensee.

(g) Except as provided for in Code Section 40-5-21.1, the commercial driver's license shall expire on the licensee's birthdate in the eighth year following the issuance of such license.

(h) When applying for renewal of a commercial driver's license, the applicant shall complete the application form required by subsection (a) of Code Section 40-5-149, providing updated information and required medical certifications. If the applicant wishes to retain a hazardous materials endorsement, the written test for a hazardous materials endorsement must be taken and passed.

(i) (1) Before issuing, renewing, upgrading, or transferring a commercial driver's license with a hazardous materials endorsement, the department shall obtain a Transportation Security Administration determination that the individual does not pose a security risk warranting denial of the endorsement. The department shall promulgate rules and regulations as necessary to implement this subsection.

(2) If, after issuing a commercial driver's license bearing a hazardous materials endorsement, the department receives notification that the Transportation Security Administration has determined that the holder thereof poses a security risk, it shall cancel the commercial driver's license. The department may issue a new commercial driver's license without a hazardous materials endorsement to said licensee upon surrender of the license bearing the cancelled endorsement.

(3) If a person to whom the department previously issued a commercial driver's license with a hazardous materials endorsement has provided all of the required information to the Transportation Security Administration for the completion of a security threat assessment, but the Transportation Security Administration has not provided a Determination of No Security Threat or a Final Determination of Threat Assessment before the expiration date of said commercial driver's license, the department may renew the commercial driver's license for a period of 90 days if the licensee wishes to retain the hazardous materials endorsement. Notwithstanding the foregoing, the person's commercial driver's license may be renewed for the full renewal period if the licensee wishes to drop the hazardous materials endorsement.

(4) If a person to whom another state previously issued a commercial driver's license with a hazardous materials endorsement applies prior to the expiration thereof to transfer said license, the department may issue a temporary commercial driver's license with a hazardous materials endorsement valid for a period of 90 days upon the person's successful completion of all other statutory requirements. It shall be a prerequisite to the issuance of such a temporary license that the person has provided all of the required information to the Transportation Security Administration for the completion of a security threat assessment, but the Transportation Security Administration has not provided a Determination of No Security Threat or a Final Determination of Threat Assessment prior to the expiration date of the person's commercial driver's license issued by the previous state.



§ 40-5-151. Disqualification from driving; action required after suspending, revoking, or canceling license or nonresident privileges

(a) Any person is disqualified from driving a commercial vehicle for a period of not less than 60 days if convicted of a first violation of subsection (b) of Code Section 40-5-125.

(a.1) Any person is disqualified from driving a commercial motor vehicle for a period of not less than one year if convicted of a first violation of a major traffic violation as defined in paragraph (18.2) of Code Section 40-5-142.

(b) Any person is disqualified from driving a commercial motor vehicle for a period of three years if convicted of a first violation of using a commercial motor vehicle in the commission of a felony or a major traffic violation as defined in paragraph (18.2) of Code Section 40-5-142, provided that the vehicle being operated or used in connection with such violation or commission of such felony is transporting a hazardous material required to be placarded under Section 105 of the Hazardous Materials Transportation Act, 49 U.S.C. app. 1804.

(c) Any person is disqualified from driving a commercial motor vehicle for life if convicted of a second or subsequent major traffic violation as defined in paragraph (18.2) of Code Section 40-5-142 or any combination of such violations arising from two or more separate incidents.

(d) The department may issue regulations establishing guidelines, including conditions, under which a disqualification for life under subsection (c) of this Code section may be reduced to a period of not less than ten years. The department is not authorized to make any other reduction in a term of disqualification or to issue a limited or other permit or license that would allow the operation of a commercial motor vehicle during the term of disqualification mandated by this Code section.

(e) Notwithstanding the provisions of subsection (d) of this Code section, any person is disqualified from driving a commercial motor vehicle for life who knowingly uses a motor vehicle in the commission of any felony involving the manufacture, distribution, cultivation, sale, transfer of, trafficking in, or dispensing of a controlled substance or marijuana, or possession with intent to manufacture, distribute, cultivate, sell, transfer, traffic in, or dispense a controlled substance or marijuana.

(f) Any person is disqualified from driving a commercial motor vehicle for a period of:

(1) Not less than 60 days if convicted of two serious traffic violations as defined in paragraph (22) of Code Section 40-5-142 arising from separate incidents occurring within a three-year period as measured from the dates of arrests for which convictions were obtained; or

(2) Not less than 120 days if convicted of a third or subsequent serious traffic violation as defined in paragraph (22) of Code Section 40-5-142 arising from separate incidents occurring within a three-year period as measured from the dates of arrests for which convictions were obtained.

(g) (1) Any person is disqualified from driving a commercial motor vehicle based on the following violations of out-of-service orders:

(A) First violation -- a driver who is convicted of a first violation of an out-of-service order is disqualified for a period of not less than 180 days and not more than one year;

(B) Second violation -- a driver who is convicted of two violations of out-of-service orders in separate incidents is disqualified for a period of not less than two years and not more than five years; and

(C) Third or subsequent violation -- a driver who is convicted of three or more violations of out-of-service orders in separate incidents is disqualified for a period of not less than three years and not more than five years.

(2) Whenever the operator of a commercial motor vehicle is issued an out-of-service order, a copy of such order shall be issued to the operator of the commercial motor vehicle, the operator of the commercial motor vehicle's employer, and a copy or notice of such out-of-service order shall be provided to the department. The form of such out-of-service order, the procedures for notifying the department upon the issuance of such an order, and other matters relative to the issuance of out-of-service orders and violations thereof shall be provided in rules and regulations promulgated by the commissioner.

(3) Any person is disqualified for a period of not less than 180 days nor more than two years if the driver is convicted of a first violation of an out-of-service order while transporting hazardous materials required to be placarded under Section 105 of the Hazardous Materials Transportation Act, 49 U.S.C. app. 1804, or while operating commercial motor vehicles designed to transport more than 15 passengers, including the driver. A driver is disqualified for a period of not less than three years nor more than five years if, during any ten-year period, the driver is convicted of any subsequent violations of out-of-service orders, in separate incidents, while transporting hazardous materials required to be placarded under Section 105 of the Hazardous Materials Transportation Act, 49 U.S.C. app. 1804, or while operating commercial motor vehicles designed to transport more than 15 passengers, including the driver.

(4) In addition to any other penalty imposed pursuant to this article, any driver who is convicted of violating an out-of-service order shall be subject to a civil penalty of not less than $2,500.00 for a first offense and not less than $5,000.00 for a second or subsequent offense.

(h) After suspending, revoking, or canceling a commercial driver's license, the department shall update its records to reflect that action within ten days. After suspending, revoking, or canceling a nonresident commercial driver's privileges, the department shall notify the licensing authority of the state which issued the commercial driver's license within ten days.

(i) Any person is disqualified from driving a commercial motor vehicle for a period of not less than 60 consecutive days if it is determined, in a check of an applicant's license status and record prior to issuing a commercial driver's instruction permit or commercial driver's license or at any time after the commercial driver's instruction permit or commercial driver's license is issued, that the applicant has falsified information on his or her application or any related filing.

(j) (1) Any person is disqualified from driving a commercial vehicle for a period of not less than 30 days if the department receives notification from the Federal Motor Carrier Safety Administration that the person poses an imminent hazard.

(2) If the Federal Motor Carrier Safety Administration notifies the department that a person's driving constitutes an imminent hazard and imposes a disqualification greater than 30 days, the person shall be disqualified from driving a commercial vehicle for the period designated by the Federal Motor Carrier Safety Administration, not to exceed one year.

(k) (1) Any person is disqualified from operating a commercial motor vehicle if convicted of any of the following railroad grade crossing offenses while operating a commercial motor vehicle:

(A) Failing to slow down and check the tracks are clear of an approaching train before proceeding;

(B) Failing to stop before reaching the crossing if the tracks are not clear;

(C) Failing to stop before driving onto the crossing;

(D) Failing to leave sufficient space to drive completely through a railroad crossing without stopping;

(E) Failing to obey a traffic-control device or the directions of an enforcement official at a railroad crossing; or

(F) Failing to negotiate a crossing because of insufficient undercarriage clearance.

(2) (A) Upon a first conviction for an offense listed in paragraph (1) of this subsection, the period of disqualification shall be 60 days.

(B) Upon a second conviction within a three-year period for an offense listed in paragraph (1) of this subsection arising from a separate incident within a three-year period, the period of disqualification shall be 120 days.

(C) Upon a third or subsequent conviction within a three-year period for an offense listed in paragraph (1) of this subsection arising from a separate incident, the period of disqualification shall be one year.

(l) (1) All disqualifications as provided for in subsection (f) of this Code section shall become effective upon the date that the department processes the citation or conviction, provided that no such disqualification is in effect; if such disqualification is in effect the subsequent disqualification shall not take effect until the current disqualification expires.

(2) Notwithstanding paragraph (1) of this subsection, any other disqualification as provided for in this Code section shall become effective upon the date that the department processes the citation or conviction and may run concurrently to any other disqualifications in effect.

(m) All disqualifications provided for in this Code section shall be imposed based on offenses in state law or on offenses of any laws or ordinances equivalent thereto in this state, in any other state, or in any foreign jurisdiction.



§ 40-5-152. Operating vehicle while having measurable alcohol in system; refusal to take chemical test

(a) Notwithstanding any other provision of this article, a person may not drive, operate, or be in physical control of a commercial motor vehicle while having any measurable alcohol in his or her system.

(b) A person who drives, operates, or is in physical control of a commercial motor vehicle while having any measurable alcohol in his or her system or who refuses to take a test prescribed by Code Section 40-5-55 to determine his or her alcohol content must be placed out of service for 24 hours.



§ 40-5-153. Implied consent to chemical test; administration of test; procedure

(a) Any person who drives a commercial motor vehicle anywhere in the state shall be deemed to have given consent, subject to the provisions of Code Sections 40-5-55 and 40-6-392, to a test or tests of that person's blood, breath, or urine for the purpose of determining that person's alcohol concentration or the presence of other drugs.

(b) A test or tests may be administered at the direction of a law enforcement officer who, after stopping or detaining the commercial motor vehicle driver, has probable cause to believe that driver was driving a commercial motor vehicle while having any measurable alcohol in his or her system.

(c) A person requested to submit to a test as provided in subsection (a) of this Code section must be warned by the law enforcement officer requesting the test that a refusal to submit to the test will result in that person's being disqualified from operating a commercial motor vehicle for one year under Code Section 40-5-151 and from operating a private motor vehicle as provided in Code Section 40-5-67.1.

(d) If the person refuses testing, the law enforcement officer must submit an affidavit to the department within ten days of such refusal certifying that the test was requested pursuant to subsection (a) of this Code section and that the person refused to submit to testing.

(e) Upon receipt of the affidavit submitted by a law enforcement officer under subsection (d) of this Code section, the department must disqualify the driver from driving a commercial motor vehicle for a period of one year as provided under Code Section 40-5-151 and, if the driver refused testing, from operating a private motor vehicle as provided under Code Section 40-5-67.1. If the driver is in possession of a driver's license, the officer shall take possession of the license and attach it to the affidavit.



§ 40-5-154. Notice to licensing state of conviction of nonresident licensee for violation of state law or local ordinance

Within ten days after receiving a report of the conviction of any nonresident holder of a commercial driver's license for any violation of state law or local ordinance relating to motor vehicle traffic control, other than parking violations, committed in a commercial motor vehicle, the department shall notify the licensing state of such conviction.



§ 40-5-155. Information to be available to driver's license administrators of other states, employers, and insurers

Notwithstanding any other provision of law to the contrary, the department shall furnish full information regarding the driving record of any person to:

(1) The driver's license administrator of any other state or of any province or territory of Canada requesting that information;

(2) Any employer or prospective employer upon the request of such employer and the payment of a fee of not more than $10.00; and

(3) Insurers upon request and payment of a fee of not more than $10.00.



§ 40-5-156. Rules and regulations

The commissioner may adopt any rules and regulations necessary to carry out the provisions of this article.



§ 40-5-157. Authority for commissioner to enter into agreements, arrangements, or declarations

The commissioner or his or her designee may enter into or make agreements, arrangements, or declarations to carry out the provisions of this article.



§ 40-5-158. Driving with license issued by state or province or territory of Canada in accordance with minimum federal standards

Notwithstanding any other law to the contrary, a person may drive a commercial motor vehicle if the person has a commercial driver's license issued by any state or any province or territory of Canada in accordance with the minimum federal standards for the issuance of commercial motor vehicle driver's licenses; if the person's license is not suspended, revoked, or canceled; and if the person is not disqualified from driving a commercial motor vehicle or subject to an out of service order.



§ 40-5-159. Violations

(a) Any person who drives a commercial motor vehicle while in violation of the provisions of Code Section 40-5-143 or any employer who knowingly allows, requires, permits, or authorizes a driver to drive a commercial motor vehicle in violation of the provisions of subsection (b) of Code Section 40-5-145 shall be guilty of a felony and, upon conviction thereof, shall be punished as follows:

(1) Except as provided for in subsections (d) and (e) of this Code section, by a civil penalty of $2,500.00 for each offense; and

(2) By a fine of $5,000.00, imprisonment for not more than 90 days, or both, for each offense.

(b) Any employer who reports fraudulent information to the department regarding an employee's employment or experience as required under 49 C.F.R. Part 383 shall be guilty of a misdemeanor and, upon conviction thereof, shall be fined not less than $500.00.

(c) Any person who drives a commercial motor vehicle while in violation of the provisions mandated under Code Section 40-5-146 shall be guilty of a misdemeanor and, upon conviction thereof, shall be fined not less than $500.00.

(d) Any employer who knowingly allows, requires, permits, or authorizes a driver to drive a commercial motor vehicle in violation of any federal, state, or local law or regulation pertaining to an out-of-service order shall be subject to a civil penalty in an amount not less than $2,750.00 and not to exceed $25,000.00.

(e) Any employer who knowingly allows, requires, permits, or authorizes a driver to drive a commercial motor vehicle in violation of any federal, state, or local law or regulation pertaining to railroad grade crossings shall be subject to a civil penalty not to exceed $10,000.00.

(f) Any person who drives a commercial motor vehicle while in violation of the provisions mandated under Code Section 40-6-241.2 shall be subject to a civil penalty not to exceed $2,750.00 in addition to any criminal fines applicable to such violation. Any employer who knowingly allows, requires, permits, or authorizes a driver to drive a commercial motor vehicle in violation of Code Section 40-6-241.2 shall be subject to a civil penalty not to exceed $11,000.00.






Article 8 - Identification Cards for Persons With Disabilities

§ 40-5-170. Definitions

As used in this article, the term:

(1) "Disability" means any physical, mental, or neurological impairment which severely restricts a person's mobility, manual dexterity, or ability to climb stairs; substantial loss of sight or hearing; loss of one or more limbs or use thereof; or significantly diminished reasoning capacity.

(2) "Identification card for persons with disabilities" means an identification card issued as provided in this article.

(3) "Permanent disability" means any disability which is permanent in nature or which is expected to continue for a period of at least five years.

(4) "Person with disabilities" means any person with a permanent or temporary disability.

(5) "Temporary disability" means any disability which is expected to continue for at least six months but less than five years.



§ 40-5-171. Issuance and contents of identification cards for persons with disabilities

(a) The department shall issue personal identification cards to persons with disabilities who make application to the department in accordance with rules and regulations prescribed by the commissioner. The identification card for persons with disabilities shall contain a recent photograph of the applicant and the following information:

(1) Full legal name;

(2) Address of residence;

(3) Birth date;

(4) Date identification card was issued;

(5) Date identification card expires;

(6) Sex;

(7) Height;

(8) Weight;

(9) Eye color;

(10) Signature of person identified or facsimile thereof; and

(11) Such other information as required by the department; provided, however, that the department shall not require an applicant to submit or otherwise obtain from an applicant any fingerprints or any other biological characteristic or information which uniquely identifies an individual, including without limitation deoxyribonucleic acid (DNA) and retinal scan identification characteristics but not including a photograph, by any means upon application.

(b) The identification card for persons with disabilities shall bear the signatures of the commissioner and the Governor and shall bear an identification card number which shall not be the same as the applicant's social security number.

(c) In addition to the information required in subsection (a) of this Code section, identification cards issued to persons with disabilities shall display the international handicapped symbol on a location designated by the department. The department may display the international handicapped symbol on any driver's license or identification card issued pursuant to the provisions of this chapter upon receipt of the required documentation from the person requesting its inclusion.



§ 40-5-172. Term of card issued to person with permanent disability; issuance to person with temporary disability; renewal

(a) An identification card for persons with disabilities shall be issued to a person with a permanent disability for a period of eight years and shall be renewable on the applicant's birthday in the seventh year following such issuance. Such identification cards shall be issued to persons:

(1) With obvious permanent disabilities without further verification of disability; and

(2) With disabilities which are not obvious upon presentation of the current sworn affidavit of at least one medical doctor attesting to such permanent disability. A current affidavit shall be presented at each request for renewal.

(b) The identification card for persons with disabilities shall be issued to a person with a temporary disability upon presentation of a sworn affidavit of at least one medical doctor attesting to such disability and estimating the duration of such disability. Such identification cards shall be issued for periods of six months. A current affidavit of a medical doctor attesting to the continuance of such disability shall be presented at each request for renewal thereafter.

(c) The commissioner may by rule authorize renewal of an identification card issued to a person with a permanent disability by means other than personal appearance. No further documentation of such person's disability shall be required for such renewal.



§ 40-5-173. Format of card

The face of the identification card for persons with disabilities shall prominently bear wording selected by the department that is indicative of the presence of urgent medical information on the reverse of the card. On the reverse side of the identification card shall be a space within which the department shall enter such medical information as the applicant may request. The department may print the urgent medical indicator and wording on the reverse of any driver's license or identification card upon receipt of the required documentation from the person requesting its inclusion.



§ 40-5-174. Proof of need for special transportation services for persons with disabilities

The face of the identification card for persons with disabilities shall bear the word "TRANSPORTATION" with a box or blank space adjacent thereto. The department shall place an "X" in such box or blank space if the applicant's disability creates mobility limitations which prevent him or her from climbing stairs or otherwise from entering normally designed buses or other vehicles normally used for public transportation. When so marked, the identification card for persons with disabilities shall serve as sufficient proof of the need for special transportation services for persons with disabilities provided by any entity in this state. The department may print the transportation indicator on any driver's license or identification card upon receipt of the required documentation from the person requesting its inclusion.



§ 40-5-175. Admission to seating for persons with disabilities at public events

The identification card for persons with disabilities shall bear the word "SEATING" with a box or blank space adjacent thereto. The department shall place an "X" in such box or blank space if the applicant's disability creates mobility or health limitations which prevent him or her from climbing stairs or steep inclines. When so marked, the identification card for persons with disabilities shall be sufficient to admit the holder to seating for persons with disabilities at public events in this state. The department may print the priority seating indicator on any driver's license or identification card upon receipt of the required documentation from the person requesting its inclusion.



§ 40-5-176. Rules and regulations

The commissioner shall promulgate rules and regulations under which this article shall be implemented.



§ 40-5-177. Evidence of applicant's birth date required

The department shall require an applicant for an identification card for persons with disabilities to furnish a birth certificate or other verifiable evidence stating the applicant's birth date.



§ 40-5-178. Fee for card; waiver for person with veteran's driver's license

(a) The department shall collect a fee of $5.00 for an identification card for persons with disabilities, which fee shall be deposited in the state treasury in the same manner as motor vehicle driver's license fees.

(b) The department shall not be authorized to collect a fee for an identification card for persons with disabilities from those persons who meet the qualifications for a veteran's driver's license under the provisions of Code Section 40-5-36.



§ 40-5-179. Fraudulent identification cards; penalties

It is a misdemeanor for any person:

(1) To lend his or her identification card for persons with disabilities to any other person or knowingly to permit the use thereof by another; and

(2) To display or represent as his or her own any identification card for persons with disabilities not issued to him or her.









Chapter 6 - Uniform Rules of the Road

Article 1 - General Provisions

§ 40-6-1. Observance of chapter required; punishment for violations generally; maximum fines for certain offenses

(a) It is unlawful and, unless otherwise declared in this chapter with respect to particular offenses, it is a misdemeanor for any person to do any act forbidden or fail to perform any act required in this chapter.

(b) Unless a different maximum fine or greater minimum fine is specifically provided in this chapter for a particular violation, the maximum fine which may be imposed as punishment for a first offense of violating any lawful speed limit established by or pursuant to the provisions of Article 9 of this chapter by exceeding a maximum lawful speed limit:

(1) By five miles per hour or less shall be no dollars;

(2) By more than five but not more than ten miles per hour shall not exceed $25.00;

(3) By more than ten but not more than 14 miles per hour shall not exceed $100.00;

(4) By more than 14 but less than 19 miles per hour shall not exceed $125.00;

(5) By 19 or more but less than 24 miles per hour shall not exceed $150.00; or

(6) By 24 or more but less than 34 miles per hour shall not exceed $500.00.



§ 40-6-2. Obedience to authorized persons directing traffic

No person shall fail or refuse to comply with any lawful order or direction of any police officer, firefighter, police volunteer authorized under Code Section 35-1-11, or school-crossing guard designated by a local law enforcement agency invested by law with authority to direct, control, or regulate traffic.



§ 40-6-3. Chapter refers to operation of vehicles on highways; exceptions

(a) The provisions of this chapter relating to the operation of vehicles refer to the operation of vehicles upon highways except:

(1) Where a different place is specifically referred to in a given Code section;

(2) The provisions of this chapter shall apply to a vehicle operated at shopping centers or parking lots or similar areas which although privately owned are customarily used by the public as through streets or connector streets;

(3) The provisions of this chapter relating to reckless driving, driving in violation of Code Section 40-6-391, and homicide by vehicle shall apply to vehicles operated upon highways and elsewhere throughout the state;

(4) The provisions of Code Sections 40-6-270, 40-6-271, and 40-6-272 shall apply upon the highways of this state, in all parking areas, and in all areas which are customarily open to the public and within 200 feet of all such highways, parking areas, and areas customarily open to the public;

(5) (A) The provisions of this chapter shall apply to a vehicle operated on any private property of this state which fronts on coastal marshlands or estuarine area as defined in Code Section 12-5-282, provided the owner of the private property files with the local law enforcement agency having primary jurisdiction to enforce the uniform rules of the road in such area:

(i) A petition requesting such local law enforcement agency to enforce the uniform rules of the road on such private property; and

(ii) Simultaneously files a plat with the petition delineating the location of the roads, streets, and common areas on such private property.

(B) The local law enforcement agency having primary jurisdiction to enforce the uniform rules of the road in such area shall enforce the uniform rules of the road on said private property at no cost to the owner of the private property or enter into a contractual agreement with the owner of the private property whereby the owner of the private property consents to pay part or all of the law enforcement expenses to such law enforcement agency.

(C) All persons operating vehicles on said roads, streets, and common areas shall be subject to all state and local traffic laws and regulations the same as if said private roads and streets were public roads and streets.

(D) Any state or local law enforcement agency empowered to enforce the uniform rules of the road in such area shall have concurrent jurisdiction with the primary local law enforcement agency to enforce the rules of the road on said private property.

(E) At least 30 days' prior notice shall be given to users of said private roads, streets, and common areas by publication in the newspapers of general circulation in the area and by posting signs along the private roads and streets specifying that state and local law enforcement agencies will be enforcing the uniform rules of the road on said private roads, streets, and common areas; and

(6) (A) Subject to the approval of the governing authority of the county or municipality, the provisions of this chapter shall apply to a vehicle operated within a privately owned residential area located within the corporate boundaries of a municipality or located within the boundaries of a county, provided the owner of the privately owned residential area files with the governing authority of such county or municipality:

(i) A petition signed by 50 percent of the property owners located in said subdivision requesting the law enforcement agency of the county or municipality to enforce the uniform rules of the road within such privately owned residential area; and

(ii) A plat delineating the location of roads, streets, and common areas within the privately owned residential area.

(B) Upon approval by the governing authority of the county or municipality, the law enforcement agency of such county or municipality shall enforce the uniform rules of the road within said privately owned residential area.

(C) All persons operating vehicles on the roads, streets, and common areas of said privately owned residential property shall be subject to all state and local traffic laws and regulations the same as if such private roads, streets, and common areas were public roads and streets.

(D) At least 30 days' prior notice shall be given to users of said private roads, streets, and common areas by publication in a newspaper of general circulation in the area and by posting signs along the private road, streets, and common areas specifying that the county law enforcement agency or municipal law enforcement agency will be enforcing the uniform rules of the roads on said private roads, streets, and common areas.

(b) Notwithstanding the provisions of subsection (a) of this Code section, any law enforcement officer shall be authorized to write an accident report regarding any motor vehicle accident occurring on private property.



§ 40-6-4. Persons riding animals or driving animal drawn vehicles

Every person riding an animal or driving an animal drawn vehicle upon a roadway shall be granted all of the rights and shall be subject to all of the duties applicable to the driver of a vehicle by this chapter, except those provisions of this chapter which by their very nature can have no application.



§ 40-6-5. Persons working on highways

Unless specifically made applicable, the provisions of this chapter, except those contained in Article 15 of this chapter, shall not apply to authorized persons, teams, motor vehicles, and other equipment while actually engaged in work upon a highway but shall apply to such persons and vehicles when traveling to or from such work.



§ 40-6-6. Authorized emergency vehicles

(a) The driver of an authorized emergency vehicle or law enforcement vehicle, when responding to an emergency call, when in the pursuit of an actual or suspected violator of the law, or when responding to but not upon returning from a fire alarm, may exercise the privileges set forth in this Code section.

(b) The driver of an authorized emergency vehicle or law enforcement vehicle may:

(1) Park or stand, irrespective of the provisions of this chapter;

(2) Proceed past a red or stop signal or stop sign, but only after slowing down as may be necessary for safe operation;

(3) Exceed the maximum speed limits so long as he or she does not endanger life or property; and

(4) Disregard regulations governing direction of movement or turning in specified directions.

(c) The exceptions granted by this Code section to an authorized emergency vehicle shall apply only when such vehicle is making use of an audible signal and use of a flashing or revolving red light visible under normal atmospheric conditions from a distance of 500 feet to the front of such vehicle, except that a vehicle belonging to a federal, state, or local law enforcement agency and operated as such shall be making use of an audible signal and a flashing or revolving blue light with the same visibility to the front of the vehicle.

(d)(1) The foregoing provisions shall not relieve the driver of an authorized emergency vehicle from the duty to drive with due regard for the safety of all persons.

(2) When a law enforcement officer in a law enforcement vehicle is pursuing a fleeing suspect in another vehicle and the fleeing suspect damages any property or injures or kills any person during the pursuit, the law enforcement officer's pursuit shall not be the proximate cause or a contributing proximate cause of the damage, injury, or death caused by the fleeing suspect unless the law enforcement officer acted with reckless disregard for proper law enforcement procedures in the officer's decision to initiate or continue the pursuit. Where such reckless disregard exists, the pursuit may be found to constitute a proximate cause of the damage, injury, or death caused by the fleeing suspect, but the existence of such reckless disregard shall not in and of itself establish causation.

(3) The provisions of this subsection shall apply only to issues of causation and duty and shall not affect the existence or absence of immunity which shall be determined as otherwise provided by law.

(4) Claims arising out of this subsection which are brought against local government entities, their officers, agents, servants, attorneys, and employees shall be subject to the procedures and limitations contained in Chapter 92 of Title 36.

(e) It shall be unlawful for any person to operate an authorized emergency vehicle with flashing lights other than as authorized by subsection (c) of this Code section.



§ 40-6-7. Operation of motor vehicles in parades

Notwithstanding any other provisions of law, it shall be lawful to operate motor vehicles and motorcycles in parades although such motor vehicles and motorcycles and their operators and passengers do not meet the necessary requirements of law, especially with respect to flashing lights, sirens, and safety equipment. This Code section shall be applicable only in the event that the local authority which has the power to issue parade permits, at its discretion, authorizes the operation of such motor vehicles and motorcycles after it has been determined that the operation of such motor vehicles and motorcycles will not endanger the lives, safety, or property of other participants in the parade, bystanders, or other persons. The authorization for vehicles to be operated in parades as exceptions to otherwise required provisions of law shall extend to only such time as the vehicles are actually engaged in the parade and in the return to the marshaling area. At all times, such vehicles shall be operated by a person properly licensed to operate such vehicles. Such motor vehicles and motorcycles covered under this Code section shall be operated in accordance with all provisions of law when traveling to and from a parade site and at all other times when not directly participating in a parade.



§ 40-6-8. Rights of owners of real property

Nothing in this chapter shall be construed to prevent the owner of real property used by the public for purposes of vehicular travel by permission of the owner, and not as matter of right, from prohibiting such use, or from requiring other or different or additional conditions than those specified in this chapter, or from otherwise regulating such use as may seem best to such owner.



§ 40-6-9. Challenges to speed limits and other traffic regulations established or enforced by local governing authorities

(a) As used in this Code section, the term "speed limits" shall be construed to refer to and include stop lights, stop signs, slow signs, yield signs, and any and every other light, device, or sign which may be used to impede, slow, stop, or regulate the speed of motor vehicles on the public highways.

(b) Any provisions of this chapter to the contrary notwithstanding, whenever any complaint is made to the Governor that any speed limit established by any county or municipal authority is arbitrary or unreasonable, or upon any complaint being made to the Governor that any speed limit established by the state or by any county or municipal governing authority is being enforced primarily for the collection of revenue rather than for purposes of public safety, the Governor may, in his discretion, direct that an investigation and any necessary studies be commenced by the commissioner of public safety or his delegate who shall make a report thereon together with his recommendations as to whether the state should suspend the authority of the applicable local county or municipal governing authorities to enforce speed limits upon any state and federal highways lying within the jurisdiction of such authorities. Upon receipt of a report accompanied by recommendations that the power to enforce speed limits be restricted, the Governor shall furnish a copy of such report to the local authorities affected thereby, together with notice of hearing on the allegations of the report made by the commissioner of public safety or his delegate. Such hearing may be held at such time and such place as may be determined by the Governor but shall not be held less than ten days after notice to the local governing authorities. Such hearing shall be conducted before a board to be composed of the Governor, the Secretary of State, and an appointee of the Governor who is not the Attorney General who shall be reimbursed for the actual and necessary expenses pertaining to their services on the board but who shall receive no other additional compensation for their services thereon. Upon determination by the board that the speed limits established by the county or municipal governing authorities against whom complaint has been brought are either unreasonable or that speed limits are being primarily enforced for the collection of revenue rather than for purposes of public safety, the Governor shall issue his executive order suspending the power of such local governing authority to enforce speed limits on state or federal highways lying within its jurisdiction or on any particular such highway. In the event that this power is suspended, the Governor shall direct the commissioner of public safety to enforce the speed limits on such highways.

(c) At intervals of not less than six months, any governing authority affected by subsection (b) of this Code section and by an executive order issued in accordance with subsection (b) of this Code section may, upon a change of circumstances being shown to the Governor, petition the Governor for reconsideration, whereupon the Governor, in his discretion, may direct the commissioner of public safety or his delegate to inquire into such change of circumstances and report the same to him together with any recommendations for modification of the Governor's previous order; and the Governor, in his discretion, may order a new hearing on the matter before the board or may, without hearing, modify or revoke his previous executive order.

(d) Any provisions of this chapter to the contrary notwithstanding, when any complaint is made to the Governor that any traffic law, ordinance, or regulation, other than speed regulations for which provision has been made in subsection (b) of this Code section, established by any county or municipal authority is arbitrary or unreasonable, or upon any complaint being made to the Governor that any traffic law, ordinance, or regulation established by the state or by any county or municipal governing authority, other than speed regulations for which provision has been made in subsection (b) of this Code section, is being enforced primarily for the collection of revenue rather than for purposes of public safety, the Governor may, in his discretion, direct that an investigation and any necessary studies be commenced by the commissioner of public safety or his delegate who shall make a report thereon together with his recommendations as to whether the state should suspend the authority of the applicable local county or municipal governing authorities to enforce traffic laws, ordinances, or regulations upon any state and federal highways lying within the jurisdiction of such authorities. Upon receipt of a report accompanied by recommendations that the power to enforce traffic laws, ordinances, and regulations be restricted, the Governor shall furnish a copy of such report to the local authorities affected thereby, together with notice of a hearing on the allegations of the report made by the commissioner of public safety or his delegate. Such hearing may be held at such time and at such place as may be determined by the Governor but shall not be less than ten days after notice to the local governing authorities. This hearing shall be conducted before a board to be composed of the Governor, the Secretary of State, and an appointee of the Governor who is not the Attorney General who shall be reimbursed for the actual and necessary expenses pertaining to their services on the board but who shall receive no other additional compensation for their services thereon. Upon the determination by the board either that traffic laws, ordinances, or regulations, other than speed regulations for which provision has been made in subsection (b) of this Code section, established by the county or municipal governing authority against whom complaint has been brought are unreasonable or that traffic laws, ordinances, or regulations established by the state or by any county or municipal governing authority are being primarily enforced for the collection of revenue rather than for purposes of public safety, the Governor shall issue his executive order suspending the power of such local governing authority to enforce traffic laws, ordinances, and regulations on state or federal highways lying within its jurisdiction or on any particular such highway. In the event that this power is suspended, the Governor shall direct the commissioner of public safety to enforce the traffic laws and regulations on such highways.

(e) At intervals of not less than six months, any governing authority affected by subsection (d) of this Code section and by an executive order issued in accordance with subsection (d) of this Code section may, upon a change of circumstances being shown to the Governor, petition the Governor for reconsideration, whereupon the Governor, in his discretion, may direct the commissioner of public safety or his delegate to inquire into such change of circumstances and report the same to him together with any recommendations for modification of the Governor's previous executive order; and the Governor, in his discretion, may order a new hearing on the matter before the board or may, without hearing, modify or revoke his previous executive order.



§ 40-6-10. Insurance requirements for operation of motor vehicles generally

(a) (1) As used in this Code section, the term "mobile electronic device" means a portable computing and communication device that has a display screen with touch input or a miniature keyboard.

(1.1) Upon the request of the insured, an insurer may issue a verification as to the existence of minimum motor vehicle liability insurance coverage as required under Chapter 34 of Title 33 in an electronic format to a mobile electronic device to the extent available. This paragraph shall not require an insurer to provide such verification of coverage in real time.

(1.2) The owner or operator of a motor vehicle for which minimum motor vehicle liability insurance coverage is required under Chapter 34 of Title 33 shall keep proof or evidence of required minimum insurance coverage in the vehicle at all times during the operation of the vehicle. The owner of a motor vehicle shall provide to any operator of such vehicle proof or evidence of required minimum insurance coverage for the purposes of compliance with this subsection. The proof or evidence of required minimum insurance coverage required by this subsection may be produced in either paper or electronic format. Acceptable electronic formats include a display of electronic images on a mobile electronic device.

(2) The following shall be acceptable proof of insurance on a temporary basis:

(A) If the policy providing such coverage was applied for within the last 30 days, a current written binder for such coverage for a period not exceeding 30 days from the date such binder was issued shall be considered satisfactory proof or evidence of required minimum insurance coverage;

(B) If the vehicle is operated under a rental agreement, a duly executed vehicle rental agreement shall be considered satisfactory proof or evidence of required minimum insurance coverage; and

(C) If the owner acquired ownership of the vehicle within the past 30 days, if the type of proof described in subparagraph (A) of this paragraph is not applicable but the vehicle is currently effectively provided with required minimum insurance coverage under the terms of a policy providing required minimum insurance coverage for another motor vehicle, then a copy of the insurer's declaration of coverage under the policy providing such required minimum insurance coverage for such other vehicle shall be considered satisfactory proof or evidence of required minimum insurance coverage for the vehicle, but only if accompanied by proof or evidence that the owner acquired ownership of the vehicle within the past 30 days.

(2.1) If the vehicle is insured under a fleet policy as defined in Code Section 40-2-137 providing the required minimum insurance coverage or if the vehicle is engaged in interstate commerce and registered under the provisions of Article 3A of Chapter 2 of this title, the insurance information card issued by the insurer shall be considered satisfactory proof of required minimum insurance coverage for the vehicle.

(2.2) If the vehicle is insured under a certificate of self-insurance issued by the Commissioner of Insurance providing the required minimum insurance coverage under which the vehicle owner did not report the vehicle identification number to the Commissioner of Insurance, the insurance information card issued by the Commissioner of Insurance shall be considered satisfactory proof of required minimum insurance coverage for the vehicle, but only if accompanied by a copy of the certificate issued by the Commissioner of Insurance.

(3) The requirement under this Code section that proof or evidence of minimum liability insurance be maintained in a motor vehicle at all times during the operation of the vehicle or produced in electronic format shall not apply to the owner or operator of any vehicle for which the records or data base of the Department of Revenue indicates that required minimum insurance coverage is currently effective.

(4) Except as otherwise provided in paragraph (7) of this subsection, any person who fails to comply with the requirements of this subsection shall be guilty of a misdemeanor and, upon conviction thereof, shall be subject to a fine of not less than $200.00 nor more than $1,000.00 or imprisonment for not more than 12 months, or both.

(5) Every law enforcement officer in this state shall determine if the operator of a motor vehicle subject to the provisions of this Code section has the required minimum insurance coverage every time the law enforcement officer stops the vehicle or requests the presentation of the driver's license of the operator of the vehicle.

(6) If a law enforcement officer of this state determines that the owner or operator of a motor vehicle subject to the provisions of this Code section does not have proof or evidence of required minimum insurance coverage, the arresting officer shall issue a uniform traffic citation for operating a motor vehicle without proof of insurance. If the court or arresting officer determines that the operator is not the owner, then a uniform traffic citation may be issued to the owner for authorizing the operation of a motor vehicle without proof of insurance.

(7) If the person receiving a citation under this subsection shows to the court having jurisdiction of the case that required minimum insurance coverage was in effect at the time the citation was issued, the court may impose a fine not to exceed $25.00. The court shall not in this case forward a record of the disposition of the case to the department, and the driver's license of such person shall not be suspended.

(8) (A) For purposes of this Code section, a valid insurance card or verification in electronic format on a mobile electronic device shall be sufficient proof of insurance only for any vehicle covered under a fleet policy as defined in Code Section 40-2-137. The insurance card or verification in electronic format on a mobile electronic device for a fleet policy shall contain at least the name of the insurer, policy number, policy issue or effective date, policy expiration date, and the name of the insured and may, but shall not be required to, include the year, make, model, and vehicle identification number of the vehicle insured. If the operator of any vehicle covered under a fleet policy as defined in Code Section 40-2-137 presents a valid insurance card or verification in electronic format on a mobile electronic device for a fleet policy to any law enforcement officer or agency, and the officer or agency does not recognize the insurance card or verification in electronic format on a mobile electronic device as valid proof of insurance and impounds or tows such vehicle for lack of proof of insurance, the law enforcement agency or political subdivision shall be liable for and limited to the fees of the wrongful impoundment or towing of the vehicle, which in no way waives or diminishes any sovereign immunity of such governmental entity. If a person displays verification in electronic format on a mobile electronic device pursuant to this subparagraph, such person shall not be deemed as consenting to law enforcement to access other contents of such mobile electronic device.

(B) For any vehicle covered under a policy of motor vehicle liability insurance that is not a fleet policy as defined in Code Section 40-2-137, the insurer shall issue a policy information card which shall contain, or may make available in an electronic format on a mobile electronic device, at least the name of the insurer, policy number, policy issue or effective date, policy expiration date, name of the insured, and year, make, model, and vehicle identification number of each vehicle insured; the owner or operator of the motor vehicle shall keep such policy information card in the vehicle at all times during operation of the vehicle for purposes of Code Section 40-6-273.1, but any such policy information card or policy information in an electronic format on a mobile electronic device shall not be sufficient proof of insurance for any purposes of this Code section except as otherwise provided in this Code section. If a person displays policy information in an electronic format on a mobile electronic device pursuant to this subparagraph, such person shall not be deemed as consenting to law enforcement to access other contents of such mobile electronic device.

(b) An owner or any other person who knowingly operates or knowingly authorizes another to operate a motor vehicle without effective insurance on such vehicle or without an approved plan of self-insurance shall be guilty of a misdemeanor and, upon conviction thereof, shall be subject to a fine of not less than $200.00 nor more than $1,000.00 or imprisonment for not more than 12 months, or both. An operator of a motor vehicle shall not be guilty of a violation of this Code section if such operator maintains a policy of motor vehicle insurance which extends coverage to any vehicle the operator may drive. An owner or operator of a motor vehicle shall not be issued a citation by a law enforcement officer for a violation of this Code section if the sole basis for issuance of such a citation is that the law enforcement officer is unable to obtain insurance coverage information from the records of the department.

(c) Any person who knowingly makes a false statement or certification under Code Section 40-5-71 or this Code section shall be guilty of a misdemeanor and, upon conviction thereof, shall be subject to a fine of not less than $200.00 nor more than $1,000.00 or imprisonment for not more than 12 months, or both.

(d) Except for vehicles insured under a fleet policy as defined in Code Section 40-2-137 or under a plan of self-insurance approved by the Commissioner of Insurance, insurance coverage information from records of the department shall be prima-facie evidence of the facts stated therein and shall be admissible as evidence in accordance with Code Section 24-9-924 for the purposes of this Code section.



§ 40-6-10.1. Financial responsibility requirements of the Federal Motor Carrier Safety Administration

No motor carrier subject to the financial responsibility requirements of the Federal Motor Carrier Safety Administration, or any successor agency, as contained in 49 C.F.R. Part 387, shall operate any motor vehicle upon the highways of this state until such motor carrier has obtained and has in effect the minimum levels of financial responsibility prescribed by such federal regulations.



§ 40-6-11. Insurance requirements for operation of motorcycles

(a) For the purposes of this Code section, "motorcycle" means any motor vehicle traveling on public streets or highways having a seat or saddle for the use of the rider and designed to travel on not more than three wheels in contact with the ground but excluding a tractor and a moped.

(b) No owner of a motorcycle or any other person, other than a self-insurer as defined in Chapter 34 of Title 33, shall operate or authorize any other person to operate the motorcycle unless the owner has liability insurance on the motorcycle equivalent to that required as evidence of security for bodily injury and property damage liability under Code Section 40-9-37. Any person who violates this subsection shall be guilty of a misdemeanor.

(c) The operator of a motorcycle shall keep proof or evidence of the minimum insurance coverage required by this Code section in his or her immediate possession or on the motorcycle at all times when such person is operating the motorcycle but only under the same circumstances and of the same type as prescribed for operators of other motor vehicles in Code Section 40-6-10. Any person who violates this subsection shall be subject to a fine not to exceed $25.00; however, there shall be no suspension of the person's operator's license or motor vehicle license tag for a violation of this subsection.

(d) (1) Insurance coverage information from records of the department shall be prima-facie evidence of the facts stated therein and shall be admissible as evidence in accordance with Code Section 24-9-924 for the purposes of this Code section.

(2) Every law enforcement officer in this state shall request the operator of a motorcycle subject to the provisions of subsection (c) of this Code section to produce proof or evidence of minimum insurance coverage required by this Code section at any time the law enforcement officer stops the motorcycle or requests the presentation of the driver's license of such operator.

(e) An owner or operator of a motorcycle shall not be issued a citation by a law enforcement officer for a violation of this Code section if the sole basis for issuance of such a citation is that the law enforcement officer is unable to obtain insurance coverage information from the records of the department.



§ 40-6-12. Subsequent violation; proof of financial responsibility

(a) Any person convicted of a second or subsequent violation of Code Section 40-6-10 within a five-year period, as measured from date of arrest to date of arrest, shall be required to file with the Department of Driver Services and maintain for a period of three years from the date of conviction proof of financial responsibility, as such term is defined in paragraph (5) of Code Section 40-9-2, in addition to any other punishment.

(b) If the proof of financial responsibility filed in accordance with subsection (a) of this Code section is based upon a policy issued by an insurance company, such insurer may not cancel the policy until the Department of Driver Services is given at least 30 days' prior written notice of such cancellation.



§ 40-6-13. Courts having jurisdiction to try offenses

Any court having jurisdiction to try and dispose of traffic offenses shall have jurisdiction to try and dispose of the misdemeanor offenses provided for in Code Sections 40-6-10 and 40-6-11. Such jurisdiction shall be concurrent with the jurisdiction of any other court within the county having jurisdiction to try and dispose of such offenses.



§ 40-6-14. Limits on sound volume produced by radio, tape player, or other mechanical sound-making device or instrument from within the motor vehicle.

(a) It is unlawful for any person operating or occupying a motor vehicle on a street or highway to operate or amplify the sound produced by a radio, tape player, or other mechanical sound-making device or instrument from within the motor vehicle so that the sound is plainly audible at a distance of 100 feet or more from the motor vehicle.

(b) The provisions of this Code section shall not apply to any law enforcement motor vehicle equipped with any communication device necessary in the performance of law enforcement duties or to any emergency vehicle equipped with any communication device necessary in the performance of any emergency procedures.

(c) The provisions of this Code section do not apply to motor vehicles used for business or political purposes, which in the normal course of conducting such business use sound-making devices. The provisions of this subsection shall not be deemed to prevent local authorities, with respect to streets and highways under their jurisdiction and within the reasonable exercise of the police power, from regulating the time and manner in which such business may be operated.

(d) The provisions of this Code section do not apply to the noise made by a horn or other warning device required or permitted by Code Section 40-8-70. The Department of Public Safety shall promulgate rules defining "plainly audible" and establish standards regarding the measurement of sound by law enforcement personnel.

(e) A violation of this Code section shall be a misdemeanor.



§ 40-6-15. Knowingly driving motor vehicle on suspended, canceled, or revoked registration a misdemeanor; punishment

(a) Any person who knowingly drives a motor vehicle on any public road or highway of this state at a time when the vehicle registration of such vehicle is suspended, canceled, or revoked shall be guilty of a misdemeanor.

(b) Upon a first conviction thereof or a plea of nolo contendere, such person shall be punished by imprisonment for not more than 12 months and there may be imposed in addition thereto a fine of not less than $500.00 nor more than $1,000.00, at the discretion of the court.

(c) For a second or subsequent conviction within five years as measured from the dates of previous arrests for which convictions were obtained or pleas of nolo contendere were accepted to the date of the current arrest for which a conviction is obtained or a plea of nolo contendere accepted, such person shall be guilty of a high and aggravated misdemeanor and shall be punished by imprisonment for not less than ten days nor more than 12 months and there may be imposed in addition thereto a fine of not less than $1,000.00 nor more than $2,500.00.

(d) The department, upon receiving a record of the conviction of any person under this Code section upon a charge of driving a vehicle while the registration of such vehicle was suspended or revoked, shall extend the period of suspension or revocation for six months. The department may reinstate the suspended or revoked vehicle registration following the expiration of the original suspension or revocation period, the additional six-month suspension imposed pursuant to this subsection, and upon payment of a restoration fee of $210.00, or $200.00 when such reinstatement is processed by mail.

(e) For purposes of pleading nolo contendere, only one nolo contendere plea shall be accepted to a charge of driving a motor vehicle with a suspended, canceled, or revoked vehicle registration within a five-year period of time as measured from the date of the previous arrest for which a conviction was obtained or plea of nolo contendere was accepted to the date of the current arrest. All other nolo contendere pleas within such period of time shall be considered convictions.

(f) Notwithstanding the limits set forth in Article 14 of this chapter and in any municipal charter, any municipal court of any municipality in this state shall be authorized to impose the punishment provided for in this Code section upon a conviction of violating this Code section or upon conviction of violating any ordinance adopting the provisions of this Code section.



§ 40-6-16. Spencer Pass Law; procedure for passing stationary authorized emergency vehicles, stationary towing or recovery vehicles, stationary highway maintenance vehicles, or stationary utility service vehicles

(a) This Code section shall be known and may be cited as the "Spencer Pass Law."

(b) The operator of a motor vehicle approaching a stationary authorized emergency vehicle that is displaying flashing yellow, amber, white, red, or blue lights shall approach the authorized emergency vehicle with due caution and shall, absent any other direction by a peace officer, proceed as follows:

(1) Make a lane change into a lane not adjacent to the authorized emergency vehicle if possible in the existing safety and traffic conditions; or

(2) If a lane change under paragraph (1) of this subsection would be impossible, prohibited by law, or unsafe, reduce the speed of the motor vehicle to a reasonable and proper speed for the existing road and traffic conditions, which speed shall be less than the posted speed limit, and be prepared to stop.

(c) The operator of a motor vehicle approaching a stationary towing or recovery vehicle, a stationary highway maintenance vehicle, or a stationary utility service vehicle that is utilizing traffic cones or displaying flashing yellow, amber, white, or red lights shall approach the vehicle with due caution and shall, absent any other direction by a peace officer, proceed as follows:

(1) Make a lane change into a lane not adjacent to the towing, recovery, highway maintenance, or utility service vehicle if possible in the existing safety and traffic conditions; or

(2) If a lane change under paragraph (1) of this subsection would be impossible, prohibited by law, or unsafe, reduce the speed of the motor vehicle to a reasonable and proper speed for the existing road and traffic conditions, which speed shall be less than the posted speed limit, and be prepared to stop.

(d) (1) Violation of subsection (b) of this Code section shall be punished by a fine of not more than $500.00.

(2) Violation of subsection (c) of this Code section shall be punished by a fine of not more than $250.00.

(e) As used in this Code section, the term:

(1) "Utility service vehicle" means any vehicle being used by an employee or contractor of any entity, including, but not limited to, a political subdivision of this state or a local authority or commission related thereto, an electric cooperative, or a public or private corporation, in connection with the provision of utility services.

(2) "Utility services" means and includes electric, natural gas, water, waste-water, cable, telephone, or telecommunication services or the repair, location, relocation, improvement, or maintenance of utility poles, transmission structures, pipes, wires, fibers, cables, easements, rights of way, and associated infrastructure.



§ 40-6-16.1. "Sanitation worker" defined; traffic rules for operators of vehicles when sanitation workers present; penalty.

(a) As used in this Code section, the term "sanitation worker" means an individual engaged in the collection and transport of residential or commercial solid waste and recyclables as authorized by a county or municipal governing authority.

(b) The operator of a motor vehicle approaching a vehicle with active sanitation workers that is displaying flashing yellow, amber, white, or red lights shall approach the vehicle with due caution and shall, absent any other direction by a peace officer, proceed as follows:

(1) Make a lane change into a lane not adjacent to the vehicle if possible in the existing safety and traffic conditions; or

(2) If a lane change under paragraph (1) of this subsection would be impossible, prohibited by law, or unsafe, reduce the speed of the motor vehicle to a reasonable and proper speed for the existing road and traffic conditions, which speed shall be at least ten miles per hour less than the posted speed limit or 25 miles per hour, whichever is more, and be prepared to stop.

(c) Violation of subsection (b) of this Code section shall be punished by a fine of not more than $250.00.



§ 40-6-17. Prohibited use of traffic-control device preemption emitter; penalty

(a) As used in this Code section, the term "traffic-control device preemption emitter" means a mobile infrared transmitter or any other similar device which transmits an infrared beam, radio wave, or other signal used for the purpose of changing, altering, disabling, or disrupting the normal signal sequence of a traffic-control device.

(b) It shall be unlawful for any person other than law enforcement, fire department, or emergency personnel to use, possess with the ability to use, sell, or purchase a traffic-control device preemption emitter.

(c) Any person who violates subsection (b) of this Code section shall be guilty of a misdemeanor.






Article 2 - Traffic Signs, Signals, and Markings

§ 40-6-20. Obedience to traffic-control devices required; presumptions; enforcement by traffic-control signal monitoring devices

(a) The driver of any vehicle shall obey the instructions of an official traffic-control device applicable thereto, placed in accordance with this chapter, unless otherwise directed by a police officer, subject to the exceptions granted the driver of an authorized emergency vehicle in this chapter. A violation of this subsection shall be a misdemeanor, except as otherwise provided by subsection (f) of this Code section.

(b) No provisions of this chapter which require official traffic-control devices shall be enforced against an alleged violator if at the time and place of the alleged violation an official device was not in proper position and sufficiently legible to be seen by an ordinarily observant person. Whenever a particular Code section does not state that official traffic-control devices are required, such Code section shall be effective even though no devices are erected or in place.

(c) Whenever official traffic-control devices are placed in position approximately conforming to the requirements of this chapter, such devices shall be presumed to have been so placed by the official act or direction of lawful authority, unless the contrary shall be established by competent evidence.

(d) Any official traffic-control device placed pursuant to this chapter and purporting to conform to the lawful requirements pertaining to such devices shall be presumed to comply with the requirements of this chapter, unless the contrary shall be established by competent evidence.

(e) The disregard or disobedience of the instructions of any official traffic-control device or signal placed in accordance with the provisions of this chapter by the driver of a vehicle shall be deemed prima-facie evidence of a violation of law, without requiring proof of who and by what authority such sign or device has been erected.

(f) (1) As used in this subsection, the term:

(A) "Owner" means the registrant of a motor vehicle, except that such term shall not include a motor vehicle rental company when a motor vehicle registered by such company is being operated by another person under a rental agreement with such company.

(B) "Recorded images" means images recorded by a traffic-control signal monitoring device:

(i) On:

(I) Two or more photographs;

(II) Two or more microphotographs;

(III) Two or more electronic images; or

(IV) Videotape; and

(ii) Showing a traffic-control signal displaying a CIRCULAR RED or RED ARROW signal along with the rear of a motor vehicle apparently operated in disregard or disobedience of such signal and, on at least one image or portion of tape, clearly revealing the number or other identifying designation of the license plate displayed on the motor vehicle.

(C) "Traffic-control signal monitoring device" means a device with one or more motor vehicle sensors working in conjunction with a traffic-control signal to produce recorded images of motor vehicles being operated in disregard or disobedience of a CIRCULAR RED or RED ARROW signal.

(2) Subsection (a) of this Code section may be enforced as provided in this subsection pursuant to the use of traffic-control signal monitoring devices in accordance with Article 3 of Chapter 14 of this title.

(3) For the purpose of enforcement pursuant to this subsection:

(A) The driver of a motor vehicle shall be liable for a civil monetary penalty of not more than $70.00 if such vehicle is found, as evidenced by recorded images produced by a traffic-control signal monitoring device, to have been operated in disregard or disobedience of a CIRCULAR RED or RED ARROW signal in violation of subsection (a) of this Code section and such disregard or disobedience was not otherwise authorized by law;

(B) The law enforcement agency authorized to enforce the provisions of this Code section shall send by regular mail addressed to the owner of the motor vehicle postmarked not later than ten days after the date of the alleged violation:

(i) A citation for the alleged violation, which shall include the date and time of the violation, the location of the intersection, the amount of the civil monetary penalty imposed, and the date by which the civil monetary penalty shall be paid;

(ii) A copy of the recorded image;

(iii) A copy of a certificate sworn to or affirmed by a certified peace officer employed by a law enforcement agency authorized to enforce this Code section and stating that, based upon inspection of recorded images, the owner's motor vehicle was operated in disregard or disobedience of a CIRCULAR RED or RED ARROW signal in violation of subsection (a) of this Code section and that such disregard or disobedience was not otherwise authorized by law;

(iv) A statement of the inference provided by subparagraph (D) of this paragraph and of the means specified therein by which such inference may be rebutted;

(v) Information advising the owner of the motor vehicle of the manner and time in which liability as alleged in the citation may be contested in court; and

(vi) Warning that failure to pay the civil monetary penalty or to contest liability in a timely manner shall waive any right to contest liability and result in a civil monetary penalty;

provided, however, that only warning notices and not citations for violations shall be sent during the 30 day period commencing with the installation of a traffic-control signal monitoring device at such location;

(C) Proof that a motor vehicle was operated in disregard or disobedience of a CIRCULAR RED or RED ARROW signal in violation of subsection (a) of this Code section shall be evidenced by recorded images produced by a traffic-control signal monitoring device authorized pursuant to Article 3 of Chapter 14 of this title. A copy of a certificate sworn to or affirmed by a certified peace officer employed by a law enforcement agency and stating that, based upon inspection of recorded images, a motor vehicle was operated in disregard or disobedience of a CIRCULAR RED or RED ARROW signal in violation of subsection (a) of this Code section and that such disregard or disobedience was not otherwise authorized by law shall be prima-facie evidence of the facts contained therein; and

(D) Liability under this subsection shall be determined based upon preponderance of the evidence. Prima-facie evidence that the vehicle described in the citation issued pursuant to this subsection was operated in violation of subsection (a) of this Code section, together with proof that the defendant was at the time of such violation the registered owner of the vehicle, shall permit the trier of fact in its discretion to infer that such owner of the vehicle was the driver of the vehicle at the time of the alleged violation. Such an inference may be rebutted if the owner of the vehicle:

(i) Testifies under oath in open court or submits to the court a sworn notarized statement that he or she was not the operator of the vehicle at the time of the alleged violation;

(ii) Presents to the court a certified copy of a police report showing that the vehicle had been reported to the police as stolen prior to the time of the alleged violation; or

(iii) Submits to the court a sworn notarized statement identifying the name of the operator of the vehicle at the time of the alleged violation.

(4) A violation for which a civil penalty is imposed pursuant to this subsection shall not be considered a moving traffic violation, for the purpose of points assessment under Code Section 40-5-57. Such violation shall be deemed noncriminal, and imposition of a civil penalty pursuant to this subsection shall not be deemed a conviction and shall not be made a part of the operating record of the person upon whom such liability is imposed, nor shall it be used for any insurance purposes in the provision of motor vehicle insurance coverage.

(5) If a person summoned by regular mail fails to appear on the date of return set out in the citation and has not paid the penalty for the violation or filed a police report or notarized statement pursuant to subparagraph (D) of paragraph (3) of this subsection, the person shall then be summoned a second time by certified mail with a return receipt requested. The second summons shall include all information required in subparagraph (B) of paragraph (3) of this subsection for the initial summons and shall include a new date of return. If a person summoned by certified mail again fails to appear on the date of return set out in the second citation and has failed to pay the penalty or file an appropriate document for rebuttal, the person summoned shall have waived the right to contest the violation and shall be liable for a civil monetary penalty of not more than $70.00.

(6) Any court having jurisdiction over violations of subsection (a) of this Code section or any ordinance adopting the provisions of said subsection pursuant to Code Section 40-6-372 shall have jurisdiction over cases arising under this subsection and shall be authorized to impose the civil monetary penalty provided by this subsection. Except as otherwise provided in this subsection, the provisions of law governing jurisdiction, procedure, defenses, adjudication, appeal, and payment and distribution of penalties otherwise applicable to violations of subsection (a) of this Code section shall apply to enforcement under this subsection; provided, however, that any appeal from superior or state court shall be by application in the same manner as that provided by Code Section 5-6-35.

(7) Recorded images made for purposes of this subsection shall not be a public record for purposes of Article 4 of Chapter 18 of Title 50.

(8) A governing authority shall not impose a civil penalty under this subsection on the owner of a motor vehicle if the operator of the vehicle was arrested or issued a citation and notice to appear by a peace officer for the same violation that is recorded by a traffic-control signal monitoring device.



§ 40-6-21. Meaning of traffic signals

(a) The following meanings shall be given to highway traffic signal indications, except those on pedestrian signals:

(1) Green indications shall have the following meanings:

(A) Traffic, except pedestrians, facing a CIRCULAR GREEN signal may proceed straight through or turn right or left unless a sign at such place prohibits either such turn. Vehicular traffic turning shall yield the right of way to approaching vehicles. Vehicular traffic must stop and remain stopped to allow a pedestrian to cross the roadway within a crosswalk when the pedestrian lawfully within the intersection or an adjacent crosswalk at the time such signal is exhibited is upon the half of the roadway upon which the vehicle is traveling, or when the pedestrian is approaching and is within one lane of the half of the roadway on which the vehicle is traveling or onto which it is turning. For the purposes of this subparagraph, "half of the roadway" means all traffic lanes carrying traffic in one direction of travel;

(B) Traffic, except pedestrians, facing a GREEN ARROW signal, shown alone or in combination with another indication, may cautiously enter the intersection only to make the movement indicated by such arrow or such other movement as is permitted by other indications shown at the same time. Such vehicular traffic shall stop and remain stopped to allow a pedestrian lawfully within an adjacent crosswalk to cross the roadway within a crosswalk when the pedestrian is upon the half of the roadway upon which the vehicle is traveling, or when the pedestrian is approaching and is within one lane of the half of the roadway on which the vehicle is traveling or onto which it is turning. For the purposes of this subparagraph, "half of the roadway" means all traffic lanes carrying traffic in one direction of travel. Vehicular traffic shall yield the right of way to other traffic lawfully using the intersection; and

(C) Unless otherwise directed by a pedestrian signal, pedestrians facing any green indication, except when the sole green indication is a turn arrow, may proceed across the roadway within any marked or unmarked crosswalk;

(2) Yellow indications shall have the following meanings:

(A) Traffic, except pedestrians, facing a steady CIRCULAR YELLOW or YELLOW ARROW signal is thereby warned that the related green movement is being terminated or that a red indication will be exhibited immediately thereafter when vehicular traffic shall not enter the intersection;

(B) Pedestrians facing a steady CIRCULAR YELLOW or YELLOW ARROW signal, unless otherwise directed by a pedestrian signal, are thereby advised that there is insufficient time to cross the roadway before a red indication is shown, and no pedestrian shall then start to cross the roadway; and

(C) Traffic, except pedestrians, facing a flashing YELLOW ARROW signal may proceed in the direction of the arrow. Vehicular traffic turning shall yield the right of way to approaching vehicles. Vehicular traffic shall stop and remain stopped to allow a pedestrian to cross the roadway within a crosswalk when the pedestrian is lawfully within the intersection or an adjacent crosswalk at the time such signal is exhibited, when the pedestrian is upon the half of the roadway upon which the vehicle is traveling, or when the pedestrian is approaching and is within one lane of the half of the roadway on which the vehicle is traveling or onto which it is turning. For the purposes of this subparagraph, "half of the roadway" means all traffic lanes carrying traffic in one direction of travel; and

(3) Red indications shall have the following meanings:

(A) Traffic, except pedestrians, facing a steady CIRCULAR RED signal alone shall stop at a clearly marked stop line or, if there is no stop line, before entering the crosswalk on the near side of the intersection or, if there is no crosswalk, before entering the intersection, and shall remain standing until an indication to proceed is shown, except as provided in subparagraphs (B), (C), and (D) of this paragraph;

(B) Vehicular traffic facing a steady CIRCULAR RED signal may cautiously enter the intersection to make a right turn after stopping as provided in subparagraph (A) of this paragraph. Such vehicular traffic shall stop and remain stopped to allow a pedestrian to cross the roadway within a crosswalk when the pedestrian is upon the half of the roadway upon which the vehicle is traveling, or when the pedestrian is approaching and is within one lane of the half of the roadway on which the vehicle is traveling or onto which it is turning. For the purposes of this subparagraph, "half of the roadway" means all traffic lanes carrying traffic in one direction of travel. Vehicular traffic shall yield the right of way to other traffic lawfully using the intersection;

(C) Traffic, except pedestrians, facing a steady CIRCULAR RED signal, after stopping as provided in subparagraph (A) of this paragraph, may make a right turn but shall stop and remain stopped for pedestrians and yield the right of way to other traffic proceeding as directed by the signal at such intersection. Such vehicular traffic shall not make a right turn against a steady CIRCULAR RED signal at any intersection where a sign is erected prohibiting such right turn;

(D) Traffic, except pedestrians, facing a steady CIRCULAR RED signal, after stopping as provided in subparagraph (A) of this paragraph, may make a left turn from the left-hand lane of a one-way street onto a one-way street on which the traffic moves toward the driver's left but shall stop and remain stopped for pedestrians and yield the right of way to other traffic proceeding as directed by the signal at such intersection. Such vehicular traffic shall not make a left turn against a steady CIRCULAR RED signal at any intersection where a sign is erected prohibiting such left turn;

(E) Unless otherwise directed by a pedestrian signal, pedestrians facing a steady CIRCULAR RED signal alone shall not enter the roadway;

(F) Traffic, except pedestrians, facing a steady RED ARROW signal may not enter the intersection to make the movement indicated by such arrow and, unless entering the intersection to make such other movement as is permitted by other indications shown at the same time, shall stop at a clearly marked stop line or, if there is no stop line, before entering the crosswalk on the near side of the intersection or, if there is no crosswalk, before entering the intersection, and shall remain standing until an indication to make the movement indicated by such arrow is shown;

(G) Unless otherwise directed by a pedestrian signal, pedestrians facing a steady RED ARROW signal shall not enter the roadway; and

(H) Traffic, except pedestrians, facing a flashing RED ARROW signal, after stopping as provided in subparagraph (A) of this paragraph, may make a right turn but shall stop and remain stopped for pedestrians and yield the right of way to other traffic proceeding as directed by the signal at such intersection.

(b) In the event an official traffic-control device signal is erected and maintained at a place other than an intersection, the provisions of this Code section shall be applicable except as to those provisions which by their nature can have no application. Any stop required shall be made at a sign or marking on the pavement indicating where the stop shall be made, but, in the absence of any such sign or marking, the stop shall be made at the signal.



§ 40-6-22. Pedestrian-control signals

Whenever special pedestrian-control signals exhibiting the words WALK or DON'T WALK or symbols so directing a pedestrian are in place, such signals shall indicate as follows:

(1) Word or symbol message WALK. Pedestrians facing such signal may proceed across the roadway in the direction of the signal. Every driver of a vehicle shall stop and remain stopped for such pedestrians; and

(2) Flashing or steady DON'T WALK. No pedestrian shall start to cross the roadway in the direction of such signal, but any pedestrian who has partially completed his crossing on the WALK signal shall proceed to sidewalk or safety island while the DON'T WALK signal is showing.



§ 40-6-23. Flashing red or yellow signals

Flashing signal indications shall have the following meanings:

(1) Flashing red (stop signal) -- When a red lens is illuminated with rapid intermittent flashes, drivers of vehicles shall stop at a clearly marked stop line or, if there is no stop line, before entering the crosswalk on the near side of the intersection or, if there is no crosswalk, at the point nearest the intersecting roadway where the driver has a view of approaching traffic on the intersecting roadway before entering the intersection, and the right to proceed shall be subject to the rules applicable after making a stop at a stop sign;

(2) Flashing yellow (caution signal) -- . When a yellow lens is illuminated with rapid intermittent flashes, drivers of vehicles may proceed through the intersection or past such signal only with caution.



§ 40-6-24. Lane direction control signals

When lane direction control signals are placed over the individual lanes of a street or road, vehicular traffic may travel in any lane over which a green signal is shown but shall not enter or travel in any lane over which a red signal is shown, provided that a vehicle may enter a lane over which a yellow or amber signal is shown for purposes of making a left turn only.



§ 40-6-25. Display of unauthorized signs, signals, or markings

(a) No person shall place, maintain, or display upon or in view of any highway any sign, signal, marking, or device which purports to be or is an imitation of or resembles an official traffic-control device or railroad sign or signal or which attempts to direct the movement of traffic or which hides from view or interferes with the effectiveness of an official traffic-control device or any railroad sign or signal.

(b) No person shall maintain or place nor shall any public authority permit upon any highway any traffic sign or signal bearing thereon any commercial advertising.

(c) This Code section shall not be deemed to prohibit the erection upon private property adjacent to highways of signs giving useful directional information and of a type that cannot be mistaken for official signs.

(d) Every such prohibited sign, signal, or marking is declared to be a public nuisance, and the authority having jurisdiction over the highway is empowered to remove it or cause it to be removed without notice.



§ 40-6-26. Interference with official traffic-control devices or railroad signs or signals

(a) No person shall, without lawful authority, attempt to or in fact alter, deface, injure, knock down, or remove any official traffic-control device or any railroad sign or signal or any inscription, shield, or insignia thereon or any other part thereof.

(b) No person shall, without lawful authority, drive around or through or ignore any official traffic-control device so as to go onto an officially closed highway or road or onto a section of highway or road before it has been officially opened to the public. This Code section shall not apply to police officers in the performance of their duties, to individuals domiciled or making their livelihood within the affected area, or to any person authorized to be in the affected area by the appropriate municipal, county, or state officer.



§ 40-6-27. Installation of blue retroreflective raised pavement markers

It shall be unlawful for any person to place or install any blue retroreflective raised pavement marker on any public highway, road, or street, provided that such marker may be placed or installed by the state or any county, municipality, fire department, or employee or agent thereof solely for the purpose of marking the location of fire hydrants.



§ 40-6-28. Installation of barriers to restrict access to managed lanes

(a) The department may install gates, signs, or barriers, or any combination thereof, to restrict access to managed lanes.

(b) No person shall drive any vehicle through, around, or under any barrier or closed or moving gate of a managed lane.

(c) No vehicle shall enter or exit a managed lane at any point other than designated entry or exit points unless directed by authorized emergency personnel.






Article 3 - Driving on Right Side of Roadway, Overtaking and Passing, Following Too Closely

§ 40-6-40. Vehicles to drive on right side of roadway; exceptions

(a) Upon all roadways of sufficient width, a vehicle shall be driven upon the right half of the roadway, except as follows:

(1) When overtaking and passing another vehicle proceeding in the same direction under the rules governing such movement;

(2) When an obstruction exists making it necessary to drive to the left of the center of the highway, provided that any person so doing shall yield the right of way to all vehicles traveling in the proper direction upon the unobstructed portion of the highway within such a distance as to constitute an immediate hazard;

(3) Upon a roadway divided into three marked lanes for traffic under the rules applicable thereon; or

(4) Upon a roadway restricted to one-way traffic.

(b) Upon all roadways, any vehicle proceeding at less than the normal speed of traffic at the time and place and under the conditions then existing shall be driven in the right-hand lane then available for traffic, or as close as practicable to the right-hand curb or edge of the roadway, except when overtaking and passing another vehicle proceeding in the same direction or when preparing for a left turn at an intersection or into a private road or driveway.

(c) Upon any roadway having four or more lanes for moving traffic and providing for two-way movement of traffic, no vehicle shall be driven to the left of the center of the roadway except when authorized by official traffic-control devices designating certain lanes to the left of the center of the roadway for use by traffic not otherwise permitted to use such lanes or except as permitted under paragraph (2) of subsection (a) of this Code section. However, this subsection shall not be construed as prohibiting the crossing of the center of the roadway in making a left turn into or from an alley, private road, or driveway.

(d) No two vehicles shall impede the normal flow of traffic by traveling side by side at the same time while in adjacent lanes, provided that this Code section shall not be construed to prevent vehicles traveling side by side in adjacent lanes because of congested traffic conditions.



§ 40-6-41. Passing vehicles proceeding in opposite directions

Drivers of vehicles proceeding in opposite directions shall pass each other to the right, and, upon roadways having width for not more than one lane of traffic in each direction, each driver shall give to the other at least one-half of the main traveled portion of the roadway or as nearly one-half as possible.



§ 40-6-42. Overtaking and passing generally

The following rules shall govern the overtaking and passing of vehicles proceeding in the same direction, subject to those limitations, exceptions, and special rules stated in this article:

(1) The driver of a vehicle overtaking another vehicle proceeding in the same direction shall pass to the left thereof at a safe distance and shall not again drive to the right side of the roadway until safely clear of the overtaken vehicle; and

(2) Except when overtaking and passing on the right is permitted, the driver of an overtaken vehicle shall give way to the right in favor of the overtaking vehicle and shall not increase the speed of his vehicle until completely passed by the overtaking vehicle.



§ 40-6-43. When overtaking and passing on the right permitted

(a) The driver of a vehicle may overtake and pass upon the right of another vehicle only under the following conditions:

(1) When the vehicle overtaken is making or about to make a left turn; or

(2) Upon a street or highway with unobstructed pavement of sufficient width for two or more lanes of moving vehicles in the direction being traveled by the overtaking vehicle.

(b) If otherwise authorized, the driver of a vehicle may overtake and pass another vehicle upon the right only under conditions permitting such movement in safety. Such movement shall not be made by driving off the roadway.



§ 40-6-44. Limitations on overtaking and passing on the left

No vehicle shall be driven to the left side of the center of the roadway in overtaking and passing another vehicle proceeding in the same direction unless such left side is clearly visible and is free of oncoming traffic for a sufficient distance ahead to permit such overtaking and passing to be completely made without interfering with the operation of any vehicle approaching from the opposite direction or any vehicle overtaken. In every event, the overtaking vehicle shall return to an authorized lane of travel as soon as practicable and, in the event the passing movement involves the use of a lane authorized for vehicles approaching from the opposite direction, before coming within 200 feet of any approaching vehicle.



§ 40-6-45. Further limitations on driving on left of center of roadway

(a) No vehicle shall be driven on the left side of a roadway designed and authorized for traffic traveling in opposite directions under the following conditions:

(1) When approaching or upon the crest of a grade or a curve in the highway where the driver's view is obstructed within such distance as to create a hazard in the event another vehicle might approach from the opposite direction;

(2) When traversing any:

(A) Intersection which is clearly marked by a solid barrier line placed on the right-hand element of a combination stripe along the center or lane line or by a solid double yellow line; or

(B) Railroad grade crossing; or

(3) When the view is obstructed upon approaching within 100 feet of any bridge, viaduct, or tunnel.

(b) The foregoing limitations shall not apply upon a one-way roadway nor under the conditions described in paragraph (2) of subsection (a) of Code Section 40-6-40 nor to the driver of a vehicle turning left into or from an alley, private road, driveway, or roadway.



§ 40-6-46. No-passing zones

(a) The Department of Transportation and local authorities are authorized to determine those portions of any highway under their respective jurisdictions where overtaking and passing or driving to the left side of the roadway would be especially hazardous and may, by appropriate signs or markings on the roadway, indicate the beginning and end of such zones and, when such signs or markings are in place and clearly visible to an ordinarily observant person, every driver of a vehicle shall obey the directions thereof. Such no-passing zones shall be clearly marked by a solid barrier line placed on the right-hand element of a combination stripe along the center or lane line or by a solid double yellow line.

(b) Where signs or markings are in place to define a no-passing zone as set forth in subsection (a) of this Code section, no driver shall at any time drive on the left side of the roadway within such no-passing zone or on the left side of any pavement striping designed to mark such no-passing zone throughout its length.

(c) This Code section does not apply under the conditions described in paragraph (2) of subsection (a) of Code Section 40-6-40 nor to the driver of a vehicle turning left into or from an alley, private road, or driveway.



§ 40-6-47. One-way roadways and rotary traffic islands

(a) The Department of Transportation and local authorities with respect to highways under their respective jurisdictions may designate any highway, roadway, part of a roadway, or specific lanes upon which vehicular traffic shall proceed in one direction at all of such times as shall be indicated by official traffic-control devices.

(b) Upon a roadway so designated for one-way traffic, a vehicle shall be driven only in the direction designated at all or such times as shall be indicated by official traffic-control devices.

(c) A vehicle passing around a rotary traffic island shall be driven only to the right of such island.



§ 40-6-48. Driving on roadways laned for traffic

Whenever any roadway has been divided into two or more clearly marked lanes for traffic, the following rules, in addition to all others consistent with this Code section, shall apply:

(1) A vehicle shall be driven as nearly as practicable entirely within a single lane and shall not be moved from such lane until the driver has first ascertained that such movement can be made with safety;

(2) Upon a roadway which is divided into three lanes, and provides for two-way movement of traffic, with two lanes in one direction, a vehicle being driven in a continuous or center lane shall have the right of way when overtaking and passing another vehicle traveling in the same direction;

(3) Upon a roadway which is divided into three lanes and provides for two-way movement of traffic, a vehicle shall not be driven in the center lane except when overtaking and passing another vehicle traveling in the same direction when such center lane is clear of traffic within a safe distance, or in preparation for making a left turn, or where such center lane is at the time allocated exclusively to traffic moving in the same direction that the vehicle is proceeding and such allocation is designated by official traffic-control devices or road striping;

(4) Official traffic-control devices may be erected directing specified traffic, including but not limited to buses or trucks, to use a designated lane or designating those lanes to be used by traffic moving in a particular direction regardless of the center of the roadway, and drivers of vehicles shall obey the directions of every such device; and

(5) Official traffic-control devices may be installed prohibiting the changing of lanes on sections of roadway, and drivers of vehicles shall obey the directions of every such device.



§ 40-6-49. Following too closely

(a) The driver of a motor vehicle shall not follow another vehicle more closely than is reasonable and prudent, having due regard for the speed of such vehicles and the traffic upon and the condition of the highway.

(b) The driver of any motor vehicle which is drawing another vehicle when traveling upon a roadway outside of a business or residential district and which is following another motor truck or motor vehicle drawing another vehicle shall, whenever conditions permit, leave sufficient space so that an overtaking vehicle may enter and occupy such space without danger, except that this shall not prevent a motor truck or motor vehicle drawing another vehicle from overtaking and passing any like vehicle or other vehicle.

(c) Motor vehicles being driven upon any roadway outside of a business or residential district in a caravan or motorcade whether or not towing other vehicles shall be so operated as to allow sufficient space between each such vehicle or combination of vehicles so as to enable any other vehicle to enter and occupy such space without danger. This subsection shall not apply to funeral processions, parades, or other groups of vehicles if such groups of vehicles are under the supervision and control of a law enforcement agency.

(d) Vehicles which approach from the rear any other vehicle or vehicles stopped or slowed to make a lawful turn shall be deemed to be following for purposes of this Code section.



§ 40-6-50. Driving on divided highway, controlled-access roadways, and emergency lanes

(a) As used in this Code section, the term "gore" means the area of convergence between two lanes of traffic.

(b) Every vehicle driven on a divided highway shall be driven only upon the right-hand roadway unless directed or permitted to use another roadway by official traffic-control devices or police officers. No vehicle shall be driven over, across, or within any dividing space, barrier, gore, paved shoulder, or section separating the roadways of a divided highway; except that a vehicle may be driven through an opening in such physical barrier or dividing space or at an established crossover or intersection unless specifically prohibited by an official sign, signal, or control device. No person shall drive a vehicle onto or from any controlled-access roadway except at such entrances and exits as are established by public authority. Except as provided for in subsection (c) of this Code section, no vehicle shall be driven in an emergency lane except in the event of an actual emergency.

(c) For purposes of this subsection, "transit bus" means a bus used for the transportation of passengers within a system which is operated by or under contract to the state, a public agency or authority, or a county or municipality of this state. If the commissioner of transportation permits the use of emergency lanes of a controlled-access roadway by transit buses in the metropolitan Atlanta nonattainment area, the commissioner shall designate on which controlled-access roadways the use of emergency lanes by transit buses may be allowed and upon such designation the commissioner shall only permit the use on that emergency lane of a transit bus with a seating capacity of 33 passengers or more. Transit buses authorized to use the emergency lanes under this subsection may be operated on the emergency lane only when main lane traffic speeds are less than 35 miles per hour. Drivers of transit buses being operated on the emergency lanes may not exceed the speed of the main lane traffic by more than 15 miles per hour and may never exceed 35 miles per hour. Drivers of transit buses being operated on the emergency lanes must yield to merging, entering, and exiting traffic and must yield to other vehicles on the emergency lanes. Transit buses operating on the emergency lanes must be registered with the Department of Transportation.

(d) Nothing in this Code section shall prohibit the use of a FlexAuto lane in the manner permitted under Code Section 32-9-4.1.



§ 40-6-51. Further restrictions on use of controlled-access roadways

(a) (1) Any motor vehicle with more than six wheels and commercial motor vehicles as defined by Code Section 40-1-1 shall not travel on any portions of Interstates 20, 75, 85 or Georgia Highway 400 that are located within the arc of Interstate 285 unless the driver of such motor vehicle is:

(A) Engaging in a pick up or delivery to or from a shipper located inside the arc of Interstate 285;

(B) Traveling to or from such motor vehicle's terminal facility located inside the arc of Interstate 285;

(C) Traveling to or from a repair facility located inside the arc of Interstate 285 for service; or

(D) Traveling to or from his or her residence which is located inside the arc of Interstate 285.

(2) The Department of Transportation by order and local authorities by ordinance may regulate or prohibit the use of any controlled-access roadway within their respective jurisdictions by any class of vehicle or kind of traffic which is found to be incompatible with the normal and safe movement of traffic.

(b) The Department of Transportation or the local authority adopting any such prohibition shall erect and maintain official traffic-control devices on the controlled-access highway on which such prohibitions are applicable, and when such devices are in place no person shall disobey the restrictions stated thereon.

(c) For purposes of this Code section, roadways within the jurisdiction of the Department of Transportation and roadways within the jurisdiction of local authorities shall be as set forth in Code Section 32-4-1.

(d) A driver of a motor vehicle failing to comply with the requirements of subsection (a) of this Code section shall be fined $150.00. A driver of a motor vehicle failing to comply with subsection (a) of this Code section during a declared state of emergency for inclement weather conditions shall be fined $1,000.00.



§ 40-6-52. Trucks using multilane highways

(a) As used in this Code section, the term "truck" means any vehicle equipped with more than six wheels, except buses and motorcoaches.

(b) On roads, streets, or highways with three or more lanes allowing for movement in the same direction, it shall be unlawful for any truck to operate in any lanes other than the two most right-hand lanes, except when the truck is preparing for a left turn or as otherwise provided by subsection (d) of this Code section.

(c) On roads, streets, or highways with two lanes allowing for movement in the same direction, it shall be unlawful for any truck to operate in the left-hand lane, except when the truck is actually overtaking and passing another vehicle, preparing for a left turn, or as otherwise provided by subsection (d) of this Code section.

(d) On interstate highways with four or more lanes allowing for movement in the same direction, the Department of Transportation may designate specific lanes that either prohibit or allow trucks. Where truck usage has been so designated and indicated as such by signs erected by the Department of Transportation, it shall be unlawful for any truck to operate in any lanes other than as designated.



§ 40-6-53. Operation of buses and motorcoaches in left-hand lanes

(a) On roads, streets, or highways with three or more lanes allowing for movement in the same direction, it shall be unlawful for any bus or motorcoach to operate in any lanes other than the two most right-hand lanes, except when the bus or motorcoach is preparing for a left turn, is moving to or from an HOV lane, or as otherwise provided by subsection (c) of this Code section.

(b) On roads, streets, or highways with two lanes allowing for movement in the same direction, it shall be unlawful for any bus or motorcoach to operate in the left-hand lane, except when the bus or motorcoach is actually overtaking and passing another vehicle, preparing for a left turn, or as otherwise provided by subsection (c) of this Code section.

(c) On interstate highways with four or more lanes allowing for movement in the same direction, the Department of Transportation may designate specific lanes that either prohibit or allow buses or motorcoaches. Where such usage has been so designated and indicated by signs erected by the Department of Transportation, it shall be unlawful for any bus or motorcoach to operate in any lanes other than those designated for its use except when moving to or from an HOV lane.

(d) When moving to or from an HOV lane, a bus or motorcoach shall move to the proper lanes of travel expeditiously and in the shortest distance possible under the circumstances.



§ 40-6-54. Designation of travel lanes for exclusive use of certain vehicles; penalty; presumption that owner committed violation; establishment of high occupancy toll lanes

(a) The Department of Transportation may designate travel lanes on any road in the state highway system for the exclusive use of certain vehicles, as provided in Code Section 32-9-4; provided, however, that where such designation has been made, the road shall be appropriately marked with signs or other roadway markers or markings to inform the traveling public of the restrictions imposed.

(b) Any person who violates subsection (b) of Code Section 32-9-4 shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine:

(1) Not to exceed $75.00 for the first such offense;

(2) Not to exceed $100.00 for the second such offense;

(3) Not to exceed $150.00 for the third such offense; and

(4) Not to exceed $150.00 plus one point on such person's driver's license as provided for under Code Section 40-5-57 for the fourth or subsequent offense.

(c) In the prosecution of an offense committed in the presence of or witnessed by a law enforcement officer whether by direct observation or as recorded through means of video surveillance, either by magnetic imaging or photographic copy, of failure to obey a road sign restricting a highway or portion thereof to the use of high occupancy vehicles (HOV), proof that the vehicle described in the HOV violation summons was operated in violation of this Code section, together with proof that the defendant was at the time of such violation the registered owner of the vehicle, shall constitute evidence as a rebuttable presumption that such registered owner of the vehicle was the person committing the violation. Notwithstanding any other provision of this subsection to the contrary, said rebuttable presumption shall be overcome if the owner of said vehicle states, under oath, in open court, that he or she was not the operator of the vehicle at the time the alleged offense occurred.

(d) The General Assembly finds and declares that the development, improvement, and use of exclusive or preferential high occupancy vehicle lanes, emergency vehicle lanes, and truck lanes or routes should be undertaken in order to relieve congestion and increase the efficiency of the federal-aid highway system. The Department of Transportation in cooperation with the State Road and Tollway Authority is hereby authorized to implement high occupancy toll (HOT) lanes where appropriate in qualifying HOV lanes. A "HOT lane" is a designated lane which allows single occupancy vehicles to gain access to HOV lanes by paying a toll set by the State Road and Tollway Authority. The department may design and develop a system of HOT lanes which uses value pricing and lane management. "Value pricing" recognizes the need to vary the road user charge according to the levels of congestion and time of day; and "lane management" restricts access to the designated HOT lanes based on occupancy, vehicle type, or other objective which would maximize the efficiency of the federal-aid highway system.



§ 40-6-55. Obligation of drivers to yield to bicyclist

Notwithstanding other provisions of this chapter relating to operating a vehicle on a roadway, where a bicycle lane is provided on the roadway, the operator of a motor vehicle shall yield to a person operating a bicycle in a bicycle lane.



§ 40-6-56. Safe distance defined; application to bicyclist

(a) As used in this Code section, the term "safe distance" means not less than three feet.

(b) Notwithstanding any provision of this article to the contrary, when feasible, the operator of a motor vehicle, when overtaking and passing a bicycle that is proceeding in the same direction on the roadway, shall leave a safe distance between such vehicle and the bicycle and shall maintain such clearance until safely past the overtaken bicycle.






Article 4 - Right of Way

§ 40-6-70. Vehicles approaching or entering intersection

(a) When two vehicles approach or enter an intersection from different highways at approximately the same time, the driver of the vehicle on the left shall yield the right of way to the vehicle on the right, provided that when a vehicle approaches or enters an intersection with no stop signs or other traffic-control devices from a highway that terminates at the intersection, the driver of that vehicle shall yield the right of way to the other vehicle, whether the latter vehicle be on such driver's right or left. When two vehicles approach or enter an intersection with an inoperative traffic light, the driver of each vehicle shall be required to stop in the same manner as if a stop sign were facing in each direction at the intersection. Drivers shall not be required to stop if the traffic signal is properly signed as a pedestrian hybrid beacon or ramp meter and operating in the unactivated dark mode. When a flashing indication is given, the driver shall stop for the flashing red signal and exhibit caution while passing through a flashing yellow indication.

(b) The right of way rule declared in subsection (a) of this Code section is modified at through highways and otherwise as stated in this chapter.



§ 40-6-71. Vehicle turning left

The driver of a vehicle intending to turn to the left within an intersection or into an alley, private road, or driveway shall yield the right of way to any vehicle approaching from the opposite direction which is within the intersection or so close thereto as to constitute an immediate hazard.



§ 40-6-72. Stop signs and yield signs

(a) Preferential right of way may be indicated by stop signs or yield signs as authorized in Code Section 32-6-50.

(b) Except when directed to proceed by a police officer, every driver of a vehicle approaching a stop sign shall stop at a clearly marked stop line or, if there is no stop line, before entering the crosswalk on the near side of the intersection or, if there is no crosswalk, at the point nearest the intersecting roadway where the driver has a view of approaching traffic on the intersecting roadway before entering it. After stopping, the driver shall yield the right of way to any vehicle in the intersection or approaching on another roadway so closely as to constitute an immediate hazard during the time when such driver is moving across or within the intersection or junction of roadways.

(c) The driver of a vehicle approaching a yield sign shall, in obedience to such sign, slow down to a speed reasonable for the existing conditions and, if required for safety to stop, shall stop at a clearly marked stop line or, if there is no stop line, before entering the crosswalk on the near side of the intersection or, if there is no crosswalk, at the point nearest the intersecting roadway where the driver has a view of approaching traffic on the intersecting roadway before entering it. After slowing or stopping, the driver shall yield the right of way to any vehicle in the intersection or approaching on another roadway so closely as to constitute an immediate hazard during the time such driver is moving across or within the intersection or junction of roadways. If such a driver is involved in a collision with a vehicle in the intersection after driving past a yield sign without stopping, such collision shall be deemed prima-facie evidence of his failure to yield the right of way.



§ 40-6-73. Entering or crossing roadway

The driver of a vehicle about to enter or cross a roadway from any place other than another roadway shall yield the right of way to all vehicles approaching on the roadway to be entered or crossed.



§ 40-6-74. Operation of vehicles on approach of authorized emergency vehicles

(a) Upon the immediate approach of an authorized emergency vehicle or a vehicle belonging to a federal, state, or local law enforcement agency making use of an audible signal and visual signals meeting the requirements of Code Section 40-6-6, the driver of every other vehicle shall yield the right of way and shall immediately drive to a position parallel to, and as close as possible to, the right-hand edge or curb of the roadway clear of any intersection and shall stop and remain in such position until the authorized emergency vehicle or law enforcement vehicle has passed, except when otherwise directed by a police officer.

(b) This Code section shall not operate to relieve the driver of any authorized emergency vehicle from the duty to drive with due regard for the safety of all persons using the highway.



§ 40-6-75. Highway construction and maintenance personnel and vehicles

(a) The driver of a vehicle shall yield the right of way to any authorized vehicle or pedestrian actually engaged in work upon a highway within any highway construction or maintenance area indicated by official traffic-control devices.

(b) The driver of a vehicle shall yield the right of way to an authorized vehicle actually engaged in work upon a highway whenever such vehicle displays flashing or revolving amber lights and has a permit to use such amber lights.



§ 40-6-76. Funeral processions

(a) As used in this Code section, a "funeral procession" means an array of motor vehicles in which the lead vehicle displays a sign, pennant, flag, or other insignia furnished by a funeral home indicating a funeral procession unless led by a state or local law enforcement vehicle and each vehicle participating in the funeral procession is operating its headlights.

(b) Funeral processions shall have the right of way at intersections subject to the following conditions and exceptions:

(1) Operators of vehicles in a funeral procession shall yield the right of way upon the approach of an authorized emergency vehicle or law enforcement vehicle giving an audible and visual signal; and

(2) Operators of vehicles in a funeral procession shall yield the right of way when directed to do so by a traffic officer.

(c) Funeral processions escorted by the police, a sheriff, or a sheriff's deputy shall have the right of way in any street or highway through which they may pass. Local governments may, by ordinance, provide for such escort service and provide for the imposition of reasonable fees to defray the cost of such service.

(d) The operator of a vehicle not in a funeral procession shall not interrupt a funeral procession except when authorized to do so by a traffic officer or when such vehicle is an authorized emergency vehicle or law enforcement vehicle giving an audible and visual signal.

(e) Operators of vehicles not a part of a funeral procession shall not join a funeral procession by operating their headlights for the purpose of securing the right of way granted by this Code section to funeral processions.

(f) The operator of a vehicle not in a funeral procession shall not attempt to pass vehicles in a funeral procession on a two-lane highway.

(g) Any person violating subsection (d), (e), or (f) of this Code section shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine not to exceed $100.00.

(h) Any law enforcement officer who is directing or escorting a funeral procession in this state, whether such service is provided while on duty or not, shall enjoy the same immunities from liability as the officer possesses while in the performance of other official duties.



§ 40-6-77. Penalties for causing serious injury due to right of way violation resulting in collision with motorcyclist, pedestrian, bicyclist, or farmer transporting vehicles hauling agricultural products, livestock, farm machinery, or farm products

(a) For purposes of this Code section, "serious injury" shall include, but shall not be limited to, causing bodily harm to another by depriving him or her of a member of his or her body, by rendering a member of his or her body useless, by seriously disfiguring his or her head or body or a member thereof, or by causing organic brain damage which renders the body or any member thereof useless.

(b) Any person who causes a serious injury to another person as a result of a collision with a motorcyclist, bicyclist, pedestrian, or farmer operating any vehicle used to transport agricultural products, livestock, farm machinery, or farm supplies by committing any right of way violation under this chapter when such motorcyclist, bicyclist, pedestrian, or farmer operating any vehicle used to transport agricultural products, livestock, farm machinery, or farm supplies is abiding by the provisions of this title shall be guilty of a misdemeanor and shall be punished:

(1) For a first offense, by a fine of not less than $250.00 in addition to any other penalties stipulated by law and the court shall report such conviction to the Department of Driver Services; and

(2) For a second or subsequent offense within a five-year period of time, as measured from the dates of previous arrests for which convictions were obtained or pleas of nolo contendere were accepted to the date of the current arrest for which a conviction is obtained or a plea of nolo contendere is accepted, by a fine of not less than $500.00 nor more than $1,000.00 and imprisonment for not less than ten days nor more than 12 months. Any fine imposed under this paragraph shall be mandatory and shall not be suspended or waived or conditioned upon the completion of any course or sentence. The court imposing punishment under this subsection shall forward a record of the disposition of the case to the Department of Driver Services.






Article 5 - Rights and Duties of Pedestrians

§ 40-6-90. Obedience to traffic-control devices and traffic regulations

(a) A pedestrian shall obey the instructions of any official traffic-control device specifically applicable to him, unless otherwise directed by a police officer.

(b) Pedestrians shall be subject to traffic and pedestrian control signals as provided in Code Sections 40-6-21 and 40-6-22.

(c) At all other places, pedestrians shall be accorded the privileges and shall be subject to the restrictions stated in this chapter.



§ 40-6-91. Right of way in crosswalks

(a) The driver of a vehicle shall stop and remain stopped to allow a pedestrian to cross the roadway within a crosswalk when the pedestrian is upon the half of the roadway upon which the vehicle is traveling, or when the pedestrian is approaching and is within one lane of the half of the roadway on which the vehicle is traveling or onto which it is turning. For the purposes of this subsection, "half of the roadway" means all traffic lanes carrying traffic in one direction of travel.

(b) No pedestrian shall suddenly leave a curb or other place of safety and walk or run into the path of a vehicle which is so close that it is impractical for the driver to yield.

(c) Subsection (a) of this Code section shall not apply under the conditions stated in subsection (b) of Code Section 40-6-92.

(d) Whenever any vehicle is stopped at a marked crosswalk or at any unmarked crosswalk at an intersection to permit a pedestrian to cross the roadway, the driver of any other vehicle approaching from the rear shall not overtake and pass such stopped vehicle.



§ 40-6-92. Crossing roadway elsewhere than at crosswalk

(a) Every pedestrian crossing a roadway at any point other than within a marked crosswalk or within an unmarked crosswalk at an intersection shall yield the right of way to all vehicles upon the roadway unless he has already, and under safe conditions, entered the roadway.

(b) Any pedestrian crossing a roadway at a point where a pedestrian tunnel or overhead pedestrian crossing has been provided shall yield the right of way to all vehicles upon the roadway if he uses the roadway instead of such tunnel or crossing.

(c) Between adjacent intersections at which traffic-control signals are in operation, pedestrians shall not cross at any place except in a marked crosswalk.

(d) No pedestrian shall cross a roadway intersection diagonally unless authorized by official traffic-control devices. When authorized to cross diagonally, pedestrians shall cross only in accordance with the official traffic-control devices pertaining to such crossing movements.



§ 40-6-93. Drivers to exercise due care

Notwithstanding other provisions of this chapter, every driver of a vehicle shall exercise due care to avoid colliding with any pedestrian upon any roadway, shall give warning by sounding his horn when necessary, and shall exercise proper precautions upon observing any child or any obviously confused, incapacitated, or intoxicated person.



§ 40-6-94. Right of way of blind pedestrian

The driver of every vehicle shall yield the right of way to any blind pedestrian who is carrying a walking cane or stick white in color or white tipped with red or who is accompanied by a guide dog.



§ 40-6-95. Pedestrian under influence of alcohol or drug

A person who is under the influence of intoxicating liquor or any drug to a degree which renders him a hazard shall not walk or be upon any roadway or the shoulder of any roadway. Violation of this Code section is a misdemeanor and is punishable upon conviction by a fine not to exceed $500.00.



§ 40-6-96. Pedestrians on or along roadway

(a) As used in this Code section, the term "pedestrian" means any person afoot and shall include, without limitation, persons standing, walking, jogging, running, or otherwise on foot.

(b) Where a sidewalk is provided, it shall be unlawful for any pedestrian to stand or stride along and upon an adjacent roadway unless there is no motor vehicle traveling within 1,000 feet of such pedestrian on such roadway or the available sidewalk presents an imminent threat of bodily injury to such pedestrian.

(c) Where a sidewalk is not provided but a shoulder is available, any pedestrian standing or striding along and upon a highway shall stand or stride only on the shoulder, as far as practicable from the edge of the roadway.

(d) Where neither a sidewalk nor a shoulder is available, any pedestrian standing or striding along and upon a highway shall stand or stride as near as practicable to an outside edge of the roadway, and, if on a two-lane roadway, shall stand or stride only on the left side of the roadway.

(e) Except as otherwise provided in this chapter, any pedestrian upon a roadway shall yield the right of way to all vehicles upon the roadway.

(f) No pedestrian shall enter or remain upon any bridge or approach thereto beyond the bridge signal, gate, or barrier after a bridge operation signal indication has been given.

(g) No pedestrian shall pass through, around, over, or under any crossing gate or barrier at a railroad grade crossing or bridge while such gate or barrier is closed or is being opened or closed.



§ 40-6-97. Pedestrians soliciting rides or business

(a) No person shall stand in a roadway for the purpose of soliciting a ride.

(b) Except as provided in Code Section 40-6-97.1, no person shall stand on a highway for the purpose of soliciting employment, business, or contributions from the occupant of any vehicle.

(c) No person shall stand on or in proximity to a street or highway for the purpose of soliciting the watching or guarding of any vehicle while parked or about to be parked on a street or highway.



§ 40-6-97.1. Solicitation permits for charitable organizations

Municipal or county governments are authorized to adopt ordinances for the issuance of permits for the solicitation of contributions on streets and highways within the geographic jurisdiction of such governments to charitable organizations registered in accordance with Code Section 43-17-5 and to charitable organizations exempt from such registration in accordance with Code Section 43-17-9.



§ 40-6-98. Driving through safety zone prohibited

No vehicle shall at any time be driven through or within a safety zone.



§ 40-6-99. Pedestrians to yield to authorized emergency vehicles

(a) Upon the immediate approach of an authorized emergency vehicle making use of an audible signal meeting the requirements of Code Section 40-8-94, and visual and audible signals meeting the requirements of Code Section 40-6-6 or a vehicle belonging to a federal, state, or local law enforcement agency making use of visual and audible signals meeting the requirements of Code Section 40-6-6, every pedestrian shall yield the right of way to the authorized emergency vehicle or law enforcement vehicle.

(b) This Code section shall not operate to relieve the driver of an authorized emergency vehicle from the duty to drive with due regard for the safety of all persons using the highway nor from the duty to exercise due care to avoid colliding with any pedestrian.



§ 40-6-100. Right of way on sidewalks

Repealed by Ga. L. 1990, p. 2048, § 5, effective January 1, 1991.






Article 6 - Turning, Starting, Signaling

§ 40-6-120. Methods of turning at intersections

The driver of a vehicle intending to turn at an intersection shall do so as follows:

(1) Right turn. Both the approach for a right turn and a right turn shall be made as close as practicable to the right-hand curb or edge of the roadway;

(2) Left turn. (A) As used in this paragraph, the term "extreme left-hand lane" means the lane furthest to the left that is lawfully available to traffic moving in the same direction as the turning vehicle. In the event of multiple lanes, the second extreme left-hand lane shall be the lane to the right of the extreme left-hand lane that is lawfully available to traffic moving in the same direction as the turning vehicle. The third extreme left-hand lane shall be the lane to the right of the second extreme left-hand lane and so forth.

(B) The driver of a vehicle intending to turn left shall approach the turn in the extreme left-hand lane lawfully available to traffic moving in the direction of travel of the turning vehicle. Whenever practicable, the left turn shall be made to the left of the center of the intersection and so as to exit the intersection or other location in the extreme left-hand lane lawfully available to traffic moving in the same direction as the turning vehicle on the roadway being entered.

(C) In the event of multiple left turn lanes, the driver of a vehicle turning left shall exit the intersection in the same relative travel lane as the vehicle entered the intersection. If the vehicle is in the second extreme left-hand lane entering the intersection, the vehicle shall exit the intersection in the second extreme left-hand lane. Where there are multiple lanes of travel in the same direction safe for travel, a vehicle shall not be permitted to make a lane change once the intersection has been entered.



§ 40-6-121. U-turns

No vehicle shall be turned so as to proceed in the opposite direction:

(1) Upon any curve;

(2) Upon the approach to or near the crest of a grade where such vehicle cannot be seen by the driver of another vehicle approaching from either direction;

(3) Where such turn cannot be made in safety and without interfering with other traffic; or

(4) Where a prohibition is posted.



§ 40-6-122. Starting parked vehicle

No person shall start a vehicle which is stopped, standing, or parked unless and until such movement can be made with reasonable safety.



§ 40-6-123. Turning movements; signals required on turning, changing lanes, slowing, or stopping

(a) No person shall turn a vehicle at an intersection unless the vehicle is in proper position upon the roadway as required in Code Section 40-6-120 or turn a vehicle to enter a private road or driveway or otherwise turn a vehicle from a direct course or change lanes or move right or left upon a roadway unless and until such movement can be made with reasonable safety. No person shall so turn any vehicle without giving an appropriate and timely signal in the manner provided in this Code section.

(b) A signal of intention to turn right or left or change lanes when required shall be given continuously for a time sufficient to alert the driver of a vehicle proceeding from the rear in the same direction or a driver of a vehicle approaching from the opposite direction.

(c) No person shall stop or suddenly decrease the speed of a vehicle without first giving an appropriate signal in the manner provided in this Code section to the driver of any vehicle immediately to the rear when there is an opportunity to give such signal.

(d) The signals provided for in subsection (b) of Code Section 40-6-124 shall be used to indicate an intention to turn, change lanes, or start from a parked position and shall not be flashed on one side only on a parked or disabled vehicle or flashed as a courtesy or "do pass" signal to operators of other vehicles approaching from the rear.



§ 40-6-124. Signals by hand and arm or signal lights

(a) Any stop or turn signal when required in this chapter shall be given either by means of the hand and arm or by signal lights, except as otherwise provided in subsection (b) of this Code section.

(b) Any motor vehicle in use on a highway shall be equipped with, and a required signal shall be given by, signal lights when the distance from the center of the top of the steering post to the left outside limit of the body, cab, or load of such motor vehicle exceeds 24 inches or when the distance from the center of the top of the steering post to the rear limits of the body or load thereof exceeds 14 feet. The latter measurement shall apply to any single vehicle and also to any combination of vehicles.



§ 40-6-125. Method of giving hand and arm signals

All signals required by this article when given by hand and arm shall be given from the left side of the vehicle in the following manner and shall indicate as follows:

(1) Left turn, hand and arm extended horizontally;

(2) Right turn, hand and arm extended upward;

(3) Stop or decrease speed, hand and arm extended downward.



§ 40-6-126. Central lane for turning

Whenever a highway or roadway has a central lane in which traffic may enter from either direction for the purposes of making a left turn, no vehicle shall be driven into such central lane except for the purpose of making a left turn, and no vehicle shall enter into such central lane at a location which is more than 300 feet from the location where the vehicle will turn left across one or more lanes of oncoming traffic. No vehicle which has been driven into such a central lane shall be operated in such central lane for more than 300 feet.






Article 7 - Negotiating Railroad Crossings, Entering Highways From Private Driveways

§ 40-6-140. Obedience to signal indicating approach of train; reasonable and prudent standard for crossing railroad grade

(a) Whenever any person driving a vehicle approaches a railroad grade crossing, such driver shall stop within 50 feet but not less than 15 feet from the nearest rail of such railroad and shall not proceed until he can do so safely, when:

(1) A clearly visible electric or mechanical signal device gives warning of the immediate approach of a train;

(2) A crossing gate is lowered or a human flagman gives or continues to give a signal of the approach of the passage of a train; or

(3) An approaching train is plainly visible and is in hazardous proximity to such crossing.

(b) No person shall drive any vehicle through, around, or under any crossing gate or barrier at a railroad crossing while such gate or barrier is closed or is being opened or closed.

(c) If no electric or mechanical signal device is giving warning of the immediate approach of a train, no crossing gate or barrier is closed, there is no stop sign at the crossing, and there is no human flagman giving warning, all drivers shall slow to a reasonable and prudent speed and verify that there is no approaching train prior to proceeding. For the purposes of this subsection, "a reasonable and prudent speed" means a speed slow enough to enable the driver to safely stop the vehicle prior to reaching the nearest rail of such crossing.

(d) No person shall drive a vehicle over a railroad grade crossing when a train is approaching.

(e) No person shall drive a vehicle over a railroad grade crossing if there is insufficient space to drive completely through the crossing without stopping.

(f) No person shall drive a vehicle over a railroad grade crossing if there is insufficient undercarriage clearance for the vehicle to negotiate the crossing.



§ 40-6-141. Erection and observance of stop signs at railroad grade crossings

The Department of Transportation and local authorities with the approval of the department are authorized to designate particularly dangerous highway grade crossings of railroads and to erect stop signs thereat. When such stop signs are erected, the driver of any vehicle shall stop within 50 feet but not less than 15 feet from the nearest rail of such railroad and shall proceed only upon exercising due care.



§ 40-6-142. Certain vehicles to stop at all railroad crossings

(a) Except as provided in subsection (b) of this Code section, the driver of any motor vehicle carrying passengers for hire, any bus, whether or not operated for hire, or of any school bus, whether carrying any school children or empty, or of any vehicle carrying any hazardous material listed in Section 392.10 of Title 49 of the Code of Federal Regulations as those regulations currently exist or as they may in the future be amended or in regulations adopted by the commissioner of public safety, before crossing at grade any track or tracks of a railroad, shall stop such vehicle within 50 feet but not less than 15 feet from the nearest rail of such railroad and while so stopped shall listen and look in both directions along such track for any approaching train and for signals indicating the approach of a train and shall not proceed until he or she can do so safely. After stopping as required in this Code section and upon proceeding when it is safe to do so, the driver of any such vehicle shall cross only in such gear of the vehicle that there will be no necessity for changing gears while traversing such crossing, and the driver shall not shift gears while crossing the track or tracks.

(b) No stop need be made at any such crossing where:

(1) Traffic is directed to proceed by a police officer, a firefighter, or a railroad flagman;

(2) A traffic-control signal directs traffic to proceed;

(3) The highway crosses an abandoned railroad track which is marked with a sign indicating its abandoned status, where such signs are erected by or under the direction of the local or state authority having jurisdiction over the highway; or

(4) The highway crosses an industrial siding or spur track marked "exempt," where such signs are erected by or under the direction of the local or state authority having jurisdiction over the highway.



§ 40-6-143. Moving heavy equipment at railroad grade crossings

(a) No person shall operate or move a crawler-type tractor, steam shovel, derrick, roller, or any equipment or structure having a normal operating speed of ten miles per hour or less or a vertical body or load clearance of less than one-half inch per foot of the distance between any two adjacent axles or in any event of less than nine inches, measured above the level surface of a roadway, upon or across any tracks at a railroad grade crossing without first complying with this Code section.

(b) Notice of any such intended crossing shall be given to a station agency of such railroad and a reasonable time shall be given to such railroad to provide proper protection at such crossing.

(c) Before making any such crossing, the person operating or moving any such vehicle or equipment shall first stop it not less than 15 feet nor more than 50 feet from the nearest rail of such railroad and while so stopped shall listen and look in both directions along such track for any approaching train and for signals indicating the approach of a train and shall not proceed until the crossing can be made safely.

(d) No such crossing shall be made when warning is given by automatic signal or crossing gates or a flagman or otherwise of the immediate approach of a railroad train or car. If a flagman is provided by the railroad, movement over the crossing shall be under his direction.



§ 40-6-144. Emerging from alley, driveway, or building

The driver of a vehicle emerging from an alley, building, private road, or driveway within a business or residential district shall stop such vehicle immediately prior to driving onto a sidewalk or onto the sidewalk area extending across such alley, building entrance, road, or driveway or, in the event there is no sidewalk area, shall stop at the point nearest the street to be entered where the driver has a view of approaching traffic thereon. The driver of a vehicle shall yield the right of way to any pedestrian on a sidewalk. Except as provided by resolution or ordinance of a local government for sidewalks within the jurisdiction of such local government authorizing the operation of bicycles on sidewalks by persons 12 years of age or younger, no person shall drive any vehicle upon a sidewalk or sidewalk area except upon a permanent or duly authorized driveway.






Article 8 - School Buses

§ 40-6-160. Speed limits

(a) Except as otherwise provided in subsection (b) of this Code section, it shall be unlawful to operate:

(1) A school bus transporting school children to and from school or to and from school activities at a speed greater than 40 miles per hour on a public road other than one which is a part of The Dwight D. Eisenhower System of Interstate and Defense Highways; or

(2) A school bus transporting school children to and from school or to and from school activities on a public road which is a part of The Dwight D. Eisenhower System of Interstate and Defense Highways at a speed greater than 55 miles per hour.

(b) When a school bus is transporting school children to or from an event or school activity or an express bus transporting students from one school to another school and is not loading or unloading children during such transportation, the speed limit shall be 55 miles per hour on other public roads as well as on those public roads which are a part of The Dwight D. Eisenhower System of Interstate and Defense Highways.



§ 40-6-161. Headlights to be lit when transporting children; communication equipment required

(a) It shall be unlawful to operate any school bus which is transporting children unless the headlights on such school bus are illuminated.

(b) It shall be unlawful to operate any school bus which is transporting children unless the driver of the bus is equipped with one or more devices to allow live communication between the driver and school officials or public safety officials or both. Such communication may be provided by two-way radio, cellular telephone, or any other device which provides similar communications capability.



§ 40-6-162. Use of visual signals

A school bus driver shall actuate the visual signals required by Code Sections 40-8-111 and 40-8-115 whenever, but only whenever, the school bus is stopped on the highway for the purpose of receiving or discharging school children. A school bus driver shall not actuate the visual signals:

(1) At intersections or other places where traffic is controlled by traffic-control signals or police officers; or

(2) In designated school bus loading areas where the bus is entirely off the roadway.



§ 40-6-163. Duty of driver of vehicle meeting or overtaking school bus; reporting of violations; enforcement

(a) Except as provided in subsection (b) of this Code section, the driver of a vehicle meeting or overtaking from either direction any school bus stopped on the highway shall stop before reaching such school bus when there are in operation on the school bus the visual signals as specified in Code Sections 40-8-111 and 40-8-115, and such driver shall not proceed until the school bus resumes motion or the visual signals are no longer actuated.

(b) The driver of a vehicle upon a highway with separate roadways need not stop upon meeting or passing a school bus which is on a different roadway, or upon a controlled-access highway when the school bus is stopped in a loading zone which is a part of or adjacent to such highway and where pedestrians are not permitted to cross the roadway.

(c) Every school bus driver who observes a violation of subsection (a) of this Code section is authorized and directed to record specifically the vehicle description, license number of the offending vehicle, and time and place of occurrence on forms furnished by the Department of Public Safety. Such report shall be submitted within 15 days of the occurrence of the violation to the local law enforcement agency which has law enforcement jurisdiction where the alleged offense occurred.

(d) (1) As used in this subsection, the term:

(A) "Owner" means the registrant of a motor vehicle, except that such term shall not include a motor vehicle rental company when a motor vehicle registered by such company is being operated by another person under a rental agreement with such company.

(B) "Recorded images" means images recorded by a video recording device mounted on a school bus with a clear view of vehicles passing the bus on either side and showing the date and time the recording was made and an electronic symbol showing the activation of amber lights, flashing red lights, stop arms, and brakes.

(C) "Video recording device" means a camera capable of recording digital images showing the date and time of the images so recorded.

(2) Subsection (a) of this Code section may be enforced by using recorded images as provided in this subsection.

(3) For the purpose of enforcement pursuant to this subsection:

(A) The driver of a motor vehicle shall be liable for a civil monetary penalty if such vehicle is found, as evidenced by recorded images, to have been operated in disregard or disobedience of subsection (a) of this Code section and such disregard or disobedience was not otherwise authorized by law. The amount of such fine shall be $300.00 for a first offense, $750.00 for a second offense, and $1,000.00 for each subsequent offense in a five-year period;

(B) The law enforcement agency authorized to enforce the provisions of this Code section shall send by regular mail addressed to the owner of the motor vehicle postmarked not later than ten days after the date of the alleged violation:

(i) A citation for the alleged violation, which shall include the date and time of the violation, the location of the infraction, the amount of the civil monetary penalty imposed, and the date by which the civil monetary penalty shall be paid;

(ii) An image taken from the recorded image showing the vehicle involved in the infraction;

(iii) A copy of a certificate sworn to or affirmed by a certified peace officer employed by a law enforcement agency authorized to enforce this Code section and stating that, based upon inspection of recorded images, the owner's motor vehicle was operated in disregard or disobedience of subsection (a) of this Code section and that such disregard or disobedience was not otherwise authorized by law;

(iv) A statement of the inference provided by subparagraph (D) of this paragraph and of the means specified therein by which such inference may be rebutted;

(v) Information advising the owner of the motor vehicle of the manner and time in which liability as alleged in the citation may be contested in court; and

(vi) A warning that failure to pay the civil monetary penalty or to contest liability in a timely manner shall waive any right to contest liability and result in a civil monetary penalty;

(C) Proof that a motor vehicle was operated in disregard or disobedience of subsection (a) of this Code section shall be evidenced by recorded images. A copy of a certificate sworn to or affirmed by a certified peace officer employed by a law enforcement agency and stating that, based upon inspection of recorded images, a motor vehicle was operated in disregard or disobedience of subsection (a) of this Code section and that such disregard or disobedience was not otherwise authorized by law shall be prima-facie evidence of the facts contained therein; and

(D) Liability under this subsection shall be determined based upon preponderance of the evidence. Prima-facie evidence that the vehicle described in the citation issued pursuant to this subsection was operated in violation of subsection (a) of this Code section, together with proof that the defendant was at the time of such violation the registered owner of the vehicle, shall permit the trier of fact in its discretion to infer that such owner of the vehicle was the driver of the vehicle at the time of the alleged violation. Such an inference may be rebutted if the owner of the vehicle:

(i) Testifies under oath in open court or submits to the court a sworn notarized statement that he or she was not the operator of the vehicle at the time of the alleged violation and identifies the name of the operator of the vehicle at the time of the alleged violation; or

(ii) Presents to the court a certified copy of a police report showing that the vehicle had been reported to the police as stolen prior to the time of the alleged violation.

(4) A violation for which a civil penalty is imposed pursuant to this subsection shall not be considered a moving traffic violation for the purpose of points assessment under Code Section 40-5-57. Such violation shall be deemed noncriminal, and imposition of a civil penalty pursuant to this subsection shall not be deemed a conviction and shall not be made a part of the operating record of the person upon whom such liability is imposed, nor shall it be used for any insurance purposes in the provision of motor vehicle insurance coverage.

(5) If a person summoned by regular mail fails to appear on the date of return set out in the citation and has not paid the penalty for the violation or filed a police report or notarized statement pursuant to subparagraph (D) of paragraph (3) of this subsection, the person shall then be summoned a second time by certified mail with a return receipt requested. The second summons shall include all information required in subparagraph (B) of paragraph (3) of this subsection for the initial summons and shall include a new date of return. If a person summoned by certified mail again fails to appear on the date of return set out in the second citation and has failed to pay the penalty or file an appropriate document for rebuttal, the person summoned shall have waived the right to contest the violation and shall be liable for the civil monetary penalty provided in paragraph (3) of this subsection.

(6) Any court having jurisdiction over violations of subsection (a) of this Code section shall have jurisdiction over cases arising under this subsection and shall be authorized to impose the civil monetary penalty provided by this subsection. Except as otherwise provided in this subsection, the provisions of law governing jurisdiction, procedure, defenses, adjudication, appeal, and payment and distribution of penalties otherwise applicable to violations of subsection (a) of this Code section shall apply to enforcement under this subsection except as provided in subparagraph (A) of paragraph (3) of this subsection; provided, however, that any appeal from superior or state court shall be by application in the same manner as that provided by Code Section 5-6-35.

(7) Recorded images made for purposes of this subsection shall not be a public record for purposes of Article 4 of Chapter 18 of Title 50.

(8) A governing authority shall not impose a civil penalty under this subsection on the owner of a motor vehicle if the operator of the vehicle was arrested or issued a citation and notice to appear by a peace officer for the same violation.

(9) A school system may enter into an intergovernmental agreement with a local governing authority to offset expenses regarding the implementation and ongoing operation of video recording devices serving the purpose of capturing recorded images of motor vehicles unlawfully passing a school bus.

(10) Any school bus driver operating a vehicle equipped with an activated video recording device shall be exempt from the recording provisions of subsection (c) of Code Section 40-6-163.



§ 40-6-164. Duty of school bus driver stopping to allow children to disembark

After stopping to allow children to disembark from the bus, it shall be unlawful for the driver of the school bus to proceed until all children who need to cross the roadway have done so safely. Any driver willfully violating this Code section shall be guilty of a misdemeanor.



§ 40-6-165. Operation of school buses

(a) Prior to moving a school bus from a stop at which passengers have been loaded or unloaded, the driver of the bus shall check all mirrors to ensure that it is safe to place the bus in motion.

(b) Prior to loading or unloading passengers from a school bus, the driver shall engage the parking brakes of the bus and shall not release such brakes until each passenger boarding the bus is on board and until each passenger disembarking from the bus is off the roadway and safely on the pedestrian areas of the roadway.

(c) Prior to loading or unloading passengers from a school bus, the driver shall display the stop arm on the bus and shall not retract the stop arm until each passenger boarding the bus is on board and until each passenger disembarking from the bus is off the roadway and safely on the pedestrian areas of the roadway.

(d) The driver of a school bus shall not use or operate a cellular telephone or two-way radio while loading or unloading passengers.

(e) The driver of a school bus shall not use or operate a cellular telephone while the bus is in motion, unless it is being used in a similar manner as a two-way radio to allow live communication between the driver and school officials or public safety officials and in accordance with the provisions of paragraph (2) of subsection (b) and of subsection (c) of Code Section 40-6-241.2.

(f) The driver of a school bus shall instruct all passengers exiting the bus of the proper procedures of crossing the roadway in front of the bus only.

(g) The driver of a school bus shall ensure that the red flasher lights on the bus remain illuminated and flashing until all passengers have boarded or have exited the bus and have safely crossed the roadway and are safely on the pedestrian areas of the roadway.

(h) The driver of a school bus shall extend the extension arm or gate on the front of the bus until all passengers have boarded or have exited the bus and have safely crossed the roadway and are safely on the pedestrian areas of the roadway.






Article 9 - Speed Restrictions

§ 40-6-180. Basic rules

No person shall drive a vehicle at a speed greater than is reasonable and prudent under the conditions and having regard for the actual and potential hazards then existing. Consistently with the foregoing, every person shall drive at a reasonable and prudent speed when approaching and crossing an intersection or railroad grade crossing, when approaching and going around a curve, when approaching and traversing a hill crest, when traveling upon any narrow or winding roadway, and when special hazards exist with respect to pedestrians or other traffic or by reason of weather or highway conditions.



§ 40-6-181. Maximum limits

(a) The limits specified in this Code section or established as authorized in this article shall be the maximum lawful vehicle speeds, except when a special hazard exists that requires a lower speed for compliance with Code Section 40-6-180.

(b) Consistent with the provision of engineering and traffic investigations regarding maximum speed limits as provided in Code Section 40-6-182, no person shall drive a vehicle at a speed in excess of the following maximum limits:

(1) Thirty miles per hour in any urban or residential district;

(1.1) Thirty-five miles per hour on an unpaved county road unless designated otherwise by appropriate signs;

(2) Seventy miles per hour on a highway on the federal interstate system and on physically divided highways with full control of access which are outside of an urbanized area of 50,000 population or more, provided that such speed limit is designated by appropriate signs;

(3) Seventy miles per hour on a highway on the federal interstate system which is inside of an urbanized area of 50,000 population or more, provided that such speed limit is designated by appropriate signs;

(4) Sixty-five miles per hour on those sections of physically divided highways without full access control on the state highway system, provided that such speed limit is designated by appropriate signs; and

(5) Fifty-five miles per hour in other locations.

(c) The maximum speed limits set forth in this Code section may be altered as authorized in Code Sections 40-6-182, 40-6-183, and 40-6-188.



§ 40-6-182. Establishment of state speed zones

Whenever the commissioner of public safety or the commissioner of transportation shall determine upon the basis of an engineering and traffic investigation that any maximum speed set forth in this article is greater or less than is reasonable or safe under the conditions found to exist at any intersection or other place or upon any part of the state highway system, they may jointly determine and declare a reasonable and safe maximum speed limit at such place, which shall be effective when appropriate signs giving notice thereof are erected. Such a maximum speed limit may be declared to be effective at all times as are indicated upon such signs; and differing limits may be established for different times of day, different varying weather conditions, and other factors bearing on safe speeds, which shall be effective when posted upon appropriate fixed or variable signs. In no case shall the maximum speed limit for any highway be established at higher than the maximum speed limits set forth in Code Section 40-6-181 for that type of highway.



§ 40-6-183. Alteration of speed limits by local authorities

(a) Whenever the governing authority of an incorporated municipality or county, in its respective jurisdiction, determines on the basis of an engineering and traffic investigation that the maximum vehicle speed permitted under this chapter is greater than is reasonable and safe under the conditions found to exist upon a highway or part of a highway under its jurisdiction, such authority may determine and declare a reasonable and safe maximum vehicle speed limit thereon which:

(1) Decreases the limit at intersections;

(2) Decreases the limit outside an urban or residential district, but not to less than 30 miles per hour;

(3) Decreases the limit within an urban or residential district, but not to less than 25 miles per hour; or

(4) Decreases any speed limit where a special hazard or condition exists that requires lower speed for compliance with Code Section 40-6-180.

(b) Such an authority in its respective jurisdiction shall determine by an engineering and traffic investigation the proper maximum speed for all arterial streets and shall declare a reasonable and safe maximum speed limit thereon which may be greater or less than the maximum speed permitted under this chapter for an urban district, but in no case shall the maximum be established at higher than 55 miles per hour.

(c) Any altered limit established as authorized in this Code section shall be effective at all times or during hours of darkness or at other times as may be determined when appropriate signs giving notice thereof are erected upon such street or highway.

(d) Not more than six alterations as authorized in this Code section shall be made per mile along a street or highway, except in the case of reduced limits at intersections. The difference between adjacent limits shall not be more than ten miles per hour, except for reductions for school speed zones, which may be not more than 20 miles per hour when a warning sign is placed 700 feet in advance of the point at which the speed reduction is required.



§ 40-6-184. Impeding traffic flow; minimum speed limits; passing lane

(a) No person shall drive a motor vehicle at such a slow speed as to impede the normal and reasonable movement of traffic, except when reduced speed is necessary for safe operation.

(b) Whenever the commissioner of public safety or the commissioner of transportation or local authorities determine on the basis of any engineering and traffic investigation that slow speeds on any part of a road under their respective jurisdictions impede the normal and reasonable movement of traffic, such commissioners jointly, or such local authorities, may determine and declare a minimum speed limit below which no person shall drive a vehicle except when necessary for safe operation, and such limit shall be effective when posted upon fixed or variable signs.

(c) Upon roads, streets, or highways with two or more lanes allowing for movement in the same direction, no person shall continue to operate a motor vehicle in the passing lane once such person knows or should reasonably know that he or she is being overtaken in such lane from the rear by a motor vehicle traveling at a higher rate of speed. For purposes of this Code section, "passing lane" means the most left-hand lane other than a high occupancy vehicle lane.

(d) Subsection (c) of this Code section shall not apply:

(1) When traffic conditions or congestion make it necessary to drive in the passing lane;

(2) When inclement weather, obstructions, or hazards make it necessary to drive in the passing lane;

(3) When compliance with a law of this state or with an official traffic control device makes it necessary to drive in the passing lane;

(4) When a vehicle must be driven in the passing lane to exit or turn left;

(5) On toll highways, when necessary to pay a toll or use a pass;

(6) To authorized emergency vehicles engaged in official duties; or

(7) To vehicles engaged in highway maintenance and construction operations.



§ 40-6-185. Speed limits on bridges and other elevated structures

(a) No person shall drive a vehicle over any bridge or other elevated structure constituting a part of a highway at a speed which is greater than the maximum speed which can be maintained with safety to such bridge or structure, when such structure is posted as provided in this Code section.

(b) The Department of Transportation may conduct an investigation of any bridge or other elevated structure constituting a part of a highway, and, if it shall thereupon find that such structure cannot, with safety to itself, withstand vehicles traveling at the speed otherwise permissible under this chapter, the department shall determine and declare the maximum speed of vehicles which such structure can safely withstand and shall cause or permit suitable signs stating such maximum speed to be erected and maintained before each end of such structure.

(c) Upon the trial of any person charged with a violation of subsection (a) of this Code section, proof of determination of the maximum speed by the department and the existence of such signs shall constitute conclusive evidence of the maximum speed which can be maintained with safety to such bridge or structure.



§ 40-6-186. Racing on highways or streets

(a) As used in this Code section, the term:

(1) "Drag race" means the operation of two or more vehicles from a point side by side at accelerated speeds in a competitive attempt to outdistance each other or the operation of one or more vehicles over a common selected course from the same point to the same point for the purpose of comparing the relative speeds or power of acceleration of such vehicle or vehicles within a certain distance or time limit.

(2) "Racing" means the use of one or more vehicles in an attempt to outgain, outdistance, or prevent another vehicle from passing, to arrive at a given destination ahead of another vehicle or vehicles, or to test the physical stamina or endurance of drivers over long-distance driving routes.

(b) No person shall drive any vehicle on a highway in this state in any race, speed competition or contest, drag race or acceleration contest, test of physical endurance, exhibition of speed or acceleration, or for the purpose of making a speed record, and no person shall in any manner participate in any such race, competition of speed, contest of speed, or test or exhibition of speed.

(c) Any person convicted of violating subsection (b) of this Code section shall be guilty of a misdemeanor.



§ 40-6-187. Charging violations; sentence to specify amount by which speed limit exceeded

(a) In every charge of violation of any speed regulation in this chapter, the summons, uniform traffic citation, official charging instrument, or notice to appear shall specify the speed at which the defendant is alleged to have driven, the maximum speed applicable within the district or at the location, and whether the violation occurred on a two-lane road or highway. For purposes of this Code section, the term "two-lane road or highway" means a road or highway with two lanes for through-traffic movement exclusive of any portion of the road or highway adjoining the traveled way for parking, speed change, turning, weaving, truck climbing, or other purposes supplementary to through-traffic movement.

(b) For the purpose of imposing points pursuant to Code Section 40-5-57, every sentence for a violation of any speed regulation in this chapter shall state the specific amount by which the person convicted exceeded the speed limit.



§ 40-6-188. Highway work zones; reduction in speed; signage

(a) As used in this Code section, the term:

(1) "Highway work zone" means a segment of any highway, road, or street where the Department of Transportation, a county, a municipality, or any contractor for any of the foregoing is engaged in constructing, reconstructing, or maintaining the physical structure of the roadway or its shoulders or features adjacent to the roadway, including without limitation underground or overhead utilities or highway appurtenances, or any other type of work related thereto.

(2) "Work zone personnel" means employees of the Department of Transportation, a county, a municipality, or any contractor for any of the foregoing.

(b) (1) The Department of Transportation, any county, or any municipality may designate any segment of a highway, road, or street under its jurisdiction as a highway work zone.

(2) Whenever a highway work zone is designated pursuant to paragraph (1) of this subsection, there shall be erected or posted signage of adequate size at the beginning point of such highway work zone designating the zone and warning the traveling public that increased penalties for speeding violations are in effect for the highway work zone, and there shall be erected or posted at the end of such highway work zone adequate signage indicating the end of such zone and that increased penalties for speeding violations are no longer in effect.

(c) (1) The Department of Transportation or the governing authority of any county or municipal corporation is authorized to establish a temporary reduction in the maximum speed limit through any highway work zone located on or adjacent to any street or highway under its respective jurisdiction. The commissioner of transportation or the local governing authority shall not be required to conduct any engineering and traffic investigation in order to establish a reduced speed limit in a highway work zone pursuant to this paragraph.

(2) Whenever reduced speed zones are established pursuant to paragraph (1) of this subsection, there shall be erected or posted signage of adequate size at the beginning point of such speed zone designating the zone and the speed limit to be observed therein, and there shall be erected or posted at the end of such speed zone adequate signage indicating the end of such speed zone, which signage shall also indicate such different speed limit as may then be observed. Signs indicating such reduced speed limit shall be spaced not further than one mile apart throughout the highway work zone. Where the speed limit established pursuant to paragraph (1) of this subsection is at least ten miles per hour less than the established speed limit on the street or highway, there shall be erected at least 600 feet in advance of the beginning of the speed zone a sign of adequate size which shall bear the legend "Reduced Speed Ahead." Whenever any signage is required by this paragraph, the same shall be in addition to the signage requirements of paragraph (2) of subsection (b) of this Code section.

(d) (1) Any signage required by this Code section shall conform to applicable provisions of the Manual on Uniform Traffic Control Devices; provided, however, that nothing in this Code section shall prohibit the use of movable or portable speed limit signs in highway work zones.

(2) Any existing regulatory signage conflicting with signage erected or posted pursuant to this Code section shall be removed, covered, folded, or turned so as not to be readable by oncoming motorists.

(e) (1) In order for a person to be cited or convicted for exceeding a speed limit, reduced or otherwise, in any highway work zone as provided in paragraph (2) of this subsection, there must be present in the highway work zone at the time of the offense the signage required by this Code section and either:

(A) Work zone personnel; or

(B) Barriers, on-site work vehicles, or shoulder or pavement drop offs that constitute a hazard to the traveling public.

(2) A person convicted of exceeding the speed limit, reduced or otherwise, in any highway work zone designated pursuant to this Code section shall be guilty of a misdemeanor of a high and aggravated nature and shall be punished by a fine of not less than $100.00 nor more than $2,000.00 or by imprisonment for a term not to exceed 12 months, or both.

(f) Whenever the Department of Transportation finds it necessary to designate a highway work zone within a county or municipality, the Department of Transportation shall be required to notify the county or municipality of the work activity; provided, however, that the failure of the Department of Transportation to give such notice shall not be a defense to any charge of violating the speed limit in any highway work zone.



§ 40-6-189. Classification as super speeder; fees; funding for trauma care system.

(a) As used in this Code section, the term "department" means the Department of Driver Services.

(b) In addition to any other fines or penalties imposed by any local jurisdiction or the department, the department shall administer and collect a fee of $200.00 from any driver who is convicted of driving at a speed of 85 miles per hour or more on any road or highway or 75 miles per hour or more on any two-lane road or highway, as defined in Code Section 40-6-187. Such a driver, upon conviction, shall be classified as a "super speeder."

(c) The department shall notify offenders of the imposition of a fee under this Code section within 30 days after receipt of a qualifying ticket and notice of conviction. Failure to pay the fee imposed by this Code section within 90 days after receipt of the notice shall result in the suspension of the driver's license or driving privileges of the offender, and, in addition to the existing fees and penalties, a fee of $50.00 shall be assessed, payable upon the application for reinstatement of the driver's license or driving privileges. Notice shall be provided by the department to the offender by first-class mail to the address shown on the records of the department. Such mailed notice shall be adequate notification of the fee imposed by this Code section and of the offender's ability to avoid a driver's license suspension by paying the fee prior to the effective date of the suspension. No other notice shall be required to make the driver's license suspension effective.

(d) The department shall be authorized to promulgate rules and regulations to implement the provisions of this Code section.

(e) All fees collected under the provisions of this Code section shall be deposited in the general fund of this state with the intent that these moneys be used to fund a trauma care system in Georgia and the direct and indirect costs associated with the administration of this Code section. The Office of the State Treasurer shall separately account for all of the moneys received under the provisions of this Code section.






Article 10 - Stopping, Standing, and Parking

Part 1 - General Provisions

§ 40-6-200. How vehicles to be parked; powers of Department of Transportation and local authorities

(a) Except as otherwise provided in this Code section, every vehicle stopped or parked upon a two-way roadway shall be stopped or parked with the right-hand wheels parallel to and within 12 inches of the right-hand curb or as close as practicable to the right edge of the right-hand shoulder.

(b) Except when otherwise provided by local ordinance, every vehicle stopped or parked upon a one-way roadway shall be stopped or parked parallel to the curb or edge of the roadway, in the direction of authorized traffic movement, with its right-hand wheels within 12 inches of the right-hand curb or as close as practicable to the right edge of the right-hand shoulder or with its left-hand wheels within 12 inches of the left-hand curb or as close as practicable to the left edge of the left-hand shoulder.

(c) Local authorities may by ordinance permit angle parking on any roadway, except that angle parking shall not be permitted on any federal-aid or state highway unless the Department of Transportation has determined that the roadway is of sufficient width to permit angle parking without interfering with the free movement of traffic.

(d) The department, with respect to highways under its jurisdiction, may place signs prohibiting, restricting, or limiting the stopping, standing, or parking of vehicles on any highway where, in its opinion, as evidenced by resolution or order entered in its minutes, such stopping, standing, or parking is dangerous to those using the highway or where the stopping, standing, or parking of vehicles would unduly interfere with the free movement of traffic thereon. Such signs shall be official signs, and no person shall stop, stand, or park any vehicle in violation of the restrictions on such signs.



§ 40-6-201. Leaving motor vehicle unattended

Reserved. Repealed by Ga. L. 2007, p. 214, § 3, effective July 1, 2007.



§ 40-6-202. Stopping, standing, or parking outside of business or residential districts

Outside of a business or residential district, no person shall stop, park, or leave standing any vehicle, whether attended or unattended, upon the roadway when it is practicable to stop, park, or so leave such vehicle off the roadway; but in every event, an unobstructed width of the highway opposite a standing vehicle shall be left for the free passage of other vehicles, and a clear view of the stopped vehicle shall be available from a distance of 200 feet in each direction upon the highway.



§ 40-6-203. Stopping, standing, or parking prohibited in specified places; stopping or standing for collecting municipal solid waste or recovered materials

(a) Except when necessary to avoid conflict with other traffic, or in compliance with law or the directions of a police officer or official traffic-control device, no person shall:

(1) Stop, stand, or park a vehicle:

(A) On the roadway side of any vehicle stopped or parked at the edge of a curb of a street;

(B) On a sidewalk;

(C) Within an intersection;

(D) On a crosswalk;

(E) Between a safety zone and the adjacent curb or within 30 feet of points on the curb immediately opposite the ends of a safety zone, unless a different length is indicated by signs or markings;

(F) Alongside or opposite any street excavation or obstruction when stopping, standing, or parking would obstruct traffic;

(G) Upon any bridge or other elevated structure upon a highway or within a highway tunnel;

(H) On any railroad tracks;

(I) On any controlled-access highway;

(J) In the area between roadways of a divided highway, including crossovers; or

(K) At any place where official signs prohibit stopping;

(2) Stand or park a vehicle, whether occupied or not, except momentarily to pick up or discharge a passenger or passengers:

(A) In front of a public or private driveway;

(B) Within 15 feet of a fire hydrant;

(C) Within 20 feet of a crosswalk at an intersection;

(D) Within 30 feet upon the approach to any flashing signal, stop sign, yield sign, or traffic-control signal located at the side of a roadway;

(E) Within 20 feet of the driveway entrance to any fire station or on the side of a street opposite the entrance to any fire station within 75 feet of such entrance (when properly posted); or

(F) At any place where official signs prohibit standing; or

(3) Park a vehicle, whether occupied or not, except temporarily for the purpose of and while actually engaged in loading or unloading property or passengers:

(A) Within 50 feet of the nearest rail of a railroad crossing; or

(B) At any place where official signs prohibit parking.

(b) No person shall move a vehicle not lawfully under his control into any prohibited area or to such a distance away from the curb as is unlawful.

(c) Notwithstanding any other provision of law, any vehicle used solely for the purpose of collecting municipal solid waste or recovered materials as defined in Code Section 12-8-22 may stop or stand on the road, street, or highway for the sole purpose of collecting such waste or materials; provided, however, that such vehicle shall maintain flashing hazard lights at all times that it is engaged in stopping or standing for the purpose of waste or materials collection.



§ 40-6-204. Exception as to disabled vehicles

Code Sections 40-6-200, 40-6-202, and 40-6-203 shall not apply to the driver of any vehicle which is disabled while on the roadway in such a manner and to such extent that it is impossible to avoid stopping and temporarily leaving such disabled vehicle in such position.



§ 40-6-205. Obstructing intersection

No driver shall enter an intersection unless there is sufficient space on the other side of the intersection to accommodate the vehicle he is operating without obstructing the passage of other vehicles or pedestrians, notwithstanding any traffic-control signal indication to proceed.



§ 40-6-206. When police officers may remove vehicles

(a) Whenever any police officer finds a vehicle in violation of any of the provisions of Code Section 40-6-202, such officer is authorized to move such vehicle or require the driver or other person in charge of the vehicle to move it to a position off the roadway.

(b) Any police officer is authorized to remove or cause to be removed to a place of safety any unattended vehicle illegally left standing upon any highway, bridge, or causeway or in any tunnel.

(c) Any police officer is authorized to remove or cause to be removed to the nearest garage or other place of safety any vehicle found upon a highway when:

(1) Report has been made that such vehicle has been stolen or taken without the consent of its owner;

(2) The person or persons in charge of such vehicle are unable to provide for its custody or removal;

(3) The person driving or in control of such vehicle is arrested for an alleged offense for which the officer is required by law to take the person arrested before a proper magistrate without unnecessary delay;

(4) Any such vehicle has been left unattended for 24 hours or more; or

(5) Such vehicle is stopped, except when traffic congestion makes movement impossible, on a controlled-access highway which is part of The Dwight D. Eisenhower System of Interstate and Defense Highways for more than eight hours, unless such vehicle constitutes a traffic hazard, in which case it may be removed immediately.

(d) Because uninsured vehicles pose a threat to the public safety and health, any law enforcement officer is authorized to remove or cause to be removed to the nearest garage or other place of safety the vehicle of a person who is charged under subsection (a) or (b) of Code Section 40-6-10 if such person admits to the law enforcement officer that there is no insurance in effect on the vehicle or if the law enforcement officer verifies that the proof of insurance provided by such person is fraudulent.



§ 40-6-207. Liability of owner for traffic or parking violations occurring while vehicle leased to another; duty of owner to attend hearing on the offense; improper vehicle maintenance

(a) The owner of any motor vehicle leased to another shall not be liable for a state, county, or municipal traffic or parking violation occurring while such leased vehicle was not in the owner's possession or control, if upon notice of the violation the owner notifies the clerk of the court in which the case is pending of the name and address of the lessee of the vehicle on the date the violation occurred. If the owner fails to submit the notice, the court in which the case is heard may find the owner of the motor vehicle liable for the violation.

(b) After providing the name and address of the lessee, the owner shall not be required to attend a hearing on the offense, unless notified that the offense occurred through a mechanical failure of the vehicle which resulted from the owner's failure to maintain the vehicle.

(c) The owner of any leased vehicle shall be liable for any violation which was caused by the owner's failure to maintain the vehicle properly. The lessee claiming the violation resulted from the owner's failure to maintain the vehicle properly shall notify the clerk of the court in which the case is pending along with the owner of the vehicle of the claim within seven days after receiving notice of the violation or at least ten days prior to the date the case will be heard by the court, whichever is later.



§ 40-6-208. Parking areas for passengers of rapid rail or public transit buses; violations

(a) In all parking lots, parking decks, and other such facilities owned or operated by any public transit authority or established for the exclusive purpose of providing parking for passengers of rapid rail or public transit buses, it shall be unlawful to:

(1) Stop, stand, or park a vehicle other than in marked spaces designed for that purpose;

(2) Stop, stand, or park a vehicle on any yellow curb;

(3) Stop, stand, or park a vehicle in any location which results in impeding ingress or egress to said facility or which results in impeding the free passage of any other vehicle;

(4) Leave any vehicle unattended in areas designated as "kiss-ride" or designated as "attended vehicles only";

(5) Stop, stand, or park any taxicab or other vehicle for hire, whether attended or unattended, in any area not specifically designated for such vehicles;

(6) Stop, stand, or park any vehicle for the purpose of loading or unloading passengers, except in areas specifically designated for that use, such as "kiss-ride" or "passenger drop-off" areas;

(7) Stop, stand, or park any vehicle for a period in excess of 24 hours unless such parking area is designated "overnight" or "long-term" parking;

(8) Stop, stand, or park any vehicle for any purpose other than to board the rapid rail car or public transit bus serving such parking lot; or

(9) Create or maintain any fire or flame, including fires or flames for cooking or grilling, or to fail to extinguish said fire or flame and to remove from such public transit parking facility all debris and residue associated with the creation and maintenance of said fire or flame.

(b) Any person violating subsection (a) of this Code section shall be subject to a fine levied by the municipality or, in the case of properties located outside the boundaries of a municipality, by the county in which the offense occurs. Such offense shall be cited by the issuance of a written citation which shall be left on the violator's vehicle and which shall contain, at a minimum:

(1) The nature of the violation;

(2) The amount of the fine which will be levied for such violation;

(3) That the cited individual has the right to contest the citation and be given an opportunity to be heard;

(4) The location of the court in which the cited individual must appear within five days of the date of the citation to contest same; and

(5) The location at which fines may be paid.

(c) Nothing in this Code section shall be construed to limit the enforcement of any other provision of state law which may be applicable, including, but not limited to, Part 2 of this article, the "Parking Law For Persons With Disabilities," and the uniform rules of the road.






Part 2 - Parking for Persons With Disabilities

§ 40-6-220. Short title

This part shall be known and may be cited as the "Parking Law for Persons with Disabilities."



§ 40-6-221. Definitions

As used in this part, the term:

(1) "Counterfeit" means any copy of any kind of parking permit for persons with disabilities which is not authorized by and does not carry the official seal of the Department of Revenue.

(2) "Institution" means an institution for which a permit or conditional permit may be issued under Article 1 of Chapter 7 of Title 31.

(3) "Parking place for persons with disabilities" means any area on public or private property which has been designated as reserved for use of persons with disabilities as follows:

(A) By a blue metal reflective sign which is at least 12 inches in width and 18 inches in length and is erected at a height of seven feet from the bottom of the sign to its ground surface and in such manner that it will not be obscured by a vehicle parked in the space and bearing the following words: "Permit Parking Only," "Tow-Away Zone," and the international symbol for accessibility. The warnings required in this subparagraph shall be centered on the sign, printed in white, and shall occupy not less than 75 percent of the surface area of the sign. The sign required by this subparagraph shall be the official authorized sign for parking place designations for persons with disabilities in this state. In addition, parking spaces which are required by Code Section 30-3-6 shall be designated as "For Disabled Persons With Ambulatory Assistive Devices Only"; or

(B) Where the parking place is on private property, is constructed solely from concrete, was used by the public or finished prior to July 1, 1987, and which is designated by having imprinted and maintained in reflective paint upon each such place the words "Tow-Away Zone" or "Parking Only for Persons with Disabilities" or the universal symbol of accessibility, that designation shall be deemed to meet the requirements of subparagraph (A) of this paragraph until such time as that concrete lot is renovated, repaired, or remodeled, at which time a sign shall be erected which shall comply with the requirements of subparagraph (A) of this paragraph.

(4) "Permanently disabled person" means a person with disabilities whose disability or incapacity can be expected to last for more than 180 days.

(5) "Person with disabilities" means a person who:

(A) Is so ambulatorily disabled that he or she cannot walk 200 feet without stopping to rest;

(B) Cannot walk without the use of or assistance from a brace, a cane, a crutch, another person, a prosthetic device, a wheelchair, or other assistive device;

(C) Is restricted by lung disease to such an extent that his or her forced respiratory volume for one second, when measured by spirometry, is less than one liter, or when at rest, his or her arterial oxygen tension is less than 60 millimeters of mercury on room air;

(D) Uses portable oxygen;

(E) Has a cardiac condition to the extent that his or her functional limitations are classified in severity as Class III or Class IV according to standards set by the American Heart Association;

(F) Is severely limited in his or her ability to walk due to an arthritic, neurological, or orthopedic condition or complications due to pregnancy; or

(G) Is a blind individual whose central visual acuity does not exceed 20/200 in the better eye with correcting lenses or whose visual acuity, if better than 20/200, is accompanied by a limit to the field of vision in the better eye to such a degree that its widest diameter subtends an angle of no greater than 20 degrees.

(5.1) "Practitioner of the healing arts" means a person holding a license to practice medicine, podiatric medicine, or chiropractic issued pursuant to Article 2 of Chapter 34 of Title 43, Chapter 35 of Title 43, or Chapter 9 of Title 43, respectively.

(6) "Ramp" shall mean, in addition to any other specified meanings:

(A) Any ramp or curb ramp as defined in ANSI A117.1-1986 by Chapter 3 of Title 30; and

(B) Any vehicle mounted lift used by handicapped persons for the purpose of access to and from the vehicle upon which it is mounted.

(7) "Temporarily disabled person" means a person with disabilities whose disability or incapacity can be expected to last for not more than 180 days and shall include, but not be limited to, any woman who is pregnant and who presents a sworn affidavit of a medical doctor attesting to a medical need for access to parking for persons with disabilities.



§ 40-6-222. Permits

Reserved. Repealed by Ga. L. 2006, p. 659, § 2, effective May 1, 2006.



§ 40-6-223. Fees

Reserved. Repealed by Ga. L. 2006, p. 659, § 3, effective May 1, 2006.



§ 40-6-224. Out-of-state handicapped or persons with disabilities license plates or permits

State and local authorities shall honor visitors' out-of-state handicapped license plates or persons with disabilities license plates and similar special parking permits on the same basis as license plates for persons with disabilities and special parking permits issued within this state.



§ 40-6-224.1. Handicapped parking places for the nonambulatory

Repealed by Ga. L. 1990, p. 2048, § 5, effective January 1, 1991.



§ 40-6-225. Parking places for persons with disabilities for the nonambulatory

Any business entity may elect to designate parking places for persons with disabilities for the nonambulatory. Such parking places for the nonambulatory shall be in addition to any parking places for persons with disabilities required by Chapter 3 of Title 30. Such parking places for the nonambulatory shall be clearly marked by a sign bearing the words "Parking for Persons with Disabilities -- nonambulatory persons only." Such parking places for the nonambulatory shall be utilized only for the purpose of allowing a nonambulatory permanently disabled person to enter or exit a vehicle while in such parking place. A vehicle in a parking place for the nonambulatory shall be required to have a valid unexpired parking permit for persons with disabilities or a specially designated license plate for disabled persons authorized under Code Section 40-2-74 or 40-2-74.1. For the purposes of this Code section, the term "nonambulatory permanently disabled person" means a person who is permanently disabled as a result of the loss or loss of use of one or both legs and who is dependent upon crutches, a walker, or a wheelchair for locomotion.



§ 40-6-226. Offenses and penalties

(a) It shall be unlawful for any person to stop, stand, or park any vehicle in a parking place for persons with disabilities unless there is displayed on the driver's side of the dashboard or hung from the rearview mirror of the parked vehicle a valid unexpired parking permit for persons with disabilities or unless there is attached to the vehicle a specially designated license plate for disabled veterans or other disabled persons authorized under Code Section 40-2-74 or 40-2-74.1 and unless such person is the person to whom such permit or license plate was issued; the person to whom such permit or license plate was issued is a passenger in the vehicle; or such vehicle is being used for the transportation of disabled passengers on behalf of the institution to which such permit was issued.

(a.1) It shall be unlawful for any person to stop, stand, or park any vehicle in a parking place for persons with disabilities which is designated "For Persons With Disabled Ambulatory Assistive Devices Only" unless:

(1) There is displayed on the driver's side of the dashboard or hung from the rearview mirror of the parked vehicle a valid unexpired parking permit for persons with disabilities or unless there is attached to the vehicle a specially designated license plate for disabled veterans or other disabled persons authorized under Code Section 40-2-74 or 40-2-74.1; and

(2) A person with disabilities who is using a wheelchair, crutches, walker, or other ambulatory assistive device is the driver of or a passenger in such vehicle.

(b) (1) It shall be unlawful for any person to stop, stand, or park any vehicle in a parking place for persons with disabilities except for the purpose of allowing a disabled person to enter or get out of such vehicle while in such parking place. However, nothing in this paragraph shall prevent an ambulance or emergency vehicle from stopping in a parking place for persons with disabilities.

(2) It shall be unlawful for any person to stop, stand, or park any vehicle in a parking place for the nonambulatory as provided by a business pursuant to the provisions of Code Section 40-6-225 except for the purpose of allowing a nonambulatory permanently disabled person to enter or get out of such vehicle while in such parking place. However, nothing in this paragraph shall prevent an ambulance or emergency vehicle from stopping in a parking place for the nonambulatory.

(3) It shall be unlawful for any person to stop, stand, or park any vehicle in any area directly connecting with a parking place for persons with disabilities which area is clearly designed and designated for access to such parking place for persons with disabilities.

(c) It shall be unlawful for any person to obtain by fraud or counterfeit a parking permit for persons with disabilities.

(c.1) It shall be unlawful for any person to knowingly and willfully make a false or misleading statement in an application for a parking permit for persons with disabilities or in the affidavit of a practitioner of the healing arts stating that an applicant is a disabled person.

(d) It shall be unlawful for any person or institution, other than the one to whom a parking permit for persons with disabilities or specially designated license plate for the disabled person is issued, to make use of a parking permit for persons with disabilities or specially designated license plate for a disabled person unless the person to whom such permit or license plate was issued is a passenger in such vehicle. It shall be unlawful for any person to use a parking permit for persons with disabilities for any institutional vehicle other than the vehicle for which the permit has been issued. It shall be unlawful for any person to use a parking permit for persons with disabilities issued to an institution for any purpose other than to transport disabled persons.

(e) No person shall park a vehicle so as to block any entrance or exit ramp used by persons with disabilities on public or private property.

(f) (1) Any person violating subsection (c) or (c.1) of this Code section shall be guilty of a misdemeanor.

(2) Any person violating subsection (a), (a.1), (b), (d), or (e) of this Code section shall be subject to a fine of not less than $100.00 and not more than $500.00.

(g) In addition to the penalties provided for in subsection (f) of this Code section, any vehicle which is illegally parked in a parking place for persons with disabilities which is marked by a sign bearing the words "Tow-Away Zone" as described in paragraph (3) of Code Section 40-6-221 on public or private property may be towed away or caused to be towed away by a proper law enforcement agency or the official security agency of said property at the expense of the owner of the vehicle or, if the vehicle is leased or rented, at the expense of the person responsible for payment on the lease or rental agreement.

(h) A property owner who is required to provide parking places for persons with disabilities shall designate each such place with a sign meeting the applicable requirements specified therefor by paragraph (3) of Code Section 40-6-221 and upon failure so to designate each such parking place for persons with disabilities shall be subject to a fine of $150.00 for each place which is not so designated; provided, however, that the fine will be waived if the required designation is made within 14 days from the date of citation. If that property owner fails or refuses to designate properly the parking places for persons with disabilities within such 14 days, the property owner shall, on the fifteenth day after receiving the citation, be subject to the $150.00 fine for each place and an additional $5.00 fine for each place for each day that the owner fails to comply with provisions of this subsection until the places are properly designated. All fines assessed under this subsection shall be paid into the treasury of the city or county issuing the citation against the owner.



§ 40-6-227. Application to both public and private property

The provisions of this part are applicable to both public and private property; and all law enforcement officers of this state and its political subdivisions are expressly authorized to enforce the provisions of this part on private property as well as on public property.



§ 40-6-228. Enforcement

(a) Any county or municipal law enforcement agency of the state which is empowered to enforce the provisions of this part may, in its discretion, appoint any person who is a citizen of the United States, is of good moral character, and has not previously been convicted of a felony to enforce the provisions of Code Section 40-6-226 within the county or municipality in which the appointing law enforcement agency exercises jurisdiction. Each person appointed pursuant to this Code section shall take and subscribe an oath of office as prescribed by the appointing authority. Any person appointed and sworn pursuant to this subsection shall be authorized to enforce the provisions of this part in the same manner as any law enforcement officer of the state or any county or municipality of the state subject to the limitations provided in subsections (b) and (c) of this Code section.

(b) No person appointed pursuant to subsection (a) of this Code section shall be deemed a peace officer under the laws of this state or:

(1) Be deemed an employee of or receive any compensation from the state, county, municipality, or appointing law enforcement agency, but the appointing law enforcement agency shall provide any person so appointed with a uniform consisting of a pith helmet and a windbreaker jacket which shall remain the property of the appointing law enforcement agency;

(2) Be required to complete any training or be certified pursuant to the requirements of Chapter 8 of Title 35;

(3) Have the power or duty to enforce any other traffic or criminal laws of the state, county, or municipality;

(4) Have the power to possess and carry firearms and other weapons for the purpose of enforcing the parking laws for persons with disabilities; provided, however, that a person who possesses a valid weapons carry license issued under Code Section 16-11-129 and who carries such weapon in a manner permitted under Code Section 16-11-126 shall not be in violation of this paragraph; or

(5) Be entitled to any indemnification from the state, county, or municipality for any injury or property damage sustained by such person as a result of attempting to enforce the parking laws of the state for persons with disabilities.

(c) Neither the state nor any county, municipality, or other political subdivision of the state or any department, agency, board, or officer of the state or any county, municipality, or political subdivision of the state shall be liable or accountable for or on account of any act or omission of any person appointed pursuant to this Code section in connection with such person's enforcement of the provisions of Code Section 40-6-226. No person appointed pursuant to this Code section shall be liable on account of any act or omission in connection with such person's enforcement of the provisions of Code Section 40-6-226.

(d) It shall be unlawful for any person willfully to obstruct, resist, impede, or interfere with any person appointed pursuant to this Code section in connection with such person's enforcement of Code Section 40-6-226 or to retaliate or discriminate in any manner against such person as a reprisal for any act or omission of such person. Any violation of this subsection shall be punishable as a misdemeanor.









Article 11 - Miscellaneous Provisions

§ 40-6-240. Backing

(a) A driver shall not back a vehicle unless such movement can be made with safety and without interfering with other traffic.

(b) A driver of a vehicle shall not back a vehicle upon any shoulder or roadway of any controlled-access highway.



§ 40-6-241. Driver to exercise due care; proper use of radios and mobile telephones allowed

A driver shall exercise due care in operating a motor vehicle on the highways of this state and shall not engage in any actions which shall distract such driver from the safe operation of such vehicle, provided that, except as prohibited by Code Sections 40-6-241.1 and 40-6-241.2, the proper use of a radio, citizens band radio, mobile telephone, or amateur or ham radio shall not be a violation of this Code section.



§ 40-6-241.1. Definitions; prohibition on certain persons operating motor vehicle while engaging in wireless communications; exceptions; penalties

(a) As used in the Code section, the term:

(1) "Engage in a wireless communication" means talking, writing, sending, or reading a text-based communication, or listening on a wireless telecommunications device.

(2) "Wireless telecommunications device" means a cellular telephone, a text-messaging device, a personal digital assistant, a stand alone computer, or any other substantially similar wireless device that is used to initiate or receive a wireless communication with another person. It does not include citizens band radios, citizens band radio hybrids, commercial two-way radio communication devices, subscription-based emergency communications, in-vehicle security, navigation, and remote diagnostics systems or amateur or ham radio devices.

(b) Except in a driver emergency and as provided in subsection (c) of this Code section, no person who has an instruction permit or a Class D license and is under 18 years of age shall operate a motor vehicle on any public road or highway of this state while engaging in a wireless communication using a wireless telecommunications device.

(c) The provisions of this Code section shall not apply to a person who has an instruction permit or a Class D license and is under 18 years of age who engages in a wireless communication using a wireless telecommunications device to do any of the following:

(1) Report a traffic accident, medical emergency, or serious road hazard;

(2) Report a situation in which the person believes his or her personal safety is in jeopardy;

(3) Report or avert the perpetration or potential perpetration of a criminal act against the driver or another person; or

(4) Engage in a wireless communication while the motor vehicle is lawfully parked.

(d) (1) Any conviction for a violation of the provisions of this Code section shall be punishable by a fine of $150.00. The provisions of Chapter 11 of Title 17 and any other provision of law to the contrary notwithstanding, the costs of such prosecution shall not be taxed nor shall any additional penalty, fee, or surcharge to a fine for such offense be assessed against a person for conviction thereof. The court imposing such fine shall forward a record of the disposition of the case of unlawfully operating a motor vehicle while using a wireless telecommunications device to the Department of Driver Services.

(2) If the operator of the moving motor vehicle is involved in an accident at the time of a violation of this Code section, then the fine shall be equal to double the amount of the fine imposed in paragraph (1) of this subsection. The law enforcement officer investigating the accident shall indicate on the written accident form whether such operator was engaging in a wireless communication at the time of the accident.

(e) Each violation of this Code section shall constitute a separate offense.



§ 40-6-241.2. Writing, sending, or reading text based communication while operating motor vehicle prohibited; prohibited uses of wireless telecommunication devices by drivers of commercial vehicles; exceptions; penalties for violation

(a) As used in this Code section, the term "wireless telecommunications device" means a cellular telephone, a text messaging device, a personal digital assistant, a stand alone computer, or any other substantially similar wireless device that is used to initiate or receive a wireless communication with another person. It does not include citizens band radios, citizens band radio hybrids, commercial two-way radio communication devices, subscription based emergency communications, in-vehicle security, navigation devices, and remote diagnostics systems, or amateur or ham radio devices.

(b) (1) No person who is 18 years of age or older or who has a Class C license shall operate a motor vehicle on any public road or highway of this state while using a wireless telecommunications device to write, send, or read any text based communication, including but not limited to a text message, instant message, e-mail, or Internet data.

(2) No person shall operate a commercial motor vehicle on any public road or highway of this state while:

(A) Holding a wireless telecommunications device to conduct a voice communication;

(B) Using more than a single button on a wireless telecommunications device to initiate or terminate a voice communication; or

(C) Reaching for a wireless telecommunications device in such a manner that requires the driver to maneuver so that he or she is no longer in a seated driving position properly restrained by a safety belt.

(c) The provisions of this Code section shall not apply to:

(1) A person reporting a traffic accident, medical emergency, fire, serious road hazard, or a situation in which the person reasonably believes a person's health or safety is in immediate jeopardy;

(2) A person reporting the perpetration or potential perpetration of a crime;

(3) A public utility employee or contractor acting within the scope of his or her employment when responding to a public utility emergency;

(4) A law enforcement officer, firefighter, emergency medical services personnel, ambulance driver, or other similarly employed public safety first responder during the performance of his or her official duties; or

(5) A person engaging in wireless communication while in a motor vehicle which is lawfully parked.

(d) Any conviction for a violation of the provisions of this Code section shall be a misdemeanor punishable by a fine of $150.00. The provisions of Chapter 11 of Title 17 and any other provision of law to the contrary notwithstanding, the costs of such prosecution shall not be taxed nor shall any additional penalty, fee, or surcharge to a fine for such offense be assessed against a person for conviction thereof. The court imposing such fine shall forward a record of the disposition to the Department of Driver Services. Any violation of this Code section shall constitute a separate offense.



§ 40-6-242. Obstruction of driver's view or interference with control of vehicle

(a) No person shall drive a vehicle when it is so loaded or when there are in the front seat such a number of persons, exceeding three, as to obstruct the view of the driver to the front or sides of the vehicle or as to interfere with the driver's control over the driving mechanism of the vehicle.

(b) No passenger in a vehicle shall ride in such position or commit any act as to interfere with the driver's view ahead or to the sides or to interfere with his control over the driving mechanism of the vehicle.



§ 40-6-243. Opening and closing vehicle doors

No person shall open the door of a motor vehicle on the side available to moving traffic unless and until it is reasonably safe to do so and can be done without interfering with the movement of other traffic, nor shall any person leave a door open on the side of a vehicle available to moving traffic for a period of time longer than necessary to load or unload passengers.



§ 40-6-244. Riding in house trailer

No driver of a motor vehicle shall allow a person or persons to occupy a towed house trailer while it is being towed by a motor vehicle upon a public highway.



§ 40-6-245. Driving through canyon or on mountain highway

The driver of a vehicle traveling through a defile or canyon or on a mountain highway shall hold such vehicle under control and as near the right-hand edge of the highway as reasonably possible and, except when driving entirely to the right of the center of the roadway, shall give audible warning with the horn of such vehicle upon approaching any curve where the view is obstructed within a distance of 200 feet along the highway.



§ 40-6-246. Coasting

(a) The driver of any motor vehicle when traveling upon a down grade shall not coast with the gears or transmission of such vehicle in neutral.

(b) The driver of a truck or bus when traveling upon a down grade shall not coast with the clutch disengaged.



§ 40-6-247. Following fire apparatus or emergency vehicle

The driver of any vehicle other than one on official business shall not follow any fire apparatus traveling in response to a fire alarm or any other emergency vehicle closer than 200 feet and shall not park such vehicle within 500 feet of any fire apparatus stopped in answer to a fire alarm.



§ 40-6-248. Crossing fire hose

No vehicle shall be driven over any unprotected hose of a fire department when laid down on any street, private road, or driveway to be used at any fire or alarm of fire, without consent of the fire department official in command.



§ 40-6-248.1. Securing loads on vehicles

(a) As used in this Code section, the term "litter" has the meaning provided by paragraph (1) of Code Section 16-7-42.

(a.1) No vehicle shall be driven or moved on any public road unless such vehicle is constructed or loaded or covered so as to prevent any of its load from dropping, escaping, or shifting in such a manner as to:

(1) Create a safety hazard; or

(2) Deposit litter on public or private property while such vehicle is on a public road.

However, this Code section shall not prohibit the necessary spreading of any substance in public road maintenance or construction operations.

(b) No person shall operate or load for operation, on any public road, any vehicle with any load unless such load and any covering thereon is securely fastened so as to prevent such covering or load from:

(1) Becoming loose, detached, or in any manner becoming a hazard to other users of the public road; or

(2) Depositing litter on public or private property while such vehicle is on a public road.

(c) No motor carrier shall allow a commercial motor vehicle to be driven and no person shall operate a commercial motor vehicle with a load that is not secure. Loads shall be secured as required by state and federal law, rule, and regulation. As used in this subsection, the term "load" shall include loads consisting of liquids and gases as well as solid materials.

(d) Nothing in this Code section nor any regulations based thereon shall conflict with federal, Department of Public Safety, or Board of Public Safety regulations applying to the securing of loads on motor vehicles.

(e) The provisions of paragraph (2) of subsection (a) and paragraph (2) of subsection (b) of this Code section and regulations based thereon shall not apply to organic debris that escapes during the transportation of silage from field or farm to storage and storage to feedlot or during the transportation of agricultural or farm products or silvicultural products from farm or forest to a processing plant or point of sale or use.



§ 40-6-249. Littering highway

Any person littering a highway in violation of Part 2 of Article 2 of Chapter 7 of Title 16 or driving, moving, or loading for operation a vehicle in violation of Code Section 40-6-248.1 shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished as provided in Code Section 16-7-43.



§ 40-6-250. Wearing device which impairs hearing or vision

No person shall operate a motor vehicle while wearing a headset or headphone which would impair such person's ability to hear, nor shall any person while operating a motor vehicle wear any device which impairs such person's vision; provided, however, that a person may wear a headset or headphone for communication purposes.



§ 40-6-251. Driving in circular or zigzag course; "laying drags."

(a) No driver of any motor vehicle shall operate the vehicle upon the public streets, highways, public or private driveways, airport runways, or parking lots in such a manner as to create a danger to persons or property by intentionally and unnecessarily causing the vehicle to move in a zigzag or circular course or to gyrate or spin around, except to avoid a collision or injury or damage.

(b) The offenses described in this Code section shall be sufficiently identified on any traffic ticket, warrant, accusation, or indictment when referred to as "laying drags."

(c) This Code section shall not apply to drivers operating vehicles in or on any raceway, drag strip, or similar place customarily and lawfully used for such purposes.

(d) Any person violating subsection (a) of this Code section shall be guilty of a misdemeanor.



§ 40-6-252. Parking, standing, or driving vehicle in private parking area after request not to do so

(a) No person shall, after having been requested not to do so by a law enforcement officer or an authorized agent of the owner, park or stand an occupied or unoccupied motor vehicle in or repeatedly drive a motor vehicle through or within a parking area located on privately owned property and provided by a merchant, group of merchants, or shopping center or other facility for customers if:

(1) The parking area is identified by at least one sign as specified in this paragraph, and if the parking area contains more than 150 parking spaces then by at least one such sign at each entrance to the parking area, each such sign containing the following information in easy-to-read printing:

(A) Notice of this Code section;

(B) Identification of the property which is reserved for customers' use only;

(C) Identification of the merchant, group of merchants, or shopping center or other similar facility providing the parking area; and

(D) Warning that violators will be prosecuted; and

(2) The motor vehicle is parked, is standing, or is being operated other than for the purpose of:

(A) Transporting some person to or from the interior of the place of business of a merchant identified by the sign or signs in the parking area or to or from the interior of the shopping center or other facility so identified;

(B) Making use of a telephone, vending machine, automatic teller machine, or other similar facility located in the parking area;

(C) Meeting the requirements of a situation in which it has unexpectedly become impossible or impractical for the motor vehicle to continue to travel on the public roads; or

(D) Carrying out an activity for which express permission has been given by the owner of the parking area or an authorized representative of the owner.

(b) Any person who violates subsection (a) of this Code section shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine:

(1) Not to exceed $50.00 for the first such offense;

(2) Not to exceed $100.00 for the second such offense; and

(3) Not to exceed $150.00 for the third or subsequent such offense.

(c) The governing authority of any municipal corporation by ordinance may adopt by reference the provisions of subsection (a) of this Code section without publishing or posting in full the provisions thereof. Any person violating any such ordinance shall be subject to a monetary fine:

(1) Not to exceed $50.00 for the first such violation;

(2) Not to exceed $100.00 for the second such violation; and

(3) Not to exceed $150.00 for the third or subsequent such violation.



§ 40-6-253. Consumption of alcoholic beverage or possession of open container of alcoholic beverage in passenger area

(a) As used in this Code section, the term:

(1) "Alcoholic beverage" means:

(A) Beer, ale, porter, stout, and other similar fermented beverages, including sake or similar products, of any name or description containing one-half of 1 percent or more of alcohol by volume, brewed or produced from malt, wholly or in part, or from any substitute therefor;

(B) Wine of not less than one-half of 1 percent of alcohol by volume; or

(C) Distilled spirits which is that substance known as ethyl alcohol, ethanol, or spirits of wine in any form, including all dilutions and mixtures thereof from whatever source or by whatever process produced.

(2) "Open alcoholic beverage container" means any bottle, can, or other receptacle that:

(A) Contains any amount of alcoholic beverage; and

(B) (i) Is open or has a broken seal; or

(ii) The contents of which are partially removed.

A container that has been sealed or resealed pursuant to Code Section 3-5-4 or 3-6-4 shall not constitute an open alcoholic beverage container for purposes of this Code section.

(3) "Passenger area" means the area designed to seat the driver and passengers while a motor vehicle is in operation and any area that is readily accessible to the driver or a passenger while in his or her seating position; provided, however, that such term does not include any locked glove compartment or, in a passenger car not equipped with a trunk, any area behind the rearmost upright seat or not normally occupied by the driver or passengers.

(b) (1) A person shall not:

(A) Consume any alcoholic beverage; or

(B) Possess any open alcoholic beverage container

in the passenger area of any motor vehicle which is on the roadway or shoulder of any public highway.

(2) The provisions of paragraph (1) of this subsection shall not apply to any passenger in the passenger area of a motor vehicle designed, maintained, or used primarily for the transportation of persons for compensation or in the living quarters of a motor home or house trailer.

(3) Only a person who consumes an alcoholic beverage or possesses an open alcoholic beverage container in violation of this Code section shall be charged with such offense; provided, however, that an operator of a motor vehicle who is alone in the passenger area of such motor vehicle shall be deemed to be in possession of any open alcoholic beverage container in such passenger area.

(c) Any person who violates this Code section is subject to a fine not to exceed $200.00.



§ 40-6-253.1. Transportation of etiologic agent; exception; penalty for violation

(a) As used in this Code section, the terms "infectious substance" and "regulated medical waste" have the same meaning as given to those terms under the federal Hazardous Materials Regulations published in Title 49 of the Code of Federal Regulations as those regulations currently exist or may in the future be amended. The terms "etiologic agent" and "infectious substance" are synonymous.

(b) The transportation of infectious substances and regulated medical waste, including but not limited to the marking of packages and marking or placarding of vehicles with appropriate warnings, shall comply with the requirements of the federal Hazardous Material Regulations published in Title 49 of the Code of Federal Regulations as those regulations currently exist or may in the future be amended and with compatible regulations adopted or promulgated by the commissioner of public safety.

(c) Nurses, physicians, and other health care professionals may utilize all applicable exceptions contained in federal regulations and in the regulations of the Department of Public Safety when transporting infectious substances.

(d) Violation of the provisions of this Code section shall constitute a misdemeanor.



§ 40-6-254. Operating vehicle without adequately securing load

No person shall operate any motor vehicle with a load on or in such vehicle unless the load on or in such vehicle is adequately secured to prevent the dropping or shifting of such load onto the roadway in such a manner as to create a safety hazard. For purposes of this Code section, a load shall include, but not be limited to, a trailer required to be registered under Chapter 2 of this title. Any person who operates a vehicle in violation of this Code section shall be guilty of a misdemeanor.



§ 40-6-255. Driving away without paying for gasoline

(a) No person shall drive a motor vehicle so as to cause it to leave the premises of an establishment at which gasoline offered for retail sale was dispensed into the fuel tank of such motor vehicle unless due payment or authorized charge for the gasoline so dispensed has been made.

(b) Any person who violates subsection (a) of this Code section shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine not to exceed $100.00 or by confinement in the county or other jail, county correctional institution, or such other places as counties may provide for maintenance of county inmates for a term not to exceed 60 days, or both.






Article 12 - Accidents

§ 40-6-270. Hit and run; duty of driver to stop at or return to scene of accident

(a) The driver of any vehicle involved in an accident resulting in injury to or the death of any person or in damage to a vehicle which is driven or attended by any person shall immediately stop such vehicle at the scene of the accident or shall stop as close thereto as possible and forthwith return to the scene of the accident and shall:

(1) Give his or her name and address and the registration number of the vehicle he or she is driving;

(2) Upon request and if it is available, exhibit his or her operator's license to the person struck or the driver or occupant of or person attending any vehicle collided with;

(3) Render to any person injured in such accident reasonable assistance, including the transporting, or the making of arrangements for the transporting, of such person to a physician, surgeon, or hospital for medical or surgical treatment if it is apparent that such treatment is necessary or if such transporting is requested by the injured person; and

(4) Where a person injured in such accident is unconscious, appears deceased, or is otherwise unable to communicate, make every reasonable effort to ensure that emergency medical services and local law enforcement are contacted for the purpose of reporting the accident and making a request for assistance.

The driver shall in every event remain at the scene of the accident until fulfilling the requirements of this subsection. Every such stop shall be made without obstructing traffic more than is necessary.

(b) If such accident is the proximate cause of death or a serious injury, any person knowingly failing to stop and comply with the requirements of subsection (a) of this Code section shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one nor more than five years.

(c) (1) If such accident is the proximate cause of an injury other than a serious injury or if such accident resulted in damage to a vehicle which is driven or attended by any person, any person knowingly failing to stop or comply with the requirements of this Code section shall be guilty of a misdemeanor and:

(A) Upon conviction shall be fined not less than $300.00 nor more than $1,000.00, which fine shall not be subject to suspension, stay, or probation, or imprisoned for up to 12 months, or both;

(B) Upon the second conviction within a five-year period of time, as measured from the dates of previous arrests for which convictions were obtained to the date of the current arrest for which a conviction is obtained, shall be fined not less than $600.00 nor more than $1,000.00, which fine shall not be subject to suspension, stay, or probation, or imprisoned for up to 12 months, or both; and for purposes of this subparagraph, previous pleas of nolo contendere accepted within such five-year period shall constitute convictions; and

(C) Upon the third or subsequent conviction within a five-year period of time, as measured from the dates of previous arrests for which convictions were obtained to the date of the current arrest for which a conviction is obtained, shall be fined $1,000.00, which fine shall not be subject to suspension, stay, or probation, or imprisoned for up to 12 months, or both; and for purposes of this subparagraph, previous pleas of nolo contendere accepted within such five-year period shall constitute convictions.

(2) For the purpose of imposing a sentence under this subsection, a plea of nolo contendere shall constitute a conviction.

(3) If the payment of the fine required under this subsection will impose an economic hardship on the defendant, the judge, at his sole discretion, may order the defendant to pay such fine in installments and such order may be enforced through a contempt proceeding or a revocation of any probation otherwise authorized by this Code section.

(d) Notwithstanding the limits set forth in any municipal charter, any municipal court of any municipality shall be authorized to impose the punishments provided for in this Code section upon a conviction of violating this Code section or upon conviction of violating any ordinance adopting the provisions of this Code section.



§ 40-6-271. Duty upon striking unattended vehicle

(a) The driver of any vehicle which collides with any vehicle which is unattended shall immediately stop and shall then and there either locate and notify the operator or owner of such vehicle of the name and address of the driver and owner of the vehicle striking the unattended vehicle or shall leave in a conspicuous place on the vehicle struck a written notice giving the name and address of the driver and the owner of the vehicle doing the striking.

(b) Any person who fails to comply with the requirements of subsection (a) of this Code section shall be guilty of a misdemeanor.



§ 40-6-272. Duty upon striking fixture

The driver of any vehicle involved in an accident resulting only in damage to a fixture legally upon or adjacent to a highway shall take reasonable steps to locate and notify the owner or person in charge of such property of such fact and of his name and address and of the registration number of the vehicle he is driving and shall, upon request and if available, exhibit his operator's license.



§ 40-6-273. Duty to report accident resulting in injury, death, or property damage

The driver of a vehicle involved in an accident resulting in injury to or death of any person or property damage to an apparent extent of $500.00 or more shall immediately, by the quickest means of communication, give notice of such accident to the local police department if such accident occurs within a municipality. If such accident occurs outside a municipality, such notice shall be given to the office of the county sheriff or to the nearest office of the state patrol.



§ 40-6-273.1. Instruction to drivers to provide certain information to other parties

The law enforcement officer at the scene of an accident required to be reported in accordance with the provisions of Code Section 40-6-273 shall instruct the driver of each motor vehicle involved in the accident to report the following to all other parties suffering injury or property damage as an apparent result of the accident:

(1) The name and address of the owner and the driver of the motor vehicle;

(2) The license number of the motor vehicle; and

(3) The name of the liability insurance carrier for the motor vehicle or the fact that such driver has a certificate of self-insurance issued pursuant to Code Section 33-34-5.1.



§ 40-6-274. Exemption from duty to stop at scene or report accident

Any other provision of this article or any other law to the contrary notwithstanding, the driver of any vehicle involved in a traffic accident in which there is no personal injury or in which no second party and no property of a second party is involved shall not have the duty to stop or immediately report such accident, and no such driver shall be prosecuted for his failure to stop or immediately to report such accident. This Code section shall not abrogate or affect a driver's duty to file any written report which may be required by the local law enforcement agency.



§ 40-6-275. Duty to remove vehicle from public roads; removal of incapacitated vehicle from state highway

(a) Any other provision of this article or any other law to the contrary notwithstanding, motor vehicles involved in traffic accidents and the drivers of such motor vehicles shall be subject to the provisions of this Code section.

(b) This Code section shall apply to motor vehicle traffic accidents which occur on the public roads of this state as defined in paragraph (24) of Code Section 32-1-3. Any violation of this Code section shall be punishable as a misdemeanor pursuant to Code Section 40-6-1.

(c) When a motor vehicle traffic accident occurs with no apparent serious personal injury or death, it shall be the duty of the drivers of the motor vehicles involved in such traffic accident, or any other occupant of any such motor vehicle who possesses a valid driver's license, to remove said vehicles from the immediate confines of the roadway into a safe refuge on the shoulder, emergency lane, or median or to a place otherwise removed from the roadway whenever such moving of a vehicle can be done safely and the vehicle is capable of being normally and safely driven, does not require towing, and can be operated under its own power in its customary manner without further damage or hazard to itself, to the traffic elements, or to the roadway. The driver of any such motor vehicle may request any person who possesses a valid driver's license to remove any such motor vehicle as provided in this Code section, and any such person so requested shall be authorized to comply with such request.

(d) The driver or any other person who has removed a motor vehicle from the main traveled way of the road as provided in subsection (c) of this Code section before the arrival of a police officer shall not be considered liable or at fault regarding the cause of the accident solely by reason of moving the vehicle pursuant to this Code section.

(e) This Code section shall not abrogate or affect a driver's duty to file any written report which may be required by a local law enforcement agency, but compliance with the requirements of this Code section shall not allow a driver to be prosecuted for his or her failure to stop and immediately report a traffic accident.

(f) This Code section shall not abrogate or affect a driver's duty to stop and give information in accordance with law, nor shall it relieve a police officer of his or her duty to render a report in accordance with law.

(g) Employees of the Department of Transportation, in the exercise of the management, control, and maintenance of the state highways, may require and assist in the removal from the main traveled way of roads on the state highway system of all vehicles incapacitated from any cause other than having been involved in a motor vehicle accident and of all vehicles incapacitated as a result of motor vehicle traffic accidents and of debris caused thereby when such motor vehicle accidents occur with no apparent serious personal injury or death, where such move can be accomplished safely by the drivers of the vehicles involved or with the assistance of a towing or recovery vehicle and will result in the improved safety or convenience of travel upon the road. However, a vehicle incapacitated as a result of a motor vehicle traffic accident with apparent serious personal injury or death may not be moved until the enforcement officer has made the necessary measurements and diagrams required for the initial accident investigation.



§ 40-6-276. Duty of driver of wrecker truck

(a) The driver of each wrecker truck towing away any vehicle from the scene of a wreck shall also take away all parts belonging to the vehicle which he is towing away, or, if they consist of small parts or broken glass, he shall clear the streets of said small parts or glass, unless the driver is ordered not to do so by the investigating police officer due to circumstances at the scene of the accident.

(b) Any person violating subsection (a) of this Code section shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine not to exceed $100.00.



§ 40-6-277. Sheriffs and chief executive officers of law enforcement agencies to report deaths

Every sheriff and chief executive officer of a law enforcement agency other than a sheriff shall, on or before the tenth day of each month, report in writing to the Department of Transportation the death of any person within their jurisdiction during the preceding calendar month as the result of a traffic accident known to them, giving the time and place of the accident and the circumstances relating thereto, in the manner specified by the commissioner of transportation.



§ 40-6-278. Uniform reports and reporting procedures

The commissioner of transportation shall prescribe, by rule, uniform motor vehicle accident reports and reporting procedures which shall be used by all police officers, whether state, county, or municipal. The rules shall be adopted in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." The rules may require one type of report and reporting procedure for motor vehicle accidents in which property damage alone is involved and another type of report and reporting procedure for motor vehicle accidents involving personal injury or death. The commissioner may, by rule, require additional investigation or reports in case of serious bodily injury or death.






Article 13 - Special Provisions for Certain Vehicles

Part 1 - Bicycles and Play Vehicles

§ 40-6-290. Application of part

The provisions of this part applicable to bicycles shall apply whenever a bicycle is operated upon a highway, upon a bicycle lane, or upon any bicycle path set aside for the exclusive use of bicycles, subject to those exceptions stated in this part.



§ 40-6-291. Traffic laws applicable to bicycles; signaling of right hand turns

(a) The provisions of this chapter that apply to vehicles, but not exclusively to motor vehicles, shall apply to bicycles, except as provided in this Code section and except that the penalties prescribed in subsection (b) of Code Section 40-6-390, subsection (c) of Code Section 40-6-391, and subsection (a) of Code Section 40-6-393 shall not apply to persons riding bicycles.

(b) Notwithstanding the provisions of Code Section 40-6-50, any person operating a bicycle may ride upon a paved shoulder; provided, however, that such person shall not be required to ride upon a paved shoulder.

(c) Any person operating a bicycle may signal a right turn with his or her right arm and hand extended horizontally or with his or her left hand and arm extended upward.



§ 40-6-292. Manner of riding bicycle; carrying more than one person

(a) A person propelling a bicycle shall not ride other than upon or astride a permanent and regular seat attached thereto and shall allow no person to ride upon the handlebars.

(b) No bicycle shall be used to carry more persons at one time than the number for which it is designed and equipped.

(c) No person shall transport a child under the age of one year as a passenger on a bicycle on a highway, roadway, bicycle path, bicycle lane, or sidewalk; provided, however, that a child under the age of one year may be transported on a bicycle trailer or in an infant sling so long as such child is seated in the bicycle trailer or carried in an infant sling according to the bicycle trailer's or infant sling's manufacturer's instructions, and the bicycle trailer is properly affixed to the bicycle according to the bicycle trailer's manufacturer's instructions or the infant sling is properly worn by the rider of the bicycle according to the infant sling's manufacturer's instructions.

(d) No child between the ages of one year and four years shall ride as a passenger on a bicycle or bicycle trailer or be transported in an infant sling unless the child is securely seated in a child passenger bicycle seat, bicycle trailer, or infant sling according to the child passenger bicycle seat's, bicycle trailer's, or infant sling's manufacturer's instructions and the child passenger seat or bicycle trailer is properly affixed to the bicycle according to the child passenger bicycle seat's or bicycle trailer's manufacturer's instructions or the infant sling is worn according to the infant sling's manufacturer's instructions.

(e) Violation of subsections (c) and (d) of this Code section shall not constitute negligence per se nor contributory negligence per se or be considered evidence of negligence or liability.

(f) No person under the age of 16 years failing to comply with subsections (c) and (d) of this Code section shall be fined or imprisoned.



§ 40-6-293. Clinging to vehicles

No person riding upon any bicycle, coaster, roller skates, sled, or toy vehicle shall attach the same or himself or herself to any vehicle upon a roadway.



§ 40-6-294. Riding on roadways and bicycle paths

(a) As used in this Code section, the term "hazards to safe cycling" includes, but shall not be limited to, surface debris, rough pavement, drain grates which are parallel to the side of the roadway, parked or stopped vehicles, potentially opening car doors, or any other objects which threaten the safety of a person operating a bicycle.

(b) Every person operating a bicycle upon a roadway shall ride as near to the right side of the roadway as practicable, except when:

(1) Turning left;

(2) Avoiding hazards to safe cycling;

(3) The lane is too narrow to share safely with a motor vehicle;

(4) Traveling at the same speed as traffic;

(5) Exercising due care when passing a standing vehicle or one proceeding in the same direction; or

(6) There is a right turn only lane and the person operating the bicycle is not turning right;

provided, however, that every person operating a bicycle away from the right side of the roadway shall exercise reasonable care and shall give due consideration to the other applicable rules of the road.

(c) Persons riding bicycles upon a roadway shall not ride more than two abreast except on bicycle paths, bicycle lanes, parts of roadways set aside for the exclusive use of bicycles, or when a special event permit issued by a local governing authority permits riding more than two abreast.

(d) Whenever a usable bicycle path has been provided adjacent to a roadway and designated for the exclusive use of bicycle riders, then the appropriate governing authority may require that bicycle riders use such bicycle path and not use those sections of the roadway so specified by such local governing authority. The governing authority may be petitioned to remove restrictions upon demonstration that the bicycle path has become inadequate due to capacity, maintenance, or other causes.

(e) Bicycle paths subject to the provisions of subsection (d) of this Code section shall at a minimum be required to meet accepted guidelines, recommendations, and criteria with respect to planning, design, operation, and maintenance as set forth by the American Association of State Highway and Transportation Officials, and such bicycle paths shall provide accessibility to destinations equivalent to the use of the roadway.

(f) Any person operating a bicycle in a bicycle lane shall ride in the same direction as traffic on the roadway.

(g) Electric assisted bicycles may be operated on bicycle paths.



§ 40-6-295. Carrying articles

No person operating a bicycle shall carry any package, bundle, or other article which prevents him or her from keeping at least one hand upon the handlebars.



§ 40-6-296. Lights and other equipment on bicycles

(a) Every bicycle when in use at nighttime shall be equipped with a light on the front which shall emit a white light visible from a distance of 300 feet to the front and with a light on the back which shall emit a red light visible from a distance of 300 feet to the rear. Any bicycle equipped with a red reflector on the rear that is approved by the Department of Public Safety shall not be required to have a light on the rear of the bicycle.

(b) Every bicycle sold or operated shall be equipped with a brake which will enable the operator to make the braked wheels skid on dry, level pavement.

(c) No bicycle shall be equipped or operated while equipped with a set of handlebars so raised that the operator must elevate his or her hands above the operator's shoulders in order to grasp the normal steering grip area.

(d) (1) No person under the age of 16 years shall operate or be a passenger on a bicycle on a highway, bicycle path, bicycle lane, or sidewalk under the jurisdiction or control of this state or any local political subdivision thereof without wearing a bicycle helmet.

(2) For the purposes of this subsection, the term "bicycle helmet" means a piece of protective headgear which meets or exceeds the impact standards for bicycle helmets set by the American National Standards Institute (ANSI) or the Snell Memorial Foundation.

(3) For the purposes of this subsection, a person shall be deemed to wear a bicycle helmet only if a bicycle helmet of good fit is fastened securely upon such person's head with the straps of such bicycle helmet.

(4) No bicycle without an accompanying protective bicycle helmet shall be rented or leased to or for the use of any person under the age of 16 years unless that person is in possession of a bicycle helmet at the time of the rental or lease.

(5) Violation of any provision of this subsection shall not constitute negligence per se nor contributory negligence per se or be considered evidence of negligence or liability.

(6) No person under the age of 16 failing to comply with any provision of this subsection shall be fined or imprisoned.



§ 40-6-297. Violation of part a misdemeanor; duty of parents and guardians

(a) It shall be a misdemeanor for any person to do any act forbidden or fail to perform any act required in this part.

(b) The parent of any child and the guardian of any ward shall not authorize or knowingly permit such child or ward to violate any of the provisions of this part.



§ 40-6-298. Rules and regulations

The Board of Public Safety is authorized to promulgate rules and regulations to carry this part into effect and is authorized to establish regulations for any additional safety equipment or standards it shall require for bicycles.






Part 1A - Operation of Farm Use Vehicle

§ 40-6-305. Purpose of farm use vehicle

(a) As used in this part, the term:

(1) "Farmer" means the owner of a commercial agricultural or silvicultural operation or an employee thereof. Such term shall also include any spouse, child, sibling, parent, grandparent, or grandchild of the owner of such operation.

(2) "Farm use vehicle" means an all-terrain vehicle or personal transportation vehicle.

(b) A farmer who is 16 years of age or older may operate a farm use vehicle on any public road or highway of this state so long as:

(1) Such vehicle has a properly affixed emblem conforming to the requirements of Code Section 40-8-4; and

(2) Such vehicle is actively being operated by such farmer to transport:

(A) Agricultural products, livestock, farm machinery, or farm supplies to or from a farm; or

(B) Such farmer between his or her residence and the farm at which he or she works or between properties of such farm.



§ 40-6-306. Rights and duties of operator

Every person operating a farm use vehicle shall be granted all of the rights and shall be subject to all of the duties applicable to the driver of any other vehicle under this chapter except as to special regulations in this part and except as to the provisions of this chapter which by their nature can have no application.



§ 40-6-307. Local restrictions on public roads and highways

Any municipality may prohibit or limit the operation of farm use vehicles on public roads and highways within its jurisdiction if it is determined that such operation endangers the safety of the traveling public.






Part 2 - Motorcycles

§ 40-6-310. Traffic laws applicable to persons operating motorcycles

Every person operating a motorcycle shall be granted all of the rights and shall be subject to all of the duties applicable to the driver of any other vehicle under this chapter except as to special regulations in this part and except as to those provisions of this chapter which by their nature can have no application.



§ 40-6-311. Manner of riding motorcycle generally

(a) A person operating a motorcycle shall ride only upon the permanent and regular seat attached thereto; and such operator shall not carry any other person nor shall any other person ride on a motorcycle unless such motorcycle is designed to carry more than one person, in which event a passenger may ride upon the permanent and regular seat if designed for two persons or upon another seat firmly attached to the motorcycle at the rear or side of the operator.

(b) A person shall ride upon a motorcycle only while sitting astride the seat, facing forward, with one leg on either side of the motorcycle.

(c) No person shall operate a motorcycle while carrying any package, bundle, or other article which prevents him from keeping both hands on the handlebars.

(d) No operator shall carry any person, nor shall any person ride, in a position that will interfere with the operation or control of the motorcycle or the view of the operator.

(e) No person shall operate or ride upon a motorcycle unless he shall wear some type of footwear in addition to or other than socks.



§ 40-6-312. Operating motorcycle on roadway laned for traffic

(a) All motorcycles are entitled to full use of a lane, and no motor vehicle shall be driven in such a manner as to deprive any motorcycle of the full use of a lane. This subsection shall not apply to motorcycles operated two abreast in a single lane.

(b) The operator of a motorcycle shall not overtake and pass in the same lane occupied by the vehicle being overtaken.

(c) No person shall operate a motorcycle between lanes of traffic or between adjacent lines or rows of vehicles.

(d) Motorcycles shall not be operated more than two abreast in a single lane.

(e) A person operating a motorcycle shall at all times keep his headlights and taillights illuminated.

(f) Subsections (b) and (c) of this Code section shall not apply to police officers in the performance of their official duties.



§ 40-6-313. Clinging to other vehicles

No person riding upon a motorcycle shall attach himself or the motorcycle to any other vehicle on a roadway.



§ 40-6-314. Footrests and handlebars

(a) Any motorcycle carrying a passenger, other than in a sidecar or enclosed cab, shall be equipped with footrests for such passenger.

(b) No person shall operate any motorcycle with handlebars more than 25 inches in height above that portion of the seat occupied by the operator or with a backrest more commonly known as a sissy bar that is designed in such a way as to create a sharp point at its apex.



§ 40-6-315. Headgear and eye-protective devices for riders

(a) No person shall operate or ride upon a motorcycle unless he or she is wearing protective headgear which complies with standards established by the commissioner of public safety.

(b) No person shall operate or ride upon a motorcycle if the motorcycle is not equipped with a windshield unless he or she is wearing an eye-protective device of a type approved by the commissioner of public safety.

(c) This Code section shall not apply to persons riding within an enclosed cab or motorized cart. This Code section shall not apply to a person operating a three-wheeled motorcycle used only for agricultural purposes.

(d) The commissioner of public safety is authorized to approve or disapprove protective headgear and eye-protective devices required in this Code section and to issue and enforce regulations establishing standards and specifications for the approval thereof. The commissioner shall publish in print or electronically lists of all protective headgear and eye-protective devices by name and type which have been approved.



§ 40-6-316. Rules and regulations

The commissioner of public safety is authorized to promulgate rules and regulations to carry this part into effect and to establish regulations for safety standards for the operation of motorcycles.






Part 2A - Personal Assistive Mobility Devices

§ 40-6-320. Operation on highways and sidewalks; direction of travel

(a) Electric personal assistive mobility devices may be operated on highways and on sidewalks where a 48 inch clear path is maintained for access for persons with disabilities, provided that any person operating such a device shall have the same rights and duties as prescribed for pedestrians in Article 5 of this chapter and except as otherwise provided in this part.

(b) No person shall operate any electric personal assistive mobility device on the roadway of any highway unless:

(1) The maximum speed limit of the roadway is 35 miles per hour or less; or

(2) The roadway has a separately striped bicycle lane and the device is operated within the bicycle lane.

(c) When traveling on any roadway of a highway, a person operating an electric personal assistive mobility device shall travel in the same direction authorized for motor vehicle traffic on such roadway.



§ 40-6-321. Due care to pedestrians

Any person operating an electric personal assistive mobility device on a sidewalk or roadway shall comply with the requirements of this part or any local ordinance regulating the use of such devices pursuant to Code Section 40-6-371 and shall exercise due care to avoid colliding with, and shall yield the right of way to, persons traveling on foot.



§ 40-6-322. Speed of travel restricted

No person shall operate an electric personal assistive mobility device at a speed greater than seven miles per hour when traveling on any sidewalk or 15 miles per hour elsewhere; provided, however, that a county or municipal governing authority or the commissioner of transportation may further restrict the speed of such devices in locations where pedestrian traffic is congested and there is a significant speed differential between pedestrians and operators of such devices.



§ 40-6-323. Parking

(a) An electric personal assistive mobility device may be parked on a sidewalk unless otherwise prohibited or restricted by an official traffic control device or local ordinance; provided, however, that in no case shall an electric personal assistive mobility device be parked on any sidewalk in such a manner as to prevent the movement of a wheelchair.

(b) An electric personal assistive mobility device shall not be parked on any roadway in such a manner as to prevent the movement of a legally parked motor vehicle.

(c) Except as otherwise provided in this Code section, any person operating an electric personal assistive mobility device shall be subject to the same parking restrictions as provided for motor vehicles under Part 1 of Article 10 of this chapter. All violations of parking restrictions shall be deemed the responsibility of the owner of such device; and, for purposes of parking restrictions, the owner shall be deemed to be in control of the device at the time of a parking violation involving such device, and no evidence of actual control by such owner need be proven as an element of the offense.



§ 40-6-324. Transportation of hazardous materials; medical oxygen excluded

No person shall carry or transport any hazardous materials on an electric personal assistive mobility device. Oxygen carried for personal medical reasons shall not be deemed a hazardous material for purposes of this Code section.



§ 40-6-325. Required equipment; minimum age for operation; exception to age requirement

(a) Any electric personal assistive mobility device, when operated on any highway or sidewalk, shall be equipped with front, rear, and side reflectors which shall be visible from a distance of 300 feet when directly in front of lawful upper beams of headlights on a motor vehicle; a system that when employed will enable the operator to bring the device to a controlled stop; and, if the device is operated between one-half hour after sunset and one-half hour before sunrise, a lamp emitting a white light which, while the device is in motion, illuminates the area in front of the operator for a distance of 300 feet.

(b) No person under the age of 16 years shall operate an electric assistive personal mobility device on any highway; provided, however, that a person under the age of 16 years may operate an electric assistive personal mobility device on any sidewalk if such person is wearing protective headgear which meets or exceeds the impact standards for bicycle helmets required by Code Section 40-6-296.



§ 40-6-326. Operation while intoxicated

Any person who is under the influence of any intoxicating liquor or any drug to a degree which renders him or her a hazard shall not operate any electric personal assistive mobility device on any highway or sidewalk. Violation of this Code section shall be a misdemeanor, punishable upon conviction by a fine not to exceed $500.00.



§ 40-6-327. Penalty for violations

Any person who violates any provision of this part other than Code Section 40-6-326 shall not be guilty of a criminal offense or a moving traffic violation for purposes of Code Section 40-5-57 but shall be subject to a civil penalty not to exceed $500.00.






Part 3 - Personal Transportation Vehicles

§ 40-6-330. Standards for operating personal transportation vehicles

Any local authority desiring to establish operating standards for personal transportation vehicles shall comply with Part 6 of this article.



§ 40-6-330.1. Required equipment for personal transportation vehicles; grandfather clause

(a) All personal transportation vehicles shall be equipped with:

(1) A braking system sufficient for the weight and passenger capacity of the vehicle, including a parking brake;

(2) A reverse warning device functional at all times when the directional control is in the reverse position;

(3) A main power switch. When the switch is in the "off" position, or the key or other device that activates the switch is removed, the motive power circuit shall be inoperative. If the switch uses a key, it shall be removable only in the "off" position;

(4) Head lamps;

(5) Reflex reflectors;

(6) Tail lamps;

(7) A horn;

(8) A rearview mirror;

(9) Safety warning labels; and

(10) Hip restraints and hand holds or a combination thereof.

(b) The requirements of subsection (a) of this Code section shall not apply to any personal transportation vehicles operated during daylight hours authorized by local ordinances enacted prior to January 1, 2012.



§ 40-6-331. Designation of certain streets or PTV paths for PTV operation; PTV licensing requirements; establishment of operating standards for PTVs; local authority immunity; erection of signage; crossing streets under jurisdiction of Department of Transportation; use of PTVs by a commercial delivery company

(a) A local authority may, by ordinance, designate certain public streets or portions thereof or PTV paths that are under its regulation and control for the combined use of PTVs and regular vehicular traffic or the use of PTVs and no other types of motor vehicles and establish the conditions under which PTVs may be operated upon such streets or portions thereof or PTV paths, including without limitation the conditions under which a person may operate PTVs on such designated streets or portions thereof or PTV paths. All operators of PTVs shall be required to possess a valid driver's license except when operating a PTV within a locality whose local authority has enacted an ordinance permitting the use of PTVs or motorized carts on streets without possession of a driver's license prior to January 1, 2012.

(b) Local authority ordinances may establish operating standards but shall not require PTVs to meet any requirements of general law as to registration, inspection, certificate of title, or licensing; provided, however, that a local authority may, by ordinance, require the local registration and licensing of PTVs operated within its boundaries at least once every five years for a fee not to exceed $15.00. No local authority shall be liable for losses that result from exercising or not exercising inspection powers or functions, including failure to make an inspection or making an inadequate or negligent inspection of a PTV. The provisions of this subsection and the authority granted by this subsection shall not apply to PTVs owned by golf courses, country clubs, or other such organized entities which own such PTVs and make them available to or for use by members or the public on a rental or licensed basis, provided that such PTVs are used only on the premises of such golf courses, country clubs, or other such organized entities.

(c) Each local authority permitting the use of PTVs upon the public streets within its jurisdiction shall erect signs on every highway which comprises a part of the state highway system at that point on the highway which intersects the corporate limits of the municipality or boundaries of the county. Such signs shall be at least 24 by 30 inches in area and shall warn approaching motorists that PTVs are authorized for use on public streets. All costs associated with such signs shall be funded entirely by the local authority. Ordinances establishing operating standards for PTVs shall not be effective unless appropriate signs giving notice are posted as required by this subsection.

(d) (1) In jurisdictions where PTVs are permitted or otherwise allowed by state law, PTVs may cross streets and highways that are part of the state highway system only at crossings or intersections designated for that purpose and which are constructed as an active grade crossing in accordance with the Manual on Uniform Traffic Control Devices. PTV crossings shall be indicated by warning sign W11-11 of the Standard Highway Signs and be clearly visible in both directions by vehicles traversing the highway which is being crossed or intersected by PTVs.

(2) PTVs may cross streets and highways that are part of a municipal street system or county road system and used by other types of motor vehicles only at crossings or intersections designated for that purpose by the local authority having jurisdiction over such system.

(e) (1) Regardless of whether a local ordinance has been approved regarding the use of PTVs, delivery personnel for a commercial delivery company which has at least 10,000 persons employed in this state may operate PTVs within a residential subdivision with speed limits of 25 miles per hour or less, provided that any PTV utilized by a commercial delivery company shall:

(A) Include the equipment required in subsection (a) of Code Section 40-6-330.1;

(B) Be marked in a conspicuous manner with the name of the commercial delivery company;

(C) Be operated by a person with a valid driver's license; and

(D) Be utilized only for the delivery of envelopes and packages with a maximum size of 130 inches for the combined length and girth and with a weight no greater than 150 pounds per package.

(2) Any commercial delivery company utilizing PTVs under this subsection shall remit a $50.00 fee every five years to each local authority where a PTV is operated along with a signed statement that such commercial delivery company operates PTVs within the jurisdiction of such local authority.

(3) Notwithstanding any other provision of law to the contrary, any person operating a PTV under this subsection shall be granted all the rights and shall be subject to all the duties applicable to a driver of any other vehicle under this chapter; provided, however that subsection (b) of Code Section 40-6-315 shall not be applicable to the operator of a PTV under this subsection.

(4) Any PTV authorized to operate pursuant to this subsection shall not pull multiple trailers. Such PTVs shall be limited to pulling one trailer or cargo platform and be limited to hauling weight no greater than the carrying capacity of the PTV as determined by the manufacturer.






Part 4 - Mopeds

§ 40-6-350. Traffic laws applicable to persons operating mopeds

Every person operating a moped shall be granted all the rights and shall be subject to all the duties applicable to the driver of any other vehicle under this chapter except as to special regulations in this part and except as to those provisions of this chapter which by their nature can have no application. However, the operator of a moped shall not be required to comply with subsection (e) of Code Section 40-6-312, relating to headlights and taillights, or subsection (b) of Code Section 40-6-315, relating to windshields and eye-protective devices.



§ 40-6-351. Driver's license or permit required for certain operators

No person under 15 years of age shall operate a moped or an electric assisted bicycle upon the public roads and highways of this state. No person shall operate a moped upon the public roads and highways of this state unless he or she shall have in his or her possession a valid driver's license, instruction permit, or limited permit issued to him or her pursuant to Chapter 5 of this title; provided, however, that all classes of licenses, instruction permits, or limited permits issued pursuant to Chapter 5 of this title shall be valid for the purposes of operating mopeds upon the public roads and highways of this state. No license or permit shall be required for the operation of an electric assisted bicycle.



§ 40-6-352. Protective headgear

(a) No person shall operate or ride as a passenger upon a moped unless he or she is wearing protective headgear which complies with standards established by the commissioner of public safety. The commissioner in determining such standards shall consider the size, speed, and operational characteristics of the moped. Such standards need not necessarily be the same as for motorcyclists; however, any moped operator wearing an approved motorcycle helmet shall be deemed in compliance with this subsection. Operators of electric assisted bicycles may wear a properly fitted and fastened bicycle helmet which meets the standards of the American National Standards Institute or the Snell Memorial Foundation's Standards for Protective Headgear for Use in Bicycling, rather than a motorcycle helmet.

(b) The commissioner of public safety is authorized to approve or disapprove protective headgear for moped operators and to issue and enforce regulations establishing standards and specifications for the approval thereof. He or she shall publish in print or electronically lists by name and type of all protective headgear which have been approved by him or her.



§ 40-6-353. Operation over certain roads may be prohibited

The commissioner of transportation or local governing authorities having jurisdiction over public roads and highways may prohibit the operation of mopeds on public roads and highways within their jurisdiction if it is determined that such operation endangers the safety of the traveling public.



§ 40-6-354. Rules and regulations

The commissioner of public safety is authorized to promulgate rules and regulations to carry this part into effect and is authorized to establish regulations for safety equipment or standards for the operation of mopeds.






Part 5 - Low-Speed Vehicles

§ 40-6-360. Rights of persons operating low-speed vehicles

Every person operating a low-speed vehicle shall be granted all the rights and shall be subject to all the duties applicable to the driver of any other vehicle under this chapter except as to special regulations in this part and except as to those provisions of this chapter which by their nature can have no application.



§ 40-6-361. Traffic laws applicable to low-speed vehicles

(a) All low-speed vehicles are entitled to full use of a lane, and no motor vehicle shall be driven in such a manner as to deprive any low-speed vehicle of the full use of a lane.

(b) The operator of a low-speed vehicle shall not overtake and pass in the same lane occupied by the vehicle being overtaken.

(c) No person shall operate a low-speed vehicle between lanes of traffic or between adjacent lines or rows of vehicles.

(d) Low-speed vehicles shall not be operated two or more abreast in a single lane.



§ 40-6-362. Operating low-speed vehicles on highways

Low-speed vehicles shall be operated only on any highway where the posted speed limit does not exceed 35 miles per hour. The operator of a low-speed vehicle shall not operate such vehicle on any highway where the posted speed limit exceeds 35 miles per hour.






Part 6 - Personal Transportation Vehicle Transportation Plan

§ 40-6-363. Legislative intent

The purpose of this part shall be to authorize any local authority to establish a personal transportation vehicle transportation plan for roadways and streets within the local authority's jurisdiction. It is the intent of the General Assembly that these plans be designed and developed to best serve the functional travel needs of the jurisdiction and to have the physical safety of the personal transportation vehicle occupants and their property as a major planning component. No local authority shall be liable for losses resulting from exercising or not exercising its authority to adopt a personal transportation vehicle transportation plan, failing to adopt such plan, making an inadequate plan, or negligently adopting such plan.



§ 40-6-364. Definitions

As used in this part, the term:

(1) "Personal transportation vehicle lane" or "PTV lane" means a portion of the roadway that has been designated by striping, pavement markings, or signage for the exclusive or preferential use of persons operating personal transportation vehicles. Such PTV lanes shall at a minimum meet accepted guidelines, recommendations, and criteria with respect to planning, design, operation, and maintenance as set forth in the American Association of State Highway and Transportation Officials Safety Manual.

(2) "Personal transportation vehicle transportation plan" or "PTV plan" means a detailed guide for the operation of personal transportation vehicles upon local streets and road segments passed by a local authority through ordinance or resolution.

(3) "Plan area" means the territory designated by a local authority in a personal transportation vehicle transportation plan that provides for use of personal transportation vehicles and may include privately owned land upon the consent of the landowner.



§ 40-6-365. Standards for local authorities to establish personal transportation vehicle transportation plans

(a) A local authority may, by ordinance or resolution, adopt a PTV plan.

(b) Prior to the enactment of a PTV plan, a local authority shall submit the plan to any agency having traffic law enforcement responsibilities in the plan area and allow for input and comment upon the PTV plan.

(c) A PTV plan shall:

(1) Establish minimum general design criteria for the development, planning, and construction of separated PTV lanes, including, but not limited to, the design speed of the facility, the space requirements of the personal transportation vehicle, and roadway design criteria. This paragraph shall not apply if a local authority's governing body and the law enforcement agency with primary traffic jurisdiction over the street in question concludes that the street or roadway segment is suitable to safely accommodate both regular vehicular traffic and personal transportation vehicles but shall be governed by the requirements listed in Code Section 40-6-368;

(2) Establish uniform specifications and symbols for signs, markers, and traffic control devices consistent with the most current version of the Manual on Uniform Traffic Control Devices to control personal transportation vehicle traffic; to warn of dangerous conditions, obstacles, or hazards; to designate the right of way between personal transportation vehicles, other motor vehicles, and bicycles; to state the nature and destination of the PTV lane; and to warn pedestrians, bicyclists, and motorists of the presence of personal transportation vehicle traffic;

(3) Include a permitting process for personal transportation vehicles operating within the plan area. Such permitting process may include, but is not limited to, requirements regarding permit posting, permit renewal, operator education, and liability insurance. Local authorities may require a personal transportation vehicle to be permitted at least once every five years for a fee not to exceed $15.00;

(4) Establish minimum safety criteria for personal transportation vehicle operators, including, but not limited to, requirements relating to personal transportation vehicle maintenance and personal transportation vehicle safety. Unless otherwise allowed by law under local ordinance established prior to January 1, 2012, as authorized by Part 3 of this article, operators shall be required to possess a valid driver's license and comply with the financial responsibility requirements for passenger vehicle operators;

(5) Establish restrictions limiting the operation of personal transportation vehicles to PTV lanes, paths, or other approved streets or road segments in the plan area; and

(6) Provide that any person operating a personal transportation vehicle in the plan area in violation of the PTV plan is guilty of an infraction punishable by a fine as established by law.

(d) A PTV plan may include, but is not limited to, the following elements:

(1) Route selection, which includes a finding that the route will accommodate personal transportation vehicles without an adverse impact upon traffic safety, and will consider, among other things, the travel needs of commuters and other users;

(2) Transportation interfacing, which shall include, but not be limited to, coordination with other modes of transportation;

(3) Community involvement in planning;

(4) Flexibility and coordination with long-range transportation planning;

(5) Provision for personal transportation vehicle related facilities including, but not limited to, special access points, charging stations, and personal transportation vehicle crossings;

(6) Provisions for parking facilities, including, but not limited to, community commercial centers, golf courses, public areas, parks, and other destination locations; and

(7) Provisions for special paving, road markings, signage and striping for PTV lanes, road crossings, parking, and circulation.

(e) A PTV plan shall not include the use of any state highway, or any portion thereof, or the operation of personal transportation vehicles except that a crossing of, or a PTV lane along, a state highway may be included in the plan if consistent with accepted guidelines, recommendations, and criteria with respect to planning, design, signage, operation, and maintenance of shared use paths or PTV lanes as set forth in the Manual on Uniform Traffic Control Devices and the American Association of State Highway and Transportation Officials Safety Manual.



§ 40-6-366. Acquisition of property for PTV lanes

A local authority that adopts a PTV plan may establish PTV lanes through the acquisition of property, including easements or rights of way, by dedication, purchase, or condemnation.



§ 40-6-367. Part inapplicable to certain localities with prior ordinances governing PTV use

This part shall have no application to any county or municipality that has enacted prior to January 1, 2012, an ordinance authorizing the operation of PTVs.



§ 40-6-368. Requirements for streets or highways on which joint use by regular vehicle traffic and PTVs permitted

Any street or highway segment upon which the joint use by regular vehicle traffic and personal transportation vehicles is permitted shall:

(1) Have speed limits of 25 miles per hour or less, as established by an engineering and traffic survey; and

(2) Have been determined by a qualified traffic engineer to accommodate personal transportation vehicles without adversely impacting traffic safety or the travel needs of commuters and other users.



§ 40-6-369. Manner in which PTVs may be driven

(a) All personal transportation vehicles authorized by a PTV plan to operate on a street, road segment, or PTV lane are entitled to full use of a lane, and no motor vehicle shall be driven in such manner as to deprive a personal transportation vehicle of the full use of a lane.

(b) The operator of a personal transportation vehicle shall not overtake and pass in the same lane occupied by the vehicle being overtaken.

(c) No person shall operate a personal transportation vehicle between lanes of traffic or between adjacent lines or rows of vehicles.

(d) Personal transportation vehicles shall not be operated two or more abreast in a single lane.



§ 40-6-369.1. Speed limits on streets authorized for PTV use

Personal transportation vehicles shall only be operated on highways where the posted speed limit does not exceed 25 miles per hour. The operator of a personal transportation vehicle shall not operate such vehicle on any highway where the posted speed limit exceeds 25 miles per hour.









Article 14 - Effect of Chapter on Powers of Local Authorities

§ 40-6-370. Uniform state-wide application of chapter

The provisions of this chapter and the definitions contained in Code Section 40-1-1 shall be applicable and uniform throughout this state and in all counties and municipalities therein, and no local authority shall enact or enforce any ordinance on a matter covered by the provisions of this chapter except as expressly authorized in Code Sections 40-6-371 and 40-6-372.



§ 40-6-371. Powers of local authorities generally

(a) This chapter shall not be deemed to prevent local authorities with respect to streets and highways under their jurisdiction and within the reasonable exercise of the police power from:

(1) Regulating or prohibiting stopping, standing, or parking;

(2) Regulating traffic by means of police officers or official traffic-control devices;

(3) Regulating or prohibiting processions or assemblages on the highways;

(4) Designating particular highways or roadways for use by traffic moving in one direction as authorized in Code Section 40-6-47;

(5) Establishing speed limits for vehicles in public parks, notwithstanding any provisions of law establishing a minimum speed limit for an area outside an urban or residential district;

(6) Designating any highway as a through highway or designating any intersection or junction of roadway as a stop or yield intersection or junction;

(7) Requiring the registration and inspection of bicycles, including the requirement of a registration fee;

(8) Designating any highway intersection as a "yield right of way" intersection and requiring vehicles facing a "yield right of way" sign to yield the right of way to other vehicles;

(9) Regulating or prohibiting the turning of vehicles or specified types of vehicles;

(10) Altering or establishing speed limits as authorized by law;

(11) Designating no-passing zones as authorized in Code Section 40-6-46;

(12) Prohibiting or regulating the use of controlled-access roadways by any class of vehicle or kind of traffic as authorized in Code Section 40-6-51;

(13) Prohibiting or regulating the use of heavily traveled streets by any class of vehicle or kind of traffic found to be incompatible with the normal and safe movement of traffic;

(14) Establishing minimum speed limits as authorized by law;

(15) Designating hazardous railroad grade crossings as authorized in Code Section 40-6-141;

(16) Designating and regulating traffic on play streets;

(17) Regulating persons propelling push carts;

(18) Regulating persons upon skates, coasters, sleds, and other toy vehicles;

(18.1) Regulating the operation of electric personal assistive mobility devices, provided that such regulations are no less restrictive than those imposed by Part 2A of Article 13 of this chapter;

(18.2) Regulating the operation of personal transportation vehicles, provided that such regulations comply with Parts 3 and 6 of Article 13 of this chapter;

(19) Adopting and enforcing such temporary or experimental regulations as may be necessary to cover emergencies or special conditions; or

(20) Adopting such other traffic regulations as are specifically authorized by this chapter.

(a.1) No fine imposed by a local authority for violation of an ordinance or regulation for conduct which constitutes a violation of a provision of this chapter shall exceed any maximum fine specified by this chapter for such violation.

(b) No local authority shall erect or maintain any official traffic-control device at any location so as to require the traffic on any state highway to stop before entering or crossing any intersecting highway unless approval in writing has first been obtained from the Department of Transportation of the State of Georgia. If this issue is on trial in a civil or criminal action, the proper authority shall be presumed.

(c) No ordinance or regulation enacted under paragraph (4), (5), (6), (8), (9), (10), (11), (12), (13), (14), (15), (16), (17), (18), or (18.2) of subsection (a) of this Code section shall be effective until official traffic-control devices giving notice of such local traffic regulations are erected upon or at the entrances to the highway or the part thereof affected as may be most appropriate.



§ 40-6-372. Adoption of chapter by local authorities

Local authorities by ordinance may adopt by reference any or all provisions of this chapter or of Code Section 40-1-1 without publishing or posting in full the provisions thereof.



§ 40-6-373. Effect of future changes in chapter

A future amendment or repeal of a provision of this chapter or of Code Section 40-1-1 shall so amend or repeal the pertinent provision, if any, of the original ordinance adopted by a local authority pursuant to the authority of Code Section 40-6-372 without any action by such local authority being required.



§ 40-6-374. Form of adopting ordinance

Local authorities shall use the following wording or similar wording in adopting by reference the provisions of this chapter or the definitions contained in Code Section 40-1-1:

(Municipality or County) of

Ordinance number

An ordinance adopting the Georgia Uniform Rules of the Road, Code

Sections [ to (except for Code Sections )] of Chapter 6 of

Title 40 of the Official Code of Georgia Annotated, to regulate traffic

upon the public streets of the (Municipality or County) of and

repealing ordinance number and all other ordinances and sections of

ordinances in conflict herewith.

It is ordained by as follows:

Section 1. Adoption by reference. Pursuant to Chapter 6 of Title 40

of the Official Code of Georgia Annotated, Code Sections 40-6-372

through 40-6-376, Code Sections [ to (except for Code Sections

)] of that chapter known as the Uniform Rules of the Road and

the definitions contained in Code Section 40-1-1 are hereby adopted as

and for the traffic regulations of this (Municipality or County) with

like effect as if recited herein.

Section 2. Penalties. Unless another penalty is expressly provided by

law, every person convicted of a violation of any provision of this

ordinance shall be punished by a fine of not more than dollars or

by imprisonment for not more than days or by both such fine and

imprisonment.

Section 3. Repeal. The (existing ordinances covering the same matters

as embraced in this ordinance) are hereby repealed and all ordinances or

parts of ordinances inconsistent with the provisions of this ordinance

are hereby repealed.

Section 4. Effective date. This ordinance shall take effect from and

after the day of , .



§ 40-6-375. Citations for violations

It shall be sufficient in citing a violation of a provision of this chapter to refer to the ordinance number of the enacting ordinance, provided that the citation form used is the one developed by the commissioner of public safety under the authority of Code Section 40-13-1.



§ 40-6-376. Prosecution under this chapter or local ordinance; double jeopardy

(a) Any offense, except a violation of subsection (b) of Code Section 40-6-270 or a violation of Code Section 40-6-393, which is a violation of a provision of this chapter and of a local ordinance may, at the discretion of the local law enforcement officer or prosecutor, be charged as a violation of the state statute or of the local ordinance. A violation of subsection (b) of Code Section 40-6-270 or a violation of Code Section 40-6-393 shall be charged as a state violation.

(b) If the offense charged under an ordinance constitutes a violation of any provision of this chapter, the defendant may request transfer of the charge to the appropriate state tribunal. If the defendant so requests, the recorder or city judge, after conducting a commitment hearing in which probable cause for arrest is found, or upon obtaining a waiver of commitment hearing, shall summarily fix the defendant's bond and bind his case over to the appropriate state tribunal.

(c) No person tried in any court for a violation of this chapter or any ordinance adopted pursuant thereto shall thereafter be tried in any court for the same offense. A conviction for the violation of an ordinance adopted pursuant to this chapter shall be considered a prior conviction for all purposes under this chapter and under Chapter 13 of this title.

(d) No court, other than a court having jurisdiction to try a person charged with a violation of Code Section 40-6-393, shall have jurisdiction over any offense arising under the laws of this state or the ordinances of any political subdivision thereof, which offense arose out of the same conduct which led to said person's being charged with a violation of Code Section 40-6-393 and any judgment rendered by such court shall be null and void.






Article 15 - Serious Traffic Offenses

§ 40-6-390. Reckless driving

(a) Any person who drives any vehicle in reckless disregard for the safety of persons or property commits the offense of reckless driving.

(b) Every person convicted of reckless driving shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine not to exceed $1,000.00 or imprisonment not to exceed 12 months, or by both such fine and imprisonment, provided that no provision of this Code section shall be construed so as to deprive the court imposing the sentence of the power given by law to stay or suspend the execution of such sentence or to place the defendant on probation.



§ 40-6-391. Driving under the influence of alcohol, drugs, or other intoxicating substances; penalties; publication of notice of conviction for persons convicted for second time; endangering a child

(a) A person shall not drive or be in actual physical control of any moving vehicle while:

(1) Under the influence of alcohol to the extent that it is less safe for the person to drive;

(2) Under the influence of any drug to the extent that it is less safe for the person to drive;

(3) Under the intentional influence of any glue, aerosol, or other toxic vapor to the extent that it is less safe for the person to drive;

(4) Under the combined influence of any two or more of the substances specified in paragraphs (1) through (3) of this subsection to the extent that it is less safe for the person to drive;

(5) The person's alcohol concentration is 0.08 grams or more at any time within three hours after such driving or being in actual physical control from alcohol consumed before such driving or being in actual physical control ended; or

(6) Subject to the provisions of subsection (b) of this Code section, there is any amount of marijuana or a controlled substance, as defined in Code Section 16-13-21, present in the person's blood or urine, or both, including the metabolites and derivatives of each or both without regard to whether or not any alcohol is present in the person's breath or blood.

(b) The fact that any person charged with violating this Code section is or has been legally entitled to use a drug shall not constitute a defense against any charge of violating this Code section; provided, however, that such person shall not be in violation of this Code section unless such person is rendered incapable of driving safely as a result of using a drug other than alcohol which such person is legally entitled to use.

(c) Every person convicted of violating this Code section shall, upon a first or second conviction thereof, be guilty of a misdemeanor, upon a third conviction thereof, be guilty of a high and aggravated misdemeanor, and upon a fourth or subsequent conviction thereof, be guilty of a felony except as otherwise provided in paragraph (4) of this subsection and shall be punished as follows:

(1) First conviction with no conviction of and no plea of nolo contendere accepted to a charge of violating this Code section within the previous ten years, as measured from the dates of previous arrests for which convictions were obtained or pleas of nolo contendere were accepted to the date of the current arrest for which a conviction is obtained or a plea of nolo contendere is accepted:

(A) A fine of not less than $300.00 and not more than $1,000.00, which fine shall not, except as provided in subsection (g) of this Code section, be subject to suspension, stay, or probation;

(B) A period of imprisonment of not fewer than ten days nor more than 12 months, which period of imprisonment may, at the sole discretion of the judge, be suspended, stayed, or probated, except that if the offender's alcohol concentration at the time of the offense was 0.08 grams or more, the judge may suspend, stay, or probate all but 24 hours of any term of imprisonment imposed under this subparagraph;

(C) Not fewer than 40 hours of community service, except that for a conviction for violation of subsection (k) of this Code section where the person's alcohol concentration at the time of the offense was less than 0.08 grams, the period of community service shall be not fewer than 20 hours;

(D) Completion of a DUI Alcohol or Drug Use Risk Reduction Program within 120 days following his or her conviction; provided, however, that if the defendant is incarcerated and such program cannot be completed within 120 days, it shall be completed within 90 days of his or her release from custody. The sponsor of any such program shall provide written notice of the Department of Driver Services' certification of the program to the person upon enrollment in the program;

(E) A clinical evaluation as defined in Code Section 40-5-1 and, if recommended as a part of such evaluation, completion of a substance abuse treatment program as defined in Code Section 40-5-1; provided, however, that in the court's discretion such evaluation may be waived; and

(F) If the person is sentenced to a period of imprisonment for fewer than 12 months, a period of probation of 12 months less any days during which the person is actually incarcerated;

(2) For the second conviction within a ten-year period of time, as measured from the dates of previous arrests for which convictions were obtained or pleas of nolo contendere were accepted to the date of the current arrest for which a conviction is obtained or a plea of nolo contendere is accepted:

(A) A fine of not less than $600.00 and not more than $1,000.00, which fine shall not, except as provided in subsection (g) of this Code section, be subject to suspension, stay, or probation;

(B) A period of imprisonment of not fewer than 90 days and not more than 12 months. The judge shall probate at least a portion of such term of imprisonment, in accordance with subparagraph (F) of this paragraph, thereby subjecting the offender to the provisions of Article 7 of Chapter 8 of Title 42 and to such other terms and conditions as the judge may impose; provided, however, that the offender shall be required to serve not fewer than 72 hours of actual incarceration;

(C) Not fewer than 30 days of community service;

(D) Completion of a DUI Alcohol or Drug Use Risk Reduction Program within 120 days following his or her conviction; provided, however, that if the defendant is incarcerated and such program cannot be completed within 120 days, it shall be completed within 90 days of his or her release from custody. The sponsor of any such program shall provide written notice of the Department of Driver Services' certification of the program to the person upon enrollment in the program;

(E) A clinical evaluation as defined in Code Section 40-5-1 and, if recommended as a part of such evaluation, completion of a substance abuse treatment program as defined in Code Section 40-5-1; and

(F) A period of probation of 12 months less any days during which the person is actually incarcerated;

(3) For the third conviction within a ten-year period of time, as measured from the dates of previous arrests for which convictions were obtained or pleas of nolo contendere were accepted to the date of the current arrest for which a conviction is obtained or a plea of nolo contendere is accepted:

(A) A fine of not less than $1,000.00 and not more than $5,000.00, which fine shall not, except as provided in subsection (g) of this Code section, be subject to suspension, stay, or probation;

(B) A mandatory period of imprisonment of not fewer than 120 days and not more than 12 months. The judge shall probate at least a portion of such term of imprisonment, in accordance with subparagraph (F) of this paragraph, thereby subjecting the offender to the provisions of Article 7 of Chapter 8 of Title 42 and to such other terms and conditions as the judge may impose; provided, however, that the offender shall be required to serve not fewer than 15 days of actual incarceration;

(C) Not fewer than 30 days of community service;

(D) Completion of a DUI Alcohol or Drug Use Risk Reduction Program within 120 days following his or her conviction; provided, however, that if the defendant is incarcerated and such program cannot be completed within 120 days, it shall be completed within 90 days of his or her release from custody. The sponsor of any such program shall provide written notice of the Department of Driver Services' certification of the program to the person upon enrollment in the program;

(E) A clinical evaluation as defined in Code Section 40-5-1 and, if recommended as a part of such evaluation, completion of a substance abuse treatment program as defined in Code Section 40-5-1; and

(F) A period of probation of 12 months less any days during which the person is actually incarcerated;

(4) For the fourth or subsequent conviction within a ten-year period of time, as measured from the dates of previous arrests for which convictions were obtained or pleas of nolo contendere were accepted to the date of the current arrest for which a conviction is obtained or a plea of nolo contendere is accepted:

(A) A fine of not less than $1,000.00 and not more than $5,000.00, which fine shall not, except as provided in subsection (g) of this Code section, be subject to suspension, stay, or probation;

(B) A period of imprisonment of not less than one year and not more than five years; provided, however, that the judge may suspend, stay, or probate all but 90 days of any term of imprisonment imposed under this paragraph. The judge shall probate at least a portion of such term of imprisonment, in accordance with subparagraph (F) of this paragraph, thereby subjecting the offender to the provisions of Article 7 of Chapter 8 of Title 42 and to such other terms and conditions as the judge may impose;

(C) Not fewer than 60 days of community service; provided, however, that if a defendant is sentenced to serve three years of actual imprisonment, the judge may suspend the community service;

(D) Completion of a DUI Alcohol or Drug Use Risk Reduction Program within 120 days following his or her conviction; provided, however, that if the defendant is incarcerated and such program cannot be completed within 120 days, it shall be completed within 90 days of his or her release from custody. The sponsor of any such program shall provide written notice of the Department of Driver Services' certification of the program to the person upon enrollment in the program;

(E) A clinical evaluation as defined in Code Section 40-5-1 and, if recommended as a part of such evaluation, completion of a substance abuse treatment program as defined in Code Section 40-5-1; and

(F) A period of probation of five years less any days during which the person is actually imprisoned;

provided, however, that if the ten-year period of time as measured in this paragraph commenced prior to July 1, 2008, then such fourth or subsequent conviction shall be a misdemeanor of a high and aggravated nature and punished as provided in paragraph (3) of this subsection;

(5) If a person has been convicted of violating subsection (k) of this Code section premised on a refusal to submit to required testing or where such person's alcohol concentration at the time of the offense was 0.08 grams or more, and such person is subsequently convicted of violating subsection (a) of this Code section, such person shall be punished by applying the applicable level or grade of conviction specified in this subsection such that the previous conviction of violating subsection (k) of this Code section shall be considered a previous conviction of violating subsection (a) of this Code section;

(6) For the purpose of imposing a sentence under this subsection, a plea of nolo contendere based on a violation of this Code section shall constitute a conviction; and

(7) For purposes of determining the number of prior convictions or pleas of nolo contendere pursuant to the felony provisions of paragraph (4) of this subsection, only those offenses for which a conviction is obtained or a plea of nolo contendere is accepted on or after July 1, 2008, shall be considered; provided, however, that nothing in this subsection shall be construed as limiting or modifying in any way administrative proceedings or sentence enhancement provisions under Georgia law, including, but not limited to, provisions relating to punishment of recidivist offenders pursuant to Title 17.

(d) (1) Notwithstanding the limits set forth in any municipal charter, any municipal court of any municipality shall be authorized to impose the misdemeanor or high and aggravated misdemeanor punishments provided for in this Code section upon a conviction of violating this Code section or upon a conviction of violating any ordinance adopting the provisions of this Code section.

(2) Notwithstanding any provision of this Code section to the contrary, any court authorized to hear misdemeanor or high and aggravated misdemeanor cases involving violations of this Code section shall be authorized to exercise the power to probate, suspend, or stay any sentence imposed. Such power shall, however, be limited to the conditions and limitations imposed by subsection (c) of this Code section.

(e) The foregoing limitations on punishment also shall apply when a defendant has been convicted of violating, by a single transaction, more than one of the four provisions of subsection (a) of this Code section.

(f) The provisions of Code Section 17-10-3, relating to general punishment for misdemeanors including traffic offenses, and the provisions of Article 3 of Chapter 8 of Title 42, relating to probation of first offenders, shall not apply to any person convicted of violating any provision of this Code section.

(g) (1) If the payment of the fine required under subsection (c) of this Code section will impose an economic hardship on the defendant, the judge, at his or her sole discretion, may order the defendant to pay such fine in installments and such order may be enforced through a contempt proceeding or a revocation of any probation otherwise authorized by this Code section.

(2) In the sole discretion of the judge, he or she may suspend up to one-half of the fine imposed under subsection (c) of this Code section conditioned upon the defendant's undergoing treatment in a substance abuse treatment program as defined in Code Section 40-5-1.

(h) For purposes of determining under this chapter prior convictions of or pleas of nolo contendere to violating this Code section, in addition to the offense prohibited by this Code section, a conviction of or plea of nolo contendere to any of the following offenses shall be deemed to be a violation of this Code section:

(1) Any federal law substantially conforming to or parallel with the offense covered under this Code section;

(2) Any local ordinance adopted pursuant to Article 14 of this chapter, which ordinance adopts the provisions of this Code section; or

(3) Any previously or currently existing law of this or any other state, which law was or is substantially conforming to or parallel with this Code section.

(i) A person shall not drive or be in actual physical control of any moving commercial motor vehicle while there is 0.04 percent or more by weight of alcohol in such person's blood, breath, or urine. Every person convicted of violating this subsection shall be guilty of a misdemeanor and, in addition to any disqualification resulting under Article 7 of Chapter 5 of this title, the "Uniform Commercial Driver's License Act," shall be fined as provided in subsection (c) of this Code section.

(j) (1) The clerk of the court in which a person is convicted a second or subsequent time under subsection (c) of this Code section within five years, as measured from the dates of previous arrests for which convictions were obtained or pleas of nolo contendere were accepted to the date of the current arrest for which a conviction is obtained or a plea of nolo contendere is accepted, shall cause to be published a notice of conviction for each such person convicted. Such notices of conviction shall be published in the manner of legal notices in the legal organ of the county in which such person resides or, in the case of nonresidents, in the legal organ of the county in which the person was convicted. Such notice of conviction shall be one column wide by two inches long and shall contain the photograph taken by the arresting law enforcement agency at the time of arrest, the name of the convicted person, the city, county, and zip code of the convicted person's residential address, and the date, time, place of arrest, and disposition of the case and shall be published once in the legal organ of the appropriate county in the second week following such conviction or as soon thereafter as publication may be made.

(2) The convicted person for which a notice of conviction is published pursuant to this subsection shall be assessed $25.00 for the cost of publication of such notice and such assessment shall be imposed at the time of conviction in addition to any other fine imposed pursuant to this Code section.

(3) The clerk of the court, the publisher of any legal organ which publishes a notice of conviction, and any other person involved in the publication of an erroneous notice of conviction shall be immune from civil or criminal liability for such erroneous publication, provided such publication was made in good faith.

(k) (1) A person under the age of 21 shall not drive or be in actual physical control of any moving vehicle while the person's alcohol concentration is 0.02 grams or more at any time within three hours after such driving or being in physical control from alcohol consumed before such driving or being in actual physical control ended.

(2) Every person convicted of violating this subsection shall be guilty of a misdemeanor for the first and second convictions and upon a third or subsequent conviction thereof be guilty of a high and aggravated misdemeanor and shall be punished and fined as provided in subsection (c) of this Code section, provided that any term of imprisonment served shall be subject to the provisions of Code Section 17-10-3.1, and any period of community service imposed on such person shall be required to be completed within 60 days of the date of sentencing.

(3) No plea of nolo contendere shall be accepted for any person under the age of 21 charged with a violation of this Code section.

(l) A person who violates this Code section while transporting in a motor vehicle a child under the age of 14 years is guilty of the separate offense of endangering a child by driving under the influence of alcohol or drugs. The offense of endangering a child by driving under the influence of alcohol or drugs shall not be merged with the offense of driving under the influence of alcohol or drugs for the purposes of prosecution and sentencing. An offender who is convicted of a violation of this subsection shall be punished in accordance with the provisions of subsection (d) of Code Section 16-12-1.



§ 40-6-391.1. Entry of plea of nolo contendere; order to attend alcohol and drug course

(a) The decision to accept a plea of nolo contendere to a charge of violating Code Section 40-6-391 shall be at the sole discretion of the judge but, if such plea is accepted, the penalties provided for in subsection (c) of Code Section 40-6-391 shall be imposed; provided, however, that no such plea of nolo contendere shall be accepted if the person charged with violating Code Section 40-6-391 had an alcohol concentration of more than 0.15 at any time within three hours after driving or being in control of any moving vehicle from alcohol consumed before such driving or being in control ended.

(b) If the defendant has not been convicted of or had a plea of nolo contendere accepted to a charge of violating Code Section 40-6-391 within the previous five years and if the plea of nolo contendere shall be used as provided in paragraph (1) of subsection (a) of Code Section 40-5-63, no such plea shall be accepted unless, at a minimum, the following conditions are met:

(1) The defendant has filed a verified petition with the court requesting that such plea be accepted and setting forth the facts and special circumstances necessary to enable the judge to determine that accepting such plea is in the best interest of justice; and

(2) The judge has reviewed the defendant's driving records that are on file with the Department of Driver Services.

(c) The judge, as part of the record of the disposition of the charge, shall set forth, under seal of the court, his or her reasons for accepting the plea of nolo contendere.

(d) The record of the disposition of the case, including the ruling required in subsection (c) of this Code section, shall be forwarded to the Department of Driver Services within ten days after disposition.

(e) If a plea of nolo contendere is accepted under the conditions set forth in subsection (b) of this Code section, the defendant's driver's license shall be forwarded to the Department of Driver Services as provided in subsection (c) of Code Section 40-5-67.



§ 40-6-391.2. Seizure and civil forfeiture of motor vehicle operated by habitual violator.

(a) Any motor vehicle operated by a person who has been declared a habitual violator for three violations of Code Section 40-6-391, whose license has been revoked, and who is arrested and charged with a violation of Code Section 40-6-391 is declared to be contraband and subject to forfeiture in accordance with the procedures set forth in Chapter 16 of Title 9.

(b) In any case where a vehicle which is the only family vehicle is determined to be subject to forfeiture, the court may, if it determines that the financial hardship to the family as a result of the forfeiture and sale outweighs the benefit to the state from such forfeiture, order the title to the vehicle transferred to such other family member who is a duly licensed operator and who requires the use of such vehicle for employment or family transportation purposes. Such transfer shall be subject to any valid liens and shall be granted only once.



§ 40-6-391.3. Penalty for conviction for driving under influence of alcohol or drugs while driving school bus

A school bus driver licensed pursuant to Article 7 of Chapter 5 of this title shall upon a conviction of a violation of Code Section 40-6-391 while driving a school bus be punished by imprisonment for a period of not less than one year nor more than five years or by a fine of not less than $1,000.00 nor more than $5,000.00, or both.



§ 40-6-392. Chemical tests for alcohol or drugs in blood

(a) Upon the trial of any civil or criminal action or proceeding arising out of acts alleged to have been committed by any person in violation of Code Section 40-6-391, evidence of the amount of alcohol or drug in a person's blood, urine, breath, or other bodily substance at the alleged time, as determined by a chemical analysis of the person's blood, urine, breath, or other bodily substance shall be admissible. Where such a chemical test is made, the following provisions shall apply:

(1) (A) Chemical analysis of the person's blood, urine, breath, or other bodily substance, to be considered valid under this Code section, shall have been performed according to methods approved by the Division of Forensic Sciences of the Georgia Bureau of Investigation on a machine which was operated with all its electronic and operating components prescribed by its manufacturer properly attached and in good working order and by an individual possessing a valid permit issued by the Division of Forensic Sciences for this purpose. The Division of Forensic Sciences of the Georgia Bureau of Investigation shall approve satisfactory techniques or methods to ascertain the qualifications and competence of individuals to conduct analyses and to issue permits, along with requirements for properly operating and maintaining any testing instruments, and to issue certificates certifying that instruments have met those requirements, which certificates and permits shall be subject to termination or revocation at the discretion of the Division of Forensic Sciences.

(B) In all cases where the arrest is made on or after January 1, 1995, and the state selects breath testing, two sequential breath samples shall be requested for the testing of alcohol concentration. For either or both of these sequential samples to be admissible in the state's or plaintiff's case-in-chief, the readings shall not differ from each other by an alcohol concentration of greater than 0.020 grams and the lower of the two results shall be determinative for accusation and indictment purposes and administrative license suspension purposes. No more than two sequential series of a total of two adequate breath samples each shall be requested by the state; provided, however, that after an initial test in which the instrument indicates an adequate breath sample was given for analysis, any subsequent refusal to give additional breath samples shall not be construed as a refusal for purposes of suspension of a driver's license under Code Sections 40-5-55 and 40-5-67.1. Notwithstanding the above, a refusal to give an adequate sample or samples on any subsequent breath, blood, urine, or other bodily substance test shall not affect the admissibility of the results of any prior samples. An adequate breath sample shall mean a breath sample sufficient to cause the breath-testing instrument to produce a printed alcohol concentration analysis.

(2) When a person shall undergo a chemical test at the request of a law enforcement officer, only a physician, registered nurse, laboratory technician, emergency medical technician, or other qualified person may withdraw blood for the purpose of determining the alcoholic content therein, provided that this limitation shall not apply to the taking of breath or urine specimens. No physician, registered nurse, or other qualified person or employer thereof shall incur any civil or criminal liability as a result of the medically proper obtaining of such blood specimens when requested in writing by a law enforcement officer;

(3) The person tested may have a physician or a qualified technician, chemist, registered nurse, or other qualified person of his own choosing administer a chemical test or tests in addition to any administered at the direction of a law enforcement officer. The justifiable failure or inability to obtain an additional test shall not preclude the admission of evidence relating to the test or tests taken at the direction of a law enforcement officer; and

(4) Upon the request of the person who shall submit to a chemical test or tests at the request of a law enforcement officer, full information concerning the test or tests shall be made available to him or his attorney. The arresting officer at the time of arrest shall advise the person arrested of his rights to a chemical test or tests according to this Code section.

(b) Except as provided in subsection (c) of this Code section, upon the trial of any civil or criminal action or proceeding arising out of acts alleged to have been committed by any person in violation of Code Section 40-6-391, the amount of alcohol in the person's blood at the time alleged, as shown by chemical analysis of the person's blood, urine, breath, or other bodily substance, may give rise to inferences as follows:

(1) If there was at that time an alcohol concentration of 0.05 grams or less, the trier of fact in its discretion may infer therefrom that the person was not under the influence of alcohol, as prohibited by paragraphs (1) and (4) of subsection (a) of Code Section 40-6-391; or

(2) If there was at that time an alcohol concentration in excess of 0.05 grams but less than 0.08 grams, such fact shall not give rise to any inference that the person was or was not under the influence of alcohol, as prohibited by paragraphs (1) and (4) of subsection (a) of Code Section 40-6-391, but such fact may be considered by the trier of fact with other competent evidence in determining whether the person was under the influence of alcohol, as prohibited by paragraphs (1) and (4) of subsection (a) of Code Section 40-6-391.

(c) (1) In any civil or criminal action or proceeding arising out of acts alleged to have been committed in violation of paragraph (5) of subsection (a) of Code Section 40-6-391, if there was at that time or within three hours after driving or being in actual physical control of a moving vehicle from alcohol consumed before such driving or being in actual physical control ended an alcohol concentration of 0.08 or more grams in the person's blood, breath, or urine, the person shall be in violation of paragraph (5) of subsection (a) of Code Section 40-6-391.

(2) In any civil or criminal action or proceeding arising out of acts alleged to have been committed by any person in violation of subsection (i) of Code Section 40-6-391, if there was at that time or within three hours after driving or being in actual physical control of a moving vehicle from alcohol consumed before such driving or being in actual physical control ended an alcohol concentration of 0.04 grams or more in the person's blood, breath, or urine, the person shall be in violation of subsection (i) of Code Section 40-6-391.

(3) In any civil or criminal action or proceeding arising out of acts alleged to have been committed by any person in violation of subsection (k) of Code Section 40-6-391, if there was at that time or within three hours after driving or being in actual physical control of a moving vehicle from alcohol consumed before such driving or being in actual physical control ended an alcohol concentration of 0.02 grams or more in the person's blood, breath, or urine, the person shall be in violation of subsection (k) of Code Section 40-6-391.

(d) In any criminal trial, the refusal of the defendant to permit a chemical analysis to be made of his blood, breath, urine, or other bodily substance at the time of his arrest shall be admissible in evidence against him.

(e) (1) A certification by the office of the Secretary of State or by the Department of Public Health that a person who drew blood was a licensed or certified physician, physician assistant, registered nurse, practical nurse, medical technologist, medical laboratory technician, or phlebotomist at the time the blood was drawn;

(2) Testimony, under oath, of the blood drawer; or

(3) Testimony, under oath, of the blood drawer's supervisor or medical records custodian that the blood drawer was properly trained and authorized to draw blood as an employee of the medical facility or employer

shall be admissible into evidence for the purpose of establishing that such person was qualified to draw blood as required by this Code section.

(f) Each time an approved breath-testing instrument is inspected, the inspector shall prepare a certificate which shall be signed under oath by the inspector and which shall include the following language:

"This breath-testing instrument (serial no. ) was thoroughly

inspected, tested, and standardized by the undersigned on (date )

and all of its electronic and operating components prescribed by its

manufacturer are properly attached and are in good working order."

When properly prepared and executed, as prescribed in this subsection, the

certificate shall, notwithstanding any other provision of law, be

self-authenticating, shall be admissible in any court of law, and shall

satisfy the pertinent requirements of paragraph (1) of subsection (a) of this

Code section and subparagraph (g)(2)(F) of Code Section 40-5-67.1.



§ 40-6-393. Homicide by vehicle

(a) Any person who, without malice aforethought, causes the death of another person through the violation of subsection (a) of Code Section 40-6-163, Code Section 40-6-390 or 40-6-391, or subsection (a) of Code Section 40-6-395 commits the offense of homicide by vehicle in the first degree and, upon conviction thereof, shall be punished by imprisonment for not less than three years nor more than 15 years.

(b) Any driver of a motor vehicle who, without malice aforethought, causes an accident which causes the death of another person and leaves the scene of the accident in violation of subsection (b) of Code Section 40-6-270 commits the offense of homicide by vehicle in the first degree and, upon conviction thereof, shall be punished by imprisonment for not less than three years nor more than 15 years.

(c) Any person who causes the death of another person, without an intention to do so, by violating any provision of this title other than subsection (a) of Code Section 40-6-163, subsection (b) of Code Section 40-6-270, Code Section 40-6-390 or 40-6-391, or subsection (a) of Code Section 40-6-395 commits the offense of homicide by vehicle in the second degree when such violation is the cause of said death and, upon conviction thereof, shall be punished as provided in Code Section 17-10-3.

(d) Any person who, after being declared a habitual violator as determined under Code Section 40-5-58 and while such person's license is in revocation, causes the death of another person, without malice aforethought, by operation of a motor vehicle, commits the offense of homicide by vehicle in the first degree and, upon conviction thereof, shall be punished by imprisonment for not less than five years nor more than 20 years, and adjudication of guilt or imposition of such sentence for a person so convicted may be suspended, probated, deferred, or withheld but only after such person shall have served at least one year in the penitentiary.



§ 40-6-393.1. Feticide by vehicle; penalties

(a) For the purposes of this Code section, the term "unborn child" means a member of the species homo sapiens at any stage of development who is carried in the womb.

(b) (1) A person commits the offense of feticide by vehicle in the first degree if he or she causes the death of an unborn child by any injury to the mother of such child which would be homicide by vehicle in the first degree as provided in subsection (a), (b), or (d) of Code Section 40-6-393 if it resulted in the death of such mother.

(2) A person convicted of the offense of feticide by vehicle in the first degree shall be punished by imprisonment for not less than three years nor more than 15 years.

(c) (1) A person commits the offense of feticide by vehicle in the second degree if he or she causes the death of an unborn child by any injury to the mother of such child by violating any provision of this title other than Code Section 40-6-390 or 40-6-391, which would be homicide by vehicle in the second degree as provided in subsection (c) of Code Section 40-6-393 if it resulted in the death of such mother.

(2) A person convicted of the offense of feticide by vehicle in the second degree shall be punished as provided in Code Section 17-10-3.



§ 40-6-394. Serious injury by vehicle

Whoever, without malice, shall cause bodily harm to another by depriving him of a member of his body, by rendering a member of his body useless, by seriously disfiguring his body or a member thereof, or by causing organic brain damage which renders the body or any member thereof useless through the violation of Code Section 40-6-390 or 40-6-391 shall be guilty of the crime of serious injury by vehicle. A person convicted under this Code section shall be guilty of a felony and shall be punished by imprisonment for not less than one year nor more than 15 years.



§ 40-6-395. Fleeing or attempting to elude police officer; impersonating law enforcement officer

(a) It shall be unlawful for any driver of a vehicle willfully to fail or refuse to bring his or her vehicle to a stop or otherwise to flee or attempt to elude a pursuing police vehicle or police officer when given a visual or an audible signal to bring the vehicle to a stop. The signal given by the police officer may be by hand, voice, emergency light, or siren. The officer giving such signal shall be in uniform prominently displaying his or her badge of office, and his or her vehicle shall be appropriately marked showing it to be an official police vehicle.

(b) (1) Any person violating the provisions of subsection (a) of this Code section shall be guilty of a high and aggravated misdemeanor and:

(A) Upon conviction shall be fined not less than $500.00 nor more than $5,000.00, and the fine shall not be subject to suspension, stay, or probation, and imprisoned for not less than ten days nor more than 12 months. Any period of such imprisonment in excess of ten days may, in the sole discretion of the judge, be suspended, stayed, or probated;

(B) Upon the second conviction within a ten-year period of time, as measured from the dates of previous arrests for which convictions were obtained to the date of the current arrest for which a conviction is obtained, shall be fined not less than $1,000.00 nor more than $5,000.00, and the fine shall not be subject to suspension, stay, or probation, and imprisoned for not less than 30 days nor more than 12 months. Any period of such imprisonment in excess of 30 days may, in the sole discretion of the judge, be suspended, stayed, or probated; and for purposes of this paragraph, previous pleas of nolo contendere accepted within such ten-year period shall constitute convictions; and

(C) Upon the third or subsequent conviction within a ten-year period of time, as measured from the dates of previous arrests for which convictions were obtained to the date of the current arrest for which a conviction is obtained, shall be fined not less than $2,500.00 nor more than $5,000.00, and the fine shall not be subject to suspension, stay, or probation, and imprisoned for not less than 90 days nor more than 12 months. Any period of such imprisonment in excess of 90 days may, in the sole discretion of the judge, be suspended, stayed, or probated; and for purposes of this paragraph, previous pleas of nolo contendere accepted within such ten-year period shall constitute convictions.

(2) For the purpose of imposing a sentence under this subsection, a plea of nolo contendere shall constitute a conviction.

(3) If the payment of the fine required under paragraph (1) of this subsection will impose an economic hardship on the defendant, the judge, at his or her sole discretion, may order the defendant to pay such fine in installments and such order may be enforced through a contempt proceeding or a revocation of any probation otherwise authorized by this subsection.

(4) Notwithstanding the limits set forth in any municipal charter, any municipal court of any municipality shall be authorized to impose the punishments provided for in this subsection upon a conviction of violating this subsection or upon conviction of violating any ordinance adopting the provisions of this subsection.

(5) (A) Any person violating the provisions of subsection (a) of this Code section who, while fleeing or attempting to elude a pursuing police vehicle or police officer:

(i) Operates his or her vehicle in excess of 20 miles an hour above the posted speed limit;

(ii) Strikes or collides with another vehicle or a pedestrian;

(iii) Flees in traffic conditions which place the general public at risk of receiving serious injuries;

(iv) Commits a violation of paragraph (5) of subsection (a) of Code Section 40-6-391; or

(v) Leaves the state

shall be guilty of a felony punishable by a fine of $5,000.00 or imprisonment for not less than one year nor more than five years or both.

(B) Following adjudication of guilt or imposition of sentence for a violation of subparagraph (A) of this paragraph, the sentence shall not be suspended, probated, deferred, or withheld, and the charge shall not be reduced to a lesser offense, merged with any other offense, or served concurrently with any other offense.

(c) It shall be unlawful for a person:

(1) To impersonate a sheriff, deputy sheriff, state trooper, agent of the Georgia Bureau of Investigation, agent of the Federal Bureau of Investigation, police officer, or any other authorized law enforcement officer by using a motor vehicle or motorcycle designed, equipped, or marked so as to resemble a motor vehicle or motorcycle belonging to any federal, state, or local law enforcement agency; or

(2) Otherwise to impersonate any such law enforcement officer in order to direct, stop, or otherwise control traffic.



§ 40-6-396. Homicide by interference with official traffic-control device or railroad sign or signal; serious injury by interference with official traffic-control device or railroad sign or signal

(a) Any person who, without malice aforethought, causes the death of another person through the violation of subsection (a) of Code Section 40-6-26 commits the offense of homicide by interference with an official traffic-control device or railroad sign or signal and, upon conviction thereof, shall be punished by imprisonment for not less than two nor more than 15 years.

(b) Any person who, without malice aforethought, causes bodily harm to another by depriving such other person of a member of his or her body, by rendering a member of his or her body useless, by seriously disfiguring his or her body or a member thereof, or by causing organic brain damage which renders the body or any member thereof useless through the violation of subsection (a) of Code Section 40-6-26 commits the offense of serious injury by interference with an official traffic-control device or railroad sign or signal and, upon conviction thereof, shall be punished by imprisonment for not less than one nor more than five years.



§ 40-6-397. Aggressive driving; penalty

(a) A person commits the offense of aggressive driving when he or she operates any motor vehicle with the intent to annoy, harass, molest, intimidate, injure, or obstruct another person, including without limitation violating Code Section 40-6-42, 40-6-48, 40-6-49, 40-6-123, 40-6-184, 40-6-312, or 40-6-390 with such intent.

(b) Any person convicted of aggressive driving shall be guilty of a misdemeanor of a high and aggravated nature.









Chapter 7 - Off-Road Vehicles

§ 40-7-1. Short title

This chapter shall be known and may be cited as the "Off-Road Vehicle Act of 1975."



§ 40-7-2. Declaration of policy

The rapid increase in the use of off-road vehicles and their growing impact upon aspects of the public interest are matters of concern to the General Assembly and to the people of this state. Therefore, in order to promote the safe use of off-road vehicles, to protect the wildlife and natural resources of the state, and to guarantee the availability of various forms of recreation to all citizens in an environment of diversity and quality, this chapter is enacted.



§ 40-7-3. "Off-road vehicle" defined

As used in this chapter, the term "off-road vehicle" means any motorized vehicle designed for or capable of cross-country travel on or immediately over land, water, snow, ice, marsh, swampland, or other natural terrain and not intended for use predominantly on public roads. The term includes, but is not limited to, four-wheel drive vehicles, low-pressure tire vehicles, two-wheel vehicles, nonhighway tire vehicles, amphibious machines, ground effect or air cushion vehicles, and any other means of transportation deriving power from any source other than muscle or wind. The term shall exclude any motorboat; any military, fire, law enforcement, or other government vehicle being used for official purposes; any vehicles used exclusively on airports; all farm machinery, farm tractors, and other vehicles used exclusively for agricultural purposes; any self-propelled equipment for harvesting and transportation of forest products, for clearing land for planting, for utility services and maintenance, for earth moving, construction, or mining; and self-propelled lawnmowers, snowblowers, garden or lawn tractors, or golf carts, while such vehicles are being used exclusively for their designed purposes.



§ 40-7-4. Operating restrictions; "perennial stream" defined

Any person operating an off-road vehicle under any of the following conditions shall be deemed to be in violation of this chapter and subject to the penalties provided in Code Section 40-7-6:

(1) Without operative brakes or without mufflers or other silencing equipment;

(2) On any private property without the express written permission of the owner of the property or his or her agent; or

(3) Within any perennial stream, except when directly crossing such stream. As used in this paragraph, the term "perennial stream" means a stream:

(A) That under normal circumstances has water flowing year round;

(B) That has the channel located below the ground-water table most of the year;

(C) For which ground water is the primary source of water; and

(D) For which runoff from rainfall is a supplemental source of water flow.



§ 40-7-5. Authority to regulate time periods and to establish zones of use

(a) Incorporated towns and municipalities and counties shall have the authority to adopt ordinances consistent with state laws or regulations to regulate time periods and zones of use for off-road vehicles.

(b) Agencies of state government shall have the authority to adopt rules and regulations to regulate time periods and zones for use for off-road vehicles on property under their jurisdiction or management.



§ 40-7-6. Enforcement and penalties

All peace officers shall enforce the provisions of this chapter. Any person who violates any provision of this chapter shall not thereby be guilty of a criminal act but shall be subject to a civil penalty of not less than $25.00.






Chapter 8 - Equipment and Inspection of Motor Vehicles

Article 1 - Equipment Generally

Part 1 - General Provisions

§ 40-8-1. Application of article

(a) This article shall not apply to implements of husbandry, road machinery, road rollers, farm tractors, or three-wheeled motorcycles used only for agricultural purposes, except when expressly made applicable. This article shall not apply to personal transportation vehicles.

(b) Nothing in this article shall be construed to prohibit the use of additional parts and accessories on any vehicle, which use is not inconsistent with the provisions of this article.



§ 40-8-2. Vehicles within jurisdiction of commissioner of public safety

In addition to the requirements of this article, the commissioner of public safety, as to the motor vehicles within the jurisdiction of the Department of Public Safety, shall have the authority to promulgate rules designed to promote safety pursuant to the provisions of Code Section 40-1-8. Any such rules promulgated or deemed necessary by the commissioner shall include the following: every vehicle and all parts thereof shall be maintained in a safe condition at all times. The lights, brakes, and equipment shall meet such safety requirements as the commissioner shall promulgate from time to time. Notwithstanding any provision of law to the contrary, a vehicle, driver, or motor carrier that is subject to a safety rule so promulgated shall comply with the more stringent or additional requirement imposed by that motor carrier safety or hazardous materials safety rule.



§ 40-8-3. Vehicle or load dragging on highway; wheels causing pounding on road surface

No vehicle or load any portion of which drags or slides on the surface of the roadway shall be used or transported on the highways. No vehicle shall be used or transported on the highways the wheels of which, while being used or transported, either from construction or otherwise, cause pounding on the road surface.



§ 40-8-4. Emblem on slow-moving vehicle or unlicensed three-wheeled motorcycle used only for agricultural purposes

(a) It shall be unlawful for any person to operate upon the public roads of this state any slow-moving vehicle or equipment, any farm trailer or semitrailer which is used for agricultural purposes and which would otherwise be exempt from this article as an implement of husbandry under Code Section 40-8-1, any animal drawn vehicle, or any machinery designed for use and generally operated at speeds less than 25 miles per hour, including all road construction or maintenance equipment and machinery except when engaged in actual construction or maintenance procedures and all other construction equipment and machinery, unless there is displayed on the rear thereof an emblem which shall comply with subsection (b) of this Code section. It shall also be unlawful to operate upon the public roads of this state without such an emblem any three-wheeled motorcycle used only for agricultural purposes unless such three-wheeled motorcycle is licensed as required by Chapter 2 of this title and is in compliance with all other requirements of this chapter.

(b) The emblem required by subsection (a) of this Code section shall conform with those standards and specifications adopted for slow-moving vehicles by the American Society of Agricultural Engineers in December, 1966, and contained within such society's standard ASAE S276.1, or shall be an emblem of the same shape and size painted on such vehicle in a bright and conspicuous retroreflective red orange paint. Such emblem shall be mounted on the rear of such vehicles, in the approximate horizontal geometric center of the vehicle, at a height of three to five feet above the roadway, and shall be maintained at all times in a clean and reflective condition.

(c) Any person violating this Code section shall be guilty of a misdemeanor.

(d) Nothing in this Code section shall apply to any self-propelled, two-wheeled vehicle.



§ 40-8-5. Alteration of odometer; involvement with devices which cause odometer to register other than actual mileage; penalties

(a) It shall be unlawful for any person knowingly to tamper with, adjust, alter, change, set back, disconnect, or fail to connect an odometer of a motor vehicle, or to cause any of the foregoing to occur to an odometer of a motor vehicle, so as to reflect a lower mileage than the motor vehicle has actually been driven, except as provided in this Code section.

(b) It shall be unlawful for any person knowingly to bring into this state a motor vehicle which reflects a lower mileage than the motor vehicle actually has been driven due to any illegal acts outlined in subsection (a) of this Code section.

(c) It shall be unlawful for any person knowingly to sell or attempt to sell a motor vehicle which reflects a lower mileage than the motor vehicle actually has been driven due to any illegal acts outlined in subsection (a) of this Code section.

(d) Subsections (a), (b), and (c) of this Code section shall not apply to the disconnection of the odometer used for registering the mileage or use of new motor vehicles being tested by the manufacturer prior to delivery to a franchised dealer.

(e) It shall be unlawful for any person to advertise for sale, to sell, to use, to install, or to have installed any device which causes an odometer to register any mileage other than the actual mileage driven. For the purposes of this subsection, the actual mileage driven is that mileage driven by the vehicle as registered by the odometer within the manufacturer's designed tolerance.

(f) It shall be unlawful for any person to conspire with any other person to violate this Code section.

(g) (1) In addition to any other penalty provided by law, any person who, with intent to defraud, violates this Code section shall be liable in an amount equal to the sum of:

(A) Three times the amount of actual damages sustained or $1,500.00, whichever is greater; and

(B) In the case of any successful action to enforce the foregoing liability, the costs of the action, together with reasonable attorney's fees, as determined by the court.

(2) Any action to enforce any liability created under this subsection may be brought in any superior court or state court having proper jurisdiction, within two years from the date on which the liability arises.

(h) (1) If any person violates any provision of this Code section, the Attorney General, any district attorney in this state, or any solicitor-general in this state may bring an action in any superior court or state court having jurisdiction to restrain such violation.

(2) Any action arising under paragraph (1) of this subsection may be brought within two years from the date of the violation.

(i) Any person violating this Code section shall be guilty of a misdemeanor.



§ 40-8-6. Alteration of suspension system; operation of vehicle with broken springs

(a) It shall be unlawful to alter the suspension system of any private passenger motor vehicle which may be operated on any public street or highway more than two inches above or below the factory recommendation for any such vehicle.

(b) It shall be unlawful to operate any private passenger motor vehicle upon any highway, roadway, or street if the suspension system of such vehicle has been altered more than two inches above or below the factory recommendation for such vehicle.

(c) It shall be unlawful to operate any motor vehicle upon any highway, roadway, or street if the springs relative to the suspension system are broken.

(d) Any person violating this Code section shall be guilty of a misdemeanor.



§ 40-8-6.1. Raised chassis vehicles

(a) As used in this Code section, the term:

(1) "Frame" means the main longitudinal structural members of the chassis of a truck.

(2) "Frame height" means the vertical distance between a level surface and the lowest point on the frame of a truck, measured when the truck is upon such level surface without a load.

(3) "Gross vehicle weight rating" means the manufacturer's gross vehicle weight rating whether or not the vehicle is modified by use of parts not originally installed by the manufacturer.

(b) It shall be unlawful to alter the suspension system of any truck with a gross vehicle weight rating of 4,500 pounds or less, which may be operated on any public street or highway, so as to exceed 27 inches as measured from the surface of the street to the lowest point on the frame of the truck.

(c) It shall be unlawful to alter the suspension system of any truck with a gross vehicle weight rating of not less than 4,501 pounds and not more than 7,500 pounds, which may be operated on any public street or highway, so as to exceed 30 inches as measured from the surface of the street to the lowest point on the frame of the truck.

(d) It shall be unlawful to alter the suspension system of any truck with a gross vehicle weight rating of not less than 7,501 pounds and not more than 14,000 pounds, which may be operated on any public street or highway, so as to exceed 31 inches as measured from the surface of the street to the lowest point on the frame of the truck.

(e) It shall be unlawful to operate any truck upon any highway, roadway, or street if the suspension system has been altered in excess of the limitations provided for in this Code section.

(f) Any person violating this Code section shall be guilty of a misdemeanor.



§ 40-8-7. Driving unsafe or improperly equipped vehicle; punishment for violations of chapter generally; vehicle inspection by law enforcement officer without warrant

(a) No person shall drive or move on any highway any motor vehicle, trailer, semitrailer, or pole trailer, or any combination thereof, unless the equipment upon any and every such vehicle is in good working order and adjustment as required in this chapter and the vehicle is in such safe mechanical condition as not to endanger the driver or other occupant or any person upon the highway.

(b) It is a misdemeanor for any person to drive or move, or for the owner to cause or knowingly permit to be driven or moved, on any street or highway any vehicle or combination of vehicles:

(1) Which is in such unsafe condition as to endanger any person;

(2) Which does not contain those parts or is not at all times equipped with such lights and other equipment in proper condition and adjustment as required in this chapter; or

(3) Which is equipped in any manner in violation of this chapter.

(c) It is also a misdemeanor for any person to do any act forbidden or fail to perform any act required under this chapter.

(d) Any vehicle suspected of being operated in violation of this article may be the subject of an inspection conducted by any law enforcement officer who has reason to believe such violation is occurring, without the necessity of obtaining a warrant to permit such inspection.



§ 40-8-8. Speedometer

Every motor vehicle operated upon a public street or highway shall be equipped with a speedometer in good working order.



§ 40-8-9. Compliance with federal provisions

It shall be unlawful to operate in this state any truck or truck tractor having a gross weight of 43,000 or more pounds which does not comply with the vehicle identification rules of the commissioner promulgated pursuant to Chapter 7 of Title 46 and Chapter 16 of this title or the vehicle identification rules of the United States Department of Transportation.



§ 40-8-10. Operation of motor vehicles with nitrous oxide; penalty for violation.

(a) It shall be unlawful for any person on a public road to drive a passenger car, excluding a motor home, which supplies the motor vehicle's combustion engine with nitrous oxide unless the system supplying nitrous oxide is made inoperative by disconnecting the line feeding nitrous oxide to the engine or by removing the container or containers of nitrous oxide from the vehicle.

(b) Any person who violates subsection (a) of this Code section shall be guilty of a misdemeanor.






Part 2 - Lighting Equipment

§ 40-8-20. When lighted headlights and other lights required

Every vehicle upon a highway within this state at any time from a half-hour after sunset to a half-hour before sunrise and at any time when it is raining in the driving zone and at any other time when there is not sufficient visibility to render clearly discernible persons and vehicles on the highway at a distance of 500 feet ahead shall display lights, including headlights, and illuminating devices as required in this part for different classes of vehicles, subject to exceptions with respect to parked vehicles as stated in this part.



§ 40-8-21. Visibility distance and mounted height; exception for wreckers

(a) Whenever this article declares the required distance from which certain lights and devices shall render objects visible or within which such lights or devices shall be visible, such provisions shall apply during the times stated in Code Section 40-8-20 in respect to a vehicle without load when upon a straight, level, unlighted highway under normal atmospheric conditions, unless a different time or condition is expressly stated.

(b) Except as provided in subsection (c) of this Code section, whenever this article declares the required mounted height of lights or devices, it shall mean the distance from the center of such light or device to the level ground upon which the vehicle stands when such vehicle is without a load.

(c) (1) As used in this subsection, the term "wrecker" means any vehicle designed to tow other vehicles.

(2) Except as provided in paragraph (3) of this subsection, the taillights required by Code Section 40-8-23, the brake lights required by Code Section 40-8-26, and the rear turn signal devices required by Code Section 40-8-26 shall be permanently mounted on a wrecker so as to be visible above any vehicle being towed by such wrecker by the drivers of vehicles following such wrecker.

(3) If a wrecker is not permanently equipped with lights as required by paragraph (2) of this subsection, then whenever a wrecker is towing another vehicle temporary taillights, brake lights, and rear turn signals which function so as to signal the actions of the wrecker shall be attached to the vehicle being towed so as to be visible by the drivers of vehicles following such wrecker.



§ 40-8-22. Headlights

(a) Every motor vehicle other than a motorcycle or motor driven cycle shall be equipped with at least two but not more than four headlights, with at least one on each side of the front of the motor vehicle, which headlights shall comply with the requirements and limitations set forth in this article.

(b) Every motorcycle and every motor driven cycle shall be equipped with at least one and not more than two headlights, which shall comply with the requirements and limitations of this article.

(c) Every headlight upon every motor vehicle, including every motorcycle and motor driven cycle, shall be located at a height measured from the center of the headlight of not more than 54 inches nor less than 24 inches, to be measured as set forth in subsection (b) of Code Section 40-8-21.

(d) The headlights required by this Code section shall be maintained in proper working condition and shall not be covered by any type of material, provided that the covering restriction shall not apply to any vehicle on which the original factory headlights were covered.

(e) It shall be unlawful to operate a motor vehicle unless such motor vehicle is equipped with aiming pads on each headlight.



§ 40-8-23. Taillights

(a) Every motor vehicle, trailer, semitrailer, and pole trailer manufactured prior to January 1, 1954, shall be equipped with at least one taillight mounted on the rear, which when lighted as required in this article shall emit a red light plainly visible from a distance of 500 feet to the rear.

(b) Every motor vehicle, trailer, semitrailer, and pole trailer manufactured after January 1, 1954, shall be equipped with two taillights which meet the specifications provided in this Code section.

(c) Every taillight upon every vehicle shall be located at a height of not more than 60 inches nor less than 20 inches, to be measured as set forth in subsection (b) of Code Section 40-8-21.

(d) Either a taillight or a separate light shall be so constructed and placed as to illuminate with a white light the rear registration plate and render it clearly legible from a distance of 50 feet to the rear. Any taillight or taillights, together with any separate light for illuminating the rear registration plate, shall be so wired as to be lighted whenever the headlights or auxiliary driving lights are lighted.

(e) All lenses on taillights shall be maintained in good repair and shall meet manufacturers' specifications.



§ 40-8-24. Reflectors

(a) Every motor vehicle manufactured after March 12, 1954, and operated upon a highway, other than a truck tractor, motorcycle, or motor driven cycle, shall carry on the rear, either as a part of the taillights or separately, two red reflectors, and every motorcycle and every motor driven cycle shall carry on the rear at least one red reflector, meeting the requirements of this Code section.

(b) Every such reflector shall be mounted on the vehicle at a height not less than 20 inches nor more than 60 inches measured as set forth in subsection (b) of Code Section 40-8-21 and shall be of such size and characteristics and so mounted as to be visible at night from all distances within 300 feet to 50 feet from the rear of such vehicle except that visibility from the greater distance is hereinafter required of reflectors on certain types of vehicles.

(c) When operated, towed, or parked upon a highway, roadway, or street at any time, every trailer and semitrailer which would otherwise be exempt from this article as an implement of husbandry under Code Section 40-8-1 shall carry on the rear, either as a part of the taillights or separately, two red reflectors and shall carry on the front two red reflectors. The reflectors carried on the rear shall meet the requirements of subsection (b) of this Code section. The reflectors carried on the front of such trailer or semitrailer shall be mounted thereon at a height of not less than 20 inches nor more than 60 inches measured as set forth in subsection (b) of Code Section 40-8-21 and shall be of such size and characteristics and so mounted as to be visible at night from all distances within 300 feet to 50 feet from the front of such trailer or semitrailer.



§ 40-8-25. Brake lights and turn signals required

(a) It shall be unlawful for any person to sell any motor vehicle manufactured after January 1, 1954, including any motorcycle or motor driven cycle manufactured after January 1, 1954, in this state or for any person to drive such vehicle on the highways unless it is equipped with at least one brake light meeting the requirements of Code Section 40-8-26.

(b) If a motor vehicle is manufactured with two brake lights, both must be operational.

(c) No person shall sell or offer for sale or operate on the highways any motor vehicle, trailer, or semitrailer registered in this state and manufactured or assembled after January 1, 1954, unless it is equipped with mechanical or electrical turn signals meeting the requirements of Code Section 40-8-26. This subsection shall not apply to any motorcycle or motor driven cycle manufactured prior to January 1, 1972.



§ 40-8-26. Standards for brake lights and signal devices

(a) Any motor vehicle may be equipped and when required under this article shall be equipped with the following signal lights or devices:

(1) A brake light on the rear which shall emit a red light and which shall be actuated upon application of the service (foot) brake and which may but need not be incorporated with a taillight; and

(2) A light or lights or mechanical signal device capable of clearly indicating any intention to turn either to the right or to the left and which shall be visible from both the front and the rear.

(b) Every brake light shall be plainly visible and understandable from a distance of 300 feet to the rear both during normal sunlight and at nighttime, and every signal light or lights indicating intention to turn shall be visible and understandable during daytime and nighttime from a distance of 300 feet from both the front and the rear. When a vehicle is equipped with a brake light or other signal lights, such light or lights shall at all times be maintained in good working condition. No brake light or signal light shall project a glaring or dazzling light.

(c) All mechanical signal devices shall be self-illuminated when in use at the times mentioned in Code Section 40-8-20.

(d) All lenses on brake lights and signal devices shall be maintained in good repair and shall meet manufacturers' specifications.



§ 40-8-27. Light, flag, or strobe lamp on projecting load; requirements for lamp and flag

(a) Except as provided in subsection (b) of this Code section, whenever the load upon any vehicle extends to the rear four feet or more beyond the bed or body of such vehicle, there shall be displayed at the extreme rear end of the load, at the times specified in Code Section 40-8-20, a red light plainly visible from a distance of at least 500 feet to the sides and rear. The red light required under this Code section shall be in addition to the red rear light required upon every vehicle. At any other time there shall be displayed at the extreme rear end of such load a flag or flags as described in subsection (c) of this Code section not less than 18 inches square and so hung that the entire area is visible to the driver of a vehicle approaching from the rear.

(b) Any motor vehicle or trailer transporting a load of logs, long pulpwood, poles, or posts which extend more than four feet beyond the rear of the body or bed of such vehicle shall have securely affixed as close as practical to the end of any such projection one amber strobe type lamp equipped with a multidirectional type lens so mounted as to be visible from the rear and both sides of the projecting load. If the mounting of one strobe lamp cannot be accomplished so that it is visible from the rear and both sides of the projecting load, multiple strobe lights shall be utilized so as to meet the visibility requirements of this subsection. The strobe lamp shall flash at a rate of at least 60 flashes per minute and shall be plainly visible from a distance of at least 500 feet to the rear and sides of the projecting load any time of the day or night. The lamp shall be operating at any time of the day or night when the vehicle is operated on any highway or parked on the shoulder or immediately adjacent to the traveled portion of any public roadway. The projecting load shall also be marked with a flag or flags as described in subsection (c) of this Code section. An emergency light permit as provided for in Code Section 40-8-92 is not required on a vehicle utilizing an amber strobe light to comply with the provisions of this Code section.

(b.1) In lieu of the strobe type lamp or lamps provided for in subsection (b) of this Code section, any motor vehicle or trailer transporting a load of logs, long pulpwood, poles, or posts which extend more than four feet beyond the rear of the body or bed of such vehicle shall have securely affixed as close as practical to the end of any such projection, one light-emitting diode (LED) light equipped with a multidirectional type lens, mounted so as to be visible from the rear and from both sides of the projecting load. If the mounting of one light-emitting diode (LED) light cannot be accomplished so that it is visible from the rear and from both sides of the projecting load, multiple light-emitting diode (LED) lights shall be utilized so as to meet the visibility requirements of this subsection. The light-emitting diode (LED) light or lights shall be amber in color, shall flash at a rate of at least 60 flashes per minute, and shall be plainly visible from a distance of at least 500 feet from the rear and sides at a radius of 180 degrees of the projecting load at any time of the day or night. Any light-emitting diode (LED) light shall be constructed of durable, weather resistant material and may be powered by the vehicle's electrical system or by an independent battery system, or both. If the light-emitting diode (LED) light is powered by an independent battery system, the driver of the vehicle shall have in his or her immediate possession charged, spare batteries for use in case of battery failure. Any solid state light-emitting diode (LED) lighting that consists of multiple light-emitting diode (LED) lights shall not have less than 85 percent of the light-emitting diode (LED) lights in operable condition. The lights shall remain in operation at any time of the day or night when the vehicle is operated on any highway or parked on the shoulder or immediately adjacent to the traveled portion of any public roadway. The projecting load shall also be marked with a flag or flags as described in subsection (c) of this Code section. An emergency light permit as provided for in Code Section 40-8-92 is not required on a vehicle utilizing a light-emitting diode (LED) light to comply with the provisions of this Code section.

(c) The flag or flags as required by subsection (a) or (b) of this Code section shall be of a bright red or orange fluorescent color not less than 18 inches square which is clearly visible and shall be displayed in such a manner that the entire area of the flag is visible from the rear of the vehicle. There shall be a single flag at the extreme rear of the projecting load if the projecting load is two feet wide or less. Two such warning flags shall be required if the projecting load is wider than two feet. Flags shall be located to indicate the maximum width of loads which extend beyond the rear of the vehicle.



§ 40-8-28. Lights on parked vehicles

(a) When a vehicle is lawfully parked upon a street or highway during the hours between a half-hour after sunset and a half-hour before sunrise, and there is sufficient light to reveal any person or object within a distance of 500 feet upon such street or highway, no lights need be displayed upon such parked vehicle.

(b) When a vehicle is parked or stopped upon a roadway or shoulder adjacent thereto, whether attended or unattended, during the hours between a half-hour after sunset and a half-hour before sunrise and there is not sufficient light to reveal any person or object within a distance of 500 feet upon such highway, such vehicle so parked or stopped shall be equipped with one or more lights meeting the following requirements: at least one light shall display a white or amber light visible from a distance of 500 feet to the front of the vehicle, and the same light or at least one other light shall display a red light visible from a distance of 500 feet to the rear of the vehicle; and the location of such light or lights shall always be such that at least one light or combination of lights meeting the requirements of this Code section is installed as near as practicable to the side of the vehicle which is closest to passing traffic. This subsection shall not apply to a motor driven cycle.

(c) If a vehicle is manufactured with two lights meeting the requirements of subsection (b) of this Code section, both such lights shall be maintained in good working order.

(d) Any lighted headlights upon a parked vehicle shall be depressed or dimmed.



§ 40-8-29. Spotlights, foglights, and auxiliary lights permitted

(a) Any motor vehicle may be equipped with not to exceed one spotlight, and no lighted spotlight shall be aimed and used upon any approaching vehicle. It shall be unlawful for any person except law enforcement officers and persons licensed under Chapter 38 of Title 43 to operate a spotlight from any moving vehicle on any highway or public roadway.

(b) Any motor vehicle may be equipped with not to exceed two foglights mounted on the front at a height not less than 12 inches nor more than 30 inches above the level surface upon which the vehicle stands and so aimed that when the vehicle is not loaded none of the high intensity portion of the light to the left of the center of the vehicle shall at a distance of 25 feet ahead project higher than a level of four inches below the level of the center of the light from which it comes.

(c) Any motor vehicle may be equipped with not to exceed one auxiliary passing light mounted on the front at a height not less than 24 inches nor more than 42 inches above the level surface upon which the vehicle stands, and every such auxiliary passing light shall meet the requirements and limitations set forth in this article.

(d) Any motor vehicle may be equipped with not to exceed one auxiliary driving light mounted on the front at a height not less than 16 inches nor more than 42 inches above the level surface upon which the vehicle stands, and every such auxiliary driving light shall meet the requirements and limitations set forth in this article.



§ 40-8-30. Standards for multiple-beam road lighting equipment

Except as hereinafter provided in this part, the headlights or the auxiliary driving light or the auxiliary passing light or combination thereof on motor vehicles other than motorcycles or motor driven cycles shall be so arranged that the driver may select at will between distributions of light projected to different elevations, and such lights may, in addition, be so arranged that such selection can be made automatically, subject to the following limitations:

(1) There shall be an uppermost distribution of light, or composite beam, so aimed and of such intensity as to reveal persons and vehicles at a distance of at least 350 feet ahead for all conditions of loading;

(2) There shall be a lowermost distribution of light, or composite beam, so aimed and of sufficient intensity to reveal persons and vehicles at a distance of at least 100 feet ahead; and on a straight level road under any condition of loading none of the high intensity portion of the beam shall be directed to strike the eyes of an approaching driver;

(3) Every new motor vehicle other than a motorcycle or a motor driven cycle registered in this state which has multiple-beam road lighting equipment shall be equipped with a beam indicator which shall be lighted whenever the uppermost distribution of light from the headlights is in use and shall not otherwise be lighted. Such indicator shall be so designed and located that when lighted it will be readily visible without glare to the driver of the vehicle so equipped.



§ 40-8-31. Use of multiple-beam road lighting equipment

Whenever a motor vehicle is being operated on a roadway or shoulder adjacent thereto during the times specified in Code Section 40-8-20, the driver shall use a distribution of light, or composite beam, directed high enough and of sufficient intensity to reveal persons and vehicles at a safe distance in advance of the vehicle, subject to the following requirements and limitations:

(1) Whenever a driver of a vehicle approaches an oncoming vehicle within 500 feet, such driver shall use a distribution of light, or composite beam, so aimed that the glaring rays are not projected into the eyes of the oncoming driver. The lowermost distribution of light, or composite beam, specified in paragraph (2) of Code Section 40-8-30 shall be deemed to avoid glare at all times, regardless of road contour and loading; and

(2) Whenever the driver of a vehicle follows another vehicle within 200 feet to the rear, except when engaged in the act of overtaking and passing, such driver shall use a distribution of light permissible under this chapter other than the uppermost distribution of light specified in paragraph (1) of Code Section 40-8-30.



§ 40-8-32. Lights on vehicles of rural mail carriers

Any automobile operated by a rural mail carrier for the purpose of delivering mail shall be authorized to display two amber colored lights so as to warn approaching travelers to decrease their speed because of the danger of colliding with such mail carrier as he stops and starts along the edge of the highway. Such amber lights should be visible under normal atmospheric conditions from a distance of 500 feet to the front of such vehicle.



§ 40-8-33. Lights on farm tractors and unlicensed three-wheeled motorcycles used only for agricultural purposes; restrictions on trailers and semitrailers otherwise exempt under Code Section 40-8-1; no duty on manufacturers of lighting systems

(a) Every farm tractor and every three-wheeled motorcycle used only for agricultural purposes equipped with an electric lighting system shall at all times mentioned in Code Section 40-8-20 display a red taillight and either multiple-beam or single-beam road lighting equipment meeting the requirements of Code Sections 40-8-23 and 40-8-30, respectively.

(b) When operated or towed upon a highway, roadway, or street at any time from a half-hour after sunset to a half-hour before sunrise and at any time when it is raining in the driving zone and at any other time when there is not sufficient visibility to render clearly discernible persons and vehicles on the highway, roadway, or street at a distance of 500 feet to the rear, every trailer and semitrailer which would otherwise be exempt from this article as an implement of husbandry under Code Section 40-8-1 either shall comply with Code Section 40-8-23, relating to taillights, or shall be equipped with an operating red flashing light which is plainly visible from a distance of 500 feet to the rear and which is either permanently or temporarily fixed to the rear of such trailer or semitrailer or shall be accompanied by an escort vehicle which is equipped with one or more operating red or amber flashing lights that are visible from a distance of 500 feet and which shall follow such trailer or semitrailer.

(c) Nothing in this Code section shall be construed to impose a duty on a manufacturer of an implement of husbandry under Code Section 40-8-1 to install an electric lighting system, taillights, or red flashing lights or otherwise equip implements of husbandry to be in compliance with the provisions of this Code section at the time of manufacture or sale; it being the intent of this Code section to place a duty on operators of the equipment only under specified circumstances and conditions, and not on manufacturers.



§ 40-8-34. Color in lighting equipment

The color in all lighting equipment covered in this title shall be in accordance with Society of Automotive Engineers (SAE) Standard J578, April, 1965, as thereafter revised or amended.



§ 40-8-35. Operating low-speed vehicles on highway requires amber strobe light

Any low-speed vehicle operated on the highways of this state shall display an amber strobe light so as to warn approaching travelers to decrease their speed because of the danger of colliding with such vehicle. Such amber strobe light shall be mounted in a manner so as to be visible under normal atmospheric conditions from a distance of 500 feet from the front and rear of such vehicle.






Part 3 - Brakes

§ 40-8-50. Brakes required

(a) As used in this Code section, the term:

(1) "Gross combination weight rating (GCWR)" means the combined gross vehicle weight ratings of all vehicles in a combination of vehicles.

(2) "Gross vehicle weight rating (GVWR)" means the value specified by the manufacturer or manufacturers as the maximum loaded weight of a single or a combination (articulated) vehicle, the actual gross weight, or registered gross weight, whichever is greater.

(3) "Hazardous material" has the meaning provided by Chapter 51 of Title 49 of the United States Code Annotated.

(4) "Surge brakes" means a self-contained, permanently closed hydraulic brake system for trailers that relies on inertial forces, developed in response to the braking action of the towing vehicle, applied to a hydraulic device mounted on or connected to the tongue of the trailer to slow down or stop the towed vehicle.

(b) Every motor vehicle, other than a motorcycle or motor driven cycle, when operated upon a highway shall be equipped with brakes adequate to control the movement of and to stop and hold such vehicle, including two separate means of applying the brakes, each of which means shall be effective to apply the brakes to at least two wheels. If these two separate means of applying the brakes are connected in any way, they shall be so constructed that failure on any one part of the operating mechanism shall not leave the motor vehicle without brakes on at least two wheels.

(c) Every motorcycle and motor driven cycle manufactured after January 1, 1974, when operated upon a highway, shall be equipped with at least two brakes which may be operated by hand or foot.

(d) Except as otherwise provided in subsection (e) of this Code section, every trailer or semitrailer of 3,000 pounds gross weight or more shall be equipped with brakes on all wheels. Any farm trailer with two or more wheels, pulled from a tongue, used in or operated for farm purposes, including transporting fertilizer and agricultural materials to the farm, shall not be required to have an independent braking system thereon, provided such farm trailer shall not weigh over 4,000 pounds when empty.

(e) Any trailer or semitrailer may utilize surge brakes, subject to the following conditions and limitations:

(1) The gross vehicle weight rating or the actual gross weight of any surge brake equipped trailer or semitrailer does not exceed 20,000 pounds;

(2) For trailers and semitrailers with a gross vehicle weight rating of 12,000 pounds or less, the gross vehicle weight rating of any such trailer shall not exceed 1.75 times the gross vehicle weight rating of the towing vehicle;

(3) For trailers and semitrailers with a gross vehicle weight rating greater than 12,000 pounds, but less than 20,001 pounds, the gross vehicle weight rating of any such trailer shall not exceed 1.25 times the gross vehicle weight rating of the towing vehicle;

(4) The actual gross weight of the trailer or semitrailer and load does not exceed the manufacturer's gross vehicle weight rating;

(5) The trailer or semitrailer brakes must be designed and connected in such a manner that in case of accidental breakaway of the towed vehicle the brakes shall apply automatically; and

(6) For vehicles used for commercial purposes, the vehicle or combination of vehicles complies in all other respects with licensing, insurance, registration, identification, driver and vehicle safety, and hazardous materials regulations of the Department of Public Safety and United States Department of Transportation applicable to such vehicles or combination of vehicles.

(f) Where there is no manufacturer's gross vehicle weight rating or the manufacturer's gross vehicle weight rating is exceeded in violation of paragraph (4) of subsection (e) of this Code section, then the actual gross weight of the trailer or semitrailer shall be used to determine compliance with paragraphs (2) and (3) of subsection (e) of this Code section.



§ 40-8-51. Means of operation

(a) One of the means of brake operation shall consist of a mechanical connection from the operating lever to the brake shoes or bands, and this brake shall be capable of holding the vehicle or combination of vehicles stationary under any condition of loading on any upgrade or downgrade upon which it is operated.

(b) The brake shoes operating within or upon the drums on the vehicle wheels of any motor vehicle may be used for both service and hand operation.



§ 40-8-52. Parking brakes

Every 1966 model motor vehicle and all subsequent model motor vehicles shall be equipped with parking brakes adequate to hold the vehicle on any grade on which it is operated, under all conditions of loading, on a surface free from snow, ice, or loose material. The parking brakes shall be capable of being applied in conformance with the foregoing requirements by the driver's muscular effort or by spring action or by equivalent means. Their operation may be assisted by the service brakes or other source of power, provided that failure of the service brake actuation system or other power assisting mechanism will not prevent the parking brakes from being applied in conformance with the foregoing requirements. The parking brakes shall be so designed that when once applied they shall remain applied with the required effectiveness despite exhaustion of any source of energy or leakage of any kind. The same brake drums, brake shoes and lining assemblies, brake shoe anchors, and mechanical brake shoe actuation mechanism normally associated with the wheel brake assemblies may be used for both the service brakes and the parking brakes. If the means of applying the parking brakes and the service brakes are connected in any way, they shall be so constructed that failure of any one part shall not leave the vehicle without operative brakes.



§ 40-8-53. Performance ability of brakes

(a) Except as provided for in subsection (b) of this Code section, every motor vehicle or combination of motor drawn vehicles shall be capable at all times and under all conditions of loading of being stopped on a dry, smooth, level road free from loose material, upon application of the service (foot) brake within the distances specified in this Code section or shall be capable of being decelerated at a sustained rate corresponding to these distances.

Feet to Stop

From 20 Miles Deceleration in

Per Hour Feet Per Second

------------- ---------------

Vehicles or combinations of 30 14

vehicles having brakes on all

wheels

Vehicles or combinations of 40 10.7

vehicles not having brakes on all

wheels

(b) The brake performance ability for commercial motor vehicles shall be as provided for in the federal motor carrier safety regulations contained in 49 C.F.R. 393.52 and adopted by the commissioner of public safety pursuant to Code Section 40-1-8. Commercial motor vehicles shall be capable at all times and under all conditions of loading of being stopped on a dry, smooth, level road free from loose material upon application of the service (foot) brake within the distances specified in those rules.



§ 40-8-54. Maintenance

All brakes shall be maintained in good working order and shall be so adjusted as to operate as equally as practicable with respect to the wheels on opposite sides of the vehicle.






Part 4 - Horns, Exhaust Systems, Mirrors, Windshields, Tires, Safety Belts, Energy Absorption Systems

§ 40-8-70. Horns and warning devices

(a) Every motor vehicle when operated upon a highway shall be equipped with a horn in good working order and capable of emitting sound audible under normal conditions from a distance of not less than 200 feet, but no horn or other warning device shall emit an unreasonably loud or harsh sound or a whistle. The driver of a motor vehicle shall, when it is reasonably necessary to ensure safe operation, give audible warning with his or her horn but shall not otherwise use such horn when upon a highway.

(b) No vehicle shall be equipped with nor shall any person use upon a vehicle any siren, whistle, or bell except as otherwise permitted in this Code section and Code Section 40-8-94.

(c) No vehicle shall be equipped with a theft alarm signal device which is so arranged that it can be used by the driver as an ordinary warning signal.



§ 40-8-71. Exhaust system; prevention of noise, smoke, and fumes

(a) Every motor vehicle shall at all times be equipped with an exhaust system, in good working order and in constant operation, meeting the following specifications:

(1) The exhaust system shall include the piping leading from the flange of the exhaust manifold to and including the muffler or mufflers and tail pipes;

(2) The use of flexible pipe shall be prohibited except on diesel tractors or according to manufacturers' original specifications;

(3) The exhaust emission point shall extend beyond the rear or outside of the passenger compartment. The trunk shall be considered as part of the passenger compartment;

(4) The exhaust system and its elements shall be securely fastened, including the consideration of missing or broken hangers; and

(5) There shall be no part of the exhaust system passing through the passenger compartment or any exposed stack so located that any individual entering or leaving the vehicle may be burned.

(b) The engine and power mechanism of every motor vehicle shall be so equipped and adjusted as to prevent the escape of excessive fumes or smoke.

(c) It shall be unlawful for any person to sell or offer for sale any muffler which causes excessive or unusual noise or annoying smoke or any muffler cutout, bypass, or similar device for use on a motor vehicle or for any person to use, to sell, or to offer for sale any motor vehicle equipped with any such muffler, muffler cutout, bypass, or similar device. Any person violating this subsection shall be guilty of a misdemeanor.



§ 40-8-72. Mirrors

(a) Except as provided in subsection (b) of this Code section, every motor vehicle which is so constructed or loaded as to obstruct the driver's view to the rear thereof from the driver's position shall be equipped with a mirror so located as to reflect to the driver a view of the highway for a distance of at least 200 feet to the rear of such vehicle.

(b) Every commercial motor vehicle shall be equipped with two rear-vision mirrors meeting the requirements of the federal motor vehicle safety standards contained in 49 C.F.R. 571.111 in effect at the time of manufacture, one at each side, firmly attached to the outside of the motor vehicle, and so located as to reflect to the driver a view of the highway to the rear, along both sides of the vehicle; provided, however, that only one outside mirror shall be required, which shall be on the driver's side, on a commercial motor vehicle which is so constructed that the driver has a view to the rear by means of an interior mirror.



§ 40-8-73. Windshields and windshield wipers

(a) No person shall drive any motor vehicle with any sign, poster, or other nontransparent material upon the front windshield, side windows, or rear windows of such vehicle which obstructs the driver's clear view of the highway or any intersecting highway.

(b) The windshield of every motor vehicle shall be equipped with a device for cleaning rain, snow, or other moisture therefrom, which device shall be so constructed as to be controlled or operated by the driver of the vehicle.

(c) Every windshield wiper upon a motor vehicle shall be maintained in good working order.

(d) No opaque or solid material including, but not limited to, cardboard, plastic, and taped glass shall be employed in lieu of a glass windshield or window.

(e) No motor vehicle shall be operated with a windshield or rear window having a starburst or spider webbing effect greater than three inches by three inches.



§ 40-8-73.1. Affixing of materials which reduce light transmission or increase light reflectance through windows or windshields

(a) As used in this Code section, the term:

(1) "Light reflectance" means the ratio of the amount of total light that is reflected outward by a product or material to the amount of total light falling on the product or material.

(2) "Light transmission" means the ratio of the amount of total light, expressed in percentages, which is allowed to pass through a surface to the amount of light falling on the surface.

(3) "Manufacturer" means a person who produces or assembles a vehicle glass-coating material or who fabricates, laminates, or tempers a safety-glazing material, which material reduces light transmission.

(4) "Material" means any transparent product or substance which reduces light transmission.

(5) "Multipurpose passenger vehicle" means a motor vehicle designed to carry ten persons or less which is constructed on a truck chassis or with special features for occasional off-road operation.

(b) Except as provided in this Code section, it shall be unlawful for any person to operate a motor vehicle in this state:

(1) Which has material and glazing applied or affixed to the front windshield, which material and glazing when so applied or affixed reduce light transmission through the windshield; or

(2) Which has material and glazing applied or affixed to the rear windshield or the side or door windows, which material and glazing when so applied or affixed reduce light transmission through the windshield or window to less than 32 percent, plus or minus 3 percent, or increase light reflectance to more than 20 percent.

(c) The provisions of subsection (b) of this Code section shall not apply to:

(1) Adjustable sun visors which are mounted forward of the side windows and are not attached to the glass;

(2) Signs, stickers, or other matter which is displayed in a seven-inch square in the lower corner of the windshield farthest removed from the driver or signs, stickers, or other matter which is displayed in a five-inch square in the lower corner of the windshield nearest the driver;

(3) Direction, destination, or termination signs upon a passenger common carrier motor vehicle if the signs do not interfere with the driver's clear view of approaching traffic;

(4) Any transparent item which is not red or amber in color which is placed on the uppermost six inches of the windshield;

(5) Any federal, state, or local sticker or certificate which is required by law to be placed on any windshield or window;

(6) The rear windshield or the side or door windows, except those windows to the right and left of the driver of:

(A) A multipurpose passenger vehicle;

(B) A school bus, any other bus used for public transportation, and any bus or van owned or leased by any religious or any nonprofit organization duly incorporated under the laws of this state;

(C) Any limousine owned or leased by a public or private entity; or

(D) Any other vehicle, the windows or windshields of which have been tinted or darkened before factory delivery or permitted by federal law or regulation;

(7) Any law enforcement vehicle;

(8) Any vehicle that displays a valid special license plate issued to a government official under Code Section 40-2-61, 40-2-63, or 40-2-64;

(9) Any vehicle owned or operated by the state or a political subdivision thereof and that displays a valid license plate issued pursuant to Code Section 40-2-37; or

(10) Any vehicle operated in the course of business by a person licensed or registered under Chapter 38 of Title 43, relating to private detective and private security businesses.

(d) The Department of Public Safety may, upon application from a person required for medical reasons to be shielded from the direct rays of the sun and only if such application is supported by written attestation of such fact from a person licensed to practice medicine under Chapter 34 of Title 43 or a person certified as an optometrist under Chapter 30 of Title 43, issue an exemption from the provisions of this Code section for any motor vehicle owned by such person or in which such person is a habitual passenger. The exemption shall be issued with such conditions and limitations as may be prescribed by the Department of Public Safety.

(e) No person shall install any material upon the windshields or windows of any motor vehicle, the installation of which would result in a reduction of light transmission or an increase in light reflectance in violation of subsection (b) of this Code section.

(f) Notwithstanding any other provision of this Code section, commercial motor vehicles operated in this state are subject to the specifications of or limitations relating to windshield or window glazing or the application of light reducing or reflectance material to the windshield or windows as provided for in the federal motor carrier safety regulations contained in 49 C.F.R. 393.60 and adopted by the commissioner of public safety pursuant to Code Section 40-1-8.

(g) The Department of Public Safety is authorized to promulgate such rules and regulations as may be necessary to carry out the provisions of this Code section.

(h) Any person who violates subsection (b) or (e) of this Code section shall be guilty of a misdemeanor.



§ 40-8-74. Tires

(a) No vehicle equipped with solid rubber tires shall be used or transported on the highways, unless every solid rubber tire on such vehicle shall have rubber on its entire traction surface at least one inch thick above the edge of the flange on the entire periphery.

(b) No person shall operate or move on any highway any motor vehicle, trailer, or semitrailer having any metal tire in contact with the roadway.

(c) No tire on a vehicle moved on a highway shall have on its periphery any block, stud, flange, cleat, or spike or any other protuberance of any material other than rubber which projects beyond the tread of the traction surface of the tire, except that it shall be permissible to use:

(1) Farm machinery with tires having protuberances which will not injure the highway; and

(2) Tire chains of reasonable proportions or tires equipped with safety metal spike studs upon any vehicle when required for safety because of snow, ice, or other conditions tending to cause a vehicle to skid.

(d) The transportation board and local authorities in their respective jurisdictions may in their discretion issue special permits authorizing the operation upon a highway of traction engines or tractors having movable tracks with transverse corrugations upon the periphery of such movable tracks, or of farm tractors or other farm machinery, the operation of which upon a highway would otherwise be prohibited under this Code section.

(e) All tires:

(1) Shall have not less than 2/32 inch tread measurable in all major grooves except that school buses and commercial vehicles shall have not less than 4/32 inch tread measurable in all major grooves on the front tires and school buses shall have not less than 4/32 inch tread measurable in all major grooves on the rear tires when there are only two tires on the rear; such measurements shall not be made where tie bars, humps, or fillets are located;

(2) Shall be free from any cuts, breaks, or snags on tread and sidewall deep enough to expose body cord; and

(3) Shall be free from bumps, bulges, or separations.

(f) No motor vehicle shall be operated on a public street or highway with tires that have been marked "not for highway use," "for racing purposes only," or "unsafe for highway use."

(g) Retreaded, regrooved, or recapped tires shall not be used upon the front wheels of buses.



§ 40-8-75. Tire covers

Every bus, truck, full trailer, semitrailer, and pole trailer, with the exception of local haul pulpwood trucks and local haul waste collection dumping trailers, shall be equipped with suitable metal protectors or substantial flexible flaps on the rearmost wheels to prevent, as far as practicable, such wheels from throwing dirt, gravel, rocks, water, or other materials on the windshields of following vehicles. Such protectors or flaps shall have a ground clearance of not more than one-half of the distance from the center of the rearmost axle to the center of the protector or flap under any conditions of loading of the vehicle and shall be at least as wide as the tires they are covering; provided, however, that if any such bus, truck, full trailer, semitrailer, or pole trailer is so designed and constructed that the foregoing requirements are accomplished by means of fenders, body construction, or other enclosures, then the protectors or flaps provided for in this Code section shall not be required.



§ 40-8-76. Safety belts required as equipment; safety restraints for children

(a) No new private passenger automobile manufactured after January 1, 1964, shall be sold to the general public in this state unless such automobile shall be equipped with two sets of safety belts for the front seat thereof. The safety belts may be installed by the manufacturer prior to delivery to the dealer, or they may be installed by the dealer.

(b) (1) Every driver who transports a child under eight years of age in a passenger automobile, van, or pickup truck, other than a taxicab as defined by Code Section 33-34-5.1 or a public transit vehicle as defined by Code Section 16-5-20, shall, while such motor vehicle is in motion and operated on a public road, street, or highway of this state, provide for the proper restraint of such child in a child passenger restraining system appropriate for such child's height and weight and approved by the United States Department of Transportation under provisions of Federal Motor Vehicle Safety Standard 213 in effect on January 1, 1983, or at the time of manufacture, subject to the following specific requirements and exceptions:

(A) Any such child weighing at least 40 pounds may be secured by a lap belt when:

(i) The vehicle is not equipped with both lap and shoulder belts; or

(ii) Not including the driver's seat, the vehicle is equipped with one or more lap and shoulder belts that are all being used to properly restrain other children;

(B) Any such child shall be properly restrained in a rear seat of the motor vehicle consistent with the requirements of this paragraph. If the vehicle has no rear seating position appropriate for correctly restraining a child or all appropriate rear seating positions are occupied by other children, any such child may be properly restrained in a front seat consistent with the requirements of this paragraph;

(C) A driver shall not be deemed to be complying with the provisions of this paragraph unless any child passenger restraining system required by this paragraph is installed and being used in accordance with the manufacturer's directions for such system; and

(D) The provisions of this paragraph shall not apply when the child's parent or guardian either obtains a physician's written statement that a physical or medical condition of the child prevents placing or restraining him or her in the manner required by this paragraph. If the parent or guardian can show the child's height is over 4 feet and 9 inches, such child shall be restrained in a safety belt as required in Code Section 40-8-76.1.

(2) Upon a first conviction of an offense under this subsection, the defendant shall be punished by a fine of not more than $50.00, except in the case of a child who is six or seven years of age, if the defendant shows to the court having jurisdiction of the case that a child passenger restraining system meeting the applicable requirements of this subsection has been purchased by him or her after the time of the offense and prior to the court appearance, the court may waive or suspend the fine for such first conviction. This exception shall apply until January 1, 2012. Upon a second or subsequent conviction of an offense under this subsection, the defendant shall be punished by a fine of not more than $100.00. No court shall impose any additional fees or surcharges to a fine for such a violation. The court imposing a fine for any violation of this Code section shall forward a record of the disposition of the cases to the Department of Driver Services for the sole purpose of data collection on a county by county basis.

(c) Violation of this Code section shall not constitute negligence per se nor contributory negligence per se. Violation of subsection (b) of this Code section shall not be the basis for cancellation of coverage or increase in insurance rates.

(d) The provisions of this Code section shall not apply to buses, as defined in paragraph (7) of Code Section 40-1-1, used in the transport of children over four years of age until July 1, 2012, provided that the bus is operated by a licensed or commissioned child care facility, has a current annual transportation safety inspection certificate as required by the appropriate licensing body, and has evidence of being inspected for use by a child care facility. If the bus is not a school bus, as defined in paragraph (55) of Code Section 40-1-1, or a multifunction school activities bus, as defined in 49 C.F.R. 571.3(B), each child over four years of age and under eight years of age shall be properly restrained by a child passenger restraining system. Multifunction school activities buses, as defined in 49 C.F.R. 571.3(B), shall not be required to transport children five years of age or older in a child passenger restraining system.



§ 40-8-76.1. Use of safety belts in passenger vehicles

(a) As used in this Code section, the term "passenger vehicle" means every motor vehicle, including, but not limited to, pickup trucks, vans, and sport utility vehicles, designed to carry 15 passengers or fewer and used for the transportation of persons; provided, however, that such term shall not include motorcycles; motor driven cycles; or off-road vehicles or pickup trucks being used by an owner, driver, or occupant 18 years of age or older in connection with agricultural pursuits that are usual and normal to the user's farming operation; and provided, further, that such term shall not include motor vehicles designed to carry 11 to 15 passengers which were manufactured prior to July 1, 2015, and which, as of such date, did not have manufacturer installed seat safety belts.

(b) Each occupant of the front seat of a passenger vehicle shall, while such passenger vehicle is being operated on a public road, street, or highway of this state, be restrained by a seat safety belt approved under Federal Motor Vehicle Safety Standard 208.

(c) The requirement of subsection (b) of this Code section shall not apply to:

(1) A driver or passenger frequently stopping and leaving the vehicle or delivering property from the vehicle, if the speed of the vehicle between stops does not exceed 15 miles per hour;

(2) A driver or passenger possessing a written statement from a physician that such person is unable, for medical or physical reasons, to wear a seat safety belt;

(3) A driver or passenger possessing an official certificate or license endorsement issued by the appropriate agency in another state or country indicating that the driver is unable for medical, physical, or other valid reasons to wear a seat safety belt;

(4) A driver operating a passenger vehicle in reverse;

(5) A passenger vehicle with a model year prior to 1965;

(6) A passenger vehicle which is not required to be equipped with seat safety belts under federal law;

(7) A passenger vehicle operated by a rural letter carrier of the United States Postal Service while performing duties as a rural letter carrier;

(8) A passenger vehicle from which a person is delivering newspapers; or

(9) A passenger vehicle performing an emergency service.

(d) The failure of an occupant of a motor vehicle to wear a seat safety belt in any seat of a motor vehicle which has a seat safety belt or belts shall not be considered evidence of negligence or causation, shall not otherwise be considered by the finder of fact on any question of liability of any person, corporation, or insurer, shall not be any basis for cancellation of coverage or increase in insurance rates, and shall not be evidence used to diminish any recovery for damages arising out of the ownership, maintenance, occupancy, or operation of a motor vehicle.

(e) (1) Except as otherwise provided in paragraphs (2) and (3) of this subsection, a person failing to comply with the requirements of subsection (b) of this Code section shall not be guilty of any criminal act and shall not be guilty of violating any ordinance. A violation of this Code section shall not be a moving traffic violation for purposes of Code Section 40-5-57.

(2) A person failing to comply with the requirements of subsection (b) of this Code section shall be guilty of the offense of failure to wear a seat safety belt and, upon conviction thereof, may be fined not more than $15.00; but, the provisions of Chapter 11 of Title 17 and any other provision of law to the contrary notwithstanding, the costs of such prosecution shall not be taxed nor shall any additional penalty, fee, or surcharge to a fine for such offense be assessed against a person for conviction thereof. The court imposing such fine shall forward a record of the disposition of the case of failure to wear a seat safety belt to the Department of Driver Services.

(3) Each minor eight years of age or older who is an occupant of a passenger vehicle shall, while such passenger vehicle is being operated on a public road, street, or highway of this state, be restrained by a seat safety belt approved under Federal Motor Vehicle Safety Standard 208. In any case where a minor passenger eight years of age or older fails to comply with the requirements of this paragraph, the driver of the passenger vehicle shall be guilty of the offense of failure to secure a seat safety belt on a minor and, upon conviction thereof, may be fined not more than $25.00. The court imposing such a fine shall forward a record of the court disposition of the case of failure to secure a seat safety belt on a minor to the Department of Driver Services.

(f) Probable cause for violation of this Code section shall be based solely upon a law enforcement officer's clear and unobstructed view of a person not restrained as required by this Code section. Noncompliance with the restraint requirements of this Code section shall not constitute probable cause for violation of any other Code section.



§ 40-8-77. Energy absorption system

(a) As used in this Code section, the term "private passenger automobile" shall mean a four-wheel motor vehicle designed for carrying ten passengers or less, not for hire, for use on public roads and highways, and not designed for use as a dwelling or for camping, provided that the term "private passenger automobile" shall not include a multipurpose vehicle, which is, for the purposes of this Code section, defined as a motor vehicle, except a trailer, designed to carry ten passengers or less and constructed either on a truck chassis or with special features for occasional off-road operation.

(b) Every new private passenger automobile manufactured on and after August 1, 1973, which is sold or licensed in this state shall be sold subject to the manufacturer's warranty that it is equipped with an appropriate energy absorption system conforming to all federal motor vehicle safety standards applicable to such automobile on the date of manufacture. The warranty may be given by means of the federal safety standard certification label affixed to the automobile.



§ 40-8-78. Safety glazing

(a) No person shall sell any motor vehicle manufactured after January 1, 1954, nor shall any such motor vehicle be registered unless such vehicle is equipped with safety glazing materials of a type approved by the commissioner of public safety wherever glazing materials are used in doors, windows, and windshields. The provisions of this Code section shall apply to all passenger-type motor vehicles, including passenger buses and school buses, but in respect to trucks, including truck tractors, the requirements as to safety glazing materials shall apply to all glazing materials used in doors, windows, and windshields in the drivers' compartments of such vehicles.

(b) The term "safety glazing materials" means glazing materials so constructed, treated, or combined with other materials as to reduce substantially, in comparison with ordinary sheet glass or plate glass, the likelihood of injury to persons by objects from exterior sources or by these safety glazing materials when they may be cracked or broken.

(c) Any person engaged in the business of replacing windshields or any side or rear windows of motor vehicles, which are subject to the provisions of this Code section, shall not replace such windshields or side or rear windows with any glazing materials other than safety glazing materials approved by the commissioner.

(d) The commissioner of public safety shall compile and publish in print or electronically a list of types of glazing materials by name approved by him or her as meeting the requirements of this Code section and the commissioner shall not register any motor vehicle which is subject to the provisions of this Code section unless it is equipped with an approved type of safety glazing materials, and he or she shall thereafter suspend the registration of any motor vehicle so subject to this Code section which he or she finds is not so equipped until it is made to conform to the requirements of this Code section.

(e) This Code section shall not be construed to require that side or rear windows of motor vehicles which were replaced or installed prior to January 1, 1954, must be replaced with safety glazing materials as provided in this Code section.



§ 40-8-79. Unlawfully riding in bed of pickup truck; penalty

It shall be unlawful for any person under the age of 18 to ride as a passenger in the uncovered bed of a pickup truck on any interstate highway in this state. The driver of any vehicle in violation of this Code section shall be guilty of a misdemeanor.






Part 5 - Equipment of Law Enforcement and Emergency Vehicles

§ 40-8-90. Restrictions on use of blue lights on vehicles

(a) (1) Except as provided in this paragraph and subsection (b) of this Code section, it shall be unlawful for any person, firm, or corporation to operate any motor vehicle equipped with or containing a device capable of producing any blue lights, whether flashing, blinking, revolving, or stationary, except:

(A) Motor vehicles owned or leased by any federal, state, or local law enforcement agency;

(B) Motor vehicles with a permit granted by a state agency to bear such lights; or

(C) Antique, hobby, and special interest vehicles, as defined in paragraph (8) of subsection (l) of Code Section 40-2-86.1, which may display a blue light or lights of up to one inch in diameter as part of any such vehicle's rear stop lamps, rear turning indicator, rear hazard lamps, and rear reflectors.

(2) Any person who violates paragraph (1) of this subsection shall be guilty of a misdemeanor.

(b) The prohibition contained in subsection (a) of this Code section shall not apply to any elected sheriff who, pursuant to an agreement between the sheriff and the county governing authority, is using his or her personal motor vehicle in a law enforcement activity, provided such vehicle is marked as provided in Code Section 40-8-91.

(c) It shall be unlawful for any person to use any motor vehicle equipped with flashing, blinking, revolving, or stationary blue lights in the commission of a felony, and, upon conviction of a violation of this subsection, the punishment shall be a fine of not less than $1,000.00 or imprisonment of not less than one year, or both.



§ 40-8-91. Marking and equipment of law enforcement vehicles; motorist allowed to continue to safe location before stopping for law enforcement officer vehicles

(a) Except as provided in subsection (b) of this Code section, any motor vehicle which is used on official business by any person authorized to make arrests for traffic violations in this state, or any municipality or county thereof, shall be distinctly marked on each side and the back with the name of the agency responsible therefor, in letters not less than four inches in height.

(b) Any motor vehicle, except as hereinafter provided in this subsection, used by any employee of the Georgia State Patrol for the purpose of enforcing the traffic laws of this state shall be distinctly painted, marked, and equipped in such manner as shall be prescribed by the commissioner of public safety pursuant to this Code section. The commissioner in prescribing the manner in which such vehicles shall be painted, marked, or equipped shall:

(1) Require that all such motor vehicles be painted in a two-toned uniform color. The hood, top, and the top area not to exceed 12 inches below the bottom of the window opening thereof shall be a light gray color and the remaining portion of said motor vehicle shall be painted a dark blue color;

(2) Require that any such motor vehicle be equipped with at least one lamp which when lighted shall display a flashing or revolving colored light visible under normal atmospheric conditions for a distance of 500 feet from the front and rear of such vehicle; and

(3) Require that any such motor vehicle shall be distinctly marked on each side and the back thereof with the wording "State Patrol" in letters not less than six inches in height of a contrasting color from the background color of the motor vehicle.

(c) It shall be unlawful for any person, except persons lawfully entitled to own vehicles for law enforcement purposes, to paint, mark, or equip any motor vehicle in the same manner prescribed by this Code section or by the commissioner for law enforcement vehicles.

(d) When a law enforcement vehicle is disposed of, or is not in use for law enforcement, the lettering and colored lights must be removed. Any person using such vehicle for personal use prior to removing colored lights and lettering shall be guilty of a misdemeanor.

(e) Whenever a motorist driving on the roadways of this state is directed to stop by a law enforcement officer in a law enforcement vehicle marked as required under this Code section, the motorist may continue to drive until a reasonably safe location for stopping is reached. Such motorist shall indicate to the officer his or her intent to proceed to a safe location by displaying the vehicle's flashing lights or turn signal. In proceeding to a safe location, the motorist shall observe the posted maximum speed limit.

(f) An otherwise lawful arrest shall not be invalidated or in any manner affected by failure to comply with this Code section.



§ 40-8-91.1. Marking and equipment of all-terrain vehicles used as law enforcement vehicles

(a) As used in this Code section, the term "all-terrain vehicle" means any motorized vehicle designed for off-road use which is equipped with four or more nonhighway tires and which is 50 inches or less in width.

(b) Every all-terrain vehicle must comply with the equipment and marking specifications set forth in this article before such vehicle can be used by law enforcement agencies and officers upon the public roads of this state. All provisions of law relating to safe operation of law enforcement or emergency vehicles shall be applied to the operation of such all-terrain vehicles.

(c) Any all-terrain vehicle which is operated by law enforcement agencies and officers upon the public roads of this state shall be registered and licensed in accordance with the provisions of Code Section 40-2-37.



§ 40-8-92. Designation of emergency vehicles; flashing or revolving lights; permits; fee; prohibition against use of flashing or revolving green lights by private persons on public property

(a) All emergency vehicles shall be designated as such by the commissioner of public safety. The commissioner shall so designate each vehicle by issuing to such vehicle a permit to operate flashing or revolving emergency lights of the appropriate color. Such permit shall be valid for one year from the date of issuance; provided, however, that permits for vehicles belonging to federal, state, county, or municipal governmental agencies shall be valid for five years from the date of issuance. Any and all officially marked law enforcement vehicles as specified in Code Section 40-8-91 shall not be required to have a permit for the use of a blue light. Any and all fire department vehicles which are distinctly marked on each side shall not be required to have a permit for the use of a red light. Any and all ambulances, as defined in Code Section 31-11-2, licensed by this state shall not be required to have a permit for the use of a red light.

(b) The commissioner shall authorize the use of red or amber flashing or revolving lights only when the person or governmental agency shall demonstrate to the commissioner a proven need for equipping a vehicle with emergency lights. The fee for such lights shall be $2.00, provided that no federal, state, county, or municipal governmental agency or an ambulance provider, as defined in Code Section 31-11-2, shall be required to pay such fee.

(c) Nothing contained in this Code section shall prohibit the commissioner from issuing a single special use permit to cover more than one vehicle, provided each vehicle covered under such special use permit shall pay the fee specified in subsection (b) of this Code section.

(d) Except as provided in this subsection, it shall be unlawful for any person, firm, or corporation to operate any motor vehicle or to park any motor vehicle on public property with flashing or revolving green lights. This subsection shall not apply to any motor vehicle being used by any law enforcement agency, fire department, emergency management agency, or other governmental entity to designate the location of the command post for such agency, department, or entity at the site of an emergency.



§ 40-8-93. Flashing parking or brake lights or directional signals not prohibited

Nothing contained in Code Sections 40-8-90 and 40-8-92 shall be deemed to apply to nor construed to prohibit blinking or flashing parking or brake lights or directional signals on any motor vehicle.



§ 40-8-94. Sirens, whistles, or bells

Any authorized emergency vehicle may be equipped with a siren, whistle, or bell capable of emitting sound audible under normal conditions from a distance of not less than 500 feet, but such siren shall not be used except when such vehicle is operated in response to an emergency call or in the immediate pursuit of an actual or suspected violator of the law, in which latter event the driver of such vehicle shall sound the siren when necessary to warn pedestrians and other drivers of the approach thereof.



§ 40-8-95. Rules and regulations

The commissioner of public safety shall implement any and all provisions of Code Sections 40-8-90, 40-8-92, and 40-8-93 by the promulgation of necessary rules and regulations.



§ 40-8-96. Violation of Code Sections 40-8-90 and 40-8-92

Any person violating Code Sections 40-8-90 and 40-8-92 shall be guilty of a misdemeanor.






Part 6 - Equipment of School Buses

§ 40-8-110. Identification and color

(a) Every bus used for the transportation of school children shall bear upon the front and rear thereof a plainly visible sign containing the words "SCHOOL BUS" in letters not less than eight inches in height.

(b) On and after January 1, 1971, every new school bus purchased for the transportation of school children shall be painted National School Bus Chrome Yellow.



§ 40-8-111. Equipment generally

(a) Each school bus used for the transportation of school children in the State of Georgia shall be in compliance with the State Board of Education bus specifications for the model year of such school bus.

(b) Each public school system shall be required to maintain each of its school buses in good working condition, including all safety equipment required in accordance with the specifications established pursuant to subsection (a) of this Code section.

(c) Nothing in subsection (a) of this Code section shall apply to motor vehicles operated by a local transit system which transport school children to and from school on regular or scheduled routes of a transit vehicle with regular fare-paying passengers.



§ 40-8-112. Compliance with State Board Bus Specifications

Every school bus used to transport children to and from school shall comply with the State Board Bus Specifications prescribed by the State Board of Education.



§ 40-8-113. Standards applicable regardless of size or capacity

The identification and equipment standards provided in this part shall apply to all school buses as defined in paragraph (55) of Code Section 40-1-1 regardless of size or capacity.



§ 40-8-114. Operation of school buses by churches, private schools, and local transit systems; transportation of school children on buses owned or operated by public transit systems

(a) Notwithstanding any other provision of this title to the contrary, churches, private schools, or local transit systems may operate school buses meeting the equipment, color, and marking requirements of Code Sections 40-8-110 through 40-8-112 and 40-8-115 and drivers of such vehicles shall be required to stop as set forth in Code Section 40-6-163. For purposes of this subsection, only churches and private schools are authorized to comply with Code Sections 40-8-110 through 40-8-112, and only local transit systems are authorized to comply with Code Section 40-8-115.

(b) Notwithstanding any other provision of this title to the contrary, the requirements relating to buses used for the transportation of school children, which requirements are contained in the following Code sections:

(1) Code Section 40-6-160, relating to speed limits;

(2) Code Section 40-6-161, relating to headlamps;

(3) Code Section 40-6-162, relating to use of visual signals;

(4) Code Section 40-6-163, relating to meeting or passing school buses;

(5) Code Section 40-8-110, relating to identification and color;

(6) Code Section 40-8-111, relating to equipment generally;

(7) Code Section 40-8-112, relating to compliance with certain State Board of Education specifications;

(8) Code Section 40-8-115, relating to identification and equipment of certain school buses; and

(9) Code Section 40-8-220, relating to inspection of school buses,

shall not apply to any bus which is owned or operated by a publicly owned and operated transit system and which either transports school children to and from school on regular or scheduled routes with regular fare-paying passengers or which engages in tripper service.



§ 40-8-115. Identification and equipment of school buses for special school route service

This part shall not prohibit the use of a school bus as defined in paragraph (55) of Code Section 40-1-1 for special school route service, provided it shall meet the following identification and equipment requirements:

(1) The bus need not be painted yellow or black;

(2) The bus shall be equipped with four hooded or recessed red flasher lights, or four red flasher lights and four amber flasher lights mounted on the same horizontal centerline as the red lights and nearer the centerline. Such amber lights shall be at least two and one-half times brighter than the red lights. The system shall be wired so that the amber signal lights are activated only by manual or foot operation and if activated are automatically deactivated and the red signal lights activated when the bus entrance door is opened; and

(3) While transporting children to or from school, the bus shall be equipped with the following temporary signs, located conspicuously on the front and back of such vehicle:

(A) The sign on the front shall have the words "SCHOOL BUS" printed in black letters not less than six inches high, on a background of National School Bus Glossy Yellow; and

(B) The sign on the rear shall be at least ten square feet in size and shall be painted National School Bus Glossy Yellow and have the words "SCHOOL BUS" printed in black letters not less than eight inches high.



§ 40-8-116. Unlawful acts

It shall be unlawful to operate:

(1) Any vehicle displaying the words "SCHOOL BUS" unless it meets the color, identification, and equipment requirements set forth in Code Section 40-8-113 or 40-8-115;

(2) A vehicle without the words "SCHOOL BUS" but which is of a color and exhibits some equipment or identification which reasonably could cause a motorist to confuse it with a properly colored, identified, and equipped school bus;

(3) Any school bus for any purpose other than the transportation of school children to or from school or school activities without concealing or covering all markings thereon indicating "SCHOOL BUS"; or

(4) A vehicle which has been permanently converted from the purpose of transporting students to or from school or school activities without first having painted such vehicle some color other than the yellow required in subsection (b) of Code Section 40-8-110 and without having removed the stop arms, if any, and any other equipment required by Code Section 40-8-111.









Article 2 - Control of Vehicle Emissions

Part 1 - Emission Control Devices Generally

§ 40-8-130. Unlawful to operate vehicle without serviceable emission control device; penalty; exceptions

(a) It shall be unlawful for the owner of any motor vehicle to operate or permit the operation of such vehicle on which any device controlling or abating atmospheric emissions which is placed on a motor vehicle by the manufacturer pursuant to regulations promulgated by the United States secretary of health and human services in accordance with the provisions of Title II, the National Emissions Standards Act, of the Air Quality Act of 1967, Public Law 90-148 has been rendered unserviceable by removal, alteration, or other interference with its operation.

(b) Any person violating subsection (a) of this Code section shall be guilty of a misdemeanor.

(c) Subsection (a) of this Code section shall not apply to any person repairing any such device described in that subsection or to the removal of any such device by any person for the purpose of repairing or replacing such device.

(d) Subsection (a) of this Code section shall not apply to any person removing any such device for the purpose of converting any motor vehicle to operate on natural or liquefied petroleum gas or make any other modifications which would reduce atmospheric emissions.



§ 40-8-131. Inspection without warrant authorized

Any vehicle suspected of being operated in violation of this part may be the subject of an inspection conducted by an officer of the Georgia State Patrol who has reason to believe such violation is occurring, without the necessity of obtaining a warrant to permit such inspection.



§ 40-8-132. Annual inspection

Repealed by Ga. L. 1982, p. 165, §§ 1, 6, effective November 1, 1982.






Part 2 - Establishment of Emission Standards; Inspection of Motor Vehicles for Compliance With Standards

§§ 40-8-150 through 40-8-163.

Reserved. Repealed by Ga. L. 1992, p. 918, § 1, effective July 1, 1992.






Part 3 - Visible Emissions

§ 40-8-180. Short title

This part shall be known and may be cited as the "Vehicular Visible Emission Control Act."



§ 40-8-181. Visible emissions from vehicles on public roadways prohibited; exceptions

(a) It shall be unlawful for any person to operate on a public roadway of this state a diesel powered vehicle which discharges into the atmosphere visible emissions resulting in a decrease of light transmission beyond 30 percent, whether emitted from the crankcase, the exhaust system, or from any part of the power system; provided, however, that the light obscuring limitations prescribed in this subsection may be exceeded during periods of acceleration and deceleration not to exceed ten continuous seconds or 1,000 feet.

(b) It shall be unlawful for any person to operate on a public roadway of this state a gasoline powered vehicle which discharges into the atmosphere visible emissions resulting in a decrease of light transmission, whether emitted from the crankcase, the exhaust system, or from any part of the power system; provided, however, that the light obscuring limitation prescribed in this subsection may be exceeded for periods not to exceed ten continuous seconds or 1,000 feet.

(c) Subsections (a) and (b) of this Code section shall not apply to the normal discharge of condensed water vapor.



§ 40-8-182. Enforcement of part; traffic violation citations

(a) This part shall be enforced by the duly authorized traffic control agency of this state or of any political subdivision thereof. The Air Quality Control Agency of this state shall produce and furnish to such traffic control agency appropriate light transmission gauges to be used in the enforcement of this part.

(b) A traffic violation citation shall be issued to the operator of a vehicle in violation of any provision of this part on and after January 1, 1973.



§ 40-8-183. Penalty

Any person who violates any provision of this part shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than $10.00 nor more than $25.00.



§ 40-8-184. Municipal and county regulation prohibited

No subdivision of this state shall enact any ordinance or issue any rules and regulations pertaining to the discharging into the atmosphere of visible emissions from diesel powered vehicles or gasoline powered vehicles.



§ 40-8-185. Part not applicable to certain vehicles

This part shall not apply to off-highway farm, forest, and construction equipment being moved from one work location to another.









Article 3 - Inspections by Officers of Department of Public Safety

§ 40-8-200. Inspection of vehicles by officers of the Department of Public Safety; issuance of certificate of inspection; procedure

(a) The commissioner of public safety and members of the Department of Public Safety, and such other officers and employees of the department as the commissioner may designate, may at any time, upon reasonable cause to believe that a vehicle is unsafe or not equipped as required by law or that its equipment is not in proper adjustment or repair, require the driver of such vehicle to stop and submit such vehicle to an inspection and such tests with reference thereto as may be appropriate.

(b) In the event such vehicle and its equipment are found to be in safe condition and in full compliance with the law, the officer making such an inspection shall issue to the driver an official certificate of inspection and approval of such vehicle specifying those parts or equipment so inspected and approved.

(c) In the event such vehicle is found to be in unsafe condition or any required part or equipment is not present or is not in proper repair and adjustment, the officer shall give a written notice to the driver and shall send a copy to the department. Such notice shall require that such vehicle be placed in safe condition and its equipment in proper repair and adjustment specifying the particulars with reference thereto and shall require that a certificate of inspection and approval be obtained within 30 days.



§ 40-8-201. Duties of owners and drivers of vehicles

(a) No person driving a vehicle shall refuse to submit such vehicle to an inspection and test when required to do so by the commissioner of public safety or an authorized officer of the Department of Public Safety.

(b) Every owner or driver, upon receiving a notice as provided in Code Section 40-8-200, shall comply therewith and shall within 30 days secure an official certificate of inspection and approval, which shall be issued in duplicate, one copy to be retained by the owner or driver and the other copy to be forwarded to the Department of Public Safety. In lieu of compliance with this subsection, the vehicle shall not be operated, except as provided in subsection (c) of this Code section.

(c) No person shall operate any vehicle after receiving a notice with reference thereto as provided in Code Section 40-8-200 except as may be necessary to return such vehicle to the residence or place of business of the owner or driver, or to a garage, until such vehicle and its equipment have been placed in proper repair and adjustment and otherwise made to conform to the requirements of this article. A certificate of inspection and approval shall be obtained as promptly as possible thereafter.

(d) In the event repair or adjustment of any vehicle or its equipment is found necessary upon inspection, the owner of such vehicle may obtain such repair or adjustment at any place he may choose, but in every event an official certificate of inspection and approval must be obtained; otherwise, such vehicle shall not be operated upon the highways of this state.






Article 4 - Inspection of Public School Buses

§ 40-8-220. Inspection of public school buses

(a) Every school bus which is defined by paragraph (55) of Code Section 40-1-1 which is owned or operated by a state, county, or municipal government or under contract by any independent school system shall be inspected annually, or more frequently at the discretion of the commissioner of public safety, under the supervision of an employee of the Department of Public Safety.

(b) The employee of the department shall supervise the inspection of such vehicle to determine if such vehicle possesses in safe operating condition the equipment which is applicable to school buses required by Parts 1 through 4 of Article 1 of this chapter and the equipment required by Part 6 of Article 1 of this chapter.

(c) If such vehicle is found to meet the equipment and safety requirements specified in subsection (b) of this Code section, then the employee of the department making the inspection shall issue a school bus certificate of safety inspection to the vehicle.

(d) If such vehicle does not meet the equipment and safety requirements specified in subsection (b) of this Code section, then that vehicle shall not be operated on the streets and highways of this state, and no school bus certificate of safety inspection shall be issued to such vehicle.

(e) All public school buses shall be made available for the inspection required under this Code section, and no person shall conceal any bus required to be inspected under this Code section.

(f) The commissioner of public safety is authorized to implement any and all provisions of this Code section by the promulgation of necessary rules and regulations. When duly promulgated and adopted, all rules and regulations issued pursuant to this Code section shall have the force of law.



§ 40-8-221. Penalty

Any person who violates any provision of this article shall be guilty of a misdemeanor.



§§ 40-8-222 through 40-8-264.

Repealed by Ga. L. 1982, p. 165, § 9, effective November 1, 1982.






Article 5 - Vehicle Equipment Safety Compact

§§ 40-8-280 through 40-8-291.

Repealed by Ga. L. 1983, p. 691, § 1, effective March 16, 1983.









Chapter 9 - Reporting Accidents; Giving Proof of Financial Responsibility

Article 1 - General Provisions

§ 40-9-1. Short title

This chapter shall be known and may be cited as the "Motor Vehicle Safety Responsibility Act."



§ 40-9-2. Definitions

As used in this chapter, the term:

(1) "Accident" means the collision of any motor vehicle with another vehicle or with any object or fixture, or involvement of a motor vehicle in any manner in which any person is killed or injured or in which damage to the property of any one person to an extent of $500.00 or more is sustained.

(2) "Commissioner" means the commissioner of driver services.

(3) "Department" means the Department of Driver Services.

(4) "Operator" means every person who drives or is in actual physical control of a motor vehicle upon a highway or who is exercising control over or steering a vehicle being towed by a motor vehicle.

(5) "Proof of financial responsibility" means proof of ability to respond in damages for liability on account of accidents occurring subsequent to the effective date of said proof in the amounts specified in subparagraph (a) (1) (A) of Code Section 33-7-11.

(6) "Suspension of driver's license" means the temporary withdrawal by formal action of the department of a resident's license or nonresident's privilege to operate a motor vehicle on the public highways.



§ 40-9-3. Administration of chapter; rules and regulations; hearings; appeals

(a) The commissioner shall administer and enforce this chapter and is authorized to adopt and enforce rules and regulations necessary for its administration. The commissioner shall prescribe suitable forms requisite or deemed necessary for the purposes of this chapter.

(b) The commissioner shall provide for hearings upon request of persons aggrieved by orders or acts of the commissioner under this chapter. Such hearings shall not be subject to the procedural provisions of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(c) The commissioner is authorized to adopt and enforce rules and regulations necessary for the administration of such hearings, including but not limited to, hearings provided in Code Section 40-9-32. Except as provided in Code Section 40-9-32, a request for a hearing under this chapter shall not operate as a stay of any order or act of the commissioner.

(d) The commissioner's decision as rendered at such hearing shall be final unless the aggrieved person shall desire an appeal, in which case he or she shall have the right to enter an appeal to the superior court of the county of his or her residence or the Superior Court of Fulton County by filing a complaint in the superior court, naming the commissioner as defendant, within 30 days from the date the commissioner enters his or her decision or order. The appellant shall not be required to post any bond nor pay the costs in advance. If the aggrieved person desires, the appeal may be heard by the judge at term or in chambers or before a jury at the first term. The hearing on the appeal shall be de novo. However, such appeal shall not act as a supersedeas of any order or acts of the commissioner, nor shall the appellant be allowed to operate or permit a motor vehicle to be operated in violation of any suspension or revocation by the commissioner while such appeal is pending.



§ 40-9-4. Exceptions to application of chapter

This chapter shall not apply with respect to any motor vehicle owned by the United States, the State of Georgia, any political subdivision of this state, or any municipality therein, or any motor carrier required by any other law to file evidence of insurance or other surety. Code Sections 40-9-81, 40-9-7, 40-9-8, and 40-9-12 shall apply as to the operator of such motor vehicles. All provisions of this chapter shall apply to the operator of such motor vehicles while on unofficial business.



§ 40-9-5. Application of chapter to nonresidents, unlicensed drivers, and unregistered vehicles; accidents in other states

(a) If the operator or the owner of a vehicle involved in an accident in this state has no license, such operator shall not be allowed a license until he or she has complied with the requirements of this chapter to the same extent that would be necessary if, at the time of the accident, he or she had held a license in this state.

(b) When a nonresident's operating privilege is suspended pursuant to Code Section 40-9-33 or 40-9-61, the department shall transmit a certified copy of the record of such action to the official in charge of the issuance of licenses and registration certificates in the state in which such nonresident resides, if the law of such other state provides for action in relation thereto similar to that provided for in subsection (c) of this Code section.

(c) Upon receipt of a certification that the operating privilege of a resident of this state has been suspended in another state pursuant to a law providing for its suspension for failure to deposit security for the payment of judgments arising out of a motor vehicle accident, under circumstances which would require the department to suspend a nonresident's operating privilege had the accident occurred in this state, the department shall suspend the license of such resident. Such suspension shall continue until such resident furnishes evidence of his or her compliance with the laws of such other state relating to the showing of proof of financial responsibility or reinstatement of operating privilege.



§ 40-9-6. Transfer of registration of vehicle after registration suspended

Reserved. Repealed by Ga. L. 2005, p. 334, § 20-1/HB 501, effective July 1, 2005.



§ 40-9-7. Surrender of license after suspension

(a) Any person whose driver's license shall have been suspended under any provision of this chapter shall immediately return his or her license to the department. If any person shall fail to return such license to the department, the department shall direct any peace officer to secure possession thereof and to return it to the department.

(b) Any person willfully failing to return his or her driver's license as required in subsection (a) of this Code section shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine not to exceed $500.00 or by imprisonment for not more than 30 days, or by both such fine and imprisonment.



§ 40-9-8. Operating vehicle during suspension of driver's license or operating privilege

Any person whose driver's license or nonresident's operating privilege has been suspended under this chapter and who, during such suspension, drives any motor vehicle upon any highway, except where permitted under this chapter, shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by imprisonment for not less than five days nor more than six months and there may be imposed in addition thereto a fine of not more than $500.00.



§ 40-9-9. Reinstatement of driver's license; fee

Whenever a driver's license is suspended under any provisions of this chapter and the filing of proof of financial responsibility is made a prerequisite to reinstatement of such license, no such license shall be reinstated unless the driver or owner, in addition to complying with the other provisions of this chapter, pays to the department a fee of $25.00. Only one such fee shall be paid by any one person irrespective of the number of licenses to be reinstated. The fees paid pursuant to this Code section shall be expendable receipts to be used only by the department toward the cost of administration of this chapter.



§ 40-9-10. Chapter supplemental

This chapter shall in no respect be considered as a repeal of the state motor vehicle laws but shall be construed as supplemental thereto.



§ 40-9-11. Chapter not to prevent other process

Nothing in this chapter shall be construed as preventing the plaintiff in any action at law from relying for relief upon the other processes provided by law.



§ 40-9-12. Violations generally

Any person who shall violate any provision of this chapter for which no penalty is otherwise provided shall be guilty of a misdemeanor.






Article 2 - Reporting Accidents; Giving Security for Damages

§ 40-9-30. Fee for copy of accident report

The Department of Transportation, or its third-party designee, shall charge a fee of $5.00 for each copy of any accident report received and maintained by that department or its designee pursuant to Code Section 40-6-273.



§ 40-9-31. Submission of accident reports to department

Each state and local law enforcement agency shall submit to the Department of Transportation the original document of any accident report prepared by such law enforcement agency or submitted to such agency by a member of the public. If the Department of Driver Services receives a claim requesting determination of security, the Department of Transportation shall provide a copy or an electronic copy of any relevant accident reports to the Department of Driver Services. Any law enforcement agency may transmit the information contained on the accident report form by electronic means, provided that the Department of Transportation has first given approval to the reporting agency for the electronic reporting method utilized. The law enforcement agency shall retain a copy of each accident report. Any law enforcement agency that transmits the data by electronic means must transmit the data using a nonproprietary interchangeable electronic format and reporting method. For purposes of this Code section, the term "nonproprietary" shall include commonly used report formats. All such reports shall be submitted to the Department of Transportation within 14 days when electronically submitted and when not electronically submitted not more than 15 days following the end of the month in which such report was prepared or received by such law enforcement agency. The Department of Transportation is authorized to engage the services of a third party in fulfilling its responsibilities under this Code section.



§ 40-9-32. Determination of amount of security required; time limitation on consideration of accident report, notice, or claim; administrative hearing; judicial review

(a) The department, not less than 30 days after receipt of an accident report or notice of an accident with respect to which a person claims under oath to have suffered damages and requests determination of security, shall determine the amount of security sufficient in its judgment to satisfy any judgment or judgments for damages resulting from such accident that may be recovered against each operator and owner. Such determination shall be made on the basis of the reports or other information submitted. Notwithstanding any other provisions of this chapter, the department shall not consider or take any action with respect to an accident report, notice of accident, or any claim filed under this Code section which is received more than six months after the date of the accident.

(b) The department, upon determining the amount of security required, shall give written notice to each operator and owner of the amount of security required to be deposited by him or her. Such notice shall state that each operator's license shall be suspended on the thirtieth day from the date of mailing of notice unless within that time the required security is deposited and such owner or operator shall give proof of financial responsibility for the future. The license of the one depositing the security will not then be suspended.

(c) (1) Any person so notified may, within ten days after receipt of such notification, make a written request to the department for a hearing. Such request shall operate as a stay of any suspension pending the outcome of such hearing. The scope of such hearing, for the purposes of this Code section, shall cover the issues of whether there is a reasonable possibility that a judgment could be rendered against such person in an action arising out of the accident and whether such person is exempt from the requirement of depositing security under Code Section 40-9-34. The department may also consider at such hearing the amount of security required. The requirements of depositing security under this Code section shall not apply to any person against whom the department has found that there is not a reasonable possibility of a judgment being rendered.

(2) For the purposes of this Code section, a hearing may consist of a department determination of such issues, such determination to be based solely on written reports submitted by the operator or owner and by investigatory officers, provided that the owner or operator in his or her request to the department for a hearing has expressly consented to this type of hearing and that the department has also consented thereto.

(d) Any person required to give security after a hearing as provided in subsection (c) of this Code section may petition for judicial review of the decision of the department, but suspension of such person's driver's license or operating privilege shall not be stayed while such appeal is pending. The superior court upon such appeal may consider the written reports considered by the department at the hearing as authorized by subsection (c) of this Code section.



§ 40-9-33. Suspension of driver's license or operating privilege for failure to deposit security

(a) In the event that any person required to deposit security fails to deposit such security within 30 days from the date of mailing of notice as provided in Code Section 40-9-32 and such person does not make a timely request for a hearing, or in the event any person fails to deposit security after the department has determined that there exists a reasonable possibility of a judgment being rendered against such person, the department shall thereupon suspend:

(1) The driver's license of such person; and

(2) If such person is a nonresident, the privilege of operating or permitting the operation of a vehicle within this state.

(b) The license or nonresident's operating privilege shall remain so suspended and shall not be restored, nor shall any such license be issued to such person, nor shall such nonresident's operating privilege be restored, until:

(1) Such person shall deposit or there shall be deposited on his or her behalf the security and proof of financial responsibility for the future as required by this chapter;

(2) One year shall have elapsed following the date of such suspension and evidence satisfactory to the department has been filed with it that during the period of suspension no action for damages arising out of the accident has been instituted; or

(3) Evidence satisfactory to the commissioner has been filed with him or her of a release from liability or a final adjudication of nonliability.



§ 40-9-34. Exceptions to requirement of security

The requirements as to security and suspension provided in Code Sections 40-9-32 and 40-9-33 shall not apply:

(1) To the operator or owner of the vehicle involved in the accident if the owner had in effect at the time of the accident an automobile liability policy with respect to the vehicle involved in the accident, except that a driver shall not be so exempt if at the time of the accident the vehicle was being operated without the owner's permission, express or implied;

(2) To the operator, if he is not the owner of the vehicle involved in the accident but there was in effect at the time of the accident an automobile liability policy with respect to his driving of vehicles not owned by him which provided him with liability coverage in the operation of the motor vehicle involved in such accident;

(3) To an operator or owner whose liability for damages resulting from the accident is, in the judgment of the department, covered by any other form of liability insurance policy;

(4) To any person qualifying as a self-insurer under Code Section 33-34-5.1 or to any person operating a vehicle for such self-insurer;

(5) To the operator or the owner of a vehicle involved in an accident wherein no injury or damage was caused to the person or property of anyone other than such driver or owner;

(6) To the operator or the owner of a motor vehicle legally parked at the time of the accident;

(7) To the owner of a vehicle if at the time of the accident the vehicle was being operated without his permission, express or implied, or was parked by a person who had been operating such vehicle without such permission;

(8) To a resident of this state involved in an accident with a nonresident of this state when the damage is less than $300.00, except upon the written request of any party in interest;

(9) If, prior to the date that the department would otherwise suspend a license and registration or a nonresident's operating privilege under Code Section 40-9-33, there shall be filed with the department evidence satisfactory to it that the person who would otherwise have to file security has been released from liability or finally adjudicated not to be liable.



§ 40-9-35. Agreements for payment of damages

(a) Any two or more of the persons involved in or affected by an accident may enter into a written agreement for the payment of an agreed amount with respect to all claims of any of such persons because of bodily injury to or death or property damage arising from such accident, which agreement may provide for payment in installments, and may file a signed copy thereof with the department.

(b) The department, to the extent provided by any such written agreement filed with it, shall not require the deposit of security and shall terminate any prior order of suspension or, if security has previously been deposited, the department shall immediately return such security to the depositor or his personal representative.



§ 40-9-36. Amount of security; designation of persons for whom deposit made; reduction or increase in amount

(a) The security under this chapter shall be in such amount as the department may require, but in no case in excess of the limits specified in subsection (a) of Code Section 40-9-37. Every depositor of security shall designate in writing every person on whose behalf the deposit is made and may at any time change such designation, in writing, to include an additional person or persons; provided, however, that a single deposit of security shall be applicable only on behalf of persons required to furnish security because of the same accident.

(b) The department may, upon written notice to all parties involved, reduce or increase the amount of security ordered in any case within six months after the date of the accident if in its judgment the amount ordered is excessive or inadequate. In case the security originally ordered has been deposited, the excess deposit over the reduced amount ordered shall be returned to the depositor or his personal representative.



§ 40-9-37. Requirements for liability insurance policies; erroneous information as to insurance

(a) No liability insurance policy shall be effective under Code Section 40-9-34 unless issued by an insurance company authorized to do business in this state, except as provided in subsection (b) of this Code section, and unless such policy or bond is subject to limits, exclusive of interest and costs, of not less than the amounts specified in subparagraph (a)(1)(A) of Code Section 33-7-11.

(b) No policy shall be effective under Code Section 40-9-34 with respect to any vehicle which was not registered in this state or which was registered elsewhere than in this state at the effective date of the policy or the most recent renewal thereof unless the insurance company issuing such policy is authorized to do business in this state, or if such company is not authorized to do business in this state, unless it shall execute a power of attorney authorizing the commissioner to accept service on its behalf of notice or process in any action upon such policy arising out of such accident.

(c) Whenever erroneous information is given to the department with respect to the matters set forth in paragraph (1), (2), or (3) of Code Section 40-9-34, the department shall take appropriate action as provided in Code Section 40-9-32 after receipt of correct information with respect to such matters.



§ 40-9-38. Surety bonds and real property bonds as security; requirements; cancellations; liens; actions on bonds; reduction or increase of security; erroneous information

(a) Security under this chapter may also be provided for by a surety bond executed by the person and by a surety company duly authorized to transact business in this state or by the person giving proof of his ownership of real property and by one or more individual sureties owning real property within this state and having an equity therein in at least the amount of the bond. The commissioner may not accept any real property bond unless the real property is scheduled in an affidavit attached thereto setting forth a description of such property and the title thereto, including any liens and encumbrances and amounts thereof, market value and value of such sureties' interest therein, executed by the owner or owners of such interest, and such bond and affidavit shows thereon that a duplicate original of such bond and affidavit has been recorded in the office of the clerk of the superior court where deeds are admitted to record in the county where the real property is located. The clerk shall provide a separate book for such purpose. The bond shall be approved by the clerk in the same manner as a supersedeas bond is approved. The fee of the clerk for recording and approving such affidavit and bond shall be $2.50.

(b) The commissioner shall not accept any such bond unless it is conditioned for payments in amounts requested by the commissioner, subject to the maximum amounts of security as specified under this chapter.

(c) No such bond shall be canceled unless 20 days' prior written notice of cancellation is given the commissioner, and cancellation of the bond shall not prevent recovery thereon with respect to any cause of action which necessitated the filing of such bond.

(d) A bond with individual sureties shall constitute a lien upon the real property of the principal and any individual surety in favor of the Governor of Georgia for the use of any holder of any final judgment arising out of the cause of action which necessitated the filing of the bond, against the principal on account of damage to property or injury to or death of any person or persons, upon the recording of the bond in the office of the clerk of the court where deeds are admitted to record in the county where the real property is located.

(e) When a bond with individual sureties filed with the commissioner is no longer required under this chapter, the commissioner shall, upon request, cancel it as to liability for damage to property or injury to or death of any person or persons; and, when a bond has been canceled by the commissioner, he shall, upon request, furnish a certificate of cancellation with the seal of the department thereon. The certificate, notwithstanding any other provision of law, may be recorded in the office of the clerk of the court in which the bond was admitted to record.

(f) When the certificate of cancellation with the seal of the department thereon has been filed in the office of the clerk of the superior court in which the bond was admitted to record, and when there are no claims or judgments against the principal in the bond on account of damage to property or injury to or death of any person or persons resulting from the ownership or operation of a motor vehicle by the principal arising out of the cause of action which necessitated the filing of the bond, the clerk of the superior court of the county in which the bond was admitted to record shall thereupon record the certificate of cancellation, which shall discharge the lien of the bond on the real property of the sureties. The cost of such recording shall be upon such sureties.

(g) If a final judgment rendered against the principal on the bond filed with the commissioner is not satisfied within 30 days after its rendition, the judgment creditor may, for his own use and benefit and at his sole expense, bring an action on the bond in the name of the state against the company or persons issuing the bond.

(h) When the sureties on the bond are individuals, the judgment creditor may proceed against any or all parties to the bond at law for a judgment or in equity for a decree and foreclosure of the lien on the real property of the sureties. The proceeding whether at law or in equity may be against one, all, or any intermediate number of parties to the bond; and, when less than all are joined, another or others may be impleaded in the same proceeding; and, after final judgment or decree, other proceedings may be instituted until full satisfaction is obtained.

(i) The department may, upon written notice to all parties involved, reduce or increase the amount of security ordered in any case within six months after the date of the accident if in its judgment the amount ordered is excessive or inadequate. In case the security originally ordered has been deposited, the excess deposit over the reduced amount ordered shall be returned to the depositor or his personal representative.

(j) Whenever erroneous information is given the department with respect to the matters set forth in paragraph (1), (2), or (3) of Code Section 40-9-34, the department shall take appropriate action as provided in Code Section 40-9-32 after receipt of correct information with respect to such matters.



§ 40-9-39. Custody, disposition, and return of deposit

(a) The department shall place any security deposited with it under this chapter in the general fund of the state treasury. Such security shall be applicable and available only:

(1) For the payment of any settlement agreement covering any claim arising out of the accident upon instruction of the person who made the deposit; or

(2) For the payment of a judgment or judgments for damages arising out of the accident rendered against the person required to make the deposit in an action at law begun not later than one year after the deposit of such security or within one year after the date of deposit of any security following failure to make payments under an agreement to pay.

(b) Upon the expiration of one year from the date of any deposit of security, any security remaining on deposit shall be returned to the person who made such deposit or to his legal representative, if evidence satisfactory to the department has been filed with it:

(1) That no action for damages arising out of the accident for which deposit was made is pending against any person on whose behalf the deposit was made; and

(2) That there does not exist any unpaid judgment rendered against any such person in any such action.

In any case where the depositor shall die while security is on deposit with the department, the commissioner is authorized to return such security to the executor or administrator of the estate of the deceased depositor, or, if there is no executor or administrator and the amount on deposit is $1,000.00 or less, the commissioner is authorized to pay over such deposit to the surviving spouse or heirs at law of the deceased depositor. In any event, no deposit shall be returned unless and until satisfactory evidence has been filed by the person seeking such return, under the same conditions as provided in paragraph (1) of this subsection for the filing of such evidence by the depositor.

(c) In any case where, after the expiration of one year from the date of any deposit of security, the commissioner is unable to contact the depositor by mail or receives no response from the depositor, the commissioner shall have a notice printed in the local newspaper in which legal notices are usually printed, in the county of the last known address of the depositor, once each week for four consecutive weeks. Such notice shall specify that the depositor is eligible for the return of the security subject to the provisions of this Code section and shall further specify that, if no response is received from the notice within one year from the date on which the last notice is printed, the security will be deposited in the general fund of the state treasury. If no response to the notice is received by the commissioner, the commissioner shall dispose of the security as provided in this subsection. The cost of the publication shall be deducted from the security on deposit, regardless of whether the security is returned to the depositor or his legal representative or deposited in the state treasury. After such security is deposited in the general fund of the state treasury, the state treasurer is authorized to return such security to the proper person as provided in this Code section as a refund, in the event proof is furnished to the commissioner that such person is the proper person to whom such security should be refunded. The state treasurer shall make no such refund without a certification by the commissioner of the name of the person to whom the refund should be made.

(d) Upon receiving a certificate from the clerk of any court wherein a judgment has been obtained against the person in whose behalf the deposit was made, which certificate shall set forth the parties to the litigation, the time, place, and date of the accident, and the fact that the judgment is unsatisfied of record and that the time for appeal has expired, it shall be the duty of the commissioner to transmit immediately to the clerk of such court any cash security held by the department, to be applied to the satisfaction of the judgment and any accrued interest and court costs. Any additional security over and above the amount required to satisfy the foregoing shall be returned by the department to the depositor.



§ 40-9-40. Check of court records for pending action or unsatisfied judgment; certificate of clerk

At the end of the expiration of one year from the date of the accident or one year from the date of the suspension under this chapter, the clerk, or the judge if there is no clerk, of any court of this state having jurisdiction over civil cases shall, upon request of an operator or owner or an authorized representative of either, check the records of such court and furnish such operator or owner or authorized representative with a certificate showing whether or not there is an action at law pending or an unsatisfied judgment on file against such operator or owner arising out of the accident which necessitated the depositing of security or on which the suspension was based. The fee for providing such certificate shall be as provided in Code Section 15-6-77 and shall be paid by the party requesting the certificate.



§ 40-9-41. Matters not to be evidence in civil actions for damages

Neither any accident report filed with the Department of Transportation, the action taken by the Department of Driver Services pursuant to this chapter, the findings, if any, of the department upon which such action is based, nor the security filed as provided in this chapter shall be referred to in any way, nor shall they be any evidence of the negligence or due care of either party, at the trial of any action at law to recover damages.






Article 3 - Unsatisfied Judgments

§ 40-9-60. Courts to report unpaid judgments to department; department to report judgments against nonresidents

(a) Whenever any person fails within 30 days to satisfy any judgment rendered in an action at law arising out of a motor vehicle accident, to which no appeal has been entered or motion for a new trial entered, then upon the request of the judgment creditor or his attorney it shall be the duty of the court in which such judgment is rendered within this state to forward to the department immediately after the expiration of said 30 days a certified copy of such judgment. The court shall be entitled to a fee as required by paragraphs (4) and (5) of subsection (g) of Code Section 15-6-77. In the event a certificate of pending or unsatisfied judgment is requested, the court shall be entitled to a fee as required by paragraph (8) of subsection (g) of Code Section 15-6-77.

(b) If the defendant named in any certified copy of a judgment reported to the department is a nonresident, the department shall transmit a certified copy of the judgment to the official in charge of the issuance of licenses and registrations of the state of which the defendant is a resident.



§ 40-9-61. Suspension of driver's license or operating privilege for nonpayment of judgment

(a) The department, upon receipt of a certified copy of an unsatisfied judgment, shall suspend the driver's license or nonresident's operating privilege of the person against whom such judgment was rendered except as provided in subsections (b) and (c) of this Code section.

(b) If the judgment creditor consents, in writing, in such form as the department may prescribe, the department, in its discretion, may allow the judgment debtor to retain his or her license or nonresident's operating privilege for six months from the date of such consent and thereafter until such consent is revoked in writing, notwithstanding default in the payment of such judgment or of any installments as provided in Code Section 40-9-63.

(c) The department shall take no action pursuant to subsection (a) of this Code section if it shall find that an insurer was obligated to pay the judgment upon which suspension is based, at least to the extent and for the amounts required in this article, but has not paid such judgment for any reason. Such finding shall not be binding upon such insurer and shall have no legal effect whatever except for the purposes of administering this Code section. Whenever, in any judicial proceedings, it shall be determined by any final judgment, decree, or order that an insurer is not obligated to pay any such judgment, the department, notwithstanding any contrary finding theretofore made by it, shall forthwith suspend the license or nonresident's operating privilege of any person against whom such judgment was rendered.



§ 40-9-62. Duration of suspension; when judgments deemed satisfied

(a) A driver's license or nonresident's operating privilege suspended pursuant to Code Section 40-9-61 shall remain so suspended and shall not be renewed, nor shall any such license or registration be thereafter issued in the name of the judgment debtor, whether or not he or she was previously licensed, unless and until every such judgment is stayed, or satisfied in full or to the extent provided in subsection (b) of this Code section, subject to the exceptions provided in this article.

(b) Judgment referred to in this article, which is based upon an accident which occurred on or after January 1, 2001, shall, for the purpose of this chapter only, be deemed satisfied:

(1) When $25,000.00 has been credited upon any judgment or judgments rendered in excess of that amount because of bodily injury to or death of one person as the result of any one accident;

(2) When, subject to such limit of $25,000.00 because of bodily injury to or death of one person, $50,000.00 has been credited upon any judgment or judgments rendered in excess of that amount because of bodily injury to or death of two or more persons as the result of any one accident; or

(3) When $25,000.00 has been credited upon any judgment or judgments rendered in excess of that amount because of injury to or destruction of property of others as a result of any one accident.

(c) Reserved.

(d) Payments made in settlement of any claims because of bodily injury, death, or property damage arising from the accident shall be credited in reduction of the amounts provided for in this Code section.



§ 40-9-63. Installment payment of judgments

(a) A judgment debtor, upon due notice to the judgment creditor, may apply to the court in which such judgment was rendered for the privilege of paying such judgment in installments, and the court, in its discretion and without prejudice to any other legal remedies which the judgment creditor may have, may so order and fix the amounts and times of payment of the installments.

(b) The department shall not suspend a license or nonresident's operating privilege and shall restore any license or nonresident's operating privilege suspended following nonpayment of a judgment, when the judgment debtor obtains such an order permitting the payment of any such judgment in installments, and while the payment of any such installments is not in default.






Article 4 - Giving Proof of Financial Responsibility for the Future

§ 40-9-80. Methods of giving proof; duration

(a) In all those situations under this chapter in which proof of financial responsibility for the future is required, such proof may be given by filing with the department:

(1) A written certificate of any insurance carrier certifying that there is in effect a liability policy as to that vehicle meeting the requirements of subsections (a) and (b) of Code Section 40-9-37; or

(2) A plan of self-insurance, accepted by the commissioner, as provided in Code Section 33-34-5.1.

(b) Such proof must be maintained for a one-year period.



§ 40-9-81. Proof required upon restoration of driver's license suspended for certain offenses

(a) Whenever any person is convicted of any offense making mandatory the suspension of such person's driver's license, the department shall not restore the license to such person until permitted under the motor vehicle laws of this state, and not then unless and until such person shall give and thereafter maintain proof of financial responsibility for the future.

(b) If such person does not have the required proof at any time during the one-year period following the date of restoration of his driver's license, the department shall immediately revoke the license.



§ 40-9-82. Cancellation of insurance certificate

Any insurance company filing a certification with the department in order for the operator to show the proof required in this article shall not cancel such certification within 12 months from its effective date except for a subsequent conviction of any offense requiring the mandatory suspension of such operator's license, and the department shall be given at least 20 days' prior written notice of such cancellation. The commissioner may, in his discretion, permit the cancellation of such certificate for other cause made known to and approved by him.






Article 5 - Assigned Risk Plans, "Spot" Insurance, and Cooperation by Insured

§ 40-9-100. Assigned risk plan

(a) After consultation with insurance companies authorized to issue automobile policies in this state, the Commissioner of Insurance shall approve a reasonable plan or plans for the equitable apportionment among such companies of applicants for motor vehicle liability policies and other automobile policies who are in good faith entitled to but are unable to procure such policies through ordinary methods. When any such plan has been approved, all such insurance companies shall subscribe thereto and participate therein.

(b) Any applicant for a policy to be issued under any such plan, any person insured under any such plan, and any insurance company affected may appeal to the Commissioner of Insurance from any ruling or decision of the manager or committee designated to operate such plan. Any person aggrieved by any order or act of the Commissioner of Insurance under this Code section may, within ten days after notice of such order or act, file a petition in the superior court of the county of his residence for a review thereof. The court will summarily hear his petition and may make any appropriate order or decree.

(c) A person who has committed no traffic offenses for the prior three years and has had no claims based on fault against an insurer for the prior three years shall not be eligible for a policy to be issued under the plan created by this Code section unless such person's application or the subsequent investigation on the application discloses reasons for which the person would not be able to procure a policy through ordinary methods.



§ 40-9-102. Insurance for person renting U-drive-it vehicle

Any person who rents motor vehicles from a U-drive-it owner is required to provide his own insurance, and insurance companies authorized to issue automobile policies in this state shall be required by the Commissioner of Insurance to provide "spot" insurance, which shall be purchased by such person before the U-drive-it owner shall be authorized to turn a motor vehicle over to such person. If a U-drive-it owner turns over any motor vehicle to any person without first ascertaining that such "spot" insurance has been obtained, the U-drive-it owner shall not, as to that particular rental transaction, be exempted from the provisions of this chapter as provided in Code Section 40-9-4.



§ 40-9-103. Cooperation by insured with insurer in connection with defense of action or threatened action under policy

(a) No motor vehicle liability insurance policy covering a motor vehicle principally garaged or principally used in this state shall be issued, delivered or issued for delivery, or renewed in this state unless such policy contains provisions or has an endorsement thereto which specifically requires the insured to send his insurer, as soon as practicable after the receipt thereof, a copy of every summons or other process relating to the coverage under the policy and to cooperate otherwise with the insurer in connection with the defense of any action or threatened action covered under the policy.

(b) (1) Noncompliance by the insured with this required provision or endorsement shall constitute a breach of the insurance contract which, if prejudicial to the insurer, shall relieve the insurer of its obligation to defend its insureds under the policy and of any liability to pay any judgment or other sum on behalf of its insureds.

(2) In the event the insurer denies coverage and it is determined by declaratory judgment or other civil process that there is in fact coverage, the insurer shall be liable to the insured for legal costs and attorney's fees as may be awarded by the court.

(c) Subsections (a) and (b) of this Code section shall not operate to deny coverage for failure to send a copy of a summons or other process relating to policy coverage if such documents are sent by a third party to the insurer or to the insurer's agent by certified mail or statutory overnight delivery within ten days of the filing of such documents with the clerk of the court. If the name of the insurer or the insurer's agent is unknown, the third party shall have a period of 30 days from the date the insurer or agent becomes known in which to send these required documents. Such documents must be sent to the insurer or agent at least 30 days prior to the entry of any judgment against the insured.









Chapter 10 - Formulation and Coordination of State and Local Highway Safety Programs

§ 40-10-1. Short title

This chapter shall be known and may be cited as the "Highway Safety Coordination Act of 1967."



§ 40-10-2. Declaration of policy; general authority of Governor

It is the public policy of this state in every way possible to reduce the number of traffic accidents, deaths, injuries, and property damage through the formulation of comprehensive highway safety programs. The Governor, as the chief executive and highest elected official of this state, is vested with the power and authority to act as the chief administrator in the formulation of such programs of highway safety.



§ 40-10-3. Definitions

As used in this chapter, the term:

(1) "Director" means the director of the Office of Highway Safety in the Department of Public Safety.

(2) "National Highway Safety Act of 1966" means the National Highway Safety Act of 1966, Pub. Law 89-564, 23 U.S.C. Section 401, et seq., and all amendments thereto.

(3) "Office" means the Office of Highway Safety in the Department of Public Safety.



§ 40-10-4. Director designated Governor's highway safety representative; appointment; responsibilities of office

There is created within the executive department the Office of Highway Safety. The Office of Highway Safety is assigned to the Department of Public Safety for administrative purposes only as provided in Code Section 50-4-3. The director of the Office of Highway Safety is designated the Governor's highway safety representative and shall be appointed by the Governor and serve at his pleasure. The Office of Highway Safety is charged and empowered to carry out the responsibilities established by the National Highway Safety Act of 1966.



§ 40-10-5. Duties of director

The director shall advise with and assist the Governor in the formulation, coordination, and supervision of comprehensive state and local highway safety programs to reduce traffic accidents, deaths, injuries, and property damage within this state. The director, acting under the direction and supervision of the Governor, shall also advise with and assist the various departments and agencies of state government concerned with highway safety programs. He shall coordinate and review, cooperatively, the programs developed by the various local political subdivisions, for the purpose of assisting them in the preparation of their highway safety programs to ensure that they meet the criteria established for such programs by the appropriate state and federal authorities.



§ 40-10-6. Office space; staff, supplies, and materials

The Governor is authorized to provide and designate for the use of the director such space as shall be necessary to quarter the director and his staff. The director is authorized to employ and secure the necessary staff, supplies, and materials to carry out this chapter, subject to the approval of the Governor.



§ 40-10-7. Specific authority and duties of Governor

Notwithstanding the provisions of Code Section 50-5-143, the Governor is authorized and granted the power to contract and to exercise any other powers which may be necessary in order to ensure that all departments of the state government and local political subdivisions participate to the fullest extent possible in the benefits available under the National Highway Safety Act of 1966 and similar federal programs of highway safety. The Governor shall formulate standards for highway safety programs for political subdivisions to assure that they meet the criteria of the National Highway Safety Agency and shall institute a reporting system for the local political subdivisions to report the status of their programs to the state.



§ 40-10-8. Cooperation with other agencies

The Governor, acting for and in behalf of the State of Georgia, is authorized to cooperate with, and participate in, the programs of all federal, state, local, public, and private agencies and organizations in order to effectuate the purposes of this chapter.



§ 40-10-9. Powers of local governing authorities

The governing authorities of the various counties and municipalities are empowered to contract with the state, federal, and other local public and private agencies and organizations and exercise other necessary powers to participate to the fullest extent possible in the highway safety programs of this state, the National Highway Safety Act of 1966, and similar federal programs of highway safety.



§ 40-10-10. Acceptance and administration of funds

The Governor is designated the appropriate state official to accept and administer any funds which shall be made available to the State of Georgia and its various political subdivisions for the purpose of carrying out a comprehensive highway safety program.






Chapter 11 - Abandoned Motor Vehicles

Article 1 - General Provisions

§ 40-11-1. Definitions

As used in this article, the term:

(1) "Abandoned motor vehicle" means a motor vehicle or trailer:

(A) Which has been left by the owner or some person acting for the owner with an automobile dealer, repairman, or wrecker service for repair or for some other reason and has not been called for by such owner or other person within a period of 30 days after the time agreed upon; or within 30 days after such vehicle is turned over to such dealer, repairman, or wrecker service when no time is agreed upon; or within 30 days after the completion of necessary repairs;

(B) Which is left unattended on a public street, road, or highway or other public property for a period of at least five days and when it reasonably appears to a law enforcement officer that the individual who left such motor vehicle unattended does not intend to return and remove such motor vehicle. However, on the state highway system, any law enforcement officer may authorize the immediate removal of vehicles posing a threat to public health or safety or to mitigate congestion;

(C) Which has been lawfully towed onto the property of another at the request of a law enforcement officer and left there for a period of not less than 30 days without anyone having paid all reasonable current charges for such towing and storage;

(D) Which has been lawfully towed onto the property of another at the request of a property owner on whose property the vehicle was abandoned and left there for a period of not less than 30 days without anyone having paid all reasonable current charges for such towing and storage; or

(E) Which has been left unattended on private property for a period of not less than 30 days.

(2) "Motor vehicle" or "vehicle" means a motor vehicle or trailer.

(3) "Owner" or "owners" means the registered owner, the owner as recorded on the title, lessor, lessee, security interest holders, and all lienholders as shown on the records of the Department of Revenue or the records from the vehicle's state of registration.



§ 40-11-2. Duty of person removing or storing motor vehicle

(a) Any person who removes a motor vehicle from public property at the request of a law enforcement officer or stores such vehicle shall, if the owner of the vehicle or some person acting for the owner is not present, seek the identity of and address of all known owners of such vehicle from the law enforcement officer requesting removal of such, from such officer's agency, from a local law enforcement agency for the jurisdiction in which the remover's or storer's place of business is located, or from the State of Georgia by direct electronic access as provided through its agencies and authorities within three business days of removal. The local law enforcement agency shall furnish such information to the person removing such vehicle within three business days after receipt of such request.

(b) Any person who removes a motor vehicle from private property at the request of the property owner or stores such vehicle shall, if the owner of the vehicle or some person acting for the owner is not present, notify in writing a local law enforcement agency of the location of the vehicle, the manufacturer's vehicle identification number, license number, model, year, and make of the vehicle within three business days of the removal of such vehicle and shall seek from the local law enforcement agency or from the State of Georgia by direct electronic access as provided through its agencies and authorities the identity and address of all known owners of such vehicle and any information indicating that such vehicle is a stolen motor vehicle. The local law enforcement agency shall furnish such information to the person removing such vehicle within three business days after receipt of such request.

(c) If any motor vehicle removed under conditions set forth in subsection (a) or (b) of this Code section is determined to be a stolen motor vehicle, the local law enforcement officer or agency shall notify the Georgia Crime Information Center of the location of such motor vehicle within 72 hours after receiving notice that such motor vehicle is a stolen vehicle.

(d) If any motor vehicle removed under conditions set forth in subsection (a) or (b) of this Code section is determined not to be a stolen vehicle or is not a vehicle being repaired by a repair facility or is not being stored by an insurance company providing insurance to cover damages to the vehicle, the person removing or storing such motor vehicle shall, within seven calendar days of the day such motor vehicle was removed or one business day after the information is furnished to the remover or storer pursuant to subsection (a) or (b) of this Code section, whichever is later, notify all owners, if known, by written acknowledgment signed thereby or by certified or registered mail or statutory overnight delivery, of the location of such motor vehicle, the fees connected with removal and storage of such motor vehicle, and the fact that such motor vehicle will be deemed abandoned under this chapter unless the owner, security interest holder, or lienholder redeems such motor vehicle within 30 days of the day such vehicle was removed.

(e) If none of the owners redeems such motor vehicle as described in subsection (d) of this Code section, or if a vehicle being repaired by a repair facility or being stored by an insurance company providing insurance to cover damages to the vehicle becomes abandoned, the person removing or storing such motor vehicle shall, within seven calendar days of the day such vehicle became an abandoned motor vehicle, give notice by electronic means as provided by the State of Georgia through its agencies and authorities, in writing, or by sworn statement, on the form prescribed by the state revenue commissioner, to the Department of Revenue with a research fee as fixed by rule or regulation payable to the Department of Revenue, stating the manufacturer's vehicle identification number, the license number, the fact that such vehicle is an abandoned motor vehicle, the model, year, and make of the vehicle, the date the vehicle became an abandoned motor vehicle, the date the vehicle was removed, and the present location of such vehicle and requesting the name and address of all owners of such vehicle. If the form submitted is rejected because of inaccurate or missing information, the person removing or storing the vehicle shall resubmit, within seven calendar days of the date of the rejection, a corrected notice form together with an additional research fee as fixed by rule or regulation payable to the Department of Revenue. Each subsequent corrected notice, if required, shall be submitted with an additional research fee as fixed by rule or regulation payable to the Department of Revenue. If a person removing or storing the vehicle has knowledge of facts which reasonably indicate that the vehicle is registered or titled in a certain other state, such person shall check the motor vehicle records of that other state in the attempt to ascertain the identity of the owner of the vehicle. Research requests may be submitted and research fees made payable to the office of the tax commissioner and deposited in the general fund for the county in which the remover's or storer's place of business is located in lieu of the Department of Revenue, but in like manner, if such office processes motor vehicle records of the Department of Revenue.

(f) Upon ascertaining the owners of such motor vehicle, the person removing or storing such vehicle shall, within five calendar days, by certified or registered mail or statutory overnight delivery, notify all known owners of the vehicle of the location of such vehicle and of the fact that such vehicle is deemed abandoned and shall be disposed of if not redeemed.

(g) If the identity of the owners of such motor vehicle cannot be ascertained, the person removing or storing such vehicle shall place an advertisement in a newspaper of general circulation in the county where such vehicle was obtained or, if there is no newspaper in such county, shall post such advertisement at the county courthouse in such place where other public notices are posted. Such advertisement shall run in the newspaper once a week for two consecutive weeks or shall remain posted at the courthouse for two consecutive weeks. The advertisement shall contain a complete description of the motor vehicle, its license and manufacturer's vehicle identification numbers, the location from where such vehicle was initially removed, the present location of such vehicle, and the fact that such vehicle is deemed abandoned and shall be disposed of if not redeemed.

(h) The Department of Revenue shall provide to the Georgia Crime Information Center all relevant information from sworn statements described in subsection (e) of this Code section for a determination of whether the vehicles removed have been entered into the criminal justice information system as stolen vehicles. The results of the determination shall be provided electronically to the Department of Revenue.

(i) Any person storing a vehicle under the provisions of this Code section shall notify the Department of Revenue if the vehicle is recovered, is claimed by the owner, is determined to be stolen, or for any reason is no longer an abandoned motor vehicle. Such notice shall be provided within seven calendar days of such event.

(j) If vehicle information on the abandoned motor vehicle is not in the files of the Department of Revenue, the department may require such other information or confirmation as it determines is necessary or appropriate to determine the identity of the vehicle.

(k) Any person who does not provide the notice and information required by this Code section shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished as for a misdemeanor, shall not be entitled to any storage fees, shall not be eligible to contract with or serve on a rotation list providing wrecker services for this state or any political subdivision thereof, and shall not be licensed by any municipal authority to provide removal of improperly parked cars under Code Section 44-1-13.

(l) Any person who knowingly provides false or misleading information when providing any notice or information as required by this Code section shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished as for a misdemeanor.



§ 40-11-3. When peace officers may remove vehicles from public property; notification requirements

(a) Any peace officer who finds a motor vehicle which has been left unattended on a public street, road, or highway or other public property for a period of at least five days shall be authorized to cause such motor vehicle to be removed to a garage or other place of safety, if such peace officer reasonably believes that the person who left such motor vehicle unattended does not intend to return and remove such motor vehicle.

(b) Any law enforcement officer who finds a motor vehicle which has been left unattended on the state highway system shall be authorized to cause such motor vehicle to be removed immediately to a garage or other place of safety when such motor vehicle poses a threat to public health or safety or to mitigate congestion. Any peace officer who finds a motor vehicle which has been left unattended on a public street, road, or highway or other public property, other than the state highway system, shall be authorized immediately to cause such motor vehicle to be removed immediately to a garage or other place of safety when such motor vehicle poses a threat to public health or safety or to mitigate congestion.

(c) Any peace officer who, under this Code section, causes any motor vehicle to be removed to a garage or other place of safety shall be liable for gross negligence only.

(d) (1) Any peace officer or the law enforcement agency which causes a motor vehicle to be removed to a garage or other place of safety or which is notified of the removal of a motor vehicle from private property shall within 72 hours from the time of removal or notice and if the owner is unknown attempt to determine vehicle ownership through official inquiries to the Department of Revenue vehicle registration and vehicle title files. These inquiries shall be made from authorized criminal justice information system network terminals.

(2) If the name and address of the last known registered owner of the motor vehicle is obtained from the Georgia Crime Information Center, the peace officer who causes the motor vehicle to be removed shall, within three calendar days, make available to the person removing such motor vehicle the name and address of the last known registered owner of such motor vehicle, the owner of the motor vehicle as recorded on the title of such vehicle, and all security interest holders or lienholders. If such information is not available, the peace officer shall, within three calendar days, notify the person removing or storing such vehicle of such fact.

(3) Law enforcement agencies shall make record entries in Georgia criminal justice information system files through authorized criminal justice information system network terminals after an unsuccessful attempt to obtain vehicle ownership information and shall remove the record entries when ownership is determined.



§ 40-11-3.1. Unattended vehicle checks

(a) It shall be the duty of any peace officer who discovers a motor vehicle which has been left unattended on a public street, road, or highway or other public property to immediately perform an unattended vehicle check on such motor vehicle, unless there is displayed on such motor vehicle an unattended vehicle check card indicating that another peace officer has already performed such an unattended vehicle check. For purposes of this Code section, an unattended vehicle check shall consist of such actions as are reasonably necessary to determine that the unattended vehicle does not contain an injured or incapacitated person and to determine that the unattended vehicle does not pose a threat to public health or safety.

(b) A peace officer completing an unattended vehicle check shall complete and attach to the vehicle an unattended vehicle check card. Unattended vehicle check cards shall be in such form, and shall be attached to vehicles in such manner, as may be specified by rule or regulation of the Department of Public Safety; and to the extent that sufficient funds are available to the department, the department may distribute such forms free of charge to law enforcement agencies in this state. Unattended vehicle check cards shall be serially numbered; shall be of a distinctive color and shape, so as to be readily visible to passing motorists; and shall contain spaces for the investigating police officer to indicate the location of the vehicle, the date and time of the completion of the unattended vehicle check, and the name of such peace officer's law enforcement agency. A detachable stub, which shall be filed with the investigating peace officer's law enforcement agency, shall bear the same serial number and shall contain the same information, together with the identity of the investigating peace officer and the license plate number and other pertinent identifying information relating to the abandoned vehicle.

(c) Nothing in the Code section shall limit the otherwise applicable authority of a peace officer to have an unattended motor vehicle removed to a garage or other place of safety.

(d) It shall be unlawful for any person other than a peace officer to attach a genuine or counterfeit unattended motor vehicle check card to a motor vehicle; and any person convicted of violating this subsection shall be guilty of a misdemeanor.



§ 40-11-3.2. Limited prohibition on towing vehicles within paid parking facility located within 500 feet of an establishment serving alcohol

(a) It shall be unlawful for the owner or operator of a paid private parking lot or paid private parking facility located within 500 feet of an establishment which serves alcoholic beverages for consumption on the premises to remove, tow, or immobilize or cause to be removed, towed, or immobilized a motor vehicle left in such lot or facility between midnight and noon of the following day. Nothing in this Code section shall prohibit the owner of such a parking lot or facility from charging a penalty not to exceed $25.00 in excess of normal parking fees for vehicles which remain on the property during such period without authorization. No owner or operator of such a parking lot or facility shall be liable for any damages to any motor vehicle remaining on the property during such period without authorization. Nothing in this Code section shall prohibit a resident or a business owner from towing or removing or causing to be towed or removed a motor vehicle left on private property. For purposes of this subsection, the terms "paid private parking lot" and "paid private parking facility" mean private parking lots where the owner or operator of a motor vehicle pays a valuable consideration for the right to park in such parking lot or parking facility.

(b) Any person violating the provisions of subsection (a) of this Code section shall be guilty of a misdemeanor.



§ 40-11-4. Creation of lien; courts authorized to foreclose lien

(a) Any person who removes or stores any motor vehicle which is or becomes an abandoned motor vehicle shall have a lien on such vehicle for the reasonable fees connected with such removal or storage plus the cost of any notification or advertisement up to the date of retrieval or public sale of such vehicle. Such lien shall exist if the person moving or storing such vehicle is in compliance with Code Section 40-11-2.

(b) The lien acquired under subsection (a) of this Code section may be foreclosed in any court which is competent to hear civil cases, including, but not limited to, magistrate courts. Liens shall be foreclosed in magistrate courts only when the amount of the lien does not exceed the jurisdictional limits established by law for such courts.



§ 40-11-5. Lien foreclosure procedure

All liens acquired under Code Section 40-11-4 shall be foreclosed as follows:

(1) Any proceeding to foreclose a lien on an abandoned motor vehicle must be instituted within one year from the time the lien is recorded or is asserted by retention;

(2) The person desiring to foreclose a lien on an abandoned motor vehicle shall, by certified or registered mail or statutory overnight delivery, make a demand upon the owners for the payment of the reasonable fees for removal and storage plus the costs of any notification or advertisement up to the date of retrieval or public sale of such vehicle. Such written demand shall include an itemized statement of all charges and may be made concurrent with the notice required by subsection (f) of Code Section 40-11-2. Such demand shall be made on a form prescribed by rule or regulation of the Department of Revenue and shall notify the owner of his or her right to a judicial hearing to determine the validity of the lien. The demand shall further state that failure to return the written demand to the lien claimant, file with a court of competent jurisdiction a petition for a judicial hearing, and provide the lien claimant with a copy of such petition, all within ten days of delivery of the lien claimant's written demand, shall effect a waiver of the owner's right to such a hearing prior to sale. The form shall also provide the suspected owner with the option of disclaiming any ownership of the vehicle, and his or her affidavit to that effect shall control over anything contrary in the records of the Department of Revenue. No such written demand shall be required if the identity of the owner cannot be ascertained and the notice requirements of subsection (g) of Code Section 40-11-2 have been complied with;

(3) (A) If, within ten days of delivery to the appropriate address of the written demand required by paragraph (2) of this Code section, the owner of the abandoned motor vehicle fails to pay or file with the court a petition for a judicial hearing with a copy to the lien claimant in accordance with the notice provided pursuant to paragraph (2) of this Code section, or if the owner of the abandoned motor vehicle cannot be ascertained, the person removing or storing the abandoned motor vehicle may foreclose such lien. The person asserting such lien may move to foreclose by making an affidavit to a court of competent jurisdiction, on a form prescribed by rule or regulation of the Department of Revenue, showing all facts necessary to constitute such lien and the amount claimed to be due. Such affidavit shall aver that the notice requirements of Code Section 40-11-2 have been complied with, and such affidavit shall also aver that a demand for payment in accordance with paragraph (2) of this Code section has been made without satisfaction or without a timely filing of a petition for a judicial hearing or that the identity of the owner cannot be ascertained. The person foreclosing shall verify the statement by oath or affirmation and shall affix his or her signature thereto.

(B) Regardless of the court in which the affidavit required by this paragraph is filed, the fee for filing such affidavit shall only be $10.00 per motor vehicle upon which a lien is asserted. Notwithstanding any law to the contrary, the affidavit filing fee shall not be taxed nor shall any additional fee or surcharge be assessed for such filing.

(4) If no timely petition for a hearing has been filed with a court of competent jurisdiction, then, upon such affidavit's being filed by the lien claimant pursuant to paragraph (3) of this Code section, the lien will conclusively be deemed a valid one and foreclosure thereof allowed;

(5) If a petition for a hearing is filed with a court of competent jurisdiction within ten days after delivery of the lien claimant's demand, a copy of which demand shall be attached to the petition, the court shall set such a hearing within ten days of filing of the petition;

(6) Upon the filing of such petition by an owner, neither the lien claimant nor the court may sell the motor vehicle, although possession of the motor vehicle may be retained by the lien claimant or obtained by the court in accordance with the order of the court which sets the date for the hearing;

(7) If, after a full hearing, the court finds that a valid debt exists, then the court shall authorize foreclosure upon and sale of the motor vehicle subject to the lien to satisfy the debt if such debt is not otherwise immediately paid;

(8) If the court finds the actions of the person asserting the lien in retaining possession of the motor vehicle were not taken in good faith, then the court, in its discretion, may award damages to the owner, any party which has been deprived of the rightful use of the vehicle, or the lessee due to the deprivation of the use of the motor vehicle; and

(9) If an affidavit meeting the requirements of paragraph (3) of this Code section is filed and no petition for a hearing is timely filed, or if, after a full hearing, the court determines that a valid debt exists, the court shall issue an order authorizing the sale of such motor vehicle. However, the holder of a security interest in or a lien on the vehicle, other than the holder of a lien created by Code Section 40-11-4, shall have the right, in the order of priority of such security interest or lien, to pay the debt and court costs. If the holder of a security interest or lien does so pay the debt and court costs, he or she shall have the right to possession of the vehicle, and his or her security interest in or lien on such vehicle shall be increased by the amount so paid. A court order shall be issued to this effect, and in this instance there shall not be a sale of the vehicle.



§ 40-11-6. Sale of vehicle pursuant to foreclosure

(a) (1) As used in this subsection, the term "public sale" means a sale:

(A) Held at a place reasonably available to persons who might desire to attend and submit bids;

(B) At which those attending shall be given the opportunity to bid on a competitive basis;

(C) At which the sale, if made, shall be made to the highest and best bidder; and

(D) Except as otherwise provided in Title 11 for advertising or dispensing with the advertising of public sales, of which notice is given by advertisement once a week for two weeks in the newspaper in which the sheriff's advertisements are published in the county where the sale is to be held, and which notice shall state the day and hour, between 9:00 A.M. and 5:00 P.M., and the place of sale and shall briefly identify the goods to be sold.

(2) Upon order of the court, the person holding the lien on the abandoned motor vehicle shall be authorized to sell such motor vehicle at public sale.

(b) After satisfaction of the lien, the person selling such motor vehicle shall, not later than 30 days after the date of such sale, provide the clerk of the court with a copy of the bill of sale as provided to the purchaser and turn the remaining proceeds of such sale, if any, over to the clerk of the court. Any person who fails to comply with the requirements of this subsection shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished as for a misdemeanor.



§ 40-11-7. How purchaser at foreclosure sale may obtain certificate of title

The purchaser at a sale as authorized in this article shall receive a certified copy of the court order authorizing such sale. Any such purchaser may obtain a certificate of title to such motor vehicle by filing the required application, paying the required fees, and filing a certified copy of the order of the court with the Department of Revenue. The Department of Revenue shall then issue a certificate of title, which shall be free and clear of all liens and encumbrances.



§ 40-11-8. Disposition of proceeds of foreclosure sale

The clerk of the court shall retain the remaining balance of the proceeds of a sale under Code Section 40-11-6, after satisfaction of liens, security interests, and debts, for a period of 12 months; and, if no claim has been filed against such proceeds by the owner of the abandoned motor vehicle or any interested party, then he or she shall pay such remaining balance as follows:

(1) If the abandoned motor vehicle came into the possession of the person creating the lien other than at the request of a peace officer, the proceeds of the sale shall be divided equally and paid into the general fund of the county in which the sale was made, into the general fund of the municipality, if any, in which the sale was made, and to the person who placed the lien on the motor vehicle which resulted in foreclosure;

(2) If the abandoned motor vehicle came into the possession of the person creating the lien at the request of a police officer of a municipality, the proceeds of the sale shall be divided equally and paid into the general fund of the municipality and to the person who placed the lien on the motor vehicle which resulted in foreclosure;

(3) If the abandoned motor vehicle came into the possession of the person creating the lien at the request of a county sheriff, deputy sheriff, or county police officer, the proceeds of the sale shall be divided equally and paid into the general fund of the county in which the sale was made and to the person who placed the lien on the motor vehicle which resulted in foreclosure; or

(4) If the abandoned motor vehicle came into the possession of the person creating the lien at the request of a member of the Georgia State Patrol or other employee of the State of Georgia, the proceeds of the sale shall be divided equally and paid into the general fund of the county in which the sale was made and to the person who placed the lien on the motor vehicle which resulted in foreclosure.



§ 40-11-9. Derelict motor vehicles; determination of status; disposition; violations and penalties

(a) If a motor vehicle has been left unattended on private property for not less than two days or on public property for not less than three days without the owner or driver making any attempt to recover such vehicle or to leave a conspicuously placed note that such owner or driver intends to return for such vehicle; or, if a conspicuous note was left, if the motor vehicle has been left unattended for not less than five days and if because of damage, vandalism, theft, or fire the vehicle is damaged to the extent that its restoration to an operable condition would require the replacement of one or more major component parts or involves any structural damage that would affect the safety of the vehicle; or if there is evidence that the vehicle was inoperable due to major mechanical breakdown at the time it was left on the property, such as the engine, transmission, or wheels missing, no coolant in the cooling system, no oil in the engine, or burned fluid in the transmission; or if the vehicle is seven or more years old; or if the vehicle is not currently tagged or is not verifiable by the state as to who is the current owner or lienholder of the vehicle; or if the vehicle has been abandoned to a wrecker service by an insurance company and the owner following the insurance company's making a total loss payment, then any person removing such vehicle shall within 72 hours of removing such vehicle obtain the identity of and address of the last known registered owner of the vehicle, the owner of the vehicle as recorded on the certificate of title of such vehicle, and any security interest holder or lienholder on such vehicle from the local law enforcement agency of the jurisdiction in which the vehicle was located. If the law enforcement agency shows no information on the vehicle, then a request for such information shall be sent to the Department of Revenue. Within 72 hours after obtaining such information, the person removing such vehicle shall, by certified mail or statutory overnight delivery, return receipt requested, notify the registered owner, title owner, and security interest holder or lienholder of the vehicle that such vehicle will be declared a derelict vehicle and the title to such vehicle will be canceled by the Department of Revenue if such person or persons fail to respond within ten days of receipt of such notice. The state revenue commissioner shall prescribe the form and content of such notice. If the registered owner, title owner, or security interest holder or lienholder fails to respond within 30 days from the date of such notice by certified mail or statutory overnight delivery, and if the vehicle is appraised as having a total value of less than $300.00, the vehicle shall be considered to be a derelict vehicle. The value of the vehicle shall be determined as 50 percent of the wholesale value of a similar car in the rough section of the National Auto Research Black Book, Georgia Edition, or if a similar vehicle is not listed in such book or, regardless of the model year or book value of the vehicle, if the vehicle is completely destroyed by fire, flood, or vandalism or is otherwise damaged to the extent that restoration of the vehicle to a safe operable condition would require replacement of more than 50 percent of its major component parts, the person shall obtain an appraisal of the motor vehicle from the local law enforcement agency's auto theft section with jurisdiction in the county or municipality where such vehicle is located. Any person removing a vehicle shall complete a form, to be provided by the Department of Revenue, indicating that the vehicle meets at least four of the above-stated eight conditions for being a derelict vehicle and shall file such form with the Department of Revenue and the law enforcement agency with jurisdiction from which such vehicle was removed.

(b) Upon determination that a vehicle is a derelict motor vehicle as provided in subsection (a) of this Code section, it may be disposed of by sale to a person who scraps, dismantles, or demolishes motor vehicles, provided that such vehicle may be sold for scrap or parts only and shall in no event be rebuilt or sold to the general public. Any person disposing of a derelict motor vehicle shall, prior to disposing of such vehicle, photograph such vehicle and retain with such photograph the appraisal required in subsection (a) of this Code section and the notice to the Department of Revenue required in this subsection for a period of three years after its disposition. Such person shall also notify the Department of Revenue of the disposition of such vehicle in such manner as may be prescribed by the state revenue commissioner. The Department of Revenue shall cancel the certificate of title for such vehicle and shall not issue a rebuilt or salvage title for such vehicle.

(c) For purposes of this Code section, the term "derelict vehicle" shall not include a vehicle which does not bear a manufacturer's vehicle identification number plate or a vehicle identification number plate assigned by a state jurisdiction.

(d) Any person who abandons a derelict motor vehicle on public or private property shall be guilty of a misdemeanor and upon conviction shall be fined not more than $500.00 and shall pay all costs of having such derelict motor vehicle removed, stored, and sold as provided for in this Code section. Notwithstanding any other provision of law to the contrary, such fines shall be disposed as follows:

(1) If the abandoned motor vehicle was removed other than at the request of a peace officer, the moneys arising from the fine shall be divided equally and paid into the general fund of the county in which the offense was committed and into the general fund of the municipality, if any, in which the offense was committed;

(2) If the abandoned motor vehicle was removed at the request of a police officer of a municipality, the moneys arising from the fine shall be paid into the general fund of the municipality;

(3) If the abandoned motor vehicle was removed at the request of a county sheriff, deputy sheriff, or county police officer, the moneys arising from the fine shall be paid into the general fund of the county in which the offense was committed; and

(4) If the abandoned motor vehicle was removed at the request of a member of the Georgia State Patrol or other employee of the State of Georgia, the moneys arising from the fine shall be paid into the general fund of the county in which the offense was committed.

(e) Any person removing a derelict motor vehicle who fails to comply with the requirements of this Code section or who knowingly provides false or misleading information when providing any notice or information required by this Code section shall be guilty of a misdemeanor.

(f) Neither the State of Georgia nor any state agency nor the person removing, storing, and processing the vehicle unless recklessly or grossly negligent shall be liable to the owner of a vehicle declared to be a derelict motor vehicle pursuant to this Code section or an abandoned motor vehicle.



§ 40-11-10. Disposition of certain contents of abandoned vehicles

(a) As used in this Code section, the term "contents" means only the following:

(1) Prescription drugs or eyewear;

(2) Personal documents, including, but not limited to, birth records, passports, or death records;

(3) Firearms;

(4) Medical devices;

(5) Child safety restraining devices; or

(6) Keys, except the keys to the abandoned motor vehicle.

(b) Any person who stores an abandoned motor vehicle pursuant to the provisions of this article shall allow the owner of such vehicle to retrieve the contents from such vehicle, and the owner of a motor vehicle shall be allowed to retrieve contents and any other item from such vehicle if such retrieval occurs within the first 30 days that such vehicle is stored.

(c) Prior to the sale or other final disposition of an abandoned motor vehicle, if the person who stores such vehicle locates contents, as defined in paragraphs (1) through (3) of subsection (a) of this Code section, in such vehicle, such person shall surrender such contents to the nearest law enforcement agency.






Article 2 - Civil Forfeiture of Vehicles and Components

§ 40-11-20. Items subject to civil forfeiture

The following items are declared to be contraband and are subject to forfeiture in accordance with the procedures set forth in Chapter 16 of Title 9:

(1) Any motor vehicle the manufacturer's vehicle identification number of which has been removed, altered, defaced, falsified, or destroyed; and

(2) Any component part of a motor vehicle the manufacturer's identification number of which has been removed, altered, defaced, falsified, or destroyed.



§ 40-11-21. Assignment of new identification numbers prior to disposition of property

Prior to the property's being sold or returned to the owner or otherwise disposed of, the Department of Revenue shall assign it a new identification number. If the property is to be returned to the owner, the court shall order that such return is conditioned on the owner paying the expenses relating to the civil forfeiture, including the expenses of maintenance of custody, advertising, and court costs.









Chapter 12 - Actions Against Nonresident Motorists

§ 40-12-1. Appointment of Secretary of State as agent for service of process on nonresidents; nonresident minor

(a) The acceptance by any nonresident of this state, whether a person, firm, or corporation, of the rights and privileges conferred by the laws now or hereafter enforced in this state permitting the operation of motor vehicles, as evidenced by the operation of a motor vehicle by any such nonresident anywhere within the territorial limits of this state, shall be deemed equivalent to the appointment by such nonresident of the Secretary of State of Georgia, or his successor in office, to be his true and lawful attorney in fact upon whom may be served all summonses or other lawful processes in any action or proceeding against any such nonresident growing out of any accident or collision in which any such nonresident may be involved by reason of the operation by him, for him, or under his control or direction, express or implied, of a motor vehicle anywhere within the territorial limits of the State of Georgia, and said acceptance or operation shall be a signification of his agreement that any such process against him shall be of the same legal force and validity as if served upon him personally.

(b) If such nonresident motorist is a minor, then the minor and his parents or guardians shall be deemed to have assented to the appointment by such nonresident minor and his parents or guardians of the Secretary of State of Georgia, or his successor in office, to be the true and lawful attorney in fact for such minor and his parents or guardians, upon whom may be served any summons or other lawful process in any action or proceeding against such nonresident minor, his parents, or guardians growing out of any accident or collision in which any such nonresident minor may be involved by reason of the operation by him, for him, or under his control or direction, express or implied, of a motor vehicle anywhere within the territorial limits of the State of Georgia, and such acceptance or operation shall be a signification of his agreement or an agreement for him by his parents or guardians that any such process against him or them shall be of the same legal force and validity as if served upon him or them personally; and in this respect, the court wherein such action shall have been filed shall be authorized to appoint, upon motion duly made, a guardian ad litem for such minor for the purposes of defending such suit.



§ 40-12-2. How service on nonresident made

Service of process upon a nonresident pursuant to Code Section 40-12-1 shall be made by serving a copy of the complaint or other pleading with summons attached thereto on the Secretary of State, his duly authorized agent, or his successor in office, along with a copy of the affidavit to be submitted to the court pursuant to this Code section. Such service shall be sufficient service upon any such nonresident, provided that notice of such service and a copy of the complaint and process are forthwith sent by registered or certified mail or statutory overnight delivery by the plaintiff to the defendant, if his address is known, and the defendant's return receipt and the plaintiff's affidavit of compliance with this Code section are appended to the summons or other process and filed with the summons, complaint, and other papers in the case in the court wherein the action is pending. The Secretary of State shall charge and collect a fee as set out in Code Section 45-13-26 for service of process on him under this Code section.



§ 40-12-3. Venue of actions against nonresidents; nonresident joint defendant

All actions brought under this chapter relating to the use of the highways of this state by nonresident motorists shall be brought in the county in which the accident or injury occurred or the cause of action originated, or in the county of the residence of the plaintiff, as the plaintiff in such action may elect, if the plaintiff in such action is a resident of the State of Georgia; and, if the plaintiff in such action is a nonresident of the State of Georgia, the action shall be brought in the county in this state in which the accident or injury occurred or the cause of action originated; and the courts in such counties having jurisdiction of tort actions shall have jurisdiction of all such nonresident users in actions arising under this chapter. Where an action for damages is brought against a resident of this state, any nonresident involved in the same accident or collision and who is suable under this chapter may be joined as a defendant in the county wherein the resident defendant is suable, and the jurisdiction of the court of and over such nonresident joint defendant shall not be affected or lost by reason of the fact that the jury returns a verdict in favor of such resident joint defendant although the accident, injury, or cause of action did not originate in the county wherein the action is brought.



§ 40-12-4. Records to be kept by Secretary of State

The Secretary of State or his successor in office shall keep a record of all processes, which record shall show the day and hour of service upon him. When the return receipt for any such registered notice shall be returned to the Secretary of State, he shall deliver it to the plaintiff on request and keep a record of the date of its receipt by him and of its delivery to the plaintiff.



§ 40-12-5. Certificate of service to be sent to clerk of court; time for answering complaint

The Secretary of State or his successor in office, within three days from the date of the service upon him of the summons or process provided for in this chapter, shall certify to the court in which the action is pending that the summons or process has been filed in his office as provided for in this chapter. Upon receipt of such certification by the clerk of the court in which the action is pending, the complaint shall be answered within 30 days after service of the summons and complaint upon him, unless the time for the appearance of the defendant shall be extended by an order of the court in order to allow the defendant ample opportunity to be heard.



§ 40-12-6. Continuances

The court in which an action brought against a nonresident pursuant to this chapter is pending shall cause any such action to be continued as long as may be necessary to afford the defendant reasonable opportunity to defend the action.



§ 40-12-7. Designation of employees to perform functions of Secretary of State

The Secretary of State is authorized and empowered to designate such of his employees as he deems necessary for the purposes of accepting service as provided in this chapter and performing all other duties and functions as provided in this chapter for the Secretary of State. Such designation shall be in writing, and all actions by any such person designated shall be as valid and binding as though performed by the Secretary of State himself. The power and authority of any such person so designated shall cease immediately upon such person's ceasing to be an employee of the Secretary of State.



§ 40-12-8. Service upon personal representative

If any person upon whom service of process is authorized by this chapter shall die, or be or become insane, or shall not be sui juris, service shall be made upon his administrator, executor, guardian, or other personal representative in the manner prescribed in this chapter, if such administrator, executor, guardian, or personal representative is not a resident of this state.






Chapter 13 - Prosecution of Traffic Offenses

Article 1 - Uniform Traffic Citation and Complaint Form

§ 40-13-1. Form to be developed by commissioner of driver services; function; identifying number

The commissioner of driver services shall develop a uniform traffic citation and complaint form for use by all law enforcement officers who are empowered to enforce the traffic laws and ordinances in effect in this state. Such form shall serve as the citation, summons, accusation, or other instrument of prosecution of the offense or offenses for which the accused is charged, and as the record of the disposition of the matter by the court before which the accused is brought, and shall contain such other matter as the commissioner shall provide. Each such form shall have a unique identifying number which shall serve as the docket number for the court having jurisdiction of the accused.



§ 40-13-2. System of accountability; procedures for use and issuance

The Board of Public Safety, by rule and regulation, shall establish a system of accountability for all traffic citations and complaints, and it shall also provide the procedures governing the use and issuance of such citations and complaints.



§ 40-13-2.1. Signature on citations required; effect of failure to sign; exemption for out-of-state drivers; electronic capture of signature

(a) A person who is issued a citation as provided in this chapter or Code Section 17-6-11, relating to display of driver's license in lieu of bail, shall sign the citation to acknowledge receipt of the citation and of his or her obligation to appear for trial. The officer shall advise the person that signing the citation is not an admission of guilt and that failure to sign will result in the person having to post a cash bond. If the person refuses to sign the citation, it shall constitute reasonable cause to believe that the person will not appear at trial and the officer may bring the person before a judicial officer or traffic violations bureau to post a bond as is otherwise provided by law.

(b) The provisions of subsection (a) of Code Section 17-6-11 shall not apply to a person in possession of a driver's license issued by a state or foreign country that has not entered into a reciprocal agreement regarding the operation of motor vehicles with this state as provided in Chapter 5 of Title 40, which provides for the suspension of a driver's license by the other state or foreign country of a person who fails to appear for trial of a traffic offense committed in this state.

(c) The signature of any person to whom a citation is issued may be captured electronically.



§ 40-13-3. Traffic offenses triable on complaint without indictment except in superior courts; report of disposition

Except for offenses tried in the superior courts, all other courts having jurisdiction of the offense may proceed with the adjudication of the offenses contained within the complaint without the necessity of filing an indictment or other accusation in order to bring the accused to trial. The judge or clerk of each court before whom a person accused of such an offense is brought shall promptly report the final disposition of the case to the Department of Driver Services. Notwithstanding the reporting requirements of this Code section, the Department of Driver Services may by rule or regulation relieve the judge or clerk of each such court of the responsibility of reporting those offenses which do not result in convictions or adjudications of guilt or pleas of nolo contendere.



§ 40-13-4. Fees of officers

Nothing contained in this article shall be construed to prohibit or to deny to any officer or official of any court any fees prescribed for his duties and services in connection with the offenses provided for in this article.






Article 2 - Arrests, Trials, and Appeals

§ 40-13-20. "Municipal courts" defined

As used in this article, the term "municipal courts" shall be construed to include municipal courts of the incorporated municipalities of this state.



§ 40-13-21. General powers and jurisdiction of probate and municipal courts; assistance of the district attorney or solicitor

(a) The probate courts and municipal courts of the incorporated towns and cities of this state, acting by and through the judges or presiding officers thereof, shall have the right and power to conduct trials, receive pleas of guilty, and impose sentence, in the manner required by law, upon defendants violating any and all criminal laws of this state relating to traffic upon the public roads, streets, and highways of this state where the penalty for the offense does not exceed that of the grade of misdemeanor.

(b) The probate court shall have jurisdiction to issue warrants, try cases, and impose sentence thereon in all misdemeanor cases arising under the traffic laws of this state in all counties of this state in which there is no city, county, or state court, provided the defendant waives a jury trial. Notwithstanding any provision of law to the contrary, all municipal courts are granted jurisdiction to try and dispose of misdemeanor traffic offenses arising under state law except violations of Code Section 40-6-393 and to impose any punishment authorized for such offenses under general state law, whether or not there is a city, county, or state court in such county, if the defendant waives a jury trial and the offense arises within the territorial limits of the respective jurisdictions as now or hereafter fixed by law.

(c) In any traffic misdemeanor trial, a judge of the probate court, upon his or her own motion, may request the assistance of the district attorney of the circuit in which the court is located or solicitor-general of the state court of the county to conduct the trial on behalf of the state. If, for any reason, the district attorney or solicitor-general is unable to assist, the district attorney or solicitor-general may designate a member of his or her staff to conduct the trial on behalf of the state.



§ 40-13-22. Jurisdiction over offenses under Code Section 40-2-8

(a) Notwithstanding any provision of the law to the contrary, any person, firm, or corporation charged with an offense under Code Section 40-2-8 may be tried in any municipal court of any municipality if the offense occurred within the corporate limits of such municipality. Such courts are granted the jurisdiction to try and dispose of such cases. The jurisdiction of such courts shall be concurrent with the jurisdiction of any other courts within the county having jurisdiction to try and dispose of such cases. Any fines and bond forfeitures arising from the prosecution of such cases shall be retained by the municipality and shall be paid into the treasury of such municipality. Any person, firm, or corporation charged with any offense under this Code section shall be entitled to request to have the case against him transferred to the court having general misdemeanor jurisdiction in the county wherein the alleged offense occurred.

(b) Nothing in this Code section shall be construed to give any municipality the right to impose a fine or punish by imprisonment in excess of the limits as set forth in the municipality's charter.



§ 40-13-23. Waiver of jury trial; withdrawal of waiver

(a) No court defined in this article shall have the power to dispose of traffic misdemeanor cases as provided in this article unless the defendant shall first waive in writing a trial by jury. If the defendant wishes a trial by jury, he shall notify the court and, if reasonable cause exists, he shall be immediately bound over to the court in the county having jurisdiction to try the offense, wherein a jury may be impaneled. Where a cash bond, property bond, or driver's license in lieu of bond has been posted, the bond shall be transferred to the court assuming jurisdiction, and the defendant shall not be required to post a new bond by the court assuming jurisdiction.

(b) No waiver of a trial by jury may be withdrawn when such waiver has been interposed for the purpose of delay. Except with approval of the court, no waiver of a trial by jury may be withdrawn after the commencement of the trial or the filing of motions on behalf of the defendant, whichever comes first.



§ 40-13-24. Indictment or accusation not required; docket

An indictment or accusation shall not be required against a defendant under this article, but a citation and complaint specifically setting out the charge shall be issued. The court shall keep a docket on which shall be plainly kept the name and address of the defendant, the nature of the offense in brief, the date when brought before the court, and the final disposition of the case with the date thereof. Such docket shall be the same in each probate court handling traffic misdemeanor cases and shall be on a form to be prescribed by the Department of Law. Such docket shall be paid for from the treasury of the county in which such court is located. Municipal courts may use the dockets ordinarily in use by them in the trial of other cases or, in the discretion of the court, may adopt the docket provided in this Code section for probate courts.



§ 40-13-25. Costs

The costs in any case disposed of under this article shall be as provided in Code Section 15-9-60. In case a defendant refuses to waive a trial by jury and is bound over to another court, the costs shall await the final disposition of the case.



§ 40-13-26. How sentences for traffic offenses served; disposition of fines and costs; definition of "urban interstate system"

(a) Defendants who plead guilty or who are convicted under this article shall be required to serve their sentences in such manner as is provided for by law in misdemeanor cases. In case a fine is imposed and paid, the officers of court, where on fee basis, shall first be paid their costs arising in such case. After the payment of all costs, the remainder of such fine shall be paid into the county treasury in the event the case is disposed of by the probate court; if the case is disposed of by the municipal court of an incorporated municipality, the remainder of such fine or fines shall be paid into the treasury of the municipality where the court is located, except that where such courts have jurisdiction beyond the corporate limits of a municipality, and the offense occurs outside the municipality, the fine shall be paid into the county treasury; provided, however, that in any case where a fine was imposed for violation of any traffic offense provided in or authorized by Chapter 6 of this title on any "urban interstate system" if the arrest or citation in such case was made or issued by a member of the Uniform Division of the Department of Public Safety's motorcycle enforcement unit, the remainder of such fine shall be remitted to the Department of Public Safety for the maintenance and enhancement of the Department's motorcycle program. The judge of the probate court or the person presiding over the municipal court must pay into the county treasury, municipal treasury, or Department of Public Safety by the fifteenth day of each month the remainder of all fines for the preceding month. Such payment must be accompanied by a list showing the name of the defendant in each case, the fine imposed in each case, the costs in each case and to whom paid, and the balance which is being paid into the treasury. The official making such payment must be given a written receipt by the person receiving the payment. No officer receiving a salary will receive any fees for arresting or attending court in any case arising under this article, but the usual fees must be assessed, and, if the arresting officer is not entitled to the costs, they must go to the county or city to which the fine is paid or Department of Public Safety as required by this Code section.

(b) As used in this Code section, the term "urban interstate system" means a portion of the national system of interstate and defense highways which:

(1) Is located entirely within any part of this state; and

(2) Includes a single numbered interstate highway which forms a closed loop or perimeter.

Where these conditions exist, the urban interstate system shall consist of the interstate highway constituting the closed loop or perimeter and all interstate highways or portions thereof located within such loop or perimeter, not including any portion of any interstate highway outside of the loop or perimeter.



§ 40-13-27. Records to be kept

A written record is required to be kept of every case made or disposed of under this article. Such record shall be accessible at all times for public inspection and official audit and shall be kept and remain as a part of the permanent records of the court.



§ 40-13-28. Appeal to superior court; bond

Any defendant convicted under this article shall have the right of appeal to the superior court. The provisions of Code Sections 5-3-29 and 5-3-30 shall not apply to appeals under this Code section. Otherwise, the appeal shall be entered as appeals are entered from the probate court to the superior court, provided that the defendant shall be entitled to bail and shall be released from custody upon giving the bond as is provided for appearances in criminal cases in the courts of this state. Such bond shall have the same conditions as appearance bonds in criminal cases. The appeal to the superior court shall not be a de novo investigation before a jury but shall be on the record of the hearing as certified by the judge of that court who presided at the hearing below.



§ 40-13-29. Jurisdiction exclusive

In all counties except those having city, county, or state courts, the judge of the probate court shall have exclusive jurisdiction of all traffic misdemeanor cases originating in the county outside of municipal corporations, and the judge of the municipal court in each municipal corporation shall have exclusive jurisdiction of traffic misdemeanor cases originating inside the corporate limits of municipalities.



§ 40-13-30. Authority to make arrests

Officers of the Georgia State Patrol and any other officer of this state or of any county or municipality thereof having authority to arrest for a criminal offense of the grade of misdemeanor shall have authority to prefer charges and bring offenders to trial under this article, provided that officers of an incorporated municipality shall have no power to make arrests beyond the corporate limits of such municipality unless such jurisdiction is given by local or other law.



§ 40-13-31. Arresting fees

The sheriffs of the several counties of this state are entitled to an arresting fee, as provided by law, in every case in which the sheriff or his lawful deputy arrests, assists in arresting, or takes custody of any person charged with a crime who has been apprehended by an officer of the Georgia State Patrol and delivered to the sheriff or his lawful deputy. If the sheriff is upon a salary, the fee shall be paid into the county treasury.



§ 40-13-32. Restrictions on ability of courts to change or modify traffic law sentences or judgments

(a) No court having jurisdiction over cases arising out of the traffic laws of this state or the traffic laws of any county or municipal government shall change or modify a traffic law sentence or judgment rendered pursuant to a conviction, plea of guilty, or plea of nolo contendere after 90 days from the date of judgment, except for the purpose of correcting clerical errors therein, unless there is strict compliance with all of the following requirements:

(1) A motion to change or modify the sentence or judgment is made by the defendant to the court rendering the judgment;

(2) Notice, including a copy of the motion and rule nisi, is given to the prosecuting official who brought the original charge at least ten days prior to the motion hearing; and

(3) A hearing is held with opportunity for the state to be heard.

(b) If the original judgment is changed or modified pursuant to this Code section, the judge shall certify to the Department of Driver Services that such change or modification is a true and correct copy of the change or modification and that the requirements set forth in paragraphs (1) through (3) of subsection (a) of this Code section have been met.

(c) Except for orders correcting clerical errors, the Department of Driver Services shall not recognize as valid any change or modification order nor make any changes to a driver's history unless such change or modification as submitted to the department is in strict compliance with the requirements set forth in subsections (a) and (b) of this Code section.

(d) In the case of municipal courts, notice to the city attorney, or to the solicitor in those cases where the municipal court has a solicitor, shall be deemed to be notice as provided for in this Code section.

(e) In all cases wherein notice is required in this Code section, same shall be deemed sufficient if sent by certified mail or statutory overnight delivery, return receipt requested, with adequate postage thereon, to the correct address of the prosecuting official.

(f) Notwithstanding other laws and specifically notwithstanding Code Section 17-7-93, a motion to change or modify a traffic law sentence or judgment may, at any time prior to the expiration of the term of court following the term at which judgment and sentence were pronounced or within 90 days of the time judgment and sentence were pronounced, whichever time period is greater, be made by the defendant and accepted by the court as provided in this Code section.



§ 40-13-33. Limitation on habeas corpus challenge of misdemeanor traffic conviction

(a) Any challenge to a misdemeanor conviction of any of the traffic laws of this state or the traffic laws of any county or municipal government which may be brought pursuant to Chapter 14 of Title 9 must be filed within 180 days of the date the conviction becomes final.

(b) Any challenge to a conviction specified in subsection (a) of this Code section which became final before March 28, 1986, must be filed within 180 days following March 28, 1986.

(c) When the commissioner of driver services is named as the respondent, all such petitions must be brought in the Superior Court of Fulton County.

(d) Failure to file the challenge within the time prescribed in this Code section shall divest the court of jurisdiction.






Article 3 - Traffic Violations Bureaus

§ 40-13-50. Establishment

In every court of this state having jurisdiction over the violation of traffic laws or traffic ordinances, the judge, or the judges where there is more than one judge, may provide by written order for the establishment of a traffic violations bureau for the handling or disposition of certain traffic cases in substantial compliance with this article. The court shall promulgate and provide to the clerk of the traffic violations bureau a list of the traffic offenses which shall be handled and disposed of by the traffic violations bureau. However, nothing in this article shall authorize the judge of such court to employ any person or persons to administer this article.



§ 40-13-51. Appointment of clerk or deputy clerk; bond

(a) The court may appoint a clerk or deputy clerk or deputy clerks, who shall be named in the order establishing the traffic violations bureau, for the purpose of receiving money as provided in this article. Any deputy clerk so appointed shall be under the direct supervision of and attached to the office of the clerk of the court.

(b) Such person or persons, except where such person is the clerk of the court and is already under bond, shall be bonded in the sum of $2,500.00.



§ 40-13-52. Traffic offense cards; contents

The court may, in its order, provide that there shall be maintained in the office of the traffic violations bureau cards known as "traffic offense cards." Upon each traffic offense card shall appear: the name and address of the person charged with a traffic offense; the date of the birth of such person; the sex of such person; and his driver's license number. The card shall be numbered so that it may show any previous traffic offense, giving the date of the offense, the trial date, the citation number, the disposition of the case, and the amount of any fine paid.



§ 40-13-53. Release of arrested person upon service of citation and complaint

(a) Subject to the exceptions set out in subsection (b) of this Code section, any officer who arrests any person for the violation of a traffic law or traffic ordinance alleged to have been committed outside the corporate limits of any municipality shall permit such person to be released upon being served with a citation and complaint and agreeing to appear, as provided in this article. If such officer has reasonable and probable grounds to believe that the person will not obey such citation and agreement to appear, the officer may require such person to surrender his driver's license in accordance with Code Section 17-6-11.

(b) The following offenses shall not be handled or disposed of by a traffic violations bureau:

(1) Any offense for which a driver's license may be suspended by the commissioner of driver services;

(2) Any motor vehicle registration violation;

(3) A violation of Code Section 40-5-20;

(4) Speeding in excess of 30 miles per hour over the posted speed limit; or

(5) Any offense which would otherwise be a traffic violations bureau offense but which arose out of the same conduct or occurred in conjunction with an offense which is excluded from the jurisdiction of the traffic violations bureau. Any such offense shall be subject to the maximum punishment set by law.



§ 40-13-54. Disposition of original and copies of citation and complaint

The original citation and complaint shall be sent by the officer issuing it to the traffic violations bureau of the court within 24 hours of the arrest. The defendant named in the citation shall be given the second copy. The officer issuing the citation and complaint shall retain one copy for himself or herself, and the court may, by order, provide that an additional copy shall be made for the use of any municipality in the county or the Department of Driver Services.



§ 40-13-55. Cash bonds permitted

Any person cited for any traffic offense under the jurisdiction of the traffic violations bureau of the court shall be permitted to give a cash bond for his appearance under the terms and conditions as set forth upon the citation and complaint given to him at the time he is cited by the arresting officer for a traffic violation.



§ 40-13-56. Officer not to accept cash bond

No officer giving a citation and complaint to a defendant for a traffic violation shall accept a cash bond himself.



§ 40-13-57. Taking of cash bond where officer doubts that arrested person will appear

In the event an officer has authority to issue citation and complaint as set forth in Code Section 40-13-53 but declines to do so because of his belief that such person will not obey the citation and agreement to appear, such officer may bring such person to the traffic violations bureau and such person may be allowed to post a cash bond for his appearance in accordance with the schedule established by the court.



§ 40-13-58. Failure to appear after giving cash bond as admission of guilt; forfeiture of bond; order to stand trial not precluded

Where a defendant cited for a traffic violation posts a cash bond according to the schedule set up by court order and fails to appear in court at the term of court and on the day set in the original citation and complaint, then and in that event, such failure shall be construed as an admission of guilt and the cash bond may be forfeited without the necessity for the statutory procedure provided for the forfeiture of statutory bail bonds. A judgment of guilty may be entered accordingly, ordering the case disposed of and settled. The proceeds of the cash bond shall be applied and distributed as any fine imposed by said court would be. Nothing in this Code section shall be construed as preventing the judge from ordering the defendant to appear and stand trial.



§ 40-13-59. Records to be kept by traffic violations bureau; filing of citation and complaint; time for posting cash bond; when bond forfeited

(a) The traffic violations bureau of the court shall record on the prescribed form, as set out in Code Section 40-13-52, the driving record of the defendant. If there is no previous record of the driver's history, the citation appearing on the original citation and complaint shall be entered on the driver's traffic offense card; and each traffic offense thereafter shall be entered thereon, with the disposition thereof, up to a period of four years.

(b) All the pending cases which appear on the citation and complaint issued by the arresting officer, as provided for in this article, shall be filed at the cashier's desk in the traffic violations bureau of the court and shall be retained there up until 72 hours, or such other period of time as the judge shall fix by order, prior to the time the case is set for trial in the court. If cash bond is posted according to the schedules prescribed by order of the judge at any time up to 72 hours, or such other period of time as the judge shall fix by order, prior to the date of the court appearance, as specified in the citation and complaint, the same shall be entered on the driver's traffic offense card and an entry shall be made thereon that the driver has posted a cash bond.

(c) Within 72 hours after the date set for a hearing in the court on the citation and complaint given, where the defendant has posted a cash bond and has failed to appear for the hearing, the court shall enter an order that the cash bond has been forfeited in accordance with this article. Such order shall be recorded on the back of the citation and complaint which is maintained in the traffic violations bureau of the court and shall also be recorded on the defendant's traffic offense card.



§ 40-13-60. Disposition of traffic violations; jurisdiction of bureau

Any traffic violation under the jurisdiction of the traffic violations bureau shall be characterized and classified as a traffic violation and shall not be considered as a misdemeanor. Whenever any traffic violation is transferred from another court to a court which has a traffic violations bureau, if such offense is classified as a traffic violation on the traffic violations bureau schedule of the receiving court, such violation shall be handled and disposed of by such traffic violations bureau. Where a defendant demands a trial on a traffic violation, it shall be tried before a judge of the court which established the traffic violations bureau. The request for a trial shall not result in a loss of jurisdiction by the traffic violations bureau.



§ 40-13-61. Where records maintained; accusations of traffic violations not to be entered on misdemeanor docket; when action maintainable on accusation of traffic violation

All records other than those excepted in this article shall be maintained at the traffic violations bureau of the court. No accusation of an offense for which citation and complaint may be issued shall be entered on the misdemeanor docket maintained by the clerk of the court. No accusation for any offense coming under the jurisdiction of the traffic violations bureau of the court shall be taken by the prosecuting attorney of the court or maintained in his office unless said person to whom the said summons was issued fails to post a cash bond as defined in this article or fails to appear on the date specified in the summons to answer said complaint.



§ 40-13-62. When bureau loses jurisdiction; issuance of accusation and bench warrant

When any person cited for a traffic violation pursuant to this article fails to appear in court on the date specified in the citation and in accordance with his written promise to appear, unless such person has posted a cash bond as provided in this article, the traffic violations bureau thereupon loses jurisdiction and the citation shall be forwarded to the prosecuting attorney of the court who shall have an accusation issued against such person. Upon motion of the prosecuting attorney, a bench warrant shall issue based on the accusation for the arrest of the defendant. The defendant's case shall be docketed by the clerk of the court and handled as all other misdemeanors.



§ 40-13-63. Penalty for failure to appear

The willful failure of any person to appear in accordance with the written promise contained on the citation and complaint and served upon such person shall constitute an offense which shall be punishable by fine in an amount not to exceed $200.00 or by confinement in jail for a period not to exceed three days.



§ 40-13-64. Suspended sentence division; collection of fines

The court may provide that its traffic violations bureau, in addition to the duties set out in this article, shall have charge of what shall be called and designated in the court as the "Suspended Sentence Division of the Court." This division of the court shall be responsible for collecting fines imposed upon persons convicted in the court, where the sentence is suspended upon the payment of a fine. The person or persons in the division shall be authorized, where the judge imposing the sentence stipulates the same therein, to permit such persons receiving suspended sentences, in addition to the other conditions imposed in the suspended sentence, to pay the suspended sentence fine in installments. The person or persons responsible for the administration of the suspended sentence division shall be responsible for collecting the suspended sentence fine by installments and shall also be responsible for the arrest of persons who fail in this respect to comply with the conditions of the suspended sentence.









Chapter 14 - Use of Speed Detection and Traffic-Control Signal Monitoring Devices

Article 1 - General Provisions

§ 40-14-1. Definitions

As used in this chapter, the term:

(1) "Campus" means the grounds owned or occupied by a college or university.

(2) "Campus law enforcement agency" means the campus agency charged with the enforcement of the laws of this state.

(3) "College or university" means an accredited public or private educational institution of higher learning.

(4) "Speed detection device" means, unless otherwise indicated, that particular device designed to measure the speed or velocity of a motor vehicle and marketed under the name "Vascar" or any similar device operating under the same or similar principle and any devices for the measurement of speed or velocity based upon the Doppler principle of radar or the speed timing principle of laser. All such devices must meet or exceed the minimum performance specifications established by the Department of Public Safety.






Article 2 - Speed Detection Devices

§ 40-14-2. Permit required for use; use not authorized where officers paid on fee system; operation by registered or certified peace officers

(a) The law enforcement officers of the various counties, municipalities, colleges, and universities may use speed detection devices only if the sheriffs of such counties, or the governing authorities of such counties, or the governing authorities of such municipalities, or the president of such college or university shall approve of and desire the use of such devices and shall apply to the Department of Public Safety for a permit to use such devices in accordance with this chapter.

(b) No county sheriff, county or municipal governing authority, college, or university shall be authorized to use speed detection devices where any arresting officer or official of the court having jurisdiction of traffic cases is paid on a fee system. This subsection shall not apply to any official receiving a recording fee.

(c) A permit shall not be issued by the Department of Public Safety to an applicant under this Code section unless the applicant provides law enforcement services by certified peace officers 24 hours a day, seven days a week on call or on duty or allows only peace officers employed full time by the applicant to operate speed detection devices. Speed detection devices can only be operated by registered or certified peace officers of the county sheriff, county, municipality, college, or university to which the permit is applicable. Persons operating the speed detection devices must be registered or certified by the Georgia Peace Officer Standards and Training Council as peace officers and certified by the Georgia Peace Officer Standards and Training Council as operators of speed detection devices.



§ 40-14-3. Application for permit; use of device while application pending

(a) A county sheriff, county or municipal governing authority, or the president of a college or university may apply to the Department of Public Safety for a permit to authorize the use of speed detection devices for purposes of traffic control within such counties, municipalities, colleges, or universities on streets, roads, and highways, provided that such application shall name the street or road on which the device is to be used and the speed limits on such street or road shall have been approved by the Office of Traffic Operations of the Department of Transportation. Law enforcement agencies are authorized to use speed detection devices on streets and roads for which an application is pending as long as all other requirements for the use of speed detection devices are met. Nothing in this subsection shall be construed to affect the provisions of Code Section 40-14-9.

(b) The Department of Public Safety is authorized to prescribe by appropriate rules and regulations the manner and procedure in which applications shall be made for such permits and to prescribe the required information to be submitted by the applicants. The Department of Public Safety may deny the application or suspend the speed detection device permit for failure to provide information or documentation at the department's request.



§ 40-14-4. Compliance with rules of Federal Communications Commission; certification of devices

No state, county, municipal, or campus law enforcement agency may use speed detection devices unless the agency possesses a license in compliance with Federal Communications Commission rules, and unless each device, before being placed in service and annually after being placed in service, is certified for compliance by a technician possessing a certification as required by the Department of Public Safety.



§ 40-14-5. Testing; removal of inaccurate radar devices from service

(a) Each state, county, municipal, or campus law enforcement officer using a radar device shall test the device for accuracy and record and maintain the results of the test at the beginning and end of each duty tour. Each such test shall be made in accordance with the manufacturer's recommended procedure. Any radar unit not meeting the manufacturer's minimum accuracy requirements shall be removed from service and thereafter shall not be used by the state, county, municipal, or campus law enforcement agency until it has been serviced, calibrated, and recertified by a technician with the qualifications specified in Code Section 40-14-4.

(b) Each county, municipal, or campus law enforcement officer using a radar device shall notify each person against whom the officer intends to make a case based on the use of the radar device that the person has a right to request the officer to test the radar device for accuracy. The notice shall be given prior to the time a citation and complaint or ticket is issued against the person and, if requested to make a test, the officer shall test the radar device for accuracy. In the event the radar device does not meet the minimum accuracy requirements, the citation and complaint or ticket shall not be issued against the person, and the radar device shall be removed from service and thereafter shall not be used by the county, municipal, or campus law enforcement agency until it has been serviced, calibrated, and recertified by a technician with the qualifications specified in Code Section 40-14-4.



§ 40-14-6. Warning signs required

(a) Each county, municipality, college, and university using speed detection devices shall erect signs on every highway which comprises a part of the state highway system at that point on the highway which intersects the corporate limits of the municipality, the county boundary, or the boundary of the college or university campus. Such signs shall be at least 24 by 30 inches in area and shall warn approaching motorists that speed detection devices are being employed. No such devices shall be used within 500 feet of any such warning sign erected pursuant to this subsection.

(b) In addition to the signs required under subsection (a) of this Code section, each county, municipality, college, and university using speed detection devices shall erect speed limit warning signs on every highway which comprises a part of the state highway system at that point on the highway which intersects the corporate limits of the municipality, the county boundary, or the boundary of the college or university campus. Such signs shall be at least 24 by 30 inches in area, shall warn approaching motorists of changes in the speed limit, shall be visible plainly from every lane of traffic, shall be viewable in any traffic conditions, and shall not be placed in such a manner that the view of such sign is subject to being obstructed by any other vehicle on such highway. No such devices shall be used within 500 feet of any such warning sign erected pursuant to this subsection.



§ 40-14-7. Visibility of vehicle from which device is operated

No stationary speed detection device shall be employed by county, municipal, college, or university law enforcement officers where the vehicle from which the device is operated is obstructed from the view of approaching motorists or is otherwise not visible for a distance of at least 500 feet.



§ 40-14-8. When case may be made and conviction had

(a) No county, city, or campus officer shall be allowed to make a case based on the use of any speed detection device, unless the speed of the vehicle exceeds the posted speed limit by more than ten miles per hour and no conviction shall be had thereon unless such speed is more than ten miles per hour above the posted speed limit.

(b) The limitations contained in subsection (a) of this Code section shall not apply in properly marked school zones one hour before, during, and one hour after the normal hours of school operation, in properly marked historic districts, and in properly marked residential zones. For purposes of this chapter, thoroughfares with speed limits of 35 miles per hour or more shall not be considered residential districts. For purposes of this Code section, the term "historic district" means a historic district as defined in paragraph (5) of Code Section 44-10-22 and which is listed on the Georgia Register of Historic Places or as defined by ordinance adopted pursuant to a local constitutional amendment.



§ 40-14-9. Evidence obtained in certain areas inadmissible; use of device on hill

Evidence obtained by county or municipal law enforcement officers in using speed detection devices within 300 feet of a reduction of a speed limit inside an incorporated municipality or within 600 feet of a reduction of a speed limit outside an incorporated municipality or consolidated city-county government shall be inadmissible in the prosecution of a violation of any municipal ordinance, county ordinance, or state law regulating speed; nor shall such evidence be admissible in the prosecution of a violation as aforesaid when such violation has occurred within 30 days following a reduction of the speed limit in the area where the violation took place, except that this 30 day limitation shall not apply to a speeding violation within a highway work zone, as defined in Code Section 40-6-188, or in an area with variable speed limits, as defined in Code Section 40-6-182. No speed detection device shall be employed by county, municipal, or campus law enforcement officers on any portion of any highway which has a grade in excess of 7 percent.



§ 40-14-10. Unlawful use of devices generally

It shall be unlawful for speed detection devices to be used in any county or municipality or on any campus for which a permit authorizing such use has not been issued or for which a permit authorizing such use has been suspended or revoked and not reissued. It shall be unlawful for any official of such county, municipality, college, or university to order such speed detection devices to be used. It shall be unlawful for any law enforcement officer of any such county, municipality, college, or university to use any such speed detection devices. Any such official or law enforcement officer violating this Code section shall be guilty of a misdemeanor.



§ 40-14-11. Investigations by commissioner of public safety; issuance of order suspending or revoking permit; ratio of speeding fines to agency's budget

(a) Upon a complaint being made to the commissioner of public safety that any county, municipality, college, or university is employing speed detection devices for purposes other than the promotion of the public health, welfare, and safety or in a manner which violates this chapter or violates its speed detection device permit, the commissioner or the commissioner's designee is authorized and empowered to conduct an investigation into the acts and practices of such county, municipality, college, or university with respect to speed detection devices. If, as a result of this investigation, the commissioner or the commissioner's designee finds that there is probable cause to suspend or revoke the speed detection device permit of such county, municipality, college, or university, he or she shall issue an order to that effect.

(b) Upon the suspension or revocation of any speed detection device permit for the reasons set forth in this Code section, the commissioner of public safety shall notify the executive director of the Georgia Peace Officer Standards and Training Council of the action taken.

(c) Upon receipt from the executive director of the Georgia Peace Officer Standards and Training Council that an officer's certification to operate speed detection devices has been withdrawn or suspended pursuant to Code Section 35-8-12, the commissioner of public safety or the commissioner's designee shall suspend the speed detection device permit for the employing agency. The period of suspension or revocation shall be consistent with the action taken by the Georgia Peace Officer Standards and Training Council.

(d) There shall be a rebuttable presumption that a law enforcement agency is employing speed detection devices for purposes other than the promotion of the public health, welfare, and safety if the fines levied based on the use of speed detection devices for speeding offenses are equal to or greater than 35 percent of a municipal or county law enforcement agency's budget. For purposes of this Code section, fines collected for citations issued for violations of Code Section 40-6-180 shall be included when calculating total speeding fine revenue for the agency; provided, however, that fines for speeding violations exceeding 20 miles per hour over the established speed limit shall not be considered when calculating total speeding fine revenue for the agency.



§ 40-14-12. Administrative hearing upon permit suspension or revocation

Upon issuance by the commissioner of public safety of an order suspending or revoking the speed detection device permit of any county, municipality, college, or university, the county, municipality, college, or university affected shall be afforded a hearing, to be held within ten days of the effective date of the order. The hearing shall be held before the commissioner or deputy commissioner of public safety, and, following the hearing, the county, municipality, college, or university affected shall be served with a written decision announcing whether the permit shall remain revoked or whether it shall be reinstated.



§ 40-14-13. Administrative and judicial appeal of decision suspending or revoking permit

Any county, municipality, college, or university aggrieved by a decision of the commissioner or deputy commissioner of public safety suspending or revoking its speed detection device permit may appeal that decision within 30 days of its effective date to the Board of Public Safety, which shall schedule a hearing with respect thereto before the board. Following a hearing before the board, the county, municipality, college, or university affected shall be served with a written decision announcing whether the permit shall remain revoked or whether it shall be reinstated. An adverse decision of the board may be appealed by the county, municipality, college, or university to the superior court with appropriate jurisdiction, but the municipality, county, college, or university shall be denied the use of the speed detection device until after such appeal is decided by the court.



§ 40-14-14. Petition for reconsideration following permit suspension or revocation

At the expiration of six months following the suspension or revocation of a speed detection device permit by the Board of Public Safety or, if no appeal was taken, by the commissioner or deputy commissioner of public safety, the governing authority of any such county or municipality or the president of any such college or university may, upon a change of circumstances being shown to the commissioner, petition the commissioner for a reconsideration of whether such county, municipality, college, or university should be permitted to use speed detection devices within their respective jurisdictions.



§ 40-14-15. Rehearing or restoration of permit at direction of Governor

The Governor, in his discretion, may direct the commissioner of public safety, or his delegate, to inquire into such change of circumstances and report the same to him together with any recommendations he might have. The Governor, in his discretion, may order a new hearing on the matter before the Board of Public Safety or may, without hearing, issue his order directing the commissioner to grant a permit to such a county, municipality, college, or university to use speed detection devices. If a county, municipality, college, or university shall not be granted a permit to use such devices, it shall not apply for a rehearing until the expiration of six months.



§ 40-14-16. Restrictions on suspension or revocation of drivers' licenses; reports to Department of Driver Services to specify speed

No speeding violation of less than ten miles per hour above the legal speed limit in the county or municipality or on a college or university campus in which a person is given a speeding ticket shall be used by the Department of Driver Services for the purpose of suspending or revoking the driver's license of the violator. No speeding violation report by a county, municipality, or college or university campus to the Department of Driver Services which fails to specify the speed of the violator shall be used by the Department of Driver Services to revoke the driver's license of a violator.



§ 40-14-17. Laser devices; reliability and admissibility of evidence

Evidence of speed based on a speed detection device using the speed timing principle of laser which is of a model that has been approved by the Department of Public Safety shall be considered scientifically acceptable and reliable as a speed detection device and shall be admissible for all purposes in any court, judicial, or administrative proceedings in this state. A certified copy of the Department of Public Safety list of approved models of such laser devices shall be self-authenticating and shall be admissible for all purposes in any court, judicial, or administrative proceedings in this state.






Article 3 - Traffic-Control Signal Monitoring Devices

§ 40-14-20. Definitions

As used in this article, the term:

(1) "Governing authority" means any county, municipality, or consolidated government.

(2) "Recorded images" has the meaning provided in subparagraph (f)(1)(B) of Code Section 40-6-20.

(3) "Traffic-control signal monitoring device" has the meaning provided in subparagraph (f)(1)(C) of Code Section 40-6-20.



§ 40-14-21. Traffic-control signal monitoring devices; application and permit for operation

(a) A governing authority must obtain an operating permit from the Department of Transportation prior to using any traffic-control signal monitoring device. The governing authority shall not use traffic-control signal monitoring devices unless the chief law enforcement officer of such governing authority desires the use of such devices and such use is approved by a properly adopted resolution of the governing authority.

(b) The governing authority shall also conduct a public hearing on the proposed use of such devices prior to entering any contract on or after July 1, 2001, for the use or purchase of such devices.

(c) The Department of Transportation is authorized to prescribe by appropriate rules and regulations the manner and procedure in which applications shall be made for traffic-control signal monitoring device permits and to prescribe the required information to be submitted by an applicant consistent with the requirements of this title. The Department of Transportation may deny an application or suspend or revoke a permit for failure of the governing authority to provide requested information or documentation or for any other violation of this article or violation of the rules and regulations of the department.

(d) An application for the operation of a traffic-control signal monitoring device by a governing authority shall name the intersection at which the device is to be used and provide demonstrable evidence that there is a genuine safety need for the use of such device at the designated intersection. The documented safety need for each designated intersection shall be approved by the Department of Transportation in accordance with nationally recognized safety standards. For each designated intersection, the governing authority shall conduct a traffic engineering study to determine whether, in addition to or as an alternative to the traffic-control signal monitoring device, there are other possible design or operational changes likely to reduce the number of accidents or red light violations at that intersection. This report shall be submitted with the application for an operation permit required under these provisions and any request to amend the operation permit to include an additional intersection.

(e) The revenue generated by the use of a traffic-control signal monitoring device shall not be considered when determining whether to issue a permit for the operation of such devices at a designated intersection. The only consideration shall be the increased life-saving safety value by the use of such a device at the designated intersection.

(f) Permits shall be issued by the Department of Transportation within three months of receiving a completed permit application from a governing authority where such governing authority is otherwise in compliance with the provisions of this article. An application for amendment to an existing permit and an application for a renewal permit following a suspension or revocation of a permit shall also be processed within three months of receipt of such application, provided that the application is complete and complies with the provisions of this article. A permit shall authorize use of a traffic-control signal monitoring device for only those designated intersections approved as having a documented life-saving safety need by the Department of Transportation.

(g) No governing authority shall be authorized to use traffic-control signal monitoring devices where any arresting officer or official of the court having jurisdiction of traffic cases is paid on a fee system. This subsection shall not apply to any official receiving a recording fee.

(h) If a governing authority elects to use traffic-control signal monitoring devices, no portion of any civil monetary penalty collected through the use of such devices may be paid to the manufacturer or vendor of the traffic-control signal monitoring devices. The compensation paid by the governing authority for such devices shall be based on the value of such equipment and shall not be based on the number of citations issued or the revenue generated by such devices.

(i) Charges for violations based on evidence obtained from a traffic-control signal monitoring device shall not be made by a law enforcement agency unless the law enforcement agency employs at least one full-time certified peace officer.

(j) A traffic-control signal monitoring device shall not be used to produce any photograph, microphotograph, electronic image, or videotape showing the identity of any person in a motor vehicle.

(k) A governing authority utilizing traffic-control signal monitoring devices shall at all times cooperate fully with the Department of Transportation. The department is authorized, at any time, to inspect traffic-control signal monitoring devices used by a governing authority and any records pertaining to revenues collected from the use of such devices.

(l) A permit may be amended at any time by amended application submitted by a governing authority. The request to amend an application and to add a new intersection to the list of authorized intersections for the operation of a traffic-control signal monitoring device shall be considered by the department in the same manner as original permit applications.

(m) A permit shall be reviewed by the Department of Transportation once every three years from the date of issuance or date of the most recent extension unless the permit has been revoked or suspended by the department. The review shall be conducted in the same manner as the original permit application.

(n) The department is authorized to set reasonable application fees to compensate the department for necessary costs in issuing, amending, or reviewing a permit to operate traffic-control signal monitoring devices.

(o) Any governing authority operating a traffic-control signal monitoring device on December 31, 2008, shall have until January 1, 2010, to obtain a permit for the operation of such device as required by this Code section.



§ 40-14-22. Timing of traffic-control signals

The timing of any traffic-control signal which is being monitored by a traffic-control signal monitoring device shall conform to regulations promulgated by the Department of Transportation pursuant to Code Section 32-6-50. The duration of the yellow or red light of any traffic-control device at which a traffic-control signal monitoring device is installed shall not be decreased prior to the installation of a device or during the time for which the device is operated. The Department of Transportation shall establish minimal yellow light change interval times for traffic-control devices at intersections where a traffic-control signal monitoring device is utilized. The minimal yellow light change interval time shall be established in accordance with nationally recognized engineering standards, and any such established time shall not be less than the recognized national standard plus one additional second. Each governing authority using a traffic-control signal monitoring device shall at its own expense test the device for accuracy at regular intervals and record and maintain the results of each test. Such test results shall be public records subject to inspection as provided by Article 4 of Chapter 18 of Title 50. Each such test shall be made in accordance with the manufacturer's recommended procedure. Any such device not meeting the manufacturer's minimum accuracy requirements shall be removed from service and thereafter shall not be used by the governing authority, nor shall any charges for violations based on evidence from such device be made by a law enforcement agency, until such device has been serviced and calibrated at the expense of the governing authority by a qualified technician.



§ 40-14-23. Use of signs to notify motorists of traffic-control signal monitoring devices

Each governing authority using traffic-control signal monitoring devices shall erect signs on every highway which comprises a part of the state highway system at that point on the highway which intersects the jurisdictional limits of the governing authority. A sign shall be erected also by such entity on each public road on the approach to the next traffic-control signal for such road when a traffic-control signal monitoring device is monitoring such next signal for such road and signs shall also be erected at any other location required by the Department of Transportation. Such signs shall be of a design specified by the Department of Transportation in accordance with nationally recognized standards.



§ 40-14-24. Reporting of traffic-control signal monitoring device use to Department of Transportation

(a) Each governing authority using any traffic-control signal monitoring device shall submit not later than February 1 of each year a report on such use during the preceding calendar year to the Department of Transportation. Such report shall include, without limitation:

(1) A description of the locations where traffic-control signal monitoring devices were used;

(2) The number of violations recorded at each location and in the aggregate on a monthly basis;

(3) The total number of citations issued;

(4) The number of civil monetary penalties and total amount of such penalties paid after citation without contest;

(5) The number of violations adjudicated and results of such adjudications, including a breakdown of dispositions made;

(6) The total amount of civil monetary penalties paid; and

(7) The quality of the adjudication process and its results.

(b) If any governing authority fails to provide the report provided for in subsection (a) of this Code section all revenues generated from the operation of any traffic-control signal monitoring device from the date the report was due shall be forwarded to the general fund of the state. The governing authority shall not be entitled to retain any revenue until the annual report is filed and accepted by the Department of Transportation.

(c) The Department of Transportation shall forward copies of all reports to the offices of the Governor, Lieutenant Governor, and the Speaker of the House by March 1 of each year. The department shall also forward to the offices of the Governor, Lieutenant Governor, and the Speaker of the House a complete list of all traffic-control signal monitoring devices currently in use.



§ 40-14-25. Complaints about traffic-control signal monitoring devices; rebuttable presumption; remission of revenues

(a) Complaints surrounding the use and operation of traffic-control signal monitoring devices by governing authorities, including the use by a governing authority for any purpose other than the promotion of the public health, welfare, and safety or in a manner which violates this article or violates its operating permit, may be made to the commissioner of transportation. The commissioner or the commissioner's designee is authorized to conduct an investigation into the acts and practices of the governing authority with respect to the use of traffic-control signal monitoring devices. If, as a result of this investigation, there is evidence to substantiate a violation of this article or the rules and regulations of the Department of Transportation, the department may take any action deemed necessary to prevent further misconduct or violations, including denying an application for a permit or suspension or revocation of a permit.

(b) There shall be a rebuttable presumption that a governing authority is using traffic-control signal monitoring devices for purposes other than the promotion of the public health, welfare, and safety if such devices are used by a governing authority without a valid permit issued by the Department of Transportation or in violation of any requirement of this article or the rules and regulations of the department.

(c) Where a violation of this article by a governing authority or any law enforcement agency enforcing the use of traffic-control signal monitoring devices on behalf of such governing authority is substantiated, the Department of Transportation may order that revenues generated from the use of traffic-control signal monitoring devices during the time of such violation or misconduct shall be remitted to the state's general fund. The department's order to remit funds shall be a continuous order until the violation is corrected by the governing authority as determined by the department. Any governing authority failing to abide by such order shall be liable for interest and costs, including reasonable attorney fees, incurred in the enforcement of the order. Jurisdiction for enforcing the department's order shall be in the Superior Court of Fulton County.



§ 40-14-26. Revoking traffic-control signal monitoring device permit; hearing; reconsideration

(a) Upon issuance by the commissioner of transportation of an order denying an application for or suspending or revoking a traffic-control signal monitoring device permit, the governing authority affected shall be afforded a hearing, to be held within 30 days of the effective date of the order. The hearing shall be held before the commissioner of the department or his or her designee, and, within 30 days following the hearing, the governing authority affected shall be served with a written decision announcing whether the permit shall remain denied, suspended, or revoked or whether it shall be granted or reinstated.

(b) Only after the expiration of three years following the revocation of a traffic-control signal monitoring device permit shall the governing authority make application, upon a change of circumstances being shown, to the commissioner of transportation for a reconsideration of whether the governing authority should be permitted to use traffic-control signal monitoring devices.









Chapter 15 - Motorcycle Operator Safety Training Program

§ 40-15-1. Definitions

As used in this chapter, the term:

(1) "Board" means the Board of Driver Services.

(2) "Commissioner" means the commissioner of driver services.

(3) "Coordinator" means the state-wide motorcycle safety coordinator provided for in Code Section 40-15-4.

(4) "Department" means the Department of Driver Services.

(5) "Motorcycle" means every motor vehicle having a seat or saddle for the use of the rider and designed to travel on not more than three wheels in contact with the ground, but excluding a tractor and a moped.

(6) "Operator" means any person who drives or is in actual physical control of a motorcycle.

(7) "Program" means a motorcycle operator safety training program provided for in Code Section 40-15-2.



§ 40-15-2. Establishment and operation of programs; provisions of programs; certificates of completion

(a) (1) The department is authorized to set up, establish, and operate a motorcycle operator safety training program for the purpose of assisting motorcycle operators to meet the requirements for licensed driving of motorcycles in this state.

(2) The coordinator, with the approval of the commissioner, shall be authorized to set up, establish, and operate additional motorcycle operator safety training programs.

(b) Any such programs shall provide courses on motorcycle operator safety. The programs shall be based on the Motorcycle Safety Foundation Motorcycle Rider Course or its equivalent in quality, utility, and merit.

(c) The department shall issue a certificate of completion to each person who satisfactorily completes the motorcycle operator safety training program.



§ 40-15-3. Authorization of board to promulgate rules, prescribe fees, and set student requirements

The board is authorized to adopt, promulgate, and establish rules and regulations for the operation of any motorcycle operator safety training program; to provide for the entrance and enrollment of students; to prescribe fees for the course; and to prescribe the ages, requirements, and conditions under which students may be received for instruction in any such program.



§ 40-15-4. Coordinator authorized; duties and requirements

(a) The commissioner shall appoint a state-wide motorcycle safety coordinator who shall carry out and enforce the provisions of this chapter and the rules and regulations of the department. The coordinator shall be placed in the unclassified service as defined by Code Section 45-20-2 and shall serve at the pleasure of the commissioner.

(b) The coordinator shall also be authorized to:

(1) Promote motorcycle safety throughout the state;

(2) Provide consultation to the various departments of state government and local political subdivisions relating to motorcycle safety; and

(3) Do any other thing deemed necessary by the commissioner to promote motorcycle safety in the state.



§ 40-15-5. Requirements for instructors

Every person who desires to qualify as an instructor in a motorcycle operator safety training program shall meet the following requirements:

(1) Be of good moral character;

(2) Give satisfactory performance on a written, oral, performance, or combination examination administered by the coordinator testing both knowledge of the field of motorcycle operator education and skills necessary to instruct and impart motorcycle driving skills and safety to students. The instructor training program shall provide for a course of instruction based on the Motorcycle Safety Foundation's Instructor Course or its equivalent in quality, utility, and merit. This course of instruction shall be held periodically based on the applications received and the need for instructors, and an examination fee prescribed by the coordinator shall be charged;

(3) Be physically able to operate safely a motorcycle and to instruct others in the operation of motorcycles; and

(4) Hold a valid Class M driver's license.






Chapter 16 - Department of Driver Services

§ 40-16-1. Definitions

As used in this chapter, the term:

(1) "Board" means the Board of Driver Services.

(2) "Commissioner" means the commissioner of driver services.

(3) "Department" means the Department of Driver Services.



§ 40-16-2. Primary responsibilities

(a) There is created the Department of Driver Services. The Department of Driver Services shall be a successor agency to and continuation of the former Department of Motor Vehicle Safety. The department shall be the agency primarily responsible for:

(1) Administration of the laws and regulations relating to drivers' licenses, as provided for in Chapter 5 of this title;

(2) Administration of the laws and regulations relating to proof of financial responsibility, as provided for in Chapter 9 of this title;

(3) Administration of laws relating to ignition interlock devices for use by driving under the influence offenders;

(4) Administration of laws relating to driver training schools, driver improvement clinics, DUI Alcohol or Drug Use Risk Reduction Programs, and commercial driving schools;

(5) Administration of laws relating to motorcycle safety programs;

(6) Administration of laws and regulations relating to issuance of limousine chauffeur permits; and

(7) Administration of any other laws specifically providing for their administration by the department.

(b) Responsibility for the following functions formerly exercised by the Department of Motor Vehicle Safety is transferred as follows:

(1) Promulgation of regulations relating to the size and the weights of motor vehicles, trailers, and loads as provided for in Article 2 of Chapter 6 of Title 32 shall be vested in the Department of Transportation; and administrative enforcement of such regulations and the law enforcement function of apprehending and citing violators of such laws and regulations are transferred to the Department of Public Safety, as well as the function of promulgating regulations relative to its enforcement function;

(2) Enforcement of laws and regulations relating to licensing and fuel tax registration requirements is transferred to the Department of Public Safety;

(3) Administration of laws and regulations relating to certification of motor carriers and limousine carriers is transferred to the Department of Public Safety and administration of laws and regulations relating to carrier registration and registration and titling of vehicles is transferred to the Department of Revenue;

(4) Administration of laws relating to motor vehicle franchise practices is transferred to the Department of Revenue;

(5) Administration of laws relating to handicapped parking permits is transferred to the Department of Revenue;

(6) Responsibility for establishment of safety standards for motor vehicles and motor vehicle components is generally transferred to the Department of Public Safety except as may be specifically otherwise provided by law;

(7) Administration of laws relating to hazardous materials carriers is transferred to the Department of Public Safety;

(8) Enforcement of all state laws on the following properties owned or controlled by the Department of Transportation or the State Road and Tollway Authority is transferred to the Department of Public Safety: rest areas, truck-weighing stations or checkpoints, wayside parks, parking facilities, toll facilities, and any buildings and grounds for public equipment and personnel used for or engaged in administration, construction, or maintenance of the public roads or research pertaining thereto;

(9) Enforcement of Code Section 16-10-24, relating to obstructing or hindering law enforcement officers is transferred to the Department of Public Safety;

(10) Enforcement of Code Sections 32-9-4 and 40-6-54, relating to designation of restricted travel lanes is transferred to the Department of Public Safety;

(11) Enforcement of Code Section 16-11-43, relating to obstructing highways, streets, sidewalks, or other public passages, on any public road which is part of the state highway system is transferred to the Department of Public Safety;

(12) Enforcement of Code Section 16-7-43, relating to littering public or private property or waters, on any public road which is part of the state highway system is transferred to the Department of Public Safety; and

(13) Enforcement of Code Section 16-7-24, relating to interference with government property, on any public road which is part of the state highway system is transferred to the Department of Public Safety.

(c) In the performance of its duties, the department shall be required to comply with all applicable federal laws and rules and regulations and shall certify that the state is in compliance with all provisions and requirements of all applicable federal-aid acts and programs.



§ 40-16-2.1. Annual reports to the General Assembly

Annual reports shall be provided to the General Assembly by the affected departments with respect to the reorganization provided for in Code Section 40-16-2 and with respect to other activities of the departments as follows:

(1) The Department of Driver Services shall provide an annual report which shall include, together with other information deemed pertinent by the department, service metrics clearly indicating the department's ability to meet public demand for its services; and

(2) The Department of Public Safety shall provide an annual report which shall include, together with other information deemed pertinent by the department, the records of the department with respect to safety inspections and citations issued.



§ 40-16-3. Board of Driver Services; commissioner

(a) The department shall be under the direction, control, and management of the Board of Driver Services and the commissioner of driver services. The commissioner shall be appointed by and serve at the pleasure of the board.

(b) (1) The Board of Driver Services shall be a successor to and continuation of the Board of Motor Vehicle Safety and shall consist of nine members. Five members shall be appointed by the Governor and their terms shall expire as follows: two members on June 30, 2003, and June 30 of each sixth year thereafter; two members on June 30, 2005, and June 30 of each sixth year thereafter; and one member on June 30, 2007, and June 30 of each sixth year thereafter. Two members shall be appointed by the Lieutenant Governor and their terms shall expire as follows: one member on June 30, 2003, and June 30 of each sixth year thereafter and one member on June 30, 2006, and June 30 of each sixth year thereafter. Two members shall be appointed by the Speaker of the House and their terms shall expire as follows: one member on June 30, 2003, and June 30 of each sixth year thereafter and one member on June 30, 2006, and June 30 of each sixth year thereafter. All members except for the initial appointees shall serve for terms of six years and until their successors are appointed and qualified.

(2) All members serving on the Board of Motor Vehicle Safety as of May 2, 2005, shall continue to serve as members of the Board of Driver Services for the remainder of their original terms of office and shall if necessary hold over beyond the end of those terms until successors are appointed and qualified.

(c) The Governor shall designate a member to serve as chairperson of the board. The chairperson's term as chairperson shall expire on June 30, 2003, and June 30 of each second year thereafter. The board may elect other officers from among its membership and may establish bylaws for the conduct of its business.

(d) The members of the board shall receive no salary for their service on the board but any member who is not otherwise a state officer or employee shall receive a per diem expense allowance as provided in subsection (b) of Code Section 45-7-21.

(e) The board shall be the general policy-making body for the Department of Driver Services; and the commissioner shall be the chief executive officer of the department, subject to the policies established by the board. All rules and regulations promulgated by the commissioner must be approved by the board before they take effect.

(f) The commissioner shall receive an annual salary to be set by the board which shall be his or her total compensation for services as commissioner. The commissioner shall be reimbursed for all actual and necessary expenses incurred by him or her in carrying out his or her official duties.

(g) The commissioner shall take and subscribe before the board an oath to discharge faithfully and impartially the duties of such office, which oath shall be in addition to the oath required of all civil officers.



§ 40-16-4. Duties of commissioner

(a) The commissioner shall establish such units within the department as he or she deems proper for its administration and shall designate persons to be directors and assistant directors of such units to exercise such authority as he or she may delegate to them in writing.

(b) The commissioner shall have the authority to employ as many persons as he or she deems necessary for the administration of the department and for the discharge of the duties of his or her office. He or she shall issue all necessary directions, instructions, orders, and rules applicable to such persons. He or she shall have authority, as he or she deems proper, to employ, assign, compensate, and discharge employees of the department within the limitations of the department's appropriation and the restrictions set forth by law.

(c) All employees of the department shall be compensated upon a fixed salary basis and no person shall be compensated for services to the department on a commission or contingent fee basis.

(d) Neither the commissioner nor any officer or employee of the department shall be given or receive any fee, compensation, loan, gift, or other thing of value in addition to the compensation and expense allowance provided by law for any service or pretended service either rendered or to be rendered as commissioner or as an officer or employee of the department.

(e) (1) The commissioner shall have the authority to appoint and employ 30 investigators who shall be certified peace officers pursuant to the provisions of Chapter 8 of Title 35, the "Georgia Peace Officer Standards and Training Act."

(2) The investigators of the department shall have jurisdiction throughout this state with such duties and powers as are prescribed by law.

(f) The department shall have the authority to contract and make cooperative and rental agreements with the United States government; any county, municipality, or local government, or any combination thereof; any public or private corporation or firm; or any public authority, agency, commission, or institution, including agencies of state government, for the purpose of obtaining goods, materials, and services needed to perform any of the duties, responsibilities, or functions vested in the department.



§ 40-16-5. Authority of commissioner

(a) Subject to approval by the board, the commissioner shall have the power to make and publish in print or electronically reasonable rules and regulations not inconsistent with this title or other laws or with the Constitution of this state or of the United States for the administration of this chapter or any law which it is his or her duty to administer.

(b) The commissioner may prescribe forms as he or she deems necessary for the administration and enforcement of this chapter or any law which it is his or her duty to administer.

(c) The authority granted to the commissioner pursuant to this Code section shall be exercised at all times in conformity with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act"; provided, however, that regulations governing commercial driver licensing may be adopted by administrative order referencing compatible federal regulations or standards without compliance with the procedural requirements of Chapter 13 of Title 50; provided, further, that such compatible federal regulations or standards shall be maintained on file by the department and made available for inspection and copying by the public, by means including but limited to posting on the department's computer Internet site.

(d) Rules and regulations previously adopted which relate to functions performed by the Department of Driver Services shall remain of full force and effect as rules and regulations of the Department of Driver Services until amended, repealed, or superseded by rules or regulations adopted by the commissioner of driver services. The following rules and regulations shall remain of full force and effect as rules and regulations of the referenced department until amended, repealed, or superseded by rules or regulations adopted by the referenced department:

(1) All rules and regulations previously adopted which relate to functions transferred under this chapter to the Department of Transportation from the Department of Motor Vehicle Safety;

(2) All rules and regulations previously adopted which relate to functions transferred under this chapter to the Public Service Commission from the Department of Motor Vehicle Safety;

(3) All rules and regulations previously adopted which relate to functions transferred under this chapter to the Department of Public Safety from the Department of Motor Vehicle Safety;

(4) All rules and regulations previously adopted which relate to functions transferred under this chapter to the Department of Revenue from the Department of Motor Vehicle Safety; and

(5) All rules and regulations previously adopted which relate to functions transferred under this chapter from the Department of Human Resources (now known as the Department of Behavioral Health and Developmental Disabilities for these purposes) to the Department of Driver Services.

(e) All valid licenses, permits, certificates, and similar authorizations previously issued by any department or agency with respect to any function transferred as provided in this chapter shall continue in effect until the same expire by their terms unless they are suspended, revoked, or otherwise made ineffective as provided by law.

(f) Notwithstanding any provision of law to the contrary, the commissioner is authorized to promulgate regulations allowing for background investigations of applicants for credentials in any of the industries regulated by the department by means other than classifiable electronically recorded fingerprints in instances in which an applicant attempts to comply with the applicable statutory language mandating such background investigation, but his or her fingerprints cannot be captured electronically for reasons that are beyond the applicant's control.



§ 40-16-5.1. Use of department vehicles and equipment

(a) Except as otherwise provided in this Code section, no department motor vehicles shall be used by any investigators employed by the department except in the discharge of official duties. Any other equipment shall be used only with the express written approval of the commissioner.

(b) The commissioner may adopt rules and regulations governing the use of equipment. The commissioner may adopt rules and regulations pursuant to which investigators employed by the department may use a department motor vehicle while working an approved off-duty job, provided that any such use shall comply with such conditions as may be imposed by the commissioner, which conditions shall include but shall not be limited to a finding of public benefit and reimbursement to the department by the employer or employee for use of the vehicle.

(c) At no time will an off-duty employee be allowed use of a department motor vehicle at any political function of any kind.



§ 40-16-6. Civil monetary penalties

(a) To the extent specifically authorized by law, the commissioner may pursuant to rule or regulation specify and impose civil monetary penalties for violations of laws, rules, and regulations administered by the commissioner. Except as may be hereafter authorized by law, the maximum amount of any such monetary penalty shall not exceed the maximum penalty authorized by law or rule or regulation for the same violation immediately prior to July 1, 2005.

(b) All proceedings for the imposition of civil monetary penalties by the commissioner and other contested cases to be decided by or under authority of the commissioner shall be subject to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." All such administrative proceedings which are pending on July 1, 2005, under laws the administration of which is transferred from the commissioner of motor vehicle safety to another enforcement agency shall be transferred to the jurisdiction of such other enforcement agency as of July 1, 2005.

(c) The amendment of this chapter and the Act by which it is amended shall not affect or abate the status as a crime of any act or omission which occurred prior to July 1, 2005, nor shall the prosecution of such crime be abated as a result of such amendment.



§ 40-16-7. Budget of department

(a) The department shall be a budget unit to which funds may be appropriated as provided in the "Budget Act," Part 1 of Article 4 of Chapter 12 of Title 45. The department shall be an independent and distinct department of state government. The duties of the department shall be performed by that department and not by any other agency of state government, and the department shall not perform the duties of any other agency of state government. The position of commissioner of driver services shall be a separate and distinct position from any other position in state government. The duties of the commissioner shall be performed by the commissioner and not by any other officer of state government, and the commissioner shall not perform the duties of any other officer of state government.

(b) Appropriations for functions transferred to and from the Department of Motor Vehicle Safety and other departments may be transferred to and from such departments as provided for in Code Section 45-12-90, relating to disposition of appropriations for duties, purposes, and objects which have been transferred. Personnel, equipment, and facilities previously employed for such transferred functions shall likewise be transferred to the appropriate departments. Contracts relating to functions transferred to and from the Department of Motor Vehicle Safety and other departments, and any rights of renewal under such contracts, shall also be transferred to the appropriate departments. Any disagreement between such departments as to any such transfers shall be determined by the Governor.

(c) Except as specifically provided otherwise by law, all fines and bond forfeitures collected for criminal violations cited by the department's investigators shall, after deduction from the total fine or bond forfeiture of the amounts due the Peace Officers' Annuity and Benefit Fund and the Sheriffs' Retirement Fund of Georgia and any other deductions specified by law, be paid by the clerk of the court into the fine and bond forfeiture fund of the county treasurer in the same manner and subject to the same rules of distribution as other fines and bond forfeitures.



§ 40-16-8. Governor's Commercial Transportation Advisory Committee

(a) There shall be established, within the department, the Governor's Commercial Transportation Advisory Committee. The purpose of this committee is to advise the Governor on all laws, regulations, rules, and other matters related to the operation within this state of motor carriers, including private carriers, as defined in Code Section 46-1-1. The committee shall also serve as a forum for representatives of the motor carrier industry to meet with representatives of the various state agencies responsible for the oversight, enforcement, taxation, and regulation of the commercial transportation industry.

(b) The committee shall consist of the following members:

(1) The commissioner of driver services or his or her designee;

(2) The commissioner of public safety or his or her designee;

(3) The commissioner of transportation or his or her designee;

(4) The state revenue commissioner or his or her designee;

(5) The Speaker of the House or his or her designee;

(6) The chairperson of the House Transportation Committee, who shall chair the committee;

(7) The President Pro Tempore of the Senate or his or her designee;

(8) The chairperson of the Senate Transportation Committee;

(9) The president of the Georgia Motor Trucking Association or his or her designee;

(10) Five industry representatives appointed by the Governor; and

(11) The Governor or his or her designee who shall serve ex officio.

(c) Each member of the committee shall serve until replaced. All members of the committee shall have equal voting privileges on all matters brought before the committee. The committee shall meet at least three times per year at a date and time set by the chairperson. The chairperson shall prepare an agenda for each meeting and shall distribute the agenda for each meeting at least 20 days prior to the date of the meeting.









Title 41 - Nuisances

Chapter 1 - General Provisions

§ 41-1-1. Nuisance defined generally

A nuisance is anything that causes hurt, inconvenience, or damage to another and the fact that the act done may otherwise be lawful shall not keep it from being a nuisance. The inconvenience complained of shall not be fanciful, or such as would affect only one of fastidious taste, but it shall be such as would affect an ordinary, reasonable man.



§ 41-1-2. Classes of nuisances; public and private nuisances defined

Nuisances are either public or private. A public nuisance is one which damages all persons who come within the sphere of its operation, though it may vary in its effects on individuals. A private nuisance is one limited in its injurious effects to one or a few individuals.



§ 41-1-3. Right of action for public nuisance generally

A public nuisance generally gives no right of action to any individual. However, if a public nuisance in which the public does not participate causes special damage to an individual, such special damage shall give a right of action.



§ 41-1-4. Right of action for private nuisance generally

A private nuisance may injure either a person or property, or both, and for that injury a right of action accrues to the person who is injured or whose property is damaged.



§ 41-1-5. Right of action of alienee of injured property for continuance of nuisance; necessity for request to abate nuisance

(a) The alienee of a person owning property injured may maintain an action for continuance of the nuisance for which the alienee of the property causing the nuisance is responsible.

(b) Prior to commencement of an action by the alienee of the property injured against the alienee of the property causing the nuisance, there must be a request to abate the nuisance.



§ 41-1-6. Erection or continuance of nuisance after notice to abate

Any person who shall erect or continue after notice to abate a nuisance which tends to annoy the community, injure the health of the citizens in general, or corrupt the public morals shall be guilty of a misdemeanor.



§ 41-1-7. Treatment of agricultural facilities and operations and forest land as nuisances

(a) It is the declared policy of the state to conserve, protect, and encourage the development and improvement of its agricultural and forest land and facilities for the production or distribution of food and other agricultural products, including without limitation forest products. When nonagricultural land uses extend into agricultural or agriculture-supporting industrial or commercial areas or forest land or when there are changed conditions in or around the locality of an agricultural facility or agricultural support facility, such operations often become the subject of nuisance actions. As a result, such facilities are sometimes forced to cease operations. Many others are discouraged from making investments in agricultural support facilities or farm improvements or adopting new related technology or methods. It is the purpose of this Code section to reduce losses of the state's agricultural and forest land resources by limiting the circumstances under which agricultural facilities and operations or agricultural support facilities may be deemed to be a nuisance.

(b) As used in this Code section, the term:

(1) "Agricultural area" means any land which is, or may be, legally used for an agricultural operation under applicable zoning laws, rules, and regulations at the time of commencement of the agricultural operation of the agricultural facility at issue and throughout the first year of operation of such agricultural facility. Any land which is not subject to zoning laws, rules, and regulations at the time of commencement of an agricultural operation of an agricultural facility and throughout the first year of operation of such agricultural facility shall be deemed an "agricultural area" for purposes of this Code section.

(2) "Agricultural facility" includes, but is not limited to, any land, building, structure, pond, impoundment, appurtenance, machinery, or equipment which is used for the commercial production or processing of crops, livestock, animals, poultry, honeybees, honeybee products, livestock products, poultry products, timber, forest products, or products which are used in commercial aquaculture. Such term shall also include any farm labor camp or facilities for migrant farm workers.

(3) "Agricultural operation" means:

(A) The plowing, tilling, or preparation of soil at an agricultural facility;

(B) The planting, growing, fertilizing, harvesting, or otherwise maintaining of crops as defined in Code Section 1-3-3 and also timber and trees that are grown for purposes other than for harvest and for sale;

(C) The application of pesticides, herbicides, or other chemicals, compounds, or substances to crops, weeds, or soil in connection with the production of crops, timber, livestock, animals, or poultry;

(D) The breeding, hatching, raising, producing, feeding, keeping, slaughtering, or processing of livestock, hogs, equines, chickens, turkeys, poultry or other fowl normally raised for food, mules, cattle, sheep, goats, dogs, rabbits, or similar farm animals for commercial purposes;

(E) The production and keeping of honeybees, the production of honeybee products, and honeybee processing facilities;

(F) The production, processing, or packaging of eggs or egg products;

(G) The manufacturing of feed for poultry or livestock;

(H) The rotation of crops, including without limitation timber production;

(I) Commercial aquaculture;

(J) The application of existing, changed, or new technology, practices, processes, or procedures to any agricultural operation; and

(K) The operation of any roadside market.

(3.1) "Agricultural support facility" means any food processing plant or forest products processing plant together with all related or ancillary activities, including trucking; provided, however, that this term expressly excludes any rendering plant facility or operation.

(4) "Changed conditions" means any one or more of the following:

(A) Any change in the use of land in an agricultural area or in an industrial or commercial area affecting an agricultural support facility;

(B) An increase in the magnitude of an existing use of land in or around the locality of an agricultural facility or agricultural support facility and includes, but is not limited to, urban sprawl into an agricultural area or into an industrial or commercial area in or around the locality of such facility, or an increase in the number of persons making any such use, or an increase in the frequency of such use; or

(C) The construction or location of improvements on land in or around the locality of an agricultural facility or agricultural support facility closer to such facility than those improvements located on such land at the time of commencement of the agricultural or agricultural support operation or the agricultural facility or agricultural support facility at issue and throughout the first year of operation of said facility.

(4.1) "Food processing plant" means a commercial operation that manufactures, packages, labels, distributes, or stores food for human consumption and does not provide food directly to a consumer.

(4.2) "Forest products processing plant" means a commercial operation that manufactures, packages, labels, distributes, or stores any forest product or that manufactures, packages, labels, distributes, or stores any building material made from gypsum rock.

(4.3) "Rendering plant" has the meaning provided by Code Section 4-4-40.

(5) "Urban sprawl" means either of the following or both:

(A) With regard to an agricultural area or agricultural operation:

(i) The conversion of agricultural areas from traditional agricultural use to residential use; or

(ii) An increase in the number of residences in an agricultural area which increase is unrelated to the use of the agricultural area for traditional agricultural purposes.

(B) With regard to an agricultural support facility:

(i) The conversion of industrial or commercial areas to residential use; or

(ii) An increase in the number of residences in an industrial or commercial area which increase is unrelated to the use of the industrial or commercial area for traditional industrial or commercial purposes.

(c) No agricultural facility, agricultural operation, any agricultural operation at an agricultural facility, agricultural support facility, or any operation at an agricultural support facility shall be or shall become a nuisance, either public or private, as a result of changed conditions in or around the locality of such facility or operation if the facility or operation has been in operation for one year or more. The provisions of this subsection shall not apply when a nuisance results from the negligent, improper, or illegal operation of any such facility or operation.

(d) For purposes of this Code section, the established date of operation is the date on which an agricultural operation or agricultural support facility commenced operation. If the physical facilities of the agricultural operation or the agricultural support facility are subsequently expanded or new technology adopted, the established date of operation for each change is not a separately and independently established date of operation and the commencement of the expanded operation does not divest the agricultural operation or agricultural support facility of a previously established date of operation.



§ 41-1-8. Treatment of publicly owned cultural facilities as nuisances

(a) It is declared the public policy of this state to conserve, protect, and encourage the development of publicly owned cultural facilities. In order to encourage the establishment and maintenance of publicly owned cultural facilities, it is the purpose of this Code section to limit the circumstances under which a publicly owned cultural facility may be deemed to be a nuisance.

(b) Neither a publicly owned cultural facility nor a facility operated on lease from a publicly owned cultural facility nor any of the appurtenances thereof nor the operation thereof shall be or become a nuisance, either public or private, solely as a result of changed conditions in or around the locality of such cultural facility if such cultural facility has been in operation for one year or more.



§ 41-1-9. Sport shooting ranges

(a) As used in this Code section, the term:

(1) "Person" means an individual, proprietorship, partnership, corporation, or unincorporated association.

(2) "Sport shooting range" or "range" means an area designated and operated by a person for the sport shooting of firearms and not available for such use by the general public without payment of a fee, membership contribution, or dues or by invitation of an authorized person, or any area so designated and operated by a unit of government, regardless of the terms of admission thereto.

(3) "Unit of government" means any of the departments, agencies, authorities, or political subdivisions of the state, cities, municipal corporations, townships, or villages and any of their respective departments, agencies, or authorities.

(b) No sport shooting range shall be or shall become a nuisance, either public or private, solely as a result of changed conditions in or around the locality of such range if the range has been in operation for one year since the date on which it commenced operation as a sport shooting range. Subsequent physical expansion of the range or expansion of the types of firearms in use at the range shall not establish a new date of commencement of operations for purposes of this Code section.

(c) No sport shooting range or unit of government or person owning, operating, or using a sport shooting range for the sport shooting of firearms shall be subject to any action for civil or criminal liability, damages, abatement, or injunctive relief resulting from or relating to noise generated by the operation of the range if the range remains in compliance with noise control or nuisance abatement rules, regulations, statutes, or ordinances applicable to the range on the date on which it commenced operation.

(d) No rules, regulations, statutes, or ordinances relating to noise control, noise pollution, or noise abatement adopted or enacted by a unit of government shall be applied retroactively to prohibit conduct at a sport shooting range, which conduct was lawful and being engaged in prior to the adoption or enactment of such rules, regulations, statutes, or ordinances.



§ 41-1-10. Hunting operations not nuisances under certain conditions

(a) As used in this Code section, the term "hunting operation" means an operation including any of the following:

(1) Lands, including the buildings and improvements thereon, which are used or which are intended for use as a hunting club, hunting preserve, or shooting preserve;

(2) Lands, including the buildings and improvements thereon, which are used or which are intended for use as a kennel, training facility, or field trial facility for the breeding, showing, raising or training of hunting and sporting dogs; or

(3) Clubs, associations, partnerships, sole proprietorships, corporations and other business and social entities whose activities or holdings include the lands and uses described in paragraphs (1) and (2) of this subsection.

(b) No hunting operation shall be or shall become a nuisance, either public or private, solely as a result of changed conditions in or around the locality of such hunting operation if the hunting operation has been in operation for at least one year since the date on which it commenced activity as a hunting operation. Subsequent physical expansion of the hunting operation shall not establish a new date of commencement of activity for purposes of this Code section.

(c) No hunting operation shall be subject to any action for civil or criminal liability, damages, abatement, or injunctive relief resulting from or relating to lawful hunting activities generated by the hunting operation if the hunting operation remains in compliance with Title 27 and the rules and regulations adopted by the Board of Natural Resources pursuant to Title 27.

(d) This Code section shall not apply to hunting operations which are conducted in violation of any provision of Title 27 or the rules and regulations adopted by the Board of Natural Resources pursuant to Title 27.






Chapter 2 - Abatement of Nuisances Generally

§ 41-2-1. Authorization and procedure for abatement of nuisances generally

Upon filing of a petition as provided in Code Section 41-2-2, any nuisance which tends to the immediate annoyance of the public in general, is manifestly injurious to the public health or safety, or tends greatly to corrupt the manners and morals of the public may be abated by order of a judge of the superior court of the county in which venue is proper.



§ 41-2-2. Filing of complaint to abate public nuisance

Private citizens may not generally interfere to have a public nuisance abated. A complaint must be filed by the district attorney, solicitor-general, city attorney, or county attorney on behalf of the public. However, a public nuisance may be abated upon filing of a complaint by any private citizen specially injured.



§ 41-2-3. Filing of petition to abate private nuisance

A private nuisance may be abated upon filing of a petition by the person injured.



§ 41-2-4. Issuance of injunction where nuisance about to be erected or commenced likely to result in irreparable damage

Where the consequence of a nuisance about to be erected or commenced will be irreparable damage and such consequence is not merely possible but to a reasonable degree certain, an injunction may be issued to restrain the nuisance before it is completed.



§ 41-2-5. Authorization and procedure for abatement of nuisances in cities and unincorporated areas of counties

If the existence of a nuisance is complained of in a county or city of this state, the municipal court of the city, if the nuisance complained of is in the city, shall have jurisdiction to hear and determine the question of the existence of such nuisance and, if found to exist, to order its abatement. If the nuisance complained of is located in the unincorporated area of a county, the magistrate court of the county, unless otherwise provided by local law, shall have such jurisdiction and power to order its abatement.



§ 41-2-6. Notice of meeting to determine question of abatement

Reserved. Repealed by Ga. L. 1981, p. 1739, § 1, effective April 17, 1981.



§ 41-2-7. Power of counties and municipalities to repair, close, or demolish unfit buildings or structures; health hazards on private property; properties affected

(a) It is found and declared that in the counties and municipalities of this state there is the existence or occupancy of dwellings or other buildings or structures which are unfit for human habitation or for commercial, industrial, or business occupancy or use and not in compliance with the applicable state minimum standard codes as adopted by ordinance or operation of law or any optional building, fire, life safety, or other codes relative to the safe use of real property and real property improvements adopted by ordinance in the jurisdiction where the property is located; or general nuisance law and which constitute a hazard to the health, safety, and welfare of the people of this state; and that a public necessity exists for the repair, closing, or demolition of such dwellings, buildings, or structures. It is found and declared that in the counties and municipalities of this state where there is in existence a condition or use of real estate which renders adjacent real estate unsafe or inimical to safe human habitation, such use is dangerous and injurious to the health, safety, and welfare of the people of this state and a public necessity exists for the repair of such condition or the cessation of such use which renders the adjacent real estate unsafe or inimical to safe human habitation. Whenever the governing authority of any county or municipality of this state finds that there exist in such county or municipality dwellings, buildings, or structures which are unfit for human habitation or for commercial, industrial, or business uses due to dilapidation and not in compliance with applicable codes; which have defects increasing the hazards of fire, accidents, or other calamities; which lack adequate ventilation, light, or sanitary facilities; or where other conditions exist rendering such dwellings, buildings, or structures unsafe or unsanitary, or dangerous or detrimental to the health, safety, or welfare, or otherwise inimical to the welfare of the residents of such county or municipality, or vacant, dilapidated dwellings, buildings, or structures in which drug crimes are being committed, power is conferred upon such county or municipality to exercise its police power to repair, close, or demolish the aforesaid dwellings, buildings, or structures in the manner provided in this Code section and Code Sections 41-2-8 through 41-2-17.

(b) All the provisions of this Code section and Code Sections 41-2-8 through 41-2-17 including method and procedure may also be applied to private property where there exists an endangerment to the public health or safety as a result of unsanitary or unsafe conditions to those persons residing or working in the vicinity. A finding by any governmental health department, health officer, or building inspector that such property is a health or safety hazard shall constitute prima-facie evidence that said property is in violation of this Code section and Code Sections 41-2-8 through 41-2-17.

(c) The exercise of the powers conferred upon counties in this Code section and in Code Sections 41-2-8 through 41-2-17 shall be limited to properties located in the unincorporated areas of such counties.



§ 41-2-8. Definitions for use in Code Sections 41-2-7 through 41-2-17

As used in Code Section 41-2-7, this Code section, and Code Sections 41-2-9 through 41-2-17, the term:

(1) "Applicable codes" means (A) any optional housing or abatement standard provided in Chapter 2 of Title 8 as adopted by ordinance or operation of law, or other property maintenance standards as adopted by ordinance or operation of law, or general nuisance law, relative to the safe use of real property; (B) any fire or life safety code as provided for in Chapter 2 of Title 25; and (C) any building codes adopted by local ordinance prior to October 1, 1991, or the minimum standard codes provided in Chapter 2 of Title 8 after October 1, provided that such building or minimum standard codes for real property improvements shall be deemed to mean those building or minimum standard codes in existence at the time such real property improvements were constructed unless otherwise provided by law.

(2) "Closing" means causing a dwelling, building, or structure to be vacated and secured against unauthorized entry.

(3) "Drug crime" means an act which is a violation of Article 2 of Chapter 13 of Title 16, known as the "Georgia Controlled Substances Act."

(4) "Dwellings, buildings, or structures" means any building or structure or part thereof used and occupied for human habitation or commercial, industrial, or business uses, or intended to be so used, and includes any outhouses, improvements, and appurtenances belonging thereto or usually enjoyed therewith and also includes any building or structure of any design. As used in Code Section 41-2-7, this Code section, and Code Sections 41-2-9 through 41-2-17, the term "dwellings, buildings, or structures" shall not mean or include any farm, any building or structure located on a farm, or any agricultural facility or other building or structure used for the production, growing, raising, harvesting, storage, or processing of crops, livestock, poultry, or other farm products.

(5) "Governing authority" means the board of commissioners or sole commissioner of a county or the council, board of commissioners, board of aldermen, or other legislative body charged with governing a municipality.

(6) "Interested parties" means:

(A) Owner;

(B) Those parties having an interest in the property as revealed by a certification of title to the property conducted in accordance with the title standards of the State Bar of Georgia;

(C) Those parties having filed a notice in accordance with Code Section 48-3-9;

(D) Any other party having an interest in the property whose identity and address are reasonably ascertainable from the records of the petitioner or records maintained in the county courthouse or by the clerk of the court. Interested parties shall not include the holder of the benefit or burden of any easement or right of way whose interest is properly recorded which interest shall remain unaffected; and

(E) Persons in possession of said property and premises.

(7) "Municipality" means any incorporated city within this state.

(8) "Owner" means the holder of the title in fee simple and every mortgagee of record.

(9) "Public authority" means any member of a governing authority, any housing authority officer, or any officer who is in charge of any department or branch of the government of the municipality, county, or state relating to health, fire, or building regulations or to other activities concerning dwellings, buildings, or structures in the county or municipality.

(10) "Public officer" means the officer or officers who are authorized by Code Section 41-2-7, this Code section, and Code Sections 41-2-9 through 41-2-17 and by ordinances adopted under Code Section 41-2-7, this Code section, and Code Sections 41-2-9 through 41-2-17 to exercise the powers prescribed by such ordinances or any agent of such officer or officers.

(11) "Repair" means altering or improving a dwelling, building, or structure so as to bring the structure into compliance with the applicable codes in the jurisdiction where the property is located and the cleaning or removal of debris, trash, and other materials present and accumulated which create a health or safety hazard in or about any dwelling, building, or structure.

(12) "Resident" means any person residing in the jurisdiction where the property is located on or after the date on which the alleged nuisance arose.



§ 41-2-9. County or municipal ordinances relating to unfit buildings or structures

(a) In addition to any other remedies or enforcement mechanisms available, upon the adoption of an ordinance finding that dwelling, building, or structure conditions of the character described in Code Section 41-2-7 exist within a county or municipality, the governing body of such county or municipality is authorized to adopt ordinances relating to the dwellings, buildings, or structures within such county or municipality which are unfit for human habitation or commercial, industrial, or business uses and not in compliance with applicable codes, which are vacant and being used in connection with the commission of drug crimes, or which constitute an endangerment to the public health or safety as a result of unsanitary or unsafe conditions. Such ordinances shall include at least the following provisions:

(1) That it is the duty of the owner of every dwelling, building, structure, or property within the jurisdiction to construct and maintain such dwelling, building, structure, or property in conformance with applicable codes in force within the jurisdiction, or such ordinances which regulate and prohibit activities on property and which declare it to be a public nuisance to construct or maintain any dwelling, building, structure, or property in violation of such codes or ordinances;

(2) That a public officer be designated or appointed to exercise the powers prescribed by the ordinances;

(3) That whenever a request is filed with the public officer by a public authority or by at least five residents of the municipality or by five residents of the unincorporated area of the county if the property in question is located in the unincorporated area of the county charging that any dwelling, building, structure, or property is unfit for human habitation or for commercial, industrial, or business use and not in compliance with applicable codes; is vacant and being used in connection with the commission of drug crimes; or constitutes an endangerment to the public health or safety as a result of unsanitary or unsafe conditions, the public officer shall make an investigation or inspection of the specific dwelling, building, structure, or property. If the officer's investigation or inspection identifies that any dwelling, building, structure, or property is unfit for human habitation or for commercial, industrial, or business use and not in compliance with applicable codes; is vacant and being used in connection with the commission of drug crimes; or constitutes an endangerment to the public health or safety as a result of unsanitary or unsafe conditions, the public officer may issue a complaint in rem against the lot, tract, or parcel of real property on which such dwelling, building, or structure is situated or where such public health hazard or general nuisance exists and shall cause summons and a copy of the complaint to be served on the interested parties for such dwelling, building, or structure. The complaint shall identify the subject real property by appropriate street address and official tax map reference; identify the interested parties; state with particularity the factual basis for the action; and contain a statement of the action sought by the public officer to abate the alleged nuisance. The summons shall notify the interested parties that a hearing will be held before a court of competent jurisdiction as determined by Code Section 41-2-5, at a date and time certain and at a place within the county or municipality where the property is located. Such hearing shall be held not less than 15 days nor more than 45 days after the filing of said complaint in the proper court. The interested parties shall have the right to file an answer to the complaint and to appear in person or by attorney and offer testimony at the time and place fixed for hearing;

(4) That if, after such notice and hearing, the court determines that the dwelling, building, or structure in question is unfit for human habitation or is unfit for its current commercial, industrial, or business use and not in compliance with applicable codes; is vacant and being used in connection with the commission of drug crimes; or constitutes an endangerment to the public health or safety as a result of unsanitary or unsafe conditions, the court shall state in writing findings of fact in support of such determination and shall issue and cause to be served upon the interested parties that have answered the complaint or appeared at the hearing an order:

(A) If the repair, alteration, or improvement of the said dwelling, building, or structure can be made at a reasonable cost in relation to the present value of the dwelling, building, or structure, requiring the owner, within the time specified in the order, to repair, alter, or improve such dwelling, building, or structure so as to bring it into full compliance with the applicable codes relevant to the cited violation and, if applicable, to secure the structure so that it cannot be used in connection with the commission of drug crimes; or

(B) If the repair, alteration, or improvement of the said dwelling, building, or structure in order to bring it into full compliance with applicable codes relevant to the cited violations cannot be made at a reasonable cost in relation to the present value of the dwelling, building, or structure, requiring the owner, within the time specified in the order, to demolish and remove such dwelling, building, or structure and all debris from the property.

For purposes of this Code section, the court shall make its determination of "reasonable cost in relation to the present value of the dwelling, building, or structure" without consideration of the value of the land on which the structure is situated; provided, however, that costs of the preparation necessary to repair, alter, or improve a structure may be considered. Income and financial status of the owner shall not be factor in the court's determination. The present value of the structure and the costs of repair, alteration, or improvement may be established by affidavits of real estate appraisers with a Georgia appraiser classification as provided in Chapter 39A of Title 43, qualified building contractors, or qualified building inspectors without actual testimony presented. Costs of repair, alteration, or improvement of the structure shall be the cost necessary to bring the structure into compliance with the applicable codes relevant to the cited violations in force in the jurisdiction;

(5) That, if the owner fails to comply with an order to repair or demolish the dwelling, building, or structure, the public officer may cause such dwelling, building, or structure to be repaired, altered, or improved or to be vacated and closed or demolished. Such abatement action shall commence within 270 days after the expiration of time specified in the order for abatement by the owner. Any time during which such action is prohibited by a court order issued pursuant to Code Section 41-2-13 or any other equitable relief granted by a court of competent jurisdiction shall not be counted toward the 270 days in which such abatement action must commence. The public officer shall cause to be posted on the main entrance of the building, dwelling, or structure a placard with the following words:

"This building is unfit for human habitation or commercial, industrial, or business use and does not comply with the applicable codes or has been ordered secured to prevent its use in connection with drug crimes or constitutes an endangerment to public health or safety as a result of unsanitary or unsafe conditions. The use or occupation of this building is prohibited and unlawful.";

(6) If the public officer has the structure demolished, reasonable effort shall be made to salvage reusable materials for credit against the cost of demolition. The proceeds of any moneys received from the sale of salvaged materials shall be used or applied against the cost of the demolition and removal of the structure, and proper records shall be kept showing application of sales proceeds. Any such sale of salvaged materials may be made without the necessity of public advertisement and bid. The public officer and governing authority are relieved of any and all liability resulting from or occasioned by the sale of any such salvaged materials, including, without limitation, defects in such salvaged materials; and

(7) That the amount of the cost of demolition, including all court costs, appraisal fees, administrative costs incurred by the county tax commissioner or municipal tax collector or city revenue officer, and all other costs necessarily associated with the abatement action, including restoration to grade of the real property after demolition, shall be a lien against the real property upon which such cost was incurred.

(b) (1) The lien provided for in paragraph (7) of subsection (a) of this Code section shall attach to the real property upon the filing of a certified copy of the order requiring repair, closure, or demolition in the office of the clerk of superior court in the county where the real property is located and shall relate back to the date of the filing of the lis pendens notice required under subsection (c) of Code Section 41-2-12. The clerk of superior court shall record and index such certified copy of the order in the deed records of the county and enter the lien on the general execution docket. The lien shall be superior to all other liens on the property, except liens for taxes to which the lien shall be inferior, and shall continue in force until paid.

(2) Upon final determination of costs, fees, and expenses incurred in accordance with this chapter, the public officer responsible for enforcement actions in accordance with this chapter shall transmit to the appropriate county tax commissioner or municipal tax collector or city revenue officer a statement of the total amount due and secured by said lien, together with copies of all notices provided to interested parties. The statement of the public officer shall be transmitted within 90 days of completion of the repairs, demolition, or closure. It shall be the duty of the appropriate county tax commissioner or municipal tax collector or city revenue officer, who is responsible or whose duties include the collection of municipal taxes, to collect the amount of the lien using all methods available for collecting real property ad valorem taxes, including specifically Chapter 4 of Title 48; provided, however, that the limitation of Code Section 48-4-78 which requires 12 months of delinquency before commencing a tax foreclosure shall not apply. A county tax commissioner shall collect and enforce municipal liens imposed pursuant to this chapter in accordance with Code Section 48-5-359.1. The county tax commissioner or municipal tax collector or city revenue officer shall remit the amount collected to the governing authority of the county or municipality whose lien is being collected.

(3) Enforcement of liens pursuant to this Code section may be initiated at any time following receipt by the county tax commissioner or municipal tax collector or city revenue officer of the final determination of costs in accordance with this chapter. The unpaid lien amount shall bear interest and penalties from and after the date of final determination of costs in the same amount as applicable to interest and penalties on unpaid real property ad valorem taxes. An enforcement proceeding pursuant to Code Section 48-4-78 for delinquent ad valorem taxes may include all amounts due under this chapter.

(4) The redemption amount in any enforcement proceeding pursuant to this Code section shall be the full amount of the costs as finally determined in accordance with this Code section together with interest, penalties, and costs incurred by the governing authority, county tax commissioner, municipal tax collector, or city revenue officer in the enforcement of such lien. Redemption of property from the lien may be made in accordance with the provisions of Code Sections 48-4-80 and 48-4-81.

(c) The governing authority may waive and release any such lien imposed on property upon the owner of such property entering into a contract with the county or municipality agreeing to a timetable for rehabilitation of the real property or the dwelling, building, or structure on the property and demonstrating the financial means to accomplish such rehabilitation.

(d) Where the abatement action does not commence in the superior court, review of a court order requiring the repair, alteration, improvement, or demolition of a dwelling, building, or structure shall be by direct appeal to the superior court under Code Section 5-3-29.

(e) In addition to the procedures and remedies in this chapter, a governing authority may provide by ordinance that designated public officers may issue citations for violations of state minimum standard codes, optional building, fire, life safety, and other codes adopted by ordinance, and conditions creating a public health hazard or general nuisance, and seek to enforce such citations in a court of competent jurisdiction prior to issuing a complaint in rem as provided in this Code section.

(f) Nothing in this Code section shall be construed to impair or limit in any way the power of the county or municipality to define and declare nuisances and to cause their removal or abatement by summary proceedings or otherwise.



§ 41-2-10. Determination by public officer that dwelling, building, or structure is unfit or vacant, dilapidated, and being used in connection with the commission of drug crimes

(a) An ordinance adopted by a county or municipality under Code Sections 41-2-7 through 41-2-9, this Code section, and Code Sections 41-2-11 through 41-2-17 shall provide that the public officer may determine, under existing ordinances, that a dwelling, building, or structure is unfit for human habitation or is unfit for its current commercial, industrial, or business use if he finds that conditions exist in such building, dwelling, or structure which are dangerous or injurious to the health, safety, or morals of the occupants of such dwelling, building, or structure; of the occupants of neighborhood dwellings, buildings, or structures; or of other residents of such county or municipality. Such conditions may include the following (without limiting the generality of the foregoing):

(1) Defects therein increasing the hazards of fire, accidents, or other calamities;

(2) Lack of adequate ventilation, light, or sanitary facilities;

(3) Dilapidation;

(4) Disrepair;

(5) Structural defects; and

(6) Uncleanliness.

Such ordinance may provide additional standards to guide the public officer, or his agents, in determining the fitness of a dwelling, building, or structure for human habitation or for its current commercial, industrial, or business use.

(b) An ordinance adopted by a county or municipality under Code Sections 41-2-7 through 41-2-9, this Code section, and Code Sections 41-2-11 through 41-2-17 shall provide that the public officer may determine, under existing ordinances, that a dwelling, building, or structure is vacant, dilapidated, and being used in connection with the commission of drug crimes upon personal observation or report of a law enforcement agency and evidence of drug crimes being committed.



§ 41-2-11. Powers of public officers in regard to unfit buildings or structures

An ordinance adopted by the governing body of the county or municipality may authorize the public officer to exercise such powers as may be necessary or convenient to carry out and effectuate the purpose and provisions of Code Sections 41-2-7 through 41-2-10, this Code section, and Code Sections 41-2-12 through 41-2-17, including the following powers in addition to others granted in Code Sections 41-2-7 through 41-2-10 and Code Sections 41-2-12 through 41-2-17:

(1) To investigate the dwelling conditions in the unincorporated area of the county or in the municipality in order to determine which dwellings, buildings, or structures therein are unfit for human habitation or are unfit for current commercial, industrial, or business use or are vacant, dilapidated, and being used in connection with the commission of drug crimes;

(2) To administer oaths and affirmations, to examine witnesses, and to receive evidence;

(3) To enter upon premises for the purpose of making examinations; provided, however, that such entries shall be made in such manner as to cause the least possible inconvenience to the persons in possession;

(4) To appoint and fix the duties of such officers, agents, and employees as he deems necessary to carry out the purposes of the ordinances; and

(5) To delegate any of his functions and powers under the ordinance to such officers and agents as he may designate.



§ 41-2-12. Service of complaints or orders upon parties in interest and owners of unfit buildings or structures

(a) Complaints issued by a public officer pursuant to an ordinance adopted under Code Sections 41-2-7 through 41-2-11, this Code section, and Code Sections 41-2-13 through 41-2-17 shall be served in the following manner. At least 14 days prior to the date of the hearing, the public officer shall mail copies of the complaint by certified mail or statutory overnight delivery, return receipt requested, to all interested parties whose identities and addresses are reasonably ascertainable. Copies of the complaint shall also be mailed by first-class mail to the property address to the attention of the occupants of the property, if any, and shall be posted on the property within three business days of filing the complaint and at least 14 days prior to the date of the hearing.

(b) For interested parties whose mailing address is unknown, a notice stating the date, time, and place of the hearing shall be published in the newspaper in which the sheriff's advertisements appear in such county once a week for two consecutive weeks prior to the hearing.

(c) A notice of lis pendens shall be filed in the office of the clerk of superior court in the county in which the dwelling, building, or structure is located at the time of filing the complaint in the appropriate court. Such notice shall have the same force and effect as other lis pendens notices provided by law.

(d) Orders and other filings made subsequent to service of the initial complaint shall be served in the manner provided in this Code section on any interested party who answers the complaint or appears at the hearing. Any interested party who fails to answer or appear at the hearing shall be deemed to have waived all further notice in the proceedings.



§ 41-2-13. Injunctions against order to repair, close, or demolish unfit buildings or structures

Any person affected by an order issued by the public officer may petition to the superior court for an injunction restraining the public officer from carrying out the provisions of the order and the court may, upon such petition, issue a temporary injunction restraining the public officer pending the final disposition of the cause; provided, however, that such person shall present such petition to the court within 15 days of the posting and service of the order of the public officer. De novo hearings shall be had by the court on petitions within 20 days. The court shall hear and determine the issues raised and shall enter such final order or decree as law and justice may require; provided, however, that it shall not be necessary to file bond in any amount before obtaining a temporary injunction under this Code section.



§ 41-2-14. Taking of unfit buildings or structures by eminent domain; police power

Nothing in Code Sections 41-2-7 through 41-2-13, this Code section, and Code Sections 41-2-15 through 41-2-17 shall be construed as preventing the owner or owners of any property from receiving just compensation for the taking of such property by the power of eminent domain under the laws of this state nor as permitting any property to be condemned or destroyed except in accordance with the police power of this state.



§ 41-2-15. Authority to use revenues, grants, and donations to repair, close, or demolish unfit buildings or structures

Any county or municipality is authorized to make such appropriations from its revenues as it may deem necessary and may accept and apply grants or donations to assist it in carrying out the provisions of ordinances adopted in connection with the exercise of the powers granted under this chapter.



§ 41-2-16. Construction of Code Sections 41-2-7 through 41-2-17 with county or municipal local enabling Act, charter, and other laws, ordinances, and regulations

Nothing in Code Sections 41-2-7 through 41-2-15, this Code section, and Code Section 41-2-17 shall be construed to abrogate or impair the powers of the courts or of any department of any county or municipality to enforce any provisions of its local enabling Act, its charter, or its ordinances or regulations nor to prevent or punish violations thereof; and the powers conferred by this article shall be in addition to and supplemental to the powers conferred by any other law.



§ 41-2-17. Prior ordinances relating to repair, closing, or demolition of unfit buildings or structures

Ordinances relating to the subject matter of Code Sections 41-2-7 through 41-2-16 and this Code section adopted prior to July 1, 2001, shall have the same force and effect on and after said date as ordinances adopted subsequent to and by authority of these Code sections.






Chapter 3 - Places Used for Unlawful Sexual and Drug Activities

§ 41-3-1. Establishment, maintenance, or use of building, structure, or place for unlawful sexual purposes; evidence of nuisance

(a) Whosoever shall knowingly erect, establish, continue, maintain, use, own, or lease any building, structure, or place used for the purpose of lewdness, prostitution, sodomy, the solicitation of sodomy, or masturbation for hire shall be guilty of maintaining a nuisance; and the building, structure, or place, and the ground itself in or upon which such lewdness, prostitution, sodomy, the solicitation of sodomy, or masturbation for hire shall be conducted, permitted, carried on, continued, or shall exist, and the furniture, fixtures, and other contents of such building or structure are also declared to be a nuisance and may be enjoined or otherwise abated as provided in this chapter.

(b) The conviction of the owner or operator of any building, structure, or place for any of the offenses stated in subsection (a) of this Code section, based on conduct or an act or occurrence in or on the premises of such building, structure, or place, shall be prima-facie evidence of the nuisance and the existence thereof.



§ 41-3-1.1. Substantial drug related activity upon real property; knowledge of owner; remedies cumulative

(a) As used in this Code section, the term:

(1) "Drug related indictment" means an indictment by a grand jury for an offense involving violation of Code Section 16-13-30; provided, however, that any such indictments which result directly from cooperation between the property owner and a law enforcement agency shall not be considered a drug related indictment for purposes of this Code section.

(2) "Substantial drug related activity" means activity resulting in six or more separate incidents resulting in drug related indictments involving violations occurring within a 12 month period on the same parcel of real property.

(b) Any owner of real property who has actual knowledge that substantial drug related activity is being conducted on such property shall be guilty of maintaining a nuisance, and such real property shall be deemed a nuisance and may be enjoined or otherwise abated as provided in this chapter.

(c) The owner of real property shall be deemed to have actual knowledge of substantial drug related activity occurring on a parcel of real property if the district attorney of the county in which the property is located notifies the owner in writing of three or more separate incidents within a 12 month period which result in drug related indictments and, after the receipt of such notice and within 12 months of the first of the incidents resulting in a drug related indictment which are the subject of such notice, three or more separate incidents occur which result in drug related indictments.

(d) The provisions of this Code section are cumulative of any other remedies and shall not be construed to repeal any other existing remedies for drug related nuisances.



§ 41-3-2. Action to enjoin nuisance perpetually; temporary restraining order or interlocutory injunction authorized

Whenever a nuisance is kept, maintained, or exists, as defined in Code Section 41-3-1 or 41-3-1.1, the district attorney, the solicitor-general, city attorney, or county attorney, or any private citizen of the county may maintain an action in the name of the state upon the relation of such attorney or private citizen to enjoin said nuisance perpetually, the person or persons conducting or maintaining the same, and the owner or agent of the building, structure, or place, and the ground itself in or upon which such nuisance exists. In an action to enjoin a nuisance, the court, upon application therefor alleging that the nuisance complained of exists, shall order a temporary restraining order or an interlocutory injunction as provided in Code Section 9-11-65.



§ 41-3-3. Dismissal of complaint filed by private citizen; substitution of district attorney or another private citizen for original complainant

If the complaint is filed by a private citizen, it shall not be dismissed except upon filing of a sworn statement by the complainant and his attorney setting forth the reasons why the action should be dismissed and upon approval of the dismissal by the district attorney in writing or in open court. If the court shall be of the opinion that the action ought not to be dismissed, it may direct the district attorney to maintain the action and, if the action is continued more than one term of court, any private citizen of the county or the district attorney may be substituted for the original complainant and directed to maintain the action.



§ 41-3-4. Notice of hearing upon application for temporary restraining order or interlocutory injunction

Notice shall be given to the defendant of the hearing of the application for a temporary restraining order or an interlocutory injunction as provided in Code Section 9-11-65.



§ 41-3-5. Procedure for trial of action generally; admissibility of evidence of general reputation of building, structure, or place

An action to enjoin a nuisance shall be triable as all other civil cases. In such action, evidence of the general reputation of the building, structure, or place shall be admissible for the purpose of proving the existence of such nuisance.



§ 41-3-6. Taxation of cost of action against private citizen bringing action without reasonable ground or cause

If the action shall be brought by a private citizen and the court shall find that there was no reasonable ground or cause for the action, the cost may be taxed to such citizen.



§ 41-3-7. Order of abatement generally; breaking and entering or using closed building, structure, or place; fees for removal, sale, or closure of property

(a) If the existence of a nuisance shall be established in an action as provided in this chapter, an order of abatement shall be entered as a part of the judgment in the case, which order shall direct the removal from the building, structure, or place of all fixtures, furniture, and chattels used in conducting the nuisance and shall direct the sale thereof in the manner provided for the sale of chattels under execution; provided, however, that if it shall appear to the judge that the furniture and chattels are owned by others than the occupants of the building, structure, or place, he may order the effectual closing of the building, structure, or place against its use for any purpose for a period of one year, unless sooner released.

(b) If any person shall break and enter or use a building, structure, or place directed to be closed, as provided in subsection (a) of this Code section, he shall be punished as for contempt.

(c) For removing and selling the movable property, the sheriff or other duly qualified levying officer of the court shall be entitled to charge and receive the same fees as he would for levying upon and selling like property on execution; and, for closing the premises and keeping them closed, a reasonable sum shall be allowed by the court.



§ 41-3-8. Disposition of proceeds of sale of personal property

The proceeds of the sale of the personal property, as provided in Code Section 41-3-7, shall be applied in payment of the cost of the action and abatement, and the balance, if any, shall be paid to the defendant.



§ 41-3-9. Suspension of abatement order and release of property; effect of release of property

(a) If the owner of the building, structure, or place ordered abated shall appear and pay all costs of the proceedings and file a bond with sureties to be approved by the clerk in the full value of the property, to be ascertained by the court, conditioned that he will immediately abate the nuisance and prevent the same from being established or kept within a period of one year thereafter, the court may, if satisfied of the good faith of the owner, order the building, structure, or place closed under the order of abatement to be delivered to said owner and the order of abatement suspended so far as it may relate to said property.

(b) The release of the property under subsection (a) of this Code section shall not release it from any judgment lien, penalty, or liability to which it may be subject by law.



§ 41-3-10. Issuance of permanent injunction; entry and enforcement of judgment; disposition of sums arising from enforcement of judgment

(a) Whenever a permanent injunction is issued against any person for maintaining a nuisance as described in Code Section 41-3-1 or against any owner of the building, structure, or place knowingly kept or used for the purposes prohibited by this chapter, the judge granting the injunction shall, at the same time, enter judgment against the person, firm, or corporation owning said building, structure, or place in the sum of $300.00; and said judgment shall be a special lien upon the premises complained of and the furniture and fixtures therein and shall as against the property rank from date with all other judgments or liens as provided by law.

(b) The judgment provided for in subsection (a) of this Code section shall issue in the name of the state and be enforced as other judgments in this state. The lien of the judgment upon the property used for the purpose of maintaining the nuisance shall not relieve the person maintaining the nuisance or the owner of the building, structure, or place from any of the other penalties provided by law.

(c) All sums arising from the enforcement of the judgment provided for in subsection (a) of this Code section shall be paid into the treasury of the county in which said judgment is entered and become part of the general funds of said county.



§ 41-3-11. Injunction binding throughout judicial circuit in which issued; violation of provisions of injunction deemed contempt

When an injunction is granted, it shall be binding on the defendant throughout the judicial circuit in which it is issued; and any violation of the provisions of the injunction shall be a contempt of court.



§ 41-3-12. Contempt proceedings; punishment for contempt of court

(a) In the event of the violation of any injunction granted under this chapter, the court may summarily try and punish the offender. The proceedings shall be commenced by filing with the clerk of the court an information, under oath, setting out the alleged facts constituting such violation, upon which the court or judge shall cause a warrant to be issued for the arrest of the offender. The trial may be had upon affidavits, or either party may demand the production and oral examination of witnesses.

(b) A party found guilty of violating the provisions of an injunction shall be punished as for contempt in the discretion of the judge.



§ 41-3-13. Abatement of nuisance by state courts and municipal courts of municipalities having population of 15,000 or more

In addition to the remedies provided for by Code Sections 41-3-2 through 41-3-12, state courts and the municipal courts of municipalities having a population of 15,000 or more according to the United States decennial census of 1970 or any future such census, when the nuisance exists within the corporate limits of such municipalities, shall have jurisdiction to hear and determine the question of the existence of the nuisance defined by Code Section 41-3-1 and, if found to exist, to order its abatement, which order shall be directed to and executed by the sheriff or marshal of any such court or his deputy.









Title 42 - Penal Institutions

Chapter 1 - General Provisions

Article 1 - Inmate Policies

§ 42-1-1. Definitions

Except as specifically provided otherwise, as used in this title, the term:

(1) "Board" means the Board of Corrections.

(2) "Case plan" means an individualized accountability and behavior change strategy for a probationer, as applicable.

(3) "Commissioner" means the commissioner of corrections.

(4) "Criminal risk factors" means characteristics and behaviors that affect a person's risk for committing future crimes and include, but are not limited to, antisocial behavior, antisocial personality, criminal thinking, criminal associates, having a dysfunctional family, having low levels of employment or education, poor use of leisure and recreation time, and substance abuse.

(5) "Department" means the Department of Corrections.

(6) "Graduated sanctions" means:

(A) Verbal and written warnings;

(B) Increased restrictions and reporting requirements;

(C) Community service or work crews;

(D) Referral to substance abuse or mental health treatment or counseling programs in the community;

(E) Increased substance abuse screening and monitoring;

(F) Electronic monitoring, as such term is defined in Code Section 42-3-111; and

(G) An intensive supervision program.

(7) "Risk and needs assessment" means an actuarial tool, approved by the board and validated on a targeted population, scientifically proven to determine a person's risk to recidivate and to identify criminal risk factors that, when properly addressed, can reduce that person's likelihood of committing future criminal behavior.



§ 42-1-2. Reward for information leading to capture of escaped inmate of penal institution under jurisdiction of Board of Corrections

(a) Any person, other than a law enforcement officer, who furnishes information leading to the capture of an escaped inmate from a penal institution under the jurisdiction of the Board of Corrections may receive a reward of up to $200.00 which shall be payable at the time the escaped inmate is returned to the custody of the Board of Corrections. The commissioner of corrections, at his discretion, may pay the reward to any person from funds appropriated or otherwise available to the Department of Corrections.

(b) When more than one person furnishes information which would entitle them to receive the rewards pursuant to subsection (a) of this Code section, the reward shall be paid to the first person furnishing the information; and, if more than one person furnishes the information at the same time, the reward shall be prorated among all persons furnishing such information.



§ 42-1-3. Defendant sentenced to death or life imprisonment not to be made trusty during time case on appeal; manner of confinement of defendant

Any defendant who has been convicted of a felony and sentenced to death or life imprisonment shall not be made a trusty at any penal institution or facility in this state during the time that his case is on appeal. The defendant shall be confined in the same manner as other prisoners.



§ 42-1-4. Work-release programs for county prisoners

(a) Any person sentenced to confinement as a county prisoner under paragraph (1) of subsection (a) of Code Section 17-10-3 or otherwise sentenced to confinement as a county prisoner may, if there is reasonable cause to believe that he will honor his trust, be allowed to participate in a work-release program as authorized by this Code section. Participation in a work-release program shall be voluntary on the part of the inmate.

(b) When an inmate receives permission to participate in a work-release program, the limits of the place of the confinement of the inmate shall be expanded by allowing the inmate under prescribed conditions to work at paid employment or participate in a training program in the community while continuing as an inmate of the institution to which he is committed. The willful failure of an inmate to remain within the extended limits of his confinement or to return within the prescribed time to the institution shall constitute an escape from the institution and shall be punished as provided in Code Section 16-10-52.

(c) If there is reasonable cause to believe that an inmate will honor his trust, the inmate may be authorized to participate in a work-release program by:

(1) The sentencing judge at the time of sentencing; or

(2) The sheriff, warden, or other official in charge of the institution to which the inmate is committed if written approval is obtained from the sentencing judge.

(d) An inmate authorized to participate in a work-release program under this Code section shall comply with all rules and regulations promulgated by the institution in which he is confined relative to the handling, disbursement, and holding in trust of all funds earned by the inmate while under the jurisdiction of the institution. An amount determined to be the cost of the inmate's keep and confinement shall be deducted from the earnings of each inmate, and such amount shall be deposited in the treasury of the county. After deduction for keep and confinement the official in charge of the institution shall:

(1) Allow the inmate to draw from the balance a reasonable sum to cover his incidental expenses;

(2) Retain to the inmate's credit an amount as deemed necessary to accumulate a reasonable sum to be paid to him on his release from the institution; and

(3) Cause to be paid any additional balance as is needed for the support of the inmate's dependents.

(e) No inmate participating in a work-release program under this Code section shall be deemed to be an agent, employee, or involuntary servant of the county while working or participating in training or going to and from his place of employment or training.



§ 42-1-5. Use of inmate for private gain

(a) As used in this Code section, the term:

(1) "Custodian" means a warden, sheriff, jailer, deputy sheriff, police officer, or any other law enforcement officer having actual custody of an inmate.

(2) "Inmate" means any person who is lawfully incarcerated in a penal institution.

(3) "Penal institution" means any place of confinement for persons accused of or convicted of violating a law of this state or an ordinance of a political subdivision of this state.

(b) It shall be unlawful for a custodian of an inmate of a penal institution to use such inmate or allow such inmate to be used for any purpose resulting in private gain to any individual.

(c) Any person who violates subsection (b) of this Code section shall be guilty of a misdemeanor.

(d) This Code section shall not apply to:

(1) Work on private property because of natural disasters;

(1.1) Work on private property as a form of victim compensation in accordance with Chapter 15A of Title 17;

(2) Work or other programs or releases which have the prior approval of the board or commissioner of corrections;

(3) Community service work programs;

(4) Work-release programs; or

(5) Work programs authorized by Article 6 of Chapter 5 of this title.



§ 42-1-6. Injury or contact by inmate presenting possible threat of transmission of communicable disease

If any inmate of any state or county correctional institution, county or municipal jail, or other similar facility, while such inmate is in custody or in the process of being taken into custody, injures or has injured or contacts or has contacted a law enforcement officer, correctional officer, firefighter, emergency medical technician, or other person in such a manner as to present a possible threat of transmission of a communicable disease to the person so injured or contacted, then the warden, jailer, or other official having charge of such inmate may take all reasonable steps to determine whether the inmate has a communicable disease capable of being transmitted by the injury or contact involved. Such steps may include, but shall not be limited to, any appropriate medical examination of or collection of medical specimens from the inmate. In the event an inmate refuses to cooperate in any such procedures, the warden, jailer, or other official may apply to the superior court of the county for an order authorizing the use of any degree of force reasonably necessary to complete such procedures. Upon a showing of probable cause that the injury presents the threat of transmission of a communicable disease, the court shall issue an order authorizing the petitioner to use reasonable measures to perform any medical procedures reasonably necessary to ascertain whether a communicable disease has been transmitted. In addition to any other grounds sufficient to show probable cause for the issuance of such an order, such probable cause may be conclusively established by evidence of the injury or contact in question and a statement by a licensed physician that the nature of the injury or contact is such as to present a threat of transmission of a communicable disease if the inmate has such a disease. The cost of any procedures carried out under this Code section shall be borne by the jurisdiction having custody of the inmate.



§ 42-1-7. Notification to transporting law enforcement agency of inmate's or patient's infectious or communicable disease

(a) For the purposes of this Code section, the term "infectious or communicable disease" shall include infectious hepatitis, tuberculosis, influenza, measles, chicken pox, meningitis, HIV as defined in Code Section 31-22-9.1, or any venereal disease enumerated in Code Section 31-17-1.

(b) Notwithstanding any other provision of law, any state or county correctional institution, municipal or county detention facility, or any facility as defined in Code Section 37-3-1 shall notify any state or local law enforcement agency required to transport an inmate or patient if such inmate or patient has been diagnosed as having an infectious or communicable disease. Notification shall be limited to the fact that such inmate or patient has an infectious or communicable disease and whether such disease is airborne or transmissible by blood or other body fluids; provided, however, that the specific disease shall not be disclosed. The Department of Public Health shall provide a guide for appropriate precautions to be taken by any person or persons transporting such inmate or patient and shall develop a form to be used for the purpose of ensuring that such precautions are taken.

(c) Information released or obtained pursuant to this Code section shall be privileged and confidential and shall only be released or obtained by the institutions, facilities, or agencies who are parties to the transportation of the patient or inmate. Any person making an unauthorized disclosure of such information shall be guilty of a misdemeanor.



§ 42-1-8. Home arrest program

(a) As used in this Code section, the term:

(1) "Educational program" means a program of learning recognized by the State Board of Education.

(2) "Habilitative program" means and includes an alcohol or drug treatment program, mental health program, family counseling, community service, or any other community program ordered or approved by the court having jurisdiction over the offender or by the sheriff.

(3) "Home arrest" means an electronic monitoring of an offender at a residence approved and accepted by the court, the sheriff, or the director or administrator of the home arrest program.

(b) Notwithstanding the provisions of Code Section 42-1-4, any person who is confined in a county jail (1) after conviction and sentencing, (2) pending completion of a presentencing report, or (3) after return for a violation of the terms of probation may, in the discretion of the sheriff and subject to the eligibility requirements set forth in subsection (d) of this Code section, be assigned to a home arrest program under supervision of the sheriff. If it appears to the court that an offender subject to its jurisdiction is a suitable candidate for a home arrest program, the court may, subject to the eligibility requirements of subsection (d) of this Code section, order the offender to a home arrest program. Further, the sheriff or the court may authorize the offender to participate in educational or other habilitative programs designed to supplement home arrest.

(c) Whenever the sheriff assigns an offender to home arrest, the court which sentenced such offender or before which such offender's case is pending shall be notified in writing by the sheriff or the director or administrator of the home arrest program to which the offender is assigned of the offender's place of employment and the location of any educational or habilitative program in which the offender participates. The court, in its discretion, may revoke the authority for any offender to participate in home arrest, whether such offender was assigned to home arrest by the court or the sheriff. The sheriff or home arrest director or administrator may enter into an agreement to accept into the local home arrest program offenders who are sentenced to home arrest or who have met all home arrest standards.

(d) In order to qualify for assignment to a home arrest program, an offender:

(1) May not be subject to any outstanding warrants or orders from any other court or law enforcement agency;

(2) Shall not have any criminal record or any history within the preceding five years of any assaultive offenses of an aggravated nature, including, but not limited to, aggravated assault; aggravated battery; rape; child molestation; robbery; trafficking or distribution of a controlled substance or marijuana; homicide by vehicle; felony bail-jumping; or escape; or

(3) May not have any life-threatening illnesses or disabilities that would interfere with the ability to work on a regular schedule.

(e) An offender's employment under this Code section shall be with a legitimate, recognized, and established employer. An offender assigned to a home arrest program who, without proper authority, leaves his home or the work area to which he is assigned, who leaves or fails to attend an assigned educational or other rehabilitative program, or who leaves the vehicle or route of travel in going to or returning from his assigned place of work shall be guilty of a misdemeanor. If the offender leaves the county or the area of restriction, he may be found guilty of escape under Code Section 16-10-52. An offender who is found guilty of a misdemeanor under this subsection or of escape shall be ineligible for further participation in a home arrest program during his current term of confinement.

(f) Any wages earned by an offender in home arrest under this Code section may, upon order of the court or the sheriff, be paid to the director or administrator of the home arrest program after standard payroll deductions required by federal or state law have been withheld. Distribution of such wages shall be made for the following purposes:

(1) To defray the cost of home arrest electronic monitoring equipment and supervision provided by the local jail or detention center, or to pay for any damage to the monitoring equipment in the offender's possession or the failure to return the equipment to the program;

(2) To pay travel and other such expenses of the offender necessitated by his home arrest employment or participation in an educational or rehabilitative program;

(3) To provide support and maintenance for the offender's dependents or to make payments to the local department of family and children services or probation, as appropriate, on behalf of any offender's dependents receiving public assistance;

(4) To pay any fines, restitution, or other costs ordered by the court; and

(5) Any balance remaining after payment of costs and expenses listed in paragraphs (1) through (4) of this subsection shall be retained to the credit of the offender and shall be paid to him upon release from confinement.

(g) No offender participating in home arrest pursuant to this Code section shall be deemed to be an agent, employee, or involuntary servant of the county while working or participating in educational or other habilitative programs or while traveling to or from the place of employment.

(h) Local jails shall qualify for compensation for costs of incarceration of all persons pursuant to this Code section, less any payments from the offender pursuant to subsection (f) of this Code section.



§ 42-1-9. Work-release, educational, and habilitative programs for county prisoners

(a) As used in this Code section, the term:

(1) "Educational program" means a program of learning recognized by the State Board of Education.

(2) "Habilitative program" means and includes an alcohol or drug treatment program, mental health program, family counseling, community service, or any other community program ordered or approved by the court having jurisdiction over the offender or by the sheriff.

(3) "Work release" means full-time employment or participation in an acceptable and suitable vocational training program.

(b) Notwithstanding the provisions of Code Section 42-1-4, any person who is confined in a county jail (1) after conviction and sentencing, (2) pending completion of a presentencing report, or (3) after return for a violation of the terms of probation may, in the discretion of the sheriff and subject to the eligibility requirements set forth in subsection (d) of this Code section, be assigned to a work-release program under supervision of the sheriff. If it appears to the court that an offender subject to its jurisdiction is a suitable candidate for a work-release program, the court may, subject to the eligibility requirements of subsection (d) of this Code section, order the offender to a work-release program. Further, the sheriff or the court may authorize the offender inmate to participate in educational or other habilitative programs designed to supplement work release.

(c) Whenever the sheriff assigns an inmate to work release, the court which sentenced such offender or before which such offender's case is pending shall be notified in writing by the sheriff or the director or administrator of the work-release program to which the offender is assigned of the offender's place of employment and the location of any educational or habilitative program in which the offender participates. The court, in its discretion, may revoke the authority for any inmate to participate in work release, whether such inmate was assigned to work release by the court or the sheriff. The sheriff or work-release director or administrator may enter into an agreement to accept into the local work-release program inmates who are sentenced to work release or who have met all work-release standards.

(d) In order to qualify for assignment to a work-release program, an offender:

(1) May not be subject to any outstanding warrants or orders from any other court or law enforcement agency;

(2) Shall not have any criminal record or any history within the preceding five years of any assaultive offenses of an aggravated nature, including, but not limited to, aggravated assault; aggravated battery; rape; child molestation; robbery; trafficking or distribution of a controlled substance or marijuana; homicide by vehicle; felony bail-jumping; or escape; or

(3) May not have any life-threatening illnesses or disabilities that would interfere with the ability to work on a regular schedule.

(e) An inmate's employment under this Code section shall be with a legitimate, recognized, and established employer. An inmate assigned to a work-release program who, without proper authority, leaves the work area or site to which he is assigned, who leaves or fails to attend an assigned educational or other rehabilitative program, or who leaves the vehicle or route of travel in going to or returning from his assigned place of work shall be guilty of a misdemeanor. An offender who is found guilty of misdemeanor escape in accordance with this subsection shall be ineligible for further participation during his current term of confinement.

(f) Any wages earned by an inmate in work release under this Code section may, upon order of the court or the sheriff, be paid to the director or administrator of the work-release program after standard payroll deductions required by federal or state law have been withheld. Distribution of such wages shall be made for the following purposes:

(1) To defray the cost of the inmate's keep, confinement, and supervision, which sums shall be paid into the general treasury;

(2) To pay travel and other such expenses of the inmate necessitated by his work-release employment or participation in an educational or rehabilitative program;

(3) To provide support and maintenance for the inmate's dependents or to make payments to the local department of family and children services or probation, as appropriate, on behalf of any inmate's dependents receiving public assistance;

(4) To pay any fines, restitution, or other costs ordered by the court; and

(5) Any balance remaining after payment of costs and expenses listed in paragraphs (1) through (4) of this subsection shall be retained to the credit of the inmate and shall be paid to him upon release from confinement.

(g) No inmate participating in work release pursuant to this Code section shall be deemed to be an agent, employee, or involuntary servant of the county while working or participating in educational or other habilitative programs or while traveling to or from the place of employment.

(h) Local jails shall qualify for compensation for costs of incarceration of all persons pursuant to this Code section, less any payments from the inmate pursuant to subsection (f) of this Code section.



§ 42-1-10. Preliminary urine screen drug tests

(a) Any community supervision officer of the Department of Community Supervision or official or employee of the Department of Corrections who supervises any person covered under the provisions of paragraphs (1) through (7) of this subsection shall be exempt from the provisions of Chapter 22 of Title 31 for the limited purposes of administering a preliminary urine screen drug test to any person who is:

(1) Incarcerated;

(2) Released as a condition of probation for a felony or misdemeanor;

(3) Released as a condition of conditional release;

(4) Released as a condition of parole;

(5) Released as a condition of provisional release;

(6) Released as a condition of pretrial release; or

(7) Released as a condition of control release.

(b) The Department of Corrections, Department of Community Supervision, and the State Board of Pardons and Paroles shall develop a procedure for the performance of preliminary urine screen drug tests in accordance with the manufacturer's standards for certification. Community supervision officers of the Department of Community Supervision or officials or employees of the Department of Corrections who are supervisors of any person covered under paragraphs (1) through (7) of subsection (a) of this Code section shall be authorized to perform preliminary urine screen drug tests in accordance with such procedure. Such procedure shall include instructions as to a confirmatory test by a licensed clinical laboratory where necessary.



§ 42-1-11. Notification of crime victim of impending release of offender from imprisonment

(a) As used in this Code section, the term:

(1) "Crime" means an act committed in this state which constitutes any violation of Chapter 5 of Title 16, relating to crimes against persons; Chapter 6 of Title 16, relating to sexual offenses; Article 1, Article 1A, or Article 3 of Chapter 7 of Title 16, relating to burglary, home invasion, and arson; or Article 1 or Article 2 of Chapter 8 of Title 16, relating to offenses involving theft and armed robbery.

(2) "Crime against the person or sexual offense" means any crime provided for in Chapter 5 or 6 of Title 16.

(3) "Custodial authority" means the commissioner of corrections if the offender is in the physical custody of the state, or the sheriff if the offender is incarcerated in a county jail, or the warden if the offender is incarcerated in a county correctional institution.

(4) "Offender" means a person sentenced to a term of incarceration in a state or county correctional institution.

(b) If the identity of a victim of a crime has been verified by the prosecuting attorney, who has, at the request of such victim, mailed a letter to the custodial authority requesting that the victim be notified of a change in the custodial status of an offender, then the custodial authority shall make a good faith effort to notify the victim that the offender is to be released from imprisonment, including release on extended furlough; transferred to work release; released by mandatory release upon expiration of sentence; or has escaped from confinement; or if the offender has died. The good faith effort to notify the victim must occur prior to the release or transfer noted in this subsection. For a victim of a felony crime against the person or sexual offense for which the offender was sentenced to a term of imprisonment of more than 18 months, the good faith effort to notify the victim must occur no later than ten days before the offender's release from imprisonment, transfer to or release from work release, or as soon thereafter as is practical in situations involving emergencies.

(c) The notice given to a victim of a crime against a person or sexual offense shall include the conditions governing the offender's release or transfer and either the identity of the corrections agent or the community supervision officer who will be supervising the offender's release or a means to identify the agency that will be supervising the offender's release. The custodial authority complies with this Code section upon mailing the notice of impending release to the victim at the address which the victim has most recently provided to the custodial authority in writing.

(d) If an offender escapes from imprisonment or incarceration, including from release on extended furlough or work release, the custodial authority shall make all reasonable efforts to notify a victim who has requested notice of the offender's release under subsection (b) of this Code section within six hours after discovering the escape, or as soon thereafter as is practical, and shall also make reasonable efforts to notify the victim within 24 hours after the offender is apprehended or as soon thereafter as is practical. In emergencies, telephone notification for the victim will be attempted and the results documented in the offender's central file.

(e) All identifying information regarding the victim, including the victim's request and the notice provided by the custodial authority, shall be confidential and accessible only to the victim. It is the responsibility of the victim to provide the custodial authority with a current address.

(f) A designated official in the Department of Corrections, the county correctional facility, and the sheriff's office shall coordinate the receipt of all victim correspondence and shall monitor staff responses to requests for such notification from victims of crime.

(g) The custodial authority shall not be liable for a failure to notify the victim.



§ 42-1-11.1. Alien prisoners eligible for deportation; cooperation with federal deportation program; waiver of extradition rights; transportation

(a) As used in this Code section, the term:

(1) "Alien prisoner" means a person who is not a citizen or national of the United States who is serving a sentence under the supervision of the department.

(2) "Board" means the State Board of Pardons and Paroles.

(3) "Department" means the Department of Corrections.

(4) "Release on a reprieve" means being released on a reprieve with a detainer to United States Immigration and Customs Enforcement.

(b) The department and board shall establish a process and agreements among multiple state, local, and federal agencies for the implementation of the United States Immigration and Customs Enforcement Rapid Removal of Eligible Parolees Accepted for Transfer (REPAT) Program or similar federal program, by whatever name, for the purpose of deporting alien prisoners in the state prison system who are eligible for deportation.

(c) The department shall include as a part of the intake process a procedure to identify alien prisoners eligible for deportation. The department shall coordinate with the federal authorities to determine an alien prisoner's immigration status and eligibility for removal. The identity and information regarding alien prisoners eligible for deportation shall be provided expeditiously to the board, and the board shall then consider such alien prisoner for a release on a reprieve. Alien prisoners who would otherwise be ineligible for parole shall not become eligible by reason of eligibility for a release on a reprieve.

(d) Upon an alien prisoner's acceptance into the federal deportation program, the board may establish a tentative release month for the alien prisoner to be transferred into federal custody.

(e) No tentative parole release month based on a release on a reprieve shall be set until the alien prisoner is otherwise eligible for parole. No tentative parole release month shall be set for any date prior to the effective date of a final deportation removal order.

(f) The board shall provide notice and obtain acknowledgment in writing that notice was given to each alien prisoner who is eligible for a release on a reprieve that illegal reentry into the United States shall subject such alien prisoner to being returned to the custody of the department to complete the remainder of his or her court-imposed sentence. Prior to granting a release on a reprieve, the alien prisoner shall make a knowing, voluntary, and intelligent waiver in writing of all rights of extradition which would challenge the alien prisoner's parole revocation and return the alien prisoner to the department to complete the remainder of his or her sentence in the event such alien prisoner violates a condition of the release on a reprieve.

(g) An alien prisoner shall not be eligible for a release on a reprieve if the federal authorities determine that the alien prisoner's removal is not reasonably foreseeable.

(h) The department shall maintain exclusive control and responsibility for the custody and transportation of alien prisoners to and from federal facilities.



§ 42-1-11.2. Advice on employment of attorney prohibited; penalty

(a) No employee of a penal institution shall give advice to an inmate regarding the name or the employment of an attorney at law in any case where the inmate is confined in a penal institution or receive any sum of money paid as fees or otherwise to attorneys at law in a criminal case or cases against any inmate with which they may be connected in any capacity.

(b) Any person who violates this Code section shall be guilty of a misdemeanor.






Article 2 - Sexual Offender Registration Review Board

§ 42-1-12. State Sexual Offender Registry

(a) As used in this article, the term:

(1) "Address" means the street or route address of the sexual offender's residence. For purposes of this Code section, the term shall not mean a post office box.

(2) "Appropriate official" means:

(A) With respect to a sexual offender who is sentenced to probation without any sentence of incarceration in the state prison system or who is sentenced pursuant to Article 3 of Chapter 8 of this title, relating to first offenders, the Department of Community Supervision;

(B) With respect to a sexual offender who is sentenced to a period of incarceration in a prison under the jurisdiction of the Department of Corrections and who is subsequently released from prison or placed on probation, the commissioner of corrections or his or her designee;

(C) With respect to a sexual offender who is placed on parole, the chairperson of the State Board of Pardons and Paroles or his or her designee; and

(D) With respect to a sexual offender who is placed on probation through a private probation agency, the director of the private probation agency or his or her designee.

(3) "Area where minors congregate" shall include all public and private parks and recreation facilities, playgrounds, skating rinks, neighborhood centers, gymnasiums, school bus stops, public libraries, and public and community swimming pools.

(4) "Assessment criteria" means the tests that the board members use to determine the likelihood that a sexual offender will commit another criminal offense against a victim who is a minor or commit a dangerous sexual offense.

(5) "Board" means the Sexual Offender Registration Review Board.

(6) "Child care facility" means all public and private pre-kindergarten facilities, child care learning centers, preschool facilities, and long-term care facilities for children.

(6.1) "Child care learning center" shall have the same meaning as set forth in paragraph (2) of Code Section 20-1A-2.

(7) "Church" means a place of public religious worship.

(8) "Conviction" includes a final judgment of conviction entered upon a verdict or finding of guilty of a crime, a plea of guilty, or a plea of nolo contendere. A defendant who is discharged without adjudication of guilt and who is not considered to have a criminal conviction pursuant to Article 3 of Chapter 8 of this title, relating to first offenders, shall be subject to the registration requirements of this Code section for the period of time prior to the defendant's discharge after completion of his or her sentence or upon the defendant being adjudicated guilty. Unless otherwise required by federal law, a defendant who is discharged without adjudication of guilt and who is not considered to have a criminal conviction pursuant to Article 3 of Chapter 8 of this title, relating to first offenders, shall not be subject to the registration requirements of this Code section upon the defendant's discharge.

(9) (A) "Criminal offense against a victim who is a minor" with respect to convictions occurring on or before June 30, 2001, means any criminal offense under Title 16 or any offense under federal law or the laws of another state or territory of the United States which consists of:

(i) Kidnapping of a minor, except by a parent;

(ii) False imprisonment of a minor, except by a parent;

(iii) Criminal sexual conduct toward a minor;

(iv) Solicitation of a minor to engage in sexual conduct;

(v) Use of a minor in a sexual performance;

(vi) Solicitation of a minor to practice prostitution; or

(vii) Any conviction resulting from an underlying sexual offense against a victim who is a minor.

(B) "Criminal offense against a victim who is a minor" with respect to convictions occurring after June 30, 2001, means any criminal offense under Title 16 or any offense under federal law or the laws of another state or territory of the United States which consists of:

(i) Kidnapping of a minor, except by a parent;

(ii) False imprisonment of a minor, except by a parent;

(iii) Criminal sexual conduct toward a minor;

(iv) Solicitation of a minor to engage in sexual conduct;

(v) Use of a minor in a sexual performance;

(vi) Solicitation of a minor to practice prostitution;

(vii) Use of a minor to engage in any sexually explicit conduct to produce any visual medium depicting such conduct;

(viii) Creating, publishing, selling, distributing, or possessing any material depicting a minor or a portion of a minor's body engaged in sexually explicit conduct;

(ix) Transmitting, making, selling, buying, or disseminating by means of a computer any descriptive or identifying information regarding a child for the purpose of offering or soliciting sexual conduct of or with a child or the visual depicting of such conduct;

(x) Conspiracy to transport, ship, receive, or distribute visual depictions of minors engaged in sexually explicit conduct; or

(xi) Any conduct which, by its nature, is a sexual offense against a victim who is a minor.

(C) For purposes of this paragraph, a conviction for a misdemeanor shall not be considered a criminal offense against a victim who is a minor, and conduct which is adjudicated in juvenile court shall not be considered a criminal offense against a victim who is a minor.

(10) (A) "Dangerous sexual offense" with respect to convictions occurring on or before June 30, 2006, means any criminal offense, or the attempt to commit any criminal offense, under Title 16 as specified in this paragraph or any offense under federal law or the laws of another state or territory of the United States which consists of the same or similar elements of the following offenses:

(i) Aggravated assault with the intent to rape in violation of Code Section 16-5-21;

(ii) Rape in violation of Code Section 16-6-1;

(iii) Aggravated sodomy in violation of Code Section 16-6-2;

(iv) Aggravated child molestation in violation of Code Section 16-6-4; or

(v) Aggravated sexual battery in violation of Code Section 16-6-22.2.

(B) "Dangerous sexual offense" with respect to convictions occurring between July 1, 2006, and June 30, 2015, means any criminal offense, or the attempt to commit any criminal offense, under Title 16 as specified in this paragraph or any offense under federal law or the laws of another state or territory of the United States which consists of the same or similar elements of the following offenses:

(i) Aggravated assault with the intent to rape in violation of Code Section 16-5-21;

(ii) Kidnapping in violation of Code Section 16-5-40 which involves a victim who is less than 14 years of age, except by a parent;

(iii) False imprisonment in violation of Code Section 16-5-41 which involves a victim who is less than 14 years of age, except by a parent;

(iv) Rape in violation of Code Section 16-6-1;

(v) Sodomy in violation of Code Section 16-6-2;

(vi) Aggravated sodomy in violation of Code Section 16-6-2;

(vii) Statutory rape in violation of Code Section 16-6-3, if the individual convicted of the offense is 21 years of age or older;

(viii) Child molestation in violation of Code Section 16-6-4;

(ix) Aggravated child molestation in violation of Code Section 16-6-4, unless the person was convicted of a misdemeanor offense;

(x) Enticing a child for indecent purposes in violation of Code Section 16-6-5;

(xi) Sexual assault against persons in custody in violation of Code Section 16-6-5.1;

(xii) Incest in violation of Code Section 16-6-22;

(xiii) A second conviction for sexual battery in violation of Code Section 16-6-22.1;

(xiv) Aggravated sexual battery in violation of Code Section 16-6-22.2;

(xv) Sexual exploitation of children in violation of Code Section 16-12-100;

(xvi) Electronically furnishing obscene material to minors in violation of Code Section 16-12-100.1;

(xvii) Computer pornography and child exploitation in violation of Code Section 16-12-100.2;

(xviii) Obscene telephone contact in violation of Code Section 16-12-100.3; or

(xix) Any conduct which, by its nature, is a sexual offense against a victim who is a minor or an attempt to commit a sexual offense against a victim who is a minor.

(B.1) "Dangerous sexual offense" with respect to convictions occurring after June 30, 2015, means any criminal offense, or the attempt to commit any criminal offense, under Title 16 as specified in this paragraph or any offense under federal law or the laws of another state or territory of the United States which consists of the same or similar elements of the following offenses:

(i) Aggravated assault with the intent to rape in violation of Code Section 16-5-21;

(ii) Kidnapping in violation of Code Section 16-5-40 which involves a victim who is less than 14 years of age, except by a parent;

(iii) Trafficking a person for sexual servitude in violation of Code Section 16-5-46;

(iv) Rape in violation of Code Section 16-6-1;

(v) Sodomy in violation of Code Section 16-6-2;

(vi) Aggravated sodomy in violation of Code Section 16-6-2;

(vii) Statutory rape in violation of Code Section 16-6-3, if the individual convicted of the offense is 21 years of age or older;

(viii) Child molestation in violation of Code Section 16-6-4;

(ix) Aggravated child molestation in violation of Code Section 16-6-4, unless the person was convicted of a misdemeanor offense;

(x) Enticing a child for indecent purposes in violation of Code Section 16-6-5;

(xi) Sexual assault against persons in custody in violation of Code Section 16-6-5.1;

(xii) Incest in violation of Code Section 16-6-22;

(xiii) A second conviction for sexual battery in violation of Code Section 16-6-22.1;

(xiv) Aggravated sexual battery in violation of Code Section 16-6-22.2;

(xv) Sexual exploitation of children in violation of Code Section 16-12-100;

(xvi) Electronically furnishing obscene material to minors in violation of Code Section 16-12-100.1;

(xvii) Computer pornography and child exploitation in violation of Code Section 16-12-100.2;

(xviii) Obscene telephone contact in violation of Code Section 16-12-100.3; or

(xix) Any conduct which, by its nature, is a sexual offense against a victim who is a minor or an attempt to commit a sexual offense against a victim who is a minor.

(C) For purposes of this paragraph, a conviction for a misdemeanor shall not be considered a dangerous sexual offense, and conduct which is adjudicated in juvenile court shall not be considered a dangerous sexual offense.

(11) "Institution of higher education" means a private or public community college, state university, state college, or independent postsecondary institution.

(12) "Level I risk assessment classification" means the sexual offender is a low sex offense risk and low recidivism risk for future sexual offenses.

(13) "Level II risk assessment classification" means the sexual offender is an intermediate sex offense risk and intermediate recidivism risk for future sexual offenses and includes all sexual offenders who do not meet the criteria for classification either as a sexually dangerous predator or for Level I risk assessment.

(14) "Minor" means any individual under the age of 18 years and any individual that the sexual offender believed at the time of the offense was under the age of 18 years if such individual was the victim of an offense.

(15) "Public and community swimming pools" includes municipal, school, hotel, motel, or any pool to which access is granted in exchange for payment of a daily fee. The term includes apartment complex pools, country club pools, or subdivision pools which are open only to residents of the subdivision and their guests. This term does not include a private pool or hot tub serving a single-family dwelling and used only by the residents of the dwelling and their guests.

(16) "Required registration information" means:

(A) Name; social security number; age; race; sex; date of birth; height; weight; hair color; eye color; fingerprints; and photograph;

(B) Address, within this state or out of state, and, if applicable in addition to the address, a rural route address and a post office box;

(C) If the place of residence is a motor vehicle or trailer, the vehicle identification number, the license tag number, and a description, including color scheme, of the motor vehicle or trailer;

(D) If the place of residence is a mobile home, the mobile home location permit number; the name and address of the owner of the home; a description, including the color scheme of the mobile home; and, if applicable, a description of where the mobile home is located on the property;

(E) If the place of residence is a manufactured home, the name and address of the owner of the home; a description, including the color scheme of the manufactured home; and, if applicable, a description of where the manufactured home is located on the property;

(F) If the place of residence is a vessel, live-aboard vessel, or houseboat, the hull identification number; the manufacturer's serial number; the name of the vessel, live-aboard vessel, or houseboat; the registration number; and a description, including color scheme, of the vessel, live-aboard vessel, or houseboat;

(F.1) If the place of residence is the status of homelessness, information as provided under paragraph (2.1) of subsection (f) of this Code section;

(G) Date of employment, place of any employment, and address of employer;

(H) Place of vocation and address of the place of vocation;

(I) Vehicle make, model, color, and license tag number;

(J) If enrolled, employed, or carrying on a vocation at an institution of higher education in this state, the name, address, and county of each institution, including each campus attended, and enrollment or employment status; and

(K) The name of the crime or crimes for which the sexual offender is registering and the date released from prison or placed on probation, parole, or supervised release.

(17) "Risk assessment classification" means the notification level into which a sexual offender is placed based on the board's assessment.

(18) "School" means all public and private kindergarten, elementary, and secondary schools.

(19) "School bus stop" means a school bus stop as designated by local school boards of education or by a private school.

(20) "Sexual offender" means any individual:

(A) Who has been convicted of a criminal offense against a victim who is a minor or any dangerous sexual offense;

(B) Who has been convicted under the laws of another state or territory, under the laws of the United States, under the Uniform Code of Military Justice, or in a tribal court of a criminal offense against a victim who is a minor or a dangerous sexual offense; or

(C) Who is required to register pursuant to subsection (e) of this Code section.

(21) "Sexually dangerous predator" means a sexual offender:

(A) Who was designated as a sexually violent predator between July 1, 1996, and June 30, 2006; or

(B) Who is determined by the Sexual Offender Registration Review Board to be at risk of perpetrating any future dangerous sexual offense.

(22) "Vocation" means any full-time, part-time, or volunteer employment with or without compensation exceeding 14 consecutive days or for an aggregate period of time exceeding 30 days during any calendar year.

(b) Before a sexual offender who is required to register under this Code section is released from prison or placed on parole, supervised release, or probation, the appropriate official shall:

(1) Inform the sexual offender of the obligation to register, the amount of the registration fee, and how to maintain registration;

(2) Obtain the information necessary for the required registration information;

(3) Inform the sexual offender that, if the sexual offender changes any of the required registration information, other than residence address, the sexual offender shall give the new information to the sheriff of the county with whom the sexual offender is registered within 72 hours of the change of information; if the information is the sexual offender's new residence address, the sexual offender shall give the information to the sheriff of the county with whom the sexual offender last registered within 72 hours prior to moving and to the sheriff of the county to which the sexual offender is moving within 72 hours prior to moving;

(4) Inform the sexual offender that he or she shall also register in any state where he or she is employed, carries on a vocation, or is a student;

(5) Inform the sexual offender that, if he or she changes residence to another state, the sexual offender shall register the new address with the sheriff of the county with whom the sexual offender last registered and that the sexual offender shall also register with a designated law enforcement agency in the new state within 72 hours after establishing residence in the new state;

(6) Obtain fingerprints and a current photograph of the sexual offender;

(7) Require the sexual offender to read and sign a form stating that the obligations of the sexual offender have been explained;

(8) Obtain and forward any information obtained from the clerk of court pursuant to Code Section 42-5-50 to the sheriff's office of the county in which the sexual offender will reside; and

(9) If required by Code Section 42-1-14, place any required electronic monitoring system on the sexually dangerous predator and explain its operation and cost.

(c) The Department of Corrections shall:

(1) Forward to the Georgia Bureau of Investigation a copy of the form stating that the obligations of the sexual offender have been explained;

(2) Forward any required registration information to the Georgia Bureau of Investigation;

(3) Forward the sexual offender's fingerprints and photograph to the sheriff's office of the county where the sexual offender is going to reside;

(4) Inform the board and the prosecuting attorney for the jurisdiction in which a sexual offender was convicted of the impending release of a sexual offender at least eight months prior to such release so as to facilitate compliance with Code Section 42-1-14; and

(5) Keep all records of sexual offenders in a secure facility in accordance with Code Sections 15-1-10, 15-6-62, and 15-6-62.1 until official proof of death of a registered sexual offender; thereafter, the records shall be destroyed.

(c.1) The Department of Community Supervision shall keep all records of sexual offenders in a secure facility in accordance with Code Sections 15-1-10, 15-6-62, and 15-6-62.1 until official proof of death of a registered sexual offender; thereafter, the records shall be destroyed.

(d) No sexual offender shall be released from prison or placed on parole, supervised release, or probation until:

(1) The appropriate official has provided the Georgia Bureau of Investigation and the sheriff's office in the county where the sexual offender will be residing with the sexual offender's required registration information and risk assessment classification level; and

(2) The sexual offender's name has been added to the list of sexual offenders maintained by the Georgia Bureau of Investigation and the sheriff's office as required by this Code section.

(e) Registration pursuant to this Code section shall be required by any individual who:

(1) Is convicted on or after July 1, 1996, of a criminal offense against a victim who is a minor;

(2) Is convicted on or after July 1, 1996, of a dangerous sexual offense;

(3) Has previously been convicted of a criminal offense against a victim who is a minor and may be released from prison or placed on parole, supervised release, or probation on or after July 1, 1996;

(4) Has previously been convicted of a sexually violent offense or dangerous sexual offense and may be released from prison or placed on parole, supervised release, or probation on or after July 1, 1996;

(5) Is a resident of Georgia who intends to reside in this state and who is convicted under the laws of another state or the United States, under the Uniform Code of Military Justice, or in a tribal court of a sexually violent offense, a criminal offense against a victim who is a minor on or after July 1, 1999, or a dangerous sexual offense on or after July 1, 1996;

(6) Is a nonresident who changes residence from another state or territory of the United States or any other place to Georgia who is required to register as a sexual offender under federal law, military law, tribal law, or the laws of another state or territory or who has been convicted in this state of a criminal offense against a victim who is a minor or any dangerous sexual offense;

(7) Is a nonresident sexual offender who enters this state for the purpose of employment or any other reason for a period exceeding 14 consecutive days or for an aggregate period of time exceeding 30 days during any calendar year regardless of whether such sexual offender is required to register under federal law, military law, tribal law, or the laws of another state or territory; or

(8) Is a nonresident sexual offender who enters this state for the purpose of attending school as a full-time or part-time student regardless of whether such sexual offender is required to register under federal law, military law, tribal law, or the laws of another state or territory.

(f) Any sexual offender required to register under this Code section shall:

(1) Provide the required registration information to the appropriate official before being released from prison or placed on parole, supervised release, or probation;

(2) Register in person with the sheriff of the county in which the sexual offender resides within 72 hours after the sexual offender's release from prison or placement on parole, supervised release, probation, or entry into this state;

(2.1) In the case of a sexual offender whose place of residence is the status of homelessness, in lieu of the requirements of paragraph (2) of this subsection, register in person with the sheriff of the county in which the sexual offender sleeps within 72 hours after the sexual offender's release from prison or placement on parole, supervised release, probation, or entry into this state and provide the location where he or she sleeps;

(3) Maintain the required registration information with the sheriff of each county in which the sexual offender resides or sleeps;

(4) Renew the required registration information with the sheriff of the county in which the sexual offender resides or sleeps by reporting in person to the sheriff within 72 hours prior to such offender's birthday each year to be photographed and fingerprinted;

(5) Update the required registration information with the sheriff of the county in which the sexual offender resides within 72 hours of any change to the required registration information, other than where he or she resides or sleeps if such person is homeless. If the information is the sexual offender's new address, the sexual offender shall give the information regarding the sexual offender's new address to the sheriff of the county in which the sexual offender last registered within 72 hours prior to any change of address and to the sheriff of the county to which the sexual offender is moving within 72 hours prior to establishing such new address. If the sexual offender is homeless and the information is the sexual offender's new sleeping location, within 72 hours of changing sleeping locations, the sexual offender shall give the information regarding the sexual offender's new sleeping location to the sheriff of the county in which the sexual offender last registered, and if the county has changed, to the sheriff of the county to which the sexual offender has moved; and

(6) Continue to comply with the registration requirements of this Code section for the entire life of the sexual offender, excluding ensuing periods of incarceration.

(g) A sexual offender required to register under this Code section may petition to be released from the registration requirements and from the residency or employment restrictions of this Code section in accordance with the provisions of Code Section 42-1-19.

(h) (1) The appropriate official or sheriff shall, within 72 hours after receipt of the required registration information, forward such information to the Georgia Bureau of Investigation. Once the data is entered into the Criminal Justice Information System by the appropriate official or sheriff, the Georgia Crime Information Center shall notify the sheriff of the sexual offender's county of residence, either permanent or temporary, the sheriff of the county of employment, and the sheriff of the county where the sexual offender attends an institution of higher education within 24 hours of entering the data or any change to the data.

(2) The Georgia Bureau of Investigation shall:

(A) Transmit all information, including the conviction data and fingerprints, to the Federal Bureau of Investigation within 24 hours of entering the data;

(B) Establish operating policies and procedures concerning record ownership, quality, verification, modification, and cancellation; and

(C) Perform mail out and verification duties as follows:

(i) Send each month Criminal Justice Information System network messages to sheriffs listing sexual offenders due for verification;

(ii) Create a photo image file from original entries and provide such entries to sheriffs to assist in sexual offender identification and verification;

(iii) Mail a nonforwardable verification form to the last reported address of the sexual offender within ten days prior to the sexual offender's birthday;

(iv) If the sexual offender changes residence to another state, notify the law enforcement agency with which the sexual offender shall register in the new state; and

(v) Maintain records required under this Code section.

(i) The sheriff's office in each county shall:

(1) Prepare and maintain a list of all sexual offenders and sexually dangerous predators residing in each county. Such list shall include the sexual offender's name; age; physical description; address; crime of conviction, including conviction date and the jurisdiction of the conviction; photograph; and the risk assessment classification level provided by the board, and an explanation of how the board classifies sexual offenders and sexually dangerous predators;

(2) Electronically submit and update all information provided by the sexual offender within two business days to the Georgia Bureau of Investigation in a manner prescribed by the Georgia Bureau of Investigation;

(3) Maintain and provide a list, manually or electronically, of every sexual offender residing in each county so that it may be available for inspection:

(A) In the sheriff's office;

(B) In any county administrative building;

(C) In the main administrative building for any municipal corporation;

(D) In the office of the clerk of the superior court so that such list is available to the public; and

(E) On a website maintained by the sheriff of the county for the posting of general information;

(4) Update the public notices required by paragraph (3) of this subsection within two business days of the receipt of such information;

(5) Inform the public of the presence of sexual offenders in each community;

(6) Update the list of sexual offenders residing in the county upon receipt of new information affecting the residence address of a sexual offender or upon the registration of a sexual offender moving into the county by virtue of release from prison, relocation from another county, conviction in another state, federal court, military tribunal, or tribal court. Such list, and any additions to such list, shall be delivered, within 72 hours of updating the list of sexual offenders residing in the county, to all schools or institutions of higher education located in the county;

(7) Within 72 hours of the receipt of changed required registration information, notify the Georgia Bureau of Investigation through the Criminal Justice Information System of each change of information;

(8) Retain the verification form stating that the sexual offender still resides at the address last reported;

(9) Enforce the criminal provisions of this Code section. The sheriff may request the assistance of the Georgia Bureau of Investigation to enforce the provisions of this Code section;

(10) Cooperate and communicate with other sheriffs' offices in this state and in the United States to maintain current data on the location of sexual offenders;

(11) Determine the appropriate time of day for reporting by sexual offenders, which shall be consistent with the reporting requirements of this Code section;

(12) If required by Code Section 42-1-14, place any electronic monitoring system on the sexually dangerous predator and explain its operation and cost;

(13) Provide current information on names and addresses of all registered sexual offenders to campus police with jurisdiction for the campus of an institution of higher education if the campus is within the sheriff's jurisdiction; and

(14) Collect the annual $250.00 registration fee from the sexual offender and transmit such fees to the state for deposit into the general fund.

(j) (1) The sheriff of the county where the sexual offender resides or last registered shall be the primary law enforcement official charged with communicating the whereabouts of the sexual offender and any changes in required registration information to the sheriff's office of the county or counties where the sexual offender is employed, volunteers, attends an institution of higher education, or moves.

(2) The sheriff's office may post the list of sexual offenders in any public building in addition to those locations enumerated in subsection (h) of this Code section.

(k) The Georgia Crime Information Center shall create the Criminal Justice Information System network transaction screens by which appropriate officials shall enter original data required by this Code section. Screens shall also be created for sheriffs' offices for the entry of record confirmation data; employment; changes of residence, institutions of higher education, or employment; or other pertinent data to assist in sexual offender identification.

(l) (1) On at least an annual basis, the Department of Education shall obtain from the Georgia Bureau of Investigation a complete list of the names and addresses of all registered sexual offenders and shall provide access to such information, accompanied by a hold harmless provision, to each school in this state. In addition, the Department of Education shall provide information to each school in this state on accessing and retrieving from the Georgia Bureau of Investigation's website a list of the names and addresses of all registered sexual offenders.

(2) On at least an annual basis, the Department of Early Care and Learning shall provide current information to all child care programs regulated pursuant to Code Section 20-1A-10 and to all child care learning centers, day-care, group day-care, and family day-care programs regulated pursuant to Code Section 49-5-12 on accessing and retrieving from the Georgia Bureau of Investigation's website a list of the names and addresses of all registered sexual offenders and shall include, on a continuing basis, such information with each application for licensure, commissioning, or registration for early care and education programs.

(3) On at least an annual basis, the Department of Human Services shall provide current information to all long-term care facilities for children on accessing and retrieving from the Georgia Bureau of Investigation's website a list of the names and addresses of all registered sexual offenders.

(m) Within ten days of the filing of a defendant's discharge and exoneration of guilt pursuant to Article 3 of Chapter 8 of this title, the clerk of court shall transmit the order of discharge and exoneration to the Georgia Bureau of Investigation and any sheriff maintaining records required under this Code section.

(n) Any individual who:

(1) Is required to register under this Code section and who fails to comply with the requirements of this Code section;

(2) Provides false information; or

(3) Fails to respond directly to the sheriff of the county where he or she resides or sleeps within 72 hours prior to such individual's birthday

shall be guilty of a felony and shall be punished by imprisonment for not less than one nor more than 30 years; provided, however, that upon the conviction of the second offense under this subsection, the defendant shall be punished by imprisonment for not less than five nor more than 30 years.

(o) The information collected pursuant to this Code section shall be treated as private data except that:

(1) Such information may be disclosed to law enforcement agencies for law enforcement purposes;

(2) Such information may be disclosed to government agencies conducting confidential background checks; and

(3) The Georgia Bureau of Investigation or any sheriff maintaining records required under this Code section shall, in addition to the requirements of this Code section to inform the public of the presence of sexual offenders in each community, release such other relevant information collected under this Code section that is necessary to protect the public concerning sexual offenders required to register under this Code section, except that the identity of a victim of an offense that requires registration under this Code section shall not be released.

(p) The Board of Public Safety is authorized to promulgate rules and regulations necessary for the Georgia Bureau of Investigation and the Georgia Crime Information Center to implement and carry out the provisions of this Code section.

(q) Law enforcement agencies, employees of law enforcement agencies, and state officials shall be immune from liability for good faith conduct under this article.

(r) Any violation of this Code section is declared to be a continuous offense, and venue for such offense shall be considered to have been committed in any county where:

(1) A sexual offender is required to register;

(2) An accused fails to comply with the requirements of this Code section; or

(3) An accused provides false information.



§ 42-1-13. Sexual Offender Registration Review Board; composition; appointment; administration and duties; immunity from liability

(a) The Sexual Offender Registration Review Board shall be composed of three professionals licensed under Title 43 and knowledgeable in the field of the behavior and treatment of sexual offenders; at least one representative from a victims' rights advocacy group or agency; and at least two representatives from law enforcement, each of whom is either employed by a law enforcement agency as a certified peace officer under Title 35 or retired from such employment. The members of the board shall be appointed by the commissioner of behavioral health and developmental disabilities for terms of four years. On and after July 1, 2006, successors to the members of the board shall be appointed by the Governor. Members of the board shall take office on the first day of September immediately following the expired term of that office and shall serve for a term of four years and until the appointment of their respective successors. No member shall serve on the board more than two consecutive terms. Vacancies occurring on the board, other than those caused by expiration of a term of office, shall be filled in the same manner as the original appointment to the position vacated for the remainder of the unexpired term and until a successor is appointed. Members shall be entitled to an expense allowance and travel cost reimbursement the same as members of certain other boards and commissions as provided in Code Section 45-7-21.

(b) The board shall be attached to the Department of Behavioral Health and Developmental Disabilities for administrative purposes and, provided there is adequate funding, shall:

(1) Exercise its quasi-judicial, rule-making, or policy-making functions independently of the department and without approval or control of the department;

(2) Prepare its budget, if any, and submit its budgetary requests, if any, through the department; and

(3) Hire its own personnel, including but not limited to administrative personnel and clinical evaluators.

(c) Any investigator who, as of June 30, 2012, was employed by the board shall be transferred to the Georgia Bureau of Investigation on July 1, 2012, and shall no longer be under the administration or supervision of the board, except as required to provide the board with information as set forth in paragraph (15) of subsection (a) of Code Section 35-3-4. The executive director of the board shall arrange administratively for the transfer of any equipment relating to the transfer of such personnel.

(d) Members of the board shall be immune from liability for good faith conduct under this article.



§ 42-1-14. Risk assessment classification; classification as "sexually dangerous predator"; electronic monitoring

(a) (1) The board shall determine the likelihood that a sexual offender will engage in another crime against a victim who is a minor or a dangerous sexual offense. The board shall make such determination for any sexual offender convicted on or after July 1, 2006, of a criminal offense against a victim who is a minor or a dangerous sexual offense and for any sexual offender incarcerated on July 1, 2006, but convicted prior to July 1, 2006, of a criminal offense against a victim who is a minor. Any sexual offender who changes residence from another state or territory of the United States or any other place to this state and who is not already designated under Georgia law as a sexually dangerous predator, sexual predator, or sexually violent predator shall have his or her required registration information forwarded by the sheriff of his or her county of registration to the board for the purpose of risk assessment classification. The board shall also make such determination upon the request of a superior court judge for purposes of considering a petition to be released from registration restrictions or residency or employment restrictions as provided for in Code Section 42-1-19.

(2) A sexual offender shall be placed into Level I risk assessment classification, Level II risk assessment classification, or sexually dangerous predator classification based upon the board's assessment criteria and information obtained and reviewed by the board. The sexual offender may provide the board with information, including, but not limited to, psychological evaluations, sexual history polygraph information, treatment history, and personal, social, educational, and work history, and may agree to submit to a psychosexual evaluation or sexual history polygraph conducted by the board. If the sexual offender has undergone treatment or supervision through the Department of Corrections or the Department of Community Supervision, such treatment records shall also be submitted to the board for evaluation. The prosecuting attorney shall provide the board with any information available to assist the board in rendering an opinion, including, but not limited to, criminal history and records related to previous criminal history. The board shall utilize the Georgia Bureau of Investigation to assist it in obtaining information relative to its evaluation of sexual offenders and the Georgia Bureau of Investigation shall provide the board with information as requested by the board. The board shall be authorized to obtain information from supervision records of the State Board of Pardons and Paroles regarding such sexual offender, but such records shall remain confidential state secrets in accordance with Code Section 42-9-53 and shall not be made available to any other person or entity or be subject to subpoena unless declassified by the State Board of Pardons and Paroles. The clerk of court shall send a copy of the sexual offender's conviction to the board and notify the board that a sexual offender's evaluation will need to be performed. The board shall render its recommendation for risk assessment classification within:

(A) Sixty days of receipt of a request for an evaluation if the sexual offender is being sentenced pursuant to subsection (c) of Code Section 17-10-6.2;

(B) Six months prior to the sexual offender's proposed release from confinement if the offender is incarcerated;

(C) Sixty days of receipt of the required registration information from the sheriff when the sexual offender changes residence from another state or territory of the United States or any other place to this state and is not already classified;

(D) Sixty days if the sexual offender is sentenced to a probated or suspended sentence; and

(E) Ninety days if such classification is requested by the court pursuant to a petition filed under Code Section 42-1-19.

(3) The board shall notify the sexual offender by first-class mail of its determination of risk assessment classification and shall send a copy of such classification to the Georgia Bureau of Investigation, the Department of Corrections, the Department of Community Supervision, the sheriff of the county where the sexual offender is registered, and the sentencing court, if applicable.

(b) If the board determines that a sexual offender should be classified as a Level II risk assessment classification or as a sexually dangerous predator, the sexual offender may petition the board to reevaluate his or her classification. To file a petition for reevaluation, the sexual offender shall be required to submit his or her written petition for reevaluation to the board within 30 days from the date of the letter notifying the sexual offender of his or her classification. The sexual offender shall have 60 days from the date of the notification letter to submit information as provided in subsection (a) of this Code section in support of the sexual offender's petition for reevaluation. If the sexual offender fails to submit the petition or supporting documents within the time limits provided, the classification shall be final. The board shall notify the sexual offender by first-class mail of its decision on the petition for reevaluation of risk assessment classification and shall send a copy of such notification to the Georgia Bureau of Investigation, the Department of Corrections, the Department of Community Supervision, the sheriff of the county where the sexual offender is registered, and the sentencing court, if applicable.

(c) A sexual offender who is classified by the board as a Level II risk assessment classification or as a sexually dangerous predator may file a petition for judicial review of his or her classification within 30 days of the date of the notification letter or, if the sexual offender has requested reevaluation pursuant to subsection (b) of this Code section, within 30 days of the date of the letter denying the petition for reevaluation. The petition for judicial review shall name the board as defendant, and the petition shall be filed in the superior court of the county where the offices of the board are located. Within 30 days after service of the appeal on the board, the board shall submit a summary of its findings to the court and mail a copy, by first-class mail, to the sexual offender. The findings of the board shall be considered prima-facie evidence of the classification. The court shall also consider any relevant evidence submitted, and such evidence and documentation shall be mailed to the parties as well as submitted to the court. The court may hold a hearing to determine the issue of classification. The court may uphold the classification of the board, or, if the court finds by a preponderance of the evidence that the sexual offender is not placed in the appropriate classification level, the court shall place the sexual offender in the appropriate risk assessment classification. The court's determination shall be forwarded by the clerk of the court to the board, the sexual offender, the Georgia Bureau of Investigation, and the sheriff of the county where the sexual offender is registered.

(d) Any individual who was classified as a sexually violent predator prior to July 1, 2006, shall be classified as a sexually dangerous predator on and after July 1, 2006.

(e) Any sexually dangerous predator shall be required to wear an electronic monitoring system that shall have, at a minimum:

(1) The capacity to locate and record the location of a sexually dangerous predator by a link to a global positioning satellite system;

(2) The capacity to timely report or record a sexually dangerous predator's presence near or within a crime scene or in a prohibited area or the sexually dangerous predator's departure from specific geographic locations; and

(3) An alarm that is automatically activated and broadcasts the sexually dangerous predator's location if the global positioning satellite monitor is removed or tampered with by anyone other than a law enforcement official designated to maintain and remove or replace the equipment.

Such electronic monitoring system shall be worn by a sexually dangerous predator for the remainder of his or her natural life. The sexually dangerous predator shall pay the cost of such system to the Department of Community Supervision if the sexually dangerous predator is under probation or parole supervision and to the sheriff after the sexually dangerous predator completes his or her term of probation and parole or if the sexually dangerous predator has moved to this state from another state, territory, or country. The electronic monitoring system shall be placed upon the sexually dangerous predator prior to his or her release from confinement. If the sexual offender is not in custody, within 72 hours of the decision classifying the sexual offender as a sexually dangerous predator in accordance with subsection (b) of this Code section, the sexually dangerous predator shall report to the sheriff of the county of his or her residence for purposes of having the electronic monitoring system placed on the sexually dangerous predator.

(f) In addition to the requirements of registration for all sexual offenders, a sexually dangerous predator shall report to the sheriff of the county where such predator resides six months following his or her birth month and update or verify his or her required registration information.



§ 42-1-15. Restriction on registered offenders residing, working, or loitering within certain distance of child care facilities, churches, schools, or areas where minors congregate; penalty for violations; civil causes of action

(a) As used in this Code section, the term:

(1) "Individual" means a person who is required to register pursuant to Code Section 42-1-12.

(2) "Lease" means a right of occupancy pursuant to a written and valid lease or rental agreement.

(3) "Minor" means any person who is under 18 years of age.

(4) "Volunteer" means to engage in an activity in which one could be, and ordinarily would be, employed for compensation, and which activity involves working with, assisting, or being engaged in activities with minors; provided, however, that such term shall not include participating in activities limited to persons who are 18 years of age or older or participating in worship services or engaging in religious activities or activities at a place of worship that do not include supervising, teaching, directing, or otherwise participating with minors who are not supervised by an adult who is not an individual required to register pursuant to Code Section 42-1-12.

(b) On and after July 1, 2008, no individual shall reside within 1,000 feet of any child care facility, church, school, or area where minors congregate if the commission of the act for which such individual is required to register occurred on or after July 1, 2008. Such distance shall be determined by measuring from the outer boundary of the property on which the individual resides to the outer boundary of the property of the child care facility, church, school, or area where minors congregate at their closest points.

(c) (1) On and after July 1, 2008, no individual shall be employed by or volunteer at any child care facility, school, or church or by or at any business or entity that is located within 1,000 feet of a child care facility, a school, or a church if the commission of the act for which such individual is required to register occurred on or after July 1, 2008. Such distance shall be determined by measuring from the outer boundary of the property of the location at which such individual is employed or volunteers to the outer boundary of the child care facility, school, or church at their closest points.

(2) On or after July 1, 2008, no individual who is a sexually dangerous predator shall be employed by or volunteer at any business or entity that is located within 1,000 feet of an area where minors congregate if the commission of the act for which such individual is required to register occurred on or after July 1, 2008. Such distance shall be determined by measuring from the outer boundary of the property of the location at which the sexually dangerous predator is employed or volunteers to the outer boundary of the area where minors congregate at their closest points.

(d) Notwithstanding any ordinance or resolution adopted pursuant to Code Section 16-6-24 or subsection (d) of Code Section 16-11-36, it shall be unlawful for any individual to loiter, as prohibited by Code Section 16-11-36, at any child care facility, school, or area where minors congregate.

(e) (1) If an individual owns or leases real property and resides on such property and a child care facility, church, school, or area where minors congregate thereafter locates itself within 1,000 feet of such property, or if an individual has established employment at a location and a child care facility, church, or school thereafter locates itself within 1,000 feet of such employment, or if a sexual predator has established employment and an area where minors congregate thereafter locates itself within 1,000 feet of such employment, such individual shall not be guilty of a violation of subsection (b) or (c) of this Code section, as applicable, if such individual successfully complies with subsection (f) of this Code section.

(2) An individual owning or leasing real property and residing on such property or being employed within 1,000 feet of a prohibited location, as specified in subsection (b) or (c) of this Code section, shall not be guilty of a violation of this Code section if such individual had established such property ownership, leasehold, or employment prior to July 1, 2008, and such individual successfully complies with subsection (f) of this Code section.

(f) (1) If an individual is notified that he or she is in violation of subsection (b) or (c) of this Code section, and if such individual claims that he or she is exempt from such prohibition pursuant to subsection (e) of this Code section, such individual shall provide sufficient proof demonstrating his or her exemption to the sheriff of the county where the individual is registered within ten days of being notified of any such violation.

(2) For purposes of providing proof of residence, the individual may provide a driver's license, government issued identification, or any other documentation evidencing where the individual's habitation is fixed. For purposes of providing proof of property ownership, the individual shall provide a copy of his or her warranty deed, quitclaim deed, or voluntary deed, or other documentation evidencing property ownership.

(3) For purposes of providing proof of a leasehold, the individual shall provide a copy of the applicable lease agreement. Leasehold exemptions shall only be for the duration of the executed lease.

(4) For purposes of providing proof of employment, the individual may provide an Internal Revenue Service Form W-2, a pay check, or a notarized verification of employment from the individual's employer, or other documentation evidencing employment. Such employment documentation shall evidence the location in which such individual actually carries out or performs the functions of his or her job.

(5) Documentation provided pursuant to this subsection may be required to be date specific, depending upon the individual's exemption claim.

(g) Any individual who knowingly violates this Code section shall be guilty of a felony and shall be punished by imprisonment for not less than ten nor more than 30 years.

(h) Nothing in this Code section shall create, either directly or indirectly, any civil cause of action against or result in criminal prosecution of any person, firm, corporation, partnership, trust, or association other than an individual required to be registered under Code Section 42-1-12.



§ 42-1-16. Definitions; employment restrictions for sexual offenders; penalties

(a) As used in this Code section, the term:

(1) "Area where minors congregate" shall include all public and private parks and recreation facilities, playgrounds, skating rinks, neighborhood centers, gymnasiums, school bus stops, and public and community swimming pools.

(2) "Individual" means a person who is required to register pursuant to Code Section 42-1-12.

(3) "Lease" means a right of occupancy pursuant to a written and valid lease or rental agreement.

(4) "Minor" means any person who is under 18 years of age.

(b) Any individual who committed an act between July 1, 2006, and June 30, 2008, for which such individual is required to register shall not reside within 1,000 feet of any child care facility, church, school, or area where minors congregate. Such distance shall be determined by measuring from the outer boundary of the property on which the individual resides to the outer boundary of the property of the child care facility, church, school, or area where minors congregate at their closest points.

(c) (1) Any individual who committed an act between July 1, 2006, and June 30, 2008, for which such individual is required to register shall not be employed by any child care facility, school, or church or by or at any business or entity that is located within 1,000 feet of a child care facility, a school, or a church. Such distance shall be determined by measuring from the outer boundary of the property of the location at which such individual is employed to the outer boundary of the child care facility, school, or church at their closest points.

(2) Any individual who committed an act between July 1, 2006, and June 30, 2008, for which such individual is required to register who is a sexually dangerous predator shall not be employed by any business or entity that is located within 1,000 feet of an area where minors congregate. Such distance shall be determined by measuring from the outer boundary of the property of the location at which the sexually dangerous predator is employed to the outer boundary of the area where minors congregate at their closest points.

(d) Notwithstanding any ordinance or resolution adopted pursuant to Code Section 16-6-24 or subsection (d) of Code Section 16-11-36, it shall be unlawful for any individual to loiter, as prohibited by Code Section 16-11-36, at any child care facility, school, or area where minors congregate.

(e) (1) If an individual owns or leases real property and resides on such property and a child care facility, church, school, or area where minors congregate thereafter locates itself within 1,000 feet of such property, or if an individual has established employment at a location and a child care facility, church, or school thereafter locates itself within 1,000 feet of such employment, or if a sexual predator has established employment and an area where minors congregate thereafter locates itself within 1,000 feet of such employment, such individual shall not be guilty of a violation of subsection (b) or (c) of this Code section, as applicable, if such individual successfully complies with subsection (f) of this Code section.

(2) An individual owning or leasing real property and residing on such property or being employed within 1,000 feet of a prohibited location, as specified in subsection (b) or (c) of this Code section, shall not be guilty of a violation of this Code section if such individual had established such property ownership, leasehold, or employment prior to July 1, 2006, and such individual successfully complies with subsection (f) of this Code section.

(f) (1) If an individual is notified that he or she is in violation of subsection (b) or (c) of this Code section, and if such individual claims that he or she is exempt from such prohibition pursuant to subsection (e) of this Code section, such individual shall provide sufficient proof demonstrating his or her exemption to the sheriff of the county where the individual is registered within ten days of being notified of any such violation.

(2) For purposes of providing proof of residence, the individual may provide a driver's license, government issued identification, or any other documentation evidencing where the individual's habitation is fixed. For purposes of providing proof of property ownership, the individual shall provide a copy of his or her warranty deed, quitclaim deed, or voluntary deed, or other documentation evidencing property ownership.

(3) For purposes of providing proof of a leasehold, the individual shall provide a copy of the applicable lease agreement. Leasehold exemptions shall only be for the duration of the executed lease.

(4) For purposes of providing proof of employment, the individual may provide an Internal Revenue Service Form W-2, a pay check, or a notarized verification of employment from the individual's employer, or other documentation evidencing employment. Such employment documentation shall evidence the location in which such individual actually carries out or performs the functions of his or her job.

(5) Documentation provided pursuant to this subsection may be required to be date specific, depending upon the individual's exemption claim.

(g) Any individual who knowingly violates this Code section shall be guilty of a felony and shall be punished by imprisonment for not less than ten nor more than 30 years.

(h) Nothing in this Code section shall create, either directly or indirectly, any civil cause of action against or result in criminal prosecution of any person, firm, corporation, partnership, trust, or association other than an individual required to be registered under Code Section 42-1-12.



§ 42-1-17. Definitions; residency restrictions for sexual offenders; penalties

(a) As used in this Code section, the term:

(1) "Area where minors congregate" shall include all public and private parks and recreation facilities, playgrounds, skating rinks, neighborhood centers, gymnasiums, and similar facilities providing programs or services directed towards persons under 18 years of age.

(2) "Child care facility" means all public and private pre-kindergarten facilities, child care learning centers, and preschool facilities.

(3) "Individual" means a person who is required to register pursuant to Code Section 42-1-12.

(4) "Lease" means a right of occupancy pursuant to a written and valid lease or rental agreement.

(5) "Minor" means any person who is under 18 years of age.

(b) Any individual who committed an act between June 4, 2003, and June 30, 2006, for which such individual is required to register shall not reside within 1,000 feet of any child care facility, school, or area where minors congregate. Such distance shall be determined by measuring from the outer boundary of the property on which the individual resides to the outer boundary of the property of the child care facility, school, or area where minors congregate at their closest points.

(c) (1) If an individual owns or leases real property and resides on such property and a child care facility, school, or area where minors congregate thereafter locates itself within 1,000 feet of such property, such individual shall not be guilty of a violation of subsection (b) of this Code section if such individual successfully complies with subsection (d) of this Code section.

(2) An individual owning or leasing real property and residing on such property within 1,000 feet of a prohibited location, as specified in subsection (b) of this Code section, shall not be guilty of a violation of this Code section if such individual had established such property ownership or leasehold prior to June 4, 2003, and such individual successfully complies with subsection (d) of this Code section.

(d) (1) If an individual is notified that he or she is in violation of subsection (b) of this Code section, and if such individual claims that he or she is exempt from such prohibition pursuant to subsection (c) of this Code section, such individual shall provide sufficient proof demonstrating his or her exemption to the sheriff of the county where the individual is registered within ten days of being notified of any such violation.

(2) For purposes of providing proof of residence, the individual may provide a driver's license, government issued identification, or any other documentation evidencing where the individual's habitation is fixed. For purposes of providing proof of property ownership, the individual shall provide a copy of his or her warranty deed, quitclaim deed, or voluntary deed, or other documentation evidencing property ownership.

(3) For purposes of providing proof of a leasehold, the individual shall provide a copy of the applicable lease agreement. Leasehold exemptions shall only be for the duration of the executed lease.

(4) Documentation provided pursuant to this subsection may be required to be date specific, depending upon the individual's exemption claim.

(e) Any individual who knowingly violates this Code section shall be guilty of a felony and shall be punished by imprisonment for not less than one nor more than three years.

(f) Nothing in this Code section shall create, either directly or indirectly, any civil cause of action against or result in criminal prosecution of any person, firm, corporation, partnership, trust, or association other than an individual required to be registered under Code Section 42-1-12.



§ 42-1-18. "Photograph" defined; photographing minor without consent of parent or guardian prohibited; penalty

(a) As used in this Code section, the term "photograph" means to take any picture, film or digital photograph, motion picture film, videotape, or similar visual representation or image of a person.

(b) No person required to register as a sexual offender pursuant to Code Section 42-1-12 shall intentionally photograph a minor without the consent of the minor's parent or guardian.

(c) Any person who knowingly violates this Code section shall be guilty of a misdemeanor of a high and aggravated nature.



§ 42-1-19. Petition for release from registration requirements

(a) An individual required to register pursuant to Code Section 42-1-12 may petition a superior court for release from registration requirements and from any residency or employment restrictions of this article if the individual:

(1) Has completed all prison, parole, supervised release, and probation for the offense which required registration pursuant to Code Section 42-1-12; and

(A) Is confined to a hospice facility, skilled nursing home, residential care facility for the elderly, or nursing home;

(B) Is totally and permanently disabled as such term is defined in Code Section 49-4-80; or

(C) Is otherwise seriously physically incapacitated due to illness or injury;

(2) Was sentenced for a crime that became punishable as a misdemeanor on or after July 1, 2006, and meets the criteria set forth in subparagraphs (c)(1)(A) through (c)(1)(F) of Code Section 17-10-6.2;

(3) Is required to register solely because he or she was convicted of kidnapping or false imprisonment involving a minor and such offense did not involve a sexual offense against such minor or an attempt to commit a sexual offense against such minor. For purposes of this paragraph, the term "sexual offense" means any offense listed in division (a)(10)(B)(i) or (a)(10)(B)(iv) through (a)(10)(B)(xix) of Code Section 42-1-12; or

(4) Has completed all prison, parole, supervised release, and probation for the offense which required registration pursuant to Code Section 42-1-12 and meets the criteria set forth in subparagraphs (c)(1)(A) through (c)(1)(F) of Code Section 17-10-6.2.

(b) (1) A petition for release pursuant to this Code section shall be filed in the superior court of the jurisdiction in which the individual was convicted; provided, however, that if the individual was not convicted in this state, such petition shall be filed in the superior court of the county where the individual resides.

(2) Such petition shall be served on the district attorney of the jurisdiction where the petition is filed, the sheriff of the county where the petition is filed, and the sheriff of the county where the individual resides. Service on the district attorney and sheriff may be had by mailing a copy of the petition with a proper certificate of service.

(3) If a petition for release is denied, another petition for release shall not be filed within a period of two years from the date of the final order on a previous petition.

(c) (1) An individual who meets the requirements of paragraph (1), (2), or (3) of subsection (a) of this Code section shall be considered for release from registration requirements and from residency or employment restrictions.

(2) An individual who meets the requirements of paragraph (4) of subsection (a) of this Code section may be considered for release from registration requirements and from residency or employment restrictions only if:

(A) Ten years have elapsed since the individual completed all prison, parole, supervised release, and probation for the offense which required registration pursuant to Code Section 42-1-12; or

(B) The individual has been classified by the board as a Level I risk assessment classification, provided that if the board has not done a risk assessment classification for such individual, the court shall order such classification to be completed prior to considering the petition for release.

(d) In considering a petition pursuant to this Code section, the court may consider:

(1) Any evidence introduced by the petitioner;

(2) Any evidence introduced by the district attorney or sheriff; and

(3) Any other relevant evidence.

(e) The court shall hold a hearing on the petition if requested by the petitioner.

(f) The court may issue an order releasing the individual from registration requirements or residency or employment restrictions, in whole or part, if the court finds by a preponderance of the evidence that the individual does not pose a substantial risk of perpetrating any future dangerous sexual offense. The court may release an individual from such requirements or restrictions for a specific period of time. The court shall send a copy of any order releasing an individual from any requirements or restrictions to the sheriff and the district attorney of the jurisdiction where the petition is filed, to the sheriff of the county where the individual resides, to the Department of Corrections, to the Department of Community Supervision, and to the Georgia Bureau of Investigation.









Chapter 2 - Board and Department of Corrections

§ 42-2-1. Creation

There is created the Department of Corrections.



§ 42-2-2. Board members, officers, records, and compensation

(a) On and after July 1, 1983, the board shall consist of one member from each congressional district in the state and five additional members from the state at large. All members shall be appointed by the Governor, subject to confirmation by the Senate. The initial terms of members shall be as follows: two members representative of congressional districts and one at-large member shall be appointed for a term ending July 1, 1984; two members representative of congressional districts and one at-large member shall be appointed for a term ending July 1, 1985; two members representative of congressional districts and one at-large member shall be appointed for a term ending July 1, 1986; two members representative of congressional districts and one at-large member shall be appointed for a term ending July 1, 1987; and two members representative of congressional districts and one at-large member shall be appointed for a term ending July 1, 1988. Thereafter, all members appointed to the board by the Governor shall be appointed for terms of five years and until their successors are appointed and qualified. In the event of a vacancy during the term of any member by reason of death, resignation, or otherwise, the appointment of a successor by the Governor shall be for the remainder of the unexpired term of such member.

(b) The first members appointed under this Code section shall be appointed for terms which begin July 1, 1983. The members of the board serving on April 1, 1983, shall remain in office until their successors are appointed and qualified.

(c) The board shall annually elect one of its members as chairman and shall elect from its membership a secretary of the board. The secretary of the board shall keep adequate records and minutes of all business and official acts of the board. Records of the board shall be maintained in the office of the commissioner.

(d) Each member of the Board of Corrections shall receive the sum provided for by Code Section 45-7-21 for each day of actual attendance at meetings of the board and for each day of travel as a member of a committee of the board. In addition, upon recommendation by the chairman or the board, each member shall receive for out-of-state travel actual expenses incurred in connection therewith and reimbursement for actual transportation costs while traveling by public carrier or the legal mileage rate for the use of a personal automobile in connection with such attendance. Such sums, expenses, and costs shall be paid from funds appropriated or otherwise available to the Department of Corrections.



§ 42-2-3. Board meetings

The board shall meet once each month in the office of the commissioner, unless in the discretion of a majority of the board it is necessary or convenient to meet elsewhere to carry out the duties of the board. Special meetings may be held at such times and places as shall be specified by the call of the chairman of the board or by the commissioner. The secretary of the board shall give written notice of the time and place of all meetings of the board to each member of the board and to the commissioner. Meetings of the board shall be open to the public. However, the board may hold executive sessions pursuant to Chapter 14 of Title 50 whenever it, in its discretion, deems advisable. A majority of the board shall constitute a quorum for the transaction of business.



§ 42-2-4. Department created

There is created the Department of Corrections.



§ 42-2-5. Administrative functions of department

(a) The department shall administer the state's correctional institutions and the rehabilitative programs conducted therein.

(b) The department shall provide The Council of Superior Court Clerks of Georgia the data set forth in Code Section 15-12-40.1, without charge and in the electronic format requested.



§ 42-2-5.1. Special school district for school age youth

(a) In order to provide education for any school age youth incarcerated within any facility of the department, the department shall be considered a special school district which shall be given the same funding consideration for federal funds that school districts within this state are given. The special school district under the department shall have the powers, privileges, and authority exercised or capable of exercise by any other school district. The schools within the special school district shall be under the control of the commissioner, who shall serve as the superintendent of schools for such district, except as otherwise provided in subsection (b) of this Code section. The board shall serve as the board of education for such district. The board, acting alone or in cooperation with the State Board of Education, shall establish education standards for the district. As far as is practicable, such standards shall adhere to the standards adopted by the State Board of Education for the education of school age youth, while taking into account:

(1) The overriding security needs of correctional institutions and other restrictions inherent to the nature of correctional facilities;

(2) The effect of limited funding on the capability of the department to meet certain school standards; and

(3) Existing juvenile education standards of the Correctional Education Association and the American Correctional Association, which shall be given primary consideration where any conflicts arise.

(b) Any school within the department that is operated by a state charter school pursuant to a contract entered into in accordance with Code Section 20-2-2084.1 shall be under the control of the State Charter Schools Commission and the governing board of the state charter school, subject to any conditions in the contract. Any such school shall not be considered a part of the special school district established pursuant to this Code section.

(c) The effect of subsection (a) of this Code section shall not be to provide state funds to the special school district under the department through Part 4 of Article 6 of Chapter 2 of Title 20, except as otherwise provided in Code Section 20-2-2084.1.



§ 42-2-5.2. Educational programs for adult offenders; awarding of Program and Treatment Completion Certificate

(a) The board, acting alone or in cooperation with the State Board of the Technical College System of Georgia or other relevant education agencies, shall provide overall direction of educational programs for adult offenders in the correctional system and shall exercise program approval authority. The board may enter into written agreements with other educational organizations and agencies in order to provide adult offenders with such education and employment skills most likely to encourage gainful employment and discourage return to criminal activity upon release. The board may also enter into agreements with other educational organizations and agencies to attain program certification for its vocational and technical education programs.

(b) The board shall develop and implement programs to assist adult offenders with reentry into society upon release from prison. In addition to educational and vocational programs, reentry programs may include social and behavioral programs, substance abuse counseling, mentoring programs, financial planning, physical and mental health programs, and housing and federal assistance programs.

(c) The board shall create a Program and Treatment Completion Certificate that may be issued to offenders under the rules and regulations of the board. Such certificate shall symbolize an offender's achievements toward successful reentry into society. The board's rules and regulations relating to the issuance of such certificate shall take into account an offender's disciplinary record and any other factor the board deems relevant to an individual's qualification for such certificate. The board's rules and regulations shall specify eligibility considerations and requirements for completion of such certificate. An offender who was convicted of a serious violent felony, as such term is defined in Code Section 17-10-6.1, shall not be eligible for such certificate.

(d) Nothing in this Code section shall be construed to constitute a waiver of the sovereign immunity of the state, and no action shall be maintained against the state or any agency or department thereof for issuance of or failure to issue any Program and Treatment Completion Certificate.



§ 42-2-6. Office of commissioner created; general duties; appointment; compensation

(a) There is created the position of commissioner of corrections. The commissioner shall be the chief administrative officer of the department. Subject to the general policy established by the board, the commissioner shall supervise, direct, account for, organize, plan, administer, and execute the functions vested in the department by this title.

(b) The commissioner shall be appointed by and shall serve at the pleasure of the board. Beginning July 1, 1999, the salary of the commissioner shall be set by the Governor and the expenses and allowances of the commissioner shall be as set by statute.



§ 42-2-7. Duties of commissioner relating to department retirements

The commissioner shall act for the department for and in compliance to any retirement provisions for the employees and officials of the department.



§ 42-2-8. Additional duties of commissioner

(a) The commissioner shall direct and supervise all the administrative activities of the board and shall attend all meetings of the board. The commissioner shall also make, publish in print or electronically, and furnish to the General Assembly and to the Governor annual reports regarding the work of the board, along with such special reports as he or she may consider helpful in the administration of the penal system or as may be directed by the board. The commissioner shall perform such other duties and functions as are necessary or desirable to carry out the intent of this chapter and which he or she may be directed to perform by the board.

(b) The commissioner or the commissioner's designee shall be authorized to make and execute contracts and all other instruments necessary or convenient for the acquisition of professional and personal employment services and for the leasing of real property. Subject to legislative appropriations, the commissioner shall also be authorized to make and execute any contract for the land acquisition, design, construction, operation, maintenance, use, lease, or management of a state correctional institution or for any services pertaining to the custody, care, and control of inmates or other functions as are related to the discharge of these responsibilities and to designate any person or organization with whom the commissioner contracts as a law enforcement unit under paragraph (7) of Code Section 35-8-2.

(c) The commissioner and any person designated and serving in the position of his or her chief of staff shall be authorized to issue a warrant for the arrest of an offender who has escaped from the custody of the department upon probable cause to believe the offender has violated Code Section 16-10-52, relating to escape from lawful confinement.



§ 42-2-9. Selection of department personnel; establishment and maintenance of roster of employees

The commissioner is authorized to appoint and employ such clerical force as is necessary to carry on the administration of the penal system. He may also employ such experts and technical help as are needed, along with assistants to the commissioner, wardens, superintendents, guards, and other employees necessary for the operation of the state operated institutions where inmates are confined. The commissioner shall establish and maintain in his office a complete roster of all employees in his office and in each of the various institutions operating under the authority of the board.



§ 42-2-10. Office of board, commissioner, and staff

The executive office of the board and the commissioner shall be located in the City of Atlanta, and suitable quarters shall be assigned to the board and the commissioner and to his staff of employees.



§ 42-2-11. Powers and duties of board; adoption of rules and regulations

(a) The board shall establish the general policy to be followed by the department and shall have the duties, powers, authority, and jurisdiction provided for in this title or as otherwise provided by law.

(b) The board is authorized to adopt, establish, and promulgate rules and regulations governing the transaction of the business of the penal system of the state by the department and the commissioner and the administration of the affairs of the penal system in the different penal institutions coming under its authority and supervision and shall make the institutions as self-supporting as possible.

(c) (1) The board shall adopt rules governing the assignment, housing, working, feeding, clothing, treatment, discipline, rehabilitation, training, and hospitalization of all inmates coming under its custody.

(2) (A) As used in this paragraph, the term:

(i) "Evidence based practices" means supervision policies, procedures, programs, and practices that scientific research demonstrates reduce recidivism among individuals who are under some form of correctional supervision.

(ii) "Recidivism" means returning to prison or jail within three years of being placed on probation or being discharged or released from a department or jail facility.

(B) The board shall adopt rules and regulations governing the management and treatment of inmates coming under its custody to ensure that evidence based practices, including the use of a risk and needs assessment and any other method the board deems appropriate, guide decisions related to preparing inmates for release into the community. The board shall require the department to collect and analyze data and performance outcomes relevant to the level and type of treatment given to an inmate and the outcome of the treatment on his or her recidivism and prepare an annual report regarding such information which shall be submitted to the Governor, the Lieutenant Governor, the Speaker of the House of Representatives, and the chairpersons of the House Committee on State Properties and the Senate State Institutions and Property Committee.

(d) The board shall also adopt rules and regulations governing the conduct and the welfare of the employees of the state institutions operating under its authority and of the county correctional institutions and correctional facilities or programs operating under its supervision. It shall prescribe the working hours and conditions of work for employees in the office of the commissioner and in institutions operating under the authority of the board.

(e) The board shall also adopt rules and regulations governing the negotiation and execution of any contract for the land acquisition, design, construction, operation, maintenance, use, lease, or management of a state correctional institution or for any services pertaining to the custody, care, and control of inmates or other functions as are related to the discharge of these responsibilities.

(f) The board shall adopt rules:

(1) Providing for the transfer to a higher security facility of each inmate who commits battery or aggravated assault against a correctional officer while in custody; provided, however, that this provision shall not apply in instances where the inmate is already incarcerated in a maximum security facility; and

(2) Specifying the procedures for offering department assistance to employees who are victims of battery or aggravated assault by inmates in filing criminal charges or civil actions against their assailants, including procedures for posting notices that such assistance is available to any employee who is subjected to battery or aggravated assault by an inmate, but not including legal representation of such employees.

(g) All rules and regulations adopted pursuant to this Code section shall be adopted, established, promulgated, amended, repealed, filed, and published in accordance with the applicable provisions and procedure as set forth in Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." The courts shall take judicial notice of any such rules or regulations.

(h) As used in this Code section, the words "rules and regulations" shall have the same meaning as the word "rule" is defined in paragraph (6) of Code Section 50-13-2.

(i) The board shall have the authority to request bids and proposals and to enter into contracts for the operation of probation detention centers by private companies and entities for the confinement of probationers under Code Section 42-8-35.4. The board shall have the authority to adopt, establish, and promulgate rules and regulations for the operation of probation detention centers by private companies and entities.



§ 42-2-12. Reasonableness of rules and regulations

All rules and regulations enacted by the board under the authority of this chapter must be reasonable.



§ 42-2-13. Grants to municipal corporations and counties for local jails and correctional institutions

(a) The commissioner may make grants of funds to municipal corporations and counties for establishing, constructing, and operating local jails and correctional institutions. Any such grant shall be in addition to, and not in lieu of, state payments made pursuant to Code Section 42-5-51 and Code Section 42-5-53. The commissioner shall make such grants where the recipient, sum, and purpose have been specified by appropriation. From funds generally available for such grants, but when such funds are available without specification other than general purpose, the commissioner shall allocate such funds according to criteria established by the commissioner, including, but not limited to, overpopulation, innovativeness, efficiency, multigovernment involvement, and readiness.

(b) Pursuant to Article VII, Section III, Paragraph III of the Constitution and as otherwise may be authorized, all grants similar to grants provided for in subsection (a) of this Code section made by the department before March 15, 1988, are ratified, confirmed, and approved.



§ 42-2-14. Power of Governor to declare state of emergency with regard to jail and prison overcrowding

The Governor, upon certification by the commissioner of corrections and approval by the director of the Office of Planning and Budget that the population of the prison system of the State of Georgia has exceeded the capacity of the prison system for any period of 90 consecutive days, beginning at any time after December 31, 1988, may declare a state of emergency with regard to jail and prison overcrowding. Following the declaration of such emergency, the department may establish additional facilities for use by the department, such facilities to be either of a permanent type of construction or of a temporary or movable type as the department may find most advantageous to the particular needs, to the end that the inmates under its supervision may be so distributed throughout the state as to facilitate individualization of treatment designed to prepare them for lawful living in the community where they are most likely to reside after their release from a correctional facility. For this purpose, the department may purchase or lease sites and suitable lands and erect necessary buildings thereon or purchase or lease existing facilities, all within the limits of appropriations as approved by the General Assembly. With the approval of the Governor, provisions of Chapter 5 of Title 50, relating to the Department of Administrative Services, or provisions of Code Section 50-6-25 or Chapter 22 of Title 50, relating to control over acquisition of professional services, may be waived by the department to facilitate the rapid construction or procurement of facilities for inmates; provided, however, that the authority to waive provisions of Code Section 50-6-25 shall terminate as of July 1, 1991. During any year in which correctional facilities are constructed or procured under this Code section and any requirements are waived, the department shall furnish the Governor and the General Assembly with a detailed report specifying the facilities constructed or procured, the requirements waived, and the reasons therefor.



§ 42-2-15. Employee benefit fund

(a) As used in this Code section, the term:

(1) "Employee" means a full-time or part-time employee of the department or an employee serving under contract with the department.

(2) "Employee benefit fund" means an account containing the facility's profits generated from vending services maintained by a local facility.

(3) "Executive director of the facility" means the warden, superintendent, or such other head of a facility.

(4) "Facility" means a prison, institution, detention center, or such other similar property under the jurisdiction or operation of the department.

(5) "Vending services" means one or more vending machines in a location easily accessible by employees, which services may also be accessible by members of the general public, but which vending machines do not require a manager or attendant for the purpose of purchasing food or drink items. Vending services shall be for the provision of snack or food items or nonalcoholic beverages and shall not include any tobacco products or alcoholic beverages.

(b) It is the intent of the General Assembly to provide an employee benefit as set forth in this Code section which benefit shall be of de minimis cost to the state and which shall in turn benefit the state through the retention of dedicated and experienced employees.

(c) Any other provision of the law notwithstanding, a facility is authorized to purchase vending machines or enter into vending service agreements by contract, sublease, or license for the purpose of providing vending services to each facility under the jurisdiction of the department. Vending services shall be provided in any facility where the operation of such vending services is capable of generating a profit for that facility. The facility's profits generated from the vending services shall be maintained by the local facility under the authority of the executive director of the facility in an interest-bearing account and the account shall be designated the "employee benefit fund."

(d) The fund shall be administered by a committee of five representatives of the facility to be selected by the executive director of the facility. Funds from the account may be spent as determined by a majority vote of the committee. Funds may be expended on an individual employee of the facility for the purpose of recognizing a death, birth, marriage, or prolonged illness or to provide assistance in the event of a natural disaster or devastation adversely affecting an employee or an employee's immediate family member. Funds may also be expended on an item or activity which shall benefit all employees of the facility equally for the purposes of developing camaraderie or otherwise fostering loyalty to the department or bringing together the employees of the facility for a meeting, training session, or similar gathering. Funds spent for an individual employee shall not exceed $250.00 per person per event and funds expended for employee gatherings or items shall not exceed $1,000.00 per event or single item; provided, however, that events conducted for the benefit of employees of an entire institution shall not exceed $4,500.00 per event.

(e) The employee benefit fund account of each facility shall be reviewed and audited by the administrative office of the local facility and by the department in accordance with standards and procedures established by the department. No account shall maintain funds in excess of $5,000.00. Any funds collected which cause the fund balance to exceed $5,000.00 shall be remitted to the department's general operating budget.

(f) Nothing in this Code section shall prohibit a facility from purchasing vending machines or providing or maintaining vending services which do not generate a profit, provided that such services are of no cost to the department, nor shall this Code section be construed so as to prohibit a private provider of vending services from making or retaining a profit pursuant to any agreement for such services.



§ 42-2-16. Retaining department issued weapons

(a) An employee leaving the service of the department under honorable conditions who has accumulated 20 or more years of service with the department as a certified officer shall be entitled as part of such employee's compensation to retain his or her department issued weapon.

(b) The board is authorized to promulgate rules and regulations for the implementation of this Code section.






Chapter 3 - Community Supervision and Transition

Article 1 - Board of Community Supervision; Department of Community Supervision

§ 42-3-1. Definitions

As used in this chapter, the term:

(1) "Board" means the Board of Community Supervision.

(2) "Commissioner" means the commissioner of community supervision.

(3) "Community supervision officer" means an individual employed by DCS who supervises probationers or parolees.

(4) "DCS" means the Department of Community Supervision.

(5) "Split sentence" means any felony sentence that includes a term of imprisonment followed by a term of probation.



§ 42-3-2. Board of Community Supervision created; membership; adoption of rules and regulations; duties

(a) There is created the Board of Community Supervision which shall establish the general policy to be followed by the Department of Community Supervision. The powers, functions, and duties of the Board of Corrections as they exist on June 30, 2015, with regard to the probation division of the Department of Corrections and supervision of probationers unless otherwise provided in this chapter are transferred to the Board of Community Supervision effective July 1, 2015. The powers, functions, and duties of the State Board of Pardons and Paroles as they exist on June 30, 2015, with regard to the supervision of parolees, unless otherwise provided in this chapter are transferred to the Board of Community Supervision effective July 1, 2015. The powers, functions, and duties of the Board of Juvenile Justice and the Department of Juvenile Justice as they exist on June 30, 2016, with regard to the probation supervision of children and reentry services for children who have been released from restrictive custody and who were adjudicated for a Class A designated felony act or Class B designated felony act, as such terms are defined in Code Section 15-11-2, are transferred to the Board of Community Supervision effective July 1, 2016, except as otherwise provided by the rules and regulations of the Board of Juvenile Justice governing such supervision. The powers, functions, and duties of the County and Municipal Probation Advisory Council as they exist on June 30, 2015, are transferred to the Board of Community Supervision effective July 1, 2015. The powers, functions, and duties of the Governor's Office of Transition, Support, and Reentry as they exist on June 30, 2016, with regard to reentry services are transferred to the board and DCS effective July 1, 2016. The powers, functions, and duties of the board that were transferred from the former County and Municipal Probation Advisory Council as it existed on June 30, 2015, to the board are transferred to DCS effective July 1, 2016; provided, however, that the power to set policy and promulgate rules and regulations for DCS shall be retained by the board.

(b) The board shall consist of 11 members. The commissioner of corrections, commissioner of juvenile justice, chairperson and vice chairperson of the State Board of Pardons and Paroles, director of the Division of Family and Children Services of the Department of Human Services, and commissioner of behavioral health and developmental disabilities shall be members of the board and shall serve on the board so long as they remain in their appointed positions. The Governor shall appoint:

(1) A sheriff who shall serve an initial term ending June 30, 2019, each subsequent term being four years;

(2) A mayor or city manager who shall serve an initial term ending June 30, 2018, each subsequent term being four years;

(3) A county commissioner or county manager who shall serve an initial term ending June 30, 2017, each subsequent term being four years;

(4) An individual who owns or is employed by a private corporation, private enterprise, private agency, or other private entity that is providing probation supervision services pursuant to Article 6 of Chapter 8 of this title who shall serve an initial term ending June 30, 2019, each subsequent term being four years; and

(5) An individual who is employed by a governing authority of a county, municipality, or consolidated government that is providing probation supervision services pursuant to Article 6 of Chapter 8 of this title who shall serve an initial term ending June 30, 2018, each subsequent term being four years.

(c) Vacancies in office shall be filled by appointment by the Governor in the same manner as the appointment to the position on the board which becomes vacant. An appointment to fill a vacancy, other than by expiration of a term of office, shall be for the balance of the unexpired term.

(d) Members of the board may be removed from office under the same conditions for removal from office of members of professional licensing boards provided in Code Section 43-1-17.

(e) There shall be a chairperson of the board, elected by and from the membership of the board, who shall be the presiding officer of the board.

(f) The members of the board shall receive per diem and expenses as shall be set and approved by the Office of Planning and Budget and in conformance with rates and allowances set for members of other state boards.

(g) (1) As used in this subsection, the term:

(A) "Evidence based practices" means supervision policies, procedures, programs, and practices that scientific research demonstrates reduce recidivism among individuals who are under some form of correctional supervision.

(B) "Recidivism" means returning to prison or jail within three years of being placed on probation or being discharged or released from a Department of Corrections or jail facility.

(2) The board shall adopt rules and regulations governing the management and treatment of probationers and parolees to ensure that evidence based practices, including the use of a risk and needs assessment and any other method the board deems appropriate, guide decisions related to managing probationers and parolees in the community. The board shall require DCS to collect and analyze data and performance outcomes relevant to the level and type of treatment given to a probationer or parolee and the outcome of the treatment on his or her recidivism and prepare an annual report regarding such information which shall be submitted to the Governor, the Lieutenant Governor, the Speaker of the House of Representatives, and the chairpersons of the House Committee on State Properties and the Senate State Institutions and Property Committee.

(h) The board shall adopt rules and regulations and such rules and regulations shall be adopted, established, promulgated, amended, repealed, filed, and published in accordance with the applicable provisions and procedure as set forth in Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." The courts shall take judicial notice of any such rules or regulations.

(i) As used in this Code section, the term "rules and regulations" shall have the same meaning as the word "rule" as defined in paragraph (6) of Code Section 50-13-2.

(j) The board shall perform duties required of it by law and shall, in addition thereto, be responsible for promulgation of all rules and regulations not in conflict with this chapter that may be necessary and appropriate to the administration of DCS, to the accomplishment of the purposes of this chapter and Chapters 8 and 9 of this title, and to the performance of the duties and functions of DCS as set forth in this chapter and Chapters 8 and 9 of this title.



§ 42-3-3. Department of Community Supervision created; responsibilities

(a) There is created the Department of Community Supervision. DCS shall be the agency primarily responsible for:

(1) Supervision of all defendants who receive a felony sentence of straight probation;

(2) Supervision of all defendants who receive a split sentence;

(3) Supervision of all defendants placed on parole or other conditional release from imprisonment by the State Board of Pardons and Paroles;

(4) Supervision of juvenile offenders released from restrictive custody due to an adjudication for a Class A designated felony act or Class B designated felony act, as such terms are defined in Code Section 15-11-2, except as otherwise provided by the rules and regulations of the Board of Juvenile Justice governing such supervision;

(5) Administration of laws, rules, and regulations relating to probation and parole supervision, as provided for by law;

(6) Enforcement of laws, rules, and regulations relating to probation and parole supervision, as provided for by law;

(7) Administration of laws as provided in this chapter and Chapters 8 and 9 of this title;

(8) Regulating entities and individuals that provide probation supervision services pursuant to Article 6 of Chapter 8 of this title;

(9) Reviewing the uniform professional standards for private probation officers and uniform contract standards for private probation contracts established in Code Section 42-8-107 and submit a report with its recommendations to the board. DCS shall submit its initial report on or before January 1, 2018, and shall continue such reviews every two years thereafter. Such report shall provide information which will allow the board to review the effectiveness of the uniform professional standards and uniform contract standards and, if necessary, to revise such standards;

(10) Producing an annual summary report; and

(11) Administering laws, rules, and regulations relating to misdemeanor probation supervision pursuant to Article 6 of Chapter 8 of this title.

(b) DCS shall ensure that community supervision officers who supervise juvenile offenders receive the same training to work specifically with children and adolescents as is provided for Department of Juvenile Justice probation officers. DCS shall offer the same array of services to juvenile offenders as are available to offenders who are committed to the Department of Juvenile Justice who are not placed in restrictive custody. With respect to the supervision of children, DCS shall be mindful of the purpose of Chapter 11 of Title 15 as set forth in Code Section 15-11-1.



§ 42-3-4. Commissioner of community supervision; duties

(a) There shall be a commissioner of community supervision who shall be both appointed by and serve at the pleasure of the Governor. Subject to the policies, rules, and regulations established by the board, the commissioner shall supervise, direct, account for, organize, plan, administer, and execute the functions of DCS.

(b) The commissioner shall receive an annual salary to be set by the Governor which shall be his or her total compensation for services as commissioner. The commissioner shall be reimbursed for all actual and necessary expenses incurred by him or her in carrying out his or her official duties.

(c) The position of commissioner shall be a separate and distinct position from any other position in state government. The duties of the commissioner shall be performed by the commissioner and not by any other officer of state government, and the commissioner shall not perform the duties of any other officer of state government.



§ 42-3-5. Administrative functions of department

(a) The commissioner, with the approval of the board, may establish units within DCS as he or she deems proper for its administration and shall designate persons to be assistant commissioners of each unit and to exercise authority as he or she may delegate to them in writing. The commissioner shall establish an offender transition and reentry unit within DCS to coordinate successful offender reentry in this state, reduce recidivism, enhance public safety through collaboration among stakeholders, and assist in ensuring the appropriate and responsible use of cost savings realized by justice reforms through reinvestment in evidence based, community centered services. The commissioner shall establish a misdemeanor probation unit within DCS to coordinate and oversee services provided under Article 6 of Chapter 8 of this title. The commissioner shall establish a victim services unit within DCS to coordinate:

(1) Payment of court ordered restitution; and

(2) Victim services, including, but not limited to, payments available to victims as provided by law and assisting victims with support services.

(b) The commissioner shall have the authority to employ as many individuals as he or she deems necessary for the administration of DCS and for the discharge of the duties of his or her office. The commissioner shall issue all necessary directions, instructions, orders, and rules applicable to employees of DCS. The commissioner shall have authority, as the commissioner deems proper, to employ, assign, compensate, and discharge employees of DCS within the limitations of DCS's appropriation and the restrictions set forth by law.

(c) No employee of DCS shall be compensated for services to DCS on a commission or contingent fee basis.

(d) Neither the commissioner nor any community supervision officer or employee of DCS shall be given or receive any fee, compensation, loan, gift, or other thing of value in addition to the compensation and expense allowance provided by law for any service or pretended service either rendered or to be rendered as commissioner or as a community supervision officer or employee of DCS.



§ 42-3-6. Rules and regulations

(a) The commissioner, with the approval of the board, shall have the power to make and publish reasonable rules and regulations not inconsistent with this title or other laws or with the Constitution of this state or of the United States for the administration of this chapter or any law which it is his or her duty to administer.

(b) The commissioner may prescribe forms as he or she deems necessary for the administration and enforcement of this chapter and Chapters 8 and 9 of this title or any law which it is his or her duty to administer.

(c) The commissioner may confer all powers of a police officer of this state, including, but not limited to, the power to make summary arrests for violations of any of the criminal laws of this state and the power to carry weapons, upon persons in the commissioner's employment as the commissioner deems necessary, provided that individuals so designated meet the requirements specified in all applicable laws.

(d) The commissioner or his or her designee may authorize certain persons in the commissioner's employment to assist law enforcement officers or correctional officers of local governments in preserving order and peace when so requested by such local authorities.

(e) The following rules and regulations shall remain in full force and effect as rules and regulations of DCS until amended, repealed, or superseded by rules or regulations adopted by the board:

(1) All rules and regulations previously adopted by the Advisory Council for Probation which relate to functions transferred under this chapter from the state-wide probation system to DCS;

(2) All rules and regulations previously adopted by the Department of Corrections or the Board of Corrections which relate to functions transferred under this chapter from the Department of Corrections to DCS;

(3) All rules and regulations previously adopted by the State Board of Pardons and Paroles which relate to functions transferred under this chapter from the State Board of Pardons and Paroles to DCS;

(4) All rules and regulations previously adopted by the Department of Juvenile Justice or the Board of Juvenile Justice which relate to functions transferred under this chapter from the Department of Juvenile Justice to DCS;

(5) All rules and regulations previously adopted by the County and Municipal Probation Advisory Council which relate to functions transferred under this chapter from the County and Municipal Probation Advisory Council to DCS; and

(6) All rules and regulations previously adopted by the Governor's Office of Transition, Support, and Reentry which relate to functions transferred under this chapter from the Governor's Office of Transition, Support, and Reentry to DCS.



§ 42-3-7. Transfer of prior appropriations, personnel, equipment, and facilities; probation and parole not affected by creation of department

(a) Appropriations to the Department of Corrections, the Department of Juvenile Justice, the County and Municipal Probation Advisory Council, the State Board of Pardons and Paroles, and the Governor's Office of Transition, Support, and Reentry for functions transferred to DCS pursuant to this chapter shall be transferred to DCS as provided for in Code Section 45-12-90. Personnel, equipment, and facilities previously employed by the Department of Corrections, the Department of Juvenile Justice, the County and Municipal Probation Advisory Council, the State Board of Pardons and Paroles, and the Governor's Office of Transition, Support, and Reentry for functions transferred to DCS pursuant to this chapter shall likewise be transferred to DCS. Any disagreement as to any of such transfers shall be resolved by the Governor. Any individual who is employed by the Department of Corrections as a probation officer or probation supervisor or by the State Board of Pardons and Paroles as a parole officer on or before July 1, 2016, and who is required by the terms of his or her employment to comply with the requirements of Chapter 8 of Title 35, the "Georgia Peace Officer Standards and Training Act," may remain in the employment of the employing agency but shall be transferred for administrative purposes only to DCS on July 1, 2015.

(b) The enactment of this chapter and the Act by which it is enacted shall not affect or abate the status of probation, parole, a probation revocation, or a parole revocation which occurred prior to July 1, 2015.



§ 42-3-8. Employee benefit fund

(a) As used in this Code section, the term:

(1) "Employee" means a full-time or part-time employee of DCS or an employee serving under contract with DCS.

(2) "Employee benefit fund" means an account containing the facility's profits generated from vending services maintained by a local facility.

(3) "Executive director of the facility" means the chief community supervision officer or such other head of a facility.

(4) "Facility" means a community supervision office or such other similar property under the jurisdiction or operation of DCS.

(5) "Vending services" means one or more vending machines in a location easily accessible by employees, which services may also be accessible by members of the general public, but which vending machines do not require a manager or attendant for the purpose of purchasing food or drink items. Vending services shall be for the provision of snack or food items or nonalcoholic beverages and shall not include any tobacco products or alcoholic beverages.

(b) It is the intent of the General Assembly to provide an employee benefit as set forth in this Code section, which benefit shall be of de minimis cost to the state and which shall in turn benefit the state through the retention of dedicated and experienced employees.

(c) Any other provision of the law notwithstanding, a facility is authorized to purchase vending machines or enter into vending service agreements by contract, sublease, or license for the purpose of providing vending services to each facility under the jurisdiction of the Department of Corrections. Vending services shall be provided in any facility where the operation of such vending services is capable of generating a profit for that facility. The facility's profits generated from the vending services shall be maintained by the local facility under the authority of the executive director of the facility in an interest-bearing account, and the account shall be designated the employee benefit fund.

(d) The employee benefit fund shall be administered by a committee of five representatives of the facility to be selected by the chief community supervision officer for such facility. Funds from the account may be spent as determined by a majority vote of the committee. Funds may be expended on an individual employee of the facility for the purpose of recognizing a death, birth, marriage, or prolonged illness or to provide assistance in the event of a natural disaster or devastation adversely affecting an employee or an employee's immediate family member. Funds may also be expended on an item or activity which shall benefit all employees of the facility equally for the purposes of developing camaraderie or otherwise fostering loyalty to DCS or bringing together the employees of the facility for a meeting, training session, or similar gathering. Funds spent for an individual employee shall not exceed $250.00 per person per event, and funds expended for employee gatherings or items shall not exceed $1,000.00 per event or single item; provided, however, that events conducted for the benefit of employees of an entire institution shall not exceed $4,500.00 per event.

(e) The employee benefit fund account of each facility shall be reviewed and audited by the administrative office of the local facility and by DCS in accordance with standards and procedures established by DCS. No account shall maintain funds in excess of $5,000.00. Any funds collected which cause the fund balance to exceed $5,000.00 shall be remitted to DCS's general operating budget.

(f) Nothing in this Code section shall prohibit a facility from purchasing vending machines or providing or maintaining vending services which do not generate a profit, provided that such services are of no cost to DCS, nor shall this Code section be construed so as to prohibit a private provider of vending services from making or retaining a profit pursuant to any agreement for such services.



§ 42-3-9. Retention of issued weapon and badge; survivor's rights to badge

(a) An employee leaving the service of DCS under honorable conditions who has accumulated 20 or more years of service with DCS as a community supervision officer, or 20 or more years of combined service as a parole officer with the State Board of Pardons and Paroles, a probation officer or supervisor with the Department of Corrections, and community supervision officer, shall be entitled as part of such employee's compensation to retain his or her DCS issued weapon and badge.

(b) As used in this subsection, the term "disability" means a disability that prevents an individual from working as a community supervision officer. When a community supervision officer leaves DCS as a result of a disability arising in the line of duty, such officer shall be entitled as part of such officer's compensation to retain his or her weapon and badge in accordance with regulations promulgated by the commissioner.

(c) A community supervision officer who is killed in the line of duty shall be entitled to have his or her DCS issued badge given to a surviving family member.

(d) The board is authorized to promulgate rules and regulations for the implementation of this Code section.



§ 42-3-10. Appeals of sanctions; venue; no waiver of immunity

(a) In order to appeal a sanction imposed by the board, a person shall remit a request for a hearing, in writing by certified mail or statutory overnight delivery, return receipt requested, to the board within 30 days from the date of personal notice or receipt of the notice of the sanction; otherwise, the right to such hearing shall be deemed waived. The board shall hold a hearing as provided in Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." If the sanction is sustained, the person who received the sanction shall have a right to file for a judicial review of the final decision, as provided for in Chapter 13 of Title 50, the "Georgia Administrative Procedure Act"; while such appeal is pending, the order of the board shall not be stayed. A petition for judicial review shall name the board as defendant, shall be served by certified mail or statutory overnight delivery, return receipt requested, and shall be filed in the superior court of the county where the offices of the board are located.

(b) Actions at law and in equity against the board or any of its members predicated upon omissions or acts done in a member's official capacity or under color thereof shall be brought in the superior court of the county where the offices of the board are located; provided, however, that nothing in this Code section shall be construed as waiving the immunity of the state to be sued without its consent.






Article 2 - Successful Transition and Reentry of Offender



Article 3 - Community Service

§ 42-3-50. Definitions; assignment of community service for personal gain prohibited

(a) As used in this article, the term:

(1) "Agency" means any private or public agency or organization approved by the court to participate in a community service program.

(2) "Community service" means uncompensated work by an offender with an agency for the benefit of the community pursuant to an order by a court as a condition of probation. Such term includes uncompensated service by an offender who lives in the household of a disabled person and provides aid and services to such disabled person, including, but not limited to, cooking, housecleaning, shopping, driving, bathing, and dressing.

(3) "Community service officer" means an individual appointed by the court to place and supervise offenders sentenced to community service. Such term may mean a paid professional or a volunteer.

(b) Except as provided in subsection (c) of this Code section, it shall be unlawful for an agency or community service officer to use or allow an offender to be used for any purpose resulting in private gain to any individual.

(c) Subsection (b) of this Code section shall not apply to:

(1) Services provided by an offender to a disabled person in accordance with paragraph (1) of subsection (c) of Code Section 42-3-52;

(2) Work on private property because of a natural disaster; or

(3) An order or direction by the sentencing court.

(d) Any person who violates subsection (b) of this Code section shall be guilty of a misdemeanor.



§ 42-3-51. Community service program; letter of application; requirements; limitation of liability

(a) Agencies desiring to participate in a community service program shall file with the court a letter of application showing:

(1) Eligibility;

(2) Number of offenders who may be placed with the agency;

(3) Work to be performed by the offender; and

(4) Provisions for supervising the offender.

(b) An agency selected for the community service program shall work offenders who are assigned to the agency by the court. If an offender violates a court order, the agency shall report such violation to the community service officer.

(c) If an agency violates any court order or provision of this article, the offender shall be removed from the agency and the agency shall no longer be eligible to participate in the community service program.

(d) No agency or community service officer shall be liable at law as a result of any of such agency's or community service officer's acts performed while participating in a community service program. This limitation of liability shall not apply to actions on the part of any agency or community service officer which constitute gross negligence, recklessness, or willful misconduct.



§ 42-3-52. Community service as condition of probation

(a) Community service may be considered as a condition of probation with primary consideration given to the following categories of offenders:

(1) Traffic violations;

(2) Ordinance violations;

(3) Noninjurious or nondestructive, nonviolent misdemeanors;

(4) Noninjurious or nondestructive, nonviolent felonies; and

(5) Other offenders considered upon the discretion of the court.

(b) The court may confer with the prosecuting attorney, the offender or his or her attorney if the offender is represented by an attorney, a community supervision officer, a community service officer, or other interested persons to determine if the community service program is appropriate for an offender. If community service is ordered as a condition of probation, the court shall order:

(1) Not less than 20 hours nor more than 250 hours in cases involving traffic or ordinance violations or misdemeanors, such service to be completed within one year; or

(2) Not less than 20 hours nor more than 500 hours in felony cases, such service to be completed within three years.

(c) (1) Any agency may recommend to the court that certain disabled persons are in need of a live-in attendant. The court shall confer with the prosecuting attorney, the offender or his or her attorney if the offender is represented by an attorney, a community supervision officer, a community service officer, or other interested persons to determine if a community service program involving a disabled person is appropriate for an offender. If community service as a live-in attendant for a disabled person is deemed appropriate and if both the offender and the disabled person consent to such service, the court may order such live-in community service as a condition of probation but for no longer than two years.

(2) The agency shall be responsible for coordinating the provisions of the cost of food or other necessities for the offender which the disabled person is not able to provide. The agency, with the approval of the court, shall determine a schedule which will provide the offender with certain free hours each week.

(3) Such live-in arrangement shall be terminated by the court upon the request of the offender or the disabled person. Upon termination of such arrangement, the court shall determine if the offender has met the conditions of probation.

(4) The appropriate agency shall make personal contact with the disabled person on a frequent basis to ensure the safety and welfare of the disabled person.

(d) The court may order an offender to perform community service hours in a 40 hour per week work detail in lieu of incarceration.

(e) Community service hours may be added to original court ordered hours as a disciplinary action by the court, as an additional requirement of any program in lieu of incarceration, or as part of the sentencing options system as set forth in Article 6 of this chapter.



§ 42-3-53. Placement with appropriate agency; approval by court; report of offender's performance

The community service officer shall place an offender sentenced to community service as a condition of probation with an appropriate agency. The agency and work schedule shall be approved by the court. If the offender is employed at the time of sentencing or if the offender becomes employed after sentencing, the community service officer shall consider the offender's work schedule and, to the extent practicable, shall schedule the community service so that it will not conflict with the offender's work schedule. This shall not be construed as requiring the community service officer to alter scheduled community service based on changes in an offender's work schedule. The community service officer shall supervise the offender for the duration of the community service sentence. Upon completion of the community service sentence, the community service officer shall prepare a written report evaluating the offender's performance which shall be used to determine if the conditions of probation have been satisfied.



§ 42-3-54. Applicability of Articles 2, 3, and 6 of this chapter; award of good time

(a) The provisions of Article 2 of Chapter 8 of this title shall be applicable to offenders sentenced to community service as a condition of probation pursuant to this article. The provisions of Article 3 of Chapter 8 of this title shall be applicable to first offenders sentenced pursuant to this article. The provisions of Article 6 of Chapter 8 of this title shall be applicable to misdemeanor or ordinance violator offenders sentenced to community service as a condition of probation pursuant to this article.

(b) Any offender who provides live-in community service but who is later incarcerated for breaking the conditions of probation or for any other cause may be awarded good time for each day of live-in community service the same as if such offender were in prison for such number of days.






Article 4 - Pretrial Release and Diversion Programs

§ 42-3-70. Operation of pretrial release and diversion programs

DCS shall be authorized to establish and operate pretrial release and diversion programs as rehabilitative measures for persons charged with felonies for which bond is permissible under the law in the courts of this state prior to conviction; provided, however, that no such program shall be established in a county without the unanimous approval of the superior court judges, the district attorney, and the sheriff of such county. The board shall promulgate rules and regulations governing any pretrial release and diversion programs established and operated by DCS and shall grant authorization for the establishment of such programs based on the availability of sufficient staff and resources.



§ 42-3-71. Discretionary release upon application by person charged with felony

The court in which a person is charged with a felony for which bond is permissible under the law may, upon the application by the person so charged, at its discretion release the person prior to conviction and upon recognizance to the supervision of a pretrial release or diversion program established and operated by DCS after an investigation and upon recommendation of the staff of the pretrial release or diversion program. In no case, however, shall any person be so released unless after consultation with his or her attorney or an attorney made available to the person if he or she is indigent that person has voluntarily agreed to participate in the pretrial release or diversion program and knowingly and intelligently has waived his or her right to a speedy trial for the period of pretrial release or diversion.



§ 42-3-72. Contracts with counties for services and facilities

DCS may contract with the various counties of this state for the services and facilities necessary to operate pretrial release and diversion programs established under this article, and both DCS and the counties are authorized to enter into such contracts as are appropriate to carry out the purpose of this article.



§ 42-3-73. Authority to establish and operate pretrial release diversion programs does not affect contracting authority of Georgia Department of Labor

The authority to establish and operate pretrial release and diversion programs granted to DCS under this article shall not affect the authority of the Georgia Department of Labor to enter into agreements with district attorneys of the several judicial circuits of this state for the purpose of establishing and operating pretrial intervention programs in such judicial circuits.



§ 42-3-74. Judicial approval for pretrial release and diversion program required

No person shall be released on his or her own recognizance or approved for a pretrial release and diversion program without first having the approval in writing of the judge of the court having jurisdiction of the case.






Article 5 - Diversion Center and Program for Violation of Alimony and Child Support Orders

§ 42-3-90. Establishment of diversion center; authorization for travel to and from employment; requirements during confinement at diversion center

A county shall be authorized to establish a diversion center under the direction of the sheriff of the county in which the diversion center is located and a diversion program for the confinement of certain persons who have been found in contempt of court for violation of orders granting temporary or permanent alimony or child support and sentenced pursuant to subsection (c) of Code Section 15-1-4. While in such diversion program, the respondent shall be authorized to travel to and from his or her place of employment and to continue his or her occupation. The official in charge of the diversion program or his or her designee shall prescribe the routes, manner of travel, and periods of travel to be used by the respondent in attending to his or her occupation. If the respondent's occupation requires the respondent to travel away from his or her place of employment, the amount and conditions of such travel shall be approved by the official in charge of the diversion center or his or her designee. When the respondent is not traveling to or from his or her place of employment or engaging in his or her occupation, such person shall be confined in the diversion center during the term of the sentence. With the approval of the sheriff or his or her designee, the respondent may participate in educational or counseling programs offered at the diversion center. While participating in the diversion program, the respondent shall be liable for alimony or child support as previously ordered, including arrears, and his or her income shall be subject to the provisions of Code Sections 19-6-30 through 19-6-33 and Chapter 11 of Title 19. In addition, should any funds remain after payment of child support or alimony, the respondent may be charged a fee payable to the county operating the diversion program to cover the costs of his or her incarceration and the administration of the diversion program which fee shall be not more than $30.00 per day or the actual per diem cost of maintaining the respondent, whichever is less, for the entire period of time the person is confined to the center and participating in the program. If the respondent fails to comply with any of the requirements imposed upon him or her in accordance with this Code section, nothing shall prevent the sentencing judge from revoking such assignment to a diversion program and providing for alternative methods of incarceration.






Article 6 - Probation Management

§ 42-3-110. Short title

This article shall be known and may be cited as the "Probation Management Act."



§ 42-3-111. Definitions

For purposes of this article, the term:

(1) "Chief community supervision officer" means the highest ranking field community supervision officer in each judicial circuit.

(2) "Electronic monitoring" means supervising, mapping, or tracking the location of a probationer by means including electronic surveillance, voice recognition, facial recognition, fingerprinting or biometric scan, automated kiosk, automobile ignition interlock device, or global positioning systems which may coordinate data with crime scene information.

(3) "Hearing officer" means an impartial DCS employee or representative who has been selected and appointed to hear alleged cases regarding violations of probation for administrative sanctioning.

(4) "Initial sanction" means the sanction set by the judge upon initial sentencing.

(5) "Options system day reporting center" means a state facility providing supervision of probationers which includes, but is not limited to, mandatory reporting, program participation, drug testing, community service, all special conditions of probation, and general conditions of probation as set forth in Code Section 42-8-35.

(6) "Options system probationer" means a probationer who has been sentenced to the sentencing options system.

(7) "Probation supervision" means a level of probation supervision which includes, but is not limited to, general conditions of probation as set forth in Code Section 42-8-35 and all special conditions of probation.

(8) "Residential substance abuse treatment facility" means a state correctional facility that provides inpatient treatment for alcohol and drug abuse.

(9) "Sentencing options system" means a continuum of sanctions for probationers that includes the sanctions set forth in subsection (c) of Code Section 42-3-113.



§ 42-3-112. Sentencing options system

(a) In addition to any other terms or conditions of probation provided for under this chapter, the sentencing judge may require that defendants who are sentenced to probation pursuant to subsection (c) of Code Section 42-8-34 be ordered to the sentencing options system.

(b) When a defendant has been ordered to the sentencing options system, the court shall retain jurisdiction throughout the period of the probated sentence as provided in subsection (g) of Code Section 42-8-34 and may modify or revoke any part of a probated sentence as provided in Code Section 42-8-34.1 and subsection (c) of Code Section 42-8-38.



§ 42-3-113. System of administrative sanctions

(a) DCS shall be authorized to establish by rules and regulations a system of administrative sanctions as an alternative to judicial modifications or revocations for probationers who violate the terms and conditions of the sentencing options system established under this article. DCS may not, however, sanction probationers for violations of special conditions of probation or general conditions of probation for which the sentencing judge has expressed an intention that such violations be heard by the court pursuant to Code Section 42-8-34.1.

(b) DCS shall only impose restrictions which are equal to or less restrictive than the sanction cap set by the sentencing judge.

(c) The administrative sanctions which may be imposed by DCS are as follows, from most restrictive to least restrictive:

(1) Probation detention center or residential substance abuse treatment facility;

(2) Probation boot camp;

(3) DCS day reporting center;

(4) Electronic monitoring;

(5) Community service; or

(6) Probation supervision.

(d) DCS may order offenders sanctioned pursuant to paragraphs (1) through (3) of subsection (c) of this Code section to be held in the local jail until transported to a designated facility.



§ 42-3-114. Preliminary hearing for alleged violation of probation

(a) Whenever an options system probationer is arrested on a warrant for an alleged violation of probation, an informal preliminary hearing shall be held within a reasonable time not to exceed 15 days.

(b) A preliminary hearing shall not be required when:

(1) The probationer is not under arrest on a warrant;

(2) The probationer signed a waiver of a preliminary hearing; or

(3) The administrative hearing referred to in Code Section 42-3-115 will be held within 15 days of arrest.



§ 42-3-115. Authorization to impose administrative sanctions; petition; hearing; administrative proceeding

(a) If an options system probationer violates the conditions of probation, DCS may impose administrative sanctions as an alternative to judicial modification or revocation of probation.

(b) Upon issuance of a petition outlining the alleged probation violations, the chief community supervision officer, or his or her designee, may conduct a hearing to determine whether an options system probationer has violated a condition of probation. If the chief community supervision officer determines that the probationer has violated a condition of probation, the chief community supervision officer shall be authorized to impose sanctions consistent with paragraphs (4) through (6) of subsection (c) of Code Section 42-3-113. The failure of an options system probationer to comply with a sanction imposed by the chief community supervision officer shall constitute a violation of probation.

(c) (1) Upon issuance of a petition outlining the alleged probation violations, the hearing officer may initiate an administrative proceeding to determine whether an options system probationer has violated a condition of probation. If the hearing officer determines by a preponderance of the evidence that the probationer has violated a condition of probation, the hearing officer may impose sanctions consistent with Code Section 42-3-113.

(2) The administrative proceeding provided for under this subsection shall be commenced within 15 days but not less than 48 hours after notice of the administrative proceeding has been served on the probationer. The administrative proceeding may be conducted electronically.

(d) The failure of a probationer to comply with the sanction or sanctions imposed by the chief community supervision officer or hearing officer shall constitute a violation of probation.

(e) An options system probationer may at any time waive a hearing and voluntarily accept the sanctions proposed by DCS.



§ 42-3-116. Finality of hearing officer's decision; request for review; appeal

(a) The hearing officer's decision shall be final unless the options system probationer files a request for review with the senior hearing officer. A request for review must be filed within 15 days of the issuance of DCS's decision. Such request shall not stay DCS's decision. The senior hearing officer shall issue a response within seven days of receipt of the review request.

(b) The senior hearing officer's decision shall be final unless the options system probationer files an appeal in the sentencing court. Such appeal shall name the commissioner as defendant and shall be filed within 30 days of the issuance of the decision by the senior hearing officer.

(c) This appeal shall first be reviewed by the judge upon the record. At the judge's discretion, a de novo hearing may be held on the decision. The filing of the appeal shall not stay DCS's decision.

(d) Where the sentencing judge does not act on the appeal within 30 days of the date of the filing of the appeal, DCS's decision shall be affirmed by operation of law.



§ 42-3-117. Article not construed as repealing any court's probationary or supervisory power

Nothing contained in this article shall be construed as repealing any power given to any court of this state to place offenders on probation or to provide conditions of supervision for offenders.



§ 42-3-118. Applicability of article

This article shall only apply in judicial circuits where DCS has allocated certified hearing officers.



§ 42-3-119. Liberal construction of article

This article shall be liberally construed so that its purposes may be achieved.









Chapter 4 - Jails

Article 1 - General Provisions

§ 42-4-1. Appointment of county and municipal jailers

(a) By virtue of their offices, sheriffs are jailers of the counties and have the authority to appoint other jailers, subject to the supervision of the county governing authority, as prescribed by law.

(b) By virtue of their offices, chiefs of police are the jailers of the municipal corporations and have the authority to appoint other jailers, subject to the supervision of the municipal governing authority, as prescribed by law. Each jailer of a municipal corporation shall maintain the records required of sheriffs by subsection (a) of Code Section 42-4-7.



§ 42-4-2. Oath and bond of jailers

Before commencing to carry out the duties of their office, jailers must give to the sheriff a bond and surety for the sum of $1,000.00, conditioned for the faithful performance of their duties as jailers, and shall take and subscribe before the sheriff of their respective counties, to be filed in and entered into the records of the sheriff's office, the following oath:

"I do swear that I will well and truly do and perform, all and singular, the duties of jailer for the County of ; and that I will humanely treat prisoners who may be brought to the jail of which I am keeper and not suffer them to escape by any negligence or inattention of mine. So help me God."



§ 42-4-3. When coroner to act as keeper of jail

The county coroner shall be keeper of the jail when the sheriff is imprisoned or absent from the county leaving no deputy.



§ 42-4-4. Duties of sheriff as to jail inmates; designation of inmate as trusty; failure to comply with Code section

(a) It shall be the duty of the sheriff:

(1) To take from the outgoing sheriff custody of the jail and the bodies of such persons as are confined therein, along with the warrant or cause of commitment;

(2) To furnish persons confined in the jail with medical aid, heat, and blankets, to be reimbursed if necessary from the county treasury, for neglect of which he shall be liable to suffer the penalty prescribed in this Code section; provided, however, that, with respect to an inmate covered under Article 3 of this chapter, the officer in charge will provide such person access to medical aid and may arrange for the person's health insurance carrier to pay the health care provider for the aid rendered; and

(3) To take all persons arrested or in execution under any criminal or civil process to the jail of an adjoining county, or to the jail of some other county if the latter is more accessible, if the jail of his county is in an unsafe condition, under such rules as are prescribed in this chapter.

(b) Subject to the provisions of this subsection and except as provided by law or as directed by a court of competent jurisdiction, a sheriff shall not release a prisoner from his custody prior to the lawful completion of his sentence including any lawful credits under a trusty system. The provision shall not, however, preclude a sheriff from designating an inmate as a trusty and utilizing him in a lawful manner and, furthermore, this provision shall not preclude a sheriff from transferring a prisoner to another jail in another county if the sheriff concludes that such transfer is in the best interest of the prisoner or that such transfer is necessary for the orderly administration of the jail.

(c) Any sheriff or deputy who fails to comply with this Code section shall be fined for contempt, as is the clerk of the superior court in similar cases. The sheriff or deputy shall also be subject to removal from office as prescribed in Code Section 15-16-26.



§ 42-4-5. Cruelty to inmates

(a) No jailer, by duress or other cruel treatment, shall make or induce an inmate to accuse or give evidence against another; nor shall he be guilty of willful inhumanity or oppression to any inmate under his care and custody.

(b) Any jailer who violates subsection (a) of this Code section shall be punished by removal from office and imprisonment for not less than one year nor longer than three years.



§ 42-4-6. Confinement and care of tubercular inmates; crediting of time spent in hospital or institution against sentence

(a) When any person confined in the common jail who is awaiting trial for any offense against the penal laws of this state or who has been convicted of an offense or who is serving any jail sentence imposed upon him by authority or who has been committed for any civil or criminal contempt or who is serving any misdemeanor sentence under county jurisdiction in a county correctional institution or other institution for the maintenance of county inmates is afflicted with tuberculosis, the judge of the superior court may order the person's delivery by the sheriff to an institution as may be approved and supported by the Department of Public Health for the care of tubercular patients; thereupon, he shall be so delivered and received in such institution and shall be securely confined, kept, and cared for.

(b) The period of time a person is kept and confined in a hospital or institution pursuant to subsection (a) of this Code section shall be credited upon any jail sentence being served by him, in the same manner as though he had remained in jail. Any person committed for any civil or criminal contempt shall remain for all purposes under the orders, jurisdiction, and authority of the court committing him for contempt while in the hospital or institution, in the same manner as though he had remained in the common jail.



§ 42-4-7. Maintenance of inmate record by sheriff; earned time allowances

(a) The sheriff shall keep a record of all persons committed to the jail of the county of which he or she is sheriff. This record shall contain the name of the person committed, such person's age, sex, race, under what process such person was committed and from what court the process issued, the crime with which the person was charged, the date of such person's commitment to jail, the day of such person's discharge, under what order such person was discharged, and the court from which the order issued. This record shall be subject to examination by any person in accordance with the provisions of Article 4 of Chapter 18 of Title 50, relating to the inspection of public records.

(b) (1) The sheriff, chief jailer, warden, or other officer designated by the county as custodian of inmates confined as county inmates for probation violations of felony offenses or as provided in subsection (a) of Code Section 17-10-3 may award earned time allowances to such inmates based on institutional behavior. Earned time allowances shall not be awarded which exceed one-half of the period of confinement imposed, except that the sheriff or other custodian may authorize the award of not more than four days' credit for each day on which an inmate does work on an authorized work detail; provided, however, that such increased credit for performance on a work detail shall not apply to an inmate who is incarcerated for:

(A) A second or subsequent offense of driving under the influence under Code Section 40-6-391 within a five-year period of time, as measured from the date of any previous arrest for which a conviction was obtained or a plea of nolo contendere was accepted to the date of the current arrest for which a conviction is obtained or a plea of nolo contendere is accepted;

(B) A misdemeanor of a high and aggravated nature; or

(C) A crime committed against a family member as defined in Code Section 19-13-1.

(2) While an inmate sentenced to confinement as a county inmate is in custody as a county inmate, the custodian of such inmate may award an earned time allowance consistent with this subsection and subsection (b) of Code Section 17-10-4 based on the institutional behavior of such inmate while in custody as a county inmate.

(3) An inmate sentenced to confinement as a county inmate shall be released at the expiration of his or her sentence less the time deducted for earned time allowances.

(c) Commencing January 1, 1984, those provisions of subsection (b) of this Code section which provide for good-time allowances to be awarded to inmates sentenced to confinement as county inmates as provided in subsection (a) of Code Section 17-10-3 shall apply to all such inmates in confinement on December 31, 1983, and all inmates who commit crimes on or after January 1, 1984, and are subsequently convicted and sentenced to confinement as county inmates. Conversion of the computation of the sentences of county inmates in confinement on December 31, 1983, from earned time governed sentences to good-time governed sentences shall be made by the sheriff or other custodian of such inmates. Commencing July 1, 1994, those provisions of subsection (b) of this Code section which provide for good-time allowances to be awarded to inmates sentenced to confinement as county inmates for probation violations of felony offenses shall apply to all such inmates in confinement on June 30, 1994, and all inmates whose probation is revoked or who commit crimes on or after July 1, 1994, and are subsequently sentenced to confinement as county inmates. Commencing July 1, 2000, the award of earned time allowances pursuant to subsection (b) of this Code section for persons who commit crimes on or after July 1, 2000, and are subsequently convicted and sentenced to confinement as county inmates and inmates whose probation is revoked on or after July 1, 2000, or who commit crimes on or after July 1, 2000, and are subsequently sentenced to confinement as county inmates is not automatic or mandatory but shall be based upon institutional behavior.



§ 42-4-8. Inquiry into contents of inmate record by grand jury; failure to comply with Code Section 42-4-7

It shall be the duty of the grand jury, at each term of the superior court held in the county, to inquire into the contents of the record kept by the sheriff as required by Code Section 42-4-7. If the record is not kept or is incorrectly kept, the grand jury shall so report to the court. Upon the report's being made, the judge presiding shall cause the district attorney to have the sheriff served with a rule requiring him to show cause why he should not be punished for contempt. The judge shall inquire into the facts and, if he finds that Code Section 42-4-7 has not been complied with, he shall impose a fine of not less than $25.00 nor more than $50.00 for the first offense and not more than $100.00 and not less than $50.00 for each subsequent offense. The fines shall be enforced and collected by attachment, as in other cases of attachments against sheriffs.



§ 42-4-9. Conditions for receipt of federal prisoners

The keeper of a county jail may decline to receive a person from the custody of anyone acting under the authority of the United States government. He may receive the person if the consent of the authority having control of county matters is first obtained. If the keeper receives the person he shall have the same duties and responsibilities toward him as in the case of inmates committed under the authority of this state.



§ 42-4-10. Receipt of additional federal prisoners after initial acceptance

If the keeper of the jail consents to receive a person from the custody of federal authorities, as provided in Code Section 42-4-9, neither the jailer nor the county authorities shall refuse to receive any other person so committed by the authority of the United States government unless 20 days' prior written notice of the sheriff's refusal to receive any more persons committed by the federal authorities is given by him to the United States marshal or other federal officers charged with the custody of such persons.



§ 42-4-11. Procedure for transfer of person in custody upon change of venue

In all cases in which a change of venue is made, the sheriff of the county from which a person in custody is to be moved shall carry the person to the county to which the change of venue was directed and deliver him to the sheriff of such county, who shall then take charge of the person as in other cases. The sheriff of the county from which the person is to be moved shall carry with him and deliver to the sheriff the warrant under which the person was arrested or the commitment.



§ 42-4-12. Penalty for refusal by officer to receive persons charged with or guilty of offense

Except as otherwise provided in this Code section, any sheriff, constable, keeper of a jail, or other officer whose duty it is to receive persons charged with or guilty of an indictable offense who refuses to receive and take charge of such a person shall, upon conviction thereof, be guilty of a misdemeanor and shall be punished by a fine of not more than $1,000.00. A sheriff, constable, keeper of a jail, or other officer whose duty it is to receive persons charged with or guilty of an indictable offense shall be authorized to refuse acceptance of any person who has not received medical treatment for obvious physical injuries or conditions of an emergency nature. Upon such refusal, it shall be the responsibility of the arresting agency to take the individual to a health care facility or health care provider in order to secure a medical release. Upon medical release by the health care facility or health care provider, the sheriff, constable, or keeper of the jail must assume custody of the individual; provided, however, that in all cases the sheriff, constable, or keeper of the jail must assume custody where no health care facility is located in the county in which the arrest occurred and, in such instances, the governing authority of the arresting agency shall pay all costs related to the medical release.



§ 42-4-13. Possession of drugs, weapons, or alcohol by inmates

(a) As used in this Code section, the term:

(1) "Alcoholic beverage" means and includes all alcohol, distilled spirits, beer, malt beverage, wine, or fortified wine.

(2) "Controlled substance" means a drug, substance, or immediate precursor as defined in Code Section 16-13-21.

(3) "Dangerous drug" has the same meaning as defined by Code Section 16-13-71.

(4) "Jail" means any county jail, municipal jail, or any jail or detention facility operated by a county, municipality, or a regional jail authority as authorized under Article 5 of this chapter.

(5) "Jailer" means the sheriff in the case of any county jail, or the chief of police if the jail is under the supervision of the chief of police of a municipality, or the warden, captain, administrator, superintendent, or other officer having supervision of any other jail, or the designee of such officer.

(b) (1) It shall be unlawful for an inmate of a jail to possess any controlled substance, dangerous drug, gun, pistol, or other dangerous weapon or marijuana.

(2) Any person who violates paragraph (1) of this subsection shall be guilty of a felony and, upon conviction thereof, shall be imprisoned for not less than one nor more than five years.

(3) Notwithstanding the provisions of this subsection, possession of a controlled substance, a dangerous drug, or marijuana shall be punished as provided in Chapter 13 of Title 16; provided, however, that the provisions of Code Section 16-13-2 shall not apply to a violation of paragraph (1) of this subsection.

(4) The provisions of this subsection shall not prohibit the lawful use or dispensing of a controlled substance or dangerous drug to an inmate with the knowledge and consent of the jailer when such use or dispensing is lawful under the provisions of Chapter 13 of Title 16.

(c) (1) Unless otherwise authorized by law, it shall be unlawful for an inmate of a jail to possess any alcoholic beverage.

(2) Any person who violates paragraph (1) of this subsection shall be guilty of a misdemeanor.

(d) (1) (A) It shall be unlawful for any person to come inside the guard lines established at any jail with, or to give or have delivered to an inmate of a jail, any controlled substance, dangerous drug, marijuana, or any gun, pistol, or other dangerous weapon without the knowledge and consent of the jailer or a law enforcement officer.

(B) It shall be unlawful for any person to come inside the guard lines established at any jail with, or to give or have delivered to an inmate of a jail, any alcoholic beverage without the knowledge and consent of the jailer or a law enforcement officer; provided, however, that the provisions of this subsection shall not apply to nor prohibit the use of an alcoholic beverage by a clergyman or priest in sacramental services only.

(2) Except as otherwise provided in paragraph (3) of this subsection, any person who violates subparagraph (A) of paragraph (1) of this subsection shall be guilty of a felony and, upon conviction thereof, shall be imprisoned for not less than one nor more than five years. Any person who violates subparagraph (B) of paragraph (1) of this subsection shall be guilty of a misdemeanor.

(3) Notwithstanding the provisions of paragraph (2) of this subsection, the possession, possession with intent to distribute, trafficking, or distribution of a controlled substance or marijuana shall be punished as provided in Chapter 13 of Title 16; provided, however, that the provisions of Code Section 16-13-2 shall not apply to a violation of subparagraph (A) of paragraph (1) of this subsection.

(e) It shall be unlawful for any person to obtain, to procure for, or to give to an inmate, or to bring within the guard lines, any other article or item without the knowledge and consent of the jailer or a law enforcement officer. Any person violating this subsection shall be guilty of a misdemeanor.

(f) (1) It shall be unlawful for any person to come inside the guard lines or be within any jail while under the influence of a controlled substance, dangerous drug, or marijuana without the knowledge and consent of the jailer or a law enforcement officer unless such person has a valid prescription for such controlled substance or dangerous drug issued by a person licensed under Chapter 11 or 34 of Title 43 and such prescribed substance is consumed only as authorized by the prescription. Any person convicted of a violation of this subsection shall be punished by imprisonment for not less than one nor more than four years.

(2) It shall be unlawful for any person to come inside the guard lines or be within any jail while under the influence of alcohol without the knowledge and consent of the jailer or a law enforcement officer. Any person violating this subsection shall be guilty of a misdemeanor.

(g) It shall be unlawful for any person to loiter where inmates are assigned after having been ordered by the jailer or a law enforcement officer to desist therefrom. Any person violating this subsection shall be guilty of a misdemeanor.

(h) It shall be unlawful for any person to attempt, conspire, or solicit another to commit any offense defined by this Code section and, upon conviction thereof, shall be punished by imprisonment not exceeding the maximum punishment prescribed for the offense, the commission of which was the object of the attempt, conspiracy, or solicitation.

(i) Any violation of this Code section shall constitute a separate offense.

(j) Perimeter guard lines shall be established at every jail by the jailer thereof. Such guard lines shall be clearly marked by signs on which shall be plainly stamped or written: "Guard line of ." Signs shall also be placed at all entrances and exits for vehicles and pedestrians at the jail and at such intervals along the guard lines as will reasonably place all persons approaching the guard lines on notice of the location of the jail.



§ 42-4-14. "Illegal alien" defined; determination of nationality of person charged with felony and confined in a jail facility

(a) As used in this Code section, the term "illegal alien" means a person who is verified by the federal government to be present in the United States in violation of federal immigration law.

(b) When any person is confined, for any period, in the jail of a county or municipality or a jail operated by a regional jail authority in compliance with Article 36 of the Vienna Convention on Consular Relations, a reasonable effort shall be made to determine the nationality of the person so confined.

(c) When any foreign national is confined, for any period, in a county or municipal jail, a reasonable effort shall be made to verify that such foreign national has been lawfully admitted to the United States and if lawfully admitted, that such lawful status has not expired. If verification of lawful status cannot be made from documents in the possession of the foreign national, verification shall be made within 48 hours through a query to the Law Enforcement Support Center (LESC) of the United States Department of Homeland Security or other office or agency designated by the federal government. If the foreign national is determined to be an illegal alien, the keeper of the jail or other officer shall notify the United States Department of Homeland Security, or other office or agency designated for notification by the federal government.

(d) Nothing in this Code section shall be construed to deny a person bond or from being released from confinement when such person is otherwise eligible for release; provided, however, that upon verification that any person confined in a jail is an illegal alien, such person may be detained, arrested, and transported as authorized by state and federal law.

(e) The Georgia Sheriffs Association shall prepare and issue guidelines and procedures used to comply with the provisions of this Code section.



§ 42-4-15. Limitations on medical charges for providing emergency medical care services to individuals in custody

(a) As used in this Code section, the term:

(1) "Detainee" means a person held in a detention facility who is charged with or convicted of a criminal offense or charged with or adjudicated for a delinquent act and a person detained, arrested, or otherwise held in lawful custody for a criminal offense or delinquent act.

(2) "Detention facility" means any municipal or county jail or other facility used for the detention of persons charged with or convicted of a criminal offense or charged with or adjudicated for a delinquent act.

(3) "Emergency health care" means bona fide emergency services provided after the onset of a medical or traumatic condition manifesting itself by acute symptoms of sufficient severity such that the absence of immediate medical attention could reasonably be expected to result in placing the person's health in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part. The term covers any form of emergency medical treatment, including dental, optical, psychological, or other types of emergency conditions.

(4) "Follow-up health care" means medical and hospital care and medication administered in conjunction with and arising from emergency health care treatment.

(b) A hospital or other health care facility licensed or established pursuant to Chapter 7 of Title 31 which is not a party to an emergency health care services contract with a sheriff or a governing authority or its agent on July 1, 2011, shall be reimbursed no more than the applicable Georgia Medicaid rate for emergency health care and follow-up health care services provided to a detainee.

(c) No hospital or other health care facility shall discharge a detainee with an emergency health care condition so as to require an immediate transfer to another medical provider for the same condition unless the reasonable standard of care requires such a transfer.

(d) Nothing in this Code section shall be construed to limit reimbursements for emergency health care services when insurance coverage is available for payment for such services. Nor shall this Code section be construed so as to limit or remove responsibility for payment of emergency health care services by a provider of insurance that is otherwise responsible for payment of part or all of such services.

(e) Nothing in this Code section shall prohibit the governing authority from negotiating higher fees or rates with hospitals.






Article 2 - Conditions of Detention

§ 42-4-30. Definitions

As used in this article, the term:

(1) "Detention facility" means a municipal or county jail used for the detention of persons charged with or convicted of either a felony, a misdemeanor, or a municipal offense.

(2) "Inmate" means a person who is detained in a detention facility by reason of being charged with or convicted of a felony, a misdemeanor, or a municipal offense.

(3) "Officer in charge" means the sheriff, if the detention facility is under his supervision, or the warden, captain, or superintendent having the supervision of any other detention facility.



§ 42-4-31. Required safety and security measures

(a) It shall be unlawful for any person having charge of or responsibility for any detention facility to incarcerate any person in the detention facility unless a full-time jailer is on duty at the detention facility at all times while a person is incarcerated therein. For purposes of this Code section, a full-time dispatcher may also serve simultaneously as a full-time jailer in the case of:

(1) A municipal detention facility with 12 or fewer inmates incarcerated therein if such dispatcher either:

(A) Is equipped with mobile telephone and radio equipment which will allow such dispatcher to perform the duties of a dispatcher and the duties of a full-time jailer at the same time; or

(B) Is provided with temporary assistance or relief from the duties of a dispatcher while performing the duties of a jailer; or

(2) A municipal detention facility of a municipal corporation having a population of 6,000 or less if such dispatcher is certified both as a jailer and a dispatcher by the Georgia Peace Officer Standards and Training Council.

(b) If the local governing authority having jurisdiction over a detention facility has knowledge that the facility is operating without a full-time jailer on duty while persons are incarcerated therein, each member of the local governing authority having such knowledge and failing to attempt to correct the deficiency shall be in violation of this article.

(c) The officer in charge of a detention facility shall have the facility inspected semiannually by an officer from the state fire marshal's office or an officer selected by the Safety Fire Commissioner. Each detention facility shall be required to comply with this article with regard to fire safety and the applicable rules and regulations promulgated by the Safety Fire Commissioner. The inspecting officer shall fill out a form provided by the officer in charge and the form shall be posted in a conspicuous place by the officer in charge, thereby evidencing inspection of the facility.

(d) There shall be at least two separate keys for all locks at a detention facility, with one set in use and all duplicate keys safely stored under the control of a jailer or other administrative employee for emergency use. All security personnel must be familiar with the locking system of the detention facility and must be able immediately to release inmates in the event of a fire or other emergency. Regular locking and unlocking of door and fire escape locks shall be made to determine if they are in good working order. Any damaged or nonfunctioning security equipment shall be promptly repaired.



§ 42-4-32. Sanitation and health requirements generally; meals; inspections; medical treatment

(a) All aspects of food preparation and food service shall conform to the applicable standards of the Department of Public Health.

(b) All inmates shall be given not less than two substantial and wholesome meals daily.

(c) Sanitation inspections of both facilities and inmates shall be made as frequently as is necessary to ensure against the presence of unsanitary conditions. An official from the Department of Public Health or an officer designated by the commissioner of public health shall inspect the facilities at least once every three months. New inmates should be carefully classified, with adequate separation and treatment given as needed.

(d) The officer in charge or his designated representative shall assure that each inmate is observed daily, and a physician shall be immediately called if there are indications of serious injury, wound, or illness. The instructions of the physician shall be strictly carried out. Ill inmates shall be furnished such food as is prescribed by the attending physician.



§ 42-4-33. Penalty for violations of article

Any person who violates this article shall be guilty of a misdemeanor.






Article 3 - Medical Services for Inmates

§ 42-4-50. Definitions

As used in this article, the term:

(1) "Detention facility" means a municipal or county jail used for the detention of persons charged with or convicted of either a felony, a misdemeanor, or a municipal offense.

(2) "Governing authority" means the governing authority of the county or municipality in which the detention facility is located.

(3) "Inmate" means a person who is detained in a detention facility by reason of being charged with or convicted of a felony, a misdemeanor, or a municipal offense. Such term does not include any sentenced inmate who is the responsibility of the Department of Corrections.

(4) "Medical care" includes medical attention, dental care, and medicine and necessary and associated costs such as transportation, guards, room, and board.

(5) "Officer in charge" means the sheriff, if the detention facility is under his or her supervision, or the warden, captain, or superintendent having the supervision of any other detention facility.



§ 42-4-51. Information as to inmate's health insurance or eligibility for benefits; access to medical services; liability for payment; inmate's liability for costs of medical care; procedure for recovery against inmate

(a) The officer in charge or his or her designee may require an inmate to furnish the following information:

(1) The existence of any health insurance, group health plan, or prepaid medical care coverage under which the inmate is insured;

(2) The eligibility for benefits to which the inmate is entitled under Article 7 of Chapter 4 of Title 49, the "Georgia Medical Assistance Act of 1977";

(3) The name and address of the third-party payor; and

(4) The policy or other identifying number.

(b) The officer in charge will provide a sick, injured, or disabled inmate access to medical services and may arrange for the inmate's health insurance carrier to pay the health care provider for the medical service rendered.

(c) The liability for payment for medical care described under subsection (b) of this Code section may not be construed as requiring payment by any person or entity, except by an inmate personally or his or her carrier through coverage or benefits described under paragraph (1) of subsection (a) of this Code section.

(d) If an inmate is not eligible for such health insurance benefits, then the inmate shall be liable for the costs of such medical care provided to the inmate and the assets and property of such inmate may be subject to levy and execution under court order to satisfy such costs. An inmate in a detention facility shall cooperate with the governing authority in seeking reimbursement under this article for medical care expenses incurred by the governing authority for that inmate. An inmate who willfully refuses to cooperate as provided in this Code section shall not receive or be eligible to receive any good-time allowance or other reduction of time to be served.

(e) (1) An attorney for a governing authority may file a civil action to seek reimbursement from an inmate for the costs of medical care provided to such inmate while incarcerated.

(2) A civil action brought under this article shall be instituted in the name of the governing authority and shall state the date and place of sentence, the medical care provided to such inmate, and the amount or amounts due to the governing authority pursuant to this Code section.

(3) If necessary to protect the governing authority's right to obtain reimbursement under this article against the disposition of known property, the governing authority may seek issuance of an ex parte restraining order to restrain the defendant from disposing of the property pending a hearing on an order to show cause why the particular property should not be applied to reimbursement of the governing authority for the costs of medical care provided to the defendant as an inmate.

(4) To protect and maintain the property pending resolution of the matter, the court, upon request, may appoint a receiver.

(f) Before entering any order on behalf of the governing authority against the defendant, the court shall take into consideration any legal obligation of the defendant to support a spouse, minor children, or other dependents and any moral obligation to support dependents to whom the defendant is providing or has in fact provided support.

(g) The court may enter a money judgment against the defendant and may order that the defendant's property is liable for reimbursement for the costs of medical care provided to the defendant as an inmate.

(h) The sentencing judge and the sheriff of any county in which a prisoner's property is located shall furnish to the attorney for the governing authority all information and assistance possible to enable the attorney to secure reimbursement for the governing authority under this article.

(i) The reimbursements secured under this article shall be credited to the general fund of the governing authority to be available for general fund purposes. The treasurer of such governing authority may determine the amount due the governing authority under this article and render sworn statements thereof. These sworn statements shall be considered prima-facie evidence of the amount due.

(j) Nothing in this Code section shall be construed to relieve the governing authority, governmental unit, subdivision, or agency having the physical custody of an inmate from its responsibility to pay for any medical and hospital care rendered to such inmate regardless of whether such individual has been convicted of a crime.






Article 4 - Deductions From Inmate Accounts for Expenses

§ 42-4-70. Definitions

As used in this article, the term:

(1) "Detention facility" means a municipal or county jail used for the detention of persons charged with or convicted of either a felony, a misdemeanor, or a municipal offense.

(2) "Inmate" means a person who is detained in a detention facility by reason of being charged with or convicted of a felony, a misdemeanor, or a municipal offense.

(3) "Medical treatment" means each visit initiated by the inmate to an institutional physician; physician's extender, including a physician assistant or a nurse practitioner; dentist; optometrist; or psychiatrist for examination or treatment.

(4) "Officer in charge" means the sheriff, if the detention facility is under his supervision, or the warden, captain, or superintendent having the supervision of any other detention facility.



§ 42-4-71. Deduction of costs from inmate's account for destruction of property, medical treatment, and other causes; exception for certain medical costs

(a) The officer in charge may establish by rules or regulations criteria for a reasonable deduction from money credited to the account of an inmate to:

(1) Repay the costs of:

(A) Public property willfully damaged or destroyed by the inmate during his incarceration;

(B) Medical treatment for injuries inflicted by the inmate upon himself or others;

(C) Searching for and apprehending the inmate when he escapes or attempts to escape; such costs to be limited to those extraordinary costs incurred as a consequence of the escape; or

(D) Quelling any riot or other disturbance in which the inmate is unlawfully involved;

(2) Defray the costs paid by a municipality or county for medical treatment for an inmate, which medical treatment has been requested by the inmate, provided that such deduction from money credited to the account of an inmate shall not exceed $5.00 for each such occurrence of treatment received by the inmate at the inmate's request; provided, further, that if the balance in an inmate's account is $10.00 or less, such fee shall not be charged; and provided, further, that in the event that the costs of medical treatment of an inmate have been collected from said inmate pursuant to Code Section 42-4-51, there shall be no deductions from money credited to the account of an inmate under the provisions of this paragraph for the cost of such medical treatment.

(b) The provisions of paragraph (2) of subsection (a) of this Code section shall not apply in any case where an officer of the detention facility or a medical practitioner determines that an inmate is in need of medical treatment.

(c) All sums collected for medical treatment shall be reimbursed to the inmate if such inmate is acquitted or otherwise exonerated of all charges for which the inmate was being held.






Article 5 - Regional Jail Authorities

§ 42-4-90. Short title

This article shall be known and may be cited as the "Regional Jail Authorities Act."



§ 42-4-91. Statement of authority; policy of state

(a) This article is enacted pursuant to authority granted to the General Assembly by the Constitution of Georgia. Each authority created by this article is created for nonprofit and public purposes; and it is found, determined, and declared that the creation of each such authority and the carrying out of its corporate purposes is in all respects for the benefit of the people of this state and that the authority is an institution of purely public charity and will be performing an essential governmental function in the exercise of the power conferred upon it by this article. For such reasons, the state covenants from time to time with the holders of the bonds issued under this article that such authority shall be required to pay no taxes or assessments imposed by the state or any of its counties, municipal corporations, political subdivisions, or taxing districts upon any property acquired by the authority or under its jurisdiction, control, possession, or supervision or leased by it to others; or upon its activities in the operation or maintenance of any such property; or upon any rentals, charges, purchase price, installments, or otherwise; and that the bonds of such authority, their transfer, and the income therefrom shall at all times be exempt from taxation within the state. The tax exemption provided in this Code section shall include exemption from sales and use tax on property purchased by the authority or for use by the authority.

(b) It is the express policy of the State of Georgia that any authority created by this article shall be authorized to enter into agreements with any county or municipality within the same county as the regional jail authority for the purpose of building, owning, and operating a jail facility for the county or municipality.



§ 42-4-92. Definitions

As used in this article, the term:

(1) "Authority" means each public body corporate and politic created pursuant to this article.

(2) "Cost of project" means all costs of site preparation and other start-up costs; all costs of construction; all costs of real and personal property required for the purposes of the jail facilities related thereto, including land and any rights or undivided interest therein, easements, franchises, fees, permits, approvals, licenses, and certificates and the securing of such permits, approvals, licenses, and certificates and all machinery and equipment, including motor vehicles which are used for jail functions; financing charges and interest prior to and during construction and during such additional period as the authority may reasonably determine to be necessary for the placing of the jail in operation; costs of engineering, architectural, and legal services; cost of plans and specifications and all expenses necessary or incident to determining the feasibility or practicability of the jail; administrative expenses; and such other expenses as may be necessary or incidental to the financing authorized in this article. The costs of any jail may also include funds for the creation of a debt service reserve, a renewal and replacement reserve, and such other reserves as may be reasonably required by the authority for the operation of any jail and as may be authorized by any bond resolution or trust agreement or indenture pursuant to the provisions of which the issuance of any such bonds may be authorized. Any obligation or expense incurred for any of the foregoing purposes shall be regarded as a part of the costs of the jail and may be paid or reimbursed as such out of the proceeds of user fees, or revenue bonds or notes issued under this article for such jail, or from other revenues obtained by the authority.

(3) "County" means any county of this state or governmental entity formed by the consolidation of a county and one or more municipal corporations.

(4) "County regional jail authority" means a regional jail authority formed by counties pursuant to this article.

(5) "Governing body" means the elected or duly appointed officials constituting the governing body of each county in the state.

(6) "Management committee" means a regional jail authority management committee created pursuant to Code Section 42-4-95.

(7) "Municipal regional jail authority" means a regional jail authority formed by municipalities within the same county pursuant to this article.

(8) "Municipality" means any municipal corporation of this state.

(9) "Project" means a jail and all other structures including electric, gas, water, and other utilities and facilities, equipment, personal property, and vehicles which are deemed by the authority as necessary and convenient for the operation of the jail.



§ 42-4-93. Creation of authorities; ordinance or resolution required; agreement; approval of sheriff; exemption from Georgia State Financing and Investment Commission Act

(a) Any two or more counties may jointly form an authority, to be known as the county regional jail authority for such counties. Any two or more municipalities within the same county may jointly form an authority, to be known as the municipal regional jail authority for such municipalities. Municipalities located in more than one county may participate in municipal regional jail authorities in each county in which the municipality is located. No authority shall transact any business or exercise any powers under this article until the governing authorities of the counties or municipalities involved declare, by ordinance or resolution, that there is a need for an authority to function and until the governing authorities authorize the chief elected official of each county or municipality to enter into an agreement with the other counties or municipalities participating in the authority for the activation of an authority and such agreement is executed. Such authorities shall be public bodies, corporate and politic, and instrumentalities of the State of Georgia. A copy of the ordinance or resolution and agreement among participant counties or participant municipalities shall be filed with the Secretary of State who shall maintain a record of all authority activities under this article.

(b) No county may be included in an authority without approval of the sheriff of the participant county.

(c) Article 2 of Chapter 17 of Title 50, the "Georgia State Financing and Investment Commission Act," shall not apply to any authority created under this Code section.



§ 42-4-94. Board of directors; members; election of officers; expenses; duties; addition of counties or municipalities to authority

(a) Control and management of the authority shall be vested in a board of directors. Each county participating in an authority shall appoint the sheriff of the county for the term of such sheriff's office. One other member from each participating county shall be appointed for a four-year term. Each municipality participating in an authority shall appoint two people to serve on the board of directors, each for a four-year term. For each county or municipal regional jail authority board of directors, an additional member shall be appointed by the directors themselves. The directors shall elect one of their members as chairperson and another as vice chairperson and shall also elect a secretary and a treasurer or a secretary-treasurer, either of whom may, but need not be, a director. The directors shall receive no compensation for their services but shall be reimbursed for actual expenses incurred in the performance of their duties. The directors may make bylaws and regulations for the governing of the authority and may delegate to one or more of the officers, agents, and employees of the authority such powers and duties as may be deemed necessary and proper.

(b) It is the duty of the board of directors to erect or repair, when necessary, the jail and to furnish the jail with all the furniture necessary for the different rooms, offices, and cells. The jail shall be erected and kept in order and repaired at the expense of the authority under the direction of the board of directors which is authorized to make all necessary contracts for that purpose. The board of directors shall pass an annual budget sufficient for the efficient and effective operation of the jail.

(c) Members of the board of directors of an authority formed pursuant to this Code section may agree that additional counties, if a county regional jail authority, or additional municipalities, if a municipal regional jail authority, may become members of such authority subsequent to its formation upon an affirmative vote of two-thirds of the members of such board of directors under such terms as may be imposed by such two-thirds of the members of such board of directors.



§ 42-4-95. Management committee of county regional jail authority; management and operation of municipal regional jail authority

(a) The jail of a county regional jail authority shall be managed and operated by a regional jail authority management committee composed of all of the sheriffs from the participant counties. The county regional jail authority management committee shall have all of the responsibilities provided in Code Section 15-16-24 and this chapter, including the employment and supervision of all personnel employed to operate the jail. The sheriffs shall elect one of their members as chairperson and another as vice chairperson and shall also elect a secretary who may or may not be a member of the committee. The committee shall receive no compensation for their services but shall be reimbursed for actual expenses incurred in the performance of their duties. The committee may delegate to one or more of the officers, agents, and employees of the committee such powers and duties as may be deemed necessary and proper.

(b) In the event that the county regional jail authority consists of an even number of counties, the sheriffs shall then elect one member, who may or may not be a member of the authority's board of directors, to serve on the management committee.

(c) The board of directors of a municipal regional jail authority shall hire or contract with a person, firm, corporation, or local government to manage and operate the regional jail. Such person, firm, corporation, or local government shall have all of the responsibilities provided in this chapter for municipal jails and jailers, including the employment and supervision of all personnel employed to operate the jail.



§ 42-4-96. Quorums; voting requirements

(a) A majority of the board of directors shall constitute a quorum for the transaction of business of the authority. However, any action with respect to any project of the authority must be approved by the affirmative vote of not less than a majority of the directors.

(b) A majority of the regional jail authority management committee shall constitute a quorum for the transaction of business of the management committee.



§ 42-4-97. Powers of authority

Each authority shall have all the powers necessary or convenient to carry out and effectuate the purposes and provisions of this article, including, but without limiting the generality of the foregoing, the power:

(1) To bring and defend actions except to the extent the authority has governmental immunity, venue being located in the host county of any project of the authority. The authority shall have no governmental immunity against suits by bondholders or their investors;

(2) To adopt and amend the corporate seal;

(3) To acquire, construct, improve, or modify, to place into operation, or to operate or cause to be placed in operation and operated, a jail or jails within the counties in which the authority is activated and subject to execution of agreements with appropriate political subdivisions affected within other counties or municipalities and to pay all or part of the cost of any such jail or jails from the proceeds of revenue bonds of the authority or from any contribution or loan by persons, firms, or corporations or from any other contribution or use fees, all of which the authority is authorized to receive, accept, and use;

(4) To acquire, in its own name, by purchase on such terms and conditions and in such manner as it may deem proper, or by condemnation in accordance with any and all laws applicable to the condemnation of property for public use, or by gift, grant, lease, or otherwise, real property or rights and easements therein and franchises and personal property necessary or convenient for its corporate purposes, which purposes shall include, but shall not be limited to, the constructing or acquiring of a jail or jails; the improving, extending, adding to, reconstructing, renovating, or remodeling of any jail or jails or parts thereof already constructed or acquired; or the demolition to make room for such jail or any part thereof and to insure the same against any and all risks as such insurance may, from time to time, be available. The authority may also use such property and rent or lease the same to or from others or make contracts with respect to the use thereof or sell, lease, exchange, transfer, assign, pledge, or otherwise dispose of or grant options for any such property in any manner which the authority deems to the best advantage of itself and its purposes, provided that the powers to acquire, use, and dispose of property as set forth in this paragraph shall include the power to acquire, use, and dispose of any interest in such property, whether divided or undivided, which acquisition may result in the ownership of such property or any part thereof in common with any other party or parties, public or private;

(5) To make contracts and leases and to execute all instruments necessary or convenient, including contracts for construction of jails and leases of jails or contracts with respect to the use of jails which it causes to be acquired or constructed on a negotiated basis without competitive bid, provided that all private persons, firms, and corporations, this state, and all political subdivisions, departments, instrumentalities, or agencies of the state or of local government are authorized to enter into contracts, leases, or agreements with the authority, upon such terms and for such purposes as they deem advisable; and, without limiting the generality of the provisions of this paragraph, authority is specifically granted to municipal corporations and counties and to the authority to enter into contracts, lease agreements, or other undertakings relative to the furnishing of project activities and facilities or either of them by the authority to such municipal corporations and counties and by such municipal corporations and counties to the authority for a term not exceeding 50 years;

(6) To exercise any one or more of the powers, rights, and privileges conferred by this Code section either alone or jointly or in common with one or more other public or private parties. In any such exercise of such powers, rights, and privileges jointly or in common with others with respect to the construction, operation, and maintenance of jail facilities, the authority may own an undivided interest in such facilities with any other party with which it may jointly or in common exercise the rights and privileges conferred by this article and may enter into an agreement or agreements with respect to any such jail facility with the other party or parties participating therein; and such agreement may contain such terms, conditions, and provisions, consistent with this article, as the parties thereto shall deem to be in their best interests, including, but not limited to, provisions for the construction, operation, and maintenance of such jail facility by any one or more of the parties to such agreement, which party or parties shall be designated in or pursuant to such agreement as agent or agents on behalf of itself and one or more of the other parties thereto, or by such other means as may be determined by the parties thereto, and including provisions for a method or methods of determining and allocating, among or between the parties, costs of construction, operation, maintenance, renewals, replacements, improvements, and disposal with respect to such facility, such agent shall be governed by the laws and regulations applicable to such agent as a separate legal entity and not by any laws or regulations which may be applicable to any of the other participating parties; provided, however, the agent shall act for the benefit of the public. Notwithstanding anything contained in any other law to the contrary, pursuant to the terms of any such agreement, the authority may delegate its powers and duties with respect to the construction, operation, and maintenance of such facility to the party acting as agent; and all actions taken by such agent in accordance with the provisions of such agreement may be binding upon the authority without further action or approval of the authority;

(7) To accept, receive, and administer gifts, grants, appropriations, and donations of money, materials, and property of any kind, including loans and grants from the United States, this state, a unit of local government, or any agency, department, authority, or instrumentality of any of the foregoing, upon such terms and conditions as the United States, this state, a unit of local government, or such agency, department, authority, or instrumentality shall impose; to administer trusts; and to sell, lease, transfer, convey, appropriate, and pledge any and all of its property and assets;

(8) To do any and all things necessary or proper for the accomplishment of the objectives of this article and to exercise any power usually possessed by private corporations performing similar functions which is not in conflict with the Constitution and laws of this state, including the power to employ professional and administrative staff and personnel by and through the management committee and to retain legal, engineering, fiscal, accounting, and other professional services; the power to purchase all kinds of insurance, including, without limitation, insurance against tort liability and against risks of damage to property; the power to borrow money for any of the corporate purposes of the authority; the power to indemnify and hold harmless any parties contracting with the authority or its agents from damage to persons or property; and the power to act as self-insurer with respect to any loss or liability; provided, however, that obligations of the authority other than revenue bonds, for which provision is made in this article, shall be payable from the general funds of the authority and shall not be a charge against any special fund allocated to the payment of revenue bonds;

(9) To borrow money and issue its revenue bonds and bond anticipation notes from time to time and to use the proceeds thereof for the purpose of paying all or part of the cost of any jail, including the cost of extending, adding to, or improving such jail, or for the purpose of refunding any such bonds of the authority theretofore issued; and otherwise to carry out the purposes of this article and to pay all other costs of the authority incident to, or necessary and appropriate to, such purposes, including the provision of funds to be paid into any fund or funds to secure such bonds and notes, provided that all such bonds and notes shall be issued in accordance with the procedures and subject to the limitations set forth in Code Section 42-4-100; and

(10) To fix rentals and other charges which any user shall pay to the authority for the use of a jail or part or combination thereof, and to charge and collect the same, and to lease and make contracts with political subdivisions and agencies with respect to the use of any part of any jail or jails. Such rentals and other charges shall be so fixed and adjusted with respect to the aggregate thereof from the jail or any part thereof so as to provide a fund with other revenues of such jail, if any, to pay the cost of maintaining, repairing, and operating the jail, including reserves for extraordinary repairs and insurance, unless such cost shall be otherwise provided for, which costs shall be deemed to include the expenses incurred by the authority on account of the jail for water, light, sewer, and other services furnished by other facilities at such jail.



§ 42-4-98. Duties and responsibilities of sheriffs and governing bodies imposed upon management committee and authority

(a) Every duty and responsibility of the sheriff of a participant county to operate a jail in an efficient and orderly manner is imposed upon the management committee and to that extent the sheriff of a participant county is relieved of those duties with respect to the operation of a jail including specifically, but without limitation, Code Section 15-16-24 and this chapter.

(b) Every duty and responsibility of the governing body of a participant county to erect, repair, and furnish a jail in an efficient and orderly manner is imposed on the authority as provided in the agreement between the participating government and the authority and to that extent the county is relieved, including specifically but without limitation, of those duties imposed by Code Sections 36-9-5 through 36-9-11, with respect to jails. The authority shall adopt a budget for the operation of the jail that reasonably and adequately provides for the personnel, training of personnel, equipment, facilities, and other items necessary for the management committee to operate the jail. The authority shall hold budget hearings not less than 120 days prior to the adoption of the budget.



§ 42-4-99. Limitation on liability of members, officers, or employees

Except for willful or wanton misconduct, neither the members of the authority nor any officer or employee of the authority, acting on behalf thereof and while acting within the scope of his or her responsibilities, shall be subject to any liability resulting from:

(1) The design, construction, ownership, maintenance, operation, or management of a jail or jails; or

(2) The carrying out of any of the discretionary powers or duties expressly provided for in this article.



§ 42-4-100. Bonds or other obligations; requirements and procedure for issuance

(a) Subject to the limitations and procedures provided by this Code section, the obligations of any authority evidenced by bonds, bond anticipation notes, trust indentures, deeds to secure obligations, security agreements, or mortgages executed in connection therewith may contain such provisions not inconsistent with law as shall be determined by the board of directors of the authority. The authority, in such instruments, may provide for the pledging of all or any part of its revenues, income, or charges and for the mortgaging, encumbering, or conveying of all or any part of its real or personal property; may covenant against pledging any or all of its revenues, income, or charges; and may further provide for the disposition of proceeds realized from the sale of any bonds and bond anticipation notes, for the replacement of lost, destroyed, stolen, or mutilated bonds and notes, and for the payment and redemption of such bonds and notes. Similarly, subject to the limitations and procedures of this Code section, undertakings of any authority may prescribe the procedure by which bondholders and noteholders may enforce rights against the authority and provide for rights upon breach of any covenant, condition, or obligation of the authority. Bonds, resolutions, trust indentures, mortgages, or deeds to secure obligations executed by an authority and bond anticipation notes executed by an authority may contain such provisions not otherwise contrary to law as the authority shall deem necessary or desirable.

(b) The proceeds derived from the sale of all bonds and bond anticipation notes issued by an authority shall be held and used for the ultimate purpose of paying, directly or indirectly as permitted in this article, all or part of the cost of any jail, including the cost of extending, financing, adding to, or improving such jail, or for the purpose of refunding any bond anticipation notes issued in accordance with this article or refunding any previously issued bonds of the authority.

(c) All bonds and bond anticipation notes issued by an authority shall be revenue obligations of such authority and may be made payable out of any revenues or other receipts, funds, or moneys of the authority, subject only to any agreements with the holders of other bonds or bond anticipation notes or to particular security agreements pledging any particular revenues, receipts, funds, or moneys.

(d) Issuance by an authority of one or more series of bonds or bond anticipation notes for one or more purposes shall not preclude it from issuing other bonds or notes in connection with the same jail or with any other jails, but the proceeding wherein any subsequent bonds or bond anticipation notes shall be issued shall recognize and protect any prior pledge or mortgage made in any prior security agreement or made for any prior issue of bonds or bond anticipation notes, unless in the resolution authorizing such prior issue the right is expressly reserved to the authority to issue subsequent bonds or bond anticipation notes on a parity with such prior issue.

(e) An authority shall have the power and is authorized, whenever revenue bonds of the authority have been validated as provided in this article, to issue, from time to time, its notes in anticipation of the issuance of such bonds as validated and to renew from time to time any such notes by the issuance of new notes, whether the notes to be renewed have or have not matured. The authority may issue notes only to provide funds which would otherwise be provided by the issuance of the bonds as validated. The notes may be authorized, sold, executed, and delivered in the same manner as bonds. As with its bonds, the authority may sell such notes at public or private sale. Any resolution or resolutions authorizing notes of the authority or any issue thereof may contain any provision which the authority is authorized to include in any such resolution or resolutions; and the authority may include in any notes any terms, covenants, or conditions which it is authorized to include in any bonds. Validation of such bonds shall be a condition precedent to the issuance of the notes, but it shall not be required that such notes be judicially validated. Bond anticipation notes shall not be issued in an amount exceeding the par value of the bonds in anticipation of which they are to be issued.

(f) The interest rate on or rates to be borne by any bonds, notes, or other obligations issued by the authority shall be fixed by the board of directors of the authority. Any limitation with respect to interest rates found in Article 3 of Chapter 82 of Title 36 or in the usury laws of this state shall not apply to obligations issued under this article.

(g) All revenue bonds issued by an authority under this article will be issued and validated under and in accordance with Article 3 of Chapter 82 of Title 36, except as provided in subsection (f) of this Code section and except as specifically set forth below:

(1) Revenue bonds issued by an authority shall be fully registered and shall be subject to such exchangeability and transferability provisions as the bond resolution authorizing the issuance of such bonds or any indenture or trust agreement may provide;

(2) Revenue bonds shall bear a certificate of validation. The signature of the clerk of the superior court of the judicial circuit in which the issuing authority is located may be made on the certificate of validation of such bonds by facsimile or by manual execution, stating the date on which such bonds were validated; and such entry shall be original evidence of the fact of judgment and shall be received as original evidence in any court in this state; and

(3) In lieu of specifying the rate or rates of interest which revenue bonds to be issued by an authority are to bear, the notice to the district attorney or the Attorney General and the notice to the public of the time, place, and date of the validation hearing may state that the bonds, when issued, will bear interest at a rate not exceeding a maximum per annum rate of interest specified in such notes or, in the event the bonds are to bear different rates of interest for different maturity dates, that none of such bonds shall bear interest at such rate or rates without regard to any limitation contained in any other statute or law of this state; provided, however, that nothing contained in this paragraph shall be construed as prohibiting or restricting the right of the authority to sell such bonds at a discount, even if in so doing the effective interest cost resulting therefrom would exceed the maximum per annum interest rate specified in such notices.

(h) The term "cost of project" shall have the meaning prescribed in paragraph (2) of Code Section 42-4-92 whenever referred to in bond resolutions of an authority, bonds, and bond anticipation notes issued by an authority, or notices and proceedings to validate such bonds.



§ 42-4-101. Bonds or other obligations not indebtedness of state or political subdivision; payment

No bonds or other obligations of and no indebtedness incurred by any authority shall constitute an indebtedness or obligation of the State of Georgia or of any county, municipal corporation, or political subdivision thereof, nor shall any act of any authority in any manner constitute or result in the creation of an indebtedness of this state or of any such county, municipal corporation, or political subdivision. However, provisions of this Code section shall not preclude counties, municipal corporations, or other political subdivisions from choosing to guarantee the bonds, indebtedness, or other obligations of a jail authority as part of its demonstration of adequate financial responsibility pursuant to this article. All such bonds and obligations shall be payable solely from the revenues therein pledged to such payment, including pledged rentals, sales proceeds, insurance proceeds, and condemnation awards; and no holder or holders of any such bond or obligation shall ever have the right to compel any exercise of the taxing power of this state or of any county, municipal corporation, or political subdivision thereof or to enforce the payment thereof against any property of the state or of any such county, municipal corporation, or political subdivision.



§ 42-4-102. Construction of article; bonds not subject to regulation under Georgia Uniform Securities Act; power of counties and municipalities to activate authorities

(a) This article shall be liberally construed to effect the purposes hereof. Sale or issuance of bonds by any authority shall not be subject to regulation under Chapter 5 of Title 10, the "Georgia Uniform Securities Act of 2008," or any other law.

(b) A county or any number of counties or a municipality or any number of municipalities shall have the right to activate any authority under this article, notwithstanding the existence of any other authority having similar powers or purposes within the county or a municipal corporation created pursuant to any general law or amendment to the Constitution of this state. However, nothing in this article shall be construed as repealing, amending, superseding, or altering the organization of or abridging the powers of such authorities as are now in existence.



§ 42-4-103. Operation and finance agreement required; withdrawal from authority

(a) Failure of a participant county or participant municipality to execute an operation and finance agreement duly adopted by the authority at a regularly scheduled meeting or a meeting called for that purpose within 60 days after such agreement has been executed by two or more participant counties or participant municipalities shall constitute a withdrawal from the authority.

(b) Any participant county or participant municipality may withdraw from the authority subject to any contract, obligation, or agreement with the authority, but no participant county or participant municipality shall be permitted to withdraw from any authority after any obligation has been incurred by the authority. The governing body of the participant county or participant municipality wishing to withdraw from an existing authority shall signify its desire by resolution or ordinance.



§ 42-4-104. Authority of county or municipality to establish and maintain jail or jail-holding facility

Notwithstanding anything contained in this article, no participant county or participant municipality shall be prohibited from establishing and maintaining any jail or jail-holding facility. Notwithstanding any other provision in this chapter, such jails shall be operated as provided in the laws of this state as if the county or municipality was not a participant in the regional jail authority.



§ 42-4-105. Immunity of authorities from liability

Regional jail authorities shall be carrying out an essential governmental function on behalf of participant counties or participant municipalities and are, therefore, given immunity from liability for carrying out their intended functions.









Chapter 5 - Correctional Institutions of State and Counties

Article 1 - General Provisions

§ 42-5-1. Definitions

As used in this chapter, the term:

(1) "Board" means the Board of Corrections.

(2) "Commissioner" means the commissioner of corrections.

(3) "Department" means the Department of Corrections.



§ 42-5-2. Responsibilities of governmental unit with custody of inmate; costs of emergency and follow-up care; access to medical services or hospital care; hospital requirements for providing emergency health care services to state inmates

(a) Except as provided in subsection (b) of this Code section, it shall be the responsibility of the governmental unit, subdivision, or agency having the physical custody of an inmate to maintain the inmate, furnishing him food, clothing, and any needed medical and hospital attention; to defend any habeas corpus or other proceedings instituted by or on behalf of the inmate; and to bear all expenses relative to any escape and recapture, including the expenses of extradition. Except as provided in subsection (b) of this Code section, it shall be the responsibility of the department to bear the costs of any reasonable and necessary emergency medical and hospital care which is provided to any inmate after the receipt by the department of the notice provided by subsection (a) of Code Section 42-5-50 who is in the physical custody of any other political subdivision or governmental agency of this state, except a county correctional institution, if the inmate is available and eligible for the transfer of his custody to the department pursuant to Code Section 42-5-50. Except as provided in subsection (b) of this Code section, the department shall also bear the costs of any reasonable and necessary follow-up medical or hospital care rendered to any such inmate as a result of the initial emergency care and treatment of the inmate. With respect to state inmates housed in county correctional institutions, the department shall bear the costs of direct medical services required for emergency medical conditions posing an immediate threat to life or limb if the inmate cannot be placed in a state institution for the receipt of this care. The responsibility for payment will commence when the costs for direct medical services exceed an amount specified by rules and regulations of the Board of Corrections. The department will pay only the balance in excess of the specified amount. Except as provided in subsection (b) of this Code section, it shall remain the responsibility of the governmental unit having the physical custody of an inmate to bear the costs of such medical and hospital care, if the custody of the inmate has been transferred from the department pursuant to any order of any court within this state. The department shall have the authority to promulgate rules and regulations relative to payment of such medical and hospital costs by the department.

(b) (1) The officer in charge will provide an inmate access to medical services or hospital care and may arrange for the inmate's health insurance carrier to pay the health care provider for the services or care rendered as provided in Article 3 of Chapter 4 of this title.

(2) With respect to an inmate covered under Article 3 of Chapter 4 of this title, the costs of any medical services, emergency medical and hospital care, or follow-up medical or hospital care as provided in subsection (a) of this Code section for which a local governmental unit is responsible shall mean the costs of such medical services and hospital care which have not been paid by the inmate's health insurance carrier or the Department of Community Health.

(c) A hospital authority or hospital which is not a party to a contract with the Georgia Department of Corrections or its agents on July 1, 2009, shall be reimbursed no more than the applicable Georgia Medicaid rate for emergency services provided to such state inmate. For purposes of this subsection, the term "state inmate" means any inmate for whom the Georgia Department of Corrections shall be responsible for the payment of medical care thereof. Nothing in this Code section shall prohibit the Georgia Department of Corrections from negotiating higher fees or rates with health care providers. It is the intent of the General Assembly that the Georgia Department of Corrections or its agents enter into negotiations with health care providers to contract for the provision of services as provided in this Code section.



§ 42-5-3. Department's responsibility for trial costs and expenses

The whole costs of the case and expenses of the trial involving an inmate of the state penal system charged with the violation of any criminal statute shall be borne by the department, provided the offense was committed by the inmate within the confines of a state correctional institution or was the crime of escape or attempted escape. The costs and expenses of the trial shall include, but shall not be limited to, the cost of the sheriff, bailiff, clerks, jurors, and jail fees and shall be paid by the department to the governing authority of the county in which the trial was conducted, for proper disposition.



§ 42-5-4. Payment of trial costs and expenses

The clerk of the superior court from the county in which the trial specified in Code Section 42-5-3 was conducted shall submit a statement of the charges, certified by the judge of the superior court or the judge of the city court, to the department, which shall pay the charges out of the appropriations provided therefor in accordance with schedules authorized by law.



§ 42-5-5. Reimbursement of court costs and transportation and detention expenses incurred in trying escapees from state correctional institutions

The department is authorized and directed to reimburse the clerk of the court for court costs incurred in trying a defendant for the crime of escape when the escape is from a state correctional institution and to reimburse the sheriff of the county wherein the trial takes place for the expense of transporting the defendant from the place of detention to court for trial and returning the defendant from the court to the place of detention, such reimbursement to be at the rate of 10 cent(s) per mile.



§ 42-5-6. Participation by county correctional institutions in state purchasing contracts

County correctional institutions may participate in all state purchasing contracts for the purpose of providing materials and supplies to state or county inmates.



§ 42-5-7. Sudden or unusual death of inmate

Whenever any inmate dies suddenly or under unusual circumstances in any correctional institution, the warden or superintendent of that institution shall immediately notify the commissioner and shall also notify the coroner of the county in which the death occurs. The warden or superintendent is also directed to furnish the department with a copy of the findings of the coroner's inquest, together with any other information available that would be of use to the commissioner in determining the cause of death.



§ 42-5-8. Notification upon escape of inmate

In addition to any all-points bulletin issued by the department notifying all local law enforcement agencies within the state of the escape of any inmate from the custody of the department, the department shall also, within 72 hours of the discovery of the escape, notify all parties who in the judgment of the commissioner have a legitimate need to know that the inmate has escaped and who have requested in writing that the department notify the party prior to the inmate's release from custody.



§ 42-5-9. Notification of projected release date of inmate

At least 15 days prior to the projected release date of any inmate scheduled to be released pursuant to the authority of the department, the department shall notify the following persons of such projected release date by the following methods:

(1) Each district attorney and all local law enforcement agencies throughout the state by making the necessary information available on a publicly accessible website; and

(2) The presiding judge and the victims of crimes against the person by mail or electronic transmission. Notice to the victim shall only be required when the victim has provided the department with his or her current address. The notice to the victim or victims as required by the department in this Code section shall be reasonable notice and no liability or sanctions to the department related to notification or failure to notify shall lie against the department, its officers, or employees if said attempt at notice is of a reasonable effort.



§ 42-5-10. Promulgation of rules governing plans and specifications for new correctional institutions; certification of acceptability of old facilities by state fire marshal

The board shall prescribe by rule and regulation the required plans and specifications defining the size and type of construction and materials to be employed in constructing all state and county correctional institutions. The specifications shall require that the buildings be as nearly free from fire hazards and as nearly escape-proof as is possible under all circumstances. A certificate of approval from the state fire marshal shall be conclusive as to the acceptability of all old state or county correctional institutions from a standpoint of fire hazard. No county shall establish a county correctional institution until its establishment and the plans and specifications thereof have been approved by the board.



§ 42-5-11. General prohibition against receipt of remuneration in regard to assignment, transfer, or status of inmate

(a) It shall be unlawful for anyone other than a duly licensed attorney who is an active member in good standing of the State Bar of Georgia and who is not a member of the General Assembly to accept a fee, money, or other remuneration, other than actual expenses, for contacting, in any manner, the commissioner, any employee of the department, or any member of the board in an attempt to influence the commissioner, employee, or board member concerning a transfer of an inmate from one correctional institution to another or concerning the status and assignment of an inmate within a correctional institution.

(b) Any person who receives any fee, money, or other remuneration other than actual expenses, in violation of subsection (a) of this Code section, shall be guilty of a misdemeanor.



§ 42-5-12. Receipt of remuneration by state officials in regard to assignment, transfer, or status of inmate

(a) It shall be unlawful for members of the General Assembly or any other state elected or appointed official to accept a fee, money, or other remuneration for contacting, in any manner, the commissioner, any employee of the department, or any member of the board in an attempt to influence the commissioner, employee, or board member concerning a transfer of an inmate from one correctional institution to another or concerning the status and assignment of an inmate within a correctional institution.

(b) Nothing in this Code section shall be construed so as to prohibit:

(1) Members of the General Assembly or other state elected or appointed officials from appearing before or contacting the commissioner, employees of the department, or members of the board when their official duties require them to do so;

(2) Members of the General Assembly or other state elected or appointed officials from requesting information from and presenting information to the commissioner, employees of the department, or members of the board on behalf of constituents when no compensation, gift, favor, or anything of value is accepted, either directly or indirectly, for such services; or

(3) Members of the General Assembly or other state elected or appointed officials from contacting the commissioner, any employee of the department, or any member of the board on behalf of any person so long as there is no fee, money, or other remuneration being paid or received for such contacting.

(c) Nothing in this Code section shall be construed to apply to the acceptance of compensation, expenses, and allowances received by members of the General Assembly or any other state elected or appointed official for his duties as a member or official.

(d) Nothing contained in this Code section shall preclude any attorney from contacting a client who may be in a correctional institution or from making any reasonable contact with employees of the department to the extent that the contact with employees may be necessary to contact his client.

(e) Any person violating this Code section shall be guilty of a misdemeanor.



§ 42-5-13. Record of person contacting commissioner, department, or board on behalf of inmate

The department shall maintain a complete written record of every person contacting the commissioner, any employee of the department, or any member of the board concerning a transfer of an inmate from one correctional institution to another or concerning the status and assignment of an inmate within a correctional institution. The record shall include the name and address of the person contacting the commissioner, employee, or board member and the reason for the contact.



§ 42-5-14. Establishment of guard lines and signs at state or county correctional institutions

Guard lines shall be established by the warden, superintendent, or his designated representative in charge at the various state or county correctional institutions in the same manner that land lines are established, except that, at each corner of the lines, signs must be used on which shall be plainly stamped or written: "Guard line of ." Signs shall also be placed at all entrances and exits for vehicles and pedestrians at the institutions and at such intervals along the guard lines as will reasonably place all persons approaching the guard lines on notice of the location of the institutions.



§ 42-5-15. Crossing of guard lines with weapons, intoxicants, or drugs without consent of warden or superintendent

(a) It shall be unlawful for any person to come inside the guard lines established at any state or county correctional institution with a gun, pistol, or any other weapon or with or under the influence of any intoxicating liquor, amphetamines, biphetamines, or any other hallucinogenic or other drugs, without the knowledge or consent of the warden, superintendent, or his designated representative.

(b) Any person who violates this Code section shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one year nor more than four years.



§ 42-5-16. Trading with inmates without consent of warden or superintendent

It shall be unlawful for any person to trade or traffic with, buy from, or sell any article to an inmate without the knowledge and consent of the warden, superintendent, or the designated representative in charge.



§ 42-5-17. Loitering near inmates after being ordered to desist

It shall be unlawful for any person to loaf, linger, or stand around where inmates are employed or kept after having been ordered by the warden, superintendent, or designated representative in charge of the inmates to desist therefrom.



§ 42-5-18. Items prohibited for possession by inmates; warden's authorization; penalty

(a) As used in this Code section, the term:

(1) "Inmate" means a prisoner, detainee, criminal suspect, immigration detainee, or other person held, incarcerated, or detained in a place of incarceration.

(2) "Place of incarceration" means any prison, probation detention center, jail, or institution, including any state, federal, local, or privately operated facility, used for the purpose of incarcerating criminals or detainees.

(3) "Telecommunications device" means a device, an apparatus associated with a device, or a component of a device that enables, or may be used to enable, communication with a person outside a place of incarceration, including a telephone, cellular telephone, personal digital assistant, transmitting radio, or computer connected or capable of being connected to a computer network, by wireless or other technology, or otherwise capable of communicating with a person or device outside of a place of incarceration.

(4) "Warden or superintendent" shall mean the commissioner or any warden, superintendent, sheriff, chief jailor, or other person who is responsible for the overall management and operation of a place of incarceration.

(b) It shall be unlawful for any person to obtain for, to procure for, or to give to an inmate a gun, pistol, or any other weapon; any intoxicating liquor; amphetamines, biphetamines, or any other hallucinogenic drugs or other drugs, regardless of the amount; any telecommunications device; or any other article or item without the authorization of the warden or superintendent or his or her designee.

(c) It shall be unlawful for an inmate to possess a gun, pistol, or any other weapon; any intoxicating liquor; amphetamines, biphetamines, or any other hallucinogenic drugs or other drugs, regardless of the amount; a telecommunications device; or any other item without the authorization of the warden or superintendent or his or her designee.

(d) (1) An inmate who commits or attempts to commit a violation of subsection (c) of this Code section shall be guilty of a felony and, upon conviction thereof, shall be imprisoned for not less than one nor more than five years; provided, however, if an inmate violates this Code section while being held pursuant to an arrest or conviction for a misdemeanor offense, the possession of a telecommunications device in violation of this Code section shall be treated as a misdemeanor.

(2) A person who commits or attempts to commit a violation of subsection (b) of this Code section shall be guilty of a felony and, upon conviction thereof, shall be sentenced to a mandatory minimum term of imprisonment of two years but not more than ten years, and no portion of the mandatory minimum sentence imposed shall be suspended, stayed, probated, deferred, or withheld by the sentencing court.



§ 42-5-19. Penalty for violating Code Section 42-5-16 or 42-5-17

Any person who violates Code Section 42-5-16 or 42-5-17 shall be guilty of a felony and, upon conviction thereof, shall be imprisoned for not less than one nor more than five years.



§ 42-5-20. Alcohol or Drug Use Risk Reduction Program

The department shall provide within the correctional system an Alcohol or Drug Use Risk Reduction Program. The program shall be made available to every person sentenced to the custody of the state whose criminal offense or history indicates alcohol or drug involvement; provided, however, that the provisions of this Code section shall not apply to a person who has been sentenced to the punishment of death or those deemed mentally incompetent.



§ 42-5-21. Family Violence Counseling Program

The department shall provide within the correctional system a Family Violence Counseling Program. The program shall be made available to every person sentenced to the custody of the state who committed an offense which has been identified to involve family violence as such term is defined in Code Section 19-13-1; provided, however, that the provisions of this Code section shall not apply to a person who has been sentenced to the punishment of death or to those deemed mentally incompetent.






Article 2 - Wardens, Superintendents, and Other Personnel

§ 42-5-30. Qualifications for wardens, superintendents, and other personnel; appointment of wardens of county correctional institutions

The board shall by rule and regulation define the qualifications for wardens, superintendents, and other personnel employed in the state and county correctional institutions. The board shall by rule and regulation specify appropriate titles of personnel so employed, but no such personnel shall be known as or designated by the board as "guards" or "prison guards." The wardens and deputy wardens of the various county correctional institutions shall be appointed by the governing authority of the county, subject to approval of the board, and shall serve at the pleasure of the county or the board.



§ 42-5-31. Oath of office of wardens and superintendents, their deputies, and other correctional officers

Before entering upon the duties of their office, wardens and superintendents, their deputies, and other correctional officers or employees shall take and subscribe, before some officer authorized to administer oaths, the following oath:

"I do solemnly swear (or affirm) that I will support and defend the Constitutions of the United States of America and the State of Georgia and that I will faithfully perform and discharge the duties of my office conscientiously and without malice or partiality, to the best of my ability. So help me God."



§ 42-5-32. Bonds of superintendents, wardens, and other officials and employees

(a) Before any state or county correctional institution or other facility operating under the jurisdiction of the board shall be approved to receive inmates, the board shall require the warden, superintendent, or other chief custodial officer of the institution to execute a bond, in an amount as the board may require, with good securities to be approved by it, such bond to be not less than $10,000.00, payable to the Governor and his successors in office and conditioned upon the following:

(1) To account faithfully for all public and other funds or property coming into the principal's custody, control, care, or possession; and

(2) To discharge truly and faithfully all the duties imposed upon him by law or by the rules and regulations of the board.

(b) The board may also require that any other officials, employees, or agents of the department or of the various penal institutions referred to in subsection (a) of this Code section shall give bond as referred to in subsection (a) of this Code section, in an amount to be determined by the board, but in no case to be less than $5,000.00.

(c) All bonds given under this Code section shall be liable for any breach of the conditions specified in paragraphs (1) and (2) of subsection (a) of this Code section by a deputy, agent, or subordinate of the principal, whether expressed therein or not; and all such bonds shall be subject to and governed by all the provisions of Chapter 4 of Title 45 which are not in conflict with this Code section. The costs of bonds obtained for wardens and other officials or employees of the county correctional institutions shall be paid for by the county. The costs of bonds obtained for superintendents and other officials or employees of the state correctional institutions and of the department shall be paid for by the state.



§ 42-5-33. Submission of monthly reports to commissioner by wardens and superintendents

The wardens or superintendents of all state or county correctional institutions shall send monthly reports to the commissioner showing the names of all inmates held in custody.



§ 42-5-34. Powers of arrest of wardens, superintendents, and deputies

Wardens and superintendents shall have authority to deputize any person in their employ. Wardens, superintendents, and their deputies are legally constituted arresting officers, with or without warrants, for the purpose of arresting persons violating Code Sections 42-5-14 through 42-5-18. Any person resisting arrest shall be dealt with as the law directs for resisting an officer.



§ 42-5-35. Conferral of police powers; authorization to assist local law enforcement officers or correctional officers; retention of badge

(a) The commissioner may confer all powers of a police officer of this state, including, but not limited to, the power to make summary arrests for violations of any of the criminal laws of this state and the power to carry weapons, upon wardens of county correctional institutions and upon persons in the commissioner's employment as the commissioner deems necessary, provided that individuals so designated meet the requirements specified in all applicable laws.

(b) The commissioner or his designee may authorize certain persons in his employment to assist law enforcement officers or correctional officers of local governments in preserving order and peace when so requested by such local authorities.

(c) Correctional employees leaving the service of the department under honorable conditions who have accumulated 25 or more years of service with the department as a certified peace officer or who are killed in the line of duty shall be entitled as part of such employee's compensation to retain his or her department issued badge or have such badge given to his or her surviving family member. If a correctional employee serving in a certified position leaves the service of the department due to a disability that arose in the line of duty and the disability prevents the employee from working as a law enforcement officer, then the employee shall be entitled as part of such employee's compensation to retain his or her department issued badge regardless of his or her number of years of service with the department. The board is authorized to promulgate rules and regulations for the implementation of this subsection.



§ 42-5-36. Confidentiality of information supplied by inmates; penalties for breach; classified nature of department investigation reports; confidentiality of certain identifying information; custodians of records

(a) Officials and employees of the department shall respect the confidential nature of information supplied by inmates who cooperate in remedying abuses and wrongdoing in the penal system. Any official or employee who breaks such a confidence and thereby subjects a cooperating inmate to physical jeopardy or harassment shall be subject to suspension or discharge.

(b) Investigation reports and intelligence data prepared by the Internal Investigations Unit of the department shall be classified as confidential state secrets and privileged under law, unless declassified in writing by the commissioner.

(c) All institutional inmate files and central office inmate files of the department shall be classified as confidential state secrets and privileged under law, unless declassified in writing by the commissioner; provided, however, these records shall be subject to subpoena by a court of competent jurisdiction of this state.

(d) (1) As used in this subsection, the term "identifying information" means any records or information that reveals a name, residential or business address, residential or business telephone number, day and month of birth, social security number, or professional qualifications.

(2) The identifying information of any person or entity who participates in or administers the execution of a death sentence and the identifying information of any person or entity that manufactures, supplies, compounds, or prescribes the drugs, medical supplies, or medical equipment utilized in the execution of a death sentence shall be confidential and shall not be subject to disclosure under Article 4 of Chapter 18 of Title 50 or under judicial process. Such information shall be classified as a confidential state secret.

(e) The commissioner shall designate members of the department to be the official custodians of the records of the department. The custodians may certify copies or compilations, including extracts thereof, of the records of the department. Subject to the provisions of this Code section, in response to a subpoena or upon the request of any appropriate government or judicial official, the department may provide a duly authenticated copy of any record or other document. This authenticated copy may consist of a photocopy or computer printout of the requested document certified by the commissioner or his or her duly authorized representative.



§ 42-5-37. Employees in control of inmates prohibited from receiving profit from inmate labor; penalties

(a) No warden, superintendent, deputy, inspector, physician, or any officer or other employee who has charge, control, or direction of inmates shall be interested in any manner whatever in the work or profit of the labor of any inmate; nor shall any such personnel receive any pay, gift, gratuity, or favor of a valuable character from any person interested, either directly or indirectly, in such labor.

(b) Any person violating subsection (a) of this Code section shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for a term of not less than two years and not more than five years. The offense may be reduced to a misdemeanor by recommendation of the jury trying the case, if the court concurs in the jury's recommendation. In addition, a person who violates subsection (a) of this Code section shall be summarily discharged from the service of the state by the department.

(c) This Code section shall not prohibit a part-time professional employee from the regular practice of his profession.



§ 42-5-37.1. Compensation of employees of institutions operated by department for damages to wearing apparel caused by inmate action

(a) As used in this Code section, the term "wearing apparel" means eyeglasses, hearing aids, clothing, and similar items worn on the person of the employee.

(b) When action by an inmate in one of the penal institutions operated by the department results in damage to an item of wearing apparel of an employee of the institution, the department shall compensate the employee for the loss in the amount of the repair cost, the replacement value, or the cost of the item of wearing apparel, whichever is less.

(c) Such losses shall be compensated only in accordance with procedures to be established by the department.



§ 42-5-38. Making false statement as to age to procure employment

Any person who makes a false statement as to his age in order to procure employment as a correctional officer, warden, superintendent, or other employee shall be guilty of a misdemeanor.



§ 42-5-39. Refusal by officer to receive inmates in correctional institution

If the superintendent or warden of a state or county correctional institution or other officer or person employed therein whose duty it is to receive inmates fails or refuses to do so, he shall be punished by confinement not exceeding ten years and shall be dismissed from office.



§ 42-5-40. Requiring inmates to do unnecessary work on Sunday

Any superintendent, warden, or other correctional official who causes any inmate to do any work on Sunday, except works of necessity, shall be guilty of a misdemeanor.



§ 42-5-41. Compensation of department employee injured by inmate or probationer

Repealed by Ga. L. 1986, p. 1491, § 2, effective July 1, 1986.






Article 3 - Conditions of Detention Generally

§ 42-5-50. Transmittal of information on convicted persons; place of detention; payment for inmates not transferred to the custody of the department; notice in the event of convicted person free on bond pending appeal

(a) The clerk of the court shall notify the commissioner of a sentence within 30 working days following the receipt of the sentence and send other documents set forth in this Code section. Such notice shall be submitted electronically and shall contain the following documents:

(1) A certified copy of the sentence;

(2) A complete history of the convicted person, including a certified copy of the indictment, accusation, or both and such other information as the commissioner may require;

(3) An affidavit of the custodian of such person indicating the total number of days the convicted person was incarcerated prior to the imposition of the sentence. It shall be the duty of the custodian of such person to transmit the affidavit provided for in this paragraph to the clerk of the superior court within ten days following the date on which the sentence is imposed;

(4) Order of probation revocation or tolling of probation; and

(5) A copy of the sentencing information report is required in all jurisdictions with an options system day reporting center certified by the Department of Community Supervision. The failure to provide the sentencing information report shall not cause an increase in the 15 day time period for the department to assign the inmate to a correctional institution as set forth in subsection (b) of this Code section.

All of the aforementioned documents shall be submitted on forms provided by the commissioner. The commissioner shall file one copy of each such document with the State Board of Pardons and Paroles within 30 working days of receipt of such documents from the clerk of the court. Except where the clerk is on a salary, the clerk shall receive from funds of the county the fee prescribed in Code Section 15-6-77 for such service.

(b) Within 15 days after the receipt of the information provided for in subsection (a) of this Code section, the commissioner shall assign the convicted person to a correctional institution designated by the commissioner in accordance with subsection (b) of Code Section 42-5-51. It shall be the financial responsibility of the correctional institution to provide for the picking up and transportation, under guard, of the inmate to the inmate's assigned place of detention. If the inmate is assigned to a county correctional institution or other county facility, the county shall assume such duty and responsibility.

(c) The state shall pay for each such inmate not transferred to the custody of the department from a county facility the per diem rate specified by subsection (c) of Code Section 42-5-51 for each day the inmate remains in the custody of the county after the department receives the notice provided by subsection (a) of this Code section.

(d) In the event that the convicted person is free on bond pending the appeal of his or her conviction, the notice provided for in subsection (a) of this Code section shall not be transmitted to the commissioner until all appeals of such conviction have been disposed of or until the bond shall be revoked.



§ 42-5-51. Jurisdiction over certain misdemeanor offenders; designation of place of confinement of inmates; reimbursement of county; transfer of inmates to federal authority

(a) The department shall have no authority, jurisdiction, or responsibility with respect to misdemeanor offenders sentenced under paragraph (1) of subsection (a) of Code Section 17-10-3 to confinement in the county or other jail, county correctional institution, or such other places as counties may provide for maintenance of county inmates. The county wherein the sentence is imposed shall have the sole responsibility of executing the sentence and of providing for the care, maintenance, and upkeep of the inmate while serving such sentence; provided, however, that, where the sentencing judge certifies to the department that the county facilities of that county are inadequate for maintaining female inmates, any female inmate may be committed to the department to serve her sentence in a state correctional institution, as may be directed by the department; provided, further, that the delivery of the female inmates to the proper place of incarceration shall be at the expense of the county of conviction.

(b) Where any person is convicted of any offense, misdemeanor, or felony and sentenced to serve time in any penal institution in this state other than as provided in subsection (a) of this Code section, he shall be committed to the custody of the commissioner who, with the approval of the board, shall designate the place of confinement where the sentence shall be served.

(c) After proper documentation is received from the clerk of the court, the department shall have 15 days to transfer an inmate under sentence to the place of confinement. If the inmate is not transferred within the 15 days, the department shall reimburse the county, in a sum not less than $7.50 per day per inmate and in such an amount as may be appropriated for this purpose by the General Assembly, for the cost of the incarceration, commencing 15 days after proper documentation is received by the department from the clerk of the court; provided, however, that, subject to an appropriation of funds, local governing authorities that have entered into memorandums of understanding or agreement or that demonstrate continuous attempts to enter into memorandums of understanding or agreement with the federal government under Section 287(g) of the federal Immigration and Nationality Act shall receive an additional payment in the amount of 10 percent of the established rate paid for reimbursement for the confinement of state inmates in local confinement facilities. The reimbursement provisions of this Code section shall only apply to payment for the incarceration of felony inmates available for transfer to the department, except inmates under death sentence awaiting transfer after their initial trial, and shall not apply to inmates who were incarcerated under the custody of the commissioner at the time they were returned to the county jail for trial on additional charges or returned to the county jail for any other purposes, including for the purpose of a new trial.

(d) Notwithstanding any language in the sentence as passed by the court, the commissioner may designate as a place of confinement any available, suitable, and appropriate state or county correctional institution in this state operated under the jurisdiction or supervision of the department. The commissioner shall also have sole authority to transfer inmates from one state or county correctional institution in this state to any other such institution operated by or under the jurisdiction or supervision of or approved by the board. Neither male nor female state inmates shall be assigned to serve in any manner in a county jail unless they are participating in a state sponsored project and have the approval of the commissioner and the sheriff or the jail administrator of the county. Furthermore, the commissioner may transfer to the Attorney General of the United States for confinement any inmate if it is determined that the custody, care, treatment, training, or rehabilitation of the inmate has not been adequate or in the best interest of the inmate or his fellow inmates. The commissioner is authorized to contract with the Attorney General of the United States for the custody, care, subsistence, housing, treatment, training, and rehabilitation of such inmates.



§ 42-5-52. Classification and separation of inmates generally; placement of juvenile offenders and of females; transfer of mentally diseased, alcoholic, drug addicted, or tubercular inmates

(a) The department shall provide for the classification and separation of inmates with respect to age, first offenders, habitual criminals and incorrigibles, diseased inmates, mentally diseased inmates, and those having contagious, infectious, and incurable diseases. Incorrigible inmates in county correctional institutions shall be returned to the department at the request of the proper county authority.

(b) The department may establish separate correctional or similar institutions for the separation and care of juvenile offenders. The commissioner may transfer any juvenile under 17 years of age from the penal institution in which he or she is serving to the Department of Juvenile Justice, provided that the transfer is approved thereby. The juvenile may be returned to the custody of the commissioner when the commissioner of juvenile justice determines that the juvenile is unsuited to be dealt with therein. The commissioner may accept a juvenile for transfer into a penal institution upon the request of the commissioner of juvenile justice if such juvenile is 16 years of age or older and has been committed to the Department of Juvenile Justice for a class A designated felony act or class B designated felony act, as defined by Code Section 15-11-2, and such juvenile's behavior presents a substantial danger to any person at or within a Department of Juvenile Justice facility. In the event of such transfer, the department shall have the same authority over and responsibility for such juvenile as the Department of Juvenile Justice has for such juvenile and shall maintain sight and sound separation as set forth in paragraph (5) of subsection (c) of Code Section 15-11-504.

(c) Female inmates shall be removed from proximity to the place of detention for males and shall not be confined in a county correctional institution or other county facility except with the express written approval of the department.

(d) The department is authorized to transfer a mentally diseased inmate from a state or county correctional institution or other facility operating under its authority to a criminal ward or facility of the Department of Behavioral Health and Developmental Disabilities. The inmate shall remain in the custody of the Department of Behavioral Health and Developmental Disabilities until proper officials of the facility at which the inmate is detained declare that his or her sanity has been restored, at which time the inmate shall be returned to the custody of the department. At any time after completion of his or her sentence, an inmate detained by the Department of Behavioral Health and Developmental Disabilities on the grounds that he or she is mentally diseased may petition for release in accordance with the procedure provided in Chapter 3 of Title 37. Prior to completion of his or her sentence, this procedure shall not be available to the inmate.

(e) Upon being presented with a proper certification from the county physician of a county where a person has been sentenced to confinement that the person sentenced is addicted to drugs or alcohol to the extent that the person's health will be impaired or life endangered if immediate treatment is not rendered, the department shall transfer the inmate to the custody of the Department of Behavioral Health and Developmental Disabilities. The inmate shall remain in such custody until officials of the Department of Behavioral Health and Developmental Disabilities determine the inmate is able to serve his or her sentence elsewhere.

(f) The department may transfer any inmate afflicted with active tuberculosis from any state or county correctional institution, or any other facility operating under the authority of the department, to a tubercular ward or facility specially provided and maintained for criminals by the department at a tuberculosis facility or facilities operating under the Department of Public Health.



§ 42-5-52.1. Submission to HIV test; separate housing for HIV infected persons

(a) Any term used in this Code section and defined in Code Section 31-22-9.1 shall have the meaning provided for that term in Code Section 31-22-9.1.

(b) Where any person is committed to the custody of the commissioner to serve time in any penal institution of this state on and after July 1, 1988, the department shall require that person to submit to an HIV test within 30 days after the person is so committed unless that person is in such custody because of having committed an AIDS transmitting crime and has already submitted to an HIV test pursuant to Code Section 17-10-15.

(c) No later than December 31, 1991, the department shall require to submit to an HIV test each person who has been committed to the custody of the commissioner to serve time in a penal institution of this state and who remains in such custody, or who would be in such custody but for having been transferred to the custody of the Department of Human Resources (now known as the Department of Behavioral Health and Developmental Disabilities) under Code Section 42-5-52, if that person has not submitted to an HIV test following that person's most recent commitment to the custody of the commissioner and unless that person is in such custody because of having committed an AIDS transmitting crime and has already submitted to an HIV test pursuant to Code Section 17-10-15.

(d) Upon failure of an inmate to cooperate in HIV test procedures under this Code section, the commissioner may apply to the superior court for an order authorizing the use of such measures as are reasonably necessary to require submission to the HIV test. Nothing in this Code section shall be construed to limit the authority of the department to require inmates to submit to an HIV test.

(e) Any person determined by the department to be an HIV infected person, whether or not by the test required by this Code section, should be housed separately at existing institutions from any other persons not infected with HIV if:

(1) That person is reasonably believed to be sexually active while incarcerated;

(2) That person is reasonably believed to be sexually predatory either during or prior to incarceration; or

(3) The commissioner determines that other conditions or circumstances exist indicating that separate confinement would be in the best interest of the department and the inmate population,

but neither the department nor any officials, employees, or agents thereof shall be civilly or criminally liable for failing or refusing to house HIV infected persons separately from any other persons who are not HIV infected persons.



§ 42-5-52.2. Testing of prison inmates for HIV; consolidation of inmates testing positive

(a) For purposes of this Code section, "HIV" means HIV as defined by Code Section 31-22-9.1.

(b) The department shall implement an HIV testing program whereby any state inmate who has been in the custody of a state penal institution for one year or longer and who has not previously tested positive for HIV shall be tested for HIV within 30 days prior to his or her expected date of release from the custody of the department.

(c) Each person tested as provided in subsection (b) of this Code section shall be notified by the department in writing of the results of such testing prior to his or her release. Prior to the release of any person testing positive for HIV, the appropriate information as required by Code Sections 24-12-21 and 31-22-9.2 or other law shall be provided by the department to the Department of Public Health. Prior to the release of any person testing positive for HIV, the department shall also provide to such person in writing contact information regarding medical, educational, and counseling services available through the Department of Public Health. Any person testing positive for HIV shall be provided instruction relating to living with HIV, the prevention of the spread of such virus, and the legal consequences of infecting unknowing partners.

(d) The department shall seek state and federal grants or other possible sources of revenue for the purpose of funding a program of HIV testing authorized by this Code section. In addition, the department is authorized to accept gifts, subject to the approval of the board, for the purpose of funding such program.

(e) The department shall consolidate inmates who have tested positive for HIV in a manner that most efficiently provides education, counseling, and treatment for such persons.

(f) The provisions of this Code section shall not be construed to limit the provision for HIV testing in Code Section 42-9-42.1.



§ 42-5-53. Establishment of county correctional institutions; supervision by department; quota of inmates; funding; confinement and withdrawal of inmates

(a) Subject to the provisions stated in this Code section, any county may purchase, rent, establish, construct, and maintain a county correctional institution for the care and detention of all inmates assigned to it by the department. The county may contract with other counties relative to the joint care, upkeep, and working of the inmates in such counties. Each county may pay its pro rata share of such expenses by taxes assessed and levied as provided by law.

(b) All county correctional institutions established by the counties as provided in subsection (a) of this Code section shall be subject to supervision and control by the department, and the board shall promulgate rules and regulations governing the administration and operation thereof.

(c) (1) Each county establishing a county correctional institution which complies with the rules and requirements established by the board and which is approved by the board shall receive a quota of inmates in accordance with such methods of apportionment as may be established by the board.

(2) The department is authorized, pursuant to rules and regulations adopted by the board, to pay funds, in an amount appropriated by the General Assembly for the purposes specified in paragraph (1) of this subsection, for each state inmate assigned to a county correctional institution to the county operating the facility. The amount so paid shall be determined on the basis of an equal amount per day for each state inmate assigned to the county correctional institution.

(3) Each county is authorized to use the money paid to it pursuant to paragraph (2) of this subsection for the operation and maintenance of the county correctional institution or may use the money so paid to supplant county funds or previous levels of county funding for the county correctional institution. Following a full hearing, the board is given the authority to withhold payment or withdraw all inmates from any county correctional institution which does not at any time meet or comply with the rules, regulations, and requirements of the board or comply with its directions.

(d) In all cases in which an inmate is the sole responsibility of a county and the board has no authority, jurisdiction, or responsibility with respect to the sentence of the inmate, the county may confine the inmate in a county correctional institution established pursuant to this Code section. Counties without a county correctional institution may contract with counties having a county correctional institution to maintain the inmate.

(e) Nothing in this Code section shall be construed to prohibit the board from withdrawing inmates from any county correctional institution which does not at any time comply with the rules and regulations of the board promulgated pursuant to Code Section 42-5-10 or from withdrawing inmates from any county correctional institution which does not at any time meet the requirements of the board or comply with its directives. For reasons other than the failure to comply with the rules, regulations, requirements, and directives, the board is authorized to withdraw all inmates under its jurisdiction from all county correctional institutions under the following conditions:

(1) That such withdrawal shall include all inmates under the jurisdiction of the board assigned to all county correctional institutions and that the withdrawal shall be completed within one year after the effective date of the beginning of the withdrawal;

(2) That all county correctional institutions shall be notified at least one year in advance of the effective date of the beginning of the withdrawal;

(3) That each county affected by the withdrawal shall have the option of selling or leasing its county correctional institution to the department, provided the House Committee on State Properties and the Senate State Institutions and Property Committee shall certify to the department that the facility is suitable for inmate housing and provided, further, that the sale price of the facility or the lease rental payments for the facility shall be determined by a board of three appraisers selected as follows:

(A) One to be selected by the department;

(B) One to be selected by the governing authority of the county; and

(C) The third to be selected by the other two appraisers;

(4) That each county affected by the withdrawal shall have 30 days from the date of the issuance of the notice required by paragraph (2) of this subsection to notify the department that the facility is to be sold to the department, the facility is to be leased to the department, or the county will keep and maintain the facility for its own use. If the department is not so notified within the time limitation, the department shall be under no obligation to lease or purchase the facility;

(5) That if the county elects to sell or lease the facility, the committees named in paragraph (3) of this subsection shall have 60 days from the time the department is notified of such decision in which to inspect the facility and make its recommendations and certification to the department;

(6) That if any such facility is leased by the department, the term of the lease, the requirements relative to the repair, maintenance, and improvements of the facility by the county, and the requirements relative to the renewal of the lease shall be as agreed upon by the department and the governing authority of the county; and

(7) That the sales price or lease rental payments for each facility and the requirements relative to the lease contract when the facility is leased shall be determined within six months after the issuance of the notice of the effective date of the beginning of the withdrawal required by paragraph (2) of this subsection and that, if they are not determined within the time limitation, the department shall be under no obligation to lease or purchase the facility.



§ 42-5-54. Information from inmates relating to medical insurance; provision and payment of medical treatment for inmates

(a) As used in this Code section, the term:

(1) "Detention facility" means a county correctional institution, workcamp, or other county detention facility used for the detention of persons convicted of a felony or a misdemeanor.

(2) "Inmate" means a person who is detained in a detention facility by reason of being convicted of a felony or a misdemeanor and who is insured under existing individual health insurance, group health insurance, or prepaid medical care coverage or is eligible for benefits under Article 7 of Chapter 4 of Title 49, the "Georgia Medical Assistance Act of 1977." Such term does not include any sentenced inmate who is the responsibility of the Department of Corrections.

(3) "Officer in charge" means the warden, captain, or superintendent having the supervision of any detention facility.

(b) The officer in charge or his or her designee may require an inmate to furnish the following information:

(1) The existence of any health insurance, group health plan, or prepaid medical care coverage under which the inmate is insured;

(2) The eligibility for benefits to which the inmate is entitled under Article 7 of Chapter 4 of Title 49, the "Georgia Medical Assistance Act of 1977";

(3) The name and address of the third-party payor; and

(4) The policy or other identifying number.

(c) The officer in charge will provide a sick, injured, or disabled inmate access to medical services and may arrange for the inmate's health insurance carrier to pay the health care provider for the medical services rendered.

(d) The liability for payment for medical care described under subsection (b) of this Code section may not be construed as requiring payment by any person or entity, except by an inmate personally or by his or her carrier through coverage or benefits described under paragraph (1) of subsection (b) of this Code section or by or at the direction of the Department of Community Health pursuant to paragraph (2) of such subsection.

(e) Nothing in this Code section shall be construed to relieve the governing authority, governmental unit, subdivision, or agency having the physical custody of an inmate from its responsibility to pay for any medical and hospital care rendered to such inmate regardless of whether such individual has been convicted of a crime.



§ 42-5-55. Deductions from inmate accounts for payment of certain damages and medical costs; limit on deductions; fee for managing inmate accounts

(a) As used in this Code section, the term:

(1) "Chronic illness" means an illness requiring care and treatment over an extended period of time. Chronic illness includes, but is not limited to, hypertension, diabetes, pulmonary illness, a seizure disorder, acquired immune deficiency syndrome, cancer, tuberculosis B, hepatitis C, rheumatoid arthritis, an autoimmune disorder, and renal disease.

(2) "Detention facility" means a state, county, or private correctional institution, workcamp, or other state or county detention facility used for the detention of persons convicted of a felony or a misdemeanor.

(3) "Inmate" means a person who is detained in a detention facility by reason of being convicted of a felony or a misdemeanor.

(4) "Medical treatment" means each visit initiated by the inmate to an institutional physician; physician's extender, including a physician assistant or a nurse practitioner; registered nurse; licensed practical nurse; medical assistant; dentist; dental hygienist; optometrist; or psychiatrist for examination or treatment.

(5) "Officer in charge" means the warden, captain, or superintendent having the supervision of any detention facility.

(b) The commissioner or, in the case of a county or private facility, the officer in charge may establish by rules or regulations criteria for a reasonable deduction from money credited to the account of an inmate to:

(1) Repay the costs of:

(A) Public property or private property in the case of an inmate housed in a private correctional facility willfully damaged or destroyed by the inmate during his or her incarceration;

(B) Medical treatment and prescription medication for injuries inflicted by the inmate upon himself or herself or others unless the inmate has a severe mental health designation as determined by the department;

(C) Searching for and apprehending the inmate when he or she escapes or attempts to escape; such costs to be limited to those extraordinary costs incurred as a consequence of the escape; or

(D) Quelling any riot or other disturbance in which the inmate is unlawfully involved; or

(2) Defray the costs paid by the state or county for:

(A) Medical treatment for an inmate when the request for medical treatment has been initiated by the inmate; and

(B) Medication prescribed for the treatment of a medical condition unrelated to pregnancy or a chronic illness.

(c) The provisions of paragraph (2) of subsection (b) of this Code section shall in no way relieve the governmental unit, agency, or subdivision having physical custody of an inmate from furnishing him or her with needed medical treatment.

(d) Notwithstanding any other provisions of this Code section, the deductions from money credited to the account of an inmate as authorized under subsection (b) of this Code section shall not be made whenever the balance in the inmate's account is $10.00 or less.

(e) The officer in charge of any detention facility is authorized to charge a fee for establishing and managing inmate money accounts. Such fee shall not exceed $1.00 per month.



§ 42-5-56. Visitation with minors by convicted sexual offenders

(a) As used in this Code section, the term "sexual offense" means a violation of Code Section 16-6-1, relating to the offense of rape; Code Section 16-6-2, relating to the offenses of sodomy and aggravated sodomy; Code Section 16-6-5.1, relating to the offense of sexual assault against a person in custody; Code Section 16-6-22, relating to the offense of incest; or Code Section 16-6-22.2, relating to the offense of aggravated sexual battery, when the victim was under 18 years of age at the time of the commission of any such offense; or a violation of Code Section 16-6-3, relating to the offense of statutory rape; Code Section 16-6-4, relating to the offenses of child molestation and aggravated child molestation; or Code Section 16-6-5, relating to the offense of enticing a child for indecent purposes, when the victim was under 16 years of age at the time of the commission of any such offense.

(b) Any inmate with a current or prior conviction for any sexual offense as defined in subsection (a) of this Code section shall not be allowed visitation with any person under the age of 18 years unless such person is the spouse, son, daughter, brother, sister, grandson, or granddaughter of the inmate and such person is not the victim of a sexual offense for which the inmate was convicted. If visitation with a minor is restricted by court order, permission for special visitation with the minor may be granted only by the court issuing such order.



§ 42-5-57. Institution of rehabilitation programs; provision of opportunities for educational, religious, and recreational activities

(a) The board, acting alone or in cooperation with the Department of Education, the Board of Regents of the University System of Georgia, or the several state, local, and federal agencies concerned therewith shall be authorized to institute a program of rehabilitation, which may include academic, industrial, mechanical, agricultural, and vocational training, within the confines of a penal institution.

(b) The department, in institutions under its control and supervision, shall give the inmates opportunity for reasonable educational, religious, and recreational activities where practicable.



§ 42-5-58. Prohibition against corporal punishment; use of handcuffs, leg chains, and other restraints; permissible punishment generally

(a) Whipping of inmates and all forms of corporal punishment shall be prohibited. All shackles, manacles, picks, leg irons, and chains shall be barred from use as punishment by any penal institution operated under authority of the board. In transferring violent or potentially dangerous inmates within an institution or between facilities, handcuffs, leg chains, waist chains, and waist belts may be utilized. Handcuffs, leg chains, waist chains, and waist belts may also be used in securing violent or potentially dangerous inmates within an institution and in public and private areas such as hospitals and clinics; but in no event may handcuffs, leg chains, waist chains, and waist belts be used as punishment; provided, however, if the accused becomes violent in the courtroom, restraints may be used.

(b) The department shall restrict punishment for an infraction of correctional rules and regulations to isolation and restricted diet or to uniform standard humane punishment which the department may deem necessary for the control of inmates.



§ 42-5-59. Employment of inmates in the local community

(a) The commissioner shall extend the limits of the place of confinement of an inmate, if there is reasonable cause to believe the inmate will honor his trust, by authorizing the inmate, under prescribed conditions, to work at paid employment or participate in a training program in the community on a voluntary basis while continuing as an inmate of the institution to which he is committed, provided that:

(1) Representatives of local union central bodies or similar labor union organizations are consulted;

(2) The paid employment will not result in the displacement of employed workers, be applied in skills, crafts, or trades in which there is a surplus of available gainful labor in the locality, or impair existing contracts for services; and

(3) The rates of pay and other conditions of employment will not be less than those paid or provided for work of a similar nature in the locality in which the work is to be performed.

(b) An inmate authorized to work at paid employment in the community under subsection (a) of this Code section shall comply with all rules and regulations promulgated by the board relative to the handling, disbursement, and holding in trust of all funds earned by the inmate while under the jurisdiction of the department. An amount determined to be the cost of the inmate's keep and confinement shall be deducted from the earnings of each inmate, and such amount shall be deposited in the treasury of the department; provided, however, that, if the inmate is assigned to a county correctional institution, the deducted amount shall be deposited in the treasury of the county to which the inmate is assigned. After the deduction for keep and confinement, the commissioner shall:

(1) Allow the inmate to draw from the balance a reasonable sum to cover his incidental expenses;

(2) Retain to the inmate's credit an amount as is deemed necessary to accumulate a reasonable sum to be paid to him on his release from the penal institution;

(3) Deduct from the inmate's funds any amounts necessary to cover the costs of medical or dental attention provided to the inmate, said deductions to be made in accordance with policies and procedures promulgated by the commissioner; and

(4) Cause to be paid any additional balance as is needed for the support of the inmate's dependents.

(c) No inmate employed in the community under subsection (a) of this Code section shall be deemed to be an agent, employee, or involuntary servant of the department while working in the community or going to and from his employment.

(d) The willful failure of an inmate to remain within the extended limits of his confinement or to return within the time prescribed to an institution designated by the commissioner shall be deemed an escape from a penal institution and shall be punishable by law.



§ 42-5-60. Hiring out of inmates; participation of inmates in programs of volunteer service; sale of products produced by inmates; disposition of proceeds; payment to inmates for services

(a) (1) The board shall provide rules and regulations governing the hiring out of inmates by any penal institution under its authority to municipalities, cities, the Department of Transportation, and any other political subdivision, public authority, public corporation, agency, or state or local government, which entities are authorized by this subsection to contract for and receive the inmates. Such inmates shall not be hired out to private persons or corporations, nor shall any instrumentality of government authorized by this subsection to utilize penal labor use such labor in any business conducted for profit, except as provided in Code Section 42-5-59; provided, however, that:

(A) Inmate trainees enrolled in any vocational, technical, or educational training program authorized and supported by the department may repair or otherwise utilize any privately owned property or equipment as well as any other property or equipment in connection with the activities of any such training program, so long as the repair or utilization contributes to the inmate's acquisition of any desired vocational, technical, or educational skills; and

(B) To the extent authorized by the rules and regulations of the board, inmates may be allowed to participate in programs of volunteer service as authorized by this subparagraph. The rules and regulations of the board shall prescribe criteria for nonprofit organizations eligible to receive volunteer services. Such criteria shall require that any participating nonprofit organization be qualified as exempt from taxation under Section 501(c)(3) of the Internal Revenue Code of 1986 and shall give consideration in determining eligibility to the nonprofit organization's history of service activities and the length of time for which it has been in existence and providing such services. Any such volunteer service program shall include elements whereby the volunteer inmates provide services of benefit to the community while receiving training or work experience suitable for their rehabilitation. The board may authorize such voluntary inmate participation, notwithstanding the fact that the nonprofit organization may receive direct or indirect payment as a result of such inmate participation; notwithstanding the fact that the services rendered may provide some degree of benefit to private individuals or organizations or both; and notwithstanding the fact that some inmate participation may take place outside the confines of a penal institution.

(2) Notwithstanding any other provisions of this subsection, any private person, organization, or corporation with whom the commissioner has contracted for the land acquisition, design, construction, operation, maintenance, use, lease, or management of a state prison or for any services related to the custody, care, and control of inmates as authorized by Code Section 42-2-8 may utilize penal labor in the same manner as any such labor may be utilized by any other penal institution operated under the authority of the board. Agreements made pursuant to Code Section 42-2-8 for the land acquisition, design, construction, operation, maintenance, use, lease, or management of a state prison or for any services related to the care, custody, and control of inmates shall factor the value of penal labor such that the state is the only financial beneficiary of the same.

(b) No goods, wares, or merchandise which have been manufactured, produced, or mined, wholly or in part, by the inmates of any state or county correctional institution operated under the jurisdiction of the board shall be sold in this state to any private person, firm, association, or corporation, except that this prohibition shall not apply to:

(1) Sales to private colleges and universities;

(2) A sale to a private contractor of goods, wares, or merchandise for use in the completion of a publicly funded project; or

(3) Sales to privately owned correctional facilities that house inmates from the State of Georgia.

Nothing in this subsection shall be construed to forbid the sale of such goods or merchandise to other political subdivisions, public authorities, municipalities, or agencies of the state or local governments to be consumed by them or to agencies of the state to be in turn sold by the agency to the public in the performance of the agency's duties as required by law. This subsection does not prohibit the sale of unprocessed agricultural products produced on state property.

(c) Funds arising from the sale of goods or other products manufactured or produced by any state correctional institution operated by the department shall be deposited with the treasury of the department. The funds arising from the sale of goods and products produced in a county correctional institution or from the hiring out of inmates shall be placed in the treasury or depository of the county, as the case may be. The department is authorized, pursuant to rules and regulations adopted by the board, to pay compensation of not more than $25.00 per month from funds available to the department to each inmate employed in any industry.

(d) Any superintendent, warden, guard, official, or other person who violates this Code section or any regulations promulgated pursuant thereto, relating to the sale of goods or products manufactured or produced in a correctional institution or the hiring out of inmates, shall be guilty of a misdemeanor.

(e) The department or any state correctional institution or county correctional institution operating under jurisdiction of the board shall be authorized to require inmates coming into its custody to labor on the public roads or public works or in such other manner as the board may deem advisable, including without limitation any labor authorized under Chapter 15A of Title 17. The department may also contract with municipalities, cities, counties, the Department of Transportation, or any other political subdivision, public authority, public corporation, or agency of state or local government created by law, which entities are authorized by this Code section to contract with the department, for the construction, repair, or maintenance of roads, bridges, public buildings, and any other public works by use of penal labor.

(f) Any provision of this chapter to the contrary notwithstanding, any inmate of any state or county correctional institution operated under the jurisdiction of the board may sell goods, wares, and merchandise created by such inmate through the pursuit of a hobby or recreational activity. The proceeds from the sales shall be distributed to the particular inmate who created the goods, wares, or merchandise. The board is authorized to promulgate rules and regulations governing the sale of such goods, wares, and merchandise and the distribution of the proceeds from the sales. All goods, wares, and merchandise created by an inmate must be sold within the institution or on the institution grounds during visiting hours or when on off-duty assignments.



§ 42-5-60.1. Utilization of inmates of county correctional institutions for work on outdoor assignments during inclement weather; supervision of inmates

(a) As used in this Code section, the term "inclement weather" means weather in which there is rain or in which the temperature is below 28 degrees Fahrenheit.

(b) Inmates of a county correctional institution who are otherwise required to work on outdoor assignments shall work on such assignments notwithstanding inclement weather if employees of any governmental entity within the county in which the work is to be performed are performing outdoor work during such inclement weather and such work is similar in kind or in degree of exertion to that to be performed by the inmates.

(c) Correctional officers and other supervisory personnel shall be available to supervise adequately those inmates performing outdoor work in inclement weather.



§ 42-5-61. Services and benefits to be furnished inmates discharged by department or county correctional institutions

(a) Except as otherwise provided in this Code section, whenever an inmate is discharged upon pardon or completion of his sentence or is conditionally released or paroled from any place of detention to which he has been assigned under the authority of the department, the department shall provide the inmate the following:

(1) Transportation to the inmate's home within the United States or to a place chosen by the inmate and authorized by regulations of the board;

(2) An amount of money of not less than $25.00 and not more than $150.00, as determined according to regulations of the board; and

(3) A travel kit, when appropriate, and suitable clothing, each as provided by regulation of the board.

(b) Whenever an inmate assigned to a county correctional institution by the department is discharged upon pardon or completion of his sentence or is conditionally released or paroled, the county shall provide the inmate the release benefits to which he is eligible under this Code section, and the department shall reimburse the county.

(c) An inmate whose limits of confinement have been extended to allow him to participate in a work-release program of paid employment shall receive the benefits provided by this Code section only to the extent of financial need, as determined pursuant to regulations of the board.

(d) An inmate convicted of an offense which is less than a felony shall receive the amount of $25.00 or less as determined under regulations of the board and transportation as provided in this Code section.

(e) The department shall administer these benefits through regulations which are based upon the knowledge and skill of the board in aiding an inmate to make the initial adjustment to his release.



§ 42-5-62. Forfeiture of contraband

The possession by an inmate on his person or in his cell, immediate sleeping area, locker, or immediate place of work or assignment of any form of securities, bonds, coins, currency, or legal tender, unless expressly and specifically authorized by the individual institution concerned, shall constitute contraband and be subject to forfeiture. With respect to state correctional institutions, all such securities, bonds, coins, currency, or legal tender shall vest in the state and shall be paid into the state treasury. With respect to county correctional institutions, all such currency and other items shall vest in the county and shall be paid into the county treasury.



§ 42-5-63. Unauthorized possession of weapon by inmate

(a) Every person confined in a penal institution or confined in any other facility under the jurisdiction of or subject to the authority of the board or who, while being conveyed to or from any facility, or while at any other location under such jurisdiction or authority, or while being conveyed to or from any such place, or while under the custody of officials, officers, or employees subject to such jurisdiction or authority, who, without authorization of the appropriate authorities, possesses or carries upon his person or has under his custody or control any instrument or weapon of the kind commonly known as a blackjack, slingshot, billy, sandclub, sandbag, or knuckles whether made from metal, thermoplastic, wood, or other similar material; or any pistol, revolver, or other firearm; or any explosive substance; or any dirk, dagger, switchblade, gravity knife, razor, or any other sharp instrument which is capable of such use as may endanger the safety or security of any of the facilities described in this subsection or of any person therein shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for a term of not less than one nor more than five years.

(b) A person is deemed "confined in a penal institution" if he is confined in any of the penal institutions specified in subsection (a) of this Code section by order made pursuant to law, regardless of the purpose of the confinement and regardless of the validity of the order directing the confinement, until a judgment of a competent court setting aside the order becomes final so as to entitle the person to his immediate release.

(c) A person is deemed "confined in" a penal institution even if, at the time of the offense, he is temporarily outside its walls or bounds for the purpose of confinement in a local place of confinement pending trial or for any other purpose for which an inmate may be allowed temporarily outside the walls or bounds of a penal institution; but an inmate who has been released on parole is not deemed "confined in" a penal institution for purposes of this Code section.



§ 42-5-64. Educational programming

(a) The commissioner shall maintain an educational program within the state prison system to assist inmates in achieving at least a fifth-grade level on standardized reading tests. Inmates who test below the fifth-grade level and who have been sentenced to incarceration for a period of one year or longer shall be required by institutional staff to attend appropriate classes until they attain this level or until they are released from incarceration, whichever event occurs first; provided, however, that inmates who have remained in the educational program for 90 school days may voluntarily withdraw thereafter. The commissioner or his designee shall have the discretion to exclude certain inmates from the provisions of this subsection due to the inability of such inmates to benefit from an educational program for reasons which may include: custody status, particularly of those inmates under a death sentence; mental handicap or physical illness; participation in a boot camp program; or possession of a general education diploma or high school diploma. The State Board of Pardons and Paroles shall incorporate satisfactory participation in such an educational program into the parole guidelines adopted pursuant to Code Section 42-9-40.

(b) For the purposes of this Code section, educational programming shall not apply to inmates who:

(1) Have been sentenced to death;

(2) Have attained 50 years of age; or

(3) Have serious learning disabilities.

(c) The commissioner shall provide additional educational programs in which inmates can voluntarily participate to further their education beyond the fifth-grade level.

(d) The commissioner shall utilize available services and programs within the Department of Education, and the Department of Education shall cooperate with the commissioner in the establishment of educational programs and the testing of inmates as required in this Code section.

(e) The commissioner shall be authorized to promulgate rules and regulations necessary to carry out the provisions of this Code section.



§ 42-5-65. Victim photographs prohibited; exception

(a) For purposes of this Code section, the term "inmate" means any person confined in a penal institution or confined in another facility under the jurisdiction of or subject to the authority of the board or while under the custody of officials, officers, or employees under the authority of the board.

(b) An inmate who is serving a sentence for a violation of Chapter 5 of Title 16 relating to crimes against the person shall be prohibited from possessing or carrying about his or her person or maintaining in any prison cell or similar area under his or her control any photograph, picture, or similar depiction of any victim of the offense for which he or she is serving where such photograph, picture, or depiction was a part of the criminal investigation, prosecution, or evidence leading to the inmate's conviction.

(c) An inmate who is serving a sentence for a violation of Chapter 6 of Title 16 relating to sexual offenses shall be prohibited from possessing or carrying about his or her person or maintaining in any prison cell or similar area under his or her control any photograph, picture, or similar depiction of any victim of the offense for which he or she is serving.

(d) A person acting in violation of this Code section shall be guilty of a misdemeanor.

(e) This Code section shall not apply where the photograph or picture is needed for use in any civil or criminal proceeding provided that the inmate receives permission by a court having jurisdiction over the proceeding and only for so long as and in such manner as directed by court order.

(f) Nothing in this Code section shall limit further restrictions or limitations on the possession of contraband or victim photographs by persons confined or under the custody of the board as deemed appropriate by the board.






Article 4 - Granting Special Leaves, Emergency Leaves, and Limited Leave Privileges

§ 42-5-80. Authorization and general procedure for granting special leave

Whenever recommended by the warden or superintendent of any penal institution in which inmates committed to the custody of the commissioner have been assigned, the commissioner may grant special leave to an inmate to leave the institution in which he is incarcerated for participation in special community or other meritorious programs or activities deemed beneficial to the inmate and not detrimental to the public. The activity must be such as, in the opinion of the warden or superintendent and the commissioner, will contribute to the rehabilitation process of the inmate involved. In order to be considered for this special leave, the inmate shall be eligible solely upon the concurrence of the warden or superintendent and the commissioner that positive attitudinal and growth patterns are being established. Under no condition shall any inmate be permitted to leave the state under this Code section. This Code section shall not apply to convicted sex offenders.



§ 42-5-81. Issuance of special leave; filing

All special leaves must be issued in writing, must set a determinate period of duration, and must be signed by both the warden or superintendent and by the commissioner; this authority may not be delegated except as provided in Code Section 42-5-84. All such writings must be kept on file in the office of the commissioner.



§ 42-5-82. Purposes for which special leave may be granted

A special leave may be granted for the purpose of:

(1) Attending educational programs;

(2) Improving job skills;

(3) Attending trade licensing examinations;

(4) Being interviewed for employment;

(5) Participating in drug abuse, delinquency, or crime prevention programs;

(6) Participating as a volunteer for a nonprofit organization or governmental agency in an activity serving the general public; or

(7) For any purpose which the department deems beneficial to both the inmate and the public.



§ 42-5-83. Emergency leaves

The warden or superintendent of any penal institution in which inmates committed to the custody of the commissioner have been assigned may authorize, without the prior written approval of the commissioner, emergency leave to an inmate when it is confirmed that there exists a serious illness or death in the inmate's immediate family and when notice and confirmation of the illness or death does not reach the warden or superintendent in time to authorize special leave in the manner provided in Code Section 42-5-81. Emergency leave cannot be granted under this Code section to any inmate who has been convicted of a sex offense, who has escaped or attempted to escape within 12 months preceding the emergency, who has not served sufficient time to demonstrate his responsibility and dependability, or who has an assaultive pattern determined to exist either from the nature of the offense for which he has been convicted or from conduct while incarcerated in the penal institution. The warden or superintendent granting the emergency leave must forward immediately a written report of the action to the commissioner.



§ 42-5-84. Delegation of authority to issue limited leave privileges; records

The commissioner may delegate to any warden or superintendent of any penal institution in which inmates committed to his custody have been assigned the authority to issue limited privileges to leave the confines of the institution, not to exceed 12 hours and not to extend beyond daylight hours, to any inmate for whom the commissioner has extended, under the authority of Code Section 42-5-59, the limits of the inmate's place of confinement. The limited privileges authorized in this Code section may only be granted to accomplish the purposes enumerated in Code Section 42-5-82. The warden or superintendent granting privileges under this Code section must maintain detailed records of passes authorized by this Code section.



§ 42-5-85. Leave privileges of inmates serving murder sentences

(a) As used in this Code section, the term:

(1) "Aggravating circumstance" means that:

(A) The murder was committed by a person with a prior record of conviction for a capital felony;

(B) The murder was committed while the offender was engaged in the commission of another capital felony, aggravated battery, burglary in any degree, or arson in the first degree;

(C) The offender, by his or her act of murder, knowingly created a great risk of death to more than one person in a public place by means of a weapon or device which would normally be hazardous to the lives of more than one person;

(D) The offender committed the murder for himself, herself, or another, for the purpose of receiving money or any other thing of monetary value;

(E) The murder of a judicial officer, former judicial officer, district attorney or solicitor-general, or former district attorney, solicitor, or solicitor-general was committed during or because of the exercise of his or her official duties;

(F) The offender caused or directed another to commit murder or committed murder as an agent or employee of another person;

(G) The murder was outrageously or wantonly vile, horrible, or inhuman in that it involved torture, depravity of mind, or an aggravated battery to the victim;

(H) The murder was committed against any peace officer, corrections employee, or firefighter while engaged in the performance of his or her official duties;

(I) The murder was committed by a person in, or who has escaped from, the lawful custody of a peace officer or place of lawful confinement; or

(J) The murder was committed for the purpose of avoiding, interfering with, or preventing a lawful arrest or custody in a place of lawful confinement of himself, herself, or another.

(2) "Murder" means a violation of Code Section 16-5-1.

(b) No special leave, emergency leave, or limited leave privileges shall be granted to any inmate who is serving a murder sentence unless the commissioner has approved in writing a written finding by the department that the murder did not involve any aggravating circumstance.

(c) The department shall make a finding that a murder did not involve an aggravating circumstance only after an independent review of the record of the trial resulting in the conviction or of the facts upon which the conviction was based.






Article 5 - Awarding Earned-Time Allowances

§ 42-5-100. Termination of board's power to award earned-time allowances

The earned-time allowances, which could have been awarded by the board to inmates based upon the performance of the inmate, in effect on December 31, 1983, shall not apply to:

(1) Those persons who commit crimes on or after January 1, 1984, and who are subsequently convicted and sentenced to the custody of the board;

(2) Those persons who have committed a crime prior to January 1, 1984, but who have not been convicted and sentenced as of December 31, 1983, and who are subsequently sentenced to the custody of the board, including those whose sentences have been probated or suspended, on or after January 1, 1984; however, such persons shall receive the full benefit of the earned-time allowances, in effect on December 31, 1983, and shall receive a release or discharge date computed as if they had been sentenced to the custody of the board, prior to December 31, 1983; or

(3) Those persons previously sentenced to the custody of the board, including those whose sentences have been probated or suspended, as of December 31, 1983; however, such persons shall receive the full benefit of the earned-time allowances in effect on December 31, 1983, and shall receive a release or discharge date the same as reflected in the records of such person on December 31, 1983, less any creditable earned time that such person could have earned as a result of forfeited earned time.



§ 42-5-101. Work incentive credits

(a) The Department of Corrections is authorized to devise and to provide by agency rule a system of work incentive credits which may be awarded by the department to persons committed to its custody for any felony prison term other than life imprisonment.

(b) Work incentive credits may be awarded by the department to recognize inmates' institutional attainments in academic or vocational education, satisfactory performance of work assignments made by the penal institution, and compliance with satisfactory behavior standards established by the department.

(c) The department may award up to one day of work incentive credits for each day during which the subject inmate has participated in approved educational or other counseling programs, has satisfactorily performed work tasks assigned by the penal institution, and has complied with satisfactory behavior standards established by the department.

(d) Any work incentive credits awarded an inmate by the department shall be reported by the department to the State Board of Pardons and Paroles which shall consider such credits when making a final parole release decision regarding the subject inmate. The department is authorized to recommend the board apply the work incentive credits to advance any tentative parole release date already established for the subject inmate.

(e) The department also shall report to the State Board of Pardons and Paroles the cases of inmates who decline or refuse to participate in work, educational, or counseling programs, who fail to comply with satisfactory behavior standards, and who therefore refuse to earn work incentive credits.






Article 6 - Voluntary Labor Program

§ 42-5-120. Rules and regulations; requirements

(a) The board is authorized to issue and promulgate rules and regulations for programs of voluntary labor by inmates for privately owned profit-making employers to produce goods, services, or goods and services for sale to public and private purchasers. Such rules and regulations shall be designed to meet the published requirements of the Prison Industry Enhancement Certification Program authorized by 18 U.S.C. Section 1761 and federal regulations and to provide other appropriate conditions and limitations. Such rules and regulations may provide for administration and management of such work programs by the department and the Georgia Correctional Industries Administration.

(b) The rules and regulations for the work programs authorized by this article shall include but not be limited to rules requiring:

(1) Assurance that inmates' work is voluntary and that there shall be no retribution against inmates who do not volunteer;

(2) Payment of inmates at wages at a rate not less than that paid for work of a similar nature in the locality in which the work is to be performed;

(3) Provision of federal and state governmental benefits to participating inmates comparable to governmental benefits provided for similarly situated private sector employees;

(4) Selection of participating inmates with careful attention to security issues;

(5) Appropriate supervision of inmates during travel and employment outside the correctional institution;

(6) Assurance that inmate labor will not result in the displacement of employed workers; be applied in skills, crafts, or trades in which there is a surplus of available gainful labor in the locality; or impair existing contracts for services;

(7) Consultations with local private businesses that may be economically impacted;

(8) Consultations with local labor union organizations and other local employee groups, especially those who have an interest in the trade or skill to be performed by the inmates; and

(9) Procedures for deductions from inmate wages for federal, state, and local taxes; reasonable charges for room and board; court-ordered child support and voluntary family support; and payments to the Georgia Crime Victims Emergency Fund of not less than 5 percent nor greater than 20 percent of gross wages, in compliance with Prison Industry Enhancement Certification Program requirements.

(b.1) Regulations relating to paragraphs (2) and (6) of subsection (b) of this Code section and relating to whether labor shortages exist shall be promulgated and issued jointly by the board and the Commissioner of Labor.

(c) Notwithstanding the provision of Code Section 50-13-2 exempting the Board of Corrections from the definition of the term "agency" and thus from the provisions of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," the rules and regulations promulgated in accordance with this Code section shall be subject to the provisions of Code Section 50-13-4, relating to procedural requirements for the adoption, amendment, or repeal of rules; the limitation on an action to contest rules; and legislative override of rules to which the members of the General Assembly object.



§ 42-5-121. Federal certification

The commissioner shall seek certification under the federal Prison Industry Enhancement Certification Program authorized by 18 U.S.C. Section 1761 and federal regulations for programs of voluntary labor by inmates for privately owned profit-making employers to produce goods, services, or goods and services for sale to public or private purchasers. After receiving certification, the board shall operate one or more such programs.



§ 42-5-122. Conflicting legislation preempted

Any program for voluntary labor by inmates created in accordance with this article shall not be subject to the provisions of Code Section 42-5-60 prohibiting hiring out inmates to private persons, corporations, and businesses conducted for profit; prohibiting sale of goods, wares, or merchandise manufactured, produced, or mined by inmates to private persons, firms, associations, and corporations; and limiting the amount of compensation for inmates.



§ 42-5-123. Compensation by employers for administrative and other costs to the state

(a) The board shall ensure by rules or by contractual provisions that the privately owned profit-making employers compensate the department and the Georgia Correctional Industries Administration for any administrative costs or other costs incurred by the department or the administration for the operation of the program or programs. The board shall ensure by rules or by contractual provisions that the department and the administration are compensated for use of any employees of the department or the administration, use of any space owned by or under the control of the department or the administration, or use of any other resources of the department or the administration in the operation of the program or programs.

(b) Employers that participate in inmate work programs under this article shall be prohibited from providing any thing of value to the Board of Corrections, the Department of Corrections, the Georgia Correctional Industries Administration, or any officer or employee thereof other than the payments authorized by this Code section. The Board of Corrections, the Department of Corrections, the Georgia Correctional Industries Administration, and any officer or employee thereof shall be prohibited from accepting any thing of value, other than the payments authorized by this Code section, from employers that participate in inmate work programs under this article. As used in this Code section, the term "thing of value" shall have the same meaning as that term is defined in Code Section 16-10-2.



§ 42-5-124. Publicizing and inviting participation in programs; cooperation with the Department of Labor

Following the issuance and promulgation of rules and regulations, the department and the Georgia Correctional Industries Administration are authorized to publicize the program and invite employers to participate. The department shall rely upon the Georgia Department of Labor for determining whether inmates would be displacing other workers, whether labor shortages exist, and the prevailing local wage for work to be done by inmates. The Georgia Department of Labor is authorized to provide such determinations to the department.



§ 42-5-125. General applicability; exceptions

(a) Every program involving employment of an inmate, convict, or prisoner by a business operated for profit to manufacture, produce, or mine goods, wares, or merchandise for transportation in interstate commerce or to provide services shall become a part of the programs authorized by this article and shall conform to the rules and regulations promulgated in accordance with this article.

(b) This Code section shall not apply to programs for the production of agricultural commodities, parts for the repair of farm machinery, or goods, wares, or merchandise manufactured for use by not for profit organizations, the federal government, the District of Columbia, or by any state or political subdivision of a state.

(c) This Code section shall not apply to an inmate, convict, or prisoner serving a term of supervised release, as described in 18 U.S.C. Section 3583.









Chapter 6 - Detainers

Article 1 - General Provisions

§ 42-6-1. Definitions

As used in this article, the term:

(1) "Commissioner" means the commissioner of corrections.

(2) "Department" means the Department of Corrections.

(3) "Detainer" means a written instrument executed by the prosecuting officer of a court and filed with the department requesting that the department retain custody of an inmate pending delivery of the inmate to the proper authorities to stand trial upon a pending indictment or accusation, or to await final disposition of all appeals and other motions which are pending on any outstanding sentence, and to which is attached a copy of the indictment, accusation, or conviction which constitutes the basis of the request. The request shall contain a statement that the prosecuting officer desires and intends to bring the inmate to trial upon the pending indictment or accusation, and in the case of an outstanding sentence, that he intends to seek final disposition of all appeals and other motions.



§ 42-6-2. When detainers to be accepted and filed by department

The department shall accept and file only those detainers which meet the requirements of this article and which are filed in accordance with this article; provided, however, this article shall not apply to detainers filed by the authorities of the United States government or of any of the other several states or of any foreign state.



§ 42-6-3. Time limit for trial; notice and request for final disposition; notification of inmate and interested parties; effect of escape by inmate

(a) Whenever a person has entered upon a term of imprisonment in a penal institution under the jurisdiction of the department and whenever during the continuance of the term of imprisonment there is pending in any court in this state any untried indictment or accusation on the basis of which a detainer has been filed against such an inmate, he shall be brought to trial within two terms of court after he has caused to be delivered to the prosecuting officer and the clerk of the appropriate court of the prosecuting officer's jurisdiction written notice of the place of his imprisonment and his request that a final disposition be made of the indictment or accusation; provided, however, that, for good cause shown in open court, the inmate or his counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance. The request of the inmate shall be accompanied by a certificate of the department stating the term of commitment under which the inmate is being held, the computed expiration date of the commitment, and the time of parole eligibility of the inmate.

(b) The written notice and request for final disposition referred to in subsection (a) of this Code section shall be given or sent by the inmate to the commissioner who shall promptly forward it, together with the certificate referred to in subsection (a) of this Code section, to the appropriate prosecuting officer and court by registered or certified mail or statutory overnight delivery.

(c) Within 15 days, the warden, superintendent, or other official having physical custody of the inmate shall inform him of the source and furnish him with a copy of the contents of any detainer filed against him and shall also inform him of his right to make a request for a final disposition of the indictment or accusation upon which the detainer is based.

(d) Any request for final disposition of a pending indictment or accusation made by an inmate pursuant to subsection (a) of this Code section shall operate as a request for final disposition of all untried indictments or accusations on the basis of which detainers have been filed against the inmate from the county to whose prosecuting official the request for a final disposition is specifically directed. The commissioner shall promptly notify all interested prosecuting officers and courts in the several jurisdictions within the county to which the inmate's request for final disposition is being sent of the proceeding being initiated by the inmate. Notification sent pursuant to this subsection shall be accompanied by copies of the inmate's written notice and request and by the certificate. If trial is not had on any indictment or accusation upon which a detainer has been based within two terms of court after the receipt by the appropriate prosecuting officers and court of the inmate's request for final disposition, provided no continuance has been granted, all detainers based upon such pending indictments or accusations shall be stricken and dismissed from the records of the department.

(e) Escape from custody by an inmate subsequent to his execution of the request for a final disposition of any pending indictment or accusation shall automatically void the request for final disposition and the same shall be stricken and dismissed from the records of the department.



§ 42-6-4. Effect of failure to meet time limit for trial after delivery of inmate pursuant to Code Section 24-13-60

If an inmate is not brought to trial upon a pending indictment or accusation within two terms of court after delivery of the inmate to the sheriff or a deputy sheriff pursuant to subsection (a) of Code Section 24-13-60, provided no continuance has been granted, all detainers based upon the pending indictments or accusations shall be stricken and dismissed from the records of the department.



§ 42-6-5. Temporary custody of inmate requesting disposition of pending indictment or accusation

(a) In response to the request of an inmate for final disposition of any pending indictment or accusation made pursuant to Code Section 42-6-3 or pursuant to an order of a court entered pursuant to subsection (a) of Code Section 24-13-60, the department shall offer to deliver temporary custody of the inmate to the sheriff or a deputy sheriff of the county in which the indictment or accusation is pending against the inmate. The judge of the court in which the proceedings are pending is authorized to and shall issue an ex parte order directed to the department requiring the delivery of the inmate to the sheriff or a deputy sheriff of the county in which the trial is to be held.

(b) The sheriff or a deputy sheriff of a county accepting temporary custody of an inmate shall present proper identification and a certified copy of the indictment or accusation upon which trial is to be had.

(c) If the sheriff or deputy sheriff fails or refuses to accept temporary custody of the inmate, detainers based upon indictments or accusations upon which trial has been sought shall be stricken and dismissed from the records of the department.

(d) The temporary custody referred to in this article shall be only for the purpose of permitting prosecution on the pending indictments or accusations which form the basis of the detainer or detainers filed against the inmate.

(e) At the earliest practicable time consonant with the purposes of this article, the inmate shall be returned by the sheriff or a deputy sheriff to the custody of the department.

(f) During the continuance of temporary custody or while the inmate is otherwise being made available for trial as required by this article, the sentence being served by the inmate shall continue to run and good time shall be earned by the inmate to the same extent that the law allows for any other inmate serving under the jurisdiction of the department.

(g) From the time that the sheriff or a deputy sheriff receives custody of an inmate pursuant to this article and until the inmate is returned to the physical custody of the department, the county to which the inmate is transported shall be responsible for the safekeeping of the inmate and shall pay all costs of transporting, caring for, keeping, and returning the inmate. Any habeas corpus action instituted by the inmate while in the custody of the sheriff shall be defended by the county attorney and the expenses of such litigation shall be paid by the county.



§ 42-6-6. Applicability of article to mentally ill persons

This article shall not apply to any person who has been adjudged to be mentally ill.






Article 2 - Interstate Agreement on Detainers

§ 42-6-20. Enactment and text of agreement

The Agreement on Detainers is enacted into law and entered into by this State with all other jurisdictions legally joining therein in the form substantially as follows:

The contracting states solemnly agree that:

Article I.

The party states find that charges outstanding against a prisoner, detainers based on untried indictments, informations or complaints, and difficulties in securing speedy trial of persons already incarcerated in other jurisdictions, produce uncertainties which obstruct programs of prisoner treatment and rehabilitation. Accordingly, it is the policy of the party states and the purpose of this agreement to encourage the expeditious and orderly disposition of such charges and determination of the proper status of any and all detainers based on untried indictments, information or complaints. The party states also find that proceedings with reference to such charges and detainers, when emanating from another jurisdiction, cannot properly be had in the absence of cooperative procedures. It is the further purpose of this agreement to provide such cooperative procedures.

Article II.

As used in this agreement:

(a) "State" shall mean a state of the United States; the United States of America; a territory or possession of the United States; the District of Columbia; the Commonwealth of Puerto Rico.

(b) "Sending state" shall mean a state in which a prisoner is incarcerated at the time that he initiates a request for final disposition pursuant to Article III hereof or at the time that a request for custody or availability is initiated pursuant to Article IV hereof.

(c) "Receiving state" shall mean the state in which trial is to be had on an indictment, information or complaint pursuant to Article III or Article IV hereof.

Article III.

(a) Whenever a person has entered upon a term of imprisonment in a penal or correctional institution of a party state, and whenever during the continuance of the term of imprisonment there is pending in any other party state any untried indictment, information or complaint on the basis of which a detainer has been lodged against the prisoner, he shall be brought to trial within one hundred eighty days after he shall have caused to be delivered to the prosecuting officer and the appropriate court of the prosecuting officer's jurisdiction written notice of the place of his imprisonment and his request for a final disposition to be made of the indictment, information or complaint, provided that for good cause shown in open court, the prisoner or his counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance. The request of the prisoner shall be accompanied by the certificate of the appropriate official having custody of the prisoner, stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner, and any decisions of the state parole agency relating to the prisoner.

(b) The written notice and request for final disposition referred to in paragraph (a) hereof shall be given or sent by the prisoner to the warden, commissioner of corrections or other official having custody of him, who shall promptly forward it together with the certificate to the appropriate prosecuting official and court by registered or certified mail or statutory overnight delivery, return receipt requested.

(c) The warden, commissioner of corrections or other official having custody of the prisoner shall promptly inform him of the source and contents of any detainer lodged against him and shall also inform him of his right to make a request for final disposition of the indictment, information, or complaint on which the detainer is based.

(d) Any request for final disposition made by a prisoner pursuant to paragraph (a) hereof shall operate as a request for final disposition of all untried indictments, informations or complaints on the basis of which detainers have been lodged against the prisoner from the state to whose prosecuting official the request for final disposition is specifically directed. The warden, commissioner of corrections or other official having custody of the prisoner shall forthwith notify all appropriate prosecuting officers and courts in the several jurisdictions within the state to which the prisoner's request for final disposition is being sent of the proceeding being initiated by the prisoner. Any notification sent pursuant to this paragraph shall be accompanied by copies of the prisoner's written notice, request, and the certificate. If trial is not had on any indictment, information or complaint contemplated hereby prior to the return of the prisoner to the original place of imprisonment, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

(e) Any request for final disposition made by a prisoner pursuant to paragraph (a) hereof shall also be deemed to be a waiver of extradition with respect to any charge or proceeding contemplated thereby or included therein by reason of paragraph (d) hereof, and a waiver of extradition to the receiving state to serve any sentence there imposed upon him, after completion of his term of imprisonment in the sending state. The request for final disposition shall also constitute a consent by the prisoner to the production of his body in any court where his presence may be required in order to effectuate the purposes of this agreement and a further consent voluntarily to be returned to the original place of imprisonment in accordance with the provisions of this agreement. Nothing in this paragraph shall prevent the imposition of a concurrent sentence if otherwise permitted by law.

(f) Escape from custody by the prisoner subsequent to his execution of the request for final disposition referred to in paragraph (a) hereof shall void the request.

Article IV.

(a) The appropriate officer of the jurisdiction in which an untried indictment, information or complaint is pending shall be entitled to have a prisoner against whom he has lodged a detainer and who is serving a term of imprisonment in any party state made available in accordance with Article V (a) hereof upon presentation of a written request for temporary custody or availability to the appropriate authorities of the state in which the prisoner is incarcerated: provided that the court having jurisdiction of such indictment, information or complaint shall have duly approved, recorded and transmitted the request; and provided further that there shall be a period of thirty days after receipt by the appropriate authorities before the request be honored, within which period the governor of the sending state may disapprove the request for temporary custody or availability, either upon his own motion or upon motion of the prisoner.

(b) Upon receipt of the officer's written request as provided in paragraph (a) hereof, the appropriate authorities having the prisoner in custody shall furnish the officer with a certificate stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner, and any decisions of the state parole agency relating to the prisoner. Said authorities simultaneously shall furnish all other officers and appropriate courts in the receiving state who have lodged detainers against the prisoner with similar certificates and with notices informing them of the request for custody or availability and of the reasons therefor.

(c) In respect of any proceeding made possible by this Article, trial shall be commenced within one hundred twenty days of the arrival of the prisoner in the receiving state, but for good cause shown in open court, the prisoner or his counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance.

(d) Nothing contained in this Article shall be construed to deprive any prisoner of any right which he may have to contest the legality of his delivery as provided in paragraph (a) hereof, but such delivery may not be opposed or denied on the ground that the executive authority of the sending state has not affirmatively consented to or ordered such delivery.

(e) If trial is not had on any indictment, information or complaint contemplated hereby prior to the prisoner's being returned to the original place of imprisonment pursuant to Article V (e) hereof, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

Article V.

(a) In response to a request made under Article III or Article IV hereof, the appropriate authority in a sending state shall offer to deliver temporary custody of such prisoner to the appropriate authority in the state where such indictment, information or complaint is pending against such person in order that speedy and efficient prosecution may be had. If the request for final disposition is made by the prisoner, the offer of temporary custody shall accompany the written notice provided for in Article III of this agreement. In the case of a federal prisoner, the appropriate authority in the receiving state shall be entitled to temporary custody as provided by this agreement or to the prisoner's presence in federal custody at the place for trial, whichever custodial arrangement may be approved by the custodian.

(b) The officer or other representative of a State accepting an offer of temporary custody shall present the following upon demand:

(1) Proper identification and evidence of his authority to act for the state into whose temporary custody the prisoner is to be given;

(2) A duly certified copy of the indictment, information or complaint on the basis of which the detainer has been lodged and on the basis of which the request for temporary custody of the prisoner has been made.

(c) If the appropriate authority shall refuse or fail to accept temporary custody of said person, or in the event that an action on the indictment, information or complaint on the basis of which the detainer has been lodged is not brought to trial within the period provided in Article III or Article IV hereof, the appropriate court of the jurisdiction where the indictment, information or complaint has been pending shall enter an order dismissing the same with prejudice, and any detainer based thereon shall cease to be of any force or effect.

(d) The temporary custody referred to in this agreement shall be only for the purpose of permitting prosecution on the charge or charges contained in one or more untried indictments, informations or complaints which form the basis of the detainer or detainers or for prosecution on any other charge or charges arising out of the same transaction. Except for his attendance at court and while being transported to or from any place at which his presence may be required, the prisoner shall be held in a suitable jail or other facility regularly used for persons awaiting prosecution.

(e) At the earliest practicable time consonant with the purposes of this agreement, the prisoner shall be returned to the sending state.

(f) During the continuance of temporary custody or while the prisoner is otherwise being made available for trial as required by this agreement, time being served on the sentence shall continue to run but good time shall be earned by the prisoner only if, and to the extent that, the law and practice of the jurisdiction which imposed the sentence may allow.

(g) For all purposes other than that for which temporary custody as provided in this agreement is exercised, the prisoner shall be deemed to remain in the custody of and subject to the jurisdiction of the sending state and any escape from temporary custody may be dealt with in the same manner as an escape from the original place of imprisonment or in any other manner permitted by law.

(h) From the time that a party state receives custody of a prisoner pursuant to this agreement until such prisoner is returned to the territory and custody of the sending state, the state in which the one or more untried indictments, informations or complaints are pending or in which trial is being had shall be responsible for the prisoner and shall also pay all costs of transporting, caring for, keeping and returning the prisoner. The provisions of this paragraph shall govern unless the states concerned shall have entered into a supplementary agreement providing for a different allocation of costs and responsibilities as between or among themselves. Nothing herein contained shall be construed to alter or affect any internal relationship among the departments, agencies and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs, or responsibilities therefor.

Article VI.

(a) In determining the duration and expiration dates of the time periods provided in Articles III and IV of this agreement, the running of said time periods shall be tolled whenever and for as long as the prisoner is unable to stand trial, as determined by the court having jurisdiction of the matter.

(b) No provision of this agreement, and no remedy made available by this agreement, shall apply to any person who is adjudged to be mentally ill.

Article VII.

Each state party to this agreement shall designate an officer who, acting jointly with like officers of other party states, shall promulgate rules and regulations to carry out more effectively the terms and provisions of this agreement, and who shall provide, within and without the state, information necessary to the effective operation of this agreement.

Article VIII.

This agreement shall enter into full force and effect as to a party state when such state has enacted the same into law. A state party to this agreement may withdraw herefrom by enacting a statute repealing the same. However, the withdrawal of any state shall not affect the status of any proceedings already initiated by inmates or by state officers at the time such withdrawal takes effect, nor shall it affect their rights in respect thereof.

Article IX.

This agreement shall be liberally construed so as to effectuate its purposes. The provisions of this agreement shall be severable and if any phrase, clause, sentence or provision of this agreement is declared to be contrary to the Constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this agreement and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this agreement shall be held contrary to the Constitution of any state party hereto, the agreement shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.



§ 42-6-21. Meaning of phrase "appropriate court."

The phrase "appropriate court," as used in the Agreement on Detainers with reference to the courts of this state, means the superior courts of this state.



§ 42-6-22. Enforcement of agreement; cooperation with other states

All courts, departments, agencies, officers, and employees of this state and its political subdivisions are directed to enforce the Agreement on Detainers and to cooperate with one another and with other party states in enforcing the agreement and effectuating its purpose.



§ 42-6-23. Appointment of central administrator and information agent

The commissioner of corrections shall appoint a person to serve as central administrator of and information agent for the Agreement on Detainers pursuant to Article VII of the agreement.



§ 42-6-24. Delivery of inmate mandatory when required by operation of agreement

It shall be lawful and mandatory upon the warden, superintendent, or other official in charge of a penal institution in this state to give over the person of any inmate thereof whenever so required by the operation of the Agreement on Detainers.



§ 42-6-25. Escape by person in custody under agreement

(a) It shall be unlawful for any person to escape from custody while in another state pursuant to the Agreement on Detainers.

(b) A violation of subsection (a) of this Code section shall be punishable by confinement for not less than one nor more than five years.









Chapter 7 - Treatment of Youthful Offenders

§ 42-7-1. Short title

This chapter shall be known and may be cited as the "Georgia Youthful Offender Act of 1972."



§ 42-7-2. Definitions

As used in this chapter, the term:

(1) "Board" means the Board of Corrections.

(2) "Commissioner" means the commissioner of corrections.

(3) "Conviction" means a judgment on a verdict or finding of guilty, a plea of guilty, or a plea of nolo contendere in a felony case but excludes all judgments upon criminal offenses for which the maximum punishment provided by law is death or life imprisonment.

(4) "Court" means any court of competent jurisdiction other than a juvenile court.

(5) "Department" means the Department of Corrections.

(6) "Treatment" means corrective and preventative incarceration, guidance, and training designed to protect the public by correcting the antisocial tendencies of youthful offenders, which may include but is not limited to vocational, educational, and other training deemed fit and necessary by the department.

(7) "Youthful offender" means any male offender who is at least 17 but less than 25 years of age at the time of conviction and who in the opinion of the department has the potential and desire for rehabilitation.



§ 42-7-3. Providing institutions and facilities

(a) Youthful offenders shall undergo treatment in secure institutions, including training schools, hospitals, farms, and forestry and other camps and including vocational training facilities and other institutions and agencies that will provide the essential varieties of treatment.

(b) The commissioner may, to the extent necessary, set aside such facilities described in subsection (a) of this Code section as are necessary to carry out the purposes of this chapter.

(c) To the extent possible, such institutions and facilities shall be used only for treatment of youthful offenders who have the potential and desire for rehabilitation as provided in this chapter.



§ 42-7-4. Studies and diagnoses; placement of youthful offender by department

(a) The commissioner shall cause to be made a complete study and diagnosis of each youthful offender, including a physical examination and, where possible and indicated, a mental examination. In the absence of exceptional circumstances, each study and diagnosis shall be completed within a period of 60 days from the date of commitment.

(b) Upon the receipt of all reports and recommendations required by subsection (a) of this Code section, the department shall:

(1) Allocate and direct a transfer of the youthful offender to an institution or facility for treatment; or

(2) Order the youthful offender confined and afforded treatment under such conditions as are necessary for the protection of the public.



§ 42-7-5. Transfer

The commissioner may order the transfer of the offender from one institution or facility to any other institution or facility operated by the department.



§ 42-7-6. Notification of State Board of Pardons and Paroles

After receipt of the reports and recommendations provided for by subsection (a) of Code Section 42-7-4 and the commissioner or his designee has determined whether or not an individual shall receive youthful offender treatment, the State Board of Pardons and Paroles shall be notified.



§ 42-7-7. Adoption of policies and procedures

The State Board of Pardons and Paroles shall adopt policies and procedures concerning individuals designated to receive youthful offender treatment.



§ 42-7-8. Court recommendation of treatment as youthful offender

If a court finds that a youthful offender might benefit from this chapter, the court may recommend that a young offender be treated as a youthful offender by indicating the recommendation in writing in the sentence itself. When the judge has recommended in the sentence that a person be given youthful offender treatment, release may be made without regard to limitations placed upon the service of a portion of the prison sentence provided by Code Section 42-9-45. After the offender is evaluated, the department will make the decision concerning the placement of the offender.



§ 42-7-9. Construction of chapter

(a) Nothing in this chapter shall limit or affect the power of any court to proceed in accordance with any other applicable provisions of law.

(b) Nothing in this chapter shall be construed in any way to amend, repeal, or affect the jurisdiction of the juvenile court system of this state.

(c) Nothing in this chapter shall be construed in any way to amend, repeal, or affect the jurisdiction of the State Board of Pardons and Paroles. A person sentenced under this chapter shall have his eligibility for parole computed in the same manner as other offenders sentenced to the jurisdiction of the department.






Chapter 8 - Probation

Article 1 - Advisory Council for Probation



Article 2 - State-Wide Probation System

§ 42-8-20. Short title

This article shall be known and may be cited as the "State-wide Probation Act."



§ 42-8-21. Definitions

As used in this article, the term:

(1) "DCS" means the Department of Community Supervision.

(2) "Officer" means a community supervision officer as defined in Code Section 42-3-1.



§ 42-8-22. State-wide probation system for felony offenders created; administration generally

There is created a state-wide probation system for felony offenders to be administered by DCS. Separate files and records shall be kept with relation to the system.



§ 42-8-23. Administration of supervision of felony probationers by DCS; graduated sanctions

(a) As used in this Code section, the term "chief officer" means the highest ranking field officer in each judicial circuit who does not have direct supervision of the probationer who is the subject of the hearing.

(b) DCS shall administer the supervision of felony probationers.

(c) If graduated sanctions have been made a condition of probation by the court and if a probationer violates the conditions of his or her probation, other than for the commission of a new offense, DCS may impose graduated sanctions as an alternative to judicial modification or revocation of probation, provided that such graduated sanctions are approved by a chief officer.

(d) The failure of a probationer to comply with the graduated sanction or sanctions imposed by DCS shall constitute a violation of probation.

(e) A probationer may at any time voluntarily accept the graduated sanctions proposed by DCS.

(f) (1) DCS's decision shall be final unless the probationer files an appeal in the sentencing court. Such appeal shall be filed within 30 days of the issuance of the decision by DCS.

(2) Such appeal shall first be reviewed by the sentencing court upon the record. At the court's discretion, a de novo hearing may be held on the decision. The filing of the appeal shall not stay DCS's decision.

(3) When the sentencing court does not act on the appeal within 30 days of the date of the filing of the appeal, DCS's decision shall be affirmed by operation of law.

(g) Nothing contained in this Code section shall alter the relationship between judges and officers prescribed in this article nor be construed as repealing any power given to any court of this state to place offenders on probation or to supervise offenders.



§ 42-8-24. General duties of DCS; rules and regulations

(a) As used in this Code section, the term "split sentence" means any felony sentence that includes a term of imprisonment followed by a term of probation.

(b) It shall be the duty of DCS to supervise and direct the work of the officers provided for in Code Section 42-8-25 and to keep accurate files and records on all probation cases, split sentence cases, parole cases, persons released pursuant to Code Section 17-10-1, and persons under supervision. It shall be the duty of the Board of Community Supervision to promulgate rules and regulations necessary to effectuate the purposes of this chapter.



§ 42-8-25. Employment of community service officers; assignment to circuits by DCS

DCS shall employ officers. DCS may assign one officer to each judicial circuit in this state or, for purposes of assignment, may consolidate two or more judicial circuits and assign one officer thereto. In the event DCS determines that more than one officer is needed for a particular circuit, additional officers may be assigned to the circuit. DCS is authorized to direct any officer to assist any other officer wherever assigned. In the event more than one officer is assigned to the same office or to the same division within a particular judicial circuit, DCS shall designate one of the officers to be in charge.



§ 42-8-26. Qualifications of officer; compensation and expenses; conflicts of interest; bonds

(a) (1) In order for a person to be an officer, he or she shall be at least 21 years of age at the time of appointment and shall have completed a standard two-year college course. The qualifications provided in this Code section are the minimum qualifications, and DCS is authorized to prescribe such additional and higher educational qualifications from time to time as it deems desirable, but not to exceed a four-year standard college course.

(2) After January 1, 2016, in order for a person to be an officer, he or she shall complete the basic course of training for supervision of probations and parolees certified by the Peace Officer Standards and Training Council; provided, however, that such requirement shall be waived if such person is a certified peace officer.

(b) The compensation of officers shall be set pursuant to the rules of the State Personnel Board. Officers shall also be allowed travel and other expenses as are other state employees.

(c) (1) No officer shall engage in any other employment, business, or activities which interfere or conflict with his or her duties and responsibilities as an officer.

(2) No officer shall own, operate, have any financial interest in, be an instructor at, or be employed by any private entity which provides drug or alcohol education services or offers a DUI Alcohol or Drug Use Risk Reduction Program certified by the Department of Driver Services.

(3) No officer shall specify, directly or indirectly, a particular DUI Alcohol or Drug Use Risk Reduction Program which a probationer may or shall attend. This paragraph shall not prohibit such officer from furnishing any probationer, upon request, the names of certified DUI Alcohol or Drug Use Risk Reduction Programs. Any officer violating this paragraph shall be guilty of a misdemeanor.

(d) Each officer shall give bond in such amount as may be fixed by DCS for the use of the person or persons damaged by his or her misfeasance or malfeasance and conditioned on the faithful performance of his or her duties. The cost of the bond shall be paid by DCS; provided, however, that the bond may be procured, either by DCS or by the Department of Administrative Services, under a master policy or on a group blanket coverage basis, where only the number of positions in each judicial circuit and the amount of coverage for each position are listed in a schedule attached to the bond; and in such case each individual shall be fully bonded and bound as principal, together with the surety, by virtue of his or her holding the position or performing the duties of officer in the circuit or circuits, and his or her individual signature shall not be necessary for such bond to be valid in accordance with all the laws of this state. The bond or bonds shall be made payable to DCS.



§ 42-8-27. Duties of officers

An officer shall supervise and counsel probationers and parolees in the judicial circuit to which he or she is assigned. Each officer shall perform the duties prescribed in this chapter and other duties as are prescribed by DCS and shall make and keep any records and files and make such reports as are required of him or her by DCS, the State Board of Pardons and Paroles, or a court.



§ 42-8-28. Assignment of officers among judicial circuits generally

Officers shall be assigned among the respective judicial circuits based generally on the relative number of persons on probation and parole in each circuit.



§ 42-8-29. Presentence investigations; supervision of probationers; maintenance of records relating to probationers

(a) It shall be the duty of each officer to investigate all cases referred to him or her by the court and to make findings and report thereon in writing to the court with a recommendation. The superior court may require, before imposition of sentence, a presentence investigation and written report in each felony case in which the defendant has entered a plea of guilty or nolo contendere or has been convicted.

(b) An officer shall cause to be delivered to each person placed on probation under his or her supervision a copy of the terms of probation and any change or modification thereof and shall cause the person to be instructed regarding the same. An officer shall keep informed concerning the conduct, habits, associates, employment, recreation, and whereabouts of the probationer or parolee by visits, by requiring reports, or in other ways. An officer shall use all practicable and proper methods to aid and encourage persons on probation or parole and to bring about improvements in their conduct and condition.



§ 42-8-29.1. Disposition of officer's records; confidentiality

(a) When a convicted person is committed to an institution under the jurisdiction of the Department of Corrections, any presentence or post-sentence investigation or psychological evaluation compiled by an officer shall be forwarded to any division or office designated by the commissioner of corrections. Accompanying such document or evaluation shall be the case history form and the criminal history sheets from the Federal Bureau of Investigation or the Georgia Crime Information Center, if available, unless any such information has previously been sent to the Department of Corrections pursuant to Code Section 42-5-50. A copy of such documents shall be made available for the State Board of Pardons and Paroles. A copy of one or more of such documents, based on need, may be forwarded to another institution to which the defendant may be committed.

(b) The prison or institution receiving such documents shall maintain the confidentiality of the documents and the information contained therein and shall not send, release, or reveal them to any other person, institution, or agency without the express consent of the unit which originated or accumulated the documents.



§ 42-8-30. Applicability of this article when private probation services are utilized

In any county where the chief judge of the superior court, state court, municipal court, probate court, or magistrate court has provided for probation services for such court through agreement with a private corporation, enterprise, or agency or has established a county or municipal probation system for such court pursuant to Article 6 of this chapter, the provisions of this article relating to supervision services shall not apply to defendants sentenced in any such court.



§ 42-8-31. Collection and disbursement of funds by officers; record-keeping; bank accounts

No officer shall collect or disburse any funds whatsoever, except by written order of the court; and it shall be the duty of the officer to transmit a copy of such order to DCS not later than 15 days after it has been issued by the court. Every officer who collects or disburses any funds whatsoever shall faithfully keep the records of accounts as are required by DCS, which records shall be subject to inspection by DCS at any time. In every instance when a bank account is required, it shall be kept in the name of the Department of Community Supervision.



§ 42-8-32. Funds which may be collected by officers

No officer shall be directed to collect any funds other than funds directed to be paid as the result of a criminal proceeding.



§ 42-8-33. Audits of accounts of officers; records and reports of audits; bonds of auditors; refunding overpayment of fines, restitutions, or moneys owed

(a) DCS shall make periodic audits of each officer who, by virtue of the officer's duties, has any moneys, fines, court costs, property, or other funds coming into the officer's control or possession or being disbursed by such officer. DCS shall keep a permanent record of the audit of each officer's accounts on file. It shall be the duty of the employee of DCS conducting the audit to notify DCS in writing of any discrepancy of an illegal nature that might result in prosecution. DCS shall have the right to interview and make inquiry of certain selected payors or recipients of funds, as it may choose, without notifying the officer, to carry out the purposes of the audit. The employee who conducts the audit shall be required to give bond in such amount as may be set by DCS, in the same manner and for the same purposes as provided under Code Section 42-8-26 for the bonds of officers. The bond shall bind the employee and the employee's surety in the performance of the employee's duties.

(b) Any overpayment of fines, restitutions, or other moneys owed as a condition of probation shall not be refunded to the probationer if the amount of the overpayment is less than $5.00.



§ 42-8-34. Sentencing hearings and determinations; presentence investigations; fees, fines, and costs; post-conviction, presentence bond; continuing jurisdiction; transferal of probation supervision

(a) Any court of this state which has original jurisdiction of criminal actions, except municipal courts and probate courts, in which the defendant in a criminal case has been found guilty upon verdict or plea or has been sentenced upon a plea of nolo contendere, except for an offense punishable by death or life imprisonment, may, at a time to be determined by the court, hear and determine the question of the probation of such defendant.

(b) Prior to the sentencing hearing, the court may refer the case to an officer of the circuit in which the court is located for investigation and recommendation. The court, upon such reference, shall direct an officer to make an investigation and to report to the court, in writing at a specified time, upon the circumstances of the offense and the criminal record, social history, and present condition of the defendant, together with the officer's recommendation; and it shall be the duty of such officer to carry out the directive of the court.

(c) Subject to the provisions of subsection (a) of Code Section 17-10-1 and subsection (f) of Code Section 17-10-3, if it appears to the court upon a hearing of the matter that the defendant is not likely to engage in a criminal course of conduct and that the ends of justice and the welfare of society do not require that the defendant shall presently suffer the penalty imposed by law, the court in its discretion shall impose sentence upon the defendant but may stay and suspend the execution of the sentence or any portion thereof or may place him or her on probation under the supervision and control of the officer for the duration of the sentence. The period of probation or suspension shall not exceed the maximum sentence of confinement which could be imposed on the defendant.

(d) (1) In every case that a court of this state or any other state sentences a defendant to probation or any pretrial release or diversion program under the supervision of DCS, in addition to any fine or order of restitution imposed by the court, there shall be imposed a probation fee as a condition of probation, release, or diversion in the amount equivalent to $23.00 per each month under supervision, and in addition, a one-time fee of $50.00 if such defendant was convicted of any felony. The probation fee may be waived or amended after administrative process by DCS and approval of the court, or upon determination by the court, as to the undue hardship, inability to pay, or any other extenuating factors which prohibit collection of the fee; provided, however, that the imposition of sanctions for failure to pay fees shall be within the discretion of the court through judicial process or hearings. Probation fees shall be waived on probationers incarcerated or detained in a Department of Corrections or other confinement facility which prohibits employment for wages. All probation fees collected by DCS shall be paid into the general fund of the state treasury, except as provided in subsection (f) of Code Section 17-15-13, relating to sums to be paid into the Georgia Crime Victims Emergency Fund. Any fees collected by the court under this paragraph shall be remitted not later than the last day of the month after such fee is collected to the Georgia Superior Court Clerks' Cooperative Authority for deposit into the general fund of the state treasury.

(2) In addition to any other provision of law, any person convicted of a violation of Code Section 40-6-391 or subsection (b) of Code Section 16-13-2 who is sentenced to probation or a suspended sentence by a municipal, magistrate, probate, recorder's, mayor's, state, or superior court shall also be required by the court to pay a one-time fee of $25.00. The clerk of court, or if there is no clerk the person designated to collect fines, fees, and forfeitures for such court, shall collect such fee and remit the same not later than the last day of the month after such fee is collected to the Georgia Superior Court Clerks' Cooperative Authority for deposit into the general fund of the state treasury.

(3) In addition to any fine, fee, restitution, or other amount ordered, the sentencing court may also impose as a condition of probation for felony criminal defendants sentenced to a day reporting center an additional charge, not to exceed $10.00 per day for each day such defendant is required to report to a day reporting center; provided, however, that no fee shall be imposed or collected if the defendant is unemployed or has been found indigent by the sentencing court. The charges required by this paragraph shall be paid by the probationer directly to DCS. Funds collected by DCS pursuant to this subsection shall only be used by DCS in the maintenance and operation of the day reporting center program.

(e) The court may, in its discretion, require the payment of a fine or costs, or both, as a condition of probation.

(f) During the interval between the conviction or plea and the hearing to determine the question of probation, the court may, in its discretion, either order the confinement of the defendant without bond or may permit his or her release on bond, which bond shall be conditioned on his appearance at the hearing and shall be subject to the same rules as govern appearance bonds. Any time served in confinement shall be considered a part of the sentence of the defendant.

(g) The sentencing judge shall not lose jurisdiction over any person placed on probation during the term of the person's probated sentence. The judge is empowered to revoke any or all of the probated sentence, rescind any or all of the sentence, or, in any manner deemed advisable by the judge, modify or change the probated sentence, including ordering the probationer into the sentencing options system, as provided in Article 6 of Chapter 3 of this title, at any time during the period of time prescribed for the probated sentence to run. In addition, when the judge is considering revoking a probated sentence in order to require the defendant to enter a drug court division, mental health court division, family treatment court division, or veterans court division and the length of the original sentence is insufficient to authorize such revocation, the defendant may voluntarily agree to an extension of his or her original sentence within the maximum sentence allowed by law, notwithstanding subsection (f) of Code Section 17-10-1. Such extension shall be for a period not to exceed three years, and upon completion of such specific court division program, the court may modify the terms of probation in accordance with subparagraph (a)(5)(A) of Code Section 17-10-1.

(h) If a defendant is placed on probation in a county of a judicial circuit other than the one in which such defendant resides for committing any misdemeanor offense, such defendant may, when specifically ordered by the court, have probation supervision transferred to the judicial circuit of the county in which the defendant resides.



§ 42-8-34.1. Revocation of probated or suspended sentence; alternative sentencing; burden of proof; length of probation supervision

(a) For the purposes of this Code section, the term "special condition of probation or suspension of the sentence" means a condition of a probated or suspended sentence which:

(1) Is expressly imposed as part of the sentence in addition to general conditions of probation and court ordered fines and fees; and

(2) Is identified in writing in the sentence as a condition the violation of which authorizes the court to revoke the probation or suspension and require the defendant to serve up to the balance of the sentence in confinement.

(b) A court may not revoke any part of any probated or suspended sentence unless the defendant admits the violation as alleged or unless the evidence produced at the revocation hearing establishes by a preponderance of the evidence the violation or violations alleged.

(c) At any revocation hearing, upon proof that the defendant has violated any general provision of probation or suspension other than by commission of a new felony offense, the court shall consider the use of alternatives to include community service, probation detention centers, special alternative incarceration, or any other alternative to confinement deemed appropriate by the court or as provided by the state or county. In the event the court determines that the defendant does not meet the criteria for such alternatives, the court may revoke the balance of probation or not more than two years in confinement, whichever is less.

(d) If the violation of probation or suspension alleged and proven by a preponderance of the evidence or the defendant's admission is the commission of a felony offense, the court may revoke no more than the lesser of the balance of probation or the maximum time of the sentence authorized to be imposed for the felony offense constituting the violation of the probation. For purposes of this Code section, the term "felony offense" means:

(1) A felony offense;

(2) A misdemeanor offense committed in another state on or after July 1, 2010, the elements of which are proven by a preponderance of evidence showing that such offense would constitute a felony if the act had been committed in this state; or

(3) A misdemeanor offense committed in another state on or after July 1, 2010, that is admitted to by the defendant who also admits that such offense would be a felony if the act had been committed in this state.

(e) If the violation of probation or suspension alleged and proven by a preponderance of the evidence or the defendant's admission is the violation of a special condition of probation or suspension of the sentence, the court may revoke the probation or suspension of the sentence and require the defendant to serve the balance or portion of the balance of the original sentence in confinement.

(f) The payment of restitution or reparation, costs, or fines ordered by the court may be payable in one lump sum or in periodic payments, as determined by the court after consideration of all the facts and circumstances of the case and of the defendant's ability to pay. Such payments shall, in the discretion of the sentencing judge, be made either to the clerk of the sentencing court or, if the sentencing court is a probate court, state court, or superior court, to the DCS office serving such court.

(g) In no event shall an offender be supervised on probation for more than a total of two years for any one offense or series of offenses arising out of the same transaction, whether before or after confinement, except as provided by paragraph (2) of subsection (a) of Code Section 17-10-1 and subsection (g) of Code Section 42-8-34.



§ 42-8-34.2. Delinquency of defendant in payment of fines, costs, or restitution or reparation; costs of garnishment

(a) In the event that a defendant is delinquent in the payment of fines, costs, or restitution or reparation, as was ordered by the court as a condition of probation, the defendant's officer shall be authorized, but shall not be required, to execute a sworn affidavit wherein the amount of arrearage is set out. In addition, the affidavit shall contain a succinct statement as to what efforts DCS has made in trying to collect the delinquent amount. The affidavit shall then be submitted to the sentencing court for approval. Upon signature and approval of the court, such arrearage shall then be collectable through issuance of a writ of fieri facias by the clerk of the sentencing court; and DCS may enforce such collection through any judicial or other process or procedure which may be used by the holder of a writ of execution arising from a civil action.

(b) This Code section provides the state with remedies in addition to all other remedies provided for by law; and nothing in this Code section shall preclude the use of any other or additional remedy in any case.

(c) No clerk of any court shall be authorized to require any deposit of cost or any other filing or service fee as a condition to the filing of a garnishment action or other action or proceeding authorized under this Code section. In any such action or proceeding, however, the clerk of the court in which the action is filed shall deduct and retain all proper court costs from any funds paid into the treasury of the court, prior to any other disbursement of such funds so paid into court.



§ 42-8-35. Terms and conditions of probation; supervision

(a) The court shall determine the terms and conditions of probation and may provide that the probationer shall:

(1) Avoid injurious and vicious habits;

(2) Avoid persons or places of disreputable or harmful character;

(3) Report to the officer as directed;

(4) Permit the officer to visit the probationer at the probationer's home or elsewhere;

(5) Work faithfully at suitable employment insofar as may be possible;

(6) Remain within a specified location; provided, however, that the court shall not banish a probationer to any area within this state:

(A) That does not consist of at least one entire judicial circuit as described by Code Section 15-6-1; or

(B) In which any service or program in which the probationer must participate as a condition of probation is not available;

(7) Make reparation or restitution to any aggrieved person for the damage or loss caused by the probationer's offense, in an amount to be determined by the court. Unless otherwise provided by law, no reparation or restitution to any aggrieved person for the damage or loss caused by the probationer's offense shall be made if the amount is in dispute unless the same has been adjudicated;

(8) Make reparation or restitution as reimbursement to a municipality or county for the payment for medical care furnished the person while incarcerated pursuant to the provisions of Article 3 of Chapter 4 of this title. No reparation or restitution to a local governmental unit for the provision of medical care shall be made if the amount is in dispute unless the same has been adjudicated;

(9) Repay the costs incurred by any municipality or county for wrongful actions by an inmate covered under the provisions of paragraph (1) of subsection (a) of Code Section 42-4-71;

(10) Support the probationer's legal dependents to the best of the probationer's ability;

(11) Violate no local, state, or federal laws and be of general good behavior;

(12) If permitted to move or travel to another state, agree to waive extradition from any jurisdiction where the probationer may be found and not contest any effort by any jurisdiction to return the probationer to this state;

(13) Submit to evaluations and testing relating to rehabilitation and participate in and successfully complete rehabilitative programming as directed by DCS;

(14) Wear a device capable of tracking the location of the probationer by means including electronic surveillance or global positioning satellite systems. DCS shall assess and collect fees from the probationer for such monitoring at levels set by regulation of the Board of Community Supervision;

(15) Complete a residential or nonresidential program for substance abuse or mental health treatment as indicated by a risk and needs assessment;

(16) Agree to the imposition of graduated sanctions when, in the discretion of the officer, the probationer's behavior warrants a graduated sanction; and

(17) Pay for the cost of drug screening. DCS shall assess and collect fees from the probationer for such screening at levels set by regulation of the Board of Community Supervision.

(b) In determining the terms and conditions of probation for a probationer who has been convicted of a criminal offense against a victim who is a minor or dangerous sexual offense as those terms are defined in Code Section 42-1-12, the court may provide that the probationer shall be:

(1) Prohibited from entering or remaining present at a victim's school, place of employment, place of residence, or other specified place at times when a victim is present or from loitering in areas where minors congregate, child care facilities, churches, or schools as those terms are defined in Code Section 42-1-12;

(2) Required, either in person or through remote monitoring, to allow viewing and recording of the probationer's incoming and outgoing e-mail, history of websites visited and content accessed, and other Internet based communication;

(3) Required to have periodic unannounced inspections of the contents of the probationer's computer or any other device with Internet access, including the retrieval and copying of all data from the computer or device and any internal or external storage or portable media and the removal of such information, computer, device, or medium; and

(4) Prohibited from seeking election to a local board of education.

(c) The supervision provided for under subsection (b) of this Code section shall be conducted by an officer, law enforcement officer, or computer information technology specialist working under the supervision of an officer or law enforcement agency.



§ 42-8-35.1. Special alternative incarceration--probation boot camp unit

(a) Notwithstanding any other terms or conditions of probation which may be imposed, a court may provide that probationers sentenced for felony offenses to a period of time of not less than one year on probation as a condition of probation shall satisfactorily complete a program of confinement in a special alternative incarceration--probation boot camp unit of the Department of Corrections for a period of 120 days computed from the time of initial confinement in the unit; provided, however, that the Department of Corrections may release the defendant upon service of 90 days in recognition of excellent behavior.

(b) Before a court may place such condition upon the sentence, an initial investigation shall be completed by the officer which indicates that the probationer is qualified for such treatment in that the individual does not appear to be physically or mentally disabled in a way that would prevent him or her from strenuous physical activity, that the individual has no obvious contagious diseases, that the individual is not less than 17 years of age nor more than 30 years of age at the time of sentencing, and that the Department of Corrections has granted provisional approval of the placement of the individual in the special alternative incarceration-probation boot camp unit.

(c) In every case when an individual is sentenced under the terms of this Code section, the sentencing court shall, within its probation order, direct the Department of Corrections to arrange with the sheriff's office in the county of incarceration to have the individual delivered to a designated unit of the Department of Corrections within a specific date not more than 15 days after the issuance of such probation order by the court.

(d) At any time during the individual's confinement in the unit, but at least five days prior to his or her expected date of release, the Department of Corrections shall certify to the trial court as to whether the individual has satisfactorily completed the condition of probation provided in subsection (a) of this Code section.

(e) Upon the receipt of a satisfactory report of performance in the program from the Department of Corrections, the trial court shall release the individual from confinement in the special alternative incarceration--probation boot camp unit. However, the receipt of an unsatisfactory report shall be grounds for revocation of the probated sentence as would any other violation of a condition or term of probation.

(f) The satisfactory report of performance in the program from the Department of Corrections shall, in addition to the other requirements specified in this Code section, require participation of the individual confined in the unit in such adult education courses necessary to attain the equivalency of a grade five competency level as established by the State Board of Education for elementary schools. Those individuals who are mentally disabled as determined by initial testing shall be exempt from mandatory participation. After the individual is released from the unit, it shall be a special condition of probation that the individual participate in an education program in the community until grade five level competency is achieved or active probation supervision terminates. It shall be the duty of the Department of Corrections to certify to the trial court that such individual has satisfactorily completed such condition of probation while on active probation supervision. The receipt of an unsatisfactory report may be grounds for revocation of the probated sentence as would any other violation of a condition or term of probation. Under certain circumstances, the probationer may be exempt from this requirement if it is determined by the officer that community education resources are inaccessible to the probationer.



§ 42-8-35.2. Special term of probation; when imposed; revocation; suspension

(a) Notwithstanding any other provisions of law, the court, when imposing a sentence of imprisonment after a conviction of a violation of subsection (b) or (d) of Code Section 16-13-30 or after a conviction of a violation of Code Section 16-13-31, shall impose a special term of probation of three years in addition to such term of imprisonment; provided, however, that upon a second or subsequent conviction of a violation of the provisions of such Code sections, the special term of probation shall be six years in addition to any term of imprisonment.

(b) A special term of probation imposed under this Code section may be revoked if the terms and conditions of probation are violated. In such circumstances the original term of imprisonment shall be increased by the period of the special term of probation and the resulting new term of imprisonment shall not be diminished by the time which was spent on special probation. A person whose special term of probation has been revoked may be required to serve all or part of the remainder of the new term of imprisonment. A special term of probation provided for in this Code section shall be in addition to, and not in lieu of, any other probation provided for by law and shall be supervised in the same manner as other probations as provided in this chapter.

(c) Upon written application by the probationer to the trial court, the court may, in its discretion, suspend the balance of any special term of probation, provided that at least one-half of such special term of probation has been completed and all fines associated with the original sentence have been paid and all other terms of the original sentence and the terms of the special probation have been met by the probationer.



§ 42-8-35.3. Conditions of probation for stalking or aggravated stalking.

Notwithstanding any other terms or conditions of probation which may be imposed, a court sentencing a defendant to probation for a violation of Code Section 16-5-90 or 16-5-91 may impose one or more of the following conditions on such probation:

(1) Prohibit the defendant from engaging in conduct in violation of Code Section 16-5-90 or 16-5-91;

(2) Require the defendant to undergo a mental health evaluation and, if it is determined by the court from the results of such evaluation that the defendant is in need of treatment or counseling, require the defendant to undergo mental health treatment or counseling by a court approved mental health professional, mental health facility, or facility of the Department of Behavioral Health and Developmental Disabilities. Unless the defendant is indigent, the cost of any such treatment shall be borne by the defendant; or

(3) Prohibit the defendant from entering or remaining present at the victim's school, place of employment, or other specified places at times when the victim is present.



§ 42-8-35.4. Confinement in probation detention center

(a) Notwithstanding any other terms and conditions of probation which may be imposed, a court may require that a defendant convicted of a felony and sentenced to a period of not less than one year on probation or a defendant who has been previously sentenced to probation for a forcible misdemeanor as defined in paragraph (7) of Code Section 16-1-3 or a misdemeanor of a high and aggravated nature and has violated probation or other probation alternatives and is subsequently sentenced to a period of not less than one year on probation shall complete satisfactorily, as a condition of such probation, a program of confinement, not to exceed 180 days, in a probation detention center. Probationers so sentenced shall be required to serve the period of confinement, not to exceed 180 days, specified in the court order.

(b) The court shall determine that the defendant is at least 17 years of age at the time of sentencing.

(c) During the period of confinement, the Department of Corrections may transfer the probationer to other facilities in order to provide needed physical and mental health care or for other reasons essential to the care and supervision of the probationer or as necessary for the effective administration and management of its facilities.



§ 42-8-35.5. Confinement in probation diversion center

Reserved. Repealed by Ga. L. 2016, p. 443, § 8-6/SB 367, effective July 1, 2016.



§ 42-8-35.6. Family violence intervention program participation as condition of probation; cost borne by defendant

(a) Notwithstanding any other terms or conditions of probation which may be imposed, a court sentencing a defendant to probation for an offense involving family violence as such term is defined in Code Section 19-13-10 shall require as a condition of probation that the defendant participate in a family violence intervention program certified pursuant to Article 1A of Chapter 13 of Title 19, unless the court determines and states on the record why participation in such a program is not appropriate.

(b) A court, in addition to imposing any penalty provided by law, when revoking a defendant's probation for an offense involving family violence as defined by Code Section 19-13-10, or when imposing a protective order against family violence, shall order the defendant to participate in a family violence intervention program certified pursuant to Article 1A of Chapter 13 of Title 19, unless the court determines and states on the record why participation in such program is not appropriate.

(c) The State Board of Pardons and Paroles, for a violation of parole for an offense involving family violence as defined by Code Section 19-13-10, shall require the conditional releasee to participate in a family violence intervention program certified pursuant to Article 1A of Chapter 13 of Title 19, unless the State Board of Pardons and Paroles determines why participation in such a program is not appropriate.

(d) Unless the defendant is indigent, the cost of the family violence intervention program as provided by this Code section shall be borne by the defendant. If the defendant is indigent, then the cost of the program shall be determined by a sliding scale based upon the defendant's ability to pay.



§ 42-8-35.7. Drug and alcohol screening of probationers

Unless the court or State Board of Pardons and Paroles has ordered more frequent screenings, drug and alcohol screenings shall be administered in accordance with DCS rules and regulations.



§ 42-8-36. Duty of probationer to inform officer of residence and whereabouts; violations; tolling; unpaid moneys

(a) (1) It shall be the duty of a probationer, as a condition of probation, to keep his or her officer informed as to his or her residence. Upon the recommendation of the officer, the court may also require, as a condition of probation and under such terms as the court deems advisable, that the probationer keep the officer informed as to his or her whereabouts.

(2) The running of a probated sentence shall be tolled upon:

(A) The failure of a probationer to report to his or her officer as directed or failure to appear in court for a probation revocation hearing; either of such failures may be evidenced by an affidavit from the officer setting forth such failure; or

(B) The filing of a return of non est inventus or other return to a warrant, for the violation of the terms and conditions of probation, that the probationer cannot be found in the county that appears from the records of the officer to be the probationer's county of residence. Any officer authorized by law to issue or serve warrants may return the warrant for the absconded probationer showing non est inventus.

(3) The effective date of the tolling of the sentence shall be the date the court enters a tolling order and shall continue until the probationer shall personally report to the officer, is taken into custody in this state, or is otherwise available to the court. The clerk of court shall transmit a copy of a tolling order to the Georgia Crime Information Center within 30 days of the filing of such order.

(4) Any tolled period of time shall not be included in computing creditable time served on probation or as any part of the time that the probationer was sentenced to serve.

(b) Any unpaid fines, restitution, or any other moneys owed as a condition of probation shall be due when the probationer is arrested; but, if the entire balance of his or her probation is revoked, all the conditions of probation, including moneys owed, shall be negated by the probationer's imprisonment. If only part of the balance of the probation is revoked, the probationer shall still be responsible for the full amount of the unpaid fines, restitution, and other moneys upon his or her return to probation after release from imprisonment.



§ 42-8-37. Effect of termination of probated portion of sentence; review of cases of persons receiving probated sentence; reports

(a) Upon the termination of the probated portion of a sentence, the probationer shall be released from probation and shall not be liable to sentence for the crime for which probation was allowed; provided, however, that the foregoing shall not be construed to prohibit the conviction and sentencing of the probationer for the subsequent commission of the same or a similar offense or for the subsequent continuation of the offense for which he or she was previously sentenced.

(b) The court may at any time cause the probationer to appear before it to be admonished or commended and, when satisfied that its action would be for the best interest of justice and the welfare of society, may discharge the probationer from further supervision.

(c) The case of each person receiving a probated sentence of more than two years shall be reviewed by the officer responsible for such case after service of two years on probation, and a written report of the probationer's progress shall be submitted to the sentencing court along with the officer's recommendation as to early termination. Each such case shall be reviewed and a written report submitted annually thereafter until the termination, expiration, or other disposition of the case.



§ 42-8-38. Arrest or graduated sanctions for probationers violating terms; hearing; disposition of charge; procedure when probation revoked in county other than that of conviction

(a) Whenever, within the period of probation, an officer believes that a probationer under his or her supervision has violated the terms of probation in a material respect, if graduated sanctions have been made a condition of probation by the court, the officer may impose graduated sanctions as set forth in Code Section 42-8-23 to address the specific conduct leading to such violation or, if the circumstances warrant, may arrest the probationer without warrant, wherever found, and return the probationer to the court granting the probation or, if under supervision in a county or judicial circuit other than that of conviction, to a court of equivalent original criminal jurisdiction within the county wherein the probationer resides for purposes of supervision. Any officer authorized by law to issue warrants may issue a warrant for the arrest of the probationer upon the affidavit of one having knowledge of the alleged violation, returnable forthwith before the court in which revocation proceedings are being brought.

(b) The court, upon the probationer being brought before it, may commit the probationer or release the probationer with or without bail to await further hearing, or it may dismiss the charge. If the charge is not dismissed at this time, the court shall give the probationer an opportunity to be heard fully at the earliest possible date on his or her own behalf, in person or by counsel, provided that, if the revocation proceeding is in a court other than the court of the original criminal conviction, the sentencing court shall be given ten days' written notice prior to a hearing on the merits.

(c) After the hearing, the court may revoke, modify, or continue the probation. If the probation is revoked, the court may order the execution of the sentence originally imposed or of any portion thereof. In such event, the time that the defendant has served under probation shall be considered as time served and shall be deducted from and considered a part of the time he or she was originally sentenced to serve.

(d) In cases where the probation is revoked in a county other than the county of original conviction, the clerk of court in the county revoking probation may record the order of revocation in the minutes of the court, which recordation shall constitute sufficient permanent record of the proceedings in such court. The clerk shall send copies of the order revoking probation to DCS and the Department of Corrections to serve as a temporary commitment and shall send the original order revoking probation and all other papers pertaining thereto to the county of original conviction to be filed with the original records. The clerk of court of the county of original conviction shall then issue a formal commitment to the Department of Corrections.



§ 42-8-39. Suspension of sentence does not place defendant on probation

In all criminal cases in which the defendant is found guilty or in which a plea of guilty or of nolo contendere is entered and in which the court after imposing sentence further provides that the execution of the sentence shall be suspended, such provision shall not have the effect of placing the defendant on probation as provided in this article.



§ 42-8-40. Confidentiality of reports, files, records, and other information related to supervision; exemption from subpoena; declassification

All reports, files, records, and information of whatever kind relative to the supervision of probationers and parolees are declared to be confidential and shall be available only to the probation system officials, the judge handling a particular case, the Board of Community Supervision, DCS, the Department of Corrections, the Department of Juvenile Justice, and the State Board of Pardons and Paroles, as appropriate. Such reports, files, records, and information shall not be subject to process of subpoena; provided, however, that the commissioner of community supervision may by written order declassify any such records.



§ 42-8-41. Cooperation of state and local entities with probation officials

All state and local departments, agencies, boards, bureaus, commissions, and committees shall cooperate with officers.



§ 42-8-42. Provision of office space and clerical help by DCS and counties

DCS may provide office space and clerical help wherever needed. The counties of this state shall cooperate in this respect and, wherever possible, shall furnish office space if needed.



§ 42-8-43. Liberal construction of article

This article shall be liberally construed so that its purposes may be achieved.



§§ 42-8-43.1 through 42-8-43. 3

Repealed by Ga. L. 2015, p. 422, § 4-1/HB 310, effective July 1, 2015.






Article 3 - First Offenders

§ 42-8-60. Probation prior to adjudication of guilt; violation of probation; review of criminal record by judge

(a) When a defendant has not been previously convicted of a felony, the court may, upon a guilty verdict or plea of guilty or nolo contendere and before an adjudication of guilt, without entering a judgment of guilt and with the consent of the defendant, defer further proceedings and:

(1) Place the defendant on probation; or

(2) Sentence the defendant to a term of confinement.

(b) The court shall not sentence a defendant under the provisions of this article unless the court has reviewed the defendant's criminal record as such is on file with the Georgia Crime Information Center.

(c) When a court imposes a sentence pursuant to this article, it:

(1) Shall state in its sentencing order the prospective effective date of the defendant being exonerated of guilt and discharged as a matter of law, assuming the defendant successfully complies with its sentencing order, provided that such date may not have taken into account the awarding of credit for time served in custody; and

(2) May limit access to certain information as provided in subsection (b) of Code Section 42-8-62.1.

(d) The court may enter an adjudication of guilt and proceed to sentence the defendant as otherwise provided by law when the:

(1) Defendant violates the terms of his or her first offender probation;

(2) Defendant is convicted for another crime during the period of his or her first offender sentence; or

(3) Court determines that the defendant is or was not eligible for first offender sentencing under this article.

(e) A defendant sentenced pursuant to this article shall be exonerated of guilt and shall stand discharged as a matter of law as soon as the defendant:

(1) Completes the terms of his or her probation, which shall include the expiration of the sentence by virtue of the time frame of the sentence passing, provided that such sentence has not otherwise been tolled or suspended;

(2) Is released by the court under Code Section 42-8-37, 42-8-103, or 42-8-103.1 prior to the termination of the period of his or her probation; or

(3) Is released from confinement and parole, provided that the defendant is not serving a split sentence.

(f) (1) If the defendant is serving a first offender probated sentence, under active probation supervision or without supervision, within 30 days of such defendant completing active probation supervision, it shall be the duty of the Department of Community Supervision to notify, in writing, the clerk of court for the jurisdiction of the court which imposed the first offender sentence of such completion.

(2) If the defendant is serving a first offender probated sentence, under active probation supervision or without supervision, within 30 days of such defendant completing the term of probation or being released by the court prior to the termination of the period of probation, it shall be the duty of the Department of Community Supervision or entity or governing authority that is providing probation supervision services pursuant to Article 6 of this chapter, as applicable, to notify, in writing, the clerk of court for the jurisdiction of the court which imposed the first offender sentence of such completion or release.

(3) If the defendant is serving a first offender probated sentence pursuant to Article 6 of this chapter, under active probation supervision or without supervision, within 30 days of such defendant completing the term of probation or being released by the court prior to the termination of the period of probation, it shall be the duty of the entity or governing authority that is providing probation supervision services pursuant to Article 6 of this chapter to notify, in writing, the clerk of court for the jurisdiction of the court which imposed the first offender sentence of such completion or release.

(4) If the defendant is not serving a first offender split sentence but is under parole supervision, within 30 days of such defendant completing the term of parole, it shall be the duty of the Department of Community Supervision to notify, in writing, the clerk of court for the jurisdiction of the court which imposed the first offender sentence of such completion.

(5) If the defendant was sentenced only to imprisonment as a first offender and not granted parole, within 30 days of such defendant being released from confinement, it shall be the duty of the Department of Corrections to notify, in writing, the clerk of court for the jurisdiction of the court which imposed the first offender sentence of such release.

(g) If the Department of Community Supervision fails to notify the clerk of court as provided in paragraph (2) or (4) of subsection (f) of this Code section, the entity or governing authority that is providing probation supervision services pursuant to Article 6 of this chapter fails to notify the clerk of court as provided in paragraph (2) or (3) of subsection (f) of this Code section, the Department of Corrections fails to notify the clerk of court as provided in paragraph (5) of subsection (f) of this Code section, or the state does not seek to have a first offender adjudicated guilty during the term of the first offender's sentence and the first offender's sentence has not otherwise been tolled or suspended, then the defendant shall be exonerated of guilt and shall stand discharged as a matter of law.

(h) (1) When the clerk of court receives for filing an order of exoneration of guilt and discharge or is notified by the Georgia Crime Information Center that a defendant has completed his or her first offender sentence or was discharged pursuant to subsection (g) of this Code section, it shall be the duty of the clerk of court to enter on the criminal docket, accusation or indictment, sentencing order, and any subsequent order modifying the original first offender sentencing order within 30 days of the receipt of such order or notification the following:

"Discharge filed completely exonerates the defendant of any criminal purpose and shall not affect any of his or her civil rights or liberties, except for registration requirements under the state sexual offender registry and except with regard to employment as specified in Code Section 42-8-63.1; and the defendant shall not be considered to have a criminal conviction. O.C.G.A. 42-8-60."

(2) The entry required by paragraph (1) of this subsection shall be written or stamped in red ink, dated, and signed by the individual making such entry; provided, however, that, if the criminal docket or court records are maintained electronically or using computer printouts, microfilm, or similar means, such entry shall be underscored, boldface, or made in a similar conspicuous manner, shall be dated, and shall include the name of the individual making such entry on the criminal docket, accusation or indictment, sentencing order, and any subsequent order modifying the original first offender sentencing order.

(i) Except for the registration requirements under the state sexual offender registry and except as otherwise provided in Code Section 42-8-63.1, the first offender exoneration of guilt and discharge shall completely exonerate the defendant of any criminal purpose and shall not affect any of his or her civil rights or liberties, and the defendant shall not be considered to have a criminal conviction.

(j) The court shall not sentence a defendant under the provisions of this article who has been found guilty of or entered a plea of guilty or a plea of nolo contendere for:

(1) A serious violent felony as such term is defined in Code Section 17-10-6.1;

(2) A sexual offense as such term is defined in Code Section 17-10-6.2;

(3) Trafficking of persons for labor or sexual servitude as prohibited by Code Section 16-5-46;

(4) Neglecting disabled adults, elder persons, or residents as prohibited by Code Section 16-5-101;

(5) Exploitation and intimidation of disabled adults, elder persons, and residents as prohibited by Code Section 16-5-102;

(6) Sexual exploitation of a minor as prohibited by Code Section 16-12-100;

(7) Electronically furnishing obscene material to a minor as prohibited by Code Section 16-12-100.1;

(8) Computer pornography and child exploitation as prohibited by Code Section 16-12-100.2;

(9) (A) Any of the following offenses when such offense is committed against a law enforcement officer while such officer is engaged in the performance of his or her official duties:

(i) Aggravated assault in violation of Code Section 16-5-21;

(ii) Aggravated battery in violation of Code Section 16-5-24; or

(iii) Obstruction of a law enforcement officer in violation of subsection (b) of Code Section 16-10-24, if such violation results in serious physical harm or injury to such officer.

(B) As used in this paragraph, the term "law enforcement officer" means:

(i) A peace officer as such term is defined in paragraph (8) of Code Section 35-8-2;

(ii) A law enforcement officer of the United States government;

(iii) An individual employed as a campus police officer or school security officer;

(iv) A conservation ranger; and

(v) A jail officer employed at a county or municipal jail; or

(10) Driving under the influence as prohibited by Code Section 40-6-391.

(k) When a defendant has not been previously convicted of a felony, the court may, after an adjudication of guilt, sentence the defendant pursuant to this article as provided in Code Section 42-8-66 or modify a sentence as provided in subsection (f) of Code Section 17-10-1 so as to allow a sentence pursuant to this article.

(l) A defendant shall not avail himself or herself of this article on more than one occasion.



§ 42-8-61. Defendant to be informed of eligibility for sentencing as first offender

When a defendant is represented by an attorney, his or her attorney shall be responsible for informing the defendant as to his or her eligibility for sentencing as a first offender. When a defendant is pro se, the court shall inquire as to the defendant's interest in entering a plea pursuant to the terms of this article. If the defendant expresses a desire to be sentenced as a first offender, the court shall ask the prosecuting attorney or probation official if the defendant is eligible for sentencing as a first offender. When imposing a sentence, the court shall ensure that, if a defendant is sentenced as a first offender, he or she is made aware of the consequences of entering a first offender plea pursuant to the terms of this article.



§ 42-8-62. Duty of clerk to transfer information

When an individual is placed on probation or in confinement under this article, within 30 days of the filing of such sentence, the clerk of court shall transmit a record of the first offender sentence to the Georgia Crime Information Center. The clerk shall also transmit any subsequent order or notification regarding a first offender's sentence, including, but not limited to, notification that the defendant completed active probation supervision, was released early from probation supervision, or completed the term of probation, notification that the defendant completed the term of prison or parole, an order revoking a first offender sentence, an order of exoneration of guilt and discharge, and tolling orders, to the Georgia Crime Information Center within 30 days of receiving such order for filing or notification.



§ 42-8-62.1. Limiting public access to first offender status; petitioning; sealing record

(a) As used in this Code section, the term:

(1) "Criminal history record information" shall have the same meaning as set forth in Code Section 35-3-30.

(2) "Prosecuting attorney" shall have the same meaning as set forth in Code Section 35-3-37.

(3) "Restrict," "restricted," or "restriction" shall have the same meaning as set forth in Code Section 35-3-37.

(b) (1) At the time of sentencing, the defendant may seek to limit public access to his or her first offender sentencing information, and the court may, in its discretion, order any of the following:

(A) Restrict dissemination of the defendant's first offender records;

(B) The criminal file, docket books, criminal minutes, final record, all other records of the court, and the defendant's criminal history record information in the custody of the clerk of court, including within any index, be sealed and unavailable to the public; and

(C) Law enforcement agencies, jails, or detention centers to restrict the defendant's criminal history record information of arrest, including any fingerprints or photographs taken in conjunction with such arrest.

(2) When considering the defendant's request under this subsection, the court shall weigh the public's interest in the defendant's criminal history record information being publicly available and the harm to the defendant's privacy and issue written findings of fact thereupon.

(3) The court shall specify the date that such prohibited dissemination, sealing, and restrictions will take effect.

(c) An individual who has been exonerated of guilt and discharged pursuant to this article, including those individuals exonerated of guilt and discharged prior to July 1, 2016, may petition the court that granted such discharge for an order to seal and make unavailable to the public the criminal file, docket books, criminal minutes, final record, all other records of the court, and the defendant's criminal history record information in the custody of the clerk of court, including within any index. Notice of such petition shall be sent to the clerk of court and the prosecuting attorney. A notice sent by registered or certified mail or statutory overnight delivery shall be sufficient notice.

(d) Within 90 days of the filing of a petition pursuant to subsection (c) of this Code section, the court shall order the criminal file, docket books, criminal minutes, final record, all other records of the court, and the defendant's criminal history record information in the custody of the clerk of court, including within any index, to be sealed and made unavailable to the public if the court finds by a preponderance of the evidence that:

(1) An exoneration of guilt and discharge has been granted pursuant to this article; and

(2) The harm otherwise resulting to the privacy of the individual outweighs the public interest in the criminal history record information being publicly available.

(e) Within 60 days of the filing of the court's order under subsection (d) of this Code section, the clerk of court shall cause every document in connection with such individual's case, physical or electronic, in its custody, possession, or control to be sealed.

(f) When a court orders sealing of court records under subsection (d) of this Code section, the court may also order that records maintained by law enforcement agencies, jails, and detention centers be restricted and unavailable to the public. Such entities shall comply with such restriction within 30 days of receiving a copy of such order.

(g) (1) Information sealed or restricted pursuant to this Code section shall always be available for inspection, copying, and use:

(A) As provided in subsection (c) of Code Section 42-8-65;

(B) By the Judicial Qualifications Commission;

(C) By a prosecuting attorney or public defender who submits a sworn affidavit to the clerk of court that attests that such information is relevant to a criminal proceeding;

(D) Pursuant to a court order; and

(E) By an individual who is the subject of sealed court files or restricted criminal history record information upon court order.

(2) The confidentiality of such information shall be maintained insofar as practical.



§ 42-8-63. Effect of discharge under article on eligibility for employment or appointment to office

Except as provided in Code Section 42-8-63.1, a discharge under this article is not a conviction of a crime under the laws of this state and shall not be used to disqualify an individual in any application for employment or appointment to office in either the public or private sector.



§ 42-8-63.1. Discharges disqualifying individuals from employment

(a) A discharge under this article may be used to disqualify an individual for employment if the individual was discharged under this article between July 1, 2004, and June 30, 2016, and:

(1) The employment is with a public school, private school, child welfare agency, or a person or entity that provides day care for minor children or after school care for minor children and the individual who is the subject of the inquiry was prosecuted for the offense of child molestation, sexual battery, enticing a child for indecent purposes, sexual exploitation of a child, pimping, pandering, or incest;

(2) The employment is with a long-term care facility as defined in Code Section 31-8-51 or a person or entity that offers day care for elderly persons and the individual who is the subject of the inquiry was prosecuted for the offense of sexual battery, incest, pimping, or pandering or a violation of Article 8 of Chapter 5 of Title 16; or

(3) The request for information is an inquiry about an individual who has applied for employment with a facility as defined in Code Section 37-3-1 or 37-4-2 that provides services to individuals who are mentally ill as defined in Code Section 37-1-1 or developmentally disabled as defined in Code Section 37-1-1 and the individual who is the subject of the inquiry was prosecuted for the offense of sexual battery, incest, pimping, or pandering.

(b) A discharge under this article may be used to disqualify an individual for employment if the individual was discharged under this article on or after July 1, 2016, and:

(1) The employment is with a public school, private school, child welfare agency, or a person or entity that provides day care for minor children or after school care for minor children and the individual who is the subject of the inquiry was prosecuted for a violation of Title 16 in Article 5 of Chapter 5, Chapter 6, or Part 2 or 3 of Article 3 of Chapter 12;

(2) The employment is with a long-term care facility as defined in Code Section 31-8-51 or with a person or entity that offers day care for elderly persons and the individual who is the subject of the inquiry was prosecuted for a violation of Title 16 in Article 5 or 8 of Chapter 5; or

(3) The request for information is an inquiry about an individual who has applied for employment with a facility as defined in Code Section 37-3-1 or 37-4-2 that provides services to individuals who are mentally ill as defined in Code Section 37-1-1 or developmentally disabled as defined in Code Section 37-1-1 and the individual who is the subject of the inquiry was prosecuted for a violation of Title 16 in Article 8 of Chapter 5 or Chapter 6.

(c) Any discharge under this article may be used to disqualify an individual from acquiring or maintaining a peace officer certification as provided for in Chapter 8 of Title 35, may disqualify an individual from employment in a certified position with a law enforcement unit, and may disqualify an individual from employment with the Georgia Peace Officer Standards and Training Council when the discharge under this article pertained to a felony offense or a crime involving moral turpitude.



§ 42-8-64. Appeal of sentence imposed under article

A defendant sentenced pursuant to this article shall have the right to appeal in the same manner and with the same scope and same effect as if a judgment of conviction had been entered and appealed from.



§ 42-8-65. Use of prior finding of guilt in subsequent prosecutions; modification of records

(a) If otherwise allowable by law, in a subsequent prosecution of the defendant for another offense, when a defendant has not been exonerated of guilt and discharged, the prior finding of guilt may be pleaded and proven as if an adjudication of guilt had been entered and relief had not been granted pursuant to this article.

(b) The records of the Georgia Crime Information Center showing treatment as a first offender shall be modified only when a court of competent jurisdiction enters:

(1) An adjudication of guilt for the offense for which the offender has been sentenced as a first offender;

(2) An order modifying the sentence originally imposed; or

(3) An order correcting an exoneration of guilt and discharge entered pursuant to subsection (g) of Code Section 42-8-60.

(c) (1) Any individual who is sentenced pursuant to subsection (a) or (k) of Code Section 42-8-60 shall not be deemed to have been convicted during such sentence, and records thereof shall only be disseminated by the Georgia Crime Information Center:

(A) To criminal justice agencies, as such term is defined in Code Section 35-3-30;

(B) As authorized by subsection (c) of Code Section 35-3-37; and

(C) As authorized by subparagraph (a)(1)(B) of Code Sections 35-3-34 and 35-3-35.

(2) If a court of competent jurisdiction adjudicates the defendant guilty while such defendant is serving a first offender sentence, such records may be disseminated by the Georgia Crime Information Center as provided in Code Sections 35-3-34 and 35-3-35.



§ 42-8-66. Petition for exoneration and discharge; hearing; retroactive grant of first offender status

(a) An individual who qualified for sentencing pursuant to this article but who was not informed of his or her eligibility for first offender treatment may, with the consent of the prosecuting attorney, petition the superior court in the county in which he or she was convicted for exoneration of guilt and discharge pursuant to this article.

(b) The court shall hold a hearing on the petition if requested by the petitioner or prosecuting attorney or desired by the court.

(c) In considering a petition pursuant to this Code section, the court may consider any:

(1) Evidence introduced by the petitioner;

(2) Evidence introduced by the prosecuting attorney; and

(3) Other relevant evidence.

(d) The court may issue an order retroactively granting first offender treatment and discharge the defendant pursuant to this article if the court finds by a preponderance of the evidence that the defendant was eligible for sentencing under the terms of this article at the time he or she was originally sentenced and the ends of justice and the welfare of society are served by granting such petition.

(e) The court shall send a copy of any order issued pursuant to this Code section to the petitioner, the prosecuting attorney, the Georgia Crime Information Center, and the Department of Driver Services. The Georgia Crime Information Center and the Department of Driver Services shall modify their records accordingly.

(f) This Code section shall not apply to a sentence that may be modified pursuant to subsection (f) of Code Section 17-10-1.






Article 4 - Participation of Probationers in Community Service Programs

§ 42-8-71. Application for participation in community service program; assignment of offenders; violations of court orders or article; limitation of liability

(a) Agencies desiring to participate in a community service program shall file with the court a letter of application showing:

(1) Eligibility;

(2) Number of offenders who may be placed with the agency;

(3) Work to be performed by the offender; and

(4) Provisions for supervising the offender.

(b) An agency selected for the community service program shall work offenders who are assigned to the agency by the court. If an offender violates a court order, the agency shall report such violation to the community service officer.

(c) If an agency violates any court order or provision of this article, the offender shall be removed from the agency and the agency shall no longer be eligible to participate in the community service program.

(d) No agency or community service officer shall be liable at law as a result of any of his acts performed while participating in a community service program. This limitation of liability does not apply to actions on the part of any agency or community service officer which constitute gross negligence, recklessness, or willful misconduct.



§ 42-8-72. Community service as condition of probation; determination of appropriateness of community service for particular offender; service as live-in attendant for disabled person; community service in lieu of incarceration; community service as discipline

(a) Community service may be considered as a condition of probation with primary consideration given to the following categories of offenders:

(1) Traffic violations;

(2) Ordinance violations;

(3) Noninjurious or nondestructive, nonviolent misdemeanors;

(4) Noninjurious or nondestructive, nonviolent felonies; and

(5) Other offenders considered upon the discretion of the judge.

(b) The judge may confer with the prosecutor, defense attorney, probation supervisor, community service officer, or other interested persons to determine if the community service program is appropriate for an offender. If community service is ordered as a condition of probation, the court shall order:

(1) Not less than 20 hours nor more than 250 hours in cases involving traffic or ordinance violations or misdemeanors, said service to be completed within one year; or

(2) Not less than 20 hours nor more than 500 hours in felony cases, said service to be completed within three years.

(c) (1) Any agency may recommend to the court that certain disabled persons are in need of a live-in attendant. The judge shall confer with the prosecutor, defense attorney, probation supervisor, community service officer, or other interested persons to determine if a community service program involving a disabled person is appropriate for an offender. If community service as a live-in attendant for a disabled person is deemed appropriate and if both the offender and the disabled person consent to such service, the court may order such live-in community service as a condition of probation but for no longer than two years.

(2) The agency shall be responsible for coordinating the provisions of the cost of food or other necessities for the offender which the disabled person is not able to provide. The agency, with the approval of the court, shall determine a schedule which will provide the offender with certain free hours each week.

(3) Such live-in arrangement shall be terminated by the court upon the request of the offender or the disabled person. Upon termination of such an arrangement, the court shall determine if the offender has met the conditions of probation.

(4) The appropriate agency shall make personal contact with the disabled person on a frequent basis to ensure the safety and welfare of the disabled person.

(d) The judge may order an offender to perform community service hours in a 40 hour per week work detail in lieu of incarceration.

(e) Community service hours may be added to original court ordered hours as a disciplinary action by the court, as an additional requirement of any program in lieu of incarceration, or as part of the sentencing options system as set forth in Article 9 of this chapter.



§ 42-8-73. Placement of offender with appropriate agency; scheduling for employed offenders; supervision; evaluation

The community service officer shall place an offender sentenced to community service as a condition of probation with an appropriate agency. The agency and work schedule shall be approved by the court. If the offender is employed at the time of sentencing or if the offender becomes employed after sentencing, the community service officer shall consider the offender's work schedule and, to the extent practicable, shall schedule the community service so that it will not conflict with the offender's work schedule. This shall not be construed as requiring the community service officer to alter scheduled community service based on changes in an offender's work schedule. The community service officer shall supervise the offender for the duration of the community service sentence. Upon completion of the community service sentence, the community service officer shall prepare a written report evaluating the offender's performance which will be used to determine if the conditions of probation have been satisfied.



§ 42-8-74. Applicability of Articles 2 and 3 of chapter; awarding of good-time allowance for offender providing live-in community service

(a) The provisions of Article 2 of this chapter, relating to probation, termination of probation, and revocation of probation, shall be applicable to offenders sentenced to community service as a condition of probation pursuant to this article. The provisions of Article 3 of this chapter, relating to probation of first offenders, shall be applicable to first offenders sentenced pursuant to this article.

(b) Any offender who provides live-in community service but who is later incarcerated for breaking the conditions of probation or for any other cause may be awarded good time for each day of live-in community service the same as if such offender was in prison for such number of days.






Article 5 - Pretrial Release and Diversion Programs



Article 6 - County and Municipal Probation

§ 42-8-100. Definitions

As used in this article, the term:

(1) "Board" means the Board of Community Supervision.

(2) "DCS" means the Department of Community Supervision.

(3) "Private probation officer" means an individual employed by a private corporation, private enterprise, private agency, or other private entity to supervise defendants placed on probation by a court for committing an ordinance violation or misdemeanor.

(4) "Probation officer" means an individual employed by a governing authority of a county, municipality, or consolidated government to supervise defendants placed on probation by a court for committing an ordinance violation or misdemeanor.



§ 42-8-101. Agreements for probation services; termination of contract for probation services

(a) (1) Upon the request of the chief judge of any court within a county and with the express written consent of such judge, the governing authority of such county shall be authorized to enter into written contracts with corporations, enterprises, or agencies to provide probation supervision, counseling, collection services for all moneys to be paid by a defendant according to the terms of the sentence imposed on the defendant as well as any moneys which by operation of law are to be paid by the defendant in consequence of the conviction, and other probation services for persons convicted in such court and placed on probation in such county. In no case shall a private probation corporation or enterprise be charged with the responsibility for supervising a felony sentence. The final contract negotiated by the governing authority of the county with the private probation entity shall be attached to the approval by the governing authority of the county to privatize probation services as an exhibit thereto. The termination of a contract for probation services as provided for in this subsection may be initiated by the chief judge of the court which is subject to such contract and shall be subject to approval by the governing authority of the county which entered into the contract and in accordance with the agreed upon, written provisions of such contract.

(2) Upon the request of the chief judge of any court within a county and with the express written consent of such judge, the governing authority of such county shall be authorized to establish a county probation system to provide probation supervision, counseling, collection services for all moneys to be paid by a defendant according to the terms of the sentence imposed on the defendant as well as any moneys which by operation of law are to be paid by the defendant in consequence of the conviction, and other probation services for persons convicted in such court and placed on probation in such county.

(b) (1) Upon the request of the judge of the municipal court of any municipality or consolidated government of a municipality and county of this state and with the express written consent of such judge, the governing authority of such municipality or consolidated government shall be authorized to enter into written contracts with private corporations, enterprises, or agencies to provide probation supervision, counseling, collection services for all moneys to be paid by a defendant according to the terms of the sentence imposed on the defendant as well as any moneys which by operation of law are to be paid by the defendant in consequence of the conviction, and other probation services for persons convicted in such court and placed on probation. The final contract negotiated by the governing authority of the municipality or consolidated government with the private probation entity shall be attached to the approval by the governing authority of the municipality or consolidated government to privatize probation services as an exhibit thereto. The termination of a contract for probation services as provided for in this subsection may be initiated by the chief judge of the court which is subject to such contract and shall be subject to approval by the governing authority of the municipality or consolidated government which entered into the contract and in accordance with the agreed upon, written provisions of such contract.

(2) Upon the request of the judge of the municipal court of any municipality or consolidated government of a municipality and county of this state and with the express written consent of such judge, the governing authority of such municipality or consolidated government shall be authorized to establish a probation system to provide probation supervision, counseling, collection services for all moneys to be paid by a defendant according to the terms of the sentence imposed on the defendant as well as any moneys which by operation of law are to be paid by the defendant in consequence of the conviction, and other probation services for persons convicted in such court and placed on probation.



§ 42-8-102. Probation and supervision; determination of fees, fines, and restitution; converting moneys owed to community service; continuing jurisdiction; revocation; transfer

(a) Any court which has original jurisdiction of ordinance violations or misdemeanors and in which the defendant in such a case has been found guilty upon verdict or has pled guilty or nolo contendere may, at a time to be determined by the court, hear and determine the question of the probation of such defendant.

(b) If it appears to the court upon a hearing of the matter that the defendant is not likely to engage in an unlawful course of conduct and that the ends of justice and the welfare of society do not require that the defendant shall presently suffer the penalty imposed by law, the court in its discretion may place the defendant on probation under the supervision and control of a probation officer or private probation officer for all or a portion of the sentence or may impose a sentence upon the defendant but stay and suspend the execution of such sentence or any portion thereof. The period of probation or suspension shall not exceed the maximum sentence of confinement which could be imposed on the defendant; provided, however, that nothing in this chapter shall be construed to limit the ability of a court to toll a sentence as provided in this article.

(c) The court may, in its discretion, require the payment of a fine, fees, or restitution as a condition of probation. The provisions of Chapter 14 of Title 17 shall control in determining the amount of restitution. When probation supervision is required, the court may require the payment of a probation supervision fee as a condition of probation. In determining the financial obligations, other than restitution, to impose on the defendant, the court may consider:

(1) The defendant's financial resources and other assets, including whether any such asset is jointly controlled;

(2) The defendant's earnings and other income;

(3) The defendant's financial obligations, including obligations to dependents;

(4) The period of time during which the probation order will be in effect;

(5) The goal of the punishment being imposed; and

(6) Any other factor the court deems appropriate.

(d) The court may convert fines, statutory surcharges, and probation supervision fees to community service on the same basis as it allows a defendant to pay a fine through community service as set forth in subsection (d) of Code Section 17-10-1.

(e) (1) As used in this subsection, the term:

(A) "Developmental disability" shall have the same meaning as set forth in Code Section 37-1-1.

(B) "Indigent" means an individual who earns less than 100 percent of the federal poverty guidelines unless there is evidence that the individual has other resources that might reasonably be used without undue hardship for such individual or his or her dependents.

(C) "Significant financial hardship" means a reasonable probability that an individual will be unable to satisfy his or her financial obligations for two or more consecutive months.

(D) "Totally and permanently disabled" shall have the same meaning as set forth in Code Section 49-4-80.

(2) The court shall waive, modify, or convert fines, statutory surcharges, probation supervision fees, and any other moneys assessed by the court or a provider of probation services upon a determination by the court prior to or subsequent to sentencing that a defendant has a significant financial hardship or inability to pay or that there are any other extenuating factors which prohibit payment or collection; provided, however, that the imposition of sanctions for failure to pay such sums shall be within the discretion of the court through judicial process or hearings.

(3) Unless rebutted by a preponderance of the evidence that a defendant will be able to satisfy his or her financial obligations without undue hardship to the defendant or his or her dependents, a defendant shall be presumed to have a significant financial hardship if he or she:

(A) Has a developmental disability;

(B) Is totally and permanently disabled;

(C) Is indigent; or

(D) Has been released from confinement within the preceding 12 months and was incarcerated for more than 30 days before his or her release.

(f) (1) The sentencing judge shall not lose jurisdiction over any person placed on probation during the term of his or her probated sentence. As further set forth in this subsection, the judge may revoke any or all of the probated sentence, rescind any or all of the sentence, or, in any manner deemed advisable by the judge, modify or change the probated sentence, including tolling the sentence as provided in this article, at any time during the period of time originally prescribed for the probated sentence to run.

(2) (A) When the sole basis for a probation revocation is for failure to pay fines, statutory surcharges, or probation supervision fees, the probationer shall be scheduled to appear on the court's next available court calendar for a hearing on such issue. No prehearing arrest warrant shall be issued under such circumstances. Absent a waiver, the court shall not revoke a probationary sentence for failure to pay fines, statutory surcharges, or probation supervision fees without holding a hearing, inquiring into the reasons for the probationer's failure to pay, and, if a probationary sentence is revoked, making an express written determination that the probationer has not made sufficient bona fide efforts to pay and the probationer's failure to pay was willful or that adequate alternative types of punishment do not exist. Should the probationer fail to appear at such hearing, the court may, in its discretion, revoke the probated sentence.

(B) A person otherwise found eligible to have his or her probation modified or terminated pursuant to paragraph (1) of this subsection shall not be deemed ineligible for modification or termination of probation solely due to his or her failure to pay fines, statutory surcharges, or probation supervision fees.

(3) (A) When the sole basis for a probation revocation is for failure to report as directed by his or her probation officer or private probation officer, as the case may be, such officer shall prepare an affidavit for the court, averring, at a minimum, that:

(i) The probationer has failed to report to his or her probation officer or private probation officer, as the case may be, on at least two occasions;

(ii) The officer has attempted to contact the probationer at least two times by telephone or e-mail at the probationer's last known telephone number or e-mail address, which information shall be listed in the affidavit;

(iii) The officer has checked the local jail rosters and determined that the probationer is not incarcerated;

(iv) The officer has sent a letter by first-class mail to the probationer's last known address, which shall be listed in the affidavit, advising the probationer that the officer will seek to have the probationer arrested and have his or her probation revoked if the probationer does not report to such officer in person within ten days of the date on which the letter was mailed; and

(v) The probationer has failed to report to the probation officer or private probation officer, as the case may be, as directed in the letter set forth in division (iv) of this subparagraph and ten days have passed since the date on which the letter was mailed.

(B) In the event the probationer reports to his or her probation officer or private probation officer, as the case may be, within the period prescribed in division (iv) of subparagraph (A) of this paragraph, the probationer may be scheduled to appear on the next available court calendar for a hearing to consider whether the probation sentence should be revoked in whole or in part.

(C) A probation officer or private probation officer, as the case may be, shall submit the affidavit required by subparagraph (A) of this paragraph together with his or her request for an arrest warrant, and the court may, in its discretion, issue a warrant for the arrest of the probationer.

(4) At any revocation hearing, upon proof that the probationer has violated probation:

(A) For failure to report to probation or failure to pay fines, statutory surcharges, or probation supervision fees, the court shall consider the use of alternatives to confinement, including community service, modification of the terms of probation, or any other alternative deemed appropriate by the court. The court shall consider whether a failure to pay court imposed financial obligations was willful. In the event an alternative is not warranted, the court shall revoke the balance of probation or a period not to exceed 120 days in confinement, whichever is less; and

(B) For failure to comply with any other general provision of probation or suspension, the court shall consider the use of alternatives to confinement, including community service or any other alternative deemed appropriate by the court. In the event an alternative is not warranted, the court shall revoke the balance of probation or a period not to exceed two years in confinement, whichever is less.

(g) If a defendant is placed on probation pursuant to this Code section by a court other than one for the county or municipality in which he or she resides for committing any ordinance violation or misdemeanor, such defendant may, when specifically ordered by the court, have his or her probation supervision transferred to the county or municipality in which he or she resides.



§ 42-8-103. Pay-only probation; discharge or termination of probation

(a) As used in this Code section, the term "pay-only probation" means a defendant has been placed under probation supervision solely because such defendant is unable to pay the court imposed fines and statutory surcharges when such defendant's sentence is imposed. Such term shall not include circumstances when restitution has been imposed or other probation services are deemed appropriate by the court.

(b) When pay-only probation is imposed, the probation supervision fees shall be capped so as not to exceed three months of ordinary probation supervision fees notwithstanding the number of cases for which a fine and statutory surcharge were imposed or that the defendant was sentenced to serve consecutive sentences; provided, however, that collection of any probation supervision fee shall terminate as soon as all court imposed fines and statutory surcharges are paid in full; and provided, further, that when all such fines and statutory surcharges are paid in full, the probation officer or private probation officer, as the case may be, shall submit an order to the court terminating the probated sentence within 30 days of fulfillment of such conditions. The court shall terminate such probated sentence or issue an order stating why such probated sentence shall continue.

(c) If pay-only probation is subsequently converted to a sentence that requires community service, on petition by a probation officer or private probation officer and with the probationer having an opportunity for a hearing, the court may reinstate probation supervision fees as necessary to monitor the probationer's compliance with community service obligations.

(d) When a defendant is serving pay-only probation, upon motion by the defendant, the court may discharge such defendant from further supervision or otherwise terminate probation when it is satisfied that its action would be in the best interest of justice and the welfare of society.



§ 42-8-103.1. Serving consecutive misdemeanor sentences

(a) When a defendant is serving consecutive misdemeanor sentences, whether as a result of one case from one jurisdiction or multiple cases from multiple jurisdictions, upon motion by the defendant, the court may discharge such defendant from further supervision or otherwise terminate probation when it is satisfied that its action would be in the best interest of justice and the welfare of society. Such motion shall not be ripe until 12 months after the sentence was entered and every four months thereafter. The defendant shall serve the applicable entity or governing authority that is providing his or her probation services with a copy of such motion.

(b) When a defendant is serving consecutive misdemeanor sentences, his or her probation officer or private probation officer, as the case may be, shall review such case after 12 consecutive months of probation supervision wherein the defendant has paid in full all court imposed fines, statutory surcharges, and restitution and has otherwise completed all testing, evaluations, and rehabilitative treatment programs ordered by the court to determine if such officer recommends early termination of probation. Each such case shall be reviewed every four months thereafter for the same determination until the termination, expiration, or other disposition of the case. If such officer recommends early termination, he or she shall immediately submit an order to the court to effectuate such purpose.



§ 42-8-104. Terms and conditions of probation

(a) A court which utilizes the services of a probation officer or private probation officer shall determine the terms and conditions of probation under this article and may provide such terms and conditions of probation as the court deems appropriate, including, but not limited to, providing that the probationer shall:

(1) Avoid injurious and vicious habits;

(2) Avoid persons or places of disreputable or harmful character;

(3) Report to the probation officer or private probation officer, as the case may be, as directed;

(4) Permit the probation officer or private probation officer, as the case may be, to visit the probationer at the probationer's home or elsewhere;

(5) Work faithfully at suitable employment insofar as may be possible;

(6) Remain within a specified location; provided, however, that the court shall not banish a probationer to any area within this state:

(A) That does not consist of at least one entire judicial circuit as described by Code Section 15-6-1; or

(B) In which any service or program in which the probationer must participate as a condition of probation is not available;

(7) Make reparation or restitution to any aggrieved person for the damage or loss caused by the probationer's offense, in an amount to be determined by the court in accordance with the provisions of Article 1 of Chapter 14 of Title 17. Unless otherwise provided by law, no reparation or restitution to any aggrieved person for the damage or loss caused by the probationer's offense shall be made if the amount is in dispute unless the same has been determined as provided in Article 1 of Chapter 14 of Title 17;

(8) Make reparation or restitution as reimbursement to a municipality or county for the payment for medical care furnished to the person while incarcerated pursuant to the provisions of Article 3 of Chapter 4 of this title. No reparation or restitution to a local governmental unit for the provision of medical care shall be made if the amount is in dispute unless the same has been determined as provided in Article 1 of Chapter 14 of Title 17;

(9) Repay the costs incurred by any municipality or county for wrongful actions by an inmate covered under the provisions of paragraph (1) of subsection (a) of Code Section 42-4-71;

(10) Support the probationer's legal dependents to the best of the probationer's ability;

(11) Violate no local, state, or federal laws and be of general good behavior;

(12) If permitted to move or travel to another state, agree to waive extradition from any jurisdiction where the probationer may be found and not contest any effort by any jurisdiction to return the probationer to this state;

(13) Submit to evaluations and testing relating to rehabilitation and participate in and successfully complete rehabilitative programming as directed by the court, including periodic screening for drugs and alcohol as ordered by the court and mental health evaluations as ordered by the court. The court may assess and the probation officer or private probation officer, as the case may be, shall be authorized to collect the costs or a portion of the costs, as determined by the court, of such evaluations, testing, rehabilitation programs, and screenings from the probationer;

(14) Wear a device capable of tracking the location of the probationer by means including electronic surveillance or global positioning satellite systems. The court may assess and the probation officer or private probation officer, as the case may be, shall collect fees from the probationer for such monitoring at a rate not to exceed the rate set forth in the contract between the court and the provider of services;

(15) Wear a device capable of detecting drug or alcohol use by the probationer. The court may assess and the probation officer or private probation officer, as the case may be, shall collect fees from the probationer for such monitoring at a rate not to exceed the rate set forth in the contract between the court and the provider of services; and

(16) Complete a residential or nonresidential program for substance abuse or mental health treatment as indicated by a risk and needs assessment for which the court may assess, and the probation officer or private probation officer, as the case may be, shall be authorized to collect the costs of or a portion of the costs, as determined by the court, of such program from the probationer.

(b) Nothing in this Code section shall be construed as prohibiting a court in appropriate circumstances from imposing additional special conditions of probation unless otherwise prohibited by law.



§ 42-8-105. Probationer obligation to keep officer informed of certain information; tolling for failure to meet certain obligations; procedure

(a) It shall be the duty of a probationer, as a condition of probation, to keep his or her probation officer or private probation officer, as the case may be, informed as to his or her contact information, including residence and mailing address, telephone number, and e-mail address. The court may also require, as a condition of probation and under such terms as the court deems advisable, that the probationer keep his or her probation officer or private probation officer, as the case may be, informed as to his or her whereabouts.

(b) (1) The running of a probated sentence may be tolled upon the failure of a probationer to appear in court for a probation revocation hearing or to report as directed to his or her probation officer or private probation officer, as the case may be; either of such failures shall be evidenced by an affidavit from the probation officer or private probation officer, as the case may be, setting forth such failure and stating efforts made by such officer to contact the probationer. When the allegation is for failure to report, such affidavit shall include, at a minimum, an averment by the probation officer or private probation officer that:

(A) The probationer has failed to report to his or her probation officer or private probation officer, as the case may be, on at least two occasions;

(B) The officer has attempted to contact the probationer at least two times by telephone or e-mail at the probationer's last known telephone number or e-mail address, which information shall be listed in the affidavit;

(C) The officer has checked the local jail rosters and determined that the probationer is not incarcerated;

(D) The officer has sent a letter by first-class mail to the probationer's last known address, which shall be listed in the affidavit, advising the probationer that the officer will seek a tolling order if the probationer does not report to such officer in person within ten days of the date on which the letter was mailed; and

(E) The probationer has failed to report to the probation officer or private probation officer, as the case may be, as directed in the letter set forth in subparagraph (D) of this paragraph and ten days have passed since the date on which the letter was mailed.

(2) In the event the probationer reports to his or her probation officer or private probation officer, as the case may be, within the period prescribed in subparagraph (D) of paragraph (1) of this subsection, the probationer shall be scheduled to appear on the next available court calendar for a hearing to consider whether the probation sentence should be tolled.

(c) Upon receipt of the affidavit required by subsection (b) of this Code section, the court may, in its discretion, toll the probated sentence.

(d) The effective date of the tolling of the sentence shall be the date the court enters a tolling order and shall continue until the probationer personally reports to the probation officer or private probation officer, as the case may be, is taken into custody in this state, or is otherwise available to the court, whichever event first occurs. The clerk of court, or judge of any court when there is no clerk of court, shall transmit a copy of a tolling order to the Georgia Crime Information Center within 30 days of the filing of such order.

(e) Any tolled period of time shall not be included in computing creditable time served on probation or as any part of the time that the probationer was sentenced to serve.

(f) Any unpaid fines, restitution, or other moneys owed as a condition of probation shall be due when the probationer is arrested; provided, however, that if the entire balance of his or her probation is revoked, all the conditions of probation, including moneys owed, shall be negated by his or her imprisonment. If only part of the balance of the probation is revoked, the court shall determine the probationer's responsibility for the amount of the unpaid fines, restitution, and other moneys owed that shall be imposed upon his or her return to probation after release from imprisonment and may reduce arrearages under the same circumstances and conditions as set forth in subsection (f) of Code Section 42-8-102.



§ 42-8-106. Advisory committee created; membership

There is created a judicial advisory committee with respect to the provisions of this article composed of one superior court judge designated by The Council of Superior Court Judges of Georgia, one state court judge designated by The Council of State Court Judges of Georgia, one municipal court judge designated by the Council of Municipal Court Judges of Georgia, one probate court judge designated by The Council of Probate Court Judges of Georgia, one magistrate designated by the Council of Magistrate Court Judges, one attorney who specializes in criminal defense appointed by the Governor, one probation officer appointed by the Governor, and one private probation officer or individual with expertise in private probation services by virtue of his or her training or employment appointed by the Governor. The appointing authority shall determine the length of its appointee's term serving on such committee. The judicial advisory committee shall provide advice and consultation to the board and DCS on matters relating to this article. The judicial advisory committee shall elect a chairperson from among its membership and such other officers as it deems necessary.



§ 42-8-106.1. Powers and duties of Board of Community Supervision

The board shall have the following powers and duties, provided that, with respect to promulgating the rules, regulations, and standards set forth in this subsection, the board shall seek input from the commissioner of community supervision:

(1) To promulgate rules and regulations to implement the uniform professional standards for probation officers and uniform contract standards for the establishment of probation services by a county, municipality, or consolidated government established in Code Section 42-8-107;

(2) To promulgate rules and regulations establishing a 40 hour initial orientation for newly hired private probation officers and for 20 hours per annum of continuing education for private probation officers, provided that the 40 hour initial orientation shall not be required of any person who has successfully completed a basic course of training for supervision of probationers or parolees certified by the Georgia Peace Officer Standards and Training Council or any private probation officer who has been employed by a private probation corporation, enterprise, or agency for at least six months as of July 1, 1996;

(3) To promulgate rules and regulations establishing a 40 hour initial orientation for probation officers and for 20 hours per annum of continuing education for such probation officers, provided that the 40 hour initial orientation shall not be required of any person who has successfully completed a basic course of training for supervision of probationers or parolees certified by the Georgia Peace Officer Standards and Training Council or any probation officer who has been employed by a county, municipality, or consolidated government as of March 1, 2006;

(4) To promulgate rules and regulations relative to compliance with the provisions of this article and enforcement mechanisms;

(5) To promulgate rules and regulations establishing registration for any private corporation, private enterprise, private agency, county, municipality, or consolidated government providing probation services under the provisions of this article, subject to the provisions of Code Section 42-8-109.3;

(6) To promulgate rules and regulations requiring criminal history record checks of individuals seeking to become private probation officers and establishing procedures for such criminal record checks. DCS on behalf of the board shall conduct a criminal history records check for individuals seeking to become probation officers as provided in Code Section 35-3-34. The board shall promulgate rules and regulations relating to restrictions regarding misdemeanor convictions. An agency or private entity shall also be authorized to conduct a criminal history records check of a person employed as a probation officer or private probation officer or individuals seeking such positions. The criminal history records check may be conducted in accordance with Code Section 35-3-34 and may be based upon the submission of fingerprints of the individual whose records are requested. The Georgia Bureau of Investigation shall submit the fingerprints to the Federal Bureau of Investigation under the rules established by the United States Department of Justice for processing and identification of records. The federal record, if any, shall be obtained and returned to the requesting entity or agency;

(7) To promulgate rules and regulations requiring probation officers and private probation officers to be registered with DCS, pay a fee for such registration, and provide for the board to impose sanctions and fines on such officers for misconduct; and

(8) To impose sanctions for noncompliance with this article or the board's rules and regulations.



§ 42-8-107. Uniform professional standards and uniform contract standards

(a) The uniform professional standards contained in this subsection shall be met by any person employed as and using the title of a private probation officer or probation officer. Any such person shall be at least 21 years of age at the time of appointment to the position of private probation officer or probation officer and shall have completed a standard two-year college course or have four years of law enforcement experience; provided, however, that any person employed as a private probation officer as of July 1, 1996, and who had at least six months of experience as a private probation officer or any person employed as a probation officer by a county, municipality, or consolidated government as of March 1, 2006, shall be exempt from such college requirements. Every private probation officer shall receive an initial 40 hours of orientation upon employment and shall receive 20 hours of continuing education per annum as approved by DCS, provided that the 40 hour initial orientation shall not be required of any person who has successfully completed a basic course of training for supervision of probationers or parolees certified by the Peace Officer Standards and Training Council or any private probation officer who has been employed by a private probation corporation, enterprise, or agency for at least six months as of July 1, 1996, or any person employed as a probation officer by a county, municipality, or consolidated government as of March 1, 2006. In no event shall any person convicted of a felony be employed as a probation officer or private probation officer.

(b) The uniform contract standards contained in this subsection shall apply to all private probation contracts executed under the authority of Code Section 42-8-101. The terms of any such contract shall state, at a minimum:

(1) The extent of the services to be rendered by the private corporation or enterprise providing probation supervision;

(2) Any requirements for staff qualifications, including those contained in this Code section as well as any surpassing those contained in this Code section;

(3) Requirements for criminal record checks of staff in accordance with the rules and regulations established by the board;

(4) Policies and procedures for the training of staff that comply with rules and regulations promulgated by the board;

(5) Bonding of staff and liability insurance coverage;

(6) Staffing levels and standards for offender supervision, including frequency and type of contacts with offenders;

(7) Procedures for handling the collection of all court ordered fines, fees, and restitution;

(8) Procedures for handling indigent offenders to ensure placement of such indigent offenders irrespective of the ability to pay;

(9) Circumstances under which revocation of an offender's probation may be recommended;

(10) Reporting and record-keeping requirements; and

(11) Default and contract termination procedures.

(c) The uniform contract standards contained in this subsection shall apply to all counties, municipalities, and consolidated governments that enter into agreements to provide probation services under the authority of Code Section 42-8-101. The terms of any such agreement shall state at a minimum:

(1) The extent of the services to be rendered by the local governing authority providing probation services;

(2) Any requirements for staff qualifications, including those contained in this Code section;

(3) Requirements for criminal record checks of staff in compliance with the rules and regulations established by the board;

(4) Policies and procedures for the training of staff that comply with the rules and regulations established by the board;

(5) Staffing levels and standards for offender supervision, including frequency and type of contacts with offenders;

(6) Procedures for handling the collection of all court ordered fines, fees, and restitution;

(7) Circumstances under which revocation of an offender's probation may be recommended;

(8) Reporting and record-keeping requirements; and

(9) Default and agreement termination procedures.



§ 42-8-108. Quarterly report to judge and council; records to be open for inspection

(a) Any private corporation, private enterprise, or private agency contracting to provide probation services or any county, municipality, or consolidated government entering into an agreement under the provisions of this article shall provide to the judge who consented to such contract or agreement and DCS a quarterly report summarizing the number of offenders under supervision; the amount of fines, statutory surcharges, and restitution collected; the amount of fees collected and the nature of such fees, including probation supervision fees, rehabilitation programming fees, electronic monitoring fees, drug or alcohol detection device fees, substance abuse or mental health evaluation or treatment fees if such services are provided directly or otherwise to the extent such fees are known, and drug testing fees; the number of community service hours performed by probationers under supervision; a listing of any other service for which a probationer was required to pay to attend; the number of offenders for whom supervision or rehabilitation has been terminated and the reason for the termination; and the number of warrants issued during the quarter, in such detail as DCS may require. Information reported pursuant to this subsection shall be annually submitted to the governing authority that entered into such contract and thereafter be subject to disclosure pursuant to Article 4 of Chapter 18 of Title 50. Local governments are encouraged to post electronic copies of the annual report on the local government's website, if such website exists.

(b) All records of any private corporation, private enterprise, or private agency contracting to provide services or of any county, municipality, or consolidated government entering into an agreement under the provisions of this article shall be open to inspection upon the request of the affected county, municipality, consolidated government, court, the Department of Audits and Accounts, an auditor appointed by the affected county, municipality, or consolidated government, Department of Corrections, DCS, State Board of Pardons and Paroles, or the board.



§ 42-8-109. Conflicts of interests prohibited -- Private entities

(a) No private corporation, private enterprise, or private agency contracting to provide probation services under the provisions of this article nor any employees of such entities shall engage in any other employment, business, or activity which interferes or conflicts with the duties and responsibilities under contracts authorized in this article.

(b) No private corporation, private enterprise, or private agency contracting to provide probation services under the provisions of this article nor its employees shall have personal or business dealings, including the lending of money, with probationers under their supervision.

(c) (1) No private corporation, private enterprise, or private agency contracting to provide probation services under the provisions of this article nor any employees of such entities, shall own, operate, have any financial interest in, be an instructor at, or be employed by any private entity which provides drug or alcohol education services or offers a DUI Alcohol or Drug Use Risk Reduction Program certified by the Department of Driver Services.

(2) No private corporation, private enterprise, or private agency contracting to provide probation services under the provisions of this article nor any employees of such entities shall specify, directly or indirectly, a particular DUI Alcohol or Drug Use Risk Reduction Program which a probationer may or shall attend. This paragraph shall not prohibit furnishing any probationer, upon request, with the names of certified DUI Alcohol or Drug Use Risk Reduction Programs. Any person violating this paragraph shall be guilty of a misdemeanor.



§ 42-8-109.1. Conflicts of interests prohibited -- Public entities and employees

(a) No county, municipality, or consolidated government probation office employee shall engage in any other employment, business, or activity which interferes or conflicts with the employee's duties and responsibilities under agreements authorized in this article.

(b) No county, municipality, or consolidated government probation office employee shall have personal or business dealings, including the lending of money, with probationers under the supervision of such probation office.

(c) (1) No county, municipality, or consolidated government probation office employee shall own, operate, have any financial interest in, be an instructor at, or be employed by any private entity which provides drug or alcohol education services or offers a DUI Alcohol or Drug Use Risk Reduction Program certified by the Department of Driver Services.

(2) No county, municipality, or consolidated government that provides probation services through agreement under the provisions of this article nor any employees of such shall specify, directly or indirectly, a particular DUI Alcohol or Drug Use Risk Reduction Program which a probationer may or shall attend. This paragraph shall not prohibit furnishing any probationer, upon request, with the names of certified DUI Alcohol or Drug Use Risk Reduction Programs. Any person violating this paragraph shall be guilty of a misdemeanor.



§ 42-8-109.2. Confidentiality of records

(a) Except as provided in subsection (a) of Code Section 42-8-108 and subsection (b) of this Code section, all reports, files, records, and papers of whatever kind relative to the supervision of probationers by a private corporation, private enterprise, or private agency contracting under the provisions of this article or by a county, municipality, or consolidated government providing probation services under this article are declared to be confidential and shall be available only to the affected county, municipality, or consolidated government, or an auditor appointed by such county, municipality, or consolidated government, the judge handling a particular case, the Department of Audits and Accounts, Department of Corrections, DCS, State Board of Pardons and Paroles, or the board.

(b) (1) Any probationer under supervision under this article shall:

(A) Be provided with a written receipt and a balance statement each time he or she makes a payment;

(B) Be permitted, upon written request, to have a copy of correspondence, payment records, and reporting history from his or her probation file, one time, and thereafter, he or she shall be required to pay a fee as set by DCS; provided, however, that the board shall promulgate rules and regulations clarifying what confidential information may be withheld from such disclosure; and

(C) Be permitted, upon written request to DCS, to have a copy of the supervision case notes from his or her probation file when the commissioner of community supervision authorizes the release of such information in a written order; provided, however, that the board shall promulgate rules and regulations clarifying what confidential information may be withheld from such disclosure.

(2) When a probationer claims that information is being improperly withheld from his or her file, the probationer may file a motion with the sentencing court seeking an in camera inspection of such file. The probationer shall serve such motion on the prosecuting attorney and probation officer or private probation officer as appropriate.

(3) The following shall be subject to disclosure pursuant to Article 4 of Chapter 18 of Title 50:

(A) The board's rules and regulations regarding contracts or agreements for the provision of probation services;

(B) The board's rules and regulations regarding the conduct of business by private entities providing probation services as authorized by this article;

(C) The board's rules and regulations regarding county, municipal, or consolidated governments establishing probation systems as authorized by this article; and

(D) The rules, regulations, operating procedures, and guidelines of any private corporation, private enterprise, or private agency providing probation services under the provisions of this article.

(c) In the event of a transfer of the supervision of a probationer from a private corporation, private enterprise, or private agency or county, municipality, or consolidated government providing probation services under this article to DCS, DCS shall have access to any relevant reports, files, records, and papers of the transferring entity.



§ 42-8-109.3. Registration with board

(a) (1) All private corporations, private enterprises, and private agencies contracting or offering to contract for probation services shall register with DCS before entering into any contract to provide services. Any private corporation, private enterprise, or private agency registered with the board on or before June 30, 2016, shall be deemed registered with DCS; provided, however, that DCS shall be authorized to review such contract and shall be responsible for subsequent renewals or changes to such contract. The information included in such registration shall include the name of the corporation, enterprise, or agency, its principal business address and telephone number, the name of its agent for communication, and other information in such detail as DCS may require. No registration fee shall be required.

(2) Any private corporation, private enterprise, or private agency required to register under the provisions of paragraph (1) of this subsection which fails or refuses to do so shall be subject to revocation of any existing contracts, in addition to any other fines or sanctions imposed by the board.

(b) (1) All counties, municipalities, and consolidated governments agreeing or offering to agree to establish a probation system shall register with DCS before entering into an agreement to provide services. Any county, municipality, or consolidated government that has a probation system registered with the board on or before June 30, 2016, shall be deemed registered with DCS; provided, however, that DCS shall be authorized to review such systems and shall be responsible for subsequent renewals or changes to such systems. The information included in such registration shall include the name of the county, municipality, or consolidated government, the principal business address and telephone number, a contact name for communication with DCS, and other information in such detail as DCS may require. No registration fee shall be required.

(2) Any county, municipality, or consolidated government required to register under the provisions of paragraph (1) of this subsection which fails or refuses to do so shall be subject to revocation of existing agreements, in addition to any other sanctions imposed by the board.



§ 42-8-109.4. Applicability of article to contractors for probation services; requirements for private corporations, private enterprises and private agencies entering into written contracts for services

(a) The probation providers standards contained in this Code section shall be met by private corporations, private enterprises, or private agencies that enter into written contracts for probation services under the authority of Code Section 42-8-101. Any private corporation, private enterprise, or private agency which fails to meet the standards established in this subsection shall not be eligible to provide probation services in this state. All private corporations, private enterprises, or private agencies that enter into written contracts for probation services under the authority of Code Section 42-8-101 shall:

(1) Register with DCS;

(2) Meet all requirements as outlined in subsection (b) of Code Section 42-8-107;

(3) Not own or control any finance business or lending institution which makes loans to probationers under its supervision; and

(4) Employ at least one person who is responsible for the direct supervision of private probation officers employed by the corporation, enterprise, or agency and who shall have at least five years' experience in corrections, parole, or probation services.

(b) The standards contained in this subsection shall be met by all counties, municipalities, or consolidated governments entering into written agreements to provide probation services to any court under the authority of Code Section 42-8-101. Any county, municipality, or consolidated government which fails to meet the standards established in this subsection shall not be eligible to provide probation services. All counties, municipalities, or consolidated governments which enter into written agreements to provide probation services under the authority of Code Section 42-8-101 shall:

(1) Register with DCS;

(2) Meet the requirements of subsection (c) of Code Section 42-8-107; and

(3) Employ at least one person who is responsible for the direct supervision of probation officers and who shall have at least five years' experience in corrections, parole, or probation services.



§ 42-8-109.5. Determination by court whether misdemeanor probation to be supervised by community supervision officer, private probation officer, or probation officer

Whenever a probationer is under supervision by a community supervision officer, as such term is defined in Code Section 42-3-1, and sentenced to misdemeanor probation, the court shall determine whether the continuing supervision shall be performed by a community supervision officer, private probation officer, or probation officer.






Article 7 - Ignition Interlock Devices as Probation Condition

§ 42-8-110. (For effective date, see note.) Definitions; applicability; purchase or lease of ignition interlock devices by counties, municipalities, or private entities; costs, fees, and deposits; participation by indigents

(a) As used in this article, the term "ignition interlock device" means a constant monitoring device certified by the commissioner of driver services which prevents a motor vehicle from being started at any time without first determining the equivalent blood alcohol concentration of the operator through the taking of a deep lung breath sample. The system shall be calibrated so that the motor vehicle may not be started if the blood alcohol concentration of the operator, as measured by the device, exceeds 0.02 grams or if the sample is not a sample of human breath.

(b) (For effective date, see note.) As used in this article, the term "provider center" means a facility established for the purpose of providing and installing ignition interlock devices when their use is required by or as a result of an order of a court or as required in order to maintain an ignition interlock device limited driving permit in accordance with Code Section 40-5-64.1.

(c) Ignition interlock devices for provider centers may be purchased or leased by counties, municipalities, or private entities.

(d) A provider center shall be authorized to charge the person whose vehicle is to be equipped with an ignition interlock device such installation, deinstallation, and user fees as are approved by the Department of Driver Services. A provider center may also require such person to make a security deposit for the safe return of the ignition interlock device. Payment of any or all of such fees and deposits may be made a condition of probation under this order.

(e) If a county, municipality, or other political subdivision of this state purchases or leases ignition interlock devices from a private entity, such county or municipality shall allow persons who are found by the court to be indigent and unable to pay the fees or deposits for such an ignition interlock device to participate in the ignition interlock program.



§ 42-8-110.1. (Effective July 1, 2017) Ignition interlock device limited driving permit; restrictions

(a) (1) Any person issued an ignition interlock device limited driving permit under paragraph (1) of subsection (a) of Code Section 40-5-64.1 shall, upon issuance thereof and within no less than ten days of such issuance, have installed and shall maintain in any motor vehicle to be driven by such person for a period of not less than four months a functioning, certified ignition interlock device, and such person shall not drive any motor vehicle whatsoever that is not so equipped during such period.

(2) Any person issued an ignition interlock device limited driving permit under paragraph (2) of subsection (a) of Code Section 40-5-64.1 shall, upon issuance thereof and within no less than ten days of such issuance, have installed and shall maintain in any motor vehicle to be driven by such person for a period of not less than 12 months a functioning, certified ignition interlock device, and such person shall not drive any motor vehicle whatsoever that is not so equipped during such period.

(b) The restriction for maintaining and using an ignition interlock device shall be cancelled by the department upon payment to the department of a $100.00 fee or $90.00 when such fee is processed by mail and upon successful completion of the term of monitoring on an ignition interlock device required under subsection (a) of this Code section.

(c) Any ignition interlock device limited driving permit issued shall bear a restriction reflecting that the person shall only operate a motor vehicle equipped with a functioning, certified ignition interlock device.

(d) The fee for issuance of an ignition interlock device limited driving permit shall be as prescribed in Code Section 40-5-64.1.



§ 42-8-111. (For effective date, see note.) Court issuance of certificate for installation of ignition interlock devices; exceptions; completion of alcohol and drug use risk reduction program; notice of requirements; fees for driver's license

(a) (For effective date, see note.) Upon a second or subsequent conviction of a resident of this state for violating Code Section 40-6-391 within five years, as measured from the dates of previous arrests for which convictions were obtained to the date of the current arrest for which a conviction is obtained, for which such person is granted probation, the court shall issue a certificate of eligibility for an ignition interlock device limited driving permit or probationary license, subject to the following conditions:

(1) Such person shall have installed and shall maintain in each motor vehicle registered in such person's name for a period of not less than one year a functioning, certified ignition interlock device;

(2) Such person shall have installed and shall maintain in any other motor vehicle to be driven by such person for a period of not less than one year a functioning, certified ignition interlock device, and such person shall not drive any motor vehicle whatsoever that is not so equipped during such period. Upon successful completion of one year of monitoring of such ignition interlock device, the restriction for maintaining and using such ignition interlock device shall be removed, and the permit may be renewed for additional periods of two months as provided in subsection (d) of Code Section 40-5-64.1; and

(3) Such person shall participate in a substance abuse treatment program as defined in paragraph (16.2) of Code Section 40-5-1, a drug court division in compliance with Code Section 15-1-15, a mental health court division in compliance with Code Section 15-1-16, a veterans court division in compliance with Code Section 15-1-17, or an operating under the influence court division in compliance with Code Section 15-1-19 for a period of not less than 120 days.

For the purposes of this subsection, a plea of nolo contendere shall constitute a conviction; and a conviction of any offense under the laws of any other state or territory of the United States which, if committed in this state, would be a violation of Code Section 40-6-391 shall be deemed a conviction of violating such Code section.

(b) The court may, in its discretion, decline to issue a certificate of eligibility for an ignition interlock device limited driving permit or probationary license for any reason or exempt a person from any or all ignition interlock device requirements upon a determination that such requirements would subject such person to undue financial hardship. Notwithstanding any contrary provision of Code Section 40-13-32 or 40-13-33, a determination of financial hardship may be made at the time of conviction or any time thereafter. If a court grants an exemption from the ignition interlock device requirements, such person shall not be eligible for a limited driving permit or any other driving privilege for a period of one year.

(c) In the case of any person subject to the provisions of subsection (a) of this Code section, the court shall include in the record of conviction or violation submitted to the Department of Driver Services a copy of the certificate of eligibility for an ignition interlock device limited driving permit or probationary license issued by the court or documentation of the court's decision to decline to issue such certificate. Such certificate shall specify any exemption from the installation requirements of paragraph (1) of subsection (a) of this Code section and any vehicles subject to the installation requirements of paragraph (2) of such subsection. The records of the Department of Driver Services shall contain a record reflecting such certificate, and the person's driver's license, limited driving permit, or probationary license shall contain a notation that the person may only operate a motor vehicle equipped with a functioning, certified ignition interlock device.

(d) (For effective date, see note.) Except as provided in Code Sections 42-8-110.1 and 42-8-112, no provision of this article shall be deemed to reduce any period of driver's license suspension or revocation otherwise imposed by law.

(e) (For effective date, see note.) The fee for issuance of any driver's license indicating that use of an ignition interlock device is required shall be as prescribed for a regular driver's license in Code Section 40-5-25, and the fee for issuance of any limited driving permit indicating that use of an ignition interlock device is required shall be as prescribed in Code Section 40-5-64.1; except that, for habitual violators required to use an ignition interlock device as a condition of a probationary license, the fee shall be as prescribed for a probationary license in Code Section 40-5-58.

(f) Exemptions granted due to financial hardship pursuant to paragraph (1) of subsection (a) of this Code section shall be exempt from the subject matter jurisdiction limitations imposed in Code Sections 40-13-32 and 40-13-33.



§ 42-8-112. (For effective date, see note.) Timing for issuance of ignition interlock device limited driving permit; documentation required; reporting requirement

(a) (1) In any case where the court grants a certificate of eligibility for an ignition interlock device limited driving permit or probationary license pursuant to Code Section 42-8-111 to a person whose driver's license is suspended pursuant to subparagraph (c)(2)(C) of Code Section 40-5-57.1 or paragraph (2) of subsection (a) of Code Section 40-5-63, the Department of Driver Services shall not issue an ignition interlock device limited driving permit until after the expiration of 120 days from the date of the conviction for which such certificate was granted.

(2) The Department of Driver Services shall condition issuance of an ignition interlock device limited driving permit for such person upon receipt of acceptable documentation of the following:

(A) That the person to whom such permit is to be issued has completed a DUI Alcohol or Drug Use Risk Reduction Program certified by the Department of Driver Services;

(B) That such person has completed a clinical evaluation as defined in Code Section 40-5-1 and enrolled in a substance abuse treatment program approved by the Department of Human Services or is enrolled in a drug court program;

(C) That such person has installed an ignition interlock device in any vehicle that he or she will be operating; and

(D) A certificate of eligibility for an ignition interlock device limited driving permit or probationary license from the court that sentenced such person for the conviction that resulted in the suspension or revocation of his or her driver's license for which he or she is applying for a limited driving permit or probationary license.

(b) (1) In any case where the court grants a certificate of eligibility for an ignition interlock device limited driving permit or probationary license pursuant to Code Section 42-8-111 to a person whose driver's license is revoked as a habitual violator pursuant to Code Section 40-5-58, the Department of Driver Services shall not issue a habitual violator probationary license until after the expiration of two years from the date of the conviction for which such certificate was granted.

(2) The Department of Driver Services shall condition issuance of a habitual violator probationary license for such person upon receipt of acceptable documentation of the following:

(A) That the person to whom such probationary license is to be issued has completed a DUI Alcohol or Drug Use Risk Reduction Program certified by the Department of Driver Services;

(B) That such person has completed a clinical evaluation as defined in Code Section 40-5-1 and enrolled in a substance abuse treatment program approved by the Department of Human Services or is enrolled in a drug court program;

(C) That such person has installed an ignition interlock device in any vehicle that he or she will be operating; and

(D) A certificate of eligibility for an ignition interlock device limited driving permit or probationary license from the court that sentenced such person for the conviction that resulted in the suspension or revocation of his or her driver's license for which he or she is applying for a limited driving permit or probationary license.

(3) In any case where installation of an ignition interlock device is required, failure to show proof of such device shall be grounds for refusal of reinstatement of such license or issuance of such habitual violator's probationary license or the immediate suspension or revocation of such license.

(4) Any limited driving permit or probationary license issued to such person shall bear a restriction reflecting that the person may only operate a motor vehicle equipped with a functional ignition interlock device. No person whose limited driving permit or probationary license contains such restriction shall operate a motor vehicle that is not equipped with a functional ignition interlock device.

(5) (A) Any person who has been issued an ignition interlock device limited driving permit or a habitual violator probationary license bearing an ignition interlock device condition shall maintain such ignition interlock device in any motor vehicle he or she operates to the extent required by the certificate of eligibility for such permit or probationary license issued to such person by the court in which he or she was convicted for not less than one year.

(B) Upon the expiration of such one-year ignition interlock device limited driving permit or habitual violator probationary license, the driver may, if otherwise qualified, apply for renewal of such permit or probationary license without such ignition interlock device restriction.

(c) Each resident of this state who is required to have an ignition interlock device installed pursuant to this article shall report to the provider center every 30 days for the purpose of monitoring the operation of each required ignition interlock device. If at any time it is determined that a person has tampered with the device, the Department of Driver Services shall be given written notice within five days by the community supervision officer, the court ordering the use of such device, or the interlock provider. If an ignition interlock device is found to be malfunctioning, it shall be replaced or repaired, as ordered by the court or the Department of Driver Services, at the expense of the provider.

(d) (1) (For effective date, see note.) An ignition interlock provider shall notify the Department of Driver Services if a person required by subsection (c) of this Code section fails to report to the provider as required, receives an unsatisfactory report from the provider, or requests the provider remove the ignition interlock device at any time during the ignition interlock device limited driving permit period, and the Department of Driver Services shall revoke such person's permit immediately upon receipt of such notification. Except as provided in paragraph (2) of this subsection, within 30 days after such revocation, the person may make a written request for a hearing and remit to the Department of Driver Services a payment of $250.00 for the cost of the hearing. Within 30 days after receiving a written request for a hearing and a payment of $250.00, the Department of Driver Services shall hold a hearing as provided in Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." The hearing shall be recorded.

(2) Any person whose ignition interlock device limited driving permit was revoked on or before July 1, 2004, for failure to report or failure to receive a satisfactory report may make a written request for a hearing and remit to the Department of Driver Services a payment of $250.00 for the cost of the hearing. Within 30 days after receiving a written request for a hearing and a payment of $250.00, the Department of Driver Services shall hold a hearing as provided in Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." The hearing shall be recorded.

(3) If the hearing officer determines that the person failed to report to the ignition interlock provider for any of the reasons specified in this paragraph, the Department of Driver Services shall issue a new ignition interlock device limited driving permit that shall be valid for a period of one year to such person. Such reasons shall be for providential cause and shall include, but not be limited to, the following:

(A) Medical necessity, as evidenced by a written statement from a medical doctor;

(B) The person was incarcerated;

(C) The person was required to be on the job at his or her place of employment, with proof that the person would be terminated if he or she was not at work; or

(D) The vehicle with the installed interlock device was rendered inoperable by reason of collision, fire, or a major mechanical failure.

(4) If the hearing officer determines that the person failed to report to the ignition interlock provider for any reason other than those specified in paragraph (3) of this subsection, or if the person received an unsatisfactory report from the provider, after the expiration of 120 days the person may apply to the Department of Driver Services and the Department of Driver Services shall issue a new ignition interlock device limited driving permit to such person.

(5) This subsection shall not apply to any person convicted of violating Code Section 42-8-118.



§ 42-8-113. Renting, leasing, or lending motor vehicle to probationer subject to this article prohibited

(a) No person shall knowingly rent, lease, or lend a motor vehicle to a person known to have had his or her driving privilege restricted as provided in this article, unless the vehicle is equipped with a functioning, certified ignition interlock device. Any person whose driving privilege is restricted as provided in this article shall notify any other person who rents, leases, or loans a motor vehicle to him or her of such driving restriction.

(b) Any person convicted of a violation of subsection (a) of this Code section shall be guilty of a misdemeanor.



§ 42-8-114. Specifying provider for ignition interlock device

(a) No judicial officer, community supervision officer, law enforcement officer, or other officer or employee of a court; person who owns, operates, or is employed by a private company which has contracted to provide private probation services for misdemeanor cases; or professional bondsman or agent or employee thereof shall specify, directly or indirectly, a particular provider center which the person may or shall utilize when use of an ignition interlock device is required. This subsection shall not prohibit any judicial officer, community supervision officer, law enforcement officer, or other officer or employee of a court; owner, operator, or employee of a private company which has contracted to provide probation services for misdemeanor cases; or professional bondsman or agent or employee thereof from furnishing any person, upon request, the names of certified provider centers.

(b) No person who owns, operates, or is employed by a private company which has contracted to provide probation services for misdemeanor cases or professional bondsman or agent or employee thereof shall be authorized to own, operate, or be employed by a provider center.



§ 42-8-115. Certification of ignition interlock devices

(a) The commissioner of driver services or the commissioner's designee shall certify ignition interlock devices required by this article and the providers of such devices and shall promulgate rules and regulations for the certification of said devices and providers. The standards for certification of such devices shall include, but not be limited to, those standards for such devices promulgated by the National Highway Traffic Safety Administration and adopted by rule or regulation of the Department of Driver Services.

(b) The commissioner of driver services may utilize information from an independent agency to certify ignition interlock devices on or off the premises of the manufacturer in accordance with rules and regulations promulgated pursuant to this article. The cost of certification shall be borne by the manufacturers of ignition interlock devices.

(c) The commissioner of driver services shall adopt rules and regulations for determining the accuracy of and proper use of the ignition interlock devices in full compliance with this article. No model of ignition interlock device shall be certified unless it meets the accuracy requirements specified by such rules and regulations.



§ 42-8-116. Warning labels

The providers certified by the Department of Driver Services shall design and adopt pursuant to regulations of such department a warning label which shall be affixed to each ignition interlock device upon installation. The label shall contain a warning that any person tampering, circumventing, or otherwise misusing the device is guilty of a misdemeanor and may be subject to civil liability.



§ 42-8-116.1. Effect of failing to comply; previously installed devices

Any other or former provision of this article notwithstanding:

(1) The failure to install an ignition interlock device pursuant to an order of probation granted on or after May 1, 1999, but prior to May 1, 2000, shall not be ground for suspension or revocation of driving privileges, revocation of probation, refusal to issue a probationary driver's license, or refusal to reinstate a driver's license for the person granted such probation unless the order granting such probation unequivocally conditioned probation upon the installation of an ignition interlock device; and

(2) In the case of any person who had installed and maintained an ignition interlock device in a motor vehicle for a period of six months pursuant to any order of probation granted on or after May 1, 1999, but prior to May 1, 2000, any lack of certification of such ignition interlock device or of the provider center for such device or lack of a limited driving permit for the period of use of such device shall not be ground for suspension or revocation of driving privileges, revocation of probation, refusal to issue a probationary driver's license, or refusal to reinstate a driver's license for the person subject to such order if such installation and the monitoring required by this article for the required period of maintenance is confirmed in writing by the provider center for such device.



§ 42-8-117. Revocation of driving privilege upon violation of probation imposed by Code Section 42-8-111

(a) (1) In the event the sentencing court revokes a person's probation after finding that such person has violated the terms of the certificate of eligibility for an ignition interlock device limited driving permit or probationary license issued pursuant to subsection (a) of Code Section 42-8-111, the Department of Driver Services shall revoke that person's driving privilege for one year from the date the court revokes that person's probation. The court shall report such probation revocation to the Department of Driver Services by court order.

(2) This subsection shall not apply to any person whose limited driving permit has been revoked under subsection (d) of Code Section 42-8-112.

(b) In the event the sentencing court revokes a person's probation after finding that such person has twice violated the terms of the certificate of eligibility for an ignition interlock device limited driving permit or probationary license issued pursuant to subsection (a) of Code Section 42-8-111 during the same period of probation, the Department of Driver Services shall revoke that person's driving privilege for five years from the date the court revokes that person's probation for a second time. The court shall report such probation revocation to the Department of Driver Services by court order.



§ 42-8-118. Requesting or soliciting another to blow into device; tampering with or circumventing operation of device

(a) It is unlawful for any person whose driving privilege is restricted pursuant to subsection (a) of Code Section 42-8-111 to request or solicit any other person to blow into an ignition interlock device or to start a motor vehicle equipped with the device for the purpose of providing the person so restricted with an operable motor vehicle.

(b) It is unlawful for any person to blow into an ignition interlock device or to start a motor vehicle equipped with the device for the purpose of providing an operable motor vehicle to a person whose driving privilege is restricted pursuant to subsection (a) of Code Section 42-8-111.

(c) It is unlawful to tamper with, or circumvent the operation of, an ignition interlock device.

(d) Any person violating any provision of this Code section shall be guilty of a misdemeanor.






Article 8 - Diversion Center and Program

§ 42-8-130. Establishment; obligations of respondent; confinement; fee; alternative methods of incarceration

Repealed by Ga. L. 2015, p. 422, § 5-79, effective July 1, 2015.






Article 9 - Probation Management






Chapter 9 - Pardons and Paroles

Article 1 - General Provisions

§ 42-9-1. Declaration of legislative policy

In recognition of the doctrine contained in the Constitution of this state requiring the three branches of government to be separate, it is declared to be the policy of the General Assembly that the duties, powers, and functions of the State Board of Pardons and Paroles are executive in character and that, in the performance of its duties under this chapter, no other body is authorized to usurp or substitute its functions for the functions imposed by this chapter upon the board.



§ 42-9-2. Creation of board

Pursuant to Article IV, Section II, Paragraph I of the Georgia Constitution, there shall be a State Board of Pardons and Paroles, which shall consist of five members appointed by the Governor, subject to confirmation of the Senate.



§ 42-9-3. Definitions

As used in this chapter, the term:

(1) "Board" means the State Board of Pardons and Paroles.

(2) "Community supervision officer" means a person who supervises probationers or parolees for the department.

(3) "Department" means the Department of Community Supervision.

(4) "Split sentence" means any felony sentence that includes a term of imprisonment followed by a term of probation.



§ 42-9-4. Appointments to board when Senate not in session

Appointments made at times when the Senate is not in session shall be effective ad interim.



§ 42-9-5. Compensation of board members

The members of the board shall devote their full time to the duties of their office. Beginning July 1, 1999, the salaries of the members of the board shall be set by the Governor and their travel expenses and costs of lodging and meals shall be paid as provided in Code Section 45-7-20.



§ 42-9-6. Board chairman

(a) Each year the board shall elect one of its members to serve as chairman of the board for the ensuing year.

(b) The chairman shall draw no salary from the state in addition to that which he receives as a member of the board.



§ 42-9-7. Board quorum

A majority of the board shall constitute a quorum for the transaction of all business except as otherwise provided in this chapter.



§ 42-9-8. Official board seal

The board shall adopt an official seal of which the courts shall take judicial notice.



§ 42-9-9. Board employees; "disability" defined; awarding of badges

(a) The board may appoint such clerical, stenographic, supervisory, and expert assistants and may establish such qualifications for its employees as it deems necessary. In its discretion, the board may discharge such employees.

(b) An employee leaving the service of the board under honorable conditions who has accumulated 20 or more years of service with the board, or 20 or more years of combined service as a parole officer with the board, a probation officer or supervisor with the Department of Corrections, or a community supervision officer with the department, shall be entitled as part of such employee's compensation to retain his or her board issued weapon and badge.

(c) (1) As used in this subsection, the term 'disability' means a disability that prevents an individual from working as a parole officer.

(2) When a parole officer leaves the employment of the board as a result of a disability arising in the line of duty, such parole officer shall be entitled as part of such parole officer's compensation to retain his or her weapon and badge in accordance with rules and regulations promulgated by the board.

(d) A parole officer killed in the line of duty shall be entitled to have his or her board issued badge given to a surviving family member.

(e) The board shall be authorized to promulgate rules and regulations for the implementation of this Code section.



§ 42-9-9.1. Assistance to law enforcement, correctional, or homeland security agencies; conferring powers of law enforcement officers by the board

(a) In order to assist in the preservation of peace, order, and security, governmental officials from law enforcement, correctional, or homeland security agencies of federal, state, or local governments may request assistance from the board. For the purpose of providing the requested assistance, a majority of the members of the board may confer all powers of a law enforcement officer of this state, including, but not limited to, the power to make arrests for violations of any of the criminal laws of this state, upon any person who is employed by the board and who is otherwise certified as a peace officer under the provisions of Chapter 8 of Title 35.

(b) Before the board grants the powers of a law enforcement officer authorized in subsection (a) of this Code section, the board must find that extraordinary circumstances exist that necessitate additional law enforcement officers.

(c) The time period for the law enforcement officer powers authorized in subsection (a) of this Code section shall be specified when the powers are bestowed, not to exceed 30 days.

(d) While possessing the powers of a law enforcement officer authorized in subsection (a) of this Code section, the board employee shall be under the direction of the federal, state, or local government entity requesting assistance from the board.



§ 42-9-10. Legal adviser of board

The Attorney General shall be the legal adviser of the board.



§ 42-9-11. Office quarters for board; supplies and equipment

The board shall have office quarters in the state capital. Supplies, stationery, and equipment shall be provided for the board in the same manner as they are provided for other departments, boards, commissions, bureaus, or offices of the state.



§ 42-9-12. Appointment of replacement for incapacitated member; calling of appointing council by Governor; immunity of council from civil or criminal liability

(a) Whenever the Governor has personal knowledge or receives information deemed by him to be reliable that any member of the board, by reason of illness or other providential cause, is unable to perform the duties of his office, he shall call a council to be composed of the president of the Medical Association of Georgia, the president of the State Bar of Georgia, and the commissioner of public health for the purpose of ascertaining whether or not any member of the board is in fact unable to perform the duties of his office. In the event the president of the Medical Association of Georgia is disqualified or unable for any cause to serve on the council, he shall appoint some other member of the Medical Association of Georgia, preferably an elected officer therein, to serve in his place and stead; and he shall notify the Governor of his appointee. In the event the president of the State Bar of Georgia is disqualified or unable for any cause to serve on the council, he shall appoint some other member of the State Bar of Georgia, preferably an elected officer therein, to serve in his place and stead; and he shall notify the Governor of his appointee. In the event the commissioner of public health is disqualified or unable for any cause to serve on the council, the chairman of the Board of Public Health, if he is a physician licensed to practice under Chapter 34 of Title 43, shall serve in place of the commissioner. If both the commissioner and the chairman are disqualified or unable for any cause to serve on the council, the chairman shall designate a member of the Board of Public Health who is a physician licensed to practice under Chapter 34 of Title 43 to serve on the council. The chairman shall notify the Governor of his appointee.

(b) The Governor shall inform the council, appointed pursuant to subsection (a) of this Code section, of the information which has caused him to believe that a member of the board is unable to perform the duties of his office. If the council or a majority thereof, after a full investigation and examination into the truth of such information, shall, in writing duly signed, find that a member is incapacitated to perform the duties of his office, the Governor shall execute an executive order relating such facts. The member shall thereupon be suspended from performing the duties of his office and the Governor shall appoint a person to perform the duties of such member of the board during his incapacity.

(c) The person appointed to perform the duties of a member of the board shall give bond with good security as required of other members of the board, shall be given the same oath of office as other members of the board, and shall be issued a commission as a member of the board, which shall be effective so long as the person performs the duties of a member of the board. Upon giving the bond and taking the oath as required by this Code section, and upon being issued his commission as authorized in this Code section, the person shall be authorized to do everything, perform every act, and exercise every prerogative and discretion that any other member of the board might do, perform, or exercise under existing law.

(d) The person appointed to serve as a member of the board in the place and stead of an incapacitated member shall be subject to the confirmation of the Senate, if the Senate is in session at the time of his appointment or convenes in session prior to the expiration of his appointment. Any such appointment made at times when the Senate is not in session shall be effective ad interim.

(e) During the period of incapacity of a member of the board, the member shall be entitled to receive the compensation and such other benefits as may be provided by law or otherwise for members of the board.

(f) Notwithstanding any other law to the contrary, the appointee may be an elected official, appointed official, or employee of this state. The order appointing the person to serve in the place and stead of any incapacitated member shall include his compensation. The compensation to be received by such person shall not exceed the compensation received by other members of the board.

(g) No member of the council designated pursuant to this Code section shall be civilly or criminally liable for his actions and doings as a member of the council. This provision may be pleaded as an absolute defense in any civil or criminal proceedings relative thereto.



§ 42-9-13. Reinstatement of incapacitated member upon recovery

(a) Whenever the Governor has personal knowledge or receives information deemed by him to be reliable that a member of the board who has been determined to be incapacitated to perform the duties of his office has overcome his incapacity, that his incapacity has been removed, or that his incapacity has ceased, the Governor shall call the council that previously examined the member of the board who was found to be incapacitated to perform the duties of his office or shall call a council comprised of the persons set forth in Code Section 42-9-12. Whenever the council has knowledge or receives information deemed by the members to be reliable that the member of the board who has been determined to be incapacitated to perform the duties of his office has overcome his incapacity, that his incapacity has been removed, or that his incapacity has ceased, the members may call themselves into session for the purpose of ascertaining whether or not the member of the board is in fact able to resume the performance of the duties of his office.

(b) If the Governor calls the council, he shall inform the council of the information that has caused him to believe that the person is able to resume the performance of the duties of his office. If the council or a majority thereof, after full investigation and examination into the truth of the information furnished by the Governor or otherwise given to the council, shall, in writing duly signed, find that the incapacity of the member has ceased and that the member is capable of assuming the performance of the duties of his office, the Governor shall execute an executive order relating such facts. The member shall thereafter assume and perform the duties of his office and the term of the member of the board appointed to perform the duties of the previously incapacitated member shall terminate.



§ 42-9-14. Removal of board members for cause

(a) As used in this Code section, the term "committee" or "removal committee" means the Governor, Lieutenant Governor, and an appointee of the Governor who is not the Attorney General.

(b) The removal committee is authorized to promulgate rules and regulations pertaining to the removal for cause of members of the board.

(c) Rules and regulations promulgated by the committee may include, but are not restricted to, the procedures to be observed in removing members of the board for cause and determinations as to what conduct by a board member shall be cause for removal.

(d) The removal committee is not an agency within the meaning of paragraph (1) of Code Section 50-13-2, and Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," shall not be applicable to the removal committee.



§ 42-9-15. Conflicts of interest by members or employees of board

(a) Except as provided in subsections (b) and (c) of this Code section, no member of the board or full-time employee thereof, during his or her service upon or under the board, shall engage in any other business or profession or hold any other public office which business, profession, or office conflicts with his or her official duties as a member of the board or as an employee thereof; nor shall he or she serve as a representative of any political party or any executive committee or other governing body thereof, or as an executive officer or employee of any political committee, organization, or association; nor shall he or she be engaged on the behalf of any candidate for public office in the solicitation of votes or otherwise become a candidate for public office, without resigning from the board or from employment by the board.

(b) Except as provided by subsection (c) of this Code section, an employee of the board shall not be required to resign from employment by the board if he or she becomes a candidate for a public office of a county, school district, or municipality which does not require full-time service or accepts appointment to such an office.

(c) An employee of the board shall be required to resign from employment by the board if he or she becomes a candidate for the General Assembly or becomes a candidate for or accepts appointment to a public office which requires full-time service.



§ 42-9-16. Persons permitted to appear or practice before board for remuneration generally

(a) Only duly licensed attorneys who are active members in good standing of the State Bar of Georgia shall be permitted to appear or practice in any matter before the board for a fee, money, or other remuneration.

(b) Any person who pays or receives any fee, money, or other remuneration in violation of subsection (a) of this Code section shall be guilty of a misdemeanor.



§ 42-9-17. Appearance before board by members of General Assembly or other elected or appointed officials on behalf of persons under the jurisdiction of the board

(a) It shall be unlawful for members of the General Assembly or any other state elected or appointed official to accept any compensation for appearing before the board in behalf of a person under the jurisdiction of the board and for seeking a decision on behalf of the person. Nothing in this Code section shall be construed so as to prohibit:

(1) Members of the General Assembly or state elected or appointed officials from appearing before the board when their official duties require them to do so; or

(2) Members of the General Assembly or state elected or appointed officials from requesting information from and presenting information to the board on behalf of constituents when no compensation, gift, favor, or anything of value is accepted, either directly or indirectly, for such services.

(b) Nothing in subsection (a) of this Code section shall be construed to apply to the acceptance of compensation, expenses, and allowances received by members of the General Assembly or any other state elected or appointed official for their duties as such members or officials.

(c) Any person who violates subsection (a) of this Code section shall be guilty of a misdemeanor.



§ 42-9-18. Maintenance of records of persons contacting members of board on behalf of inmates

The board shall maintain a complete written record of every person contacting any member of the board on behalf of an inmate. The record shall be indexed and a copy of the record shall be placed in the inmate's file. The record shall include the name and address of the person contacting the board member and the reason for contacting the board member.



§ 42-9-19. Annual report of board

On or before January 1 of each year, the board shall make a written report of its activities, copies of which shall be sent to the Governor, the Attorney General, each body of the General Assembly, and to such other officers and persons as the board may deem advisable. One copy of the report shall become a part of the records of the board.



§ 42-9-20. General duties of board

(a) In all cases in which the chairperson of the board or any other member designated by the board has suspended the execution of a death sentence to enable the full board to consider and pass on same, it shall be mandatory that the board act within a period not exceeding 90 days from the date of the suspension order. In the cases which the board has power to consider, the board shall be charged with the duty of determining which inmates serving sentences imposed by a court of this state may be released on pardon or parole and fixing the time and conditions thereof. The board shall also be charged with the duty of determining violations of parole and taking action with reference thereto and making such investigations as may be necessary. It shall be the duty of the board personally to study the cases of those inmates whom the board has power to consider so as to determine their ultimate fitness for such relief as the board has power to grant. The board by an affirmative vote of a majority of its members shall have the power to commute a sentence of death to one of life imprisonment.

(b) The board shall provide The Council of Superior Court Clerks of Georgia the data set forth in Code Section 15-12-40.1, without charge and in the electronic format requested.



§ 42-9-20.1. Public access to information regarding paroled felons residing within state

Notwithstanding the provisions of Article 4 of Chapter 18 of Title 50 or any provisions of this chapter relating to the confidentiality of records, the State Board of Pardons and Paroles shall develop and implement a system whereby any interested citizen of this state shall be permitted to contact the board through an electronic calling system or by other means and receive information relating to persons who have been convicted of a felony, who have been paroled, and whose current addresses are within the State of Georgia. With respect to each parolee, the board shall provide the parolee's name, sex, date of birth, current address, crime or crimes for which the parolee was convicted, and the beginning and ending dates of such person's parole. The board shall be authorized to charge a reasonable fee to cover the costs of providing such information. The board shall be authorized to promulgate rules and regulations to carry out the provisions of this Code section.



§ 42-9-21. Supervision of persons placed on parole or other conditional release; contracts for services and programs; collection of sums for restitution

(a) The department shall have the function and responsibility of supervising all persons placed on parole or other conditional release by the board.

(b) The department shall be authorized to maintain and operate or to enter into memorandums of agreement or other written documents evidencing contracts with other state agencies, persons, or any other entities for transitional or intermediate or other services or for programs deemed by the board to be necessary for parolees or others conditionally released from imprisonment by order of the board and to require as a condition of relief that the offender pay directly to the provider a reasonable fee for such services or programs.

(c) In all cases where restitution is applicable, the department shall collect during the parole period those sums determined to be owed to the victim.



§ 42-9-21.1. Compensation of board employee injured by inmate or parolee

Repealed by Ga. L. 1986, p. 1491, § 3, effective July 1, 1986.



§ 42-9-22. Construction of chapter

This chapter shall be liberally construed so that its purpose may be achieved.






Article 2 - Grants of Pardons, Paroles, and Other Relief

§ 42-9-39. Restrictions on relief for person serving a second life sentence

(a) The provisions of this Code section shall be binding upon the board in granting pardons and paroles, notwithstanding any other provisions of this article or any other law relating to the powers of the board.

(b) Except as otherwise provided in subsection (b) of Code Section 17-10-7, when a person is convicted of murder and sentenced to life imprisonment and such person has previously been incarcerated under a life sentence, such person shall serve at least 30 years in the penitentiary before being granted a pardon and before becoming eligible for parole.

(c) When a person receives consecutive life sentences as the result of offenses occurring in the same series of acts and any one of the life sentences is imposed for the crime of murder, such person shall serve consecutive 30 year periods for each such sentence, up to a maximum of 60 years, before being eligible for parole consideration.

(d) Any other provisions of this Code section to the contrary notwithstanding, the board shall have the authority to pardon any person convicted of a crime who is subsequently determined to be innocent of said crime.



§ 42-9-40. Parole guidelines system

(a) The board shall adopt, implement, and maintain a parole guidelines system for determining parole action. The guidelines system shall be used in determining parole actions on all inmates, except those serving life sentences, who will become statutorily eligible for parole consideration. The system shall be consistent with the board's primary goal of protecting society and shall take into consideration the severity of the current offense, the inmate's prior criminal history, the inmate's conduct, and the social factors which the board has found to have value in predicting the probability of further criminal behavior and successful adjustment under parole supervision.

(b) The guidelines system required by subsection (a) of this Code section shall be adopted by rules or regulations of the board. The rules or regulations shall be adopted in conformity with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 42-9-41. Duty of board to obtain and place in records information respecting persons subject to relief or placed on probation; investigations; rules

(a) It shall be the duty of the board to obtain and place in its permanent records information as complete as may be practicable on every person who may become subject to any relief which may be within the power of the board to grant. The information shall be obtained as soon as possible after imposition of the sentence and shall include:

(1) A complete statement of the crime for which the person is sentenced, the circumstances of the crime, and the nature of the person's sentence;

(2) The court in which the person was sentenced;

(3) The term of his sentence;

(4) The name of the presiding judge, the prosecuting officers, the investigating officers, and the attorney for the person convicted;

(5) A copy of presentence investigation and any previous court record;

(6) A fingerprint record;

(7) A copy of all probation reports which may have been made; and

(8) Any social, physical, mental, or criminal record of the person.

(b) The board in its discretion may also obtain and place in its permanent records similar information on each person who may be placed on probation. The board shall immediately examine such records and any other records obtained and make such other investigation as it may deem necessary. It shall be the duty of the court and of all community supervision officers and other appropriate officers to furnish to the board, upon its request, such information as may be in their possession or under their control. The Department of Behavioral Health and Developmental Disabilities and all other state, county, and city agencies, all sheriffs and their deputies, and all peace officers shall cooperate with the board and shall aid and assist it in the performance of its duties. The board may make such rules as to the privacy or privilege of such information and as to its use by persons other than the board and its staff as may be deemed expedient in the performance of its duties.



§ 42-9-42. Procedure for granting relief from sentence; conditions and prerequisites; public access to information; violation of parole

(a) No person shall be granted clemency, pardon, parole, or other relief from sentence except by a majority vote of the board. A majority of the members of the board may commute a death sentence to life imprisonment, as provided in Code Section 42-9-20.

(b) (1) As used in this subsection, the term "serious offense" means:

(A) A serious violent felony as such term is defined in Code Section 17-10-6.1; or

(B) A felony offense of:

(i) False imprisonment in violation of Code Section 16-5-41 when the victim is not the child of the accused and the victim is less than 14 years of age;

(ii) Aggravated assault in violation of Code Section 16-5-21;

(iii) Aggravated battery in violation of Code Section 16-5-24;

(iv) Trafficking of persons for labor or sexual servitude in violation of Code Section 16-5-46;

(v) Cruelty to children in violation of Code Section 16-5-70;

(vi) Stalking in violation of Code Section 16-5-90;

(vii) Aggravated stalking in violation of Code Section 16-5-91;

(viii) Exploitation and intimidation of disabled adults, elder persons, and residents in violation of Code Section 16-5-102;

(ix) Sodomy in violation of Code Section 16-6-2;

(x) Statutory rape in violation of Code Section 16-6-3;

(xi) Child molestation in violation of Code Section 16-6-4;

(xii) Enticing a child for indecent purposes in violation of Code Section 16-6-5;

(xiii) Sexual assault of certain persons in violation of Code Section 16-6-5.1;

(xiv) Incest in violation of Code Section 16-6-22;

(xv) Sexual battery in violation of Code Section 16-6-22.1;

(xvi) Burglary in violation of Code Section 16-7-1;

(xvii) Home invasion in violation of Code Section 16-7-5;

(xviii) Arson in violation of Code Section 16-7-60;

(xix) Possession, manufacture, transport, distribution, possession with the intent to distribute, or offering to distribute an explosive device in violation of Code Section 16-7-82;

(xx) Possessing, transporting, or receiving explosives or destructive devices with the intent to kill, injure, or intimidate individuals or destroy public buildings in violation of Code Section 16-7-88;

(xxi) Theft by receiving stolen property in violation of Code Section 16-8-7;

(xxii) Robbery in violation of Code Section 16-8-40;

(xxiii) Sexual exploitation of children in violation of Code Section 16-12-100;

(xxiv) Drug related objects in violation of Code Section 16-13-1;

(xxv) Approval by the federal Food and Drug Administration as prerequisite to certain sales in violation of Code Section 16-13-4;

(xxvi) Purchase, possession, manufacture, distribution, or sale of controlled substances or marijuana in violation of Code Section 16-13-30;

(xxvii) Licenses for sale, transfer, or purchase for resale of products containing pseudoephedrine; reporting and record-keeping requirements in violation of Code Section 16-13-30.4;

(xxviii) Possession of substances with intent to use or convey such substances for the manufacture of Schedule I or Schedule II controlled substances in violation of Code Section 16-13-30.5;

(xxix) Trafficking in cocaine, illegal drugs, marijuana, or methamphetamine in violation of Code Section 16-13-31;

(xxx) Trafficking in ecstasy in violation of Code Section 16-13-31.1;

(xxxi) Transactions in drug related objects in violation of Code Section 16-13-32;

(xxxii) Transactions in drug related objects in violation of Code Section 16-13-32.1;

(xxxiii) Use of a communication facility in committing or facilitating commission of an act which constitutes a felony in violation of Code Section 16-13-32.3;

(xxxiv) Manufacturing, distributing, dispensing, or possessing controlled substances in, on, or near public or private schools in violation of Code Section 16-13-32.4;

(xxxv) Manufacturing, distributing, dispensing, or possessing controlled substances, marijuana, or counterfeit substances near a park or housing project in violation of Code Section 16-13-32.5;

(xxxvi) Manufacturing, distributing, dispensing, or possessing with intent to distribute controlled substances or marijuana in, on, or within a drug-free commercial zone in violation of Code Section 16-13-32.6;

(xxxvii) Unauthorized distribution and dispensation of a controlled substance in violation of Code Section 16-13-42;

(xxxviii) Unauthorized distribution of a controlled substance in violation of Code Section 16-13-43;

(xxxix) A violation of Article 3 of Chapter 13 of Title 16 involving dangerous drugs;

(xl) A violation of Chapter 14 of Title 16 involving racketeer influenced and corrupt organizations; or

(xli) Participating in gang activity in violation of Code Section 16-15-4.

(2) A grant of pardon, parole, or other relief from sentence shall be rendered only by a written decision which shall be signed by at least the number of board members required for the relief granted and which shall become a part of such individual's permanent record.

(3) Notwithstanding the provisions of Article 4 of Chapter 18 of Title 50 or any provisions of this chapter relating to the confidentiality of records, a written decision relating to a pardon for a serious offense or commutation of a death sentence shall:

(A) Include the board's findings which reflect the board's consideration of the evidence offered that supports the board's decision; and

(B) Be available for public inspection.

(c) Good conduct, achievement of a fifth-grade level or higher on standardized reading tests, and efficient performance of duties by an inmate shall be considered by the board in his favor and shall merit consideration of an application for pardon or parole. No inmate shall be placed on parole until and unless the board shall find that there is reasonable probability that, if he is so released, he will live and conduct himself as a respectable and law-abiding person and that his release will be compatible with his own welfare and the welfare of society. Furthermore, no person shall be released on pardon or placed on parole unless and until the board is satisfied that he will be suitably employed in self-sustaining employment or that he will not become a public charge. However, notwithstanding other provisions of this chapter, the board may, in its discretion, grant pardon or parole to any aged or disabled persons.

(d) (1) Any person who is paroled shall be released on such terms and conditions as the board shall prescribe. The board shall diligently see that no peonage is allowed in the guise of parole relationship or supervision. The parolee shall remain in the legal custody of the board until the expiration of the maximum term specified in his or her sentence or until he or she is pardoned by the board.

(2) The board may require the payment of a parole supervision fee of at least $10.00 per month as a condition of parole or other conditional release. The monthly amount shall be set by rule of the board and shall be uniform state wide. The board may require or the parolee or person under conditional release may request that up to 24 months of the supervision fee be paid in advance of the time to be spent on parole or conditional release. In such cases, any advance payments are nonreimbursable in the event of parole or conditional release revocation or if parole or conditional release is otherwise terminated prior to the expiration of the sentence being served on parole or conditional release. Such fees shall be collected by the department to be paid into the general fund of the state treasury.

(e) If a parolee violates the terms of his parole, he shall be subject to rearrest or extradition for placement in the actual custody of the board, to be redelivered to any state or county correctional institution of this state.



§ 42-9-42.1. Use of HIV test results in granting relief from sentence; conditions

(a) Any term used in this Code section and defined in Code Section 31-22-9.1 shall have the meaning provided for such term in Code Section 31-22-9.1.

(b) The board is authorized to obtain from any penal institution, with at least 60 days prior notice to that institution, and any such penal institution is authorized to provide the board with HIV test results regarding any person who applies or is eligible for clemency, a pardon, a parole, or other relief from a sentence or to require such person to submit to an HIV test and to consider the results of any such test in determining whether to grant clemency, a pardon, a parole, or other relief to such person. Test results obtained pursuant to the authority of this Code section may not be the sole basis for determining whether to grant or deny any such relief to such person, however. The board is further authorized to impose conditions upon any person to whom the board grants clemency, a pardon, a parole, or other relief and who is determined by an HIV test to be infected with HIV, which conditions may include without being limited to those designed to prevent the spread of HIV by that person.



§ 42-9-43. Information to be considered by board generally; conduct of investigation and examination; determination as to grant of relief

(a) The board, in considering any case within its power, shall cause to be brought before it all pertinent information on the person in question. Included therein shall be:

(1) A report by the superintendent, warden, or jailer of the jail or state or county correctional institution in which the person has been confined upon the conduct of record of the person while in such jail or state or county correctional institution;

(2) The results of such physical and mental examinations as may have been made of the person;

(3) The extent to which the person appears to have responded to the efforts made to improve his or her social attitude;

(4) The industrial record of the person while confined, the nature of his or her occupations while so confined, and a recommendation as to the kind of work he or she is best fitted to perform and at which he or she is most likely to succeed when and if he or she is released;

(5) The educational programs in which the person has participated and the level of education which the person has attained based on standardized reading tests;

(6) The written statements or oral testimony, if any, of the district attorney of the circuit in which the person was sentenced expressing views and making any recommendation as to a pardon for a serious offense, as such term is defined in Code Section 42-9-42, or commutation of a death sentence;

(7) The written, oral, audiotaped, or videotaped testimony of the victim, the victim's family, or a witness having personal knowledge of the victim's personal characteristics, including any information prepared by the victim or any individual offering or preparing information on behalf of the victim, for the purpose of the board's consideration of a pardon or commutation of a death sentence if the victim has provided such information to the board; and

(8) If the person is or was required to register pursuant to Code Section 42-1-12, any court order issued releasing the person from registration requirements or residency or employment restrictions.

(b) (1) As used in this subsection, the term:

(A) "Debilitating terminal illness" means a disease that cannot be cured or adequately treated and that is reasonably expected to result in death within 12 months.

(B) "Entirely incapacitated" means an offender who:

(i) Requires assistance in order to perform two or more necessary daily life functions or who is completely immobile; and

(ii) Has such limited physical or mental ability, strength, or capacity that he or she poses an extremely low risk of physical threat to others or to the community.

(C) "Necessary daily life function" means eating, breathing, dressing, grooming, toileting, walking, or bathing.

(2) The board may issue a medical reprieve to an entirely incapacitated person suffering a progressively debilitating terminal illness in accordance with Article IV, Section II, Paragraph II of the Constitution.

(c) (1) The board shall give at least 30 days' advance written notification to the district attorney of the circuit in which the person was sentenced whenever it considers making a final decision on a pardon for a serious offense, as such term is defined in Code Section 42-9-42, and shall provide the district attorney an opportunity to submit information and file a written objection to such action.

(2) Within 72 hours of receiving a request to commute a death sentence, the board shall provide written notification to the district attorney of the circuit in which the person was sentenced of the date set for hearing such request and shall provide the district attorney an opportunity to submit information and file a written response to such request.

(3) The board may also make such other investigation as it may deem necessary in order to be fully informed about the person.

(d) (1) Before releasing any person on parole, granting a pardon, or commuting a death sentence, the board may have the person appear before it and may personally examine him or her and consider any information it deems relevant or necessary. When objections to relief have been tendered, the board may hold a hearing and consider oral testimony. Upon consideration of the records, papers, documents, and oral testimony submitted, the board shall make its findings and determine whether or not such person shall be granted a pardon, parole, or other relief within the power of the board and determine the terms and conditions thereof.

(2) Notice of the board's determination shall be given to the person being considered, the correctional official having him or her in custody, if applicable, the district attorney who submitted any information or objection, and the victim in accordance with Code Section 17-17-13.

(e) If a person in custody is granted a pardon or a parole, the correctional official having such person in custody, upon notification thereof, shall inform him or her of the terms and conditions thereof and shall, in strict accordance therewith, release the person.



§ 42-9-43.1. Citizenship status of prisoner; deportation

(a) In determining whether to grant parole the board shall be authorized to make inquiry into whether the prisoner is lawfully present in the United States under federal law.

(b) If the board determines that the prisoner is not lawfully present in the United States, the board shall be authorized to make inquiry into whether the prisoner would be legally subject to deportation from the United States while on parole.

(c) If the board determines that the prisoner would be legally subject to deportation from the United States while on parole, the board may:

(1) Consider the interest of the state in securing certain and complete execution of its judicial sentences in criminal cases;

(2) Consider the likelihood that deportation may intervene to frustrate that state interest if parole is granted; and

(3) Where appropriate, decline to grant parole in furtherance of the state interest in certain and complete execution of sentences.

(d) Any grant of parole to an alien prisoner, as such term is defined in Code Section 42-1-11.1, who is subject to deportation shall be conditioned upon the deportation of such prisoner pursuant to a final removal order and a further condition that such prisoner abide by the deportation order and all immigration laws of the United States.



§ 42-9-44. Terms and conditions of parole; adoption of general and special rules; violation of parole; certain parolees to obtain high school diploma or general educational development (GED) diploma

(a) The board, upon placing a person on parole, shall specify in writing the terms and conditions thereof. A certified copy of the conditions shall be given to the parolee. Thereafter, a copy shall be sent to the clerk of the court in which the person was convicted. The board shall adopt general rules concerning the terms and conditions of parole and concerning what shall constitute a violation thereof and shall make special rules to govern particular cases. The rules, both general and special, may include, among other things, a requirement that the parolee shall not leave this state or any definite area in this state without the consent of the board; that the parolee shall contribute to the support of his or her dependents to the best of the parolee's ability; that the parolee shall make reparation or restitution for his or her crime; that the parolee shall abandon evil associates and ways; and that the parolee shall carry out the instructions of his or her community supervision officer, and, in general, so comport himself or herself as the parolee's officer shall determine. A violation of the terms of parole may render the parolee liable to arrest and a return to a penal institution to serve out the term for which the parolee was sentenced.

(b) Each parolee who does not have a high school diploma or a general educational development (GED) diploma shall be required as a condition of parole to obtain a high school diploma or general educational development (GED) diploma or to pursue a trade at a vocational or technical school. Any such parolee who demonstrates to the satisfaction of the board an existing ability or skill which does in fact actually furnish the parolee a reliable, regular, and sufficient income shall not be subject to this provision. Any parolee who is determined by the department or the board to be incapable of completing such requirements shall only be required to attempt to improve his or her basic educational skills. Failure of any parolee subject to this requirement to attend the necessary schools or courses or to make reasonable progress toward fulfillment of such requirement shall be grounds for revocation of parole. The board shall establish regulations regarding reasonable progress as required by this subsection. This subsection shall apply to paroles granted on or after July 1, 1995.



§§ 42-9-44. 1 and 42-9-44.2

Reserved. Repealed by Ga. L. 2006, p. 379, § 28/HB 1059, effective July 1, 2006.



§ 42-9-44.3. Definitions; required community service; liability; work during periods of natural disaster

(a) As used in this Code section, the term:

(1) "Agency employee" means an employee or agent of a community service agency, whether the individual is a paid or unpaid employee or agent.

(2) "Community service" means uncompensated work by an offender with a community service agency for the benefit of the community pursuant to a directive of the State Board of Pardons and Paroles or its designee as a condition of parole or as an alternative to the revocation of parole.

(3) "Community service agency" means any private or public agency or organization approved by the State Board of Pardons and Paroles to participate in a community service program.

(4) "Community service supervisor" means an individual who places or supervises offenders directed to perform community service, whether the individual is a paid or unpaid supervisor.

(5) "Offender" means a person who has been convicted of a crime, who is under the jurisdiction of the State Board of Pardons and Paroles, and who has been granted conditional executive clemency.

(b) The State Board of Pardons and Paroles or its designee may direct an offender to perform community service as a condition of parole or as an alternative to the revocation of parole.

(c) Neither the community service agency nor the community service supervisor or agency employees shall be liable to any offender performing community service for any acts or omissions related to participation in a community service program. This limitation of liability does not apply to any act or omission by any community service agency, community service supervisor, or agency employee that constitutes gross negligence or willful misconduct.

(d) It shall be unlawful to use or to allow an offender to be used for any purpose resulting in private gain to an individual, but this subsection shall not apply to work on private property made necessary due to a natural disaster if the work is approved by the State Board of Pardons and Paroles.



§ 42-9-45. General rule-making power

(a) The board may adopt and promulgate rules and regulations, not inconsistent with this chapter, touching all matters dealt with in this chapter, including, among others, the practice and procedure in matters pertaining to paroles, pardons, and remission of fines and bond forfeitures. The rules and regulations shall contain an eligibility requirement for parole which shall set forth the time when the automatic initial consideration for parole of inmates under the jurisdiction of the Department of Corrections shall take place and also the times at which periodic reconsideration thereafter shall take place. Such consideration shall be automatic, and no written or formal application shall be required.

(b) (1) An inmate serving a misdemeanor sentence or misdemeanor sentences shall only be eligible for consideration for parole after the expiration of six months of his or her sentence or sentences or one-third of the time of his or her sentence or sentences, whichever is greater.

(2) Except as otherwise provided in Code Sections 17-10-6.1 and 17-10-7 and paragraphs (3) and (4) of this subsection, an inmate serving a felony sentence or felony sentences shall only be eligible for consideration for parole after the expiration of nine months of his or her sentence or one-third of the time of the sentences, whichever is greater. Except as otherwise provided in Code Sections 17-10-6.1 and 17-10-7 and paragraphs (3) and (4) of this subsection, inmates serving sentences aggregating 21 years or more shall become eligible for consideration for parole upon completion of the service of seven years.

(3) When an inmate was sentenced pursuant to subsection (d) of Code Section 16-13-30 and subsection (c) of Code Section 17-10-7 to a term of at least 12 years and up to a life sentence, he or she may become eligible for consideration for parole if he or she:

(A) Has never been convicted of:

(i) A serious violent felony as such term is defined in Code Section 17-10-6.1;

(ii) An offense for which he or she was or could have been required to register pursuant to Code Section 42-1-12; provided, however, that this paragraph shall not apply to any felony that became punishable as a misdemeanor on or after July 1, 2006;

(iii) A violation of paragraph (1) or (2) of subsection (b) of Code Section 16-5-21;

(iv) A violation of Code Section 16-11-106; and

(v) A violation of Code Section 16-11-131;

(B) Has completed at least 12 years of his or her sentence;

(C) Has obtained a low-risk for recidivism rating as determined by a validated risk assessment instrument approved by the Department of Corrections;

(D) Has been classified as a medium or less than medium security risk for institutional housing classification purposes by the Department of Corrections;

(E) Has completed all criminogenic programming requirements as determined by a validated risk assessment instrument approved by the Department of Corrections;

(F) In the 12 months preceding consideration, has not been found guilty of any serious disciplinary infractions; and

(G) Has a high school diploma or general educational development (GED) diploma, unless he or she is unable to obtain such educational achievement due to a learning disability or illiteracy. If the inmate is incapable of obtaining such education, he or she shall have completed a job skills training program, a literacy program, an adult basic education program, or a faith based program.

(4) When an inmate was sentenced pursuant to subsection (c), (e), or (l) of Code Section 16-13-30 and subsection (c) of Code Section 17-10-7 to a term of at least six years, he or she may become eligible for consideration for parole if he or she:

(A) Has never been convicted of:

(i) A serious violent felony as such term is defined in Code Section 17-10-6.1;

(ii) An offense for which he or she was or could have been required to register pursuant to Code Section 42-1-12; provided, however, that this paragraph shall not apply to any felony that became punishable as a misdemeanor on or after July 1, 2006;

(iii) A violation of paragraph (1) or (2) of subsection (b) of Code Section 16-5-21;

(iv) A violation of Code Section 16-11-106; and

(v) A violation of Code Section 16-11-131;

(B) Has completed at least six years of his or her sentence;

(C) Has obtained a low-risk for recidivism rating as determined by a validated risk assessment instrument approved by the Department of Corrections;

(D) Has been classified as a medium or less than medium security risk for institutional housing classification purposes by the Department of Corrections;

(E) Has completed all criminogenic programming requirements as determined by a validated risk assessment instrument approved by the Department of Corrections;

(F) In the 12 months preceding consideration, has not been found guilty of any serious disciplinary infractions; and

(G) Has a high school diploma or general educational development (GED) diploma, unless he or she is unable to obtain such educational achievement due to a learning disability or illiteracy. If the inmate is incapable of obtaining such education, he or she shall have completed a job skills training program, a literacy program, an adult basic education program, or a faith based program.

(c) The board shall adopt rules and regulations governing the granting of other forms of clemency, which shall include pardons, reprieves, commutation of penalties, removal of disabilities imposed by law, and the remission of any part of a sentence, and shall prescribe the procedure to be followed in applying for them. Applications for the granting of such other forms of clemency and for exceptions to parole eligibility rules established by statute or promulgated by the board shall be made in such manner as the board shall direct by rules and regulations.

(d) All rules and regulations adopted pursuant to this Code section shall be adopted, established, promulgated, amended, repealed, filed, and published in accordance with the applicable provisions and procedure as set forth in Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." The courts shall take judicial notice of the rules and regulations.

(e) For the purposes of this Code section, the words "rules and regulations" shall have the same meaning as the word "rule," as defined in Code Section 50-13-2, except that the words "rules and regulations" shall not be construed to include the terms and conditions prescribed by the board to which a person paroled by the board may be subjected.

(f) Except to correct a patent miscarriage of justice and not otherwise, no inmate serving a sentence imposed for any of the crimes listed in this subsection shall be granted release on parole until and unless said inmate has served on good behavior seven years of imprisonment or one-third of the prison term imposed by the sentencing court for the violent crime, whichsoever first occurs. No inmate serving a sentence for any crime listed in this subsection shall be released on parole for the purpose of regulating jail or prison populations. This subsection shall govern parole actions in sentences imposed for any of the following crimes: voluntary manslaughter, statutory rape, incest, cruelty to children, arson in the first degree, homicide by vehicle while under the influence of alcohol or as a habitual traffic violator, aggravated battery, aggravated assault, trafficking in drugs, and violations of Chapter 14 of Title 16, the "Georgia RICO (Racketeer Influenced and Corrupt Organizations) Act."

(g) No inmate serving a sentence for murder, murder in the second degree, armed robbery, kidnapping, rape, aggravated child molestation, aggravated sodomy, or aggravated sexual battery shall be released on parole for the purpose of regulating jail or prison populations.

(h) An inmate whose criminal offense or history indicates alcohol or drug involvement shall not be considered for parole until such inmate has successfully completed an Alcohol or Drug Use Risk Reduction Program offered by the Department of Corrections.

(i) An inmate who has committed an offense which has been identified to involve family violence as such term is defined in Code Section 19-13-1 shall not be released on parole until such inmate has successfully completed a Family Violence Counseling Program offered by the Department of Corrections.



§ 42-9-46. Cases in which inmate has failed to serve time required for automatic initial consideration

Notwithstanding any other provisions of law to the contrary, if the board is to consider any case in which an inmate has failed to serve the time required by law for automatic initial consideration, the board shall notify in writing, at least ten days prior to consideration, the sentencing judge, the district attorney of the county in which the person was sentenced, and any victim of crimes against the person or, if such victim is deceased, the spouse, children, or parents of the deceased victim if such person's contact information is provided pursuant to Code Section 17-17-13. The sentencing judge, district attorney, or victim or, if such victim is deceased, the spouse, children, or parents of the deceased victim may appear at a hearing held by the board or make a written statement to the board expressing their views and making their recommendation as to whether the person should be paroled.



§ 42-9-47. Notification of decision to parole inmate

Within 72 hours after the board reaches a final decision to parole an inmate, the district attorney, the presiding judge, the sheriff of each county in which the inmate was tried, convicted, and sentenced, the local law enforcement authorities of the county of the last residence of the inmate prior to incarceration, and the victim of crimes against the person shall be notified of the decision by the chairman of the board. Such notice to the victim shall be mailed or e-mailed to the victim's address if such information is provided pursuant to Code Section 17-17-13. Failure of the victim to inform the board of a change of address shall not void a parole date set by the board.



§ 42-9-48. Arrest of parolee or conditional release violator

(a) If any member of the board shall have reasonable ground to believe that any parolee or conditional releasee has lapsed into criminal ways or has violated the terms and conditions of his parole or conditional release in a material respect, the member may issue a warrant for the arrest of the parolee or conditional releasee.

(b) The warrant, if issued by a member or the board, shall be returned before the board and shall command that the alleged violator of parole or conditional release be brought before the board for a final hearing on revocation of parole or conditional release within a reasonable time after the preliminary hearing provided for in Code Section 42-9-50.

(c) All officers authorized to serve criminal process, all peace officers of this state, and all employees of the department whom the commissioner of community supervision specifically designates in writing shall be authorized to execute the warrant.

(d) Any community supervision officer, when he or she has reasonable ground to believe that a parolee or conditional releasee has violated the terms or conditions of his or her parole or conditional release in a material respect, shall notify the board or some member thereof; and proceedings shall thereupon be had as provided in this Code section.



§ 42-9-49. Reimbursement of counties for incarceration of persons arrested in accordance with Code Section 42-9-48

After proper documentation is received from the county, the board shall reimburse the county, pursuant to rules and regulations adopted by the board and in the amount appropriated for this purpose by the General Assembly, for the cost of incarceration of any person who is arrested pursuant to any warrant issued in accordance with Code Section 42-9-48. To the extent that funds are appropriated by the General Assembly for the purpose of reimbursement of medical expenses, the board may reimburse counties for the cost of medical services provided to persons so arrested. The liability of the board for such costs of incarceration shall begin when the person is incarcerated and shall end upon revocation of parole or conditional release of the person. This Code section shall apply only to cases in which the board's warrant is the sole basis for incarceration.



§ 42-9-50. Preliminary hearing for parole or conditional release violator; ratification or overruling of decision of hearing officer by board; disposition of violator

(a) Whenever a parolee or conditional releasee is arrested on a warrant issued by a member of the board for an alleged violation of parole or conditional release, an informal preliminary hearing in the nature of a court of inquiry shall be held at or near the place of the alleged violation. However, a preliminary hearing is not required if the parolee or conditional releasee is not under arrest on a warrant issued by the board, has absconded from supervision, has signed a waiver of a preliminary hearing, has admitted any alleged violation to any representative of the board in the presence of a third party who is not a representative of the board, or has been convicted of any crime in a federal court or in a court of this state or of another state.

(b) The proceeding shall commence within a reasonable time after the arrest of the parolee or conditional releasee. Its purpose shall be to determine whether there is probable cause or reasonable grounds to believe that the arrested parolee or conditional releasee has committed acts which would constitute a violation of his parole or conditional release.

(c) The preliminary hearing shall be conducted by a hearing officer designated by the board, who shall be some officer who is not directly involved in the case. It shall be the duty of the officer conducting the hearing to make a summary or digest, which may be in the form of a tape recording, of what transpires at the hearing in terms of the testimony and other evidence given in support of or against revocation. In addition, the officer shall state the reasons for his decision that probable cause for revocation does or does not exist and shall indicate the evidence relied upon.

(d) It shall be the responsibility of the officer selected to conduct the preliminary hearing to provide the alleged violator with written notice of the time and place of the proceeding, its purpose, and the violations which have been alleged. This notice shall allow a reasonable time for the alleged violator to prepare his case.

(e) The officer selected to conduct the preliminary hearing shall have the power to issue subpoenas to compel the attendance of witnesses resident within the county of the alleged violation after notice of 24 hours. The subpoenas shall be issued without discrimination between public and private parties. When a subpoena is disobeyed, any party may apply to the superior court of the county in which the hearing provided for by this Code section is held for an order requiring obedience. Failure to comply with the order shall be cause for punishment as for contempt of court. The manner of service of subpoenas and costs of securing the attendance of witnesses, including fees and mileage, shall be determined, computed, and assessed in the same manner as is prescribed by law for cases in the superior court.

(f) The officer selected to conduct the preliminary hearing shall also have power to issue subpoenas for the production of documents or other written evidence at the hearing provided for by this Code section; but upon written request made promptly and before the hearing, the officer may quash or modify the subpoena if it is unreasonable or oppressive or may condition denial of the request upon the advancement by the person in whose behalf the subpoena is issued of the reasonable cost of producing the documents or other written evidence. Enforcement of the subpoenas may be sought in the same manner as is provided in subsection (e) of this Code section for subpoenas to compel the attendance of witnesses.

(g) At the hearing, the alleged violator may appear and speak in his own behalf, may present witnesses to testify in his behalf, and may bring letters, documents, or any other relevant information to the hearing officer. He shall also have the right to cross-examine those who have given adverse information at the preliminary hearing relating to the alleged violation, provided that the hearing officer may refuse to allow such questioning if he determines that the informant would be subjected to risk of harm if his identity were disclosed.

(h) Should the hearing officer determine that probable cause for revocation exists, he shall then determine whether the alleged violator should be incarcerated pending his final revocation hearing or whether he should be set free on his personal recognizance pending that hearing. If an alleged violator who is set free on his personal recognizance subsequently fails to appear at his final hearing, the board may summarily revoke his parole or conditional release.

(i) The decision of the hearing officer as to probable cause for revocation shall not be binding on the board but may be either ratified or overruled by majority vote of the board. In the event that the board overrules a determination of the hearing officer that probable cause did not exist, the board shall then determine whether the alleged violator should be incarcerated pending his final hearing or whether he should be set free on his personal recognizance pending that hearing. If an alleged violator who is set free on personal recognizance subsequently fails to appear at his final hearing, the board may summarily revoke his parole or conditional release. Where a hearing officer has determined, after finding probable cause, that the alleged violator should be set free on his personal recognizance, the board may overrule that decision and order the alleged violator to be incarcerated pending his final hearing.



§ 42-9-51. Final hearing for parole or conditional release violator; order and statement as to disposition of violator; revocations without hearing and temporary revocations

(a) A parolee who has allegedly violated the terms of his parole or conditional release shall, except as otherwise provided in this subsection, have a right to a final hearing before the board, to be held within a reasonable time after the occurrence of one of the events listed in this subsection. No final hearing shall be required or permitted if the parolee or conditional releasee has been convicted of or entered any form of guilty plea or plea of nolo contendere in any federal or state court of record to any felony crime, or misdemeanor involving physical injury, committed by the parolee or conditional releasee during a term of parole or conditional release, and which new conviction results in imposition by the convicting court of a term of imprisonment, and, in such cases, the board shall revoke the entire unexpired term of parole or conditional release. In no case shall a final hearing be required if the parolee or conditional releasee has signed a waiver of final hearing. The final hearing, if any, shall be held within a reasonable time:

(1) After an arrest warrant has been issued by a member of the board and probable cause for revocation has been found by the preliminary hearing officer;

(2) After a majority of the board overrules a determination by the preliminary hearing officer that probable cause does not exist;

(3) After the board or two of its members are informed of an alleged violation and decide to consider the matter of revocation without issuing a warrant for the alleged violator's arrest; or

(4) After a determination has been made that no preliminary hearing is required under subsection (a) of Code Section 42-9-50.

(b) The purpose of the hearing shall be to determine whether the alleged violator has in fact committed any acts which would constitute a violation of the terms and conditions of his parole or conditional release and whether those acts are of such a nature as to warrant revocation of parole or conditional release.

(c) When a parolee or conditional releasee has been convicted of any crime, whether a felony or a misdemeanor, or has entered a plea of guilty or nolo contendere thereto in a court of record, his parole or conditional release may be revoked without a hearing before the board. Moreover, whenever it shall appear to the board that a parolee or conditional releasee either has absconded or has been convicted of another crime in a federal court or in a court of record of another state, the board may issue an order of temporary revocation of parole or conditional release, together with its warrant for such violator, which shall suspend the running of the parolee's or conditional releasee's time from the date of the temporary revocation of parole or conditional release to the date of the determination by the board as to whether the temporary revocation shall be made permanent. If the board determines that there has been no violation of the conditions of the parole or conditional release, then the parolee or the releasee shall be reinstated upon his original parole or conditional release without any loss of time and the order of temporary revocation of parole or conditional release and the warrant shall be withdrawn.

(d) In all cases in which there is a hearing before the board, the alleged violator shall be given written notice of the time and place of the hearing and of the claimed violations of parole or conditional release. In addition, this notice shall advise him of the following rights:

(1) His right to disclosure of evidence introduced against him; provided, however, this right shall not be construed to require the board to disclose to an alleged violator confidential information contained in its files which has no direct bearing on the matter of parole revocation;

(2) His opportunity to be heard in person and to present witnesses and documentary evidence;

(3) His right to confront and cross-examine adverse witnesses, unless a majority of the board determines that disclosure of a particular informant's identity would cause that informant or a member of his family to suffer a risk of harm; and

(4) His right to subpoena witnesses and documents through the board as provided in subsections (e) and (f) of this Code section.

The notice shall be served by delivering it to the alleged violator in person, by delivering it to a person 18 years or older at his last known place of residence, or by depositing it in the mail properly addressed to his last known place of residence.

(e) The board shall have the power to issue subpoenas to compel the attendance of witnesses at the hearing provided for by this Code section. The subpoenas shall be issued without discrimination between public and private parties. When a subpoena is disobeyed, any party may apply to the superior court of the county in which the hearing provided for by this Code section is held for an order requiring obedience. Failure to comply with the order shall be cause for punishment as for contempt of court. The manner of service of subpoenas and costs of securing the attendance of witnesses, including fees and mileage, shall be determined, computed, and assessed in the same manner as prescribed by law for cases in the superior court.

(f) The board shall have the power to issue subpoenas for the production of documents or other written evidence at the hearing provided for by this Code section, but upon written request made promptly and before the hearing the board may quash or modify the subpoena if it is unreasonable or oppressive or may condition denial of the request upon the advancement by the person in whose behalf the subpoena is issued of the reasonable cost of producing the documents or other written evidence. Enforcement of such subpoenas may be sought in the same manner as is provided in subsection (e) of this Code section for subpoenas to compel attendance of witnesses.

(g) Within a reasonable time after the hearing provided for by this Code section, the board shall enter an order (1) rescinding parole or conditional release and returning the parolee or conditional releasee to serve the sentence theretofore imposed upon him, with benefit of computing the time so served on parole or conditional release as a part of his sentence; or (2) reinstating the parole or conditional release or shall enter such other order as it may deem proper. The board shall issue a written statement which shall indicate its reasons for revoking or not reinstating parole or conditional release or for taking such other action as it deems appropriate and shall also indicate the evidence relied upon in determining the facts which form the basis for these reasons. The parolee or conditional releasee who is the subject of the board's decision shall be furnished with a copy of this written statement.



§ 42-9-52. Discharge from parole; earned-time allowance; granting of pardons, commutations, and remissions of fines, forfeitures, or penalties

No person who has been placed on parole shall be discharged therefrom by the board prior to the expiration of the term for which he was sentenced or until he shall have been duly pardoned or otherwise released as provided in this Code section or as otherwise provided by law. The board may adopt rules and regulations, policies, and procedures for the granting of earned time to persons while serving their sentences on parole or other conditional release to the same extent and in the same amount as if such person were serving the sentence in custody. The board shall also be authorized to withhold or to forfeit, in whole or in part, any such earned-time allowance. The board may relieve a person on parole or other conditional release from making further reports and may permit the person to leave the state or county if satisfied that this is for the parolee's or conditional releasee's best interest and for the best interest of society. When a parolee or other conditional releasee has, in the opinion of the board, so conducted himself as to deserve a pardon or a commutation of sentence or the remission in whole or in part of any fine, forfeiture, or penalty, the board may grant such relief in cases within its power.



§ 42-9-53. Preservation of documents; classification of information and documents; divulgence of confidential state secrets; conduct of hearings

(a) Subject to other laws, the board shall preserve on file all documents on which it has acted in the granting of pardons, paroles, and other relief.

(b) (1) All information, both oral and written, received by the members of the board in the performance of their duties under this chapter and all records, papers, and documents coming into their possession by reason of the performance of their duties under this chapter shall be classified as confidential state secrets until declassified by the board; provided, however, that the board shall be authorized to disclose to an alleged violator of parole or conditional release the evidence introduced against him or her at a final hearing on the matter of revocation of parole or conditional release.

(2) The department may make supervision records of the department available to officials employed with the Department of Corrections and the Sexual Offender Registration Review Board, provided that the same shall remain confidential and not available to any other person or subject to subpoena unless declassified by the commissioner of community supervision.

(c) No person shall divulge or cause to be divulged in any manner any confidential state secret. Any person violating this Code section or any person who causes or procures a violation of this Code section or conspires to violate this Code section shall be guilty of a misdemeanor.

(d) All hearings required to be held by this chapter shall be public, and the transcript thereof shall be exempt from subsection (b) of this Code section. All records and documents which were public records at the time they were received by the board are exempt from subsection (b) of this Code section. All information, reports, and documents required by law to be made available to the General Assembly, the Governor, or the state auditor are exempt from subsection (b) of this Code section.



§ 42-9-54. Effect of pardons upon civil and political disabilities; conditional pardons prohibited

(a) All pardons shall relieve those pardoned from civil and political disabilities imposed because of their convictions.

(b) No conditional pardons shall be issued.



§ 42-9-55. Cooperation by jails or correctional institutions with board

The superintendent, warden, or jailer of any jail or state or county correctional institution in which persons convicted of a crime may be confined and all officers or employees thereof shall at all times cooperate with the board and, upon its request, shall furnish it with such information as they may have respecting any person inquired about as will enable the board properly to perform its duties. Such officials shall, at all reasonable times, when the public safety permits, give the members of the board and its authorized agents and employees access to all inmates in their charge.



§ 42-9-56. Restriction on Governor's powers

The Governor shall have no authority or power whatever over the granting of pardons or paroles.



§ 42-9-57. Effect of chapter on probation power of courts; cooperation by board with the department

Nothing contained in this chapter shall be construed as repealing any power given to any court of this state to place offenders on probation or to provide for terms of offender supervison. The board shall be authorized to cooperate with the department, except that it shall not assume or pay any financial obligations thereof.



§ 42-9-58. Effect of chapter on other laws respecting parole and probation

Nothing in this chapter shall be construed to change or modify the laws respecting parole and probation as administered by the juvenile courts of this state or the Department of Human Services or the courts where persons have been placed on probation in cases involving nonsupport or abandonment of minor children.



§ 42-9-59. Effect of chapter on previously granted pardons, paroles, and probations

This chapter shall not affect pardons, paroles, or probations acted upon prior to February 5, 1943.



§ 42-9-60. Overcrowding of prison system as creating state of emergency; paroling inmates to reduce prison system population to capacity; annual report of inmates paroled

(a) As used in this Code section, the term:

(1) "Capacity" shall mean the actual bed space in the prison system of the State of Georgia now or in the future, as certified by the commissioner of corrections and approved by the director of the Office of Planning and Budget.

(2) "Dangerous offender" means a state prison inmate who is imprisoned for conviction of any one or more of the following crimes as defined by Title 16, the "Criminal Code of Georgia": murder, voluntary manslaughter, kidnapping, armed robbery, rape, aircraft hijacking, aggravated sodomy, aggravated battery, aggravated assault, incest, child molestation, child abuse, or enticing a child for indecent purposes, or any felony punishable under Code Section 16-13-31, relating to prohibited acts regarding marijuana, cocaine, and illegal drugs. The term "dangerous offender" shall also include an inmate who is incarcerated for a second or subsequent time for the commission of a crime for which the inmate could have been sentenced to life imprisonment.

(3) "Population" shall mean the actual number of inmates present in the correctional institutions of the state prison system and shall not include state inmates assigned to county operated correctional institutions.

(b) The Governor, upon certification by the commissioner of corrections and approval by the director of the Office of Planning and Budget that the population of the prison system of the State of Georgia has exceeded the capacity for 30 consecutive days, may, within five days of receipt of the commissioner's certification, declare a state of emergency with regard to jail and prison overcrowding.

(c) Upon the declaration of a state of emergency with regard to the jail and prison overcrowding by the Governor, the board shall select sufficient state prison inmates to reduce the state prison population to 100 percent of its capacity and issue such selected inmates a parole, but no dangerous offender shall be eligible for selection by the board. The board shall give special consideration for early release under this Code section to inmates who have participated in educational programs and who have achieved a fifth-grade level or higher on standardized reading tests. The selection of state prison inmates to be released under the authority contained in this Code section may be made without regard to limitations placed upon the service of a portion of the prison sentence provided by Code Section 42-9-45.

(d) It shall be the duty of the director of the Office of Planning and Budget to prepare an annual report on prison inmates who are paroled pursuant to this Code section. Such report shall summarize each such former inmate's behavior since parole and generally evaluate the former inmate's success or lack of success in becoming a law-abiding member of society. The annual report shall be filed with the Clerk of the House of Representatives and the Secretary of the Senate on or before December 31, with the first such report submitted by December 31 of the first year that prison inmates are paroled pursuant to this Code section. A notice of the filing of this report shall be submitted to each member of the General Assembly when the annual report is filed with the Clerk of the House of Representatives and the Secretary of the Senate. Copies of this report shall be made available to members of the General Assembly upon their request. The board, the Department of Corrections, and other departments and agencies of the state government shall cooperate with and assist the director of the Office of Planning and Budget in developing the information necessary to prepare the annual reports required by this subsection.






Article 3 - Uniform Act for Out-of-State Parolee Supervision



Article 4 - Interstate Compact for Adult Offender Supervision

§ 42-9-80. Short title

This article shall be known and may be cited as "The Interstate Compact for Adult Offender Supervision."



§ 42-9-81. Execution of compact

The Governor of this state is authorized and directed to execute a compact on behalf of the State of Georgia with any of the United States legally joining therein in the form substantially as follows:

"ARTICLE I.

PURPOSE.

The compacting states to this Interstate Compact recognize that each state is responsible for the supervision of adult offenders in the community who are authorized pursuant to the By-laws and Rules of this compact to travel across state lines both to and from each compacting state in such a manner as to track the location of offenders, transfer supervision authority in an orderly and efficient manner, and when necessary return offenders to the originating jurisdictions. The compacting states also recognize that Congress, by enacting the Crime Control Act, 4 U.S.C. Section 112(1965), has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime. It is the purpose of this compact and the Interstate Commission created hereunder, through means of joint and cooperative action among the compacting states: to provide the framework for the promotion of public safety and protect the rights of victims through the control and regulation of the interstate movement of offenders in the community; to provide for the effective tracking, supervision, and rehabilitation of these offenders by the sending and receiving states; and to equitably distribute the costs, benefits and obligations of the compact among the compacting states. In addition, this compact will: create an Interstate Commission which will establish uniform procedures to manage the movement between states of adults placed under community supervision and released to the community under the jurisdiction of courts, paroling authorities, corrections or other criminal justice agencies which will promulgate rules to achieve the purpose of this compact; ensure an opportunity for input and timely notice to victims and to jurisdictions where defined offenders are authorized to travel or to relocate across state lines; establish a system of uniform data collection, access to information on active cases by authorized criminal justice officials, and regular reporting of Compact activities to heads of state councils, state executive, judicial, and legislative branches and criminal justice administrators; monitor compliance with rules governing interstate movement of offenders and initiate interventions to address and correct non-compliance; and coordinate training and education regarding regulations of interstate movement of offenders for officials involved in such activity. The compacting states recognize that there is no 'right' of any offender to live in another state and that duly accredited officers of a sending state may at all times enter a receiving state and there apprehend and retake any offender under supervision subject to the provisions of this compact and By-laws and Rules promulgated hereunder. It is the policy of the compacting states that the activities conducted by the Interstate Commission created herein are the formation of public policies and are therefore public business.

ARTICLE II.

DEFINITIONS.

As used in this compact, unless the context clearly requires a different construction:

(1) "Adult' means both individuals legally classified as adults and juveniles treated as adults by court order, statute, or operation of law.

(2) "By-laws' mean those by-laws established by the Interstate Commission for its governance, or for directing or controlling the Interstate Commission's actions or conduct.

(3) "Compact Administrator' means the individual in each compacting state appointed pursuant to the terms of this compact responsible for the administration and management of the state's supervision and transfer of offenders subject to the terms of this compact, the rules adopted by the Interstate Commission and policies adopted by the State Council under this compact.

(4) "Compacting state' means any state which has enacted the enabling legislation for this compact.

(5) "Commissioner' means the voting representative of each compacting state appointed pursuant to Article III of this compact.

(6) "Interstate Commission' means the Interstate Commission for Adult Offender Supervision established by this compact.

(7) "Member' means the commissioner of a compacting state or designee, who shall be a person officially connected with the commissioner.

(8) "Noncompacting state' means any state which has not enacted the enabling legislation for this compact.

(9) "Offender' means an adult placed under, or subject, to supervision as the result of the commission of a criminal offense and released to the community under the jurisdiction of courts, paroling authorities, corrections, or other criminal justice agencies.

(10) "Person' means any individual, corporation, business enterprise, or other legal entity, either public or private.

(11) "Rules' means acts of the Interstate Commission, duly promulgated pursuant to Article VIII of this compact, substantially affecting interested parties in addition to the Interstate Commission, which shall have the force and effect of law in the compacting states.

(12) "State' means a state of the United States, the District of Columbia and any other territorial possessions of the United States.

(13) "State Council' means the resident members of the State Council for Interstate Adult Offender Supervision created by each state under Article III of this compact.

ARTICLE III.

THE COMPACT COMMISSION.

The compacting states hereby create the 'Interstate Commission for Adult Offender Supervision.' The Interstate Commission shall be a body corporate and joint agency of the compacting states. The Interstate Commission shall have all the responsibilities, powers and duties set forth herein, including the power to sue and be sued, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

The Interstate Commission shall consist of Commissioners selected and appointed by resident members of a State Council for Interstate Adult Offender Supervision for each state.

In addition to the Commissioners who are the voting representatives of each state, the Interstate Commission shall include individuals who are not commissioners but who are members of interested organizations; such non-commissioner members must include a member of the national organizations of governors, legislators, state chief justices, attorneys general and crime victims. All non-commissioner members of the Interstate Commission shall be ex-officio (nonvoting) members. The Interstate Commission may provide in its by-laws for such additional, ex-officio, non-voting members as it deems necessary.

Each compacting state represented at any meeting of the Interstate Commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the by-laws of the Interstate Commission.

The Interstate Commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of 27 or more compacting states, shall call additional meetings. Public notice shall be given of all meetings and meetings shall be open to the public.

The Interstate Commission shall establish an Executive Committee which shall include commission officers, members and others as shall be determined by the By-laws. The Executive Committee shall have the power to act on behalf of the Interstate Commission during periods when the Interstate Commission is not in session, with the exception of rulemaking and/or amendment to the Compact. The Executive Committee oversees the day-to-day activities managed by the Executive Director and Interstate Commission staff; administers enforcement and compliance with the provisions of the compact, its by-laws and as directed by the Interstate Commission and performs other duties as directed by Commission or set forth in the By-laws.

ARTICLE IV.

THE STATE COUNCIL.

Each member state shall create a State Council for Interstate Adult Offender Supervision which shall be responsible for the appointment of the commissioner who shall serve on the Interstate Commission from that state. Each state council shall appoint as its commissioner the Compact Administrator from that state to serve on the Interstate Commission in such capacity under or pursuant to applicable law of the member state. While each member state may determine the membership of its own state council, its membership must include at least one representative from the legislative, judicial, and executive branches of government, victims groups and compact administrators. Each compacting state retains the right to determine the qualifications of the Compact Administrator who shall be appointed by the state council or by the Governor in consultation with the Legislature and the Judiciary. In addition to appointment of its commissioner to the National Interstate Commission, each state council shall exercise oversight and advocacy concerning its participation in Interstate Commission activities and other duties as may be determined by each member state including but not limited to, development of policy concerning operations and procedures of the compact within that state.

ARTICLE V.

POWERS AND DUTIES OF THE

INTERSTATE COMMISSION.

The Interstate Commission shall have the following powers:

(1) To adopt a seal and suitable by-laws governing the management and operation of the Interstate Commission.

(2) To promulgate rules which shall have the force and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this compact.

(3) To oversee, supervise and coordinate the interstate movement of offenders subject to the terms of this compact and any by-laws adopted and rules promulgated by the compact commission.

(4) To enforce compliance with compact provisions, Interstate Commission rules, and by-laws, using all necessary and proper means, including but not limited to, the use of judicial process.

(5) To establish and maintain offices.

(6) To purchase and maintain insurance and bonds.

(7) To borrow, accept, or contract for services of personnel, including, but not limited to, members and their staffs.

(8) To establish and appoint committees and hire staff which it deems necessary for the carrying out of its functions including, but not limited to, an executive committee as required by Article III which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder.

(9) To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the Interstate Commission's personnel policies and programs relating to, among other things, conflicts of interest, rates of compensation, and qualifications of personnel.

(10) To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of same.

(11) To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal, or mixed.

(12) To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal or mixed.

(13) To establish a budget and make expenditures and levy dues as provided in Article X of this compact.

(14) To sue and be sued.

(15) To provide for dispute resolution among Compacting States.

(16) To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

(17) To report annually to the legislatures, governors, judiciary, and state councils of the compacting states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

(18) To coordinate education, training and public awareness regarding the interstate movement of offenders for officials involved in such activity.

(19) To establish uniform standards for the reporting, collecting, and exchanging of data.

ARTICLE VI.

ORGANIZATION AND OPERATION OF

THE INTERSTATE COMMISSION.

Section A. By-laws

The Interstate Commission shall, by a majority of the Members, within twelve months of the first Interstate Commission meeting, adopt By-laws to govern its conduct as may be necessary or appropriate to carry out the purposes of the Compact, including, but not limited to: establishing the fiscal year of the Interstate Commission; establishing an executive committee and such other committees as may be necessary; providing reasonable standards and procedures:

(1) For the establishment of committees, and

(2) Governing any general or specific delegation of any authority or function of the Interstate Commission;

providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting; establishing the titles and responsibilities of the officers of the Interstate Commission; providing reasonable standards and procedures for the establishment of the personnel policies and programs of the Interstate Commission. Notwithstanding any civil service or other similar laws of any Compacting State, the By-laws shall exclusively govern the personnel policies and programs of the Interstate Commission; and providing a mechanism for winding up the operations of the Interstate Commission and the equitable return of any surplus funds that may exist upon the termination of the Compact after the payment and/or reserving of all of its debts and obligations; providing transition rules for 'start up' administration of the compact; establishing standards and procedures for compliance and technical assistance in carrying out the compact.

Section B. Officers and Staff

The Interstate Commission shall, by a majority of the Members, elect from among its Members a chairperson and a vice chairperson, each of whom shall have such authorities and duties as may be specified in the By-laws. The chairperson or, in his or her absence or disability, the vice chairperson, shall preside at all meetings of the Interstate Commission. The Officers so elected shall serve without compensation or remuneration from the Interstate Commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for any actual and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the Interstate Commission. The Interstate Commission shall, through its executive committee, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, and hire and supervise such other staff as may be authorized by the Interstate Commission, but shall not be a member.

Section C. Corporate Records of the Interstate Commission

The Interstate Commission shall maintain its corporate books and records in accordance with the By-laws.

Section D. Qualified Immunity, Defense and Indemnification

The Members, officers, executive director and employees of the Interstate Commission shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities; provided, that nothing in this paragraph shall be construed to protect any such person from suit and/or liability for any damage, loss, injury or liability caused by the intentional or willful and wanton misconduct of any such person. The Interstate Commission shall defend the Commissioner of a Compacting State, or his or her representatives or employees, or the Interstate Commission's representatives or employees, in any civil action seeking to impose liability, arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties or responsibilities; provided, that the actual or alleged act, error or omission did not result from intentional wrongdoing on the part of such person. The Interstate Commission shall indemnify and hold the Commissioner of a Compacting State, the appointed designee or employees, or the Interstate Commission's representatives or employees, harmless in the amount of any settlement or judgement obtained against such persons arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties or responsibilities, provided, that the actual or alleged act, error or omission did not result from gross negligence or intentional wrongdoing on the part of such person.

ARTICLE VII.

ACTIVITIES OF THE INTERSTATE COMMISSION.

The Interstate Commission shall meet and take such actions as are consistent with the provisions of this Compact.

Except as otherwise provided in this Compact and unless a greater percentage is required by the By-laws, in order to constitute an act of the Interstate Commission, such act shall have been taken at a meeting of the Interstate Commission and shall have received an affirmative vote of a majority of the members present.

Each Member of the Interstate Commission shall have the right and power to cast a vote to which that Compacting State is entitled and to participate in the business and affairs of the Interstate Commission. A Member shall vote in person on behalf of the state and shall not delegate a vote to another member state. However, a State Council shall appoint another authorized representative, in the absence of the commissioner from that state, to cast a vote on behalf of the member state at a specified meeting. The By-laws may provide for Members' participation in meetings by telephone or other means of telecommunication or electronic communication. Any voting conducted by telephone, or other means of telecommunication or electronic communication shall be subject to the same quorum requirements of meetings where members are present in person.

The Interstate Commission shall meet at least once during each calendar year. The chairperson of the Interstate Commission may call additional meetings at any time and, upon the request of a majority of the Members, shall call additional meetings.

The Interstate Commission's By-laws shall establish conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure any information or official records to the extent they would adversely affect personal privacy rights or proprietary interests. In promulgating such Rules, the Interstate Commission may make available to law enforcement agencies records and information otherwise exempt from disclosure, and may enter into agreements with law enforcement agencies to receive or exchange information or records subject to nondisclosure and confidentiality provisions.

Public notice shall be given of all meetings and all meetings shall be open to the public, except as set forth in the Rules or as otherwise provided in the Compact. The Interstate Commission shall promulgate Rules consistent with the principles contained in the 'Government in Sunshine Act,' 5 U.S.C. Section 552(b), as may be amended. The Interstate Commission and any of its committees may close a meeting to the public where it determines by two-thirds vote that an open meeting would be likely to:

(1) Relate solely to the Interstate Commission's internal personnel practices and procedures;

(2) Disclose matters specifically exempted from disclosure by statute;

(3) Disclose trade secrets or commercial or financial information which is privileged or confidential;

(4) Involve accusing any person of a crime, or formally censuring any person;

(5) Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

(6) Disclose investigatory records compiled for law enforcement purposes;

(7) Disclose information contained in or related to examination, operating or condition reports prepared by, or on behalf of or for the use of, the Interstate Commission with respect to a regulated entity for the purpose of regulation or supervision of such entity;

(8) Disclose information, the premature disclosure of which would significantly endanger the life of a person or the stability of a regulated entity;

(9) Specifically relate to the Interstate Commission's issuance of a subpoena, or its participation in a civil action or proceeding.

For every meeting closed pursuant to this provision, the Interstate Commission's chief legal officer shall publicly certify that, in his or her opinion, the meeting may be closed to the public, and shall reference each relevant exemptive provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any actions taken, and the reasons therefor, including a description of each of the views expressed on any item and the record of any rollcall vote (reflected in the vote of each Member on the question). All documents considered in connection with any action shall be identified in such minutes.

The Interstate Commission shall collect standardized data concerning the interstate movement of offenders as directed through its By-laws and Rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements.

ARTICLE VIII.

RULEMAKING FUNCTIONS OF THE

INTERSTATE COMMISSION.

The Interstate Commission shall promulgate Rules in order to effectively and efficiently achieve the purposes of the Compact including transition rules governing administration of the compact during the period in which it is being considered and enacted by the states.

Rulemaking shall occur pursuant to the criteria set forth in this Article and the By-laws and Rules adopted pursuant thereto. Such rulemaking shall substantially conform to the principles of the federal Administrative Procedure Act, 5 U.S.C.S. Section 551, et seq., and the Federal Advisory Committee Act, 5 U.S.C.S. app. 2, Section 1, et seq., as may be amended (hereinafter 'APA').

All Rules and amendments shall become binding as of the date specified in each Rule or amendment.

If a majority of the legislatures of the Compacting States rejects a Rule, by enactment of a statute or resolution in the same manner used to adopt the compact, then such Rule shall have no further force and effect in any Compacting State.

When promulgating a Rule, the Interstate Commission shall:

(1) Publish the proposed Rule stating with particularity the text of the Rule which is proposed and the reason for the proposed Rule;

(2) Allow persons to submit written data, facts, opinions and arguments, which information shall be publicly available;

(3) Provide an opportunity for an informal hearing; and

(4) Promulgate a final Rule and its effective date, if appropriate, based on the rulemaking record.

Not later than sixty days after a Rule is promulgated, any interested person may file a petition in the United States District Court for the District of Columbia or in the Federal District Court where the Interstate Commission's principal office is located for judicial review of such Rule. If the court finds that the Interstate Commission's action is not supported by substantial evidence, as defined in the APA, in the rulemaking record, the court shall hold the Rule unlawful and set it aside.

Subjects to be addressed within 12 months after the first meeting must at a minimum include:

(1) Notice to victims and opportunity to be heard;

(2) Offender registration and compliance;

(3) Violations/returns;

(4) Transfer procedures and forms;

(5) Eligibility for transfer;

(6) Collection of restitution and fees from offenders;

(7) Data collection and reporting;

(8) The level of supervision to be provided by the receiving state;

(9) Transition rules governing the operation of the compact and the Interstate Commission during all or part of the period between the effective date of the compact and the date on which the last eligible state adopts the compact;

(10) Mediation, arbitration and dispute resolution.

The existing rules governing the operation of the previous compact superceded by this Act shall be null and void twelve (12) months after the first meeting of the Interstate Commission created hereunder.

Upon determination by the Interstate Commission that an emergency exists, it may promulgate an emergency rule which shall become effective immediately upon adoption, provided that the usual rulemaking procedures provided hereunder shall be retroactively applied to said rule as soon as reasonably possible, in no event later than 90 days after the effective date of the rule.

ARTICLE IX.

OVERSIGHT, ENFORCEMENT, AND

DISPUTE RESOLUTION BY THE INTERSTATE COMMISSION.

Section A. Oversight

The Interstate Commission shall oversee the interstate movement of adult offenders in the compacting states and shall monitor such activities being administered in Non-compacting States which may significantly affect Compacting States.

The courts and executive agencies in each Compacting State shall enforce this Compact and shall take all actions necessary and appropriate to effectuate the Compact's purposes and intent. In any judicial or administrative proceeding in a Compacting State pertaining to the subject matter of this Compact which may affect the powers, responsibilities or actions of the Interstate Commission, the Interstate Commission shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes.

Section B. Dispute Resolution

The Compacting States shall report to the Interstate Commission on issues or activities of concern to them, and cooperate with and support the Interstate Commission in the discharge of its duties and responsibilities.

The Interstate Commission shall attempt to resolve any disputes or other issues which are subject to the Compact and which may arise among Compacting States and Noncompacting States.

The Interstate Commission shall enact a By-law or promulgate a Rule providing for both mediation and binding dispute resolution for disputes among the Compacting States.

Section C. Enforcement

The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions of this compact using any or all means set forth in Article XII, Section B, of this compact.

Section D. Extradition

In accordance with the laws of the United States, the duly accredited officers of a sending state may at all times enter a receiving state and there apprehend and retake any offender. For that purpose no formalities will be required other than establishing the authority of the officer and the identity of the offender to be retaken. All legal requirements to extradition of fugitives from justice are hereby expressly waived on the part of states party hereto, as to such offenders. The decision of the sending state to retake an offender shall be conclusive upon and not reviewable within the receiving state; however, if at the time when a state seeks to retake an offender there should be pending against the offender within the receiving state any criminal charge, or if the offender should be suspected of having committed within such state a criminal offense, the offender shall not be retaken without the consent of the receiving state until discharged from prosecution or from imprisonment for such offense. The duly accredited officers of the sending state will be permitted to transport prisoners being retaken through any and all states that are parties to this compact without interference.

ARTICLE X.

FINANCE.

The Interstate Commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

The Interstate Commission shall levy on and collect an annual assessment from each Compacting State to cover the cost of the internal operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, taking into consideration the population of the state and the volume of interstate movement of offenders in each Compacting State and shall promulgate a Rule binding upon all Compacting States which governs said assessment.

The Interstate Commission shall not incur any obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its By-laws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

ARTICLE XI.

COMPACTING STATES, EFFECTIVE

DATE AND AMENDMENT.

Any state, as defined in Article II of this compact, is eligible to become a Compacting State.

The Compact shall become effective and binding upon legislative enactment of the Compact into law by no less than 35 of the States. The initial effective date shall be the later of July 1, 2002, or upon enactment into law by the thirty-fifth jurisdiction. Thereafter it shall become effective and binding, as to any other Compacting State, upon enactment of the Compact into law by that State. The governors of Non-member states or their designees will be invited to participate in Interstate Commission activities on a non-voting basis prior to adoption of the compact by all states and territories of the United States.

Amendments to the Compact may be proposed by the Interstate Commission for enactment by the Compacting States. No amendment shall become effective and binding upon the Interstate Commission and the Compacting States unless and until it is enacted into law by unanimous consent of the Compacting States.

ARTICLE XII.

WITHDRAWAL, DEFAULT, TERMINATION,

AND JUDICIAL ENFORCEMENT

Section A. Withdrawal

Once effective, the Compact shall continue in force and remain binding upon each and every Compacting State; provided, that a Compacting State may withdraw from the Compact ("Withdrawing State') by enacting a statute specifically repealing the statute which enacted the Compact into law.

The effective date of withdrawal is the effective date of the repeal.

The Withdrawing State shall immediately notify the Chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this Compact in the Withdrawing State.

The Interstate Commission shall notify the other Compacting States of the Withdrawing State's intent to withdraw within sixty days of its receipt thereof.

The Withdrawing State is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal. Reinstatement following withdrawal of any Compacting State shall occur upon the Withdrawing State reenacting the Compact or upon such later date as determined by the Interstate Commission.

Section B. Default

If the Interstate Commission determines that any Compacting State has at any time defaulted ("Defaulting State') in the performance of any of its obligations or responsibilities under this Compact, the By-laws or any duly promulgated Rules the Interstate Commission may impose any or all of the following penalties:

(1) Fines, fees and costs in such amounts as are deemed to be reasonable as fixed by the Interstate Commission;

(2) Remedial training and technical assistance as directed by the Interstate Commission;

(3) Suspension and termination of membership in the compact. Suspension shall be imposed only after all other reasonable means of securing compliance under the By-laws and Rules have been exhausted. Immediate notice of suspension shall be given by the Interstate Commission to the Governor, the Chief Justice or Chief Judicial Officer of the state; the majority and minority leaders of the defaulting state's legislature, and the State Council.

The grounds for default include, but are not limited to, failure of a Compacting State to perform such obligations or responsibilities imposed upon it by this compact, Interstate Commission By-laws, or duly promulgated Rules. The Interstate Commission shall immediately notify the Defaulting State in writing of the penalty imposed by the Interstate Commission on the Defaulting State pending a cure of the default. The Interstate Commission shall stipulate the conditions and the time period within which the Defaulting State must cure its default. If the Defaulting State fails to cure the default within the time period specified by the Interstate Commission, in addition to any other penalties imposed herein, the Defaulting State may be terminated from the Compact upon an affirmative vote of a majority of the Compacting States and all rights, privileges and benefits conferred by this Compact shall be terminated from the effective date of suspension.

Within sixty days of the effective date of termination of a Defaulting State, the Interstate Commission shall notify the Governor, the Chief Justice or Chief Judicial Officer and the Majority and Minority Leaders of the Defaulting State's legislature and the state council of such termination.

The Defaulting State is responsible for all assessments, obligations and liabilities incurred through the effective date of termination including any obligations, the performance of which extends beyond the effective date of termination.

The Interstate Commission shall not bear any costs relating to the Defaulting State unless otherwise mutually agreed upon between the Interstate Commission and the Defaulting State.

Reinstatement following termination of any Compacting State requires both a reenactment of the Compact by the Defaulting State and the approval of the Interstate Commission pursuant to the Rules.

Section C. Judicial Enforcement

The Interstate Commission may, by majority vote of the Members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the Federal District where the Interstate Commission has its offices to enforce compliance with the provisions of the Compact, its duly promulgated Rules and By-laws, against any Compacting State in default. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorneys fees.

Section D. Dissolution of Compact

The Compact dissolves effective upon the date of the withdrawal or default of the Compacting State which reduces membership in the Compact to one Compacting State.

Upon the dissolution of this Compact, the Compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be wound up and any surplus funds shall be distributed in accordance with the By-laws.

ARTICLE XIII.

SEVERABILITY AND CONSTRUCTION.

The provisions of this Compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the Compact shall be enforceable.

The provisions of this Compact shall be liberally constructed to effectuate its purposes.

ARTICLE XIV.

BINDING EFFECT OF COMPACT AND OTHER LAWS.

Section A. Other Laws

Nothing herein prevents the enforcement of any other law of a Compacting State that is not inconsistent with this Compact.

All Compacting States' laws conflicting with this Compact are superseded to the extent of the conflict.

Section B. Binding Effect of the Compact

All lawful actions of the Interstate Commission, including all Rules and By-laws promulgated by the Interstate Commission, are binding upon the Compacting States.

All agreements between the Interstate Commission and the Compacting States are binding in accordance with their terms.

Upon the request of a party to a conflict over meaning or interpretation of Interstate Commission actions, and upon a majority vote of the Compacting States, the Interstate Commission may issue advisory opinions regarding such meaning or interpretation.

In the event any provision of this Compact exceeds the constitutional limits imposed on the legislature of any Compacting State, the obligations, duties, powers or jurisdiction sought to be conferred by such provision upon the Interstate Commission shall be ineffective and such obligations, duties, powers or jurisdiction shall remain in the Compacting State and shall be exercised by the agency thereof to which such obligations, duties, powers or jurisdiction are delegated by law in effect at the time this Compact becomes effective."



§ 42-9-82. Powers of Governor with respect to compact

With respect to the Interstate Compact for Adult Offender Supervision set out in Code Section 42-9-81:

(1) The Governor shall by executive order establish the initial composition, terms, and compensation of the Georgia State Council for Interstate Adult Offender Supervision required by Article IV of that compact, with the Governor making the appointments to those positions; except that any appointment to a position representing the legislative branch shall be made jointly by the Speaker of the House of Representatives and the President of the Senate and any appointment to a position representing the judicial branch shall be made by the Chief Justice of the Supreme Court;

(2) The Governor shall by executive order establish the qualifications, term, and compensation of the compact administrator required by Article IV of that compact, with the state council making the appointment of the compact administrator;

(3) The Governor shall by executive order provide for any other matters necessary for implementation of the compact at the time that it becomes effective; and

(4) Except as otherwise provided for in this Code section, the board may promulgate rules or regulations necessary to implement and administer the compact, subject to the provisions of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."






Article 5 - Fees

§ 42-9-90. Application fee required for transfer consideration

(a) As used in this Code section, the term:

(1) "Adult" means both individuals legally classified as adults and juveniles treated as adults by court order, statute, or operation of law.

(2) "Offender" means an adult placed under, or subject to supervision as the result of the commission of a criminal offense and released to the community under the jurisdiction of courts, paroling authorities, corrections, or other criminal justice agencies.

(3) "State" means a state of the United States, the District of Columbia, or any other territorial possessions of the United States.

(b) The department and the State Board of Pardons and Paroles shall be authorized to require any nonindigent adult offender to pay a $100.00 application fee when applying to transfer his or her supervision from Georgia to any other state or territory pursuant to the provisions of Articles 3 and 4 of this chapter.









Chapter 10 - Correctional Industries

§ 42-10-1. Short title

This chapter shall be known and may be cited as the "Correctional Industries Act."



§ 42-10-2. Correctional Industries Administration created; corporate powers generally

There is created, as a body corporate and politic, an instrumentality and public corporation of this state to be known as the "Georgia Correctional Industries Administration." It shall have perpetual existence. In such name it may contract and be contracted with, bring and defend actions, implead and be impleaded, and complain and defend in any and all courts.



§ 42-10-3. Board of Corrections as ex officio Correctional Industries Administration; commissioner as executive officer; powers generally

For the purposes of this chapter, the Board of Corrections shall constitute, ex officio, the Georgia Correctional Industries Administration. The board, constituted as the Georgia Correctional Industries Administration, shall have the power to perfect its own organization and to adopt such rules and bylaws as may be necessary for it to carry out its duties under this chapter. The commissioner of corrections shall serve as the executive officer of the administration.



§ 42-10-4. Powers of administration

The administration shall have, in addition to any other powers conferred by this chapter, the following powers:

(1) To have a seal and alter the same at pleasure;

(2) To acquire by purchase, lease, or otherwise and to hold, lease, and dispose of, in any manner, real and personal property of every kind and character for its corporate purposes;

(3) To appoint, upon the recommendations of its chief executive officer, such additional officers, agents, and employees as may, in its judgment, be necessary to carry on the business of the administration; to fix the compensation for such officers and employees; and to promote and discharge the same. However, all legal services for the administration shall be rendered by the Attorney General and his staff and no fee shall be paid to any attorney or law firm for legal services. The administration shall be authorized to pay such fees, stamps, and licenses and any court costs that may be incurred by virtue of the powers granted in this Code section;

(4) To have the same powers and authority possessed by the Department of Corrections in connection with the manufacture and sale of products and provision of services;

(5) To utilize any and all inmates who may be made available for its corporate purposes by the Department of Corrections. The administration shall not be required to make any payment to the Department of Corrections for the use of such labor and shall not compensate inmates employed in any industry or performing services at any correctional institution, except as otherwise provided by Article 6 of Chapter 5 of this title;

(6) To retain its earnings for expenditure upon any lawful purpose of the administration;

(6.1) To conduct vocational training of inmates without regard to their industrial or other assignment;

(6.2) To construct, erect, install, equip, repair, replace, maintain, and operate facilities of every character, consistent with its purposes; provided, however, that the Department of Corrections may not contract with the administration to transfer to it any capital outlay appropriations unless the appropriation was by line item expressly designating such a purpose; provided, further, the warehouse, the construction of which commenced in DeKalb County in 1988 by the administration, and all other facilities of the administration presently completed are ratified and approved;

(7) To turn any surplus over to the state treasury in the event that the administration shall accumulate a surplus in excess of the amount necessary for the efficient operation of the programs authorized by this chapter, except that an amount not to exceed 20 percent of that part of such surplus earnings as may be attributable to the production or services effort of any given production or other facility operated by or under the jurisdiction or supervision of the administration shall be creditable to the operating budget of the state operated penal institution upon which the production facility or services activity was based;

(8) To borrow money and to pledge any or all property owned by the administration as security therefor;

(9) To receive from any source, including, but not limited to, the state, municipalities and political subdivisions of the state, and the federal government, gifts and grants for its corporate purposes;

(10) To hold, use, administer, and expend such sum or sums as may be appropriated by authority of the General Assembly or the Office of Planning and Budget for any of the purposes of the administration;

(11) To provide training facilities for the prerelease rehabilitation and education of inmates confined in the state penal system;

(12) To contract with any department, agency, or instrumentality of the state and any political subdivision thereof for the furnishing of any service which the Department of Corrections may provide; and

(13) As provided for in Article 6 of Chapter 5 of Title 42 and as directed by the rules and regulations promulgated by the board, to administer and manage volunteer inmate work programs and to publicize and invite employers to participate in such programs.



§ 42-10-5. Responsibility for custodial care of inmates utilized by administration

The Department of Corrections shall have responsibility for the custodial care of all inmates utilized by the administration; and nothing in this chapter shall be construed to the contrary.






Chapter 11 - Interstate Corrections Compact

§ 42-11-1. Short title

This chapter shall be known and may be cited as the "Interstate Corrections Compact."



§ 42-11-2. Enactment and text of compact

The Interstate Corrections Compact is enacted into law and entered into by this state with any other states legally joining therein in the form substantially as follows:

INTERSTATE CORRECTIONS COMPACT

Article I. Purpose and Policy.

The party States, desiring by common action to fully utilize and improve their institutional facilities and provide adequate programs for the confinement, treatment and rehabilitation of various types of offenders, declare that it is the policy of each of the party States to provide such facilities and programs on a basis of cooperation with one another, thereby serving the best interests of such offenders and of society and effecting economies in capital expenditures and operational costs. The purpose of this Compact is to provide for the mutual development and execution of such programs of cooperation for the confinement, treatment and rehabilitation of offenders with the most economical use of human and material resources.

Article II. Definitions.

As used in this Compact, unless the context clearly requires otherwise:

(1) "State" means a State of the United States, the United States of America, a Territory or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico;

(2) "Sending State" means a State party to this Compact in which conviction or court commitment was had;

(3) "Receiving State" means a State party to this Compact to which an inmate is sent for confinement other than a State in which conviction or a court commitment was had;

(4) "Inmate" means a male or female offender who is committed, under sentence to or confined in a penal or correctional institution;

(5) "Institution" means any penal or correctional facility, including but not limited to a facility for the mentally ill or mentally defective, in which inmates as defined in (4) above may lawfully be confined.

Article III. Contracts.

(a) Each party State may make one or more contracts with any one or more of the other party States for the confinement of inmates on behalf of a sending State in institutions situated within receiving States. Any such contract shall provide for:

(1) its duration;

(2) payments to be made to the receiving State by the sending State for inmate maintenance, extraordinary medical and dental expenses, and any participation in or receipt by inmates of rehabilitative or correctional services, facilities, programs, or treatment not reasonably included as part of normal maintenance;

(3) participation in programs of inmate employment, if any; the disposition or crediting of any payments received by inmates on account thereof; and the crediting of proceeds from or disposal of any products resulting therefrom;

(4) delivery and retaking of inmates;

(5) such other matters as may be necessary and appropriate to fix the obligations, responsibilities and rights of the sending and receiving States.

(b) The terms and provisions of this Compact shall be a part of any contract entered into by the authority of or pursuant thereto, and nothing in any such contract shall be inconsistent therewith.

Article IV. Procedures and Rights.

(a) Whenever the duly constituted authorities in a State party to this Compact, and which has entered into a contract pursuant to Article III, shall decide that confinement in, or transfer of an inmate to, an institution within the territory of another party State is necessary or desirable in order to provide adequate quarters and care or an appropriate program of rehabilitation or treatment, said officials may direct that the confinement be within an institution within the territory of said other party State, the receiving State to act in that regard solely as agent for the sending State.

(b) The appropriate officials of any State party to this Contract shall have access, at all reasonable times, to any institution in which it has a contractual right to confine inmates for the purpose of inspecting the facilities thereof and visiting such of its inmates as may be confined in the institution.

(c) Inmates confined in an institution pursuant to the terms of this Compact shall at all times be subject to the jurisdiction of the sending State and may at any time be removed therefrom for transfer to a prison or other institution within the sending State, for transfer to another institution in which the sending State may have a contractual or other right to confine inmates, for release on probation or parole, for discharge, or for any other purpose permitted by the laws of the sending State; provided, that the sending State shall continue to be obligated to such payments as may be required pursuant to the terms of any contract entered into under Article III.

(d) Each receiving State shall provide regular reports to each sending State on the inmates of that sending State in institutions pursuant to this Compact including a conduct record of each inmate and certify said record to the official designated by the sending State, in order that each inmate may have official review of his or her record in determining and altering the disposition of said inmate in accordance with the law which may obtain in the sending State and in order that the same may be a source of information for the sending State.

(e) All inmates who may be confined in an institution pursuant to the provisions of this Compact shall be treated in a reasonable and humane manner and shall be treated equally with similar inmates of the receiving State as may be confined in the same institution. The fact of confinement in a receiving State shall not deprive any inmate so confined of any legal rights which said inmate would have had if confined in an appropriate institution of the sending State.

(f) Any hearing or hearings to which an inmate confined pursuant to this Compact may be entitled by the laws of the sending State may be had before the appropriate authorities of the sending State, or of the receiving State if authorized by the sending State. The receiving State shall provide adequate facilities for such hearings as may be conducted by the appropriate officials of a sending State. In the event such hearing or hearings are had before officials of the receiving State, the governing law shall be that of the sending State and a record of the hearing or hearings as prescribed by the sending State shall be made. Said record together with any recommendations of the hearing officials shall be transmitted forthwith to the official or officials before whom the hearing would have been had if it had taken place in the sending State. In any and all proceedings had pursuant to the provisions of this subdivision, the officials of the receiving State shall act solely as agents of the sending State and no final determination shall be made in any manner except by the appropriate officials of the sending State.

(g) Any inmate confined pursuant to this Compact shall be released within the territory of the sending State unless the inmate, and the sending and receiving States, shall agree upon release in some other place. The sending State shall bear the cost of such return to its territory.

(h) Any inmate confined pursuant to the terms of this Compact shall have any and all rights to participate in and derive any benefits or incur or be relieved of any obligations or have such obligations modified or his status changed on account of any action or proceeding in which he could have participated if confined in any appropriate institution of the sending State located within such State.

(i) The parent, guardian, trustee, or other person or persons entitled under the laws of the sending State to act for, advise, or otherwise function with respect to any inmate shall not be deprived of or restricted in his exercise of any power in respect to any inmate confined pursuant to the terms of this Compact.

Article V. Acts Not Reviewable in Receiving

State; Extradition.

(a) Any decision of the sending State in respect to any matter over which it retains jurisdiction pursuant to this Compact shall be conclusive upon and not reviewable within the receiving State, but if at the time the sending State seeks to remove an inmate from an institution in the receiving State there is pending against the inmate within such State any criminal charge or if the inmate is formally accused of having committed within such State a criminal offense, the inmate shall not be returned without the consent of the receiving State until discharged from prosecution or other form of proceeding, imprisonment or detention for such offense. The duly accredited officers of the sending State shall be permitted to transport inmates pursuant to this Compact through any and all States party to this Compact without interference.

(b) An inmate who escapes from an institution in which he is confined pursuant to this Compact shall be deemed a fugitive from the sending State and from the State in which the institution is situated. In the case of an escape to a jurisdiction other than the sending or receiving State the responsibility for institution of extradition or rendition proceedings shall be that of the sending State, but nothing contained herein shall be construed to prevent or affect the activities of officers and agencies of any jurisdiction directed toward the apprehension and return of an escapee.

Article VI. Federal Aid.

Any State party to this Compact may accept federal aid for use in connection with any institution or program, the use of which is or may be affected by this Compact or any contract pursuant hereto and any inmate in a receiving State pursuant to this Compact may participate in any such federally aided program or activity for which the sending and receiving States have made contractual provisions; provided, that if such program or activity is not part of the customary correctional regimen, express consent of the appropriate official of the sending State shall be required therefor.

Article VII. Entry Into Force.

This Compact shall enter into force and become effective and binding upon the States so acting when it has been enacted into law by any two States. Thereafter, this Compact shall enter into force and become effective and binding as to any other of said States upon similar action by such State.

Article VIII. Withdrawal and Termination.

This Compact shall continue in force and remain binding upon a party State until it shall have enacted a statute repealing the same and providing for the sending of formal written notice of withdrawal from the Compact to the appropriate officials of all other party States. An actual withdrawal shall not take effect until one year after the notices provided in said statute have been sent. Such withdrawal shall not relieve the withdrawing State from its obligations assumed hereunder prior to the effective date of withdrawal. Before the effective date of withdrawal, a withdrawing State shall remove to its territory, at its own expense, such inmates as it may have confined pursuant to the provisions of this Compact.

Article IX. Other Arrangements Unaffected.

Nothing contained in this Compact shall be construed to abrogate or impair any agreement or other arrangement which a party State may have with a non-party State for the confinement, rehabilitation or treatment of inmates nor to repeal any other laws of a party State authorizing the making of cooperative institutional arrangements.

Article X. Construction and Severability.

The provisions of this Compact shall be liberally construed and shall be severable. If any phrase, clause, sentence or provision of this Compact is declared to be contrary to the constitution of any participating State or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this Compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this Compact shall be held contrary to the constitution of any State participating therein, the Compact shall remain in full force and effect as to the remaining States and in full force and effect as to the State affected as to all severable matters.



§ 42-11-3. Powers and duties of Department of Corrections to carry out compact

The Department of Corrections is authorized to enter into contracts pursuant to the Interstate Corrections Compact and is directed to do all things necessary or incidental to the carrying out of this compact in every particular.






Chapter 12 - Prison Litigation Reform

§ 42-12-1. Short title

This chapter shall be known and may be cited as the "Prison Litigation Reform Act of 1996."



§ 42-12-2. Legislative findings and determinations

The General Assembly makes the following findings and determinations:

(1) The costs of litigation are rising dramatically. It is the responsibility of this body to seek out and adopt measures to rectify this situation. One source of the rise in litigation costs is frivolous prisoner lawsuits. Meritless lawsuits are being filed at an ever-increasing rate by prisoners who view litigation as a recreational exercise. To address the problems caused by the filing of nonmeritorious lawsuits and to relieve some of the burden placed on Georgia cities, counties, state agencies, the courts, and the Department of Corrections, this chapter is enacted.

(2) Before filing any sort of civil action, all citizens must evaluate the strengths of their claim in light of their own personal financial situation. Private individuals are forced to balance the strength of their case against the reality of court costs, filing fees, and the potential consequences of filing a frivolous or meritless lawsuit. Georgia's prisoners currently face no such dilemma. In light of the fact that all prisoners' needs are provided at city, county, or state expense, a prisoner cannot claim that his or her financial status or security would be compromised by a requirement to pay court costs and fees. To address this inequity, the General Assembly enacts this chapter.

(3) In forma pauperis status will continue to allow the filing of an action by a prisoner, thus providing the prisoner with the constitutional right to access to courts. Freezing of the prisoner's inmate account will hold the prisoner responsible for court costs and fees by seizing any future deposits into the account.



§ 42-12-3. Definitions

As used in this chapter, the term:

(1) "Action" means any civil lawsuit, action, or proceeding, including an appeal, filed by a prisoner but shall not include an appeal of a criminal proceeding; provided, however, that the provisions of Code Sections 42-12-4 through 42-12-7 shall not apply to petitions for writ of habeas corpus.

(2) "Court costs and fees" means the initial filing fee set by the clerk of court and all fees incident to service of the lawsuit or amendments.

(3) "Indigent prisoner" means a prisoner who has insufficient funds in the prisoner's inmate account at the time of filing to pay the appropriate filing fee.

(4) "Prisoner" means a person 17 years of age or older who has been convicted of a crime and is presently incarcerated or is being held in custody awaiting trial or sentencing.



§ 42-12-4. Payment from prisoner's inmate account for costs and fees of action commenced by prisoner

The following provisions shall apply when an indigent prisoner commences an action:

(1) The indigent prisoner shall pay the current balance of funds in the prisoner's inmate account;

(2) The clerk of court shall notify the superintendent of the institution in which the prisoner is incarcerated that an action has been filed. Notice to the superintendent shall include:

(A) The prisoner's name, inmate number, and civil action number; and

(B) The amount of the court costs and fees due and payable;

(3) Upon notification by the clerk of court that an indigent prisoner has commenced an action, the superintendent shall:

(A) Immediately freeze the prisoner's inmate account; and

(B) Order that all moneys deposited into the prisoner's inmate account be forwarded to the clerk until all court costs and fees are satisfied, whereupon the freezing of the account shall be terminated.



§ 42-12-5. In forma pauperis procedure; contents and service of affidavit; judicial determinations

(a) (1) A prisoner's affidavit of in forma pauperis status shall contain each of the following:

(A) The prisoner's identity, including any and all aliases, and the prisoner's inmate number;

(B) The nature and amount of any income as well as the source of that income;

(C) Real and personal property owned by the prisoner; and

(D) Cash and checking accounts held by the prisoner.

(2) The affidavit shall also contain the following sworn statement and signature of the prisoner:

I, , do swear and affirm under penalty of law that the

statements contained in this affidavit are true. I further attest

that this application for in forma pauperis status is not presented

to harass or to cause unnecessary delay or needless increase in the

costs of litigation.

(3) The affidavit shall contain a copy of the prisoner's inmate account of the last 12 months or the period of incarceration, whichever is less. The institution shall promptly provide said account information upon request.

(4) The prisoner shall serve the affidavit, including all attachments, on the court and all named defendants.

Failure by the prisoner to comply with this subsection shall result in dismissal without prejudice of the prisoner's action.

(b) (1) A judicial order authorizing a prisoner to proceed in forma pauperis shall not prevent the freezing of a prisoner's inmate account nor the forwarding of any future deposits into that account to the court in accordance with the provisions of this chapter.

(2) In the event that the court denies the prisoner's application for in forma pauperis status, the court shall give written notice to the inmate that the inmate's action will be dismissed without prejudice if the filing fees are not paid within 30 days of the date of the order.

(3) Upon the denial of in forma pauperis status the court shall make a finding as to whether in forma pauperis status was sought fraudulently, frivolously, or maliciously. If the court finds that the in forma pauperis status was sought fraudulently, frivolously, or maliciously, the action shall be dismissed with prejudice, and the court shall assess filing costs.

(4) If an action is dismissed without prejudice and the prisoner refiles the action in substantially the same form:

(A) All filing requirements including filing fees must be met in their entirety; and

(B) No amount paid for court fees in any earlier action or any part thereof shall be credited to the prisoner.



§ 42-12-6. Determination as to whether prisoner's action frivolous

Upon the dismissal of a prisoner action or upon the entry of judgment in favor of the responding party, the court shall make a finding as to whether the prisoner's action was frivolous. The court may award reasonable costs and attorney's fees to defendants or respondents if the court finds that:

(1) Any material allegation in the prisoner's in forma pauperis affidavit is false; or

(2) The action or any part of the action is malicious or frivolous as defined in Code Section 9-15-14.



§ 42-12-7. Deductions from prisoner's accounts; payment of costs and fees as condition of parole

(a) Fifty percent of the average monthly balance of the prisoner's account for the preceding 12 months during which the prisoner's account had a positive balance shall be deducted from the prisoner's account and paid over to the clerk of court for each instance that a court finds that the prisoner has done any of the following:

(1) Filed a false, frivolous, or malicious action or claim with the court;

(2) Brought an action or claim with the court solely or primarily for delay or harassment;

(3) Unreasonably expanded or delayed a judicial proceeding;

(4) Testified falsely or otherwise submitted false evidence or information to the court;

(5) Attempted to create or obtain a false affidavit, testimony, or evidence; or

(6) Abused the discovery process in any judicial action or proceeding.

(b) Payment of any past due court costs and fees incurred by the prisoner may be, pursuant to this subsection, a condition of parole, at the discretion of the State Board of Pardons and Paroles.



§ 42-12-7.1. Payment of fees from prisoner's inmate account upon filing of habeas corpus petition

The following provisions shall apply when an indigent prisoner files a petition for habeas corpus:

(1) The indigent prisoner shall pay the current balance of funds in the prisoner's inmate account;

(2) The clerk of court shall notify the superintendent of the institution in which the prisoner is incarcerated that a petition for habeas corpus has been filed. Notice to the superintendent shall include:

(A) The prisoner's name, inmate number, and civil action number; and

(B) The amount of the court costs and fees due and payable; and

(3) Upon notification by the clerk of court that an indigent prisoner has filed a petition for habeas corpus, the superintendent shall:

(A) Immediately freeze the prisoner's inmate account; and

(B) Order that all moneys deposited into the prisoner's inmate account be forwarded to the clerk until all court costs and fees are satisfied, whereupon the freezing of the account shall be terminated.



§ 42-12-7.2. Number of forma pauperis actions limited

In no event shall a prisoner file any action in forma pauperis in any court of this state if the prisoner has, on three or more prior occasions while he or she was incarcerated or detained in any facility, filed any action in any court of this state that was subsequently dismissed on the grounds that such action was frivolous or malicious, unless the prisoner is under imminent danger of serious physical injury.



§ 42-12-8. Appeals

Appeals of all actions filed by prisoners shall be as provided in Code Section 5-6-35.



§ 42-12-9. Records of prisoner actions

The clerk of court shall maintain a list of all prisoner actions along with the disposition of each action and the identity of the judge that handled the action.






Chapter 13 - International Transfer of Prisoners

§ 42-13-1. Short title

This chapter shall be known and may be cited as the "International Transfer of Prisoners Act."



§ 42-13-2. Compliance with treaty by Governor or designee

When a treaty is in effect between the United States and a foreign country providing for the transfer of convicted criminal offenders to those foreign countries of which such offenders are citizens or nationals, the Governor or the Governor's designee is authorized, subject to the terms of the treaty, to act on behalf of the State of Georgia and to consent to the transfer of such convicted criminal offenders. The Governor or his or her designee is authorized to develop policies, procedures, and processes to implement the provisions of this Code section.









Title 43 - Professions and Businesses

Chapter 1 - General Provisions

§ 43-1-1. Definitions

As used in this title, the term:

(1) "Division" means the professional licensing boards division created under Code Section 43-1-2.

(2) "Division director" means the individual appointed by the Secretary of State as director of the professional licensing boards division within the office of the Secretary of State.

(3) "Professional licensing board" means any board, bureau, commission, or other agency of the executive branch of state government which is created for the purpose of licensing or otherwise regulating or controlling any profession, business, or trade and which is placed by law under the jurisdiction of the director of the professional licensing boards division within the office of the Secretary of State.



§ 43-1-2. Appointment and general powers of division director; members and meetings of professional licensing boards; examination standards; roster of licensees; funding

(a) (1) There is created within the office of the Secretary of State the professional licensing boards division as successor to the office of the joint-secretary of the state examining boards. The Secretary of State is authorized and directed to appoint a director of the professional licensing boards division.

(2) Any action of the joint-secretary taken with regard to any state examining board prior to July 1, 2000, shall thereafter be deemed to be action taken by the director of the professional licensing boards division and that division director shall thereafter act in the stead of such joint-secretary and succeed to the powers and duties of the joint-secretary with regard to those state examining boards. The rights, privileges, entitlements, or duties of parties to contracts, leases, agreements, or other transactions entered into by the joint-secretary prior to July 1, 2000, shall continue to exist and shall not be impaired or diminished by reason of the succession of the division director to the powers and duties of the joint-secretary.

(b) The salary of the division director shall be fixed by the Secretary of State, and he or she shall hold office at the pleasure of the Secretary of State.

(c) The Secretary of State, notwithstanding any other provisions of law to the contrary, shall employ personnel as deemed necessary to carry out this chapter and to provide for all services required by each of the professional licensing boards and shall establish within the guidelines provided by the laws and rules and regulations of the State Personnel Board the qualifications of such personnel.

(d) The division director, with the approval of the Secretary of State, notwithstanding any other provisions of law to the contrary, shall enter into such contracts as are deemed necessary to carry out this chapter to provide for all services required by each of the professional licensing boards.

(e) The Secretary of State, notwithstanding any other provisions of law to the contrary, shall have the power to employ and shall set the qualifications and salary for a deputy division director and shall appoint executive directors as required who shall act in the absence of the division director and who shall perform such other functions of the division director under this chapter as the division director may designate. The deputy division director and executive directors as appointed shall be in the unclassified service and shall be excluded from the classified service as defined in Article 1 of Chapter 20 of Title 45.

(f) Notwithstanding any other provisions of law to the contrary, each member of the various professional licensing boards may receive the expense allowance as provided by subsection (b) of Code Section 45-7-21 and the same mileage allowance for the use of a personal car as that received by all other state officials and employees or a travel allowance of actual transportation cost if traveling by public carrier within the state. Any board member shall also be reimbursed for any conference or meeting registration fee incurred in the performance of his or her duties as a board member. For each day's service outside of the state as a board member, such member shall receive actual expenses as an expense allowance as well as the same mileage allowance for the use of a personal car as that received by other state officials and employees or a travel allowance of actual transportation cost if traveling by public carrier or by rental motor vehicle. Expense vouchers submitted by members of the various professional licensing boards are subject to approval of the president or chairperson of the respective board and the division director.

(g) All meetings and hearings of the respective professional licensing boards shall be held in the capitol, at the site of the office of the respective board, or at such other site as may be requested by the chairperson or president of a professional licensing board and approved by the division director.

(h) A majority of the appointed members of a professional licensing board shall constitute a quorum for the transaction of business by that board.

(h.1) Members of a professional licensing board shall serve until the expiration of the term for which they were appointed and until their successors have been appointed and qualified unless otherwise specified under the provisions of this title.

(i) A schedule of all meetings and hearings of the various professional licensing boards shall be maintained at the office of the division director and be available for public review.

(j) The division director may establish administrative standards for the examination of applicants for licensure by the various professional licensing boards, notwithstanding any other provisions of law to the contrary. These administrative standards may include the setting of date, time, and location of examinations, subject to the approval of the respective professional licensing boards. Notwithstanding any other provisions of law to the contrary, examination criteria, examination grading procedures, examination fees, examination passing score requirements, and other matters pertaining to the examination of applicants for licensure may be adopted by rules of the respective professional licensing boards as necessary to implement such examination standards. Examination standards, including examination criteria, grading procedures, and passing score requirements, developed in agreement or in conjunction with a national association of state boards or other related national association for the administration of a nationally recognized uniform examination may be adopted in lieu of state standards by the respective professional licensing boards.

(k) The division director shall prepare and maintain a roster containing the names and addresses of all current licensees for each of the various professional licensing boards. A copy of this roster shall be available to any person upon request at a fee prescribed by the division director sufficient to cover the cost of printing and distribution. The following shall be treated as confidential and need not be disclosed without the approval of the professional licensing board to which application is made:

(1) Applications and other personal information submitted by applicants, except to the applicant, staff, and the board;

(2) Information, favorable or unfavorable, submitted by a reference source concerning an applicant, except to the staff and the board;

(3) Examination questions and other examination materials, except to the staff and the board; and

(4) The deliberations of the board with respect to an application, an examination, a complaint, an investigation, or a disciplinary proceeding, except as may be contained in official board minutes.

(l) Funding for the office of the division director and the various professional licensing boards served by such office shall be contained in a common budget unit as defined in Part 1 of Article 4 of Chapter 12 of Title 45, the "Budget Act."



§ 43-1-3. Duties of division director; serving notice or process on boards through division director

(a) It shall be the duty of the division director:

(1) To bring together and keep all records relating to the professional licensing boards;

(2) To receive all applications for licenses;

(3) With the consent of the board concerned, to schedule the time and place for examinations;

(4) To schedule the time and place for all hearings;

(5) To issue certificates upon authority of the professional licensing board concerned; and

(6) Except as otherwise provided by law, to collect all fees required by law in connection with the licensing of trades and professions under such boards and to remit the same to the state treasurer for deposit into the general fund of the state. Notwithstanding any other provision of law, the division director is authorized to retain all funds received as collection fees for use in defraying the cost of collection of fees required under this chapter; provided, however, that nothing in this Code section shall be construed so as to allow the division director to retain any funds required by the Constitution of Georgia to be paid into the state treasury; and provided, further, that the division director shall comply with all provisions of Part 1 of Article 4 of Chapter 12 of Title 45, the "Budget Act," except Code Section 45-12-92, prior to expending any such funds.

(b) All orders and processes of the professional licensing boards shall be signed and attested by the division director, or his or her designee, in the name of the particular professional licensing board, with the seal of such board attached. Any notice or legal process necessary to be served upon any of the professional licensing boards may be served upon the division director.



§ 43-1-4. Expiration, renewal, and penalty dates of licenses and certificates; duration of validity; renewals

(a) The division director shall determine the expiration, renewal, and penalty dates for each license and certificate issued by the professional licensing boards through the office of the division director which is subject to renewal. Before becoming effective, these expiration, renewal, and penalty dates must be approved by the respective professional licensing boards.

(b) Each license and certificate issued by the professional licensing boards through the office of the division director which are subject to renewal shall be valid for up to two years and shall be renewable biennially on the renewal date established by the division director, as approved by the respective professional licensing boards.

(c) The division director is authorized to adopt the necessary rules and regulations to implement the biennial renewal of licenses and certificates in such manner as to ensure that the number of renewals is reasonably evenly distributed throughout each two-year period.



§ 43-1-5. Investigators for professional licensing boards

Persons hired for the purpose of conducting investigations for the professional licensing boards shall be designated as investigators and any person so designated shall have all the powers of a peace officer of this state when engaged in the enforcement of this title or of any of the laws creating or related to the professional licensing boards. Such investigators shall be authorized, upon the written approval of the division director, notwithstanding Code Sections 16-11-126 and 16-11-129, to carry firearms.



§ 43-1-6. Venue of actions involving professional licensing boards

The venue of any action involving the members of any professional licensing board shall be governed by the laws of this state pertaining to venue. The division director shall not be considered a member of any such board in determining the venue of any such action; and no court shall have jurisdiction of any such action solely by virtue of the division director residing or maintaining a residence within its jurisdiction.



§ 43-1-7. Determination of fees by professional licensing boards; refunds

Each professional licensing board is authorized to charge an examination fee, license fee, license renewal fee, or similar fee and may establish the amount of the fee to be charged. Each fee so established shall be reasonable and shall be determined in such a manner that the total amount of fees charged by the professional licensing board shall approximate the total of the direct and indirect costs to the state of the operations of the board. Fees may be refunded for good cause, as determined by the division director.



§ 43-1-8. Disposition of fees

Reserved. Repealed by Ga. L. 1984, p. 22, § 43, effective February 3, 1984.



§ 43-1-9. Point credit for veterans taking examinations given by professional licensing boards

Any applicant taking an examination required by any professional licensing board except the Georgia Board of Nursing shall receive points in the following manner:

(1) Any applicant who served on active duty in the armed forces of the United States or on active duty in a reserve component of the armed forces of the United States, including the National Guard, for a period of one year or more, of which at least 90 days were served during wartime or during any conflict when military personnel were committed by the President of the United States, shall be entitled to a credit of five points. Such points shall be added by the person grading the examination to the grade made by the applicant in answering the questions propounded in any such examination;

(2) Any applicant who is a disabled veteran and who served on active duty in the armed forces of the United States or on active duty in a reserve component of the armed forces of the United States, including the National Guard, during wartime or during any conflict when military personnel were committed by the President of the United States shall be entitled to a credit of five points if the disability was for an injury or illness incurred in the line of duty and such disability is officially rated at less than 10 percent at the time of taking the examination. Such points shall be added by the person grading the examination to the grade made by the applicant in answering the questions propounded in any such examination; and

(3) Any applicant who is a disabled veteran who served on active duty in the armed forces of the United States or on active duty in a reserve component of the armed forces of the United States, including the National Guard, during wartime or during any conflict when military personnel were committed by the President of the United States shall be entitled to a credit of ten points if the disability was for an injury or illness incurred in the line of duty and such disability is officially rated at 10 percent or above at the time of taking the examination. Such points shall be added by the person grading the examination to the grade made by the applicant in answering questions propounded in any such examination.



§ 43-1-10. Credit to veteran's grades when examination given in parts or by subject

If an examination given by a professional licensing board is required in parts or by subjects and the applicant is required to make a minimum grade on each of the parts or subjects, the points to which the applicant is entitled shall be added to the grade made on each part or subject before the average of his or her grade on all of the parts or subjects is determined.



§ 43-1-11. Veteran's examination to be graded prior to determination of eligibility for credit

A person grading an examination required by a professional licensing board shall first grade the examination without reference to veteran credit, determining thereafter from the proof submitted whether an applicant is a veteran and is entitled to such credit; if so, the credit shall be added; and if after such addition the applicant equals or exceeds the grade required to pass the examination, the applicant shall be entitled to be certified as having passed the examination.



§ 43-1-12. Duty of division director to inform applicants of availability of veteran credit; rules and regulations for implementing veteran credit program

It shall be the duty of the division director to inform applicants taking the examination of the provisions of Code Sections 43-1-9 through 43-1-11 and Code Section 43-1-13. The division director shall make such rules and regulations as are necessary in order to carry out the terms of Code Sections 43-1-9 through 43-1-11 and Code Section 43-1-13.



§ 43-1-13. Inapplicability of veteran credit provisions to applicants who were not honorably discharged

The provisions of Code Sections 43-1-9 through 43-1-12 relating to points to be allowed to veterans shall apply to any applicant, male or female, who comes within the classes specified in those Code sections except that such provisions shall not apply in any instance to an applicant who has not been honorably discharged.



§ 43-1-14. Authority of Governor to appoint qualified persons to professional licensing boards

The Governor is authorized to appoint any person who is otherwise qualified as provided by law to serve as a member of any professional licensing board for a regular term or for an unexpired term, notwithstanding the fact that the law creating such board requires the Governor to appoint members from a list of nominees submitted by a private organization or association.



§ 43-1-15. Itinerant entertainers

(a) All carnivals, road shows, and tent shows and all other itinerant entertainment not presented within any regularly licensed theater, auditorium, or other building permitted to be used for the offering of entertainment for value shall, before opening to the public or offering any amusement, entertainment, or other service to the public for value within this state:

(1) Designate a resident of this state as agent and lawful attorney in fact upon whom may be served all summons or other lawful processes in any action or proceeding against such carnival, circus, road show, tent show, or other itinerant show or itinerant entertainment for any action arising as a result of its appearance in this state. The name and address of such resident agent shall be filed with the judge of the probate court of each county in which such carnival, circus, or show is to be held. If no resident agent has been designated, the Secretary of State shall become such agent with all the foregoing authority, and service of such process shall be made by serving a copy of the petition with process attached thereto on the Secretary of State or an employee in his office designated by the Secretary of State as an agent to receive service in his name, or his successor in office, along with a copy of the affidavit to be submitted to the court pursuant to this Code section, and such service shall be sufficient service upon any such carnival, circus, or show, provided that notice of such service and a copy of the petition and process are forthwith sent by registered or certified mail or statutory overnight delivery by the plaintiff or his agent to the defendant, if its address is known, and that the defendant's return receipt and the plaintiff's affidavit of compliance herewith are appended to the summons or other process and are filed with said summons, petition, and other papers in the case in the court in which the action is pending. The Secretary of State shall charge and collect a fee as set out in Code Section 45-13-26 for service of process on him under this Code section;

(2) Secure an insurance policy or a bond, affording coverage to such carnival, circus, or show for the extent of its stay within this state, which insurance policy or bond shall be subject to any personal injury or death or property damages to the following limits:

(A) An indemnity bond subject to a limit of $100,000.00; or

(B) An insurance policy or public liability bond subject to a limit of $50,000.00 for personal injury or death or property damage sustained by any one person and subject to a limit of $100,000.00 for personal injuries or death or property damages sustained by two or more persons as a result of any one accident or event; and

(3) File a copy of such insurance policy or bond with the judge of the probate court in the county where the carnival, circus, or show is to be held or with both the judge of the probate court and the Secretary of State. The Secretary of State is authorized and directed to issue, upon the request of any carnival, circus, or show filing a copy of such insurance policy or bond in his office, a certificate of filing, stating the coverage afforded by the policy or bond and the effective dates, which certificate may be filed with the judge of the probate court of the county where the carnival, circus, or show is to be held in lieu of a copy of the policy or bond. The Secretary of State is authorized to prescribe and require such terms and conditions in such policies as he may deem necessary or advisable to protect the interests of the public in carrying out the purposes of this Code section, and he is further authorized to prescribe and require use of a standard form of bond and policy for use under this Code section.

(b) Any owner, manager, employee, or other person, excluding landowners on whose land a carnival, circus, road show, or itinerant show is operated, who shall cause or grant permission, either actual or constructive, to any carnival, circus, road show, tent show, or other itinerant show or itinerant entertainment or any part thereof to operate in violation of this Code section shall be guilty of a misdemeanor.



§ 43-1-16. Senate confirmation of appointments to professional licensing boards

Each person appointed by the Governor as a member of a professional licensing board shall be confirmed by the Senate; and any such appointment made when the Senate is not in session shall be effective until the appointment is acted upon by the Senate.



§ 43-1-17. Removal from office of member of a professional licensing board

The Governor, after notice and opportunity for hearing, may remove from office any member of a professional licensing board for any of the following:

(1) Inability or neglect to perform the duties required of members;

(2) Incompetence; or

(3) Dishonest conduct.



§ 43-1-18. Eligibility of consumer members of professional licensing boards to vote on all matters

Without affecting the eligibility to vote of any other member of a professional licensing board, each consumer member of a professional licensing board shall be eligible to vote on all matters brought before that board.



§ 43-1-19. Grounds for refusing to grant or revoking licenses; application of Administrative Procedure Act; subpoena powers; disciplinary actions; judicial review; reinstatement; investigations; complaints; surrender; probationary license

(a) A professional licensing board shall have the authority to refuse to grant a license to an applicant therefor or to revoke the license of a person licensed by that board or to discipline a person licensed by that board, upon a finding by a majority of the entire board that the licensee or applicant has:

(1) Failed to demonstrate the qualifications or standards for a license contained in this Code section, or under the laws, rules, or regulations under which licensure is sought or held; it shall be incumbent upon the applicant to demonstrate to the satisfaction of the board that he or she meets all the requirements for the issuance of a license, and, if the board is not satisfied as to the applicant's qualifications, it may deny a license without a prior hearing; provided, however, that the applicant shall be allowed to appear before the board if he or she so desires;

(2) Knowingly made misleading, deceptive, untrue, or fraudulent representations in the practice of a business or profession licensed under this title or on any document connected therewith; practiced fraud or deceit or intentionally made any false statement in obtaining a license to practice the licensed business or profession; or made a false statement or deceptive registration with the board;

(3) Been convicted of any felony or of any crime involving moral turpitude in the courts of this state or any other state, territory, or country or in the courts of the United States; as used in this paragraph, paragraph (4) of this subsection, and subsection (q) of this Code section, the term "felony" shall include any offense which, if committed in this state, would be deemed a felony, without regard to its designation elsewhere; and, as used in this paragraph and subsection (q) of this Code section, the term "conviction" shall include a finding or verdict of guilty or a plea of guilty, regardless of whether an appeal of the conviction has been sought;

(4) Been arrested, charged, and sentenced for the commission of any felony, or any crime involving moral turpitude, where:

(A) First offender treatment without adjudication of guilt pursuant to the charge was granted; or

(B) An adjudication of guilt or sentence was otherwise withheld or not entered on the charge, except with respect to a plea of nolo contendere.

The order entered pursuant to the provisions of Article 3 of Chapter 8 of Title 42, relating to probation of first offenders, or other first offender treatment shall be conclusive evidence of arrest and sentencing for such crime;

(5) Had his or her license to practice a business or profession licensed under this title revoked, suspended, or annulled by any lawful licensing authority other than the board; had other disciplinary action taken against him or her by any such lawful licensing authority other than the board; was denied a license by any such lawful licensing authority other than the board, pursuant to disciplinary proceedings; or was refused the renewal of a license by any such lawful licensing authority other than the board, pursuant to disciplinary proceedings;

(6) Engaged in any unprofessional, immoral, unethical, deceptive, or deleterious conduct or practice harmful to the public that materially affects the fitness of the licensee or applicant to practice a business or profession licensed under this title or is of a nature likely to jeopardize the interest of the public; such conduct or practice need not have resulted in actual injury to any person or be directly related to the practice of the licensed business or profession but shows that the licensee or applicant has committed any act or omission which is indicative of bad moral character or untrustworthiness. Such conduct or practice shall also include any departure from, or the failure to conform to, the minimal reasonable standards of acceptable and prevailing practice of the business or profession licensed under this title;

(7) Knowingly performed any act which in any way aids, assists, procures, advises, or encourages any unlicensed person or any licensee whose license has been suspended or revoked by a professional licensing board to practice a business or profession licensed under this title or to practice outside the scope of any disciplinary limitation placed upon the licensee by the board;

(8) Violated a statute, law, or any rule or regulation of this state, any other state, the professional licensing board regulating the business or profession licensed under this title, the United States, or any other lawful authority without regard to whether the violation is criminally punishable when such statute, law, or rule or regulation relates to or in part regulates the practice of a business or profession licensed under this title and when the licensee or applicant knows or should know that such action violates such statute, law, or rule; or violated a lawful order of the board previously entered by the board in a disciplinary hearing, consent decree, or license reinstatement;

(9) Been adjudged mentally incompetent by a court of competent jurisdiction within or outside this state; any such adjudication shall automatically suspend the license of any such person and shall prevent the reissuance or renewal of any license so suspended for so long as the adjudication of incompetence is in effect;

(10) Displayed an inability to practice a business or profession licensed under this title with reasonable skill and safety to the public or has become unable to practice the licensed business or profession with reasonable skill and safety to the public by reason of illness or the use of alcohol, drugs, narcotics, chemicals, or any other type of material;

(11) Failed to comply with an order for child support as defined by Code Section 19-11-9.3; it shall be incumbent upon the applicant or licensee to supply a notice of release to the board from the child support agency within the Department of Human Services indicating that the applicant or licensee has come into compliance with an order for child support so that a license may be issued or granted if all other conditions for licensure are met; or

(12) Failed to enter into satisfactory repayment status and is a borrower in default as defined by Code Section 20-3-295; it shall be incumbent upon the applicant or licensee to supply a notice of release to the board from the Georgia Higher Education Assistance Corporation indicating that the applicant or licensee has entered into satisfactory repayment status so that a license may be issued or granted if all other conditions for licensure are met.

(b) The provisions of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," with respect to emergency action by a professional licensing board and summary suspension of a license are adopted and incorporated by reference into this Code section.

(c) For purposes of this Code section, a professional licensing board may obtain, through subpoena by the division director, upon reasonable grounds, any and all records relating to the mental or physical condition of a licensee or applicant, and such records shall be admissible in any hearing before the board.

(d) When a professional licensing board finds that any person is unqualified to be granted a license or finds that any person should be disciplined pursuant to subsection (a) of this Code section or the laws, rules, or regulations relating to the business or profession licensed by the board, the board may take any one or more of the following actions:

(1) Refuse to grant or renew a license to an applicant;

(2) Administer a public or private reprimand, but a private reprimand shall not be disclosed to any person except the licensee;

(3) Suspend any license for a definite period or for an indefinite period in connection with any condition which may be attached to the restoration of such license;

(4) Limit or restrict any license as the board deems necessary for the protection of the public;

(5) Revoke any license;

(6) Condition the penalty upon, or withhold formal disposition pending, the applicant's or licensee's submission to such care, counseling, or treatment as the board may direct;

(7) Impose a fine not to exceed $500.00 for each violation of a law, rule, or regulation relating to the licensed business or profession; or

(8) Impose on a licensee or applicant fees or charges in an amount necessary to reimburse the professional licensing board for the administrative and legal costs incurred by the board in conducting an investigative or disciplinary proceeding.

(e) In addition to and in conjunction with the actions described in subsection (d) of this Code section, a professional licensing board may make a finding adverse to the licensee or applicant but withhold imposition of judgment and penalty; or it may impose the judgment and penalty but suspend enforcement thereof and place the licensee on probation, which may be vacated upon noncompliance with such reasonable terms as the board may impose.

(f) Initial judicial review of a final decision of a professional licensing board shall be had solely in the superior court of the county of domicile of the board. The court may assess reasonable and necessary attorney's fees and expenses of litigation in any such review if, upon the motion of any party or the court itself, it finds that an attorney or any party aggrieved by an action of the board appealed such action of the board or any part thereof when such appeal lacked substantial justification or when such appeal or any part thereof was interposed for delay or harassment or if it finds that an attorney or aggrieved party unnecessarily expanded the proceeding by other improper conduct. As used in this subsection, the term "lacked substantial justification" means substantially frivolous, substantially groundless, or substantially vexatious.

(g) In its discretion, a professional licensing board may reinstate a license which has been revoked or issue a license which has been denied or refused, following such procedures as the board may prescribe by rule; and, as a condition thereof, it may impose any disciplinary or corrective method provided in this Code section or the laws relating to the licensed business or profession.

(h) (1) The division director is vested with the power and authority to make, or cause to be made through employees or agents of the division, such investigations as he or she or a respective board may deem necessary or proper for the enforcement of the provisions of this Code section and the laws relating to businesses and professions licensed by that board. Any person properly conducting an investigation on behalf of a professional licensing board shall have access to and may examine any writing, document, or other material relating to the fitness of any licensee or applicant. The division director or his or her appointed representative may issue subpoenas to compel access to any writing, document, or other material upon a determination that reasonable grounds exist for the belief that a violation of this Code section or any other law relating to the practice of the licensed business or profession subject to regulation or licensing by such board may have taken place.

(2) The results of all investigations initiated by the board shall be reported solely to the board, and the records of such investigations shall be kept for the board by the division director, with the board retaining the right to have access at any time to such records. No part of any such records shall be released, except to the board, for any purpose other than a hearing before the board, nor shall such records be subject to subpoena; provided, however, that the board shall be authorized to release such records to another enforcement agency or lawful licensing authority.

(3) If a licensee is the subject of a board inquiry, all records relating to any person who receives services rendered by that licensee in his or her capacity as licensee shall be admissible at any hearing held to determine whether a violation of this chapter has taken place, regardless of any statutory privilege; provided, however, that any documentary evidence relating to a person who received those services shall be reviewed in camera and shall not be disclosed to the public.

(4) The board shall have the authority to exclude all persons during its deliberations on disciplinary proceedings and to discuss any disciplinary matter in private with a licensee or applicant and the legal counsel of that licensee or applicant.

(5) When a member of the public files a complaint with a professional licensing board or the division director against a licensee, within 30 days after the conclusion of the investigation of such complaint, the professional licensing board or the division director shall notify the complainant of the disposition of such complaint. Such notification shall include whether any action was taken by the board with regard to such complaint and the nature of such action. In addition, the division director and the board shall upon request by the complainant advise the complainant as to the status of the complaint during the period of time that such complaint is pending.

(i) A person, firm, corporation, association, authority, or other entity shall be immune from civil and criminal liability for reporting or investigating the acts or omissions of a licensee or applicant which violate the provisions of subsection (a) of this Code section or any other provision of law relating to a licensee's or applicant's fitness to practice a business or profession licensed under this title or for initiating or conducting proceedings against such licensee or applicant, if such report is made or action is taken in good faith, without fraud or malice. Any person who testifies or who makes a recommendation to a professional licensing board in the nature of peer review, in good faith, without fraud or malice, before the board in any proceeding involving the provisions of subsection (a) of this Code section or any other law relating to a licensee's or applicant's fitness to practice the business or profession licensed by the board shall be immune from civil and criminal liability for so testifying.

(j) Neither the issuance of a private reprimand nor the denial of a license by reciprocity nor the denial of a request for reinstatement of a revoked license nor the refusal to issue a previously denied license shall be considered to be a contested case within the meaning of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act"; notice and hearing within the meaning of such chapter shall not be required, but the applicant or licensee shall be allowed to appear before the board if he or she so requests. A board may resolve a pending action by the issuance of a letter of concern. Such letter shall not be considered a disciplinary action or a contested case under Chapter 13 of Title 50 and shall not be disclosed to any person except the licensee or applicant.

(k) If any licensee or applicant after reasonable notice fails to appear at any hearing of the professional licensing board for that licensee or applicant, the board may proceed to hear the evidence against such licensee or applicant and take action as if such licensee or applicant had been present. A notice of hearing, initial or recommended decision, or final decision of the board in a disciplinary proceeding shall be served personally upon the licensee or applicant or served by certified mail or statutory overnight delivery, return receipt requested, to the last known address of record with the board. If such material is served by certified mail or statutory overnight delivery and is returned marked "unclaimed" or "refused" or is otherwise undeliverable and if the licensee or applicant cannot, after diligent effort, be located, the division director, or his or her designee, shall be deemed to be the agent for service for such licensee or applicant for purposes of this Code section, and service upon that director, or that director's designee, shall be deemed to be service upon the licensee or applicant.

(l) The voluntary surrender of a license or the failure to renew a license by the end of an established penalty period shall have the same effect as a revocation of such license, subject to reinstatement in the discretion of a board. A board may restore and reissue a license to practice under the law relating to that board and, as a condition thereof, may impose any disciplinary sanction provided by this Code section or the law relating to that board.

(m) This Code section shall apply equally to all licensees or applicants whether individuals, partners, or members of any other incorporated or unincorporated associations, corporations, limited liability companies, or other associations of any kind whatsoever.

(n) Regulation by a professional licensing board of a business or profession licensed under this title shall not exempt that business or profession from regulation pursuant to any other applicable law, including but not limited to Part 2 of Article 15 of Chapter 1 of Title 10, the "Fair Business Practices Act of 1975."

(o) Subsections (a), (d), and (e) of this Code section shall be supplemental to and shall not operate to prohibit any professional licensing board from acting pursuant to those provisions of law which may now or hereafter authorize other disciplinary grounds and actions for that particular board. In cases where those other provisions of law so authorize other disciplinary grounds and actions but subsection (a), (d), or (e) of this Code section limits such grounds or actions, those other provisions shall apply so long as the requirements of subsection (q) of this Code section are met.

(p) (1) Notwithstanding any other provision of this Code section or title, when an applicant submits his or her application for licensure or renewal, together with proof of completion of a drug court division as set forth in Code Section 15-1-15, a mental health court division as set forth in Code Section 15-1-16, a veterans court division as set forth in Code Section 15-1-17, an operating under the influence court division as set forth in Code Section 15-1-19, or a family treatment court division as set forth in Code Section 15-11-70, a board shall issue the applicant a probationary license under the terms and conditions deemed appropriate by such board.

(2) Paragraph (1) of this subsection shall not supersede a board's consideration of an applicant's other prior criminal history or arrests or convictions that occur subsequent to completion of a court division identified in paragraph (1) of this subsection.

(q) (1) Notwithstanding paragraphs (3) and (4) of subsection (a) of this Code section or any other provision of law, no professional licensing board shall refuse to grant a license to an applicant therefor or shall revoke the license of a person licensed by that board due solely or in part to a conviction of any felony or due to any arrest, charge, and sentence for the commission of any felony unless such felony directly relates to the occupation for which the license is sought or held.

(2) In determining if a felony directly relates to the occupation for which the license is sought or held, the professional licensing board shall consider:

(A) The nature and seriousness of the felony and the relationship of the felony to the occupation for which the license is sought or held;

(B) The age of the person at the time the felony was committed;

(C) The length of time elapsed since the felony was committed;

(D) All circumstances relative to the felony, including, but not limited to, mitigating circumstances or social conditions surrounding the commission of the felony; and

(E) Evidence of rehabilitation and present fitness to perform the duties of the occupation for which the license is sought or held.



§ 43-1-19.1. Waiver of deductibles or copayments in health insurance plans; deceptive or misleading advertising

(a) For the purposes of applicable provisions of Code Section 43-1-19, it shall be considered a deceptive or misleading practice for any person duly licensed and authorized to provide any type of health care services to advertise, as an inducement to attract patients, the waiver of a deductible or copayment required to be made to such person under the patient's health insurance policy or plan.

(b) This Code section shall not apply to nonprofit community health centers which primarily serve indigent patients.

(c) Notwithstanding the provisions of any other law of this Code to the contrary, it shall not be considered a misleading, fraudulent, or deceptive act for a provider to waive occasionally such a deductible or copayment required to be made under the patient's health insurance contract, policy, or plan if the waiver is authorized by the insurer or if the waiver is based on an evaluation of the individual patient and is not a regular business practice of the person providing the health care services.



§ 43-1-19.2. License applications to include questions on prior revocation or denial of license

Each application for a license to practice a profession or business to be issued by a professional licensing board or any agency of the state shall include a question as to whether the applicant for such license:

(1) Has had revoked or suspended or otherwise sanctioned any license issued to the applicant by any board or agency in Georgia or any other state; or

(2) Was denied issuance of or, pursuant to disciplinary proceedings, refused renewal of a license by any board or agency in Georgia or any other state.

The question shall be answered under oath and the answer shall include the name of the board or agency which revoked, suspended, denied, refused renewal of, or otherwise sanctioned the license.



§ 43-1-20. Actions to enjoin unlicensed practice

A professional licensing board, the division director, or the appropriate prosecuting attorney may bring an action to enjoin the unlicensed practice by any person of a profession or business required to be licensed by a professional licensing board. The action to restrain and enjoin such unlicensed practice shall be brought in the superior court of the county where the unlicensed person resides. It shall not be necessary to allege or prove that there is no adequate remedy at law to obtain an injunction under this Code section.



§ 43-1-20.1. Cease and desist orders against persons practicing without a license; fine for violating order

(a) Notwithstanding any other provisions of the law to the contrary, after notice and hearing, a professional licensing board may issue a cease and desist order prohibiting any person from violating the provisions of this title by engaging in the practice of a business or profession without a license.

(b) The violation of any cease and desist order of a professional licensing board issued under subsection (a) of this Code section shall subject the person violating the order to further proceedings before the board, and the board shall be authorized to impose a fine not to exceed $500.00 for each transaction constituting a violation thereof. Each day that a person practices in violation of this title shall constitute a separate violation.

(c) Initial judicial review of the decision of the board entered pursuant to this Code section shall be available solely in the superior court of the county of domicile of the board.

(d) Nothing in this Code section shall be construed to prohibit a professional licensing board from seeking remedies otherwise available by statute without first seeking a cease and desist order in accordance with the provisions of this Code section.



§ 43-1-21. Release of information regarding investigations

The division director is authorized to provide to any lawful licensing authority of this or any other state, upon inquiry by such authority, information regarding a past or pending investigation of or disciplinary sanction against any applicant for licensure by that board or licensee of that board notwithstanding the provisions of subsection (h) of Code Section 43-1-19 or any other law to the contrary regarding the confidentiality of that information. Nothing in this Code section or chapter shall be construed to prohibit or limit the authority of that director to disclose to any person or entity information concerning the existence of any investigation for unlicensed practice being conducted against any person who is neither licensed nor an applicant for licensure by a professional licensing board.



§ 43-1-22. Inactive status licenses

The division director may provide for inactive status licenses for the various professional licensing boards.



§ 43-1-23. Exemption of licensees of professional licensing boards from filing with clerk of superior court

No licensee of a professional licensing board shall be required to file or record his license with the clerk of the superior court, and no clerk shall be required to report the filing or recordation of any such license.



§ 43-1-24. Licensed professionals subject to regulation by professional licensing board

Any person licensed by a professional licensing board and who practices a "profession," as defined in Chapter 7 of Title 14, the "Georgia Professional Corporation Act," or who renders "professional services," as defined in Chapter 10 of Title 14, "The Georgia Professional Association Act," whether such person is practicing or rendering services as a proprietorship, partnership, professional corporation, professional association, other corporation, limited liability company, or any other business entity, shall remain subject to regulation by that professional licensing board, and such practice or rendering of services in that business entity shall not change the law or existing standards applicable to the relationship between that person rendering a professional service and the person receiving such service, including but not limited to the rules of privileged communication and the contract, tort, and other legal liabilities and professional relationships between such persons.



§ 43-1-25. Authority of professional licensing boards to promulgate rules and regulations

Except as provided in subsection (o) of Code Section 43-1-19, Code Sections 43-1-16 through 43-1-24 shall apply to all professional licensing boards and licenses thereunder, except the Georgia Real Estate Commission and its licensees, notwithstanding any other law to the contrary, and each such professional licensing board may promulgate rules and regulations to implement the authority provided by the applicability of said provisions to said boards.



§ 43-1-26. Exemption of credentialed persons from licensure, registration, or certification in the state in connection with the Olympic and Paralympic Games; conditions and limitations; consent for certain medical services; automatic repeal

Reserved. Repealed by Ga. L. 1994, p. 480, § 1, effective December 31, 1996.



§ 43-1-27. Licensee required to notify licensing authority of felony conviction

Any licensed individual who is convicted under the laws of this state, the United States, or any other state, territory, or country of a felony as defined in paragraph (3) of subsection (a) of Code Section 43-1-19 shall be required to notify the appropriate licensing authority of the conviction within ten days of the conviction. The failure of a licensed individual to notify the appropriate licensing authority of a conviction shall be considered grounds for revocation of his or her license, permit, registration, certification, or other authorization to conduct a licensed profession.



§ 43-1-28. Volunteers in health care specialties

(a) This Code section shall be known and may be cited as the "Georgia Volunteers in Health Care Specialties Act."

(b) As used in this Code section, the term:

(1) "Health care board" means that professional licensing board which licenses a health care practitioner under this title.

(2) "Health care practitioner" means a chiropractor, registered professional nurse, podiatrist, optometrist, professional counselor, social worker, marriage and family therapist, occupational therapist, physical therapist, physician assistant, licensed practical nurse, certified nurse midwife, pharmacist, speech-language pathologist, audiologist, psychologist, or dietitian.

(3) "Health care specialty" means the practice of chiropractic, nursing, podiatry, optometry, professional counseling, social work, marriage and family therapy, occupational therapy, physical therapy, physician assistance, midwifery, pharmacy, speech-language pathology, audiology, psychology, or dietetics.

(4) "Unrestricted" means that no restrictions have been placed on a health care practitioner's license by a health care board, no sanctions or disciplinary actions have been imposed by a health care board on a health care practitioner, and a health care practitioner is not under probation or suspension by a health care board.

(c) Notwithstanding any other provision of law, each health care board shall issue a special license to qualifying health care practitioners whose health care specialty is licensed by that board under the terms and conditions set forth in this Code section. The special license shall only be issued to a person who:

(1) Is currently licensed to practice the applicable health care specialty in any health care specialty licensing jurisdiction in the United States and whose license is unrestricted and in good standing; or

(2) Is retired from the practice of the health care specialty or, in the case of a physician assistant, has an inactive license and is not currently engaged in such practice either full time or part time and has, prior to retirement or attaining inactive status, maintained full licensure unrestricted in good standing in the applicable health care specialty licensing jurisdiction in the United States.

(d) The special licensee shall be permitted to practice the health care specialty only in the noncompensated employ of public agencies or institutions, not for profit agencies, not for profit institutions, nonprofit corporations, or not for profit associations which provide health care specialty services only to indigent patients in areas which are underserved by that specialty or critical need population areas of the state, as determined by the board which licenses that specialty, or pursuant to Article 8 of Chapter 8 of Title 31.

(e) The person applying for the special license under this Code section shall submit to the appropriate health care board a copy of his or her health care specialty degree, a copy of his or her health care specialty license in his or her current or previous licensing and regulating jurisdiction, and a notarized statement from the employing agency, institution, corporation, association, or health care program on a form prescribed by that board, whereby he or she agrees unequivocally not to receive compensation for any health care specialty services he or she may render while in possession of the special license.

(f) Examinations by the health care board, any application fees, and all licensure and renewal fees may be waived for the holder of the special license under this Code section.

(g) If, at the time application is made for the special license, the health care practitioner is not in compliance with the continuing education requirements established by the health care board for the applicable health care specialty, the health care practitioner shall be issued a nonrenewable temporary license to practice for six months provided the applicant is otherwise qualified for such license.

(h) (1) Except as provided for in paragraph (2) of this subsection, the liability of persons practicing a health care specialty under and in compliance with a special license issued under this Code section and the liability of their employers for such practice shall be governed by Code Section 51-1-29.1, except that a podiatrist engaged in such practice and an employer thereof shall have the same immunity from liability as provided other health care practitioners under Code Section 51-1-29.1.

(2) The liability of persons practicing a health care specialty pursuant to Article 8 of Chapter 8 of Title 31 under and in compliance with a special license issued under this Code section and the liability of their employers for such practice shall be governed by the provisions of such article.

(i) This Code section, being in derogation of the common law, shall be strictly construed.



§ 43-1-29. Suspension of license for nonpayment of student loans; procedure; reinstatement

A professional licensing board shall suspend the license of a person licensed by that board who has been certified by a federal agency and reported to the board for nonpayment or default or breach of a repayment or service obligation under any federal educational loan, loan repayment, or service conditional scholarship program. Prior to the suspension, the licensee shall be entitled to notice of the board's intended action and opportunity to appear before the board according to procedures set forth by the division director in rules and regulations. A suspension of a license under this Code section is not a contested case under Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." A license suspended under this Code section shall not be reinstated or reissued until the person provides the licensing board a written release issued by the reporting agency stating that the person is making payments on the loan or satisfying the service requirements in accordance with an agreement approved by the reporting agency. If the person has continued to meet all other requirements for licensure during the period of suspension, reinstatement of the license shall be automatic upon receipt of the notice and payment of any reinstatement fee which the board may impose.



§ 43-1-30. Collection of work force and demographic data; procedure for collection and utilization

Reserved. Repealed by Ga. L. 2002, p. 615, § 3, effective December 31, 2007.



§ 43-1-31. Expiration of professional licenses of service members on active duty outside of state

(a) As used in this Code section, the term "service member" means an active duty member of the regular or reserve component of the United States armed forces, the United States Coast Guard, the Georgia National Guard, or the Georgia Air National Guard on ordered federal duty for a period of 90 days or longer.

(b) Any service member whose license to practice a profession issued pursuant to any provision of this title expired while such service member was serving on active duty outside the state shall be permitted to practice such profession in accordance with such expired license and shall not be charged with a violation of this title related to practicing a profession with an expired license for a period of six months from the date of his or her discharge from active duty or reassignment to a location within the state. Any such service member shall be entitled to renew such expired license without penalty within six months after the date of his or her discharge from active duty or reassignment to a location within the state. The service member must present to the applicable professional licensing board either a copy of the official military orders or a written verification signed by the service member's commanding officer to waive any charges.



§ 43-1-32. Limitations on licensure requirements for physicians and dentists; conditioning of licensing upon participation in public or private health insurance plans prohibited

(a) State licensure requirements for physicians and dentists in this state shall be granted based on demonstrated skill and academic competence. Licensure approval for physicians and dentists in this state shall not be conditioned upon or related to participation in any public or private health insurance plan, public health care system, public service initiative, or emergency room coverage.

(b) The Georgia Composite Medical Board and the Georgia Board of Dentistry shall be solely responsible for the licensure of physicians and dentists, respectively, in this state.



§ 43-1-33. Identification by health care practitioners to patients with regard to their license; short title; legislative findings; definitions; requirements for advertisements and signage; applicability; violations

(a) This Act shall be known and may be cited as the "Consumer Information and Awareness Act."

(b) The General Assembly hereby finds and declares that:

(1) There are numerous professional degrees that include the term "doctor," such as Doctor of Medicine (M.D.); Doctor of Osteopathy (D.O.); Doctor of Dental Surgery (D.D.S.); Doctor of Dental Medicine (D.M.D.); Doctor of Podiatric Medicine (D.P.M.); Doctor of Optometry (O.D.); Doctor of Chiropractic (D.C.); registered professional nurses or advanced practice registered nurses (nurse practitioners, clinical nurse specialists, certified nurse midwives, and certified nurse anesthetists) with doctorate degrees (D.N.P., D.N.S., Ph.D., or Ed.D.); audiologists with doctorate degrees (A.U.D.); speech-language pathologists with doctorate degrees (S.L.P.D. or Ph.D.); and other designations, which may be used by health care practitioners; and

(2) Each health care professional receives education and training that qualifies them to provide general and specialized services respectively. This training is necessary to correctly detect, diagnose, prevent, and treat serious health conditions.

(c) As used in this Code section, the term:

(1) "Advertisement" means any communication or statement, whether printed, electronic, or verbal, that names a health care practitioner in relation to his or her practice, profession, or institution in which the practitioner is employed, volunteers, or otherwise provides health care services. This term includes business cards, letterhead, patient brochures, e-mail, Internet, audio, and video.

(2) "Health care practice or facility" means a hospital, physician practice setting, nursing home, assisted living community, or personal care home.

(3) "Health care practitioner" means a:

(A) Chiropractor licensed pursuant to Chapter 9 of this title;

(B) Professional counselor, social worker, or marriage and family therapist licensed pursuant to Chapter 10A of this title;

(C) Dentist licensed pursuant to Chapter 11 of this title;

(D) Dietitian licensed or registered pursuant to Chapter 11A of this title;

(E) Advanced practice registered nurse, including nurse practitioner, certified registered nurse anesthetist, certified nurse midwife, clinical nurse specialist, registered professional nurse, and licensed practical nurse, licensed or registered pursuant to Chapter 26 of this title;

(F) Occupational therapist licensed pursuant to Chapter 28 of this title;

(G) Optometrist licensed pursuant to Chapter 30 of this title;

(H) Physical therapist licensed pursuant to Chapter 33 of this title;

(I) Physician or osteopath licensed pursuant to Chapter 34 of this title;

(J) Physician assistant licensed pursuant to Chapter 34 of this title;

(K) Acupuncturist licensed pursuant to Chapter 34 of this title;

(L) Podiatrist licensed pursuant to Chapter 35 of this title;

(M) Psychologist licensed pursuant to Chapter 39 of this title;

(N) Audiologist or speech-language pathologist licensed pursuant to Chapter 44 of this title;

(O) Pharmacist licensed pursuant to Chapter 4 of Title 26;

(P) Ophthalmic technician;

(Q) Medical assistant or certified nursing assistant; and

(R) Respiratory care professional certified pursuant to Article 6 of Chapter 34 of this title.

(d) (1) An advertisement by a health care practitioner shall identify the type of license the health care practitioner holds.

(2) This subsection shall not apply to an advertisement by a health care practice or facility and shall not be construed to require any such practice or facility in which multiple health care practitioners are employed to list in an advertisement the name of every health care practitioner so employed by such practice or facility.

(e) (1) A health care practitioner providing services in this state in a health care practice or facility shall conspicuously post and affirmatively communicate the practitioner's specific licensure to all current and prospective patients as follows:

(A) (i) The health care practitioner shall wear an identifier during all patient encounters that shall include:

(I) The health care practitioner's name; and

(II) The type of license or educational degree the health care practitioner holds.

(ii) The identifier shall be of sufficient size and be worn in a conspicuous manner so as to be visible and apparent. A lab coat or similar distinguishing clothing or uniform indicating the practitioner's specific licensure may be considered an identifier if such clothing or uniform meets the requirements of division (i) of this subparagraph.

(iii) An identifier shall not be required in an operating room or other setting where surgical or other invasive procedures are performed or in any other setting where maintaining a sterile environment is medically necessary.

(iv) An identifier shall not be required in any mental health setting where it would impede the psychotherapeutic relationship.

(v) If a safety or health risk to the health care practitioner or a patient would be created as a result of the practitioner wearing such identifier in a specified practice setting, an identifier shall not be required or may be modified by omitting or concealing the last name of the practitioner in accordance with the requirements of the health care practice or facility; and

(B) A health care practitioner in a health care practice or facility other than a hospital shall display in the reception area of such practice or facility a notice that clearly identifies the type of health care practitioners employed in such practice or facility and the right of a patient to inquire as to the type of license of the health care practitioner treating such patient. The notice shall be of sufficient size so as to be visible and apparent to all current and prospective patients.

(2) A health care practitioner who practices in more than one office shall place the identifier information conspicuously on such practitioner's website if he or she maintains a website.

(3) A health care practitioner who practices in a nonpatient care setting and who does not have any direct patient care interactions shall not be subject to the provisions of this subsection.

(4) A health care practice or facility which requires, as of the effective date of this Code section, its health care practitioners to wear an identification badge shall not be required to replace such badges to conform to the requirements of subparagraph (A) of paragraph (1) of this subsection.

(5) Except as otherwise provided by paragraph (6) of this subsection, this subsection shall only apply to health care practices and facilities where more than one type of health care practitioner interacts with patients in exam settings. This subsection shall not apply to health care practices or facilities in which only one type of health care practitioner practices.

(6) This subsection shall only apply to a dentist if such dentist is practicing in a hospital. This subsection shall only apply to a chiropractor or optometrist if such chiropractor or optometrist is practicing in a hospital, nursing home, assisted living community, or personal care home.

(f) A health care practitioner who intentionally violates any provision of this Code section may be subject to disciplinary action by the health care practitioner's professional licensing board. Notwithstanding the imposition of any sanction, the health care practitioner's professional licensing board may seek an injunction or other legal means as appropriate against such health care practitioner violating this Code section.

(g) A violation of this Code section shall not constitute a private cause of action.



§ 43-1-34. Military spouses and veterans licensure

(a) As used in this Code section, the term:

(1) "License" means a document, permit, certificate of registration, or other authorization issued by or on behalf of a professional licensing board or other board that is required under this title for a person to engage in a profession, business, or trade.

(2) "Military" means the United States armed forces, including the National Guard.

(3) "Military spouse" means a spouse of a service member or transitioning service member.

(4) "Other board" means a board created pursuant to this title that is not a professional licensing board.

(5) "Service member" means an active or reserve member of the armed forces, including the National Guard.

(6) "Transitioning service member" means a member of the military on active duty status or on separation leave who is within 24 months of retirement or 12 months of separation.

(b) No later than July 1, 2017, each professional licensing board and other board shall adopt rules and regulations implementing a process by which military spouses and transitioning service members may qualify for temporary licenses, licenses by endorsement, expedited licenses, or a combination thereof for each profession, business, or trade for which a license is issued. Such process may include the issuance of a license to an applicant based upon such applicant:

(1) Holding a license from another state for which the training, experience, and testing substantially meet or exceed the requirements under this state to obtain a license; and

(2) Obtaining a specialty, certification, training, or experience in the military while a service member which substantially meets or exceeds the requirements to obtain a license in this state.

(c) Any professional licensing board or other board created after June 30, 2016, shall adopt within one year of its creation the rules and regulations required by subsection (b) of this Code section.






Chapter 1A - Occupational Regulation Legislation Review

§ 43-1A-1. Short title

This chapter shall be known and may be cited as the "Georgia Occupational Regulation Review Law."



§ 43-1A-2. Legislative intent

The General Assembly finds that the need for and the effectiveness of establishing occupational licensure and certification in this state has not been systematically evaluated. It is the purpose of this chapter to ensure that no programs of licensure and certification shall hereafter be imposed upon any profession or business unless required for the safety and well-being of the citizens of this state. It is the further purpose of this chapter to authorize the periodic review of existing regulatory entities to ensure that the authority of such regulatory entities is applicable and necessary with relation to the current professional and business conditions of this state. Any actions of the council pursuant to this chapter are solely recommendations and shall be nonbinding.



§ 43-1A-3. Definitions

As used in this chapter, the term:

(1) "Applicant group" means any business or professional group or organization, any individual, or any other interested party which proposes that any business or professional group not presently regulated be regulated by the state.

(2) "Certificate" or "certification" means a voluntary process by which a statutory regulatory entity grants recognition to an individual who has met certain prerequisite qualifications specified by that regulatory entity and who may assume or use "certified" in the title or designation to perform prescribed occupational tasks.

(3) "Council" means the Georgia Occupational Regulation Review Council.

(4) "Grandfather clause" means a provision in a regulatory statute applicable to individuals engaged in the regulated business or profession prior to the effective date of the regulatory statute which exempts the individuals from meeting prerequisite qualifications set forth in the regulatory statute to perform prescribed occupational tasks.

(5) "Legislative committee of reference" means the standing legislative committee designated by the Speaker of the House of Representatives or the President of the Senate to consider proposed legislation introduced in their respective houses of the General Assembly to regulate any business or occupation not previously regulated.

(6) "License," "licensing," or "licensure" means authorization to engage in a business or profession which would otherwise be unlawful in the state in the absence of authorization. A license is granted to those individuals who meet prerequisite qualifications to perform prescribed business or professional tasks, who use a particular title, or who perform those tasks and use a particular title.

(7) "Regulate" or "regulation" means the process of licensure or certification as defined in this Code section.

(8) "Regulatory entity" means any state agency which regulates one or more professions, occupations, industries, businesses, or other endeavors in this state.

(9) "State agency" means each state board, bureau, commission, department, division, office, or other separate unit of state government created or established by law.



§ 43-1A-4. Occupational Regulation Review Council

(a) There is created the Georgia Occupational Regulation Review Council.

(b) The council shall consist of nine members:

(1) The comptroller general or his or her designee;

(2) The Secretary of State or his or her designee;

(3) The commissioner of public health or his or her designee;

(4) The director of the Office of Planning and Budget or his or her designee;

(5) The commissioner of natural resources or his or her designee;

(6) The state revenue commissioner or his or her designee;

(7) The Commissioner of Agriculture or his or her designee;

(8) The chairperson of the legislative committee of reference or that person's designee from that committee, but only when legislation referred by such committee is being considered by the council; and

(9) The chairperson of that standing committee of the General Assembly appointed by the presiding officer thereof pursuant to subsection (b) of Code Section 43-1A-5 or that chairperson's designee from that committee, but only when legislation of which that presiding officer was notified under subsection (b) of Code Section 43-1A-5 is being considered by the council.

(c) The director of the Office of Planning and Budget or his or her designee shall serve as chairperson of the council.

(d) Legislative members of the council appointed thereto pursuant to paragraphs (8) and (9) of subsection (b) of this Code section shall receive for their attendance of meetings of the council the same expense and mileage allowance authorized for legislative members of interim legislative committees.



§ 43-1A-5. Powers and duties of council

(a) It shall be the duty of the council to:

(1) Review all bills introduced in the General Assembly to license or certify a profession or business, which is not currently licensed or certified by the state, based on the criteria outlined in Code Section 43-1A-6; and

(2) Review each existing regulatory entity that is currently regulated pursuant to this title to determine the applicability and necessity of such regulatory entity's authority with relation to the current professional and business conditions of this state. The council shall conduct such review a minimum of once every seven years. All council meetings relating to a review of an existing regulatory entity pursuant to this paragraph shall be conducted in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(b) The chairperson of the legislative committee of reference shall provide written notification to the council of any proposed legislation introduced in that house of the General Assembly of which that committee is a standing committee if that legislation provides for the licensure or certification of a business or profession not currently licensed or certified by the state. That chairperson at the same time shall provide written notification of that legislation to the presiding officer of the house of the General Assembly in which that legislation was not introduced, and that presiding officer shall then appoint the chairperson of a standing committee of that house to serve as a member of the council for the purpose of considering that legislation, except that the chairperson so appointed may instead designate another member of that standing committee to serve as a member of the council for that purpose. Within a period of time not to exceed nine months from the date of such notification to the council, but in no event later than the convening date of the next succeeding regular session of the General Assembly, the council shall provide a formal report evaluating the need to regulate the business or profession based on the factors and information provided under Code Section 43-1A-7 to the chairperson of the legislative committee of reference, the committee chairperson appointed to the council pursuant to paragraph (9) of subsection (b) of Code Section 43-1A-4, the presiding officers of the House of Representatives and the Senate, and the legislative counsel. If, subsequent to a review pursuant to paragraph (2) of subsection (a) of this Code section, the council concludes changes are needed to the regulations of an existing regulatory entity, or that a regulatory entity's existence is no longer necessary or in the interests of the state, a formal report recommending such changes shall be completed and distributed in the same manner described previously herein. If the council determines a need for regulation, the report shall recommend an appropriate type of regulation and an appropriate state agency to oversee the regulation.

(c) The council shall work with the applicant group, the legislative committee of reference, and other interested parties in formulating its formal report.

(d) The head of a regulatory entity subject to review pursuant to paragraph (2) of subsection (a) of this Code section shall have the right to testify to the council to contribute its perspective and recommendations regarding potential changes to how such regulatory entity is regulated.



§ 43-1A-6. Review of proposed legislation

All bills introduced in the General Assembly to newly regulate a profession or business and all reviews of existing regulatory entities pursuant to paragraph (2) of subsection (a) of Code Section 43-1A-5 shall be reviewed according to the following criteria. In evaluating how or whether a profession or business shall hereafter be regulated, the following factors shall be considered:

(1) Whether the unregulated practice of the occupation may harm or endanger the health, safety, and welfare of citizens of this state and whether the potential for harm is recognizable and not remote;

(2) Whether the practice of the occupation requires specialized skill or training and whether the public needs and will benefit by assurances of initial and continuing occupational ability;

(3) Whether the citizens of this state are or may be effectively protected by other means;

(4) Whether the overall cost effectiveness and economic impact would be positive for citizens of this state; and

(5) Whether there are means other than state regulation to protect the interests of the state.



§ 43-1A-7. Required information for proposed regulation

Applicant groups and other interested parties shall explain in writing each of the following factors to the extent requested by the council and the legislative committee of reference:

(1) A definition of the problem and why regulation is necessary:

(A) The nature of the potential harm to the public if the business or profession is not regulated, and the extent to which there is a threat to public health and safety; and

(B) The extent to which consumers need and will benefit from a method of regulation identifying competent individuals engaged in the business or profession;

(2) The efforts made to address the problem:

(A) Voluntary efforts, if any, by members of the business or profession to establish a code of ethics or help resolve disputes between the business or professional group and consumers; and

(B) Recourse to and the extent of use of applicable law and whether it could be strengthened to control the problem;

(3) The alternatives considered:

(A) Regulation of business or professional employers rather than employees;

(B) Regulation of the program or service rather than the individuals;

(C) Registration of all individuals;

(D) Certification of all individuals;

(E) Other alternatives;

(F) Why the use of the alternatives specified in this paragraph would not be adequate to protect the public interest; and

(G) Why licensure would serve to protect the public interest;

(4) The benefit to the public if regulation is granted:

(A) The extent to which the incidence of specific problems present in the unregulated business or profession can reasonably be expected to be reduced by regulation;

(B) Whether the public can identify qualified individuals;

(C) The extent to which the public can be confident that regulated individuals are competent:

(i) Whether the proposed regulatory entity would be a board composed of members of the profession and public members, or a state agency, or both and, if appropriate, their respective responsibilities in administering the system of certification or licensure, including the composition of the board; the powers and duties of the board or state agency regarding examinations, investigations, and the disciplining of certified or licensed individuals; the promulgation of rules and a code of ethics; and how fees would be levied and collected to cover the expenses of administering and operating the regulatory system;

(ii) If there is a grandfather clause, whether such individuals will be required to meet the prerequisite qualifications established by the regulatory entity at a later date;

(iii) The nature of the standards proposed for certification or licensure as compared with the standards of other jurisdictions;

(iv) Whether the regulatory entity would be authorized to enter into reciprocity agreements with other jurisdictions; and

(v) The nature and duration of any training and whether applicants will be required to pass an examination; and, if an examination is required, by whom it will be developed and how the cost of development will be met; and

(D) Assurance to the public that regulated individuals have maintained their competence:

(i) Whether the certification or license will carry an expiration date; and

(ii) Whether renewal will be based only upon payment of a fee or whether renewal will involve reexamination, satisfactory completion of continuing education, peer review, or other enforcement;

(5) The extent to which regulation might harm the public:

(A) The extent to which regulation might restrict entry into the business or profession and whether the proposed standards are more restrictive than necessary to ensure safe and effective performance; and

(B) Whether there are similar professions to that of the applicant group which should be included in, or portions of the applicant group which should be excluded from, the proposed legislation;

(6) A description of the group proposed for regulation, including a list of associations, organizations, and other groups representing the business or profession in this state, an estimate of the number of individuals in each group, and whether the groups represent different levels of business or professional activity;

(7) The expected cost of regulation:

(A) The impact regulation might have on the costs of service to the public;

(B) The impact regulation might have on various types of insurance; and

(C) The initial and long-term cost to the state and to the general public of implementing the proposed legislation; and

(8) Any additional information requested by the council or the legislative committee of reference.



§ 43-1A-8. Preferred forms of regulation; role of General Assembly

(a) After evaluating the report of the council and any other desired information based on the criteria outlined in Code Section 43-1A-6 and considering governmental and societal costs and benefits, if the General Assembly finds that it is necessary to regulate a business or profession not previously regulated by law, the most appropriate alternative method of regulation should be implemented, consistent with the public interest and this Code section:

(1) Where the consumer may have a substantial basis for relying on the services of a profession or business, a system of certification should be implemented;

(2) Where apparent that adequate regulation cannot be achieved by means other than licensing, a system of licensing should be implemented; or

(3) Where regulation as defined in this chapter is deemed too restrictive and unnecessary to protect the public health and welfare, a less restrictive means of ensuring public protection, including, but not limited to, stricter civil action or criminal penalties, inspection requirements, or a system of registration, may be considered.

(b) The General Assembly may, with regard to an existing regulatory entity, and after evaluating the report of the council or any desired information, including, but not limited to, the criteria outlined in Code Section 43-1A-6 and any governmental and societal costs and benefits:

(1) Take no action if it has determined that such existing regulatory agency is efficiently regulated and that no action is necessary in the interests of the state;

(2) Amend the enabling legislation of such existing regulatory entity if it has determined that making such amendments shall more efficiently regulate such regulatory entity in a manner that is in the best interests of the state; or

(3) Repeal the enabling legislation of such existing regulatory entity if it has determined that the continuing regulation of such regulatory entity is no longer in the interests of the state.



§ 43-1A-9. Chapter not to limit legislature's constitutional powers

Nothing in this chapter shall be construed to limit the authority of the General Assembly to legislate as authorized by the Constitution.






Chapter 1B - Patient Self-Referral

§ 43-1B-1. Short title

This chapter shall be known and may be cited as the "Patient Self-referral Act of 1993."



§ 43-1B-2. Legislative intent

It is recognized by the General Assembly that the referral of a patient by a health care provider to a provider of designated health care services in which the health care provider has an investment interest represents a potential conflict of interest. The General Assembly finds that these referral practices may limit or eliminate competitive alternatives in the health care services market, may result in overutilization of health care services, may increase costs to the health care system, and may adversely affect the quality of health care. The General Assembly also recognizes, however, that it may be appropriate for health care providers to own entities providing health care services, and to refer patients to such entities, as long as certain safeguards are present in the arrangement. It is the intent of the General Assembly to provide guidance to health care providers regarding prohibited patient referrals between health care providers and entities providing health care services and to protect the citizens of Georgia from unnecessary and costly health care expenditures.



§ 43-1B-3. Definitions

As used in this chapter, the term:

(1) "Board" means any professional licensing board which, under the laws of this state, licenses, registers, or in any other way regulates any health care provider to whom this chapter applies.

(2) "Designated health services" means clinical laboratory services, physical therapy services, rehabilitation services, diagnostic imaging services, pharmaceutical services, durable medical equipment, home infusion therapy services (including related pharmaceuticals and equipment), home health care services, and outpatient surgical services.

(3) "Entity" means any individual, partnership, firm, corporation, or other business entity.

(4) "Fair market value" means value in arm's length transactions consistent with the general market value and, with respect to rentals or leases, the value of rental property for general commercial purposes, not taking into account its intended use, and, in the case of a lease of space, not adjusted to reflect the additional value the prospective lessee or lessor would attribute to the proximity or convenience to the lessor where the lessor is a potential source of patient referrals to the lessee.

(5) "Group practice" means a group of two or more health care providers legally organized as a partnership, professional corporation, or similar association:

(A) In which each health care provider who is a member of the group provides substantially the full range of services which the health care provider routinely provides, including medical care, consultation, diagnosis, or treatment, through the joint use of shared office space, facilities, equipment, and personnel;

(B) For which substantially all of the services of the health care providers who are members of the group are provided through the group and are billed in the name of the group and amounts so received are treated as receipts of the group; and

(C) In which the overhead expenses of and the income from the practice are distributed in accordance with methods previously determined by members of the group.

(6) "Health care provider" means a physician, chiropractor, podiatrist, optometrist, pharmacist, or physical therapist who is licensed or otherwise regulated under this title.

(7) "Immediate family member" means a health care provider's spouse, child, child's spouse, grandchild, grandchild's spouse, parent, parent-in-law, or sibling.

(8) "Investment interest" means an equity or debt security issued by an entity, including, without limitation, shares of stock in a corporation, units or other interests in a partnership, bonds, debentures, notes, or other equity interests or debt instruments. The following investment interests shall be excepted from this definition:

(A) An investment interest in an entity that is a provider of a designated health service solely in a rural area;

(B) An investment interest in notes, bonds, debentures, or other debt instruments issued by an entity which provides designated health services, as an integral part of a plan by such entity to acquire such investor's equity investment interest in the entity, provided that the interest rate is consistent with fair market value, and that the maturity date of the notes, bonds, debentures, or other debt instruments issued by the entity to the investor is not later than July 1, 1996;

(C) An investment interest in real property resulting in a landlord-tenant relationship between the health care provider and the entity in which the equity interest is held, unless the rent is determined, in whole or in part, by the business volume or profitability of the tenant or exceeds fair market value;

(D) A financial relationship between a university, college, or other entity providing education and training in the health sciences, including its owned and affiliated hospitals, and any entity or entities through which its faculty and employees who are health care providers provide designated health services; or

(E) An investment interest in a publicly held corporation with total assets over $50 million whose shares are traded on a national exchange or over-the-counter market if the investment interest is less than 1 percent of the corporation, there are no special stock classes for health care provider investors, and no income from the investment interest is tied to the volume of referrals.

(9) "Investor" means a health care provider or entity owning a legal or beneficial ownership or investment interest, directly or indirectly, including, without limitation, through an immediate family member, trust, or another entity related to the investor within the meaning of 42 C.F.R. subsection 413.17, in an entity.

(10) "Referral" means any referral of a patient for health care services, including, without limitation:

(A) The forwarding of a patient by a health care provider to another health care provider or to an entity which provides or supplies designated health services or any other health care item or service;

(B) The request or establishment of a plan of care by a health care provider which includes the provision of designated health services or other health care item or service; or

(C) The following orders, recommendations, or plans of care shall not constitute a referral by a health care provider:

(i) By a radiologist for diagnostic imaging services;

(ii) By a health care provider specializing in the provision of radiation therapy services for such services;

(iii) By a health care provider referring within the health care provider's group practice;

(iv) By a pathologist for diagnostic clinical laboratory tests and pathological examination services, if furnished by or under the supervision of such pathologist pursuant to a consultation requested by another health care provider;

(v) By a staff health care provider of a hospital referring a patient to the hospital at which the health care provider has current staff privileges;

(vi) By a health care provider for items or services provided by such health care provider or by a member of such health care provider's group practice to the patients of that health care provider or group practice or items or services provided or performed at the direction or under the supervision of such health care provider or group practice; or

(vii) By a health care provider when the patient is in need of emergency health care services where any delay in treatment could reasonably be expected to jeopardize the life or health of the person affected.

(11) "Rural area" means a county with a population density of no greater than 65 persons per square mile, as defined by the United States decennial census of 1990.



§ 43-1B-4. Prohibited actions; civil penalties; grounds for disciplinary action

Except as provided in this chapter:

(1) A health care provider may not refer a patient for the provision of designated health services to an entity in which the health care provider has an investment interest. This prohibition includes any consideration paid as compensation or in any manner which is a product of, or incident to, or in any other way related to any membership, proprietary interest, or co-ownership with an individual, group, or organization to whom patients, clients, or customers are referred or to any employer-employee or independent contractor relationship including, without limitation, those that may occur in a limited partnership, profit-sharing arrangement, or other similar arrangement with any person licensed under this title to whom these patients are referred;

(2) A board shall encourage the use by licensees of the declaratory statement procedure to determine the applicability of this Code section or any rule adopted pursuant to this Code section as it applies solely to the licensee. The board shall determine the name of any entity in which a health care provider investment interest has been approved pursuant to this Code section and the board shall adopt rules providing for periodic quality assurance and utilization review of such entities;

(3) No claim for payment may be presented by a health care provider or an entity to any individual, third-party payor, or other entity for a service furnished pursuant to a referral prohibited under this Code section, and, further, a third-party payor may request annually and receive from the health care provider a copy of the disclosure form provided for in subsection (a) of Code Section 43-1B-5;

(4) If the health care provider or entity collects any amount that was billed in violation of this Code section, the health care provider or entity shall refund such amount on a timely basis to the payor or individual, whichever is applicable;

(5) Any person who presents or causes to be presented a bill or a claim for service that such person knows or should know is for a service for which payment may not be made under paragraph (3) of this Code section and for which a refund has not been made under paragraph (4) of this Code section shall be subject to a civil penalty of not more than $15,000.00 for each such service;

(6) Any health care provider or other entity that enters into an arrangement or scheme, such as a cross-referral arrangement, which the health care provider or entity knows or should know has a principal purpose of assuring referrals by the health care provider to a particular entity which, if the health care provider directly made referrals to such entity, would be in violation of this Code section shall be subject to a civil penalty of not more than $50,000.00 for each such circumvention arrangement or scheme;

(7) Any health care provider or entity that divides fees or agrees to divide fees received for a designated health service with any health care provider or entity solely for referring a patient shall be subject to a civil penalty of not more than $15,000.00 for each such service. The board shall develop rules regarding the prohibition of fee division and charging of fees solely for referral of a patient; and

(8) A violation of this Code section by a health care provider shall constitute grounds for disciplinary action to be taken by the health care provider's respective board, including the potential for license revocation.



§ 43-1B-5. Disclosure form required; contents; posting; application of Code section; violation

(a) A health care provider shall not refer a patient to an entity in which such health care provider has an investment interest unless, prior to the referral, the health care provider furnishes the patient with a written disclosure form approved by the health care provider's respective board, informing the patient of:

(1) The existence of the investment interest;

(2) The name and address of each applicable entity in which the referring health care provider is an investor; and

(3) The patient's right to obtain the items or services for which the patient has been referred at the location or from the health care provider or supplier of the patient's choice unless otherwise restricted by law, including the entity in which the referring health care provider is an investor.

(b) The health care provider shall post a copy of the disclosure form provided for in subsection (a) of this Code section in a conspicuous public place in the health care provider's office.

(c) The provisions of this Code section shall apply to all referrals made prior to July 1, 1996, and to referrals expressly exempted from the prohibitions contained in this chapter on and after that date. Nothing in this Code section shall be construed so as to authorize any referral otherwise prohibited by this chapter on and after July 1, 1996.

(d) A violation of this Code section shall be grounds for disciplinary action by the board.



§ 43-1B-6. Entities excepted from prohibitions as to financing and referrals; requirements; regulation

(a) The provisions of Code Section 43-1B-4 shall not prohibit nor apply to the referral of patients to any entity or facility providing designated health services if there is no entity or facility of reasonable quality, price, or service in the community, alternative financing is not reasonably available, and all the following requirements are met:

(1) No health care provider shall be required to make referrals or otherwise generate business as a condition for becoming or remaining an investor, and all other individuals are given a bona fide opportunity to invest in the facility on the same terms as a referring health care provider;

(2) The facility shall not loan funds nor guarantee loans for referring health care providers, nor shall the income from the investment be based on the volume of referrals made by the health care provider;

(3) The health care provider complies with Code Section 43-1B-5, requiring disclosure of the investment interest to the patient; and

(4) The facility shall provide uncompensated health services for indigent or charity patients at a standard which meets or exceeds 3 percent of the gross revenues of the facility after provisions for bad debts and third-party adjustments have been deducted. The services offered shall be reasonably financially accessible to the residents of the facility's service area.

(b) The provisions of this Code section shall be regulated by the state Department of Community Health.



§ 43-1B-7. Exception for physicians treating workers' compensation claimants

Reserved. Repealed by Ga. L. 2006, p. 676, § 5/HB 1240, effective July 1, 2006.



§ 43-1B-8. Exception for health care providers with interest in health service regulated by federal law

Notwithstanding the provisions of this chapter, this chapter shall not apply to any health care provider or to any designated health service if the financial interest of such health care provider in such designated health service is restricted or regulated pursuant to any federal law which is applicable to such health care provider or designated health service and which covers private paying patients as well as medicare or Medicaid patients.






Chapter 1C - Georgia Professional Regulation Reform

§ 43-1C-1. Short title

This chapter shall be known and may be cited as the "Georgia Professional Regulation Reform Act."



§ 43-1C-2. Definitions

As used in this chapter, the term:

(1) "Governor" means the Governor of the State of Georgia or his or her designee.

(2) "Professional licensing board" means any board, bureau, commission, or other agency of the executive branch of state government which is created for the purpose of licensing or otherwise regulating or controlling any profession, business, or trade, including all boards, bureaus, commissions, or other agencies established pursuant to this title or Chapter 4 of Title 26; provided, however, that such term shall not include the State Bar of Georgia.

(3) "Rule" means a regulation, standard, or statement of general applicability, whether formal or informal, that implements, interprets, or prescribes law or policy or describes the organization, procedure, or practice requirements of any professional licensing board. Such term shall include the amendment or repeal of a prior rule but shall not include statements of policy or interpretation made as part of a decision in a contested case.



§ 43-1C-3. Executive oversight of professional licensing boards

(a) The Governor shall have the authority and duty to actively supervise the professional licensing boards of this state to ensure that their actions are consistent with clearly articulated state policy and shall therefore have the authority and duty to:

(1) Review and, in writing, approve or veto any rule before it is filed in the office of the Secretary of State if such rule is required to be filed in the office of the Secretary of State by Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," or before such rule becomes effective, if filing is not required;

(2) Review and, in writing, approve or veto any rule that is:

(A) Challenged via an appeal to the Governor after the denial of a petition filed pursuant to Code Section 50-13-9; or

(B) Submitted by a professional licensing board for review by the Governor;

(3) Review and, in writing, approve, remand, modify, or reverse any action by a professional licensing board that is:

(A) Challenged via an appeal to the Governor; or

(B) Submitted by a professional licensing board for review by the Governor; and

(4) Promulgate any regulations or executive orders necessary to effectuate the provisions of this chapter, including regulations or orders relating to the process, procedures, and timelines that will govern any appeal or submission filed in accordance with this Code section.

(b) Any review undertaken by the Governor pursuant to subsection (a) of this Code section shall be fully completed within 90 days.

(c) Nothing in this Code section shall be interpreted to subject the Governor to any of the administrative procedures of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."






Chapter 2 - Audit of Regulatory Agencies

§ 43-2-1. Legislative findings; purpose of chapter

The General Assembly finds that the effectiveness of many regulatory agencies which have been created in this state needs to be evaluated. It is the purpose of this chapter to establish a procedure for the review of regulatory agencies to increase their effectiveness and efficiency.



§ 43-2-2. "Regulatory agency" defined

As used in this chapter, the term "regulatory agency" means any board, bureau, or commission of the executive branch of state government in existence on July 1, 1992, or created by law after July 1, 1992, for the primary purpose of licensing or otherwise regulating or controlling any profession, business, or trade.



§ 43-2-3. Assignment of agencies to standing committees of Senate and House of Representatives; public hearings; factors considered in conducting audit

(a) The President of the Senate and the Speaker of the House of Representatives shall assign each of the regulatory agencies to a standing committee of their respective houses for the purpose of review. When a performance audit is conducted, the Senate and House committees to which a regulatory agency is assigned shall conduct a joint public hearing or hearings for the purpose of receiving testimony from the public and from the officials of the regulatory agency involved relative to the effectiveness and efficiency of the agency.

(b) When conducting a performance audit, the state auditor shall take into consideration, among others, the following factors:

(1) Whether the absence of regulation would significantly harm, affect, or endanger the public health, safety, or welfare;

(2) Whether there is a less restrictive method of regulation available which would adequately protect the public;

(3) The extent to which the regulatory agency has permitted qualified applicants to serve the public;

(4) The extent to which affirmative action requirements of state and federal statutes and constitutions have been complied with by the regulatory agency or the profession, business, or trade it regulates;

(5) The extent to which the regulatory agency has operated in the public interest and the extent to which its operation has been impeded or enhanced by existing statutes, procedures, practices, and rules and regulations, and any other circumstances, including budgetary, resource, and personnel matters;

(6) The extent to which the regulatory agency has recommended statutory changes to the General Assembly which would benefit the public as opposed to the persons it regulates;

(7) The extent to which the regulatory agency has required the persons it regulates to report to it concerning the impact of rules and decisions of the regulatory agency on the public regarding improved service, economy of service, and availability of service;

(8) The extent to which persons regulated by the regulatory agency have been required to assess problems in their profession, business, or trade which affect the public;

(9) The extent to which the regulatory agency has encouraged participation by the public in making its rules and decisions as opposed to participation solely by the persons it regulates;

(10) The efficiency with which formal public complaints filed with the regulatory agency concerning persons subject to regulation have been processed to completion by the regulatory agency; and

(11) The extent to which changes are necessary in the enabling laws of the regulatory agency to comply adequately with the factors listed in this subsection.



§ 43-2-4. Conduct of audit by state auditor; summary listing of findings; submission of copies; response

(a) The state auditor shall conduct a performance audit of any regulatory agency upon the request of a standing committee of the House or the Senate to which a regulatory agency is assigned. This audit shall include, without being limited to, a summary listing of the audit findings and a determination regarding each finding as to whether the regulatory agency, the division director, or both, or some other entity exercises major responsibilities in the area relating to the finding.

(b) A copy of each performance audit conducted pursuant to subsection (a) of this Code section shall be submitted, within 15 days after completion, to:

(1) Each member of the Senate and House standing committees to which the regulatory agency has been assigned for review under this chapter;

(2) The presiding officers of the Senate and House of Representatives;

(3) The Governor, the Attorney General, and the legislative counsel;

(4) The chairperson of the audited regulatory agency; and

(5) The division director.

(c) Within 30 days after submission of the performance audit, the regulatory agency and the division director shall each submit a written response as to each audit finding in those areas in which that agency or division director has been determined by the audit to exercise major responsibilities. Such response shall include, without being limited to, the following:

(1) Whether or not the agency or division director agrees with that finding and the reasons therefor;

(2) What steps have been or will be taken to address each issue raised in each finding, whether the steps are regulatory or proposed statutory changes, and the proposed effective date of any such regulatory changes; and

(3) If no steps have been or will be taken to address any issues raised in the finding, the reasons therefor.

(d) At the request of a standing committee assigned review, that response shall be updated and resubmitted by the division director and audited regulatory agency.

(e) Responses required by subsections (c) and (d) of this Code section shall be submitted to those persons designated in paragraphs (1), (2), and (3) of subsection (b) of this Code section to receive copies of performance audits.



§ 43-2-5. Reports of findings and recommendations

The Senate and House committees to which a regulatory agency has been assigned for review shall issue reports of their findings and recommendations to the Governor, to the regulatory agency involved, and to each member of the General Assembly. Such reports may be issued separately by the reviewing committees or jointly when a majority of the members of each reviewing committee are in agreement as to the recommendations and findings. Such reports shall contain copies of any legislation which must be enacted in order to fulfill the requirements of this chapter.






Chapter 3 - Accountants

§ 43-3-1. Short title

This chapter shall be known and may be cited as the "Public Accountancy Act of 2014."



§ 43-3-2. Definitions

As used in this chapter, the term:

(1) "Any other state" means the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, the Commonwealth of the Northern Marianas Islands, Guam, or a state other than Georgia.

(2) "Attest" means providing the following public accountancy services:

(A) Any audit to be performed in accordance with the professional standards adopted by the board's rules or regulations;

(B) Any review of a financial statement to be performed in accordance with the professional standards adopted by the board's rules or regulations;

(C) Any examination of prospective financial information to be performed in accordance with the professional standards for attestation engagements adopted by the board's rules or regulations;

(D) Any engagement to be performed in accordance with the professional standards related to public companies adopted by the board's rules or regulations; and

(E) Any examination, review, or agreed upon procedures engagement to be performed in accordance with the professional standards adopted by the board's rules or regulations, other than an examination of prospective financial information as described in subparagraph (C) of this paragraph.

(3) "Board" means the Georgia State Board of Accountancy.

(4) "Compilation" means providing a service to be performed in accordance with professional standards adopted by the board's rules or regulations that presents information in the form of financial statements that are the representation of management or owners without undertaking to express any assurance as to the statements.

(5) "CPA" means certified public accountant.

(6) "Executive director" means the individual appointed by the board to serve as the chief executive officer of the board.

(7) "Firm" means any proprietorship, partnership, corporation, association, or any other legal entity which is practicing public accountancy.

(8) "Peer review" means a study, appraisal, or review of one or more aspects of the professional work of a licensee that provides attest or compilation services, by a licensee who is not affiliated with the individual or firm being reviewed.

(9) "Practice of public accountancy" or "practicing public accountancy" means offering to perform or performing attest or compilation services or while holding oneself out in such manner as to state or imply that one is a licensee, offering to perform or performing for an individual or entity services involving:

(A) The use of accounting or auditing skills;

(B) Management advisory or other consulting services;

(C) The preparation of tax returns; or

(D) The furnishing of advice on tax matters.

(10) "Report" when used with reference to any attest or compilation service, means an opinion, report, or other form of language that states or implies assurance as to the reliability of the attested information or compiled financial statements and that also includes or is accompanied by any statement or implication that the person or firm issuing it has special knowledge or competence in accounting or auditing. Such a statement or implication of special knowledge or competence may arise from use by the issuer of the report of names or titles indicating that the person or firm is an accountant or auditor, or from the language of the report itself. Such term includes any form of language which disclaims an opinion when such form of language is conventionally understood to imply any positive assurance as to the reliability of the attested information or compiled financial statements referred to or special competence on the part of the person or firm issuing such language; and it includes any other form of language that is conventionally understood to imply such assurance or such special knowledge or competence.

(11) "State Accounting Office" means the office created under Code Section 50-5B-1.



§ 43-3-3. State Board of Accountancy; powers and duties; division within State Accounting Office; executive director selection and compensation; venue

(a) The State Board of Accountancy on June 30, 2014, is continued in existence as the Georgia State Board of Accountancy, and members serving on the State Board of Accountancy on June 30, 2014, shall continue to serve out his or her term of office on the Georgia State Board of Accountancy and until his or her respective successors are appointed and qualified.

(b) The board shall have all of the duties, powers, and authority granted by or necessary for the enforcement of this chapter.

(c) On and after July 1, 2014, the board shall be an attached agency for administrative purposes only to the State Accounting Office and shall not be considered a division as such term is defined in Code Section 43-1-1. The board shall neither be under the jurisdiction of the Secretary of State nor be under the direction of the director of the Professional Licensing Boards Division of the Secretary of State. The board shall not be subject to the provisions of Chapter 1 of this title.

(d) The board shall fix the compensation of an executive director. The executive director shall serve at the pleasure of the board. The executive director shall have those duties and powers prescribed by the board as further set forth in Code Section 43-3-6.

(e) The venue of any action involving members of the board shall be the county in which is found the primary office of the State Accounting Office. The executive director shall not be considered a member of the board in determining the venue of any such action, and no court shall have jurisdiction over any such action solely by virtue of the executive director residing or maintaining a residence within its jurisdiction.



§ 43-3-4. Membership of board; terms; removal; expense reimbursement

(a) The board shall consist of seven members, to be appointed by the Governor with the approval of the Senate. Any such appointment made when the Senate is not in session shall be effective until the appointment is acted upon by the Senate. Each member of the board shall be a resident of this state. Six members of the board shall be certified public accountants, all of whom shall be licensed in this state. One member of the board shall be appointed from the public at large and shall be an individual to whom neither this state nor any other state has ever issued a certificate, registration, license, or permit to engage in the practice of public accountancy.

(b) Each member of the State Board of Accountancy in office on June 30, 2014, shall remain in office until the expiration of his or her term and the appointment and approval of his or her successor.

(c) Any appointment or reappointment of board members shall be for a period of four years. The remaining portion of any unexpired term shall be filled by appointment by the Governor with the approval of the Senate. Upon the expiration of his or her term of office, a member shall continue to serve until his or her successor is appointed and qualified.

(d) No member of the board shall serve as such for more than two terms, consecutive or otherwise; and, for purposes of calculating the number of terms served, the filling of an unexpired term or terms for a total of more than 30 calendar months shall be treated as the serving of a full term.

(e) Any member of the board may be removed by the Governor for misconduct, incompetence, neglect of duty, or inability to perform the duties required of members. The membership on the board of any member whose license in this state has expired and has not been renewed, has become void, or has been revoked or suspended shall be automatically terminated simultaneously with any such expiration, voiding, revocation, or suspension.

(f) Each member of the board may receive the expense allowance as provided by subsection (b) of Code Section 45-7-21 and the same mileage allowance for the use of a vehicle as that received by other employees of this state or a travel allowance of actual transportation costs if traveling by public carrier. Each board member may be reimbursed for any conference or meeting registration fee incurred in the performance of his or her duties as a board member subject to the approval of the executive director. For each day's service in any other state as a board member, such member may receive actual expenses as an expense allowance. Expense vouchers submitted by board members shall be subject to approval by the executive director. A board member's travel outside of this state shall be allowed if such travel was approved by the executive director.



§ 43-3-5. Chairperson and secretary of board; meetings; seal; records of proceedings; appointment of committees and employees

(a) The board shall elect annually a chairperson from its members.

(b) The executive director shall serve as secretary of the board.

(c) The chairperson shall determine the date, time, and location of board meetings. Board meetings shall be held at the site of the primary office of the State Accounting Office unless otherwise specified by the chairperson. The chairperson shall provide three days' notice of any meeting; provided, however, that notice may be waived by instrument in writing executed before or after the meeting; provided, further, that attendance at a meeting of the board shall constitute a waiver of notice thereof. The chairperson may delegate the responsibility of setting the location, date, and time of board meetings and providing notice of meetings to the executive director. Board meetings may be conducted by audio or video conference calls, and participation in such a conference call shall constitute attendance at the meeting so conducted. Any action that might have been taken at a meeting of the board may be taken by the unanimous written consent of all members of the board.

(d) A majority of the members of the board shall constitute a quorum for the transaction of business of the board.

(e) The board shall have a seal which shall be judicially noticed.

(f) The board shall preserve all applications and keep records of all of its proceedings for six years. In any proceeding in court, civil or criminal, arising out of or founded upon this chapter, copies of the records of the board's proceedings signed by a member of the board and certified as correct under the seal of the board by the executive director shall be admissible in evidence in any court of this state without further proof.

(g) The board may appoint such committees or persons, who need not be members of the board, to advise or assist it in administration, investigation, and enforcement of the provisions of this chapter as the board deems necessary and shall be authorized to compensate any such persons or members of committees who are not members of the board in such amounts as it shall determine to be reasonable.



§ 43-3-6. Duties of executive director

(a) The executive director shall:

(1) Be a full-time employee of the State Accounting Office and shall serve as the secretary of the board. He or she shall be an individual of good moral character and shall possess such qualifications as the board may require;

(2) Take an oath to discharge faithfully the duties of the office;

(3) Keep all records related to the board;

(4) With the approval of the board, employ and fix the compensation of individuals as deemed necessary to assist in the duties of the board. If an employee will serve as an investigator, he or she shall have a level of experience or knowledge of the area of practice needing to be examined or investigated, including but not limited to accounting, auditing, and taxes, that is acceptable to the board;

(5) Schedule the time and location for all examinations and hearings;

(6) Maintain a schedule of all meetings and hearings of the board that shall be available for public review; and

(7) Make a report to the Governor on or before the second Tuesday in January of each year covering the activities of the board for the previous calendar year, which shall be made available to any member of the General Assembly upon request.

(b) With the approval of the board, the executive director may contract with any person or agency who is not an employee of the State Accounting Office to implement any provision of this chapter and to fulfill the responsibilities of the board.

(c) The executive director and other board employees shall be allowed reimbursement for travel and other expenses necessarily incurred in the performance of their duties in the same manner as other employees of this state and shall receive payment of the same in the manner provided for the board.



§ 43-3-7. Fees authorized

The board by rule or regulation shall be authorized to charge an examination fee, license fee, license renewal fee, or similar fee and may establish the amount of the fee to be charged by rule or regulation. Fees shall be reasonable and shall be determined in such a manner that the total amount of fees charged by the board shall approximate the total of the direct and indirect costs for the operation of the board. Fees may be refunded for good cause, as determined by the executive director.



§ 43-3-8. Rules and regulations; notice; hearings

(a) The board may promulgate and amend, from time to time, such rules or regulations, consistent with this chapter and Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," as it deems consistent with or required for the public welfare, for the administration of any provision of this chapter, or for the orderly conduct of the board's affairs. Such rules or regulations may include, without limiting the generality of the foregoing:

(1) Procedure for governing the conduct of matters before the board;

(2) Professional conduct for establishing and maintaining high standards of competence and integrity in the practice of public accountancy;

(3) Continuing professional education requirements for licensure as a certified public accountant;

(4) Governance of individuals or firms engaged in this state in the practice of public accountancy;

(5) Governance of firms established or maintained for the practice of public accountancy in this state and the conditions upon which licensure shall be granted, including any requirements that the board may deem necessary to monitor the practice of public accountancy to determine whether acceptable standards of competence and integrity in the practice of public accountancy are being maintained; and

(6) Any and all other rules or regulations which the board deems necessary or appropriate in exercising its functions under this chapter.

(b) The board shall adopt rules or regulations setting the professional standards in performing attest and compilation services, taking into account the American Institute for Certified Public Accountants Statements on Auditing Standards, the Statements on Standards for Accounting and Review Services, the Statements on Standards for Attestation Engagements, and the standards of the Public Company Accounting Oversight Board.

(c) Prior to the adoption, amendment, or repeal of any rule or regulation, the board shall give notice of its intended action in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." In connection with any rule-making proceeding, formal or informal, the board shall have the power to conduct hearings as provided in, and in accordance with, Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." No such notice shall be required prior to the adoption, amendment, or repeal of any interpretive rules, regulations, or general statements of policy, provided that such rules, regulations, or general statements shall be advisory only.



§ 43-3-9. Requirements for certificate of certified public accountant; disclosure of commissions from sale of insurance or financial products

(a) As used in this Code section, the term "good moral character" means fiscal integrity and a lack of any history of acts involving dishonesty or moral turpitude.

(b) The certificate of certified public accountant shall be granted by the board to any individual:

(1) Who has attained the age of 18;

(2) Who is, in the opinion of the board, of good moral character;

(3) Who meets the following requirements of education and experience:

(A) (i) Presentation to the board of such evidence as it may require that the applicant has received a baccalaureate degree or completed the requirements therefor, conferred by a college or university accredited by a national or regional accrediting organization recognized by the board, with a concentration in accounting or what the board determines to be the substantial equivalent of an accounting concentration, or with a nonaccounting concentration supplemented by what the board determines to be the substantial equivalent of an accounting concentration, including related courses in other areas of business administration.

(ii) After January 1, 1998, any individual who has not previously sat for the uniform written examination for the certificate of certified public accountant must have completed a total of 150 semester hours or 225 quarter hours of college education, including a baccalaureate degree awarded by a college or university accredited by either a national or regional accrediting organization recognized by the board. The total educational program shall include an undergraduate accounting concentration as defined by the board or what the board determines to be the substantial equivalent of an undergraduate accounting concentration; and

(B) One year of continuous experience in the accounting field relevant to the practice of public accountancy immediately preceding the date of application for the certificate or within a reasonable time prior to the date of such application as provided by the board by rule or regulation; provided, however, that the board may promulgate rules or regulations stating certain circumstances which shall constitute acceptable breaks in the continuity of such experience; provided, further, that the board may accept, in lieu of such year of experience in public accounting, evidence satisfactory to it of one year of continuous employment in the accounting field in industry, business, government, or college teaching; any combination of employment in such fields; or any combination of employment in such fields and the practice of public accountancy immediately preceding the date of application for the certificate or what the board determines to be the equivalent thereof; and provided, further, that any individual certificated as a certified public accountant under the laws of this state on July 1, 1977, shall be deemed to have the experience in the practice of public accountancy required by this subparagraph; and

(4) Who shall have passed an examination approved by the board in such related subjects as the board deems appropriate.

(c) If the board determines that an applicant lacks good moral character, the board may refuse to certify an applicant when it finds by a preponderance of the evidence that there is a substantial connection between the lack of good moral character of the applicant and the potential professional responsibilities of such applicant. When an applicant is found to be unqualified for a certificate because of lack of good moral character, the board shall furnish the applicant a statement containing the findings of the board and a complete listing of the evidence upon which the determination was based, and the applicant may request a hearing on that determination.

(d) Any individual or firm who holds a license as a certified public accountant and who is engaged in the sale of insurance or financial products for which such individual or firm receives commissions shall disclose in writing to the client the fact that the individual or firm will receive commissions from the sale to the client of any such insurance or financial products; provided, however, that the individual or firm shall not be required to disclose the actual amount of such commissions.



§ 43-3-10. Examinations for certified public accountants

(a) The board may provide, by rule or regulation, for the general scope of the examination described in paragraph (4) of subsection (b) of Code Section 43-3-9. The board may approve the examination and obtain advice and assistance in providing for and grading such examination and the executive director, with approval of the board, may contract with third parties to perform administrative services with respect to the examination as he or she deems appropriate.

(b) As a prerequisite to sit for the examination, applicants shall meet the education requirements provided in division (b)(3)(A)(ii) of Code Section 43-3-9.

(c) An applicant for the certificate of certified public accountant who has successfully completed the examination provided for in paragraph (4) of subsection (b) of Code Section 43-3-9 shall not use the CPA title or hold himself or herself out as a certified public accountant until he or she has the requisite education and experience and has received his or her certificate and license as a certified public accountant.

(d) The board, by rule or regulation, may provide for granting a credit to any applicant for satisfactory completion of an examination in any one or more of the subjects provided for in paragraph (4) of subsection (b) of Code Section 43-3-9 given by the licensing authority in any other state. Such rules or regulations shall include such requirements as the board deems appropriate to ensure that any examination approved as a basis for any such credit, in the judgment of the board, shall be at least as thorough as the examination approved by the board at the time of the granting of such credit.

(e) The board, by rule or regulation, may prescribe the time and conditions under which an applicant may retain credit for a portion or portions of the examination provided for in paragraph (4) of subsection (b) of Code Section 43-3-9.



§ 43-3-11. Certificate holder as "certified public accountant" or "public accountant"

Any individual who has received a certificate as a certified public accountant from the board and who holds a license may be styled and known as a "certified public accountant." Any certified public accountant may also be known as a "public accountant."



§ 43-3-12. Reciprocity for certified public accountants

The board, in its discretion, may waive the examination provided for in paragraph (4) of subsection (b) of Code Section 43-3-9 and may issue a certificate as a certified public accountant to any individual who possesses the qualifications specified in paragraphs (1) and (2) of subsection (b) of Code Section 43-3-9 and what the board determines to be the substantial equivalent of the qualifications under paragraph (3) of subsection (b) of Code Section 43-3-9 and who is a holder of a certificate as a certified public accountant, then in full force and effect, issued under the laws of any other state; provided, however, that the certificate held by such individual was issued by any other state after an examination which, in the judgment of the board, is the equivalent of the standard established by the board for examinations administered pursuant to paragraph (4) of subsection (b) of Code Section 43-3-9; and provided, further, that such privileges are extended to citizens of this state by any other state that originally granted the certificate. Notwithstanding the foregoing, the examination provided for in paragraph (4) of subsection (b) of Code Section 43-3-9 shall be waived by the board in the case of an applicant who has been engaged in public practice for a period of ten years in any other state pursuant to the authority of such state.



§ 43-3-13. Individuals holding certified public accountant certificates, live permits, or licenses as of July 1, 2014

Individuals who hold certified public accountant certificates, live permits, or licenses issued prior to July 1, 2014, under the laws of this state as they existed on June 30, 2014, shall not be required to undergo recertification or relicensure under this chapter but shall otherwise be subject to all applicable provisions of this chapter. Such certificates, live permits, and licenses issued prior to July 1, 2014, shall be considered certificates, live permits, and licenses issued under and subject to this chapter for all purposes.



§ 43-3-14. Application for certification by nonresidents

Application for certification by individuals who are not residents of this state shall constitute the appointment of the executive director as the agent for service of process in any action or proceeding against such applicant arising out of any transaction, activity, or operation connected with or incidental to the practice of public accountancy in this state by such nonresident holders of certified public accountant certificates.



§ 43-3-15. Foreign registered accountant

Notwithstanding any other provision of this chapter, on and after July 1, 2015, each foreign registered accountant who holds a license from the board and who is in good standing shall be certificated as a certified public accountant. On and after July 1, 2015, the board shall not consider any application for a foreign registered accountant.



§ 43-3-16. Licensure requirements for firms practicing public accountancy

(a) The board shall grant or renew the license of a firm practicing public accountancy to firms that meet the following requirements:

(1) (A) Partners, members, or shareholders owning at least a simple majority of the financial interest and voting rights of the firm shall be certified public accountants of this state or any other state in good standing, except that such partners, members, or shareholders who are certified public accountants and whose office location designated by such partners, members, or shareholders who are certified public accountants for purposes of substantial equivalency and reciprocity is in this state and who perform accounting services in this state shall be required to hold a license from this state.

(B) An individual who has substantial equivalency practice privileges under subsection (b) of Code Section 43-3-18 who performs services for which a firm licensure is required under paragraph (4) of subsection (b) of Code Section 43-3-18 shall not be required to obtain a certificate or license under this chapter;

(2) The firm shall be in compliance with all requirements and provisions of law governing the organizational form of the firm in any other state that is the firm's office location designation for purposes of substantial equivalency and reciprocity;

(3) The firm shall comply with all rules or regulations pertaining to firms licensed by the board;

(4) The resident manager, as such term is defined in the board's rules or regulations, of each office of the firm within this state in the practice of public accountancy shall be a certified public accountant of this state in good standing;

(5) Any firm that includes nonlicensee owners shall comply with the following rules:

(A) The firm shall designate the holder of a license in this state, or in the case of a firm which is required to be licensed pursuant to subparagraph (b) (1) (C) of this Code section, a licensee of any other state who meets the substantial equivalency practice privileges requirements set forth in subsection (b) of Code Section 43-3-18, who shall be responsible for the proper licensure of the firm and shall identify that individual to the board;

(B) All nonlicensee owners shall provide services or perform functions in the firm or the firm's affiliated entities; and

(C) The firm shall comply with such other requirements as the board may impose by rule or regulation;

(6) Any holder of a license in this state and any individual who qualifies for substantial equivalency practice privileges under subsection (b) of Code Section 43-3-18 who is responsible for supervising attest or compilation services and signs or authorizes someone to sign the accountant's report on behalf of the firm shall meet the competency requirements set by the board for such services; and

(7) Any holder of a license in this state and any individual who qualifies for substantial equivalency practice privileges under subsection (b) of Code Section 43-3-18 who signs or authorizes someone to sign the accountant's report on behalf of the firm shall meet the competency requirements set by the board.

(b) (1) The following firms shall be required to be licensed under this Code section:

(A) Any firm with a physical office in this state practicing public accountancy;

(B) Any firm with a physical office in this state that uses the title "CPA" or "CPA firm"; and

(C) Any firm that does not have a physical office in this state but performs any service described in subparagraph (A), (C), or (D) of paragraph (2) of Code Section 43-3-2 for a client that specifies a location in this state to which such service is directed.

(2) A firm that does not have a physical office in this state may perform services described in subparagraphs (B) and (E) of paragraph (2) or paragraph (4) of Code Section 43-3-2 for a client that specifies a location in this state to which any service described in subparagraph (A), (C), or (D) of paragraph (2) of Code Section 43-3-2 is directed and may use the title "CPA" or "CPA firm" without being licensed as provided in this Code section only if:

(A) It meets the qualifications described in paragraph (1) of subsection (a) of this Code section;

(B) It complies with the board's rules or regulations regarding peer review; and

(C) It performs such services through an individual with substantial equivalency practice privileges under subsection (b) of Code Section 43-3-18.

(3) A firm that does not have a physical office in this state and that is not subject to the requirements of subparagraph (C) of paragraph (1) or paragraph (2) of this subsection may perform other professional services, as such services are defined in the board's rules or regulations, included in the practice of public accountancy while using the title "CPA" or "CPA firm" in this state without being licensed under this Code section only if:

(A) It performs such services through an individual with substantial equivalency practice privileges under subsection (b) of Code Section 43-3-18; and

(B) It can lawfully perform such services in any other state where such individuals with substantial equivalency practice privileges have their office location designated by such individuals for purposes of substantial equivalency and reciprocity.

(c) Each firm required to be licensed under paragraph (1) of subsection (b) of this Code section shall be licensed biennially under this chapter with the board, provided that any firm for which such requirement becomes effective between biennial reporting periods shall become licensed with the board within 60 days. Such a firm shall be required to show that all attest and compilation services rendered in this state are under the supervision of an individual holding a license issued by the board or an individual with substantial equivalency practice privileges under subsection (b) of Code Section 43-3-18. The board, by rule or regulation, shall prescribe the procedure to be followed in effecting such licensure and the information which shall be required to be provided regarding the firm and its practice.

(d) A licensed firm shall file written notice to the board, within 60 days after the occurrence of the opening of a new office or the closing or change of address of any of its offices in this state. Each such office shall be under the supervision of a resident manager who may be a partner, principal, shareholder, member, or a staff employee holding a license in this state.

(e) Neither the denial of a firm license under this Code section nor the denial of the renewal of a firm license under Code Section 43-3-17 shall be considered to be a contested case within the meaning of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." Notice and hearing within the meaning of Chapter 13 of Title 50 shall not be required, but the applicant shall be allowed to appear before the board if he or she requests.



§ 43-3-17. Renewal of firm license

(a) In each renewal year, each firm licensed in this state pursuant to Code Section 43-3-16 which has issued an attest or compilation report within the 24 months preceding the date of expiration of the firm's license shall submit, with the application for renewal, evidence of satisfactory completion of a board approved peer review within the 36 months preceding the date of such firm's license expiration. Satisfactory completion shall mean that the firm has undergone the entire peer review process and that the report of the peer review indicates that the firm maintains acceptable standards of competence and integrity in the practice of public accountancy. Firms which have not issued an attest or compilation report within the 24 months preceding the date of the firm's license expiration shall submit written confirmation of such fact with the application for the firm's license renewal. The board may waive or modify the requirements of this subsection in cases of hardship or other such circumstances which the board deems appropriate. The provisions of this subsection shall not apply to the practice of an enrolled agent before the federal Internal Revenue Service or the Department of Revenue if the enrolled agent is not otherwise engaged in the practice of public accountancy in this state.

(b) No firm shall be licensed in this state which shall have failed to comply with the provisions of this Code section, applicable requirements of law, and rules or regulations promulgated by the board.

(c) This Code section shall be construed to apply only to firms required to be licensed under this chapter.



§ 43-3-18. Issuance of license to practice accountancy; substantial equivalency practice privilege for nonresidents

(a) A license to engage in the practice of public accountancy in this state shall be issued by the executive director, at the direction of the board, to each individual who is certificated as a certified public accountant under Code Section 43-3-9 or 43-3-12 or who shall have furnished evidence, satisfactory to the board, of compliance with the continuing professional education requirements of Code Section 43-3-19, and to firms licensed under Code Section 43-3-16, provided that such firms are maintained and licensed as required under Code Sections 43-3-16 and 43-3-17. There shall be a biennial license fee in an amount to be determined by the board.

(b) Individuals may practice under substantial equivalency practice privileges as follows:

(1) An individual whose office location designation by such individual for purposes of substantial equivalency and reciprocity is in any other state shall be presumed to have qualifications substantially equivalent to this state's requirements, shall have all the privileges of license holders of this state, and may practice public accountancy in this state without the requirement to obtain a license under this chapter or to otherwise notify the board or pay any license fee if the individual:

(A) Holds a current license as a certified public accountant from any other state which requires, as a condition of licensure, that an individual:

(i) Has at least 150 semester hours of college education including a baccalaureate or higher degree conferred by a college or university;

(ii) Achieves a passing grade on the Uniform Certified Public Accountant Examination; and

(iii) Possesses at least one year of experience, including providing any type of service or advice involving the use of accounting, attest, compilation, management advisory, financial advisory, tax, or consulting skills, which may be obtained through government, industry, academic, or public practice all of which was verified by a licensee; or

(B) Holds a current license as a certified public accountant from any other state which does not meet the requirements of subparagraph (A) of this paragraph but such individual's certified public accountant qualifications are substantially equivalent to those requirements. Any individual who passed the Uniform Certified Public Accountant Examination and holds a current license issued by any other state prior to January 1, 2012, may be exempt from the education requirement in division (1)(A)(i) of this subsection for purposes of this subparagraph;

(2) Notwithstanding any other provision of law, an individual who offers or renders professional services, as such services are defined in the board's rules or regulations, whether in person or by mail, telephone, or electronic means, under this Code section shall be granted substantial equivalency practice privileges in this state and no notice, license, fee, or other submission shall be provided by any such individual. Such an individual shall be subject to the requirements of paragraph (3) of this subsection;

(3) An individual licensee of any other state exercising the privilege afforded under this subsection, and any firm that employs such individual, shall simultaneously consent, as a condition of exercising this privilege:

(A) To the personal and subject matter jurisdiction and disciplinary authority of the board;

(B) To comply with the provisions of this chapter and the board's rules or regulations;

(C) That in the event the individual's license issued by any other state designated by such individual for purposes of substantial equivalency and reciprocity is not current, the individual shall cease practicing public accountancy in this state individually and on behalf of a firm; and

(D) To the appointment of the board that issued the individual's license as the individual's agent upon whom process may be served in any action or proceeding by this state's board against the individual;

(4) An individual who qualifies for the substantial equivalency practice privileges under this Code section who, for a client who specifies a location in this state to which any service under subparagraph (A), (C), or (D) of paragraph (2) of Code Section 43-3-2 is directed, may only perform such services through a firm that is licensed with the board under Code Section 43-3-16; and

(5) An individual qualifying for the substantial equivalency practice privileges under paragraph (1) of this subsection may provide expert witness services in this state and shall be deemed to be in compliance with Code Section 24-7-702 for purposes of such services.

(c) Subsection (b) of this Code section shall not be applied or construed to allow an individual to engage in the practice of public accountancy in this state based on substantial equivalency practice privileges unless such individual holds a current license as a certified public accountant in any other state which grants similar reciprocity to license holders in this state.



§ 43-3-19. Continuing professional education requirements

(a) When an individual for one year or more has been certificated as a certified public accountant and has maintained licensure under such status, his or her application for renewal of a license shall be accompanied or supported by such evidence as the board shall prescribe of satisfactory completion of continuing professional education as provided in this Code section, provided that the board may relax or suspend requirements of continuing professional education in instances where an applicant's health requires it or in instances of individual hardship.

(b) The board shall be authorized to promulgate rules or regulations providing for continuing professional education which shall include:

(1) The number of hours of acceptable continuing professional education, which shall not be less than 60 hours, required to renew a license;

(2) The assignment of credit for hours in excess of the minimum continuing professional education requirement;

(3) The proration of required continuing professional education hours;

(4) Criteria for continuing professional education programs;

(5) Accreditation of continuing professional education programs; and

(6) The assignment of credits for participation in continuing professional education programs.

(c) All provisions of this chapter relating to continuing professional education shall be administered by the board; and, in addition to the other powers conferred on the board by this chapter, the board shall have the authority to appoint a committee or committees composed of certified public accountants, as it deems appropriate, to administer, implement, and otherwise carry out the provisions of this chapter relating to continuing professional education. The board may enter into agreements with sponsors to provide continuing professional education.

(d) Any licensee who has attained the age of 70 shall be exempt from the continuing professional educational requirements of this Code section and paragraph (1) of Code Section 43-3-24.



§ 43-3-20. Investigations; admissibility of records; filing of complaint; immunity; hearing

(a) The executive director shall be vested with the power and authority to make, or cause to be made through employees or agents of the board, such investigations as the board may deem necessary or proper for the enforcement of the provisions of this chapter. Any person properly conducting an investigation on behalf of the board shall have access to and may examine any writing, document, electronically stored information, or other material relating to the fitness of any licensee or applicant. The executive director or his or her appointed representative may issue subpoenas to compel access to any writing, document, electronically stored information, or other material upon a determination that reasonable grounds exist for the belief that a violation of this chapter or any other law relating to the practice of public accountancy may have occurred.

(b) The results of all investigations initiated by the board shall be reported solely to the board, and the records of such investigations shall be kept for the board by the executive director, with the board retaining the right to have access at any time to such records. No part of any such records shall be released, except to the board, for any purpose other than a hearing before the board, nor shall such records be subject to subpoena; provided, however, that the board shall be authorized to release such records to another enforcement agency or licensing authority.

(c) If a licensee is the subject of a board inquiry, all records relating to any person who receives services rendered by such licensee in his or her capacity as licensee shall be admissible at any hearing held to determine whether a violation of this chapter has occurred, regardless of any statutory privilege; provided, however, that any documentary or electronic evidence relating to a person who received such services shall be reviewed in camera and shall not be subject to Article 4 of Chapter 18 of Title 50.

(d) The board shall have the authority to exclude all persons during its deliberations on disciplinary proceedings and to discuss any disciplinary matter in private with a licensee or applicant and the legal counsel for such licensee or applicant.

(e) An individual may file a complaint against a licensee or applicant by submitting his or her complaint to the board or the executive director. When a complaint is filed, within 30 days after the conclusion of the investigation of such complaint, the executive director shall notify the complainant of the disposition of such complaint. In addition, the executive director shall upon request by the complainant advise the complainant as to the status of the complaint during the period of time that such complaint is pending.

(f) An individual, firm, association, authority, or other entity shall be immune from civil liability and criminal prosecution for reporting or investigating the acts or omissions of a licensee or applicant which violate the provisions of this chapter relating to a licensee's or applicant's fitness to practice a business or profession licensed under this chapter or for initiating or conducting proceedings against such licensee or applicant, if such report is made or action is taken in good faith, without fraud or malice. Any individual who testifies or makes a recommendation to the board in the nature of peer review, in good faith, without fraud or malice, before the board in any proceeding involving the provisions of this chapter relating to a licensee's or applicant's fitness to practice the business or profession licensed by the board shall be immune from civil liability and criminal prosecution for so testifying.

(g) Neither the issuance of a private reprimand nor the denial of a license by reciprocity nor the denial of a request for reinstatement of a revoked license nor the refusal to issue a previously denied license shall be considered to be a contested case within the meaning of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act"; notice and hearing within the meaning of Chapter 13 of Title 50 shall not be required, but the licensee or applicant shall be allowed to appear before the board if he or she so requests. The board may resolve a pending action by the issuance of a letter of concern. Such letter shall not be considered a disciplinary action or a contested case under Chapter 13 of Title 50 and shall not be disclosed to any individual except the licensee or applicant.

(h) If a licensee or applicant after reasonable notice fails to appear at any hearing of the board for such licensee or applicant, the board may proceed to hear the evidence against such licensee or applicant and take action as if such licensee or applicant had been present. A notice of hearing, initial or recommended decision, or final decision of the board in a disciplinary proceeding shall be served personally upon the licensee or applicant or served by certified mail or statutory overnight delivery, return receipt requested, to the last known address of record with the board. If such material is served by certified mail or statutory overnight delivery and is returned marked "unclaimed" or "refused" or is otherwise undeliverable and if the licensee or applicant cannot, after diligent effort, be located, the executive director, or his or her designee, shall be deemed to be the agent for service for such licensee or applicant for purposes of this Code section, and service upon the executive director, or his or her designee, shall be deemed to be service upon the licensee or applicant.

(i) The voluntary surrender of a license or the failure to renew a license by the end of an established penalty period shall have the same effect as a revocation of such license, subject to reinstatement at the discretion of the board. The board may restore and reissue a license in the practice of public accountancy and, as a condition thereof, may impose any disciplinary sanction provided by this chapter.

(j) Regulation by the board under this chapter shall not exempt the practice of public accountancy from regulation pursuant to any other applicable law, including but not limited to Part 2 of Article 15 of Chapter 1 of Title 10, the "Fair Business Practices Act of 1975."

(k) For purposes of this Code section, the board may obtain, through subpoena by the executive director, upon reasonable grounds, any and all records relating to the mental or physical condition of a licensee or applicant, and such records shall be admissible in any hearing before the board.



§ 43-3-21. Revocation or refusal to grant or renew license; immunity

(a) The board may refuse to grant a license to an applicant, revoke any license issued by the board, discipline a licensee, or forbid an individual from exercising the substantial equivalency practice privileges for any one or any combination of the following causes:

(1) Failed to demonstrate the qualifications or standards for a license contained in this chapter, or under the laws, rules, or regulations under which licensure is sought or held; it shall be incumbent upon the applicant to demonstrate to the satisfaction of the board that he or she meets all the requirements for the issuance of a license, and, if the board is not satisfied as to the applicant's qualifications or standards, it may deny a license without a prior hearing; provided, however, that the applicant shall be allowed to appear before the board if he or she so desires;

(2) Knowingly made misleading, deceptive, untrue, or fraudulent representations in the practice of public accountancy or on any document connected therewith; practiced fraud or deceit or intentionally made any false statement in obtaining a license to practice public accountancy; made a false statement or deceptive registration with the board; or engaged in dishonesty, fraud, or gross negligence in the practice of public accountancy;

(3) Had been convicted of any felony or crime involving moral turpitude in the courts of this state, any other state, a territory, or a country or in the courts of the United States. As used in this paragraph, the term:

(A) "Conviction" means and includes a finding or verdict of guilty or a plea of guilty, regardless of whether an appeal of the conviction has been sought;

(B) "Felony" means and includes any offense which, if committed in this state, would be deemed a felony, without regard to its designation elsewhere.

(4) (A) Had been arrested, charged, and sentenced for the commission of any felony or crime involving moral turpitude when:

(i) First offender treatment without adjudication of guilt pursuant to the charge was granted; or

(ii) An adjudication of guilt or sentence was otherwise withheld or not entered on the charge, except with respect to a plea of nolo contendere.

(B) An order entered pursuant to the provisions of Article 3 of Chapter 8 of Title 42 or other first offender treatment shall be conclusive evidence of arrest and sentencing for such crime.

(C) As used in this paragraph, the term "felony" shall include any offense which, if committed in this state, would be deemed a felony, without regard to its designation elsewhere;

(5) Had his or her license to practice public accountancy revoked, suspended, or annulled by any lawful licensing authority other than the board; had other disciplinary action taken against him or her by any such lawful licensing authority other than the board; was denied a license by any such lawful licensing authority other than the board, pursuant to disciplinary proceedings; or was refused the renewal of a license by any such lawful licensing authority other than the board, pursuant to disciplinary proceedings;

(6) Engaged in any unprofessional, immoral, unethical, deceptive, or deleterious conduct or practice harmful to the public, which conduct or practice materially affects the fitness of the licensee or applicant to practice public accountancy under this chapter, or of a nature likely to jeopardize the interest of the public, which conduct or practice need not result in actual injury to any person or be directly related to the practice of public accountancy but shows that the licensee or applicant has committed any act or omission which is indicative of bad moral character or untrustworthiness; unprofessional conduct shall also include any departure from, or the failure to conform to, the minimal reasonable standards of acceptable and prevailing practice of public accountancy;

(7) Knowingly performed any act which in any way aids, assists, procures, advises, or encourages any unlicensed person or any licensee whose license has been suspended or revoked by the board to practice public accountancy or to practice outside the scope of any disciplinary limitation placed upon the licensee by the board;

(8) Violated a law or any rule or regulation of the board, this state, any other state, the United States, or any other lawful authority, without regard to whether the violation is criminally punishable, which law or rule or regulation relates to or in part regulates the practice of public accountancy, when the licensee or applicant knows or should have known that such action is violative of such law or rule; or violated a lawful order of the board previously entered by the board in a disciplinary hearing, consent decree, or license reinstatement;

(9) Had been adjudged mentally incompetent by a court of competent jurisdiction within or outside this state; any such adjudication shall automatically suspend the license of any such person and shall prevent the reissuance or renewal of any license so suspended so long as the adjudication of incompetence is in effect;

(10) Displayed an inability to practice under this chapter with reasonable skill and safety to the public or has become unable to practice public accountancy with reasonable skill and safety to the public by reason of illness or use of alcohol, drugs, narcotics, chemicals, or any other type of material;

(11) Failed to comply with an order for child support pursuant to Code Section 19-11-9.3; it shall be incumbent upon the applicant or licensee to supply a notice of release to the board from the child support agency within the Department of Human Services indicating that the applicant or licensee has come into compliance with an order for child support so that a license may be issued or granted if all other conditions for licensure are met;

(12) Suspension or revocation of the right to practice any profession before any state or federal agency;

(13) Failure to furnish evidence of satisfaction of requirements of continuing professional education as required by the board pursuant to Code Section 43-3-19 or to meet any conditions with respect to continuing professional education which the board may have ordered under Code Section 43-3-19;

(14) Conduct which discredits the accounting profession; or

(15) Failure of such holder's firm to renew its license under Code Sections 43-3-16 and 43-3-17 or the failure of such firm to comply with any of the provisions of Code Section 43-3-17.

(b) An individual, firm, association, authority, or other entity shall be immune from civil liability and criminal prosecution for reporting or investigating the acts or omissions of a licensee or applicant which violate the provisions of subsection (a) of this Code section or any other provision of law relating to a licensee's or applicant's fitness to practice public accountancy or for initiating or conducting proceedings against such licensee or applicant, if such report is made or action is taken in good faith, without fraud or malice. Any individual who testifies or who makes a recommendation to the board in the nature of peer review, in good faith, without fraud or malice, before the board in any proceeding involving the provisions of subsection (a) of this Code section or any other law relating to a licensee's or applicant's fitness to practice public accountancy shall be immune from civil liability and criminal prosecution for so testifying.



§ 43-3-22. Revocation, suspension, or refusal to renew firm license

(a) After notice and hearing, as provided in Code Section 43-3-23, the board, may revoke the license to practice of a firm if at any time it does not have all the qualifications prescribed by the Code section under which it qualified for licensure.

(b) After notice and hearing as provided in Code Section 43-3-23, the board may revoke or suspend the license of a firm or may revoke, suspend, or refuse to renew its license or may censure the holder of any license for any of the following causes in addition to those enumerated in Code Section 43-3-21:

(1) The revocation or suspension of the certificate or license or the revocation, suspension, or refusal to renew the license to practice of any partner, member, or shareholder required by law to have such certificate or license as a condition to the firm's licensure;

(2) The cancellation, revocation, suspension, or refusal to renew the authority of the firm, or any partner, member, or shareholder thereof, to practice public accountancy in any other state for any cause other than voluntary withdrawal or failure to pay licensing fees in such other state; or

(3) The failure of such firm to become licensed or renew its license under Code Section 43-3-16 or the failure of such firm to comply with any of the provisions of Code Section 43-3-17.



§ 43-3-23. Adjudicative hearings before board

(a) The board may initiate proceedings under this chapter either on its own motion or on the complaint of any person.

(b) Notice, rules of procedure, right to review, and any other matters arising with respect to all adjudicative hearings conducted by the board shall be determined in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(c) Before the board shall revoke or suspend a license, a certificate, or substantial equivalency practice privileges, it shall provide for a hearing for the holder of such license, certificate, or practice privileges in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." Any person who has exhausted all administrative remedies available within this chapter and who is aggrieved by a final decision in a contested case shall be entitled to judicial review in accordance with Chapter 13 of Title 50.

(d) Initial judicial review of a final decision of the board shall be held solely in the superior court of the county of domicile of the State Accounting Office.



§ 43-3-23.1. Redesignated

Redesignated as Code Section 43-3-23, by Ga. L. 1997, p. 1545, § 3, effective July 1, 1998.

Title Note

Chapter Note



§§ 43-3-23. 2 and 43-3-23.3

Repealed by Ga. L. 1997, p. 1545, § 4, effective July 1, 1998.



§ 43-3-24. Sanctions; probation

(a) After notice and hearing as provided in Code Section 43-3-23, the board may impose any one or more of the following sanctions in addition to the actions described in Code Sections 43-3-21, 43-3-22, and 43-3-25 for any of the causes described in Code Sections 43-3-21, 43-3-22, and 43-3-25:

(1) Refuse to grant or renew a license to an applicant;

(2) Administer a public or private reprimand, provided that a private reprimand shall not be disclosed to any person except the licensee;

(3) Suspend any license for a definite period or for an indefinite period in connection with any condition that may be attached to the restoration of such license;

(4) Limit or restrict any license as the board deems necessary for the protection of the public;

(5) Revoke any license;

(6) Condition the penalty upon, or withhold formal disposition pending, the applicant's or licensee's submission to such care, counseling, or treatment as the board may direct;

(7) Impose on a licensee or applicant fees or charges in an amount necessary to reimburse the board for the administrative and legal costs incurred by the board in conducting an investigative or disciplinary proceeding;

(8) Require the licensee to complete successfully the specific courses or types of continuing professional education as specified by the board in accordance with Code Section 43-3-19 or pass special examinations as specified by the board, all at the cost and expense of the licensee;

(9) Require the licensee or firm holding a license to submit to a preissuance review prior to the issuance of any future reports, in a manner and for a duration as set by the board by a reviewer selected by the board at the licensee's cost and expense;

(10) Require a licensee or firm holding a license to submit to a peer review of its accounting and auditing practices upon such terms and conditions as shall be determined by the board at the cost and expense of such licensee; or

(11) Impose a civil penalty pursuant to Code Section 43-3-25.

(b) In addition to and in conjunction with the actions described in subsection (a) of this Code section, the board may make a finding adverse to the licensee or applicant but withhold imposition of judgment and penalty or it may impose the judgment and penalty but suspend enforcement thereof and place the licensee on probation, which may be vacated upon noncompliance with such reasonable terms as the board may impose.



§ 43-3-24.1. Cease and desist order

(a) Notwithstanding any other provisions of the law to the contrary, after notice and hearing, the board may issue a cease and desist order prohibiting any person from violating the provisions of this chapter by engaging in the practice of public accountancy without a license.

(b) The violation of any cease and desist order of the board issued under subsection (a) of this Code section shall subject the person violating the order to further proceedings before the board, and the board shall be authorized to impose a fine not to exceed $500.00 for each transaction constituting a violation thereof. Each day that a person practices in violation of this chapter shall constitute a separate violation.

(c) Initial judicial review of the decision of the board entered pursuant to this Code section shall be available solely in the superior court of the county of domicile of the board.

(d) Nothing in this Code section shall be construed to prohibit the board from seeking remedies otherwise available by law without first seeking a cease and desist order in accordance with the provisions of this Code section.



§ 43-3-25. Civil penalty

(a) Upon a finding by the board that an individual or firm governed by this chapter has violated any rule, regulation, or order promulgated by the board or any provision of this chapter, the board may impose a civil penalty, not to exceed $5,000.00 for each violation.

(b) In determining the amount of the penalty to impose for a violation, the board shall consider:

(1) The seriousness of the violation, including:

(A) The nature, circumstances, extent, and gravity of any prohibited act; and

(B) The hazard or potential hazard to the public;

(2) The economic damage to property caused by the violation;

(3) The history of any previous violation by the individual or firm;

(4) The amount necessary to deter a future violation;

(5) Any efforts on the part of the individual or firm to correct the violation; and

(6) Any other matter that justice may require.

(c) The board by rule or regulation may adopt a schedule for purposes of this Code section that prescribes ranges in the amounts of civil penalties to be imposed for specified types of conduct and circumstances.



§ 43-3-25.1. Confidentiality of applicant information

(a) The following shall be available to the board and the board's employees and agents, but shall be treated as confidential, not subject to Article 4 of Chapter 18 of Title 50, and shall not be disclosed without the approval of the board:

(1) Applications and other personal information submitted by applicants, except to the applicant;

(2) Information, favorable or unfavorable, submitted by a reference source concerning an applicant; and

(3) Examination questions and other examination materials.

(b) The deliberations of the board with respect to an application, an examination, a complaint, an investigation, or a disciplinary proceeding, except as may be contained in official board minutes, shall be treated as confidential and not subject to Article 4 of Chapter 18 of Title 50; provided, however, that such deliberations may be released only to a federal enforcement agency or licensing authority or any other state's enforcement agency or licensing authority.

(c) Releasing the documents pursuant to this Code section shall not subject any otherwise privileged documents to the provisions of Article 4 of Chapter 18 of Title 50.



§ 43-3-26. Authority of executive director to provide information regarding past or pending investigation of applicant

The executive director shall be authorized to provide to any licensing authority of this or any other state, upon inquiry by such authority, information regarding a past or pending investigation of or disciplinary sanction against any applicant for licensure by the board or licensee of the board notwithstanding the provisions of subsection (b) of Code Section 43-3-20 or any other law to the contrary regarding the confidentiality of that information; provided, however, that such information shall only be shared after receiving written confirmation from the recipient authority that it assures preservation of confidentiality and the licensee has been given reasonable notice that the information shall be provided to another entity. Nothing in this chapter shall be construed to prohibit or limit the authority of the executive director to disclose to any person or entity information concerning the existence of any investigation for unlicensed practice being conducted against any person who is neither licensed nor an applicant for licensure by the board.



§ 43-3-27. Notification of conviction; time limit; suspension

(a) Any individual issued a license or certification under this chapter or providing services under substantial equivalency practice privileges and convicted under the laws of this state, the United States, any other state, or any other country of a felony as defined in paragraph (3) of subsection (a) of Code Section 43-1-19 shall be required to notify the board of such conviction within 30 days of such conviction. The failure of such individual to notify the board of a conviction shall be considered grounds for revocation of his or her license or other authorization issued pursuant to this chapter.

(b) The board may suspend the license of an individual who has been certified by a federal agency and reported to the board for nonpayment or default or breach of a repayment or service obligation under any federal educational loan, loan repayment, or service conditional scholarship program. Prior to the suspension, the licensee shall be entitled to notice of the board's intended action and opportunity to appear before the board. A suspension of a license under this Code section is not a contested case under Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." A license suspended under this Code section shall not be reinstated or reissued until the individual provides the board a written release issued by the reporting agency stating that the individual is making payments on the loan or satisfying the service requirements in accordance with an agreement approved by the reporting agency. If the individual has continued to meet all other requirements for licensure during the period of suspension, reinstatement of the license shall be automatic upon receipt of the notice and payment of any reinstatement fee which the board may impose.



§ 43-3-28. Reinstatement of certification; modification of suspension of license or substantial equivalent practice privileges

Upon written application after a hearing pursuant to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," the board may recertificate a certified public accountant whose certification has been revoked or may reissue or modify the suspension of a license or substantial equivalency practice privileges which have been revoked or suspended.



§ 43-3-29. Ownership of accountants' working papers; confidentiality of communications to accountants; peer review not subject to discovery

(a) All statements, records, schedules, working papers, computer printouts, computer tapes, and memoranda made by a certified public accountant incident to, or in the course of, professional service to clients by such certified public accountant, except reports submitted by a certified public accountant to a client, shall be and remain the property of such certified public accountant and his or her partners, fellow shareholders, or fellow members of the firm, in the absence of an express agreement between such certified public accountant and his or her client to the contrary. No such statement, record, schedule, working paper, or memorandum shall be sold, transferred, or bequeathed, without the consent of the client or his or her personal representative or assignee, to anyone other than one or more surviving partners, fellow shareholders, or fellow members of the firm of such certified public accountant.

(b) All communications between a certified public accountant or employee of such certified public accountant acting in the scope of such employment and the person for whom such certified public accountant or employee shall have made any audit or other investigation in a professional capacity and all information obtained by a certified public accountant or such an employee in his or her professional capacity concerning the business and affairs of clients shall be deemed privileged communications in all courts or in any other proceedings whatsoever; and no such certified public accountant or employee shall be permitted to testify with respect to any of such matters, except with the written consent of such person or client or such person's or client's legal representative; provided, however, that nothing in this subsection shall be construed as prohibiting a certified public accountant or such an employee from:

(1) Disclosing any data required to be disclosed by the standards of the accounting profession in rendering an opinion on the presentation of financial statements or in making disclosure where the practices or diligence of the accountant in preparing, or in expressing an opinion upon, such financial statements are contested;

(2) Disclosing any data when the practice of public accountancy by the accountant is being contested by or against the client for whom the practice of public accountancy was performed or any representative or assignee of such client;

(3) Disclosing any data to other certified public accountants or employees thereof in connection with practice reviews and ethics reviews sponsored by professional groups, the purpose of which reviews is to survey such accountant's business practices, audits, and work papers or to review ethical considerations concerning such accountant; or

(4) Disclosing any data pertaining to an application, investigation by the board, or hearing on its behalf, so long as such data shall be received by the board in camera and shall not be disclosed to the public; and provided, further, that no disclosure provided for in this paragraph shall constitute a waiver of the privilege established in this subsection.

(c) The proceedings of and data obtained through peer review or by the board pursuant to paragraph (3) of subsection (b) of this Code section shall not be subject to discovery or introduction into evidence in any civil action, except in a hearing before the board, against a certified public accountant for matters which are the subject of evaluation and review by such peer review or the board; and no individual who was in attendance at a meeting of such peer review or the board shall be permitted or required to testify in any such civil action, except in a hearing before the board, as to any evidence or the matters produced or presented during the proceedings of such peer review or the board or as to any findings, recommendations, evaluations, opinions, or actions of such peer review or the board or any members thereof; provided, however, that any information, documents, or records otherwise available from original sources shall not be construed as immune from discovery or use in any such civil action merely because they were presented during proceedings of such peer review or the board; and provided, further, that no individual who testifies before such peer review or the board or who is a member of such peer review or the board shall be prevented from testifying as to matters within his or her knowledge, provided that such witness may not be questioned regarding such witness's testimony before such peer review or the board or opinions formed by the witness as a result of such hearings of such peer review or the board.



§ 43-3-29.1. Sanctions

Repealed by Ga. L. 2014, p. 136, § 1-2/HB 291, effective July 1, 2014.



§ 43-3-30. Injunctions; assistance of Attorney General; evidentiary matters

(a) Whenever, in the judgment of the board, any person has engaged or is about to engage in any acts or practices which constitute or will constitute a violation of this chapter, the board may make application to the superior court of the county in which such acts or practices have occurred or may be reasonably expected to occur for an order enjoining such acts or practices; and upon a showing by the board that such person has engaged or is about to engage in any such acts or practices, an injunction, restraining order, or such other order as may be appropriate shall be granted by such court.

(b) The Attorney General shall assist in the enforcement of this chapter. The board is authorized to retain such attorneys as it deems necessary, with the approval of the Attorney General, to assist the board in bringing any action authorized by law.

(c) The electronic, printed, engraved, or written display or uttering by a person of a card, sign, advertisement, instrument, or other device bearing an individual's name in conjunction with the words "certified public accountant" or any abbreviation thereof shall be prima-facie evidence in any action brought under this Code section or Code Section 43-3-34 that the individual whose name is so displayed caused or procured the electronic, printed, engraved, or written display or uttering of such card, sign, advertisement, instrument, or other device and that such individual is holding himself or herself out to be a certified public accountant holding a license or otherwise claims to be qualified to use such title by virtue of the substantial equivalency practice privileges under subsection (b) of Code Section 43-3-18 or of the firm practice provisions of subsection (b) of Code Section 43-3-16. In any such action, evidence of the commission of a single act prohibited by this chapter shall be sufficient to justify an injunction or a conviction without evidence of a general course of conduct.



§ 43-3-31. Use of titles or devices; false or fraudulent claims; regulation of solicitation of employment

(a) No individual shall assume or use the title or designation "certified public accountant" or the abbreviation "CPA" or any other title, designation, words, letters, abbreviation, sign, card, or device tending to indicate that such individual is a certified public accountant unless such individual has received a certificate as a certified public accountant under this chapter, holds a license, and all of such individual's physical offices in this state are maintained and licensed as required under Code Sections 43-3-16 and 43-3-17.

(b) No firm shall assume or use the title or designation "certified public accountant" or the abbreviation "CPA" or any other title, designation, words, letters, abbreviation, sign, card, or device tending to indicate that such firm is composed of certified public accountants unless such firm is licensed as a firm of certified public accountants under Code Section 43-3-16, and all physical offices of such firm in this state are maintained and licensed as required under Code Sections 43-3-16 and 43-3-17.

(c) No individual or firm shall assume or use:

(1) Any title or designation likely to be confused with "certified public accountant," including, without limiting the generality of the foregoing, "certified accountant," "enrolled accountant," "licensed accountant," "licensed public accountant," or "registered accountant"; or

(2) Any abbreviation likely to be confused with "CPA," including, without limiting the generality of the foregoing, "C.A.," "E.A.," "R.A.," "L.A.," or "L.P.A."

(d) No individual shall sign or affix his or her name or any trade assumed name used by him or her in his or her profession or business to any report or compiled financial statement that states or implies assurance as to the reliability of any representation or estimate in regard to any person or organization embracing financial or attested information or facts respecting compliance with conditions established by law or contract, including but not limited to statutes, ordinances, rules, regulations, grants, loans, and appropriations, together with any wording accompanying, contained in, or affixed on such report or compiled financial statement, which indicates that he or she has expert knowledge in accounting or auditing unless he or she holds a license and all of his or her physical offices in this state are maintained and licensed under Code Sections 43-3-16 and 43-3-17, provided that this subsection shall not prohibit any officer, employee, partner, member, or principal of any organization from affixing his or her signature to any statement or report in reference to the affairs of such organization with any wording designating the position, title, or office which he or she holds in such organization, nor shall this subsection prohibit any act of a public official or public employee in the performance of his or her duties as such.

(e) No individual shall sign or affix, or cause to be signed or affixed, a firm name to any report or compiled financial statement that states or implies assurance as to the reliability of any representation or estimate in regard to any person or organization embracing financial or attested information or facts respecting compliance with conditions established by law or contract, including but not limited to statutes, ordinances, regulations, rules, grants, loans, and appropriations, together with any wording accompanying or contained in such report or compiled financial statement, which indicates that such firm is composed of or employs individuals having expert knowledge in accounting or auditing unless the firm holds a license and all of its physical offices in this state are maintained and licensed as required under Code Sections 43-3-16 and 43-3-17.

(f) A licensee shall not use or participate in the use of any form of public communication having reference to his or her practice of public accountancy which contains a false, fraudulent, misleading, deceptive, or unfair statement or claim. A false, fraudulent, misleading, deceptive, or unfair statement or claim includes, but shall not be limited to, a statement or claim which:

(1) Contains a misrepresentation of fact;

(2) Is likely to mislead or deceive because it fails to make full disclosure of relevant facts;

(3) Contains any testimonial, laudatory, or other statement or implication that the licensee's practice of public accountancy is of exceptional quality, if not supported by verifiable facts;

(4) Is intended or likely to create false or unjustified expectations of favorable results;

(5) Implies educational or professional attainments or licensing recognition not supported in fact;

(6) States or implies that the licensee has received formal recognition as a specialist in any aspect of the practice of public accountancy, except in accordance with rules or regulations adopted by the board;

(7) Represents that the practice of public accountancy can or will be completely performed for a stated fee when this is not the case or makes representations with respect to fees for such services that do not disclose all variables that may reasonably be expected to affect the fees that will in fact be charged; or

(8) Contains other representations or implications that in reasonable probability will cause an ordinarily prudent person to misunderstand or be deceived.

(g) The board may by rule or regulation prohibit a licensee from soliciting by any direct personal communication an engagement to practice public accountancy.

(h) It shall not be a violation of this Code section or chapter for an individual who does not hold a license under this chapter but who qualifies for the substantial equivalency practice privileges under subsection (b) of Code Section 43-3-18 to use the title or designation "certified public accountant" or "CPA" or other titles to indicate that the individual is a certified public accountant, and such individual may engage in the practice of public accountancy in this state with the same privileges as a license holder so long as the individual complies with paragraph (4) of subsection (b) of Code Section 43-3-18.

(i) It shall not be a violation of this Code section or chapter for a firm that has not obtained a license under this chapter and that does not have an office in this state to use the title or designation "certified public accountant" or "CPA" or other titles to indicate that the firm is composed of certified public accountants, and such firm may engage in the practice of public accountancy in this state with the same privileges as a firm with a license so long as it complies with subsection (b) of Code Section 43-3-16.



§ 43-3-32. Exceptions to operation of chapter

(a) Nothing contained in this chapter shall prohibit any individual who is not a certified public accountant from serving as an employee of or an assistant to a certified public accountant or firm of certified public accountants holding a license, provided that such employee or assistant shall not issue or attest to any accounting or financial statement over his or her name.

(b) Nothing contained in this chapter shall prohibit any person from offering to perform or performing for the public, for compensation, any of the following services:

(1) The recording of financial transactions in books of record;

(2) The making of adjustments of such transactions in books of record;

(3) The making of trial balances from books of record;

(4) Internal verification and analysis of books or accounts of original entry;

(5) The preparation of unaudited financial statements, schedules, or reports;

(6) The devising and installing of systems or methods of bookkeeping, internal controls of financial data, or the recording of financial data; or

(7) The preparation of tax returns and related forms.



§ 43-3-33. Service member; license expiration

(a) As used in this Code section, the term "service member" means an active duty member of the regular or reserve component of the United States armed forces, the United States Coast Guard, the Georgia National Guard, or the Georgia Air National Guard on ordered federal duty for a period of 90 days or longer.

(b) Any service member whose license issued pursuant to any provision of this chapter expired while such service member was serving on active duty outside this state shall be permitted to practice public accountancy in accordance with such expired license and shall not be charged with a violation of this chapter related to practicing a profession with an expired license for a period of six months from the date of his or her discharge from active duty or reassignment to a location within this state. Any such service member shall be entitled to renew such expired license without penalty within six months after the date of his or her discharge from active duty or reassignment to a location within this state. The service member shall present to the board either a copy of the official military orders or a written verification signed by the service member's commanding officer in order to waive any violation of this chapter relating to practicing public accountancy with an expired license.



§ 43-3-34. Criminal penalty

Any person who violates this chapter shall be guilty of a misdemeanor.



§ 43-3-36.1. Exempted licensees

Repealed by Ga. L. 2014, p. 136, § 1-2/HB 291, effective July 1, 2014.



§ 43-3-37. Use of acquired materials in civil action

Repealed by Ga. L. 2014, p. 136, § 1-2/HB 291, effective July 1, 2014.






Chapter 4 - Architects

Article 1 - General Provisions

§ 43-4-1. Definitions

As used in this chapter, the term:

(1) "Architect" means an individual technically and legally qualified to engage in the practice of architecture.

(2) "Architectural construction contract administration services" shall include at a minimum the following services:

(A) Visiting the construction site on a regular basis to determine that the work is proceeding in accordance with the technical submissions submitted to the building official at the time the building permit was issued; and

(B) Processing shop drawings, samples, and other submissions required of the contractor by the terms of construction contract documents.

(3) "Board" means the Georgia State Board of Architects and Interior Designers.

(4) "Building" means any structure consisting of foundation, floors, walls, columns, girders, beams, and roof or a combination of any of these parts, with or without other parts or appurtenances.

(5) "Building official" means the person appointed by the county, municipality, or other political subdivision of the state having responsibility for the issuance of building permits and the administration and enforcement of the Georgia State Minimum Construction Codes, or a state fire marshal where there is not such local official.

(6) "Building shell" means a building framework, perimeter and exterior walls, the building core and columns, and other structural, mechanical, and load-bearing elements of the building.

(7) "Building shell system" means a mechanical, plumbing, fire protection, electrical, structural, or motorized vertical transportation system designed for or located within a building shell.

(8) "Interior construction document" means detailed drawings and specifications sealed and signed by a registered interior designer certifying compliance with applicable current building codes, ordinances, laws, and regulations that define the work to be constructed in such form as is required for approval of a construction permit by a building official or fire marshal. Such document may be combined with documents prepared under the responsible control, seal, and signature of other registered or licensed professionals.

(9) (A) "Interior design" means the rendering of or the offering to render designs, consultations, studies, planning, drawings, specifications, contract documents, or other technical submissions and the administration of interior construction and contracts relating to nonstructural interior construction of a building by a registered interior designer. Such term includes:

(i) Space planning, finishes, furnishings, and the design for fabrication of nonstructural interior construction within interior spaces of buildings;

(ii) Responsibility for life safety design of proposed or modification of existing nonstructural and nonengineered elements of construction such as partitions, doors, stairways, and paths of egress connecting to exits or exit ways; and

(iii) Modification of existing building construction so as to alter the number of persons for which the egress systems of the building are designed.

(B) Registered interior designers shall collaborate and coordinate their work with registered architects or engineers for work that is excluded by this definition, including without limitation:

(i) The design of or responsibility for the building shell or any building shell systems; or

(ii) Construction which materially affects building life safety systems pertaining to fire safety protection such as fire-rated vertical shafts in multistory structures and fire-rated protection of structural elements with the exception of incidental restoration of fire protection to elements impacted by nonstructural elements of construction, smoke evacuation, emergency sprinkler systems, and emergency alarm systems.

(10) "Nonstructural interior construction" means the construction of elements which do not include a load-bearing wall, a load-bearing column, or other load-bearing elements of a building essential to the structural integrity of the building.

(11) "Practice of architecture" means the rendering of or offer to render the following services in connection with the design, construction, enlargement, or alteration of a building or group of buildings and the space within and surrounding such buildings, which may have human occupancy or habitation: planning; providing preliminary studies, designs, drawings, specifications, and other technical submissions; the architectural administering of construction contracts; and coordinating elements of technical submissions prepared by others including, as appropriate and without limitation, consulting engineers, registered interior designers, and landscape architects. As part of the practice of architecture, a registered architect may perform such engineering work as is incidental to his or her work. Nothing in this paragraph shall be construed to prohibit a licensed engineer from coordinating technical submittals related to the practice of engineering. Nothing in this paragraph shall be construed to prohibit a registered interior designer from coordinating submittals related to the practice of interior design.

(12) "Registered architect" means a person who is technically and legally qualified and currently registered with the board to practice architecture in the State of Georgia.

(13) "Registered interior designer" means a person who is registered under Article 2 of this chapter as being qualified by education, experience, and examination to use the title "registered interior designer" in the State of Georgia and as further defined in Code Section 43-4-30. Nothing in this paragraph or in this article shall be construed as prohibiting or restricting the practice or activities of an interior decorator or individual offering interior decorating services, including, but not limited to, selection of surface materials, window treatments, wall coverings, paints, floor coverings, and lighting fixtures.

(14) "Registration" means the certificate of registration issued by the board.

(15) "Responsible control" means the amount of control over and detailed knowledge of the content of technical submissions during their preparation as is ordinarily exercised by registered or licensed professionals applying the required professional standard of care, as defined by rules and regulations adopted by the respective boards governing such professionals.

(16) "Technical submissions" means designs, drawings, specifications, studies, and other technical reports prepared or reviewed in the course of professional practice.



§ 43-4-2. Creation of board; composition; qualifications of members; terms of office; vacancies

There is created the Georgia State Board of Architects and Interior Designers, which shall be composed of nine appointed members. Six of the members shall be registered architects who hold a current license in this state and who shall be residents of this state. Two members shall be registered interior designers who are residents of this state and who have been interior designers for at least ten years immediately preceding the appointment and who shall have passed an examination approved by the board. One member shall be a resident of this state and shall have no connection whatsoever with the practice or profession of architecture or interior design. The members of the predecessor State Board of Architects including the interior designer members who were formerly only full voting members for purposes of Article 2 of this chapter in office on June 30, 2000, shall be members of the Georgia State Board of Architects and Interior Designers and shall serve out the remainder of their respective terms and until their successors are appointed and qualified. The citizen member who is not a practicing architect or interior designer may vote only on matters relating to administration and policy which do not directly relate to practical and scientific examination of architects or interior designers in this state. The Governor shall appoint successors to the present members of the board, as their respective terms of office expire, for a term of office of five years each. The successor members so appointed shall possess the qualifications specified in this Code section and shall be confirmed by the Senate as provided in Code Section 43-1-16. In case a successor is not appointed at the expiration of the term of any member, such member shall hold office until his or her successor has been duly appointed and qualified. Any vacancy occurring in the membership of the board shall be filled by the Governor for the unexpired term, and such member shall be confirmed by the Senate as provided in Code Section 43-1-16.



§ 43-4-3. Oath of office

The members of the board, before entering upon the discharge of their duties, shall subscribe to and file with the Secretary of State the constitutional oath of officers.



§ 43-4-4. Election of board president and vice president

The board shall elect from its membership a president and a vice president.



§ 43-4-5. Maintenance of record of board's proceedings by division director

The division director shall keep a true record of all proceedings of the board.



§ 43-4-6. Reimbursement of board members

Each member of the board shall be reimbursed as provided for in subsection (f) of Code Section 43-1-2.



§ 43-4-7. Authority to confer with similar boards of other states and to attend meetings and conferences

The board, or any member designated by the board, may confer with similar boards of other states or attend meetings or conferences for the purpose of obtaining information for the advancement of the profession and standards thereof.



§ 43-4-8. Enforcement of chapter; payment of expenses

The board shall be charged with the duty of enforcing this chapter and may incur such expenses as shall be necessary, all of which expenses shall be paid as provided in Chapter 1 of this title.



§ 43-4-9. Adoption of rules, regulations, and standards of conduct; utilization of Internet

(a) The board shall adopt all necessary rules, regulations, and standards of conduct, not inconsistent with this chapter and the Constitution and laws of this state and of the United States, to carry out this chapter and to safeguard life, health, and property.

(b) The board shall post all current laws, rules, regulations, and standards of conduct relating to the practice of architecture in this state on the board's official website. The board shall also provide on the website notification of recent changes in such laws, rules, regulations, or standards and information pertaining to disciplinary actions taken by the board.



§ 43-4-10. Compliance with requirements of article; practice of architecture by firms, sole proprietorships, partnerships, and corporations

(a) Except as otherwise provided in this article, no person shall practice architecture in this state or use the title "architect" or "registered architect" or any word, letter, figure, or any other device indicating or intending to imply that he or she is an architect unless he or she holds a current registration as an architect in this state.

(b) No firm, sole proprietorship, partnership, limited liability company, corporation, or other similar organization shall be registered as architects. Firms, sole proprietorships, partnerships, limited liability companies, and corporations may practice architecture, as defined by this article, and perform the services heretofore enumerated common to the practice of architecture, provided that all such work and services are performed under the responsible control of an architect registered in this state who is a director, in the case of a corporation, or who is a partner, in the case of a partnership, or who is a member, in the case of a limited liability company, or who is an employee with an ownership interest who has been designated in writing as holding a position of authority within the firm which authorizes him or her to direct the architectural services offered by that firm; and provided, further, that the administration of construction contracts shall be under the responsible control of such registered architect and that such plans, drawings, and specifications shall be prepared under the responsible control of such registered architect and bear the architect's individual signature and seal.



§ 43-4-11. Qualifications of applicants for examination or certificate of registration

(a) Any person may apply to the board for such examinations as are required for certification under this article if qualified as set forth in subsection (b) of this Code section, or any person who has been registered as an architect by another jurisdiction may apply for a certificate of registration if qualified as set forth in subsection (c) of this Code section. No person shall be eligible for registration as an architect who has been found by the board to have committed any of the acts set forth in this article for which an architect's certificate might be revoked or suspended unless that individual establishes to the satisfaction of the board that he or she has fully reformed.

(b) The examinations shall be the examinations prepared and graded by the National Council of Architectural Registration Boards (NCARB). The candidate for examination shall submit to the board satisfactory evidence of one of the following qualifications:

(1) A professional degree in architecture from a school or college approved by the National Architectural Accrediting Board and practical experience as the board, by rules and regulations uniformly applied, shall deem appropriate. The board may adopt as its rules and regulations those guidelines published from time to time by the National Council of Architectural Registration Boards;

(2) A minimum of ten years' practical experience, including academic training, following completion of high school or the equivalent thereof, as the board, by rules and regulations uniformly applied, shall deem appropriate. An individual who intends to qualify as a candidate for examination under the provisions of this paragraph shall notify the board of such intent in writing prior to July 1, 1985. After July 1, 1985, all candidates for examination shall meet the requirements of paragraph (1) of this subsection; provided, however, that those candidates and only those candidates who have met the requirements of this paragraph shall be admitted as a candidate for examination; or

(3) A bachelor's degree in architectural engineering technology from a school or college in this state approved by the Accrediting Board for Engineering and Technology, or any other bachelor's degree with a substantial concentration in architecture approved by the board from a board approved school or college in this state, and at least six years of practical experience as the board, by regulations uniformly applied, shall deem appropriate. An individual who intends to qualify as a candidate for examination under the provisions of this paragraph shall notify the board of such intent in writing prior to July 1, 2004. After July 1, 2004, all candidates for examination shall meet the requirements of paragraph (1) of this subsection.

(c) The applicant for a certificate of registration who has been registered as an architect by another jurisdiction shall hold a National Council of Architectural Registration Boards' certificate and a certificate of registration in such other jurisdiction, both of which shall be current and in good standing in order to meet the requirements of this subsection.

(d) The board may require applicants under subsection (c) of this Code section to provide such other evidence as the board may require to demonstrate knowledge of professional practice.



§ 43-4-12. Certificate of registration; registration required; professional development requirements for renewal

A certificate of registration as a registered architect shall be valid for two years and shall be renewed biennially as provided by rule of the board. It is unlawful to identify oneself as being able to practice architecture in this state without a current and valid registration in this state. An applicant for a renewal of a certificate of registration shall meet such professional development requirements as the board may require by rule or regulation. Such rule or regulation shall describe professional development activities acceptable to the board and the form of documentation of such activities required by the board. The board shall be authorized to waive the professional development requirement in cases of hardship, disability, age, illness, or under such other circumstances as the board deems appropriate. Failure to meet the minimum qualifications for renewal of a license shall be grounds for denial of a renewal application.



§ 43-4-13. Suspension or revocation of certificate; reprimand; hearing; reinstatement

(a) In addition to the authority provided in Code Section 43-1-19, the board shall have the power to suspend or revoke the certificate of registration or reprimand any registrant who is found by the board to have:

(1) Committed any fraud, deceit, or misrepresentation in obtaining a certificate of registration;

(2) Committed any gross negligence, incompetence, unprofessional conduct, or recklessness in his or her professional practice;

(3) Permitted the use of his or her seal by any firm, partnership, limited liability company, or corporation without complying with the provisions of Code Section 43-4-10 as to his or her personal direction and supervision of architectural services performed by such firm, sole proprietorship, partnership, limited liability company, or corporation or the provisions of Code Section 43-4-16;

(4) Been convicted by any court of record of the United States of any act which would constitute a felony or a crime involving moral turpitude in this state or a plea of nolo contendere or the affording of first offender treatment to any such charge; or

(5) Violated this article or any rule, regulation, or standard of conduct promulgated by the board pursuant to the powers conferred upon it by this article.

(b) Prior to revoking or suspending a registrant's certificate, the board shall provide for a hearing into the charges against the registrant. The board shall issue a notice of hearing to the registrant in compliance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," at least ten days prior to the hearing. The hearing will be conducted in accordance with the procedures set forth in Chapter 13 of Title 50 and this article.

(c) The board may reinstate a registration to any person whose registration has been revoked who has met the qualifications for reinstatement. Application for the reissuance of said registration shall be made in such a manner as the board may direct and shall be accompanied by a fee established by the board. Neither the denial of a request for reinstatement of a revoked registration nor the refusal to issue a previously denied registration shall be considered to be a contested case within the meaning of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 43-4-14. Practice of architecture; qualifications and registration; exempt structures and persons; design-build contracts; predesign services; construction contract administration services

(a) In order to safeguard health, safety, and welfare, no person shall be allowed to practice architecture unless he or she has the qualifications and competency required by this article. Any person who is practicing architecture as defined in paragraph (11) of Code Section 43-4-1 shall be required to register under this article and to secure all renewals of such registration before beginning or continuing to practice architecture.

(b) Construction documents for the following structures do not require the seal of a registered architect:

(1) One and two-family residences and domestic outbuildings regardless of cost;

(2) Any building classified as an agricultural occupancy upon any farm for the use of any farmer; any state owned farmer's market;

(3) Any building which is a single story building, not exceeding more than 5,000 square feet in area, except new or existing assembly occupancies, educational occupancies, health care occupancies, correctional or detention facilities, hotels, dormitories or lodging facilities, multifamily housing or apartment complexes, and care facilities;

(4) Preengineered buildings that are one story in height, except new or existing assembly occupancies, educational occupancies, health care occupancies, correctional or detention facilities, hotels, dormitories or lodging facilities, multifamily housing or apartment complexes, care facilities, and facilities classified as high hazard; provided, however, that the services of a duly registered architect shall be required for the design of any business or mercantile occupancies that exceed 5,000 square feet in area that are incidental to the operation in such building; and

(5) Nonstructural interior construction within existing or planned structures which were designed by a registered architect, where drawings and specifications are prepared by a registered interior designer who by sealing and signing such interior construction documents submits to the responsible building official certification that the plans and specifications as submitted are in compliance with the applicable current building codes and regulations in effect.

(c) The following persons are exempt from registration as an architect in this state:

(1) A nonresident who holds a license to practice architecture in the state or country in which he or she resides and holds an NCARB certificate, but who is not registered in this state, may offer architectural services in a response to a request for qualifications, an interview, or a design competition only. Any offering or practice beyond this exception shall require registration as an architect in Georgia;

(2) An employee of a registered architect or firm under subsection (b) of Code Section 43-4-10 who is not in charge of design or supervision and who works under the supervision of a registered architect;

(3) An employee of the United States government while working in the scope of his or her employment for the United States government; and

(4) A registered professional engineer or his or her employee or subordinate under his or her responsible supervising control may perform architectural services which are incidental to such engineering practice; provided, however, that no professional engineer shall practice architecture or use the designation "architect" or any term derived therefrom unless registered under this article.

(d) Nothing in this article shall be construed to prohibit interior designers from performing services authorized by Article 2 of this chapter.

(e) Nothing in this article shall be construed to prohibit a general contractor for construction from offering to perform a design-build contract; provided, however, that such offer shall clearly indicate at the time of such offer that all design services shall be performed by a duly licensed and registered architect or engineer in compliance with all other provisions of this chapter.

(f) Nothing in this article shall be construed to mean that predesign services, as defined in Code Section 50-22-7, are required to be performed exclusively by architects.

(g) Nothing in this article shall be construed to mean that construction contract administration services are required to be performed exclusively by architects.



§ 43-4-15. Enforcement of chapter by officials responsible for enforcing building construction codes

Except as provided in Code Section 25-2-14, it shall be the duty of all public officials charged with the responsibility of enforcing codes related to the construction of buildings to require compliance with Code Section 43-4-14 before architectural plans, drawings, and specifications are approved for construction. Except as provided in Code Section 25-2-14, no building subject to Code Section 43-4-14 and requiring the services of an architect shall be built without such approval prior to construction.



§ 43-4-16. Architect seal; documents required to be sealed; requirements to be met before being sealed; assumption of responsibility; notation if not furnishing construction administration; violation and penalties; documents prepared by registered interior designer

(a) Every architect registered under this chapter shall have a seal in the design authorized by the board, bearing the registrant's name, certificate number, and the legends "Registered Architect" and "State of Georgia."

(b) Plans, specifications, drawings, reports, or other architectural documents issued for the purpose of obtaining a building permit or for other requirements set forth by law shall be sealed by the architect and across the face of the seal shall be affixed the signature of the owner of the seal. The location of the seal on such documents, the identification of the pages which must be sealed, and the form of any title blocks may be established by the board in its rules and regulations.

(c) No plans, specifications, drawings, reports, or other documents shall be sealed and signed by an architect unless:

(1) The architect has a current registration to practice in this state and is competent in the subject matter of the documents by virtue of education or experience or both;

(2) The architect personally prepared the plans, specifications, drawings, reports, or other documents, or the plans, specifications, drawings, reports, or other documents were prepared under the architect's responsible control as provided in subsection (b) of Code Section 43-4-10; and

(3) The architect has been given full authority in writing by the original architect to make document revisions and has made a substantive review and inspection of the documents with regard to the laws and regulations of this state, and the documents are prototypical drawings. For purposes of this paragraph, prototypical drawings are drawings that may be prepared by an architect licensed in any country or United States jurisdiction, that have been prepared in connection with the design of a commercial chain establishment, and that have been successfully constructed in other states or countries.

(d) The registered architect who signs and seals the plans, specifications, drawings, reports, or other documents shall be considered the architect of record.

(e) No registered architect shall affix his or her seal to any plan, specification, drawing, report, or other document unless he or she has assumed the responsibility for the accuracy and adequacy of the work involved.

(f) If the registered architect who sealed the technical submissions submitted to the building official at the time the building permit is issued has not been employed to furnish construction administration services, he or she shall so note on such technical submissions in such manner as defined by board rules. If the architect's responsibility for construction contract administration is terminated following the issuance of a building permit, the building official shall be notified by the architect in writing accordingly.

(g) Any violation of this Code section shall be grounds for the suspension or revocation of the registration of the architect.

(h) Nothing in this Code section shall be construed to prohibit a registered architect from sealing drawings or documents prepared by a registered interior designer when such registered architect has reviewed or supervised the preparation of the drawings or documents as provided in Code Section 43-4-33.

(i) Nothing in this Code section shall be construed to prohibit a licensed engineer from sealing engineering drawings and documents as provided in Code Section 43-4-14.



§ 43-4-17. Unlawful practice of architecture; enforcement; injunctions

(a) Any person who uses the title "architect" or "registered architect" or uses any word, letters, or figures indicating or intending to imply that the person using the same is an architect or registered architect without compliance with this article, or who makes any willfully false oath or affirmation in any matter or proceeding where an oath or affirmation is required by this article, or who practices architecture without compliance with this article shall be guilty of a misdemeanor.

(b) It shall be the duty of all duly constituted officers of the law of this state, or any political subdivision thereof, to enforce this article and to prosecute any persons violating this article. Upon application of any officer or citizen of this state complaining that this article has been violated by any person and upon proof of such violation, the superior courts of this state are authorized to and shall enjoin further violations of this article.



§ 43-4-18. Cease and desist orders; violations; notice and hearing; judicial review

(a) Notwithstanding any other provisions of the law to the contrary, upon the board determining that a person is violating the provisions of Code Section 43-4-14, 43-4-16, or 43-4-17, the board may issue a cease and desist order prohibiting the person from committing further violations and may impose a fine not to exceed $10,000.00 for each violation. In determining the fine amount to be imposed, the board shall consider the severity of the violation.

(b) For purposes of this Code section, each day a person is in violation of the provisions of Code Section 43-4-14, 43-4-16, or 43-4-17 shall constitute a separate violation.

(c) A determination by the board pursuant to subsection (a) of this Code section shall be made only after notice to such person is given and a hearing is held.

(d) Initial judicial review of any decision of the board made pursuant to this Code section or any action for enforcement thereof shall be available solely in the superior court of the county of domicile of the board.

(e) Nothing in this Code section shall be construed to prohibit the board from seeking remedies otherwise available by statute without first seeking a cease and desist order in accordance with the provisions of this Code section.



§ 43-4-19. Issuance of restraining order or injunction

As cumulative of any other remedy or criminal prosecution, whenever it appears to the board that any person, firm, sole proprietorship, partnership, limited liability company, or corporation is or has been violating any of the provisions of this article, or the lawful rules, regulations, or orders of the board, or any of the laws of this state relating to the practice of architecture, the board, on its own motion, may bring an action in its own name in the superior courts of this state alleging the facts and praying for a temporary restraining order and an injunction against such person, firm, sole proprietorship, partnership, limited liability company, or corporation, restraining him, her, or it from violating such law, order, rule, or regulation. Upon proof of such facts, the court shall issue a restraining order or injunction, or both, without requiring allegation or proof that the petitioner therefor has no adequate remedy at law.






Article 2 - Registered Interior Designers

§ 43-4-30. "Registered interior designer" defined

As used in this article, the term "registered interior designer" means a person registered under this article as being qualified by education, experience, and examination to use the title "registered interior designer." In general, an interior designer performs services including preparation of documents relative to nonstructural interior construction, furnishings, finishes, fixtures, and equipment.



§ 43-4-31. Duty of State Board of Architects and Interior Designers to grant certificates and administer provisions of article; registry

The Georgia State Board of Architects and Interior Designers shall grant certificates and administer the provisions of this article, and the board shall keep a registry of registered interior designers.



§ 43-4-32. Application for certificate of registration; requirements; term of certificate; renewal

(a) Any person wishing to use the title "registered interior designer" shall apply to the board for a certificate of registration as a registered interior designer.

(b) Each applicant for certification as a registered interior designer shall meet the following requirements:

(1) Is at least 21 years of age;

(2) Has submitted a completed application as required by the board;

(3) Has submitted the fees required by the board;

(4) Provides proof of having passed the examination promulgated by the National Council for Interior Design Qualification or an examination approved by the board; and

(5) Except as otherwise provided in subsection (c) of this Code section, provides proof that the applicant has acquired a minimum four-year degree or first professional degree conferred by a college or university whose program is accredited by the National Architectural Accrediting Board or by another national or regional accrediting organization recognized by the board in a program of study in architecture or in a program of study in interior design approved by the Council for Interior Design Accreditation or in a substantially equivalent program of study approved by the board.

(c) The examination requirement and education requirement specified in paragraph (4) of subsection (b) of this Code section shall be waived by the board until June 30, 1996, for any applicant who provides proof satisfactory to the board that the applicant has been an interior designer for at least ten years immediately prior to the date of the application and who:

(1) Provides proof of having passed the entire examination promulgated by the National Council for Interior Design Qualification or an examination approved by the board; or

(2) Has a four-year degree conferred by a college or university and who passes an examination approved by the board on life safety and accessibility codes, which examination is passed after January 1, 1990, and prior to the application for a certificate of registration.

(d) A certificate of registration as a registered interior designer shall be valid for two years and shall be renewed biennially. An applicant for renewal of a certificate of registration shall pay a renewal fee and shall meet such continuing education requirements as the board may require by rule or regulation. The continuing education requirements shall not exceed 40 hours biennially.



§ 43-4-33. Form of certificate of registration; seal

(a) The board shall prescribe the form of a certificate of registration as a registered interior designer issued pursuant to the provisions of this article.

(b) A registered interior designer shall be authorized to have a seal separate from the seal of registered architects. The seal of a registered interior designer shall be applied to drawings or other documents prepared by or under the responsible control of the registered interior designer, provided that the foregoing shall not prohibit any registered architect who has reviewed or supervised the preparation of drawings or other documents prepared by a registered interior designer from applying his or her seal to such drawings or other documents.



§ 43-4-34. Scope of practice; effect on practice of architecture and interior decoration

(a) Nothing in this article shall be construed as amending or in any manner affecting the definition of or practice of architecture as provided in Code Sections 43-4-1 and 43-4-14.

(b) Nothing in this article shall be construed as prohibiting an architect from practicing interior design, provided that an architect shall not use the title "registered interior designer" unless the architect has been granted a certificate of registration under this article.

(c) Nothing in this article shall be construed as prohibiting or restricting the practice or activities of an interior decorator or individual offering interior decorating services, including, but not limited to, selection of surface materials, window treatments, wall coverings, paint, floor coverings, and lighting fixtures.



§ 43-4-35. Applicability of provisions of Chapter 1 of this title

For the purposes of this article, all the powers and duties provided in Chapter 1 of this title apply, including but not limited to the authority to sanction or deny registration as provided for applicants and licensees in Code Section 43-1-19.



§ 43-4-36. Registration of persons certified or registered in other states or foreign countries

Any person who has been certified or registered as an interior designer in another state or foreign country may be issued a certificate of registration by the board to use the title "registered interior designer," provided that such person demonstrates to the satisfaction of the board that he meets the requirements for registration in this state.



§ 43-4-37. Unlawful use of title "registered interior designer."

(a) It shall be unlawful for any person to use the title "registered interior designer" unless that person has been issued a certificate of registration as a registered interior designer as provided in this article.

(b) Any person violating the provisions of subsection (a) of this Code section shall be guilty of a misdemeanor.









Chapter 4A - Athlete Agents

§ 43-4A-1. Short title

This chapter shall be known and may be cited as the "Uniform Athlete Agents Act."



§ 43-4A-2. Definitions

As used in this chapter, the term:

(1) "Agency contract" means an agreement in which a student athlete authorizes a person to negotiate or solicit on behalf of the student athlete a professional sports services contract or an endorsement contract.

(2) "Athlete agent" means an individual who enters into an agency contract with a student athlete or, directly or indirectly, recruits or solicits a student athlete to enter into an agency contract. This term includes an individual who represents to the public that the individual is an athlete agent. This term does not include a spouse, parent, sibling, grandparent, or guardian of the student athlete or an individual acting solely on behalf of a professional sports team or professional sports organization.

(3) "Athletic director" means an individual responsible for administering the overall athletic program of an educational institution or, if an educational institution has separately administered athletic programs for male students and female students, the athletic program for males or the athletic program for females, as appropriate.

(4) "Contact" means a communication, direct or indirect, between an athlete agent and a student athlete to recruit or solicit the student athlete to enter into an agency contract.

(5) "Endorsement contract" means an agreement under which a student athlete is employed or receives consideration to use on behalf of the other party any value that the student athlete may have because of publicity, reputation, following, or fame obtained because of athletic ability or performance.

(6) "Intercollegiate sport" means a sport played at the collegiate level for which eligibility requirements for participation by a student athlete are established by a national association for the promotion or regulation of collegiate athletics.

(7) "Person" means any individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, or government; governmental subdivision, agency, or instrumentality; public corporation; or any other legal or commercial entity.

(8) "Professional sports services contract" means an agreement under which an individual is employed, or agrees to render services, as a player on a professional sports team, with a professional sports organization, or as a professional athlete.

(9) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(10) "Registration" means registration as an athlete agent pursuant to this chapter.

(11) "Secretary of State" means the Secretary of State of the State of Georgia and his or her designee.

(12) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(13) "Student athlete" means an individual who engages in, is eligible to engage in, or may be eligible in the future to engage in any intercollegiate sport. If an individual is permanently ineligible to participate in a particular intercollegiate sport, the individual is not a student athlete for purposes of that sport.



§ 43-4A-3. Service of process agent for nonresident athlete agents

By acting as an athlete agent in this state, a nonresident individual appoints the Secretary of State as the individual's agent for service of process in any civil action in this state related to the individual's acting as an athlete agent in this state.



§ 43-4A-4. Certification of registration required; exception; agency contract void for noncompliance

(a) Except as otherwise provided in subsection (b) of this Code section, an individual shall not act as an athlete agent in this state without holding a certificate of registration under this chapter.

(b) Before being issued a certificate of registration, an individual may act as an athlete agent in this state for all purposes, except signing an agency contract, if:

(1) A student athlete or another person acting on behalf of the student athlete initiates communication with the individual; and

(2) Within seven days after an initial act as an athlete agent, the individual submits an application for registration as an athlete agent in this state.

(c) An agency contract resulting from conduct in violation of this Code section shall be void, and the athlete agent shall return any consideration received under the contract.



§ 43-4A-5. Application for registration

An applicant for registration shall submit an application for registration to the Secretary of State in a form prescribed by the Secretary of State. An application filed under this Code section is a public record. The application shall be in the name of an individual and state or contain the following and any other information required by the Secretary of State:

(1) The name of the applicant and the address of the applicant's residence and principal place of business;

(2) The name of the applicant's business or employer, if applicable;

(3) Any business or occupation engaged in by the applicant for the five years next preceding the date of submission of the application;

(4) A description of the applicant's:

(A) Formal training as an athlete agent;

(B) Practical experience as an athlete agent; and

(C) Educational background relating to the applicant's activities as an athlete agent;

(5) The names and addresses of three individuals not related to the applicant who are willing to serve as references;

(6) The name, sport, and last known team for each individual for whom the applicant acted as an athlete agent during the five years next preceding the date of submission of the application;

(7) The names and addresses of all persons who are:

(A) With respect to the athlete agent's business if it is not a corporation, the partners, members, officers, managers, associates, or profit sharers of the business; and

(B) With respect to a corporation employing the athlete agent, the officers, directors, and any shareholder of the corporation having an interest of 5 percent or greater;

(8) Whether the applicant or any person named pursuant to paragraph (7) of this Code section has been convicted of a crime that, if committed in this state, would be a crime involving moral turpitude or a felony, and identify the crime;

(9) Whether there has been any administrative or judicial determination that the applicant or any person named pursuant to paragraph (7) of this Code section has made a false, misleading, deceptive, or fraudulent representation;

(10) Any instance in which the conduct of the applicant or any person named pursuant to paragraph (7) of this Code section resulted in the imposition of a sanction, suspension, or declaration of ineligibility to participate in an interscholastic or intercollegiate athletic event on a student athlete or educational institution;

(11) Any sanction, suspension, or disciplinary action taken against the applicant or any person named pursuant to paragraph (7) of this Code section arising out of occupational or professional conduct; and

(12) Whether there has been any denial of an application for, suspension or revocation of, or refusal to renew the registration or licensure of the applicant or any person named pursuant to paragraph (7) of this Code section as an athlete agent in any state.



§ 43-4A-6. Issuance of certificate of registration; grounds for refusal to issue registration; application for renewal; two-year validity period for certificate

(a) Except as otherwise provided in subsection (b) of this Code section, the Secretary of State shall issue a certificate of registration to an individual who complies with Code Section 43-4A-5.

(b) The Secretary of State may refuse to issue a certificate of registration if it is determined that the applicant has engaged in conduct that has a significant adverse effect on the applicant's fitness to act as an athlete agent. In making the determination, the Secretary of State may consider whether the applicant has:

(1) Been convicted of a crime that, if committed in this state, would be a crime involving moral turpitude or a felony;

(2) Made a material false, misleading, deceptive, or fraudulent representation in the application or as an athlete agent;

(3) Engaged in conduct that would disqualify the applicant from serving in a fiduciary capacity;

(4) Engaged in conduct prohibited by this chapter;

(5) Had a registration or licensure as an athlete agent suspended, revoked, or denied or been refused renewal of registration or licensure as an athlete agent in any state;

(6) Engaged in conduct the consequence of which was that a sanction, suspension, or declaration of ineligibility to participate in an interscholastic or intercollegiate athletic event was imposed on a student athlete or educational institution; or

(7) Engaged in conduct that significantly adversely reflects on the applicant's credibility, honesty, or integrity.

(c) In making a determination under subsection (b) of this Code section, the Secretary of State shall consider:

(1) How recently the conduct occurred;

(2) The nature of the conduct and the context in which it occurred; and

(3) Any other relevant conduct of the applicant.

(d) The refusal to grant a registration shall not be considered to be a contested case within the meaning of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." Notice and hearing within the meaning of such chapter shall not be required. Notice of refusal to grant a registration shall be sent by registered mail or statutory overnight delivery or personal service setting forth the particular reasons for the refusal. The written notice shall be sent to the applicant's address of record with the Secretary of State, and the applicant shall be allowed to appear before the Secretary of State if the applicant requests to do so in writing.

(e) An athlete agent may apply to renew a registration by submitting an application for renewal in a form prescribed by the Secretary of State. An application filed under this subsection is a public record.

(f) A certificate of registration or a renewal of a registration shall be valid for a period of up to two years.



§ 43-4A-7. Discipline of registered agents; notice and hearing required

(a) The Secretary of State may suspend, revoke, or refuse to renew a registration or may discipline a person registered by the Secretary of State for conduct that would have justified denial of registration under Code Section 43-4A-6.

(b) The Secretary of State may discipline, suspend, revoke, or refuse to renew a certificate of registration only after proper notice and an opportunity for a hearing.

(c) The provisions of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," shall be applicable to the Secretary of State and the provisions of this chapter.



§ 43-4A-8. Fee for registration or renewal

An application for registration or renewal of registration shall be accompanied by such fee as shall be prescribed by the Secretary of State and a renewal bond, if applicable. The fee shall be the same for all applicants regardless of previous or current registrations or licenses in other states or jurisdictions as an athlete agent.



§ 43-4A-9. Temporary registration

The Secretary of State may issue a temporary certificate of registration while an application for registration or renewal of registration is pending, upon receipt by the Secretary of State of a completed application for registration, surety bond, and fee and after approval by the Secretary of State. The Secretary of State may in his or her discretion issue a temporary registration to the applicant, which registration shall have the same force and effect as a permanent registration for such period of time prescribed by the Secretary of State, after which the temporary registration shall become void. A temporary registration may be voided by the Secretary of State at any time.



§ 43-4A-10. Required records; inspection by Secretary of State

(a) An athlete agent shall retain the following records for a period of five years:

(1) The name and address of each individual represented by the athlete agent;

(2) Any agency contract entered into by the athlete agent; and

(3) Any direct costs incurred by the athlete agent in the recruitment or solicitation of a student athlete to enter into an agency contract.

(b) Records required by subsection (a) of this Code section to be retained shall be open to inspection by the Secretary of State during normal business hours.



§ 43-4A-11. Penalty for violation

An athlete agent who violates Code Section 43-4A-14 shall be guilty of a felony and, upon conviction, shall be punished by a fine of not less than $5,000.00 nor more than $100,000.00, by imprisonment of one to five years, or both such fine and imprisonment.



§ 43-4A-12. Surety bond requirement; suspension for failure to maintain

(a) An athlete agent shall deposit or have deposited with the Secretary of State, prior to the issuance of a registration or renewal of a registration, a surety bond in the penal sum of not less than $10,000.00, as established by the Secretary of State. Such surety bond shall be executed in the favor of the state with a surety company authorized to do business in this state and conditioned to pay damages in the amount of such bond to any athletic department aggrieved by any act of the principal named in such bond, which act is in violation of Code Section 43-4A-13 or would be grounds for revocation of a license under this chapter. If more than one athletic department suffers damages by the actions of an athlete agent, each athletic department shall receive a pro rata share of the amount of the bond based on the entitlement of one share of such amount of the bond for each student athlete who loses his or her eligibility to participate in intercollegiate sports contests as a member of a sports team at an institution of higher education as a result of actions of the athlete agent.

(b) If any registrant fails to maintain such bond so as to comply with the provisions of this Code section, the registration issued to the athlete agent shall be suspended until such time as a new bond is obtained. An athlete agent whose registration is suspended pursuant to this Code section shall not carry on any business as an athlete agent during the period of suspension.



§ 43-4A-13. Prohibited activities of athlete agent

(a) An athlete agent shall not, with the intent to induce a student athlete to enter into an agency contract:

(1) Give any materially false or misleading information or make a materially false promise or representation;

(2) Furnish anything of value to a student athlete before the student athlete enters into the agency contract; or

(3) Furnish anything of value to an individual other than the student athlete or another registered athlete agent.

(b) An athlete agent shall not intentionally:

(1) Initiate contact with a student athlete unless registered under this chapter;

(2) Refuse or fail to retain or permit inspection of the records required to be retained by this chapter;

(3) Fail to register when required by this chapter;

(4) Provide materially false or misleading information in an application for registration or renewal of registration;

(5) Predate or postdate an agency contract; or

(6) Fail to notify a student athlete before the student athlete signs or otherwise authenticates an agency contract for a particular sport that such signing or authentication may make the student athlete ineligible to participate as a student athlete in that sport.



§ 43-4A-14. Notice of existence of contract to athletic director of educational institution

(a) Within 72 hours after entering into an agency contract or before the next scheduled athletic event in which the student athlete may participate, whichever occurs first, the athlete agent shall give notice in a record of the existence of the contract to the athletic director of the educational institution at which the student athlete is enrolled or the athlete agent has reasonable grounds to believe the student athlete intends to enroll.

(b) Within 72 hours after entering into an agency contract or before the next scheduled athletic event in which the student athlete may participate, whichever occurs first, the student athlete shall inform the athletic director of the educational institution at which the student athlete is enrolled that he or she has entered into an agency contract.



§ 43-4A-15. Requirements for agency contract; notice to student athlete; penalty for noncompliance; record for student athlete

(a) An agency contract shall be in a record that is signed or otherwise authenticated by the parties.

(b) An agency contract shall state or contain:

(1) The amount and method of calculating the consideration to be paid by the student athlete for services to be provided by the athlete agent under the contract and any other consideration the athlete agent has received or will receive from any other source for entering into the contract or for providing the services;

(2) The name of any person not listed in the application for registration or renewal of registration who will be compensated because the student athlete signed the agency contract;

(3) A description of any expenses that the student athlete agrees to reimburse;

(4) A description of the services to be provided to the student athlete;

(5) The duration of the contract; and

(6) The date of execution.

(c) An agency contract shall contain, in close proximity to the signature of the student athlete, a conspicuous notice in boldface type in capital letters stating:

"WARNING TO STUDENT ATHLETE IF YOU SIGN THIS CONTRACT:

(1) YOU MAY LOSE YOUR ELIGIBILITY TO COMPETE AS A STUDENT ATHLETE IN YOUR SPORT;

(2) IF YOU HAVE AN ATHLETIC DIRECTOR, WITHIN 72 HOURS AFTER ENTERING INTO THIS CONTRACT, BOTH YOU AND YOUR ATHLETE AGENT MUST NOTIFY YOUR ATHLETIC DIRECTOR; AND

(3) YOU MAY CANCEL THIS CONTRACT WITHIN 14 DAYS AFTER SIGNING IT. CANCELLATION OF THIS CONTRACT MAY NOT REINSTATE YOUR ELIGIBILITY."

(d) An agency contract that does not conform to this Code section shall be voidable by the student athlete. If a student athlete voids an agency contract, the student athlete shall not be required to pay any consideration under the contract or to return any consideration received from the athlete agent to induce the student athlete to enter into the contract.

(e) The athlete agent shall give a record of the signed or otherwise authenticated agency contract to the student athlete at the time of execution.



§ 43-4A-16. Cancellation of contract by student athlete

(a) A student athlete may cancel an agency contract by giving notice of the cancellation to the athlete agent in a record within 14 days after the contract is signed.

(b) A student athlete shall not waive the right to cancel an agency contract.

(c) If a student athlete cancels an agency contract, the student athlete shall not be required to pay any consideration under the contract or to return any consideration received from the athlete agent to induce the student athlete to enter into the contract.



§ 43-4A-17. Civil penalty

The Secretary of State may assess a civil penalty against an athlete agent not to exceed $25,000.00 for a violation of this chapter.



§ 43-4A-18. Damages to educational institution; recovery

(a) An educational institution has a right of action against an athlete agent or former student athlete for damages caused by a violation of this chapter. In an action under this Code section, the court may award to the prevailing party costs and reasonable attorney's fees.

(b) Damages to an educational institution under subsection (a) of this Code section include losses and expenses incurred because, as a result of the conduct of an athlete agent or former student athlete, the educational institution was injured by a violation of this chapter or was penalized, disqualified, or suspended from participation in athletics by a national association for the promotion and regulation of athletics, by an athletic conference, or by reasonable self-imposed disciplinary action taken to mitigate sanctions likely to be imposed by such an organization.

(c) A right of action under this Code section shall not accrue until the educational institution discovers or by the exercise of reasonable diligence would have discovered the violation by the athlete agent or former student athlete.

(d) Any liability of the athlete agent or the former student athlete under this Code section shall be several and not joint.

(e) This chapter shall not restrict rights, remedies, or defenses of any person under law or equity.



§ 43-4A-19. Uniformity in application between states

In applying and construing this chapter, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



§ 43-4A-20. Electronic signatures

The provisions of this chapter governing the legal effect, validity, or enforceability of electronic records or signatures and of contracts formed or performed with the use of such records or signatures conform to the requirements of Section 102 of the Electronic Signatures in Global and National Commerce Act, Pub. L. No. 106-229, 114 Stat. 464 (2000), and supersede, modify, and limit the Electronic Signatures in Global and National Commerce Act.






Chapter 4B - Georgia Athletic and Entertainment Commission

Article 1 - General Provisions

§ 43-4B-1. Definitions

As used in this chapter, the term:

(1) "Amateur," when applied to a person engaged in boxing, wrestling, or a martial art, means a person who receives no compensation and engages in a match, contest, or exhibition of boxing, wrestling, or a martial art that is governed or authorized by:

(A) U.S.A. Boxing;

(B) The Georgia High School Athletic Association;

(C) The National Collegiate Athletic Association;

(D) Amateur Athletic Union;

(E) Golden Gloves;

(F) Team Georgia Amateur Wrestling;

(G) USA Wrestling;

(H) National High School Coaches Association;

(I) North American Sport Karate Association;

(J) International Sport Kick Boxing/Karate Association;

(K) World Kick Boxing Association;

(L) United States Kick Boxing Association;

(M) International Sport Combat Federation;

(N) Professional Karate Commission;

(O) International Kick Boxing Federation; or

(P) The local affiliate of any organization listed in this paragraph.

(2) "Boxing match" means a contest between two individuals in which contestants score points in rounds of two or three minutes by striking with padded fists the head and upper torso of the opponent or by knocking the opponent down and rendering the opponent unconscious or incapable of continuing the contest by such blows, which contest is held in a square ring supervised by a referee and scored by three judges.

(3) "Boxing registry" means a registry created or designated pursuant to subsection (j) of Code Section 43-4B-4.

(3.1) "Charitable organization" means an entity described by:

(A) Section 501(c)(3), Internal Revenue Code of 1986 (26 U.S.C. Section 501(c)(3)); or

(B) Section 170(c), Internal Revenue Code of 1986 (26 U.S.C. Section 170(c)).

(4) "Commission" means the Georgia Athletic and Entertainment Commission.

(5) "Exhibition" means a contest where the participants engage in the use of boxing, wrestling, or martial arts skills and techniques and where the objective is to display such skills and techniques without striving to win.

(6) "Face value" means the dollar value of a ticket or order, which value shall reflect the dollar amount that the customer is required to pay or, for complimentary tickets, would have been required to pay to purchase a ticket with equivalent seating priority in order to view the match, contest, exhibition, or entertainment event. A complimentary ticket shall not have a face value of $0.00. A complimentary ticket shall not have a face value of less than that of the least expensive ticket available for sale to the general public. Face value shall include any charges or fees, such as dinner, gratuity, parking, surcharges, or any other charges or fees which are charged to and must be paid by the customer in order to view the match, contest, exhibition, or entertainment event. It shall exclude any portion paid by the customer for federal, state, or local taxes.

(7) "Gross proceeds" means the total revenue received solely from the sale of tickets used or intended to be used by the audience physically attending any event required to be licensed under this chapter.

(8) "Gross receipts" means:

(A) The gross price charged for the sale or lease of broadcasting, television, pay per view, closed circuit, or motion picture rights without any deductions for commissions, brokerage fees, distribution fees, production fees, advertising, or other expenses or charges;

(B) The face value of all tickets sold and complimentary tickets issued, provided, or given; and

(C) The face value of any seats issued, provided, or given in exchange for advertising, sponsorships, or anything of value to the promotion of an event.

(9) "Local tax" means any occupation tax or other tax owed to a county or municipality in order to hold a match, contest, or exhibition or to carry on a business as a ticket broker within such county or municipality.

(9.1) "Kickboxing" means unarmed combat involving the use of striking techniques delivered with the upper and lower body and in which the competitors remain standing while striking.

(10) "Manager" means a person who under contract, agreement, or other arrangement with a boxer, undertakes to control or administer, directly or indirectly, a matter related to boxing on behalf of a boxer. Such term includes, but is not limited to, a person who functions as a booking agent, adviser, or consultant.

(10.1) "Martial art" means any form of unarmed combative sport or unarmed combative entertainment that allows contact striking, except boxing or wrestling.

(10.2) "Matchmaker" means a person who is employed by or associated with a promoter in the capacity of booking and arranging professional matches, contests, or exhibitions between opponents or who proposes professional matches, contests, or exhibitions and selects and arranges for the participants in such events and for whose activities in this regard the promoter is legally responsible.

(11) "Mixed martial arts" means unarmed combat involving the use of a combination of techniques from different disciplines of the martial arts, including but not limited to grappling, submission holds, and strikes with the upper and lower body.

(11.1) "Original purchaser for personal use" means a person who buys one or more tickets with the intention of using the ticket or tickets solely for the use of the purchaser or the purchaser's invitees, employees, and agents. An original purchaser who resells more than six tickets to the same athletic contest or entertainment event and who resells tickets to an athletic contest or entertainment event for more than 105 percent of their face value shall be rebuttably presumed to be engaging in the business of a ticket broker in any criminal prosecution or civil action, order, or penalty by the commission.

(11.2) "Patron boxing," "patron wrestling," or "patron martial arts" means boxing, wrestling, or martial arts that is not:

(A) Governed or authorized by any organization listed in paragraph (1) of this Code section;

(B) Governed or authorized by an organization licensed by the commission in accordance with this chapter;

(C) Governed or authorized by an organization exempted from licensure by the commission in accordance with this chapter; and

(D) Licensed by the commission in accordance with Article 2 of this chapter.

(11.3) "Pay per view" means a telecast for which a fee is required in addition to any other fee paid by the viewer for any other services of the telecaster.

(12) "Person" means any individual, partnership, firm, association, corporation, or combination of individuals of whatever form or character.

(13) "Physician" means a doctor of medicine or other medical professional legally authorized by any state to practice medicine.

(14) "Professional" means a person who is participating or has participated in a match, contest, or exhibition which is not governed or authorized by one or more of the organizations listed in paragraph (1) of this Code section and:

(A) Has received or competed for or is receiving or competing for any cash as a salary, purse, or prize for participating in any match, contest, or exhibition;

(B) Is participating or has participated in any match, contest, or exhibition to which admission is granted upon payment of any ticket for admission or other evidence of the right of entry;

(C) Is participating or has participated in any match, contest, or exhibition which is or was filmed, broadcast, or transmitted for viewing; or

(D) Is participating or has participated in any match, contest, or exhibition which provides a commercial advantage by attracting persons to a particular place or promoting a commercial product or enterprise.

(15) "Professional match, contest, or exhibition" means a match, contest, or exhibition which is not governed or authorized by one or more of the organizations listed in paragraph (1) of this Code section and:

(A) Rewards a participant with cash as a salary, purse, or prize for such participation;

(B) Requires for admission payment of a ticket for admission or other evidence of the right of entry;

(C) Is filmed, broadcast, or transmitted for viewing; or

(D) Provides a commercial advantage by attracting persons to a particular place or promoting a commercial product or enterprise.

(16) "Promoter" means the person primarily responsible for organizing, promoting, and producing a professional match, contest, or exhibition and who is legally responsible for the lawful conduct of such professional match, contest, or exhibition.

(16.1) "Promotion of unarmed combat" means the organization, promotion, production, publicizing, or arranging of, or provision of a venue for, a competition of unarmed combat by a person who receives some compensation or commercial benefit from such competition.

(17) "Purse" or "ring earnings" means the financial guarantee or any other remuneration, or part thereof, for which professional boxers or wrestlers are participating in a match, contest, or exhibition and includes the boxer's or wrestler's share of any payment received for radio broadcasting, television, or motion picture rights.

(17.1) "Shidokan" means unarmed combat involving three separate, segregated rounds in which karate rules and techniques are exclusively used in one round, kickboxing rules and techniques are exclusively used in one round, and grappling rules and techniques are exclusively used in one round.

(18) "State" means any of the 50 states, Puerto Rico, the District of Columbia, and any territory or possession of the United States.

(19) "Ticket broker" means:

(A) Any person who is involved in the business of reselling tickets of admission to athletic contests, concerts, theater performances, amusements, exhibitions, or other entertainment events held in this state to which the general public is admitted and who charges a premium in excess of the price of the ticket; or

(B) Any person who has a permanent office or place of business in this state who is involved in the business of reselling tickets of admission to athletic contests, concerts, theater performances, amusements, exhibitions, or other entertainment events held inside or outside this state to which the general public is admitted and who charges a premium in excess of the price of the ticket.

The term ticket broker shall not include the owner, operator, lessee, or tenant of the property in which an athletic contest or entertainment event is being held or the sponsor of such a contest or event or the authorized ticket agent of such persons.

(20) (A) "Unarmed combat" means any form of competition between human beings or one or more human beings and one or more animals in which:

(i) One or more blows are struck which may reasonably be expected to inflict injury on a human being; and

(ii) There is some compensation or commercial benefit arising from such competition, whether in the form of cash or noncash payment to the competitors or the person arranging the competition; the sale of the right to film, broadcast, transmit, or view the competition; or the use of the competition to attract persons to a particular location for some commercial advantage or to promote a commercial product or commercial enterprise.

Such term also means any amateur kickboxing match in which the competitors are not wearing protective gear.

(B) Unarmed combat shall include but shall not be limited to: tough man fights, bad man fights, nude boxing, nude wrestling, patron boxing, patron martial arts, and patron wrestling.

(C) Unarmed combat shall not include:

(i) Professional boxing licensed in accordance with this chapter;

(ii) Professional wrestling governed or authorized by an organization licensed or exempted from licensure in accordance with this chapter;

(iii) Amateur boxing governed or authorized by an organization listed in paragraph (1) of this Code section;

(iv) Amateur wrestling governed or authorized by an organization listed in paragraph (1) of this Code section;

(v) Any competition displaying the skills of a single form of an Oriental system of unarmed combative sports or unarmed combative entertainment, including, but not limited to, kickboxing, karate, or full-contact karate, that is held pursuant to the rules of that form and governed or authorized by an organization licensed by the commission in accordance with Article 4 of this chapter;

(vi) Shidokan when the competition is governed or authorized by an organization licensed by the commission in accordance with Article 4 of this chapter;

(vii) Mixed martial arts fighting when the competition is governed or authorized by an organization licensed by the commission in accordance with Article 4 of this chapter; or

(viii) Other martial arts competitions, when governed or authorized by an organization licensed by the commission in accordance with Article 4 of this chapter.

(21) "Wrestling" means:

(A) A staged performance of fighting and gymnastic skills and techniques by two or more human beings who are not required to use their best efforts in order to win and for which the winner may have been selected before the performance commences; or

(B) A performance of fighting and gymnastic skills and techniques by two or more human beings.



§ 43-4B-2. Application

(a) The provisions of this chapter shall not be construed to apply to any match, contest, or exhibition:

(1) In which the contestants are all amateurs; and

(2) Which is governed or authorized by:

(A) U.S.A. Boxing;

(B) The Georgia High School Athletic Association;

(C) The National Collegiate Athletic Association;

(D) Amateur Athletic Union;

(E) Golden Gloves;

(F) Team Georgia Amateur Wrestling;

(G) USA Wrestling;

(H) National High School Coaches Association;

(I) North American Sport Karate Association;

(J) International Sport Kick Boxing/Karate Association;

(K) World Kick Boxing Association;

(L) United States Kick Boxing Association;

(M) International Sport Combat Federation;

(N) Professional Karate Commission;

(O) International Kick Boxing Federation; or

(P) The local affiliate of any organization listed in this paragraph.

(b) The provisions of this chapter shall not apply to any matches, contests, or exhibitions of professional wrestling or to a promoter or organization that promotes, organizes, or governs such matches, contests, or exhibitions where such promoter or organization is a corporation that, at the time of such matches, contests, or exhibitions:

(1) Is registered under the federal Securities Exchange Act of 1934; and

(2) Has total assets of not less than $25 million.



§ 43-4B-3. Georgia Athletic and Entertainment Commission; membership; medical advisory panel; reimbursement of members

(a) The State Boxing Commission in existence immediately prior to July 1, 2001, is continued in existence subject to the provisions of this chapter. On and after July 1, 2001, the name of such commission shall be the Georgia Athletic and Entertainment Commission. The membership of the commission shall continue unchanged except as otherwise expressly provided by this chapter.

(b) The commission shall be composed of five members appointed by the Governor. Each member of the commission shall be appointed for a term of four years and until his or her successor is appointed. Vacancies shall be filled for the unexpired terms under the same procedures and requirements as appointments for full terms.

(c) The commission shall elect a chairperson from among its membership for a term of one year. The commission may elect a vice chairperson from its membership for a term of one year. Any member serving as chairperson shall be eligible for successive election to such office by the commission.

(d) The commission's medical advisory panel, appointed by the Governor, shall consist of four persons licensed to practice medicine in Georgia pursuant to the provisions of Chapter 34 of this title. They shall represent the specialties of neurology, ophthalmology, sports medicine, and general medicine. The medical advisory panel shall advise and assist the commission and its staff regarding issues and questions concerning the medical safety of applicants or licensees, including, but not limited to, matters relating to medical suspensions. The medical advisory panel may meet separately from the commission to discuss and formulate recommendations for the commission in connection with medical safety. Members of the medical advisory panel shall not be counted in determining a quorum of the commission and shall not vote as commission members.

(e) Each member of the commission and the medical advisory panel shall be reimbursed for expenses and travel as provided for members of various professional licensing boards in subsection (f) of Code Section 43-1-2.



§ 43-4B-4. Authority of commission; inspectors; prefight physicals; investigations; promotion of amateur boxing; identification cards for boxers; boxing registry; financial backing of professional events; tax payments

(a) The commission is the sole regulator of professional boxing in Georgia and shall have authority to protect the physical safety and welfare of professional boxers and serve the public interest by closely supervising all professional boxing in Georgia.

(b) The commission shall have the sole jurisdiction to license the promotion or holding of each professional match, contest, or exhibition of boxing promoted or held within this state.

(c) The commission shall have the sole authority to license participants in any professional match, contest, or exhibition of boxing held in this state.

(d) The commission has the authority to direct, manage, control, and supervise all professional matches, contests, or exhibitions of boxing. It may adopt bylaws for its own management and promulgate and enforce rules and regulations consistent with this chapter.

(e) The commission may appoint one or more inspectors as duly authorized representatives of the commission to ensure that the rules are strictly observed. Such inspectors shall be present at all professional matches, contests, or exhibitions of boxing.

(f) The commission may designate physicians as duly authorized representatives of the commission to conduct physical examinations of boxers licensed under this chapter and shall designate a roster of physicians authorized to conduct prefight physicals and serve as ringside physicians in all professional boxing matches held in this state.

(g) The commission or any agent duly designated by the commission may make investigations. The commission may hold hearings; issue subpoenas to compel the attendance of witnesses and the production of books, papers, and records; and administer oaths to and examine any witnesses for the purpose of determining any question coming before it under this chapter or under the rules and regulations adopted pursuant to this chapter. During an investigation of any allegation which, if proven, would result in criminal or civil sanctions as provided in this chapter, the commission may withhold all or a portion of the gross receipts to which the person under investigation is entitled until such time as the matter has been resolved.

(h) The commission shall be authorized to engage in activities which promote amateur boxing in this state and to contract with any nonprofit organization which is exempted from the taxation of income pursuant to Code Section 48-7-25 for the provision of services related to the promotion of amateur boxing in this state. To support amateur boxing in this state, the commission may promote voluntary contributions through the application process or through any fund raising or other promotional technique deemed appropriate by the commission.

(i) Pursuant to 15 U.S.C.A. Section 6301, et seq., the commission is authorized to issue to each boxer who is a resident of this state an identification card bearing the boxer's photograph and in such form and containing such information as the commission deems necessary and appropriate. The commission is expressly authorized to ensure that the form and manner of issuance of such identification cards comply with any applicable federal law or regulation. The commission is authorized to charge an amount not to exceed $100.00 per card for the issuance or replacement of each identification card.

(j) The commission is authorized to create a boxing registry or to designate a nationally recognized boxing registry and to register each boxer who is a resident of this state or who is a resident of another state which has no boxing registry.

(k) The commission is authorized to inquire into the financial backing of any professional match, contest, or exhibition of boxing and obtain answers to written or oral questions propounded to all persons associated with such professional event.

(l) The commission is authorized to receive tax payments in accordance with Code Section 43-4B-20, and to remit such tax payments to the general treasury.



§ 43-4B-5. Secretary of commission

The Secretary of State shall designate the secretary of the commission, who shall issue licenses and identification cards and perform such other duties as the commission may direct to carry out the provisions of this chapter.



§ 43-4B-6. Commission meetings

(a) The commission shall meet upon the call of the chairperson or upon the call of any two members. The business of the commission shall be conducted by a majority vote of the members present. A majority of the commission members shall constitute a quorum.

(b) The chairperson, if necessary, may within ten days of receiving an application and license fee call a meeting of the commission for the purpose of approving or rejecting an application for a license or match permit which has been submitted to the commission. The meeting shall be held within 20 days of the chairperson's call at a place designated by the chairperson.



§ 43-4B-7. Rules and regulations governing professional boxing

The commission shall adopt rules and regulations governing professional boxing to establish the following:

(1) Procedures to evaluate the professional records and physicians' certifications of each boxer participating in a professional match, contest, or exhibition of boxing and to deny authorization for a professional boxer to fight where appropriate;

(2) Procedures to ensure that, except as otherwise provided in subsection (c) of Code Section 43-4B-13, no professional boxer is permitted to box while under suspension from any state boxing commission because of:

(A) A recent knockout, technical knockout, or series of consecutive losses;

(B) An injury, requirement for a medical procedure, or physician's denial of certification;

(C) Failure of a drug test; or

(D) The use of false aliases or falsifying official identification cards or documents; and

(3) Procedures to report to the boxing registry the results of all professional matches, contests, or exhibitions of boxing held in this state or being supervised by the commission and any related suspensions.



§ 43-4B-8. Prohibited compensation to commission members

No member or employee of the commission and no person who administers or enforces the provisions of this chapter or rules promulgated in accordance with this chapter may belong to, contract with, or receive any compensation from any person or organization who authorizes, arranges, or promotes professional matches, contests, or exhibitions of boxing, martial arts, or wrestling or who otherwise has a financial interest in any activity or licensee regulated by this commission. The term "compensation" does not include funds held in escrow for payment to another person in connection with a professional match, contest, or exhibition of boxing, martial arts, or wrestling.






Article 2 - Licensing and Participatory Requirements

§ 43-4B-10. Promoter's license and match permit requirements; applications; performance bond; fees

(a) No person shall promote or hold a professional match, contest, or exhibition of boxing within this state without first applying for and obtaining a promoter's license from the commission. Licenses shall be issued annually and shall expire on December 31 of each calendar year.

(b) Promoters shall apply to the commission for a license required by subsection (a) of this Code section on a form provided by the commission. The application shall be accompanied by a nonrefundable fee not to exceed $250.00 in the form of a cashier's check made out to the commission. The application shall also be accompanied by a performance bond in an amount and under such conditions as the commission may require.

(c) No person shall promote or hold a professional match, contest, or exhibition of boxing within this state without first applying for and obtaining a match permit from the commission for such professional match, contest, or exhibition of boxing in addition to the license required by subsection (a) of this Code section. Each application for a match permit shall be on a form provided by the commission and shall be accompanied by a nonrefundable application fee not to exceed $250.00 in the form of a cashier's check made out to the commission. The commission may charge an additional match fee in accordance with rules and regulations promulgated by the commission to implement the provisions of this article.

(d) The commission may, prior to issuing any match permit, require a performance bond in addition to that required in subsection (b) of this Code section.

(e) The commission may refund any portion of the match permit fee in excess of $250.00 to any person who paid such excess fee in the event the professional match, contest, or exhibition of boxing for which such fees were paid is not held.



§ 43-4B-11. Required licenses for boxers and nonboxing participants; prerequisites to licenses

(a) Prior to participating in a professional match, contest, or exhibition of boxing supervised by the commission, referees, judges, timekeepers, matchmakers, boxers, managers, trainers, and each person who assists a boxer immediately before and after a match, contest, or exhibition of boxing and between rounds during a match, contest, or exhibition of boxing shall apply for and be issued licenses. Licenses shall be issued annually and shall expire on December 31 of each calendar year. Each applicant shall make application on a form provided by the commission and pay an annual license fee not to exceed $250.00. Any boxer who has been licensed by the commission during a previous year shall be deemed to be an applicant for a license in any year for which such boxer has entered into a written contract to participate in a professional match, contest, or exhibition of boxing in this state upon the date of entering into such a contract. Any party to such a contract may notify the commission that such a contract has been signed.

(b) The commission shall issue a license under this Code section only if:

(1) The commission has determined to the best of its ability that the applicant has the training or skills necessary to perform in a manner appropriate to the license;

(2) The applicant has complied with all applicable requirements of this chapter and any rules and regulations promulgated pursuant to this chapter; and

(3) The commission or its designated representative has determined from information provided by the applicant and from any medical evaluation required by the commission that the health, welfare, and physical safety of the applicant will not be unduly jeopardized by the issuance of the license.



§ 43-4B-12. Registry requirements for boxers; identification card; fees

In addition to the license required in Code Section 43-4B-11, each professional boxer who is a resident of this state or another state which has no state boxing commission is required to register with a boxing registry created or designated by the commission and renew his or her registration as prescribed by rules of the commission. At the time of registration and renewal, the boxer shall provide the boxing registry with a recent photograph of the boxer and the social security number of the boxer or, in the case of a foreign boxer, any similar citizen identification number or boxer number from the country of residence of the boxer, along with any other information the commission requires. The boxing registry shall issue a personal identification number to each boxer and such number shall appear on the identification card issued to the boxer as a result of registration. Each boxer is required to present to the boxing commission an identification card issued by the state in which he or she resides not later than the time of the weigh-in for a professional match, contest, or exhibition. The commission may charge a registration fee in an amount calculated to cover the administrative expense of such registration.



§ 43-4B-13. Authority to refuse to grant or to revoke or suspend license; fines; revoking suspension

(a) The commission shall have the authority to refuse to grant a license to an applicant upon a finding by a majority of the entire commission that the applicant has failed to demonstrate the qualifications or standards for a license contained in this Code section or under the laws, rules, and regulations under which licensure is sought. It shall be incumbent upon the applicant to demonstrate to the satisfaction of the commission that he or she meets all the requirements for the issuance of a license, and, if the commission is not satisfied as to the applicant's qualifications, it may deny a license without a prior hearing; provided, however, that the applicant shall be allowed to appear before the commission if he or she so desires.

(b) The commission may, by majority vote, after prior notice to the holder of any state license and after affording such a holder an opportunity to be heard, fine the license holder, revoke or suspend a state license, or take other disciplinary action against the licensee, and:

(1) The commission shall, upon the recommendation of any officially designated representative for reasons involving the medical or physical safety of any professional boxer licensed by the commission, summarily suspend any license previously issued by the commission or take other disciplinary action against any licensee; provided, however, that such licensee shall, after such summary suspension, be afforded an opportunity to be heard, in accordance with the rules of the commission and Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." Any such summary suspension imposed against such a licensee may include, but shall not be limited to:

(A) Prohibiting any boxer from competing, appearing in, or participating in any professional match, contest, or exhibition within 60 days of having suffered a knockout; or

(B) Prohibiting any boxer from competing, appearing in, or participating in any professional match, contest, or exhibition within 30 days of having suffered a technical knockout where evidence of head trauma has been determined by the attending ringside physician.

The length of any summary suspension invoked pursuant to subparagraph (A) or (B) of this paragraph, upon recommendation of the ringside physician, may be extended to any number of days. Terms and conditions of the suspension or revocation may require that the boxer submit to further medical evaluation as determined by the ringside physician; and

(2) The commission, its secretary, or its duly authorized representative may, at any time prior to the completion of a permitted professional match, contest, or exhibition of boxing, summarily suspend or revoke the match permit or the license of any specific boxer should it be determined by such person that the continuation of said professional match, contest, or exhibition of boxing may jeopardize the health, welfare, morals, or safety of the citizens of this state or may jeopardize the health or personal safety of any participant of such professional match, contest, or exhibition of boxing; provided, however, that such licensee shall, after such summary suspension, be afforded an opportunity to be heard, in accordance with the rules of the commission and Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(c) The commission may revoke a suspension of a boxer if:

(1) The boxer was suspended pursuant to rules and regulations adopted pursuant to subparagraph (A) or (B) of paragraph (2) of Code Section 43-4B-7 and has furnished proof of a sufficiently improved medical or physical condition; or

(2) The boxer furnishes proof that a suspension pursuant to subparagraph (D) of paragraph (2) of Code Section 43-4B-7 was not or is no longer merited by the facts.



§ 43-4B-14. Prequalification requirements for events

No person may arrange, promote, organize, produce, or participate in a professional match, contest, or exhibition of boxing without meeting the following requirements:

(1) Each boxer must be examined by a physician who must then certify that the boxer is physically fit to compete safely. Copies of each such certificate shall be provided to the commission prior to the professional match, contest, or exhibition of boxing. The commission is authorized at any time to require a boxer to undergo a physical examination, including neurological or neuropsychological tests and procedures;

(2) A physician approved by the commission must be continuously present at ringside during every professional match, contest, or exhibition of boxing. The physician shall observe the physical condition of the boxers and advise the referee with regards thereto;

(3) One or more inspectors appointed by the commission as duly authorized representatives of the commission shall be present at each professional match, contest, or exhibition of boxing to ensure that the rules are strictly observed. An inspector or other duly authorized representative of the commission must be present at the weigh-in and at the ring during the conduct of the professional match, contest, or exhibition of boxing. Inspectors and other duly authorized representatives of the commission shall have free access to the dressing rooms of the boxers;

(4) Each boxer shall be covered by health insurance which will cover injuries sustained during the professional match, contest, or exhibition of boxing; and

(5) An ambulance and medical personnel with appropriate resuscitation equipment must be continuously present at the site during any professional match, contest, or exhibition of boxing.



§ 43-4B-15. Alcohol and drug use prohibited

It shall be unlawful for any boxer to participate or attempt to participate in a professional match, contest, or exhibition of boxing while under the influence of alcohol or any drug. A boxer shall be deemed under the influence of alcohol or a drug for the purposes of this Code section if a physical examination made during a period of time beginning not more than six hours prior to the beginning of the professional match, contest, or exhibition of boxing and ending not more than one hour after the completion of the professional match, contest, or exhibition of boxing reveals that the boxer's mental or physical ability is impaired in any way as a direct result of the use of alcohol or a drug.



§ 43-4B-16. Building standards and regulations for matches

All buildings or structures used or intended to be used for holding or giving professional matches, contests, or exhibitions of boxing shall be safe and shall in all manner conform to the laws, ordinances, and regulations pertaining to buildings in the city or unincorporated area of the county where the building or structure is situated.



§ 43-4B-17. Age requirements; stricter standards for boxers over age 50

(a) No person under the age of 18 years shall participate as a contestant in any professional match, contest, or exhibition of boxing.

(b) A primary duty of the commission is ensuring that any person whose health does not permit safely engaging in boxing as a contestant is not licensed as a professional boxer. The General Assembly finds that adequate protection of the health of persons who are 50 years of age or older requires additional precautions by the commission. A person who is 50 years of age or older shall be licensed as a professional boxer and permitted to participate in a professional match, contest, or exhibition of boxing only if such person:

(1) Has participated as a contestant in at least ten professional matches or contests of boxing in the immediately preceding ten years, including at least four professional matches or contests of boxing in the immediately preceding four years; and

(2) Is declared medically and physically able to participate as a contestant in a professional match, contest, or exhibition of boxing by a physician who has conducted a more rigorous examination than examinations performed in accordance with this chapter for persons who are younger than 50 years of age.

(c) The commission shall promulgate and adopt rules and regulations for the more rigorous examination required by this Code section for persons who are 50 years of age or older.



§ 43-4B-18. Jurisdiction of commission

The commission shall have jurisdiction over any professional match, contest, or exhibition of boxing which occurs or is held within this state, is filmed in this state, or is broadcast or transmitted from this state.



§ 43-4B-19. Proceedings for violations of article

(a) Whenever it may appear to the commission that any person is violating or has violated any provision of this article or Article 1 of this chapter and that proceedings would be in the public interest:

(1) Subject to notice and opportunity for hearing in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," unless the right to notice is waived by the person against whom the sanction is imposed, the commission may:

(A) Issue a cease and desist order prohibiting any violation of this article or Article 1 of this chapter;

(B) Issue an order against a person who violates this article or Article 1 of this chapter, imposing a civil penalty up to a maximum of $1,000.00 per violation; or

(C) Issue an order suspending or revoking the license of the person violating this article or Article 1 of this chapter; or

(2) Upon a showing by the commission in any superior court of competent jurisdiction that a person has violated or is about to violate this article or Article 1 of this chapter, a rule promulgated under this article or Article 1 of this chapter, or an order of the commission, the court may enter or grant any or all of the following relief:

(A) A temporary restraining order or a temporary or permanent injunction;

(B) A civil penalty up to a maximum of $2,000.00 per violation of this article or Article 1 of this chapter;

(C) A declaratory judgment;

(D) Restitution to any person or persons adversely affected by a defendant's action in violation of this article or Article 1 of this chapter; or

(E) Other relief as the court deems just or reasonable.

(b) Unless the commission determines that a person subject to this article intends to depart quickly from this state or to remove his or her property from this state or to conceal his or her person or property in this state or that there is immediate danger of harm to citizens of this state or another state, the commission shall give notice in writing that such proceedings are contemplated and allow such person a reasonable opportunity to appear before the commission and execute an assurance of voluntary compliance. The determination of the commission under this subsection shall be final and not subject to review.

(c) Procedures relating to hearings, notice, counsel, subpoenas, records, enforcement powers, intervention, rules of evidence, decisions, exceptions, review of initial decisions, final decisions, and judicial review of decisions shall be governed by Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," unless the provisions of such chapter are contrary to the express provisions of this article or Article 1 of this chapter.



§ 43-4B-20. Report by promoter required; pay preview promoters; tax payment; falsifying report

(a) A promoter holding a match, contest, or exhibition of boxing shall, within three business days after the match, file with the commission a written report which includes the number of tickets sold, the amount of gross receipts, the amount of gross proceeds, and any other facts the commission may require. Within ten days following the match, contest, or exhibition of boxing, the promoter shall remit to the commission a tax payment in the amount of 5 percent of the gross proceeds exclusive of any federal taxes.

(b) A promoter who sells, transfers, or extends to another the rights to telecast by pay per view for viewing in this state, whether the telecast originates inside or outside this state, a match, contest, or exhibition of boxing that would be subject to regulation by the commission in accordance with this chapter if the match, contest, or exhibition were held in this state, shall, within three business days after the sale, transfer, or extension of such rights in whole or in part, file with the commission a written report that includes the gross price charged for the rights to telecast by pay per view, the number of tickets sold, the amount of gross receipts, and any other facts the commission may require.

(c) Any written report required to be filed with the commission under this Code section shall be postmarked within three business days after the conclusion of the match or telecast, if the telecast is later than the match, and an additional five days shall be allowed for mailing.

(d) Each promoter subject to subsection (b) of this Code Section shall remit to the commission within ten days following a match, contest, or exhibition a tax payment in the amount of 5 percent of total gross receipts, as defined in subparagraph (A) of paragraph (8) of Code Section 43-4B-1, exclusive of any federal taxes, except that the tax payment derived from the gross price charged for the sale or lease of pay per view telecasting and motion picture rights shall not exceed $40,000.00 for any single event.

(e)(1) Any promoter who willfully makes a false and fraudulent report under this Code section is guilty of perjury and, upon conviction, is subject to punishment as provided by law. Such penalty shall be in addition to any other penalties imposed by this chapter.

(2) Any promoter who willfully fails, neglects, or refuses to make a report or to pay the taxes as prescribed or who refuses to allow the commission to examine the books, papers, and records of any promotion is guilty of a misdemeanor.

(f) The commission shall remit all tax payments to the general treasury of the state.



§ 43-4B-21. Injunctions; penalty for violations of article; unarmed combat

(a) Whenever the Attorney General has reasonable cause to believe that a person is engaged in a violation of this article, the Attorney General may bring a civil action requesting such relief, including a permanent or temporary injunction, restraining order, or other order against such person as the Attorney General determines to be necessary to restrain the person from continuing to engage in, sanction, promote, or otherwise participate in a professional match, contest, or exhibition of boxing in violation of this article.

(b) (1) Any manager, promoter, matchmaker, or licensee who knowingly violates or coerces or causes any other person to violate any provision of this article shall, upon conviction, be imprisoned for not more than one year or fined not more than $20,000.00, or both.

(2) Any member or employee of the commission or any person who administers or enforces this chapter or rules and regulations promulgated pursuant to this chapter who knowingly violates Code Section 43-4B-14 or Code Section 43-4B-15 shall, upon conviction, be imprisoned for not more than one year or fined not more than $20,000.00, or both.

(3) Any professional boxer who knowingly violates any provision of this article except Code Section 43-4B-15 shall, upon conviction, be fined not more than $1,000.00 for each violation.

(4) Any professional boxer who violates the provisions of Code Section 43-4B-15 may be punished by a fine not to exceed $25,000.00 together with a percentage of the purse not to exceed 15 percent for each violation.

(c) Unarmed combat, as defined in Code Section 43-4B-1, is a misdemeanor of a high and aggravated nature.

(d) Promotion of unarmed combat, as defined in Code Section 43-4B-1, is a misdemeanor for the first offense; a high and aggravated misdemeanor for the second offense; and a felony for the third and subsequent offenses, punishable upon conviction by a fine not to exceed $10,000.00 or imprisonment not to exceed two years, or both such fine and imprisonment.






Article 3 - Ticket Brokers

§ 43-4B-25. Authority to resell tickets; service charges

(a) Except as otherwise provided in Code Section 43-4B-29, it shall be unlawful for any person other than a ticket broker to resell or offer for resale any ticket of admission or other evidence of the right of entry to any athletic contest, concert, theater performance, amusement, exhibition, or other entertainment event to which the general public is admitted for a price in excess of the face value of the ticket. Notwithstanding any other provision of this article to the contrary, a service charge not to exceed $3.00 may be charged when tickets or other evidences of the right of entry are sold by an authorized ticket agent through places of established business licensed to do business by the municipality or county, where applicable, in which such places of business are located. Notwithstanding any other provision of this article to the contrary, the owner, operator, lessee, or tenant of the property on which such athletic contest or entertainment event is to be held or is being held or the sponsor of such contest or event may charge or may authorize, in writing, any person to charge a service charge for the sale of such ticket, privilege, or license of admission in addition to the face value of the ticket. Such writing granting authority to another shall specify the amount of the service charge to be charged for the sale of each ticket, privilege, or license of admission.

(b) Notwithstanding any other provision of this article to the contrary, in the case of any athletic contest or entertainment event that is described in Code Section 43-4B-30, a sponsor of such a contest or event may contractually restrict the resale of a ticket to such contest or event by giving notice of such restriction on the back of the ticket. Notwithstanding any other provision of this article to the contrary, in the case of any athletic contest or entertainment event, an owner, operator, lessee, or tenant of the property on which such contest or event is to be held or is being held may contractually restrict the resale of the right of occupancy of any specific suite, seat, or seating area by giving notice in writing of such restriction.



§ 43-4B-26. Requirements

In order to engage in the practice or business of a ticket broker a person shall be required to:

(1) Maintain a permanent office or place of business in this state, excluding a post office box, for the purpose of engaging in the business of a ticket broker;

(2) Apply to the commission for a ticket broker's license on a form designated by the commission, pay an annual license fee of $500.00, and renew the license annually;

(3) Pay any local tax required by a local government; and

(4) Register for sales and use tax purposes pursuant to Article 1 of Chapter 8 of Title 48.



§ 43-4B-27. Disqualification for felony conviction

No person shall engage in the practice or business of a ticket broker, or be employed as general manager for a person engaged in the practice or business of a ticket broker, who has been convicted of a felony and who has not been pardoned or had his or her civil rights restored.



§ 43-4B-28. Resale by ticket brokers; disclosure requirements; sale and resale restrictions; refunds

(a) The ticket broker shall be required to:

(1) Post at its established place of business the terms of the purchaser's right to cancel the purchase of a ticket from a ticket broker;

(2) Disclose to the purchaser the refund policy of the ticket broker should an athletic contest or entertainment event be canceled;

(3) Disclose to the purchaser in writing the difference between the face value of the ticket and the amount which the ticket broker is charging for such ticket; and

(4) Sell tickets only at its permanent office, place of business, or through the Internet; provided, however, that delivery of one or more tickets after the transaction is completed to a place other than the ticket broker's office or place of business shall not violate this paragraph.

(b)(1) A ticket broker shall be prohibited from employing any agent or employee for the purpose of making future purchases of tickets from the owner, operator, lessee, or tenant of the property on which an athletic contest or entertainment event is to be held.

(2) Each ticket broker, including any affiliated group of ticket brokers, shall be prohibited from acquiring and reselling in excess of 1 percent of the total tickets allocated for any contest or event.

(3) Unless otherwise provided in a written agreement between a ticket broker and the purchaser, a ticket broker shall be required to refund any payment received for the purchase of a ticket under this article if the purchaser returns the ticket and requests a cancellation of the sale thereof within 36 hours from the time of purchase of the ticket and if such return is made more than 72 hours preceding the athletic contest or entertainment event.

(4) A ticket broker shall be required to refund any payment received for the purchase of a ticket under this article if the athletic contest or entertainment event is canceled and not rescheduled.

(5) If a ticket broker guarantees in writing delivery of a ticket or tickets to an athletic contest or entertainment event as provided under this article to a purchaser and fails to complete such delivery, the ticket broker shall be required to provide within 15 days a full refund of any amount paid by the purchaser and, in addition, shall pay the purchaser a refund fee of three times the amount paid by the purchaser for each such ticket.

(c)(1) For all venues which seat or admit less than 15,000 persons, a ticket broker and its employees, agents, and assigns are criminally prohibited from reselling or offering for resale any ticket within 1,500 feet from the venue where an event or contest is to be held or is being held.

(2) For all venues which seat or admit 15,000 or more persons, a ticket broker and its employees, agents, and assigns are criminally prohibited from reselling or offering for resale any ticket within 2,700 feet from the venue where an event or contest is to be held or is being held.

(d) Any ticket broker offering to resell tickets to an athletic contest or entertainment event through any printed, broadcast, or Internet advertising shall include in such advertising the license number of such ticket broker offering such tickets for resale.



§ 43-4B-29. Resale of tickets by original purchaser; charitable organizations

(a) No provision of this article or any other provision of law shall criminally prohibit any person who is the original purchaser for personal use of one or more tickets to an athletic contest or entertainment event covered under this article from reselling or offering for resale any of such tickets for any price, provided that such person does not sell or offer to sell such tickets within 2,700 feet of a venue which seats or admits 15,000 or more persons for such a contest or event or a public entrance to such a contest or event.

(b) Charitable organizations and their employees and volunteers shall not be subject to the provisions of this article when offering for sale any tickets of admission in a raffle, auction, or similar fundraising activity for the benefit of the organization's charitable purposes.



§ 43-4B-29.1. Resale within zone authorized by the event organizer and the venue owner or operator

(a) Notwithstanding subsection (c) of Code Section 43-4B-28 and subsection (b) of Code Section 43-4B-30, no provision of this article or any other provision of law shall provide a criminal penalty for or prohibit the resale or offering for resale of a ticket or tickets to an athletic contest or entertainment event covered under this article by a ticket broker or a ticket broker's employees, agents, and assigns in a zone or zones within the area where such resale or offering for resale is prohibited by such subsections, if such activity is authorized by the organizer of the contest or event and the owner or operator of the venue where such contest or event is being held or to be held.

(b) Notwithstanding subsection (a) of Code Section 43-4B-29 and subsection (b) of Code Section 43-4B-30, no provision of this article or any other provision of law shall provide a criminal penalty for or prohibit the resale or offering for resale of a ticket or tickets purchased by any person who is the original purchaser for personal use of such ticket or tickets to an athletic contest or entertainment event covered under this article in a zone or zones within the area where such resale or offering for resale is prohibited by such subsections, if such activity is authorized by the organizer of the contest or event and the owner or operator of the venue where such contest or event is being held or to be held.



§ 43-4B-30. County and municipal ordinances

(a) With regard to any single athletic contest or entertainment event which occurs no more often than once annually and with regard to any series of athletic contests which occur no more often than once annually and which occur within a time period not exceeding ten days, the municipal corporation in which such contest, event, or series of contests is to be held, or if the contest, event, or series of contests is to be held in an unincorporated area, the county of such unincorporated area, is authorized to enact by ordinance regulations governing ticket brokers for such contest, event, or series of contests which are more restrictive than the provisions of this article.

(b) The municipal corporation in which an athletic contest or entertainment event is to be held, or if the contest or entertainment event is to be held in an unincorporated area, the county of such unincorporated area, is authorized to enact an ordinance prohibiting the resale or offering for resale of one or more tickets by a ticket broker or by a person who is the original purchaser for personal use of one or more tickets within 2,700 feet of a venue which seats or admits 15,000 or more persons.



§ 43-4B-31. Violation of article a misdemeanor

Any person who violates this article is guilty of a misdemeanor of a high and aggravated nature.



§ 43-4B-32. Powers of commission upon violation of article

(a) In addition to the powers and duties set out in Code Section 43-4B-3, the commission is authorized to promulgate rules and regulations to accomplish the purposes of this article in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." The commission shall enforce the provisions of this article. The enforcement powers of the commission set out in this Code section shall be in addition to the criminal penalty provided by Code Section 43-4B-31.

(b) Whenever it may appear to the commission that any person is violating or has violated any provision of this article and that proceedings would be in the public interest:

(1) Subject to notice and opportunity for hearing in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," unless the right to notice is waived by the person against whom the sanction is imposed, the commission may:

(A) Issue a cease and desist order prohibiting any violation of this article;

(B) Issue an order against a person who violates this article, imposing a civil penalty up to a maximum of $1,000.00 per violation; or

(C) Issue an order suspending or revoking the ticket broker's license; or

(2) Upon a showing by the commission in any superior court of competent jurisdiction that a person has violated or is about to violate this article, a rule promulgated under this article, or an order of the commission, the court may enter or grant any or all of the following relief:

(A) A temporary restraining order or a temporary or permanent injunction;

(B) A civil penalty up to a maximum of $2,000.00 per violation of this article;

(C) A declaratory judgment;

(D) Restitution to any person or persons adversely affected by a defendant's action in violation of this article; or

(E) Other relief as the court deems just or reasonable.

(c) Unless the commission determines that a person subject to this article intends to depart quickly from this state or to remove his or her property from this state or to conceal his or her person or property in this state or that there is immediate danger of harm to citizens of this state or another state, the commission shall give notice in writing that such proceedings are contemplated and allow such person a reasonable opportunity to appear before the commission and execute an assurance of voluntary compliance. The determination of the commission under this subsection shall be final and not subject to review.

(d) Procedures relating to hearings, notice, counsel, subpoenas, records, enforcement powers, intervention, rules of evidence, decisions, exceptions, review of initial decisions, final decisions, and judicial review of decisions shall be governed by Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," unless the provisions of such chapter are contrary to the express provisions of this article.






Article 4 - Regulation of Martial Arts and Wrestling

§ 43-4B-50. Authority and duties of the commission with regard to licensure, exemption from licensure, and regulation

(a) The commission shall have the sole authority to license organizations that govern and authorize matches, contests, and exhibitions of martial arts and wrestling and to exempt organizations from licensure in accordance with this article. The commission shall have the sole authority to permit and regulate matches, contests, and exhibitions of martial arts and wrestling. The commission shall have the sole authority to license promoters of matches, contests, and exhibitions of martial arts. The commission shall have the duty to safeguard the public health, to protect competitors, and to provide for competitive matches by requiring licensed organizations to abide by rules promulgated by the commission for basic minimum medical and safety requirements based on the nature of the activity and the anticipated level of physical conditioning and training of competitors. The commission shall have the authority to inquire as to a licensed organization's plans or arrangements for compliance with such rules. The commission shall have the authority to require annual fees for licensure and a fee for each such match, contest, or exhibition or for each show and to penalize licensed organizations, licensed promoters, and the holders of match permits that violate the provisions of this article or rules of the commission promulgated in accordance with this article.

(b) If requested by a licensed organization, the commission shall have the authority to provide direct oversight services, including but not limited to on-site inspectors, to a licensed organization for a fee negotiated between the commission and the licensed organization.



§ 43-4B-51. Fees

(a) Except as otherwise provided in subsection (c) of this Code section, the annual fee for licensure of organizations subject to this article is $1,000.00.

(b) As used in this subsection, the term "show" includes all matches, contests, or exhibitions held at the same venue on the same date and included in the same admission fee if an admission fee is charged. Except as otherwise provided in subsection (c) of this Code section, the maximum permit fee for each show authorized or governed by an organization licensed in accordance with this article is $250.00. The maximum permit fee for each match, contest, or exhibition that is not a component of a show and is authorized by an organization licensed in accordance with this article is $250.00, except as otherwise provided in subsection (c) of this Code section. Such fee shall be paid to the commission on or before the date of the match, contest, or exhibition. The commission may provide by rule for a refund of a portion of the fee if the match, contest, or exhibition is not held.

(c) For organizations authorizing or governing matches, contests, or exhibitions of wrestling as defined in subparagraph (A) of paragraph (21) of Code Section 43-4B-1, the annual fee for licensure is $100.00. There shall be no permit fee for matches, contests, or exhibitions of wrestling as defined in such subparagraph. Organizations subject to this subsection shall make reports to the commission in accordance with rules and regulations promulgated by the commission.

(d) The annual fee for a promoter's license for promoters of martial arts matches, contests, or exhibitions shall be $500.00.



§ 43-4B-52. Requirements for matches, contests, and exhibitions

(a) A licensed organization shall provide written notice to the commission of a match, contest, or exhibition authorized and governed by the organization no later than 15 days before the date of the match, contest, or exhibition. The licensed organization governing the match, contest, or exhibition shall provide information required by the commission relating to the contestants, venue, rules for the competition, and anticipated level of physical conditioning and training of the contestants.

(b) A licensed organization shall, after a match, contest, or exhibition authorized and governed by the organization, file with the commission an affidavit that includes the number of tickets sold, the amount of gross receipts, the amount of sales tax to be paid to the Department of Revenue, and any other facts the commission may require. Such affidavit shall be postmarked within three business days after the conclusion of the match, contest, or exhibition.



§ 43-4B-53. Prohibited activities for felons or persons convicted of crime of moral turpitude

(a) Notwithstanding any other provision of this chapter or any other law to the contrary, no person or entity shall directly or indirectly engage in the practice of being a promoter of kickboxing, muay thai, Thai boxing, full-contact karate, mixed martial arts, shidokan, or martial arts matches, contests, exhibitions of any type, or be employed or otherwise serve as a manager, matchmaker, or organizer for any person or entity engaged in the practice of being a promoter of kickboxing, muay thai, Thai boxing, full-contact karate, mixed martial arts, or martial arts matches, contests, or exhibitions of any type, who has been convicted of, has pleaded guilty to, has entered a plea of nolo contendere to, or has been found guilty of a felony or crime of moral turpitude under the laws of this state or any offense that, had it occurred within this state, would constitute a felony or crime of moral turpitude under the laws of this state for a period of ten years from the date of such conviction or plea. For purposes of this Code section, a conviction shall include but not be limited to disposition under Article 3 of Chapter 8 of Title 42.

(b) Notwithstanding any other provision of this chapter or any other law to the contrary, no person or entity shall be retained, employed, or otherwise serve as a sanctioning, governing, licensing, authorizing, or ranking body or organization or act as an employee or representative thereof for any kickboxing, muay thai, full-contact karate, mixed martial arts, shidokan, or martial arts matches, contests, or exhibitions of any type promoted, managed, or organized in violation of subsection (a) of this Code section.

(c) Notwithstanding any other provision of this chapter or any other law to the contrary, no sanctioning, governing, licensing, authorizing, or ranking body or organization for any kickboxing, muay thai, Thai boxing, full-contact karate, mixed martial arts, shidokan, or martial arts matches, contests, or exhibitions of any type shall employ, designate, or otherwise assign or utilize any person as a representative or official who has pleaded guilty to, has entered a plea of nolo contendere to, or has been found guilty of a felony or crime of moral turpitude under the laws of this state or any offense that, had it occurred within this state, would constitute a felony or crime of moral turpitude under the laws of this state for a period of ten years from the date of such conviction or plea. For purposes of this Code section, a conviction shall include but not be limited to disposition under Article 3 of Chapter 8 of Title 42.

(d) The first violation of this Code section by any individual or entity shall constitute a misdemeanor of a high and aggravated nature. Any second and subsequent conviction under this Code section shall constitute a felony and shall be punished by imprisonment for not less than one nor more than five years.



§ 43-4B-54. Suspension, revocation, or denial of licenses or permits; fines

(a) The commission is authorized to suspend, revoke, or deny a license or renewal of a license of an organization or a promoter for violation of this article or rules of the commission promulgated in accordance with this article. The commission is authorized to fine a licensed organization or promoter for violation of this article or rules of the commission promulgated in accordance with this article.

(b) The commission is authorized to suspend, revoke, or deny issuance of a permit for a show, match, contest, or exhibition issued in accordance with this article in the interest of the safety or health of the competitors or public, or for violation of this article or rules of the commission promulgated in accordance with this article.



§ 43-4B-55. Exemptions

(a) Subject to the restriction set forth in Code Section 43-4B-53, the commission is authorized to exempt organizations from the requirements of licensure and permitting when the commission, in its discretion, deems the matches, contests, and exhibitions authorized or governed by the organization present little or no danger to the health and safety of the competitors and the public.

(b) In determining whether to exempt an organization from licensure and permitting requirements, the commission shall consider the following factors:

(1) Whether the organization requesting exemption has allowed any person who has ever pleaded guilty to, has entered a plea of nolo contendere to, or has been found guilty of a felony or crime of moral turpitude under the laws of this state or any offense that, had it occurred within this state, would constitute a felony or crime of moral turpitude under the laws of this state, within ten years of such conviction or plea, to act as a promoter for any match, contest, or exhibition that it has sanctioned, governed, licensed, or authorized or whether it has authorized, retained, employed, or otherwise allowed such a person to act or serve as its employee or representative in connection with any match that it has sanctioned, governed, licensed, or authorized. For purposes of this Code section, a conviction shall include but not be limited to adjudication under Article 3 of Chapter 8 of Title 42. Should the commission determine that a sanctioning organization has allowed, retained, employed, or otherwise authorized such a person to act in any of the aforementioned capacities, the organization shall not be exempted from the requirements of licensure;

(2) Whether the matches, contests, and exhibitions are conducted in the course of teaching wrestling or a martial art and are closely supervised by well-trained teachers;

(3) Whether an admission fee is charged for viewing the matches, contests, or exhibitions;

(4) Whether the matches, contests, or exhibitions offer a commercial advantage to the organization;

(5) Whether the matches, contests, or exhibitions are conducted in a manner to minimize the danger of injury;

(6) Whether the commission's information about previous matches, contests, or exhibitions conducted by the organization indicates that the matches, contests, or exhibitions are likely to result in injury; and

(7) Other factors deemed by the commission as indicia of danger to health or safety and set out in rules promulgated by the commission.









Chapter 5 - Athletic Trainers

§ 43-5-1. Definitions

(1) "Athletic injury" means any injury sustained by a person as a result of such person's participation in exercises, sports, games, or recreational activities, or any activities requiring physical strength, agility, flexibility, range of motion, speed, or stamina without respect to where or how the injury occurs. Nothing in this paragraph shall be construed to expand the scope of practice of an athletic trainer beyond the determination of the advising and consenting physician as provided for in paragraph (2) of this Code section.

(2) "Athletic trainer" means a person with specific qualifications, as set forth in Code Sections 43-5-7 and 43-5-8 who, upon the advice and consent of a physician, carries out the practice of prevention, recognition, evaluation, management, disposition, treatment, or rehabilitation of athletic injuries; and, in carrying out these functions, the athletic trainer is authorized to use physical modalities, such as heat, light, sound, cold, electricity, or mechanical devices related to prevention, recognition, evaluation, management, disposition, rehabilitation, and treatment. Nothing in this Code section shall be construed to require licensure of elementary or secondary school teachers, coaches, or authorized volunteers who do not hold themselves out to the public as athletic trainers.

(3) "Board" means the Georgia Board of Athletic Trainers.



§ 43-5-2. Creation of board; composition; qualifications of members; terms of office; oath of members; vacancies

(a) The Georgia Board of Athletic Trainers, composed of four members who shall be appointed by the Governor and confirmed by the Senate, is created. To qualify as a member, a person must be a citizen of the United States and a resident of this state. Two members must be athletic trainers, one member must be a physician licensed by the state, and one member shall be appointed from the public at large and shall have no connection whatsoever with the practice or profession of athletic training.

(b) Members shall serve for a term of office of six years. All terms shall expire on January 31 of even-numbered years. In making the initial appointments, the Governor shall appoint one member for a term expiring in 1978, one member in 1980, and one member for a term expiring in 1982. The initial appointment for the member appointed from the public at large shall expire January 31, 1986.

(c) Each appointee to the board shall qualify by taking an oath of office within 15 days from the date of his appointment. On presentation of the oath, the Secretary of State shall issue commissions to appointees as evidence of their authority to act as members of the board.

(d) In the event of death, resignation, or removal of any member, the vacancy of the unexpired term shall be filled by the Governor in the same manner as other appointments.



§ 43-5-3. Election of officers; appointment of committees; meetings

(a) The board shall elect a chairman and a vice-chairman from its members for a term of one year and may appoint such committees as it considers necessary to carry out its duties.

(b) The board shall meet at least twice each year. Additional meetings may be held on the call of the chairman or at the written request of any two members of the board.



§ 43-5-4. Maintenance of record of board's proceedings by division director

The division director shall keep a record of the board's proceedings in a book maintained for that purpose.



§ 43-5-5. Reimbursement of board members

Each member of the board shall be reimbursed as provided for in subsection (f) of Code Section 43-1-2.



§ 43-5-6. General powers and duties of board

(a) The board is authorized to promulgate and adopt rules and regulations consistent with this chapter which are necessary for the performance of its duties.

(b) The board shall prescribe application forms for license applications.

(c) The board shall establish guidelines for athletic trainers in the state and prepare and conduct an examination for applicants for a license.

(d) The board shall adopt an official seal and the form of a license certificate of suitable design.



§ 43-5-7. License requirement for persons engaged as athletic trainers

No person shall hold himself or herself out as an athletic trainer or perform the services of an athletic trainer, as defined in this chapter, without first obtaining a license under this chapter; provided, however, that nothing in this chapter shall be construed to prevent any person from serving as a student-trainer, assistant-trainer, or any similar position if such service is not primarily for compensation and is carried out under the supervision of a physician or a licensed athletic trainer.



§ 43-5-8. Qualifications of applicants; reciprocity

(a) An applicant for an athletic trainer's license must have met the athletic training curriculum requirements of a college or university approved by the board and give proof of graduation.

(b) The board shall be authorized to grant a license, without examination, to any qualified athletic trainer holding a license in another state if such other state recognizes licensees of this state in the same manner.

(c) The board may grant a license without examination to any qualified applicant who holds a certification from the National Athletic Trainers Board of Certification.

(d) Any person who was issued a license prior to July 1, 2004, shall remain qualified for licensure, notwithstanding the requirement for proof of graduation in subsection (a) of this Code section, so long as the license remains current.



§ 43-5-9. Application for licenses; issuance of licenses to qualified applicants; term of license; continuing education

(a) An applicant for an athletic trainer's license must submit an application to the board on forms prescribed by the board and submit the examination fee required by this chapter.

(b) The applicant is entitled to an athletic trainer's license if he possesses the qualifications enumerated in Code Section 43-5-8, satisfactorily completes an examination approved by the board, pays the required license fee, and has not committed an act which constitutes grounds for denial of a license under Code Section 43-5-10.

(c) Licenses issued by the board shall expire biennially. As a condition of license renewal, the board shall be authorized to require licensees to complete continuing education courses approved by the board.



§ 43-5-10. Grounds for denial, suspension, or revocation of licenses

The board may refuse to issue a license to an applicant or may suspend or revoke the license of any licensee if he has:

(1) Been convicted of a felony or misdemeanor involving moral turpitude, the record of conviction being conclusive evidence of conviction;

(2) Secured the license by fraud or deceit; or

(3) Violated or conspired to violate this chapter or rules and regulations issued pursuant to this chapter.



§ 43-5-11. Hearing before board when license denied, revoked, or suspended; reissuance of license

(a) Any person whose application for a license is denied is entitled to a hearing before the board if he submits a written request to the board.

(b) Proceedings for revocation or suspension of a license shall be commenced by filing charges with the board in writing and under oath. The charges may be made by any person or persons.

(c) The division director shall fix a time and place for a hearing and shall cause a written copy of the charges or reason for denial of a license, together with a notice of the time and place fixed for hearing, to be served on the applicant requesting the hearing or licensee against whom the charges have been filed at least 20 days prior to the date set for the hearing. Service of charges and notice of hearing may be given by certified mail or statutory overnight delivery to the last known address of the licensee or applicant.

(d) At the hearing, the applicant or licensee has the right to appear either personally or by counsel, or both, to produce witnesses, to have subpoenas issued by the board, and to cross-examine the opposing or adverse witnesses.

(e) The board is not bound by strict rules of procedure or by the laws of evidence in the conduct of the proceedings, but the determination shall be founded upon sufficient legal evidence to sustain it.

(f) The board shall determine the charges on their merits and enter an order in a permanent record setting forth the findings of fact and law and the action taken. A copy of the order of the board shall be mailed to the applicant or licensee at his last known address by certified mail or statutory overnight delivery.

(g) On application, the board may reissue a license to a person whose license has been canceled or revoked, but the application may not be made prior to the expiration of a period of six months after the order of cancellation or revocation has become final; and the application shall be made in the manner and form as the board may require.



§ 43-5-12. Appeal from board's order

(a) A person whose application for a license has been refused or whose license has been canceled, revoked, or suspended by the board may take an appeal, within 30 days after the order is entered, to any court of competent jurisdiction.

(b) A case reviewed under this Code section shall proceed in the superior court by trial de novo. Appeal from the judgment of the superior court lies as in other civil cases.



§ 43-5-13. Exceptions to operation of chapter

(a) Nothing in this chapter shall be construed to authorize the practice of medicine by any person not licensed by the Georgia Composite Medical Board.

(b) This chapter does not apply to physicians licensed by the Georgia Composite Medical Board; to dentists, duly qualified and registered under the laws of this state who confine their practice strictly to dentistry; nor to licensed optometrists who confine their practice strictly to optometry as defined by law; nor to occupational therapists; nor to nurses who practice nursing only; nor to duly licensed chiropodists or podiatrists who confine their practice strictly to chiropody or podiatry as defined by law; nor to physical therapists who confine their practice to physical therapy; nor shall any provisions of this chapter be construed so as to limit or prevent any person duly licensed under the laws of this state to practice the profession for which he or she was licensed.



§ 43-5-14. Penalty

Any person who violates Code Section 43-5-7 shall be guilty of a misdemeanor of a high and aggravated nature.



§ 43-5-15. Termination

Repealed by Ga. L. 1992, p. 3317, § 5, effective July 1, 1992.






Chapter 6 - Auctioneers

§ 43-6-1. Definitions

As used in this chapter, the term:

(1) "Absolute auction" shall mean that ownership and title of real or personal property offered at auction must be conveyed to the high bidder without reservation and without any competing bids of any type by the owner or an agent of the owner of the property.

(2) Reserved.

(3) "Auction business" or "business of auctioning" means the performing of any of the acts of an auctioneer, including bid calling for a fee, commission, or any other valuable consideration or with the intention or expectation of receiving the same by means of or by process of an auction or sale at auction or offering, negotiating, or attempting to negotiate a listing contract for the sale, purchase, or exchange of goods, chattels, merchandise, real or personal property, or any other commodity which lawfully may be kept or offered for sale.

(4) "Auction with reserve" shall mean that the seller reserves the right to refuse any and all bids.

(5) "Auctioneer" means any person who, for a fee, commission, or any other valuable consideration or with the intention or expectation of receiving the same by means of or by process of an auction or sale at auction, offers, negotiates, or attempts to negotiate a listing contract, sale, purchase, or exchange of goods, chattels, merchandise, real or personal property, or any other commodity which lawfully may be kept or offered for sale and has been duly licensed, as provided in this chapter.

(6) "Commission" means the Georgia Auctioneers Commission.

(7) "Company" means an association, partnership, limited liability company, corporation, or sole proprietorship and shall also include the officers, directors, members, and employees of such entities.

(8) "Goods" means any chattel, goods, merchandise, real or personal property, or commodities of any form or type which lawfully may be kept or offered for sale.

(9) "Person or persons" means an individual.

(10) "Ringperson" means any person employed directly by an auctioneer or auction company responsible for a sale who assists the auctioneer in the conduct of an auction, provided that such person shall not be permitted to call or chant a bid or negotiate a listing contract.



§ 43-6-2. Creation of commission; composition; terms of office; qualifications of members

(a) The Georgia Auctioneers Commission is created under the Secretary of State and the division director.

(b) The commission shall be composed of six members, each of whom shall be appointed by the Governor, with the approval of the Secretary of State, and confirmed by the Senate. Appointments shall be for a term of five years, to end on the anniversary date of original appointments, except appointments to fill a vacancy which shall be for the unexpired term only.

(c) Five members of the commission shall be licensed auctioneers who shall have been residents of this state and actively engaged in the auctioneering business for at least five years. One member shall be a consumer advocate and a resident of this state and shall have no connection whatsoever with the practice or profession of auctioneering.



§ 43-6-3. Selection of chairman; rules and regulations; meetings

(a) The commission shall organize by selecting from its members a chairman and may do all things necessary and convenient to carry this chapter into effect and, from time to time, may promulgate necessary rules and regulations to carry out this chapter.

(b) The commission shall meet as necessary and shall remain in session as long as the chairman deems it necessary to give full consideration to the business before the commission.



§ 43-6-4. Reimbursement of commission members

Each member of the commission shall be reimbursed as provided for in subsection (f) of Code Section 43-1-2.



§ 43-6-5. Commission reports to Governor and General Assembly

Reserved. Repealed by Ga. L. 1990, p. 576, § 3, effective March 30, 1990.



§ 43-6-6. Seal

The commission shall adopt a seal, which may be either an engraved or ink stamp seal, with the words "State Auctioneers Commission, State of Georgia" and such other devices as the commission may desire included thereon, by which it shall authenticate the acts of the commission.



§ 43-6-7. Adoption of rules and regulations

The commission is authorized to adopt rules and regulations relating to the professional conduct of licensees, a code of ethics, and the administration of this chapter. Such rules and regulations shall not apply to and shall not set schedules of fees or commissions for the services of the licensees.



§ 43-6-8. Authority to regulate issuance of licenses, to revoke or suspend licenses, and to censure licensees

Except as provided in Code Section 43-1-4, the commission shall have the power to regulate the issuance of licenses, to revoke or suspend licenses issued under this chapter, and to censure licensees for any violation of this chapter.



§ 43-6-9. License requirement for auctioneers; registration for companies conducting auctions; restrictions as to sales of real property

(a) It shall be unlawful for any person, directly or indirectly, to engage in, conduct, advertise, hold himself or herself out as engaging in or conducting the business of, or act in the capacity of, an auctioneer within this state without first obtaining a license as an auctioneer, as provided in this chapter, unless he or she is exempted from obtaining a license under Code Section 43-6-24.

(b) It shall be unlawful for any licensed auctioneer to act in such capacity in the sale of real property unless such auctioneer shall also be licensed as a real estate broker, associate broker, or salesperson under Chapter 40 of this title; provided, however, that any auctioneer who was licensed as such by this state prior to July 1, 1978, and who, prior to December 31, 1984, submits proof to the commission that he or she has been auctioning real property for five years or more immediately prior to the date of application shall not be required to meet the provisions of this subsection but such person shall not thereby be construed to be a real estate broker, associate broker, or salesperson under Chapter 40 of this title.

(c) It shall be unlawful for any company, directly or indirectly, to engage in, conduct, advertise, hold itself out as engaging in or conducting the business of auctioning without first being registered by the commission, unless such company is exempted from obtaining a license pursuant to Code Section 43-6-24.



§ 43-6-10. Application by person for license

Any person desiring to act as an auctioneer must file an application for a license with the commission. The application shall be in such form and detail as the commission shall prescribe, setting forth the following:

(1) The name and address of the applicant or the name under which he or she intends to conduct business; if the applicant is a partnership or limited liability company, the name and residence address of each member thereof and the name under which the partnership or limited liability company business is to be conducted; and, if the applicant is a corporation, the name and address of each of its principal officers;

(2) The place or places, including the municipality, with the street and street number, if any, where the business is to be conducted; and

(3) Such other information as the commission shall require.



§ 43-6-11. Qualifications of applicants

(a) No auctioneer's license shall be issued to any person who has not attained the age of 18 years, nor to any person who is not a resident of this state unless he or she has fully complied with Code Section 43-6-12, nor to any person who is not a citizen or has not filed his or her intent to become a citizen of the United States.

(b) Each applicant for an auctioneer's license shall be required to pass an examination in a form prescribed by the commission.

(c) Each applicant for licensure as an auctioneer must prove to the commission that he or she is reputable, trustworthy, honest, and competent to transact the business of auctioning in such a manner as to safeguard the interest of the public.

(d) Each applicant for licensure as an auctioneer shall have successfully graduated from an accredited high school or obtained a GED and have graduated from an auctioneers school approved by the commission prior to making an application for an auctioneer's license.



§ 43-6-11.1. Application by company for registration; exemptions; trust accounts

(a) No company shall be registered to engage in the business of auctioning unless such company furnishes to the commission:

(1) A completed application form as prescribed by the commission;

(2) Satisfactory evidence approved by the commission that the company employs or shall employ an auctioneer licensed under the provisions of this chapter to conduct any auctions in this state; and

(3) If such company is a foreign corporation, satisfactory evidence approved by the commission that such company is authorized to do business in this state and is registered in accordance with Chapter 3 of Title 14.

(b) A company owned by or employing one or more full-time auctioneers licensed by the commission may be exempt from subsection (a) of this Code section, provided that such company is directly supervised by a licensed auctioneer.

(c) A company licensed under Chapter 47 and Chapter 48 of this title which engages in the business of auctioning on behalf of insurance companies and financial institutions shall not be subject to the requirements of paragraph (3) of Code Section 43-6-18.

(d) An auction company must maintain at all times an active trust account and register such account with the Georgia Auctioneers Commission.



§ 43-6-11.2. Expiration of licenses; waiver of continuing education requirement; rules and regulations

(a) Licenses for auctioneers shall expire biennially as provided in Code Section 43-1-4. The commission shall be authorized to require persons seeking renewal of an auctioneer's license under this chapter to complete commission approved continuing education of not more than eight hours biennially.

(b) The commission shall be authorized to waive the continuing education requirement in cases of hardship, disability, or illness or under such other circumstances as the commission deems appropriate.

(c) The commission shall be authorized to promulgate rules and regulations to implement and ensure compliance with the requirements of this Code section.

(d) This Code section shall apply to each biennial renewal cycle which begins after the 1990-1991 renewal.



§ 43-6-12. Reciprocity; nonresident license requirement; designation of agents for service of process

(a) Any resident of another state who holds a current license as an auctioneer under the laws of any other state having requirements similar to those in this chapter may, at the discretion of the commission, be issued a license to practice as an auctioneer in this state without written examination upon the payment of the fees as required by the commission.

(b) Any resident of another state which does not have a law regulating the licensing of auctioneers but who holds a current and valid license in a state which has a reciprocal licensing agreement with Georgia may, at the discretion of the commission, be issued a license to practice as an auctioneer in this state without examination upon the payment of a fee as required by the commission.

(c) Prior to the issuance of a license to a nonresident auctioneer, such nonresident shall file with the commission a designation in writing that appoints the commission or a deputy to be designated by it to act as the licensee's agent upon whom all judicial and other process or legal notices directed to such licensee may be served. Service upon the agent so designated shall be equivalent to personal service upon the licensee. Copies of such appointment, certified by the commission chairman, shall be deemed sufficient evidence thereof and shall be admitted in evidence with the same force and effect as the original thereof might be admitted. In such written designation, the licensee shall agree that any lawful process against the licensee which is served upon such agent shall be of the same legal force and validity as if served upon the licensee and that the authority shall continue in force so long as any liability remains outstanding in this state. Upon the receipt of all such process or notices, the commission or the deputy as designated by it shall immediately mail a copy of the same by certified mail or statutory overnight delivery to the last known business address of the licensee.



§ 43-6-12.1. Proof of residence

In order for an applicant to obtain an auctioneer's license, such applicant must show proof of a residence.



§ 43-6-13. License fees; effect of nonpayment of checks submitted as fee

(a) The division director, at the time an application for licensure is submitted, shall collect from an applicant a fee in an amount established by the commission. The commission may establish separate schedules of fees for such licenses depending on whether the applicant begins to do business prior to or after the issuance of any such license.

(b) After the issuance of the first license to an applicant, such license shall cover the remaining period of the biennium.

(c) The auctioneer's biennial license fee shall be an amount established by the commission and the apprentice auctioneer's biennial license fee shall be an amount established by the commission. This Code section shall not obviate any other fees or conditions required to maintain such license in accordance with this chapter.

(d) Any check presented to the division director as a fee for either an original or renewal license which is returned unpaid shall be cause for revocation or denial of a license.

(e) Notwithstanding any other fee prescribed in this chapter, a company shall be required to pay registration and renewal fees in an amount established by the commission.



§ 43-6-14. Affixing seal to licenses; delivery of licenses; display of licenses; pocket card; branch office licenses

Each license shall have placed thereon the seal of the commission. The license of each auctioneer shall be delivered or mailed to his or her place of business and shall be displayed conspicuously at all times in the office of the licensee. The commission shall prepare and deliver a pocket card certifying that the person whose name appears thereon is a licensed auctioneer, as the case may be, stating the period of time for which fees have been paid. If an auctioneer maintains more than one place of business within the state, a branch office license shall be issued to such auctioneer for each branch office so maintained by him or her upon the payment of a biennial fee in an amount established by the commission; and the branch office license shall be conspicuously displayed in each branch office.



§ 43-6-14.1. Carrying license identification card required

All licensees must carry on their person, when participating in the auctioneering business in any capacity, their Georgia auctioneer's license identification card and must present such card upon demand by any official of the State of Georgia.



§ 43-6-15. Surety bond

Reserved. Repealed by Ga. L. 1989, p. 1409, § 4, effective July 1, 1989.



§ 43-6-16. Grounds for refusal to issue license

(a) Licenses shall be granted only to persons who bear a good reputation for honesty, trustworthiness, integrity, and competence to transact the business of auctioning in such manner as to safeguard the interest of the public and only after satisfactory proof of such qualifications has been presented to the commission. The commission shall grant a license to a corporation, limited liability company, or partnership only if the stockholder, member, or partner having a controlling interest therein bears a good reputation for honesty, trustworthiness, and integrity.

(b) Where an applicant has been convicted of forgery, embezzlement, obtaining money under false pretenses, larceny, extortion, conspiracy to defraud, or other like offense or offenses or has been convicted of any other crime in a court of competent jurisdiction of this or any other state, district, or territory of the United States or of a foreign country, such untrustworthiness of the applicant and the conviction, in itself, may be a sufficient ground for refusal of a license.

(c) Where an applicant has made a false statement of material fact on his or her application, such false statement, in itself, may be sufficient ground for refusal of a license.

(d) Grounds for suspension or revocation of a license, as provided for by this chapter, shall also be grounds for refusal to grant a license.



§ 43-6-17. Procedure upon nonacceptance of applications

If the commission, after an application in proper form has been filed and accompanied by the proper fee, shall refuse to accept the application, the commission shall provide for a hearing for such applicant in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." Any person who has exhausted all administrative remedies available within this chapter and who is aggrieved by a final decision in a contested case is entitled to judicial review in accordance with Chapter 13 of Title 50.



§ 43-6-18. Grounds for revocation or suspension of licenses and censure of licensees

The commission may, upon its own motion, and shall, upon the signed complaint in writing of any person, investigate the actions of any auctioneer and shall have power to censure such licensee or to revoke or suspend any license issued under this chapter whenever such license has been obtained by false or fraudulent representation or the licensee has been found guilty of any unfair trade practices, including, but not limited to, the following:

(1) Making any substantial misrepresentation while describing any property, real or personal; using any false, deceptive, misleading, or untruthful advertising; or making any statements, either in person or through any form of advertising, which may create false or unjustified expectations of the services to be performed;

(2) Pursuing a continued and flagrant course of misrepresentation or making false promises through agents or advertising an auction to be an absolute auction, but conducting it as an auction with reserve or otherwise;

(3) Failing to account for or remit, within 30 days unless otherwise provided by contract, any money belonging to others that comes into his or her possession, commingling funds of others with his or her own, or failing to keep such funds of others in an escrow or trustee account;

(4) Being convicted in a court of competent jurisdiction of this or any other state of a criminal offense involving moral turpitude or a felony;

(5) Violation of any rule or regulation or code of ethics promulgated by the commission;

(6) Any conduct of any auctioneer which demonstrates bad faith, dishonesty, incompetency, or untruthfulness;

(7) Any conduct of an auctioneer which demonstrates improper, fraudulent, or dishonest dealings;

(8) Having had any license to practice a business or profession revoked, suspended, annulled, or sanctioned, or otherwise having had any disciplinary action taken by any other licensing authority in this or any other state; or

(9) Knowingly making any misleading, false, or deceptive statement on any application for a license under this chapter.



§ 43-6-18.1. Inspector

The commission shall have an inspector with full inspection rights and privileges for all auctions conducted in this state. This inspector shall have the right to inspect any activity or lack thereof which may be a violation of this chapter or any documents or records pertaining to auction activities and to report any and all such violations or any improper or unlicensed practice, including but not limited to trust account violations.



§ 43-6-18.2. Sanctions

After notice and opportunity for hearing as provided in Code Section 43-6-19, the commission, in its discretion, may sanction, as provided in Code Section 43-1-19 and Code Section 43-6-18, a company registered or required to be registered in accordance with this chapter.



§ 43-6-19. Hearings regarding revocation or suspension of licenses or censure of licensees; appeals

Before the commission shall censure a licensee or before revoking or suspending a license, it shall provide for a hearing for such holder of a license in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." Any person who has exhausted all administrative remedies available within this chapter and who is aggrieved by a final decision in a contested case is entitled to judicial review in accordance with Chapter 13 of Title 50.



§ 43-6-20. Effect of revocation of auctioneer's license on licenses of apprentice auctioneers

Reserved. Repealed by Ga. L. 2014, p. 294, § 9/HB 1042, effective July 1, 2014.



§ 43-6-21. Notification of change of business address

Should the auctioneer change his or her place of business, he or she shall notify the commission in writing within ten days of such change, and thereupon a new pocket card shall be granted to the auctioneer.



§ 43-6-22. Prerequisite for bringing action for compensation; power of commission to sue for violation

(a) No person shall bring or maintain any action in the courts of this state for the collection of compensation for the performance of any of the acts mentioned in this chapter without alleging and proving that he or she was a duly licensed auctioneer at the time the alleged cause of action arose.

(b) The commission may bring an action for any violation of this chapter.



§ 43-6-22.1. Auctioneers education, research, and recovery fund

(a) The commission is authorized and directed to establish and maintain an auctioneers education, research, and recovery fund.

(b) The commission shall maintain a minimum balance of $100,000.00 in the auctioneers education, research, and recovery fund from which any person, except bonding companies when they are not principals in an auction transaction, aggrieved by an act, representation, transaction, or conduct of a licensee which is in violation of this chapter or of the rules and regulations of the commission promulgated pursuant to this chapter, may recover, by order of any court having competent jurisdiction, actual or compensatory damages, not including interests and costs sustained by the act, representation, transaction, or conduct, provided that nothing shall be construed to obligate the fund for more than $10,000.00 per transaction regardless of the number of persons aggrieved or parcels of real estate or lots of personal property involved in such transaction. In addition:

(1) The liability of the fund for the acts of a licensee, when acting as such, is terminated upon the issuance of court orders authorizing payments from the fund for judgments, or any unsatisfied portion of judgments, in an aggregate amount of $20,000.00 on behalf of such licensee;

(2) A licensee acting as a principal or agent in an auction transaction has no claim against the fund; and

(3) No person who establishes a proper claim or claims under this Code section shall ever obtain more than $10,000.00 from the fund.

(c) When any person makes application for an original license to practice as a licensee, that person shall pay, in addition to the original license fee, a fee in an amount established by the commission for deposit in the auctioneers education, research, and recovery fund.

(d) (1) No action for a judgment which subsequently results in an order for collection from the auctioneers education, research, and recovery fund shall be started later than two years from the accrual of the cause of action thereon. When any aggrieved person commences action for a judgment which may result in collection from the auctioneers education, research, and recovery fund, the aggrieved person shall notify the commission in writing, by certified mail or statutory overnight delivery, return receipt requested, to this effect at the time of the commencement of such action. The commission shall have the right to intervene in and defend any such action.

(2) When any aggrieved person recovers a valid judgment in any court of competent jurisdiction against any licensee under this chapter for any act, representation, transaction, or conduct which is in violation of this chapter or of the regulations promulgated pursuant to this chapter, or which is in violation of Chapter 47 of this title or of the regulations promulgated pursuant to Chapter 47 of this title, which act occurred on or after January 1, 1992, the aggrieved person may, upon termination of all proceedings, including reviews and appeals in connection with the judgment, file a verified claim in the court in which the judgment was entered and, upon ten days' written notice to the commission, may apply to the court for an order directing payment out of the auctioneers education, research, and recovery fund of the amount unpaid upon the judgment, subject to the limitations stated in this Code section.

(3) The court shall proceed upon such application in a summary manner and, upon the hearing thereof, the aggrieved person shall be required to show:

(A) That he is not a spouse of the judgment debtor or the personal representative of such spouse;

(B) That he has complied with all the requirements of this Code section;

(C) That he has obtained a judgment, as set out in paragraph (2) of this subsection, stating the amount thereof and the amount owing thereon at the date of the application; and that, in such action, he had joined any and all bonding companies which issued corporate surety bonds to the judgment debtors as principals and all other necessary parties;

(D) That he has caused to be issued a writ of execution upon such judgment and the officer executing the same has made a return showing that no personal or real property of the judgment debtor liable to be levied upon in satisfaction of the judgment could be found or that the amount realized on the sale of them or of such of them as were found, under such execution, was insufficient to satisfy the judgment, stating the amount so realized and the balance remaining due to the judgment after application thereon of the amount realized;

(E) That he has caused the judgment debtor to make discovery under oath concerning his property, in accordance with Chapter 11 of Title 9, the "Georgia Civil Practice Act";

(F) That he has made all reasonable searches and inquiries to ascertain whether the judgment debtor is possessed of real or personal property or other assets liable to be sold or applied in satisfaction of the judgment;

(G) That by such search he has discovered no personal or real property or other assets liable to be sold or applied or that he has discovered certain of them, describing them, owned by the judgment debtor and liable to be so applied and that he has taken all necessary action and proceedings for the realization thereof and that the amount thereby realized was insufficient to satisfy the judgment, stating the amount so realized and the balance remaining due on the judgment after application of the amount realized; and

(H) That the following items, if any, as recovered by him have been applied to the actual or compensatory damages awarded by the court:

(i) Any amount recovered from the judgment debtor or debtors;

(ii) Any amount recovered from the bonding company or companies; or

(iii) Any amount recovered in out-of-court settlements as to particular defendants.

(4) Whenever the aggrieved person satisfies the court that it is not practical to comply with one or more of the requirements enumerated in subparagraphs (D), (E), (F), (G), and (H) of paragraph (3) of this subsection and that the aggrieved person has taken all reasonable steps to collect the amount of the judgment or the unsatisfied part thereof and has been unable to collect the same, the court may, in its discretion, dispense with the necessity for complying with such requirements.

(5) The court shall make an order directed to the commission requiring payment from the auctioneers education, research, and recovery fund of whatever sum it shall find to be payable upon the claim, pursuant to the provisions of and in accordance with the limitations contained in this Code section, if the court is satisfied, upon the hearing, of the truth of all matters required to be shown by the aggrieved person by paragraph (3) of this subsection and is satisfied that the aggrieved person has fully pursued and exhausted all remedies available to him for recovering the amount awarded by the judgment of the court.

(6) Should the commission pay from the auctioneers education, research, and recovery fund any amount in settlement of a claim or toward satisfaction of a judgment against a licensee, the license of such licensee shall be automatically revoked upon the issuance of a court order authorizing payment from the auctioneers education, research, and recovery fund. If such license is that of a corporation, limited liability company, or partnership, the license of the supervising auctioneer of the corporation, limited liability company, or partnership shall automatically be revoked upon the issuance of a court order authorizing payment from the auctioneers education, research, and recovery fund. No such licensee shall be eligible to receive a new license until such licensee has repaid in full, plus interest at the rate of 6 percent per annum, the amount paid from the auctioneers education, research, and recovery fund on such licensee's account. A discharge in bankruptcy shall not relieve a person from the penalties and disabilities provided in this subsection.

(7) If, at any time, the money deposited in the auctioneers education, research, and recovery fund is insufficient to satisfy any duly authorized claim or portion thereof, the commission shall, when sufficient money has been deposited in the auctioneers education, research, and recovery fund, satisfy such unpaid claims or portions thereof in the order that such claims or portions thereof were originally filed, plus accumulated interest at the rate of 4 percent per annum.

(e) The sums received by the commission pursuant to any provisions of this Code section shall be deposited into the state treasury and held in a special fund to be known as the "auctioneers education, research, and recovery fund" and shall be held by the commission in trust for carrying out the purposes of this Code section. These funds may be invested in any investments which are legal for domestic insurance companies under Articles 1 and 3 of Chapter 11 of Title 33, and the interest from these investments shall be deposited to the credit of the auctioneers education, research, and recovery fund and shall be available for the same purposes as all other money deposited in the auctioneers education, research, and recovery fund.

(f) It shall be unlawful for any person or his agent to file with the commission any notice, statement, or other document required under this Code section which is false, untrue, or contains any material misstatement of fact and any such filing shall constitute a misdemeanor.

(g) When the commission receives notice, as provided in subsection (d) of this Code section, the commission may enter an appearance, file an answer, appear at the court hearing, defend the action, or take whatever other action it may deem appropriate on behalf of and in the name of the defendant and take recourse through any appropriate method of review on behalf of and in the name of the defendant.

(h) When, upon the order of the court, the commission has paid from the auctioneers education, research, and recovery fund any sum to the judgment creditor, the commission shall be subrogated to all of the rights of the judgment creditor. The judgment creditor shall assign all his right, title, and interest in the judgment to the commission before any payment is made from the fund, and any amount and interest so recovered by the commission on the judgment shall be deposited in the fund. If the total amount collected on the judgment by the commission exceeds the amount paid from the fund to the original judgment creditor plus interest and the cost of collection, the commission may elect to pay any overage collected to the original judgment creditor or reassign the remaining interest in the judgment to the original judgment creditor. The payment or reassignment to the original judgment creditor shall not subject the fund to further liability for payment to the original judgment creditor based on that transaction or judgment. Any costs incurred by the commission's attempting to collect assigned judgments shall be paid from the fund.

(i) The failure of an aggrieved person to comply with all of the provisions of this Code section shall constitute a waiver of any rights under this Code section.

(j) The commission, in its discretion, may use any and all funds, in excess of the amount of $100,000.00 required by subsection (b) of this Code section, regardless of whether such funds are from the auctioneers education, research, and recovery fund or from accrued interest thereon for the purpose of helping to underwrite the cost of education and research programs for the benefit of licensees and the public as the commission may approve in accordance with the provisions of this chapter and its rules and regulations; provided, however, that the commission shall not expend or commit sums for educational or research purposes in such amounts as would cause the auctioneers education, research, and recovery fund to be reduced to an amount less than $100,000.00.

(k) In addition to the license fees provided for in this chapter, the commission, in its discretion and based upon the need to ensure that a minimum balance of $100,000.00 is maintained in the auctioneers education, research, and recovery fund, may assess each licensee, only upon renewal of his license, an amount not to exceed $150.00 per year.



§ 43-6-23. Injunctions

Whenever, in the judgment of the commission, any person has engaged in any acts or practices which constitute or will constitute a violation of this chapter, the Attorney General may bring an action in the name of the state in the superior court of the county in which venue is proper, to abate and temporarily and permanently to enjoin such acts and practices and to enforce compliance with this chapter. The plaintiff shall not be required to give any bond.



§ 43-6-24. Exceptions to operation of chapter

Except as otherwise provided in this chapter, this chapter shall not apply to any person acting as a receiver, trustee in bankruptcy, administrator, executor, or any such person acting under order of any court. This chapter shall not apply to any nonprofit organization conducting an auction where the funds are to be used in a way as to benefit persons with physical or mental disabilities or disorders or for research related to cures or prevention of such disabilities or disorders, nor shall this chapter apply to any auction conducted by a nonprofit organization where the funds are to be used for the preservation of wildlife or its habitats whether conducted by a licensed auctioneer or nonlicensed auctioneer so long as the nonprofit organization obtains a letter of exemption from the commission. This chapter shall not apply to any person acting as an auctioneer in the auction of livestock, forest products, or farm products in an auction facility which is licensed and bonded under the provisions of Article 3 of Chapter 6 of Title 4 or in an auction facility which is licensed under Code Section 10-4-101 or to any youth livestock auction, sponsored by a 4-H Club or the Future Farmers of America; provided, however, that such organization or agency must first obtain from the commission a letter of exemption. This chapter shall not apply to students of approved auctioneering schools during the term of their course of study. This chapter shall not apply to any person conducting a public sale of personal property pursuant to the provisions of Code Section 10-4-213. This chapter shall not apply to ringpersons as defined in Code Section 43-6-1.



§ 43-6-24.1. Liabilities of licensed auctioneer not relieved

Nothing in this chapter shall relieve an auctioneer licensed in this state of all his or her liabilities under this chapter.



§ 43-6-25. Penalty

Any person or corporation acting as an auctioneer within the meaning of this chapter without a license and any person who violates this chapter shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine not to exceed $1,000.00, by imprisonment for a term not to exceed 90 days, or both.



§ 43-6-25.1. Local regulations and licensing

Nothing in this chapter shall prohibit any lawful regulation or licensing of auctioneers by any municipality, county, or other political subdivision of this state; provided, however, that no such political subdivision shall license any auctioneer required to be licensed by this chapter unless such auctioneer has been approved for licensure by the commission as required in this chapter.



§ 43-6-26. Termination

Repealed by Ga. L. 1992, p. 3137, § 6, effective July 1, 1992.






Chapter 7 - Barbers



Chapter 7A - Professional Counselors, Social Workers, and Marriage and Family Therapists



Chapter 8 - Operators of Billiard Rooms

§ 43-8-1. Definitions

As used in this chapter, the term:

(1) "Area of operation" means the unincorporated area of the county in the case of counties and the territory located within the corporate limits of the municipality in the case of municipalities.

(2) "Billiard room" means any public place where a person is permitted to play the game of billiards and for which a charge is made for use of equipment.

(3) "Billiards" means any of the several games played on a table surrounded by an elastic ledge of cushions with balls which are impelled by a cue and shall include all forms of the game known as "carom billiards," "pocket billiards," and "English billiards."

(4) "Governing authority" means the official or group or body of officials of a county or municipality authorized to exercise the legislative powers of the county or municipality.

(5) "Local government" means any county or municipality of this state.



§ 43-8-2. Local governing authority to license and regulate billiard rooms

(a) Subject to the authorizations and limitations of this Code section, the governing authority of each local government in this state shall have the power by ordinance or resolution to license, regulate, and tax billiard rooms within its respective area of operation.

(b) If ordinances or resolutions of local governments regulating billiard rooms are adopted, such ordinances or resolutions shall be subject to the following conditions:

(1) A license fee shall be consistent with the cost of regulation of billiard rooms and business taxes assessed upon billiard rooms shall be established on the same basis as such taxes are imposed for similar types of businesses, provided that a license fee may be imposed on a billiard room which is operated as part of another business or activity licensed by a local government;

(2) An ordinance or resolution which prohibits the operation of billiard rooms during specified hours shall not apply to a business which includes a billiard room if the billiard room is not operated during the prohibited hours; provided, however, no ordinance or resolution controlling the hours of operation of billiard rooms shall prohibit their operation from 6:00 A.M. until 12:00 Midnight;

(3) Any ordinance or resolution which prohibits alcoholic beverages from being sold, served, or allowed to be used in or on the premises of billiard rooms or any place operated in connection therewith shall not apply if such premises or establishment is an establishment which is authorized to sell alcoholic beverages and derives at least 50 percent of its total annual gross revenues from the sale of products or services other than alcoholic beverages; provided, however, that if alcoholic beverages are sold by the drink for consumption on the premises of a billiard room, the governing authority of a local government may prohibit the sale, serving, or use of alcoholic beverages therein unless the establishment derives at least 75 percent of its revenue from the sale of products or services other than alcoholic beverages; and

(4) No local government may prohibit billiard rooms or the playing of billiards in any business which neither sells alcoholic beverages for consumption on the premises nor engages in package sales of such beverages nor allows alcoholic beverages to be consumed on the premises.

(c) Notwithstanding anything in this chapter to the contrary, municipal corporations and counties may impose reasonable regulations, suspension and revocation of licenses under the same standards that are applicable to other businesses licensed by the municipality or county.



§ 43-8-3. Applicability of chapter to billiard rooms operated by religious orders, charitable institutions, and clubs

This chapter shall not apply to billiard tables or billiard rooms operated by private industrial concerns, Young Men's Christian Associations, religious orders, charitable institutions, state, county, or city institutions, fraternal orders, or bona fide clubs using such tables for members or employees only.






Chapter 8A - Professional Boxing



Chapter 8B - State Board of Cemeterians

§ 43-8B-1. Short title

This chapter shall be known and may be cited as the "Georgia Cemeterians Board Act."



§ 43-8B-2. Definitions

As used in this chapter, the term:

(1) "Board" means the State Board of Cemeterians established by this chapter.

(2) "Cemeterian" means a person registered as a cemetery owner pursuant to Chapter 14 of Title 10 or a cemetery manager.

(3) "Cemetery" means a cemetery as defined in Chapter 14 of Title 10.



§ 43-8B-3. Declaration of purpose

The practice of the profession of a cemeterian, as defined in this chapter, is declared to be a business or profession affecting the public interest and involving the health and safety of the public.



§ 43-8B-4. Establishment of board

There shall be established in the Office of the Secretary of State the State Board of Cemeterians to be constituted as provided in this chapter with the powers, duties, and authority vested in such board by this chapter.



§ 43-8B-5. Number and terms of members; appointments; vacancies; removal

(a) The board shall consist of six members who shall be practicing cemeterians with a minimum of five years of experience and one member who shall have no connection whatsoever with the cemetery profession but who shall have a recognized interest in consumer affairs and in consumer protection concerns.

(b) The members of the board shall be appointed by the Governor for terms of office of six years and all vacancies occurring on the board shall be filled by the Governor. When an appointment is made to fill a vacancy caused by death or resignation of a member, such appointment shall be for the remainder of the unexpired term of the member whose death or resignation caused the vacancy so filled.

(c) A majority of the members of the board may remove any member who misses three or more consecutive regular meetings of the board without a medical reason and may declare that position on the board to be vacant. A member so removed shall not be eligible for reappointment until the expiration of the term of office for which such person was serving. The Governor shall have the power to remove from office any member of the board for willful neglect of duty or for conviction of a crime involving moral turpitude.



§ 43-8B-6. Election of president of board; meetings; reimbursement; inspectors

(a) The board shall each year elect from its members a president whose term shall be one year and who shall serve during the period for which elected and until a successor shall be elected.

(b) The board shall meet at least yearly and more often as the proper and efficient discharge of its duties may require.

(c) Each member of the board shall be reimbursed as provided for in subsection (f) of Code Section 43-1-2.

(d) No inspector shall own, operate, or be employed by any cemetery or perform any services on behalf thereof.



§ 43-8B-7. Powers and duties; rules and regulations; seal

For the purpose of better protection of life and health the board is authorized:

(1) To fix and prescribe minimum standards of general appearance of cemeteries;

(2) To undertake such other duties and to exercise such other powers as may from time to time be prescribed by law;

(3) To adopt a common seal; and

(4) To make and promulgate rules and regulations not inconsistent with the laws of this state for the regulation of such board and pursuant to the provisions of Chapter 14 of Title 10. All rules and regulations of the Secretary of State promulgated pursuant to the authority of Chapter 14 of Title 10 and existing immediately prior to July 1, 2006, which are not inconsistent with this chapter shall continue in effect until repealed, amended, or otherwise changed by the board.






Chapter 9 - Chiropractors

§ 43-9-1. Definitions

As used in this chapter, the term:

(1) "Board" means the Georgia Board of Chiropractic Examiners.

(2) "Chiropractic" means the adjustment of the articulations of the human body, including ilium, sacrum, and coccyx, and the use of X-ray, provided that the X-ray shall not be used for therapeutical purposes. The term shall also mean that separate and distinct branch of the healing arts whose science and art utilize the inherent recuperative powers of the body and the relationship between the musculoskeletal structures and functions of the body, particularly of the spinal column and the nervous system, in the restoration and maintenance of health. Chiropractic is a learned profession which teaches that the relationship between structure and function in the human body is a significant health factor and that such relationships between the spinal column and the nervous system are most significant, since the normal transmission and expression of nerve energy are essential to the restoration and maintenance of health. However, the term shall not include the use of drugs or surgery. The adjustment referred to in this paragraph and subsection (b) of Code Section 43-9-16 may only be administered by a doctor of chiropractic authorized to do so by the provisions of this chapter; provided, however, that the provisions of this Code section shall not prevent any other health care provider from administering techniques authorized within their scope of practice.

(3) "Practice of chiropractic" shall also include peer review which is defined as the procedure by which chiropractors licensed in this state evaluate the quality and efficiency of services ordered or performed by other chiropractors, including but not limited to practice analysis, audit, claims review, underwriting assistance, utilization review, and compliance with applicable laws, rules, and regulations.

(4) "Subluxation" means a complex of functional or pathological articular changes that compromise neural integrity and general health. A subluxation is evaluated, diagnosed, and managed through the use of chiropractic procedures based on the best available rational and empirical evidence.



§ 43-9-2. Creation of board; members; qualifications; residence requirements; terms

(a) There is created and established a board to be known as the Georgia Board of Chiropractic Examiners. The board shall be composed of five practicing chiropractors who shall be appointed by the Governor with the approval of the Secretary of State and confirmation by the Senate. Such members shall be of good moral character, residents of the state, and graduates of chartered chiropractic schools or colleges requiring actual attendance in same and shall have practiced chiropractic continuously and resided in the state for a period of at least five years.

(b) The board shall, in addition to the five members provided for in subsection (a) of this Code section, consist of a sixth member who shall be appointed by the Governor from the public at large and who shall not be in any way connected to practicing chiropractic. The initial term for such member shall expire June 30, 1983; successors appointed on or after July 1, 1995, shall be appointed for a term of five years.

(c) On or after July 1, 1995, not more than one member of the board shall be appointed who resides in any one congressional district, with the exception of the member appointed from the public at large. Board members appointed on or after July 1, 1995, shall be appointed for terms of five years and may be appointed to serve for no more than two consecutive five-year terms in addition to any unexpired term of office that member may have filled.



§ 43-9-3. Terms of office of board members; vacancies

(a) The members of the board provided for in subsection (a) of Code Section 43-9-2 shall be so classified by the Governor that the terms of office of two shall expire in one year, two in two years, and one in three years from the date of appointment. Annually the Governor shall appoint, to fill vacancies in the five professional positions on the board, licensed practitioners who possess the qualifications specified in subsection (a) of Code Section 43-9-2 to serve for a period of five years.

(b) The Governor shall fill vacancies in the board caused by death or otherwise as soon as practicable. Such appointees shall serve for the unexpired term of the member whose vacancy is being filled. Before appointing the members of the board, the Governor shall satisfy himself that the appointees are of high character and standing and possess the other qualifications prescribed in this chapter.



§ 43-9-4. Meetings; seal; rules and regulations; election of officers; oath of office; certificate of appointment

The board shall meet at such times as the board determines necessary for the performance of its duties. Called meetings shall be authorized at the discretion of the president. The board shall adopt a seal, which shall be affixed to all licenses issued and shall from time to time adopt such rules and regulations as it deems proper and necessary for the performance of its duties. The board shall elect annually a president and a vice president. Immediately before entering upon the duties of office, the members of the board shall take the constitutional oath of office and shall file the same in the office of the Governor, who, upon receiving the oath of office, shall issue a certificate of appointment to each member.



§ 43-9-5. Reimbursement of board members

The division director shall keep a true and accurate account of all funds received and all vouchers issued. The members of the board shall be reimbursed as provided for in subsection (f) of Code Section 43-1-2.



§ 43-9-6. Removal of board members

Upon sufficient proof to the Governor of the incompetency, inability, unprofessional conduct, misconduct, or such conduct as in the discretion of the Governor is unbecoming a member of the board, such member shall be dismissed by the Governor.



§ 43-9-6.1. Scope of board's authority

The board is authorized to:

(1) Adopt, amend, and repeal such rules and regulations not inconsistent with this chapter necessary for the proper administration and enforcement of said chapter;

(2) Examine, issue, renew, and reinstate the licenses of duly qualified applicants for licensure to practice chiropractic in this state;

(3) Deny, suspend, revoke, or otherwise sanction licenses to practice chiropractic in this state;

(4) Initiate investigations for the purpose of discovering violations of this chapter;

(5) Conduct hearings upon charges calling for the discipline of a licensee or on violations of this chapter;

(6) Issue to chiropractors, licensed under this chapter, certificates under the seal of the board evidencing such licensure and signed, either by hand or facsimile signature, by the president of the board and the division director; and

(7) Expunge or delete from the disciplinary record of any licensee advertising violations not defined in the rules of the board as immoral and unprofessional conduct or relating to reasonable care and skill in the treatment of a patient.



§ 43-9-7. Qualifications of applicants for license to practice chiropractic

(a) Any person wishing to practice chiropractic in this state shall make application to the board through the division director in such form as may be adopted and directed by the board.

(b) The application shall recite the history of the applicant's educational qualifications, how long he or she has studied chiropractic, what collateral branches, if any, he or she has studied, and the length of time he or she has engaged in clinical practice, with proof thereof in the form of diplomas, certificates, and other information, and shall accompany the application with satisfactory evidence of good character and reputation.

(c) Each applicant shall provide with his or her application an application fee in an amount established by the board.

(d) Each applicant shall be of good moral character and shall be a graduate of a chiropractic school or college accredited by the Council on Chiropractic Education or a board approved successor or a chiropractic school or college which is actively seeking accreditation from the Council on Chiropractic Education or a board approved successor, which requires a four-year standard college course and is approved by the board.

(e) In addition to the requirements heretofore provided in this Code section, each applicant for examination shall have successfully concluded two years' general college training in schools or colleges approved by the Southern Association of Accredited Colleges and Universities or schools or colleges approved by virtue of reciprocity through such association. The board is authorized to promulgate rules and regulations regarding such requirements with respect to schools or colleges in foreign countries not approved by the Southern Association of Accredited Colleges and Universities.

(f) A student enrolled in the last academic year of a chiropractic school or college meeting the requirements of this chapter as set forth in subsection (d) of this Code section may, at the discretion of the board, take the examination as required in Code Section 43-9-8; provided, however, that such student has successfully completed all other requirements for application for licensure as established either by this chapter or by board rule. Such a student who successfully passes the examination shall not be eligible for licensure until all of the requirements of application for licensure established by this chapter or board rule are met.



§ 43-9-7.1. Temporary licenses

The board may, at its discretion, issue a temporary license without examination to an applicant who is a holder of a valid license in good standing in another state which was obtained by examination. Such a temporary license shall be issued under the following provisions:

(1) The temporary license shall be valid for a maximum of 12 months from the date of issuance but shall automatically expire within the 12 month period when the temporary license holder:

(A) Is granted a regular license; or

(B) Does not take and pass the next available examination following the grant of such temporary license, in which event the license expires upon the notification of the results of that examination; and

(2) The practice of chiropractic pursuant to the temporary license shall only be performed under the supervision and direction of a board approved licensed doctor of chiropractic. The holder of a temporary license shall be subject to all of the laws and rules of this state pertaining to the practice of chiropractic. The granting of a temporary license shall not be prima-facie evidence that the holder meets minimum basic requirements for examination by the board or for the issuance of a regular license.



§ 43-9-7.2. Persons excepted from application of chapter

Nothing in this chapter shall be construed as preventing or prohibiting the practice, services, or activities of:

(1) Any person pursuing a course of study leading to a doctor of chiropractic degree, postgraduate training, or training as a chiropractic assistant, which is approved by the board as provided for in this chapter, if such person is designated by a title indicating student status, is fulfilling clinical training requirements for the attainment of a degree or certificate, and is under the supervision of a chiropractor licensed under this chapter and approved by the board;

(2) Any person licensed to practice chiropractic in this or another state who is employed as a professor or instructor by a chiropractic school or college located in this state or who is enrolled in or teaching a course of study designed to develop chiropractic clinical skills when chiropractic activities are required as part of an educational program sponsored by a chiropractic school or college, as provided for in Code Section 43-9-7, or other educational program as may be approved by the board. Such practice shall be conducted under the supervision of a licensed chiropractor approved by the board. No such person shall be authorized to provide chiropractic services outside of the scope of the educational program and setting, nor shall such a person perform, or supervise the performance of, any chiropractic service provided on a fee-for-service basis without having first obtained a license in accordance with this chapter. The board shall have the authority to promulgate rules relative to such practice;

(3) A chiropractor licensed in good standing in any other state, territory, or other jurisdiction of the United States or of any other nation or foreign jurisdiction if that person is employed or designated in their professional capacity by a sports or performing arts entity visiting the state for a specific sports or performing arts event subject to the following restrictions:

(A) A chiropractor's practice under this paragraph is limited to the members, coaches, and staff of the team or event for which that chiropractor is employed or designated, and such practice shall only occur at the designated venue of the event; and

(B) Any chiropractor practicing under the authority of this paragraph may utilize only those practices and procedures authorized by this chapter and approved by board rule; and

(4) Nothing in this chapter shall prohibit any person from assisting a duly licensed chiropractor in the practices and procedures so authorized by this chapter, excluding the adjustment of the articulations of the human body, provided such person is under the direct order and supervision of a duly licensed doctor of chiropractic who is physically present in the facility or office.



§ 43-9-8. Examination

All applicants for licenses shall take an examination approved by the board.



§ 43-9-9. Reciprocity

Persons licensed to practice chiropractic under the laws of any other state having requirements equal to those of this chapter may, in the discretion of the board, be issued a license to practice chiropractic in this state without written examination upon the payment of a fee in an amount established by the board.



§ 43-9-10. Recordation of licenses

Reserved. Repealed by Ga. L. 1984, p. 913, § 5, effective July 1, 1984.



§ 43-9-10.1. Display of license; notification of address change

Every person licensed under this chapter shall:

(1) Display such license in a conspicuous place in such person's principal place of business; and

(2) Notify the board of any change of business or residence address.



§ 43-9-11. Biennial renewal of licenses; continuing education requirement

Every person who receives or has received a license to practice chiropractic from the board shall pay the board on or before the renewal date a fee in an amount established by the board, payment of which shall renew his or her license to practice chiropractic for the ensuing two years, provided that the board has satisfactory evidence that the applicant for renewal has completed a minimum of 20 hours of continuing education per year as approved by the board. All chiropractic colleges teaching an approved course of instruction shall be classified as approved.



§ 43-9-12. Refusal, suspension, or revocation of licenses; subpoenas; other discipline; judicial review; reinstatement; voluntary surrender of license; injunctions; statement of complaint

(a) The board shall have the authority to refuse to grant a license to an applicant therefor or to revoke the license of a person licensed by that board or to discipline a person licensed by that board, upon a finding by a majority of the entire board that the licensee or applicant has:

(1) Failed to demonstrate the qualifications or standards for a license contained in this chapter or the rules or regulations promulgated under this chapter; it shall be incumbent upon the applicant to demonstrate to the satisfaction of the board that he meets all the requirements for the issuance of a license, and, if the board is not satisfied as to the applicant's qualifications, it may deny a license without a prior hearing; provided, however, that the applicant shall be allowed to appear before the board if he so desires;

(2) Knowingly made misleading, deceptive, untrue, or fraudulent representations in the practice of chiropractic or on any document connected therewith; or practiced fraud or deceit or intentionally made any false statement in obtaining a license to practice the licensed business or profession; or made a false statement or deceptive registration with the board;

(3) Been convicted of any felony or of any crime involving moral turpitude in the courts of this state or any other state, territory, or country or in the courts of the United States; as used in this paragraph and paragraph (4) of this subsection, the term "felony" shall include any offense which, if committed in this state, would be deemed a felony, without regard to its designation elsewhere; and, as used in this paragraph, the term "conviction" shall include a finding or verdict of guilty or a plea of guilty, regardless of whether an appeal of the conviction has been sought;

(4) Been arrested, charged, and sentenced for the commission of any felony, or any crime involving moral turpitude, where:

(A) A plea of nolo contendere was entered to the charge;

(B) First offender treatment without adjudication of guilt pursuant to the charge was granted; or

(C) An adjudication or sentence was otherwise withheld or not entered on the charge.

The plea of nolo contendere or the order entered pursuant to the provisions of Article 3 of Chapter 8 of Title 42, relating to probation of first offenders, or other first offender treatment shall be conclusive evidence of arrest and sentencing for such crime;

(5) Had his license to practice chiropractic revoked, suspended, or annulled by any lawful licensing authority other than the board; or had other disciplinary action taken against him by any such lawful licensing authority other than the board; or was denied a license by any such lawful licensing authority other than the board, pursuant to disciplinary proceedings, or was refused the renewal of a license by any such lawful licensing authority other than the board, pursuant to disciplinary proceedings;

(6) Engaged in any unprofessional, immoral, unethical, deceptive, or deleterious conduct or practice harmful to the public, which conduct or practice materially affects the fitness of the licensee or applicant to practice chiropractic, or of a nature likely to jeopardize the interest of the public, which conduct or practice need not have resulted in actual injury to any person or be directly related to the practice of chiropractic but shows that the licensee or applicant has committed any act or omission which is indicative of bad moral character or untrustworthiness; unprofessional conduct shall also include any departure from, or the failure to conform to, the minimal standards of acceptable and prevailing practice of chiropractic;

(7) Knowingly performed any act which in any way aids, assists, procures, advises, or encourages any unlicensed person or any licensee whose license has been suspended or revoked by the board to practice chiropractic or to practice outside the scope of any disciplinary limitation placed upon the licensee by the board;

(8) Violated a statute, law, or any rule or regulation of this state, any other state, the board, the United States, or any other lawful authority without regard to whether the violation is criminally punishable, which statute, law, or rule or regulation relates to or in part regulates the practice of chiropractic when the licensee or applicant knows or should know that such action is violative of such statute, law, or rule; or violated a lawful order of the board previously entered by the board in a disciplinary hearing, consent decree, or license reinstatement;

(9) Been adjudged mentally incompetent by a court of competent jurisdiction inside or outside this state; any such adjudication shall automatically suspend the license of any such person and shall prevent the reissuance or renewal of any license so suspended for as long as the adjudication of incompetence is in effect;

(10) Displayed an inability to practice chiropractic with reasonable skill and safety to the public or has become unable to practice chiropractic with reasonable skill and safety to the public by reason of illness, use of alcohol, drugs, narcotics, chemicals, or any other type of material; or

(11) (A) Become unable to practice chiropractic with reasonable skill and safety to patients by reason of illness or use of alcohol, drugs, narcotics, chemicals, or any other type of material, or as a result of any mental or physical condition.

(B) In enforcing this paragraph, the board may, upon reasonable grounds, require a licensee or applicant to submit to a mental or physical examination by licensed health care providers designated by the board. The results of such examination shall be admissible in any hearing before the board, notwithstanding any claim of privilege under a contrary rule of law or statute, including, but not limited to, Code Section 24-5-501. Every person who shall accept the privilege of practicing chiropractic in this state or who shall file an application for a license to practice chiropractic in this state shall be deemed to have given his or her consent to submit to such mental or physical examination and to have waived all objections to the admissibility of the results in any hearing before the board, upon the grounds that the same constitutes a privileged communication. If a licensee or applicant fails to submit to such an examination when properly directed to do so by the board, unless such failure was due to circumstances beyond his or her control, the board may enter a final order upon proper notice, hearing, and proof of such refusal. Any licensee or applicant who is prohibited from practicing chiropractic under this paragraph shall at reasonable intervals be afforded an opportunity to demonstrate to the board that he or she can resume or begin the practice of chiropractic with reasonable skill and safety to patients.

(C) For the purposes of this paragraph, the board may, upon reasonable grounds, obtain any and all records relating to the mental or physical condition of a licensee or applicant, including psychiatric records; and such records shall be admissible in any hearing before the board, notwithstanding any privilege under a contrary rule of law or statute, including, but not limited to, Code Section 24-5-501. Every person who shall accept the privilege of practicing chiropractic in this state or who shall file an application to practice chiropractic in this state shall be deemed to have given his or her consent to the board's obtaining any such records and to have waived all objections to the admissibility of such records in any hearing before the board, upon the grounds that the same constitutes a privileged communication.

(D) If any licensee or applicant could, in the absence of this paragraph, invoke a privilege to prevent the disclosure of the results of the examination provided for in subparagraph (B) of this paragraph or the records relating to the mental or physical condition of such licensee or applicant obtained pursuant to subparagraph (C) of this paragraph, all such information shall be received by the board in camera and shall not be disclosed to the public, nor shall any part of the record containing such information be used against any licensee or applicant in any other type of proceeding.

(b) The provisions of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," with respect to emergency action and summary suspension of a license are adopted and incorporated by reference into this Code section.

(c) For purposes of this Code section, the board may obtain, through subpoena by the division director, upon reasonable grounds, any and all records relating to the mental or physical condition of a licensee or applicant, and such records shall be admissible in any hearing before the board.

(d) When the board finds that any person is unqualified to be granted a license or finds that any person should be disciplined pursuant to subsection (a) of this Code section or pursuant to any other provision of this chapter, the board may take any one or more of the following actions:

(1) Refuse to grant or renew a license to an applicant;

(2) Administer a public or private reprimand, but a private reprimand shall not be disclosed to any person except the licensee;

(3) Suspend any license for a definite period or for an indefinite period in connection with any condition which may be attached to the restoration of said license;

(4) Limit or restrict any license as the board deems necessary for the protection of the public;

(5) Revoke any license;

(6) Condition the penalty upon, or withhold formal disposition pending, the applicant's or licensee's submission to such care, counseling, or treatment as the board may direct; or

(7) Impose a fine not to exceed $500.00 for each violation of a law, rule, or regulation relating to the practice of chiropractic.

(e) In addition to and in conjunction with the actions described in subsection (d) of this Code section, the board may make a finding adverse to the licensee or applicant but withhold imposition of judgment and penalty; or it may impose the judgment and penalty but suspend enforcement thereof and place the licensee on probation, which probation may be vacated upon noncompliance with such reasonable terms as the board may impose.

(f) Initial judicial review of a final decision of the board shall be had solely in the superior court of the county of domicile of the board.

(g) In its discretion, the board may reinstate a license which has been revoked or issue a license which has been denied or refused, following such procedures as the board may prescribe by rule; and, as a condition thereof, it may impose any disciplinary or corrective method provided in this Code section or the laws relating to chiropractic.

(h) Neither the issuance of a private reprimand nor the denial of a license by reciprocity nor the denial of a request for reinstatement of a revoked license nor the refusal to issue a previously denied license shall be considered to be a contested case within the meaning of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act"; notice and hearing within the meaning of said chapter shall not be required, but the applicant or licensee shall be allowed to appear before the board if he so requests.

(i) The voluntary surrender of a license or the failure to renew a license by the end of an established penalty period shall have the same effect as a revocation of said license, subject to reinstatement in the discretion of the board. The board may restore and reissue a license to practice chiropractic and, as a condition thereof, may impose any disciplinary sanction provided by this chapter.

(j) The board, the division director, or the appropriate prosecuting attorney may bring an action to enjoin the unlicensed practice of chiropractic by any person. The action to restrain and enjoin such unlicensed practice shall be brought in the superior court of the county where the unlicensed person resides. It shall not be necessary to allege or prove that there is no adequate remedy at law to obtain an injunction under this Code section.

(k) Notwithstanding the provisions of paragraph (2) of subsection (h) of Code Section 43-1-19, if a chiropractor is the subject of a board investigation initiated as the result of a complaint or report to the board, a copy of a summary of the complaint or report shall be furnished to the chiropractor as soon as practicable after the investigation is initiated but in any event prior to or at the same time as the delivery of a subpoena for the production of documents. If a chiropractor is the subject of an investigation initiated by the board on its own initiative, a written statement of the acts or omissions being investigated shall be furnished to the chiropractor as soon as practicable after the investigation is initiated but in any event prior to or at the same time as the delivery of a subpoena for the production of documents. The board may delay providing the chiropractor with a copy of the summary or statement if the board determines that the nature of the investigation requires that its existence not be disclosed to the chiropractor but in no event shall such summary or statement be provided later than the delivery of a subpoena for the production of documents to the chiropractor. Nothing in this Code section shall be construed to limit the authority of the board to pursue violations of the board's laws and rules and regulations discovered during the course of an investigation.



§ 43-9-12.1. Reasonable care and skill; referrals

The doctor of chiropractic must bring to the exercise of that person's profession a reasonable degree of care and skill, which shall include the determination of the need for chiropractic care, as defined in paragraph (2) of Code Section 43-9-1, and shall render treatment, referral to the appropriate health care provider, or both treatment and referral commensurate with that chiropractor's findings. Any failure to refer to the appropriate health care provider may subject the doctor of chiropractic to the provisions of Code Section 43-9-12. Nothing in this Code section shall be deemed to expand or limit the chiropractic scope of practice.



§ 43-9-13. Hearing before board when license refused or revoked

Upon written presentation to the board of any of the grounds enumerated in Code Section 43-9-12 for revoking or refusing a license, the board shall conduct a hearing in conformance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 43-9-14. Record of license revocation

Reserved. Repealed by Ga. L. 2010, p. 266, § 18/SB 195, effective May 20, 2010.



§ 43-9-15. Reissuance of licenses

The board may, within such period as is established by the division director following the refusal or revocation or cancellation of registration under this chapter, by a majority vote, issue a new license or grant a license to the person affected, restoring him to or conferring upon him all the rights and privileges of and pertaining to the practice of chiropractic, as defined and regulated by this chapter, upon the applicant or licensee showing good moral character and possessing the qualifications required under the terms of this chapter. Any person to whom such registration may have been restored shall pay to the division director an amount established by the board upon the issuance of a new license.



§ 43-9-16. Scope of practice; injury from want of reasonable degree of care is a tort

(a) Chiropractors who have complied with this chapter shall have the right to practice chiropractic as defined in paragraph (2) of Code Section 43-9-1 and to evaluate, diagnose, and adjust patients according to specific chiropractic methods in order to correct spinal subluxations or to adjust the articulations of the human body. Chiropractors shall observe all applicable public health regulations.

(b) The chiropractic adjustment of the spine or articulations of the human body may include manual adjustments and adjustments by means of electrical and mechanical devices which produce traction or vibration. Chiropractors who have complied with this chapter may also use modalities. Modalities include any physical agent applied to produce therapeutic change to biologic tissues including thermal, acoustic, noninvasive light, mechanical, or electric energy, hot or cold packs, ultrasound, galvanism, microwave, diathermy, and electrical stimulation. Chiropractors who have complied with this chapter may utilize and recommend therapeutic procedures effecting change through the application of clinical skills and services that attempt to improve function, including therapeutic exercise, therapeutic activities, manual therapy techniques, massage, and structural supports as they relate to the articulations of the human body; provided, however, that the same shall not be construed to allow chiropractors to treat patients outside the scope of practice of chiropractic as set forth in this chapter.

(c) Chiropractors who have complied with this chapter may utilize those modalities and procedures described in subsection (b) of this Code section, provided the chiropractor shall have completed a course of study containing a minimum of 120 hours of instruction in the proper utilization of those procedures in accordance with the guidelines set forth by the Council on Chiropractic Education or its successor and is qualified and so certified in that proper utilization.

(d) Chiropractors who have complied with this chapter shall have the right to sign health certificates, reporting to the proper health officers the same as other practitioners.

(e) Chiropractors shall not prescribe or administer medicine to patients, perform surgery, or practice obstetrics or osteopathy.

(f) Chiropractors shall not use venipuncture, capillary puncture, acupuncture, or any other technique which is invasive of the human body either by penetrating the skin or through any of the orifices of the body or through the use of colonics. Nothing in this subsection shall be construed to prohibit a chiropractor who is licensed to perform acupuncture under Article 3 of Chapter 34 of this title from engaging in the practice of acupuncture.

(g) A person professing to practice chiropractic for compensation must bring to the exercise of that person's profession a reasonable degree of care and skill. Any injury resulting from a want of such care and skill shall be a tort for which a recovery may be had. If a chiropractor performs upon a patient any act authorized to be so performed under this chapter but which act also constitutes a standard procedure of the practice of medicine, including but not limited to the use of modalities such as those described in subsection (b) of this Code section and X-rays, under similar circumstances the chiropractor shall be held to the same standard of care as would licensed doctors of medicine who are qualified to and who actually perform those acts under similar conditions and like circumstances.

(h) A licensed practitioner of chiropractic may use only the title "chiropractor," or "doctor of chiropractic," or "D.C."

(i) Chiropractors who have complied with this chapter may recommend the use of nutritional and dietary supplements. Any such recommendation of nutritional and dietary supplements shall not be construed to allow chiropractors to treat patients outside the scope of the practice of chiropractic as set forth in this chapter nor shall this subsection be construed to allow chiropractors to sell at a profit any such nutritional and dietary supplements without providing their generic name. Nothing in this subsection shall preclude compliance with Chapter 8 of Title 48, relating to the collection of sales and use taxes.



§ 43-9-17. Scope of practice of chiropractic students

Nothing in this chapter shall be construed to prohibit the performance of any chiropractic task by a student enrolled in an approved chiropractic college when such student has successfully completed at least one academic year of schooling therein and when such task is performed under the supervision and direction of an authorized instructor duly licensed to practice chiropractic in this state.



§ 43-9-18. Provision of chiropractic services limited to doctors of chiropractic; construction of chapter

(a) No person other than a doctor of chiropractic may render chiropractic services or chiropractic adjustments.

(b) Notwithstanding subsection (a) of this Code section, nothing in this chapter shall be construed to:

(1) Prohibit any other licensed health care professional from practicing within the scope of that person's license; or

(2) Permit any person not licensed or authorized under this chapter to engage in the practice of chiropractic.



§ 43-9-19. Penalty

It shall be unlawful for any person to practice chiropractic unless that person shall have first obtained a license as provided in this chapter and possesses all the qualifications prescribed by the terms of this chapter. Any person who practices or attempts to practice chiropractic without a license, or who buys or fraudulently obtains a license to practice chiropractic, or who violates any of the terms of this chapter, or who uses the title "doctor of chiropractic," "chiropractor," "chiropractic," "D.C.," or any word or title to induce the belief that such a person is engaged in the practice of chiropractic, without first complying with this chapter, shall be guilty of a felony and, upon conviction thereof, shall be punished by a fine of not less than $500.00 nor more than $5,000.00, or by imprisonment for not less than two nor more than five years, or both, at the discretion of the court. All subsequent offenses shall be separate and distinct offenses, and punishable in like manner.



§ 43-9-20. Termination

Repealed by Ga. L. 1992, p. 3137, § 8, effective July 1, 1992.






Chapter 10 - Barbers and Cosmetologists

§ 43-10-1. Definitions

As used in this chapter, the term:

(1) "Barber apprentice" means an individual who practices barbering under the constant and direct supervision of a licensed master barber.

(2) "Barber II" means an individual who performs any one or more of the following services for compensation:

(A) Shaving or trimming the beard;

(B) Cutting or dressing the hair;

(C) Giving facial or scalp massages; or

(D) Giving facial or scalp treatment with oils or cream or other preparations made for this purpose, either by hand or by means of mechanical appliances.

(3) "Barbering" means the occupation of shaving or trimming the beard, cutting or dressing the hair, giving facial or scalp massages, giving facial or scalp treatment with oils or cream or other preparations made for this purpose, either by hand or by means of mechanical appliances, singeing and shampooing the hair, coloring or dyeing the hair, or permanently waving or straightening the hair of an individual for compensation.

(4) "Beautician" means "cosmetologist" as such term is defined in this Code section.

(5) "Beauty shop" or "beauty salon" or "barber shop" means any premises where one or more persons engage in barbering or in the occupation of a cosmetologist.

(6) "Board" means the State Board of Cosmetology and Barbers.

(7) "Cosmetologist" means any individual who performs any one or more of the following services for compensation:

(A) Cuts or dresses the hair;

(B) Gives facial or scalp massage or facial and scalp treatment with oils or creams and other preparations made for this purpose, either by hand or mechanical appliance;

(C) Singes and shampoos the hair, colors or dyes the hair, or does permanent waving of the hair;

(D) Performs nail care, pedicure, or manicuring services as defined in paragraph (9) of this Code section; or

(E) Performs the services of an esthetician as defined in paragraph (5) of this Code section.

Such individual shall be considered as practicing the occupation of a cosmetologist within the meaning of this Code section; provided, however, that such term shall not mean an individual who only braids the hair by hairweaving; interlocking; twisting; plaiting; wrapping by hand, chemical, or mechanical devices; or using any natural or synthetic fiber for extensions to the hair, and no such individual shall be subject to the provisions of this chapter. Such term shall not apply to an individual whose activities are limited to the application of cosmetics which are marketed to individuals and are readily commercially available to consumers.

(8) "Esthetician" or "esthetics operator" means an individual who, for compensation, engages in any one or a combination of the following practices, esthetics, or cosmetic skin care:

(A) Massaging the face, neck, decolletage, or arms of a person;

(B) Trimming, tweezing, shaping, or threading eyebrows;

(C) Dyeing eyelashes or eyebrows or applying eyelash extensions; or

(D) Waxing, threading, stimulating, cleansing, or beautifying the face, neck, arms, shoulders, back, chest, or legs of a person by any method with the aid of the hands or any mechanical or electrical apparatus or by the use of a cosmetic preparation.

Such practices of esthetics shall not include the diagnosis, treatment, or therapy of any dermatological condition or the use of lasers. Such term shall not apply to an individual whose activities are limited to the application of cosmetics which are marketed to individuals and are readily commercially available to consumers.

(9) "Hair designer" means an individual who performs any one or more of the following services for compensation:

(A) Cuts or dresses the hair; or

(B) Singes and shampoos the hair, applies a permanent or relaxer to hair, or colors or dyes the hair.

(10) "Master barber" means an individual who performs any one or more of the following services for compensation;

(A) Shaving or trimming the beard;

(B) Cutting or dressing the hair;

(C) Giving facial or scalp massages;

(D) Giving facial or scalp treatment with oils or cream or other preparations made for this purpose, either by hand or by means of mechanical appliances; or

(E) Singeing and shampooing the hair, coloring or dyeing the hair, or permanently waving or straightening the hair.

(11) "Master cosmetologist" means a cosmetologist who is possessed of the requisite skill and knowledge to perform properly all the services set forth in paragraph (7) of this Code section for compensation.

(12) "Nail technician" means an individual who, for compensation, performs manicures or pedicures, or trims, files, shapes, decorates, applies sculptured or otherwise artificial nail extensions, or in any way cares for the nails of another person.

(13) "Person" means any individual, proprietorship, partnership, corporation, association, or any other legal entity.

(14) "School of barbering" means any establishment that receives compensation for training more than one individual in barbering. Technical colleges whose programs have been approved by the Technical College System of Georgia or the Department of Education are not "barbering schools" within the meaning of this chapter; provided, however, that all such colleges and their programs shall be considered to be "board approved."

(15) "School of cosmetology" means any establishment that receives compensation for training more than one individual in the occupation of a cosmetologist. Technical colleges whose programs have been approved by the Technical College System of Georgia or the Department of Education are not "schools of cosmetology" within the meaning of this chapter; provided, however, that all such colleges and their programs shall be considered to be "board approved."

(16) "School of esthetics" means any establishment that receives compensation for training more than one individual in the occupation of an esthetician. Technical colleges whose programs have been approved by the Technical College System of Georgia or the Department of Education are not "schools of esthetics" within the meaning of this chapter; provided, however, that all such colleges and their programs shall be considered to be "board approved."

(17) "School of hair design" means any establishment that receives compensation for training more than one individual in the occupation of a hair designer. Technical colleges whose programs have been approved by the Technical College System of Georgia or the Department of Education are not schools of hair design within the meaning of this chapter; provided, however, that all such colleges and their programs shall be considered to be "board approved."

(18) "School of nail care" means any establishment that receives compensation for training more than one person in the occupation of nail technician. Technical colleges whose programs have been approved by the Technical College System of Georgia or the Department of Education are not "schools of nail care" within the meaning of this chapter; provided, however, that all such colleges and their programs shall be considered to be "board approved."



§ 43-10-2. Creation of board; members, meetings, officers, and powers

(a) There is created the State Board of Cosmetology and Barbers. The board shall consist of nine members who shall be residents of this state. The board shall have the duty of carrying out and enforcing this chapter.

(b) Members of the board shall be at least 25 years of age and have obtained a high school diploma, a general educational development (GED) diploma, or a postsecondary education or college degree. Two of such members must have had at least five years of practical experience as a cosmetologist at the master level, a portion of which must have been as a beauty shop or beauty salon owner or manager. One member of the board must have had at least five years of practical experience as a cosmetologist at the esthetician level. One member of the board must have had at least five years of practical experience as a nail technician. Two members of the board must have had at least five years of practical experience as a master barber. One member must be an instructor at a school of barbering. One member must be an instructor at school of cosmetology. One member shall not have any connection with barbering or the practice of a cosmetologist or any business related thereto whatsoever but shall have a recognized interest in consumer affairs and in consumer protection concerns.

(c) The board shall meet as necessary each year for the purpose of adopting rules and regulations and handling other matters pertaining to duties of the board. Board members may attend and observe all written and practical examinations held for certificates of registration pursuant to this chapter.

(d) Beginning on July 1, 2015, the Georgia State Board of Cosmetology and Barbers shall regulate barbering and the practice of cosmetologists in this state. The board shall operate under the rules and regulations of the Georgia State Board of Barbers and Georgia State Board of Cosmetology as they existed on June 30, 2015, until the board shall promulgate one set of rules and regulations governing both barbering and the practice of cosmetologists; such rules and regulations shall be adopted on or before July 1, 2016.

(e) Any person who holds a certificate of registration issued under this chapter or Chapter 7 of this title as they existed on June 30, 2015, shall not be required to undergo recertification under this chapter but shall otherwise be subject to all applicable provisions of this chapter. Such certificates of registration issued on or before June 30, 2015, shall be considered certificates of registration issued under and subject to this chapter for all purposes.

(f) Board members shall be appointed by the Governor for a term of three years and until their successors are appointed and qualified. Vacancies shall be filled by the Governor for the unexpired portion of the term. The board may do all things necessary for carrying this chapter into effect and may, from time to time, promulgate necessary rules and regulations compatible with this chapter. The Governor may remove any board member for cause as provided in Code Section 43-1-17.

(g) Each year the members shall elect a chairman from among themselves. In the event the members cannot agree as to who shall be chairman, the Governor shall appoint one of such members as chairman. The members of the board shall be considered public officers and shall take the oath required thereof.

(h) The board shall adopt a seal to be used to authenticate all its official papers and acts and shall have power to subpoena witnesses, administer oaths, and hear and take testimony in any matter over which it may have jurisdiction.

(i) All investigative and disciplinary authority of the Georgia State Board of Cosmetology and Georgia State Board of Barbers as such boards existed on June 30, 2015, shall carry over to the board. This authority shall include, but shall not be limited to, the ability to:

(1) Enforce all fines issued by these boards or representatives thereof;

(2) Enforce all orders entered by these boards; and

(3) Access and keep all complaints, investigative records, and records of disciplinary deliberations of these boards.



§ 43-10-3. Reimbursement of board members

Each member of the board shall be reimbursed as provided for in subsection (f) of Code Section 43-1-2.



§ 43-10-4. Annual financial report of board

Reserved. Repealed by Ga. L. 1985, p. 1057, § 3, effective July 1, 1985.



§ 43-10-5. Records of board generally

The division director shall keep a record of all proceedings of the board. Such records shall be prima-facie evidence of all matters required to be kept therein, and certified copies of the same or parts thereof shall be primary evidence of their contents. All such copies, other documents, or certificates lawfully issued upon the authority of the board shall, when authenticated under the seal of the board, be admitted in any investigation in any court or elsewhere without further proof.



§ 43-10-6. Rules and regulations as to sanitary requirements; instruction on HIV and AIDS; inspections; unsanitary condition as nuisance

(a) The board is authorized to adopt reasonable rules and regulations prescribing the sanitary requirements of beauty shops, beauty salons, barber shops, schools of cosmetology, schools of esthetics, schools of hair design, schools of nail care, and schools of barbering subject to the approval of the Department of Public Health, and to cause the rules and regulations or any subsequent revisions to be in suitable form. The board shall make the rules and regulations available to the proprietor of each beauty shop, beauty salon, barber shop, school of cosmetology, school of esthetics, school of hair design, school of nail care, and school of barbering. It shall be the duty of every proprietor or person operating a beauty shop, beauty salon, barber shop, school of cosmetology, school of esthetics, school of hair design, school of nail care, and school of barbering in this state to keep a copy of such rules and regulations posted in a conspicuous place in such business, so as to be easily read by customers thereof. Posting such rules and regulations by electronic means shall be allowed.

(b) The board is authorized to adopt reasonable rules and regulations requiring that individuals issued certificates of registration under this chapter undergo instruction on Human Immunodeficiency Virus and Acquired Immune Deficiency Syndrome.

(c) Any inspector employed by the Secretary of State shall have the power to enter and make reasonable examination of any beauty shop, beauty salon, barber shop, or school of cosmetology, school of hair design, school of esthetics, school of nail care, and school of barbering in the state during business hours for the purpose of enforcing the rules and regulations of the board and for the purpose of ascertaining the sanitary conditions thereof.

(d) Any beauty shop, beauty salon, barber shop or school of cosmetology, school of hair design, school of esthetics, school of nail care, and school of barbering in which tools, appliances, and furnishings used therein are kept in an unclean and unsanitary condition so as to endanger health is declared to be a public nuisance.



§ 43-10-7. Issuance of certificates of registration

It shall be the duty of the board to issue through the division director those certificates of registration for which provision is made in this chapter.



§ 43-10-8. Certificate of registration required

(a) It shall be unlawful for any individual to pursue barbering or the occupation of cosmetology in this state unless he or she has first completed the required hours for and obtained the appropriate certificate of registration as provided in this chapter.

(b) It shall be unlawful for any individual to hold himself or herself out as a master cosmetologist without having first obtained a certificate of registration as a master cosmetologist which certifies that the holder thereof shall be authorized to perform all the services mentioned in paragraph (11) of Code Section 43-10-1. Nothing in this chapter shall prohibit any individual who held a valid master cosmetologist license in this state on March 29, 1983, from practicing as a master cosmetologist.

(c) It shall be unlawful for any individual to hold himself or herself out as a master barber, barber II, barber instructor, or barber apprentice without having first obtained the certificate of registration for such.

(d) Notwithstanding any other provisions of this chapter, any individual desiring to perform solely hair design services shall be allowed to obtain a certificate of registration as a hair designer upon completing the required hours therefor, which certifies that the holder thereof shall be authorized to perform some or all of the services mentioned in paragraph (9) of Code Section 43-10-1.

(e) Notwithstanding any other provisions of this chapter, any individual desiring to perform solely cosmetic skin care services shall be allowed to obtain a certificate of registration as an esthetician level upon completing the required hours therefor, which certifies that the holder thereof shall be authorized to perform some or all of the services mentioned in paragraph (8) of Code Section 43-10-1.

(f) Notwithstanding any other provisions of this chapter, any individual desiring to perform solely cosmetic nail care services shall be allowed to obtain a certificate of registration as a nail technician level upon completing the required hours therefor, which certifies that the holder thereof shall be authorized to perform some or all of the services mentioned in paragraph (12) of Code Section 43-10-1.

(g) (1) Notwithstanding any other provisions of this chapter, any current or discharged member of the military or any spouse of a current or discharged member of the military may apply to the board for the immediate issuance of a certificate of registration issued pursuant to this chapter, provided that such individual holds a license or certification from another state for which the training, experience, and testing substantially meet or exceed the requirements in this state to obtain the certificate of registration for which such individual is applying.

(2) As used in this paragraph, the term:

(A) "Discharge" means an honorable discharge or a general discharge from active military service. The term "discharge" shall not mean a discharge under other than honorable conditions, a bad conduct discharge, or a dishonorable discharge.

(B) "Military" means any regular or reserve component of the United States armed forces, the Georgia Army National Guard, or the Georgia Air National Guard.

(h) It shall also be unlawful for any person or persons to operate a beauty shop, beauty salon, barber shop, school of cosmetology, school of hair design, school of esthetics, school of nail care, or school of barbering without first having obtained a certificate of registration for such shop, salon, or school as provided in this chapter. Any beauty shop, beauty salon, barber shop, school of cosmetology, school of hair design, school of esthetics, school of nail care, or school of barbering shall register with the division director of the professional licensing boards prior to opening.

(i) This chapter shall have uniform application throughout the state so that no master cosmetologist, cosmetologist, hair designer, nail technician, esthetician, master barber, barber II, beauty shop, beauty salon, barber shop, school of cosmetology, school of hair design, school of esthetics, school of nail care, or school of barbering shall be exempt from regulation.



§ 43-10-9. Application for certificate of registration

(a) (1) Any individual desiring to obtain a certificate of registration to enable him or her to engage in the occupation of a cosmetologist shall make application through the division director to the board and shall present proof that he or she has obtained a high school diploma, a general educational development (GED) diploma, or a postsecondary education or college degree. If, after review of the application, it is determined that the applicant is at least 17 years of age; has met the minimum educational requirements; is of good moral character; has completed a 1,500 credit hour study course with at least nine months at a board approved school or has served as an apprentice in a beauty shop, beauty salon, or barber shop for a period of at least 3,000 credit hours; has practiced or studied the occupation of a cosmetologist; is possessed of the requisite skill in such occupation to perform properly all the duties of the occupation, including his or her ability in the preparation of tools, in performing the services mentioned in paragraph (7) of Code Section 43-10-1, and in all the duties and services incident thereto; and has passed both a written and a practical examination approved by the board, a certificate of registration shall be issued to him or her entitling him or her to practice as a master cosmetologist.

(2) Notwithstanding any other provisions of this subsection, the board shall allow endorsement to an applicant who submits a complete application, along with a fee, and verification that he or she holds an active license or certificate of registration as a cosmetologist or an instructor or teacher of the occupation of a cosmetologist at that level in another state or territory of the United States. The board may establish requirements for endorsement by rules and regulations.

(b) (1) Any individual desiring to obtain a certificate of registration to enable him or her to engage in the occupation of a hair designer shall make application through the division director and shall present proof that he or she has obtained a high school diploma, a general educational development (GED) diploma, or a postsecondary education or college degree. If, after review of the application, it is determined that the applicant is at least 17 years of age; has met the minimum educational requirements; is of good moral character; has completed a 1,325 credit hour study course with at least seven months at a board approved school or has served as an apprentice in a beauty shop, beauty salon, or barber shop for a period of at least 2,650 credit hours; has practiced or studied the occupation of a hair designer; is possessed of the requisite skill in such occupation to perform properly all the duties of the occupation, including his or her ability in the preparation of tools, in performing the services mentioned in paragraph (9) of Code Section 43-10-1, and in all the duties and services incident thereto; and has passed both a written and a practical examination approved by the board, a certificate of registration shall be issued to him or her entitling him or her to practice the occupation of a hair designer.

(2) Notwithstanding any other provisions of this subsection, the board shall allow endorsement to an applicant who submits a complete application, along with a fee, and verification that he or she holds an active license or certificate of registration as a hair designer or an instructor or teacher of the occupation of a hair designer in another state or territory of the United States. The board may establish requirements for endorsement by rules or regulations.

(c) (1) Any individual desiring to obtain a certificate of registration to enable him or her to engage in the occupation of an esthetician shall make application through the division director to the board and shall present proof that he or she has obtained a high school diploma, a general educational development (GED) diploma, or a postsecondary education or college degree. If, after review of the application, it is determined that the applicant is at least 17 years of age; has met the minimum educational requirements; is of good moral character; has completed a 1,000 credit hour study course of at least nine months at a board approved school or has served as an apprentice in a beauty shop, beauty salon, or barber shop for a period of at least 2,000 credit hours; has practiced or studied cosmetic skin care as defined in paragraph (8) of Code Section 43-10-1; is possessed of the requisite skill to perform properly these services; and has passed a written and a practical examination approved by the board, a certificate of registration shall be issued to the applicant entitling the applicant to practice the occupation of an esthetician.

(2) Notwithstanding any other provisions of this subsection, the board shall allow endorsement to an applicant who submits a complete application, along with a fee, and verification that he or she holds an active license or certificate of registration as an esthetician or an instructor or teacher of the occupation of an esthetician in another state or territory of the United States. The board may establish requirements for endorsement by rules or regulations.

(d) (1) Any individual desiring to obtain a certificate of registration to enable him or her to engage in the occupation of a nail technician shall make application through the division director to the board and shall present proof that he or she has obtained a high school diploma, a general educational development (GED) diploma, or a postsecondary education or college degree. If, after review of the application, it is determined that the applicant is at least 17 years of age; has met the minimum educational requirements; is of good moral character; has completed a 525 credit hour study course of at least four months at a board approved school or has served as an apprentice in a beauty shop, beauty salon, or barber shop for a period of at least 1,050 credit hours; has practiced or studied nail care as defined in paragraph (12) of Code Section 43-10-1; is possessed of the requisite skill to perform properly these services; and has passed both a written and a practical examination approved by the board, a certificate of registration shall be issued to the applicant entitling the applicant to practice the occupation of nail technician.

(2) Notwithstanding any other provisions of this subsection, the board shall allow endorsement to an applicant who submits a complete application, along with a fee, and verification that he or she holds an active license or certificate of registration as a nail technician or an instructor or teacher of the occupation of a nail technician in another state or territory of the United States. The board may pass requirements for endorsement by rule.

(e) (1) Any person desiring to obtain a certificate of registration to enable him or her to engage in the occupation of a master barber shall make application through the division director to the board and shall present proof that he or she has obtained a high school diploma, a general educational development (GED) diploma, or a postsecondary education or college degree. If, after review of the application, it is determined that the applicant is at least 16 years of age; has met the minimum educational requirements; is of good moral character; has completed a 1,500 credit hour study course of at least nine months at a board approved school or has served as an apprentice in a beauty shop, beauty salon, or barbershop for a period of at least 3,000 credit hours; has practiced or studied barbering; is possessed of the requisite skill to perform properly these services; and has passed both a written and a practical examination approved by the board, a certificate of registration shall be issued to the applicant entitling the applicant to practice barbering as a master barber.

(2) Any person desiring to obtain a certificate of registration to enable him or her to engage in the occupation of a barber II shall make application through the division director to the board and shall present proof that he or she has obtained a high school diploma, a general educational development (GED) diploma, or a postsecondary education or college degree. If, after review of the application, it is determined that the applicant is at least 16 years of age; has met the minimum educational requirements; is of good moral character; has completed a 1,140 credit hour study course of at least seven months at a board approved school or has served as an apprentice in a beauty shop, beauty salon, or barbershop for a period of at least 2,280 credit hours; has practiced or studied barbering; is possessed of the requisite skill to perform properly these services; and has passed both a written and a practical examination approved by the board, a certificate of registration shall be issued to the applicant entitling the applicant to practice the occupation of barbering at the barber II level.

(3) Notwithstanding any other provisions of this subsection, the board shall allow endorsement to an applicant who submits a complete application, along with a fee, and verification that he or she holds an active license or certificate of registration as a master barber or barber II or an instructor or teacher of barbering in another state or territory of the United States. The board may establish requirements for endorsement by rules and regulations.

(f) Nothing in this Code section shall be construed as preventing an individual from obtaining a certificate of registration for the occupation of a cosmetologist at the master level, the hair design level, the esthetician level, or the nail technician level or a certificate of registration for barbering at the master level or barber II level, if such person obtains his or her credit hour study at a State Board of Education approved school or a technical college under the jurisdiction of the Technical College System of Georgia or the Department of Education rather than at a board approved school.

(g) (1) An individual issued a certificate of registration as a master cosmetologist in this state shall be eligible to take the master barber examination provided for in this Code section if that person completes a board approved 300 hour prescribed course in an approved cosmetology school, submits a completed application, and pays the proper fees established by the board.

(2) An individual issued a certificate of registration as a master barber in this state shall be eligible to take the master cosmetologist examination provided for in this Code section if that person completes a board approved 300 hour prescribed course in an approved cosmetology school, submits a completed application, and pays the proper fees established by the board.

(h) On and after July 1, 2015, any applicant applying for a certificate of registration pursuant to this Code section shall pass both a board approved written and the practical examination within a 24 month period after having obtained the required credit hours or shall be required to repeat all of such required credit hours before retaking the examination. Should an applicant fail to pass the written or the practical examination, the board or the board's designee shall furnish the applicant a statement in writing, stating in what manner the applicant was deficient.

(i) On and after July 1, 2015, any applicant applying for a certificate of registration pursuant to this Code section who has graduated from an educational program which prepares cosmetologists in another country shall submit to the board a credentials evaluation from a board approved credentials evaluation provider along with his or her application. Upon the board's acceptance of the credentials evaluation, application, and appropriate fee, the applicant shall be approved to sit for the board approved examination, and upon passing the examination, he or she may be approved for a certificate of registration.



§ 43-10-10. Display of certificate of registration; renewal; reinstatement; continuing education requirements; exemptions

(a) The holder of any certificate of registration issued under Code Section 43-10-9 shall display the same in a conspicuous place in his or her beauty shop, beauty salon, or barber shop. Certificates of registration issued under Code Section 43-10-9 shall be renewable for a period of up to four years as approved by the division director. The holder shall pay to the division director a renewal fee in such amount as shall be set by the board by regulation. Upon failure to renew such certificate of registration, it shall stand automatically revoked. The holder shall be disqualified from practicing any occupation under this chapter until all fees to date of application for reinstatement shall be paid, an application for reinstatement shall be submitted along with a reinstatement fee in such amount as shall be set by the board by regulation, and documentation shall be submitted of completion of all required continuing education hours since the date the registration was automatically revoked. If the board is satisfied that the applicant for reinstatement meets all the qualifications set forth in this Code section and Code Section 43-10-9, the applicant shall be issued a new certificate of registration.

(b) Notwithstanding subsection (a) of this Code section, at the time of renewal of any cosmetologist, master cosmetologist, hair designer, esthetician, nail technician, master barber, or barber II certificate of registration, the holder of such certificate shall maintain proof, in a form approved by the board, of completion of five hours of continuing education biennially to be determined by the board. A licensee shall provide proof of completion of continuing education if audited by the board. A holder who is renewing a certificate of registration for the first time shall not be required to meet the continuing education requirement until the time of the second renewal. Further, the requirement for continuing education for a master barber and barber II will become effective beginning January 1, 2018.

(c) The board may require by rules or regulations that either three or four hours of continuing education shall be satisfied by a health and safety course or a review course of the board rules or regulations and applicable laws using a curriculum developed by the board or by a board approved provider. Such curriculum or course may be revised by the board or by a board approved provider as necessary to incorporate new developments. The board shall make the curriculum or course available to board approved providers of continuing education. The board may charge a fee to providers for registration as a board approved provider.

(d) The board may require by rules and regulations that the remaining one to two hours of continuing education may be satisfied by:

(1) Attendance at an industry or trade show registered with the board; or

(2) A course or courses of study registered with the board in one or more of the following subjects: health and safety, industry trends, computer skills, business management, or the holder's area of practice.

(e) To request registration of an industry or trade show for continuing education credit, a person or entity shall submit to the board the date and location of the industry or trade show. To request registration of a course of study for continuing education credit, the person or entity offering the course of study shall submit to the board an outline of the subject matter, a list of the persons teaching the course with a summary of their qualifications, the number of hours for each course, and the date and location where the course of study will be presented or has been presented, if applicable. Any certificate holder may request board approval of an unregistered industry or trade show or an unregistered course of study. A person or entity conducting an industry or trade show or a course of study shall provide written proof of attendance at the industry or trade show or completion of a course of study to all participants.

(f) The board shall register and allow credit as continuing education for courses conducted via the Internet or other electronic means or home study courses.

(g) Courses in cosmetology, hair design, nail technology, esthetics, computers, business, or health and safety issues offered by schools under the jurisdiction of the Board of Regents of the University System of Georgia, the Technical College System of Georgia, the Department of Education, or any accredited postsecondary institution shall satisfy the continuing education requirement without a request to the board for approval or registration.

(h) In no event shall the testing of knowledge or skills be required as proof of the successful completion of a continuing education course.

(i) The continuing education requirement shall not apply to certificate holders who:

(1) Have held a certificate for 25 or more years; or

(2) Demonstrate a hardship based on a disability, age, illness, or such other circumstance as the board may identify by rule and determine on a case-by-case basis.

Certificate holders who claim an exemption from the continuing education requirement on the basis of paragraph (2) of this subsection shall provide a sworn statement setting out the facts supporting such exemption.



§ 43-10-11. Registration of shops, salons, and schools

All beauty shops, beauty salons, barber shops, schools of cosmetology, schools of hair design, schools of esthetics, schools of nail care, and schools of barbering shall be registered with the division director by the owner or manager. Such registration shall be made by the filing of an application on forms furnished by the division director; shall include the name and location of the shop, salon, or school, the name and address of the owner, and the names and addresses of all instructors of the shop, salon, or school at the time of registration; and shall be accompanied by a registration fee in such amount as shall be set by the board by regulation. The board may require salon, shop, or school owners to complete a board approved course covering health, sanitation, and safety, or rules and regulations of the board and applicable laws, or a combination thereof prior to issuing a registration to the owner. The board is authorized and directed to issue a certificate of registration to each shop, salon, or school so registering and paying such fee, which certificate shall be displayed in a conspicuous place in the registered shop, salon, or school.



§ 43-10-12. Regulation and permits for schools; teachers and instructors; registration of apprentices; certification as teacher by Department of Education

(a) (1) All schools of barbering, schools of cosmetology, schools of esthetics, schools of hair design, or schools of nail care shall:

(A) Cause to be registered with the board, at the time of opening, 15 bona fide students;

(B) Have not less than one instructor for every 20 students or a fraction thereof;

(C) Keep permanently displayed a sign reading "School of Cosmetology," "School of Hair Design," "School of Esthetics," "School of Nail Care," or "School of Barbering" as the case may be; and all such signs shall also display the words "Service by Students Only." Where service is rendered by a student, no commissions or premiums shall be paid to such student for work done in the schools; nor shall any person be employed by the schools to render professional service to the public; and

(D) Provide transcripts to students upon graduation or withdrawal from the school provided all tuition and fees due to the school have been satisfied. Student records shall be maintained by the schools for a minimum of five years. If a school closes its business, the owner is required to provide copies of student records, including transcripts, to the Non-Public Postsecondary Education Commission within thirty days of the school closure.

(2) All schools of cosmetology, schools of hair design, schools of esthetics, schools of nail care, and schools of barbering are required to keep in a conspicuous place in such schools a copy of the rules and regulations adopted by the board.

(3) All master barbers and master cosmetologists who take an apprentice pursuant to Code Section 43-10-14 shall file immediately with the board through the division director the name and age of such apprentice; and the board shall cause such information to be entered on a register kept by the division director for that purpose.

(b) Any person desiring to operate or conduct a school of cosmetology, school of hair design, school of esthetics, school of nail care, or school of barbering prior to opening shall first secure from the board a permit to do so and shall keep the permit prominently displayed in the school.

(c) The board shall have the authority to pass upon the qualifications, appointments, courses of study, and hours of study in the school of cosmetology, school of hair design, school of esthetics, school of nail care, or school of barbering, provided that:

(1) All schools of cosmetology shall be required to teach the following courses: theory, permanent and cold waving, hair coloring and bleaching, hair and scalp treatments, hair and scalp conditioning, hair cutting and shaping, hairdressing, shampooing, styling, comb out, charm, reception, desk work, art and laboratory, facials, makeup and arching, skin care, nail care, state law, state rules and regulations, and any other subjects related to cosmetology and sanitation;

(2) All schools of esthetics shall be required to teach the following courses: theory, skin care, facials, makeup and arching, eyelash extensions, charm, reception, desk work, art and laboratory, massaging the face, neck, decolletage, or arms, trimming, tweezing, or threading eyebrows and other facial hair, dyeing, waxing, stimulating, cleansing, or beautifying, state law, state rules and regulations, and any other subjects related to esthetics and sanitation;

(3) All schools of nail care shall be required to teach the following courses: theory, trimming, filing, shaping, decorating, sculpturing and artificial nails, nail care, pedicuring, charm, reception, desk work, art and laboratory, state law, state rules and regulations, and any other subjects related to nail care and sanitation; and

(4) All schools of barbering shall be required to teach the following courses: theory, hair and scalp treatments, shampooing and conditioning, shaving, coloring of hair, hair cutting and styling, facial hair design and waxing, permanent waving, relaxing, and chemical application.

(d) (1) The board shall have the right to suspend or revoke the certificate, permit, or license of or to reprimand any such school of cosmetology, school of esthetics, school of hair design, school of nail care, school of barbering or instructor or teacher therein, for the violation of this chapter.

(2) The board shall have the same power and authority as to sanitary conditions over schools as it has over beauty shops, beauty salons, and barber shops.

(e) (1) All teachers or instructors shall devote their entire time to instruction of students. Any individual desiring to teach or instruct in any school of cosmetology, school of esthetics, school of hair design, school of nail care, or school of barbering shall first file his or her application with the division director for a license, shall pay a fee in such amount as shall be set by the board by rules and regulations, and shall successfully pass both a written and a practical examination to become an instructor.

(2) (A) An individual desiring to teach at the master level shall satisfy the board that he or she:

(i) Holds a current master cosmetologist certificate of registration and is a high school graduate, has a general educational development (GED) diploma, or has a postsecondary education or college degree;

(ii) Has 750 hours of instructor training in cosmetology at a board approved school; and

(iii) Has one year of work experience as a master cosmetologist.

(B) An individual holding a current master cosmetologist certificate of registration at the master level who is a high school graduate, has a general educational development (GED) diploma, or has a postsecondary education or college degree; who has completed the required board approved hours of continuing education; and has board approved work experience as an instructor or in education may, at the board's discretion, be permitted to take the written and the practical examination to become an instructor at the master level.

(3) (A) An individual desiring to teach at the esthetician level shall satisfy the board that he or she:

(i) Holds a current certificate of registration as an esthetician or master cosmetologist and is a high school graduate, has a general educational development (GED) diploma, or has a postsecondary education or college degree;

(ii) Has 500 hours of board approved instructor training in esthetics of at least nine months;

(iii) Has one year of work experience as an esthetician or master cosmetologist; and

(iv) Has passed both a written and a practical examination to become an instructor in esthetics.

(B) An individual holding a current cosmetology certificate of registration as an esthetician or master cosmetologist who is a high school graduate, has a general educational development (GED) diploma, or has a postsecondary education or college degree; who has completed the required board approved hours of continuing education; and has board approved work experience as an instructor or in education may, at the board's discretion, be permitted to take the written and the practical examination to become an instructor at the esthetician level.

(4) (A) An individual desiring to teach at the nail technician level shall satisfy the board that he or she:

(i) Holds a current certificate of registration as a nail technician or master cosmetologist and is a high school graduate, has a general educational development (GED) diploma, or has a postsecondary education or college degree;

(ii) Has 250 hours of board approved instructor training in nail care of at least four months;

(iii) Has one year of work experience as a nail technician or master cosmetologist; and

(iv) Has passed both a written and a practical examination to become an instructor in nail care.

(B) An individual holding a current certificate of registration as a nail technician or master cosmetologist who is a high school graduate, has a general educational development (GED) diploma, or has a postsecondary education or college degree; who has completed the required board approved hours of continuing education; and has board approved work experience as an instructor or in education may, at the board's discretion, be permitted to take the written and the practical examination to become an instructor at the nail technician level.

(5) (A) An individual desiring to teach barbering shall satisfy the board that he or she:

(i) Holds a current certificate of registration as a master barber and is a high school graduate, has a general educational development (GED) diploma, or has a postsecondary education or college degree;

(ii) Has 750 hours of board approved instructor training in barbering; and

(iii) Has passed both a written and a practical examination to become an instructor in barbering.

(B) An individual holding a current certificate of registration as a master barber who is a high school graduate, has a general educational development (GED) diploma, or has a postsecondary education or college degree; who has completed the required board approved hours of continuing education; and has board approved work experience as an instructor or in education may, at the board's discretion, be permitted to take the written and the practical examinations to become an instructor for barbering.

(6) (A) An individual desiring to teach at the hair designer level shall satisfy the board that he or she:

(i) Holds a current certificate of registration as a hair designer or master cosmetologist and is a high school graduate, has a general educational development (GED) diploma, or has a postsecondary education or college degree;

(ii) Has 750 hours of board approved instructor training in hair design of at least four months;

(iii) Has one year of work experience as a hair designer or master cosmetologist; and

(iv) Has passed both a written and a practical examination to become an instructor in hair design.

(B) An individual holding a current certificate of registration as a hair designer or master cosmetologist who is a high school graduate, has a general educational development (GED) diploma, or has a postsecondary education or college degree; who has completed the required board approved hours of continuing education; and has board approved work experience as an instructor or in education may, at the board's discretion, be permitted to take the written and the practical examinations to become an instructor at the hair designer level.

(7) Any teacher or instructor shall renew his or her certificate of registration to teach in accordance with the rules and regulations of the division director governing expiration dates of certificates of registration by remitting with his or her application a renewal fee in such amount as shall be set by the board by regulation; provided, however, any teacher or instructor who fails to renew his or her certificate of registration to practice as a cosmetologist, esthetician, or nail technician on or before the date established by the board by regulation shall automatically have his or her certificate of registration to teach or instruct suspended. A person failing to renew his or her certificate of registration of a teacher or instructor at the end of the late renewal period following the expiration date shall be required to pay a reinstatement fee.

(8) Nothing in this Code section shall be construed as preventing an individual from obtaining a certificate of registration as teacher or instructor who is certified by the Department of Education to teach cosmetology in the state public schools. The certification shall be limited to those individuals who hold a current certificate of registration as a master cosmetologist and also hold a diploma or certificate of 1,500 credit hours from a board approved school and have completed the three-year teachers training program required by the Department of Education. Such persons shall also pass both a written and a practical examination satisfactory to the board and, upon passage thereof, shall receive a certificate of registration to teach cosmetology.

(f) All teachers or instructors of cosmetology at all levels seeking renewal of certificates of registration are required to submit to the board proof of completion of 15 hours of continuing education in the cosmetology profession approved by the board at least half of which consists of instruction in teaching methods.



§ 43-10-13. Right to set course of study for students; application for examination

(a) The board shall have the right to set a course of study for all students of the schools of cosmetology, schools of hair design, schools of esthetics, schools of nail care, and schools of barbering within this state.

(b) Before a student shall be eligible to take the examination provided for in Code Section 43-10-9, he or she shall first file with his or her application for examination a transcript showing the number of hours and courses completed from the school or shop attended by the student.



§ 43-10-14. Study by individuals 16 years of age and older; registration of apprentices; registration certificate; waiver of education requirements

(a) Nothing in this chapter shall prohibit any individual at least 16 years of age from learning the occupation of a cosmetologist under a master cosmetologist, provided that such cosmetologist has had at least 36 months' experience and has held a certificate of registration as a master cosmetologist for at least 36 months. In addition, nothing in this chapter shall prohibit any individual at least 16 years of age from learning the occupation of a cosmetologist under an instructor in a school of cosmetology who has been a cosmetologist for a period of at least one year and has registered under this chapter. Nothing in this chapter shall prohibit any individual at least 16 years of age from learning the occupation of hair designer under a cosmetologist holding a master cosmetologist certificate of registration or a certificate of registration as a hair designer, provided that such cosmetologist has had at least 36 months' experience or, under an instructor in a school of cosmetology or school of hair design who has held a certificate of registration as a cosmetologist for a period of at least one year, is qualified to teach such practices and has registered under this chapter. Nothing in this chapter shall prohibit any individual at least 16 years of age from learning the occupation of esthetics under a cosmetologist holding a master cosmetologist certificate of registration or a certificate of registration as an esthetician, provided that such cosmetologist has had at least 36 months' experience or, under an instructor in a school of cosmetology or school of esthetics who has held a certificate of registration as a cosmetologist for a period of at least one year, is qualified to teach said practices and has registered under this chapter. Nothing in this chapter shall prohibit any individual at least 16 years of age from learning the occupation of a nail technician under a cosmetologist holding a master cosmetologist certificate of registration or a nail technician certificate of registration, provided that such cosmetologist has had at least 36 months' experience or, under an instructor in a school of cosmetology or school of nail care who has held a certificate of registration as a cosmetologist for a period of at least one year, is qualified to teach such practices and has registered under this chapter. Nothing in this chapter shall prohibit any individual at least 16 years of age from learning barbering under a barber holding a master barber certificate of registration, provided that such master barber has had at least 18 months' experience or under an instructor in a school of barbering who has held a certificate of registration as a master barber for a period for at least one year, is qualified to teach said practices, and has registered under this chapter.

(b) Every beauty shop, beauty salon, and barber shop owner shall have the responsibility for registering apprentices with the division director. The shop of salon owner shall file a statement in writing, showing the apprentice's name and the address of the shop. The board shall have the authority to require the shop or salon owner or master cosmetologist, hair designer, esthetician, nail technician, or master barber who is supervising the apprentice to furnish to the board the number of hours completed by the apprentice. The shop or salon owner shall remit to the division director a fee in such amount as shall be set by the board by regulation for the registration of the apprentice. The apprentice shall receive a certificate of registration showing the capacity in which he or she is permitted to practice barbering or the occupation of a cosmetologist. The certificate of registration shall be effective for a period of four years. A certificate of registration authorizing a person to learn barbering or the occupation of a cosmetologist under a cosmetologist, master cosmetologist, hair designer, esthetician, nail technician, or master barber shall not be renewed; and, upon the expiration of certificate of registration issued, such person shall not be permitted to practice in any capacity.

(c) Notwithstanding any other provisions of this Code section, the board shall be authorized to waive any education requirements under this Code section in cases of hardship, disability, or illness or under such other circumstances as the board deems appropriate with respect to any applicant who was enrolled in a board approved school or had completed a board approved study course.



§ 43-10-15. Suspension, revocation, cancellation, or restoration of certificates of registration; reprimand of certificate holders; fines

(a) The board, acting upon its own knowledge or written or verified complaint filed by any person, shall have the power to reprimand or power to suspend, revoke, or cancel the certificate of registration of or refuse to grant, renew, or restore a certificate of registration to a holder of any certificate of registration issued pursuant to this chapter upon proof of any one of the following grounds:

(1) Willfully committing any false, fraudulent, or deceitful act or using any forged, false, or fraudulent document in connection with any requirement of this chapter or the rules and regulations of the board;

(2) Willfully failing at any time to comply with the requirements for a certificate of registration under this chapter;

(3) Practicing barbering or the occupation of a cosmetologist under a false or assumed name;

(4) Willfully permitting an unlicensed person to practice, learn, or teach barbering or the occupation of a cosmetologist;

(5) Knowingly performing an act which in any way assists an unlicensed person to practice, learn, or teach barbering or the occupation of a cosmetologist; or

(6) Violating, directly or indirectly, or assisting in the violation of this chapter or any rule or regulation of the board.

(b) The board may impose a fine not to exceed $500.00 for each violation of any provision of subsection (a) of this Code section; provided, however, that the board shall not, for any violation of paragraph (6) of subsection (a) of this Code section on grounds not set forth in paragraphs (1) through (5) of such subsection, impose a fine for the first violation in an amount that exceeds $25.00, impose a fine for a second violation in an amount that exceeds $75.00, or impose a fine for each subsequent violation in an amount that exceeds $300.00. Such fines shall be listed in a schedule contained in the rules and regulations of the board. The licensee shall pay the fine within 30 days after receiving a citation from either the board or a representative of the board unless the licensee requests in writing a hearing. Such request for a hearing must be received by the board within 30 days after receipt of the citation from the board or a representative of the board. Such hearings may be held by the board or a committee of the board. Decisions of a committee of the board entered pursuant to this subsection shall be final decisions of the board. Failure either to pay the fine or request a hearing may result in immediate suspension of the license pending a hearing to determine whether revocation or other disciplinary action should be imposed on the licensee.

(c) The board, for good cause shown and under such conditions as it may prescribe, may restore a certificate of registration to any person, beauty shop, beauty salon, barber shop, or school of cosmetology, school of hair design, school of esthetics, school of nail care, or school of barbering whose certificate of registration has been suspended, revoked, or canceled.

(d) Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," shall apply to any proceeding under this Code section.



§ 43-10-16. Injunction against unlicensed or unregistered practice

The board may bring an action to enjoin any person, firm, or corporation from engaging in barbering or the occupation of a cosmetologist if such person without being licensed or registered to do so by the board, engages in or practices barbering or the occupation of cosmetology. The action shall be brought in the county in which such individual resides or, in the case of a firm or corporation, where the firm or corporation maintains its principal office; and, unless it appears that such person, firm, or corporation so engaging or practicing in barbering or the practice of a cosmetologist is licensed or registered, the injunction shall be issued, and such person, shall be perpetually enjoined from engaging or practicing in such activities throughout the state. It shall not be necessary in order to obtain the equitable relief provided in this Code section for the board to allege and prove that there is no adequate remedy at law. It is declared that the unlicensed activities referred to in this Code section are a menace and a nuisance dangerous to the public health, safety, and welfare.



§ 43-10-17. Employment of persons to wash, shampoo, comb, and brush hair in beauty shops, beauty salons, and barber shops

Notwithstanding any other provision of this chapter, a beauty shop, beauty salon, and barber shop shall be authorized to employ persons to wash, shampoo, comb, and brush hair, and such persons shall not be required to be registered by the board.



§ 43-10-18. Home beauty shops, beauty salons, or barber shops

(a) Nothing contained in this chapter nor any rule or regulation adopted in implementation hereof shall be construed to prohibit any person from operating a beauty shop, beauty salon, or barber shop within his or her home or residence, provided that such shop meets and complies with all of the provisions of this chapter and the rules and regulations promulgated by the board.

(b) It shall not be necessary for any person operating a beauty shop, beauty salon, or barber shop in a private home to post a sign denoting same to be a beauty shop, beauty salon, or barber shop unless the person elects to do so.



§ 43-10-18.1. Authorization to employ licensed barber; exemption from barbering licensure provisions

Reserved. Repealed by Ga. L. 2015, p. 1287, § 2/HB 314, effective July 1, 2015.



§ 43-10-18.2. Exemption from licensing requirement for nursing home facility

Notwithstanding any other provision of this chapter, premises made available for a beauty shop, beauty salon, or barber shop within a facility licensed as a nursing home pursuant to Article 1 of Chapter 7 of Title 31 shall not be required to be licensed or registered as a beauty shop, beauty salon, or barber shop under this chapter, or otherwise be subject to any provisions of this chapter except for inspections, investigations, or both, for alleged violations of this chapter by any person licensed under this chapter, if barbering or cosmetologist services in such premises are rendered only to residents of the nursing home.



§ 43-10-18.3. Serving physically disabled or infirm persons in residence, assisted living facility, nursing home, hospital, or similar facility.

(a) Notwithstanding any other provision of this chapter, barbering or cosmetologist services may be performed by a registered cosmetologist, master barber, or barber II in a client's residence, a nursing home, an assisted living community a personal care home, a hospital, or similar facilities when the client for reasons of ill health, infirmity, or other physical disability is unable to go to the licensed beauty shop, salon, or barber shop for regular barbering or cosmetologist services.

(b) The board is authorized to adopt reasonable rules and regulations prescribing requirements and conditions for the performance of the services authorized in subsection (a) of this Code section.



§ 43-10-19. Penalty

(a) If any person not lawfully entitled to a certificate of registration under this chapter shall practice the occupation of a barber or cosmetologist; or if any such person shall endeavor to learn the trade of a barber or cosmetologist by practicing the same under the instructions of a barber or cosmetologist or other person, other than as provided in this chapter; or if any such person shall instruct or attempt to instruct any person in such trade; or if any proprietor of or person in control of or operating any beauty shop, beauty salon, school of cosmetology, school of hair design, school of esthetics, school of nail care, or school of barbering shall knowingly employ for the purpose of practicing such occupation any barber or cosmetologist not registered under this chapter; or if any person, beauty shop, salon, barber shop, school of cosmetology, school of hair design, school of esthetics, school of nail care, or school of barbering shall engage in any of the acts covered in this chapter though not registered under the provisions of this chapter; or if any person shall falsely or fraudulently pretend to be qualified under this chapter to practice or learn such trade or occupation; or if any person shall violate any provision of the chapter for which a penalty is not specifically provided, such person shall be guilty of a misdemeanor.

(b) Any person who operates or manages a beauty shop, salon, barber shop, or school of cosmetology, school of hair design, school of esthetics, school of nail care, or school of barbering that employs an individual who does not possess a license as provided in this chapter shall be guilty of a misdemeanor.



§ 43-10-20. Teaching of barbering or the practice of a cosmetologist in prisons; certification of registration

(a) For the purposes of this chapter, the teachers and instructors of and courses of instruction or training in barbering or the practice of a cosmetologist operated by the Department of Corrections shall be considered to be subject to the same standards and to be part of the cosmetologist programs that are approved by the Technical College System of Georgia or the Department of Education as provided for by paragraphs (14) through (18) of Code Section 43-10-1 and paragraph (8) of subsection (e) of Code Section 43-10-12.

(b) The board shall be required to test an inmate who is an applicant for a certificate or registration under this chapter who has completed successfully a barber or cosmetologist training program operated by the Department of Corrections and who meets the requirements stated in Code Section 43-10-9. If such inmate passes the applicable written and practical examinations, the board may issue the appropriate certificate of registration to such inmate after consideration of all requirements under Code Sections 43-10-9 and 43-1-19; provided, however, that the board shall not apply the provisions of paragraph (4) of subsection (a) of Code Section 43-1-19 to such inmate based solely upon such person's status as an inmate and shall apply such provisions in the same manner as would otherwise be applicable to an applicant who is not an inmate.






Chapter 10A - Professional Counselors, Social Workers, and Marriage and Family Therapists

§ 43-10A-1. Short title

This chapter shall be known and may be cited as the "Professional Counselors, Social Workers, and Marriage and Family Therapists Licensing Law."



§ 43-10A-2. Declaration of purpose

It is declared to be the purpose of the General Assembly that the activities of certain persons who utilize certain titles relating to or who practice professional counseling, social work, and marriage and family therapy be regulated to ensure the protection of the health, safety, and welfare of the people of this state.



§ 43-10A-3. Definitions

As used in this chapter, the term:

(1) "Advertise" means, but is not limited to, the issuing of or causing to be distributed any card, sign, or other device or the causing or permitting any sign or marking on or in any building or structure, or in any newspaper, magazine, or directory, or on radio or television.

(2) "Allied profession" means the practice of medicine, psychiatric nursing, psychology, or pastoral counseling.

(3) "Board" means the Georgia Composite Board of Professional Counselors, Social Workers, and Marriage and Family Therapists established by this chapter.

(3.1) "Commission on Rehabilitation Counselor Certification" means the national certifying agency for rehabilitation counselors as recognized by the National Commission for Certifying Agencies.

(4) "Counseling" means those techniques used to help persons learn how to solve problems and make decisions related to personal growth, vocation, family, social, and other interpersonal concerns.

(4.1) "Diagnose" means the use, administration, or application of any criteria contained within standard classification or diagnostic systems for mental disorders and that are related to the scope of practice as provided pursuant to this chapter. Diagnose shall not mean the diagnosis of any neuropsychological functioning or conditions.

(5) "Direction" means the ongoing administrative overseeing by an employer or superior of a specialty practitioner's work. The person providing direction shall be responsible for assuring the quality of the services rendered by that practitioner and shall ensure that qualified supervision or intervention occurs in situations which require expertise beyond that of the practitioner. Direction may be provided by any person acceptable to the standards committee for that specialty in which the practitioner is working.

(6) "Division director" means the director of the professional licensing boards division. The division director shall serve as secretary to the board.

(7) "Fee" means money or anything of value, including but not limited to a salary, offered or received as compensation in return for rendering services in any specialty.

(8) "Marriage and family therapy" means that specialty which evaluates, diagnoses, and treats emotional and mental problems and conditions, whether cognitive, affective, or behavioral, resolves intrapersonal and interpersonal conflicts, and changes perception, attitudes, and behavior; all within the context of marital and family systems. Marriage and family therapy includes, without being limited to, individual, group, couple, sexual, family, and divorce therapy. Marriage and family therapy involves an applied understanding of the dynamics of marital and family systems, including individual psychodynamics, the use of assessment instruments that evaluate marital and family functioning, designing and recommending a course of treatment, and the use of psychotherapy and counseling.

(9) "Practice a specialty" or "practice" means to offer to render for a fee or to render for a fee any service involving the application of principles, methods, or procedures of professional counseling, social work, or marriage and family therapy.

(10) "Professional counseling" means that specialty which utilizes counseling techniques based on principles, methods, and procedures of counseling that assist people in identifying and resolving personal, social, vocational, intrapersonal, and interpersonal concerns; utilizes counseling and psychotherapy to evaluate, diagnose, treat, and recommend a course of treatment for emotional and mental problems and conditions, whether cognitive, behavioral, or affective, provided that the counselor shall have training and experience working with people with mental illness, developmental disability, or substance abuse; administers and interprets educational and vocational assessment instruments and other tests which the professional counselor is qualified to employ by virtue of education, training, and experience; utilizes information, community resources, and goal setting for personal, social, or vocational development; utilizes individual and group techniques for facilitating problem solving, decision making, and behavior change; utilizes functional assessment and vocational planning and guidance for persons requesting assistance in adjustment to a disability or disabling condition; utilizes referral for persons who request counseling services; performs service planning; and utilizes and interprets counseling research.

(11) "Psychotherapeutic techniques" means those specific techniques involving the in-depth exploration and treatment of interpersonal and intrapersonal dynamics but shall not include the performance of those activities exclusively reserved to any other business or profession by any other chapter of this title.

(12) "Recognized educational institution" means any educational institution which grants a bachelor's, master's, specialist, or doctoral degree and which is recognized by an accrediting body acceptable to the board.

(13) "Social work" means that specialty which helps individuals, marriages, families, couples, groups, or communities to enhance or restore their capacity for functioning: by assisting in the obtaining or improving of tangible social and health services; by providing psychosocial evaluations, in-depth analyses and diagnoses of the nature and status of emotional, cognitive, mental, behavioral, and interpersonal problems or conditions; and by counseling and psychotherapeutic techniques, casework, social work advocacy, psychotherapy, and treatment in a variety of settings which include but are not limited to mental and physical health facilities, child and family service agencies, or private practice.

(14) "Specialty" means social work, marriage and family therapy, or professional counseling, or any combination thereof.

(15) "Supervision" means the direct clinical review, for the purpose of training or teaching, by a supervisor of a specialty practitioner's interaction with a client. It may include, without being limited to, the review of case presentations, audio tapes, video tapes, and direct observation in order to promote the development of the practitioner's clinical skills.

(16) "Supervisor" means a person who meets the requirements established by the standards committee for that specialty which is being supervised and who is either licensed under this chapter or is a psychiatrist or a psychologist.

(17) "The Commission on Accreditation for Marriage and Family Therapy Education" means the national accrediting agency for marriage and family therapy education as recognized by the Council for Higher Education Accreditation.

(18) "The Council on Social Work Education" means the national accrediting agency for social work education as recognized by the United States Department of Education and the Council on Postsecondary Accreditation.



§ 43-10A-4. Creation of board; composition; appointment; removal; vacancies

(a) There is created the Georgia Composite Board of Professional Counselors, Social Workers, and Marriage and Family Therapists. The board shall consist of ten members who have been residents of this state for at least 12 months prior to taking office. The ten members shall be constituted as follows:

(1) Three members licensed in professional counseling, two of whom shall be designated at the time of their appointment to serve an initial term ending December 31, 1988, and one of whom shall be designated to serve an initial term ending December 31, 1987;

(2) Three members licensed as social workers, one of whom shall be designated at the time of appointment to serve an initial term ending December 31, 1988, the other two of whom shall be designated to serve an initial term ending December 31, 1987;

(3) Three members licensed as marriage and family therapists, two of whom shall be designated at the time of their appointment to serve an initial term ending December 31, 1987, and one of whom shall be designated to serve an initial term ending December 31, 1988; and

(4) One member who shall represent the public at large and have no professional connection with any specialty to serve an initial term ending December 31, 1988.

(b) All members of the board shall be appointed by the Governor, subject to confirmation by the Senate. Those members first appointed to the board under this chapter shall serve for initial terms of office beginning September 1, 1985. Those members of the board required to be licensed and who are first appointed to the board shall be persons who are practicing in the designated specialty at the time of appointment and who must be licensed therein as required within 12 months following their appointment.

(c) After the initial terms specified in subsection (a) of this Code section, members of the board shall take office on the first day of January immediately following the expired term of that office and shall serve for a term of three years and until the appointment and qualification of their respective successors. No member shall serve on the board more than two consecutive terms.

(d) Members of the board may be removed by the Governor, after notice and opportunity for hearing, for incompetence, neglect of duty, unprofessional conduct, or conviction of any felony.

(e) Vacancies occurring on the board, other than those caused by expiration of a term of office, shall be filled in the same manner as the original appointment to the position vacated for the remainder of the unexpired term and until a successor is appointed and qualified.

(f) Any person appointed to the board when the Senate is not in regular session may serve on the board without Senate confirmation until the Senate acts upon that appointment.



§ 43-10A-5. Requirement of oath; quorum; powers and duties of board; ethics; reimbursement of members; meetings

(a) The members of the board shall take an oath to perform faithfully the duties of their office. Within 30 days after taking the oath of office, the first board appointed under this chapter shall meet for an organizational meeting on call by the division director. At such meeting and at an organizational meeting in January every odd-numbered year thereafter, the board shall elect from its members a chairperson and vice chairperson to serve for terms of two years.

(b) The quorum for the transaction of business of the board shall be as provided in subsection (b) of Code Section 43-1-12.

(c) Unless specifically delegated to a standards committee pursuant to Code Section 43-10A-6, the board shall have the following powers and duties:

(1) To adopt, amend, and repeal such rules and regulations not inconsistent with this chapter necessary for the proper administration and enforcement of this chapter;

(2) To issue, renew, and reinstate the licenses of duly qualified applicants for licensure to practice a specialty in this state;

(3) To deny, suspend, revoke, or otherwise sanction licenses to practice a specialty in this state;

(4) To initiate investigations for the purpose of discovering violations of this chapter;

(5) To conduct hearings upon charges calling for the discipline of a licensee or on violations of this chapter;

(6) To issue to specialists licensed under this chapter certificates under the seal of the board evidencing such licensure and signed, either by hand or facsimile signature, by the chairperson of the board and the division director;

(7) To adopt a seal; and

(8) To do all other things necessary to administer and enforce this chapter and all rules and regulations adopted by the board pursuant to this chapter.

(d) The board shall adopt a code of ethics to govern the behavior of persons licensed under this chapter, including but not limited to the prohibiting of practice in those areas in which the specialty practitioner has not obtained university level graduate training or substantially equivalent supervised experience.

(e) Each member of the board shall be reimbursed as provided in subsection (f) of Code Section 43-1-2.

(f) After a person has applied for licensure, no member of the board may supervise or direct such applicant for a fee nor shall any member vote on any applicant previously supervised or directed by that member.

(g) The board shall hold at least two regular meetings each year. Additional meetings may be held upon the call of the chairperson of the board or at the written request of any four members of the board.



§ 43-10A-6. Separate standards committees for professional counseling specialty, social work specialty, and marriage and family therapy specialty

(a) Those members of the board from the professional counseling specialty, the social work specialty, and the marriage and family therapy specialty shall constitute a separate standards committee for their respective specialty. Each standards committee by majority vote shall approve or disapprove the granting of all licenses in that specialty, approve the examination required of applicants for licensure in that committee's specialty and provide for the grading of that examination, and provide for other matters relating to licensure in that specialty.

(b) No decision of a standards committee shall become effective until approved by the board. The board may initiate or otherwise act regarding any matter in which a standards committee is authorized to act. No decision of the board regarding a particular specialty shall become effective without the approval of at least two of the members of the standards committee for that specialty.

(c) Meetings of a standards committee shall be reimbursed on the same basis as board meetings.



§ 43-10A-7. Licensing requirement; exceptions

(a) Except as otherwise provided in this chapter, a person who is not licensed under this chapter shall not practice professional counseling, social work, or marriage and family therapy, nor advertise the performance of such practice, nor use the title "professional counselor," "associate professional counselor," "social worker," "marriage and family therapist," or "associate marriage and family therapist," nor use any words, letters, titles, or figures indicating or implying that the person is a professional counselor, associate professional counselor, social worker, marriage and family therapist, or associate marriage and family therapist or is licensed under this chapter.

(b) The prohibition of subsection (a) of this Code section shall not apply to the following persons; provided, however, that no such person shall hold himself or herself out as being licensed to practice professional counseling, social work, or marriage and family therapy or any combination thereof or use the words "licensed" or "licensure" or any other words, letters, titles, images, or figures stating or implying that he or she is licensed to practice any such specialty, and no organization shall present itself as authorized to license individuals to practice any such specialty:

(1) Persons licensed to practice medicine or psychology under Chapter 34 or 39, respectively, of this title;

(2) Persons engaged in the practice of a specialty as an employee of any agency or department of the federal government or any licensed hospital or long-term care facility, but only when engaged in that practice as an employee of such agency, department, hospital, or facility;

(3) (A) Persons who, prior to July 1, 2000, engaged in the practice of a specialty as an employee of any community service board or similar entity created by general law to provide services to persons with disabilities, as defined in Chapter 2 of Title 37, or any agency or department of the state or any of its political subdivisions, but only when engaged in that practice as an employee of such an agency or department.

(B) Persons who engage in the practice of social work as employees of any community service board or similar entity created by general law to provide services to persons with disabilities, as defined in Chapter 2 of Title 37, or any agency or department of the state or any of its political subdivisions, but only when engaged in that practice as employees of such community service board or similar entity, agency, or department, and persons or entities which contract to provide social work services with any community service board or similar entity or any agency or department of the state or any of its political subdivisions, but such contracting persons and entities shall only be exempt under this subparagraph when engaged in providing social work services pursuant to those contracts and shall only be exempt until January 1, 1996.

(C) Persons who engage in the practice of professional counseling as employees of privately owned correctional facilities, the Department of Corrections, Department of Community Health, Department of Public Health, Department of Behavioral Health and Developmental Disabilities, Department of Human Services, any county board of health, or any community service board or similar entity created by general law to provide services to persons with disabilities, as defined in Chapter 2 of Title 37, but only when engaged in that practice as employees of such privately owned correctional facility, department, board, or entity and persons or entities which contract to provide professional counseling services with such department or county board of health, but such contracting persons and entities shall only be exempt under this subparagraph when engaged in providing professional counseling services pursuant to those contracts and shall only be exempt until January 1, 1996;

(4) Students of a recognized educational institution who are preparing to become practitioners of a specialty, but only if the services they render as such practitioners are under supervision and direction and their student status is clearly designated by the title "trainee" or "intern";

(5) Persons who have obtained a master's degree from a program accredited by the Council on Social Work Education and who are practicing social work under direction and supervision while preparing to take the master's social work licensing examination, but only for a period of up to one year following the granting of such degree;

(6) Persons who have obtained one of the graduate degrees required for licensure as a professional counselor or marriage and family therapist and who are practicing such specialty under supervision and direction in order to obtain the experience required for licensure;

(7) Elementary, middle, or secondary school counselors and school social workers certificated as such by the Department of Education, Professional Standards Commission, or its successor agency but only when practicing within the scope of such certification and only when designated by the title "school counselor," "school social worker," or a title designated by the school system in which they are employed for persons practicing within such certification;

(8) Persons registered as rehabilitation suppliers by the Georgia Board of Workers' Compensation, including those registered as of July 1, 1992, but only when practicing rehabilitation counseling as a rehabilitation supplier for workers' compensation claimants and only so long as they do not use any titles other than titles describing the certifications or licenses they are required to hold under Code Section 34-9-200.1;

(9) Active members of the clergy but only when the practice of their specialty is in the course of their service as clergy;

(10) Members of religious ministries responsible to their established ecclesiastical authority who possess a master's degree or its equivalent in theological studies;

(11) Persons engaged in the practice of a specialty in accordance with Biblical doctrine in public or nonprofit agencies or entities or in private practice;

(12) Persons engaged in the practice of a specialty as an employee of the Division of Family and Children Services of the Department of Human Services but only when engaged in such practice as an employee of that division;

(13) Persons who have obtained a master's degree from a program accredited by the Council on Social Work Education and who are engaged in the practice of community organization, policy, planning, research, or administration may use the title "social worker" and may only engage in such practice;

(14) Persons who have obtained a bachelor's degree in social work from a program accredited by the Council on Social Work Education may use the title "social worker" and may practice social work, but they may not practice autonomously and may only practice under direction and supervision, and, notwithstanding the definitions in paragraphs (5) and (15) of Code Section 43-10A-3, such supervision shall be provided by a social worker who, as a minimum, has been awarded a bachelor's or a master's degree in social work from a program accredited by the Council on Social Work Education and who has completed at least two years of post-degree practice in the field of social work;

(15) Addiction counselors who have met the certification requirements of the Georgia Addiction Counselors' Association or any other similar private association of addiction counselors which association includes among its certification requirements the following:

(A) Attainment of a high school diploma or a general educational development (GED) equivalency diploma;

(B) Completion of at least 4,000 hours of full-time paid experience under direction provided by a person acceptable to the association in the practice of chemical dependency and abuse counseling;

(C) Completion of at least 180 hours of education in the field of addiction and addiction counseling or treatment; and

(D) Completion of at least 220 hours of supervision provided by a supervisor who meets the qualifications established by the association and which teaches chemical dependency and abuse counseling.

Services which may be provided under this paragraph shall be limited to those practices sanctioned by the certifying association and shall in any event be limited to the provision of chemical dependency treatment in the following settings: screening; intake; orientation; assessment for addiction diseases; treatment planning; individual, family, and group addiction counseling; case management; crisis intervention; client education; referral, reporting, and record keeping; and consultation with other professionals in regard to client treatment and services. Persons exempt under this paragraph shall not use any title indicating or implying that they are licensed under this chapter;

(15.1) Persons who are training to be addiction counselors but only when such persons are:

(A) Employed by an agency or facility that is licensed to provide addiction counseling;

(B) Supervised and directed by a supervisor who meets the qualifications established by the Georgia Addiction Counselor's Association or any other similar private association of addiction counselors which includes among its certification requirements the criteria specified in paragraph (15) of this subsection;

(C) Graduated from high school or have a general educational development (GED) equivalency diploma; and

(D) Actively seeking certification in accordance with the requirements of paragraph (15) of this subsection.

No person shall qualify for the exception provided under this paragraph for a period in excess of three years. Services which may be provided under this paragraph shall be limited to those practices sanctioned by the certifying association and shall in any event be limited to the provision of chemical dependency treatment in the following settings: screening; intake; orientation; assessment for addiction diseases; treatment planning; individual, family, and group addiction counseling; case management; crises intervention; client education; referral, reporting, and record keeping; and consultation with other professionals in regard to client treatment and services. Persons exempt under this paragraph shall not use any title indicating or implying that they are licensed under this chapter;

(16) Any person engaged in the practice of professional counseling as an employee or student peer counselor of the University System of Georgia or its educational units, the Technical College System of Georgia or its educational units, or of a public or private college or university within this state, but only when engaged in that practice as such an employee or student peer counselor and excepting the use of psychotherapeutic techniques to evaluate and treat emotional and mental illness, disorder, or dysfunction;

(17) Persons who engage in the practice of professional counseling, excluding the use of psychotherapy, as employees of organizations which maintain, now or in the future, accreditation from the Commission on Accreditation of Rehabilitation Facilities or the national Accreditation Council for Agencies Serving the Blind and Visually Handicapped, but only when those persons are providing those services as employees of those organizations pursuant to contracts between such organizations and the state or a department, agency, county, municipality, or political subdivision of the state;

(18) Persons engaged in the practice of a specialty as an employee of the Department of Labor, but only when engaged in such practice as an employee of such department; and

(19) Persons currently licensed to practice a specialty in another jurisdiction and who are practicing such specialty within a defined disaster area in order to alleviate the impact on persons affected by a disaster as defined in paragraph (1) of Code Section 38-3-91 or a state of emergency as defined in paragraph (7) of Code Section 38-3-3, but only when such specialty services are provided without cost to the recipients, and only for a maximum of 30 consecutive days following a disaster or a state of emergency.

(c) Unless exempt under paragraph (1), (2), (4), (5), (6), (11), (13), (14), (15), (16), or (17) of subsection (b) of this Code section, a person who is not licensed under this chapter shall not practice a specialty for any corporation, partnership, association, or other business entity which uses in its corporate, partnership, association, or business name any words, letters, titles, or figures indicating or implying that such entity or any of its employees, officers, or agents are practicing a specialty.

(d) Notwithstanding any other provision of law to the contrary, a person who is exempt from licensure pursuant to paragraph (9) of subsection (b) of this Code section may be authorized by the board to serve as a supervisor as defined in paragraph (16) of Code Section 43-10A-3 without being licensed if such person meets all the requirements to be licensed and to serve as a supervisor in the specialty for which such person would serve as a supervisor and has filed the necessary documentation with and been approved by the standards committee of that specialty as required by the rules of the board.

(e) Nothing in this chapter shall be construed to prohibit the licensed practice of nursing or the performance of duties which constitute a standard procedure of the practice of medicine by any person acting under the direct supervision of a licensed medical doctor, provided that such supervised persons are qualified by virtue of their education, training, or experience to perform such duties and that such persons shall not use any titles indicating or implying that they are licensed under this chapter.



§ 43-10A-8. Eligibility for licensure

No person shall be eligible for licensure under this chapter unless such person furnishes satisfactory evidence to the board of all of the following:

(1) Having met the education, training, and experience requirements of Code Section 43-10A-11, 43-10A-12, or 43-10A-13 regarding that specialty for which a license is sought;

(2) Having successfully passed the examination established for that specialty under Code Section 43-10A-9, except that persons meeting the requirements of subparagraph (a)(2)(A) of Code Section 43-10A-13 shall not be required to pass such examination;

(3) Having paid any required license fee; and

(4) Having furnished at least two personal references from supervisors, teachers, or any combination thereof.



§ 43-10A-9. Examination

The board shall provide for the conduct of examinations for licensure in each specialty at least twice a year. Examinations may be written, oral, experiential, or any combination thereof and shall deal with such theoretical and applied fields as prescribed by the board. The examinee's name shall not be disclosed to any person grading the examination until that grading is complete.



§ 43-10A-10. Licensure without examination

The board may issue a license without examination to any applicant licensed in a specialty under the laws of another jurisdiction having requirements for licensure in that specialty which are substantially equal to the licensure requirements for that specialty in this state.



§ 43-10A-11. Requirements for licensure in professional counseling

(a) The education, experience, and training requirements for licensure in professional counseling are as follows:

(1) For licensure as an associate professional counselor, a master's degree from a recognized educational institution in a program that is primarily counseling in content or in a program of applied psychology, which degree includes a supervised internship or practicum as part of the degree program and registration with the board of an acceptable contract for obtaining the post-master's experience under direction and supervision required for licensure as a professional counselor; and

(2) For licensure as a professional counselor:

(A) A doctoral degree from a recognized educational institution in a program that is primarily counseling in content and requires at least one year of supervised internship in a work setting acceptable to the board; or

(B) A specialist degree from a recognized educational institution in a program that is primarily counseling in content with supervised internship or practicum and two years of post-master's directed experience under supervision in a setting acceptable to the board; or

(C) (i) A master's degree in rehabilitation counseling or in a program that is primarily counseling in content from a recognized educational institution;

(ii) An internship or practicum supervised either by a supervisor, as defined in paragraph (16) of Code Section 43-10A-3, or by a Certified Rehabilitation Counselor certified as such by the Commission on Rehabilitation Counselor Certification;

(iii) The Certified Rehabilitation Counselor designation from the Commission on Rehabilitation Counselor Certification; and

(iv) Three years of post-master's directed experience providing rehabilitation services in a rehabilitation setting under supervision provided either by a supervisor, as defined in paragraph (16) of Code Section 43-10A-3, or by a Certified Rehabilitation Counselor certified as such by the Commission on Rehabilitation Counselor Certification. Up to one year of such experience may have been in an approved practicum or internship placement as part of the degree program; or

(D) A master's degree from a recognized educational institution in a program that is primarily counseling in content with supervised internship or practicum and four years of post-master's directed experience under supervision in a setting acceptable to the board. Up to one year of such experience may have been in an approved practicum placement as part of the degree program; or

(E) A master's degree from a recognized educational institution in a program of applied psychology with supervised internship or practicum and four years of post-master's directed experience under supervision in a setting acceptable to the board. Up to one year of such experience may have been in an approved practicum placement as part of the degree program. Supervision of the practicum or internship and the post-master's directed experience shall be provided by a supervisor, as defined in paragraph (16) of Code Section 43-10A-3, except that such supervision may be provided all or in part by a psychologist or, before January 1, 2004, by a person with a master's degree from a recognized educational institution in a program of applied psychology.

(b) For purposes of subsection (a) of this Code section, work settings acceptable to the board may include, but are not limited to, educational, rehabilitation, career development, mental health, community, or industrial organizations.

(c) Associate professional counselors may only use the title "associate professional counselor" and may practice professional counseling only under direction and supervision and only for a period not to exceed five years while obtaining the post-master's experience required for licensure as a professional counselor.



§ 43-10A-12. Requirements for licensure in social work; authorized services

(a) The education, experience, and training requirements for licensure in social work are as follows:

(1) For licensure as a master's social worker, a master's degree in social work from a program accredited by the Council on Social Work Education; and

(2) For licensure as a clinical social worker:

(A) A master's degree in social work from a program accredited by the Council on Social Work Education; and

(B) As defined by the board, three years' full-time supervised experience in the practice of social work following granting of the master's degree. Of the three years of supervised experience, only the first two must be under direction. A doctoral degree in a specialty, an allied profession, or child and family development may substitute for one year of such experience. At least one year of experience shall have occurred within two years immediately preceding application for licensure as a clinical social worker or the applicant shall have met the continuing education requirement established by the board for clinical social work during the year immediately preceding application.

(b) Licensed master's social workers may render or offer to render to individuals, marriages, couples, families, groups, organizations, governmental units, or the general public service which is guided by knowledge of social resources, social systems, and human behavior. They may provide evaluation, prevention, and intervention services which include but are not restricted to community organization, counseling, and supportive services such as administration, direction, supervision of bachelor's level social workers, consultation, research, or education. The first two years of their practice after licensure as a master's social worker shall be under direction and supervision. Thereafter, they may engage in private practice, except that those social workers whose practice includes counseling or psychotherapeutic techniques may only engage in such practice under the supervision of a duly qualified supervisor and only for such period of time as is prescribed for qualification to take the clinical social work licensing examination.

(c) Licensed clinical social workers may practice all authorized services of licensed master's social workers and may: provide supervision and direction; provide psychosocial evaluation through data collection and analyses to diagnose the nature of an individual's mental, cognitive, emotional, behavioral, and interpersonal problems or conditions; provide counseling and psychotherapy to individuals, marriages, couples, families, and groups; interpret the psychosocial dynamics of a situation and recommend and implement a course of action to individuals, marriages, couples, families, or groups in such settings as private practice, family service and counseling agencies, health care facilities, and schools; and provide direct evaluation, casework, social work advocacy, education, training, prevention, and intervention services in situations threatened or affected by social, intrapersonal, or interpersonal stress or health impairment.



§ 43-10A-13. Requirements for licensure in marriage and family therapy

(a) The education, experience, and training requirements for licensure in marriage and family therapy are as follows:

(1) For licensure as an associate marriage and family therapist, a master's degree in a program in marriage and family therapy or a program including a master's degree and additional post-master's degree coursework, both of which programs shall include three courses in marriage and family studies, three courses in marriage and family therapy, three courses in human development, one course in marriage and family therapy ethics, and one course in research, or from any program accredited by the Commission on Accreditation for Marriage and Family Therapy Education, which degree shall have been granted by a recognized educational institution; completion of a one-year practicum in marriage and family therapy under supervision before or after the granting of the master's degree, which practicum shall include 500 hours of direct clinical experience in marriage and family therapy and 100 hours of supervision of such experience; and registration with the board of an acceptable contract for obtaining the post-master's experience under direction and supervision required for licensure as a marriage and family therapist; and

(2) For licensure as a marriage and family therapist:

(A) Licensure as an associate marriage and family therapist and two years of full-time post-master's experience or its equivalent in the practice of marriage and family therapy under direction and supervision as an associate marriage and family therapist, which shall include a minimum of 2,000 hours of direct clinical experience and 100 hours of supervision of such experience and which shall be completed within a period of not less than two years and not more than five years;

(B) A master's degree from a program in any specialty, any allied profession, applied child and family development, applied sociology, or from any program accredited by the Commission on Accreditation for Marriage and Family Therapy Education, which degree shall have been granted by a recognized educational institution and shall include, as part of the degree program or as additional post-master's degree coursework, at least two courses in marriage and family studies, two courses in marriage and family therapy, and, after July 1, 2000, one course in marriage and family therapy ethics; and three years' full-time post-master's experience or its equivalent under direction and supervision in the practice of any specialty, which shall include a minimum of 2,500 hours of direct clinical experience, one year of which may have been in an approved practicum before or after the granting of the master's degree which shall include a minimum of 500 hours of direct clinical experience, and two years of which shall have been in the practice of marriage and family therapy which shall include a minimum of 2,000 hours of direct clinical experience, and 200 hours of supervision of such experience all of which shall be completed within a period of not less than three years and not more than five years; or

(C) A doctorate degree from a program in any specialty, any allied profession, applied child and family development, applied sociology, or from any program accredited by the Commission on Accreditation for Marriage and Family Therapy Education, which degree shall have been granted by a recognized educational institution and shall include, as part of a master's or doctoral degree program or as additional postgraduate degree coursework, at least two courses in marriage and family studies, two courses in marriage and family therapy, and, after July 1, 2000, one course in marriage and family therapy ethics; two years' full-time post-master's experience under direction in the practice of marriage and family therapy which shall include a minimum of 1,500 hours of direct clinical experience, one year of which may have been in an approved internship program before or after the granting of the doctoral degree, which shall include a minimum of 500 hours of direct clinical experience, and one year of which shall have been full-time post-master's experience, which shall include a minimum of 1,000 hours of direct clinical experience; and 100 hours of supervision of such experience in the practice of marriage and family therapy, 50 hours of which may have been obtained while a student or intern in an accredited doctoral program.

(b) Persons intending to apply for licensure as a marriage and family therapist and who have completed one of the graduate degrees required for such licensure may register a contract with the board for obtaining the required post-master's experience under direction and supervision.

(c) Associate marriage and family therapists may only use the title "associate marriage and family therapist" and may practice marriage and family therapy only under direction and supervision and only for a period not to exceed five years while obtaining the post-master's experience required for licensure as a marriage and family therapist.



§ 43-10A-14. Fees

Application, examination, license, license renewal, and penalty fees shall be established by the board pursuant to Code Section 43-1-7.



§ 43-10A-15. Expiration, renewal, and penalty dates

Expiration, renewal, and penalty dates for licenses issued under this chapter shall be established pursuant to Code Section 43-1-4. No person whose license has expired shall have such license reinstated without complying with the rules and regulations regarding reinstatement set forth by the board.



§ 43-10A-16. Requirements for continuing education

(a) The board shall establish continuing education requirements for license renewal. The number of hours of continuing education in each specialty shall not exceed the number of hours available that year in each such specialty in board approved courses within the state. The board may waive these continuing education requirements for not more than 12 months, but such waiver shall only be available upon the licensee's satisfactory showing to the board of undue hardship.

(b) On or before January 1, 2017, the board shall develop a curriculum of continuing education relating to diagnosing by persons licensed under this chapter working with people with mental illness, developmental disabilities, or substance abuse. All persons licensed under this chapter who have not already completed as of January 1, 2017, sufficient training, experience, or classes related to diagnosing as part of their licensure requirements as required by the board shall complete such curriculum no later than January 1, 2018. As of April 26, 2016, persons licensed under this chapter with at least ten years of experience as a professional counselor, clinical social worker, or marriage and family therapist working with people with mental illness, developmental disabilities, or substance abuse and in good standing with the board shall be exempt from the requirements of this subsection.



§ 43-10A-17. Denial or revocation of license; other discipline; subpoenas; judicial review; reinstatement; investigation; immunity; failure to appear; voluntary surrender of license; other applicable law

(a) The board shall have the authority to refuse to grant a license to an applicant therefor or to revoke the license of a person licensed by the board or to discipline a person licensed by the board, upon a finding by a majority of the entire board that the licensee or applicant has:

(1) Failed to demonstrate the qualifications or standards for a license contained in this chapter or rules or regulations promulgated thereunder; it shall be incumbent upon the applicant to demonstrate to the satisfaction of the board that he meets all the requirements for the issuance of a license, and, if the board is not satisfied as to the applicant's qualifications, it may deny a license without a prior hearing; provided, however, that the applicant shall be allowed to appear before the board if he so desires;

(2) Knowingly made misleading, deceptive, untrue, or fraudulent representations in the practice of a specialty or on any document connected therewith; or practiced fraud or deceit or intentionally made any false statement in obtaining a license to practice the specialty; or made a false statement or deceptive registration with the board;

(3) Been convicted of any felony or of any crime involving moral turpitude in the courts of this state or any other state, territory, or country or in the courts of the United States; as used in this paragraph and paragraph (4) of this subsection, the term "felony" shall include any offense which, if committed in this state, would be deemed a felony, without regard to its designation elsewhere; and, as used in this paragraph, the term "conviction" shall include a finding or verdict of guilty or a plea of guilty, regardless of whether an appeal of the conviction has been sought;

(4) Been arrested, charged, and sentenced for the commission of any felony, or any crime involving moral turpitude, where:

(A) First offender treatment without adjudication of guilt pursuant to the charge was granted; or

(B) An adjudication or sentence was otherwise withheld or not entered on the charge except with respect to a plea of nolo contendere.

The plea of nolo contendere or the order entered pursuant to the provisions of Article 3 of Chapter 8 of Title 42, relating to probation of first offenders, or other first offender treatment shall be conclusive evidence of arrest and sentencing for such crime;

(5) Had his license to practice a specialty revoked, suspended, or annulled by any lawful licensing authority other than the board; or had other disciplinary action taken against him by any such lawful licensing authority other than the board; or was denied a license by any such lawful licensing authority other than the board, pursuant to disciplinary proceedings; or was refused the renewal of a license by any such lawful licensing authority other than the board, pursuant to disciplinary proceedings;

(6) Engaged in any unprofessional, immoral, unethical, deceptive, or deleterious conduct or practice harmful to the public, which conduct or practice materially affects the fitness of the licensee or applicant to practice the specialty or is of a nature likely to jeopardize the interest of the public, which conduct or practice need not have resulted in actual injury to any person or be directly related to the practice of the specialty but shows that the licensee or applicant has committed any act or omission which is indicative of bad moral character or untrustworthiness; unprofessional conduct shall also include any departure from, or the failure to conform to, the minimal standards of acceptable and prevailing practice of the specialty, as well as the practice of any professional activity which the licensee or applicant is not qualified to perform by virtue of not having acquired the requisite professional education, training, or experience;

(7) Knowingly performed any act which in any way aids, assists, procures, advises, or encourages any unlicensed person or any licensee whose license has been suspended or revoked by the board to practice unlawfully a specialty or to practice outside the scope of any disciplinary limitation placed upon the licensee by the board;

(8) Violated a statute, law, or any rule or regulation of this state, any other state, the board, the United States, or any other lawful authority (without regard to whether the violation is criminally punishable), which statute, law, or rule or regulation relates to or in part regulates the practice of the specialty, when the licensee or applicant knows or should know that such action is violative of such statute, law, or rule; or violated a lawful order of the board previously entered by the board in a disciplinary hearing, consent decree, or license reinstatement;

(9) Been adjudged mentally incompetent by a court of competent jurisdiction within or without this state; any such adjudication shall automatically suspend the license of any such person and shall prevent the reissuance or renewal of any license so suspended for as long as the adjudication of incompetence is in effect; or

(10) Displayed an inability to practice the specialty with reasonable skill and safety to the public or has become unable to practice the specialty with reasonable skill and safety to the public by reason of illness, use of alcohol, drugs, narcotics, chemicals, or any other type of material:

(A) In enforcing this subsection, the board may, if it has a reasonable basis to believe that the licensee is practicing while incapacitated in the performance of his or her duties by reason of substance abuse or mental or physical illness, require a licensee or applicant to submit to a mental, physical, or mental and physical examination by an appropriate licensed practitioner designated by the board. The results of such examination shall be admissible in any hearing before the board, notwithstanding any claim of privilege under a contrary rule of law or statute. If a licensee fails to submit to each examination when properly directed to do so by the board, the board may summarily suspend the license of such licensee, if the public health, safety, and welfare imperatively require such action, and thereafter enter a final order upon proper notice, hearing, and proof of such refusal; and

(B) For the purpose of this subsection, the board, if it has a reasonable basis to believe that the licensee is incapacitated in the performance of his or her duties by reason of substance abuse or mental or physical illness, may require the licensee to produce or give the board permission to obtain any and all records relating to the alleged incapacitating mental or physical condition of a licensee or applicant, including that individual's personal psychiatric, psychological, and mental health records; and such records shall be admissible in any hearing before the board. If a licensee fails to provide such records when properly directed to do so by the board, the board may summarily suspend the license of such licensee, if the public health, safety, and welfare imperatively require such action, and thereafter enter a final order upon proper notice, hearing, and proof of such refusal.

(b) The provisions of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," with respect to emergency action by a professional licensing board and summary suspension of a license are adopted and incorporated by reference into this Code section.

(c) For purposes of this Code section, the board may obtain, through subpoena by the division director, upon reasonable grounds, any and all records relating to the mental or physical condition of a licensee or applicant, and such records shall be admissible in any hearing before the board.

(d) When the board finds that any person is unqualified to be granted a license or finds that any person should be disciplined pursuant to subsection (a) of this Code section or the laws, rules, or regulations relating to a specialty, the board may take any one or more of the following actions:

(1) Refuse to grant or renew a license to an applicant;

(2) Administer a public or private reprimand, but a private reprimand shall not be disclosed to any person except the licensee;

(3) Suspend any license for a definite period or for an indefinite period in connection with any condition which may be attached to the restoration of said license;

(4) Limit or restrict any license as the board deems necessary for the protection of the public;

(5) Revoke any license;

(6) Condition the penalty upon, or withhold formal disposition pending, the applicant's or licensee's submission to such care, counseling, or treatment as the board may direct; or

(7) Impose a fine not to exceed $500.00 for each violation of a law, rule, or regulation relating to the specialty.

(e) In addition to and in conjunction with the actions described in subsection (d) of this Code section, the board may make a finding adverse to the licensee or applicant but withhold imposition of judgment and penalty; or it may impose the judgment and penalty but suspend enforcement thereof and place the licensee on probation, which probation may be vacated upon noncompliance with such reasonable terms as the board may impose.

(f) Initial judicial review of a final decision of the board shall be had solely in the superior court of the county of domicile of the board.

(g) In its discretion, the board may reinstate a license which has been revoked or issue a license which has been denied or refused, following such procedures as the board may prescribe by rule; and, as a condition thereof, it may impose any disciplinary or corrective method provided in this Code section.

(h) (1) The division director is vested with the power and authority to make, or cause to be made through employees or agents of the board, such investigations as he or she or the board may deem necessary or proper for the enforcement of the provisions of this chapter. Any person properly conducting an investigation on behalf of the board shall have access to and may examine any writing, document, or other material relating to the fitness of any licensee or applicant. The division director or his or her appointed representative may issue subpoenas to compel such access upon a determination that reasonable grounds exist for the belief that a violation of this chapter may have taken place.

(2) The results of all investigations initiated by the board shall be reported solely to the board, and the records of such investigations shall be kept for the board by the division director, with the board retaining the right to have access at any time to such records. No part of any such records shall be released, except to the board, for any purpose other than a hearing before the board, nor shall such records be subject to subpoena; provided, however, that the board shall be authorized to release such records to another enforcement agency or lawful licensing authority.

(3) If a licensee is the subject of a board inquiry, all records relating to any person who receives services rendered by that licensee in his or her capacity as licensee shall be admissible at any hearing held to determine whether a violation of this chapter has taken place, regardless of any statutory privilege; provided, however, that any documentary evidence relating to a person who received those services shall be reviewed in camera and shall not be disclosed to the public.

(4) The board shall have the authority to exclude all persons during its deliberations on disciplinary proceedings and to discuss any disciplinary matter in private with a licensee or applicant and the legal counsel of that licensee or applicant.

(i) A person, firm, corporation, association, authority, or other entity shall be immune from civil and criminal liability for reporting or investigating the acts or omissions of a licensee or applicant which violate the provisions of this chapter or for initiating or conducting proceedings against such licensee or applicant, if such report is made or action is taken in good faith, without fraud or malice. Any person who testifies or who makes a recommendation to the board in the nature of peer review, in good faith, without fraud or malice, before the board in any proceeding involving the provisions of subsection (a) of this Code section shall be immune from civil and criminal liability for so testifying.

(j) Neither the issuance of a private reprimand nor the denial of a license by reciprocity nor the denial of a request for reinstatement of a revoked license nor the refusal to issue a previously denied license shall be considered to be a contested case within the meaning of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act"; notice and hearing within the meaning of said chapter shall not be required, but the applicant or licensee shall be allowed to appear before the board if he so requests.

(k) If any licensee or applicant after reasonable notice fails to appear at any hearing of the board, the board may proceed to hear the evidence against such licensee or applicant and take action as if such licensee or applicant had been present. A notice of hearing, initial or recommended decision, or final decision of the board in a disciplinary proceeding shall be served upon the licensee or applicant by certified mail or statutory overnight delivery, return receipt requested, to the last known address of record with the board. If such material is returned marked "unclaimed" or "refused" or is otherwise undeliverable and if the licensee or applicant cannot, after diligent effort, be located, the division director shall be deemed to be the agent for service for such licensee or applicant for purposes of this Code section, and service upon the division director shall be deemed to be service upon the licensee or applicant.

(l) The voluntary surrender of a license or the failure to renew a license by the end of an established penalty period shall have the same effect as a revocation of said license, subject to reinstatement in the discretion of the board. The board may restore and reissue a license to practice a specialty and, as a condition thereof, may impose any disciplinary sanction provided by this Code section.

(m) This Code section shall apply equally to all licensees or applicants whether individuals, partners, or members of any other incorporated or unincorporated associations, limited liability companies, corporations, or other associations of any kind whatsoever.

(n) Regulation by the board of a specialty shall not exempt licensees under this chapter from regulation pursuant to any other applicable law, including but not limited to Part 2 of Article 15 of Chapter 1 of Title 10, the "Fair Business Practices Act of 1975."



§ 43-10A-18. Availability of injunction in enforcement of chapter

Whenever it shall appear to the board that any person is or has been violating any provisions of this chapter or any of the lawful rules, regulations, or orders of the board, the board, the division director, or the appropriate district attorney may file a petition for injunction in the proper superior court of this state against such person for the purpose of enjoining any such violation. It shall not be necessary to allege or prove that there is no adequate remedy at law. The right of injunction provided for in this Code section shall be in addition to any other legal remedy available, including but not limited to any right of criminal prosecution provided by law.



§ 43-10A-19. Obtaining license by fraudulent representation

It shall be unlawful for a person to obtain or attempt to obtain a license under this chapter by fraudulent representation.



§ 43-10A-20. Penalty

Any person violating Code Section 43-10A-19 or Code Section 43-10A-7 shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than $100.00 nor more than $1,000.00 for each offense and, in addition, may be imprisoned for a term not to exceed 12 months.



§ 43-10A-21. Restrictions on use of terms in corporate, partnership, association, or business names

(a) No corporation, partnership, association, or other business entity may use in its corporate, partnership, association, or business name any term or title restricted under subsection (a) of Code Section 43-10A-7 or the term "professional counseling," "social work," or "marriage and family therapy," or any words, letters, titles, or figures indicating or implying that such entity or any of its employees, officers, or agents are practicing a specialty regulated under this chapter, unless each person practicing a specialty in that entity, except those persons exempt under paragraph (1), (4), (5), (6), (11), (13), or (14) of subsection (b) of Code Section 43-10A-7, is licensed under this chapter.

(b) Any corporation, partnership, association, or other business entity which violates subsection (a) of this Code section shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than $500.00 nor more than $1,000.00 for each offense.



§ 43-10A-22. Restrictions on scope of chapter

(a) Nothing in this chapter shall be construed to authorize persons licensed under this chapter to practice nursing, occupational therapy, physical therapy, medicine, or psychology, as regulated under Chapters 26, 28, 33, 34, and 39, respectively, of this title nor shall anything in this chapter be construed to limit or regulate the practice of those licensed under Chapters 26, 28, 33, 34, and 39 of this title, nor shall anything in this chapter be construed to authorize persons licensed under this chapter to perform psychological testing as defined in Code Section 43-39-1.

(b) On or before January 1, 2017, the board, in consultation with the State Board of Examiners of Psychologists, shall promulgate rules and regulations that define for its licensees testing and assessments authorized by this chapter and not prohibited by this Code section. The board shall retain its full authority to determine the education, experience, and training necessary and appropriate to any testing or assessments conducted by its licensees. The board and the State Board of Examiners of Psychologists shall notify each other in the event of any enforcement inquiry, penalty, or legal order relating to testing or assessments that are not within the scope of authority for licensees of either board and permit the other board to render any advice or comment relating to such action 30 days prior to any final action by the board.



§ 43-10A-23. Insurance coverage for specialty practitioners

Nothing in this chapter shall be construed to mandate insurance coverage or reimbursement for specialty practitioners licensed under this chapter.



§ 43-10A-24. Termination

Repealed by Ga. L. 1992, p. 3137, § 10, effective July 1, 1992.






Chapter 11 - Dentists, Dental Hygienists, and Dental Assistants

Article 1 - General Provisions

§ 43-11-1. Definitions

As used in this chapter, the term:

(1) "Accredited dental college" and "accredited dental school" or "accredited school of dentistry" means a dental school, college, or university with an education program accredited by the Commission on Dental Accreditation of the American Dental Association or its successor agency.

(2) "Accredited dental hygiene school" means a dental hygiene education program accredited by the Commission on Dental Accreditation of the American Dental Association or its successor agency.

(3) "Advanced dental education program" means an accredited dental advanced specialty education program or accredited dental education program accredited by the Commission on Dental Accreditation of the American Dental Association or its successor agency.

(4) "Board" means the Georgia Board of Dentistry.

(5) "Conscious sedation" means a minimally depressed level of consciousness that retains the patient's ability to independently and continuously maintain an airway and respond appropriately to physical stimulation or verbal command and that is produced by a pharmacological or nonpharmacological method or combination thereof. A patient whose only response is reflex withdrawal from repeated painful stimuli shall not be considered to be in a state of conscious sedation. The use of nitrous oxide is not considered conscious sedation for purposes of this chapter.

(6) "Dentistry" means the evaluation, diagnosis, prevention, or treatment, or any combination thereof, whether using surgical or nonsurgical procedures, of diseases, disorders, or conditions, or any combination thereof, of the oral cavity, maxillofacial area, or the adjacent and associated structures, or any combination thereof, and their impact on the human body provided by a dentist, within the scope of his or her education, training, and experience, in accordance with the ethics of the profession and applicable law, including, but not limited to, the acts specified in Code Section 43-11-17.

(6.1) "Executive director" means the executive director appointed by the board pursuant to Code Section 43-11-2.1.

(7) "General anesthesia" means an induced state of depressed consciousness, or an induced state of unconsciousness, accompanied by partial or complete loss of protective reflexes, including the inability to continually and independently maintain an airway and respond purposefully to physical stimulation or verbal command, and produced by a pharmacological or nonpharmacological method or combination thereof. For purposes of this chapter, "general anesthesia" includes deep sedation.

(8) "Instructor" means either a dentist or a dental hygienist whom the board has granted a teacher's or instructor's license pursuant to Code Section 43-11-42.

(9) "Licensed dental hygienist" means a dental hygienist licensed and in good standing in this state pursuant to this chapter.

(10) "Licensed dentist" means a dentist licensed and in good standing in this state pursuant to this chapter.

(11) "Training clinic" means a clinic operated as a nonprofit facility by an accredited dental college, advanced dental education program, or accredited dental hygiene school primarily to train students or residents of such college, program, or school.



§ 43-11-2. Creation of and composition of board; qualifications and voting rights of members; terms of office; vacancies; enjoining violations

(a) A board to be known as the Georgia Board of Dentistry is created. The board shall consist of 11 members to be appointed and commissioned by the Governor as provided in subsection (b) of this Code section.

(b) (1) Nine members of the board shall be dentists and shall be appointed as follows: The members of the board who are dentists serving on July 1, 1981, shall continue to serve out their respective terms of office. As each such member's term of office subsequently expires, the Governor shall appoint a new member who shall be a practicing dentist licensed by this state. The Georgia Dental Association may, at each annual meeting, nominate four reputable practicing dentists for each expired or next expiring board member's term; and, from each group of four dentists so nominated, the Governor may appoint one as the new member of said board.

(2) One member of the board shall be a dental hygienist who is not a dentist, who is a resident of this state, and who is a practicing dental hygienist in this state and shall be appointed by the Governor. No one shall be eligible as a dental hygienist member of the board unless he or she is a citizen of this state and has lawfully practiced as a dental hygienist for five or more years at the time of his or her appointment and is not financially interested in, nor connected with, any dental college or dental hygiene school. If such a member ceases to be a resident of this state or ceases practicing in this state, that position on the board shall be deemed vacated. The Georgia Dental Hygienists Association may nominate four reputable dental hygienists who are not dentists for each expired or expiring term; and, from each group of four dental hygienists so nominated, the Governor may appoint one as the new member of the board.

(3) One member of the board shall be a citizen of this state who is not a dentist or a dental hygienist and shall be appointed by the Governor.

(4) Except as otherwise provided in paragraphs (6) and (7) of this subsection, the term of office of each member of the board shall be for five years and until the appointment and qualification of a successor.

(5) Each vacancy on the board shall be filled by the Governor for the unexpired term in the same manner as the original appointment.

(6) The term of the initial member appointed pursuant to paragraph (2) of this subsection shall be for a term of two years beginning July 1, 1978, and ending June 30, 1980.

(7) The term of the initial member appointed pursuant to paragraph (3) of this subsection shall be for a term of four years beginning July 1, 1978, and ending June 30, 1982.

(c) No one shall be eligible as a dentist member of the board unless he or she is a citizen of this state and has lawfully engaged in the practice of dentistry for five or more years at the time of his or her appointment and is not financially interested in, nor connected with, any dental college.

(d) (1) The dental hygienist member of the board may vote only on matters relating to dental hygiene, administration, and policy which do not directly relate to practical or scientific examination of dentists for licensing in this state.

(2) The citizen member of the board who is not a dentist or dental hygienist may vote only on matters relating to administration and policy which do not directly relate to practical and scientific examination of dentists and dental hygienists for licensing in this state.

(e) The board may bring an action to enjoin any person, firm, partnership, corporation, or other entity who without being licensed or registered to do so by the board engages in or practices the profession of dentistry. The proceeding shall be filed in the county in which such person resides or, in the case of a firm, partnership, corporation, or other entity where the firm, partnership, corporation, or other entity maintains its principal office. Unless it shall be made to appear that such person, firm, partnership, corporation, or other entity so engaging in or practicing dentistry is licensed or registered, the injunction shall be issued, and such person, firm, partnership, corporation, or other entity shall be perpetually enjoined from such activities throughout the state. It shall not be necessary in order to obtain the equitable relief provided in this subsection that the board allege and prove that there is no adequate remedy at law. It is declared that such unlicensed activities as are mentioned in this chapter are a menace and a nuisance dangerous to the public health, safety, and welfare.



§ 43-11-2.1. Administrative transfer of board to Department of Community Health; appointment of executive director; powers, duties, and functions of executive director; location of meetings and hearings; hiring of investigators; general provisions

(a) On and after July 1, 2013, the board shall not be under the jurisdiction of the Secretary of State but shall be a division of the Department of Community Health; provided, however, that except as otherwise specifically provided, the board shall be autonomous from the Board of Community Health and the commissioner of community health and shall exercise its quasi-judicial, rule-making, licensing, or policy-making functions independently of the department and without approval or control of the department and prepare its budget and submit its budgetary requests, if any, through the department. Such transfer shall in no way affect any existing obligations, liabilities, or rights of the board, as such existed on June 30, 2013. The board shall have with respect to all matters within the jurisdiction of the board as provided under this chapter the powers, duties, and functions of professional licensing boards as provided in Chapter 1 of this title.

(b) The board shall appoint and fix the compensation, which shall be approved by the Board of Community Health, of an executive director of such board who shall serve at the pleasure of the board. Any reference in this chapter to the executive director shall mean the executive director appointed pursuant to this subsection. The executive director shall have those duties and powers prescribed by the board and any power, duty, and functions granted to the division director with respect to professional licensing boards under Chapter 1 of Title 43 but shall not be subject to any approval or other powers exercised by the Secretary of State.

(c) Meetings and hearings of the board shall be held at the site of the office of the board or at such other site as may be specified by the president of the board. A majority of the members of the board shall constitute a quorum for the transaction of business of the board.

(d) The board, through the executive director, may hire investigators for the purpose of conducting investigations. Any person so employed, if a P.O.S.T. certified peace officer under Chapter 8 of Title 35, shall be considered to be a peace officer and shall have all powers, duties, and status of a peace officer of this state; provided, however, that such investigators shall only be authorized, upon written approval of the executive director, notwithstanding Code Sections 16-11-126 and 16-11-129, to carry firearms in the performance of their duties and exercise the powers of arrest in the performance of their duties.

(e) The venue of any action involving members of the board shall be the county in which is found the primary office of the governmental entity of which the defendant is an officer. The executive director of the board shall not be considered a member of the board in determining the venue of any such action and no court shall have jurisdiction of any such action solely by virtue of the executive director residing or maintaining a residence within its jurisdiction.

(f) The board shall give point credit to veterans in the same manner as required under Code Sections 43-1-9 through 43-1-13.

(g) Initial judicial review of a final decision of the board shall be held solely in the superior court of the county of domicile of the board.

(h) The executive director shall make a report no later than December 31 of each year covering the activities of the board for that calendar year, which shall be made available to any member of the General Assembly upon request.

(i) The executive director shall prepare and maintain a roster containing the names and addresses of all current dental and dental hygiene licensees. A copy of this roster shall be available to any person upon request at a fee prescribed by the executive director sufficient to cover the cost of printing and distribution.

(j) The executive director, with the approval of the board, notwithstanding any other provisions of law to the contrary, shall enter into such contracts as are deemed necessary to carry out this chapter to provide for all services required of the board.

(k) It shall be the duty of the executive director to keep minutes and a record of all acts of the board and such other books and records as may be necessary to show the acts of the board.



§ 43-11-3. Election of officers

The board shall elect from its members a president and such other officers as the board in its discretion may see fit.



§ 43-11-4. Meetings

It shall be the duty of the board to meet annually at the close of the session of a majority of the dental colleges and to hold such other meetings as the duties of the board may require. It shall also be the duty of the board to meet in any called meeting that may be ordered in writing by not less than three members of the board, or by its president, upon not less than 15 days' notice in writing, stating the time, place, and object of such called meeting.



§ 43-11-5. Duty of members to notify executive director of address

Each member of the board, upon the receipt of his or her commission, shall file with the executive director his or her post office address and thereafter a notice of any change thereof. Any notice mailed to such address by the executive director shall be deemed to comply with the requirements of this chapter as notice to him or her.



§ 43-11-6. Expense and mileage allowances; other reimbursements

Each member of the board shall receive the expense allowance as provided by subsection (b) of Code Section 45-7-21 and the same mileage allowance for the use of a personal car as that received by other state officials and employees or a travel allowance of actual transportation cost if traveling by public carrier within this state. Each board member shall also be reimbursed for any conference or meeting registration fee incurred in the performance of his or her duties as a board member. For each day's service outside of the state as a board member, such member shall receive actual expenses as an expense allowance as well as the mileage allowance for the use of a personal car equal to that received by other state officials and employees or a travel allowance of actual transportation cost if traveling by public carrier or by rental motor vehicle. Expense vouchers submitted by board members are subject to approval of the president and executive director. Out-of-state travel by board members must be approved by the board president and the executive director.



§ 43-11-7. Powers and duties of board

The board shall perform such duties and possess and exercise such powers, relative to the protection of the public health and the control and regulation of the practice of dentistry as this chapter prescribes and confers upon it. The board shall also have the following powers and duties:

(1) To adopt, amend, and repeal rules and regulations to carry out the performance of its duties as set forth in this chapter;

(2) To examine all applicants for licenses to practice dentistry who are entitled under this chapter to be so examined and issue licenses to practice dentistry according to this chapter;

(3) To make all necessary bylaws and rules for the governance of the board and the performance of its duties;

(4) To have and use a common seal bearing the name "Georgia Board of Dentistry" by which the board shall authenticate the acts of the board;

(5) To establish rules regarding licensure including, but not limited to, inactive status as the board deems appropriate;

(6) To issue, deny, or reinstate the licenses or permits of duly qualified applicants for licensure or permits under this chapter;

(7) To revoke, suspend, issue terms and conditions, place on probation, limit practice, fine, require additional dental training, require dental community service, or otherwise sanction licensees, permit holders or others over whom the board has jurisdiction under this chapter;

(8) To employ an executive director and such other staff as the board may deem necessary and appropriate to implement this chapter and provide support and who shall be subject to the same confidentiality requirements of the board;

(9) To keep a docket of public proceedings, actions, and filings;

(10) To set its office hours;

(11) To set all reasonable fees by adoption of a schedule of fees approved by the board. The board shall set such fees sufficient to cover costs of operation;

(12) To adopt necessary rules concerning proceedings, hearings, review hearings, actions, filings, depositions, and motions related to uncontested cases;

(13) To initiate investigations for purposes of discovering violations of this chapter;

(14) To administer oaths, subpoena witnesses and documentary evidence including dental records, and take testimony in all matters relating to its duties;

(15) To conduct hearings, reviews, and other proceedings according to Chapter 13 of Title 50;

(16) To conduct investigative interviews;

(17) To issue cease and desist orders to stop the unlicensed practice of dentistry or other professions licensed or permitted under this chapter and impose penalties for such violations;

(18) To refer cases for criminal prosecution or injunctive relief to appropriate prosecuting attorneys or other law enforcement authorities of this state, another state, or the United States;

(19) To release investigative or applicant files to another enforcement agency or lawful licensing authority in another state;

(20) To sue and be sued in a court of competent jurisdiction;

(21) To enter into contracts; and

(22) To accept donations, contributions, grants, or bequests of funds or property.



§ 43-11-8. Board to examine applicants, issue licenses, make bylaws and rules; seal; books and records

Reserved. Repealed by Ga. L. 2013, p. 192, § 2-6/HB 132, effective July 1, 2013.



§ 43-11-9. Rules and regulations affecting dental hygienists, dental assistants, or other persons

In order to protect and promote the public health and welfare of the citizens of this state, the board shall prescribe by rule or regulation those acts, services, procedures, and practices which may be performed by dental hygienists, dental assistants, or other persons at the direction of and under the supervision of a licensed dentist and shall impose such requirements and restrictions, including the degree of supervision required, on the performance thereof by such dental hygienists, dental assistants, and other persons as it shall deem necessary and proper.



§ 43-11-10. Dental specialties

The board is authorized to provide by rule or regulation for definitions of the several dental specialties.



§ 43-11-11. Gathering of census data on practicing dentists and dental hygienists; standard form

(a) The board shall gather census data on each dentist and dental hygienist in this state. Such census data shall be obtained from each dentist and dental hygienist as part of the license renewal process on a biennial basis. Renewal of a license shall be contingent on completion and provision of a census questionnaire to the board. Failure by a licensee to submit the census questionnaire shall authorize the board to refuse to grant a license renewal, revoke a license, or discipline a licensee under Code Section 43-11-47.

(b) The board shall by regulation establish a standard form for the collection of census data. Such form and the census data obtained shall be available for dissemination to any member of the public.

(c) The standard form shall at a minimum request the following information from dentists renewing their license:

(1) The dentist's age and gender;

(2) Each location identified by ZIP Code in which the dentist operates a private dental practice or practices dentistry;

(3) Whether the dentist is a specialist and the specialty in which the dentist is engaged; and

(4) Whether the dentist practices dentistry full time, which shall mean 30 or more hours per week, or part time, which shall mean less than 30 hours per week.

(d) The standard form shall at a minimum request the following information from dental hygienists renewing their license:

(1) The dental hygienist's age and gender;

(2) Each location identified by ZIP Code in which the dental hygienist provides treatment services; and

(3) Whether the dental hygienist provides treatment full time, which shall mean 30 or more hours per week, or part time, which shall mean less than 30 hours per week.



§ 43-11-12. Public inspection of board records; nondisclosure of confidential records

It shall be the duty of the executive director to keep at his or her office the minutes of the board, together with all the books and records of the board, which shall be public records open to inspection by the public except on Sundays and legal holidays. The following shall be treated as confidential and need not be disclosed without prior approval of the board:

(1) Applications and other personal information submitted by applicants, except to the applicant, staff, and the board;

(2) Information, favorable or unfavorable, submitted by a reference source concerning an applicant, except to the staff and board;

(3) Examination questions and other examination materials, except to the staff and the board; and

(4) The deliberations of the board with respect to an application, an examination, a complaint, an investigation, or a disciplinary proceeding, except as may be contained in the official board minutes.



§ 43-11-13. Service of orders and subpoenas of board; service of notice or process on executive director

(a) It shall be the duty of the several sheriffs, their deputies, and the constables to serve any and all lawful orders and subpoenas of the board. The board may also appoint any other person to serve any decision, order, or subpoena of the board, and it shall be that person's duty to execute the same.

(b) All orders and processes of the board shall be signed and attested by the executive director or the president of the board in the name of the board with its seal attached; and any notice or legal process necessary to be served upon the board may be served upon the executive director.



§ 43-11-14. Enforcement of orders and subpoenas of board; contempt

The board shall have the power to enforce any and all of its lawful orders or subpoenas; to punish as for a contempt anyone obstructing or violating the same and shall also have the power to conduct any and all hearings before it in an orderly and legal manner; to punish anyone as for a contempt who may attempt to or who shall interfere with or in any manner obstruct such hearing; and may also punish as for a contempt any act of indecorum or discourtesy committed in the presence of the board when in session. The board may fine anyone an amount not exceeding $100.00 for a contempt and in default of the payment thereof may make application to any superior court having jurisdiction to confine the offender to jail for not more than ten days.



§ 43-11-15. Enforcement of chapter

For the purpose of carrying out this chapter, the board is authorized to enforce this chapter by prosecution or otherwise and to authorize the payment of expenses incurred in prosecuting cases out of the funds collected under this chapter.



§ 43-11-16. Liability for action of peer review committee or board

No dentist licensed under this chapter and acting or serving on a peer review committee or board or hospital review committee shall be liable for damages for any action of such board or committee or for any official action taken or recommendation made as a member of such board or committee.



§ 43-11-17. Acts which constitute the practice of dentistry

(a) Except as expressly provided in this chapter, any person who performs any of the following procedures, operations, or services shall be regarded as practicing dentistry within the meaning of this chapter:

(1) Operates or performs part of any dental operation of any kind upon the human oral cavity, teeth, gingiva, alveolar process, maxilla, mandible or associated structures, or associated contiguous masticatory structures for the treatment of diseases or lesions of such structures;

(2) Extracts teeth or attempts to correct a malposition thereof;

(3) Fills or crowns a human tooth or teeth;

(4) Does any dental operation whatsoever on the human oral cavity, teeth, gingiva, alveolar process, maxilla, mandible or associated structures, or associated contiguous masticatory structures;

(5) Examines any human oral cavity, teeth, gingiva, alveolar process, maxilla, mandible or associated structures, or associated contiguous masticatory structures or takes an impression thereof for the purpose of diagnosing, treating, or operating upon the same;

(6) Supplies, makes, fits, repairs, adjusts, or relines, directly for or to an ultimate user of the product in the State of Georgia, any appliance, cap, covering, prosthesis, or cosmetic covering, as defined by rules and regulations established by the board, usable on or as human teeth unless such provision, production, fit, repair, adjustment, or reline of such product is ordered by and returned to a licensed dentist or unless such product is used solely for theatrical purposes as defined by rules and regulations established by the board;

(7) Undertakes to do or perform any physical evaluation of a patient in his or her office or in a hospital, clinic, or other medical or dental facility prior to, incident to, and appropriate to the performance of any dental services or oral or maxillofacial surgery;

(8) Diagnoses dental radiographs or makes radiographs except for use by a licensed dentist or a licensed physician; or

(9) By any means whatsoever makes it known, implies, or holds out to the public in any fashion that such person will do any of the operations, procedures, or services set forth in this subsection.

(b) Proof of any one or all of the acts mentioned in this Code section shall constitute prima-facie evidence of the practice of dentistry.



§ 43-11-18. Use of full names of practitioners

All signs, cards, announcements, advertisements, or methods used to state or imply that dentistry may or will be done by anyone at any place in this state shall be required to list the full name of at least one individual practicing dentistry in such place; provided, however, that the names of all dentists practicing at a location shall be supplied to any person who inquires, and a list containing the names of all dentists practicing at a location shall be posted at the entry of such location.



§ 43-11-19. Compliance with chapter as prerequisite to collection of fees for services

No person who practices dentistry in this state shall be entitled to collect any fee or reward for his or her services without first complying with this chapter.



§ 43-11-20. Training and affiliated sites; clinics; licensure examination

(a) Nothing in this chapter shall prohibit accredited dental colleges or advanced dental education programs from maintaining on-campus training clinics and affiliated sites for the purpose of educational training of dental students or dental residents approved by the board under the supervision of licensed dentists or instructors; nor shall this chapter prevent licensed dental practitioners of other states and countries from giving clinics before any dental society or association of this state whose objects are the advancement and improvement of dentistry as a science.

(b) Nothing in this chapter shall prevent students of accredited dental colleges or residents in advanced dental education programs in this state from engaging in activities otherwise defined as the practice of dentistry, provided that said students work under the direct supervision and responsibility of a licensed dentist or instructor as a part of a training clinic; nor shall this chapter prevent students of accredited dental hygiene schools in this state from engaging in activities otherwise defined as the practice of dental hygiene, provided that said students work under the direct supervision and responsibility of a licensed dentist or dental hygienist as a part of an on-campus training clinic or at affiliated sites approved by said schools, colleges, or programs and the board for the purpose of educational training. Nothing in this chapter shall prevent said schools or colleges of dentistry or dental hygiene or advanced dental education programs from establishing and collecting charges for services rendered by training students or residents under the supervision of a licensed dentist, licensed dental hygienist, or instructor. These charges shall not exceed charges made by similar dental schools and colleges and advanced dental education programs located within the United States.

(c) Nothing in this chapter shall be construed to prohibit the administration of a board approved clinical licensure examination as a prerequisite for licensure as a dentist or dental hygienist in this state. Nothing in this chapter shall prevent the conducting of a Georgia clinical licensure examination by a board approved examiner who is licensed as a dentist or dental hygienist in another jurisdiction. Nothing in this chapter shall prevent the taking of a Georgia clinical licensure examination by an individual who is eligible to apply for licensure as a dentist or dental hygienist in this state.



§ 43-11-21. Conscious sedation

(a) No dentist licensed and practicing in the State of Georgia shall administer either single or multiple pharmacologic agents by oral, parenteral, enteral, transdermal, or transmucosal route that renders a patient to a state of conscious sedation as defined in Code Section 43-11-1, unless such dentist has been issued a permit by the board under the conditions specified therefor in this Code section. The dentist shall ensure that the pharmacologic agents and methods used to administer such agents shall include a margin of safety so that loss of consciousness of the patient is unlikely. This Code section shall not restrict the use of nitrous oxide or pharmacological agents that do not render a patient to a state of conscious sedation. Such permit shall be subject to biennial renewal at the time the dentist is required to renew that dentist's license to practice dentistry. It shall be the responsibility of the dentist to provide such information as the board may require and to pay the separate initial issuance and renewal fees for the permit as may be established by the board.

(b) No dentist shall be issued a permit under this Code section unless the board has received satisfactory evidence that such dentist:

(1) Has received formal training in the use of conscious sedation at an institution accredited by the Commission on Dental Accreditation of the American Dental Association (ADA), its successor agency, or other board approved organization and is certified by such organization as competent in the administration of pharmacologic agents for conscious sedation and the handling of emergencies relating to conscious sedation. Such certification shall specify the type, number of hours, and length of training. The minimum didactic hours, patient contact hours, and number of patients sedated under supervision shall be established by rule or regulation of the board;

(2) Utilizes a properly equipped facility for the administration of conscious sedation, including physical plant and equipment, which has been evaluated and certified by an on-site examination; and

(3) Has demonstrated to the satisfaction of the board or any designee thereof proficiency in administering sedative techniques in the dentist's office on a patient or patients in a safe and effective manner.

(c) In enforcing the provisions of this Code section, the board is authorized to designate qualified persons to perform the on-site examinations and is further authorized to provide by rule or regulation for standards for physical plant, equipment, and personnel to be utilized in the induction of conscious sedation.

(d) The board or its appointed designee may, upon reasonable notice, make on-site inspections of the facility, equipment, and personnel of a dentist issued a permit under this Code section to determine if the standards of paragraph (2) of subsection (b) of this Code section are being maintained.

(e) (1) The board may, upon proper application, grant a provisional permit to administer conscious sedation to any dentist who meets the requirements of paragraph (1) of subsection (b) of this Code section.

(2) A provisional permit issued under this subsection shall expire six months after its issuance or upon the board's determination by site visit that the requirements of paragraph (2) or (3) of subsection (b) of this Code section have not been met, whichever occurs earlier. The provisional permit may be renewed once, at the discretion of the board, for a period not to exceed six months following the original expiration date.

(f) A dentist holding a current, valid permit to administer general anesthesia as provided in this chapter shall not be required to obtain a permit under this Code section in order to administer conscious sedation.

(g) A permit issued under this Code section may be revoked or not renewed if the board determines that the dentist holding such permit no longer meets any requirement of subsection (b) of this Code section. The board shall provide notice and opportunity for hearing under Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," in any case in which it revokes or refuses to renew a permit, provided that summary action regarding such permit shall be authorized under Code Section 50-13-18.

(h) (1) This Code section shall not prohibit a person who is duly licensed to practice medicine in this state and who is a member of the anesthesiology staff of an institution classified as a hospital and issued a permit as an institution under Code Section 31-7-1 from administering conscious sedation in a dental facility, except that such anesthesiologist shall remain on the premises of the dental facility until any patient given conscious sedation by such anesthesiologist is stabilized and has regained consciousness.

(2) This Code section shall not prohibit a person who is duly licensed as a certified registered nurse anesthetist in this state from administering conscious sedation in a dental facility, provided that such sedation is administered under the direction and responsibility of a dentist duly permitted under this Code section and that such nurse anesthetist shall remain on the premises of the dental facility until any patient given conscious sedation by such nurse anesthetist is stabilized and has regained consciousness.



§ 43-11-21.1. General anesthesia

(a) No dentist shall administer general anesthesia on an outpatient basis unless such dentist has been issued a permit by the board under the conditions specified in this Code section. Such permit shall be subject to biennial renewal at the time the dentist is required to renew his or her license to practice dentistry. It shall be the responsibility of the dentist to provide such information as the board may require and to pay the separate initial issuance and renewal fees for the permit as may be established by the board.

(b) No dentist shall be issued a permit under this Code section nor have such permit renewed unless the board has received satisfactory evidence that such dentist:

(1) (A) Has successfully completed a minimum of one year of advanced training in anesthesiology and related academic subjects beyond the undergraduate dental school level at an institution accredited by the Commission on Dental Accreditation of the American Dental Association or its successor agency or by a nationally recognized health care accreditation body for hospitals; or

(B) Is a diplomate of the American Board of Oral and Maxillofacial Surgery, is a member of the American Association of Oral and Maxillofacial Surgeons, or is a fellow of the American Dental Society of Anesthesiology;

(2) Utilizes a properly equipped facility for the administration of general anesthesia, including physical plant and equipment which has been evaluated and certified by an on-site examination; and

(3) Has demonstrated to the satisfaction of the board or any designee thereof proficiency in administering general anesthesia on a patient or patients in the dentist's office in a safe and effective manner.

(c) In enforcing the provisions of this Code section, the board is authorized to designate qualified persons to perform the on-site examination and is further authorized to provide by rule or regulation for standards for physical plant, equipment, and personnel to be utilized in the administration of general anesthesia.

(d) (1) This Code section shall not prohibit a person who is duly licensed to practice medicine in this state and who is a member of the anesthesiology staff of an institution classified as a hospital and issued a permit as an institution under Code Section 31-7-1 from administering general anesthesia in a dental facility, except that such anesthesiologist shall remain on the premises of the dental facility until any patient given a general anesthetic by such anesthesiologist is stabilized and has regained consciousness.

(2) This Code section shall not prohibit a person who is duly licensed as a certified registered nurse anesthetist in this state from administering general anesthesia in a dental facility, provided that such anesthesia is administered under the direction and responsibility of a dentist duly permitted under this Code section and that such nurse anesthetist shall remain on the premises of the dental facility until any patient given a general anesthetic by such nurse anesthetist is stabilized and has regained consciousness.

(e) The board or its authorized designee may, upon reasonable notice, conduct an on-site inspection of the facility, equipment, and personnel of a dentist issued a permit under this Code section to determine if the standards of paragraph (2) of subsection (b) of this Code section are being maintained.

(f) The board may, upon proper application, grant a provisional permit to any dentist who meets the requirements of subparagraph (b)(1)(A) or (b)(1)(B) of this Code section, but such permit shall expire six months after its issuance or upon the board's determination by site visit that the requirements of paragraph (2) or (3) of subsection (b) of this Code section have not been met, whichever occurs earlier. The provisional permit may be renewed once, at the discretion of the board, for a period not to exceed six months following the original expiration date.

(g) A permit issued under this Code section may be revoked or not renewed if the board determines that the dentist holding such permit no longer meets any requirement of subsection (b) of this Code section. The board shall provide notice and opportunity for hearing under Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," in any case in which it revokes or refuses to renew a permit, provided that summary action regarding such permit shall be authorized under Code Section 50-13-18.



§ 43-11-21.2. Report of morbidity or mortality

(a) All dentists licensed to practice in Georgia shall submit a complete report to the board of any morbidity or mortality occurring in the course of such dentist's practice or other injury which results in temporary or permanent physical injury requiring any period of hospitalization. This report shall be filed with the board no later than 30 days following such incident and shall contain such information as the board shall deem necessary to investigate the circumstances of the incident.

(b) Any report received by the board pursuant to this Code section shall be subject to the limitations on disclosure set forth in paragraph (2) of subsection (h) of Code Section 43-11-47.



§ 43-11-22. Exceptions to application of chapter

This chapter shall not apply to physicians licensed in this state in extracting teeth or performing surgical operations. This chapter also shall not apply to any person who extracts any exfoliating deciduous teeth.



§ 43-11-23. Termination

Repealed by Ga. L. 1992, p. 3137, § 11, effective July 1, 1992.






Article 2 - Licenses for the Practice of Dentistry

§ 43-11-40. Qualification of applicants; criminal background check

(a) (1) Applicants for a license to practice dentistry must have received a doctor of dental surgery (D.D.S.) degree or a doctor of dental medicine (D.M.D.) degree from a dental school approved by the board and accredited by the Commission on Dental Accreditation of the American Dental Association (ADA) or its successor agency, if any. Those applicants who have received a doctoral degree in dentistry from a dental school not so accredited must comply with the following requirements in order to submit an application for licensure:

(A) Successful completion at an accredited dental school approved by the board of the last two years of a pre-doctoral program and receipt of the doctor of dental surgery (D.D.S.) or doctor of dental medicine (D.M.D.) degree; and

(B) Certification by the dean of the accredited dental school where such supplementary program was taken that the candidate has achieved the same level of didactic and clinical competency as expected of a graduate of the school receiving a doctor of dental surgery (D.D.S.) or doctor of dental medicine (D.M.D.) degree.

(2) The board may establish by rule or regulation the requirements for documentation of an applicant's educational and personal qualifications for licensure.

(3) In order to be granted a license under this Code section, all applicants must pass a clinical examination approved by the board and a jurisprudence examination on the laws of this state and rules and regulations as they relate to the practice of dentistry as established or approved by the board, which shall be administered in the English language.

(b) All applications to the board for a license shall be made through the executive director, who shall then submit all such applications to the board.

(c) Subject to the provisions of subsection (a) of Code Section 43-11-47, applicants who have met the requirements of this Code section shall be granted licenses to practice dentistry.

(d) Application for a license under this Code section shall constitute consent for performance of a criminal background check. Each applicant who submits an application to the board for licensure agrees to provide the board with any and all information necessary to run a criminal background check, including but not limited to classifiable sets of fingerprints. The applicant shall be responsible for all fees associated with the performance of a background check.



§ 43-11-41. Application for provisional license to practice dentistry by credentials; procedure; criminal background check; expiration and revocation of license

(a) (1) Applicants for a provisional license to practice dentistry by credentials must have received a doctor of dental surgery (D.D.S.) degree or a doctor of dental medicine (D.M.D.) degree from a dental school approved by the board and accredited by the Commission on Dental Accreditation of the American Dental Association (ADA) or its successor agency, if any. Applicants must have been in full-time clinical practice, as defined by rules and regulations established by the board; full-time faculty, as defined by board rule and regulation; or a combination of both for the five years immediately preceding the date of the application and must hold an active dental license in good standing from another state. Those applicants who have received a doctoral degree in dentistry from a dental school not so accredited must comply with the following requirements in order to submit an application for provisional licensure by credentials:

(A) Successful completion at an accredited dental school approved by the board of the last two years of a pre-doctoral program and receipt of the doctor of dental surgery (D.D.S.) or doctor of dental medicine (D.M.D.) degree; and

(B) Certification by the dean of the accredited dental school where such supplementary program was taken that the candidate has achieved the same level of didactic and clinical competency as expected of a graduate of the school.

(2) The board may establish by rule or regulation the requirements for documentation of an applicant's educational and personal qualifications for provisional licensure.

(3) In order to be granted a provisional license under this Code section, all applicants must have passed a clinical examination given by a state or regional testing agency approved by the board and a jurisprudence examination on the laws of this state and rules and regulations as they relate to the practice of dentistry as established or approved by the board, which shall be administered in the English language.

(4) The board may establish additional licensure requirements by rule and regulation.

(b) All applications to the board for a provisional license by credentials shall be made through the executive director, who shall then submit all such applications to the board. The fee for provisional licensure by credentials shall be paid to the executive director and shall be in an amount established by the board.

(c) Subject to the provisions of subsection (a) of Code Section 43-11-47, an applicant who has met the requirements of this Code section shall be granted a provisional license to practice dentistry, which shall be valid for two years from the date it is issued and may be renewed subject to the approval of the board.

(d) Application for a provisional license under this Code section shall constitute consent for performance of a criminal background check. Each applicant who submits an application to the board for provisional licensure agrees to provide the board with any and all information necessary to run a criminal background check, including but not limited to classifiable sets of fingerprints. The applicant shall be responsible for all fees associated with the performance of a background check.

(e) Upon receipt of license, the applicant by credentials must establish active practice, as defined by rules and regulations of the board, in this state within two years of receiving such license under this Code section or the license shall be automatically revoked.



§ 43-11-42. Reciprocity; criminal background check

(a) The board may issue, in its discretion, without examination, a teacher's or instructor's license to a dental hygienist who has graduated from a school or college approved by the board and accredited by the Commission on Dental Accreditation of the American Dental Association (ADA) or its successor agency, if any, for the sole purpose of teaching or instructing, in an accredited dental hygiene school in this state, those procedures and services recognized in this state to be within the scope of practice of such person's professional license.

(a.1) (1) The board may issue, in its discretion, without examination, a teacher's or instructor's license to a dentist who has graduated from a school, college, or advanced dental education program approved by the board and accredited by the Commission on Dental Accreditation of the American Dental Association (ADA) or its successor agency, if any, for the sole purpose of teaching or instructing, in an accredited dental college, advanced dental education program, or training clinic in this state, those procedures and services recognized in this state to be within the scope of practice of such person's professional license. Those applicants who have received a doctoral degree in dentistry from a dental school not so accredited must comply with the following requirements in order to submit an application for licensure:

(A) (i) Successful completion at an accredited dental school approved by the board of the last two years of a program leading to the doctor of dental surgery (D.D.S.) or doctor of dental medicine (D.M.D.) degree; or

(ii) Successful completion at an accredited dental school or college approved by the board of at least a two-year advanced education program in one of the dental specialties recognized by the American Dental Association (ADA) or in an advanced dental education program in general dentistry; or

(iii) Successful completion of at least two one-year advanced dental education programs in general dentistry at an accredited dental school or college approved by the board; or

(iv) Successful completion of a one-year program in operative dentistry at a dental school or college approved by the board and a one-year advanced dental education program in general dentistry at an accredited dental school or college approved by the board; and

(B) Certification by the dean of the accredited dental school where such supplementary program was taken that the candidate has achieved the same level of didactic and clinical competency as expected of a graduate of the school receiving a doctor of dental surgery (D.D.S.) or doctor of dental medicine (D.M.D.) degree.

(2) The board may establish by rule or regulation the requirements for documentation of an applicant's educational and personal qualifications for licensure.

(3) In order to be granted a license under this subsection, all applicants must pass a jurisprudence examination on the laws of this state and rules and regulations as they relate to the practice of dentistry as established or approved by the board, which shall be administered in the English language.

(b) The board may issue, in its discretion, without examination, a license to dentists for the sole purpose of practicing public health dentistry in an official state or a local health department or to render dental services to patients in state operated eleemosynary or correctional institutions, provided that these dentists possess a license in another state, are in good standing in said state, and have graduated from an accredited dental college. Such license shall be considered to be a temporary license which shall be valid for a period to be established by board rule.

(c) The cost of such teacher's, instructor's, or temporary public health license shall be established by the board.

(d) Any license issued or considered for issuance under this Code section shall be subject to the provisions set forth in Code Section 43-11-47.

(e) Application for a license under this Code section shall constitute consent for performance of a criminal background check. Each applicant who submits an application to the board for licensure agrees to provide the board with any and all information necessary to run a criminal background check, including but not limited to classifiable sets of fingerprints. The applicant shall be responsible for all fees associated with the performance of a background check.



§ 43-11-43. Fees

Each person applying for examination for a license to practice dentistry shall, at the time of making his or her application, pay to the executive director a fee to be set by the board. Each person applying for the renewal of a license or authority to practice dentistry or for the establishment of a license or authority that has been lost shall, at the time of making his or her application, pay to the executive director a fee to be set by the board. Such fee shall cover the entire service for granting or issuing licenses to practice dentistry.



§ 43-11-44. Discretionary decisions involving treatment of patients

It is a matter of public interest that all decisions involving or affecting the clinical dental treatment of a patient shall be left to the sole discretion of the licensed dentist providing treatment to the patient. The board shall be authorized to promulgate rules and regulations to supplement and ensure compliance with the requirements of this Code section.



§ 43-11-45. Registration certificates

Reserved. Repealed by Ga. L. 1983, p. 1389, § 5, effective March 29, 1983.



§ 43-11-45.1. Display of license

Every person licensed under this article shall display such license in a conspicuous place in such person's principal place of business.



§ 43-11-46. Renewal of registration; cardiopulmonary resuscitation qualification

(a) Every person licensed by the board to practice dentistry shall register biennially on the renewal date set by the board and shall pay to the executive director a registration fee which shall be set by the board. The board shall provide for penalty fees for late registration.

(b) The failure to renew a license by the end of an established penalty period shall have the same effect as a revocation of said license, subject to reinstatement only in the discretion of the board. The board may restore and reissue a license to practice dentistry pursuant to this chapter under any terms or conditions that it may deem appropriate.

(c) After 1988, as a prerequisite for license renewal, dentists shall furnish satisfactory evidence of current certification in cardiopulmonary resuscitation as may be defined by rule or regulation of the board.



§ 43-11-46.1. Continuing education requirement; waiver

(a) The board shall be authorized to require persons seeking renewal of a dental license under this chapter to complete board approved continuing education of not less than 40 hours biennially. The board shall be authorized to approve courses offered by institutions of higher learning, specialty societies, or professional organizations and to designate the number of hours required and the category in which those hours should be earned.

(b) The board shall be authorized to waive the continuing education requirement in cases of hardship, disability, or illness or under such other circumstances as the board deems appropriate.

(c) The board shall be authorized to promulgate rules and regulations to implement and ensure compliance with the requirements of this Code section.

(d) This Code section shall apply to each licensing, certification, and renewal cycle which begins after the 1990-1991 renewal.



§ 43-11-47. Refusal to grant, or revocation of, licenses; disciplining licensees; subpoenas; judicial review; investigations; immunity; failure to appear; voluntary surrender

(a) The board shall have the authority to refuse to grant a license to an applicant or to revoke the license of a dentist licensed by the board or to discipline a dentist licensed under this chapter or any antecedent law upon a finding by a majority of the entire board that the licensee or applicant has:

(1) Failed to demonstrate the qualifications or standards for a license contained in this chapter or in the rules and regulations issued by the board, pursuant to specific statutory authority; it shall be incumbent upon the applicant to demonstrate to the satisfaction of the board that he or she meets all the requirements for the issuance of a license, and, if the board is not satisfied as to the applicant's qualifications, it may deny a license without a prior hearing; provided, however, that the applicant shall be allowed to appear before the board if he or she so desires;

(2) Knowingly made misleading, deceptive, untrue, or fraudulent representations in the practice of dentistry or on any document connected therewith; or practiced fraud or deceit or intentionally made any false statement in obtaining a license to practice dentistry; or made a false statement or deceptive annual registration with the board;

(3) Been convicted of any felony or of any crime involving moral turpitude in the courts of this state or any other state, territory, or country or in the courts of the United States; as used in this subsection, the term "felony" shall include any offense which, if committed in this state, would be deemed a felony without regard to its designation elsewhere; and, as used in this subsection, the term "conviction" shall include a finding or verdict of guilty or a plea of guilty, regardless of whether an appeal of the conviction has been sought. Any licensee who is convicted under the laws of this state, the United States, or any other state, territory, or country of a felony shall be required to notify the board of conviction within ten days of the conviction. The failure to notify the board of a conviction shall be considered grounds for revocation of his or her license;

(4) Been arrested, charged, and sentenced for the commission of any felony, or any crime involving moral turpitude, where:

(A) A plea of nolo contendere was entered to the charge;

(B) First offender treatment without adjudication of guilt pursuant to the charge was granted; or

(C) An adjudication or sentence was otherwise withheld or not entered on the charge.

The plea of nolo contendere or the order entered pursuant to the provisions of Article 3 of Chapter 8 of Title 42 or other first offender treatment shall be conclusive evidence of arrest and sentencing for such crime;

(5) Had his or her license to practice dentistry revoked, suspended, or annulled by any lawful licensing dental authority other than the board; or had other disciplinary action taken against him or her by any lawful licensing dental authority other than the board; or was denied a license by any lawful licensing dental authority other than the board, pursuant to disciplinary proceedings; or was refused the renewal of a license by any lawful licensing dental authority other than the board, pursuant to disciplinary proceedings;

(6) Engaged in any unprofessional, immoral, unethical, deceptive, or deleterious conduct or practice harmful to the public, which conduct or practice materially affects the fitness of the licensee or applicant to practice dentistry, or of a nature likely to jeopardize the interest of the public, which conduct or practice need not have resulted in actual injury to any person or be directly related to the practice of dentistry but shows that the licensee or applicant has committed any act or omission which is indicative of bad moral character or untrustworthiness; unprofessional conduct shall also include any departure from, or the failure to conform to, the minimal standards of acceptable and prevailing dental practice;

(7) (A) Engaged in the practice of dentistry as an employee of any individual not licensed to practice dentistry in this state or engaged in the practice of dentistry as an officer or employee of any corporation other than one organized and existing pursuant to Chapter 10 of Title 14, "The Georgia Professional Association Act," or Chapter 7 of Title 14, the "Georgia Professional Corporation Act," or engaged in the practice of dentistry as an employee, manager, or member of any limited liability company organized and existing pursuant to Chapter 11 of Title 14 or a limited liability partnership pursuant to Chapter 8 of Title 14 other than one in which all members are licensed dentists and all professional services and professional judgment decisions are delivered by and made by licensed dentists, except as a licensed dentist or an intern or resident of a hospital or teaching institution licensed by this state.

(B) Possession of an ownership interest of a deceased licensed dentist in a limited liability company which is wholly owned by licensed dentists as described in subparagraph (A) of this paragraph shall not constitute a violation of that subparagraph if that interest is transferred to another licensed dentist member or redeemed by the limited liability company within six months after the date of death of that licensed dentist member;

(8) Reserved;

(9) Knowingly performed any act which in any way aids, assists, procures, advises, or encourages any unlicensed person or any licensee whose license has been suspended or revoked by the board to practice dentistry or to practice outside the scope of any disciplinary limitation placed upon the licensee by the board;

(10) Violated a statute, law, or any rule or regulation of this state, any other state, the board, the United States, or any other lawful authority (without regard to whether the violation is criminally punishable), which statute, law, or rule or regulation relates to or in part regulates the practice of dentistry, when the licensee or applicant knows or should know that such action is violative of such statute, law, or rule; or violated a lawful order of the board previously entered by the board in a disciplinary hearing, consent decree, or license reinstatement;

(11) Been adjudged mentally incompetent by a court of competent jurisdiction within or outside this state; any such adjudication shall automatically suspend the license of any such person and shall prevent the reissuance or renewal of any license so suspended for as long as the adjudication of incompetence is in effect;

(12) Displayed an inability to practice dentistry with reasonable skill and safety to patients or has become unable to practice dentistry with reasonable skill and safety to patients by reason of illness, use of alcohol, drugs, narcotics, chemicals, or any other type of material, or as a result of any mental or physical condition, or by reason of displaying habitual intoxication, addiction to, or recurrent personal misuse of alcohol, drugs, narcotics, chemicals, or any other type of similar substances. In enforcing this paragraph, the board may, upon reasonable grounds, require a licensee or applicant to submit to a mental or physical examination by physicians designated by the board. The results of such examination shall be admissible in any hearing before the board, notwithstanding any claim of privilege under a contrary rule of law or statute. Every person who shall accept the privilege of practicing dentistry in this state, or shall file an application for a license to practice dentistry in this state, shall be deemed to have given that person's consent to submit to such mental or physical examination and to have waived all objections to the admissibility of the results in any hearing before the board upon the grounds that the same constitutes a privileged communication. If a licensee or applicant fails to submit to such an examination when properly directed to do so by the board, unless such failure is due to circumstances beyond his or her control, the board may enter a final order upon proper notice, hearing, and proof of such refusal. Any licensee or applicant who is prohibited from practicing dentistry under this paragraph shall at reasonable intervals be afforded an opportunity to demonstrate to the board that such person can resume or begin the practice of dentistry with reasonable skill and safety to patients;

(13) Reserved;

(14) Engaged in the excessive prescribing or administering of drugs or treatment or the use of diagnostic procedures which are detrimental to the patient as determined by the customary practice and standards of the local community of licensees; or knowingly prescribed controlled drug substances or any other medication without a legitimate dental purpose; or knowingly overprescribed controlled drug substances or other medication, in light of the condition of the patient at the time of prescription; or

(15) Knowingly made any fraudulent, misleading, or deceptive statement in any form of advertising or made any statement in any advertisement concerning the quality of the dental services rendered by that dentist or any dentist associated with him or her. For purposes of this paragraph, "advertising" shall include any information communicated in a manner designed to attract public attention to the practice of the licensee.

(b) The provisions of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," with respect to emergency action by the board and summary suspension of a license are adopted and incorporated by reference into this chapter.

(c) For purposes of this Code section, the board may obtain, and is authorized to subpoena, upon reasonable grounds, any and all records relating to the mental or physical condition of a licensee or applicant, and such records shall be admissible in any hearing before the board.

(d) When the board finds that any person is unqualified to be granted a license or finds that any person should be disciplined pursuant to subsection (a) of this Code section, the board may take any one or more of the following actions:

(1) Refuse to grant or renew a license to an applicant;

(2) Administer a public or private reprimand, but a private reprimand shall not be disclosed to any person except the licensee;

(3) Suspend any license for a definite period or for an indefinite period in connection with any condition which may be attached to the restoration of said license;

(4) Limit or restrict any license as the board deems necessary for the protection of the public;

(5) Revoke any license; or

(6) Condition the penalty upon, or withhold formal disposition pending, the applicant's or licensee's submission to such care, counseling, or treatment as the board may direct.

(e) In addition to and in conjunction with the actions described in subsection (d) of this Code section, the board may make a finding adverse to the licensee or applicant but withhold imposition of judgment and penalty; or it may impose the judgment and penalty but suspend enforcement thereof and place the licensee on probation, which probation may be vacated upon noncompliance with such reasonable terms as the board may impose.

(f) Initial judicial review of a final decision of the board shall be had solely in the superior court of the county of domicile of the board.

(g) In its discretion, the board may reinstate a license which has been revoked or issue a license which has been denied or refused, following such procedures as the board may prescribe by rule; and, as a condition thereof, it may impose any disciplinary or corrective method provided in this chapter.

(h) (1) The executive director is vested with the power and authority to make, or cause to be made through employees or agents of the board, such investigations as he or she or the board or any district attorney may deem necessary or proper for the enforcement of the provisions of this chapter. Any person properly conducting an investigation on behalf of the board shall have access to and may examine any writing, document, or other material relating to the fitness of any licensee or applicant. The executive director, the president of the board, or the appointed representative of either may issue subpoenas to compel such access upon a determination that reasonable grounds exist for the belief that a violation of this chapter or any other law relating to the practice of dentistry may have taken place. Upon approval of the board, any person properly conducting an investigation on behalf of the board shall have access to and shall have the right to examine the physical premises of a dental practice.

(2) The results of all investigations initiated by the board shall be reported solely to the board, and the records of such investigations shall be kept for the board by the executive director, with the board retaining the right to have access at any time to such records. No part of any such records shall be released, except to the board, for any purpose other than a hearing before the board, nor shall such records be subject to subpoena; provided, however, that the board shall be authorized to release such records to any law enforcement agency or prosecuting attorney or to another enforcement agency or lawful licensing authority.

(3) All records relating to any patient of a licensee who is the subject of a board inquiry shall be admissible at any hearing held to determine whether a violation of this chapter has taken place, regardless of any statutory privilege; provided, however, that any documentary evidence relating to a patient shall be reviewed in camera and shall not be disclosed to the public.

(4) The board shall have the authority to exclude all persons during its deliberations on disciplinary proceedings and to discuss any disciplinary matter in private with a licensee or applicant and the legal counsel of that licensee or applicant.

(i) A person, firm, corporation, association, authority, or other entity shall be immune from civil and criminal liability for reporting or investigating the acts or omissions of a licensee or applicant which violate the provisions of subsection (a) of this Code section or any other provision of law relating to a licensee's or applicant's fitness to practice as a dentist, dental hygienist, or dental assistant or for initiating or conducting proceedings against such licensee or applicant, if such report is made or action is taken in good faith, without fraud or malice. Any person who testifies or who makes a recommendation to the board in the nature of peer review, in good faith, without fraud or malice, before the board in any proceeding involving the provisions of subsection (a) of this Code section or any other law relating to a licensee's or applicant's fitness to practice as a dentist or a dental hygienist shall be immune from civil and criminal liability for so testifying.

(j) Neither a denial of a license on grounds other than those enumerated in subsection (a) of this Code section nor the issuance of a private reprimand nor the denial of a license by reciprocity nor the denial of a request for reinstatement of a revoked license nor the refusal to issue a previously denied license shall be considered to be a contested case within the meaning of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act"; notice and hearing within the meaning of Chapter 13 of Title 50 shall not be required, but the applicant or licensee shall be allowed to appear before the board if he or she so requests.

(k) If any licensee or applicant fails to appear at any hearing after reasonable notice, the board may proceed to hear the evidence against such licensee or applicant and take action as if such licensee or applicant had been present. A notice of hearing, initial or recommended decision, or final decision of the board in a disciplinary proceeding shall be served upon the licensee or applicant by certified mail or statutory overnight delivery, return receipt requested, to the last known address of record with the board. If such material is returned marked "unclaimed" or "refused" or is otherwise undeliverable and if the licensee or applicant cannot, after diligent effort, be located, the executive director shall be deemed to be the agent for service for such licensee or applicant for purposes of this Code section, and service upon the executive director shall be deemed to be service upon the licensee or applicant.

(l) The voluntary surrender of a license shall have the same effect as a revocation of said license, subject to reinstatement in the discretion of the board.

(m) This Code section shall apply equally to all licensees or applicants whether individuals, partners, or members of any other incorporated or unincorporated associations, limited liability companies, corporations, or other associations of any kind whatsoever.

(n) All subpoenas issued pursuant to the authority granted in this chapter shall be subject to the general rules of law with respect to distance, tender of fees and expenses, and protective orders; provided, further, any motion made with respect thereto shall be made to and passed on by a judge of the superior court of the county of residence of the person to whom the subpoena is directed.



§ 43-11-48. Initiation of proceedings for violation of chapter; records

(a) Proceedings under this chapter may be initiated by the board upon its own motion or upon receipt of a signed, written complaint. A board member who forwards a complaint to the attention of the board shall not participate in any further disciplinary proceedings with respect to such applicant or licensee. Disposition of "contested cases," within the meaning of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," shall be governed by Chapter 13 of Title 50.

(b) A record of all hearings, decisions, and orders shall be kept for the board by the executive director.



§ 43-11-49. Burden of proof as to authority to practice dentistry

On the trial of anyone charged with the violation of this chapter or with the illegal practice of dentistry, it shall be incumbent on the defendant, upon proof that he or she practiced dentistry, to show that he or she had authority under the law to practice dentistry in order to exempt himself or herself from the penalty for such violation.



§ 43-11-50. Practice of dentistry without a license

Any person, firm, partnership, corporation, or other entity who practices dentistry in this state without obtaining a license to practice from the board shall be guilty of a felony and, upon conviction thereof, shall be punished by a fine of not less than $500.00 nor more than $1,000.00 or by imprisonment from two to five years, or both.



§ 43-11-51. Practicing dentistry under another's license

Any person, firm, partnership, corporation, or other entity who practices dentistry or performs any dental operation under the protection of another's license shall be guilty of a felony and, upon conviction thereof, shall be punished by a fine of not less than $500.00 nor more than $1,000.00 or by imprisonment for not less than two nor more than five years, or both.



§ 43-11-52. Volunteers in dentistry and dental hygiene; special licensing; construction

(a) This Code section shall be known and may be cited as the "Georgia Volunteers in Dentistry and Dental Hygiene Act."

(b) Notwithstanding any other provision of law, the board shall issue a special license to qualifying dentists and dental hygienists under the terms and conditions set forth in this Code section and pursuant to requirements which may be set forth in the rules and regulations of the board. The special license shall only be issued to a person who:

(1) Is retired from the practice of dentistry or dental hygiene and not currently engaged in such practice either full time or part time and has, prior to retirement, maintained full unrestricted licensure in good standing in dentistry or dental hygiene in any state; or

(2) Is currently licensed to practice dentistry or dental hygiene in any licensing jurisdiction in the United States and whose license is unrestricted and in good standing.

As used in this subsection, the term "unrestricted" means that no restrictions have been placed on the applicant's license by any board, no sanctions or disciplinary actions have been imposed by any board on the applicant, and the applicant is not under probation or suspension by any board.

(c) The special licensee shall be permitted to practice dentistry or dental hygiene only in the noncompensated employ of public agencies or institutions, not for profit agencies, not for profit institutions, nonprofit corporations, or not for profit associations which provide dentistry or dental hygiene services only to indigent patients in areas which are underserved by dentists or dental hygienists or critical need population areas of the state, as determined by the board, or pursuant to Article 8 of Chapter 8 of Title 31. The practice of dental hygiene by a dental hygienist awarded a special license under this Code section shall be governed by Code Section 43-11-74.

(d) The person applying for the special license under this Code section shall submit to the board a notarized statement from the employing agency, institution, corporation, association, or health care program on a form prescribed by the board, whereby he or she agrees unequivocally not to receive compensation for any dentistry or dental hygiene services he or she may render while in possession of the special license.

(e) The examination by the board, any application fees, and all licensure and renewal fees may be waived for the holder of the special license under this Code section.

(f) If, at the time application is made for the special license, the dentist or dental hygienist is not in compliance with the continuing education requirements established by the board for dentists or dental hygienists in this state, the dentist or dental hygienist may be issued a nonrenewable temporary license to practice for six months provided the applicant is otherwise qualified for such license.

(g) (1) Except as provided for in paragraph (2) of this subsection, the liability of persons practicing dentistry or dental hygiene under and in compliance with a special license issued under this Code section and the liability of their employers for such practice shall be governed by Code Section 51-1-29.1.

(2) The liability of persons practicing dentistry or dental hygiene pursuant to Article 8 of Chapter 8 of Title 31 under and in compliance with a special license issued under this Code section shall be governed by the provisions of such article.

(h) This Code section, being in derogation of the common law, shall be strictly construed.

(i) Application for a license under this Code section shall constitute consent for performance of a criminal background check. Each applicant who submits an application to the board for licensure agrees to provide the board with any and all information necessary to run a criminal background check, including but not limited to classifiable sets of fingerprints. The applicant shall be responsible for all fees associated with the performance of a background check.






Article 3 - Dental Hygienists

§ 43-11-70. Examination requirement; issuance of license; posting license

No person shall practice as a dental hygienist in this state until such person has passed a written and a clinical examination conducted or approved by the board. The fee for such examination shall be paid to the executive director and shall be in an amount established by the board. The board shall issue licenses and license certificates as dental hygienists to those persons who have passed the examination in a manner satisfactory to the board, and the license certificate shall be posted and displayed in the place in which the hygienist is employed.



§ 43-11-70.1. Temporary license authorized

A person who furnishes the board satisfactory proof of being currently licensed to practice as a dental hygienist in another state and who has applied for, paid the fee for, and been authorized by the board to take the examination required by Code Section 43-11-70 shall be issued a temporary license to practice as a dental hygienist in this state. The temporary license shall be valid from the date of issuance until the results of the first examination scheduled for the applicant are released. If the applicant fails the examination or fails to appear at the examination, the temporary license shall automatically become invalid. No such temporary license shall be issued more than one time nor shall a temporary license be issued to an applicant who has previously failed the examination. If the applicant passes the examination, the temporary license shall remain valid until a license is issued. A temporary license shall be posted and displayed in the place in which the dental hygienist is employed.



§ 43-11-71. Qualifications of applicants for license; criminal background check

(a) No person shall be entitled to or be issued such license as set out in Code Section 43-11-70 unless such person is at least 18 years of age, of good moral character, and a graduate of a dental hygiene program recognized by the board and accredited by the Commission on Dental Accreditation of the American Dental Association (ADA) or its successor agency which is operated by a school or college accredited by an institutional accrediting agency recognized by the United States Department of Education whose curriculum is at least two academic years of courses at the appropriate level and at the completion of which an associate or baccalaureate degree is awarded.

(b) Application for a license under Code Section 43-11-70 shall constitute consent for performance of a criminal background check. Each applicant who submits an application to the board for licensure agrees to provide the board with any and all information necessary to run a criminal background check, including but not limited to classifiable sets of fingerprints. The applicant shall be responsible for all fees associated with the performance of a background check.



§ 43-11-71.1. Application for license to practice dental hygiene by credentials; procedure; criminal background check; expiration of license

(a) (1) Applicants for a license to practice dental hygiene by credentials must have received a dental hygiene degree from a dental hygiene school or program accredited by the Commission on Dental Accreditation of the American Dental Association (ADA) or its successor agency, if any, and approved by the board. Applicants must also provide proof of full-time clinical practice, as defined by the board; full-time faculty practice, as defined by the board; or a combination of both for the last two preceding years and hold an active dental hygiene license in good standing from another state.

(2) The board may establish by rule or regulation the requirements for documentation of an applicant's educational and personal qualifications for licensure.

(3) In order to be granted a license under this Code section, all applicants must have passed a clinical examination given by a state or regional testing agency approved by the board and a jurisprudence examination on the laws of this state and rules and regulations as they relate to the practice of dental hygiene as established or approved by the board, which shall be administered in the English language.

(4) The board may establish additional licensure requirements by rule and regulation.

(b) All applications to the board for a license by credentials shall be made through the executive director, who shall then submit all such applications to the board. The fee for licensure by credentials shall be paid to the executive director and shall be in an amount established by the board.

(c) Subject to the provisions of Code Section 43-11-72, an applicant who has met the requirements of this Code section shall be granted a license to practice as a dental hygienist.

(d) Application for a license under this Code section shall constitute consent for performance of a criminal background check. Each applicant who submits an application to the board for licensure agrees to provide the board with any and all information necessary to run a criminal background check, including but not limited to classifiable sets of fingerprints. The applicant shall be responsible for all fees associated with the performance of a background check.

(e) Upon receipt of license, the applicant by credentials must establish active practice, as defined by rules and regulations of the board, in this state within two years of receiving such license under this Code section or the license shall be automatically revoked.



§ 43-11-72. Corrective action against licensee

The board shall have the authority to refuse to grant, to revoke, or to discipline the license of any licensed dental hygienist in this state based upon any ground or violation enumerated in Code Section 43-11-47, in the same manner and to the same extent as such Code section applies to licenses of dentists, unless the application of any such provision would not be appropriate to the license of a dental hygienist, in accordance with the sanctions, standards, and procedures set forth in that Code section, or for violation of Code Section 43-11-74 or any other law or rule relating to the practice of dental hygiene, in accordance with the sanctions, standards, and procedures set forth in Code Section 43-11-47.



§ 43-11-73. Renewal; cardiopulmonary resuscitation qualification

(a) Every person licensed by the board to practice dental hygiene shall register biennially on the renewal date set by the executive director and shall pay to the executive director a registration fee which shall be set by the board. The board shall provide for penalty fees for late registration.

(b) The failure to renew a license by the end of an established penalty period shall have the same effect as a revocation of said license, subject to reinstatement only in the discretion of the board. The board may restore and reissue a license to practice dental hygiene pursuant to this chapter under any terms or conditions that it may deem appropriate.

(c) After 1988, as a prerequisite for license renewal, dental hygienists shall furnish satisfactory evidence of current certification in cardiopulmonary resuscitation, as may be defined by rule or regulation of the board.



§ 43-11-73.1. Continuing education requirement; waiver; rules and regulations

(a) The board shall be authorized to require persons seeking renewal of a dental hygienist license to complete board approved continuing education of not less than 22 hours biennially. The board shall be authorized to approve courses offered by institutions of higher learning and professional organizations. At least 15 hours of continuing education in each renewal cycle shall be scientifically based.

(b) The board shall be authorized to waive the continuing education requirements in cases of hardship, disability, or illness or under such other circumstances as the board deems appropriate.

(c) The board shall be authorized to promulgate rules and regulations to implement and ensure compliance with the requirements of this Code section.

(d) This Code section shall apply to each licensing, certification, and renewal cycle which begins after the 1990-1991 renewal.



§ 43-11-74. Direct supervision required; scope of duties; exceptions to required supervision for dental screenings

(a) Dental hygienists shall perform their duties only under the direct supervision of a licensed dentist. No dental hygienist shall diagnose, prescribe, determine the initial dosage, or increase the initial dosage of nitrous oxide, practice dentistry or do any kind of dental work other than to remove calcareous deposits, secretions, and stains from the surfaces of the teeth, to apply ordinary wash or washes of a soothing character, and to perform those acts, services, procedures, and practices which the board shall prescribe by rule or regulation. The board shall not delegate to dental hygienists the authority to administer local anesthesia, except that this restriction shall automatically expire July 1, 1992.

(b) After meeting such additional education and training requirements as the board may require by rule or regulation, a dental hygienist may perform such other acts, practices, services, or procedures under the direct supervision of a licensed dentist, which the board may prescribe by rule or regulation subject, however, to the limitations set forth in subsection (a) of this Code section.

(c) The requirement of direct supervision shall not apply to the educational training of dental hygiene students at an institution approved by the board and the Commission on Dental Accreditation of the American Dental Association, or its successor agency, when such instruction is carried out under such degree of supervision by a licensed dentist as the board may prescribe by rule or regulation.

(d) The requirement of direct supervision shall not apply to the performance of dental hygiene duties at approved dental facilities of the Department of Public Health, county boards of health, or the Department of Corrections. The board shall provide by rule or regulation for criteria for approval of such facilities and for the appropriate degree of supervision by a licensed dentist over dental hygienists performing duties in such facilities.

(e) (1) As used in this subsection, the term "dental screening" means a visual assessment of the oral cavity without the use of X-rays, laboratory tests, or diagnostic models to determine if it appears that a more thorough examination and diagnosis should be conducted by a dentist.

(2) The requirement of direct supervision shall not apply to the performance of dental hygienists providing dental screenings in settings which include schools, hospitals, and clinics and state, county, local, and federal public health programs. Other health fair settings must be preapproved by the board.

(3) Each person who receives a dental screening pursuant to this subsection, or the parent or legal guardian if the person is a minor, must be informed in writing of the purpose and limitations of a dental screening and advised to seek a more thorough examination by a dentist to determine whether or not problems exist that might not be discovered in a screening. There shall be no fees charged for providing a dental screening pursuant to this subsection except for dental screenings provided by employees of the Department of Public Health or county boards of health. These fees must be paid directly to that department or county board of health and not to the individual who performs the dental screening.



§ 43-11-75. Applicability of article

This article shall not apply to licensed dentists, nor shall this article apply to physicians licensed in this state in extracting teeth or performing surgical operations and in charging therefor or to accredited schools of dentistry.



§ 43-11-76. Unlicensed practice of dental hygiene

Any person who engages in the practice of dental hygiene without first having obtained a license therefor shall be guilty of a misdemeanor.






Article 4 - Dental Assistants

§ 43-11-80. Acts, services, practices, and procedures authorized

(a) A dental assistant is one, other than a licensed dentist or licensed dental hygienist, who is employed to assist a licensed dentist by performing those acts, services, practices, and procedures as may be prescribed by rule or regulation of the board.

(b) After meeting such additional education and training requirements as the board may require by rule or regulation, a dental assistant may perform such other acts, practices, services, or procedures, under the direct supervision of a licensed dentist, which the board may prescribe by rule or regulation.



§ 43-11-81. Direct supervision required

Dental assistants shall perform their duties only under the direct, personal supervision of a licensed dentist. No dental assistant shall practice dentistry, dental hygiene, or do any kind of dental work other than those acts, services, procedures, and practices prescribed by rule or regulation of the board.



§ 43-11-82. Exceptions to application of article

This article shall not apply to licensed dentists or dental hygienists, nor shall this article apply to physicians licensed in this state in extracting teeth or performing surgical operations and in charging therefor or to accredited schools of dentistry.









Chapter 11A - Dietetics Practice Act

§ 43-11A-1. Short title

This chapter shall be known and may be cited as the "Dietetics Practice Act."



§ 43-11A-2. Purpose of chapter

The General Assembly acknowledges that the application of scientific knowledge relating to nutrition is important in the treatment of disease and in the attainment and maintenance of health; and acknowledges further that the rendering of sound dietetic or nutrition services in hospitals, nursing homes, school districts, health departments, private practice and consultation, and in other settings requires trained and competent professionals. It is declared, therefore, to be the purpose of this chapter to protect the health, safety, and welfare of the public by providing for the licensure and regulation of the activities of persons engaged in dietetic practice.



§ 43-11A-3. Definitions

As used in this chapter, the term:

(1) "Advertise" means, but is not limited to, the issuing of or causing to be distributed any card, sign, or other device or the causing or permitting any sign or marking on or in any building or structure or in any newspaper, magazine, or directory or announcement on radio or announcement or display on television.

(2) "Applicant" means any person seeking a license under this chapter.

(3) "Board" means the Georgia Board of Examiners of Licensed Dietitians established by this chapter.

(4) "Dietetic practice" or "dietetics" means the integration and application for compensation of principles derived from the sciences of nutrition, biochemistry, food, physiology, management, and behavioral and social sciences to achieve and maintain client health through the provision of nutrition care services, which shall include:

(A) Assessing the nutritional needs of individuals and groups based upon appropriate biochemical, anthropometric, physical, and dietary data to determine nutrient needs and recommend appropriate intake including enteral and parenteral nutrition;

(B) Establishing priorities, goals, and objectives which meet nutritional needs and are consistent with available resources;

(C) Providing dietetic nutrition counseling by advising and assisting individuals or groups on appropriate nutritional intake by integrating information from the nutritional assessment with information on food and other sources of nutrients and meal preparation consistent with cultural background and socioeconomic status;

(D) Developing, implementing, and managing nutrition care delivery systems; and

(E) Evaluating, making changes in, and maintaining standards of quality in food and nutrition care services.

As used in this chapter, the terms "dietetic practice," "dietetics," and "medical nutrition therapy" are interchangeable.

(5) "Dietitian" means a person duly licensed under this chapter to practice dietetics. As used in this chapter, the terms "dietitian" and "dietetic counselor" are interchangeable.

(6) "Provisionally licensed dietitian" means a person provisionally licensed under this chapter.

(7) "Registered dietitian" means a person registered by the Commission on Dietetic Registration of the American Dietetic Association.



§ 43-11A-4. Creation of board

(a) There is created the Georgia Board of Examiners of Licensed Dietitians. The board shall consist of seven members as follows:

(1) Six members shall be dietitians with at least one member from each of the following areas of dietetic practice: clinical dietetics; community or public health dietetics; an educator on the faculty of a college or university specializing in the field of dietetics; and the private practice of dietetics; and

(2) One member shall represent the public at large.

(b) The Georgia Board of Examiners of Licensed Dietitians existing immediately prior to July 1, 1994, is continued in existence and shall continue to consist of seven members to be appointed by the Governor with the confirmation of the Senate. Members of the board shall take office on the first day of July immediately following the expired terms of that office and shall serve for a term of four years and until their successors are appointed and qualified. Those persons serving as members of the board immediately prior to July 1, 1994, shall continue to serve out their respective terms of office and until their respective successors are appointed and qualified. Any person appointed to the board when the Senate is not in session may serve on the board without Senate confirmation until the Senate acts on that appointment. No member shall serve on the board for more than two consecutive terms. Any vacancy shall be filled by the Governor subject to confirmation of the Senate.

(c) All members of the board shall be reimbursed as provided for in subsection (f) of Code Section 43-1-2.

(d) All members of the board shall take the constitutional oath of office.



§ 43-11A-5. Qualifications, appointment, and removal of board members

(a) Professional members of the board shall:

(1) Be citizens of the United States and residents of this state;

(2) Have engaged in the dietetic practice for compensation for not less than five years; and

(3) Be licensed under this chapter.

(b) Consumer members of the board shall be appointed by the Governor from the public at large, shall be citizens of the United States and residents of this state, and shall have no connection whatsoever with dietetic practice.

(c) The Governor may remove members of the board, after notice and opportunity for hearing, for incompetence, neglect of duty, unprofessional conduct, conviction of any felony, failure to meet the qualifications of this chapter, or committing any act prohibited by this chapter.



§ 43-11A-6. Election of officers; meetings of board

The board shall meet annually and shall elect from its members a chairperson, vice chairperson, and any other officers as deemed necessary who shall hold office according to the rules adopted by the board. In addition to its annual meeting, the board shall hold at least two other meetings each year as provided by the rules adopted by the board.



§ 43-11A-7. Powers of board

This board shall have the power to:

(1) Enforce the provisions of this chapter, and it shall be granted all of the necessary duties, powers, and authority to carry out this responsibility;

(2) Draft, adopt, amend, repeal, and enforce such rules as it deems necessary for the administration and enforcement of this chapter in the protection of public health, safety, and welfare;

(3) License duly qualified applicants by examination, endorsement, or reinstatement;

(4) Implement the disciplinary process;

(5) Enforce qualifications for licensure;

(6) Set standards for competency of licensees continuing in or returning to practice;

(7) Issue orders when a license is surrendered to the board while a complaint, investigation, or disciplinary action against such license is pending;

(8) Adopt, revise, and enforce rules regarding the advertising by licensees including, but not limited to, rules to prohibit false, misleading, or deceptive practices;

(9) Adopt, publish in print or electronically, and enforce a code of ethics;

(10) Establish examination and licensing fees;

(11) Request and receive the assistance of state educational institutions or other state agencies;

(12) Prepare information of consumer interest describing the regulatory functions of the board and describing the procedures by which consumer complaints are filed with and resolved by the board. The board shall make the information available to the general public and appropriate state agencies;

(13) Establish continuing education requirements; and

(14) Adopt a seal which shall be affixed only in such manner as prescribed by the board.



§ 43-11A-8. Grant of license without examination

The board may grant, upon application and payment of proper fees, a license without examination to a person who, at the time of application, either:

(1) Holds a valid license as a licensed dietitian issued by another state, political territory, or jurisdiction acceptable to the board if, in the board's opinion, the requirements for that license are substantially equal to or greater than the requirements of this chapter; or

(2) Presents evidence satisfactory to the board that the applicant is registered as a registered dietitian by the Commission on Dietetic Registration of the American Dietetic Association or its successor organization.



§ 43-11A-9. Eligibility for license

Each applicant for a license as a dietitian shall be at least 18 years of age, shall have submitted a completed application upon a form and in such manner as the board prescribes, accompanied by applicable fees, and shall be in compliance with the following requirements:

(1) Receipt of a baccalaureate or higher degree from a college or university accredited by the Southern Association of Schools and Colleges or any other regional accreditation agency with a major course of study in dietetics, human nutrition, food and nutrition, nutrition education, or food systems management;

(2) Satisfactory completion of a documented, supervised experience component in dietetic practice of not less than 900 hours supervised by a licensed dietitian or registered dietitian as prescribed by the board;

(3) Successful completion of an examination as required by Code Section 43-11A-13; and

(4) Completion of such other requirements as may be prescribed by the board.



§ 43-11A-10. Provisional permits

A provisional permit to practice as a provisionally licensed dietitian under the supervision of a dietitian may be issued by the board upon the filing of an application with appropriate fees and submission of evidence of successful completion of a substantial portion of the requirements for licensure as provided by Code Section 43-11A-9, at the discretion of the board. The permit shall be issued for one year and may be renewed at the discretion of the board for a length of time determined by the board. A renewal fee may be required by the board to maintain a provisional license.



§ 43-11A-11. Power of board to require applications be made under oath

The board may require that all applications be made under oath.



§ 43-11A-12. Notification of applicants of acceptance or rejection

After evaluation of an application and other evidence submitted, the board shall notify each applicant that the application and evidence submitted are satisfactory and accepted or unsatisfactory and rejected. If rejected, the notice shall state the reasons for the rejection.



§ 43-11A-13. Examinations

(a) Examinations to determine competence shall be administered to qualified applicants at least twice each calendar year. The examinations may be administered by a national testing service. The board shall prescribe or develop the examinations which may include an examination given by the Commission on Dietetic Registration of the American Dietetic Association or any other examination approved by two-thirds' vote of the board.

(b) The board shall notify each examinee of the results of the examination.



§ 43-11A-14. Surrender of license on demand; display requirement; notice of change of address; renewal; inactive status

(a) A license issued by the board is the property of the board and must be surrendered on demand.

(b) The licensee shall display the license certificate in an appropriate and public manner.

(c) The licensee shall inform the board of any change of address.

(d) The license shall be renewed biennially if the licensee is not in violation of this chapter at the time of application for renewal and if the applicant fulfills current requirements of continuing education as established by the board.

(e) Each person licensed under this chapter is responsible for renewing his or her license before the expiration date.

(f) Under procedures and conditions established by the board, a licensee may request that his or her license be declared inactive. The licensee may apply for active status at any time and upon meeting the conditions set by the board shall be declared active.



§ 43-11A-15. Refusal, suspension, or revocation of license; other disciplinary actions

The board may refuse to grant or renew a license to an applicant; administer a public or private reprimand, but a private reprimand shall not be disclosed to any person except the licensee; suspend any licensee for a definite period or for an indefinite period in connection with any condition which may be attached to the restoration of said license; limit or restrict any licensee as the board deems necessary for the protection of the public; revoke any license; condition the penalty upon, or withhold formal disposition pending, the applicant's or licensee's submission to such care, counseling, or treatment as the board may direct; or impose a fine not to exceed $500.00 for each violation of a law, rule, or regulation relating to the profession regulated by this chapter upon a finding by a majority of the entire board that the licensee or applicant has:

(1) Failed to demonstrate the qualifications or standards for a license contained in this Code section or under the laws, rules, or regulations under which licensure is sought or held; it shall be incumbent upon the applicant to demonstrate to the satisfaction of the board that said applicant meets all the requirements for the issuance of a license, and, if the board is not satisfied as to the applicant's qualifications, it may deny a license without a prior hearing; provided, however, that the applicant shall be allowed to appear before the board if he or she so desires;

(2) Knowingly made misleading, deceptive, untrue, or fraudulent representations in the practice of a business or profession licensed under this title or on any document connected therewith; or practiced fraud or deceit or intentionally made any false statement in obtaining a license to practice the licensed business or profession; or made a false statement or deceptive registration with the board;

(3) Been convicted of any felony or of any crime involving moral turpitude in the courts of this state or any other state, territory, or country or in the courts of the United States; as used in this paragraph and paragraph (4) of this Code section, the term "felony" shall include any offense which, if committed in this state, would be deemed a felony, without regard to its designation elsewhere; and, as used in this paragraph, the term "conviction" shall include a finding or verdict of guilty or a plea of guilty, regardless of whether an appeal of the conviction has been sought;

(4) Been arrested, charged, and sentenced for the commission of any felony, or any crime involving moral turpitude, where:

(A) A plea of nolo contendere was entered to the charge;

(B) First offender treatment without adjudication of guilt pursuant to the charge was granted; or

(C) An adjudication or sentence was otherwise withheld or not entered on the charge.

The plea of nolo contendere or the order entered pursuant to the provisions of Article 3 of Chapter 8 of Title 42, relating to probation of first offenders, or other first offender treatment shall be conclusive evidence of arrest and sentencing for such crime;

(5) Had his or her license to practice a business or profession licensed under this title revoked, suspended, or annulled by any lawful licensing authority other than the board; or had other disciplinary action taken against him or her by any such lawful licensing authority other than the board; or was denied a license by any such lawful licensing authority other than the board, pursuant to disciplinary proceedings; or was refused the renewal of a license by any such lawful licensing authority other than the board, pursuant to disciplinary proceedings;

(6) Engaged in any unprofessional, immoral, unethical, deceptive, or deleterious conduct or practice harmful to the public, which conduct or practice materially affects the fitness of the licensee or applicant to practice a business or profession licensed under this title, or of a nature likely to jeopardize the interest of the public, which conduct or practice need not have resulted in actual injury to any person or be directly related to the practice of the licensed business or profession but shows that the licensee or applicant has committed any act or omission which is indicative of bad moral character or untrustworthiness; unprofessional conduct shall also include any departure from, or the failure to conform to, the minimal standards of acceptable and prevailing practice of the business or profession licensed under this title;

(7) Knowingly performed any act which in any way aids, assists, procures, advises, or encourages any unlicensed person or any licensee whose license has been suspended or revoked by a professional licensing board to practice a business or profession licensed under this title or to practice outside the scope of any disciplinary limitation placed upon the licensee by the board;

(8) Violated a statute, law, or any rule or regulation of this state, any other state, the professional licensing board regulating the business or profession licensed under this title, the United States, or any other lawful authority, without regard to whether the violation is criminally punishable, which statute, law, or rule or regulation relates to or in part regulates the practice of a business or profession licensed under this title, when the licensee or applicant knows or should know that such action is violative of such statute, law, or rule or regulation; or violated a lawful order of the board previously entered by the board in a disciplinary hearing, consent decree, or license reinstatement;

(9) Been adjudged mentally incompetent by a court of competent jurisdiction within or outside of this state; any such adjudication shall automatically suspend the license of any such person and shall prevent the reissuance or renewal of any license so suspended for as long as the adjudication of incompetence is in effect; or

(10) Displayed an inability to practice a business or profession licensed under this title with reasonable skill and safety to the public or has become unable to practice the licensed business or profession with reasonable skill and safety to the public by reason of illness, use of alcohol, drugs, narcotics, chemicals, or any other type of material.



§ 43-11A-16. License requirement; registered dieticians

(a) Only a person licensed or otherwise authorized to practice under this chapter shall be engaged in dietetic practice or use the title "dietitian" or use the letters "LD" or any facsimile thereof or represent himself or herself to the public as a dietitian.

(b) Notwithstanding any other provisions of this Code section, a person duly registered as a registered dietitian shall have the right to use the title "registered dietitian," the designation "RD," or any facsimile thereof.

(c) Any person violating the provisions of subsection (a) of this Code section shall be guilty of a misdemeanor.



§ 43-11A-17. Applicability of "Georgia Administrative Procedure Act."

Proceedings under this chapter shall be governed by Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 43-11A-18. Exceptions

Nothing in this chapter shall be construed to affect or prevent:

(1) A student enrolled in an approved academic program in dietetics from engaging in the practice of dietetics under the supervision of a dietitian; or a dietetic technician, certified dietary manager, or dietetic aide in a health care facility from providing nutrition services under the supervision of or in consultation with a dietitian;

(2) A dietitian who is serving in the armed forces of the United States or any other federal agency from engaging in the practice of dietetics, provided that such practice is related to service or employment;

(3) Persons licensed to practice the professions of dentistry, medicine, osteopathy, chiropractic, nursing, or pharmacy from engaging in the practice of dietetics when incidental to the practice of their profession, except that such persons may not use the title "dietitian";

(4) A nonresident registered dietitian from practicing dietetics in this state for five days without a license or up to 30 days per year with licensure from another state if the requirements for licensure are substantially equal to the requirements contained in this chapter;

(5) Employees of a department, agency, or division of state, county, or local government from engaging in the practice of dietetics within the discharge of official duties when such practice is directed by or in consultation with a dietitian licensed under this chapter;

(6) Persons who were engaged in dietetic practice prior to July 1, 1994, but the prohibition of Code Section 43-11A-16 shall apply to such persons on and after July 1, 1995;

(7) Persons who provide weight control services, provided the weight control program has been reviewed by, consultation is available from, and no program change can be initiated without the prior approval of either a dietitian licensed under this chapter, a dietitian licensed in another state which has licensure requirements which are substantially equal to the requirements contained in this chapter, or a registered dietitian;

(8) Persons from marketing or distributing food, disseminating information on food, food materials, dietary or food supplements, or minerals or herbs, including but not limited to operators and employees of health food stores or other licensed businesses which sell such products, provided that such persons shall not engage in the oral or written explanation of the historical use, benefit, or preparation of such products which is intentionally deceptive or fraudulent, and such persons shall not furnish specific nutrition information related to such products which is deceptive or fraudulent. Persons included in this paragraph shall not use the title "dietitian" and shall not designate themselves by any other term or title which implies that such persons are licensed under this chapter;

(9) The practice of the tenets of any religion, sect, or denomination whatsoever, provided that a member of such religion, sect, or denomination shall not use the title "dietitian" and shall not designate himself or herself by any other term or title which implies that such member is engaged in dietetic practice; or

(10) Persons with a master's or doctorate degree from any regionally accredited college or university with a major course of study in human nutrition, food and nutrition, dietetics, food systems management, or nutrition education, or persons with a doctorate degree from a regionally accredited college or university with a major course of study in nutritional biochemistry, provided that such persons shall not use the title "dietitian."



§ 43-11A-19. Eligibility of nutritionists for license

A person who does not meet the requirements for licensure under this chapter but who has been employed as a nutritionist under the state or a county merit system for at least five years prior to July 1, 1993, and who makes application for licensure as a dietitian prior to July 1, 1995, may be granted a license as a dietitian if he or she pays the required fee and complies with the continuing education requirements established by the board.






Chapter 12 - Disabled Veterans and Blind Persons Engaging in Peddling, Operating Businesses, or Practicing Professions

§ 43-12-1. Exemption from payment of occupation tax, administrative fee, or regulatory fee

Subject to the limitations provided in this chapter, the following classes of persons may peddle, conduct business, or practice the professions and semiprofessions in any county or municipality in this state without paying an occupation tax, administrative fee, or regulatory fee for the privilege of so doing, provided such person receives a certificate of exemption issued by the commissioner of veterans service:

(1) Any disabled veteran of any war or armed conflict in which any branch of the armed forces of the United States engaged, whether under United States command or otherwise;

(2) Any blind person; or

(3) Any veteran of peace-time service in the United States armed forces who has a physical disability incurred during the period of such service.



§ 43-12-2. Qualifications; proof of blindness or disability

(a) No person shall be entitled to an exemption from occupation taxes, administrative fees, or regulatory fees which would otherwise be required to peddle, conduct business, or practice the professions or semiprofessions under this chapter until it has been made to appear to the issuing authority that the person making application therefor is a resident of this state and that the income of such person is such that he or she is not liable for the payment of state income taxes.

(b) Blind persons must furnish satisfactory proof of their blindness to the issuing authority.

(c) A war veteran must furnish satisfactory proof that he or she has a physical disability which is disabling to the extent of 10 percent or more; that his or her service in the armed forces of the United States was terminated under conditions other than dishonorable; and that his or her service or some part thereof was rendered during a war period as defined by an act of the Congress of the United States, approved March 20, 1933, entitled "An Act to Maintain the Credit of the United States," and commonly known as Public Law No. 2, 73rd Congress; or that some part of his or her service was rendered on or after December 7, 1941, and before December 31, 1946; or that some part of his or her service was rendered on or after June 27, 1950, and before January 31, 1955; or that some part of his or her service was rendered on or after August 5, 1964, and before May 8, 1975. Proof of such 10 percent disability shall be established upon the written certificate of two physicians as to such disability, or by a letter or other written evidence from the United States Department of Veterans Affairs or the Department of Veterans Service stating the degree of disability, or by written evidence from the branch of the armed forces of the United States in which such veteran served.

(d) A veteran of peace-time service in the United States armed forces must furnish proof that he or she has a physical disability to the extent of 25 percent or more incurred in the line of duty during the period of such service by a letter or other evidence from the United States Department of Veterans Affairs or the Department of Veterans Service stating the degree of disability or by written evidence from the branch of the armed forces of the United States in which such veteran served and that his or her service in the armed forces of the United States was terminated under conditions other than dishonorable.



§ 43-12-3. Application for certificate of eligibility; ten-year period of validity

All persons within the groups enumerated in Code Section 43-12-1 seeking a certificate of exemption from the payment of occupation taxes, administrative fees, or regulatory fees for peddling, conducting a business, or practicing a profession or semiprofession must first make application to the judge of the probate court of the county in which he or she resides for a certificate of eligibility. Each applicant shall make an affidavit before the judge of the probate court that he or she is not subject to payment of any income taxes to this state. Upon receipt of the evidence required in Code Section 43-12-2 and the execution of the affidavit required by this Code section, the judge of the probate court shall issue a certificate of eligibility stating that the applicant has furnished the proof required for the issuance of a certificate of exemption required by the commissioner of veterans service. Such certificate of eligibility shall be valid for a period of ten years from the date of issue.



§ 43-12-4. Description of proposed business

All persons eligible for a certificate of exemption to be issued by the commissioner of veterans service shall state in their application filed with the commissioner of veterans service the kind of business to be operated and the place where such business is proposed to be carried on; and only the business described in the application shall be exempt from the payment of state, county, and municipal business or occupation taxes or administrative fees and regulatory fees imposed by local governments. No person shall operate in his or her own name any other business than that described in his or her application filed with the commissioner of veterans service.



§ 43-12-5. Certificate of eligibility as prima-facie evidence of right to a certificate of exemption; requirement of additional proof; rules and regulations as to certificates of exemption

The certificates of eligibility issued by any of the judges of the probate courts of this state shall be prima-facie evidence of the right of the holder thereof to a certificate of exemption to be issued by the commissioner of veterans service. However, the commissioner of veterans service may require additional proof when such commissioner has reason to believe that any applicant is not entitled to the exemptions provided for in this chapter. The commissioner of veterans service shall make and prescribe reasonable rules and regulations not inconsistent with this chapter governing the issuance of certificates of exemption.



§ 43-12-6. Cancellation or suspension of certificates of exemption

The commissioner of veterans service may cancel or suspend certificates of exemption at any time when it shall appear that the holder has become physically or financially ineligible to claim the exemption, that the certificate of exemption was procured through fraud or mistake, or that the person to whom such certificate was issued has permitted another to enjoy the benefits of such exemption. Any suspension or cancellation of the certificate of exemption may be made only after affording the person concerned an opportunity to be heard either by counsel or pro se. Service of ten days' written notice of the time and place the commissioner of veterans service expects to hear and determine the question of such suspension or cancellation shall be deemed sufficient notice when delivered by registered or certified mail or statutory overnight delivery or by any sheriff, deputy sheriff, marshal, constable, or police officer of any county or municipality of this state; and evidence of such service shall be deemed sufficient on proof of the receipt by the person concerned of the registered or certified item in which notice has been mailed or the return of service of any other officer.



§ 43-12-7. Payment of income taxes by applicants for exemption

The commissioner of veterans service, upon request of the mayor or other executive officer of any municipality of this state, shall furnish such municipality with information as to the payment of income taxes by applicants for exemption under this chapter.



§ 43-12-8. Restrictions on businesses, professions, or semiprofessions which may be engaged in

No person qualifying for a certificate of exemption under this chapter shall be licensed to peddle any item, conduct any business, or practice any profession or semiprofession which is prohibited by law. No person shall be licensed under this chapter to deal in or peddle intoxicating drinks; to operate a billiard, pool, or other table of like character; to deal in futures; or to carry on a business of pawnbroker or auctioneer.



§ 43-12-9. Utilization of certificate of exemption by person other than lawful holder

No person receiving a certificate of exemption from the commissioner of veterans service shall allow the use of his or her name or the use of his or her certificate by any other person for carrying on any business or profession in this state for the purpose of avoiding any tax levied by the state or any county or municipality in this state. Any person allowing his or her certificate of exemption to be used in violation of this Code section shall be subject to having his or her certificate canceled by the commissioner of veterans service. Any person attempting to operate any business or profession under a certificate of exemption issued under this chapter who is not the true and lawful holder of such certificate shall be guilty of a misdemeanor.






Chapter 12A - Ignition Interlock Device Providers

§ 43-12A-1. Short title

This chapter shall be known and may be cited as the "Ignition Interlock Device Providers Act."



§ 43-12A-2. Definitions

As used in this chapter, the term:

(1) "Commissioner" means the commissioner of driver services.

(2) "Department" means the Department of Driver Services acting directly or through its duly authorized officers and agents.

(3) "Ignition interlock device" means a constant monitoring device certified by the commissioner which prevents a motor vehicle from being started at any time without first determining the equivalent blood alcohol concentration of the operator through the taking of a deep lung breath sample. The system shall be calibrated so that the motor vehicle may not be started if the blood alcohol concentration of the operator, as measured by the device, exceeds 0.02 grams or if the sample is not a sample of human breath.

(4) "Provider center" means a facility established for the purpose of providing and installing ignition interlock devices when their use is required by or as a result of an order of a court.



§ 43-12A-3. License to operate a provider center

No person shall operate a provider center or engage in the practice of providing, installing, or monitoring ignition interlock devices unless a license therefor has been secured from the department.



§ 43-12A-4. Requirements for operating a provider center

(a) Every person who desires to operate a provider center shall meet the following requirements:

(1) Maintain an established place of business in the state which is open to the public;

(2) Maintain a general liability policy of insurance, including products and completed operations, with not less than $50,000.00 of combined single limits, with an insurance carrier authorized by the Commissioner of Insurance to write policies in the state. Evidence of such insurance coverage, in the form of a certificate from the insurance carrier, shall be filed with the department; and such certificate shall stipulate that the insurance shall not be canceled except upon ten days' prior written notice to the department;

(3) Provide a continuous surety bond in the principal sum of $10,000.00 for the protection of the contractual rights of individuals required to maintain an ignition interlock device in such form as will meet with the approval of the department and written by a company authorized to do business in this state; provided, however, that the aggregate liability of the surety for all breaches of the condition of the bond in no event shall exceed the principal sum of $20,000.00 per location, and a single bond at such rate for all locations separately licensed and operated by the same person may be provided in satisfaction of this paragraph. The surety on any such bond may cancel such bond on giving 30 days' notice thereof in writing to the department and shall be relieved of liability for any breach of any condition of the bond which occurs after the effective date of cancellation;

(4) Have the equipment and knowledge necessary to provide, install, and monitor ignition interlock devices as prescribed by the department; and

(5) Pay to the department an application fee of $250.00.

(b) The department shall conduct a records check for any applicant for certification as a provider center operator. Each applicant shall submit two sets of classifiable fingerprints to the department. The department shall transmit both sets of fingerprints to the Georgia Crime Information Center, which shall submit one set of fingerprints to the Federal Bureau of Investigation for a search of bureau records and an appropriate report and shall retain one set of fingerprints and promptly conduct a search of state records. After receiving a report from the Georgia Crime Information Center and the Federal Bureau of Investigation, the department shall determine whether the applicant may be licensed. The applicant shall be responsible for any fee or other charge allowed by law or rule or regulation promulgated by the department, the Georgia Crime Information Center, or the Federal Bureau of Investigation for the submission, processing, and review of such fingerprints.

(c) No applicant shall be licensed or certified who does not meet the requirements set forth in Code Section 43-12A-6.



§ 43-12A-5. Provider not to operate under any name deceptively similar to another; franchising or licensing to another licensed provider; restrictions on certain individuals having stake in provider center

(a) No provider center shall be permitted to use, adopt, or conduct any business under any name that is like or deceptively similar to any name of a Georgia corporation registered with the Secretary of State.

(b) This Code section shall not prohibit the franchising or licensing of any part or all of the name of a provider center by the owner of the rights therein to another licensed provider center.

(c) A judicial officer, community supervision officer, law enforcement officer, or other officer or employee of a court or any person employed by a private company which has contracted to provide private probation services for misdemeanor cases, or any employee of the Department of Driver Services or the Department of Behavioral Health and Developmental Disabilities, and any immediate family member thereof shall be prohibited from owning, operating, being employed by, acting as an agent or servant for, or having a financial interest in any provider center.



§ 43-12A-6. Acts disqualifying person from operating provider center or engaging in practice of providing, installing, or monitoring ignition interlock devices

Every person who desires to operate a provider center or to engage in the practice of providing, installing, or monitoring ignition interlock devices:

(1) Shall not have knowingly made misleading, deceptive, untrue, or fraudulent representations in the practice of a business or profession licensed under this title or on any document connected therewith; or practiced fraud or deceit or intentionally made any false statement in obtaining a license to practice the licensed business or profession; or made a false statement or deceptive registration with the board;

(2) Shall not have been convicted of a second or subsequent violation of Code Section 40-6-391 within five years, as measured from the dates of previous arrests for which convictions were obtained to the date of the current arrest for which a conviction is obtained;

(3) Shall not have been convicted of any felony or of any crime involving theft, fraud, violence, or moral turpitude in the courts of this state or any other state, territory, or country or in the courts of the United States. As used in this paragraph, the term "felony" shall mean any offense which, if committed in this state, would be deemed a felony, without regard to its designation elsewhere; and the term "conviction" shall mean a finding or verdict of guilty or a plea of guilty, regardless of whether an appeal of the conviction has been sought;

(4) Shall not have been arrested, charged, and sentenced for the commission of any felony, or any crime involving theft, fraud, violence, or moral turpitude, where:

(A) First offender treatment without adjudication of guilt pursuant to the charge was granted; or

(B) An adjudication of guilt or sentence was otherwise withheld or not entered on the charge, except with respect to a plea of nolo contendere.

The order entered pursuant to the provisions of Article 3 of Chapter 8 of Title 42, relating to probation of first offenders, or other first offender treatment shall be conclusive evidence of arrest and sentencing for such crime;

(5) Shall submit at least one set of classifiable electronically recorded fingerprints to the department in accordance with the fingerprint system of identification established by the director of the Federal Bureau of Investigation. The department shall transmit the fingerprints to the Georgia Crime Information Center, which shall submit the fingerprints to the Federal Bureau of Investigation for a search of bureau records and an appropriate report and promptly conduct a search of state records based upon the fingerprints. After receiving the report from the Georgia Crime Information Center and the Federal Bureau of Investigation, the department shall determine whether the applicant may be certified; and

(6) Shall be a United States citizen, or if not a citizen, present federal documentation verified by the United States Department of Homeland Security to be valid documentary evidence of lawful presence in the United States under federal immigration law.



§ 43-12A-7. Issuance and renewal of license

(a) The department shall issue a license certificate to each provider center operator when such person has met the qualifications required under this chapter. Each provider center shall be required to have a separate license for each location, but mobile units operating out of a particular licensed location need not be separately licensed.

(b) All licenses issued to operators of provider centers pursuant to this chapter shall be valid for four years from the date of issuance unless sooner canceled, suspended, or revoked under Code Section 43-12A-8. All licenses shall be renewed through the department as provided in subsection (d) of this Code section and shall be valid for four years from the date of renewal.

(c) The license of each provider center operator may be renewed subject to the same conditions as the original license and upon payment of a fee of $100.00.

(d) All applications for renewal of a provider center operator's license shall be on a form prescribed by the department and must be filed with the department not more than 60 days nor fewer than ten days preceding the expiration date of the license to be renewed.



§ 43-12A-8. Suspension of license

The department may cancel, suspend, revoke, or refuse to renew any provider center's license upon good cause being shown and after ten days' notice to the license holder if:

(1) The department is satisfied that the licensee fails to meet the requirements to receive or hold a license under this chapter;

(2) The licensee permits fraud or engages in fraudulent practices, with reference to either the applicant or the department, or induces or countenances fraud or fraudulent practices on the part of any applicant for a driver's license or permit;

(3) The licensee fails to comply with this chapter or any rule of the department made pursuant thereto;

(4) The licensee represents himself or herself as an agent or employee of the department or uses advertising designed to lead, or which would reasonably have the effect of leading, persons to believe that such licensee is in fact an employee or representative of the department;

(5) The licensee or any employee or agent of the licensee directly or indirectly solicits business by personal solicitation on public property or in any department, agency, or office of the state which involves the administration of any law relating to motor vehicles, whether by telephone, mail, or electronic communications. A violation of this paragraph shall be a misdemeanor. Advertising in any mass media, including, but not limited to, newspapers, radio, television, magazines, or telephone directories, by a provider center shall not be considered a violation of this paragraph; or

(6) The driver's license of the licensee has been canceled, suspended, or revoked.



§ 43-12A-9. Rules and regulations

(a) The commissioner is authorized to prescribe, by rule, standards for the eligibility, conduct, and equipment required for a person to be licensed to operate a provider center and to adopt other reasonable rules and regulations to carry out this chapter. Notwithstanding the foregoing, violations that are minor in nature and committed by a person, firm, or corporation shall be punished only by a written reprimand unless the person, firm, or corporation fails to remedy the violation within 30 days, in which case an administrative fine, not to exceed $250.00, may be issued.

(b) The commissioner shall have the authority to assess, after a hearing, an administrative fine not to exceed $1,000.00 per violation against any provider center, agent, or employee that fails to comply with any requirement imposed by or pursuant to this chapter.

(c) The hearing and any administrative review thereof shall be conducted in accordance with the procedure for contested cases under Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." Any person, firm, or corporation who has exhausted all administrative remedies available and who is aggrieved or adversely affected by a final order or action of the commissioner shall have the right of judicial review thereof in accordance with Chapter 13 of Title 50. All fines recovered under this Code section shall be paid into the state treasury. The commissioner may file in the superior court:

(1) Wherein the person under order resides;

(2) If such person is a corporation, in the county wherein the corporation maintains its principal place of business; or

(3) In the county wherein the violation occurred

a certified copy of a final order of the commissioner, whether unappealed from or affirmed upon appeal, whereupon the court shall render judgment in accordance therewith and notify the parties. Such judgment shall have the same effect, and proceedings in relation thereto shall thereafter be the same as though the judgment had been rendered in an action duly heard and determined by the court. The penalty prescribed in this Code section shall be concurrent, alternative, and cumulative with any and all other civil, criminal, or alternative rights, remedies, forfeitures, or penalties provided, allowed, or available to the commissioner with respect to any violation of this chapter or any order, rules, or regulations promulgated pursuant to this chapter.






Chapter 13 - Instructors in Driver Training and Operators of Driver Training Schools

§ 43-13-1. Short title

This chapter shall be known and may be cited as "The Driver Training School and Commercial Driver Training School License Act."



§ 43-13-2. Definitions

(a) As used in this chapter, the term:

(1) "Commercial driver training school," except as provided in subsection (b) of this Code section, means any person, partnership, limited liability company, or corporation giving driving instruction for hire to ten or more persons per calendar year for the purpose of assisting such persons to meet the requirements for licensed driving of Class A or Class B motor vehicles in this state.

(2) "Department" means the Department of Driver Services acting directly or through its duly authorized officers and agents.

(3) "Driver training course" means a course including but not limited to classroom instruction; behind-the-wheel instruction; instruction by means of simulation training; and defensive driving, distance learning, or virtual driver training courses approved by the Department of Driver Services for the purpose of assisting persons to meet the requirements for licensed driving of Class C or Class M motor vehicles in this state.

(4) "Driver training school," except as provided in subsection (b) of this Code section, means any person, partnership, limited liability company, or corporation giving driving instruction for hire to ten or more persons per calendar year for the purpose of assisting such persons to meet the requirements for licensed driving of Class C or Class M motor vehicles in this state, except for motorcycle operator safety training programs conducted by or on behalf of the Department of Driver Services pursuant to Chapter 15 of Title 40. The term shall also include any public school system offering a driver training course during the regular school day as part of a student curriculum at no cost to the student.

(5) "Driver's license examiners" means examiners appointed by the Department of Driver Services for the purpose of giving driver's license examinations.

(6) "Motor vehicle" means every vehicle which is self-propelled upon, or by which any person or property is or may be transported or drawn upon, a public highway except devices used exclusively upon stationary rails or tracks.

(7) "Person" means every natural person, firm, partnership, limited liability company, association, corporation, or school.

(b) The terms "commercial driver training school" as defined in paragraph (2) of subsection (a) of this Code section and "driver training school" as defined in paragraph (4) of subsection (a) of this Code section shall not include:

(1) Hospitals and state licensed rehabilitation centers offering a driver training course for the purpose of rehabilitating persons to maintain or obtain a Class C license; provided, however, that such facilities shall be required to file a memorandum of understanding with the commissioner of driver services in the prescribed format of the department;

(2) Any person, partnership, limited liability company, or corporation offering a for-hire defensive driving safety course for the purpose of providing training to assist persons to obtain a Class C or Class M license through means of behind-the-wheel training, simulator training, or offering a defensive driving safety course consisting of less than 30 hours of classroom and six hours of behind-the-wheel training. These entities shall be required to obtain a limited license as a driver training school, register and identify all of its vehicles, and shall become subject to the same insurance requirements for a driver training school as outlined in Code Section 43-13-4. Limited driver training schools offering classroom or simulator training only will not be required to comply with the liability insurance requirements outlined in Code Section 43-13-4. The commissioner of driver services shall promulgate and adopt rules and regulations for the qualifications and establish the application fees for the driver training school limited license. The commissioner shall issue the driver training school limited license if the application is complete and the applicant demonstrates compliance with the laws of this state and the rules and regulations of the commissioner regarding insurance and safety. The driver training school limited license shall be valid for a period of four years; or

(3) Any person, partnership, limited liability company, or corporation which offers occasional driver training instruction. These entities may obtain a temporary driver training permit for a period of seven consecutive days beginning and ending on the dates specified on the face of the permit. Temporary driver training permits shall be obtained by schools, individuals, or other entities which offer occasional driver training instruction that do not maintain a permanent classroom located within the state. The fee for each temporary driver training permit shall be $100.00 per week and $25.00 for each vehicle. No temporary driver training permit shall be issued without the commissioner of driver services having first received satisfactory proof that the applicant meets the insurance requirements as defined in Code Section 43-13-4 and the vehicle and safety requirements as set forth in the rules and regulations of the commissioner. A temporary driver training permit shall be displayed in a conspicuous location at any time instruction is being given and a copy of such permit shall be located in each vehicle that is registered for the purpose of providing instruction.



§ 43-13-3. License requirement

No person shall operate a driver training school, operate a commercial driver training school, or engage in the business of giving instruction for hire to ten or more persons per calendar year in the driving of motor vehicles or in the preparation of an applicant for examination given by driver's license examiners for a driver's license or permit unless a license, a limited license, or a temporary driver training permit therefor has been secured from the department. Separate licenses shall be required for the operation of a driver training school and a commercial driver training school.



§ 43-13-4. Qualifications of driver training school operators

Every person who desires to operate a driver training school or a commercial driver training school shall meet the following requirements:

(1) Be of good moral character;

(2) Maintain an established place of business in the State of Georgia which is open to the public;

(3) Maintain bodily injury and property damage liability insurance on motor vehicles while used in driver training instruction, insuring the liability of the driver training school, the driving instructors, and any person taking instruction, in at least the following amounts: $100,000.00 for bodily injury to or death of one person in any one accident and, subject to such limit for one person, $300,000.00 for bodily injury to or death of two or more persons in any one accident and the amount of $50,000.00 for damage to property of others in any one accident. Evidence of such insurance coverage, in the form of a certificate from the insurance carrier, shall be filed with the department; and such certificate shall stipulate that the insurance shall not be canceled except upon ten days' prior written notice to the department. Such insurance shall be written by a company authorized to do business in this state;

(4) Provide a continuous surety company bond in the principal sum of $10,000.00 for the protection of the contractual rights of students in such form as will meet with the approval of the department and written by a company authorized to do business in this state; provided, however, that the aggregate liability of the surety for all breaches of the condition of the bond in no event shall exceed the principal sum of $10,000.00 per location, and a single bond at such rate for all schools operated by the same person may be provided in satisfaction of this paragraph. The surety on any such bond may cancel such bond on giving 30 days' notice thereof in writing to the department and shall be relieved of liability for any breach of any condition of the bond which occurs after the effective date of cancellation. If at any time said bond is not valid and in force, the license of the school or program shall be deemed suspended by operation of law until a valid surety company bond is again in force;

(5) Have the equipment necessary to the giving of proper instruction in the operation of motor vehicles as prescribed by the department;

(6) Pay to the department an application fee for the approval of driver training schools and instructors, commercial driver training schools and instructors, and limited license driver training schools and instructors. The amount of this fee shall be established by the commissioner of driver services and shall, as best as the commissioner shall determine, approximate the expense incurred by the department in consideration of the license applications. These licenses and each renewal thereof shall be valid for a period of four years unless suspended or revoked prior to the expiration of that time period;

(7) Submit at least one set of classifiable electronically recorded fingerprints to the department in accordance with the fingerprint system of identification established by the director of the Federal Bureau of Investigation. The department shall transmit the fingerprints to the Georgia Crime Information Center, which shall submit the fingerprints to the Federal Bureau of Investigation for a search of bureau records and an appropriate report and promptly conduct a search of state records based upon the fingerprints. After receiving the report from the Georgia Crime Information Center and the Federal Bureau of Investigation, the department shall determine whether the applicant may be certified; and

(8) Be a United States citizen, or if not a citizen, present federal documentation verified by the United States Department of Homeland Security to be valid documentary evidence of lawful presence in the United States under federal immigration law.



§ 43-13-4.1. Business names of driver training schools and commercial driver training schools

(a) No driver training school or commercial driver training school shall be permitted to use, adopt, or conduct any business under any name that is like or deceptively similar to any name of a Georgia corporation registered with the Secretary of State.

(b) This Code section shall not prohibit the franchising or licensing of any part or all of the name of a driver training school or commercial driver training school by the owner of the rights therein to another licensed commercial driver training school.



§ 43-13-5. Qualifications of driver training school instructors

Every person who desires to qualify as an instructor for a driver training school or a commercial driver training school shall meet the following requirements:

(1) Be of good moral character;

(2) Present to the department evidence of credit in driver education and safety from an accredited college or university equivalent to credits in those subjects which are required of instructors in the public schools of this state or give satisfactory performance on a written, oral, performance, or combination examination administered by the department testing both knowledge of the field of driver education and skills necessary to instruct and impart driving skills and safety to students. The examination shall be administered quarterly or upon the written application of four or more prospective licensees. The examination fee shall be established by the commissioner of driver services;

(3) Be physically able to operate safely a motor vehicle and to instruct others in the operation of motor vehicles;

(4) Hold a valid driver's license;

(5) Pay to the department an application fee to be established by the commissioner of driver services;

(6) Submit at least one set of classifiable electronically recorded fingerprints to the department in accordance with the fingerprint system of identification established by the director of the Federal Bureau of Investigation. The department shall transmit the fingerprints to the Georgia Crime Information Center, which shall submit the fingerprints to the Federal Bureau of Investigation for a search of bureau records and an appropriate report and promptly conduct a search of state records based upon the fingerprints. After receiving the report from the Georgia Crime Information Center and the Federal Bureau of Investigation, the department shall determine whether the applicant may be certified; and

(7) Be a United States citizen, or if not a citizen, present federal documentation verified by the United States Department of Homeland Security to be valid documentary evidence of lawful presence in the United States under federal immigration law.



§ 43-13-6. Issuance of licenses to qualified applicants; expiration and renewal of licenses

(a) The department shall issue a license certificate to each operator of a driver training school, to each operator of a commercial driver training school, to each driver training instructor, or to each commercial driver training instructor when the department is satisfied that such person has met the qualifications required under this chapter.

(b) All licenses issued to driver training schools, commercial driver training schools, driver training instructors, or commercial driver training instructors pursuant to this chapter shall be valid for four years from the date of issuance unless sooner canceled, suspended, or revoked under Code Section 43-13-7. All licenses shall be renewed through the department as provided in subsection (d) of this Code section and shall be valid for four years from the date of renewal.

(c) The license of each driver training school, commercial driver training school, driver training instructor, and commercial driver training instructor may be renewed subject to the same conditions as the original license and upon payment of the same fee.

(d) All applications for renewal of a driver training school's license, commercial driver training school's license, driver training instructor's license, or commercial driver training instructor's license shall be on a form prescribed by the department and must be filed with the department not more than 60 days nor less than ten days preceding the expiration date of the license to be renewed.



§ 43-13-6.1. Special licenses for driver training school instructors qualified to teach alcohol and drug course; fingerprinting requirement; citizenship requirement

(a) The commissioner shall be authorized to issue a special license to the instructor of any driver training school who is qualified to teach the alcohol and drug course prescribed in subsection (b) of Code Section 20-2-142. A driver training school shall offer such alcohol and drug course only through a qualified instructor and shall not charge a fee for such course of more than $25.00.

(b) Each applicant shall submit at least one set of classifiable electronically recorded fingerprints to the department in accordance with the fingerprint system of identification established by the director of the Federal Bureau of Investigation. The department shall transmit the fingerprints to the Georgia Crime Information Center, which shall submit the fingerprints to the Federal Bureau of Investigation for a search of bureau records and an appropriate report and promptly conduct a search of state records based upon the fingerprints. After receiving the report from the Georgia Crime Information Center and the Federal Bureau of Investigation, the department shall determine whether the applicant may be certified.

(c) The commissioner shall not issue a special license to any applicant unless he or she is a United States citizen, or if not a citizen, he or she presents federal documentation verified by the United States Department of Homeland Security to be valid documentary evidence of lawful presence in the United States under federal immigration law.



§ 43-13-7. Cancellation, suspension, revocation, or nonrenewal of licenses

The department may cancel, suspend, revoke, or refuse to renew any driver training school's, commercial driver training school's, driver training instructor's, or commercial driver training instructor's license upon good cause being shown and after ten days' notice to the license holder if:

(1) The department is satisfied that the licensee fails to meet the requirements to receive or hold a license under this chapter;

(2) The licensee fails to keep the records required by this chapter;

(3) The licensee permits fraud or engages in fraudulent practices, with reference to either the applicant or the department, or induces or countenances fraud or fraudulent practices on the part of any applicant for a driver's license or permit;

(4) The licensee fails to comply with this chapter or any rule of the department made pursuant thereto;

(5) The licensee represents himself or herself as an agent or employee of the department or license examiners or uses advertising designed to lead, or which would reasonably have the effect of leading, persons to believe that such licensee is in fact an employee or representative of the department or license examiners;

(6) The licensee or any employee or agent of the licensee solicits driver training or commercial driver training instruction in an office of any department of the state having to do with the administration of any law relating to motor vehicles; or

(7) The licensee or any employee or agent serving as a driver training instructor or commercial driver training instructor has had his or her license canceled, suspended, or revoked.



§ 43-13-8. Rules and regulations; penalties; judicial review; judgments

(a) The commissioner of driver services is authorized to prescribe, by rule, standards for the eligibility, conduct, equipment, and operation of driver training schools and instructors and commercial driver training schools and instructors and to adopt other reasonable rules and regulations to carry out this chapter. Notwithstanding the foregoing, violations that are minor in nature and committed by a person, firm, or corporation shall be punished only by a written reprimand unless the person, firm, or corporation fails to remedy the violation within 30 days, in which case an administrative fine, not to exceed $250.00, may be issued.

(b) The commissioner of the department shall have the authority to assess, after a hearing, an administrative fine not to exceed $1,000.00 per violation against any driver training school or commercial driver training school that fails to comply with any requirement imposed by or pursuant to this chapter.

(c) The hearing and any administrative review thereof shall be conducted in accordance with the procedure for contested cases under Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." Any person, firm, or corporation who has exhausted all administrative remedies available and who is aggrieved or adversely affected by a final order or action of the commissioner shall have the right of judicial review thereof in accordance with Chapter 13 of Title 50. All fines recovered under this Code section shall be paid into the state treasury. The commissioner may file, in the superior court:

(1) Wherein the person under order resides;

(2) If such person is a corporation, in the county wherein the corporation maintains its principal place of business; or

(3) In the county wherein the violation occurred, a certified copy of a final order of the commissioner, whether unappealed from or affirmed upon appeal, whereupon the court shall render judgment in accordance therewith and notify the parties.

Such judgment shall have the same effect, and proceedings in relation thereto shall thereafter be the same as though the judgment had been rendered in an action duly heard and determined by the court. The penalty prescribed in this Code section shall be concurrent, alternative, and cumulative with any and all other civil, criminal, or alternative rights, remedies, forfeitures, or penalties provided, allowed, or available to the commissioner with respect to any violation of this chapter or any order, rules, or regulations promulgated pursuant to this chapter.



§ 43-13-9. Disposition of funds

All moneys received under this chapter shall be deposited with the Office of the State Treasurer.



§ 43-13-10. Exceptions to operation of chapter

(a) This chapter shall not apply to a college conducting a driver or commercial driver training course; nor shall it apply to driver improvement schools operated by the state or by a county or municipality.

(b) Any public or private secondary school or private postsecondary school may conduct driver training courses or driver's education programs, subject to the requirement that the provisions of this chapter other than paragraph (2) of Code Section 43-13-4 shall apply to secondary schools and private postsecondary schools conducting driver training courses or driver's education programs and to instructors therefor.



§ 43-13-11. Penalty

Any person violating this chapter shall be guilty of a misdemeanor.






Chapter 14 - Electrical Contractors, Plumbers, Conditioned Air Contractors, Low-Voltage Contractors, and Utility Contractors

§ 43-14-1. Declaration of purpose

This chapter is enacted for the purpose of safeguarding homeowners, other property owners, tenants, and the general public against faulty, inadequate, inefficient, or unsafe electrical, plumbing, low-voltage wiring, utility contracting, or conditioned air installations. The practice of electrical contracting, plumbing contracting, installing, or repairing, low-voltage contracting, utility contracting, and conditioned air contracting are declared to be businesses or professions affecting the public interest; and this chapter shall be liberally construed so as to accomplish the purposes stated in this Code section.



§ 43-14-2. Definitions

As used in this chapter, the term:

(.1) "Alarm system" means any device or combination of devices used to detect a situation, causing an alarm in the event of a burglary, fire, robbery, medical emergency, or equipment failure, or on the occurrence of any other predetermined event.

(1) "Board" means the State Construction Industry Licensing Board.

(2) "Certificate of competency" means a valid and current certificate issued by the Division of Electrical Contractors created in Code Section 43-14-3, which certificate shall give the named electrical contractor to which it is issued authority to engage in electrical contracting of the kind described therein. Certificates of competency shall be of two kinds, Class I and Class II, according to the classification of license held by the electrical contractor.

(3) "Conditioned air contracting" means the installation, repair, or service of conditioned air systems or conditioned air equipment. Service to or installation of the electrical connection between the electrical disconnect and conditioned air equipment is considered to be installation, repair, or service of conditioned air equipment or the conditioned air system. Service to or installation of the electrical circuit from the electrical distribution panel to the conditioned air equipment where the electrical service to the building or site is a single-phase electrical circuit not exceeding 200 amperes is considered to be installation, repair, or service of conditioned air equipment or the conditioned air system.

(4) "Conditioned air contractor" means an individual who is engaged in conditioned air contracting under express or implied contract or who bids for, offers to perform, purports to have the capacity to perform, or does perform conditioned air contracting services under express or implied contract. The term "conditioned air contractor" shall not include a person who is an employee of a conditioned air contractor and who receives only a salary or hourly wage for performing conditioned air contracting work.

(5) "Conditioned air equipment" means heating and air-conditioning equipment covered under state codes and the natural gas piping system on the outlet side of the gas meter.

(6) "Electrical contracting" means the installation, maintenance, alteration, or repair of any electrical equipment, apparatus, control system, or electrical wiring device which is attached to or incorporated into any building or structure in this state but shall not include low-voltage contracting.

(7) "Electrical contractor" means any person who engages in the business of electrical contracting under express or implied contract or who bids for, offers to perform, purports to have the capacity to perform, or does perform electrical contracting services under express or implied contract. The term "electrical contractor" shall not include a person who is an employee of an electrical contractor and who receives only a salary or hourly wage for performing electrical contracting work.

(8) "Executive director" means the executive director of the State Construction Industry Licensing Board.

(8.1) "General system" means any electrical system, other than an alarm or telecommunication system, involving low-voltage wiring.

(9) "Journeyman plumber" means any person other than a master plumber who has practical knowledge of the installation of plumbing and installs plumbing under the direction of a master plumber.

(10) "License" means a valid and current certificate of registration issued by a division of the board, which certificate shall give the named person to whom it is issued authority to engage in the activity prescribed thereon.

(10.1) "Low-voltage contracting" means the installation, alteration, service, or repair of a telecommunication system, alarm system, or general system involving low-voltage wiring.

(10.2) "Low-voltage contractor" means an individual who is engaged in low-voltage contracting under express or implied contract or who bids for, offers to perform, purports to have the capacity to perform, or does perform low-voltage contracting services under express or implied contract. An employee of a low-voltage contractor who receives only a salary or hourly wage for performing low-voltage contracting work shall not be required to be licensed under this chapter, except that those employees upon whom the qualification of a partnership, limited liability company, or corporation rests as outlined in subsection (b) of Code Section 43-14-8.1 shall be licensed.

(10.3) "Low-voltage wiring" means:

(A) Wiring systems of 50 volts or less and control circuits directly associated therewith;

(B) Wiring systems having a voltage in excess of 50 volts, provided such systems consist solely of power limited circuits meeting the definition of a Class II and Class III wiring system as defined in Article 725 of the National Electrical Code; or

(C) Line voltage wiring having a voltage not in excess of 300 volts to ground and installed from the load-side terminals of a suitable disconnecting means which has been installed for the specific purpose of supplying the low-voltage wiring system involved or installed from a suitable junction box which has been installed for such specific purpose.

(11) "Master plumber" means any individual engaging in the business of plumbing under express or implied contract or who bids for, offers to perform, purports to have the capacity to perform, or does perform plumbing contracting services under express or implied contract.

(12) "Plumbing" means the practice of installing, maintaining, altering, or repairing piping fixtures, appliances, and appurtenances in connection with sanitary drainage or storm drainage facilities, venting systems, medical gas piping systems, natural gas piping systems on the outlet side of gas meters, or public or private water supply systems within or adjacent to any building, structure, or conveyance; provided, however, that after July 1, 1997, only master plumbers and journeyman plumbers who have been certified by the Division of Master Plumbers and Journeyman Plumbers to perform such tasks shall be authorized to install, maintain, alter, or repair medical gas piping systems. The term "plumbing" also includes the practice of and materials used in installing, maintaining, extending, or altering the natural gas, storm-water, sewerage, and water supply systems of any premises to their connection with any point of public disposal or other acceptable terminal; provided, however, that licensure under this chapter shall not be required for a contractor certified by the Department of Public Health to make the connection to any on-site waste-water management system from the stub out exiting the structure to an on-site waste-water management system. Notwithstanding any other provision of this chapter, any person who holds a valid master plumbing license or any company which holds a valid utility contractor license shall be qualified to construct, alter, or repair any plumbing system which extends from the property line up to but not within five feet of any building, structure, or conveyance, regardless of the cost or depth of any such plumbing system.

(12.1) "Telecommunication system" means a switching system and associated apparatus which performs the basic function of two-way voice or data service, or both, and which can be a commonly controlled system capable of being administered both locally and remotely via secured access.

(13) "Utility contracting" means undertaking to construct, erect, alter, or repair or have constructed, erected, altered, or repaired any utility system.

(14) "Utility contractor" means a sole proprietorship, partnership, or corporation which is engaged in utility contracting under express or implied contract or which bids for, offers to perform, purports to have the capacity to perform, or does perform utility contracting under express or implied contract.

(15) "Utility foreman" means any individual who is employed by a licensed contractor to supervise the construction, erection, alteration, or repair of utility systems.

(16) "Utility manager" means any individual who is employed by a utility contractor to have oversight and charge of the construction, erection, alteration, or repair of utility systems.

(17) "Utility system" means:

(A) Any system at least five feet underground, when installed or accessed by trenching, open cut, cut and cover, or other similar construction methods which install or access the system from the ground surface, including, but not limited to, gas distribution systems, electrical distribution systems, communication systems, water supply systems, and sanitary sewerage and drainage systems; and

(B) Reservoirs and filtration plants, water and waste-water treatment plants, leachate collection and treatment systems associated with landfills, and pump stations, when the system distributes or collects a service, product, or commodity for which a fee or price is paid for said service, product, or commodity or for the disposal of said service, product, or commodity.



§ 43-14-3. Creation of board; members

(a) There is created within the executive branch of state government the State Construction Industry Licensing Board. The board shall be assigned to the Secretary of State's office for administrative purposes and shall be under the jurisdiction of the division director.

(b) The board shall be composed of 27 members as follows:

(1) Five members known as the Division of Electrical Contractors, one of whom shall be a consulting engineer engaged in electrical practice, another of whom shall be the chief electrical inspector of a county or municipality and shall have served in such office for five years immediately preceding appointment to the board, and the remaining three of whom shall be engaged in the electrical contracting business;

(2) Five members known as the Division of Master Plumbers and Journeyman Plumbers, one of whom shall be a full-time plumbing inspector of a county or municipality, three of whom shall be master or contracting plumbers, and one of whom shall be a journeyman plumber;

(3) Five members known as the Division of Conditioned Air Contractors, one of whom shall be a licensed professional engineer engaged in mechanical practice, one of whom shall be the chief conditioned air inspector of a county or municipality, and three of whom shall be conditioned air contractors with more than five years of installation and service experience in the trade;

(4) Five members known as the Division of Low-voltage Contractors, one of whom shall be an alarm system low-voltage contractor, one of whom shall be an unrestricted low-voltage contractor, one of whom shall be a telecommunication system low-voltage contractor, one of whom shall be a professional electrical engineer, and one of whom shall be the chief electrical inspector of a county or municipality;

(5) Five members known as the Division of Utility Contractors, three of whom shall be utility contractors, one of whom shall be a registered professional engineer, and one of whom shall be an insurance company representative engaged primarily in the bonding of construction projects; and

(6) Two members who shall not have any connection with the electrical contracting, plumbing, or conditioned air contracting businesses whatsoever but who shall have a recognized interest in consumer affairs and consumer protection concerns.

(c) All members shall be appointed by the Governor, subject to confirmation by the Senate, for four-year terms.

(d) A member shall serve until a successor has been duly appointed and qualified.

(e) The Governor shall make appointments to fill the unexpired portions of any terms vacated for any reason. In making such appointments, the Governor shall preserve the composition of the board as required by this chapter. Members shall be eligible for reappointment.

(f) Any appointive member who, during his or her term, shall cease to meet the qualifications for original appointment shall thereby forfeit membership on the board.

(g) Each member of the board shall take an oath of office before the Governor to faithfully perform the duties of such office.

(h) The Governor may remove any member for failure to attend meetings, neglect of duty, incompetence, revocation or suspension of professional trade license, or other dishonorable conduct.

(i) Members of the board shall be reimbursed as provided for in subsection (f) of Code Section 43-1-2.



§ 43-14-4. Chairperson; meetings; organization of divisions; meetings of divisions; quorums within divisions

(a) The office of chairperson shall be rotated among the five divisions enumerated in Code Section 43-14-3 unless the board, through its rules and regulations, provides otherwise. Any vacancy in the office of chairperson shall be filled by the members for the unexpired term. The person selected to fill the vacancy shall be a member of the same division as the previous chairperson.

(b) The board shall meet at the call of the chairperson or upon the recommendation of a majority of its members.

(c) Each division within the board shall also elect from its membership a chairperson who shall serve for a term of two years. Any vacancy in the office of chairperson shall be filled by one of the members for the unexpired term.

(d) Any member elected chairperson of a division may serve more than one consecutive term of office.

(e) Each division shall carry out its powers and duties provided for in this chapter with the assistance of the executive director and staff of the board.

(f) The divisions shall meet at the call of the chairperson.

(g) Three members of each division shall constitute a quorum for the transaction of business of such division.



§ 43-14-5. General powers of board

The board shall have the power to:

(1) Request from the various state departments and other agencies and authorities of the state and its political subdivisions and their agencies and authorities such available information as it may require in its work; and all such agencies and authorities shall furnish such requested available information to the board within a reasonable time;

(2) Provide by regulation for reciprocity with other states in the registration and licensing of electrical contractors, master plumbers, journeyman plumbers, low-voltage contractors, utility contractors, or conditioned air contractors and in the certification of utility contracting foremen, provided that such other states have requirements substantially equal to the requirements in force in this state for registration, licensure, and certification; provided, further, that a similar privilege is offered to residents of this state;

(3) Adopt an official seal for its use and change it at pleasure;

(4) Establish the policies for regulating the businesses of electrical contracting, plumbing, low-voltage, utility, and conditioned air contracting;

(4.1) Upon notice and hearing authorized and conducted in accordance with Code Section 43-14-10 and any rules and regulations promulgated by the board, either by the board directly or through a valid delegation of the board's enforcement power to a division thereof, assess civil penalties in an amount up to $10,000.00 per violation against any person found to be in violation of any requirement of this chapter;

(5) Determine qualifications for licensure or certification including such experience requirements as the board deems necessary; and

(6) Promulgate and adopt rules and regulations necessary to carry out this chapter.



§ 43-14-6. Powers and duties of divisions

(a) The Division of Electrical Contractors, with respect to applicants for a license to engage in or licensees engaging in the business of electrical contracting; the Division of Master Plumbers and Journeyman Plumbers, with respect to applicants for a license to engage in or licensees engaging in the business of plumbing as master plumbers or journeyman plumbers; the Division of Low-voltage Contractors, with respect to applicants for a license to engage in or licensees engaging in the business of low-voltage contracting; the Division of Utility Contractors with respect to applicants for a license to engage in or licensees engaging in the business of utility contracting and with respect to applicants for a certificate to be a utility manager or utility foreman or holders of a utility manager or utility foreman certificate; and the Division of Conditioned Air Contractors, with respect to applicants for a license to engage in or licensees engaging in the business of conditioned air contracting, shall:

(1) Approve examinations for all applicants for licenses or certificates, except for utility contractor licenses and utility foreman certificates. The Division of Electrical Contractors shall approve separate examinations for Class I and Class II licenses. Class I licenses shall be restricted to electrical contracting involving multifamily structures of not more than two levels or single-family dwellings of up to three levels. In addition, the structures shall have single-phase electrical installations which do not exceed 400 amperes at the service drop or the service lateral. Class II licenses shall be unrestricted. The Division of Master Plumbers and Journeyman Plumbers shall approve separate examinations for Master Plumber Class I, Master Plumber Class II, and Journeyman Plumbers. Master Plumber Class I licenses shall be restricted to plumbing involving single-family dwellings and one-level dwellings designed for not more than two families and commercial structures not to exceed 10,000 square feet in area. Master Plumber Class II licenses shall be unrestricted. The Division of Conditioned Air Contractors shall approve separate examinations for Class I and Class II licenses. Class I licenses shall be restricted to the installation, repair, or service of conditioned air systems or equipment not exceeding 175,000 BTU (net) of heating and five tons (60,000 BTU) of cooling. Class II licenses shall be unrestricted. The Division of Low-voltage Contractors shall approve separate examinations for Low-voltage Contractor Class LV-A, Low-voltage Contractor Class LV-T, Low-voltage Contractor Class LV-U, and Low-voltage Contractor Class LV-G. Class LV-A licenses shall be restricted to alarm and general system low-voltage contracting, Class LV-T licenses shall be restricted to telecommunication and general system low-voltage contracting, Class LV-G licenses shall be restricted to general system low-voltage contracting, and Class LV-U licenses shall be unrestricted and permit the performance of alarm, telecommunication, and general system low-voltage contracting;

(2) Register and license or grant a certificate and issue renewal licenses and renewal certificates biennially to all persons meeting the qualifications for a license or certificate. The following licenses or certificates shall be issued by the divisions:

(A) Electrical Contractor Class I;

(B) Electrical Contractor Class II;

(C) Master Plumber Class I;

(D) Master Plumber Class II;

(E) Journeyman Plumber;

(F) Conditioned Air Contractor Class I;

(G) Conditioned Air Contractor Class II;

(H) Low-voltage Contractor Class LV-A;

(I) Low-voltage Contractor Class LV-T;

(J) Low-voltage Contractor Class LV-G;

(K) Low-voltage Contractor Class LV-U;

(L) Utility Contractor; Class A;

(M) Utility Contractor; Class B;

(N) Utility Contractor; Class U;

(O) Utility Manager (certificate); and

(P) Utility Foreman (certificate);

(3) Investigate, with the aid of the division director, alleged violations of this chapter or other laws and rules and regulations of the board relating to the profession;

(4) After notice and hearing, have the power to reprimand any person, licensee, or certificate holder, or to suspend, revoke, or cancel the license or certificate of or refuse to grant, renew, or restore a license or certificate to any person, licensee, or certificate holder upon any one of the following grounds:

(A) The commission of any false, fraudulent, or deceitful act or the use of any forged, false, or fraudulent document in connection with the license or certificate requirements of this chapter or the rules and regulations of the board;

(B) Failure at any time to comply with the requirements for a license or certificate under this chapter or the rules and regulations of the board;

(C) Habitual intemperance in the use of alcoholic spirits, narcotics, or stimulants to such an extent as to render the license or certificate holder unsafe or unfit to practice any profession licensed or certified under this chapter;

(D) Engaging in any dishonorable or unethical conduct likely to deceive, defraud, or harm the public;

(E) Knowingly performing any act which in any way assists an unlicensed or noncertified person to practice such profession;

(F) Violating, directly or indirectly, or assisting in or abetting any violation of any provision of this chapter or any rule or regulation of the board;

(G) The performance of any faulty, inadequate, inefficient, or unsafe electrical, plumbing, low-voltage contracting, utility contracting, or conditioned air contracting likely to endanger life, health, or property. The performance of any work that does not comply with the standards set by state codes or by local codes in jurisdictions where such codes are adopted, provided that such local codes are as stringent as the state codes, or by other codes or regulations which have been adopted by the board, shall be prima-facie evidence of the faulty, inadequate, inefficient, or unsafe character of such electrical, plumbing, low-voltage contracting, utility contracting, or conditioned air contracting; provided, however, that the board, in its sole discretion, for good cause shown and under such conditions as it may prescribe, may restore a license to any person whose license has been suspended or revoked;

(H) With respect to utility contractors, the bidding by such a utility contractor in excess of license coverage; or

(I) With respect to utility contractors, violations of Chapter 9 of Title 25;

(5) Review amendments to or revisions in the state minimum standard codes as prepared pursuant to Part 1 of Article 1 of Chapter 2 of Title 8; and the Department of Community Affairs shall be required to provide to the division director a copy of any amendment to or revision in the state minimum standard codes at least 45 days prior to the adoption thereof; and

(6) Do all other things necessary and proper to exercise their powers and perform their duties in accordance with this chapter.

(b) The Division of Electrical Contractors may also provide, by rules and regulations, for the issuance of certificates of competency pertaining to financial responsibility and financial disclosure; provided, however, that such rules and regulations are adopted by the board. The division shall issue certificates of competency and renewal certificates to persons meeting the qualifications therefor.

(c) The divisions mentioned in subsection (a) of this Code section shall also hear appeals resulting from the suspension of licenses by an approved municipal or county licensing or inspection authority pursuant to Code Section 43-14-12.

(d) (1) The Division of Conditioned Air Contractors shall be authorized to require persons seeking renewal of Conditioned Air Contractor Class I and Class II licenses to complete board approved continuing education of not more than four hours annually. The division shall be authorized to approve courses offered by institutions of higher learning, vocational technical schools, and trade, technical, or professional organizations; provided, however, that continuing education courses or programs related to conditioned air contracting provided or conducted by public utilities, equipment manufacturers, or institutions under the State Board of the Technical College System of Georgia shall constitute acceptable continuing professional education programs for the purposes of this subsection. Continuing education courses or programs shall be in the areas of safety, technological advances, business management, or government regulation. Courses or programs conducted by manufacturers specifically to promote their products shall not be approved.

(2) All provisions of this subsection relating to continuing professional education shall be administered by the division.

(3) The division shall be authorized to waive the continuing education requirements in cases of hardship, disability, or illness or under such other circumstances as the board deems appropriate.

(4) The division shall be authorized to promulgate rules and regulations to implement and ensure compliance with the requirements of this Code section.

(5) The continuing education requirements of this subsection shall not be required of any licensed conditioned air contractor who is a registered professional engineer.

(6) This Code section shall apply to each licensing and renewal cycle which begins after the 1990-1991 renewal.

(e) (1) The Division of Electrical Contractors shall be authorized to require persons seeking renewal of Electrical Contractor Class I and Class II licenses to complete board approved continuing education of not more than four hours annually. The division shall be authorized to approve courses offered by institutions of higher learning, vocational-technical schools, and trade, technical, or professional organizations; provided, however, that continuing education courses or programs related to electrical contracting provided or conducted by public utilities, equipment manufacturers, or institutions under the State Board of the Technical College System of Georgia shall constitute acceptable continuing professional education programs for the purposes of this subsection. Continuing education courses or programs conducted by manufacturers specifically to promote their products shall not be approved.

(2) The division shall be authorized to waive the continuing education requirements in cases of hardship, disability, or illness or under such other circumstances as the division deems appropriate.

(f) (1) The Division of Utility Contractors shall be authorized to require persons seeking renewal of utility foreman certificates and utility manager certificates issued under this chapter to complete board approved continuing education of not more than four hours annually. The division shall be authorized to approve courses offered by institutions of higher learning, vocational-technical schools, and trade, technical, or professional organizations; provided, however, that continuing education courses or programs related to utility contracting provided or conducted by institutions under the State Board of the Technical College System of Georgia shall constitute acceptable continuing professional education programs for the purposes of this subsection.

(2) The division shall be authorized to waive the continuing education requirements in cases of hardship, disability, or illness or under such other circumstances as the division deems appropriate.

(g) (1) The Division of Master Plumbers and Journeyman Plumbers shall be authorized to require persons seeking renewal of Journeyman Plumber, Master Plumber Class I, and Master Plumber Class II licenses to complete board approved continuing education of not more than four hours annually. The division shall be authorized to approve courses offered by institutions of higher learning, vocational-technical schools, and trade, technical, or professional organizations; provided, however, that continuing education courses or programs related to plumbing provided or conducted by institutions under the State Board of the Technical College System of Georgia shall constitute acceptable continuing professional education programs for the purposes of this subsection.

(2) The division shall be authorized to waive the continuing education requirements in cases of hardship, disability, or illness or under such other circumstances as the division deems appropriate.



§ 43-14-7. Powers and duties of division director

(a) All orders and processes of the board and the divisions of the board shall be signed and attested by the division director; and any notice or legal process necessary to be served upon the board or the divisions may be served upon the division director.

(b) The division director or his designee is vested with the power and authority to make such investigations in connection with the enforcement of this chapter and the rules and regulations of the board as he, the board, the divisions of the board, or any district attorney may deem necessary or advisable.



§ 43-14-8. Licensing required for electrical, plumbing, or conditioned air contracting; businesses conducted by partnerships, limited liability companies, and corporations; applications; review courses

(a) No person shall engage in the electrical contracting business as an electrical contractor unless such person has a valid license from the Division of Electrical Contractors and a certificate of competency, if such certificates are issued by the division pursuant to subsection (b) of Code Section 43-14-6.

(b) (1) No person shall engage in the business of plumbing as a master plumber unless such person has a valid license from the Division of Master Plumbers and Journeyman Plumbers.

(2) No person shall engage in the business of plumbing as a journeyman plumber unless such person has a valid license from the Division of Master Plumbers and Journeyman Plumbers.

(c) (1) No person shall engage in the business of conditioned air contracting as a conditioned air contractor unless such person has a valid license from the Division of Conditioned Air Contractors.

(2) A person who is not licensed as a conditioned air contractor shall be prohibited from advertising in any manner that such person is in the business or profession of a conditioned air contractor unless the work is performed by a licensed conditioned air contractor.

(d) Notwithstanding any other provision of this chapter, prior to and including September 30, 1983, the following persons, desiring to qualify under the provisions stated in this subsection, shall be issued a state-wide license without restriction by the appropriate division of the State Construction Industry Licensing Board, provided that such individual submits proper application and pays or has paid the required fees and is not otherwise in violation of this chapter:

(1) Any individual holding a license issued by the State Construction Industry Licensing Board, prior to the effective date of this chapter;

(2) Any individual holding a license issued by the State Board of Electrical Contractors, the State Board of Examiners of Plumbing Contractors, or the State Board of Warm Air Heating Contractors;

(3) Any individual holding a license to engage in such vocation issued to him or her by any governing authority of any political subdivision; and

(4) Any individual who has successfully and efficiently engaged in such vocation in a local jurisdiction, which did not issue local licenses, for a period of at least two consecutive years immediately prior to the time of application. To prove that he or she has successfully engaged in said vocation, the individual shall only be required to give evidence of three successful jobs completed over such period. Such applicant shall swear before a notary public that such evidence is true and accurate prior to its submission to the division.

(e) The decision of the division as to the necessity of taking the examination or as to the qualifications of applicants taking the required examination shall, in the absence of fraud, be conclusive. All individuals, partnerships, limited liability companies, or corporations desiring to engage in such vocation after September 30, 1983, shall take the examination and qualify under this chapter before engaging in such vocation or business, including such vocation at the local level.

(f) No partnership, limited liability company, or corporation shall have the right to engage in the business of electrical contracting unless there is regularly connected with such partnership, limited liability company, or corporation a person or persons actually engaged in the performance of such business on a full-time basis who have valid licenses issued to them as provided for in this chapter.

(g) No partnership, limited liability company, or corporation shall have the right to engage in the business of plumbing unless there is regularly connected with such partnership, limited liability company, or corporation a person or persons actually engaged in the performance of such business on a full-time basis who have valid licenses for master plumbers issued to them as provided in this chapter.

(h) No partnership, limited liability company, or corporation shall have the right to engage in the business of conditioned air contracting unless there is regularly connected with such partnership, limited liability company, or corporation a person or persons actually engaged in the performance of such business on a full-time basis who have valid licenses issued to them as provided for in this chapter; provided, however, that partners, officers, and employees of the individual who fulfilled the licensing requirements shall continue to be authorized to engage in the business of conditioned air contracting under a license which was valid at the time of the licensee's death for a period of 90 days following the date of such death.

(i) It shall be the duty of all partnerships, limited liability companies, and corporations qualified under this chapter to notify the appropriate division immediately of the severance of connection with such partnership, limited liability company, or corporation of any person or persons upon whom such qualification rested.

(j) All applicants for examinations and licenses provided for by this chapter and all applicants for renewal of licenses under this chapter shall be required to fill out a form which shall be provided by each division, which form shall show whether or not the applicant is an individual, partnership, limited liability company, or corporation and, if a partnership, limited liability company, or corporation, the names and addresses of the partners or members or the names and addresses of the officers, when and where formed or incorporated, and such other information as the board or each division may require. All forms of applications for renewal of licenses shall also show whether or not the applicant, if it is a partnership, limited liability company, or corporation, still has connected with it a duly qualified person holding a license issued by the division.

(k) The board shall notify each local governing authority of the provisions of this chapter relating to licensure, especially the provisions of subsection (d) of this Code section. The board shall notify such governing authorities that after September 30, 1983, any person desiring a license to engage in a profession covered by this chapter shall be required to pass an examination as provided in this chapter.

(l) Any applicant for licensure standing the examination on and after July 1, 1989, who fails the examination for licensure twice after such date shall be required to present satisfactory evidence to the appropriate division that the applicant has completed a board approved review course before such applicant will be admitted to a third examination. If such applicant fails the examination a third time, the applicant shall not be required to complete additional board approved review courses prior to taking subsequent examinations.



§ 43-14-8.1. License requirement for low-voltage electrical contracting; businesses conducted by partnerships, limited liability companies, and corporations; applications

(a) For purposes of this Code section only, "division" means the "Division of Low-voltage Contractors."

(b) No person shall engage in alarm system, general system, or telecommunication system low-voltage contracting unless such person has a valid license therefor from the Division of Low-voltage Contracting.

(c) Any person desiring to qualify under the provisions of this subsection who meets the requirements of this subsection, submits proper application prior to and including December 31, 1984, and pays or has paid the required fees and is not otherwise in violation of this chapter shall be issued a state-wide Low-voltage Contractor Class LV-A, LV-G, LV-U, or LV-T license without examination. An individual desiring to obtain Low-voltage Contractor Class LV-T shall submit to the division an affidavit which outlines the experience of said individual in the practice of low-voltage wiring relating to telecommunication systems. An individual desiring to obtain a Low-voltage Contractor Class LV-A license shall submit to the division an affidavit which outlines the experience of said individual in the practice of low-voltage wiring relating to alarm systems. An individual desiring to obtain a Low-voltage Contractor Class LV-G license shall submit to the division an affidavit which outlines the experience of said individual in the practice of low-voltage wiring relating to general systems. Each such affidavit for licensure shall describe in detail the installation of at least three complete low-voltage wiring jobs which shall demonstrate that the individual has successfully performed low-voltage wiring in the area of licensure requested for a period of at least one year immediately prior to the time of application. An individual desiring to obtain a Low-voltage Contractor Class LV-U license shall submit to the division an affidavit which outlines the experience of said individual in the practice of low-voltage wiring relating to alarm and telecommunication systems and which describes in detail the installation of at least six complete low-voltage wiring jobs, three in alarm and three in telecommunication systems, which shall demonstrate that the individual has successfully performed low-voltage wiring in those areas for a period of at least one year immediately prior to the time of application.

(d) The decision of the division as to the necessity of taking the examination or as to the qualifications of applicants taking the required examination shall, in the absence of fraud, be conclusive. All individuals, partnerships, limited liability companies, or corporations desiring to engage in the vocation of low-voltage contracting after December 31, 1984, shall take the examination and qualify under this Code section before engaging in such vocation.

(e) No partnership, limited liability company, or corporation shall have the right to engage in the business of low-voltage contracting unless there is regularly connected with such partnership, limited liability company, or corporation a person or persons, actually engaged in the performance of such business on a full-time basis and supervising the low-voltage systems installation, repair, alteration, and service work of all employees of such partnership, limited liability company, or corporation, who have valid licenses issued to them as provided in this chapter. In cases where a partnership, limited liability company, or corporation has more than one office location from which low-voltage contracting is performed, at least one person stationed in each branch office of such partnership, limited liability company, or corporation, engaged in the performance of low-voltage contracting on a full-time basis and supervising the low-voltage wiring systems installation, repair, alteration, and service work of all employees of such branch office locations, shall have a valid license issued as provided in this Code section.

(f) It shall be the duty of all partnerships, limited liability companies, and corporations qualified under this Code section to notify the division, in accordance with board rules, of severance of connection with such partnership, limited liability company, or corporation of any person or persons upon whom the qualification of any such partnership, limited liability company, or corporation rested.

(g) All applicants for examinations and licenses provided for by this Code section and all applicants for renewal of licenses under this Code section shall be required to fill out a form which shall be provided by the division, which form shall show whether or not the applicant is an individual, partnership, limited liability company, or corporation and, if a partnership, limited liability company, or corporation, the names and addresses of the partners or members or the names and addresses of the officers, when and where formed or incorporated, and such other information as the division in its discretion may require. All forms of application for renewal of licenses shall also show whether or not the applicant, if it is a partnership, limited liability company, or corporation, still has connected with it a duly qualified person holding a license issued by the division.

(h) The division shall notify each local governing authority of the provisions of this chapter relating to licensure, especially the provisions of subsection (b) of this Code section. The division shall notify such governing authorities that after December 31, 1984, any person desiring a license to engage in the vocation of low-voltage contracting shall be required to pass an examination as provided in this chapter.



§ 43-14-8.2. Utility contractor license; utility manager; business entities; severance of connection with utility manager; unlawful contracts

(a) For purposes of this Code section only, "division" means the "Division of Utility Contractors."

(b) (1) After June 30, 1994, no sole proprietorship, partnership, or corporation shall have the right to engage in the business of utility contracting unless such business holds a utility contractor license and there is regularly connected with such business a person or persons who holds a valid utility manager certificate issued under this chapter. Such utility manager must be actually engaged in the performance of such business on a full-time basis and oversee the utility contracting work of all employees of the business. In cases where a sole proprietorship, partnership, or corporation has more than one permanent office, then each permanent office shall be registered with the division and at least one person who holds a valid utility manager certificate issued under this chapter shall be stationed in each office on a full-time basis and shall oversee the utility contracting work of all employees of that office.

(2) The requirements of this Code section shall not prevent any person holding a valid license issued by the State Construction Industry Licensing Board, or any division thereof, pursuant to this chapter, from performing any work defined in the Code section or sections under which the license held by said person was issued.

(c) Any corporation, partnership, or sole proprietorship desiring to qualify and be issued a utility contractor license under the provisions of this subsection shall:

(1) Submit a completed application to the division on the form provided indicating:

(A) The names and addresses of proprietor, partners, or officers of such applicant;

(B) The place and date such partnership was formed or such corporation was incorporated; and

(C) The name of the qualifying utility manager holding a current certificate who is employed for each permanent office location of the business from which utility contracting is performed;

(2) Submit its safety policy which must meet the minimum standards established by the board;

(3) Pay or have paid the required fees; and

(4) Not be otherwise in violation of this chapter.

(d) The decision of the division as to the qualifications of applicants shall, in the absence of fraud, be conclusive.

(e) It shall be the duty of the utility manager certificate holders and the licensed utility contractor to notify the division, in accordance with board rules, of severance of connection between such utility contractor and the utility manager certificate holder or holders upon whom the qualification of the utility contractor rested.

(f) In the event that a licensed utility contractor temporarily does not have employed a utility manager certificate holder to oversee its utility contracting work, upon notice by such utility contractor to the division within five days following the last day of employment of the utility manager certificate holder, the division shall grant the utility contractor a 90 day grace period in which to employ a utility manager certificate holder to oversee its utility contracting work before any action may be taken by the division to revoke the utility contractor's license. The division may, at its discretion, upon application by the utility contractor showing good cause grant one additional 90 day grace period. Grace periods totaling not more than 180 days may be granted during any two-year period. Failure to have employed a utility manager certificate holder to oversee the utility contracting work of the utility contractor shall be grounds for the revocation or suspension of the utility contractor license after a notice of hearing.

(g) All applicants for renewal of utility contractor licenses provided for by this Code section shall be required to submit with the required fee a completed application on a form provided by the division.

(h) It shall be unlawful for any person to contract with any other person for the performance of utility contracting work who is known by such person not to have a current, valid license as a utility contractor pursuant to this chapter.



§ 43-14-8.3. Utility manager certificate

(a) After June 30, 1994, no person may be employed as a utility manager unless that person holds a current utility manager certificate issued by the Division of Utility Contractors.

(b) The division shall certify all applicants for certification under this chapter who satisfy the requirements of this chapter and the rules and regulations promulgated under this chapter. Persons wishing to qualify for utility manager certification shall submit a completed application form documenting required experience and other qualifications as prescribed by the board with the required fees and shall pass an examination. In order to obtain a utility manager certificate, an applicant must submit proof of completion of a course of safety training in utility contracting approved by the division. In order to continue to hold such certificate, the certificate holder must present proof to the division of completion of a safety training course approved by the division at least every two years from the date of the completion of the initial safety training course.

(c) An applicant may request an oral administration of the examination.



§ 43-14-8.4. Utility foreman certificate; presence of certified utility manager or certified utility foreman required

(a) After June 30, 1994, no person may be employed as a utility foreman unless that person holds a current utility foreman certificate issued by the Division of Utility Contractors.

(b) The division shall certify all applicants for certification under this chapter who satisfy the requirements of this chapter and the rules and regulations promulgated under this chapter. One requirement for such certification shall be the successful completion of a course of safety training in utility contracting approved by the division. In order to continue to hold such certificate, the certificate holder must submit proof to the division of completion of a safety training course approved by the division at least every two years from the date of the completion of the initial safety training course. In lieu of safety training any person desiring to be issued a utility foreman certificate may submit a completed application on or before December 31, 1994, which documents to the satisfaction of the division at least two years of experience as a utility foreman during the period between January 1, 1984, and June 30, 1994. Any person who does not submit a completed application for certification on or before December 31, 1994, must complete the required safety training in order to be certified.

(c) After June 30, 1994, no utility system shall be constructed, erected, altered, or repaired unless a certified utility manager or certified utility foreman who holds a current certification is present at the job site of such construction, erection, alteration, or repair of the utility system.



§ 43-14-9. Display of license and registration number

(a) Every person holding a license issued by a division of the board shall display it in a conspicuous manner at his place of business.

(b) All commercial vehicles used by licensees and certificate holders exclusively in the daily operation of their business shall have prominently displayed thereon the company or business registration number issued by the Secretary of State's office. Such registration number shall also be prominently displayed on any advertising in telephone yellow pages and newspapers relating to work which a licensee or certificate holder purports to have the capacity to perform. Said registration number shall also be printed on all invoices and proposal forms.



§ 43-14-10. Applicability of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

This chapter shall be administered in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 43-14-11. Injunction for violation of chapter

Whenever it shall appear to a division of the board or to the executive director or to a county or municipal inspection authority that any person is or has been violating this chapter or any of the lawful rules, regulations, or orders of the board, the division of the board, the local inspection authority, or the appropriate prosecuting attorney may file a petition for an injunction in the proper superior court of this state against such person for the purpose of enjoining any such violation. It shall not be necessary to allege or prove that there is no adequate remedy at law. The right of injunction provided for in this Code section shall be in addition to any other legal remedy which the board has and shall be in addition to any right of criminal prosecution provided for by law.



§ 43-14-12. Suspension of, or refusal to restore, licenses and certificates by municipal or county inspection authority; appeals; adoption and enforcement of codes at local level; bonds; fees or taxes

(a) Any municipal or county inspection authority which meets the standards established by the board shall be authorized, after notice and hearing, to suspend the license or certificate of competency of, or refuse to restore a license or certificate of competency to, any person or licensee upon the grounds set out in paragraph (4) of subsection (a) of Code Section 43-14-6; provided, however, that such suspension of a license by a local inspection authority shall be applicable only within the jurisdiction of such local authority. Any person aggrieved by an action of a local authority shall be entitled to an appeal to the appropriate division of the board and shall be entitled to a hearing.

(b) (1) This chapter shall not be construed to prohibit the governing authority of any county or municipality in the state from adopting and enforcing codes at the local level; provided, however, that no county or municipality may require any licensed conditioned air contractor or licensed plumber who has executed and deposited a bond as authorized in paragraph (2) of this subsection to give or furnish or execute any code compliance bond or similar bond for the purpose of ensuring that all construction, installation, or modifications are made or completed in compliance with the county or municipal ordinances or building and construction codes.

(2) In order to protect the public from damages arising from any work by a licensed conditioned air contractor or licensed plumber, which work fails to comply with the ordinances or building and construction codes adopted by any county or municipal corporation, any such licensed conditioned air contractor or licensed plumber may execute and deposit with the judge of the probate court in the county of his or her principal place of business a bond in the sum of $10,000.00. Such bond shall be a cash bond of $10,000.00 or executed by a surety authorized and qualified to write surety bonds in the State of Georgia and shall be approved by the judge of the probate court. Such bond shall be conditioned upon all work done or supervised by such licensee complying with the provisions of any ordinances or building and construction codes of any county or municipal corporation wherein the work is performed. Action on such bond may be brought against the principal and surety thereon in the name of and for the benefit of any person who suffers damages as a consequence of said licensee's work not conforming to the requirements of any ordinances or building and construction codes; provided, however, that the aggregate liability of the surety to all persons so damaged shall in no event exceed the sum of such bond.

(3) In any case where a bond is required under this subsection, the conditioned air contractor or plumber shall file a copy of the bond with the building official in the political subdivision wherein the work is being performed.

(4) The provisions of this subsection shall not apply to or affect any bonding requirements involving contracts for public works as provided in Chapter 10 of Title 13.

(c) No provision of this chapter shall be construed as prohibiting or preventing a municipality or county from fixing, charging, assessing, or collecting any license fee, registration fee, tax, or gross receipt tax on any related business or on anyone engaged in any related business governed by this chapter.



§ 43-14-12.1. Evidence of violation; cease and desist orders; fines; other penalties for violations

(a) If a person is in violation of paragraph (1) or (2) of subsection (c) of Code Section 43-14-8, it shall not be necessary for an investigator to observe or witness the unlicensed person engaged illegally in the process of work or to show work in progress or work completed in order to prove the unlawful practice of conditioned air contracting by an unlicensed person.

(b) It shall be prima-facie evidence of a violation of this chapter if any person not licensed as a conditioned air contractor advertises that such person is in the business or profession of a conditioned air contractor or advertises in a manner such that the general public would believe that such person is a licensed conditioned air contractor or in the business or profession of a conditioned air contractor. Advertising under this subsection includes, but is not limited to, newspaper, television, radio, telephone directory, mailings, business cards, or sign at place of business or attached to a vehicle.

(c) Notwithstanding the provisions of Code Section 43-1-20.1, after notice and hearing, the board may issue a cease and desist order prohibiting any person from violating the provisions of this chapter by engaging in the business or profession of a conditioned air contractor without a license as required under this chapter.

(d) The violation of any cease and desist order of the board issued under subsection (c) of this Code section shall subject the person violating the order to further proceedings before the board, and the board shall be authorized to impose a fine not to exceed $500.00 for each violation thereof. Each day that a person practices in violation of this Code section and chapter shall constitute a separate violation.

(e) Nothing in this Code section shall be construed to prohibit the board from seeking remedies otherwise available by statute without first seeking a cease and desist order in accordance with the provisions of this Code section.



§ 43-14-12.2. Proof of unlawful practice of utility contracting by unlicensed individual; cease and desist orders; penalty for violations

(a) If a person is in violation of Code Section 43-14-8.2, 43-14-8.3, or 43-14-8.4, it shall not be necessary for an investigator to observe or witness the unlicensed person engaged illegally in the process of work or to show work in progress or work completed in order to prove the unlawful practice of utility contracting by an unlicensed person.

(b) It shall be prima-facie evidence of a violation of this chapter if any person not licensed as a utility contractor advertises that such person is in the business or profession of a utility contractor or advertises in a manner such that the general public would believe that such person is a licensed utility contractor or in the business or profession of a utility contractor. Advertising under this subsection includes, but is not limited to, newspaper, television, or radio advertisements, telephone directory listings, mailings, business cards, or a sign or signs at a place of business or attached to a vehicle.

(c) Notwithstanding the provisions of Code Section 43-1-20.1, after notice and hearing, the board may issue a cease and desist order prohibiting any person from violating the provisions of this chapter by engaging in the business or profession of a utility contractor without a license as required under this chapter or by constructing, erecting, altering, or repairing a utility system without a properly certified utility manager or properly certified utility foreman present at such job site.

(d) The violation of any cease and desist order of the board issued under subsection (c) of this Code section shall subject the person violating the order to further proceedings before the board, and the board shall be authorized to impose a fine not to exceed $5,000.00 for each violation thereof. Each day that a person practices in violation of this Code section and chapter or constructs, erects, alters, or repairs a utility system without a properly certified utility manager or properly certified utility foreman present at such job site shall constitute a separate violation.

(e) Nothing in this Code section shall be construed to prohibit the board from seeking remedies otherwise available by statute without first seeking a cease and desist order in accordance with the provisions of this Code section.



§ 43-14-13. Applicability of chapter

(a) This chapter shall apply to all installations, alterations, and repairs of plumbing, air-conditioning and heating, or electrical or low-voltage wiring or utility systems within or on public or private buildings, structures, or premises except as otherwise provided in this Code section.

(b) Any person who holds a license issued under this chapter may engage in the business of plumbing, electrical contracting, conditioned air contracting, low-voltage contracting, or utility contracting but only as prescribed by the license, throughout the state; and except as provided in Code Section 43-14-12, no municipality or county may require such person to comply with any additional licensing requirements imposed by such municipality or county.

(c) This chapter shall not apply to the installation, alteration, or repair of plumbing, air-conditioning and heating, utility systems, or electrical services, except low-voltage wiring services, up to and including the meters where such work is performed by and is an integral part of the system owned or operated by a public service corporation, an electrical, water, or gas department of any municipality in this state, a railroad company, a pipeline company, or a mining company in the exercise of its normal function as such.

(d) This chapter shall not prohibit an individual from installing, altering, or repairing plumbing fixtures, air-conditioning and heating, air-conditioning and heating fixtures, utility systems, or electrical or low-voltage wiring services in a residential dwelling owned or occupied by such individual; provided, however, that all such work must be done in conformity with all other provisions of this chapter, the rules and regulations of the board, and any applicable county or municipal resolutions, ordinances, codes, or inspection requirements.

(e) This chapter shall not prohibit an individual employed on the maintenance staff of a facility owned by the state or by a county, municipality, or other political subdivision from installing, altering, or repairing plumbing, plumbing fixtures, air-conditioning and heating fixtures, utility systems, or electrical or low-voltage wiring services when such work is an integral part of the maintenance requirements of the facility; provided, however, that all such work must be done in conformity with all other provisions of this chapter and the orders, rules, and regulations of the board.

(f) This chapter shall not prohibit any person from installing, altering, or repairing plumbing, plumbing fixtures, air-conditioning and heating fixtures, utility systems, or electrical or low-voltage wiring services in a farm or ranch service building or as an integral part of any irrigation system on a farm or ranch when such system is not located within 30 feet of any dwelling or any building devoted to animal husbandry. Nothing in this subsection shall be construed to limit the application of any resolution, ordinance, code, or inspection requirements of a county or municipality relating to such connections.

(g) This chapter shall not apply to low-voltage wiring performed by public utilities, except that such portion of the business of those public utilities which involves the installation, alteration, repair, or service of telecommunication systems for profit shall be covered under this chapter.

(h) This chapter shall not apply to the installation, construction, or maintenance of power systems or telecommunication systems for the generation or distribution of electric current constructed under the National Electrical Safety Code, which regulates the safety requirements of utilities; but the interior wiring regulated by the National Electrical Safety Code would not be exempt and must be done by an electrical contractor except as otherwise provided by law.

(i) This chapter shall not apply to any technician employed by a municipal or county-franchised community antenna television (CATV) system or a municipally owned community antenna television system in the performance of work on the system.

(j) This chapter shall not apply to regular full-time employees of an institution, manufacturer, or business who perform plumbing, electrical, low-voltage wiring, utility contracting, or conditioned air contracting when working on the premises of that employer.

(k) This chapter shall not apply to persons licensed as manufactured or mobile home installers by the state fire marshal when:

(1) Coupling the electrical connection from the service entrance panel outside the manufactured housing to the distribution panel board inside the manufactured housing;

(2) Connecting the exterior sewer outlets to the above-ground sewer system; or

(3) Connecting the exterior water line to the above-ground water system.

(l) Any person qualified by the Department of Transportation to perform work for the department shall not be required to be licensed under Code Section 43-14-8.2 or certified under Code Sections 43-14-8.3 and 43-14-8.4 in order to perform work for the department. Any person qualified by the Department of Transportation to perform work for the department shall not be required to be licensed under Code Section 43-14-8.2 or certified under Code Sections 43-14-8.3 and 43-14-8.4 in order to perform work for a county, municipality, authority, or other political subdivision when such work is of the same nature as that for which the person is qualified when performing department work; provided, however, that such work is not performed on a utility system as defined in paragraph (17) of Code Section 43-14-2 for which the person receives compensation.

(m) This chapter shall not prohibit any person from installing, altering, or repairing the plumbing component of a lawn sprinkler system from a backflow preventer which was installed by a licensed plumber; provided, however, that all such work must be done in conformity with all other provisions of this chapter, the rules and regulations of the board, and ordinances of the county or municipality.

(n) Any person who contracts with a licensed conditioned air contractor as part of a conditioned air contract to install, alter, or repair duct systems, control systems, or insulation is not required to hold a license from the Division of Conditioned Air Contractors. The conditioned air contractor must retain responsibility for completion of the contract, including any subcontracted work. Any person who contracts with a licensed conditioned air contractor to perform a complete installation, alteration, or repair of a conditioned air system must hold a valid license from the Division of Conditioned Air Contractors. Any person who contracts to perform for or on behalf of a conditioned air contractor to install, alter, or repair electrical, low-voltage, or plumbing components of a conditioned air system must hold a valid license from the appropriate division of the board.

(o) This chapter shall not prohibit any propane dealer who is properly insured as required by law and who holds a liquefied petroleum gas license issued by the Safety Fire Commissioner from installing, repairing, or servicing a propane system or the gas piping or components of such system; provided, however, that such propane dealers shall be prohibited from performing the installation of conditioned air systems or forced air heating systems unless licensed to do so under this chapter.

(p) This chapter shall not apply to any employee or authorized agent of a regulated gas utility or municipal owned gas utility while in the course and scope of such employment.

(q) Any utility contractor holding a valid utility contractor's license under this chapter shall be authorized to bid for and perform work on any utility system in this state without obtaining a license under Chapter 41 of this title. It shall be unlawful for the owner of a utility system or anyone soliciting work to be performed on a utility system to refuse to allow a utility contractor holding a valid utility contractor's license under this chapter to bid for or perform work on a utility system on the basis that such contractor does not hold a license under Chapter 41 of this title.



§ 43-14-14. Penalty

Any person violating this chapter shall be guilty of a misdemeanor and, upon conviction thereof, shall be fined not more than $1,000.00 or imprisoned for not more than six months, or both.



§ 43-14-15. Certain military certifications entitle persons to obtain certain professional licenses

(a) As used in this Code section, the term:

(1) "Discharge" means an honorable discharge or a general discharge from active military service. Such term shall not mean a discharge under other than honorable conditions, a bad conduct discharge, or a dishonorable discharge.

(2) "Military" means the armed forces of the United States or a reserve component of the armed forces of the United States, including the National Guard.

(b) A committee composed of the division director, members of the Governor's Office of Workforce Development, and members of the relevant divisions of the licensing board representing the profession for which the applicant is seeking a license shall determine the military specialties or certifications the training or experience for which substantially meets or exceeds the requirements to obtain a license for Electrical Contractor Class I, Journeyman Plumber, Conditioned Air Contractor Class I, or Utility Foreman. The Governor shall designate a chairperson from among the members of the committee.

(c) Any current or former member of the military may apply to the licensing board for the immediate issuance of a license or certification based upon his or her having obtained a military specialty or certification the training or experience for which substantially meets or exceeds the requirements to obtain a license or certification identified in subsection (b) of this Code section. In order to qualify under this subsection, an applicant shall make application not later than 180 days after his or her discharge. Such application shall be in such form and shall require such documentation as the division director shall determine. If the applicant satisfies the requirements of this Code section, the division director shall direct the appropriate division to issue the appropriate license, and the division shall immediately issue such license; provided, however, that the applicant shall satisfy all financial and insurance requirements for the issuance of such license. This Code section shall only apply to the initial issuance of a license. After the initial issuance of a license, the licensee shall be subject to any provisions relating to the renewal of the license applicable to all licensees.



§ 43-14-16. Limited reciprocal licensing of military spouses

(a) As used in this Code section, the term "military" means the armed forces of the United States or a reserve component of the armed forces of the United States, including the National Guard.

(b) The spouse of any member of the military who resides in this state due to the assignment of the military spouse and who holds a license or certification from another state the training, experience, and testing for which substantially meet or exceed the Georgia requirements to obtain a license or certification as an Electrical Contractor Class I, Journeyman Plumber, Conditioned Air Contractor Class I, or Utility Foreman shall be entitled to apply to the licensing board for the immediate issuance of such a license or certification. In order to qualify under this subsection, an applicant shall make application not later than 180 days after his or her relocation to the State of Georgia. Such application shall be in such form and shall require such documentation as the division director shall determine. A committee composed of the division director, members of the Governor's Office of Workforce Development, and members of the relevant divisions of the licensing board representing the profession for which the applicant is seeking a license, with a chairperson appointed by the Governor from among the membership of the committee, shall determine whether the training, experience, and testing for obtaining a license in the relevant foreign state substantially meet or exceed the requirements to obtain the professional licenses provided in this state. If the applicant satisfies the requirements of this Code section, the division director shall direct the appropriate division to issue the appropriate license, and the division shall immediately issue such license; provided, however, that the applicant shall satisfy all financial and insurance requirements for the issuance of such license. This Code section shall only apply to the initial issuance of a license. After the initial issuance of a license, the licensee shall be subject to any provisions relating to the renewal of the license applicable to all licensees.



§ 43-14-18. Termination

Repealed by Ga. L. 1992, p. 3137, § 13, effective July 1, 1992.






Chapter 15 - Professional Engineers and Land Surveyors

§ 43-15-1. Purpose of chapter

This chapter is enacted to safeguard life, health, and property and to promote the public welfare.



§ 43-15-2. Definitions

As used in this chapter, the term:

(1) "Board" means the State Board of Registration for Professional Engineers and Land Surveyors.

(2) "Certificate" means any certificate issued under Code Section 43-15-8 or 43-15-12.

(3) "Certificate of registration" means any certificate issued under Code Section 43-15-9, 43-15-13, or 43-15-16.

(4) "Current certificate of registration" means a certificate of registration which has not expired or been revoked and the rights under which have not been suspended or otherwise restricted by the board.

(5) "Engineer-in-training" means an individual who meets the qualifications for and to whom the board has duly issued an engineer-in-training certificate.

(6) "Land surveying" means any service, work, or practice, the adequate performance of which requires the application of special knowledge of the principles of mathematics, the related physical and applied sciences, and the requirements of relevant law in the evaluation and location of property rights, as applied to:

(A) Measuring and locating lines, angles, elevations, natural and manmade features in the air, on the surface of the earth, in underground works, and on the beds of bodies of water, for the purpose of determining and reporting positions, topography, areas, and volumes;

(B) Establishing or reestablishing, locating or relocating, or setting or resetting of monumentation for any property, easement, or right of way boundaries, or the boundary of any estate or interest therein;

(C) The platting and layout of lands and subdivisions thereof, including alignment and grades of streets and roads, excluding thoroughfares;

(D) The design, platting, and layout, incidental to subdivisions of any tract of land by a land surveyor, of:

(i) Grading plans and site plans;

(ii) Erosion and sediment control plans, including detention ponds, provided that no impoundment shall be designed on a live (perennial) stream; provided, further, that such detention ponds:

(I) Contain no more than five acre-feet of water storage at maximum pool (top of dam) or are no more than ten feet in height for a dry storage pond;

(II) Are no more than six feet in height for a permanent (wet) storage pond; or

(III) Contain no more than three acre-feet of water storage at maximum pool (top of dam) if the height is more than ten feet but less than 13 feet for a dry storage pond;

(iii) Storm water management plans and facilities, including hydrologic studies and temporary sediment basins, provided that the contributing drainage area shall not be larger than 100 acres; and

(iv) Extension of existing water distribution piping and gravity sewers, eight inches in diameter or smaller, provided that off-site length shall not exceed 1,000 feet, the design and construction of which shall conform to the local government ordinances and regulations, and such extensions shall be subjected to the review and approval of a local government which has been delegated approval authority by the Environmental Protection Division of the Department of Natural Resources;

(E) Conducting horizontal and vertical control surveys, layout or stake-out of proposed construction, or the preparation of as-built surveys which relate to property, easement, or right of way boundaries;

(F) Utilization of measurement devices or systems, such as aerial photogrammetry, geodetic positioning systems, land information systems, or similar technology for evaluation or location of property, easement, or right of way boundaries; or

(G) The preparation and perpetuation of maps, record plats, drawings, exhibits, field notes, or property descriptions representing these services.

(7) "Land surveyor" means an individual who is qualified to engage in the practice of land surveying and who possesses a current certificate of registration as a land surveyor issued by the board. A person shall be construed to practice or offer to practice land surveying within the meaning of this chapter who by verbal claim, sign, advertisement, letterhead, cards, or in any other way represents or holds himself or herself out as able or qualified to perform or who does perform any of the services defined as land surveying.

(8) "Land surveyor-in-training" means an individual who meets the qualifications for and to whom the board has duly issued a certificate as a land surveyor-in-training.

(9) "Person" means an individual and any legal or commercial entity, including, by way of illustration and not limitation, a partnership, corporation, association, or governmental agency.

(10) "Professional engineer" means an individual who is qualified, by reason of knowledge of mathematics, the physical sciences, and the principles by which mechanical properties of matter are made useful to man in structures and machines, acquired by professional education and practical experience, to engage in the practice of professional engineering and who possesses a current certificate of registration as a professional engineer issued by the board.

(11) "Professional engineering" means the practice of the art and sciences, known as engineering, by which mechanical properties of matter are made useful to man in structures and machines and shall include any professional service, such as consultation, investigation, evaluation, planning, designing, or responsible supervision of construction or operation, in connection with any public or private utilities, structures, buildings, machines, equipment, processes, works, or projects, wherein the public welfare or the safeguarding of life, health, or property is concerned or involved, when such professional service requires the application of engineering principles and data and training in the application of mathematical and physical sciences. A person shall be construed to practice or offer to practice professional engineering, within the meaning of this chapter who by verbal claim, sign, advertisement, letterhead, card, or in any other way represents or holds himself out as a professional engineer or engineer or as able or qualified to perform engineering services or who does perform any of the services set out in this paragraph. Nothing contained in this chapter shall include the work ordinarily performed by persons who operate or maintain machinery or equipment.



§ 43-15-3. Creation of board; members

(a) A State Board of Registration for Professional Engineers and Land Surveyors is created whose duty it shall be to administer this chapter.

(b) The board shall consist of six professional engineers, two land surveyors, and a member appointed from the public at large who has no connection with the professions of engineering and land surveying, all of whom shall be appointed by the Governor for a term of five years. Of the professional engineers appointed to the board, one shall be a structural engineer, one shall be a mechanical engineer, one shall be an electrical engineer, two shall be civil or sanitary engineers, and one shall be from any discipline of engineering. Each member of the board shall be a citizen of the United States and a resident of this state.

(c) Each member shall hold office until his successor has been duly appointed and qualified. All successors shall be appointed in the same manner as the original appointment.

(d) A vacancy on the membership of the board shall be filled by appointment by the Governor, in the same manner as the original appointment to the position vacated, for the unexpired term.

(e) Professional engineers appointed to the board shall have been engaged in the practice of engineering in their respective disciplines for at least 12 years and shall have been in responsible charge of important engineering work in their respective disciplines for at least five years. Land surveyors appointed to the board shall have been engaged in the practice of land surveying for at least 12 years and shall have been in responsible charge of important land surveying work for at least five years. Responsible charge of engineering or land surveying teaching may be construed as responsible charge of important engineering or land surveying work, respectively.

(f) Each member of the board shall be reimbursed as provided for in subsection (f) of Code Section 43-1-2.

(g) The Governor may remove any member of the board for misconduct, incompetency, neglect of duty, or for any other sufficient and just cause.



§ 43-15-4. Adoption of rules and regulations; meetings; seal; division director as secretary of board

(a) The board shall adopt all necessary rules, regulations, and bylaws, not inconsistent with this chapter and the Constitution and laws of this state or of the United States, to govern its times and place of meetings for organization and reorganization, for the holding of examinations, for fixing the length of terms of its officers, and for governing all other matters requisite to the exercise of its powers, the performance of its duties, and the transaction of its businesses. The board shall adopt an official seal.

(b) The board shall meet at such times as the business of the board shall require, as the board or its chairman may determine, but shall hold one annual meeting each year at which time the board shall elect a chairman and a vice chairman.

(c) The board shall be assigned to the office of the division director for those purposes described in Chapter 1 of this title.



§ 43-15-5. Duty of board to maintain records

The board shall keep records of its proceedings.



§ 43-15-6. General powers of board; injunctions; continuing education

(a) In carrying out this chapter, in addition to other powers conferred upon it under this chapter, the board shall have the power:

(1) To adopt and enforce regulations implementing this chapter, including regulations governing the professional conduct of those individuals registered by it;

(2) Under the hand of its chairman or his or her delegate and the seal of the board, to subpoena witnesses and compel their attendance and to require thereby the production of books, papers, documents, and other things relevant to such investigation in order to investigate conduct subject to regulation by the board; the chairman or the member of the board who is his or her delegate may administer oaths to witnesses appearing before the board; and the board may secure the enforcement of its subpoenas in the manner provided by Chapter 13 of Title 50, the "Georgia Administrative Procedure Act"; and

(3) To maintain in its name an action for injunctive or other appropriate legal or equitable relief to remedy violations of this chapter and, in pursuing equitable remedies, it shall not be necessary that the board allege or prove that it has no adequate remedy at law.

(b) In addition to other powers conferred upon the board under this chapter, the board shall through rules and regulations require each person seeking renewal of a certificate of registration as a professional engineer or a land surveyor to complete board approved continuing education of not more than 30 hours biennially for professional engineers and not more than 15 hours biennially for land surveyors. The board shall be authorized to approve courses offered by institutions of higher learning or offered by other institutions or organizations. The board shall randomly audit some applications for renewal of a certificate of registration to enforce compliance with this subsection. The continuing education requirements adopted by the board shall recognize the continuing education requirements imposed by other states to the extent that such continuing education courses meet the requirements imposed by the board. The board shall be authorized to waive the continuing education requirements in cases of hardship, disability, or illness or under such other circumstances as the board deems appropriate. The board shall waive the continuing education requirement for individuals over the age of 65 who have retired from active practice and who apply for an inactive license and for individuals over the age of 65 who are engaged in the active practice of their profession who have had a valid active license for the previous 25 consecutive years. The requirement for continuing education including the exemptions provided for in this subsection shall apply to each licensing renewal cycle which begins after the 1996 renewal cycle.



§ 43-15-7. Unlawful practice as a professional engineer or land surveyor

(a) It shall be unlawful for any person other than a professional engineer to practice or to offer to practice professional engineering in this state.

(b) It shall be unlawful for any person other than a land surveyor to practice or to offer to practice land surveying in this state.



§ 43-15-8. Engineer-in-training certificate; eligibility

To be eligible for certification as an engineer-in-training, an applicant must meet the following minimum requirements:

(1) (A) Graduate in an engineering curriculum of not less than four years from a school or college approved by the board; and

(B) Pass a written examination in fundamental engineering subjects (engineer-in-training examination);

(2) (A) Graduate in an engineering curriculum of not less than four years or in a curriculum of four or more years in engineering technology or related science, from a school or college approved by the board; and

(B) Pass a written examination in fundamental engineering subjects (engineer-in-training examination); or

(3) (A) Acquire not less than eight years of experience in engineering work of a nature satisfactory to the board; and

(B) Pass a written examination in fundamental engineering subjects (engineer-in-training examination).



§ 43-15-9. Professional engineer certificate of registration; eligibility

To be eligible for a certificate of registration as a professional engineer, an applicant must meet the following minimum requirements:

(1) (A) Obtain certification by the board as an engineer-in-training under paragraph (1) of Code Section 43-15-8;

(B) Acquire a specific record of not less than four years' experience in engineering work of a character satisfactory to the board which indicates the applicant is competent to practice professional engineering; and

(C) Subsequently pass a written examination in the principles and practice of engineering (professional engineer's examination);

(2) (A) Obtain certification by the board as an engineer-in-training under paragraph (2) of Code Section 43-15-8;

(B) Acquire a specific record of not less than seven years' experience in engineering work of a character satisfactory to the board which indicates the applicant is competent to practice professional engineering; and

(C) Subsequently pass a written examination in the principles and practice of engineering (professional engineer's examination);

(3) (A) Obtain certification by the board as an engineer-in-training under paragraph (3) of Code Section 43-15-8;

(B) Acquire a specific record of not less than seven years' experience in engineering work of a character satisfactory to the board which indicates the applicant is competent to practice professional engineering; and

(C) Subsequently pass a written examination in the principles and practice of engineering (professional engineer's examination); or

(4) (A) Graduate in an engineering or related science curriculum of not less than four academic years;

(B) Acquire a specific record of not less than 16 years' experience in engineering work, of which at least eight years have been in responsible charge of important engineering work of a character satisfactory to the board, which indicates the applicant is competent to practice professional engineering; and

(C) Subsequently pass a written examination in the principles and practice of engineering (professional engineer's examination).



§ 43-15-10. Evaluation of engineering experience

(a) For the purpose of determining whether an applicant has acquired the experience required under Code Section 43-15-8 or 43-15-9:

(1) Responsible charge of engineering teaching may, in the board's sole discretion, be considered as responsible charge of engineering work;

(2) The satisfactory completion of each academic year of an approved course in engineering or engineering technology in a school or college approved by the board, without graduation, may be considered as equivalent to a year of engineering experience;

(3) Partial credit may be granted by the board for the successful completion of one or more scholastic years of a four-year engineering curriculum in a school or college not approved by the board or in a curriculum in related science in a school or college approved by the board. The degree of credit shall be determined by the board upon consideration of the mathematics, science, and engineering courses completed by the applicant;

(4) No applicant shall receive experience credit for more than four years of undergraduate education; and

(5) The satisfactory completion of graduate study in an approved engineering curriculum may, in the board's sole discretion, be credited for not more than one year's experience.

(b) The execution, as a contractor, of work designed by a professional engineer or the supervision of the construction of such work as foreman, inspector, or superintendent shall not be deemed to be engineering experience unless such work involves the application of engineering principles and the applicant presents evidence of additional engineering experience of a character satisfactory to the board and indicating the applicant is competent to be placed in responsible charge of engineering work.



§ 43-15-11. Professional engineer's examination

An applicant for the professional engineer's examination shall designate the special branch of engineering in which the applicant proposes to engage. The scope of the professional engineer's examination administered to him shall be prescribed by the board with respect to that branch of engineering, with special reference to the applicant's ability to design and supervise engineering work so as to ensure the safety of life, health, and property.



§ 43-15-12. Land surveyor-in-training certificate; eligibility

To be eligible for certification as a land surveyor-in-training, an applicant must meet the following minimum requirements:

(1) (A) Earn a bachelor's degree in a curriculum approved by the board;

(B) Earn an associate degree, or its equivalent, in a curriculum approved by the board and acquire not less than two years of combined office and field experience in land surveying of a nature satisfactory to the board; or

(C) Earn a high school diploma, or its equivalent, and acquire not less than four years' experience in land surveying of a nature satisfactory to the board;

(2) Acquire a minimum of 15 quarter hours' credit, or its equivalent, in land surveying subjects in a course of study approved by the board; provided, however, that on and after January 1, 1995, the minimum requirement shall be 20 quarter hours' credit, five of which shall be in hydrology; and

(3) Subsequently pass the board approved examination in the fundamentals of land surveying (land surveyor-in-training examination).



§ 43-15-13. Land surveyor certificate of registration; eligibility

To be eligible for a certificate of registration as a land surveyor, an applicant must meet the following minimum requirements:

(1) (A) Obtain certification as a land surveyor-in-training under subparagraph (A) of paragraph (1) and paragraph (3) of Code Section 43-15-12;

(B) Acquire a specific record of the equivalent of not less than four years of combined office and field experience in land surveying with a minimum of three years' experience in responsible charge of land surveying projects under the supervision of a registered land surveyor or such other supervision deemed by the board to be the equivalent thereof; and

(C) Subsequently pass a written examination on the principles and practices of land surveying and the laws of this state relating to land surveying (land surveyor examination);

(2) (A) Obtain certification as a land surveyor-in-training under subparagraph (B) of paragraph (1) and paragraph (3) of Code Section 43-15-12;

(B) Acquire an additional specific record of the equivalent of not less than four years of combined office and field experience in land surveying which, together with the qualifying experience under subparagraph (B) of paragraph (1) of Code Section 43-15-12, includes not less than four years' experience in responsible charge of land surveying projects under the supervision of a registered land surveyor or such other supervision deemed by the board to be the equivalent thereof; and

(C) Subsequently pass a written examination on the principles and practices of land surveying and the laws of Georgia relating to land surveying (land surveyor examination); or

(3) (A) Obtain certification as a land surveyor-in-training under subparagraph (C) of paragraph (1) and paragraph (3) of Code Section 43-15-12;

(B) Acquire an additional specific record of not less than four years of experience in land surveying which, together with the qualifying experience under subparagraph (C) of paragraph (1) of Code Section 43-15-12, includes not less than six years' experience in responsible charge of land surveying under the supervision of a registered land surveyor or such other supervision deemed by the board to be the equivalent thereof and of a grade and character satisfactory to the board indicating that the applicant is competent to practice land surveying; and

(C) Subsequently pass a written examination on the principles and practices of land surveying and laws of this state relating to land surveying (land surveyor examination).



§ 43-15-14. Examinations

Board approval of an applicant for examination entitles the applicant to admission to the next four consecutive examination offerings without reapplication. Following the first offering to which the applicant is entitled to admission, the applicant shall not be admitted to any of the succeeding three examination offerings except upon payment of a fee for each examination, to be determined by the board. Admission to any future examinations will be at the discretion of the board which may require the applicant to file a new application. An examination offering occurs regardless of whether the applicant attends.



§ 43-15-15. Applications for certificates

(a) Applications for certificates and for certificates of registration shall be made under oath to the board and shall contain such information in the form and manner as shall be prescribed by the board. The application shall be accompanied by a fee in an amount prescribed by the board.

(b) No individual shall be eligible for a certificate or a certificate of registration under this chapter who is not of good character and reputation.

(c) If the board denies an application on the ground that the applicant lacks the requisite experience to admit him to the examination, the board may impose on the applicant a period of deferment on the filing of a new application, during which period the board shall not be required to accept for filing a new application by the applicant. The period of deferment shall not exceed the time reasonably required to acquire the requisite experience.

(d) An application shall contain the names of not less than five persons, not related to the applicant by blood or marriage, of whom at least three shall be professional engineers or land surveyors having personal knowledge of the experience on which the applicant predicates his qualifications.

(e) Experience required under this chapter shall be of a character and nature approved by the board and consistent with the purposes of this chapter.



§ 43-15-16. Registration by comity

(a) The board may, in its discretion, upon application therefor and the payment of a fee prescribed by the board, issue a certificate of registration as a professional engineer to any individual who holds a certificate of qualification or registration issued to him by proper authority of the National Council of Engineering Examiners or of any state or territory or possession of the United States if the requirements of the registration of professional engineers under which the certificate of qualification or registration was issued do not conflict with this chapter and are of a standard not lower than that specified in this chapter or if the applicant held such certificate on or before July 1, 1956. The fact that the statute under which the individual was issued a certificate of qualification or registration in another state does not provide that the required written examination be passed subsequent to the acquisition of the required experience shall not be deemed as a conflict with, or lower than, the Georgia requirements, provided that the written examination and the amount of experience required for registration are substantially equivalent to the Georgia requirements.

(b) The board may, in its discretion, upon application therefor and the payment of a fee prescribed by the board, issue a certificate of registration as a land surveyor to any person who holds a certificate of registration to practice land surveying issued by a state or territory or possession of the United States obtained:

(1) By written examination of not less than eight hours in duration prior to July 1, 1968;

(2) By written examination of not less than 16 hours in duration prior to July 1, 1978; or

(3) Under qualifications comparable to those prescribed by this chapter; and

in addition passes a written examination on the laws of Georgia relating to land surveying (land surveyor examination).



§ 43-15-17. Issuance, expiration, and renewal of certificates and certificates of registration

(a) Certificates and certificates of registration shall be issued to applicants who successfully complete the respective requirements therefor upon the payment of fees prescribed by the board.

(b) Certificates of registration shall be renewable biennially. Renewal may be effected for the succeeding two years by the payment of the fee prescribed by the board. Certificates of registration may be renewed subsequent to their expiration upon the payment of accumulated unpaid fees and of a penalty in an amount to be determined by the board. A certificate of registration which has been expired for a period of greater than four years shall be automatically revoked.

(c) The division director shall give notice by mail to each person holding a certificate of registration under this chapter of the date of the expiration of the certificate of registration and the amount of the fee required for renewal, at least one month prior to the expiration date; but the failure to receive such notice shall not avoid the expiration of any certificate of registration not renewed in accordance with this Code section.



§ 43-15-18. Effect of certificate of registration

(a) In the case of a registered professional engineer, the certificate of registration shall authorize the practice of professional engineering. In the case of a registered land surveyor, the certificate of registration shall authorize the practice of land surveying. A certificate of registration shall show the full name of the registrant, shall have a serial number, and shall be signed by the chairman of the board and the division director under the seal of the board.

(b) The issuance of a certificate of registration by the board shall be evidence that the person named therein is entitled to all the rights and privileges of a registered professional engineer or a registered land surveyor, as the case may be, as long as the certificate remains unrevoked, unexpired, or unaffected by other discipline imposed by the board.



§ 43-15-19. Revocation, suspension, or denial of certificates or certificates of registration; reprimands

(a) The board shall have the power, after notice and hearing, to deny any application made to it, to revoke or suspend any certificate or certificate of registration issued by it, or to reprimand any person holding a certificate or certificate of registration issued by it, upon the following grounds:

(1) Commission of any fraud or deceit in obtaining a certificate or certificate of registration;

(2) Any gross negligence, incompetency, or unprofessional conduct in the practice of professional engineering or land surveying as a registered professional engineer or land surveyor;

(3) Affixing a seal to any plan, specification, plat, or report contrary to Code Section 43-15-22;

(4) Conviction of a felony or crime involving moral turpitude in the courts of this state, the United States, or of any state or territory of the United States or the conviction of an offense in another jurisdiction which, if committed in this state, would be deemed a felony. "Conviction" shall include a finding or verdict of guilt, a plea of guilty, or a plea of nolo contendere in a criminal proceeding, regardless of whether the adjudication of guilt or sentence is withheld or not entered thereon pursuant to Article 3 of Chapter 8 of Title 42 or any comparable rule or statute; or

(5) Any violation of this chapter or any rule or regulation promulgated by the board pursuant to the powers conferred on it by this chapter.

(b) "Unprofessional conduct," as referred to in paragraph (2) of subsection (a) of this Code section, includes a violation of those standards of professional conduct for professional engineers and land surveyors adopted by the board pursuant to the power conferred upon it to promulgate rules and regulations to effectuate the duties and powers conferred on it by this chapter.



§ 43-15-20. Reissuance of certificates and certificates of registration; fee

(a) The board, in its sole discretion, may reissue a certificate or a certificate of registration to any person whose certificate or certificate of registration has been revoked or may terminate any suspension imposed by it upon the affirmative vote of a majority of the members of the board and upon the payment of a fee prescribed by the board.

(b) A new certificate or certificate of registration to replace any certificate lost, destroyed, or mutilated may be issued subject to the rules of the board upon the payment of a fee prescribed by the board.



§ 43-15-21. Temporary permit

(a) The board, or its delegate, in its sole discretion, may issue a temporary permit to a person who is not a resident of and who has no established place of business in this state, or who has recently become a resident thereof, to permit him, in accordance with the conditions of the temporary permit, to practice or offer to practice engineering in this state if:

(1) An application for a certificate of registration has been filed with the board and the fee required by this chapter has been paid;

(2) The applicant is legally qualified to practice such profession in the state or country of the applicant's residence or former residence; and

(3) The requirements and qualifications for obtaining a certificate of registration in that jurisdiction are not lower than those specified in this chapter.

(b) An application under subsection (a) of this Code section shall be made to the board in writing, containing such information and in the form and manner as shall be prescribed by the board.

(c) The temporary permit shall continue only for such time as the board requires for the consideration of the application for registration. The temporary permit shall contain such conditions with respect to the scope of the permission granted as the board deems necessary or desirable.

(d) Plans, specifications, plats, and reports issued by a person holding a temporary permit shall bear his signature and a stamp containing his name, business address, and "Georgia Professional Engineer Temporary Permit No. ." The signature and stamp shall be affixed only in accordance with the requirements of subsection (b) of Code Section 43-15-22.

(e) A person who has obtained a temporary permit and practices in accordance therewith is deemed to be a professional engineer for purposes of this chapter, but a temporary permit shall not be deemed to be a registration under any provision of this chapter, including, by way of illustration and not limitation, Code Section 43-15-23.



§ 43-15-22. Registrant required to obtain seal; inscription; purpose; fraudulent use of seal

(a) Every engineer and land surveyor registered under this chapter shall, upon receipt of a certificate of registration, obtain a seal of the design authorized by the board, bearing the registrant's name, certificate number, and the legend "Registered Professional Engineer," or "Registered Land Surveyor," in accordance with the certificate of registration.

(b) Plans, specifications, plats, and reports issued by a registrant shall be stamped or sealed and countersigned by the registrant; but it shall be unlawful for the registrant or any other person to stamp or seal any document with such seal after the certificate of the registrant named thereon has expired, or has been revoked, or during the period of any suspension imposed by the board. No plans, specifications, plats, or reports shall be stamped with the seal of a registrant unless such registrant has personally performed the engineering or land surveying work involved or, when the registrant has not personally performed the engineering or land surveying work reflected in any plan, specification, plat, or report, such registrant has affixed his or her seal thereto only if such document has been prepared by an employee or employees under the registrant's direct supervisory control on a daily basis and after the registrant has thoroughly reviewed the work embodied in such document and has satisfied himself or herself completely that such work is adequate.

(c) No registrant shall affix his seal to any plan, specification, plat, or report unless he has assumed the responsibility for the accuracy and adequacy of the work involved.

(d) Any registrant who has affixed his or her seal to any plan, specification, plat, or report prepared by another person not under the registrant's direct supervisory control on a daily basis, and without having thoroughly reviewed such work, shall be deemed to have committed a fraudulent act of misconduct in the practice of professional engineering or land surveying.



§ 43-15-23. Practice of professional engineering by or through firm, corporation, or other entity

(a) The practice of or offer to practice professional engineering, as defined in this chapter, by individual professional engineers registered under this chapter through a firm, corporation, professional corporation, partnership, association, or other entity offering engineering services to the public or by a firm, corporation, professional corporation, partnership, association, or other entity offering engineering services to the public through individual registered professional engineers as agents, employees, officers, members, or partners is permitted subject to the provisions of this chapter; provided, however, that one or more of the principals, officers, members, or partners of said firm, corporation, professional corporation, partnership, association, or other entity and all personnel of such firm, corporation, partnership, association, or entity who act in its behalf as professional engineers in this state shall be registered as provided in this chapter; and further provided that said firm, corporation, professional corporation, partnership, association, or entity has been issued a certificate of authorization by the board as provided in this chapter.

(b) A firm, corporation, professional corporation, partnership, association, or other entity desiring a certificate of authorization shall file with the board an application upon a form to be prescribed by the board and accompanied by the registration fee prescribed by the board.

(c) (1) A corporation or professional corporation shall file with the board, using a form provided by the board, the names and addresses of all officers and board members of the corporation, including the principal officer or officers duly registered to practice professional engineering in this state and of an individual or individuals duly registered to practice professional engineering within this state who shall be in responsible charge of the practice of professional engineering in this state by said corporation.

(2) A partnership shall file with the board, using a form provided by the board, the names and addresses of all partners of the partnership, including the partner or partners duly registered to practice professional engineering in this state and of an individual or individuals duly registered to practice professional engineering in this state who shall be in responsible charge of the practice of professional engineering in this state by said partnership.

(3) Any firm, limited liability company, association, or entity which is not a corporation, professional corporation, or partnership shall file with the board, using a form provided by the board, the names and addresses of all principals or members of the firm, association, or entity duly registered to practice professional engineering in this state who shall be in responsible charge of the practice of professional engineering in this state by said firm, association, or other entity.

(4) The forms provided in paragraphs (1) through (3) of this subsection must accompany a biennial renewal fee prescribed by the board. In the event there shall be a change in any of these persons, such change shall be designated on the same form and filed with the board by the firm, corporation, professional corporation, partnership, association, or entity within 30 days after the effective date of the change.

(d) (1) After all of the requirements of this Code section have been complied with, the board shall issue to such firm, corporation, professional corporation, partnership, association, or other entity a certificate of authorization.

(2) The board may refuse to issue a certificate if any facts exist which would entitle the board to suspend or revoke an existing certificate or if the board shall determine that any of the officers, directors, principals, members, agents, or employees of the entity to be licensed are not persons of good character.



§ 43-15-23.1. Land surveying firms, corporations, or other entities; application; fee; certificate of authorization

(a) The practice of or offer to practice land surveying, as defined in this chapter, by individual land surveyors registered under this chapter through a firm, corporation, professional corporation, partnership, association, or other entity offering land surveying services to the public or by a firm, corporation, professional corporation, partnership, association, or other entity offering land surveying services to the public through individual registered land surveyors as agents, employees, officers, members, or partners is permitted subject to the provisions of this chapter; provided, however, that one or more of the principals, officers, members, or partners of said firm, corporation, professional corporation, partnership, association, or other entity and all personnel of such firm, corporation, professional corporation, partnership, association, or entity who act in its behalf as land surveyors in this state shall be registered as provided in this chapter; and further provided that said firm, corporation, professional corporation, partnership, association, or entity has been issued a certificate of authorization by the board as provided in this chapter.

(b) A firm, corporation, professional corporation, partnership, association, or other entity desiring a certificate of authorization shall file with the board an application upon a form to be prescribed by the board and accompanied by the registration fee prescribed by the board.

(c) (1) A corporation or professional corporation shall file with the board, using a form provided by the board, the names and addresses of all officers and board members of the corporation, including the principal officer or officers duly registered to practice land surveying in this state and of an individual or individuals duly registered to practice land surveying within this state who shall be in responsible charge of the practice of land surveying in this state by said corporation.

(2) A partnership shall file with the board, using a form provided by the board, the names and addresses of all partners of the partnership, including the partner or partners duly registered to practice land surveying in this state and of an individual or individuals duly registered to practice land surveying in this state who shall be in responsible charge of the practice of land surveying in this state by said partnership.

(3) Any firm, limited liability company, association, or entity which is not a corporation, professional corporation, or partnership shall file with the board, using a form provided by the board, the names and addresses of all principals or members of the firm, association, or entity duly registered to practice land surveying in this state who shall be in responsible charge of the practice of land surveying in this state by said firm, association, or other entity.

(4) The forms provided in paragraphs (1) through (3) of this subsection must accompany a biennial renewal fee prescribed by the board. In the event there shall be a change in any of these persons, such change shall be designated on the same form and filed with the board by the firm, corporation, professional corporation, partnership, association, or entity within 30 days after the effective date of the change.

(d) (1) After all of the requirements of this Code section have been complied with, the board shall issue to such firm, corporation, professional corporation, partnership, association, or other entity a certificate of authorization.

(2) The board may refuse to issue a certificate if any facts exist which would entitle the board to suspend or revoke an existing certificate or if the board shall determine that any of the officers, directors, principals, members, agents, or employees of the entity to be licensed are not persons of good character.

(3) Every firm, partnership, corporation, or other entity which performs or offers to perform surveying services shall have a resident registered land surveyor in responsible charge in each separate branch office in which surveying services are performed or offered to be performed. A resident means a registrant who spends the majority of his or her normal working time at his or her place of business. The registrant can be the resident licensee at only one place of business at one time.



§ 43-15-24. Construction of structures jeopardizing health, safety, or welfare; exceptions; record of building permits

(a) It shall be unlawful for this state or any of its political subdivisions such as a county, municipality, or school district, or agencies thereof, or for any private or commercial entity to engage in the construction of any work or structures involving professional engineering which by the nature of their function or existence could adversely affect or jeopardize the health, safety, or welfare of the public unless the plans and specifications have been prepared under the direct supervision or review of and bear the seal of, and the construction is executed under the direct supervision of or review by, a registered professional engineer or architect.

(b) Nothing in this Code section shall be held to apply to any construction, including alterations, of which the completed cost is less than $100,000.00 or which is used exclusively for private or noncommercial purposes, or to private residences, or to noncommercial farm buildings, or to residence buildings not exceeding two stories in height, excluding basements.

(c) Any county, municipality, or other governing body in this state that issues building permits is required to maintain a permanent record of the permit application and issuance thereon, which record shall indicate the name of the professional engineer or architect, if any, that has sealed the plans, specifications, plats, or reports pursuant to which said building permit is issued, said record to include details on the size, type of building or structure, use for said building or structure, and estimated cost of construction.



§ 43-15-25. Procedure for filing charges against certificate holder

(a) Any person may prefer charges of fraud, deceit, gross negligence, incompetency, or unprofessional conduct against any person holding a certificate or certificate of registration. Such charges shall be in writing, shall be sworn to by the person making them, and shall be filed with the board.

(b) All such charges, unless dismissed by the board as unfounded or trivial, shall be acted upon by the board.



§ 43-15-26. Cease and desist orders; civil penalties for violation of order

(a) After notice and hearing, the board may issue an order prohibiting any person from violating Code Section 43-15-7 and may fine such person at least $100.00 but not more than $5,000.00 per violation.

(b) The violation of any order of the board issued under subsection (a) of this Code section shall subject the person violating the order to an additional civil penalty not in excess of $100.00 for each transaction constituting a violation of such order. The board may maintain an action in the superior courts of this state in its own name to recover the penalties provided for in this Code section.



§ 43-15-27. Enforcement of chapter

(a) It shall be the duty of all duly constituted law enforcement officers of this state and of the political subdivisions of this state to enforce this chapter and to prosecute any person violating this chapter.

(b) The Attorney General or his designated assistant shall act as legal adviser to the board and render such legal assistance as may be necessary in carrying out this chapter.

(c) Except as provided in Code Section 25-2-14, it shall be the duty of all public officials charged with the responsibility of enforcing codes related to construction to require compliance with Code Section 43-15-24 before engineering plans, drawings, and specifications are approved by construction. Except as provided in Code Section 25-2-14, no construction which is subject to Code Section 43-15-24 and which requires the service of an engineer shall be built without such approval prior to construction.



§ 43-15-28. Applicability of the "Georgia Administrative Procedure Act."

The board shall exercise the powers and duties conferred upon it in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 43-15-29. Exceptions to operation of chapter

(a) Nothing in this chapter shall be construed as excluding a qualified architect registered in this state from such engineering practice as may be incident to the practice of his or her profession or as excluding a professional engineer from such architectural practice as may be incident to the practice of professional engineering.

(b) The following persons shall be exempt from this chapter:

(1) A person working as an employee or a subordinate of a person holding a certificate of registration under this chapter or an employee of a person practicing lawfully under Code Section 43-15-21, provided such work does not include final design decisions and is done under the supervision of, and responsibility therefor is assumed by, a person holding a certificate of registration under this chapter or a person practicing lawfully under Code Section 43-15-21;

(2) Officers and employees of the government of the United States while engaged within this state in the practice of professional engineering or land surveying for such government;

(3) All elected officers of the political subdivisions of this state while in the practice of professional engineering or land surveying in the performance of their official duties;

(4) Officers and employees of the Department of Transportation, except as required by Title 46, while engaged within this state in the practice of professional engineering or land surveying for such department;

(5) Any defense, aviation, space, or aerospace company. As used in this paragraph, the term "company" shall mean any sole proprietorship, firm, limited liability company, partnership, joint venture, joint stock association, corporation, or other business entity and any subsidiary or affiliate of such business entity; and

(6) Any employee, contract worker, subcontractor, or independent contractor who works for a defense, aviation, space, or aerospace company that is not required to be licensed under the provisions of this chapter pursuant to paragraph (5) of this subsection and who provides engineering for aircraft, space launch vehicles, launch services, satellites, satellite services, missiles, rockets, or other defense, aviation, space, or aerospace-related products or services, or any components thereof.

(c) This chapter shall not be construed as requiring registration for the purpose of practicing professional engineering or land surveying by an individual, firm, or corporation on property owned or leased by such individual, firm, or corporation unless the same involves the public safety or public health or for the performance of engineering which relates solely to the design or fabrication of manufactured products.

(d) This chapter shall not be construed to prevent or affect the practice of professional engineering and land surveying with respect to utility facilities by any public utility subject to regulation by the Public Service Commission, the Federal Communications Commission, the Federal Power Commission, or like regulatory agencies, including its parents, affiliates, or subsidiaries; or by the officers and full-time permanent employees of any such public utility, including its parents, affiliates, or subsidiaries, except where such practice involves property lines of adjoining property owners, provided that this exception does not extend to any professional engineer or land surveyor engaged in the practice of professional engineering or land surveying whose compensation is based in whole or in part on a fee or to any engineering services performed by the above-referenced utility companies not directly connected with work on their facilities.

(e) This chapter shall not be construed to affect the lawful practice of a person acting within the scope of a license granted by the state under any other law.



§ 43-15-30. Unlawful acts

(a) Any person who violates Code Section 43-15-7 shall be guilty of a misdemeanor.

(b) Any person presenting or attempting to use as his own the certificate of registration or the seal of another obtained under this chapter shall be guilty of a misdemeanor.

(c) Any person who gives any false or forged evidence of any kind to the board or to any member thereof in obtaining a certificate or certificate of registration shall be guilty of a misdemeanor.

(d) Any person who falsely impersonates any other registrant or any person who attempts to use an expired or revoked certificate of registration shall be guilty of a misdemeanor.

(e) Each day or occurrence shall be considered a separate offense.

(f) Any person offering services to the public who uses by name, verbal claim, sign, advertisement, directory listing, or letterhead the words "Engineer," "Engineers," "Professional Engineering," "Engineering," or "Engineered" shall be guilty of a misdemeanor unless said person has complied with the provisions of this chapter.



§ 43-15-31. Termination

Repealed by Ga. L. 1992, p. 3137, § 14, effective July 1, 1992.






Chapter 16 - Firearms Dealers



Chapter 17 - Charitable Solicitations

§ 43-17-1. Short title

This chapter shall be known and may be cited as the "Georgia Charitable Solicitations Act of 1988."



§ 43-17-2. Definitions

As used in this chapter, the term:

(1) "Attorney General" means the Attorney General or his or her designee.

(2) "Charitable organization" means any benevolent, philanthropic, patriotic, or eleemosynary (of, relating to, or supported by charity or alms) person, as that term is defined in this Code section, who solicits or obtains contributions solicited from the general public, any part of which contributions is used for charitable purposes; and any person who or which falsely represents himself, herself, or itself to be a charitable organization as defined by this paragraph. The term charitable organization shall not include a religious organization as defined in paragraph (12) of this Code section.

(3) "Charitable purpose" means any charitable, benevolent, philanthropic, patriotic, or eleemosynary purpose for religion, health, education, social welfare, arts and humanities, environment, civic, or public interest; and any purpose which is falsely represented to be a charitable purpose as defined by this paragraph.

(4) "Charitable sales promotion" means an advertising or sales campaign, conducted by a commercial coventurer, which represents that the purchase or use of goods or services offered by the commercial coventurer will benefit, in whole or in part, a charitable organization or purpose.

(4.1) "Collection receptacle" means an unattended container for the purpose of collecting donations of clothing, books, personal or household items, or other goods. Such term shall not include containers used for the purpose of collecting monetary donations.

(5) "Commercial coventurer" means a person who for profit is regularly and primarily engaged in trade or commerce other than in connection with soliciting for charitable organizations or purposes and who conducts a charitable sales promotion.

(6) "Contribution" means the promise or grant of any money or property of any kind or value.

(7) "Educational institution" means an entity organized and operated exclusively for educational purposes and which either:

(A) Maintains a regular faculty and curriculum and has a regularly enrolled body of students in attendance at the place where its educational activities are regularly carried on; or

(B) Is accredited by a nationally recognized, independent higher education accreditation body.

(8) "Executive officer" means the chief executive officer, the president, the principal financial officer, the principal operating officer, each vice president with responsibility involving policy-making functions for a significant aspect of a person's business, the secretary, the treasurer, or any other person performing similar functions with respect to any organization, whether incorporated or unincorporated.

(9) "Fundraising counsel" means any person, other than a paid solicitor required to register under this chapter, who plans, advises, consults, or prepares material for a solicitation of charitable contributions within, into, or from this state and who does not either:

(A) Solicit such contributions or employ, procure, engage, direct, or supervise any compensated person to solicit such contributions; or

(B) Have custody or control of contributions.

A natural person who is a volunteer, employee, or salaried officer of a charitable organization is not a fundraising counsel with respect to the charitable organization of which he or she is a volunteer, individual, or officer. An attorney, accountant, investment counselor, or banker who, solely incidental to his or her profession, renders professional services to a charitable organization, paid solicitor, or fundraising counsel or advises a person to make a charitable contribution is not a fundraising counsel as a result of such advice.

(10) "General public" or "public," with respect to a charitable organization, means any person in the State of Georgia without a membership in or other bona fide relationship with such charitable organization.

(11) "Membership" or "member" means a status by which, for the payment of fees, dues, assessments, and other similar payments, an organization provides services to the payor and confers on the payor a bona fide right, privilege, professional standing, honor, or other direct benefit other than the right to vote, elect officers, or hold offices. The term "membership" or "member" shall not be construed to apply to a person on whom an organization confers a membership solely as a consideration for making a contribution.

(12) (A) "Paid solicitor" means a person:

(i) Other than a commercial coventurer who, for compensation, performs for a charitable organization any service in connection with which contributions are, or will be, solicited within or from this state by such person or by any compensated person he or she employs, procures, engages, or contracts with, directly or indirectly, to so solicit;

(ii) Who would be a fundraising counsel but for the fact that such person at any time has custody of contributions from a solicitation as defined by this chapter; or

(iii) Who services a collection receptacle which purports, either through language appearing on the receptacle itself or otherwise, to be collecting items for the purpose of benefiting a charitable purpose or one or more entities espousing a charitable purpose.

(B) A "paid solicitor" shall not mean:

(i) A bona fide officer, employee, or volunteer of a charitable organization or commercial coventurer with respect to contributions solicited for that charitable organization;

(ii) An attorney, investment counselor, accountant, or banker who, solely incidental to his or her profession, advises a person to make a charitable contribution or who holds funds subject to an escrow or trust agreement;

(iii) A person who removes or delivers donations placed in a collection receptacle for a fixed fee and who does not otherwise directly or indirectly receive any of the proceeds of the sale of such donations or derive any other benefit from such activity; or

(iv) A charitable organization registered with the Secretary of State which operates collection receptacles or a religious organization which operates collection receptacles.

(13) "Person" means an individual, a corporation, a partnership, a limited liability company, an association, a joint-stock company, a trust, or any unincorporated organization.

(14) "Religious organization" means an entity which:

(A) Conducts regular worship services; or

(B) Is qualified as a religious organization under Section 501(c)(3) of the Internal Revenue Code of 1986, as now or hereafter amended, that is not required to file IRS Form 990, Return of Organization Exempt From Income Tax, under any circumstances.

(15) "Solicitation," "solicitation of funds," or "solicit" means the request or acceptance directly or indirectly of money, credit, property, financial assistance, or any other thing of value to be used for any charitable purpose; and such act shall be a consumer act or practice or consumer transaction as defined by Part 2 of Article 15 of Chapter 1 of Title 10, the "Fair Business Practices Act of 1975."

(16) "Solicitor agent" means any person, other than a paid solicitor or commercial coventurer, who or which solicits charitable contributions for compensation. The term "solicitor agent" shall not include, with respect to a particular charitable organization which is either registered or exempt from registration under this chapter, any person who is a charitable organization itself or a bona fide officer, employee, or volunteer of such charitable organization which is either registered or exempt from registration under this chapter and who is neither supervised by, nor whose activities are directed by, any paid solicitor or its agent.

(17) "State" means any state, territory, or possession of the United States, the District of Columbia, Puerto Rico, and the Virgin Islands.



§ 43-17-3. Registration of paid solicitors; renewal; financial statements; denial of registration; amendments; contracts; solicitation notices; accounting; deposit of contributions; records

(a) No paid solicitor shall solicit contributions for a charitable purpose in or from this state or on behalf of a charitable organization, unless such paid solicitor is a registered paid solicitor pursuant to this Code section. No paid solicitor shall solicit contributions in person unless such paid solicitor has been qualified for such means of solicitation by the Secretary of State.

(b) A fundraising counsel who at any time has custody of contributions from a solicitation for a charitable purpose must be registered as a paid solicitor and comply with the provisions of this Code section.

(c) (1) A paid solicitor shall be registered with the Secretary of State prior to engaging in any solicitation. A registration shall expire on December 31 of the year in which the registration became effective and may be renewed for additional one-year periods upon application and the payment of the appropriate fee.

(2) An application for registration as a paid solicitor may be made by any person and shall be accompanied by the registration fee set forth in subsection (d) of this Code section. Such application for registration shall be made in a manner prescribed by the Secretary of State, which may include, in whole or in part, electronic filing, shall be verified by the applicant, shall be filed with the Secretary of State, and shall contain the information and documents set forth in this paragraph and such other information as may be prescribed by rules and regulations promulgated by the Secretary of State:

(A) The name of the applicant;

(B) The address of the principal place of business of the applicant and the addresses of all branch offices of the applicant in this state;

(C) The form of business organization; the date of organization of the applicant; and if the business entity is a corporation or limited partnership, the date it qualified to do business in Georgia;

(D) The names and business addresses of all general partners, limited partners, directors, affiliates, or executive officers of the applicant; if the applicant is a limited liability company, the names and business addresses of all members of the limited liability company; a statement of the limitations, if any, of the liability of any general partner, limited partner, director, member, affiliate, or executive officer; and a statement setting forth in chronological order the occupational activities of each such general partner, limited partner, director, member, affiliate, or executive officer during the preceding ten years;

(E) A brief description of the general character of the business conducted or proposed to be conducted by the applicant;

(F) A list of any other states in which the applicant is registered as a paid solicitor and, if registration of the applicant as a paid solicitor has ever been denied, revoked, suspended, or withdrawn or if such a proceeding is pending in any state, full details with respect thereto;

(G) Whether the applicant or any general partner, limited partner, director, member, affiliate, or executive officer of such applicant has ever been subject to any injunction or disciplinary proceeding by any state agency involving any aspect of fund raising or solicitation, has ever been convicted of or charged with a misdemeanor of which fraud is an essential element or which involved charitable fund raising, or has ever been convicted of or charged with a felony and, if so, all pertinent information with respect to such injunction, disciplinary proceeding, conviction, or charge;

(H) Whether the applicant or any general partner, limited partner, director, member, affiliate, or executive officer of such applicant has ever been subject to an order, consent order, or any other disciplinary or administrative proceeding pursuant to the unfair and deceptive acts and practices law of any state and, if so, all pertinent information with respect to such order or proceedings; and

(I) Written consent by each control person of the paid solicitor, as described by rule of the Secretary of State, to a criminal background investigation for the purpose of verification by the Secretary of State of information provided in the application.

(3) If the paid solicitor will have physical possession or legal control over any contributions collected by it in or from this state, the applicant shall attach to the application for registration as a paid solicitor a financial statement for the fiscal year of the applicant which ended within one year prior to the date of filing unless the fiscal year of the applicant has ended within 90 days prior to the date of filing, in which case the financial statement may be dated as of the end of the fiscal year preceding such last fiscal year. Such financial statement shall be prepared in accordance with generally accepted accounting principles.

(4) Within 15 business days after an applicant has fully complied with this subsection, the Secretary of State shall examine each paid solicitor's registration application, solicitation notice, and contract to determine whether the applicable requirements of this chapter relating to the same are satisfied and shall register such applicant as a paid solicitor unless he or she shall find that there are grounds for denial as provided in Code Section 43-17-7. When the Secretary of State has registered an applicant as a paid solicitor, he or she shall immediately notify the applicant of such registration. In the event the Secretary of State has not notified the applicant of deficiencies or grounds for denial of the application within such period, the applicant may conduct himself or herself in a manner as if registered until and unless such applicant is so notified.

(5) If the Secretary of State finds that there are sufficient grounds to deny the registration of the applicant as provided in Code Section 43-17-7, he or she shall issue an order refusing to register the applicant. The order shall state specifically the grounds for its issuance. A copy of the order shall be mailed to the applicant at his or her business address and to any charitable organization who proposes to employ such applicant.

(6) Every registration under this Code section shall expire on December 31 of each year. The registration of a paid solicitor must be renewed each year by the submission of a renewal application containing the information required in an application for registration, except to the extent that the Secretary of State by rule does not require the resubmission of such information which has previously been included in an application or renewal application previously filed; by the payment of the proper registration fee; and, if it would be required in the event of an initial application, by the filing of a financial statement as of a date within one year prior to the date of filing unless the fiscal year of the applicant has ended within 90 days prior to the date of filing, in which case the financial statement may be dated as of the end of the preceding fiscal year. Such financial statements shall be prepared in accordance with generally accepted accounting principles.

(7) The registration of a paid solicitor shall be amended within 30 days to reflect a change of name, address, principals, state of incorporation, or other changes which materially affect the business of the paid solicitor. Such amendments shall be filed in a manner which the Secretary of State may prescribe by rule or regulation.

(d) The fee for the initial registration of a paid solicitor shall be $250.00. The fee to amend the registration shall be $15.00. The annual renewal fee for a paid solicitor registration shall be $100.00.

(e) (1) There shall be a contract between a paid solicitor and a charitable organization which shall be in writing, shall clearly state the respective obligations of the paid solicitor and the charitable organization, and shall state the amount of compensation that the paid solicitor will receive. Such compensation shall be stated as a fixed amount, as an amount to be derived from a formula, or as a percentage of the gross revenue derived from the solicitation campaign, subject to and in accordance with the provisions of paragraphs (2), (3), and (4) of this subsection.

(2) If the compensation of the paid solicitor is contingent upon the number of contributions or the amount of revenue received from the solicitation campaign, the stated amount shall be expressed as a fixed percentage of the gross revenue.

(3) If the compensation of the paid solicitor is not contingent upon the number of contributions or the amount of revenue received, the stated amount shall be a reasonable estimate, expressed as a percentage of the gross revenue, and the contract shall clearly disclose the assumptions upon which the estimate is based. The stated assumptions shall be based upon all the relevant facts known to the paid solicitor regarding the solicitation to be conducted as well as the past performance of solicitations conducted by the paid solicitor.

(4) The compensation description required by this subsection shall exclude any amount which the charitable organization is to pay as expenses of the solicitation campaign, including the cost of merchandise or services sold or events staged. The contract shall clearly describe who shall pay such expenses, how they will be paid, and whether such payment is contingent upon any event or fact, including, but not limited to, the amount of funds raised through the solicitation campaign. If any portion of the expenses are paid separately by the charitable organization apart from the other fees paid to the paid solicitor, the contract shall include a reasonable estimate of such expenses.

(f) Prior to the commencement of each solicitation campaign the paid solicitor shall file with the Secretary of State a completed "solicitation notice" on forms prescribed by the Secretary of State. The Secretary of State may provide that said filing be made, in whole or in part, through electronic means. The solicitation notice shall include a copy of the contract described in subsection (e) of this Code section, the projected dates when soliciting will commence and terminate, the location and telephone number from which the solicitation will be conducted, the name and residence address of each person responsible for directing and supervising the conduct of the campaign, a statement as to whether the paid solicitor will at any time have custody of contributions, and a full and fair description of the charitable program for which the solicitation campaign is being carried out.

(g) Within 90 days after a solicitation campaign has been completed, and on the anniversary of the commencement of a solicitation campaign lasting more than one year, the paid solicitor shall account to the charitable organization with whom it has contracted and to the Secretary of State for all contributions collected and expenses paid. The accounting shall be in the form of a written report, submitted to the charitable organization and to the Secretary of State, shall be retained by the charitable organization for three years, and shall contain the following information:

(1) The total gross receipts;

(2) A description of how the gross receipts were distributed, including an itemized list of all expenses, commissions, and other costs of the fundraising campaign and the net amount paid to the charitable organization for its charitable purposes after payment of all fundraising expenses, commissions, and other costs;

(3) The signature of the charitable organization acknowledging its agreement with the accuracy of the report, or a statement from the paid solicitor stating the reasons why such signature has not been obtained within the prescribed period, including a summary of any communications from the charitable organization contesting the accuracy of the report;

(4) With respect to any contributions other than monetary donations and securities, including, but not limited to, boats, motor vehicles, clothing, shoes, books, appliances, and other household items received as a result of solicitations by a paid solicitor:

(A) The names and addresses of any persons to whom such contributions were delivered by the paid solicitor, by the charitable organization whose name was used in connection with the solicitation, or by their agents; provided, however, that this subparagraph shall not require the names and addresses of donees or retail purchasers of consumer products which are delivered to a charitable organization to be given away or sold at retail by the charitable organization with the proceeds of such sales being used to further the stated charitable purpose of the organization;

(B) The total consideration, if any, received by the paid solicitor, by the charitable organization, or by their agents from such persons for such contributions; and

(C) The manner in which such consideration was calculated; and

(5) Such other information as the Secretary of State by rule may require.

(h) Each monetary contribution received by the paid solicitor shall, in its entirety and within three business days of its receipt, be deposited in an account at a federally insured financial institution. The account shall be in the name of the charitable organization with whom the paid solicitor has contracted and the charitable organization shall have sole control of all withdrawals from the account.

(i) (1) The paid solicitor shall maintain during each solicitation campaign and for not less than three years after its completion, the following records:

(A) The name and, if known to the paid solicitor, the address of each person pledging to contribute together with the date and amount of the pledge;

(B) The name and residence address of each employee, agent, or other person, however styled, involved in the solicitation;

(C) A record of all contributions at any time in the custody of the paid solicitor;

(D) A record of all expenses incurred by the paid solicitor for which the charitable organization is liable for payment;

(E) The location and account number of all accounts in which the paid solicitor has deposited revenue from the solicitation campaign; and

(F) Such other records as may be prescribed by the Secretary of State by rule and regulation.

(2) If the paid solicitor sells tickets to an event and represents that tickets will be donated for use by another, the paid solicitor shall also maintain for the same period as specified in paragraph (1) of this subsection:

(A) The name and address of those contributors donating tickets and the number of tickets donated by each contributor; and

(B) The name and address of all organizations receiving donated tickets for use by others, including the number of tickets received by each organization.

(3) All records of such paid solicitor are subject to such reasonable periodic, special, or other examinations by representatives of the Secretary of State, within or outside this state, as the Secretary of State deems necessary or appropriate in the public interest or for the protection of the public, provided that the Secretary of State shall not disclose this information except to the extent he or she reasonably deems necessary for investigative or law enforcement purposes.

(j) Not later than 90 days following the end of each solicitation campaign, the paid solicitor shall provide to the charitable organization, at no cost, a copy of all records described in subsection (i) of this Code section. In the event any such campaign exceeds six months in length, such records shall be provided, in addition, not less than 30 days following the end of each six-month period.



§ 43-17-3.1. Registration as a solicitor agent; application; denial; renewal; amendments; fees

(a) No solicitor agent shall solicit contributions on behalf of a charitable organization within or from this state, unless such solicitor agent is a registered solicitor agent pursuant to this Code section and is affiliated through employment or as an independent contractor pursuant to a written agreement with a paid solicitor or charitable organization which is either registered or exempt from registration. No solicitor agent shall solicit contributions in person unless such solicitor agent has been qualified for such means of solicitation by the Secretary of State.

(b) (1) A solicitor agent shall register with the Secretary of State prior to engaging in any solicitation. Each registration shall expire on December 31 of each year and may be renewed for additional one-year periods upon application and the payment of the fee.

(2) Applications for registration may be made by any person and shall be accompanied by the registration fee set forth in subsection (c) of this Code section. Such application for registration shall be made in a manner prescribed by the Secretary of State, which may include, in whole or in part, electronic filing, shall be verified by the applicant, shall be filed with the Secretary of State, and shall contain the information and documents set forth in this paragraph and such other information as may be prescribed by rules and regulations promulgated by the Secretary of State:

(A) The name of the applicant;

(B) The address of each place of business of the applicant;

(C) The name and address of the paid solicitor or charitable organization with which the solicitor agent will be affiliated by employment or as an independent contractor;

(D) If the solicitor agent is to be an independent contractor, a copy of the contract setting forth the terms and conditions thereof;

(E) A list of any other states in which the applicant is registered as a paid solicitor agent and, if any registration of the applicant under the charitable solicitation law of any state has ever been denied, revoked, suspended, or withdrawn or if such a proceeding is pending in any state, full details with respect thereto;

(F) Whether the applicant has ever been subject to any injunction or disciplinary proceeding by any state agency involving any aspect of fund raising or solicitation, has ever been convicted of or charged with a misdemeanor of which fraud is an essential element or which involved charitable fund raising, or has ever been convicted of or charged with a felony and, if so, all pertinent information with respect to such injunction, disciplinary proceeding, conviction, or charge;

(G) Whether the applicant has ever been subject to an order, consent order, or any other disciplinary or administrative proceeding pursuant to the unfair and deceptive acts and practices law of any state and, if so, all pertinent information with respect to such order or proceedings;

(H) Whether the applicant seeks to be qualified to contact contributors and potential contributors in person, as distinguished from mail, telephonic, or electronic contact; and

(I) With respect to applicants who seek to be qualified to contact contributors or potential contributors in person, written consent to a criminal background investigation for the purpose of verification by the Secretary of State of information provided in the application.

(3) Except as provided in paragraph (7) of this subsection, within 15 business days after an applicant has fully complied with this subsection, the Secretary of State shall register such applicant as a solicitor agent unless he or she shall find that there are grounds for denial as provided in Code Section 43-17-7. When the Secretary of State has registered an applicant, he or she shall immediately notify the applicant of such registration. In the event the Secretary of State has not notified the applicant of deficiencies or grounds for denial of the application within such period, the applicant may conduct itself in a manner as if registered until and unless it is so notified.

(4) If the Secretary of State finds that there are sufficient grounds to deny the registration of the applicant as provided in Code Section 43-17-7, he or she shall issue an order refusing to register the applicant. The order shall state specifically the grounds for its issuance. A copy of the order shall be mailed to the applicant at his or her business address and to any charitable organization or paid solicitor who proposes to employ such applicant.

(5) Every registration under this Code section shall expire on December 31 of each year. The registration of a solicitor agent must be renewed each year by the submission of a renewal application containing the information required in an application for registration, except to the extent that the Secretary of State by rule does not require the resubmission of such information which has previously been included in an application or renewal application previously filed, and by the payment of the proper registration fee.

(6) The registration of a solicitor agent shall be promptly amended to reflect a change of name or address or other changes in the information previously provided to the Secretary of State. Such amendments shall be filed in a manner which the Secretary of State may prescribe by rule or regulation.

(7) With respect to applicants for solicitor agent seeking to be qualified to solicit in person, the applicant shall not be qualified to so solicit until the Secretary of State affirmatively notifies the applicant that he or she has been so qualified.

(c) The fee for the initial registration of a solicitor agent shall be $50.00. The fee to amend the registration shall be $15.00. The annual renewal fee for a solicitor agent shall be $50.00.



§ 43-17-4. Bonding requirements for registered paid solicitors; deposits in lieu of bond

(a) An applicant for registration as a paid solicitor who will have physical possession or legal control over any contributions collected by it in or from this state on behalf of any charitable organizations shall file with the Secretary of State a bond satisfactory to the Secretary of State in the sum of $10,000.00 payable to the State of Georgia for the use of all interested persons and conditioned upon the faithful compliance by the principal with any and all provisions of this chapter and any regulations and orders issued by the Secretary of State. Such an applicant for renewal of registration as a paid solicitor shall also file such bond. Except as otherwise provided in subsection (b) of this Code section, the Secretary of State shall not register such an applicant or renew the registration of such an applicant until such bond is filed as provided in this subsection. Any such bond may be canceled by the principal or surety by giving notice to the Secretary of State, but such cancellation shall not affect any cause of action accruing thereon prior to cancellation and such cancellation shall result in automatic cancellation of the principal's registration until a new bond satisfactory to the Secretary of State is filed. Any action on such bond must be brought within two years after accrual of the cause of action. The amount prescribed in this subsection for the bond required of a paid solicitor shall be construed as being the aggregate liability recoverable against such bond, regardless of the number of claimants, and shall not be construed as individual liability.

(b) The requirement for filing of such bond by an applicant for registration or renewal of registration as a paid solicitor shall not be applicable if the applicant for registration or renewal of registration as a paid solicitor has deposited in trust with the Secretary of State:

(1) A certificate of deposit or letter of credit evidencing a deposit with a financial institution satisfactory to the Secretary of State in the amount of $10,000.00 payable to the applicant and assigned to the Secretary of State;

(2) An irrevocable letter of credit addressed to the Secretary of State in the amount of $10,000.00, issued by a bank which is a member of the Federal Reserve System and conditioned only upon the rendering of a judgment by a court of competent jurisdiction in which the applicant is found liable for damages under this chapter; or

(3) Obligations of the United States, an agency thereof, or the State of Georgia which mature in not more than two years and which have a market value as of the date of deposit of at least $10,000.00.

(c) Such deposits shall be held for the benefit of all persons to whom the applicant is liable for damages under this chapter for a period of two years after such applicant's registration has expired or been revoked; provided, however, such deposits shall not be released at any time while there is pending against the applicant an action (including any direct appeal of such action or an appeal based on a petition for certiorari jurisdiction), of which the Secretary of State has notice, in a court of competent jurisdiction in which it is alleged that the applicant is liable for damages under this chapter. Such deposits shall not be released except upon application to and the written order of the Secretary of State. The Secretary of State shall have no liability for any such release of any deposit or part thereof made by him in good faith. The Secretary of State may designate any regularly constituted state depository having trust powers domiciled in this state as a depository to receive and hold any such deposit. Any such deposit so held shall be at the expense of the applicant. Such depository shall give to the Secretary of State a proper trust and safekeeping receipt upon which the Secretary of State shall give an official receipt to the applicant. The State of Georgia shall be responsible for the safekeeping and return of all deposits made pursuant to this Code section. So long as the applicant complies with this chapter, the applicant may demand, receive, bring an action for, and recover the income from the securities deposited or may exchange and substitute for the letter of credit or securities deposited or a part thereof, with the approval of the Secretary of State, a letter of credit or securities of the kinds specified in subsection (b) of this Code section of equivalent or greater value. No judgment creditor or other claimant of the applicant shall levy upon any deposit held pursuant to this Code section or upon any part thereof, except as specified in this subsection. Whenever any person shall file an action in a court of competent jurisdiction in which it is alleged that the applicant is liable for damages under this chapter, such person, in order to secure his recovery, may give notice to the Secretary of State of such alleged liability and of the amount of damages claimed, after which notice the Secretary of State shall be bound to retain, subject to the order of the Superior Court of Fulton County, as provided in subsection (d) of this Code section, a sufficient amount of the deposit to pay the judgment in the action.

(d) In the event that the applicant prevails in such action and in the event that such deposits have been held by the Secretary of State for a period of at least two years after the applicant's registration has expired or been revoked, then such deposits shall be released to the applicant; provided, however, such deposits shall not be released at any time while there is pending against the applicant an action (including any direct appeal of such action or an appeal based on a petition for certiorari jurisdiction), of which the Secretary of State has notice, in a court of competent jurisdiction in which it is alleged that the applicant is liable for damages under this chapter. If a judgment is rendered in such action by which it is determined that the applicant is liable for damages under this chapter and the applicant has not paid the judgment within ten days of the date the judgment became final or if the applicant petitions the Supreme Court of the United States to take certiorari jurisdiction over such action and the applicant has not paid the judgment within ten days of the date the Supreme Court of the United States denies certiorari jurisdiction or within ten days of the date the Supreme Court of the United States affirms the judgment, then such person may petition the Superior Court of Fulton County for an order directing the Secretary of State to reduce such deposit or a portion thereof sufficient to pay the judgment to cash or its equivalent and to pay such judgment to the extent the judgment may be satisfied with the proceeds of the deposit. If there shall remain any residue from the deposit and if at least two years have passed since the expiration or revocation of the applicant's registration, the Secretary of State shall pay such residue to the applicant, taking his receipt for the residue, which shall be filed and recorded with the other papers of the case, unless there is pending against the applicant an action (including any direct appeal of such action or an appeal based on a petition for certiorari jurisdiction), of which the Secretary of State has notice, in a court of competent jurisdiction in which it is alleged that the applicant is liable for damages under this chapter, in which case the Secretary of State shall hold or dispose of such residue in accordance with the provisions of this subsection relating to the holding or disposing of the entire deposit. If more than one final judgment is rendered against the applicant for violation of this chapter, the judgment creditors shall be paid in full from such deposit or residue thereof, to the extent the deposit or residue is sufficient to pay the judgments, in the order in which the judgment creditors petitioned the Superior Court of Fulton County.

(e) Anything in this Code section to the contrary notwithstanding, the Secretary of State shall comply with any order of a Georgia or United States court of competent jurisdiction to turn over any deposit held by him pursuant to subsection (a) of this Code section or the proceeds from any bond held by him pursuant to subsection (a) of this Code section to a trustee or receiver for the use and sole benefit of persons on whose behalf the Secretary of State holds such deposit or proceeds.



§ 43-17-5. Registration of charitable organizations; service of process; financial statement; tax exemption determination; denial; renewal; amendments; fees; records

(a) It shall be unlawful for any person:

(1) Wherever located to solicit or accept charitable contributions from any person located in this state;

(2) While in this state to solicit or accept charitable contributions from any person, wherever located; or

(3) Wherever located to solicit or accept charitable contributions from any person, wherever located, on behalf of a charitable organization located in this state,

unless the charitable organization on whose behalf such contributions are being solicited or accepted is subject to an effective registration statement under this chapter or exempt from registration pursuant to Code Section 43-17-9.

(b) (1) Every charitable organization, except those exempt from registration pursuant to Code Section 43-17-9, which intends to solicit in this state or have contributions solicited in this state on its behalf by other charitable organizations, commercial coventurers, or paid solicitors shall, prior to any solicitation, file a registration statement with the Secretary of State upon a form prescribed by the Secretary of State. No charitable organization required to be registered under this Code section shall solicit prior to registration.

(2) A registration statement, which the Secretary of State may require to be in whole or in part an electronic filing, shall be signed by an authorized executive officer of the charitable organization and shall contain the following information:

(A) The name under which the charitable organization intends to solicit contributions;

(B) The names and addresses of officers, directors, trustees, and executive personnel and, in the case of a state-wide parent organization, the communities in which the chapters, branches, or affiliates are located and their directors;

(C) The names and addresses of any fundraising counsel or paid solicitor who acts or will act on behalf of the charitable organization, together with a statement setting forth the terms of the arrangements for salaries, bonuses, commissions, or other remuneration to be paid to the fundraising counsel or paid solicitor;

(D) The general purposes for which the charitable organization is organized;

(E) The purposes for which the contributions to be solicited will be used;

(F) The period of time during which the solicitation will be made;

(G) The method of solicitation; and

(H) Such other information as the Secretary of State may require.

(3) There shall be filed with such application an irrevocable written consent of the applicant to the service of process upon the Secretary of State in actions against such applicant in the manner and form provided in Code Section 43-17-18.

(4) There shall be filed with such application a financial statement of the charitable organization or a consolidated financial statement of the charitable organization and its subsidiaries as of a date within one year prior to the filing of the registration statement. If the charitable organization has received or collected more than $1 million during its preceding fiscal year, the financial statement shall be prepared by an independent certified public accountant and shall be a certified financial statement of the charitable organization or a certified consolidated financial statement of the charitable organization and its subsidiaries prepared in accordance with generally accepted accounting principles as of a date within one year prior to the date of filing unless the last fiscal year of the charitable organization has ended within 90 days prior to the date of filing, in which case such certified financial statement may be as of the end of the fiscal year preceding such last fiscal year. If the charitable organization has received or collected more than $500,000.00 but not more than $1 million during its preceding fiscal year, the financial statement shall be reviewed by an independent certified public accountant and such certified public accountant's review report, prepared in accordance with generally accepted accounting principles as of a date within one year prior to the date of filing, shall be filed with the financial statement. If the charitable organization has received or collected any charitable contributions during its preceding fiscal year, the financial statement shall have attached thereto a copy of the Form 990, Return of Organization Exempt From Income Tax, or the Form 990EZ, Short Form Return of Organization Exempt From Income Tax, which the organization filed for the previous taxable year pursuant to the United States Internal Revenue Code. In the event a charitable organization did not file a Form 990 or 990EZ, such charitable organization shall be required to file, with such financial statement, such form as may be prescribed by rule and regulation of the Secretary of State which requires information substantially similar to that required to be provided on Form 990 or 990EZ.

(5) Every charitable organization registered with the Secretary of State shall file with the Secretary of State copies of any federal or state tax exemption determination letters received after the initial registration within 30 days after receipt and shall file any amendments to its organizational instrument within 30 days after adoption.

(6) The Secretary of State may waive or extend the time period for the furnishing of any information required by this subsection and may require such additional information as to the previous history, records, or association of the applicant, general partners, limited partners, directors, affiliates, or executive officers or members in the case of a limited liability company as he or she may deem necessary to establish whether or not the applicant should be registered as a charitable organization under this chapter.

(7) When an applicant has fully complied with this subsection, the Secretary of State shall register such applicant as a charitable organization unless he or she shall find that there are grounds for denial as provided in Code Section 43-17-7. When the Secretary of State has registered an applicant as a charitable organization, he or she shall immediately notify the applicant of such registration.

(8) If the Secretary of State finds that there are sufficient grounds to deny the registration of the applicant as provided in Code Section 43-17-7, he or she shall issue an order refusing to register the applicant. The order shall state specifically the grounds for its issuance. A copy of the order shall be mailed to the applicant at its business address and to any paid solicitor who proposes to solicit contributions on behalf of the charitable organization.

(9) Every registration under this Code section shall be valid for a period of 24 months from its date of effectiveness. The registration must be renewed on or before the expiration date by the submission of a renewal application containing the information required in an application for registration, to the extent that such information has not previously been included in an application or renewal application previously filed, by the payment of the proper fee, and by the filing of financial statements covering the periods since the most recent financial statement previously filed. If the charitable organization has received or collected more than $1 million during either of its two preceding fiscal years, the financial statements for the years with such revenue level shall be prepared by an independent certified public accountant and shall be a certified financial statement of the charitable organization or a certified consolidated financial statement of the charitable organization and its subsidiaries. If the charitable organization has received or collected more than $500,000.00 but not more than $1 million during either of its two preceding fiscal years, the financial statements for the years with such revenue level shall be reviewed by an independent certified public accountant and such certified public accountant's review report, prepared in accordance with generally accepted accounting principles. If the charitable organization has received or collected any charitable contributions during its preceding two fiscal years, the financial statements shall have attached thereto a copy of the Form 990, Return of Organization Exempt From Income Tax, or the Form 990EZ, Short Form Return of Organization Exempt From Income Tax, which the organization filed for the previous two taxable years pursuant to the United States Internal Revenue Code. In the event a charitable organization did not file a Form 990 or 990EZ, such charitable organization shall be required to file, with such financial statement, such form as may be prescribed by rule and regulation of the Secretary of State which requires information substantially similar to that required to be provided on Form 990 or 990EZ. Such financial statements shall be prepared in accordance with generally accepted accounting principles and, if required to be certified, shall be certified by an independent public accountant duly registered and in good standing as such under the laws of the place of his or her residence or principal office.

(10) The registration of a charitable organization shall be amended within 30 days to reflect a change of name, address, principals, state of incorporation, corporate forms (including a merger of two charitable organizations), or other changes which materially affect the business of the charitable organization. Such amendments shall be filed in a manner which the Secretary of State may prescribe by rule or regulation.

(c) The fee for the initial registration of a charitable organization shall be $35.00. The fee for renewal of a charitable organization's registration shall be $20.00.

(d) A charitable organization shall maintain for not less than three years a record of all contributions including, but not limited to, the name and address of each contributor giving $25.00 or more directly or indirectly to the charitable organization, the date and amount of the contribution, and the location and account number of all bank or other financial institution accounts in which the charitable organization has deposited contributions.

(e) All records of charitable organizations which relate to charitable solicitations or charitable contributions are subject to such reasonable periodic, special, or other examinations by representatives of the Secretary of State, within or outside this state, as the Secretary of State deems necessary or appropriate in the public interest or for the protection of the public, provided that the Secretary of State shall not disclose this information except to the extent he or she deems reasonably necessary for investigative or law enforcement purposes.

(f) A charitable organization shall maintain for not less than three years at an office located in Georgia or, if it has no office in Georgia, its principal office all records provided to it by any paid solicitor relating to any solicitation campaign. The charitable organization shall notify the Secretary of State of the address of the office at which such records are kept.



§ 43-17-6. Agreement for charitable sales promotion; final accounting and records of promotions

(a) Every charitable organization which agrees to permit a charitable sales promotion to be conducted in its behalf shall obtain, prior to the commencement of the charitable sales promotion within this state, a written agreement from the commercial coventurer which shall be available to the Secretary of State upon request. The agreement shall be signed by an authorized representative of the charitable organization and the commercial coventurer and it shall include, at a minimum, the following:

(1) The goods or services to be offered to the public;

(2) The geographic area where, and the starting and final date when, the offering will be made;

(3) The manner in which the charitable organization's name will be used, including the representation to be made to the public as to the actual or estimated dollar amount or percent per unit of goods or services purchased or used that will benefit the charitable organization;

(4) If applicable, the maximum dollar amount that will benefit the charitable organization;

(5) The estimated number of units of goods or services to be sold or used;

(6) A provision for a final accounting on a per unit basis to be given by the commercial coventurer to the charitable organization and the date by which it will be made;

(7) A statement that the charitable sales promotion is subject to the requirements of this chapter; and

(8) The date by when, and the manner in which, the benefit will be conferred on the charitable organization.

(b) The final accounting for the charitable sales promotion shall be kept by the commercial coventurer for three years after the final accounting date.

(c) All records of charitable organizations and commercial coventurers pertaining to such sales promotion are subject to such reasonable periodic, special, or other examinations by representatives of the Secretary of State, within or outside this state, as the Secretary of State deems necessary or appropriate in the public interest or for the protection of the public, provided that the Secretary of State shall not disclose this information except to the extent necessary for investigative or law enforcement purposes.



§ 43-17-7. Denial, suspension, or revocation of registration; other disciplinary actions; financial statements

(a) The Secretary of State, by order, may deny, suspend, or revoke a registration, limit the fundraising activities that an applicant or registered person may perform in this state, bar an applicant or registered person from association with a paid solicitor or charitable organization, or bar a person who is a partner, officer, director, or employee of, or a member of a limited liability company which is, an applicant or registered person from employment with a paid solicitor or charitable organization if the Secretary of State finds that the order is in the public interest and that the applicant, registered person, or such other person:

(1) Has filed an application for registration with the Secretary of State which, as of its effective date or any date after filing in the case of an order denying effectiveness, was incomplete in a material respect or contained a statement that was, in light of the circumstances under which it was made, false or misleading with respect to a material fact;

(2) Has willfully violated or failed to comply with this chapter, a prior enactment, or a rule promulgated by the Secretary of State under this chapter or a prior enactment;

(3) Is the subject of an adjudication or determination, after notice and opportunity for hearing, within the last five years by a state or federal agency or a court of competent jurisdiction that the person has violated the charitable organizations regulatory act or the unfair and deceptive acts and practices law of any state, but only if the acts constituting the violation of that state's law would constitute a violation of this chapter had the acts occurred in this state;

(4) Within the last ten years has been convicted of a felony or misdemeanor which the Secretary of State finds:

(A) Involves the solicitation or acceptance of charitable contributions or the making of a false oath, the making of a false report, bribery, perjury, burglary, or conspiracy to commit any of the foregoing offenses;

(B) Arises out of the conduct of solicitation of contributions for a charitable organization;

(C) Involves the larceny, theft, robbery, extortion, forgery, counterfeiting, fraudulent concealment, embezzlement, fraudulent conversion, or misappropriation of funds;

(D) Involves murder or rape; or

(E) Involves assault or battery if such person proposes to be engaged in counseling, advising, housing, or sheltering individuals;

(5) Is permanently or temporarily enjoined by a court of competent jurisdiction from acting as a charitable organization, paid solicitor, or as an affiliated person or employee of such;

(6) Is the subject of an order of the Secretary of State denying, suspending, or revoking the person's registration as a charitable organization or paid solicitor;

(7) Has violated a law or any rule or regulation of this state, any other state, the United States, or any other lawful authority (without regard to whether the violation is criminally punishable), which law or rule or regulation relates to or in part regulates charitable organizations or paid solicitors regulated under this chapter, when the charitable organization or paid solicitor knows or should know that such action is in violation of such law, rule, or regulation;

(8) Has failed to pay the proper filing fee within 30 days after being notified by the Secretary of State of a deficiency, but the Secretary of State may provide for the reinstatement of the registration or the suspension of a fine or penalty at such time as the deficiency is corrected; or

(9) Has failed to comply with a subpoena or order issued by the Secretary of State.

(b) The Secretary of State may not begin a proceeding solely on the basis of a fact or transaction known to the Secretary of State when the registration became effective unless the proceeding is begun within 90 days after effectiveness of the registration.

(c) If the Secretary of State finds that an applicant or registered person is no longer in existence; has ceased to do business as a paid solicitor or charitable organization; is adjudicated mentally incompetent or subjected to the control of a committee, conservator, or guardian; or cannot be located after reasonable search, the Secretary of State, by order, may deny the application or revoke the registration.

(d) The Secretary of State may at any time require a charitable organization or paid solicitor to file with him a financial statement showing its financial condition as of the most recent practicable date, but such financial statement need not be certified.



§ 43-17-8. Disclosures required

(a) Every charitable organization, paid solicitor, or solicitor agent required to be registered under this Code section, at the time of any solicitation that occurs in or from this state, shall include the following disclosures:

(1) The name and location of the paid solicitor and solicitor agent, if any;

(2) The name and location of the charitable organization for which the solicitation is being made;

(3) That the following information will be sent upon request:

(A) A full and fair description of the charitable program for which the solicitation campaign is being carried out and, if different, a full and fair description of the programs and activities of the charitable organization on whose behalf the solicitation is being carried out; and

(B) A financial statement or summary which shall be consistent with the financial statement required to be filed with the Secretary of State pursuant to Code Section 43-17-5; and

(4) If made by a solicitor agent or paid solicitor, that the solicitation is being made by a paid solicitor on behalf of the charitable organization and not by a volunteer and inform the person being solicited that the contract disclosing the financial arrangements between the paid solicitor and the charity is on file with and available from the Secretary of State.

(b) This Code section shall not apply to charitable solicitations subject to and in compliance with the provisions of Code Section 43-17-8.1.



§ 43-17-8.1. Requirements for use of collection receptacles for donations

(a) When any person makes a solicitation to the public by encouraging donations into a collection receptacle, the provisions of this Code section shall apply to such solicitations.

(b) If the collection receptacle is owned or operated entirely by a charitable organization exempt from taxation pursuant to Section 501(c)(3) of the United States Internal Revenue Code of 1986 or by a religious organization, the receptacle shall contain the following information in boldface letters at least two inches high on the front of the collection receptacle and directly underneath the deposit door stating:

(1) The name, address, website, if any, and telephone number of the charitable organization or religious organization that owns or operates the collection receptacle, from which persons may obtain additional information about the religious or charitable organization, including the address of its principal office and its telephone number; and

(2) Whether or not the charitable organization or religious organization is registered with the Secretary of State and, if it is registered, a statement that additional information may be obtained from the Secretary of State, including the charitable or religious purpose for which the charitable organization or religious organization exists.

(c) If the collection receptacle is owned or operated entirely or in part by any entity other than a charitable organization exempt from taxation pursuant to Section 501(c)(3) of the United States Internal Revenue Code of 1986 or by a religious organization, then the following shall apply:

(1) In the case where any of the items collected are to be sold and none of the proceeds of such sale are to be paid over or otherwise given to a charitable organization exempt from taxation pursuant to Section 501(c)(3) of the United States Internal Revenue Code of 1986 or to a religious organization, it shall be unlawful for any person to collect donations of goods or tangible items in such collection receptacle unless the collection receptacle displays the following statement: "DONATIONS ARE NOT FOR THE BENEFIT OF ANY CHARITABLE OR RELIGIOUS ORGANIZATION." The name, address, website, if any, and telephone number of the operator of the collection receptacle shall also be provided; and

(2) In the case where any of the items collected are to be sold and some or all of the proceeds from such sale are to be paid over or otherwise given to one or more charitable organizations exempt from taxation pursuant to Section 501(c)(3) of the United States Internal Revenue Code of 1986 or to a religious organization, it shall be unlawful for any person to collect donations of goods or tangible items in a collection receptacle unless the collection receptacle displays the following statement: "THIS COLLECTION BOX IS OPERATED BY [NAME OF OPERATOR]. THE ITEMS DEPOSITED IN THIS BOX WILL BE SOLD, AND A PORTION OF THE PROCEEDS WILL BE PAID TO [NAME OF CHARITABLE ORGANIZATION OR RELIGIOUS ORGANIZATION]. FURTHER INFORMATION ABOUT THESE PAYMENTS CAN BE OBTAINED FROM [NAME OF OPERATOR] AT [ADDRESS, WEBSITE, IF ANY, AND TELEPHONE NUMBER OF THE OPERATOR] AND [ADDRESS, WEBSITE, IF ANY, AND TELEPHONE NUMBER OF THE CHARITABLE ORGANIZATION OR RELIGIOUS ORGANIZATION]. IN ADDITION, FURTHER INFORMATION ABOUT THE CHARITABLE ORGANIZATION MAY BE OBTAINED FROM THE SECRETARY OF STATE."

The statements and all information required by paragraphs (1) and (2) of this subsection shall be prominently displayed in boldface letters at least two inches high located on the front of the collection receptacle and directly underneath the deposit door.

(d) The Secretary of State may by rule specify additional contact information required to be disclosed pursuant to subsections (b) and (c) of this Code section.



§ 43-17-9. Exemptions

(a) The following persons are exempt from the provisions of Code Sections 43-17-5, 43-17-6, and 43-17-8:

(1) Educational institutions and those organizations, foundations, associations, corporations, charities, and agencies operated, supervised, or controlled by or in connection with a nonprofit educational institution, provided that any such institution or organization is qualified under Section 501(c) of the Internal Revenue Code of 1986, as amended;

(2) Business, professional, and trade associations and federations which do not solicit members or funds from the general public;

(3) Fraternal, civic, benevolent, patriotic, and social organizations, when solicitation of contributions is carried on by persons without any form of compensation and which solicitation is confined to their membership;

(4) Persons requesting any contributions for the relief of any other individual who is specified by name at the time of the solicitation if all of the contributions collected, without any deductions whatsoever, are turned over to the named beneficiary; provided, however, that any such person who collects contributions in excess of $5,000.00 in order to claim benefit of this exemption shall file with the Secretary of State a written accounting of funds so collected on forms prescribed by the Secretary of State at the end of the first 90 days of solicitation and, thereafter, at the end of every subsequent 90 day period until said solicitation is concluded;

(5) Any charitable organization which does not have any agreement with a paid solicitor and whose total revenue from contributions has been less than $25,000.00 for both the immediately preceding and current calendar years;

(6) Any local or state-wide organization of hunters, fishermen, and target shooters which has been recognized as an organization described in Section 501(c)(3) or Section 501(c)(4) of the Internal Revenue Code, as amended, or the corresponding provisions of any future federal revenue law;

(7) Any volunteer fire department or rescue service operating in conjunction with a city or county government in this state and which has received less than $25,000.00 in both the immediately preceding and current calendar years;

(8) Religious organizations; or

(9) Political parties, candidates for federal or state office, and political action committees required to file financial information with federal or state elections commissions.

(b) Local community and state-wide organizations affiliated with or acting on behalf of a registered or exempt state-wide or national parent organization by contract or agreement need not register separately with the Secretary of State; provided, however, that all records of such organizations which relate to charitable solicitations or charitable contributions shall be subject to such reasonable periodic, special, or other examinations by the Secretary of State, within or outside this state, as the Secretary of State deems necessary or appropriate for the protection of the public. The single registration of the state-wide or national parent organization shall be considered all inclusive of all of its chapters, branches, or affiliates and individuals, which will be identified by listing the communities in which they are located and their directors, as provided in Code Section 43-17-5.

(c) National charitable organizations having a Georgia affiliate registered under this chapter need not register separately with the Secretary of State; provided, however, that all records of such national organizations which relate to charitable solicitations or charitable contributions shall be subject to such reasonable periodic, special, or other examinations by the Secretary of State, within or outside this state, as the Secretary of State deems necessary or appropriate for the protection of the public. The Secretary of State shall not disclose this information except to the extent necessary for investigative or law enforcement purposes.

(d) Charitable organizations which do not solicit or receive contributions from the general public other than through affiliated organizations registered under this chapter need not register separately with the Secretary of State; provided, however, that all records of such organizations which relate to charitable solicitations or charitable contributions shall be subject to such reasonable periodic, special, or other examinations by the Secretary of State, within or outside this state, as the Secretary of State deems necessary or appropriate for the protection of the public. The Secretary of State shall not disclose this information except to the extent necessary for investigative or law enforcement purposes.

(e) The Secretary of State is authorized to exempt, by rule, regulation, or order, such entities and organizations from the registration provisions of Code Section 43-17-5 as he deems necessary and appropriate in the public interest.



§ 43-17-10. Administration of chapter

(a) The administration of this chapter shall be vested in the Secretary of State.

(b) The Secretary of State is authorized to administer oaths in and to prescribe forms for all matters arising under this chapter. The Secretary of State shall cooperate with the administrators of the charitable solicitation laws of other states with a view to assisting those administrators in the enforcement of such laws and to achieving maximum uniformity in the interpretation of like provisions of the laws administered by them and in the forms which are required to be filed under such laws.

(c) The Secretary of State is authorized to employ examiners, clerks, stenographers, and other employees as the administration of that portion of this chapter vested in him may require. The Secretary of State is also authorized to appoint and employ investigators who shall have, in any case that there is reason to believe a violation of this chapter has occurred or is about to occur, the right and power to serve subpoenas and to swear out and execute search warrants and arrest warrants.

(d) The Secretary of State may promulgate such rules and regulations, not inconsistent with the provisions of this chapter, necessary for the administration and enforcement of this chapter. Such rules and regulations shall be promulgated in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(e) The Secretary of State or any persons employed by him shall be paid, in addition to their regular compensation, the transportation fare, board, lodging, and other traveling expenses necessary and actually incurred by each of them in the performance of their duties under this chapter.

(f) The Secretary of State may delegate such of his or her powers and duties under this chapter as he or she desires to a division director in his or her office. Such division director, when duly appointed, shall be the ultimate decision maker in all contested case hearings held pursuant to Code Section 43-17-16 and the "Georgia Administrative Procedure Act."

(g) The Secretary of State may designate filing depositories for all records required to be filed and maintained under this chapter. Such records may be maintained in original form or by means of microfilm, microfiche, microphotographic reproduction, photographic reproduction, word processing, computerization, or other acceptable reproductive methods.

(h) Except as provided in subsection (i) of this Code section, information and documents filed with or obtained by the Secretary of State are public information and are available for public examination.

(i) The following information and documents do not constitute public information under subsection (h) of this Code section and shall be confidential:

(1) Information or documents obtained by the Secretary of State in connection with an investigation under Code Section 43-17-11; and

(2) Any document or record specifically designated as confidential in accordance with this chapter or the rules and regulations promulgated under this chapter.



§ 43-17-11. Enforcement of chapter; investigations; subpoenas; cooperation with Attorney General, law enforcement, and regulatory agencies

(a) The Secretary of State, in enforcing this chapter, may:

(1) Make such public or private investigations within or outside of this state as he deems necessary to determine whether any person has violated or is about to violate this chapter or any rule, regulation, or order under this chapter or to aid in the enforcement of this chapter;

(2) Require or permit any person to file a statement in writing, under oath or otherwise as the Secretary of State determines, as to all the facts and circumstances concerning the matter to be investigated; and

(3) Publish in print or electronically information concerning any violation of this chapter or any rule, regulation, or order under this chapter.

(b) (1) For the purpose of conducting any investigation as provided in this Code section, the Secretary of State shall have the power to administer oaths, to call any party to testify under oath at such investigation, to require the attendance of witnesses, to require the production of books, records, and papers, and to take the depositions of witnesses. For such purposes the Secretary of State is authorized to issue a subpoena for any witness or a subpoena for the production of documentary evidence. Such subpoenas may be served by registered or certified mail or statutory overnight delivery, return receipt requested, to the addressee's business mailing address or by investigators appointed by the Secretary of State or shall be directed for service to the sheriff of the county where such witness resides or is found or where the person in custody of any books, records, or papers resides or is found. The fees and mileage of the sheriff, witness, or person shall be paid from the funds in the state treasury for the use of the Secretary of State in the same manner that other expenses of the Secretary of State are paid.

(2) The Secretary of State may issue and apply to enforce subpoenas in this state at the request of the administrator of the charitable solicitation laws of another state if the activities constituting an alleged violation for which the information is sought would be a violation of this chapter if the activities had occurred in this state.

(c) In case of refusal to obey a subpoena issued under any Code section of this chapter to any person, a superior court of appropriate jurisdiction, upon application by the Secretary of State, may issue to the person an order requiring him to appear before the court to show cause why he should not be held in contempt for refusal to obey the subpoena. Failure to obey a subpoena may be punished by the court as contempt of court.

(d) In addition to any other hearings and investigations which the Secretary of State is authorized or required by this chapter to hold, the Secretary of State is also authorized to hold general investigative hearings on his own motion with respect to any matter under this chapter. A general investigative hearing as provided for in this subsection may be conducted by a person designated by the Secretary of State for that purpose and may, but need not be, transcribed by the Secretary of State or by any other interested party. No formal action may be taken as a result of such investigative hearings, but the Secretary of State may take such action as he deems appropriate, based on the information developed in the hearing and on any other information which he may have.

(e) The Secretary of State may cooperate with the Attorney General in enforcing the provisions of this chapter. Said cooperation includes, but is not limited to, making a joint examination or investigation; holding joint administrative hearings; filing and prosecuting a joint civil or administrative proceeding; sharing and exchanging information and documents; and disclosing information and documents obtained in connection with an investigation. When the Attorney General has initiated a civil or administrative proceeding in connection with a joint investigation under this subsection he or she may publish in print or electronically information concerning any violation of this chapter or Part 2 of Article 15 of Chapter 1 of Title 10, known as the "Fair Business Practices Act of 1975."

(f) To encourage uniform interpretation and administration of this chapter and effective regulation and enforcement, the Secretary of State may cooperate with state law enforcement or regulatory agencies and agencies or administrators of one or more states, Canadian provinces or territories, another country, appropriate federal agencies, any national or international organization of officials or agencies, and any governmental law enforcement or regulatory agency. Such cooperation includes, but is not limited to, making a joint registration examination or investigation; holding joint administrative hearings; filing and prosecuting a joint civil or administrative proceeding; sharing and exchanging personnel; sharing and exchanging information and documents; and disclosing information obtained in connection with an investigation under this Code section to the extent provided in this Code section and if disclosure is for the purpose of a civil, administrative, or criminal investigation or proceeding by a local, state, or federal law enforcement or regulatory agency and the receiving agency presents that, under the applicable law, protections exist to preserve the integrity, confidentiality, and security of the information.



§ 43-17-12. Prohibited acts

(a) It shall be unlawful for any person to violate any provision of this chapter or any rule, regulation, subpoena, or order promulgated or issued by the Secretary of State under this chapter.

(b) It shall be unlawful for any person who is registered as, or making application for registration as, a solicitor agent or paid solicitor or charitable organization or is an affiliate of such registrant or applicant knowingly to make or cause to be made to the Secretary of State or anyone acting on his or her behalf any written or oral statement or statements which the person knows to contain any untrue statement of material fact or to omit to state a material fact that is necessary in order to make any statement or statements made, in light of the circumstances under which they were made, not misleading.

(c) It shall be unlawful for any person in connection with the planning, conduct, or execution of any charitable solicitation or charitable sales promotion, directly or indirectly:

(1) To utilize any representation that implies the contribution is for or on behalf of a charitable organization or to utilize any emblem, device, or printed matter belonging to or associated with a charitable organization, without first being authorized in writing to do so by the charitable organization;

(2) To utilize a name, symbol, or statement so closely related or similar to that used by another charitable organization that the use thereof would tend to confuse or mislead a solicited person;

(3) To misrepresent to or mislead anyone in any manner to believe that any other person sponsors, endorses, or approves such solicitation or charitable sales promotion when such other person has not given consent in writing to the use of his or her name for these purposes;

(4) To utilize or exploit the fact of registration so as to lead any person to believe that such registration in any manner constitutes an endorsement or approval by the state;

(5) To represent directly or by implication that a charitable organization will receive a fixed or estimated percentage of the gross revenue from a solicitation campaign greater than that identified in filings with the Secretary of State pursuant to this chapter;

(6) To represent that tickets to events will be donated for use by another, unless the paid solicitor shall have commitments, in writing, from charitable organizations stating that they will accept donated tickets and specifying the number of tickets they are willing to accept;

(7) To represent that any part of the contributions received will be given or donated to any other charitable organization unless such organization has consented in writing to the use of its name prior to the solicitation; or

(8) To fail to provide to a person who has been solicited for a contribution the information described in Code Section 43-17-8.

(d) It shall be unlawful for any person in connection with the planning, conduct, or execution of any charitable solicitation or charitable sales promotion, directly or indirectly:

(1) To employ a device, scheme, or artifice to defraud;

(2) To engage in an act, practice, or course of business that operates or would operate as a fraud or deceit upon a person;

(3) To misrepresent or mislead anyone in any manner to believe that the person on whose behalf a solicitation or charitable sales promotion is being conducted is a charitable organization or that the proceeds of such solicitation or charitable sales promotion will be used for charitable purposes if such is not the fact; or

(4) To misappropriate, convert, illegally withhold, or fail to account for any charitable contributions solicited by, or on behalf of, any charitable organization required to be registered pursuant to this chapter.

(e) It shall be unlawful for any paid solicitor to have physical possession or legal control of a contribution collected by it in or from this state on behalf of any charitable organization without having complied with the requirements of paragraph (3) or (6) of subsection (c) of Code Section 43-17-3, as applicable, and Code Section 43-17-4.



§ 43-17-13. Penalties; cease and desist orders; injunctions; restitution; appointment and powers of receiver; subpoenas

(a) Whenever it may appear to the Secretary of State, either upon complaint or otherwise, that any person has engaged in or is engaging in or is about to engage in any act, practice, or transaction which is prohibited by this chapter or by any rule, regulation, or order of the Secretary of State promulgated or issued pursuant to any Code section of this chapter or which is declared to be unlawful under this chapter, the Secretary of State may, at his discretion, act under any or all of the following paragraphs and may:

(1) Impose administrative sanctions as provided in this paragraph:

(A) Subject to notice and opportunity for hearing in accordance with Code Section 43-17-16, unless the right to notice is waived by the person against whom the sanction is imposed, the Secretary of State may:

(i) Issue a cease and desist order against any person;

(ii) Censure the person if the person is registered as a paid solicitor;

(iii) Bar or suspend the person from association with a paid solicitor or charitable organization; or

(iv) Issue an order against a paid solicitor who willfully violates this chapter, imposing a civil penalty up to a maximum of $2,500.00 for a single violation or up to $25,000.00 for multiple violations in a single proceeding or a series of related proceedings;

(B) Imposition of the sanctions under this paragraph is limited as follows:

(i) If the Secretary of State revokes the registration of a charitable organization or paid solicitor or bars a person from association with a charitable organization or paid solicitor under subparagraph (A) of this paragraph, the imposition of that sanction precludes imposition of the sanction specified in division (iv) of subparagraph (A) of this paragraph; and

(ii) The imposition by the Secretary of State of one or more sanctions under this paragraph with respect to a specific violation precludes the Secretary of State from later imposing any other sanctions under this paragraph with respect to the violation;

(C) For the purpose of determining the amount or extent of a sanction, if any, to be imposed under subparagraph (A) of this paragraph, the Secretary of State shall consider, among other factors, the frequency, persistence, and willfulness of the conduct constituting a violation of this chapter or a rule promulgated under this chapter or an order of the Secretary of State, the number of persons adversely affected by the conduct, and the resources of the person committing the violation;

(2) Seek civil sanctions by applying to any superior court of competent jurisdiction in this state, which court:

(A) Upon a showing by the Secretary of State that a person has violated this chapter, a rule promulgated under this chapter, or an order of the Secretary of State, may enter or grant:

(i) A temporary restraining order, permanent or temporary injunction, or a writ of prohibition or mandamus;

(ii) A civil penalty up to a maximum of $2,500.00 for a single violation or up to $25,000.00 for multiple violations in a single proceeding or a series of related proceedings;

(iii) A declaratory judgment;

(iv) Restitution to contributors;

(v) An order of disgorgement;

(vi) The appointment of a receiver, auditor, or conservator for the defendant or the defendant's assets; or

(vii) Other relief as the court deems just and equitable;

(B) May, upon a showing by the Secretary of State that the defendant is about to violate this chapter, a rule promulgated under this chapter, or an order of the Secretary of State, issue:

(i) A temporary restraining order;

(ii) A temporary or permanent injunction;

(iii) A writ of prohibition or mandamus; or

(iv) Such other relief as the court deems just and equitable;

(C) In determining the appropriate relief to grant, shall consider enforcement action taken and sanctions imposed by the Secretary of State under paragraph (1) of this subsection in connection with the transaction or transactions constituting a violation of this chapter, a rule promulgated under this chapter, or an order of the Secretary of State; or

(3) Transmit such evidence as may be available concerning such act, practice, or transaction to any district attorney or to the Attorney General, who may, at his individual discretion, institute the necessary criminal proceedings.

(b) In any proceedings for an injunction, the Secretary of State may apply for and be entitled to have issued the court's subpoena requiring:

(1) The appearance forthwith of any defendant and the defendant's agents, employees, partners, officers, or directors or the members of a defendant limited liability company; and

(2) The production of such documents, books, and records as may appear necessary for the hearing upon the petition for an injunction.

(c) In any action brought under subsection (a) of this Code section, the court, upon application of the state, may appoint a receiver for the assets of the defendant where it has been established:

(1) That the defendant has engaged in a pattern of willful violations of this chapter which has resulted in substantial actual damage to citizens of this state;

(2) That the defendant is outside this state or is actually removing or about to remove himself or his property outside the limits of this state or conceals himself or his property; or

(3) That the appointment of the receiver is necessary to preserve the assets of the defendant for the benefit of citizens of the state damaged by the defendant's violations of this chapter.

(d) When a receiver is appointed by the court pursuant to this chapter, he shall have the power to bring an action for, collect, receive, and take into his possession all the goods and chattels, rights and credits, moneys and effects, lands and tenements, books, records, documents, papers, choses in action, bills, notes, and property of every description, derived by any means in violation of this chapter, including property with which such property has been mingled. He shall have the power to sell, convey, and assign the same and to hold and dispose of the proceeds thereof under the direction of the court. The court shall have jurisdiction of all questions arising in such proceedings and may make such orders and judgments therein as may be required.

(e) In any criminal proceeding either the district attorney or the Attorney General or both may apply for and be entitled to have issued the court's subpoena requiring:

(1) The appearance forthwith of any defendant or the defendant's agents, employees, partners, officers, or directors or the members of a defendant limited liability company; and

(2) The production of such documents, books, and records as may appear necessary for the prosecution of such criminal proceedings.



§ 43-17-14. Recovery of damages; class actions

(a) Any person who suffers injury or damages as a result of acts or practices in violation of this chapter may bring an action against the charitable organization or paid solicitor engaged in such acts or practices. The person may recover such general damages sustained as a result of such acts or practices. Exemplary damages and attorney's fees may be awarded in cases of intentional violations of this chapter.

(b) Any person entitled to bring an action under this chapter may institute a class action pursuant to Code Section 9-11-23 for the recovery of damages.



§ 43-17-15. Venue

For the purposes of venue for any civil or criminal action under this chapter, any violation of this chapter or of any rule, regulation, or order promulgated under this chapter shall be considered to have been committed in any county in which any act was performed in furtherance of the transaction which violated this chapter, in the county of any violator's principal place of business in this state, in the county of the charitable organization's principal place of business in this state, and in any county in which any violator had control or possession of any proceeds of the violation or any books, records, documents, or other material or objects which were used in furtherance of the violation.



§ 43-17-16. Hearings; notice; powers and orders of the Secretary of State

(a) Where the Secretary of State has issued any order forbidding the solicitation or acceptance of contributions under Code Section 43-17-7, he or she shall promptly send to the charitable organization a notice of opportunity for hearing. Before entering an order refusing to register any person under Code Section 43-17-3 or 43-17-5 and after the entering of any order for revocation or suspension, the Secretary of State shall promptly send to such person and if such person is a paid solicitor to the charitable organization who employs or proposes to employ such person, a notice of opportunity for hearing. Hearings shall be conducted pursuant to this Code section by the Secretary of State or a person designated by the Secretary of State.

(b) Notices of opportunity for hearing shall be served by investigators appointed by the Secretary of State or sent by registered or certified mail or statutory overnight delivery, return receipt requested, to the addressee's business mailing address or residential address as shown on information filed with the Secretary of State or directed for service to the sheriff of the county where such person resides or is found. Such notice shall state:

(1) The order which has been issued or which is proposed to be issued;

(2) The ground for issuing such order or proposed order; and

(3) That the person to whom such notice is sent will be afforded a hearing upon request if such request is made within ten days after receipt of the notice.

(c) Whenever a person requests a hearing in accordance with this Code section, there shall immediately be set a date, time, and place for such hearing and the person requesting such hearing shall forthwith be notified thereof. Except as provided in subsection (b) of Code Section 43-17-7, the date set for such hearing shall be within 30 days, but not earlier than five days after the request for hearing has been made, unless otherwise agreed to by the charitable organization and the persons requesting the hearing.

(d) For the purpose of conducting any hearing as provided in this Code section, the Secretary of State shall have the power to administer oaths, to call any party to testify under oath at such hearing, to require the attendance of witnesses and the production of books, records, and papers, and to take the depositions of witnesses; and for such purposes the Secretary of State is authorized, at the request of the person requesting the hearing or upon his or her own initiative, to issue a subpoena for any witness or a subpoena for production of documentary evidence to compel the production of any books, records, or papers. The subpoenas may be served by registered or certified mail or statutory overnight delivery, return receipt requested, to the addressee's business mailing address or residential address as shown on information filed with the Secretary of State or by investigators appointed by the Secretary of State or shall be directed for service to the sheriff of the county where such witness resides or is found or where the person in custody of any books, records, or papers resides or is found. The fees and mileage of the sheriff, witness, or person shall be paid from the funds in the state treasury for the use of the Secretary of State in the same manner that other expenses of the Secretary of State are paid.

(e) (1) At any hearing conducted under this Code section, a party or any affected person may appear in his or her own behalf or may be represented by an attorney.

(2) A stenographic record of the testimony and other evidence submitted shall be taken unless the Secretary of State and the persons requesting the hearing shall agree that such a stenographic record of the testimony shall not be taken.

(3) The Secretary of State shall pass upon the admissibility of such evidence, but a party may at any time make objections to any such rulings thereon; and, if the Secretary of State refuses to admit evidence, the party offering the same shall make a proffer thereof and such proffer shall be made a part of the record of the hearing.

(f) (1) In the case of any hearing conducted under this Code section, the Secretary of State may conduct the hearing or may appoint a referee to conduct the hearing who shall have the same powers and authority in conducting the hearing as are granted in this Code section to the Secretary of State.

(2) The referee shall have been admitted to the practice of law in this state and possess such additional qualifications as the Secretary of State may require.

(3) In any case where a hearing is conducted by a referee, the referee shall submit to the Secretary of State a written report including the transcript of the testimony and evidence (if such transcript is requested by the Secretary of State), the findings of fact and conclusions of law, and a recommendation of action to be taken by the Secretary of State. Within five days of the time of submission thereof to the Secretary of State, a copy of such written report and recommendations shall be served upon the person who requested the hearing or his or her attorney or other representative of record by registered or certified mail or statutory overnight delivery. That person or his or her attorney, within ten days of service of the copy of such written report and recommendations, may file with the Secretary of State written objections to the report and recommendations which shall be considered by the Secretary of State before a final order is entered.

(4) No recommendation of the referee shall be approved, modified, or disapproved by the Secretary of State until after ten days after service of such report and recommendations as provided in this subsection.

(5) The recommendations of the referee may be approved, modified, or disapproved by the Secretary of State. The Secretary of State may direct his or her referee to take additional testimony or to permit the introduction of further documentary evidence.

(6) In any hearing conducted by a referee, a transcript of testimony, evidence, and objections, if any, shall have the same force and effect as if such hearing or hearings had been conducted by the Secretary of State.

(7) All recommendations of the referee shall be advisory only and shall not have the effect of an order of the Secretary of State.

(g) If the Secretary of State does not receive a request for a hearing within the prescribed time, he or she may permit an order previously entered to remain in effect or may enter a proposed order. If a hearing is requested and conducted as provided in this Code section, the Secretary of State shall issue a written order which shall:

(1) Set forth his or her findings with respect to the matters involved; and

(2) Enter an order in accordance with his or her findings.

(h) All orders entered pursuant to Code Sections 43-17-3, 43-17-5, 43-17-7, and 43-17-13 shall be entered pursuant to this Code section, except where:

(1) The Secretary of State deems that the public health, safety, or welfare imperatively requires emergency action and incorporates a finding to that effect in the order, in which case the order may be effective immediately pending proceedings, which proceedings shall be promptly instituted and determined; or

(2) The order is expressly required by a court order, to be made without the right to a hearing or continuance of any type.



§ 43-17-17. Appeals

(a) An appeal may be taken from any order of the Secretary of State resulting from a hearing held in accordance with Code Section 43-17-16 by any person adversely affected thereby to the Superior Court of Fulton County by serving the Secretary of State, within 20 days after the date of entry of such order, a written notice of appeal, signed by the appellant, stating:

(1) The order from which the appeal is taken;

(2) The ground upon which a reversal or modification of the order is sought; and

(3) A demand for a certified transcript of the record of the order.

(b) Upon receipt of the notice of appeal, the Secretary of State shall, within ten days thereafter, make, certify, and deliver to the appellant a transcript of the record of the order from which the appeal is taken, provided that the appellant shall pay the reasonable costs of such transcript. The appellant, within five days after receipt of the transcript, shall file such transcript and a copy of the notice of appeal with the clerk of the court. The notice of appeal and transcript of the record shall constitute appellant's complaint. The complaint shall thereupon be entered on the trial calendar of the court.

(c) If the order of the Secretary of State shall be reversed, the court shall by its mandate specifically direct the Secretary of State as to his further action in the matter, including the making and entering of an order or orders in connection therewith and the conditions, limitations, or restrictions to be therein contained.



§ 43-17-18. Service of process

Where a consent to service of process is required under this chapter, such consent to service of process shall be in the form prescribed by the Secretary of State, shall be irrevocable, and shall provide that actions arising out of or founded upon the solicitation of charitable contributions in violation of this chapter may be commenced against the person executing such consent in any court of competent jurisdiction and proper venue within this state by the service of process or pleadings upon the Secretary of State. Service of any such process or pleadings in any such action against a person who has filed a consent to service with the Secretary of State shall, if made on the Secretary of State, be by duplicate copies, one of which shall be filed in the office of the Secretary of State and the other shall immediately be forwarded by the Secretary of State by registered or certified mail or statutory overnight delivery to the persons against whom such process or pleadings are directed at his latest address on file in the office of the Secretary of State.



§ 43-17-19. Applicability of "Fair Business Practices Act of 1975."

Notwithstanding any other law to the contrary, a solicitation shall be deemed to be a consumer act or practice or consumer transaction under Part 2 of Article 15 of Chapter 1 of Title 10, the "Fair Business Practices Act of 1975." Nothing contained in this chapter shall be construed to limit the authority of the Attorney General to take any action under the "Fair Business Practices Act of 1975" regarding unfair and deceptive acts or practices in a solicitation or in solicitations.



§ 43-17-20. Secretary of State immune from liability and suit

For any action taken or any proceeding had under this chapter or under color of law, the Secretary of State shall be immune from liability and suit to the same extent that any judge of any court of general jurisdiction in this state would be immune.



§ 43-17-21. Burden of proof on persons claiming exemption or exception; certified copies; certificate of compliance or noncompliance

(a) In a civil or administrative proceeding under this chapter, a person claiming an exemption or an exception from a definition has the burden of proving this exemption or exception.

(b) In a criminal proceeding, the burden of going forward with evidence of a claim of exemption or exception from a definition is on the person claiming the exemption or exception.

(c) In any action, civil or criminal, copies, photostatic or otherwise, certified by the Secretary of State of any documents filed in his office and of any of his records shall be admissible with the same effect as the original of such documents or records would have if actually produced.

(d) In any action, civil or criminal, a certificate signed and sealed by the Secretary of State, stating compliance or noncompliance with this chapter, shall constitute prima-facie evidence of such compliance or noncompliance with this chapter and shall be admissible in any such action.



§ 43-17-22. Provisions of chapter govern criminal or civil proceedings

Any criminal proceeding or civil proceeding, including but not limited to judicial review of all administrative orders, instituted under this chapter shall be governed by the provisions of this chapter as such provisions existed in full force and effect on the date of the alleged commission of the underlying facts or circumstances which constitute evidence of the commission of a crime or violation of this chapter, notwithstanding any subsequent amendment to this chapter, unless the General Assembly shall specifically declare otherwise, except that no civil or criminal proceeding shall be instituted after the lapse of the appropriate period of limitations which was in effect at the time the cause of action arose or the alleged commission of the crime occurred.



§ 43-17-23. Violations of chapter

(a) Except as provided in subsection (b) of this Code section, any person who shall willfully violate any provision of this chapter shall be guilty of a misdemeanor.

(b) Any person who shall willfully violate subsection (d) of Code Section 43-17-12 shall be guilty of a felony and, upon conviction thereof, shall be punished by a fine of not more than $5,000.00 or imprisonment for not less than one nor more than five years, or both.

(c) Nothing in this chapter shall limit any statutory or common-law right of the state to punish any person for violation of any law.






Chapter 18 - Funeral Directors and Establishments, Embalmers, and Crematories

Article 1 - Funeral Directors and Establishments, Embalmers, and Crematories

Part 1 - General Provisions

§ 43-18-1. Definitions

As used in this article, the term:

(1) "Alternative container" means any receptacle or enclosure which is of sufficient strength to be used to hold and to transport a dead human body.

(2) "Apprentice" means a person who practices embalming, funeral directing, or both, under the direct supervision of a funeral director, embalmer, or both, in this state.

(3) "Board" means the State Board of Funeral Service.

(4) "Casket" means a container which is designed for the encasement and viewing of a dead human body.

(5) "Cremation" means the reduction of the dead human body to residue by intense heat or any mechanical, chemical, thermal, or other professionally accepted process. Cremation also includes any other mechanical, chemical, thermal, or other professionally accepted process whereby human remains are pulverized, burned, recremated, or otherwise further reduced in size or quantity.

(6) "Crematory" means any place where cremation is performed, other than a hospital, clinic, laboratory, or other facility authorized by the Department of Community Health for such purposes.

(7) "Direct supervision" means that the embalmer, funeral director, or both, are present overseeing the activities of the apprentice.

(8) "Embalmer" means a person who practices embalming or uses in connection with that person's name the words "embalmer," "licensed embalmer," "undertaker," or "mortician" or offers or holds himself or herself out as offering such services.

(9) "Final disposition" means the final disposal of a dead human body whether it is by, but not limited to, earth interment, above-ground interment, cremation, burial at sea, or delivery to a medical institution for lawful dissection if the medical institution assumes responsibility for disposal.

(10) "Funeral" or "funeral services" means the observances, services, or ceremonies held for dead human bodies and includes any service relating to the transportation, embalming, cremation, and interment of a dead human body.

(11) "Funeral director" means a person who practices funeral directing or uses in connection with that person's name or with a picture of that person the words "funeral director," "licensed funeral director," "undertaker," or "mortician" or offers or holds himself or herself out as offering such services.

(12) "Funeral director in full and continuous charge" means a funeral director who is approved by the board to assume full responsibility for the operations of a particular funeral establishment and who shall ensure that said establishment complies with this article and with all rules promulgated pursuant thereto.

(13) "Funeral establishment" means a place where embalming or funeral directing is practiced and which is open to the public and transacting business relating to funeral services.

(14) "Funeral merchandise" means the goods that may only be sold or offered for sale by a funeral director working in a funeral establishment and includes, but is not limited to, a casket or alternative container, but does not include an outer burial container or cemetery marker.

(15) "Funeral service contract" means a written or oral agreement between a funeral director or funeral establishment and a legally authorized person for the embalming, funeral, or final disposition of a dead human body.

(16) "Legally authorized person" means the deceased's surviving spouse, a son or daughter who is 18 years of age or older; the deceased's parent, a brother or sister who is 18 years of age or older; any other person who is 18 years of age or older and who is in the next degree of kinship to the deceased; the deceased's guardian or personal representative; or a public health officer.

(17) "Outer burial container" means an enclosure into which a casket is placed, including, but not limited to, a vault made of concrete, steel, fiberglass, or copper, a sectional concrete enclosure, a crypt, or a wooden enclosure.

(18) "Practice of embalming" means disinfecting or preserving or attempting to disinfect or preserve dead human bodies by replacing certain body fluids with preserving and disinfecting chemicals.

(19) "Practice of funeral directing" means making or directing, at need or preneed, arrangements for the preparation and transportation of dead human bodies for final disposition and the supervision and direction of all funeral services.

(20) "Retort" means a furnace where dead human bodies are cremated.

(21) "Soliciting" means the making of any uninvited contact with another person by a funeral director or by a funeral director's agent, assistant, employer, or employee for the purpose of the sale of funeral services or merchandise but shall not mean any advertising which is directed to the public in general.



§ 43-18-2. Declaration of policy

It is declared that this article shall be deemed an exercise of the health powers of the state for the prevention of the spread of infectious, communicable, and contagious diseases and for the protection of the sanitation, health, and welfare of the people of this state; and that all of this article and the regulations authorized to be made pursuant to it are necessary to effectuate its purpose.



§ 43-18-3. Practicing without complying with article

(a) It shall be unlawful for any person to engage in the practice of embalming or to represent to the public that such person is an embalmer, mortician, or undertaker without first complying with this article.

(b) It shall be unlawful for any person to engage in the business or profession of funeral directing or to represent to the public that such person is a funeral director, undertaker, or mortician without first complying with this article.

(c) Any person who actively engages or participates in any way in the business or profession of funeral directing shall be considered to be practicing as a funeral director and must be a licensed funeral director under the terms of this article.



§ 43-18-4. Unlicensed practice as constituting public nuisance; injunctions

The practice of embalming or funeral directing, as defined in this article, is declared to be a business or profession affecting the public interest and involving the health and safety of the public. Such practice by a person who is not licensed to practice in this state is declared to be a public nuisance; and any citizen of this state, the board, or the appropriate prosecuting attorney where such practice is carried on by such unlicensed person may, on behalf of the public, bring an action in the superior court of the county where such nuisance exists or is carried on to restrain and abate the same. On satisfactory proof to the judge of the superior court that such illegal practice or business of funeral directing or embalming is being carried on, the judge shall issue a temporary injunction against the party or parties operating such practice or business until they have qualified and been licensed under the terms of this article.



§ 43-18-5. Unlawful acts; exemption

(a) It shall be unlawful for any person, firm, or corporation or any officer, agent, or employee of such person, firm, or corporation to practice or hold out to the public that such person, firm, or corporation as practicing embalming or funeral directing, or to act as an embalmer or funeral director, or to assist in so doing as an apprentice, without having complied with this article, or to practice embalming or funeral directing without having paid the fee for license renewal prior to the expiration of that license as provided for in this article.

(b) Any person, firm, or corporation who has control of a funeral establishment or crematory and fails to obtain licensure as required by this article, upon conviction thereof, may be fined not less than $100.00 nor more than $500.00 for each violation. Each day that the funeral establishment or crematory is operated in violation of this article shall be deemed to be a separate and distinct offense.

(c) Any persons representing themselves as an embalmer or funeral director without having first complied with this article shall be deemed and considered guilty of practicing without a license and the use of these terms shall be prima-facie evidence of guilt.

(d) It shall be unlawful for any person, firm, or corporation or any officer, agent, or employee of such person, firm, or corporation engaged in the funeral or crematory business to give, or contract to give, either directly or indirectly, any reward, commission, compensation, or anything of value to any person, firm, or corporation for the purpose of, or as an inducement to, such person, firm, or corporation to persuade or induce any person to use or employ such funeral director or embalmer in or about the preparation for burial or conducting the burial of any deceased person.

(e) It shall be unlawful for any funeral director, embalmer, firm, or corporation, or any officer, agent, or employee of such person, firm, or corporation engaged in the funeral business for compensation or otherwise to influence, or attempt to influence, by persuasion, argument, or suggestion, the family or friends of any deceased person as to where the body should or should not be buried.

(f) It shall be unlawful for any funeral establishment, funeral director, or embalmer to refuse to release a dead human body to a legally authorized person upon request of that person, but the release of such body shall not constitute a release of any indebtedness or other claim owed for any services performed on that body by the person or entity releasing that body.

(g) Accredited colleges of funeral service and those otherwise approved by the board are authorized to perform on-campus embalming operations subject to satisfying inspection standards as established by the board. Nothing in this article shall require any person who is currently enrolled full time or part time in a program at an accredited college of funeral service or such other college as provided by rule to be licensed or registered as provided in this article when obtaining practical training in embalming or funeral directing under the supervision of a licensed embalmer, funeral director, or both, at such college or at a funeral establishment; provided, however, that any licensed embalmer, funeral director, or both, who supervise such student shall be responsible for the acts of such student.



§ 43-18-6. Penalty

Any person, firm, or corporation or any officer, agent, or employee of such person, firm, or corporation who violates this article shall be guilty of a misdemeanor.



§ 43-18-7. Termination

Reserved. Repealed by Ga. L. 1992, p. 3137, § 15, effective July 1, 1992.



§ 43-18-8. Identification of body or remains of deceased; affidavit required for cremated remains

(a) (1) The funeral director or person in charge of final disposition of a dead body shall, prior to the interment or cremation of such dead body, affix on the ankle or wrist of the deceased a tag of durable, noncorroding material permanently marked with the name of the deceased, the date of death, the social security number of the deceased, the county and state of death, and the serial number of any prosthesis removed from the dead body by the funeral establishment or crematory.

(2) No funeral director in charge of a crematory shall permit any dead body to be on the premises of the crematory without the dead body being identified as provided by this subsection, except when the body is placed in the retort; and the tag shall be removed from the body and kept in a regular location near the retort during cremation and thereafter placed atop the cremated remains on the inside of the vessel and any liner therein. The vessel containing cremated remains shall be plainly labeled on the outside so as to identify the deceased with the same information, excluding social security number, as is required to be on the tag inside the vessel and so as to identify the name of the person or firm to which such remains are to be delivered or released.

(3) Tags and labels used for purposes of this subsection shall be in such standard forms as prescribed by the board. If the religious faith of the deceased prohibits such means of identification, alternative means of identification of the body may be used.

(b) A crematory may deliver or release cremated remains to a funeral establishment or a legally authorized person. The funeral director in charge of a crematory shall provide to the funeral establishment or legally authorized person to whom cremated remains are delivered or released, at the time of such delivery or release, a written statement, on such standard form as prescribed by the board, signed and verified by such funeral director before a person authorized to administer oaths and attesting that the vessel contains substantially the remains of the deceased identified in accordance with subsection (a) of this Code section.

(c) No funeral establishment shall accept or take delivery of any cremated remains from any crematory unless the vessel containing such remains is labeled as required by paragraph (2) of subsection (a) of this Code section and is accompanied by the affidavit required by subsection (b) of this Code section, which vessel and affidavit shall be provided by the funeral establishment to a legally authorized person upon delivery or release of the cremated remains.



§ 43-18-9. Disposition of veterans' cremated remains

(a) As used in this Code section, the term:

(1) "Veteran" means a resident of this state who qualifies as a veteran under the rules of the United States Department of Veterans Affairs and who was discharged under conditions other than dishonorable.

(2) "Veterans' organization" means the Department of Veterans Service, the National Cemetery Administration's National Cemetery Scheduling Office, or any association or other entity organized for the benefit of veterans that has been recognized or chartered by the United States Congress, such as the American Legion, the Legion of Honor, the Patriot Guard, the Missing in America Project, and the Vietnam Veterans of America.

(b) The funeral director shall make a reasonable effort to determine whether any dead body submitted for final disposition by cremation is that of a deceased veteran.

(c) The funeral director shall, at the time the cremation authorization form is signed:

(1) Inquire as to whether the legally authorized person has information or belief as to whether the deceased is a veteran; and

(2) Notify the legally authorized person of the responsibilities of the funeral director under this Code section.

(d) If the funeral director is unable to determine with certainty whether the deceased was a veteran through an inquiry with the legally authorized agent, then any veterans' organization shall be allowed access to all information available from the United States Department of Veterans Affairs regarding the deceased in the possession of the funeral director in charge of the crematory so that any veterans' organization may attempt to determine whether the deceased is a veteran. If any veterans' organization that is allowed access to information pursuant to this Code section discovers that the deceased is a veteran, the veterans' organization shall notify the funeral director.

(e) (1) If the funeral director determines that the deceased is a veteran from information provided by the legally authorized person, any veterans' organization, or otherwise, then such funeral director shall immediately notify the legally authorized person of such finding and shall advise that the deceased person may be eligible to be interred at an appropriate veterans' cemetery.

(2) If the funeral director determines that the deceased is a veteran from information provided by the legally authorized person, any veterans' organization, or otherwise, and the cremated remains are not claimed by a legally authorized person, then the funeral director shall hold any such cremated remains for at least 60 days. After 60 days, the funeral director shall send written notice to the legally authorized person who signed the cremation authorization form requesting disposition instructions. If the funeral director does not receive a written response from the legally authorized person within 30 days of sending a written notice, then the funeral director shall contact a veterans' organization so that arrangements for the disposition of the cremated remains of the veteran may be made in a state or national veterans' cemetery.

(f) Nothing in this Code section shall delay the authorized cremation of a deceased's remains.

(g) (1) A funeral director complying with this Code section shall be immune from any criminal or civil liability regarding:

(A) The determination of a deceased's status as a veteran;

(B) The release of information relating to the determination of a deceased's status as a veteran;

(C) The availability of interment or inurnment for a deceased veteran; or

(D) The release of cremated remains to a veterans' cemetery.

(2) A funeral director shall be immune from civil liability for any act or omission under this Code section except for willful or wanton misconduct.

(h) A veterans' organization shall be immune from civil liability for any act or omission related to the disposition of cremated remains under this Code section except for willful or wanton misconduct.






Part 2 - State Board of Funeral Service

§ 43-18-20. Continuation of board

The State Board of Funeral Service existing immediately prior to April 11, 1990, is continued in existence and shall be constituted as provided in this article with the powers, duties, and authority vested in such board by this article.



§ 43-18-21. Composition of board; qualifications of members; vacancies; removal of members

(a) The board shall consist of six members who shall be licensed and practicing funeral directors and embalmers with a minimum of five years as such in this state immediately preceding their appointment and one member who shall have no connection whatsoever with the funeral service industry but who shall have a recognized interest in consumer affairs and in consumer protection concerns.

(b) The members of the board shall be appointed by the Governor for terms of office of six years and all vacancies occurring on the board shall be filled by the Governor. When an appointment is made to fill a vacancy caused by death or resignation of a member, such appointment shall be for the remainder of the unexpired term of the member whose death or resignation caused the vacancy so filled.

(c) A majority of the members of the board may remove any member who misses three or more consecutive regular meetings of the board without a medical reason and may declare that position on the board to be vacant. A member so removed shall not be eligible for reappointment until the expiration of the term of office for which such person was serving. The Governor shall have the power to remove from office any member of the board for willful neglect of duty or for conviction of a crime involving moral turpitude.

(d) Those persons serving as members of the board immediately prior to April 11, 1990, shall continue to serve out the respective terms of office for which they were appointed and until their respective successors are appointed and qualified.



§ 43-18-22. Election of president; meetings; reimbursement of members; conflict of interest

(a) The board shall each year elect from its members a president whose term shall be one year and who shall serve during the period for which elected and until a successor shall be elected.

(b) The board shall meet at least once in each year and more often as the proper and efficient discharge of its duties may require.

(c) Each member of the board shall be reimbursed as provided for in subsection (f) of Code Section 43-1-2.

(d) No board inspector shall own, operate, or be employed by any funeral establishment or crematory, or perform any services on behalf thereof without prior approval by the board and the division director. However, this shall not prohibit any board member from acting as an inspector as authorized in this article.



§ 43-18-23. Powers and duties; rules and regulations; seal

For the purpose of better protection of life and health, preventing the spread of contagious, communicable, and infectious diseases, and regulating the practice of embalming and funeral directing and the care and disposition of dead human bodies, the board is authorized:

(1) To prescribe a standard of proficiency as to the qualifications and fitness of those engaged in and who may engage in the practice of embalming or funeral directing and the care and disposition of dead human bodies;

(2) To revoke the license of any embalmer or funeral director for incompetency, conviction of a crime involving moral turpitude, violation of this article, failure to observe the standards of proficiency or rules and regulations promulgated by the board, or any other cause as provided in this article;

(3) To fix and prescribe rules and regulations governing the business or profession of funeral directing and the business or profession of embalming;

(4) To fix and prescribe standards of sanitation to be observed in the embalming of dead human bodies or cremation of dead human bodies;

(5) To regulate and control the business or profession of funeral directing or embalming;

(6) To fix and prescribe minimum standards of general appearance of funeral establishments or crematories;

(7) To adopt a common seal; and

(8) To make and promulgate rules and regulations not inconsistent with the laws of this state for the regulation of such board and for the practice of embalming and funeral directing within this state. All rules and regulations of the board existing immediately prior to April 11, 1990, which are not inconsistent with this article shall continue in effect until repealed, amended, or otherwise changed by the board.






Part 3 - Licenses for Funeral Directors and Embalmers

§ 43-18-40. Application for license; examination

Any person desiring to engage in the practice of embalming or in the business or practice of funeral directing and who has not been licensed to do so shall make written application to the board through the division director for such license. Such application shall be upon such form and shall be submitted in such manner as shall be prescribed by the board and the applicant shall pay such fee as may be fixed by the board. Before being issued a license to practice funeral directing or embalming in this state, all applicants shall pass an examination approved by the board which tests their qualifications and skill in either funeral directing or embalming, or both, as the case may be; and such examination shall be made in the manner provided for in this article and by the board through rules and regulations.



§ 43-18-41. Qualifications of embalmer or funeral director applicants

(a) Each applicant for a license as either an embalmer or a funeral director shall:

(1) Be at least 18 years of age;

(2) Be of good moral character; and

(3) Have graduated from a high school or have earned a general education development certificate.

(b) In addition to the qualifications set out in subsection (a) of this Code section, an applicant for an embalmer's license shall:

(1) Have graduated from a program at an accredited college of funeral service or such other college as provided by board rule; and

(2) Have completed a minimum of 3,120 hours, pursuant to rules and regulations of the board, of service as an apprentice as provided in Code Sections 43-18-50 through 43-18-54.

(c) In addition to the qualifications set out in subsection (a) of this Code section, an applicant for a funeral director's license shall have, prior to the issuance of said license, a valid embalmer's license; shall furnish an affidavit which lists the names of the 50 funerals at which the apprentice assisted as provided in Code Section 43-18-50; and, effective January 1, 1991, must pass an examination approved by the board which tests knowledge of the law of this state relating to funeral directors.

(d) An individual who has met the educational requirement specified in paragraph (1) of subsection (b) of this Code section shall be eligible to take the section of the examination for embalmer relating directly to scholastic training without waiting until such individual meets the additional requirements for licensure specified in paragraph (2) of said subsection; provided, however, that such individual must submit a proper application and pay the required fees as determined by the board. An applicant for licensure as an embalmer who shall have successfully completed the section of the examination for embalmer relating directly to scholastic training shall have no status as an embalmer until such applicant meets all other requirements for licensure as outlined in this article and has received a license as an embalmer from the board.



§ 43-18-42. Reciprocity; examination upon meeting qualifications

(a) The board may, in its discretion and in accordance with regulations adopted by the board, grant to any person licensed in another state, territory, country, or District of Columbia full privileges to engage in equivalent practice authorized by this article without taking a national examination if:

(1) (A) On or after January 1, 1991, such person successfully passes an examination approved by the board which tests knowledge of the law of this state relating to funeral directors; and

(B) Such person satisfied in another state, territory, country, or District of Columbia the requirements for licensure which are:

(i) In effect in Georgia on the date of application; or

(ii) Substantially equal to the requirements for a similar license in Georgia; or

(2) Such person seeking a license pursuant to this Code section has engaged in the active practice of funeral service as a licensed funeral director and embalmer for three years immediately preceding his or her application for a license in Georgia.

(b) Nothing in this Code section shall be construed to prevent an applicant denied pursuant to this Code section from taking the examination for licensure pursuant to this article if that applicant otherwise meets the qualifications set out in Code Section 43-18-41.



§ 43-18-43. Biennial renewal of licenses

(a) Each license issued by the board shall expire biennially.

(b) If the licensee desires a renewal of such license, the board shall grant and issue the same without further examination upon application therefor and upon the payment of a renewal fee to be fixed by the board.



§ 43-18-44. Display of renewal license, wall certificate, or apprentice registration in office or place of business

Each person or establishment who receives a renewal license, wall certificate, or apprentice registration under this article shall display such renewal license, wall certificate, or apprentice registration in a conspicuous place in that person's or establishment's principal office or place of business.



§ 43-18-45. Transferability of licenses

All funeral director and embalmer licenses and apprentice registrations issued under this article shall apply only to the person receiving same and shall not be transferred or assigned.



§ 43-18-46. Grounds for denial or revocation of license or registration; other discipline

In addition to the authority provided in Code Section 43-1-19, the board may refuse to grant a license to operate a funeral establishment or to practice embalming or funeral directing, may refuse to grant a registration to serve as an apprentice, or may revoke, suspend, fine, or otherwise discipline a licensee or registrant upon any of the following grounds:

(1) The employment of fraud or deception in applying for a license or registration or in passing the examination provided for in this article;

(2) Issuance of a license or registration through error;

(3) Conviction of a crime involving moral turpitude;

(4) The practice of embalming or funeral directing under a false name or the impersonation of another embalmer, funeral director, or apprentice of a like or different name;

(5) The making of a false statement or representation regarding the qualifications, training, or experience of any applicant;

(6) The making of a misrepresentation of any kind regarding any funeral merchandise;

(7) Directly or indirectly, by gifts or otherwise, committing the offense of buying business or paying a commission or making gifts, directly or indirectly, for the purpose of securing business to any physician or hospital, or to any institution where death occurs, or to any hospital superintendent, nurse, intern, or employee of any hospital, nursing home, or other institution where death occurs; or to any coroner or other government official;

(8) Gross or willful malpractice or gross neglect in the practice of embalming, funeral directing, or cremating;

(9) Signing a death certificate as having embalmed or prepared a body for burial or preservation when in fact someone else performed such embalming or preparation;

(10) Interfering, either directly or indirectly, with a licensed embalmer or funeral director having legal charge of a dead human body;

(11) Using any statements that mislead or deceive the public including, but not limited to, false or misleading statements regarding a legal or cemetery requirement, funeral merchandise, funeral services, or in the operation of a funeral establishment;

(12) Failing to fulfill the terms of a funeral service contract;

(13) Disregarding a decedent's dignity, right to privacy, or right to confidentiality unless compelled by law to do otherwise;

(14) Using profane, indecent, or obscene language in the presence of a dead human body, or within the immediate hearing of the family or relatives of a deceased, whose body has not yet been interred or otherwise disposed;

(15) Failing to turn assigned benefits in excess of charges incurred over to the assignee of the deceased within ten working days of receipt of the assigned funds;

(16) Refusing to surrender promptly the custody of a dead human body upon the express order of the person lawfully entitled to the custody;

(17) Failing to have the charges rendered to be in compliance with those listed in the funeral establishment general price list, the casket price list, the outer burial container list, or the funeral service contract price list;

(18) Aiding or abetting an unlicensed person to practice under this article;

(19) Promoting or participating in a burial society, burial association, burial certificate plan, or burial membership plan;

(20) Soliciting, as defined in paragraph (21) of Code Section 43-18-1;

(21) Presenting a false certification of work done by an apprentice or as an apprentice;

(22) Willfully violating any state law or regulation; Federal Trade Commission law or regulation; Occupational Safety and Health Administration law or regulation; Department of Public Health law or regulation; Environmental Protection Agency law or regulation; or municipal or county ordinance or regulation that affects the handling, custody, care, or transportation of dead human bodies, including, but not limited to, the disposal of equipment, residual fluids, or medical wastes;

(23) Knowingly making any misleading, deceptive, untrue, or fraudulent representation in the practice of funeral directing or embalming or in any document connected therewith;

(24) Discriminating in the provision of services because of race, creed, color, religion, gender, or national origin;

(25) Failing to safeguard all personal properties that were obtained from dead human remains and failing to dispose of same as directed by a legally authorized person;

(26) Failing to refund moneys due as a result of overpayment by an insurance company or other third party;

(27) Engaging in any unprofessional, immoral, unethical, deceptive, or deleterious conduct or practice harmful to the public, which conduct or practice materially affects the fitness of the licensee or registrant to practice in the funeral business, or is of a nature likely to jeopardize the interest of the general public, which conduct or practice need not have resulted in actual injury to any person or be directly related to the practice of funeral directing or embalming but shows that the person has committed any act or omission which is indicative of bad moral character or untrustworthiness; unprofessional conduct shall also include any departure from or failure to conform to the minimal reasonable standards of acceptable and prevailing practice of funeral services;

(28) Engaging in any practice whereby a person who is both a funeral director and a coroner or who is both a funeral director and a minister presents that person as a funeral director to a legally authorized person when death is imminent or after death occurs prior to when the legally authorized person selects a funeral director or funeral establishment which will handle the dead human body;

(29) Practicing embalming or funeral directing or operating a funeral establishment or crematory prior to the board's having approved an application for licensure; or

(30) Failing to satisfy the funeral director in full and continuous charge requirements as set out in Code Section 43-18-71 or funeral establishment requirements as set out in Code Section 43-18-70.



§ 43-18-47. Revocation hearing; service on licensee or applicant; revocation or restriction of license or registration

(a) Upon the presentation before the board of any of the grounds enumerated in Code Section 43-18-46 or elsewhere in this article for revoking a license or registration, it shall be the duty of the board to cause written notice of the time and place of hearing upon the charge preferred, together with a copy of the charge, to be served upon the licensee or applicant for license, as the case may be, 20 days before the hearing.

(b) The board shall conduct such hearing in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(c) The board may, upon satisfactory proof that a licensee or registrant has been guilty of any of the offenses enumerated in Code Section 43-18-46 or elsewhere in this article revoke a license or registration or may limit or restrict a license or registration upon a majority vote of the board after a hearing thereon.



§ 43-18-48. Refusal to grant license or registration

The board may refuse to grant a license or registration. Refusal to grant a license or registration shall not be deemed to be a contested case under Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 43-18-49. Reinstatement of revoked license

At any time after the final termination of the proceeding revoking a license, the board may, by a majority vote, issue a new license to a person affected restoring and conferring all the rights and privileges of and pertaining to the practice of embalming or funeral directing, as defined and regulated by this article. Any person desiring a new license shall be held to the same requirements as are persons who have not previously been licensed as such in this state.



§ 43-18-50. Application for funeral service apprenticeship; period of apprenticeship

(a) Every person desiring to serve as an apprentice shall make application as a funeral service apprentice to the board upon a form provided by the board. The applicant must be at least 18 years of age and have either graduated from high school or have a general educational development certificate. The apprenticeship shall be served at an approved establishment and under the direct supervision of a funeral director, embalmer, or both. The application must be verified by oath of applicant and be accompanied by a fee to be established by the board. The application shall be submitted to the board and may be accepted or rejected by a majority of the board.

(b) An apprenticeship shall be approved for a specific establishment and under a specific supervising funeral director, embalmer, or both. Any change in establishment or supervising funeral director, embalmer, or both shall terminate that apprenticeship and shall require submission of a new application.

(c) The total period of apprenticeship shall be 3,120 hours and must be served in a minimum of 18 months, but the minimum period shall be in addition to the time required to graduate from a college of funeral service or other college pursuant to paragraph (1) of subsection (b) of Code Section 43-18-41. An apprentice shall be authorized to earn apprenticeship hours in an amount to be determined by the board while attending a postgraduate school or a program at an accredited college of funeral service or other college approved by the board.



§ 43-18-51. Renewal of registration of apprenticeship

A registration of apprenticeship shall be renewable biennially upon payment of the renewal fee as provided by the board but shall not be renewed more than two times. Failure to renew a registration shall be the same as a revocation and such apprentice may be reregistered as provided in Code Section 43-18-54. The hours served after a registration has been revoked will not be carried forth into any subsequent apprenticeship period.



§ 43-18-52. Supervision and control of apprentices; reporting hours served

All apprentices shall be under the supervision and control of the board and shall upon application for licensure submit to the board proof of having served the required number of hours on forms provided by the board. After completing the 3,120 hours for apprenticeship within the specified period, they shall send the last report to the board regardless of the date. The information contained in the report shall be certified as correct by the funeral director in full and continuous charge and by the supervising funeral director and embalmer.



§ 43-18-53. Leaves of absence during apprenticeship

(a) The board may grant leaves of absence for good cause, and grant extensions thereof to apprentices registered under the provisions of this article. However, no credit shall be given for the period during which the apprentice is on such leave, and no more than an aggregate of four years of such leave shall be granted to any person. Application for leave of absence and for extension thereof shall be made by the apprentice upon a form provided by the board.

(b) Upon the termination of a leave of absence or of any extension thereof, if the apprentice resumes the apprenticeship at the same establishment and under the same funeral director in full and continuous charge and under the same funeral director, embalmer, or both, the apprentice shall report to the board the fact of having so resumed the duties as an apprentice. Such notice must be certified to by each of the aforementioned funeral directors and embalmers. An apprentice who fails to provide such notice within 30 days after the end of the leave of absence may not enter those hours on the apprenticeship report form.

(c) Upon the termination of a leave of absence or of any extension thereof, if the apprentice seeks to serve at a different facility or under different personnel, a new application and fee must be submitted.



§ 43-18-54. Refusal to grant apprenticeship registration; grounds for suspension, revocation, limitation of, or refusal to renew registration; reregistration

(a) Refusal to grant an apprenticeship registration shall not be deemed to be a contested case under Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(b) The board shall be authorized to suspend, revoke, limit, or refuse to renew a registration of apprenticeship, after notice and hearing pursuant to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," upon a finding by a majority of the board of any of the following:

(1) Engaging in any unprofessional, immoral, unethical, deceptive, or deleterious conduct or practice harmful to the public, which conduct or practice materially affects the fitness of the apprentice to practice in the funeral business, or is of a nature likely to jeopardize the interest of the public, which conduct or practice need not have resulted in actual injury to any person or be directly related to the practice of funeral directing or embalming but shows that the apprentice has committed any act or omission which is indicative of bad moral character or untrustworthiness; unprofessional conduct shall also include any departure from, or failure to conform to, the minimal reasonable standards of acceptable and prevailing practice of funeral services;

(2) Being on duty as an apprentice while under the influence of alcohol or illegal drugs;

(3) Being unable to practice with reasonable skill and safety to the public by reason of a physical or mental condition;

(4) Being convicted of a felony or of any crime involving moral turpitude in the courts of this state or any other state, territory, or country, or in the courts of the United States, regardless of whether first offender treatment without an adjudication of guilt was given or whether an adjudication of guilty or sentence was otherwise withheld or not entered on the charge. As used in this paragraph, the term "conviction" shall include a finding or verdict of guilt or plea of guilty or probation relating to first time offenders; and "felony" shall include any offense which, if committed in this state, would be deemed a felony;

(5) Disobeying proper orders or instructions of that apprentice's supervising embalmer, funeral director, or both;

(6) Violating any provision of this article or rule or regulation of the board made pursuant to this article; or

(7) Practicing fraud or misrepresentation in obtaining a certificate of registration as an apprentice or knowingly making misleading, deceptive, untrue, or fraudulent representations in the practice of funeral service or on any document connected therewith while registered as an apprentice.

(c) An apprentice who has failed to renew that person's registration or who has had that person's registration suspended or revoked may, within one year after such expiration, suspension, or revocation, make application for registration but no more than two such applications may be approved by the board. An applicant for reregistration whose previous apprenticeship was revoked for failure to renew may be granted full credit for the time previously served prior to expiration. An applicant for reregistration whose previous apprenticeship was suspended or revoked upon any of the grounds set forth in subsection (b) of this Code section, however, may be granted credit for no more than 75 percent of the time previously served prior to the disciplinary action. In all other cases regarding applicants for reregistration, the board may, when the circumstances warrant, allow an apprentice credit under a reregistration for time actually served under a previous registration.



§ 43-18-55. Continuing education requirements for embalmers

(a) The board shall be authorized to require persons seeking renewal of an embalmer's license under this chapter to complete board approved continuing education of not less than ten hours biennially. The board shall be authorized to approve courses offered by institutions of higher learning, specialty societies, or professional organizations or by others the board deems appropriate.

(b) The board shall be authorized to waive the continuing education requirement in cases of hardship, disability, illness, or under other such circumstances as the board deems appropriate.

(c) The continuing education requirement pursuant to this Code section shall be waived for persons who hold an inactive license or for licensed individuals over the age of 65.

(d) An embalmer who is also a licensed funeral director and who completes the continuing education requirements for funeral directors pursuant to Code Section 43-18-56 shall not be required to complete additional continuing education requirements pursuant to this Code section.

(e) The board shall be authorized to promulgate rules and regulations to implement and ensure compliance with the requirements of this Code section.

(f) This Code section shall apply to each licensing renewal cycle which begins after the 1996 renewal.



§ 43-18-56. Continuing education requirements for funeral directors

(a) The board shall be authorized to require persons seeking renewal of a funeral director's license under this chapter to complete board approved continuing education of not less than ten hours biennially. The board shall be authorized to approve courses offered by institutions of higher learning, specialty societies, or professional organizations or by others the board deems appropriate.

(b) The board shall be authorized to waive the continuing education requirement in cases of hardship, disability, illness, or under other such circumstances as the board deems appropriate.

(c) The continuing education requirement pursuant to this Code section shall be waived for persons who hold an inactive license or for licensed individuals over the age of 65.

(d) A funeral director who is also a licensed embalmer and who completes the continuing education requirements established for embalmers pursuant to Code Section 43-18-55 shall not be required to complete additional continuing education requirements pursuant to this Code section.

(e) The board shall be authorized to promulgate rules and regulations to implement and ensure compliance with the requirements of this Code section.

(f) This Code section shall apply to each licensing renewal cycle which begins after the 1996 renewal.






Part 4 - Operation of Funeral Establishments and Crematories

§ 43-18-70. Practice at licensed funeral establishment or crematory; facilities; living quarters

(a) No embalmer or funeral director shall engage in the practice of embalming or funeral directing at a funeral establishment or crematory which is not licensed by the board.

(b) A funeral establishment must be at a specified street address or location and must have the following minimum facilities and equipment:

(1) A room with adequate seating for a minimum of 30 people in which funeral services may be conducted;

(2) A preparation room equipped with a nonporous, sanitary floor and walls, and necessary drainage and ventilation and containing necessary instruments and supplies for the preparation and embalming of dead human bodies;

(3) A display room containing actual caskets or models, mock-ups, or sections of caskets or similar items if all such caskets are available and in stock for purchase at the establishment or can be delivered within 24 hours. Each funeral establishment shall maintain on the premises at each of its locations an adequate stock of funeral caskets which shall not be less than eight and which shall meet such other criteria as necessary to protect the public;

(4) At least one operable motor hearse which is either owned or leased by the establishment and which has a current Georgia registration; and

(5) At least one church truck.

(c) The board may adopt and enforce such rules as may be reasonable and proper to define such necessary drainage, ventilation, and sanitary flooring and walls and necessary and suitable instruments, supplies, and merchandise in a funeral establishment.

(d) If the funeral director resides in the funeral establishment to be accessible to the community for purposes of satisfying the requirements of funeral director in full and continuous charge, the living quarters in the funeral establishment must include at a minimum furnished sleeping quarters, cooking, refrigerating, and bathing facilities.



§ 43-18-71. Funeral establishments and crematories to be licensed and to employ licensed funeral director; display of name and license of funeral director

(a) It shall be unlawful for any person, firm, corporation, or association to operate a funeral establishment or crematory engaged in the business of funeral directing or embalming or cremating without first obtaining a license from the board in accordance with this article. The board shall not issue a license to any funeral establishment or crematory unless such funeral establishment or crematory shall employ the service of a funeral director licensed in accordance with this article, who shall be in full and continuous charge of the establishment and who is a resident of this state. There shall be conspicuously displayed in each funeral establishment and crematory the name and license of the funeral director in full and continuous charge. A funeral director who is in full and continuous charge shall:

(1) Assume full responsibility for the supervision and operation of the funeral establishment for which that person has been designated as funeral director;

(2) Act as funeral director for only one funeral establishment; and

(3) Spend a minimum of 40 hours per week in the employ and operation of the establishment and be accessible and available to the community.

(b) When there is a change in the funeral director in full and continuous charge, such change shall be reported to the board in writing within five days of the effective date of such change. The board may request the new funeral director in full and continuous charge and owner to appear before the board to determine if the requirements for a funeral director in full and continuous charge have been met.



§ 43-18-72. Crematories to be licensed; equipment, facilities, and personnel; application; reports; limitation of single body in retort

(a) (1) It shall be unlawful for any person, firm, corporation, or association to operate a crematory without first obtaining a separate license for such purpose from the board in accordance with this article. The crematory must be at a specific address or location and must meet the following requirements and have the following minimum equipment, facilities, and personnel:

(A) A room with seating for a minimum of 30 people in which funeral services may be conducted;

(B) A display room containing an adequate supply of urns;

(C) Rolling stock consisting of at least one operable motor hearse either owned or leased by said firm with current Georgia registration;

(D) At least one operable retort for cremation;

(E) At least one operable processing station for grinding of cremated remains;

(F) At least one church truck; and

(G) Not be located within 1,000 feet of a residential subdivision platted and recorded in the office of the clerk of the superior court of a county in which such residential subdivision is located.

(2) (A) The provisions of subparagraphs (A), (B), and (F) of paragraph (1) of this subsection shall not apply to crematories which provide cremation services only to other funeral establishments.

(B) The provision of paragraph (G) of paragraph (1) of this subsection shall only apply to the issuance or renewal of any license on or after July 1, 2009, for any stand-alone crematory that was not in operation as of July 1, 2009. For purposes of this subparagraph, the term "stand-alone crematory" shall mean a crematory that is not located on or adjacent to a tract or parcel of land which contains a funeral establishment.

(b) The board may adopt and enforce such rules as may be reasonable and necessary to provide for the sanitary disposal of dead human bodies and prevent the spread of disease and to protect the health, safety, and welfare of the people of this state.

(c) Application for licensure of a crematory shall be made upon a form approved by the board and shall be accompanied by an application fee. No license shall be issued unless the facility meets all the requirements set forth by the board.

(d) The board shall adopt rules requiring each crematory to submit periodic reports to the board in a standard form which include the names of persons cremated and the types of containers used.

(e) No more than one dead human body shall be placed in a retort at one time unless written permission has been received from the person possessing legal responsibility for the disposition of the dead human body.

(f) Nothing in this article shall require a funeral establishment for which a valid license to operate is in effect on May 9, 2002, to have a separate license for a crematory until on and after the renewal date of such license to operate a funeral establishment which first occurs after May 9, 2002, but such establishment must comply with all the minimum equipment and facilities requirements and all other statutes, rules, and regulations relating to crematories.



§ 43-18-73. Renewal of licenses for the operation of funeral establishments and crematories; changes in ownership

(a) Licenses for the operation of funeral establishments and of crematories shall expire biennially unless the owner or proprietor of a licensed funeral establishment or crematory applies to the board to renew the license prior to its expiration. The application shall show the name of the funeral establishment or crematory; the names and addresses of all owners or, if the owner is a corporation, the names and addresses of all officers and directors of the corporation; and the names of all licensed embalmers and funeral directors who own or are employed by such funeral establishment or crematory or are otherwise connected therewith, together with the date of issue and the number of the license of each registered embalmer and funeral director as required. If the renewal fee prescribed by the board has been paid and the funeral establishment or crematory meets the other requirements of this article, the board shall issue a license; otherwise it shall be unlawful for any funeral establishment or crematory to operate in this state. Nothing in this Code section shall be construed to require a crematory to employ an embalmer in order to be licensed.

(b) Whenever there is a change in ownership of a funeral establishment or crematory, the board shall be notified within 15 days prior to the proposed change upon a form provided by the board.



§ 43-18-74. Transferability of licenses

Licenses for funeral establishments or crematories shall be issued to such enterprises at their location at the time of issuance. Such license shall not be transferable to another location.



§ 43-18-75. Inspections; suspension or revocation of license; other disciplinary actions

(a) The board shall provide for inspections from time to time, but not less frequently than annually, of the premises of funeral establishments and crematories for purposes of ensuring compliance with the provisions of this article and any rules or regulations issued pursuant thereto, and every such firm shall submit to such inspections. The board is authorized to contract with any one or more county boards of health, and each county board of health is authorized to contract with the board, for the provision of inspection services on behalf of the board for purposes of this subsection.

(b) The license of any funeral establishment or crematory may be suspended, revoked, or put on probation, or fines may be imposed by the board if the evidence produced before it indicates that the establishment or crematory has violated any of the provisions of this article or any rules or regulations issued pursuant thereto. The board shall comply with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," in relation to such hearing; and the licensee shall have the right to appeal any decision of the board in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 43-18-76. Fine schedule for violation of minimum standards

The board may establish a fine schedule for violation of minimum standards which the board determines to be a threat to the health, safety, or welfare of the public. A determination of such a violation shall not be deemed to be a contested case under Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 43-18-77. Funeral establishment or crematory temporarily without services of funeral director

In the event that a funeral establishment or crematory is temporarily without the services of a funeral director in full and continuous charge, upon notice by the funeral establishment or crematory to the board within five days following the last day of service by such funeral director, the board shall grant the funeral establishment or crematory a 90 day grace period in which to have a funeral director in full and continuous charge approved by the board before any action may be taken by the board to revoke or terminate the establishment's or crematory's license. The board may, in its discretion, upon application by the funeral establishment or crematory, grant one additional 90 day grace period upon showing of good cause. Grace periods totaling not more than 180 days may be granted during any two-year period beginning the first day on which the grace period was granted. Failure to have a funeral director in full and continuous charge shall be grounds for the revocation or suspension of any license, after notice and hearing.



§ 43-18-78. Temporary destruction of licensed funeral establishment or crematory; use of temporary location during grace period

In the event any funeral establishment or crematory is temporarily destroyed by fire, flood, or other natural catastrophe, upon notice by the funeral establishment or crematory to the board within five days following the destruction, the board may grant the funeral establishment or crematory a 90 day grace period to use a board approved temporary location while reconstructing the previous location, provided the funeral establishment or crematory complies with all other provisions of this article and the rules of the board. The board may, in its discretion, upon application by the funeral establishment or crematory, grant additional 90 day grace periods upon showing of good cause.



§ 43-18-79. Death of license holder

No funeral establishment license shall terminate upon the death of the holder thereof but shall pass to the legal representative of the deceased or, if there is no legal representative, to the widow of the deceased who may continue to operate the establishment for the unexpired time of the license.



§ 43-18-80. Authorizing agent; statement specifying disposition of cremated remains; shipment of remains

(a) For the purposes of this Code section, "authorizing agent" means a person legally entitled to authorize the cremation of human remains.

(b) The authorizing agent shall provide to the funeral establishment in which the cremation arrangements are made a signed statement specifying the ultimate disposition of the cremated remains, if known. A copy of this statement shall be retained by the funeral establishment offering or conducting the cremation.

(c) Cremated remains shall be shipped only by a method that has an internal tracking system available and that provides a receipt signed by the person accepting delivery.

(d) The authorizing agent shall be responsible for the disposition of the cremated remains. If, after 60 days from the date of cremation, the authorizing agent or his or her representative has not specified the ultimate disposition or claimed the cremated remains, the funeral establishment or entity in possession of the cremated remains shall send a notification to the authorizing agent notifying him or her that, pursuant to this subsection, failure to respond to such notification and specify the final disposition of the cremains within 30 days of the transmission of such notice shall authorize the funeral establishment to make arrangements for the disposition of the cremains. If, after 30 days, the funeral establishment or entity in possession of the cremated remains has not received instructions from the authorizing agent describing a specific method of disposing of the cremains, the funeral establishment or entity in possession of the cremains shall be authorized to dispose of the cremated remains in a dignified and humane manner by entombing such cremains in a crypt or underground in accordance with local and state law or by storage in the funeral establishment. The final resting place of the cremains shall be clearly marked and recorded by the funeral establishment entombing the cremains. Any costs or fees incurred to entomb, inter, or disinter the cremains shall be the responsibility of the authorizing agent; provided, however, that such cost shall not exceed $100.00.









Article 2 - Contracts for Preneed Funeral Services

§§ 43-18-90 through 43-18-108.

Reserved. Repealed by Ga. L. 2000, p. 882, § 4, effective July 1, 2000.









Chapter 19 - Geologists

§ 43-19-1. Short title

This chapter shall be known and may be cited as the "Registration of Geologists Act of 1975."



§ 43-19-2. Purpose of chapter

In order to safeguard life, health, and property and to promote the public welfare, the practice of geology in this state is declared to be subject to regulation in the public interest. This chapter is intended to introduce qualifying criteria into a previously unregulated professional field. Such action recommends itself through benefits to the safety, health, and property of the people of this state and to the promotion of the public welfare. These benefits are in the fields of geology as related to engineering, ground water, mineral exploration and development, geologic hazards, the further development of the science of geology, and other geologic matters of concern to the people of the state.



§ 43-19-3. Definitions

As used in this chapter, the term:

(1) "Board" means the State Board of Registration for Professional Geologists.

(2) "Geologist" means a person engaged in the practice of geology.

(3) "Geology" means that science which treats of the earth in general; investigation of the earth's crust and the rocks and other materials which compose it; and the applied science of utilizing knowledge of the earth and its constituent rocks, minerals, liquids, gases, and other materials for the benefit of mankind.

(4) "Public practice of geology" means the performance of geological service or work such as consultation, investigation, surveys, evaluation, planning, mapping, and inspection of geological work in which the performance is related to public welfare or safeguarding of life, health, property, and the environment, except as specifically exempted by this chapter. A person shall be construed to practice publicly or offer to practice publicly geology, within the meaning and intent of this chapter, who practices any branch of the profession of geology; or who by verbal claim, sign, advertisement, letterhead, card, or in any other way represents himself to be a geologist; or through the use of some other title implies that he is a geologist; or that he is registered under this chapter; or who holds himself out as able to perform or who does perform any geological services or work recognized as geology.

(5) "Qualified geologist" means a person who is not registered under this chapter but who possesses all the qualifications specified in this chapter for registration.

(6) "Registered certified specialty geologist" means a person who is certified as a specialty geologist under this chapter.

(7) "Registered geologist" means a person who is registered as a geologist under this chapter.

(8) "Responsible charge of work" means the independent control and direction, by the use of initiative, skill, and independent judgment, of geological work or the supervision of such work.

(9) "Subordinate" means any person who assists a registered geologist or a registered engineer in the practice of geology without assuming the responsible charge of work.



§ 43-19-4. Creation of board; members

(a) A State Board of Registration for Professional Geologists is created, whose duty it shall be to administer this chapter. The board shall be comprised of:

(1) Five members who shall be geologists registered under this chapter, one of whom shall be an academic geologist, one a governmental geologist, one a salaried company geologist, one an independent or consultant geologist, and one a geologist at large;

(2) A sixth member who shall be appointed from the public at large and who shall have no connection whatsoever with the practice of professional geology; and

(3) The commissioner of natural resources, or his designated agent, as a permanent ex officio member.

(b) The members of the board mentioned in paragraphs (1) and (2) of subsection (a) of this Code section shall be appointed by the Governor, approved by the Secretary of State, and confirmed by the Senate.

(c) Each member of the board shall be a citizen of the United States and a resident of the State of Georgia.

(d) The members of the board provided for in paragraphs (1) and (2) of subsection (a) of this Code section shall be appointed by the Governor for terms of five years and until their successors are appointed and qualified. The members of the board holding office on June 30, 1987, shall serve until the expiration of the term for which they were appointed and until their successors have been appointed and qualified. On the expiration of the term of any member, the member's successor shall be appointed in like manner by the Governor for a term of five years.

(e) No person shall serve as a member of the board for more than one consecutive five-year term.

(f) The Governor may remove any member of the board pursuant to the authority of Code Section 43-1-17. Vacancies in the membership of the board shall be filled for the unexpired term by appointment by the Governor as provided for in this chapter.

(g) The members of the board shall, before entering upon the discharge of their duty, subscribe to and file with the Secretary of State the constitutional oath of officers, whereupon the Secretary of State shall issue to each appointee a certificate of appointment.

(h) Each member of the board shall be reimbursed as provided for in subsection (f) of Code Section 43-1-2.



§ 43-19-5. Board meetings; officers

(a) The board shall hold such meetings as may be necessary for it to carry out its duties under this chapter. An affirmative vote of a majority of the members present shall be necessary to transact business.

(b) The board shall annually elect a chairman and a vice-chairman. The division director shall be the secretary of the board and, in addition to his duties as prescribed by law, shall perform such other administrative duties as may be prescribed by the board.



§ 43-19-6. General powers and duties of board

In addition to other powers and duties specified in this chapter, the board shall:

(1) Adopt and amend rules and regulations which may be reasonably necessary for this chapter and the regulation of proceedings before the board. The board and all of its rules, regulations, and procedures are subject to and shall comply with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act";

(2) Adopt and have an official seal;

(3) Issue, renew, and reinstate the certificates of duly qualified persons;

(4) Initiate investigations for the purpose of discovering violations of this chapter;

(5) Conduct hearings upon charges calling for the discipline of a licensee or on violations of this chapter;

(6) Adopt a code of professional conduct; and

(7) Have such other powers and duties as are necessary to effectuate this chapter.



§ 43-19-7. Service of appeals, documents, and legal process on division director

All appeals from a decision of the board, all documents or applications required by law to be filed with the board, and any notice or legal process to be served upon the board shall be filed with or served upon the division director at his or her office.



§ 43-19-8. Official records and affidavits as evidence

Reserved. Repealed by Ga. L. 2011, p. 99, § 68/HB 24, effective January 1, 2013.



§ 43-19-9. Code of professional conduct

Reserved. Repealed by Ga. L. 1987, p. 603, § 5, effective June 30, 1987.



§ 43-19-10. Registration required

It shall be unlawful for any person to practice publicly or offer to practice publicly geology in this state, as defined in this chapter, or to use in connection with his name or otherwise assume or advertise any title or description tending to convey the impression that he is a registered geologist unless such person has been duly registered or exempted under this chapter. The right to engage in the practice of geology shall be deemed a personal right, based on the qualifications of the individual as evidenced by his certificate of registration, and shall not be transferable.



§ 43-19-11. Application

An application for registration as a geologist or certification in a specialty shall be made under oath and shall show the applicant's education and a detailed summary of his geologic work. The application shall be accompanied by an application fee fixed by the board.



§ 43-19-12. Qualifications of applicants

To be eligible for a certificate of registration, an applicant shall meet each of the following minimum qualifications:

(1) Be of good ethical character;

(2) Have graduated from an accredited college or university which has been approved by the board with a major in either geology, engineering geology, or geological engineering; or have completed 45 quarter hours or the equivalent in geological science courses leading to a major in geology, of which at least 36 quarter hours or the equivalent were taken in the third or fourth year or in graduate courses;

(3) Have at least seven years of professional geological work which shall include a minimum of three years of professional geological work under the supervision of a registered geologist, a registered civil engineer, or other supervision acceptable to the board. The following criteria of education and experience qualify, as specified, toward accumulation of the required seven years of professional geological work:

(A) Each year of undergraduate study in the geological sciences shall count as one-half year of training up to a maximum of two years, and each year of graduate study shall count as a year of training;

(B) Credit for undergraduate study, graduate study, and graduate courses, individually or in any combination thereof, shall in no case exceed a total of four years toward meeting the requirements for at least seven years of professional geological work as set forth above;

(C) The board may consider, in lieu of the above professional geological work as set out in this paragraph, the cumulative total of professional geological work or geological research of persons teaching at the college or university level, provided that such work or research can be demonstrated to be of a sufficiently responsible nature to be equivalent to the professional requirements required; and

(D) The ability of the applicant shall have been demonstrated by his having performed the work in a responsible position as determined by the board. The adequacy of the required supervision and experience shall be determined by the board in accordance with standards set forth in regulations adopted by it; and

(4) Successfully pass such examinations as are established by the board and which are designed to demonstrate that the applicant has the necessary knowledge and skill to exercise the responsibilities of the public practice of geology.



§ 43-19-13. Examinations

(a) Examinations shall be held at least annually.

(b) The board shall approve the scope, form, and content of the examinations required for licensure under this chapter.



§ 43-19-14. Reciprocity

A person holding a certificate of registration to engage in the practice of geology, on the basis of comparable licensing requirements issued to him by a proper authority of a state, territory or possession of the United States, or the District of Columbia, and who, in the opinion of the board, otherwise meets the requirements of this chapter based on verified evidence may be registered, upon application, without further examination.



§ 43-19-15. Issuance of certificates of registration; renewal or replacement

(a) The board shall issue a certificate of registration, upon payment of the registration fee as fixed by the board, to any applicant who, in the opinion of the board, has satisfactorily met all the requirements of this chapter. The issuance of a certificate of registration by the board shall be prima-facie evidence that the person named therein is entitled to all the rights and privileges of a registered geologist while the certificate remains unrevoked or unexpired.

(b) All certificates shall be renewable biennially at such time as may be designated by the division director. All applications for renewal shall be filed with the division director prior to the expiration date, accompanied by the renewal fee prescribed by the board. A license which has expired for failure to renew may only be restored after application and payment of the prescribed restoration fee.

(c) A new certificate of registration to replace any certificate lost, destroyed, or mutilated may be issued subject to the rules of the board and payment of a fee set by the board.



§ 43-19-16. Denial, suspension, or revocation of certificate; appeal

(a) The board shall have the authority to refuse to grant a certificate to an applicant therefor or to revoke or suspend the certificate of a person registered by the board or to discipline a person registered by the board as provided in Code Section 43-1-19.

(b) The action by the board in granting or refusing to grant or renew a certificate under this chapter or in revoking or suspending or in refusing to revoke or suspend such a certificate may be appealed in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," to the superior court of the county of domicile of the board; provided that, if the findings of the board are supported by any evidence, such findings shall be accepted by the court.



§ 43-19-17. Reissuance of certificates

Reserved. Repealed by Ga. L. 1987, p. 603, § 10, effective June 30, 1987.



§ 43-19-18. Certification in a specialty

(a) In addition to registering as a geologist, qualified persons may also be eligible for certification in a specialty. Such specialties may be created by the board by regulation, with such regulations to contain any required additional qualifications. Only a registered geologist is eligible for certification in a specialty. Application may be submitted for both registration as a geologist and certification in a specialty at the same time, but the applicant must be approved for registration as a geologist before being considered for certification in a specialty. The certification in a specialty is dependent, in every case, upon the approval of registration as a geologist.

(b) An applicant for certification in a specialty shall meet all of the requirements of a registered geologist and such special requirements as the board may establish by regulation.



§ 43-19-19. Seals

Each registrant under this chapter, upon issuance of a certificate of registration, may use a seal of such design as is authorized by the board, bearing the registrant's name and the legend "Registered Professional Geologist" or "Certified (subspecialty) Geologist." All drawings, reports, or other geologic papers or documents involving the practice of geology, as defined in this chapter, which shall have been prepared or approved by a registered geologist or a subordinate employee under his direction for the use of or for delivery to any person or for public record within this state shall be signed by him and impressed with the seal provided for in this Code section or the seal of a nonresident practicing under this chapter, either of which shall indicate his responsibility for them.



§ 43-19-20. Requirement that state and subdivisions contract only with registered geologists

This state and its political subdivisions, such as a county, a municipality, or a legally constituted board, district, commission, or authority, shall contract for geological services only with persons registered under this chapter or with a firm employing a registered geologist.



§ 43-19-21. Subpoena

Reserved. Repealed by Ga. L. 1987, p. 603, § 12, effective June 30, 1987.



§ 43-19-22. Attorney General as legal adviser

The Attorney General of this state or any assistant designated by him or her shall act as legal adviser of the board.



§ 43-19-23. Filing of complaints

Reserved. Repealed by Ga. L. 1987, p. 603, § 13, effective June 30, 1987.



§ 43-19-24. Exceptions to operation of chapter

Any person, except as specifically exempted below, who shall publicly practice or offer to practice publicly geology in this state is subject to this chapter. The following persons are exempt:

(1) Persons engaged solely in teaching the science of geology or engaged in nonpublic geologic research in this state;

(2) Officers and employees of the United States or this state, practicing solely as such officers or employees; and

(3) A subordinate to a geologist registered under this chapter or to a registered engineer, insofar as he acts solely in such capacity. This exemption, however, does not permit any such subordinate to practice geology for others in his own right or use the title "registered geologist."



§ 43-19-25. Partnership, limited liability, and corporate practice; nonpublic geological services; practice by nonresident or new resident

(a) This chapter does not prohibit one or more geologists from practicing through the medium of a sole proprietorship, partnership, limited liability company, or corporation. In a partnership, limited liability company, or corporation whose primary activity consists of geological services, at least one partner, member, or officer shall be a registered geologist.

(b) This chapter does not prevent or prohibit an individual, firm, company, association, or corporation whose principal business is other than the public practice of geology from employing a nonregistered geologist to perform nonpublic geological services necessary to the conduct of its business.

(c) This chapter shall not be construed to prevent or to affect:

(1) The practice of any profession or trade for which a license is required under any other law of this state; the practice of registered professional engineers from lawfully practicing soils mechanics, foundation engineering, and other professional engineering as provided in this title; or licensed architects from lawfully practicing architecture as provided in this title; or

(2) The practice of a person who is not a resident of and has no established place of business in this state or who has recently become a resident hereof practicing or offering to practice the profession of geology herein for more than 90 days in any calendar year if the person shall have filed with the board an application for a certificate of registration and shall have paid the fee required by this chapter. Such practice shall continue only for such time as the board requires for the consideration of the applicant for registration.



§ 43-19-26. Unlawful acts

(a) It shall be unlawful for any person other than a registered geologist, a registered certified specialty geologist, or a subordinate under the direction of one of the above to prepare any geologic plans, reports, or documents in which the performance is related to the public welfare or safeguarding of life, health, property, or the environment.

(b) It shall be unlawful for anyone other than a geologist registered under this chapter to stamp or seal any plans, plats, reports, or other documents with the seal or stamp of a registered geologist or registered certified specialty geologist or to use in any manner the title "registered geologist" or the title of any registered certified specialty geologist unless registered, or registered and certified, under this chapter.

(c) It shall be unlawful for any person to affix his signature or to stamp or seal any plans, plats, reports, or other documents after the certification of the registrant named thereon has expired or has been suspended or revoked unless the certificate has been renewed or reissued.



§ 43-19-27. Penalty

Any person who publicly practices or offers to practice publicly geology for others in this state without being registered in accordance with this chapter; any person presenting or attempting to use as his own the certificate of registration or the seal of another; any person who gives any false or forged evidence of any kind to the board or to any member thereof in obtaining a certificate of registration; any person who falsely impersonates any other registrant of like or different name; or any person who attempts to use an expired or revoked certificate of registration or who attempts to practice at any time during a period when the board has suspended or revoked his certificate of registration shall be guilty of a misdemeanor.



§ 43-19-28. Termination

Repealed by Ga. L. 1992, p. 3137, § 16, effective July 1, 1992.






Chapter 20 - Hearing Aid Dealers and Dispensers

§ 43-20-1. Short title

This chapter may be cited as the "Georgia Hearing Aid Dealers and Dispensers Act."



§ 43-20-2. Declaration of policy

The purpose and intent of this chapter is to establish and enforce standards of competence and ethics in the dispensing of hearing aid devices or instruments, for profit or otherwise, and to protect the public from the dispensing of hearing aids, for profit or otherwise, by unskilled or unprincipled persons.



§ 43-20-3. Definitions

As used in this chapter, the term:

(1) "Apprentice dispenser's permit" means a temporary nonrenewable one-year permit issued while the applicant is in apprenticeship under a licensed dispenser in order to become a licensed hearing aid dispenser.

(2) "Board" means the State Board of Hearing Aid Dealers and Dispensers.

(3) "Dealer's license" means the license required for each office, store, or location established or maintained for the dispensing of hearing aid devices or instruments in this state.

(4) "Dispenser's license" means the license required for each individual who shall engage in the practice of dispensing hearing aid instruments or devices to or for use by the eventual user thereof.

(5) "Hearing aid device or instrument," "hearing aid," or "aid" means any wearable electronic instrument or device designed for or represented or offered for the purpose of compensating for defective human hearing, including parts, attachments, ear molds, and accessories, except batteries, cords, replacement tubing, and minor service limited to the removal of battery corrosion.

(6) "License" means any license issued to hearing aid dealers or to hearing aid dispensers by the State Board of Hearing Aid Dealers and Dispensers or by the division director on behalf of the board under this chapter.

(7) "Practice of dispensing hearing aids" means the providing of a hearing aid to a consumer by sale, rental, lease, or otherwise. A holder of a license or permit issued under this chapter shall be entitled to conduct testing and other procedures to determine suitability for use of a hearing aid, to determine hearing aid characteristics which properly compensate the hearing condition, to select suitable aids, to fit aids to the subject, and to counsel and instruct in the use thereof.

(8) "Training permit" means a temporary renewable six-month permit issued while the applicant is in training, under the direct supervision and immediate observation of a licensed dispenser, to become a licensed dispenser.



§ 43-20-4. Creation of board; composition; qualifications of members; terms of office; vacancies; selection of officers

(a) There shall be established the State Board of Hearing Aid Dealers and Dispensers, which shall administer and enforce this chapter.

(b) The board shall consist of seven members, four of whom shall hold dispenser's licenses issued by the board and each shall have no less than three years' experience in the practice of dispensing hearing aids, one of whom shall be a diplomate or eligible for certification by the American Board of Otolaryngology and licensed to practice medicine in this state, one of whom shall be an audiologist licensed under Chapter 44 of this title, and one of whom shall be appointed from the public at large, shall be an individual to whom neither this state nor any other state has ever issued a license, permit, certificate, or registration to engage in the practice of dispensing hearing aids, and shall not employ any individual to engage in the practice of dispensing hearing aids. Each member of the board shall be a resident of this state.

(c) Each member of the board shall be appointed by the Governor with the approval of the Secretary of State. The term of office for each member shall be three years or until his or her successor has been appointed and qualified. Upon the expiration of each term, the Governor, with the approval of the Secretary of State, shall appoint a successor as provided above. Any vacancy on the board arising from death, resignation, or other cause shall be filled by such appointment for the unexpired term.

(d) The members of the board shall annually designate one such member to serve as chairperson and another to serve as vice chairperson and may select such additional officers as the board deems necessary. The chairperson and vice chairperson shall each hold a dispenser's license.



§ 43-20-5. Meetings; reimbursement of members; notice of meetings

(a) The board shall meet not less than once a year at a place, day, and hour determined by the division director and as many other times per year as deemed necessary. Each member of the board shall be reimbursed as provided for in subsection (f) of Code Section 43-1-2.

(b) The division director shall notify each member of the board not less than ten days in advance of the time and place of any meeting of the board.



§ 43-20-6. General powers and duties of board; division director

(a) The board shall have the responsibility and duty of administering and enforcing this chapter. The board shall have the power to establish and to revise minimal procedure and equipment requirements which shall be used in the dispensing of hearing aids.

(b) The board shall:

(1) Supervise the issuance of licenses and administer qualifying examinations;

(2) License persons who make proper application to the division director and who meet the qualifications for licensure;

(3) Issue and renew licenses;

(4) Suspend, revoke, or otherwise sanction licenses in the manner provided in this chapter;

(5) Appoint representatives to conduct or supervise examinations; and

(6) Make available to the public a copy of this chapter, any amendments thereto, and all adopted rules.

(c) The division director shall be guided by the recommendations of the board in all matters relating to this chapter and shall assist the board in carrying out this chapter.

(d) In the administration and enforcement of this chapter, the board shall have the power to adopt reasonable rules and regulations not inconsistent with this chapter and the Constitution and laws of this state or of the United States for governing its times and places of meetings; for organization and reorganization; for the holding of examinations; for governing all other matters requisite to the exercising of its powers; for the performance of its duties relating to examinations; for granting, suspending, revoking, or otherwise sanctioning licenses; and for the transaction of its business under this chapter.

(e) The board may provide, by regulation, for the general scope of the examination described in Code Section 43-20-9. The board may approve the examination and obtain advice and assistance in providing for and grading such examination; and the division director may contract with third parties to perform administrative services related to the examination as he or she deems appropriate.



§ 43-20-7. License required; scope of authority of license holders; issuance of duplicate licenses

(a) It is unlawful for any person or firm to engage in the practice of dispensing hearing aids, as defined in this chapter, in this state without having a valid license issued under this chapter.

(b) No person or firm, except those exempted in Code Section 43-20-19, shall engage in the practice of dispensing hearing aid devices or instruments or display a sign or in any way advertise or represent himself or any firm as practicing the dispensing of hearing aid devices or instruments in this state unless such person holds an unsuspended, unrevoked license issued by the board.

(c) A dispenser's license issued under this chapter shall entitle the holder to dispense hearing aid devices or instruments under the supervision of a licensed dealer.

(d) The dealer's license issued under this chapter shall permit and require the holder to establish and operate an establishment open to the public for the purpose of dispensing hearing aids and providing follow-up services.

(e) No firm shall engage in the practice of dispensing hearing aid devices or instruments or display a sign or in any way advertise or represent itself as dispensing hearing aid devices or instruments in this state unless each office or location is staffed by a person who holds a valid dispenser's license issued under this chapter.

(f) Duplicate dealers' licenses shall be issued by the division director on behalf of the board to valid license holders operating more than one office or place of practice upon the payment of an additional dealer's license fee for each location, provided that each such location shall be staffed and supervised by a person holding a valid dispenser's license issued under this chapter.



§ 43-20-8. Issuance of licenses; fees

(a) The board may issue a dealer's license to any applicant for a dealer's license upon compliance with this chapter, upon payment of the appropriate license fee for a dealer's license, and upon the presentation of evidence satisfactory to the board that such applicant has established or will establish and maintain a regular office, store, or location for the dispensing of hearing aid devices or instruments, and that a person who possesses a valid Georgia dispenser's license will be responsible for the dispensing of hearing aids under such dealer's license.

(b) (1) The board may issue a dispenser's license to an applicant only when:

(A) The applicant has satisfactorily completed a board approved examination;

(B) Proof of age has been verified; and

(C) The applicant has satisfactory results from a fingerprint record check report conducted by the Georgia Crime Information Center and the Federal Bureau of Investigation, as determined by the board. An application for a dispenser's license by examination under this chapter shall constitute express consent and authorization for the board or its representative to perform a criminal background check. Each applicant who submits an application to the board for a dispenser's license by examination agrees to provide the board with any and all information necessary to run a criminal background check, including, but not limited to, classifiable sets of fingerprints. The applicant shall be responsible for all fees associated with the performance of such background check. This subparagraph shall not apply to an application for a renewal of a dispenser's license.

(2) The dispenser's license shall authorize the holder to dispense hearing aids under the general supervision of a licensed dealer.

(c) The dealer's license fee shall be in an amount determined by the board and must be paid for each office or location established by the dealer.

(d) The dispenser's license fee shall be in an amount determined by the board.



§ 43-20-9. Examinations; qualifications; apprentice dispensers; establishment of uniform criteria for passing and failing

(a) An applicant may obtain a license by successfully passing a board approved examination, provided that the applicant:

(1) Is at least 18 years of age; and

(2) Is of good moral character.

(b) Every apprentice dispenser who has held the permit over 30 days shall be scheduled to stand for the written examination at every scheduled examination until all sections have been passed, the permit has been revoked by the board, or the permit has expired. The board shall have the power to revoke a permit without a hearing if the holder of an apprentice dispenser permit fails to stand for the examination. The board shall also have the power to revoke a permit without a hearing if the holder of an apprentice dispenser permit fails to pass the written portion of the examination on two occasions. The board may include the fee for an initial examination as a condition for approval of an applicant for an apprentice dispenser's permit.

(c) The board shall establish uniform criteria for passing and failing candidates.



§ 43-20-10. Nonresident licenses; reciprocity

(a) Nonresident dealers' licenses may be issued to individuals domiciled outside of this state upon presentation of satisfactory evidence to the board that they comply with all provisions of this chapter for a dealer's license and upon payment of the fees required for such licenses. Holders of nonresident dealers' licenses shall be governed by and shall be subject to all conditions and provisions of this chapter relating to dealers' licenses.

(b) A nonresident dispenser's license may be issued to an applicant who holds a current unsuspended, unrevoked license to practice the dispensing of hearing aids in another state or jurisdiction upon payment of the fee provided for a dispenser's license under this chapter and upon presentation of satisfactory evidence to the board that such other state or jurisdiction has requirements equivalent to or higher than those in effect pursuant to this chapter for the practice of dispensing hearing aids, provided that such state or jurisdiction has a program equivalent to or stricter than that required by this chapter for determining the qualifications of applicants for a dispenser's license and that such state or jurisdiction has a provision for reciprocity and has entered into a reciprocal agreement with the board. No such applicant for a reciprocal nonresident dispenser's license shall be required to submit to or undergo a qualifying examination. The holder of a nonresident dispenser's license shall be registered in the same manner as the holder of a regular resident dispenser's license. Fees, grounds, and procedures for renewal, suspension, and revocation of dispensers' licenses shall apply to all nonresident dispensers' licenses.



§ 43-20-11. Apprentice dispenser's permit; training permits

(a) An apprentice dispenser's permit shall be issued by the division director on behalf of the board only when:

(1) Application has been made;

(2) A statement of supervision has been provided by a licensed dispenser;

(3) A statement has been made by the supervising dealer that the applicant is capable of making the tests and applying the techniques required to dispense hearing aids in accordance with this chapter;

(4) Proof of age has been made. Apprentice dispensers' permits are limited to one year in duration and shall not be renewed; and

(5) The applicant has passed the practical portion of the examination.

(b) Training permits shall be issued by the division director on behalf of the board only when application has been made and a statement of supervision has been provided by a licensed dispenser. The permit should authorize the person to dispense hearing aids only under direct supervision and immediate observation of the licensed dispenser who shall be responsible for the trainees' compliance with this chapter. Proof of age shall also be made. Training permits should be for a duration of six months and may be renewed as often as necessary for additional six-month time periods so long as the requirements of this Code section for issuance of permits are met for each renewal.



§ 43-20-12. Notice to division director of place of practice and identification of dispensers, apprentice dispensers, and trainees; notice to holders of licenses and permits

(a) A person holding a dealer's license shall notify the division director in writing of the regular addresses of places of business operated by the dealer for dispensing hearing aids. Furthermore, the dealer is required to notify the division director in writing as to the names and license or permit numbers of all dispensers, apprentice dispensers, and trainees employed or otherwise practicing at each of his or her places of business. The dealer is required to notify the division director in writing of any changes of the foregoing within seven calendar days of such change. Any failure shall be considered a violation of this chapter by the dealer.

(b) Any notice required to be given by the division director or by the board to any person who holds a license or permit issued by the board shall be mailed to such licensee or permit holder to the address of the place of practice last recorded with the division director; and such mailing shall constitute sufficient notice to such licensee.



§ 43-20-13. Furnishing bill of sale or receipt to person supplied with hearing aid

Any person who dispenses hearing aid devices or instruments shall deliver to each person supplied with a hearing aid device or instrument a written receipt or bill of sale in such form as may be prescribed by the board, which receipt or bill of sale shall contain, as a minimum, the dealer's name, license number, address, and schedule of office hours, as well as the dispenser's name, signature, and license number, together with specification as to the make and model and serial number of the hearing aid device or instrument furnished. The receipt or bill of sale shall also clearly state the full terms of sale, including guarantees, if any, and shall also contain such other information as the board may determine to be necessary in the public interest. If a hearing aid device or instrument which is not new is sold, the receipt therefor must be clearly marked "used" or "reconditioned," whichever is applicable, with the terms of the guarantee, if any, clearly stated.



§ 43-20-14. Biennial renewal of licenses; posting licenses; duplicate licenses

Licenses issued under this chapter shall be renewable biennially. Each and every dealer's license and dispenser's license required by this chapter shall be conspicuously posted at each location and place of practice at all times as may be required by regulations established by the board. When more than one office or place of business is operated, a duplicate license shall be obtained from the division director for each such location or place regularly carrying on the practice of dispensing hearing aid devices or instruments, upon the payment of an additional appropriate fee for each duplicate license. The address of the location or place of doing business shall be stated on the duplicate license, which shall be posted at the location.



§ 43-20-15. Continuing education requirement

(a) As a prerequisite for the renewal of a dispenser's license on or before December 31, 2015, the individual must provide proof to the board that such individual has successfully completed 14 hours of continuing education in a program approved by the board.

(b) As a prerequisite for the renewal of a dispenser's license on or after January 1, 2016, the individual must provide proof to the board that such individual has successfully completed 20 hours of continuing education in a program approved by the board.

(c) The board may promulgate such rules and regulations as are necessary to implement the continuing education requirement.



§ 43-20-16. Denial, nonrenewal, suspension, or revocation of licenses or permits; reprimands

In addition to any other penalties as provided for in this chapter, the board is authorized to reprimand any licensee or permit holder under this chapter and to suspend, revoke, or otherwise sanction his license or permit for a fixed period, or may refuse to renew or may deny the license or permit, upon affording an opportunity for a hearing, for any of the following causes:

(1) Conviction of, or a plea of nolo contendere to, a felony or a misdemeanor involving moral turpitude. The record of conviction or plea or a copy thereof certified by the clerk of the court shall be conclusive evidence of such conviction or plea;

(2) Procuring of a license or permit by fraud or deceit;

(3) Selling, bartering, or offering to sell or barter a license or permit;

(4) Purchasing or procuring by barter a license or permit with intent to use it as evidence of the holder's qualifications to practice the dispensing of hearing aid devices or instruments or to sell such devices or instruments;

(5) Altering a license or permit with fraudulent intent;

(6) Using or attempting to use as a valid license or permit a license or permit which has been purchased, fraudulently obtained, counterfeited, or materially altered;

(7) Willfully making a false statement in an application for a license or permit or application for renewal of a license or permit;

(8) Being found guilty of unethical conduct by the board or by some other tribunal or court of law. Unethical conduct shall include:

(A) Fraud or misrepresentation in the dispensing of a hearing aid;

(B) Knowingly employing, directly or indirectly, any suspended or unlicensed person to perform any service covered by this chapter;

(C) Using, or causing or promoting the use of, any advertising material, promotional literature, testimonial, guarantee, warranty, label, brand, insignia, or any other representation, however disseminated or published, which is misleading, deceptive, or untruthful;

(D) Advertising a particular model or type of hearing aid for sale when purchasers or prospective purchasers responding to the advertisement cannot purchase the advertised model or type and where it is determined that the purchase of the advertisement is to obtain prospects for the sale of a different model or type than that advertised;

(E) Representing that the services or advice of a licensed physician or an audiologist will be used or made available in the selection, adjustment, maintenance, or repair of hearing aids when that is not true or using the words "hearing center," "doctor," "ear specialist," "clinic," "clinical audiologists," "state licensed clinic," "state registered," "state certified," "state approved," or any other term, abbreviation, or symbol when it would falsely give the impression that one is being treated medically or that the licensee's or permit holder's service has been recommended by the state;

(F) Representing or implying that a hearing aid device or instrument is or will be "custom made," "made to order," "prescription made," or in any other sense specially fabricated for an individual person when such is not the case;

(G) Representing that a recommendation for a specific brand or model aid or source of product or service has resulted from an unbiased or impartial process when such is not the case;

(H) Permitting another to use his license or permit;

(I) Advertising a manufacturer's product or using a manufacturer's name or trademark which implies a relationship with the manufacturer that does not exist;

(J) Giving or receiving, directly or indirectly, or offering to give or receive money or anything of value to any person who advises another in a professional capacity as an inducement to influence or have such person influence others to purchase or contract to purchase any product sold or offered for sale by a licensee or permit holder or to influence persons to refrain from dealing in the products of competitors;

(K) Selecting or fitting a hearing aid for a person who has not been given the appropriate tests utilizing procedures and instrumentation as specified by this chapter or by the rules and regulations of the board; or

(L) Committing any other professionally immoral act;

(9) Practicing while suffering from a contagious or infectious disease;

(10) Dispensing hearing aids under a false name or alias;

(11) Violating any of the provisions of this chapter or the rules and regulations promulgated by the board; or

(12) Gross incompetence or negligence in dispensing hearing aids.



§ 43-20-17. Procedure as to contested cases; judicial review

Contested cases under this chapter shall be administered in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act"; provided, however, that any person whose license or permit has been revoked, suspended, or otherwise sanctioned by a final order of the board or denied or not renewed pursuant to Code Section 43-20-16 may appeal to the superior court to review the decision of the board to determine its legal correctness; and provided, further, that the findings of fact rendered by the board will be accepted by the court if said findings are supported by any evidence.



§ 43-20-18. Injunctions

The board shall have the power to bring an action to enjoin any person, firm, or corporation who, without being licensed or issued a permit by the board, dispenses hearing aids in this state. The action shall be filed in the county in which such person resides or practices or in the county where the firm or corporation maintains an office or practices. If it shall appear that the person, firm, or corporation is guilty of dispensing hearing aids without a license or permit issued by the board, then such person, firm, or corporation shall be enjoined from dispensing hearing aids without a valid license or permit throughout the state. It is declared that such unlicensed activities are a menace and a nuisance and are dangerous to the public health, safety, and welfare; and, therefore, it shall not be necessary, in order to obtain relief, as provided in this Code section, for the board to allege or prove that there is no adequate remedy at law.



§ 43-20-19. Exceptions to operation of chapter

(a) This chapter shall not apply to a person who is a physician licensed to practice medicine in this state or to a person who is licensed as an audiologist under Chapter 44 of this title.

(b) This chapter shall not apply to a person while he is working as an employee of a federal, state, county, or municipal agency or a duly chartered educational institution or a training center, provided that such person does not engage in the sale, rental, or lease of hearing aids.

(c) Nothing in this chapter shall be construed to prevent a person licensed under any other law of this state from operating within the scope of that license, provided that such person does not engage in the sale, rental, or lease of hearing aids.

(d) Nothing in this chapter shall prohibit a corporation, partnership, trust, association, or other like organization maintaining an established business address from engaging in the business of selling or offering for sale hearing aid devices or instruments at retail, provided that it holds a dealer's license issued under this chapter and that it employs only properly licensed persons who engage in the sale or dispensing of such products to the purchaser and user thereof. Such corporations, partnerships, trusts, associations, or other like organizations shall file with the board a list of all licensed dispensers directly or indirectly employed by them, including the addresses and license numbers of such dispensers.



§ 43-20-20. Penalty

Any person who dispenses or sells hearing aid devices or instruments without a license or who otherwise is in violation of this chapter shall be guilty of a misdemeanor. For the purposes of this chapter, such misdemeanor shall be considered a crime involving moral turpitude.



§ 43-20-21. Termination

Repealed by Ga. L. 1992, p. 3137, § 17, effective July 1, 1992.






Chapter 20A - Regulation of Private Immigration Assistance Services

§ 43-20A-1. Short title

This chapter shall be known and may be cited as the "Registration of Immigration Assistance Act."



§ 43-20A-2. Definitions

As used in this chapter, the term:

(1) "Advertise" or "advertising" means any communication, written or otherwise, produced or caused to be produced by a person licensed pursuant to this chapter promoting the goods or services regulated by this chapter.

(2) "Alien" means any person not a citizen of the United States.

(3) "Application" means any forms, documents, and information required pursuant to this chapter that applicants are required to file with the Secretary of State.

(4) "Client" means any person seeking immigration assistance.

(5) "Compensation" means money, property, services, promise of payment, or any other consideration or anything of value.

(6) "Immigrant" means every alien with the exception of an alien within a class of nonimmigrant aliens as defined in 8 U.S.C.A. Section 1101(a)(15).

(7) "Immigration assistance" means any service provided to clients for compensation related to immigration matters, but shall not include legal advice, recommending a specific course of legal action, or providing any other assistance that requires legal analysis, legal judgment, or the interpretation of the law.

(8) "Immigration assistance provider" means any person who is licensed to provide immigration assistance pursuant to this chapter.

(9) "Immigration matter" means any proceeding, filing, or action affecting the nonimmigrant, immigrant, or citizenship status of any person that arises under:

(A) Immigration and naturalization law, executive order, or presidential proclamation of the United States or any foreign country; or

(B) Action of the United States Department of Labor, the United States Department of State, the United States Department of Homeland Security, or the United States Department of Justice.

(10) "Nonimmigrant" means any alien within a class of nonimmigrant aliens as defined in 8 U.S.C.A. Section 1101(a)(15).

(11) "Order" means, but is not limited to, an administrative order issued under the provisions of this chapter or a similar order issued by a court of competent jurisdiction, any federal, foreign, or state agency, or a self-regulatory organization that makes a finding that the provisions of this chapter have been violated and sanctions administered.

(12) "Person" means any individual, partnership, corporation, association, or private organization of any character, but not a governmental entity of any kind.



§ 43-20A-3. Purpose and intent of chapter; administration and enforcement

The purpose and intent of this chapter is to establish and enforce standards of ethics in the profession of immigration assistance by private individuals who are not exempted by this chapter. This chapter shall be administered and enforced by the Secretary of State. The Secretary of State may delegate such of his or her powers or duties under this chapter as he or she desires to a division director in his or her office. With respect to the enforcement of this chapter, the Secretary of State shall retain all powers and duties and may perform all functions of the licensing boards as provided in Chapter 1 of this title.



§ 43-20A-4. Licensing of immigration assistance providers

(a) A person shall not provide immigration assistance in this state without holding a license issued pursuant to this chapter as an immigration assistance provider.

(b) Any person desiring to be licensed as an immigration assistance provider shall file an application for such license with the Secretary of State. All original and subsequent applications filed with the Secretary of State shall be upon such form and in such detail as the Secretary of State shall prescribe, setting forth the following:

(1) The name and address of the applicant or the name under which he or she intends to conduct business and, if the applicant is a partnership or limited liability company, the name and residence address of each member thereof and the name under which the partnership or limited liability company business is to be conducted and, if the applicant is a corporation, the name and address of each of its principal officers;

(2) The place or places, including the city with the street and street number, if any, where the business is to be conducted; and

(3) Such other information as the Secretary of State shall require.

(c) Notwithstanding any provision of Article 4 of Chapter 18 of Title 50 to the contrary, all applications, including supporting documents and other personal information submitted by applicants and licensees as part of an application filed with the Secretary of State, shall be confidential. The Secretary of State shall deem as public records the following information and shall make such information reasonably available for inspection by the general public: a licensee's name, license number and status, business name, business address, business telephone number, type of license held, and term of license; the fact that a licensee has or has not received a disciplinary sanction; and such other information pertaining to the license of a licensee as the Secretary of State may determine by rule.

(d) No person shall be granted a license as an immigration assistance provider unless such person:

(1) Is 18 years of age or older;

(2) Is a United States citizen or holds a valid legal immigration status pursuant to federal law;

(3) Provides a criminal background report and, within the five-year period preceding the date of the application, has no criminal convictions, other than traffic violations;

(4) Completes and submits an application;

(5) Provides proof of a $5,000.00 performance bond issued in a form acceptable to the Secretary of State by a bonding company licensed to conduct bonding business in the State of Georgia; and

(6) If an applicant intends to provide services which shall require him or her to control the legal funds of a client seeking immigration assistance, provides a financial statement for the current fiscal year.

(e) The Secretary of State shall establish an appropriate procedure for the acceptance and review of applications submitted pursuant to subsection (b) of this Code section.

(f) All immigration assistance providers holding licenses in good standing shall be eligible for the renewal of such license pursuant to procedures established by the Secretary of State. In the event a licensee fails to renew his or her license, such license shall be automatically revoked.



§ 43-20A-5. Permissible services; terms of contract for immigration services

(a) An immigration assistance provider licensee may perform the following services as immigration assistance:

(1) Completing a government agency form on behalf of the client and appropriate to the client's needs;

(2) Transcribing responses to a government agency form which is related to an immigration matter; provided, however, that advice shall not be offered to a client as to his or her answers on such forms;

(3) Translating information on forms to a client and translating the client's answers to questions posed on such forms;

(4) Securing for the client supporting documents currently in existence, such as birth and marriage certificates, which may be needed to be submitted with government agency forms;

(5) Notarizing signatures on government agency forms, provided that the person performing the service is a notary public commissioned in the State of Georgia and is lawfully present in the United States;

(6) Preparing or arranging for the preparation of photographs and fingerprints;

(7) Arranging for the performance of medical testing (including X-rays and AIDS tests) and the obtaining of reports of such test results; and

(8) Performing such other services that the Secretary of State determines by rule may be appropriately performed by such licensees in light of the purposes of this chapter.

(b) A contract to provide any service in conjunction with immigration assistance shall clearly state the obligations of the immigration assistance provider and the client who is to receive such service.



§ 43-20A-6. Exemptions from provisions of this chapter

(a) The following persons are exempt from this chapter:

(1) An attorney licensed to practice law in Georgia or an attorney licensed to practice law in any other state or territory of the United States or in any foreign country when acting with the approval of a judge having lawful jurisdiction over the matter;

(2) A legal intern, clerk, paralegal, or person in a similar position employed or independently contracted by and under the direct supervision of a licensed attorney meeting the requirements in paragraph (1) of this subsection and rendering immigration assistance in the course of employment;

(3) A not for profit organization recognized by the Board of Immigration Appeals under 8 C.F.R. 292.2(a) and employees of such organizations accredited under 8 C.F.R. 292.2(d); and

(4) Any person employing or desiring to employ an alien or nonimmigrant alien, where the organization, its employees, or its agents provide nonlegal advice in conjunction with immigration assistance in immigration matters to alien or nonimmigrant alien employees or potential employees without compensation from the individuals to whom such nonlegal advice in conjunction with immigration assistance is provided.

(b) Any person who provides or offers immigration assistance and is not exempted pursuant to this Code section shall post signs at his or her place of business setting forth information in English and in every other language in which the person provides or offers to provide immigration assistance. Each language shall be on a separate sign. Signs shall be posted in a location where the signs will be visible to clients. Each sign shall be at least 12 inches by 17 inches and shall contain the following statement:

"I AM NOT AN ATTORNEY LICENSED TO PRACTICE LAW AND MAY NOT GIVE LEGAL ADVICE OR ACCEPT FEES FOR LEGAL ADVICE."

(c) Every person engaged in immigration assistance that is not an attorney and that advertises immigration assistance in a language other than English shall include conspicuously in such advertisement the following notice in English and the language in which the advertisement appears: "I AM NOT AN ATTORNEY LICENSED TO PRACTICE LAW AND MAY NOT GIVE LEGAL ADVICE OR ACCEPT FEES FOR LEGAL ADVICE." If such advertisement is by radio or television, the statement may be modified but shall include substantially the same message.

(d) Any person who provides or offers immigration assistance that is not exempted pursuant to this Code section shall not, in any document identifying such person as an immigration assistance provider, translate from English into another language terms or titles including, but not limited to, notary public, notary, licensed, attorney, lawyer, or any other term that implies the person is an attorney.

(e) A person engaged in providing immigration assistance that is not exempted pursuant this Code section as a licensed attorney shall not:

(1) Refuse to return documents supplied by, prepared on behalf of, or paid for by the client upon the request of the client. Such documents shall be returned upon request even if there is a fee dispute between such person and the client;

(2) Represent or advertise, in conjunction with immigration assistance, other titles or credentials, including but not limited to "notary public" or "immigration consultant," that could cause a client to believe that the person possesses special professional skills or is authorized to provide advice on an immigration matter; provided, however, that a certified notary public may use the term "notary public" if the use is accompanied by the statement that the person is not an attorney and the term "notary public" is not translated to another language; or

(3) Provide materially false or misleading information in an application for licensure or renewal of a license.



§ 43-20A-7. Civil penalties for violations; private cause of action; rules and regulations

(a) The Secretary of State may assess civil penalties against any individual or entity that he or she finds to have violated this chapter in an amount of up to $1,000.00 per violation not to exceed $50,000.00. A civil penalty assessed pursuant to this Code section shall be in addition to any other appropriate civil or criminal penalties.

(b) Any person that suffers injuries or damages as a result of the unlawful practice of immigration assistance shall have a cause of action against the person or entity that provided the unlawful immigration assistance.

(c) The Secretary of State shall issue rules and regulations not inconsistent with this chapter for the implementation, administration, and enforcement of this chapter.



§ 43-20A-8. Maintaining documents

(a) The Secretary of State shall maintain all documents filed with the Secretary of State pursuant to this chapter in their original form or by copy.

(b) All documents filed with the Secretary of State pursuant to a subpoena, an order, or a notice to produce issued by the Secretary of State or any records or documents produced relating to an investigation pursuant to Code Section 43-20A-15 may be destroyed by order of the Secretary of State once the investigative file is closed, if a demand for return is not made by the person producing such records at the time he, she, or it produces the records.

(c) Any reproduction of any original writing or record filed with, or maintained by, the Secretary of State, or other filing depository designated by the Secretary of State, shall be deemed to have been made in the regular course of business. Such reproduction shall be subject to certification.

(d) All immigration assistance providers who are licensed or required to be licensed with the Secretary of State shall preserve records documenting compliance pursuant to this chapter for at least three years from the date such records were produced. Immigration assistance providers shall preserve client records that contain certain necessary information in a manner to be determined by the Secretary of State. Such records shall be subject to reasonable periodic or special inspections by the Secretary of State. An inspection may be made at any time and without prior notice. The Secretary of State may copy and remove any record the Secretary of State reasonably considers necessary or appropriate to conduct the inspection.



§ 43-20A-9. Obligation of service provider to provide notice of pending disciplinary, administrative, civil, or criminal action

(a) Any immigration assistance provider shall report in writing immediately to the Secretary of State if:

(1) He or she has been made or is the subject of any disciplinary, administrative, civil, or criminal action; and

(2) He or she has been served in any civil complaint or arbitration filed alleging fraud or any violation of any local, state, or federal law.

(b) The immigration assistance provider shall provide to the Secretary of State a copy of any notice, order, pleading, indictment, accusation, or similar legal document relating to an action subject to subsection (a) of this Code section that he or she has in his or her possession.



§ 43-20A-10. Fees

The Secretary of State shall be authorized to charge a license fee, license renewal fee, or similar fee and may establish the amount of the fee to be charged. Each fee shall be reasonable and shall be determined in such a manner that the total amount of fees charged by the Secretary of State shall approximate the total of the direct and indirect costs to the state of the operations involved in the issuance of a license. Fees may be refunded for good cause, as determined by the Secretary of State.



§ 43-20A-11. Amendment of license application to account for events or developments after license granted

Should material events or developments occur after a person has been granted a license pursuant to this chapter, such person shall amend the license application submitted pursuant to Code Section 43-20A-4 by adding statements of fact that developed, or became known, after the effective date of such application and by deleting statements of fact that, because of such developments, may be misleading. Such additions and deletions shall be filed with the Secretary of State not more than 30 days after their occurrence.



§ 43-20A-12. Service member

(a) As used in this Code section, the term "service member" means an active duty member of the regular or reserve component of the United States armed forces, the United States Coast Guard, the Georgia National Guard, or the Georgia Air National Guard on ordered federal duty for a period of 90 days or longer.

(b) Any service member whose license issued pursuant to this chapter expires while such service member is serving on active duty outside the state shall be permitted to practice as an immigration assistance provider in accordance with such expired license and shall not be charged with a violation of this chapter related to practicing as an immigration assistance provider with an expired license for a period of six months from the date of his or her discharge from active duty or reassignment to a location within the state. Any such service member shall be entitled to renew such expired license without penalty within six months after the date of his or her discharge from active duty or reassignment to a location within the state. Such service member shall present to the Secretary of State either a copy of the official military orders or a written verification signed by the service member's commanding officer in order for the Secretary of State to waive any charges.



§ 43-20A-13. Authority to employ investigators

For the purposes of investigating violations of this chapter, the Secretary of State shall be authorized to employ investigators pursuant to Code Section 43-1-5.



§ 43-20A-14. Disclosure of information

Notwithstanding the provisions of Code Section 43-1-19, the Secretary of State shall be authorized to provide to any lawful licensing authority of this or any other state, upon inquiry by such authority, information regarding a past or pending investigation of or disciplinary sanction against any applicant for licensure. Nothing in this chapter shall be construed to prohibit or limit the authority of the Secretary of State to disclose to any person or entity information concerning the existence of any investigation for unlicensed practice being conducted against any person who is neither licensed nor an applicant for licensure.



§ 43-20A-15. Formal order of investigation; authorized action; emergency order; notice requirements

(a) The Secretary of State shall be authorized to issue a formal order of investigation. Such order shall commence an investigation to determine whether any person is in violation of this chapter or to aid in the enforcement of this chapter.

(b) The Secretary of State shall be authorized to take any administrative action authorized by law to enforce the provisions of this chapter. The Secretary of State shall be authorized to transmit a civil or criminal referral investigative report and evidence of violations of this chapter to any prosecuting attorney or to the Attorney General, who may, at his or her individual discretion, institute any necessary civil or criminal proceedings.

(c) Notwithstanding any other provision of this chapter, an emergency order pursuant to this Code section shall be effective on the date of issuance, provided that:

(1) The Secretary of State deems that the public health, safety, or welfare imperatively requires emergency action and incorporates a finding to that effect in the emergency order, in which case the order may be effective immediately pending proceedings, which shall be promptly instituted; or

(2) The order is expressly required, by a judgment or a statute, to be made without the right to a hearing or continuance of any type.

(d) Upon issuance of the notice and proposed order, pursuant to this Code section, the Secretary of State shall promptly serve each person subject to the order with a copy of the notice and proposed order. The order shall include a statement of any administrative sanctions that the Secretary of State will seek, a statement of the reasons for the order, and notice that, upon the request by any respondent named in the emergency order, a hearing will be promptly scheduled pursuant to the provisions of Code Sections 50-13-18 and 50-13-41. Hearings shall be conducted by the Office of State Administrative Hearings pursuant to Chapter 13 of Title 50. If a person subject to the order does not request from the Office of State Administrative Hearings a hearing within 30 days after the date of service of the notice and proposed order, the order shall become final as to that person by operation of law. If any person subject to the emergency order requests a hearing, or is ordered by the Secretary of State, after notice and opportunity for hearing has been served upon each person subject to the emergency order, the Secretary of State may modify, vacate, or extend the emergency order any time prior to a final determination.



§ 43-20A-16. Cause for disciplinary actions; disciplinary order a final order

(a) The Secretary of State shall order the discipline, denial, suspension, or revocation of license issued pursuant to this chapter, if the Secretary of State finds that the order is in the public interest and that such person:

(1) Has filed an application for licensure with the Secretary of State which, as of its effective date or any date after filing in the case of an order denying effectiveness, contained a statement that was, in light of the circumstances under which it was made, false with respect to a material fact in the application;

(2) Has violated or failed to comply with any provisions of this chapter;

(3) Is the subject of an adjudication or determination, after notice and opportunity for hearing, within the last five years by any government agency or administrator of another state or a court of competent jurisdiction that the person has willfully violated the law of another state, but only if the acts constituting the violation of that state's law would constitute a violation of this chapter had the acts occurred in this state;

(4) Has been convicted of any felony in the courts of this state or any other state, territory, or country or in the courts of the United States; as used in this paragraph and paragraph (5) of this subsection, the term "felony" shall include any offense which, if committed in this state, would be deemed a felony, without regard to its designation elsewhere; and, as used in this paragraph, the term "conviction" shall include a finding or verdict of guilty or a plea of guilty, regardless of whether an appeal of the conviction has been sought;

(5) Within the last ten years has been convicted of a felony or misdemeanor involving moral turpitude in the courts of this state or any other state, territory, or country or in the courts of the United States, the record of conviction being conclusive evidence of conviction, which the Secretary of State finds:

(A) Involves the taking of a false oath, the making of a false report, bribery, perjury, burglary, or conspiracy to commit any of the foregoing offenses;

(B) Arises out of the conduct of immigration assistance; or

(C) Involves the theft, robbery, extortion, forgery, counterfeiting, fraudulent concealment, embezzlement, fraudulent conversion, or misappropriation of funds;

(6) Is the subject of an order of the Secretary of State that denies, suspends, or revokes a license from such person other than a license issued pursuant to this chapter;

(7) Is the subject of any of the following orders which are effective at the time of the Secretary of State's order and were issued within five years before the Secretary of State's order:

(A) An order by an agency or administrator of another state, a foreign country, or the federal government, entered after notice and opportunity for hearing, that denies, suspends, or revokes a license from such person other than a license issued pursuant to this chapter;

(B) A United States Postal Service fraud order; or

(C) A cease and desist order entered after notice and opportunity for hearing by the Secretary of State or other state or federal authority;

(8) Is determined by the Secretary of State not to be qualified pursuant to this chapter;

(9) Violated or conspired to violate this chapter;

(10) Engaged in conduct that significantly adversely reflects on the applicant's credibility, honesty, or integrity;

(11) Has failed to cure any application deficiency within 30 days after being notified by the Secretary of State of a deficiency, but the Secretary of State shall vacate an order pursuant to this paragraph when the deficiency is corrected, unless the applicant has abandoned the application;

(12) Has failed to comply with an order for child support as defined by Code Section 19-11-9.3. Notwithstanding the provisions of Chapter 13 of Title 50, the hearings and appeals procedures provided in Code Section 19-6-28.1 or 19-11-9.3, where applicable, shall be the only such procedures required under this subsection; or

(13) Has been found by the Secretary of State pursuant to notice by the Georgia Higher Education Assistance Corporation that the applicant for or holder of such license is a borrower in default who is not in satisfactory repayment status as defined in Code Section 20-3-295. Notwithstanding the provisions of Chapter 13 of Title 50, the hearings and appeals procedures provided in Code Section 20-3-295, where applicable, shall be the only such procedures required under this subsection.

(b) Prior to issuing an order pursuant to subsection (a) of this Code section, the Secretary of State shall consider:

(1) How recently the conduct occurred;

(2) The nature of the conduct and the context in which it occurred;

(3) The degree of harm imposed upon others; and

(4) Any other relevant conduct of the applicant.

(c) If the Secretary of State determines that a licensee is no longer in existence or acting as an immigration assistance provider, the subject of an adjudication of incapacity, subject to the control of a trustee, conservator, or guardian, or cannot reasonably be located, the Secretary of State may issue an order that cancels or terminates the license. The Secretary of State may reinstate a canceled or terminated license, with or without hearing, and may make the license retroactive.

(d) An order issued pursuant to subsection (a) of this Code section shall constitute a final order, shall be deemed to be in the public interest, and shall not be deemed to constitute findings of fact or conclusions of law related to other persons. The entry of such an order shall not be deemed to be a waiver or estoppel on the part of the Secretary of State from proceeding in individual actions against any persons who may have violated this chapter, nor shall such an order prevent the Secretary of State from bringing individual actions against any persons who have violated this chapter, if such violation was not known to the Secretary of State at the time the order was issued.

(e) An order is not a proceeding or enforcement action pursuant to Chapter 13 of Title 50.



§ 43-20A-17. Suspension of license for nonpayment, default, or breach of repayment or service obligation under certain educational loan or scholarship programs; terms of reinstatement

The Secretary of State shall suspend a license issued pursuant to this chapter if reported to the Secretary of State for nonpayment or default or breach of a repayment or service obligation under any federal educational loan, loan repayment, or service conditional scholarship program. Prior to a suspension, the licensee shall be entitled to notice of the Secretary of State's intended action and opportunity to appear before the Secretary of State according to procedures set forth by the Secretary of State. A suspension of a license pursuant to this Code section shall not be a contested case under Chapter 13 of Title 50. A license suspended pursuant to this Code section shall not be reinstated or reissued until the person arranges for a written release to be issued by the reporting agency directly to the Secretary of State stating that the person is making payments on the loan or satisfying the service requirements in accordance with an agreement approved by the reporting agency. If such person has continued to meet all other requirements for licensure during the period of suspension, reinstatement of the license shall be automatic upon receipt of the notice and payment of any reinstatement fee which the Secretary of State may impose.



§ 43-20A-18. Cease and desist order

(a) The Secretary of State may issue a cease and desist order prohibiting a person from violating the provisions of this chapter by engaging in the practice of immigration assistance without a license issued pursuant to this chapter. Such cease and desist order shall become effective immediately upon signature of the Secretary of State and proper notice pursuant to this chapter.

(b) The violation of any order issued pursuant to subsection (a) of this Code section shall subject such person violating the order to further proceedings before the Secretary of State, and the Secretary of State shall be authorized to impose a civil penalty not to exceed $500.00 for each transaction constituting a violation thereof. Such civil penalty shall be in addition to any other fines and penalties subject to committing a violation pursuant to this subsection. Each day that a person practices in violation of this subsection shall constitute a separate violation.

(c) Nothing in this Code section shall be construed to prohibit the Secretary of State from bringing remedies otherwise available by statute without first seeking a cease and desist order in accordance with the provisions of this Code section.



§ 43-20A-19. Notice of opportunity for hearing

(a) Where the Secretary of State has issued any order to discipline, deny, suspend, or revoke a license of an applicant or person licensed pursuant to this chapter, he or she shall promptly send to the respondent to such order a notice of opportunity for hearing. Before entering an order refusing to issue a license pursuant to this chapter to any person and after the entering of any order for revocation or suspension, the Secretary of State shall promptly send to such person a notice of opportunity for hearing.

(b) Notices of opportunity for hearing shall be served personally by investigators appointed by the Secretary of State, sent by registered or certified mail or statutory overnight delivery, return receipt requested, to the addressee's business mailing address or residential address as shown on the licensee's application, or directed for service to the sheriff of the county where such person resides or is found; and such notice shall state:

(1) The order which has issued or which is proposed to be issued;

(2) The ground for issuing such order or proposed order;

(3) A statement of the right of any party to subpoena witnesses and documentary evidence through the Secretary of State;

(4) That the person to whom such notice is sent will be afforded a hearing in accordance with the Code Sections 50-13-18 and 50-13-41; and

(5) Contested cases shall be heard by the Office of State Administrative Hearings pursuant to Chapter 13 of Title 50.

(c) If the Secretary of State does not receive a request for a hearing within the prescribed time, he or she may permit an order previously entered to remain in effect or may enter a proposed order. If a hearing is requested and conducted as provided in this Code section, the Secretary of State shall issue a written order which shall set forth his or her findings and conclusions of laws with respect to the matters involved.



§ 43-20A-20. Licensee required to notify licensing authority within 10 days of felony conviction

Any individual licensed pursuant to this chapter who is convicted under the laws of this state, the United States, or any other state, territory, or country of a felony shall be required to notify the appropriate licensing authority of the conviction within ten days of the conviction.



§ 43-20A-21. Criminal penalties for violations

Any person who violates any provision of this chapter shall be guilty of a misdemeanor for a first offense and a high and aggravated misdemeanor for a second or subsequent offense committed within five years of a previous conviction for the same offense.






Chapter 21 - Operators of Hotels, Inns, and Roadhouses

Article 1 - Rights, Duties, and Liabilities of Innkeepers

§ 43-21-1. Definitions

As used in this article, the term:

(1) "Guest" means a person who pays a fee to the keeper of an inn for the purpose of entertainment at that inn.

(2) "Inn" means all taverns, hotels, and houses of public general entertainment for guests.



§ 43-21-2. Depositories for hire

Persons entertaining only a few individuals, or simply for the accommodation of travelers, are not innkeepers but are depositories for hire and are bound to ordinary diligence.



§ 43-21-3. Duty of innkeeper to receive guests

An innkeeper who advertises himself as such is bound to receive as guests, so far as he can accommodate them, all persons of good character who desire accommodation and who are willing to comply with his rules.



§ 43-21-3.1. Notice of termination of occupancy by innkeeper

(a) Whenever the keeper of a hotel, apartment hotel, boarding house, inn, or other accommodations furnished on a day-to-day or weekly basis wishes to terminate the occupancy of a guest for reasons other than those described in subsection (b) of this Code section, the keeper shall give notice of such intention to the guest. The period of time to be specified in the notice as to when the occupancy will be declared terminated by the keeper shall be equal to the period of time for which occupancy is paid for by the guest and accepted by the keeper.

(b) The notice requirement of subsection (a) of this Code section shall not apply to a termination of occupancy for cause, such as failure to pay sums due, failure to abide by rules of occupancy, failure to have or maintain reservations, or other action by a guest.



§ 43-21-3.2. Written statement of period of occupancy signed by guest; rights of innkeeper and guest under contract

A written statement prominently setting forth in bold type the time period during which a guest may occupy an assigned room, when separately signed or initialed by the guest, is a valid nonassignable contract. At the expiration of such time period, the guest may be restrained from entering such room and any property of the guest may be removed by the innkeeper to a secure place where the guest may recover his or her property without liability to the innkeeper, except for damages to or loss of such property attributable to its removal. If a guest vacates his or her room prior to the date contained in the written statement, that guest shall not be liable for charges for the time after the room is vacated unless the guest has agreed otherwise before occupying the room.



§ 43-21-4. Innkeeper as depository for hire; rules governing liability

An innkeeper is a depository for hire; however, given the nature of his business, his liability is governed by more stringent rules, as are set out in this article.



§ 43-21-5. Attachment of lien on property of guests or their agents; priorities

The keeper of every inn, boarding house, lodging house, and eating house shall have a lien on all furniture, baggage, wearing apparel, and other property brought into such inn, boarding house, lodging house, or eating house by any guest or patron of the same who has title to such property, or by an agent who has legally acquired possession of such property for the purpose of dealing therewith for the benefit of the owner and in and about the business of the owner, to secure the payment by such guest or patron of all sums due for food, lodging, or other accommodation. The lien shall attach in all cases where a liability has been created without regard to the time of furnishing such food, lodging, or other accommodation and shall be superior to other liens except liens for taxes, liens for purchase money or retention of title of record, special liens of landlords for rent, liens of laborers, and all general liens of which the keeper of such inn, boarding house, lodging house, or eating house had actual notice or constructive notice before the property claimed to be subject was brought into such inn, boarding house, lodging house, or eating house.



§ 43-21-6. Enforcement of lien created by Code Section 43-21-5

For the enforcement of the lien created by Code Section 43-21-5, the keeper of the inn, boarding house, lodging house, or eating house claiming the lien may retain possession of the property against which the lien is claimed. At any time after 30 days after the person creating such debt or obligation has left the inn, boarding house, lodging house, or eating house, if the debt or obligation is still unpaid, the innkeeper may sell at public auction at the office of the inn, boarding house, lodging house, or eating house where such lien is claimed, to the highest bidder for cash, any and all property subject to such lien, without any further process being necessary. The proceeds of such sale shall be applied, first, to the payment of the expense of such sale; second, to the reduction or discharge of the debt or obligation due to the inn, boarding house, lodging house, or eating house; and any surplus remaining shall be held subject to the demand of the person creating such debt or obligation, provided that such sale shall be advertised by written or printed posters at the office of the inn, boarding house, lodging house, or eating house and at the courthouse door of the county in which the inn, boarding house, lodging house, or eating house is located for at least ten days before such sale. The advertisement shall specify the time and place of sale. The keeper of the inn, boarding house, lodging house, or eating house shall give the owner or agent, or both, written notice by registered or certified mail or statutory overnight delivery addressed to him at his last known address at least ten days prior to the sale, notifying him of the time and place of sale and of the amount claimed against him. Any surplus proceeds of the sale, after payment of the amount claimed against such owner or agent and the cost of sale, if not claimed by the owner or agent within 12 months after the sale, shall be turned over to the board of education of the county in which the sale occurred for educational purposes.



§ 43-21-7. Checks or receipts for baggage

(a) A keeper of an inn or other house of public entertainment for travelers shall give receipts or checks for all baggage delivered to such inn or house of entertainment when requested to do so by the guest owning the baggage. Such keeper shall not make any additional charge for receipting for, checking, or keeping such baggage while the owner remains a guest of the house.

(b) Any person who violates this Code section shall be guilty of a misdemeanor.



§ 43-21-8. Liability of innkeeper for stolen goods

An innkeeper shall exercise extraordinary diligence in preserving the property entrusted to his care by his guests, provided that, if the loss of such entrusted property occurs through theft and if the guest has complied with all reasonable rules of the inn, the innkeeper shall be liable as an insurer of the stolen property.



§ 43-21-9. Acts constituting entrustment of property to innkeeper

It shall not be necessary to show actual delivery of property to the innkeeper before such property shall be deemed to have been entrusted to the innkeeper. Depositing goods in a public room set apart for such articles or leaving them in the room of the guest shall be a delivery to the innkeeper. However, if the guest shall deliver his goods to a servant under special charge to him to keep the same, the innkeeper shall not be liable therefor.



§ 43-21-10. Deposit of valuables by guest with innkeeper

The innkeeper may provide a safe or other place of deposit for valuable articles and, by posting a notice thereof, may require guests of the innkeeper to place such valuable articles therein or the innkeeper shall be relieved from responsibility for such articles. For all valuable articles placed by a guest with an innkeeper for safekeeping, the innkeeper shall give a receipt therefor to evidence the fact of such deposit. No guest shall recover from the innkeeper more than $750.00 for loss of valuable articles deposited with the innkeeper for safekeeping unless such guest shall possess a receipt of the innkeeper for the valuable articles claimed to have been lost.



§ 43-21-11. Limitation on liability of innkeeper when valuables deposited with him

(a) No hotel, apartment hotel, or innkeeper shall be responsible in an amount in excess of $1,000.00 for the loss or theft of any valuables, including cash, jewelry, etc., which are contained in a package, box, bag, or other container left with the hotel proprietor or innkeeper to be placed in the safe or other depository of the hotel or inn, provided that the liability of the hotel or innkeeper may be increased to an amount in excess of $1,000.00 by a written contract entered into between the parties providing a greater liability; provided, further, that the contract shall not call for any additional cost to the guest.

(b) A notice containing the provisions of subsection (a) of this Code section shall be posted in a conspicuous place in all rooms of the hotel occupied by guests.



§ 43-21-12. Presumption of failure of innkeeper to exercise extraordinary diligence upon loss of entrusted property; defenses; limitation on liability

In case of loss of property entrusted by a guest to an innkeeper, it will be presumed that the innkeeper failed to exercise extraordinary diligence with regard to such property. Negligence or default by the guest, of which the loss is a consequence, shall be a sufficient defense. The liability of the innkeeper for loss of or injury to personal property placed by any guest under the innkeeper's care, other than valuable articles which must be delivered to the innkeeper to be deposited in a safe or other place of deposit, shall not exceed the sum of $1,000.00, provided that any guest may, at any time before loss, damage, or destruction of the guest's property, notify the innkeeper in writing that the property of the guest exceeds in value the sum of $1,000.00 and shall, upon demand of the innkeeper, furnish the innkeeper a list or schedule of the same, with the value thereof, in which case the innkeeper shall be liable for the full value of such property in case of loss, damage, or destruction because of negligence on the innkeeper's part; provided, further, that the innkeeper shall post a copy of this Code section, printed in distinct type, on the inside of the door of the guest's room. The innkeeper may adopt reasonable regulations for the innkeeper's protection, and the publication of such rules to the innkeeper's guests shall bind them to comply therewith.



§ 43-21-13. Defrauding innkeeper

Any person who, with intent to defraud, shall obtain food, lodging, or other accommodation at any hotel, inn, boarding house, or eating house, except when credit shall be given therefor by express agreement, shall be guilty of a misdemeanor.



§ 43-21-14. Proof of intent to defraud

Proof that food, lodging, or other accommodation was obtained by false pretense or by false or fictitious show or pretense of any baggage or other property, by such person obtaining such food, lodging, or other accommodation; or that such person absconded without paying or offering to pay for such food, lodging, or other accommodation; or that such person gave in payment for such food, lodging, or other accommodation any check or draft made payable at sight, on demand, or on a date not subsequent to the date when the same was drawn, which check or draft payment was refused on presentation; or that such person surreptitiously removed or attempted to remove therefrom his baggage or other property brought with him to such hotel, inn, boarding house, or eating house, without having paid for or having offered to pay for such food, lodging, or other accommodation so furnished him shall be prima-facie evidence of the fraudulent intent mentioned in Code Section 43-21-13. No person shall be convicted under Code Section 43-21-13 where there shall have been an agreement to delay payment for such food, lodging, or other accommodations until a date after such person shall have terminated his relation as a guest at such hotel, inn, boarding house, or eating house.



§ 43-21-15. Posting copies of law as to fraud

It shall be the duty of every hotel keeper, innkeeper, boarding house keeper, and eating house keeper to keep a copy of Code Sections 43-21-13 and 43-21-14 printed in distinct type, posted in the lobby, public waiting room, or that portion of his establishment most frequented by the guests thereof; and no conviction shall be had under this law until it shall be made to appear that such copy was posted, as above provided, in the hotel, inn, boarding house, or eating house, the owner or keeper of which shall claim to have been defrauded, at the time such food, lodging, or other accommodation was obtained.



§ 43-21-16. Charging of excessive rates during 1996 Olympic Games; penalties; automatic repeal

Repealed by Ga. L. 1994, p. 1364, § 1, effective December 31, 1996.






Article 2 - Sanitary Regulations for Hotels and Inns

§ 43-21-30. Bed linens

It shall be the duty of every hotel keeper or innkeeper to furnish clean bed linens, unused by any other person since the last laundering thereof, on all beds assigned to the use of any guest or patron of such inn or hotel.



§ 43-21-31. Screens on doors and windows

It shall be the duty of every hotel keeper or innkeeper to screen properly, with wire, cloth, or gauze, the doors, windows, and other similar openings in the kitchen and dining room of such inn or hotel.



§ 43-21-32. Closets and restrooms

It shall be the duty of every hotel keeper or innkeeper to keep the closets and restrooms used in connection with such inn or hotel in a clean and sanitary condition.



§ 43-21-33. Penalty

Any proprietor, lessee, manager, or agent of an inn or hotel covered by this article who is authorized to control the conditions of such inn or hotel and who violates any provision of this article shall be guilty of a misdemeanor.






Article 3 - Roadhouses and Public Dance Halls

§ 43-21-50. License requirement

(a) Every person, firm, or corporation engaged in the business of operating, outside the corporate limits of any municipality in this state, a roadhouse, public dance hall, or any other similar establishment by whatever name called, where travelers, transient guests, or other persons are or may be lodged, or operating restaurants, cafes, or places where food or drinks, or both, are sold to be consumed at such places, shall, before engaging in such business, apply for and obtain a license from the county commissioners or from the judge of the probate court in the county in which such business is to be carried on.

(b) It shall be unlawful for any person, firm, or corporation to engage in any business described in this Code section without first obtaining a license therefor. Any person violating this Code section shall be guilty of a misdemeanor.



§ 43-21-51. Application for license

(a) Every person, firm, or corporation making application for a license to engage in the business described in Code Section 43-21-50 shall make application to the county commissioners or the judge of the probate court of the county in which such business is to be operated. The application shall contain:

(1) The name and residence of the applicant and the length of his residence within the state;

(2) The address and place for which such license is desired;

(3) The name of the owner of the premises upon which the business licensed is to be located;

(4) A statement that the applicant intends to carry on the business authorized by the license for himself or under his immediate supervision and direction; and

(5) A statement that such applicant is of good moral character and has never been convicted of a felony involving moral turpitude.

(b) The application prescribed in this Code section must be verified by the affidavit of the petitioner made before a notary public or other person duly authorized by law to administer oaths. If it appears from the statement of the applicant, or otherwise, that such applicant has been convicted of a felony involving moral turpitude, the license shall not be granted unless it shall appear to the satisfaction of the county commissioners or the judge of the probate court that the licensed premises will be operated in a lawful manner, in which case such official or officials may, in their discretion, issue such license. Before any such license shall be issued, the governing body of the county shall be satisfied that the statements required by this Code section are true.



§ 43-21-52. Term of licenses; fees; engaging in business under an expired license

Licenses issued under this article shall be renewed annually on or before June 1 of each year or at the date of engaging such business and shall expire on May 31 of each year; and license fees shall be for the full amount of the tax prescribed, regardless of the date such business is begun. Upon the expiration of a license, it shall be unlawful for any person, firm, or corporation to continue such business until a new license for the privilege of engaging in such business is applied for and obtained.



§ 43-21-53. License fee as supplemental to other licenses and taxes

The license fee imposed pursuant to this article shall be in addition to all other licenses and taxes levied by law upon the business taxed.



§ 43-21-54. Revocation of license after conviction for violation of article; barring of issuance of new license after revocation

In addition to any penalty prescribed in this article for a violation of this article the court before whom such person is tried and where a conviction is had shall have the power to revoke the license to operate the establishments licensed under this article; and whenever any person, firm, or corporation has been so convicted, the court, if it shall appear that the premises were being operated in violation of the law with the knowledge, consent, or approval of the owner thereof, shall have the authority to prohibit the issuance of any similar license for such premises to any person for a term of one year after the revocation of the license.



§ 43-21-55. Furnishing list of employees to sheriff; notice of change of ownership

At any time upon request of the sheriff of the county in which such business is carried on, the operator of every establishment named in this article shall furnish the sheriff with a list of all employees who are employed by him in connection with the business; and, in every instance when such an operator goes out of business or there is a change of ownership or management thereof, such operator shall immediately file with the clerk of the county commissioners or with the judge of the probate court of the county in which such business is carried on a notice to this effect, giving the name and address of the purchaser or the new owner or manager thereof.



§ 43-21-56. Registration of guests; maintaining register

Any person or persons occupying any room or rooms in a roadhouse, public dance hall, or any other similar establishment by whatever name called shall register or cause himself to be registered before occupying the same and, if traveling by motor vehicle, shall register at the same time the license plate of such motor vehicle and the manufacturer's name of such motor vehicle; and no person shall write or cause to be written or, if in charge of a register, knowingly permit to be written in any register in any of the establishments enumerated in this Code section, a name or designation other than the true name or names in ordinary use of the person registering or causing himself to be registered therein, or the true name of the manufacturer of such motor vehicle or the correct license plate and number thereof. Every person to whom a license is issued under this article shall provide a permanent register for the purposes set forth in this Code section.



§ 43-21-57. Injunctions

Upon application of any officer or citizen of the county wherein such establishment is located, the superior courts of the state are authorized to enjoin any licensee under this article from further operation of such business upon proof that such licensee has violated this article or upon proof that the licensee has forfeited his license; and the superior courts and the judges thereof shall likewise have authority to and shall enjoin, at the instance of any citizen, any person, firm, or corporation from further operation of such business without first securing the license provided for in this article.



§ 43-21-58. Authority of municipality to adopt provisions of article for establishments located in municipality

The governing body of any municipality shall have the authority to adopt any or all of the provisions of this article for application to any establishment which is located within the limits of such municipality and which, except for its location in such municipality, fits the description of those establishments mentioned in Code Section 43-21-50.



§ 43-21-59. Applicability of article

This article shall not apply to hotels and inns within the definition of Code Sections 43-21-1 and 43-21-2 nor to persons who, incidental to their principal business or occupation, accept from time to time seasonal boarders in their private residences.



§ 43-21-60. Supplemental nature of article

This article shall be supplemental to and not in derogation of any other law pertaining to the licensing and regulating of public dance halls, roadhouses, and similar businesses.



§ 43-21-61. Occupying rooms for immoral purposes

(a) Any man or woman found occupying the same room in any establishment covered by this article for any immoral purpose or any man or woman falsely registering as, or otherwise representing themselves to be, husband and wife in any such establishment shall be guilty of a misdemeanor.

(b) Any operator or keeper of any establishment covered by this article who shall knowingly permit any man or woman to occupy any room in that establishment for any immoral purposes or who shall knowingly permit any man or woman to register falsely as husband and wife in such an establishment shall be guilty of a misdemeanor.

(c) Any person who shall knowingly persuade, induce, or entice, or cause to be persuaded, induced, or enticed, any female person to enter any establishment covered by this article for the purpose of prostitution or debauchery or for any other immoral purpose shall be guilty of a misdemeanor.



§ 43-21-62. Penalty

Unless another penalty is provided in this article or by the laws of this state, any person violating any of the provisions of this article shall be guilty of a misdemeanor.









Chapter 21A - Industrial Hygiene, Health Physics, and Safety Profession Recognition and Title Protection

§ 43-21A-1. Short title

This chapter shall be known and may be cited as the "Industrial Hygiene, Health Physics, and Safety Profession Recognition and Title Protection Act."



§ 43-21A-2. Purpose of chapter

(a) The purpose of this chapter is to provide legal recognition to the professions of industrial hygiene, health physics, and safety, as well as provide assurance to the public that individuals representing themselves as being involved in the professions of industrial hygiene, health physics, and safety have met minimum qualifications, thereby protecting the public health and safety.

(b) This chapter is also enacted for the purposes of:

(1) Prohibiting an individual from representing that the individual is a certified associate industrial hygienist, certified health physicist, certified industrial hygienist, certified safety professional, construction health and safety technician, occupational health and safety technologist, or registered radiation protection technologist unless the individual meets certain qualifications;

(2) Prohibiting a business entity from identifying, representing, or advertising itself as a provider of industrial hygiene, health physics, or safety services furnished by a certified associate industrial hygienist, certified health physicist, certified industrial hygienist, certified safety professional, construction health and safety technician, occupational health and safety technologist, or registered radiation protection technician unless the business entity meets certain qualifications; and

(3) Providing or recognizing certain qualifications for individuals and business entities using certain titles or making certain representations relating to the provision of industrial hygiene, health physics, or safety services.



§ 43-21A-3. Definitions

As used in this chapter, the term:

(1) "Accredited college or university" means a United States college or university that holds accreditation from one of the six regional accrediting bodies or the Distance Education and Training Council which are recognized by the Council on Higher Education and the U.S. Department of Education. A degree must be awarded during the time for which the institutional accreditation was issued. A college or university that is located outside of the United States will be considered on the basis of its accreditation status in the education system that has jurisdiction.

(2) "American Academy of Health Physics" means the nonprofit corporation established to improve the practice and educational standards of the profession of health physics through certification of individuals by the American Board of Health Physics which establishes education, experience, examination, and maintenance requirements for certification and prepares, administers, and grades the certification examinations and issues certification to successful candidates.

(3) "American Board of Industrial Hygiene" means the nonprofit corporation established to improve the practice and educational standards of the profession of industrial hygiene by certifying individuals who meet its education, experience, examination, and maintenance requirements.

(4) "Board of Certified Safety Professionals" means the nonprofit corporation established to improve the practice and educational standards of the profession of safety by certifying individuals who meet its education, experience, examination, and maintenance requirements.

(5) "Certified associate industrial hygienist" means a person who has received the designation "certified associate industrial hygienist" by the American Board of Industrial Hygiene and whose certification has not lapsed or been revoked.

(6) "Certified health physicist" means a person who has received the designation "certified health physicist" by the American Board of Health Physics and whose certification has not lapsed or been revoked.

(7) "Certified industrial hygienist" means a person who has received the designation "certified industrial hygienist" by the American Board of Industrial Hygiene and whose certification has not lapsed or been revoked.

(8) "Certified safety professional" means a person who has been certified by the Board of Certified Safety Professionals and whose certification has not lapsed or been revoked.

(9) "Construction health and safety technician" means a person who, by virtue of education, experience, and examination, is recognized by the American Board of Industrial Hygiene and Board of Certified Safety Professionals Council on Certification of Health, Environmental and Safety Technologists.

(10) "Health physicist" means a person having education or experience equivalent to a baccalaureate or graduate degree from an accredited college or university in health physics, radiation safety, radiation protection, biology, chemistry, engineering, physics, or a closely related physical or biological science who, by virtue of special studies and training, has acquired competence in health physics. Such special studies and training must have been sufficient in such cognate sciences to provide the ability and competency to:

(A) Anticipate and recognize the interactions of radiation with matter and to understand the effects of radiation on animals, people, and the environment;

(B) Evaluate, on the basis of training and experience and with the aid of quantitative measurement techniques, the magnitude of radiological factors in terms of their ability to impair human and environmental health and well-being; and

(C) Prescribe methods to prevent, eliminate, control, or reduce radiation exposure to workers, patients, the public, and the environment.

(11) "Health physics" means that science and art devoted to the anticipation, recognition, evaluation, and control of radioactive material releases and potential radiation hazards in or from the workplace that may cause impaired health and well-being or injury among workers and may also impact the general community and the environment.

(12) "Industrial hygiene" means that science and practice devoted to the anticipation, recognition, evaluation, and control of those environmental factors and stresses arising in or from the workplace that may cause sickness, impaired health and well-being, or significant discomfort among workers and may also impact the general community.

(13) "Industrial hygiene certification organization" means an organization which has been in existence for at least five years and which has been established to improve the practice and educational standards of the profession of industrial hygiene by certifying individuals who meet its education, experience, and examination requirements. The organization shall be accredited by the National Commission of Certifying Agencies, the Council of Engineering and Scientific Specialty Boards, or a nationally recognized accrediting body which uses certification criteria equal to or greater than that of the National Commission of Certifying Agencies or the Council of Engineering and Scientific Specialty Boards. The organization shall maintain criteria at least equivalent to that of the American Board of Industrial Hygiene.

(14) "Industrial hygienist" means a person having a baccalaureate or graduate degree from an accredited college or university in industrial hygiene, biology, chemistry, engineering, physics, or a closely related physical or biological science who, by virtue of special studies and training, has acquired competence in industrial hygiene. Such special studies and training must have been sufficient in such cognate sciences to provide the ability and competency to:

(A) Anticipate and recognize the environmental factors and stresses associated with work and work operations and understand their effects on people and their well-being;

(B) Evaluate, on the basis of training and experience and with the aid of quantitative measurement techniques, the magnitude of these factors and stresses in terms of their ability to impair human health and well-being; and

(C) Prescribe methods to prevent, eliminate, control, or reduce such factors and stresses and their effects.

(15) "National Registry of Radiation Protection Technologists" means the nonprofit corporation established to promote the education and training of radiation protection technologists and, by so doing, to promote and advance the science of health physics and to provide incentives and services to encourage personnel to maintain and expand radiation protection education and training.

(16) "Occupational health and safety technologist" means a person who, by virtue of special studies and training, has acquired proficiency in one or more areas of occupational health and safety recognized by the American Board of Industrial Hygiene and Board of Certified Safety Professionals Council on Certification of Health, Environmental and Safety Technologists.

(17) "Registered radiation protection technologist" means a person who has received the designation "registered radiation protection technologist" from the National Registry of Radiation Protection Technologists, whose registration has not lapsed or been revoked, and who is engaged in providing protection to the radiation worker, the general public, and the environment from the effects of ionizing radiation.

(18) "Safety profession" means the science and art concerned with the preservation of human and material resources through the systematic application of principles drawn from such disciplines as engineering, education, psychology, physiology, enforcement, and management for anticipating, identifying, and evaluating hazardous conditions and practices; developing hazard control designs, methods, procedures, and programs; implementing, administering, and advising others on hazard controls and hazard control programs; and measuring, auditing, and evaluating the effectiveness of hazard controls and hazard control programs.

(19) "Safety profession certification organization" means an organization which has been in existence for at least five years and which has been established to improve the practice and educational standards of the safety profession by certifying individuals who meet its education, experience, and examination requirements. The organization shall be accredited by the National Commission of Certifying Agencies, the Council of Engineering and Scientific Specialty Boards, or a nationally recognized accrediting body which uses certification criteria equal to or greater than that of the National Commission of Certifying Agencies or the Council of Engineering and Scientific Specialty Boards. The organization shall maintain criteria at least equivalent to that of the Board of Certified Safety Professionals.



§ 43-21A-4. Regulation of certain terms and titles

(a) An individual shall meet the requirements and qualifications as set out in this chapter before such individual uses the title or represents himself or herself to the public as a certified associate industrial hygienist, certified health physicist, certified industrial hygienist, certified safety professional, construction health and safety technician, health physicist, industrial hygienist, occupational health and safety technologist, or registered radiation protection technologist.

(b) An individual shall not use the title "certified associate industrial hygienist," the initials "CAIH" or "C.A.I.H.," or any variation of those terms to identify, advertise, or represent, by any means of communication, that the individual provides industrial hygiene services as a certified associate industrial hygienist unless:

(1) The individual is designated as a certified associate industrial hygienist by the American Board of Industrial Hygiene; and

(2) The certified associate industrial hygienist designation has not lapsed or been revoked.

(c) An individual shall not use the title "certified health physicist," the initials "CHP" or "C.H.P.," or any variation of those terms to identify, advertise, or represent, by any means of communication, that the individual provides health physics services as a certified health physicist unless:

(1) The individual is designated as a certified health physicist by the American Board of Health Physics; and

(2) The certified health physics designation has not lapsed or been revoked.

(d) An individual shall not use the title "certified industrial hygienist," the initials "CIH" or "C.I.H.," or any variation of those terms to identify, advertise, or represent, by any means of communication, that the individual provides industrial hygiene services as a certified industrial hygienist unless:

(1) The individual is designated as a certified industrial hygienist by the American Board of Industrial Hygiene; and

(2) The certified industrial hygienist designation has not lapsed or been revoked.

(e) An individual shall not use the title "certified safety professional," the initials "CSP" or "C.S.P.," or any variation of those terms to identify, advertise, or represent, by any means of communication, that the individual provides safety services as a certified safety professional unless:

(1) The individual is designated as a certified safety professional by the Board of Certified Safety Professionals; and

(2) The certified safety professional designation has not lapsed or been revoked.

(f) An individual shall not use the title "construction health and safety technician," the initials "CHST" or "C.H.S.T.," or any variation of those terms to identify, advertise, or represent, by any means of communication, that the individual provides industrial hygiene or safety services as a construction health and safety technician unless:

(1) The individual is designated as a construction health and safety technician by the American Board of Industrial Hygiene and the Board of Certified Safety Professionals Council on Certification of Health, Environmental and Safety Technologists; and

(2) The construction health and safety technician designation has not lapsed or been revoked.

(g) An individual shall not use the title "health physicist," the initials "HP" or "H.P.," or any variation of those terms to identify, advertise, or represent, by any means of communication, that the individual provides health physics services as a health physicist unless the individual meets the definition of health physicist as stated in this chapter.

(h) An individual shall not use the title "industrial hygienist," the initials "IH" or "I.H.," or any variation of those terms to identify, advertise, or represent, by any means of communication, that the individual provides industrial hygiene services as an industrial hygienist unless the individual meets the definition of industrial hygienist as stated in this chapter.

(i) An individual shall not use the title "occupational health and safety technologist," the initials "OHST" or "O.H.S.T.," or any variation of those terms to identify, advertise, or represent, by any means of communication, that the individual provides industrial hygiene or safety services as an occupational health and safety technologist unless:

(1) The individual is designated as an occupational health and safety technologist by the American Board of Industrial Hygiene and the Board of Certified Safety Professionals Council on Certification of Health, Environmental and Safety Technologists; and

(2) The occupational health and safety technologist designation has not lapsed or been revoked.

(j) An individual shall not use the title "registered radiation protection technologist," the initials "RRPT" or "R.R.P.T.," or any variation of those terms to identify, advertise, or represent, by any means of communication, that the individual provides radiation protection services as a registered radiation protection technologist unless:

(1) The individual is designated as a registered radiation protection technologist by the National Registry of Radiation Protection Technologists; and

(2) The registered radiation protection technologist designation has not lapsed or been revoked.



§ 43-21A-5. Identification, advertisement, or representation of business entries as providers of certain services

(a) A business entity shall not identify, advertise, or represent itself as a provider of industrial hygiene services furnished by certified associate industrial hygienists unless the industrial hygiene services are provided by or under the direct supervision of a certified associate industrial hygienist.

(b) A business entity shall not identify, advertise, or represent itself as a provider of health physics services furnished by certified health physicists unless the health physics services are provided by or under the direct supervision of a certified health physicist.

(c) A business entity shall not identify, advertise, or represent itself as a provider of industrial hygiene services furnished by certified industrial hygienists unless the industrial hygiene services are provided by or under the direct supervision of a certified industrial hygienist.

(d) A business entity shall not identify, advertise, or represent itself as a provider of safety services furnished by certified safety professionals unless the safety services are provided by or under the direct supervision of a certified safety professional.

(e) A business entity shall not identify, advertise, or represent itself as a provider of industrial hygiene or safety services furnished by occupational health and safety technologists unless the industrial hygiene or safety services are provided by or under the direct supervision of an occupational health and safety technologist.

(f) A business entity shall not identify, advertise, or represent itself as a provider of radiation protection services furnished by registered radiation protection technologists unless the radiation protection services are provided by or under the direct supervision of a registered radiation protection technologist.

(g) A business entity shall not identify, advertise, or represent itself as a provider of industrial hygiene or safety services furnished by construction health and safety technicians unless the industrial hygiene or safety services are provided by or under the direct supervision of a construction health and safety technician.



§ 43-21A-6. Unfair business practices

It is an unfair business practice for any person to represent himself or herself as a certified associate industrial hygienist, certified health physicist, certified industrial hygienist, certified safety professional, construction health and safety technician, health physicist, industrial hygienist, occupational health and safety technologist, or registered radiation protection technologist unless he or she complies with the requirements of this chapter.



§ 43-21A-7. State or local government regulation of the practice of industrial hygiene, health physics, and safety

No entity of state or local government shall by rule or otherwise prohibit or restrict the practice of industrial hygiene, health physics, or safety by any qualified individual who complies with the provisions established by or pursuant to this chapter, except when authorized by state statute to regulate a specific activity that may include the practice of industrial hygiene, health physics, or safety.



§ 43-21A-8. Exceptions

This chapter does not apply to:

(1) A person employed as an apprentice under the supervision of a certified associate industrial hygienist, certified health physicist, certified industrial hygienist, certified safety professional, construction health and safety technician, occupational health and safety technologist, or registered radiation protection technologist;

(2) A student studying industrial hygiene, health physics, or safety engaging in supervised activities related to industrial hygiene, health physics, or safety;

(3) Any person legally regulated in this state under any other licensing Act or regulation and engaging in the activities permitted under his or her license, provided he or she does not represent himself or herself to the public as a certified associate industrial hygienist, certified health physicist, certified industrial hygienist, certified safety professional, construction health and safety technician, health physicist, industrial hygienist, occupational health and safety technologist, or registered radiation protection technologist; and

(4) Individuals practicing within the scope of the meaning of industrial hygiene, health physics, or safety so long as the individual does not use the title or initials of or represent themselves to the public as a certified associate industrial hygienist, certified health physicist, certified industrial hygienist, certified safety professional, construction health and safety technician, health physicist, industrial hygienist, occupational health and safety technologist, or registered radiation protection technologist.



§ 43-21A-9. Unauthorized use of certification mark

No person shall mislead or deceive anyone by the unauthorized use of any industrial hygiene, health physics, or safety certification mark that has been awarded by the U.S. Patent and Trademark Office.



§ 43-21A-10. Penalties

Any person who violates this chapter shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine not exceeding $1,000.00.






Chapter 22 - Junk Dealers

§ 43-22-1. Definitions

As used in this chapter, the term:

(1) "Junk" means any used article of commerce which is composed principally of iron, steel, brass, copper, zinc, or their alloys, or any other base metals and which is commonly bought for the purpose of resale or refabrication, or both.

(2) "Junk dealer" means any person, firm, or corporation or officer, agent, or employee of any person, firm, or corporation who engages in the purchase of junk for the purpose of resale or refabrication, or both.



§ 43-22-2. Registration with judge of probate court

No person, firm, or corporation or employee of any person, firm, or corporation shall engage in the business of purchasing junk in any county of this state without first registering his name with the judge of the probate court of the county in which he intends to engage in such business, the name to be entered upon a book in the judge's office, to be known as the junk dealers' book, and paying to the judge the registration fee as provided in Code Section 43-22-3.



§ 43-22-3. Registration fee

The registration fee provided for in Code Section 43-22-2 shall be $1.00, which shall be paid to the judge of the probate court at the time of registration by each person, firm, or corporation and by the individual agent and employee of any person, firm, or corporation engaged in the business of purchasing junk in such county. After the initial payment, a registration fee of $1.00 shall be paid annually by each junk dealer. All fees paid to the judge of the probate court under this chapter shall be and remain the property of the judge of the probate court, and the judge of the probate court shall issue to the person making such payment a proper receipt therefor.



§ 43-22-4. Written consent to enter another's property

It shall be unlawful for any person, firm, or corporation or officer thereof or agent or employee of such person, firm, or corporation who is engaged in business as a junk dealer to enter upon the lands of another person, without the written consent of the owner or tenant in possession of such land, for the purpose of buying junk, or soliciting for the purpose of buying junk, or, after entering upon such land, to purchase or offer to purchase junk in any manner whatsoever.



§ 43-22-5. Penalty

Any person, firm, or corporation or officer, agent, or employee thereof who violates any provision of this chapter shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than $50.00 nor more than $100.00, or imprisonment not to exceed six months, or both.






Chapter 22A - Lactation Consultant Practice

§ 43-22A-1. Short title

This chapter shall be known and may be cited as the "Georgia Lactation Consultant Practice Act."



§ 43-22A-2. Purpose of chapter; legislative findings

The General Assembly acknowledges that the application of specific knowledge and skills relating to breastfeeding is important to the health of mothers and babies and acknowledges further that the rendering of sound lactation care and services in hospitals, physician practices, private homes, and other settings requires trained and competent professionals. It is declared, therefore, to be the purpose of this chapter to protect the health, safety, and welfare of the public by providing for the licensure and regulation of the activities of persons engaged in lactation care and services.



§ 43-22A-3. Definitions

As used in this chapter, the term:

(1) "Advisory group" means the group appointed pursuant to Code Section 43-22A-4.

(2) "Applicant" means any person seeking a license under this chapter.

(3) "International Board Certified Lactation Consultant (IBCLC)" means a person who holds current certification from the International Board of Lactation Consultant Examiners (IBLCE) after demonstrating the appropriate education, knowledge, and experience necessary for independent clinical practice.

(4) "International Board of Lactation Consultant Examiners (IBLCE)" means the international organization that certifies IBCLCs and is independently accredited by the National Commission of Certifying Agencies.

(5) "Lactation care and services" means the clinical application of scientific principles and a multidisciplinary body of evidence for evaluation, problem identification, treatment, education, and consultation to childbearing families regarding lactation care and services. Lactation care and services shall include, but not be limited to:

(A) Lactation assessment through the systematic collection of subjective and objective data;

(B) Analysis of data and creation of a lactation care plan;

(C) Implementation of a lactation care plan with demonstration and instruction to parents and communication to the primary health care provider;

(D) Evaluation of outcomes;

(E) Provision of lactation education to parents and health care providers; and

(F) The recommendation and use of assistive devices.

(6) "Lactation consultant" means:

(A) A person duly licensed under this chapter to practice lactation care and services; or

(B) A health care professional duly licensed pursuant to such health care professional's licensing requirements to perform lactation care and services who is also an IBCLC in good standing with the IBLCE, or its successor organization; provided, however, that such health care professional shall not be deemed to be licensed under this chapter nor be entitled to use the title "licensed lactation consultant" or "licensed L.C." without having met the requirements of Code Section 43-22A-7.

(7) "License" means a license to practice as a lactation consultant pursuant to this chapter.

(8) "Office" means the office of the Secretary of State.

(9) "Practice"' means rendering or offering to render any lactation care and services to any individual, family, or group of individuals.

(10) "Secretary" means the Secretary of State or his or her designee.



§ 43-22A-4. Lactation Consultant Advisory Group; membership

(a) There is created within the office a Lactation Consultant Advisory Group which shall consist of five members.

(b) The Secretary shall appoint all members of the advisory group. The advisory group shall consist of persons familiar with the practice of lactation care and services to provide the Secretary with expertise and assistance in carrying out his or her duties pursuant to this chapter.

(c) The Secretary shall appoint members of the advisory group to serve for terms of four years. The Secretary shall appoint four members who are lactation consultants in this state and one member who is a consumer.

(d) Members shall serve without compensation.

(e) Members may serve consecutive terms at the will of the Secretary. Any vacancy shall be filled in the same manner as the regular appointments. The Secretary may remove members of the advisory group for incompetence, neglect of duty, unprofessional conduct, conviction of any felony, failure to meet the qualifications of this chapter, or committing any act prohibited by this chapter.



§ 43-22A-5. Duties of advisory group

(a) The advisory group shall meet at least once per year or as otherwise called by the Secretary.

(b) The Secretary shall consult with the advisory group prior to setting or changing fees as provided for in this chapter.

(c) The advisory group may facilitate the development of materials that the Secretary may utilize to educate the public concerning lactation consultant licensure, the benefits of lactation care and services, and utilization of lactation care and services by individuals and in facilities or institutional settings.

(d) The advisory group may act as a facilitator of state-wide dissemination of information between lactation consultants, the International Board of Lactation Consultant Examiners or its successor organization, and the Secretary.

(e) The advisory group shall provide analysis of disciplinary actions taken, appeals and denials, and revocation of licenses at least once per year.

(f) The Secretary shall seek the advice of the advisory group for issues related to lactation care and services.



§ 43-22A-6. Application; license

The Secretary may grant, upon application and payment of proper fees, a license without examination to a person who, at the time of application, either:

(1) Holds a valid license to practice lactation care and services issued by another state, political territory, or jurisdiction acceptable to the Secretary if, in the Secretary's opinion, the requirements for that license are substantially equal to or greater than the requirements of this chapter; or

(2) Presents evidence satisfactory to the Secretary that the applicant is an IBCLC in good standing with the IBLCE, or its successor organization.



§ 43-22A-7. Requirements for application for licensure

Except as provided in paragraph (4) of this Code section, each applicant for a license as a lactation consultant shall be at least 18 years of age, shall have submitted a completed application upon a form and in such manner as the Secretary prescribes, accompanied by applicable fees, and shall be in compliance with the following requirements:

(1) Meeting the international education and clinical standards established for IBCLCs by the IBLCE, or its successor organization;

(2) Providing proof of successful completion of the IBLCE examination or the examination of any successor organization;

(3) Having satisfactory results from a criminal background check report conducted by the Georgia Crime Information Center and the Federal Bureau of Investigation, as determined by the Secretary. Application for a license under this Code section shall constitute express consent and authorization for the Secretary to perform a criminal background check. Each applicant who submits an application to the Secretary for licensure agrees to provide the Secretary with any and all information necessary to run a criminal background check, including, but not limited to, classifiable sets of fingerprints. The applicant shall be responsible for all fees associated with the performance of such background check; and

(4) Completing such other requirements as may be prescribed by the Secretary.



§ 43-22A-8. Notification to applicant of acceptance or rejection

After evaluation of an application and other evidence submitted, the Secretary shall notify each applicant that the application and evidence submitted are satisfactory and accepted or unsatisfactory and rejected. If rejected, the notice shall state the reasons for the rejection.



§ 43-22A-9. License as property; display; address changes; renewal; inactive status

(a) A license issued by the Secretary is the property of the Secretary and must be surrendered on demand.

(b) The licensee shall display the license in an appropriate and public manner.

(c) The licensee shall inform the Secretary of any change of address.

(d) The license shall be renewed biennially if the licensee is not in violation of this chapter at the time of application for renewal and if the applicant fulfills current requirements of continuing education as established by the Secretary.

(e) Each person licensed under this chapter is responsible for renewing his or her license before the expiration date.

(f) Under procedures and conditions established by the Secretary, a licensee may request that his or her license be declared inactive. The licensee may apply for active status at any time, and upon meeting the conditions set by the Secretary, such license shall be declared active.



§ 43-22A-10. Sanction

The Secretary, in consultation with the advisory group, may impose on a licensed lactation consultant any sanction authorized under subsection (c) of Code Section 43-22A-12 upon a finding of any conduct specified in subsection (a) of Code Section 43-22A-12.



§ 43-22A-11. Use of title "licensed lactation consultant" or "licensed L.C."

On and after July 1, 2018, no person without a license as a lactation consultant issued pursuant to this chapter shall use the title "licensed lactation consultant" or "licensed L.C." or practice lactation care and services, provided that this chapter shall not prohibit any practice of lactation care and services that is exempt pursuant to the provisions set forth in Code Section 43-22A-13.



§ 43-22A-12. Licensing authority of Secretary; investigations; fines

(a) The Secretary may revoke, suspend, deny, or refuse to issue or renew a license; place a licensee on probation; or issue a letter of admonition upon proof that the licensee or applicant:

(1) Has procured or attempted to procure a license by fraud, deceit, misrepresentation, misleading omission, or material misstatement of fact;

(2) Has been convicted of a felony or of any crime involving moral turpitude as provided under state law;

(3) Has willfully or negligently acted in a manner inconsistent with the health or safety of persons under such licensee's care;

(4) Has had a license to practice a business or profession suspended or revoked or has otherwise been subject to discipline related to such licensee's practice of a business or profession in any other jurisdiction;

(5) Has committed a fraudulent act that materially affects the fitness of the licensee or applicant to practice a business or profession;

(6) Excessively or habitually uses alcohol or drugs, provided that the Secretary shall not discipline a licensee under this paragraph if such licensee is enrolled in a substance abuse program approved by the office; or

(7) Has a physical or mental disability that renders such licensee incapable of safely administering lactation care and services.

(b) The Secretary is authorized to conduct investigations into allegations of conduct described in subsection (a) of this Code section.

(c) In addition to revoking, suspending, denying, or refusing to renew a license, the Secretary may fine a licensee found to have violated any provision of this chapter or any rule adopted by the Secretary under this chapter not less than $100.00 nor more than $500.00 for each violation.

(d) The provisions of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," shall be applicable to the Secretary and the provisions of this chapter.



§ 43-22A-13. Compliance with state and federal regulations

Nothing in this chapter shall be construed to affect or prevent:

(1) Persons licensed to practice the professions of dentistry, medicine, osteopathy, chiropractic, nursing, physician assistant, or dietetics from engaging in the practice of lactation care and services when incidental to the practice of their profession, except such persons shall not use the title "licensed lactation consultant" or "licensed L.C.";

(2) Doulas and perinatal and childbirth educators from performing education functions consistent with the accepted standards of their respective occupations, except such persons shall not use the title "licensed lactation consultant" or "licensed L.C." or designate themselves by any other term or title which implies that such person has the clinical skills and education comparable to a licensed lactation consultant;

(3) The practice of lactation care and services by students, interns, or persons preparing for the practice of lactation care and services under the qualified supervision of a lactation consultant or any licensed professional listed in paragraph (1) of this Code section;

(4) Employees of the United States government or any bureau, division, or agency thereof from engaging in the practice of lactation care and services within the discharge of the employees' official duties so long as such employees are performing their duties within the recognized confines of a federal installation regardless of whether jurisdiction is solely federal or concurrent;

(5) Employees of a department, agency, or division of state, county, or local government from engaging in the practice of lactation care and services within the discharge of the employees' official duties, including, but not limited to, peer counselors working within the Special Supplemental Nutrition Program for Women, Infants, and Children;

(6) Individual volunteers from providing lactation care and services, provided that:

(A) Such volunteers shall not use the title "licensed lactation consultant" or "licensed L.C.," shall not state that they are licensed to practice lactation care and services, and shall not designate themselves by any other term or title which implies that such volunteers have the clinical skills and education comparable to a licensed lactation consultant;

(B) Their volunteer service is performed without fee or other form of compensation, monetary or otherwise, from the individuals or groups served; and

(C) Such volunteers receive no form of compensation, monetary or otherwise, except for administrative expenses, such as mileage;

(7) A nonresident IBCLC from practicing lactation care and services in this state for five days without licensure or up to 30 days with licensure from another state if the requirements for licensure in such other state are substantially equal to the requirements contained in this chapter; or

(8) Other health care related professionals from seeking licensure for their professions.






Chapter 23 - Landscape Architects

§ 43-23-1. Definitions

As used in this chapter the term:

(1) "Board" means the Georgia Board of Landscape Architects.

(2) "Landscape architect" means a person who is licensed pursuant to this chapter to practice or teach landscape architecture.

(3) "Landscape architecture" means the performance of professional services, including, but not limited to, consultation, investigation, planning, design, preparation of drawings and specifications, and responsible supervision, all in connection with the preservation or determination of proper land uses, natural land features, esthetics, planting plans, the shaping of land to produce the best functional and esthetic effect, and grading plans with determination of drainage. This term shall also include the consideration of environmental problems involving land areas, as such problems relate to the public health, safety, and welfare.



§ 43-23-2. Creation of board; members

(a) The Georgia Board of Landscape Architects is created and shall be under the jurisdiction of the Secretary of State and the division director. The board shall be composed of five members, each of whom shall be appointed by the Governor. Four of the five members shall be licensed landscape architects who shall be residents of this state and actively engaged in the practice of landscape architecture. The fifth member of the board shall be a resident of this state and shall have no connection whatsoever with the practice of landscape architecture. The four members of the board in office on July 1, 1993, shall serve the remainder of their terms of office, as provided by the law under which each was appointed. The additional member to be added to the board in 1993 shall be appointed for an initial term of four years. Upon the expiration of each member's term of office, a successor shall be appointed for a term of four years, and all succeeding appointments made under this subsection shall be for four-year terms.

(b) Members of the board shall serve until their successors are appointed and qualified. Vacancies on the board shall be filled by appointment of the Governor and, in the same manner as provided in subsection (a) of this Code section, for the unexpired term of the member creating such vacancy.

(c) The board shall select from its members a chairman.

(d) The board may do all things necessary and convenient for its own government and for carrying into effect the provisions of this chapter and may promulgate necessary rules and regulations to carry out the provisions of this chapter, not otherwise inconsistent with this chapter, including regulations governing the professional conduct of persons licensed by the board. The board shall be authorized to meet as often as necessary in order to conduct its business, but in no event shall the board meet less than twice during every calendar year.

(e) Each member of the board shall be reimbursed as provided for in subsection (f) of Code Section 43-1-2.



§ 43-23-3. Seal

The board shall adopt a seal, which may be either an engraved or an ink stamped seal, with the words "Board of Landscape Architects, State of Georgia" or such other device as the board may desire included thereon, by which it shall authenticate the acts of the board.



§ 43-23-4. Power of board to regulate issuance of licenses, to revoke or suspend licenses, and to censure licensees

The board shall have the full power to regulate the issuance of licenses, to revoke or suspend licenses issued under this chapter, and to censure licensees.



§ 43-23-5. License requirement for persons engaged in landscape architecture; enjoining unauthorized use of title or term "landscape architect."

(a) No person shall perform or offer, attempt, or agree to perform any act which would constitute the practice of landscape architecture, as defined in paragraph (3) of Code Section 43-23-1, whether as a part of a transaction or as an entire transaction, unless such person has received a license as a landscape architect pursuant to this chapter.

(b) The commission of a single act by a person required to be licensed under this chapter and who is not licensed shall constitute a violation of this chapter.

(c) Notwithstanding any provisions for criminal liability, any person who, without possessing a valid unsuspended, unrevoked license as provided in this chapter, uses the title or term "landscape architect" in any sign, card, listing, advertisement, or in any other manner that would imply or indicate that he is a landscape architect as defined in this chapter may be enjoined from using such title or term in such manner.



§ 43-23-6. Application for licenses

Any person desiring to act as a landscape architect must file an application for a license with the board. The application shall be in such form and detail as the board shall prescribe.



§ 43-23-7. Qualifications of applicants; examinations

(a) Each applicant for initial licensure as a landscape architect shall:

(1) Be at least 18 years of age;

(2) Hold a Bachelor of Landscape Architecture degree or a Bachelor of Science degree in landscape architecture from a college or school of landscape architecture, environmental design, or its equivalent approved by the board; and

(3) (A) Have at least 18 months of training in the actual practice of landscape architecture as may be approved by the board, provided that at least one year of such actual practice shall be subsequent to receiving such undergraduate degree; or

(B) Have earned a postgraduate degree in landscape architecture from a college or school of landscape architecture or environmental design approved by the board.

(b) Persons who, on July 1, 1993, held licenses as landscape architects issued under the laws of this state shall not be required to obtain additional licenses under this chapter but shall otherwise be subject to all applicable provisions of this chapter, including those pertaining to renewal of such license; and such licensee shall be considered licensed for all purposes under this chapter and subject to the provisions hereof.

(c) The applicant for initial licensure must have passed a written examination generally covering the matters confronting landscape architects, provided that persons holding a Bachelor of Landscape Architecture degree or a Bachelor of Science of Landscape Architecture degree in landscape architecture from approved colleges or schools of landscape architecture, environmental design, or their equivalent shall be permitted to take such examination upon furnishing proof of completion of the 18 months' experience requirement or the educational equivalent and proof of their graduation to the board. The examination shall cover such matters as are reasonably calculated to test the knowledge and skill of the applicant in the field of landscape architecture. Failure to pass the examination shall be grounds for denial of a license without a further hearing.



§ 43-23-7.1. Continuing education requirement

(a) The board shall be authorized to require persons holding a license under this chapter to complete board approved continuing education of six hours per year. The board shall be authorized to approve courses offered by institutions of higher learning, specialty societies, or professional organizations.

(b) The board shall be authorized to waive the continuing education requirement in cases of hardship, disability, or illness or under such other circumstances as the board deems appropriate.

(c) The board shall be authorized to promulgate rules and regulations to implement and ensure compliance with the requirements of this Code section.



§ 43-23-8. Examination fee; issuance of licenses; biennial renewal of licenses; renewal fee; effect of nonpayment of check submitted as license fee

(a) Every applicant for licensure as a landscape architect shall submit with his or her application for such licensure a fee in an amount established by the board. If the applicant successfully passes the examination and is otherwise qualified for licensure as a landscape architect, the board shall thereafter, upon payment of a license fee to be determined by the board, issue a license to the applicant, which shall be valid for up to two years and shall be renewable biennially. All licenses shall expire on the renewal date established by the division director. The biennial license renewal fees shall be an amount established by the board.

(b) Any check presented to the board as a fee for either an original or renewal license which is returned unpaid shall be cause for revocation or denial of the license.



§ 43-23-9. Reciprocity

The board may certify an applicant for registration without examination if such applicant is legally registered as a landscape architect in any state, country, or political entity whose requirements for registration are substantially equivalent to the requirements provided in this chapter and which state, country, or political entity extends the same privilege of reciprocity to landscape architects registered in this state. Such application shall be accompanied by the same licensing fee as required of other landscape architects, provided that such fee shall be returned if the license is not granted.



§ 43-23-10. Temporary licenses

Any landscape architect who is duly registered in any other state or country may be issued a temporary license as a landscape architect for a stipulated site and project within this state, provided that such person:

(1) Requests a temporary license on a form provided by the board;

(2) Presents evidence satisfactory to the board that he is competent to practice landscape architecture as the term is defined in this state;

(3) Has attained the age of 18 years; and

(4) Pays a fee to be determined by the board for such temporary license.



§ 43-23-11. Form of licenses and certificates; seal on certificates; delivery of license to licensee; display of certificate

(a) The board shall prescribe the form of licenses issued under this chapter. The license of each landscape architect shall be delivered or mailed to the landscape architect.

(b) The board shall provide certificates to each licensed landscape architect. The board shall prescribe the form of certificates issued. The certificate shall have placed thereon the seal of the board. The certificate of each landscape architect shall be delivered or mailed to the landscape architect. It shall be the duty of the landscape architect to display his certificate conspicuously in his place of business.



§ 43-23-12. Investigations; censure of licensees; revocation or suspension of licenses

The board may, upon its own motion, and shall, upon the complaint in writing of any person, initiate investigations into the actions of any licensed landscape architect and shall have the power to censure the licensee or to revoke or suspend any license issued under this chapter whenever the board concludes that the licensee has violated any provision of this chapter or whenever the board has determined that the licensee:

(1) Has obtained a license by false or fraudulent representations;

(2) Has impersonated another landscape architect or former landscape architect with the same or similar name, or is practicing under an assumed or misleading name, to include practicing under a partnership, limited liability company, or corporate name in which any person who is not a landscape architect is named;

(3) Has aided or abetted an unlicensed person in the practice of landscape architecture;

(4) Has been convicted of a felony or other crime involving moral turpitude;

(5) Has, in the practice of landscape architecture, been guilty of fraud, deceit, negligence, or incompetence;

(6) Has affixed his or her signature to plans, drawings, specifications, or other instruments of service which have not been prepared by him or her or under his or her immediate and responsible direction or has permitted his or her name to be used for the purpose of assisting any person who is not a landscape architect to evade the provisions of this chapter; or

(7) Has violated the provisions of subsection (a) of Code Section 43-1-19.



§ 43-23-13. Applicability of the "Georgia Administrative Procedure Act."

Any action taken by the board with respect to any license issued under this chapter shall be in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 43-23-14. Practice of landscape architecture by partnerships, limited liability companies, and corporations; restricted use of term; advertising

Any partnership, firm, limited liability company, or corporation may engage in the practice of landscape architecture, as defined in this chapter, provided that any service which constitutes the practice of landscape architecture shall be supervised by a duly licensed landscape architect who shall be responsible for the services furnished by the partnership, firm, limited liability company, or corporation which would otherwise fall within the purview of this chapter. In no event shall the other members of the partnership, limited liability company, firm, or corporation be designated or described as landscape architects if they are not so licensed; and the term landscape architect or any abbreviation thereof or any other designation which conveys the meaning of landscape architect shall not appear in any partnership, firm, limited liability company, or corporate name in which any person is identified who is in fact not a licensed landscape architect. Upon approval of the board, any partnership, limited liability company, firm, or corporation may operate branch offices in this state to provide landscape architectural services, provided that each branch office has a resident landscape architect licensed under this chapter. All classified directory listings, advertisements, signs, and broadcast commercials, except letterheads and business cards, of corporations, firms, limited liability companies, or partnerships offering landscape architectural services shall include the name and license number of a duly licensed landscape architect providing such services.



§ 43-23-15. Injunctions

Whenever, in the judgment of the board, any person has engaged in any acts or practices which constitute or will constitute a violation of this chapter, the Attorney General may bring an action in the name of the state to abate and temporarily and permanently enjoin such acts and practices and to enforce compliance with this chapter. The board shall not be required to give bond in any such action.



§ 43-23-16. Applicability of chapter to qualified registered architects and professional engineers

Nothing in this chapter shall be construed as excluding a qualified registered architect or professional engineer from such landscape architectural practice as may be incidental to the practice of his profession or as excluding a landscape architect registered under this chapter from such architectural or engineering practice as may be incidental to the practice of landscape architecture.



§ 43-23-17. Exceptions to operation of chapter; restricted use of term

(a) Except as otherwise provided in this chapter, this chapter shall not apply to:

(1) A contractor engaging in the business of or acting in the capacity of a contractor or landscape contractor in this state, provided that he or she is the prime contractor for the installation of his or her design. A contractor or landscape contractor may not perform design services without also performing the installation of said design;

(2) Any person whose services are offered solely as a gardener or nurseryman;

(3) Any person qualified by training or experience or by both training and experience whose services are offered solely as a municipal, regional, or urban planner; or

(4) Any person employed by a state agency, county, or municipality who engages in the business of or acts in the capacity of a landscape architect, insofar as such acts are performed in the course of employment with the respective governmental entity on lands owned by the jurisdiction by which employed.

(b) None of the persons mentioned in subsection (a) of this Code section shall use the title "landscape architect" without complying with this chapter.



§ 43-23-18. Practicing landscape architecture or representing oneself as or acting as a landscape architect without a license

Any person who shall practice the profession of landscape architecture or represent himself as a landscape architect or act as such, as defined in this chapter, without first obtaining a license to do so as provided in this chapter, or when such license is revoked, shall be guilty of a misdemeanor.



§ 43-23-19. Penalty

Any person who violates any provision of this chapter shall be guilty of a misdemeanor.



§ 43-23-20. Termination

Repealed by Ga. L. 1992, p. 3137, § 18, effective July 1, 1992.






Chapter 24 - Librarians

§ 43-24-1. Definitions

As used in this chapter, the term:

(1) "Board" means the State Board for the Certification of Librarians.

(2) "Librarian" means a person with specialized training as identified in this chapter and in the administrative rules and regulations applicable to this chapter and possessing the necessary training and qualifications to plan, organize, communicate, and administer successfully the use of the library's materials and services.

(3) "Library" means an organization providing services and informational materials in a variety of formatting, including, but not limited to, books, films, tapes, microforms, and periodicals and having no fewer than 3,000 items which have been selected, acquired, and organized for dissemination.



§ 43-24-2. Creation of board; members

(a) The State Board for the Certification of Librarians is created, to consist of six persons as follows:

(1) Three librarians certified under this chapter, including one public librarian, one special librarian, and one other currently practicing librarian, and one person who shall be a trustee of a public library;

(2) A member to be appointed from the public at large who shall have no connection whatsoever with the library profession; and

(3) The director of public library services of the Board of Regents of the University System of Georgia.

(b) The members referred to in paragraphs (1) and (2) of subsection (a) of this Code section shall be appointed by the Governor and shall be confirmed by the Senate.

(c) The terms of the five members appointed pursuant to paragraphs (1) and (2) of subsection (a) of this Code section shall be five years. The term of the director of public library services of the Board of Regents of the University System of Georgia shall be coextensive with the term of office of this position.

(d) Members of the board shall be reimbursed as provided for in subsection (f) of Code Section 43-1-2.

(e) If there is a vacancy on the board, the Governor shall appoint a member to serve the unexpired term.



§ 43-24-3. Division director as secretary of board

The same jurisdiction, duties, powers, and authority which the division director has with reference to other professional licensing boards is conferred upon that director with respect to the board.



§ 43-24-4. Employment of certified librarians by state operated libraries; withholding public funds from noncomplying libraries

Any public library serving a political subdivision or subdivisions having a population of over 5,000 according to the United States decennial census of 1970 or any future such census and every library operated by the state or its authority, including libraries of institutions of higher learning, shall not employ in the position of librarian a person who does not hold a librarian's certificate issued by the board. No public funds shall be paid to any library failing to comply with this chapter, provided that nothing in this chapter shall apply to law libraries of counties and municipalities, to libraries of public elementary and high schools, or to libraries of the University System of Georgia.



§ 43-24-5. Certification of librarians by board

The board shall have authority to establish grades of certificates for librarians, to prescribe and hold examinations, to require submission of credentials to establish the qualifications of those seeking certificates as librarians, and to issue certificates of librarianship to qualified persons in accordance with such rules and regulations as it may prescribe.



§ 43-24-6. Application for certificate; fees; biennial renewal; duplicate certificate

(a) All applicants for a librarian's certificate shall file an application with the division director, accompanied by a fee which shall be set by the board.

(b) Each certificate issued shall be renewable biennially.

(c) Any certified librarian requesting a duplicate certificate shall be charged a fee as shall be set by the board.



§ 43-24-7. Continuing education requirements

(a) The board shall be authorized to require persons holding a certificate under this chapter to complete board approved continuing education of not less than ten hours biennially as a condition of certificate renewal. The board shall be authorized to approve programs offered by professional associations, educational institutions, government agencies, and bibliographic utilities, and others as it deems appropriate.

(b) The board shall be authorized to waive the continuing education requirement in cases of hardship, disability, or illness or under such other circumstances as the board deems appropriate.

(c) The board shall be authorized to promulgate rules and regulations to implement and ensure compliance with the requirements of this Code section.

(d) The board shall have the authority to appoint a committee or committees composed of certified librarians, as it deems appropriate, to administer, implement, and otherwise carry out the provisions of this chapter relating to continuing education.






Chapter 24A - Massage Therapy Practice

§ 43-24A-1. Short title

This chapter shall be known and may be cited as the "Georgia Massage Therapy Practice Act."



§ 43-24A-2. Legislative findings and intent

The General Assembly acknowledges that the practice of massage therapy affects the public health, safety, and welfare. Massage therapists must have a knowledge of anatomy and physiology and an understanding of the relationship between the structure and function of the tissue being treated and the total function of the body. Massage is therapeutic and regulations are necessary to protect the public from unqualified practitioners. It is in the interest of the public to set standards of qualifications, education, training, and experience for those who seek to practice massage therapy; to promote high standards of professional performance for those licensed to practice massage therapy; and to protect the public from unprofessional conduct by persons licensed to practice massage therapy.



§ 43-24A-3. Definitions

As used in this chapter, the term:

(1) "Advertise" means, but is not limited to, the issuing of or causing to be distributed any card, sign, or other device or causing or permitting any sign or marking on or in any building or structure, or in any newspaper, magazine, or directory, or announcement on radio, or announcement or display on television, computer network, or electronic or telephonic medium.

(2) "Applicant" means any person seeking a license under this chapter.

(3) "Board" means the Georgia Board of Massage Therapy established by this chapter.

(4) "Board recognized massage program" means an educational program which meets the standards for training and curriculum as set out by the board in its rules which are consistent with the Nonpublic Postsecondary Education Commission as provided in Code Section 20-3-250.4.

(4.1) "Entity" means the owner or operator of a business where massage therapy for compensation is performed.

(5) "License" means a valid and current certificate of registration issued by the board.

(6) "Licensee" means any person holding a license.

(7) "Massage therapist" means a person who administers massage or massage therapy for compensation.

(8) "Massage therapy" means the application of a system of structured touch, pressure, movement, and holding to the soft tissue of the body in which the primary intent is to enhance or restore health and well-being. The term includes complementary methods, including without limitation the external application of water, superficial heat, superficial cold, lubricants, salt scrubs, or other topical preparations and the use of commercially available electromechanical devices which do not require the use of transcutaneous electrodes and which mimic or enhance the actions possible by the hands; the term also includes determining whether massage therapy is appropriate or contraindicated, or whether referral to another health care provider is appropriate. Massage therapy shall not include the use of ultrasound, fluidotherapy, laser, and other methods of deep thermal modalities.

(9) "Person" means a natural person only.

(10) "Provisionally permitted massage therapist" means a person issued a provisional permit under this chapter.



§ 43-24A-4. The Georgia Board of Massage Therapy; creation; members; terms; reimbursement

(a) There is created the Georgia Board of Massage Therapy which shall consist of five members. The board shall be assigned to the Secretary of State's office for administrative purposes and shall be under the jurisdiction of the division director and shall operate in accordance with and pursuant to the provisions of Chapter 1 of this title, as applicable.

(b) The Governor shall appoint, subject to confirmation by the Senate, all members of the board for initial terms of office beginning July 1, 2005. The Governor shall appoint two initial members of the board to serve for terms of two years and three initial members of the board, including the public member, to serve for terms of four years. After the initial terms specified in this subsection, members of the board shall take office on the first day of July immediately following the expired term of that office and shall serve for a term of four years and until their successors are appointed and qualified. Any person appointed to the board when the Senate is not in session may serve on the board without Senate confirmation until the Senate acts on that appointment. No member shall serve on the board for more than two full consecutive terms. Any vacancy due to death, resignation, removal, or otherwise shall be filled for the remainder of the unexpired term in the same manner as regular appointments.

(c) All members of the board shall be reimbursed as provided for in subsection (f) of Code Section 43-1-2.

(d) An appointee to the board shall qualify by taking an oath of office within 15 days from the date of his or her appointment. On presentation of the oath, the Secretary of State shall issue a commission to each appointee as evidence of his or her authority to act as a member of the board.



§ 43-24A-5. Qualifications of board members; removal

(a) (1) There shall be four professional members of the board who shall:

(A) Be citizens of the United States and residents of this state for at least three years prior to the date of appointment;

(B) Have been engaged in massage therapy practice for compensation for at least five years immediately preceding their appointment; and

(C) Be eligible for licensure under this chapter. Effective July 1, 2006, and thereafter, all professional members of the board shall be licensed under this chapter.

(2) No more than one professional member of the board may be an owner of or affiliated with any massage school.

(b) There shall be one consumer member of the board who shall be appointed by the Governor from the public at large, shall be a citizen of the United States and resident of this state, and shall be a person to whom neither this state nor any other state or jurisdiction or organization has ever issued a certificate, registration, license, or permit to engage in the practice of massage therapy nor be an owner of or affiliated with any massage school.

(c) The Governor, after notice and opportunity for hearing, may remove any member of the board for incompetence, neglect of duty, unprofessional conduct, conviction of a felony, failure to meet the qualifications of this chapter, or committing any act prohibited by this chapter.



§ 43-24A-6. Meetings of the board; officers and committees

The board shall meet at least once each year at a time fixed by the board. At its annual meeting, the board shall elect from its members a chairperson, vice chairperson, and any other officers as deemed necessary who shall hold office for a term of one year. Additionally, the board may appoint such committees as it considers necessary to fulfill its duties. In addition to its annual meeting, the board may hold additional meetings at the call of the chairperson or at the request of any two members of the board or as approved by the division director.



§ 43-24A-7. Powers of the board

(a) The board shall have the power to:

(1) Examine and determine the qualifications and fitness of applicants for licenses to practice massage therapy in this state;

(2) Issue, renew, refuse to renew, deny, suspend, or revoke licenses to practice massage therapy in this state or otherwise discipline licensed massage therapists;

(3) Conduct investigations for the purpose of discovering violations of this chapter or grounds for disciplining persons or entities acting in violation of this chapter;

(4) Hold hearings on all matters properly brought before the board and, in conjunction therewith, to administer oaths, receive evidence, make the necessary determinations, and enter orders consistent with the findings. The board may designate one or more of its members as its hearing officer;

(5) Adopt, revise, and enforce rules concerning advertising by licensees including, but not limited to, rules to prohibit false, misleading, or deceptive practices;

(6) Adopt an official seal; and

(7) Bring proceedings to the courts for the enforcement of this chapter or any rules and regulations promulgated pursuant to this chapter.

(b) In addition to the enumerated powers in subsection (a) of this Code section, the board has the authority to conduct its business pursuant to the provisions of Code Section 43-1-19 which is incorporated herein and made a part of this chapter by specific reference.



§ 43-24A-8. Licensure of massage therapists; application and requirements

(a) No person may practice massage therapy in this state who is not a licensed massage therapist or the holder of a valid provisional permit issued by the division director pursuant to this chapter.

(b) Any applicant for a license as a massage therapist must submit a completed application upon a form and in such manner as the board prescribes, accompanied by applicable fees, and evidence satisfactory to the board that:

(1) The applicant is at least 18 years of age;

(2) The applicant has a high school diploma or its recognized equivalent;

(3) The applicant is a citizen of the United States or a permanent resident of the United States;

(4) The applicant is of good moral character. For purposes of this paragraph, "good moral character" means professional integrity and a lack of any conviction for acts involving moral turpitude where the underlying conduct relates to the applicant's fitness to practice massage therapy;

(5) The applicant has satisfactory results from a fingerprint record check report conducted by the Georgia Crime Information Center and the Federal Bureau of Investigation, as determined by the board. Application for a license under this Code section shall constitute express consent and authorization for the board or its representative to perform a criminal background check. Each applicant who submits an application to the board for licensure by examination agrees to provide the board with any and all information necessary to run a criminal background check, including, but not limited to, classifiable sets of fingerprints. The applicant shall be responsible for all fees associated with the performance of such background check;

(6) The applicant has completed successfully a board recognized educational program consisting of a minimum of 500 hours of course and clinical work; and

(7) The applicant has passed satisfactorily the National Certification Examination for Therapeutic Massage and Bodywork, an equivalent test approved by the board, or an examination administered by another state or jurisdiction whose license requirements meet or exceed those of this state.



§ 43-24A-9. Provisional permits

(a) A provisional permit to practice as a provisionally permitted massage therapist shall, upon proper application, be issued for a six-month period to an applicant who meets the following criteria:

(1) Holds a valid license as a massage therapist in another state;

(2) Is not a resident of this state as confirmed in a secure and verifiable document, as defined in Code Section 50-36-2;

(3) Has not had a license or permit to practice as a massage therapist voided, revoked, suspended, or annulled by this state or another state; and

(4) Has not been convicted of a felony in the courts of this state, any other state, territory, or country, or in the courts of the United States, including, but not limited to, a plea of nolo contendere entered to such charge or the affording of first offender treatment to any such charge.

(b) A provisional permit shall require the applicant to work under the supervision of a licensed massage therapist. If an applicant has met the requirements of subsection (a) of this Code section and submits the applicable license fee, the applicant shall be granted a provisional permit to practice in this state. Upon receipt of such application and fee, a provisional permit shall be administratively issued.

(c) A provisional permit may be voided if the board determines that the person holding such permit no longer meets one or more of the criteria set forth in subsection (a) of this Code section.

(d) A provisional permit issued pursuant to subsection (a) of this Code section shall have the same force and effect as a permanent license until the time of its expiration.

(e) A provisional permit issued pursuant to subsection (a) of this Code section shall expire on the same date as a license issued under this chapter to a holder of a provisional permit who has passed the examination pursuant to Code Section 43-24A-8.



§ 43-24A-10. Applications under oath

The board may require that all applications be made under oath.



§ 43-24A-11. Licensing examinations

(a) Examinations shall be administered to qualified applicants at least twice each calendar year.

(b) Applicants may obtain their examination scores in accordance with such rules and regulations as the board may establish.



§ 43-24A-12. License by reciprocity

Reserved. Repealed by Ga. L. 2008, p. 1112, § 16, effective July 1, 2008.



§ 43-24A-13. License by endorsement

Any applicant for a license by endorsement as a massage therapist must submit a completed application upon a form and in such manner as the board prescribes, accompanied by applicable fees, and evidence satisfactory to the board that:

(1) The applicant is at least 18 years of age;

(2) The applicant is of good moral character. For purposes of this paragraph, "good moral character" means professional integrity and a lack of any conviction for acts involving moral turpitude where the underlying conduct relates to the applicant's fitness to practice massage therapy;

(3) The applicant has satisfactory results from a fingerprint record check report conducted by the Georgia Crime Information Center and the Federal Bureau of Investigation, as determined by the board. Application for a license under this Code section shall constitute express consent and authorization for the board or its representative to perform a criminal background check. Each applicant who submits an application to the board for licensure by endorsement agrees to provide the board with any and all information necessary to run a criminal background check, including, but not limited to, classifiable sets of fingerprints. The applicant shall be responsible for all fees associated with the performance of such background check; and

(4) The applicant is currently licensed as a massage therapist in another jurisdiction, state, or territory of the United States or foreign country which requires standards for licensure considered by the board to be equivalent to the requirements for licensure under this chapter.



§ 43-24A-14. Display of the license certificate; expiration and renewal of licenses; change of address; inactive status

(a) The licensee shall display the license certificate or a photocopy thereof in an appropriate and public manner at each location at which he or she practices.

(b) All licenses shall expire biennially unless renewed. All applications for renewal of a license shall be filed with the division director prior to the expiration date, accompanied by the biennial renewal fee prescribed by the board and certifying that all current requirements of continuing education as determined by the board have been fulfilled. The board shall provide for penalty fees for late registration. The failure to renew a license by the end of an established penalty period shall have the same effect as a revocation of said license, subject to reinstatement only after application and payment of the prescribed reinstatement fee within the time period established by the division director, provided that the applicant meets such requirements as the board may establish by rule.

(c) The licensee shall inform the board of any change of address within 30 days.

(d) Each person licensed under this chapter is responsible for renewing his or her license before the expiration date.

(e) Under procedures and conditions established by the board, a licensee may request that his or her license be declared inactive. The licensee may apply for active status at any time and upon meeting the conditions set forth by the board shall be declared active.



§ 43-24A-15. Unlawful acts

(a) It shall be a violation of this chapter for any person or entity to advertise massage therapy services or to advertise the offering of massage therapy services unless such services are provided by a person who holds a valid license under this chapter.

(b) It shall be a violation of this chapter for any person to advertise:

(1) As a massage therapist unless the person holds a valid license under this chapter in the classification so advertised; or

(2) Massage therapy services combined with escort or dating services or adult entertainment.

(c) It shall be a violation of this chapter for a person or entity, or the employees, agents, or representatives of such person or entity, to practice massage therapy or to use in connection with such person's or entity's name or business activity the terms "massage," "massage therapy," "massage therapist," "massage practitioner," or the letters "M.T.," "L.M.T.," or any other words, letters, abbreviations, or insignia indicating or implying directly or indirectly that massage therapy is provided or supplied unless such massage therapy is provided by a massage therapist licensed and practicing in accordance with this chapter.

(d) It shall be a violation of this chapter for any entity to:

(1) Advertise the offering of massage therapy services combined with escort or dating services or adult entertainment; or

(2) Employ unlicensed massage therapists to perform massage therapy.

(e) It shall be a violation of this chapter for any person to practice massage therapy without holding a current or provisional license as a massage therapist in accordance with subsection (a) of Code Section 43-24A-8.

(f) It shall be a violation of this chapter for any person or entity, or the employees, agents, or representatives of such person or entity, to render or offer massage therapy services for compensation unless such massage therapy is provided by a licensed massage therapist.



§ 43-24A-16. Practice of massage therapy without a license; injunctions

The practice of massage therapy is declared to be an activity affecting the public interest and involving the health, safety, and welfare of the public. Such practice by a person who is not licensed to practice in this state is declared to be a public nuisance, harmful to the public health, safety, and welfare. Any citizen of this state, the board, or the appropriate prosecuting attorney where such practice is carried on by such unlicensed person may, on behalf of the public, bring an action to restrain and enjoin such unlicensed practice in the superior court of the county where such unlicensed person resides or works. It shall not be necessary in order to obtain an injunction under this Code section to allege or prove that there is no adequate remedy at law or to allege or prove any special injury.



§ 43-24A-17. Disciplinary action

(a) The board may take any one or more of the following actions against a person or entity found by the board to have committed a violation of this chapter:

(1) Reprimand or place the licensee on probation;

(2) Revoke or suspend the license or deny the issuance or renewal of a license;

(3) Impose an administrative fine not to exceed $500.00 for each violation; and

(4) Assess costs against the violator for expenses relating to the investigation and administrative action.

(b) The board may assess collection costs and interest for the collection of fines imposed under this chapter against any person or entity that fails to pay a fine as directed by the board.



§ 43-24A-18. Administrative procedures

Proceedings under this chapter shall be governed by Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 43-24A-19. Exceptions

Nothing in this chapter shall be construed to affect, restrict, or prevent the practice, services, or activities of:

(1) A person licensed, registered, or certified under any other chapter or article under Title 43 while engaged in the professional or trade practices properly conducted under authority of such other licensing laws, provided that such person shall not use the title of massage therapist;

(2) A person pursuing a course of study leading to a degree or certificate as a massage therapist in an educational program recognized by the board, if such person is designated by title indicating student status and is fulfilling uncompensated work experiences required for the attainment of the degree or certificate;

(3) A nonresident person rendering massage therapy up to 60 days during a 12 month period for treatment of a temporary sojourner only, provided that such nonresident massage therapist holds a license, registration, or certification from another state, jurisdiction, or country if the requirements as determined by the board for licensure are substantially equal to the requirements contained in this chapter or provided that such nonresident massage therapist is currently nationally certified in therapeutic massage and bodywork;

(4) A person duly licensed, registered, or certified in another jurisdiction, state, territory, or a foreign country when incidentally in this state to provide service as part of an emergency response team working in conjunction with disaster relief officials or as part of a charity event with which he or she comes into the state;

(5) A person who restricts his or her practice to the manipulation of the soft tissue of the human body to hands, feet, or ears who does not have the client disrobe and does not hold himself or herself out as a massage therapist;

(6) A person who uses touch, words, and directed movement to deepen awareness of existing patterns of movement in the body as well as to suggest new possibilities of movement while engaged within the scope of practice of a profession with established standards and ethics, provided that his or her services are not designated or implied to be massage or massage therapy;

(7) A person who uses touch and movement education to effect change in the structure of the body while engaged in the practice of structural integration, provided that he or she is a member of, or whose training would qualify for membership in, the International Association of Structural Integrators and provided that his or her services are not designated or implied to be massage or massage therapy;

(8) A person who uses touch to affect the energy systems, polarity, acupoints, or Qi meridians, also known as channels of energy, of the human body while engaged within the scope of practice of a profession with established standards and ethics, provided that his or her services are not designated or implied to be massage or massage therapy; or

(9) A person who was engaged in massage therapy practice prior to July 1, 2005; provided, however, the prohibition of subsection (c) of Code Section 43-24A-15 shall apply to such a person on and after July 1, 2007.



§ 43-24A-20. Continuing education requirements

The board shall establish continuing education requirements not to exceed 25 hours per biennium. The board shall by rule establish criteria for the approval of continuing education programs or courses. The programs or courses approved by the board may include correspondence courses that meet the criteria for continuing education courses.



§ 43-24A-21. Proceedings for a restraining order, injunction, or writ of mandamus

As cumulative to any other remedy or criminal prosecution, the board may file a proceeding in the name of the state seeking issuance of a restraining order, injunction, or writ of mandamus against any person who is or has been violating any of the provisions of this chapter or the lawful rules or orders of the board.



§ 43-24A-22. Local regulation

(a) This chapter shall not be construed to prohibit a county or municipality from enacting any regulation of persons not licensed pursuant to this chapter. Any place of business where massage therapy for compensation is performed shall also be subject to regulation by local governing authorities.

(b) No provision of any ordinance enacted by a municipality, county, or other jurisdiction that relates to the practice of massage therapy or requires licensure of a massage therapist may be enforced against a person who is issued a license by the board under this chapter.



§ 43-24A-23. Taxation as a health care activity

Notwithstanding any provision of law to the contrary, the act of a duly licensed massage therapist in performing a massage shall be deemed to be the act of a health care professional and shall not be subject to the collection of any form of state or local taxation regulations not also imposed on other professional health care activities.



§ 43-24A-24. Fines and punishments for violations

(a) Any person who acts in violation of Code Section 43-24A-15, upon conviction thereof, shall be punished as provided in this Code section.

(b) Each act of unlawful practice under this Code section shall constitute a distinct and separate offense.

(c) Upon being convicted a first time under this Code section, such person or entity shall be guilty of and shall be punished as for a misdemeanor for each offense. Upon being convicted a second time under this Code section, such person or entity shall be guilty of and shall be punished as for a misdemeanor of a high and aggravated nature. Upon being convicted a third or subsequent time under this Code section, such person or entity shall be guilty of a felony and shall be punished by a fine of not more than $25,000.00 for each offense, imprisonment for not less than one nor more than five years, or both.






Chapter 25 - Operators of Motor Vehicle Racetracks

§ 43-25-1. "Motor vehicle" defined

As used in this chapter, the term "motor vehicle," shall not be construed to include any motorcycle or other two-wheeled, self-propelled vehicle, nor shall it be construed to include any motor vehicle weighing less than 500 pounds.



§ 43-25-2. Requirement of license for persons conducting motor vehicle races

It shall be unlawful for any person, firm, or corporation to operate or conduct any motor vehicle race on any permanent racetrack or other place where such races are to be held unless there shall first be obtained a license to operate or conduct such races from the Safety Fire Commissioner.



§ 43-25-3. Application for license; fee

Application for a license to operate or conduct a racetrack or other place for the holding of motor vehicle races or exhibitions shall be made in writing to the Safety Fire Commissioner on a form prescribed by or furnished by the Safety Fire Commissioner. The application form shall require a full and complete address of the track or other place desired to be licensed, the name and address of the licensee, and the name and address of the promoter of such race or exhibition and shall contain such further information as the Safety Fire Commissioner may require in order to comply with Code Section 43-25-4. Such application shall be accompanied by a nonrefundable fee of $150.00.



§ 43-25-4. Compliance with Safety Fire Commissioner's regulations; insurance or bond

No license for operating or conducting a motor vehicle racetrack shall be issued by the Safety Fire Commissioner until the applicant has complied with the rules and regulations of the Safety Fire Commissioner pursuant to Code Section 43-25-8 and has a valid public liability insurance policy with minimum limits of $1 million per accident and $100,000.00 per person per accident, or $1 million combined single limit, or in lieu thereof a valid public liability bond in like amount. The policy or bond shall be designed to provide coverage for the protection of the licensee from any legal liability arising out of bodily injury, including death, to any member of the general public, resulting from any racing event. The insurance policy or bond shall not be designed to provide coverage for bodily injuries or death of drivers of motor vehicles which are engaged in any race, any pit area personnel, or any person who is involved in the conduct of a race. The policy or bond shall be written by a company which is licensed to do business in this state or which is considered to be acceptable by the Safety Fire Commissioner.



§ 43-25-5. Cancellation of insurance or bonds

No insurance policy or bond may be canceled for any reason unless and until the Safety Fire Commissioner has received notice by certified or registered letter, return receipt requested, that the policy or bond is going to be canceled effective on a date at least 14 days from the date such notice is received by the Safety Fire Commissioner.



§ 43-25-6. Duration of licenses

All licenses granted by the Safety Fire Commissioner pursuant to this chapter shall expire December 31 of each year.



§ 43-25-7. Suspension or revocation of licenses

The Safety Fire Commissioner is authorized to suspend or revoke the license of any person who operates or conducts motor vehicle races or exhibitions without complying with this chapter.



§ 43-25-8. Promulgation of rules and regulations by Safety Fire Commissioner

The Safety Fire Commissioner is authorized and directed to create and promulgate rules and regulations which are to be designed to prevent injury and loss of life to spectators while they are observing and viewing motor vehicles engaged in contests of speed or endurance. Such rules and regulations shall provide for certificates of occupancy; periodic inspections by fire inspectors and other experts; corrections of deficiencies in racetrack facilities; standards for grandstands; guardrails; spectator areas; nonspectator areas; flagmen; track surfaces; fences; ambulance service; access highways or roads; fire extinguishers and other fire suppression equipment and personnel; plans for fire evacuation; accident reporting; damage reporting; storage of flammable and combustible liquids; restricted areas; concession areas; and such other areas of coverage as, in the opinion of the Safety Fire Commissioner, are deemed necessary.



§ 43-25-9. Reports of damage to guardrails, posts, or other safety devices

The owner or lessee of any real property upon which exists a motor vehicle racetrack or other place subject to this chapter shall inform the Safety Fire Commissioner within ten days of any damage caused to any guardrail, post, or other device which has for its purpose the prevention of injury or loss of life to spectators at the racetrack or other place. Until any such damage is repaired and the repairs are approved by fire inspectors, there shall be no racing or endurance event permitted on such racetrack or other place.



§ 43-25-10. Penalty

Any person who violates any provision of this chapter shall be guilty of a misdemeanor of a high and aggravated nature.






Chapter 25A - Music Therapy

§ 43-25A-1. Definitions

As used in this chapter, the term:

(1) "Advisory group" means the Music Therapy Advisory Group.

(2) "Board certified music therapist" means an individual who has completed the education and clinical training requirements established by the American Music Therapy Association, has passed the Certification Board for Music Therapists certification examination or transitioned into board certification, and remains actively certified by the Certification Board for Music Therapists.

(3) "Music therapist" means a person licensed to practice music therapy pursuant to this chapter.

(4) "Music therapy" means the clinical and evidence based use of music interventions to accomplish individualized goals within a therapeutic relationship through an individualized music therapy treatment plan for the client that identifies the goals, objectives, and potential strategies of the music therapy services appropriate for the client using music therapy interventions, which may include music improvisation, receptive music listening, song writing, lyric discussion, music and imagery, music performance, learning through music, and movement to music. This term may include:

(A) Accepting referrals for music therapy services from physicians, psychologists, speech-language pathologists, occupational therapists, physical therapists, audiologists, or other medical, developmental, or mental health professionals; education professionals; family members; clients; or caregivers. Before providing music therapy services to a client for a medical, developmental, or mental health condition, the licensee shall collaborate, as applicable, with the client's physician, psychologist, or mental health professional to review the client's diagnosis, treatment needs, and treatment plan. During the provision of music therapy services to a client for a medical, developmental, or mental health condition, the licensee shall collaborate, as applicable, with the client's speech-language pathologist, occupational therapist, physical therapist, audiologist, or other medical or developmental professional to review the client's diagnosis, treatment needs, and treatment plan;

(B) Conducting a music therapy assessment of a client to collect systematic, comprehensive, and accurate information necessary to determine the appropriate type of music therapy services to provide for the client;

(C) Developing an individualized music therapy treatment plan for the client;

(D) Carrying out an individualized music therapy treatment plan that is consistent with any other medical, developmental, mental health, or educational services being provided to the client;

(E) Evaluating the client's response to music therapy and the individualized music therapy treatment plan and suggesting modifications, as appropriate;

(F) Developing a plan for determining when the provision of music therapy services is no longer needed in collaboration with the client, any physician, or other provider of health care or education of the client, any appropriate member of the family of the client, and any other appropriate person upon whom the client relies for support;

(G) Minimizing any barriers so that the client may receive music therapy services in the least restrictive environment; and

(H) Collaborating with and educating the client and the family or caregiver of the client or any other appropriate person about the needs of the client that are being addressed in music therapy and the manner in which the music therapy addresses those needs.

(5) "Office" means the office of the Secretary of State.

(6) "Secretary" means the Secretary of State or his or her designee.



§ 43-25A-2. Creation of Music Therapy Advisory Group; membership; terms; service

(a) There is created within the office of the Secretary of State a Music Therapy Advisory Group which shall consist of five members.

(b) The Secretary shall appoint all members of the advisory group. The advisory group shall consist of persons familiar with the practice of music therapy to provide the Secretary with expertise and assistance in carrying out his or her duties pursuant to this chapter.

(c) The Secretary shall appoint members of the advisory group to serve for terms of four years. The Secretary shall appoint three members who practice as music therapists in this state; one member who is a licensed health care provider who is not a music therapist; and one member who is a consumer.

(d) Members shall serve without compensation.

(e) Members may serve consecutive terms at the will of the Secretary. Any vacancy shall be filled in the same manner as the regular appointments.



§ 43-25A-3. Meetings; public education; consultation

(a) The advisory group shall meet at least once per year or as otherwise called by the Secretary.

(b) The Secretary shall consult with the advisory group prior to setting or changing fees in this chapter.

(c) The advisory group may facilitate the development of materials that the Secretary may utilize to educate the public concerning music therapist licensure, the benefits of music therapy, and utilization of music therapy by individuals and in facilities or institutional settings.

(d) The advisory group may act as a facilitator of state-wide dissemination of information between music therapists, the American Music Therapy Association or any successor organization, the Certification Board for Music Therapists or any successor organization, and the Secretary.

(e) The advisory group shall provide analysis of disciplinary actions taken, appeals and denials, or revocation of licenses at least once per year.

(f) The Secretary shall seek the advice of the advisory group for issues related to music therapy.



§ 43-25A-4. Use of title "music therapist."

After January 1, 2014, no person without a license as a music therapist shall use the title "music therapist" or similar title, or perform the duties of a music therapist, provided that this chapter shall not prohibit any practice of music therapy that is an integral part of a program of study for students enrolled in an accredited music therapy program. Nothing in this Code section shall be construed as preventing or restricting the practice, services, or activities of any profession including occupational therapists, speech-language pathologists, physical therapists, or audiologists that may also use music in the scope of their practice.



§ 43-25A-5. Application for music therapy license

The Secretary shall issue a license to an applicant for a music therapy license when such applicant has completed and submitted an application upon a form and in such manner as the Secretary prescribes, accompanied by applicable fees, and evidence satisfactory to the Secretary that:

(1) The applicant is at least 18 years of age;

(2) The applicant holds a bachelor's degree or higher in music therapy, or its equivalent, from a program approved by the American Music Therapy Association or any successor organization within an accredited college or university;

(3) The applicant successfully completes a minimum of 1,200 hours of clinical training, with at least 180 hours in preinternship experiences and at least 900 hours in internship experiences, provided that the internship shall be approved by an academic institution, the American Music Therapy Association or any successor organization, or both;

(4) The applicant is in good standing based on a review of the applicant's music therapy licensure history in other jurisdictions, including a review of any alleged misconduct or neglect in the practice of music therapy on the part of the applicant;

(5) The applicant provides proof of passing the examination for board certification offered by the Certification Board for Music Therapists or any successor organization or provides proof of being transitioned into board certification, and provides proof that the applicant is currently a board certified music therapist; and

(6) The applicant has satisfactory results from a fingerprint record check report conducted by the Georgia Crime Information Center and the Federal Bureau of Investigation, as determined by the Secretary. Application for a license under this Code section shall constitute express consent and authorization for the Secretary or his or her representative to perform a criminal background check. Each applicant who submits an application to the Secretary for licensure by examination agrees to provide the Secretary with any and all information necessary to run a criminal background check, including, but not limited to, classifiable sets of fingerprints. The applicant shall be responsible for all fees associated with the performance of such background check.



§ 43-25A-6. Biennial renewal of license; address changes; failure to renew; inactive status of license

(a) Every license issued under this chapter shall be renewed biennially. A license shall be renewed upon payment of a renewal fee if the applicant is not in violation of any of the terms of this chapter at the time of application for renewal. The following shall also be required for license renewal:

(1) Proof of maintenance of the applicant's Certification Board for Music Therapists credentials; and

(2) Proof of completion of a minimum of 40 hours of continuing education in a program approved by the Certification Board of Music Therapists or any successor organization and any other continuing education requirements established by the Secretary.

(b) A licensee shall inform the Secretary of any changes to his or her address. Each licensee shall be responsible for timely renewal of his or her license.

(c) Failure to renew a license shall result in forfeiture of the license. Licenses that have been forfeited may be restored within one year of the expiration date upon payment of renewal and restoration fees. Failure to restore a forfeited license within one year of the date of its expiration shall result in the automatic termination of the license, and the Secretary may require the individual to reapply for licensure as a new applicant.

(d) Upon written request of a licensee, the Secretary may place an active license on an inactive status subject to an inactive status fee established by the Secretary. The licensee, upon request and payment of the inactive license fee, may continue on inactive status for a period up to two years. An inactive license may be reactivated at any time by making a written request to the Secretary and by fulfilling requirements established by the Secretary.



§ 43-25A-7. Limited waiver of examination

The Secretary shall waive the examination requirement for an applicant until January 1, 2014, who is:

(1) Certified as a music therapist and in good standing with the Certification Board for Music Therapists; or

(2) Designated as a registered music therapist, certified music therapist, or advanced certified music therapist and in good standing with the National Music Therapy Registry.



§ 43-25A-8. Authority of Secretary of State to investigate and act upon conduct

(a) The Secretary may revoke, suspend, deny, or refuse to issue or renew a license; place a licensee on probation; or issue a letter of admonition upon proof that the licensee:

(1) Has procured or attempted to procure a license by fraud, deceit, misrepresentation, misleading omission, or material misstatement of fact;

(2) Has been convicted of a felony as provided under state law;

(3) Has willfully or negligently acted in a manner inconsistent with the health or safety of persons under the individual's care;

(4) Has had a license to practice music therapy suspended or revoked or has otherwise been subject to discipline related to the individual's practice of music therapy in any other jurisdiction;

(5) Has committed a fraudulent insurance act;

(6) Excessively or habitually uses alcohol or drugs, provided that the Secretary shall not discipline an individual under this paragraph if the individual is enrolled in a substance abuse program approved by the office; or

(7) Has a physical or mental disability that renders the individual incapable of safely administering music therapy services.

(b) The Secretary is authorized to conduct investigations into allegations of conduct described in subsection (a) of this Code section.

(c) In addition to suspension, revocation, denial, or refusal to renew a license, the Secretary shall fine a person found to have violated any provision of this chapter or any rule adopted by the Secretary under this chapter not less than $100.00 nor more than $1,000.00 for each violation.

(d) The provisions of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," shall be applicable to the Secretary of State and the provisions of this chapter.






Chapter 26 - Nurses

Article 1 - Georgia Registered Professional Nurse Practice Act

§ 43-26-1. Short title

This article shall be known and may be cited as the "Georgia Registered Professional Nurse Practice Act."



§ 43-26-2. Legislative intent

The purpose of this article is to protect, promote, and preserve the public health, safety, and welfare through legislative regulation and control of registered professional nursing education and practice. This article ensures that any person practicing or offering to practice nursing or using the title registered professional nurse, as defined in this article, within the State of Georgia, shall be licensed as provided in this article.



§ 43-26-3. Definitions

As used in this article, the term:

(1) "Advanced nursing practice" means practice by a registered professional nurse who meets those educational, practice, certification requirements, or any combination of such requirements, as specified by the board and includes certified nurse midwives, nurse practitioners, certified registered nurse anesthetists, clinical nurse specialists in psychiatric/mental health, and others recognized by the board.

(1.1) "Advanced practice registered nurse" means a registered professional nurse licensed under this chapter who is recognized by the board as having met the requirements established by the board to engage in advanced nursing practice and who holds a master's degree or other graduate degree from an approved nursing education program and national board certification in his or her area of specialty, or a person who was recognized as an advanced practice registered nurse by the board on or before June 30, 2006. This paragraph shall not be construed to require a certified registered nurse anesthetist who graduated from an approved nurse anesthetist educational program prior to January 1, 1999, to hold a master's degree or other graduate degree.

(1.2) "Approved nursing education program" located in this state means a nursing education program approved by the board as meeting criteria established by the board. An "approved nursing education program" located outside this state means a nursing education program that the board has determined to meet criteria similar to and not less stringent than criteria established by the board for nursing education programs located in this state. In order to be approved by the board, a nursing education program must be one that is offered by:

(A) A unit of the University System of Georgia accredited by the Commission on Colleges of the Southern Association of Colleges and Schools;

(B) An institution of the Technical College System of Georgia accredited by the Commission on Colleges of the Southern Association of Colleges and Schools;

(C) A postsecondary institution of higher education that is accredited by a regional accrediting agency recognized by the United States Department of Education; or

(D) A postsecondary institution of higher education that is not accredited in accordance with subparagraph (C) of this paragraph, but whose curriculum has been determined by the board to meet criteria similar to and not less stringent than criteria established by the board for other approved nursing education programs.

(2) "Board" means the Georgia Board of Nursing created in Code Section 43-26-4.

(3) "Consumer member" means a United States citizen and Georgia resident who is knowledgeable about consumer health concerns, does not derive that person's primary livelihood from the practice of nursing, and shall neither be, nor ever have been, a health care provider or enrolled in any health related educational program.

(4) "License" means a current document, issued by the board, permitting a person to practice nursing as a registered professional nurse or a licensed undergraduate nurse.

(5) "Licensure" means the bestowing of a current license by the board permitting a person to practice nursing as a registered professional nurse or a licensed undergraduate nurse.

(6) "Practice nursing" or "practice of nursing" means to perform for compensation or the performance for compensation of any act in the care and counsel of the ill, injured, or infirm, and in the promotion and maintenance of health with individuals, groups, or both throughout the life span. It requires substantial specialized knowledge of the humanities, natural sciences, social sciences, and nursing theory as a basis for assessment, nursing diagnosis, planning, intervention, and evaluation. It includes, but is not limited to, provision of nursing care; administration, supervision, evaluation, or any combination thereof, of nursing practice; teaching; counseling; the administration of medications and treatments as prescribed by a physician practicing medicine in accordance with Article 2 of Chapter 34 of this title, or a dentist practicing dentistry in accordance with Chapter 11 of this title, or a podiatrist practicing podiatry in accordance with Chapter 35 of this title.

(7) "Practice nursing as a licensed undergraduate nurse" means to practice nursing by performing for compensation selected acts in the care of the ill, injured, or infirm under the direction of a registered professional nurse, a physician practicing medicine in accordance with Article 2 of Chapter 34 of this title, a dentist practicing dentistry in accordance with Chapter 11 of this title, or a podiatrist practicing podiatry in accordance with Chapter 35 of this title.

(8) "Practice nursing as a registered professional nurse" means to practice nursing by performing for compensation any of the following:

(A) Assessing the health status of individuals, groups, or both throughout the life span;

(B) Establishing a nursing diagnosis;

(C) Establishing nursing goals to meet identified health care needs;

(D) Planning, implementing, and evaluating nursing care;

(E) Providing for safe and effective nursing care rendered directly or indirectly;

(F) Managing and supervising the practice of nursing;

(G) Collaborating with other members of the health care team in the management of care;

(H) Teaching the theory and practice of nursing;

(I) Administering, ordering, and dispensing medications, diagnostic studies, and medical treatments authorized by protocol, when such acts are authorized by other general laws and such acts are in conformity with those laws;

(J) Administering medications and treatments as prescribed by a physician practicing medicine in accordance with Article 2 of Chapter 34 of this title, a dentist practicing dentistry in accordance with Chapter 11 of this title, or a podiatrist practicing podiatry in accordance with Chapter 35 of this title; or

(K) Performing any other nursing act in the care and counsel of the ill, injured, or infirm, and in the promotion and maintenance of health with individuals, groups, or both throughout the life span.

(9) "Registered professional nurse" means a person who is authorized by a license issued under this article to practice nursing as a registered professional nurse.



§ 43-26-4. Georgia Board of Nursing; membership; meetings; officers

(a) The Georgia Board of Nursing existing immediately prior to July 1, 2014, is continued in existence and shall be constituted as provided in this Code section. Those persons serving as members of the board immediately prior to July 1, 2014, shall continue to serve out their respective terms of office and until their successors are appointed. Members shall serve three-year terms and until their successors are duly appointed and qualified. No member shall be appointed to more than two consecutive full terms, and for purposes of this limitation, an appointment to fill a vacancy for an unexpired term of two or more years shall constitute an appointment for a full term.

(b) A vacancy on the board for any reason other than expiration of the term shall be filled for the remainder of the unexpired term by appointment of the Governor with the confirmation of the Senate. In the event a board member changes employment which causes a conflict with this Code section, the position of the member making such change shall be immediately vacant and a new member appointed to fill the vacancy.

(c) The 13 members of the board shall be appointed by the Governor with the confirmation of the Senate and shall consist of two registered nursing educators, one practical nursing educator, two registered nurses employed in nursing service administration, one registered nurse employed in nursing home administration or nursing service administration, two advanced practice registered nurses, one additional registered nurse, three licensed practical nurses, and one consumer member.

(d) The board shall meet annually and shall elect from its members a president, vice president, and other officers as deemed necessary. All officers shall serve for terms of one year and until their successors have been elected. The board may hold such other meetings during the year as necessary to transact its business.



§ 43-26-5. General powers and responsibilities of board

(a) The board shall:

(1) Be responsible for the enforcement of the provisions of this chapter and shall be specifically granted all of the necessary duties, powers, and authority to carry out this responsibility;

(2) Be authorized to draft, adopt, amend, repeal, and enforce such rules as it deems necessary for the administration and enforcement of this chapter in the protection of public health, safety, and welfare;

(3) Enforce qualifications for licensure under this article or Article 2 of this chapter;

(4) Develop and enforce reasonable and uniform standards for nursing education and nursing practice;

(5) Periodically evaluate nursing education programs and approve such programs as meet the board's requirements;

(6) Deny or withdraw approval from noncompliant nursing education programs;

(7) License duly qualified applicants under this article or Article 2 of this chapter by examination, endorsement, or reinstatement;

(8) Be authorized to issue temporary permits;

(9) Renew licenses of registered professional nurses, licensed undergraduate nurses, and licensed practical nurses in accordance with this article or Article 2 of this chapter;

(10) Be authorized to set standards for competency of licensees under this article or Article 2 of this chapter continuing in or returning to practice;

(11) Set standards for and regulate advanced nursing practice;

(12) Be authorized to enact rules and regulations for registered professional nurses in their performing acts under a nurse protocol as authorized in Code Section 43-34-23 and enact rules and regulations for advanced practice registered nurses in performing acts as authorized in Code Section 43-34-25;

(13) Implement the disciplinary process;

(14) Be authorized to issue orders when a license under this article or Article 2 of this chapter is surrendered to the board while a complaint, investigation, or disciplinary action against such license is pending;

(15) Issue a limited license to practice nursing or licensed practical nursing subject to such terms and conditions as the board may impose;

(16) Provide consultation and conduct conferences, forums, studies, and research on nursing education and nursing practice;

(17) Approve the selection of a qualified person to serve as executive director;

(18) Be authorized to appoint standing or ad hoc committees as necessary to inform and make recommendations to the board about issues and concerns and to facilitate communication amongst the board, licensees under this article or Article 2 of this chapter, and the community;

(19) Maintain membership in the national organization which develops and regulates the nursing licensing examination and the practical nursing licensing examination;

(20) Be authorized to collect data regarding existing nursing and licensed practical nursing resources in Georgia and coordinate planning for nursing education and nursing practice;

(21) Determine fees;

(22) Adopt a seal which shall be in the care of the executive director and shall be affixed only in such a manner as prescribed by the board; and

(23) Be authorized to enforce all investigative and disciplinary orders issued by the former Georgia Board of Examiners of Licensed Practical Nurses.

(b) The board shall be the sole professional licensing board for determining if a registered professional nurse, licensed practical nurse, or any other person has engaged illegally in the practice of nursing. If a registered professional nurse or licensed practical nurse is charged with the unauthorized practice of any other health profession by any other board, such board shall notify the Georgia Board of Nursing before conducting any hearing. Nothing contained in this chapter shall be construed to limit any powers of any other board.

(c) Chapter 1 of this title is expressly adopted and incorporated by reference into this chapter as if all the provisions of such chapter were included in this chapter.



§ 43-26-6. Use of certain titles and abbreviations by licensed nurses

(a) Any person who is licensed as a registered professional nurse shall have the right to use the title "registered professional nurse" and the abbreviation "R.N." Any person recognized by the board as an advanced practice registered nurse shall have the right to use the title "advanced practice registered nurse" and the abbreviation "A.P.R.N." No other person shall assume such titles or use such abbreviations or any other words, letters, signs, or symbols to indicate that such person is a registered professional nurse or an advanced practice registered nurse in Georgia. Nothing in this subsection shall be construed to repeal the right of any person who is licensed as a registered professional nurse or recognized by the board as an advanced practice registered nurse on June 30, 2006, to be licensed and to use the title "registered professional nurse" or to use the title "advanced practice registered nurse," respectively.

(b) Any person holding a license to practice nursing as a licensed undergraduate nurse, which license was issued by the board and valid on July 1, 1975, shall be deemed to be licensed to practice nursing as a licensed undergraduate nurse under this article and shall have the right to use the title "licensed undergraduate nurse" and the abbreviation "L.U.N." No other person shall assume such title or use such abbreviation or any other words, letters, signs, or symbols to indicate that such person is licensed to practice nursing as a licensed undergraduate nurse. After July 1, 1975, there shall be no new certificates issued for licensure to practice nursing as a licensed undergraduate nurse.

(c) Any person who is licensed as a registered professional nurse shall identify that he or she is so licensed by displaying either the title "registered professional nurse" or "registered nurse," the abbreviation "R.N.," the title "advanced practice registered nurse," or the abbreviation "A.P.R.N." on a name tag or other similar form of identification during times when such person is providing direct patient care. An advanced practice registered nurse shall meet the identification requirements of this subsection by displaying the title or abbreviation of his or her area of specialization.

(d) No person shall use the title "nurse" or any other title or abbreviation that would represent to the public that a person is authorized to practice nursing unless the person is licensed or otherwise authorized under this article or Article 2 of this chapter.



§ 43-26-7. Requirements for licensure as registered professional nurse; requirements for nontraditional nursing education program

(a) Any applicant who meets the requirements of this Code section shall be eligible for licensure as a registered professional nurse.

(b) An applicant for licensure by examination shall:

(1) Submit a completed written application and fee;

(2) (A) Have graduated from an approved nursing education program, as defined in Code Section 43-26-3;

(B) (i) Notwithstanding subparagraph (A) of this paragraph, have graduated from a nontraditional nursing education program approved by the board which meets the requirements in subsection (e) of this Code section; and

(ii) (I) If the applicant entered the nontraditional nursing education program as a licensed practical nurse and had an academic education as a licensed practical nurse that included clinical training in pediatrics, obstetrics and gynecology, medical-surgical, and mental illness, have at least two years of clinical experience in the five years preceding the date of the application in an acute care inpatient facility or a long-term acute care facility as a licensed practical nurse, as approved by the board. Such clinical experience shall be documented in writing by the applicant's immediate supervisor stating that, in his or her opinion, the applicant has exhibited the critical thinking abilities, clinical skills, and leadership abilities that would indicate the ability to work as a beginning registered professional nurse;

(II) If the applicant entered the nontraditional nursing education program as a licensed practical nurse, had an academic education as a licensed practical nurse that included clinical training in pediatrics, obstetrics and gynecology, medical-surgical, and mental illness, and has at least two years of experience as a licensed practical nurse in any setting, although such experience shall be exclusive of night duty in a skilled nursing facility, but less than two years of experience in the five years preceding the date of the application in an acute care inpatient facility or a long-term acute care facility, as approved by the board, have completed a 320 hour postgraduate preceptorship. If the applicant can show that he or she cannot find a preceptorship in an acute care inpatient facility or a long-term acute care facility, the board may authorize a preceptorship pursuant to this subdivision in a skilled nursing facility, if such facility has 100 beds or more and such facility ensures to the board that the applicant will be providing health care to patients with similar health care needs as those patients in a long-term acute care facility;

(III) If the applicant entered the nontraditional nursing education program as (1) a paramedic with at least two years of experience as a paramedic or (2) a licensed practical nurse with less than two years of clinical experience in the five years preceding the date of the application in an acute care inpatient facility or a long-term acute care facility as a licensed practical nurse whose academic training as a licensed practical nurse did not include clinical training in pediatrics, obstetrics and gynecology, medical-surgical, and mental illness, have completed a 480 hour postgraduate preceptorship. Such preceptorship shall be in the area or areas as determined by the board on a case-by-case basis, which may include pediatrics, obstetrics and gynecology, medical-surgical, mental illness, and transition into the role of a registered professional nurse;

(IV) If the applicant entered the nontraditional nursing education program as a military medical corpsman and has at least two years of experience as a military medical corpsman, have completed a postgraduate preceptorship of at least 480 hours but not more than 640 hours, as determined by the board; or

(V) If the applicant does not meet the requirements of subdivision (I), (II), (III), or (IV) of this division and the applicant entered a nontraditional nursing education program before July 1, 2008, which meets the requirements of subsection (e) of this Code section and completes such program no later than June 30, 2015, have completed a 640 hour postgraduate preceptorship arranged by the applicant under the supervision of a registered professional nurse. The preceptorship shall have prior approval of the board, and successful completion of the preceptorship shall be verified in writing by the preceptor. The preceptorship shall be in an acute care inpatient facility or a long-term acute care facility; provided, however, that the board may authorize a preceptorship pursuant to this subdivision in other facilities to obtain specialized experience in certain areas.

All preceptorships required pursuant to this division shall be arranged by the applicant under the close supervision of a registered professional nurse where such applicant is transitioned into the role of a registered professional nurse and the applicant performs duties typically performed by registered professional nurses. Except as otherwise provided in subdivision (II) of this division, a preceptorship shall be in an acute care inpatient facility or a long-term acute care facility; provided, however, that the board may authorize a preceptorship in other facilities to obtain specialized experience in certain areas. The preceptorship shall have prior approval of the board, and successful completion of the preceptorship shall be documented in writing by the preceptor stating that, in his or her opinion, the applicant has exhibited the critical thinking abilities, clinical skills, and leadership abilities necessary to practice as a beginning registered professional nurse. No later than August 1, 2011, the board shall develop and make available one or more standard forms for use by and assistance to applicants in securing and completing preceptorships. Such form or forms shall include information relating to the specific requirements for preceptorships, including the minimum qualifications of the preceptor, the type of training required, and the documentation required upon completion of the preceptorship. The board shall make the determinations required by this division in accordance with its established guidelines; or

(C) Have graduated from a nursing education program located outside of the United States that is determined by the board to be equivalent to and not less stringent than an approved nursing education program as defined in Code Section 43-26-3;

(3) Pass a board recognized licensing examination; provided, however, that such examination may not be taken prior to graduation from the approved nursing education program. In no way shall the passage of such examination by a graduate of a nontraditional nursing education program who does not meet the other requirements of this subsection be construed to authorize such individual to practice nursing, to require the board to license such individual as a registered professional nurse other than to issue in its sole discretion a temporary permit pursuant to Code Section 43-26-8, or to be endorsed from another state as a registered professional nurse;

(4) Have satisfactory results from a fingerprint record check report conducted by the Georgia Crime Information Center and the Federal Bureau of Investigation, as determined by the board. Application for a license under this Code section shall constitute express consent and authorization for the board or its representative to perform a criminal background check. Each applicant who submits an application to the board for licensure by examination agrees to provide the board with any and all information necessary to run a criminal background check, including, but not limited to, classifiable sets of fingerprints. The applicant shall be responsible for all fees associated with the performance of such background check;

(5) Complete further education and training if the applicant has not passed the examination within a time period established by the board, which shall not exceed three years. Such education and training may include the successful completion of an approved nursing education program as defined in Code Section 43-26-3; and

(6) Meet such other criteria as established by the board.

(c) An applicant for licensure by endorsement shall:

(1) Submit a completed written application and fee;

(2) (A) Have passed a board recognized licensing examination following graduation from an approved nursing education program, as defined in Code Section 43-26-3; or

(B) Notwithstanding subparagraph (A) of this paragraph, have graduated from a nontraditional nursing education program approved by the board which meets the requirements in subsection (e) of this Code section;

(3) Submit verification of initial and current licensure in any other licensing jurisdiction administering a board recognized licensing examination;

(4) (A) Meet continuing competency requirements as established by the board;

(B) If the applicant entered a nontraditional nursing education program as a licensed practical nurse whose academic education as a licensed practical nurse included clinical training in pediatrics, obstetrics and gynecology, medical-surgical, and mental illness, have practiced nursing as a registered professional nurse in a health care facility for at least one year in the three years preceding the date of the application, and such practice is documented by the applicant and approved by the board; provided, however, that for an applicant who does not meet the experience requirement of this subparagraph, the board shall require the applicant to complete a 320 hour postgraduate preceptorship arranged by the applicant under the oversight of a registered nurse where such applicant is transitioned into the role of a registered professional nurse. The preceptorship shall have prior approval of the board, and successful completion of the preceptorship shall be verified in writing by the preceptor; or

(C) If the applicant entered a nontraditional nursing education program as anything other than a licensed practical nurse whose academic education as a licensed practical nurse included clinical training in pediatrics, obstetrics and gynecology, medical-surgical, and mental illness, have graduated from such program and practiced nursing as a registered professional nurse in a health care facility for at least two years in the five years preceding the date of the application, and such practice is documented by the applicant and approved by the board; provided, however, that for an applicant who does not meet the experience requirement of this subparagraph, the board shall require the applicant to complete a postgraduate preceptorship of at least 480 hours but not more than 640 hours, as determined by the board, arranged by the applicant under the oversight of a registered professional nurse where such applicant is transitioned into the role of a registered professional nurse. The preceptorship shall have prior approval of the board, and successful completion of the preceptorship shall be verified in writing by the preceptor.

For purposes of this paragraph, the term "health care facility" means an acute care inpatient facility, a long-term acute care facility, an ambulatory surgical center or obstetrical facility as defined in Code Section 31-6-2, and a skilled nursing facility, so long as such skilled nursing facility has 100 beds or more and provides health care to patients with similar health care needs as those patients in a long-term acute care facility;

(5) Have satisfactory results from a fingerprint record check report conducted by the Georgia Crime Information Center and the Federal Bureau of Investigation, as determined by the board. Application for a license under this Code section shall constitute express consent and authorization for the board or its representative to perform a criminal background check. Each applicant who submits an application to the board for licensure by examination agrees to provide the board with any and all information necessary to run a criminal background check, including, but not limited to, classifiable sets of fingerprints. The applicant shall be responsible for all fees associated with the performance of such background check; and

(6) Meet such other criteria as established by the board.

(d) An applicant for reinstatement who has previously held a valid license in Georgia shall:

(1) Submit a completed written application and fee;

(2) Meet continuing competency requirements as established by the board;

(3) Have satisfactory results from a fingerprint record check report conducted by the Georgia Crime Information Center and the Federal Bureau of Investigation, as determined by the board. Application for a license under this Code section shall constitute express consent and authorization for the board or its representative to perform a criminal background check. Each applicant who submits an application to the board for licensure by examination agrees to provide the board with any and all information necessary to run a criminal background check, including, but not limited to, classifiable sets of fingerprints. The applicant shall be responsible for all fees associated with the performance of such background check; and

(4) Meet such other criteria as established by the board.

(e) A nontraditional nursing education program shall meet the following requirements:

(1) Is part of an institution of higher education that is approved by the appropriate regulatory authorities of its home state;

(2) Holds regional and specialty accreditation by an accrediting body or bodies recognized by the United States Secretary of Education or the Council for Higher Education Accreditation;

(3) Requires its students to pass faculty determined program outcomes, including competency based assessments of nursing knowledge and a summative performance assessment of clinical competency of a minimum of 2 1/2 days developed by faculty subject matter experts that follows nationally recognized standards for educational testing; and

(4) Its graduates pass a board recognized licensing examination at a rate equivalent to the minimum rate required for board approved traditional nursing education programs.



§ 43-26-8. Temporary permits

(a) A temporary permit may be issued to an applicant for licensure by examination, endorsement, or reinstatement in accordance with criteria established by the board.

(b) A six-month temporary permit may be issued to a graduate of a nontraditional nursing education program that meets the requirements of subsection (e) of Code Section 43-26-7 to practice nursing only as a part of his or her board approved preceptorship. A temporary permit issued pursuant to this subsection may be renewed only one time for an additional six-month period.



§ 43-26-9. Biennial renewal of licenses; continuing competency requirements; voluntary surrender or failure to renew license; restoration and reissuance of license

(a) Licenses issued under this article shall be renewed biennially according to schedules and fees approved by the board.

(b) A renewed license shall be issued to a registered professional nurse or licensed undergraduate nurse who remits the required fee and complies with requirements established by the board.

(b.1) Beginning with the 2016 license renewal cycle, an applicant for license renewal under this article shall meet one of the following continuing competency requirements during the previous licensure period:

(1) Completion of 30 continuing education hours by a board approved provider;

(2) Maintenance of certification or recertification by a national certifying body recognized by the board;

(3) Completion of an accredited academic program of study in nursing or a related field, as recognized by the board;

(4) Verification of competency by a health care facility or entity licensed under Chapter 7 of Title 31 or by a physician's office that is part of a health system and at least 500 hours practiced as evidenced by employer certification on a form approved by the board; or

(5) Other activities as prescribed and approved by the board that show competency in the nursing field.

Failure to meet the minimum continuing competency requirement for renewal of a license shall be grounds for denial of a renewal application. The board may waive or modify the requirements contained in this subsection in cases of hardship, disability, or illness or under such other circumstances as the board, in its discretion, deems appropriate. An applicant who is renewing a license for the first time shall not be required to meet the requirements of this subsection until the time of the second renewal if the applicant's initial license period is six months or less.

(c) The voluntary surrender of a license or the failure to renew a license by the end of an established penalty period shall have the same effect as a revocation of said license, subject to reinstatement at the discretion of the board. The board may restore and reissue a license and, as a condition thereof, may impose any disciplinary sanction provided by Code Section 43-1-19 or 43-26-11.



§ 43-26-9.1. Inactive status; restoration of inactive license; nurses on inactive status barred from practicing

(a) A registered professional nurse, subject to rules of the board and on forms prescribed by the board, may request that his or her license be placed on inactive status and to be excused from payment of renewal fees until he or she resumes active status.

(b) A licensee on inactive status may have his or her license restored by submitting an application to the board on a form prescribed by the board and paying the required restoration fee. The board shall require evidence of competency to resume the practice of nursing as a registered professional nurse in order to restore the license to active status.

(c) A registered professional nurse or advanced practice registered nurse whose license is on inactive status shall not practice nursing as a registered professional nurse or an advanced practice registered nurse in this state.



§ 43-26-10. Practicing as a registered professional nurse without a license prohibited

It shall be a misdemeanor for any person, including any corporation, association, or individual, to:

(1) Practice nursing as a registered professional nurse, without a valid, current license, except as otherwise permitted under Code Section 43-26-12;

(2) Practice nursing as a registered professional nurse under cover of any diploma, license, or record illegally or fraudulently obtained, signed, or issued;

(3) Practice nursing as a registered professional nurse during the time the license is suspended, revoked, surrendered, or administratively revoked for failure to renew;

(4) Use any words, abbreviations, figures, letters, title, sign, card, or device implying that such person is a registered professional nurse or advanced practice registered nurse unless such person is duly licensed or recognized by the board so to practice under the provisions of this article;

(5) Fraudulently furnish a license to practice nursing as a registered professional nurse;

(6) Knowingly employ any person to practice nursing as a registered professional nurse who is not a registered professional nurse;

(7) Conduct a nursing education program preparing persons to practice nursing as registered professional nurses unless the program has been approved by the board; or

(8) Knowingly aid or abet any person to violate this article.



§ 43-26-11. Denial or revocation of licenses; other discipline

In addition to the authority granted in Code Section 43-1-19, the board shall have the authority to refuse to grant a license to an applicant, to revoke the license of a licensee, or to discipline a licensee upon a finding by the board that the applicant or licensee has:

(1) Been convicted of any felony, crime involving moral turpitude, or crime violating a federal or state law relating to controlled substances or dangerous drugs in the courts of this state, any other state, territory, or country, or in the courts of the United States, including but not limited to a plea of nolo contendere entered to the charge; or

(2) (A) Displayed an inability to practice nursing as a registered professional nurse or licensed undergraduate nurse with reasonable skill and safety due to illness, use of alcohol, drugs, narcotics, chemicals, or any other type of material, or as a result of any mental or physical condition.

(B) In enforcement of this paragraph, the board may, upon reasonable grounds, require a licensee or applicant to submit to a mental or physical examination by a board approved health care professional. The results of such examination shall be admissible in any hearing before the board, notwithstanding any claim of privilege under a contrary law or rule. Every person who is licensed to practice nursing as a registered professional nurse or licensed undergraduate nurse in this state or who shall file an application shall be deemed to have given such person's consent to submit to such mental or physical examination and to have waived all objections to the admissibility of the results in any hearing before the board upon the grounds that the same constitutes a privileged communication. If a licensee or applicant fails to submit to such an examination when properly directed to do so by the board, unless such failure was due to circumstances beyond that person's control, the board may enter a final order upon proper notice, hearing, and proof of such refusal. Any licensee or applicant who is prohibited from practicing under this paragraph shall at reasonable intervals be afforded an opportunity to demonstrate to the board that such person can resume or begin to practice with reasonable skill and safety nursing as a registered professional nurse or licensed undergraduate nurse.

(C) In enforcement of this paragraph the board may, upon reasonable grounds, obtain any and all records relating to the mental or physical condition of a licensee or applicant, including psychiatric records; and such records shall be admissible in any hearing before the board, notwithstanding any privilege under a contrary rule of law or statute. Every person who is licensed as a registered professional nurse or licensed undergraduate nurse in this state or who shall file an application shall be deemed to have given such person's consent to the board's obtaining any such records and to have waived all objections to the admissibility of such records in any hearing before the board upon the grounds that the same constitute a privileged communication.



§ 43-26-11.1. Administration of anesthesia by certified registered nurse anesthetist

In any case where it is lawful for a duly licensed physician practicing medicine under the laws of this state to administer anesthesia, such anesthesia may be administered by a certified registered nurse anesthetist, provided that such anesthesia is administered under the direction and responsibility of a duly licensed physician.



§ 43-26-12. Exceptions to operation of article; burden of proof

(a) No provision in this article shall be construed to require licensure in Georgia as a registered professional nurse in:

(1) The practice of nursing by students that is an integral part of a curriculum in a board approved nursing education program leading to initial licensure;

(2) The rendering of assistance by anyone in the case of an emergency or disaster;

(3) The incidental care of the sick by members of the family, friends, or persons primarily utilized as housekeepers, provided that such care does not constitute the practice of nursing within the meaning of this article;

(4) Caring for the sick in accordance with tenets or practices of any church or religious denomination which teaches reliance upon spiritual means through prayer for healing;

(5) The performance of auxiliary services in the care of patients when such care and activities do not require the knowledge and skill required of a person practicing nursing as a registered professional nurse and when such care and activities are performed under orders or directions of a licensed physician, licensed dentist, licensed podiatrist, or person licensed to practice nursing as a registered professional nurse;

(6) The practice of nursing as a registered professional nurse, by a person licensed so to practice in another state, who is employed by the United States government or any bureau, division, or agency thereof while in the discharge of that person's official duties;

(7) The practice of nursing as a registered professional nurse, by a person currently licensed so to practice in another state, who is employed by an individual, agency, or corporation located in another state and whose employment responsibilities include transporting patients into, out of, or through this state for a period not to exceed 24 hours;

(8) The practice of nursing as a registered professional nurse by a person currently licensed so to practice in another state, who is visiting Georgia as a nonresident, in order to provide specific, nonclinical, short-term, time limited services including, but not limited to, consultation, accreditation site visits, and the participation in continuing education programs; and

(9) (A) The performance of health maintenance activities by a proxy caregiver pursuant to a written plan of care for a disabled individual when:

(i) Such individual or a person legally authorized to act on behalf of such individual has executed a written informed consent designating a proxy caregiver and delegating responsibility to such proxy caregiver to receive training and to provide health maintenance activities to such disabled individual pursuant to the written orders of an attending physician, or an advanced practice registered nurse or physician assistant working under a nurse protocol agreement or job description, respectively, pursuant to Code Section 43-34-25 or 43-34-23;

(ii) Such health maintenance activities are provided outside of a hospital or nursing home and are not provided by a medicare-certified home health agency or hospice organization and if alternative sources are available, Medicaid is the payor of last resort; and

(iii) The written plan of care implements the written orders of the attending physician, advanced practice registered nurse, or physician assistant and specifies the frequency of training and evaluation requirements for the proxy caregiver, including additional training when changes in the written plan of care necessitate added duties for which such proxy caregiver has not previously been trained. A written plan of care may be established by a registered professional nurse.

Rules, regulations, and policies regarding training for proxy caregivers pursuant to this paragraph shall be promulgated by the Department of Behavioral Health and Developmental Disabilities or the Department of Community Health, as applicable.

(B) An attending physician, advanced practice registered nurse, or physician assistant whose orders or written plan of care provide for the provision of health maintenance activities to a disabled person shall not be vicariously liable for a proxy caregiver's negligent performance of health maintenance activities unless the proxy caregiver is an employee of the physician, advanced practice registered nurse, or physician assistant. Any person who trains a proxy caregiver to perform health maintenance activities for a disabled individual may be held liable for negligently training that proxy caregiver if such training deviated from the applicable standard of care and was a proximate cause of injury to the disabled individual.

(C) For purposes of this paragraph, the term:

(i) "Disabled individual" means an individual who has a physical or mental impairment that substantially limits one or more major life activities and who meets the criteria for a disability under state or federal law.

(ii) "Health maintenance activities" are limited to those activities that, but for a disability, a person could reasonably be expected to do for himself or herself. Such activities are typically taught by a registered professional nurse, but may be taught by an attending physician, advanced practice registered nurse, physician assistant, or directly to a patient and are part of ongoing care. Health maintenance activities are those activities that do not include complex care such as administration of intravenous medications, central line maintenance, and complex wound care; do not require complex observations or critical decisions; can be safely performed and have reasonably precise, unchanging directions; and have outcomes or results that are reasonably predictable. Health maintenance activities conducted pursuant to this paragraph shall not be considered the practice of nursing.

(iii) "Proxy caregiver" means an unlicensed person who has been selected by a disabled individual or a person legally authorized to act on behalf of such individual to serve as such individual's proxy caregiver, provided that such person shall receive training and shall demonstrate the necessary knowledge and skills to perform documented health maintenance activities, including identified specialized procedures, for such individual.

(iv) "Training" means teaching proxy caregivers the necessary knowledge and skills to perform health maintenance activities for disabled individuals. Good faith efforts by an attending physician, advanced practice registered nurse, physician assistant, or registered professional nurse to provide training to a proxy caregiver to perform health maintenance activities shall not be construed to be professional delegation.

(b) In a civil or administrative proceeding under this chapter, a person claiming an exemption or an exception pursuant to subsection (a) of this Code section has the burden of proving this exemption or exception. In a criminal proceeding, the burden of going forward with evidence of a claim of exemption or exception pursuant to subsection (a) of this Code section is on the person claiming the exemption or exception.



§ 43-26-13. Certain information given to the board by licensees

A licensee may, in lieu of providing his or her home address, provide the board a legitimate business address for purposes of the public information made available by the board with regard to licensed registered professional nurses.






Article 2 - Licensed Practical Nurses

§ 43-26-30. Short title

This article shall be known and may be cited as the "Georgia Practical Nurses Practice Act."



§ 43-26-31. Purpose of article

The purpose of this article is to protect, promote, and preserve the public health, safety, and welfare through regulation and control of practical nursing education and practice. This article ensures that any person practicing or offering to practice practical nursing or using the title "Licensed Practical Nurse," as defined in this article, within the State of Georgia, shall be licensed as provided in this article.



§ 43-26-32. Definitions

As used in this article, the term:

(1) "Active practice as a licensed practical nurse" means to practice practical nursing as a licensed practical nurse by performing for compensation acts authorized by the board.

(1.1) "Approved nursing education program" located in this state means a nursing education program approved by the board as meeting criteria established by the board. An "approved nursing education program" located outside this state means a nursing education program that the board has determined to meet criteria similar to and not less stringent than criteria established by the board for nursing education programs located in this state. In order to be approved by the board, a nursing education program must be one that is offered by:

(A) A unit of the University System of Georgia accredited by the Commission on Colleges of the Southern Association of Colleges and Schools;

(B) An institution of the Technical College System of Georgia;

(C) A postsecondary institution of higher education that is accredited by a regional accrediting agency recognized by the United States Department of Education; or

(D) A postsecondary institution of higher education that is not accredited in accordance with subparagraph (C) of this paragraph, but whose curriculum has been determined by the board to meet criteria similar to and not less stringent than criteria established by the board for other approved nursing education programs.

(2) "Board" means the Georgia Board of Nursing created in Code Section 43-26-4.

(3) Reserved.

(4) "License" means a current document, issued by the board, permitting a person to practice practical nursing as a licensed practical nurse.

(5) "Licensed practical nurse" means a person who has completed a board approved nursing program necessary to qualify for examination for licensure and who is authorized by a license issued under this article to practice practical nursing.

(6) "Licensure" means the bestowing of a current license by the board permitting a person to practice practical nursing as a licensed practical nurse.

(7) "The practice of licensed practical nursing" means the provision of care for compensation, under the supervision of a physician practicing medicine, a dentist practicing dentistry, a podiatrist practicing podiatry, or a registered nurse practicing nursing in accordance with applicable provisions of law. Such care shall relate to the maintenance of health and prevention of illness through acts authorized by the board, which shall include, but not be limited to, the following:

(A) Participating in the assessment, planning, implementation, and evaluation of the delivery of health care services and other specialized tasks when appropriately trained and consistent with board rules and regulations;

(B) Providing direct personal patient observation, care, and assistance in hospitals, clinics, nursing homes, or emergency treatment facilities, or other health care facilities in areas of practice including, but not limited to: coronary care, intensive care, emergency treatment, surgical care and recovery, obstetrics, pediatrics, outpatient services, home health care, or other such areas of practice;

(C) Performing comfort and safety measures;

(D) Administering treatments and medication; and

(E) Participating in the management and supervision of unlicensed personnel in the delivery of patient care.



§ 43-26-33. Use of titles and abbreviations by licensed practical nurses

(a) Any person who is licensed as a practical nurse shall have the right to use the title "Licensed Practical Nurse" and the abbreviation "L.P.N." and shall identify that he or she is so licensed by displaying either such title or abbreviation on a name tag or similar form of identification during times when such person is providing direct patient care. No other person shall assume such title or use such abbreviation or any other words, letters, signs, or symbols to indicate that such person is a licensed practical nurse in Georgia.

(b) No person shall use the title "nurse" or any other title or abbreviation that would represent to the public that a person is authorized to practice nursing unless the person is licensed or otherwise authorized under this article or Article 1 of this chapter.



§ 43-26-34. Board of examiners created; appointment of members; terms; filling of vacancies; meetings; reimbursement of expenses

Reserved. Repealed by Ga. L. 2013, p. 643, § 4/HB 332, effective July 1, 2014.



§ 43-26-35. Duties of board generally

Reserved. Repealed by Ga. L. 2013, p. 643, § 4/HB 332, effective July 1, 2014.



§ 43-26-36. Application for licensure; examination

(a) All applicants for a license to practice as a licensed practical nurse shall make application through the board. An applicant for licensure who has not been duly examined according to the prescribed examination approved by the board and who does not otherwise qualify for licensure under this article must apply by examination. Such applicants shall submit to the board a designated fee and written evidence verifying that the applicant:

(1) Is at least 18 years of age;

(2) Has graduated from high school or the equivalent thereof;

(3) Has graduated from an approved nursing education program, as defined in Code Section 43-26-32 or from a nursing education program located outside of the United States that is determined by the board to be equivalent to and not less stringent than an approved nursing education program as defined in Code Section 43-26-32;

(4) Is in good physical and mental health;

(5) In the case of an applicant who has graduated from a program conducted in a foreign country, has demonstrated the ability to speak, write, and understand the English language; and

(6) Meets such other criteria as established by the board.

(b) A person who is at least 17 years of age and meets all of the criteria set forth in subsection (a) of this Code section may apply to the board for special consideration to take the examination for licensure.



§ 43-26-36.1. Fingerprint record and criminal background checks for applicants for licensure; fees

Any applicant for licensure under this article shall have satisfactory results from a fingerprint record check report conducted by the Georgia Crime Information Center and the Federal Bureau of Investigation, as determined by the board. Application for a license under this article shall constitute express consent and authorization for the board or its representative to perform a criminal background check. Each applicant who submits an application to the board for licensure agrees to provide the board with any and all information necessary to run a criminal background check, including, but not limited to, classifiable sets of fingerprints. The applicant shall be responsible for all fees associated with the performance of such background check.



§ 43-26-37. Issuance of license upon passing examination; further educational and training requirements for applicants failing to pass examination within certain period of time

(a) Any applicant who meets the license requirements stated in Code Section 43-26-36 or subsection (b) of Code Section 43-26-38 and passes the required exam may be issued a license to practice as a licensed practical nurse.

(b) An applicant who has not passed the examination within a time period established by the board, which shall not exceed three years, shall be required to complete further education and training which may include the successful completion of an approved nursing education program as defined in Code Section 43-26-32.



§ 43-26-38. License by endorsement; temporary permit

(a) The board, at its discretion, may issue a license to practice as a licensed practical nurse, without examination, to any person who has a high school diploma or general educational development (GED) diploma and has been duly licensed or registered as a practical or vocational nurse or who is entitled to perform similar service under a different designation under the laws of another state or territory of the United States if the license or registration in that other state or territory is current and in good standing and was issued based upon completion of an approved nursing education program, as defined in Code Section 43-26-32, and passage of an examination, which examination has been determined by the board to be substantially equal to or greater than the requirements for licensure as a licensed practical nurse in this state, and if such person has met continuing competency requirements as established by the board.

(b) The board, at its discretion, may issue a license to practice as a licensed practical nurse, with examination, to any person who has a high school diploma or general educational development (GED) diploma and has been duly licensed or registered as a practical or vocational nurse or who is entitled to perform similar service under a different designation under the laws of another state or territory of the United States if the license or registration in that other state or territory is current and in good standing and was issued based upon completion of an approved nursing education program, as defined in Code Section 43-26-32, except however, such applicant has not been duly examined according to the prescribed examination approved by this board and if such person meets continuing competency requirements as established by the board.

(c) Applicants for endorsement who have not been engaged in the active practice of practical nursing as licensed practical nurses for a period which exceeds a period of time established by the board shall be required to complete additional education and training as provided in the rules and regulations of the board, which may include but not be limited to returning to school for full training and taking the licensing examination.

(d) The approval or denial of a license by endorsement under this Code section shall be in the sole discretion of the board, and a denial thereof shall not be considered to be a contested case within the meaning of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." The applicant shall be allowed to appear before the board if the applicant so desires.

(e) Nothing in this Code section shall be construed to prevent an applicant who is denied a license by endorsement from taking the examination for licensure, provided that such applicant is otherwise eligible to take the examination and meets the requirements specified.

(f) The board may issue a temporary permit to qualified applicants under such terms and conditions as specified in the rules and regulations of the board, but in no event shall such a temporary permit be issued to an applicant who has failed to pass the required examination.



§ 43-26-39. Renewal of license; continuing competency requirements; voluntary surrender; application for reinstatement; temporary permit

(a) Licenses issued under this article shall be renewed biennially prior to the expiration of the license according to schedules and fees decided by the board and approved by the division director.

(b) A license shall be renewed for any licensed practical nurse who remits the required fee and complies with the requirements established by the board.

(b.1) Beginning with the 2017 license renewal cycle, an applicant for license renewal under this article shall meet one of the following continuing competency requirements during the previous licensure period:

(1) Completion of 20 continuing education hours by a board approved provider; or

(2) Completion of an accredited academic program of study in registered professional nursing, as recognized by the board.

Failure to meet the minimum continuing competency requirement for renewal of a license shall be grounds for denial of a renewal application. The board may waive or modify the requirements contained in this subsection in cases of hardship, disability, or illness or under such other circumstances as the board, in its discretion, deems appropriate. An applicant who is renewing a license for the first time shall not be required to meet the requirements of this subsection until the time of the second renewal if the applicant's initial license period is six months or less.

(c) The voluntary surrender of a license or the failure to renew a license by the end of an established renewal period shall have the same effect as revocation of said license, subject to reinstatement at the discretion of the board. The board may restore and reissue a license and, as a condition thereof, may impose any disciplinary sanction provided by Code Section 43-1-19 upon such grounds as specified in Code Sections 43-1-19 and 43-26-40.

(d) Any license that is not renewed by the end of the renewal period may not thereafter be renewed, and the licensee must apply for reinstatement. Applicants for reinstatement shall meet continuing competency requirements as established by the board.

(e) The board may issue a temporary permit to qualified applicants under such terms and conditions as specified in the rules and regulations of the board, but in no event shall such a temporary permit be issued to an applicant who has failed to pass the required examination.

(f) Other criteria for reinstatement may be determined by the rules of the board, including, but not limited to, additional coursework, a refresher course, supervised clinical practice, or examination by the board.



§ 43-26-40. Refusal to grant license; revocation of license; disciplining of licensees

(a) In addition to the authority granted in Code Section 43-1-19, the board shall have the authority to refuse to grant a license to an applicant, to revoke the license of a licensee, or to discipline a licensee upon a finding by the board that the applicant or licensee has:

(1) Been convicted of a felony, a crime involving moral turpitude, or any crime violating a federal or state law relating to controlled substances or dangerous drugs or marijuana in the courts of this state, any other state, territory, or country, or in the courts of the United States, including, but not limited to, a plea of nolo contendere entered to the charge;

(2) Had a license to practice nursing revoked, suspended, or annulled by any lawful licensing authority, had other disciplinary action taken by any lawful licensing authority, or was denied a license by any lawful licensing authority;

(3) Engaged in any unprofessional, unethical, deceptive, or deleterious conduct or practice harmful to the public, which conduct or practice need not have resulted in actual injury to any person. As used in this paragraph, the term "unprofessional conduct" includes the improper charting of medication and any departure from, or the failure to conform to, the minimal standards of acceptable and prevailing nursing practice;

(4) Violated or attempted to violate a law or any lawfully promulgated rule or regulation of this state, any other state, the board, the United States, or any other lawful authority, without regard to whether the violation is criminally punishable, which statute, law, or rule or regulation relates to or in part regulates the practice of nursing, when the licensee or applicant knows or should know that such action is violative of such law or rule;

(5) Violated a lawful order of the board previously entered by the board in a disciplinary hearing; or

(6) Displayed an inability to practice nursing as a licensed practical nurse with reasonable skill and safety due to illness, use of alcohol, drugs, narcotics, chemicals, or any other types of material, or as a result of any mental or physical condition:

(A) In enforcement of this paragraph, the board may, upon reasonable grounds, require a licensee or applicant to submit to a mental or physical examination by a board approved health care professional. The expense of such mental or physical examination shall be borne by the licensee or applicant. The results of such examination shall be admissible in any hearing before the board, notwithstanding any claim of privilege under contrary law or rule. Every person who is licensed to practice practical nursing as a licensed practical nurse in this state, or an applicant for examination, endorsement, or reinstatement, shall be deemed to have given such person's consent to submit to such mental or physical examination and to have waived all objections to the admissibility of the results in any hearing before the board upon the grounds that the same constitutes a privileged communication. If a licensee or applicant fails to submit to such an examination when properly directed to do so by the board, unless such failure was due to circumstances beyond that person's control, the board may enter a final order upon proper notice, hearing, and proof of such refusal. Any licensee or applicant who is prohibited from practicing under this paragraph shall at reasonable intervals be afforded an opportunity to demonstrate to the board that such person can resume or begin to practice practical nursing as a licensed practical nurse with reasonable skill and safety; and

(B) In enforcement of this paragraph, the board may, upon reasonable grounds, obtain any and all records relating to the mental or physical condition of a licensee or applicant, including psychiatric records; such records shall be admissible in any hearing before the board, notwithstanding any privilege under a contrary rule, law, or statute. Every person who is licensed in this state or who shall file an application for said license shall be deemed to have given such person's consent to the board's obtaining such records and to have waived all objections to the admissibility of such records in any hearing before the board upon the grounds that the same constitute a privileged communication.

(b) Neither denial of an initial license, the issuance of a private reprimand, the denial of a license by endorsement under Code Section 43-26-38, nor the denial of a request for reinstatement of a license on the grounds that the applicant or licensee has failed to meet the minimum requirements shall be considered a contested case within the meaning of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act"; and notice and hearing within the meaning of Chapter 13 of Title 50 shall not be required, but the applicant or licensee shall be allowed to appear before the board if he or she so requests.



§ 43-26-41. Exceptions to licensure requirements; burden of proof

(a) No provision in this article shall be construed to require licensure in Georgia as a licensed practical nurse in:

(1) The practice of practical nursing by students when such practice is an integral part of a curriculum in a board approved practical nursing education program leading to initial licensure;

(2) The rendering of assistance by anyone in the case of an emergency or disaster;

(3) The incidental care of the sick by members of the family, friends, or persons primarily utilized as housekeepers, provided that such care does not constitute the practice of practical nursing within the meaning of this article and individuals do not hold themselves out as being licensed practical nurses;

(4) Caring for the sick in accordance with tenets or practices of any church or religious denomination which teaches reliance upon spiritual means through prayer for healing;

(5) The performance of auxiliary services in the care of patients when such care and activities do not require the knowledge and skill required of a person practicing practical nursing as a licensed practical nurse and when such care and activities are performed under orders or directions of a licensed physician, licensed dentist, licensed podiatrist, or person licensed to practice nursing as a registered professional nurse;

(6) The practice of practical nursing as a licensed practical nurse by a person so licensed to practice in another state who is employed by the United States government or any bureau, division, or agency thereof while in the discharge of that person's official duties; and

(7) The practice of practical nursing as a licensed practical nurse by a person currently licensed to practice in another state who is employed by an individual, agency, or corporation located in another state, whose employment responsibilities include transporting patients into, out of, or through this state for a period not to exceed 24 hours.

(b) In a civil or administrative proceeding under this article, a person claiming an exemption or an exception pursuant to subsection (a) of this Code section has the burden of proving this exemption or exception. In a criminal proceeding, the burden of going forward with evidence of a claim of exemption or exception pursuant to subsection (a) of this Code section is on the person claiming the exemption or exception.



§ 43-26-42. Criminal violations

It shall be a misdemeanor for any person, including any corporation, association, or individual, to:

(1) Practice practical nursing as a licensed practical nurse without a valid current license, except as otherwise permitted under Code Section 43-26-41;

(2) Practice practical nursing as a licensed practical nurse under cover of any diploma, license, or record illegally or fraudulently obtained, signed, or issued;

(3) Practice practical nursing as a licensed practical nurse during the time the license is suspended, revoked, surrendered, or administratively revoked for failure to renew;

(4) Use any words, abbreviations, figures, letters, title, sign, card, or device implying that such person is a licensed practical nurse unless such person is duly licensed to practice under the provisions of this article;

(5) Fraudulently furnish a license to practice nursing as a licensed practical nurse;

(6) Knowingly employ any person to practice practical nursing as a licensed practical nurse who is not a licensed practical nurse;

(7) Conduct a nursing education program in this state unless the program has been approved by the board; or

(8) Knowingly aid or abet any person to violate this article.



§ 43-26-43. Termination

Repealed by Ga. L. 1993, p. 91, § 43, effective March 22, 1993.






Article 3 - Mandatory Reporting Requirements for Nurses

§ 43-26-50. Definitions

As used in this article, the term:

(1) "Board" means the Georgia Board of Nursing.

(2) "Nurse" means a registered professional nurse licensed pursuant to Article 1 of this chapter, an advanced practice registered nurse, as defined in paragraph (1.1) of Code Section 43-26-3, or a licensed practical nurse licensed pursuant to Article 2 of this chapter.



§ 43-26-51. Mandatory reporting requirement for violations of grounds for discipline; no reporting requirement for knowledge obtained via privileged communications

A nurse shall report names of subject individuals to the board if the nurse has reasonable cause to believe that any other nurse has violated any of the grounds for discipline provided for in Code Section 43-26-53. A nurse need not duplicate a report if he or she has reasonable cause to believe that such report has been made to the board. A licensed health care professional shall not be required to report a nurse to the board under this Code section as a result of professional knowledge obtained in the course of the health care professional-patient relationship when the nurse is the patient.



§ 43-26-52. Institutional reporting requirements; voluntary submission to alternative to discipline program not subject to reporting requirement

(a) Hospitals, nursing homes, temporary staffing agencies, and other employers of registered professional nurses, advanced practice registered nurses, or licensed practical nurses shall report to the board, or ensure that such report has in fact been made to the board, the name of any nurse whose employment has been terminated or who has resigned in order to avoid termination for any reasons stipulated in Code Section 43-26-53.

(b) A state agency that licenses, registers, or certifies hospitals, nursing homes, home health agencies, or other types of health care facilities, or surveys one of these facilities or agencies, shall report to the board when such state agency has evidence that a nurse has violated Code Section 43-26-53 or ensure that such a report has in fact been made to the board.

(c) In the event a nurse enters a voluntary alternative to discipline program approved by the board, reporting to the board shall not be required for such nurse by a person under this Code section. The board may approve alternative to discipline programs for monitoring of nurses who agree to seek treatment for impairment by chemical dependency or mental illness that could lead to disciplinary action by the board. The costs for any treatment programs shall be borne by the nurse.

(d) The board shall inform, in the manner the board determines appropriate, nurses, facilities, agencies, and other persons of their duty to report under this article.



§ 43-26-53. Reportable incidents

(a) The following incidents shall be reported to the board in the event any person is:

(1) Practicing nursing as a registered professional nurse, an advanced practice registered nurse, or a licensed practical nurse, without a valid, current license, except as otherwise permitted under Code Section 43-26-12 or 43-26-41, as applicable;

(2) Practicing nursing as a registered professional nurse, an advanced practice registered nurse, or a licensed practical nurse under cover of any diploma, license, or record illegally or fraudulently obtained, signed, or issued;

(3) Practicing nursing as a registered professional nurse, an advanced practice registered nurse, or a licensed practical nurse during the time the applicable license is suspended, revoked, surrendered, or administratively revoked for failure to renew;

(4) Using any words, abbreviations, figures, letters, title, sign, card, or device implying that such person is a registered professional nurse, an advanced practice registered nurse, or a licensed practical nurse unless such person is duly licensed or recognized by the board to practice as such under the provisions of this chapter;

(5) Fraudulently furnishing a license to practice nursing as a registered professional nurse, an advanced practice registered nurse, or a licensed practical nurse;

(6) Knowingly aiding or abetting any person in violating this chapter;

(7) While holding a license as a nurse, convicted of any felony, crime involving moral turpitude, or crime violating a federal or state law relating to controlled substances or dangerous drugs in the courts of this state, any other state, territory, or country, or in the courts of the United States, including, but not limited to, a plea of nolo contendere entered to the charge; or

(8) While holding a license as a nurse, currently or previously displaying an inability to practice nursing as a registered professional nurse, an advanced practice registered nurse, a licensed undergraduate nurse, or a licensed practical nurse with reasonable skill and safety due to use of alcohol, drugs, narcotics, or chemicals.

(b) Minor incidents, as defined by the board, shall not be required to be reported pursuant to this article when the continuing practice by the subject nurse does not pose a risk of harm to a patient or others and can be addressed through corrective action by the nurse's employer. The board shall adopt rules governing reporting of minor incidents. The board may evaluate a complaint and determine that it is a minor incident under this Code section.



§ 43-26-54. Court order; citation for civil contempt

The board may seek an order from a court of competent jurisdiction for a report from a nurse as required by Code Section 43-26-51 if one is not forthcoming voluntarily. The board may seek a citation for civil contempt if a court order for a report is not obeyed by such nurse.



§ 43-26-55. Immunity from liability for good-faith reporting

(a) No nurse, hospital, nursing home, temporary staffing agency, employer, state agency, or other person required to report a nurse to the board under this article, who, in good faith, either reports or fails to report, shall be subject to civil or criminal liability or discipline for unprofessional conduct for such action or inaction.

(b) A physician or other licensed health care professional who, at the request of the board, examines a nurse shall be immune from suit for damages by the nurse examined if the examining physician or examining health care professional conducted the examination and made findings or diagnoses in good faith.









Chapter 27 - Nursing Home Administrators

§ 43-27-1. Definitions

As used in this chapter, the term:

(1) "Board" means the State Board of Nursing Home Administrators.

(2) "Nursing home" has the same meaning as prescribed by the Department of Community Health in the rules and regulations for nursing homes.

(3) "Nursing home administrator" means a person who operates, manages, or supervises or is in charge of a nursing home.



§ 43-27-2. Creation of board; members

(a) There is created the State Board of Nursing Home Administrators, which shall consist of 13 members, none of whom may be employees of the United States government or of this state, and the commissioner of human services or his or her designee, who shall serve as ex officio member of the board, and the commissioner of community health or his or her designee, who shall serve as ex officio member of the board. The members of the board shall be appointed by the Governor and confirmed by the Senate, as follows:

(1) One member who is a licensed medical doctor in this state and who is not a nursing home administrator or pecuniarily interested in any nursing home;

(2) One member who is a registered nurse in this state and who is not a nursing home administrator or pecuniarily interested in any nursing home;

(3) One member who is an educator with a graduate degree and specializing in the field of gerontology and who is not a nursing home administrator or pecuniarily interested in any nursing home;

(4) Three members of the public at large who are not nursing home administrators or pecuniarily interested in any nursing home or have any connection with the nursing home industry whatsoever. Two of these three public, at-large positions shall be appointed from a list of three persons for each of these two positions submitted by the Board of Community Health. The Governor is vested with complete discretion in appointing the third member for one of these three public, at-large positions;

(5) One member who is a hospital administrator in this state, who is the holder of a master's degree in hospital administration, and who is not a nursing home administrator or pecuniarily interested in any nursing home; and

(6) Six members, at least one of whom shall represent nonproprietary nursing homes, who are licensed nursing home administrators in this state.

(b) The term for all members shall be three years from the date of appointment. A member may be removed as provided in Code Section 43-1-17. All vacancies shall be filled by the Governor for the unexpired terms in accordance with the requirements for appointment to the vacant position.



§ 43-27-3. Election of officers; rules and regulations; reimbursement of members; division director as secretary of board

The board shall elect a chairman and vice-chairman from its membership and such other officers as it shall deem necessary and shall adopt rules and regulations to govern its proceedings. Each member of the board shall be reimbursed as provided for in subsection (f) of Code Section 43-1-2. The division director shall be the executive secretary of the board.



§ 43-27-4. Board's authority to determine qualifications of administrators

The board shall have sole and exclusive authority to determine the qualifications, skill, and fitness of any person to serve as an administrator of a nursing home under this chapter; and the holder of a license under this chapter shall be deemed qualified to serve as the administrator of a nursing home.



§ 43-27-5. General powers and duties of board; limitations

(a) The board shall have the following powers and duties:

(1) To issue, renew, and reinstate the licenses of duly qualified applicants for licensure;

(2) To deny, suspend, revoke, or otherwise sanction licenses to practice as a nursing home administrator;

(3) To initiate investigations for the purpose of discovering violations of this chapter;

(4) To initiate investigations for the purpose of discovering violations by a nursing home administrator of the rules, regulations, or statutes of the Department of Community Health or the Department of Human Services, provided that the board shall investigate those violations only after revocation, limitation, or restriction of participation of the nursing home of which such individual is the administrator in the medical assistance program or the license issued by the Department of Community Health and make written findings as to the causes of the alleged violations;

(5) To conduct hearings upon charges into alleged violations of this chapter;

(6) To prepare or approve all examinations for licensure as a nursing home administrator;

(7) To develop, impose, and enforce standards which must be met by individuals in order to receive or maintain a license as a nursing home administrator;

(8) To conduct a continuing study and investigation of nursing homes and administrators of nursing homes within the state for the purpose of improving the standards imposed for the licensing of such administrators; and

(9) To adopt such rules and regulations as shall be reasonably necessary for the implementation and enforcement of this chapter. The board shall have the authority to establish, provide, or approve various education programs or courses for nursing home administrators and to prescribe rules and regulations requiring applicants for licenses as nursing home administrators to attend such programs or courses as a prerequisite to their being admitted to the examination or issued a license and requiring licensed nursing home administrators to attend such programs or courses as a prerequisite to their being issued any license renewal.

(b) Nothing in this chapter or in the rules and regulations adopted under this chapter shall be construed to require an applicant for a license as a nursing home administrator who is certified by a recognized church or religious denomination which teaches reliance on spiritual means alone for healing as having been approved to administer institutions certified by such church or denomination for the care and treatment of the sick in accordance with its teachings to demonstrate proficiency in any medical techniques or to meet any medical educational qualifications or medical standards not in accord with the remedial care and treatment provided in such institutions.



§ 43-27-6. License requirement for nursing home administrators; qualifications

(a) No person shall serve as a nursing home administrator until first obtaining a license from the board.

(b) The board shall issue licenses as nursing home administrators only to persons who:

(1) Are at least 21 years of age;

(2) Are of reputable and responsible character;

(3) Reserved;

(4) Meet the standards and the criteria established by the board to evidence the applicant's qualifications by training and experience to operate a nursing home, provided that two years of experience working in a nursing home shall be equivalent to one year of any academic education and training requirements established by the board; and such experience may be substituted without limitation for such education and training requirements; and

(5) Satisfactorily pass a written or oral examination, or both, approved by the board to determine the qualifications of the applicant to operate a nursing home.



§ 43-27-7. Reciprocity; provisional license.

(a) The board, in its discretion and otherwise subject to this chapter and the rules and regulations of the board promulgated under this chapter prescribing the qualifications for a nursing home administrator license, may issue a license to a nursing home administrator who has been issued a license by the proper authorities of any state or issued a certificate of qualification by any national organization, upon payment of a fee to be fixed by the board and upon submission of evidence satisfactory to the board that such other state or national organization maintains a system and standard of qualifications and examinations for a nursing home administrator license or certificate which is substantially equivalent to those required in this state.

(b) An applicant for licensure who meets the qualifications of subsection (a) of this Code section may be issued a provisional license by the board to practice as a nursing home administrator which shall be valid until the results of any examination required by the board and for which the applicant is scheduled to take are released. An applicant who has been issued a provisional license will be scheduled by the board to take the first available examination. If the applicant passes the examination, the provisional license shall be valid until the permanent license is issued. If the applicant fails to appear for the examination or if the applicant fails the examination, the provisional license shall become invalid immediately. The board may authorize the issuance of a second provisional license only to an applicant who provides just cause to the board as to why the applicant was unable to appear for the examination.



§ 43-27-8. Biennial license fees and renewal; applicability to superintendent of state hospital or facility

Each person licensed as a nursing home administrator shall be required to pay a biennial license fee in an amount to be fixed by the board. Such license shall expire on the renewal date established by the division director and shall be renewable for two years upon payment of the biennial license fee. No license fee shall be required of any superintendent of a state hospital or facility during such time as the superintendent is acting or serving in the capacity as a nursing home administrator in a state institution and as an employee of the state.



§ 43-27-9. Restoration of suspended or revoked license

The board may, for good cause shown and under such conditions as it may prescribe, restore a license to any person whose license has been suspended or revoked.



§ 43-27-10. Local fees

No provision of this chapter shall be construed as prohibiting or preventing a municipality or county from fixing, charging, assessing, or collecting any license fee, registration fee, tax, or gross receipt tax on any profession covered by this chapter or upon any related profession or any one engaged in any related profession governed by this chapter.



§ 43-27-11. Penalty

(a) Any person who acts or serves in the capacity of a nursing home administrator without holding a license as a nursing home administrator issued in accordance with this chapter shall be guilty of a misdemeanor.

(b) Any person not licensed under this chapter who holds himself out to be a licensed nursing home administrator or uses the initials N.H.A. after his name shall be guilty of a misdemeanor.



§ 43-27-12. Termination

Repealed by Ga. L. 1992, p. 3137, § 22, effective July 1, 1992.






Chapter 28 - Occupational Therapists

§ 43-28-1. Short title

This chapter shall be known and may be cited as the "Georgia State Occupational Therapy Licensing Act."



§ 43-28-2. Declaration of purpose

This chapter was enacted to safeguard the public health, safety, and welfare and to assure the availability of occupational therapy services of high quality to persons in need of such services. It is the purpose of this chapter to provide for the regulation of persons offering occupational therapy services to the public.



§ 43-28-3. Definitions

As used in this chapter, the term:

(1) "Association" means the Georgia Occupational Therapy Association.

(2) "Board" means the State Board of Occupational Therapy.

(3) "License" means a valid and current certificate of registration issued by the division director.

(4) "Occupational therapist" means a person licensed to practice occupational therapy as defined in this chapter and whose license is in good standing.

(5) "Occupational therapy" includes but is not limited to the following:

(A) Evaluation and treatment of individuals whose abilities to cope with the tasks of living are threatened or impaired by developmental deficiencies, the aging process, learning disabilities, poverty and cultural differences, physical injury or disease, psychological and social disabilities, or anticipated dysfunction. The treatment utilizes task oriented activities to prevent or correct physical, cognitive, or emotional deficiencies or to minimize the disabling effect of these deficiencies in the life of the individual;

(B) Such evaluation techniques as assessment of sensory motor abilities, assessment of the development of self-care activities and capacity for independence, assessment of the physical capacity for prevocational and work tasks, assessment of play and leisure performance, and appraisal of living areas for persons with disabilities; and

(C) Specific occupational therapy techniques, such as activity analysis, activities of daily living skills, the fabrication and application of splints and adaptive devices, sensory motor activities, the use of specifically designed manual and creative activities, guidance in the selection and use of adaptive equipment, specific exercises and physical agent modalities to enhance physical functional performance, work capacities, and treatment techniques for physical capabilities and cognitive retraining. Such techniques are applied in the treatment of individual patients or clients, in groups, or through social systems.

(6) "Occupational therapy aide" means a person who assists the occupational therapist and the occupational therapy assistant in the practice of occupational therapy and who works under the direct supervision of the occupational therapist.

(7) "Occupational therapy assistant" means a person licensed to assist the occupational therapist in the practice of occupational therapy under the supervision of or with the consultation of the licensed occupational therapist and whose license is in good standing.

(8) "Person" means a natural person only, not a legal entity.

(9) "Physical agent modalities" means treatment techniques which utilize heat, light, sound, cold, electricity, or mechanical devices and also means electrical therapeutic modalities which induce heat or electrical current beneath the skin, including but not limited to therapeutic ultrasound, galvanism, microwave, diathermy, and electromuscular stimulation, and also means hydrotherapy.



§ 43-28-4. Creation of board; members

(a) There is established the State Board of Occupational Therapy.

(b) The board shall consist of six members who shall be appointed by the Governor and confirmed by the Senate. The members of the board shall be citizens of the United States and residents of this state for at least one year prior to their appointment. Five members of the board shall have been engaged in rendering services to the public, teaching, or research in occupational therapy for at least three years immediately preceding their appointment and may be occupational therapists or occupational therapy assistants and shall at all times be holders of valid licenses for the practice of occupational therapy in this state. All of such members shall fulfill the requirements for licensure of this chapter. The sixth member shall be appointed from the public at large and shall have no connection whatsoever with the profession or practice of occupational therapy.

(c) The board shall, within 90 days after July 1, 1976, be selected as provided in subsection (b) of this Code section. The members of the first board shall serve the following terms: two members for a term of one year, two members for a term of two years, and one member for a term of three years. At the expiration of the above terms, board members shall be appointed in the same manner as the initial appointment for a period of four years; but no person shall be appointed to serve more than two consecutive terms. Terms shall begin on the first day of the calendar year and end on the last day of the calendar year or until successors are appointed, except for the first members who shall serve through the last calendar day of the year in which they are appointed before commencing the terms prescribed by this Code section.

(d) The initial term of the member appointed from the public at large shall expire on June 30, 1984; thereafter, successors shall be appointed for a term of four years.

(e) When a vacancy occurs on the board, the Governor shall appoint a member to fill the unexpired term.

(f) The Governor, after notice and opportunity for hearing by the board, may remove any member of the board for neglect of duty, incompetence, revocation or suspension of his license, or other dishonorable conduct. After such removal or vacancy due to other reasons, the Governor shall appoint a successor to the unexpired term.



§ 43-28-5. Division director as secretary of board; subpoenas

(a) The division director shall be secretary of the board and in addition to his powers and duties prescribed by Chapter 1 of this title shall perform such other administrative duties as may be prescribed by the board.

(b) In a contested case, the division director on behalf of the board shall have the power to subpoena throughout the state witnesses, designated documents, papers, books, accounts, letters, photographs, and objects or other tangible things.

(c) The division director, guided by the recommendations of the board, shall act in all matters relating to this chapter.



§ 43-28-6. Service of process and documents on division director

All legal process and all documents required by law to be served upon or filed with the board shall be served upon or filed with the division director at his or her office.



§ 43-28-7. General powers and duties of board; continuing professional education

(a) The board shall administer, coordinate, and enforce this chapter.

(b) The board shall have the responsibility of evaluating the qualifications and providing for the examination of applicants for licensure under this chapter and shall assist the division director in carrying out this chapter. The division director shall have the authority to contract with an outside agency for services providing for the supervision and administration of the examination as needed.

(c) The board may issue subpoenas, examine witnesses, and administer oaths and may investigate allegations of practices violating this chapter.

(d) The board shall adopt rules and regulations relating to professional conduct to carry out the policy of this chapter, including, but not limited to, regulations relating to professional licensure and the establishment of ethical standards of practice for persons holding a license to practice occupational therapy in this state and may amend or repeal the same in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(e) The board shall conduct such hearings and keep such records and minutes as are necessary to carry out its functioning. It shall provide reasonable public notice to the appropriate persons of the time and place of all hearings authorized under this chapter in such a manner and at such times as it may determine by its rules and regulations.

(f) The board shall prepare or approve all examinations of applicants for license at least twice a year, determine the qualifications and authorize the issuance of licenses to qualified occupational therapists and occupational therapy assistants, issue and renew licenses, suspend or revoke licenses in the manner provided, and determine the qualifications and approved qualified occupational therapy schools and courses in occupational therapy for the purpose of determining qualifications of applicants for licensure.

(g) The board may provide for the continuing professional education of persons subject to this chapter by appropriate regulation.



§ 43-28-8. License requirement for occupational therapists

No person shall:

(1) Practice occupational therapy; or

(2) Hold himself or herself out as an occupational therapist or an occupational therapy assistant or as being able to render occupational therapy services in this state unless that person is licensed in accordance with this chapter.



§ 43-28-8.1. License requirements for therapy techniques involving physical agent modalities

(a) No person shall utilize occupational therapy techniques involving physical agent modalities unless such person:

(1) Is licensed according to this chapter; and

(2) Has utilized such modalities before July 1, 1991, furnishes to the board prior to July 1, 1992, sufficient proof of such prior use, and demonstrates to the board competence in the use of such modalities determined by the board to have been so used prior to July 1, 1991; or

(3) Has successfully completed a minimum of 90 hours of instruction or training approved by the board which covers the following subjects:

(A) Principles of physics related to specific properties of light, water, temperature, sound, or electricity, as indicated by selected modality;

(B) Physiological, neurophysiological, and electrophysiological, as indicated, changes which occur as a result of the application of the selected modality;

(C) The response of normal and abnormal tissue to the application of the modality;

(D) Indications and contraindications related to the selection and application of the modality;

(E) Guidelines for treatment or administration of the modality within the philosophical framework of occupational therapy;

(F) Guidelines for educating the patient including instructing the patient as to the process and possible outcomes of treatment, including risks and benefits;

(G) Safety rules and precautions related to the selected modality;

(H) Methods for documenting the effectiveness of immediate and long-term effects of treatment; and

(I) Characteristics of the equipment including safe operation, adjustment, and care of the equipment.

(b) The board shall promulgate rules and regulations specifically pertaining to the use of physical agent modalities by a person licensed under this chapter.



§ 43-28-9. Qualifications of license applicants; waiver

(a) An applicant applying for a license as an occupational therapist or as an occupational therapy assistant shall file an application, on forms provided by the board, showing to the satisfaction of the board that such applicant:

(1) Is of good moral character;

(2) Has successfully completed the academic requirements of an educational program in occupational therapy recognized by the board, with concentration in biological or physical science, psychology, and sociology and with education in selected manual skills. For an occupational therapist or occupational therapy assistant, such a program shall be accredited by a recognized accrediting agency acceptable to the board. Other comparable educational programs such as those approved by the World Federation of Occupational Therapists may be recognized by the board upon evaluation of detailed program and course content;

(3) Has successfully completed a period of supervised field work experience at a recognized educational institution or a training program accredited as provided in paragraph (2) of this subsection. For an occupational therapist, a minimum of six months of supervised field work experience is required. For an occupational therapy assistant, a minimum of two months of supervised field work experience is required; and

(4) Has passed an examination as provided for in Code Section 43-28-10.

(b) An applicant not meeting the requirements of subsection (a) of this Code section must indicate to the board that he or she has obtained a waiver of such requirements pursuant to Code Section 43-28-11.



§ 43-28-10. Examinations

(a) A person applying for licensure shall demonstrate his eligibility in accordance with the requirements of Code Section 43-28-9 and shall make application for examination upon a form and in such a manner as the board shall prescribe. Such application shall be accompanied by the fee prescribed by the board. A person who fails an examination may make reapplication for reexamination accompanied by the prescribed fee.

(b) Each applicant for licensure under this chapter shall be examined by the board in written examination to test his knowledge of the basic and clinical sciences relating to occupational therapy and occupational therapy theory and practice, including the applicant's professional skills and judgment in the utilization of occupational therapy techniques and methods and such other subjects as the board may deem useful to determine the applicant's fitness to practice. The board shall establish the standards for acceptable performance by the applicant.

(c) Examinations shall be given at least twice a year.

(d) Applicants may obtain their examination scores and may review their papers in accordance with such rules and regulations as the board may establish.



§ 43-28-11. Waiver of examination; reciprocity

The board may waive the examination and grant a license to any applicant who shall present proof of current licensure as an occupational therapist or an occupational therapy assistant in another state, the District of Columbia, or territory of the United States, which requires standards for licensure considered by the board to be equivalent to the requirements for licensure of this chapter.



§ 43-28-12. Issuance of license; fees; limited permits; use of titles and abbreviations

(a) The board shall issue a license to any person who meets the requirements of this chapter upon payment of the license fee prescribed.

(b) The board shall issue a limited permit to persons who have completed the education and experience requirements of this chapter. This permit shall allow the person to practice occupational therapy under the supervision of an occupational therapist who holds a current license in this state and shall be valid until the date on which the results of the next qualifying examination have been made public. This limited permit shall not be renewed if the applicant has failed the examination.

(c) The board may issue a limited permit to persons who have successfully completed a certification examination approved by the board. This permit shall allow the person to practice occupational therapy for a period not to exceed 90 days under the supervision of an occupational therapist who holds a current license in this state.

(d) Any person who is issued a license as an occupational therapist under the terms of this chapter may use the words "occupational therapist registered," "licensed occupational therapist," or "occupational therapist," or he may use the letters "O.T.R.," "L.O.T.," "O.T.," or "O.T.R./L." in connection with his name or place of business to denote registration under this chapter.

(e) Any person who is issued a license as an occupational therapy assistant under the terms of this chapter may use the words "occupational therapy assistant," "licensed occupational therapy assistant," or "certified occupational therapy assistant" or may use the letters "O.T.A.," "L.O.T.A.," "C.O.T.A.," or "C.O.T.A./L." in connection with his name or place of business.



§ 43-28-13. Denial, refusal to renew, suspension, or revocation of licenses; probation; fines; reinstatement

(a) The board shall, after notice and opportunity for hearing, have the power to deny or refuse to renew, suspend, or revoke the license of, or impose a fine or probationary conditions upon, any licensee who has been guilty of unprofessional conduct which has endangered or is likely to endanger the health, welfare, or safety of the public. Such unprofessional conduct includes:

(1) Obtaining or attempting to obtain a license by fraud, misrepresentation, or concealment of material facts;

(2) Being guilty of unprofessional conduct as defined by the rules and regulations established by the board; or

(3) Being convicted of a crime other than minor offenses defined as "minor misdemeanors," "violations," or "offenses" in any court if the acts for which he was convicted are found by the board to have a direct bearing on whether he should be entrusted to serve the public in the capacity of an occupational therapist or occupational therapy assistant.

(b) Such denial, refusal to renew, suspension, revocation, or imposition of a fine or probationary conditions upon a licensee may be ordered by the board in a decision made after a hearing in the manner provided by the rules and regulations adopted by the board. One year from the date of revocation of a license, application may be made to the board for reinstatement. The board shall have the discretion to accept or reject an application for reinstatement and may, but shall not be required to, hold a hearing to consider such reinstatement.



§ 43-28-14. Renewal or reinstatement of expired licenses; renewal of suspended licenses

(a) All licenses shall expire biennially. Each person licensed under this chapter is responsible for renewing his license before the expiration date. Application for renewal shall be completed in the manner prescribed in the rules and regulations of the division director and shall include the payment of a renewal fee. The board may set and require a specific number of continuing education hours for license renewal.

(b) The board may provide for late renewal of a license upon payment of a late renewal fee, proof of continuing education as set by the board, and completion of an appropriate form. Any license which is not renewed during the specified renewal period will be revoked for failure to renew. The holder of such a canceled license may apply for and obtain a valid license only upon compliance with all relevant requirements for reinstatement.

(c) A suspended license is subject to expiration and may be renewed as provided in this Code section, but such renewal shall not entitle the licensee, while the license remains suspended and until it is reinstated, to engage in the licensed activity or in other conduct or activity in violation of the order or judgment by which the license was suspended. If a license revoked on disciplinary grounds is reinstated, the licensee, as a condition of reinstatement, shall pay the renewal fee and any late fee that may be applicable.



§ 43-28-15. Exceptions to operation of chapter

Nothing in this chapter shall be construed as preventing or restricting the practice, services, or activities of:

(1) Any person licensed under any other law of the state, including but not limited to physicians, and persons working under the supervision of physicians, nurses, clinical psychologists, speech pathologists and audiologists, dentists, and physical therapists, from engaging in the profession or occupation for which he is licensed;

(2) Any person employed as an occupational therapist or an occupational therapy assistant by the government of the United States if such a person provides occupational therapy solely under the direction or control of the organization by which he is employed;

(3) Any person pursuing a course of study leading to a degree or certificate in occupational therapy in an educational program which is accredited by a recognized accrediting agency acceptable to the board and if such person is designated by a title which clearly indicates such person's status as a student or trainee;

(4) Any person fulfilling the supervised field work experience requirements of Code Section 43-28-9 if such activities and services constitute a part of the experience necessary to meet the requirement of that Code section;

(5) Any person enrolled in a course of study designed to develop advanced occupational therapy skills when the occupational therapy activities are required as part of an educational program sponsored by an educational institution approved by the board and conducted under the supervision of an occupational therapist licensed under this chapter. If such person provides occupational therapy services outside the scope of the educational program, he shall then be required to be licensed in accordance with this chapter;

(6) Any occupational therapist or occupational therapy assistant licensed or certified by an agency recognized by the board providing consultation, as defined by rule, related to direct patient care if such services are performed for not more than 30 days in a calendar year;

(7) Any person employed as an occupational therapy aide and working under the direct supervision of an occupational therapist licensed in this state; or

(8) Persons registered as rehabilitation suppliers by the Georgia Board of Workers' Compensation, including those registered before July 1, 1992, but only when practicing rehabilitation counseling as a designated principal rehabilitation supplier pursuant to Chapter 9 of Title 34 and only so long as they do not use any titles other than titles describing the certifications or licenses they are required to hold under Code Section 34-9-200.1.



§ 43-28-16. Penalty

(a) Any person who violates this chapter shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than $250.00 and not more than $1,000.00, or imprisonment for a period not exceeding six months, or both. A license held by any person convicted under this Code section shall be forfeited and revoked immediately for one year from the date of such conviction.

(b) It is unlawful for any person who is not registered under this chapter as an occupational therapist or as an occupational therapy assistant or whose registration has been suspended or revoked to use, in connection with his name or place of business, the words "occupational therapist," "licensed occupational therapist," "occupational therapist registered," "occupational therapy assistant," "licensed occupational therapy assistant," "certified occupational therapy assistant"; or the letters "O.T.," "L.O.T.," "O.T.R.," "O.T.A.," "L.O.T.A.," or "C.O.T.A."; or any other words, letters, abbreviations, or insignia indicating or implying that he is an occupational therapist or an occupational therapy assistant or to show in any way, orally, in writing, in print, or by sign, directly or by implication, or to represent himself as an occupational therapist or an occupational therapy assistant.



§ 43-28-17. Termination

Repealed by Ga. L. 1992, p. 3137, § 23, effective July 1, 1992.






Chapter 29 - Dispensing Opticians

§ 43-29-1. Purpose of chapter

This chapter is enacted in the exercise of the police powers of the state. Its purposes generally are to protect the public health, welfare, and safety by providing for the regulation of the sale, dispensing, and supplying of all ophthalmic appliances, eyeglasses, and all aids to human vision.



§ 43-29-2. Definitions

As used in this chapter, the term:

(1) "Board" means the State Board of Dispensing Opticians.

(2) "Dispensing optician" means, subject to Code Section 43-29-18, an individual who is duly licensed to prepare and dispense lenses, spectacles, eyeglasses, contact lenses, and optical devices to the intended user thereof as specifically directed or authorized on the written prescription of a physician skilled in diseases of the eye or an optometrist duly licensed to practice his profession.



§ 43-29-3. Creation of board; members; election of officers; meetings; powers and duties

(a) There is created the State Board of Dispensing Opticians, which board shall supervise the practice of dispensing opticians and enforce this chapter, which board shall be composed of five licensed dispensing opticians, each of whom shall be a resident of the state who has been engaged in the occupation of dispensing optician in the state for not less than five years preceding the time of his appointment, and one additional member who shall have no connection whatsoever with the trade or occupation of dispensing optician.

(b) The members of the board shall be appointed by the Governor, and each such appointee shall hold office for a period of four years or until his successor is appointed and qualified.

(c) The Governor is also authorized to fill vacancies that may occur from time to time on said board with persons duly qualified.

(d) The board shall select from among its own number a chairman and a vice-chairman, shall adopt rules and regulations governing the examination of applicants and the enforcement of this chapter, and shall establish a code of ethics and standards of practice for dispensing opticians and such other rules and regulations governing procedure as shall be necessary and proper for the carrying out of the objectives of this chapter.

(e) The board shall provide for meetings at least twice each year for the purpose of receiving applications and giving examinations as above provided and may meet at other times and at such places as the board shall designate from time to time or fix by regulations.

(f) The board may administer oaths, summon witnesses, and take testimony in all matters relating to its duties.

(g) The board shall issue a license to practice the trade or occupation of dispensing optician to all persons who shall furnish satisfactory evidence of attainments and qualifications under this chapter and the rules and regulations of the board. Such license shall be signed by the chairman and attested by the division director, and it shall give the person to whom it is issued the absolute authority to practice the trade or occupation of dispensing optician in this state.

(h) Each member of the board shall be reimbursed as provided in subsection (f) of Code Section 43-1-2.



§ 43-29-4. Board records and seal

(a) The board shall have an official seal and shall keep a record of its proceedings and a register of persons whose licenses have been revoked.

(b) The records of the board shall be open to public inspection, and it shall keep on file all examination papers for a period of 90 days after each examination.



§ 43-29-5. Jurisdiction of board

The board shall have exclusive jurisdiction in the enforcement of this chapter over all persons engaged in business as dispensing opticians, whether licensed or unlicensed, provided that nothing contained in this chapter shall be construed as limiting or abrogating the power or authority of any board or commission created under any of the laws of this state defining and regulating any profession to enforce such respective laws or exercising any of the powers contained in such laws against violators thereof, even though engaged in the business of dispensing optician.



§ 43-29-6. Rules and regulations; violation as grounds for revocation of license

The board is authorized to adopt rules and regulations pursuant to this chapter for the carrying out of the purposes of this chapter. The violation of such rules and regulations shall be grounds for the revocation of any license issued under this chapter.



§ 43-29-7. License requirement; qualifications of applicants; subjects to be tested on examination; issuance and display of license

(a) Any person wishing to obtain the right to practice the trade or occupation of dispensing optician, as defined in this chapter, shall, before it shall be lawful for him or her to do so in this state, make application to the board, upon such form and in such manner as shall be adopted and prescribed by the board, and obtain a license from the board. Unless such person shall have obtained a license as provided in this subsection, it shall be unlawful for him or her to practice the trade or occupation of dispensing optician in this state; and he or she shall be subject to the penalties prescribed in Code Section 43-29-21.

(b) The board shall admit to examination any candidate who pays the fee provided for in this chapter and submits evidence satisfactory to the board, verified on oath, that:

(1) The applicant is over 18 years of age;

(2) The applicant has completed a high school education or its equivalent, as defined by the State Board of Education;

(3) The applicant is of good moral character; and

(4) The applicant has satisfactorily completed one school year of not less than an 850 hour course of study in a recognized school of optical dispensing or has had practical training and experience of a grade and character satisfactory to the board for not less than two years under the supervision of a licensed dispensing optician, a licensed physician, or a licensed optometrist, provided that any time spent in a recognized school shall be considered as part of the apprenticeship period. The practical training and experience required under this paragraph for an apprenticeship shall include, at a minimum, 3,000 hours of experience engaged in apprenticeship functions and shall include instruction in ophthalmic optics, optical laboratory materials and techniques, eye anatomy and physiology, related laws and regulations, ophthalmic dispensing theory and application, and basic contact lens theory. Prior to beginning an apprenticeship, the applicant shall register with the board. The registration shall identify the supervising licensed physician, licensed optometrist, or licensed dispensing optician and the mailing address and telephone number of the primary location where the apprenticeship training shall occur; provided, however, that in addition to the primary location, such training may be furnished at other locations under proper supervision. The board shall develop a list of textbooks and instructional materials to guide the apprentice and supervisors in providing the appropriate apprenticeship instruction. Upon completion by the applicant, such training and experience shall be certified by the supervising licensed dispensing optician, licensed physician, or licensed optometrist to the board.

(c) Applicants who have received practical training and experience in the trade or occupation of dispensing optician prior to July 1, 2008, shall receive credit toward the practical training and experience requirements of paragraph (4) of subsection (b) of this Code section if they register with the board in accordance with the provisions of said paragraph no later than August 31, 2008.

(d) Applicants may also meet the educational requirements of this Code section by receiving a certificate from recognized schools of opticianry with the Technical College System of Georgia or formal home study programs through the Career Progression Program with the National Academy of Opticianry or other programs approved by the board.

(e) Applicants for examination may be examined upon matters pertaining to mathematics and physics, ophthalmic materials and laboratory technique, ophthalmic optics, ophthalmic dispensing, and practical subjects. When any applicant passes the necessary examination and meets the qualifications set out, the board shall issue a license to such person to practice the trade or occupation of dispensing optician.

(f) Such license shall be conspicuously displayed in the office or place of business of the dispensing optician; and it shall not be necessary to remove the same so long as such dispensing optician continues to practice his or her trade or occupation in this state and so long as the license is not revoked or suspended by the board.



§ 43-29-8. Examination; effect of failure of two examinations

(a) An applicant applying for a license to practice the trade or occupation of dispensing optician shall be required to pass a board approved examination.

(b) Failure to pass a satisfactory examination shall not prevent any applicant from participating in subsequent examinations upon complying with this chapter, but any applicant who has failed two examinations shall not be permitted to take any further examination for licensure under this chapter until such applicant has furnished sufficient proof of having taken such additional education and training as shall be required by the board.



§ 43-29-9. Reciprocity

Any person who has been duly licensed to practice as a dispensing optician in any state of the United States which has a standard of qualifications and examination for such practice at least as high as that provided for in this state by this chapter and who has been principally engaged in such practice pursuant to such license for a period of not less than two years preceding may, upon proper application to the board and upon payment of a fee in an amount established by the board in lieu of examination and registration fees, be issued a certificate of registration without examination and shall thereupon be authorized to practice as a registered dispensing optician in this state subject to this chapter and the rules and regulations of the board, provided that the state of residence of a dispensing optician seeking registration under this Code section accords a similar privilege to dispensing opticians licensed by Georgia and seeking to practice as dispensing opticians in such other state; provided, further, that an applicant for registration under this Code section shall not, within the five years preceding his application, have failed any examination which is required in this state.



§ 43-29-10. Registration; fee; reinstatement

All persons practicing as dispensing opticians shall register with the division director and shall pay a biennial registration fee in an amount determined by the board, on or before the renewal date established by the division director. Failure to register and pay this fee shall forfeit the certificate of such delinquent, but he may be reinstated by paying all registration dues and an additional penalty fee in an amount established by the board.



§ 43-29-11. Continuing education requirement; waiver; effect of failure to complete required course hours

(a) Each person who holds a license as a dispensing optician shall be required to complete ten hours of continuing education prior to each renewal of such license.

(b) With his or her application for license renewal, each licensed dispensing optician shall submit an affidavit of course hours completed as proof that his or her education requirements have been satisfied. The board shall give credit for any course given by any recognized national, regional, or state dispensing society or association if such course increases the education of a dispensing optician and is made available to all licensed opticians on a reasonably nondiscriminatory fee basis. The board may also approve, in accordance with the objectives of this chapter, other courses held within or outside of this state which are available to all persons on a reasonably nondiscriminatory fee basis. Any group of ten or more licensed opticians may arrange for an educational course and request board approval thereof. Any such request shall be made at least 90 days prior to the proposed date of the course and shall include full details as to the contents of the course, the instructors, and the charge to be made for attendance, as well as any other information which the board may require. The board shall endeavor to act upon any request for approval at least 45 days prior to the proposed date therefor and shall thereupon notify all licensed opticians of the time, place, contents, and charges for any such approved course. The certificate of attendance required under this Code section shall be issued to the optician upon completion of the approved course. Credit shall be allowed on the basis of an hour for an hour. To receive one hour of credit, one must attend one full hour. No fractional hour credits shall be allowed.

(c) The board may waive the requirements of this Code section for any license period for any dispensing optician upon proof of such optician's hardship or disability, provided that such optician's license may be revoked upon failure of the licensee to complete the required number of hours, not to exceed 20 hours, of continuing education within 12 months immediately following renewal.

(d) A dispensing optician failing to complete the course hours required under this Code section shall have his or her license restored upon proof of subsequent completion of required course hours and, except in the case of a waiver granted under subsection (c) of this Code section, upon payment of a penalty fee in an amount established by the board.



§ 43-29-12. Refusal or revocation of certificates of registration

The board shall refuse to issue its certificate of registration and may revoke its certificate of registration issued to any person who is not of good moral character, who commits an act involving moral turpitude, who is guilty of highly unprofessional conduct, or whose certificate was issued through error, fraud, or perjury, provided that in all such cases the board shall serve written notice of the charges on such accused person at least ten days prior to the date set for hearing, and such person shall be notified to appear before the board to answer the charges at such time and place as the board may direct. Such notice shall plainly set forth the charges made and shall notify the accused person to appear to answer the same. On such hearing, if the charges are found true, the accused having the right to produce witnesses in his behalf and cross-examine those testifying against him, the board shall render judgment against him.



§ 43-29-13. Appeal from decisions of board

Any person whose license has been revoked or suspended by the board may appeal to the superior court of the county of domicile of the board for a trial de novo by filing with the clerk a certified copy of the charge heard by the board and his petition requesting a trial. Upon demand by the applicant, the board shall make certified copies of any charges. When the copy of the charge is lodged with the clerk of the superior court of the county of domicile of the board and the required deposit of court cost is paid within ten days after the board's findings, the appeal shall be considered perfected and shall be docketed and stand for trial. No such appeal shall operate as a supersedeas to such revocation or suspension.



§ 43-29-14. Duties when dispensing contact lenses; restrictions; qualified dispensing optician as engaging in lawful trade or occupation

(a) Dispensing opticians who dispense contact lenses shall instruct the wearer at the time the lenses are delivered to return to the prescribing and responsible optometrist or physician skilled in diseases of the eye for evaluation, approval, and follow-up care.

(b) A dispensing optician may duplicate lenses without prescription, provided that a dispensing optician shall not substitute contact lenses for spectacles, eyeglasses, or other optical devices except as otherwise authorized in this chapter or engage in the diagnosis of diseases of the human eye or attempt to determine the refractive powers of the human eye or in any manner attempt to prescribe remedies for or treat diseases or ailments of human beings.

(c) A dispensing optician who qualifies under this chapter shall be determined and recognized as engaging in a lawful trade or occupation in this state.



§ 43-29-15. Advertising

It shall be lawful for a dispensing optician to advertise, provided that such dispensing optician does not advertise in any manner that would tend to mislead or deceive the public or that would in any manner discredit others in the eye care field.



§ 43-29-16. Splitting fees or costs

It shall be unlawful for any dispensing optician, either directly or indirectly, to participate in any manner in the division, assignment, rebate, splitting, or refunding of service fees or costs of completed eyeglasses or parts thereof with a physician, optometrist, or other person or persons.



§ 43-29-17. Sale of nonprescription glasses; manufacture and sale of artificial eyes

Nothing in this chapter shall be construed to prevent the sale of spectacles for reading purposes, toy glasses, goggles, or sunglasses consisting of plano white, plano colored, or plano tinted glasses or ready-made nonprescription glasses; nor shall anything in this chapter be construed to affect in any way the manufacturing and sale of plastic or glass artificial eyes or any persons engaged in the manufacturing or sale of plastic or glass artificial eyes.



§ 43-29-18. Construction of chapter

(a) Nothing in this chapter shall be construed to authorize or permit any person to hold himself out as being able, or to offer, undertake, or attempt, by any means or method, to examine eyes or to diagnose, treat, correct, relieve, operate, or prescribe for any human ailment, deficiency, deformity, disease, injury, pain, or physical condition.

(b) Nothing in this chapter shall be construed to limit or restrict, in any respect, the practice of medicine by duly licensed physicians authorized to practice under Article 2 of Chapter 34 of this title or the practice of optometry by duly licensed optometrists authorized to practice under Chapter 30 of this title. Nothing in this chapter shall be construed to limit or restrict a duly licensed physician or optometrist from the practices enumerated and defined in this chapter; and such licensed physician or optometrist shall have all the rights and privileges which may accrue under this chapter to dispensing opticians licensed under this chapter.

(c) Nothing in this chapter shall be construed to impede, limit, prevent, or restrict the furnishing, selling, or supplying of any commodities or services by any manufacturer, wholesaler, jobber, vendor, or distributor of any commodities or services to any manufacturer, wholesaler, jobber, vendor, or distributor thereof or to or as agent for any physician, optometrist, or dispensing optician or to any clinic, infirmary, or hospital or to any school, college, or university.

(d) Nothing in this chapter shall be construed to prohibit an unlicensed person from performing merely mechanical work upon inert materials in an optical office or laboratory.

(e) The services and appliances relating to optical dispensing shall be dispensed, furnished, or supplied to the intended wearer or user thereof only upon prescription issued by a physician or an optometrist; but duplications, replacements, reproductions, or repetitions may be done without prescription, in which event any such act shall be construed to be optical dispensing the same as if performed on the basis of an original written prescription.

(f) Nothing contained in this chapter shall be construed to require an employee of a licensed physician or a licensed optometrist to secure a license under this chapter or be otherwise subject to this chapter, so long as such employee is working exclusively for and under the direct supervision of such licensed physician or optometrist or licensed optician and does not hold himself out to the public generally as a dispensing optician.



§ 43-29-19. Payment of fees in advance; restriction on paying out funds and creating expenses

All fees provided for in this chapter shall be paid in advance to the division director. No funds shall be paid out unless authorized by the chairman of the board and the division director, and no expense shall be created in excess of the fees provided in this chapter.



§ 43-29-20. Unlicensed practice as public nuisance; injunctions

The practice of the profession of dispensing optician is declared to involve activities affecting the public interest and involving the health and safety and welfare of the public. Such activities, when engaged in by a person who is not licensed, are declared to be a public nuisance and harmful to the public health, safety, and welfare. The board or the appropriate prosecuting attorney where such nuisance exists may bring an action to restrain and enjoin such unlicensed practice in the superior court of the county where such unlicensed person resides. It shall not be necessary in order to obtain the equitable relief provided in this Code section to allege or prove that there is no adequate remedy at law.



§ 43-29-21. Penalty

Any person who shall practice the trade or occupation of dispensing optician, as defined in this chapter, without first complying with this chapter or who shall violate any of the Code sections of this chapter shall be deemed guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than $500.00 or by imprisonment of not more than six months in the county jail, or both.



§ 43-29-22. Termination

Repealed by Ga. L. 1992, p. 3137, § 24, effective July 1, 1992.






Chapter 30 - Optometrists

§ 43-30-1. Definitions

As used in this chapter, the term:

(1) "Board" means the State Board of Optometry.

(2) (A) "Optometry" means the art and science of visual care and is declared to be a learned profession. The practice of optometry consists of the diagnosis and interpretation of the visual behavior of the human organism by the employment of any means other than surgery. The practice of optometry further consists of the correction of visual anomalies through the prescribing, employment, and use of lenses, prisms, frames, mountings, contact lenses, orthoptic exercises, and visual training, light frequencies, and any other means or methods for the relief, correction, or remedy of any insufficiencies or abnormal conditions of the human visual organism, other than surgery. Optometrists are prohibited from using nondiagnostic lasers. Nothing in this chapter shall prohibit the use, administration, or prescription of pharmaceutical agents for diagnostic purposes and treatment of ocular disease in the practice of optometry by optometrists who have received pharmacological training and certification from a properly accredited institution of higher learning and who are certified by the board to use pharmaceutical agents for diagnostic and treatment purposes. Only a doctor of optometry who:

(i) Is already certified for using pharmaceutical agents for diagnostic purposes;

(ii) Has passed or passes an examination approved by the board which tests knowledge of pharmacology for treatment and management of ocular diseases;

(iii) Is certified in coronary pulmonary resuscitation (CPR); and

(iv) Maintains at least $1 million in malpractice insurance coverage

shall be certified to use pharmaceutical agents for treatment purposes.

(B) The board shall establish by rule a list, which may be modified from time to time, of pharmaceutical agents which optometrists shall be allowed to use for treatment purposes.

(C) A doctor of optometry shall not administer any pharmaceutical agent by injection.

(D) Pharmaceutical agents which are used by a doctor of optometry for treatment purposes and administered orally may only be:

(i) (I) Nonnarcotic oral analgesics and hydrocodone and Schedule III or Schedule IV controlled substances which are oral analgesics;

(II) Used for ocular pain; and

(III) Used for no more than 72 hours without consultation with the patient's physician; provided, however, that with respect to hydrocodone, used for no more than 48 hours without consultation with the patient's physician; or

(ii) Antibiotics, antivirals, corticosteroids, antifungals, antihistamines, or antiglaucoma agents related to the diagnosis or treatment of diseases and conditions of the eye and adnexa oculi except Schedule I or Schedule II controlled substances; provided, however, that a doctor of optometry shall not be authorized to administer pharmaceutical agents by injection. Doctors of optometry using such pharmaceutical agents shall be held to the same standard of care imposed by Code Section 51-1-27 as would be applied to a physician licensed under Chapter 34 of this title performing similar acts; provided, however, that a doctor of optometry shall not be authorized to treat systemic diseases.

(E) Pharmaceutical agents which are used by a doctor of optometry for treatment purposes and administered topically shall be subject to the following conditions only when used for the treatment of glaucoma:

(i) If the pharmaceutical agent is a beta blocker, an optometrist certified to use pharmaceutical agents for treatment purposes must take a complete case history and determine whether the patient has had a physical examination within the past year. If the patient has not had such a physical examination or if the patient has any history of congestive heart failure, bradycardia, heart block, asthma, or chronic obstructive pulmonary disease, that patient must be referred to a person licensed under Chapter 34 of this title for examination prior to initiating beta blocker therapy;

(ii) If the glaucoma patient does not respond to the topically administered pharmaceutical agents after 60 days of treatment, that patient must be referred to an ophthalmologist;

(iii) If the patient is diagnosed as having closed angle glaucoma, the patient shall be immediately referred to an ophthalmologist; and

(iv) If the pharmaceutical agent is oral corticosteroids, an optometrist certified to use pharmaceutical agents for treatment purposes must take a complete case history and determine whether the patient has had a physical examination within the past year and must not prescribe oral corticosteroids for a patient with any condition for which oral corticosteroids are contraindicated, and in no event shall such oral corticosteriods be prescribed for more than 14 days.

(F) Doctors of optometry using pharmaceutical agents for treatment purposes shall be held to the same standard of care imposed by Code Section 51-1-27 as would be applied to a physician licensed under Chapter 34 of this title performing similar acts.

(G) Any doctor of optometry who uses a pharmaceutical agent, except under the conditions specified therefor by this chapter and any other law, shall be guilty of a misdemeanor unless a greater penalty is otherwise provided by law.

(H) Nothing in this chapter shall be construed to allow a doctor of optometry to dispense pharmaceutical agents to patients.



§ 43-30-2. Creation of board; composition; qualifications of members

(a) It shall be the duty of the Governor to appoint a State Board of Optometry to consist of six members. This board shall be appointed by the Governor and styled the "State Board of Optometry." All appointments to the board shall be subject to the confirmation of the Senate. One of the members shall be appointed from the public at large and shall have no connection whatsoever with the profession or practice of optometry. The remaining five members shall be persons who have been actively engaged in the practice of optometry in the state for five years immediately preceding such appointment, shall be registered as optometrists under this chapter, and shall be qualified to use pharmaceutical agents for diagnostic and treatment purposes as authorized under this chapter.

(b) No person shall be eligible for appointment to the board who is connected in any way with a school teaching optometry or who sells optical goods at wholesale.



§ 43-30-3. Terms of office for board members; vacancies

Two members of the board shall be appointed for one year, two for two years, and one for three years; and after the expiration of the terms of office of the members so first appointed, subsequent appointments shall be for a term of three years. Any vacancy that may occur from any cause shall be filled by the Governor for the unexpired term.



§ 43-30-4. Election of board officers; rules, regulations, and bylaws as to board's proceedings; meetings

The board shall annually elect a president and a vice-president who shall hold their offices until their successors are elected and qualified. The board shall prescribe such rules, regulations, and bylaws for its proceedings and governance as will put this chapter into effect. There shall be at least two regular meetings of the board held every year. Special meetings may be held on the call of the president and two other members.



§ 43-30-5. Adoption of rules and regulations by board generally; restrictions on practice locations for doctors of optometry

The board shall have the authority and power to adopt, establish, enforce, and maintain rules and regulations applicable to the practice of optometry adequate to put this chapter into effect and to regulate the practice of optometry as a profession in conformity with and in compliance with accepted professional standards; provided, however, the board shall not provide by rule to restrict the location of the practice of a licensed doctor of optometry, and any such rule now in effect shall be null and void.



§ 43-30-5.1. Advertising requirements

Any truthful written or broadcast advertising for eye exam services whether regional or national by any optical firm with more than seven locations in the State of Georgia shall not be required to list the name of the optometrist in the advertisement provided those optometrists practicing under a trade name at a specific location shall be identified to any person inquiring by telephone.



§ 43-30-6. Certificate of registration required

It shall be unlawful for any person to practice optometry in this state unless he shall have first obtained a certificate of registration from the board and filed same with the clerk of the superior court of the county in which such practice is conducted.



§ 43-30-6.1. Display of license or certificate of registration

Persons holding a license or certificate of registration issued by the board shall display that license or certificate in a conspicuous place in that person's principal place of practice.



§ 43-30-7. Certification and registration requirement; comity; qualifications examination

(a) All persons engaged in the practice of optometry or who wish to begin the practice of optometry shall apply through the division director to the board for a certificate of registration. Such certificate of registration shall be granted to such applicants upon compliance with the conditions contained in subsections (b), (c), and (d) of this Code section.

(b) The applicant shall be registered and given a certificate of registration if he or she holds a valid license from such other state boards of optometry as may be, under the rules of comity, recognized by the board. The fee for registering such applicant shall be in an amount determined by the board. A person practicing optometry who has been registered and given a certificate of registration under the rules of comity and who fails to pay the biennial registration fee, as established by the board, on or before the renewal date established by the division director shall forfeit his or her certificate of registration. Such person may be reinstated by paying all past due registration fees and an additional fee in an amount established by the board.

(c) Any other applicant for registration under this chapter shall be required to pass an examination approved by the board. In addition, each such applicant shall:

(1) Be 21 years of age and of good moral character;

(2) Possess a high school education of not less than 16 Carnegie units or the equivalent thereof to be determined by the board;

(3) Have completed not less than two years of preoptometry college work in a college of arts and sciences approved by the board or the equivalent thereof to be determined by the board; and

(4) Hold a certificate of graduation from an accredited college or university teaching optometry, acceptable to the board, requiring a course of study therein of at least four school years.

(d) Any applicant seeking a certificate of registration after July 1, 1994, must be qualified to use pharmaceutical agents for diagnostic and treatment purposes in accordance with subparagraph (A) of paragraph (2) of Code Section 43-30-1. Qualification to use pharmaceutical agents for diagnostic and treatment purposes shall be met by evidence of:

(1) Successful completion of pharmacological training and certification from a properly accredited institution of higher learning, or the equivalent thereof to be determined by the board; and

(2) Successful passage of an examination approved by the board which tests knowledge of pharmacology for treatment and management of ocular diseases.



§ 43-30-8. Biennial registration; educational programs for optometrists; forfeiture of certificate upon failure to comply; reinstatement of certificate

(a) Each person practicing optometry shall register biennially with the division director by completing and filing a form to be furnished by the board.

(b) The board may approve educational programs to be held within or outside this state. The board shall approve only such educational programs as are available to all persons practicing optometry in the state on a reasonable nondiscriminatory fee basis. Any request for board approval of an educational program shall be submitted in a timely manner with due regard for the necessity of investigation and consideration by the board. The board may contract with institutions of higher learning, professional organizations, or qualified individuals for the providing of programs that meet this requirement; and such programs shall be self-sustaining by the individual fees set and collected by the provider of the program. The minimum number of hours of continuing education required shall be fixed by the board by February 1 of each calendar year. In no instance may the board require a greater number of hours of study than are available at approved courses held within the state; and the board is authorized to waive this requirement in cases of certified illness or undue hardship.

(c) Failure to register, to pay the registration fee, or to submit satisfactory proof of training shall forfeit the certificate of the delinquent optometrist; but a practitioner's certificate may be restored upon payment of all delinquent registration fees, a penalty as established by the board, and the submission of satisfactory proof of training.



§ 43-30-9. Refusal or revocation of certificates; appeals

(a) The board shall refuse to issue its certificate of registration and may revoke its certificate of registration issued to any person who is not of good moral character, or who commits an act involving moral turpitude, or who is guilty of unprofessional conduct, or whose certificate was issued through error, fraud, or perjury, or who knowingly makes any fraudulent, misleading, or deceptive statement in any form of advertising, or who makes any statement in any advertising concerning the quality of optometric services rendered by the registrant or licensee or any optometrist associated with him.

(b) The board shall serve written notice of the charges on such accused person at least ten days prior to the date set for hearing, and said person shall be notified to appear before the board to answer the charges at such time and place as the board may direct. Such notice shall plainly set forth the charges made and notify the accused person to appear to answer the same. On such hearing, if the charges are found true, the accused having the right to produce witnesses in his behalf and cross-examine those testifying against him, the board shall render judgment after such hearing; and the person accused may enter an appeal to the next superior court of the county in which the hearing is held. If he is dissatisfied with the finding, such appeal is to be governed by the law relating to appeals in other cases.



§ 43-30-10. Appeal from board decisions

Actions of the board in granting, refusing to grant, or refusing to renew a license issued under this chapter or in revoking or suspending or refusing to revoke or suspend any such license shall be subject to appeal to the superior court in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 43-30-11. Agency representative to determine contested cases; judicial review

(a) Upon the written request of the board, the division director shall have the power under paragraph (5) of subsection (a) of Code Section 50-13-13 to select and appoint an agency representative to determine a contested case pending before the board to the extent and in the manner provided by law.

(b) In any contested case brought under authority of this chapter to enforce this chapter, a party aggrieved by an initial decision of the agency representative may immediately seek judicial review thereof within the time and in the manner provided by Code Section 50-13-19 if board review of the initial decision of the agency representative in accordance with Code Section 50-13-17 would not provide an adequate remedy or if such board review is unlawful. Upon such appeal, the court shall first determine the claim supporting the intermediate appeal. If the court determines the claim adversely to the petitioner, it shall remand the case to the board which shall then proceed in accordance with Code Section 50-13-17, except that the board shall consider the initial decision of the hearing representative as having been filed with it on the date of remand from the court. If the court determines the claim adversely to the board, it shall treat the initial decision of the agency representative as a final decision of the board and determine all other issues in the case in accordance with Code Section 50-13-19.



§ 43-30-12. Unlicensed practice as constituting a nuisance; injunction

The practice of optometry by any unregistered or unlicensed optometrist is declared to be a menace and a nuisance and dangerous to the public health and safety; and the board shall promptly abate such practice by filing an action for an injunction in the county in which such practice is conducted. The practice shall be enjoined unless it shall be made to appear that such practitioner is licensed and registered. The board is authorized to file and prosecute such action, and it shall be its duty to do so.



§ 43-30-13. Construction of chapter

(a) Nothing in this chapter shall be construed to apply to physicians and surgeons duly licensed to practice medicine, nor to prevent persons from selling spectacles or eyeglasses on prescription from any duly qualified optometrist or physician, nor to prevent any person from selling glasses as articles of merchandise or from using test cards in connection with the sale of such glasses at a permanently located place when not trafficking or attempting to traffic upon assumed skill in optometry; nor shall anything in this chapter be construed to authorize any registered optometrist to prescribe or administer drugs except as permitted by law or practice medicine or surgery in any manner as defined by the laws of this state; nor shall this chapter be construed to authorize any such person to use the title of "M.D." or any other title mentioned in Code Section 43-34-21 or 43-34-22.

(b) Nothing in this chapter shall be construed to imply liability, either civil or criminal, on the part of a pharmacist who is duly licensed under Title 26 and who in good faith fills a prescription presented by a patient pursuant to this chapter. The pharmacist shall presume that the prescription was issued by a duly licensed optometrist under this chapter who has qualified under this Code section to prescribe pharmaceutical agents. The pharmacist shall also presume that the pharmaceutical agent prescribed by the optometrist is an approved pharmaceutical agent, unless the pharmacist has actual or constructive knowledge to the contrary.



§ 43-30-14. Practicing optometry without a license

Any person who practices optometry or who offers or pretends to practice or holds himself or herself out as eligible to practice optometry and who is not legally registered and licensed shall be guilty of a felony.



§ 43-30-15. Termination

Repealed by Ga. L. 1992, p. 3137, § 25, effective July 1, 1992.






Chapter 31 - Pecan Dealers and Processors



Chapter 32 - Peddlers and Itinerant Traders



Chapter 33 - Physical Therapists

§ 43-33-1. Short title

This chapter shall be known and may be cited as the "Georgia Physical Therapy Act."



§ 43-33-2. Declaration of purpose

This chapter is enacted for the purpose of safeguarding the public health, safety, and welfare by providing for state administrative control, supervision, and regulation of the practice of physical therapy. The practice of physical therapy is declared to be affected with the public interest; and this chapter shall be liberally construed so as to accomplish the purpose stated in this Code section.



§ 43-33-3. Definitions

As used in this chapter, the term:

(1) "Board" means the State Board of Physical Therapy.

(2) "License" means a valid and current certificate of registration issued by the board which shall give the person to whom it is issued authority to engage in the practice prescribed thereon.

(3) "Licensee" means any person holding a license under this chapter.

(4) "Person" means a human being only, not a legal entity.

(5) "Physical therapist" means a person licensed to practice physical therapy as defined in this chapter and whose license is in good standing.

(6) "Physical therapist assistant" or "physical therapy assistant" means a person who is licensed by the board to assist a physical therapist, whose activities are supervised and directed by a physical therapist, and whose license is in good standing.

(7) "Physical therapy" means the care and services provided by or under the direction and supervision of a physical therapist who is licensed pursuant to this chapter. The term "physiotherapist" shall be synonymous with "physical therapy" pursuant to this chapter. The practice of physical therapy means:

(A) Examining, evaluating, and testing patients and clients with mechanical, physiological, and developmental impairments, activity limitations, participation restrictions, and disabilities or other movement related conditions in order to determine a physical therapy diagnosis, prognosis, and plan of intervention and to assess the ongoing effects of intervention;

(B) Alleviating impairments of body structure or function by designing, implementing, and modifying interventions to improve activity limitations or participation restrictions for the purpose of preventing or reducing the incidence and severity of physical disability, bodily malfunction, and pain;

(C) Reducing the risk of injury, impairment, activity limitations, participation restrictions, and disability, including the promotion and maintenance of health, fitness, and wellness in populations of all ages;

(D) Planning, administering, evaluating, and modifying intervention and instruction, including the use of physical measures, activities, and devices, including but not limited to dry needling for preventative and therapeutic purposes; and

(E) Engaging in administration, consultation, education, teaching, research, telehealth, and the provision of instructional, consultative, educational, and other advisory services.

(8) "Physical therapy aide" means a person who only performs designated and supervised physical therapy tasks. The physical therapy aide must receive direct supervision and must be directed on the premises at all times by a licensee. Physical therapy aides are not licensed under this chapter.

(9) "Trainee" means an individual who is approved for a traineeship.

(10) "Traineeship" means a period of activity during which a trainee works under the direct supervision of a licensed physical therapist who has practiced for not less than one year prior to assuming the supervisory role.

(11) "Training permit" means a valid and current certificate of registration issued by the board which gives the person to whom it is issued authority to engage in practice through a traineeship prescribed thereon.



§ 43-33-4. Creation of board

There is created a State Board of Physical Therapy.



§ 43-33-5. Appointment of board members; terms; vacancies; removal

The board shall consist of eight members, as provided in Code Section 43-33-6, each of whom shall be appointed by the Governor and confirmed by the Senate for a term of three years and until a successor is appointed and qualified. Vacancies on the board shall be filled by the Governor's appointment of a successor to serve out the unexpired term. The Governor, after notice and opportunity for hearing, may remove any member of the board for neglect of duty, incompetence, revocation or suspension of license of those licensee members, or other dishonorable conduct. No person shall serve consecutively more than two full terms as a member of the board.



§ 43-33-6. Qualifications of board members

To be eligible for appointment to the board, a person must be a resident of this state. Six members of the board shall be licensed as physical therapists under this chapter who have practiced or taught physical therapy for at least three years. At least one member shall be licensed and practicing as a physical therapist assistant for at least three years. The eighth member shall be appointed from the public at large and shall have no business connection whatsoever with the practice or profession of physical therapy.



§ 43-33-7. Conduct of business by telephone or other digital means

With the exception of hearings in contested cases, the board may conduct business in conference by telephone or other digital means, provided that members of the board shall not receive compensation for business conducted in conference by telephone or other digital means.



§ 43-33-8. Reimbursement of board members

Each member of the board shall be reimbursed as provided for in subsection (f) of Code Section 43-1-2.



§ 43-33-9. Division director as secretary of board; subpoena power; service of process and documents

The division director shall be secretary of the board and shall perform such other administrative duties as may be prescribed by the board. In a contested case, the division director on behalf of the board shall have the power to subpoena, throughout this state, witnesses, designated documents, papers, books, accounts, letters, photographs, objects, or other tangible things. All legal process and all documents required by law to be served upon or filed with the board shall be served upon or filed with the division director at his or her office.



§ 43-33-10. General powers and duties of board

In carrying out the provisions of this chapter, the board shall, in addition to the other powers conferred upon it under this chapter, have the power to:

(1) Prepare or approve all examinations or applicants for licenses;

(2) Determine the qualifications of and authorize the issuance of licenses to qualified physical therapists and physical therapist assistants;

(3) Determine the qualifications for and approve educational programs that prepare physical therapists and physical therapist assistants for the purpose of determining qualifications of applicants for licensure;

(4) Initiate investigations of alleged or suspected violations of the provisions of this chapter or other laws of this state pertaining to physical therapy and any rules and regulations adopted by the board. For this purpose, any board member or authorized agent of the board shall have the power and right to enter and make reasonable inspection of any place where physical therapy is practiced;

(5) Conduct all hearings in contested cases according to Chapter 13 of Title 50, known as the "Georgia Administrative Procedure Act";

(6) Discipline any person licensed under this chapter, or refuse to grant, renew, or restore a license to any person upon any ground specified in this chapter;

(7) Adopt a seal, the imprint of which together with the authorized signature of either the division director or other member authorized by the board shall be effective to evidence its official acts;

(8) Establish licensing fees and maintain in the office of the division director a register of all persons holding a license and a record of all inspections made;

(9) Adopt and publish in print or electronically a code of ethics;

(10) Issue training permits; and

(11) Adopt such rules and regulations as shall be reasonably necessary for the enforcement and implementation of the provisions and purposes of this chapter and other laws of this state insofar as they relate to physical therapy.



§ 43-33-11. Physical therapists and physical therapist assistants to clearly inform public of credentials; license required; use of titles; limitation on scope of Code section

(a) A physical therapist shall clearly inform the public of his or her professional credential as a physical therapist. A physical therapist shall use the appropriate regulatory designator as identified by the board.

(b) A physical therapist assistant shall use the letters "PTA" immediately following his or her name to designate licensure under this chapter. A person shall not use the title "physical therapist assistant," the letters "PTA," or any other words, abbreviations, or insignia in connection with that person's name to indicate or imply, directly or indirectly, that the person is a physical therapist assistant unless that person is licensed as a physical therapist assistant pursuant to this chapter.

(c) A person or business entity and its employees, agents, or representatives shall not use in connection with that person's name or the name or activity of the business entity the words "physical therapy," "physical therapist," "physiotherapist," or "doctor of physical therapy," the letters "PT," "CPT," "DPT," "LPT," "RPT," or "MPT," or any other words, abbreviations, or insignia indicating or implying, directly or indirectly, that physical therapy is provided or supplied, unless such services are provided by or under the direction of a physical therapist licensed pursuant to this chapter. A person or business entity shall not advertise or otherwise promote another person as being a physical therapist or physiotherapist unless the individual so advertised or promoted is licensed as a physical therapist under this chapter. A person or business entity that offers, provides, or bills any other person for services shall not characterize those services as physical therapy unless the individual directing and supervising those services is a person licensed under this chapter.

(d) Nothing in this Code section shall be construed as preventing or restricting the practice, services, or activities of:

(1) Any person licensed under any other law of this state who is engaged in the professional or trade practices properly conducted under the authority of such other licensing laws;

(2) Any person pursuing a course of study leading to a degree or certificate as a physical therapist or as a physical therapist assistant in an entry level educational program approved by the board, if such person is designated by a title indicating student status, is fulfilling work experiences required for the attainment of the degree or certificate, and is under the supervision of a licensed physical therapist;

(3) Any person enrolled in a course of study designed to develop advanced physical therapy skills when the physical therapy activities are required as part of an educational program sponsored by an educational institution approved by the board and are conducted under the supervision of a physical therapist licensed under this chapter. If such person provides physical therapy services outside the scope of the educational program, he or she shall then be required to be licensed in accordance with this chapter;

(4) A physical therapist licensed in another state or country or employed by the United States government conducting a teaching or clinical demonstration in connection with an academic or continuing education program;

(5) Any person employed as a physical therapist or as a physical therapist assistant by the United States government if such person provides physical therapy services solely under the direction or control of the employing organization. If such person shall engage in the practice of physical therapy or as a physical therapist assistant outside the course and scope of such employment, he or she shall then be required to be licensed in accordance with this chapter;

(6) A person currently licensed in another state who is present in this state for treatment of a temporary sojourner only, such treatment in this state not to exceed a total of 60 days during any 12 month period; or

(7) A person currently licensed in another state who is present in this state providing physical therapy services during a declared local, jurisdictional, or national disaster or emergency, such services not to exceed a total of 60 days during any 12 month period.



§ 43-33-12. Requirements for license to practice physical therapy

A license to practice physical therapy shall be issued to any person who:

(1) Is a graduate of an educational program that prepares physical therapists and which is accredited by a recognized accrediting agency and approved by the board or, in the case of an applicant who has graduated from an educational program which prepares physical therapists conducted in a foreign country, has submitted, in a manner prescribed by the board, credentials approved by the board and who has further demonstrated the ability to speak, write, and understand the English language and has satisfactorily completed a three-month board approved traineeship under the supervision of a physical therapist licensed under this chapter;

(2) Has satisfactorily passed an examination prepared or approved by the board and has acquired any additional education and training required by the board; and

(3) Is not disqualified to receive a license under the provisions of Code Section 43-33-18 or subsection (a) or (c) of Code Section 43-1-19.



§ 43-33-13. Requirements for license to practice as physical therapist assistant

A license to practice as a physical therapist assistant shall be issued to any person who:

(1) Is a graduate of an educational program that prepares physical therapist assistants and which is accredited by a recognized accrediting agency and approved by the board or, in the case of an applicant who has graduated from an educational program which prepares physical therapist assistants conducted in a foreign country, has submitted, in a manner prescribed by the board, credentials approved by the board and who has further demonstrated the ability to speak, write, and understand the English language and has satisfactorily completed a three-month board approved traineeship under the supervision of a physical therapist licensed under this chapter;

(2) Has satisfactorily passed an examination prepared or approved by the board; and

(3) Is not disqualified to receive a license under the provisions of Code Section 43-33-18 or subsection (b) or (c) of Code Section 43-1-19.



§ 43-33-13.1. Physical therapy aide

A physical therapy aide is one, other than a physical therapist or physical therapist assistant, who is employed to assist a physical therapist or a physical therapist assistant by performing only designated physical therapy tasks under direct supervision of a licensee as approved by the board by rule or regulation.



§ 43-33-14. Determining competence of applicants

The board shall determine the competence of applicants to practice as physical therapists or as physical therapist assistants by any method or procedure which the board deems necessary to test the applicant's qualifications.



§ 43-33-15. Reciprocity; waiver of examination requirement for persons licensed in another state who meet certain qualifications

The board may, in its discretion, waive the examination provided for in paragraph (2) of Code Section 43-33-12 and may, subject to the provisions under Code Sections 43-33-18 and 43-33-19, grant to a person licensed in another state or territory of the United States full privileges to engage in an equivalent practice authorized by this chapter to any person who has qualifications the board determines to be the substantial equivalent of the qualifications described under paragraph (1) of Code Section 43-33-12 and who is properly licensed under the laws of another state or territory of the United States; provided, however, that the license held by such person was issued after an examination which, in the judgment of the board, is the equivalent of the standards established by the board. In waiving the examination requirement, the board may require additional education or training.



§ 43-33-16. Expiration, renewal, and restoration of licenses; canceled licenses; continuing education

All licenses shall expire biennially unless renewed. All applications for renewal of a license shall be filed with the division director prior to the expiration date, accompanied by the biennial renewal fee prescribed by the board. A license which has expired for failure of the holder to renew may only be restored after application and payment of the prescribed restoration fee within the time period established by the division director and provided the applicant meets such requirements as the board may establish by rule. Any license which has not been restored within such period following its expiration may not be renewed, restored, or reissued thereafter. The holder of such a canceled license may apply for and obtain a valid license only upon compliance with all relevant requirements for issuance of a new license. The board shall require no less than four hours of continuing education in order to renew any license issued pursuant to this chapter.



§ 43-33-17. Training permits

(a) The board may issue a training permit to an applicant who is a graduate of an approved physical therapy program who is approved to take the physical therapy licensing examination or who has taken the examination but not yet received the examination results.

(b) The board may issue a training permit to a foreign trained applicant who is a graduate from a physical therapy program outside the United States and its territories and who is approved to take the physical therapy licensing examination.

(c) The board may issue a training permit to a reinstatement applicant whose license to practice as a physical therapist or license to practice as a physical therapist assistant has been expired for more than two years.

(d) The training permit shall allow the holder thereof to work only under the direct supervision of a physical therapist who has been approved by the board and has practiced for not less than one year prior to assuming the supervisory role.

(e) Training permits are governed by rules and regulations authorized under this chapter and approved by the board.



§ 43-33-18. Refusal to grant or restore licenses; discipline of licensees; suspension, revocation, or restriction of licenses; immunity for violation reporters

(a) The board shall have authority to refuse to grant or restore a license to an applicant or to discipline a physical therapist licensed under this chapter upon a finding by the board that the licensee or applicant has:

(1) Identified himself or herself as a doctor without also clearly informing the public of his or her professional credential as a physical therapist;

(2) Performed physical therapy care and services without examination and evaluation of patients or clients in order to determine a physical therapy diagnosis, prognosis, and plan of intervention, which, in the case of patients who have self-referred, means the physical therapist has:

(A) Failed to refer the patient to an individual licensed pursuant to Article 2 of Chapter 11 of Title 43 or Article 2 of Chapter 34 of Title 43 if at any time the physical therapist has reason to believe that the patient has symptoms or conditions that require treatment beyond the scope of practice of the physical therapist or, regardless of the patient's condition, if after 21 days or eight visits from the initiation of a physical therapy plan of intervention, the physical therapist has not received a referral from the patient's provider who is licensed pursuant to Article 2 of Chapter 11 of Title 43 or Article 2 of Chapter 34 of Title 43. The day and visit limitations contained in this subparagraph shall not apply:

(i) In the case of services provided for health promotion, wellness, fitness, or maintenance purposes, in which case the physical therapist shall refer a client seen for health promotion, wellness, fitness, or maintenance purposes to an appropriate individual licensed pursuant to Article 2 or 4 of Chapter 34 of Title 43 if the client exhibits or develops signs and symptoms beyond the scope of practice of the physical therapist;

(ii) In the case of a patient diagnosed within the previous nine months with a neuromuscular or developmental condition when the evaluation, treatment, or services are being provided for problems or symptoms associated with that previously diagnosed condition; or

(iii) In the case of a patient diagnosed within the previous 90 days with a chronic musculoskeletal condition and noted by a current relevant document from an appropriate licensed health care provider;

(B) Ordered radiology, performed surgery, ordered laboratory or body fluid testing, diagnosed disease, or practiced medicine;

(C) Failed to provide each self-referred patient with a written disclosure that a physical therapy diagnosis is not a medical diagnosis by a physician or based on radiological imaging and that such services might not be covered by the patient's health plan or insurer;

(D) Not satisfied the additional requirements for seeing a patient who has self-referred, which shall include:

(i) A doctorate in physical therapy or equivalent degree from an accredited institution plus two years of clinical practice experience;

(ii) A doctorate in physical therapy or equivalent and:

(I) Post graduate certification;

(II) American Board of Physical Therapy Specialties Board Certification; or

(III) Residency or fellowship training; or

(iii) Five years of clinical practice experience; or

(E) Performed dry needling treatment interventions without consulting an individual licensed pursuant to Article 2 or 4 of Chapter 34 of Title 43; or

(3) Acted in a manner inconsistent with generally accepted standards of physical therapy practice, regardless of whether actual injury to a patient occurs, or failed to provide the expected minimal standard of patient or client management, which shall include that:

(A) A physical therapist is fully responsible for managing all aspects of the physical therapy care of each patient. A physical therapist shall provide:

(i) The initial evaluation, determination of physical therapy diagnosis, prognosis, and plan of intervention and documentation of the initial evaluation;

(ii) Periodic reevaluation and documentation of findings for each patient; and

(iii) The documented episode of care for each patient, including the patient's response to the plan of intervention at the time of completion of the episode of care;

(B) A physical therapist shall assure the qualifications of all physical therapist assistants and physical therapy aides under his or her direction and supervision;

(C) For each patient on each date of service, a physical therapist shall provide all of the intervention that requires the education, skills, knowledge, and abilities of a physical therapist;

(D) A physical therapist shall determine the use of physical therapist assistants and physical therapy aides to ensure the delivery of care that is safe, effective, and efficient. A physical therapist may use physical therapy aides for designated routine tasks. A physical therapy aide shall work under the supervision of a physical therapist;

(E) A physical therapist shall communicate the overall plan of care with the patient or the patient's legally authorized representative;

(F) A physical therapist's responsibility shall include accurate documentation and billing of the services provided;

(G) A physical therapist shall adhere to the recognized standards for professional conduct and code of ethics of the physical therapy profession as established by rule; and

(H) A physical therapist shall ensure that he or she has liability coverage either independently or provided by the entity by which he or she is employed.

(b) The board shall have authority to refuse to grant or restore a license to an applicant or to discipline a physical therapist assistant licensed under this chapter upon a finding by the board that the licensee or applicant has:

(1) Worked outside the supervision of a physical therapist;

(2) Failed to provide accurate documentation or billing of services provided;

(3) Failed to adhere to the recognized standards of ethical conduct and code of ethics as established by rule; or

(4) Acted in a manner inconsistent with generally accepted standards of the physical therapist assistant's scope of work, regardless of whether actual injury to the patient occurs.

(c) The board shall have authority to refuse to grant or restore a license to an applicant or to discipline a physical therapist or physical therapist assistant licensed under this chapter or any antecedent law upon a finding by the board that the licensee or applicant has:

(1) Displayed an inability or has become unable to practice as a physical therapist or as a physical therapist assistant with reasonable skill and safety to patients by reason of illness, use of alcohol, drugs, narcotics, chemicals, or any other type of material, or as a result of any mental or physical condition:

(A) In enforcing this paragraph the board may, upon reasonable grounds, require a licensee or applicant to submit to a mental or physical examination by an appropriate licensed health care provider designated by the board. The expense of such mental or physical examination shall be borne by the licensee or applicant. The results of such examination shall be admissible in any hearing before the board, notwithstanding any claim of privilege under a contrary rule of law or statute, including, but not limited to, Code Section 24-5-501. Every person who shall accept the privilege of practicing physical therapy in this state or who shall file an application for a license to practice physical therapy in this state shall be deemed to have given his or her consent to submit to such mental or physical examination and to have waived all objections to the admissibility of the results in any hearing before the board upon the grounds that the same constitutes a privileged communication. If a licensee or applicant fails to submit to such an examination when properly directed to do so by the board, unless such failure was due to circumstances beyond his or her control, the board may enter a final order upon proper notice, hearing, and proof of such refusal. Any licensee or applicant who is prohibited from practicing physical therapy under this paragraph shall at reasonable intervals be afforded an opportunity to demonstrate to the board that he or she can resume or begin the practice of physical therapy with reasonable skill and safety to patients;

(B) For the purposes of this paragraph, the board may, upon reasonable grounds, obtain any and all records relating to the mental or physical condition of a licensee or applicant, including psychiatric records; and such records shall be admissible in any hearing before the board, notwithstanding any privilege under a contrary rule of law or statute, including, but not limited to, Code Section 24-5-501. Every person who shall accept the privilege of practicing physical therapy in this state or who shall file an application to practice physical therapy in this state shall be deemed to have given his or her consent to the board's obtaining any such records and to have waived all objections to the admissibility of such records in any hearing before the board upon the grounds that the same constitute a privileged communication; and

(C) If any licensee or applicant could, in the absence of this paragraph, invoke a privilege to prevent the disclosure of the results of the examination provided for in subparagraph (A) of this paragraph or the records relating to the mental or physical condition of such licensee or applicant obtained pursuant to subparagraph (B) of this paragraph, all such information shall be received by the board in camera and shall not be disclosed to the public, nor shall any part of the record containing such information be used against any licensee or applicant in any other type of proceeding;

(2) Been convicted of a felony or crime involving moral turpitude in the courts of this state or the United States or the conviction of an offense in another jurisdiction which if committed in this state would be deemed a felony. For the purpose of this Code section, a "conviction" shall include a finding or verdict of guilty, a plea of guilty, or a plea of nolo contendere in a criminal proceeding regardless of whether the adjudication of guilt or sentence is withheld or not entered thereon pursuant to the provisions of Code Sections 42-8-60 through 42-8-64, relating to first offenders, or any comparable rule or statute;

(3) Knowingly made misleading, deceptive, untrue, or fraudulent representations to a patient, consumer, or other person or entity in connection with the practice of physical therapy or in any document connected therewith; practiced fraud or deceit or intentionally made any false statement in obtaining or attempting to obtain a license to practice physical therapy or as a physical therapist assistant; or made a false or deceptive biennial registration with the board;

(4) Practiced physical therapy contrary to this Code section or to the rules and regulations of the board; knowingly aided, assisted, procured, or advised any person to practice physical therapy contrary to this Code section or to the rules and regulations of the board; or knowingly performed any act which in any way aids, assists, procures, advises, or encourages any unlicensed person to practice physical therapy;

(5) Engaged in any unprofessional, unethical, deceptive, or deleterious conduct or practice harmful to the public, which conduct or practice need not have resulted in actual injury to any person; unprofessional conduct shall also include any departure from, or the failure to conform to, the minimal standards of acceptable and prevailing physical therapy practice or the failure to comply with the code of ethics of the board;

(6) Failed to report to the board any act or omission of a licensee or applicant or any other person which violates the provisions of this subsection; or

(7) Divided fees or agreed to divide fees received for professional services with any person, firm, association, corporation, or other entity for bringing or referring a patient.

(d) (1) When the board finds that any person is unqualified to be granted a license or finds that any person should be disciplined pursuant to subsection (a), (b), or (c) of this Code section, the board may take any one or more of the following actions:

(A) Refuse to grant or restore a license to an applicant;

(B) Administer a public or private reprimand, but a private reprimand shall not be disclosed to any person except the licensee;

(C) Suspend any license for a definite period;

(D) Limit or restrict any license;

(E) Revoke any license;

(F) Condition the penalty or withhold formal disposition, upon the physical therapist's, physical therapist assistant's, or other person's submission to the care, counseling, or treatment of physicians or other professional persons, and the completion of such care, counseling, or treatment, as directed by the board; or

(G) Impose a fine not to exceed $500.00 for each violation of law, rule, or regulation of the board.

(2) In addition to or in conjunction with the actions enumerated pursuant to paragraph (1) of this subsection, the board may make a finding adverse to the licensee or applicant but withhold imposition of judgment and penalty, or it may impose the judgment and penalty but suspend enforcement thereof and place the licensee or applicant on probation, which may be vacated upon noncompliance with such reasonable terms as the board may impose.

(e) In its discretion, the board may restore and reissue a license issued under this chapter or any antecedent law and, as a condition thereof, it may impose any disciplinary or corrective measure provided in this chapter.

(f) A person, firm, corporation, association, authority, or other entity shall be immune from civil and criminal liability for reporting the acts or omissions of a licensee or applicant which violate the provisions of subsection (a), (b), or (c) of this Code section or any other provision of law relating to a licensee's or applicant's fitness to practice as a physical therapist or as a physical therapist assistant, if such report is made in good faith without fraud or malice. Any person who testifies without fraud or malice before the board in any proceeding involving a violation of the provisions of subsection (a), (b), or (c) of this Code section or any other law relating to a licensee's or applicant's fitness to practice as a physical therapist or as a physical therapist assistant shall be immune from civil and criminal liability for so testifying.

(g) The provisions of this Code section shall not prevent any other health care provider from administering techniques authorized within his or her scope of practice.



§ 43-33-19. Unlicensed practice as constituting public nuisance; injunctions

The practice of physical therapy is declared to be an activity affecting the public interest and involving the health, safety, and welfare of the public. Such practice when engaged in by a person who is not licensed is declared to be harmful to the public health, safety, and welfare. The board or the district attorney of the circuit where such unlicensed practice exists, or any person or organization having an interest therein, may bring a petition to restrain and enjoin such unlicensed practice in the superior court of the county where such unlicensed person resides. It shall not be necessary in order to obtain an injunction under this Code section to allege or prove that there is no adequate remedy at law, or to allege or prove any special injury.



§ 43-33-20. Penalty

Any person convicted of violating this chapter shall be guilty of a misdemeanor.



§ 43-33-21. Termination

Repealed by Ga. L. 1992, p. 3137, § 26, effective July 1, 1992.






Chapter 34 - Physicians, Acupuncture, Physician Assistants, Cancer and Glaucoma Treatment, Respiratory Care, Clinical Perfusionists, and Orthotics and Prosthetics Practice

Article 1 - Georgia Composite Medical Board

§ 43-34-1. Definitions.

As used in this chapter, the term:

(1) "Board" means the Georgia Composite Medical Board.

(2) "Physician" means a person licensed to practice medicine pursuant to Article 2 of this chapter.

(3) "To practice medicine," "the practice of medicine," or "practicing medicine" shall have the same meaning as in paragraph (3) of Code Section 43-34-21.



§ 43-34-2. Creation of board; members; physician assistants advisory committee; review of qualifications

(a) A board is established to be known as the Georgia Composite Medical Board. The board shall be composed of 15 members, all of whom shall be citizens of the United States and residents of this state. All appointments to the board shall be made by the Governor and confirmed by the Senate.

(b) Thirteen of the members shall be actively practicing physicians of integrity and ability and shall hold unrestricted licenses to practice medicine in this state. Eleven of the 13 physician members shall be graduates of reputable medical schools conferring the M.D. degree; the other two physician members shall be graduates of reputable osteopathic medical schools conferring the D.O. degree. All of the physician members shall have been engaged in the active practice of their profession within this state for a period of at least five years prior to their appointment. Any vacancy occurring in a post held by a holder of the D.O. degree shall be filled by a D.O. and any vacancy occurring in a post held by an M.D. degree shall be filled by an M.D.

(c) The fourteenth and fifteenth members of the board shall have no connection whatsoever with the practice of medicine and may vote only on matters relating to administration and policy which do not directly relate to practical and scientific examination of physicians in this state.

(d) Any member of the board may be removed from his or her position and generate an open position on the board:

(1) By a majority vote of the members of the board if a member of the board misses three or more consecutive meetings or misses more than one-third of all meetings including meetings conducted by teleconference, without a valid medical reason or reasons deemed excusable, which removal shall not be effective unless approved by the Governor; or

(2) By the Governor if the board member:

(A) Has willfully neglected his or her duty as a board member;

(B) Has been convicted of a crime involving moral turpitude;

(C) Has been convicted of a felony;

(D) Is no longer in the active practice of medicine, if a physician member;

(E) Is no longer a resident of the State of Georgia; or

(F) Has received any restriction of his or her medical license in Georgia or any other state, if a physician member.

(e) (1) The board shall appoint a Physician Assistants Advisory Committee composed of four physicians, at least two of whom shall be members of the board, and four licensed physician assistants, who shall each serve for terms of office of two years and until their successors are appointed and qualified. The committee shall review matters to come before the board which relate to physician assistants, including but not limited to applicants for physician assistant licensure and relicensure and education requirements therefor, and proposed board regulations concerning physician assistants. The committee shall periodically make recommendations to the board regarding matters reviewed. Each member of the advisory committee shall be entitled to the same expense allowances, mileage allowances, and reimbursement as members of the board as provided for in this chapter.

(2) The committee shall appoint a physician assistant in an advisory capacity to the board. The advisory person shall serve at the pleasure of the committee as an ex officio adviser to the board in all matters relating to physician assistants and shall share in the privileges and benefits of the board without a vote.

(f) The board shall review applicants' qualifications for licensure, certification, or permitting pursuant to this chapter.

(g) Reserved.



§ 43-34-3. Terms of office; representation of geographic regions; vacancies

(a) The members of the Composite State Board of Medical Examiners, now known as the Georgia Composite Medical Board, in office on June 30, 2009, shall continue to serve out their respective terms and until their respective successors are appointed and qualified. The two new board members added as of July 1, 2009, pursuant to Code Section 43-34-2 shall be appointed by the Governor to serve as members of the board for terms of office beginning on July 1, 2009. The terms of office of the two new members shall be for two years and three years, respectively, with the Governor to specify the initial term of office for each new member at the time of his or her appointment. Upon the expiration of such initial terms, successors to such members of the board whose terms of office expire shall serve for terms of four years each.

(b) Terms of office of members of the board shall be four years. Members of the board shall serve for the terms specified and until their respective successors are appointed and qualified. All reappointments and new appointments shall be made so that the various geographic regions of the state shall be represented. Any vacancy that may occur in the board as a result of death, resignation, relocation from the state, or other cause shall be filled for the unexpired term in the same manner as regular appointments are made.



§ 43-34-4. Oath of board members; certificate of appointment

Immediately and before entering upon the duties of office, the members of the board shall take the constitutional oath of office and shall file the same in the office of the Governor, who, upon receiving the oath of office, shall issue to each member a certificate of appointment.



§ 43-34-5. Election of board officers; reimbursement of members; meetings; powers and duties; no restriction on licenses

(a) The board shall meet and shall annually elect a chairperson and vice chairperson. Each member of the board may receive the expense allowance as provided by subsection (b) of Code Section 45-7-21 and the same mileage allowance for the use of a personal car as that received by other state officials and employees or a travel allowance of actual transportation cost if traveling by public carrier within the state. Each board member shall also be reimbursed for any conference or meeting registration fee incurred in the performance of his or her duties as a board member. For each day's service outside of the state as a board member, such member shall receive actual expenses as an expense allowance as well as the mileage allowance for the use of a personal car equal to that received by other state officials and employees or a travel allowance of actual transportation cost if traveling by public carrier or by rental motor vehicle. Expense vouchers submitted by board members are subject to approval of the chairperson and executive director. Out-of-state travel by board members must be approved by the board chairperson and the executive director.

(b) The board shall hold regular meetings each month, unless in the discretion of the chairperson it is deemed unnecessary for a particular month. Called meetings may be held at the discretion of the chairperson.

(c) The board shall have the following powers and duties:

(1) To adopt, amend, and repeal such rules and regulations in accordance with this chapter necessary for the proper administration and enforcement of this chapter;

(2) To adopt a seal by which the board shall authenticate the acts of the board;

(3) To establish a pool of qualified physicians to act as peer reviewers and expert witnesses and to appoint or contract with physicians professionally qualified by education and training, medical associations, or other professionally qualified organizations to serve as peer reviewers; provided, however, that no licensing, investigative, or disciplinary duties or functions of the board may be delegated to any medical association or related entity by contract or otherwise;

(4) To employ a medical director and other staff to implement this chapter and provide necessary and appropriate support who shall be subject to the same confidentiality requirements of the board;

(5) To keep a docket of public proceedings, actions, and filings;

(6) To set its office hours;

(7) To set all reasonable fees by adoption of a schedule of fees approved by the board. The board shall set such fees sufficient to cover costs of operation;

(8) To establish rules regarding licensure and certification status, including, but not limited to, inactive status, as the board deems appropriate;

(9) To issue, deny, or reinstate the licenses, certificates, or permits of duly qualified applicants for licensure, certification, or permits under this chapter;

(10) To revoke, suspend, issue terms and conditions, place on probation, limit practice, fine, require additional medical training, require medical community service, or otherwise sanction licensees, certificate holders, or permit holders;

(11) To renew licenses, certificates, and permits and set renewal and expiration dates and application and other deadlines;

(12) To approve such examinations as are necessary to determine competency to practice under this chapter;

(13) To set examination standards, approve examinations, and set passing score requirements;

(14) To adopt necessary rules concerning proceedings, hearings, review hearings, actions, filings, depositions, and motions related to uncontested cases;

(15) To initiate investigations for the purposes of discovering violations of this chapter;

(16) To administer oaths, subpoena witnesses and documentary evidence including medical records, and take testimony in all matters relating to its duties;

(17) To conduct hearings, reviews, and other proceedings according to Chapter 13 of Title 50;

(18) To conduct investigative interviews;

(19) To issue cease and desist orders to stop the unlicensed practice of medicine or other profession licensed, certified, or permitted under this chapter and impose penalties for such violations;

(20) To request injunctive relief or refer cases for criminal prosecution to appropriate enforcement authorities;

(21) To release investigative or applicant files to another enforcement agency or lawful licensing authority in another state;

(22) To sue and be sued in a court of competent jurisdiction;

(23) To enter into contracts;

(24) To license and regulate pain management clinics;

(25) To establish minimum standards for prescribing controlled substances for pain management; and

(26) To accept any gifts, grants, donations, and other funds, including funds from the disposition of forfeited property to the extent permitted by applicable law, to assist in enforcing this chapter.

(d) A license issued by the board shall not be limited or restricted to a particular medical specialty.



§ 43-34-5.1. Professional health program for monitoring and rehabilitation of impaired health care professionals; definitions; authorization; confidentiality; costs

(a) As used in this Code section, the term:

(1) "Entity" means an organization or medical professional association which conducts professional health programs.

(2) "Health care professional" means any individual licensed, certified, or permitted by the board under this chapter.

(3) "Impaired" means the inability of a health care professional to practice with reasonable skill and safety to patients by reason of illness or use of alcohol, drugs, narcotics, chemicals, or any other type of material, or as a result of any mental or physical condition.

(4) "Professional health program" means a program established for the purposes of monitoring and rehabilitation of impaired health care professionals.

(b) The board shall be authorized to conduct a professional health program to provide monitoring and rehabilitation of impaired health care professionals in this state. To this end, the board shall be authorized to enter into a contract with an entity for the purpose of establishing and conducting such professional health program, including but not limited to:

(1) Monitoring and rehabilitation of impaired health care professionals;

(2) Performing duties related to paragraph (13) of subsection (a) of Code Section 43-34-8; and

(3) Performing such other related activities as determined by the board.

(c) Notwithstanding the provisions of Code Sections 43-34-7 and 43-34-8, the board shall be authorized to provide pertinent information regarding health care professionals, as determined by the board and in its sole discretion, to the entity for its purposes in conducting a professional health program pursuant to this Code section.

(d) All information, interviews, reports, statements, memoranda, or other documents furnished to the entity by the board or other source or produced by the entity and any findings, conclusions, recommendations, or reports resulting from the monitoring or rehabilitation of health care professionals pursuant to this Code section are declared to be privileged and confidential and shall not be subject to Article 4 of Chapter 18 of Title 50, relating to open records. All such records of the entity shall be confidential and shall be used by such entity and its employees and agents only in the exercise of the proper function of the entity pursuant to its contract with the board. Such information, interviews, reports, statements, memoranda, or other documents furnished to or produced by the entity and any findings, conclusions, recommendations, or reports resulting from the monitoring or rehabilitation of health care professionals shall not be available for court subpoenas or for discovery proceedings.

(e) An impaired health care professional who participates in a professional health program conducted pursuant to this Code section shall bear all costs associated with such participation.

(f) Any entity that contracts with the board pursuant to this Code section shall be immune from any liability, civil or criminal, that might otherwise be incurred or imposed, for the performance of any functions or duties under the contract if performed in accordance with the terms of such contract and the provisions of this Code section.



§ 43-34-6. Board as an independent agency; executive director; meetings and hearings; licenses, certificates, and permits; investigations; venue; credit to veterans; annual report

(a) The board shall not be under the jurisdiction of the Secretary of State but shall be an independent state agency attached to the Department of Community Health for administrative purposes only, as provided in Code Section 50-4-3, except that such department shall prepare and submit the budget for the board. The board shall have with respect to all matters within the jurisdiction of the board as provided under this chapter the powers, duties, and functions of professional licensing boards as provided in Chapter 1 of this title.

(b) The board shall appoint and fix the compensation of an executive director of such board who shall serve at the pleasure of the board. Any reference in this chapter to the executive director shall mean the executive director appointed pursuant to this subsection.

(c) Meetings and hearings of the board shall be held at the site of the office of the board or at such other site as may be specified by the chairperson of the board. A majority of the members of the board shall constitute a quorum for the transaction of business of the board.

(d) Licenses, certificates, and permits issued by the board shall be subject to renewal and shall be valid for up to two years unless otherwise specified by this chapter and shall be renewable biennially on the renewal date established by the board.

(e) The board, through the executive director, may hire investigators for the purpose of conducting investigations. Any person so employed shall be considered to be a peace officer and shall have all powers, duties, and status of a peace officer of this state; provided, however, that such investigators shall only be authorized, upon written approval of the executive director, notwithstanding Code Sections 16-11-126 and 16-11-129, to carry firearms in the performance of their duties and exercise the powers of arrest in the performance of their duties.

(f) The venue of any action involving members of the board shall be the county in which is found the primary office of the governmental entity of which the defendant is an officer. The executive director of the board shall not be considered a member of the board in determining the venue of any such action and no court shall have jurisdiction of any such action solely by virtue of the executive director residing or maintaining a residence within its jurisdiction.

(g) The board shall give point credit to veterans in the same manner as required under Code Sections 43-1-9 through 43-1-13.

(h) Initial judicial review of a final decision of the board shall be had solely in the superior court of the county of domicile of the board.

(i) The executive director shall make a report no later than December 31 of each year covering the activities of the board for that calendar year, which shall be made available to any member of the General Assembly upon request.

(j) The executive director, with the approval of the board, notwithstanding any other provisions of law to the contrary, shall enter into such contracts as are deemed necessary to carry out this chapter to provide for all services required of the board.



§ 43-34-7. Maintenance of roster; confidentiality

The executive director shall prepare and maintain a roster containing the names and business addresses of all current licensees, certificate holders, and permit holders for each of the various professions regulated by the Georgia Composite Medical Board. A copy of the roster shall be available to any person upon request at a fee prescribed by the board sufficient to cover the cost of printing and distribution. The following shall be treated as confidential, not subject to Article 4 of Chapter 18 of Title 50, relating to open records, and shall not be disclosed without the approval of the board:

(1) Applications and other personal information submitted by applicants, except to the applicant, the staff, and the board;

(2) Information, favorable or unfavorable, submitted by a reference source concerning an applicant, except to the staff and the board;

(3) Examination questions and other examination materials, except to the staff and the board; and

(4) The deliberations of the board with respect to an application, an examination, a complaint, an investigation, or a disciplinary proceeding, except as may be contained in official board minutes; provided, however, that such deliberations may be released only to another state or federal enforcement agency or lawful licensing authority. Releasing the documents pursuant to this paragraph shall not subject any otherwise privileged documents to the provisions of Article 4 of Chapter 18 of Title 50.



§ 43-34-8. Authority to refuse license, certificate, or permit or issue discipline; suspension; restoration; investigations; hearings on fitness; immunity; publication of final disciplinary actions

(a) The board shall have authority to refuse to grant a license, certificate, or permit to an applicant or to discipline a person regulated under this chapter or any antecedent law upon a finding by the board that the licensee, certificate holder, or permit holder or applicant has:

(1) Failed to demonstrate the qualifications or standards for a license, certificate, or permit contained in this chapter or in the rules and regulations of the board. It shall be incumbent upon the applicant to demonstrate to the satisfaction of the board that he or she meets all requirements for the issuance of a license; and, if the board is not satisfied as to the applicant's qualifications, it shall not issue a license, certificate, or permit;

(2) Knowingly made misleading, deceptive, untrue, or fraudulent representations in the practice of a profession licensed, certified, or permitted under this chapter or in any document connected therewith, or practiced fraud or deceit or intentionally made any false statement in obtaining a license, certificate, or permit under this chapter to practice pursuant to this chapter, or made a false statement or deceptive registration with the board;

(3) Been convicted of a felony in the courts of this state or any other state, territory, country, or of the United States. As used in this paragraph, the term "conviction of a felony" shall include a conviction of an offense which if committed in this state would be deemed a felony under either state or federal law, without regard to its designation elsewhere. As used in this paragraph, the term "conviction" shall include a finding or verdict of guilt, a plea of guilty resulting in first offender status, or a plea of nolo contendere in a criminal proceeding, regardless of whether the adjudication of guilt or sentence is withheld or not entered thereon;

(4) Committed a crime involving moral turpitude, without regard to conviction; the conviction of a crime involving moral turpitude shall be evidence of the commission of such crime. As used in this paragraph, the term "conviction" shall have the meaning prescribed in paragraph (3) of this subsection. For the purpose of this chapter, a conviction or plea of guilty or of nolo contendere to a charge or indictment by either federal or state government for income tax evasion shall not be considered a crime involving moral turpitude;

(5) Had his or her license, certificate, or permit to practice pursuant to this chapter revoked, suspended, or annulled by any lawful licensing authority; or had other disciplinary action taken against him or her by any lawful licensing authority; or been denied a license by any lawful licensing authority;

(6) Advertised for or solicited patients; obtained a fee or other thing of value on the representation that a manifestly incurable disease can be permanently cured; or made untruthful or improbable statements, or flamboyant or extravagant claims concerning his or her professional excellence or treatment protocols;

(7) Engaged in any unprofessional, unethical, deceptive, or deleterious conduct or practice harmful to the public, which conduct or practice need not have resulted in actual injury to any person. As used in this paragraph, the term "unprofessional conduct" shall include any departure from, or failure to conform to, the minimum standards of acceptable and prevailing medical practice and shall also include, but not be limited to, the prescribing or use of drugs, treatment, or diagnostic procedures which are detrimental to the patient as determined by the minimum standards of acceptable and prevailing medical practice or by rule of the board;

(8) Performed, procured, or aided or abetted in performing or procuring a criminal abortion;

(9) Knowingly maintained a professional connection or association with any person who is in violation of this chapter or the rules or regulations of the board; or knowingly aided, assisted, procured, or advised any person to practice pursuant to this chapter contrary to this chapter or to the rules and regulations of the board; or knowingly performed any act which in any way aids, assists, procures, advises, or encourages any unlicensed person or entity to practice pursuant to this chapter; or divided fees or agreed to divide fees received for professional services with any person, firm, association, corporation, or other entity for bringing or referring a patient;

(10) Violated or attempted to violate a law, rule, or regulation of this state, any other state, the board, the United States, or any other lawful authority without regard to whether the violation is criminally punishable, which law, rule, or regulation relates to or in part regulates the practice of medicine, when the licensee or applicant knows or should know that such action is violative of such law, rule, or regulation; or violated a lawful order of the board, previously entered by the board in a disciplinary hearing;

(11) Committed any act or omission which is indicative of bad moral character or untrustworthiness;

(12) Been adjudged mentally incompetent by a court of competent jurisdiction, within or outside this state. Any such adjudication shall automatically suspend the license, certificate, or permit of any such person and shall prevent the reissuance or renewal of any license, certificate, or permit so suspended for as long as the adjudication of incompetence is in effect unless the board, upon a finding that the licensee, certificate holder, or permit holder is mentally competent, orders otherwise. Any applicant who has been so adjudged to be mentally incompetent shall not receive a license, certificate, or permit unless the board, upon a finding that the applicant is mentally competent, orders otherwise;

(13) Become unable to practice pursuant to this chapter with reasonable skill and safety to patients by reason of illness or use of alcohol, drugs, narcotics, chemicals, or any other type of material, or as a result of any mental or physical condition:

(A) In enforcing this paragraph the board may, upon reasonable grounds, require a licensee, certificate holder, permit holder, or applicant to submit to a mental or physical examination by physicians designated by the board. The expense of this examination shall be borne by the licensee, certificate holder, or permit holder or applicant. The results of such examination shall be admissible in any hearing before the board, notwithstanding any claim of privilege under a contrary rule of law or statute, including, but not limited to, Code Section 24-5-501. Every person who shall accept the privilege of practicing a profession regulated under this chapter or who shall file an application for a license to practice a profession regulated under this chapter in this state shall be deemed to have given his or her consent to submit to such mental or physical examination and to have waived all objections to the admissibility of the results in any hearing before the board, upon the grounds that the same constitutes a privileged communication. If a licensee, certificate holder, or permit holder or applicant fails to submit to such an examination when properly directed to do so by the board, unless such failure was due to circumstances beyond his or her control, the board may enter a final order upon proper notice, hearing, and proof of such refusal. Any licensee, certificate holder, permit holder, or applicant who is prohibited from practicing pursuant to this chapter under this paragraph shall at reasonable intervals be afforded an opportunity to demonstrate to the board that he or she can resume or begin practice pursuant to this chapter with reasonable skill and safety to patients;

(B) For the purposes of this paragraph, the board and any entity which has entered into a contract with the board pursuant to Code Section 43-34-5.1, if specifically provided for in such contract, may, upon reasonable grounds, obtain any and all records relating to the mental or physical condition of a licensee, certificate holder, or permit holder or applicant, including psychiatric records; and such records shall be admissible in any hearing before the board, notwithstanding any privilege under a contrary rule of law or statute, including, but not limited to, Code Section 24-5-501. Every person who shall accept the privilege of practicing pursuant to this chapter in this state or who shall file an application to practice pursuant to this chapter in this state shall be deemed to have given his or her consent to the board's obtaining any such records and to have waived all objections to the admissibility of such records in any hearing before the board, upon the grounds that the same constitute a privileged communication; and

(C) If any licensee, certificate holder, or permit holder or applicant could, in the absence of this paragraph, invoke a privilege to prevent the disclosure of the results of the examination provided for in subparagraph (A) of this paragraph or the records relating to the mental or physical condition of such licensee, certificate holder, or permit holder or applicant obtained pursuant to subparagraph (B) of this paragraph, all such information shall be received by the board in camera and shall not be disclosed to the public, nor shall any part of the record containing such information be used against any licensee, certificate holder, or permit holder or applicant in any other type of proceeding;

(14) Cheated on or attempted to subvert an examination by the board;

(15) Committed an act of sexual abuse, misconduct, or exploitation of a patient including guardians and parents of minors;

(16) Mistreated or abandoned a patient or his or her records; provided, however that a physician in compliance with Chapter 33 of Title 31 shall not be considered to have abandoned patient records;

(17) Entered into conduct which discredits the profession;

(18) Failed to furnish records, including, but not limited to, medical records, to the board in response to a subpoena or failed to answer questions on the renewal of the license, certificate, or permit;

(19) Failed to maintain appropriate medical or other records as required by board rule;

(20) Failed to follow generally accepted infection control procedures or Occupational Safety and Health Administration (OSHA) standards;

(21) Failed to comply with federal laws and standards relating to the practice of medicine or other health care profession regulated under this chapter, the regulations of drugs, the delivery of health care, or other related laws;

(22) Failed to comply with an order for child support as defined by Code Section 19-11-9.3; it shall be incumbent upon the applicant, licensee, certificate holder, or permit holder to supply a notice of release to the board from the appropriate child support authorities within the Department of Human Services indicating that the licensee, certificate holder, permit holder, or applicant has come into compliance with an order for child support so that a license, certificate, or permit may be issued if all other conditions for the issuance of a license, certificate, or permit are met;

(23) Failed to enter into satisfactory repayment status and is a borrower in default as defined by Code Section 20-3-295; it shall be incumbent upon the applicant, licensee, certificate holder, or permit holder to supply the notice of release to the board from the Georgia Higher Education Assistance Corporation indicating that the licensee, certificate holder, permit holder, or applicant has entered into satisfactory repayment status so that a license, certificate, or permit may be issued or granted if all other conditions for issuance of a license, certificate, or permit are met; or

(24) Except for practice settings identified in paragraph (7) of subsection (g) of Code Section 43-34-25 and arrangements approved by the board prior to July 1, 2009, as set forth in subsection (k) of Code Section 43-34-103, been a physician that has been or is employed by one the physician:

(A) Delegates medical acts to:

(B) Enters a protocol or job description with; or

(C) Is responsible for supervising.

(a.1) The provisions of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," with respect to emergency action by a professional licensing board and summary suspension of a license are adopted and incorporated by reference into this Code section.

(b) (1) When the board finds that any person is unqualified to be granted a license, certificate, or permit or finds that any person should be disciplined pursuant to subsection (a) of this Code section, the board may take any one or more of the following actions:

(A) Refuse to grant a license, certificate, or permit to an applicant;

(B) Place the licensee, certificate holder, or permit holder on probation for a definite or indefinite period with terms and conditions;

(C) Administer a public or private reprimand, provided that a private reprimand shall not be disclosed to any person except the licensee, certificate holder, or permit holder;

(D) Suspend any license, certificate, or permit for a definite or indefinite period;

(E) Limit or restrict any license, certificate, or permit;

(F) Revoke any license, certificate, or permit;

(G) Impose a fine not to exceed $3,000.00 for each violation of a law, rule, or regulation relating to the licensee, certificate holder, permit holder, or applicant;

(H) Impose a fine in a reasonable amount to reimburse the board for the administrative costs;

(I) Require passage of a board approved minimum competency examination;

(J) Require board approved medical education;

(K) Condition the penalty, or withhold formal disposition, which actions shall be kept confidential, unless there is a public order upon the applicant, licensee, certificate holder, or permit holder's submission to the care, counseling, or treatment by physicians or other professional persons, which may be provided pursuant to Code Section 43-34-5.1, and the completion of such care, counseling, or treatment, as directed by the board; or

(L) Require a board approved mental and physical evaluation of all licensees, certificate holders, or permit holders.

(2) In addition to and in conjunction with the actions enumerated pursuant to paragraph (1) of this subsection, the board may make a finding adverse to the licensee, certificate holder, permit holder, or applicant but withhold imposition of judgment and penalty; or it may impose the judgment and penalty but suspend enforcement thereof and place the licensee, certificate holder, permit holder, or applicant on probation, which probation may be vacated upon noncompliance with such reasonable terms as the board may impose.

(3) Neither the issuance of a private reprimand nor the denial of a license, certificate, or permit nor the denial of a request for reinstatement of a revoked license, certificate, or permit nor the refusal to issue a previously denied license, certificate, or permit shall be considered to be a contested case within the meaning of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act"; notice and hearing within the meaning of said chapter shall not be required, but the applicant or licensee, certificate holder, or permit holder shall be allowed to appear before the board if he or she so requests. The board may resolve a pending action by the issuance of a letter of concern. Such letter shall not be considered a disciplinary action or a contested case under Chapter 13 of Title 50 and shall not be disclosed to any person except the holder of a license, certificate, or permit or an applicant.

(b.1) The board shall suspend the license, certificate, or permit of a person licensed by the board who has been certified by a federal agency and reported to the board for nonpayment or default or breach of a repayment or service obligation under any federal education loan, loan repayment, or service conditional scholarship program. Prior to the suspension, the licensee, certificate holder, or permit holder shall be entitled to notice of the board's intended action and opportunity to appear before the board according to procedures set forth in the board's rules and regulations. A suspension of a license, certificate, or permit under this subsection is not a contested case under Chapter 13 of Title 50, "Georgia Administrative Procedure Act." A license, certificate, or permit suspended under this Code section shall not be reinstated or reissued until the person provides the board a written release issued by the reporting agency stating that the person is making payments on the loan or satisfying the service requirements in accordance with an agreement approved by the reporting agency. If the person has continued to meet all other requirements for issuance of a license, certificate, or permit during the period of suspension, reinstatement of the license, certificate, or permit shall be automatic upon receipt of the notice and payment of any reinstatement fee which the board may impose.

(c) In its discretion, the board may restore and reissue a license, certificate, or permit issued under this chapter or any antecedent law and, as a condition thereof, may impose any disciplinary or corrective measure provided in this chapter.

(d) The executive director is vested with the power and authority to make, or cause to be made through employees or agents of the board, such investigations as he or she, or the board, or any district attorney may deem necessary or advisable in the enforcement of this chapter. Any person properly conducting an investigation on behalf of the board shall have access to and may examine any writing, document, or other material, except that as to which privilege has not been denied or deemed waived by this chapter, and which is deemed by the chairperson of the board, or vice chairperson if the chairperson is not available, to be related to the fitness of any licensee, certificate holder, permit holder, or applicant to practice pursuant to this chapter. The executive director or the chairperson of the board, or vice chairperson if the chairperson is not available, may issue subpoenas to compel such access. When a subpoena is disobeyed, the board may apply to the superior court of the county where the person to whom the subpoena is issued resides for an order requiring obedience. Failure to comply with such order shall be punishable as for contempt of court. The results of any investigations whatsoever shall be reported only to the board, and the records of such investigations shall be kept by the board; no part of any such record shall be released for any purpose other than a hearing before the board and as provided in Chapter 34A of this title; nor shall such records be subject to subpoena. The board shall be authorized to release records that are not otherwise confidential or privileged only to another state or federal enforcement agency or lawful licensing authority and such release shall not alter the confidential or privileged nature of the documents.

(e) In any hearing to determine a licensee's, certificate holder's, permit holder's, or applicant's fitness to practice pursuant to this chapter, any record relating to any patient of the licensee, certificate holder, permit holder, or applicant shall be admissible into evidence, regardless of any statutory privilege which such patient might otherwise be able to invoke. In addition, no such patient may withhold testimony bearing upon a licensee's, certificate holder's, permit holder's, or applicant's fitness to practice pursuant to this chapter on the ground of privilege between such licensee, certificate holder, permit holder, or applicant and such patient. Any testimony or written evidence relating to a patient of a licensee, certificate holder, permit holder, or applicant or to the record of any such patient shall be received by the board in camera and shall not be disclosed to the public.

(f) In any hearing in which the fitness of a licensee, certificate holder, permit holder, or applicant to practice pursuant to this chapter is in question, the board may exclude all persons from its deliberation of the appropriate action to be taken and may, when in its discretion it deems it necessary, speak to a licensee, certificate holder, permit holder, or applicant in private.

(g) A person, partnership, firm, corporation, association, authority, or other entity shall be immune from civil and criminal liability for reporting or investigating the acts or omissions of a licensee, certificate holder, permit holder, or applicant which violate the provisions of subsection (a) of this Code section or any other provisions of law relating to a licensee's, certificate holder's, permit holder's, or applicant's fitness to practice pursuant to this chapter or for initiating or conducting proceedings against such licensee, certificate holder, permit holder, or applicant, if such report is made or action is taken in good faith without fraud or malice. Any person who testifies in good faith without fraud or malice before the board in any proceeding involving a violation of subsection (a) of this Code section or any other law relating to a licensee's, certificate holder's, permit holder's, or applicant's fitness to practice pursuant to this chapter, or who makes a recommendation to the board in the nature of peer review, shall be immune from civil and criminal liability for so testifying.

(h) Peer review conducted pursuant to this Code section shall be subject to the provisions of Article 6 of Chapter 7 of Title 31, relating to medical peer review groups. Any person providing information for purposes of peer review under this Code section and any person providing information to the board under this Code section shall not be criminally or civilly liable in any way for such actions unless:

(1) Such information is unrelated to the carrying out of peer review under this Code section; or

(2) Such information is false and the person disclosing such information knew that such information was false.

(i) This Code section is enacted in the public welfare and shall be liberally construed.

(j) The board shall investigate a licensee's, certificate holder's, or permit holder's fitness to practice pursuant to this chapter if the board has received a notification, pursuant to Code Section 33-3-27, regarding that licensee, certificate holder, or permit holder of a medical malpractice judgment or settlement in excess of $100,000.00 or a notification pursuant to Code Section 33-3-27 that there have been two or more previous judgments against or settlements with the licensee, certificate holder, or permit holder relating to practice pursuant to this chapter involving an action for medical malpractice. Every licensee, certificate holder, or permit holder shall notify the board of any settlement or judgment involving the licensee, certificate holder, or permit holder involving an action for medical malpractice.

(k) The board may conduct an assessment of a licensee's, certificate holder's, or permit holder's fitness to practice pursuant to this chapter if it has disciplined the licensee, certificate holder, or permit holder three times in the last ten years as a result of an action for medical malpractice. The assessment shall include an examination of the licensee's, certificate holder's, or permit holder's entire history with respect to practice pursuant to this chapter and a one-day on-site visit to the licensee's, certificate holder's, or permit holder's current practice location. The assessment shall be completed within six months of the third disciplinary action. As a result of its findings the board may take any action it deems necessary to reduce medical errors and promote patient safety, including revocation, suspension, or limiting the licensee's, certificate holder's, or permit holder's license, certificate, or permit or requiring additional clinical training, additional continuing medical education, proctoring, or referral to appropriate rehabilitation facilities. As used in this subsection, the term "action for medical malpractice" shall have the same meaning as provided in Code Section 9-3-70. The board shall implement this subsection upon the effective date of a specific appropriation of funds for purposes of this subsection as expressed in a line item making specific reference to the full funding of this subsection in an appropriations Act enacted by the General Assembly.

(l) If any licensee, certificate holder, permit holder, or applicant after 30 days' notice fails to appear at any hearing of the board for that licensee, certificate holder, permit holder, or applicant, the board may proceed to hear the evidence against such licensee, certificate holder, permit holder, or applicant and take action as if such licensee, certificate holder, permit holder, or applicant had been present. A notice of hearing, initial or recommended decision, or final decision of the board in a disciplinary proceeding shall be served personally upon the licensee, certificate holder, permit holder, or applicant or served by certified mail, return receipt requested, to the last known address of record with the board. If such material is served by certified mail and is returned marked "unclaimed" or "refused" or is otherwise undeliverable and if the licensee, certificate holder, permit holder, or applicant cannot, after diligent effort, be located, the executive director shall be deemed to be the agent for service for such licensee, certificate holder, permit holder, or applicant for purposes of this Code section, and service upon the executive director shall be deemed to be service upon the licensee, certificate holder, permit holder, or applicant.

(m) The voluntary surrender of a license, certificate, or permit or the failure to renew a license, certificate, or permit by the end of the established penalty period shall have the same effect as a revocation of said license, certificate, or permit, subject to reinstatement in the discretion of the board. The board may restore and reissue a license, certificate, or permit to practice under this chapter and, as a condition thereof, may impose any disciplinary sanction provided by this Code section.

(n) Subsections (a) and (b) of this Code section shall be supplemental to and shall not operate to prohibit the board from acting pursuant to those provisions of law which may now or hereafter authorize other disciplinary grounds and actions for the board. In cases where those other provisions of law so authorize other disciplinary grounds and actions but subsections (a) and (b) of this Code section limit such grounds for action, those other provisions shall apply.

(o) The board shall publish all final public disciplinary actions taken against a licensee, certificate holder, or permit holder pursuant to this chapter on its official website.



§ 43-34-9. Prior notice and hearing in disciplinary proceedings; proceedings as constituting contested cases; subpoenas; failure to appear

Proceedings before the board wherein a licensee's, certificate holder's, or permit holder's right to practice pursuant to this chapter in this state is terminated, suspended, or limited or wherein a public reprimand is administered shall require prior notice to the licensee and an opportunity for hearing; and such proceedings shall be considered contested cases within the meaning of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." Neither refusal of a license, certificate, or permit nor a private reprimand nor a letter of concern shall be considered a contested case within the meaning of Chapter 13 of Title 50, and notice and hearing within the meaning of such chapter shall not be required; provided, however, that the applicant shall be allowed to appear before the board, if the applicant so requests, prior to the board making a final decision regarding the issuance of the license, certificate, or permit. The power to subpoena as set forth in Chapter 13 of Title 50 shall include the power to subpoena any book, writing, paper, or document. If any licensee, certificate holder, or permit holder fails to appear at any hearing after reasonable notice, the board may proceed to hear the evidence against such licensee, certificate holder, or permit holder and take action as if such licensee, certificate holder, or permit holder had been present.



§ 43-34-10. Notification of conviction

Any licensee, certificate holder, or permit holder who is convicted under the laws of this state, the United States, or any other state, territory, or country of a felony as defined in paragraph (5) of Code Section 16-1-3 shall be required to notify the board of the conviction within ten days of the conviction. The failure to notify the board of a conviction shall be considered grounds for revocation of his or her license, certificate, permit, or other authorization to conduct a profession regulated under this chapter.



§ 43-34-11. Continuing education requirement

(a) (1) The board shall be authorized to require persons seeking renewal of a license, certificate, or permit under this chapter to complete board approved continuing education of not less than 40 hours biennially. The board shall be authorized to approve courses offered by institutions of higher learning, specialty societies, or professional organizations, including, but not limited to, the American Medical Association, the National Medical Association, and the American Osteopathic Association, the number of hours required, and the category in which these hours should be earned. This paragraph shall not apply to respiratory care professionals, persons seeking renewal of certification as respiratory care professionals, clinical perfusionists, persons seeking renewal of licensure as a clinical perfusionist, licensed orthotists or prosthetists, or persons seeking renewal of licensure as an orthotist or prosthetist.

(2) The board shall be authorized to require persons seeking renewal of certification as respiratory care professionals under Article 6 of this chapter to complete board approved continuing education. The board shall be authorized to establish the number of hours of continuing education required biennially for renewal of certification as a respiratory care professional and the categories in which these hours should be earned. The board shall be authorized to approve courses offered by institutions of higher learning, specialty societies, or professional organizations. Any action taken by the board pursuant to this paragraph shall be taken in conformity with the provisions of Code Section 43-34-143.

(3) The board shall be authorized to require persons seeking renewal of licensure as clinical perfusionists under Article 7 of this chapter to complete board approved continuing education. The board shall be authorized to establish the number of hours of continuing education required biennially for renewal of licensure as a clinical perfusionist and the categories in which these hours should be earned. The board shall be authorized to approve courses offered by institutions of higher learning, specialty societies, or professional organizations. Any action taken by the board pursuant to this paragraph shall be taken in conformity with the provisions of Code Section 43-34-172.

(4) The board shall be authorized to require persons seeking renewal of licensure to practice orthotics or prosthetics under Article 8 of this chapter to complete board approved continuing education. The board shall be authorized to establish the number of hours of continuing education required biennially for renewal of licensure to practice orthotics or prosthetics and the categories in which these hours should be earned, however, the maximum number of hours of continuing education required for renewal of licensure shall not exceed 40 hours. The board shall be authorized to approve courses offered by institutions of higher learning, specialty societies, or professional organizations. Any action taken by the board pursuant to this paragraph shall be taken in conformity with the provisions of subsection (a) of Code Section 43-34-200.

(b) (1) The board shall be authorized to waive the continuing education requirement in cases of hardship, disability, illness, or in cases where physicians or physician assistants are serving in fellowships, new specialty residencies, postgraduate specialty programs, the United States Congress or Georgia General Assembly, or under such other circumstances as the board deems appropriate.

(2) The board shall require no more than 20 hours of continuing education annually for retired physicians who have an active license and who provide uncompensated health care services pursuant to Code Section 43-34-41 or Article 8 of Chapter 8 of Title 31; provided, however, that the board shall be authorized to require up to 40 hours of continuing education for retired physicians who have not had an active license to practice medicine for up to five years.

(c) The board shall be authorized to promulgate rules and regulations to implement and ensure compliance with the requirements of this Code section.

(d) This Code section shall apply to each licensing, certification, permit, and renewal cycle which begins after the 1990-1991 renewal.



§ 43-34-12. Radiologist assistant defined

(a) For purposes of this chapter, the term "radiologist assistant" means an advanced level certified diagnostic radiologic technologist who assists radiologists under levels of supervision defined by the Georgia Composite Medical Board in performing advanced diagnostic imaging procedures as determined by board rule, including, but not limited to, enteral and parenteral procedures when performed under the direction of the supervising radiologist and may include injecting diagnostic agents to sites other than intravenous, performing diagnostic aspirations and localizations, and assisting radiologists with other invasive procedures.

(b) This Code section is for definitional purposes only and shall not be construed to require any duties or obligations regarding radiology assistants that did not already exist as of June 30, 2009.






Article 2 - Medical Practice

§ 43-34-20. Short title

This article shall be known as the "Medical Practice Act of the State of Georgia."



§ 43-34-21. Definitions

As used in this article, the term:

(1) "Board" means the Georgia Composite Medical Board.

(2) "Physician" means a person licensed to practice medicine under this article.

(2.1) "Postgraduate training" means a program for the training of interns, residents, or postresidency fellows that is approved by the Accreditation Council for Graduate Medical Education (ACGME), American Osteopathic Association (AOA), or the board.

(3) "To practice medicine," "the practice of medicine," or "practicing medicine" means to hold oneself out to the public as being engaged in the diagnosis or treatment of disease, defects, or injuries of human beings; or the suggestion, recommendation, or prescribing of any form of treatment for the intended palliation, relief, or cure of any physical, mental, or functional ailment or defect of any person with the intention of receiving therefor, either directly or indirectly, any fee, gift, or compensation whatsoever; or the maintenance of an office for the reception, examination, and treatment of persons suffering from disease, defect, or injury of body or mind; or attaching the title "M.D.," "Oph.," "D.," "Dop.," "Surgeon," "Doctor," "D.O.," "Doctor of Osteopathy," "Allopathic Physician," "Osteopathic Physician," or "Physician," either alone or in connection with other words, or any other words or abbreviations to one's name, indicating that such person is engaged in the treatment or diagnosis of disease, defects, or injuries to human beings, provided that the terms "doctors of medicine," "doctors of osteopathic medicine," "doctors of medicine licensed to practice in the state," and similar terms wherever used or appearing in this article or elsewhere shall mean and include only those persons licensed under this article.



§ 43-34-22. Practicing medicine without a license; titles and abbreviations; exceptions

(a) If any person shall hold himself or herself out to the public as being engaged in the diagnosis or treatment of disease or injuries of human beings, or shall suggest, recommend, or prescribe any form of treatment for the palliation, relief, or cure of any physical or mental ailment of any person, with the intention of receiving therefor, either directly or indirectly, any fee, gift, or compensation whatsoever, or shall maintain an office for the reception, examination, or treatment of diseased or injured human beings, or shall attach the title "M.D.," "Oph.," "D.," "Dop.," "Surgeon," "Doctor," "D.O.," "Doctor of Osteopathy," "Osteopathic Physician," or "Physician," either alone or in connection with other words, or any other word or abbreviation to his or her name indicative that he or she is engaged in the treatment of diseased, defective, or injured human beings, and shall not in any of these cases then possess a valid license to practice medicine under the laws of this state, he or she shall be deemed to be practicing medicine without complying with this article and shall be deemed in violation of this article.

(b) Nothing in this chapter shall be construed to prohibit:

(1) Gratuitous services in cases of emergency;

(2) The practice of the religious tenets or general beliefs of any church whatsoever;

(3) The requiring of a fee for examination by opticians, at their established places of business, who do not prescribe or use drugs or medicines or attach to their names titles indicative that any such persons are engaged in the practice of medicine, as defined in this article;

(4) The performance of their duties for the federal government by federal physicians, both military and civilian;

(5) The consultation on special cases approved by the board in this state of regularly licensed physicians from other states or territories;

(6) The licensed practice of dentistry, optometry, psychology, podiatry, or chiropractic;

(7) The licensed practice of midwifery or nursing;

(8) The utilization of a physician assistant to perform tasks approved by the board, and the performance of such tasks by the physician assistant; the delegation by a physician to a qualified person other than a physician assistant of any acts, duties, or functions which are otherwise permitted by law or established by custom; and the performance of such acts, duties, or functions by such a person other than a physician assistant; or

(9) The performance of:

(A) Any medical task by a student enrolled in a medical school, osteopathic medical school, or physician assistant training program approved by the board;

(B) Any dental task by a student enrolled in a dental college approved by the Georgia Board of Dentistry; or

(C) Any nursing task by a student enrolled in a nursing program approved by the Georgia Board of Nursing

where any such task is performed under the supervision of an authorized instructor lawfully licensed in this state to perform such tasks.

(c) Nothing in this article shall be construed as preventing any person holding a valid license as a Doctor of Osteopathy on March 16, 1970, from engaging in the practice of osteopathy as the same was practiced by such person at such time, subject to biennial renewal of his or her license. Such limited renewal licenses shall not authorize the practice of obstetrics or surgery other than the minor suturing of cuts.



§ 43-34-22.1. Requirements for advertising or publicizing of specialty certification

(a) No physician shall advertise or hold himself or herself out to the public in any manner as being certified or board certified in any specialty or subspecialty by a public or private board, including, but not limited to, a multidisciplinary board, unless:

(1) The advertisement or publication states the full name of the certifying board; and

(2) Such certifying board either:

(A) Is a member board of the American Board of Medical Specialties or the American Osteopathic Association; or

(B) Requires successful completion of a postgraduate training program approved by the Accreditation Commission for Graduate Medical Education or the American Osteopathic Association that provides complete training in the specialty or subspecialty certified, followed by prerequisite certification by the American Board of Medical Specialties or the American Osteopathic Association board for that training field, and further successful completion of an examination in the specialty or subspecialty certified.

(b) The board may take any disciplinary action provided under subsection (b) of Code Section 43-34-8 upon a finding of any conduct in violation of this Code section.



§ 43-34-23. Delegation of authority to nurse or physician assistant

(a) As used in this Code section, the term:

(1) "Administer" means to give a unit dose of any drug or to perform any medical treatment or diagnostic study.

(2) "Controlled substance" means any controlled substance, as defined in Code Section 16-13-21, except any Schedule I controlled substance listed in Code Section 16-13-25.

(3) "Dangerous drug" means any dangerous drug, as defined in Code Section 16-13-71, but does not include any controlled substance or Schedule I controlled substance.

(3.1) "Dispense" means to issue one or more doses of any drug in a suitable container with appropriate labeling for subsequent administration to, or use by, a patient.

(4) "Dispensing procedure" means a written document signed by a licensed pharmacist and a licensed physician which document establishes the appropriate manner under which drugs may be dispensed pursuant to this Code section.

(5) "Drug" means any dangerous drug or controlled substance.

(5.1) "Job description" shall have the same meaning as in Code Section 43-34-102.

(6) "Nurse" means a person who is a registered professional nurse licensed as such under Article 1 of Chapter 26 of this title.

(7) "Nurse protocol" means a written document mutually agreed upon and signed by a nurse and a licensed physician, by which document the physician delegates to that nurse the authority to perform certain medical acts pursuant to subsection (b) of this Code section, and which acts shall include, without being limited to, the administering and ordering of any drug.

(8) "Order" means to select a drug, medical treatment, or diagnostic study through physician delegation in accordance with a nurse protocol or a physician assistant's job description. Ordering under such delegation shall not be construed to be prescribing nor shall ordering of a drug be construed to authorize the issuance of a written prescription.

(9) "Physician assistant" means a person licensed as a physician assistant pursuant to Article 4 of this chapter, the "Physician Assistant Act."

(b) (1) (A) A physician may delegate the authority contained in subparagraph (B) of this paragraph to:

(i) A physician assistant in accordance with a job description; or

(ii) A nurse recognized by the Georgia Board of Nursing as a certified nurse midwife, certified registered nurse anesthetist, certified nurse practitioner, or clinical nurse specialist, psychiatric/mental health in accordance with a nurse protocol.

(B) A physician may delegate to those health care professionals identified in subparagraph (A) of this paragraph:

(i) The authority to order controlled substances selected from a formulary of such drugs established by the board and the authority to order dangerous drugs, medical treatments, and diagnostic studies;

(ii) The authority to request, receive, and sign for professional samples and to distribute professional samples to patients. The office or facility at which the health care professional identified in subparagraph (A) of this paragraph is working shall maintain a general list of the professional samples approved by the delegating physician for request, receipt, and distribution by the health care professional identified in subparagraph (A) of this paragraph as well as a complete list of the specific number and dosage of each professional sample and medication voucher received. Professional samples that are distributed by a health care professional identified in subparagraph (A) of this paragraph shall be so noted in the patient's medical record. In addition to the requirements of this Code section, all professional samples shall be maintained as required by applicable state and federal laws and regulations; and

(iii) The authority to sign, certify, and endorse all documents relating to health care provided to a patient within his or her scope of authorized practice, including, but not limited to, documents relating to physical examination forms of all state agencies and verification and evaluation forms of the Department of Human Services, the State Board of Education, local boards of education, the Department of Community Health, and the Department of Corrections; provided, however, that a health care professional identified in subparagraph (A) of this paragraph shall not have the authority to sign death certificates or assign a percentage of a disability rating.

(2) A physician may delegate to a nurse or physician assistant the authority to order dangerous drugs, medical treatments, or diagnostic studies and a nurse or physician assistant is authorized to dispense dangerous drugs, in accordance with a dispensing procedure and under the authority of an order issued in conformity with a nurse protocol or job description, if that nurse or physician assistant orders or dispenses those dangerous drugs, medical treatments, or diagnostic studies:

(A) As an agent or employee of:

(i) The Department of Public Health;

(ii) Any county board of health; or

(iii) Any organization:

(I) Which is exempt from federal taxes pursuant to Section 501(c)(3) of the Internal Revenue Code, as defined in Code Section 48-1-2, other than an organization which is a hospital, preferred provider organization, health maintenance organization, or similar organization; or

(II) Established under the authority of or receiving funds pursuant to 42 U.S.C. Section 254b or 254c of the United States Public Health Service Act,

which organization provides that those medical services and dangerous drugs which are ordered or dispensed by its physician assistants and nurses will be provided at no cost to the patient or at a cost based solely upon the patient's ability to pay; and

(B) In conformity with subsection (b) of Code Section 26-4-130 and the rules and regulations established pursuant thereto by the State Board of Pharmacy.

(3) In addition, a physician may delegate to a nurse or physician assistant the authority to order dangerous drugs, medical treatments, or diagnostic studies and a nurse or physician assistant is authorized to dispense dangerous drugs, in accordance with a dispensing procedure and under the authority of an order issued in conformity with a nurse protocol or job description, if that nurse or physician assistant orders or dispenses such drugs, treatments, or studies to a patient of an outpatient clinic:

(A) Which is owned or operated by a licensed hospital;

(B) Which provides such drugs, treatments, or studies free or at a charge to the patient based solely upon the patient's ability to pay; provided, however, such charge shall not exceed the actual cost to the outpatient clinic; and

(C) Whose services are primarily provided to the medically disadvantaged

and that nurse or physician assistant orders or dispenses such drugs in conformity with subsection (b) of Code Section 26-4-130 and the rules and regulations established pursuant thereto by the State Board of Pharmacy.

(4) Delegation of authority to a physician assistant pursuant to this subsection shall be authorized only if that delegation is contained in the job description approved for that physician assistant by the board.

(5) Delegation of authority to a nurse pursuant to this subsection shall be authorized only if that delegation is contained in a nurse protocol for that nurse.

(c) The board shall be empowered to promulgate rules and regulations governing physicians and physician assistants to carry out the intents and purposes of this Code section, including establishing criteria and standards governing physicians, physician assistants, job descriptions, and nurse protocols. The board shall be authorized to require that protocols not falling within such established criteria and standards be submitted to the board for review and approval or rejection.

(d) Notwithstanding any other provision of law to the contrary, a physician assistant or nurse may perform any act authorized to be performed by that person pursuant to and in conformity with this Code section without such act constituting the practice of medicine.

(e) Nothing in this Code section shall be construed to limit or repeal this article and Articles 4 and 6 of this chapter, relating to physicians, osteopathic physicians, physician assistants, and respiratory therapists, or Article 1 of Chapter 26 of this title, relating to registered nurses.

(f) Nothing in this Code section shall be construed to limit or repeal any existing authority of a licensed physician to delegate to a qualified person any acts, duties, or functions which are otherwise permitted by law or established by custom.

(g) Nothing in this Code section shall be construed to authorize or permit the issuance of a Drug Enforcement Administration license to a nurse who is not an advanced practice registered nurse.

(h) Nothing in this Code section shall be construed to limit or repeal the authority of any organization described in division (i) or (ii) of subparagraph (b)(2)(A) of this Code section or any organization established under the authority of or receiving funds pursuant to 42 U.S.C. Section 254b or 254c of the United States Public Health Service Act to supervise its agents or employees or interfere with the employer and employee relationship of any such agents or employees.

(i) Notwithstanding any other provision of law to the contrary, a physician assistant or nurse may perform any act deemed necessary to provide treatment to a hospital or nursing home patient in a life-threatening situation when such act is authorized by standing procedures established by the medical staff of the hospital or nursing home.



§ 43-34-24. Drug therapy management; modification by pharmacist

(a) As used in this Code section, the term "pharmacist" means a person who meets the requirements specified in Code Section 26-4-50.

(b) A physician may delegate to a pharmacist the authority to modify drug therapy as part of drug therapy management. The physician making such delegation shall adequately supervise the application of his or her order delegating the authority to modify drug therapy. Delegation of such authority shall only be made pursuant to the physician's diagnosis, written order, and drug therapy protocol. Unless a drug therapy modification is a substitution of a generic drug which is pharmaceutically and therapeutically equivalent to the patient's initial prescription drug order pursuant to Code Section 26-4-81, that protocol shall meet the applicable requirements for issuance of prescriptions provided in Code Section 16-13-41 or 16-13-74, whichever is applicable. A drug therapy protocol issued pursuant to this subsection may authorize a pharmacist to dispense a specific drug contained in the protocol as an alternative drug which is not pharmaceutically and therapeutically equivalent to the patient's initial prescription drug order and shall be deemed to be the physician's separate and distinct prescription drug order. All protocols authorized by this subsection shall:

(1) Identify the pharmacist who is authorized to modify drug therapy and the physician who is delegating the authority to modify drug therapy;

(2) Indicate the physician's diagnosis of condition or disease state of the patient whose drug therapy may be modified;

(3) Identify each patient for whom the physician has delegated the authority to modify drug therapy;

(4) Describe specific responsibilities and parameters for modification of drug therapy and patient monitoring authorized under the protocol;

(5) Include a statement regarding the types and categories of medication as well as the maximum and minimum dosage levels within the types and categories of medication for which the pharmacist may modify drug therapy including:

(A) Additional procedures or plans which the pharmacist shall follow when the pharmacist modifies drug therapy; and

(B) The method of documentation and mechanism of communication of appropriate medical care information or pharmacy care information, or both; description and required frequency of reports which shall include:

(i) Any problems or complications encountered;

(ii) A listing of recommendations by pharmacist; and

(iii) A complete list of each instance in which drug therapy was modified and how such therapy was modified since the last report; and

(6) Stipulate that each such patient must be notified that the pharmacist is authorized to modify drug therapy pursuant to protocol between the pharmacist and the physician.

(c) A physician delegating the authority to modify drug therapy must be available through communications for consultation, assistance, and direction. A physician may only delegate the authority to modify drug therapy for a patient under the direct medical care and supervision of that physician.

(d) An order delegating the authority to modify drug therapy under this Code section shall not be valid for more than two years from the date such order was issued.

(e) Nothing in this Code section shall be construed to expand or change any existing authority for a pharmacist to substitute drugs under Code Section 26-4-81.

(f) Nothing in this Code section shall be construed to prohibit hospital pharmacists from participating in drug therapy management by protocol or other legal authority established or approved by a member of the hospital medical staff for the care and treatment of hospital patients.



§ 43-34-25. Delegation of certain medical acts to advanced practice registered nurse; construction and limitations of such delegation; definitions; conditions of nurse protocol; issuance of prescription drug orders

(a) As used in this Code section, the term:

(1) "Advanced practice registered nurse" shall have the same meaning as provided in paragraph (1.1) of Code Section 43-26-3.

(2) "Birthing center" means a facility or building where human births occur on a regular or ongoing basis and which is classified by the Department of Community Health as a birthing center.

(3) "Controlled substance" means any controlled substance as defined in Code Section 16-13-21 but shall not include any Schedule I controlled substance included in Code Section 16-13-25 or any Schedule II controlled substance included in Code Section 16-13-26.

(4) "Dangerous drug" means any dangerous drug as defined in Code Section 16-13-71.

(5) "Delegating physician" means a physician who has entered into a nurse protocol agreement pursuant to this Code section.

(6) "Diagnostic study" means a laboratory test, X-ray, ultrasound, or procedure used to identify a characteristic or distinguishing feature of a particular disease or condition.

(7) "Drug" means any dangerous drug or controlled substance.

(8) "Free health clinic" shall have the same meaning as provided in Code Section 51-1-29.4.

(9) "Life threatening" means an emergency situation in which a patient's life or physical well-being will be harmed if certain testing is not performed immediately.

(10) "Nurse protocol agreement" means a written document mutually agreed upon and signed by an advanced practice registered nurse and a physician, by which document the physician delegates to that advanced practice registered nurse the authority to perform certain medical acts pursuant to this Code section, and which acts may include, without being limited to, the ordering of drugs, medical devices, medical treatments, diagnostic studies, or in life-threatening situations radiographic imaging tests. Such agreements shall conform to the provisions set forth in subsection (c) of this Code section.

(11) "Order" means to prescribe pursuant to a nurse protocol agreement which drug, medical device, medical treatment, diagnostic study, or in life-threatening situations radiographic imaging test is appropriate for a patient and to communicate the same in writing, orally, via facsimile, or electronically.

(12) "Physician" means a person licensed to practice medicine under this article and:

(A) Whose principal place of practice is within this state; or

(B) Whose principal place of practice is outside this state but is within 50 miles from the location where the nurse protocol agreement is being utilized within this state.

(13) "Prescription drug order" means a written or oral order of an advanced practice registered nurse for a drug or medical device for a specific patient. Such term includes an electronic visual image prescription drug order and an electronic data prescription drug order.

(14) "Professional sample" means a complimentary dose of a drug, medication, medication voucher, or medical device provided by the manufacturer for use in patient care.

(15) "Radiographic imaging test" means a computed tomography, magnetic resonance imaging, positron emission tomography, or nuclear medicine.

(b) In addition to and without limiting the authority granted pursuant to Code Section 43-34-23, a physician may delegate to an advanced practice registered nurse in accordance with a nurse protocol agreement the authority to order drugs, medical devices, medical treatments, diagnostic studies, or, in life-threatening situations, radiographic imaging tests.

(c) A nurse protocol agreement between a physician and an advanced practice registered nurse pursuant to this Code section shall:

(1) Be between an advanced practice registered nurse who is in a comparable specialty area or field as that of the delegating physician;

(2) Contain a provision for immediate consultation between the advanced practice registered nurse and the delegating physician; if the delegating physician is not available, the delegating physician for purposes of consultation may designate another physician who concurs with the terms of the nurse protocol agreement;

(3) Identify the parameters under which delegated acts may be performed by the advanced practice registered nurse, including without limitation the number of refills which may be ordered, the kinds of diagnostic studies which may be ordered, the extent to which radiographic image tests may be ordered, and the circumstances under which a prescription drug order may be executed. In the event the delegating physician authorizes the advanced practice registered nurse to order an X-ray, ultrasound, or radiographic imaging test, the nurse protocol agreement shall contain provisions whereby such X-ray, ultrasound, or radiographic imaging test shall be read and interpreted by a physician who is trained in the reading and interpretation of such tests; a report of such X-ray, ultrasound, or radiographic imaging test may be reviewed by the advanced practice registered nurse; and a copy of such report shall be forwarded to the delegating physician, except that such provision for an ultrasound shall not be required for an advanced practice registered nurse acting within his or her scope of practice as authorized by Code Sections 43-26-3 and 43-26-5;

(4) Require documentation either in writing or by electronic means or other medium by the advanced practice registered nurse of those acts performed by the advanced practice registered nurse which are specific to the medical acts authorized by the delegating physician;

(5) Include a schedule for periodic review by the delegating physician of patient records. Such patient records review may be achieved with a sampling of such records as determined by the delegating physician;

(6) Provide for patient evaluation or follow-up examination by the delegating physician or other physician designated by the delegating physician pursuant to paragraph (2) of this subsection, with the frequency of such evaluation or follow-up examination based on the nature, extent, and scope of the delegated act or acts as determined by the delegating physician in accordance with paragraph (3) of this subsection and accepted standards of medical practice as determined by the board;

(7) Be reviewed, revised, or updated annually by the delegating physician and the advanced practice registered nurse;

(8) Be available for review upon written request to the advanced practice registered nurse by the Georgia Board of Nursing or to the physician by the board; and

(9) Provide that a patient who receives a prescription drug order for any controlled substance pursuant to a nurse protocol agreement shall be evaluated or examined by the delegating physician or other physician designated by the delegating physician pursuant to paragraph (2) of this subsection on at least a quarterly basis or at a more frequent interval as determined by the board.

(d) A written prescription drug order issued pursuant to this Code section shall be signed by the advanced practice registered nurse and shall be on a form which shall include, without limitation, the names of the advanced practice registered nurse and delegating physician who are parties to the nurse protocol agreement, the patient's name and address, the drug or device ordered, directions with regard to the taking and dosage of the drug or use of the device, and the number of refills. A prescription drug order which is transmitted either electronically or via facsimile shall conform to the requirements set out in paragraphs (1) and (2) of subsection (c) of Code Section 26-4-80, respectively.

(e) An advanced practice registered nurse may be authorized under a nurse protocol agreement to request, receive, and sign for professional samples and may distribute professional samples to patients. The office or facility at which the advanced practice registered nurse is working shall maintain a general list of the professional samples approved by the delegating physician for request, receipt, and distribution by the advanced practice registered nurse as well as a complete list of the specific number and dosage of each professional sample and medication voucher received. Professional samples that are distributed by an advanced practice registered nurse shall be so noted in the patient's medical record. In addition to the requirements of this Code section, all professional samples shall be maintained as required by applicable state and federal laws and regulations.

(e.1) Except for death certificates and assigning a percentage of a disability rating, an advanced practice registered nurse may be delegated the authority to sign, certify, and endorse all documents relating to health care provided to a patient within his or her scope of authorized practice, including, but not limited to, documents relating to physical examination forms of all state agencies and verification and evaluation forms of the Department of Human Services, the State Board of Education, local boards of education, the Department of Community Health, and the Department of Corrections.

(f) A managed care system, health plan, hospital, insurance company, or other similar entity shall not require a physician or advanced practice registered nurse to be a party to a nurse protocol agreement as a condition for participation in or reimbursement from such entity.

(g) A delegating physician may not enter into a nurse protocol agreement pursuant to this Code section with more than four advanced practice registered nurses at any one time, except this limitation shall not apply to an advanced practice registered nurse that is practicing:

(1) In a hospital licensed under Title 31;

(2) In any college or university as defined in Code Section 20-8-1;

(3) In the Department of Public Health;

(4) In any county board of health;

(4.1) In any community service board;

(5) In any free health clinic;

(6) In a birthing center;

(7) In any entity:

(A) Which is exempt from federal taxes pursuant to Section 501(c)(3) of the Internal Revenue Code, as defined in Code Section 48-1-2, and primarily serves uninsured or indigent Medicaid and medicare patients; or

(B) Which has been established under the authority of or is receiving funds pursuant to 42 U.S.C. Section 254b or 254c of the United States Public Health Service Act;

(8) In any local board of education which has a school nurse program; or

(9) In a health maintenance organization that has an exclusive contract with a medical group practice and arranges for the provision of substantially all physician services to enrollees in health benefits of the health maintenance organization.

(h) Nothing in this Code section shall be construed to create a presumption of liability, either civil or criminal, on the part of a pharmacist duly licensed under Chapter 4 of Title 26 who, in good faith, fills a prescription drug order of an advanced practice registered nurse issued pursuant to a nurse protocol agreement.

(i) Nothing in this Code section shall be construed to apply to the practice of a certified registered nurse anesthetist.

(j) Nothing in this Code section shall be construed to require an advanced practice registered nurse to be a party to a nurse protocol agreement in order to practice as a registered professional nurse or an advanced practice registered nurse as otherwise permitted by Article 1 of Chapter 26 of this title.

(k) Nothing in this Code section shall be construed to authorize an advanced practice registered nurse to issue a prescription drug order for a Schedule I or II controlled substance or authorize refills of any drug for more than 12 months from the date of the original order except in the case of oral contraceptives, hormone replacement therapy, or prenatal vitamins which may be refilled for a period of 24 months.

(l) Nothing in this Code section shall be construed to allow an advanced practice registered nurse to perform an abortion or to administer, prescribe, or issue a drug order that is intended to cause an abortion to occur pharmacologically.

(m) The board shall have the authority to promulgate rules and regulations governing a delegating physician in order to carry out the intents and purposes of this Code section. Further, the board shall be authorized to:

(1) Require that a nurse protocol agreement shall be filed by the delegating physician with the board within a reasonable time from the date of execution;

(2) Determine, after review of a filed nurse protocol agreement, if such nurse protocol agreement fails to meet accepted standards of medical practice as established by the board; and

(3) Require the delegating physician to amend any such noncompliant nurse protocol agreement in order to meet such accepted standards.

(n) Except for practice settings identified in paragraph (7) of subsection (g) of this Code section, it shall be unlawful for a physician to be an employee of an advanced practice registered nurse, alone or in combination with others, if the physician is required to supervise the employing advanced practice registered nurse. Such conduct shall be subject to sanctions by the Georgia Board of Nursing as to the advanced practice registered nurse and the board as to the physician.

(o) An advanced practice registered nurse shall be allowed to make a pronouncement of death pursuant to authority delegated by the supervising physician of the advanced practice registered nurse and to certify such pronouncement in the same manner as a physician.



§ 43-34-26. License requirement for persons engaged in practice of medicine; qualifications; evaluation program; examinations

(a) (1) (A) Any person who wishes to obtain the right to practice medicine in this state and who was not, prior to March 16, 1970, registered or licensed to practice medicine, either by the State Board of Medical Examiners or the State Board of Examiners in Osteopathy, shall, before it shall be lawful for him or her to practice medicine in this state, make application to the board through the executive director, upon such forms and in such manner as shall be adopted and prescribed by the board, and shall obtain from the board a license to practice medicine. Any person who practices medicine without first having obtained a license shall be deemed to have violated this article. All applicants for a license to practice medicine or for a renewal of any such license which has been revoked shall furnish the board with evidence of good moral character. Applications from candidates to practice medicine or surgery in any of its branches shall be accompanied by proof that the applicant is a graduate of some legally incorporated medical school or osteopathic medical school.

(B) The board by rule or regulation may establish standards for evaluating, inspecting, and approving any medical school or osteopathic medical school. The evaluation procedure may include consideration of reports from any outside agency having expertise in medical school or osteopathic medical school evaluation; provided, however, that the board shall make the final decision on approval of medical schools and osteopathic medical schools. Nothing contained in this Code section shall prevent the approval of medical schools outside of the United States or the licensing of graduates of medical schools outside of the United States if such schools and their graduates comply with the standards established in this Code section and by rule of the board.

(2) Each medical school or osteopathic medical school in good standing with the board shall have a minimum preliminary educational requirement of the completion of a two-year premedical college course.

(3) Graduates of board approved medical schools or osteopathic medical schools and persons who graduated on or before July 1, 1985, from medical schools or osteopathic medical schools which are not approved by the board must complete one year of a postgraduate residency training program. Persons who graduated after July 1, 1985, from medical schools or osteopathic medical schools which are not approved by the board must complete three years of residency, fellowship, or other postgraduate medical training that is approved by the Accreditation Council for Graduate Medical Education (ACGME), the American Osteopathic Association (AOA), or the board to be eligible for a license to practice medicine in this state. Current certification of any applicant by a member board of the American Board of Medical Specialties may be considered by the board as evidence that such applicant's postgraduate medical training has satisfied the requirements of this paragraph. However, before any such person shall be eligible to receive a license to practice medicine in this state, he or she shall furnish the board with satisfactory evidence of attainments and qualifications under this Code section and the rules and regulations of the board. Nothing contained in this Code section shall be construed so as to require a person who has previously passed an examination given by the board for a license to practice medicine in this state to stand another examination.

(4) If the applicant submits proof that he or she has had postgraduate training as required in paragraph (3) of this subsection and if he or she furnishes satisfactory evidence of qualifications under this article and the rules and regulations of the board, he or she shall be eligible to receive a license from the board giving him or her absolute authority to practice medicine in this state.

(5) If the date of graduation from an institution mentioned in subparagraph (B) of paragraph (1) of this subsection is on or before January 1, 1967, no proof of postgraduate training in an approved hospital need be submitted to obtain a license from the board.

(b) (1) Students who have completed the academic curriculum in residence in a foreign medical school and who:

(A) Have studied medicine at a medical school located outside of the United States, Puerto Rico, and Canada which is approved by the board; and

(B) Have completed all of the formal requirements of the foreign medical school except any postgraduate training equivalent

may substitute for the postgraduate training equivalent required by a foreign country an academic year of supervised clinical training (clinical clerkship) prior to entrance into the first year of American Medical Association approved graduate education. The supervised clinical training must be under the direction of a medical school approved by the liaison committee on medical education.

(2) Before beginning the supervised clinical training, the students must have their academic records reviewed and approved by the medical schools supervising their clinical training and shall pass the Educational Council for Foreign Medical Graduates (ECFMG) qualifying examination.

(3) Students who are judged by the sponsoring medical schools to have successfully completed the supervised clinical training shall be eligible to enter the first year of American Medical Association approved graduate training program without completing internship obligations required by the foreign country and without obtaining Educational Council for Foreign Medical Graduates (ECFMG) certification.

(c) For any applicant who has not passed a board approved licensing examination or a board approved specialty board examination or recertification examination within seven years of the date of application, the board shall determine, by an evaluation program established by rule, such person's fitness to resume active status and may require the person to complete a period of evaluated clinical experience and successful completion of an examination. The board may also require a licensee or applicant who is subject to discipline pursuant to Code Section 43-34-9 to take and pass a clinical competency assessment or similar examination approved by the board as a condition of licensure. Nothing contained in this Code section shall be construed so as to require a person who has previously passed an examination approved by the board for a license to practice medicine in this state to stand another examination as a condition of renewal of a current unrestricted license.

(d) The board may approve any examination or examinations that it deems must be passed in order to meet the requirements for licensure. Such examinations shall be in English. The board shall establish the passing score which all applicants for licensure shall meet or exceed. If an applicant fails for the third or any subsequent time any examination which is required to be passed in order to become a licensed practitioner in this state, the applicant shall not be eligible to retake any such examination until such applicant furnishes proof of having completed one year of approved Accreditation Council for Graduate Medical Education (ACGME) postgraduate training.



§ 43-34-26.1. Vaccine protocol agreements

(a) As used in this Code section, the term:

(1) "Administer" means the provision of a unit dose of vaccine by a pharmacist or nurse pursuant to a vaccine order contained in a vaccine protocol agreement with a physician.

(2) "Adverse event" means an event that is a negative consequence of the administration of vaccine by a pharmacist or nurse that results in an unintended reaction, injury, or illness, which may or may not have been preventable.

(3) "Board" means the Georgia Composite Medical Board.

(4) "Nurse" means a registered professional nurse as defined in paragraph (9) of Code Section 43-26-3. The term shall also mean a licensed practical nurse as defined in paragraph (5) of Code Section 43-26-32 who is regularly employed by a physician engaged in the active practice of medicine.

(5) "Pharmacist" means an individual licensed under Chapter 4 of Title 26 to engage in the practice of pharmacy in the State of Georgia.

(6) "Pharmacy intern" means a pharmacy intern as defined in paragraph (19) of Code Section 26-4-5.

(7) "Physician" means an individual licensed to practice medicine and surgery pursuant to this article and whose principal place of practice is located in this state.

(8) "Vaccine" means a specially prepared antigen which upon administration to a person will result in immunity to influenza, pneumococcal disease, shingles, or meningitis. No live attenuated virus shall be administered pursuant to this Code section unless the patient or his or her parent, if a minor, has signed an informed consent that he or she does not have a contraindication to this vaccine. The informed consent form shall list the contraindications to the vaccine.

(9) "Vaccine order" means a prescription drug order, contained in a vaccine protocol agreement, for a vaccine issued by a physician for a group of patients who meet certain criteria and to be administered by a pharmacist or a nurse. A vaccine order shall also mean a prescription drug order, contained in a vaccine protocol agreement, for epinephrine issued by a physician for a group of patients who meet certain criteria and to be administered by a pharmacist or a nurse only upon the occurrence of an actual or perceived anaphylactic adverse reaction to the administered vaccine provided that the vaccine protocol agreement sets forth the signs and symptoms that warrant the administration of epinephrine.

(10) "Vaccine protocol agreement" means a written document mutually agreed upon and signed by a physician and a pharmacist or by a physician and a nurse, by which document the physician prescribes a vaccine and epinephrine, if determined appropriate by the physician, by means of a vaccine order for administration by a pharmacist or a nurse.

(b) A physician engaged in the active practice of medicine may prescribe a vaccine for a group of patients via a vaccine order contained in a vaccine protocol agreement to be administered by a pharmacist, provided the physician is registered with the vaccination registry established by the Department of Public Health pursuant to Code Section 31-12-3.1, commonly known as the Georgia Registry of Immunization Transactions and Services; the pharmacist is located within the county of the physician's place of registration with the vaccination registry or a county contiguous thereto; the pharmacist holds current certification in Basic Cardiac Life Support and has completed a course of training accredited by the Accreditation Council for Pharmacy Education or similar health authority or professional body approved by the Georgia State Board of Pharmacy; and the pharmacist completes a training program recognized by the Centers for Disease Control and Prevention in the basics of immunology which focuses on practice implementation and legal and regulatory issues, composed of: (1) at least 12 hours of self-study and an assessment exam; (2) at least eight hours of live seminar with a final exam; and (3) a hands-on assessment of intramuscular and subcutaneous injection technique. A physician who is a party to a vaccine protocol agreement may also prescribe epinephrine via a vaccine order contained in a vaccine protocol agreement for administration by a pharmacist upon the occurrence of an actual or perceived anaphylactic adverse reaction to the administered vaccine provided that the vaccine protocol agreement sets forth the signs and symptoms that warrant the administration of epinephrine.

(c) A physician engaged in the active practice of medicine may prescribe a vaccine for a group of patients via a vaccine order contained in a vaccine protocol agreement to be administered by a nurse, provided the physician is registered with the vaccination registry established by the Department of Public Health pursuant to Code Section 31-12-3.1, commonly known as the Georgia Registry of Immunization Transactions and Services, the nurse is located within the county of the physician's place of registration with the vaccination registry or a county contiguous thereto, and the nurse holds current certification in Basic Cardiac Life Support. A physician who is a party to a vaccine protocol agreement may also prescribe epinephrine via a vaccine order contained in a vaccine protocol agreement for administration by a nurse upon the occurrence of an actual or perceived anaphylactic adverse reaction to the administered vaccine provided that the vaccine protocol agreement sets forth the signs and symptoms that warrant the administration of epinephrine.

(d) A vaccine protocol agreement between a physician and a pharmacist or a physician and a nurse pursuant to this Code section shall, without limitation:

(1) Contain the current names, addresses, telephone numbers, and professional license numbers of the physician and the pharmacist or nurse;

(2) Contain a provision for immediate consultation between the pharmacist or nurse and the physician. If the physician is not available, the physician for purposes of consultation may designate another physician who concurs with the terms of the vaccine protocol agreement;

(3) Require the pharmacist or nurse to take an appropriate case history and determine whether the patient has had a physical examination within the past year and shall not administer a vaccine to a patient with any condition for which such vaccine is contraindicated;

(4) Require the pharmacist or nurse to provide the vaccine recipient with the appropriate and current Vaccine Information Statement as provided by the Centers for Disease Control and Prevention;

(5) Require the pharmacist or nurse to provide written information to the vaccine recipient to be developed by the Department of Public Health on the importance of having and periodically seeing a primary care physician;

(6) Require the pharmacist or nurse to provide each new vaccine recipient with a personal immunization card on card stock paper containing the vaccine recipient's name, the pharmacist's or nurse's name and phone number, the name and dosage of the vaccine, the location of injection on the vaccine recipient, and the date of the administration of the vaccine in legible writing or printed type in a format made available by the Department of Public Health. The patient shall produce such card when he or she has subsequent vaccines and the pharmacist or nurse shall update such card, unless the patient does not have such card, in which case, a new card shall be provided. The written information required pursuant to paragraph (5) of this subsection may be included on the card provided pursuant to this paragraph;

(7) Require the pharmacist or nurse or his or her employer to retain documentation of each dose of vaccine administered. Such documentation shall include, but not be limited to:

(A) The administering pharmacist's or nurse's name, address, telephone number, and professional license number;

(B) The name, dose, manufacturer, and lot number of the vaccine;

(C) The vaccine recipient's name, address, date of birth, and telephone number;

(D) The date of administration and injection site;

(E) A signed and dated consent form by which the vaccine recipient acknowledges receipt of the Vaccine Information Statement, consents to the administration of the vaccine, and authorizes the pharmacy or nurse to notify the vaccine recipient's primary care provider of the vaccine administered to the vaccine recipient; and

(F) Any adverse events or complications that occur;

(8) Require the pharmacist or nurse to make documented reasonable efforts to obtain the name of the vaccine recipient's primary care provider and to notify such primary care provider of the vaccine administered by the pharmacist or nurse within 72 hours of administration;

(9) Require the pharmacist or nurse to administer the vaccine to a patient in a private room, area with a privacy screen, or other interior area in which the patient's privacy can be maintained. In no event shall a pharmacist or nurse administer a vaccine to a patient in a manner that is designed so that the patient can be served while remaining in his or her personal vehicle. This paragraph shall not apply to mass immunizations in the event of a public health emergency or for purposes of training in which vaccinations are administered to large groups of people at one or more locations in a short interval of time;

(10) Require the pharmacist or nurse to enter the patient's vaccine information in the Georgia Registry of Immunization Transactions and Services within the registry's designated time frame, or as designated by the Department of Public Health. The Georgia Drugs and Narcotics Agency shall have the authority to impose sanctions in accordance with subsection (r) of this Code section on any person subject to the requirements of this paragraph who does not submit the information required by this paragraph and to notify the delegating physician and the applicable licensing board for such person of violations of this paragraph;

(11) Require, as a condition of administration of the vaccine, the vaccine recipient to remain under the observation of the administering pharmacist or nurse for a period of not less than 15 minutes immediately subsequent to the administration of the vaccine;

(12) Contain procedures to follow up on the occurrence of an adverse event or complication including, if prescribed via a vaccine order contained in a vaccine protocol agreement, the administration of epinephrine;

(13) Provide for prioritization of vaccine recipients in the event the supply of a vaccine is limited;

(14) Require the pharmacist or nurse to maintain individual liability insurance coverage or be individually covered by his or her employer's liability insurance coverage in an amount not less than $250,000.00 to cover claims arising from administration of vaccines by the pharmacist or nurse pursuant to a vaccine protocol agreement and to provide proof of such coverage to the physician for submission to the board with the vaccine protocol agreement. The pharmacist or nurse shall also retain a copy of the proof of insurance coverage, including the name of the insurer and policy number, onsite at his or her primary location for inspection by the Georgia Drugs and Narcotics Agency, upon request;

(15) Require the pharmacist or nurse to post proof of the vaccine protocol agreement, including a list of the vaccines authorized by such protocol, in a conspicuous location within the pharmacy, local health department, or other setting in which the vaccine is being administered;

(16) Require the pharmacist or nurse to submit a signed and notarized affidavit to the physician attesting to the following:

(A) Compliance with paragraph (14) of this subsection regarding maintenance of liability insurance;

(B) Verification that the pharmacist or nurse holds current certification in Basic Cardiac Life Support as required by subsections (b) and (c) of this Code section and, for pharmacists, verification of completion of immunology training as required by subsection (b) of this Code section;

(C) The pharmacist or nurse has a copy of the vaccine protocol agreement and agrees to comply with its requirements; and

(D) Identification of the pharmacist's or nurse's location or locations in which he or she will be administering vaccinations pursuant to the vaccine protocol agreement.

The pharmacist or nurse shall keep a copy of the affidavit onsite at his or her primary location for inspection by the Georgia Drugs and Narcotics Agency, upon request. The Georgia Drugs and Narcotics Agency shall have the authority to impose sanctions in accordance with subsection (r) of this Code section on any person subject to the requirements of this paragraph who does not submit the information required by this paragraph and to notify the delegating physician and the applicable licensing board for such person of violations of this paragraph; and

(17) Be renewed and, if necessary, revised or updated biennially by the physician and the pharmacist or nurse. A vaccine protocol agreement that is not renewed biennially shall expire.

(e) A pharmacist who is a party to a vaccine protocol agreement pursuant to this Code section shall not delegate the administration of a vaccine to any individual other than a pharmacy intern under the direct supervision of the pharmacist whether or not any such other individual is under the supervision, direct or otherwise, of the pharmacist.

(f) A nurse who is a party to a vaccine protocol agreement pursuant to this Code section shall not delegate the administration of a vaccine to any individual, whether or not any such individual is under the supervision, direct or otherwise, of the nurse; provided, however, that notwithstanding the requirement of employment by a physician in paragraph (4) of subsection (a) of this Code section, a registered professional nurse who is a party to a vaccine protocol agreement pursuant to this Code section may delegate the administration of a vaccine to a licensed practical nurse under the direct on-site supervision of the registered professional nurse.

(g) Notwithstanding any law to the contrary, a nurse acting pursuant to a vaccine protocol agreement as provided in this Code section may possess and transport such vaccine and epinephrine.

(h) A pharmacist or nurse administering vaccines pursuant to a vaccine protocol agreement authorized by this Code section shall maintain policies and procedures for the handling and disposal of used or contaminated equipment and supplies.

(i) Nothing in this Code section shall be construed to authorize a physician to prescribe any other vaccines or other drugs pursuant to a vaccine protocol agreement or vaccine order contained in a vaccine protocol agreement other than those vaccines and epinephrine specifically authorized in such vaccine protocol agreement or vaccine order.

(j) A delegating physician may not enter into a vaccine protocol agreement with more than ten pharmacists or nurses, or any combination thereof, at any one time; provided, however, and notwithstanding the geographic limitations provided in subsections (b) and (c) of this Code section, a delegating physician may enter into a vaccine protocol agreement with more than ten pharmacists or nurses, or any combination thereof, at any one time so long as the pharmacists or nurses are in the same public health district as established pursuant to Code Section 31-3-15 and are employees or agents of the same corporate entity.

(k) It shall be unlawful for a physician who is employed by a pharmacist or nurse to enter into a vaccine protocol agreement or otherwise delegate medical acts to such pharmacist or nurse. It shall be unlawful for a physician who is employed by a pharmacy to enter into a vaccine protocol agreement or otherwise delegate medical acts to a pharmacist or nurse who is also employed by such pharmacy.

(l) The board shall have the authority to promulgate rules and regulations governing a physician who is a party to a vaccine protocol agreement in order to carry out the intent and purposes of this Code section. Further, the board shall:

(1) Require that the vaccine protocol agreement, along with the affidavit by the pharmacist or nurse submitted pursuant to paragraph (16) of subsection (d) of this Code section and the proof of insurance required pursuant to paragraph (14) of subsection (d) of this Code section, be filed by the physician with the board and be made available by the board for public inspection; and

(2) Promulgate by rule an approved standard protocol template that may be utilized as a vaccine protocol agreement and make such template available on the board's website.

(m) Nothing in this Code section shall be construed to require a physician to enter into a vaccine protocol agreement. A public or private managed care system, health plan, hospital, insurance company, or similar entity shall not require a physician, pharmacist, or nurse to enter into a vaccine protocol agreement as a condition for participation in or reimbursement from such entity.

(n) No physician who complies with the provisions of this Code section shall be subject to criminal or civil liability or discipline for unprofessional conduct for:

(1) Entering into a vaccine protocol agreement with a pharmacist or nurse;

(2) Issuing a vaccine order contained in a vaccine protocol agreement with a pharmacist or nurse; or

(3) The acts or omissions of a pharmacist or nurse pursuant to a vaccine protocol agreement including the administration of a vaccine or epinephrine.

Nothing in this subsection shall be interpreted as altering liability of an employer for acts of his or her employees.

(o) (1) This Code section shall not apply to any activities conducted within a hospital, physician's office, nursing home, or other health care facility designated by the department or conducted within any other facility or entity owned, operated, or leased by a hospital.

(2) Except as otherwise provided in paragraph (1) of this subsection, any activities conducted by a hospital or health system for the administration of the influenza vaccine shall not be subject to paragraphs (5) through (9), (15), or (16) of subsection (d) of this Code section as long as the following conditions are met:

(A) A signed and dated consent form by which the vaccine recipient consents to the administration of the vaccine is obtained;

(B) If the vaccine recipient is a patient within the hospital or health system, the administration of the influenza vaccine shall be noted in such patient's health record maintained by the hospital or health system, including, but not limited to, the administering pharmacist's or nurse's name, address, telephone number, and professional license number; the name, dose, manufacturer, and lot number of the vaccine; and the date of administration and injection site;

(C) If the vaccine recipient is not a patient within the hospital or health system, a personal immunization card on card stock paper containing the vaccine recipient's name, the pharmacist's or nurse's name and phone number, the name and dosage of the vaccine, the injection site on the vaccine recipient, the date of the administration of the vaccine in legible writing or printed type in a format made available by the Department of Public Health, and written information developed by the Department of Public Health on the importance of having and periodically seeing a primary care physician shall be provided to the vaccine recipient; and

(D) If requested by the patient, the influenza vaccine shall be administered in an area or location with portable screening, at a minimum.

As used in this paragraph, the term "health system" means (i) a parent corporation of one or more hospitals and any entity affiliated with such parent corporation through ownership, governance, membership, or other means; or (ii) a hospital and any entity affiliated with such hospital through ownership, governance, membership, or other means.

(p) This Code section shall not be interpreted as limiting the authority of any authorized person to dispense or administer vaccines or other medications.

(q) No vaccine protocol agreement entered into pursuant to this Code section shall permit a pharmacist or nurse to administer any of the following:

(1) An influenza vaccine to any child under the age of 13 without an individual prescription from a physician;

(2) A pneumococcal disease vaccine to any child under the age of 18 without an individual prescription from a physician;

(3) Any vaccines containing a live attenuated virus to a child under the age of 13; or

(4) A meningitis vaccine to any child under the age of 18.

Consent of the child's parent or legal guardian shall be a condition precedent to the administration of a vaccine to a child under the age of 18.

(r) (1) A pharmacist or nurse who knowingly does not comply with paragraph (14) of subsection (d) of this Code section may be assessed a fine of up to $2,500.00 by the board.

(2) A pharmacist or nurse who knowingly administers a vaccine without a vaccine protocol agreement as required by this Code section may be assessed a fine of up to $2,500.00 and may be prohibited from administering vaccines pursuant to this Code section for up to one year as determined by the board.

(3) A pharmacist or nurse who knowingly does not comply with paragraph (6) of subsection (d) of this Code section may be subject to the following sanctions by the board:

(A) Upon the first violation, the issuance of a warning:

(B) Upon the second violation, a fine of up $500.00; and

(C) Upon a third or subsequent violation, prohibited from administering vaccines pursuant to this Code section for up to one year.

(4) A pharmacist or nurse who knowingly does not comply with paragraph (15) of subsection (d) of this Code section may be subject to the following sanctions by the board:

(A) Upon the first or second violation, the issuance of a warning:

(B) Upon a third or subsequent violation, prohibited from administering vaccines pursuant to this Code section for up to six months.

(5) A pharmacist or nurse who knowingly does not comply with paragraph (10) or (16) of subsection (d) of this Code section may be subject to the following sanctions by the Georgia Drugs and Narcotics Agency:

(A) Upon the first violation, the issuance of a warning;

(B) Upon the second violation, a fine of up to $5,000.00; and

(C) Upon a third or subsequent violation, prohibited from administering vaccines pursuant to this Code section.

(6) The sanctions contained in this subsection shall be supplemental to any other sanctions or penalties to which a pharmacist or nurse may otherwise be subject.



§ 43-34-27. Licensing aliens; licensing Canadian medical school graduates

Any qualified applicant who is an alien, except for graduates of accredited Canadian medical schools as approved by the board, must have resided in the United States for one year. All qualified applicants who are aliens and who shall comply with all other requirements of this article shall be eligible to stand the examination provided for in this article and, upon his or her successful completion thereof, shall be granted a license to practice medicine upon compliance with all other requirements prescribed as a prerequisite to the issuance of a license. Graduates of accredited Canadian medical schools, as approved by the board, are exempt from the residency requirement of one year in the United States and may be granted a license by endorsement of the Licentiate Medical Counsel of Canada (LMCC) examination without further examination if the board determines that the applicant substantially meets the qualifications required for licensure in this state.



§ 43-34-28. Reciprocity

The board may grant a license without examination to licensees of boards of other states requiring equal or higher qualifications.



§ 43-34-29. Issuance of teacher's license to licensed physicians of other states and foreign countries; renewal

Notwithstanding any other law to the contrary, the board may issue, in its discretion, without examination, a teacher's license to licensed physicians of other states and foreign countries for the sole purpose of teaching or demonstrating medicine in a board approved medical college or its affiliated clinic in this state. If issued after January 1, 1999, a teacher's license shall be valid for up to two years and may only be renewed, at the board's discretion, for one additional year.



§ 43-34-29.1. Administrative medicine licenses; definitions; requirements; rules of board

(a) As used in this Code section, the term:

(1) "Administrative medicine" means administration or management utilizing the medical and clinical knowledge, skill, and judgment of a licensed physician capable of affecting the health and safety of the public or any person but shall not include the practice of medicine.

(2) "Administrative medicine license" means a license issued pursuant to this Code section to engage in the practice of administrative medicine.

(b) An applicant for an administrative medicine license shall meet all of the requirements for issuance of a license under Code Section 43-34-26.

(c) An administrative medicine licensee shall be subject to the provisions of this article and the rules of the board in the same manner as a person holding full licensure under this article; provided, however, that such licensee shall not be authorized to engage in the practice of medicine.

(d) The board shall adopt rules for the issuance of an administrative medicine license that limits the licensee to the practice of administrative medicine. The board's rules adopted pursuant to this Code section shall include the following provisions:

(1) Eligibility for the license;

(2) Issuance and renewal of the license;

(3) The fees applicable to the license;

(4) Continuing education requirements; and

(5) The scope of practice of a person who holds the license.

(e) An individual with an administrative medicine license who seeks to practice medicine under an unrestricted license shall demonstrate to the satisfaction of the board that the licensee has the clinical competence to practice medicine under an unrestricted license and meets all applicable eligibility requirements for a license as required pursuant to Code Section 43-34-26 and by the board, which may include, but not be limited to, requiring the licensee to pass any examination or examinations the board deems necessary and requiring clinical experience.

(f) This Code section shall have no effect on any person holding an unrestricted license issued pursuant to this article prior to July 1, 2013; provided, however, that the license of any physician who has agreed to a board order restricting the license to administrative medicine based solely on the failure to meet the licensure requirement to be engaged in the active practice of medicine, upon request of the physician, may be converted to an administrative medicine license and the board order regarding such physician shall be terminated, provided that the only requirement of the order is the restriction to administrative medicine.



§ 43-34-29.2. Educational certificates for out-of-state physicians participating in educational training requiring patient care

The board may issue, in its discretion, an educational certificate to a licensed physician of another state or foreign country to participate in educational training in this state that requires patient care, in accordance with board rules.



§ 43-34-30. Out-of-state physicians entering state for consultation; establishment of offices by out-of-state physicians

Licensed physicians of other states and foreign countries may be permitted to enter this state for consultation with any licensed physician of this state. A physician from another state or from a foreign country shall not be permitted to establish offices in this state for the practice of his or her profession, either temporary or permanent, or practice under another physician's license, unless he or she obtains a license from the board.



§ 43-34-31. Practice of medicine from foreign jurisdiction by electronic means; exceptions; patient records; confidentiality

(a) A person who is physically located in another state or foreign country and who, through the use of any means, including electronic, radiographic, or other means of telecommunication, through which medical information or data are transmitted, performs an act that is part of a patient care service located in this state, including but not limited to the initiation of imaging procedures or the preparation of pathological material for examination, and that would affect the diagnosis or treatment of the patient is engaged in the practice of medicine in this state. Any person who performs such acts through such means shall be required to have a license to practice medicine in this state and shall be subject to regulation by the board. Any such out-of-state or foreign practitioner shall not have ultimate authority over the care or primary diagnosis of a patient who is located in this state.

(b) This Code section shall not apply to:

(1) The acts of a doctor of medicine or doctor of osteopathic medicine located in another state or foreign country who:

(A) Provides consultation services at the request of a physician licensed in this state; and

(B) Provides such services on an occasional rather than on a regular or routine basis;

(2) The acts of a physician or osteopathic physician licensed in another state or foreign country who:

(A) Provides consultation services in the case of an emergency;

(B) Provides consultation services without compensation, remuneration, or other expectation thereof; or

(C) Provides consultation services to a medical school which is located within this state and approved by the board; or

(3) The acts of a physician or osteopathic physician located in another state or foreign country when invited as a guest of any medical school or osteopathic medical school approved by the board or a state medical society or component thereof, for the sole purpose of engaging in professional education through lectures, clinics, or demonstrations, provided that such physician or osteopathic physician is licensed to practice medicine or osteopathic medicine in the state or foreign country in which he or she is located.

(c) This Code section shall not be construed to alter the scope of practice of any health care provider or authorize the delivery of health care services in a setting or in a manner not otherwise authorized by the laws of this state.

(d) All persons subject to the provisions of this Code section shall be required to comply with all applicable requirements of the laws of this state relating to the maintenance of patient records and the confidentiality of patient information, regardless of where such physician or health care provider may be located and regardless of where or how the records of any patient located in this state are maintained.



§ 43-34-32. Temporary licenses

The executive director, with the approval of the chairperson of the board, may in his or her discretion issue a temporary license to an applicant, which license shall have the same force and effect as a permanent license until the next regular meeting of the board when the temporary license shall become void.



§ 43-34-33. Institutional licenses

(a) Notwithstanding any other law to the contrary, under exceptional circumstances the board may consider applications from institutions on behalf of physicians who are graduates of international medical schools who the institution wishes to employ but who do not have independent licenses to practice medicine in the State of Georgia. The board shall review the credentials of physicians to ensure that they have adequate training and experience and have confirmation of supervisory oversight of any such physician, prior to awarding any such institutional license. The institutional license shall be jointly awarded to the institution and the physician, indicating that the license to practice medicine is limited to that institution and under proper medical supervision in accordance with this Code section. The institutional license may be renewable biennially, so long as the licensee remains in the employ of the institution requesting the license, provided that such institutional license shall not be prima-facie evidence that the holder thereof meets the minimum basic requirements for examination by the board or for the issuance of a permanent license to practice medicine.

(b) A person issued an institutional license pursuant to this Code section shall not engage in the private practice of medicine and shall not receive fees or any other remuneration from his or her patients. Persons practicing medicine pursuant to an institutional license issued in accordance with this Code section shall receive as their sole remuneration for the practice of medicine the salary and other remuneration paid by the institution. The license of any person who violates this Code section shall be subject to revocation by the board after notice and opportunity for hearing.

(c) Any physician applying for an institutional license who meets all other requirements of the board must also furnish documentation of one year of American Medical Association or American Osteopathic Association approved postgraduate training (internship or residency), or other training acceptable to the board.

(d) Institutional license holders shall not be permitted to apply for a Drug Enforcement Agency registration number to write prescriptions to be filled outside the institution.



§ 43-34-34. Limited provisional licenses

A person who held a valid provisional license on or before April 16, 1979, shall be able to renew such license annually without any one-time-only renewal limitation, as long as such person continues to meet the other requirements specified in this article and does not otherwise violate this article.



§ 43-34-35. Issuance of license upon presentation of evidence of required qualifications

The board shall issue licenses to practice medicine to all persons who shall furnish satisfactory evidence of attainments and qualifications under this article and the rules and regulations of the board. Such license shall give absolute authority to the person to whom it is issued to practice medicine in this state unless restricted as otherwise authorized by law.



§ 43-34-36. Passing upon good standing and reputation of medical and osteopathic colleges

The board is authorized to pass upon the good standing and reputation of any medical school or osteopathic medical school. Only such medical schools or osteopathic medical schools will be considered in good standing that possess a full and complete faculty for the teaching of medicine, surgery, and obstetrics in all their branches; that afford their students adequate clinical and hospital facilities; that have adequate curricula as determined by the board in its discretion; that fulfill all their published promises, requirements, and other claims respecting advantages to their students and the course of instruction; that exact a preliminary educational requirement equal to that specified by this article; that require students to furnish testimonials of good moral standing; and that give advanced standing only on cards from accredited medical schools or osteopathic medical schools. In determining the reputation of the medical school or osteopathic medical school, the right to investigate and make a personal inspection of the same is authorized.



§ 43-34-37. Persons authorized to perform artificial insemination; civil liability of physician or surgeon

(a) Physicians and surgeons licensed to practice medicine in accordance with and under this article shall be the only persons authorized to administer or perform artificial insemination upon any female human being. Any other person or persons who shall attempt to administer or perform or who shall actually administer or perform artificial insemination upon any female human being shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment in the penitentiary for not less than one year nor more than five years.

(b) Any physician or surgeon who obtains written authorization signed by both the husband and the wife authorizing him or her to perform or administer artificial insemination shall be relieved of civil liability to the husband and wife or to any child conceived by artificial insemination for the result or results of said artificial insemination, provided that the written authorization provided for in this Code section shall not relieve any physician or surgeon from any civil liability arising from his or her own negligent administration or performance of artificial insemination.



§ 43-34-38. Access to medical treatment; experimental and nonconventional medical treatments

Reserved. Repealed by Ga. L. 2016, p. 345, § 2/HB 34, effective July 1, 2016.



§ 43-34-39. Injunctions; violations of article as constituting nuisance

In addition to any other remedy or criminal prosecution, whenever it shall appear to the board that any person, firm, company, partnership, association, or corporation or the agent, officer, or director of such firm, company, partnership, association, or corporation is or has been violating any of the provisions of this article or any of the laws of the state relating to the practice of medicine, the board may, on its own motion or on the verified complaint in writing of any person, file a complaint in its own name in the superior court having venue and jurisdiction over the parties, alleging the facts and praying for a temporary restraining order and an injunction and permanent injunction against such person, firm, company, partnership, association, or corporation, including any agent, officer, or director of same, restraining him or her from violating such law. Upon proof thereof, the court shall issue such restraining order, injunction, and permanent injunction without requiring allegation or proof that the petitioner therefor has no adequate remedy at law. No restraining order or injunction, whether temporary, permanent, or otherwise, shall be granted without a hearing after at least ten days' notice. It is declared that such violation of this article is a menace and a nuisance dangerous to the public health, safety, and welfare.



§ 43-34-40. Fraudulently obtaining or selling records; fraudulent use of terms

Any person who shall buy, sell, or fraudulently obtain any diploma, license, record, or registration to practice osteopathic medicine, illegally obtained or signed, or issued unlawfully or under fraudulent representation; or who shall use any of the forms or letters, "Osteopathy," "Osteopath," "Osteopathist," "Diplomate in Osteopathy," "D.O.," "D.Sc.O.," "Osteopathic Physician," "Doctor of Osteopathy," or any other title or letters, either alone or with other qualifying words or phrases, under such circumstances as to induce the belief that the person who uses such term or terms is engaged in the practice of osteopathic medicine, or anyone who shall hold himself or herself out as practicing any other nondrug-giving school of medical practice, without having complied with this article, shall be guilty of a felony.



§ 43-34-41. Special licenses for volunteers

(a) This Code section shall be known and may be cited as the "Georgia Volunteers in Medicine Health Care Act."

(b) Notwithstanding any other provision of law, the board shall issue a special license to qualifying physicians under the terms and conditions set forth in this Code section. The special license shall only be issued to a person who:

(1) Is currently licensed to practice medicine in any medical-licensing jurisdiction in the United States and whose license is unrestricted and in good standing; or

(2) Is retired from the practice of medicine and not currently engaged in such practice either full time or part time and has, prior to retirement, maintained full licensure in good standing in any medical-licensing jurisdiction in the United States.

As used in this subsection, the term "unrestricted" means that no restrictions have been placed on a physician's license by the board, no sanctions or disciplinary actions have been imposed by the board on a physician, and a physician is not under probation or suspension by the board.

(c) The special licensee shall be permitted to practice medicine only in the noncompensated employ of persons that provide medical services only to indigent patients in medically underserved or critical need population areas of the state, as determined by the board, or pursuant to Article 8 of Chapter 8 of Title 31.

(d) The person applying for the special license under this Code section shall submit to the board a copy of his or her medical degree, a copy of his or her license in his or her current or previous licensing and regulating jurisdiction, and a notarized statement from the employing agency, institution, corporation, association, or health care program, on a form prescribed by the board, whereby he or she agrees unequivocally not to receive compensation for any medical services he or she may render while in possession of the special license.

(e) The examination by the board, any application fees, and all licensure and renewal fees shall be waived for the holder of the special license under this Code section and do not apply to such person.

(f) If at the time application is made for the special license the physician is not in compliance with the continuing medical education requirements established by the board, such person must document such compliance before a special license is issued.

(g) (1) Except as provided for in paragraph (2) of this subsection, the liability of persons practicing medicine under and in compliance with a special license issued under this Code section and the liability of their employers for such practice shall be governed by Code Section 51-1-29.1.

(2) The liability of persons practicing medicine pursuant to Article 8 of Chapter 8 of Title 31 under and in compliance with a special license issued under this Code section and the liability of their employers shall be governed by the provisions of such article.

(h) Nothing contained in this Code section shall be construed to authorize the holder of the special license provided for in this Code section to perform surgery or any surgical procedure.

(i) This Code section, being in derogation of the common law, shall be strictly construed.



§ 43-34-42. Penalty

(a) Any person who practices medicine without complying with this article or who otherwise violates any provision of this article shall be guilty of a felony and, upon conviction thereof, shall be punished by a fine of $1,000.00 per each violation or by imprisonment from two to five years, or both.

(b) Any person presenting or attempting to file as his or her own the diploma or certificate or credentials of another or who shall give false or forged evidence of any kind to the board or any member thereof in connection with an application for a license to practice medicine or who shall practice medicine under a false or assumed name or who shall falsely impersonate any other practitioner of a like or different name shall be guilty of a felony and, upon conviction thereof, shall be punished by a fine of $5,000.00 or by imprisonment from two to five years, or both.



§ 43-34-43. Temporary postgraduate training permits; notifications to board; authorization to adopt regulations

(a) As used in this Code section, the term:

(1) "Program director" means a physician licensed in this state who is responsible for screening, selecting, and supervising physicians enrolled in one or more of an institution's postgraduate training programs.

(2) "Temporary postgraduate training permit" means a permit issued by the board to a graduate of a board approved medical school or osteopathic medical school who is enrolled in a postgraduate training program deemed acceptable by the board and who does not currently hold a full and unrestricted license in this state.

(3) "Training institution" means an institution that sponsors and conducts a postgraduate training program approved by the Accreditation Council for Graduate Medical Education (ACGME), the American Osteopathic Association (AOA), or other program approved by the board for the training of interns, residents, or postresidency fellows including Canadian schools.

(b) (1) An individual seeking to pursue postgraduate medical training in this state who does not hold a license to practice medicine issued under this article shall apply to the board for a temporary postgraduate training permit. The application shall be made on forms that the board shall furnish and shall be accompanied by the application and permit fees set by the board. Such application shall include the following:

(A) Evidence satisfactory to the board that the applicant has been accepted or appointed to participate at a training institution in this state in one of the following:

(i) An internship or residency program accredited by either the Accreditation Council for Graduate Medical Education or the American Osteopathic Association; or

(ii) A clinical fellowship program at an institution with a residency program accredited either by the Accreditation Council for Graduate Medical Education or the American Osteopathic Association that is in a clinical field the same as or related to the clinical field of the fellowship program;

(B) Information satisfactory to the board that identifies the beginning and ending dates of the period for which the applicant has been accepted or appointed to participate in the internship, residency, or clinical fellowship program; and

(C) Any other information that the board requires.

Nothing in this Code section shall prohibit an individual from obtaining a full and unrestricted license to practice medicine under this article.

(2) If the applicant meets the requirements of paragraph (1) of this subsection, the board shall issue a temporary postgraduate training permit to the applicant. A temporary postgraduate training permit issued pursuant to this subsection shall be valid only for a period of one year but may, in the discretion of the board and upon application duly made and payment of the renewal fee required by the board, be renewed annually for the duration of the postgraduate training program for a period not to exceed seven years. The board shall maintain a registry of all individuals who hold temporary postgraduate training permits.

(3) The holder of a valid temporary postgraduate training permit shall be entitled to perform such acts as may be prescribed by or incidental to the holder's postgraduate residency training program, but the holder shall not be entitled otherwise to engage in the practice of medicine in this state. The holder shall train only under the supervision of the physicians responsible for supervision as part of the postgraduate training program. The temporary postgraduate training permit shall authorize the person receiving the permit to practice in facilities affiliated with the postgraduate training program only if such practice is part of the training program.

(4) Prior to participating in a postgraduate medical training program in this state, individuals must either hold a license to practice medicine or a temporary postgraduate training permit issued by the board or have applied for a temporary postgraduate training permit. The board shall issue temporary postgraduate training permits to applicants meeting the board's qualifications within 30 days of receipt by the board of the application.

(5) A temporary postgraduate training permit issued pursuant to this Code section shall expire upon the permit holder's withdrawal or termination from, or completion of, the postgraduate training program or upon obtaining a license to practice medicine under this article.

(6) The board shall have the authority to discipline the holder of a temporary postgraduate training permit in the same manner and based upon any ground or violation enumerated in Code Section 43-34-8.

(7) By obtaining a temporary postgraduate training permit, the permit holder consents to the release of information pursuant to subsection (d) of this Code section from program directors and supervising physicians and authorizes the chairperson of the board to be an agent for service.

(c) (1) The board shall have the authority to refuse to issue or renew or to suspend, revoke, or limit a temporary postgraduate training permit based upon any of the grounds or violations enumerated in Code Section 43-34-8.

(2) The refusal, suspension, revocation, or limitation of a temporary postgraduate training permit shall not be deemed to be a contested case under Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," and notice and a hearing within the meaning of such chapter shall not be required. The individual or permit holder shall be allowed to appear before the board if he or she so requests regarding such refusal, suspension, revocation, or limitation.

(d) (1) It is the responsibility of the program director for the training program to notify the board upon the permit holder's withdrawal or termination from, or completion of, the postgraduate training program.

(2) Program directors shall comply with all other reporting requirements which the board by rule and regulation may require.

(3) Failure to comply with the board's reporting requirements shall be grounds for disciplinary action by the board.

(e) The board may adopt such rules and regulations as necessary to effect the purpose of this Code section.



§ 43-34-44. Role of medical assistants clarified

Nothing in this article shall be construed to prohibit the performance by medical assistants of medical tasks, including subcutaneous and intramuscular injections; obtaining vital signs; administering nebulizer treatments; or other tasks approved by the board pursuant to rule, if under the supervision by a physician in his or her office; provided, however, that this shall not require on-site supervision at all times, or the performance by medical assistants of medical tasks ordered by a physician assistant or advanced practice registered nurse delegated the authority to issue such an order in accordance with law and pursuant to rules of the board.



§ 43-34-45. Polysomnography; practice

(a) As used in this Code section, the term:

(1) "Polysomnography" means the treatment, management, diagnostic testing, control, education, and care of patients with sleep and wake disorders. Polysomnography includes, but is not limited to, the process of analysis, monitoring, and recording of physiologic data during sleep and wakefulness to assist in the treatment of disorders, syndromes, and dysfunctions that are sleep related, manifest during sleep, or disrupt normal sleep activities. Polysomnography also includes, but is not limited to, the therapeutic and diagnostic use of low-flow oxygen, the use of positive airway pressure including continuous positive airway pressure (CPAP) and bi-level modalities, adaptive servo-ventilation, and maintenance of nasal and oral airways that do not extend into the trachea.

(2) "Polysomnographic technologist" means any person performing polysomnography services under the supervision of a person licensed under this article.

(3) "Supervision" means that the supervising physician licensed under this article shall remain available, either in person or through telephonic or electronic means, at the time that polysomnography services are provided.

(b) A physician may delegate tasks involving polysomnography to a polysomnographic technologist without regard to whether such technologist is certified or licensed as a respiratory care therapist under Article 6 of this chapter.

(c) Nothing in this Code section shall be construed to:

(1) Permit the practice of medicine as defined in this article by polysomnographic technologists;

(2) Prohibit a health care provider licensed in this state from engaging in the practice for which he or she is licensed, including, but not limited to, respiratory care professionals certified under Article 6 of this chapter; or

(3) Authorize a polysomnographic technologist to treat, manage, control, educate, or care for patients other than those with sleep or wake disorders or to provide diagnostic testing for patients other than those with suspected sleep or wake disorders.






Article 3 - Acupuncture

§ 43-34-60. Short title

This article shall be known and may be cited as the "Acupuncture Act of Georgia."



§ 43-34-61. Purpose

The General Assembly finds and declares that the practice of acupuncture in Georgia affects the public health, safety, and welfare and that it is necessarily a proper subject of regulation and control.



§ 43-34-62. Definitions

As used in this article, the term:

(1) "Acupuncture" means a form of therapy developed from traditional and modern Oriental concepts for health care that employs Oriental medical techniques, treatment, and adjunctive therapies for the promotion, maintenance, and restoration of health and the prevention of disease.

(2) "Auricular (ear) detoxification therapy" means the insertion of disposable acupuncture needles into the five auricular acupuncture points stipulated by the National Acupuncture Detoxification Association protocol for the sole purpose of treatment of chemical dependency.

(3) "Board" means the Georgia Composite Medical Board.

(4) "Practice of acupuncture" means the insertion of disposable acupuncture needles and the application of moxibustion to specific areas of the human body based upon Oriental medical principles as a therapeutic modality. Dry needling is a technique of the practice of acupuncture. Adjunctive therapies within the scope of acupuncture may include manual, mechanical, herbal, thermal, electrical, and electromagnetic treatment and the recommendation of dietary guidelines and exercise, but only if such treatments, recommendations, and exercises are based on concepts of traditional Oriental medicine and are directly related to acupuncture therapy.



§ 43-34-63. Power and responsibility of the board

The board, in consultation with the advisory committee, shall have the power and responsibility to:

(1) Determine the qualifications and fitness of applicants for licensure and renewal of licensure;

(2) Adopt and revise rules consistent with the laws of this state that are necessary to conduct its business, carry out its duties, and administer this article;

(3) Examine for, approve, issue, deny, revoke, suspend, and renew the licenses of acupuncture applicants and licensed acupuncturists under this article and conduct hearings in connection with these actions;

(4) Conduct hearings on complaints concerning violations of this article and the rules adopted under this article and cause the prosecution and enjoinder of the violations;

(5) Establish application, examination, and licensure fees;

(6) Request and receive the assistance of state educational institutions or other state agencies and prepare information of consumer interest describing the regulatory functions of the board and the procedures by which consumer complaints are filed with and resolved by the board. The board shall make the information available to the public and appropriate state agencies; and

(7) Establish continuing education requirements.



§ 43-34-64. Licensure requirements

(a) Each applicant for a license to practice acupuncture shall meet the following requirements:

(1) Be at least 21 years of age;

(2) Submit a completed application required by the board;

(3) Submit any fees required by the board;

(4) Be certified in acupuncture by a national certification agency accredited by the National Organization of Competency Assurance and approved by the board;

(5) Have successfully completed a nationally recognized clean needle technique course approved by the board;

(6) Have obtained professional liability insurance in the amount of at least $100,000.00/$300,000.00;

(7) Have passed an acupuncture examination offered by an organization accredited by the National Organization of Competency Assurance and approved by the board; and

(8) Have successfully completed a degree in acupuncture or a formal course of study and training in acupuncture. The applicant shall submit documentation satisfactory to the board to show that such education or course of study and training was:

(A) Completed at a school that is accredited by the Accreditation Commission for Acupuncture and Oriental Medicine (ACAOM) or other accrediting entity approved by the board: or

(B) Completed by means of a program of acupuncture study and training that is substantially equivalent to the acupuncture education offered by an accredited school of acupuncture approved by the board.

(b) Reserved.

(c) Before any person licensed to practice acupuncture under this article, who has less than one year of postgraduate clinical experience, may practice on his or her own, such person must engage in one year of active practice under the supervision of a licensed acupuncturist with a minimum of four years active licensed clinical practice. Such supervising acupuncturist may be licensed in Georgia or any other state or country with licensing requirements substantially equal to Georgia's licensing requirements and may accumulate the required four years of active licensed clinical practice in any combination of states so long as the licensing requirements of such other states or countries are substantially equal to Georgia's licensing requirements.

(d) Each applicant for a license to perform auricular (ear) detoxification therapy as an auricular (ear) detoxification technician shall meet the following requirements:

(1) Be at least 21 years of age;

(2) Submit a completed application required by the board;

(3) Submit any fees required by the board;

(4) Have successfully completed a nationally recognized training program in auricular (ear) detoxification therapy for the treatment of chemical dependency as approved by the board; and

(5) Have successfully completed a nationally recognized clean needle technique course approved by the board.

(e) The practice of auricular (ear) detoxification therapy may take place in a city, county, state, federal, or private chemical dependency program approved by the board under the direct supervision of a licensed acupuncturist or a person authorized to practice acupuncture by the board who is also authorized to practice medicine under Article 2 of this chapter.



§ 43-34-65. Applicant notification procedures

After evaluation of an application and other evidence submitted by an applicant, the board shall notify such applicant that the application and evidence submitted are satisfactory and accepted or unsatisfactory and rejected. If an application is rejected, the notice shall state the reasons for rejection.



§ 43-34-66. License surrender upon demand; display requirements; change of address

(a) Any document evidencing licensure issued by the board is the property of the board and must be surrendered on demand.

(b) Every person who holds a license issued by the board in accordance with this article and who is engaged in the active practice of acupuncture or the active practice of auricular (ear) detoxification therapy as an auricular (ear) detoxification technician shall display the document evidencing licensure in an appropriate and public manner.

(c) Every person who holds a license issued by the board shall inform the board of any change of address.



§ 43-34-67. License renewal requirements; inactive status

(a) A license issued under this article shall be renewed biennially if the person holding such license is not in violation of this article at the time of application for renewal and if the application fulfills current requirements of continuing education as established by the board.

(b) Each person licensed under this article is responsible for renewing his or her license before the expiration date.

(c) Under procedures and conditions established by the board, a license holder may request that his or her license be declared inactive. The licensee may apply for active status at any time and, upon meeting the conditions set by the board, shall be declared active.



§ 43-34-68. Informed consent requirements

(a) Any person who undergoes acupuncture must consent to such procedure and shall be informed in general terms of the following:

(1) That the practice of acupuncture is based upon the Oriental arts and is completely distinct and different from traditional western medicine;

(2) That the acupuncturist cannot practice medicine, is not making a medical diagnosis of the person's disease or condition, and that such person should see a physician if he or she wants to obtain a medical diagnosis; and

(3) The nature and the purpose of the acupuncture treatment.

(b) The board shall develop a standard informed consent form to be used by persons licensed under this article. Such informed consent form shall include the information set forth in subsection (a) of this Code section as well as any other and additional information the board deems appropriate. The information set forth in the informed consent form shall be in language which is easy to read and readily understandable to the consuming public.



§ 43-34-69. Sanctions

The board, in consultation with the advisory committee, may impose any sanction authorized under subsection (b) of Code Section 43-34-8 upon a finding of any conduct specified in subsection (a) of Code Section 43-34-8 or a finding that such conduct involved dividing or agreeing to divide a fee for acupuncture services with any person who refers a patient, notwithstanding that such board is not a professional licensing board.



§ 43-34-70. Advisory committee

The board shall appoint an acupuncture advisory committee. The advisory committee shall include members of the acupuncture profession licensed to practice acupuncture under this article, persons licensed to practice medicine under Article 2 of this chapter who are acupuncturists, and such members as the board in its discretion may determine. Members shall receive no compensation for service on the committee. The committee shall have such advisory duties and responsibilities as the board may determine. Acupuncture advisory committee members must be licensed pursuant to this article.



§ 43-34-71. Unlicensed practice; exceptions; penalties

(a) Unless licensed under this article or exempted under subsection (b) of this Code section, no person shall:

(1) Practice acupuncture or auricular (ear) detoxification therapy; or

(2) Represent himself or herself to be an acupuncturist or auricular (ear) detoxification technician who is licensed under this article.

(b) The prohibition in subsection (a) of this Code section does not apply to:

(1) Any person licensed to practice medicine under Article 2 of this chapter;

(2) The practice of acupuncture which is an integral part of the program of study by students enrolled in an acupuncture education program under the direct clinical supervision of a licensed acupuncturist with at least five years of clinical experience; or

(3) The practice of acupuncture by any person licensed or certified to perform acupuncture in any other jurisdiction that has requirements equivalent to or more stringent than this article where such person is doing so in the course of regular instruction in an approved educational program of acupuncture or in an educational seminar of an approved professional organization of acupuncture, provided that in the latter case the practice is supervised directly by a person licensed to practice acupuncture pursuant to this article or an acupuncturist who is licensed to practice medicine under Article 2 of this chapter.

(c) Any person violating subsection (a) of this Code section shall, upon conviction thereof, be guilty of a misdemeanor.



§ 43-34-72. Use of titles and professional designations

(a) The titles "Licensed Acupuncturist" (L. Ac.) and "Acupuncturist" may only be used by persons licensed under this article.

(b) The title "Auricular Detoxification Technician" (A.D.T.) may only be used by persons licensed to practice auricular (ear) detoxification therapy under this article. Possession of a license to practice as an A.D.T. does not by itself entitle a person to identify himself or herself as an acupuncturist. An auricular (ear) detoxification technician is strictly limited to five ear points' treatment for detoxification for substance abuse, chemical dependency, or both.

(c) No person licensed under this article may advertise or hold himself or herself out to the public as being authorized to practice medicine under Article 2 of this chapter.






Article 4 - Physician Assistants

§ 43-34-100. Short title

This article shall be known and may be cited as the "Physician Assistant Act."



§ 43-34-101. Legislative purpose

(a) To alleviate the growing shortage and geographic maldistribution of health care services in this state, the General Assembly intends, by this article, to recognize physician assistants and their role in addressing this growing health care shortage.

(b) This article is intended to encourage the more effective utilization of the skills of physicians by enabling them to delegate health care tasks to such assistants where such delegation is consistent with the patient's health and welfare.



§ 43-34-102. Definitions

As used in this article, the term:

(1) "Applicant" means an individual seeking licensure as a physician assistant pursuant to this article.

(2) "Alternate supervising physician" means a physician to whom a board approved primary supervising physician has delegated the responsibility of supervising a physician assistant who is licensed to that primary supervising physician and who agrees to supervise the physician assistant for the primary supervising physician and who is on record with the board.

(3) "Board" means the Georgia Composite Medical Board.

(4) "Job description" means a document, signed by the primary supervising physician and the physician assistant, in which the primary supervising physician delegates to that physician assistant authority to perform certain medical acts and which describes the professional background and specialty of the primary supervising physician and the qualifications including related experience of the physician assistant; and includes a general description of how the physician assistant will be utilized in the practice. A job description shall not be required to contain every activity the physician deems the physician assistant qualified to perform but shall confine the activities of the physician assistant to those in the scope of practice of the primary supervising physician.

(5) "Order" means to prescribe pursuant to a job description which drug, medical device, medical treatment, or diagnostic study is appropriate for a patient and to communicate the same in writing, orally, via facsimile, or electronically.

(6) "Physician" means a person lawfully licensed in this state to practice medicine and surgery pursuant to Article 2 of this chapter.

(7) "Physician assistant" means a skilled person who is licensed to a supervising physician and who is qualified by academic and practical training to provide patients' services not necessarily within the physical presence but under the personal direction or supervision of the supervising physician.

(8) "Prescription drug order" means a written or oral order of a physician assistant for a drug or medical device for a specific patient. Such term includes an electronic visual image prescription drug order and an electronic data prescription drug order.

(9) "Primary supervising physician" means the physician to whom the board licenses a physician assistant pursuant to a board approved job description and who has the primary responsibility for supervising the practice of a physician assistant pursuant to that physician assistant's job description.



§ 43-34-103. Application for licensure as a physician assistant; authorized delegated authority; prohibited acts

(a) (1) In order to obtain licensure as a physician assistant, an applicant shall submit an application to the board. Such application shall include:

(A) Evidence submitted by the applicant of his or her good moral character; and

(B) Evidence of his or her competency in a health care area related to the job description which, as a minimum, shall include:

(i) Evidence of satisfactory completion of a training program approved by the board. If the applicant is not a graduate of an accredited school approved by the board, he or she shall be required to receive board approved refresher training and testing; and

(ii) Evidence that the applicant has passed the Physician Assistant National Certification Examination (PANCE) administered by the National Commission for the Certification of Physician Assistants (NCCPA), or its successor, or the National Association for the Certification of Anesthesia Assistants, (NACAA) or its successor.

The board may issue a temporary permit to any applicant for licensure who has satisfied the provisions of division (i) of this subparagraph and who is an applicant for the next available board approved or administered examination or who has completed this examination and is awaiting the results of such examination. The temporary permit shall expire upon notification of the applicant's failure to achieve a satisfactory score on the board approved or administered examination. A physician assistant licensed pursuant to this paragraph shall not be authorized to perform any medical acts of any sort except as approved for utilization by a physician in a job description pursuant to paragraph (2) of this subsection. The board may grant an inactive licensure status to a physician assistant who is licensed pursuant to this article but who is not practicing with the supervision of a board approved primary supervising physician.

(2) In order to obtain approval for the utilization of a physician assistant, whether the utilization is in a private practice or through a public or private health care institution or organization, the licensed physician who will be responsible for the performance of such physician assistant shall submit an application to the board which shall include:

(A) Evidence that the physician assistant is licensed pursuant to paragraph (1) of this subsection;

(B) A job description meeting the requirements of paragraph (4) of Code Section 43-34-102; and

(C) A fee, established by the board; provided, however, that no fee will be required if the physician assistant is an employee of the state or a county government.

(b) (1) No primary supervising physician shall have more than four physician assistants licensed to him or her at a time; provided, however, that no physician may supervise more than two physician assistants at any one time except as provided in paragraph (2) of this subsection.

(2) (A) A physician may supervise as many as four physician assistants at any one time while practicing in a group practice in which other physician members of such group practice are primary supervising physicians.

(B) A physician may supervise as many as four physician assistants at any one time while acting as an alternate supervising physician:

(i) In an institutional setting such as a hospital or clinic;

(ii) On call for a primary supervising physician or a group practice; or

(iii) If otherwise approved by the board to act as an alternate supervising physician.

(3) A primary supervising physician shall designate in writing to the board such other physicians who may serve as an alternate supervising physician for each physician assistant licensed to such primary supervising physician. The board shall have authority to approve or deny such designations in whole or in part; provided, however, a physician may be listed as an alternate supervising physician for any number of physician assistants so long as he or she only supervises as many physician assistants at any one time as allowed by paragraph (2) of this subsection.

(c) (1) At all times while providing patient services, a physician assistant shall have a signed job description submitted by his or her primary supervising physician and approved by the board.

(2) Nothing in this article shall prevent a primary supervising physician from submitting to the board a new or amended physician assistant job description.

(d) A physician assistant is authorized to practice in those public or private places or facilities where the supervising physician or alternate supervising physician regularly sees patients, provided that nothing in this article shall prohibit the rendering of services to a patient by a physician assistant who is not in the physical presence of the supervising physician or preclude a physician assistant from making house calls, performing hospital duties, serving as an ambulance attendant, or performing any functions authorized by the supervising physician which the physician assistant is qualified to perform.

(e) A physician assistant may not be utilized to perform the duties of a pharmacist licensed under Chapter 4 of Title 26, relating to pharmacists.

(e.1) (1) In addition to and without limiting the authority granted by Code Section 43-34-23, a physician may delegate to a physician assistant, in accordance with a job description, the authority to issue a prescription drug order or orders for any device as defined in Code Section 26-4-5 or to issue any dangerous drug as defined in Code Section 16-13-71 or any Schedule III, IV, or V controlled substance as defined in Code Section 16-13-21 on a prescription drug order or prescription device order form as specified in paragraph (3) of this subsection. Delegation of such authority shall be contained in the job description required by this Code section. The delegating physician shall remain responsible for the medical acts of the physician assistant performing such delegated acts and shall adequately supervise the physician assistant. If an existing job description for a physician assistant does not contain such authority to order a prescription drug or device order as provided by this subsection, that physician assistant may not issue any such prescription drug or device order until a new job description delegating such authority is submitted to and approved by the board. Nothing in this Code section shall be construed to authorize the written prescription drug order of a Schedule I or II controlled substance.

(2) Nothing in this subsection shall be construed to create a presumption of liability, either civil or criminal, on the part of a pharmacist who is duly licensed under Title 26 and who in good faith fills a prescription drug or device order presented by a patient pursuant to this subsection. The pharmacist shall presume that the prescription drug or device order was issued by a physician assistant duly licensed under this article who has qualified under this Code section to prescribe pharmaceutical agents. The pharmacist shall also presume that the pharmaceutical agent prescribed by the physician assistant is an approved pharmaceutical agent, unless the pharmacist has actual or constructive knowledge to the contrary.

(3) The physician assistant shall only be authorized to exercise the rights granted under this subsection using a prescription drug or device order form which includes the name, address, and telephone number of the prescribing supervising or alternate supervising physician, the patient's name and address, the drug or device prescribed, the number of refills, and directions to the patient with regard to the taking and dosage of the drug. A prescription drug order which is transmitted either electronically or via facsimile shall conform to the requirements set out in paragraphs (1) and (2) of subsection (c) of Code Section 26-4-80, respectively. Any form containing less information than that described in this paragraph shall not be offered to or accepted by any pharmacist who is duly licensed under Title 26.

(4) The physician assistant or office staff shall notify the patient that the patient has the right to see the physician prior to any prescription drug or device order being issued by the physician assistant.

(5) Nothing in this Code section shall be construed to authorize a physician assistant to authorize refills of any drug for more than 12 months from the date of the original prescription drug or device order.

(6) A supervising physician or alternate supervising physician shall evaluate or examine, at least every three months, any patient receiving controlled substances.

(7) In addition to the copy of the prescription drug or device order delivered to the patient, a record of such prescription shall be maintained in the patient's medical record in the following manner:

(A) The physician assistant carrying out a prescription drug or device order shall document such order either in writing or by electronic means; and

(B) Except in facilities operated by the Department of Public Health, the supervising physician shall review the prescription drug or device order copy and medical record entry for prescription drug or device orders issued within the past 30 days by the physician assistant. Such review may be achieved with a sampling of no less than 50 percent of such prescription drug or device order copies and medical record entries.

(8) A physician assistant is not permitted to prescribe drugs or devices except as authorized in the physician assistant's job description and in accordance with this article.

(9) The board shall adopt rules establishing procedures to evaluate an application for a job description containing the authority to order a prescription drug or device and any other rules the board deems necessary or appropriate to regulate the practice of physician assistants, to carry out the intent and purpose of this article, or to protect the public welfare.

(10) A physician assistant authorized by a primary supervising physician to order controlled substances pursuant to this Code section is authorized to register with the federal Drug Enforcement Administration.

(11) A physician assistant delegated the authority by the primary supervising physician to issue a prescription drug or device order shall be required to complete a minimum of three hours of continuing education biennially in practice specific pharmaceuticals in which the physician assistant has prescriptive order privileges.

(12) A managed care system, health plan, hospital, insurance company, or other similar entity shall not require a physician to be a party to a job description as a condition for participation in or reimbursement from such entity.

(e.2) A physician assistant may be delegated the authority to request, receive, and sign for professional samples and may distribute professional samples to patients so long as delegation of such authority is contained in a job description and the professional samples are within the specialty of the supervising physician. The office or facility at which the physician assistant is working must maintain a general list of professional samples approved by the supervising physician for request, receipt, and distribution by the physician assistant as well as a complete list of the specific number and dosage of each professional sample received. Professional samples that are distributed by a physician assistant shall be so noted in the patient's medical record. In addition to the requirements of this Code section, all professional samples shall be maintained as required by applicable state and federal law and regulations. As used in this subsection, the term "professional samples" means complimentary doses of a drug, medication vouchers, or medical devices provided by the manufacturer for use in patient care.

(f) A physician employed by the Department of Public Health or by any institution thereof or by a local health department whose duties are administrative in nature and who does not normally provide health care to patients as such employee shall not be authorized to apply for or utilize the services of any physician assistant employed by the Department of Public Health or by any institution thereof or by a local health department.

(g) Nothing in this article shall be construed to prohibit a physician assistant from performing those acts the performance of which have been delegated to that physician assistant pursuant to and in conformity with Code Section 43-34-23.

(h) A physician and a physician assistant may enter into a temporary practice agreement exempt from any filing fees with the board by which agreement the physician supervises the services provided by the physician assistant to patients at a specific facility or program that provides medical services only to indigent patients in medically underserved or critical need population areas of the state, as determined by the board, or pursuant to Article 8 of Chapter 8 of Title 31, provided that:

(1) Such services are provided primarily to financially disadvantaged patients;

(2) Such services are free or at a charge to the patient based solely on the patient's ability to pay and provided, further, that such charges do not exceed the actual cost to the facility or program;

(3) The supervising physician and the physician assistant voluntarily and gratuitously donate their services;

(4) Prior to providing any patient services, a copy of the temporary practice agreement, signed by both the supervising physician and the physician assistant, is on file at the facility or program and is sent to the board;

(5) The temporary practice agreement is for a specified period of time, limits the services of the physician assistant to those within the usual scope of practice of the supervising physician, and is signed by both the supervising physician and the physician assistant prior to the physician assistant providing patient services; and

(6) The facility or program has notified the board of its intent to provide patient services and utilize licensed physicians and physician assistants under the conditions set out in this subsection.

(i) (1) Notwithstanding any provision of this article to the contrary, a physician assistant licensed pursuant to this article or licensed, certified, or otherwise authorized to practice in any other state or federal jurisdiction and whose license, certification, or authorization is in good standing who responds to a need for medical care created by conditions which characterize those of a state of emergency or public health emergency may render such care that the physician assistant is able to provide with such supervision as is available at the immediate scene or at the local site where such need for medical care exists or at a relief site established as part of a state or local safety plan established pursuant to Chapter 3 of Title 38. Such services shall be provided by a physician assistant in response to the request of an appropriate state or local official implementing a state or local emergency management plan or program, and in accordance with applicable guidelines established by such officials or plans. The authority granted by this Code section shall last no longer than 48 hours or such time as the board may establish under guidelines for supervision of the physician assistant rendering medical care.

(2) For the purposes of this subsection, the term "public health emergency" has the same meaning as in paragraph (6) of Code Section 38-3-3, and the term "state of emergency" has the same meaning as in paragraph (7) of Code Section 38-3-3.

(j) A physician assistant shall be allowed to make a pronouncement of death pursuant to authority delegated by the supervising physician of the physician assistant and to certify such pronouncement in the same manner as a physician.

(k) It shall be unlawful for a physician to be an employee of a physician assistant, alone or in combination with others, if the physician is required to supervise the physician assistant; provided, however, that this shall not apply to arrangements of this nature which were approved by the board on or before July 1, 2009. Arrangements approved prior to such date are nontransferable. Such conduct shall be subject to sanctions by the board as to the physician and the physician assistant.

(l) Except for death certificates and assigning a percentage of a disability rating, a physician assistant may be delegated the authority to sign, certify, and endorse all documents relating to health care provided to a patient within his or her scope of authorized practice, including, but not limited to, documents relating to physical examination forms of all state agencies and verification and evaluation forms of the Department of Human Services, the State Board of Education, local boards of education, the Department of Community Health, and the Department of Corrections.



§ 43-34-104. Notice of application approval or disapproval; issuance of license

(a) Within a reasonable time after receipt of the documents required by this article, the board shall give to the applicant written notice of approval or disapproval of the physician assistant's application; and, if approval of the application is given, the board shall issue to the assistant a license authorizing the assistant to perform medical tasks under the direction and supervision of the physician.

(b) The board shall not approve an application unless it finds from the information forwarded with the application that the applicant has complied with the requirements in this article.



§ 43-34-105. Performance of tasks in accordance with job description

On receipt of notice of the board's approval, a physician assistant, under the direction of the applying physician, may perform the tasks described in the job description, provided that nothing in this Code section shall make unlawful the performance of a medical task by the physician assistant, whether or not such task is specified in the general job description, when it is performed under the direct supervision and in the presence of the physician utilizing him or her.



§ 43-34-106. Posting notice that assistants are being utilized

Any physician, clinic, or hospital using a physician assistant shall post a notice to that effect in a prominent place.



§ 43-34-107. Termination of approval and revocation of license; notice and hearing; sanctions

(a) The approval of a physician's utilization of a physician assistant may be terminated and the license revoked by the board when, after due notice and a hearing, in accordance with this Code section, it shall find that the assistant is incompetent or has committed unethical or immoral acts, including, but not limited to, holding himself or herself out or permitting another to represent him or her as a licensed physician; performing otherwise than at the direction of a physician approved by the board to utilize the assistant's services; habitually using intoxicants or drugs to such an extent that he or she is unable safely to perform as an assistant to the physician; or being convicted in any court, state or federal, of any felony or other criminal offense involving moral turpitude.

(b) Before the board shall give written notice to the physician assistant of termination of approval granted by it to an assistant, it will give to the assistant a timely and reasonable written notice indicating the general nature of the charges, accusation, or complaint preferred against him and stating that the assistant will be given an opportunity to be heard concerning such charges or complaints; and it shall hold a public hearing within a reasonable time. Following such hearing, the board shall determine, on the basis of its regulations, whether the approval of the assistant shall be terminated.

(c) In hearings held pursuant to this Code section, the board shall apply the rules of evidence as prescribed in Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(d) The board may impose on a physician assistant any sanction authorized under subsection (b) of Code Section 43-34-8 upon a finding of any conduct specified in subsection (a) of Code Section 43-34-8.



§ 43-34-108. Powers and duties of board

In addition to the powers specifically delegated to it in this article, the board shall have the authority to perform all acts which are necessary, proper, or incidental to the efficient development of the category of health care established by this article. The board shall have the authority to promulgate rules and regulations governing the definitions of delegation by physicians to qualified persons other than physician assistants of any acts, duties, or functions which are permitted by law or established by custom. Any power vested by law in the board, but not implemented by specific provisions for the exercise thereof, may be executed and carried out by the board in a reasonable manner, pursuant to such rules, regulations, and procedures as the board may adopt and subject to such limitations as may be provided by law.



§ 43-34-109. Involvement of supervising physician in patient's care

When a patient receives medical services from a physician assistant, the supervising physician's involvement in the patient's care, including patient evaluation and follow-up care by the supervising physician, shall be appropriate to the nature of the practice and the acuity of the patient's medical issue, as determined by the supervising physician.



§ 43-34-110. Abortions not to be performed by physician assistants

Nothing in this article shall be construed to allow a physician assistant to perform an abortion or to administer, prescribe, or issue a drug order that is intended to cause abortion to occur pharmacologically.






Article 5 - Use of Marijuana for Treatment of Cancer and Glaucoma

§ 43-34-120. Short title

This article shall be known and may be cited as the "Controlled Substances Therapeutic Research Act."



§ 43-34-121. Legislative intent

(a) The General Assembly finds and declares that the potential medicinal value of marijuana has received insufficient study due to a lack of financial incentives for the undertaking of appropriate research by private drug manufacturing concerns. Individual physicians cannot feasibly utilize marijuana in clinical trials because of federal governmental controls which involve expensive, time-consuming approval and monitoring procedures.

(b) The General Assembly further finds and declares that limited studies throughout the nation indicate that marijuana and certain of its derivatives possess valuable and, in some cases, unique therapeutic properties, including the ability to relieve nausea and vomiting which routinely accompany chemotherapy and irradiation used to treat cancer patients. Marijuana also may be effective in reducing intraocular pressure in glaucoma patients who do not respond well to conventional medications.

(c) The General Assembly further finds and declares that, in enabling individual physicians and their patients to participate in a state-sponsored program for the investigational use of marijuana and its derivatives, qualified physicians and surgeons throughout the state will be able to study the benefits of the drug in a controlled clinical setting, and additional knowledge will be gained with respect to dosage and effects.

(d) It is the intent of the General Assembly in enacting this article to permit research into the therapeutic applications of marijuana and its derivatives in cancer and glaucoma patients. This would allow qualified physicians approved by the Patient Qualification Review Board created by Code Section 43-34-124 to provide the drug on a compassionate basis to seriously ill persons suffering from the severe side effects of chemotherapy or radiation treatment and to persons suffering from glaucoma who are not responding to conventional treatment, which persons would otherwise have no lawful access to it. It is the further intent of the General Assembly to facilitate clinical trials of marijuana and its derivatives, particularly with respect to persons suffering from cancer and glaucoma who would be benefited by use of the drug.

(e) This article is limited to clinical trials and research into therapeutic applications of marijuana only for use in treating glaucoma and in treating the side effects of chemotherapeutic agents and radiation and should not be construed as either encouraging or sanctioning the social use of marijuana. Nothing in this article shall be construed to encourage the use of marijuana in lieu of or in conjunction with other accepted medical treatment, but only as an adjunct to such accepted medical treatment.



§ 43-34-122. Definitions

As used in this article, the term:

(1) "Board" means the Georgia Composite Medical Board.

(2) "Marijuana" means marijuana or tetrahydrocannabinol, as defined or listed in Article 2 of Chapter 13 of Title 16.

(3) "Physician" means a person licensed to practice medicine pursuant to Article 2 of this chapter.

(4) "Program" means the Controlled Substances Therapeutic Research Program established pursuant to Code Section 43-34-123.

(5) "Review board" means the Patient Qualification Review Board established pursuant to Code Section 43-34-124.



§ 43-34-123. Controlled Substances Therapeutic Research Program

(a) There is established under the Georgia Composite Medical Board the Controlled Substances Therapeutic Research Program, which shall be administered by the board. Under the program, the board shall act as a sponsor of state-wide investigational studies, utilizing as drug investigators individual physicians who elect to participate in accordance with the guidelines and protocols developed by the board. Such guidelines and protocols shall be designed to ensure that stringent security and record-keeping requirements for research drugs are met and that participants in the program meet those research standards necessary to establish empirical bases for the evaluation of marijuana as a medically recognized therapeutic substance. The board shall promulgate such rules and regulations as it deems necessary or advisable to administer the program. In promulgating such guidelines, protocols, rules, and regulations, the board shall take into consideration those pertinent rules and regulations promulgated by the Federal Drug Enforcement Agency, the Food and Drug Administration, and the National Institute on Drug Abuse.

(b) The program shall be limited to patients who are certified to the board by a physician as being:

(1) Cancer patients involved in a life-threatening situation in which treatment by chemotherapy or radiology has produced severe side effects; or

(2) Glaucoma patients who are not responding to conventional controlled substances.

(c) No patient may be admitted to the program without full disclosure by the physician of the experimental nature of the program and of the possible risks and side effects of the proposed treatment.

(d) The cost of any blood test required by the federal Food and Drug Administration prior to entrance into the program shall be paid by the patient seeking entrance into the program.

(e) Only the following persons shall have access to the names and other identifying characteristics of patients in the program for whom marijuana has been prescribed under this article:

(1) The board;

(2) The review board created by Code Section 43-34-124;

(3) The Attorney General or his or her designee;

(4) Any person directly connected with the program who has a legitimate need for the information; and

(5) Any federal agency having responsibility for the program.



§ 43-34-124. Patient Qualification Review Board; members; officers; meetings; duties; exception to open meetings requirements

(a) The board shall appoint the Patient Qualification Review Board. Each member of the review board shall be approved for such membership by a majority vote of the board and shall serve at the pleasure of the board. The review board shall be composed of:

(1) A board certified physician in ophthalmology;

(2) A board certified physician in surgery;

(3) A board certified physician in internal medicine and medical oncology;

(4) A board certified physician in psychiatry;

(5) A board certified physician in radiology; and

(6) A pharmacist licensed under Chapter 4 of Title 26, relating to pharmacists, pharmacy, and drugs.

(b) The review board shall elect from its members a chairperson and a vice chairperson. The review board shall hold regular meetings at least once every 60 days and shall meet at such additional times as shall be called by the chairperson of the review board or the chairperson of the board. Each member of the review board shall receive for services for each day's attendance upon meetings of such board the same amount authorized by law for members of the General Assembly for attendance upon meetings of the General Assembly.

(c) The board shall adopt such rules and regulations as it deems necessary for the performance of the duties of the review board.

(d) The review board shall review all patient applicants for the program and their physicians and shall certify those qualified for participation in the program. The review board shall additionally certify pharmacies which are licensed by the state and which are otherwise qualified and certify physicians regarding the distribution of marijuana pursuant to Code Section 43-34-125. Meetings of the review board to certify patients, physicians, or pharmacies shall not be open to the public, as otherwise required by Chapter 14 of Title 50.



§ 43-34-125. Receipt of marijuana by board; distribution; responsibility for costs of obtaining and testing marijuana

(a) The board shall apply to contract with the National Institute on Drug Abuse for receipt of marijuana pursuant to this article and pursuant to regulations promulgated by the National Institute on Drug Abuse, the Food and Drug Administration, and the Federal Drug Enforcement Agency.

(b) The board shall cause marijuana approved for use in the program to be transferred to a certified pharmacy, licensed by the state, for distribution to the certified patient by a licensed pharmacist upon a written order for research medication of the certified physician, pursuant to this article. Any reasonable costs incurred by the board in obtaining or testing marijuana shall be charged to participating physicians who may seek reimbursement from their research subjects utilizing the marijuana.



§ 43-34-126. Immunity of program participants from state prosecution for possession or use of authorized marijuana

Patient participants in the program are immune from state prosecution for possession of marijuana as authorized by this article and under the program established in this article. A person authorized under this program shall not possess an amount of marijuana in excess of the amount prescribed under the authority of this article. The amount prescribed shall be maintained in the container in which it was placed at the time the prescription was filled. Physician, pharmacy, and pharmacist participants in the program are immune from state prosecution for possession, distribution, and any other use of marijuana, which use is authorized such persons by this article. Any such possession, distribution, or other use not authorized by this article shall be enforced and punished as provided in Chapter 13 of Title 16, relating to controlled substances and dangerous drugs, and Chapter 4 of Title 26, relating to pharmacists and pharmacies.






Article 6 - Respiratory Care

§ 43-34-140. (For effective date of repeal, see note.) Short title

This article shall be known and may be cited as the "Respiratory Care Practices Act."



§ 43-34-141. (For effective date of repeal, see note.) Legislative finding and declaration

The General Assembly finds and declares that the practice of respiratory care in Georgia affects the public health, safety, and welfare and that it is necessarily a proper subject of regulation and control.



§ 43-34-142. (For effective date of repeal, see note.) Definitions

As used in this article, the term:

(1) "Board" means the Georgia Composite Medical Board.

(2) "Respiratory care" means the rendering of services to patients with deficiencies or abnormalities which affect the pulmonary and cardiac systems and which services involve therapy, management, rehabilitation, diagnostic evaluation, education, or care of such patients with regard to such deficiencies or abnormalities.

(3) "Respiratory care professional" means any person certified under this article to practice respiratory care.



§ 43-34-143. (For effective date of repeal, see note.) Powers and duties of board

The board, in consultation with the advisory committee, shall have the power and responsibility to:

(1) Determine the qualifications and fitness of applicants for certification, renewal of the certificate, and reciprocal certification;

(2) Adopt and revise rules consistent with the laws of the State of Georgia that are necessary to conduct its business, carry out its duties, and administer this article;

(3) Examine for, approve, issue, deny, revoke, suspend, and renew the certification of respiratory care professional applicants and certificate holders under this article and conduct hearings in connection with these actions;

(4) Conduct hearings on complaints concerning violations of this article and the rules adopted under this article and cause the prosecution and enjoinder of the violations;

(5) Establish application, examination, and certification fees;

(6) Request and receive the assistance of state educational institutions or other state agencies;

(7) Prepare information of consumer interest describing the regulatory functions of the board and describing the procedures by which consumer complaints are filed with and resolved by the board. The board shall make the information available to the general public and appropriate state agencies; and

(8) Establish continuing education requirements.



§ 43-34-144. (For effective date of repeal, see note.) Requirements for certification; supervision

(a) Each applicant for certification as a respiratory care professional shall meet the following requirements:

(1) Is at least 18 years of age;

(2) Has submitted a completed application as required by the board;

(3) Has submitted any fees required by the board;

(4) Has successfully passed the entry level examination given by the National Board for Respiratory Care, Inc., or such other examination as the board may in its discretion administer or approve; and

(5) Has met such other requirements as may be prescribed by the board.

(b) In addition to the requirements specified in subsection (a) of this Code section, each applicant for certification under this article shall be working under the supervision or direction of a person licensed under Article 2 of this chapter and shall, in order to maintain certification, continue to work under the supervision or direction of a person licensed under Article 2 of this chapter.



§ 43-34-145. (For effective date of repeal, see note.) Notice to applicant of acceptance or rejection

After evaluation of an application and other evidence submitted, the board shall notify each applicant that the application and evidence submitted are satisfactory and accepted or unsatisfactory and rejected. If rejected, the notice shall state the reasons for the rejection.



§ 43-34-146. (For effective date of repeal, see note.) Ownership of certificate; posting; change of address; renewal; inactive status; board authorize to determine renewal requirements

(a) Any document evidencing certification issued by the board is the property of the board and must be surrendered on demand.

(b) The certificate holder shall display the document evidencing certification in an appropriate and public manner.

(c) The certificate holder shall inform the board of any change of address.

(d) The certificate shall be renewed biennially if the certificate holder is not in violation of this article at the time of application for renewal and if the applicant fulfills current requirements of continuing education as established by the board.

(e) Each person certified under this article is responsible for renewing his or her certificate before the expiration date.

(f) Under procedures and conditions established by the board, a certificate holder may request that his or her certification be declared inactive. The certificate holder may apply for active status at any time and upon meeting the conditions set by the board shall be declared active.

(g) The board shall be authorized to:

(1) Require persons seeking renewal of certification as respiratory care professionals under this article to complete board approved continuing education;

(2) Establish the number of hours of continuing education to be completed as well as the categories in which the continuing education is to be completed; and

(3) Approve courses offered by institutions of higher learning, specialty societies, or professional organizations.



§ 43-34-147. (For effective date of repeal, see note.) Temporary permits

Upon payment of a fee determined by the board, a temporary permit may be issued to practice respiratory care:

(1) For a period of 12 months to an applicant for certification under Code Section 43-34-148 providing that applicant presents written evidence verified by oath that the applicant was certified, licensed, or practicing respiratory care within the last 12 months in another state; or

(2) To a person who is a graduate of an accredited respiratory therapy program accredited by the Commission on Accreditation of Allied Health Education Programs, or the equivalent thereof as accepted by the board, pending completion of the other requirements for certification under this article.



§ 43-34-148. (For effective date of repeal, see note.) Reciprocity

An individual who has been granted certification, registration, licensure, or other authority by whatever name known to practice respiratory care in another state having requirements for such authority to practice which are substantially equal to or which exceed the requirements for a similar certificate in this state may petition the board for reciprocity in this state and, upon submission of an application and requisite fees and upon verification by oath and submission of evidence acceptable to the board, may be granted a certificate to practice respiratory care in Georgia.



§ 43-34-149. (For effective date of repeal, see note.) Sanctions

The board, in consultation with the advisory committee, may impose on a respiratory care professional any sanction authorized under subsection (b) of Code Section 43-34-8 upon a finding of any conduct specified in subsection (a) of Code Section 43-34-8.



§ 43-34-150. (For effective date of repeal, see note.) Respiratory care advisory committee

The board shall appoint a respiratory care advisory committee. The committee shall be composed of persons engaged in the practice of respiratory therapy, persons licensed under Article 2 of this chapter who specialize or are board certified in pulmonary medicine, and such members as the board at its discretion may determine. Members shall receive no compensation for service on the committee. The committee shall have such advisory duties and responsibilities as the board may determine.



§ 43-34-151. (For effective date of repeal, see note.) Practice of respiratory care or representation as respiratory care professional without certification prohibited; exceptions; penalty; application of emergency care law

(a) Unless certified under this article or exempted under subsection (b) of this Code section, no person shall:

(1) Practice respiratory care; or

(2) Represent himself or herself to be a respiratory care professional who is certified under this article.

(b) The prohibition in subsection (a) of this Code section does not apply to:

(1) The delivery of respiratory care by health care personnel who have been formally trained in these modalities and who are duly licensed to provide that care under any other provision of this title;

(2) The practice of respiratory care which is an integral part of the program of study by students enrolled in a respiratory care education program recognized by the Joint Review Committee for Respiratory Therapy Education and the American Medical Association Committee on Allied Health Education and Accreditation (CAHEA) or the equivalent thereof as accepted by the board. Students enrolled in respiratory therapy education programs shall be identified as "student-RCP" and shall only provide respiratory care under direct clinical supervision;

(3) Self-care by a patient or gratuitous care by a friend or family member who does not represent or hold himself or herself out to be a respiratory care professional;

(4) Respiratory care services rendered in the course of an emergency or disaster;

(5) Persons in the military services or working in federal facilities when functioning in the course of their assigned duties;

(6) The performance of respiratory care diagnostic testing by individuals who are certified or registered as pulmonary function technologists by the National Board for Respiratory Care, or equivalent certifying agency, as recognized by the board;

(7) The delivery, assembly, setup, testing, and demonstration of oxygen and aerosol equipment upon the order of a physician licensed under Article 2 of this chapter;

(8) Persons who perform limited respiratory care procedures under the supervision of a certified respiratory care professional in a hospital or nursing home when the board has defined the competencies required to perform such limited respiratory care procedures; or

(9) Persons who perform polysomnography under Code Section 43-34-45.

(c) Any person violating the prohibition of subsection (a) of this Code section shall be guilty of a misdemeanor.

(d) Practitioners regulated under this article shall be covered pursuant to Code Section 51-1-29.

(e) Nothing in this article shall be construed to permit the practice of medicine as defined by this chapter.



§ 43-34-152. (For effective date of repeal, see note.) "Georgia Administrative Procedure Act" applicable

Proceedings under this article shall be governed by Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."






Article 7 - Clinical Perfusionists

§ 43-34-170. Short title

This article shall be known and may be cited as the "Clinical Perfusionist Licensure Act."



§ 43-34-171. Definitions

As used in this article, the term:

(1) "Advisory committee" means the committee appointed pursuant to Code Section 43-34-180.

(2) "Board" means the Georgia Composite Medical Board.

(3) "Extracorporeal circulation" means the diversion of a patient's blood through a heart-lung machine or a similar device that assumes the function of the patient's heart, lungs, kidneys, liver, or other organ.

(4) "License" means a license to practice as a licensed clinical perfusionist or provisional licensed clinical perfusionist.

(5) "Licensed clinical perfusionist" means a person licensed as such pursuant to this article.

(6) "Perfusion" means the functions necessary for the support, treatment, measurement, or supplementation of the cardiovascular, circulatory, or respiratory system or other organ, or a combination of such activities, and to ensure the safe management of physiologic functions by monitoring and analyzing the parameters of the systems under the order and supervision of a physician, including, but not limited to:

(A) Extracorporeal support, including:

(i) Cardiopulmonary bypass for adult, pediatric, and neonatal patients;

(ii) Cardiopulmonary bypass for congenital and acquired cardiovascular disorders;

(iii) Extracorporeal circulatory support for renal, neurological, hepatic, and vascular surgery;

(iv) Extracorporeal resuscitation; and

(v) Extracorporeal circulation for long-term support of failing respiratory or cardiac function, or both;

(B) Associated extracorporeal support functions, including:

(i) Myocardial protection;

(ii) Hemofiltration and hemodialysis;

(iii) Anticoagulation and hemostasis monitoring, analysis, and intervention;

(iv) Thermal regulation, including hypothermia and hyperthermia;

(v) Blood gas and blood chemistry monitoring, analysis, and intervention;

(vi) Physiological monitoring, analysis, and intervention; and

(vii) Administration of blood components, pharmaceuticals, chemotherapeutics, and anesthetic agents as directed by a licensed physician;

(C) Heart failure therapy and support, including:

(i) Ventricular assist device management;

(ii) Intra-aortic balloon counterpulsation;

(iii) Temporary pacemaker management;

(iv) External counterpulsation;

(v) Transportation of patient on extracorporeal support; and

(vi) Periodic flow augmentation therapy;

(D) Blood management, including:

(i) Autotransfusion;

(ii) Platelet concentrate; and

(iii) Nondifferentiated progenitor cell harvest; and

(E) Other clinical functions, including:

(i) Isolated limb and organ perfusion;

(ii) Isolated limb and organ delivery of chemotherapeutics, progenitor cells, gene therapy vectors, and related matters;

(iii) Organ preservation;

(iv) Thermogenic lavage;

(v) Electrophysiological analysis; and

(vi) Intravascular membrane oxygenation.

Nothing in this paragraph shall be construed to prevent any licensed health care professional from performing any functions for which such health care professional is legally authorized to perform.

(7) "Perfusion protocols" means perfusion related policies and protocols developed or approved by a licensed health care facility or a physician through collaboration with administrators, licensed clinical perfusionists, and other health care professionals.

(8) "Physician" means a person licensed to practice medicine under Article 2 of this chapter.

(9) "Provisional licensed clinical perfusionist" means a person provisionally licensed pursuant to this article.



§ 43-34-172. Powers and responsibilities of board

The board, in consultation with the advisory committee, shall have the power and responsibility to:

(1) Determine the qualifications and fitness of applicants for licensure and renewal of licensure;

(2) Adopt and revise rules consistent with the laws of this state that are necessary to conduct its business, carry out its duties, and administer this article;

(3) Examine for, approve, issue, deny, revoke, suspend, sanction, and renew the licenses of board applicants for licensure as licensed clinical perfusionists and provisional licensed clinical perfusionists under this article and conduct hearings in connection with these actions;

(4) Conduct hearings on complaints concerning violations of this article and the rules adopted under this article and cause the prosecution and enjoinder of the violations;

(5) Establish application, examination, and licensure fees;

(6) Request and receive the assistance of state educational institutions or other state agencies and prepare information of consumer interest describing the regulatory functions of the board and the procedures by which consumer complaints are filed with and resolved by the board. The board shall make the information available to the public and appropriate state agencies; and

(7) Establish education, examination, and continuing education requirements.



§ 43-34-173. Requirements for licensure

(a) Except as otherwise provided in subsection (b) of this Code section, each applicant for a license to practice as a licensed clinical perfusionist shall meet the following requirements:

(1) Be at least 21 years of age;

(2) Submit a completed application required by the board;

(3) Submit any fees required by the board;

(4) Have successfully completed a perfusion education program approved by the board, which program has educational standards at least as stringent as programs approved by the Committee on Allied Health Education and Accreditation (CAHEA) prior to 1994 or the Commission on Accreditation of Allied Health Education Programs (CAAHEP) or its successor;

(5) Pass a competency examination prepared or approved by the board and administered to qualified applicants at least once each calendar year, which examination may be or may include the complete examination given by the American Board of Cardiovascular Perfusion (ABCP) or its successor; and

(6) Have met such other requirements as may be prescribed by the board.

(b) The executive director, with the approval of the chairperson of the board, may in his or her discretion issue a temporary license to an applicant, which license shall have the same force and effect as a permanent license until the next regular meeting of the board at which time the temporary license shall become void.



§ 43-34-174. License to be property of board; display of license; surrender of license; renewal; expired license

(a) A license is not the property of the holder but is the property of the board. A license to practice perfusion shall be valid for two years. The board may provide that licenses expire on various dates. A person may renew an unexpired license by submitting proof of compliance with the continuing professional education requirements prescribed by the board and paying the required renewal fee to the board before the expiration date of the license.

(b) The license holder shall:

(1) Display the license in an appropriate and public manner; or

(2) Maintain on file at all times during which the license holder provides services in a health care facility a true and correct copy of the license certificate in the appropriate records of the facility and keep the board informed of any change of address.

(c) A license issued by the board is the property of the board and shall be surrendered on demand.

(d) Each person licensed under this article shall be responsible for renewing his or her license before the expiration date.

(e) If a person's license has been expired for not more than three months, the person may renew the license by submitting proof, satisfactory to the board, of compliance with the continuing professional education requirements prescribed by the board and any penalty fee prescribed by the board.

(f) If a person's license has been expired for more than three months, the person may not renew the license. The person may obtain a new license by complying with the current requirements and procedures for obtaining a license.



§ 43-34-175. Issuance of provisional licensed clinical perfusionist license; supervision of licensee; renewal; revocation

(a) A license as a provisional licensed clinical perfusionist may be issued by the board to a person who submits to the board evidence of having successfully completed an approved perfusion education program required for licensure under Code Section 43-34-173 and upon the filing of an application and payment of the application fee.

(b) A provisional licensed clinical perfusionist shall be under the supervision and direction of a licensed clinical perfusionist at all times during which the provisional licensed clinical perfusionist performs perfusion. The board may promulgate rules governing such supervision and direction but shall not require the immediate physical presence of the supervising licensed clinical perfusionist.

(c) A provisional license shall be valid for two years from the date it is issued and may not be renewed. The provisional licensee must comply with all of the requirements for licensure under Code Section 43-34-173 prior to the expiration of the two-year provisional license period. A provisional licensee may submit an application for licensure as a licensed clinical perfusionist once he or she has complied with all of the requirements for licensure under Code Section 43-34-173.

(d) If a person fails to meet the requirements for licensure under Code Section 43-34-173 on or before the expiration of the two-year provisional license period, such person's provisional license shall be automatically revoked and surrendered to the board.



§ 43-34-176. Requirements for waiver of examination and educational requirements

On receipt of an application and application fee, the board may waive the examination and educational requirements for an applicant who at the time of application:

(1) Is appropriately licensed or certified in another state, territory, or possession whose requirements for the license or certificate are substantially equal to the requirements of this article; or

(2) Holds a current certificate as a certified clinical perfusionist issued by the American Board of Cardiovascular Perfusion (ABCP) or its successor.



§ 43-34-177. Engaging in practice of perfusion without license; titles; violation

(a) A person may not engage or offer to engage in perfusion or use the title or represent or imply that the person has the title of "licensed clinical perfusionist" or "provisional licensed clinical perfusionist" or use the letters "L.C.P." or "P.L.C.P." and may not use any facsimile of such titles in any manner to indicate or imply that the person is a licensed clinical perfusionist or provisional licensed clinical perfusionist unless the person holds an appropriate license issued pursuant to this article or is exempted under the provisions of Code Section 43-34-178.

(b) A person may not use the title or represent or imply that such person has the title "certified clinical perfusionist" or use the letters "C.C.P." and may not use any facsimile of such title in any manner to indicate or imply that such person is a certified clinical perfusionist certified by the American Board of Cardiovascular Perfusion (ABCP) unless the person holds a certificate as a certified clinical perfusionist issued by the American Board of Cardiovascular Perfusion (ABCP).

(c) Any person who violates the provisions of subsection (a) or (b) of this Code section shall be guilty of a misdemeanor.



§ 43-34-178. Nonapplicability of Code Section 43-34-177; violation

(a) The provisions of Code Section 43-34-177 shall not apply to:

(1) A person licensed as a physician pursuant to Article 2 of this chapter;

(2) A person licensed under this title as a registered professional nurse or a licensed physician assistant or certified as a respiratory care professional under this title if:

(A) The person does not represent to the public, directly or indirectly, that the person is licensed pursuant to this article and does not use any name, title, or designation indicating that he or she is licensed pursuant to this article; and

(B) The person limits his or her acts or practice to the scope of practice authorized by the appropriate licensing agency;

(3) Any person performing autotransfusion who possesses appropriate training and practices within the guidelines of the American Association of Blood Banks under the supervision of a perfusionist licensed under this article or a physician licensed under Article 2 of this chapter;

(4) A student enrolled in an accredited perfusion education program if the perfusion services performed are:

(A) An integral part of the student's course of study; and

(B) Performed under the direct supervision of a licensed clinical perfusionist who is assigned to supervise the student and is on duty and immediately available in the assigned patient care area;

(5) The practice of any legally qualified perfusionist employed by the United States government while in the discharge of his or her official duties; or

(6) A person working as a dialysis care technician in an end stage renal disease facility licensed pursuant to Chapter 44 of Title 31 or a licensed hospital.

(b) Any person violating subsection (a) of this Code section shall be guilty of a felony.



§ 43-34-179. Sanctions by board

The board, in consultation with the advisory committee, may impose on a licensed clinical perfusionist or a provisional licensed clinical perfusionist any sanction authorized under subsection (b) of Code Section 43-34-8 upon a finding of any conduct specified in subsection (a) of Code Section 43-34-8.



§ 43-34-180. Advisory committee

The board shall appoint an advisory committee. The advisory committee shall include clinical perfusionists licensed under this article and such members as the board in its discretion may determine. Members shall receive no compensation for service on the committee. The committee shall have such advisory duties and responsibilities as the board may determine. Advisory committee members must be licensed pursuant to this article.






Article 8 - Orthotics and Prosthetics Practice

§ 43-34-190. Short title

This article shall be known and may be cited as the "Orthotics and Prosthetics Practice Act."



§ 43-34-191. Findings of General Assembly

The General Assembly finds that the practice of orthotics and prosthetics in this state is an allied health profession recognized by the American Medical Association, with educational standards established by the Commission on Accreditation of Allied Health Education Programs. The increasing population of elderly and physically challenged individuals who need orthotic and prosthetic services requires that the orthotic and prosthetic professions be regulated to ensure the provision of high-quality services and devices. The people of this state deserve the best care available and will benefit from the assurance of initial and ongoing professional competence of the orthotists and prosthetists practicing in this state. The practice of orthotics and prosthetics serves to improve and enhance the lives of individuals with disabilities by enabling them to resume productive lives following serious illness, injury, or trauma. Unregulated dispensing of orthotic and prosthetic care does not adequately meet the needs or serve the interests of the public. In keeping with requirements imposed on similar health disciplines, licensure of the orthotic and prosthetic professions will help ensure the health and safety of consumers, as well as maximize their functional abilities and productivity levels. This article shall be liberally construed to best carry out these subjects and purposes.



§ 43-34-192. Definitions

As used in this article, the term:

(1) "Assistant" means a person who assists an orthotist, prosthetist, or prosthetist orthotist with patient care services and fabrication of orthoses or prostheses under the supervision of a licensed orthotist or prosthetist.

(2) "Board" means the Georgia Composite Medical Board.

(3) "Custom fabricated and fitted device" means that an orthosis or prosthesis is fabricated to original measurements or a mold, or both, for use by a patient in accordance with a prescription and which requires substantial clinical and technical judgment in its design and fitting.

(4) "Custom fitted device" means a prefabricated orthosis or prosthesis sized or modified, or both, for use by a patient in accordance with a prescription and which requires substantial clinical judgment and substantive alteration for appropriate use.

(5) "Facility" means the business location where orthotic or prosthetic care is provided and which has the appropriate clinical and laboratory space and equipment to provide comprehensive orthotic or prosthetic care. Licensed orthotists and prosthetists must be available to either provide care or supervise the provision of care by nonlicensed staff.

(6) "Level of competence" means a hierarchical position that an individual occupies within a field or profession relative to other practitioners in the profession.

(7) "Licensed orthotist" means a person licensed under this article to practice orthotics and who represents himself or herself to the public by title and description of services that includes the term "orthotic," "orthotist," "brace," or a similar title or description of services.

(8) "Licensed physician" means a person licensed to practice medicine under Article 2 of this chapter.

(9) "Licensed podiatrist" means a person licensed to practice podiatry under Chapter 35 of this title, the "Georgia Podiatry Practice Act."

(10) "Licensed prosthetist" means a person licensed under this article to practice prosthetics and who represents himself or herself to the public by title and description of services that includes the term "prosthetic," "prosthetist," "artificial limb," or a similar title or description of services.

(11) "Off-the-shelf device" means a prefabricated prosthesis or orthosis sized or modified, or both, for use by a patient in accordance with a prescription and which does not require substantial clinical judgment and substantive alteration for appropriate use.

(12) "Orthosis" means a custom designed, fabricated, fitted, modified, or fitted and modified device to correct, support, or compensate for a neuromusculoskeletal disorder or acquired condition. Orthosis does not include fabric or elastic supports, corsets, arch supports, low-temperature plastic splints, trusses, elastic hoses, canes, crutches, soft cervical collars, dental appliances, or other similar devices that are carried in stock and sold as over-the-counter items by a drug store, department store, corset shop, or surgical supply facility.

(13) "Orthotic and prosthetic education program" means a course of instruction accredited by the Commission on Accreditation of Allied Health Education Programs consisting of:

(A) A basic curriculum of college level instruction in math, physics, biology, chemistry, and psychology; and

(B) A specific curriculum in orthotic or prosthetic courses, including:

(i) Lectures covering pertinent anatomy, biomechanics, pathomechanics, prosthetic or orthotic components and materials, training and functional capabilities, prosthetic or orthotic performance evaluation, prescription considerations, etiology of amputations and disease processes necessitating prosthetic or orthotic use, and medical management;

(ii) Subject matter related to pediatric and geriatric problems;

(iii) Instruction in acute care techniques, such as immediate and early postsurgical prosthetics and fracture bracing techniques; and

(iv) Lectures, demonstrations, and laboratory experiences related to the entire process of measuring, casting, fitting, fabricating, aligning, and completing prostheses or orthoses.

(14) "Orthotic and prosthetic scope of practice" means a list that includes the role played by an occupant of a particular level of competence, what he or she can be expected to do and not to do, and his or her relation to others in the field. These should be based on nationally accepted standards of orthotic and prosthetic certifying agencies with accreditation by the National Commission for Certifying Agencies.

(15) "Orthotics" means the science and practice of evaluating, measuring, designing, fabricating, assembling, fitting, adjusting, or servicing an orthosis under an order from a licensed physician or podiatrist for the correction or alleviation of neuromuscular or musculoskeletal dysfunction, disease, injury, or deformity.

(16) "Orthotist" means an allied health professional who is specifically trained and educated to provide or manage the provision of a custom designed, fabricated, or modified and fitted external orthosis to an orthotic patient based on a clinical assessment and a physician's or podiatrist's prescription to restore physiological function or cosmesis or both and who represents himself or herself to the public by such title as providing orthotic services.

(17) "Over-the-counter device" means a prefabricated, mass produced device that is prepackaged and requires no professional advice or judgment in either size selection or use and includes fabric or elastic supports, corsets, generic arch supports, and elastic hoses.

(18) "Person" means a natural person.

(19) "Prosthesis" means a custom designed, fabricated, fitted, modified, or fitted and modified device to replace an absent external limb for purposes of restoring physiological function or cosmesis or both. Prosthesis does not include artificial eyes, ears, fingers, or toes; dental appliances; cosmetic devices such as artificial breasts, eyelashes, or wigs; or other devices that do not have a significant impact on the musculoskeletal functions of the body.

(20) "Prosthetics" means the science and practice of evaluating, measuring, designing, fabricating, assembling, fitting, adjusting, or servicing a prosthesis under an order from a licensed physician or podiatrist.

(21) "Prosthetist" means an allied health professional who is specifically trained and educated to provide or manage the provision of a custom designed, fabricated, modified, and fitted external limb prosthesis to a prosthetic patient based on a clinical assessment and a physician's or podiatrist's prescription to restore physiological function or cosmesis or both and who represents himself or herself to the public by such title as providing prosthetic services.

(22) "Prosthetist orthotist" means a person who practices both disciplines of prosthetics and orthotics and who represents himself or herself to the public by such title as providing prosthetic and orthotic services.

(23) "Resident" means a person who has completed an education program in either orthotics or prosthetics and is continuing his or her clinical education in a residency accredited by the National Commission on Orthotic and Prosthetic Education.

(24) "Technician" means a person who assists an orthotist, prosthetist, or prosthetist orthotist with fabrication of orthoses or prostheses but does not provide direct patient care.



§ 43-34-193. Construction of article

This article shall not be construed to prohibit:

(1) A licensed physician from engaging in the practice for which he or she is licensed;

(2) A person licensed in this state under any other law from engaging in the practice for which he or she is licensed;

(3) The practice of orthotics or prosthetics by a person who is employed by the federal government or any bureau, division, or agency of the federal government while in the discharge of the employee's official duties;

(4) The practice of orthotics or prosthetics by:

(A) A student enrolled in a school of orthotics or prosthetics; or

(B) A resident continuing his or her clinical education in a residency accredited by the National Commission on Orthotic and Prosthetic Education;

(5) The practice of orthotics or prosthetics by a person who is an orthotist or prosthetist licensed under the laws of another state or territory of the United States or another country and has applied in writing to the board, in a form and substance satisfactory to the board, for a license as an orthotist or prosthetist and who is qualified to receive the license until:

(A) The expiration of six months after the filing of the written application;

(B) The withdrawal of the application; or

(C) The denial of the application by the board;

(6) A person licensed by this state as a physical therapist or occupational therapist from engaging in his or her profession;

(7) A licensed podiatrist from engaging in his or her profession;

(8) A licensed athletic trainer from engaging in his or her profession;

(9) A registered pharmacist from engaging in the practice for which he or she is registered;

(10) Any person licensed, certified, or permitted under any other article of this chapter from engaging in the practice for which he or she is licensed, certified, or permitted;

(11) The measuring, molding, or fitting of knee braces by any person;

(12) Employees or authorized representatives of an orthotic manufacturer from engaging in one or more of the following: evaluating, adjusting, measuring, designing, fabricating, assembling, fitting, servicing, training, repairing, replacing, or delivering an orthotic device under the order, direction, or prescription of a physician or health provider operating within his or her licensed scope of practice and meeting the criteria of the Part II Policy and Procedures for Orthotics and Prosthetics Services pursuant to Title XIX of the federal Social Security Act, as amended; or

(13) A board certified pedorthist from manufacturing, fabricating, dispensing, or any combination thereof custom foot orthotics or foot or ankle gauntlets.



§ 43-34-194. Application for original license

An application for an original license shall be made to the board on a form prescribed thereby and shall be accompanied by the required fee, which shall not be refundable. An application shall require information that in the judgment of the board will enable it to determine the qualifications of the applicant for a license.



§ 43-34-195. Qualifications for license

(a) To qualify for a license to practice orthotics or prosthetics, a person shall:

(1) (A) Possess a baccalaureate degree from a college or university;

(B) Have completed the amount of formal training, including, but not limited to, any hours of classroom education and clinical practice, established and approved by the board; and

(C) Complete a clinical residency in the professional area for which a license is sought in accordance with standards, guidelines, or procedures for residencies inside or outside this state established and approved by the board. The majority of training must be devoted to services performed in the discipline for which the license will be sought and under the supervision of a practitioner licensed in orthotics or prosthetics or a person certified as an orthotist, prosthetist, or prosthetist orthotist, provided that the certification was obtained before the date this article becomes effective; or

(2) (A) Possess an associate's degree from a college or university with specific courses of study in human anatomy, physiology, physics, chemistry, and biology; and

(B) Have completed at least five years of continued work experience performed in the discipline for which the license will be sought under the supervision of a practitioner licensed in such discipline or certified in such discipline by an agency accredited by the National Commission for Certifying Agencies;

(3) Pass all written, practical, and oral examinations that are required and approved by the board;

(4) Be qualified to practice in accordance with nationally accepted standards of orthotic and prosthetic care; and

(5) Have met such other requirements as may be prescribed by the board.

(b) The standards and requirements for licensure established by the board shall be substantially equal to or in excess of standards commonly accepted in the profession of orthotics or prosthetics. The board shall adopt rules as necessary to set the standards and requirements.

(c) A person may be licensed in more than one discipline.



§ 43-34-196. Sanctions authorized.

The board, in consultation with the advisory committee, may impose on a licensed orthotist or prosthetist any sanction authorized under subsection (b) of Code Section 43-34-8 upon a finding of any conduct specified in subsection (a) of Code Section 43-34-8.



§ 43-34-197. Supervision of assistants and technicians

(a) No person shall work as an assistant to an orthotist, prosthetist, or prosthetist orthotist and provide patient care services or fabrication of orthoses or prostheses unless he or she is doing the work under the supervision of a licensed orthotist, prosthetist, or prosthetist orthotist.

(b) No person shall work as a technician unless the work is performed under the supervision of a person licensed under this article.



§ 43-34-198. Application for license for persons currently practicing orthotics or prosthetics

(a) Until July 1, 2007, a person certified as an orthotist, prosthetist, or prosthetist orthotist by the American Board for Certification in Orthotics and Prosthetics, Incorporated or the Board of Orthotist/Prosthetist Certification, or holding similar certifications from other accrediting bodies with equivalent educational requirements and examination standards, may apply for and may be granted orthotic or prosthetic licensure under this article upon payment of the required fee. After that date, any applicant for licensure as an orthotist or a prosthetist shall meet the requirements of subsection (a) of Code Section 43-34-195.

(b) On and after July 1, 2007, no person shall practice orthotics or prosthetics in this state and hold himself or herself out as being able to practice such professions unless he or she is licensed in accordance with this article or is exempt from such licensing. A person who violates this subsection shall, upon conviction thereof, be guilty of a misdemeanor.



§ 43-34-199. Order from licensed physician or podiatrist required

A licensed orthotist may provide care or services only if the care or services are provided pursuant to an order from a licensed physician or podiatrist. A licensed prosthetist may provide care or services only if the care or services are provided pursuant to an order from a licensed physician or podiatrist.



§ 43-34-200. Expiration date and renewal period; continuing education; procedure for restoration

(a) The expiration date and renewal period for each license issued under this article shall be set by the board. A license shall be valid for a period of up to two years and shall be renewed biennially as provided by rule of the board. The board shall establish continuing education requirements for the renewal of a license. These requirements shall be based on established standards of competence in the field of orthotics or prosthetics.

(b) A person who has permitted his or her license to expire or who has had his or her license on inactive status may have his or her license restored by:

(1) Making application to the board;

(2) Filing proof acceptable to the board of his or her fitness to have his or her license restored including, but not limited to, sworn evidence certifying to active practice in another jurisdiction satisfactory to the board; and

(3) Paying the required restoration fee.

If the person has not maintained an active practice in another jurisdiction satisfactory to the board, the board shall determine, by an evaluation program established by rule, such person's fitness to resume active status and may require the person to complete a period of evaluated clinical experience and successful completion of an examination.

(c) A person whose license expired while he or she was:

(1) In federal service on active duty within the armed forces of the United States or with the state militia and called into service or training; or

(2) In training or education under the supervision of the United States preliminary to induction into military service

may have his or her license renewed or restored without paying a lapsed renewal fee if, within two years after termination from the service, training, or education except under conditions other than honorable, he or she furnishes the board with satisfactory evidence that he or she has been so engaged and that his or her service, training, or education has been terminated.



§ 43-34-201. Inactive status

A person who notifies the board on forms prescribed thereby may elect to place his or her license on an inactive status and shall, subject to rules of the board, be excused from payment of renewal fees until he or she notifies the board of his or her desire to resume active status. A person requesting restoration from inactive status shall be required to pay the current renewal fee and shall be required to restore his or her license as provided in Code Section 43-34-200. An orthotist or prosthetist whose license is on inactive status shall not practice orthotics or prosthetics in this state.



§ 43-34-202. Reciprocal licensure requirements

The board may, at its discretion, license as an orthotist or prosthetist, without examination and on payment of the required fee, an applicant who is an orthotist or prosthetist and is:

(1) Licensed under the laws of another state, territory, or country, if the requirements for licensure in that state, territory, or country in which the applicant is licensed were, at the date of his or her licensure, equal to or more stringent than the requirements in force in this state on that date; or

(2) Certified as an orthotist or prosthetist by a national certifying organization that is accredited by the National Commission for Certifying Agencies and has educational and testing standards equal to or more stringent than the licensing requirements of this state.



§ 43-34-203. Advisory committee

The board shall appoint the advisory committee. The advisory committee shall include licensed orthotists and prosthetists licensed under this article and such members as the board in its discretion may determine. Members shall receive no compensation for service on the committee. The committee shall have such advisory duties and responsibilities as the board may determine. The initial members of the advisory committee may include persons eligible for licensing under this article. Subsequent advisory committee members must be licensed pursuant to this article.






Article 9 - Cosmetic Laser Services

§ 43-34-240. Short title

This article shall be known and may be cited as the "Georgia Cosmetic Laser Services Act."



§ 43-34-241. Legislative findings; purpose

This article is enacted for the purpose of safeguarding the public health, safety, and welfare by providing for state administrative control, supervision, and regulation of the practice of providing cosmetic laser services. It is the intention of the General Assembly that cosmetic laser services be made available and affordable to the people of this state in a safe, reliable manner. Unregulated cosmetic laser services do not adequately meet the needs or serve the interests of the public. Licensure of those performing cosmetic laser services and required education and training of such practitioners will help ensure the health and safety of consumers. The practice of providing cosmetic laser services is declared to be affected with the public interest; and this article shall be liberally construed so as to accomplish the purpose stated in this Code section.



§ 43-34-242. Definitions

As used in this article, the term:

(1) "Board" means the Georgia Composite Medical Board created by Code Section 43-34-2.

(2) "Consulting physician" means a person licensed to practice medicine under Article 2 of this chapter and:

(A) Whose principal place of practice is within this state; or

(B) Whose principal place of practice is outside this state but is within 50 miles from the facility with whom he or she has an agreement to provide services in accordance with Code Section 43-34-248.

(3) "Consumer" means a person on whom cosmetic laser services are or are to be performed.

(4) "Cosmetic laser practitioner" means a person licensed under this article to provide cosmetic laser services as defined in this article and whose license is in good standing.

(5) "Cosmetic laser services" means nonablative elective cosmetic light based skin care, photo rejuvenation, or hair removal using lasers or pulsed light devices approved by the United States Food and Drug Administration for noninvasive procedures. Such services and the provision thereof shall not be considered to be the practice of medicine.

(6) "Facility" means any location, place, area, structure, office, institution, or business or a part thereof in which is performed or provided cosmetic laser services regardless of whether a fee is charged for such services.

(7) "License" means a valid and current certificate of registration issued by the board which shall give the person to whom it is issued authority to engage in the practice prescribed thereon.

(8) "Licensee" means any person holding a license under this article.

(9) "Medical practitioner" means a registered professional nurse, nurse practitioner, physician assistant, or physician.

(10) "Nurse" means a registered professional nurse or nurse practitioner.

(11) "Person" means a natural person.



§ 43-34-243. Permitted activities

This article shall not be construed to prohibit:

(1) A licensed physician from engaging in the practice for which he or she is licensed;

(2) A licensed physician assistant from engaging in the practice for which he or she is licensed;

(3) A person licensed by this state as a registered professional nurse, licensed practical nurse, or nurse practitioner from engaging in his or her profession;

(4) A licensed esthetician from engaging in his or her profession;

(5) A master cosmetologist from engaging in his or her profession;

(6) Any person licensed under any other article of this chapter from engaging in the practice for which he or she is licensed;

(7) A person licensed in this state under any other law from engaging in the practice for which he or she is licensed;

(8) The practice of providing cosmetic laser services by a person who is employed by the federal government or any bureau, division, or agency of the federal government while in the discharge of the employee's official duties;

(9) The practice of providing cosmetic laser services by a student enrolled in an accredited school of nursing or medical school as part of his or her training; or

(10) Employees or authorized representatives of a manufacturer of a laser used for cosmetic laser services from engaging in one or more of the following: evaluating, adjusting, measuring, designing, fabricating, assembling, fitting, servicing, training, repairing, replacing, or delivering a laser used to provide cosmetic laser services under the order, direction, or prescription of a physician or health provider operating within his or her licensed scope of practice.



§ 43-34-244. Two levels of license; application

(a) There shall be two levels of a license for a cosmetic laser practitioner: assistant laser practitioner and senior laser practitioner.

(b) Any person desiring to obtain a license as a cosmetic laser practitioner under the terms of this article shall make application to the board as follows:

(1) An applicant for an "assistant laser practitioner" license shall present proof that he or she:

(A) Holds a current valid license or certificate of registration as a physician assistant, licensed practical nurse, nurse, esthetician, or master cosmetologist, or has previously held a license or certificate of registration as a medical practitioner; and

(B) Has received at least three laser certificates from attending laser/intense pulsed light (IPL) courses as approved by the board, directly taught by a licensed physician or certified continuing medical education or continuing education educator.

If, after review of the application, it is determined that the applicant is at least 21 years of age; has met the minimum educational requirements; is of good moral character; and is possessed of the requisite skill to perform properly cosmetic laser services, a license shall be issued to the applicant entitling the applicant to practice the occupation of cosmetic laser practitioner at the assistant laser practitioner level under the on-site supervision of a senior laser practitioner.

(2) An applicant for a "senior laser practitioner" license shall present proof that he or she:

(A) Holds a current valid license or certificate of registration as a physician assistant or nurse or has previously held a license or certificate of registration as a medical practitioner;

(B) Has at least three years of clinical or technological medical experience, or both;

(C) Has been or was licensed or nationally board certified as a medical practitioner for at least three years; and

(D) Has received at least two laser certificates from attending laser/intense pulsed light (IPL) continuing medical education courses as approved by the board, directly taught by a licensed physician or certified continuing medical education or continuing education educator.

If, after review of the application, it is determined that the applicant is at least 21 years of age; has met the minimum educational and clinical training requirements to perform cosmetic laser services with indirect supervision; is of good moral character; and is possessed of the requisite skill to perform properly these services, a license shall be issued to the applicant entitling the applicant to practice the occupation of cosmetic laser practitioner at the senior laser practitioner level pursuant to the protocols of a consulting physician.

(c) Any person desiring to obtain a license as an "assistant laser practitioner" who does not meet the requirements of paragraph (1) of subsection (b) of this Code section shall also be eligible for a license as an "assistant laser practitioner" if he or she makes application to the board within nine months of the effective date of this article and presents proof that he or she:

(1) Prior to the effective date of this article, obtained a minimum of 2,000 hours of experience in administering cosmetic laser service; and

(2) Has received at least two laser certificates from attending laser/intense pulsed light (IPL) courses, directly taught by a licensed physician or certified continuing medical education or continuing education educator.

(d) Should an applicant have a current cosmetic laser practitioner license or certificate of registration in force from another state, country, territory of the United States, or the District of Columbia, where similar reciprocity is extended to this state and licensure requirements are substantially equal to those in this state, and have paid a fee and have submitted an application, the applicant may be issued a license at the appropriate level entitling him or her to practice the occupation of a cosmetic laser practitioner at that level, unless the board, in its discretion, sees fit to require a written or a practical examination subject to the terms and provisions of this article.



§ 43-34-245. Expiration of licenses; license renewal

(a) All licenses shall expire biennially unless renewed. All applications for renewal of a license shall be filed with the board prior to the expiration date, accompanied by the biennial renewal fee prescribed by the board. A license which has expired for failure of the holder to renew may only be restored after application and payment of the prescribed restoration fee within the time period established by the board and provided the applicant meets such requirements as the board may establish by rule. Any license which has not been restored within such period following its expiration may not be renewed, restored, or reissued thereafter. The holder of such a canceled license may apply for and obtain a valid license only upon compliance with all relevant requirements for issuance of a new license.

(b) As a condition of license renewal, the board shall require licensees to provide proof, in a form approved by the board, of a minimum of five hours of continuing education courses as approved by the board in the area of cosmetic laser services, equipment safety and operation, procedures, and relative skin modalities, directly taught by a licensed physician or certified continuing medical education or continuing education educator.



§ 43-34-246. Sanctions

The board may impose on a cosmetic laser practitioner or applicant any sanction authorized under subsection (b) of Code Section 43-34-8 upon a finding of any conduct specified in subsection (a) of Code Section 43-34-8.



§ 43-34-247. Petition to restrain or enjoin unlicensed cosmetic laser practitioner

The practice of providing cosmetic laser services is declared to be an activity affecting the public interest and involving the health, safety, and welfare of the public. Such practice when engaged in by a person who is not licensed as a cosmetic laser practitioner or otherwise licensed to practice a profession which is permitted under law to perform cosmetic laser services is declared to be harmful to the public health, safety, and welfare. The board or the district attorney of the circuit where such unlicensed practice exists, or any person or organization having an interest therein, may bring a petition to restrain and enjoin such unlicensed practice in the superior court of the county where such unlicensed person resides. It shall not be necessary in order to obtain an injunction under this Code section to allege or prove that there is no adequate remedy at law, or to allege or prove any special injury.



§ 43-34-248. Agreement with consulting physician

(a) Any facility providing cosmetic laser services other than hair removal using lasers or pulsed light devices shall have an agreement with a consulting physician who shall:

(1) Be trained in laser modalities;

(2) Establish proper protocols for the cosmetic laser services provided at the facility and file such protocols with the board;

(3) Examine each patient prior to any cosmetic laser service other than hair removal using lasers or pulsed light devices being performed; provided, however, that a consulting physician may delegate the authority to perform such examination to a physician assistant who is a licensed cosmetic laser practitioner, in accordance with a job description approved by the board, or to a registered professional nurse who is also an advanced practice registered nurse as defined in paragraph (1.1) of Code Section 43-26-3 and who is a licensed cosmetic laser practitioner, pursuant to a protocol approved by the board; and provided, further, that in facilities subject to the provisions of Code Section 43-34-249.1 such delegation may be to: (A) a physician assistant who is not required to be a licensed cosmetic laser practitioner, in accordance with a job description approved by the board; or (B) a registered professional nurse who is also an advanced practice registered nurse who is not required to be a licensed cosmetic laser practitioner, in accordance with a protocol approved by the board; and

(4) Be available for emergency consultation with the cosmetic laser practitioner or anyone employed by the facility.

(b) Any facility providing cosmetic laser services other than hair removal using lasers or pulsed light devices shall have a supervisor present at the facility or immediately available for consultation and supervision either personally or via telecommunications. The supervisor shall supervise the performance of all cosmetic laser services performed by a person other than the consulting physician. The supervisor shall be a physician licensed under this chapter who is trained in laser modalities or a senior laser practitioner.

(c) (1) Any facility providing cosmetic laser services other than hair removal using lasers or pulsed light devices shall post a sign listing the consulting physician's name, emergency contact number, his or her board certification and specialty, and the address of his or her principal place of practice, and indicating whether he or she is presently on site at the facility.

(2) If the consulting physician is not on site for any period of time during which the facility is open, the facility shall post a sign indicating who is presently acting as the supervisor for the facility and that person's name, emergency contact number, his or her degrees and qualifications, and the type of cosmetic laser practitioner license held.



§ 43-34-249. Informed consent

(a) Prior to receiving cosmetic laser services from a cosmetic laser practitioner, a person must consent in writing to such services and shall be informed in writing of the general terms of the following:

(1) The nature and purpose of such proposed procedure;

(2) Any material risks generally recognized and associated with the cosmetic laser service to be performed which, if disclosed to a reasonably prudent person in the customer's position, could reasonably be expected to cause such prudent person to decline such proposed cosmetic laser services on the basis of the material risk of injury that could result from such proposed services;

(3) The name of, degrees and qualifications held by, and type of licenses obtained by the individual who will be performing the cosmetic laser service, and with respect to cosmetic laser services other than hair removal, the supervisor and the consulting physician;

(4) The steps to be followed after the cosmetic laser service is performed in the event of any complications; and

(5) With respect to cosmetic laser services other than hair removal, the emergency contact information for the consulting physician and the address of his or her principal place of practice.

(a.1) After receiving each cosmetic laser service other than hair removal, a person shall be informed in writing of the information required by paragraphs (4) and (5) of subsection (a) of this Code section.

(b) It shall be the responsibility of the cosmetic laser practitioner to ensure that the information required by subsections (a) and (a.1) of this Code section is disclosed and that the consent provided for in this Code section is obtained.

(c) Where the consumer is under 18 years of age, the consent of the consumer's parent or legal guardian shall be required.

(d) The board shall be required to adopt and have the authority to promulgate rules and regulations governing and establishing the standards necessary to implement this Code section specifically including but not limited to the disciplining of a cosmetic laser practitioner who fails to comply with this Code section.

(e) Nothing in this Code section shall prohibit the information provided for in this Code section from being disclosed through the use of video tapes, audio tapes, pamphlets, booklets, or other means of communication or through conversations with the cosmetic laser practitioner; provided, however, that such information is also provided in writing and attached to the consent form which the consumer signs.



§ 43-34-249.1. Waiver

The board shall have the authority to waive the requirements of subsection (c) of Code Section 43-34-248 and paragraph (5) of subsection (a) of Code Section 43-34-249 for facilities offering cosmetic laser services which serve as a principal place of practice at which a physician regularly sees patients if medical services are regularly performed at such facilities. For purposes of this Code section, "medical services" shall mean the general and usual services and care rendered and administered by a physician.



§ 43-34-250. Advisory committee

The board shall appoint an advisory committee. The advisory committee shall include licensed cosmetic laser practitioners licensed under this article and such members as the board in its discretion may determine. The advisory committee shall include at least one person licensed to practice medicine under this chapter and specialized in a field with expertise in the biologic behavior of the skin. Members shall receive no compensation for service on the committee. The committee shall have such advisory duties and responsibilities as the board may determine, including but not limited to consulting with the board on the issuance, denial, suspension, and revocation of licenses and the promulgation of rules and regulations under this article. The initial members of the advisory committee may include persons eligible for licensing under this article. Subsequent advisory committee members must be licensed pursuant to this article.



§ 43-34-251. Prohibited activities

(a) It shall be unlawful for any person licensed as a cosmetic laser practitioner to perform cosmetic laser services within any area within one inch of the nearest part of the eye socket of any consumer.

(b) It shall be unlawful for any person licensed as a cosmetic laser practitioner to administer any pharmaceutical agent or other substance by injection.



§ 43-34-252. Noncompliance of facility owner; penalty

Any person who owns a facility in which cosmetic laser services are offered or performed in noncompliance with the requirements of this article shall be guilty of a misdemeanor.



§ 43-34-253. Violation; penalty

Any person convicted of violating any provision of this article shall be guilty of a misdemeanor.






Article 10 - Pain Management Clinic

§ 43-34-280. Short title

This article shall be known and may be cited as the "Georgia Pain Management Clinic Act."



§ 43-34-281. Legislative intent

(a) This article is enacted for the purpose of safeguarding the public health, safety, and welfare by providing for state administrative control, supervision, and regulation of pain management clinics. It is the intention of the General Assembly that people be able to obtain appropriate and safe medical care to treat conditions in which the control of pain is an element. However, the illegal and improper distribution of controlled substances is a growing problem in this state. Licensure and regulation of pain management clinics will better protect the public from criminal activities associated with the illegal distribution of controlled substances as well as provide for a safer place for people to obtain appropriate medical treatment by requiring certain minimum training of practitioners and by the regulation of pain management clinics.

(b) Nothing in this article shall be construed to limit the authority and regulations of the board relating to pain management as such authority and regulations existed on June 30, 2013.



§ 43-34-282. Definitions

As used in this article, the term:

(1) "Annual patient population" means persons seen by a clinic or practice in a 12 month calendar year but shall not include persons that are patients of a nursing home, home health agency, or hospice licensed pursuant to Chapter 7 of Title 31.

(2) "Board" means the Georgia Composite Medical Board created by Code Section 43-34-2.

(3) "Chronic pain" means physical pain treated for a period of 90 days or more in a year but shall not include perioperative pain, which shall mean pain immediately preceding and immediately following a surgical procedure, when such perioperative pain is being treated in connection with a surgical procedure by a licensed health care professional acting within the scope of his or her license.

(4) "License" means a valid and current certificate of registration issued by the board pursuant to this article which shall give the person to whom it is issued authority to engage in the practice prescribed thereon.

(5) "Licensee" means any person holding a license under this article.

(6) "Nonterminal condition" means a medical condition which is reversible, where there is a reasonable hope of recovery, and where the patient's medical prognosis is a life expectancy of two years or more.

(7) "Pain management clinic" means a medical practice advertising "treatment of pain" or utilizing "pain" in the name of the clinic or a medical practice or clinic with greater than 50 percent of its annual patient population being treated for chronic pain for nonterminal conditions by the use of Schedule II or III controlled substances. This term shall not include any clinic or practice owned, in whole or in part, or operated by a hospital licensed pursuant to Chapter 7 of Title 31 or by a health system or any ambulatory surgical center, skilled nursing facility, hospice, or home health agency licensed pursuant to Chapter 7 of Title 31.

(8) "Person" means a natural person.

(9) "Physician" means a person who possesses a current, unrestricted license to practice medicine in the State of Georgia pursuant to Article 2 of this chapter; who, during the course of his or her practice, has not been denied the privilege of prescribing, dispensing, administering, supplying, or selling any controlled substance; and who has not, during the course of his or her practice, had board action taken against his or her medical license as a result of dependency on drugs or alcohol.



§ 43-34-283. Licensure requirements

(a) On and after July 1, 2013, all pain management clinics shall be licensed by the board and shall biennially renew their license with the board. In the event that physicians in a pain management clinic practice at more than one location, each such location shall be licensed by the board, and such license shall be nontransferable.

(b) (1) All pain management clinics shall be owned by physicians licensed in this state.

(2) This subsection shall not apply to any pain management clinic in existence on June 30, 2013, which is jointly owned by one or more physician assistants or advanced practice registered nurses and one or more physicians; provided, however, that any physician assistant or advanced practice registered nurse with an ownership interest in such pain management clinic shall be subject to all requirements which owners of pain management clinics are subject to under this article.

(3) This subsection shall not apply to any pain management clinic in existence on June 30, 2013, which is not majority owned by physicians licensed in this state; provided, however, that the person or entity that owns such pain management clinic shall not operate more than one licensed pain management clinic within this state; and provided, further, that any such owner shall be subject to all requirements which owners of pain management clinics are subject to under this article.

(4) Notwithstanding paragraphs (2) and (3) of this subsection, no person who has been convicted of a felony as defined in paragraph (3) of subsection (a) of Code Section 43-34-8 shall own or have any ownership interest in a pain management clinic.

(c) The board may establish minimum standards of continuing medical education for all physicians owning a pain management clinic. All other licensed health care professionals practicing in a pain management clinic may be subject to minimum standards of continuing education established by the respective licensing board for the health care professional.

(d) Upon the filing of an application for a license, the board may cause a thorough investigation of the applicant to be made and such investigation may include a criminal background check; provided, however, that the board shall cause a thorough investigation of a new applicant to be made, and such investigation shall include a background check. If satisfied that the applicant possesses the necessary qualifications, the board shall issue a license. However, the board may issue licenses with varying restrictions to such persons where the board deems it necessary for the purpose of safeguarding the public health, safety, and welfare.

(e) Whenever an applicable rule requires or prohibits action by a pain management clinic, responsibility shall be that of the owner and the physicians practicing in the pain management clinic, whether the owner is a sole proprietor, partnership, association, corporation, or otherwise.

(f) The board shall deny or refuse to renew a pain management clinic license if it determines that the granting or renewing of such license would not be in the public interest.

(g) No pain management clinic shall provide medical treatment or services, as defined by the board, unless a physician, a physician assistant authorized to prescribe controlled substances under an approved job description, or an advanced practice registered nurse authorized to prescribe controlled substances pursuant to a physician protocol is on-site at the pain management clinic.

(h) The board may enter into agreements with other states or with third parties for the purpose of exchanging information concerning licensure of any pain management clinic.



§ 43-34-284. Denial, suspension, and revocation of licenses

In addition to the authority granted in Code Section 43-34-8, a license obtained pursuant to this article may be denied, suspended, or revoked by the board upon finding that the licensee or a physician practicing at a licensed pain management clinic has:

(1) Furnished false or fraudulent material information in any application filed under this chapter;

(2) Been convicted of a crime under any state or federal law relating to any controlled substance;

(3) Had his or her federal registration to prescribe, distribute, or dispense controlled substances suspended or revoked; or

(4) Violated the provisions of this chapter, Chapter 13 of Title 16, or Chapter 4 of Title 26.



§ 43-34-285. Notice to the board upon the occurrence of certain events

The board shall be notified immediately upon the occurrence of any of the following:

(1) Permanent closing of a licensed pain management clinic;

(2) Change of ownership, management, or location of a licensed pain management clinic;

(3) Change of the physicians practicing in a licensed pain management clinic;

(4) Any theft or loss of drugs or devices of a licensed pain management clinic;

(5) Any known conviction of any employee of a licensed pain management clinic of any state or federal drug laws;

(6) Any known conviction based upon charges of fraud of any employee of a licensed pain management clinic;

(7) Disasters, accidents, theft, destruction, or loss of records of a licensed pain management clinic required to be maintained by state or federal law or the rules of the board; or

(8) Any and all other matters and occurrences as the board may require by rule.



§ 43-34-286. Registration of clinics dispensing controlled substances

All pain management clinics that dispense controlled substances or dangerous drugs shall be registered with the Georgia State Board of Pharmacy as required by Chapter 4 of Title 26.



§ 43-34-287. Renewal of licenses

(a) All licenses shall expire biennially unless renewed. All applications for renewal of a license shall be filed with the board prior to the expiration date, accompanied by the biennial renewal fee prescribed by the board. A license which has expired for failure of the holder to renew may be late renewed after application and payment of the prescribed late renewal fee within the time period established by the board and provided the applicant meets such requirements as the board may establish by rule. Any license which has not been renewed by the end of the late renewal period shall be considered revoked and subject to reinstatement at the discretion of the board after meeting such requirements as the board may establish.

(b) As a condition of license renewal, the board shall require the owners of the pain management clinic and any physicians practicing in the pain management clinic to meet such continuing education and training requirements as may be required by rule.



§ 43-34-288. Penalty for violation of article

Any person who operates a pain management clinic in the State of Georgia without a license in violation of this article shall be guilty of a felony.



§ 43-34-289. Annual notification regarding use of Schedule II or III controlled substances

Any hospital which operates an outpatient clinic at its main facility or at any satellite facility with greater than 50 percent of such clinic's annual patient population being treated for chronic pain for nonterminal conditions by the use of Schedule II or III controlled substances shall annually notify the board of such clinic.



§ 43-34-290. Confidentiality of records

Law enforcement officers, medical examiners, the Georgia Drugs and Narcotics Agency, and the Georgia Bureau of Investigation Medical Examiner's Office, when investigating deaths which may be the result of medication administered or prescribed or a procedure conducted at a pain management clinic as defined by paragraph (7) of Code Section 43-34-282 either by an individual licensed under Chapter 34 of Title 43 or by an individual under the supervision or delegated authority of such person, are authorized to send pertinent records on such deaths to the board. Such records shall be confidential, not subject to Article 4 of Chapter 18 of Title 50, relating to open records, and shall not be disclosed without the approval of the board.









Chapter 34A - Patient Right to Know

§ 43-34A-1. Short title

This chapter shall be known and may be cited as the "Patient Right to Know Act of 2001."



§ 43-34A-2. Definitions

As used in this chapter, the term:

(1) "Board" means the Georgia Composite Medical Board.

(2) "Current" means within the last six months.

(3) "Disciplinary action" means any final hospital disciplinary action or any final disciplinary action taken by the Georgia Composite Medical Board under subsection (b) of Code Section 43-34-8 within the immediately preceding ten-year period. No such disciplinary action taken prior to April 11, 2001, shall be included within the definition of this term.

(4) "Hospital" means a facility that provides inpatient and outpatient care and services for the diagnosis and treatment of medical conditions.

(5) "Hospital privileges" means permission granted by a hospital to a physician to treat patients in that hospital.



§ 43-34A-3. Physician profiles; dissemination to public; content and maintenance requirements; corrections; exemptions

(a) The Georgia Composite Medical Board shall create physician profiles on each physician licensed to practice in this state under Chapter 34 of this title.

(b) In creating physician profiles, the board shall by regulation establish a standard form for the collection and dissemination of such data to the public, including dissemination on the Internet. The information may be gathered from the physician, the board, medical malpractice insurers, hospitals, medical and specialty societies, and other appropriate sources. The information shall be compiled in a form which can be disseminated to a member of the public upon request. Additionally, the board shall include in a physician's profile comments submitted by the physician regarding information published in the physician's profile. Such comments shall not exceed 100 words. The physician shall have 30 days to submit comments from the date of receipt of the profile or any amended profile if the amendment relates to malpractice, hospital staff privileges, or disciplinary action.

(c) The physician profile shall include the following information:

(1) The full name of the physician;

(2) Names of medical schools attended, dates of attendance, and date of graduation;

(3) The location and dates of graduate medical education;

(4) Specialty board certification, if applicable. The toll-free number of the American Board of Medical Specialties shall be included to verify current board certification status;

(5) The fact that a license has been granted by reciprocity under Code Section 43-34-31, if applicable;

(6) The number of years in practice and locations;

(7) Current hospital privileges;

(8) The location of primary practice setting;

(9) If requested by the physician, identification of any translating services available at the primary practice setting;

(10) Participation in the Medicaid program, if applicable;

(10.1) Whether carrying any medical malpractice insurance;

(11) Criminal convictions for felonies, irrespective of the pendency or availability of an appeal;

(12) Felony charges to which a plea of nolo contendere was entered;

(13) A description of any final, public disciplinary action by a regulatory board and a description of any second or subsequent final private reprimand by a regulatory board. As used in this paragraph, the term "regulatory board" refers to:

(A) The Georgia Composite Medical Board and its counterpart in any other state; and

(B) Any state licensing board in Georgia or in any other state;

(14) A description of any final revocation or any final disciplinary action resulting in any restriction of hospital privileges, either involuntary or by agreement, for reasons related to competence or character in the most recent ten years. No such revocation or restriction taken prior to April 11, 2001, shall be included in the physician's profile;

(15) Resignation from or nonrenewal of medical staff membership or the restriction of staff privileges at a hospital taken in lieu of or in settlement of pending disciplinary action related to competence or character in the most recent ten years. No such action taken prior to April 11, 2001, shall be included in the physician's profile;

(16) Final medical malpractice court judgments or medical malpractice arbitration awards entered on or after April 11, 2001, in which payment in excess of $100,000.00 is awarded against the physician to the complaining party. No such judgments or awards prior to April 11, 2001, shall be included in any physician's profile. No such medical malpractice court judgments or medical malpractice arbitration awards which occurred more than ten years prior to the date of the profile shall be included in any physician profile;

(17) (A) Medical malpractice settlements, including the monetary amount of each such settlement, in which payment in excess of $300,000.00 is made by or on behalf of and attributable to the physician to the complaining party. No such settlement occurring prior to April 11, 2001, shall be included in any physician profile. No such settlement which occurred more than ten years prior to the date of the profile shall be included in any physician profile.

(B) Medical malpractice settlements, including the monetary amount of each such settlement, if three medical malpractice settlements have been made by or on behalf of and attributable to the physician to the complaining party and payment in excess of $100,000.00 has been made by or on behalf of and attributable to the physician in any one or more of such settlements. No such settlement occurring prior to April 11, 2001, shall be included in any physician profile nor shall any such settlement be included for the purpose of determining whether three medical malpractice settlements have been made by or on behalf of and attributable to the physician. No such settlement which occurred more than ten years prior to the date of the profile shall be included in any physician profile nor shall any such settlement be included for the purpose of determining whether three medical malpractice settlements have been made by or on behalf of and attributable to the physician.

(C) All medical malpractice settlements, including the monetary amount of each such settlement, if four or more medical malpractice settlements have been made by or on behalf of and attributable to the physician to the complaining party, regardless of the amount of the payment made by or on behalf of and attributable to the physician in any such settlement. No such settlement occurring prior to April 11, 2001, shall be included in any physician profile nor shall any such settlement be included for the purpose of determining whether four or more medical malpractice settlements have been made by or on behalf of and attributable to the physician. No such settlement which occurred more than ten years prior to the date of the profile shall be included in any physician profile nor shall any such settlement be included for the purpose of determining whether four or more medical malpractice settlements have been made by or on behalf of and attributable to the physician.

(D) Any disclosure under this paragraph shall be accompanied by the following statement:

"Settlement of a claim may occur for a variety of reasons which do not necessarily reflect negatively on the professional competence or conduct of the physician. A payment in settlement of a medical malpractice action or claim should not be construed as creating a presumption that medical malpractice has occurred.";

(18) Pending malpractice claims shall not be disclosed;

(19) The board may, in its discretion, include additional statements describing the experience or pattern of awards, judgments, or settlements of the physician. Information concerning paid medical malpractice claims may be put in context by comparing an individual licensee's medical malpractice judgments, awards, or settlements to the experience of other physicians within the same specialty;

(20) Any complaint or grievance filed with the board and upon which the board took disciplinary action, including a description of the nature of the complaint and the resolution; and

(21) All violations of this chapter.

(d) The physician profile may include information relating to:

(1) Appointment to medical school faculties within the most recent ten years;

(2) Articles in professional publications and journals; and

(3) Professional or community service membership, activities, and awards.

(e) The physician profiles shall be updated by the board as required in this subsection:

(1) The profile items listed in paragraphs (11) through (17) of subsection (c) of this Code section inclusive shall be reported to the board by the physician involved within ten days of the judgment, award, settlement, revocation, resignation, or disciplinary action, and the board shall update the physician's profile with such changes within ten days of receipt of such information; and

(2) All other changes to the physician profile shall be reported by the physician to the board within 30 days of the change, and the board shall verify and update the physician profile with such new information within 15 days.

(f) The physician may request a copy of the profile and may submit corrections to the board. The board shall verify corrections and make changes to the profile within five business days of receipt of the corrected information by the board. The physician may request postcorrection publication by the board to whomever received the profile containing the error.

(g) Notwithstanding the provisions of subsection (c) of this Code section, no final medical malpractice court judgment, medical malpractice arbitration award, or medical malpractice settlement which was awarded prior to April 11, 2001, and which was sealed by order of a court prior to April 11, 2001, shall be required to be disclosed pursuant to subsection (c) of this Code section. No final medical malpractice court judgment, medical malpractice arbitration award, or medical malpractice settlement which is awarded on or after April 11, 2001, shall be confidential or sealed with regard to information which is needed to comply with the purposes of this chapter.



§ 43-34A-4. Requests for physician profiles; fees; confidentiality; dispersal of inaccurate profile prohibited

Any person or entity has the right to receive a physician profile from the board upon request. Requests for physician profiles shall be accepted by the board by telephone, in writing, or by e-mail. The person or entity requesting the profile shall provide the name of the physician for whom a profile is sought. The board may charge a nominal fee for copying as is permitted under subsection (c) of Code Section 50-18-71. The board shall not require the person or entity requesting a physician's profile to use a specific request form or provide a statement of reason for requesting the profile. The board shall not be required to prepare reports, summaries, or compilations of profiles not in existence at the time of the request. The board shall keep both the identity of the person or entity who requests a physician's profile and the request confidential. The board must respond to all requests within three business days by sending a copy of the physician profile to the requester. Fees may be charged in accordance with subsection (c) of Code Section 50-18-71. A physician may make available his or her current unaltered board approved profile to the patients in his or her practice. The physician may not knowingly disperse a profile that does not disclose recent disciplinary actions, criminal convictions, revocations or restriction of hospital privileges, settlements, medical malpractice judgments, or arbitration awards as set forth in paragraphs (11) through (17) of subsection (c) of Code Section 43-34A-3.



§ 43-34A-5. Patient's right to inquire as to medical malpractice coverage and to estimation of fees; collection of payment prior to rendering of services

A patient has the right to inquire as to whether the physician carries medical malpractice insurance and as to the estimated charges for a routine office visit, routine treatments, and lab tests prior to receiving such treatment. When asked for such information, the physician or other authorized personnel shall give such information freely and without reservation or evasion. Violation of this right should be reported immediately to the board. Physicians are not responsible for ascertaining the details of the patient's insurance coverage and explaining such information to the patient. A physician may require the payment of his or her fee or any applicable copayment in advance of delivering professional services unless otherwise prohibited by law.



§ 43-34A-6. Right to file grievance with state board; display of declaration of rights in waiting rooms; board review of complaints; inclusion in physician profile

(a) The patient or any person that the board deems to have a legitimate interest has the right to file a grievance with the board concerning a physician, staff, office, or treatment received.

(b) A declaration of the patient's rights shall be prominently displayed in conspicuous language in the physician's waiting room. This declaration may be contained in the same notice as the right to obtain physician profiles. The declaration of rights shall contain the following statement:

"The patient has the right to file a grievance with the Georgia Composite Medical Board concerning the physician, staff, office, and treatment received. The patient should either call the board with such a complaint or send a written complaint to the board. The patient should be able to provide the physician or practice name, the address, and the specific nature of the complaint."

Such notice shall include the current phone number and address of the board.

(c) The board must review every complaint received to determine if there is sufficient evidence to warrant an investigation according to a procedure established by board regulation. Only investigated complaints upon which the board has taken disciplinary action shall be included in a physician's profile. The board must take the appropriate action as set forth in the regulations promulgated by the board. The board must respond in writing to the complaint within 60 days. In the response, the board shall inform the person whether the complaint is being referred for investigation, and if the complaint has been investigated, the results of the investigation or whether further investigation is required, and any board action taken.



§ 43-34A-7. Violations of chapter; penalty

(a) Any physician or authorized personnel violating any provision of this chapter shall be assessed a monetary fine as determined by the board by regulation for each day or instance of violation.

(b) A record of the violation shall be maintained as part of the physician profile.



§ 43-34A-8. Deadline for physician profiles; promulgation of chapter regulations

(a) The board shall have profiles ready and be able to respond to request for profiles no later than July 1, 2002.

(b) All regulations required under this chapter shall be promulgated by the board by July 1, 2002.



§ 43-34A-9. Annual report

(a) On January 1 of each year, the board shall compile a report for the Governor and General Assembly containing a statistical and comparative data analysis using information obtained from the physician profiles in addition to other information collected by the board. The board shall not be required to distribute copies of the report to the Governor or members of the General Assembly but shall provide notification of the availability of the report in the manner which it deems to be the most effective and efficient.

(b) The report shall include, but shall not be limited to, the following information:

(1) The number of physicians for which it has created physician profiles;

(2) The specialty board certification of such physicians;

(3) The geographic regions of the primary practices;

(4) The number of physicians participating in the Medicaid program; and

(5) The number of physicians carrying any medical malpractice insurance and the specialty and current hospital privileges of the physicians not carrying such insurance and whether such physicians are actively seeing patients.






Chapter 35 - Podiatry Practice

§ 43-35-1. Short title

This chapter shall be known and may be cited as the "Georgia Podiatry Practice Act."



§ 43-35-2. Purpose

This chapter is enacted for the purpose of safeguarding the public health, safety, and welfare by providing for administrative control, supervision, and regulation of the practice of podiatric medicine in this state. The practice of podiatric medicine is declared to be affected with the public interest.



§ 43-35-3. Definitions

As used in this chapter, the term:

(1) "Board" means the State Board of Podiatry Examiners.

(2) "License" means a valid and current certificate of registration issued by the division director on behalf of the board which shall give the person to whom it is issued authority to engage in the practice prescribed thereon.

(3) "Licensee" means one who holds a license under this chapter.

(4) "Person" means a human person only.

(5) "Podiatric medicine," which includes chiropody, podiatry, and podiatric medicine and surgery, means that portion of the practice of medicine identified by the acts described in any one or more of the following:

(A) Charging a fee or other compensation, either directly or indirectly, for any history or physical examination of a patient in a person's office or in a hospital, clinic, or other similar facility prior to, incident to, and necessary for the diagnosis and treatment, by primary medical care, surgical or other means, of diseases, ailments, injuries, cosmetic conditions, or abnormal conditions of the human foot and leg. As used in this subparagraph, the term "cosmetic" means a surgical or medical procedure intended to enhance the physical appearance or function of the foot, ankle, or leg, including, but not limited to, skin problems such as blemishes, spider veins, and scar revisions;

(B) Holding oneself out to the public, either directly or indirectly, as being engaged in the practice of podiatric medicine;

(C) Displaying or using a title or abbreviation such as "Doctor of Podiatric Medicine," "D.P.M.," "Foot Doctor," "Foot Specialist," "Foot Surgeon," "Foot and Ankle Surgeon," or other letters, designations, or symbols or signs of any type which expressly or implicitly indicate to the general public that the user renders treatment to the foot, ankle, and leg under the provisions of this chapter;

(D) Performing surgery on the foot or leg of a patient, except that when such surgery is performed under general anesthesia it shall be permissible only when said surgery is performed at a facility permitted and regulated as a hospital or ambulatory surgical treatment center under Article 1 of Chapter 7 of Title 31 and when said general anesthesia is administered under the direction of a duly licensed physician;

(E) Performing amputations of the toe; or

(F) Performing amputations distal to and including the tarsometatarsal joint but only when performed in a facility permitted and regulated as a hospital or ambulatory surgical treatment center under Article 1 of Chapter 7 of Title 31 and when performed by a podiatrist who is certified by the board in meeting the requirements which shall be established by regulations of the board which have been jointly approved by the board and the Georgia Composite Medical Board.

(6) "Podiatric resident" means a person who is engaged in a postgraduate program of study or practice within this state approved by the board.

(7) "Podiatrist" means a physician and surgeon of the human foot and leg who is subject to this chapter.



§ 43-35-4. Continuation of board

The State Board of Podiatry Examiners which existed on January 1, 1994, is continued in existence on and after that date. The members serving on the board on January 1, 1994, and any person appointed to fill a vacancy in such office shall continue to serve out their respective terms of office and until their successors are appointed and qualified. Their successors shall be appointed as provided by this chapter.



§ 43-35-5. Members of board; appointment; oath; removal

The State Board of Podiatry Examiners continued pursuant to Code Section 43-35-4 shall consist of four members. Any vacancy in office of such board resulting from expiration of term after this chapter becomes effective on July 1, 1994, shall be filled by appointment by the Governor and approval by the Senate for a term of three years. Three members shall be podiatrists and may be appointed from a list of at least three persons submitted to the Governor by the Georgia Podiatric Medical Association. The fourth member shall be appointed from the public at large and shall have no connection to the practice of podiatric medicine. All appointees to the board shall, immediately following their appointment, take and subscribe to a written oath or affirmation required by law for public officers. The Governor, after notice and opportunity for hearing, may remove any member for neglect of duty, incompetence, revocation or suspension of license, or other dishonorable conduct. After such removal, or after a vacancy due to other reasons, the Governor shall appoint a successor to serve the unexpired term.



§ 43-35-6. Eligibility for appointment to board

To be eligible for appointment to the board, a person must be a citizen of the United States and a resident of this state and, except for the person appointed from the public at large, must:

(1) Hold a license issued under the provisions of this chapter; and

(2) Have actively practiced or taught podiatry for at least five years.



§ 43-35-7. Quorum of board; conduct of business by telephone

A majority of the board members shall constitute a quorum for all board business and, with the exception of hearings in contested cases, may conduct business in conference by telephone.



§ 43-35-8. Duties of division director

The division director shall perform such administrative duties as may be prescribed by the board.



§ 43-35-9. Duties of board

The board shall:

(1) Approve all examinations of applicants for licensure;

(2) Determine the qualifications of and authorize the issuance of licenses to qualified podiatrists and podiatric residents;

(3) Determine the qualifications and approve qualified colleges of podiatric medicine and courses in podiatry for the purpose of determining the qualifications of applicants for licensure;

(4) Prescribe and enforce minimum standards of professional conduct for the practice of podiatric medicine in this state;

(5) Initiate investigations into alleged or suspected violations of the provisions of this chapter or any other law of this state pertaining to podiatry and any rules and regulations adopted by the board;

(6) Conduct all hearings in contested cases according to state law;

(7) Suspend, revoke, or cancel the license of, or refuse to grant, renew, or restore a license to any person upon any ground specified in this chapter;

(8) Adopt a seal, the imprint of which, together with the authorized signature of the division director or other member authorized by the board, shall be effective to evidence its official acts;

(9) Maintain in the office of the division director a register of all persons holding a license; and

(10) Adopt such rules and regulations as shall be reasonably necessary for the enforcement and implementation of the provisions and purposes of this chapter and other laws of this state insofar as they relate to the practice of podiatric medicine.



§ 43-35-10. Rules and regulations

All rules and regulations adopted by the board as it existed prior to January 1, 1994, shall continue in effect until modified or repealed.



§ 43-35-11. License requirement; exceptions; training and practice of podiatric residents; limited temporary licenses; delegation

(a) No person shall practice podiatric medicine unless he or she holds a license and otherwise complies with the provisions of this chapter and the rules and regulations adopted by the board; provided, however, that this chapter shall not apply to any person licensed to practice medicine, as defined in Chapter 34 of this title; nor shall it apply to the recommending, fitting, or sale of corrective shoes or orthomechanical supports or similar appliances by retail dealers or manufacturers; provided, however, that such dealers or manufacturers shall not otherwise be entitled to practice podiatric medicine as defined in this chapter unless duly licensed to do so.

(b) (1) Nothing in this chapter or any other law of this state shall prohibit the training and practice, for a period of one year or for such additional periods as the board may determine, by persons appointed as podiatric residents in programs utilizing training protocols approved by the board.

(2) Residents in podiatric medicine and surgery may perform such duties, tasks, or functions as considered appropriate for their educational advancement under the supervision of the appropriate health care practitioner.

(3) While serving in an approved postgraduate training program, residents in podiatric medicine and surgery shall not be subject to the continuing education requirements as set forth in Code Section 43-35-15.

(c) (1) Licensed podiatrists of other states and foreign countries may be permitted to enter this state for consultation with any licensed podiatric physician of this state. Such podiatrist from another state or foreign country shall not be permitted to establish offices in this state for the practice of podiatric medicine, either temporary or permanent, unless he or she obtains a license as elsewhere set forth in this chapter.

(2) A limited temporary license may, upon the approval of the board, be issued to a podiatrist from another state or country for the purpose of advancing medical education and enhancing the individual's training provided such podiatrist is fully licensed and a member in good standing in that state or country, and provided such podiatrist is under the supervision of a licensed podiatric physician of this state.

(3) A podiatrist from another state or foreign country issued a limited temporary license shall not be subject to the continuing education requirements as set forth in Code Section 43-35-15.

(d) Nothing in this chapter or other laws of this state shall prohibit the delegation by a podiatric physician to a podiatric assistant or other qualified person of any acts, duties, or functions which are otherwise permitted by law or established by custom, nor shall the state prohibit the performance of such acts, duties, or functions by such person.



§ 43-35-12. Eligibility for license

A license to practice podiatric medicine shall be issued to any person who:

(1) Is a graduate of an accredited college of podiatric medicine approved by the board;

(2) Holds a doctoral degree or its equivalent;

(3) Satisfactorily passes a board approved examination, if an examination is required by the board;

(4) Successfully completes postdoctoral training of no less than 12 months as a resident in podiatric medicine and surgery in a program or institution approved by, and in good standing with, the board;

(5) Has attained the age of 21 years;

(6) Is not disqualified to receive a license under the provisions of Code Section 43-35-16; and

(7) Pays the required fee to the board.



§ 43-35-13. Issuance of license without examination

A license may, at the discretion of the board, be issued without examination to any person who:

(1) Holds a current license authorizing him or her to practice podiatric medicine in another state or country; provided, however, the state or country has statutory requirements substantially equal to or exceeding those of this chapter;

(2) Otherwise substantially meets all requirements for a license issued by the board;

(3) Is not disqualified to receive a license under the provisions of Code Section 43-35-16; and

(4) Pays the required fee to the board.



§ 43-35-14. Examination of applicants

The board may require applicants to be examined upon the subjects required for the practice of podiatric medicine. Any standardized examination which the board shall approve may be administered to all applicants in lieu of or in conjunction with any other examination which the board may require.



§ 43-35-15. Renewal of licenses; continuing education requirements

(a) Licenses shall expire biennially. All applications for renewal of a license shall be filed with the division director prior to the expiration date, accompanied by the renewal fee prescribed by the board.

(b) (1) In order to maintain and enhance the professional competence of podiatrists licensed under the provisions of this chapter and for the protection of the health and welfare of the people of this state:

(A) As a requirement for the biennial renewal of his or her license, a podiatric physician must submit proof to the board of the completion of not less than 50 hours of approved continuing education in the preceding two years;

(B) A podiatrist licensed by reciprocity under Code Section 43-35-13 or by examination during the first six months of the biennial licensing cycle, September through February, shall be required to obtain the full 50 hours of continuing education; if licensed during the following 12 months, March through February, the podiatrist shall be required to obtain 30 hours of continuing education; if licensed during the last six months, March through August, the podiatrist shall be exempt from continuing education requirements for that biennial licensing cycle.

(2) In lieu of individual state regulations, the board will recognize for continuing education purposes all providers and sponsors of programs approved by the Council on Podiatric Medical Education of the American Podiatric Medical Association.



§ 43-35-16. Suspension, revocation, cancellation, or denial of license; other discipline; judicial review; reinstatement; immunity; failure of licensee to appear; voluntary surrender of license

(a) The board shall, after notice and opportunity for hearing, have the power to suspend, revoke, or cancel the license of, or refuse to grant, renew, or restore a license to, any licensee or applicant for a license upon proof of any one of the following grounds:

(1) Employment of fraud or deception or cheating in applying for a license or in taking an examination for a license;

(2) Failing to demonstrate the qualifications or standards for a license as provided by this chapter;

(3) Knowingly making a misleading, deceptive, false, or fraudulent representation concerning the practice of podiatry or in any document connected therewith, or practicing fraud or deceit or cheating or intentionally making any false statement in taking an examination or in obtaining a license to practice podiatry or intentionally making any false statement in any document submitted to the board;

(4) Conviction of a felony in this state or any other state, territory, or country which, if committed in this state, would be deemed a felony without regard to its designation elsewhere. For this purpose, a conviction shall include a finding or verdict of guilt, a plea of guilty, or a plea of nolo contendere in a criminal proceeding, regardless of whether an adjudication of guilt or sentence is entered thereon;

(5) Commission of a crime involving moral turpitude within this state or within any other state, territory, or country which, if committed in this state, would be deemed a crime involving moral turpitude without regard to its designation elsewhere where:

(A) A plea of nolo contendere was entered to the charge;

(B) First offender treatment was granted pursuant to the charge, without adjudication of guilt; or

(C) An adjudication or sentence was otherwise withheld or not entered on the charge;

(6) Revocation, suspension, or annulment of a license to practice podiatric medicine by any lawful licensing authority in any state, territory, or country, or any other disciplinary action taken against a licensee by any lawful licensing authority, or having been denied a license by any other licensing authority;

(7) Advertising for or soliciting patients by any means other than as provided by the rules and regulations of the board;

(8) The displaying of an inability to practice podiatric medicine with reasonable skill and safety to patients or having become unable to practice podiatric medicine with reasonable skill and safety to patients by reason of illness, the use of alcohol or drugs, narcotics, chemicals, or any other substance or as a result of any mental or physical condition. In enforcing this paragraph, the board may, upon reasonable grounds, require a licensee or applicant to submit to a mental or physical examination by physicians designated by the board. The results of such examination shall be admissible in any hearing before the board, notwithstanding any claim of privilege under a contrary rule of law or statute. Every person who shall accept the privilege of practicing podiatric medicine in this state or who shall file an application for a license to practice podiatric medicine in this state shall be deemed to have given his or her consent to submit to such mental or physical examination and to have waived all objections to the admissibility of the results in any hearing before the board upon the grounds that the same constitutes a privileged communication. If the licensee or applicant fails to submit to such an examination when properly directed to do so by the board, unless such failure was due to circumstances beyond his or her control, the board may enter a final order upon proper notice, hearing, and proof of such refusal;

(9) Flagrant immorality;

(10) Practicing under a false name or the impersonation of another person except as may be permitted by the laws of this state and rules and regulations of the board concerning professional corporations or associations;

(11) In light of the condition of the patient at the time of prescription, knowingly prescribing controlled substances or any other medication without a legitimate medical purpose or knowingly overprescribing controlled substances or other medications or chemicals;

(12) Division of fees for professional services with any person, firm, association, or corporation for bringing or referring a patient;

(13) Engaging in any unprofessional, unethical, deceptive, or deleterious conduct or practice harmful to the public, which need not have resulted in actual injury to any person, and shall also include departure from, or the failure to conform to, the minimum prevailing standards for the practice of podiatric medicine in this state; or

(14) Violating any other standard of professional conduct as may be prescribed by the board.

(b) Upon a finding of the board that the public health, safety, or welfare imperatively requires emergency action and incorporating a finding to that effect in an order, summary suspension of a license may be ordered pending proceedings for revocation or other action, which proceedings shall be promptly instituted and determined.

(c) Upon a finding by the board that a license should be denied or sanctioned pursuant to subsection (a) of this Code section, the board may take any one or more of the following actions:

(1) Deny a license to an applicant or refuse to renew a license;

(2) Administer a public reprimand;

(3) Suspend any license for a definite period or for an indefinite period in connection with any condition which may be attached to the restoration of said license;

(4) Limit or restrict any license as the board deems necessary for the protection of the public;

(5) Revoke any license;

(6) Condition the penalty or withhold formal disposition upon applicant's or licensee's submission to such care, counseling, or treatment as the board may direct; or

(7) In addition to and in conjunction with the actions provided for in this subsection, may make a finding adverse to the licensee or applicant but withhold imposition of judgment and penalty or may impose the judgment and penalty but suspend the enforcement thereof and place a licensee on probation, which probation may be vacated upon noncompliance with such reasonable terms as the board may impose.

(d) Initial judicial review of a final decision of the board shall be had solely in the superior court of the county of domicile of the board.

(e) In its discretion, the board may reinstate a license which has been revoked or issue a license which has been denied or refused, following such procedures as the board may adopt by rule; and, as a condition thereof, the board may impose any disciplinary or corrective measure authorized by this chapter.

(f) The board shall have the authority to exclude all persons during its deliberations on disciplinary proceedings and to discuss any disciplinary matter in private with a licensee or applicant.

(g) A person, partnership, firm, corporation, association, authority, or other entity shall be immune from civil or criminal liability for reporting or investigating the acts or omissions of a licensee or applicant or for initiating or conducting proceedings against such licensee or applicant pursuant to the provisions of this chapter or any other provision of law relating to the licensee's or applicant's fitness to practice podiatric medicine, if such action is taken in good faith, without fraud or malice. Any person who testifies in good faith or who makes a recommendation to the board in the nature of peer review, in good faith, without fraud or malice, before the board in any proceeding concerning a violation of this chapter or any other law relating to the licensee's or applicant's fitness to practice podiatric medicine shall be immune from civil and criminal liability for so testifying, participating, or recommending.

(h) Neither a denial of a license on grounds other than those enumerated in subsection (a) of this Code section nor the issuance of a private reprimand nor the denial of a license by reciprocity nor the denial of a request for reinstatement of a revoked license shall be considered a contested case within the meaning of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." Notice and hearing within the meaning of Chapter 13 of Title 50 shall not be required, but the licensee or applicant shall be allowed to appear before the board if he or she so requests.

(i) If any licensee fails to appear at any hearing after reasonable notice, the board may proceed to hear evidence against such licensee and take action as if such licensee had been present. A notice of hearing, initial or recommended decision, or final decision of the board in a disciplinary proceeding shall be served upon the licensee or applicant by certified mail or statutory overnight delivery, return receipt requested, to the last known address of record with the board. If such material is returned marked "unclaimed" or "refused" or is otherwise undeliverable and if the licensee or applicant cannot, after diligent effort, be located, the division director shall be deemed to be the agent for such service for such licensee or applicant for the purposes of this Code section; and service upon the division director shall be deemed to be service upon the licensee or applicant.

(j) The voluntary surrender of license shall have the same effect as a revocation of said license, subject to reinstatement in the discretion of the board.



§ 43-35-17. Practice without license deemed public nuisance; injunctions

The practice of podiatric medicine is declared to be an activity affecting the public interest and involving the health, safety, and welfare of the public. Such practice when engaged in by a person who is not licensed under the provisions of this chapter is declared to be a public nuisance, harmful to the public health, safety, and welfare. The board, or the district attorney of the district where such nuisance exists, may bring a petition to restrain and enjoin such unlicensed practice in the appropriate court of the county where such unlicensed person resides. It shall not be necessary in order to obtain an injunction under this Code section to allege or prove that there is no adequate remedy at law.



§ 43-35-18. Criminal penalty

Any person who violates any provision of this chapter shall be guilty of a felony and upon conviction thereof shall be punished by a fine of not less than $500.00 nor more than $1,000.00 or by imprisonment from two to five years or both.






Chapter 36 - Polygraph Examiners

§§ 43-36-1 through 43-36-22.

Reserved. Repealed by Ga. L. 1994, p. 744, § 1, effective July 1, 1994.






Chapter 37 - Dealers in Precious Metals and Gems

§ 43-37-1. Definitions

As used in this chapter, the term:

(1) "Dealer in precious metals or gems" means:

(A) Any person engaged in the business of purchasing precious metals or gems or goods made from precious metals or gems from persons or sources other than manufacturers, manufacturers' representatives, or other dealers in precious metals or gems; or

(B) A person engaged in any other business if, in conjunction with such business, precious metals or gems or goods made from precious metals or gems are purchased from persons or sources other than manufacturers, manufacturers' representatives, or other dealers in precious metals or gems where such purchase is for resale in its original form or as changed by remounting, melting, re-forming, remolding, or recasting or for resale as scrap or in bulk.

(2) "Gems" means any precious or semiprecious stone which is cut and polished.

(3) "Numismatic coins" means coins whose value as collectors' items exceeds the value of the content of the precious metals in the coins.

(4) "Person" means an individual, partnership, corporation, joint venture, trust, association, or any other legal entity however organized.

(5) "Precious metals" means gold, silver, or platinum or any alloy containing gold, silver, or platinum.



§ 43-37-2. Registration procedure; felony conviction; fee; renewal

(a) (1) The law enforcement officer designated to administer the provisions of this chapter and register dealers in precious metals or gems in each county shall be the sheriff, unless the county has a county police department, in which case it will be the chief of the county police department.

(2) The law enforcement officer designated to administer the provisions of this chapter and register dealers in precious metals or gems in each municipality shall be the chief of police of the municipality.

(b) No person shall engage in business as a dealer in precious metals or gems until he has registered as a dealer in precious metals or gems for each separate place of business. The registration shall be in writing and shall be sworn to or affirmed by the dealer in precious metals or gems. If the dealer's place of business is located within a municipality, the dealer shall register with the chief of police of the municipality. If the dealer's place of business is not located within a municipality, the dealer shall register with the sheriff of the county unless the county has a county police department, in which event the dealer shall register with the county police department. As to any registration with the chief of police of a municipality or a county police department, a copy of each registration shall be transmitted by such chief of police to the sheriff of the county within seven days of the registration. The sheriff of the county shall maintain a record of all registrations, which record shall be available for public inspection.

(c) The registration shall contain the name, address, and age of the dealer together with the names, addresses, and ages of all other persons having an ownership interest or actually employed in the business other than publicly held corporations.

(d) No person shall be eligible to register as a dealer in precious metals or gems if any employee or stockholder, other than stockholders owning less than 10 percent of the outstanding shares of a publicly held corporation, has been convicted of a felony under the laws of this state or any other state or the United States. This subsection shall not apply to any person who has been convicted of a felony after ten years have expired from the date of completion of the felony sentence.

(e) All registrations shall contain the address of the premises upon which the business is conducted and the zoning and planning classification of the premises.

(f) Each dealer shall be required to notify the appropriate law enforcement officer of the county or the municipality in which the dealer is registered within seven calendar days of any change of address of the dealer or business or any change of ownership in the business. As to any notification of the chief of police of a municipality or a county police department, a copy of the change of address or ownership in the business shall be transmitted to the sheriff of the county within seven days of the notification.

(g) Each applicant for registration shall possess a current business license in the county or municipality or shall pay an initial registration fee of $25.00 to be retained by the county or municipality to cover the cost of registering such persons. The registration shall be renewed annually upon presentation of a current business license by the dealer or by payment of a renewal fee of $10.00.

(h) Nothing in this Code section shall be construed so as to authorize any person to transact business as a dealer in precious metals and gems without purchasing a current business license if so required by the county or municipality.



§ 43-37-3. Permanent records required; content

(a) Every dealer in precious metals or gems shall maintain a book, in permanent form, in which shall be entered at the time of each purchase of precious metals or gems or goods made from precious metals or gems the following:

(1) The date and time of the purchase;

(2) The name of the person making the purchase from the seller;

(3) The name, age, and address of the seller of the items purchased and the distinctive number from such seller's driver's license or other similar identification card containing a photo of the seller;

(4) A clear and accurate identification and description of the purchased goods, including the serial, model, or other number, and all identifying marks inscribed thereon;

(5) The price paid for the goods purchased;

(6) The number of the check issued for the purchase price, if payment is made by check; and

(7) The signature of the seller.

(b) The permanent record book required by this Code section shall be in legible English. Entries shall appear in chronological order. No blank lines may be left between entries. No obliterations, alterations, or erasures may be made. Corrections shall be made by drawing a line of ink through the entry without destroying its legibility. The book shall be maintained for each purchase of precious metals or gems or goods made from precious metals or gems for at least two years. The book shall be open to the inspection of any duly authorized law enforcement officer during the ordinary hours of business or at any reasonable time.

(c) Dealers exclusively engaged in buying or exchanging for merchandise scrap dental gold and silver from licensed dentists by registered or certified mail or statutory overnight delivery may record the post office record of the mailed parcel in lieu of the seller's age and driver's license number as required in paragraph (3) of subsection (a) of this Code section and in lieu of the seller's signature as required in paragraph (7) of subsection (a) of this Code section.



§ 43-37-4. Written reports of purchases required; time of report; form; preservation; accessibility

(a) Every dealer in precious metals or gems shall make a report in writing to the appropriate law enforcement officer of the county or municipality in which he is registered, on forms approved or prescribed by the appropriate law enforcement officer of the county or the municipality, of all precious metals or gems or goods made from precious metals or gems purchased on the day previous to the date of the report. The report shall contain the information specified in paragraphs (1) through (5) of subsection (a) of Code Section 43-37-3 and shall be typewritten or handwritten in legible English and mailed or delivered to the appropriate law enforcement officer of the county or the municipality within 24 hours after the day on which the transactions occurred.

(b) All reports shall be maintained in a locked container under the direct supervision of the appropriate law enforcement officer of the county or municipality and shall be available for inspection only for law enforcement purposes.

(c) The appropriate law enforcement officer of the county or municipality may, in his discretion, authorize any person who demonstrates theft of precious metals or gems by the presenting of an incident report or other similar document to inspect the reports in an effort to locate stolen property.



§ 43-37-5. Local requirements

No provision of this chapter shall be construed as prohibiting or preventing a county or municipality from licensing dealers in precious metals or gems or from establishing and imposing additional requirements or qualifications on dealers in precious metals or gems.



§ 43-37-6. Unlawful acts; penalty

(a) It shall be unlawful for any dealer in precious metals or gems or any agent or employee of a dealer in precious metals or gems who makes purchases of precious metals or gems or of goods made from precious metals or gems to:

(1) Make any false statement in the registration provided for in Code Section 43-37-2;

(2) Fail to maintain and make entries in the permanent record book as required by Code Section 43-37-3;

(3) Make any false entry in such permanent record book;

(4) Falsify, obliterate, destroy, or remove from the place of business such permanent record book;

(5) Refuse to allow any duly authorized law enforcement officer to inspect such permanent record book, or any precious metals or gems or goods made from precious metals or gems in his possession, during the ordinary hours of business or at any reasonable time;

(6) Sell, exchange, or remove from the legal possession of the buyer, or to alter the form of, any precious metals or gems or goods made from precious metals or gems purchased by remounting, melting, cutting up, or otherwise altering the original form until at least seven calendar days have elapsed from the time of purchase or acquisition;

(7) Fail to make the written report as required in Code Section 43-37-4; or

(8) Purchase any precious metals or gems from any person under 17 years of age.

(b) It shall be unlawful for any person to advertise or transact business as a dealer in precious metals or gems without first registering pursuant to Code Section 43-37-2.

(c) It shall be unlawful for any dealer in precious metals or gems to purchase precious metals in a melted or smelted state unless the purchase is from a registered dealer in precious metals or gems.

(d) If the appropriate law enforcement officer of the county or municipality has probable cause to believe that precious metals or gems have been stolen, he may give notice in writing to the dealer to retain the precious metals or gems for an additional 15 days; and it shall be unlawful for the dealer to dispose of the property unless the notice is revoked in writing within the 15 day period.

(e) Any person who violates this Code section shall be guilty of a misdemeanor.



§ 43-37-7. Exemptions

This chapter shall not apply to dealers exclusively engaged in the sale or exchange of numismatic coins or to transactions exclusively involving numismatic coins or other coinage.






Chapter 38 - Operators of Private Detective Businesses and Private Security Businesses

§ 43-38-1. Short title

This chapter shall be known and may be cited as the "Georgia Private Detective and Security Agencies Act."



§ 43-38-2. Declaration of purpose

This chapter is enacted for the purpose of safeguarding the citizens of this state by regulation of the private detective and private security businesses. The regulation of such businesses is declared to be in the public interest; and this chapter shall be liberally construed so as to accomplish the foregoing purpose.



§ 43-38-3. Definitions

As used in this chapter, the term:

(1) "Board" means the Georgia Board of Private Detective and Security Agencies, a professional licensing board.

(2) "Law enforcement agency" means an agency responsible for ensuring compliance with the laws and ordinances enacted by federal, state, and local governing authorities.

(3) "Private detective business" means the business of obtaining or furnishing, or accepting employment to obtain or to furnish, information with reference to:

(A) Crimes or wrongs done or threatened against the United States of America or any state or territory thereof;

(B) The background, identity, habits, conduct, business, employment, occupation, assets, honesty, integrity, credibility, knowledge, trustworthiness, efficiency, loyalty, activity, movement, whereabouts, affiliations, associations, transactions, acts, reputation, or character of any person;

(C) The location, disposition, or recovery of lost or stolen property;

(D) The cause or responsibility for fires, libels, losses, accidents, damage, or injury to persons or property;

(E) The securing of evidence in the course of the private detective business to be used before any court, board, officer, or investigating committee; or

(F) The protection of individuals from serious bodily harm or death.

(4) "Private security business" means engaging in the business of, or accepting employment to provide, any or all of the following:

(A) Private patrol service;

(B) Watchman service;

(C) Guard service;

(D) Armored car service; or

(E) The protection of persons from death or serious bodily harm.



§ 43-38-4. Creation of board; members; secretary; records; general powers and duties

(a) There is created the Georgia Board of Private Detective and Security Agencies. The board shall consist of seven members, each of whom shall be appointed by the Governor. Each member shall serve for a term of four years. Four members shall be engaged in the contract private detective or contract private security business and shall have at least four years of experience in such business immediately preceding their appointment; provided, however, that on and after October 1, 1987, at least two members shall be engaged in the contract private security business. Two members shall be engaged in state, county, or municipal law enforcement and shall have at least four years of experience in governmental law enforcement immediately preceding their appointment. One member shall be appointed from the public at large. At the first meeting of the board held each year, the members shall elect a chairman to serve for one year. The Governor may remove any member of the board for neglect of duty, incompetence, or other unethical or dishonorable conduct. After such removal or after the creation of a vacancy due to death, resignation, or ineligibility, the Governor shall appoint a successor to serve the unexpired term. Appointees to the board shall, immediately after their appointment, take and subscribe to a written oath or affirmation required by law for all public officers.

(b) The members of the board shall be reimbursed as provided for in subsection (f) of Code Section 43-1-2.

(c) The division director shall be the secretary of the board and shall perform such administrative duties as may be prescribed by the board. All official records of the board or affidavits by the division director as to the content of such records shall be prima-facie evidence of all matters required to be kept therein.

(d) In addition to any authority otherwise granted by this chapter and subject to the laws relating to the division director, the board shall have the following powers and duties:

(1) To determine the qualifications of applicants for licenses or registration under this chapter;

(2) To investigate alleged violations of this chapter or any rules and regulations adopted by the board, including the power to conduct inspections of a licensee's employee lists and training records;

(3) To promulgate all rules and regulations necessary to carry out this chapter;

(4) To establish and enforce standards governing the conduct of persons licensed and registered under this chapter;

(5) To maintain in its name an action for injunctive or other appropriate legal or equitable relief to remedy violations of this chapter. In pursuing equitable remedies, it shall not be necessary that the board allege or prove that it has no adequate remedy at law. It is declared that violations of this chapter are a menace and a nuisance and are dangerous to the public health, safety, and welfare;

(6) To recommend to the division director the employment or appointment of such personnel, including, but not limited to, inspectors, as may be necessary to assist the board in exercising and performing any and all the powers, duties, and obligations set forth in this chapter;

(7) To require a licensee to maintain and keep such records as are subject to inspection under this chapter;

(8) To issue, renew, deny, suspend, or revoke licenses, certificates, registrations, or permits in a manner consistent with this chapter;

(9) To hold hearings on all matters properly brought before it and, in connection therewith, to administer oaths, receive evidence, make the necessary determinations, and enter orders consistent with the findings; and

(10) To develop and apply such techniques which may include examinations as may be deemed necessary to assure that applicants licensed, registered, or issued weapons permits have the requisite skills and qualifications.



§ 43-38-5. Licensure and registration of persons practicing for one year on July 1, 1981

Reserved. Repealed by Ga. L. 1987, p. 1400, § 2, effective July 1, 1987.



§ 43-38-6. Licenses; qualifications; criminal records; fingerprints; bond, insurance, or net worth affidavit; display of license; suspension; temporary permits; license recognition agreements

(a) Any individual, firm, association, company, partnership, limited liability company, or corporation desiring to engage in the private detective or private security business in this state shall make a verified application to the division director for a license therefor. If the applicant is a firm, association, company, partnership, limited liability company, or corporation, the person filing the application on behalf of such firm, association, company, partnership, limited liability company, or corporation shall be a corporate officer of such corporation or an officer of such firm, association, partnership, or limited liability company; and such individual shall meet the qualifications set out in this Code section.

(b) Upon being satisfied of the good character, competency, and integrity of an applicant for licensure under this chapter or, if the applicant is a firm, association, company, partnership, limited liability company, or corporation, upon being satisfied of the good character, competency, and integrity of the corporate officer of such corporation or officer of such firm, association, partnership, or limited liability company, the board may grant a license to conduct a private detective or private security business to such individual, firm, association, company, partnership, limited liability company, or corporation if:

(1) The applicant is at least 18 years of age;

(2) The applicant is a citizen of the United States or a registered resident alien;

(3) The applicant is of good moral character;

(4) The applicant has not been convicted of a felony or any crime involving the illegal use, carrying, or possession of a dangerous weapon or any crime involving moral turpitude; provided, however, that, if the applicant has been convicted of such crime, or has entered a plea of nolo contendere, or has entered a plea pursuant to Article 3 of Chapter 8 of Title 42 or otherwise been granted first offender treatment, the board may inquire into the nature of the crime, the date of conviction or plea, and other underlying facts and circumstances surrounding such criminal proceedings and, in its discretion, may grant a license to such applicant;

(5) The applicant has not committed an act constituting dishonesty or fraud;

(6) The applicant has satisfied the board that his or her private detective or private security business has a competent training officer and adequate training program with a curriculum approved by the board or that adequate training will be obtained from such other source as the board may approve;

(7) The applicant for a private detective company license has had at least two years' experience as an agent registered with a licensed detective agency, or has had at least two years' experience in law enforcement, or has a four-year degree in criminal justice or a related field from an accredited university or college; and the applicant for a security company license has had at least two years' experience as a supervisor or administrator in in-house security operations or with a licensed security agency, or has had at least two years' experience in law enforcement, or has a four-year degree in criminal justice or a related field from an accredited university or college;

(8) The applicants for private detective company licenses and security company licenses may be required to pass successfully a written examination as the board may prescribe; and

(9) The applicant meets such other qualifications as the board may prescribe by rule.

(c) The application for a license shall be made under oath on a form to be furnished by the division director. The application shall state the applicant's full name, age, date and place of birth; residences and employment within the past five years, with the names and addresses of employers; present occupation; date and place of conviction or arrest for any crime, including the plea of nolo contendere or a plea entered pursuant to Article 3 of Chapter 8 of Title 42 or other first offender treatment; and such additional information as the board may require to investigate the qualifications, character, competency, and integrity of the applicant. Each applicant shall submit with the application two complete sets of fingerprints on forms specified and furnished by the board and one photograph, two inches wide by three inches high, full face, taken within six months prior to the application; provided, however, that the board may waive the submission of fingerprints and photograph for any employee who has been employed by a person licensed under this chapter within the previous 12 months. The application shall contain such additional documentation as the board may prescribe by rule. The board shall have the discretion to deny a license to an applicant who fails to provide the information and supporting documentation required by this subsection.

(d) (1) In addition to the requirements enumerated in this Code section, each applicant for a license under this chapter shall provide satisfactory evidence to the board that the prospective licensee has posted or has made provision for the posting of a bond. The required bond shall be executed in favor of the state, in the amount of $25,000.00, with a surety company authorized to do business in this state and conditioned to pay damages not to exceed the amount of such bond to any person aggrieved by any act of the principal named in such bond, which act is in violation of this chapter and would be grounds for denial, suspension, or revocation of a license under Code Section 43-38-11. Immediately upon the granting of a license, such bond shall be filed with the division director by the licensee and shall be approved by the division director as to form and as to the solvency of the surety. The prospective licensee may file the required bond with the division director prior to the granting of a license for the division director's approval as provided in this Code section. In lieu of the required bond, a prospective licensee may submit to the board evidence of a policy of liability insurance in an amount of not less than $1 million insuring such prospective licensee against personal liability for damages arising out of acts of the insured or his employees. No licensee shall cancel or cause to be canceled a bond or liability insurance policy issued pursuant to this Code section unless the board is so informed in writing by certified mail or statutory overnight delivery at least 30 days prior to the proposed cancellation. In lieu of the required bond or liability insurance policy, the prospective licensee may submit a net worth affidavit, prepared using standard accounting procedures, which affidavit indicates that the prospective licensee has a net worth of more than $50,000.00. The board, in its discretion, may accept a financial affidavit in lieu of the bond or liability insurance policy required by this subsection. The board, in its discretion, may require licensees under this Code section to submit periodic financial updates to ensure continued financial responsibility. If the surety or licensee fails to submit, within ten days of the effective date of cancellation, a new bond or liability insurance policy or a net worth statement as outlined in this subsection, the board shall have the authority to revoke any license issued under this chapter.

(2) Licensees who have previously posted bonds or submitted net worth affidavits to comply with the provisions of this subsection may hereafter prove continued financial responsibility through the use of liability insurance policies in accordance with paragraph (1) of this subsection.

(e) Immediately upon receipt of a license certificate issued by the board pursuant to this chapter, the licensee shall post and at all times display such license in a conspicuous place at his place of business. A copy of the duplicate of the license certificate shall be conspicuously posted at each branch office.

(f) Notwithstanding any other provisions of this Code section, an applicant for a license shall agree that if such applicant makes a false statement in the application or if such applicant has been found to have been convicted of a felony and has not had all his or her civil rights restored pursuant to law, then the board shall be authorized to suspend any license granted to such applicant without a prior hearing as required in Code Section 43-38-11. Upon request, any such person shall be entitled to a hearing on such matter subsequent to the suspension.

(g) The board may grant a license provided in this Code section to a person who is licensed in another state or territory of the United States which has licensing requirements substantially similar to the licensing requirements provided in this Code section.

(h) The board may issue a temporary permit for not longer than 30 days to any person who is licensed in another state or territory of the United States which has licensing requirements substantially similar to the licensing requirements provided in this Code section if such person, in the course of an investigation which arose in the state in which he or she is licensed, finds it necessary to conduct an investigation in this state. Such temporary permit shall be limited to the scope of such investigation. No more than one temporary permit shall be issued in any 12 month period.

(i) The board may, in its discretion and in accordance with regulations adopted by the board, enter into limited license recognition agreements with any other state or the District of Columbia having licensure requirements substantially equal to the requirements provided by this chapter pursuant to which a person so licensed in such state or district may conduct an investigation in this state directly related to an investigation which was initiated outside of this state; provided, however, that such privilege shall be limited to 30 days for each agency for each such investigation.



§ 43-38-7. Licensing of armed employees; qualifications; continuing education; fingerprints; license card; suspension

(a) Any employer may employ as many agents, guards, watchmen, or patrolmen as he or she deems necessary for the conduct of his or her business, provided that such employees meet the requirements and qualifications for licensure under this chapter.

(b) (1) Except as provided in paragraph (2) of this subsection, within 180 days of completing board mandated prelicensure training, potential licensees shall make application to be licensed with the board.

(2) Any guard, watchman, or patrolman who will be unarmed and who will be employed in the private security business shall not be required to be licensed by the board but shall be governed by Code Section 43-38-7.1.

(c) (1) Except as otherwise provided in paragraph (2) of subsection (b) of this Code section, upon being satisfied of the applicant's character, competency, and eligibility for licensure, the board may license such applicant if he or she:

(A) Is at least 18 years of age;

(B) Is a citizen of the United States or a registered resident alien;

(C) Is of good moral character;

(D) Has not been convicted of a felony or any crime involving the illegal use, carrying, or possession of a dangerous weapon or any crime involving moral turpitude; provided, however, that, if the applicant has been convicted of such crime, or has entered a plea of nolo contendere to such crime, or has entered a plea pursuant to Article 3 of Chapter 8 of Title 42 or otherwise been granted first offender treatment, the board may inquire into the nature of the crime, the date of conviction or plea, and other underlying facts and circumstances surrounding such criminal proceedings and, in its discretion, may allow the applicant to be licensed;

(E) Has not committed an act constituting dishonesty or fraud; and

(F) Meets such other qualifications as the board may prescribe by rule.

(2) The board shall be authorized to require continuing education as a condition of renewal for all persons required to be licensed or registered with the board under this chapter. The board shall be authorized to promulgate rules and regulations addressing the requirement for continuing education and circumstances for which a waiver of this requirement may be granted.

(d) The license application shall be made under oath and on a form to be furnished by the division director. The application shall state the applicant's full name, age, and date and place of birth; residences and employment within the past five years; experience in the position applied for or held; the date and place of conviction or arrest for any crime, including the entry of a plea of nolo contendere or the entry of a plea entered pursuant to Article 3 of Chapter 8 of Title 42 or other first offender treatment; and such other information as the board may require. The license application shall be accompanied by two sets of fingerprints of the applicant and one photograph of the applicant, two inches wide by three inches high, full face, and taken within six months prior to the application. The board shall have discretion to deny a license to any individual when the information and supporting documentation required by this subsection are not provided.

(e) Upon granting a license pursuant to this Code section, the board shall so notify the licensee. An employer shall notify the board within 30 days of the hiring or termination of employment of any employee licensed under this Code section.

(f) Upon receipt of a license card issued by the board pursuant to this chapter, the licensee shall maintain said card on his person at all times while on his post or at his place of employment and at all times when the licensee wears a uniform in the course of his employment in the private detective or private security business.

(g) Notwithstanding any other provisions of this Code section, any person who is to be licensed under this Code section shall agree that if such person makes a false statement in the application or if such person is found to have been convicted of a felony and has not had all his or her civil rights restored pursuant to law, then the board shall be authorized to suspend any license granted to such person without a prior hearing as required in Code Section 43-38-11. Upon request, any such person shall be entitled to a hearing on such matter subsequent to the suspension.



§ 43-38-7.1. Registration records of unarmed security employees; fingerprint identification of prospective registrants

(a) Any individual, firm, association, company, partnership, limited liability company, or corporation engaged in the private security business and licensed pursuant to Code Section 43-38-6 shall be required to maintain registration records of all guards, watchmen, or patrolmen who are unarmed pursuant to rules and regulations of the board. A licensee shall not be required to register such unarmed employees with the board. Unarmed employees shall be required to complete a certain number of hours of training as prescribed by the board, and a record of such training shall be maintained with the registration records of such employees.

(b) The licensee shall forward fingerprints received from each prospective registrant to the Georgia Crime Information Center of the Georgia Bureau of Investigation for the purpose of criminal identification through the fingerprint system of identification established by the Georgia Bureau of Investigation and the fingerprint system of investigation established by the Federal Bureau of Investigation.

(c) It shall be the duty of the licensee to keep a record of all information received from the Georgia Bureau of Investigation and the Federal Bureau of Investigation with respect to criminal identification and to cooperate with the Georgia Bureau of Investigation, similar departments in other states, and the United States Department of Justice in any criminal identification system.

(d) At such times as the board may require, fingerprint cards of registrants may be periodically reprocessed by a licensee to identify criminal convictions subsequent to registration.



§ 43-38-8. Temporary employees

Notwithstanding any other provisions of this chapter, any person or corporation may use temporary employees for special events, provided that such temporary employment does not exceed 30 days in a calendar year and such employees do not carry firearms in connection with such employment.



§ 43-38-9. Disposition of applicants' fingerprints

(a) The board shall forward the necessary fingerprints received from each prospective licensee and registrant required to be licensed or registered by the board under this chapter to the Georgia Crime Information Center or the Georgia Bureau of Investigation for the purpose of criminal identification through the fingerprint system of identification established by such bureau and the fingerprint system of investigation established by the Federal Bureau of Investigation.

(b) It shall be the duty of the division director to keep a record of all information received from the Georgia Bureau of Investigation and the Federal Bureau of Investigation with respect to criminal identification and to cooperate with the Georgia Bureau of Investigation, similar departments in other states, and the United States Department of Justice in any criminal identification system.

(c) At such times as the board may require, fingerprint cards of licensees and registrants may be periodically reprocessed to identify criminal convictions subsequent to licensure or registration.



§ 43-38-10. Permits to carry firearms; proficiency requirement; exemption from specified laws; denial, refusal to renew, and suspension of permits; effect of license suspension and restoration

(a) The board may grant a permit to carry a pistol, revolver, or other firearm to any person who is a license holder as defined in Code Section 16-11-125.1, who is licensed or registered in accordance with this chapter, and who meets the qualifications and training requirements set forth in this Code section and such other qualifications and training requirements as the board by rule may establish. The board shall have the authority to establish limits on type and caliber of such weapons by rule. Application for such permit and for renewal thereof shall be made on forms provided by the division director. No weapons permit issued under this Code section shall be transferable to another individual.

(b) No permit under this Code section shall be issued or renewed until the applicant has presented proof to the board that he is proficient in the use of firearms. The board shall have the authority to require periodic recertification of proficiency in the use of firearms and to refuse to renew a permit upon failure to comply with such requirement. The applicant shall present proof to the board that:

(1) He has demonstrated on the firearms range proficiency in the use of firearms by meeting such minimum qualifications on pistol and shotgun (if so armed) courses as the board may prescribe by rule; and

(2) He has received such other training and instruction in the use of firearms as the board may require by rule.

(c) All licensees and registrants under this chapter shall be required to obtain from the board a weapons permit under this Code section if a firearm is carried, or is to be carried, by such licensee or registrant while at or en route directly to and from his post or place of employment.

(d) Any licensee or registrant under this chapter meeting the qualifications and training requirements set out in this Code section may be issued an exposed weapons permit in accordance with this Code section and shall be authorized to carry such firearm in an open and fully exposed manner. Such carrying of a firearm shall be limited to the time the licensee or registrant is on duty or en route directly to and from his post or place of employment. No stopover en route to and from such post or place of employment is permitted under the terms of this Code section.

(e) Licensees or registrants under this chapter may apply to the board for a concealed weapons permit. Qualifications and training requirements for such permits and restrictions on such permits shall be established by appropriate rules of the board. The board shall, in its discretion, consider and approve each application for a concealed weapons permit on an individual basis.

(f) An individual issued a permit in accordance with this Code section shall be exempt from the following laws of this state:

(1) Code Section 16-11-126, relating to carrying a weapon;

(2) Code Section 16-11-127, relating to carrying a weapon or long gun in an unauthorized location; and

(3) Code Section 16-11-129, relating to licenses to carry weapons generally.

(g) The board shall have the power to deny a weapons permit to any applicant who fails to provide the information and supporting documentation required by this Code section or to refuse to renew a permit upon failure to comply with such weapons proficiency recertification requirements as the board may prescribe.

(h) The board shall have the authority to order the summary suspension of any weapons permit issued under this Code section, pending proceedings for revocation or other sanction, upon finding that the public health, safety, or welfare imperatively requires such emergency action, which finding shall be incorporated in its order.

(i) The board shall have the same power and authority to deny and sanction weapons permits under this Code section as that enumerated in Code Section 43-38-11, based on the same grounds as those enumerated in that Code section.

(j) A weapons permit issued under this Code section to any person whose license is suspended pursuant to subsection (f) of Code Section 43-38-6 or whose registration is suspended pursuant to subsection (g) of Code Section 43-38-7 shall be suspended at the same time as the suspension of the license or registration without a prior hearing as required in Code Section 43-38-11. A weapons permit shall be restored to a person upon the restoration of the person's license or registration.



§ 43-38-10.1. Training instructors and training programs

(a) The board shall provide by rule and regulation for the registration of all training instructors or training programs so as to regulate all training requirements for licensure, registration, or weapons permits required by this chapter.

(b) The board shall have the authority to promulgate rules and regulations governing minimum training standards for licensure, registration, or weapons permits. Such training shall be conducted by a board registered training instructor or through a board approved training program.

(c) Any board registered training instructor or board approved training program shall be required to submit to appropriate inspection of facilities and review of curriculum.

(d) The board may suspend, revoke, or deny any application for registration for any training instructor or suspend, revoke, or deny approval of any training program as provided in Code Section 43-38-11.



§ 43-38-11. Denial, revocation, or sanction of licenses and registrations; action by board; judicial review

(a) The board shall have the authority to refuse to grant a license or registration to an applicant therefor or to revoke the license or registration of a person licensed or registered by the board or to discipline a person licensed or registered by the board upon a finding by a majority of the entire board that the licensee, registrant, or applicant has:

(1) Failed to demonstrate the qualifications or standards for a license or registration contained in this chapter or the rules or regulations under which licensure is sought or held. It shall be incumbent upon the applicant to demonstrate to the satisfaction of the board that he meets all the requirements for the issuance of a license or registration and, if the board is not satisfied as to the applicant's qualifications, it may deny a license or registration without a prior hearing; provided, however, that the applicant shall be allowed to appear before the board if he so desires;

(2) Made any false statement or given any false information in connection with an application for license or registration, including an application for renewal or reinstatement thereof;

(3) Knowingly violated this chapter or violated any rule or regulation promulgated by the board pursuant to the authority contained in this chapter;

(4) Been convicted, in the courts of this state or of the United States, or in the courts of any other state, territory, or country, of a felony, or any crime involving the illegal use, carrying, or possession of a dangerous weapon, or any crime involving moral turpitude. As used in this subsection, the term "felony" shall include any offense which if committed in this state would be deemed a felony, without regard to its designation elsewhere. For purposes of this subsection, a "conviction" shall be deemed to include a finding or verdict of guilty or plea of guilty, regardless of whether an appeal of the conviction has been sought;

(5) Been arrested, charged, and sentenced for the commission of a felony, any crime involving the illegal use, carrying, or possession of a dangerous weapon, or any crime involving moral turpitude, where:

(A) A plea of nolo contendere was entered to the charge;

(B) First offender treatment was granted without adjudication of guilt pursuant to the charge; or

(C) An adjudication or sentence was otherwise withheld or not entered on the charge.

The plea of nolo contendere or the order entered pursuant to Article 3 of Chapter 8 of Title 42 or other first offender treatment shall be conclusive evidence of arrest and sentencing for such crime;

(6) Become unable to engage in the private detective or private security business with reasonable skill and safety to the public by reason of illness; use of alcohol, drugs, narcotics, chemicals, or any other type of material; or any other mental or physical condition. The board may, however, after investigation of the circumstances surrounding each application, approve for licensure and registration those individuals who produce certified medical evidence of having been successfully treated and cured of alcoholism, drug addiction, or mental illness;

(7) Committed any act in the practice of the private detective or private security business constituting dishonesty or fraud;

(8) Been convicted of impersonating, or permitting or aiding and abetting any other person to impersonate, a law enforcement officer or employee of the United States or of this state or of any political subdivision thereof in the practice of the private detective or private security business;

(9) Engaged in, or permitted any employee to engage in, the private detective or private security business without a valid license or registration issued under this chapter;

(10) Willfully failed or refused to render a service or to tender a report to a client in connection with the private detective or private security business as agreed between the parties and for which compensation was paid or tendered in accordance with the agreement of the parties;

(11) Committed a felony, any crime involving the illegal use, carrying, or possession of a dangerous weapon, or any crime involving moral turpitude;

(12) Knowingly violated, or advised, encouraged, or assisted in the violation of, any court order or injunction in the course of the private detective or private security business or knowingly advised, encouraged, or assisted in the violation of any lawful order issued by the board;

(13) Failed to renew a canceled bond or liability insurance policy in accordance with subsection (d) of Code Section 43-38-6 or failed to supply the financial affidavit required in lieu thereof;

(14) Undertaken to give legal advice or counsel; misrepresented that he is representing an attorney or is appearing or will appear in any legal proceeding; issued, delivered, or uttered any simulation of process of any nature which might lead a person to believe that such simulation, whether written, printed, or typed, may be a summons, warrant, writ, or other court process or pleading in any court proceeding;

(15) Failed to demonstrate the qualifications or standards for licensure or registration contained in this chapter or in the rules and regulations of the board. It shall be incumbent upon the applicant to demonstrate to the satisfaction of the board that he meets all the requirements for licensure or registration; and, if the board is not satisfied as to the applicant's qualifications, it shall have the power to deny such licensure or registration; or

(16) Purchased, acquired, sold, or released the telephone records, as such term is defined in Code Section 46-5-210, of any third party who is a Georgia resident.

(b) (1) If the board finds that any applicant for licensure or any prospective registrant is unqualified to be granted such license or to be registered, the board may:

(A) Deny the application for licensure or registration; or

(B) Limit or restrict any license or registration for a definite period of time.

(2) If, after notice and hearing, the board finds that the license or registration of any holder thereof should be revoked or otherwise sanctioned, the board may take any one or more of the following actions:

(A) Administer a public reprimand;

(B) Suspend any license or registration for a definite period of time;

(C) Limit or restrict any license or registration for a definite period of time;

(D) Revoke or suspend a license or registration;

(E) Fine any licensee or registrant in an amount not to exceed $500.00 for each violation of a law or rule or regulation; or

(F) Place a licensee or registrant on probation for a definite period of time and impose such conditions of probation as will adequately protect the public during that period.

In its discretion, the board may restore or reinstate a license or registration which has been sanctioned and, in conjunction therewith, may impose any disciplinary or corrective action provided for in this chapter.

(c) Initial judicial review of a final decision of the board shall be had solely in the superior court of the county of domicile of the board.



§ 43-38-11.1. Suspension of license, registration, or weapons permit

(a) After proper notification, the board may suspend the license, registration, or weapons permit of any licensee, registrant, or weapons permit holder without a prior hearing as required in Code Section 43-38-11, provided that said licensee, registrant, or weapons permit holder is determined by the board to present a clear and present danger to the public safety on the grounds outlined in Code Section 43-38-11, is found to have had a prior felony conviction, or is currently under a first offender sentence for a felony crime that was not reported on the application for licensure or registration.

(b) After proper notification the board may suspend without a prior hearing as required in Code Section 43-38-11 the license of any licensee pursuant to subsection (f) of Code Section 43-38-6 or the registration of any registrant pursuant to subsection (g) of Code Section 43-38-7 or the weapons permit of any weapons permit holder pursuant to subsection (j) of Code Section 43-38-10.



§ 43-38-12. Applicability of the "Georgia Administrative Procedure Act."

All hearings required to be conducted by the board shall be conducted in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act"; and all rules and regulations of the board shall be adopted and promulgated in accordance with Chapter 13 of Title 50.



§ 43-38-13. Arrest powers of licensees and registrants

Licensees or registrants under this chapter shall have the same power of arrest as that granted to a private person by Code Section 17-4-60.



§ 43-38-14. Exceptions to operation of chapter; local regulation

(a) This chapter shall not apply to:

(1) An officer or employee of the United States of America or of this state or a political subdivision thereof while the employee or officer is engaged in the performance of official duties;

(2) A person engaged in the business of furnishing information in connection with credit or marketing and a person or firm engaged as a consumer reporting agency, as defined by the federal Fair Credit Reporting Act;

(3) An attorney at law or a bona fide legal assistant in performing his or her duties;

(4) Admitted insurers, agents, and insurance brokers licensed by the state while performing duties in connection with insurance transacted by them;

(5) A firm engaged in the business of independent insurance claims adjusting whose employees hold a valid Georgia adjuster's license; or

(6) The employees of a firm identified in paragraph (5) of this subsection.

(b) Any person with a valid peace officer certification issued pursuant to Chapter 8 of Title 35, the "Georgia Peace Officer Standards and Training Act," who is employed by or works as an independent contractor for a licensed:

(1) Private security business shall be exempt from any training provisions required by this chapter for such business and shall be deemed to have satisfied all board rules and regulations relative to training; and

(2) Private detective business or private security business shall be exempt from further licensure under this chapter and shall be permitted to carry a firearm without obtaining any weapons permit from the board; provided, however, that such licensed private detective business or private security business shall be required to register such employee or independent contractor with the board.

(c) This chapter shall not prevent the local authorities of any municipality or county, by ordinance and within the exercise of the police power of such municipality or county, from imposing local regulations upon any street patrol, special officer, or person furnishing street patrol service, including regulations requiring registration with an agency to be designated by such municipality or county.

(d) This chapter shall not apply to a person or corporation which employs persons who do private security work in connection with the affairs of such employer only and who have an employer-employee relationship with such employer. Neither such persons or corporations nor their employees shall be required to register or be licensed under this chapter, although such persons or corporations or their employees may elect to be licensed under this chapter.



§ 43-38-14.1. Restrictions on local business licenses

(a) No municipality, county, or other political subdivision of this state shall grant a business license to any person required to be licensed under this chapter until such person has made bona fide application to the board to be licensed under this chapter and the board has taken action under the application other than refusal, cancellation, revocation, or failure to renew the applicant's license.

(b) As used in this Code section, the term "person" shall mean any individual, firm, association, partnership, limited liability company, or corporation.



§ 43-38-15. Applicability of chapter

No individual, firm, association, company, partnership, limited liability company, or corporation shall engage in any activity covered by this chapter unless such individual, firm, association, company, partnership, limited liability company, or corporation is in compliance with this chapter.



§ 43-38-16. Penalty

Any person who engages in the private detective business or private security business or offers, pretends, or holds himself out as eligible to engage in the private detective business or private security business and who is not legally licensed or registered under this chapter shall be guilty of a misdemeanor. Each day or fraction of a day that he practices in violation of this chapter shall constitute a separate offense.



§ 43-38-17. Termination

Repealed by Ga. L. 1992, p. 3137, § 30, effective July 1, 1992.






Chapter 39 - Psychologists

§ 43-39-1. Definitions

As used in this chapter, the term:

(1) "Board" means the State Board of Examiners of Psychologists.

(2) "Mental abilities" means abilities that are psychological in nature and are related to the practice of psychology.

(3) "Neuropsychological functioning" means the psychological manifestations of brain functioning. Neuropsychological functioning includes but is not limited to sensory motor functioning, attention, concentration, memory, language, abstraction, problem solving, visual-spatial ability, executive functioning, and personality.

(4) "Neuropsychology" means the subspecialty of psychology concerned with the relationship between the brain and behavior, including the diagnosis of brain pathology through the use of psychological tests and assessment techniques.

(5) "Personality characteristics" means personality characteristics that are psychological in nature and related to the practice of psychology.

(6) "Psychological testing" means the use of assessment instruments to both:

(A) Measure mental abilities, personality characteristics, or neuropsychological functioning; and

(B) Diagnose, evaluate, classify, or render opinions regarding mental and nervous disorders and illnesses, including, but not limited to, organic brain disorders, brain damage, and other neuropsychological conditions.

(7) "To practice psychology" or "practice of psychology" means to render or offer to render to individuals, groups, organizations, or the public for a fee or any remuneration, monetary or otherwise, any service involving the application of recognized principles, methods, and procedures of the science and profession of psychology, including, but not limited to, diagnosing and treating mental and nervous disorders and illnesses; rendering opinions concerning diagnoses of mental disorders, including, but not limited to, organic brain disorders and brain damage; engaging in neuropsychology; engaging in psychotherapy; interviewing, administering, and interpreting tests of mental abilities, aptitudes, interests, and personality characteristics, including, but not limited to, psychological testing, for such purposes as psychological classification or evaluation or for educational or vocational placement, or for such purposes as psychological counseling, guidance, or readjustment. When engaged in the practice of psychology, licensed psychologists may describe or label any testing, assessment, or evaluation they conduct within the scope of practice described in this Code section as "psychological" in nature; provided, however, that any such description or labeling shall not be construed to alter the meaning of psychological testing as defined in paragraph (6) of this Code section and in paragraph (9) of Code Section 43-39-7. Nothing in this paragraph shall be construed as permitting the administration or prescription of drugs or in any way infringing upon or restricting the practice of medicine as defined in the laws of this state.



§ 43-39-2. Creation of board of examiners; immunity

There is created a State Board of Examiners of Psychologists, to consist of six members who shall be appointed by the Governor under conditions set forth in this chapter. No member of the board shall be liable to civil action for any act performed in good faith in the performance of that member's duties as prescribed by law.



§ 43-39-3. Appointment to board; qualifications; terms; vacancies; removal

(a) The Governor shall appoint members to serve on the board so that the board shall at all times be composed of five members who are persons licensed as psychologists under this chapter and one consumer member who is not licensed as a psychologist under this chapter and who has no connection whatsoever with the practice or profession of psychology.

(b) All six members of the board shall serve for terms of five years and until their successors are appointed and qualified. Vacancies on the board shall be filled by the Governor for the unexpired term in the same manner as the original appointment, and members shall serve until their successors are appointed and qualified. Any board member may be removed after notice and hearing for incompetence, neglect of duty, malfeasance in office, or commission of a crime involving moral turpitude.



§ 43-39-4. Oath of office; certificate of appointment

Immediately and before entering upon the duties of their office, the members of the board shall take the constitutional oath of office and shall file the same in the office of the Governor who, upon receiving said oath of office, shall issue to each member a certificate of appointment.



§ 43-39-5. Officers; meetings; seal; procedures; expenses

(a) The board shall elect annually a president and a vice-president. The board shall operate under the terms of Chapter 1 of this title, providing for a division director for the professional licensing boards division; and the division director shall serve the board as provided by law.

(b) The board shall hold at least one regular meeting each year. Called meetings may be held at the discretion of the president or at the written request of any two members of the board.

(c) The board shall adopt a seal, which must be affixed to all licenses issued by the board.

(d) The board shall from time to time adopt such rules and regulations as it may deem necessary for the performance of its duties and shall provide for examinations and pass upon the qualifications of the applicants for the practice of psychology.

(e) Each member of the board shall be reimbursed as provided for in subsection (f) of Code Section 43-1-2.



§ 43-39-6. Authority of board to establish code of conduct and of ethics, administer oaths, summon witnesses, and take testimony; issuance of licenses; enforcement of chapter

The board shall have authority to establish a code of conduct and of ethics, to administer oaths, to summon witnesses, and to take testimony in all matters relating to its duties. The board shall issue licenses to practice psychology to all persons who shall present satisfactory evidence of attainments and qualifications under this chapter and the rules and regulations of the board. Such licenses shall be attested by the division director under the board's adopted seal, and it shall give absolute authority to the person to whom it is issued to practice psychology in this state. It shall be the duty of the division director, under the direction of the board, to aid the prosecuting attorneys in the enforcement of this chapter and the prosecution of all persons charged with the violation of its provisions.



§ 43-39-7. Practicing without a license; use of title; exceptions

A person who is not licensed under this chapter shall not practice psychology, shall not use the title "psychologist," and shall not imply that he or she is a psychologist. If any person shall practice psychology or hold himself or herself out as being engaged in the practice of psychology and shall not then possess in full force a valid license to practice psychology under the laws of this state, such person shall be in violation of this chapter. The following are exceptions:

(1) Nothing in this chapter shall require licensure for a person who is certified as a school psychologist by the Professional Standards Commission while that person is working as an employee in an educational institution recognized by the State Board of Examiners of Psychologists as meeting satisfactory accreditation standards, provided that no fees are charged directly to clients or through a third party;

(2) Nothing in this chapter shall be construed to prevent the teaching of psychology or the conduct of psychological research, provided that such teaching or research does not involve the delivery or supervision of direct psychological services to individuals or groups of individuals by an unlicensed person. Any person holding a doctoral degree in psychology while working as an employee in a research laboratory, college, or university recognized by the board as meeting satisfactory accreditation standards may use the title "psychologist" in conjunction with activities permitted by this paragraph, provided that no fees are charged directly to clients or through a third party;

(3) Nothing in this chapter shall require licensure for a person who was engaged in the practice of psychology as an employee of an agency or department of the state government, any of its political subdivisions, or community service boards as defined in Code Section 37-2-2 either prior to July 1, 1996, at a state intermediate care or skilled care facility for persons with mental retardation or prior to July 1, 1997, at any other facilities or offices of the entities previously mentioned, but only when that person is engaged in that practice as an employee of such entities;

(4) Nothing in this chapter shall be construed to limit the activities and services of a person in the employ of or serving for an established and recognized religious organization, provided that the title "psychologist" is not used by a person not licensed and that the person does not imply that he or she is a psychologist;

(5) Persons who hold a doctoral degree in psychology may practice under the supervision of a licensed psychologist in order to obtain the experience required for licensure;

(6) Nothing in this chapter shall be construed to prohibit any person from engaging in the lawful practice of medicine, nursing, professional counseling, social work, and marriage and family therapy, as provided for under other state law, provided that such person shall not use the title "psychologist" nor imply that he or she is a psychologist;

(7) Nothing in this chapter shall be construed to prevent students, trainees, or assistants from engaging in activities defined as the practice of psychology, provided such persons are under the direct supervision and responsibility of a licensed psychologist and the student, trainee, or assistant does not represent himself or herself to be a psychologist. The board shall establish rules and regulations for the supervision of persons exempted under this paragraph;

(8) An individual licensed to practice psychology in another jurisdiction may practice psychology in Georgia without applying for a license, so long as the requirements for a license in the other jurisdiction are equal to or exceed the requirements for licensure in Georgia, and the psychologist limits that person's practice in Georgia to no more than 30 days per year, as defined in the rules and regulations of the board; and

(9) Nothing in this chapter shall be construed as prohibiting any person licensed under Chapter 10A of this title from providing services he or she is authorized to perform under Chapter 10A of this title, including, but not limited to, administering and interpreting educational and vocational tests; functional assessments; interest inventories; tests that evaluate marital and family functioning; mental health symptom screening and assessment instruments that evaluate emotional, mental, behavioral, and interpersonal problems or conditions including substance use, health, and disability; or any other assessments or tests which the person is qualified to employ by virtue of his or her education, training, or experience within the scope of practice of professional counselors. The Georgia Composite Board of Professional Counselors, Social Workers, and Marriage and Family Therapists shall have sole authority to regulate assessment and testing performed by persons licensed under Chapter 10A of this title.



§ 43-39-8. Application for license; qualifications

(a) Any person wishing to practice psychology in this state shall make application to the board through the division director upon such form and in such manner as shall be adopted and prescribed by the board and obtain from the board a license so to do. Unless such a person has obtained such a license it shall be unlawful for that person to practice; and if that person shall practice psychology without first having obtained such a license, that person shall be deemed to have violated this chapter.

(b) A candidate for such license shall furnish the board with satisfactory evidence that the candidate:

(1) Is of good moral character;

(2) Has completed the requirements of a doctoral degree from a professional training program in applied psychology, including but not limited to clinical psychology, counseling psychology, industrial or organizational psychology, or school psychology from an accredited educational institution recognized by the board as maintaining satisfactory standards. Any person who has received a doctoral degree in psychology from an accredited educational institution recognized by the board as maintaining satisfactory standards and who has also completed an organized retraining program in applied psychology acceptable to the board shall also meet the degree requirements of this paragraph;

(3) Has had at least two years of experience in psychology of a type considered by the board to be qualifying in nature;

(4) Is competent in psychology, as shown by passing such examinations, written or oral, or both, as the board deems necessary; and

(5) Has not within the preceding six months failed an examination given by the board.



§ 43-39-9. Examination of applicants

Applicants shall take a board approved examination to test the applicant's qualifications. The examination shall be written or oral or both.



§ 43-39-10. Reciprocity

The board may grant a license to any person who at the time of application is licensed by a similar board of another state whose standards, in the opinion of the board, are not lower than those required by this chapter. The board may require the applicant to pass such written and oral examinations as the board may deem necessary.



§ 43-39-11. Recordation of licenses; clerk's fees; report by clerk to joint-secretary

Reserved. Repealed by Ga. L. 1986, p. 473, § 1, effective March 31, 1986.



§ 43-39-12. Biennial renewal of licenses

Licenses issued by the board shall be renewable biennially.



§ 43-39-13. Denial, revocation, suspension, and reinstatement of licenses; other disciplinary actions; hearings; appeals

(a) The board shall have the authority to refuse to grant or renew a license to an applicant therefor or to suspend or revoke a license issued by the board or to discipline a person licensed by the board based upon any of the following: the employment of fraud or deception in applying for a license or in passing the examination provided for in this chapter; conviction of a felony; the practice of psychology under a false or assumed name or the impersonation of another practitioner of a like or different name; habitual intemperance in the use of alcoholic beverages, narcotics, or stimulants to such an extent as to incapacitate one in the performance of one's duties; negligence or wrongful actions in the performance of one's duties; or for any violation of subsection (a) of Code Section 43-1-19. Any license revoked by the board shall be subject to reinstatement at the discretion of the board:

(1) In enforcing this subsection, the board may, if it has reasonable basis to believe that the psychologist is practicing while incapacitated in the performance of his or her duties by reason of substance abuse or mental or physical illness, require a licensee or applicant to submit to a mental, physical, or mental and physical examination by an appropriate licensed practitioner designated by the board. The results of such examination shall be admissible in any hearing before the board, notwithstanding any claim of privilege under a contrary rule of law or statute. If a licensee fails to submit to each examination when properly directed to do so by the board, the board may summarily suspend such license, if the public health, safety, and welfare imperatively requires such action, and thereafter enter a final order upon proper notice, hearing, and proof of such refusal; and

(2) For the purpose of this subsection, the board, if it has a reasonable basis to believe that the psychologist is incapacitated in the performance of his or her duties by reason of substance abuse or mental or physical illness, may require the psychologist to produce or give the board permission to obtain any and all records relating to the alleged incapacitating mental or physical condition of a licensee or applicant, including that individual's personal psychiatric and psychological records; and such records shall be admissible in any hearing before the board. If a licensee fails to provide such records when properly directed to do so by the board, the board may summarily suspend such license, if the public health, safety, and welfare imperatively requires such action, and thereafter enter a final order upon proper notice, hearing, and proof of such refusal.

(b) The board may not suspend or revoke or refuse to renew any license for cause or refuse to issue a license for lack of good moral character unless the person accused has been afforded an opportunity for a hearing by the board before either the board or its hearing officer. The hearing shall be held in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," and the board or its hearing officer shall have all the powers and authority granted to tribunals and their hearing officers under Chapter 13 of Title 50.

(c) The action of the board in granting or refusing to grant or renew a license under this chapter, or in revoking or suspending or refusing to revoke or suspend such a license, may be appealed in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," to the superior court in the county where the division director maintains his offices, provided that, if the findings of the board are supported by any evidence, then such findings shall be accepted by the court.



§ 43-39-14. Temporary and provisional licenses

(a) The board may issue a temporary license to an applicant for a permanent license. Such license shall have the same force and effect as a permanent license. The temporary license will expire 12 months from the date of its issuance and shall not be renewable. Upon a finding by the board that the applicant has failed either the written or oral examination, the board shall revoke such temporary license.

(b) The board may issue a provisional license to an applicant for a permanent license. The provisional license may be granted to an individual who has passed all written examinations and completed all other requirements for permanent license except for the postdoctoral supervised work experience requirement and the oral examination. Provisional licensure will expire in 24 months unless the board grants an exception, or in the event of the granting of a permanent license, whichever occurs first. The provisional license shall not be renewable. An individual who is licensed under this subsection is restricted to the stipulations of the supervised work experience requirement. Provisional licensure will be granted only to an individual who is in the process of completing the postdoctoral supervised work experience requirement and is subject to revocation if the board determines that the requirements of the supervised work experience are not being satisfactorily met. The revocation of a provisional license shall not be considered a contested case within the meaning of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," but a holder of a provisional license shall have a right to appear before the board.



§ 43-39-15. Continuing education

The board is authorized to establish requirements of continuing education as a condition for the renewal of licensure of psychologists; however, rules and regulations concerning accreditation of continuing education programs and other educational experience and the assignment of credit for participation therein must be promulgated by the board at least one year prior to implementation of continuing education requirements for renewal of licensure. The board shall be authorized to waive continuing education requirements in cases of hardship, disability, illness, or under such other circumstances as the board deems appropriate.



§ 43-39-16. Privileged communications

The confidential relations and communications between a licensed psychologist and client are placed upon the same basis as those provided by law between attorney and client; and nothing in this chapter shall be construed to require any such privileged communication to be disclosed.



§ 43-39-17. Use of title "psychologist."

Except as provided in Code Section 43-39-7, a person shall not practice psychology and shall not use the title "psychologist" unless he or she is licensed as provided in this chapter. A person who is not licensed as provided in this chapter shall not designate his or her occupation as a psychologist and shall not designate himself or herself by any other term or title which implies that he or she is practicing psychology.



§ 43-39-18. Injunctions against violators

The board is authorized to bring an action to enjoin any person, firm, or corporation who, without being licensed to practice psychology by the board, engages in the practice of psychology as regulated by this chapter. The proceeding shall be filed in the county in which such person resides or in the county where the firm or corporation maintains a principal office. If it shall be made to appear that such person, firm, or corporation is practicing psychology without a license, the injunction shall be issued and such person, firm, or corporation shall be permanently enjoined from practicing psychology throughout the state. It shall not be necessary, in order to obtain the equitable relief described in this Code section, for the board to allege and prove there is no adequate remedy at law. It is declared that such unlicensed activities are a menace and a nuisance and are dangerous to public health, safety, and welfare.



§ 43-39-19. Penalty

Any person who violates this chapter shall be guilty of a misdemeanor and, upon conviction thereof, shall be fined no less than $100.00 nor more than $1,000.00 and may be imprisoned for a term not to exceed 12 months for such violation.



§ 43-39-20. Immunity from civil and criminal liability for certain good faith actions

Any psychologist licensed under this chapter who testifies in good faith without fraud or malice in any proceeding relating to a licensee's or applicant's fitness to practice psychology, or who in good faith and without fraud or malice makes a report or recommendation to the board in the nature of peer review, shall be immune from civil and criminal liability for such actions. No psychologist licensed under this chapter who serves as a supervising or monitoring psychologist pursuant to a public or private order of the board shall be liable for any damages in an action brought by the supervised or monitored psychologist, provided that the supervising or monitoring psychologist was acting in good faith without fraud or malice.






Chapter 39A - Real Estate Appraisers

§ 43-39A-1. Short title

This chapter shall be known and may be cited as the "Real Estate Appraiser and Real Estate Appraisal Management Company Classification and Regulation Act."



§ 43-39A-2. Definitions

As used in this chapter, the term:

(1) "Analysis" means a study of real estate or real property other than one estimating value.

(2) "Appraisal" or "real estate appraisal" means an analysis, opinion, or conclusion prepared by an appraiser relating to the nature, quality, value, or utility of specified interests in, or aspects of, identified real estate. An appraisal may be classified by subject matter into either a valuation or an analysis.

(3) (A) "Appraisal management company" means a person who for compensation:

(i) Functions as a third-party intermediary between an appraiser and a user of real estate appraisal services;

(ii) Administers a network of appraisers performing real estate appraisal services as independent contractors;

(iii) Enters into an agreement to provide real estate appraisal services with a user of such services and one or more appraisers performing such services as independent contractors; or

(iv) Otherwise serves as a third-party broker of appraisal services.

(B) "Appraisal management company" does not include:

(i) Any person licensed to practice law in this state who orders an appraisal in connection with a bona fide client relationship when that person directly contracts with an appraiser;

(ii) Any person who contracts with an appraiser acting as an independent contractor for the completion of a real estate appraisal assignment and who, upon the completion of such an assignment, cosigns the appraisal report with the appraiser who is acting as an independent contractor;

(iii) Any federal, state, or local government or any of its departments, agencies, or authorities that order appraisals;

(iv) Any person who orders an appraisal on behalf of any federal, state, or local government or its departments, agencies, or authorities as an employee thereof; or

(v) A relocation company.

(4) "Appraisal management services" means services performed by an appraisal management company and may include, but are not limited to, such activities as recruiting appraisers, contracting with appraisers to perform real estate appraisal activity, negotiating fees for appraisals, receiving appraisal orders and appraisal reports, and submitting appraisal reports received from appraisers to clients.

(5) "Appraisal report" means any communication, written or oral, of an appraisal. For purposes of this chapter, the testimony of an appraiser dealing with the appraiser's analyses, conclusions, or opinions concerning identified real property is deemed to be an oral appraisal report.

(6) "Appraisal review" means the act or process of developing and communicating an opinion about the quality of another appraiser's work that was performed as part of an appraisal assignment, except that an examination of an appraisal for grammatical, typographical, or other similar errors shall not be an appraisal review.

(7) "Appraisal Subcommittee" means the designees of the heads of the federal financial institutions regulatory agencies established by the Federal Financial Institutions Examination Council Act of 1978 (12 U.S.C. Section 3301, et seq.), as amended.

(8) "Appraiser" means any person who, for a valuable consideration or with the intent or expectation of receiving the same from another, engages in real estate appraisal activity on any type of real estate or real property.

(9) "Appraiser classification" means any category of appraiser which the board creates by designating criteria for qualification for such category and by designating the scope of practice permitted for such category, including the registration of real estate appraisal management companies.

(10) "Appraiser panel" means a group of independent appraisers selected to perform an appraisal valuation or analysis for an appraisal management company.

(11) "Board" means the Georgia Real Estate Appraisers Board established pursuant to the provisions of this chapter.

(12) "Certified appraisal" or "certified appraisal report" means an appraisal or appraisal report given, signed, and certified as such by a certified real estate appraiser. A certified appraisal or appraisal report represents to the public that it meets the appraisal standards defined in this chapter.

(13) "Client" means any person who enters into an agreement with an appraiser or an appraisal management company for the performance of real estate appraisal activity.

(14) "Commission" means the Georgia Real Estate Commission created in Code Section 43-40-2.

(15) "Commissioner" means the real estate commissioner.

(16) "Controlling person" means:

(A) An owner, officer, or director of a corporation, partnership, or other business entity seeking to offer appraisal management services in this state;

(B) An individual employed, appointed, or authorized by an appraisal management company who has the authority to enter into a contractual relationship with other persons for the performance of appraisal management services and has the authority to enter into agreements with appraisers for the performance of appraisals; or

(C) An individual who possesses, directly or indirectly, the power to direct or cause the direction of the management or policies of an appraisal management company.

(17) "Evaluation assignment" means an engagement for which an appraiser is employed or retained to give an analysis, opinion, or conclusion that relates to the nature, quality, or utility of identified real estate or identified real property.

(18) "Federally related transaction" means any real estate related financial transaction which (A) a federal financial institutions regulatory agency or the Resolution Trust Corporation engages in, contracts for, or regulates; and (B) requires the services of an appraiser.

(19) "Independent appraisal assignment" means an engagement for which an appraiser is employed or retained to act, or would be perceived by third parties or the public as acting, as a disinterested third party in rendering an unbiased analysis, opinion, or conclusion relating to the nature, quality, value, or utility of identified real estate or identified real property.

(20) "Owner" means any person who owns 5 percent or more of an appraisal management company.

(21) "Person" means an individual, partnership, limited liability company, limited partnership, corporation, association, or any other legal or commercial entity.

(22) "Real estate" means condominiums and leaseholds as well as any other interest or estate in land, whether corporeal, incorporeal, freehold, or nonfreehold and whether the real estate is situated in this state or elsewhere. Such term also includes any structure or structures equipped with the necessary service connections and made so as to be readily moveable as a unit or units when such a structure is affixed to land.

(23) "Real estate appraisal activity" means the act or process of valuation of real estate or real property and preparing an appraisal report.

(24) "Real estate related financial transaction" means any transaction involving:

(A) The sale, lease, purchase, or exchange of or investment in real estate or real property or the financing thereof;

(B) The refinancing of real estate or real property; and

(C) The use of real estate or real property as security for a loan or investment, including mortgage backed securities.

(25) "Real property" means one or more defined interests, benefits, and rights inherent in the ownership of real estate.

(25.1) "Relocation company" means a business entity that acts as an agent or contractor of an employer for the purposes of relocating the employees of such employer and determining an anticipated sales price of the residences of the employees being relocated.

(26) "Specialized services" means services, other than independent appraisal assignments which are performed by an appraiser. Specialized services may include marketing, financing, and feasibility studies; valuations; analyses; and opinions and conclusions given in connection with activities such as real estate brokerage, mortgage banking, real estate counseling, and real estate tax counseling.

(27) "State" means any state, district, territory, possession, or province of the United States or Canada and any sovereign nation or any political subdivision of such sovereign nation.

(28) "Valuation" means an estimate of the value of real estate or real property.

(29) "Valuation assignment" means an engagement for which an appraiser is employed or retained to give an analysis, opinion, or conclusion that estimates the value of an identified parcel of real estate or identified real property at a particular point in time.



§ 43-39A-3. Georgia Real Estate Appraisers Board; membership; qualifications; recusal for conflict of interest; terms; removal; meetings; compensation

(a) There is created the Georgia Real Estate Appraisers Board, which shall consist of five members. All members must be residents of Georgia. One member shall be a public member. The public member of the board shall not be connected in any way with the practice of real estate appraisal, real estate brokerage, or mortgage lending. Four members shall be real estate appraisers who have been actively engaged in the real estate appraisal business for at least three years. In appointing real estate appraisers to the board, while not automatically excluding other appraisers, the Governor shall give preference to real estate appraisers who do not hold an active, occupational license which authorizes their work in real estate brokerage or mortgage lending activities, who do not have a financial interest in any real estate brokerage firm or mortgage lending firm, and who are not employees of real estate brokerage firms or mortgage lending firms.

(b) The Governor shall appoint the members of the board, subject to confirmation by the Senate, with consideration given to appropriate geographic representation and to areas of appraisal expertise. Any such appointments made when the Senate is not in session shall be effective until acted upon by the Senate.

(c) A member of the board shall recuse himself or herself from voting on matters in which the member has a conflict of interest. Whenever an investigation authorized by this chapter results in the board's initiating a contested case under Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," against a member, such member shall be recused from voting on such matter and may not discuss the matter with other board members or be present when the board discusses or votes on such matter.

(d) The term of each member of the board shall be five years, except that one of the successors to the two members first appointed to serve until July 1, 1992, shall be appointed to serve until July 1, 1994, and one of the successors to the two members first appointed to serve until July 1, 1993, shall be appointed to serve until July 1, 1995. In the event of a vacancy, the Governor shall appoint a person to fill such vacancy and the person so appointed shall serve for the remainder of the unexpired term.

(e) Upon expiration of their terms, members of the board shall continue to hold office until the appointment and qualification of their successors. The Governor, after giving notice and opportunity for a hearing, may remove from office any member of the board for any of the following:

(1) Inability to perform or neglecting to perform the duties required of members;

(2) Incompetence;

(3) Dishonest conduct; or

(4) Having a disciplinary sanction other than a citation or a letter of findings authorized by this chapter imposed by any professional licensing agency on such member's right to practice a trade or profession.

(f) The members of the board shall annually elect a chairperson from among the members to preside at board meetings.

(g) The board shall meet at least once each calendar quarter, or as often as is necessary, and remain in session as long as the chairperson shall deem it necessary to give full consideration to the business before the board. A quorum of the board shall be three members. Members of the board or others may be designated by the chairperson of the board, in a spirit of cooperation, to confer with similar boards of other states, attend interstate meetings, and generally do such acts and things as may seem advisable to the board in the advancement of the profession and the standards of real estate appraisal activity.

(h) Each member of the board shall receive as compensation for each day actually spent on his or her official duties at scheduled meetings and for time actually required in traveling to and from its meetings, not to exceed one day's traveling time, the sum of $25.00 and his or her actual and necessary expenses incurred in the performance of official duties.

(i) The commission shall supply staff support for the board. The commissioner shall serve as executive officer of the board. The commissioner shall be charged with the duties and powers as delegated by the board.



§ 43-39A-4. Fees

The board is authorized to establish the amount of any fee which it is authorized by this chapter to charge and collect. Each fee so established shall be reasonable and shall be determined in such a manner that the total amount of fees charged and collected by the board shall approximate the total of the direct and indirect costs to the state of the operations of the board.



§ 43-39A-4.1. Rules and regulations

Notwithstanding any provision of law to the contrary, with respect to any form or application required to be completed by an applicant or an appraiser, or with respect to any document required to be issued by the board, the board is authorized to promulgate rules and regulations setting forth:

(1) Any procedure that will reduce the use of paper forms, applications, or documents;

(2) Any procedure that will reduce the necessity for the board to maintain paper documents;

(3) The procedure for submitting or issuing any such form, application, or document by facsimile or electronic means; and

(4) The procedure for satisfying any signature requirement on any such form by electronic signature, voice signature, or other means so long as appropriate security measures are implemented that assure security and verification of any required signature.

As used in this Code section, the term "electronic signature" shall have the same meaning as provided in Code Section 10-12-2.



§ 43-39A-5. Status of appraiser classification issued by board to employee of commission

Any appraiser classification issued to an employee of the commission by the board shall be on inactive status during the time of the employee's employment with the commission. Any such employee shall not be required to pay a fee to keep an appraiser classification on an inactive status. Such appraiser classification shall be taken off inactive status and returned to the employee when that person's employment ends.



§ 43-39A-6. Seal; records

(a) The board shall adopt a seal, which may be either an engraved or ink stamp seal, with the words "Real Estate Appraisers Board, State of Georgia" and such other device as the board may desire included thereon, by which it shall authenticate the acts of the board. Copies of all records and papers in the office of the board, certified by the signature of the real estate commissioner or the commissioner's designee and the seal of the board, shall be received in evidence in all cases equally and with like effect as the originals.

(b) The board shall maintain records so that it may certify the history of appraisers or any person issued an appraisal management company registration under this chapter for a period of up to five years preceding the date of certification. The board may certify the classification history of an appraiser or appraisal management company based on electronic data that it maintains. When that electronic data is derived from a paper record, upon converting the information on the paper record to electronic form and after verification of the electronic record, the board may:

(1) Properly destroy the paper record; or

(2) Retain the paper record for a period of time determined by the board.



§ 43-39A-7. Applications for appraiser classification; registration; confidentiality

(a) Any person desiring to act as a real estate appraiser must file an application for an appraiser classification with the board. All original and subsequent applications filed with the board shall be in such form and detail as the board shall prescribe, setting forth the following:

(1) The name and address of the applicant and the name under which the applicant intends to conduct business;

(2) The place or places, including the city with the street and street number, if any, where the business is to be conducted; and

(3) Such other information as the board shall require.

(b) (1) No person shall directly or indirectly engage or attempt to engage in business as an appraisal management company, directly or indirectly engage or attempt to perform appraisal management services, or advertise or hold itself out as engaging in or conducting business as an appraisal management company without first obtaining a registration issued by the board.

(2) The registration required by paragraph (1) of this subsection shall, at a minimum, include the following:

(A) Name of the entity seeking registration;

(B) Business address of the entity seeking registration which must be located and maintained within this state;

(C) Telephone contact information of the entity seeking registration;

(D) If the entity is not a corporation that is domiciled in this state, the name and contact information for the company's agent for service of process in this state;

(E) The name, address, and contact information for any individual or any corporation, partnership, or other business entity that owns 5 percent or more of the appraisal management company;

(F) The name, address, and contact information for a designated controlling person to be the primary communication source for the board;

(G) A certification that the entity has a system and process in place to verify that a person being added to the appraiser panel of the appraisal management company for appraisal services to be performed in Georgia holds a license or certification in good standing in Georgia pursuant to this chapter;

(H) A certification that the entity has a system in place to review the work of all appraisers who are performing real estate appraisal services for the appraisal management company on a periodic basis to validate that the real estate appraisal services are being conducted in accordance with the standards for real estate appraisals established by the board;

(I) A certification that the entity maintains a detailed record of each service request that it receives for appraisal services within the State of Georgia and the name, address, and telephone number of the appraiser who performs the requested real estate appraisal services for the appraisal management company;

(J) An irrevocable consent to service of process; and

(K) Any such other information as the board shall require.

(3) The board shall issue a unique registration number to each appraisal management company.

(4) The board shall publish annually a list of the appraisal management companies that have registered pursuant to this chapter and have been issued a registration number.

(5) An appraisal management company shall be required to disclose the registration number on each engagement letter utilized in assigning an appraisal request for real estate appraisal assignments within the State of Georgia.

(b.1) Any employee or independent contractor of an appraisal management company who performs appraisal review services must be an individual who holds a valid appraiser license or certification issued pursuant to this chapter.

(c) Notwithstanding any provision of Article 4 of Chapter 18 of Title 50 to the contrary, all applications, including supporting documents and other personal information submitted by applicants, classified appraisers, and appraisal management companies as part of an application filed with the board, shall be confidential. The board shall deem as public records the following information and shall make such information reasonably available for inspection by the general public: an appraiser's name, classification number and status, business name, business address, business telephone number, type of classification held, and term of classification; the fact that an appraiser has or has not received a disciplinary sanction; and such other information pertaining to the classification of an appraiser or approval of a school, course, or instructor as the board may determine by rule.



§ 43-39A-8. Establishment of appraiser classifications complying with federal law; continuing education courses; approval of instructors

(a) The board is authorized to establish through its rules and regulations such appraiser classifications as are necessary to comply with federal law in order to assure that Georgia has appropriate classifications of appraisers authorized to appraise in federally related transactions. The board shall also create a classification of appraiser to appraise in nonfederally related transactions and for which applicants need only to meet education standards established by the board through its rules and regulations.

(a.1) In order to qualify to become an applicant for an appraiser classification or approval, an individual shall:

(1) Have attained the age of 18 years;

(2) Be a resident of the State of Georgia, unless that person has fully complied with the provisions of Code Section 43-39A-9;

(3) Have attained the level of education that the board may establish through its rules and regulations;

(4) Have complied fully with the requirements of subsection (b) of Code Section 43-39A-14 regarding any criminal convictions;

(5) Furnish evidence of completion of the instructional hours in any course of study the board may require through its rules and regulations; and

(6) Stand and pass an examination administered by or approved by the board covering generally the matters confronting real property appraisers after completing the requirements of paragraph (5) of this subsection.

Failure to meet any of these requirements shall be grounds for denial of classification or approval without a hearing.

(b) As a prerequisite to renewal of an appraiser classification, an appraiser shall present evidence satisfactory to the board of having successfully completed or instructed, during the immediately preceding renewal period, a board approved continuing education course or courses of not less than ten hours of in-class instruction for each year of the renewal period. No appraiser whose appraiser classification has been placed on inactive status shall be allowed to reactivate such appraiser classification unless the provisions of this subsection are met in addition to any other requirements of this chapter.

(c) The board, through its rules and regulations, shall establish standards for offering of all education courses required by this Code section and for the approval of schools and instructors to offer the education courses required by this chapter. Each approved school must comply with Code Sections 43-40-15 through 43-40-31. Each approved school must designate an individual approved by the board to act as its director and such designated individual shall be responsible for assuring that the approved school complies with the requirements of this chapter and rules and regulations promulgated under this chapter. No school approval shall be granted to a school unless the school authorizes its director to bind the school to any settlement of a contested case before the board as defined in Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." Violations of this chapter or its attendant rules and regulations by an approved school shall subject the school and its director to sanction as authorized by this chapter.

(d) Failure to complete any of the educational requirements as provided in this Code section shall be grounds for denial of an appraiser classification or denial of renewal of an appraiser classification without further hearing. No fees or portion of fees paid shall be refunded if an appraiser fails to meet the continuing education provisions of this chapter.

(e) An instructor in any education course approved by the board must also be approved by the board and, where the board deems necessary, receive any special instruction that the board may require.

(f) The board may prepare and distribute to appraisers under this chapter educational material deemed of assistance in the conduct of their business. The board may prepare and distribute to the public educational material deemed of assistance to consumers engaging in business in real estate appraisals with persons classified under this chapter.



§ 43-39A-9. Requirements for nonresident applicants; service of process; reciprocity; temporary permits

(a) Every applicant for an appraiser classification under this chapter who is not a resident of Georgia shall submit, with the application for an appraiser classification, an irrevocable consent that service of process upon the applicant may be made by delivery of the process to the real estate commissioner, if, in an action against the applicant in a court of Georgia arising out of the applicant's activities as an appraiser, the plaintiff cannot, in the exercise of due diligence, effect personal service upon the applicant.

(b) A nonresident of Georgia who has complied with the provisions of subsection (a) of this Code section may obtain an appraiser classification by conforming to all of the provisions of this chapter relating to the license or certification sought.

(c) An applicant who has an appraiser classification in another state under such state's laws which are designed to comply with 12 U.S.C. Section 3301, et seq., may obtain a similar appraiser classification as an appraiser in Georgia upon, at the time of filing an application:

(1) Meeting the requirements of subsection (a) of this Code section;

(2) Paying any required fees;

(3) Providing any documentation required by the board of the applicant's classification in any other state and copies of the records of any disciplinary actions taken against the applicant's appraiser classification in that or other states. The imposition of a disciplinary action by any other lawful licensing authority may be grounds for denial of an appraiser classification to a nonresident or for suspension or revocation of the appraiser classification issued to a nonresident;

(4) Agreeing in writing to cooperate with any investigation initiated under this chapter by promptly supplying any documents any authorized investigator of the board may request and by personally appearing in the board's offices or other location in Georgia as the board's investigator may request. If the board sends by certified mail or statutory overnight delivery to the last known business address of a nonresident appraiser a notice to produce documents or to appear for an interview with an authorized investigator or the board and the nonresident appraiser fails to comply with that request, the board may impose on the nonresident appraiser any disciplinary sanction permitted by this chapter; and

(5) Signing a statement that the applicant has read this chapter and its rules and regulations and agrees to abide by its provisions in all real estate appraisal activity in Georgia.

(d) The board is authorized to promulgate rules consistent with guidelines established by the Appraisal Subcommittee for the granting of a temporary practice permit to an appraiser classified in another state in order to allow such appraiser to perform an appraisal for a single federally related transaction on property located in this state.

(e) The board in its discretion may enter into written agreements with similar regulatory authorities of other states as may be necessitated by those states' laws to assure for Georgia appraisers nonresident classification opportunities comparable to those afforded to nonresidents by this Code section. Whenever the board determines that another state does not offer nonresident classification to Georgia appraisers with requirements substantially comparable to those afforded to appraisers of that state by this Code section, the board shall require appraisers of such state who apply for nonresident classification to meet education, experience, and examination requirements substantially comparable to those required by that state with respect to Georgia appraisers who seek nonresident classification.

(f) Notwithstanding any other provision of this Code section, the board in its discretion may enter into written agreements with similar regulatory authorities of other states to permit appraisers classified in those states to conduct real property appraisal activities in Georgia without obtaining a classification in Georgia, provided that such other states afford the same opportunities to Georgia appraisers.



§ 43-39A-10. Wall certificates and pocket cards; disclosure of classification and number

(a) The board shall prescribe the form of a wall certificate to denote an individual's appraiser classification. The board shall mail the wall certificate to the appraiser whose duty it shall be to display the wall certificate conspicuously in the appraiser's place of business. The board shall also prepare and deliver a pocket card indicating the appraiser classification of the person whose name appears thereon.

(b) An appraiser classification issued under authority of this chapter shall bear a number assigned by the board. The board through its rules and regulations shall establish standards which require appraisers to disclose their appraiser classification and number assigned by the board in all appraisal reports and in all statements of qualifications, contracts, or other instruments used by the appraiser when reference is made to his or her appraiser classification status.

(c) Wall certificates and pocket cards shall remain the property of the board and, upon any suspension or revocation of an appraiser classification pursuant to this chapter, the individual holding the related wall certificate or pocket card shall immediately return such wall certificate or pocket card to the board.



§ 43-39A-11. Fees; reactivation and reinstatement standards for appraiser classifications; proof of financial responsibility of a real estate appraisal management company

(a) To pay its share of the expense of the maintenance and operation of the office of the commission and the enforcement of this chapter, the board shall establish reasonable fees in accordance with Code Section 43-39A-4 and in accordance with its rule-making authority. No fee or portion of a fee required under this chapter which is paid to the board shall be refunded. Each appraiser shall be responsible for paying his or her own fees.

(b) If the board administers an examination, at the time an application for examination is submitted, the board shall collect from the applicant a fee for the examination and an investigation fee if necessary. If an applicant fails to pass an examination, upon filing a new application and paying an additional fee, the applicant may take another examination as soon as scheduling permits.

(c) Prior to the issuance of an original appraiser classification, each applicant shall pay an activation fee in advance as established by the board.

(d) All appraiser classifications shall be renewed periodically as determined by the board in its rules and regulations, and the board shall charge a fee for any such appraiser classification renewed. The time for renewal of an appraiser classification and the number of years for which it may be renewed shall be in the discretion of the board. All fees shall be deposited into the state treasury for the expenses of the board. This Code section shall not obviate any other fees or conditions required to maintain such appraiser classification in accordance with this chapter. An appraiser classification not renewed in accordance with this subsection shall be lapsed.

(e) Applications and fees must be filed personally in the board's offices during regular business hours or may be mailed to the board's offices in a letter postmarked by the United States Postal Service. The board, through its rules and regulations, may establish standards for the filing of applications and fees by electronic means or by courier services.

(f) Any resident appraiser whose appraiser classification lapses for failure to pay a renewal fee may reactivate that appraiser classification within two years of the date of its lapsing by paying the total amount of all renewal fees and late charges which would have been due during the period when the appraiser classification was lapsed plus a reactivation fee. If any resident appraiser allows an appraiser classification to lapse for a period longer than two years due solely to a failure to pay a renewal fee, the resident appraiser may have that appraiser classification reinstated by paying the total amount of all renewal fees and late charges which would have been due during the period when the appraiser classification was lapsed plus a reactivation fee and by successfully completing any educational course or courses which the board may require. Any resident appraiser whose appraiser classification has lapsed for longer than five years and who seeks to have that appraiser classification reinstated shall requalify as an original applicant as set forth in Code Section 43-39A-8. Any nonresident appraiser whose appraiser classification lapses for failure to pay a renewal fee may reactivate that appraiser classification by paying the fee required of an original applicant if such nonresident appraiser has maintained an active classification in his or her state of residence during the period that his or her classification lapsed. The board may refuse to renew an appraiser classification if the appraiser has continued to perform real estate appraisal activities following the lapsing of that appraiser classification.

(g) Any appraiser who does not wish to be actively engaged in real estate appraisal activity may continue an appraiser classification by making a written request within 30 days of ceasing work that the appraiser classification be placed on inactive status. Any appraiser whose appraiser classification has been placed on an inactive status may not engage in real estate appraisal activity. To reactivate an appraiser classification held on inactive status, an appraiser must make application to the board prior to resuming real estate appraisal activity. Any appraiser who seeks to reactivate an appraiser classification which has been placed on inactive status shall be required to meet any continuing education requirement which the appraiser might have otherwise been required to meet during the period when the appraiser's appraiser classification was placed on inactive status. The education requirement for activating an appraiser classification on inactive status shall not apply to an appraiser who meets the continuing education requirement of subsection (b) of Code Section 43-39A-8 in each renewal period that such appraiser is on inactive status nor to an appraiser who has maintained an active appraiser classification in another state that has continuing education requirements while such appraiser's classification was on inactive status in Georgia.

(h) Any appraiser who places an appraiser classification on inactive status shall be required to pay the renewal fee provided for in subsection (d) of this Code section. Whenever any appraiser on inactive status fails to pay the required fee, the appraiser classification shall be lapsed. If an appraiser on inactive status changes address, the appraiser shall notify the board of the new address, in writing, within 30 days.

(i) Any check which is presented to the board as payment for any fee which the board is permitted to charge under this chapter and which is returned unpaid may be cause for denial of an appraiser classification or for imposing any sanction permitted by this chapter.

(j) Any school approved to offer required education courses under this chapter, except units of the University System of Georgia, and any instructor approved to teach any of such courses shall pay an original application fee and renewal fee as established by the board. If such an approval lapses, the school may reinstate the approval by paying the total amount of all renewal fees and late charges which would have been due during the period the approval was lapsed plus a reactivation fee.

(k) A reasonable fee, not to exceed the renewal fee charged for an appraiser classification, may be imposed by the board on any applicant or appraiser who:

(1) Fails to notify the board in writing within 30 days of a change of address;

(2) Fails to respond within 30 days to a written inquiry from the board requesting further information on any application the applicant or appraiser has filed with the board; or

(3) Submits to the board a check that is returned unpaid.

(l) The board is authorized to collect and forward to the Federal Financial Institutions Examination Council the annual registry fee required for appraisers who perform or seek to perform appraisals in federally related transactions as set forth in 12 U.S.C. Section 3338 and to submit to the Appraisal Subcommittee, no less than annually, a roster listing real estate appraisers who have appraiser classifications suitable for inclusion in the federal registry.

(m) Whenever an appraiser who resides in a county designated as a disaster area by state or federal authorities suffers uninsured major damage or loss to such appraiser's residence or place of business, the board may extend such appraiser's renewal period for up to two years without further payment of any fee by the appraiser upon satisfactory proof of the appraiser's uninsured major damage or loss. The board is further authorized to make appropriate adjustments in deadline dates mandated by this chapter for applications filed by applicants and appraisers located in counties designated as disaster areas by state or federal authorities.

(n) The board may through the establishment of rules or regulations require that an applicant for registration as a real estate appraisal management company provide proof of financial responsibility in the form of a surety bond, cash or property bond, or trust or escrow account to secure faithful performance of the standards required of an appraisal management company under this chapter.



§ 43-39A-12. Disposition of fees collected

Except as provided for in subsection (l) of Code Section 43-39A-11, all fees collected pursuant to this chapter shall be deposited by the board into the state treasury. Out of the funds thus arising shall be paid the expenses contemplated in this chapter for the administration and enforcement of this chapter. All expenditures authorized by the board shall be paid from the funds received pursuant to this chapter. The expenses of the board and its support staff must always be kept within the income collected and deposited in accordance with this chapter; and the expenses thereof shall not be supported or paid from any other state fund or licensing authority.



§ 43-39A-13. Power of board to regulate, discipline, and establish standards; power to enter contracts

The board, through its rules and regulations, shall have the full power to regulate the issuance of appraiser classifications and registrations, to discipline appraisers in any manner permitted by this chapter, to establish qualifications for appraiser classifications and registrations consistent with this chapter, to regulate approved courses, to establish standards for real estate appraisals, and to establish standards consistent with this chapter for appraisal management companies operating within the State of Georgia. Except for conducting an investigation as provided in this chapter, the board is authorized to enter into such contracts as are necessary to carry out its duties under this chapter; provided, however, the board may enter into contracts to assist it in the conduct of investigations authorized by this chapter only whenever it needs special legal or appraisal expertise or other extraordinary circumstances exist. Whenever the board contracts to perform such investigative functions, any such contractor working on an investigation authorized by this chapter shall be under the supervision of the board or a duly authorized representative of the board. Any contractor used by the board shall be knowledgeable in the work area for which such contractor is retained. A contractor shall not be empowered to determine the disposition of any investigation nor to make any discretionary decision that the board is authorized by law to make. Notwithstanding any other provision of law, the board is authorized to retain all funds received as collection fees for use in defraying the cost of collection of fees required under this chapter. Any such funds not expended for this purpose in the fiscal year in which they are generated shall be deposited in the state treasury; provided, however, that nothing in this Code section shall be construed so as to allow the board to retain any funds required by the Constitution to be paid into the state treasury; provided, further, that the board shall comply with all provisions of Part 1 of Article 4 of Chapter 12 of Title 45, the "Budget Act," except Code Section 45-12-92, prior to expending any such funds.



§ 43-39A-14. Required conduct of applicants; grounds for refusal of classification, imposition of sanctions, and suspension or revocation of classification

(a) Appraiser classifications shall be granted only to persons who bear a good reputation for honesty, trustworthiness, integrity, and competence to transact real estate appraisal activity in such manner as to safeguard the interests of the public and only after satisfactory proof of such qualifications has been presented to the board.

(b) (1) As used in this subsection, the term:

(A) "Conviction" means a finding or verdict of guilty or a plea of guilty to a charge of a felony or any crime involving moral turpitude, regardless of whether an appeal of the conviction has been brought; a sentencing to first offender treatment without an adjudication of guilt pursuant to a charge of a felony or any crime involving moral turpitude; or a plea of nolo contendere to a charge of a felony or any crime involving moral turpitude.

(B) "Felony" means any offense committed:

(i) Within this state and deemed a felony under the laws of this state or under the laws of the United States; or

(ii) In another state and deemed a felony under the laws of that state or the laws of the United States.

(1.1) No person who has a conviction shall be eligible to become an applicant for a license or an approval authorized by this chapter unless such person has successfully completed all terms and conditions of any sentence imposed for such conviction, provided that if such individual has multiple convictions, at least five years shall have passed since the individual satisfied all terms and conditions of any sentence imposed for the last conviction before making application for licensure or approval; and provided, further, that if such individual has a single conviction, at least two years shall have passed since the individual satisfied all terms and conditions of any sentence imposed for the last conviction before making application for licensure or approval.

(1.2) A person who has a conviction in a court of competent jurisdiction of this state or any other state shall be eligible to become an applicant for a licensure or an approval authorized by this chapter only if:

(A) Such person has satisfied all terms and conditions of any conviction such person may have had before making application for licensure or approval, provided that if such individual has multiple convictions, at least five years shall have passed since the individual satisfied all terms and conditions of any sentence imposed for the last conviction before making application for licensure or approval; and provided, further, that if such individual has been convicted of a single felony or of a single crime of moral turpitude, at least two years shall have passed since the individual satisfied all terms and conditions of any sentence imposed for the last conviction before making application for licensure or approval;

(B) No criminal charges for forgery, embezzlement, obtaining money under false pretenses, theft, extortion, conspiracy to defraud, a felony, a sexual offense, a probation violation, or a crime involving moral turpitude are pending against the person; and

(C) Such person presents to the commission satisfactory proof that the person now bears a good reputation for honesty, trustworthiness, integrity, and competence to transact the business of a licensee in such a manner as to safeguard the interest of the public.

(2) Where an applicant for any classification or approval authorized by this chapter has been convicted in a court of competent jurisdiction of this state or any other state of the offense of forgery, embezzlement, obtaining money under false pretenses, theft, extortion, or conspiracy to defraud or other like offense or offenses or has been convicted of a felony, a sexual offense, a probation violation, or a crime involving moral turpitude, such conviction in itself may be a sufficient ground for refusal of a classification or approval. An applicant for any classification or approval authorized by this chapter who has been convicted of any offense enumerated in this paragraph may be issued a classification or approval by the board only if:

(A) The time periods identified in paragraph (1.1) of this subsection have passed since the applicant was convicted, sentenced, or released from any incarceration, whichever is later;

(B) No criminal charges are pending against the applicant; and

(C) The applicant presents to the board satisfactory proof that the applicant now bears a good reputation for honesty, trustworthiness, integrity, and competence to transact real estate appraisal activity in such a manner as to safeguard the interest of the public.

(c) Where an applicant or an appraiser has been found guilty of a violation of the federal fair housing law or Article 4 of Chapter 3 of Title 8 by an administrative law judge or a court of competent jurisdiction and after any appeal of such conviction is concluded, such conviction may in itself be a sufficient ground for refusal of an appraiser classification or the imposition of any sanction permitted by this chapter.

(d) Where an applicant or an appraiser has made a false statement of material fact on an application or caused to be submitted or been a party to preparing or submitting any falsified application to the board, such action may, in itself, be a sufficient ground for the refusal, suspension, or revocation of the appraiser classification.

(e) Grounds for suspension or revocation of an appraiser classification, as provided for by this chapter, shall also be grounds for refusal to grant an appraiser classification.

(f) The conduct provided for in subsections (a) through (d) and subsection (h) of this Code section which relates to the denial of an appraiser classification to an applicant shall also be grounds for the imposition of any sanction permitted by this chapter when the conduct is that of an appraiser.

(g) Whenever the board initiates an investigation as provided in Code Section 43-39A-22 to determine whether an appraiser has violated any provision of this chapter or the rules and regulations adopted pursuant to this chapter and such appraiser:

(1) Surrendered or surrenders an appraiser classification to the board;

(2) Allowed or allows an appraiser classification to lapse due to failure to meet education requirements provided by law; or

(3) Allowed or allows an appraiser classification to lapse due to failure to pay any required fees,

the board may issue an order revoking such appraiser's classification. The order shall be effective ten days after the order is served on the appraiser unless the appraiser makes a written request for a hearing before the board, in which event, the board shall file a notice of hearing in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." Service shall be accomplished as provided for in Code Section 43-39A-21.

(h) Whenever any occupational licensing body of this state or any other state has disciplined any license or classification of an applicant for any appraiser classification or whenever such an applicant has allowed a license or classification to lapse or has surrendered a license or classification to any occupational licensing body of this state or any other state after that occupational licensing body has initiated an investigation or a disciplinary process regarding such applicant's licensure or classification, such discipline, lapsing, or surrender in itself may be a sufficient ground for refusal of an appraiser classification. Whenever any occupational licensing body of this state or any other state has revoked the license or classification of an applicant for a classification or whenever such an applicant has allowed a license or classification to lapse or has surrendered a license or classification to any occupational licensing body of this state or any other state after that body has initiated an investigation or a disciplinary process regarding such applicant's license or classification, the board may issue an appraiser classification only if:

(1) At least five years have passed since the date that the applicant's occupational registration, license, or certification was revoked or surrendered;

(2) No criminal charges are pending against the applicant at the time of application; and

(3) The applicant presents to the board satisfactory proof that the applicant now bears a good reputation for honesty, trustworthiness, integrity, and competence to transact real estate appraisal activity in such a manner as to safeguard the interests of the public.

(i) Whenever any appraiser is convicted of any offense enumerated in subsection (b) of this Code section, such appraiser shall immediately notify the board of that conviction. Such appraiser's appraiser classification shall automatically be revoked 60 days after the conviction unless the appraiser makes a written request to the board for a hearing during that 60 day period. Following any such hearing requested pursuant to this subsection, the board in its discretion may impose upon that appraiser any sanction permitted by this chapter.

(j) Where an applicant or licensee has been found not in compliance with an order for child support as provided in Code Section 19-6-28.1 or 19-11-9.3, such action shall be sufficient grounds for refusal of a license or suspension of a license. For purposes of this subsection, the hearing and appeal procedures provided for in such Code sections shall be the only such procedures required under this article.

(k) Where an applicant or licensee has been found to be a borrower in default who is not in satisfactory repayment status as provided in Code Section 20-3-295, such finding shall be sufficient grounds for refusal of a license or suspension of a license. For purposes of this subsection, the hearing and appeal procedures provided for in Code Section 20-3-295 shall be the only such procedures required under this article.

(l) Where the board has previously sanctioned any applicant for a classification under Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," such sanction may in itself be a sufficient ground for refusing the classification.



§ 43-39A-14.1. Requirements for the establishment and maintenance of a real estate appraisal management company

(a) Each appraisal management company applying to the board for registration shall designate a controlling person who shall be the main contact for all communication between the board and the appraisal management company and who shall also serve as the person upon whom service of process may be made in a proceeding against the appraisal management company.

(b) The controlling person designated pursuant to subsection (a) of this Code section shall:

(1) Have never had a license or certificate to act as an appraiser refused, denied, canceled, surrendered in lieu of a pending revocation, or revoked in any state;

(2) Be of good moral character, as determined by the board; and

(3) Submit to a background investigation, as determined by the board.

(c) Each appraisal management company shall certify to the commission on an annual basis that it:

(1) Includes instructions to appraisers in letters of engagement to decline the assignment in the event the appraiser is not geographically competent or the assignment falls outside the appraiser's scope of practice restrictions;

(2) Has a system in place to verify that the appraiser receiving the assignment holds a license or registration in good standing in the State of Georgia and has not had a license or certificate to act as an appraiser refused, denied, canceled, surrendered in lieu of a pending revocation, or revoked in any state;

(3) Has a system in place to perform an appraisal review on a periodic basis of the work of all appraisers who are performing appraisals for the appraisal management company to validate that the appraisals are being conducted in accordance with the standards for real estate appraisals established by the board;

(4) Has reported to the board the results of any appraisal reviews in which an appraisal is found to be substantially noncompliant with the standards for real estate appraisals established by the board or any state or federal laws pertaining to appraisals; and

(5) Maintains records required to be kept by the board that the board is authorized to inspect.

(d) An appraisal management company doing business in this state shall not:

(1) Knowingly employ any person directly involved in real estate appraisal or appraisal management services who does not hold a license or registration in good standing in the State of Georgia or who has had a license or certificate to act as an appraiser refused, denied, canceled, surrendered in lieu of a pending revocation, or revoked in any state;

(2) Knowingly enter into any independent contractor arrangement, whether in oral, written, or other form, with any person for the performance of real estate appraisal services who does not hold a license or registration in good standing in the State of Georgia or who has had a license or certificate to act as an appraiser refused, denied, canceled, surrendered in lieu of a pending revocation, or revoked in any state;

(3) Knowingly enter into any contract, agreement, or other business relationship directly involved with the performance of real estate appraisal or appraisal management services, whether in oral, written, or any other form, with any entity that employs, has entered into an independent contract arrangement, or has entered into any contract, agreement, or other business relationship, whether in oral, written, or any other form, with any person who does not hold a license or registration in good standing in the State of Georgia or who has had a license or certificate to act as an appraiser refused, denied, canceled, surrendered in lieu of a pending revocation, or revoked in any state;

(4) Request or require an appraiser to modify any aspect of an appraisal report unless the modification provides additional information about the basis for a valuation, corrects objective factual errors in the appraisal report, or provides additional information within the appraisal regarding additional sales provided through an established dispute process;

(5) Require an appraiser to prepare an appraisal if the appraiser, in the appraiser's own independent professional judgment, believes the appraiser does not have the necessary expertise for the assignment or for the specific geographic area and has notified the appraisal management company and declined the assignment;

(6) Require an appraiser to prepare an appraisal under a time frame that the appraiser, in the appraiser's own professional judgment, believes does not afford the appraiser the ability to meet all the relevant legal and professional obligations, and the appraiser has notified the appraisal management company and declined the assignment;

(7) Prohibit or inhibit legal or other allowable communication between the appraiser and a lender, a real estate licensee, or any other person who the appraiser, in the appraiser's own professional judgment, believes possesses information that would be relevant;

(8) Knowingly require an appraiser to take any action that does not comply with any provision of this chapter and the rules and regulations promulgated by the board or any assignment conditions and certifications required by the client for whom an appraisal is being performed;

(9) Make any portion of its fee or the appraiser's fee contingent on a predetermined or favorable outcome including, but not limited to, a loan closing or a specific dollar amount being determined by the appraiser in the appraisal;

(10) Prohibit any appraiser who is part of an appraiser panel from recording the fee that the appraiser was paid by the appraisal management company for the performance of the appraisal within the appraisal report that is submitted by the appraiser to the appraisal management company;

(11) Alter, modify, or otherwise change a completed appraisal report submitted by an appraiser by:

(A) Permanently removing the appraiser's signature or seal; or

(B) Adding information to or removing information from the appraisal report with an intent to change the valuation conclusion; or

(12) Require an appraiser to provide the appraisal management company with the appraiser's digital signature or seal; provided, however, that an appraiser shall not be prohibited from voluntarily providing such appraiser's digital signature or seal to another person.

(e) An appraisal management company shall not pay any fees to an appraiser performing or attempting to perform any real estate appraisal activity in a federally related transaction without complying with the rules and regulations adopted by the board to regulate such transactions in accordance with 15 U.S.C. Section 1601, et seq., and the regulations promulgated thereunder and the standards required by the federal financial institutions regulatory agency that regulates the financial transaction for which the appraisal assignment is undertaken, including, but not limited to, compensation to appraisers that is customary and reasonable for appraisals being performed for one- to four-family residential units in the market area of the property being appraised. An appraisal management company shall separately state to the client the fees paid to an appraiser for appraisal services and the fees charged by the appraisal management company for services associated with the management of the appraisal process, including procurement of the appraiser's services.

(f) An appraisal management company shall be held responsible for the actions of its controlling person affiliated with such appraisal management company should such controlling person violate any of the provisions of this chapter or any rules and regulations promulgated by the board or engage in any unfair trade practices.

(g) Whenever the board initiates an investigation as provided for in Code Section 43-39A-22 and the evidence gathered in the investigation reveals an apparent violation by the appraisal management company of this chapter, of the rules and regulations promulgated by the board, or of any unfair trade practices, including, but not limited to, those listed in this Code section, the board shall file notice of hearing in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." Whenever an appraisal management company has been found guilty of a violation of any provision of this chapter or the rules and regulations promulgated by the board, or of any unfair trade practices after such hearing has taken place, the board shall have the power to take any one or more of the following actions:

(1) Refuse to grant or renew registration to an appraisal management company;

(2) Suspend or revoke the registration of an appraisal management company;

(3) Impose a fine not to exceed $1,000.00 for each violation of this chapter, of the rules and regulations promulgated by the board, or of any unfair trade practices with fines for multiple violations limited to $5,000.00 in any one disciplinary proceeding or such other amount as parties agree; or

(4) Take other appropriate disciplinary action as established by the rules and regulations of the board.



§ 43-39A-15. Hearings in accordance with "Georgia Administrative Procedure Act."

(a) If the board, after an application in proper form has been filed with it, accompanied by the proper fee, shall refuse to issue an appraiser classification to such applicant, the board shall provide an opportunity for a hearing for such applicant in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." Unless otherwise agreed to by the board, all such hearings shall be held in the county of domicile of the board.

(b) Any person who has exhausted all administrative remedies available within this chapter and who is aggrieved by a final decision in a contested case is entitled to judicial review in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." Notwithstanding any provision of subsection (b) of Code Section 50-13-19 to the contrary, initial judicial review of a final decision of the board shall be available solely in the superior court of the county of domicile of the board.



§ 43-39A-16. Notification by appraiser of change of address; professional corporations

(a) If an appraiser changes a residence or place of business address, such appraiser shall notify the board, in writing, within 30 days of such change.

(b) Nothing contained in this chapter shall be deemed to prohibit an appraiser from engaging in the practice of real estate appraisal activity as a professional corporation in accordance with the provisions of Chapter 7 of Title 14, the "Georgia Professional Corporation Act."



§ 43-39A-17. Civil actions

(a) After July 1, 1991, no person engaged in the business of real estate appraisal activity in Georgia or acting in the capacity of an appraiser in Georgia may bring or maintain any action in any court of this state to collect compensation for the performance of real estate appraisal activity for which an appraiser classification is required by this chapter without alleging and proving that such person held a Georgia appraiser classification of the type necessary to perform such appraisal activity at all times during the performance of such services.

(b) The board by and through the commissioner may bring an action for any violation of this chapter.



§ 43-39A-18. Penalties for violations; unfair trade practices; civil judgments

(a) In accordance with the hearing procedures established for contested cases by Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," whenever an appraiser classification, a school approval, or an instructor approval has been obtained by false or fraudulent representation, or whenever an appraiser, an approved school, or an approved instructor has been found guilty of a violation of this chapter, of the rules and regulations promulgated by the board, or of any unfair trade practices, including, but not limited to, those listed in this Code section, the board shall have the power to take any one or more of the following actions:

(1) Refuse to grant or renew a classification to an applicant;

(2) Administer a reprimand;

(3) Suspend any classification or approval for a definite period of time or for an indefinite period of time in connection with any condition that may be attached to the restoration of the classification or approval;

(4) Revoke any classification or approval;

(5) Revoke any classification issued to an appraiser and simultaneously issue such appraiser a classification with more restricted authority to conduct appraisals;

(6) Impose on an appraiser, applicant, approved school, or approved instructor monetary assessments in an amount necessary to reimburse the board for administrative, investigative, and legal costs and expenses incurred by the board in conducting any proceeding authorized under this chapter or Chapter 13 of Title 50, the "Georgia Administrative Procedure Act";

(7) Impose a fine not to exceed $1,000.00 for each violation of this chapter or its rules and regulations with fines for multiple violations limited to $5,000.00 in any one disciplinary proceeding or such other amount as the parties may agree;

(8) Require completion of a course of study in real estate appraisal or instruction; or

(9) Limit or restrict any classification or approval as the board deems necessary for the protection of the public.

Any action taken by the board pursuant to this subsection may, at its discretion, be construed as a "disciplinary sanction" or "sanction" as such terms are used in this chapter.

(b) Appraisers shall not engage in the following unfair trade practices:

(1) Performing any real estate appraisal activity or specialized services which indicate any preference, limitation, or discrimination based on race, color, religion, sex, disability, familial status, or national origin or an intention to make any such preference, limitation, or discrimination;

(2) An act or omission involving dishonesty, fraud, or misrepresentation with the intent to benefit substantially an appraiser or another person or with the intent to injure substantially another person;

(3) Commission of any act of fraud, misrepresentation, or deceit in the making of an appraisal of real estate for which act a final civil or criminal judgment has been rendered;

(4) Engaging in real estate appraisal activity under an assumed or fictitious name not properly registered in this state;

(5) Paying a finder's fee or a referral fee to a person who is not an appraiser in connection with an appraisal of real estate or real property;

(6) Making a false or misleading statement in that portion of a written appraisal report that deals with professional qualifications or in any testimony concerning professional qualifications;

(7) Violation of the confidential nature of governmental records to which an appraiser gained access through employment or engagement as an appraiser by a governmental agency;

(8) Violation of any of the standards for the development or communication of real estate appraisals as promulgated by the board;

(9) Failure or refusal without good cause to exercise reasonable diligence in developing an appraisal, preparing an appraisal report, or communicating an appraisal;

(10) Negligence or incompetence in developing an appraisal, in preparing an appraisal report, or in communicating an appraisal;

(11) Accepting an independent appraisal assignment when the employment itself is contingent upon the appraiser's reporting a predetermined estimate, analysis, valuation, or opinion or where the fee to be paid is contingent upon the opinion, conclusions, analysis, or valuation reached or upon the consequences resulting from the appraisal assignment;

(12) Failure to retain for a period of five years the original or a true copy of each appraisal report prepared or signed by the appraiser and all supporting data assembled and formulated by the appraiser in preparing each such appraisal report. The five-year period for retention of records is applicable to each engagement of the services of the appraiser and shall commence upon the date of the delivery of each appraisal report to the client unless, within such five-year period, the appraiser is notified that the appraisal or the appraisal report is involved in litigation, in which event the five-year period for the retention of records shall commence upon the date of the final disposition of such litigation;

(13) Failure upon reasonable request of an appraiser to make all records required to be maintained under the provisions of this chapter available to the board for inspection and copying by the board;

(14) Performing any appraisal beyond the scope of authority granted in the appraiser classification held;

(15) Demonstrating incompetency to act as an appraiser in such a manner as to safeguard the interests of the public or any other conduct, whether of the same or a different character than specified in this subsection, which constitutes dishonest dealing;

(16) Performing or attempting to perform any real estate appraisal activity on property located in another state without first having complied fully with that state's laws regarding real estate appraisal activity;

(17) Providing an oral appraisal report in a federally related transaction;

(18) Utilizing the services of any person in other than a ministerial capacity in developing an appraisal, in preparing an appraisal report, or in communicating an appraisal if such person's appraiser classification is suspended or revoked or if such person does not hold an appraiser classification; or

(19) Performing or attempting to perform any real estate appraisal activity in a federally related transaction without complying with the standards required by the federal financial institutions regulatory agency that regulates the financial transaction for which the appraisal assignment is undertaken.

(c) In a disciplinary proceeding based upon a civil judgment, an appraiser shall be afforded an opportunity to present matters in mitigation and extenuation but may not collaterally attack the civil judgment.

(d) When an appraiser has previously been sanctioned by the board or by any other state's real estate appraiser licensing authority, the board may consider such prior sanction in determining the severity of a new sanction which may be imposed upon a finding that an appraiser has violated any provision of this chapter or any of the rules and regulations of the board. The failure of an appraiser to comply with or to obey a final order of the board may be cause for suspension or revocation of the individual's appraiser classification after opportunity for a hearing.



§ 43-39A-18.1. Alternative disciplinary procedures; citations

(a) It is the intent of the General Assembly to provide the board with disciplinary measures to use as alternatives to the sanctions provided for in subsection (a) of Code Section 43-39A-18. The citation and letter of findings provided for in this Code section shall not be construed as a disciplinary sanction.

(b) Whenever the evidence gathered in an investigation reveals an apparent violation by an appraiser of this chapter, the rules and regulations promulgated by the board, or a standard of conduct, the board, in its discretion, may:

(1) Initiate the process for the imposition of sanctions, as provided for in subsection (a) of Code Section 43-39A-18 and in accordance with the hearing procedures established for contested cases by Chapter 13 of Title 50;

(2) Issue a citation to the appraiser. Such citation, which shall be served personally or by mail, shall give notice to the appraiser of the alleged violation or violations of this chapter, commission rules, or standard or standards of conduct and inform the appraiser of the opportunity to request a contested case hearing to be held in accordance with the procedures established for such hearings by Chapter 13 of Title 50. A citation issued by the board may include an order to complete a course of study in real estate appraisal or instruction or to pay a fine not to exceed $1,000.00 for each violation of this chapter or its rules and regulations, with fines for multiple violations limited to $5,000.00 in any one citation, or both. If the appraiser fails to request a hearing within 30 days of the date of service of the citation, the order contained in the citation shall be final. The failure of an appraiser to comply with a final order contained in a citation may be cause for the imposition of a sanction on such person's classification, after notice and opportunity for a hearing; or

(3) Issue a letter of findings to the appraiser if the alleged violation appears to have done no harm to a third party or to the public. Such letter of findings, which shall be served personally or by mail, shall give notice to the appraiser of the alleged violation or violations of this chapter, commission rules, or standard or standards of conduct. A letter of findings shall be confidential and shall not appear on the classification history of an appraiser. A letter of findings shall not be subject to a subpoena in a civil action, shall not constitute a public record or be available for inspection by the public, and shall not be disclosed to any person or agency, except as provided in subsection (d) of Code Section 43-39A-22.

(c) The board is authorized to promulgate rules and regulations to implement this Code section. Such rules may limit the provisions of this chapter and of its rules and regulations and standards of conduct which may be the basis for the issuance of a citation or a letter of findings.



§ 43-39A-19. Use of title or terms denoting appraiser classification; federally related transactions; no issuance of classification to business entity

(a) No appraiser who holds an appraiser classification may use any title, designation, or abbreviation likely to create the impression that such appraiser holds a different appraiser classification. No appraiser shall describe or refer to any appraisal report or any appraisal or other evaluation of real estate by a term or terms which are likely to create the impression that the appraisal was done by an appraiser with a different appraiser classification than that held by the appraiser performing the appraisal.

(b) If an appraiser does not hold an appraiser classification which permits the performance of a particular appraiser assignment for use in a federally related transaction, the appraiser must include in such appraiser's appraisal report a statement that the appraisal report may not be eligible for use in a federally related transaction.

(c) A term or title denoting an appraiser classification may only be used to refer to individuals who hold such appraiser classification and may not be used following or immediately in connection with the name or signature of a firm, partnership, limited liability company, corporation, or group or in such manner that it might be interpreted as referring to a firm, partnership, limited liability company, corporation, group, or anyone other than an individual holder of the appraiser classification.

(d) No appraiser classification shall be issued under the provisions of this chapter to a corporation, partnership, limited liability company, firm, or group.



§ 43-39A-20. Use of appraiser as disinterested third party for rendering unbiased valuation or analysis; "specialized services"; contingent fees

(a) A client or employer may retain or employ an appraiser to act as a disinterested third party in rendering an unbiased valuation or analysis. A client or employer may also retain or employ an appraiser to provide specialized services to facilitate the client's or employer's objectives. In either case, the appraisal and the appraisal report must comply with the provisions of this chapter.

(b) For the purposes of this chapter, the term "specialized services" as defined in Code Section 43-39A-2 means those appraisal services which do not fall within the definition of independent appraisal assignment. The term "specialized services" may include valuation work and analysis work. Regardless of the intention of the client or employer, if the appraiser would be perceived by third parties or the public as acting as a disinterested third party in rendering an unbiased analysis, opinion, or conclusion, the work is classified as an independent appraisal assignment and not "specialized services."

(c) An appraiser may not accept a fee for an independent appraisal assignment that is contingent upon the appraiser's reporting a predetermined estimate, analysis, valuation, or opinion or is contingent upon the opinion, conclusion, analysis, or valuation reached or upon the consequences resulting from the independent appraisal assignment.

(d) An appraiser who enters into an agreement to perform specialized services may be paid a fixed fee or a fee that is contingent on the results achieved by the specialized services.

(e) If an appraiser enters into an agreement to perform specialized services for a contingent fee, this fact shall be clearly stated in each written and oral report. In each written report, this fact shall be clearly stated in a prominent location in such report, in each letter of transmittal, and in the certification statement made by the appraiser in such report.

(f) Any appraiser who performs specialized services for which any other law requires licensure, certification, or registration must first obtain that licensure, certification, or registration before undertaking any such specialized services.



§ 43-39A-21. Hearings on imposition of sanctions against appraisers; judicial review

(a) Before the board shall impose on any appraiser or appraisal management company any sanction permitted by this chapter, it shall provide an opportunity for a hearing for such appraiser or appraisal management company in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." Unless otherwise agreed to by the board, all such hearings shall be held in the county of domicile of the board.

(b) If any appraiser, appraisal management company, or applicant fails to appear at any hearing after reasonable notice, the board may proceed to hear the evidence against such appraiser, appraisal management company, or applicant and take action as if such appraiser, appraisal management company, or applicant had been present. A notice of hearing, initial or proposed decision, or final decision of the board in a disciplinary proceeding shall be served upon the appraiser, appraisal management company, or applicant by personal service or by certified mail or statutory overnight delivery, return receipt requested, to the last known address of record with the board. If such material is returned marked "unclaimed" or "refused" or is undeliverable and if the appraiser, appraisal management company, or applicant cannot, after diligent effort, be located, the real estate commissioner shall be deemed to be the agent for such appraiser, appraisal management company, or applicant for the purposes of this Code section, and service upon the real estate commissioner shall be deemed service upon the appraiser, appraisal management company, or applicant.

(c) Any person who has exhausted all administrative remedies available within this chapter and who is aggrieved by a final decision in a contested case is entitled to judicial review in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." Notwithstanding any provision of subsection (b) of Code Section 50-13-19 to the contrary, initial judicial review of a final decision of the board shall be available solely in the superior court of the county of domicile of the board.



§ 43-39A-22. Investigations; subpoenas; confidentiality; access to records; publication of names of disciplined appraisers and schools; closed meetings

(a) The board may, upon its own motion, and shall, upon the sworn written request of any person, investigate the actions of any appraiser, applicant, appraisal management company, or school approved by the board; provided, however, that, whenever a request for investigation involves an appraisal report which varies from a sales, lease, or exchange price by 20 percent or less, or, if the appraiser or appraisal management company is acting as a tax consultant, which varies from the tax assessor's value by 20 percent or less, the board may in its discretion decline to conduct an investigation. Except for investigations of applicants for appraiser classifications, investigations of allegations of fraudulent conduct, or investigations of possible violations of this chapter which have been litigated in the courts or arise from litigation in the courts, the board shall not initiate an investigation on its own motion or upon a sworn written request for investigation unless the act or acts which may constitute a violation of this chapter occurred within five years of the initiation of the investigation.

(b) Any person authorized to conduct an investigation on behalf of the board shall have access to and may examine any writings, documents, or other material which may be related to an investigation made upon the order of the board.

(c) In the conduct of an authorized investigation, the chairperson of the board or the commissioner may issue subpoenas to compel production of such writings, documents, or material on behalf of the board. After the service of a notice of hearing, the commissioner or chairperson of the board may issue subpoenas to compel production of such writings, documents, or material, either on behalf of the board or at the request of a respondent. The board or the respondent may apply to the superior court of the county in which a person disobeying a subpoena resides for an order requiring compliance. Failure to comply with such an order shall be punishable as for contempt of court.

(d) The results of all investigations shall be reported only to the board or to the commissioner and the records of such investigations shall not be subject to subpoena in civil actions. Records of investigations shall be kept by the board and no part of any investigative record shall be released for any purpose other than a hearing before the board or its designated hearing officer, review by another law enforcement agency or lawful licensing authority upon issuance of a subpoena from such agency or authority or at the discretion of the board upon an affirmative vote of a majority of the quorum of the board, review by the appraiser, applicant, or appraisal management company that is the subject of the notice of hearing after its service, review by the board's legal counsel, or an appeal of a decision by the board to a court of competent jurisdiction; provided, however, if an investigation authorized by this chapter results in the board's filing a notice of hearing or entering into settlement discussions with a member of the board, the commissioner shall immediately notify the Governor or the Governor's legal counsel of such action by the board. After service of a notice of hearing, the appraiser, applicant, or appraisal management company that is the subject of the notice of hearing shall have a right to obtain a copy of the investigative record pertaining to the hearing.

(e) Whenever the board revokes or suspends for more than 60 days an appraiser classification or a school approval or whenever an appraiser, appraisal management company, or approved school surrenders an appraiser classification or an approval to the board after the board has filed a notice of hearing, the board shall publish the name of such appraiser, appraisal management company, or approved school in its official newsletter.

(f) The board shall have the authority to exclude all persons during the board's or the staff of the board's:

(1) Deliberations on disciplinary proceedings;

(2) Meetings with an appraiser or an applicant or the legal counsel of that appraiser or applicant in which the appraiser or applicant seeks to settle a contested case as provided in Chapter 13 of Title 50, the "Georgia Administrative Procedure Act"; and

(3) Review of the results of investigations initiated under this Code section.



§ 43-39A-22.1. Conviction data defined; fingerprint records check; disclosure

(a) As used in this Code section, the term "conviction data" means a record of a finding or verdict of guilty or plea of guilty or plea of nolo contendere with regard to any crime, regardless of whether an appeal of the conviction has been brought, or a record of a sentencing to first offender treatment without an adjudication of guilt.

(b) After the board has opened an investigation authorized by Code Section 43-39A-22, the board shall be authorized to obtain conviction data with respect to an applicant or appraiser who is the subject of such investigation. The board may require any applicant or appraiser who is the subject of an investigation conducted pursuant to Code Section 43-39A-22 and who has been convicted of, pled nolo contendere to, or been granted first offender treatment upon being charged with any criminal offense other than a traffic violation or any traffic violation that involved driving under the influence of alcohol or drugs, homicide or feticide by vehicle, fleeing the scene of an accident, attempting to elude a police officer, or impersonating a law enforcement officer to submit to the board two complete sets of classifiable fingerprints of the applicant or appraiser. Upon receipt thereof, the board shall submit both sets of fingerprints to the Georgia Crime Information Center which shall promptly transmit one set of fingerprints to the Federal Bureau of Investigation for a search of bureau records and an appropriate report. The Georgia Crime Information Center shall retain the other set of fingerprints and promptly conduct a search of its own records and records to which it has access. The Georgia Crime Information Center shall notify the board in writing of any derogatory finding, including, but not limited to, any conviction data regarding the fingerprint records check or if there is no such finding. All conviction data received by the board shall be used by it for the exclusive purpose of carrying out its responsibilities under this chapter, shall not be a public record, shall be privileged, and shall not be disclosed to any other person or agency except as provided in Code Section 43-39A-22.



§ 43-39A-23. Injunctions

Whenever, in the judgment of the board, any person has engaged in any acts or practices which constitute or will constitute a violation of this chapter, the Attorney General may maintain an action in the name of the state in the superior court of the county in which such violation occurred to abate and enjoin temporarily or permanently such acts and practices and to enforce compliance with this chapter. The plaintiff shall not be required to give any bond.



§ 43-39A-24. Unlawful to operate without appraiser classification; exceptions

(a) Except as provided in this Code section, on and after July 1, 1991, it shall be unlawful for anyone to engage in real estate appraisal activity in this state without first obtaining an appraiser classification as provided in this chapter. Nothing in this chapter shall be construed to prohibit any person who is licensed to practice in this state under any other law from engaging in the practice for which such person is licensed.

(b) This chapter shall not apply to:

(1) Individuals:

(A) Who do not render significant professional assistance in arriving at a real estate appraisal analysis, opinion, or conclusion; or

(B) Who assist an appraiser in the preparation of an appraisal report but do not sign that report or make any representations regarding it to any third party;

(2) A real estate licensee licensed in accordance with Chapter 40 of this title who, in the ordinary course of real estate brokerage business, gives a broker's price opinion, competitive market analysis, or any other written or oral opinion to a potential seller, purchaser, landlord, tenant, or third party as to the recommended listing, lease, rental, or purchase price of real estate or real property; provided, however, that this opinion as to the listing, lease, rental, or purchase price shall not be referred to as an appraisal;

(3) A registered forester registered pursuant to the provisions of Code Section 12-6-40 who appraises or evaluates standing or growing timber located in this state and issues a "certified" appraisal or valuation on such timber as permitted by Code Section 12-6-40, except that, when an appraisal or valuation of standing or growing timber is to be used in a federally related loan transaction, such registered forester must obtain the proper appraiser classification under this chapter, if required by federal law and the Appraisal Subcommittee;

(4) Any individual, partnership, limited liability company, or corporation which, as owner, as the spouse of an owner, as general partner of a limited partnership, as officer of a corporation, as lessor, or as prospective purchaser or lessee or its regular employees, expresses an opinion of value on real estate or real property leased or to be acquired by such owner;

(5) Any person who testifies to the value of real estate or real property in the courts of this state;

(6) Any officer or employee of a government agency in the conduct of official duties, except when the appraisal is being used by a government agency exercising its power of eminent domain; or

(7) Unless otherwise required by federal law or regulation, a person appraising real estate or real property exclusively for the use of a bank, a savings and loan association, or a credit union.

(c) The exceptions provided by subsection (b) of this Code section shall not apply to any person who holds an appraiser classification.



§ 43-39A-25. Certain actions relating to appraisal activity as constituting crimes; cease and desist orders; fine

(a) Any person who, directly or indirectly, with the intention or upon the promise of receiving any valuable consideration, offers, attempts, or agrees to perform or performs any single act of real estate appraisal activity defined in Code Section 43-39A-2, whether as a part of an appraisal or as an appraisal, shall be deemed an appraiser within the meaning of this chapter. The commission of a single such act by a person who is required to have an appraiser classification under this chapter but who has not obtained such appraiser classification shall constitute a violation of this chapter.

(b) It shall be unlawful for any person, directly or indirectly, to engage in or conduct the business of, or advertise or hold himself or herself out as engaging in or conducting the business of, or act in the capacity of, an appraiser within this state without first obtaining an appraiser classification as provided in this chapter.

(c) Notwithstanding any other provisions of law to the contrary, the board may issue a cease and desist order prohibiting any person from violating the provisions of this chapter by engaging in the practice of an appraiser without proper appraiser classification. Such cease and desist order shall be final ten days after it is issued unless the person to whom such order is issued requests a hearing before the board.

(d) The violation of any cease and desist order of the board issued under subsection (c) of this Code section shall subject the person violating the order to further proceedings before the board, and the board shall be authorized to impose a fine not to exceed $1,000.00 for each transaction constituting a violation of such order. Each day that a person practices in violation of this chapter shall constitute a separate violation.

(e) Initial judicial review of the decision of the board entered pursuant to this Code section shall be available solely in the superior court of the county of domicile of the board.

(f) Nothing in this Code section shall be construed to prohibit the board from seeking remedies otherwise available by statute without first seeking a cease and desist order in accordance with the provisions of this Code section.



§ 43-39A-26. Penalty

Any person acting as an appraiser within the meaning of this chapter without an appraiser classification and any person who violates any other provision of this chapter shall be guilty of a misdemeanor.



§ 43-39A-27. Termination

Repealed by Ga. L. 1992, p. 3137, § 32, effective July 1, 1992.






Chapter 40 - Real Estate Brokers and Salespersons

§ 43-40-1. Definitions

As used in this chapter, the term:

(1) "Associate broker" means a person who acts on behalf of a real estate broker in performing any act authorized by this chapter to be performed by the broker.

(2) "Broker" means any person who, for another, and who, for a fee, commission, or any other valuable consideration or with the intent or expectation of receiving the same from another:

(A) Negotiates or attempts to negotiate, or assists in procuring prospects for the listing, sale, purchase, exchange, renting, lease, or option for any real estate or of the improvements thereon;

(B) Holds himself or herself out as a referral agent for the purpose of securing prospects for the listing, sale, purchase, exchange, renting, lease, or option for any real estate;

(C) Collects rents, assessments, or other trust funds or attempts to collect rents, assessments, or other trust funds;

(D) Is employed by or on behalf of the owner or owners of lots, time-share intervals, or other parcels of real estate at a salary, fee, commission, or any other valuable consideration to sell such real estate or any part thereof in lots or parcels or intervals or other disposition thereof;

(E) Engages in the business of charging an advance fee or contracting for collecting of a fee, other than an advertising fee, in connection with any contract whereby he or she undertakes primarily to promote the sale of real estate either through its listing in a publication issued primarily for such purpose, or for referral of information concerning such real estate to brokers, or both;

(F) Auctions or offers or attempts or agrees to auction real estate;

(G) Buys or offers to buy, sells or offers to sell, or otherwise deals in options to buy real estate;

(H) Performs property management services or community association management services;

(I) Provides or attempts to provide to any party to a real estate transaction consulting services designed to assist the party in the negotiations or procurement of prospects for the listing, sale, purchase, exchange, renting, lease, or option for any real estate or the improvements thereon; or

(J) Advertises or holds himself or herself out as engaged in any of the foregoing.

(2.1) "Brokerage agreement" means an express written contract wherein the client promises to pay the real estate broker a valuable consideration or agrees that the real estate broker may receive a valuable consideration from another in consideration of the broker's producing a seller, buyer, tenant, or landlord ready, able, and willing to sell, buy, or rent the property or in consideration of the broker's performing property management services or performing community association management services.

(3) "Commission" means the Georgia Real Estate Commission.

(4) "Commissioner" means the real estate commissioner.

(4.1) "Community association" means an owner organization of a residential or mixed use common interest realty association in which membership is mandatory as an incident of ownership within the development, such as condominiums, cooperatives, homeowner associations, timeshares, lot division with restrictions in management, and other forms of common interest or planned developments wherein there is a common management.

(4.2) "Community association management services" means the provision, for a valuable consideration, to others of management or administrative services on, in, or to the operation of the affairs of a community association, including, but not limited to, collecting, controlling, or disbursing the funds; obtaining insurance, arranging for and coordinating maintenance to the association property; and otherwise overseeing the day-to-day operations of the association.

(4.3) "Community association manager" means a person who acts on behalf of a real estate broker in providing only community association management services.

(4.4) "Firm" means any business entity, including, but not limited to, a corporation, partnership, limited liability company, or sole proprietorship.

(5) "Licensee" means any person who is licensed as a community association manager, salesperson, associate broker, or broker.

(5.1) "Ministerial acts" means those acts related to real estate brokerage activities which a licensee or a licensee's employee performs and which do not require discretion or the exercise of the licensee's own judgment.

(6) "Person" means individuals and firms.

(7) "Property management services" means the provision, for a valuable consideration, to another of marketing, including referring prospective tenants; leasing; physical, administrative, or financial maintenance; and overall management of real property; or supervision of the foregoing activities for another pursuant to a property management agreement.

(8) "Purchaser" means a person who acquired or attempts to acquire or succeeds to an interest in land.

(9) "Real estate" means condominiums and leaseholds, as well as any other interest or estate in land, whether corporeal, incorporeal, freehold or nonfreehold and whether the real estate is situated in this state or elsewhere; and shall also include a mobile home when such mobile home is affixed to land. "Mobile home," as used in this paragraph, means any factory-built structure or structures equipped with the necessary service connections and made so as to be readily movable as a unit or units and designed to be used as a dwelling unit or units.

(10) "Salesperson" means any person, other than an associate broker, who acts on behalf of a real estate broker in performing any act authorized by this chapter to be performed by the broker.

(11) "State" means any state, district, territory, possession, or province of the United States or Canada and any sovereign nation or any political subdivision of such sovereign nation.



§ 43-40-2. Creation of commission; members; meetings; recusal for conflict of interest; removal; compensation; annual report; budget unit

(a) There is created the Georgia Real Estate Commission, which shall be composed of six members, each of whom shall be appointed by the Governor and confirmed by the Senate for a term of five years. Any such appointments made when the Senate is not in session shall be effective until acted upon by the Senate. Five of the members shall be licensees who shall have been residents of this state and actively engaged in the real estate business for five years. The sixth member of the commission shall have no connection with the real estate industry whatsoever but shall have a recognized interest in consumer affairs and in consumer protection concerns.

(b) Members of the commission shall serve until their successors are appointed and qualified. Vacancies on the commission shall be filled by appointment of a successor for the unexpired term of office by the Governor. Four members shall constitute a quorum for the transaction of any business of the commission. The commission shall organize by selecting from its members a chairperson and may do all things necessary and convenient to carry this chapter into effect. The commission shall meet at least once a month, or as often as is necessary, and remain in session as long as the chairperson thereof shall deem it necessary to give full consideration to the business before the commission. Members of the commission or others may be designated by the chairperson of the commission, in a spirit of cooperation and coordination, to confer with similar commissions of other states, attend interstate meetings, and generally do such acts and things as may seem advisable to the commission in the advancement of the profession and the standards of the real estate business.

(c) A member of the commission shall recuse himself or herself from voting on matters in which the member has a conflict of interest. Whenever an investigation authorized by this chapter results in the commission's initiating a contested case under Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," against a member, such member shall be recused from voting on such matter and may not discuss such matter with other commission members or be present when the commission discusses or votes on such matter.

(d) The Governor, after giving notice and an opportunity for a hearing, may remove from office any member of the commission for any of the following:

(1) Inability to perform or neglecting to perform the duties required of members;

(2) Incompetence;

(3) Dishonest conduct; or

(4) Having a disciplinary sanction, other than a citation or a letter of findings authorized by this chapter, imposed by any professional licensing agency on such member's right to practice a trade or profession.

(e) The commission is authorized to pass rules and regulations, not inconsistent with this chapter, relating to the professional conduct of licensees and the administration of this chapter.

(f) Each member of the commission shall receive as compensation for each day actually spent on his or her official duties at scheduled meetings and time actually required in traveling to and from its meetings, not to exceed one day's traveling time, the sum of $25.00 and his or her actual and necessary expenses incurred in the performance of his or her official duties.

(g) The commission, through its chairperson, shall file a written report with the Governor and a copy thereof with both houses of the General Assembly on or before the second Tuesday in January of each year. The Governor may request a preliminary report prior to such an annual report. The report shall include a summary of all actions taken by the commission, a financial report of income and disbursements, staff personnel, and number of persons licensed by the commission. The report shall further delineate steps taken in education and research to disseminate information so that all licensees can be better informed in order to protect the public. The commission shall also outline a program of education and research for each ensuing year, for which a line appropriation shall be requested.

(h) The commission shall be a budget unit as defined in Part 1 of Article 4 of Chapter 12 of Title 45, the "Budget Act"; provided, however, that the commission shall be assigned for administrative purposes only to the office of the Secretary of State.



§ 43-40-3. Determination of fees by commission

The commission is authorized to establish the amount of any fee which it is authorized by this chapter to charge and collect. Each fee so established shall be reasonable and shall be determined in such a manner that the total amount of fees charged and collected by the commission shall approximate the total of the direct and indirect costs to the state of the operations of the commission.



§ 43-40-3.1. Rules and regulations

Notwithstanding any provision of law to the contrary, with respect to any form or application required to be completed by an applicant or a licensee, or with respect to any document required to be issued by the commission, the commission is authorized to promulgate rules and regulations setting forth:

(1) Any procedure that will reduce the use of paper forms, applications, or documents;

(2) Any procedure that will reduce the necessity for the commission to maintain paper documents;

(3) The procedure for submitting or issuing any such form, application, or document by facsimile or electronic means; and

(4) The procedure for satisfying any signature requirement on any such form by electronic signature, voice signature, or other means so long as appropriate security measures are implemented that assure security and verification of any required signature.

As used in this Code section, the term "electronic signature" shall have the same meaning as provided in Code Section 10-12-2.



§ 43-40-4. Office of commissioner; qualifications; restrictions; staff; oath; duties and powers; reimbursement

(a) There is established within the commission the office of real estate commissioner.

(b) The commissioner shall be a full-time employee of the commission and shall serve as the chief executive officer of the commission. The commission shall in its discretion appoint the commissioner and fix his or her annual salary. Any person, in order to qualify for appointment to the office of commissioner, shall be a person of good moral character and shall possess such qualifications as the commission may require. The commissioner shall hold no interest in any real estate business or related business while serving as commissioner. The commissioner, with the approval of the commission, may employ and fix the compensation of a secretary, investigators, and other staff to assist the commissioner in his or her duties. Such employees shall not be placed in the classified service as defined by Code Section 45-20-2, provided that nothing in this chapter shall be construed to affect any employee in the classified service as of July 1, 1981.

(c) The commissioner shall take an oath to discharge faithfully the duties of his or her office.

(d) The commissioner shall be charged with the duties and powers as delegated by the commission.

(e) The commissioner shall be allowed reimbursement for travel and other expenses necessarily incurred in the performance of his or her duties, the same as other state officers and employees, and shall receive payment of the same in the manner provided for members of the commission.



§ 43-40-5. Status of license of commissioner and commission employees

The real estate license of the real estate commissioner and all other employees of the commission who are licensed by the commission shall be on inactive status during the time of their employment with the commission. The commissioner or such employees will not be required to pay a fee to keep their licenses on an inactive status. Such license shall be taken off the inactive status and returned to the commissioner or employee when his employment is terminated.



§ 43-40-6. Seal; records

(a) The commission shall adopt a seal, which may be either an engraved or ink stamp seal, with the words "State Real Estate Commission, State of Georgia," and such other device as the commission may desire included thereon, by which it shall authenticate the acts of the commission.

(b) The commission shall maintain records so that it may certify the license history of licensees for a period of up to five years preceding the date of certification. The commission may certify the license history of a licensee based on electronic data that it maintains. When that electronic data is derived from a paper record, upon converting the information on the paper record to electronic form and after verification of the electronic record, the commission may:

(1) Destroy the paper record; or

(2) Retain the paper record for a period of time determined by the commission.



§ 43-40-7. Application for licenses; confidentiality

(a) Any person desiring to act as a real estate licensee must file an application for a license with the commission. All original and subsequent applications filed with the commission shall be in such form and detail as the commission shall prescribe, setting forth the following:

(1) The name and address of the applicant or the name under which he or she intends to conduct business and, if the applicant is a partnership or limited liability company, the name and residence address of each member thereof and the name under which the partnership or limited liability company business is to be conducted and, if the applicant is a corporation, the name and address of each of its principal officers;

(2) The place or places, including the city with the street and street number, if any, where the business is to be conducted; and

(3) Such other information as the commission shall require.

(b) Notwithstanding any provision of Article 4 of Chapter 18 of Title 50 to the contrary, all applications, including supporting documents and other personal information submitted by applicants and licensees as part of an application filed with the commission, shall be confidential. The commission shall deem as public records the following information and shall make such information reasonably available for inspection by the general public: a licensee's name, license number and status, business name, business address, business telephone number, type of license held, and term of license; the fact that a licensee has or has not received a disciplinary sanction; and such other information pertaining to the license of a licensee or approval of a school, course, or instructor as the commission may determine by rule.



§ 43-40-8. Qualifications of licensees; course of study for licensed salespersons; lapse; reinstatement; renewal; continuing education; standards for courses

(a) In order to qualify to become an applicant for a community association manager's license, an individual shall:

(1) Have attained the age of 18 years;

(2) Be a resident of the State of Georgia, unless that person has fully complied with the provisions of Code Section 43-40-9;

(3) Be a high school graduate or the holder of a certificate of equivalency;

(3.1) Have complied fully with the requirements of subsection (b) of Code Section 43-40-15 regarding any criminal convictions;

(4) Furnish evidence of completion of at least 25 instructional hours in a community association manager's course of study approved by the commission; and

(5) Stand and pass a real estate examination administered by or approved by the commission covering generally the matters confronting real estate brokers who provide community association management services and community association managers after completing the requirements of paragraph (4) of this subsection.

Failure to meet any of these requirements shall be grounds for denial of license without a hearing.

(b) In order to qualify to become an applicant for a salesperson's license, an individual shall:

(1) Have attained the age of 18 years;

(2) Be a resident of the State of Georgia, unless that person has fully complied with the provisions of Code Section 43-40-9;

(3) Be a high school graduate or the holder of a certificate of equivalency;

(3.1) Have complied fully with the requirements of subsection (b) of Code Section 43-40-15 regarding any criminal convictions;

(4) Furnish evidence of completion of at least 75 instructional hours in a salesperson's course of study approved by the commission; and

(5) Stand and pass a real estate examination administered by or approved by the commission covering generally the matters confronting real estate brokers and salespersons after completing the requirements of paragraph (4) of this subsection.

Failure to meet any of these requirements shall be grounds for denial of license without a hearing.

(c) In order to qualify to become an applicant for a broker or associate broker's license, an individual shall:

(1) Have attained the age of 21 years;

(2) Be a resident of the State of Georgia, unless that person has fully complied with the provisions of Code Section 43-40-9;

(3) Be a high school graduate or the holder of a certificate of equivalency;

(3.1) Have complied fully with the requirements of subsection (b) of Code Section 43-40-15 regarding any criminal convictions;

(4) Have maintained a license in active status for at least three of the five years immediately preceding the filing of an application to become a broker;

(5) Furnish evidence of completion of 60 instructional hours in a broker's course of study approved by the commission, provided that if licensed as a community association manager, the applicant shall furnish evidence of completion of an additional 75 instructional hours in courses or a course of study approved by the commission; and

(6) Stand and pass a real estate examination administered by or approved by the commission covering generally the matters confronting real estate brokers after completing the requirements of paragraph (5) of this subsection and after maintaining a license in active status for at least three of the five years immediately preceding such examination.

Failure to meet any of these requirements shall be grounds for denial of license without a hearing.

(d) Upon being issued an original salesperson's license, each salesperson shall be required to furnish the commission, within one year of the issuance of a license, evidence of satisfactory completion of a course of study of at least 25 instructional hours approved by the commission. As a condition of satisfactory completion of this course, the licensee shall stand and pass an examination that the commission approves and that covers the subject matter contained in the course. The license of any salesperson who fails to complete satisfactorily in a timely manner the course provided for in this subsection shall lapse, and the salesperson's wall certificate of licensure and pocket card shall immediately be surrendered to the commission. Any salesperson whose license lapses for failure to complete satisfactorily an approved 25 instructional hour course may reinstate the license in the following manner:

(1) Any salesperson who has enrolled in any approved 25 instructional hour course within one year of the issuance of an original license, has paid all required fees for the course, and has not completed all in-class sessions, required exercises, or examinations for any reason may reinstate the license by completing the course within six months of the lapsing of the license; or

(2) Any salesperson who fails to reinstate a lapsed license as provided in paragraph (1) of this subsection shall complete 25 instructional hours in a course of study approved by the commission and pay such penalty fees as the commission may require through its rules and regulations before making application to reinstate such license.

(e) Except those individuals actively licensed on January 1, 1980, each applicant for renewal of an active license shall furnish to the commission before renewing a license evidence of satisfactorily completing a continuing education course or courses approved by the commission. The length of the course or courses taken by licensees to meet this requirement of continuing education shall total at least six instructional hours for each year of the renewal period established by the commission. The commission shall not require the passing of an examination to meet this requirement. Continuing education courses shall be provided by all educational or duly authorized instructional organizations teaching real estate licensing courses. No licensee whose license has been placed on inactive status shall be allowed to reactivate unless the provisions of this subsection and subsection (g) of Code Section 43-40-12 are met. Individuals serving on active duty in the armed forces of the United States or in the General Assembly may choose not to meet the continuing education requirements of this subsection while on active duty or during their terms of office. Members of the armed forces or the General Assembly who choose to exercise this temporary exemption option and whose term of active duty or of office exceeds two years shall be required to complete the 25 instructional hour course referenced in subsection (d) of this Code section within six months of the conclusion of their active duty or term of office.

(f) Instructors in all of the approved courses shall be approved by the commission and, where the commission deems necessary, receive any special instruction the commission may require.

(g) Failure to complete any of the educational requirements as provided in this Code section shall be grounds for denial of a license or denial of renewal of a license without further hearing. No fees or portion of fees paid shall be refunded if a licensee fails to meet the continuing education provisions of subsections (d) and (e) of this Code section or any other provisions of this chapter.

(h) The commission may prepare and distribute to licensees under this chapter educational material deemed of assistance in the conduct of their business. The commission may prepare and distribute to the public educational material deemed of assistance to consumers engaging in business in real estate transactions with persons licensed under this chapter.

(i) The commission, through its rules and regulations, shall establish standards for the approval of schools and instructors to offer the education courses required by this chapter. Each approved school shall comply with Code Sections 43-40-15 through 43-40-31. Each approved school shall designate an individual approved by the commission to act as its director and such designated individual shall be responsible for assuring that the approved school complies with the requirements of this chapter and rules and regulations promulgated under this chapter. An approved school shall authorize its director to bind the school to any settlement of a contested case before the commission as defined in Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." The commission, through its rules and regulations, shall establish standards for the offering of the prelicense education courses required by this chapter by methods of instruction, which it deems to be educationally sound, other than in-class instruction. The commission, through its rules and regulations, may establish standards for the offering of continuing education courses required by this chapter by methods of instruction, which it deems to be educationally sound, other than in-class instruction.



§ 43-40-9. Nonresident licensees; service of process; reciprocity; contracts with licensed Georgia brokers

(a) A nonresident holding a license on July 1, 1991, shall not be required to meet the requirements of this Code section in order to continue to hold a license unless such nonresident allows that license to lapse or applies for a different type of license.

(b) The commission may grant a license to a nonresident of this state who is not licensed in such nonresident's state of residence if that applicant meets the age, education, and examination requirements prescribed in Code Section 43-40-8.

(c) In order to be licensed in this state, nonresidents who are licensed in another state must meet any requirements established by the commission, which may include:

(1) Show satisfactory proof of current licensure in the applicant's state of residence;

(2) Pay any required fees;

(3) Sign a statement which states that the applicant has read this chapter and its rules and regulations and agrees to abide by its provisions in all brokerage activity in this state;

(4) Affiliate with a resident or nonresident broker if the applicant is an individual community association manager, salesperson, or associate broker. If a nonresident licensee terminates the affiliation with a broker licensed by the commission, the license of such nonresident shall automatically be terminated unless such nonresident places the license on inactive status or affiliates with another broker licensed by the commission within 30 days. No license shall be issued to any member, officer, independent contractor, employee, or partner of a nonresident firm until said firm qualifies for a broker's license. A nonresident corporation or limited liability company must obtain from the proper agency and maintain a certificate of authority to transact business in this state;

(5) Provide any documentation required by the commission of the applicant's licensure in any other state and copies of the records of any disciplinary actions taken against the applicant's license in that or other states. The imposition of a disciplinary action by any other lawful licensing authority may be grounds for denial of license to a nonresident or for suspension or revocation of a license issued to a nonresident;

(6) File with the commission a designation in writing that appoints the real estate commissioner to act as the licensee's agent, upon whom all judicial and other process or legal notices directed to such licensee may be served. Service upon the real estate commissioner shall be equivalent to personal service upon the licensee. Copies of such appointment, certified by the real estate commissioner, shall be deemed sufficient evidence thereof and shall be admitted in evidence with the same force and effect as the original thereof might be admitted. In such written designation, the licensee shall agree that any lawful process against the licensee which is served upon the real estate commissioner shall be of the same legal force and validity as if served upon the licensee, and that authority shall continue in force so long as any liability remains outstanding in this state. Upon the receipt of any such process or notice, the real estate commissioner shall immediately mail a copy of the same by certified mail or statutory overnight delivery to the last known business address of the licensee; and

(7) Agree in writing to cooperate with any investigation initiated by the commission by promptly supplying any documents any authorized investigator of the commission may request and by personally appearing at the commission's offices or other location in this state as the commission's investigator may request. If the commission sends a notice to produce documents or to appear for an interview with an authorized investigator of the commission by certified mail or statutory overnight delivery to the last known business address of a nonresident licensee and the nonresident licensee fails to comply with that request, the commission may impose on the nonresident licensee any disciplinary sanction permitted under this chapter.

(d) The commission in its discretion may enter into written agreements with similar licensing authorities of other states as may be necessitated by those states' laws to assure for Georgia licensees nonresident licensure opportunities comparable to those afforded to nonresidents by this Code section. Whenever the commission determines that another state does not offer nonresident licensure to Georgia licensees with requirements substantially comparable to those afforded to licensees of that state by this Code section, the commission shall require licensees of such state who apply for nonresident licensure to meet education, experience, and examination requirements substantially comparable to those required by that state with respect to Georgia licensees who seek nonresident licensure, not to exceed such requirements as prescribed in Code Section 43-40-8.

(e) (1) Notwithstanding any other provision of this Code section, a licensed broker of another state may enter into a written agreement with a Georgia broker to conduct the real estate brokerage business in Georgia without first obtaining a Georgia license. The Georgia broker shall be responsible for all real estate brokerage acts performed by the out-of-state broker under such written agreement and for determining that the out-of-state broker has and maintains an active license in the out-of-state broker's state of residence. For purposes of this subsection, a "licensed broker of another state" means the licensed broker and other brokers or salespersons licensed under such broker. The Georgia broker shall maintain for at least three years after its expiration date a copy of any written agreement into which such Georgia broker enters with a licensed broker of another state. Each written agreement shall provide:

(A) For procedures to be followed in the event of the out-of-state broker's performing any of the acts of a broker on real property located in Georgia;

(B) How the brokers will divide any earned commissions;

(C) That any listing or property management agreement for Georgia real property in which the out-of-state broker will participate shall be in the name of the Georgia broker;

(D) That the out-of-state broker shall conduct negotiations with any client of a Georgia broker only with the express permission of the Georgia broker;

(E) That any advertisement by any means of Georgia real property shall identify the listing Georgia broker;

(F) That any contracts, agreements, or offers on Georgia real property shall clearly identify the Georgia broker and the out-of-state broker with the statement that the out-of-state broker is not licensed by the Georgia Real Estate Commission; that said contract, agreement, or offer shall be construed under Georgia law; and that the superior courts of this state shall have jurisdiction over any actions which may be brought against either broker as a result of such contract, agreement, or offer;

(G) That any trust funds obtained in any transaction involving any real property in Georgia by an out-of-state broker shall be held in the trust account of the Georgia broker unless agreed otherwise in writing by the party or parties having any interest in said trust funds; and

(H) Such other matters as the commission may require by rule and regulation.

(2) Notwithstanding any other provision of this Code section, the commission in its discretion may enter into written agreements with similar licensing authorities of other states to permit persons licensed in those states to conduct real estate brokerage business in Georgia without obtaining a license in Georgia, provided that such other states afford the same opportunities to Georgia licensees.

(3) Notwithstanding any other provision of this chapter, when a licensed broker of another state is acting only as a referral agent which involves only the mere referral of one person to another and such referring broker is not involved in the actual negotiations, execution of documents, collection of rent, management of property, or any other real estate brokerage activity, a licensed broker in Georgia may divide or share a real estate commission with such licensed broker in another state.

(f) Whenever an out-of-state broker operating under a written agreement permitted by subsection (e) of this Code section violates any provision of this chapter, for such violation by the out-of-state broker the commission shall be limited to suspending or revoking the Georgia broker's right to enter into such written agreements with out-of-state brokers unless the Georgia broker participated in or ratified the violation of the out-of-state broker or failed to include in such written agreement all provisions required by subsection (e) of this Code section and the commission's rules and regulations.

(g) Reserved.



§ 43-40-10. Requirements for firm to be granted broker's license

No broker's license shall be granted to a firm unless:

(1) Said firm designates an individual licensed as a broker as its qualifying broker who shall be responsible for assuring that the firm and its affiliated licensees comply with the provisions of this chapter and its attendant rules and regulations; and

(2) Said firm authorizes its qualifying broker to bind the firm to any settlement of a contested case before the commission as defined in Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," in which said firm may be a named respondent.

Violations of this chapter or its rules and regulations by a firm licensed as a broker shall subject the license of the qualifying broker to sanction as authorized by this chapter. No broker's license shall be granted to a firm unless every person who acts as a licensee for such firm shall hold a real estate license.



§ 43-40-11. Form of license

The commission shall prescribe the form of the license. Each license shall have placed thereon the seal of the commission. The license of each affiliated licensee shall be delivered or mailed to the real estate broker for whom the licensee is acting and shall be kept in the custody and control of such broker. The commission shall prepare and deliver a pocket card certifying that the person whose name appears thereon is a licensee.



§ 43-40-12. Fees; inactive status; licensure of broker as salesperson; penalty fees; extension of renewal period

(a) To pay the expense of the maintenance and operation of the office of the commission and the enforcement of this chapter, the commission shall establish reasonable fees in accordance with Code Sections 43-40-13 and 43-40-3 and in accordance with its rule-making authority. No fee or portion of a fee required under this chapter which is paid to the commission shall be refunded. Each licensee shall be responsible for filing his or her own fees.

(b) When the commission administers an examination, at the time an application for examination is submitted, the commission shall collect from the applicant a fee for the examination and an investigation fee if necessary. If an applicant fails to pass an examination, upon filing a new application and paying an additional fee, the applicant may take another examination as soon as scheduling permits.

(c) Prior to the issuance of an original license, each applicant who has passed the examination required by Code Section 43-40-8, each firm which is an applicant for a broker's license, and each corporation, limited liability company, or partnership which is an applicant for an associate broker license or a salesperson license shall pay an activation fee in advance.

(d) All licenses shall be renewed periodically as determined by the commission in its rules and regulations, and the commission shall charge a fee for any such license renewed. When renewing a license, a broker must complete a form prescribed by the commission regarding the status of such broker's trust account or accounts and any trust account or accounts that the broker allows affiliated licensees to maintain. The time for renewal of a license and the number of years for which it may be renewed shall be in the discretion of the commission. All fees shall be deposited into the state treasury for the expenses of the commission. This Code section shall not obviate any other fees or conditions required to maintain such license in accordance with this chapter. A license not renewed in accordance with this subsection shall be viewed as lapsed.

(e) Applications and fees must be filed personally in the commission's offices during regular business hours or may be mailed to the commission's offices in a letter postmarked by the United States Postal Service. The commission, through its rules and regulations, may establish standards for the filing of applications and fees by electronic means or by courier services.

(f) Any licensee whose license lapses for failure to pay a renewal fee may reinstate that license within two years of the date of its lapsing by paying the total amount of all renewal fees and late charges which would have been due during the period when the license was lapsed plus a reinstatement fee. If any licensee who has passed an examination administered by or approved by the commission allows a license to lapse for a period longer than two years and less than five years due solely to a failure to pay a renewal fee, the licensee may reinstate that license by paying the total amount of all renewal fees and late charges which would have been due during the period when the license was lapsed plus a reinstatement fee and by successfully completing any educational course or courses which the commission may require. Any licensee whose license has lapsed for longer than five years for failure to pay a renewal fee and who seeks to reinstate that license shall meet the education and examination requirements for that license as set forth in Code Section 43-40-8. Any nonresident licensee whose license lapses for failure to pay a renewal fee may reactivate that license by paying the fee required of an original applicant if such nonresident licensee has maintained an active license in his or her state of residence during the period that his or her license lapsed and has met its continuing education requirements. Any licensee whose license has lapsed for longer than one year and who is not subject to the continuing education requirements of subsection (e) of Code Section 43-40-8 and who reinstates such license under the terms of this subsection shall thereafter be subject to the continuing education requirements of subsection (e) of Code Section 43-40-8.

(g) Any real estate broker who does not wish to be actively engaged in the brokerage business or any licensee who is temporarily not actively engaged on behalf of a broker may continue a license by making a written request within 30 days of ceasing work that the license be placed on inactive status. Any licensee whose license has been placed on an inactive status shall not engage in the real estate brokerage business except in connection with property owned by the licensee. To reinstate a license held on inactive status, a licensee other than a broker shall secure the signature of the broker for whom the licensee wishes to act; and a broker shall make application to the commission prior to resuming brokerage activity. Any individual licensee who seeks to activate a license which has been on inactive status shall first meet the continuing education requirement of subsection (e) of Code Section 43-40-8 which would have been required had such person been on active status unless such person maintained an active license in another state that has continuing education requirements while such licensee's license was on inactive status in Georgia.

(h) Any licensee who places a license on inactive status shall be required to pay the license renewal fee provided for in subsection (d) of this Code section. Whenever any licensee on inactive status fails to pay the required renewal fees, the licensee's license shall be lapsed. If a licensee on inactive status changes address, the licensee shall notify the commission of the new address, in writing, within 30 days.

(i) Any check which is presented to the commission as payment for any fee which the commission is permitted to charge under this chapter and which is returned unpaid may be cause for denial of license or for imposing any sanction permitted under Code Section 43-40-25.

(j) Any licensed broker or associate broker who wishes to be licensed as a salesperson may do so by surrendering that broker's license and applying for a license as a salesperson. No examination shall be required of a licensed broker or associate broker who surrenders that license and applies for a salesperson's license. In the event that such person later wishes to be relicensed as a broker, no additional broker's examination shall be required. When a licensee changes status as contemplated in this subsection, the licensee shall be required to pay the same fee as an original applicant.

(k) Should a license be suspended or revoked, as provided for by this chapter, said suspension or revocation shall prevent the licensee from making either application as set out in subsection (j) of this Code section.

(l) Any school approved to offer required education courses under this chapter and instructors approved to teach those courses shall pay the same original application fee and renewal fee established by the commission for broker applicants and licensees. If such approvals lapse, the school or instructor may reinstate the approval by paying the total amount of all renewal fees and late charges which would have been due during the period the approval was lapsed plus a reactivation fee and by successfully completing any educational course or courses which the commission may require.

(m) A reasonable fee, not to exceed the renewal fee charged broker licensees, may be imposed by the commission on a licensee who:

(1) Fails to notify the commission in writing within 30 days of a change of address, of the opening or closing of a designated trust account, of transferring to a new company, or of leaving a firm to go on inactive status;

(2) Fails to affiliate with a new company or to apply to go on inactive status within 30 days of the commission's receipt of notice that the broker holding the licensee's license no longer wishes to do so and has mailed a letter to the licensee's last known address indicating that the broker is returning the license to the commission;

(3) Fails to respond within 30 days to a written inquiry from the commission requesting further information on any application the licensee has filed with the commission; and

(4) Submits to the commission a check that is returned unpaid.

(n) Whenever a licensee who resides in a county designated as a disaster area by state or federal authorities suffers uninsured major damage or loss to such licensee's residence or place of business, the commission may extend such licensee's renewal period for up to two years without further payment of any fee by the licensee upon satisfactory proof of the licensee's uninsured major damage or loss. The commission is further authorized to make appropriate adjustments in deadline dates mandated by this chapter for applications filed by applicants and licensees located in counties designated as disaster areas by state or federal authorities.



§ 43-40-13. Disposition of fees collected under chapter

All fees collected pursuant to this chapter shall be deposited by the commission into the state treasury. Out of the funds thus arising shall be paid the expenses contemplated in this chapter for the administration and enforcement of this chapter. All expenditures authorized by the commission shall be paid from the funds received pursuant to this chapter. The expenses of the commission and the commissioner must always be kept within the income collected and deposited in accordance with this chapter; and the expense thereof shall not be supported or paid from any other state fund.



§ 43-40-14. Power of commission to issue, revoke, or suspend licenses and censure licensees; power to enter contracts; retention of funds

The commission shall have the full power to regulate the issuance of licenses, to revoke or suspend licenses issued under this chapter, and to censure licensees. The commission is authorized to enter into such contracts as are necessary to carry out its duties under this chapter; provided, however, the commission may enter into contracts to assist it in the conduct of investigations and examinations of brokers' trust accounts authorized by this chapter only whenever it needs special legal or accounting expertise or other extraordinary circumstances exist. Whenever the commission contracts to perform such investigation or examination of trust account functions, any such contractor working on an investigation or examination of a trust account authorized by this chapter shall be under the supervision of the commission or an employee of the commission. Any contractor used by the commission shall be knowledgeable in the work area for which such contractor is retained. A contractor shall not be empowered to determine the disposition of any investigation or examination of a trust account nor to make any discretionary decision that the commission is authorized by law to make. Notwithstanding any other provision of law, the commission is authorized to retain all funds received as collection fees for use in defraying the cost of collection of fees required under this chapter. Any such funds not expended for this purpose in the fiscal year in which they are generated shall be deposited in the state treasury; provided, however, that nothing in this Code section shall be construed so as to allow the commission to retain any funds required by the Constitution to be paid into the state treasury; provided, further, that the commission shall comply with all provisions of Part 1 of Article 4 of Chapter 12 of Title 45, the "Budget Act," except Code Section 45-12-92, prior to expending any such funds.



§ 43-40-15. Grant of licenses; grounds for suspension or revocation of license; other sanctions; surrender or lapse; conviction

(a) Licenses shall be granted only to persons who bear a good reputation for honesty, trustworthiness, integrity, and competence to transact the business of a licensee in such manner as to safeguard the interest of the public and only after satisfactory proof of such qualifications has been presented to the commission. The commission may deny a license to a corporation, limited liability company, or partnership if a stockholder, member, or partner or any combination thereof which owns more than a 20 percent interest therein does not bear a good reputation for honesty, trustworthiness, and integrity; has been convicted of any of the crimes enumerated in subsection (b) of this Code section; or has been disciplined by any legally constituted regulatory agency for violating a law regulating the sale of real estate.

(b) (1) As used in this Code section, the term:

(A) "Conviction" means a finding or verdict of guilty or a plea of guilty to a charge of a felony or any crime involving moral turpitude, regardless of whether an appeal of the conviction has been brought; a sentencing to first offender treatment without an adjudication of guilt pursuant to a charge of a felony or any crime involving moral turpitude; or a plea of nolo contendere to a charge of a felony or any crime involving moral turpitude.

(B) "Felony" means any offense committed:

(i) Within this state and deemed a felony under the laws of this state or under the laws of the United States; or

(ii) In another state and deemed a felony under the laws of that state or the laws of the United States.

(1.1) No person who has a conviction shall be eligible to become an applicant for a license or an approval authorized by this chapter unless such person has successfully completed all terms and conditions of any sentence imposed for such conviction, provided that if such individual has multiple convictions, at least five years shall have passed since the individual satisfied all terms and conditions of any sentence imposed for the last conviction before making application for licensure or approval; and provided, further, that if such individual has a single conviction, at least two years shall have passed since the individual satisfied all terms and conditions of any sentence imposed for the last conviction before making application for licensure or approval.

(1.2) A person who has a conviction in a court of competent jurisdiction of this state or any other state shall be eligible to become an applicant for a licensure or an approval authorized by this chapter only if:

(A) Such person has satisfied all terms and conditions of any conviction such person may have had before making application for licensure or approval, provided that if such individual has multiple convictions, at least five years shall have passed since the individual satisfied all terms and conditions of any sentence imposed for the last conviction before making application for licensure or approval; and provided, further, that if such individual has been convicted of a single felony or of a single crime of moral turpitude, at least two years shall have passed since the individual satisfied all terms and conditions of any sentence imposed for the last conviction before making application for licensure or approval;

(B) No criminal charges for forgery, embezzlement, obtaining money under false pretenses, theft, extortion, conspiracy to defraud, a felony, a sexual offense, a probation violation, or a crime involving moral turpitude are pending against the person; and

(C) Such person presents to the commission satisfactory proof that the person now bears a good reputation for honesty, trustworthiness, integrity, and competence to transact the business of a licensee in such a manner as to safeguard the interest of the public.

(2) Where an applicant for any license or approval authorized by this chapter has been convicted of forgery, embezzlement, obtaining money under false pretenses, theft, extortion, conspiracy to defraud, or other like offense or offenses or has been convicted of a felony, a sexual offense, a probation violation, or a crime involving moral turpitude and has been convicted thereof in a court of competent jurisdiction of this state or any other state such conviction in itself may be sufficient ground for refusal of a license or approval authorized by this chapter. An applicant for licensure as an associate broker or a broker who has been convicted of any offense enumerated in this paragraph may be licensed by the commission as an associate broker or a broker only if:

(A) At least ten years have passed since the applicant was convicted, sentenced, or released from any incarceration, whichever is later;

(B) No criminal charges are pending against the applicant; and

(C) The applicant presents to the commission satisfactory proof that the applicant now bears a good reputation for honesty, trustworthiness, integrity, and competence to transact the business of a licensee in such a manner as to safeguard the interest of the public.

(c) Where an applicant or licensee has been found guilty of a violation of the federal fair housing law or Article 4 of Chapter 3 of Title 8 by an administrative law judge or a court of competent jurisdiction and after any appeal of such conviction is concluded, such conviction may in itself be a sufficient ground for refusal of a license or the imposition of any sanction permitted by this chapter.

(d) Where an applicant or licensee has made a false statement of material fact on his or her application or caused to be submitted or been a party to preparing or submitting any falsified application to the commission, such action may, in itself, be a sufficient ground for the refusal, suspension, or revocation of the license.

(e) Grounds for suspension or revocation of a license, as provided for by this chapter, shall also be grounds for refusal to grant a license.

(f) The conduct provided for in subsections (a), (b), (c), (d), and (h) of this Code section which relates to the denial of a real estate license to an applicant shall also be grounds for imposition of any sanction permitted by this chapter when the conduct is that of a licensee.

(g) Whenever the commission initiates an investigation as permitted by Code Section 43-40-27 to determine whether a licensee has violated any provision of this chapter or its rules and regulations and such licensee has:

(1) Surrendered or voluntarily surrenders the license to the commission;

(2) Allowed or allows the license to lapse due to failure to meet educational requirements provided by law; or

(3) Allowed or allows the license to lapse due to failure to pay any required fees,

the commission may issue an order revoking such licensee's license. The order shall be effective ten days after the order is served on the licensee unless the licensee makes a written request for a hearing before the commission, in which event, the commission shall file a notice of hearing in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." Service shall be accomplished as provided for in Code Section 43-40-26.

(h) Whenever any occupational licensing body of this state or any other state has disciplined the license of an applicant for any license authorized by this chapter or whenever such an applicant has allowed a license to lapse or has surrendered a license to any occupational licensing body of this state or any other state after that body has initiated an investigation or a disciplinary process regarding such applicant's license, such discipline, lapsing, or surrender in itself may be a sufficient ground for refusal of a license. Whenever any occupational licensing body of this state or any other state has revoked the license of an applicant for any license authorized by this chapter or whenever such an applicant has allowed a license to lapse or has surrendered a license to any occupational licensing body of this state or any other state after that body has initiated an investigation or a disciplinary process regarding such applicant's license, the commission may issue an associate broker's or a broker's license only if:

(1) At least ten years have passed since the date that the applicant's occupational license was revoked or surrendered;

(2) No criminal charges are pending against the applicant at the time of application; and

(3) The applicant presents to the commission satisfactory proof that the applicant now bears a good reputation for honesty, trustworthiness, integrity, and competence to transact the business of a licensee in such a manner as to safeguard the interest of the public.

(i) Whenever any licensee is convicted of any offense enumerated in subsection (b) of this Code section, the licensee shall immediately notify the commission of that conviction. The licensee's license shall automatically be revoked 60 days after the licensee's conviction unless the licensee makes a written request to the commission for a hearing during that 60 day period. Following any such hearing requested pursuant to this subsection, the commission in its discretion may impose upon that licensee any sanction permitted by this chapter.

(j) Whenever the commission revokes or suspends the license of a community association manager, a salesperson, an associate broker, or a broker, then any school or instructor approval which such licensee holds shall also be revoked or suspended. Whenever a licensee surrenders a real estate license as provided for in subsection (g) of this Code section, any school or instructor approval which such licensee holds shall also be subject to the provisions of subsection (g) of this Code section.

(k) Where an applicant or licensee has been found not in compliance with an order for child support as provided in Code Section 19-6-28.1 or 19-11-9.3, such action shall be sufficient grounds for refusal of a license or suspension of a license. In such actions, the hearing and appeal procedures provided for in those Code sections shall be the only such procedures required under this chapter.

(l) Where an applicant or licensee has been found to be a borrower in default who is not in satisfactory repayment status as provided in Code Section 20-3-295, such status shall be sufficient grounds for refusal of a license or suspension of a license. In such cases, the hearing and appeal procedures provided for in Code Section 20-3-295 shall be the only such procedures required under this chapter.

(m) Where the commission has previously sanctioned any applicant for a license under Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," such sanction may in itself be a sufficient ground for refusing the license.



§ 43-40-16. Refusal to issue licenses; hearings; judicial review

(a) If the commission, after an application in proper form has been filed with it, accompanied by the proper fee, shall refuse to issue a license to such applicant, the commission shall provide an opportunity for a hearing for such applicant in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." Unless otherwise agreed by the commission, all such hearings shall be held in the county of the domicile of the commission.

(b) Any person who has exhausted all administrative remedies available within this chapter and who is aggrieved by a final decision in a contested case is entitled to judicial review in accordance with Chapter 13 of Title 50. Notwithstanding any provision of subsection (b) of Code Section 50-13-19 to the contrary, initial judicial review of a final decision of the commission shall be available solely in the superior court of the county of domicile of the commission.



§ 43-40-17. Revocation or suspension of license issued to partnership, limited liability company, or corporation

Reserved. Repealed by Ga. L. 2003, p. 370, § 13, effective May 30, 2003.



§ 43-40-18. Management of firm and licensed affiliates; compliance with local ordinances

(a) Licensees who operate from more than one place of business shall comply with all local business ordinances affecting their business operations; provided, however, that no provision of this subsection shall be construed as altering the provisions of Code Section 48-13-17.

(b) A real estate broker or qualifying broker shall be held responsible for any licensee whose license is affiliated with such broker's firm should such licensee violate any of the provisions of this chapter and its attendant rules and regulations unless the broker is able to demonstrate that such broker:

(1) Had reasonable procedures in place for supervising the affiliate's actions;

(2) Did not participate in the violation; and

(3) Did not ratify the violation.

No provision of this subsection shall be construed as altering the provisions of Code Section 43-40-30.1.

(c) The real estate brokerage activities of each firm shall be under the direct management and supervision of a broker or qualifying broker. The broker or qualifying broker shall be responsible for establishing, implementing, and continuing procedures for:

(1) Reviewing all advertising to ensure compliance with this chapter and its rules and regulations;

(2) Providing programs for study and review of this chapter and its rules and regulations for all licensed associates;

(3) Reviewing for compliance with this chapter and its rules and regulations all listing contracts, leases, sales contracts, and management agreements to buy, sell, lease, or exchange real property and any offer to buy, sell, lease, or exchange real property accepted within the time limit of said offer secured or negotiated by the firm's associates. This review shall take place within 30 days of the date of the offer or contract;

(4) Systematic review of the firm's trust accounting practices in order to assure their compliance with this chapter and its rules and regulations;

(5) Ensuring that the firm utilizes only licensed personnel to perform those acts of a licensee which require licensure and that when it pays compensation to an individual licensee, other than another firm, the license of such individual licensee was assigned to the firm by the commission at the time such individual licensee earned the compensation paid;

(6) Ensuring that proper disbursements are made from trust accounts;

(7) Providing continuing and reasonable safekeeping for all records related to real estate transactions which this chapter and its rules and regulations require a broker to maintain;

(8) Providing all licensed personnel with written policies and procedures under which they are expected to operate;

(9) Seeing that the firm and all licensed affiliates enter into a written agreement specifying the terms under which the licensee will be compensated for work during the time of their affiliation and specifying how the licensee will be compensated for work begun but not completed prior to the termination of their affiliation. Other than to determine that such agreements are entered into by licensees and their firm, the commission shall not regulate the content of such agreements or enforce their provisions; and

(10) Assuring that an individual with appropriate management authority is reasonably available to assist licensees and the public in real estate transactions handled by the firm.

(d) While a broker or qualifying broker may elect to delegate any of the management duties cited in subsection (c) of this Code section, such broker or qualifying broker is responsible for the acts of the person to whom such duty is delegated.

(e) Any firm which operates as a sole proprietorship must be owned entirely by a licensed broker. The qualifying broker for a firm which operates as a partnership must be a partner. If all partners of a partnership are corporations, the qualifying broker of such a partnership must be one of the partner corporation's officers whose actions are binding on both that corporation and the partnership. The qualifying broker for a firm which operates as a limited partnership must be the general partner. If the general partner of a limited partnership is a corporation, the qualifying broker of such a limited partnership must be one of that corporation's officers whose actions are binding on both the corporation and the general partner. The qualifying broker for a firm which operates as a limited liability company must be a member or, if the articles of organization or a written operating agreement vests management of the limited liability company in a manager or managers, a manager may serve as the qualifying broker. The qualifying broker for a firm which operates as a corporation must be an officer of the corporation. The broker or qualifying broker of any real estate firm must have signatory powers on all trust accounts which the firm maintains.



§ 43-40-19. Change of place of business; transfer of salesperson, associate broker, or community association manager

(a) Should a broker change the address of the broker's place of business, the broker shall notify the commission, in writing, within 30 days of such change.

(b) When an affiliated licensee leaves a broker for whom such licensee is acting, the broker shall immediately cause the license of that licensee to be forwarded either to the commission or to the new broker for whom the licensee will act. If the wall certificate of licensure is forwarded to the new broker for whom the licensee will act, the broker releasing the licensee shall notify the commission in writing of that action. The releasing broker shall furnish such other information regarding the termination of said licensee as the commission may require. Any licensee whose license is released by a broker shall not engage in the activities of a real estate licensee until the licensee:

(1) Personally delivers to the commission a commission approved application to transfer such licensee's license to a new broker or has the United States Postal Service postmark a letter containing such an application; or

(2) Receives from the commission a wall certificate of licensure authorizing the licensee to serve as the broker or the qualifying broker of a firm.

(c) A licensee transferring to a new broker may continue to act as a licensee for the former broker with regard to transactions begun prior to the transfer, provided:

(1) Both brokers agree in writing to the licensee's actions on behalf of the former broker;

(2) The transactions on which the licensee will act on behalf of the former broker are enumerated in the written agreement between the brokers;

(3) The former broker agrees in writing to assume full responsibility for the licensee's activities in the enumerated transactions; and

(4) The written agreement expresses the terms under which the licensee shall be compensated by the former broker.

(d) A salesperson or community association manager shall not act as a licensee for any broker other than the broker holding the salesperson's or community association manager's license except as provided in subsection (c) of this Code section.



§ 43-40-20. Trust or escrow checking account for real estate business; when entitled to commission

(a) Each broker who accepts down payments, earnest money deposits, security deposits, rents, association fees, or other trust funds in a real estate brokerage transaction or whose affiliated licensees accept such trust funds shall maintain a separate, federally insured account at a financial institution in this state which shall be designated a trust or escrow account wherein all down payments, earnest money deposits, or other trust funds received by the broker or the broker's affiliated licensees, on behalf of a principal or any other person, shall be deposited. An account so designated and registered with the commission shall not be subject to attachment or garnishment. A broker who does not accept trust funds in real estate brokerage transactions is not required to maintain a designated trust or escrow account; provided, however, that if a broker does not maintain such a trust or escrow account and later receives trust funds in a real estate brokerage transaction, such broker must open the designated trust or escrow account required by this subsection within one business day of the receipt of such trust funds.

(b) Each broker who is required to maintain a trust or escrow account shall notify the commission of the name of the bank in which the trust account is maintained and also the number of the account or, if the bank does not use numbered accounts, the name of the account on forms provided therefor.

(c) Each broker who maintains a trust account shall authorize the commission to examine such trust account by a duly authorized representative of the commission. The commission may examine such account at any time upon reasonable cause. The commission shall examine each broker's trust account or accounts during each renewal period. In lieu of an examination of any such account or accounts by a duly authorized representative of the commission, the commission, in its discretion, may accept a written report from a certified public accountant that the broker's trust account or accounts are maintained in accordance with the provisions of this chapter and its attendant rules and regulations. In lieu of the renewal period examination by a duly authorized representative of the commission, the commission may accept with the broker's renewal application and fee a summary of data on the broker's trust account or accounts on a form prepared by or approved by the commission if that data appears complete and includes no indication of irregularities. The commission, after initiating an authorized investigation, may require that a broker supply to it written reports on the status of the broker's designated trust account or accounts.

(d) A broker may maintain more than one trust account if the commission is advised of such account, as specified in subsections (a), (b), and (c) of this Code section.

(e) A broker shall not be entitled to any part of the earnest money, security deposit, or other trust funds paid to the broker in connection with any real estate transaction as part or all of the broker's commission or fee until the transaction has been consummated or terminated.

(f) Any licensee, acting in the capacity of principal in the sale of interests in real estate owned by such licensee, shall deposit in a trust account in a state bank or trust company or any foreign bank which authorizes the commission to examine its records of such deposits those parts of all payments received on contracts which are necessary to meet any amounts concurrently due and payable on any existing mortgages, contracts for deed or other conveyancing instruments, reserves for taxes and insurance, or any other encumbrance on such receipts. Such deposits shall be maintained until disbursement is made under the terms of the encumbrance pertaining thereto and proper accounting on such property is made to the parties entitled thereto.

(g) The commission, in its discretion, may allow a nonresident broker who accepts any trust funds in a real estate brokerage transaction to maintain the trust account required in subsection (a) of this Code section in a bank of such nonresident broker's state of residence, provided that the commission is authorized to examine the account at such time or times as the commission may elect and that the licensee meets the requirements of any rules which the commission may establish regarding the maintenance of such accounts.

(h) Community association managers, salespersons, or associate brokers who receive security deposits or other trust funds on property they own or who receive payments as described in subsection (f) of this Code section must deposit those funds into a designated trust account maintained by the broker with whom their licenses are affiliated or in a designated trust account approved by that broker. If the broker approves the affiliated licensee's holding such trust funds in a designated trust account owned by the licensee, the broker shall assure that the bank in which the account is maintained designates the account as a trust account and the broker shall notify the commission of the name of the bank in which the account is maintained, the number of the account, and the name of the licensee who owns the account. The licensee who owns such account shall maintain such records on the account as are required by this chapter and the applicable rules and regulations for brokers in maintaining their trust accounts. The licensee who owns such account shall provide to such licensee's broker on at least a quarterly basis a written reconciliation statement comparing the licensee's total trust liability with the reconciled bank balance of the licensee's trust account.



§ 43-40-21. Violations involving real estate accounts; report to Attorney General; injunctions; appointment of receiver

Whenever it shall appear to the commission from any examination or report provided by the laws of this state that a broker has failed to comply with Code Section 43-40-20 or if any broker or the officers, members, or partners of any firm licensed as a real estate broker shall refuse to submit their books, papers, and affairs to the inspection of any examiner, the commission shall have reason to conclude that the trust account of such broker is in an unsafe or unsound condition; and the commission shall immediately submit a complete report of all information available to it to the Attorney General. An action may be brought by this state to enjoin such broker from engaging in or continuing such violation or doing any act or acts in furtherance thereof. In any such action, an order or judgment may be entered awarding such preliminary or final injunctions as may be deemed proper. In addition to all other means provided by law for the enforcement of a restraining order or injunction, the court in which such action is brought shall have power and jurisdiction to impound and appoint a receiver for the property and business of the defendant, including books, papers, documents, and records pertaining thereto, or as much thereof as the court may deem reasonably necessary to prevent violations of the law or injury to the public through, or by means of, the use of such property and business. Such receiver, when so appointed and qualified, shall have such powers and duties as to custody, collection, administration, winding up, and liquidation of such property and business as shall, from time to time, be conferred upon such receiver by the court.



§ 43-40-22. Real estate education, research, and recovery fund; revocation of license upon court order for payment from fund; subrogation

(a) The commission is authorized and directed to establish and maintain a real estate education, research, and recovery fund. All funds in the real estate recovery fund established by Ga. L. 1973, p. 100, shall be transferred to and utilized through the real estate education, research, and recovery fund.

(b) The commission shall maintain a minimum balance of $1 million in the real estate education, research, and recovery fund from which any person, except bonding companies when they are not principals in a real estate transaction, aggrieved by an act, representation, transaction, or conduct of a licensee which is in violation of this chapter or of the rules and regulations of the commission promulgated pursuant thereto, may recover, by order of any court having competent jurisdiction, actual or compensatory damages, not including interests and costs sustained by the act, representation, transaction, or conduct, provided that nothing shall be construed to obligate the fund for more than $25,000.00 per transaction regardless of the number of persons aggrieved or parcels of real estate involved in such transaction. In addition:

(1) The liability of the fund for the acts of a licensee, when acting as such, is terminated upon the issuance of court orders authorizing payments from the fund for judgments, or any unsatisfied portion of judgments, in an aggregate amount of $75,000.00 on behalf of such licensee;

(2) A licensee acting as a principal or agent in a real estate transaction has no claim against the fund; and

(3) No person who establishes a proper claim or claims under this Code section shall ever obtain more than $25,000.00 from the fund.

(c) When any person makes application for an original license to practice as a licensee, that person shall pay, in addition to the original license fee, a fee in an amount established by the commission for deposit in the education, research, and recovery fund.

(d) (1) No action for a judgment which subsequently results in an order for collection from the real estate education, research, and recovery fund shall be started later than two years from the accrual of the cause of action thereon. The commission shall have the right to intervene in and defend any such action.

(2) When any aggrieved person recovers a valid judgment in any court of competent jurisdiction against any licensee for any act, representation, transaction, or conduct which is in violation of this chapter, or of the regulations promulgated pursuant thereto, which act occurred on or after July 1, 1973, the aggrieved person may, upon termination of all proceedings, including reviews and appeals in connection with the judgment, file a verified claim in the court in which the judgment was entered and, upon 30 days' written notice to the commission, may apply to the court for an order directing payment out of the real estate education, research, and recovery fund of the amount unpaid upon the judgment, subject to the limitations stated in this Code section. The commission shall have the right to intervene in and object to such verified claim on the issue of whether or not the claim was in violation of this chapter or of the rules and regulations of the commission promulgated pursuant thereto.

(3) The court shall proceed upon such application in a summary manner and, upon the hearing thereof, the aggrieved person shall be required to show that such person:

(A) At the time of the cause of action, was not a spouse of the judgment debtor; or a parent, sibling, or child of the judgment debtor or the judgment debtor's spouse; or the personal representative of such person or persons;

(B) Has complied with all the requirements of this Code section;

(C) Has obtained a judgment, as set out in paragraph (2) of this subsection, stating the amount thereof and the amount owing thereon at the date of the application; and that, in such action, the aggrieved person had joined any and all bonding companies which issued corporate surety bonds to the judgment debtors as principals and all other necessary parties;

(D) Has caused to be issued a writ of execution upon such judgment and the officer executing the same has made a return showing that no personal or real property of the judgment debtor liable to be levied upon in satisfaction of the judgment could be found or that the amount realized on the sale of them or of such of them as were found, under such execution, was insufficient to satisfy the judgment, stating the amount so realized and the balance remaining due to the judgment after application thereon of the amount realized;

(E) Has caused the judgment debtor to make discovery under oath concerning the judgment debtor's property, in accordance with Chapter 11 of Title 9, the "Georgia Civil Practice Act";

(F) Has made all reasonable searches and inquiries to ascertain whether the judgment debtor is possessed of real or personal property or other assets liable to be sold or applied in satisfaction of the judgment;

(G) Has discovered by such search no personal or real property or other assets liable to be sold or applied or that certain of them, being described, owned by the judgment debtor and liable to be so applied have been discovered and that the aggrieved person has taken all necessary action and proceedings for the realization thereof and that the amount thereby realized was insufficient to satisfy the judgment, stating the amount so realized and the balance remaining due on the judgment after application of the amount realized; and

(H) Has applied the following items, if any, as recovered by the aggrieved person, to the actual or compensatory damages awarded by the court:

(i) Any amount recovered from the judgment debtor or debtors;

(ii) Any amount recovered from the bonding company or companies; or

(iii) Any amount recovered in out-of-court settlements as to particular defendants.

(4) Whenever the aggrieved person satisfies the court that it is not practical to comply with one or more of the requirements enumerated in subparagraphs (D), (E), (F), (G), and (H) of paragraph (3) of this subsection and that the aggrieved person has taken all reasonable steps to collect the amount of the judgment or the unsatisfied part thereof and has been unable to collect the same, the court may, in its discretion, dispense with the necessity for complying with such requirements.

(5) The court shall make an order directed to the commission requiring payment from the real estate education, research, and recovery fund of whatever sum it shall find to be payable upon the claim, pursuant to the provisions of and in accordance with the limitations contained in this Code section, if the court is satisfied, upon the hearing, of the truth of all matters required to be shown by the aggrieved person by paragraph (3) of this subsection and is satisfied that the aggrieved person has fully pursued and exhausted all remedies available to him or her for recovering the amount awarded by the judgment of the court.

(6) Should the commission pay from the real estate education, research, and recovery fund any amount in settlement of a claim or toward satisfaction of a judgment against a licensee, the license of such licensee shall be automatically revoked upon the issuance of a court order authorizing payment from the real estate education, research, and recovery fund. If such license is that of a firm, the license of the qualifying broker of the firm shall automatically be revoked upon the issuance of a court order authorizing payment from the real estate education, research, and recovery fund. No such licensee shall be eligible to receive a new license until such licensee has repaid in full, plus interest at the judgment rate in accordance with Code Section 7-4-12, the amount paid from the real estate education, research, and recovery fund on such licensee's account. A discharge in bankruptcy shall not relieve a person from the penalties and disabilities provided in this subsection.

(7) If, at any time, the money deposited in the real estate education, research, and recovery fund is insufficient to satisfy any duly authorized claim or portion thereof, the commission shall, when sufficient money has been deposited in the real estate education, research, and recovery fund, satisfy such unpaid claims or portions thereof in the order that such claims or portions thereof were originally filed, plus accumulated interest at the rate of 4 percent a year.

(e) The sums received by the commission pursuant to any provisions of this Code section shall be deposited into the state treasury and held in a special fund to be known as the "Real Estate Education, Research, and Recovery Fund" and shall be held by the commission in trust for carrying out the purposes of this Code section. These funds may be invested in any investments which are legal for domestic insurance companies under Articles 1 and 3 of Chapter 11 of Title 33, and the interest from these investments shall be deposited to the credit of the real estate education, research, and recovery fund and shall be available for the same purposes as all other money deposited in the real estate education, research, and recovery fund.

(f) It shall be unlawful for any person or his agent to file with the commission any notice, statement, or other document required under this Code section which is false, untrue, or contains any material misstatement of fact and shall constitute a misdemeanor.

(g) When the commission receives notice, as provided in subsection (d) of this Code section, the commission may enter an appearance, file an answer, appear at the court hearing, defend the action, or take whatever other action it may deem appropriate on behalf and in the name of the defendant and take recourse through any appropriate method of review on behalf of and in the name of the defendant.

(h) When, upon the order of the court, the commission has paid from the real estate education, research, and recovery fund any sum to the judgment creditor, the commission shall be subrogated to all of the rights of the judgment creditor. The judgment creditor shall assign all his right, title, and interest in the judgment to the commission before any payment is made from the fund, and any amount and interest so recovered by the commission on the judgment shall be deposited to the fund. If the total amount collected on the judgment by the commission exceeds the amount paid from the fund to the original judgment creditor plus interest and the cost of collection, the commission may elect to pay any overage collected to the original judgment creditor or reassign the remaining interest in the judgment to the original judgment creditor. The payment or reassignment to the original judgment creditor shall not subject the fund to further liability for payment to the original judgment creditor based on that transaction or judgment. Any costs incurred by the commission attempting to collect assigned judgments shall be paid from the fund.

(i) The failure of an aggrieved person to comply with all of the provisions of this Code section shall constitute a waiver of any rights under this Code section.

(j) The commission, in its discretion, may use any and all funds from new licensee payments to the real estate education, research, and recovery fund or from accrued interest earned on the fund for the purpose of helping to underwrite the cost of developing courses, conducting seminars, conducting research projects on matters affecting real estate brokerage, publishing and distributing educational materials, or other education and research programs for the benefit of licensees and the public as the commission may approve in accordance with the provisions of this chapter and its rules and regulations; provided, however, that the commission shall not expend or commit sums for educational or research purposes in such amounts as would cause the real estate education, research, and recovery fund to be reduced to an amount less than $1 million.

(k) In addition to the license fees provided for in this chapter, the commission, in its discretion and based upon the need to ensure that a minimum balance of $1 million is maintained in the real estate education, research, and recovery fund, may assess each licensee, only upon renewal of the license, an amount not to exceed $30.00 per year.



§ 43-40-22.1. Fidelity bond or insurance requirements for broker providing community management services

(a) The commission may require that each broker who provides community association management services under this chapter and who collects, controls, has access to, or disburses community association funds shall at all times provide or be covered by a fidelity bond or fidelity insurance coverage protecting the community associations being managed by the broker against loss of any funds belonging to those community associations being held or controlled by the broker.

(b) The commission shall establish through its rules and regulations the criteria that such fidelity bonds or fidelity insurance, if required, must meet.

(c) Each broker providing community association management services shall maintain a copy of any mandatory fidelity bond or fidelity insurance policy and a current certificate of each such bond or insurance policy showing current coverage, shall provide a copy thereof to the community association, and shall produce a copy thereof at the reasonable request of the commission or any of its agents for their inspection.



§ 43-40-23. Applicability of county or municipal license, occupational, or professional taxes

No county or municipal corporation shall levy or collect any fixed amount license, occupational, or professional tax upon real estate brokers, except as provided for in Code Section 48-13-17.



§ 43-40-24. Requisites for maintenance of action under chapter

(a) No person shall bring or maintain any action in the courts of this state for the collection of compensation for the performance of any of the acts mentioned in this chapter without alleging and proving that he was a licensed broker in Georgia at the time the alleged cause of action arose.

(b) No broker shall bring or maintain any action in the courts of this state for the collection of compensation for the performance of any of the acts mentioned in this chapter without alleging and proving that any person acting in the broker's behalf was duly licensed in Georgia at the time the alleged cause of action arose.

(c) No broker shall bring or maintain any action against another broker nor shall any affiliated licensee bring or maintain any action against the broker holding his or her license for the collection of compensation under this chapter without alleging and proving that he or she was a licensee in Georgia at the time the alleged cause of action arose.

(d) The commission by and through its commissioner may bring an action for any violation of this chapter.



§ 43-40-25. Violations by licensees, schools, and instructors; sanctions; unfair trade practices

(a) In accordance with the hearing procedures established for contested cases by Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," whenever a license, a school approval, or an instructor approval has been obtained by false or fraudulent representation, or whenever a licensee, an approved school, or an approved instructor has been found guilty of a violation of this chapter, of the rules and regulations promulgated by the commission, or of any unfair trade practices, including, but not limited to, those listed in this Code section, the commission shall have the power to take any one or more of the following actions:

(1) Refuse to grant or renew a license to an applicant;

(2) Administer a reprimand;

(3) Suspend any license or approval for a definite period of time or for an indefinite period of time in connection with any condition that may be attached to the restoration of the license or approval;

(4) Revoke any license or approval;

(5) Revoke the license of a broker, qualifying broker, or associate broker and simultaneously issue such licensee a salesperson's license;

(6) Impose on a licensee, applicant, approved school, or approved instructor monetary assessments in an amount necessary to reimburse the commission for the administrative, investigative, and legal costs and expenses incurred by the commission in conducting any proceeding authorized under this chapter or Chapter 13 of Title 50, the "Georgia Administrative Procedure Act";

(7) Impose a fine not to exceed $1,000.00 for each violation of this chapter or its rules and regulations with fines for multiple violations limited to $5,000.00 in any one disciplinary proceeding or such other amount as the parties may agree;

(8) Require completion of a course of study in real estate brokerage or instruction;

(9) Require the filing of periodic reports by an independent accountant on a real estate broker's designated trust account; or

(10) Limit or restrict any license or approval as the commission deems necessary for the protection of the public.

Any action taken by the commission pursuant to this subsection may, at its discretion, be construed as a "disciplinary sanction" or "sanction" as such terms are used in this chapter.

(b) Licensees shall not engage in any of the following unfair trade practices:

(1) Because of race, color, religion, sex, disability, familial status, or national origin:

(A) Refusing to sell or rent after the making of a bona fide offer, or refusing to negotiate for the sale or rental of, or otherwise making unavailable or denying, real estate to any person;

(B) Discriminating against any person in the terms, conditions, or privileges of sale or rental of real estate or in the provision of services or facilities in connection therewith;

(C) Making, printing, or publishing or causing to be made, printed, or published any notice, statement, or advertisement, with respect to the sale or rental of real estate, that indicates any preference, limitation, or discrimination or an intention to make any such preference, limitation, or discrimination;

(D) Representing to any person that any real estate is not available for inspection, sale, or rental when such real estate is in fact so available; or

(E) Representing explicitly or implicitly that a change has or will or may occur in a block, neighborhood, or area in order to induce or discourage the listing, purchasing, selling, or renting of real estate;

(2) Intentionally advertising material which is misleading or inaccurate or which in any way misrepresents any property, terms, values, policies, or services of the business conducted;

(3) Failing to account for and remit any money coming into the licensee's possession which belongs to others;

(4) Commingling the money or other property of the licensee's principals with the licensee's own;

(5) Failing to maintain and deposit in a separate, federally insured account at a financial institution all money received by such broker acting in such capacity, or as escrow agent or the temporary custodian of the funds of others, in a real estate transaction unless all parties having an interest in such funds have agreed otherwise in writing;

(6) Failing to disclose in writing to a principal in a real estate transaction any of the following:

(A) The receipt of a fee, rebate, or other thing of value on expenditures made on behalf of the principal for which the principal is reimbursing the licensee;

(B) The payment to another broker of a commission, fee, or other thing of value for the referral of the principal for brokerage or relocation services; or

(C) The receipt of anything of value for the referral of any service or product in a real estate transaction to a principal;

(7) Representing or attempting to represent a real estate broker, other than the broker holding the licensee's license, without the express knowledge and consent of the broker holding the licensee's license;

(8) Accepting a commission or other valuable consideration by a licensee from anyone other than the broker holding that licensee's license without the consent of that broker;

(9) Acting in the dual capacity of agent and undisclosed principal in any transaction;

(10) Guaranteeing or authorizing any person to guarantee future profits which may result from the resale of real property;

(11) Placing a sign on any property offering it for sale or rent without the written consent of the owner or the owner's authorized agent and failing to remove such sign within ten days after the expiration of listing;

(12) Offering real estate for sale or lease without the knowledge and consent of the owner or the owner's authorized agent or on terms other than those authorized by the owner or the owner's authorized agent;

(13) Inducing any party to a contract of sale or lease, or a brokerage agreement to break such contract or brokerage agreement for the purpose of substituting in lieu thereof any other contract or brokerage agreement with another principal;

(14) Negotiating a sale, exchange, or lease of real estate directly with an owner, a lessor, a purchaser, or a tenant if the licensee knows that such owner or lessor has a written outstanding listing contract in connection with such property granting an exclusive agency or an exclusive right to sell to another broker or that such purchaser or tenant has a written outstanding exclusive brokerage agreement with another broker, unless the outstanding listing or brokerage agreement provides that the licensee holding such agreement will not provide negotiation services to the client;

(15) Indicating that an opinion given to a potential seller, purchaser, landlord, or tenant regarding a listing, lease, rental, or purchase price is an appraisal unless such licensee holds an appraiser classification in accordance with Chapter 39A of this title;

(16) Performing or attempting to perform any of the acts of a licensee on property located in another state without first having been properly licensed in that state or otherwise having complied fully with that state's laws regarding real estate brokerage;

(17) Paying a commission or compensation to any person for performing the services of a real estate licensee who has not first secured the appropriate license under this chapter or is not cooperating as a nonresident who is licensed in such nonresident's state or foreign country of residence, provided that nothing contained in this subsection or any other provision of this Code section shall be construed so as to prohibit the payment of earned commissions:

(A) To the estate or heirs of a deceased real estate licensee when such deceased real estate licensee had a valid Georgia real estate license in effect at the time the commission was earned and at the time of such person's death;

(B) To a citizen of another country acting as a referral agent if that country does not license real estate brokers and if the Georgia licensee paying such commission or compensation obtains and maintains reasonable written evidence that the payee is a citizen of said other country, is not a resident of this country, and is in the business of brokering real estate in said other country; or

(C) By the brokerage firm holding a licensee's license to an unlicensed firm in which an individual licensee affiliated with the brokerage firm owns more than a 20 percent interest provided:

(i) Such individual licensee earned the commission on behalf of the brokerage firm;

(ii) Such unlicensed firm does not perform real estate brokerage activity;

(iii) The affiliated licensee and the brokerage firm have a written agreement authorizing the payment to the unlicensed firm; and

(iv) The brokerage firm obtains and retains written evidence that the affiliated licensee owns more than a 20 percent interest in the unlicensed firm to which the compensation will be paid;

(18) Failing to include a fixed date of expiration in any written listing agreement and failing to leave a copy of said agreement with the principal;

(19) Failing to deliver, within a reasonable time, a completed copy of any purchase agreement or offer to buy or sell real estate to the purchaser and to the seller;

(20) Failing to timely ensure that his or her client or customer receives a copy of the closing statement from a real estate transaction if the closing statement is provided to the licensee at closing. The broker shall retain true copies of such closing statements in the broker's files;

(21) Making any substantial misrepresentations;

(22) Acting for more than one party in a transaction without the express written consent of all parties to the transaction;

(23) Failure of an associate broker, salesperson, or community association manager to place, as soon after receipt as is practicably possible, in the custody of the broker holding the licensee's license any deposit money or other money or funds entrusted to the licensee by any person dealing with the licensee as the representative of the licensee's licensed broker;

(24) Filing a listing contract or any document or instrument purporting to create a lien based on a listing contract for the purpose of casting a cloud upon the title to real estate when no valid claim under said listing contract exists;

(25) Having demonstrated incompetency to act as a real estate licensee in such manner as to safeguard the interest of the public or any other conduct whether of the same or a different character than heretofore specified which constitutes dishonest dealing;

(26) Obtaining a brokerage agreement, a sales contract, or a lease from any owner, purchaser, or tenant while knowing or having reason to believe that another broker has an exclusive brokerage agreement with such owner, purchaser, or tenant, unless the licensee has written permission from the broker having the first exclusive brokerage agreement; provided, however, that notwithstanding the provisions of this paragraph, a licensee shall be permitted to present a proposal or bid for community association management if requested to do so in writing from a community association board of directors;

(27) Failing to keep for a period of three years a true and correct copy of all sales contracts, closing statements if provided to the licensee, any offer or other document that resulted in the depositing of trust funds, accounting records related to the maintenance of any trust account required by this chapter, and other documents relating to real estate closings or transactions or failing to produce such documents at the reasonable request of the commission or any of its agents for their inspection;

(28) Being or becoming a party to any falsification of any portion of any contract or other document involved in any real estate transaction;

(29) Failing to obtain the written agreement of the parties indicating to whom the broker shall pay any interest earned on trust funds deposited into an interest-bearing account prior to depositing those funds into such account;

(30) Failing to disclose in a timely manner to all parties in a real estate transaction any agency relationship that the licensee may have with any of the parties;

(31) Attempting to perform any act authorized by this chapter to be performed only by a broker, associate broker, or salesperson while licensed as a community association manager;

(32) Attempting to sell, lease, or exchange the property of any member of a community association to which a licensee is providing community association management services without the express written consent of that association to do so;

(33) Failure to deliver to a community association terminating a management contract within 30 days of the termination, or within such other time period as the management contract shall provide:

(A) A complete and accurate record of all transactions and funds handled during the period of the contract and not previously accounted for;

(B) All records and documents received from the community association or received on the association's behalf; and

(C) Any funds held on behalf of the community association;

(34) Failure to deliver to a property owner terminating a management contract within 30 days of the termination, or within such other time period as the management contract shall provide:

(A) A complete and accurate record of all transactions and funds handled during the period of the contract and not previously accounted for;

(B) All records and documents received from the property owner or received on the owner's behalf; and

(C) Any funds held on behalf of the property owner;

(35) Inducing any person to alter, modify, or change another licensee's fee or commission for real estate brokerage services without that licensee's prior written consent; or

(36) Failing to obtain a person's written agreement to refer that person to another licensed broker for brokerage or relocation services and to inform such person being referred whether or not the licensee will receive a valuable consideration for such referral.

(c) When a licensee has previously been sanctioned by the commission or disciplined by any other state's real estate brokerage licensing authority, the commission may consider any such prior sanctions or disciplinary actions by another state's real estate brokerage licensing authority in determining the severity of a new sanction which may be imposed upon a finding that the licensee has committed an unfair trade practice, that the licensee has violated any provision of this chapter, or that the licensee has violated any of the rules and regulations of the commission. The failure of a licensee to comply with or to obey a final order of the commission may be cause for suspension or revocation of the individual's license after opportunity for a hearing.

(d) Whenever a licensee acts in a real estate transaction as a principal or as an officer, employee, or member of a firm or any other entity acting as a principal, the commission may impose any sanction permitted by this chapter if the licensee commits any unfair trade practice enumerated in this Code section or violates any other provision of this chapter or any rules and regulations adopted pursuant to this chapter in such a transaction.

(e) Whenever a community association manager, a salesperson, or an associate broker violates any provision of this chapter or any rules and regulations adopted pursuant to this chapter by performing any duty or act of a broker enumerated in this chapter or any rules and regulations adopted pursuant to this chapter either with the proper delegation of that duty or act by the broker or without the broker's authorization, the commission may impose any sanction permitted under this chapter on the license of such community association manager, salesperson, or associate broker.



§ 43-40-25.1. Completion of certain forms not practice of law; contents of certain forms

It shall be lawful for licensees to complete listing or sales contracts or leases whose form has been prepared by legal counsel and such conduct shall not constitute the unauthorized practice of law. In completing a lease or a written offer to buy, sell, lease, rent, or exchange real property, a licensee shall include a description of the property involved, a method of payment, any special stipulations or addenda the offer requires, and, such dates as may be necessary to determine whether the parties have acted timely in meeting their responsibilities under the lease, offer, or contract.



§ 43-40-25.2. Alternative disciplinary procedures; citations

(a) It is the intent of the General Assembly to provide the commission with measures to use as alternatives to the sanctions provided for in subsection (a) of Code Section 43-40-25. The citation and letter of findings provided for in this Code section shall not be construed as a disciplinary sanction.

(b) Whenever the evidence gathered in an investigation reveals an apparent violation of this chapter or of the rules and regulations promulgated by the commission or the apparent commission of any unfair trade practice by a licensee, the commission, in its discretion, may:

(1) Initiate the process for the imposition of sanctions, as provided for in subsection (a) of Code Section 43-40-25 and in accordance with the hearing procedures established for contested cases by Chapter 13 of Title 50;

(2) Issue a citation to the licensee. Such citation, which shall be served personally or by mail, shall give notice to the licensee of the alleged violation or violations of this chapter or commission rules or alleged unfair trade practice or practices and inform the licensee of the opportunity to request a contested case hearing to be held in accordance with the procedures established for such hearings by Chapter 13 of Title 50. A citation issued by the commission may include an order to complete a course of study in real estate brokerage or instruction; to file periodic reports by an independent accountant on a real estate broker's designated trust account; or to pay a fine not to exceed $1,000.00 for each violation of this chapter or its rules and regulations, with fines for multiple violations limited to $5,000.00 in any one citation, or a combination of the above. If the licensee fails to request a hearing within 30 days of the date of service of the citation, the order contained in the citation shall be final. The failure of a licensee to comply with a final order contained in a citation may be cause for the imposition of a sanction on such person's license, after notice and opportunity for a hearing; or

(3) Issue a letter of findings to the licensee if the alleged violation appears to have done no harm to a third party or to the public. Such letter of findings, which shall be served personally or by mail, shall give notice to the licensee of the alleged violation or violations of this chapter or commission rules or alleged unfair trade practice or practices. A letter of findings shall be confidential and shall not appear on the license history of a licensee. A letter of findings shall not be subject to a subpoena in a civil action, shall not constitute a public record or be available for inspection by the public, and shall not be disclosed to any person or agency, except as provided in subsection (d) of Code Section 43-40-27.

(c) The commission is authorized to promulgate rules and regulations to implement this Code section. Such rules may limit the provisions of this chapter and of its rules and regulations and unfair trade practices which may be the basis for the issuance of a citation or a letter of findings.



§ 43-40-26. Hearings before commission; judicial review

(a) Before the commission shall censure a licensee or before revoking or suspending a license, it shall provide an opportunity for a hearing for such holder of a license in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." Unless otherwise agreed to by the commission, all such hearings shall be held in the county of domicile of the commission.

(b) If any licensee or applicant fails to appear at any hearing after reasonable notice, the commission may proceed to hear the evidence against such licensee or applicant and take action as if such licensee or applicant had been present. A notice of hearing, initial or proposed decision, or final decision of the commission in a disciplinary proceeding shall be served upon the licensee or applicant by personal service or by certified mail or statutory overnight delivery, return receipt requested, to the last known address of record with the commission. If such material is returned marked "unclaimed" or "refused" or is undeliverable and if the licensee or applicant cannot, after diligent effort, be located, the real estate commissioner shall be deemed to be the agent for such licensee or applicant for the purposes of this Code section, and service upon the real estate commissioner shall be deemed service upon the licensee or applicant.

(c) Any person who has exhausted all administrative remedies available within this chapter and who is aggrieved by a final decision in a contested case is entitled to judicial review in accordance with Chapter 13 of Title 50. Notwithstanding any provision of subsection (b) of Code Section 50-13-19 to the contrary, initial judicial review of a final decision of the commission shall be available solely in the superior court of the county of domicile of the commission.



§ 43-40-27. Investigation of complaints; subpoenas; confidentiality; publication of licensee name upon revocation or suspension; closed meetings

(a) The commission may, upon its own motion, and shall, upon the sworn written request of any person, investigate the actions of any applicant for licensure, licensee, or real estate courses and instructors approved by the commission. Except for investigations of applicants for licensure, investigations of allegations of fraudulent conduct or of mishandling of funds held in a fiduciary capacity, or investigations of possible violations of this chapter which have been litigated in the courts or arise from litigation in the courts, the commission shall not initiate an investigation on its own motion or investigate a licensee's activity as the result of a sworn written request for investigation unless the act or acts which may constitute a violation of this chapter occurred within three years of the initiation of the investigation.

(b) Any person authorized to conduct an investigation on behalf of the commission shall have access to and may examine any writings, documents, or other material which may be related to an investigation made upon the order of the commission.

(c) In the conduct of an authorized investigation, the commissioner or chairperson of the commission may issue subpoenas to compel production of such writings, documents, or material on behalf of the commission. After the service of a notice of hearing, the commissioner or chairperson of the commission may issue subpoenas to compel production of such writings, documents, or material, either on behalf of the commission or at the request of a respondent. The commission or the respondent may apply to the superior court of the county in which a person disobeying a subpoena resides for an order requiring compliance. Failure to comply with such an order shall be punishable as for contempt of court.

(d) The results of all investigations shall be reported only to the commission or to the commissioner, and the records of such investigations shall not be subject to subpoena in civil actions. Records of investigations shall be kept by the commission and no part of any investigative record shall be released for any purpose other than a hearing before the commission or its designated hearing officer, review by another law enforcement agency or lawful licensing authority upon issuance of a subpoena from such agency or authority or at the discretion of the commission upon an affirmative vote of a majority of the quorum of the commission, review by the licensee or applicant who is the subject of the notice of hearing after its service, review by the commission's legal counsel, or an appeal of a decision by the commission to a court of competent jurisdiction; provided, however, if an investigation authorized by this chapter results in the commission's filing a notice of hearing or entering into settlement discussions with a member of the commission, the commission shall immediately notify the Governor or the Governor's legal counsel of such action by the commission. After service of a notice of hearing, a licensee or applicant who is the subject of the notice of hearing shall have a right to obtain a copy of the investigative record pertaining to the hearing. Nothing in this subsection shall prevent the commission, in its sole discretion, from notifying persons who request investigations or the licensee or applicant who is the subject of the notice of hearing of the receipt of a request for investigation or the commission's disposition of the investigation nor from making available to the public any document that becomes a public record during the hearing process authorized by Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(e) Whenever the commission revokes or suspends a license, a school approval, or an instructor approval or whenever a licensee, an approved school, or an approved instructor surrenders a license or an approval to the commission in a contested case as defined in Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," the commission may publish the name of such licensee, approved school, or approved instructor on its official website or in any other official publication of the agency.

(f) The commission shall have the authority to exclude all persons during the commission's or the staff of the commission's:

(1) Deliberations on disciplinary proceedings;

(2) Meetings with a licensee or an applicant or the legal counsel of that licensee or applicant in which the licensee or applicant seeks to settle a contested case as provided in Chapter 13 of Title 50, the "Georgia Administrative Procedure Act"; and

(3) Review of the results of investigations initiated under this Code section.



§ 43-40-27.1. Conviction data

(a) As used in this Code section, the term "conviction data" means a record of a finding or verdict of guilty or plea of guilty or plea of nolo contendere with regard to any crime, regardless of whether an appeal of the conviction has been brought, or a record of a sentencing to first offender treatment without an adjudication of guilt.

(b) After the commission has opened an investigation as authorized by Code Section 43-40-27, the commission shall be authorized to obtain conviction data with respect to an applicant or licensee who is the subject of such investigation. The commission may require any applicant or licensee who is the subject of an investigation conducted pursuant to Code Section 43-40-27 and who has been convicted of, pled nolo contendere to, or been granted first offender treatment upon being charged with any criminal offense other than a traffic violation or any traffic violation that involved driving under the influence of alcohol or drugs, homicide or feticide by vehicle, fleeing the scene of an accident, attempting to elude a police officer, or impersonating a law enforcement officer to submit to the commission two complete sets of classifiable fingerprints of the applicant or licensee. Upon receipt thereof, the commission shall submit both sets of fingerprints to the Georgia Crime Information Center which shall promptly transmit one set of fingerprints to the Federal Bureau of Investigation for a search of bureau records and an appropriate report. The Georgia Crime Information Center shall retain the other set of fingerprints and promptly conduct a search of its own records and records to which it has access. The Georgia Crime Information Center shall notify the commission in writing of any derogatory finding, including, but not limited to, any conviction data regarding the fingerprint records check or if there is no such finding. All conviction data received by the commission shall be used by it for the exclusive purpose of carrying out its responsibilities under this chapter, shall not be a public record, shall be privileged, and shall not be disclosed to any other person or agency except as provided in Code Section 43-40-27.



§ 43-40-28. Injunctive actions

Whenever, in the judgment of the commission, any person has engaged in any acts or practices which constitute or will constitute a violation of this chapter, the Attorney General may maintain an action in the name of the state in the superior court of the county in which such violation occurred to abate and enjoin temporarily and permanently such acts and practices and to enforce compliance with this chapter. The plaintiff shall not be required to give any bond.



§ 43-40-29. Exceptions to operation of chapter

(a) Except as otherwise provided, this chapter shall not apply to:

(1) Any person who, as owner, as the spouse of an owner, as general partner of a limited partnership, as lessor, or as prospective purchaser or their regular employees, performs any act with reference to property owned, leased, or to be acquired by such owner, limited partnership, lessor, or prospective purchaser where such acts are performed in the regular course of, or as incident to, the management of such property and the investment therein or any person who manages residential apartment complexes under a contract approved by any federal agency for an organization which is exempt from federal taxes pursuant to Section 501(c)(3) of the Internal Revenue Code, as defined in Code Section 48-1-2, provided that such person was engaged in managing such property under such type contract prior to January 1, 1989;

(2) An attorney in fact under a duly executed power of attorney to convey real estate from the owner or lessor;

(3) A licensed practicing attorney acting solely as an incident to the practice of law;

(4) Any person acting as receiver, trustee in bankruptcy, administrator, executor, or guardian or acting under a court order or under the authority of a will or of a trust instrument;

(5) Any officer or employee of a government agency in the conduct of official duties;

(6) Any person employed by a public or private utility who performs any act with reference to property owned, leased, or to be acquired by the utility employing that person, where such acts are performed in the regular course of, or as incident to, the management of such property and the investment therein;

(7) Any person who, as owner or through another person engaged by such owner on a full-time basis or as owner of a management company whose principals hold a controlling ownership of such property, provides property management services or community association management services, buys, sells, leases, manages, auctions, or otherwise deals with property owned by such person;

(8) Any person employed on a full-time basis by the owner of property for the purpose of providing property management services or community association management services, selling, buying, leasing, managing, auctioning, or otherwise dealing with such property;

(8.1) Any person employed on a full-time basis by a community association for the purpose of providing community association management services;

(9) Any person acting as a referral agent who is not involved in the actual negotiations, execution of documents, collection of rent, management of property, or other related activity which involves more than the mere referral of one person to another and who:

(A) Does not receive a fee for such referral from the party being referred;

(B) Does not charge an advance fee; and

(C) Does not act as a referral agent in more than three transactions per year;

(10) Any individual employed by a broker to assist in property management services on property on which the broker has a written management agreement that the broker procured from and negotiated with the owner, provided that such individual's activities are explicitly authorized by the broker in a written agreement between the broker and the employee and provided that such activities are limited to one or more of the following:

(A) Delivering a lease application, a lease, or any amendment thereto to any person;

(B) Receiving a lease application, a lease, or any amendment thereto, a security deposit, rental payment, or any related payment for delivery to and made payable to the broker or the owner;

(C) Showing a rental unit to any person, provided that the employee is acting under the direct instructions of the broker, and executing leases or rental agreements;

(D) Providing information authorized by the broker about a rental unit, a lease application, or a lease;

(E) Providing information to a tenant about the status of such tenant's security deposit or rent payments or to an owner about the owner's financial accounts and payments from the owner's tenants; and

(F) Performing any ministerial acts that are explicitly authorized by the broker in a written agreement between the broker and the employee.

Any broker utilizing the services of such an employee shall be held responsible under this chapter for the activities of that individual;

(11) Any person who provides property management services on properties available for less than 90 days' occupancy by guests or occupants and meets all of the following conditions:

(A) The property manager enters into a written agreement with the owner specifying all terms and conditions under which the property is to be managed, the reporting of income and expenses, and the remitting of income to the owner;

(B) The management agreement between the property manager and the owner does not allow the property manager to rent or lease the property and any agreement between the property manager and the guest or occupant is not a lease or rental agreement;

(C) Any applicable zoning laws do not prohibit short-term occupancy uses of the property;

(D) The guest's or occupant's occupancy is for less than 90 days;

(E) No deposit exceeds the cost of the rental required for the minimum rental period;

(F) The guest or occupant pays any required state or local sales taxes or excise taxes on rooms, lodgings, and accommodations and the property manager has any required state or local business licenses or permits;

(G) The property manager has the authority to specify rooms or units that the guest or occupant will occupy;

(H) No extra charge is made for basic utilities;

(I) Notice is not required for a guest or occupant to terminate occupancy of the room or unit, except as provided under the provisions of Article 1 of Chapter 21 of this title; and

(J) The room or unit is not the permanent residence of the guest or occupant;

(12) Any person who is a member of a community association and who provides community association management services only to one community association of which such person is a member;

(13) Any person who performs only physical maintenance on a property; or

(14) A licensed certified public accountant acting solely as an incident to the practice of public accounting.

(b) The exceptions provided by subsection (a) of this Code section shall not apply to any person, other than an owner or individuals who are full-time employees of the owner, who performs the acts of a broker on property required to be registered under Article 1, 2, or 5 of Chapter 3 of Title 44.

(c) The exceptions provided by subsection (a) of this Code section shall not apply to any person who holds a real estate license.

(d) The exceptions in subsection (a) of this Code section are not applicable to a person who uses or attempts to use them for the purpose of evading licensure required by this chapter.



§ 43-40-30. Acting without a license; cease and desist order; judicial review; effect of Code section on other remedies

(a) Any person who, directly or indirectly, with the intention or upon the promise of receiving any valuable consideration, offers, attempts, or agrees to perform, or performs, any single act defined in paragraph (2) of Code Section 43-40-1, whether as a part of a transaction or as an entire transaction, shall be deemed a licensee within the meaning of this chapter. The commission of a single such act by a person who is required to be licensed under this chapter but who is not so licensed shall constitute a violation of this chapter.

(b) It shall be unlawful for any person, directly or indirectly, to engage in or conduct the business of, or advertise or hold himself or herself out as engaging in or conducting the business of, or act in the capacity of, a licensee within this state without first obtaining a license as provided in this chapter unless such person is exempted from obtaining a license under Code Section 43-40-29.

(c) Notwithstanding any other provisions of law to the contrary, the commission may issue a cease and desist order prohibiting any person from violating the provisions of this chapter by engaging in the practice of a real estate broker without a license. Such cease and desist order shall be final ten days after it is issued unless the person to whom such order is issued requests a hearing before the commission.

(d) The violation of any cease and desist order of the commission under subsection (c) of this Code section shall subject the person violating the order to further proceedings before the commission, and the commission shall be authorized to impose a fine not to exceed $1,000.00 for each transaction constituting a violation of such order. Each day that a person practices in violation of this chapter shall constitute a separate violation.

(e) Initial judicial review of the decision of the commission entered pursuant to this Code section or an action for enforcement of such decision shall be available solely in the superior court of the county of domicile of the commission.

(f) Nothing in this Code section shall be construed to prohibit the commission from seeking remedies otherwise available by statute without first seeking a cease and desist order in accordance with the provisions of this Code section.



§ 43-40-30.1. Employer-employee or broker-independent contractor relationships between licensees

Nothing contained in this chapter shall be construed as establishing an employer-employee or broker-independent contractor relationship between licensees. Whether brokers and their affiliated licensees establish employer-employee or broker-independent contractor relationships shall be at the discretion of the licensees.



§ 43-40-30.2. Broker's license granted to corporation, partnership, or limited liability company engaged in providing community association management services; qualifications of qualifying broker

Repealed by Ga. L. 1996, p. 194, § 14, effective July 2, 1997.



§ 43-40-31. Penalty

Any person acting as a real estate licensee within the meaning of this chapter without a license and any person who violates any other provision of this chapter shall be guilty of a misdemeanor.



§ 43-40-32. Termination

Repealed by Ga. L. 1992, p. 3137, § 33, effective July 1, 1992.






Chapter 41 - Residential and General Contractors

§ 43-41-1. Legislative findings

It is the intent of the General Assembly, in the interest of public health, safety, and welfare, to safeguard homeowners, other property owners, tenants, and the general public against faulty, inadequate, inefficient, and unsafe residential and general contractors. The practice of residential and general contracting is declared to be a business or profession affecting the public interest and this chapter shall be liberally construed so as to accomplish the intent and purposes stated in this Code section.



§ 43-41-2. Definitions

As used in this chapter, the term:

(1) "Board" means the State Licensing Board for Residential and General Contractors.

(2) "Business organization" means any partnership, corporation, limited liability entity, business trust, joint venture, or other legal entity, other than an individual person, doing business or seeking, offering, or contracting to do business as a contractor or otherwise performing or acting as a contractor as defined in this Code section.

(3) "Contracting" means performing or causing to be performed any of the activities set forth in paragraphs (4), (5), (9), (10), and (11) of this Code section which define the types of contractors. The offering of contracting services and the negotiation of or bid or proposal for engagement or a contract requiring performance of these services also constitutes contracting.

(4) "Contractor," except as specifically exempted by this chapter, means a person who is qualified, or required to be qualified, under this chapter and who, for compensation, contracts to, offers to undertake or undertakes to, submits a bid or a proposal to, or personally or by others performs the construction or the management of the construction for an owner of any building, bridge, or other structure, including a person who installs industrialized buildings as defined in paragraphs (3) and (4) of Code Section 8-2-111, for the construction or improvement of, addition to, or the repair, alteration, or remodeling of any such building, bridge, or structure for use by the owner or by others or for resale to others. The term "contractor" for purposes of this chapter shall include a person who contracts to, undertakes to, or submits a bid or proposal to perform, or otherwise does himself or herself perform, for an owner:

(A) Construction management services relative to the performance by others of such construction activities where the person performing such construction management services is at risk contractually to the owner for the performance and cost of the construction; and

(B) Services of a contractor as part of performance of design-build services, whether as a prime contractor, joint venture partner, or as a subcontractor to a design professional acting as prime contractor as part of a design-build entity or combination.

Both residential and general contractors, in addition to contractors licensed under Chapter 14 of this title to perform such work or any component thereof, shall be permitted to construct storm-water management systems comprising any storm-water conveyance or storm-water detention facility that moves storm or surface water from a specific point on a wholly contained construction project site to another specific point on the same project site and which are wholly contained within the project site and are not part of or connected to any public or private water treatment system, waste-water treatment system, or storm-water system.

(5) "General contractor" means a contractor whose services are unlimited as to the type of work which he or she may do, subject to the financial limitations as may be imposed by a subclassification created pursuant to paragraph (8) of subsection (b) of Code Section 43-41-5, and who may contract for, undertake to perform, submit a bid or a proposal or otherwise offer to perform, and perform any activity or work as a contractor requiring licensure under this chapter including within its scope any work requiring licensure under Chapter 14 of this title; provided, however, that any work contractually undertaken by a general contractor in the nature of electrical contracting, plumbing, conditioned air contracting, low voltage contracting, or utility contracting which falls within the licensing requirements of Chapter 14 of this title may not be performed by the general contractor but shall only be performed by a person who is duly licensed to perform such work under Chapter 14 of this title. The construction of all private, commercial, institutional, industrial, public, and other buildings and structures under contract with or engagement directly by an owner shall be undertaken by a general contractor, except as otherwise expressly set forth in or excluded from operation of this chapter.

(6) An "owner" of real property means a person or entity that has a majority ownership interest in the real property to be improved and for whom an improvement is made or who contracts with or engages, directly or through an agent, the contractor to perform the construction work or services.

(7) "Qualifying agent" means a person who possesses the requisite skill, knowledge, and experience and has the responsibility to supervise, direct, manage, and control all of the contracting activities within the State of Georgia of a contractor doing business in the form of a business organization, with which he or she is affiliated by employment or ownership; who has the responsibility to supervise, direct, manage, and control construction activities on any project for which he or she has obtained the building permit pursuant to Code Section 43-41-14; and whose technical and personal qualifications have been determined by investigation and examination as provided in this chapter, except as exempted under Code Section 43-41-8, as attested by the division.

(8) "Real property" means the real estate, or an interest therein, that is improved, including leaseholds, tenements, and easements, and improvements constructed or placed thereon.

(9) "Residential contractor" means any contractor who may contract for, undertake to perform, submit a bid or a proposal or otherwise offer to perform, and perform any activity or work as a contractor requiring licensure under this chapter for a fixed price, commission, fee, wage, or other compensation or who undertakes any activity or work on his or her own behalf or for any person or business organization that is not licensed as a licensed residential contractor pursuant to this chapter where such activity or work falls into the category of residential-basic contractor or residential-light commercial contractor as defined in this Code section and where the total value of the work or activity or of the compensation to be received by the contractor for such activity or work, whichever is the higher, exceeds $2,500.00. The term "residential contractor" shall include both a residential-basic contractor and a residential-light commercial contractor, except where otherwise expressly stated. The work or activity performed by a residential contractor may include within its scope any work requiring licensure under Chapter 14 of this title; provided, however, that any work contractually undertaken by a residential contractor in the nature of electrical contracting, plumbing, conditioned air contracting, low voltage contracting, or utility contracting which falls within the licensing requirements of Chapter 14 of this title may not be performed by the residential contractor but shall only be performed by a person who is duly licensed to perform such work under Chapter 14 of this title.

(10) "Residential-basic contractor" means and encompasses a person who performs contractor work or activity relative to detached one-family and two-family residences and one-family townhouses not over three stories in height and their accessory buildings and structures;

(11) "Residential-light commercial contractor" means and encompasses a person who performs any contractor work or activity performed by a residential-basic contractor and, additionally, shall include such contractor work or activity related to multifamily and multiuse light commercial buildings and structures, and their related accessory buildings and structures, which are less than four stories in height; less than 25,000 square feet in aggregate interior floor space, except as otherwise provided in this chapter; and are constructed of wood or light gauge metal frame, brick veneer, prefabricated, or manufactured type of construction; or are preengineered steel buildings not exceeding 50,000 square feet of interior floor space; provided that such buildings or structures are not of the type of building or structure that would constitute a special hazard to property or to life and safety of persons as defined in subparagraphs (A), (C), (D), (E), (F), (G), (G.1), (H), (I), and (J) and subparagraph (B), as it applies to a building of four or more stories, of paragraph (1) of subsection (b) of Code Section 25-2-13.

(12) "Specialty contractor" means a contractor whose scope of work and responsibility is of limited scope dealing with only a specific trade and directly related and ancillary work and whose performance is limited to such specialty construction work requiring special skill and requiring specialized building trades or crafts, including, but not limited to, such activities, work, or services requiring licensure under Chapter 14 of this title.



§ 43-41-3. Creation of State Licensing Board for Residential and General Contractors; membership; divisions; vacancies; qualifications; terms; meetings

(a) There is created the State Licensing Board for Residential and General Contractors consisting of 15 members appointed by the Governor for five-year terms. The board shall be assigned to the Secretary of State's office for administrative purposes and shall be under the jurisdiction of the division director and shall operate in accordance with and pursuant to the provisions of Chapter 1 of this title, as applicable. The board shall be comprised of two divisions: the residential contractor division, having jurisdiction of and authority over the two subcategories of residential contracting, residential-basic contractors and residential-light commercial contractors, and the general contractor division. Eight members shall be appointed and serve as members of the residential contractor division of the board and seven members shall be appointed and serve as members of the general contractor division of the board. Members shall serve until the expiration of their respective terms and until their successors are appointed and qualified. Vacancies occurring during a term shall be filled by appointment of the Governor for the remainder of the unexpired term and such replacement shall meet the requirements and criteria of selection of the person previously holding the vacant position. To be eligible to serve on the respective divisions of the board, each contractor member shall be and remain actively involved in the construction contracting business and shall have been so engaged for a period of not less than five consecutive years before the date of appointment in the particular contracting business, as a residential contractor or general contractor, corresponding to the division for which such person is appointed. Any contractor members whose term continues after or who are appointed to terms commencing two years from the date that this chapter becomes effective must also have been licensed and certified by the respective division of the board to operate as a contractor in the category to which the member is appointed. The position of any appointive member of the board who, during his or her term of appointment, shall cease to meet the qualifications for original appointment shall be immediately vacated. No member of the board shall be appointed to serve more than two full terms.

(b) The residential contractor division shall consist of eight members and, except as otherwise expressly stated in this chapter, shall have jurisdiction of and authority over the practice of the two subcategories of residential contracting, residential-basic contractors and residential-light commercial contractors. Six members shall be residential contractors eligible for licensure under this chapter; provided, however, that effective January 1, 2008, all residential contractor members shall be required to be licensed under this chapter. At least two of the residential contractor members shall be qualified to perform residential-light commercial type projects; three shall be qualified and shall predominantly perform residential-basic type projects; one shall be a residential contractor whose business predominantly involves remodeling projects; one shall be a residential contractor who constructs at least an average of 20 residences per year; and all must be geographically diverse. One member shall be a public building official and one member shall be a public member. The public member shall have no ties with the residential construction industry and shall represent the interests of the public at large. The initial member terms on the residential contractor division shall be staggered so that all terms do not expire simultaneously. Three members shall serve initial terms of five years, three members shall serve initial terms of four years, one member shall serve an initial term of three years, and one member shall serve an initial term of one year. The residential contractor division shall meet at least six times each year for the purpose of transacting such business as may properly come before it.

(c) The general contractor division shall consist of seven members and, except as otherwise expressly stated in this chapter, shall have jurisdiction of and authority over the practice of general contracting. Five members shall be general contractors eligible for licensure under this chapter. Effective January 1, 2008, all general contractor members shall be required to be licensed under this chapter. At least two of the general contractor members shall be small-volume builders with an annual contracting volume of less than $5 million and all of whom must be geographically diverse. One member shall be a currently licensed or registered architect or engineer and one member shall be a public building official. The initial member terms on the general contractor division shall be staggered so that all terms do not expire simultaneously. Three members, including at least two contractor members, shall serve initial terms of five years; three members, including at least two contractor members, shall serve initial terms of four years; and one member shall serve an initial term of three years. The general contractor division shall meet at least six times each year for the purpose of transacting such business as may properly come before it.



§ 43-41-4. Appointment of members; chairperson; meetings and quorums; assistance from professional licensing boards division

(a) The initial members of the board shall be appointed no later than July 1, 2005. The fifteenth member of the board shall be appointed not later than July 1, 2007. The board shall meet within 30 days after its appointment at a time and place to be designated by the Governor and organize by electing a chairperson and a vice chairperson, each to serve for a one-year term.

(b) The office of chairperson of the board shall be rotated between the two divisions enumerated in this chapter, with the office of vice chairperson to be held by a member of the division other than that in which the chairperson serves, unless the board, through its rules and regulations, provides otherwise. Any vacancy in the office of chairperson shall be filled by the members for the unexpired term. The person selected to fill the vacancy shall be a member of the same division as the chairperson whose departure has created the vacancy.

(c) The board shall meet at the call of the chairperson or upon the recommendation of a majority of its members. Eight members of the board, including at least three members from each of its divisions, shall constitute a quorum for transaction of business by the board.

(d) Each division within the board shall also elect from its membership a chairperson and a vice chairperson who shall each serve for a term of two years. Any vacancy in the office of either the chairperson or vice chairperson shall be filled by one of the members of the respective division for the unexpired term.

(e) Any member elected chairperson of a division may not serve more than two consecutive full terms of office.

(f) Each division shall carry out its powers and duties as provided for in this chapter with the assistance of the division director and staff of the professional licensing boards division of the Secretary of State's office and the officers and staff of the board. Each division of the board shall operate and transact its business independently of the other division and of the board at large, except as required by this chapter and to the extent of common interests and functions, including staffing and administration. Each division of the board shall have delegated from the board the power and authority to take all appropriate actions in the organization and administration of each respective division and the effectuation and implementation of the licensing and enforcement processes required under this chapter, subject to ultimate oversight and review by the board.

(g) The divisions of the board shall meet at the call of the chairperson of the division.

(h) The board shall not take action on any matter specifically delegated to and under the authority and control of the one of its divisions unless at least four of its members from the affected division are present and participating in such action or decision.

(i) The division director, or his or her designee, shall keep a record of the proceedings of the board and its respective divisions.



§ 43-41-5. Board meetings; power of board and its divisions; investigations; immunity from liability; failure to appear at hearing; voluntary surrender of license; application; subpoenas

(a) The board shall meet at least twice each year for the purpose of transacting such business as may properly come before it and of overseeing the operation of its divisions.

(b) The board and its divisions shall have the power to:

(1) Request from the various departments, agencies, and authorities of the state and its political subdivisions and their agencies and authorities such available information as they may require in their work; and all such departments, agencies, and authorities shall furnish such requested available information to the board and its divisions within a reasonable time;

(2) Provide by regulation for reciprocity with other states or territories of the United States in the licensing of residential and general contractors, provided that such other states have requirements substantially equal to the requirements in force in this state for registration, licensure, or certification and that any such contractor holding a current and valid license, certificate, or registration from another state or territory seeking licensure by way of reciprocity shall demonstrate that such applicant meets, in the discretion of the respective division, the qualifications, requirements, and criteria set forth in Code Section 43-41-6, other than the requirement to take and pass an examination as set forth in subsection (d) of Code Section 43-41-6, and that such applicant is otherwise in compliance with all requirements of the State of Georgia for transaction of such business within this state; provided, further, that a similar privilege is offered to residents of this state by the other state or territory;

(3) Establish and adjust fees as necessary within the limits set forth in Chapter 1 of this title;

(4) Adopt official seals for their use and change them at pleasure;

(5) Establish the policies and procedures for regulating the businesses of residential contracting and general contracting and provide interpretation and guidance regarding the implementation and application of such policies and procedures;

(6) Determine qualifications for licensure or certification, including such experience requirements as the board deems necessary;

(7) Promulgate and adopt rules and regulations necessary to carry out this chapter;

(8) Establish and define appropriate categories of general contractor licensure based upon financial criteria; and

(9) Allow for inactive status pursuant to Code Section 43-1-22.

(c) Regarding the powers and authorities conferred by this Code section relative to the residential-light commercial contractor subcategory of the residential contractor classification under this chapter, due to the characteristics of such subcategory, such powers and authorities shall be delegated to and conferred upon, in the first instance, a combined and overlapping subdivision comprising four members of both of the divisions, two of whom shall be the residential-light commercial qualified members of the residential contractor division and two of whom shall be the small volume qualified members of the general contractor division, with neither division having sole oversight and control of such powers and authorities. The chairperson of such combined subdivision shall be rotated annually between the chairperson of the residential contractor division and the chairperson of the general contractor division, with the residential contractor chairperson initially serving as chairperson. The combined subdivision shall meet at the call of such chairperson. However, regarding the actual issuance of licenses under this chapter for residential-light commercial contracting and any powers and authorities relative to administration, oversight, control, or disciplinary action of persons issued such licenses, pursuant to Code Sections 43-41-10, 43-41-11, 43-41-13, 43-41-15, and 43-41-16, the residential contractor division shall have full power and authority. Any determinations made or actions taken by this subdivision shall be subject to the ultimate review, oversight, control, power, and authority of the board.

(d) (1) The division director is authorized to make, or cause to be made through employees or contract agents of the board, such investigations as he or she or the board may deem necessary or proper for the enforcement of the provisions of this chapter. Any person properly conducting an investigation on behalf of the board shall have access to and may examine any writing, document, or other material relating to the fitness of any licensee or applicant. The division director or his or her appointed representative may issue subpoenas to compel such access upon a determination that reasonable grounds exist for the belief that a violation of this chapter or any other law relating to the practice of residential or general contracting may have taken place.

(2) The results of all investigations initiated by the board shall be reported solely to the board, and the records of such investigations shall be kept for the board by the division director, with the board retaining the right to have access at any time to such records. No part of any such records shall be released, except to the board, for any purpose other than a hearing before the board, nor shall such records be subject to subpoena; provided, however, that the board shall be authorized to release such records to another enforcement agency or lawful licensing authority.

(3) The board shall have the authority to exclude all persons during its deliberations on disciplinary proceedings and to discuss any disciplinary matter in private with a licensee or applicant and the legal counsel of that licensee or applicant.

(e) A person, firm, corporation, association, authority, or other entity shall be immune from civil and criminal liability for reporting or investigating the acts or omissions of a licensee or applicant which violate the provisions of this chapter or any other provision of law relating to a licensee's or applicant's fitness to practice as a licensed residential or general contractor or for initiating or conducting proceedings against such licensee or applicant, if such report is made or action is taken in good faith, without fraud or malice.

(f) The denial of a license on grounds other than those enumerated in this chapter, the issuance of a private reprimand, the denial of a license by reciprocity, the denial of a request for reinstatement of a revoked license, or the refusal to issue a previously denied license shall not be considered to be a contested case within the meaning of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." Notice and hearing within the meaning of Chapter 13 of Title 50 shall not be required, but the applicant or licensee shall be allowed to appear before the appropriate division if he or she so requests.

(g) If any licensee or applicant fails to appear at any hearing after reasonable notice, the board may proceed to hear the evidence against such licensee or applicant and take action as if such licensee or applicant had been present. A notice of hearing, initial or recommended decision, or final decision of the board in a disciplinary proceeding shall be served upon the licensee or applicant by certified mail or statutory overnight delivery, return receipt requested, to the last known address of record with the board. If such material is returned marked "unclaimed" or "refused" or is otherwise undeliverable and if the licensee or applicant cannot, after diligent effort, be located, the division director shall be deemed to be the agent for service for such licensee or applicant for purposes of this Code section, and service upon the division director shall be deemed to be service upon the licensee or applicant.

(h) The voluntary surrender of a license shall have the same effect as a revocation of the license, subject to reinstatement in the discretion of the board.

(i) This Code section shall apply equally to all licensees or applicants whether individuals, partners, or members of any other incorporated or unincorporated associations, corporations, business organizations, or other associations of any kind whatsoever.

(j) All subpoenas issued pursuant to the authority granted in this chapter shall be subject to the general rules of law with respect to distance, tender of fees and expenses, and protective orders; and any motion made with respect thereto shall be made to and passed on by a judge of the superior court of the county of residence of the person to whom the subpoena is directed.



§ 43-41-6. Application and appropriate fee; eligibility for licensure as residential-basic contractor, residential-light commercial contractor, general contractor; examination of qualified applicants; renewal of licenses; continuing education requirements

(a) Anyone seeking to be licensed as a residential contractor or as a general contractor in this state shall file an application on a form provided by the residential contractor or general contractor division, respectively, accompanied by an application fee as provided by the board. Such an application may be submitted either by:

(1) An individual person seeking issuance of a license in his or her own name for purposes of engaging in the profession of residential or general contracting in his or her own name or doing business as an individual in a trade name as a sole proprietorship; or

(2) An individual person affiliated by ownership or employment with and acting as a qualifying agent for a business organization seeking to engage in the profession of residential or general contracting in the name of the business organization in accordance with and pursuant to Code Section 43-41-9.

Additionally, all applicants must submit to and successfully pass an examination prepared by, prepared for, or approved by the appropriate division, except where an applicant is otherwise qualified for licensure and has satisfied the appropriate division requirements and regulations for licensure pursuant to Code Section 43-41-8 exempting such applicant from the examination requirement or where the applicant is an individual acting as a qualifying agent for a business organization and has previously obtained and maintained continuously a license issued by the appropriate division, either as an individual doing business in his or her own name or doing business as an individual in a trade name as a sole proprietor or as a qualifying agent for another business organization.

(b) A person shall be eligible for licensure as a residential-basic contractor by the residential contractor division if the person:

(1) Is at least 21 years of age;

(2) Is of a good character and is otherwise qualified as to competency, ability, and integrity;

(3) Has at least two years of proven experience working as or in the employment of a residential contractor, predominantly in the residential-basic category, or other proven experience deemed substantially similar by the division; and

(4) Has had significant responsibility for the successful performance and completion of at least two projects falling within the residential-basic category in the two years immediately preceding application.

(c) A person shall be eligible for licensure as a residential-light commercial contractor by the residential-light commercial subdivision if the person:

(1) Is at least 21 years of age;

(2) Is of a good character and is otherwise qualified as to competency, ability, and integrity;

(3) Meets eligibility requirements according to one of the following criteria:

(A) Has received a baccalaureate degree from an accredited four-year college or university in the field of engineering, architecture, construction management, building construction, or other field acceptable to the division and has at least one year of proven experience working as or in the employment of a residential contractor, general contractor, or other proven experience deemed substantially similar by the division;

(B) Has a combination acceptable to the division of academic credits from any accredited college-level courses and proven practical experience working as or in the employment of a residential contractor, general contractor, or other proven experience deemed substantially similar by the division equaling at least four years in the aggregate. For purposes of this subparagraph, all university, college, junior college, or community college-level courses shall be considered accredited college-level courses; or

(C) Has a total of at least four years of proven active experience working in a construction industry related field, at least two of which shall have been as or in the employment of a residential contractor, or other proven experience deemed acceptable by the division; and

(4) Has had significant responsibility for the successful performance and completion of at least two projects falling within the residence-light commercial category in the four years immediately preceding application.

(d) A person shall be eligible for licensure as a general contractor by the general contractor division if the person:

(1) Is at least 21 years of age;

(2) Is of a good character and is otherwise qualified as to competency, ability, integrity, and financial responsibility; and

(3) Meets eligibility requirements according to one of the following criteria:

(A) Has received a baccalaureate degree from an accredited four-year college or university in the field of engineering, architecture, construction management, building construction, or other field acceptable to the division and has at least one year of proven experience working as or in the employment of a general contractor or other proven experience deemed substantially similar by the division;

(B) Has a combination acceptable to the division of academic credits from any accredited college-level courses and proven practical experience working as or in the employment of a general contractor or other proven experience deemed substantially similar by the division equaling at least four years in the aggregate. For purposes of this subparagraph, all university, college, junior college, or community college-level courses shall be considered accredited college-level courses; or

(C) Has a total of at least four years of proven active experience working in a construction industry related field, at least two of which shall have been as or in the employment of a general contractor, or other proven experience deemed acceptable by the division and at least one of which shall have been in or relating to administration, marketing, accounting, estimating, drafting, engineering, supervision, or project management, or functions deemed substantially similar by the division.

(e) Before being entitled to take an examination or otherwise qualify for issuance of a license, an applicant must show to the satisfaction of the residential contractor division or general contractor division from the application and proofs furnished that the applicant is possessed of a good character and is otherwise qualified as to competency, ability, integrity, and financial responsibility. The application shall include a list of all persons, entities, and business organizations that the applicant will be affiliated with as a licensed residential contractor or general contractor, whether by way of employment, ownership, serving as an owner or director, partnership, or membership or by serving as a qualifying agent under this chapter. Applicants for a general contractor license shall provide proof of a minimum net worth in an amount which is specified by the general contractor division. Additionally, all applicants shall provide proof of general liability insurance and of workers' compensation insurance as required by the laws of this state in their name. However, if and to the extent the applicant is submitted as a person seeking to act as a qualifying agent of a particular business organization, such proofs and information shall relate and pertain to such business organization rather than the individual applicant, subject to the limitations set forth in subsection (d) of Code Section 43-41-9. All applicants shall also provide their social security numbers, if applying as an individual, or the federal taxpayer identification numbers of any business organization for which the applicant is seeking licensure as a qualifying agent. Applicants for a general contractor's license shall also provide suitable verification of tax payments in a form and manner and for the duration prescribed by the general contractor division; provided, however, that where the application is seeking license as a qualifying agent of a business organization, such tax verification and information shall relate and pertain to that business organization. The decision of the appropriate division as to the qualifications of applicants shall, in the absence of fraud, be conclusive. A certificate by the insurer or other appropriate evidence of such coverages shall be maintained with the appropriate division and shall be a condition of renewal. A licensee, on his or her own behalf or where acting as a qualifying agent on behalf of the business organization so qualified, must notify the appropriate division in writing within 30 days of any changes in the information required to be on file with such division, including, but not limited to, the licensee's and, if the licensee is acting as a qualifying agent for any business organization, such business organization's current mailing address, insurance coverages, and affiliated entities.

(f)(1) The residential contractor division and the general contractor division shall each conduct or cause to be conducted an examination of all qualified applicants, except those exempted from the examination requirement pursuant to Code Section 43-41-8.

(2) The residential contractor division shall conduct or cause to be conducted separate examinations for applicants for residential-basic and residential-light commercial licenses for the purpose of determining a particular applicant's ability to make a practical application of his or her knowledge of the profession of residential contracting in the particular subcategory for which a license is sought; the applicant's qualifications in reading plans and specifications; his or her knowledge of building codes, estimating costs, construction, ethics, contracting, and other similar matters pertaining to such residential contracting business; his or her knowledge as to the responsibilities of a residential contractor to the public and to owners, subcontractors, and suppliers; and his or her knowledge of the requirements of the laws of this state relating to residential-basic and residential light-commercial contractors, construction, workers' compensation, insurance, and liens.

(3) The general contractor division shall conduct or cause to be conducted an examination to ascertain the particular applicant's ability to make a practical application of his or her knowledge of the profession of commercial general contracting; the applicant's qualifications in reading plans and specifications; his or her knowledge of building codes, estimating costs, construction, ethics, contracting, and other similar matters pertaining to the general contracting business; his or her knowledge as to the responsibilities of a general contractor to the public and to owners, subcontractors, and suppliers; and his or her knowledge of the requirements of the laws of this state relating to general contractors, construction, workers' compensation, insurance, surety bonding, and liens.

(4) If the results of the applicant's examination are satisfactory to the appropriate division, or he or she is exempted from the examination requirement under Code Section 43-41-8, and if he or she and any affiliated business organization has met the other qualifications and requirements set forth in this Code section, then the appropriate division shall issue to the applicant a license to engage in business as a residential or general contractor in this state, as provided in such license, in his or her own name as a sole proprietor or as a qualifying agent for the affiliated business organization and in the name of such business organization, pursuant to and in accordance with the requirements set forth in Code Section 43-41-9. A residential contracting license shall indicate for which of the two subcategories, residential-basic or residential-light commercial, the licensee is qualified.

(g) Any otherwise qualified applicant failing this examination may be reexamined at any regularly scheduled examination within one year of the date of original application upon payment of a reexamination fee, in an amount to be set by the board, without need to resubmit an application, unless any information set forth in the previously submitted application is no longer accurate or complete. Anyone requesting to take the examination a third or subsequent time shall wait at least one calendar year after the taking of the last examination and shall submit an application with the appropriate examination fees.

(h) A residential contractor license, indicating whether relating to the residential-basic or residential-light commercial category, or general contractor license shall be issued to an applicant who successfully completes the respective requirements therefor upon the payment of fees prescribed by the board.

(i) Such licenses shall be renewable biennially. Licenses may be renewed subsequent to their expiration within six months of the date of expiration by submitting a renewal as prescribed by the board and paying a late renewal fee as determined by the board. After six months has elapsed from the date of expiration, such license may be reinstated in accordance with the rules and regulations of the board.

(j) The division director shall give advance notice to each person holding a license under this chapter of the date of the expiration of the certificate of registration and the amount of the fee required for renewal at least one month prior to the expiration date, but the failure to receive such notice shall not avoid the expiration of any license not renewed in accordance with this Code section.

(k) As a condition of renewal, the appropriate division may require licensees to complete division approved continuing education of not more than three hours annually for a residential-basic license, six hours annually for a residential-light commercial license, and eight hours annually for a general contractor license.



§ 43-41-7. Written warranties required

A licensed residential contractor and any affiliated entities shall offer a written warranty in connection with each contract to construct, or superintend or manage the construction of, any single-family residence where the total value of the work or activity or the compensation to be received by the contractor for such activity or work exceeds $2,500.00. The residential contractor division shall establish the minimum requirements of such warranty. The parties to the warranty may agree to submit any or all disputes arising under the warranty to arbitration. Such agreement to arbitrate shall be enforceable as provided in Part 1 of Article 1 of Chapter 9 of Title 9, the "Georgia Arbitration Code."



§ 43-41-8. Eligibility for licensure without examination; reciprocity; burden upon applicant

(a) Notwithstanding any other provision of this chapter to the contrary, the following persons desiring to qualify for a residential contractor license or a general contractor license under the provisions of this chapter, either individually or as a qualifying agent, shall be eligible for issuance of such a license by the appropriate division without examination, provided that such person submits a proper application and proofs, pays or has paid the required fees, otherwise meets the requirements of Code Section 43-41-6 for licensure, and is not otherwise in violation of this chapter:

(1) Any person who holds a current and valid license to engage in the comparable category of residential or general contracting issued to him or her by any governing authority of any political subdivision of this state which requires passing an examination which is substantially similar to the state examination for residential or general contractors, provided that such person is a Georgia resident and citizen, if an individual applying in his or her own behalf, or is seeking licensure as a qualifying agent for a business organization incorporated in Georgia or otherwise authorized and certified to transact business in Georgia with a regular office and place of business in Georgia currently and having had such office and place of business continuously for the five years immediately preceding such application; provided, further, that the examination results are made available to the appropriate division. Such application and request for exemption must be submitted within the time limits set forth in subsection (a) of Code Section 43-41-17;

(2) Any person who has successfully and efficiently engaged in the comparable category of residential or general contracting in this state as provided in this Code section; provided, however, that such person shall be either a resident and citizen of the State of Georgia or, if applying as a qualifying agent for a business organization, such business organization shall be either incorporated in Georgia or is a business organization otherwise authorized and certified to transact business in Georgia with a regular office and place of business in Georgia currently and having had such office and place of business continuously for the five years immediately preceding such application; provided, further, that such application and request for exemption is submitted within the time limits set forth in subsection (a) of Code Section 43-41-17. To prove that he or she has successfully engaged in residential-basic or residential-light commercial projects, the person shall be required to give evidence of three successful projects located in Georgia which were successfully completed over the period of five years immediately prior to the time of application; evidence of ten successfully completed residential-basic or residential-light commercial projects located in Georgia over the period of ten years immediately prior to the time of application; or evidence that he or she has participated in or been engaged in residential-basic or residential-light commercial construction in a supervisory or management capacity for seven of the ten years immediately prior to the time of application. To prove that he or she has successfully engaged in commercial general contracting, the person submitting the application shall be required to give evidence of five successful general contracting projects located in Georgia which were successfully completed over the period of five years immediately prior to the time of application or evidence of ten successful general contracting projects located in Georgia which were successfully completed over the period of ten years immediately prior to the time of application, such projects having been performed either by such person acting as an individual or by a business organization in which such individual person was affiliated by employment or ownership and over which such person had general oversight and management responsibilities;

(3) Any person who holds a current and valid license to practice a comparable category of residential or general contracting issued by another state or territory of the United States, where either such state or territory has entered into a reciprocal agreement with the board and divisions for the recognition of contractor licenses issued in that state or territory, or such application is pursuant to and in accordance with the regulations and requirements for reciprocity promulgated by the divisions in accordance with subsection (b) of Code Section 43-41-5. Additionally, such application shall meet the following requirements:

(A) The criteria for issuance of such license or certification by such other state or territory, including the requirement to successfully complete an examination, were substantially equivalent to Georgia's current license criteria;

(B) The application requirements and application form submitted to the other state or territory upon which such license was issued are available for review by the appropriate division and the examination results are made available to the appropriate division;

(C) The applicant shall demonstrate that he or she meets the qualifications, requirements, and criteria set forth in subsections (a), (b), (c), and (d) of Code Section 43-41-6; and

(D) The applicant is otherwise in compliance with all requirements of this state for transaction of such business within this state; provided, however, that such application and request for exemption shall be submitted in accordance with subsection (a) of Code Section 43-41-17; and

(4) Any person who holds a current and valid license issued under this chapter to engage in the comparable category of residential or general contracting which license was issued to him or her in their capacity either as an individual licensee or as a qualifying agent for a business organization.

(b) Any applicant for issuance of a residential contractor or general contractor license under this title who shall seek exemption from the examination requirement under this Code section, on any basis set forth above, shall have the burden of establishing to the satisfaction and within the discretion of the appropriate division that the requirements for such exemption have been satisfied. The decision of such division as to the satisfaction of the requirements for such exemption from taking the examination shall, in the absence of fraud, be conclusive.

(c) Any business organization that had an applicant submit a complete and satisfactory application pursuant to this Code section, but was not issued a license due to the death of the qualifying agent applicant prior to the issuance of the license, shall remain eligible for consideration under this Code section with the submission of a new qualifying agent applicant for such business entity.



§ 43-41-9. Licensing; joint ventures treated uniquely; notification to division of changes; separation of sole qualifying agent; disciplinary actions; payment of fees; joint responsibility for work product

(a) If an individual applicant proposes to engage in residential or general contracting in the individual's own name or a trade name where the individual is doing business as a sole proprietorship, the license shall be issued only to that individual. Where an applicant under this chapter is seeking issuance of a residential or general contractor license on behalf and for the benefit of a business organization seeking to engage in residential or general contracting as a business organization, the application for a license under this chapter must be submitted by and through an individual qualifying agent for such business organization or entity and expressly on behalf of such business organization or entity. In such case, the license shall be issued to the individual qualifying agent and to the affiliated business organization or entity on whose behalf the application was made. It shall be unlawful for any person, firm, corporation, or association to operate a business organization or entity engaged in the business of residential or general contracting without first obtaining a license from the appropriate division after the effective date of the licensing requirements as specified in subsection (a) of Code Section 43-41-17. The appropriate division shall not issue a license to any business organization or entity to engage in residential or general contracting unless such business organization or entity employs at least one currently licensed individual residential or general contractor serving as its qualifying agent who is actually engaged by ownership or employment in the practice of residential or general contracting for such business organization or entity and provides adequate supervision and is responsible for the projects of such business organization or entity. A business organization may allow more than one person to act as a qualifying agent for such organization, subject to each such individual qualifying agent having successfully satisfied the requirements for issuance of a license under this chapter and having obtained issuance of such a license by the appropriate division. Each such business organization shall have at least one qualifying agent in order to be considered authorized to engage in such contracting business.

(b) The application for a license by a qualifying agent must include an affidavit on a form provided by the board attesting that the individual applicant has final approval authority for all construction work performed by the business organization or entity within the State of Georgia and that the individual applicant has final approval authority on all construction matters, including contracts and contract performance and financial affairs related to such construction matters, for each construction job for which his or her license was used to obtain the building permit.

(c) A joint venture is considered a separate and distinct organization for licensing purposes under this chapter and must be qualified and licensed in accordance with the appropriate division's rules and regulations either:

(1) In its own name as a separate business organization; or

(2) By each of the members of the joint venture doing business as a residential contractor or general contractor holding, as an individual or as a business organization acting through its qualifying agent, a valid and current residential or general contractor's license issued by the appropriate division.

Each such licensed individual or qualifying agent shall be considered a qualifying agent of such joint venture.

(d) If, during the period encompassed by a license issued to a qualifying agent acting for and on behalf of an affiliated business organization, there is a change in any information that is required to be stated on the application, the business organization shall, within 45 days after such change occurs, furnish the correct information to the appropriate division.

(e) (1) At least one qualifying agent shall be licensed under this chapter in order for the business organization to obtain a license as a residential or general contractor. If any qualifying agent ceases to be affiliated with such business organization, for any reason, he or she shall so inform the division having jurisdiction. In addition, if such qualifying agent is the only qualifying agent licensed hereunder affiliated with the business organization, the business organization shall promptly notify the appropriate division of the termination of the relationship with that qualifying agent and shall have 120 days from the termination of the qualifying agent's affiliation with the business organization to employ another qualifying agent and submit an application for licensure under the new qualifying agent. The submission of such application shall serve to maintain the licensed status of the business organization pending and subject to approval of such application by the appropriate division; provided that, should such application be denied by that division, then, after passage of the 120 day period, the business organization shall cease to be considered licensed as a residential or a general contractor unless and until a new application is submitted and approved by the appropriate division. In such circumstance, the affected business organization may not thereafter engage in residential or general contracting until a new qualifying agent is employed, unless the appropriate division has granted a temporary nonrenewable license to the financially responsible officer, the president or chief executive officer, a partner, or, in the case of a limited partnership, the general partner, who thereafter shall assume all responsibilities of a qualifying agent for the business organization or entity. This temporary license shall only allow the entity to proceed with incomplete contracts already in progress. For the purposes of this paragraph, an incomplete contract is one which has been awarded to, or entered into by, the business organization prior to the cessation of affiliation of the qualifying agent with the business organization or one on which the business organization was the low bidder and the contract is subsequently awarded, regardless of whether any actual work has commenced under the contract prior to the qualifying agent ceasing to be affiliated with the business organization.

(2) A person licensed under this chapter either as an individual doing business in his or her name or doing business in a trade name as a sole proprietor may serve as a qualifying agent for a business organization upon application and demonstration of satisfaction by such business organization of all financial and insurance requirements pursuant to Code Section 43-41-6. A qualifying agent may serve in such capacity for more than one business organization, provided that he or she shall satisfy the criteria for serving in such capacity with regard to each such business organization. A qualifying agent shall inform the division having jurisdiction in writing when he or she proposes to engage in contracting in his or her own name or in affiliation as a qualifying agent with another business organization, and he or she or such new business organization shall supply the same information to the division as required of applicants under this chapter. Such person shall be deemed to be a licensed residential or general contractor for the original term of his or her license for the purpose of engaging in contracting as an individual in his or her own name, provided that he or she qualified for such license based on his or her own personal qualifications as to financial responsibility and insurance. Otherwise, such individual shall be required to submit a new application demonstrating satisfaction of such financial and insurance requirements in order to engage in the business of contracting under this chapter as an individual in his or her own name or doing business as an individual in a trade name as a sole proprietor or by the business organization he or she desires to qualify in order to obtain a license for such other business organization, but such person shall be entitled to continue engaging in the business of residential or general contracting in accordance with and under his or her previously issued license unless and until the appropriate division determines that the person seeking issuance of the license no longer meets these requirements.

(3) Upon a favorable determination by the division having jurisdiction, after investigation of the financial responsibility, if applicable, and insurance of the applicant, the division shall notify the applicant, whether the applicant was previously approved as an individual or a qualifying agent, that the applicant is approved, without an examination, for a new license.

(f) Disciplinary action and other sanctions provided in this chapter may be administered against a business organization operating under a license issued through its licensed qualifying agent or agents in the same manner and on the same grounds as disciplinary actions or sanctions against an individual or license holder acting as its qualifying agent under this chapter. The divisions or the board may deny the license to a qualifying agent for any business organization if the qualifying agent or business organization has been involved in past disciplinary actions or on any grounds for which individual licenses can be denied.

(g) Each qualifying agent shall pay the appropriate division an amount equal to the original fee for a license applied for on behalf of a new business organization. If the qualifying agent for a business organization desires to qualify additional business organizations, the division shall require him or her to present evidence of the financial responsibility, if applicable, and insurance of each such organization.

(h) All qualifying agents for a business organization are jointly and equally responsible for supervision of all construction related operations of the business organization, for all field work at all sites, and for financial matters within the State of Georgia for each construction job for which his or her license was used to obtain the building permit.

(i) Any change in the status of a qualifying agent is prospective only. A qualifying agent shall for purposes of application of this chapter and the enforcement and disciplinary mechanisms thereunder be and remain responsible for his or her actions or omissions as well as those of the business organization for which such person had acted as a qualifying agent occurring during his or her period of service as such qualifying agent as and to the extent set forth in this chapter. A qualifying agent is not responsible for his or her predecessor's actions, but is responsible, even after a change in status, for matters for which he or she was responsible while in a particular status. Further, nothing in this chapter shall be interpreted as a basis for imposition of civil liability against an individual qualifying agent by any owner or other third party claimant beyond the liability that would otherwise exist legally or contractually apart from and independent of the individual's status as a qualifying agent.



§ 43-41-10. Reprimand, revocation, or other corrective actions authorized; issuance of stop-work orders; adoption of rules and regulations; lifting of suspension

(a) In addition to the powers and authorities conferred upon the board and its divisions pursuant to Chapter 1 of this title, the residential contractor division and the general contractor division shall have the power, respectively, to reprimand any person or licensee, or to suspend, revoke, or refuse to grant, renew, or restore a license to any person or licensee if such person or licensee is found by the appropriate division to have engaged in any fraud or deceit in obtaining a license or otherwise to have engaged in gross negligence, repeated or persistent incompetence, intentional misconduct in the practice of his or her profession, or willful violation of any provisions of this chapter.

(b) For purposes of this Code section, a person or business organization operating on an expired, revoked, lapsed, or suspended license shall be considered unlicensed.

(c) The separate divisions may issue a stop-work order for all unlicensed work falling within their respective jurisdictions upon finding probable cause to believe that construction work which requires a license under this chapter is being performed by a person without such a current, valid license. Such an order may be enforced by injunctive relief, cease and desist orders, or other related actions within the power and authority of the board and its respective divisions.

(d) The division having jurisdiction shall investigate and sanction any license holder found to have engaged in fraud, deceit, gross negligence, repeated or persistent incompetence, or intentional misconduct in the practice of residential or general contracting; and sanctions shall be assessed against any such residential or general contractor licensed under this chapter either individually or as a business organization acting through a qualifying agent. Such charges, unless dismissed without hearing by the division as unfounded, shall be heard and determined by that division in accordance with the provisions of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(e) The divisions shall each adopt and publish in print or electronically rules and regulations, consistent with the provisions of this chapter, governing the suspension and revocation of licenses.

(f) Each division may reissue a license to any person whose license has been revoked or lift a suspension of a license to such person provided that four or more members of the division vote in favor of such reissuance or lifting for reasons that division deems sufficient.



§ 43-41-11. Effect of licensure

The issuance of a license by the residential contractor or the general contractor division shall be evidence that the person named therein, including both the individual licensee and any business organization for whom such licensee is a qualifying agent, is entitled to all the rights and privileges of a licensed residential or general contractor while such license remains unrevoked or unexpired.



§ 43-41-12. Penalty for violating provisions; architect or engineer utilizing nonlicensed personnel

(a) Any person, whether an individual or a business organization, who:

(1) Contracts for or bids upon or engages in the construction of any of the projects or works enumerated in the definitions of residential contractor or general contractor in Code Section 43-41-2 without having first complied with the appropriate provisions of this chapter or who shall attempt to practice residential contracting or general contracting in this state except as provided for in this chapter;

(2) Falsely represents, advertises, or holds himself or herself or an affiliated business organization out as a residential contractor or general contractor licensee duly authorized to perform work under such classification of licensure pursuant to this chapter;

(3) Represents or attempts to use or presents as his or her own the license of another person or, in the case of a business organization, a person other than its qualifying agent;

(4) Gives false or forged evidence of any kind to the board or its divisions or to any member of the board in maintaining a license;

(5) Uses an expired, suspended, or revoked license to continue engaging in residential contracting or general contracting;

(6) Operates a business organization engaged in contracting after 120 days following the termination of its only qualifying agent without designating another primary qualifying agent, except as provided in Code Section 43-41-9; or

(7) Intentionally and repeatedly misrepresents or manipulates the value or percentage of work at the time of contract under subsections (e) and (f) of Code Section 43-41-17 to avoid the licensing requirements of this chapter,

shall be guilty of a misdemeanor and shall, upon conviction, be punished for each such offense by a fine of not less than $500.00 or imprisonment of three months, or both fine and imprisonment in the discretion of the court.

(b) Any architect or engineer who recommends to any project owner the award of a contract to anyone known by such architect or engineer not to be properly licensed under this chapter shall be subject to such penalties as provided in subsection (a) of this Code section and also to any appropriate disciplinary action by the appropriate division.

(c) Except as otherwise provided in this Code section, any person who violates any provision of this chapter shall be guilty of a misdemeanor.



§ 43-41-13. Issuance of restraining order and injunction to restrain against further violations

Whenever it appears to the board or either division of the board that any person, whether an individual or a business organization, or both, is violating any of the provisions of this chapter or of the rules and regulations of the board or either division promulgated under this chapter, the board or division may apply to the superior court of the county in which such individual resides or business is located for a restraining order and injunction to restrain the violation, and the superior court shall have jurisdiction to grant the requested relief, irrespective of whether criminal prosecution has been instituted or administrative sanctions have been imposed by reason of the violation.



§ 43-41-14. Role of building inspectors; penalty for noncompliance with chapter; posting of requirements

(a) Any person, whether an individual or a business organization acting through a qualifying agent, intending to perform work as a residential or general contractor, upon making application to the building inspector or such other authority of any incorporated municipality or county in this state charged with the duty of issuing building or other permits for contemplated construction work requiring performance by either a licensed residential contractor or a licensed general contractor shall, before being entitled to the issuance of such permit, furnish to such inspector or authority, personally or through his or her authorized agent specifically designated to act on his or her behalf in a sworn written document submitted contemporaneously or previously submitted and maintained by such inspector or authority, his or her residential contractor or general contractor license number and the identity of any business organization for which such applicant is serving as qualifying agent that is undertaking or contracting as a residential contractor or a general contractor to construct or manage the construction. It shall be unlawful for any such building inspector or other authority to issue or allow the issuance of such building permit unless the applicant has furnished his or her residential contractor or general contractor license number and the identity of any such business organization relative to performance of the work for which a permit has been applied. A building inspector or other authority shall issue such building permit under the terms of this Code section to any person, including an individual licensee acting on his or her own behalf or a licensee acting as a qualifying agent for a business organization and such business organization, upon evidence reasonably establishing that such person is duly licensed as a residential or general contractor under this chapter, either individually or as a business organization acting under a duly licensed qualifying agent. Any building inspector or other such authority that issues a building permit to a person known by such building inspector or authority not to be properly licensed under this chapter shall be guilty of a misdemeanor and, upon conviction, shall be subject to a fine of not more than $500.00.

(b) The licensing requirements imposed by this chapter and the effective dates of such licensing requirements must be posted by any county or municipality in this state charged with the duty of issuing building or other permits for construction work requiring performance by either a licensed residential contractor or a licensed general contractor in the same location in which such building or other permits are issued.



§ 43-41-15. Death of contractor; notifications; completion of work

If an incomplete contract exists at the time of death of a residential or general contractor, where the licensed contractor performing the work under such contract is an individual person and not a business organization acting through a qualifying agent for such organization, the contract may be completed by any person affiliated with the contractor as a co-owner, partner, employee, relative, heir, successor, or assign, even though not licensed under this chapter, subject to the terms of this Code section. Such person shall notify the appropriate division of the board within 30 days after the death of such contractor of such death and of his or her name and address, knowledge of the contract, and ability technically and financially to complete it. Such person may continue with performance of the contract pending approval by the division. If the division approves, he or she may proceed with the contract to completion. If the division does not approve completion by such person, due to a determination that he or she does not have sufficient knowledge, expertise, or financial or other required resources, the division shall give prompt written notice to the person, including the reasons for such rejection, and such person shall promptly upon receipt of such notice cease further performance of the contract. If the owner engages another person under a new contract to complete the remaining work under the original contract, such other party must be a contractor duly licensed under this chapter to perform such work. For purposes of this Code section, an incomplete contract is one which has been awarded to or entered into by the contractor before his or her death or on which he or she was the low bidder and the contract is subsequently awarded to him or her, regardless of whether any actual work has commenced under the contract before the contractor's death. If an incomplete contract exists at the time of death of a sole qualifying agent of a residential contractor or a general contractor, where the contractor is a business organization licensed only under such individual as its qualifying agent, then the contractor shall proceed as provided under paragraph (1) of subsection (e) of Code Section 43-41-9.



§ 43-41-16. Grounds for revocation of license; authorized action by division in event of wrongdoing; interest and penalties; continuing education as requirement for resumption of standing

(a) The board shall have the authority to refuse to grant a license to an applicant or to revoke the license of a person licensed by the board or to discipline a person licensed by the board upon a finding by a majority of the board that the applicant or licensee has committed any of the following acts:

(1) Obtaining a license by fraud or misrepresentation or otherwise knowingly giving false or forged evidence to the board or its divisions;

(2) Being convicted or found guilty of or entering a plea of guilty or nolo contendere to a criminal act constituting a felony in any jurisdiction which directly relates to the practice of residential or general contracting or the ability to practice contracting;

(3) Performing any act which assists a person or entity in the prohibited unlicensed practice of contracting if the licensee knows or has reasonable grounds to know that the person or entity is unlicensed;

(4) Knowingly combining or conspiring with an unlicensed person by allowing his or her license to be used with the intent to evade the provisions of this chapter. When an individual license holder allows his or her license to be used to qualify one or more business organizations, including where such qualifying agent for a person engaged in general contracting does not actually possess and exercise the power and authority required of a qualifying agent under paragraph (7) of Code Section 43-41-2 and Code Section 43-41-9, such act constitutes prima-facie evidence of an intent to evade the provisions of this chapter;

(5) Failing in any material respect to comply with the provisions of this chapter or violating a rule, regulation, or lawful order of the board or its divisions;

(6) Abandoning a construction project in which the contractor who is the individual license holder or a business organization for whom the license holder is a qualifying agent is engaged or under contract as a residential or general contractor. A project may be presumed abandoned after 90 days if the contractor has ceased work on or terminated performance on the project without just cause and without proper notification to the owner, including the reason for the termination, cessation, or abandonment;

(7) Signing a statement with respect to a project or contract falsely indicating that the work is bonded; knowingly and falsely indicating by written statement issued to the owner that payment has been made for all subcontracted work, labor, and materials and for all materials furnished and installed which statement is reasonably relied upon and actually results in a financial loss to the owner; or falsely indicating that workers' compensation and general liability insurance are provided;

(8) Committing fraud or deceit in the practice of contracting, including falsely advertising, representing, or holding himself or herself or an affiliated business organization out as having a valid and current license under this chapter;

(9) Committing gross negligence, repeated or persistent negligence, or negligence resulting in a significant danger to life or property;

(10) Proceeding on any job without obtaining applicable local building permits and inspections;

(11) Using or attempting to use a license that has expired or has been suspended or revoked;

(12) Knowingly or intentionally engaging any subcontractor to perform work within the scope of the general or residential construction contract which requires a license under Chapter 14 of this title who does not possess a current and valid license for such work; or

(13) Failing to satisfy within a reasonable time the terms of a final civil judgment obtained against the licensee or the business organization qualified by the licensee relating to the practice of the licensee's profession.

(b) The appropriate division may take any one or more of the following actions against any license holder found by the division to have committed any one or more of the acts listed in subsection (a) of this Code section:

(1) Place the license holder on probation or reprimand the license holder;

(2) Revoke a license, including the license of a person as an individual as well as that of a qualifying agent of a business organization together with the interest of the business organization qualified thereby in such license; suspend such a license for a stated period of time not exceeding one year; or deny the issuance or renewal of the license;

(3) Require financial restitution to a consumer for financial harm directly related to a violation of a provision of this chapter;

(4) Impose an administrative fine not to exceed $5,000.00 for each violation;

(5) Require continuing education; or

(6) Assess costs associated with the investigation and prosecution.

(c) In determining penalties in any final order of the board or a division, the board or division shall follow the penalty guidelines established by the board's or division's rules and regulations.

(d) The board or a division may assess interest or penalties on all fines imposed under this chapter against any person or business organization which has not paid the imposed fine by the due date established by rule, regulation, or final order.

(e) If the board or a division finds any contractor has violated the provisions of this chapter, the board or division may as a part of its disciplinary action require such contractor to obtain continuing education in the areas of contracting affected by such violation.



§ 43-41-17. Effective date of licensing and sanctioning provisions; unenforceable contracts; compliance with county or municipal requirements; exemption for DOT contractors; other exceptions

(a) The licensing requirements imposed by this chapter and the sanctions and consequences relating thereto shall not become effective and enforceable until July 1, 2008. On and after such date, no person, whether an individual or a business organization, shall have the right to engage in the business of residential contracting or general contracting without a current, valid residential contractor license or general contractor license, respectively, issued by the division under this chapter or, in the case of a business organization, unless such business organization shall have a qualifying agent as provided in this chapter holding such a current, valid residential contractor or general contractor license on behalf of such organization issued to such qualifying agent as provided in this chapter. Notwithstanding the foregoing, persons seeking licensure under this chapter and exemption from examination under paragraphs (1) and (2) of subsection (a) of Code Section 43-41-8 shall submit their applications, including all necessary proof of the basis of exemption from examination for such license, starting January 1, 2006. The period for submission of such applications and requests for exemption from the examination requirements shall extend thereafter for a period of 18 months. Furthermore, notwithstanding the foregoing, any person seeking licensure under this chapter and exemption from examination under paragraph (3) of subsection (a) of Code Section 43-41-8 may submit his or her application, including all necessary proof of the basis of such exemption starting January 1, 2007, and continuing thereafter.

(b) As a matter of public policy, any contract entered into on or after July 1, 2008, for the performance of work for which a residential contractor or general contractor license is required by this chapter and not otherwise exempted under this chapter and which is between an owner and a contractor who does not have a valid and current license required for such work in accordance with this chapter shall be unenforceable in law or in equity by the unlicensed contractor. For purposes of this subsection, a contractor shall be considered unlicensed only if the contractor was unlicensed on the effective date of the original contract for the work, if stated therein, or, if not stated, the date the last party to the contract executed such contract, if stated therein. If the contract does not establish such a date, the contractor shall be considered unlicensed only if the contractor was unlicensed on the first date upon which the contractor provided labor, services, or materials under the contract. Notwithstanding any other provision of law to the contrary, if a contract is rendered unenforceable under this subsection, no lien or bond claim shall exist in favor of the unlicensed contractor for any labor, services, or materials provided under the contract or any amendment thereto. This subsection shall not affect the rights of parties other than the unlicensed contractor to enforce contract, lien, or bond remedies. This subsection shall not affect the obligations of a surety that has provided a bond on behalf of an unlicensed contractor. It shall not be a defense to any claim on a bond or indemnity agreement that the principal or indemnitor is unlicensed for purposes of this subsection.

(c) Any person who holds a license issued under this chapter may engage in the business of residential or general contracting, but only as prescribed by the license, throughout the state and no municipality or county may require any such person licensed under this chapter to comply with any additional licensing requirements imposed by such municipality or county relative to the performance of construction work subject to the licensing requirements under this chapter. However, nothing in this chapter shall preclude the implementation and enforcement by any municipality or county of a local rule, regulation, ordinance, order, or other requirement in effect and operation as of July 1, 2004, that requires a person to obtain a locally issued license, registration, or certification in order to:

(1) Engage in the construction of improvements to real property to the extent such activities are not encompassed by this chapter or by Chapter 14 of this title; or

(2) Engage in residential or general contracting within such jurisdiction; provided, however, that:

(A) The requirements and criteria for issuance of such local license, registration, or certification shall have been at least as strict and stringent, in the sole judgment of the board, as those for the issuance of a corresponding state-wide license issued under this chapter;

(B) Such local license, registration, or certification shall only apply to activities performed within the geographical limits of such municipality or county; and

(C) Such requirement shall not prevent or foreclose any contractor not holding such local license, registration, or certification but holding a valid and current state-wide license issued under this chapter or Chapter 14 of this title from the transaction of contracting business in such local jurisdiction within the scope of his or her state-wide license.

(d) Any person qualified by the Department of Transportation to perform construction work on roads, streets, bridges, highways, sidewalks, or other grading, paving, or repaving projects; airport runways or taxiways; or railroads, and services incidental thereto, for the department shall not be required to be licensed under this chapter in order to perform any such work for the department or for any other owner requiring similar work to be performed. The general contractor division of the board, in agreement with the Department of Transportation, shall, by rule, define "services incidental thereto" for the purposes of this subsection only and shall likewise define any other necessary terms as to the scope of the exemption provided by this subsection.

(e) Nothing in this chapter shall prevent any person holding a valid license issued by the State Construction Industry Licensing Board, or any division thereof, pursuant to Chapter 14 of this title from performing any work defined in the Code sections under which the license held by said person was issued. Furthermore, nothing in this chapter shall preclude a person licensed under Chapter 14 of this title to perform plumbing, conditioned air contracting, utility contracting, electrical contracting, or low-voltage contracting from offering to perform, performing, engaging in, or contracting to engage in the performance of construction work or services directly with an owner, which work would otherwise require a license under this chapter, where the total scope of the work to be performed is predominantly of the type for which such contractor is duly licensed to perform under Chapter 14 of this title such that any other work involved is incidental to and an integral part of the work performed within the scope of such license under said chapter and does not exceed the greater of $10,000.00 or 25 percent of the total value at the time of contracting of the work to be performed; provided, however, that such contractor may not delegate or assign the responsibility to directly supervise and manage the performance of such other work to a person unless such person is licensed under this chapter and the work being performed by such person is within the scope of that person's license.

(f) Nothing in this chapter shall preclude a specialty contractor from offering or contracting to perform or undertaking or performing for an owner limited, specialty, or specific trade contractor work. However, nothing in this chapter shall permit a specialty contractor to perform work falling within the licensing requirements of Chapter 14 of this title where such specialty contractor is not duly licensed under such chapter to perform such work. The board shall by rule or policy by January 1, 2008, identify specialty contractors or other criteria to determine eligibility under the exemption of this subsection. The specialty contractor otherwise exempted from license requirements under this chapter may perform work for an owner that would otherwise require a license under this chapter where the total scope of the work to be performed is predominantly of the type for which such specialty contractor is duly recognized as exempt under this subsection by the board, provided that such other work involved is incidental to and an integral part of the exempt work performed by the specialty contractor and does not exceed the greater of $10,000.00 or 25 percent of the total value at the time of contracting of the work to be performed.

(g) Nothing in this chapter shall preclude a person from offering or contracting to perform or undertaking or performing for an owner repair work, provided that the person performing the repair work discloses to the owner that such person does not hold a license under this chapter and provided, further, that such work does not affect the structural integrity of the real property. The board shall by rule or regulation further define the term "repair" as used in this subsection and any other necessary terms as to the scope of this exemption.

(h) Nothing in this chapter shall preclude any person from constructing a building or structure on real property owned by such person which is intended upon completion for use or occupancy solely by that person and his or her family, firm, or corporation and its employees, and not for use by the general public and not offered for sale or lease. In so doing, such person may act as his or her own contractor personally providing direct supervision and management of all work not performed by licensed contractors. However, if, under this subsection, the person or his or her family, firm, or corporation has previously sold or transferred a building or structure which had been constructed by such person acting without a licensed residential or general contractor within the prior 24 month period, starting from the date on which a certificate of occupancy was issued for such building or structure, then such person may not, under this subsection, construct another separate building or structure without having first obtained on his or her own behalf an appropriate residential or general contractor license or having engaged such a duly licensed contractor to perform such work to the extent required under this chapter, or it shall be presumed that the person, firm, or corporation did not intend such building solely for occupancy by that person and his or her family, firm, or corporation. Further, such person may not delegate the responsibility to directly supervise and manage all or any part of the work relating thereto to any other person unless that person is licensed under this chapter and the work being performed is within the scope of that person's license. In any event, however, all such work must be done in conformity with all other applicable provisions of this title, the rules and regulations of the board and division involved, and any applicable county or municipal resolutions, ordinances, codes, permitting, or inspection requirements.

(i) Nothing in this chapter shall preclude an architect licensed pursuant to Chapter 4 of this title, an interior designer registered pursuant to Chapter 4 of this title, or an engineer registered pursuant to Chapter 15 of this title from performing work or providing services within the scope of his or her registration for the practice of architecture or interior design or license for practicing engineering.

(j) Nothing in this chapter shall preclude an architect licensed pursuant to Chapter 4 of this title, an interior designer registered pursuant to Chapter 4 of this title, or an engineer registered pursuant to Chapter 15 of this title from offering to perform or offering or rendering design-build services to an owner; provided, however, that such offer or contract shall clearly indicate at the time of such offer or contract that all services of a general contractor incident to the design-build performance shall be performed by a duly licensed general contractor in compliance with other provisions of this chapter and that all services so offered or provided falling within the scope of the licensing requirements of this chapter are offered and rendered by a licensed general contractor in accordance with this chapter.

(k) Nothing in this chapter shall apply to the construction, alteration, or repair of buildings classified as an agricultural occupancy or that are used for agricultural storage or agricultural purposes.

(l) A contractor licensed under this chapter shall not be required to list on the face of a bid or proposal envelope the license number of any contractor licensed under Chapter 14 of this title that may or will be engaged to perform any work within the licensing requirements of Chapter 14 of this title which comprises part of the work for which such bid or proposal is submitted.

(m) Dams, including both earth dams and concrete dams, designed for electrical generation, water storage, or any other purpose may be constructed by either a general contractor licensed under this chapter or by a utility contractor licensed pursuant to Chapter 14 of this title.

(n) Nothing in this chapter shall apply to the construction or installation of manufactured homes as defined in paragraph (4) of Code Section 8-2-131.



§ 43-41-18. Certain military specialties or certifications entitle persons to obtain certain professional licenses; definitions

(a) As used in this Code section, the term:

(1) "Discharge" means an honorable discharge or a general discharge from active military service. Such term shall not mean a discharge under other than honorable conditions, a bad conduct discharge, or a dishonorable discharge.

(2) "Military" means the armed forces of the United States or a reserve component of the armed forces of the United States, including the National Guard.

(b) A committee composed of the division director, members of the Governor's Office of Workforce Development, and members of the licensing board representing the profession of residential-light commercial contracting shall determine the military specialties or certifications the training, experience, and testing for which substantially meet or exceed the requirements to obtain a residential-light commercial contractor's license. The Governor shall designate a chairperson from among the membership of the committee.

(c) Any current or former member of the military may apply to the licensing board for the immediate issuance of a license or certification based upon his or her having obtained a military specialty or certification the training or experience for which substantially meets or exceeds the requirements to obtain a residential-light commercial contractor's license. In order to qualify under this subsection, an applicant shall make application not later than 180 days after his or her discharge. Such application shall be in such form and shall require such documentation as the division director shall determine. If the applicant satisfies the requirements of this Code section, the division director shall direct the appropriate division to issue the license, and such division shall immediately issue such license; provided, however, that the applicant shall satisfy all financial and insurance requirements for the issuance of such license. This Code section shall only apply to the initial issuance of a license. After the initial issuance of a license, the licensee shall be subject to any provisions relating to the renewal of the license applicable to all licensees.



§ 43-41-19. Reciprocal professional licensing of military spouses

(a) As used in this Code section, the term "military" means the armed forces of the United States or a reserve component of the armed forces of the United States, including the National Guard.

(b) The spouse of any member of the military who resides in this state due to the assignment of the military spouse and who holds a license or certification from another state the training, experience, and testing for which substantially meet or exceed the Georgia requirements to obtain a license or certification as a residential-light commercial contractor shall be entitled to apply to the licensing board for the immediate issuance of such a license. In order to qualify under this subsection, an applicant shall make application not later than 180 days after his or her relocation to the State of Georgia. Such application shall be in such form and shall require such documentation as the division director shall determine. A committee composed of the division director, members of the Governor's Office of Workforce Development, and members of the relevant divisions of the licensing board representing the profession for which the applicant is seeking a license, with a chairperson appointed by the Governor from among the membership of the committee, shall determine whether the training, experience, and testing for obtaining a license in the relevant foreign state substantially meet or exceed the requirements to obtain the professional licenses provided in this state. If the applicant satisfies the requirements of this Code section, the division director shall direct the appropriate division to issue the license, and such division shall immediately issue such license; provided, however, that the applicant shall satisfy all financial and insurance requirements for the issuance of such license. This Code section shall only apply to the initial issuance of a license. After the initial issuance of a license, the licensee shall be subject to any provisions relating to the renewal of the license applicable to all licensees.






Chapter 42 - Registered Professional Sanitarians

§§ 43-42-1 through 43-42-14.

Repealed effective June 30, 1987, pursuant to termination provisions of Code Section 43-42-14.






Chapter 43 - Scrap Metal Processors

§ 43-43-1. Definitions

As used in this chapter, the term:

(1) "Licensed seller" means any person, firm, or corporation licensed by a state board of registration in this state for salvage dealers, dismantlers, or rebuilders which may be in existence as of July 1, 1981, or which may be created thereafter.

(2) "Scrap metal processor" means any person, firm, or corporation which is engaged in the business of buying scrap vehicles, automotive parts, or other metallic waste by weight to process such material into scrap metal for remelting purposes; which utilizes machinery and equipment for processing ferrous and nonferrous metallic scrap into prepared grades; and whose principal product is metallic scrap.

(3) "Scrap vehicle" means any vehicle which has been crushed or flattened by mechanical means or which has been otherwise damaged to the extent that it cannot economically be repaired or made roadworthy.



§ 43-43-2. Maintenance of records required; contents; term

(a) Every scrap metal processor shall maintain records which shall contain in legible English the following information:

(1) For all purchases of vehicles or scrap vehicles from licensed sellers:

(A) The date of purchase;

(B) The name of the seller;

(C) A general description of the purchase;

(D) The number of scrap vehicles purchased;

(E) The vehicle identification number of vehicles which are not scrap vehicles, if available; or, if not available, a notation of the make and year of such vehicles; and

(F) The amount paid for the purchase; and

(2) For all purchases of vehicles or scrap vehicles from nonresident sellers or sellers who are not licensed:

(A) The date of purchase;

(B) The name and address of the seller;

(C) The name and motor vehicle operator's license number of the driver delivering the material;

(D) A general description of the purchase;

(E) The number of scrap vehicles purchased;

(F) The vehicle identification number, if available, of vehicles purchased which are not scrap vehicles; or, if not available, a notation of the make and year of such vehicles; and

(G) The amount paid for the purchase.

(b) The records required by this Code section shall be maintained for a period of not less than two years.

(c) The records required by this Code section shall be open to the inspection of any duly authorized law enforcement officer during the ordinary hours of business.



§ 43-43-3. Vehicle certificate of title or license plate to be transmitted to Department of Revenue upon receipt

Should a scrap metal processor be presented the certificate of title or vehicle license plate for any vehicle or scrap vehicle purchased, that scrap metal processor shall mail or deliver the same to the Department of Revenue as required by law. In lieu of a certificate of title, an affidavit in accordance with the provisions of subsection (a) of Code Section 40-3-36 shall be obtained by a scrap metal processor. All other requirements of subsection (a) of Code Section 40-3-36 shall be complied with, including maintenance of a copy of such affidavit, and any other rules promulgated pursuant thereto.



§ 43-43-4. Local laws as cumulative to this chapter

Nothing in this chapter shall supersede existing local laws or relieve a scrap metal processor from the necessity of complying with them. The requirements of local laws shall be construed as cumulative of this chapter.



§ 43-43-5. Penalties

Any scrap metal processor or his agent who:

(1) Fails to make an entry of any material matter in his records;

(2) Makes any false entry therein;

(3) Falsifies, obliterates, destroys, or removes from his place of business such records;

(4) Refuses to allow any duly authorized law enforcement officer to inspect such records or any vehicles or scrap vehicles in his possession during the ordinary hours of business; or

(5) Fails to maintain the records required by Code Section 43-43-2 for at least two years

shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine not to exceed $1,000.00.






Chapter 43A - Snow Skiing Safety

§ 43-43A-1. Definitions

As used in this chapter, the term:

(1) "Base area lift" means a passenger tramway to gain access to some other part of the ski area.

(2) "Competitor" means a skier engaging in competition or preparing for competition on a slope or trail designated by the ski area or used by the skier for the purpose of competition or training for competition.

(3) "Conditions of ordinary visibility" means all periods of daylight, and, when visibility is not restricted by weather or other atmospheric conditions, nighttime.

(4) "Inherent dangers and risks of skiing" means categories of danger or risks of skiing, or conditions of the sport of skiing that cause or can cause any injury, death, or property damage, including:

(A) Changing weather conditions;

(B) Surface and subsurface snow or ice conditions as they may exist or change from time to time, including variable conditions such as hard packed powder, packed powder, wind-blown snow, wind-packed snow, corn snow, crust slush, snow modified by skier use, or cut up snow; surface or subsurface snow or ice conditions as they exist or may change as the result of weather changes or skier use; snow created by or resulting from snow making or snow grooming operations; or collisions or falls resulting from such conditions;

(C) Surface or subsurface conditions other than those specified in subparagraph (B) of this paragraph, including dirt, grass, rocks, trees, stumps, other forms of forest or vegetative growth, stream beds, or other natural objects or debris; or collisions or falls resulting from such conditions;

(D) Collisions with: lift towers; components of lift towers; signs, posts, fences, mazes, or other enclosure devices; hydrants, pipes, or any other portions of snow making or snow delivery systems; snow grooming equipment or other over-snow vehicles marked or lighted as required by this chapter; or collisions with or falls resulting from any such structures or any other manmade structures or their components;

(E) Variations in surface, contour, or steepness of terrain, including, but not limited to, moguls, ski jumps, roads, depressions, water bars, and cat walks; other terrain changes or modifications which occur naturally or result from slope design or construction, snow making, snow grooming, maintenance operations, or skier use; or collisions with or falls resulting from such variations; and

(F) Collisions with other skiers unless such collisions are caused by the failure on the part of other skiers to conduct themselves in accordance with the provisions of this chapter.

(5) "Passenger" means a person who is lawfully being transported by a passenger tramway.

(6) "Passenger tramway" means any mechanical device used to transport passengers uphill, but such term does not include over-snow vehicles.

(7) "Ski area" means all snow ski slopes or trails and other places under the control of a ski area operator at a defined business location within this state.

(8) "Ski area operator" means an individual, partnership, corporation, or other commercial entity who owns, manages, or otherwise directs or has operational responsibility for any ski area.

(9) "Ski slopes or trails" means those areas open to the skiing public and designated by the ski area operator to be used by a skier. The designation may be generally set forth on trail maps and further designated by signage posted to indicate to the skiing public the intent that the areas be used by the skier for the purpose of skiing. Nothing in this paragraph implies that ski slopes or trails may not be restricted for use at the discretion of the ski area operator.

(10) "Skier" means any person who uses any part of a ski area for the purpose of skiing, snowboard skiing, or sliding or moving on any device other than a motorized device or any person except a passenger who uses any of the facilities of the ski area, including the ski slopes and trails.

(11) "Surface lift" means any passenger tramway that allows the skier's sliding equipment to stay in contact with the skier and the snow during all of the uphill transportation.



§ 43-43A-2. Use of passenger tramway; passenger rules

(a) No passenger shall use a passenger tramway if the passenger does not have sufficient knowledge, ability, or physical dexterity to negotiate or use the facility safely unless and until the passenger has asked for and received information sufficient to enable the passenger to use the equipment safely. A passenger is required to follow any written, verbal, or other instructions that are given by ski area personnel regarding the use of the passenger tramway.

(b) No passenger shall:

(1) Attempt to enter, use, exit, or leave a passenger tramway except at a location designated by ski area signage for that purpose, except that, in the event of a stoppage of the passenger tramway, a passenger may exit under the supervision and direction of the operator or its representatives, or, in the event of an emergency, a passenger may exit in order to prevent an injury to the passenger or others;

(2) Throw, drop, or release any object from a passenger tramway except as directed by the operator or its representatives;

(3) Act in any manner that may interfere with the proper or safe operation of the passenger tramway or cause any risk, harm, or injury to any person;

(4) Place in an uphill track of any surface lift any object that may cause damage to property or injury to any person;

(5) Use or attempt to use any passenger tramway marked as closed; or

(6) Disobey any instructions posted in accordance with this chapter or any verbal or other instructions of the ski area operator or its lawful designee regarding the use of passenger tramways.



§ 43-43A-3. Sign system; inspection; explanation of signs and symbols; warning signs; degree of difficulty signs

(a) Each ski area operator shall maintain a sign system with information for the instruction of passengers and skiers. Signs must be in English and visible in conditions of ordinary visibility and, where applicable, lighted for nighttime passengers. Without limitation, the signs shall be posted:

(1) At or near the loading point of each passenger tramway, regardless of the type, advising all persons that if they are not familiar with the operation of the device, they must ask the operator of the device for assistance and instructions and that they must understand such instructions before they attempt to use the passenger tramway; and

(2) At or near the boarding area of each lift, setting forth the warning regarding inherent dangers and risks and duties as provided in this chapter.

(b) The ski area operator, before opening a passenger tramway to the public each day, shall inspect the passenger tramway for the presence and visibility of all required signs.

(c) The ski area operator shall post a sign visible to skiers who are proceeding to the uphill loading point of each base area lift which shall depict and explain the following signs and symbols that a skier may encounter at the ski area:

(1) A green circle and the word "easier" designating the ski area's least difficult trails and slopes;

(2) A blue square and the words "more difficult" designating the ski area's trails and slopes that have a degree of difficulty that lies between the least difficult and most difficult trails and slopes;

(3) A black diamond and the words "most difficult" designating the ski area's most difficult trails and slopes;

(4) Two black diamonds and the words "most difficult" designating a slope or trail which meets the description of "most difficult" but which is particularly challenging; and

(5) Crossed poles or other images clearly indicating that a trail or slope is closed and may not be used by skiers.

(d) If applicable, a warning sign shall be placed at or near the loading point of a passenger tramway indicating that it provides access to only "most difficult" or "more difficult" slopes or trails.

(e) The ski area operator shall place a sign at or near the beginning of each trail or slope indicating the relative degree of difficulty of that particular trail or slope.



§ 43-43A-4. Warning notice

(a) The ski area operator shall post and maintain signs that contain the following warning notice:

"WARNING: Under Georgia law, every skier accepts the risk of any injury or death and damage to property resulting from any of the inherent dangers or risks of skiing. The inherent dangers or risks of skiing, or conditions of the sport of skiing that cause or can cause injury, death, or property damage, include:

(1) Changing weather conditions;

(2) Surface and subsurface snow or ice conditions as they may exist or change from time to time, including variable conditions such as hard packed powder, packed powder, wind-blown snow, wind-packed snow, corn snow, crust slush, snow modified by skier use, or cut up snow; surface or subsurface snow or ice conditions as they exist or may change as the result of weather changes or skier use; snow created by or resulting from snow making or snow grooming operations; or collisions or falls resulting from such conditions;

(3) Surface or subsurface conditions other than those specified in paragraph (2), including dirt, grass, rocks, trees, stumps, other forms of forest or vegetative growth, stream beds, or other natural objects or debris; or collisions or falls resulting from such conditions;

(4) Collisions with: lift towers; components of lift towers; signs, posts, fences, mazes, or other enclosure devices; hydrants, pipes, or any other portions of snow making or snow delivery systems; snow grooming equipment or other over-snow vehicles marked or lighted as required by this chapter; or collisions with or falls resulting from any such structures or any other manmade structures or their components;

(5) Variations in surface, contour, or steepness of terrain, including, but not limited to, moguls, ski jumps, roads, depressions, water bars, and cat walks; other terrain changes or modifications which occur naturally or result from slope design or construction, snow making, snow grooming, maintenance operations, or skier use; or collisions with or falls resulting from such variations; and

(6) Collisions with other skiers."

(b) A warning sign as described in subsection (a) of this Code section shall be placed:

(1) At the ski area in the location where lift tickets or ski school lessons are sold;

(2) In the vicinity of the uphill loading point of each base area lift; and

(3) At such other places as the ski area operator may select.

(c) Each sign required by subsection (a) of this Code section shall be no smaller than 3 feet by 3 feet and shall be white or yellow with black and red letters as specified in this subsection. The word "WARNING" shall appear on the sign in red letters. The warning notice specified in subsection (a) of this Code section shall appear on the sign in black letters with each letter being a minimum of one inch in height.

(d) Every passenger tramway ticket sold may contain the warning notice specified in subsection (a) of this Code section.



§ 43-43A-5. Motorized snow grooming vehicles; requirements

(a) Any motorized snow grooming vehicle shall be equipped with at least a flashing or rotating light which shall be in operation whenever the vehicle is being operated on a ski slope or trail.

(b) While snow grooming vehicles are being used to maintain or groom any ski slope or trail while that slope or trail is open to the public, the ski operator shall place or cause to be placed a conspicuous sign or notice that warns of that activity at or near the top of that ski slope or trail or in the area of the off loading ramp of any lift servicing that ski slope or trail.

(c) All snowmobiles or other over-snow vehicles, other than snow grooming vehicles, that are being operated on the ski slopes or trails shall be equipped with at least the following:

(1) One lighted headlight;

(2) One lighted red taillight;

(3) A brake system maintained in operable condition; and

(4) A flag of at least 40 square inches mounted at least six feet above the bottom of the tracks of the vehicle.



§ 43-43A-6. Revocation of skiing privileges

Each ski area operator, upon finding a person skiing in violation of any posted regulations governing skiing conduct, may revoke that person's skiing privileges. This Code section shall not in any way be construed to create an affirmative duty on the part of the ski area operator to protect skiers from their own or other skiers' careless or reckless behavior, including any skier's violation of any duties set forth in this chapter.



§ 43-43A-7. Duties and responsibilities of each skier; assumption of risk

Any other provision of law to the contrary notwithstanding:

(1) Each individual skier has the responsibility for knowing the range of his or her own ability to negotiate any ski slope or trail or any portion thereof and must ski within the limits of his or her ability. Each skier expressly accepts and assumes the risk of any injury or death or damage to property resulting from any of the inherent dangers and risks of skiing, as set forth in this chapter; provided, however, that injuries sustained in a collision with another skier are not an inherent risk of the sport for purposes of this Code section;

(2) Each skier has the duty to maintain control of his or her speed and course at all times and to maintain a proper lookout so as to be able to avoid other skiers and objects, natural or manmade. The skier shall have the primary duty to avoid colliding with any persons or objects below him or her on the trail;

(3) No skier shall ski on a ski slope or trail that has been posted as closed in accordance with the provisions of this chapter;

(4) Each skier shall stay clear of all snow grooming or snow making equipment, vehicles, lift towers, signs, and any other equipment at the ski area;

(5) Each skier shall obey all posted information, warnings, and requirements and shall refrain from acting in any manner that might cause or contribute to the injury of the skier or any other person. Each skier shall be charged with having seen and understood all information posted as required or permitted in this chapter. Each skier shall locate and ascertain the meaning of all signs posted in accordance with this chapter;

(6) Each sliding device used by a skier shall be equipped with a strap or other device designed to help reduce the risk of any runaway equipment should it become unattached from the skier;

(7) No skier shall cross the uphill track of any surface lift device except at locations designated by the operator, nor shall any person place any object in the uphill track of such a device;

(8) Before beginning to ski from a stationary position, or before entering a ski slope or trail, the skier shall have the duty of yielding to moving skiers already using the slope or trail;

(9) No skier shall stop where he or she obstructs a trail or is not visible from higher on the slope or trail; and

(10) No skier shall board or use or attempt to board or use any passenger tramway of any type or use any ski slope or trail while that skier's ability to do so is impaired by alcohol, drugs, or any controlled substance.



§ 43-43A-8. Visual inspections; assumption of risk

(a) Any competitor may, before the start of any formal or sanctioned skiing competition, make a visual inspection of the designated course where the competition is to be held.

(b) Competitors shall be held to accept any and all risks of injury or death that result from course conditions, including, but not limited to, those inherent dangers and risks of skiing as defined in this chapter, as well as existing weather or snow conditions; course design, construction, or layout; or obstacles that a visual inspection prior to any training for or the start of the actual competitive event would have revealed.






Chapter 44 - Speech-Language Pathologists and Audiologists

§ 43-44-1. Short title

This chapter shall be known and may be cited as the "Georgia State Speech-Language Pathology and Audiology Licensing Act."



§ 43-44-2. Declaration of purpose

It is declared to be a policy of this state that in order to safeguard the public health, safety, and welfare and to protect the public from being misled by incompetent, unscrupulous, and unauthorized persons, it is necessary to provide regulatory authority over persons offering speech-language pathology and audiology services to the public.



§ 43-44-3. Definitions

As used in this chapter, the term:

(1) "Accredited program" means a program leading to the award of a degree in speech-language pathology or audiology that is accredited by an organization recognized for that purpose by the United States Department of Education or its successor and adopted by rule or regulation of the board.

(2) "Audiogram" means a graphic or tabular summary of the measurements of hearing, showing a person's hearing threshold levels for pure tones.

(3) "Audiologist" means a person who has a degree in audiology, who is licensed to practice audiology, or both and who presents himself or herself to the public by any title or description of services incorporating the words audiologist, hearing clinician, hearing therapist, or any variation or synonym which expresses, employs, or implies these terms or functions.

(4) "Audiology assistant" means any person who assists in the providing of those audiology services authorized by the board, who meets the minimum requirements established by the State Board of Examiners for Speech-Language Pathology and Audiology, and who works under the supervision of a licensed audiologist.

(5) "Board" means the State Board of Examiners for Speech-Language Pathology and Audiology.

(6) "Dispensing hearing aids" means providing hearing aids to a consumer by sale, rental, lease, or otherwise, and includes without being limited to conducting testing and other procedures to determine suitability for use of a hearing aid, to determine hearing aid characteristics which properly compensate the hearing condition, to select suitable hearing aids, to fit hearing aids to the subject, and to counsel and instruct in the use thereof.

(7) "Hearing aid" means any wearable electronic instrument or device, including an assistive hearing device, designed for or represented or offered for the purpose of compensating for defective human hearing, including parts, attachments, ear molds, and accessories, except batteries.

(8) "License" means any license issued by the board to practice speech-language pathology or audiology.

(9) "Licensee" means any person licensed to practice speech-language pathology, audiology, or both pursuant to this chapter, but does not include the holder of a provisional license.

(10) "Person" means a natural person.

(11) "Preceptor" means any person who is licensed and has the responsibility of supervising or overseeing the training or activities of assistants, students, externs, provisional license holders, and others providing speech-language pathology or audiology services without full licenses.

(12) "Provisional license" means any temporary license issued by the board pursuant to standards and procedures determined by the board. Except for a provisional license granted pursuant to paragraph (8) of subsection (a) of Code Section 43-44-6, a provisional license shall not be granted for a total period of time to exceed one year.

(13) "Speech-language pathologist" means a person who practices speech-language pathology and who presents himself or herself to the public by any title or description of services incorporating the words speech-language pathologist, speech therapist, speech correctionist, speech clinician, language pathologist, language therapist, logopedist, communicologist, voice therapist, voice pathologist, or any similar title or description of service.

(14) "Speech-language pathology aide" means any person who aids in the providing of those speech-language pathology services authorized by the board, who meets the minimum requirements established by the State Board of Examiners for Speech-Language Pathology and Audiology, and who works directly under the supervision of a licensed speech-language pathologist.

(15) "The practice of audiology" means the application of principles, methods, and procedures of identification of hearing loss, measurement, testing, evaluation, case management, prediction, prevention, consultation, counseling, instruction, and research related to hearing, hearing disorders, and auditory and vestibular function and dysfunction; intervention as related to such principles, methods, and procedures; interpretation of the results of such principles, methods, and procedures; the evaluation, recommendations, fitting, and dispensing of hearing aids, frequency modulation technologies, and other assistive devices designed to ameliorate the effects of a hearing disorder; the programming of cochlear implants and other implantable devices; and the planning, directing, conducting, and participating in hearing conservation programs and programs of habilitation, rehabilitation, and intervention for disorders of hearing, auditory function and processing, and vestibular function, including but not limited to auditory training, speechreading, and vestibular rehabilitation, which vestibular function and rehabilitation the audiologist is qualified to perform by virtue of education, training, and experience.

(16) "The practice of speech-language pathology" means the application of principles, methods, and procedures for the measurement, testing, evaluation, prediction, consultation, counseling, instruction, intervention, research, habilitation, or rehabilitation related to the development and disorders of speech or language including but not limited to voice, resonance, fluency, cognition, and swallowing for the purpose of evaluating, preventing, ameliorating, modifying, or otherwise treating such disorders and conditions in individuals or groups of individuals.



§ 43-44-4. Creation of board; effect on prior board; composition; appointment; vacancies; terms of office; removal of members; liability for official acts

(a) The State Board of Examiners for Speech Pathology and Audiology existing on June 30, 1987, is abolished and there is created beginning July 1, 1987, and continuing thereafter the State Board of Examiners for Speech-Language Pathology and Audiology which shall succeed to all of that abolished board's powers, duties, and responsibilities which are not inconsistent with this chapter and which new board shall be composed of those members of the abolished board serving as such on June 30, 1987, which members shall serve out their respective terms of office and until their respective successors are appointed and qualified pursuant to this Code section. The board created by this Code section shall administer this chapter. The board shall consist of eight members who shall be appointed by the Governor and shall be confirmed by the Senate. Three of the members shall be licensed speech-language pathologists and three shall be licensed audiologists, all of whom shall have been engaged in rendering services to the public, teaching, or research in speech-language pathology or audiology for a period of at least three years immediately preceding their appointments. One member shall be a board certified otolaryngologist of this state. One member shall be a lay person representing the public. All members shall be residents of this state and shall have been residents of this state for at least one year prior to their appointments.

(b) Appointments by the Governor may be made from lists of names submitted by the Georgia Speech-Language-Hearing Association, Georgia Organization for School-Based Speech-Language Pathologists, Georgia Academy of Audiology, and the Georgia Society of Otolaryngology Head and Neck Surgery or other interested persons. Board members shall be appointed for a period of three years and until their respective successors are appointed and qualified. No member of the board may serve more than two consecutive full terms.

(c) Members of the board shall serve until the expiration of the terms for which they have been appointed and until their respective successors are appointed and qualified. When a vacancy upon the board occurs, the Governor shall appoint, pursuant to this Code section, a successor to fill the unexpired term.

(d) The Governor may remove any member of the board for dishonorable conduct, incompetency, or neglect of duty.

(e) No member of the board shall be liable to civil action for any act performed in good faith in performance of the member's duties as prescribed by law.



§ 43-44-5. Meetings; officers; reimbursement of members

The board shall hold a regular annual meeting at which it shall elect from its membership a chairperson and vice chairperson. In addition to its annual meeting, the board shall hold such other meetings as are necessary for the performance of its duties under this chapter. The members of the board shall be reimbursed as provided for in subsection (f) of Code Section 43-1-2.



§ 43-44-6. General powers and duties of board

(a) The board shall:

(1) Have the responsibility and duty of administering and enforcing this chapter and shall assist the division director in carrying out this chapter;

(2) Have the power to establish and to revise the requirements for obtaining licensure or the renewal of licensure;

(3) Make all rules, not inconsistent with this chapter, that are reasonably necessary for the conduct of its duties and proceedings;

(4) Adopt rules and regulations relating to professional conduct commensurate with the policy of this chapter, including, but not limited to, regulations which establish ethical standards of practice and for other purposes. Following their adoption, such rules and regulations consistent with this chapter shall govern and control the professional conduct of every person who holds a license to practice under this chapter;

(5) Conduct hearings and keep records and minutes as are necessary to the orderly dispatch of its functions;

(6) Adopt a common seal;

(7) Register and otherwise regulate qualified speech-language pathology aides and audiology assistants. The provisions of this paragraph shall not apply to any student, intern, or trainee performing speech-language pathology or audiology services while completing the supervised clinical experience;

(8) Issue provisional licenses to speech-language pathologists during the paid clinical experience;

(9) Issue, renew, and reinstate licenses;

(10) Deny, suspend, revoke, or otherwise sanction licenses;

(11) Accept results of qualifying examinations, administer examinations, or contract with qualified testing services to conduct or supervise examinations;

(12) Establish fees; and

(13) Establish requirements for continuing professional education of persons subject to this chapter by appropriate regulation.

(b) The division director shall be guided by the recommendations of the board in all matters relating to this chapter.



§ 43-44-7. License required; exemptions; posting license

(a) No person shall practice or hold himself or herself out as being able to practice speech-language pathology or audiology in this state unless that person is licensed in accordance with this chapter. Nothing in this chapter, however, shall be construed so as to prevent a person licensed under any other law of this state from operating within the scope of that person's license.

(b) (1) Licensure is not required of a speech-language pathologist certified by the Department of Education or Professional Standards Commission or successor agency while that person is working as an employee of a public educational institution, serving any grade or grades from pre-kindergarten through grade 12, provided that no fees are charged for the services either directly or through a third party, except for Medicaid.

(2) Registration as a speech-language pathology aide is not required of a public education communication aide while that person is working as an employee of an educational institution, provided that no fees are charged for the services either directly or through a third party.

(c) Nothing in this chapter shall be construed to prevent participation by a student, intern, or fellow in supervised clinical services which are directly related to meeting the qualifications for licensure as stipulated by this chapter.

(d) Licensees shall conspicuously post their speech-language pathology or audiology license at all times in their principal office or place of business.

(e) Nothing in this chapter shall be construed to entitle any person licensed under this chapter to engage in the practice of selling and dispensing hearing aids unless such person is licensed as an audiologist under this chapter.

(f) Nothing in this chapter shall be construed to limit in any way the rights of hearing aid dealers or dispensers licensed under the laws of this state.

(g) Nothing in this chapter shall be construed to restrict hearing testing or any other act by a physician licensed under Chapter 34 of this title operating within the scope of his or her license or the performing of hearing testing by persons acting under the supervision of a licensed physician, provided that the physician shall be on the premises while such acts are being performed.

(h) A person who is not licensed as an audiologist may perform nondiagnostic electro-physiologic screening of the auditory system, using otoacoustic emissions or auditory brainstem response technology, as part of a planned and organized screening effort for the initial identification of communication disorders in infants under the age of three months, provided that:

(1) The person not licensed as an audiologist has completed a procedure specific training program directed by an audiologist licensed under this chapter;

(2) The screening equipment and protocol used are fully automated and the protocol is not accessible for alteration or adjustment by the person not licensed as an audiologist;

(3) The results of the screening are determined automatically by the programmed test equipment, without discretionary judgment by the person not licensed as an audiologist, and are only reported as "pass or fail" or "pass or refer";

(4) An audiologist licensed under this chapter is responsible for the training of the person not licensed as an audiologist, the selection of the screening program protocol, the determination of administration guidelines, the periodic monitoring of the performance of the person not licensed as an audiologist, and the screening program results; and

(5) The participation of the person not licensed as an audiologist in such an automated screening program is limited to the recording of patient demographic information; the application of earphones, electrodes, and other necessary devices; the initiation of the test; the recording of the results; and the arrangement of the referral for those who do not pass the screening to an audiologist licensed under this chapter for follow-up evaluation.

(i) (1) Any person in this state or physically located in another state or foreign country who, using telecommunications and information technologies through which speech-language pathology information and auditory-vestibular system information or data is transmitted, performs an act that is part of a patient care service located in this state, including but not limited to any measures of speech-language pathology or auditory-vestibular system function or hearing instrument selection, fitting, or dispensing that would affect the diagnosis or treatment of the patient is engaged in the practice of speech-language pathology or audiology in this state. Any person who performs such acts through such means shall be required to have a license to practice speech-language pathology or audiology in this state and shall be subject to regulation by the board. No such out-of-state or foreign practitioner shall have ultimate authority over the speech-language or auditory-vestibular system health care of a patient who is located in this state. Any such practitioner in this state, another state, or a foreign country shall abide by the rules of the board.

(2) This subsection shall not apply to:

(A) The acts of a speech-language pathologist or an audiologist located in another state or foreign country who provides consultation services at the request of a speech-language pathologist or an audiologist licensed in this state;

(B) The acts of a speech-language pathologist or an audiologist licensed in another state or foreign country who:

(i) Provides consultation services without compensation, remuneration, or other expectation thereof and without altering, adjusting, or manipulating hearing aid device controls; or

(ii) Provides consultation services to a graduate school located in this state and approved by the board; or

(C) The acts of a speech-language pathologist or an audiologist located in another state or foreign country when invited as a guest of any graduate school or institution of higher learning approved by the board, state, or national accrediting body or component thereof, for the sole purpose of engaging in professional education through lectures, clinics, or demonstrations.

(3) This Code section shall not be construed to alter the scope of practice of any health care provider or authorize the delivery of health care services in a setting or in a manner not otherwise authorized by the laws of this state.

(4) All persons subject to the provisions of this Code section shall be required to comply with all applicable requirements of the laws of this state relating to the maintenance of patient records and the confidentiality of patient information, regardless of where such speech-language pathologist or audiologist may be located and regardless of where or how the records of any patient located in this state are maintained.



§ 43-44-8. Requirements for licensure; continuing validity of licenses; renewal of licenses

(a) To be eligible for licensure by the board as a speech-language pathologist or as an audiologist, the applicant shall have:

(1) Completed the academic and clinical requirements as established by rule of the board;

(2) Completed the professional experience requirement. Every applicant for licensure as a speech-language pathologist or audiologist shall demonstrate, prior to licensure, full-time or equivalent part-time professional employment, as determined by the board. The board, by rule, shall establish standards for obtaining and verifying the required professional employment experience;

(3) Passed an examination or examinations approved by the board. Each applicant for licensure as a speech-language pathologist or audiologist shall make application for examination as provided by the board;

(4) Demonstrated good moral character; and

(5) Demonstrated recency of study through experience, continuing education, or both, as approved by the board.

(b) To be eligible for licensure by the board as a speech-language pathologist, the applicant shall possess a master's or higher degree with a major emphasis in speech-language pathology from an accredited program, which incorporates the academic course work and the minimum hours of supervised graduate training required by the rules and regulations of the board.

(c) To be eligible for licensure by the board as an audiologist:

(1) Effective January 1, 2007, the applicant shall have earned a doctoral degree in audiology or completed the academic requirement of a doctoral degree program with a major emphasis in audiology from an institution of higher learning that is, or at the time the applicant was enrolled and graduated was, accredited by an accrediting agency recognized by the United States Department of Education or its successor organization; or

(2) The applicant shall have earned a master's degree with a major emphasis in audiology which was conferred before January 1, 2007, from an institution of higher learning which was, at the time the applicant was enrolled and graduated, accredited by an accrediting agency recognized by the United States Department of Education or its successor organization.

(d) Any speech-language pathology or audiology applicant who graduated from or is currently enrolled in a program at a university or college outside the United States or Canada shall:

(1) Present documentation of the determination of equivalency to standards established by the United States Department of Education or its successor organization in order to qualify; and

(2) Have completed the academic and clinical requirements established by rule of the board.

The board may waive the education, practicum, and professional employment experience requirements for an applicant who received a professional education in another country if the board is satisfied that the applicant meets equivalent education and practicum requirements, passes the approved examination in the area of the license sought, and meets other requirements established by rule of the board.

(e) Notwithstanding any other provision of this chapter, any person who has been issued a license by the State Board of Examiners for Speech Pathology and Audiology to practice as a speech pathologist or an audiologist and whose license was valid on June 30, 2006, shall not be required to comply with the provisions of subsections (a), (b), (c), and (d) of this Code section. Such person shall continue to be licensed in that person's respective field and shall have his or her license renewed if he or she complies with the other provisions of this chapter, including but not limited to any continuing education requirement established by the board for license renewal.

(f) The board, by rule, shall establish requirements for the renewal of a license. A license may not exceed the time allowed by rule of the board.



§ 43-44-9. Reciprocity; holders of Certificate of Clinical Competence of the American Speech-Language and Hearing Association

(a) The board may, in its discretion, upon payment of fees, grant a license without examination to applicants who present proof of current licensure in a state or country whose requirements for licensure are substantially equivalent to those of this chapter.

(b) The board may, in its discretion, upon payment of fees, grant a license without examination to those who hold the Certificate of Clinical Competence of the American Speech-Language and Hearing Association in the area for which they are applying for licensure, or to those who hold certification of the American Board of Audiology, provided the applicant otherwise meets the eligibility requirements as defined in Code Section 43-44-8.



§ 43-44-10. Issuance of license

An applicant who meets the requirements for licensure as provided by this chapter and has paid the requisite fee or fees shall be licensed by the board as a speech-language pathologist, audiologist, or both.



§ 43-44-10.1. Speech-language pathology aides; determination of minimum requirements

Repealed by Ga. L. 2006, p. 1077, § 1/HB 1112, effective January 1, 2007.



§ 43-44-11. Licensure in specialty; provisional and inactive licenses; renewal

(a) The board shall issue a certificate to each person whom it licenses as a speech-language pathologist, audiologist, or both. Licensure shall be granted independently in either speech-language pathology or audiology. Qualified applicants may be independently licensed in both areas.

(b) The board may establish, through rules and regulations, a mechanism to provide for provisional and inactive status licenses to applicants.

(c) The board may, in its discretion, upon payment of fees, grant a provisional license to an applicant who has satisfied the requirements of paragraph (1) of subsection (b) or paragraph (1) or (2) of subsection (c) of Code Section 43-44-8 and who is engaged in a paid clinical experience. Such provisional license shall be valid for one year and subject to renewal for only one additional year. A person holding a provisional license shall be subject to the same disciplinary action as a person holding a full license.

(d) All licenses shall be renewed biennially. Expiration, renewal, and penalty dates and provisions shall be as established by the board in accordance with Code Section 43-1-4.



§ 43-44-12. Advertising by licensees

Licensees may advertise their services, but such advertising shall be subject to regulation by the board.



§ 43-44-13. Investigatory and disciplinary authority of the board

The investigatory authority and disciplinary authority of the board shall be as provided in Code Section 43-1-19.



§ 43-44-14. Applicability of the "Georgia Administrative Procedure Act."

Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," applies to and governs all administrative action taken by the board.



§ 43-44-15. Effect of other laws

Nothing contained in any other law shall prevent a person who is qualified under this chapter from engaging in the practice for which he or she is licensed under this chapter.



§ 43-44-16. Penalties

Any person who practices speech-language pathology or audiology or who offers or pretends to practice or holds himself or herself out as eligible to practice speech-language pathology or audiology and who is not legally registered or licensed under this chapter shall be guilty of a misdemeanor. Each day or fraction of a day that such person practices in violation of this chapter shall constitute a separate offense.



§ 43-44-17. Effect on activities of employers acting under Occupational Safety and Health Act of 1970

Nothing contained in this chapter shall limit or affect the activities of any employer or any person acting on behalf of any employer under the provisions of the Occupational Safety and Health Act of 1970 or any standard promulgated pursuant to said act, including, without limitation, the performance of hearing tests by a technician as part of a workplace hearing conservation program, provided that the technician who performs audiometric tests shall be responsible to a licensed audiologist or physician.






Chapter 45 - Persons Engaged in Structural Pest Control

§ 43-45-1. Short title

This chapter may be cited as the "Structural Pest Control Act."



§ 43-45-2. Definitions

As used in this chapter, the term:

(1) "Applicant" means any persons or any person in charge of any individuals, firm, partnership, corporation, association, or any other organization or any combination thereof making application for a license to engage in operations regulated by this chapter, or any other person making application for certification or registration under this chapter.

(2) "Application of a pesticide under the direct supervision of a certified operator" means, unless otherwise prescribed by its labeling or by regulations of the Commissioner, the application of a pesticide by a competent person acting under the instructions and control of a certified operator who is available if and when needed, even though such certified operator is not physically present at the time at which and the place the pesticide is applied.

(3) "Bond" means a written instrument issued or executed by a bonding, surety, or insurance company licensed to do business in this state, or otherwise approved by the commission, guaranteeing the fulfillment of the agreement between the licensee or business entity and his customer.

(4) "Branch office" means any place of doing business which has two or more employees engaged in the control of insect pests, rodents, or wood-destroying organisms.

(5) "Certified operator" means any individual who has been determined competent to use or supervise the use of pesticides, including restricted use pesticides or state restricted pesticide uses, as defined in this chapter, in the structural pest control category or categories in which he is currently licensed.

(6) "Commission" means the State Structural Pest Control Commission.

(7) "Commissioner" means the Commissioner of Agriculture of this state.

(8) "Employee" means any person employed by a licensee with the exception of clerical, janitorial, or office maintenance employees, or those employees performing work completely disassociated with the control of insects, pests, and rodents and the control of wood- destroying organisms.

(9) "Fumigant" means any substance which by itself or in combination with any other substance emits or liberates a gas or gases, fumes, or vapors, which gas or gases, fumes, or vapors when liberated and used will destroy vermin, rodents, insects, and other pests, but are usually lethal, poisonous, noxious, or dangerous to human life.

(10) "Insecticides" means substances, not fumigants, under whatever name known, used for the destruction or control of insects and similar pests.

(11) "Licensee" means a business entity engaged in the business of structural pest control which holds a valid license issued under this chapter.

(12) "Pesticide" means attractants, fumigants, fungicides, insecticides, rodenticides, and repellants.

(13) "Registered employee" means an employee registered as provided by this chapter.

(14) "Repellants" means substances, not fumigants, under whatever name known, which may be toxic to insects and related pests, but generally employed because of their capacity for preventing the entrance or attack of pests.

(15) "Restricted use pesticide" means any attractant, fumigant, fungicide, insecticide, rodenticide, or repellant whose label bears one or more uses which have been classified as restricted by the administrator, Environmental Protection Agency, or any use of these pesticides which, when used as directed or in accordance with widespread and commonly recognized practice, the Commissioner determines, subsequent to a hearing, requires additional restrictions for that use to protect the environment, including man, lands, beneficial insects, animals, crops, and wildlife, other than pests.

(16) "Rodenticides" means substances, not fumigants, under whatever name known, whether poisonous or otherwise, used for the destruction or control of rodents.

(16.5) "Secretary" means the Commissioner of Agriculture in his capacity as secretary of the State Structural Pest Control Commission.

(17) "Structural pest control" means control of wood-destroying organisms or fumigation; the identification of infestations or infections; the making of inspections; the use of pesticides, including insecticides, repellants, rodenticides, fumigants, and other substances, and the use of mechanical devices of structural modifications under whatever name known for the purpose of preventing, controlling, and eradicating insects, vermin, rodents, and other pests in household structures, commercial buildings, and other structures, including adjacent outside areas; and all phases of fumigation, including treatments of products by vacuum fumigation and the fumigation of railroad cars, trucks, ships, and airplanes.



§ 43-45-3. Creation of commission; composition; vacancies; number of members who may represent a single business entity

There is created a State Structural Pest Control Commission to consist of seven members, three of whom shall be residents of this state who are engaged in the pest control industry and who are certified operators under this chapter. Such members shall be appointed by the Commissioner. One member shall be the head of the Department of Entomology of the University of Georgia, ex officio, or some qualified person of that department designated by him or her. One member shall be the Commissioner of Agriculture of this state or the Commissioner's designee; one member shall be the commissioner of public health, ex officio, or some qualified person designated by him or her; and one member shall have no connection whatsoever with the pest control industry but shall have a recognized interest in consumer affairs and in consumer protection concerns. The Commissioner shall fill any vacancies that may occur in the appointive membership of the commission. No business entity shall be represented by more than one member on the commission at any time.



§ 43-45-4. Terms of office; eligibility of member to succeed himself

The appointive members of the commission shall be appointed originally for a term of one, two, and three years; thereafter successors shall be appointed for a term of three years. All such members shall serve for the specified term and until their successors are appointed and qualified. There shall be no disqualification of any member appointed to succeed himself.



§ 43-45-5. Election of officers; action by vote of four members; meetings

The commission shall elect from its membership a chairman and a vice-chairman, who shall be elected annually by the members of the commission by a majority vote. No action shall be taken without four votes in accord. The commission shall determine the frequency of its meetings.



§ 43-45-6. Reimbursement of commission members

Each member of the commission shall be reimbursed as provided for in subsection (f) of Code Section 43-1-2.



§ 43-45-7. Commissioner as secretary of commission

The Commissioner shall be secretary of the commission. The secretary shall issue such licenses and certificates and perform such other duties as the commission shall direct in order to carry out this chapter.



§ 43-45-8. General powers and duties of commission

The commission is authorized and required to:

(1) Make such reasonable rules and regulations as may be necessary to protect the interest, health, and safety of the public and to ensure the efficiency of licensees, operators, and registered employees to carry out this chapter. Such rules and regulations shall not be effective until a public hearing shall have been granted and notification of such a hearing has been made to all licensees and certified operators;

(2) Provide for an appropriate and written examination for applicants and any other appropriate means of examination for applicants. The frequency of such examination shall be at the discretion of the commission, based upon the number of applications received, but not less than two such examinations shall be held annually. The commission shall give one examination per phase of structural pest control for one fee if the applicant seems to qualify. The examination fee shall be in an amount established by the commission for each applicant who makes application to take the examination to become a certified household pest control operator, wood-destroying organism control operator, or fumigator. An examination may be taken for the payment of one fee; and, in case the applicant shall not be certified, he or she shall have the right to take the examination again at the next scheduled examination, upon the payment of an additional fee in an amount established by the commission. In case certification is again denied, the applicant must wait a full year before reapplication is made. Thereafter, one full year must elapse before subsequent application may be made;

(3) Make an annual report to the Governor of the activities, expenditures, receipts, and other matters pertinent to the operation of the commission, a copy of which shall be filed by the Commissioner and the commission;

(4) Issue licenses to each place of business of each business entity qualifying under this chapter. Such licenses shall be renewable biennially and the license fee shall be in an amount established by the commission. In addition to the license fee per se, the commission is authorized to establish a research fee on each license in an amount sufficient to provide a minimum of $30,000.00 per year and up to $50,000.00 per year for the purpose of supporting the work of a research position in urban pest control at the University of Georgia. As a source of information for considering the amount of the research fee to be established, the commission shall be furnished within 30 days of the end of each fiscal year by the chairman of the Division of Entomology at the University of Georgia with a statement of the total costs associated with the research position for the preceding year and a description of the urban research projects to be conducted over the following two fiscal years. The commission shall advise the chairman of the Entomology Division at the University of Georgia on the projects proposed to be conducted; however, the final selection of projects shall be the sole responsibility of the chairman of the entomology division. Information provided to the commission on costs associated with the position shall be for advisory purposes only and the commission shall be solely responsible for establishment and collection of the research fee within the limits established above and for transferring such fees to the University of Georgia. If the University of Georgia discontinues such research position at any time, the commission shall discontinue its collection of the research fee and any unexpended funds held by the commission shall be transferred to the state treasury.

(5) Issue certificates, certifying the qualification of operators, to those persons qualifying under this chapter. The certification fee shall be in an amount established by the commission; such certification shall be renewable biennially unless revoked or canceled for cause, subject to reeducation or such other requirements as the commission may impose by regulation to ensure that certified operators continue to meet the needs of changing technology and to assure a continuing level of competence and ability to operate safely and properly;

(6) Issue certificates of registration to employees under this chapter. The secretary shall collect for such registration a fee in an amount established by the commission for each such registration. The commission is authorized to require a fee in an amount established by the commission for each change, cancellation, renewal, or issuance of a duplicate registration card;

(7) Adopt a seal and alter the same at the pleasure of the commission;

(8) Hold hearings, subpoena witnesses, and compel the production of documents and papers as shall be necessary in the performance of the duties of the commission;

(9) Enter into reciprocal agreements with comparable agencies of other states that have requirements substantially equivalent to this state, whereby persons licensed or certified by such other states may be issued a license or certified by the commission without an examination, provided that such other states issue licenses or certifications without examination to persons licensed or certified by the commission; and

(10) Aid and assist the Commissioner in the enforcement of this chapter in an advisory capacity as to matters pertaining to the enforcement of this chapter.



§ 43-45-9. Examination for certification as an operator; evidence from applicants as to employment of qualified operators; insurance requirements; required statements in contracts for service.

(a) All applicants for examination for certification as an operator must have a knowledge of the practical and scientific facts underlying the practice of structural pest control, control of wood-destroying organisms, and fumigation and the necessary knowledge and ability to recognize and control those hazardous conditions which may affect human life and health. The commission may refuse to examine anyone convicted of a crime involving moral turpitude.

(b) Each applicant must present satisfactory evidence to the commission concerning his or her qualifications which must include at least one of the following:

(1) Two years' actual experience relating to service, one year of which must have been, within the last five years, as an employee, employer, or owner-operator in the field of household pest control, control of wood-destroying organisms, or fumigation, for whichever license is applied for;

(2) One or more years' specialized training in household pest control, control of wood-destroying organisms, or fumigation, or any combination thereof, under university or college supervision as a substitute for practical experience at the ratio of one year of schooling for one-fourth year practical experience; or

(3) A degree from a recognized college or university with advanced training or major in entomology, sanitary or public health engineering, or related subjects, including sufficient practical experience of structural pest control work under proper supervision.

(c) Each applicant for a license shall present evidence satisfactory to the commission that the business entity desiring the license has in its employ one or more qualified operators to engage in the business of structural pest control as provided in this chapter.

(d) Each applicant for a license shall submit with the application and each licensee shall submit at the time of renewal of the license a certificate of insurance verifying coverage from either an insurance company authorized to do business in this state or a surplus lines broker licensed by the Commissioner of Insurance. Such coverage shall be in the amount of not less than $50,000.00 per occurrence, with a minimum annual aggregate of $200,000.00 for all occurrences, and shall insure the licensee's business against bodily injury and property damage claims. The insurance shall also cover claims for pollution liability caused by sudden and accidental discharge or release of pollutants.

(e) In addition to the insurance coverage specified in subsection (d) of this Code section, each licensee for control of wood-destroying organisms shall submit on July 1, 2002, or within 30 days thereafter, each applicant for a license for control of wood-destroying organisms shall submit with the application for a license, and each licensee for control of wood-destroying organisms shall submit at the time of renewal of the license a certificate of insurance verifying coverage during the term of the license from either an insurance company authorized to do business in this state or a surplus lines broker licensed by the Commissioner of Insurance. Such coverage shall be in the amount of not less than $100,000.00 per occurrence, with a minimum annual aggregate of $500,000.00 for all occurrences and shall insure the licensee's business against bodily injury and property damage claims arising from the licensee's treatment or services for control of wood-destroying organisms including errors and omission coverage on an occurrence basis.

(f) No license shall be issued or renewed and no business license shall be issued by a political subdivision pursuant to Code Section 43-45-15 until the insurance requirements of this Code section are met. The minimum insurance coverages required by this Code section must be maintained during the entire period of time a license is in force. Policies shall contain a cancellation provision whereby notification of cancellation is made by the insurer to and actually received by the commission, through the Structural Pest Control Section of the Department of Agriculture, not less than 30 days prior to the cancellation. Any license or renewal of a license shall be suspended automatically by operation of law if the insurance coverages are not in force or are canceled for any reason, unless equivalent insurance is then in effect. It shall be the duty of the licensee to notify the commission that equivalent insurance is in effect and furnish proof of such insurance to the commission. If the license or renewal license is not reinstated within three months, it shall be revoked by operation of law without a hearing.

(g) At the time of the issuance of any contract for treatment or service, a statement shall appear in the contract, in the same size type as other terms and conditions, stating the following:

"The Georgia Structural Pest Control Act" requires all pest control companies to maintain insurance coverage. Information about this coverage is available from this pest control company.



§ 43-45-10. Registration of employees and agents; registration certificates; employee training

The license holder shall register with the secretary the names of all employees and agents within 30 days of their employment. Upon submission by the license holder of application and the appropriate fee established by the commission, registration certificates shall be issued by the secretary. Such certificates shall be carried on the person of the registered employee at all times during performance of work and shall be displayed upon request to any person for whom work is being performed. The license holder shall be responsible for training the registered employee in the work he is to perform. Employees covered by this Code section include servicemen, salesmen, estimators, and other employees. Such registration cards shall be effective only while the employee shall remain in the employment of the license holder by whom registration was obtained, and only for such time as the license of the license holder remains valid.



§ 43-45-11. Transfer of licenses, certifications, and registrations; procedure upon change of status of licensee

A license, certification, or registration shall not be transferable. When there is a change in the status of a licensee, the licensee shall notify the commission immediately; and the licensee shall have not more than 90 days or until the next meeting of the commission following the expiration of the 90 day period to comply with this chapter as to the employment of a certified operator.



§ 43-45-12. Suspension, cancellation, and revocation of licenses, certifications, and registrations; unlawful acts

(a) A license, certification, or registration may be suspended, canceled, or revoked by the Commissioner, after notice and hearing, for any violation of this chapter. However, the certification of any certified operator who fails to renew as required by regulations adopted by the commission shall automatically become revoked through operation of law upon the date of expiration of the certification.

(b) Any licensee, certified operator, or registered employee who shall:

(1) Make representations for the purpose of defrauding; deceive or defraud another;

(2) Make a false statement with knowledge of its falsity for the purpose of inducing another to act thereon to his detriment;

(3) Use methods or materials that are not suitable; or use any fumigant, insecticide, rodenticide, attractant, or repellant in a manner inconsistent with its labeling or other restrictions imposed by the commission or the Commissioner;

(4) Fail to give the commission or its authorized representative, or the enforcing agency, upon demand or request, true information regarding methods and materials used, work performed, or other information essential to administration of this chapter;

(5) Make any intentional misrepresentation of a material fact in an application for a license, certification, or registration; or

(6) Fail to perform, report, or submit the appropriate fees consistent with rules and regulations promulgated pursuant to this chapter

shall be guilty of a misdemeanor for the first offense. For the second or any subsequent offense, any person violating this chapter shall be guilty of a misdemeanor of a high and aggravated nature and, upon conviction, shall be punished as provided in Code Section 17-10-4.



§ 43-45-13. Restrictions on advertising

(a) No licensee or business entity represented by the licensee shall advertise or in any way use the words "bond" or "bonded" in any manner in connection with his pest control business operations unless the licensee or business entity shall have an instrument then in force, or that is available to each customer, that comes within the definition of a bond as defined in Code Section 43-45-2. Each licensee shall submit proof of such instrument to the commission.

(b) Any person who shall claim that inspections or permits, or both, are required, authorized, or endorsed by the commission or any agency of the state or federal government shall be guilty of a violation of this chapter. No reference shall be made by any licensee in any form of advertising that would indicate the approval, endorsement, or recommendation of the commission or any agency of the state or federal government.



§ 43-45-14. Designation of resident agents by nonresident licensees and certified operators

Every nonresident licensee or certified operator shall designate a resident agent upon whom service of notice or process may be made to enforce this chapter or any liabilities arising from operations under this chapter. In the event no resident agent is designated, the Secretary of State shall be the resident agent of the nonresident for services or process.



§ 43-45-15. Issuance of business license by municipalities or other political subdivisions; local business license fees and occupation taxes

(a) No municipal corporation or other political subdivision of the state may issue a business license to any person to engage in the business of structural pest control unless the applicant therefor shall submit proof of his compliance with this chapter.

(b) Persons licensed under this chapter shall be subject to Article 1 of Chapter 13 of Title 48.



§ 43-45-16. Promulgation of regulations

The commission and the Commissioner may promulgate such regulations as are necessary to establish, obtain approval of, and implement a state plan for certification of applicators, pursuant to Section 4 of the Federal Insecticide, Fungicide, and Rodenticide Act, as amended.



§ 43-45-17. Enforcement authority of Commissioner

The Commissioner is authorized and directed to enforce this chapter and rules and regulations promulgated under this chapter and is authorized to utilize any employee of the Department of Agriculture. The Commissioner may inspect any materials used or work performed by persons engaged in the business of household pest control, wood-destroying organism control, or fumigation in this state. The Commissioner shall be authorized, after notice and hearing, to revoke, suspend, or cancel any license, certification, or registration issued under this chapter for a violation of this chapter or the rules and regulations promulgated under this chapter, for conviction or imposition of a final order imposing a civil penalty pursuant to Section 14 of the Federal Insecticide, Fungicide, and Rodenticide Act, as amended, or for conviction of a crime involving moral turpitude. It is the intent and purpose of this chapter to provide for the enforcement of this chapter by the Commissioner and to provide for the licensing, certification, and registration of those persons engaged in the business of structural pest control by the commission. It is the further intent of this chapter to provide that the commission shall advise the Commissioner with respect to the enforcement of this chapter. In connection therewith, the Commissioner, his designated agent, or a designated hearing officer is authorized to exercise the authority granted the commission to hold hearings, subpoena witnesses, and compel the production of documents and papers.



§ 43-45-18. Applicability of the "Georgia Administrative Procedure Act."

Proceedings under this chapter shall be governed by Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 43-45-19. Inspection of licensees' records by Commissioner

The Commissioner or his agents shall have during regular business hours the right to see, examine, and inspect any and all records of any licensee pertaining to the operations of the licensee within the provisions of this chapter.



§ 43-45-20. Injunctions

The Commissioner may institute a civil action to enjoin any violation of this chapter or any rule or regulation promulgated under this chapter. A violation of this chapter or any rule or regulation promulgated pursuant to this chapter is declared to constitute a public nuisance, and such action for injunction may be maintained notwithstanding the existence of other legal remedies and notwithstanding the pendency or successful completion of a criminal prosecution.



§ 43-45-21. Exceptions to operation of chapter

(a) This chapter shall not apply to any person doing work on his own property or to any regular employee of any person, firm, or corporation doing work on the property of such person, firm, or corporation under the direct supervision of the person who owns or has charge of the property on which the work is being done; provided, however, that nothing contained in this chapter shall authorize any person to endanger the public health or safety through the use of any pesticide or other substance for the purpose of structural pest control or through the violation of any other state or federal law or regulation.

(b) This chapter shall not apply to agencies of the federal, state, county, or municipal governments or to agents thereof in the performance of official duties.



§ 43-45-22. Authority to refuse license to applicant convicted of violation of chapter

Nothing in this chapter shall require the commission to issue a license to an applicant who has been convicted of a violation of this chapter.



§ 43-45-23. Interference with or obstruction of inspector

Any person who shall interfere with or obstruct any inspector or other employee or agent of an authorized enforcement agency in the performance of his duties shall be guilty of a misdemeanor.



§ 43-45-24. Engaging in pest control business without a license; engaging in field work or soliciting accounts without registering or obtaining certification

(a) Any person, firm, corporation, association, or any other organization or combination thereof who shall engage in, solicit, supervise, advertise, represent himself to be in, hold himself out as being in, or purport to be, a manager, owner, operator-owner, operator or agent (other than a registered employee), or agent in household pest control, control of wood-destroying organisms, fumigation, or related work, without having first secured a license issued for that purpose by the commission, shall be guilty of a misdemeanor for the first offense. For the second or any subsequent offense, any person violating this chapter shall be guilty of a misdemeanor of a high and aggravated nature and, upon conviction, shall be punished as provided in Code Section 17-10-4. Each violation shall constitute a separate offense.

(b) Any certified operator, registered employee, or employee or agent of a licensee who shall engage in field work or solicit accounts covered by this chapter and the rules and regulations promulgated hereto, without having first registered or obtained certification under this chapter, shall be guilty of a misdemeanor.



§ 43-45-24.1. Civil penalty; negotiated settlements; hearings and procedure; disposition of penalties; judicial review; judgments

(a) Any licensee, operator, registered employee, or any other person violating this chapter, any rule or regulation of the commission or the Commissioner promulgated pursuant to this chapter, or any condition or limitation of any license or registration imposed pursuant to this chapter may be liable for a civil penalty of not more than $10,000.00 per violation. Such penalty may be imposed in addition to or in lieu of the suspension, cancellation, or revocation of a license, certification, or registration or any other enforcement action authorized by this chapter or any other provision of law. The consent of the entity or person against whom the penalty is to be imposed shall not be required for the imposition of such penalty.

(b) Whenever the Commissioner determines that any licensee, operator, registered employee, or any other person has violated this chapter, any rule or regulation of the commission or the Commissioner promulgated pursuant to this chapter, or any condition or limitation of any license or registration imposed pursuant to this chapter, the Commissioner may issue an administrative order imposing a civil penalty as provided in subsection (a) of this Code section for the violation without a hearing unless a person subject to the order petitions for a hearing. Any person who is aggrieved or adversely affected by such order shall, upon written petition within ten days after the service of the order on such person, have a right to a hearing before a hearing officer appointed by the Commissioner. Failure to petition for a hearing within such time period shall constitute a waiver of the right to a hearing. The order and notice shall be served in person by the Commissioner or the Commissioner's agent or by certified mail or statutory overnight delivery, return receipt requested. In the case of a licensee, operator, or registered employee, receipt of the order and notice will be conclusively presumed five days after the mailing of the order by certified mail or statutory overnight delivery, return receipt requested, to the address provided by such person in such person's most recent application. The order shall contain or be accompanied by a notice of opportunity for a hearing which states that a hearing must be petitioned for in writing within ten days of the service of the order. If a hearing is petitioned for within such ten-day period, the administrative order is stayed pending a final decision by the hearing officer. Upon receipt of a written petition for a hearing, the Commissioner shall schedule the hearing before a hearing officer appointed by the Commissioner, unless postponed by mutual consent, within 30 days of the receipt by the Commissioner of the petition. The Commissioner shall give the person petitioning for the hearing notice of the time and place of the hearing by certified mail or statutory overnight delivery to the address specified in the petition for a hearing at least 15 days prior to the date of the hearing. The hearing before the hearing officer shall be conducted in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," and the rules and regulations adopted by the commission or the Commissioner pursuant thereto. Any party to the hearing, including the Commissioner, shall have the right of judicial review thereof in accordance with Chapter 13 of Title 50.

(c) All civil penalties recovered by the Commissioner as provided in this Code section shall be paid into the state treasury.

(d) Informal disposition or settlement may be made of any contested case or action by stipulation, agreed settlement, consent order, or default.

(e) Except as otherwise provided in this Code section or by any other provision of this chapter, all proceedings under this Code section shall be conducted in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," and the rules and regulations adopted by the commission and the Commissioner pursuant thereto.

(f) Any order of the hearing officer issued after a hearing as provided in this Code section or any order of the Commissioner issued pursuant to this Code section, either unappealed from as provided in this Code section or affirmed or modified on any review or appeal pursuant to this Code section, and from which no further review is taken or allowed under this Code section, may be filed, as unappealed from or as affirmed or modified, if reviewed or appealed, by certified copy from the Commissioner in the superior court of the county wherein such person under order resides, or if such person is a corporation in the county wherein the corporation maintains its principal place of business, or in the county wherein the violation occurred or in which jurisdiction is appropriate, whereupon such superior court shall render judgment in accordance therewith and notify the parties. Such judgment shall have the same effect, and all proceedings in relation thereto shall thereafter be the same, as though such judgment had been rendered in an action duly heard and determined by such court.



§ 43-45-25. Penalty

Except as otherwise provided in this chapter, any person violating this chapter shall be guilty of a misdemeanor for the first offense. For the second or any subsequent offense, any person violating this chapter shall be guilty of a misdemeanor of a high and aggravated nature and, upon conviction, shall be punished as provided in Code Section 17-10-4. Each such violation shall constitute a separate offense.



§ 43-45-26. Termination

Repealed by Ga. L. 1992, p. 3137, § 35, effective July 1, 1992.






Chapter 46 - Transient Merchants

§ 43-46-1. Short title

This chapter may be cited as the "Transient Merchant Act of Georgia."



§ 43-46-2. "Transient merchant" defined

As used in this chapter, the term "transient merchant" means any person, firm, or corporation, as principal or agent, or both, which is not a regular retail or wholesale merchant with a permanent place of business in this state, but rather one who displays samples, model goods, wares, or merchandise in any lot, building, room, or structure of any kind, whether fixed or mobile, for the purpose of securing orders for the retail sale of such items or items of like kind or quality for immediate or future delivery. The term "transient merchant" shall not include any person, firm, or corporation which:

(1) Sells agriculture or forestry products;

(2) Makes house-to-house or personal calls for the purpose of displaying samples or taking orders for shipment directly from a manufacturer;

(3) Conducts business at any industry or association trade show; or

(4) Sells items at a rummage, garage, antique, or similar sale when such person, firm, or corporation is a resident of this state or has a permanent place of business within this state and such sale is not part of the regular business activity of such person, firm, or corporation or when the net proceeds of such sale are to be used for charitable purposes.



§ 43-46-3. Prerequisites to engaging in business as a transient merchant

(a) It shall be unlawful for any transient merchant which is a corporation to engage in business in any county of this state unless such transient merchant shall comply with all applicable provisions of Title 14, relating to corporations, and obtain a license.

(b) It shall be unlawful for any transient merchant which is not a corporation to engage in business in any county of this state unless said transient merchant shall have and continuously maintain a registered agent or agents as provided in Code Section 43-46-5 and shall obtain a license.



§ 43-46-4. Filing application for license with county authorities; contents; fee; transfer of license; scope of license

(a) Any transient merchant shall file an application for a license in each county in which the merchant wishes to transact business. The application shall be filed with the tax collector, the tax commissioner, or the county officer who issues business licenses. Such application shall include, but shall not be limited to, the following:

(1) The name and permanent address of the transient merchant;

(2) The name and permanent address of the transient merchant's registered agent or office;

(3) The type of business to be conducted; and

(4) The date and state of incorporation, when said transient merchant is a corporation.

(b) At the time the application is filed, the applicant shall pay a license fee in an amount to be fixed by the governing authority of the county, which shall be paid into the general county treasury. After the applicant has complied with all the provisions of this chapter, a transient business license shall be issued. Such license is not transferable, is valid only within the territorial limits of the issuing county, is valid only for the business stated on the application, and shall expire one year from the date issued.



§ 43-46-5. Registered agents for receipt of process, notice, or demands; procedure if no registered agent designated

(a) Any transient merchant required to have a registered agent under Code Section 43-46-3 shall file the name and permanent address of such registered agent with the clerk of the superior court of the county.

(b) Such registered agent shall be a resident of the county. Such agent may be served with any process, notice, or demand required or permitted by law to be served upon the transient merchant, in the same manner provided by law for the service of a summons and complaint.

(c) Such registered agent shall agree in writing to act as such agent and a copy of the agreement shall be filed with the license application.

(d) The clerk of the superior court shall maintain an alphabetical record of all transient merchants and the names and addresses of their registered agents.

(e) Whenever a transient merchant doing business or having done business in any county within this state shall fail to have or maintain a registered agent in the county, or whenever any such registered agent cannot with due diligence be found at his permanent address, the clerk of the superior court of said county shall be an agent of such transient merchant upon whom any such process, notice, or demand may be served. Service on the clerk of the superior court of any such process, notice, or demand shall be made by delivering to and leaving with him, or any person designated by the clerk of the superior court to receive such service, duplicate copies of such process, notice, or demand. In the event such process, notice, or demand is served on the clerk of the superior court, he shall immediately cause one of such copies to be forwarded by registered or certified mail or statutory overnight delivery to the permanent address of said transient merchant. Any such service shall be answerable in not less than 30 days.

(f) Nothing contained in this Code section shall limit or affect the right to serve any process, notice, or demand in any other manner permitted by law.



§ 43-46-6. Exceptions to licensing requirements

(a) The licensing provisions of this chapter shall not apply to any transient merchant engaged in business solely within a county which does not require the issuance of business licenses.

(b) The licensing provisions of this chapter shall not apply to any transient merchant engaged in business solely within the corporate limits of a municipality when:

(1) Such municipality requires a transient business license; and

(2) Said transient merchant has such license.



§ 43-46-7. Penalty; violation of chapter as constituting an unfair or deceptive act

(a) Any person, firm, or corporation who violates this chapter shall be guilty of a misdemeanor.

(b) In addition to the criminal penalty provided in subsection (a) of this Code section, any violation of this chapter shall constitute an unfair or deceptive act under Part 2 of Article 15 of Chapter 1 of Title 10, the "Fair Business Practices Act of 1975."






Chapter 47 - Used Motor Vehicle and Used Motor Vehicle Parts Dealers

§ 43-47-1. Short title

This chapter shall be known and may be cited as the "Used Motor Vehicle Dealers' and Used Motor Vehicle Parts Dealers' Registration Act."



§ 43-47-2. Definitions

As used in this chapter, the term:

(1) "Board" means the State Board of Registration of Used Motor Vehicle Dealers and Used Motor Vehicle Parts Dealers.

(2) "Dismantler" means any person, partnership, limited liability company, firm, or corporation engaged in the business of acquiring wrecked, abandoned, or reparable motor vehicles and selling either the usable parts, the motor vehicle as a unit, or the hulk of the motor vehicle after the usable parts have been removed. Without limiting any of the foregoing, for the purposes of this chapter, a person, partnership, limited liability company, firm, or corporation shall be presumed to be engaged in the business of auto dismantling if he, she, or it possesses ten or more inoperative motor vehicles for more than 45 days unless such vehicles are scrap vehicles being held by a scrap metal processor for recycling scrap metal, vehicles awaiting repairs being held by a repair business, or vehicles being held for other reasons as may be prescribed by the board.

(3) "Established place of business" means a salesroom or sales office in a building or on an open lot of a retail used car dealership or at which a permanent business of bartering, trading, offering, displaying, selling, buying, dismantling, or rebuilding wrecked or used motor vehicles or parts is carried on, or the place at which the books, records, and files necessary to conduct such business are kept. Each such place of business shall be furnished with a working telephone listed in the name of the licensee for use in conducting the business and shall be marked by an appropriate permanent sign as prescribed by the appropriate division under this chapter.

(4) "Financial institution" means a finance company or a banking institution or any subsidiary of a finance company or banking institution which engages solely in the financing or leasing of motor vehicles. Such term shall not mean a pawnbroker as such term is defined in Code Section 44-12-130.

(5) "Licensee" means any person who is required to be licensed or who is actually licensed under this chapter.

(6) "Major component part" means one of the subassemblies of a motor vehicle as defined in paragraph (9) of Code Section 40-3-2.

(7) "Motor vehicle" or "car" means every vehicle which is self-propelled and required to be registered under the laws of this state, except trackless trolleys (which are classified as streetcars), airplanes, motorboats, motorcycles, motor driven cycles, or go-carts.

(8) "Motor vehicle broker" means a person who, for a commission or with the intent to make a profit or gain of money or other thing of value, negotiates or attempts to negotiate the sale of a motor vehicle on behalf of another. Such term shall not mean any person engaged in the solicitation, negotiation, or advertising of the sale of used motor vehicles or any owner of real property who allows the display of used motor vehicles on such property if the sale of such vehicles is made by a used car dealer or a financial institution.

(9) "Part" means any used motor vehicle part that has been installed as standard or optional equipment on a motor vehicle, has been removed from the motor vehicle on which it was originally attached or affixed, and is the subject of sale or resale as a part and not as scrap.

(10) "Person" means any individual, partnership, limited liability company, firm, association, corporation, or combination of individuals of whatever form or character.

(11) "Rebuilder" means any person, partnership, limited liability company, firm, or corporation engaged in the business of buying more than two salvage or wrecked motor vehicles per year for the purpose of restoring or rebuilding them with used or new motor vehicle parts, or both, to be sold as motor vehicles.

(12) "Salvage dealer" means any person, firm, or corporation who purchases a salvage vehicle or parts of a salvage vehicle for purposes of resale as parts only or as salvage.

(13) Reserved.

(14) "Salvage vehicle" means any vehicle which:

(A) Has been damaged, crushed, or otherwise reduced to such a state that its restoration would require the replacement of two or more major component parts;

(B) Has been acquired by an insurance company as a result of the vehicle's being damaged to the extent that its restoration to an operable condition would require the replacement of two or more major component parts or for which the insurance company has paid a total loss claim, excluding recovered total theft vehicles which do not require the replacement of two or more major component parts for restoration; or

(C) Is an imported vehicle which has been damaged in shipment and disclaimed by the manufacturer as a result of the damage, has never been the subject of a retail sale to a consumer, and has never been issued a certificate of title.

(15) "Scrap vehicle" means any vehicle which has been wrecked, destroyed, or damaged to the extent that it cannot be economically repaired, rebuilt, or made operable or roadworthy.

(15.1) "Temporary site" means a location at which used motor vehicles are sold or offered for sale for which a temporary site permit has been issued by the board in accordance with Code Section 43-47-8.2 and which location is:

(A) Used for a period not to exceed 96 hours in any 30 day period of time;

(B) Located in the county in which the established place of business of the used motor vehicle dealer using the temporary site is located or an adjoining county; and

(C) Used not more than three times in any calendar year.

(16) "Used motor vehicle" or "used car" means any motor vehicle or car other than a motor vehicle which has never been the subject of a retail sale by a new motor vehicle dealer or a used motor vehicle dealer and which is the subject of a retail sale to a consumer for his or her own use or of a resale to another licensed dealer.

(17) (A) "Used motor vehicle dealer," "used car dealer," or "licensee" means any person who, for commission or with intent to make a profit or gain of money or other thing of value, sells, exchanges, rents with option to purchase, offers, or attempts to negotiate a sale or exchange of an interest in used motor vehicles or who is engaged wholly or in part in the business of selling used motor vehicles, whether or not such motor vehicles are owned by such person. A motor vehicle wholesaler and a motor vehicle broker shall be deemed to be a used motor vehicle dealer or a used car dealer for the purposes of this chapter. Any independent motor vehicle leasing agency which sells or offers for sale used motor vehicles shall be deemed to be a used motor vehicle dealer or a used car dealer for the purposes of this chapter. Any motor vehicle auction company selling or offering for sale used motor vehicles to independent motor vehicle dealers or to individual consumers shall be deemed to be a used motor vehicle dealer or used car dealer for the purposes of this chapter except as otherwise provided in division (x) of subparagraph (B) of this paragraph. Without limiting any of the foregoing, the sale of five or more used motor vehicles in any one calendar year shall be prima-facie evidence that a person is engaged in the business of selling used motor vehicles. A pawnbroker who disposes of all repossessed motor vehicles by selling or exchanging his or her interest in such motor vehicles only to licensees under this chapter shall not be considered a used motor vehicle dealer under this chapter as long as such pawnbroker does not otherwise engage in activities which would bring him or her under the licensing requirements of this chapter.

(B) Used motor vehicle dealer or used car dealer does not include:

(i) Franchised motor vehicle dealers and their wholly owned and controlled subsidiaries operating in the county in which their franchise is located or operating as a direct dealer of a manufacturer;

(ii) Receivers, trustees, administrators, executors, guardians, or other persons appointed by or acting under the judgment or order of any court;

(iii) Public officers while performing their official duties;

(iv) Persons disposing of motor vehicles acquired for their own use when the same shall have been acquired and used in good faith and not for the purpose of avoiding the provisions of this chapter. Evidence of good faith, as provided in this division, shall consist of the fact that the vehicle is properly titled and registered in the name of the transferor;

(v) Financial institutions when the financial institution sells its repossessed or leased motor vehicles. Finance companies, for purposes of this chapter, shall not include a pawnbroker as defined in Code Section 44-12-130;

(vi) Insurance companies who sell motor vehicles to which they have taken title as an incident of payments made under policies of insurance;

(vii) Persons, firms, or corporations who act as agents for insurance companies for the purpose of soliciting insurance for motor vehicles;

(viii) Persons, firms, or corporations engaged in a business other than as a used car dealer, as defined in divisions (i) through (vii) of this subparagraph, who sell motor vehicles traded in as a part of the purchase price of an article other than a motor vehicle and which have not been acquired by direct purchase for cash, and which business is not for the purpose of violating this chapter;

(ix) Persons, firms, or corporations which sell only vehicles which will not be used primarily for transportation purposes, including, but not limited to, antique automobiles, classic automobiles, and automobiles sold solely as speculative investments. In determining whether a vehicle or vehicles will not be used primarily for transportation purposes, the board may rely on the representations, written or oral, made regarding the vehicles, but may also look at any other relevant evidence; or

(x) Persons licensed or companies registered under Chapter 6 of this title, relating to auctioneers, when auctioning used motor vehicles which are being disposed of under administration of an estate or when auctioning used motor vehicles and real property at the same sale when such vehicles and property are owned by a common owner.

(18) "Used motor vehicle parts dealer" or "used parts dealer" means any person, partnership, limited liability company, firm, or corporation buying, selling, or using motor vehicle parts, either as a used motor vehicle parts dealer, a motor vehicle dismantler, a motor vehicle rebuilder, a salvage pool dealer, or a salvage dealer.

(19) "Wholesaler" means a person who sells or distributes used motor vehicles to motor vehicle dealers in this state, has a sales representative in this state, or controls any person who offers for sale, sells, or distributes any used motor vehicles to motor vehicle dealers in this state.



§ 43-47-3. Creation of board; composition; terms of office; vacancies; election of chairperson; divisions

(a) There is created a State Board of Registration of Used Motor Vehicle Dealers and Used Motor Vehicle Parts Dealers. The board shall be comprised of 14 members:

(1) Three members shall be independent used car dealers;

(2) Three members shall be appointed from the public at large and shall have no connection whatsoever with the sale of used cars or parts;

(3) The state revenue commissioner, or a designated agent, shall be a permanent ex officio member and shall be authorized to vote on all matters before the board;

(4) Reserved;

(5) One member shall be a representative of the automobile auction industry;

(6) One member shall be an auto salvage pool operator;

(7) Two members shall be used motor vehicle parts dealers who are not rebuilders;

(8) One member shall be a rebuilder;

(9) One member shall be a pawnbroker as defined in Code Section 44-12-130 who is in the business of pawning automobile titles and is licensed as a used car dealer; and

(10) One member shall be a representative of the automobile insurance industry.

(b) The members of the board referred to in paragraphs (1), (2), (5), (6), (7), (8), (9), and (10) of subsection (a) of this Code section shall be appointed by the Governor and shall take office on July 1, 1995, or as soon thereafter as appointed. The initial terms of those 13 appointed members shall expire as follows: three on June 30, 1996; three on June 30, 1997; three on June 30, 1998; and four on June 30, 1999. Thereafter, the appointed members of the board shall serve terms of four years. All members shall be residents of this state. No more than two of the appointed members shall be from the same congressional district. The terms of the two ex officio members shall be coextensive with their terms of office.

(c) Any vacancies on the board shall be filled by the Governor for the remainder of the unexpired term. The members of the board shall annually elect one of their number to serve as chairperson for a term of two years. The board chairperson shall not also serve contemporaneously as the chairperson of either division under this chapter. The first term as chairperson of the board shall be served by a member or members elected from either division under this chapter; thereafter, the chairperson for each succeeding term shall not be elected from the same division as that of the chairperson from the immediately preceding term. In the event a chairperson of the board is unable to complete his or her term, his or her successor for the remainder of the term shall be elected from the same division as was the chairperson who is unable to complete the term. The chairperson of the board shall be an ex officio member of both divisions under this chapter, however, the chairperson of the board shall not be counted for purposes of determining whether a quorum is present in the division meeting for the division in which he or she is not a regular member.

(d) (1) The board shall be composed of two divisions, a used car division and a used parts division.

(2) The members of the used car division shall be the three independent used car dealers, two of the members from the public at large, the state revenue commissioner or a designated agent, the representative of the automobile auction industry, and the pawnbroker. All powers and duties relating to used car dealers which are not specifically reserved to the board shall be assigned to the used car division. The used car division shall elect one of its members to serve as chairperson of the division for a period of one year.

(3) The members of the used parts division shall be the third member from the public at large, the state revenue commissioner or a designated agent, the auto salvage pool operator, the two used motor vehicle parts dealers who are not rebuilders, the rebuilder, and the representative of the automobile insurance industry. All powers and duties relating to used parts dealers which are not specifically reserved to the board shall be assigned to the used parts division. The used parts division shall elect one of its members to serve as chairperson of the division for a period of one year.

(4) The chairperson of the board shall determine which of the two members from the public at large will serve in the used car division and which shall serve in the used parts division.



§ 43-47-4. Division director as secretary of board

The division director shall be the secretary of the board and of the divisions. He or she shall issue licenses and certificates and perform such other duties as the board or the divisions may direct to carry out this chapter.



§ 43-47-5. Reimbursement of board members

The members of the board shall be reimbursed for their duties as board members and as division members as provided for in subsection (f) of Code Section 43-1-2.



§ 43-47-6. General powers and duties of board

All powers and duties under this chapter not specifically reserved to the board shall be the powers and duties of the division. The board shall have the following powers and duties:

(1) To receive applications for registration of licensees and to forward them to the appropriate division;

(2) To make such rules and regulations as may be necessary to effectuate the administration and enforcement of this chapter;

(3) To arrange for all new applicants to have a criminal background check, which background check shall be mandatory. The applicant's fingerprints shall be forwarded to the Georgia Crime Information Center which shall run a criminal background check on the applicant and provide the results of the background check to the board. Additionally, the applicant's fingerprints will be forwarded to the Federal Bureau of Investigation for a national criminal history record check;

(4) To publish in print or electronically on or before September 1 of each year an alphabetical listing of all licensees pursuant to this chapter and to distribute copies of the same, if requested, to the Department of Public Safety, the Department of Revenue, and the Georgia Bureau of Investigation, to all sheriffs in this state, and to all county and municipal police departments in this state;

(5) To establish a fee for a license for each principal place of business and a fee for a supplemental license for each place of business not immediately adjacent to the principal place of business. The board may establish separate schedules of fees for such licenses depending on whether the applicant begins to do business as a licensee prior to or after the issuance of any such license; and

(6) To do all other things necessary and proper to carry out the powers and duties listed in this Code section.



§ 43-47-7. Required license; records

(a) It shall be unlawful for any person to operate as a used motor vehicle dealer in this state without first registering and obtaining a license from the used car division as provided in this chapter.

(b) It shall be unlawful for any person to operate as a used motor vehicle parts dealer in this state without first registering and obtaining a license from the used parts division as provided in this chapter.

(c) It shall be unlawful for any used car dealer or any used parts dealer willfully to fail to keep the records required to be kept by this chapter.



§ 43-47-8. License applications; prerequisites; license fees; renewal; training or test; supplemental licenses; bonds; insurance; suspension for conviction or false statement; meetings

(a) Applications for a license shall be made to the board, shall contain the information required by this chapter, and shall be accompanied by the fee prescribed by the board. Each applicant for a new license shall submit to the board such information as may be required by the Georgia Crime Information Center and by the Federal Bureau of Investigation, including classifiable sets of fingerprints, an affidavit by the applicant disclosing the date and nature of any conviction for the violation of any crime involving violence, a used motor vehicle, illegal drugs, tax evasion, failure to pay taxes, or any crime involving the illegal use, carrying, possession of a dangerous weapon, or moral turpitude, and such fees as may be set by the Georgia Crime Information Center and by the Federal Bureau of Investigation for a records check comparison by the Georgia Crime Information Center and by the Federal Bureau of Investigation. Application for a license under this chapter shall constitute consent for performance of a records check comparison.

(b) A division under this chapter shall not issue or renew any license unless the applicant or holder thereof shall show that he or she maintains an established place of business as defined in Code Section 43-47-2.

(c) All licenses issued under this chapter shall be renewable biennially. The divisions may establish continuing education requirements for license renewals.

(d) Each division may require either that within the preceding year the applicant has attended a training and information seminar approved by the division or that the applicant has passed a test approved by the division. Such seminar or test, if required, shall include, but shall not be limited to, dealer requirements of this chapter, including books and records to be kept; requirements of the Department of Revenue; and such other information as in the opinion of the division will promote good business practices. No seminar shall exceed one day in length.

(e) Supplemental licenses shall be issued for each place of business operated or proposed to be operated by the licensee that is not contiguous to other premises for which a license is issued.

(f) Each application for a license shall also show that the licensee has obtained, or has applied for, a certificate of registration, Department of Revenue Form ST-2, commonly known as a sales tax number certificate. The board shall not renew any license unless the applicant or holder thereof shall show that he or she maintains a certificate of registration, Department of Revenue Form ST-2, under the laws of this state providing for issuance of such certificates.

(g) Each application for a license shall show that the prospective licensee has or has made provision for a bond. The required bond shall be executed with a surety company duly authorized to do business in this state and shall be payable to the Governor for the use and benefit of any purchaser and vendees or successors in title of any used motor vehicle and shall be conditioned to pay all loss, damages, and expenses that may be sustained by such purchaser, his or her vendees, or successors in title that may be occasioned by reason of any misrepresentation, deceptive practice, or unfair practice or by reason of any breach of warranty as to such used vehicle.

(h) The bond shall be in the amount of $35,000.00 for used car dealers and $10,000.00 for used parts dealers and shall be filed, immediately upon the granting of the license, with the division director by the licensee and shall be approved by the division director as to form and as to the solvency of the surety. The prospective licensee may file the required bond with the division director for the division director's approval prior to the granting of a license.

(i) No licensee shall cancel, or cause to be canceled, a bond issued pursuant to this Code section unless the appropriate division is informed in writing by a certified letter at least 30 days prior to the proposed cancellation.

(j) If the surety or licensee cancels the bond and the licensee fails to submit, within ten days of the effective date of the cancellation, a new bond, the division may revoke his or her license.

(k) Each application for a license shall show that the licensee maintains public liability and property damage insurance with liability limits of not less than $50,000.00 per person and $100,000.00 per accident, personal insurance liability coverage, and $25,000.00 property damage liability coverage. Any licensee under Chapter 6 of this title shall be exempt from the requirements of this subsection.

(l) Each division may authorize the division director to issue a license when he or she has received the bond required by subsections (g) and (h) of this Code section, the proof of insurance required by subsection (k) of this Code section, and a fingerprint card for submission to the Georgia Crime Information Center and to the Federal Bureau of Investigation. Each completed application for a permanent license shall be reviewed by the appropriate division, which may deny licensure for any good reason under this chapter. Any other provision of law to the contrary notwithstanding, each applicant for a license pursuant to the provisions of this Code section shall agree in the application that if the applicant makes a false statement on the application or if the criminal record check returned from the Georgia Crime Information Center or from the Federal Bureau of Investigation reveals a conviction of or an entry of a plea of nolo contendere to a crime involving the use of violence, a used motor vehicle, or illegal drugs; tax evasion or failure to pay taxes; any crime involving the illegal use or possession of a dangerous weapon; or any crime involving moral turpitude, then the division shall be authorized to suspend the license without a prior hearing. The divisions shall each meet as needed, in their discretion. The board shall meet at least once each quarter and upon the call of the board chairperson for any special sessions.



§ 43-47-8.1. Penalty

Any person who violates any provision of Code Section 40-2-39.1 shall be deemed to be a licensee for the purpose of imposing sanctions and penalties under this chapter and for the purpose of granting the board jurisdiction over such violator.



§ 43-47-8.2. Place of business; temporary sites; penalties

(a) A used motor vehicle dealer shall not engage in any activity as a used motor vehicle dealer except at such dealer's established place of business which has been registered under Code Section 40-2-38, at temporary sites not more than three times in any one calendar year, or at a licensed auto auction or any licensed facility. This subsection shall not be construed to prohibit a used motor vehicle dealer from delivering a vehicle off site, provided that the transaction is initiated from an established place of business under this chapter.

(b) (1) At least 60 days prior to opening a sale at a temporary site, a used motor vehicle dealer must make application to the board for a temporary site permit. A separate application must be submitted for every temporary site sale.

(2) To be eligible for a temporary site permit, a used motor vehicle dealer must be registered as required by Code Section 40-2-38. In order to obtain a temporary site permit, a used motor vehicle dealer must provide, on a form promulgated by the board:

(A) The address, including county, of the used motor vehicle dealer's established place of business;

(B) The address, including county, of the proposed temporary site location;

(C) The dates and hours of the temporary site sale;

(D) The number of temporary site sales already conducted by the used motor vehicle dealer during the calendar year in which the requested temporary site sale is to occur; and

(E) The name, address, and contact person of any sponsors, promoters, and lending institutions involved in or to be represented at the temporary site sale.

(3) As part of the application, a used motor vehicle dealer must submit written documentation demonstrating that the used motor vehicle dealer has complied with any licensing requirements applicable in the local jurisdiction in which the temporary site sale will occur and a copy of a written agreement with the owner of the real property where this sale will occur.

(4) A temporary site permit issued pursuant to this subsection shall be valid only for the dates and hours of the sale as indicated on the application submitted to the board and must be prominently displayed at the temporary site at all times during the site sale. No used motor vehicle dealer may purchase more than three temporary site permits within a calendar year. A temporary site permit is not transferable to any other dealer or location.

(5) The fee for each application for a temporary site permit shall be $100.00.

(c) As an alternative to criminal or other civil enforcement of this Code section or any orders, rules, and regulations promulgated pursuant hereto, the board may issue an administrative fine not to exceed $1,000.00 for each violation whenever the board, after a hearing, determines that any person has violated any provisions of this Code section or any orders, rules, and regulations promulgated pursuant hereto. If, after a hearing, the board determines that any person has violated this provision more than once, the board may suspend his or her license for a period not to exceed ten days. Any hearing and any administrative review held pursuant to this Code section shall be conducted in accordance with the procedure for contested cases under Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." Any person who has exhausted all administrative remedies available and who is aggrieved or adversely affected by a final order or action of the board shall have the right of judicial review thereof in accordance with Chapter 13 of Title 50. All fines recovered under this Code section shall be paid into the state treasury. The board may file, in the superior court:

(1) In the county wherein the person under order resides;

(2) If such person is a corporation, in the county wherein the corporation maintains its established place of business; or

(3) In the county wherein the violation occurred,

a certified copy of a final order of the board, whether unappealed from or affirmed upon appeal, whereupon the superior court shall render judgment in accordance therewith and notify the parties. Such judgment shall have the same effect and proceedings in relation thereto shall thereafter be the same as though the judgment had been rendered in an action duly heard and determined by the superior court. The penalty prescribed in this Code section shall be concurrent, alternative, and cumulative with any and all other civil, criminal, or alternative rights, remedies, forfeitures, or penalties provided, allowed, or available to the board with respect to any violation of this Code section or any order, rule, or regulation promulgated pursuant hereto. For purposes of this Code section, the sale of each motor vehicle while not in compliance with temporary site permit requirements shall constitute a separate violation.

(d) Any person who violates any provision of this Code section shall be guilty of a misdemeanor and, upon conviction thereof, shall be subject to a fine not to exceed $1,000.00 or imprisonment for a period not to exceed 12 months, or both.



§ 43-47-9. Contents of licenses; display of licenses; endorsement of change of business location on licenses

The licenses issued pursuant to this chapter shall specify the location of each place of business or branch or other location occupied or to be occupied by the licensee in conducting his or her business; and the license or supplemental license issued therefor shall be conspicuously displayed on each of such premises. In the event any such location is changed, the appropriate division shall endorse the change of location on the license without charge.



§ 43-47-10. Investigation of licensees by board; suspension or revocation of license; other sanctions

The board or each division may, upon its own motion, and shall, upon the verified complaint in writing of any person, investigate the actions of any licensee or anyone who shall assume to act in such capacity. Each division shall have power, in addition to the other powers authorized by this chapter, to revoke or to suspend a license for a specified time, to be determined in its discretion, or to invoke such other lesser sanctions, including but not limited to the imposition of fines and penalty fees, which the board is hereby authorized to create by rule, where:

(1) The licensee is found by a majority of the members of the board to have committed any one or more of the following:

(A) Material misstatement in an application for a license;

(B) Willful and intentional failure to comply with any provisions of this chapter or any lawful rule or regulation issued by the board under this chapter;

(C) Making any substantial misrepresentation;

(D) Making any false promises of a character likely to influence, persuade, or induce;

(E) Pursuing a continued and flagrant course of misrepresentation or the making of false promises through agents, salespersons, advertising, or otherwise;

(F) Failure to account for or to remit any moneys coming into his or her possession which belong to others;

(G) Having demonstrated unworthiness or incompetency to act as a licensee in such manner as to safeguard the interest of the public;

(H) Fraud or fraudulent practice, unfair and deceptive acts or practices, misleading acts or practices, or untrustworthiness or incompetency to act as a licensee, including, but not limited to, the failure to provide the appropriate odometer disclosure forms required by law or knowingly selling or offering for sale any used car on which the odometer has been tampered with to reflect lower than the actual mileage the car has been driven;

(I) The intentional use of any false, fraudulent, or forged statement or document or the use of any fraudulent, deceitful, dishonest, or immoral practice in connection with any of the licensing requirements as provided for in this chapter;

(J) The commission of any crime involving violence, a used motor vehicle, illegal drugs, tax evasion, failure to pay taxes, or any crime involving the illegal use, carrying, or possession of a dangerous weapon; the conviction of, plea of guilty to, or plea of nolo contendere to a crime involving violence, a used motor vehicle, illegal drugs, tax evasion, failure to pay taxes, or any crime involving the illegal use, carrying, or possession of a dangerous weapon shall be conclusive evidence of the commission of such crime;

(K) Use of untruthful or improbable statements or flamboyant or extravagant claims concerning such licensee's excellence or abilities;

(L) The performance of any dishonorable or unethical conduct likely to deceive, defraud, mislead, unfairly treat, or harm the public;

(M) The use of any false or fraudulent statement in any document in connection with the business as a licensee;

(N) Violating or attempting to violate, directly or indirectly, or assisting in or abetting the violation of, or conspiring to violate any of the provisions of this chapter, including but not limited to (i) the failure to maintain the certificate of registration required by Code Section 43-47-8 and (ii) the failure to keep records required by this chapter;

(O) Any other conduct, whether of the same or a different character than heretofore specified, which constitutes dishonest dealing;

(P) (i) Any of the following activities by an automobile auction:

(I) Allowing a motor vehicle to be sold through an auction where the seller's name does not appear on the face of the title;

(II) Failing to refund all of the purchase price to the buyer when the title and tag receipt are not assigned to and processed for the buyer within 21 days of the purchase;

(III) Failing to make available to the board, for investigative purposes, auction records of a seller, for the purpose of determining if a seller sold more than five motor vehicles in a calendar year; provided, however, that the board shall give the auction reasonable notice during normal working hours;

(IV) Failing to disclose in a conspicuous manner on the bill of sale that a buyer is entitled to a refund of all of the purchase price when the title and tag receipt are not assigned and processed within 21 days of the purchase;

(V) Failing to include on the bill of sale any warranty disclaimer; or

(VI) Accepting or delivering a certificate of title signed in blank.

(ii) The provisions of this subparagraph shall not apply where:

(I) The sale of the motor vehicle is not open to the general public;

(II) Either the seller or purchaser of the vehicle is a licensed used car dealer;

(III) The motor vehicle is sold as a repossessed or abandoned vehicle; or

(IV) The motor vehicle is sold on behalf of any government agency or by court order.

(iii) A violation of this subparagraph shall also be grounds for suspension or censure of a license under Code Section 43-6-18, and any auction violating this subparagraph may be required by the board to surrender its master tag;

(Q) Acting to obtain or holding a license on behalf of another person who was previously denied a license or had a license suspended or revoked under this chapter; in making determinations under this subparagraph, the division may look at any competent evidence, including, but not limited to, who actually directs the activities at the business and who actually receives the proceeds from the business;

(R) Having purchased, concealed, possessed, or otherwise acquired or disposed of a vehicle, knowing the same to be stolen;

(S) Having failed to meet and maintain the requirements for issuance of a license as provided for in this chapter;

(T) Having failed to pay within 30 days after written demand from the board any fees or penalties due on vehicles acquired for dismantling or rebuilding; or

(U) Having willfully failed to keep or maintain the records required to be kept by this chapter; or

(2) A majority of the members of the division find that the licensee failed to establish, maintain, or monitor procedural safeguards to ensure that the following activities do not occur at the business, regardless of whether the licensee had actual knowledge of any such activity or activities or regardless of whether there was an intent on the part of any person to engage in any such activity or activities:

(A) Unfair and deceptive acts or practices as defined in Part 2 of Article 15 of Chapter 1 of Title 10, the "Fair Business Practices Act of 1975";

(B) Any of those activities described in paragraphs (1) through (6) of Code Section 40-3-90; or

(C) Failure to obtain a certificate of title for a purchaser.



§ 43-47-11. Hearings before board as to suspension of or revocation of licenses

Except as provided in subsection (l) of Code Section 43-47-8, no license shall be suspended or revoked without a hearing in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 43-47-11.1. Registration with commissioner of motor vehicle safety; application for dealer's registration plate

As provided by law, every licensee who transfers a used motor vehicle title within this state shall register with the state revenue commissioner, making application for a dealer's registration plate. No person not licensed in accordance with this chapter shall be entitled to receive or use any dealer's registration plates for motor vehicles under the motor vehicle laws of this state providing for the issuance of such plates.



§ 43-47-12. Maintenance of records by licensees; possession of vehicle or parts as evidence of purchase for resale

(a) Every licensee shall maintain for three years a record of:

(1) Every vehicle, vehicle body, chassis, or major component part of or for a vehicle received or acquired by him or her; its description and any identifying numbers; the date of its receipt or acquisition; and the full name, address, and driver's license number or social security number of the person from whom received or acquired; provided, however, that, in the event such purchase or acquisition is from a used car dealer or from a used motor vehicle parts dealer, the name and address of the corporation or company shall be sufficient if the seller is registered under this chapter;

(2) Every vehicle, vehicle body, chassis, or major component part disposed of by him or her; its description and any identifying numbers; the date of its receipt or acquisition; and the full name, address, and driver's license number or social security number of the person to whom disposed; provided, however, that, in the event such disposal is to a used car dealer or to a used motor vehicle parts dealer, the name and address of the corporation or company shall be sufficient if the purchaser or acquirer is registered under this chapter;

(3) Every vehicle wrecked, dismantled, or crushed by him or her and the date of its wrecking or dismantling; and

(4) Any other records which the appropriate division may reasonably require to protect the public, as relating to the licensee's method of operation and personnel employed.

(b) The possession of motor vehicles or parts covered by this chapter shall be prima-facie evidence that they were purchased for the purpose of resale.



§ 43-47-13. Local regulation and licensing

Nothing in this chapter shall prohibit any lawful regulation or licensing of licensees by any municipality, county, or other political subdivision of this state; provided, however, that no such political subdivision shall license any licensee required to be registered by this chapter unless such licensee is properly licensed under this chapter.



§ 43-47-14. Fines for violation of chapter

Each division or the board may impose a fine not to exceed $500.00 for each violation of any provision of this chapter. Such fines shall be listed in a schedule contained in the rules and regulations of the board. The licensee shall pay the fine within 30 days after receiving written notification from either the appropriate division or a representative of the division unless the licensee requests in writing a hearing before the division. Such request for a hearing must be received by the division within 30 days after receipt of the written notification from the division. Failure either to pay the fine or request a hearing shall result in immediate suspension of the license pending a hearing by the board to determine whether revocation or other disciplinary action should be imposed on the licensee.



§ 43-47-15. Compliance with "Motor Vehicle Certificate of Title Act" required

Any licensee who purchases a wrecked or salvage motor vehicle or rebuilds a wrecked or salvage motor vehicle shall fully comply with Chapter 3 of Title 40, the "Motor Vehicle Certificate of Title Act," regarding titling and inspection of salvage and rebuilt vehicles, and shall comply with any rules and regulations adopted by the state revenue commissioner pursuant to this chapter.



§ 43-47-16. Licensees to furnish certain information to purchasers

All licensees under this chapter who operate salvage pools shall furnish to any person who purchases a motor vehicle the make, model, year, body style, and vehicle identification number of the particular vehicle sold. In the event that the operator of a salvage pool is an insurance company, the claim number of the vehicle shall be furnished to the purchaser in addition to the other required information.



§ 43-47-17. Consent to inspection as condition of licensure

Every person required to be licensed under this chapter shall, as a condition of licensure, be deemed to have granted authority and permission to the board, to either division, or to any peace officer to inspect any record or document and any motor vehicle or motor vehicle part or accessory at or on the premises of his or her principal place of business, or any additional place of business, at any reasonable time during the day or night during reasonable business hours.



§ 43-47-18. Impoundment of used vehicles displayed for sale at unlicensed facilities

Nothing in this chapter shall be construed to prohibit municipalities or counties, by ordinance or resolution, from authorizing local law enforcement officers to impound used motor vehicles which are displayed for sale at unlicensed facilities, provided that such ordinances or resolutions provide for actual prior notice to the owners of such motor vehicles of such impoundment.



§ 43-47-19. Sales on consignment basis

No licensee, except any licensed auto auction or salvage pool selling at its regular place of business, shall sell any used motor vehicle on a consignment basis unless the licensee places his or her name on the title at the time of sale and complies with all other applicable laws.



§ 43-47-20. Prior rules remain valid

It is the intent of the General Assembly that all parts of rules properly adopted under this chapter and Chapter 48 of this title prior to July 1, 1995, which do not conflict with this chapter shall be valid until such time as they are repealed, revised, amended, or otherwise changed under Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 43-47-21. Civil penalty; civil actions; right of private action; persons already licensed to make changes at time of renewal of license

(a) Any person, regardless of whether that person is a licensee or not, who commits or causes to be done any act that violates this chapter or fails to do any act or causes to be omitted any act that is required by this chapter shall be subject to a civil penalty not to exceed $3,000.00 for each violation. A violation of this chapter shall, for the purposes of this Code section, constitute a separate offense as to any motor vehicle or motor vehicle part; and each day during which any person offers for sale, sells, trades, transfers, or disposes of used motor vehicles or used motor vehicle parts without being licensed pursuant to this chapter shall constitute a separate offense.

(b) The penalty provided in subsection (a) of this Code section and any restitution due to specifically named consumers for violations of this chapter shall be recoverable by a civil action brought by the division, the board, the Attorney General, or any district attorney, solicitor-general, or municipal or county attorney in any superior or state court having proper jurisdiction. The proceeds of any civil penalty shall be remitted to the board by the clerk of the court in which such case is filed; provided, however, that in an action brought on behalf of a county or municipality one-half of the proceeds of such civil penalty shall be paid into the treasury of such county or municipality. The court shall order any restitution recovered on behalf of any consumer to be paid over directly to the consumer by the defendant.

(c) Any person damaged by a violation of this chapter may bring an action against the person committing the violation, regardless of whether that person is a licensee, in any superior court of competent jurisdiction to recover actual, consequential, and punitive damages, attorneys' fees, and court costs.

(d) Any person who is already licensed under this chapter or its predecessor or under former Chapter 48 of this title who will be required as a result of this chapter to make changes in his or her business operations will not be required to make such changes until such time as he or she is required to renew his or her license. Any such changes shall have been completed prior to the granting of any renewal license.



§ 43-47-22. Penalty; injunctions

Any person, firm, or corporation who violates this chapter shall be guilty of a misdemeanor. In addition to such criminal penalty, the board may bring an action to enjoin any violation, actual or threatened, of this chapter notwithstanding the existence of an adequate remedy at law.






Chapter 48 - Used Motor Vehicle Parts Dealers, Dismantlers, and Rebuilders and Salvage Dealers

§§ 43-48-1 through 43-48-21.

Repealed by Ga. L. 1995, p. 441, § 2, effective July 1, 1995.






Chapter 49 - Dealers in Used Watches

§ 43-49-1. Purpose of chapter

The purpose of this chapter is to identify all used, rebuilt, or reconditioned watches by requiring them to be marked "secondhand," so as to safeguard the public and prevent the public from being misled when purchasing used, rebuilt, or reconditioned watches and to prevent them from being sold as new watches.



§ 43-49-2. "Secondhand watch" defined

A watch shall be deemed to be secondhand if:

(1) As a whole or the case thereof or the movement thereof it has been previously sold to or acquired by any person who bought or acquired the same for his use or the use of another, but not for resale; provided, however, that a watch which has been so sold or acquired and is thereafter returned, either through exchange or for credit, within 30 days to the original individual, firm, partnership, association, or corporation who sold or passed title to such watch shall not be deemed to be a secondhand watch if such vendor shall keep a written or printed record setting forth the name of the purchaser thereof, the date of the sale or transfer thereof, and the serial number if any, or the case movement and any other distinguishing numbers or identification marks, which record shall be kept for at least two and one-half years from the date of such sale or transfer and shall be open for inspection during all business hours by the appropriate prosecuting attorney of the county in which such vendor is engaged in business, or his duly authorized representative is engaged;

(2) Its case serial numbers or movement numbers or other distinguishing numbers or identification marks shall be erased, defaced, removed, altered, or covered; or

(3) Its movements are more than five years old and it has been repaired by any person or persons, including the vendor, notwithstanding that it may have been returned either through an exchange or for credit to the original vendor. Cleaning and oiling a watch movement or recasing the movement in a new case shall not be deemed a watch repair.



§ 43-49-3. Identifying tags affixed to secondhand watches; advertisements and displays as to secondhand watches

(a) Any person, firm, partnership, association, or corporation engaged in the business of buying or selling watches or any agent or servant thereof who may sell or exchange, or offer for sale or exchange, expose for sale or exchange, possess with the intent to sell or exchange, or display with the intent to sell or exchange any secondhand watch shall affix and keep affixed to the same a tag with the word "secondhand" clearly and legibly written or printed thereon; and the said tag shall be so affixed or placed that the word "secondhand" shall be plainly in sight at all times.

(b) Any person, firm, partnership, association, or corporation or any agent or servant thereof who may advertise or display in any manner a secondhand watch for sale or exchange shall state clearly in such advertisement or display that such watch is a secondhand watch.



§ 43-49-4. Invoice of sale for secondhand watch; filing of duplicate invoice by vendor; inspection by prosecuting attorney

Any person, firm, partnership, association, or corporation engaged in the business of buying or selling watches or any agent or servant thereof who may sell a secondhand watch or in any other way pass title thereto shall deliver to the vendee a written invoice bearing the word "secondhand" in bold letters, larger than any of the other written matter upon said invoice. The invoice shall further set forth the name and address of the vendor, the name and address of the vendee, the date of the sale, the name of the watch or its maker, the serial number, if any, and any other distinguishing numbers or identification marks upon its case and movement. If the serial numbers or other distinguishing numbers or identification marks shall have been erased, defaced, removed, altered, or covered, the invoice shall so state. The vendor shall keep on file a duplicate of the invoice for at least two and one-half years from the sale thereof, which invoice shall be open to inspection during all business hours by the appropriate prosecuting attorney of the county in which the vendor is engaged in business or in which his duly authorized representative is engaged.



§ 43-49-5. Penalty

Any person, firm, partnership, association, or corporation or any agent or servant thereof who violates this chapter shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine not to exceed $500.00 or by imprisonment not to exceed 100 days, or both.






Chapter 50 - Veterinarians and Veterinary Technicians

Article 1 - General Provisions

§ 43-50-1. Short title

This chapter shall be known and may be cited as the "Georgia Veterinary Practice Act."



§ 43-50-2. Legislative purpose

This chapter is enacted as an exercise of the powers of the state to promote the public health, safety, and welfare by safeguarding the people of this state against incompetent, dishonest, or unprincipled practitioners of veterinary medicine or veterinary technology.



§ 43-50-3. Definitions

As used in this chapter, the term:

(1) "Accredited college or school of veterinary medicine" means any veterinary college or school or division of a university or college that offers the degree of Doctor of Veterinary Medicine or its equivalent and that conforms to the standards required for accreditation by the American Veterinary Medical Association Council on Education or its successor organization.

(2) "Animal" means any animal other than man and includes fowl, birds, fish, and reptiles, wild or domestic, living or dead.

(3) "AVMA accredited program in veterinary technology" means any postsecondary educational program of two or more academic years that has fulfilled the essential criteria established by the Committee on Veterinary Technician Education and Activities and approved by the American Veterinary Medical Association or its successor organization.

(4) "Board" means the State Board of Veterinary Medicine.

(5) "Direct supervision" means that the licensed veterinarian is on the premises and is quickly and easily available and that the animal patient has been examined by a licensed veterinarian at such time as acceptable veterinary medical practice requires, consistent with the particular delegated animal health care task.

(6) "ECFVG certificate or its substantial equivalent" means a certificate issued by the American Veterinary Medical Association Educational Commission for Foreign Veterinary Graduates or its successor organization indicating the holder has demonstrated knowledge and skill equivalent to that possessed by a graduate of an accredited college of veterinary medicine.

(7) "Immediate supervision" means the licensed veterinarian is in audible and visual range of the animal patient and the person treating the animal.

(8) "Indirect supervision" means the licensed veterinarian is not on the premises but has given either written or oral instructions for the treatment of the animal patient and the animal has been examined by a licensed veterinarian at such times as acceptable veterinary medical practice requires, consistent with the particular delegated health care task.

(9) "Licensed veterinarian" means a person who is validly and currently licensed to practice veterinary medicine in this state.

(10) "Person" means any individual, firm, partnership, limited liability company, association, joint venture, cooperative, and corporation or any other group or combination acting in concert; and whether or not acting as a principal, trustee, fiduciary, receiver, or as any other kind of legal or personal representative, or as the successor in interest, assignee, agent, factor, servant, employee, member, director, officer, or any other representative of such person.

(11) "Practice veterinary medicine" or "practice of veterinary medicine" means:

(A) To diagnose, treat, correct, change, relieve, or prevent animal disease, deformity, defect, injury, or other physical or mental conditions, including the prescription, administration, or dispensing of any prescription drug, medicine, biologic, apparatus, application, anesthetic, or other therapeutic or diagnostic substance or technique on, for, or to any animal, including but not limited to acupuncture, animal dentistry, manual or mechanical adjustment procedures, physical therapy, surgery, diagnostic veterinary pathology, any manual, mechanical, biological, or chemical procedure used for pregnancy testing or for correcting sterility or infertility, or to render advice or recommendations with regard to any of the above; but not including such administration or dispensing pursuant to prescription or direction of a licensed veterinarian;

(B) (i) To apply or use any instrument or device on any portion of an animal's tooth, gum, or any related tissue for the prevention, cure, or relief of any wound, fracture, injury, disease, or other condition of an animal's tooth, gum, or related tissue.

(ii) To engage in preventive dental procedures on animals including, but not limited to, the removal of calculus, soft deposits, plaque, or stains or the smoothing, filing, or polishing of tooth surfaces.

(iii) Nothing in this subparagraph shall prohibit any person from utilizing cotton swabs, gauze, dental floss, dentifrice, toothbrushes, or similar items to clean an animal's teeth;

(C) To represent, directly or indirectly, publicly or privately, an ability and willingness to do any act described in subparagraphs (A) and (B) of this paragraph;

(D) To use any title, words, abbreviation, or letters in a manner or under circumstances which induce the belief that the person using them is legally authorized or qualified to perform an act included in this paragraph. Such use shall be evidence of the intention to represent oneself as engaged in the practice of veterinary medicine;

(E) To apply principles of environmental sanitation, food inspection, environmental pollution control, zoonotic disease control, and disaster medicine in the promotion and protection of public health as it specifically relates to animals. This subparagraph shall apply only to licensed veterinarians and not to other qualified individuals;

(F) To collect blood or other samples for the purpose of diagnosing diseases or related conditions. This subparagraph shall not apply to unlicensed professionals employed by or under contract with the United States Department of Agriculture or the Georgia Department of Agriculture who are engaged in their official duties; or

(G) To administer a rabies vaccination to any animal that the state requires to be vaccinated.

(12) "Prescription drug" includes any medicine, medication, or pharmaceutical or biological product whose manufacturer's label must, pursuant to federal or state law, have the following statement printed on its packaging: "Federal law restricts this drug to use by or on the order of a licensed veterinarian"; or any over-the-counter product that is used in a manner different from the label directions and that by definition requires a valid veterinarian-client-patient relationship for prescription or dispensing.

(13) Reserved.

(14) "Veterinarian" means a person who has received a doctorate degree in veterinary medicine from a college or school of veterinary medicine.

(15) "Veterinarian-client-patient relationship" means that:

(A) The licensed veterinarian has assumed the responsibility for making medical judgments regarding the health of the animal and the need for medical treatment, and the client (owner or caretaker) has agreed to follow the instruction of the licensed veterinarian;

(B) There is sufficient knowledge of the animal by the licensed veterinarian to initiate at least a general or preliminary diagnosis of the medical condition of the animal. This means that the licensed veterinarian has recently seen and is personally acquainted with the keeping and care of the animal by the virtue of examination of the animal or by medically appropriate and timely visits to the premises where the animal is kept or by medically appropriate and timely visits by the licensed veterinarian to premises within an operation or production system where the animal or groups of animals are kept; and

(C) A licensed veterinarian is readily available for follow up in the case of adverse reactions or failure of the regimen of therapy.

(15.1) "Veterinary assistant" means a person who engages in certain aspects of the practice of veterinary technology but is not registered by the board for such purpose.

(16) "Veterinary facility" means any premises owned or operated by a veterinarian or his or her employer where the practice of veterinary medicine occurs, including but not limited to veterinary hospitals, clinics, or mobile clinics; provided, however, that such term does not include a client's private property where a licensed veterinarian treats the client's animals.

(17) "Veterinary medicine" includes veterinary surgery, obstetrics, dentistry, and all other branches or specialties of veterinary medicine.

(18) "Veterinary technician" means a person who engages in the practice of veterinary technology and on the basis of his or her qualifications is validly and currently registered by the board for such purpose.

(19) "Veterinary technology" means the science and art of providing certain aspects of professional medical care and treatment for animals and the practice of veterinary medicine as may be delegated and supervised by a licensed veterinarian and performed by a person who is not a licensed veterinarian.



§ 43-50-4. Termination

Repealed by Ga. L. 1992, p. 3137, § 38, effective July 1, 1992.






Article 2 - State Board of Veterinary Medicine

§ 43-50-20. (For effective date, see note.) Creation of board; members; qualifications; vacancies; expenses; meetings; officers

(a) There shall be a State Board of Veterinary Medicine, the members of which shall be appointed by the Governor with the approval of the Secretary of State and confirmation by the Senate. The board shall consist of six members, each appointed for a term of five years or until his or her successor is appointed. Five members of the board shall be duly licensed veterinarians actually engaged in active practice for at least five years prior to appointment. The sixth member shall be appointed from the public at large and shall in no way be connected with the practice of veterinary medicine. Those members of the State Board of Veterinary Medicine serving on July 1, 2003, shall continue to serve as members of the board until the expiration of the term for which they were appointed. Thereafter, successors to such board members shall be appointed in accordance with this Code section.

(b) Vacancies due to death, resignation, removal, or otherwise shall be filled for the remainder of the unexpired term in the same manner as regular appointments. No person shall serve two consecutive five-year terms, but a person appointed for a term of less than five years may succeed himself or herself.

(c) No person may serve on the board who is, or was during the two years preceding his or her appointment, a member of the faculty, trustees, or advisory board of a veterinary school.

(d) Each member of the board shall be reimbursed as provided for in subsection (f) of Code Section 43-1-2.

(e) Any member of the board may be removed by the Governor after a hearing by the board determines cause for removal.

(f) The board shall meet at least once each year at the time fixed by the board. Other necessary meetings may be called by the president of the board by giving such notice as shall be established by the board. Meetings shall be open and public except that the board may meet in closed session to prepare, approve, administer, or grade examinations or to deliberate the qualifications of an applicant for license or the disposition of a proceeding to discipline a licensed veterinarian.

(g) At its annual meeting, the board shall organize by electing a president and such other officers as may be required by the board. Officers of the board serve for terms of one year and until a successor is elected, without limitation on the number of terms an officer may serve. The president shall chair the board meetings.



§ 43-50-21. General powers of board; liberal construction of powers

(a) The board shall have the power to:

(1) Examine and determine the qualifications and fitness of applicants for licenses or registrations to practice veterinary medicine and veterinary technology in this state;

(2) Issue, renew, refuse to renew, deny, suspend, or revoke licenses or registrations to practice veterinary medicine or veterinary technology in this state or otherwise discipline licensed veterinarians and registered veterinary technicians; and to issue, renew, deny, suspend, or revoke veterinary faculty licenses, consistent with this chapter and the rules and regulations adopted under this chapter;

(3) Conduct investigations for the purpose of discovering violations of this chapter or grounds for disciplining persons licensed or registered under this chapter;

(4) Hold hearings on all matters properly brought before the board; and, in connection therewith, to administer oaths, receive evidence, make the necessary determinations, and enter orders consistent with the findings. The board may designate one or more of its members to serve as its hearing officer;

(5) Appoint from its own membership one member to act as a representative of the board at any meeting within or outside the state where such representative is deemed desirable;

(6) Bring proceedings in the courts for the enforcement of this chapter or any regulations made pursuant to this chapter; and

(7) Adopt, amend, or repeal all rules necessary for its government and all regulations necessary to carry this chapter into effect, including without limitation the establishment and print or electronic publication of standards of professional conduct for the practice of veterinary medicine and veterinary technology.

(b) The powers enumerated in subsection (a) of this Code section are granted for the purpose of enabling the board to supervise effectively the practice of veterinary medicine and veterinary technology and are to be construed liberally to accomplish this objective.






Article 3 - Licensing and Registration

Part 1 - Veterinarians

§ 43-50-30. License requirement for practice of veterinary medicine; practice by business employee

(a) No person may practice veterinary medicine in this state who is not a licensed veterinarian or the holder of a valid temporary license issued by the division director pursuant to this article.

(b) A licensed veterinarian may practice veterinary medicine as an employee of a corporation, partnership, or other business organization provided the articles of incorporation, partnership, or business organization documents clearly state that the licensed veterinarian is not subject to the direction of anyone not licensed to practice veterinary medicine in Georgia in making veterinary medical decisions or judgments.



§ 43-50-31. Application for license; qualifications; recordation of license and issuance of certificate of registration

(a) Any person desiring a license to practice veterinary medicine in this state shall make application to the board. The application shall include evidence, satisfactory to the board, that:

(1) The applicant has attained the age of 18;

(2) The applicant is of good moral character;

(3) The applicant is a graduate of an accredited college or school of veterinary medicine or possesses an ECFVG certificate or its substantial equivalent;

(4) The applicant has passed a board approved examination; provided, however, that the board may provide by rule or regulation for a waiver of any part of such examination for veterinarians who are licensed as such by another state and who are in good standing therewith; and

(5) The applicant meets such other qualifications or provides such other information as the board may require by rule.

(b) The application shall be accompanied by a fee in the amount established by the board.

(c) The division director shall record the new licenses and issue a certificate of registration to the new licensees.



§ 43-50-32. Frequency of examinations; notification to applicants of results; admission for reexamination

(a) The board shall hold at least one license examination during each year and may hold such additional license examinations as are necessary.

(b) After each examination, the division director shall notify each examinee of the result of his or her examination. If an applicant fails a license examination, the applicant may take a subsequent examination upon payment of the registration and examination fees. No person may take the examination more than three times without review and approval by the board. Approval may be provided under such circumstances as the board deems appropriate.



§ 43-50-33. Application of article to persons licensed on July 1, 2003

Any person holding a valid license to practice veterinary medicine in this state on July 1, 2003, shall be recognized as a licensed veterinarian and shall be entitled to retain this status so long as he or she complies with this article, including biennial renewal of the license.






Part 2 - Licensing and Registration Generally

§ 43-50-40. (For effective date, see note.) Renewal of licenses and registrations; reinstatement; waiver of fee; continuing education; inactive status

(a) All licenses and registrations under this article shall be renewable biennially.

(b) Any person who shall practice veterinary medicine or veterinary technology after the expiration of his or her license or registration and willfully or by neglect fail to renew such license or registration shall be practicing in violation of this article, provided that any person may renew an expired license or registration within the period established by the division director in accordance with Code Section 43-1-4 by making application for renewal and paying the applicable fees. After the time period established by the division director has elapsed, such license or registration may be reinstated in accordance with the rules of the board.

(c) The board may by rule waive the payment of the renewal fee of a licensed veterinarian or registered veterinary technician during the period when he or she is on active duty with any branch of the armed forces of the United States, not to exceed the longer of three years or the duration of a national emergency.

(d) (1) The board shall establish a program of continuing professional veterinary medical education for the renewal of veterinary licenses. Notwithstanding any other provision of this article, no license to practice veterinary medicine shall be renewed by the board or the division director until the licensed veterinarian submits to the board satisfactory proof of his or her participation, during the biennium preceding his or her application for renewal, in approved programs of continuing education, as defined in this Code section. The amount of continuing veterinary medical education required of licensed veterinarians by the board under this paragraph shall not be less than 30 hours and shall be established by board rule.

(2) Continuing professional veterinary medical education shall consist of educational programs providing training pertinent to the practice of veterinary medicine and approved by the board under this Code section. The board may approve educational programs for persons practicing veterinary medicine in this state on a reasonable nondiscriminatory fee basis and may contract with institutions of higher learning, professional organizations, or qualified individuals for the provision of approved programs. In addition to such programs, the board may allow the continuing education requirement to be fulfilled by the completion of approved distance learning courses, with the number of hours being established by board rule.

(3) The board may, consistent with the requirements of this Code section, promulgate rules and regulations to implement and administer this Code section, including the establishment of a committee to prescribe standards, approve and contract for educational programs, and set the required minimum number of hours per year.

(e) The board shall provide by regulation for an inactive status license or registration for those individuals who elect to apply for such status. Persons who are granted inactive status shall not engage in the practice of veterinary medicine or veterinary technology and shall be exempt from the requirements of continuing veterinary medical education during such inactivity.



§ 43-50-41. Disciplinary action; subpoenas; judicial review; reinstatement; investigatory powers; immunity; failure to appear; voluntary surrender of license or registration

(a) The board is authorized to refuse to grant a license or registration to an applicant, to revoke the license or registration of a person licensed or registered by the board, or to discipline a person licensed or registered under this chapter or any antecedent law, upon a finding by a majority of the entire board that the licensee, registrant, or applicant has:

(1) Failed to demonstrate the qualifications or standards for a license or registration contained in this chapter or in the rules and regulations issued by the board, pursuant to specific statutory authority. It shall be incumbent upon the applicant to demonstrate to the satisfaction of the board that he or she meets all the requirements for the issuance of a license or registration, and, if the board is not satisfied as to the applicant's qualifications, it may deny a license or registration without a prior hearing; provided, however, that the applicant shall be allowed to appear before the board if he or she so desires;

(2) Knowingly made misleading, deceptive, untrue, or fraudulent representations in the practice of veterinary medicine or veterinary technology on any document connected therewith; or practiced fraud or deceit or intentionally made any false statement in obtaining a license or registration to practice veterinary medicine or veterinary technology; or made a false statement or deceptive biennial renewal with the board;

(3) Been convicted of any felony or of any crime involving moral turpitude in the courts of this state or any other state, territory, or country or in the courts of the United States. As used in this paragraph, the term "felony" shall include any offense which, if committed in this state, would be deemed a felony without regard to its designation elsewhere. As used in this paragraph, the term "conviction" shall include a finding or verdict of guilty or a plea of guilty, regardless of whether an appeal of the conviction has been sought;

(4) Been arrested, charged, and sentenced for the commission of any felony, or any crime involving moral turpitude, where:

(A) A plea of nolo contendere was entered to the charge;

(B) First offender treatment without adjudication of guilt pursuant to the charge was granted; or

(C) An adjudication or sentence was otherwise withheld or not entered on the charge.

The plea of nolo contendere or the order entered pursuant to the provisions of Article 3 of Chapter 8 of Title 42 or other first offender treatment shall be conclusive evidence of arrest and sentencing for such crime;

(5) Had his or her license to practice veterinary medicine or registration to practice veterinary technology revoked, suspended, or annulled by any lawful licensing veterinary medical authority other than the board; or had other disciplinary action taken against him or her by any lawful licensing or registering veterinary medical authority other than the board; or was denied a license or registration by any lawful licensing veterinary medical authority other than the board, pursuant to disciplinary proceedings; or was refused the renewal of a license or registration by any lawful licensing veterinary medical authority other than the board, pursuant to disciplinary proceedings;

(6) Engaged in any unprofessional, immoral, unethical, deceptive, or deleterious conduct or practice harmful to the public, which conduct or practice materially affects the fitness of the licensee, registrant, or applicant to practice veterinary medicine or veterinary technology, or of a nature likely to jeopardize the interest of the public, which conduct or practice need not have resulted in actual injury or be directly related to the practice of veterinary medicine or veterinary technology but shows that the licensee, registrant, or applicant has committed any act or omission which is indicative of bad moral character or untrustworthiness. Unprofessional conduct shall also include any departure from, or the failure to conform to, the minimal standards of acceptable and prevailing veterinary medical practice or veterinary technology practice. Unprofessional conduct shall also include, but not be limited to, the following: failure to keep veterinary facility premises and equipment in a clean and sanitary condition; dishonesty or gross negligence in the inspection of foodstuffs or the issuance of health or inspection certificates; or cruelty to animals;

(7) Knowingly performed any act which in any way aids, assists, procures, advises, or encourages any unlicensed or unregistered person or any licensee or registrant whose license or registration has been suspended or revoked by the board to practice veterinary medicine or veterinary technology or to practice outside the scope of any disciplinary limitation placed upon the licensee or registrant by the board;

(8) Violated a statute, law, or any rule or regulation of this state, any other state, the board, the United States, or any other lawful authority (without regard to whether the violation is criminally punishable), which statute, law, rule, or regulation relates to or in part regulates the practice of veterinary medicine or veterinary technology, when the licensee, registrant, or applicant knows or should know that such action violates such statute, law, rule, or regulation; or violated the lawful order of the board previously entered by the board in a disciplinary hearing, consent decree, or license reinstatement;

(9) Been adjudged mentally incompetent by a court of competent jurisdiction within or without this state. Any such adjudication shall automatically suspend the license or registration of any such person and shall prevent the reissuance or renewal of any license or registration so suspended for as long as the adjudication of incompetence is in effect;

(10) Displayed an inability to practice veterinary medicine or veterinary technology with reasonable skill and safety to patients or has become unable to practice veterinary medicine or veterinary technology with reasonable skill and safety to patients by reason of illness, use of alcohol, drugs, narcotics, chemicals, or any other type of material, or as a result of any mental or physical condition, or by reason of displaying habitual intoxication, addiction to, or recurrent personal misuse of alcohol, drugs, narcotics, chemicals, or any other type of similar substances. In enforcing this paragraph, the board may, upon reasonable grounds, require a licensee, registrant, or applicant to submit to a mental or physical examination by physicians designated by the board. The results of such examination shall be admissible in any hearing before the board, notwithstanding any claim of privilege under a contrary rule of law or statute. Every person who shall accept the privilege of practicing veterinary medicine or veterinary technology in this state or who shall file an application for a license or registration to practice veterinary medicine or veterinary technology in this state shall be deemed to have given that person's consent to submit to such mental or physical examination and to have waived all objections to the admissibility of the results in any hearing before the board upon the grounds that the same constitutes a privileged communication. If a licensee, registrant, or applicant fails to submit to such an examination when properly directed to do so by the board, unless such failure is due to circumstances beyond his or her control, the board may enter a final order upon proper notice, hearing, and proof of such refusal. Any licensee, registrant, or applicant who is prohibited from practicing veterinary medicine or veterinary technology under this paragraph shall at reasonable intervals be afforded an opportunity to demonstrate to the board that such person can resume or begin the practice of veterinary medicine or veterinary technology with reasonable skill and safety to patients;

(11) Failed to register with the division director as required by law. It shall be the duty of every licensee or registrant to notify the board of any change in his or her address of record with the board; provided, however, that, for a period established by the division director after failure to register, a license or registration may be reinstated by payment of a registration fee to be determined by the board by rule and by filing of a special application therefor. After this period has elapsed, a license or registration may be revoked for failure to register and for failure to pay the fee as provided by law;

(12) Engaged in the excessive prescribing or administering of drugs or treatment or the use of diagnostic procedures which are detrimental to the patient as determined by the customary practice and standards of the local community of licensees; or knowingly prescribed controlled drug substances or any other medication without a legitimate veterinary medical purpose; or knowingly overprescribed controlled drug substances or other medication, in light of the condition of the patient at the time of prescription;

(13) Knowingly made any fraudulent, misleading, or deceptive statement in any form of advertising or made any statement in any advertisement concerning the quality of the veterinary services rendered by that licensed veterinarian or any licensed veterinarian associated with him or her. For purposes of this paragraph, "advertising" shall include any information communicated in a manner designed to attract public attention to the practice of the licensee or registrant;

(14) Used, prescribed, or sold any veterinary prescription drug or prescribed an extralabel use of any drug in the absence of a valid veterinarian-client-patient relationship; or

(15) Has had his or her U.S. Drug Enforcement Administration privileges restricted or revoked.

(b) The provisions of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," with respect to emergency action by the board and summary suspension of a license or registration are adopted and incorporated by reference into this chapter.

(c) For purposes of this Code section, the board may obtain, and is authorized to subpoena, upon reasonable grounds, any and all records relating to the mental or physical condition of a licensee, registrant, or applicant, and such records shall be admissible in any hearing before the board.

(d) When the board finds that any person is unqualified to be granted a license or registration or finds that any person should be disciplined pursuant to subsection (a) of this Code section, the board may take any one or more of the following actions:

(1) Refuse to grant or renew a license or registration to an applicant;

(2) Administer a public or private reprimand, but a private reprimand shall not be disclosed to anyone other than the person reprimanded;

(3) Suspend any license or registration for a definite period or for an indefinite period in connection with any condition which may be attached to the restoration of said license or registration;

(4) Limit or restrict any license or registration as the board deems necessary for the protection of the public;

(5) Revoke any license or registration; or

(6) Condition the penalty upon, or withhold formal disposition pending, the applicant's, registrant's, or licensee's submission to such care, counseling, or treatment as the board may direct.

(e) In addition to and in conjunction with the actions described in subsection (d) of this Code section, the board may make a finding adverse to the licensee, registrant, or applicant but withhold imposition of judgment and penalty; or it may impose the judgment and penalty but suspend enforcement thereof and place the licensee or registrant on probation, which probation may be vacated upon noncompliance with such reasonable terms as the board may impose.

(f) Initial judicial review of a final decision of the board shall be had solely in the superior court of the county of domicile of the board.

(g) In its discretion, the board may reinstate a license or registration which has been revoked or issue a license or registration which has been denied or refused, following such procedures as the board may prescribe by rule; and, as a condition thereof, it may impose any disciplinary or corrective method provided in this chapter.

(h) (1) The division director is authorized to make, or cause to be made through employees or contract agents of the board, such investigations as he or she or the board may deem necessary or proper for the enforcement of the provisions of this chapter. Any person properly conducting an investigation on behalf of the board shall have access to and may examine any writing, document, or other material relating to the fitness of any licensee, registrant, or applicant. The division director or his or her appointed representative may issue subpoenas to compel such access upon a determination that reasonable grounds exist for the belief that a violation of this chapter or any other law relating to the practice of veterinary medicine or veterinary technology may have taken place.

(2) The results of all investigations initiated by the board shall be reported solely to the board, and the records of such investigations shall be kept for the board by the division director, with the board retaining the right to have access at any time to such records. No part of any such records shall be released, except to the board, for any purpose other than a hearing before the board, nor shall such records be subject to subpoena; provided, however, that the board shall be authorized to release such records to another enforcement agency or lawful licensing authority.

(3) The board shall have the authority to exclude all persons during its deliberations on disciplinary proceedings and to discuss any disciplinary matter in private with a licensee, registrant, or applicant and the legal counsel of that licensee, registrant, or applicant.

(i) A person, firm, corporation, association, authority, or other entity shall be immune from civil and criminal liability for reporting or investigating the acts or omissions of a licensee, registrant, or applicant which violate the provisions of subsection (a) of this Code section or any other provision of law relating to a licensee's, registrant's, or applicant's fitness to practice as a licensed veterinarian or registered veterinary technician or for initiating or conducting proceedings against such licensee, registrant, or applicant, if such report is made or action is taken in good faith, without fraud or malice. Any person who testifies or who makes a recommendation to the board in the nature of peer review, in good faith, without fraud or malice, before the board in any proceeding involving the provisions of subsection (a) of this Code section or any other law relating to a licensee's, registrant's, or applicant's fitness to practice as a licensed veterinarian or registered veterinary technician shall be immune from civil and criminal liability for so testifying.

(j) Neither a denial of a license or registration on grounds other than those enumerated in subsection (a) of this Code section nor the issuance of a private reprimand nor the denial of a license or registration by endorsement nor the denial of a request for reinstatement of a revoked license or registration nor the refusal to issue a previously denied license or registration shall be considered to be a contested case within the meaning of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." Notice and hearing within the meaning of Chapter 13 of Title 50 shall not be required, but the applicant, registrant, or licensee shall be allowed to appear before the board if he or she so requests.

(k) If any licensee, registrant, or applicant fails to appear at any hearing after reasonable notice, the board may proceed to hear the evidence against such licensee, registrant, or applicant and take action as if such licensee, registrant, or applicant had been present. A notice of hearing, initial or recommended decision, or final decision of the board in a disciplinary proceeding shall be served upon the licensee, registrant, or applicant by certified mail or statutory overnight delivery, return receipt requested, to the last known address of record with the board. If such material is returned marked "unclaimed" or "refused" or is otherwise undeliverable and if the licensee, registrant, or applicant cannot, after diligent effort, be located, the division director shall be deemed to be the agent for service for such licensee, registrant, or applicant for purposes of this Code section, and service upon the division director shall be deemed to be service upon the licensee, registrant, or applicant.

(l) The voluntary surrender of a license or registration shall have the same effect as a revocation of the license or registration, subject to reinstatement in the discretion of the board.

(m) This Code section shall apply equally to all licensees, registrants, or applicants whether individuals, partners, or members of any other incorporated or unincorporated associations, corporations, or other associations of any kind whatsoever.

(n) All subpoenas issued pursuant to the authority granted in this chapter shall be subject to the general rules of law with respect to distance, tender of fees and expenses, and protective orders; and any motion made with respect thereto shall be made to and passed on by a judge of the superior court of the county of residence of the person to whom the subpoena is directed.

(o) Any proceeding or administrative action instituted under this Code section shall be governed by the provisions of this Code section as they existed in full force and effect on the date of the commission of the act or acts constituting a violation of this Code section, except as otherwise specifically declared by the General Assembly.



§ 43-50-42. Issuance and renewal of temporary license by board

(a) The board may issue a temporary license to the following applicants who are qualified to take the veterinary license examination:

(1) An applicant licensed in another state. Such license shall have the same force and effect as a permanent license until the time of its expiration; and

(2) An applicant who is not the holder of any veterinary license. Such license shall authorize the applicant to work under the supervision of a licensed veterinarian as provided by the board.

(b) The temporary license shall expire on the date that permanent licenses are issued to persons who have passed the examination provided for in Code Section 43-50-32, which examination occurred immediately following the issuance of the temporary license.

(c) A temporary license issued pursuant to this Code section may, in the discretion of the board, be renewed for one six-month period only; provided, however, that no temporary license shall be issued, renewed, or reissued to a person who fails to pass the examination established by the board.



§ 43-50-43. Veterinary faculty licenses

The board may, in its discretion, issue a veterinary faculty license to any qualified applicant associated with one of this state's institutions of higher learning and involved either in research activities within such institution or in the instructional program of either undergraduate or graduate veterinary medical students, subject to the following conditions:

(1) That the holder of the veterinary faculty license shall be remunerated for the practice aspects of his or her services solely from state, federal, or institutional funds and not from the patient-owner beneficiary of his or her practice efforts;

(2) That the applicant will furnish the board with such proof as the board may deem necessary to demonstrate that the applicant is a graduate of a reputable school or college of veterinary medicine; that the applicant has or will have a faculty position at an institution which meets the requirements of paragraph (1) of this Code section, as certified by an authorized administrative official at such institution; and that the applicant understands and agrees that the faculty license is valid only for the practice of veterinary medicine as a faculty member of the institution;

(3) That the license issued under this Code section may be revoked or suspended or the licensee may be otherwise disciplined in accordance with Code Section 43-50-41; and

(4) That the license issued under this Code section may be canceled by the board upon receipt of information that the holder of the veterinary faculty license has left or has otherwise been discontinued from faculty employment at an institution of higher learning of this state.



§ 43-50-44. Exemptions from article

This article shall not be construed to prohibit:

(1) (A) An employee of the federal, state, or local government or any contractual partner thereof from performing his or her duties relating to animals owned by or on loan to such employer or the control of stray animals; or

(B) Any employee of a public or private college or university from performing his or her duties relating to animals owned by or on loan to such employer;

(2) A person who is a regular student in a veterinary school or school of veterinary technology performing duties or actions assigned by his or her instructors or working under the supervision of a licensed veterinarian;

(3) A person, compensated or otherwise, from performing acceptable livestock management practices, which practices shall include, but not be limited to, castration of food animals, dehorning without the use of prescription drugs or surgical closure of wounds, hoof trimming or shoeing, docking, ear notching, removing needle teeth, testing for pregnancy, implantation of over-the-counter growth implants, implantation of over-the-counter identification devices, artificial insemination, the use of federally approved over-the-counter products, branding, collecting of fluids for genetic identification and classification, semen collection and storage, and the use of ultrasound for collection of production data and similar nondiagnostic purposes;

(4) A person assisting with a nonsurgical fetal delivery in a food animal, provided that no fee is charged;

(5) The actions of a veterinarian currently licensed in another state, province of Canada, or a United States territory in consulting with a licensee of this state but who:

(A) Does not open an office or appoint a place to do business within this state;

(B) Does not print or use letterhead or business cards reflecting in-state addresses;

(C) Does not establish answering services or advertise the existence of a practice address within this state;

(D) Does not practice veterinary medicine as a consultant rendering services directly to the public without the direction of a licensed veterinarian of this state more than two days per calendar year; and

(E) Is providing services for an organization conducting a public event lasting less than ten days that utilizes animals in need of veterinary examinations, treatments, or oversight to promote the safety and health of the public, the event, and the animal participants; provided, however, that a veterinarian licensed in another state who practices veterinary medicine on animals belonging to residents of this state by communicating directly with such owners and independent of the attending veterinary licensee is not exempt from this state's licensing requirements;

(6) Any merchant or manufacturer selling, at his or her regular place of business, medicines, feed, appliances, or other products used in the prevention or treatment of animal diseases. This shall not be construed to authorize the sale of medicines which must be obtained by a prescription from a pharmacist but shall only include the right to sell those medicines which are classified as proprietary and which are commonly known as over-the-counter medicines;

(7) (A) The owner of an animal or the owner's full-time regular employee caring for and treating the animal belonging to such owner; or

(B) The owner's friend or relative caring for or treating the animal belonging to such owner, provided that no fee is charged and the friend or relative does not solicit, advertise, or regularly engage in providing such care or treatment or administer or dispense prescription drugs without a valid prescription;

(8) The owner, operator, or employee of a licensed kennel, animal shelter, or stable or of a pet-sitting service providing food, shelter, or supervision of an animal or administering prescription drugs pursuant to prescription of a licensed veterinarian or over-the-counter medicine to an animal;

(9) A member of the faculty, a resident, an intern, or a graduate student of an accredited college or school of veterinary medicine or school of veterinary technology performing his or her regular nonclinical functions or a person lecturing or giving instructions or demonstrations at an accredited college or school of veterinary medicine or school of veterinary technology in connection with a continuing education course or seminar;

(10) Any person selling or applying any pesticide, insecticide, or herbicide;

(11) Any person engaging in bona fide scientific research which reasonably requires experimentation involving animals;

(12) Any person performing artificial insemination;

(13) An employee of a licensed veterinarian administering prescribed care to an animal under the appropriate supervision of the veterinarian;

(14) A graduate of a foreign college or school of veterinary medicine who is in the process of obtaining the ECFVG certificate or its substantial equivalent performing duties or actions under the direct supervision of a licensed veterinarian;

(15) The owner of an animal, the owner's employee, or a member of a nationally recognized organization that acknowledges individuals performing embryo transfer or artificial breeding and which organization is approved by the board from:

(A) The nonsurgical removal of an embryo from an animal for the purpose of transplanting such embryo into another female animal, cryopreserving such embryo, or implanting such embryo in an animal, provided that the use of prescription medications in such animals is maintained under the direction of a licensed veterinarian with a valid veterinarian-client-patient relationship; or

(B) The testing and evaluation of semen;

(16) Any other licensed or registered health care provider utilizing his or her special skills so long as the treatment of the animal is under the direction of a licensed veterinarian with a valid veterinary-client-patient relationship;

(17) A person performing soft tissue animal massage or other forms of soft tissue animal manipulation;

(18) A person performing aquaculture or raniculture management practices;

(19) A person implanting electronic identification devices in small companion animals;

(20) An employee or contractual partner of a zoological park or aquarium accredited by the American Zoo and Aquarium Association or other substantially equivalent nationally recognized accrediting agency as determined by the board from performing his or her duties that are approved by a licensed veterinarian and relate to animals owned by or on loan to such zoological park or aquarium; or

(21) Any person lawfully engaged in the art or profession of farriery.



§ 43-50-45. Unlawful acts; penalties; injunctions

(a) Any person who practices veterinary medicine without a valid license in violation of this article shall be guilty of the misdemeanor offense of practicing veterinary medicine without a license and, upon conviction thereof, shall be punished as provided in this Code section, provided that each act of such unlawful practice shall constitute a distinct and separate offense.

(b) Upon being convicted a first time under this Code section, such person shall be punished by a fine of not more than $500.00 for each offense. Upon being convicted a second or subsequent time under this Code section, such person shall be punished by a fine of not more than $1,000.00 for each offense, imprisonment for not more than 12 months, or both such fine and imprisonment.

(c) The board or any citizen of this state may bring an action to enjoin any person from practicing veterinary medicine without a valid license. If the court finds that the person is violating, or is threatening to violate, this article, it shall enter an injunction restraining him or her from such unlawful acts.

(d) The successful maintenance of an action based on any one of the remedies set forth in this Code section shall in no way prejudice the prosecution of an action based on any other of the remedies.






Part 3 - Veterinary Technicians

§ 43-50-50. Purpose of part

It is the purpose of this part to encourage more effective utilization of the skills of licensed veterinarians by enabling them to delegate certain veterinary health care tasks to veterinary technicians where such delegation is consistent with the animal patient's health and welfare.



§ 43-50-51. Practice of veterinary technology by veterinary technician

(a) Subject to the provisions of this Code section, the practice of veterinary technology by a veterinary technician shall not be a violation of subsection (a) of Code Section 43-50-30 or subsection (a) of Code Section 43-50-45.

(b) No veterinary technician shall make a diagnosis or prognosis, prescribe treatment, perform surgery, or prescribe medication for any animal.



§ 43-50-52. Application for registration as veterinary technician; qualifications; examination; renewal; applicants registered in other states; board's responsibility

(a) (1) Any person desiring to work as a veterinary technician in this state shall apply to the board for a certificate of registration as a veterinary technician. All such applications shall be made on forms provided by the board and shall be accompanied by such fee as may be required by the board.

(2) The application shall include evidence, satisfactory to the board, that:

(A) The applicant has attained the age of 18;

(B) The applicant is of good moral character;

(C) (i) The applicant is a graduate of a college or technical school course of study in veterinary technology from an institution accredited by the American Veterinary Medical Association, including without limitation instruction in the operation of life sustaining oxygen equipment, and has successfully passed an examination required by the board; or

(ii) The applicant has successfully completed a college course of study in the care and treatment of animals from an institution having a curriculum approved by the board, including without limitation instruction in the operation of life sustaining oxygen equipment, and has successfully passed an examination required by the board; and

(D) The applicant meets such other qualifications or provides such other information as the board may require by rule or regulation.

(b) Until July 1, 2009, any person who during the period from July 1, 1993, through June 30, 2008, acquired a minimum of five years' experience assisting a licensed veterinarian may, with a signed affidavit from his or her supervising veterinarian attesting to his or her level of on-the-job training, be allowed to take the examination approved by the board. Upon receiving a passing grade on such examination, the board may issue a certificate of registration. The board shall provide a list of appropriate study materials to candidates.

(c) Until January 1, 2005, any person who at any time prior to July 1, 2003, was certified as a veterinary technician in this state shall be entitled to renew such registration without examination and without meeting any requirements of subparagraph (a)(2)(C) of this Code section.

(d) The board may issue a certificate of registration to an applicant if the applicant is currently registered in another state having standards for admission substantially the same as this state and such standards were in effect at the time the applicant was first admitted to practice in the other state.

(e) The board shall be responsible for registering any person who wishes to practice as a veterinary technician in this state and in accordance with this part shall govern such practice by board rule or regulation as the board deems appropriate and necessary for the protection of the public health, safety, and general welfare.



§ 43-50-53. Administration of examinations; reexamination; reactivation

(a) The board shall approve an examination to measure the competence of the applicant to engage in the practice as a veterinary technician and shall set by rule or regulation the score needed to pass any such examination.

(b) If an applicant fails an examination, the applicant may take a subsequent examination upon payment of the registration and examination fees. No person may take the examination more than three times without review and approval by the board under such circumstances as the board deems appropriate.

(c) Any veterinary technician in this state whose certificate of registration has been on inactive status for at least five consecutive years and who desires to reactivate such registration shall be required to take continuing education, pay all fees, and meet all other requirements and board rules or regulations for registration as a veterinary technician.



§ 43-50-54. Supervision required; prohibited activities of technician

(a) Any veterinary technician must at all times be under the supervision of a licensed veterinarian whenever practicing veterinary technology in this state. The level of supervision shall be consistent with the delegated animal health care task. Subject to the provisions of subsection (b) of Code Section 43-50-51, a licensed veterinarian may in his or her discretion delegate any animal health care task to a veterinary technician; provided, however, that the board may establish by rules or regulations, in such general or specific terms as it deems necessary and appropriate for purposes of this part, the level of supervision, whether direct supervision, immediate supervision, or indirect supervision, that is required by the licensed veterinarian for any delegated animal health care task to be performed by a veterinary technician. Such rules or regulations may require lower levels of supervision for veterinary technicians as compared to veterinary assistants performing the same or similar animal health care tasks.

(b) Specifically and without limitation, the board may take disciplinary action against a veterinary technician if the technician:

(1) Solicits patients from a licensed veterinarian;

(2) Solicits or receives any form of compensation from any person for veterinary services rendered other than from the licensed veterinarian or corporation under whom the veterinary technician is employed;

(3) Willfully or negligently divulges a professional confidence or discusses a licensed veterinarian's diagnosis or treatment without the express permission of the licensed veterinarian; or

(4) Demonstrates a manifest incapability or incompetence to perform as a veterinary technician.

(c) A veterinary technician shall not be utilized in any manner which would be in violation of this article.

(d) A veterinary technician shall not be utilized to perform the duties of a pharmacist licensed under Chapter 4 of Title 26.



§ 43-50-55. Posting notice of use of veterinary technicians; proper identification; limitation on number of technicians supervised and employed; exception

(a) Any licensed veterinarian, animal clinic, or animal hospital using veterinary technicians shall post a notice to that effect in a prominent place.

(b) A veterinary technician must clearly identify himself or herself as such in order to ensure that he or she is not mistaken by the public as a licensed veterinarian. This may be accomplished, for example, by the wearing of an appropriate name tag. Any time the veterinary technician's name appears in a professional setting, his or her status must be shown as "veterinary technician."

(c) (1) No licensed veterinarian shall have more than four veterinary technicians on duty under his or her supervision at any one time.

(2) No licensed veterinarian shall practice veterinary medicine at a veterinary facility when the number of veterinary technicians employed at such veterinary facility exceeds the number of licensed veterinarians regularly engaged in the practice of veterinary medicine at such veterinary facility by a ratio of more than 2:1.

(3) The provisions of paragraphs (1) and (2) of this subsection shall not apply to any licensed veterinarian engaged in a specialty practice if he or she is certified for such specialty practice by a college approved for such purpose by the American Veterinary Medical Association or its successor organization; provided, however, that no such licensed veterinarian shall engage in such specialty practice at a veterinary facility when the number of veterinary technicians employed at such veterinary facility exceeds the number of licensed veterinarians regularly engaged in a specialty practice of veterinary medicine at such veterinary facility by a ratio of more than 5:1.



§ 43-50-56. Veterinarian responsible for veterinary technician's violations of limitations on duties

A veterinarian who utilizes a veterinary technician shall be responsible for any violation of any limitations which are placed on the duties of a veterinary technician.



§ 43-50-57. Termination or suspension of approval of use of veterinary technician; revocation or suspension of technician's registration certificate

Repealed by Ga. L. 2003, p. 615, § 1-1, effective July 1, 2003.



§ 43-50-58. Revocation or suspension of board's approval of use of registered animal technician; revocation or suspension of technician's registration certificate

Repealed by Ga. L. 1983, p. 705, § 1, effective July 1, 1983.



§ 43-50-59. Powers of board under article generally

Repealed by Ga. L. 1983, p. 705, § 1, effective July 1, 1983.









Article 3A - Veterinary Assistants

§ 43-50-60. Purpose

It is the purpose of this article to encourage more effective utilization of the skills of licensed veterinarians by enabling them to delegate certain veterinary health care tasks to veterinary assistants where such delegation is consistent with the animal patient's health and welfare.



§ 43-50-61. Practice of veterinary technology by a veterinary assistant

(a) Subject to the provisions of this Code section, the practice of veterinary technology by a veterinary assistant shall not be a violation of subsection (a) of Code Section 43-50-30 or subsection (a) of Code Section 43-50-45.

(b) No veterinary assistant shall make a diagnosis or prognosis, prescribe treatment, perform surgery, prescribe medication, perform a nonemergency intubation, induce anesthesia, perform central venous catheterization, or perform arterial catheterization and arterial collection for any animal.



§ 43-50-62. Supervision required; prohibited uses of veterinary assistant

(a) Any veterinary assistant must at all times be under the supervision of a licensed veterinarian whenever practicing veterinary technology in this state. The level of supervision shall be consistent with the delegated animal health care task. Subject to the provisions of subsection (b) of Code Section 43-50-61, a licensed veterinarian may in his or her discretion delegate any animal health care task to a veterinary assistant; provided, however, that the board may establish by rules or regulations, in such general or specific terms as it deems necessary and appropriate for purposes of this article, the level of supervision, whether direct supervision, immediate supervision, or indirect supervision, that is required by the licensed veterinarian for any delegated animal health care task to be performed by a veterinary assistant. Such rules or regulations may require higher levels of supervision for veterinary assistants as compared to veterinary technicians performing the same or similar animal health care tasks.

(b) A veterinary assistant shall not be utilized in any manner which would be in violation of this article.

(c) A veterinary assistant shall not be utilized to perform the duties of a pharmacist licensed under Chapter 4 of Title 26.



§ 43-50-63. Posting notice of use of veterinary assistant; proper identification required

(a) Any licensed veterinarian, animal clinic, or animal hospital using veterinary assistants shall post a notice to that effect in a prominent place.

(b) A veterinary assistant must clearly identify himself or herself as such in order to ensure that he or she is not mistaken by the public as a licensed veterinarian. This may be accomplished, for example, by the wearing of an appropriate name tag. Any time the veterinary assistant's name appears in a professional setting, his or her status must be shown as "veterinary assistant."



§ 43-50-64. Veterinarian ultimately responsible for violations of veterinary assistant

A veterinarian who utilizes a veterinary assistant shall be responsible for any violation of any limitations which are placed on the duties of a veterinary assistant.






Article 4 - Good Samaritan Treatment of Animals

§ 43-50-80. Good faith emergency treatment to sick or injured animals; no liability

Any person who gratuitously and in good faith administers emergency treatment to a sick or injured animal at the scene of an accident or emergency shall not be in violation of this chapter and shall not be liable to the owner of such animal in any civil action for damages; provided, however, that this Code section shall not provide immunity for acts of gross negligence.






Article 5 - Facilities and Equipment

§ 43-50-90. (For effective date, see note.) Establishing standards for facilities and equipment; monitoring, investigation, and enforcement actions

(a) The board shall work cooperatively with licensed veterinarians to establish standards for veterinary facilities and equipment and shall promulgate rules for same.

(b) The board shall have the authority to establish a method to monitor veterinary facilities, conduct investigations and hold proceedings related to alleged violations, and take necessary enforcement action against the license of a veterinarian for violations of rules promulgated under subsection (a) of this Code section.



§ 43-50-91. (For effective date, see note.) Facilities accredited by American Zoo and Aquarium Association or equivalent agency exempt

This article shall not apply to any facility owned by the federal, state, or any local government, a public or private college or university, or a zoological park or aquarium that is accredited by the American Zoo and Aquarium Association or other substantially equivalent nationally recognized accrediting agency as determined by the board.









Chapter 51 - Water and Wastewater Treatment Plant Operators and Laboratory Analysts

§ 43-51-1. Short title

This chapter shall be known and may be cited as the "Certification of Water and Wastewater Treatment Plant Operators and Laboratory Analysts Act."



§ 43-51-2. Definitions

As used in this chapter, the term:

(1) "Board" means the State Board of Examiners for Certification of Water and Wastewater Treatment Plant Operators and Laboratory Analysts.

(2) "Certificate" means a document issued by the board stating that the operator or laboratory analyst has met the requirements for the specified operator classification of the certification program.

(3) "Director" means the director of the Division of Environmental Protection of the Department of Natural Resources.

(4) "Division" means the Division of Environmental Protection of the Department of Natural Resources.

(5) "Laboratory analyst" means any person who tests water or wastewater samples in conjunction with the operation of public water supply systems or wastewater treatment plants.

(6) "Operator" means any person who performs operational duties and water treatment plant and wastewater treatment plant laboratory testing for reporting purposes for operator classifications I and II, as defined by the board, at wastewater treatment plants, wastewater collection systems, water distribution systems, or public water supply systems.

(7) "Person" means any individual, corporation, company, association, partnership, county, municipality, state agency, federal agency, or other entity.

(8) "Public water supply system" means the system of pipes, structures, and facilities through which water is obtained and treated to be offered to the public for household use or for any other public consumption.

(9) "Wastewater collection system" means the system of sanitary sewers, pipes, manholes, pumps, and other such apparatus used to convey sewage to wastewater treatment plants.

(10) "Wastewater treatment plant" means the facilities provided for the treatment and disposal of wastewater, including industrial process wastewater.

(11) "Water distribution system" means the system of pipes, pumps, valves, and other such apparatus used to distribute water to the public.

(12) "Water treatment plant" means that portion of the water supply system which in some way alters the physical, chemical, or bacteriological quality of the water.



§ 43-51-3. Creation of board; members; qualifications; terms; vacancies; expenses; meetings; officers

(a) There is created the State Board of Examiners for Certification of Water and Wastewater Treatment Plant Operators and Laboratory Analysts. The board shall be composed of six members to be appointed by the Governor. The appointments shall be made as follows: one member from the technical staff of the Environmental Protection Division of the Department of Natural Resources; one member who is a currently employed public water supply system operator holding a valid certificate of the highest classification issued by the board; one member who is a currently employed wastewater treatment plant operator holding a valid certificate of the highest classification issued by the board; one member who is an employee of a municipality or county required to employ a certified operator and who holds the position of municipal or county manager, engineer, director of public works, or director of water supply and water pollution control; and one member who is a consultant in the field of water supply and water pollution control or who is engaged in teaching or administering courses in water supply and water pollution control in an educational institution in this state. The sixth member shall be appointed from the public at large and shall have no connection whatsoever with the water and wastewater treatment industry. The initial term for the member appointed from the public at large shall expire June 30, 1984; thereafter, the Governor shall appoint successors for a term of four years. The other five members of the board shall serve four-year terms, which terms shall be staggered so that the terms of two members shall expire one year and the term of one member shall expire in each of the following three years. No member of the board may serve more than two consecutive full terms.

(b) The Governor may fill any vacancy in the appointed membership of the board and may remove any appointed member for cause.

(c) The members of the board shall be reimbursed as provided for in subsection (f) of Code Section 43-1-2.

(d) The members of the board shall meet for an organization meeting at the call of the division director, within 60 days after their appointments and thereafter at least twice a year, at such time and place as may be provided by rules and regulations adopted and promulgated by them; provided, however, that special meetings may be called by the chairman or the division director at such time and under such circumstances as they may deem necessary and proper; and, provided, further, that any notice of such meeting shall be given all members in writing at least ten days prior to the date of the meeting.

(e) At the first meeting of the board and annually thereafter, the members shall elect one of its members to serve as chairman and one to serve as vice-chairman.



§ 43-51-4. Division director as administrative agent of board

The division director shall act as the administrative agent for the board and shall, with respect to the board, exercise those powers and duties conferred on him by Chapter 1 of this title.



§ 43-51-5. Adoption of rules and regulations by board

The board shall have the authority to adopt such rules and regulations as may be necessary to administer this chapter and effectuate the purposes expressed in this chapter. The rules and regulations shall include, but are not limited to, provisions establishing qualifications of applicants and procedures for examination of candidates.



§ 43-51-6. Certification of operators of water or wastewater treatment plants and laboratory analysts; renewal; continuing education; training period

(a) The board shall certify persons as to their qualifications to operate wastewater treatment plants, wastewater collection systems, water distribution systems, or public water supply systems.

(b) Any person who operates a wastewater treatment plant, wastewater collection system, water distribution system, or public water supply system shall obtain a certificate from the board; provided, however, that each industrial wastewater treatment or pretreatment facility, wastewater collection system, or distribution system shall be required to have only one responsible operator obtain such a certificate; and provided, further, that any person who is operating a wastewater treatment plant on July 1, 1991, and who is required to obtain a certificate on or after July 1, 1991, but who was not required to have a certificate prior to said date, shall have until July 1, 1996, to obtain such certificate without being in violation of this chapter; provided, further, that no such person who is operating without a certificate a wastewater treatment plant on July 1, 1991, shall be authorized to operate any other wastewater treatment plant after July 1, 1991, without a certificate as required by the board. Such person shall make application to the board for such certificate, which application shall be accompanied by a fee in an amount established by the board.

(c) (1) Any laboratory analyst who conducts certain tests, as defined by the board, of water or wastewater samples in conjunction with the operation of public water supply systems or wastewater treatment plants shall obtain a certificate from the board; provided, however, that any industrial wastewater or pretreatment plant shall be required to have only one responsible analyst obtain such a certificate, and any other analyst in that facility shall be supervised by such person. Such persons shall make application to the board for such a certificate, which application shall be accompanied by a fee in an amount established by the board; provided, however, that until July 1, 1993, any person who has obtained or shall obtain certification by the board as an operator under this chapter shall not be required to obtain a certificate from the board to provide services as a laboratory analyst.

(2) Notwithstanding the provisions of paragraph (1) of this subsection, any person who possesses certification by the board as Class I and II operators of a water treatment plant or wastewater treatment plant shall not be required to obtain a certificate to perform the duties of a laboratory analyst in conducting certain tests for reporting purposes as defined by the board.

(d) Any certificate granted under this chapter shall be renewable biennially. Application for renewal of certificates shall be accompanied by a renewal fee in an amount established by the board. The board shall be authorized to require continuing education as a condition of certificate renewal. The board shall be authorized to waive the continuing education requirement in cases of hardship, disability, or illness or under such other circumstances as the board deems appropriate.

(e) The board may establish a training period during which a certificate is not required.

(f) Any person who possesses certification by the board as an operator of a public water supply system shall not be required to obtain a certificate to operate a water distribution system.

(g) Any person who possesses certification by the board as an operator of a wastewater treatment plant shall not be required to obtain a certificate to operate a wastewater collection system.



§ 43-51-6.1. Establishment of Class IV classifications; certification; renewal; course of training

(a) In addition to current classifications I, II, and III, the division shall establish a new classification to be known as Class IV which designation shall apply to all very small public water supply systems in this state which are ground-water systems serving a population of less than 1,000.

(b) The board shall certify persons as to their qualifications to operate a very small public water supply system.

(c) Any person who operates a very small public water supply system shall obtain a certificate from the board. A requirement for such certification shall be the successful completion of a basic six-hour course of training approved by the board. No person being certified prior to July 1, 2000, shall be required to possess a high school diploma or its equivalent.

(d) A certificate granted under this Code section shall be renewable biennially. Application for renewal of certificates shall be accompanied by a renewal fee in an amount established by the board.



§ 43-51-7. Examinations

Board approved examinations shall be used in determining the knowledge, ability, and judgment of applicants for certification as operators or laboratory analysts except for applications submitted prior to July 1, 2000, for Class IV level certifications. Such examinations shall be given at least six times annually.



§ 43-51-8. Reciprocity

The board, upon application, may issue a certificate without examination to any person who holds a certificate in good standing issued by another country or by any state, territory, or possession of the United States which has requirements for certification substantially similar to those of the board.



§ 43-51-9. Revocation and suspension of certificates; hearing

The board may investigate the actions of any operator or laboratory analyst and may revoke or suspend the certificate of an operator or laboratory analyst, following a hearing conducted in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," when it is found that the operator or laboratory analyst has practiced fraud or deception; that reasonable care, judgment, or the application of his knowledge or ability was not used in the performance of his duties; or that the operator or laboratory analyst is incompetent or unable to perform his duties properly.



§ 43-51-10. Classification of public water supply systems and wastewater treatment plants

The division shall classify all public water supply systems and wastewater treatment plants with due regard to the size, type, character of water or wastewater to be treated, and other physical conditions affecting such systems or treatment plants, according to the skill, knowledge, and experience that the operator in responsible charge must have to operate the facilities successfully so as to protect the public health and welfare and prevent unlawful pollution.



§ 43-51-11. Provision by state agencies operating and maintaining facilities of at least one licensed operator in each departmental district

Notwithstanding any other provisions of this chapter, any state agency which operates and maintains facilities contemplated by this chapter shall be required to have a minimum of one licensed operator in each departmental district.



§ 43-51-12. Permit conditions

The director is authorized where appropriate to include, as a condition in a permit issued pursuant to Part 5 of Article 3 of Chapter 5 of Title 12, the "Georgia Safe Drinking Water Act of 1977," or Article 2 of Chapter 5 of Title 12, the "Georgia Water Quality Control Act," a requirement that the operator and laboratory analyst be duly certified in accordance with this chapter.



§ 43-51-13. Application by director for injunctive relief authorized; judgment

(a) Whenever, in the judgment of the director, any person has engaged in, is currently engaged in, or is about to engage in any act or practice which constitutes or will constitute an unlawful action under this chapter, he may make application to the superior court of the county in which the unlawful act or practice has been or is about to be engaged in for an order enjoining such act or practice or for an order requiring compliance with this chapter; and, upon a showing by the director that such person has engaged in or is about to engage in any such act or practice, a permanent or temporary injunction, restraining order, or other order shall be granted without the necessity of showing lack of an adequate remedy at law.

(b) The director may file in the superior court of the county wherein the person under order resided, or, if said person is a corporation, in the county wherein the corporation maintains its principal place of business or in the county wherein the violation occurred, a certified copy of a final order issued pursuant to subsection (d) of Code Section 43-51-14 and unappealed from or a final order issued pursuant to subsection (d) of Code Section 43-51-14 affirmed upon appeal; whereupon the court shall render judgment in accordance therewith and notify the parties. Such judgment shall have the same effect and all proceedings in relation thereto shall thereafter be the same as though the judgment has been rendered in an action duly heard and determined by the court.



§ 43-51-14. Penalty

(a) It shall be unlawful for any person to perform the duties of an operator or laboratory analyst without being duly certified under this chapter.

(b) It shall be unlawful for any water or wastewater treatment plant to be operated in Georgia by a person or persons not certified under this chapter.

(c) (1) Any person violating this chapter shall be liable for a civil penalty not to exceed $500.00 for each day during which such violation continues.

(2) Any person willfully violating this chapter shall be liable for a civil penalty not to exceed $5,000.00 for each day during which such violation continues.

(d) Whenever the director has reason to believe that any person has violated any provision of this chapter, he may, upon written request, cause a hearing to be conducted before a hearing officer appointed by the Board of Natural Resources. Upon a finding that such person has violated any provision of this chapter, such hearing officer shall issue his initial decision and order imposing such civil penalties as are provided in this Code section. Such hearing and any administrative or judicial review thereof shall be conducted in accordance with subsection (c) of Code Section 12-2-2.



§ 43-51-15. Termination

Repealed by Ga. L. 1992, p. 3137, § 39, effective July 1, 1992.









Title 44 - Property

Chapter 1 - General Provisions

§ 44-1-1. "Property" defined

As used in this title, the term "property" means:

(1) Realty and personalty which is actually owned;

(2) The right of ownership of realty or personalty; and

(3) That which is subject to being owned or enjoyed.



§ 44-1-2. "Realty" or "real estate" defined; extent of owner's interest in airspace

(a) As used in this title, the term "realty" or "real estate" means:

(1) All lands and the buildings thereon;

(2) All things permanently attached to land or to the buildings thereon; and

(3) Any interest existing in, issuing out of, or dependent upon land or the buildings thereon.

(b) The property right of the owner of real estate extends downward indefinitely and upward indefinitely.



§ 44-1-3. "Personalty" defined; status of certain stocks

(a) As used in this title, the term "personalty" or "personal estate" means all property which is movable in nature, has inherent value or is representative of value, and is not otherwise defined as realty.

(b) Stocks representing shares in a corporation which holds lands or a franchise in or over lands are personalty.



§ 44-1-4. "Estate" defined

As used in this title, the term "estate" means the quantity of interest which an owner has in real or personal property. Any estate which can be created in realty may be created in personalty.



§ 44-1-5. "Title" defined

As used in this title in referring to property, the term "title" signifies the means whereby a person's right to property is established.



§ 44-1-6. What things considered fixtures; movable machinery as personalty; effect of detachment from realty

(a) Anything which is intended to remain permanently in its place even if it is not actually attached to the land is a fixture which constitutes a part of the realty and passes with it.

(b) Machinery which is not actually attached to the realty but is movable at pleasure is not a part of the realty.

(c) Anything detached from the realty becomes personalty instantly upon being detached.



§ 44-1-7. Possession of personalty

Personalty is deemed to be in the possession of a party when that party's right to the property is accompanied by immediate actual or constructive possession.



§ 44-1-8. Property rights in animals; factors establishing property in wild animals

(a) Property rights may exist in all animals, birds, and fish. To constitute property in those which are wild by nature as distinguished from domestic animals, they must be in the actual possession, custody, or control of the party claiming a property interest. Possession, custody, or control of wild animals may be obtained by taming or domesticating them, by confining them within restricted limits, or by killing or capturing them.

(b) Notwithstanding subsection (a) of this Code section, no property right shall be created in wildlife as defined by Code Section 27-1-2.



§ 44-1-9. Ownership of deposit and offspring by wild animals on land

Anything deposited on realty by wild animals, birds, and fish except wildlife as defined by Code Section 27-1-2 shall belong to the owner of the realty. Honey deposited in a tree by bees shall belong to the owner of the tree even if the bees were hived by another person. The eggs and young of birds and the offspring of other animals and fish for as long as they remain unable to leave the land shall belong to the owner of the land.



§ 44-1-10. Ownership of offspring of domestic or owned animals

The offspring of all animals follows the ownership of the mother and belongs to the owner of the mother at the time of birth.



§ 44-1-11. Application and construction of provisions relating to estates

(a) Unless otherwise expressly provided, the provisions of this title relating to estates of either real or personal property shall be applicable to both.

(b) The rules of construction applicable to estates of personalty shall be the same as those applicable to estates of realty.



§ 44-1-12. What constitutes perfect title

One person may have the right of possession of certain property and another person may have the right to the property itself. A union of those rights constitutes a perfect title.



§ 44-1-13. Removal of improperly parked cars or trespassing personal property; concurrent jurisdiction; procedure; automatic surveillance prohibited; penalty

(a) As used in this Code section, the term:

(1) "Department" means the Department of Public Safety.

(2) "Private property" means any parcel or space of private real property.

(a.1) Any person or his or her authorized agent entitled to the possession of any private property shall have the right to remove or cause to be removed from the property any vehicle or trespassing personal property thereon which is not authorized to be at the place where it is found and to store or cause to be stored such vehicle or trespassing personal property, provided that there shall have been conspicuously posted on the private property notice that any vehicle or trespassing personal property which is not authorized to be at the place where it is found may be removed at the expense of the owner of the vehicle or trespassing personal property. Such notice shall also include information as to the location where the vehicle or personal property can be recovered, the cost of said recovery, and information as to the form of payment; provided, however, that the owner of residential private property containing not more than four residential units shall not be required to comply with the posting requirements of this subsection. Only towing and storage firms issued permits or licenses by the local governing authority of the jurisdiction in which they operate or by the department, and having a secure impoundment facility, shall be permitted to remove trespassing property and trespassing personal property at the request of the owner or authorized agent of the private property.

(b) (1) The department shall have the authorization to regulate and control the towing of trespassing vehicles on private property if such towing is performed without the prior consent or authorization of the owner or operator of the vehicle, including the authority to set just and reasonable rates, fares, and charges for services related to the removal, storage, and required notification to owners of such towed vehicles. No storage fees shall be charged for the first 24 hour period which begins at the time the vehicle is removed from the property, and no such fees shall be allowed for the removal and storage of vehicles removed by towing and storage firms found to be in violation of this Code section. The department is authorized to impose a civil penalty for any violation of this Code section in an amount not to exceed $2,500.00.

(2) In accordance with subsection (d) of this Code section, the governing authority of a municipality may require towing and storage operators to charge lower maximum rates on traffic moving between points within such municipality than those provided by the department's maximum rate tariff and may require higher public liability insurance limits and cargo insurance limits than those required by the department. The governing authority of a municipality shall not provide for higher maximum costs of removal, relocation, or storage than is provided for by the department.

(c) In all municipalities, except a consolidated city-county government, having a population of 100,000 or more according to the United States decennial census of 1970 or any future such census a person entitled to the possession of an off-street parking area or vacant lot within an area zoned commercial by the municipality shall have the right to remove any vehicle or trespassing personal property parked thereon after the regular activity on such property is concluded for the day only if access to such property from the public way is blocked by a sturdy chain, cable, or rope stretched at least 18 inches above grade across all driveways or other ways providing access to the off-street parking area or vacant lot and there is conspicuously posted in the area a notice, the location of which must be approved by the municipality's police department, that any vehicle or trespassing personal property parked thereon which is not authorized to be in such area may be removed at the expense of the owner along with information as to where the vehicle or trespassing personal property may be recovered, the cost of said recovery, and information regarding the form of payment.

(d) (1) In addition to the regulatory jurisdiction of the department, the governing authority of each municipality having towing and storage firms operating within its territorial boundaries may require and issue a license or permit to engage in private trespass towing within its corporate municipal limits pursuant to this Code section to any firm meeting the qualifications imposed by said governing authority. The fee for the license or permit shall be set by such governing authority. The maximum reasonable costs of removal, relocation, and storage pursuant to the provisions of this Code section shall be compensatory, as such term is used in the public utility rate-making procedures, and shall be established annually by the governing authority of each municipality having towing and storage firms operating within its territorial boundaries; provided, however, that no storage fees shall be charged for the first 24 hour period which begins at the time the vehicle is removed from the property, and no such fees shall be allowed for the removal and storage of vehicles removed by towing and storage firms found to be in violation of this Code section.

(2) Towing and storage firms operating within a municipality's corporate limits shall obtain a nonconsensual towing permit from the department and shall file its registered agent's name and address with the department. The department may assess and collect an application fee in an amount to be determined by the commissioner and such amount shall not exceed the total direct and indirect costs of administering the program or activity with which the fee is associated. Pursuant to Code Section 45-12-92.1, the fees collected shall be retained by the department and expended solely for the purpose of implementing this Code section.

(e) Any person who suffers injury or damages as a result of a violation of this Code section may bring an action in any court of competent jurisdiction for actual damages, which shall be presumed to be not less than $100.00, together with court costs. A court shall award three times actual damages for an intentional violation of this Code section.

(f) It shall be unlawful and punishable by a fine of $1,000.00 for any towing and storage firm, permitted or unpermitted, licensed or unlicensed, to enter into any agreement with any person in possession of private property to provide automatic or systematic surveillance of such property for purposes of removal and relocation of any such vehicle or trespassing personal property except upon call by such person in possession of such private property to such towing and storage firm for each individual case of trespass; provided, further, that it shall be unlawful and punishable by a fine of $1,000.00 for any towing and storage firm to pay to any private property owner or one in possession of private property any fee or emolument, directly or indirectly, for the right to remove a vehicle or trespassing personal property from said private property.



§ 44-1-14. Abatement of hazard from abandoned well or hole; recovery costs; use of county funds

(a) As used in this Code section, the term "abandoned well or hole" means any manmade opening upon the surface of the earth which is ten feet or more in depth and which has not been used for a period of 60 days. The term does not include ditches; sand or gravel pits; stone, marble, or slate quarries; clay pits; surface mines as defined in Part 3 of Article 2 of Chapter 4 of Title 12, the "Georgia Surface Mining Act of 1968"; or geologic boreholes as defined in Part 3 of Article 3 of Chapter 5 of Title 12, the "Water Well Standards Act of 1985."

(b) Whenever it is brought to the attention of any person that an open abandoned well or hole, as defined in subsection (a) of this Code section, exists on public or private property, such person shall immediately inform the governing authority of the county in which the hazard exists. The governing authority shall inform the owner or possessor of the land upon which the hazard exists. The governing authority of any such county is authorized to use county work crews, private contractors, or any inmate labor within the county to abate the hazard either by covering, filling, or otherwise. When the hazard exists on private property, the governing authority shall first obtain the permission of the owner or possessor of the property before proceeding with any action in regard to abating the hazard existing on the private property. Upon approval by the owner or possessor of the private property, the governing authority may use county work crews, private contractors, or inmate labor; but in no case shall any work other than making the hazard safe be done on private property.

(c) If the abandoned well or hole is located on private property and the owner or possessor of the property cannot be located or is not known, the governing authority of the county may abate the hazard without the prior approval of the owner or possessor.

(d) The governing authority of the county is authorized to recover the reasonable costs of filling or covering the abandoned well or hole located on private property from the owner or possessor of said property.

(e) The governing authority of the county is authorized to expend county funds to accomplish the purpose of this Code section.



§ 44-1-15. Removal or destruction of survey monuments prohibited; exceptions; penalties

(a) As used in this Code section, the term:

(1) "Geodetic control monuments" means those survey monuments which are established by federal, state, local, and private agencies, the position of which monuments on the earth's surface has been fixed by high-order surveying and computation for use by surveyors and engineers in the extension of geodetic position to property corners, improvements to property, utility systems, streets and highways, and such other objects and things as may be located by surveying. Such monuments may be in the form of metal disks set in concrete, rock, metal, or some other fixed permanent object, the position thereof having been published by the agency which established the monument and made available to the public as well as to land surveyors and engineers for public use.

(2) "Property corner monuments" means those survey monuments which are established to identify property corners, the location and description of which are made a part of any plat or any instrument pertaining to real property filed in the office of the clerk of the superior court of any county of this state. Said survey monuments may be any permanent or semipermanent objects or any live or dead plant material, including, but not limited to, iron or steel pipes, bars, or rods; concrete markers, including highway right of way markers; stone or rock, whether natural or erected; trees, stumps, stakes, and marks, including those marks made on trees, stones, rocks, concrete, or metal; and such other monuments as may be described in said plats and instruments of record.

(b) It shall be unlawful for any person willfully and knowingly to remove, destroy, injure, or displace any geodetic control monument or property corner monument except under the authority of the agency which originally set the monument or, in the case of a property corner monument, under the authority of a registered land surveyor or duly elected or appointed county surveyor having the written permission of all landowners who are parties to said property corner monument. In the case of a geodetic control monument, the record of any authorized change shall be published; and, in the case of a property corner monument, the record of any authorized change shall be filed for record in the office of the clerk of the superior court of the county in which the monument is located.

(c) Any person who violates this Code section shall be guilty of a misdemeanor and upon conviction thereof shall be fined not less than $100.00 nor more than $500.00 and may also be punished by imprisonment for not less than 30 days nor more than 60 days.



§ 44-1-16. Failure to disclose in real estate transaction that property was occupied by diseased person or was site of death; failure to disclose information required to be provided or maintained in accordance with Code Section 44-9-44.1

(a)(1) No cause of action shall arise against an owner of real property, a real estate broker, or any affiliated licensee of the broker for the failure to disclose in any real estate transaction the fact or suspicion that such property:

(A) Is or was occupied by a person who was infected with a virus or any other disease which has been determined by medical evidence as being highly unlikely to be transmitted through the occupancy of a dwelling place presently or previously occupied by such an infected person; or

(B) Was the site of a homicide or other felony or a suicide or a death by accidental or natural causes;

provided, however, an owner, real estate broker, or affiliated licensee of the broker shall, except as provided in paragraph (2) of this subsection, answer truthfully to the best of that person's individual knowledge any question concerning the provisions of subparagraph (A) or (B) of this paragraph.

(2) An owner, real estate broker, or affiliated licensee of the broker shall not be required to answer any question if answering such question or providing such information is prohibited by or constitutes a violation of any federal or state law or rule or regulation, expressly including without limitation the federal Fair Housing Act as now or hereafter amended or the state's fair housing law as set forth in Code Sections 8-3-200 through 8-3-223.

(b) No cause of action shall arise against an owner of real property, real estate broker, or affiliated licensee of the broker for the failure to disclose in any real estate transaction any information or fact which is provided or maintained or is required to be provided or maintained in accordance with Code Section 42-9-44.1. No cause of action shall arise against any real estate broker or affiliated licensee of the broker for revealing information in accordance with this Code section. Violations of this Code section shall not create liability under this Code section against any party absent a finding of fraud on the part of such party.



§ 44-1-17. Responsibilities of buyers or grantees and grantors or owners relating to transfers of property within or adjacent to property zoned for agricultural or silvicultural use; notice to prospective purchaser, lessee, or grantee; effect of noncompliance

(a) Prior to any purchase, lease, or other acquisition of real property or any interest in real property located within any county which has land zoned for agricultural or silvicultural use or identified on an approved county land use plan as agricultural or silvicultural use, it shall be the buyer's or grantee's responsibility to determine whether the subject property is within, partially within, or adjacent to any property zoned or identified on an approved county land use plan as agricultural or silvicultural use. If the grantor, owner, or agent of the owner knows that the property being acquired is within, partially within, or adjacent to any property zoned or identified on an approved county land use plan as agricultural or silvicultural use, the owner or agent for the owner shall deliver to the prospective purchaser, lessee, or grantee a notice which states the following:

"It is the policy of this state and this community to conserve, protect, and encourage the development and improvement of farm and forest land for the production of food, fiber, and other products, and also for its natural and environmental value. This notice is to inform prospective property owners or other persons or entities leasing or acquiring an interest in real property that the property in which they are about to acquire an interest lies within, partially within, or adjacent to an area zoned, used, or identified for farm and forest activities and that farm and forest activities occur in the area. Such farm and forest activities may include intensive operations that cause discomfort and inconveniences that involve, but are not limited to, noises, odors, fumes, dust, smoke, insects, operations of machinery during any 24 hour period, storage and disposal of manure, and the application by spraying or otherwise of chemical fertilizers, soil amendments, herbicides, and pesticides. One or more of these inconveniences may occur as the result of farm or forest activities which are in conformance with existing laws and regulations and accepted customs and standards."

(b) Noncompliance with any provision of this Code section shall not affect title to real property nor prevent the recording of any document.

(c) This Code section shall not apply to any transaction involving title passing by foreclosure, deed in lieu of foreclosure, tax deed, deed to secure debt, or from an executor or administrator.

(d) This Code section shall not create a cause of action for damages or equitable relief.






Chapter 2 - Recordation and Registration of Deeds and Other Instruments

Article 1 - Recording

Part 1 - Recording of Deeds and Other Real Property Transactions

§ 44-2-1. Where and when deeds recorded; priority as to subsequent deeds taken without notice from same vendor

Every deed conveying lands shall be recorded in the office of the clerk of the superior court of the county where the land is located. A deed may be recorded at any time; but a prior unrecorded deed loses its priority over a subsequent recorded deed from the same vendor when the purchaser takes such deed without notice of the existence of the prior deed.



§ 44-2-2. (For effective date, see note.) Duty of clerk to record certain transaction affecting real estate and personal property; priority or recorded instruments; effect of recording on rights between parties to instruments

(a)(1) The clerk of the superior court shall file, index on a computer program designed for such purpose, and permanently record, in the manner provided constructively in Code Sections 15-6-61 and 15-6-66, the following instruments conveying, transferring, encumbering, or affecting real estate and personal property:

(A) Deeds;

(B) Mortgages;

(C) Liens of all kinds; and

(D) Maps or plats relating to real estate in the county.

(2) For the purpose of this subsection, "liens" shall be defined as provided in Code Sections 15-19-14, 44-14-320, and 44-14-602 and shall include all liens provided by state or federal statute.

(3) When indexing liens, the clerk shall enter the names of debtors in the index in the manner provided for names of grantors conveying real estate in subsection (b) of Code Section 15-6-66 and the names of creditors or claimants in the manner as provided therein for names of grantees making such conveyances.

(4) (For effective date, see note.) When indexing maps or plats relating to real estate in the county, the clerk of superior court shall index the names or titles provided in the caption of the plat.

(b) Deeds, mortgages, and liens of all kinds which are required by law to be recorded in the office of the clerk of the superior court and which are against the interests of third parties who have acquired a transfer or lien binding the same property and who are acting in good faith and without notice shall take effect only from the time they are filed for record in the clerk's office.

(c) Nothing in this Code section shall be construed to affect the validity or force of any deed, mortgage, judgment, or lien of any kind between the parties thereto.



§ 44-2-3. Voluntary deeds or conveyances of land; effect of recording

Every unrecorded voluntary deed or conveyance of land made by any person shall be void as against subsequent bona fide purchasers for value without notice of such voluntary deed or conveyance; provided, however, that, if the voluntary deed or conveyance is recorded in accordance with Code Section 44-2-1, it shall have priority over subsequent deeds or conveyances to the described land.



§ 44-2-4. Protection of good faith purchases and liens without notice against unrecorded liens or conveyances

(a) All innocent persons, firms, or corporations acting in good faith and without actual notice which purchase real or personal property for value or obtain contractual liens on the property from distributees, devisees, legatees, or heirs at law holding or apparently holding real or personal property by will or inheritance from a deceased person shall be protected in the purchase of the property or in acquiring such a lien thereon as against unrecorded liens or conveyances created or executed by the deceased person upon or to the property in like manner and to the same extent as if the property had been purchased or the lien acquired from the deceased person.

(b) All innocent persons, firms, or corporations which purchase real or personal property for value or obtain contractual liens on the property from a surviving joint tenant, or surviving joint tenants, holding or apparently holding real or personal property as a surviving joint tenant, or surviving joint tenants, shall be protected in the purchase of the property or in acquiring such a lien thereon as against unrecorded liens or conveyances created or executed by a deceased joint tenant upon or to the property, and as against other unrecorded instruments resulting in a severance of any joint tenant's interest, in like manner and to the same extent as if the property had been purchased or the lien acquired from the deceased joint tenant and surviving joint tenant, or surviving joint tenants.



§ 44-2-5. Recording execution and deed after sheriff's sale

A purchaser at a sheriff's sale may have the execution under which the property was sold recorded with his or her deed together with all the entries on the execution.



§ 44-2-6. Recording bond for title, contracts, transfers, and assignments; priority as to subsequent deeds taken without notice from same vendor

Every bond for title, bond to reconvey realty, contract to sell or convey realty or any interest therein, and any and all transfers or assignments of realty shall be filed and recorded in the office of the clerk of the superior court of the county where the land referred to in the instrument is located. The filing and recording shall, from the date of filing, be notice of the interest and equity of the holder of the instrument in the property described therein. The filing and recording may be made at any time; but such bond for title, bond to reconvey realty, contract to sell or convey realty or any interest therein, and any transfer or assignment of realty shall lose its priority over deeds, loan deeds, mortgages, bonds for titles, bonds to reconvey realty, contracts to sell or convey realty or any interest therein and any transfer or assignment of realty from the same vendor, obligor, transferor, or assignor which is executed subsequently but filed for record first and is taken without notice of the former instrument.



§ 44-2-7. Recording of surrender or satisfaction of bond for title

When any bond for title has been recorded and is subsequently surrendered or satisfied, such surrender or satisfaction may be entered of record by the clerk of the superior court in the same manner that cancellations of mortgages and deeds to secure debts are entered of record.



§ 44-2-8. Recording of options to purchase land and assignments of such options; effect as notice

When executed with the formality prescribed for the execution of deeds to land, options to purchase land or any interest in land and assignments of such options to purchase may be recorded in the county in which the property described in the instrument is located. The record shall, from the date of filing, be notice of the interest and rights of the parties to the option to purchase in and with respect to the property described in the option to purchase and of the interest and rights of any person holding an assignment of the option to purchase.



§ 44-2-9. Recording leases, usufructs, and assignments thereof; effect as notice

When executed with the formality prescribed for the execution of deeds to land, leases or usufructs of land or of any interest in land and assignments of such leases or usufructs for any purpose, including the purpose of securing debt, may be recorded in the county where the property described in the instrument is located. The record shall, from the date of filing, be notice of the interest of the parties to the lease or usufructs in the property described in the instrument and of the interest of any person holding an assignment of any interest in such lease or usufruct.



§ 44-2-10. Recording deeds and bills of sale to personalty; effect as notice

Absolute deeds and bills of sale to personalty may be recorded in the office of the clerk of the superior court of the county where the maker resides. Such record, being permissive and not compulsory, is not constructive or implied notice to anyone. This Code section shall not apply to transactions covered by Article 9 of Title 11.



§ 44-2-11. Recording copy of instrument recorded in other counties in which part of affected land is located in cases where original lost or destroyed

A copy from the registry of any instrument conveying or affecting land in any county of this state which is recorded in the office of the clerk of the superior court of the county, if duly certified by the clerk, may be filed for record and recorded in the office of the clerk of the superior court of any other county where some of the land conveyed or affected by such instrument is located in the same manner and with the same force and effect for all purposes as if the certified copy were the original instrument, provided an affidavit is attached to the certified copy and recorded with it in which the affiant says that he owns an interest in property affected by the instrument, that the original instrument has been lost or destroyed, and that he truly believes that the original instrument was genuine.



§ 44-2-12. Rerecording lost or destroyed deeds and other instruments; validity

When the record of any deed or other recorded instrument or the certificate of record is lost or destroyed, the clerk of the superior court may rerecord the instrument and the certificate of record. The rerecording shall be as valid as the original recording and shall take effect from the date of the original recording, provided the rerecording is within 12 months after the loss or destruction of the original recording.



§ 44-2-13. Rerecording instruments upon creation of new county or change in county lines; effect on validity of original record

(a) When the creation of a new county or a change in county lines causes land to be included in a different county than that in which it was situated at the time of the recording of a deed, mortgage, or other lien therein, any holder of such a deed, mortgage, or other lien may have such instrument rerecorded in the office of the clerk of the superior court of the county in which the land is newly situated. If the original of such deed, mortgage, or other lien is lost, a certified copy thereof from the record where the same was recorded may in like manner be rerecorded in the county in which the land affected is newly situated. Upon payment of the recording fees, it shall be the duty of the clerk of the superior court of the county where the instrument is rerecorded to cause the deed, mortgage, or other lien to be entered upon the proper records for such papers; and the clerk shall note on the record book the date of the original recording and the book and page or pages upon which the deed or mortgage or other lien was originally recorded.

(b) The rerecording of a deed, mortgage, or other lien pursuant to subsection (a) of this Code section shall not affect the validity of the original record as notice.



§ 44-2-14. Requirements for recordation

(a) Except for documents electronically filed as provided for in Chapter 12 of Title 10, and in other Code sections in this part, before any deed to realty or personalty or any mortgage, bond for title, or other recordable instrument executed in this state may be recorded, it shall be an original instrument and shall be attested or acknowledged as provided by law. However, nothing in this Code section shall dispense with another witness where an additional witness is required. This Code section shall not apply to transactions covered by Article 9 of Title 11.

(b) No affidavit prepared under Code Section 44-2-20 and no instrument by which the title to real property or any interest therein is conveyed, created, assigned, encumbered, disposed of, or otherwise affected shall be entitled to recordation unless the name and mailing address of the natural person to whom the affidavit or instrument is to be returned is legibly printed, typewritten, or stamped upon such affidavit or instrument at the top of the first page thereof.

(c) If an instrument or affidavit is titled or recorded without compliance with subsection (b) of this Code section, such noncompliance does not alone impair the validity of the filing of recordation or of the constructive notice imparted by filing or recordation.

(d) Subsection (b) of this Code section does not apply to the following:

(1) An affidavit or instrument executed before July 1, 1994;

(2) A decree, order, judgment, or writ of any court;

(3) A will; or

(4) Any plat.



§ 44-2-15. Officers authorized to attest registrable instruments

Any of the instruments enumerated in Code Section 44-2-14 may be attested by a judge of a court of record, including a judge of a municipal court, or by a magistrate, a notary public, or a clerk or deputy clerk of a superior court or of a city court created by special Act of the General Assembly. With the exception of notaries public and judges of courts of record, such officers may attest such instruments only in the county in which they respectively hold their offices.



§ 44-2-16. Effect of acknowledgment subsequent to execution

If subsequent to its execution a recordable instrument is acknowledged in the presence of any of the officers referred to in Code Section 44-2-15, that fact, certified on the deed by such officer, shall entitle it to be recorded.



§ 44-2-17. Validity of attestation by a state or county officer who appears to have no jurisdiction to attest the instrument

(a) As used in this Code section, the term "state" means any one of the states of the United States and any territories and possessions of the United States, including the District of Columbia, Puerto Rico, and the Virgin Islands.

(b) Wherever a deed, mortgage, bond for title, or other recordable instrument appears by its caption to have been executed in one state or county and the official attesting witness appears to be an officer of a different state or of another county, which official would not have jurisdiction to witness instruments in the state or county named in the caption, the instrument, notwithstanding its caption, shall be conclusively considered and construed to have been attested by the officer in the state or county in which he has authority to act. Such deed, mortgage, bond for title, or other recordable instrument so witnessed shall be entitled to be recorded if in other respects it is so entitled.



§ 44-2-18. Recording deed upon affidavit of subscribing witness; effect of substantial compliance

If a deed is neither attested by nor acknowledged before one of the officers named in Code Section 44-2-15, it may be recorded upon the affidavit of a subscribing witness, which affidavit shall be made before any one of the officers named in Code Section 44-2-15 and shall testify to the execution of the deed and its attestation according to law. A substantial compliance with the requirements of this Code section shall be held sufficient in the absence of all suspicion of fraud.



§ 44-2-19. Recording deed on affidavit of third person

If the subscribing witness or witnesses are dead, are insane, have moved outside the state, or are otherwise incapacitated to make the affidavit provided for in Code Section 44-2-18, the affidavit of a third person testifying to the execution of the deed and to the genuineness of the handwriting of the subscribing witness or witnesses shall be sufficient to admit the deed to record.



§ 44-2-20. Recorded affidavits relating to land as notice of facts cited therein; filing and recording

(a) Recorded affidavits shall be notice of the facts therein recited, whether taken at the time of a conveyance of land or not, where such affidavits show:

(1) The relationship of parties or other persons to conveyances of land;

(2) The relationship of any parties to any conveyance with other parties whose names are shown in the chain of title to lands;

(3) The age or ages of any person or persons connected with the chain of title;

(4) Whether the land embraced in any conveyance or any part of such land or right therein has been in the actual possession of any party or parties connected with the chain of title;

(5) The payment of debts of an unadministered estate;

(6) The fact or date of death of any person connected with such title;

(7) Where such affidavits relate to the identity of parties whose names may be shown differently in chains of title;

(8) Where such affidavits show the ownership or adverse possession of lands or that other persons have not owned such lands nor been in possession of same; or

(9) Where such affidavits state any other fact or circumstance affecting title to land or any right, title, interest in, or lien or encumbrance upon land.

Any such affidavits may be made by any person, whether connected with the chain of title or not.

(b) Reserved.

(c) Affidavits referred to in subsection (a) of this Code section shall be filed by the clerk of the superior court of the county where the land is located and shall contain a caption referring to the current owner and to a deed or other recorded instrument in the chain of title of the affected land. The clerk of the superior court shall record such affidavits, shall enter on the deed or other recorded instrument so referred to the book and page number on which such affidavit may be recorded, and shall index same in the name of the purported owner as shown by such caption in both grantor and grantee indexes in deed records as conveyances of lands are recorded and indexed; and the clerk shall receive the same compensation therefor as for recording deeds to lands.



§ 44-2-21. Recording instrument executed out of state; attestation and acknowledgment; validity of attestation by officer who appears to have no jurisdiction to attest the instrument

(a) To authorize the recording of a deed to realty or personalty executed outside this state, the deed must be attested by or acknowledged before:

(1) A consul or vice-consul of the United States, whose certificate under his official seal shall be evidence of the fact;

(2) A judge of a court of record in the state or county where executed, with a certificate of the clerk under the seal of such court of the genuineness of the signature of such judge;

(3) A clerk of a court of record under the seal of the court; or

(4) A notary public or justice of the peace of the county or city of the state or the state and the county, city, or country where executed, with his seal of office attached; if such notary public or justice of the peace has no seal, then his official character shall be certified by a clerk of any court of record in the county, city, or country of the residence of such notary or justice of the peace.

(b) A deed to realty must be attested by two witnesses, one of whom may be one of the officials named in subsection (a) of this Code section.

(c) Wherever any deed to realty or personalty executed outside this state appears by its caption to have been executed in one state and county and the official attesting witness appears to be an official of another state or county, which official would not have jurisdiction to witness such deed in the state and county named in the caption, the deed, notwithstanding the caption, shall be conclusively considered and construed to have been attested by the officer in the state and county in which he had authority to act.

(d) This Code section shall not apply to transactions covered by Article 9 of Title 11.



§ 44-2-22. Legal effect of good record title for 40 years

A prima-facie case shall be made out in actions respecting title to land upon showing good record title for a period of 40 years, and it shall not be necessary under such circumstances to prove title to the original grant from the state.



§ 44-2-23. When deed serves as evidence; effect of affidavit alleging forgery

Reserved. Repealed by Ga. L. 2011, p. 99, § 78 /HB 24, effective January 1, 2013.



§ 44-2-24. Withdrawal of affidavit of forgery upon loss of deed by affiant

Where an affidavit of forgery has been filed to the plaintiff's deed, and the deed has been turned over to the defendant or his counsel in order to procure evidence upon the issue of forgery, and such deed is destroyed or lost by the defendant or his counsel or for any cause is not returned to the plaintiff, the judge trying the case shall strike the affidavit of forgery and withdraw the issue from the jury until the deed is produced. The same rule shall apply when the plaintiff files an affidavit of forgery as to the deed of the defendant.



§ 44-2-25. (For effective date, see note.) Recording techniques; copies of plats

All decrees, deeds, mortgages, or other instruments affecting the title to land shall be recorded by the clerk of superior court in such a manner so as to provide a permanent record of such instruments. It shall be lawful to make a copy or copies of any plats, blueprints, or other copies of plats that are already of record in the clerk's office. These copies shall serve all purposes and shall be as authentic as the originals.



§ 44-2-26. (For effective date, see note.) Recording of plat or copy of plat -- When and where authorized; duty of clerk

The owner of real property or of any interest therein or any holder of a lien thereon may file a plat of the property in the office of the clerk of superior court of the county in which the property or any part thereof is located. It shall be the duty of the clerk to record and index any plat that conforms with Code Section 15-6-67.



§ 44-2-27. (For effective date, see note.) Recording of plat -- When deemed recorded

When any plat is filed by the clerk of superior court, such filing shall be deemed a recording of the plat.



§ 44-2-28. (For effective date, see note.) Recording of plat or copy of plat -- Incorporation by reference

When any deed, mortgage, or other instrument conveying an interest in or creating a lien on real property refers to the boundaries, metes, courses, or distances of the real estate delineated or shown on any plat of the property or on any blueprint, tracing, photostatic or digital copy, or other copy of the plat which has been recorded as authorized in Code Section 44-2-26 and when the deed, mortgage, or other instrument states the office, book, and page of recordation of the plat or of the blueprint, tracing, photostatic or digital copy, or other copy of the plat, the reference shall be equivalent to setting forth in the deed, mortgage, or other instrument the boundaries, metes, courses, or distances of the real estate as may be delineated or shown on the plat or on the blueprint, tracing, photostatic or digital copy, or other copy thereof.



§ 44-2-29. Recording of plat or copy of plat -- Ratification of record made prior to statutory authorization; effect of incorporation by reference of plat prior to authorization

Any plats or any blueprints, tracings, photostatic copies, or other copies of plats recorded prior to March 29, 1937, in the manner described in Code Section 44-2-26 are declared to have been duly recorded; and the reference in any deed, mortgage, or other instrument executed prior to March 29, 1937, to the boundaries, metes, courses, or distances of the real estate delineated or shown on any plat or on any blueprint, tracing, photostatic copy, or other copy of a plat recorded prior to March 29, 1937, in the manner described in Code Section 44-2-26 shall have the same effect as if the boundaries, metes, courses, or distances of the real estate were specifically set forth in the deed, mortgage, or other instrument.



§ 44-2-30. Filing and recording of notice of settlement

(a) Any party, or his or her legal representative, to a settlement which will convey legal or equitable title to real estate or any interest therein or create any lien thereon by way of a deed to secure debt, mortgage, or other instrument may file an instrument to be designated a "notice of settlement" with the clerk of the superior court of the county in which the real estate is situated. The notice of settlement shall be filed, permanently recorded, and indexed by the clerk of the superior court in the same manner as real estate records of the county. The clerk of the superior court shall transmit such information regarding notices of settlement as required by the Georgia Superior Court Clerks' Cooperative Authority for inclusion in the state-wide uniform automated information system for real and personal property records, as provided for by Code Sections 15-6-97 and 15-6-98. The clerk of the superior court shall charge a fee for the filing and recording of the notice of settlement as is required for filing other instruments pertaining to real estate as set forth in division (f)(1)(A)(i) of Code Section 15-6-77.

(b) The notice of settlement provided for in subsection (a) of this Code section shall be signed by said party or legal representative and shall set forth the names of the parties to the settlement and a description of the real estate. If the notice is executed by any one other than an attorney at law of this state, the execution shall be acknowledged or proved in the manner provided by law for the acknowledgment or proof of deeds.

(c) After the filing of a notice of settlement, any person claiming title to, an interest in, or a lien upon the real estate described in the notice through any party in the notice shall be deemed to have acquired said title, interest, or lien with knowledge of the anticipated settlement and shall be subject to the terms, conditions, and provisions of the deed or mortgage between the parties filed within the period provided by subsection (e) of this Code section.

(d) The form of the notice of settlement shall be substantially as follows:

"NOTICE OF REAL ESTATE SETTLEMENT

This form must be executed by a party or legal representative. If the notice is executed by anyone other than an attorney at law in Georgia, it must be executed and acknowledged or proved in the same manner as a deed.

Name(s) and address(es)

Seller(s)

-and-

Name(s) and address(es)

Notice

of

Settlement

Buyer(s)

-and-

Name(s) and address(es)

Mortgagee(s)

NOTICE is hereby given of a contract, agreement, and mortgage and commitment between the parties hereto.

The lands to be affected are described as follows:

All that certain tract or parcel of lands and premises situate lying and

being in the of , County of and State of Georgia,

commonly known as and more particularly described as follows:

Tax map reference

County of Block No. Lot No. Block

Prepared by:

Name

Address

Telephone Number"

(e) The notice of settlement shall be effective for 30 days from the date of filing; provided, however, that the notice of settlement shall be allowed to be renewed by a second filing for one additional 30 day period. Any lien filed during said 30 days shall attach to the premises described in the notice immediately upon the expiration of the 30 days, provided that the premises have not been conveyed and notwithstanding the filing of a subsequent notice of settlement.






Part 2 - Uniform Real Property Electronic Recording

§ 44-2-35. Short title

This part shall be known and may be cited as the "Uniform Real Property Electronic Recording Act."



§ 44-2-36. Definitions

As used in this part, the term:

(1) "Authority" means the Georgia Superior Court Clerks' Cooperative Authority established pursuant to Code Section 15-6-94.

(2) "Document" means information that is:

(A) Inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form; and

(B) Eligible to be recorded in the land records maintained by the clerk of superior court.

(3) "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

(4) "Electronic document" means a document that is received by the clerk of superior court in an electronic form.

(5) "Electronic signature" means an electronic sound, symbol, or process attached to or logically associated with a document and executed or adopted by a person with the intent to sign the document.

(6) "Paper document" means a document that is received by the clerk of superior court that is not electronic.

(7) "Person" means an individual, corporation, business trust, estate, trust partnership, limited liability company, association, joint venture, public corporation, government, or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(8) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.



§ 44-2-37. Electronic documents treated as original; electronic signatures acceptable

(a) An electronic document prepared and filed in compliance with this part shall satisfy any requirement as a condition for recording that a document be an original, on paper or another tangible medium, or in writing.

(b) An electronic signature shall satisfy any requirement as a condition for recording that a document be signed.

(c) A requirement that a document or a signature associated with a document be notarized, acknowledged, verified, witnessed, or made under oath is satisfied if the electronic signature of the person authorized to perform that act, and all other information required to be included by other applicable law, is attached to or logically associated with the document or signature. A physical or electronic image of a stamp, impression, or seal need not accompany an electronic signature.



§ 44-2-38. Role of clerk of court

A clerk of superior court:

(1) Who implements any of the functions listed in this Code section shall do so in compliance with standards established by the authority;

(2) May receive, index, store, archive, and transmit electronic documents;

(3) May provide for access to, and search and retrieval of, documents and information by electronic means;

(4) Who accepts electronic documents for recording shall continue to accept for filing paper documents as authorized by state law and shall record both electronic documents and paper documents in the same manner as provided for by law;

(5) For archival purposes, may convert into electronic form paper documents accepted for recording;

(6) May convert into electronic form historical documents recorded on paper;

(7) May accept electronically any fee or other moneys that the clerk of superior court is authorized to collect; and

(8) May agree with other officials of a state or a political subdivision thereof, or of the United States, on procedures or processes to electronically facilitate satisfaction of prior approvals and conditions precedent to recording and on the electronic payment of statutorily required fees and other moneys.



§ 44-2-39. Adoption of rules and regulations; standardization

(a) The authority shall adopt rules and regulations and any standardized forms necessary to implement this part.

(b) To promote uniform standards and practices and compatibility of technology used within offices of clerks of superior court in this state and recording offices in other states that have enacted or may enact provisions substantially similar to those contained within this part, the authority shall consider when adopting, amending, and repealing its rules and regulations and any standardized forms:

(1) Standards and practices of other jurisdictions;

(2) The most recent standards promulgated by national standard-setting bodies, such as the Property Records Industry Association;

(3) The views of interested persons and governmental officials and entities;

(4) The needs of counties of varying size, population, and resources; and

(5) Standards that ensure that electronic documents are accurate, authentic, adequately preserved, and resistant to tampering.



§ 44-2-39.1. Promotion of uniformity

In applying and construing this part, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact substantially similar provisions.



§ 44-2-39.2. Construction with federal law

The provisions of this part modify, limit, and supersede the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001, et seq., but shall not modify, limit, or supersede Section 101(c) of that federal act, 15 U.S.C. Section 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of that federal act, 15 U.S.C. Section 7003(b).









Article 2 - Land Registration

Part 1 - In General

§ 44-2-40. Short title

This article shall be known and may be cited as "The Land Registration Law."



§ 44-2-41. Definitions

As used in this article, the term:

(1) "Clerk" means the clerk of the superior court of the county where the land is located and includes his lawful deputies and any person lawfully acting as clerk under the general laws or under this article.

(2) "Court" means the superior court of the county where the land is located.

(3) "Involuntary transaction" means all transmissions of registered land or of any interest therein other than those included in paragraph (6) of this Code section and all other rights or claims, judicial proceedings, liens, charges, or encumbrances not created directly by contract with the registered owner but arising by operation of law or of equitable principles or because of dower, the exercise of the right of eminent domain, levies on delinquent taxes, or any other like matters affecting registered land or any interest therein.

(4) "Judge," "judge of the court," "judge of the superior court," "judge of the superior court of the county where the land is located" or words of similar purport mean any judge presiding in the superior court of the county where the land is located. While it is intended that as a usual matter the judge of the superior court of each circuit shall be the judge who shall act upon and sit in the various matters arising in that circuit with which the judges of such courts are charged under this article, as to such matters any judge of the superior court shall have jurisdiction to perform the functions of judge under this article. In the event the judge of the superior court of the circuit in which the transaction or matter arises is disqualified, absent from the circuit, ill, dead, or from any other cause cannot act in the matter, it shall be the duty of any other judge of the superior court to whom the matter is presented to act in the matter to the same extent as if the same arose in one of the counties of his own circuit. In any matter arising under this article, upon the request of the judge of the superior court of the circuit in which it arose, any judge of the superior court may act upon it as if it had arisen in his own circuit.

(5) "Registered land" means any estate or interest in land which shall have been registered under this article.

(6) "Voluntary transaction" means all contractual and other voluntary acts or dealings, except by will, by any registered owner of any estate or interest in land, with reference to such estate or interest and any right of homestead or exemption therein.



§ 44-2-42. Performance of clerk's and sheriff's duties by deputies; liability

The duties required of the clerk and the sheriff by this article may be performed through their lawful deputies; but the clerk or the sheriff, as the case may be, shall be responsible for the acts of such deputies.



§ 44-2-43. Fraud, forgery, and theft in connection with registration of title to land; penalty

Any person who: (1) fraudulently obtains or attempts to obtain a decree of registration of title to any land or interest therein; (2) knowingly offers in evidence any forged or fraudulent document in the course of any proceedings with regard to registered lands or any interest therein; (3) makes or utters any forged instrument of transfer or instrument of mortgage or any other paper, writing, or document used in connection with any of the proceedings required for the registration of lands or the notation of entries upon the register of titles; (4) steals or fraudulently conceals any owner's certificate, creditor's certificate, or other certificate of title provided for under this article; (5) fraudulently alters, changes, or mutilates any writing, instrument, document, record, registration, or register provided for under this article; (6) makes any false oath or affidavit with respect to any matter or thing provided for in this article; or (7) makes or knowingly uses any counterfeit of any certificate provided for by this article shall be guilty of a felony and shall be punished by imprisonment for not less than one nor more than ten years.



§ 44-2-44. Fraudulent acts by office of clerk personnel; penalties

Any clerk, deputy clerk, special clerk, or other person performing the duties of the office of clerk who: (1) fraudulently enters a decree of registration without authority of the court; (2) fraudulently registers any title; (3) fraudulently makes any notation or entry upon the title register; (4) fraudulently issues any certificate of title, creditor's certificate, or other instrument provided for by this article; or (5) knowingly, intentionally, and fraudulently does any act of omission or commission under color of his office in relation to the matters provided for by this article shall be guilty of a felony and shall be removed from office and be permanently disqualified from holding any public office and shall be punished by imprisonment for not less than one nor more than ten years.



§ 44-2-45. Fraud or false entries by sheriffs and deputies; penalties

Any sheriff, deputy sheriff, or other person performing the duties of the office of sheriff who knowingly and fraudulently makes any false entry or return in connection with any matter arising under this article or who fraudulently conspires with any person or persons to defraud any other person or persons through this article shall be guilty of a felony and shall be removed from office and be permanently disqualified from holding any public office in this state and shall be punished by imprisonment for not less than one nor more than ten years.



§ 44-2-46. Fraudulent acts and malpractice of examiners; penalty

Any examiner of title who knowingly and fraudulently makes any false report to the court as to any matter relating to any title which is sought to be registered under this article, as to any matter affecting the same, or as to any other matter referred to him under this article or who fraudulently conspires with any other person or persons to use this article in defrauding any other person or persons, firm, or corporation or who is guilty of any willful malpractice in his office shall be guilty of a felony and be punished by imprisonment for not less than one nor more than ten years.



§ 44-2-47. Reduction of felonies under this article to misdemeanors

The felonies provided for in this article may, in the matter of punishment, be reduced to misdemeanors in the manner prescribed in Code Section 17-10-5.






Part 2 - Proceedings to Register

§ 44-2-60. Jurisdiction of superior court over matters in this article

For the purpose of enabling all persons owning real estate within this state to have the title thereto settled and registered as prescribed by this article, the superior court of the county in which the land is located shall have exclusive original jurisdiction of all petitions and proceedings had thereupon.



§ 44-2-61. Proceedings to be in rem; operation of decree

The proceedings under any petition for the registration of land and all proceedings in the court in relation to registered land shall be proceedings in rem against the land; and the decree of the court shall operate directly on the land and shall vest and establish title thereto in accordance with this article upon all persons who are parties to said proceedings, whether by name or under the general designation of "whom it may concern."



§ 44-2-62. Procedure as to actions for registration; persons under disability

Action for registration of title shall be begun by a petition to the court by the person, persons, or corporation claiming, singly or collectively, to own or to have the power of appointing or disposing of an estate in fee simple in any land whether or not subject to liens, encumbrances, or lesser estate. Minors and other persons under disability may bring and defend actions by a guardian, a guardian ad litem, a next friend, or a trustee, as the case may be.



§ 44-2-63. Persons claiming less than fee; establishing title without registration

Any person possessing lands and claiming an interest or estate less than the fee therein may have his title to such lands established under this article without the registration and transfer features provided in this article.



§ 44-2-64. Petition -- Verification; contents; description of land; surveys; amendments

The petition and amendments thereto shall be signed and sworn to by each petitioner, or, in the case of a corporation, by some officer thereof, or, in the case of a person under disability, by the person filing the petition. It shall contain a full description of the land, its valuation, and its last assessment for county taxation; shall show when, how, and from whom it was acquired, a description of the title by which he claims the land, and an abstract of title; shall state whether or not it is occupied; and shall give an account of all known liens, interests, and claims, adverse or otherwise, vested or contingent. Full names and addresses, if known, of all persons who may have any interest in the land, including adjoining owners and occupants, shall be given. The description of the land given in the petition shall be in terms which will identify the same fully and which will tend to describe the same as permanently as is reasonably practicable under all the circumstances. If the land is in a portion of the state in which land is divided into land districts and lot numbers by state survey, the petition shall state the number of the land district and the lot number or numbers in which the tract is located. Before passing a decree upon any petition for registration, the judge, on his own motion or upon the recommendation of the examiner, may require a fuller and more adequate description or one tending more permanently to identify the tract in question to be included in the petition by amendment; and if, in the discretion of the court, it shall be necessary, the judge may for that purpose require a survey of the premises to be made and the boundaries marked by permanent monuments. The acreage or other superficial contents of the tract shall be stated with approximate accuracy; and where reasonably practicable the court may require the metes and bounds to be stated.



§ 44-2-65. Petition -- Inclusion of separate parcels in one proceeding; individual registration of separate parts of one tract

Any number of separate parcels of land which are claimed by the petitioner under the same general claim of title and are located in the same county may be included in the same proceeding. Any one tract may be established in several parts, each of which shall be clearly and accurately described and registered separately.



§ 44-2-66. Petition -- Persons included as defendants

The petition shall include as defendants all persons whom it shows to have any interest, equity, or claim upon said land or upon any interest in the land whether such claim is vested or contingent and whether or not the claim is adverse to the petitioner; and the petition shall also include as defendants all other persons "whom it may concern."



§ 44-2-67. Issuance and service of process or summons; service by publication; notice to nonresidents; request for petition; guardians ad litem

(a)(1) Upon the petition being filed in the office of the clerk of the superior court in the county where the land is located, the clerk shall issue a process directed to the sheriffs of this state and their lawful deputies requiring all of the defendants named in the petition and all other persons "whom it may concern" to show cause before the court on a named day not less than 40 nor more than 50 days from the date thereof why the prayers of the petition should not be granted and why the court should not proceed to judgment in such cause. The clerk shall make the necessary copies of the petition and process for service.

(2) A copy of the petition and process shall be served in accordance with Code Section 9-11-4 upon each party who is named as a defendant in the original petition and who is a resident of this state, provided that such service shall be within 30 days from the time of issuance of process. Second originals and copies may be issued and served in the same manner provided for in Code Section 9-11-4.

(3) The clerk of the superior court shall also cause to be published for four separate weeks in the newspaper in which the advertisements of sheriff's sales in the county are advertised a notice addressed "to whom it may concern" and to each person named in the petition as a defendant who resides outside of the state or whose place of residence is unknown. The notice shall give notice of the filing of the petition by the petitioner and a description of the land which the petitioner seeks to register and shall warn such defendants to show cause why the petition should not be granted before the court on the date named in the process.

(4) Wherever the petition discloses or it otherwise becomes disclosed to the court in the progress of the proceedings that any nonresident is interested, such nonresident shall also be notified by the clerk of the court mailing to him a copy of the petition and process by registered or certified mail or statutory overnight delivery to his post office address, if known, as the same may be disclosed to the court through the petition or other proceedings in the case.

(5) The judge of the court may grant additional time for service or return of the process and may provide for service in cases not provided for in this subsection wherever the exigencies of justice may so require.

(b) Notwithstanding subsection (a) of this Code section, instead of the clerk's issuing process and making copies of the petition and process and instead of service of the petition and process being made, it shall be sufficient for the clerk to prepare and cause to be issued and served as provided in subsection (a) of this Code section a summons substantially in the following language:

"To (here list the defendants shown in the petition):

Please take notice that (here name the plaintiff or plaintiffs) has

filed in said court a petition seeking to register, under the provisions of

the Land Registration Law, the following described lands (describe them).

You are notified to show cause to the contrary, if any you have, before

said court on or before the day of , .

Clerk"

However, if the petitioner so requests and if he delivers copies of the petition to the clerk, the clerk shall attach a copy of the process to the petition and cause the same to be served as provided in subsection (a) of this Code section. Wherever in this article a requirement is made for serving on any person a copy of the petition and process, it shall be sufficient in lieu thereof to serve a copy of the summons as provided for in this subsection.

(c) Notwithstanding subsection (b) of this Code section, if any defendant named in the original petition shall through his counsel request in writing a copy of the petition from the applicant, the applicant shall provide the defendant with a copy of the petition, with all exhibits attached, within five days of the request. The time within which a defendant must file an answer or cross-action to the application shall be suspended from the date of his request for a copy of the petition until the date he receives the copy of the petition, with all exhibits attached, from the applicant.

(d) Guardians ad litem shall be appointed for infants and other persons under disability in proceedings under this article, as provided for in Title 9.



§ 44-2-68. Appointment of resident agent for service on nonresident petitioner

A nonresident petitioner shall appoint a resident agent or attorney upon whom process and notice may be served.



§ 44-2-69. Service upon state, county, or municipality

If the petition discloses that it involves the determination of any public right or interest of this state or of any county or municipality thereof, the process or notice, in order to affect the state, the county, or the municipality, shall be served:

(1) In the case of the state, upon the Attorney General;

(2) In the case of a county, upon the judge of the probate court or, if the judge of the probate court is disqualified, upon the clerk of the superior court; or

(3) In the case of a municipality, upon the mayor of the municipality or, if there is no mayor or if the mayor is disqualified, upon a majority of the members of the council or other governing body of the municipality.



§ 44-2-70. Waiver or acknowledgment of service

Any person entitled to notice or service of process under this article may waive such notice or service by a written acknowledgment of service or written waiver of service entered upon the petition or entitled in the cause and signed by such person in the presence of the judge of the superior court, the clerk of the superior court of the county, the examiner, or any other person or official authorized by law to administer oaths, to take acknowledgments, or to act as a notary public or official witness. His signature shall be attested by such officer.



§ 44-2-71. Conclusive effect of evidence of service of process and notice; liability of officers for false returns or failure to publish or mail notice

Before passing the decree authorizing the registration of land, the court shall be satisfied that the publication of notice and service of process required by this article have been made. After judgment, the entry of service by the sheriff or his deputy shall be conclusive evidence and shall not be subject to traverse nor shall any acknowledgment of service be subject to traverse. The recital of the service of process and of the giving and publishing of notices contained in the decree or final judgment in the case shall be conclusive evidence that such service, publication, and notice have been legally given; provided, however, that nothing in this Code section shall prevent any aggrieved person from having a right of action against any sheriff who shall make a false return of service, or against any clerk or examiner who shall falsely attest a waiver or acknowledgment of service, or against any clerk who shall fail to publish the notice or to mail the notice required by this article.



§ 44-2-72. Posting notice on land and buildings; ascertainment of and notice to occupants; return to court; seizure and custody of the land and attachment of jurisdiction

(a) A notice similar to the notice published as provided in Code Section 44-2-67 shall be delivered by the clerk to the sheriff of the county or to one of his lawful deputies; and the sheriff or his lawful deputy shall, within 30 days from the date the petition is filed, post the same upon the land in some conspicuous place. If there is more than one tract of land, the clerk shall furnish enough notices to the sheriff or his deputy to allow the posting of a notice upon each tract of land included in the petition.

(b) If the land contains one or more dwelling houses or one or more buildings used as a place of business, the sheriff shall conspicuously post upon each house or building the notice provided for in subsection (a) of this Code section; and he shall state this in his return to the court.

(c) Within 30 days from the date the petition is filed, the sheriff shall go upon the land and ascertain the identities of the occupants of the land. He shall make an official return to the court stating the name and post office address of each person over 14 years of age actually occupying the premises.

(d) After receiving the sheriff's return, the clerk shall send a copy of the petition and process by registered or certified mail or statutory overnight delivery to each person occupying the land or he may require the sheriff or his deputy to serve a copy of the petition and process upon such persons. The clerk shall make an entry if he has mailed the notices or, if the sheriff has made the service of process, the sheriff shall make the return.

(e) After the sheriff or his deputy has entered upon the land, posted the notices provided for in subsections (a) and (b) of this Code section, and made his return to the court as provided in subsection (c) of this Code section, the land shall be deemed to have been seized and brought into the custody of the court for the purposes of this article; and the court's jurisdiction in rem and quasi in rem shall attach thereto for purposes of land registration proceedings under this article.

(f) The clerk shall attach to each owner's certificate of title a certified copy of the sheriff's return.



§ 44-2-73. Effect of notice; appearances or pleadings as waiver of service, notice, and defects

The notices provided for and to be given under this article shall stand as personal service of process and shall be conclusive and binding on all persons so notified and on all the world. Appearances or pleadings in the case shall constitute a waiver of process and service and of notice and of any defect therein.



§ 44-2-74. Service on other persons found by examiner to be entitled to notice

If the report of the examiner discloses that persons other than those who have been notified are entitled to notice, a copy of the petition shall be served upon such persons in the same manner as other persons named as defendants in the petition are required to be served by this article; and, in addition to the copy of the petition, there shall be attached a notice from the clerk directed to such person informing him that he shall appear and show cause against the judgment being rendered in the case, if any, within ten days from the date of the service of the notice. However, nothing in this Code section shall be construed to require the giving of additional notice by publication other than the published notice provided for in this article to nonresidents or persons who, by reason of absence from the state or by reason of their whereabouts being unknown, cannot be found and served with process.



§ 44-2-75. Additional notice; judge's discretion

Wherever notice is required by this article and no provision is made as to how notice shall be given or wherever, in the discretion of the judge, additional notice to that provided for in this article should be given to any particular person or persons or to the public generally, the judge may order such notice to be given and may provide the manner in which it shall be given.



§ 44-2-76. Who may file objections or cross-action to petition

Any person, whether notified or not, may become a party to the proceeding for the purpose of filing objections to the granting of the relief prayed for in the petition or any part thereof either by filing in court an answer showing that he claims some interest in the premises and stating the grounds of his objection or by filing a cross-action praying that the title to the land or some interest therein be decreed to be in him and be registered accordingly.



§ 44-2-77. Survey of land upon order of judge or examiner; notice to adjoining landowners; protest; procedure for trying issue

While the cause is pending before the examiner of titles or at any time before final decree, the judge, or the examiner with the approval of the judge, may require the land to be surveyed by some competent surveyor and may order durable bounds to be set and a plat thereof to be filed among the papers of the suit. Before such survey is made, all adjoining landowners shall be given at least five days' notice. The petitioner or any adjoining owner dissatisfied with the survey may file a protest with the court within ten days from the time the plat is filed; and thereupon an issue shall be made up and tried as in case of protest to the return of land processioners.



§ 44-2-78. Dismissal without prejudice

If the petitioner's title is not and cannot be made proper for registration, the petition may, at the discretion of the court or the petitioner, be dismissed without prejudice on terms to be determined by the court.



§ 44-2-79. Amendment or severance of petitions or other pleadings; power of court or examiner to require additional facts

Amendments to petitions or other pleadings, including joinder, substitution, or discontinuance of parties, the severance of pleadings, and the omission or severance of any portion or parcel of the land may be ordered or allowed by the court at any time before the final decree upon terms that may be just and reasonable. The court may require facts to be stated in the petition in addition to those prescribed by this article. The examiner shall have the same powers subject to review by exception to his reports.



§ 44-2-80. Treatment of land pending registration; appearance of person acquiring interest in land pending registration

Pending registration, the land described in any petition may be dealt with as if no petition had been filed; but any person who shall acquire any interest in or claim against any such land shall at once appear as a petitioner or answer as a party defendant in the pleadings for registration, and such interest or claim shall be subject to the decree of the court.



§ 44-2-81. No default judgment or decree

No decree shall be rendered by default and without the necessary facts being shown.



§ 44-2-82. Entry of judgment and decree; inclusion of limitations and encumbrances; decree in favor of cross-action; separate decree for each parcel

After the record has been perfected and settled, the judge of the superior court shall proceed to decide the case; and if, upon consideration of such record, the title shall be found in the petitioner, the judge shall enter a decree to that effect ascertaining all limitations, liens, encumbrances, and the like and declaring the land entitled to registration according to his findings. Such decree shall be entered upon the minutes of the superior court and shall become a part of the records thereof. If, upon consideration of the record, the judge finds that the petitioner is not entitled to a decree declaring the land entitled to registration, he shall enter judgment accordingly. If any person shall have filed a cross-action praying for the title to be found in him, the judge may enter a decree to that effect in like manner ascertaining and declaring all limitations, liens, and the like and declaring the land entitled to registration according to his findings. If separate parcels shall be involved, the court shall render a separate decree as to each parcel; and the same shall be done where the petitioner has divided a tract into separately described parcels and has accurately described each parcel for separate registration.



§ 44-2-83. Conclusiveness of decree; effect of disability on conclusiveness; recourse of persons under a disability against assurance fund

Every decree rendered as provided in this article shall bind the land and bar all persons claiming title thereto or interest therein, shall quiet the title thereto, and shall be forever binding and conclusive upon and against all persons, including this state, whether mentioned by name in the order of publication or included under the general description "whom it may concern." It shall not be an exception to the conclusiveness of the decree that the person is a minor, is incompetent by reason of mental illness or intellectual disability, or is under any other disability; but said person may have an action against the assurance fund provided for in Part 6 of this article.



§ 44-2-84. (For effective date, see note.) Review by Court of Appeals

All judgments and decrees of the superior court or the judge thereof which are rendered under this article shall be subject to review by the Court of Appeals.






Part 3 - Examiners

§ 44-2-100. Appointment and qualification of examiners and special examiners; filing order of appointment and affidavit

The judge of the superior court of each judicial circuit shall appoint at least one auditor, who shall be known as the examiner, who shall discharge the duties provided for the examiner in this article but whose relation and accountability to the court shall be that of an auditor in the general practice existing in this state. The judge shall appoint as many examiners in the circuit as the public convenience may require in connection with the carrying out of this article; and the judge may, in any case, appoint a special examiner. Examiners shall hold office at the pleasure of the judge and shall be removable at any time with or without cause. Each examiner must be a competent attorney at law, be of good standing in his profession, and have at least three years' experience in the practice of law. Each examiner shall take and file in the office of the clerk of the superior court of the county of his residence, along with the order of his appointment, an oath or affidavit substantially in the form prescribed in Code Section 44-2-228.



§ 44-2-101. Referral of case to examiner; preliminary report; contents; time of filing

Upon the filing of a petition as provided in this article, the clerk shall at once notify the judge who shall refer the action to one of the general examiners or to a special examiner. It shall then become the duty of the examiner to make up a preliminary report containing an abstract of the title to the land from public records and all other evidence of a trustworthy nature that can reasonably be obtained by the examiner, which abstract shall contain:

(1) Extracts from the records and other matters referred to therein which are complete enough to enable the court to decide the questions involved;

(2) A statement of the facts relating to the possession of the lands; and

(3) The names and addresses, so far as the examiner is able to ascertain, of all persons interested in the land as well as all adjoining owners showing their several apparent or possible interests and indicating upon whom and in what manner process should be served or notices given in accordance with this article.

The preliminary report of the examiner shall be filed in the office of the clerk of the superior court on or before the return day of the court as stated in the process unless the time for filing the report is extended by the court.



§ 44-2-102. Hearing; final report; delay of hearing to add new parties; notice

As soon as practicable after the return day stated in the process, the examiner shall proceed to hear evidence and make up his final report to the court. However, if it has developed from the preliminary report filed by him that persons other than those named as defendants in the original petition are entitled to service or notice, the hearing shall not begin until after ten days from the date of the service of notice upon such persons. The examiner shall give notice of the time and place of the hearing to the petitioner and to persons who have filed any pleading in the case.



§ 44-2-103. (For effective date, see note.) Examiner's powers; contents, filing, and notice of examiner's report; right to jury trial, new trial, and appeal; recommitment to examiner after trial or reversal on appeal

(a) At the time and place set for the hearing, the examiner shall, in like manner as other auditors, proceed with similar powers as to the compelling of the attendance of witnesses, the production of books and papers, and adjournment and recessing to hear all lawful evidence submitted. In addition he may make such independent examination of the title as he may deem necessary.

(b) Within 15 days after the hearing has been concluded unless for good cause the time is extended by the judge, the examiner shall file with the clerk a report of his conclusions of law and of fact setting forth the state of the title; any liens or encumbrances thereon, by whom held, and the amounts due thereon; the abstract of title to the land; any other information affecting the validity of the title; and a brief or a stenographic report of the evidence taken by him. He shall mail notice of the filing of his report to each of the parties who have appeared in the case. Any of the parties to the proceeding may file exceptions to the conclusions of law or of fact or to the general findings of the examiner within 20 days after such report is filed. The clerk shall thereupon notify the judge that the record is ready for his determination.

(c) If the petitioner or any contestant of the petitioner's right shall demand a trial by jury upon any issue of fact arising upon exceptions to the examiner's report, the court shall cause the same to be referred to a jury either at the term of court which may then be in session or at the next term of the court or at any succeeding term of the court to which the case may be continued for good and lawful reasons. It shall be the duty of the judge to expedite the hearing of the case and not to continue it unless for good cause shown or upon the consent of all parties at interest. The issue or issues of fact shall be tried before the jury, in the event jury trial is requested, upon the evidence reported by the examiner except in cases where, under law, evidence other than that reported by an auditor may be submitted to the jury on exceptions to an auditor's report. Furthermore, in cases where the examiner has reported to the court findings of fact based on his personal examination, either party may introduce additional testimony as to such facts, provided that the party will make it appear under oath that he has not been fully heard and given full opportunity to present testimony on the same matter before the examiner. The verdict of the jury upon the questions of fact shall operate to the same extent as in the case of exceptions to an auditor's report in an ordinary civil action.

(d) In all matters not otherwise provided for, the procedure upon the examiner's report and the exceptions thereto shall be in accordance with procedure prevailing as to the auditor's reports and exceptions thereto.

(e) (For effective date, see note.) The right to grant a new trial upon any issue submitted to a jury and the right of appeal shall be as provided for in Code Sections 5-6-37 through 5-6-44, 5-6-48, and 5-6-49.

(f) (For effective date, see note.) The judge may refer or recommit the record to the examiner in like manner as auditor's reports may be recommitted or he or she may on his or her own motion recommit it to the same or any other examiner for further information and report. When an exception or exceptions to the examiner's report have been sustained by the court or by verdict on the trial of an issue of fact or when the appellate court reverses the judgment of the trial court, it shall not be necessary for the trial court to recommit the case to an examiner, but the judge shall proceed to enter a decree in accordance with the law and the facts as thus established and appearing from the record; provided, however, that if the judge, in his or her discretion, is of the opinion that it is in the interests of truth and justice that a recommitment to an examiner should be made, the judge may, upon the motion of any party or on his or her own motion, order a recommitment of the whole case or any part thereof or for the taking of additional testimony upon any matter which the court deems necessary to the rendition of a true and correct decree.



§ 44-2-104. Authority to inspect pertinent records

For the purposes of this article, every clerk of the superior court, every judge of the probate court, and every other officer in this state having charge of public records shall allow every examiner appointed by any court in this state free inspection of all the public records relating to his office and in any manner pertaining to any matter under the investigation of an examiner.



§ 44-2-105. Appointment of stenographer; compensation

In any case, by consent of the parties or upon the order of the judge, the examiner may procure the services of a stenographer to report the testimony taken before him. The stenographer's compensation, unless agreed on by the parties, shall be fixed by the judge and taxed as costs.






Part 4 - Registers and Registration

§ 44-2-120. Furnishing and maintaining register books; issuance of owner's certificate of title

(a) The governing authority of each county shall provide the following books for the clerk of the superior court in the county:

(1) A book, to be known as the "register of decrees of title," in which the clerk shall enroll, register, and index all decrees of title;

(2) A book, to be known as the "title register" and to be prepared, printed, and ruled in substantially the manner as provided in Code Section 44-2-234, in which the clerk shall enroll, register, and index the certificate of title provided for in this part and all subsequent transfers of title and note all voluntary or involuntary transactions in any way affecting the title to said land which are authorized to be entered thereon; and

(3) Such additional books as may, from time to time, be necessary.

(b) Upon the registration of the decree and certificate of title, the clerk shall issue, under the seal of his office, an owner's certificate of title which shall be delivered to the owner or his duly authorized agent or attorney.



§ 44-2-121. Signing and dating register entries and owners' certificates

Every entry made in the register of decrees of title, in the title register, or upon the owner's certificate under any of the provisions of this article shall be signed by the clerk and dated with the year, month, day, hour, and minute accurately stated.



§ 44-2-122. Clerk's duties and liabilities; conclusive effect of registration entries; time for filing caveat; petition for direction

(a) The clerk of the superior court shall determine whether any instrument, writing, record, or other matter is in proper shape for registration and shall correctly and legally make the registration, including all formal incidents thereto. The clerk shall be liable to any injured person for any failure of duty in this respect.

(b) All registrations of title and all entries and notations made by him upon the title register of transfers or of the cancellation or discharge of liens or encumbrances shall be prima facie conclusive. Unless a caveat shall be filed, as provided for in Code Section 44-2-134, seeking to set aside, modify, or otherwise affect such entry, notation, or registration, within 12 months from the date of the making of the same upon the title register, the same shall become absolutely conclusive upon all persons. This subsection shall be considered and construed as a statute of limitations against the questioning of the correctness of the clerk's action and shall be without exception on account of disabilities but shall not operate as a limitation in favor of the clerk regarding any action against him for wrongdoing or neglect of duty.

(c) In the event application is made to a clerk to have any transfer or other transaction registered or noted and he is in doubt as to whether the same should be registered, entered, or noted or is in doubt in regard to any detail thereof, either the clerk or any party at interest may petition the judge of the court for direction. After it has appeared that the parties at interest have had reasonable notice, the judge may proceed to hear the matter and to give directions and instructions to the clerk; and it shall be the duty of the clerk to follow the directions and instructions of the court.

(d) In all matters required of the clerk under this article, he shall be subject to the direction and orders of the court.



§ 44-2-123. Clerk's duty to ensure proper execution of voluntary transfer; liability for damage or loss arising from registration of improperly executed transfer

Before registering any voluntary transfer, the clerk shall satisfy himself that the same is witnessed and attested or acknowledged in accordance with law. The clerk and the sureties on his bond shall be liable for any loss or damage occasioned to any person through registration of a transfer not so executed.



§ 44-2-124. Performance of duties upon disqualification, death, or disability of clerk

If a clerk of the superior court is disqualified by reason of relationship, interest, or any other cause or in case of the death or other disability of the clerk to act in any matter arising under this article, the duties required of the clerk may be performed either by the judge of the probate court of the county or by a special clerk appointed by the judge for that purpose. The entry of the appointment of the special clerk and of the purpose for which he is appointed shall be entered and recorded upon the minutes of the court.



§ 44-2-125. When recordation other than registration not required; filing instruments; admissibility of certified copies and use as evidence; recordation procedure when instrument is not in short form

(a) Wherever a transfer, transfer as security for debt, or mortgage relating to an estate in registered land is executed in the form prescribed in this article and duly registered and noted in the register of titles and consists of nothing more than the filling in of the blanks on the prescribed form so that the entry of registration on the title register construed in connection with the prescribed form shows the full transaction, it shall not be necessary to record the transfer, security transfer, or mortgage other than by the registration in the title register. Such registration shall for all purposes take the place of recordation as to such instruments so executed. A certified copy of such registration shall be admissible in evidence on like terms and with like effect as a certified copy of a deed, mortgage, or other similar instrument. In such cases, the original instrument of transfer, together with the canceled owner's certificate, or the original instrument of transfer as security for debt, or the original mortgage, as the case may be, shall be numbered with the registration number of the title to which it relates and carefully filed away in such manner as to be of easy access and shall be preserved as a part of the records of the office of the clerk of the superior court. In case of a mortgage executed as indicated above, the clerk shall on request make a certified copy and deliver it to the mortgagee; and such certified copy shall stand for all purposes in lieu of the original and shall be original evidence to the same extent as is an original mortgage in any court.

(b) If the instrument of transfer is in the short form as indicated above, or if it contains any provisions not provided for in such form, or if it was executed for the purpose of transferring any estate or interest in the registered land in trust, upon any condition or upon any peculiar or unusual limitation, the details at variance with or additional to those provided for under the prescribed form need not be entered in full on the title register and the owner's certificate; but the clerk shall record such instrument in full on the deed book of the county in like manner as deeds to unregistered land are recorded and shall, after the general entry of the transfer on the title register and on the owner's certificate, add thereto a notation that the same is "in trust," "upon condition," or "on special terms," as the case may be, followed by the words "See deed book (or mortgage book, as the case may be) page ." Like procedure shall be followed in case of a transfer to secure debt or a mortgage not following the prescribed form, but in such cases the clerk shall not retain the original instrument but shall return the same to the creditor after it has been registered and recorded.



§ 44-2-126. Notation of lien or encumbrance on certificate of title -- In general

Any writing or instrument for the purpose of encumbering or otherwise dealing with equitable interests in registered land or tending to show a claim of lien or encumbrance thereon or right therein may be noted on the certificate of title in the title register with such effect as it may be entitled to have.



§ 44-2-127. Notation of lien or encumbrance on certificate of title -- Registered encumbrances, rights, and adverse claims

All registered encumbrances, rights, or adverse claims affecting registered estates shall continue to be noted upon every outstanding certificate of title and owner's certificate until they have been released or discharged unless they relate to only a particular portion of the property, in which case they shall be noted only upon those certificates and duplicate certificates which relate to that portion of the property.



§ 44-2-128. Registration of transactions affecting unregistered land as notice

Every voluntary or involuntary transaction which if recorded, filed, or entered in any clerk's office would affect unregistered land shall, if duly registered on the title register, be notice to all persons from the time of such registration and shall operate in accordance with law and this article upon such registered land.



§ 44-2-129. Registration of involuntary transactions on court's order; form

Except as otherwise provided in this article, in cases of involuntary transactions no transfer of the title shall be registered except upon an order granted by the judge of the court in the form substantially provided in Code Section 44-2-244.



§ 44-2-130. Cancellation of decedent's certificate and issuance of new certificate to personal representative

Upon the grant of letters of administration or executorship by the probate court and upon presentation of a certified copy of the letters to the clerk of the superior court together with the presentation of the owner's certificate, the clerk shall make a special entry on the certificate of title on the title register showing the presentation of the letters of administration or executorship, the name of the representative, the court and county of his appointment, and the dates of the letters and of the transfer of the title to the representative. The clerk shall thereupon cancel the certificate of title and the owner's certificate outstanding in the name of the decedent and shall issue to the administrator or the executor, as the case may be, a new owner's certificate. If the decedent was the owner of only a fractional undivided interest in the title and the outstanding certificate stood in the name of the decedent and others or if from any other cause the decedent was not the sole owner of the certificate, the outstanding certificates shall nevertheless be canceled and a new certificate registered and a new owner's certificate issued with the name of the personal representative substituted for the name of the decedent.



§ 44-2-131. Declaration of title by descent upon petition; service of petition and publication of notice; transfer of registered title and issuance of new certificates; rights of surviving spouse

(a) Where the owner of registered land dies intestate and there is no administration upon the estate within 12 months from the date of his death or in the event administration shall terminate without the land being disposed of, the heirs at law of the intestate or any one or more of the persons who claim to be heirs at law of the intestate may petition the superior court of the county to have their title by descent declared as to the registered land.

(b) The petition:

(1) Shall set forth the names of all persons who are alleged to be the heirs at law and, if all are not joined, process or notice shall be served upon all those not joined;

(2) Shall be verified by the affidavit of one of the petitioners;

(3) Shall set forth in detail the name and last known address of the decedent;

(4) Shall include a statement whether he was married, single, or a widower and, if married more than once, the names of all of his wives;

(5) Shall include the names of all children and descendants of children, if any, showing in detail whether the parents of such children are living or dead;

(6) Shall show in detail how and whether the persons who are alleged to be the heirs at law are in fact the heirs at law of such decedent under the rules of inheritance;

(7) Shall give the date of the death of the decedent;

(8) Shall set forth that the decedent died leaving no will; and

(9) Shall state that in the judgment of the applicant there is no need for administration upon the estate.

(c) Upon the petition being filed, the judge shall grant an order setting the petition down to be heard at the courthouse in the county where the land is located, on some day not less than 30 days from the date of the petition, and calling on all persons to show cause before the court on that day why the persons named as heirs at law in the petition should not be so declared to be by the judgment and decree of the court. A copy of the petition and the order of the court thereon shall be published in the newspaper in which the sheriff's sales of the county are advertised in like manner as sheriff's sales are advertised.

(d) On the day named for the hearing, unless the matter is continued by order or orders of the judge to some future time, the court shall proceed to hear and determine the question together with any objections which may be filed and to adjudge and decree that the alleged decedent is dead, that there is no administration on his estate, that he left no will, and who are his heirs at law; provided, however, if it appears that either the alleged decedent is not dead, or that there is administration upon the estate, or that an application for administration is pending, or that the decedent left a will, the petition shall be dismissed.

(e) Upon granting an order of heirship, the court shall order a transfer of the registered title from the decedent to the heirs at law; and, upon production of the owner's certificate of the decedent and the judge's order for a transfer, the clerk shall register the transfer, cancel the certificate registered in the name of the decedent, cancel the owner's certificate, and issue a new owner's certificate in the name of the persons declared to be the heirs at law.

(f) In the petition if the alleged heirs at law are of full age and under no disabilities and the same so appears to the court and if it further appears that they have voluntarily partitioned the land in kind among themselves, the court may, in connection with the order of transfer, direct that the certificate standing in the name of the decedent be canceled and that new certificates be registered and issued to each of the heirs for the particular parcel of land coming to each under the voluntary partition set forth in the petition.

(g) If the decedent has left a widow, she shall be a party to the proceedings. The court shall specifically provide what interest or estate she shall take under the decree of heirship; and, except where in the decree the land is partitioned into separate tracts, the court shall, in the decree of heirship and in the order of transfer, specifically set forth, except where the widow is the sole heir, what undivided interest each heir shall take.

(h) If the decedent is a female, the procedure shall be similar except insofar as the difference between the rights of the husband and wife upon the death of the spouse shall make changes necessary.

(i) Where the wife claims to be entitled to take possession of the estate without administration under former Code Section 53-4-2 as such existed on December 31, 1997, if applicable, or Code Sections 53-1-7 and 53-2-1, the procedure shall be substantially in the same manner.



§ 44-2-132. Compelling production of owner's certificate for registration of involuntary transfer; cancellation of certificate upon failure to produce it; notice of cancellation

Whenever an involuntary transfer is sought to be registered under this article and the owner's certificate is not produced so that it can be attached to the order directing a transfer, the court shall have the power to issue a subpoena for the production of documentary evidence or any other process designed to compel the production of the owner's certificate, including attachment for contempt. If, after the process issues, the owner's certificate is not produced or if it appears to the court that there is no practical means of compelling its production, the court may nevertheless grant the order of transfer but shall cause the clerk to enter a cancellation of the certificate of title on the title register and to give notice once a week for four weeks in the newspaper in which the sheriff's sales of the county are advertised that such certificate has been canceled; the cost of making the advertisement shall be deposited with the clerk before the judge shall grant the order of transfer without the production of the certificate.



§ 44-2-133. Procedure for obtaining duplicate of lost owner's certificate

Whenever an owner's certificate of title is lost or destroyed, the owner or his personal representative may petition the court for the issuance of a duplicate. Notice of the petition shall be published once a week for four successive weeks in the newspaper in which the sheriff's sales of the county are published; provided, however, that the court may in any case order additional notice to be given, either by publication or otherwise, before directing the issuance of a duplicate certificate; and provided, further, that where the petition is presented by a personal representative of a deceased person claiming that the certificate was lost or destroyed while in the possession of the decedent, the notice of the petition shall be published once a week for eight successive weeks instead of the four weeks required in other cases. Upon satisfactory proof having been exhibited before it that the certificate has been lost or destroyed, the court may direct the issuance of a duplicate certificate which shall be appropriately designed and shall take the place of the original owner's certificate.



§ 44-2-134. Filing caveat objecting to entry in title register; show cause hearing upon caveat

(a) If any person at interest objects to any entry, registration, or notation made by the clerk upon the title register, he may, unless such entry, registration, or notation has become conclusive by lapse of time under Code Section 44-2-122, file with the clerk of the superior court a caveat setting forth the entry, notation, or registration to which he objects, what interest he has in the subject matter, and the ground of his objection and praying for such relief as he desires and deems appropriate under the circumstances. The clerk shall note upon the title register the fact that a caveat has been filed and by whom and to what entry, notation, or act of registration it applies.

(b) After the filing of the caveat has been noted, the matter shall be presented to the judge who shall order all persons at interest to show cause on a day named why the relief prayed for in the caveat should not be granted. Upon proof being made that due notice has been given to all parties at interest, the judge shall proceed to hear the matter and shall render a judgment of the court giving direction to the matter and may thereupon require such entry, registration, or notation to be canceled or modified and may require the outstanding certificate of title and owner's certificate to be modified accordingly. To that end the court may require the outstanding owner's certificate of title to be brought into court by subpoena for the production of documentary evidence or other process, including attachment for contempt; and, if the court finds that production of the certificate cannot be compelled, it shall provide for publication of notice of the court's action thereon for a period of time not less than once a week for four weeks in the newspaper in which the sheriff's sales of the county are advertised, the expense of making the publication to be provided for in such manner as the court shall order.



§ 44-2-135. Obtaining notations in title register

In order to cause notations of judgments, liens, encumbrances, or special rights of any kind, other than voluntary transactions, claimed by any person against registered land to be made, the person desiring the notation shall, by himself, his agent, or his attorney, file, upon a form substantially in compliance with Code Sections 44-2-246 through 44-2-248, a request for the notation to be made setting forth the claim against the registered land; and, in case the lien or special rights relate to any other matter of record or court proceeding, he shall state the book and page where recorded and, if it relates to any special right, shall succinctly give the details of the right so claimed. In case the notation is for the purpose of protecting the lien of a judgment, the person making the application for the notation shall produce and exhibit to the clerk the execution or a certified copy of the judgment except in cases where the judgment is rendered in the superior court of the same county where the registration is made, in which event production of the execution or certified copy of the judgment shall not be required; but the clerk may act upon inspection of the original judgment on the minutes of his own court.



§ 44-2-136. (For effective date, see note.) Cancellation of mortgage, lien, equity, or lis pendens; entry of cancellation on title register and certificate; procedure upon refusal to authorize cancellation

(a) Voluntary cancellations may be made of any mortgage, certificate of indebtedness, or any lien, equity, encumbrance, lis pendens, or other similar matter relating to registered land or any interest therein and may be entered by the clerk upon the title register and the owner's certificate. The entry, notation, or registry of such cancellation may be made upon the written authority of the person for whose benefit the original registration, notation, or entry was made or upon the written authority of his personal representative or his lawful assignee, in a form substantially in compliance with that prescribed in this article, and attested by any officer authorized to attest deeds; alternatively, it may be made upon order of the judge. In case of a creditor's certificate the same shall also be surrendered and canceled. Notations of delinquent taxes or assessments may be canceled upon the production of a certificate of the proper tax officer showing that such taxes or assessments have been paid.

(b) (For effective date, see note.) If the holder of the mortgage, certificate of indebtedness, or any lien, equity, encumbrance, lis pendens, or other similar matter relating to the registered land or any interest therein refuses to give the requisite authority for the cancellation thereof if and when the debt has been paid or no longer exists or when it is no longer legal and equitable that the registered title should be encumbered by the same, any person adversely affected may petition the court for an involuntary cancellation of the same. In such case, the judge shall cause a rule nisi to be served upon such holder requiring him or her to show cause on a day set, which day shall be not less than 30 days from the date the rule was served, why the mortgage, certificate of indebtedness, lien, or other encumbrance on the registered title should not be canceled. The petition and rule nisi shall be served personally on such holder at least 15 days before the date set for the hearing if such service be practical; but, when it is made to appear to the court that personal service cannot be practically effected, the judge may pass an order providing how the service shall be made. In case the holder is not a resident of this state or is unknown, service by publication shall be made upon the order of the judge in the manner prescribed in Code Section 9-11-4. In case of minors and persons of unsound mind, guardians ad litem shall be appointed. If any issue of fact as to the right of the petition to have the cancellation made appears, such issue shall, upon demand of either party, be tried by jury, with right of the judge to grant a new trial. If it appears that the registered title should be freed from the encumbrance, the court shall decree accordingly and order the cancellation noted upon the certificate of title. The judge shall have power by attachment for contempt, if necessary, to compel the holder of the mortgage certificate of indebtedness or other instrument to surrender it for cancellation.



§ 44-2-137. What adverse claims affect registered land; effect of fraud or forgery; limitations on actions to set aside

(a) Except in cases of fraud or forgery to which he is a party or to which he is a privy without valuable consideration paid in good faith, every registered owner of any estate or interest in land brought under this article shall hold the land free from any and all adverse claims, rights, or encumbrances not noted on the certificate of title in the title register except:

(1) Liens, claims, or rights arising or existing under the laws or Constitution of the United States which the laws of this state cannot require to appear of record under registry laws;

(2) Taxes and levies assessed for the current calendar year;

(3) Any lease for a term not exceeding three years under which the land is actually occupied; and

(4) Highways in public use and railroads in actual operation.

(b) No proceedings to attack or to set aside any transaction for such fraud or such forgery referred to in this Code section shall be brought or be entertained by any court unless the same is brought within seven years from the date of the transaction or of the registration to which the same relates. Nothing in this subsection shall conflict with the provisions of this article allowing attack for good cause to be made upon a registration made by the clerk at any time within 12 months from the date of such registration.



§ 44-2-138. What limitations govern actions by injured party for fraud or negligence

Notwithstanding any other provision of this article, any injured party may bring an action against any person or officer through whose fraud or negligence he may have suffered any loss or damage arising out of any acts of omission or of commission of such person or officer in connection with the matters and things arising from this article. All such actions shall be governed by the statutes of limitation which would otherwise relate to the transaction.



§ 44-2-139. Registration and title certificate to run with land

Reserved. Repealed by Ga. L. 1989, p. 563, § 1, effective April 3, 1989.



§ 44-2-140. Availability of prescription or adverse possession against registered land

Title to or right or interest in registered land in derogation of that of the registered owner may be acquired by prescription or adverse possession.



§ 44-2-141. Rights, burdens, and incidents as to both registered and unregistered land; validity of transfers of title by last registered owner

Except as otherwise specifically provided by this article, registered land and ownership therein shall be subject to the same rights, burdens, and incidents as unregistered land and may be dealt with by the owner and shall be subject to the jurisdiction of the courts in the same manner as if it had not been registered. Transfers of title made by the last registered owner as shown by the title register or said owner's representatives, heirs, or assigns and recorded in the deed records in the office of the clerk of superior court of the county in which the land is situated shall be valid transfers of title to the land so described.



§ 44-2-142. Notation of change of name on register and certificate

Any person who has any interest in registered land and whose name has been changed by marriage or other cause may, by petition to the judge of the court and upon proof of the facts, obtain an order directing the clerk to note the change of name upon the title register and upon the owner's certificate upon its being produced.



§ 44-2-143. Notation of liens and lis pendens on register; effect absent notation

No judgment, levy, or other lien except a lien for taxes for which special provision is made in this article shall be effective against registered land so as to affect any person taking a transfer thereof or obtaining any right or interest therein unless and until a notation of such judgment, levy, or lien is made upon the title register. The pendency of any action affecting the title to registered land or any interest therein shall not be held to be notice to any person other than the actual parties to such action unless a notation of the pendency of such action is made upon the title register.



§ 44-2-144. Freeing land from further registration; certificates as conclusive source of title; notation of encumbrances; when land automatically freed; registered land free of further registration; exception

(a) The registered owner of the fee simple title to land may cause a transfer of the title to be registered to "himself, his heirs and assigns, free from further registration." Thereupon the land and the title thereto shall be free from the necessity of subsequent registration and shall, as to subsequent transactions, be exempt from this article so far as the interest of the person thus freeing it from registration and subsequent holders under him are concerned; but, as to such interest, the certificate of title and owner's certificate registered and issued on the last transfer shall stand as a conclusive source of subsequent title to the same extent as if it were a grant from the state. However, if the interest thus freed is, according to the title register, subject to liens, exceptions, encumbrances, trusts, or limitations of any kind, such liens, exceptions, encumbrances, trusts, or limitations shall not be affected but shall be noted on the owner's certificate as issued on the last transfer and shall be effective as long as they shall exist. If the fee simple is registered undividedly in the name of more than one person such as tenants in common or other like relationship of joint or common interest, it shall not be freed from registration except upon the unanimous action of the owners of the entire fee.

(b) A decree of registration rendered on or after February 15, 1952, shall operate to free the registered land from further registration unless it expressly provides that the land shall remain subject to this article.

(c) All lands heretofore registered in this state are declared to be free of further registration unless the order registering said title shall provide otherwise. The certificate of title and owner's certificate registered and issued on the last transfer shall stand as conclusive source of subsequent title. If the previously registered land has been devised, conveyed, or otherwise transferred by the last registered owner or said owner's representative, title shall vest in the party to whom the land was transferred or that party's heirs, successors, and assigns, notwithstanding the failure to have had the same transferred on the title register as provided in prior statutes; provided, however, if the land or interest freed is subject to a valid outstanding lien, exception, encumbrance, trust, or limitation according to the title register, the same shall not be affected but shall be effective as long as the same shall validly exist.






Part 5 - Conveyance, Transfer, and Descent

§ 44-2-160. Manner of recording deeds conveying title to registered land; validity of previous conveyances of registered land

Deeds conveying title to all registered estates shall be recorded in the same manner as deeds conveying title to unregistered lands are recorded. All previous conveyances of interests in registered lands by the last registered owner or said owner's representatives, heirs, or assigns and recorded in the deed records in the office of the clerk of the superior court in which the land is situated shall be valid transfers of said interests. Upon request, the clerk of the superior court is authorized to note on the title register the information regarding the transfers and that the land is no longer required to be transferred on said register under this article, "The Land Registration Law."



§ 44-2-161. Partial transfer of registered land; undivided interest; interest in particular portion; notations on register; issuance of certificates

(a) Whenever a part of any registered land is to be transferred or conveyed, such transfer or conveyance shall be in a form substantially the same as that used for a total transfer; but it shall set forth particularly and specifically the portion of the land transferred, if it is an undivided interest, or, if it is a particular portion of the tract, it shall describe the portion accurately and definitely.

(b) In case an undivided interest is transferred, upon presentation of the transfer together with the owner's certificate of title, the clerk shall not cancel the owner's certificate so presented nor the certificate of title on the title register but shall enter a notation of the partial transfer on the certificate of title, on the title register, and on the owner's certificate; and the clerk shall also register upon the title register a certificate of title in the name of the grantee of the undivided portion of the estate so transferred and shall issue him a corresponding owner's certificate setting out the part or amount of land transferred, as the case may be.

(c) If the transfer is of a divided part of the land, the clerk shall first enter the fact of the transfer upon the certificate of title on the title register and shall cancel the certificate of title on the title register and the owner's certificate of title. Thereupon, he shall register separate new certificates of title on the title register, one in the name of the transferee for the portion of the tract conveyed to him and the other in the name of the transferor for the portion retained; and the clerk shall also issue separate new owners' certificates accordingly.

(d) The clerk shall note upon the title register and the owners' certificates the reference and cross-reference to the certificates referred to in subsections (b) and (c) of this Code section.



§ 44-2-162. Subdivision of registered land; procedure

The owner or owners of a tract of land embraced in a certificate may divide it into smaller tracts and, upon surrender of his or their owner's certificate, cause separate certificates to be issued for the respective smaller tracts. The procedure in such cases shall be for the owner or owners to petition the judge and to attach to or include within the petition a map or plat showing the tract as registered and the subdivision for which they desire the new certificates. The judge shall examine the petition and the plat and, if he is not fully satisfied that the content of the original tract is exactly equivalent to the sum of the contents of the smaller tracts into which it is subdivided, may order a survey at the owner's expense. If and when the judge is satisfied on this subject, he shall pass an order directing the clerk to cancel the certificate of title on the record upon surrender of the outstanding owner's certificate and to issue new and separate certificates of title and owners' certificates for the smaller tracts into which the original tract is subdivided, all of which new certificates shall carry the same limitations and notations as the canceled certificate, as in the case of a transfer.



§ 44-2-163. Conveyance to secure debt; form; notation and registration; creditor's certificate

The owner of any registered land who desires to convey the land as security for debt and with power of sale without foreclosure may do so by a short form of transfer substantially in the form provided in Code Section 44-2-241. The form shall be signed and properly acknowledged or attested as if it were a deed to land and shall be presented together with the owner's certificate to the clerk. The clerk shall note on the owner's certificate and on the certificate of title in the title register the name of the creditor, the amount of debt, and the date of maturity of the debt and shall show that a creditor's certificate has been issued therefor. When only a part of the registered estate is so conveyed, the clerk shall note on the book and the owner's certificate the part so conveyed. The clerk shall retain, number, and file away the instrument of transfer and shall issue and deliver to the creditor a creditor's certificate, over his hand and seal, setting out the portion so conveyed. All registered encumbrances, rights, or adverse claims affecting the estate represented thereby which are in existence at the time the creditor's certificate is issued shall be noted thereon.



§ 44-2-164. Assignment or negotiation of creditor's certificate; effect of transfer of indebtedness; surrender and cancellation of certificate; order of cancellation; notation

The creditor's certificate shall be assignable or negotiable to the same extent as the note or other evidence of indebtedness secured thereby may be, but assignments or transfers of the creditor's certificate need not be noted on the title register. A transfer or assignment of the indebtedness shall operate to transfer the creditor's certificate securing the same in like manner and to the same extent as is set forth in Code Section 10-3-1, relating to the case of transfer of indebtedness secured by mortgage, unless otherwise agreed between the parties. The creditor's certificate may be surrendered and canceled at any time by the owner thereof. It shall be the creditor's duty to surrender the certificate and give an order for cancellation of the same when the debt is paid. If he refuses, he may be compelled by the court to do so and in any proper case the judge may order a cancellation on the title register. Upon presentation of an order of cancellation with the surrendered creditor's certificate or upon presentation of the judge's order directing cancellation, the clerk shall enter a notation of the same in the register of titles and on the owner's certificate of title.



§ 44-2-165. Sale by holder of creditor's certificate; application for transfer to purchaser; opportunity to object to transfer; order of application of sale proceeds

If the debt secured by a creditor's certificate or any part thereof becomes due and unpaid, the holder of the creditor's certificate may, after advertising the property for sale in the manner prescribed by law for advertising sheriff's sales of land, sell the property at auction before the courthouse door of the county and sell it to the highest and best bidder for cash. The sale need not be conducted by the creditor or holder of the creditor's certificate personally but may be conducted through any agent or attorney. The holder of the certificate, his agent, or his attorney shall thereupon make an oath to the facts and apply to the judge for an order of transfer to the purchaser. The application shall be accompanied by a certified copy of the certificate of title from the title register as of the date of the sale. The judge shall cause at least five days' notice to be given to the debtor and to any persons who, according to the title register, have acquired any interest in the property subsequent to the issuance of the creditor's certificate; and, if no objections are made or if objections are made after a hearing, the judge shall grant an order of transfer with such directions for cancellation of other certificates and entries and otherwise as shall be in accordance with the justice of the case and with the spirit of this article. The proceeds of the sale shall be applied first to the payment of the costs of advertising the sale and obtaining the judge's order of transfer, then to the payment of the debt, and any remainder shall be paid to the debtor or his order.



§ 44-2-166. Transfer to secure debt; notation of bond for title or to reconvey

Nothing in this article shall prevent the owner of land from transferring his registered title as security for debt or from causing the title to be registered in the name of the creditor by transferring to the creditor as if he were an ordinary vendee of the registered title; and, if bond for title or bond to reconvey is given, it may be noted on the certificate of title on the title register and on the owner's certificate, provided it is attested or acknowledged as if it were a deed.



§ 44-2-167. Validity and priority of unrecorded transfers of owner's certificate to registered lands

Unrecorded transfers of owner's certificate to registered lands shall have the same validity as unrecorded deeds of conveyance. The validity and priority of unrecorded transfers shall be governed by Code Sections 44-2-1, 44-2-3, and 44-2-4.



§ 44-2-168. Descent of registered land as personalty

Reserved. Repealed by Ga. L. 1989, p. 563, § 7, effective April 3, 1989.



§ 44-2-169. Personal representative as trustee; right of personal representative to a commission; power of heirs to require transfer

Subject to the powers, rights, and duties of administration, the personal representative of the deceased owner shall hold registered real estate as trustee for the persons beneficially entitled thereto by law. Unless otherwise entitled by law to commissions, the personal representative shall be entitled to no commissions thereon except in cases of necessary sales in the due course of administration. The heirs at law or beneficiaries entitled by law to the real estate shall have the same power of requiring a transfer of such estate as if it were personal estate.



§ 44-2-170. Right of personal representative to have registered land transferred to him where such land transferred to heirs before his appointment; action against heirs who have improperly appropriated land

After a transfer of registered land has been made to the heirs at law or to the widow claiming to be the sole heir as stated in Code Section 44-2-131, a personal representative appointed at any time thereafter to administer the estate of the decedent shall not be entitled to have such registered land transferred to him for purposes of administration; but, if it appears that the heirs have appropriated to their use and ownership property which should have been appropriated to the purposes of administration, the personal representative of the decedent shall have a right of action against the heirs for the value of the property so appropriated, the judgment in such action to be molded according to the exigencies of the particular case, in accordance with the principles of equity.



§ 44-2-171. Procedure for ascertaining, and transfer to, heirs or beneficiaries

(a) Whenever an administrator who has caused registered land to be transferred into his name stands ready to be discharged, if it is not necessary to sell such registered land for the purposes of administration and it should properly go to the heirs at law of the decedent, such administrator may institute a proceeding substantially similar to that prescribed in Code Section 44-2-131 for the ascertainment of the heirs at law and for an order directing the transfer of such estate from him to such heirs.

(b) If a trustee holds title to registered land and the beneficiaries of the trust are not definitely and particularly disclosed, if it becomes appropriate that they be definitely ascertained, such trustee may in like manner petition the court, upon showing that the trust has become executed, for a decree settling and ascertaining who the beneficiaries are and directing a transfer to such beneficiaries.



§ 44-2-172. Transfer by clerk pursuant to judgment; production of copy of decree and order

Wherever, as the result of a proceeding in any court, it is adjudged that a transfer of registered land should be made, such transfer may be made by the clerk upon the production of a certified copy of the decree showing in what book and page of the minutes of the court the decree is recorded and an order of the judge of the superior court of the county in which the land is located directing the transfer to be made. Once the certified copy and the order are produced, the certificate of title on the register of titles and the owner's certificate shall be canceled and new certificates shall be registered and issued accordingly. Production of the certified copy of the decree shall not be required when it is rendered in the same court as that in which the title is registered, but the clerk shall act upon the judge's order of transfer and the inspection of his own minute book.



§ 44-2-173. Petition for involuntary transfer; referral to examiner; notice; appointment of guardians ad litem; order of transfer

Whenever it is desired to have an involuntary transfer registered, petition therefor shall be made to the judge of the court. The judge may hear the facts or, in his discretion, may refer the petition to an examiner of titles to hear and report the facts. The judge shall see to it that all parties at interest are given reasonable notice before any order of transfer is made. Whenever, in his judgment, the interests of justice so require, the judge shall cause notice of the petition to be published in the newspaper in which the sheriff's sales of the county are advertised for not less than four times in four separate weeks. Before granting an order directing the transfer, the judge shall fully satisfy himself that all parties who have or may have an interest in the matter of the transfer have been notified; that, in the case of minors or other persons under disability, guardians ad litem have been appointed to represent their interests; and that there is no valid reason why the order directing involuntary transfer should not be made. Thereupon, he shall enter a decree or judgment upon the minutes of the court, reciting the facts and stating that an order of transfer has been issued, and shall issue the order of transfer in substantially the form and manner prescribed in this article.



§ 44-2-174. Attack on transfers made to hinder, delay, or defraud creditors; decree voiding such transfer; entry of cancellations and transfers on register and certificate

Nothing in this article shall prevent any transfer or other dealing with registered land from being attacked in court as having been made for the purpose of hindering, delaying, or defrauding creditors; provided, however, that, upon the trial of the case, the court having jurisdiction finds that the person taking the transfer or the apparent beneficiary of the dealing took the benefit of the same with knowledge of the fact that the intention of the transaction was to hinder, delay, or defraud creditors; and provided, further, that none of the rights of innocent parties shall be affected. If, in the proceeding, the court having jurisdiction of the case finds that any transfer or other dealing with registered land was made for the purpose of hindering, delaying, or defrauding creditors and that the rights of no innocent parties will be prejudiced by the court's judgment or decree, the court may pass such judgment or decree as will void the transfer or the effect of such other transaction as may have been made to hinder, delay, or defraud creditors. Upon the decree or judgment of the court, the judge of the superior court of the county where the land is located, upon application as provided in Code Section 44-2-173, may direct such cancellations and transfers to be entered upon the title register and upon the owner's certificate as shall be necessary to carry the decree or judgment into effect.



§ 44-2-175. Registering subsequent transfers or voluntary conveyances of land held in trust or otherwise restricted

Whenever a writing or record is filed for the purpose of transferring registered land in trust, or upon any condition or unusual limitation expressed in the instrument, or with power given to sell, encumber, or deal with the land in any manner, no subsequent transfer or voluntary transaction purporting to be exercised under the powers given in the writing, instrument, or record shall be registered on the title register or on the owner's certificate except upon application to the court and an order of direction from the judge to the clerk as to how the subsequent transaction shall be entered.



§ 44-2-176. Duty of tax officer to have delinquent taxes or assessments noted; effect of delinquencies prior to notation; liability of officer

After December 31 of every year, it shall be the duty of every officer charged with the collection of any taxes or assessments charged upon any registered land or any interest therein which have not been paid when due to cause a notation of the fact that those taxes or assessments have not been paid to be entered upon the certificate of title on the title register along with the amount thereof. Unless such notation is made, the delinquent tax or assessment shall not affect any transfer or other dealing with the registered land; but the tax officer failing to perform such duty and his surety shall be liable for the payment of the taxes and assessments, with all lawful penalties and interest thereon, if any loss is occasioned to the state, county, municipality, or other political subdivision on account of such failure.






Part 6 - Assurance Fund

§ 44-2-190. Payment into assurance fund upon original registration; determination of amount

Upon the original registration of any land under this article, there shall be paid to the clerk as an assurance fund one-tenth of 1 percent of the value of the land to be determined by the court. The fund shall be subject to the trusts and conditions set forth in this part for the uses and purposes of this article.



§ 44-2-191. Separate account for assurance fund

All money received by the clerk under Code Section 44-2-190 shall be kept in a separate account and paid promptly into the state treasury upon the special trust and condition that such moneys shall be set aside by the state treasurer in trust as a separate fund for the uses and purposes of this article, to be known as the "Land Registration Assurance Fund," which fund is appropriated to the uses and purposes set forth in this article.



§ 44-2-192. Investment of fund; application of income; transfer of excess

The moneys collected pursuant to Code Section 44-2-190, insofar as they are not required to satisfy any judgment certified against the assurance fund under Code Section 44-2-195, shall be invested by the state treasurer in state bonds or validated county or municipal bonds in trust for the uses and purposes set forth in this article until the fund amounts to the sum of $500,000.00. The income or so much thereof as may be required may be applied towards the payment of the expenses of the administration of this article and the satisfaction of any such judgment. Whenever and so long as the face value of the bonds purchased shall equal the sum of $500,000.00, other money thereafter coming into the fund together with any income not required for the purposes set forth in this Code section shall be transferred from the Land Registration Assurance Fund to the general fund.



§ 44-2-193. Action against fund -- Limitations; defense by Attorney General; measure of damages; tolling of limitations during disability; notice to unknown persons

(a) Any person entitled to notice who had no actual notice of any registration under this article depriving him of any estate or interest in land and who is without remedy under this article may, within two years after accrual to him or to some person through whom he claims the right to bring such action, bring an action against the state treasurer in the superior court in the county where such land is located for the recovery out of the assurance fund of any damages to which he may be entitled by reason of any such deprivation. The state treasurer shall be served by the second original of proceedings so filed, which service shall be sufficient.

(b) The assurance fund shall be defended in such action and in any appeal by the Attorney General. The measure of damages shall be the value of the property at the time the right to bring the action first accrued; and any judgment rendered therefor shall be paid as provided in Code Section 44-2-195.

(c) If any person entitled to bring such action shall be under the disability of infancy, insanity, imprisonment, or absence from the state in the service of the state or of the United States at the time the right to bring such action first accrued, the action may be brought by him or his privies within two years after the removal of such disability.

(d) Notwithstanding subsection (a) of this Code section, all nonresidents of the state and all persons who are described in the proceedings as being unknown, or of unknown address, or as to whom it appears from the record that they could not be found so as to be served shall be considered as having had actual notice when notice has been published in accordance with this article.



§ 44-2-194. Action against fund -- Parties defendant

If an action contemplated by Code Section 44-2-193 is brought to recover for loss or damage arising only through the legal operation of this article, the state treasurer shall be the sole defendant. If the action is brought to recover for loss or damage arising on account of any registration made or procured through fraud, neglect, or wrongful act of any person not exercising a judicial function, both the state treasurer and such person or persons shall be made parties defendant.



§ 44-2-195. Action against fund -- Execution on judgment; payment from fund; liability of other defendants to plaintiff and to fund

If judgment shall be rendered for the plaintiff in any action brought pursuant to Code Section 44-2-193, execution shall issue against any defendants other than the state treasurer. If such execution is returned unsatisfied in whole or in part or if there are no such defendants, the clerk of the court in which the judgment was rendered shall certify to the state treasurer the amount due on the judgment; and the same shall be paid by the state treasurer out of the assurance fund under the special appropriation made of the fund for such purpose. Any person other than the state treasurer against whom any such judgment may have been rendered shall remain liable therefor or for so much thereof as may be paid out of the assurance fund; and the state treasurer may bring action at any time to enforce the lien of such judgment against such person or his estate for the recovery of the amount, with interest, paid out of the assurance fund.



§ 44-2-196. Action against fund -- How judgments satisfied when fund insufficient; interest

If, at any time, the assurance fund is insufficient to satisfy any judgments certified against it as provided in Code Section 44-2-195, the unpaid amounts shall bear interest and shall be paid out of any money thereafter coming into the fund in the order in which they were accrued.



§ 44-2-197. Liability of fund for registered owner's breach of trust

The assurance fund shall not under any circumstances be liable for any loss, damage, or deprivation occasioned by a breach of trust, whether express, implied, or constructive, on the part of the registered owner of any estate or interest in land.






Part 7 - Fees

§ 44-2-210. Fees under article; deposit and payment of fees; award of costs

(a) The fees payable under this article to the examiner of titles shall be as follows:

(1) For examining a title and making a report to the court, an examiner shall receive $1.00 per $1,000.00 or fraction thereof on the value of land, as determined by the court, not to exceed a maximum $100.00, and postage, plus $10.00; and

(2) In contested cases, for hearing the case and making a report to the court, the judge may, in his discretion, allow additional compensation but in an amount not exceeding the same fee as that allowed an auditor for reporting his findings in equity cases under subsection (a) of Code Section 9-7-22. The examiner shall not be paid extra for reporting the evidence; but when a stenographer is used by consent of the parties or order of the judge, the stenographer shall be paid his usual fee.

(b) The following fees shall be collected for the services of the sheriff under this article:

(1) For ascertaining and reporting to the courts the names and addresses of the persons actually occupying the premises described in the petition, a fee as provided in paragraph (1) of subsection (b) of Code Section 15-16-21 for each separate residence;

(2) For each service of process and notice required, a fee as provided in paragraph (1) of subsection (b) of Code Section 15-16-21; and

(3) For posting a copy of the petition upon the premises, fees as provided in paragraph (6) of subsection (b) of Code Section 15-16-21.

(c) For any other services of the clerk, the sheriff, or the surveyor which are not especially provided for in this Code section, a fee shall be fixed by the court to conform with what is usual and lawful for similar services rendered by such officer in ordinary cases.

(d) Upon filing each application for initial registration, the applicant shall pay to the clerk the fee for civil cases as provided in Code Section 15-6-77.

(e) In all contested cases and in all matters referred to the judge for his direction by any of the provisions of this article, the judge shall award the cost of the proceeding accordingly as in his discretion the justice of the case may dictate and, to that end, may assess all the costs against one of the parties or may divide the costs among the parties in such ratio as seems just.






Part 8 - Forms

§ 44-2-220. Power of judges to make general rules and forms for matters under this article; power to modify forms; uniformity of forms

The judges of the superior courts may, from time to time, make general rules and forms for procedure relating to the subjects dealt with in this article and may modify the forms prescribed in this part. Such rules and forms shall be uniform throughout the state and shall be subject to this article and the general laws of this state.



§ 44-2-221. Petition to register land

The following is prescribed as the form of petition to be used when application is made for the original register of lands:

IN THE SUPERIOR COURT OF COUNTY

STATE OF GEORGIA

)

In re petition ) Civil action

of ) File no.

)

ORIGINAL PETITION FOR REGISTRATION OF LANDS

The petition of shows:

The petitioner applies to have the land hereinafter described brought

under the provisions of the Land Registration Law, and his title thereto

confirmed and registered as provided therein, and under oath shows the

following facts:

1.

Full name of each applicant

2.

Residence of each applicant

3.

Post office address of each applicant

4.

The name and address of applicant's agent or attorney upon whom

process or notices may be served (not required unless applicant is a

nonresident)

5.

Full description of the lands (giving also land district and lot

numbers where the land lies in that portion of the state where the

lands have been surveyed by districts and numbers; and if more than

one parcel is included, describe each parcel separately and

distinctly).

containing acres.

6.

What is the value thereof? $

7.

At what value was it last assessed for taxes? $

8.

What interest or estate does the applicant claim therein?

9.

What is the value of the interest or estate claimed by the

applicant? $

10.

From whom did the applicant acquire the land?

11.

Does the applicant claim title by prescription?

(If so, set forth fully the color of title, if any, under which the

prescription is claimed, and state the details of the possession by

which it is claimed prescription has ripened. If the color of title

consists of one or more instruments of record on the public records

of the county, such instruments need not be copied or exhibited to

the application otherwise than by giving the name of the grantor and

the grantee, the date and nature of the instrument, and a reference

to the book and page where recorded.)

12.

Does applicant claim title by a complete chain of title from the

state or other original source of title?

13.

Is there a true and correct abstract of applicant's title papers

attached hereto?

14.

Do you know, or have information, of any other deed, writing,

document, judgment, decree, mortgage, or instrument of any kind not

set forth in the abstract which relates to this land or any part

thereof, or which might affect the title thereto or some interest

therein? If so, state the same.

15.

Has the land, or any part thereof, ever been set apart as a

homestead or exemption or as dower? If so, state particulars.

16.

Who is now in possession of the land?

17.

Do you know anyone else who claims to be in possession of the land

or any part thereof? If so, give name and address.

18.

Give name and address of each person occupying the land or any

part thereof, and state by what right or claim of right such

occupancy is held.

19.

Give the name, residence, and address of each and every person,

other than the applicants, who claim any interest, adverse or

otherwise, vested or otherwise, in the land or any part thereof,

stating the nature of the claim, and if any such persons are under

disability of any kind, state the nature of the disability.

Disability Nature of

Name Residence Address (if any) Claim

20.

Give the name, residence, and address of the holder of every known

lien, whether considered by the applicant to be valid or not.

Nature of

Name Residence Address Lien

21.

Give the names and addresses of the owners and occupants of all

adjoining lands.

22.

Is the land subject to any easement, except public highways and

railroads in actual operation? If so, state fully.

23.

Give age of applicant.

24.

Is the applicant male or female? ; married or single?

; widow or widower?

25.

If married, give wife's (or husband's) name, and include her or

him in the list of defendants.

26.

The applicant names as defendants the following persons whose

names have been given above:

and also all other persons "whom it may concern."

Wherefore the applicant prays process and judgment accordingly.

Petitioner's attorney

(To be sworn to by each applicant. Verification in case of a corporation

may be made by any officer thereof; in case of minor or other persons under

disability, by the person filing the petition in his behalf.)

I do swear that I have read the foregoing petition, and have examined

the schedules thereto attached, and that the same are true to the best

of my knowledge and belief, and that nothing has been withheld in the

answers which would in anywise affect the title to the land or any

interest therein or which would disclose any person claiming an adverse

interest, valid or not. I do further swear that I bona fide believe that

the applicant is the true owner of the estate he seeks to have

registered.

Petitioner

Sworn to and subscribed before

me, this day of , .

Notary

(If more than one applicant, they may verify jointly or by separate

affidavits.)

EXHIBIT A

(Attach abstract of title)



§ 44-2-222. Process

The following is prescribed as the form of process to be attached to the petition:

IN THE SUPERIOR COURT OF COUNTY

STATE OF GEORGIA

To the sheriffs of said state and their lawful deputies:

The respondents

and all other persons whom it may concern are required to show cause

before said court, on the day of , , (not less than

40 nor more than 50 days from date of process) why the prayers of the

foregoing petition should not be granted, and why the court should not

proceed to judgment in such cause.

Witness the Honorable , judge of said court, this the day

of , .

Clerk



§ 44-2-223. Advertisement

The advertisement to be inserted in the newspaper in which sheriff's sales of the county are advertised for four insertions in separate weeks should be substantially in the following form:

IN THE SUPERIOR COURT OF COUNTY

STATE OF GEORGIA

In re petition ) Civil action

of ) File no.

)

To whom it may concern, and to (here insert the names of all

respondents, if any, who reside beyond the limits of the state, or whose

place of residence is unknown):

Take notice that has filed in said court a petition seeking to

register the following lands under the provisions of the Land Registration

Law: (Here describe lands). You are warned to show cause to the contrary,

if any you have, before said court on the day of , .

This day of , .

Clerk



§ 44-2-224. Acknowledgment of service

Acknowledgment of service may be made in the following form, provided it is entered on the petition or entitled in the action and is signed in the presence of the judge, the clerk, the examiner, or any other person or official authorized by law to administer oaths, take acknowledgments, or act as a notary public or official witness and is attested by such officer:

Due and legal service of the within and foregoing petition for

registration is acknowledged. Further service, process, and notice waived,

this the day of , .

In the presence of .



§ 44-2-225. Sheriff's return

The sheriff's return should be made substantially in the following form and entered on or attached to the petition:

STATE OF GEORGIA,

COUNTY

I have served copies of the within petition and process, or of the

summons in substitute therefor, upon the following persons at the time and

in the manner stated, as follows:

I have also gone upon the land and posted in a conspicuous place on the

land described herein and upon each separate tract thereof and upon every

dwelling house and every building used as a place of business upon said

land, a copy of the notice as required by law, and have taken the same into

the custody of the court.

The following is the name and post office address of each and every

person above the age of 14 years actually occupying the premises:

This day of , .

Sheriff



§ 44-2-226. Certificate of mailing; entry of such certificate on petition

The clerk should also enter on the petition a certificate substantially in the following form:

I certify that on the day of , , I mailed to each

of the following persons a copy of the within petition and process to his

post office address as disclosed by the record:

and that advertisement has been published in accordance with law, a copy of

said advertisement being hereto attached.

This day of , .

Clerk



§ 44-2-227. Examiner's appointment

A form reading substantially as follows should be used in appointing examiners:

IN THE SUPERIOR COURT OF COUNTY

STATE OF GEORGIA

In re petition ) Civil action

of ) File no.

)

ORDER

, a competent attorney at law, of good standing in his profession

and of at least three years' experience, is hereby appointed an auditor in

and for the Judicial Circuit, to discharge the duties of examiner as

provided in the Land Registration Law. This appointment is (either

general or for a particular case, as the case may be).

This day of , .

Judge, Superior Court



§ 44-2-228. Oath of examiner

The examiner is required to take the following oath, to be filed along with the order of his appointment in the office of the clerk of the superior court of his residence:

"I, , do swear that I will faithfully, well, and truly perform the

duties of examiner under the Land Registration Law, according to law to the

best of my skill and ability.

Sworn to and subscribed

before me, this , .

"



§ 44-2-229. Referral to examiner

Upon the clerk's notifying the judge that a petition has been filed, the judge shall promptly refer the petition to an examiner in substantially the following form:

IN THE SUPERIOR COURT OF COUNTY

STATE OF GEORGIA

)

In re petition ) Civil action

of ) File no.

)

ORDER

Application having been filed to register

land, it is hereby ordered that this matter be and is

referred to , as examiner for proceedings in conformity with

the Land Registration Law.

This day of , .

Judge



§ 44-2-230. Preliminary report of examiner; schedules

The following is suggested as the general form of the preliminary report of an examiner:

IN THE SUPERIOR COURT OF COUNTY

STATE OF GEORGIA

)

In re petition ) Civil action

of ) File no.

)

PRELIMINARY REPORT

Application to register

land having been duly considered, the undersigned, as examiner,

makes the following preliminary report:

I have examined all records as required by the Land Registration Law.

I attach an abstract of the title (Schedule A) as shown on the public

records and so far as obtainable from other trustworthy sources.

The names and addresses of all persons, so far as I have been able to

ascertain, who have any interest in the land, are set out in Schedule B

hereto, showing their several apparent or possible interests and

indicating upon whom and in what manner service should be made. A like

disclosure of all adjoining landowners is set out in Schedule C hereto.

I find the following to be a history of the possession

Special attention is called to the following matters:

This day of , .

Examiner

SCHEDULE A

(Attach examiner's full abstract)

SCHEDULE B

Names and addresses of all persons having apparent or possible

interests in the land, other than applicants, and indicating upon whom

and in what manner further service, if any, should be made

SCHEDULE C

Names and addresses of all adjoining owners:



§ 44-2-231. Final report of examiner

The following is suggested as the general form of the examiner's final report:

IN THE SUPERIOR COURT OF COUNTY

STATE OF GEORGIA

)

In re petition ) Civil action

of ) File no.

)

FINAL REPORT

Application to register

land having been duly considered, the

undersigned, as examiner, makes this his final report:

The preliminary report filed by the undersigned is made a part

hereof, and is correct, except as herein otherwise stated. The following

proceedings have occurred before the examiner, and accompanying herewith

is a brief (or a stenographic) report of the evidence taken on the

hearing:

In Exhibit , hereto, is a report of the matters ascertained by

the independent examination of the examiner.

My conclusions of fact are set forth in Exhibit hereto annexed.

My conclusions of law are set forth in Exhibit hereto annexed.

I find the state of the title to be as follows:

I find that there are liens and encumbrances on the land as follows:

This , .

Examiner



§ 44-2-232. Decrees of title

Decrees of title should be rendered in accordance with the following form:

IN THE SUPERIOR COURT OF COUNTY

STATE OF GEORGIA

)

In re petition ) Civil action

of ) File no.

)

DECREE OF TITLE

The above entitled action coming on to be heard and it appearing to the

court that process has been served and notice given and publication made,

all in full compliance with the Land Registration Law, and that all the

requirements of said Law have been complied with, it is decreed, ordered,

and adjudged that the title to the lands involved: (here describe lands) is

held and owned as follows:

The fee simple belongs to

subject to the following limitations and conditions:

It is further ordered and decreed that said lands be and they are hereby

brought under the operation and provisions of the Land Registration Law,

and the title of the said

in and to the estate herein set forth above is confirmed and ordered

registered; subject, however, to the following liens and encumbrances:

and subject also to

Let this decree be entered on the minutes of this court and on the

register of decrees of title of said county.

In open court this day of , .

Judge



§ 44-2-233. Book of decrees; index

(a) It is contemplated by this article that the book known as the register of decrees of title shall be made up in the following manner:

(1) It shall be of such size that each page may contain a full copy of the decree of title;

(2) Only one decree should be entered on any page;

(3) Each page should have printed thereon the form of the decree of title as prescribed in Code Section 44-2-232 with ample spacing left in the blanks;

(4) At the bottom of the page should be the words:

"Entered and registered this day of , , at :

. M. and certificate of title No. issued thereon.

Clerk"

and

(5) At the top of the page and preceding the copy of the decree should

be the words, "Registered Title No. ." The first decree entered is numbered

"Registered Title No. 1," the second "Registered Title No. 2," and so on in

continuous, consecutive order. The registered title number of a registered

tract never changes though any number of subsequent certificates may be issued

thereon; therefore, the registered title number and the certificate number

will usually be different.

(b) Even though several separate tracts may be joined in the same application, the judge should render separate decrees as to each tract; and these decrees should be separately entered and given separate registered title numbers. Every certificate of title, owner's certificate, and creditor's certificate must carry on it, in addition to its own certificate number, the registered title number of the decree under which the tract to which it pertains was registered.

(c) A part of the register of decrees of title shall be an alphabetical index thereto which the clerk shall carefully keep. Whenever a decree is entered on the register of decrees of title, the clerk shall immediately index it in the name of the person in whose favor the title is registered under proper alphabetical head, the name being followed by the registered title number. If the decree is in favor of more than one person, it shall be separately indexed under the name of each and every one of them, the name of each of said persons being shown under the proper alphabetical head.



§ 44-2-234. Title register book; registered title number; index of title register

(a) It is contemplated by this article that the title register shall be a well-bound book with pages not less than 18 inches wide. It shall be labeled on the back with the words "Title Register" followed by the name of the county. For convenience, additional labels may be used in order to show what certificates are included, for example, "Certificates 1501-2000, inclusive," or other similar information. It shall be printed and ruled in substantially the following form:

(b) The two pages facing each other on the register shall constitute the

original certificate of title when the blanks are duly filled in and signed by

the clerk. The first certificate of title in the book should be numbered

"Certificate No. 1," the next one "Certificate No. 2," and so on, in

continuous, consecutive order. If a new book is opened, the numbering therein

should begin with the number next succeeding the last number in the book just

completed.

(c) In registering a certificate of title, in addition to the certificate number, the registered title number should also be inserted. The registered title number is always the same as that which appears on the decree of title, by virtue of which the land to which the certificate relates was originally registered. Therefore, every certificate of title registered in the title register shall bear a different certificate number from every other certificate of title registered therein; but all certificates of title which refer to the same registered tract, no matter how many such certificates may be issued in the course of time, shall bear the same registered title number.

(d) The clerk shall keep an alphabetical index of the title register. This may most conveniently be kept in a separate book. Whenever a certificate of title is entered in the title register, the clerk shall insert in the index, under proper alphabetical head, the name of the person in whose favor the certificate is registered, the reference to the certificate number, and the reference to the registered title number. Whenever a certificate is entered in the name of more than one person, the name of each shall be likewise alphabetically indexed.



§ 44-2-235. Duty of clerk to enter on new certificate all entries and notations of record

When registering a certificate of title upon a transfer, the clerk shall bring forward and appropriately enter on the new certificate of title all entries and notations appearing on the certificate from which the transfer is made, except such as shall have been canceled. In transcribing entries brought forward, the clerk will note under the column headed "Remarks" against such entries the words "Brought forward."



§ 44-2-236. Certified copies of certificates of title or entries thereon

Upon request of any person and the payment of lawful fees, the clerk shall issue a certified copy of any certificate of title or of any entry thereon in like manner as he may issue certified copies of any other public record in his office; but, whenever he does so, he shall plainly mark in large legible letters across the face of the certificate the word "copy." If a certified copy of a canceled certificate or entry is made, in addition to transcribing a copy of the entry of cancellation, the clerk shall also plainly mark the words "canceled certificate" or "canceled entry," as the case may be, across the face of the copy.



§ 44-2-237. (For effective date, see note.) Recordation and notation of plat

Whenever a plat of the premises which is too large or too intricate for easy transcription on the register of decrees of title or on the certificate of title is a part of the description of the lands or is used to aid description, it shall not be necessary for the clerk to copy such plat on the register of decrees of title or on the certificate of title. In lieu of copying such plat, the clerk shall record it and shall note a reference to the book and page where recorded.



§ 44-2-238. Recordation of lengthy description -- Reference on title register; effect

Whenever, in the registering of any certificate of title or any notation or entry on the title register, it is found that the description of the premises or the portion thereof involved or any other detail in connection with the transaction is too lengthy to be transcribed in full in the proper space on the register, it shall be permissible to record the instrument, document, or writing in which such lengthy detail or description is contained on some public record book of the county and, instead of setting forth the description or other detail, as the case may be, in extenso on the title register, to state it in general terms with the reference for further particulars to the public record where recorded as follows: "For further detail, see Deed Book , page ." Such registration shall be adequate to all intents and purposes, and the record thus made on the public record shall be considered as a part of the certificate of title contained on the title register.



§ 44-2-239. Recordation of lengthy description -- Notation on owner's or creditor's certificate; attaching certified copy; fee

Whenever any of the description or details of a certificate of title on the title register are set out in full in some other record of the clerk's office with reference thereto on the title register as provided in Code Section 44-2-238, like reference shall be made on the owner's certificate and on the creditor's certificate when thereafter issued; but, if the holder of the owner's certificate or creditor's certificate shall so require, the clerk shall make a full and complete copy of the record to which reference is made, certify it as such, and attach it to the owner's certificate or the creditor's certificate, as the case may be. For making and certifying such copy of the recorded document or writing and attaching it to the owner's certificate or creditor's certificate, as the case may be, the clerk shall be paid as provided for in paragraphs (4) and (5) of subsection (g) of Code Section 15-6-77, relating to the certification of records.



§ 44-2-240. Owner's certificate of title

(a) The form of the owner's certificate of title shall correspond in general with the certificate of title form except that it shall be headed with the words "Owner's Certificate of Title." It is suggested that it be prepared on paper of suitable size which shall be folded into four pages. The first page shall contain the certificate proper omitting the notations and special entries. The inner pages, pages 2 and 3, shall be ruled and written or printed, preferably the latter, in conformity with the form shown in Code Section 44-2-234 for the printing and ruling of the title register for the entry of transfers, liens, encumbrances, creditors' certificates, and other like matters, these two pages being treated for this purpose as a single sheet so that ample space will thereby be given for the crosswise extension of the entries. The back, or fourth, page shall be endorsed as follows:

OWNER'S CERTIFICATE OF TITLE

Registered Title No.

Certificate No.

Issued to

Georgia, County

Entered and Registered (in lieu of certificate No. , which has been

canceled).

This the day of , , at : . M.

Clerk, Superior Court

(b) In case of the first issuance of the owner's certificate on the granting of a decree of registration, the words shown in parenthesis in the endorsement should be omitted.

(c) It is suggested that convenience will be served by folding the certificate in the manner of folding documents written on legal cap or foolscap paper and by writing or printing the endorsement in the style and manner in which similar endorsements are usually put on legal documents. When printed blanks are prepared for use in this connection, it is also suggested that a blank form of transfer be printed on part of the fourth page other than that part used for the endorsement. However, space should be left on the fourth page for such entries as the clerk may be required to make, from time to time, under this article such as certifying that the certificate is valid with all entries noted to date.



§ 44-2-241. Transfer of whole of registered estates, undivided interests, divided portions, and to secure debt, with power of sale

The following are prescribed as the regular forms of transfer, but other forms may be used in accordance with this article:

TRANSFER OF WHOLE OF REGISTERED ESTATE

In consideration of

the undersigned,

hereby transfers, sells, and conveys to his entire right,

title, estate, and interest in the tract of land described in the

certificate of title No. , hereto attached, registered as Registered

Title No. in the office of the clerk of the Superior Court of

County, Georgia.

This day of , .

Signed, sealed, and delivered in the presence of:

TRANSFER OF UNDIVIDED INTEREST IN REGISTERED

ESTATE

In consideration of , the undersigned,

, hereby transfers, sells, and conveys to

an undivided interest in the tract of land described in the

certificate of title No. hereto attached, registered as Registered

Title No. in the office of the clerk of the Superior Court of

County, Georgia.

This day of , .

Signed, sealed, and delivered in the presence of:

TRANSFER OF DIVIDED PORTION OF

A REGISTERED ESTATE

In consideration of , the undersigned hereby

transfers, sells, and conveys to his entire right, title,

interest, and estate in and to the following lands:

,

being a divided portion of the tract of land described in the certificate

of title No. hereto attached, registered as Registered Title No.

in the office of the clerk of the Superior Court of

County, Georgia.

This day of , .

Signed, sealed, and delivered in the presence of:

TRANSFER TO SECURE DEBT, WITH POWER OF SALE

To secure a debt payable to

in the sum of

evidenced as follows:

the undersigned hereby transfers, sells, and conveys to said

all the title of the undersigned in and to the tract of land described in

the certificate of title No. , herewith shown, registered as

Registered Title No. in the office of the clerk of the Superior

Court of County, Georgia, with power to sell the same after

lawful advertisement, without foreclosure, in accordance with the

provisions of the Land Registration Law, if any part of said debt is not

paid at maturity.

This day of , .

Signed, sealed, and delivered in the presence of:



§ 44-2-242. Creditor's certificate; endorsement of certificate

(a) The following is a form of the creditor's certificate referred to in this article:

CREDITOR'S CERTIFICATE

State of Georgia, County:

Registered Title No.

Certificate No.

I hereby certify that the title to the estate hereinafter mentioned in

the following described land lying in said county,

is registered under the provisions of the Land Registration Law and thereby

vested in

as security for a debt created by the holder of the owner's certificate of

title to said estate, (here insert name of the holder of the owner's

certificate); said debt being particularly described as follows:

with power conferred to sell the same after lawful advertisement, without

foreclosure, in accordance with the provisions of the Land Registration

Law, if any part of said debt is not paid at maturity. The estate in said

land so held is as follows:

subject to the following limitations, conditions, encumbrances, etc.,

and such other as may be noted hereon.

Witness my hand and seal of office, this day of ,

, at : . M.

Clerk, Superior Court, County

(Official Seal)

(b) All uncanceled entries appearing on the certificate of title at the time the creditor's certificate is issued shall be noted and entered on the creditor's certificate.

(c) The creditor's certificate shall bear an endorsement on its back in the following form:

CREDITOR'S CERTIFICATE

Registered Title No.

Certificate No.

On lands registered in the name of

Issued to

Georgia, County.

Entered and registered this day of ,

, at : . M.

Clerk, Superior Court



§ 44-2-243. Transfer of portion or undivided interest to secure debt

Where only a portion of the registered land or only an undivided interest is transferred to secure a debt, the instrument of transfer and the creditor's certificate may be in the same form as those prescribed in Code Sections 44-2-241 and 44-2-242 with the exception that the portion or the undivided interest shall be distinctly stated.



§ 44-2-244. Judge's order of transfer

(a) Where the judge orders a transfer to be made under any of the provisions of this article, the judge's order of transfer shall be in the following form unless the exigencies of the case require a different form:

IN THE SUPERIOR COURT OF COUNTY

STATE OF GEORGIA

)

In re petition ) Civil action

of ) File no.

)

JUDGE'S ORDER OF TRANSFER

For good cause shown to the court, the clerk is directed to cancel the

Certificate of Title No. , Registered Title No. , standing in the

name of on the title register and to register a

certificate of title in lieu thereof, as follows: in accordance with the

decree of court rendered in the action of v.

in court; and transfer of title is accordingly ordered. You

will enter this transfer upon the title register, noting upon the same a

reference to the book and page upon which the above-recited order or decree

may be found.

This order of transfer shall be effective upon the presentation of the

outstanding owner's certificate, which you will cancel. *

This day of , .

Judge

(*If the court has not been able to require the production of the

outstanding owner's certificate, the judge shall erase this sentence from

the order and substitute in the blank space below it the following: "You

will cause notice to be published, in accordance with the law, that the

certificate is canceled.")

(b) If the exigencies of the case require a variation from the above

prescribed form, the clerk shall also record the judge's order on the minutes

of the court and, under the appropriate heading in the entry of transfer on

the title register, write the words "Special, See Minute Book , page

." If the judge's order of transfer is made without obtaining production

of the outstanding owner's certificate, the clerk, in entering the transfer,

shall, under the heading "Remarks," write "Owner's certificate not produced,

but canceled by publication."



§ 44-2-245. Registration and recordation of mortgages

(a) The regular form of mortgaging shall be as follows:

The undersigned to

secure the following indebtedness

mortgages to

the estate, title, and interest of the undersigned in and to all of the

tracts of land described in the certificate of title No. ,

herewith shown, registered as Registered Title No. in the office of

the clerk of the Superior Court of

County, Georgia.

This day of , .

Signed, sealed, and delivered, in the presence of:

(b) If only a part or undivided interest is mortgaged, the word "all" shall be stricken and a particular description of the portion or interest mortgaged shall be inserted.

(c) Mortgages executed pursuant to this Code section may be registered as regular instruments as provided in this article. Mortgages in other forms and with other provisions may be registered but shall also be recorded in accordance with the provisions of this article regulating the registration of irregular instruments.



§ 44-2-246. Notation of delinquent taxes or assessments

Delinquent taxes and assessments shall be noted on the title register when the officer charged with the collection of taxes files with the clerk a certificate substantially in the following form:

NOTATION OF DELINQUENT TAXES

I certify that (state, county, or city, as the case may

be) has a lien for unpaid taxes (or assessments, as the case may be) for

the year against the land described in certificate No. ,

Registered Title No. , registered in the office of the clerk of the

Superior Court of County, in the amount of $ . The clerk

will please note the same on the title register.

This day of , .

Tax Collector



§ 44-2-247. Notation of judgment

The regular form to be used for the notation of a judgment on the title register is as follows:

NOTATION OF JUDGMENT

To the clerk of the Superior Court, County, Georgia:

Please note on certificate of title No. , Registered Title No.

, a judgment issued from

Court of in favor

of v.

for the amount of $ .

This day of , .



§ 44-2-248. Notation of special right; notice of lis pendens; recordation and notation of lengthy descriptions

(a) The regular form to be used where any person desires a notation to be made of any lien, encumbrance, or special right, other than voluntary transactions and other than those otherwise provided for in this part, is as follows:

REQUEST FOR NOTATIONS OF SPECIAL RIGHT

The undersigned

claims against the land described in certificate No. , Registered

Title No. , registered in the office of the clerk of the Superior

Court of County, the following lien (encumbrance, equity,

or special right, as the case may be):

in proof of which reference is had to the following record or court

proceeding .

Please note the same upon the register of title accordingly.

Sworn to and subscribed before me this

day of , .

(b) The above form may be used to give notice of a lis pendens.

(c) If the description of the alleged encumbrance, equity, or special right

is too lengthy to note with convenience on the blanks in the title register,

the request for the notation of the same shall be recorded on the deed book of

the county; and the clerk shall register only a general description of it but

shall note under the appropriate column heading in the title register the

reference "Special, see Deed Book page ."



§ 44-2-249. Cancellation of creditor's certificate

The owner of a creditor's certificate may authorize the clerk to register the cancellation thereof by writing thereon "Canceled. The clerk will please cancel the same on the title register" and dating and signing the same in the presence of an officer authorized to attest deeds. If the person owning the creditor's certificate is not the person in whose name it was issued and if the original creditor has not endorsed it in blank, the owner signing the cancellation shall also make an affidavit that he is the owner of the creditor's certificate and entitled to cancel it. The creditor's certificate shall be surrendered to the clerk at the time of the registration of the cancellation.



§ 44-2-250. Request to cancel entries

Authority for the clerk to cancel entries of other liens, mortgages, encumbrances, special claims, and like matters may be conferred by the execution by the person in whose favor such matters exist or his personal representative of a request as follows:

REQUEST TO CANCEL ENTRY

To the Clerk of the Superior Court of County:

You are directed to cancel the entry registered in my favor on

certificate of title No. , Registered Title No. , claiming the

following lien (encumbrance or special right, as the case may be)

This day of , .



§ 44-2-251. Registration and notation of other voluntary transactions

Reserved. Repealed by Ga. L. 1989, p. 563, § 8, effective April 3, 1989.



§ 44-2-252. Updating entries and notations on owner's certificate; clerk's endorsement

The holder of an uncanceled owner's certificate of title may at any time present it to the clerk and have the clerk enter on the owner's certificate all entries and notations of every kind which appear on the certificate of title which have not already been entered on the owner's certificate. The clerk shall thereupon endorse on the owner's certificate the words "Valid, with all entries noted to this date. This day of , , at : . M." and shall officially sign the endorsement.



§ 44-2-253. Filing cases; method of filing papers relating to registered lands

The county governing authority shall furnish the clerk with the necessary durable filing cases. He shall carefully number and file away all papers relating to and dealing with registered lands. All the papers relating to each registered title shall be filed together and separately from the papers relating to any other registered title, in such regular consecutive numerical arrangement as to make them easily accessible at all times.












Chapter 3 - Regulation of Specialized Land Transactions

Article 1 - Georgia Land Sales Act

§ 44-3-1. Short title

This article shall be known and may be cited as the "Georgia Land Sales Act."



§ 44-3-2. Definitions

As used in this article, the term:

(1) "Agent" means any person who represents, or acts for or on behalf of, a developer in selling or leasing or offering to sell or lease any lot or lots in a subdivision but shall not include an attorney at law whose representation of another person consists of rendering legal services.

(2) "Blanket encumbrance" means:

(A) Any deed to secure debt, trust deed, mortgage, mechanic's lien, or any other lien or financial encumbrance securing or evidencing money debt and affecting subdivided land or affecting more than one lot or parcel of subdivided land; or

(B) Any agreement affecting more than one such lot or parcel by which the subdivider holds such subdivided land under an option, contract to purchase, or trust agreement; provided, however, that taxes and assessments levied by public authority are not deemed to be encumbrances within the meaning of this paragraph.

(3) "Business day" means any calendar day except Sunday or any national legal public holiday.

(4) "Common promotional plan" means a plan undertaken by a single developer or a group of developers acting in concert to offer lots for sale or lease; where such land is offered for sale by such a developer or group of developers acting in concert and, where such land is contiguous or known, designated, or advertised as a common unit or by a common name, such land shall be presumed, without regard to the number of lots covered by each individual offering, as being offered for sale or lease as part of a common promotional plan.

(5) "Conspicuous statement" means a statement in boldface and conspicuous type which shall be a type size of at least ten points. Such statement shall always be shown larger than all other nonconspicuous statements in the body of the document in which it is required.

(6) "Developer" or "subdivider" or "owner" means any person who, directly or indirectly, sells or leases, or offers to sell or lease, or advertises for sale or lease any lots in a subdivision.

(7) "Disposition" or "dispose of" means any sale, exchange, lease, assignment, award by lottery, or other transaction designed to convey an interest in a subdivision or parcel, lot, or unit thereof, if undertaken for gain or profit.

(8) "Offer" means every inducement, solicitation, or attempt to bring about a disposition.

(9) "Person" means an individual, firm, company, association, corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership, unincorporated association or organization, two or more of any of the foregoing having a joint or common interest, or any other legal or commercial entity.

(9.1) "Property report" means a written statement given to prospective purchasers by the developer or the developer's agent disclosing such information about the subdivision as required by this article.

(10) "Purchaser" means a person other than a developer or lender who acquires an interest in any lot, parcel, or unit in a subdivision.

(11) "Sale" means every sale, lease, assignment, award by lottery, solicitation, or offer to do any of the foregoing concerning a subdivision, if undertaken for gain or profit.

(12) "Subdivision" or "subdivided land" means:

(A) Any contiguous land which is divided or is proposed to be divided for the purpose of disposition into 50 or more lots, parcels, units, or interests; or

(B) Any land, whether contiguous or not, which is divided or proposed to be divided into 50 or more lots, parcels, units, or interests which are offered as a part of a common promotional plan.



§ 44-3-3. Registration statement; accompanying documents; material changes; property report; lots or parcels subject to blanket encumbrances; records subject to inspection by purchaser; copy of property report to be given to prospective purchasers; sales contract; amendments to report

(a)(1) It shall be unlawful for any person to offer for sale or to sell any subdivided land to any person in this state unless such offering complies with this article or is exempt under Code Section 44-3-4. Any person offering to sell any subdivided land shall provide each prospective purchaser a property report containing the following:

(A) Information about the subdivider to include the name, street address, form of organization, and telephone number of the subdivider; the state or foreign jurisdiction in which the subdivider is organized and the date of organization; a statement of authorization to do business in this state, if the subdivider is a foreign corporation; the name and address of the subdivider's resident agent; the name and address of the person to whom correspondence concerning the subdivider should be addressed; the name, address, and telephone number of the person or persons who are in charge of the subdivider's sales in this state; and a statement indicating where the subdivider's records are located;

(B) Information about the subdivided land to include the total acreage in the subdivision as a whole, including land held for future expansion; the number of lots, parcels, or tracts included in the filing; the number of acres in the filing; the size of the smallest parcel to be offered for sale; the county and state in which the land is located; the name of the nearest incorporated town; and the route and distance from the nearest incorporated town to the land;

(C) Information about the title of the subdivided land to include the name, address, and telephone number of the record titleholder;

(D) Information about any existing or contemplated future improvements to include statements of the condition of drainage control systems, streets, roads, sewage disposal facilities, sidewalks, electrical services, telephone connections, water supply, gas supply, clubhouses, golf courses, and other recreational facilities; a statement as to whether any performance bonds or other obligations have been posted with any public authority to assure the completion of any improvements; a statement as to whether the county or city wherein the land lies has agreed to accept maintenance of any improvements other than recreational facilities; a statement as to whether any contracts have been made with any public utility for the installation of any improvements; a statement as to the existence or contemplated future existence of any improvement maintenance charge; and a statement as to whether all improvements promised to purchasers are included in the sales contracts;

(E) The provisions of any zoning ordinances and regulations affecting the subdivided land and each lot or unit thereof;

(F) A statement of all existing taxes or assessments affecting the subdivided land;

(G) The terms and conditions of sales of the subdivided land and a statement which declares any sums which purchasers will be required to pay other than the actual purchase price, with interest, and any taxes or assessments validly imposed by any governmental authority;

(H) A statement which indicates whether the subdivision has been approved or disapproved for loans by any lending institutions or agencies;

(I) The names of the governmental authorities or private entities which will provide police protection, fire protection, and garbage collection;

(J) The name and address of the person who prepared the registration statement;

(K) A statement which indicates the use for which the property is offered;

(L) The estimated costs, dates of completion, and the party responsible for the construction and maintenance of all existing and proposed improvements which are referred to in connection with the offering or disposition of any interest in the subdivided land including such party's name and address;

(M) A conspicuous statement on the top two-thirds of the front cover of the property report which reads as follows:

"YOU MAY CANCEL WITHOUT PENALTY OR OBLIGATION ANY SALES AGREEMENT WHICH YOU HAVE SIGNED WITHIN SEVEN DAYS, SUNDAYS AND HOLIDAYS EXCEPTED, AFTER SIGNING ANY SALES AGREEMENT AND YOU ARE ENTITLED TO RECEIVE A REFUND. IF THIS PROPERTY REPORT WAS NOT GIVEN TO YOU BEFORE YOU SIGNED ANY SALES AGREEMENT, YOU MAY CANCEL THE SALES AGREEMENT WITHIN SEVEN DAYS, SUNDAYS AND HOLIDAYS EXCEPTED, AFTER YOUR RECEIPT OF THIS PROPERTY REPORT AND YOU ARE ENTITLED TO RECEIVE A REFUND. YOU MAY NOT GIVE UP OR WAIVE THIS RIGHT TO CANCEL. IF YOU DECIDE TO CANCEL A SALES AGREEMENT, YOU MUST NOTIFY THE DEVELOPER IN WRITING WITHIN THE CANCELLATION PERIOD OF YOUR INTENT TO CANCEL BY SENDING NOTICE BY CERTIFIED MAIL OR STATUTORY OVERNIGHT DELIVERY, RETURN RECEIPT REQUESTED, TO (insert the name and address of the developer or the developer's agent). YOUR NOTICE WILL BE EFFECTIVE ON THE DATE YOU MAIL IT."

(N) A conspicuous statement on the bottom third of the front cover of the property report which reads as follows:

"THE PURCHASER SHOULD READ THIS DOCUMENT BEFORE SIGNING ANYTHING";

(O)(i) Except as provided in division (ii) of this subparagraph, a conspicuous statement which reads as follows:

"THIS IS A REAL PROPERTY TRANSACTION. YOU OR YOUR ATTORNEY SHOULD REVIEW THE DOCUMENTS RELATING TO THIS TRANSACTION ON FILE IN THE SUPERIOR COURT OF THE COUNTY WHEREIN THE PROPERTY IS LOCATED."

(ii) If the subdivision is located outside the State of Georgia, then the conspicuous statement must read as follows:

"THIS IS A REAL PROPERTY TRANSACTION. YOU OR YOUR ATTORNEY SHOULD REVIEW THE DOCUMENTS RELATING TO THIS TRANSACTION ON FILE IN THE APPROPRIATE LAND RECORDS OF THE JURISDICTION IN WHICH THE PROPERTY IS LOCATED."

(2) Every subdivider shall make available at the project location to every purchaser for inspection thereof the following documents:

(A) A legal description of the subdivided land;

(B) A general map, drawn to scale, showing the total subdivided land area and its relation to the existing streets, roads, waterways, schools, churches, shopping centers, and bus and rail transportation in the immediate vicinity and showing all lands reserved for future expansion, if any;

(C) A copy of the conveyances by which the subdivider or owner acquired title to the land, with such copy bearing the public record book and page number;

(D) A copy of all instruments presently creating liens, mortgages, encumbrances, reservations, or defects upon the use of title of the subdivided land included in the filing;

(E) A copy of the title insurance policy or an attorney's title opinion for the subdivided land, issued within 30 days of the date of submission of the registration statement;

(F) A copy of each deed restriction, if any;

(G) A copy of the purchase agreement to be employed in the sales program;

(H) A copy of the deed to be employed in the sales program;

(I) Statements from the appropriate governmental agencies approving the installation of the improvements enumerated in subparagraph (D) of paragraph (1) of this subsection, including, but not limited to, a statement of approval from the state water quality control board concerning the sewage disposal facilities and siltation;

(J) A statement which indicates how streets and other public places in the subdivided land are to be maintained;

(K) A copy of any contract or franchise with a public utility company, if any;

(L) A copy of a plat of the subdivided land approved by the appropriate specified governmental agency and recorded in the appropriate specified public record book, with such copy bearing the public record book and page number;

(M) A copy of any performance bonds or agreements with the public authorities guaranteeing completion;

(N) A phased development schedule for all improvements promised by the subdivider and not completed, showing each type of improvement and the month and year of the start of the improvement and the proposed completion;

(O) A statement by the subdivider of any additional and material facts that should be called to the attention of the purchaser;

(P) If the county or municipality in which the subdivision is located has a planning and zoning ordinance in effect, a certificate of approval or compliance from the local governing authority stating that the subdivision is in compliance with the applicable ordinance or, if the county or municipality in which the subdivision is located has no planning and zoning ordinance in effect, a certificate of approval from the appropriate regional commission; and

(Q) A statement of the terms of payment.

(b) The purchaser shall be informed by the subdivider of all material changes with respect to the subdivided land.

(c) The subdivider must update the property report whenever any material change occurs.

(d) The property report shall not be used for advertising purposes unless the report is used in its entirety. No portion of the report shall be underscored, italicized, or printed in larger or heavier type than the balance of the report unless specifically required by law or by this article or such emphasis is intended to call to a prospective purchaser's attention some risk or warning not otherwise readily observable.

(e) Where lots or parcels within a subdivision are subject to a blanket encumbrance, the developer shall ensure that such blanket encumbrance contains provisions evidencing the subordination of the lien of the holder or holders of the blanket encumbrance to the rights of those persons purchasing from the subdivider or provisions evidencing that the subdivider is able to secure releases from such blanket encumbrance with respect to the property.

(f) A copy of the instruments executed in connection with the sale of parcels within a subdivision shall be kept available by the subdivider and subject to inspection by the purchaser for a period of three years. The purchaser shall be notified of any change affecting the location of the records.

(g)(1) The subdivider shall cause a copy of the property report to be given to each prospective purchaser prior to the execution of any binding contract or agreement for the sale of any lot or parcel in a subdivision. If such a report is not given at least 48 hours prior to such execution, the purchaser may rescind the contract by written notice to the seller until midnight of the seventh day, Sundays and holidays excepted, following the signing of such contract or agreement. A receipt in duplicate shall be taken from each purchaser evidencing compliance with this provision. Any such election by the purchaser to void the contract or agreement must be made within seven days, Sundays and holidays excepted, following the signing of such contract or agreement. Receipts taken for any published report shall be kept on file for three years from the date the receipt is taken. If such a report is never given prior to or after the execution of any binding contract or agreement for sale, the purchaser may have rights exercisable under Code Section 44-3-8 in addition to the right of rescission given in this paragraph.

(2) The receipt in duplicate required by this subsection must be signed by the purchaser upon receipt of a property report and must contain the following language:

I hereby acknowledge that I have received the property report of (insert name of subdivision) on (insert date) at (time). If I receive the property report less than 48 hours prior to signing any contract or agreement, I understand that my right to cancel that contract or agreement is midnight of the seventh day, Sundays and holidays excepted, following the signing of such contract or agreement. I understand that I must notify the developer or the developer's agent in writing within the cancellation period of my intent to cancel by sending notice by certified mail or statutory overnight delivery, return receipt requested, to (insert name and address of developer or developer's agent). Notice will be effective on the date that it is mailed.

(h)(1) Every sales contract relating to the purchase of real property in a subdivision shall state clearly the legal description of the parcel being sold, the principal balance of the purchase price which is outstanding at the date of the sales contract after full credit has been given for the down payment, and the terms of the sales contract.

(2) Every sales contract relating to the purchase of real property in a subdivision shall provide that the purchaser shall receive a warranty deed to the property together with a copy of any purchase money deed to secure debt or purchase money mortgage as may be specified in the sales contract within not more than 180 days from the date of execution of the contract; provided, however, that, in the case of contracts to purchase dwelling units not yet completed, the warranty deed need not be delivered until 180 days after such completion.

(i) The developer must make any changes in the property report which are necessary to assure its truthfulness and accuracy at all times.

(j) When a subdivider offers additional subdivided land for sale, the subdivider shall amend the property report to include the additional subdivided land.



§ 44-3-4. Exemptions from Code Section 44-3-3

Unless the method of sale is adopted for the purpose of evasion of this article or of the federal Interstate Land Sales Full Disclosure Act, the provisions of Code Section 44-3-3 shall not apply to offers or dispositions in an interest in land:

(1) By a purchaser of any subdivision, lot, parcel, or unit thereof for his or her own account in a single or isolated transaction;

(2) On which there is a commercial or industrial building, condominium, shopping center, house, or apartment house; or as to which there is a contractual obligation on the part of the subdivider to construct such a building within two years from date of disposition; or the sale or lease of which land is restricted by zoning ordinance, covenant, or other legally enforceable means to commercial or nonresidential purposes; or the sale or lease of which land is pursuant to a plan of development for commercial or nonresidential purposes;

(3) As cemetery lots or interests;

(4) Where the plan of sale for a subdivision is to dispose of all the interests to ten or fewer persons;

(5) Where each lot, parcel, or unit being offered or disposed of in any subdivision is five acres or more in size;

(6) To any person who is engaged in the business of the construction of residential, commercial, or industrial buildings for disposition;

(7) Where at least 95 percent of the lots or parcels of such subdivision are to be sold or leased only to persons who acquire such lots or parcels for the purpose of engaging in the business of constructing residences;

(8) Made pursuant to the order of any court of this state;

(9) Made by or to any government or government agency;

(10) Made as evidence of indebtedness secured by way of any deed to secure debt, mortgage, or deed of trust of real estate;

(11) As securities or units of interest issued by an investment trust regulated under the laws of the State of Georgia;

(12) Registered under the provisions of the federal Interstate Land Sales Full Disclosure Act;

(13) Of lots, parcels, or units contained in a recorded subdivision plat, if all of the following conditions exist:

(A) Each lot, parcel, or unit is situated on an existing paved and dedicated road or street constructed to the specifications of the board of county commissioners of the county or the governing body of the municipality, which board or governing body has voluntarily agreed to accept such road or street for maintenance and, if a waiting period is required, adequate assurances have been established with the county or municipality;

(B) The subdivision has drainage structures and fill necessary to prevent flooding, which structures and fill have been approved by the board of county commissioners of the county or the governing body of the municipality;

(C) Electric power is available at or near each lot, parcel, or unit;

(D) Domestic water supply and sanitary sewage disposal meeting the requirements of the applicable governmental authority are available at or near each lot, parcel, or unit;

(E) The subdivider is at all times prepared to convey title to the purchaser by general warranty deed unencumbered by any mortgages, deeds to secure debt, or other liens; and

(F) All promised improvements and amenities are complete;

(14) Of lots, parcels, or units contained in a subdivision plat that has been accepted by the board of county commissioners and properly recorded where:

(A) Each lot, parcel, or unit is situated on a road dedicated or approved by the board of county commissioners and arrangements acceptable to the commission have been made for the permanent maintenance of such roads;

(B) All promised improvements and amenities are complete;

(C) The promotional plan of sale is directed only to bona fide residents of this state whose primary residence is or will be located in the county in which the lots are platted of record;

(D) The method of sale is by cash or deed and first mortgage or deed to secure debt with all funds escrowed in this state prior to closing. Closing shall occur within 180 days after execution of the contract for purchase, at which time the purchaser shall receive a general warranty deed unencumbered by any mortgages or other liens except the mortgage or deed to secure debt given by the purchaser; and

(E) The purchaser has inspected the property to be purchased prior to the execution of the purchase contract and has so certified in writing;

(15) Where not more than 150 lots, parcels, units, or interests are offered for sale; or

(16) Where no representations, promises, or agreements are made that any improvements or amenities will be provided in the property by the subdivider but rather that any improvements or amenities will be furnished by the purchaser.



§ 44-3-4.1. Fees and expenses of commission

Repealed by Ga. L. 1995, p. 993, § 1, effective July 1, 1995.



§ 44-3-5. Violations of article

(a) It shall be unlawful for any person:

(1) To offer to sell or to sell any subdivided land in violation of any provision of this article;

(2) To offer to sell or to sell any subdivided land by means of any oral or written untrue statement of a material fact or any omission to state a material fact necessary in order to make the statements made in the light of the circumstances under which they are made not misleading, the purchaser not knowing of the untruth or omission, if such person shall not sustain the burden of proof that such person did not know and, in the exercise of reasonable care, could not have known of the untruth or omission; or

(3) To offer to sell or to sell any subdivided land by means of any property report except a property report which complies with this article unless the offer of disposition of an interest in land is exempt from the provisions of Code Section 44-3-3 pursuant to Code Section 44-3-4.

(b) It shall be unlawful for any person to make to any prospective purchaser any representation that any federal, state, county, or municipal agency, board, or commission has passed judgment in any way upon the truthfulness, completeness, or accuracy of a property report or upon the merits of such land, or has recommended or given approval to such land or transaction.

(c) It shall be unlawful for any person knowingly to cause to be made, in any document used under this article, any statement which is, at the time it is made and in light of the circumstances under which it is made, false or misleading in any material respect.

(d) It shall be unlawful for any person in connection with the offer, sale, or purchase of any subdivided land, directly or indirectly:

(1) To employ any device, scheme, or artifice to defraud; or

(2) To engage in any transaction, act, practice, or course of business which operates or would operate as a fraud or deceit upon the purchaser or seller.



§ 44-3-6. Order prohibiting act, practice, or transaction in violation of article; injunctive relief

(a) Whenever it appears to the district attorney or the Attorney General, either upon complaint or otherwise, that any person has engaged in, is engaging in, or is about to engage in any act, practice, or transaction which is prohibited by this article, the district attorney or the Attorney General, or both, may in their discretion apply to any court of competent jurisdiction in this state including the Superior Court of Fulton County for an injunction restraining such person and that person's agents, employees, partners, officers, and directors from continuing such act, practice, or transaction or from doing any acts in furtherance thereof and for the appointment of a receiver or an auditor and such other and further relief as the facts may warrant.

(b) In any proceedings for an injunction, the district attorney or the Attorney General may apply for and be entitled to have issued the court's subpoena requiring:

(1) The immediate appearance of any defendant and that defendant's agents, employees, partners, officers, or directors; and

(2) The production of such documents, books, and records as may appear necessary for the hearing upon the petition for an injunction.

(c) Upon proof of any of the offenses described in this Code section, the court may grant such injunction and appoint a receiver or an auditor and issue such other orders for the protection of purchasers as the facts may warrant.



§ 44-3-7. Willful violation of article; effect on statutory or common-law right to punish violations; effect of article on Attorney General

(a) Except as provided in subsection (b) of this Code section, any person who shall willfully violate any provision of this article shall be guilty of a misdemeanor and, upon conviction thereof, shall be subject to a fine of not more than $1,000.00 or imprisonment not to exceed 12 months, or both.

(b) Any person who shall willfully violate paragraph (2) of subsection (a) of Code Section 44-3-5 or subsection (d) of Code Section 44-3-5 shall be guilty of a felony and, upon conviction thereof, shall be punished by a fine of not more than $5,000.00 or imprisonment for not less than one and not more than five years, or both.

(c) Nothing in this article shall limit any statutory or common-law right of the state to punish any person for violation of any provision of any law.

(d) Nothing in this article shall be deemed to prohibit the Attorney General from exercising any powers under Part 2 of Article 15 of Chapter 1 of Title 10 against any person.



§ 44-3-8. Rights of buyer upon violation; persons liable for violations; limitation on actions; survival of actions; effect on statutory or common-law rights; exemption of advertisers from liability

(a) Any person who violates any provision of Code Section 44-3-5 shall be liable to the person buying such land. Such buyer may bring an action in any court of competent jurisdiction to recover damages, even if that buyer no longer owns the land, or, upon tender of the land at any time before entry of judgment, to recover the consideration paid, or the fair value thereof at the time the consideration was paid if such consideration was not paid in cash, for the land with interest thereon at the rate of 7 percent per annum from the date of payment down to the date of repayment, together with all taxable court costs and reasonable attorney's fees.

(b) Every person who directly or indirectly controls a person liable under subsection (a) of this Code section, every general partner, executive officer, or director of such person liable under subsection (a) of this Code section, every person occupying a similar status or performing similar functions, and every person who participates in any material way in the sale is liable jointly and severally with and to the same extent as the person liable under subsection (a) of this Code section unless the person whose liability arises under the provisions of this subsection sustains the burden of proof that such person did not know and, in the exercise of reasonable care, could not have known of the existence of the facts by reason of which liability is alleged to exist. There is contribution as in the case of contract among several persons so liable.

(c) No person may bring an action under this Code section more than two years from the date of the contract for sale or sale if there is no contract for sale.

(d) Every cause of action under this article survives the death of any person who might have been a plaintiff or defendant.

(e) Nothing in this article shall limit any statutory or common-law right of any person in any court for any act involving the sale of land.

(f) The owner, publisher, licensee, or operator of any newspaper, magazine, visual or sound radio broadcasting station or network of stations, or the agents or employees of any such owner, publisher, licensee, or operator of such a newspaper, magazine, station or network of stations shall not be liable under this article for any advertising of any subdivision, lot, parcel, or unit in any subdivision carried in any such newspaper or magazine or by any such visual or sound radio broadcasting station or network of stations, nor shall any of them be liable under this article for the contents of any such advertisement, unless the owner, publisher, licensee, or operator has actual knowledge of the falsity thereof.



§ 44-3-8.1. Denial of application, reprimand, suspension, civil penalty, or revocation of registration

Repealed by Ga. L. 1995, p. 993, § 1, effective July 1, 1995.



§ 44-3-9. Venue

Except as provided in Code Section 44-3-6, for the purposes of venue for any civil or criminal action under this article, any violation of this article or of any rule, regulation, or order promulgated under this article shall be considered to have been committed in any county in which any act was performed in furtherance of the transaction which violated the article, in the county of any violator's principal place of business, and in any county in which any violator had control or possession of any proceeds of said violation or of any books, records, documents, or other material or objects which were used in furtherance of said violation.



§ 44-3-10. Business records required

Any developer or its agents shall keep among its business records and make reasonably available for examination to a purchaser or the purchaser's agent the following:

(1) A copy of each item required in Code Section 44-3-3; and

(2) A copy of the sales agreement from each sale relating to the purchase of real property in a subdivision.



§ 44-3-11. Certain waivers in contract void

Any condition, stipulation, or provision binding any person who enters into a transaction subject to the provisions of this article which waives:

(1) Compliance with any provision of this article or of the rules and regulations promulgated under this article;

(2) Any rights provided by this article or by the rules and regulations promulgated under this article; or

(3) Any defenses arising under this article or under the rules and regulations promulgated under this article

shall be void.



§ 44-3-12. Burden of proof of exemption

In any action, civil or criminal, where a defense is based upon any exemption provided for in this article, the burden of proving the existence of such exemption shall be upon the party raising such defense.



§ 44-3-13. Application of prior law to actions, registrations, and orders prior to July 1, 1990

Prior law exclusively governs all actions, prosecutions, or proceedings which are pending or may be initiated on the basis of facts or circumstances occurring before July 1, 1995, except that no civil actions may be maintained to enforce any liability under prior law unless brought within any period of limitation which applied when the cause of action accrued and, in any event, within two years of July 1, 1995.



§§ 44-3-13.1 through 44-3-13. 3

Repealed by Ga. L. 1995, p. 993, § 1, effective July 1, 1995.



§ 44-3-15. Consent to service

Repealed by Ga. L. 1995, p. 993, § 1, effective July 1, 1995.



§ 44-3-17. Immunity of commissioner and commission from liability and actions

Repealed by Ga. L. 1995, p. 993, § 1, effective July 1, 1995.






Article 2 - Sales of Subdivided Out-of-State Lands



Article 3 - Condominiums

§ 44-3-70. Short title

This article shall be known and may be cited as the "Georgia Condominium Act."



§ 44-3-71. Definitions

As used in this article, the term:

(1) "Additional property" means any property which may be added to an expandable condominium in accordance with the provisions of the declaration and this article.

(2) "Association" means a corporation formed for the purpose of exercising the powers of the association of any condominium created pursuant to this article.

(3) "Board of directors" or "board" means an executive and administrative body, by whatever name denominated, designated in the condominium instruments as the governing body of the association.

(4) "Common elements" means all portions of the condominium other than the units.

(5) "Common expenses" means all expenditures lawfully made or incurred by or on behalf of the association together with all funds lawfully assessed for the creation and maintenance of reserves pursuant to the provisions of the condominium instruments.

(6) "Common profits" means all income collected or accrued by or on behalf of the association other than income derived from assessments pursuant to Code Section 44-3-80.

(7) "Condominium" means the property lawfully submitted to this article by the recordation of condominium instruments pursuant to this article. No property shall be deemed to be a condominium within the meaning of this article unless undivided interests in common elements are vested in the unit owners.

(8) "Condominium instruments" means the declaration and plats and plans recorded pursuant to this article. Any exhibit, schedule, or certification accompanying a condominium instrument and recorded simultaneously therewith shall be deemed an integral part of that condominium instrument. Any amendment or certification of any condominium instrument shall, from the time of the recordation of such amendment or certification, be deemed an integral part of the affected condominium instrument so long as such amendment or certification was made in accordance with this article.

(9) "Condominium unit" means a unit, as defined in paragraph (28) of this Code section, together with the undivided interest in the common elements appertaining to that unit.

(10) "Conversion condominium" means a condominium all or part of which may be used for residential purposes, which condominium contains any building or portion thereof that at any time before the recording of the declaration was occupied wholly or partially by persons other than persons who, at the time of the recording, had contractual rights to acquire one or more units within the condominium. This paragraph shall not apply to any condominium created prior to July 1, 1980, or to the expansion of any such condominium.

(11) "Convertible space" means a portion of a structure within a condominium, which portion may be converted in accordance with this article into one or more units or common elements, including, but not limited to, limited common elements.

(12) "Court" means the superior court of the county where the condominium or any part thereof is located.

(13) "Declarant" means all owners and lessees of the property who execute the declaration or on whose behalf the declaration is executed; provided, however, that the phrase "owner and lessees," as used in this Code section and in Code Sections 44-3-72 and 44-3-89, shall not include in his capacity as such any mortgagee, any lienholder, any person having an equitable interest under any contract for the sale or lease of a unit, or any lessee or tenant of a unit. From the time of the recordation of any amendment to the declaration expanding an expandable condominium, all persons who execute that amendment or on whose behalf that amendment is executed shall also come within the definition of "declarant." Any successor-in-title of any owner or lessee referred to in this paragraph who comes to stand in the same relation to the condominium as his predecessor did shall also come within such definition.

(14) "Declaration" means the recordable instrument containing those matters required by Code Section 44-3-77 and any lawful amendments thereto.

(15) "Expandable condominium" means a condominium to which additional property may be added in accordance with the declaration and this article.

(16) "Foreclosure" means, without limitation, the judicial foreclosure of a mortgage and the exercise of a power of sale contained in any mortgage.

(17) "Identifying number" means one or more letters, numbers, symbols, words, or any combination thereof that identifies only one unit in the condominium.

(18) "Leasehold condominium" means a condominium in all or any portion of which each unit owner owns an estate for years or leasehold estate in his unit or in the property on or within which that unit is situated or both. A condominium including an estate for years in property, or an interest therein, on or within which no units are situated or to be situated shall not be deemed a leasehold condominium within the meaning of this article.

(19) "Limited common element" means a portion of the common elements reserved for the exclusive use of those entitled to the use of one or more, but less than all, of the units.

(19.1) "Master association" means an association of a master condominium.

(19.2) "Master condominium" means a condominium in which the condominium instruments permit one or more of the units to constitute a subcondominium.

(20) "Mortgage" means a mortgage, deed to secure debt, deed of trust, or other instrument conveying a lien upon or security title to property.

(21) "Mortgagee" means the holder of a mortgage.

(22) "Officer" means an officer of the association.

(23) "Permanently assigned limited common element" means a limited common element which cannot be reassigned or which can be reassigned only with the consent of the unit owner or owners of the unit or units to which it is assigned.

(24) "Person" means a natural person, corporation, partnership, association, trust, other entity, or any combination thereof.

(25) "Property" means any real property and any interest in real property, including, without limitation, parcels of air space.

(26) "Record" means to file for record in the office of the clerk of the superior court of all counties in which the condominium or any part thereof is located.

(26.1) "Subassociation" means an association of a subcondominium.

(26.2) "Subcondominium" means the property consisting of a unit of an existing condominium lawfully submitted under this article by the recordation of separate condominium instruments pursuant to this article.

(27) "Submitted property" means the property lawfully submitted to this article by the recordation of condominium instruments pursuant to this article. Additional property shall be deemed to be submitted property upon the expansion of a condominium pursuant to this article.

(27.1) "Subunit" means a unit that constitutes a portion of a subcondominium.

(28) "Unit" means a portion of the condominium intended for any type of independent ownership and use. For the purposes of this article, a convertible space shall also be deemed a unit.

(29) "Unit owner" means one or more persons, including the declarant, who own a condominium unit or, in the case of a leasehold condominium, whose leasehold interest or interests in the condominium extend for the entire balance of the unexpired term or terms.



§ 44-3-72. Creation of condominium

A condominium shall come into existence upon the recordation of the declaration pursuant to this article and of the plats and plans required by Code Section 44-3-83. The declaration shall be duly executed by or on behalf of all of the owners and lessees of the submitted property.



§ 44-3-73. Sufficiency of descriptions of condominium units; description of undivided interest in common elements

After the submission of any property to this article, no description of a condominium unit located thereon shall be deemed vague, uncertain, or otherwise insufficient if it sets forth the identifying number of that unit, the name of the condominium, the name of the county or counties in which the condominium is located, and the deed book and page number where the first page of the declaration is recorded. Any such description shall be deemed to include the undivided interest in the common elements appertaining to such unit even if such interest is not stated or referred to in the description.



§ 44-3-74. (For effective date, see note.) Recording condominium instruments, plats, plans, and encumbrances

(a) The declaration and any amendments thereto shall be entitled to recordation if executed in the manner required for recording deeds to real property. All condominium instruments and any amendments and certifications thereto shall set forth the name of the condominium; the name of the county or counties in which the condominium is located; and, except for the declaration itself, the deed book and page number where the first page of the declaration is recorded or the document number assigned to the declaration upon its recordation. All condominium instruments and all amendments and certifications thereto shall be recorded in every county where any portion of the condominium is located. The recordation shall not require the approval of any county or municipal authority or official except as to the manner of execution prescribed by this Code section.

(b) (For effective date, see note.) The clerk of superior court shall continue to maintain any legacy condominium plats books, condominium site plan books, condominium plot plan books, or condominium floor plan books that currently exist either in their current form or in electronic format.

(c) (For effective date, see note.) All deeds, mortgages, liens, leases, and encumbrances of any kind affecting any condominium unit or duplicate originals thereof or copies thereof certified by the clerk of superior court in whose office the same are first recorded shall be recorded in all counties in which any part of the submitted property is located.



§ 44-3-75. Construction and validity of condominium instruments; conflicts and inconsistencies; severability

(a) Except to the extent otherwise provided by the condominium instruments:

(1) The terms defined in Code Section 44-3-71 shall be deemed to have the meanings therein specified wherever they appear in the condominium instruments unless the context otherwise requires;

(2) To the extent that walls, floors, or ceilings are designated as the boundaries of the units or of any specified units, all doors and windows therein and all lath, wallboard, plasterboard, plaster, paneling, molding, tiles, wallpaper, paint, finished flooring, and any other materials constituting any part of the finished surfaces thereof shall be deemed a part of such units; but all other portions of such walls, floors, or ceilings shall be deemed a part of the common elements;

(3) If any chutes, flues, ducts, conduits, wires, bearing walls, bearing columns, or any other apparatus lies partially inside and partially outside of the designated boundaries of a unit, any portions thereof serving only that unit shall be deemed a part of that unit; but any portions thereof serving more than one unit or any portion of the common elements shall be deemed a part of the common elements;

(4) Subject to paragraph (3) of this subsection, all space, interior partitions, and other fixtures and improvements within the boundaries of a unit shall be deemed a part of that unit;

(5) Any shutters, awnings, window boxes, doorsteps, porches, balconies, patios, and any other apparatus designed to serve a single unit shall be deemed a limited common element appertaining to that unit exclusively; and

(6) The requirement of consent to or joinder in any act or instrument by any unit owner shall not be deemed to require the consent to or joinder in such act or instrument by any mortgagee of or the holder of any lien upon such unit owner's condominium unit except to the extent expressly required by this article.

(b) In the event that any allocation of undivided interest in the common elements, votes in the association, or liability for common expenses stated in any deed or mortgage to or of any condominium unit conflicts with the allocations thereof as set forth in the declaration, the declaration shall control.

(c) In the event of any inconsistency between this article and the provisions of any declaration, this article shall control. Unless otherwise provided in the condominium instruments, in the event of any inconsistency between the declaration and the provisions of any bylaws of the association, the declaration shall control.

(d) The condominium instruments shall be construed together and shall be deemed to incorporate one another to the extent that any requirement of this article as to the content of one would be satisfied if any other condominium instrument were incorporated therein by reference.

(e) If any provision, sentence, clause, phrase, or word of any condominium instrument or the application thereof in any circumstances is held invalid, the validity of the remainder of the condominium instrument and of the application of any such provision, sentence, clause, phrase, or word in other circumstances shall not be affected thereby.



§ 44-3-76. Compliance with condominium instruments, rules, and regulations; means of enforcement

Every unit owner and all those entitled to occupy a unit shall comply with all lawful provisions of the condominium instruments. In addition, any unit owner and all those entitled to occupy a unit shall comply with any reasonable rules or regulations adopted by the association pursuant to the condominium instruments which have been provided to the unit owners and with the lawful provisions of bylaws of the association. Any lack of such compliance shall be grounds for an action to recover sums due, for damages or injunctive relief, or for any other remedy available at law or in equity, maintainable by the association or, in any proper case, by one or more aggrieved unit owners, on their own behalf or as a class action. If and to the extent provided in the condominium instruments, the association shall be empowered to impose and assess fines, and suspend temporarily voting rights and the right of use of certain of the common elements in order to enforce such compliance; provided, however, that no such suspension shall deny any unit owner or occupants access to the unit owned or occupied nor cause any hazardous or unsanitary condition to exist. If the voting right of a unit owner has been suspended, then to the extent provided in the condominium instruments, that unit owner's vote shall not count for purposes of establishing a quorum or taking any action which requires a vote of the owners under this article or the condominium instruments. Notwithstanding any other provision of this Code section, to the extent provided in the condominium instruments, water, gas, electricity, heat, and air conditioning services being provided to a unit or unit owner by the association may be terminated for failure to pay assessments and other amounts due pursuant to subsection (a) of Code Section 44-3-109, subject to the suspension standards and notice requirements imposed on the institutional providers providing such services to the condominium development, only after a final judgment or final judgments in excess of a total of $750.00 are obtained in favor of the association from a court of competent jurisdiction. The utility services shall not be required to be restored until the judgment or judgments and any reasonable utility provider charges or other reasonable costs incurred in suspending and restoring such services are paid in full. All common expenses for termination and restoration of any services pursuant to this Code section shall be an assessment and a lien against the unit.



§ 44-3-77. Contents of declaration

(a) The declaration for every condominium shall contain the following:

(1) The name of the condominium, which name shall include the word "condominium" or be followed by the words "a condominium";

(2) The name of the county or counties in which the condominium is located;

(3) A legal description by metes and bounds of the submitted property, including any horizontal, upper and lower, boundaries as well as the vertical, lateral, boundaries;

(4) A description or delineation of the boundaries of the units, including any horizontal, upper and lower, boundaries as well as the vertical, lateral, boundaries;

(5) A description or delineation of any limited common elements showing or designating the unit or units to which each is assigned;

(6) A description or delineation of all common elements which may subsequently be assigned as limited common elements together with a statement that they may be so assigned and a description of the method whereby any such assignments shall be made in accordance with Code Section 44-3-82;

(7) The allocation to each unit of an undivided interest in the common elements in accordance with Code Section 44-3-78;

(8) The allocation to each unit of a number of votes in the association in accordance with Code Section 44-3-79;

(9) The allocation to each unit of a share of the liability for common expenses in accordance with Code Section 44-3-80;

(10) Any limitations or restrictions on the powers of the association and the board of directors;

(11) The name and address of the attorney or other person who prepared the declaration;

(12) A statement of any and all restrictions on the general use of the condominium or a statement that there are no such restrictions; and

(13) Such other matters not inconsistent with this article as the declarant deems appropriate.

(b) If the condominium is an expandable condominium, the declaration shall also contain the following:

(1) The explicit reservation of an option or options to expand the condominium;

(2) A time limit or date not exceeding seven years from the recording of the declaration upon which all options to expand the condominium shall expire together with a statement of any circumstances which will terminate any such option prior to the expiration of the time limit so specified; provided, however, that, if the condominium instruments so provide, the unit owners of units to which two-thirds of the votes in the association appertain, exclusive of any vote or votes appurtenant to any unit or units then owned by the declarant, may consent to the extension of any such option within one year prior to the date upon which the option would otherwise have expired;

(3) A statement of any other limitations on the option or options or a statement that there are no such limitations;

(4) A legal description by metes and bounds of the additional property, including any horizontal, upper and lower, boundaries as well as the vertical, lateral, boundaries;

(5) A statement as to whether portions of the additional property may be added to the condominium at different times, together with any limitations fixing the boundaries of those portions by legal descriptions setting forth the metes and bounds thereof or regulating the order in which they may be added to the condominium, or a statement that there are no such limitations;

(6) A statement of any limitations as to the location of any improvements that may be made on any portions of the additional property or a statement that there are no such limitations;

(7) A statement of the maximum number of units that may be created on the additional property. If portions of the additional property may be added to the condominium and the boundaries of those portions are fixed in accordance with paragraph (5) of this subsection, the declaration shall also state the maximum number of units that may be created on each such portion added to the condominium. If portions of the additional property may be added to the condominium and the boundaries of those portions are not fixed in accordance with paragraph (5) of this subsection, then the declaration shall also state the maximum average number of units per acre that may be created on any such portion added to the condominium;

(8) With regard to the additional property, a statement of whether any units may be created therein that may not be restricted exclusively to residential use and, if so, a statement of the maximum extent thereof or a limitation as to the extent of such nonresidential use;

(9) A statement of the extent to which any structures erected on any portion of the additional property added to the condominium will be compatible with structures on the submitted property in terms of quality of construction, the principal materials to be used, and architectural style or a statement that no assurances are made in those regards;

(10) A description of all other improvements that will be made on any portion of the additional property added to the condominium, or a statement of any limitations as to what other improvements may be made thereon, or a statement that no assurances are made in that regard;

(11) A statement that any units created on any portion of the additional property added to the condominium will be substantially identical to the units on the submitted property, or a statement of any limitations as to what types of units may be created thereon, or a statement that no assurances are made in that regard;

(12) A description of the declarant's reserved right, if any, to create limited common elements within any portion of the additional property or to designate common elements therein which may subsequently be assigned as limited common elements, in terms of the types, sizes, and maximum number of such limited common elements within each such portion, or a statement that no limitations are placed on that right; and

(13) A statement of a formula, ratio, or other method whereby, upon the expansion of any expandable condominium, there shall be reallocated among the units the undivided interests in the common elements, the votes in the association, and the liability for common expenses.

Plats or plans may be recorded with the declaration of any amendment thereto and identified therein to supplement or provide information required to be furnished pursuant to this subsection; and provided, further, that paragraph (8) of this subsection need not be complied with if none of the units on the submitted property are restricted exclusively to residential use.

(c) If the condominium contains any convertible space, the declaration shall also contain a statement of a formula, ratio, or other method whereby, upon the conversion of all or any portion of a convertible space, there shall be allocated among the units created therefrom such undivided interest in the common elements, such number of votes in the association, and such liability for common expenses as previously pertained to such convertible space.

(d) If the condominium is a leasehold condominium, with respect to any ground lease, other lease, or other instrument creating the estate for years, the expiration or termination of which may terminate or reduce the condominium, the declaration shall set forth the county or counties wherein the same are recorded and the deed book and page number where the first page of each such lease or other instrument is recorded. The declaration shall also contain the following:

(1) The date upon which such leasehold or estate for years is due to expire;

(2) A statement of whether any property will be owned by the unit owners in fee simple and, if so, a legal description by metes and bounds of any such property. With respect to any improvements owned by the unit owners in fee simple, the declaration shall contain a statement of any rights the unit owners shall have to remove the improvements after the expiration or termination of the leasehold or estate for years involved or a statement that they shall have no such rights;

(3) A statement of the name and address of the person or persons to whom payments of rent must be made by the unit owners unless such rent is collected from the unit owners as a part of the common expenses; and

(4) A statement of the share of liability for payments under any such lease or other instrument which are chargeable against each unit.

(e) Whenever this Code section requires a legal description by metes and bounds of submitted property or additional property, such requirement shall be deemed to include a requirement of a legally sufficient description of any easements that are submitted to this article or that may be added to the condominium, as the case may be. In the case of any such easement, the declaration shall contain the following:

(1) A description of the permitted use or uses;

(2) If the benefit of the easement does not inure to all units and their lawful occupants, a statement of the relevant restrictions and limitations on utilization; and

(3) If any person other than those entitled to occupy any unit may use the easement, a statement of the rights of others to such use.

Notwithstanding any other provision of this subsection, the foregoing requirements may be satisfied by attaching a true copy of any such easement to the declaration.

(f) Whenever this Code section requires a legal description by metes and bounds of submitted property or additional property, such requirement shall be deemed to include a separate legal description by metes and bounds of all property in which the unit owners collectively shall or may be tenants in common or joint tenants with any other persons. No units shall be situated on any such property, however, and the declaration shall describe the nature of the unit owners' estate therein. No such property shall be shown on the same plat or plats showing other portions of the condominium but shall be shown instead on separate plats unless such property is specifically shown and labeled as being owned subject to such a tenancy.

(g) Wherever this article requires a statement of a method for allocation or reallocation of undivided interests in the common elements, votes in the association, and the liability for common expenses, such method shall be so related to the physical characteristics of the units affected or otherwise so stated as to enable any person to determine the interest, vote, or share in such matters pertaining to any particular unit upon such allocation or reallocation. Certain spaces within the units, including, without limitation, attic, basement, and garage space, may but need not be omitted from such calculation or partially discounted by the use of a ratio so long as the same basis of calculation is employed for all units in the condominium. In the event that the declaration allocates or provides for the allocation to any unit of a different share of undivided interests in common elements than is allocated for liability for common expenses, such difference shall be based upon a good faith estimate of the declarant regarding the approximate relative maintenance or other costs occasioning such disparity, and the basis of such determination shall be stated in the declaration; provided, however, that no unit owner or other person may require any reallocation on account of any disparity between actual costs and the determination reflected in the declaration. Subject to the foregoing sentence of this subsection, nothing contained in this article shall be construed to require that the proportions of undivided interest in the common elements, of votes in the association, or of liability for common expenses assigned and allocated to each unit be equal, it being intended that such proportions may be independent.



§ 44-3-78. Allocation -- Interests in common elements

(a) The declaration shall allocate to each unit depicted on plats or plans that comply with subsections (a) and (b) of Code Section 44-3-83 an undivided interest in the common elements. Such allocation may be by percentage, fraction, formula, or any other method which indicates the relative undivided interests in the common elements. If an equal undivided interest in the common elements is allocated to each unit, the declaration may merely so state.

(b) All of the undivided interests in the common elements shall be allocated to the units created by the declaration and shall be subject to reallocation as provided in this article.

(c) If the undivided interests allocated are other than equal, the undivided interest allocated to each unit shall be reflected by a table or provision in the declaration or by an exhibit or schedule accompanying the declaration and recorded simultaneously therewith identifying the units, listing them serially or grouping them together in the case of units to which identical undivided interests are allocated, and setting forth the fraction, percentage, or other statement of undivided interest in the common elements allocated thereto.

(d) Except to the extent otherwise expressly provided by this article, the undivided interest in the common elements allocated to any unit shall not be altered; and any purported transfer, encumbrance, or other disposition of that interest without the unit to which it pertains shall be void.

(e) The common elements shall not be subject to any action for partition except as provided in Code Sections 44-3-98 and 44-3-99.

(f) No undivided interest in the common elements shall be allocated to any unit unless such unit is depicted on plats or plans that comply with subsections (a) and (b) of Code Section 44-3-83.



§ 44-3-79. Allocation -- Votes in association; how votes cast; majority vote requirements

(a) The declaration shall allocate a number of votes in the association to each unit depicted on plats or plans that comply with subsections (a) and (b) of Code Section 44-3-83. The allocation of such votes may be by percentage, fraction, formula, or any other method which indicates the relative voting power allocated to each unit. If an equal vote is allocated to each unit, the declaration may merely so state. All of the votes in the association shall be allocated among the units depicted on such plats or plans and shall be subject to reallocation as provided in this article.

(b) Since a unit owner may be more than one person, if only one of those persons is present at a meeting of the association or is voting by proxy, ballot, or written consent, that person shall be entitled to cast the votes pertaining to that unit. However, if more than one of those persons is present or executes a proxy, ballot, or written consent, the vote pertaining to that unit shall be cast only in accordance with their unanimous agreement unless the condominium instruments expressly provide otherwise; and such consent shall be conclusively presumed if any one of them purports to cast the votes pertaining to that unit without protest being made immediately by any of the others to the person presiding over the meeting or vote.

(c) The votes pertaining to any unit may, and, in the case of any unit owner not a natural person or persons, shall, be cast pursuant to a proxy or proxies duly executed by or on behalf of the unit owner or, in cases where the unit owner is more than one person, by or on behalf of the joint owners of the unit. No such proxy shall be revocable except as provided in Code Section 14-2-722 or 14-3-724 or by written notice delivered to the association by the unit owner or by any joint owners of a unit. Any proxy shall be void if it is not dated or if it purports to be revocable without such notice.

(d) Except in the case of any condominium of which no part is restricted exclusively to residential use, if 50 percent or more of the votes in the association pertain to 25 percent or less of the condominium units, then in any case where a majority vote is required by the condominium instruments or by this article the requirement for such a majority shall be deemed to include, in addition to the specified majority of the votes, assent by the unit owners of a like majority of the condominium units.

(e) Anything in this Code section to the contrary notwithstanding, no votes in the association shall be deemed to pertain to any condominium unit during such time as the unit owner thereof is the association nor shall any vote be allocated to any condominium unit unless the condominium unit is depicted on plats or plans that comply with subsections (a) and (b) of Code Section 44-3-83. Except to the extent otherwise expressly provided or permitted by this article, the votes allocated to any condominium unit shall not be altered.



§ 44-3-80. Allocation -- Liability for common expenses; how assessments made

(a) Except to the extent that the condominium instruments provide otherwise, any common expenses associated with the maintenance, repair, renovation, restoration, or replacement of any limited common element shall be specially assessed against the condominium unit to which that limited common element was assigned at the time the expenses were made or incurred; however, if any limited common element was assigned at that time to more than one unit, the common expenses shall be specifically assessed against each condominium unit equally so that the total of the special assessments equals the total of the expenses.

(b) To the extent that the condominium instruments expressly so provide:

(1) Any other common expenses benefiting less than all of the units shall be specially assessed equitably among all of the condominium units so benefited;

(2) Any other common expenses occasioned by the conduct of less than all of those entitled to occupy all of the units or by the licensees or invitees of any such unit or units shall be specially assessed against the condominium unit or units, the conduct of any occupant, licensee, or invitee of which occasioned any such common expenses;

(3) Any other common expenses significantly disproportionately benefiting all of the units shall be assessed equitably among all of the condominium units; and

(4) Other than for limited common elements expressly designated as such in the condominium instruments and assigned to fewer than all units, nothing contained in paragraph (1) or (3) of this subsection shall permit an association to specially or disproportionately allocate common expenses for periodic maintenance, repair, and replacement of any portion of the common elements or the units which the association has the obligation to maintain, repair, or replace.

(c) The amount of all common expenses not specially assessed pursuant to subsection (a) or (b) of this Code section, less the amount of all undistributed and unreserved common profits, shall be assessed against the condominium units in accordance with the allocation of liability for common expenses set forth in the declaration. The allocation may be by percentage, fraction, formula, or any other method which indicates the relative liabilities for common expenses. If an equal liability for common expenses is allocated to each unit, the declaration may merely so state. The entire liability for common expenses shall be allocated among the units depicted on plats or plans that comply with subsections (a) and (b) of Code Section 44-3-83 and shall be subject to reallocation as provided in this article. Except to the extent otherwise expressly provided or permitted by this article, the allocations of the liability shall not be altered; provided, however, that no reallocation shall affect any assessment or installation thereof becoming due and payable prior to reallocation. The assessments shall be made by the association annually or more often if the condominium instruments so provide and shall be payable in the manner determined by the association. Notwithstanding any unequal allocation of liabilities for common expenses pursuant to this subsection, this provision shall not preclude the association from levying charges equally among units for services or items provided to owners upon request, or which provide proportionate or uniform benefit to the units, including, but not limited to, uniform charges for pool keys or other common element entry devices.

(d) (1) The declarant shall pay for all common expenses until the first common expense assessment is due from any unit owner. Thereafter, no unit owner other than the association shall be exempted from any liability for any assessment under this Code section or under any condominium instrument for any reason whatsoever, including, without limitation, abandonment, nonuse, or waiver of the use or enjoyment of his or her unit or any part of the common elements.

(2) Notwithstanding paragraph (1) of this subsection, if authorized by the declaration, a declarant who is offering units for sale may elect to be excused from payment of assessments assessed pursuant to subsection (c) of this Code section against those unsold and unoccupied units for a stated period of time after the original declaration is recorded, not to exceed 24 months after the date the original declaration is recorded; provided, however, that as to assessments assessed pursuant to subsection (c) of this Code section, the declarant must pay common expenses incurred during such period which exceed the amounts assessed against other unit owners in the same condominium. During any period in which the declarant is excused from payment of assessments assessed pursuant to subsection (c) of this Code section:

(A) No capital contributions, start-up funds, initiation fees, or contributions to capital reserve accounts which are receivable from unit purchasers or unit owners and payable to the association at closing may be used for payment of common expenses;

(B) No portion of the payment of assessments collected from owners intended to be utilized for reserves for deferred maintenance, reserves for depreciation, or other reserves, as shown on the operating budget for the condominium, may be used for payment of common expenses; and

(C) No prepayments of assessments made by owners shall be used for the payment of common expenses prior to the time the assessments would otherwise be due.

(3) If during the period that the declarant is excused from payment of assessments as provided in paragraph (2) of this subsection common expenses are incurred resulting from a casualty which is not covered by proceeds from insurance maintained by the association, such common expenses shall be assessed against all unit owners owning units on the date of such casualty, and their respective successors and assigns, including the declarant with respect to units owned by the declarant. In the event of such an assessment, all units shall be assessed in accordance with the allocation of the liability for common expenses set forth in the declaration as provided in subsection (c) of this Code section.

(4) During any such time as the declarant has the right to control the association pursuant to Code Section 44-3-101, any capital contributions, start-up funds, initiation fees, or contributions to capital reserve accounts which are receivable from unit purchasers or unit owners and payable to the association at closing and any portion of the payment of assessments collected from owners intended to be utilized for reserves for deferred maintenance, reserves for depreciation, or other reserves, as shown on the operating budget for the condominium, shall be deposited into one or more separate reserve accounts and shall not be used to pay for any common expenses, without the agreement of the unit owners of units to which two-thirds of the votes in the association pertain, exclusive of any vote or votes appurtenant to any unit or units then owned by the declarant. No waiver of the right of any unit owner to grant or withhold consent to such agreement shall be valid.

(e) Unless otherwise provided in the condominium instruments and except as provided in subsection (f) of this Code section, the grantee in a conveyance of a condominium unit shall be jointly and severally liable with the grantor thereof for all unpaid assessments against the latter up to the time of the conveyance without prejudice to the grantee's right to recover from the grantor the amounts paid by the grantee therefor; provided, however, that, if the grantor or grantee shall request a statement from the association as provided in Code Section 44-3-109, such grantee and his successors, successors-in-title, and assigns shall not be liable for nor shall the condominium unit conveyed be subject to a lien for any unpaid assessments against such grantor in excess of any amount set forth in the statement.

(f) In the event that the holder of a first priority mortgage or a secondary purchase money mortgage of record, provided that neither the grantee nor any successor grantee on the secondary purchase money mortgage is the seller of the unit, or any other person acquires title to any condominium unit as a result of foreclosure of any such mortgage, such holder or other person and successors, successors-in-title, and assigns shall not be liable for nor shall the condominium unit be subject to a lien for any assessment under this Code section or under any condominium instrument chargeable to the condominium unit on account of any period prior to the acquisition of title; provided, however, that the unpaid share of an assessment or assessments shall be deemed to be common expenses collectable from all of the unit owners, including such holder or other person and successors, successors-in-title, and assigns.

(g) A condominium instrument recorded on or after July 1, 2015, shall not authorize the board of directors to impose:

(1) Except as provided in subsections (a) and (b) of this Code section and subsections (a) and (b) of Code Section 44-3-109, a special assessment fee per unit in excess of one-sixth of the annual common expense assessment for the unit levied pursuant to subsection (c) of this Code section per fiscal year without the approval of a majority of the unit owners; or

(2) A monthly maintenance fee increase in excess of the percentage equal to the annual rate of inflation as measured by the Consumer Price Index for All Urban Consumers for the immediately preceding 12 month period may be disapproved by unit owners holding a majority of the association vote.



§ 44-3-81. Reallocation of interests in common elements, votes, and liability for common expenses

(a) Interests in the common elements shall not be allocated to any units to be created within any additional property until plats or plans depicting the same are recorded pursuant to subsection (c) of Code Section 44-3-83. Upon the submission of any additional property, the declarant shall execute and record an amendment to the declaration reallocating undivided interests in the common elements, votes in the association, and liabilities for common expenses in the manner provided in the declaration.

(b) If all of a convertible space is converted into common elements, including, without limitation, limited common elements, the undivided interest in the common elements pertaining to such convertible space shall then pertain to the remaining units and shall be allocated among them in proportion to their undivided interests in the common elements. In the case of the conversion of all or any portion of any convertible space into one or more units or common elements, including, without limitation, limited common elements, the undivided interests in the common elements, the votes in the association, and the liability for common expenses shall be reallocated in the manner provided in the declaration. The declarant shall immediately prepare, execute, and record an amendment to the declaration effecting the reallocation of undivided interests produced thereby.

(c) In the case of a leasehold condominium, upon the expiration or termination of any leasehold or estate for years with respect to any land upon or within which any unit exists, every such unit together with all common elements located upon or within such leasehold or estate for years shall be deemed to have been withdrawn from the condominium unless the declaration provides for the termination of the condominium in such event. The undivided interest in the common elements pertaining to any unit thereby withdrawn from the condominium shall then pertain to the remaining units and shall be allocated among them in proportion to their undivided interests in the common elements. The association shall immediately prepare, execute, and record an amendment to the declaration effecting the reallocation of undivided interests produced thereby. In the case of the reduction of a condominium on account of the expiration or termination of a leasehold or estate for years, all votes attributable to any unit located upon such property immediately prior to such reduction shall thereby be eliminated; in addition, the liability for common expenses pertaining to any such unit shall be allocated to the remaining units in proportion to their relative liabilities for common expenses.



§ 44-3-82. Assignments and reassignments of limited common elements

(a) All assignments and reassignments of limited common elements shall be made or provided for in the condominium instruments. No limited common element shall be assigned or reassigned except in accordance with this article. No amendment to any condominium instrument shall alter any rights or obligations with respect to any limited common element without the consent of all unit owners whose use of the limited common element is or may be directly affected by the assignment or reassignment, as evidenced by their execution of the amendment, except to the extent that the condominium instruments expressly provided otherwise prior to or simultaneously with the first assignment of the limited common element.

(b) Unless expressly prohibited by the condominium instruments, a limited common element may be reassigned upon written application to the association by the owners of units to which the limited common element appertains and the owners of units to which the limited common element is being reassigned. The association shall immediately prepare and execute an amendment to the declaration reassigning all rights and obligations with respect to the limited common element involved. Such amendment shall be delivered immediately to the owners of the units to which the limited common element appertains and the owners of units to which the limited common element is being reassigned and upon payment by them of all reasonable costs for the preparation, execution, and recordation thereof. The amendment shall become effective when the association and the owners of the units to which the limited common element appertains and the owners of units to which the limited common element is being reassigned have executed and recorded the same. No vote of the unit owners shall be necessary for the amendment provided in this Code section to be executed by the association.

(c) A common element not previously assigned as a limited common element shall be so assigned only pursuant to the declaration. The amendment to the declaration making such an assignment shall be prepared and executed by the association. The amendment shall be delivered to the unit owner or owners to whose unit the assignment is being made upon payment by them of all reasonable costs for the preparation, execution, and recordation thereof. The amendment shall become effective after execution by the association and such unit owner or owners and recordation, and the recordation thereof shall be conclusive evidence that the method prescribed pursuant to the declaration was adhered to. Unless otherwise required by the condominium instruments, no vote of the unit owners shall be necessary for the amendment provided in this Code section to be executed by the association.



§ 44-3-83. Recording of plats and plans; contents; completion of structural improvements; certification by registered architect or engineer

(a) Prior to the first conveyance of a condominium unit, there shall be recorded one or more plats of survey showing the location and dimensions of the submitted property; the location and dimensions of all structural improvements located on any portion of the submitted property; the intended location and dimensions of all contemplated structural improvements committed to be provided by the declaration on any portion of the submitted property; and, to the extent feasible, the location and dimensions of all easements appurtenant to the submitted property or otherwise submitted to this article as part of the common elements. With respect to all such structural improvements, the plats shall indicate which, if any, have not been begun by use of the phrase "NOT YET BEGUN." No structural improvement which contains or constitutes all or part of any unit or units and which is located on any portion of the submitted property shall be commenced on any portion of the submitted property after the recording of the plats. The declarant shall complete all structural improvements depicted on the plats, subject only to such limitations, if any, as may be expressly stated in the declaration with respect to those labeled "NOT YET BEGUN" on the plats, provided that, within six months after written notice from the association, the declarant shall be obligated to complete within a reasonable time every structural improvement actually commenced on the submitted property, notwithstanding any provision of the declaration, unless the declarant removes within a reasonable time all portions of any such structural improvement and restores the surface of the land affected thereby to substantially the same condition as that which existed prior to commencement of any such structural improvement; and provided, further, that nothing contained in this sentence shall exempt the declarant from any contractual liability to complete any such structural improvement. If the submitted property consists of noncontiguous parcels, the plats shall indicate the approximate distances between such parcels unless such information is disclosed in the declaration. If, with respect to any portion or portions, but less than all, of the submitted property, the unit owners are to own only a leasehold or estate for years, the plats shall show the location and dimensions of any such portion or portions and shall label each such portion by use of the phrase "LEASED LAND." To the extent feasible, the plats shall show all easements to which the submitted property or any portion thereof is subject. The plats shall also show all encroachments by or on any operation of the submitted property. In the case of any units which have vertical boundaries lying wholly or partially outside of structures for which plans pursuant to subsection (b) of this Code section are recorded, the plats shall show the location and dimensions of the vertical boundaries to the extent that they are not shown on the plans; and the units or portions thereof thus depicted shall bear their identifying numbers. Each plat shall be certified as to its accuracy and compliance with this subsection by a registered land surveyor. The specification within this subsection of items that shall be shown on the plats shall not be construed to mean that the plats shall not also show all other items customarily shown or required by law to be shown for land title surveys.

(b) There shall be recorded prior to the first conveyance of a condominium unit:

(1) Plans which have been prepared, signed, and sealed by a registered architect or registered engineer of every structure which contains or constitutes all or part of any unit or units located on or within any portion of the submitted property, which plans shall show:

(A) The location and dimensions of the exterior walls and roof of such structures;

(B) The walls, partitions, floors, and ceilings as constitute the horizontal boundaries, if any, and the vertical boundaries of each unit, including convertible space, to the extent that such boundaries lie within or coincide with the boundaries of such structures; and

(C) The identifying numbers of all units or portions thereof depicted on the plans; and

(2) A certification by such architect or engineer to the effect that he has visited the site and viewed the property and that, to the best of his knowledge, information, and belief:

(A) The exterior walls and roof of each structure are in place as shown on the plans; and

(B) Such walls, partitions, floors, and ceilings, to the extent shown on said plans, as constitute the horizontal boundaries, if any, and the vertical boundaries of each unit, including convertible space, have been sufficiently constructed so as to establish clearly the physical boundaries of such unit.

In addition, each convertible space depicted in the plans shall be labeled as such by use of the phrase "CONVERTIBLE SPACE." Unless the condominium instruments expressly provide otherwise, it shall be presumed that, in the case of any unit not wholly contained within or constituting one or more of the structures, the horizontal boundaries extend, in the case of each unit, at the same elevation with regard to any part of such unit lying outside of such structures, subject to the following exception: in the case of any unit which does not lie over any other unit other than basement units, it shall be presumed that the lower horizontal boundary, if any, of that unit lies at the level of the ground with regard to any part of that unit lying outside of the structures. This subsection shall apply to any condominium created on or after July 1, 1980, or to the expansion of any such condominium.

(b.1) There shall be recorded prior to the first conveyance of a condominium unit plans of every structure which contains or constitutes all or part of any unit or units located on or within any portion of the submitted property and a certification by a registered architect or registered engineer to the effect that he has visited the site and viewed the property and that, to the best of his knowledge, information, and belief:

(1) The foundation, structural members, exterior walls, and roof of each such structure are complete and in place as shown on the plans;

(2) The walls, partitions, floors, and ceilings, to the extent shown on the plans, as constituting or coinciding with the vertical and horizontal boundaries of each unit, including convertible space, within each such structure, are sufficiently complete and in place to establish clearly the physical boundaries of such unit and that such physical boundaries are as shown on the plans; and

(3) Each such structure, to the extent of its stage of completion at that time, is constructed substantially in accordance with such plans.

The plans shall show the location and dimensions of the horizontal boundaries, if any, and the vertical boundaries of each unit to the extent that such boundaries lie within or coincide with the boundaries of such structures, and the units, or portions thereof, thus depicted shall bear their identifying numbers. In addition, each convertible space depicted in the plans shall be labeled as such by use of the phrase "CONVERTIBLE SPACE." Unless the condominium instruments expressly provide otherwise, it shall be presumed that, in the case of any unit not wholly contained within or constituting one or more of the structures, the horizontal boundaries extend, in the case of each unit, at the same elevation with regard to any part of such unit lying outside of such structures, subject to the following exception: in the case of any unit which does not lie over any other unit other than basement units, it shall be presumed that the lower horizontal boundary, if any, of that unit lies at the level of the ground with regard to any part of that unit lying outside of the structures. This subsection shall apply to any condominium created prior to July 1, 1980, or to the expansion of any such condominium.

(c) Prior to the first conveyance of a condominium unit located on any portion of any additional property being or having been added to an expandable condominium, there shall be recorded new plats of survey conforming to the requirements of subsection (a) of this Code section and, with regard to any structures on the property being or having been added, plans conforming to the requirements of subsection (b) of this Code section or certifications, conforming to the certification requirements of subsection (b) of this Code section, of plans previously recorded pursuant to Code Section 44-3-84.

(d) When converting all or any portion of any convertible space into one or more units or limited common elements, the declarant shall record, with regard to the structure or portion thereof constituting that convertible space, plans showing the location and dimensions of the horizontal boundaries, if any, and the vertical boundaries of each unit formed out of such space. The plans shall be certified by a registered architect or registered engineer in accordance with the certification requirements of subsection (b) of this Code section.

(e) When any portion of the submitted property is withdrawn, there shall be recorded a plat or plats showing the portion of the submitted property withdrawn and the remaining submitted property, which plat or plats shall be certified as provided in subsection (a) of this Code section.



§ 44-3-84. Use of previously recorded plans in lieu of new plans

Plans previously recorded pursuant to subsection (b) of Code Section 44-3-77 may be used in lieu of new plans to satisfy in whole or in part the requirements of Code Section 44-3-89 if certifications thereof are recorded by the declarant in accordance with subsection (c) of Code Section 44-3-83.



§ 44-3-85. Liability for failure to follow plats or plans; easements; liability for damage

(a) The purpose of this Code section is to protect the unit owners, except in cases of willful and intentional misconduct by them or their agents or employees, and not to relieve the declarant or any contractor, subcontractor, or materialman of any liability which any of them may have by reason of any failure to adhere to the plats or plans.

(b) To the extent that any unit or common element encroaches on any other unit or common element, whether by reason of any deviation from the plats or plans in the construction, repair, renovation, restoration, or repair of any improvement or by reason of the settling or shifting of any land or improvement, a valid easement for such encroachment shall exist.

(c) The declarant and his duly authorized agents, representatives, and employees shall have an easement for the maintenance of sales offices and model units on the submitted property so long as the declarant owns any condominium unit primarily for the purpose of sale.

(d) Subject to any restrictions and limitations which the condominium instruments may specify, the declarant shall have a transferable easement on and over the common elements for the purpose of making improvements contemplated by the condominium instruments on the submitted property and any additional property and for the purpose of doing all things reasonably necessary and proper in connection therewith.

(e) This Code section shall not be construed so as to prohibit the reservation to the declarant of other easements by means of the condominium instruments or otherwise.

(f) To the extent that damage is inflicted on any part of the condominium by the declarant or by any contractor, subcontractor, or materialman utilizing the easements reserved by the condominium instruments to the declarant or created by this Code section, the declarant together with the person or persons causing the damage shall be jointly and severally liable for the prompt repair thereof and for the restoration of the same to a condition compatible with the remainder of the condominium.



§ 44-3-86. Leasehold condominiums; lessor's rights and powers; owner's rights and powers; liens; performance of covenants

(a) As used in this Code section, the term "lessor" means any lessor, sublessor, or grantor of an estate for years.

(b) In the case of any leasehold condominium:

(1) After the recording of the declaration, no lessor who executed the declaration and no successor-in-interest to the lessor shall have any right or power to terminate all or any part of the leasehold interest of any unit owner so long as the condominium shall exist;

(2) In the event that any such lessor shall acquire title to or any other interest in any unit by any method whatsoever, the undivided interest thereby acquired by the lessor in the common elements shall not be merged with the lessor's underlying interest in the submitted property; but the two estates shall remain separate and divided so long as the condominium shall exist;

(3) If provided for in the condominium instruments, the obligation of each unit owner to pay rents and any other amounts under any lease from any lessor shall be secured by a lien upon the condominium unit of the unit owner. The lien shall be prior to all other liens and encumbrances on that condominium unit except liens for ad valorem taxes; and any other lien or encumbrance which the condominium instruments provide shall be superior thereto. The lien shall secure all costs incurred, including, without limitation, reasonable attorney's fees, in connection with the foreclosure thereof and may be foreclosed by action, judgment, and foreclosure in the same manner as is provided for any other lien for the improvement of real property;

(4) Unless otherwise provided in the condominium instruments and except as provided in paragraph (5) of this Code section, no unit owner shall be obligated to pay any amount in excess of the rents due and payable under any lease multiplied by the percentage or other proportion of the unit owner's liability for the rents as set forth in the declaration;

(5) Unless otherwise provided in the condominium instruments, no lessor shall be entitled to require performance by any unit owner of any covenant of any such lease in any form other than by the payment of money by the unit owner; provided, however, that, in the event of any default under any lease other than default in the payment of money, the lessor shall be entitled to perform any defaulted covenant and charge all reasonable costs incurred in connection with performance, including, without limitation, reasonable attorney's fees, against the unit owners in proportion to their liability for the rents, which costs shall be considered rent for purposes of the lien provided for in paragraph (3) of this Code section; and

(6) Except as limited in this Code section, in the condominium instruments, or by law, any lessor shall have all rights and powers provided by law or by his lease.



§ 44-3-87. Conversion condominiums; notice; offer to convey; time periods; rights of tenant

(a) The declarant of a conversion condominium shall deliver notice of the conversion to each tenant in possession of a unit which is subject to this article. The notice must be delivered at least 120 days before the declarant will require the tenant to vacate the unit. The notice must set forth generally the rights of tenants under this Code section. The tenant may not be required by the declarant to vacate the unit at any time during the 120 day period except by reason of nonpayment of rent, waste, or conduct which disturbs other tenants' peaceful enjoyment of the premises, and the terms of the tenancy may not be altered during said period; provided, however, that any notice which, under the terms of such tenancy, is required to be given to prevent the automatic renewal or extension of the term of such tenancy may be given during said period. Failure of the declarant to give notice as required by this Code section shall constitute a defense to an action by the declarant for possession initiated less than 120 days after proper delivery of such a notice.

(b) Within 60 days after delivery of the notice described in subsection (a) of this Code section, the declarant shall deliver to the tenant an offer to convey the unit to the tenant at a specified price and on specified terms. If the tenant fails to deliver to the declarant acceptance of the offer within 60 days after delivery of the offer to the tenant, the declarant may not offer to convey the unit, during the 120 days following the date on which delivery is made of the offer to convey to the tenant, at a price or on terms more favorable to the offeree than the price or terms offered to the tenant, without first delivering the same offer to the tenant, who shall have at least ten days within which to deliver to the declarant acceptance of such offer.

(c) Notices and offers required or permitted to be delivered to a tenant by subsections (a) and (b) of this Code section may be hand delivered to the tenant, hand delivered to the unit, or posted in the United States mail, postage prepaid, or sent by statutory overnight delivery, addressed to the tenant at the address of the unit. Acceptances permitted to be delivered to a declarant by subsection (b) of this Code section may be hand delivered to the declarant, hand delivered to an authorized representative of the declarant, or posted in the United States mail, postage prepaid, addressed to the declarant at the address specified in the offer made by the declarant. Any notices, offers, or acceptances sent by registered or certified mail or statutory overnight delivery, return receipt requested, shall be presumed conclusively to have been delivered when posted in the United States mail or delivered to the commercial delivery company, postage and fees prepaid, addressed as provided in this subsection, in which event the postmark date or date of receipt by the commercial delivery company of any such registered or certified mail or statutory overnight delivery or any receipt related thereto shall be the date of delivery for purposes of this Code section.

(d) Subsections (a) and (b) of this Code section shall not apply to any unit in a conversion condominium if the boundaries of the unit do not substantially conform to the boundaries of the unit before conversion. Subsections (a) and (b) of this Code section shall apply only to tenants who are not in default under valid and subsisting leases with the declarant or a predecessor in title of the declarant and who are in possession of and are actually occupying for residential purposes units within the conversion condominium both at the time of recording of the declaration and at the time the notice provided for in subsection (a) of this Code section are delivered.

(e) Prior to or simultaneously with delivery of the offer of sale of a unit to a tenant as provided in subsection (b) of this Code section, the declarant shall deliver to the tenant the items required to be furnished to a prospective purchaser by subsection (b) of Code Section 44-3-111.

(f) If a declarant conveys a unit to a purchaser in violation of subsection (b) of this Code section, recordation of the deed conveying the unit shall extinguish any right a tenant may have under subsection (b) of this Code section to purchase the unit but shall not affect any rights of any person to recover damages from the declarant for a violation of subsection (b) of this Code section.

(g) If the notice of conversion should specify a date by which the unit must be vacated, the notice will also constitute demand for possession pursuant to Code Section 44-7-50.

(h) Nothing in this Code section permits termination of a lease by a declarant in violation of its terms.

(i) The rights and obligations of the declarant and the tenant during any period of extended occupancy by the tenant pursuant to subsection (a) of this Code section shall be the same as the rights and obligations of said persons prior to any such period of extended occupancy.

(j) This Code section shall not apply to any condominium created prior to July 1, 1980, or to the expansion of any such condominium.



§ 44-3-88. Conversion of convertible spaces; amendment to declaration effecting conversion; reallocation of sums assessed prior to conversion; treatment of convertible space not converted

(a) With the consent of the mortgagees thereof, the declarant may convert all or any portion of any convertible space into one or more units or common elements, including, without limitation, limited common elements, subject to any restrictions and limitations which the condominium instruments may specify. Any conversion shall be deemed to have occurred at the time of the recordation of appropriate instruments pursuant to subsection (b) of this Code section and subsection (d) of Code Section 44-3-83.

(b) The declarant and all mortgagees of the convertible space shall execute and the declarant shall record an amendment to the declaration effecting the conversion. The amendment shall assign an identifying number to each unit formed out of a convertible space and shall allocate among the unit or units and the remaining convertible space, if any, the undivided interest in the common elements, the number of votes in the association, and the share of the liability for future common expenses pertaining to the convertible space immediately prior to the conversion. All sums assessed against a convertible space prior to its conversion may be reallocated by the amendment to the units and the remaining convertible space, if any. In the event that no reallocation is effected, however, the lien for the assessments shall continue as to all of the space notwithstanding the conversion. The amendment shall describe or delineate the limited common elements, if any, formed out of the convertible space and shall indicate the unit or units to which each is assigned or provide a method for such assignment.

(c) Any convertible space not converted in accordance with this Code section or any portion or portions thereof not so converted shall be treated for all purposes as a single unit unless and until it is so converted; and this article shall be deemed applicable to any space or portion or portions thereof as though the same were a unit.



§ 44-3-89. Expansion of condominium; amendment to declaration

No condominium shall be expanded except in accordance with the provisions of the declaration and this article. Any expansion shall be deemed to have occurred at the time of the recordation of plats or plans pursuant to subsection (c) of Code Section 44-3-83 and an amendment to the declaration effecting the expansion duly executed by the declarant, all other owners or lessees of the additional property being added to the condominium, and all mortgages of the additional property being added to the condominium. The amendment shall contain a legal description by metes and bounds of the additional property being added to the condominium and shall reallocate undivided interests in the common elements, votes in the association, and liabilities for future common expenses all in accordance with the provisions of the declaration.



§ 44-3-90. Alterations within units; combining two or more units

(a) Except to the extent prohibited by the condominium instruments and subject to any restrictions and limitations specified therein, any unit owner may make any improvements or alterations within his unit that do not materially impair the structural integrity of any structure or otherwise materially lessen the support of any portion of the condominium. No unit owner shall do anything which would change the exterior appearance of his unit or of any other portion of the condominium except to such extent and subject to any conditions which the condominium instruments may specify.

(b) If a unit owner acquires an adjoining unit, the unit owner shall have the right to remove all or any part of any intervening partition or to create doorways or other apertures therein, notwithstanding the fact that the partition may in whole or in part be a common element, so long as no portion of any bearing wall or bearing column is materially weakened or removed and no portion of any common elements other than that partition, and other than any chutes, flues, ducts, conduits, wires, or other apparatus contained in the partition which must be relocated by the unit owner if they serve any other part of the condominium, is damaged, destroyed, or endangered. Alterations permitted by this Code section shall not be deemed an alteration of boundaries within the meaning of Code Section 44-3-91.



§ 44-3-91. Relocation of boundaries between units; application for relocation; amendment to declaration; plans and plats; recording

(a) If the condominium instruments expressly permit the relocation of boundaries between adjoining units, the boundaries between those units may be relocated in accordance with this Code section and any restrictions and limitations which the condominium instruments may specify.

(b) If the unit owners of adjoining units whose respective boundaries may be relocated desire to relocate those boundaries, the association shall, upon written application of the unit owners and the written consent of the mortgagees of the units involved, immediately prepare and execute appropriate instruments pursuant to subsections (c) and (d) of this Code section. No vote of the unit owners shall be necessary for the amendments provided in this Code section to be executed by the association.

(c) An amendment to the declaration shall identify the units involved and shall state that the boundaries between those units are being relocated by agreement of the unit owners thereof. The unit owners of the units involved shall specify in their written application that there shall be no such reallocation or shall specify reallocations between the units involved of the aggregate undivided interest in the common elements, votes in the association, and liabilities for common expenses, or any one or more thereof, pertaining to those units. The amendment to the declaration shall reflect such reallocations or the absence thereof if deemed reasonable by the board of directors. If the reallocations specified by the unit owners of the units involved or the absence thereof is deemed unreasonable by the board of directors, it shall so notify such unit owners and permit them to amend their written application so as to specify reallocations acceptable to the board of directors.

(d) Any plats or plans necessary to show the altered boundaries between the units involved, together with their other boundaries, shall be prepared; and the units depicted thereon shall bear their identifying numbers. The plats or plans shall indicate the new dimensions of the units involved. The plats or plans shall be certified as to their accuracy and compliance with this subsection by a registered land surveyor in the case of any plat and by a registered architect or registered engineer in the case of any plan.

(e) When appropriate instruments have been prepared and executed by the association in accordance with subsections (a) through (d) of this Code section, they shall be delivered immediately to the unit owners of the units involved upon payment by them of all reasonable costs for the preparation, execution, and recordation thereof. The instruments shall become effective when the unit owners of the units involved and the mortgagees of the units have executed them and they have been recorded. The recording of such instruments shall be conclusive evidence that any reallocations made pursuant to subsection (c) of this Code section were reasonable and were approved by the board of directors. Upon recordation, the instruments shall effectuate conveyancing by and between the unit owners of the units involved regardless of whether the instruments contain or provide for the use of conveyancing language.

(f) Any relocation of boundaries between adjoining units shall be governed by this Code section and not by Code Section 44-3-92. Code Section 44-3-92 shall apply only to the subdivision of units which are intended to result in the creation of two or more new units in place of the subdivided unit.



§ 44-3-92. Subdivision of units; application for subdivision; amendment to declaration; plans and plats; recordation

(a) If the condominium instruments expressly permit the subdivision of any units, the units may be subdivided in accordance with this Code section and any restrictions and limitations which the condominium instruments may specify.

(b) If the unit owner of any unit which may be subdivided desires to subdivide the unit, the association, upon written application of the subdivider, as the unit owner shall henceforth be referred to in this Code section, and the written consent of the mortgagees of the unit, shall immediately prepare and execute appropriate instruments pursuant to subsections (c) and (d) of this Code section. No vote of the unit owners shall be necessary for the amendments provided in this Code section to be executed by the association.

(c) An amendment to the declaration shall assign identifying numbers to the units created by the subdivision of a unit and shall allocate among those units on a reasonable basis acceptable to the subdivider and the board of directors all of the undivided interest in the common elements, votes in the association, and liabilities for common expenses pertaining to the subdivided unit immediately prior to the subdivision. With regard to any limited common elements assigned to the subdivided unit, the units created by the subdivision shall jointly share all rights and shall be liable equally for all obligations so that the total of the assessments therefor equals the total of the common expenses attributable to such limited common elements, except to the extent that the subdivider may have specified in his written application that all or any portion or portions of any limited common element assigned to the subdivided unit should be assigned exclusively to one or more, but less than all, of the units created by the subdivision, in which case the amendment to the declaration shall reflect the desires of the subdivider as expressed in the written application.

(d) Any plats or plans necessary to show the boundaries separating the units created by the subdivision, together with their other boundaries, shall be prepared; and the units created by the subdivision depicted thereon shall bear their identifying numbers. The plats or plans shall indicate the dimensions of the units created by the subdivision. The plats or plans shall be certified as to their accuracy and compliance with this subsection by a registered land surveyor in the case of any plat and by a registered architect or registered engineer in the case of any plan.

(e) When appropriate instruments in accordance with subsections (a) through (d) of this Code section have been prepared and executed by the association, they shall be delivered immediately to the subdivider upon payment by the subdivider of all reasonable costs for the preparation, execution, and recordation thereof. The instruments shall become effective when the subdivider and all mortgagees of the unit have executed them and they have been recorded. The recordation of such instruments shall be conclusive evidence that any reallocations made pursuant to subsection (c) of this Code section were reasonable and were approved by the board of directors.

(f) This Code section shall have no application to convertible spaces which shall be governed by Code Section 44-3-88.



§ 44-3-93. Amendment of condominium instruments

(a)(1) Except to the extent expressly permitted or required by other provisions of this article, the condominium instruments shall be amended only by the agreement of unit owners of units to which two-thirds of the votes in the association pertain or such larger majority as the condominium instruments may specify; provided, however, that, during any such time as there shall exist an unexpired option to add any additional property to the condominium or during any such time as the declarant has the right to control the association pursuant to Code Section 44-3-101, the agreement shall be that of the declarant and the unit owners of units to which two-thirds of the votes in the association pertain, exclusive of any vote or votes appurtenant to any unit or units then owned by the declarant, or a larger majority as the condominium instruments may specify.

(2) Except to the extent expressly permitted or required by other provisions of this article, from and after July 1, 1990, no amendment of a condominium instrument shall require approval of unit owners to which more than 80 percent of the association vote pertains and the mortgagees holding 80 percent of the voting interest of mortgaged units; provided, however, that the provisions of any condominium instruments in effect on July 1, 1990, which provide for a majority in excess of 80 percent shall not be affected or modified by the provisions of this paragraph if by July 1, 1991, the association and those mortgagees permitted to vote on amendments voted by the majority required for an amendment as specified in the condominium instrument to retain the existing requirements for amendments; and provided, further, if no such vote by the required majority occurred, those provisions requiring more than 80 percent shall be deemed to require only 80 percent of the voting interest. The approval of any proposed amendment by a mortgagee shall be deemed implied and consented to if the mortgagee fails to submit a response to any written proposal for an amendment within 30 days after the mortgagee receives notice of the proposed amendment sent by certified or registered mail or statutory overnight delivery, return receipt requested. This paragraph shall not be deemed to eliminate or modify any right of the declarant provided for in the condominium instruments to approve amendments to the condominium instruments so long as the declarant owns any unit primarily for the purpose of sale and, furthermore, this paragraph shall not be construed as modifying or altering the rights of a mortgagee set forth elsewhere in this article.

(b) If none of the units in the condominium is restricted exclusively to residential use, the condominium instruments may specify a majority smaller than the minimum specified by subsection (a) of this Code section.

(c) Except to the extent expressly permitted or required by other provisions of this article or agreed upon by all unit owners and the mortgagees of all condominium units, no amendment to the condominium instruments shall change the boundaries of any unit, the undivided interest in the common elements pertaining thereto, the number of votes in the association pertaining thereto, or the liability for common expenses pertaining thereto.

(d) Agreement of the required majority of unit owners to any amendment of the condominium instruments shall be evidenced by their execution of the amendment. In the alternative, provided that the declarant does not then have the right to control the association pursuant to Code Section 44-3-101, the sworn statement of the president, of any vice-president, or of the secretary of the association attached to or incorporated in an amendment executed by the association, which sworn statement states unequivocally that agreement of the required majority was otherwise lawfully obtained and that any notices required under this article were properly given, shall be sufficient to evidence the required agreement. Any such amendment of the condominium instruments shall become effective only when recorded or at such later date as may be specified in the amendment itself.

(e) In any court suit or action where the validity of the adoption of an amendment to a condominium instrument is in issue, the adoption of the amendment shall be presumed valid if the suit is commenced more than one year after the recording of the amendment on the public record. In such cases, the burden of proof shall be upon the party challenging the validity of the adoption of the amendment.



§ 44-3-94. Damage or destruction of units; restoration; vote not to restore; allocation of insurance deductible

Unless otherwise provided in the condominium instruments, in the event of damage to or destruction of any unit by a casualty covered under insurance required to be maintained by the association pursuant to Code Section 44-3-107, the association shall cause the unit to be restored. Unless otherwise provided in the condominium instruments, any funds required for such restoration in excess of the insurance proceeds attributable thereto shall be paid by the unit owner of the unit; provided, however, that, in the event that the unit owner of the unit together with the unit owners of other units to which two-thirds of the votes in the association pertain agree not to restore the unit, the unit shall not be restored and the entire undivided interest in the common elements pertaining to that unit shall then pertain to the remaining units, to be allocated to them in proportion to their undivided interests in the common elements, and the remaining portion of that unit shall thenceforth be a part of the common elements. Votes in the association and liability for future common expenses shall thereupon pertain to the remaining units, being allocated to them in proportion to their relative voting strength in the association and liability for common expenses, respectively. To the extent provided for in the condominium instruments, the association may allocate equitably the payment of a reasonable insurance deductible between the association and the unit owners affected by a casualty against which the association is required to insure; provided, however, that the amount of deductible which can be allocated to any one unit owner shall not exceed $5,000.00 per casualty loss covered under any insurance required to be maintained by the association under this article. The existence of a reasonable deductible in any required insurance policy shall not be deemed a failure to maintain insurance as required by this Code section.



§ 44-3-95. Effect of mortgages and liens; foreclosure; release

(a) In the event of the foreclosure of any mortgage or lien which is subordinate to the declaration or from which any condominium unit has been released, the foreclosure shall not terminate the condominium; and, upon his purchase, the mortgagee, lienholder, or other purchaser at foreclosure shall become the owner of all condominium units which had not been released from the mortgage or lien prior to the purchase. In the event of the foreclosure of any mortgage or lien which is not subordinate to the declaration and from which no condominium unit has been released, the foreclosure of the mortgage or lien shall terminate the condominium unless the foreclosing mortgagee or lienholder subordinates to the declaration prior to foreclosure or forecloses subject to the declaration. For the purposes of this Code section, a lien for labor or services performed or for materials furnished in the improvement of property, either before or after it becomes submitted property, recorded upon the submitted property as a whole after the recordation of the declaration, shall be subordinate to the declaration.

(b) Any other provision of law to the contrary notwithstanding, liens for labor and services performed and for materials furnished for the improvement of property either before or after it becomes submitted property, which labor, services, and materials were performed or used in the original construction of any portion of a condominium or additional property of an expandable condominium, may be recorded against the submitted property as a whole; provided, however, that any such lien shall constitute a valid lien only against those units which have not been conveyed by the declarant to any person in a bona fide sale and purchase transaction prior to the recording of the lien. For those units which have been so conveyed, the lien shall be inapplicable and unenforceable.

(c) Subsequent to the creation of the condominium and as long as the submitted property remains subject to this article, no lien shall arise or, except as provided in subsections (a) and (b) of this Code section, be effective against the submitted property as a whole. During such period of submission to this article and except as provided in this subsection, liens or encumbrances shall arise or be created or effective only against each condominium unit in the same manner and under the same conditions in every respect as liens or encumbrances may arise or be created upon or be effective against any other separate parcel of real property subject to individual ownership; provided, however, that labor or services performed or materials furnished for improvement of the common elements, if duly authorized by the association, shall be deemed to be performed or furnished with the express consent of each unit owner and shall, if other applicable provisions of law are complied with and subject to the limitations thereof, create a lien upon all of the condominium units subject to subsection (d) of this Code section.

(d) In the event that any lien for labor or services performed or materials furnished for improvement of the common elements becomes effective subsequent to the creation of the condominium, any unit owner may remove that lien from his condominium unit by the payment of the amount attributable to his condominium unit. The amount shall be computed by reference to the liability for common expenses pertaining to that condominium unit pursuant to subsection (c) of Code Section 44-3-80. Subsequent to the payment, discharge, or other satisfaction, the unit owner of that condominium unit shall be entitled to have that lien released as to his condominium unit in accordance with applicable provisions of law; and, notwithstanding anything to the contrary in Code Sections 44-3-80 and 44-3-109, the association shall not assess or have a valid lien against that condominium unit for any portion of the common expenses incurred in connection with that lien.



§ 44-3-96. Separate titles and taxation

For all purposes, each condominium unit shall constitute a separate parcel of real property which shall be distinct from all other condominium units. If there is any unit owner other than the declarant, no tax or assessment shall be levied on the condominium as a whole but only on the individual condominium units.



§ 44-3-97. Eminent domain; compensation; reallocation of interests; court determination; amendment to declaration

(a) If any portion of the common elements is taken by eminent domain, the award therefor shall be allocated to the unit owners in proportion to their respective undivided interests in the common elements unless otherwise provided in the condominium instruments; provided, however, that the portion of the award attributable to the taking of any permanently assigned limited common element shall be allocated to the unit owner of the unit to which that limited common element was so assigned at the time of the taking. If any limited common element is permanently assigned to more than one unit at the time of the taking, the portion of the award attributable to the taking thereof shall be allocated in equal shares to the unit owners of the units to which it was so assigned or in such other shares as the declaration may specify for this purpose.

(b) If one or more units are taken by eminent domain, the undivided interest in the common elements pertaining to any such units shall then pertain to the remaining units to be allocated to them in proportion to their respective undivided interests in the common elements. The court shall enter a decree reflecting the reallocation of undivided interests produced thereby; and the award shall include, without limitation, just compensation to the unit owner of any unit taken for his undivided interest in the common elements as well as for his unit.

(c) If a portion of any unit is taken by eminent domain, the court shall determine the fair market value of the portion of such unit not taken; and the undivided interest in the common elements pertaining to any such unit shall be reduced, in the case of each such unit, in proportion to the diminution in the fair market value of such unit resulting from the taking. The portion of undivided interest in the common elements thereby divested from the unit owner of any such unit shall be reallocated among that unit and the other units in the condominium in proportion to their respective undivided interests in the common elements. Any units partially taken shall participate in such reallocation on the basis of their undivided interests as reduced in accordance with the preceding sentence. The court shall enter a decree reflecting the reallocation of undivided interests produced thereby; and the award shall include, without limitation, just compensation to the unit owner of any unit partially taken for that portion of his undivided interest in the common elements divested from him by operation of the first sentence of this subsection and not revested in him by operation of the second sentence of this subsection as well as for that portion of his unit taken by eminent domain.

(d) If the taking of a portion of any unit makes it impractical to use the remaining portion of that unit for the primary purpose permitted by the condominium instruments, the entire undivided interest in the common elements pertaining to that unit shall then pertain to the remaining units, to be allocated to them in proportion to their respective undivided interests in the common elements, and the remaining portion of that unit shall thenceforth be a part of the common elements. The court shall enter a decree reflecting the reallocation of the undivided interests produced thereby; and the award shall include, without limitation, just compensation to the unit owner of such unit for his entire undivided interest in the common elements and for his entire unit.

(e) Votes in the association and liability for future common expenses pertaining to any unit or units taken or partially taken by eminent domain shall then pertain to the remaining units, to be allocated to them in proportion to their relative voting strength in the association and liability for common expenses, respectively, with any unit partially taken participating in such reallocation as though its voting strength and its liability for common expenses in the association had been reduced in proportion to the reduction in its undivided interest in the common elements and the decree of the court shall provide accordingly.

(f) Any or all of the matters which, under this Code section, are prescribed for the determination of the court may instead be resolved by amendment to the declaration agreed to by unit owners to which more than 50 percent of the votes in the association pertain, including the unit owner of all units wholly or partially taken, or to which there is appurtenant any permanently assigned limited common element wholly or partially taken, together with the mortgagee of each such unit.



§ 44-3-98. Termination of condominium; creation of tenancy in common; distribution of assets; transfer of mortgages and liens

(a) The condominium shall be terminated only by the agreement of unit owners of units to which four-fifths of the votes in the association pertain and all mortgagees of such units or such larger majority as the condominium instruments may specify; provided, however, that during such times, if any, as there shall exist an unexpired option to add any additional property to the condominium or during such time, if any, as the declarant has the right to control the association pursuant to Code Section 44-3-101, the agreement shall be that of the declarant and the unit owners of units to which four-fifths of the votes in the association pertain, exclusive of any vote or votes appurtenant to any unit or units then owned by the declarant, and the mortgagees of those units or the larger majority that the condominium instruments may specify.

(b) If none of the units in the condominium are restricted exclusively to residential use, the condominium instruments may specify a majority smaller than the minimum specified by subsection (a) of this Code section.

(c) Agreement of the required majority of unit owners and their mortgagees to termination of the condominium shall be evidenced by their execution of a termination agreement. Any termination agreement shall become effective only when recorded or at such later date as may be specified therein. For the purposes of this Code section, a termination agreement shall be deemed a condominium instrument subject to Code Section 44-3-74.

(d) Upon the effective date of a termination agreement, all of the property constituting the condominium shall be owned by the unit owners as tenants in common and shall be in proportion to their respective undivided interests in the common elements immediately prior to the effective date. As long as the tenancy in common lasts, however, each unit owner and his heirs, representatives, successors, and assigns shall have the same right of occupancy and use of that portion of the property which formerly constituted his unit and the limited common elements appurtenant thereto, if any, as existed immediately prior to termination and a nonexclusive right to use that portion of the property which formerly constituted common elements other than limited common elements.

(e) Upon the effective date of a termination agreement, any rights the unit owners may have to the assets of the association shall be in proportion to their respective undivided interests in the common elements immediately prior to the effective date; and any distribution thereof to the unit owners shall be to such owners and to their mortgagees as their interests may appear.

(f) Upon the effective date of a termination agreement, mortgages and liens affecting each unit shall be deemed to be transferred, in accordance with their existing priorities, to the undivided interest of the unit owner in the property which formerly constituted the condominium.

(g) After the effective date of a termination agreement and except as otherwise expressly provided in this Code section, the property which formerly constituted the condominium and the rights and obligations of the former unit owners with respect thereto shall be subject to and governed by the laws of this state pertaining to tenancies in common for as long as the tenancy in common lasts.



§ 44-3-99. Withdrawal of submitted property; reallocation to remaining units of undivided interest in common elements; contents of amendment; transfer of mortgages and liens

(a) Unless the condominium instruments expressly prohibit the withdrawal of any submitted property from the condominium, submitted property may be withdrawn but only in accordance with this Code section and any restrictions or limitations which the condominium instruments may specify, the property being withdrawn hereinafter being referred to as the "withdrawn property"; provided, however, that no unit or limited common element may be withdrawn in part.

(b) Submitted property may be withdrawn from the condominium only by an amendment to the condominium instruments agreed to by the following required persons:

(1) The owner of each unit which is being withdrawn;

(2) The owner of each unit to which pertains any limited common element which is being withdrawn;

(3) The declarant, if, at the time of the withdrawal there shall exist any unexpired option to add any additional property to the condominium, or if, at the time of the withdrawal, the declarant has the right to control the association pursuant to Code Section 44-3-101;

(4) The owners of the units to which pertain four-fifths of the votes in the association or such larger majority as may be specified in the condominium instruments, exclusive of the votes appertaining to the units owned by the persons required in paragraphs (1) through (3) of this subsection. If none of the units in the condominium are restricted exclusively to residential use, the condominium instruments may specify a majority smaller than four-fifths; and

(5) Each mortgagee of the units owned by the required persons set forth in paragraphs (1) through (4) of this subsection.

(c) If the withdrawn property includes any unit, the amendment effectuating the withdrawal shall specify the reallocation to the remaining units of the undivided interest in the common elements, the number of votes in the association, and the share of liability for common expenses pertaining to the unit or units being withdrawn. The reallocation of each item shall be in proportion to the allocation of the item among the remaining units immediately prior to the effectuation of the withdrawal.

(d) If the withdrawn property does not include any unit or any limited common element, the withdrawn property shall, upon the effective date of the amendment, be owned by the unit owners as tenants in common in proportion to their respective undivided interest in the common elements immediately prior to the effective date.

(e) If any unit or any limited common element is included in the withdrawn property, the amendment shall allocate to the owner of each such unit or of each unit to which each such limited common element pertains, as the case may be, an undivided interest in the withdrawn property in consideration for the withdrawal of the unit or limited common element. The remaining undivided interest in the withdrawn property shall be allocated among the unit owners, including the owners of any unit or units to which there are appurtenant limited common elements which are being withdrawn, in proportion to their respective undivided interests in the common elements immediately preceding the effective date of the amendment.

(f) The amendment to the declaration effectuating the withdrawal of submitted property shall be executed by those persons whose agreement thereto is required under subsection (b) of this Code section and shall include:

(1) A legal description by metes and bounds of the withdrawn property;

(2) A legal description by metes and bounds of the remaining submitted property;

(3) The effective date of the amendment if subsequent to the date of recording the amendment;

(4) The undivided interest in the withdrawn property being allocated to each unit owner; and

(5) The undivided interest in the common elements, the number of votes in the association, and the share of liability for common expenses pertaining to each unit remaining in the condominium.

The amendment shall become effective only when it and all plats required in connection therewith under subsection (e) of Code Section 44-3-83 shall have been recorded or at such later date as may be specified therein.

(g) Upon the effective date of the amendment, the withdrawn property shall be owned by the unit owners as tenants in common having the undivided interests set forth in the amendment. As long as the tenancy in common lasts, however, each unit owner and his heirs, representatives, successors, and assigns shall have the same right of occupancy and use of that portion of the withdrawn property which formerly constituted his unit and the limited common elements appurtenant thereto, if any, as existed immediately prior to the withdrawal and a nonexclusive right to use that portion of the withdrawn property which formerly constituted common elements other than limited common elements.

(h) Upon the effective date of the amendment, mortgages and liens of unit owners theretofore affecting any portion of the withdrawn property shall, regarding the withdrawn property, be deemed to be transferred in accordance with their existing priorities to the undivided interests of the respective owners in the withdrawn property. Mortgages and liens of the unit owners theretofore affecting any portion of the remaining submitted property shall, regarding such remaining submitted property, not be affected by the withdrawal and shall continue in full force and effect; provided, however, that, in the case of mortgages or liens theretofore affecting only a condominium unit or units which are included within the withdrawn property, the lien of such mortgage or lien shall be transferred wholly to the undivided interest of the owner or owners of such unit or units in the withdrawn property, including both the undivided interest allocated in consideration of the withdrawal of said units and the undivided interest allocated in common to all unit owners, and the lien of such mortgage or lien shall not thereafter affect or be applicable to any portion of the remaining submitted property.

(i) After the effective date of the amendment and except as otherwise expressly provided in this Code section, the withdrawn property and the rights and obligations of the unit owners with respect thereto shall be subject to and governed by the laws of this state pertaining to tenancies in common for as long as the tenancy in common lasts.



§ 44-3-100. Incorporation of association; name; articles and bylaws; membership; organization

(a) Prior to recording the declaration, the declarant shall cause the association to be duly incorporated either as a business corporation under Chapter 2 of Title 14 or as a nonprofit membership corporation under Chapter 3 of Title 14. The corporate name of the association shall include the phrase "unit owners' association" or the phrase "condominium association" and shall otherwise comply with applicable laws regarding corporate names. The articles of incorporation of the association and the bylaws adopted by the association shall contain provisions not inconsistent with applicable law, including, but not limited to, this article, or with the declaration, as may be required by this article or by the declaration and as may be deemed appropriate or desirable for the proper management and administration of the association. Each unit owner shall automatically be a member of the association. The term "member" shall include a shareholder in the event the association is a business corporation or issues stock. Membership shall continue during the period of ownership by such unit owner.

(b) Prior to the first conveyance of a condominium unit, the declarant shall cause the first board of directors to be duly appointed, the officers to be elected, and the organization of the association to be effectuated.

(c) True and correct copies of the articles of incorporation and bylaws of the association and all amendments thereto shall be maintained at the principal and the registered offices of the association and at the sales office of the declarant so long as the declarant has the right to control the association pursuant to Code Section 44-3-101; and copies thereof shall be furnished to any unit owner on request upon payment of a reasonable charge therefor.



§ 44-3-101. Control of association by declarant; surrender of control to unit owners; liability for books and records; cancellation of leases and contracts

(a) If provided for in the condominium instruments and subject to any limitations contained in the condominium instruments, the association's articles of incorporation, the association's bylaws, or this article with respect thereto, the declarant shall be authorized to appoint and remove any member or members of the board of directors and any officer or officers of the association. The declarant's authority to appoint and remove members of the board of directors and officers of the association shall in no event extend beyond and shall in all cases expire immediately upon the occurrence of any of the following:

(1) The expiration of any time limit specified for such purpose in the condominium instruments, which time limit may not be enlarged or extended after the conveyance by the declarant of a condominium unit without the express consent of all unit owners;

(2) Unless the declarant at that time has an unexpired option to add additional property, the date as of which units to which four-fifths of the undivided interests in the common elements pertain shall have been conveyed by the declarant to unit owners other than a person or persons constituting the declarant;

(3) The expiration of seven years after the recording of the declaration in the case of an expandable condominium or the expiration of three years after the recording of the declaration in the case of any other type of condominium; or

(4) The surrender by the declarant of the authority to appoint and remove members of the board of directors and officers of the association by an express amendment to the declaration which is executed and recorded by the declarant.

No formal or written proxy or power of attorney need be required of the unit owners to vest such authority to appoint and remove members of the board of directors and officers of the association in the declarant, the acceptance of a conveyance of a condominium unit being wholly sufficient for such purpose.

(b) Upon the expiration of the period of the declarant's right to control the association pursuant to subsection (a) of this Code section, the right to control shall automatically pass to the unit owners, including the declarant if the declarant then owns one or more condominium units. The declarant shall be jointly responsible and liable with the members of the board of directors and the officers of the association to the unit owners for ensuring that the books, records, and accounts of the association are in proper order, that the association is in good standing under the laws of this state, and that the affairs of the association have been conducted in a prudent and businesslike manner, all as of the date upon which the declarant's right to control the association expires. The declarant shall not be insulated against liability to the unit owners because any act, omission, or matter complained of during such period of control may have been done, omitted, or permitted by or on behalf of the association as a corporate entity. Nothing contained in this Code section shall make any successor to the declarant responsible or subject to liability by operation of law or through the purchase of the declarant's interest in the property or any part thereof at foreclosure for any act, omission, or matter occurring or arising from any act, omission, or matter occurring prior to the time the successor succeeded to the interest of the declarant.

(c) Notwithstanding and prior to the usual expiration of the period of the declarant's right to control the association pursuant to subsection (a) of this Code section, the right to control also may pass to the unit owners as provided in this subsection if the declarant fails to do any of the following: (1) incorporate the association pursuant to subsection (a) of Code Section 44-3-100; (2) cause the board of directors to be duly appointed and the officers to be elected pursuant to subsection (b) of Code section 44-3-100; (3) maintain and make available to owners, upon written request, a list of the names and business or home addresses of the association's current directors and officers; (4) call meetings of the members of the association in accordance with the provisions of the association's bylaws at least annually pursuant to Code Section 44-3-102; or (5) prepare an annual operating budget and establish the annual assessment and distribute the budget and notice of assessment to the owners in accordance with the condominium instruments no later than 30 days after the beginning of the association's fiscal year. In the event that the declarant fails to meet one or more of the obligations of this subsection, then any owner, acting individually or jointly with other owners, may send the declarant written notice of the failure to comply with such requirements and provide the declarant a 30 day opportunity to cure the failure; and such notice shall be sent by certified mail or statutory overnight delivery to the declarant's principal office. If the declarant fails to cure any or all deficiencies identified in the notice within 30 days of such notice, then any owner, acting individually or jointly with other owners, may file a petition in the superior court of the county in which any portion of the condominium is located in order to obtain an order to grant the owners control of the association. The superior court shall have authority to hold a hearing and issue a summary ruling on said petition at any time designated by the court not earlier than 20 days after the service thereof, unless the parties consent in writing to an earlier trial. If the owners prevail in such action, then the superior court shall award to the owners all reasonable attorney's fees and costs incurred by the owners for the prosecution of such action.

(d) In addition to any right of termination set forth therein, any management contract, any lease of recreational area or facilities, or any other contract or lease executed by or on behalf of the association during the period of the declarant's right to control the association pursuant to subsection (a) of this Code section shall be subject to cancellation and termination at any time during the 12 months following the expiration of such control period by the affirmative vote of the unit owners of units to which a majority of the votes in the association pertain, unless the unit owners by a like majority shall have theretofore, following the expiration of such control period, expressly ratified and approved the same.



§ 44-3-102. Meetings of the association; notice; reports

Meetings of the members of the association shall be held in accordance with the provisions of the association's bylaws and in any event shall be called not less frequently than annually. A condominium instrument recorded on or after July 1, 1990, shall also provide for the calling of a meeting upon the written request of at least 15 percent of the unit owners. Notice shall be given to each unit owner at least 21 days in advance of any annual or regularly scheduled meeting and at least seven days in advance of any other meeting and shall state the time, place, and purpose of such meeting. Such notice shall be delivered personally, sent by United States mail, postage prepaid, statutory overnight delivery, or issued electronically in accordance with Chapter 12 of Title 10, the "Uniform Electronic Transactions Act," to all unit owners of record at such address or addresses as any of them may have designated or, if no other address has been so designated, at the address of their respective units. At the annual meeting, comprehensive reports of the affairs, finances, and budget projections of the association shall be made to the unit owners.



§ 44-3-103. Quorums at meetings of association or board

Unless the condominium instruments or bylaws provide otherwise, a quorum shall be deemed present throughout any meeting of the members of the association if persons entitled to cast more than one-third of the votes are present at the beginning of the meeting. Unless the condominium instruments or bylaws specify a larger percentage, the presence of persons entitled to cast one-half of the votes of the board of directors shall constitute a quorum for the transaction of any business at any meeting of the board.



§ 44-3-104. Directors and officers; eligibility

If the condominium instruments provide that any member of the board of directors or any officer of the association must be a unit owner, then, notwithstanding paragraph (1) of subsection (a) of Code Section 44-3-75, the term "unit owner" in such context shall, unless the condominium instruments otherwise provide, be deemed to include, without limitation, any shareholder, director, officer, partner in, or trustee of any person who is, either alone or in conjunction with any other person or persons, a unit owner. Any individual who would not be eligible to serve as a member of the board of directors or officer were he not a shareholder, director, officer, partner in, or trustee of such a person shall be deemed to have disqualified himself from continuing in office if he ceases to have any such affiliation with that person.



§ 44-3-105. Powers and duties as to upkeep of the condominium; access; liability for damage

Except to the extent otherwise provided by the condominium instruments, all powers and responsibilities with regard to maintenance, repair, renovation, restoration, and replacement shall pertain to the association in the case of the common elements other than limited common elements and to the individual unit owner in the case of any unit and the limited common elements, if any, appurtenant thereto. Each unit owner shall afford to the other unit owners, to the association, and to any agents or employees of either such access through his unit as may be reasonably necessary to enable them to exercise and discharge their respective powers and responsibilities. To the extent that damage is inflicted on the common elements, including, without limitation, limited common elements, or on any unit through which access is taken, the association or unit owner occasioning the same, whether by itself or himself or through agents, employees, or others, shall be liable for the prompt repair thereof.



§ 44-3-106. Powers and responsibilities of association; tort actions

(a) Except to the extent prohibited by the condominium instruments and subject to any restrictions and limitations specified therein, the association shall have the power to:

(1) Employ, retain, dismiss, and replace agents and employees to exercise and discharge the powers and responsibilities of the association;

(2) Make or cause to be made additional improvements on and as a part of the common elements; and

(3) Grant or withhold approval of any action by one or more unit owners or other persons entitled to occupancy of any unit if such action would change the exterior appearance of any unit or of any other portion of the condominium or elect or provide for the appointment of an architectural control committee to grant or withhold such approval.

(b) Except to the extent prohibited by the condominium instruments and subject to any restrictions and limitations specified therein, the association shall have the irrevocable power, as attorney in fact on behalf of all unit owners and their successors in title, to grant easements, leases, and licenses through or over the common elements, to accept easements, leases, and licenses benefiting the condominium or any portion thereof, and to acquire or lease property in the name of the association as nominee for all unit owners. Property so acquired by the association as nominee for the unit owners, upon the recordation of the deed thereto or other instrument granting the same, shall automatically and without more, and for all purposes, including, without limitation, taxation, be a part of the common elements. The association shall also have the power to acquire, lease, and own in its own name property of any nature, real, personal, or mixed, tangible or intangible; to borrow money; and to pledge, mortgage, or hypothecate all or any portion of the property of the association for any lawful purpose within the association's inherent or expressly granted powers. Any third party dealing with the association shall be entitled to rely in good faith upon a certified resolution of the board of directors of the association authorizing any such act or transaction as conclusive evidence of the authority and power of the association so to act and of full compliance with all restraints, conditions, and limitations, if any, upon the exercise of such authority and power. The provisions of Code Section 44-2-2 notwithstanding, any such actions taken by the association as attorney in fact on behalf of all unit owners and their successors in title shall be effective record notice to third parties if recorded in the name of the association as that name is reflected in the recorded declaration or any recorded amendments thereto. Such recorded document shall not require a listing of the names of the unit owners or their successors in title or assigns.

(c) The association shall have the power to amend the condominium instruments, the articles of incorporation, and the bylaws of the association or any of them in such respects as may be required to conform to mandatory provisions of this article or of any other applicable law without a vote of the unit owners.

(d) In addition to any other duties and responsibilities as this article or the condominium instruments may impose, the association shall keep:

(1) Detailed minutes of all meetings of the members of the association and of the board of directors;

(2) Detailed and accurate financial records, including itemized records of all receipts and expenditures; and

(3) Any books and records as may be required by law or be necessary to reflect accurately the affairs and activities of the association.

(e) This Code section shall not be construed to prohibit the grant or imposition of other powers and responsibilities to or upon the association by the condominium instruments.

(f) Except to the extent otherwise expressly required by this article, by Chapter 2 or 3 of Title 14, by the condominium instruments, by the articles of incorporation, or by the bylaws of the association, the powers inherent in or expressly granted to the association may be exercised by the board of directors, acting through the officers, without any further consent or action on the part of the unit owners.

(g) A tort action alleging or founded upon negligence or willful misconduct by any agent or employee of the association or in connection with the condition of any portion of the condominium which the association has the responsibility to maintain shall be brought against the association. No unit owner shall be precluded from bringing such an action by virtue of his ownership of an undivided interest in the common elements or by virtue of his membership in the association. A judgment against the association arising from a tort action shall be a lien against the property of the association.

(h) The association shall have the capacity, power, and standing to institute, intervene in, prosecute, represent in, or defend, in its own name, litigation, administrative or other proceedings of any kind concerning claims or other matters relating to any portions of the units or common elements which the association has the responsibility to administer, repair, or maintain; and such capacity, power, and standing shall not be waived, abridged, modified, or removed by any provision of any contract or document, including the condominium instruments, that were recorded, entered into, or established prior to the expiration of the period of the declarant's right to control the association as set forth in subsection (a) of Code Section 44-3-101.

(i) This Code section shall not alter, modify, or remove the association's obligation to comply with Part 2A of Article 1 of Chapter 2 of Title 8.



§ 44-3-107. Insurance coverage

(a) The association shall obtain:

(1) A property insurance policy or policies affording fire and extended coverage insurance for and in an amount consonant with the full insurable replacement cost, less deductibles, of all buildings and structures within the condominium. Regardless of the boundaries of the condominium units, the insurance required by this paragraph shall include, without limitation, all portions of each building which are common elements including limited common elements, all foundations, roofs, roof structures, and exterior walls, including windows and doors and the framing therefor, and all convertible space within the building. Such insurance shall cover the following items with respect to each condominium unit regardless of who is responsible for maintaining them under the condominium instruments:

(A) The HVAC system serving the condominium unit;

(B) All Sheetrock and plaster board comprising the walls and ceilings of the condominium unit; and

(C) The following items within the condominium unit of the type and quality initially installed, or replacements thereof of like kind and quality in accordance with the original plans and specifications, or as they existed at the time the condominium unit was initially conveyed if the original plans and specifications are not available: floors and subfloors; wall, ceiling, and floor coverings; plumbing and electrical lines and fixtures; built-in cabinetry and fixtures; and appliances used for refrigeration, cooking, dishwashing, and laundry.

Unless otherwise provided in the declaration, with respect to unfinished shell units conveyed by the declarant, the items in subparagraph (C) of this paragraph shall be insured by the condominium unit owner and the coverage required by this paragraph shall repair or reconstruct only those portions of the shell unit constructed by the declarant. With respect to any condominium units which have not been conveyed by the declarant at the time of an insured loss, the coverage required by this paragraph shall repair or reconstruct such units as they exist at the time of such loss. The association may exclude from coverage required by this paragraph improvements made by the condominium unit owners and structures covered by builder's risk insurance, such coverage to be in an amount consonant with the full replacement value thereof, but only during such period of time as the builder's risk insurance remains in full force and effect and only on the condition that the association is named as an additional named insured;

(2) A commercial general liability insurance policy or policies affording coverage for bodily injury and property damage in an amount not less than $1 million for a single occurrence and $2 million aggregate. The policy or policies shall cover the association, the board of directors and the officers of the association, all agents and employees of the association, and all unit owners and other persons entitled to occupy any unit or other portion of the condominium for occurrences commonly insured against arising out of or in connection with the use, ownership, or maintenance of the common elements or other portion of the condominium which the association has the responsibility to maintain; and

(3) Any additional types and amounts of insurance coverage as may be specified in the condominium instruments.

(b) The association may obtain additional types and amounts of insurance as may be authorized by the board of directors.



§ 44-3-108. Common profits; application to expenses; surplus

The common profits shall be applied to the payment of common expenses, and the rights in any surplus remaining after such payment shall pertain to the condominium units in proportion to the liability for common expenses pertaining to each such unit. The surplus shall be accordingly distributed to or credited to the next assessments chargeable to the unit owners except to such extent as the condominium instruments may require or permit the same to be added to reserves maintained pursuant to those instruments.



§ 44-3-109. Lien for assessments; personal obligation of unit owner; notice and foreclosure; lapse; right to statement of assessments; effect of failure to furnish statement

(a) All sums lawfully assessed by the association against any unit owner or condominium unit, whether for the share of the common expenses pertaining to that condominium unit, for fines, or otherwise, and all reasonable charges made to any unit owner or condominium unit for materials furnished or services rendered by the association at the owner's request to or on behalf of the unit owner or condominium unit, shall, from the time the same become due and payable, be the personal obligation of the unit owner and constitute a lien in favor of the association on the condominium unit prior and superior to all other liens whatsoever except:

(1) Liens for ad valorem taxes on the condominium unit;

(2) The lien of any first priority mortgage covering the unit and the lien of any mortgage recorded prior to the recording of the declaration;

(3) The lessor's lien provided for in Code Section 44-3-86; and

(4) The lien of any secondary purchase money mortgage covering the unit, provided that neither the grantee nor any successor grantee on the mortgage is the seller of the unit.

The recording of the declaration pursuant to this article shall constitute record notice of the existence of the lien, and no further recordation of any claim of lien for assessments shall be required.

(b) To the extent that the condominium instruments provide, the personal obligation of the unit owner and the lien for assessments shall also include:

(1) A late or delinquency charge not in excess of the greater of $10.00 or 10 percent of the amount of each assessment or installment thereof not paid when due;

(2) At a rate not in excess of 10 percent per annum, interest on each assessment or installment thereof and any delinquency or late charge pertaining thereto from the date the same was first due and payable;

(3) The costs of collection, including court costs, the expenses of sale, any expenses required for the protection and preservation of the unit, and reasonable attorney's fees actually incurred; and

(4) The fair rental value of the condominium unit from the time of the institution of an action until the sale of the condominium at foreclosure or until the judgment rendered in the action is otherwise satisfied.

(c) Not less than 30 days after notice is sent by certified mail or statutory overnight delivery, return receipt requested, to the unit owner both at the address of the unit and at any other address or addresses which the unit owner may have designated to the association in writing, the lien may be foreclosed by the association by an action, judgment, and foreclosure in the same manner as other liens for the improvement of real property, subject to superior liens or encumbrances, but any such court order for judicial foreclosure shall not affect the rights of holders of superior liens or encumbrances to exercise any rights or powers afforded to them under their security instruments. The notice provided for in this subsection shall specify the amount of the assessments then due and payable together with authorized late charges and the rate of interest accruing thereon. No foreclosure action against a lien arising out of this subsection shall be permitted unless the amount of the lien is at least $2,000.00. Unless prohibited by the condominium instruments, the association shall have the power to bid on the unit at any foreclosure sale and to acquire, hold, lease, encumber, and convey the same. The lien for assessments shall lapse and be of no further effect, as to assessments or installments thereof, together with late charges and interest applicable thereto, four years after the assessment or installment first became due and payable.

(d) Any unit owner, mortgagee of a unit, person having executed a contract for the purchase of a condominium unit, or lender considering the loan of funds to be secured by a condominium unit shall be entitled upon request to a statement from the association or its management agent setting forth the amount of assessments past due and unpaid together with late charges and interest applicable thereto against that condominium unit. Such request shall be in writing, shall be delivered to the registered office of the association, and shall state an address to which the statement is to be directed. Failure on the part of the association to mail or otherwise furnish such statement regarding amounts due and payable at the expiration of such five-day period with respect to the condominium unit involved to such address as may be specified in the written request therefor within five business days from the receipt of such request shall cause the lien for assessments created by this Code section to be extinguished and of no further force or effect as to the title or interest acquired by the purchaser or lender, if any, as the case may be, and their respective successors and assigns, in the transaction contemplated in connection with such request. The information specified in such statement shall be binding upon the association and upon every unit owner. Payment of a fee not exceeding $10.00 may be required as a prerequisite to the issuance of such a statement if the condominium instruments so provided.

(e) Nothing in this Code section shall be construed to prohibit actions maintainable pursuant to Code Section 44-3-76 to recover sums for which subsection (a) of this Code section creates a lien.



§ 44-3-110. Restraints on alienation and rights of first refusal; statement of waiver or failure to exercise rights or restraints; effect of failure to furnish statement

Any rights of first refusal or other restraints on free alienability of the condominium units created by the condominium instruments shall be void unless the condominium instruments make provision for furnishing upon request to any unit owner or person who has executed a contract for the purchase of a condominium unit a recordable statement certifying to any waiver of or failure or refusal to exercise such rights and restraints whenever such waiver, failure, or refusal has occurred. Failure or refusal to furnish that statement within 30 days or such lesser period as the condominium instruments may specify shall cause all such rights and restraints to be inapplicable to the disposition of the condominium unit in contemplation of which such statement was requested. Any such statement shall be binding on the association and on every unit owner. Payment of a fee not exceeding $25.00 may be required as a prerequisite to the issuance of such a statement if the condominium instruments so provide.



§ 44-3-111. Sales of residential condominium units for residential occupancy; information required to be furnished by seller; buyer's right to void contract; limitations period; attorney's fees; penalty for willful violation

(a) This Code section shall apply only to the first bona fide sale of each residential condominium unit for residential occupancy by the buyer, any member of the buyer's family, or any employee of the buyer. This Code section shall apply to any such sale regardless of whether the seller is the declarant, the association, or any other person. A contract for a sale to which this Code section is applicable is referred to in this Code section as a "covered contract."

(b) Any covered contract shall be voidable by the buyer until at least seven days after the seller has furnished to the prospective buyer the documents specified in this subsection. The copy of any such document which must be executed in order to be effective shall be a copy of the executed document. The documents required under this subsection to be furnished to the prospective buyer are the following:

(1) A copy of the floor plan of the unit which is the subject of the covered contract;

(2) A copy of the declaration and of each amendment thereto as of that time;

(3) A copy of the articles of incorporation and bylaws of the association and of each amendment to either as of that time;

(4) A copy of any ground lease or other underlying lease of all or any part of the condominium;

(5) A copy of every management, maintenance, and other contract for the management and operation of either the association, the condominium, or the facilities to be used by the unit owners having a term in excess of one year; contracts renewable without the consent of the association shall be deemed to have a term in excess of one year;

(6) The estimated or actual operating budget for the condominium for the current year containing the matters set forth in subparagraph (A) of this paragraph and a schedule of estimated or actual expenses pertaining to each condominium unit for the current year containing the matters set forth in subparagraph (B) of this paragraph:

(A) Expenses of the association for:

(i) Administration;

(ii) Management fees;

(iii) Maintenance;

(iv) Rent for recreational and other commonly used facilities;

(v) Taxes on property of the association;

(vi) Insurance;

(vii) Security provisions;

(viii) Other expenses;

(ix) Operating capital;

(x) Reserve for deferred maintenance;

(xi) Reserve for depreciation; and

(xii) Other reserves; and

(B) Expenses of the unit owner for:

(i) Assessments to cover association expenses;

(ii) Rent for the unit if part of a leasehold condominium; and

(iii) Rent, fees, or charges payable by the unit owner directly to the lessor or the lessor's agent under any recreational lease or lease for the use of commonly used facilities, which leases are and payment is a mandatory condition of ownership and which payment is not included in the assessments paid by the unit owner to the association;

(7) A copy of any lease of recreational or other facilities that will be used only by the unit owners;

(8) A copy of any lease of recreational or other facilities that will or may be used by unit owners in common with any other person;

(9) A copy of a statement setting forth the extent of and conditions or limitations applicable to the declarant's commitment to build and submit additional units, additional recreational or other facilities, or additional property; and

(10) If the covered contract applies to a condominium unit which is part of a conversion condominium:

(A) A statement by the declarant, based on a report prepared by an independent, registered architect or engineer, describing the present condition of all structural components and mechanical and electrical systems, excluding fixtures and appliances within the units, material to the use and enjoyment of the condominium;

(B) A statement by the declarant of the expected useful life of each item reported on as provided in subparagraph (A) of this paragraph or a statement that no representations are made in that regard; and

(C) A list of any outstanding notices of uncured violations of building code or other county or municipal regulations together with the estimated cost of curing those violations.

This paragraph shall not apply to any condominium created prior to July 1, 1980, or to the expansion of any such condominium.

The items required by this subsection shall be bound or stapled into a single package and covered by an index sheet listing each item required by this subsection and showing either that the same is attached or does not exist. A nonrefundable deposit not in excess of $25.00 may be required of the recipient of the documents required by this Code section, such deposit to be applied to the purchase price of the condominium unit in the event of purchase by the recipient. A dated, written acknowledgment of receipt of all items required by this subsection, executed by the recipient, shall be prima-facie evidence of the date of delivery of said items.

(c) (1) Any covered contract shall be voidable by the buyer until at least seven days after the seller has furnished to the buyer all of the items required to be furnished under this Code section. This subsection may not be waived. The contract shall contain within the text the following legend in boldface type or capital letters no smaller than the largest type in the text:

"THIS CONTRACT IS VOIDABLE BY BUYER UNTIL AT LEAST SEVEN DAYS AFTER ALL OF THE ITEMS REQUIRED UNDER CODE SECTION 44-3-111 OF THE 'GEORGIA CONDOMINIUM ACT' TO BE DELIVERED TO BUYER HAVE BEEN RECEIVED BY BUYER. THE ITEMS SO REQUIRED ARE: (1) A FLOOR PLAN OF THE UNIT, (2) THE DECLARATION AND AMENDMENTS THERETO, (3) THE ASSOCIATION'S ARTICLES OF INCORPORATION AND BYLAWS AND AMENDMENTS THERETO, (4) ANY GROUND LEASE, (5) ANY MANAGEMENT CONTRACT HAVING A TERM IN EXCESS OF ONE YEAR, (6) THE ESTIMATED OR ACTUAL BUDGET FOR THE CONDOMINIUM, (7) ANY LEASE OF RECREATIONAL OR OTHER FACILITIES THAT WILL BE USED ONLY BY THE UNIT OWNERS, (8) ANY LEASE OF RECREATIONAL OR OTHER FACILITIES THAT WILL OR MAY BE USED BY THE UNIT OWNERS WITH OTHERS, (9) A STATEMENT SETTING FORTH THE EXTENT OF THE SELLER'S COMMITMENT TO BUILD OR SUBMIT ADDITIONAL UNITS, ADDITIONAL RECREATIONAL OR OTHER FACILITIES, OR ADDITIONAL PROPERTY, AND (10) IF THIS CONTRACT APPLIES TO A CONDOMINIUM UNIT WHICH IS PART OF A CONVERSION CONDOMINIUM, A STATEMENT DESCRIBING THE CONDITION OF CERTAIN COMPONENTS AND SYSTEMS, A STATEMENT REGARDING THE EXPECTED USEFUL LIFE OF CERTAIN COMPONENTS AND SYSTEMS, AND CERTAIN INFORMATION REGARDING ANY NOTICES OF VIOLATIONS OF COUNTY OR MUNICIPAL REGULATIONS. A DATED, WRITTEN ACKNOWLEDGMENT OF RECEIPT OF ALL SAID ITEMS SIGNED BY THE BUYER SHALL BE PRIMA-FACIE EVIDENCE OF THE DATE OF DELIVERY OF SAID ITEM."

This paragraph shall apply to any condominium created on or after July 1, 1980, or to the expansion of any such condominium.

(2) No covered contract executed prior to the expiration of seven days after the actual delivery to the prospective purchaser of the items required to be furnished by subsection (b) of this Code section shall be of any force or effect whatsoever. This subsection may not be waived. The contract shall contain within the text the following legend in boldface type or capital letters no smaller than the largest type in the text:

"UNLESS ALL OF THE ITEMS REQUIRED UNDER CODE SECTION 44-3-111 OF THE 'GEORGIA CONDOMINIUM ACT' TO BE DELIVERED TO BUYER HAVE BEEN RECEIVED BY BUYER AT LEAST SEVEN DAYS PRIOR TO BUYER'S EXECUTION OF THIS CONTRACT, THIS CONTRACT IS OF NO FORCE OR EFFECT AND SHALL NOT BE BINDING ON ANY PARTY. THE ITEMS SO REQUIRED ARE: (1) A FLOOR PLAN OF THE UNIT, (2) THE DECLARATION AND AMENDMENTS THERETO, (3) THE ASSOCIATION'S ARTICLES OF INCORPORATION AND BYLAWS AND AMENDMENTS THERETO, (4) ANY GROUND LEASE, (5) ANY MANAGEMENT CONTRACT HAVING A TERM IN EXCESS OF ONE YEAR, (6) THE ESTIMATED OR ACTUAL BUDGET FOR THE CONDOMINIUM, (7) ANY LEASE OF RECREATIONAL OR OTHER FACILITIES THAT WILL BE USED ONLY BY THE UNIT OWNERS, (8) ANY LEASE OF RECREATIONAL OR OTHER FACILITIES THAT WILL OR MAY BE USED BY THE UNIT OWNERS WITH OTHERS, AND (9) A STATEMENT SETTING FORTH THE EXTENT OF THE SELLER'S COMMITMENT TO BUILD OR SUBMIT ADDITIONAL UNITS, ADDITIONAL RECREATIONAL OR OTHER FACILITIES, OR ADDITIONAL PROPERTY. A DATED, WRITTEN ACKNOWLEDGMENT OF RECEIPT OF ALL SAID ITEMS SIGNED BY THE BUYER SHALL BE PRIMA-FACIE EVIDENCE OF THE DATE OF DELIVERY OF SAID ITEMS."

This paragraph shall apply to any condominium created prior to July 1, 1980, or to the expansion of any such condominium.

(d) The items required to be furnished or made available to a prospective buyer under this Code section shall constitute a part of each covered contract; and no change may be made in any of such items which would materially affect the rights of the prospective buyer or the value of the unit without the approval of the prospective buyer except to the extent that such items by their own terms, by the express terms of such covered contract, or by the provisions of this article may be changed without the consent of any unit owner or prospective buyer.

(e) In addition to provisions elsewhere required, a covered contract shall include the following provisions:

(1) A caveat in boldface type or capital letters no smaller than the largest type on the page shall be placed upon the first page of the contract in the following words:

"ORAL REPRESENTATIONS CANNOT BE RELIED UPON AS CORRECTLY STATING THE REPRESENTATIONS OF THE SELLER. FOR CORRECT REPRESENTATIONS, REFERENCE SHOULD BE MADE TO THIS CONTRACT AND THE DOCUMENTS REQUIRED BY CODE SECTION 44-3-111 OF THE 'GEORGIA CONDOMINIUM ACT' TO BE FURNISHED BY A SELLER TO A BUYER.";

(2) If the contract applies to a condominium unit which is part of an expandable condominium, the contract shall contain within the text the following statement in boldface type or capital letters no smaller than the largest type in the text:

"THIS CONTRACT APPLIES TO A CONDOMINIUM UNIT WHICH IS PART OF AN EXPANDABLE CONDOMINIUM.";

(3) If the contract applies to a condominium unit which includes a leasehold estate or estate for years in property and if, upon the expiration of such leasehold or estate, the unit will be deemed to have been withdrawn pursuant to subsection (c) of Code Section 44-3-81 or the condominium will be terminated, the contract shall contain within the text a statement in the following words in boldface type or capital letters no smaller than the largest type in the text:

"THIS CONTRACT IS FOR THE TRANSFER OF A CONDOMINIUM UNIT SUBJECT TO A LEASE THAT EXPIRES , AND THE LESSEE'S INTEREST WILL TERMINATE UPON EXPIRATION OF THE LEASE.";

(4) If the contract applies to a condominium unit that is subject to a lien for rent payable under a lease of a recreational facility or other commonly used facility, the contract shall contain within the text a statement in the following words in boldface type or capital letters no smaller than the largest type in the text:

"THIS CONTRACT IS FOR THE TRANSFER OF A CONDOMINIUM UNIT THAT IS SUBJECT TO A LIEN FOR RENT PAYABLE UNDER A LEASE OF A RECREATIONAL FACILITY, AND FAILURE TO PAY THIS RENT MAY RESULT IN FORECLOSURE OF THE LIEN.";

(5) If, but only if, any applicable statute, ordinance, rule, or regulation requires, permits, or provides for the issuance of a certificate of occupancy by any officer, department, or agency of any governmental entity, the contract shall contain an express obligation on the part of the seller to furnish to the buyer at or prior to closing a true, correct, and complete copy of a duly issued certificate of occupancy covering the unit which is the subject matter of the covered contract unless the buyer executes a separate agreement at or before closing setting forth that the contract applies to a condominium unit for which the seller is not obligated to obtain a certificate of occupancy before conveyance of the unit to the buyer and such agreement contains the following statement in at least 14-point boldface type or capital letters:

"THE SELLER IS NOT OBLIGATED TO OBTAIN A CERTIFICATE OF OCCUPANCY BEFORE CONVEYANCE OF THE UNIT TO THE BUYER. THE LACK OF A CERTIFICATE OF OCCUPANCY SHALL NOT EXCUSE THE BUYER FROM ANY OBLIGATION TO PAY ASSESSMENTS TO THE ASSOCIATION."; and

(6) If the contract applies to a condominium unit which is part of a conversion condominium, the contract shall contain within the text the following statement in boldface type or capital letters no smaller than the largest type in the text:

"THIS CONTRACT APPLIES TO A CONDOMINIUM UNIT WHICH IS PART OF A CONVERSION CONDOMINIUM."

This paragraph shall not apply to any condominium created prior to July 1, 1980, or to the expansion of any such condominium.

(f) If any condominium unit is offered for sale prior to the completion of the construction or remodeling of that unit or of improvements which shall constitute common elements, the seller shall make available to each prospective buyer for his inspection at a place convenient to the site a copy of the existing plans and specifications for the construction or remodeling of that unit and of the improvements which shall constitute common elements, whichever is not then complete.

(g) Any sales brochures describing the condominium and the units to be sold shall include a description and location of the recreational facilities proposed to be provided by the seller, the parking facilities, and other commonly used facilities together with a statement indicating:

(1) Which of the facilities will be owned by the unit owners as part of the common elements and which of the facilities will be owned by others;

(2) Whether, with respect to each facility so shown, the seller is obligated to complete the same; and

(3) The limitations or conditions, if any, on the seller's obligation to complete the same.

A caveat in boldface type or capital letters no smaller than the largest type of text material shall be conspicuously placed on the inside front cover of the sales brochure or on the first page containing text material or shall be otherwise conspicuously displayed and shall contain the following words:

"ORAL REPRESENTATIONS CANNOT BE RELIED UPON AS CORRECTLY STATING REPRESENTATIONS OF THE SELLER. FOR CORRECT REPRESENTATIONS, REFERENCE SHOULD BE MADE TO THIS BROCHURE AND TO THE DOCUMENTS REQUIRED BY CODE SECTION 44-3-111 OF THE 'GEORGIA CONDOMINIUM ACT' TO BE FURNISHED BY THE SELLER TO A BUYER."

(h) If condominium units are sold subject to a lease, all written or printed advertising of the units shall contain a statement in the following words in boldface type or capital letters no smaller than the largest type in the context where used:

"THESE CONDOMINIUM UNITS WILL BE TRANSFERRED SUBJECT TO A LEASE."

(i) Any person who, in reasonable reliance upon any false or misleading material statement or information published by or under authority from the seller in advertising and promotional materials, including, but not limited to, the items required to be furnished by this Code section, brochures, and newspaper advertising, or who, without having been furnished with all of the information required to be furnished by this Code section, pays anything of value toward the purchase of a condominium unit located in this state shall be entitled to bring an action against the seller for damages under this Code section at any time prior to the expiration of one year after the date upon which the last of the events described in paragraphs (1) through (5) of this subsection shall occur:

(1) The closing of the transaction;

(2) The first issuance by the applicable governmental authority of a certificate of occupancy or other evidence of sufficient completion of construction of the building containing the unit to allow lawful occupancy of the unit. In counties or municipalities in which certificates of occupancy or other evidence of completion sufficient to allow lawful occupancy are not customarily issued, for the purpose of this Code section, evidence of lawful occupancy shall be deemed to have been given or issued upon the date that such lawful occupancy of the unit may first be allowed under prevailing applicable laws, ordinances, or statutes;

(3) The completion of the common elements and any recreational facilities, whether or not the same are common elements, which the seller is obligated to complete or to provide under the terms of the written contract for the sale of the unit;

(4) As to claims relating to the common elements and other portions of the condominium which are the responsibility of the association to maintain, the date upon which the declarant's right to control the association terminates as provided in Code Section 44-3-101; or

(5) In the event there shall not be a written contract for the sale of the unit, then the completion of the common elements and such recreational facilities, whether or not the same are common elements, which the seller would be obligated to complete under any rule of law applicable to the seller's obligation.

(j) Under no circumstances shall a cause of action created or recognized under this Code section survive for a period of more than five years after the closing of the transaction. Any person who has a right of action for damages as provided in this subsection shall have the additional right to rescind any contract for the purchase of a condominium unit at any time prior to the closing of the transaction. In any action for relief under this Code section, the prevailing party shall be entitled to recover reasonable attorney's fees.

(k) Willful violation of any of the requirements of this Code section by the declarant, the seller, any sales agent or broker, or any other person shall constitute a misdemeanor.



§ 44-3-112. Escrow of deposits or other payments made prior to closing

(a) Any deposit or other payment made prior to closing with respect to the first bona fide sale of each residential condominium unit for residential occupancy by the buyer, any member of the buyer's family, or any employee of the buyer shall be held in escrow until it is delivered at closing, delivered to the seller in accordance with subsection (b) of this Code section, or delivered to the person or persons entitled thereto upon breach of the contract for the sale. Such escrow funds shall be deposited in a separate account designated for this purpose; provided, however, that, in the event any such deposit is held by a real estate broker licensed under the laws of this state, such funds may be placed in such broker's escrow account instead of a separately designated account.

(b) If the contract for sale of the condominium unit so provides and the purchase price of the condominium unit is not less than $150,000.00, the seller may withdraw escrow funds in excess of 1 percent of the purchase price from the escrow account required by subsection (a) of this Code section when the construction of improvements has commenced. The seller shall only use the funds in the actual construction and development of the condominium property in which the unit to be sold is located. However, no part of these funds may be used for salaries, commissions, expenses of real estate licensees, or advertising purposes. A contract which permits use of the advance payments for these purposes shall be initialed by the buyer and include the following caveat in boldfaced type or capital letters no smaller than the largest type on the first page of the contract: ANY PAYMENT IN EXCESS OF 1 PERCENT OF THE PURCHASE PRICE MADE TO THE SELLER PRIOR TO CLOSING PURSUANT TO THIS CONTRACT MAY BE USED FOR CONSTRUCTION PURPOSES BY THE SELLER.



§ 44-3-113. Applicability of this article; effect on existing condominiums

(a) This article shall apply to all property which is submitted to this article and shall also apply to any condominium created prior to October 1, 1975, pursuant to the "Apartment Ownership Act" if the instruments creating such condominium are amended in accordance with their terms in order to submit the condominium to this article.

(b) Existing condominiums created pursuant to the "Apartment Ownership Act" may amend the instruments creating them in certain respects in order to avail themselves of this article; provided, however, that any amendment must conform the instrument or instruments creating the condominium to this article in all necessary respects and the condominium shall thereafter be deemed to be submitted to this article. No condominium shall be established under the "Apartment Ownership Act" on or after October 1, 1975. Nothing contained in this article shall be construed to affect the validity of any provision of any instrument recorded prior to October 1, 1975.



§ 44-3-114. Effect of article upon land use, zoning, building, and subdivision laws; effect of Code Section 44-3-92; applicability of land use and zoning ordinances or laws to expandable condominium

(a) No zoning, subdivision, building code, or other real estate use law, ordinance, or regulation shall prohibit the condominium form of ownership or impose any requirement upon a condominium which it does not impose upon a physically identical development under a different form of ownership. No subdivision law, ordinance, or regulation shall apply to any condominium or to any subdivision of any convertible space or unit. Except as stated in this Code section, no provision of this article invalidates or modifies any provision of any zoning, subdivision, building code, or other real estate use law, ordinance, or regulation; and nothing contained in this Code section shall be construed to amend, supersede, or invalidate any provision of Article 1 of this chapter nor shall Code Section 44-3-92 be construed to override any lawful density requirement imposed by any zoning, building, or land use law, ordinance, or regulation. This subsection shall apply to any condominium created on or after July 1, 1980, or to the expansion of any such condominium.

(b) No subdivision law, ordinance, or regulation shall apply to any subdivision of any convertible space or unit as defined in this article. Notwithstanding the foregoing provisions of this subsection, however, nothing contained in this subsection shall be construed to amend, repeal, supersede, or invalidate any provision of Article 1 of this chapter nor shall Code Section 44-3-92 be construed to override any lawful density requirement imposed by any zoning, building, or land use law, ordinance, or regulation. This subsection shall apply to any condominium created prior to July 1, 1980, or to the expansion of any such condominium.

(c) No subdivision law, ordinance, or regulation shall apply to the additional property of an expandable condominium for so long as the additional property may be added to the expandable condominium in accordance with the provisions of this article and the declaration. If the additional property is not deemed separate from the submitted property under any zoning, land use, subdivision, building, or life safety law, code, regulation, or ordinance at the time of the establishment of the condominium, the additional property shall not be deemed separate from the submitted property under any zoning, land use, subdivision, building, or life safety law, code, regulation, or ordinance so long as the additional property may be added by the declarant to the expandable condominium in accordance with the provisions of this article and the declaration.



§ 44-3-115. Construction of this article; substantial compliance; procedure for curing defects in recorded instruments

The provisions of this article and of condominium instruments recorded pursuant thereto shall be liberally construed in favor of the valid establishment of a condominium pursuant to this article with respect to the submitted property. Substantial compliance with the requirements of this article for the establishment of a condominium shall suffice to bring property described in condominium instruments recorded pursuant to this article within the purview and application of this article; and any defects in such instruments or want of conformity with this article may be cured by an amendment thereto duly executed by the association and recorded or, upon application of any unit owner, with notice to the declarant, the association, and all other unit owners, by decree of the court.



§ 44-3-116. Limitations in certain restrictive covenants inapplicable

The limitations provided in subsection (b) and in paragraphs (1), (2), and (4) of subsection (d) of Code Section 44-5-60 shall not apply to any covenants contained in any condominium instrument created pursuant to this article.



§ 44-3-117. Application to subcondominiums; creation of subcondominium; subassociation; insurance; effect of certain liens; eminent domain; description of certain units; assessments

(a) Except as otherwise set forth in this Code section, the creation of a subcondominium shall not limit the application of this article in its entirety to such subcondominium.

(b) To the extent permitted in the condominium instruments, a condominium unit may be submitted by the owner thereof to a subcondominium and such owner shall thereafter be deemed the declarant, as such term is defined in paragraph (13) of Code Section 44-3-71, of such subcondominium.

(c) Upon the creation of a subcondominium:

(1) No tax or governmental assessment shall be levied against the unit as a whole but instead shall only be levied on the subunits;

(2) The subassociation shall represent and be responsible for acting on behalf of the subunit owners in discharging the rights and obligations of the unit owner as a member of the master association, including, without limitation, voting the interests of the unit in the master association and paying assessments owing on the unit to the master association;

(3) The insurance required in paragraph (1) of Code Section 44-3-107 may be obtained by either the subassociation or the master association for the condominium in which the subcondominium is a unit;

(4) No lien for labor or services performed or materials furnished in the improvement of the unit shall be filed against the subcondominium as a whole but shall only be filed against the subunits, and such lien may be discharged by the owner of any subunit in the same manner provided in subsection (d) of Code Section 44-3-95;

(5) If a subassociation has been created for property affected by an eminent domain proceeding, no eminent domain action shall be brought against the subassociation as a whole but only against the subunit owners thereof; and

(6) No description of a subunit shall be deemed to be vague, uncertain or otherwise insufficient if the description complies with Code Section 44-3-73.

(d) The description of submitted property or additional property to a subcondominium required by this article shall be valid if described by a legal description by metes and bounds or by a description of a unit in a master condominium in the manner provided for in Code Section 44-3-73.

(e) All sums lawfully assessed by a master association against a subassociation shall have the same effect as provided in subsection (a) of Code Section 44-3-109.

The recording of the declaration for a subcondominium pursuant to this article shall constitute record notice of the existence of the lien, and no further recordation of any claim of lien for assessments shall be required.

(f) In the event any lien becomes effective against a subunit as provided in subsection (e) of this Code section, the subassociation may remove that lien from the subunits by:

(1) The payment of the amount attributable to the subunits, or

(2) Bonding of the amount assessed against the subassociation

or any subunit owner may remove that lien from his or her subunit by the payment of the amount attributable to his or her subunit. The amount shall be computed by reference to the liability for common expenses pertaining to that condominium unit pursuant to subsection (c) of Code Section 44-3-80. Subsequent to the payment, discharge, or other satisfaction of such amount, the subunit owner of that subunit shall be entitled to have that lien released as to his or her subunit in accordance with applicable provisions of law, and notwithstanding anything to the contrary in Code Sections 44-3-80 and 44-3-109, the master association shall not assess or have a valid lien against that subunit for any portion of the common expenses incurred by the master association in connection with that lien.

(g) Not less than 30 days after notice is sent by certified mail or statutory overnight delivery, return receipt requested, to the subunit owner both at the address of the subunit and at any other address or addresses which the subunit owner may have designated to the master association in writing, the lien of the master association may be foreclosed by the master association by an action, judgment, and foreclosure in the same manner as other liens for the improvement of real property, subject to superior liens or encumbrances, but any such court order for judicial foreclosure shall not affect the rights of holders of superior liens or encumbrances to exercise any rights or powers afforded to them under their security instruments. The notice provided for in this subsection shall specify the amount of the assessments then due and payable together with authorized late charges and the rate of interest accruing thereon. No foreclosure action against a lien arising out of this subsection shall be permitted unless the amount of the lien is at least $2,000.00. Unless prohibited by the master condominium instruments, the master association shall have the power to bid on the subunit at any foreclosure sale and to acquire, hold, lease, encumber, and convey the same. The lien for assessments shall lapse and be of no further effect, as to assessments or installments thereof, together with late charges and interest applicable thereto, four years after the assessment or installment first became due and payable.

(h) Any subunit owner, mortgagee of a subunit, person having executed a contract for the purchase of a subunit, or lender considering the loan of funds to be secured by a subunit shall be entitled upon request to a statement from the subassociation or its management agent setting forth the amount of assessments past due and unpaid together with late charges and interest applicable owed by the subassociation to the master association. If the subassociation or its management agent states an amount less than the amount actually owed by the subassociation to the master association, the lien created by Code Section 44-3-109 for any amounts in excess of the stated amount shall be subordinate to the lien of any first priority mortgage covering the subunit.

(i) In addition to the documents required to be furnished to the prospective buyer under subsection (b) of Code Section 44-3-111, if the covered contract applies to a condominium unit which is part of a subcondominium, the following shall be provided to the prospective buyer:

(1) A copy of the declaration for the master condominium, and a copy of each amendment thereto; and

(2) A copy of the articles of incorporation and bylaws of the master association, and of each amendment to either.






Article 4 - Cemeteries



Article 5 - Time-Share Projects and Programs

Part 1 - General Provisions

§ 44-3-160. Short title

This article shall be known and may be cited as the "Georgia Time-Share Act."



§ 44-3-161. Purpose of article

The purposes of this article are to:

(1) Give statutory recognition to real property timesharing in this state;

(2) Regulate developers of time-share estate and time-share use projects located in this state and outside this state when offered for sale in this state;

(3) Require that developers of time-share projects:

(A) Make certain disclosures to purchasers and prospective purchasers through the use of a public offering statement;

(B) Deposit trust funds with an escrow agent;

(C) Utilize only licensed real estate brokers as sales agents if required by Chapter 40 of Title 43; and

(D) Comply with promotional advertising standards;

(4) Establish operating standards for time-share project managing agents and exchange programs operating in this state; and

(5) Provide for sanctions for violations of any provisions of this article which will permit:

(A) Courts of competent jurisdiction to impose fines or imprisonment for misdemeanors and felonies; and

(B) A claim for appropriate relief by any person adversely affected.



§ 44-3-162. Definitions

As used in this article, the term:

(1) "Agent" means a person authorized by the developer to act for such developer in offering to the public or managing time-share intervals including but not limited to employees or independent contractors of the developer, managing agents, sales agents, and escrow agents.

(2) "Conspicuous statement" means a statement in boldface and conspicuous type of at least ten points, such statements always being larger than all other statements, except for other conspicuous statements, in the body of the document in which they are required.

(3) "Developer" means, in the case of any given property, any person or entity which is in the business of creating or which is in the business of selling its own time-share intervals in any time-share program. This definition shall not mean a person acting solely as a sales agent.

(4) "Developer control period" means the period of time during which the developer or managing agent selected by the developer may manage the time-share program and the units in the time-share program.

(5) "Development," "project," or "property" means all of the real property subject to a project instrument and which contains more than one unit.

(6) "Escrow agent" means a licensed real estate broker, an attorney who is a member of the State Bar of Georgia, a title company, or a banking institution or savings and loan company having trust powers and located in this state who is entrusted with the deposit of trust funds with instructions to carry out the provisions of an agreement or contract.

(7) "Exchange company" means any person owning or operating an exchange program.

(8) "Exchange program" means any arrangement whereby owners may exchange occupancy rights with persons owning other time-share intervals or units or other rights of possession; provided, however, that an exchange program shall not exist if all of the occupancy rights which may be exchanged are in the same time-share property.

(9) "Managing agent" means a person who undertakes the duties, responsibilities, and obligations of the management of a time-share program.

(10) "Multilocation developer" means a developer creating or selling its own time-share intervals in a multilocation plan.

(11) "Multilocation plan" means a time-share plan respecting more than one time-share property pursuant to which owners may or may not obtain use rights in a specific time-share property and may, by reservation or other similar procedure, become entitled to occupy time-share units in more than one time-share property.

(12) "Offering" means any offer to sell, solicitation, inducement, or advertisement whether by radio, television, newspaper, magazine, or mail whereby a person is given an opportunity to acquire a time-share interval.

(12.1) "Owners' association" means an association made up of all owners of time-share intervals in a time-share program.

(13) "Person" means one or more natural persons, corporations, partnerships, associations, trusts, other entities, or any combination thereof.

(14) "Project" means development.

(15) "Project instrument" means one or more recordable documents applicable to the whole project by whatever name denominated, containing restrictions or covenants regulating the use, occupancy, or disposition of an entire project including any amendments to the document excluding any law, ordinance, or governmental regulation.

(16) "Property" means development.

(17) "Public offering statement" means a written statement given to prospective purchasers by the developer or the developer's agent disclosing such information about the time-share project as required by this article.

(18) "Purchaser" means any person other than a developer or lender who acquires an interest in a time-share interval.

(19) "Sales agent" means a person who for another, for a fee, commission, or any other valuable consideration or with the intent or expectation of receiving the same from another, negotiates or attempts to negotiate the sale or lease of a time-share interval in a time-share program.

(20) "Sales agreement" means that contract, agreement, lease, or other written instrument by which a purchaser contracts to acquire or acquires, in the event there is no contract to acquire, an interest in a time-share interval.

(21) "Time-share estate" means an ownership or leasehold interest in real property divided into measurable chronological periods, including real property interests held in irrevocable trust wherein all owners of the time-share program or the owners' association of the time-share program are express beneficiaries of such trust and the trustee is independent of the developer; provided, however, that if such real property interests are held in trust, conveyance of the property to the trust shall be free of all financial liens and encumbrances or shall include a recorded nondisturbance agreement.

(22) "Time-share instrument" means any document, by whatever name denominated, creating or regulating time-share programs excluding any law, ordinance, or governmental regulation.

(23) "Time-share interval" means a time-share estate or a time-share use.

(24) "Time-share program" means any arrangement for time-share intervals in a time-share project whereby the use, occupancy, or possession of real property has been made subject to either a time-share estate or time-share use whereby such use, occupancy, or possession circulates among purchasers of the time-share intervals according to a fixed or floating time schedule on a periodic basis occurring annually over any period of time in excess of one year in duration.

(25) "Time-share project" means any real property that is subject to a time-share program.

(26) "Time-share use" means any contractual right of exclusive occupancy which does not fall within the definition of a time-share estate including, without limitation, a vacation license, prepaid hotel reservation, club membership, limited partnership, or vacation bond.

(27) "Unit" means the real property or real property improvement in a project which is divided into time-share intervals.



§ 44-3-162.1. Time-share projects and programs; application of restrictive covenants; exceptions

(a) As used in this Code section, the term:

(1) "Private residence club" means an improvement located on real property, including, but not limited to, a single-family residence, the title to which is held by a maximum of eight individuals as tenants in common in fee simple or by a limited liability company containing not greater than eight members, and the use of such improvement or residence includes, without limitation, exclusive occupancy for certain time periods which are determined among the titleholders or limited liability company members by project instrument, including, but not limited to, a declaration of restrictive covenants, a contract, or otherwise. A private residence club may or may not be located in a private residence club development.

(2) "Private residence club development" means a development of at least two private residence clubs in which the titleholders or members of the limited liability company, as respects to each private residence club, contractually agree by project instrument, contract, or otherwise to permit occupancy for certain time periods to the titleholders or members of the limited liability company as exist with respect to any or all of the private residence clubs in the private residence club development.

(b) Neither a private residence club nor a private residence club development shall be considered a time-share estate, time-share program, time-share project, or time-share use under this article, and this article shall not be applicable to private residence clubs or private residence club developments; provided, however, that, notwithstanding the foregoing, if there exists a restrictive covenant on real estate that restricts or prohibits time-share estates, time-share programs, time-share projects, or time-share uses, such restrictive covenants shall equally restrict or prohibit a private residence club and a private residence club development unless such restrictive covenant expressly states that it does not apply to private residence clubs and private residence club developments. No zoning, subdivision, or building code or other real estate use ordinance or regulation shall prohibit a private residence club form of ownership or impose any requirement upon a private residence club which it does not impose upon a physically identical improvement or development under a different form of ownership. No subdivision law, ordinance, or regulation shall apply to any division of an improvement, including a single-family residence, into a private residence club or private residence club development.



§ 44-3-163. Time-share estate title; recording transfer or encumbrance; taxation

(a) A time-share estate is an estate in real property and has the character and incidents of an estate in fee simple at common law or estate for years, if a leasehold, except as expressly modified by this article. This subsection shall supersede any contrary rule at common law.

(b) A document transferring or encumbering a time-share estate in real property shall not be rejected for recordation because of the nature or duration of that estate or interest, provided there is compliance with all requirements necessary to make an instrument recordable.

(c) For purposes of title, each time-share estate constitutes a separate estate or interest in property.

(d) For purposes of local real property taxation, each time-share unit, other than a unit operated for time-share use, shall be valued in the same manner as if such unit were owned by a single taxpayer. The total cumulative purchase price paid by the time-share owners for a unit shall not be utilized by the commissioner of revenue or other local assessing officers as a factor in determining the assessed value of such unit. A unit operated as a time-share use, however, may be assessed the same as other income-producing and investment property. Tax records in a time-share unit shall be in the name of the association or the managing agent.



§ 44-3-164. Application of zoning and other local codes, ordinances, and regulations

No zoning, subdivision, or building code or other real estate use ordinance or regulation shall prohibit the time-share interval form of ownership or use or impose any requirement upon the time-share project which it does not impose upon a physically identical improvement or development under a different form of ownership. No subdivision law, ordinance, or regulation shall apply to any division of an improvement or unit into a time-share project or time-share intervals.






Part 2 - Administration

§ 44-3-165. Creation of time-share program; partition

(a) A time-share program may be created in any unit, unless expressly prohibited by the project instruments.

(b) No action for partition of a unit may be maintained except as permitted by the time-share instrument.



§ 44-3-166. Contents and recording of project and time-share instruments

(a) Project instruments and time-share instruments creating time-share estates located in the State of Georgia shall be recorded in the superior court of the county in which the project is located and shall contain the following:

(1) The name of the county in which the property is situated;

(2) The legal description, street address, or other description sufficient to identify the property;

(3) Identification of time periods by letter, name, number, or combination thereof;

(4) Identification of time-share estates and, where applicable, the method whereby additional time-share estates may be created;

(5) The formula, fraction, or percentage of the common expenses and any voting rights assigned to each time-share estate and, where applicable, to each unit in a project that is not subject to the time-share program;

(6) Any restrictions on the use, occupancy, alteration, or alienation of time-share intervals; and

(7) The ownership interest, if any, in personal property and provisions for care and replacement.

(b) For time-share projects located outside the State of Georgia, project instruments therefor shall be recorded as required by the law of the jurisdiction in which such time-share project is located.



§ 44-3-167. Time-share estate program management and operation

The time-share instruments for a time-share estate program shall prescribe reasonable arrangements for management and operation of the time-share program and for the maintenance, repair, and furnishing of units, which shall include the following:

(1) Creation of an association organization of time-share estate owners;

(2) Adoption of bylaws for organizing and operating the association organization;

(3) Payment of costs and expenses of operating the time-share program and of owning and maintaining the units;

(4) Employment and termination of employment of the managing agent for the association organization;

(5) Preparation and dissemination to owners of an annual budget and of operating statements and other financial information including, but not limited to, the current status of payments under any security deed, contracts for improvements, or other encumbrances concerning the time-share program;

(6) Adoption of standards and rules of conduct for the use and occupancy of units by owners;

(7) Collection of assessments from owners to defray the expenses of management of the time-share program and maintenance of the units;

(8) Comprehensive general liability insurance for death, bodily injury, and property damage arising out of or in connection with the use of units by owners, their guests, and others and extended coverage casualty insurance;

(9) Methods for providing compensating use periods or monetary compensation to an owner if a unit cannot be made available for the period to which the owner is entitled by schedule or by confirmed reservation;

(10) Procedures for imposing a monetary penalty or suspension of an owner's rights and privileges in the time-share program for failure of the owner to comply with provisions of the time-share instruments or the rules of the association organization with respect to the use of the units. Under these procedures, an owner must be given notice and the opportunity to refute or explain the charges against him or her in person or in writing to the governing body of the association organization before a decision to impose discipline is rendered;

(11) Employment of attorneys, accountants, and other professional persons as necessary to assist in the management of the time-share program and the units; and

(12) Procedures for the developer to obtain the consent of a majority of the existing owners of the time-share estates before encumbering the time-share project for the purpose of making additional improvements to the project.



§ 44-3-168. Developer control period in time-share estate program

(a) The time-share instruments for a time-share estate program may provide for a developer control period.

(b) If the time-share instruments for a time-share estate program provide for the establishment of a developer control period, they shall include provisions for the following:

(1) Termination of the developer control period by action of the association;

(2) Termination of contracts for goods and services for the time-share program or for units in the time-share program entered into during the developer control period; and

(3) A regular accounting by the developer to the association as to all matters that significantly affect the interests of owners in the time-share program including, but not limited to, the current status of payments under any security deed, contracts for improvements, or other encumbrances.



§ 44-3-169. Identification of time-share project, time-share units, and time periods

Project instruments and time-share instruments creating time-share uses shall contain the following:

(1) Identification by name of the time-share project and street address where the time-share project is situated;

(2) Identification of the time periods, type of units, and the units that are in the time-share program and the length of time that the units are committed to the time-share program; and

(3) In case of a time-share project, identification of which units are in the time-share program and the method whereby any other units may be added, deleted, or substituted.



§ 44-3-170. Time-share use program management and operation

The time-share instruments for a time-share use program shall prescribe reasonable arrangements for management and operation of the time-share program and for the maintenance, repair, and furnishing of units which shall include the following:

(1) Standards and procedures for upkeep, repairs, and interior furnishing of units;

(2) Adoption of standards and rules of conduct governing the use and occupancy of units by owners;

(3) Payment of the costs and expenses of operating the time-share program and owning and maintaining the units;

(4) Selection of a managing agent to act on behalf of the developer;

(5) Preparation and dissemination to owners of an annual budget and of operating statements and other financial information concerning the time-share program;

(6) Procedures for establishing the rights of owners to the use of units by prearrangement or under a first reserved, first served priority system;

(7) Organization of a management advisory board or board of directors consisting of time-share use owners including an enumeration of rights and responsibilities of the board;

(8) Procedures for imposing and collecting assessments or use fees from time-share use owners as necessary to defray costs of management of the time-share program and in providing materials and services to the units;

(9) Comprehensive general liability insurance for death, bodily injury, and property damage arising out of or in connection with the use of units by time-share use owners, their guests, and others and extended coverage casualty insurance;

(10) Methods for providing compensation use periods or monetary compensation to an owner if a unit cannot be made available for the period to which the owner is entitled by schedule or by a confirmed reservation;

(11) Procedures for imposing a monetary penalty or suspension of an owner's rights and privileges in the time-share program for failure of the owner to comply with the provisions of the time-share instruments or the rules established by the developer with respect to the use of the units. The owner shall be given notice and the opportunity to refute or explain the charges in person or in writing to the management advisory board before a decision to impose discipline is rendered;

(12) Annual dissemination to all time-share use owners by the developer or by the managing agent of a list of the names and mailing addresses of all current time-share use owners in the time-share program;

(13) Procedures for the developer to obtain the consent of a majority of the existing owners of the time-share uses before encumbering the time-share project for the purpose of making additional improvements to the project;

(14) A definition of what shall constitute the facilities being available for use; and

(15) An owners' association shall act as a fiduciary to the purchasers of a time-share program.



§ 44-3-171. Sale of time-share intervals and programs organized prior to July 1, 1983

In the event that:

(1) Time-share intervals in a time-share program have been sold in this state to a resident of this state prior to July 1, 1983;

(2) The time-share instruments and project instruments creating such program do not provide for or contain the provisions required by Code Sections 44-3-166 through 44-3-170; and

(3) The developer does not control a sufficient number of votes in the time-share program to amend the time-share instruments and project instruments to provide for the inclusion of the provisions required by Code Sections 44-3-166 through 44-3-170 without the vote of any other time-share interval owners,

then the developer shall include in the public offering statement a listing of those provisions required by Code Sections 44-3-166 through 44-3-170 but not included in the instruments.






Part 3 - Developers and Exchange Companies

§ 44-3-172. Contents of public offering statement

(a) A public offering statement must be provided to each purchaser of a time-share interval. Prospective purchasers receiving a copy of the public offering statement shall sign a statement acknowledging receipt of the public offering statement and such receipt shall be kept at the principal office of the developer for three years from the date of receipt.

(1) The public offering statement must contain or fully and accurately disclose the following information:

(A) The name of the developer, the principal address of the developer, the address of the time-share intervals offered in the statement, and a description of the developer's ownership interest in the time-share project;

(B) The nature of the interest in the time-share interval being offered whether it involves real property ownership, leasehold interest, right to use or occupy the facility, or some other interest being offered;

(C) A general description of the units including, without limitation, the developer's contemplated schedule of commencement and completion of all buildings, units, and amenities or, if completed, a statement that they have been completed;

(D) As to all units offered by the developer in the same time-share project:

(i) The types and number of units;

(ii) Identification of units that are subject to time-share intervals; and

(iii) The estimated number of units that may become subject to time-share intervals;

(E) A brief description of the project;

(F) Any current budget or a projected budget for the time-share intervals for one year after the date of the first transfer to a purchaser. The budget must include, without limitation:

(i) A statement of the amount or a statement that there is no amount included in the budget as a reserve for repairs and replacement;

(ii) The projected common expense liability, if any, by category of the expenditures for the time-share intervals;

(iii) The projected common expense liability for all time-share intervals; and

(iv) A statement of any services not reflected in the budget that the developer provides or expenses that he or she pays;

(G) Any initial or special fee for the use of the unit or amenities due from the purchaser at closing together with a description of the purpose and method of calculating the fee;

(H) A description of any liens, defects, or encumbrances on or affecting the title to the time-share intervals;

(I) A description of any financing offered by the developer;

(J) A statement of any pending actions material to the time-share intervals of which a developer has actual knowledge;

(K) Any restraints on alienation of any number or portion of any time-share intervals;

(L) A description of the insurance coverage or a statement that there is no insurance coverage provided for the benefit of time-share interval owners including specific statements on the amount of comprehensive general liability insurance and extended coverage casualty insurance;

(M) Any current or expected fees or charges to be paid by time-share interval owners for the use of any facilities related to the property;

(N) Whether financial arrangements have been provided for and with whom financial arrangements have been made for the completion of all promised or proposed improvements and the proposed date of completion;

(O) The extent to which a time-share unit may become subject to a tax or other lien arising out of claims against other owners of the same unit;

(P) A conspicuous statement on the cover page as follows:

"YOU MAY CANCEL WITHOUT PENALTY OR OBLIGATION ANY SALES AGREEMENT WHICH YOU HAVE SIGNED FOR THE PURCHASE OR LEASE OF A TIME-SHARE INTERVAL WITHIN SEVEN DAYS, SUNDAYS AND HOLIDAYS EXCEPTED, AFTER SIGNING ANY SALES AGREEMENT AND RECEIVE A REFUND. IF THIS PUBLIC OFFERING STATEMENT WAS NOT GIVEN TO YOU BEFORE YOU SIGNED ANY SALES AGREEMENT, YOU MAY CANCEL THE SALES AGREEMENT WITHIN SEVEN DAYS, SUNDAYS AND HOLIDAYS EXCEPTED, AFTER YOUR RECEIPT OF THIS PUBLIC OFFERING STATEMENT AND RECEIVE A REFUND. YOU MAY NOT GIVE UP OR WAIVE THIS RIGHT TO CANCEL. IF YOU DECIDE TO CANCEL A SALES AGREEMENT, YOU MUST NOTIFY THE DEVELOPER IN WRITING WITHIN THE CANCELLATION PERIOD OF YOUR INTENT TO CANCEL BY SENDING NOTICE BY CERTIFIED MAIL OR STATUTORY OVERNIGHT DELIVERY, RETURN RECEIPT REQUESTED, TO (insert the name and address of the developer or the developer's agent). YOUR NOTICE WILL BE EFFECTIVE ON THE DATE YOU MAIL IT.";

(Q) When a time-share use is offered, a conspicuous statement as follows:

"YOU MAY CANCEL ANY SALES AGREEMENT WHICH YOU HAVE SIGNED FOR THE PURCHASE OF A TIME-SHARE USE AT ANY TIME THE FACILITY IS NOT MADE AVAILABLE FOR USE ACCORDING TO AGREED UPON TERMS. YOU MAY NOT GIVE UP OR WAIVE THIS RIGHT TO CANCEL.";

(R) A schedule for refunding any funds due the purchaser if the time-share project is not completed or if the purchaser exercises cancellation rights;

(S) The name and address of the escrow agent;

(T) A conspicuous statement as follows:

"ANY QUESTIONS ABOUT THE LEGAL ASPECTS OF THE PURCHASE OR LEASE OF A TIME-SHARE INTERVAL SHOULD BE REFERRED TO AN ATTORNEY.";

(U) A conspicuous statement on the cover page as follows:

"PURCHASER SHOULD READ THIS DOCUMENT BEFORE SIGNING ANYTHING.";

(V)(i) Except as otherwise provided in division (ii) of this subparagraph, a conspicuous statement as follows:

"THIS IS A REAL PROPERTY TRANSACTION. YOU OR YOUR ATTORNEY SHOULD REVIEW THE DOCUMENTS RELATING TO THIS TRANSACTION ON FILE IN THE SUPERIOR COURT OF THE COUNTY WHEREIN THE PROPERTY IS LOCATED."

(ii) If the time-share project is located outside this state, then the conspicuous statement must read as follows:

"THIS IS A REAL PROPERTY TRANSACTION. YOU OR YOUR ATTORNEY SHOULD REVIEW THE DOCUMENTS RELATING TO THIS TRANSACTION ON FILE IN THE APPROPRIATE LAND RECORDS OF THE JURISDICTION IN WHICH THE PROPERTY IS LOCATED."; and

(W) A description of the exact procedure that will be used by the developer for closing sales of time-share intervals including, but not limited to, the procedures for conveying title to the time-share intervals, the procedures for delivery and recording of deeds, and the procedures for disbursing funds held by the escrow agent.

(2) If the owners of time-share intervals are offered an opportunity to become members of or to participate in any program for the exchange of occupancy rights among themselves or with the owners of time-share intervals of other time-share projects, or both, the public offering statement or a supplement delivered therewith must fully and accurately disclose the following information:

(A) The name and address of the exchange company;

(B) The names of all officers, directors, and shareholders owning 5 percent or more of the outstanding stock of the exchange company;

(C) Whether the exchange company or any of its officers or directors has any legal or beneficial interest in any developer or managing agent for any time-share project participating in the exchange program and, if so, the name and location of the time-share project and the nature of the interest;

(D) Unless the exchange company is also the developer or an affiliate, a statement that the purchaser's contract with the exchange company is a contract separate and distinct from the sales agreement;

(E) Whether the purchaser's participation in the exchange program is dependent upon the continued affiliation of the time-share project with the exchange program;

(F) Whether the purchaser's membership or participation, or both, in the exchange program is voluntary or mandatory;

(G) A complete and accurate description of the terms and conditions of the purchaser's contractual relationship with the exchange company and the procedure by which changes thereto may be made;

(H) A complete and accurate description of the procedure to qualify for and effectuate exchanges;

(I) A complete and accurate description of all limitations, restrictions, or priorities employed in the operation of the exchange program, including, but not limited to, limitations on exchanges based on seasonableness, unit size, or levels of occupancy, expressed in a conspicuous statement, and, in the event that such limitations, restrictions, or priorities are not uniformly applied by the exchange program, a clear description of the manner in which they are applied;

(J) Whether exchanges are arranged on a space-available basis and whether any guarantees of fulfillment of specific requests for exchanges are made by the exchange program;

(K) Whether and under what circumstances an owner, in dealing with the exchange company, may lose the use and occupancy of such owner's time-share interval in any properly applied for exchange without such owner being provided with substitute accommodations by the exchange company;

(L) The fees or range of fees for participation by owners in the exchange program, a statement whether any such fees may be altered by the exchange company, and the circumstances under which alterations may be made;

(M) The name and address of the site of each time-share property, accommodation, or facility which is participating in the exchange program;

(N) The number of units in each property participating in the exchange program which are available for occupancy and which qualify for participation in the exchange program, expressed within the following numerical groupings: 1-5, 6-10, 11-20, 21-50, and 51 and over;

(O) The number of owners with respect to each time-share project or other property which are eligible to participate in the exchange program expressed within the following numerical groupings: 1-100, 101-249, 250-499, 500-999, and 1,000 and over, and a statement of the criteria used to determine those owners who are currently eligible to participate in the exchange program;

(P) The disposition made by the exchange company of time-share intervals deposited with the exchange program by owners eligible to participate in the exchange program and not used by the exchange company in effecting exchanges;

(Q) The following information, which, except as provided in subparagraph (S) of this paragraph, shall be independently audited by a certified public accountant or accounting firm in accordance with the standards of the Accounting Standards Board of the American Institute of Certified Public Accountants and included in the public offering statement for each year no later than July 1 of the succeeding year, beginning no later than July 1, 1983:

(i) The number of owners eligible to participate in the exchange program. Such number shall disclose the relationship between the exchange company and owners as being either fee-paying or gratuitous in nature;

(ii) The number of time-share properties, accommodations, or facilities eligible to participate in the exchange program categorized by those having a contractual relationship between the developer or the association and the exchange company and those having solely a contractual relationship between the exchange company and owners directly;

(iii) The percentage of confirmed exchanges, which shall be the number of exchanges confirmed by the exchange company divided by the number of exchanges properly applied for, together with a complete and accurate statement of the criteria used to determine whether an exchange request was properly applied for;

(iv) The number of time-share intervals for which the exchange company has an outstanding obligation to provide an exchange to an owner who relinquished a time-share interval during the year in exchange for a time-share interval in any future year; and

(v) The number of exchanges confirmed by the exchange company during the year;

(R) A conspicuous statement to the effect that the percentage described in division (iii) of subparagraph (Q) of this paragraph is a summary of the exchange requests entered with the exchange company in the period reported and that the percentage does not indicate a purchaser's or owner's probabilities of being confirmed to any specific choice or range of choices, since availability at individual locations may vary; and

(S) The information required by this paragraph shall be accurate as of a date which is not more than 30 days prior to the date on which the information is delivered to the purchaser, except that the information required by subparagraphs (B), (C), (M), (N), (O), and (Q) of this paragraph shall be provided as of December 31 of the year preceding the year in which the information is delivered, except for information delivered within the first 180 days of any calendar year which shall be provided as of December 31 of the year preceding the year in which the information is delivered. All references in this Code section to the word "year" shall mean calendar year;

(3) A multilocation developer shall include in the public offering statement or a supplement delivered therewith the following information:

(A) A complete and accurate description of the procedure to qualify for and effectuate use rights in time-share units in the multilocation plan;

(B) A complete and accurate description of all limitations, restrictions, or priorities employed in the operation of the multilocation plan, including, but not limited to, a conspicuous statement of limitations on reservations, use or entitlement rights based on seasonableness, unit size, levels of occupancy or class of owner, and, in the event that such limitations, restrictions, or priorities are not uniformly applied by the multilocation plan, a clear description of the manner in which they are applied;

(C) Whether use is arranged on a space-available basis and whether any guarantees of fulfillment of specific requests for use are made by the multilocation developer;

(D) The name and address of the site of each time-share property included in the multilocation plan;

(E) The number of time-share units in each time-share property which are available for occupancy and, with respect to each such time-share unit, the interest, such as fee ownership, leasehold, or option to purchase, which the multilocation developer has therein; a statement of all relevant terms of the multilocation developer's interest if such interest is less than fee ownership; and whether the time-share unit may be withdrawn from the multilocation plan;

(F) The following information, which, except as provided in subparagraph (H) of this paragraph, shall be independently audited by a certified public accountant or accounting firm in accordance with the standards of the Accounting Standards Board of the American Institute of Certified Public Accountants and included in the public offering statement for each year on or before July 1 of the succeeding year beginning no later than July 1, 1983:

(i) The number of owners in the multilocation plan;

(ii) For each time-share property in the multilocation plan, the number of properly made requests for use of time-share units in such time-share property; and

(iii) For each time-share property, the percentage of owners who properly requested use of a time-share unit in such time-share property who received the right to use a time-share unit in such time-share property;

(G) A conspicuous statement to the effect that the percentages described in subparagraph (F) of this paragraph do not indicate a purchaser's or owner's probabilities of being able to use any time-share unit since availability at individual locations may vary; and

(H) The information required by this paragraph shall be provided as of a date which is no more than 30 days prior to the date on which the information is delivered to the purchaser, except that the information required by subparagraphs (D), (E), and (F) of this paragraph shall be provided as of December 31 of the year preceding the year in which the information is delivered, except for information delivered within the first 180 days of any calendar year which shall be provided as of December 31 of the year preceding the year in which the information is delivered.

(b) In the event an exchange company offers an exchange program directly to the purchaser or owner, the exchange company shall deliver to each purchaser or owner, prior to the execution of any contract between the purchaser or owner and the company offering the exchange program, the information set forth in paragraph (2) of subsection (a) of this Code section. The requirements of paragraph (2) of subsection (a) of this Code section shall not apply to any renewal of a contract between an owner and an exchange company.

(c) Each exchange company offering an exchange program to purchasers in this state must include the statement set forth in subparagraph (a)(2)(R) of this Code section on all promotional brochures, pamphlets, advertisements, or other materials disseminated by the exchange company which also contain the percentage of confirmed exchanges described in division (a)(2)(Q)(iii) of this Code section.



§ 44-3-173. Annual reports filed by exchange companies and multilocation developers

(a) An exchange company whose exchange program is offered to purchasers in connection with the offer or disposition of time-share intervals in this state shall, on or before July 1 of each year, file with the secretary of the association for the time-share program in which the time-share intervals are offered or disposed, the information required by paragraph (2) of subsection (a) of Code Section 44-3-172 with respect to the preceding year. If any of the information supplied fails to meet the requirements of this Code section, the district attorney or Attorney General may undertake enforcement action against the exchange company in accordance with the provisions of this article in either the superior court of the county wherein the time-share accommodations or facilities are located or in the Superior Court of Fulton County. No developer shall have any liability arising out of the use, delivery, or publication by the developer of any information provided to it by the exchange company pursuant to this Code section. Except as provided in this Code section, no exchange company shall have any liability with respect to (1) any representation made by the developer relating to the exchange program or exchange company, or (2) the use, delivery, or publication by the developer of any information relating to the exchange program or exchange company. An exchange company shall only be liable for written information provided to the developer by the exchange company. The failure of the exchange company to observe the requirements of this Code section, or the use by it of any unfair or deceptive act or practice in connection with the operation of the exchange program, shall be a violation of this article.

(b) A multilocation developer which offers or disposes of time-share intervals in this state shall, on or before July 1 of each year, file with the secretary of the association for the time-share program the information required by paragraph (3) of subsection (a) of Code Section 44-3-172 with respect to the preceding year. If at any time any of the information supplied fails to meet the requirements of this Code section, the district attorney or Attorney General may undertake enforcement action against the multilocation developer in accordance with the provisions of this article in either the superior court of the county wherein the time-share accommodations or facilities are located or in the Superior Court of Fulton County. The failure of a multilocation developer to observe the requirements of this Code section, or the use by it of any unfair or deceptive act or practice in connection with the operation of the exchange program, shall be a violation of this article.



§ 44-3-174. Public offering statement provided to purchasers; cancellation of sales agreement by purchaser or developer; statement acknowledging receipt

(a) Before transfer of a time-share interval and no later than the date of any sales agreement, the developer shall provide the intended transferee with a copy of the public offering statement and any amendments and supplements thereto. The sales agreement is voidable by the purchaser for seven days, Sundays and holidays excepted, after receipt of the public offering statement or for seven days, Sundays and holidays excepted, after signing any sales agreement, whichever is later. Cancellation is without penalty or obligation, and all payments made by the purchaser before cancellation must be refunded within 30 days after receipt of the notice of cancellation.

(b) In addition to the rights of the developer provided in the sales agreement, up to seven days, Sundays and holidays excepted, after the signing of any sales agreement, the developer may cancel the sales agreement without penalty or obligation to either party. The developer shall return all payments made by the purchaser within 30 days after canceling the agreement and the purchaser shall return all materials received in good condition, reasonable wear and tear excepted.

(c) If a time-share use is being conveyed, a purchaser shall have the right to cancel the transaction at any time after the facilities are no longer available for use.

(d) The rights of cancellation provided for in subsections (a), (b), and (c) of this Code section shall not be waivable by any purchaser.

(e) Any sales agreement must contain a conspicuous statement as follows:

"YOU MAY CANCEL WITHOUT PENALTY OR OBLIGATION THIS SALES AGREEMENT FOR THE PURCHASE OR LEASE OF A TIME-SHARE INTERVAL WITHIN SEVEN DAYS, SUNDAYS AND HOLIDAYS EXCEPTED, AFTER SIGNING AND RECEIVE A REFUND OF ANY FUNDS PAID. IF YOU DID NOT RECEIVE A PUBLIC OFFERING STATEMENT PRIOR TO SIGNING THIS SALES AGREEMENT, YOU MAY CANCEL THIS SALES AGREEMENT WITHIN SEVEN DAYS, SUNDAYS AND HOLIDAYS EXCEPTED, AFTER RECEIPT OF A PUBLIC OFFERING STATEMENT. YOU MAY NOT GIVE UP OR WAIVE THIS RIGHT TO CANCEL. IF YOU DECIDE TO CANCEL, YOU MUST NOTIFY THE DEVELOPER IN WRITING WITHIN THE CANCELLATION PERIOD OF YOUR INTENT TO CANCEL BY SENDING NOTICE BY CERTIFIED MAIL OR STATUTORY OVERNIGHT DELIVERY, RETURN RECEIPT REQUESTED, TO (insert the name and address of the developer or the developer's agent). YOUR NOTICE WILL BE EFFECTIVE UPON THE DATE YOU SEND IT."

(f) Prospective purchasers receiving a copy of the public offering statement shall sign a conspicuous statement acknowledging receipt of the public offering statement which shall be kept at the principal office of the developer for a period of three years from the date of receipt. Said statement shall read as follows:

"I HEREBY ACKNOWLEDGE THAT I HAVE RECEIVED THE PUBLIC OFFERING STATEMENT OF (insert name of project) ON (insert date) AND I UNDERSTAND THAT MY RIGHT TO CANCEL ANY SALES AGREEMENT TO PURCHASE A TIME-SHARE INTERVAL EXPIRES ON (insert date), WHICH IS SEVEN DAYS, SUNDAYS AND HOLIDAYS EXCEPTED, AFTER SIGNING ANY SALES AGREEMENT OR SEVEN DAYS, SUNDAYS AND HOLIDAYS EXCEPTED, AFTER RECEIPT OF THE PUBLIC OFFERING STATEMENT, WHICHEVER IS LATER."



§ 44-3-175. Funds required to be escrowed by developer; exceptions; escrow agents

(a) A developer of a time-share program shall:

(1) Deposit with an escrow agent 100 percent of all funds which are received during the seven-day cancellation period provided for in this article. The deposit of such funds shall be evidenced by an executed escrow agreement between the escrow agent and the developer, the provisions of which shall include:

(A) That its purpose is to protect the purchaser's right to a refund if he or she cancels the sales agreement for a time-share interval within a seven-day cancellation period;

(B) That funds may be disbursed to the developer by the escrow agent from the escrow account only after expiration of the purchaser's seven-day cancellation period and in accordance with the sales agreement; and

(C) That the escrow agent may release funds to the developer from the escrow account only after receipt of a sworn statement from the developer that no cancellation notice was received before expiration of the seven-day period;

(2) Deposit with an escrow agent after the seven-day cancellation period 100 percent of all funds which are received from purchasers of time-share uses. The deposit of such funds shall be evidenced by an executed escrow agreement between the escrow agent and the developer, the provisions of which shall include:

(A) That its purpose is to protect the purchaser's right to a refund, at any time the accommodations or facilities are no longer available as provided in the sales agreement entered into by the developer and the purchaser in an amount provided for in subparagraph (B) of this paragraph;

(B) That funds may be disbursed to the developer by the escrow agent from the escrow account periodically in the ratio of the amount of time the purchaser has already used or had the right to use the accommodations or facilities of the time-share use at the time of the disbursement in relation to the total time sold to the purchaser; and

(C) That the escrow agent may release funds to the developer from the escrow account only after receipt of a statement signed by the purchaser indicating that such purchaser has used or has had the right to use a specific number of days out of the total time period purchased. If a purchaser refuses to sign such a statement when tendered, the developer may submit a sworn statement to the escrow agent that the purchaser used or had the right to use a specific number of days, but that the purchaser refused to sign a statement to that effect;

(3) Place 100 percent of all funds received from purchasers of such time-share intervals, after the seven-day cancellation periods have ended, in an escrow account when interests in real property are being sold, according to a sales agreement which will transfer title to the purchasers. The establishment of such an escrow account shall be evidenced by an executed escrow agreement between the escrow agent and the developer, the provisions of which shall include:

(A) That its purpose is to protect all deposits and payments made by a purchaser toward the purchase price until the deed is delivered to the purchaser, whether physically or by recording the same, or until the purchaser and developer enter into a sales agreement which will transfer title to the purchaser; and

(B) That funds may be disbursed to the developer by the escrow agent from the escrow account only after title has been delivered to the purchaser physically or delivered for recording to the clerk of the superior court in the county where the real property underlying the time-share project is located or at such other time as may be agreed upon in writing by the purchaser and developer. However, in the case of a time-share estate sold by agreement for deed, funds may only be disbursed to the developer after recording of the agreement for deed and, if necessary, a notice to creditors with secured interests in the property underlying the time-share project and, if the property is encumbered by a deed to secure debt or mortgage instrument, a nondisturbance instrument has been recorded in the public records of the county or counties in which the time-share is located; or alternatively, after the developer records a notice to the aforesaid creditors and obtains a release of lien for a time-share interval, funds may be disbursed pertaining to that time-share interval; and

(4) Place any funds escrowed pursuant to this Code section with an escrow agent who shall be one of the following: an attorney in this state, a bank or savings and loan company having trust powers in this state, a title company in this state, or a real estate broker in this state. In lieu of the foregoing, the funds may be escrowed in an account required by the jurisdiction in which the sale of the time-share took place. The developer must notify the purchaser of the name and address of the escrow agent or the name, address, and account number of the bank or savings and loan company where the developer maintains the funds. Maintenance of trust funds and disbursements by an escrow agent in another state must be in accordance with the provisions of this article. The escrow agreement shall authorize the purchaser or the purchaser's representative to examine said trust account.

(b) An escrow agent holding funds escrowed pursuant to this Code section may invest such escrowed funds in securities of the United States government, or any agency thereof, or in savings or time deposits in institutions insured by an agency of the United States government. The right to receive the interest generated by any such investments shall be as specified by a written agreement between the developer and the purchaser.

(c) Each escrow agent shall maintain separate books and records for each time-share project and shall maintain such books and records according to generally accepted accounting principles.



§ 44-3-176. Payments received by developer on uncompleted projects to be escrowed

(a) If a developer enters into a sales agreement to sell a time-share interval and the construction, furnishing, and landscaping of the time-share project have not been substantially completed in accordance with the representations made by the developer in the disclosures required by this article, the developer shall deposit with an escrow agent all payments received by the developer from the purchaser towards the sales price until the project is substantially complete. Funds shall be released from escrow as follows:

(1) If a purchaser properly terminates the sales agreement pursuant to its terms or pursuant to this article, the funds shall be paid to the purchaser together with any interest earned;

(2) If the purchaser defaults in the performance of such purchaser's obligations under the sales agreement, the funds shall be paid to the developer together with any interest earned; or

(3) If the funds of a purchaser have not been previously disbursed in accordance with the provisions of this subsection, they may be disbursed to the developer in accordance with this article by the escrow agent upon substantial completion of the time-share project.

(b) In lieu of any escrows required by subsection (a) of this Code section, the purchasers shall have the discretion to accept in writing other financial assurances including, but not limited to, a performance bond or an irrevocable letter of credit in an amount equal to the cost to complete the time-share project.

(c) For the purpose of this Code section, "substantially completed" means that all amenities, furnishings, appliances, and structural components and mechanical systems of buildings are completed and provided as represented in the public offering statement and that the premises are ready for occupancy.



§ 44-3-177. Exemption from other state laws requiring registration and public offering statements

(a) Any time-share program registered under this article in which a public offering statement has been prepared shall not require registration under any of the following:

(1) Article 1 of this chapter;

(2) Chapter 5 of Title 10; or

(3) Any other state law which requires the preparation of a public offering statement or substantially similar document for distribution to purchasers.

(b) Any time-share program registered under this article that fails to restrict the price at which an owner may sell or exchange such owner's time-share interval shall not by virtue of such failure cause the time-share interval to become a security under Chapter 5 of Title 10; nor shall an exchange program offering such a time-share interval for exchange be construed to be offering a security under Chapter 5 of Title 10.



§ 44-3-178. Exceptions to public offering statement requirement under this article

(a) In lieu of the public offering statement required by this article, the developer may give prospective purchasers a public offering statement or similar disclosure document which meets the requirements of the Federal Securities and Exchange Act of 1933 or, if the time-share project is located in another state, a public offering statement or similar disclosure document which that state may require to be prepared and provided to purchasers.

(b) A public offering statement need not be prepared or delivered in the case of:

(1) A transfer of a time-share interval by any time-share interval owner or user other than the developer or such developer's agent;

(2) A disposition pursuant to court order;

(3) A disposition by a government or governmental agency;

(4) A disposition by foreclosure or deed in lieu of foreclosure;

(5) A disposition of a time-share interval in a time-share project situated wholly outside this state, provided that all solicitations and negotiations took place wholly outside this state and the sales agreement was executed wholly outside this state;

(6) A gratuitous transfer of a time-share interval; or

(7) Group reservations made for 15 or more people as a single transaction between a hotel and travel agent or travel groups for hotel accommodations when deposits are made and held for more than three years in advance.



§ 44-3-179. Updating public offering statement required

The developer shall immediately amend or supplement the public offering statement to report any material change in the information required by Code Section 44-3-172. As to any exchange program, the developer shall use the current written materials that are supplied to it for distribution to the time-share interval owners as it is received.



§ 44-3-180. Purchase of interval is free of liens affecting that interval; exceptions

(a) Unless the purchaser expressly agrees in the sales agreement to accept such purchaser's interest subject to a lien or by assuming a lien prior to transferring a time-share interval other than by deed in lieu of foreclosure, the developer shall record or furnish to the purchaser releases of all liens affecting that time-share interval or shall provide a surety bond or insurance against the lien, as provided for liens on real estate in this state. In lieu of the foregoing, a lienholder may agree to repurchase in the amount agreed to by the parties but in no event less than the amount actually paid by the purchaser a purchaser's time-share interval in the event the lienholder comes into possession of the time-share project; or the lienholder may agree to allow the continued right of quiet enjoyment to the purchaser.

(b) Unless a time-share interval owner or such owner's predecessor in title agrees otherwise with the lienor, if a lien other than an underlying mortgage or security deed becomes effective against more than one time-share interval in a time-share project, any time-share interval owner is entitled to a release of such owner's time-share interval from the lien upon payment of the amount of the lien attributable to such owner's time-share interval. The amount of the payment must be proportionate to the ratio that the time-share interval owner's liability bears to the liabilities of all time-share interval owners whose interests are subject to the lien. Upon receipt of payment, the lienholder shall promptly deliver to the time-share interval owner a release of the lien covering that time-share interval. After payment, the managing entity may not assess or have a lien against that time-share interval for any portion of the expenses incurred in connection with that lien.



§ 44-3-181. Transfer of developer's entire interest

The developer shall not sell, lease, assign, or otherwise transfer the entire interest of the developer, other than as a transfer of a time-share interval in the normal course of marketing, in the time-share program or the accommodations or facilities to a third party when such a sale, lease, assignment, or other transfer substantially affects the rights of other owners of the time-share units, unless:

(1) The third party agrees in writing to honor fully the rights of purchasers of the time-share intervals to occupy and use the accommodations or facilities or agrees in writing to purchase the interval in an amount equal to the amount actually paid by the purchaser toward the purchase price of the time-share interval;

(2) The third party agrees in writing to honor fully the rights of purchasers of the time-share intervals to cancel their sales agreement and receive any refunds due;

(3) The third party agrees in writing to comply with the provisions of this article for as long as the third party continues to sell the time-share project or for as long as purchasers of the time-share project are entitled to occupy the accommodations or use the facilities, whichever is longer in time; and

(4) Written notice is given to the association and notice shall be sent by certified mail or statutory overnight delivery within 30 days of the sale, lease, assignment, or other transfer.



§ 44-3-182. Financial and other records of time-share project association or managing agent

The person or entity responsible for making or collecting common expense assessments or maintenance assessments shall keep detailed financial records and shall keep said funds in a designated trust account. All financial and other records shall be made reasonably available for examination by any time-share interval owner in the program, by the time-share program's association, or by the authorized agent of such owner or association upon reasonable request.

(1) The developer of a time-share program shall maintain the following records for a period of three years. Said records shall be made available for inspection by any time-share interval owner in the program, by the time-share program's association, or by the authorized agent of such owner or association upon reasonable request:

(A) A copy of the escrow agreement for each time-share interval sold or, if alternative arrangements are made, a copy of the documents relating to those arrangements;

(B) Copies of lien releases, surety bonds, or other financial assurances executed by the developer to protect purchasers against any claims against the time-share program;

(C) Copies of management agreements entered into with managing agents for the management of the time-share program;

(D) Copies of agreements entered into with exchange programs for the inclusion of the time-share project in the exchange program's available facilities; and

(E) For multilocation developers, copies of certified public accountants' reports required by subparagraph (a)(3)(F) of Code Section 44-3-172.

(2) The managing agent of a time-share program shall maintain the following records for a period of three years. Said records shall be made available for inspection by any time-share interval owner in the program, by the time-share program's association, or by the authorized agent of such owner or association upon reasonable request:

(A) Copies of management agreements entered into with developers for the management of time-share programs; and

(B) Copies of budgets and statements sent to developers and time-share interval owners accounting for common expense and maintenance assessments.

(3) Exchange programs shall maintain the following records for a period of three years. Said records shall be made available for inspection by any time-share interval owner in the program, by the time-share program's association, or by the authorized agent of such owner or association upon reasonable request:

(A) Copies of agreements with developers for the inclusion of their projects in the exchange program's available facilities;

(B) Copies of agreements with time-share interval owners for their membership in the exchange program; and

(C) Copies of certified public accountants' reports as required by subparagraph (a)(2)(Q) of Code Section 44-3-172.



§ 44-3-183. Remedy for violation of article; punitive damages; attorney's fees

If a developer or any other person subject to this article violates any provision of this article or any provision of the project instruments, any person or class of persons adversely affected by the violation has a claim for appropriate relief. Punitive damages may be awarded for a willful violation of this article. The court may also award reasonable attorney's fees.



§ 44-3-184. Limitation of actions

A judicial proceeding where the accuracy of the public offering statement or validity of any sales agreement is an issue and a rescission of the sales agreement is sought or damages are sought must be commenced within one year after the date upon which the last of the events described in paragraphs (1) through (3) of this Code section shall occur:

(1) The closing of the transaction;

(2) The first issuance by the applicable governmental authority of a certificate of occupancy or other evidence of sufficient completion of construction of the building containing the unit to allow lawful occupancy of the unit. In counties or municipalities in which certificates of occupancy or other evidence of completion sufficient to allow lawful occupancy are not customarily issued, for the purpose of this Code section, evidence of lawful occupancy shall be deemed to have been given or issued upon the date that such lawful occupancy of the unit may first be allowed under prevailing applicable laws, ordinances, or statutes; or

(3) The completion of the common elements and any recreational facilities, whether or not the same are common elements, which the seller is obligated to complete or to provide under the terms of the written contract for the sale of the unit.






Part 4 - Advertising

§ 44-3-185. False advertising prohibited

(a) It shall be unlawful for any person, directly or indirectly, to sell or offer for sale time-share intervals in this state by authorizing, using, directing, or aiding in the dissemination, publication, distribution, or circulation of any statement, advertisement, radio broadcast, or telecast concerning the time-share project in which the time-share intervals are offered, which contains any statement or sketch which is false or misleading or contains any representation or pictorial representation of proposed improvements or nonexistent scenes without clearly indicating that the improvements are proposed and the scenes do not exist.

(b) Nothing in this Code section shall be construed to hold the publisher or employee of any newspaper, or any job printer, or any broadcaster or telecaster, or any magazine publisher, or any of the employees thereof, liable for any publication referred to in subsection (a) of this Code section unless the publisher, employee, or printer has actual knowledge of the falsity thereof or has an interest either as an owner or agent in the time-share project so advertised.



§ 44-3-186. Statements or representations which are prohibited

No advertising for the sale or offer for sale of time-share intervals shall:

(1) Contain any representation as to the availability of a resale program or rental program offered by or on behalf of the developer or its affiliate unless the resale program or rental program has been made a part of the offering;

(2) Contain an offer or inducement to purchase which purports to be limited as to quantity or restricted as to time unless the numerical quantity or time applicable to the offer or inducement is clearly and conspicuously disclosed;

(3) Contain statements concerning the availability of time-share intervals at a particular minimum price if the number of time-share intervals available at that price comprises less than 10 percent of the unsold inventory of the developer, unless the number of time-share intervals then for sale at the minimum price is set forth in the advertisement;

(4) Contain any statement that the time-share interval being offered for sale can be further divided unless a full disclosure is included as the legal requirements for further division of the time-share interval;

(5) Contain any asterisk or other reference symbol as a means of contradicting or changing the ordinary meaning of any previously made statement in the advertisement in such a manner as to mislead the public;

(6) Misrepresent the size, nature, extent, qualities, or characteristics of the accommodations or facilities which comprise the time-share project;

(7) Misrepresent the nature or extent of any services incident to the time-share project;

(8) Misrepresent or imply that a facility or service is available for the exclusive use of purchasers or owners if a public right of access or of use of the facility or service exists;

(9) Make any misleading or deceptive representation with respect to the registration of the time-share project, the sales agreement, the purchaser's rights, privileges, benefits, or obligations under the sales agreement or this article;

(10) Misrepresent the conditions under which a purchaser or owner may participate in an exchange program;

(11) Purport to have resulted through a referral unless the name of the person making the referral can be produced upon demand of any prospective purchaser or the time-share program's association;

(12) Describe any proposed or uncompleted private facilities over which the developer has no control or documented right of use unless the estimated date of completion is set forth and evidence can be produced upon the demand of any prospective purchaser or the time-share program's association that the completion and operation of the facilities are reasonably assured within the time represented in the advertisement or that no assurances of completion are provided;

(13) Contain any statement that the developer plans to affiliate with an exchange program;

(14) Represent that any federal, state, county, or municipal agency, board, or commission has recommended the time-share project or any of its documents; or

(15) Contain any statement guaranteeing or offering to guarantee the sale or resale of any time-share interval.



§ 44-3-187. Offer of gifts or prizes

Any person who offers a gift, prize, award, or other item, or any other promotional contest or giveaway in connection with the sale or offer to sell of time-share intervals under this article must comply with all of the provisions of paragraph (16) of subsection (b) of Code Section 10-1-393, relating to promotional contests and giveaways in general.






Part 5 - Financing by Developer

§ 44-3-188. Developer's financial records; availability; periodic reports; transfer of developer's interest subject to debts

In the developer's financing of a time-share program, the developer shall retain financial records of the schedule of payments required to be made and the payments made to any person or entity which is the holder of an underlying blanket mortgage, deed of trust, contract of sale, or other lien or encumbrance which is not subordinated to the time-share program and shall make the same available upon reasonable request to owners of time-share intervals in the time-share program and the time-share program's association. The time-share program's association, in its discretion, may require the developer to submit periodic, written reports from the mortgagee, lienholder, or other creditor of the status of payments made on any underlying blanket mortgage, deed of trust, contract of sale, or other lien or encumbrance which is not subordinated in the time-share program. Any transfer of the developer's interest in the time-share program to any third person shall be subject to the obligations of the developer.



§ 44-3-189. Protection of purchasers from developer's underlying blanket encumbrance

The developer whose project is subject to an underlying blanket lien or encumbrance shall protect nondefaulting purchasers from foreclosure by the lienholder by obtaining from the lienholder a nondisturbance clause, subordination agreements, partial release of the lien as the time-share intervals are sold, or an agreement in writing that the lienholder will purchase nondefaulting purchasers' intervals in an amount equal to the amount agreed to by the parties but in no event less than the amount actually paid by the purchaser toward the purchase price of the time-share interval.






Part 6 - Registration

§ 44-3-190. Real estate broker's license requirement; collection of compensation for real estate brokerage services from persons reselling time-share intervals

(a) It shall be unlawful for any person to engage in the business of, act in the capacity of, advertise, or assume to act as a sales agent or managing agent within this state without first obtaining a license to act as a real estate broker if required by Chapter 40 of Title 43.

(b) Prior to the closing of a resale of a time-share interval owned by a person other than the developer of the time-share program, no person may charge or collect any compensation for real estate brokerage services from the person reselling the time-share interval; provided, however, that such person providing real estate brokerage services may charge an advertising fee if:

(1) Such person can document that said advertising fee was paid to a firm which regularly provides advertising services to promote the sale of real property and with which such person providing real estate brokerage services has no personal, familial, or business relationship; and

(2) The party reselling the time-share interval signs an agreement authorizing the advertising fee and such agreement identifies the party to whom the advertising fee will be paid.

If the person offering real estate brokering services on the resale of a time-share interval also offers a guaranteed sale of the interval, such person may not charge or collect any compensation for any purpose prior to the closing of the resale of the time-share interval.



§ 44-3-191. Requirements for out-of-state projects, managing agents, and exchange programs

(a) Time-share projects located outside this state and offered for sale in this state must comply with such time-share regulations as exist in the situs state unless the provisions of this article are more restrictive, and then the provisions of this article shall be equally applicable. A time-share project located outside this state may supplement its disclosure materials in that situs state with an added disclosure addendum to be applicable to sales occurring in this state, which disclosure addendum incorporates the law of this state if more restrictive.

(b) Managing agents and exchange programs located outside this state and operating in this state must comply with all of the provisions of this article.



§ 44-3-192. Exceptions from registration

Compliance with this article shall not be required in the case of:

(1) Any transfer of a time-share interval by any time-share interval owner other than the developer or such developer's agent;

(2) Any disposition pursuant to court order;

(3) A disposition by a government or governmental agency;

(4) A disposition by foreclosure or deed in lieu of foreclosure;

(5) A disposition of a time-share interval in a time-share project situated wholly outside this state, provided that all solicitations and negotiations took place wholly outside this state and the sales agreement was executed wholly outside this state;

(6) A gratuitous transfer of a time-share interval; or

(7) Group reservations made for 15 or more people as a single transaction between a hotel and travel agent or travel groups for hotel accommodations when deposits are made and held for more than three years in advance.






Part 7 - Miscellaneous

§ 44-3-193. Modification of public offering statement; limitations on use of public offering statement

(a) A developer must alter or supplement the form of or information contained in the public offering statement to assure that the public offering statement adequately and accurately discloses to prospective purchasers the material required to be disclosed by this article.

(b) The public offering statement shall not be used for any promotional purposes unless it is used in its entirety. No person shall advertise or represent that any federal, state, county, or municipal agency, board, or commission has approved or recommended the time-share program, its disclosure statement, or any of its documents.



§ 44-3-194. Records required to be kept by developer or agents

Any developer or its agents shall keep among its business records and make reasonably available for examination to the purchaser or the time-share program's association or its authorized agent the following:

(1) A copy of each item required by this article;

(2) A copy of the sales agreement from each sale of a time-share interval in the time-share project, which sales agreement shall be retained for a period of at least three years after parties to the sale have completely performed all of their obligations thereunder; and

(3) A list of all employees or independent contractors, including their last known mailing address, which list shall include all current and previous employees or independent contractors whose employment or contract has been terminated within the preceding three years.



§ 44-3-195. Criminal penalty for violation of article; injunction restraining prohibited conduct; liability for damages; attorney's fees

(a) Except that violations of Code Section 44-3-188 shall be subject only to the remedies available under paragraph (16) of subsection (b) of Code Section 10-1-393, any person who shall willfully and intentionally violate any provision of this article shall be guilty of a misdemeanor except in the case the violation causes loss in excess of $5,000.00, then said person shall be guilty of a felony and, upon conviction thereof, shall be punished by a fine not to exceed $5,000.00 or by imprisonment for not less than one nor more than three years. Each violation of this article shall constitute a separate offense.

(b) Whenever it appears to the district attorney or the Attorney General, either upon complaint or otherwise, that any person has engaged in, is engaging in, or is about to engage in any act, practice, or transaction which is prohibited by this article, the district attorney or Attorney General or both may in his or her discretion apply to any court of competent jurisdiction in this state, including the Superior Court of Fulton County, for an injunction restraining such person and that person's agents, employees, partners, officers, and directors from continuing such act, practice, or transaction or doing any acts in furtherance thereof and for the appointment of a receiver or an auditor and such other and further relief as the facts may warrant.

(c) Any person who violates this article shall be liable in damages to any person or class of persons injured thereby. Punitive damages may be awarded for a willful violation of this article. The court may also award reasonable attorney's fees.



§ 44-3-196. Application of article to time-share programs created prior to or following July 1, 1983

The provisions of this article shall apply to any time-share program located in this state or outside this state when offered for sale in this state created or commenced after July 1, 1983, and 180 days after July 1, 1983, as to any time-share program heretofore created or commenced.



§ 44-3-198. Powers and duties of the commission

Repealed by Ga. L. 1995, p. 1260, § 1, effective July 1, 1995.



§ 44-3-201. Investigation of developer, agent, or exchange program; report confidential; enumeration of grounds for reprimand or for suspension or revocation of registration; cease and desist order for failure to register

Repealed by Ga. L. 1995, p. 1260, § 1, effective July 1, 1995.









Article 6 - Property Owners' Associations

§ 44-3-220. Short title

This article shall be known and may be cited as the "Georgia Property Owners' Association Act."



§ 44-3-221. Definitions

As used in this article, the term:

(1) "Board of directors" or "board" means an executive and administrative body, by whatever name denominated, designated in the instrument as the governing body of the association.

(2) "Common area" means all real and personal property submitted to the declaration which is owned or leased by the association for common use and enjoyment of the members.

(3) "Common expenses" means all expenditures lawfully made or incurred by or on behalf of the association together with all funds lawfully assessed for the creation and maintenance of reserves pursuant to the provisions of the instrument.

(4) "Court" means the superior court of the county where the development or any part thereof is located.

(5) "Declarant" means all owners and lessees of the property who execute the declaration or on whose behalf the declaration is executed; provided, however, that the phrase "owners and lessees," as used in this article, shall not include in his or her capacity as such any mortgagee, any lien holder, any person having an equitable interest under any contract for the sale or lease of a lot, or any lessee or tenant of a lot. From the time of the recordation of any amendment to the declaration expanding an expandable property owners' development, all persons who execute that amendment or on whose behalf that amendment is executed shall also come within the definition of "declarant." Any successors-in-title of any owner or lessee referred to in this paragraph who comes to stand in the same relation to the property owners' development as his or her predecessor did shall also come within such definition.

(6) "Declaration" means the recordable instrument creating covenants upon property which covenants are administered by a property owners' association in which membership is mandatory for all owners of lots in the property owners' development.

(7) "Foreclosure" means, without limitation, the judicial foreclosure of a mortgage and the exercise of a power of sale contained in any mortgage.

(8) "Limited common areas" means a portion of the common area reserved for the exclusive use of those entitled to occupy one or more, but less than all, of the lots.

(9) "Lot" means any plot or parcel of land, other than a common area, designated for separate ownership and occupancy shown on a recorded subdivision plat for a development and subject to a declaration. Where the context indicates or requires, the term lot includes any structure on the lot. With respect to a property owners' development which includes a condominium, and to the extent provided for in the instrument, each condominium unit, as defined in paragraph (28) of Code Section 44-3-71, shall be deemed a separate lot.

(10) "Lot owner" means one or more persons who are record title owners of a lot.

(11) "Mortgage" means a mortgage, deed to secure debt, deed of trust, or other instrument conveying a lien upon or security title to property.

(12) "Mortgagee" means the holder of a mortgage.

(13) "Officer" means an officer of the association.

(14) "Person" means a natural person, corporation, partnership, association, trust, other entity, or any combination thereof.

(15) "Property" means any real property and any interest in real property, including, without limitation, parcels of air space.

(16) "Property owners' association" or "association" means a corporation formed for the purpose of exercising the powers of the property owners' association created pursuant to this article.

(17) "Property owners' association instrument" or "instrument" means the declaration, plats, and plans recorded pursuant to this article. Any exhibit, schedule, or certification accompanying an instrument and recorded simultaneously therewith shall be deemed an integral part of that instrument. Any amendment or certification of any instrument shall, from the time of the recordation of such amendment or certification, be deemed an integral part of the affected instrument so long as such amendment or certification was made in accordance with this article.

(18) "Property owners' development" or "development" means real property which contains lots and which may contain common area located within Georgia and subject to a declaration and submitted to this article.



§ 44-3-222. Creation of property owners' development; affirmative election to be governed by article

A property owners' development shall come into existence upon either the recordation of the declaration pursuant to this article or the amendment of a recorded declaration in accordance with Code Section 44-3-235. Any declaration or amendment intending to bring or avail a development of the benefits and provisions of this article shall state an affirmative election to be so governed. Any original declaration shall be duly executed by or on behalf of all of the owners of the submitted property. Any such amendment to an existing declaration shall be executed in accordance with the terms of the recorded declaration being amended thereby.



§ 44-3-223. Compliance with provisions of instrument and with rules and regulations; penalties for noncompliance

Every lot owner and all those entitled to occupy a lot shall comply with all lawful provisions of the property owners' association instrument. In addition, any lot owner and all those entitled to occupy a lot shall comply with any reasonable rules or regulations adopted by the association pursuant to the instrument which have been provided to the lot owners and with the lawful provisions of the bylaws of the association. Any lack of such compliance shall be grounds for an action to recover sums due, for damages or injunctive relief, or for any other remedy available at law or in equity, maintainable by the association or, in any proper case, by one or more aggrieved lot owners on their own behalf or as a class action. If and to the extent provided in the instrument, the association shall be empowered to impose and assess fines and suspend temporarily voting rights and the right of use of certain of the common areas and services paid for as a common expense in order to enforce such compliance; provided, however, that no such suspension shall deny any lot owner or occupants access to the lot owned or occupied.



§ 44-3-224. Voting at association meetings

(a) Since a lot owner may be more than one person, if only one of those persons is present at a meeting of the association, or is voting by proxy, ballot, or written consent, that person shall be entitled to cast the votes pertaining to that lot. However, if more than one of those persons is present, or executes a proxy, ballot, or written consent, the vote pertaining to that lot shall be cast only in accordance with their unanimous agreement unless the instrument expressly provides otherwise; and such consent shall be conclusively presumed if any one of them purports to cast the votes pertaining to that lot without protest being made immediately by any of the others to the person presiding over the meeting or vote.

(b) The votes pertaining to any lot may, and, in the case of any lot owner not a natural person or persons, shall, be cast pursuant to a proxy or proxies duly executed by or on behalf of the lot owner or, in cases where the lot owner is more than one person, by or on behalf of the joint owners of the lot. No such proxy shall be revocable except as provided in Code Section 14-2-722 or Code Section 14-3-724 or by written notice delivered to the association by the lot owner or by any joint owners of a lot. Any proxy shall be void if it is not dated or if it purports to be revocable without such notice.



§ 44-3-225. Assessment of expenses; exemption from liability; liability for unpaid assessments

(a) To the extent that the instrument expressly so provides:

(1) Any common expenses benefiting less than all of the lots shall be specially assessed equitably among all of the lots so benefited, as determined by the board;

(2) Any common expenses occasioned by the conduct of less than all of those entitled to occupy all of the lots or by the licensees or invitees of any such lot or lots shall be specially assessed against the lot or lots, the conduct of any occupant, licensee, or invitee of which occasioned any such common expenses;

(3) Any common expenses significantly disproportionately benefiting all of the lots shall be assessed equitably among all of the lots in the development as determined by the board; and

(4) Other than for limited common areas expressly designated as such in the instrument and assigned to fewer than all lots, nothing contained in paragraph (1) or (3) of this subsection shall permit an association to specially or disproportionately allocate common expenses for periodic maintenance, repair, and replacement of any portion of the common area or the lots which the association has the obligation to maintain, repair, or replace.

(b) No lot owner other than the association shall be exempted from any liability for any assessment under this Code section or under any instrument for any reason whatsoever, including, without limitation, abandonment, nonuse, or waiver of the use or enjoyment of his or her lot or any part of the common area except to the extent that any lot, upon request by the owner of the lot, expressly may be made exempt from assessments and thus denied voting rights of the lot under the instrument until a certificate of occupancy is issued by the governing authority for a dwelling on such lot.

(c) Unless otherwise provided in the instrument and except as provided in subsection (d) of this Code section, the grantee in a conveyance of a lot shall be jointly and severally liable with the grantor thereof for all unpaid assessments against the latter up to the time of the conveyance without prejudice to the grantee's right to recover from the grantor the amounts paid by the grantee; provided, however, that if the grantor or grantee shall request a statement from the association as provided in subsection (d) of Code Section 44-3-232, such grantee and his or her successors, successors-in-title, and assigns shall not be liable for nor shall the property owners' association lot conveyed be subject to a lien for any unpaid assessments against such grantor in excess of any amount set forth in the statement.

(d) In the event that the holder of a first priority mortgage or secondary purchase money mortgage of record, provided that neither the grantee nor any successor grantee on the secondary purchase money mortgage is the seller of the lot, or in the event that any other person acquires title to any lot as a result of foreclosure of any such mortgage, such holder or other person and his or her successors, successors-in-title, and assigns shall not be liable for nor shall the lot be subject to any lien for assessments under this Code section or under any instrument chargeable to the lot on account of any period prior to the acquisition of title; provided, however, that the unpaid share of an assessment or assessments shall be deemed to be a common expense collectable from all of the lot owners, including such holder or other person and his or her successors, successors-in-title, and assigns.



§ 44-3-226. Amendment of instrument; presumption of validity in court action

(a) Except to the extent expressly permitted or required by other provisions of this article, the instrument shall be amended only by the agreement of lot owners of lots to which two-thirds of the votes in the association pertain or such larger majority as the instrument may specify; provided, however, that, during any such time as there shall exist an unexpired option to add any additional property to the property owners' association or during any such time as the declarant has the right to control the association under the instrument, the agreement shall be that of the declarant and the lot owners of lots to which two-thirds of the votes in the association pertain, exclusive of any vote or votes appurtenant to any lot or lots then owned by the declarant, or a larger majority as the instrument may specify. Notwithstanding any other provisions of this subsection, during such time as the declarant shall own at least one lot primarily for the purpose of sale of such lot, no amendment shall be made to the instrument without the written agreement of the declarant if such amendment would impose a greater restriction on the use or development by the declarant of the lot or lots owned by the declarant.

(b) No amendment of an instrument shall require approval of lot owners to which more than 80 percent of the association vote pertains and the mortgagees holding 80 percent of the voting interest of mortgaged lots; any property owners' association which exists prior to July 1, 1994, and amends its documents to avail itself of the provisions of this article shall be deemed to have amended the association instrument to conform to this limitation. This subsection shall not be deemed to eliminate or modify any right of the declarant provided for in the instrument to approve amendments to the instrument so long as the declarant owns any lot primarily for the purpose of sale and, furthermore, this Code section shall not be construed as modifying or altering the rights of a mortgagee set forth elsewhere in this article.

(c) Except to the extent expressly permitted or required by other provisions of this article, or agreed upon or permitted by the instrument concerning submission of additional property to this article by the declarant or the association, or agreed upon by all lot owners and the mortgagees of all lots, no amendment to the instrument shall change the boundaries of any lot, the number of votes in the association pertaining thereto, or the liability for common expenses pertaining thereto.

(d) Agreement of the required majority of lot owners to any amendment of the instrument shall be evidenced by their execution of the amendment. In the alternative, provided that the declarant does not then have the right to control the association pursuant to the instrument, the sworn statement of the president, of any vice president, or of the secretary of the association attached to or incorporated in an amendment executed by the association, which sworn statement states unequivocally that agreement of the required majority was otherwise lawfully obtained and that all notices required by this article were properly given, shall be sufficient to evidence the required agreement. Any such amendment of the instrument shall become effective only when recorded or at such later date as may be specified in the amendment itself.

(e) Notwithstanding anything to the contrary in this article or in the instrument, the approval of any proposed amendment by a mortgagee shall be deemed implied and consented to if the mortgagee fails to submit a response to any written proposal for an amendment within 30 days after the mortgagee receives notice of the proposed amendment sent by certified mail or statutory overnight delivery, return receipt requested.

(f) In any court suit or action where the validity of the adoption of an amendment to an instrument is at issue, the adoption of the amendment shall be presumed valid if the suit is commenced more than one year after the recording of the amendment on the public record. In such cases, the burden of proof shall be upon the party challenging the validity of the adoption of the amendment.



§ 44-3-227. Incorporation as prerequisite to submission to article; requirements as to corporate documents; board of directors

(a) Prior to submission to this article, the association shall be duly incorporated either as a business corporation under Chapter 2 of Title 14 or as a nonprofit membership corporation under Chapter 3 of Title 14, as amended. The corporate name of the association shall include the word or words "homeowners," "property owners," "community," "club," or "association" and shall otherwise comply with applicable laws regarding corporate names. The articles of incorporation of the association and the bylaws adopted by the association shall contain provisions not inconsistent with applicable law including but not limited to this article or with the declaration as may be required by this article or by the declaration and as may be deemed appropriate or desirable for the proper management and administration of the association. The term "member" shall include a shareholder in the event the association is a business corporation or issues stock. Membership shall continue during the period of ownership by such lot owner.

(b) Prior to the first conveyance of a property owners' association lot, the declarant shall cause the first board directors to be duly appointed, the officers to be elected, and the organization of the association to be effectuated.

(c) True and correct copies of the articles of incorporation and bylaws of the association and all amendments thereto shall be maintained at the principal and the registered offices of the association and at the sales office of the declarant so long as the declarant has the right to control the association pursuant to the instrument; and copies thereof shall be furnished to any lot owner on request upon payment of a reasonable charge therefor.



§ 44-3-228. Presence of quorums at meetings

Unless the instrument or bylaws provide otherwise, a quorum shall be deemed present throughout any meeting of the members of the association if persons entitled to cast more than one-third of the votes are present at the beginning of the meeting. Unless the instrument or bylaws specify a larger percentage, the presence of persons entitled to cast one-half of the votes of the board of directors shall constitute a quorum for the transaction of business at any meeting of the board.



§ 44-3-229. Persons deemed to be "lot owner."

If the instrument provides that any member of the board of directors or any officer of the association must be a lot owner, then, notwithstanding Code Section 44-3-221, the term "lot owner" in such context shall, unless the instrument otherwise provides, be deemed to include, without limitation, any shareholder, director, officer, partner in, or trustee of any person who is, either alone or in conjunction with any other person or persons, a lot owner. Any individual who would not be eligible to serve as a member of the board of directors or officer were he or she not a shareholder, director, officer, partner in, or trustee of such a person shall be deemed to have disqualified himself or herself from continuing in office if he or she ceases to have any such affiliation with that person.



§ 44-3-230. Frequency of meetings; notice

Meetings of the members of the association shall be held in accordance with the provisions of the association's bylaws and in any event shall be called not less frequently than annually. Notice shall be given to each lot owner at least 21 days in advance of any annual or regularly scheduled meeting and at least seven days in advance of any other meeting and shall state the time, place, and, for any special meeting, purpose of such meeting. Such notice shall be delivered personally or sent by United States mail, postage prepaid, statutory overnight delivery, or issued electronically in accordance with Chapter 12 of Title 10, the "Uniform Electronic Transactions Act," to all lot owners of record at such address or addresses as designated by such lot owners or, if no other address has been so designated, at the address of their respective lots. At the annual meeting, comprehensive reports of the affairs, finances, and budget projections of the association shall be made to the lot owners.



§ 44-3-231. Powers and duties of association; legal actions against agent or employee of association

(a) Except to the extent prohibited by the instrument and subject to any restrictions and limitations specified therein, the association shall have the power to:

(1) Employ, retain, dismiss, and replace agents and employees to exercise and discharge the powers and responsibilities of the association;

(2) Make or cause to be made additional improvements on and as a part of the common area; and

(3) Grant or withhold approval of any action by one or more lot owners or other persons entitled to occupancy of any lot if such action would change the exterior appearance of any lot, or any structure thereon, or of any other portion of the development or elect or provide for the appointment of an architectural control committee to grant or withhold such approval.

(b) Except to the extent prohibited by the instrument and subject to any restrictions and limitations specified therein, the association shall have the power to grant easements, leases, and licenses through or over the common area, to accept easements, leases, and licenses benefiting the development or any portion thereof, and to acquire or lease property in the name of the association. Property so acquired by the association upon the recordation of the deed thereto or other instrument granting the same and designating property as common area shall, for all purposes including without limitation taxation, be a part of the common area. The association shall also have the power to acquire, lease, and own in its own name property of any nature, real, personal, or mixed, tangible or intangible; to borrow money; and to pledge, mortgage, or hypothecate all or any portion of the property of the association for any lawful purpose within the association's inherent or expressly granted powers. Any third party dealing with the association shall be entitled to rely in good faith upon a certified resolution of the board of directors of the association authorizing any such act or transaction as conclusive evidence of the authority and power of the association so to act and of full compliance with all restraints, conditions, and limitations, if any, upon the exercise of such authority and power.

(c) The association shall have the power to amend the instrument, the articles of incorporation, and the bylaws of the association in such respects as may be required to conform to mandatory provisions of this article or of any other applicable law without a vote of the lot owners.

(d) In addition to any other duties and responsibilities as this article or the instrument may impose, the association shall keep:

(1) Detailed minutes of all meetings of the members of the association and of the board of directors;

(2) Detailed and accurate financial records, including itemized records of all receipts and expenditures; and

(3) Any books and records as may be required by law or be necessary to reflect accurately the affairs and activities of the association.

(e) This Code section shall not be construed to prohibit the grant or imposition of other powers and responsibilities to or upon the association by the instrument.

(f) Except to the extent otherwise expressly required by this article, by Chapter 2 or 3 of Title 14, by the instrument, by the articles of incorporation, or by the bylaws of the association, the powers inherent in or expressly granted to the association may be exercised by the board of directors, acting through the officers, without any further consent or action on the part of the lot owners.

(g) A tort action alleging or founded upon negligence or willful misconduct by any agent or employee of the association or in connection with the conditions of any portion of the instrument which the association has the responsibility to maintain shall be brought against the association. No lot owner shall be precluded from bringing such an action by virtue of his membership in the association. A judgment against the association arising from a tort action shall be a lien against the assets of the association.

(h) The association shall have the capacity, power, and standing to institute, intervene, prosecute, represent, or defend in its own name litigation or administrative or other proceedings of any kind concerning claims or other matters relating to any portion of the lots or common area which the association has the responsibility to administer, repair, or maintain.



§ 44-3-232. Assessments against lot owners as constituting lien in favor of association; additional charges against lot owners; procedure for foreclosing lien; obligation to provide statement of amounts due

(a) All sums lawfully assessed by the association against any lot owner or property owners' association lot, whether for the share of the common expenses pertaining to that lot, fines, or otherwise, and all reasonable charges made to any lot owner or lot for materials furnished or services rendered by the association at the owner's request to or on behalf of the lot owner or lot, shall, from the time the sums became due and payable, be the personal obligation of the lot owner and constitute a lien in favor of the association on the lot prior and superior to all other liens whatsoever except:

(1) Liens for ad valorem taxes on the lot;

(2) The lien of any first priority mortgage covering the lot and the lien of any mortgage recorded prior to the recording of the declaration; or

(3) The lien of any secondary purchase money mortgage covering the lot, provided that neither the grantee nor any successor grantee on the mortgage is the seller of the lot.

The recording of the declaration pursuant to this article shall constitute record notice of the existence of the lien, and no further recordation of any claim of lien for assessments shall be required.

(b) To the extent that the instrument provides, the personal obligation of the lot owner and the lien for assessments shall also include:

(1) A late or delinquency charge not in excess of the greater of $10.00 or 10 percent of the amount of each assessment or installment thereof not paid when due;

(2) At a rate not in excess of 10 percent per annum, interest on each assessment or installment thereof and any delinquency or late charge pertaining thereto from the date the same was first due and payable;

(3) The costs of collection, including court costs, the expenses required for the protection and preservation of the lot, and reasonable attorney's fees actually incurred; and

(4) The fair rental value of the lot from the time of the institution of an action until the sale of the lot at foreclosure or until judgment rendered in the action is otherwise satisfied.

(c) Not less than 30 days after notice is sent by certified mail or statutory overnight delivery, return receipt requested, to the lot owner both at the address of the lot and at any other address or addresses which the lot owner may have designated to the association in writing, the lien may be foreclosed by the association by an action, judgment, and court order for foreclosure in the same manner as other liens for the improvement of real property, subject to superior liens or encumbrances, but any such court order for judicial foreclosure shall not affect the rights of holders of superior liens or encumbrances to exercise any rights or powers afforded to them under their security instruments. The notice provided for in this subsection shall specify the amount of the assessments then due and payable together with authorized late charges and the rate of interest accruing thereon. No foreclosure action against a lien arising out of this subsection shall be permitted unless the amount of the lien is at least $2,000.00. Unless prohibited by the instrument, the association shall have the power to bid on the lot at any foreclosure sale and to acquire, hold, lease, encumber, and convey the same. The lien for assessments shall lapse and be of no further effect, as to assessments or installments thereof, together with late charges and interest applicable thereto, four years after the assessment or installment first became due and payable.

(d) Any lot owner, mortgagee of a lot, person having executed a contract for the purchase of a lot, or lender considering the loan of funds to be secured by a lot shall be entitled upon request to a statement from the association or its management agent setting forth the amount of assessments past due and unpaid together with late charges and interest applicable thereto against that lot. Such request shall be in writing, shall be delivered to the registered office of the association, and shall state an address to which the statement is to be directed. Failure on the part of the association, within five business days from the receipt of such request, to mail or otherwise furnish such statement regarding amounts due and payable at the expiration of such five-day period with respect to the lot involved to such address as may be specified in the written request therefor shall cause the lien for assessments created by this Code section to be extinguished and of no further force or effect as to the title or interest acquired by the purchaser or lender, if any, as the case may be, and their respective successors and assigns, in the transaction contemplated in connection with such request. The information specified in such statement shall be binding upon the association and upon every lot owner. Payment of a fee not exceeding $10.00 may be required as a prerequisite to the issuance of such a statement if the instrument so provides.

(e) Nothing in this Code section shall be construed to prohibit actions maintainable pursuant to Code Section 44-3-223 to recover sums for which subsection (a) of this Code section creates a lien.



§ 44-3-233. Liberal construction of article; substantial compliance; curing of defects by amendment

The provisions of this article and of an instrument recorded pursuant thereto shall be liberally construed in favor of the valid establishment of property owners' association pursuant to this article with respect to the submitted property. Substantial compliance with the requirements of this article for the establishment of a property owners' association shall suffice to being property described in an instrument recorded pursuant to this article within the purview and application of this article; and any defects in such instrument or want of conformity with this article may be cured by an amendment thereto duly executed by the association and recorded or, upon application of any lot owner, with notice to the declarant, the association, and all other lot owners, by decree of the court.



§ 44-3-234. Application of article

The limitations provided in subsection (b) and paragraphs (1), (2), and (4) of subsection (d) of Code Section 44-5-60 shall not apply to any covenants contained in any instrument created pursuant to or submitted to this article.



§ 44-3-235. Applicability of article

(a) This article shall apply to all property which is submitted to this article. This article shall also apply to any association of owners subject to a recorded declaration of covenants upon property, which covenants are administered by an owners' association in which membership is mandatory for all owners of lots in the development, which declaration is amended in accordance with Code Section 44-3-222 in order to submit the property owners' association to this article; provided, however, that any amendment must conform the instrument creating the property owners' association to this article, and the property owners' development shall thereafter be deemed to be submitted to this article.

(b) This article shall not apply to associations created pursuant to Article 3 of this chapter, the "Georgia Condominium Act," except to the extent that a property owners' development created under this article includes a condominium, together with other real property, as provided in paragraph (9) of Code Section 44-3-221.

(c) This article shall not be construed to affect the validity of any instrument recorded before or after July 1, 1994, but benefits derived from or based upon this article may only be claimed by developments submitted to this article.






Article 7 - Specialized Land Transactions

§ 44-3-250. Itemized reporting of expenses by developers

Any developer that directly manages a homeowners' or condominium owners' association whose annual assessment fee is $500.00 or more in a development or subdivision with 20 or more homes shall provide a report itemizing the expenses for such homeowners' or condominium owners' association to each homeowner or condominium owner not later than 60 days after the end of the year for which fees were assessed. This Code section shall not apply to any development that has been made a property owners' development in accordance with Article 6 of this chapter, the "Georgia Property Owners' Association Act."









Chapter 4 - Determination of Boundaries

Article 1 - Processioning



Article 2 - Coordinate System

§ 44-4-20. Designation of Georgia Coordinate System and Georgia Coordinate System of 1985; East and West Zones

(a) The systems of plane coordinates which have been established by the National Ocean Survey/National Geodetic Survey, formerly the United States Coast and Geodetic Survey, or its successors for defining and stating the geographic positions or locations of points on the surface of the earth within the State of Georgia are hereafter to be known and designated as the "Georgia Coordinate System" and the "Georgia Coordinate System of 1985."

(b) For the purpose of the use of these systems, the state is divided into an "East Zone" and a "West Zone":

(1) The area now included in the following counties shall constitute the East Zone: Appling, Atkinson, Bacon, Baldwin, Brantley, Bryan, Bulloch, Burke, Camden, Candler, Charlton, Chatham, Clinch, Coffee, Columbia, Dodge, Echols, Effingham, Elbert, Emanuel, Evans, Franklin, Glascock, Glynn, Greene, Hancock, Hart, Jeff Davis, Jefferson, Jenkins, Johnson, Laurens, Liberty, Lincoln, Long, McDuffie, McIntosh, Madison, Montgomery, Oglethorpe, Pierce, Richmond, Screven, Stephens, Taliaferro, Tattnall, Telfair, Toombs, Treutlen, Ware, Warren, Washington, Wayne, Wheeler, Wilkes, and Wilkinson; and

(2) The area now included in the following counties shall constitute the West Zone: Baker, Banks, Barrow, Bartow, Ben Hill, Berrien, Bibb, Bleckley, Brooks, Butts, Calhoun, Carroll, Catoosa, Chattahoochee, Chattooga, Cherokee, Clark, Clay, Clayton, Cobb, Colquitt, Cook, Coweta, Crawford, Crisp, Dade, Dawson, Decatur, DeKalb, Dooly, Dougherty, Douglas, Early, Fannin, Fayette, Floyd, Forsyth, Fulton, Gilmer, Gordon, Grady, Gwinnett, Habersham, Hall, Haralson, Harris, Heard, Henry, Houston, Irwin, Jackson, Jasper, Jones, Lamar, Lanier, Lee, Lowndes, Lumpkin, Macon, Marion, Meriwether, Miller, Mitchell, Monroe, Morgan, Murray, Muscogee, Newton, Oconee, Paulding, Peach, Pickens, Pike, Polk, Pulaski, Putnam, Quitman, Rabun, Randolph, Rockdale, Schley, Seminole, Spalding, Stewart, Sumter, Talbot, Taylor, Terrell, Thomas, Tift, Towns, Troup, Turner, Twiggs, Union, Upson, Walker, Walton, Webster, White, Whitfield, Wilcox, and Worth.



§ 44-4-21. Names of East and West Zones

(a) As established for use in the East Zone, the Georgia Coordinate System or the Georgia Coordinate System of 1985 shall be named; and, in any land description in which it is used, it shall be designated the "Georgia Coordinate System East Zone" or the "Georgia Coordinate System of 1985 East Zone."

(b) As established for use in the West Zone, the Georgia Coordinate System or the Georgia Coordinate System of 1985 shall be named; and, in any land description in which it is used, it shall be designated the "Georgia Coordinate System West Zone" or the "Georgia Coordinate System of 1985 West Zone."



§ 44-4-22. Alternative plane coordinates for expressing location of a point for Georgia Coordinate System and Georgia Coordinate System of 1985

The plane coordinate values for a point on the earth's surface, used to express the geographic position or location of such point in the appropriate zone of this system, shall consist of two distances expressed in U.S. Survey feet and decimals of a foot when using the Georgia Coordinate System and expressed in either meters and decimals of a meter or, following conversion as provided in Code Section 44-4-28, in American Survey feet and decimals of a foot when using the Georgia Coordinate System of 1985. One of these distances, to be known as the "x-coordinate," shall give the position in an east-and-west direction; the other, to be known as the "y-coordinate," shall give the position in a north-and-south direction. These coordinates shall be made to depend upon and conform to plane rectangular coordinate values for the monumented points of the North American Horizontal Geodetic Control Network as published by the National Ocean Survey/National Geodetic Survey, formerly the United States Coast and Geodetic Survey, or its successors, and whose plane coordinates have been computed on the systems defined in this article. Any such control monument may be used for establishing a survey connection to either Georgia Coordinate System.



§ 44-4-23. Description of land extending from one zone to another

When any tract of land to be defined by a single description extends from one into the other of the above coordinate zones, the positions of all points on its boundaries may be referred to either of the two zones, the zone which is used being specifically named in the description.



§ 44-4-24. Zones precisely defined

(a) For purposes of more precisely defining the Georgia Coordinate System, the following definition of the United States Coast and Geodetic Survey, now National Ocean Survey/National Geodetic Survey, is adopted:

(1) The "Georgia Coordinate System East Zone" is a transverse Mercator projection of the Clarke spheroid of 1866, having a central meridian eighty-two degrees ten minutes west of Greenwich, on which meridian the scale is set one part in 10,000 too small. The origin of coordinates is at the intersection of the meridian eighty-two degrees ten minutes west of Greenwich and the parallel thirty degrees north latitude. This origin is given the coordinates: x = 500,000 feet and y = 0 feet; and

(2) The "Georgia Coordinate System West Zone" is a transverse Mercator projection of the Clarke spheroid of 1866, having a central meridian eighty-four degrees ten minutes west of Greenwich, on which meridian the scale is set one part in 10,000 too small. The origin of coordinates is at the intersection of the meridian eighty-four degrees ten minutes west of Greenwich and the parallel thirty degrees north latitude. This origin is given the coordinates: x = 500,000 feet and y = 0 feet.

(b) For purposes of more precisely defining the Georgia Coordinate System of 1985, the following definition by the National Ocean Survey/National Geodetic Survey is adopted:

(1) The "Georgia Coordinate System of 1985 East Zone" is a transverse Mercator projection of the North American Datum of 1983, having a central meridian eighty-two degrees ten minutes west of Greenwich, on which central meridian the scale is set one part in 10,000 too small. The origin of coordinates is at the intersection of the central meridian eighty-two degrees ten minutes west of Greenwich and the parallel thirty degrees north latitude. This origin is given the coordinates: x = 200,000 meters and y = 0.000 meters; and

(2) The "Georgia Coordinate System of 1985 West Zone" is a transverse Mercator projection of the North American Datum of 1983, having a central meridian eighty-four degrees ten minutes west of Greenwich, on which central meridian the scale is set one part in 10,000 too small. The origin of coordinates is at the intersection of the central meridian eighty-four degrees ten minutes west of Greenwich and the parallel thirty degrees north latitude. This origin is given the coordinates: x = 700,000 meters and y = 0.000 meters.



§ 44-4-25. Recordation of coordinates of point prohibited unless connected by survey to monumented horizontal control station

No coordinates based on either Georgia Coordinate System purporting to define the position of a point on a land boundary shall be presented to be recorded in any public land records or deed records unless such point has been connected by survey to a monumented horizontal control station that is identified and has been established in conformity with the standards of accuracy and specifications as prepared and published by the Federal Geodetic Control Committee of the United States Department of Commerce. Standards and specifications of the Federal Geodetic Control Committee or its successors in force on the date of said survey shall apply. The publishing of the existing control stations, or the acceptance with intent to publish the newly established control stations, by the National Ocean Survey/National Geodetic Survey will constitute evidence of adherence to the Federal Geodetic Control Committee specifications.



§ 44-4-26. Use of terms limited

The use of the term "Georgia Coordinate System East Zone," "Georgia Coordinate System of 1985 East Zone," "Georgia Coordinate System West Zone," or "Georgia Coordinate System of 1985 West Zone" on any map, report of survey, or other document shall be limited to coordinates based on the Georgia Coordinate Systems as defined in this article.



§ 44-4-27. Use of terms "Grid North, Georgia East Zone" and "Grid North, Georgia West Zone."

The term "Grid North, Georgia East Zone" refers to the fixed north direction in the East Zone, being Geodetic North for the central meridian eighty-two degrees ten minutes west of Greenwich. The term "Grid North, Georgia West Zone" refers to the fixed north direction in the West Zone, being Geodetic North for the central meridian eighty-four degrees ten minutes west of Greenwich. The applicable Grid North term and the basis of orientation shall appear on maps of survey that are purported oriented to a Georgia Coordinate System zone.



§ 44-4-28. Conversion of distances between meters and feet

Any conversion of distances between the meter and the American Survey foot will be based upon the length of the meter (exactly) equals 39.37 inches or 3.2808333333 1/3 feet.



§ 44-4-29. Use of system not mandatory

Nothing contained in this article shall require any purchaser or mortgagee to rely on a description, any part of which depends exclusively upon the Georgia Coordinate System or the Georgia Coordinate System of 1985. Nothing in this article shall be so construed as to require any person, firm, or corporation to use these systems of coordinates to obtain or secure a legal description of land or real estate.



§ 44-4-30. Validation of use of Georgia Coordinate System

(a) Any legal description prepared under the provisions of the Georgia Coordinate System provided by an Act approved March 6, 1945 (Ga. L. 1945, p. 218), and continued as a part of this Code until July 1, 1985, shall not be invalid.

(b) Any continual use of legal descriptions prepared under the terms of the Georgia Coordinate System provided by an Act approved March 6, 1945 (Ga. L. 1945, p. 218), and continued as a part of this Code until July 1, 1985, which have been recorded or filed in official records within the State of Georgia, shall not be invalid.



§ 44-4-31. Use of Georgia Coordinate System prohibited after January 1, 1990

The Georgia Coordinate System provided for in the Act approved March 6, 1945 (Ga. L. 1945, p. 218), shall not be used after January 1, 1990; the Georgia Coordinate System of 1985 will be the sole system after said date.









Chapter 5 - Acquisition and Loss of Property

Article 1 - Grants From State

§ 44-5-1. Origin of title to land

The title to all lands originates in grants from the Government and, since its independence, from the state.



§ 44-5-2. How land in state held

All realty in this state is held under the state as the original owner thereof. It is free from all rent or service and is limited only by the right of eminent domain which remains in the state.



§ 44-5-3. Form of grants; substantial compliance

The form of grants heretofore used in this state is established, and a substantial compliance with such form shall be held sufficient.



§ 44-5-4. Correctable errors in grants

The following errors in the issuing and recording of grants may be corrected:

(1) Any error in the name or residence of the grantee; or in the location, character, or boundary of the land; or in any other matter or thing connected with the application for or issuing of the grant;

(2) Any error in recording or transcribing the names of applicants for draws or the names of fortunate drawers in the several land lotteries, or any omission by any of the officers or on the part of any of the agents of the state, or any other mistake in recording the grant; or

(3) Any other error whereby the true grantee is deprived of or jeopardized in his right.



§ 44-5-5. Application to Governor for correction of errors; notice to interested parties; evidence of error or mistake; order for correction of errors

In all cases where errors in issuing or recording grants are sought to be corrected, an application shall be made in writing to the Governor showing that notice in writing of the nature and time of the application has been served upon every person who may be in any manner interested in the question. If no objection is filed and satisfactory evidence of the error or mistake is produced and submitted in writing, the Governor may pass an order requiring the error to be corrected and, if necessary, requiring a new grant to be issued upon delivery of the first grant for cancellation.



§ 44-5-6. When correction refused

If objections are filed to the proceedings instituted pursuant to Code Section 44-5-5 and it appears that the proposed correction will interfere with the vested rights of other bona fide claimants, the Governor shall refuse to make such correction and shall leave the parties to their judicial remedies.



§ 44-5-7. Trial in superior court

If it is unclear whether the proposed correction would interfere with the vested rights of others, the Governor may cause an issue to be made and certify the same to the superior court of the county where the land is located, requiring the court to cause the issue to be tried before a jury and have its verdict certified to him.



§ 44-5-8. Filing and preserving papers and evidence

All the papers and evidence upon every application made pursuant to Code Section 44-5-5 shall be filed and preserved in the office of the Governor.



§ 44-5-9. Advertising prior to issuing corrected grant where original lost

If the applicant for a corrected grant is not able to produce the original grant to be canceled, the Governor may issue the corrected grant after advertising for six months, at the expense of the applicant, for any objection to be filed.



§ 44-5-10. Effect of corrected grant; notation of correction

(a) All corrected grants shall take effect from the time of the issuance of the original grant but shall not affect the vested rights of bona fide purchasers without notice.

(b) Corrected grants shall bear upon their face a notation of the correction made and the date of the executive order under which it was made.



§ 44-5-11. Grounds for setting aside grants

Upon a writ of scire facias, grants issued by the state may be set aside by the superior court of the county where the land is located on the ground:

(1) That they were obtained by fraud or willful misrepresentations to the officers of the state by the grantee or those in privity with him;

(2) Of collusion between the grantee and the officers of the state; or

(3) Of fraud, accident, or mistake by the officers of the state, which fraud, accident, or mistake was known to the grantee.



§ 44-5-12. Impeachment of grants; grounds; effect of irregularities or misnomer

Grants may be impeached before the courts where they are:

(1) Void upon their face;

(2) Issued without authority of law or against a prohibition in a law; or

(3) Issued for property to which the state had no title.

However, mere irregularities in the proceedings to obtain grants shall not be inquired into nor may a mistake in the name of the grantee be proved by parol.



§ 44-5-13. Grants by implication; presumptions favor grants

A grantee of lands or a franchise takes nothing by implication but is confined to the terms of his grant; but every presumption is in favor of a grant.



§ 44-5-14. Presumption of grant on 20 years' possession

When the land is subject to entry and grant, 20 years' possession of land under a claim of right shall authorize the courts to presume a grant.






Article 2 - Conveyances

§ 44-5-30. Requisites of deed to lands; inquiry into consideration

Except for documents electronically filed as provided for in Chapter 12 of Title 10 and Part 1 of Article 1 of Chapter 2 of this title, a deed to lands shall be an original document, in writing, signed by the maker, attested by an officer as provided in Code Section 44-2-15, and attested by one other witness. It shall be delivered to the purchaser or his or her representative and be made on a good or valuable consideration. The consideration of a deed may always be inquired into when the principles of justice require it.



§ 44-5-31. Requisites of deed to personalty; necessity for deed

A deed to personalty needs no attesting witness to make it valid; in other respects, the principles applicable to deeds to lands are applicable to deeds to personalty. However, generally a deed is not necessary to convey title to personalty.



§ 44-5-32. Requisites of instruments other than deeds

Every bond for title, bond to reconvey realty, contract to sell or to convey realty or any interest therein and every transfer or assignment of any of such instruments shall, except as between the parties thereto, be executed with the same formality as is required for the execution of deeds conveying realty.



§ 44-5-33. Form of deed

No prescribed form is essential to the validity of a deed to lands or personalty. If the deed is sufficient in itself to make known the transaction between the parties, no want of form will invalidate it.



§ 44-5-34. Construction of inconsistent clauses in deed; ascertainment of intention of parties

If two clauses in a deed are utterly inconsistent, the former shall prevail; but the intention of the parties should, if possible, be ascertained from the whole instrument and carried into effect.



§ 44-5-35. Apportionment of price for deficiency in number of acres; rescission

In a sale of lands, if the purchase is per acre, a deficiency in the number of acres may be apportioned in the price. If the sale is by the tract or the entire body, a deficiency in the quantity sold cannot be apportioned. If the sale is by a quantity of acres with the qualification "more or less" added, any deficiency is not apportionable unless the deficiency is so great as to constitute a willful deception or mistake amounting to fraud. In this event, the purchaser may demand a rescission of the sale or an apportionment of the purchase price.



§ 44-5-36. Purchaser's remedies for loss of land due to title defect

If the purchaser loses part of his land from a defect of title, he may claim according to the relative value of the land so lost either a rescission of the purchase contract or a reduction of the price.



§ 44-5-37. Applicability of Code Sections 53-2-112 through 53-2-114 to elections under or against deed

The principles of Code Sections 53-2-112 through 53-2-114 relating to elections shall also apply to deeds.



§ 44-5-38. Effect of recital in deed of receipt of purchase money

Recital in a deed that the purchase money has been received does not estop the maker from denying the fact and proving the contrary.



§ 44-5-39. Binding effect of covenants on grantee who accepts deed

When a grantee accepts a deed, he is bound by the covenants contained therein even though the deed has not been signed by him.



§ 44-5-40. Conveyance of future interests or estates

Future interests or estates are descendible, devisable, and alienable in the same manner as estates in possession. Vested interests in property stemming from the approval of land disturbance, building, construction, or other development plans, permits, or entitlements in accordance with a schedule or time frame approved or adopted by the local government shall be descendible, devisable, and alienable in the same manner as estates in possession.



§ 44-5-41. Voidance and ratification of conveyance to or by a minor

A deed, security deed, bill of sale to secure debt, or any other conveyance of property or interest in property to or by a minor is voidable unless such minor has become emancipated by operation of law or pursuant to Article 10 of Chapter 11 of Title 15. If a minor has conveyed property or an interest in property, the minor may void the conveyance upon arrival at the age of 18; and, if the minor makes another conveyance at that time, it will void the first conveyance without reentry or repossession. If property or an interest in property has been conveyed to a minor and, after arrival at the age of 18, the minor retains the possession or benefit of the property or interest in property, the minor shall have thereby ratified or affirmed the conveyance.



§ 44-5-42. Delivery of deed to third party as escrow; possession as proof of delivery

A deed delivered to a third party, to be delivered on certain conditions to the grantee, is an escrow. Possession of that deed by the grantee is presumptive proof of a delivery, but that presumption may be rebutted.



§ 44-5-43. Effect of adverse possession on making of deed

A deed to lands which is made while the lands are held adversely to the maker of the deed is not void.



§ 44-5-44. Estoppel from claiming adversely to own deed

The maker of a deed cannot subsequently claim adversely to his deed under a title acquired after the making thereof. He is estopped from denying his right to sell and convey the property treated in the deed.



§ 44-5-45. When ancient deed admissible without proof of execution

Reserved. Repealed by Ga. L. 2011, p. 99, § 82/HB 24, effective January 1, 2013.



§ 44-5-46. Establishment of copy of deed upon loss of original; effect of copy

If an original deed is lost, a copy may be established by the superior court of the county where the land is located; and when the copy is established, it shall have all the effect of the original.



§ 44-5-47. Liability of purchaser for costs of conveyance

Without an expressed stipulation to the contrary, a purchaser must pay the costs of the conveyance.



§ 44-5-48. Deeds conveying interest in real property used as commercial landfill

(a) All deeds conveying an interest in real property which has been used as a commercial landfill shall include notice of the landfill operations, the date the landfill operations commenced and terminated, if known, a legal description of the actual location of the landfill, and a description of the type of materials which have been deposited in the landfill. As used in this Code section, "commercial landfill" means an area where materials have been deposited for a fee.

(b) This Code section applies only to those parties who have knowledge of the landfill operations when conveying real property.

(c) Any seller of real property who willfully violates the provisions of this Code section shall be liable to the purchaser for treble damages for any losses sustained by the purchaser as a result of the sale.






Article 3 - Covenants and Warranties

§ 44-5-59. Covenant running with the land between property owner and third party

Except as provided in Code Section 44-5-60 and excluding covenants recorded on property solely by the property's owner, which shall run with the title to the land, a covenant runs with the land when, for consideration and as reflected in a duly recorded instrument found in the applicable chain of title, a property owner and a third party agree to such covenant, the property is adequately described in such covenant, and such covenant does not run for more than 20 years.



§ 44-5-60. Covenants running with land; effect of zoning laws; covenants and scenic easements for use of public; renewal of certain covenants; costs

(a) The purchaser of lands obtains with the title, whether conveyed to him at public or private sale, all the rights which any former owner of the land under whom he claims may have had by virtue of any covenants of warranty of title, of quiet enjoyment, or of freedom from encumbrances contained in the conveyance from any former grantor unless the transmission of such covenants with the land is expressly prohibited in the covenant itself.

(b) Notwithstanding subsection (a) of this Code section, covenants restricting lands to certain uses shall not run for more than 20 years in municipalities which have adopted zoning laws nor in those areas in counties for which zoning laws have been adopted; provided, however, that whenever a zoning ordinance, upon its initial enactment by a county or municipality, expressly acknowledges the continuing application of a covenant restricting lands to certain uses within that jurisdiction, any such covenant, if created prior to zoning laws being adopted by that county or municipality, shall continue to be effective in such jurisdiction until the expiration of such covenant in accordance with its terms.

(c) The limitation provided in subsection (b) of this Code section shall not apply with respect to any covenant or scenic easement in favor of or for the benefit of the United States or any department, bureau, or agency thereof; this state or any political subdivision thereof; or any corporation, trust, or other organization holding land for the use of the public, but only with respect to such covenants and scenic easements running in favor of or for the benefit of the land so held for the use of the public. Such covenants and scenic easements shall run in perpetuity.

(d) (1) Notwithstanding the limitation provided in subsection (b) of this Code section, covenants restricting lands to certain uses affecting planned subdivisions containing no fewer than 15 individual plots shall automatically be renewed beyond the period provided for in subsection (b) of this Code section unless terminated as provided in this subsection. Each such renewal shall be for an additional 20 year period, and there shall be no limit on the number of times such covenants shall be renewed.

(2) To terminate a covenant as provided in paragraph (1) of this subsection, at least 51 percent of the persons owning plots affected by such covenant shall execute a document containing a legal description of the entire area affected by the covenant, a list of the names of all record owners of plots affected by the covenant, and a description of the covenant to be terminated, which may be incorporated by reference to another recorded document. By signing such document, each such person shall verify that he or she is a record owner of property affected by the covenant. Such document shall be recorded in the office of the clerk of the superior court of the county where the land is located no sooner than but within two years prior to the expiration of the initial 20 year period or any subsequent 20 year period. The clerk of the superior court shall index the document under the name of each record owner appearing in the document.

(3) No covenant that prohibits the use or ownership of property within the subdivision may discriminate based on race, creed, color, age, sex, or national origin.

(4) Notwithstanding any other provision of this Code section or of any covenants with respect to the land, no change in the covenants which imposes a greater restriction on the use or development of the land will be enforced unless agreed to in writing by the owner of the affected property at the time such change is made.

(e) To the extent provided in the covenants, the obligation for the payment of assessments and fees arising from covenants shall include the costs of collection, including reasonable attorney's fees actually incurred.



§ 44-5-61. Implied warranty of title

In a sale of land there is no implied warranty of title.



§ 44-5-62. General warranty -- Scope

A general warranty of title against the claims of all persons includes covenants of a right to sell, of quiet enjoyment, and of freedom from encumbrances.



§ 44-5-63. General warranty -- Defects known to purchaser

In a deed, a general warranty of title against the claims of all persons covers defects in the title even if they are known to the purchaser at the time he takes the deed.



§ 44-5-64. Action for breach of warranty -- Burden of proof

In actions for breach of warranty of title, the burden of proof is on the plaintiff except in cases where outstanding encumbrances have been paid off or possession has been yielded as a consequence of legal proceedings of which the warrantor had notice and an opportunity to defend.



§ 44-5-65. Action for breach of warranty -- Necessity for offer to rescind; mitigation of damages

To recover upon a breach of a covenant of warranty of title, the warrantee need not offer to rescind the deed. However, an offer by the warrantor to rescind the deed and a refusal by the warrantee should be considered in estimating damages.



§ 44-5-66. Action for breach of warranty -- Measure of damages

Upon a breach of a covenant of warranty of title to land, the damages awarded should be the purchase money with interest thereon from the time of sale unless the jury determines, under the circumstances of the case, that the use of the premises was equal to the interest on the money and determines that an equitable setoff should be allowed. However, if valuable improvements have been made on the premises, the interest should be allowed.



§ 44-5-67. Breach of bond for title to land; measure of damages

Upon the breach of a bond for title to land, the value of the premises at the time of the breach with interest thereon should be the measure of damages. However, if the vendee has bought up the outstanding title, only the actual damage sustained by him may be recovered.






Article 4 - Gifts Generally

Part 1 - Inter Vivos Gifts

§ 44-5-80. Criteria for making valid inter vivos gift

To constitute a valid inter vivos gift, the following criteria must be met:

(1) The donor must intend to give the gift;

(2) The donee must accept the gift; and

(3) The gift must be delivered or some act which under law is accepted as a substitute for delivery must be done.



§ 44-5-81. When acceptance presumed; acceptance for minors and corporations

If a gift is of substantial benefit, the law will presume its acceptance unless the contrary is shown. A parent, guardian, or friend may accept a gift for a minor. The officers of a corporation may accept a gift for the corporation.



§ 44-5-82. Delivery; constructive delivery

Actual manual delivery is not essential to the validity of a gift. Any act which indicates a renunciation of dominion by the donor and the transfer of dominion to the donee shall constitute a constructive delivery.



§ 44-5-83. Written gift

A gift in writing, without good consideration and without delivery, is void. However, when, in order for a gift to be valid, a written conveyance for good consideration is required by law, or when in any case a written conveyance is made for a good consideration, the execution and delivery of such conveyance shall dispense with the necessity of delivering the article given.



§ 44-5-84. Presumption of gift arising from delivery of personalty by parent to child living separate from parent

The delivery of personal property by a parent into the exclusive possession of a child living separate from the parent creates a presumption of a gift to the child. This presumption may be rebutted by evidence of an actual contract of lending or by circumstances from which such a contract may be inferred.



§ 44-5-85. Rebuttable presumption of gift of lands belonging to parent but in possession of child for seven years

The exclusive possession by a child of lands which originally belonged to the parent or parents, without payment of rent, for the space of seven years, creates a rebuttable presumption of a gift and conveys title to the child. The presumption may be rebutted by evidence of a loan, of a claim of dominion by the parent or parents acknowledged by the child, of a disclaimer of title by the child, or similar evidence.



§ 44-5-86. Gifts by person subject to undue influence; avoidance

A gift by a person who is just over the age of majority or who is particularly susceptible to be unduly influenced by his parent, guardian, trustee, attorney, or other person standing in a similar confidential relationship to one of such persons shall be closely scrutinized. Upon the slightest evidence of persuasion or influence, such gift shall be declared void at the instance of the donor or his legal representative and at any time within five years after the making of such gift.



§ 44-5-87. Implied trust on failure of specific purpose for which gift made

If a gift is made for a specific purpose which is either expressed or is secretly understood and the purpose is illegal or from some other cause fails or cannot be accomplished, the donee shall hold the object of the gift as trustee for the donor or his next of kin.



§ 44-5-88. Gifts void against creditors and bona fide purchasers

(a) An insolvent person may not make a valid gift to the injury of his existing creditors.

(b) When partial or complete possession of property remains with the donor, every parol gift thereof shall be void against bona fide creditors and bona fide purchasers without notice.



§ 44-5-89. Donation of blood by persons over 17 years of age

Any person who is a resident of this state and who is 17 years of age or over may donate his blood to any person, firm, association, organization, public or private agency, or corporation without the consent of his parent or parents or guardian. Any person who is not a resident of this state and who is 17 years of age or over may donate his blood to any person, firm, association, organization, public or private agency, or corporation in this state without the consent of his parent or parents or guardian when the laws of the state wherein such person resides permit the donation of blood at such age.






Part 2 - Gifts Causa Mortis

§ 44-5-100. Criteria for making valid gift causa mortis

(a) To constitute a valid gift in contemplation of death, the following criteria must be met:

(1) The object of the gift must be personal property;

(2) The donor must be in his last illness or in peril of death;

(3) The gift must be intended to be absolute only in the event of death;

(4) The gift must be perfected by either actual or symbolic delivery; and

(5) The gift must be proved by one or more witnesses.

(b) A gift in contemplation of death may be made by parol.









Article 5 - The Georgia Transfers to Minors Act

§ 44-5-110. Short title

This article shall be known and may be cited as "The Georgia Transfers to Minors Act."



§ 44-5-111. Definitions

As used in this article, the term:

(1) "Adult" means an individual who has attained the age of 21 years.

(2) "Benefit plan" means an employer's plan for the benefit of an employee or partner or an individual retirement account.

(3) "Broker" means a person lawfully engaged in the business of effecting transactions in securities or commodities for the person's own account or for the account of others.

(4) "Court" means the probate court in the county where the minor resides, or, if the minor is not a resident of this state, the probate court in the county where the custodian resides or has his principal place of business or where the custodial property is located.

(5) "Custodial property" means any interest in property transferred to a custodian under the authority of this article and the income from and proceeds of that interest in property.

(6) "Custodian" means a person so designated under Code Section 44-5-119 or a successor or substitute custodian designated under Code Section 44-5-128.

(7) "Financial institution" means a bank, trust company, national banking association, industrial bank, savings institution, or credit union chartered and supervised under state or federal law.

(8) "Guardian" means a person appointed or qualified by a court to act as general, limited, or temporary guardian of a minor's property or a person legally authorized to perform substantially the same functions.

(9) "Legal representative" means an individual's personal representative or guardian.

(10) "Member of the minor's family" means the minor's parent, stepparent, spouse, grandparent, brother, sister, uncle, or aunt, whether of the whole or half blood or by adoption.

(11) "Minor" means an individual who has not attained the age of 21 years.

(12) "Person" means an individual, corporation, organization, or other legal entity.

(13) "Personal representative" means an executor, administrator, successor personal representative, or special administrator of a decedent's estate or a person legally authorized to perform substantially the same functions.

(14) "State" includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession subject to the legislative authority of the United States.

(15) "Transfer" means a transaction that creates custodial property under Code Section 44-5-119.

(16) "Transferor" means a person who makes a transfer under the authority of this article.

(17) "Trust company" means a financial institution, corporation, or other legal entity authorized to exercise general trust powers in this state.



§ 44-5-112. Applicability of article

(a) This article applies to a transfer that refers to "The Georgia Transfers to Minors Act" in the designation under subsection (a) of Code Section 44-5-119 by which the transfer is made if at the time of the transfer the transferor, the minor, or the custodian is a resident of this state or the custodial property is located in this state. The custodianship so created remains subject to this article despite a subsequent change in residence of a transferor, the minor, or the custodian or the removal of custodial property from this state.

(b) A person designated as custodian under the authority of this article is subject to personal jurisdiction in this state with respect to any matter relating to the custodianship.

(c) A transfer that purports to be made and which is valid under the Uniform Transfers to Minors Act, the Uniform Gifts to Minors Act, or a substantially similar act of another state is governed by the law of the designated state and may be executed and is enforceable in this state if, at the time of the transfer, the transferor, the minor, or the custodian is a resident of the designated state or the custodial property is located in the designated state.



§ 44-5-113. Nomination of custodian

(a) A person having the right to designate the recipient of property transferable upon the occurrence of a future event may revocably nominate a custodian to receive the property for a minor recipient upon the occurrence of the event by naming the custodian, followed in substance by the words: "as custodian for (name of minor) under 'The Georgia Transfers to Minors Act.'" The nomination may name one or more persons as substitute custodians to whom the property must be transferred, in the order named, if the first nominated custodian dies before the transfer or is unable, declines, or is ineligible to serve. The nomination may be made in a will, a trust, a deed, an instrument exercising a power of appointment, or in a writing designating a beneficiary of contractual rights which is delivered to the payor, issuer, or other obligor of the contractual rights.

(b) A custodian nominated under this Code section must be a person to whom a transfer of property of that kind may be made under subsection (a) of Code Section 44-5-119.

(c) The nomination of a custodian under this Code section does not create custodial property until the nominating instrument becomes irrevocable or a transfer to the nominated custodian is completed under Code Section 44-5-119. Unless the nomination of a custodian has been revoked, upon the occurrence of the future event the custodianship becomes effective and the custodian shall enforce a transfer of the custodial property pursuant to Code Section 44-5-119.



§ 44-5-114. Irrevocable gift or exercise of power of appointment made under Code Section 44-5-119

A person may make a transfer by irrevocable gift to, or by the irrevocable exercise of a power of appointment in favor of, a custodian for the benefit of a minor pursuant to Code Section 44-5-119.



§ 44-5-115. Irrevocable transfer by personal representative or trustee to custodian for minor's benefit

(a) A personal representative or trustee may make an irrevocable transfer pursuant to Code Section 44-5-119 to a custodian for the benefit of a minor as authorized in the governing will or trust.

(b) If the testator or settlor has nominated a custodian under Code Section 44-5-113 to receive the custodial property, the transfer must be made to that person.

(c) If the testator or settlor has not nominated a custodian under Code Section 44-5-113, or all persons so nominated as custodian die before the transfer or are unable, decline, or are ineligible to serve, the personal representative or the trustee, as the case may be, shall designate the custodian from among those eligible to serve as custodian for property of that kind under subsection (a) of Code Section 44-5-119, which designation may include the personal representative or the trustee.



§ 44-5-116. Irrevocable transfer by personal representative, trustee, or guardian to custodian

(a) Subject to subsection (c) of this Code section, a personal representative or trustee may make an irrevocable transfer to an adult or trust company as custodian (which custodian may be the personal representative or the trustee) for the benefit of a minor pursuant to Code Section 44-5-119, in the absence of a will or under a will or trust that does not contain an authorization to do so.

(b) Subject to subsection (c) of this Code section, a guardian may make an irrevocable transfer to an adult or trust company as custodian (which custodian may be the guardian) for the benefit of the minor pursuant to Code Section 44-5-119.

(c) A transfer under subsection (a) or (b) of this Code section may be made only if:

(1) The personal representative, trustee, or guardian considers the transfer to be in the best interest of the minor;

(2) The transfer is not prohibited by or inconsistent with provisions of the applicable will, trust agreement, or other governing instrument; and

(3) The transfer is authorized by the court as in the best interest of the minor if such transfer, combined with all prior transfers to the minor under this Code section, in the aggregate exceeds $10,000.00 in value.



§ 44-5-117. Transfers by other persons to custodian

(a) Subject to subsections (b) and (c) of this Code section, a person not subject to Code Section 44-5-115 or 44-5-116 who holds property of or owes a liquidated debt to a minor may make an irrevocable transfer to a custodian for the benefit of the minor pursuant to Code Section 44-5-119.

(b) If a person having the right to do so under Code Section 44-5-113 has nominated a custodian under that Code section to receive the custodial property, the transfer must be made to the custodian so designated.

(c) If no custodian has been nominated under Code Section 44-5-113, or all persons so nominated as custodian die before the transfer or are unable, decline, or are ineligible to serve, a transfer under this Code section may be made to an adult member of the minor's family or to a trust company as custodian for the benefit of the minor if a guardian appointed for such minor considers the transfer to be in the best interest of the minor and, on petition brought by the minor's guardian, the transfer is authorized by the court as in the best interest of the minor.



§ 44-5-118. Effect of custodian's written acknowledgment of delivery

A written acknowledgment of delivery by a custodian constitutes a sufficient receipt and discharge for custodial property transferred to the custodian pursuant to this article.



§ 44-5-119. Creation and transfer of custodial property

(a) Custodial property is created and a transfer is made whenever:

(1) An uncertificated security or a certificated security in registered form is either:

(A) Registered in the name of the transferor, an adult other than the

transferor, or a trust company, followed in substance by the words: "as

custodian for (name of minor) under 'The Georgia Transfers to

Minors Act'"; or

(B) Delivered if in certificated form, or any document necessary for the transfer of an uncertificated security is delivered, together with any necessary endorsement to an adult other than the transferor or to a trust company as custodian, accompanied by an instrument in substantially the form set forth in subsection (b) of this Code section;

(2) Money is paid or delivered to a broker or financial institution for

credit to an account in the name of the transferor, an adult other than the

transferor, or a trust company, followed in substance by the words: "as

custodian for (name of minor) under 'The Georgia Transfers to

Minors Act'";

(3) The ownership of a life or endowment insurance policy or annuity contract is either:

(A) Registered with the issuer in the name of the transferor, an

adult other than the transferor, or a trust company, followed in substance by

the words: "as custodian for (name of minor) under 'The Georgia

Transfers to Minors Act'"; or

(B) Assigned in a writing delivered to an adult other than the

transferor or to a trust company whose name in the assignment is followed in

substance by the words: "as custodian for (name of minor) under

'The Georgia Transfers to Minors Act'";

(4) An irrevocable exercise of a power of appointment or an irrevocable

present right to future payment under a contract is the subject of a written

notification delivered to the payor, issuer, or other obligor that the right

is transferred to the transferor, an adult other than the transferor, or a

trust company, whose name in the notification is followed in substance by the

words: "as custodian for (name of minor) under 'The Georgia

Transfers to Minors Act'";

(5) An interest in real property is recorded in the name of the

transferor, an adult other than the transferor, or a trust company, followed

in substance by the words: "as custodian for (name of minor)

under 'The Georgia Transfers to Minors Act'";

(6) A certificate of title issued by a department or agency of a state or of the United States which evidences title to tangible personal property is either:

(A) Issued in the name of the transferor, an adult other than the

transferor, or a trust company, followed in substance by the words: "as

custodian for (name of minor) under 'The Georgia Transfers to

Minors Act'"; or

(B) Delivered to an adult other than the transferor or to a trust

company, endorsed to that person, followed in substance by the words: "as

custodian for (name of minor) under 'The Georgia Transfers to

Minors Act'";

(7) An interest in any property not described in paragraphs (1) through (6) of this subsection is transferred to an adult other than the transferor or to a trust company by a written instrument in substantially the form set forth in subsection (b) of this Code section.

(b) An instrument in the following form satisfies the requirements of subparagraph (B) of paragraph (1) and paragraph (7) of subsection (a) of this Code section:

"TRANSFER UNDER THE GEORGIA

TRANSFERS TO MINORS ACT

I, (name of transferor or name and representative capacity

if a fiduciary) transfer to (name of custodian), as custodian

for (name of minor) under 'The Georgia Transfers to Minors

Act,' the following: (insert a description of the custodial property

sufficient to identify it).

Dated:

(Signature)

(name of custodian) acknowledges receipt of the property

described above as custodian for the minor named above under 'The Georgia

Transfers to Minors Act.'

Dated:

(Signature of Custodian)"

(c) A transferor shall place the custodian in control of the custodial property as soon as practicable.



§ 44-5-120. Single custodianship

A transfer may be made only for one minor, and only one person may be custodian. All custodial property held under the authority of this article by the same custodian for the benefit of the same minor constitutes a single custodianship.



§ 44-5-121. Validity of transfer

(a) The validity of a transfer made in a manner prescribed in this article is not affected by:

(1) Failure of the transferor to comply with subsection (c) of Code Section 44-5-119 concerning possession and control;

(2) Designation of an ineligible custodian, except designation of the transferor in the case of property for which the transferor is ineligible to serve as custodian under subsection (a) of Code Section 44-5-119; or

(3) Death or incapacity of a person nominated under Code Section 44-5-113 or designated under Code Section 44-5-119 as custodian or the disclaimer of the office by that person.

(b) A transfer made pursuant to Code Section 44-5-119 is irrevocable, and the custodial property is indefeasibly vested in the minor, but the custodian has all the rights, powers, duties, and authority provided in this article, and neither that minor nor the minor's legal representative has any right, power, duty, or authority with respect to the custodial property except as provided in this article.

(c) By making a transfer, the transferor incorporates in the disposition all the provisions of this article and grants to the custodian, and to any third person dealing with a person designated as custodian, the respective powers, rights, and immunities provided in this article.



§ 44-5-122. Powers and duties of custodian; name in which registered securities to be held; commingling with personal assets

(a) A custodian shall:

(1) Take control of custodial property;

(2) Register or record title to custodial property if appropriate; and

(3) Collect, hold, manage, invest, and reinvest custodial property.

(b) In dealing with custodial property, a custodian shall invest and reinvest the custodial property as would prudent men of discretion and intelligence who are seeking a reasonable income and the preservation of their capital, without reference to the laws relating to permissible investments by fiduciaries. If a custodian has a special skill or expertise or is named custodian on the basis of representations of a special skill or expertise, the custodian shall use that skill or expertise. However, a custodian, in the custodian's discretion and without liability to the minor or the minor's estate, may retain any custodial property received from a transferor without reference to the laws relating to permissible investments by fiduciaries.

(c) A custodian may invest in or pay premiums on life insurance or endowment policies on:

(1) The life of the minor only if the minor or the minor's estate is the sole beneficiary; or

(2) The life of another person in whom the minor has an insurable interest only to the extent that the minor, the minor's estate, or the custodian in the capacity of custodian is the irrevocable beneficiary.

(d) A custodian at all times shall keep custodial property separate and distinct from all other property in a manner sufficient to identify it clearly as custodial property of the minor. Custodial property consisting of an undivided interest is so identified if the minor's interest is held as a tenant in common and is fixed. Custodial property subject to recordation is so identified if it is recorded, and custodial property subject to registration is so identified if it is either registered, or held in an account designated, in the name of the custodian, followed in substance by the words: "as a custodian for (name of minor) under 'The Georgia Transfers to Minors Act.'"

(e) A custodian shall keep records of all transactions with respect to custodial property, including information necessary for the preparation of the minor's tax returns, and shall make them available for inspection at reasonable intervals by a parent or legal representative of the minor or by the minor if the minor has attained the age of 14 years.



§ 44-5-123. Custodian's rights, powers, and authority over custodial property; liability for breach of Code Section 44-5-122

(a) A custodian, acting in a custodial capacity, has all the rights, powers, and authority over custodial property that adult owners have over their own property, but a custodian may exercise those rights, powers, and authority in that capacity only.

(b) This Code section does not relieve a custodian from liability for breach of Code Section 44-5-122.



§ 44-5-124. Custodial discretion in transfers of custodial property for support, maintenance, education, and general use and benefit of minor

(a) A custodian may deliver or pay to the minor or expend for or apply to the minor's benefit so much or the whole of the custodial property as the custodian considers advisable for the support, maintenance, education, and general use and benefit of the minor in such manner, at such time or times, and to such extent as the custodian may deem suitable and proper, without court order and without regard to:

(1) The duty or ability of the custodian personally or of any other person to support the minor; or

(2) Any other income or property of the minor which may be applicable or available for that purpose.

(b) On petition of an interested person or the minor if the minor has attained the age of 14 years, the court may order the custodian to deliver or pay to the minor or expend for the minor's benefit so much of the custodial property as the court considers advisable for the use and benefit of the minor.

(c) A delivery, payment, or expenditure under this Code section is in addition to, not in substitution for, and does not affect any obligation of a person to support the minor.



§ 44-5-125. Compensation; expenses of custodian; bond

(a) A custodian is entitled to reimbursement from custodial property for reasonable expenses incurred in the performance of the custodian's duties.

(b) Except for one who is a transferor under Code Section 44-5-114, a custodian has a noncumulative election during each calendar year to charge reasonable compensation for services performed during that year.

(c) Except as provided in subsection (f) of Code Section 44-5-128, a custodian need not give a bond.



§ 44-5-126. Liability of third person for dealings with person purporting to act in capacity of custodian

A third person in good faith and without court order may act on the instructions of or otherwise deal with any person purporting to make a transfer or purporting to act in the capacity of a custodian and, in the absence of knowledge, is not responsible for determining:

(1) The validity of the purported custodian's designation;

(2) The propriety of, or the authority under this article for, any act of the purported custodian;

(3) The validity or propriety under this article of any instrument or instructions executed or given either by the person purporting to make a transfer or by the purported custodian; or

(4) The propriety of the application of any property of the minor delivered to the purported custodian.



§ 44-5-127. Assertion of claim arising out of custodial relationship

(a) A claim based on:

(1) A contract entered into by a custodian acting in a custodial capacity;

(2) An obligation arising from the ownership or control of custodial property; or

(3) A tort committed during the custodianship

may be asserted against the custodial property by proceeding against the custodian in the custodial capacity, whether or not the custodian or the minor is personally liable therefor.

(b) A custodian is not personally liable:

(1) On a contract properly entered into in the custodial capacity unless the custodian fails to reveal that capacity and to identify the custodianship in the contract; or

(2) For an obligation arising from control of custodial property or for a tort committed during the custodianship unless the custodian is personally at fault.

(c) A minor is not personally liable for an obligation arising from ownership of custodial property or for a tort committed during the custodianship unless the minor is personally at fault.



§ 44-5-128. Appointment of successor custodian

(a) A person nominated under Code Section 44-5-113 or designated under Code Section 44-5-119 as custodian may decline to serve by delivering a valid disclaimer under Code Section 53-2-115 to the person who made the nomination or to the transferor or the transferor's legal representative. If the event giving rise to a transfer has not occurred and no substitute custodian able, willing, and eligible to serve was nominated under Code Section 44-5-113, the person who made the nomination may nominate a substitute custodian under Code Section 44-5-113; otherwise, the transferor or the transferor's legal representative shall designate a substitute custodian at the time of the transfer, in either case from among the persons eligible to serve as custodian for that kind of property under subsection (a) of Code Section 44-5-119. The custodian so designated has the rights of a successor custodian.

(b) A custodian at any time may designate a trust company or an adult other than a transferor under Code Section 44-5-114 as successor custodian by executing and dating an instrument of designation before a subscribing witness other than the successor. If the instrument of designation does not contain or is not accompanied by the resignation of the custodian, the designation of the successor does not take effect until the custodian resigns, dies, becomes incapacitated, or is removed.

(c) A custodian may resign at any time by delivering written notice to the minor if the minor has attained the age of 14 years and to the successor custodian and by delivering the custodial property to the successor custodian.

(d) If a custodian is ineligible, dies, or becomes incapacitated without having effectively designated a successor and the minor has attained the age of 14 years, the minor may designate as successor custodian, in the manner prescribed in subsection (b) of this Code section, an adult member of the minor's family, a guardian of the minor, or a trust company. If the minor has not attained the age of 14 years or fails to act within 60 days after the ineligibility, death, or incapacity, the guardian of the minor becomes successor custodian. If the minor has no guardian or the guardian declines to act, the transferor, the legal representative of the transferor or of the custodian, an adult member of the minor's family, or any other interested person may petition the court to designate a successor custodian.

(e) A custodian who declines to serve under subsection (a) of this Code section or resigns under subsection (c) of this Code section, or the legal representative of a deceased or incapacitated custodian, as soon as practicable, shall put the custodial property and records in the possession and control of the successor custodian. The successor custodian by action may enforce the obligation to deliver custodial property and records and becomes responsible for each item as received.

(f) A transferor, the legal representative of a transferor, an adult member of the minor's family, a guardian of the person of the minor, the guardian of the minor, or the minor if the minor has attained the age of 14 years may petition the court to remove the custodian for cause and to designate a successor custodian other than a transferor under Code Section 44-5-114 or to require the custodian to give appropriate bond.



§ 44-5-129. Accounting by custodian; petition for accounting

(a) A minor who has attained the age of 14 years, the minor's guardian of the person or legal representative, an adult member of the minor's family, a transferor, or a transferor's legal representative may petition the court:

(1) For an accounting by the custodian or the custodian's legal representative; or

(2) For a determination of responsibility, as between the custodial property and the custodian personally, for claims against the custodial property unless the responsibility has been adjudicated in an action under Code Section 44-5-127 to which the minor or the minor's legal representative was a party.

(b) A successor custodian may petition the court for an accounting by the predecessor custodian.

(c) The court, in a proceeding under this article or in any other proceeding, may require or permit the custodian or the custodian's legal representative to account.

(d) If a custodian is removed under subsection (f) of Code Section 44-5-128, the court shall require an accounting and order delivery of the custodial property and records to the successor custodian and the execution of all instruments required for transfer of the custodial property.



§ 44-5-130. Transfer of custodial property by custodian to minor or minor's estate

The custodian shall transfer in an appropriate manner the custodial property to the minor or to the minor's estate upon the earliest of:

(1) The minor's attainment of 21 years of age with respect to custodial property transferred under Code Section 44-5-114 or 44-5-115;

(2) The minor's attainment of majority under the laws of this state other than this article with respect to custodial property transferred under Code Section 44-5-116 or 44-5-117; or

(3) The minor's death.



§ 44-5-131. Applicability to transfers made after July 1, 1990

This article applies to a transfer within the scope of Code Section 44-5-112 made after July 1, 1990, if:

(1) The transfer purports to have been made under former Article 5 of this chapter, known as "The Georgia Gifts to Minors Act"; or

(2) The instrument by which the transfer purports to have been made uses in substance the designation "as custodian under the Uniform Gifts to Minors Act" or "as custodian under the Uniform Transfers to Minors Act" of any other state, and the application of this article is necessary to validate the transfer.



§ 44-5-132. Applicability to transfers made prior to July 1, 1990

(a) Any transfer of custodial property as now defined in this article made before July 1, 1990, is validated notwithstanding that there was no specific authority in former Article 5 of this chapter, known as "The Georgia Gifts to Minors Act," for the coverage of custodial property of that kind or for a transfer from that source at the time the transfer was made.

(b) This article applies to all transfers made before July 1, 1990, in a manner and form prescribed in former Article 5 of this chapter, known as "The Georgia Gifts to Minors Act," except insofar as the application impairs constitutionally vested rights or extends the duration of custodianships in existence on July 1, 1990.



§ 44-5-133. Uniform applicability of article

This article shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this article among states enacting it.



§ 44-5-134. Exceptions to article

The former Article 5 of this chapter, known as "The Georgia Gifts to Minors Act," is repealed. To the extent that this new article, by virtue of subsection (b) of Code Section 44-5-132, does not apply to transfers made in a manner prescribed in "The Georgia Gifts to Minors Act" or to the powers, duties, and immunities conferred by transfers in that manner upon custodians and persons dealing with custodians, the repeal of "The Georgia Gifts to Minors Act" does not affect those transfers or those powers, duties, and immunities.






Article 6 - Revised Uniform Anatomical Gifts

§ 44-5-140. Short title

This article shall be known and may be cited as the "Georgia Revised Uniform Anatomical Gift Act."



§ 44-5-141. Definitions

As used in this article, the term:

(1) "Adult" means an individual who is at least 18 years of age.

(2) "Agent" means an individual:

(A) Authorized to make health care decisions on the principal's behalf by an advance directive for health care or a durable power of attorney for health care; or

(B) Expressly authorized to make an anatomical gift on the principal's behalf by any other record signed by the principal.

(3) "Anatomical gift" means a donation of all or part of a human body to take effect after the donor's death for the purpose of transplantation, therapy, research, or education.

(4) "Decedent" means a deceased individual whose body or part is or may be the source of an anatomical gift. The term includes a stillborn infant and a fetus.

(5) "Disinterested witness" means a witness other than the spouse, child, parent, sibling, grandchild, grandparent, or guardian of the individual who makes, amends, revokes, or refuses to make an anatomical gift. The term does not include a person to which an anatomical gift could pass under Code Section 44-5-149.

(6) "Document of gift" means a donor card or other record used to make an anatomical gift. The term includes a statement or symbol on a driver's license, identification card, or donor registry.

(7) "Donor" means an individual whose body or part is the subject of an anatomical gift.

(8) "Donor registry" means a data base that contains records of anatomical gifts and amendments to or revocations of anatomical gifts.

(9) "Driver's license" means a license or permit issued by the Department of Driver Services to operate a vehicle, whether or not conditions are attached to the license or permit.

(10) "Eye bank" means a person that is licensed, accredited, or regulated under federal or state law to engage in the recovery, screening, testing, processing, storage, or distribution of human eyes or portions of human eyes.

(11) "Guardian" means a person appointed by a court to make decisions regarding the support, care, education, health, or welfare of an individual. The term does not include a guardian ad litem.

(12) "Hospital" means a facility licensed as a hospital under the law of any state or a facility operated as a hospital by the United States, a state, or a subdivision of a state.

(13) "Identification card" means an identification card for persons without drivers' licenses issued pursuant to Code Sections 40-5-100 through 40-5-104 by the Department of Driver Services.

(14) "Know" means to have actual knowledge.

(15) "Minor" means an individual who is under 18 years of age.

(16) "Organ procurement organization" means a person designated by the Secretary of the United States Department of Health and Human Services as an organ procurement organization.

(17) "Parent" means a parent whose parental rights have not been terminated.

(18) "Part" means an organ, an eye, or tissue of a human being. The term does not include the whole body.

(19) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(20) "Physician" means an individual authorized to practice medicine or osteopathy under the law of any state.

(21) "Procurement organization" means an eye bank, organ procurement organization, or tissue bank.

(22) "Prospective donor" means an individual who is dead or near death and has been determined by a procurement organization to have a part that could be medically suitable for transplantation, therapy, research, or education. The term does not include an individual who has made a refusal.

(23) "Reasonably available" means able to be contacted by a procurement organization without undue effort and willing and able to act in a timely manner consistent with existing medical criteria necessary for the making of an anatomical gift.

(24) "Recipient" means an individual into whose body a decedent's part has been or is intended to be transplanted.

(25) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(26) "Refusal" means a record created under Code Section 44-5-145 that expressly states an intent to bar other persons from making an anatomical gift of an individual's body or part.

(27) "Sign" means, with the present intent to authenticate or adopt a record:

(A) To execute or adopt a tangible symbol; or

(B) To attach to or logically associate with the record an electronic symbol, sound, or process.

(28) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(29) "Technician" means an individual determined to be qualified to remove or process parts by an appropriate organization that is licensed, accredited, or regulated under federal or state law. The term includes an individual who is authorized to remove eyes, known as an enucleator.

(30) "Tissue" means a portion of the human body other than an organ or an eye. The term does not include blood unless the blood is donated for the purpose of research or education.

(31) "Tissue bank" means a person that is licensed, accredited, or regulated under federal or state law to engage in the recovery, screening, testing, processing, storage, or distribution of tissue.

(32) "Transplant hospital" means a hospital that furnishes organ transplants and other medical and surgical specialty services required for the care of transplant patients.



§ 44-5-142. Anatomical gifts during life of donor

Subject to Code Section 44-5-146, an anatomical gift of a donor's body or part may be made during the life of the donor for the purpose of transplantation, therapy, research, or education in the manner provided in Code Section 44-5-143 by:

(1) The donor, if the donor is an adult or if the donor is a minor and is:

(A) Emancipated; or

(B) Authorized under state law to apply for a driver's license because the donor is at least 16 years of age;

(2) An agent of the donor, unless the advance directive for health care or durable power of attorney for health care prohibits the agent from making an anatomical gift;

(3) A parent of the donor, if the donor is an unemancipated minor; or

(4) The donor's guardian.



§ 44-5-143. Method to make an anatomical gift

(a) A donor may make an anatomical gift:

(1) By authorizing a statement or symbol indicating that the donor has made an anatomical gift to be imprinted on the donor's driver's license or identification card;

(2) In a will;

(3) During a terminal illness or injury of the donor, by any form of communication addressed to at least two adults, at least one of whom is a disinterested witness;

(4) By granting power pursuant to a durable power of attorney for health care or advance directive for health care under Chapter 32 of Title 31; or

(5) As provided in subsection (b) of this Code section.

(b) A donor or other person authorized to make an anatomical gift under Code Section 44-5-142 may make a gift by a donor card or other record signed by the donor or other person making the gift or by authorizing that a statement or symbol indicating that the donor has made an anatomical gift be included on a donor registry. If the donor or other person is physically unable to sign a record, the record may be signed by another individual at the direction of the donor or other person and shall:

(1) Be witnessed by at least two adults, at least one of whom is a disinterested witness, who have signed at the request of the donor or the other person; and

(2) State that it has been signed and witnessed as provided in paragraph (1) of this subsection.

(c) Revocation, suspension, expiration, or cancellation of a driver's license or identification card upon which an anatomical gift is indicated does not invalidate the gift.

(d) An anatomical gift made by will takes effect upon the donor's death whether or not the will is probated. Invalidation of the will after the donor's death does not invalidate the gift.



§ 44-5-144. Amending, or revoking an anatomical gift

(a) Subject to Code Section 44-5-146, a donor or other person authorized to make an anatomical gift under Code Section 44-5-142 may amend or revoke an anatomical gift by:

(1) A record signed by:

(A) The donor;

(B) The other person; or

(C) Subject to subsection (b) of this Code section, another individual acting at the direction of the donor or the other person if the donor or other person is physically unable to sign; or

(2) A later-executed document of gift that amends or revokes a previous anatomical gift or portion of an anatomical gift, either expressly or by inconsistency.

(b) A record signed pursuant to subparagraph (a)(1)(C) of this Code section shall:

(1) Be witnessed by at least two adults, at least one of whom is a disinterested witness, who have signed at the request of the donor or the other person; and

(2) State that it has been signed and witnessed as provided in paragraph (1) of this subsection.

(c) Subject to Code Section 44-5-146, a donor or other person authorized to make an anatomical gift under Code Section 44-5-142 may revoke an anatomical gift by the destruction or cancellation of the document of gift, or the portion of the document of gift used to make the gift, with the intent to revoke the gift.

(d) A donor may amend or revoke an anatomical gift that was not made in a will by any form of communication during a terminal illness or injury addressed to at least two adults, at least one of whom is a disinterested witness.

(e) A donor who makes an anatomical gift in a will may amend or revoke the gift in the manner provided for amendment or revocation of wills under Chapter 4 of Title 53 or as provided in subsection (a) of this Code section.



§ 44-5-145. Refusal to make an anatomical gift

(a) An individual may refuse to make an anatomical gift of the individual's body or part by:

(1) A record signed by:

(A) The individual; or

(B) Subject to subsection (b) of this Code section, another individual acting at the direction of the individual if the individual is physically unable to sign;

(2) The individual's will, whether or not the will is admitted to probate or invalidated after the individual's death; or

(3) Any form of communication made by the individual during the individual's terminal illness or injury addressed to at least two adults, at least one of whom is a disinterested witness.

(b) A record signed pursuant to subparagraph (a)(1)(B) of this Code section shall:

(1) Be witnessed by at least two adults, at least one of whom is a disinterested witness, who have signed at the request of the individual; and

(2) State that it has been signed and witnessed as provided in paragraph (1) of this subsection.

(c) An individual who has made a refusal may amend or revoke the refusal:

(1) In the manner provided in subsection (a) of this Code section for making a refusal;

(2) By subsequently making an anatomical gift pursuant to Code Section 44-5-143 that is inconsistent with the refusal; or

(3) By destroying or canceling the record evidencing the refusal, or the portion of the record used to make the refusal, with the intent to revoke the refusal.

(d) Except as otherwise provided in subsection (h) of Code Section 44-5-146, in the absence of an express, contrary indication by the individual set forth in the refusal, an individual's unrevoked refusal to make an anatomical gift of the individual's body or part bars all other persons from making an anatomical gift of the individual's body or part.



§ 44-5-146. Role and authority of people other than donor

(a) Except as otherwise provided in subsection (g) of this Code section and subject to subsection (f) of this Code section, in the absence of an express, contrary indication by the donor, a person other than the donor is barred from making, amending, or revoking an anatomical gift of a donor's body or part if the donor made an anatomical gift of the donor's body or part under Code Section 44-5-143 or an amendment to an anatomical gift of the donor's body or part under Code Section 44-5-144.

(b) A donor's revocation of an anatomical gift of the donor's body or part under Code Section 44-5-144 is not a refusal and does not bar another person specified in Code Sections 44-5-142 and 44-5-147 from making an anatomical gift of the donor's body or part under Code Section 44-5-143 or 44-5-148.

(c) If a person other than the donor makes an unrevoked anatomical gift of the donor's body or part under Code Section 44-5-143 or an amendment to an anatomical gift of the donor's body or part under Code Section 44-5-144, another person may not make, amend, or revoke the gift of the donor's body or part under Code Section 44-5-148.

(d) A revocation of an anatomical gift of a donor's body or part under Code Section 44-5-144 by a person other than the donor does not bar another person from making an anatomical gift of the body or part under Code Section 44-5-143 or 44-5-148.

(e) In the absence of an express, contrary indication by the donor or other person authorized to make an anatomical gift under Code Section 44-5-142, an anatomical gift of a part is neither a refusal to give another part nor a limitation on the making of an anatomical gift of another part at a later time by the donor or another person.

(f) In the absence of an express, contrary indication by the donor or other person authorized to make an anatomical gift under Code Section 44-5-142, an anatomical gift of a part for one or more of the purposes set forth in Code Section 44-5-142 is not a limitation on the making of an anatomical gift of the part for any of the other purposes by the donor or any other person under Code Section 44-5-143 or 44-5-148.

(g) If a donor who is an unemancipated minor dies, a parent of the donor who is reasonably available may revoke or amend an anatomical gift of the donor's body or part.

(h) If an unemancipated minor who signed a refusal dies, a parent of the minor who is reasonably available may revoke the minor's refusal.



§ 44-5-147. Classes of persons available to make donations; priority

(a) Subject to subsections (b) and (c) of this Code section and unless barred by Code Section 44-5-145 or 44-5-146, an anatomical gift of a decedent's body or part for the purpose of transplantation, therapy, research, or education may be made by any member of the following classes of persons who is reasonably available, in the order of priority listed:

(1) An agent of the decedent at the time of death who could have made an anatomical gift under paragraph (2) of Code Section 44-5-142 immediately before the decedent's death;

(2) The spouse of the decedent;

(3) Adult children of the decedent;

(4) Parents of the decedent;

(5) Adult siblings of the decedent;

(6) Adult grandchildren of the decedent;

(7) Grandparents of the decedent;

(8) The persons who were acting as the guardians of the person of the decedent at the time of death;

(9) Any other person having the authority to dispose of the decedent's body; and

(10) A representative ad litem who shall be appointed by a court of competent jurisdiction forthwith upon a petition heard ex parte filed by any person, which representative ad litem shall ascertain that no person of higher priority exists and is reasonably available who objects to the gift of all or any part of the decedent's body and that no evidence exists of the decedent's having made a communication expressing a desire that his or her body or body parts not be donated upon death.

(b) If there is more than one member of a class listed in paragraph (1), (3), (4), (5), (6), (7), or (8) of subsection (a) of this Code section entitled to make an anatomical gift, an anatomical gift may be made by a member of the class only if the person to which the gift may pass under Code Section 44-5-149 in good faith obtains a representation from the member that the member does not know of an objection by another member of the class. If an objection is known, the gift may be made only by a majority of the members of the class who are reasonably available.

(c) A person may not make an anatomical gift if, at the time of the decedent's death, a person in a prior class under subsection (a) of this Code section is reasonably available to make or to object to the making of an anatomical gift.



§ 44-5-148. Signed writing or oral communication required for gift of document

(a) A person authorized to make an anatomical gift under Code Section 44-5-147 may make an anatomical gift by a document of gift signed by the person making the gift or by that person's oral communication that is electronically recorded or is contemporaneously reduced to a record and signed by the individual receiving the oral communication.

(b) Subject to subsection (c) of this Code section, an anatomical gift by a person authorized under Code Section 44-5-147 may be amended or revoked orally or in a record by any member of a prior class who is reasonably available. If more than one member of the prior class is reasonably available, the gift made by a person authorized under Code Section 44-5-147 may be:

(1) Amended only if a majority of the reasonably available members agree to the amending of the gift; or

(2) Revoked only if a majority of the reasonably available members agree to the revoking of the gift or if they are equally divided as to whether to revoke the gift.

(c) A revocation under subsection (b) of this Code section is effective only if, before an incision has been made to remove a part from the donor's body or before invasive procedures have begun to prepare the recipient, the procurement organization, transplant hospital, or physician or technician knows of the revocation.



§ 44-5-149. Recipients of anatomical gifts of procurement organizations

(a) An anatomical gift may be made to the following persons named in the document of gift:

(1) A hospital; accredited medical school, dental school, college, or university; organ procurement organization; or other appropriate person, for research or education;

(2) Subject to subsection (b) of this Code section, an individual designated by the person making the anatomical gift if the individual is the recipient of the part; or

(3) An eye bank or tissue bank.

(b) If an anatomical gift to an individual under paragraph (2) of subsection (a) of this Code section cannot be transplanted into the individual, the part passes in accordance with subsection (g) of this Code section in the absence of an express, contrary indication by the person making the anatomical gift.

(c) If an anatomical gift of one or more specific parts or of all parts is made in a document of gift that does not name a person described in subsection (a) of this Code section but identifies the purpose for which an anatomical gift may be used, the following rules apply:

(1) If the part is an eye and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate eye bank;

(2) If the part is tissue and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate tissue bank;

(3) If the part is an organ and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate organ procurement organization as custodian of the organ; and

(4) If the part is an organ, an eye, or tissue and the gift is for the purpose of research or education, the gift passes to the appropriate procurement organization.

(d) For the purpose of subsection (c) of this Code section, if there is more than one purpose of an anatomical gift set forth in the document of gift but the purposes are not set forth in any priority, the gift shall be used for transplantation or therapy, if suitable. If the gift cannot be used for transplantation or therapy, the gift may be used for research or education.

(e) If an anatomical gift of one or more specific parts is made in a document of gift that does not name a person described in subsection (a) of this Code section and does not identify the purpose of the gift, the gift may be used only for transplantation or therapy, and the gift passes in accordance with subsection (g) of this Code section.

(f) If a document of gift specifies only a general intent to make an anatomical gift by words such as "donor," "organ donor," or "body donor," or by a symbol or statement of similar import, the gift may be used only for transplantation or therapy, and the gift passes in accordance with subsection (g) of this Code section.

(g) For purposes of subsections (b), (e), and (f) of this Code section, the following rules apply:

(1) If the part is an eye, the gift passes to the appropriate eye bank;

(2) If the part is tissue, the gift passes to the appropriate tissue bank; and

(3) If the part is an organ, the gift passes to the appropriate organ procurement organization as custodian of the organ.

(h) An anatomical gift of an organ for transplantation or therapy, other than an anatomical gift under paragraph (2) of subsection (a) of this Code section, passes to the organ procurement organization as custodian of the organ.

(i) If an anatomical gift does not pass pursuant to subsections (a) through (h) of this Code section or the decedent's body or part is not used for transplantation, therapy, research, or education, custody of the body or part passes to the person under obligation to dispose of the body or part.

(j) A person may not accept an anatomical gift if the person knows that the gift was not effectively made under Code Sections 44-5-143 and 44-5-148 or if the person knows that the decedent made a refusal under Code Section 44-5-145 that was not revoked. For purposes of this subsection, if a person knows that an anatomical gift was made on a document of gift, the person is deemed to know of any amendment or revocation of the gift or any refusal to make an anatomical gift on the same document of gift.

(k) Except as otherwise provided in paragraph (2) of subsection (a) of this Code section, nothing in this article affects the allocation of organs for transplantation or therapy.



§ 44-5-150. Search and notification for information identifying donor status

(a) The following persons shall make a reasonable search of an individual who the person reasonably believes is dead or near death for a document of gift or other information identifying the individual as a donor or as an individual who made a refusal:

(1) A law enforcement officer, firefighter, paramedic, emergency medical technician, or other first responder finding the individual, in accordance with subsection (b.1) of Code Section 17-6-11; and

(2) If no other source of the information is immediately available, a hospital, as soon as practical after the individual's arrival at the hospital.

(b) If a document of gift or a refusal to make an anatomical gift is located by the search required by subsection (a) of this Code section and the individual or deceased individual to whom it relates is taken to a hospital, the person responsible for conducting the search shall send the document of gift or refusal to the hospital.

(c) A person is not subject to criminal or civil liability for failing to discharge the duties imposed by this Code section but may be subject to administrative sanctions.



§ 44-5-151. Delivery of document

(a) A document of gift need not be delivered during the donor's lifetime to be effective.

(b) Upon or after an individual's death, a person in possession of a document of gift or a refusal to make an anatomical gift with respect to the individual shall allow examination and copying of the document of gift or refusal by a person authorized to make or object to the making of an anatomical gift with respect to the individual or by a person to which the gift could pass under Code Section 44-5-149.



§ 44-5-152. Rights and duties of procurement organizations

(a) When a hospital refers an individual at or near death to a procurement organization, the organization shall make a reasonable search of the records of any donor registry that it knows exists for the geographical area in which the individual resides to ascertain whether the individual has made an anatomical gift.

(b) The Department of Driver Services shall make donor information reasonably available to a procurement organization.

(c) When a hospital refers an individual at or near death to a procurement organization, the organization may conduct any reasonable examination necessary to ensure the medical suitability of a part that is or could be the subject of an anatomical gift for transplantation, therapy, research, or education from a donor or a prospective donor. During the examination period, measures necessary to ensure the medical suitability of the part may not be withdrawn unless the hospital or procurement organization knows that the individual expressed a contrary intent.

(d) Unless prohibited by law other than this article, at any time after a donor's death, the person to which a part passes under Code Section 44-5-149 may conduct any reasonable examination necessary to ensure the medical suitability of the body or part for its intended purpose.

(e) Unless prohibited by law other than this article, an examination under subsection (c) or (d) of this Code section may include an examination of all medical and dental records of the donor or prospective donor.

(f) Unless a procurement organization knows the minor is emancipated, the procurement organization shall conduct a reasonable search for the parents of the minor and provide the parents with an opportunity to revoke or amend the anatomical gift or revoke the refusal, if any.

(g) Upon referral by a hospital under subsection (a) of this Code section, a procurement organization shall make a reasonable search for any person listed in Code Section 44-5-147 having priority to make an anatomical gift on behalf of a prospective donor. If a procurement organization receives information that an anatomical gift to any other person was made, amended, or revoked, it shall promptly advise the other person of all relevant information.

(h) Subject to subsection (i) of Code Section 44-5-149 and Code Section 44-5-151, the rights of the person to which a part passes under Code Section 44-5-149 are superior to the rights of all others with respect to the part. The person may accept or reject an anatomical gift in whole or in part. Subject to the terms of the document of gift and this article, a person that accepts an anatomical gift of an entire body may allow embalming, burial, or cremation and use of remains in a funeral service. If the gift is of a part, the person to which the part passes under Code Section 44-5-149, upon the death of the donor and before embalming, burial, or cremation, shall cause the part to be removed without unnecessary mutilation.

(i) Neither the physician who attends the decedent at death nor the physician who determines the time of the decedent's death may participate in the procedures for removing or transplanting a part from the decedent.

(j) A physician or technician may remove a donated part from the body of a donor that the physician or technician is qualified to remove.



§ 44-5-153. Coordination of procurement and use

Each hospital in this state shall enter into agreements or affiliations with procurement organizations for coordination of procurement and use of anatomical gifts.



§ 44-5-154. Limited prohibition on sale or purchase of body parts

(a) Except as otherwise provided in subsection (b) of this Code section, a person that for valuable consideration knowingly purchases or sells a part for transplantation or therapy if removal of a part from an individual is intended to occur after the individual's death commits a felony and upon conviction is subject to a fine not exceeding $50,000.00 or imprisonment not exceeding five years, or both.

(b) A person may charge a reasonable amount for the removal, processing, preservation, quality control, storage, transportation, implantation, or disposal of a part.



§ 44-5-155. Penalties

A person that, in order to obtain a financial gain, intentionally falsifies, forges, conceals, defaces, or obliterates a document of gift, an amendment or revocation of a document of gift, or a refusal commits a felony and upon conviction is subject to a fine not exceeding $50,000.00 or imprisonment not exceeding five years, or both.



§ 44-5-156. Immunity

(a) A person that acts in accordance with this article or with the applicable anatomical gift law of another state, or attempts in good faith to do so, is not liable for the act in a civil action, criminal prosecution, or administrative proceeding.

(b) Neither the person making an anatomical gift nor the donor's estate is liable for any injury or damage that results from the making or use of the gift.

(c) In determining whether an anatomical gift has been made, amended, or revoked under this article, a person may rely upon representations of an individual listed in paragraph (2), (3), (4), (5), (6), or (7) of subsection (a) of Code Section 44-5-147 relating to the individual's relationship to the donor or prospective donor unless the person knows that the representation is untrue.



§ 44-5-157. Requirements for validity of document of gift; governing law

(a) A document of gift is valid if executed in accordance with:

(1) This article;

(2) The laws of the state or country where it was executed; or

(3) The laws of the state or country where the person making the anatomical gift was domiciled, has a place of residence, or was a national at the time the document of gift was executed.

(b) If a document of gift is valid under this Code section, the law of this state governs the interpretation of the document of gift.

(c) A person may presume that a document of gift or amendment of an anatomical gift is valid unless that person knows that it was not validly executed or was revoked.



§ 44-5-158. Donor registry

(a) The Department of Driver Services shall make available to procurement organizations or secure data centers maintained and managed at the direction of a procurement organization the name, license number, date of birth, gender, and most recent address of any person who obtains an organ donor's license; provided, however, that the gender information shall only be made available to a procurement organization or secure data center if such organization or center has sufficient funds to cover the associated costs with providing such information. Information so obtained by such organizations shall be used for the purpose of establishing a state-wide organ donor registry accessible to organ tissue and eye banks authorized to function as such in this state and shall not be further disseminated.

(b) A donor registry shall:

(1) Allow a donor or other person authorized under Code Section 44-5-142 to include on the donor registry a statement or symbol that the donor has made, amended, or revoked an anatomical gift;

(2) Be accessible to a procurement organization to allow it to obtain relevant information on the donor registry to determine, at or near death of the donor or a prospective donor, whether the donor or prospective donor has made, amended, or revoked an anatomical gift; and

(3) Be accessible for purposes of paragraphs (1) and (2) of this subsection seven days a week on a 24 hour basis.

(c) Personally identifiable information on a donor registry about a donor or prospective donor may not be used or disclosed without the express consent of the donor, prospective donor, or person that made the anatomical gift for any purpose other than to determine, at or near death of the donor or prospective donor, whether the donor or prospective donor has made, amended, or revoked an anatomical gift; provided, however, this shall not preclude the use of aggregated demographic information for the purposes of annual reporting, research, or education.

(d) This Code section does not prohibit any person from creating or maintaining a donor registry that is not established by or under contract with this state. Any such registry shall comply with subsections (b) and (c) of this Code section.



§ 44-5-159. Impact of anatomical gift on an advance directive for health care

If a prospective donor has an advance directive for health care in accordance with Chapter 32 of Title 31 or a declaration signed by a prospective donor, unless it expressly provides to the contrary, measures necessary to ensure the medical suitability of an organ for transplantation or therapy may not be withheld or withdrawn from the prospective donor.



§ 44-5-159.1. Cooperation between medical examiners and procurement organizations

(a) A medical examiner and procurement organizations shall cooperate with each other to maximize the opportunity to recover anatomical gifts for the purpose of transplantation, therapy, research, or education.

(b) If a medical examiner receives notice from a procurement organization that an anatomical gift might be available or was made with respect to a decedent whose body is under the jurisdiction of the medical examiner and a postmortem examination is going to be performed, unless the medical examiner denies recovery in accordance with Code Section 44-5-159.2, the medical examiner or designee shall conduct, when practicable, a postmortem examination of the body or the part in a manner and within a period compatible with its preservation for the purposes of the gift. The date and location of such examinations shall occur as specified in the agreement as provided for in subsection (e) of Code Section 44-5-159.2.

(c) A part may not be removed from the body of a decedent under the jurisdiction of a medical examiner for transplantation, therapy, research, or education unless the part is the subject of an anatomical gift. The body of a decedent under the jurisdiction of the medical examiner may not be delivered to a person for research or education unless the body is the subject of an anatomical gift. This subsection shall not preclude a medical examiner from performing the medicolegal autopsy upon the body or parts of a decedent under the jurisdiction of the medical examiner or from using the body or parts of a decedent under the jurisdiction of the medical examiner for the purposes of education, training, and research required by the medical examiner.



§ 44-5-159.2. Role of medical examiner

(a) Upon specific request of a procurement organization, and in accordance with the procedures set forth under the agreement established pursuant to subsection (e) of this Code section, a medical examiner shall release to the procurement organization the name, contact information, and available medical and social history of a decedent whose body is under the jurisdiction of the medical examiner. If the decedent's body or part is medically suitable for transplantation, therapy, research, or education, and the gift or procurement does occur, the medical examiner shall release postmortem examination results to the procurement organization. The procurement organization may make a subsequent disclosure of the postmortem examination results or other information received from the medical examiner only if relevant to transplantation, therapy, research, or education.

(b) The medical examiner may conduct a medicolegal investigation by reviewing all medical records, laboratory test results, x-rays, other diagnostic results, and other information that any person possesses about a donor or prospective donor whose body is under the jurisdiction of the medical examiner that the medical examiner determines may be relevant to the investigation.

(c) A person that has any information requested by a medical examiner pursuant to subsection (b) of this Code section shall provide that information as expeditiously as possible to allow the medical examiner to conduct the medicolegal investigation within a period compatible with the preservation of parts for the purpose of transplantation, therapy, research, or education.

(d) If an anatomical gift has been or might be made of a part of a decedent whose body is under the jurisdiction of the medical examiner and a postmortem examination is not required, or the medical examiner determines that a postmortem examination is required but that the recovery of the part that is the subject of an anatomical gift will not interfere with the examination, the medical examiner and procurement organization shall cooperate in the timely removal of the part from the decedent for the purpose of transplantation, therapy, research, or education.

(e) The medical examiner and procurement organizations shall enter into an agreement signed by both parties setting forth protocols and procedures to govern relations between the parties when an anatomical gift of a part from a decedent under the jurisdiction of the medical examiner has been or might be made, but the medical examiner believes that the recovery of the part could interfere with the postmortem investigation into the decedent's cause or manner of death. Decisions regarding the recovery of organs, tissue, and eyes from such a decedent, and decisions about approaches to tissue donation cases compared with organ donation cases, shall be made in accordance with the agreement. In the event that a medical examiner denies recovery of an anatomical gift, the procurement organization may request the regional medical examiner serving the county having jurisdiction over the death to reconsider the denial and to permit the recovery to proceed; provided, however, that if a county having jurisdiction over the death does not have a county medical examiner as defined in paragraph (2) of Code Section 45-16-21, and a recovery is denied as provided herein, the procurement organization may request the chief medical examiner appointed pursuant to Code Section 35-3-153 to reconsider the denial and to permit the recovery to proceed. The parties shall evaluate the effectiveness of the protocols and procedures at regular intervals but no less frequently than every two years. A medical examiner may limit its involvement and agreements with procurement organizations to one procurement organization, but may work with more than one procurement organization in the discretion of the medical examiner.

(f) If the medical examiner or designee allows recovery of a part under subsection (d) or (e) of this Code section, the procurement organization, upon request, shall cause the physician or technician who removes the part to provide the medical examiner with a record describing the condition of the part, a biopsy, a photograph, and any other information and observations that would assist in the postmortem examination.

(g) If a medical examiner or designee is required to be present at a removal procedure pursuant to an agreement entered into under subsection (e) of this Code section, upon request the procurement organization requesting the recovery of the part shall reimburse the medical examiner or designee for the additional costs incurred in complying with subsection (e) of this Code section.



§ 44-5-159.3. Application

This article applies to an anatomical gift or amendment to, revocation of, or refusal to make an anatomical gift, whenever made.



§ 44-5-159.4. Construction with federal law

This article modifies, limits, and supersedes the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001 et seq., but does not modify, limit or supersede Section 101(a) of that act, 15 U.S.C. Section 7001, or authorize electronic delivery of any of the notices described in Section 103(b) of that act, 15 U.S.C. Section 7003(b).






Article 7 - Prescription

§ 44-5-160. Nature of title by prescription

Title by prescription is the right to property which a possessor acquires by reason of the continuance of his possession for a period of time fixed by law.



§ 44-5-161. Adverse possession; effect of permissive possession

(a) In order for possession to be the foundation of prescriptive title, it:

(1) Must be in the right of the possessor and not of another;

(2) Must not have originated in fraud except as provided in Code Section 44-5-162;

(3) Must be public, continuous, exclusive, uninterrupted, and peaceable; and

(4) Must be accompanied by a claim of right.

(b) Permissive possession cannot be the foundation of a prescription until an adverse claim and actual notice to the other party.



§ 44-5-162. Effect of fraud on prescription

(a) In order for fraud to prevent the possession of property from being the foundation of prescription, such fraud must be actual or positive and not merely constructive or legal.

(b) When actual or positive fraud prevents or deters another party from acting, prescription shall not run until such fraud is discovered.



§ 44-5-163. When adverse possession for 20 years confers title

Possession of real property in conformance with the requirements of Code Section 44-5-161 for a period of 20 years shall confer good title by prescription to the property against everyone except the state and those persons laboring under the disabilities stated in Code Section 44-5-170.



§ 44-5-164. When adverse possession for seven years confers title

Possession of real property under written evidence of title in conformance with the requirements of Code Section 44-5-161 for a period of seven years shall confer good title by prescription to the property against everyone except the state and those persons laboring under the disabilities stated in Code Section 44-5-170, provided that, if the written title is forged or fraudulent and if the person claiming adverse possession had actual notice of such forgery or fraud when he commenced his possession, no prescription may be based on such possession.



§ 44-5-165. How actual possession of lands evidenced

Actual possession of lands may be evidenced by enclosure, cultivation, or any use and occupation of the lands which is so notorious as to attract the attention of every adverse claimant and so exclusive as to prevent actual occupation by another. As to any claim which is not vested under this chapter prior to July 1, 2008, no party shall attempt to establish possession of lands for purposes of this article for any lands depicted within the applicable tract identified on the official map of any railroad filed with the Interstate Commerce Commission pursuant to the Railroad Valuation Act of March 1, 1913, Stat. 701, as amended, unless such party establishes that such occupancy interferes with the operations of such railroad corporation or railroad company; provided, however, that each railroad corporation and railroad company shall file and record such official map of the railroad with the superior court for the county in which such land depicted on such official railroad map is situated. Any court of this state shall take judicial notice of the information set forth in any such official map properly filed and recorded by such railroad corporation or railroad company. This Code section shall not be applied to adverse claims of aboveground utilities which have been initiated but which have not vested prior to July 1, 2008; provided, however, that a railroad corporation or railroad company shall not be precluded from enforcing rights of ownership against any adverse claims which have not vested.



§ 44-5-166. Constructive possession of lands; effect of constructive possession of same land by adjacent owners

(a) Constructive possession of lands exists where a person who has paper title to a tract of land is in actual possession of only a part of such tract. In such case, his or her possession shall be construed to extend to the boundary of such tract. With respect to a railroad corporation or railroad company, construction of the road bed and track on the railroad right of way shall constitute actual possession and occupancy of all lands depicted within the applicable tract identified on the official map of the railroad filed with the Interstate Commerce Commission pursuant to the Railroad Valuation Act of March 1, 1913, Stat. 701, as amended; provided, however, that each railroad corporation and railroad company shall file and record such official map of the railroad with the superior court for the county in which such land depicted on such official railroad map is situated. Any court of this state shall take judicial notice of the information set forth in any such official map properly filed and recorded by such railroad corporation or railroad company.

(b) When land is included in the boundaries of more than one tract so that adjacent owners are in constructive possession of the same land, no prescription shall arise in favor of any of such owners.



§ 44-5-167. Extent of constructive possession under deed; judicial notice

Possession under a duly recorded deed shall be construed to extend to all the contiguous property embraced in such deed. To the extent that any such property is bounded on one or more sides by a railroad, and the description of the property contained in such deed makes reference to the railroad or the railroad right of way as a boundary for such property, such reference shall be construed to mean that the boundary line is located at the edge of the tract depicted on the official map of the railroad filed with the Interstate Commerce Commission pursuant to the Railroad Valuation Act of March 1, 1913, Stat. 701, as amended, and such depictions contained on such official railroad map shall be conclusive as to the location of the boundary line between the property of the railroad and any adjoining property owner as of the date of such railroad map; provided, however, that each railroad corporation and railroad company shall file and record such official map of the railroad with the superior court for the county in which such land depicted on such official railroad map is situated. Any court of this state shall take judicial notice of the information set forth in any such official map properly filed and recorded by such railroad corporation or railroad company.



§ 44-5-168. Adverse possession of mineral rights under certain conditions; procedure to obtain title

(a) Whenever mineral rights are conveyed or whenever real property is conveyed in fee simple but the mineral rights to such property are reserved by the grantor, the owner of the real property in fee simple or his heirs or assigns may gain title to such mineral rights by adverse possession if the owner of the mineral rights or his heirs or assigns have neither worked nor attempted to work the mineral rights nor paid any taxes due on them for a period of seven years since the date of the conveyance and for seven years immediately preceding the filing of the petition provided for in subsection (b) of this Code section.

(b) In order to obtain absolute title to mineral rights in the circumstances described in subsection (a) of this Code section:

(1) The owner of the real property in fee simple or his heirs or assigns may file in the superior court for the county where the land is located a petition requesting relief in the nature of declaratory judgment. The petition:

(A) Shall contain all essential, required paragraphs, including jurisdiction;

(B) Shall contain the name and last known address of the grantor of the property reserving the mineral rights and the names and last known addresses of his heirs or assigns or any other person known by the plaintiff to have an interest in the mineral rights;

(C) Shall show:

(i) That the plaintiff or his predecessors in title were granted and obtained a deed for the property in question;

(ii) That the conveyance reserved mineral rights or that the plaintiff or his predecessors in title conveyed the mineral rights and reserved or retained the fee simple title to the real property; and

(iii) That, for a period of seven years preceding the filing of the petition after the conveyance, the owner of the mineral rights or his heirs or assigns have neither worked nor attempted to work the mineral rights nor paid taxes on them; and

(D) Shall include any and all prayers regarding the land that the plaintiff may desire. Specifically, the petition may pray that the court find that the plaintiff has obtained title to the mineral rights through adverse possession and that the plaintiff be granted title to mineral rights;

(2) Upon a finding in the plaintiff's favor, the court shall issue a judgment and decree declaring that the mineral rights involved have been lost and that the plaintiff has gained absolute title to such mineral rights; and

(3) Service shall be perfected in the same manner as service on defendants in an in rem proceeding, including service by publication.

(c) Nothing in this Code section shall restrict the court from granting further plenary relief, whether legal or equitable; and the failure of the petition in the plaintiff's favor shall not affect the right of the plaintiff to any other relief, legal or equitable, to which he may be entitled.

(d) Any person named in the petition or any person having an interest in the mineral rights shall have the right to intervene in a case brought under this Code section.

(e) In order to maintain the status quo pending the adjudication of the questions or to preserve equitable rights, the court may grant injunctions and other interlocutory extraordinary relief.

(f) Nothing in this Code section shall apply to a lease for a specific number of years nor to an owner of mineral rights who has leased the mineral rights in writing to a licensed mining operator as defined in Part 3 of Article 2 of Chapter 4 of Title 12.



§ 44-5-169. Possession of land as notice; presumption from possession of husband and wife

Possession of land shall constitute notice of the rights or title of the occupant. Possession by the husband with the wife is presumptively the possession of the husband, but this presumption may be rebutted.



§ 44-5-170. Effect of disabilities on commencement of prescription

Prescription shall not run against the rights of a minor during his or her minority, a person incompetent by reason of mental illness or intellectual disability so long as the mental illness or intellectual disability lasts, or a person imprisoned during his or her imprisonment. After any such disability is removed, prescription shall run against the person holding a claim to realty or personalty.



§ 44-5-171. Effect of intervening disabilities; tacking

Prescription shall not run against persons under disability during the period of the disability. Upon removal of the disability the prior possession may be tacked or added to the subsequent possession to make out the prescription.



§ 44-5-172. Tacking of successive possessions

An inchoate prescriptive title may be transferred by a person in possession to his successor so that successive possessions may be tacked to make out the prescription.



§ 44-5-173. Prescription involving unrepresented estates, joint tenancies, or dismissed actions

(a) Prescription shall not run against an unrepresented estate until representation is had thereon, provided such representation commences within five years.

(b) Prescription shall not run against a joint title which cannot be severally enforced or where any of the joint owners labor under one of the disabilities specified in Code Section 44-5-170.

(c) Prescription shall not run against a party when his action, timely commenced, is involuntarily dismissed or voluntarily dismissed for the first time if he recommences the same within six months.



§ 44-5-174. Tacking of prior possession originating in fraud

In making out a prescriptive title, an innocent purchaser may not tack to the time period of his own possession the time of possession of a grantor whose possession originated through fraud against the true owner.



§ 44-5-175. Prescription involving incorporeal rights

An incorporeal right which may be lawfully granted, such as a right of way or the right to throw water upon the land of another, may be acquired by prescription.



§ 44-5-176. Effect on prescription of notice of instrument creating a lien

Prescription shall not run against the owner or holder of a mortgage, a deed to secure debt, a bill of sale to secure debt, or any other instrument creating a lien on or conveying an interest in real or personal property as security for debt in favor of a person who has actual or constructive notice of such instrument.



§ 44-5-177. Adverse possession of personal property

Possession of personal property in conformance with the requirements of Code Section 44-5-161 for a period of four years confers title to the property by prescription. No prescription arises if the property is concealed, is removed from the state, or is otherwise not subject to reclamation.






Article 8 - Escheat

§§ 44-5-190 through 44-5-199.

Reserved. Repealed by Ga. L. 1996, p. 504, § 9, effective January 1, 1998.






Article 9 - Forfeiture

§ 44-5-210. Lien of state for costs of prosecution

The state shall hold a lien upon all the property of a convicted offender for the costs of the prosecution against him.



§ 44-5-211. Forfeiture of abandoned cemetery lots; proceedings for reclamation and subsequent sale; disposition of proceeds

(a) As used in this Code section, the term "lot" means any lot or portion of a lot in a cemetery owned by a county, municipality, or consolidated government which has not been used for the interment of human remains and for which no provision for perpetual care was made at the time the lot was sold or at any time subsequent to the time the lot was sold.

(b) The owner, the governing board, or other officials having control over a cemetery may maintain, in the superior court in the county in which the cemetery is located, a proceeding for the termination and forfeiture of the rights and interests of an owner of any lot or lots in the cemetery whenever the present owner of the lot is unknown to the owner, the governing board, or other officials and a period of at least 75 years has passed since any portion of the lot has been used for interment purposes.

(c)(1) The proceeding shall be commenced by the filing of a verified petition with the clerk of the superior court.

(2) The petition shall:

(A) Identify the lot or lots;

(B) State that the portion of the lot to be reclaimed has not been used for the interment of human remains and that a core or sound test has been conducted to determine that the portion contains no remains;

(C) State that the present owner of the lot is unknown to the owner, governing board, or other officials;

(D) State that a period of at least 75 years has passed since any portion of the lot was used for interment purposes; and

(E) Request that the court issue an order declaring the lot abandoned and further declaring all of the rights and interests of the owner therein terminated and forfeited.

(3) The petition shall be accompanied by an affidavit by the owner, the governing board, or other officials stating that a diligent search to locate the present owner of the lot has been made but that such owner has not been located.

(d) Upon the filing of the petition and affidavit, the clerk of the superior court shall fix a time for a hearing on the petition, which time shall be not less than 30 days nor more than 90 days after the date of the filing.

(e)(1) Notice of the hearing shall be given by the owner, the governing board, or other officials by posting copies of the notice in three conspicuous places in the cemetery which is owned or operated by the owner, the governing board, or other officials and by mailing a copy of the notice by registered or certified mail or statutory overnight delivery to the last known owner of the lot; and a notice of the hearing shall be published once each week for three successive weeks in some newspaper of general circulation in the county, the first publication being made not less than 30 days before the date of the hearing.

(2) The notice shall identify the lot and shall state:

(A) The name and address of the last known owner of the lot;

(B) That a hearing will be held to determine whether or not the present owner of the lot shall have his rights and interests therein terminated and forfeited by a declaration of abandonment of the lot; and

(C) The time and place of the hearing.

(f) If, upon the hearing, the court determines from the evidence presented that the present owner of the lot is unknown, that the owner, the governing board, or other officials have made a diligent search to locate the present owner, that a period of 75 years or more has passed since any portion of the lot has been used for human interment, and that a core or sound test has been conducted to determine that the lot contains no remains, a decree shall be entered adjudicating such lot, lots, or parts thereof to have been abandoned and further ordering the subsequent termination and forfeiture of all rights and interests of the owner therein.

(g) The court shall dismiss the proceeding if it determines any of the following from the evidence which is presented:

(1) That any of the material facts stated in the petition are not true;

(2) That the identity of the present owner of the lot is known; or

(3) That the owner, the governing board, or other officials have not made a diligent search to locate the present owner.

(h)(1) Upon order of the court declaring the lot to be abandoned, the full title to such lot shall revert to the cemetery.

(2) The order of the court shall not become final until one year after the date on which it is entered. During that time, any person may petition the court to reopen the proceeding; and the court, after notice to the board or other officials, may reopen the proceeding, may hear and consider any additional evidence regarding the ownership of the lot, and may modify or amend the order which it made, provided that, if the court makes any of the determinations mentioned by subsection (g) of this Code section, it shall dismiss the proceeding.

(i)(1) Within 30 days after the date on which the court order is entered, the cemetery owner, the governing board, or other officials shall publish notice of the order once in a newspaper of general circulation in the county in which the cemetery is located and shall mail a copy of the order by registered or certified mail or statutory overnight delivery to the last known owner of the lot or to the last known owner of the right of interment in the lot.

(2) The notice which is mailed and published shall identify the lot which is covered by the order and shall state:

(A) The name and address of the last known owner of the lot;

(B) That the court has ordered that the lot is to be declared abandoned and that the court has further ordered that the rights and interests of the owner therein are to be subsequently terminated and forfeited; and

(C) The date upon which the order of the court will become final.

(j) The lot shall be deemed abandoned and the rights and interests of the present owner therein shall be terminated and forfeited as of the date upon which the order of the court becomes final. Thereafter, the cemetery shall be the owner of the lot and may resell or otherwise recover it.

(k) The proceeds derived from any sale of a lot, ownership of which is obtained as provided in this Code section, shall be used as follows:

(1) First, to reimburse the petitioner for the costs of the action and necessary expenses, including attorney's fees, incurred by the petitioner in the proceeding; and

(2) Then, of the remainder of the proceeds:

(A) Not less than 75 percent shall be held in trust and shall be used only for the expenses of administration, maintenance, restoration, preservation, and other improvements of the cemetery; and

(B) Any amounts remaining thereafter shall be used for immediate improvements and maintenance of the cemetery.

(l) In no event shall any existing monument, retaining wall, fence, bench, or other ornamentation be altered or removed by the petitioner, by his agent or employee, or by any subsequent owner of a lot reclaimed and sold as provided in this Code section.






Article 10 - Dedication

§ 44-5-230. Dedication of lands to public use

After an owner dedicates land to public use either expressly or by his actions and the land is used by the public for such a length of time that accommodation of the public or private rights may be materially affected by interruption of the right to use such land, the owner may not afterwards appropriate the land to private purposes.









Chapter 6 - Estates

Article 1 - In General

§ 44-6-1. Rule against perpetuities; exception for certain trusts for employees

Reserved. Repealed by Ga. L. 1990, p. 1837, § 1, effective May 1, 1990.



§ 44-6-2. Merger of lesser estate into greater

If two estates in the same property shall unite in the same person in his individual capacity, the lesser estate shall be merged into the greater.



§ 44-6-3. Lien on one's own property; purchase of lien on own property and enforcement thereof

As a general rule, a party may not hold a lien on his own property; but the owner of property which is subject to a lien created or imposed against the property by another person may protect himself by purchasing the lien and levying it on other property of the person liable to pay the same or holding it as a claim against such person.






Article 2 - Fee Simple Estates

§ 44-6-20. "Absolute or fee simple estate" defined

An absolute or fee simple estate is one in which the owner is entitled to the entire property with unconditional power of disposition during his life and which descends to his heirs and legal representatives upon his death intestate.



§ 44-6-21. Words necessary to create absolute estate; preference for construing as conveyance; maker's intention controls; parol evidence

The word "heirs" or its equivalent is not necessary to create an absolute estate. Every properly executed conveyance shall be construed to convey the fee unless a lesser estate is mentioned and limited in that conveyance. If a lesser estate is expressly limited, the courts shall not, by construction, increase such estate into a fee but, disregarding all technical rules, shall give effect to the intention of the maker of the instrument, as far as the same is lawful, if the intention can be gathered from the contents of the instrument. If the court cannot gather the intention of the maker from the contents of the instrument, it may hear parol evidence to prove the maker's intention.



§ 44-6-22. Creation of estate to commence in future; fee in abeyance; fee limited upon fee

An absolute estate may be created to commence in the future, and the fee may be in abeyance without detriment to the rights of subsequent remainders. A fee may be limited upon a fee, either by deed or will, where the plain intention of the grantor or testator requires it and no other rule of law is violated thereby.



§ 44-6-23. Construction of words such as "heirs" or "heirs of body."

Limitations over to "heirs," "heirs of the body," "lineal heirs," "lawful heirs," "issue," or words of similar meaning shall be held to mean "children" whether the parents are alive or dead. Under such words the children and the descendants of deceased children by representation in being at the time of the vesting of the estate shall take.



§ 44-6-24. Estates tail abolished; effect of limitations which would create estate tail by implication

(a) Estates tail are prohibited and abolished and the law shall not presume or imply such an estate. Gifts or grants to a person and the heirs of his body, to his male heirs or female heirs, to his heirs by a particular person, to his children, or to his issue shall convey an absolute fee.

(b) Limitations which, by the English rules of construction, would create an estate tail by implication shall give a life estate to the first taker and with remainder over in fee to his children and their descendants, as provided in Code Section 44-6-23, and, if none is living at the time of his death, with remainder over in fee to the beneficiaries intended by the maker of the instrument.



§ 44-6-25. Construction and effect of limitations over after death of first taker

All limitations over after the death of the first taker, upon his "dying without heirs," "dying without issue," "dying without leaving heirs or issue," "on failure of issue," or other and equivalent terms, shall be construed to mean a failure of heirs or issue at the time of the death of the first taker and shall convey the estate in the manner prescribed in Code Section 44-6-24.






Article 3 - Estates Granted Upon Conditions

§ 44-6-40. Grant of estates upon conditions

An estate may be granted upon either express or implied conditions. The estate shall commence, be enlarged, or be defeated upon the performance or breach of the conditions.



§ 44-6-41. Conditions precedent and subsequent distinguished; preferred construction and remedy

Conditions may be either precedent or subsequent; conditions precedent require performance before the estate shall vest, and conditions subsequent may cause a forfeiture of a vested estate. The law favors conditions to be subsequent rather than precedent and to be remediable by damages rather than by forfeiture.



§ 44-6-42. Right of entry after breach of condition subsequent

Upon the breach of a condition subsequent, which breach works a forfeiture of the estate, the person to whom the estate is limited may enter immediately.



§ 44-6-43. Certain conditions void

Conditions which are repugnant to the estate granted, which require impossible or illegal acts to be performed, or which in themselves are contrary to the policy of the law are void.



§ 44-6-44. Effect of legal disabilities on conditions; notice of condition

No legal disability except that of being non compos mentis shall excuse a person from failing to comply with a condition annexed to his estate. No notice of such condition is required to be given by the person claiming under the limitation over.






Article 4 - Remainders and Reversions

§ 44-6-60. Nature of estates in remainder and in reversion; rights of reversioner

(a) An estate in remainder is one limited to be enjoyed after another estate is terminated or at a time specified in the future.

(b) An estate in reversion is the residue of an estate, usually the fee left in the grantor and his heirs after the termination of a particular estate which he has granted out of it.

(c) The rights of the reversioner are the same as those of a vested remainderman in fee.



§ 44-6-61. Vested and contingent remainders distinguished

Remainders are either vested or contingent. A vested remainder is a remainder which is limited to a certain person at a certain time or which is dependent upon the happening of a necessary event. A contingent remainder is a remainder which is limited to an uncertain person or which is dependent upon an event which may or may not happen.



§ 44-6-62. Effect of defeat of estate on remainder

Since no particular estate is necessary to sustain a remainder, the defeat of the particular estate for any cause does not destroy the remainder.



§ 44-6-63. Interest of heirs of remainderman

Reserved. Repealed by Ga. L. 1994, p. 364, § 2, effective March 25, 1994.



§ 44-6-64. Creation of remainders by parol

Estates in remainder may not be created by parol.



§ 44-6-65. Creation of remainder for persons not in being; vested remainder subject to open

Estates in remainder may be created for persons not in being. If such a remainder is vested, it will open to take in all persons within the description who come into being up to the time the enjoyment of the estate commences.



§ 44-6-66. Preference for vested remainders; construction of words of survivorship in wills

The law favors the vesting of remainders in all cases of doubt. In construing wills, words of survivorship shall refer to those survivors living at the time of the death of the testator in order to vest remainders unless a manifest intention to the contrary shall appear.



§ 44-6-67. Effect of executor's assent to legacy to life tenant on remainderman; possession at termination of life estate

The assent of an executor to a legacy to a life tenant inures to the benefit of the remainderman. At the termination of the life estate, the remainderman may take possession immediately unless the will provides for a sale or other act to be done for the purpose of or prior to a division, in which case the executor may recover possession for the purpose of executing the will.



§ 44-6-68. Validity of limitations over upon marriage of widow

Limitations over upon the marriage of a widow shall be valid unless such limitations are manifestly intended to operate as a restraint upon the free action of such widow in respect to marriage and are not simply prudent provisions for the protection of the interest of children or others in such event, in which case such limitations are void.






Article 5 - Life Estates

§ 44-6-80. Nature of life estates; estates during widowhood

Estates which may extend during the life of a person but which must terminate at his death are deemed life estates during their existence. Estates during widowhood are life estates.



§ 44-6-81. Length of life estate

An estate for life may be either for the life of the tenant or for the life of some other person or persons.



§ 44-6-82. How and in what property life estate may be created

(a) An estate for life may be created by deed or will, by express agreement of the parties, or by operation of law.

(b) A life estate cannot be created in property which will be destroyed on being used.



§ 44-6-83. Rights and duties of life tenant; forfeiture of interest to remainderman

The tenant for life shall be entitled to the full use and enjoyment of the property if in such use he exercises the ordinary care of a prudent man for its preservation and protection and commits no acts which would permanently injure the remainder or reversion interest. For the want of such care or the willful commission of such acts, the tenant for life shall forfeit his interest to the remainderman if the remainderman elects to claim immediate possession.



§ 44-6-84. Ownership of increase of property

The natural increase of the property shall belong to the tenant for life. Any extraordinary accumulation of the corpus, such as an issue of new stock upon the share of a corporation, shall attach to the corpus and go with it to the remainderman.



§ 44-6-85. When life tenant entitled to emblements

If a life estate is terminated by the act of someone other than the tenant for life, the tenant and his legal representative shall be entitled to emblements, which are the profits of the crop sowed by him during life, whether the plants are annual or perennial.



§ 44-6-86. Rights of lessee upon termination of life estate

If the tenant for life rents the land by the year and the life estate is terminated during the year by his death or otherwise, the lessee, upon complying with his contract with the tenant for life, shall be entitled to the land for the balance of the year.



§ 44-6-87. Effect of purported sale of estate by life tenant

No forfeiture shall result when a tenant for life purports to sell the entire estate in lands. In such a case, the purchaser shall acquire only the interest of the life tenant.



§ 44-6-88. Demand for bond by purchaser of life estate in personalty; effect of failure to give bond

Upon the demand of anyone interested in the remainder or his agent or attorney, which demand shall be accompanied by a statement under oath of his interest, it shall be the duty of the officer making the sale of a life estate in personalty under process of law to require the purchaser to give bond in double the value of the property, with good security, for the delivery of the property to the remainderman. The bond shall be filed in the office of the clerk of the superior court of the county in which the sale is made and shall be subject to an action on the bond by any person who is interested in the remainder. On the failure of the purchaser to give such bond, the property shall be resold at his risk, provided that notice of the demand for such bond was given before he made the purchase.



§ 44-6-89. Removal of personalty beyond state by life tenant; forfeiture; restraint

The tenant for life in personalty shall not remove such personalty outside this state without the consent of the remainderman. If the tenant for life fraudulently attempts to remove the personalty, he shall forfeit his interest therein; if he attempts to do so without fraud, the remainderman or reversioner shall be entitled to the writ of ne exeat to restrain him.



§ 44-6-90. Jurisdiction of judge of superior court as to life estates and contingent remainders

(a) The judge of the superior court shall have jurisdiction to hear any case that:

(1) Involves a tenant for life in real property or the proceeds of real property;

(2) Involves a contingent remainder interest of a class subject to open through the subsequent event of a birth or an adoption; and

(3) Does not involve the creation of a perpetuity.

(b) In such cases, the judge may receive evidence on the likelihood of the expansion of the class of such remaindermen through the subsequent event of the birth or the adoption of another member of such class. The judge shall be authorized to make such findings of fact and law as to declare such class to be closed. Upon such findings, the judge shall require the life tenant to give bond in an amount sufficient to protect against any actual subsequent expansion of such class by the life tenant through birth or adoption. An order of the judge in such case shall contain a determination of the free marketability of any concerned property.

(c) An action on the bond provided for in subsection (b) of this Code section shall be the sole recourse of any person who is interested in the remainder.






Article 6 - Estates for Years

§ 44-6-100. "Estate for years" defined; estate for years in lands passes as realty

(a) An estate for years is one which is limited in its duration to a period which is fixed or which may be made fixed and certain. Such an estate may be for any number of years, provided the limitation is within the rule against perpetuities.

(b) An estate for years in lands passes as realty.



§ 44-6-101. Estate for years distinguished from contract of hiring and from landlord and tenant relationship

As applied to personalty, an estate for years differs from a contract of hiring, which is a bailment conveying no interest in the property to the bailee but merely the right of use. As applied to realty, an estate for years does not involve the relationship of landlord and tenant, in which relationship the tenant has no estate but merely has a right of use which is very similar to the right of a hirer of personalty.



§ 44-6-102. "Lease" defined; extent of interest; when mining interest passes

The grant by one person to another of an estate for years out of his own estate, with reversion to himself, is usually termed a lease. Such a lease may be confined to a particular interest in lands, such as the right to mine or farm the same, in which case no other interest shall pass. If no subject of the lease is stated, the right to mine the land in question shall not pass unless the circumstances justify the implication that the parties intended the mining interest to pass.



§ 44-6-103. Tenant's rights and duties; grounds of forfeiture

An estate for years carries with it the right to use the property in as absolute a manner as may be done with a greater estate, provided that the property or the person who is entitled to the remainder or reversion interest is not injured by such use. The acts of omission and commission prescribed as grounds of forfeiture of an estate for life shall operate to the same effect as against a tenant for years.



§ 44-6-104. Right of tenant for years to emblements

A tenant for years is not entitled to emblements unless, before the end of the period which had been fixed for the termination of the estate for years, the happening of some contingency as provided in the creation of the estate terminates the estate without fault on the part of the tenant.



§ 44-6-105. Liability of tenant for years for repairs and expenses

A tenant for years is liable for all repairs or other expenses which are necessary for the preservation and protection of the property.



§ 44-6-106. Dependent and independent covenants or conditions

In light of the entire instrument, the dependence or independence of covenants or conditions must be determined from the intention of the parties. If the conditions are dependent, the failure of the person first required to act shall be an excuse to the other party for failing to comply; if the conditions are independent, no such excuse shall avail. The law favors conditions to be independent.






Article 7 - Tenancy in Common

Part 1 - In General

§ 44-6-120. "Tenancy in common" defined; presumption of equality of shares; effect of inequality of shares on right of possession

Unless otherwise specifically provided by statute and unless the document or instrument provides otherwise, a tenancy in common is created wherever from any cause two or more persons are entitled to the simultaneous possession of any property. Tenants in common may have unequal shares, but they will be held to be equal unless the contrary appears. The fact of inequality shall not give the person holding the greater interest any privileges as to possession which are superior to those of the person owning a lesser interest so long as the tenancy continues.



§ 44-6-121. Rights and liabilities of cotenants; accounting

(a) Every tenant in common shall have the right to possess the joint property. As long as a tenant in common occupies no greater portion of the joint property than his own share would be on partition and does not withdraw from the joint property any of its essential value, such as mineral deposits, he shall not be liable to account for rent to his cotenant.

(b) A tenant in common shall be liable to account to his cotenant if he:

(1) Receives any rent or other profit from the joint property;

(2) Commits any waste;

(3) Deprives his cotenant of the use of his fair proportion of the joint property;

(4) Appropriates the joint property to his exclusive use; or

(5) Uses the joint property in a manner which must necessarily be exclusive.



§ 44-6-122. Accounting between cotenants for unequal share of rents or profits; priority of claim over certain liens

If one tenant in common receives more than his share of the rents and profits, he shall be liable therefor as the agent or bailee of the other cotenant. The claim for such indebtedness shall be superior to liens held by third persons which have been placed on the interest of the cotenant by the tenant in possession who received the unequal share of the rents and profits.



§ 44-6-123. Adverse possession against cotenant; action to recover possession

There may be no adverse possession against a cotenant until the adverse possessor effects an actual ouster, retains exclusive possession after demand, or gives his cotenant express notice of adverse possession. In such event, the cotenant may bring an action to recover possession.






Part 2 - Partition

Subpart 1 - Equitable Partition

§ 44-6-140. When equitable partition authorized

Equity has jurisdiction in cases of partition whenever the remedy at law is insufficient or peculiar circumstances render the proceeding in equity more suitable and just.



§ 44-6-141. Molding of decree; discretion of court

In every case, the court will mold its decree to meet the general justice and equity of each cotenant and in its discretion may postpone or deny either a partition or a sale if it appears that the present or prospective interest of any cotenant may not be protected thereby.



§ 44-6-142. Effect of decree on title

The decree on a proceeding for equitable partition shall pass the title without the execution of any conveyances by the parties.






Subpart 2 - Statutory Partition

§ 44-6-160. Grounds for partition; jurisdiction; contents of petition

When two or more persons are common owners of lands and tenements, whether by descent, purchase, or otherwise, and no provision is made, by will or otherwise, as to how such lands and tenements shall be divided, any one of such common owners may apply by petition to the superior court of the county in which such lands and tenements are located for a writ of partition which shall set forth plainly and distinctly the facts and circumstances of the case, shall describe the premises to be partitioned, and shall define the share and interest of each of the parties therein. When the lands in question constitute a single tract situated in more than one county, the application may be made to the superior court of any of such counties.



§ 44-6-161. Who may apply for partition

If the party desiring the writ of partition is of full age and free from disability, he or she may make the application either in person or by his or her agent or attorney in fact or at law. An application may be made for the benefit of a minor, a mentally ill or intellectually disabled person, or the beneficiary of a trust by the guardian of such minor, the guardian of such mentally ill or intellectually disabled person, or the trustee of such beneficiary, as the case may be.



§ 44-6-162. Notice of intention to apply for writ of partition

The party applying for the writ of partition shall give the other parties concerned at least 20 days' notice of his or her intention to make the application. If any of the other parties is a minor, a mentally ill or intellectually disabled person, or a beneficiary of a trust, the 20 days' notice shall be served on the guardian of such minor, the guardian of such mentally ill or intellectually disabled person, or the trustee of such beneficiary. If any of the parties reside outside of this state, the court may order service by publication as in its judgment is right in each case.



§ 44-6-163. Issuance of writ of partition; appointment of partitioners

When the application for partition is made and when due proof is made that the notice required by Code Section 44-6-162 has been given, the court shall examine the petitioner's title and share of the premises to be partitioned and shall thereupon pass an order directing the clerk of the superior court to issue a writ of partition which shall be framed according to the nature of the case and directed to five freeholders of the county in which the lands are located who shall serve as partitioners; and the court shall execute and return the writ as provided in Code Section 44-6-164.



§ 44-6-164. Appointment of surveyor; notice of time of execution of writ; oath of partitioners; principles governing partition; partitioner's return

The partitioners shall have the power to select a surveyor to aid them in the discharge of their duties. After giving all the parties, if possible, at least eight days' notice of the time of executing the writ and after being sworn to execute the writ duly and impartially before an officer authorized by law to administer such oath, the partitioners or a majority of them shall proceed to make a just and equal partition and division of all the lands and tenements, either in entire tracts or in parcels, as they shall judge, according to the best of their skill, ability, and knowledge, to be in proportion to the shares claimed and to be most beneficial to the several common owners of the lands and tenements. They shall return the writ, with their actings and doings thereon and under their hands and seals, to the superior court within three months after its issuance, which return shall be filed and kept by the clerk until the next term of the court.



§ 44-6-165. Objections and defenses to right of applicant, writ, or return; jury trial

At the term of the court when the application is made or at the next term after the partitioners have made their return, any of the persons against whose right or title a judgment is sought may file objections to the right of the applicant and the writ of partition or to the return of the partitioners, as the case may be, and may, by way of defense, show any good and probable matter in bar of the partition asked for or show that the petitioner does not have title to as much as is allowed and awarded to him by the partitioners or to any part of the land; in such event, the issue shall be tried by a jury as in cases of appeals to the superior court.



§ 44-6-166. Return of partitioners as judgment of court; conclusiveness; when second partition ordered; effect

If no objection to the return of the partitioners is filed by any of the parties or if, being filed, the jury on the trial finds a verdict against the party setting up such objections, the return of the partitioners shall be made the judgment of the court and shall be final and conclusive as to all the parties concerned who were notified of the application for partition and of the time of executing the writ as required by Code Sections 44-6-162 and 44-6-164, and a writ of possession shall issue accordingly. If objections to the return are filed and are sustained by the jury trying the case or if it appears to the court that there is injustice or inequality in the division made by the partitioners, the court shall award a new partition to be made in the presence of the parties concerned if they will appear, which second partition, when returned, shall be firm, good, and conclusive forever against all parties notified as provided in Code Sections 44-6-162 and 44-6-164.



§ 44-6-166.1. Partition when physical division of property is inequitable

(a) As used in this Code section, the term:

(1) "Party in interest" means any person, other than a petitioner, having an interest in property.

(2) "Petitioner" means any person petitioning for partition of property.

(3) "Property" means lands and tenements sought to be partitioned pursuant to this subpart.

(b) Whenever an application is made for the partition of property and any of the parties in interest convinces the court that a fair and equitable division of the property cannot be made by means of metes and bounds because of improvements made thereon, because the premises are valuable for mining purposes or for the erection of mills or other machinery, or because the value of the entire property will be depreciated by the partition applied for, the court shall proceed pursuant to this Code section.

(c) The court shall appoint three qualified persons to make appraisals of the property. The average of the three appraisals shall constitute the appraised price of the property for purposes of this Code section. Notice of the amount of the appraised price shall be served on the petitioners and all parties in interest within five days after the appraised price is established.

(d) Within 15 days after the appraised price is established, upon request to the court and grant thereof, any petitioner may withdraw as petitioner in the partition action and become a party in interest and any party in interest may become a petitioner in the action. Any petitioner remaining as such after the fifteenth day may be paid, pursuant to this Code section, his respective share of the appraised price corresponding to his respective share of the property. This payment shall constitute complete satisfaction of all of that petitioner's claims to and interest in that property. If no petitioner remains in the partition action after that fifteenth day, the proceeding shall be dismissed, and the petitioners who have withdrawn shall be liable for the costs of the action, including but not limited to the appraisal costs.

(e) (1) No sooner than 16 days and no later than 90 days after the appraised price is established, the parties in interest shall tender to the court sufficient sums to pay to petitioners their shares of the appraised price, as determined by their respective shares in the property, or the property shall be subject to public sale pursuant to Code Section 44-6-167. If the property is subject to such public sale, the petitioner and the parties in interest shall be liable for appraisal costs under this Code section in proportion to their respective interests in the property.

(2) Each party in interest may pay toward the amount required to purchase any petitioners' shares of the appraised price an amount in proportion to that party's share of the total shares of property of all parties in interest, unless one party in interest authorizes another party in interest to pay some or all of his proportionate share of the shares available for sale. The share of each party in interest in the property shall be increased by the share that party pays toward the purchase of petitioners' shares in the property.

(f) Within 95 days after the appraised price is established, unless the property becomes subject to public sale pursuant to paragraph (1) of subsection (e) of this Code section, the petitioners shall execute title to the parties in interest for the property in return for payment to the petitioners, from sums tendered to court under subsection (e) of this Code section, of their respective shares of the appraised price. Petitioners and parties in interest shall be liable for costs of the sale and proceedings relating thereto under this Code section in proportion to their respective shares in the property prior to that sale.



§ 44-6-167. When sale of lands ordered; procedure; place of sale; notice

In the event lands and tenements sought to be partitioned are not sold pursuant to Code Section 44-6-166.1, the court shall order a public sale of such lands and tenements. The court shall appoint three discreet persons as commissioners to conduct such sale under such regulations and upon such just and equitable terms as it may prescribe. The sale shall take place on the first Tuesday in the month, shall be at the place of public sales in the county in which the land is located, and shall be advertised in some public newspaper once a week for four weeks. This Code section shall not be construed to change the place of sale in those counties where by law sheriffs' sales are required to take place at the courthouse.



§ 44-6-168. Commissioners' return; distribution of proceeds; liability of commissioners for moneys received; contempt

After the sale of any lands and tenements provided for in Code Section 44-6-167, the commissioners conducting the sale shall return their proceeds to the same term of the court ordering such sale if such term is still being held, and, if not, to the next term thereof, at which term the court shall order the proceeds of the sale to be divided among the several claimants in proportion to their respective interests after deducting the expenses of the proceedings. The commissioners shall be liable to rule by the superior court as sheriffs are liable for all moneys which they have or may receive for the lands sold by them and which they are required by law to return to the court for distribution; and, in case they shall fail to pay the money into court in obedience to a rule against them, they shall be immediately attached as for a contempt and imprisoned without bail until such payment is made.



§ 44-6-169. Title to property sold; execution of deed of conveyance by commissioners

Upon the sale of lands and tenements as provided for in Code Section 44-6-167, the parties in interest shall execute a title to the purchaser; and, if any of them shall fail or refuse to do so, the commissioners or any two of them shall execute a deed of conveyance to such lands and tenements to the purchaser at such sale, which deed shall be as valid and binding as if made by the parties themselves.



§ 44-6-170. Treatment of extraordinary cases; denial of sale or partition

In any extraordinary case not covered by Code Sections 44-6-160 through 44-6-169, the court may frame its proceeding and order so as to meet the exigency of the case without forcing the parties into equity; and the court may deny a sale or partition altogether if it is manifest that the interest of each party will not be fully protected.



§ 44-6-171. Setting aside judgment by parties under disability, absent, or not notified; time limitations; conclusiveness of judgment; effect of proceedings on bona fide purchaser

When proceedings have been instituted and judgment of the partition has been rendered according to the regulations prescribed in this part and if any one of the parties in interest is a minor or a mentally ill or intellectually disabled person who has no guardian, or is absent from the state during such proceeding, or has not been notified thereof, such minor or mentally ill or intellectually disabled person may, within 12 months after coming of age, after restoration of mind, or after having a guardian appointed, as the case may be, and such absent or unnotified party may, at any time within 12 months after rendition of the judgment, move the court to set aside the judgment on any of the grounds upon which a party notified and free from disabilities might have resisted the judgment upon the hearing as authorized by Code Section 44-6-165. The issue shall be tried and the subsequent proceedings shall be the same as is provided for in cases of objections filed to the return of the partitioners before judgment. If such motion to set aside the judgment is not made within the time specified in this Code section, such judgment shall be as binding and conclusive upon such minor, mentally ill or intellectually disabled person, or absent or unnotified party as if he or she had been notified, present, or free from disability. In no event shall such subsequent proceedings affect the title of a bona fide purchaser under a sale ordered by the court.



§ 44-6-172. Partition of realty by life tenants -- Effect on other parties; conditions

In all cases where an undivided interest in real estate has been or may be granted or devised to a person for his lifetime with remainder or reversion to others, such life tenant may compel a partition pursuant to the partition laws of this state which may, upon a proper judgment of the superior court based upon an application therefor, bind all parties interested whether in possession, reversion, or remainder and whether or not those entitled to take are in being, provided the property is capable of fair and equitable partition and such fact is adjudicated by the court in such proceeding. No sale of the property may be made or had under such application for partition, and the terms of the grant or devise shall otherwise remain in full force and effect.



§ 44-6-173. Partition of realty by life tenants -- Appointment of guardians ad litem; service of notice of application; time for answer

(a) Under the partition proceeding provided in Code Section 44-6-172, the court shall appoint a guardian ad litem to act for and represent all unborn remaindermen or reversioners on such terms as may be ordered by the court. When interested minors are not represented by a guardian, the court shall also appoint a guardian ad litem to act for and represent such minors.

(b) The guardian ad litem shall be served with a notice of the application for partition. After the application has been filed in the superior court, all other parties shall also be served with notice of the application for partition. The guardian ad litem and all other parties who have been served with the notice shall answer and plead to the application for partition within 20 days after the service of the notice; provided, however, that the court may authorize the guardian ad litem to acknowledge service and waive the 20 days' notice.



§ 44-6-174. Partition of realty by life tenants -- Cumulative effect

The right of partition provided by Code Sections 44-6-172 and 44-6-173 shall be cumulative to existing laws.






Subpart 3 - Uniform Partition of Heirs Property

§ 44-6-180. Definitions

As used in this subpart, the term:

(1) "Ascendant" means an individual who precedes another individual in lineage in a direct line of ascent from the other individual.

(2) "Broker" means any individual or entity issued a broker's real estate license by the Georgia Real Estate Commission pursuant to Chapter 40 of Title 43. Such term shall include the broker's affiliated licensees.

(3) "Collateral" means an individual who is related to another individual under the law of intestate succession of this state but who is not the other individual's ascendant or descendant.

(4) "Descendant" means an individual who follows another individual in lineage in a direct line of descent from the other individual.

(5) "Heirs property" means real property held in tenancy in common which satisfies all of the following requirements on the date of the filing of a partition action:

(A) There is no agreement in a record binding all the cotenants which governs the partition of the property;

(B) One or more of the cotenants acquired title from a relative, whether living or deceased; and

(C) Any of the following applies:

(i) Twenty percent or more of the interests are held by cotenants who are relatives;

(ii) Twenty percent or more of the interests are held by an individual who acquired title from a relative, whether living or deceased; or

(iii) Twenty percent or more of the cotenants are relatives.

(6) "Partition by sale" means a court ordered sale of the entire heirs property, whether by public sale, sealed bids, or open-market sale conducted under Code Section 44-6-187.

(7) "Partition in kind" means the division of heirs property into physically distinct and separately titled parcels.

(8) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(9) "Relative" means an ascendant, descendant, or collateral or an individual otherwise related to another individual by blood, marriage, adoption, or law of this state other than this subpart.



§ 44-6-181. Application; determination of heirs property

(a) This subpart shall apply to partition actions filed on or after January 1, 2013.

(b) In an action to partition real property under Subpart 1 or 2 of this part, the court shall determine whether the property is heirs property. If the court determines that the property is heirs property, the property shall be partitioned pursuant to this subpart unless all of the cotenants otherwise agree in a record.



§ 44-6-182. Posting notice sign on property

If an order for service by publication of the summons for a writ of partition is granted and the court determines that the property may be heirs property, the plaintiff, not later than ten days after the court's determination that the property may be heirs property, shall post a sign in the right of way adjacent to the property which is the subject of the writ of partition, and the plaintiff shall maintain such sign while the action is pending. The sign shall state that a writ of partition has commenced, the name and address of the court in which the action is pending, and the common designation by which the property is known. The court may require the plaintiff to publish the name of the plaintiff and names of the known defendants on the sign.



§ 44-6-183. Qualifications of partitioners

If the court appoints partitioners as described in Code Section 44-6-163, each partitioner shall be a discreet person, disinterested, impartial, and not a party to or a participant in the writ of partition.



§ 44-6-184. Appraisal of heirs property; other method to determine value; notice of value; required hearing

(a) Except as otherwise provided in subsections (b) and (c) of this Code section, if the court determines that the property that is the subject of a partition action is heirs property, the court shall determine the fair market value of the property by ordering an appraisal pursuant to subsection (d) of this Code section.

(b) If all cotenants have agreed to the value of the property or to another method of valuation, the court shall adopt that value or the value produced by the agreed method of valuation.

(c) If the court determines that the evidentiary value of an appraisal is outweighed by the cost of the appraisal, the court, after an evidentiary hearing, shall determine the fair market value of the property and send notice to the parties of the value.

(d) If the court orders an appraisal, the court shall appoint a disinterested real estate appraiser licensed in this state to determine the fair market value of the property assuming sole ownership of the fee simple estate. Upon completion of the appraisal, the appraiser shall file a sworn or verified appraisal with the court.

(e) If an appraisal is conducted pursuant to subsection (d) of this Code section, not later than ten days after the appraisal is filed, the court shall send notice to each party with a known address, stating:

(1) The appraised fair market value of the property;

(2) That the appraisal is available at the clerk's office; and

(3) That a party may file with the court an objection to the appraisal not later than 30 days after the notice is sent, stating the grounds for the objection.

(f) If an appraisal is filed with the court pursuant to subsection (d) of this Code section, the court shall conduct a hearing to determine the fair market value of the property not sooner than 30 days after a copy of the notice of the appraisal is sent to each party under subsection (e) of this Code section, whether or not an objection to the appraisal is filed under paragraph (3) of subsection (e) of this Code section. In addition to the court ordered appraisal, the court may consider any other evidence of value offered by a party.

(g) After a hearing under subsection (f) of this Code section, but before considering the merits of the partition action, the court shall determine the fair market value of the property and send notice to the parties of the value.



§ 44-6-185. Partition by sale; purchase by party; buyouts; sale to others; notice and hearing

(a) If any cotenant requests partition by sale, after the court determines the fair market value of the heirs property under Code Section 44-6-184 or accepts the evaluation of the property agreed to by all cotenants, the court shall send notice to the parties that any cotenant except a cotenant that requested partition by sale may buy all the interests of the cotenants that requested partition by sale.

(b) Not later than 45 days after the notice is sent under subsection (a) of this Code section, any cotenant except a cotenant that requested partition by sale may give notice to the court that it elects to buy all the interests of the cotenants that requested partition by sale.

(c) The purchase price for each of the interests of a cotenant that requested partition by sale shall be the value of the entire parcel determined pursuant to Code Section 44-6-184 multiplied by the cotenant's fractional ownership of the entire parcel.

(d) After expiration of the period in subsection (b) of this Code section:

(1) If only one cotenant elects to buy all the interests of the cotenants that requested partition by sale, the court shall notify all the parties of that fact;

(2) If more than one cotenant elects to buy all the interests of the cotenants that requested partition by sale, the court shall allocate the right to buy those interests among the electing cotenants based on each electing cotenant's existing fractional ownership of the entire parcel divided by the total existing fractional ownership of all cotenants electing to buy and send notice to all the parties of that fact and of the price to be paid by each electing cotenant; or

(3) If no cotenant elects to buy all the interests of the cotenants that requested partition by sale, the court shall send notice to all the parties of that fact and resolve the partition action under subsections (a) and (b) of Code Section 44-6-186.

(e) If the court sends notice to the parties under paragraphs (1) or (2) of subsection (d) of this Code section, the court shall set a date, not sooner than 60 days after the date the notice was sent, by which electing cotenants shall pay their apportioned price into the court. After this date:

(1) If all electing cotenants timely pay their apportioned price into court, the court shall issue an order reallocating all the interests of the cotenants and disburse the amounts held by the court to the persons entitled to them;

(2) If no electing cotenant timely pays its apportioned price, the court shall resolve the partition action under subsections (a) and (b) of Code Section 44-6-186 as if the interests of the cotenants that requested partition by sale were not purchased; or

(3) If one or more but not all of the electing cotenants fail to pay their apportioned price on time, the court shall give notice to the electing cotenants that paid their apportioned price of the interest remaining and the price for all that interest.

(f) Not later than 20 days after the court gives notice pursuant to paragraph (3) of subsection (e) of this Code section, any cotenant that paid their apportioned price of the interest may elect to purchase all of the remaining interest by paying the entire price into the court. After the 20 day period:

(1) If only one cotenant pays the entire price for the remaining interest, the court shall issue an order reallocating the remaining interest to that cotenant. The court shall issue promptly an order reallocating the interests of all of the cotenants and disburse the amounts held by it to the persons entitled to them;

(2) If no cotenant pays the entire price for the remaining interest, the court shall resolve the partition action under subsections (a) and (b) of Code Section 44-6-186 as if the interests of the cotenants that requested partition by sale were not purchased; or

(3) If more than one cotenant pays the entire price for the remaining interest, the court shall reapportion the remaining interest among those paying cotenants, based on each paying cotenant's original fractional ownership of the entire parcel divided by the total original fractional ownership of all cotenants that paid the entire price for the remaining interest. The court shall issue promptly an order reallocating all of the cotenants' interests, disburse the amounts held by it to the persons entitled to them, and promptly refund any excess payment held by the court.

(g) Not later than 45 days after the court sends notice to the parties pursuant to subsection (a) of this Code section, any cotenant entitled to buy an interest under this Code section may request the court to authorize the sale as part of the pending action of the interests of cotenants named as defendants and served with the writ or application for partition but that did not appear in the action.

(h) If the court receives a timely request under subsection (g) of this Code section, the court, after hearing, may deny the request or authorize the requested additional sale on such terms as the court determines are fair and reasonable, subject to the following limitations:

(1) A sale authorized under this subsection may occur only after the purchase prices for all interests subject to sale under subsections (a) through (f) of this Code section have been paid into court and those interests have been reallocated among the cotenants as provided in those subsections; and

(2) The purchase price for the interest of a nonappearing cotenant shall be based on the court's determination of the fair market value of the heirs property under Code Section 44-6-184 or the evaluation of the property agreed to by all cotenants.



§ 44-6-186. Partitions in kind

(a) (1) If all the interests of all cotenants that requested partition by sale are not purchased by other cotenants pursuant to Code Section 44-6-185, or if after conclusion of the buyout under Code Section 44-6-185, a cotenant remains that has requested partition in kind, the court shall order partition in kind unless the court, after consideration of the factors listed in Code Section 44-6-187, finds that partition in kind will result in manifest prejudice to the cotenants as a group. In considering whether to order partition in kind, the court shall approve a request by two or more parties to have their individual interests aggregated.

(2) (A) In determining under paragraph (1) of this subsection whether partition in kind would result in manifest prejudice to the cotenants as a group, the court shall consider the following:

(i) Whether the heirs property practicably can be divided among the cotenants;

(ii) Whether partition in kind would apportion the property in such a way that the aggregate fair market value of the parcels resulting from the division would be materially less than the value of the property if it were sold as a whole, taking into account the condition under which a court ordered sale likely would occur;

(iii) Evidence of the collective duration of ownership or possession of the property by a cotenant and one or more predecessors in title or predecessors in possession to the cotenant who are or were relatives of the cotenant or each other;

(iv) A cotenant's sentimental attachment to the property, including any attachment arising because the property has ancestral or other unique or special value to the cotenant;

(v) The lawful use being made of the property by a cotenant and the degree to which the cotenant would be harmed if the cotenant could not continue the same use of the property;

(vi) The degree to which the cotenants have contributed their pro rata share of the property taxes, insurance, and other expenses associated with maintaining ownership of the property or have contributed to the physical improvement, maintenance, or upkeep of the property; and

(vii) Any other relevant factor.

(B) The court shall not consider any one factor listed in subparagraph (A) of this paragraph to be dispositive without weighing the totality of all relevant factors and circumstances.

(b) If the court does not order partition in kind under subsection (a) of this Code section, the court shall order partition by sale pursuant to Code Section 44-6-187 or, if no cotenant requested partition by sale, the court shall dismiss the action.

(c) If the court orders partition in kind pursuant to subsection (a) of this Code section, the court may require that one or more cotenants pay one or more other cotenants amounts so that the payments, taken together with the value of the in-kind distributions to the cotenants, will make the partition in kind just and proportionate in value to the fractional interests held.

(d) If the court orders partition in kind, the court shall allocate to the cotenants that are unknown, unlocatable, or the subject of a default judgment, if their interests were not bought out pursuant to Code Section 44-6-185, a part of the property representing the combined interests of these cotenants as determined by the court, and this portion of the property shall remain undivided.



§ 44-6-187. Open market sales; brokers and commissions; sealed bids or public sale

(a) If the court orders an open-market sale of heirs property, the sale shall be an open-market sale unless the court finds that a sale by sealed bids or a public sale would be more economically advantageous and in the best interest of the cotenants as a group.

(b) If the court orders an open-market sale and the parties, not later than ten days after the entry of the order, agree on a broker to offer the property for sale, the court shall appoint the broker and establish a reasonable commission. If the parties cannot agree on a broker, the court shall appoint a disinterested broker to offer the property for sale and shall establish a reasonable commission. The broker shall offer the property for sale in a commercially reasonable manner at a price no lower than the fair market value determined by the court under Code Section 44-6-184 or the valuation of the property agreed upon by the cotenants and on the terms and conditions established by the court.

(c) If the broker appointed under subsection (b) of this Code section obtains within a reasonable time an offer to purchase the property for at least the fair market value determined by the court under Code Section 44-6-184 or the valuation of the property agreed upon by the cotenants:

(1) The broker shall comply with the reporting requirements in Code Section 44-6-188; and

(2) The sale may be completed in accordance with state law other than this subpart.

(d) If the broker appointed under subsection (b) of this Code section cannot obtain within a reasonable time an offer to purchase the property for at least the fair market value determined by the court under Code Section 44-6-184 or the valuation of the property agreed upon by the cotenants, the court, after hearing, shall:

(1) Approve the highest outstanding offer, if any;

(2) Redetermine the value of the property and order that the property continue to be offered for an additional time; or

(3) Order that the property be sold by sealed bids or at a public sale.

(e) If the court orders a sale by sealed bids or a public sale, the court shall set terms and conditions of the sale. If the court orders a public sale, the public sale shall be conducted as a public sale in accordance with Code section 44-6-167.

(f) If a purchaser is entitled to a share of the proceeds of the sale, the purchaser shall be entitled to a credit against the price in an amount equal to the purchaser's share of the proceeds.



§ 44-6-188. Obligation of brokers to court; reporting requirements

(a) A broker appointed under subsection (b) of Code Section 44-6-187 to offer heirs property for open-market sale shall file a report with the court not later than seven days after receiving an offer to purchase the property for at least the value determined under Code Section 44-6-184 or 44-6-187.

(b) The report required by subsection (a) of this Code section shall contain the following information:

(1) A description of the property to be sold to each buyer;

(2) The name of each buyer;

(3) The proposed purchase price;

(4) The terms and conditions of the proposed sale, including the terms of any owner financing;

(5) The amounts to be paid to lienholders;

(6) A statement of contractual or other arrangements or conditions of the broker's commission; and

(7) Other material facts relevant to the sale.



§ 44-6-189. Uniformity amongst states

In applying and construing this subpart, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact the "Uniform Partition of Heirs Property Act."



§ 44-6-189.1. Construction with federal Electronic Signatures in Global and National Commerce Act

This subpart modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001, et seq., but does not modify, limit, or supersede Section 101(c) of that act, 15 U.S.C. Section 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of that act, 15 U.S.C. Section 7003(b).












Article 8 - Joint Tenancy With Survivorship

§ 44-6-190. Creating joint tenancy with survivorship; severance; effect of Code section on other laws

(a) (1) Deeds and other instruments of title, including any instrument in which one person conveys to himself or herself and one or more other persons, any instrument in which two or more persons convey to themselves or to themselves and another or others, and wills, taking effect after January 1, 1977, may create a joint interest with survivorship in two or more persons.

(2) Any instrument of title in favor of two or more persons shall be construed to create interests in common without survivorship between or among the owners unless the instrument expressly refers to the takers as "joint tenants," "joint tenants and not as tenants in common," or "joint tenants with survivorship" or as taking "jointly with survivorship."

(3) Any instrument of title using one of the forms of expression referred to in paragraph (2) of this subsection or language essentially the same as one of these forms of expression shall create a joint tenancy estate or interest that may be severed as to the interest of any owner by the recording of an instrument which results in his or her lifetime transfer of all or a part of his or her interest; provided, however, that, if all persons owning joint tenant interests in a property join in the same recorded lifetime transfer, no severance shall occur.

(4) Unless the joint tenancy with the right of survivorship is otherwise disposed of in a final order of divorce or annulment, if either party to an instrument of title creating a joint tenancy with the right of survivorship files an affidavit in the real property records maintained by the clerk of superior court of the county in which the real property is located averring that the parties have been lawfully divorced or their marriage has been annulled that the party intends to terminate the joint tenancy, identifies the book and page of recordation of the deed creating the joint tenancy and attaches a copy of the final order of divorce or annulment and a legal description of the property, the party's interests shall be converted into tenants in common.

(b) Neither this Code section nor Code Section 44-6-120 shall:

(1) Be construed to repeal, modify, or limit in any way:

(A) Code Section 14-5-8; or

(B) Article 8 of Chapter 1 of Title 7 or any other law relative to multiple-party accounts in financial institutions; or

(2) Apply to any document, transaction, or right to which Code Section 14-5-8 applies or to multiple-party deposit accounts in any financial institution.






Article 9 - Uniform Statutory Rule Against Perpetuities

§ 44-6-200. Short title

This article shall be known and may be cited as the "Uniform Statutory Rule Against Perpetuities."



§ 44-6-201. Validity of nonvested property interest or power of appointment

(a) A nonvested property interest is invalid unless:

(1) When the interest is created, it is certain either to vest or to terminate within the lifetime of an individual then alive or within 21 years after the death of that individual; or

(2) The interest either vests or terminates within 90 years after its creation.

(b) A general power of appointment not presently exercisable because of a condition precedent is invalid unless:

(1) When the power is created, the condition precedent is certain either to be satisfied or to become impossible to satisfy within the lifetime of an individual then alive or within 21 years after the death of that individual; or

(2) The condition precedent either is satisfied or becomes impossible to satisfy within 90 years after its creation.

(c) A nongeneral power of appointment or a general testamentary power of appointment is invalid unless:

(1) When the power is created, it is certain to be irrevocably exercised or otherwise to terminate within the lifetime of an individual then alive or within 21 years after the death of that individual; or

(2) The power is irrevocably exercised or otherwise terminates within 90 years after its creation.

(d) In determining whether a nonvested property interest or a power of appointment is valid under paragraph (1) of subsection (a), paragraph (1) of subsection (b), or paragraph (1) of subsection (c) of this Code section, the possibility that a child will be born to an individual after the individual's death is disregarded.



§ 44-6-202. Time of creation of nonvested property interest or power of appointment

(a) Except as provided in subsections (b) and (c) of this Code section and in subsection (a) of Code Section 44-6-205, the time of creation of a nonvested property interest or a power of appointment is determined under general principles of property law.

(b) For purposes of this article, if there is a person who alone can exercise a power created by a governing instrument to become the unqualified beneficial owner of:

(1) A nonvested property interest; or

(2) A property interest subject to a power of appointment described in subsection (b) or (c) of Code Section 44-6-201,

the nonvested property interest or power of appointment is created when the power to become the unqualified beneficial owner terminates.

(c) For purposes of this article, a nonvested property interest or a power of appointment arising from a transfer of property to a previously funded trust or other existing property arrangement is created when the nonvested property interest or power of appointment in the original contribution was created.



§ 44-6-203. Reform of disposition by court to approximate transferor's plan of distribution

Upon the petition of an interested person, a court shall reform a disposition in the manner that most closely approximates the transferor's manifested plan of distribution and is within the 90 years allowed by paragraph (2) of subsection (a), paragraph (2) of subsection (b), or paragraph (2) of subsection (c) of Code Section 44-6-201 if:

(1) A nonvested property interest or a power of appointment becomes invalid under Code Section 44-6-201;

(2) A class gift is not but might still become invalid under Code Section 44-6-201 and the time has arrived when the share of any class member is to take effect in possession or enjoyment; or

(3) A nonvested property interest that is not validated by paragraph (1) of subsection (a) of Code Section 44-6-201 can vest, but not within 90 years after its creation.



§ 44-6-204. Exceptions to applicability of article

Code Section 44-6-201 shall not apply to:

(1) A nonvested property interest or a power of appointment arising out of a nondonative transfer, except a nonvested property interest or a power of appointment arising out of:

(A) A premarital or postmarital agreement;

(B) A separation or divorce settlement;

(C) A spouse's election;

(D) A similar arrangement arising out of a prospective, existing, or previous marital relationship between the parties;

(E) A contract to make or not to revoke a will or trust;

(F) A contract to exercise or not to exercise a power of appointment;

(G) A transfer in satisfaction of a duty of support; or

(H) A reciprocal transfer;

(2) A fiduciary's power relating to the administration or management of assets, including the power of a fiduciary to sell, lease, or mortgage property, and the power of a fiduciary to determine principal and income;

(3) A power to appoint a fiduciary;

(4) A discretionary power of a trustee to distribute principal before termination of a trust to a beneficiary having an indefeasibly vested interest in the income and principal. Nothing contained in paragraphs (2) and (3) of this Code section and this paragraph shall be construed to permit the fiduciary to continue the administration or management of assets once the nonvested property interest becomes invalid as described in subsection (a) of Code Section 44-6-201;

(5) A nonvested property interest held by a charity, government, or governmental agency or subdivision, if the nonvested property interest is preceded by an interest held by another charity, government, or governmental agency or subdivision;

(6) A nonvested property interest in or a power of appointment with respect to a trust or other property arrangement forming part of a pension, profit-sharing, stock bonus, health, disability, death benefit, income deferral, or other current or deferred benefit plan for one or more employees, independent contractors, or their beneficiaries or spouses, to which contributions are made for the purpose of distributing to or for the benefit of the participants or their beneficiaries or spouses the property, income, or principal in the trust or other property arrangement, except a nonvested property interest or a power of appointment that is created by an election of a participant or a beneficiary or spouse; or

(7) A property interest, power of appointment, or arrangement that was not subject to the common-law rule against perpetuities or is excluded by another statute of this state.



§ 44-6-205. Applicability of article; court reform of nonvested dispositions created before article became effective

(a) Except as extended by subsection (b) of this Code section, this article applies to a nonvested property interest or a power of appointment that is created on or after May 1, 1990. For purposes of this Code section only, a nonvested property interest or a power of appointment created by the exercise of a power of appointment is created when the power is irrevocably exercised or when a revocable exercise becomes irrevocable.

(b) With respect to a nonvested property interest or a power of appointment that was created before May 1, 1990, and that violates this state's rule against perpetuities as that rule existed before May 1, 1990, a court upon the petition of an interested party may exercise its equitable power to reform the disposition in the manner that most closely approximates the transferor's manifested plan of distribution and is within the limits of the rule against perpetuities applicable when the nonvested property interest or power of appointment was created.



§ 44-6-206. Application and construction of article

This article shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this article among states enacting it.









Chapter 7 - Landlord and Tenant

Article 1 - In General

§ 44-7-1. Creation of landlord and tenant relationship; rights of tenant; construction of lease for less than five years

(a) The relationship of landlord and tenant is created when the owner of real estate grants to another person, who accepts such grant, the right simply to possess and enjoy the use of such real estate either for a fixed time or at the will of the grantor. In such a case, no estate passes out of the landlord and the tenant has only a usufruct which may not be conveyed except by the landlord's consent and which is not subject to levy and sale.

(b) All renting or leasing of real estate for a period of time less than five years shall be held to convey only the right to possess and enjoy such real estate, to pass no estate out of the landlord, and to give only the usufruct unless the contrary is agreed upon by the parties to the contract and is so stated in the contract.



§ 44-7-2. Parol contract creating landlord and tenant relationship; certain provisions prohibited; effect of provision for attorney's fees

(a) Contracts creating the relationship of landlord and tenant for any time not exceeding one year may be by parol.

(b) In any contract, lease, license agreement, or similar agreement, oral or written, for the use or rental of real property as a dwelling place, a landlord or a tenant may not waive, assign, transfer, or otherwise avoid any of the rights, duties, or remedies contained in the following provisions of law:

(1) Code Section 44-7-13, relating to the duties of a landlord as to repairs and improvements;

(2) Code Section 44-7-14, relating to the liability of a landlord for failure to repair;

(3) Ordinances adopted pursuant to Code Section 36-61-11;

(4) Article 3 of this chapter, relating to proceedings against tenants holding over;

(5) Article 4 of this chapter, relating to distress warrants;

(6) Article 2 of this chapter, relating to security deposits; and

(7) Any applicable provision of Chapter 11 of Title 9 which has not been superseded by this chapter.

(c) A provision for the payment by the tenant of the attorney's fees of the landlord upon the breach of a rental agreement by the tenant, which provision is contained in a contract, lease, license agreement, or similar agreement, oral or written, for the use or rental of real property as a dwelling place shall be void unless the provision also provides for the payment by the landlord of the attorney's fees of the tenant upon the breach of the rental agreement by the landlord.



§ 44-7-3. Disclosure of ownership and agents; effect of failure to comply

(a) At or before the commencement of a tenancy, the landlord or an agent or other person authorized to enter into a rental agreement on behalf of the landlord shall disclose to the tenant in writing the names and addresses of the following persons:

(1) The owner of record of the premises or a person authorized to act for and on behalf of the owner for the purposes of serving of process and receiving and receipting for demands and notice; and

(2) The person authorized to manage the premises.

In the event of a change in any of the names and addresses required to be contained in such statement, the landlord shall advise each tenant of the change within 30 days after the change either in writing or by posting a notice of the change in a conspicuous place.

(b) A person who enters into a rental agreement on behalf of an owner or a landlord or both and who fails to comply with the disclosure requirements in paragraphs (1) and (2) of subsection (a) of this Code section becomes an agent of the owner or the landlord or both for serving of process and receiving and receipting for notices and demands; for performing the obligations of the landlord under this chapter; and for expending or making available, for the purpose of fulfilling such obligations, all rent collected from the premises.



§ 44-7-4. Local ordinances relating to security of premises occupied by tenants; cumulative effect of this Code section

(a) Municipalities and counties may establish by local ordinance minimum security standards not in conflict with applicable fire codes to prevent the unauthorized entry of premises occupied by a tenant as a dwelling place and may require landlords to comply with such standards.

(b) This Code section shall be cumulative to and shall not prohibit the enactment of other general and local laws, rules and regulations of state or local agencies, and local ordinances on this subject.



§ 44-7-5. When implied contract to pay rent arises

When, in an action for rent, title is shown in the plaintiff and occupation by the defendant is proved, an obligation to pay rent is generally implied. However, if the entry of the defendant on the premises was not under the plaintiff or if the possession of the defendant is adverse to the plaintiff, no such implication arises.



§ 44-7-6. Tenancy at will -- Creation when no time period specified

Where no time is specified for the termination of a tenancy, the law construes it to be a tenancy at will.



§ 44-7-7. Tenancy at will -- Notice required for termination

Sixty days' notice from the landlord or 30 days' notice from the tenant is necessary to terminate a tenancy at will.



§ 44-7-8. Tenancy at will -- Right of tenant to emblements

The tenant at will is entitled to his emblements if the crop is sowed or planted before the landlord gives him notice of termination of the tenancy, if the tenancy is terminated by the judicial sale of the estate by the landlord or by death of the landlord or tenant, or if for any other cause the tenancy is suddenly terminated.



§ 44-7-9. Estoppel to dispute landlord's title or attorn to another

The tenant may not dispute his landlord's title or attorn to another claimant while he is in actual physical occupation, while he is performing any active or passive act or taking any position whereby he expressly or impliedly recognizes his landlord's title, or while he is taking any position that is inconsistent with the position that the landlord's title is defective.



§ 44-7-10. Delivery of possession at end of term; summary remedy

The tenant shall deliver possession to the landlord at the expiration of his term; and, if he fails or refuses to do so, a summary remedy pursuant to Article 3 of this chapter is given to the landlord.



§ 44-7-11. Specific rights of tenants

The tenant has no rights beyond the use of the land and tenements rented to him and such privileges as are necessary for the enjoyment of his use. He may not cut or destroy growing trees, remove permanent fixtures, or otherwise injure the property. He may use dead or fallen timber for firewood and the pasturage for his cattle.



§ 44-7-12. Removal of trade fixtures during term; when abandoned

During the term of his tenancy or any continuation thereof or while he is in possession under the landlord, a tenant may remove trade fixtures erected by him. After the term and his possession are ended, any trade fixtures remaining will be regarded as abandoned for the use of the landlord and will become the landlord's property.



§ 44-7-13. Landlord's duties as to repairs and improvements

The landlord must keep the premises in repair. He shall be liable for all substantial improvements placed upon the premises by his consent.



§ 44-7-14. Tort liability of landlord

Having fully parted with possession and the right of possession, the landlord is not responsible to third persons for damages resulting from the negligence or illegal use of the premises by the tenant; provided, however, the landlord is responsible for damages arising from defective construction or for damages arising from the failure to keep the premises in repair.



§ 44-7-14.1. Landlord's duties as to utilities

(a) As used in this Code section, the term "utilities" means heat, light, and water service.

(b) It shall be unlawful for any landlord knowingly and willfully to suspend the furnishing of utilities to a tenant until after the final disposition of any dispossessory proceeding by the landlord against such tenant.

(c) Any person who violates subsection (b) of this Code section shall, upon conviction, be assessed a fine not to exceed $500.00.



§ 44-7-15. Effect of destruction of tenement on obligation to pay rent

The destruction of a tenement by fire or the loss of possession by any casualty not caused by the landlord or from a defect of his title shall not abate the rent contracted to be paid.



§ 44-7-16. Accrual of interest on rent owed

All contracts for rent shall bear interest from the time the rent is due.



§ 44-7-17. Exemption from liens against tenant of crops paid as rent

When it is agreed that the tenant shall pay to the landlord as rent a part of the crop produced on the lands rented from the landlord and the tenant, in good faith, delivers the part of the crop agreed on in discharge of his rent, such part of the crop so delivered shall be discharged from the lien of any judgment, decree, or other process whatsoever against the tenant.



§ 44-7-18. Effect of leases for purposes of prostitution or assignation

(a) As used in this Code section, the term:

(1) "Assignation" means the making of any appointment or engagement for prostitution or any act in furtherance of such appointment or engagement.

(2) "Prostitution" means the offering or giving of the body for sexual intercourse, sex perversion, obscenity, or lewdness for hire.

(3) "Tourist camp" means any temporary or permanent buildings, tents, cabins or structures, or trailers or other vehicles which are maintained, offered, or used for dwelling or sleeping quarters for pay.

(b) All leases and agreements letting, subletting, or renting any house, place, building, tourist camp, or other structure for the purpose of prostitution or assignation shall be void.



§ 44-7-19. Restrictions on rent regulation by local governments

No county or municipal corporation may enact, maintain, or enforce any ordinance or resolution which would regulate in any way the amount of rent to be charged for privately owned, single-family or multiple-unit residential rental property. This Code section shall not be construed as prohibiting any county or municipal corporation, or any authority created by a county or municipal corporation for that purpose, from regulating in any way property belonging to such county, such municipal corporation, or such authority from entering into any agreements with private persons, which agreements regulate the amount of rent to be charged for such rental properties.



§ 44-7-20. Notification to prospective tenant of property's propensity toward flooding

When the owner of real property, either directly or through an agent, seeks to lease or rent that property for residential occupancy, prior to entering a written agreement for the leasehold of that property, the owner shall, either directly or through an agent, notify the prospective tenant in writing of the property's propensity of flooding if flooding has damaged any portion of the living space covered by the lease or attachments thereto to which the tenant or the tenant's resident relative has sole and exclusive use under the written agreement at least three times during the five-year period immediately preceding the date of the lease. An owner failing to give such notice shall be liable in tort to the tenant and the tenant's family residing on the leased premises for damages to the personal property of the lessee or a resident relative of the lessee which is proximately caused by flooding which occurs during the term of the lease. For purposes of this Code section, flooding is defined as the inundation of a portion of the living space covered by the lease which was caused by an increased water level in an established water source such as a river, stream, or drainage ditch or as a ponding of water at or near the point where heavy or excessive rain fell. This Code section shall apply only to leaseholds entered into on or after July 1, 1995.



§ 44-7-21. Written brokerage agreement as binding obligation; notice of commission rights form

(a) Where a landlord or tenant has entered into a written brokerage commission agreement for the payment of compensation or promise of payment to a real estate broker in consideration of brokerage services rendered in connection with the consummation of a lease, then, notwithstanding any rule or construction of law under which such written brokerage commission agreement might otherwise be considered the personal obligation of the original landlord or tenant specifically named in the lease, such written brokerage commission agreement shall, pursuant to the terms of this Code section, constitute a binding contractual obligation of such landlord or tenant, as the case may be, and of their respective grantees, successors, and assigns. Upon any sale, transfer, assignment, or other disposition, including, without limitation, by reason of the enforcement of any mortgage, lien, deed to secure debt, or other security instrument, of a landlord's interest in real property or upon any sale, assignment, transfer, or other disposition of a tenant's leasehold interest, the succeeding party shall be bound for all obligations occurring after the sale, transfer, assignment, or other disposition with the same effect as if such succeeding party had expressly assumed the landlord's or tenant's obligations relating to the written brokerage commission agreement if:

(1) A written brokerage commission agreement is incorporated into the lease;

(2) The real estate broker has complied with subsection (b) of this Code section;

(3) The succeeding party assumes the benefits of the tenancy, rental amount, and term of the lease; and

(4) The written brokerage commission agreement has not been waived in writing by the broker.

The conveyance or transfer of the real property coupled with the continuing assumption of the tenancy, rental amount, and term of said lease shall constitute conclusive evidence of the succeeding landlord's or tenant's agreement to pay such periodic commission payments under the written brokerage commission agreement.

(b) A real estate broker shall be entitled to the protections afforded by this Code section only upon the broker's recording a notice of commission rights in the deed records in the office of the clerk of the superior court in the county in which the real property or leasehold interest is located within 30 days of the execution of the lease incorporating the written brokerage commission agreement. Said notice of commission rights must be filed before conveyance of the real property, must be signed by the broker or by a person expressly authorized to sign on behalf of the broker, and must follow substantially the following form:

" NOTICE OF COMMISSION RIGHTS

The undersigned licensed Georgia real estate broker does hereby publish

this NOTICE OF COMMISSION RIGHTS pursuant to Code Section 44-7-21 of the

Official Code of Georgia Annotated to establish that the lease set forth

below contains a written brokerage commission agreement providing for the

payment or promise of payment of compensation for brokerage services.

Owner

Landlord

Tenant

Lease date Lease term

Project name or building

Legal Description: All that tract or parcel of land lying and being in

the State of Georgia, County of , being more particularly described on

Exhibit 'A' attached hereto and made a part hereof. (A full and complete

legal description is required for this form to be valid.)

Given under hand and seal this day of , .

Signed, sealed, and

delivered in the

presence of: Broker:

(Seal)

Unofficial Witness Name:

Notary Public Georgia Real Estate

(Notary Seal Attached) License No. "

(c) The real estate broker must file a release of commission rights within

30 days of receipt of the final payment of commissions due under the written

brokerage commission agreement.

(d) This Code section shall only apply to leaseholds of all or a portion of

commercial real estate as that term is defined in Code Section 44-14-601 which

are entered into on or after July 1, 1997.

(e) Notwithstanding any provision of this Code section to the contrary, this Code section does not create an interest in the real property which is the subject of the lease.



§ 44-7-22. Termination of a residential rental agreement by a service member

(a) As used in this Code section, the term "service member" means an active duty member of the regular or reserve component of the United States armed forces, the United States Coast Guard, the Georgia National Guard, or the Georgia Air National Guard on ordered federal duty for a period of 90 days or longer.

(b) Any service member may terminate his or her residential rental or lease agreement by providing the landlord with a written notice of termination to be effective on the date stated in the notice that is at least 30 days after the landlord's receipt of the notice if any of the following criteria are met:

(1) The service member is required, pursuant to a permanent change of station orders, to move 35 miles or more from the location of the rental premises;

(2) The service member is released from active duty or state active duty after having leased the rental premises while on active duty status and the rental premises is 35 miles or more from the service member's home of record prior to entering active duty;

(3) After entering into a rental agreement, the service member receives military orders requiring him or her to move into government quarters;

(4) After entering into a rental agreement, the service member becomes eligible to live in government quarters and the failure to move into government quarters will result in a forfeiture of the service member's basic allowance for housing;

(5) The service member receives temporary duty orders, temporary change of station orders, or state active duty orders to an area 35 miles or more from the location of the rental premises, provided such orders are for a period exceeding 60 days; or

(6) The service member has leased the property but prior to taking possession of the rental premises receives a change of orders to an area that is 35 miles or more from the location of the rental premises.

(c) The notice to the landlord pursuant to subsection (b) of this Code section shall be accompanied by either a copy of the official military orders or a written verification signed by the service member's commanding officer.

(d) In the event a service member dies during active duty, an adult member of his or her immediate family may terminate the service member's residential rental or lease agreement by providing the landlord with a written notice of termination to be effective on the date stated in the notice that is at least 30 days after the landlord's receipt of the notice. The notice to the landlord must be accompanied by either a copy of the official military orders showing the service member was on active duty or a written verification signed by the service member's commanding officer and a copy of the service member's death certificate.

(e) Upon termination of a rental agreement under this Code section, the service member is liable for the rent due under the rental agreement prorated to the effective date of the termination payable at such time as would have otherwise been required by the terms of the rental agreement. The service member is not liable for any other rent or damages due to the early termination of the tenancy as provided for in this Code section. Notwithstanding any provision of law to the contrary, if a service member terminates the rental agreement pursuant to this Code section 14 or more days prior to occupancy, no damages or penalties of any kind will be assessable.

(f) The provisions of this Code section shall apply to all residential rental or lease agreements entered into on or after July 1, 2005, and to any renewals, modifications, or extensions of such agreements in effect on such date. The provisions of this Code section may not be waived or modified by the agreement of the parties under any circumstances.






Article 2 - Security Deposits

§ 44-7-30. Definitions

As used in this article, the term:

(1) "Nonrefundable fee" means any money or other consideration paid or given by a tenant to a landlord under the terms of a residential rental agreement which the parties agreed would not be refunded.

(2) "Residential rental agreement" means a contract, lease, or license agreement for the rental or use of real property as a dwelling place.

(3) "Security deposit" means money or any other form of security given after July 1, 1976, by a tenant to a landlord which shall be held by the landlord on behalf of a tenant by virtue of a residential rental agreement and shall include, but not be limited to, damage deposits, advance rent deposits, and pet deposits. Such term shall not include nonrefundable fees, or money or other consideration which are not to be returned to the tenant under the terms of the residential rental agreement or which were to be applied toward the payment of rent or reimbursement of services or utilities provided to the tenant.



§ 44-7-31. Placement of security deposit in trust in escrow account; notice to tenant of account location

Except as provided in Code Section 44-7-32, whenever a security deposit is held by a landlord or such landlord's agent on behalf of a tenant, such security deposit shall be deposited in an escrow account established only for that purpose in any bank or lending institution subject to regulation by this state or any agency of the United States government. The security deposit shall be held in trust for the tenant by the landlord or such landlord's agent except as provided in Code Section 44-7-34. Tenants shall be informed in writing of the location of the escrow account required by this Code section.



§ 44-7-32. Surety bond in lieu of escrow account; withdrawal of surety; fees; liability of clerk of superior court

(a) As an alternative to the requirement that security deposits be placed in escrow as provided in Code Section 44-7-31, the landlord may post and maintain an effective surety bond with the clerk of the superior court in the county in which the dwelling unit is located. The amount of the bond shall be the total amount of the security deposits which the landlord holds on behalf of the tenants or $50,000.00, whichever is less. The bond shall be executed by the landlord as principal and a surety company authorized and licensed to do business in this state as surety. The bond shall be conditioned upon the faithful compliance of the landlord with Code Section 44-7-34 and the return of the security deposits in the event of the bankruptcy of the landlord or foreclosure of the premises and shall run to the benefit of any tenant injured by the landlord's violation of Code Section 44-7-34.

(b) The surety may withdraw from the bond by giving 30 days' written notice by registered or certified mail or statutory overnight delivery to the clerk of the superior court in the county in which the principal's dwelling unit is located, provided that such withdrawal shall not release the surety from any liability existing under the bond at the time of the effective date of the withdrawal.

(c) The clerk of the superior court shall receive a fee of $5.00 for filing and recording the surety bond and shall also receive a fee of $5.00 for canceling the surety bond. The clerk of the superior court shall not be held personally liable should the surety bond prove to be invalid.



§ 44-7-33. Lists of existing defects and of damages during tenancy; right of tenant to inspect and dissent; action to recover security deposit

(a) Prior to tendering a security deposit, the tenant shall be presented with a comprehensive list of any existing damage to the premises, which list shall be for the tenant's permanent retention. The tenant shall have the right to inspect the premises to ascertain the accuracy of the list prior to taking occupancy. The landlord and the tenant shall sign the list and this shall be conclusive evidence of the accuracy of the list but shall not be conclusive as to latent defects. If the tenant refuses to sign the list, the tenant shall state specifically in writing the items on the list to which he dissents and shall sign such statement of dissent.

(b) Within three business days after the date of the termination of occupancy, the landlord or his agent shall inspect the premises and compile a comprehensive list of any damage done to the premises which is the basis for any charge against the security deposit and the estimated dollar value of such damage. The tenant shall have the right to inspect the premises within five business days after the termination of the occupancy in order to ascertain the accuracy of the list. The landlord and the tenant shall sign the list, and this shall be conclusive evidence of the accuracy of the list. If the tenant refuses to sign the list, he shall state specifically in writing the items on the list to which he dissents and shall sign such statement of dissent. If the tenant terminates occupancy without notifying the landlord, the landlord may make a final inspection within a reasonable time after discovering the termination of occupancy.

(c) A tenant who disputes the accuracy of the final damage list given pursuant to subsection (b) of this Code section may bring an action in any court of competent jurisdiction in this state to recover the portion of the security deposit which the tenant believes to be wrongfully withheld for damages to the premises. The tenant's claims shall be limited to those items to which the tenant specifically dissented in accordance with this Code section. If the tenant fails to sign a list or to dissent specifically in accordance with this Code section, the tenant shall not be entitled to recover the security deposit or any other damages under Code Section 44-7-35, provided that the lists required under this Code section contain written notice of the tenant's duty to sign or to dissent to the list.



§ 44-7-34. Return of security deposit; grounds for retention of part; delivery of statement and sum due to tenant; unclaimed deposit; court determination of disposition of deposit

(a) Except as otherwise provided in this article, within one month after the termination of the residential lease or the surrender and acceptance of the premises, whichever occurs last, a landlord shall return to the tenant the full security deposit which was deposited with the landlord by the tenant. No security deposit shall be retained to cover ordinary wear and tear which occurred as a result of the use of the premises for the purposes for which the premises were intended, provided that there was no negligence, carelessness, accident, or abuse of the premises by the tenant or members of his household or their invitees or guests. In the event that actual cause exists for retaining any portion of the security deposit, the landlord shall provide the tenant with a written statement listing the exact reasons for the retention thereof. If the reason for retention is based on damages to the premises, such damages shall be listed as provided in Code Section 44-7-33. When the statement is delivered, it shall be accompanied by a payment of the difference between any sum deposited and the amount retained. The landlord shall be deemed to have complied with this Code section by mailing the statement and any payment required to the last known address of the tenant via first class mail. If the letter containing the payment is returned to the landlord undelivered and if the landlord is unable to locate the tenant after reasonable effort, the payment shall become the property of the landlord 90 days after the date the payment was mailed. Nothing in this Code section shall preclude the landlord from retaining the security deposit for nonpayment of rent or of fees for late payment, for abandonment of the premises, for nonpayment of utility charges, for repair work or cleaning contracted for by the tenant with third parties, for unpaid pet fees, or for actual damages caused by the tenant's breach, provided the landlord attempts to mitigate the actual damages.

(b) In any court action in which there is a determination that neither the landlord nor the tenant is entitled to all or a portion of a security deposit under this article, the judge or the jury, as the case may be, shall determine what would be an equitable disposition of the security deposit; and the judge shall order the security deposit paid in accordance with such disposition.



§ 44-7-35. Remedies for landlord's noncompliance with article

(a) A landlord shall not be entitled to retain any portion of a security deposit if the security deposit was not deposited in an escrow account in accordance with Code Section 44-7-31 or a surety bond was not posted in accordance with Code Section 44-7-32 and if the initial and final damage lists required by Code Section 44-7-33 are not made and provided to the tenant.

(b) The failure of a landlord to provide each of the written statements within the time periods specified in Code Sections 44-7-33 and 44-7-34 shall work a forfeiture of all his rights to withhold any portion of the security deposit or to bring an action against the tenant for damages to the premises.

(c) Any landlord who fails to return any part of a security deposit which is required to be returned to a tenant pursuant to this article shall be liable to the tenant in the amount of three times the sum improperly withheld plus reasonable attorney's fees; provided, however, that the landlord shall be liable only for the sum erroneously withheld if the landlord shows by the preponderance of the evidence that the withholding was not intentional and resulted from a bona fide error which occurred in spite of the existence of procedures reasonably designed to avoid such errors.



§ 44-7-36. Certain rental units exempt from article

Code Sections 44-7-31, 44-7-32, 44-7-33, and 44-7-35 shall not apply to rental units which are owned by a natural person if such natural person, his or her spouse, and his or her minor children collectively own ten or fewer rental units; provided, however, that this exemption does not apply to units for which management, including rent collection, is performed by third persons, natural or otherwise, for a fee.



§ 44-7-37. Liability for rent of military personnel receiving change of duty orders

Notwithstanding any other provision of this chapter, if a person is on active duty with the United States military and enters into a residential lease of property for occupancy by that person or that person's immediate family and subsequently receives permanent change of station orders or temporary duty orders for a period in excess of three months, any liability of the person for rent under the lease may not exceed:

(1) Thirty days' rent after written notice and proof of the assignment are given to the landlord; and

(2) The cost of repairing damage to the premises caused by an act or omission of the tenant.






Article 3 - Dispossessory Proceedings

§ 44-7-49. "Writ of possession" defined

As used in this article, the term "writ of possession" means a writ issued to recover the possession of land or other property and such writ shall not contain restrictions, responsibilities, or conditions upon the landlord in order to be placed in full possession of the land or other property.



§ 44-7-50. Demand for possession; procedure upon a tenant's refusal; concurrent issuance of federal lease termination notice

(a) In all cases where a tenant holds possession of lands or tenements over and beyond the term for which they were rented or leased to the tenant or fails to pay the rent when it becomes due and in all cases where lands or tenements are held and occupied by any tenant at will or sufferance, whether under contract of rent or not, when the owner of the lands or tenements desires possession of the lands or tenements, the owner may, individually or by an agent, attorney in fact, or attorney at law, demand the possession of the property so rented, leased, held, or occupied. If the tenant refuses or fails to deliver possession when so demanded, the owner or the agent, attorney at law, or attorney in fact of the owner may immediately go before the judge of the superior court, the judge of the state court, or the clerk or deputy clerk of either court, or the judge or the clerk or deputy clerk of any other court with jurisdiction over the subject matter, or a magistrate in the district where the land lies and make an affidavit under oath to the facts. The affidavit may likewise be made before a notary public, subject to the same requirements for judicial approval specified in Code Section 18-4-3.

(b) If issued by a public housing authority, the demand for possession required by subsection (a) of this Code section may be provided concurrently with the federally required notice of lease termination in a separate writing.



§ 44-7-51. Issuance of summons; service; time for answer; defenses and counterclaims

(a) When the affidavit provided for in Code Section 44-7-50 is made, the judge of the superior court, the state court, or any other court with jurisdiction over the subject matter or the judge, clerk, or deputy clerk of the magistrate court shall grant and issue a summons to the sheriff or his deputy or to any lawful constable of the county where the land is located. A copy of the summons and a copy of the affidavit shall be personally served upon the defendant. If the sheriff is unable to serve the defendant personally, service may be had by delivering the summons and the affidavit to any person who is sui juris residing on the premises or, if after reasonable effort no such person is found residing on the premises, by posting a copy of the summons and the affidavit on the door of the premises and, on the same day of such posting, by enclosing, directing, stamping, and mailing by first-class mail a copy of the summons and the affidavit to the defendant at his last known address, if any, and making an entry of this action on the affidavit filed in the case.

(b) The summons served on the defendant pursuant to subsection (a) of this Code section shall command and require the tenant to answer either orally or in writing within seven days from the date of the actual service unless the seventh day is a Saturday, a Sunday, or a legal holiday, in which case the answer may be made on the next day which is not a Saturday, a Sunday, or a legal holiday. If the answer is oral, the substance thereof shall be endorsed on the dispossessory affidavit. The answer may contain any legal or equitable defense or counterclaim. The landlord need not appear on the date of the tenant's response. The last possible date to answer shall be stated on the summons.

(c) If service is by posting a copy of the summons and the affidavit on the door of the premises and mailing a copy of the summons and the affidavit to the defendant, as provided in subsection (a) of this Code section, the court shall have jurisdiction to enter a default judgment for possession of the premises in the absence of an answer being filed, but in such instance a default judgment for money owed may not be entered unless the defendant files an answer or otherwise makes an appearance in the case.



§ 44-7-52. When tender of payment by tenant serves as complete defense

(a) Except as provided in subsection (c) of this Code section, in an action for nonpayment of rent, the tenant shall be allowed to tender to the landlord, within seven days of the day the tenant was served with the summons pursuant to Code Section 44-7-51, all rents allegedly owed plus the cost of the dispossessory warrant. Such a tender shall be a complete defense to the action; provided, however, that a landlord is required to accept such a tender from any individual tenant after the issuance of a dispossessory summons only once in any 12 month period.

(b) If the court finds that the tenant is entitled to prevail on the defense provided in subsection (a) of this Code section and the landlord refused the tender as provided under subsection (a) of this Code section, the court shall issue an order requiring the tenant to pay to the landlord all rents which are owed by the tenant and the costs of the dispossessory warrant within three days of said order. Upon failure of the tenant to pay such sum, a writ of possession shall issue. Such payment shall not count as a tender pursuant to subsection (a) of this Code section.

(c) For a tenant who is not a tenant under a residential rental agreement as defined in Code Section 44-7-30, tender and acceptance of less than all rents allegedly owed plus the cost of the dispossessory warrant shall not be a bar nor a defense to an action brought under Code Section 44-7-50 but shall, upon proof of same, be considered by the trial court when awarding damages.



§ 44-7-53. When writ of possession issued; trial of issues; possession pending trial

(a) If the tenant fails to answer as provided in subsection (b) of Code Section 44-7-51, the court shall issue a writ of possession instanter notwithstanding Code Section 9-11-55 or Code Section 9-11-62. The court, without the intervention of a jury, shall not require any further evidence nor hold any hearings and the plaintiff shall be entitled to a verdict and judgment by default for all rents due as if every item and paragraph of the affidavit provided for in Code Section 44-7-50 were supported by proper evidence.

(b) If the tenant answers, a trial of the issues shall be had in accordance with the procedure prescribed for civil actions in courts of record except that if the action is tried in the magistrate court the trial shall be had in accordance with the procedures prescribed for that court. Every effort should be made by the trial court to expedite a trial of the issues. The defendant shall be allowed to remain in possession of the premises pending the final outcome of the litigation; provided, however, that, at the time of his answer, the tenant must pay rent into the registry of the court pursuant to Code Section 44-7-54.



§ 44-7-54. Payment of rent and utility payments into court; issuance of writ upon failure to pay; disposition of funds

(a) In any case where the issue of the right of possession cannot be finally determined within two weeks from the date of service of the copy of the summons and the copy of the affidavit, the tenant shall be required to pay into the registry of the trial court:

(1) All rent and utility payments which are the responsibility of the tenant payable to the landlord under terms of the lease which become due after the issuance of the dispossessory warrant, said rent and utility payments to be paid as such become due. If the landlord and the tenant disagree as to the amount of rent, either or both of them may submit to the court any written rental contract for the purpose of establishing the amount of rent to be paid into the registry of the court. If the amount of rent is in controversy and no written rental agreement exists between the tenant and landlord, the court shall require the amount of rent to be a sum equal to the last previous rental payment made by the tenant and accepted by the landlord without written objection; and

(2) All rent and utility payments which are the responsibility of the tenant payable to the landlord under terms of the lease allegedly owed prior to the issuance of the dispossessory warrant; provided, however, that, in lieu of such payment, the tenant shall be allowed to submit to the court a receipt indicating that payment has been made to the landlord. In the event that the amount of rent is in controversy, the court shall determine the amount of rent to be paid into court in the same manner as provided in paragraph (1) of this subsection.

(b) If the tenant should fail to make any payment as it becomes due pursuant to paragraph (1) or (2) of subsection (a) of this Code section, the court shall issue a writ of possession and the landlord shall be placed in full possession of the premises by the sheriff, the deputy, or the constable.

(c) The court shall order the clerk of the court to pay to the landlord the payments claimed under the rental contracts paid into the registry of the court as said payments are made; provided, however, that, if the tenant claims that he or she is entitled to all or any part of the funds and such claim is an issue of controversy in the litigation, the court shall order the clerk to pay to the landlord without delay only that portion of the funds to which the tenant has made no claim in the proceedings or may make such other order as is appropriate under the circumstances. That part of the funds which is a matter of controversy in the litigation shall remain in the registry of the court until a determination of the issues by the trial court. If either party appeals the decision of the trial court, that part of the funds equal to any sums found by the trial court to be due from the landlord to the tenant shall remain in the registry of the court until a final determination of the issues. The court shall order the clerk to pay to the landlord without delay the remaining funds in court and all payments of future rent made into court pursuant to paragraph (1) of subsection (a) of this Code section unless the tenant can show good cause that some or all of such payments should remain in court pending a final determination of the issues.



§ 44-7-55. Judgment; writ of possession; landlord's liability for wrongful conduct; distribution of funds paid into court; personal property

(a) If, on the trial of the case, the judgment is against the tenant, judgment shall be entered against the tenant for all rents due and for any other claim relating to the dispute. The court shall issue a writ of possession, both of execution for the judgment amount and a writ to be effective at the expiration of seven days after the date such judgment was entered, except as otherwise provided in Code Section 44-7-56.

(b) If the judgment is for the tenant, he shall be entitled to remain in the premises and the landlord shall be liable for all foreseeable damages shown to have been caused by his wrongful conduct. Any funds remaining in the registry of the court shall be distributed to the parties in accordance with the judgment of the court.

(c) Any writ of possession issued pursuant to this article shall authorize the removal of the tenant or his or her personal property or both from the premises and permit the placement of such personal property on some portion of the landlord's property or on other property as may be designated by the landlord and as may be approved by the executing officer; provided, however, that the landlord shall not be a bailee of such personal property and shall owe no duty to the tenant regarding such personal property. After execution of the writ, such property shall be regarded as abandoned.



§ 44-7-56. Appeal; possession and payment of rent pending appeal

Any judgment by the trial court shall be appealable pursuant to Chapters 2, 3, 6, and 7 of Title 5, provided that any such appeal shall be filed within seven days of the date such judgment was entered and provided, further, that, after the notice of appeal is filed with the clerk of the trial court, the clerk shall immediately notify the trial judge of the notice of appeal and the trial judge may, within 15 days, supplement the record with findings of fact and conclusions of law which will be considered as a part of the order of the judge in that case. If the judgment of the trial court is against the tenant and the tenant appeals this judgment, the tenant shall be required to pay into the registry of the court all sums found by the trial court to be due for rent in order to remain in possession of the premises. The tenant shall also be required to pay all future rent as it becomes due into the registry of the trial court pursuant to paragraph (1) of subsection (a) of Code Section 44-7-54 until the issue has been finally determined on appeal.



§ 44-7-57. Application of article to croppers and servants

This article shall apply to croppers and servants who continue to hold possession of lands and tenements after their employment as croppers or servants has terminated and in the same manner as it relates to tenants.



§ 44-7-58. False statements in affidavit or answer; penalty

Anyone who, under oath or affirmation, knowingly and willingly makes a false statement in an affidavit signed pursuant to Code Section 44-7-50 or in an answer filed pursuant to Code Section 44-7-51 shall be guilty of a misdemeanor.



§ 44-7-59. Removal of transportable housing from lands subject to writ of possession

If the court issues a writ of possession to property upon which the tenant has placed a manufactured home, mobile home, trailer, or other type of transportable housing and the tenant does not move the same within ten days after a final order is entered, the landlord shall be entitled to have such transportable housing moved from the property at the expense of the tenant by a motor common carrier licensed by the Department of Public Safety for the transportation of manufactured housing. There shall be a lien upon such transportable housing to the extent of moving fees and storage expenses in favor of the person performing such services. Such lien may be claimed and foreclosed in the same manner as special liens on personalty by mechanics under Code Sections 44-14-363 and 44-14-550, except that storage fees not to exceed $4.00 per day shall be expressly allowed.






Article 4 - Distress Warrants

§ 44-7-70. Power of landlord to distrain for rent

The landlord shall have power to distrain for rent as soon as the same is due if the tenant is seeking to remove his property from the premises.



§ 44-7-71. Application for distress warrant

When rent is due or the tenant is seeking to remove his property, the landlord, his agent, his attorney in fact, or his attorney at law may, upon a statement of the facts under oath, apply for a distress warrant before the judge of the superior court, the state court, the civil court, or the magistrate court within the county where the tenant may reside or where his property may be found.



§ 44-7-72. Issuance of summons; service on defendant; time for hearing

When the affidavit provided for in Code Section 44-7-71 is made, the judge of the superior court, the state court, the civil court, or the magistrate court before whom it was made shall grant and issue a summons to the marshal or the sheriff or his deputy of the county where the tenant resides or where his property may be found. A copy of the summons and the affidavit shall be personally served upon the defendant. If an officer is unable to serve the defendant personally, service may be given by delivering the summons and affidavit to any person who is sui juris residing on the premises. The summons served on the defendant pursuant to this Code section shall command and require the tenant to appear at a hearing on a day certain not less than five nor more than seven days from the date of actual service.



§ 44-7-73. When tender of payment by tenant serves as complete defense

In an action for nonpayment of rent, the tenant shall be allowed to tender to the landlord, within seven days of the day the tenant was served with the summons pursuant to Code Section 44-7-72, all rents allegedly owed plus the cost of the distress warrant. Such a tender shall be a complete defense to the action.



§ 44-7-74. Answer; grant of distress warrant on failure to answer; trial; possession pending final outcome

(a) At or before the time of the hearing, the defendant may answer in writing. The defendant may answer orally at the time of the hearing. If the answer is oral, the substance thereof shall be endorsed upon the affidavit. The answer may contain any legal or equitable defense or counterclaim.

(b) If the tenant fails to answer, the court shall grant a distress warrant; and the plaintiff shall be entitled to a verdict and judgment by default for all rents due as if every item and paragraph of the affidavit provided for in Code Section 44-7-71 were supported by proper evidence, which verdict shall be in open court or chambers and without the intervention of a jury.

(c) If the tenant answers, a trial of the issues shall be had in accordance with the procedure prescribed for civil actions in courts of record except that if the action is tried in the magistrate court the trial shall be had in accordance with the procedures prescribed for that court. Every effort shall be made by the trial court to expedite a trial of the issues. The defendant shall be allowed to remain in possession of the premises and his property pending the final outcome of the litigation, provided that he complies with Code Section 44-7-75.



§ 44-7-75. Payment of rent into court; transfer and possession of property pending trial; seizure; disposition of funds

(a) At the time the tenant answers, the tenant shall pay into the registry of the trial court all rent admittedly owed prior to the issuance of the summons; provided, however, that, in lieu of such payment, the tenant shall be allowed to submit to the court a receipt indicating that the payment has been made to the landlord. In the event that the amount of rent is in controversy, the court shall determine the amount of rent to be paid into court in the same manner as provided in subsection (b) of this Code section.

(b) The tenant shall pay into the registry of the trial court all rent which becomes due after the issuance of the summons and shall pay said rent as it becomes due. If the landlord and tenant disagree as to the amount of rent, either or both of them may submit to the court any written rental contract for the purpose of establishing the amount of the rent to be paid into the registry of the court. If the amount of rent is in controversy and no written rental agreement exists between the tenant and the landlord, the court shall require the amount of rent to be a sum equal to the last previous rental payment made by the tenant and accepted by the landlord without written objection.

(c) If the landlord is also seeking a dispossessory warrant against the tenant pursuant to Article 3 of this chapter, money paid into court under Code Section 44-7-54 shall fully satisfy the requirements under subsections (a) and (b) of this Code section.

(d) After the date of the service of the summons as provided in Code Section 44-7-72, the tenant shall not transfer, convey, remove, or conceal his property without either posting bond as provided in Code Section 44-7-76 or complying with subsections (a) and (b) of this Code section.

(e) If the tenant shall fail to comply with any of the provisions of this Code section, the tenant shall not be entitled to retain possession of his property pending a trial on the merits as provided by Code Section 44-7-74 unless he posts bond as provided by Code Section 44-7-76. Failure to comply with any provision of this Code section shall in no way affect the tenant's ability to litigate the issues raised in his answer but shall only affect the possession of the property pendente lite. If judgment is against the tenant, the property involved shall be seized by the marshal, the sheriff, or the deputy, as the case may be, and held thereby for levy and sale after judgment as provided by Code Section 44-7-79.

(f) The court shall order the clerk of the court to pay to the landlord the amounts paid into the registry of the court as such payments are made; provided, however, that, if the tenant claims that he is entitled to all or a part of the funds and such claim is an issue of controversy in the litigation, the court shall order the clerk to pay to the landlord without delay only that portion of the funds to which the tenant has made no claim in the proceedings. That part of the funds which is a matter of controversy in the litigation shall remain in the registry of the court until a final determination of the issues.



§ 44-7-76. Bond; determination of amount; effect of approval on alienability of property

In all cases where the tenant may desire to transfer, remove, or convey any of his property after the service of summons, the tenant shall post bond with good security for a sum equal to the value of the property or the amount of the rent alleged to be due, whichever is less, to be estimated by the judge, for the delivery of the property at the time and place of sale if the property shall be found subject to such rent. Upon the approval of the bond by the judge, the tenant may convey, transfer, or remove his property without restriction.



§ 44-7-77. Judgment and satisfaction; landlord's liability; distribution of funds; return of property

(a) If, on the trial of the case, the judgment is against the tenant, the judgment shall be entered against the tenant for all rent due and for any other claim relating to the dispute and the distress warrant shall be granted.

(b) If the judgment is for the tenant, he shall be entitled to remain in the premises and in possession of his property and the landlord shall be liable for all foreseeable damages shown to have been caused by his wrongful conduct. Any funds remaining in the registry of the court shall be distributed to the parties in accordance with the judgment of the court. If the tenant has been deprived of the possession of his property pendente lite pursuant to subsection (e) of Code Section 44-7-75, the court shall order that the property be returned immediately to the tenant.



§ 44-7-78. Appeal; possession pending appeal

Any judgment by the trial court shall be appealable to the appellate court pursuant to Chapters 2, 3, 6, and 7 of Title 5. If the judgment of the trial court is against the tenant and the tenant appeals this judgment, the tenant shall remain in the premises and in possession of his property; provided, however, that the tenant shall comply with all provisions of Code Section 44-7-75 or 44-7-76 until the issue has been finally determined on appeal.



§ 44-7-79. Execution and levy of distress warrant; sale

Whenever a distress warrant is granted pursuant to this article, the distress warrant may be levied by the marshal, the sheriff, or the deputy on any property belonging to said tenant whether found on the premises or elsewhere; and the marshal, the sheriff, or the deputy shall advertise and sell the property in the same manner as in the case of levy and sale under execution.



§ 44-7-80. Time for attachment of landlord's lien; priorities

The landlord's lien for his rent shall attach from the time that the affidavit is made pursuant to Code Section 44-7-71; but it shall take precedence over no lien of older date except as to the crop raised on the premises.



§ 44-7-81. Claims by third persons; oath and bond; method of trial

A third person may make a claim to the distrained property by giving the oath and the bond as is required in cases of other claims. Such a claim shall be returned and tried as is provided by law for the trial of the right of property levied upon by execution.



§ 44-7-82. Application of article to tenant's mobile home

(a) As used in this Code section, the term "mobile home" means a movable or portable dwelling over 32 feet in length and over eight feet wide which is constructed to be towed on its own chassis and to be connected to utilities and is designed without a permanent foundation for year-round occupancy. A mobile home may consist of one or more components that can be retracted for towing purposes and subsequently expanded for additional capacity or may consist of two or more units separately towable but designed to be joined into one integral unit.

(b) A tenant's mobile home, as defined in subsection (a) of this Code section, shall be considered "property," as that term is used in this article.






Article 5 - Croppers

§ 44-7-100. Nature of relationship between owner and cropper

Where a person is employed to work for part of the crop, the relationship of landlord and tenant does not arise. The title to the crop, subject to the interest of the cropper therein, and the possession of the land remain in the owner of the land.



§ 44-7-101. Title to crops

Whenever the relationship of landlord and cropper exists, the title to and right to control and possess the crops grown and raised upon the lands of the landlord by the cropper shall be vested in the landlord until the landlord has received his part of the crops so raised and has been fully paid for all advances made to the cropper in the year the crops were raised for the purpose of raising the crops.



§ 44-7-102. Recovery of crops sold or disposed of without landlord's consent

In all cases where a cropper unlawfully sells or otherwise disposes of any part of a crop or where the cropper seeks to take possession of such crops or to exclude the landlord from the possession thereof while the title thereto remains in the landlord, the landlord shall have the right to repossess the crops by any process of law by which the owner of the property can recover it under the laws of this state.



§ 44-7-103. Illegal sale by cropper; refusal of landlord to deliver cropper's share; penalties

(a) Any cropper who sells or otherwise disposes of any part of the crop grown by him without the consent of the landlord before the landlord has received his part of the crop and payment in full for all advances made to the cropper in the year the crop was raised for the purpose of raising such crop shall be guilty of a misdemeanor.

(b) Any landlord who fails or refuses, on demand, to deliver to the cropper the part of the crop or its value to which the cropper is entitled after payment for all advances made to him as provided in subsection (a) of this Code section shall be guilty of a misdemeanor.









Chapter 8 - Water Rights

§ 44-8-1. Ownership of running water; right to divert or adulterate water

Running water belongs to the owner of the land on which it runs; but the landowner has no right to divert the water from its usual channel nor may he so use or adulterate it as to interfere with the enjoyment of it by the next owner.



§ 44-8-2. Nonnavigable streams -- Rights of adjoining owners; principles when stream is boundary; accretions

The beds of nonnavigable streams belong to the owner of the adjacent land. If the stream is a dividing line between two parcels of land, each owner's boundary shall extend to the thread or the center of the main current of the water. If the current changes gradually, the boundary line follows the current. If from any cause the stream takes a new channel, the original line, if identifiable, remains the boundary. Gradual accretions of land on either side accrue to the owner of that side.



§ 44-8-3. Nonnavigable streams -- Exclusive possession by owner; interference by legislature with lawful use of stream

The owner of a nonnavigable stream is entitled to the same exclusive possession of the stream as he has of any other part of his land. The legislature has no power to compel or interfere with the owner's lawful use of the stream, for the benefit of those above or below him on the stream, except to restrain nuisances.



§ 44-8-4. Nonnavigable streams -- Construction of dams, canals, and appurtent works; liability for resultant damages

It shall be lawful for all corporations and individuals owning or controlling lands on both sides of any nonnavigable stream to construct and maintain a dam or dams, together with canals and appurtenances thereof, across the stream for the development of water power and for other purposes; provided, however, this Code section shall not be construed to release individuals or corporations constructing such dam or dams and appurtenant works from liability to private property owners for damages resulting from the construction and operation thereof either by overflow or otherwise.



§ 44-8-5. Rights of adjoining landowners in navigable streams

(a) As used in this chapter, the term "navigable stream" means a stream which is capable of transporting boats loaded with freight in the regular course of trade either for the whole or a part of the year. The mere rafting of timber or the transporting of wood in small boats shall not make a stream navigable.

(b) The rights of the owner of lands which are adjacent to navigable streams extend to the low-water mark in the bed of the stream.



§ 44-8-6. Nonnavigable tidewaters; title; rights of adjoining landowners; principles when tidewaters are boundaries; accretions

The title to the beds of all nonnavigable tidewaters where the tide regularly ebbs and flows shall vest in the owner of the adjacent land for all purposes, including, among others, the exclusive right to the oysters, clams, and other shellfish therein or thereon. If the water is the dividing line between two parcels of land, each owner's boundary shall extend to the main thread or channel of the water. If the main thread or channel of the water changes gradually, the boundary line shall follow the same according to the change. If for any cause the water takes a new channel, the original line, if identifiable, remains the boundary. Gradual accretions of land on either side accrue to the owner of that side.



§ 44-8-7. Rights of owners of land adjacent to or covered by navigable tidewaters

(a) A navigable tidewater is any tidewater, the sea or any inlet thereof, or any other bed of water where the tide regularly ebbs and flows which is in fact used for the purposes of navigation or is capable of transporting at mean low tide boats loaded with freight in the regular course of trade. The mere rafting of timber thereon or the passage of small boats thereover, whether for the transportation of persons or freight, shall not be deemed navigation within the meaning of this Code section and shall not make tidewaters navigable.

(b) For all purposes, including, among others, the exclusive right to the oysters and clams but not other fish therein or thereon, the boundaries and rights of the owners of land adjacent to or covered in whole or in part by navigable tidewaters shall extend to the low-water mark in the bed of the water.



§ 44-8-8. Exclusive appropriation of tidewaters

Nothing in Code Sections 44-8-6 and 44-8-7 shall be so construed as to authorize such an exclusive appropriation of any tidewater, navigable or nonnavigable, by any person as will prevent the free use of the same by other persons for the purposes of passage and for the transportation of such freights as may be capable of being carried thereon.



§ 44-8-9. Construction of levees and ditches; diversion of watercourses

All persons owning lands on any watercourses are authorized to ditch and embank their lands in order to protect the lands from freshets and overflows in the watercourses, provided that the ditching and embanking does not divert the watercourse from its ordinary channel; but nothing in this Code section shall be so construed as to prevent the owners of lands from diverting nonnavigable watercourses through their own lands.



§ 44-8-10. Construction or establishment of private bridge or ferry; grant of franchise to construct or operate public bridge or ferry; compensation to landowner for interference with possession; when franchise exclusive generally; exclusive franchises pertaining to streets or sidewalks

The right to construct a bridge or to establish a ferry for private use across a watercourse within or adjoining one's lands is appurtenant to the ownership of the land; but the right to establish and operate a public bridge or ferry is a franchise to be granted by the state. Where the grant of such a franchise interferes with an owner's right of exclusive possession, just compensation must first be paid to the landowner. No such franchise granted by this state shall be held to be exclusive unless it is plainly and expressly declared to be exclusive in the grant; except, however, that any municipality of this state having a population of more than 200,000 according to the United States decennial census of 1930 or any future such census is authorized to grant an exclusive franchise pertaining to streets or sidewalks for a period of three years, but not subject to renewal, to any person, firm, or corporation under this authority to grant such a franchise whether or not it is plainly or expressly stated in the charter of the municipality.






Chapter 9 - Easements

Article 1 - In General

§ 44-9-1. Methods of acquiring private ways

The right of private way over another's land may arise from an express grant, from prescription by seven years' uninterrupted use through improved lands or by 20 years' use through wild lands, by implication of law when the right is necessary to the enjoyment of lands granted by the same owner, or by compulsory purchase and sale through the superior court in the manner prescribed by Article 3 of this chapter.



§ 44-9-2. Acquisition of easement of light and air

A right to an easement of light and air passing over another's land through existing lights or windows may not be acquired by prescription; but, when a person sells a house and the light necessary for the reasonable enjoyment thereof is derived from and across adjoining land belonging to such person, the easement of light and air over such vacant lot shall pass as an incident to the house sold as being necessary to the enjoyment thereof.



§ 44-9-3. Right of lateral support from adjoining land; right to make excavations up to boundary line; notice to adjoining landowner; standard of care

(a) Owners of adjoining lands owe to each other the lateral support of the soil of each to that of the other in its natural state. If they derive title from a common grantor, the lateral support shall include the weight of walls and other burdens that may be on it. If, at the time of the sale by such common grantor, there are buildings adjoining each other, the right shall extend to the lateral support which each adjacent wall gives to the other.

(b) On giving reasonable notice of his intention to the adjoining landowner, the owner of land has the right to make proper and needful excavations up to the boundary line for purposes of construction, provided that he uses ordinary care and takes reasonable precautions to sustain the land of the other.



§ 44-9-4. Parol license; when revocable; when easement running with land

A parol license to use another's land is revocable at any time if its revocation does no harm to the person to whom it has been granted. A parol license is not revocable when the licensee has acted pursuant thereto and in so doing has incurred expense; in such case, it becomes an easement running with the land.



§ 44-9-5. Cessation of easement of necessity upon purchase of land providing access to highway

Where a way of necessity is appurtenant to land and the owner thereof purchases other land which provides him access to a highway over his own land, the way of necessity ceases.



§ 44-9-6. Loss of easement by abandonment or nonuse

An easement may be lost by abandonment or forfeited by nonuse if the abandonment or nonuse continues for a term sufficient to raise the presumption of release or abandonment.



§ 44-9-7. Effect of sale of property for taxes or assessments on easements or rights of way

No sale of real property under a fi. fa. for taxes or under a fi. fa. for any assessment for improvements shall extinguish or affect any easement or right of way in, over, under, or across said real property, which easement or right of way was created by an operation of law or by an express grant; provided, however, that an easement or right of way created by an express grant must be recorded prior to the recording of the fi. fa. for taxes or assessment for improvements under which the real property subject to the easement or right of way was sold.






Article 2 - Solar Easements

§ 44-9-20. Short title

This article shall be known and may be cited as the "Solar Easement Act of 1978."



§ 44-9-21. Legislative findings and declaration of policy

The General Assembly finds that the use of solar energy in this state can help reduce the nation's reliance upon imported fuels and that solar energy development should, therefore, be encouraged. The General Assembly further finds that, as the use of solar energy devices increases, the possibility of future shading of such devices by buildings or vegetation will also increase. Therefore, the General Assembly declares that solar easements may be established to allow the owner of a solar energy device to negotiate for assurance of continued access to sunlight.



§ 44-9-22. Establishment of solar easements

Any easement obtained for the purpose of ensuring the exposure of a solar energy device shall be created in writing and shall be subject to the same requirements of conveyance and recording as other easements.



§ 44-9-23. Contents of solar easements

Any instrument creating a solar easement shall include, but shall not be limited to:

(1) A definite and certain description of the airspace affected by such easement; and

(2) Any terms or conditions or both under which the solar easement is granted or will be terminated.






Article 3 - Private Ways

§ 44-9-40. Authority of superior court to grant private ways; filing of petition as declaration of necessity; when proceeding enjoined

(a) The superior court shall have jurisdiction to grant private ways to individuals to go from and return to their property and places of business. Private ways shall not exceed 20 feet in width and may be as much less as the applicant may choose or as the court may find to be reasonably necessary. They shall be kept open and in repair by the person on whose application they are established or his successor in title.

(b) When any person or corporation of this state owns real estate or any interest therein to which the person or corporation has no means of access, ingress, and egress and when a means of ingress, egress, and access may be had over and across the lands of any private person or corporation, such person or corporation may file his or its petition in the superior court of the county having jurisdiction; said petition shall allege such facts and shall pray for a judgment condemning an easement of access, ingress, and egress not to exceed 20 feet in width over and across the property of the private person or corporation. The filing of the petition shall be deemed to be the declaration of necessity; however, where it appears that the condemnor owns a right of access, ingress, and egress to his property over another route or owns an easement to a right of private way over another route, which right or easement is not less than 20 feet in width and which alternate route affords such person or corporation a reasonable means of access, ingress, and egress, or where the judge shall find that the exercise of such right of condemnation by the condemnor is otherwise unreasonable, the judge of the superior court is authorized under such circumstances to find that the condemnation and the declaration of necessity constitute an abuse of discretion and to enjoin the proceeding.



§ 44-9-41. Contents of petition; manner of service and advertisement; fees

The petition shall describe the easement of private way sought to be condemned over the lands of another and shall state the distance and direction of the private way and the nature of any improvements through which the private way will go. There shall be attached to the petition or incorporated therein a plat showing the measurements and location of the private way. The petition shall state the names and addresses of all persons owning an interest in the property, if known, and shall be served in the following manner:

(1) Where the owner or owners of the property over which the private way is sought are known and reside in the county in which the land is located, the sheriff of the county shall serve each of the persons with a copy of the petition and any orders of the court thereon; and the sheriff shall make a return of the service;

(2) Where the owners of the property are known but reside in another county of this state, they may be served (A) either by the sheriff of the county in which the property is located or by the sheriff of the county of the residence of the owner or owners, such sheriff to make a return of the service, or (B) by the person or corporation seeking to condemn the private way or an agent thereof, in which event the return of service duly filed as a part of the record shall be prima-facie evidence as to the service so made and if not traversed shall be conclusive as to the service;

(3) Where the owner or owners of the property are known but reside outside of this state, the petition shall set forth the addresses of such nonresident owners, in which event it shall be the duty of the clerk of the superior court to cause a true and correct copy of the petition to be served upon the nonresident owner or owners. The clerk shall make and enter upon the original petition or attach thereto his certificate which certifies that he has served the owner or owners by mailing a copy of the petition by certified mail or statutory overnight delivery to the address given in the petition; and the clerk shall be allowed a fee of $2.00 for each entry of service to be taxed against the costs in the case;

(4) In the event any of the owners are minors or persons non compos mentis, the petition shall so state, in which case the petition shall be served on each minor defendant and each non compos mentis defendant in the same manner as provided by paragraph (3) of subsection (e) of Code Section 9-11-4; and

(5) In all cases, the matter shall be advertised once a week for four consecutive weeks in the county newspaper which carries the sheriff's advertisements. The advertisement shall describe the easement to be condemned as set forth in the petition and the owner or owners of the property so far as the same are known. Where this Code section has been complied with so far as possible, the advertisement shall be final and conclusive service upon all persons who are unknown or upon persons who are known but whose addresses and places of residence are unknown; and, in such event, the certificate of the sheriff of the county in which the land is located that such persons do not reside within said county, that he has made diligent inquiry as to their addresses, and that the same are unknown, which certificate is duly filed with the clerk, shall be prima-facie evidence of the fact so certified and unless traversed by a party at interest shall be conclusive. For each certificate the sheriff shall charge the same fee as is provided by law for the service of the petition upon residents of the county.



§ 44-9-42. Selection of assessors

The petition for condemnation shall name an assessor to act on behalf of the person or corporation seeking to condemn the easement of private way; and the selection of a board of assessors shall be in the way and manner provided for by Part 3 of Article 1 of Chapter 2 of Title 22.



§ 44-9-43. Show cause order; selection of assessors; hearing before assessors

Upon the filing of the petition for condemnation, the judge of the superior court, after taking into consideration the requirements of service provided for in Code Section 44-9-41, shall make and enter up an order requiring the owner or owners of the property to show cause before him on a day certain as to why the easement for private way should not be condemned and requiring the said owner or owners to name an assessor to act on his or their behalf. On the return day, the judge shall fix the time and place for a hearing before the board of assessors; but the same may be changed by the board of assessors in accordance with Code Section 22-2-60. In all other respects, the hearing before the board of assessors, together with the assessment of damages by them, shall be as is provided for in Part 4 of Article 1 of Chapter 2 of Title 22.



§ 44-9-44. Appeals from award of assessors; jury trial

Either party shall have the right to appeal from the award of the board of assessors to a jury in the superior court; and such appeals shall be made in accordance with and shall be controlled by Part 5 of Article 1 of Chapter 2 of Title 22.



§ 44-9-45. Maintenance of private way by condemnor; failure to maintain as abandonment

Upon the final condemnation of the private way, it shall become the duty of the condemnor or his successors in title to maintain the private way and to keep it open and in a state of good repair. Failure to comply with this requirement for a period of one year shall constitute an abandonment of the private way; and the title thereto shall revert to the owner of the property over which the private way was condemned or his successors in title.



§ 44-9-46. Determination of amount of compensation and other issues by jury; payment and disposition of damages

The amount of compensation to be assessed against the condemnor for the private way desired shall be determined by a verdict of the jury; and the case shall stand for trial at the first term after service is perfected or at any subsequent term at which the case may be reached for trial. If an issue is made by pleadings filed by any defendant regarding the condemnor's right to have a private way established or with respect to the location or width thereof, such issues shall likewise be determined by the jury. Damages assessed shall be paid into the court and shall be disbursed by the clerk in accordance with the court's order regarding the party or parties entitled thereto.



§ 44-9-47. Motions and proceedings subsequent to judgment; payment of compensation; nonpayment as abandonment; effect of abandonment on subsequent application

With respect to the judgment of the court in such case, any party may have all remedies provided by law, including a motion for a new trial, a motion for an appeal, a motion for judgment on the pleadings, or a motion for judgment notwithstanding the verdict. Before the judgment becomes final and after the determination of any motions or appeals, the compensation fixed by the jury shall be paid in cash into the registry of the court by the applicant; and, upon the failure to pay the compensation, the private way applied for shall be considered abandoned. Upon a motion made by any interested party and a notice of not less than ten days to the applicant for the private way, the court shall enter a judgment of abandonment accordingly. If the right to the private way is abandoned in this manner and, after notice to the applicant, the court so finds, no application for a private way over the same land shall thereafter be filed by the same applicant or his successor in title.



§ 44-9-48. Agreements between parties as to payment of compensation

Code Section 44-9-47 shall not divest the court of jurisdiction to permit payment by the applicant of the compensation fixed by the jury upon terms to which the parties agree, including security for compensation so fixed, provided and on condition that the agreement of the parties is approved by the court and that the court fixes reasonable conditions under which the right of private way shall be abandoned and a judgment of abandonment entered after notice for a period of ten days in the manner provided by Code Section 44-9-47.



§ 44-9-49. Establishment of private way by agreement between parties

Private ways may be established by an agreement in writing between the parties concerned, which agreement may stipulate any damages to be paid. The agreement shall be entered on the official minutes of the county commission and the road deed file and, when so done, shall have the same effect as though established by Code Sections 44-9-40 through 44-9-48.



§ 44-9-50. Recording of private way; protection of owner's use

When a private way becomes established, it shall be entered on and fully described on the official minutes of the county commission and the road deed file; and the owner thereof shall be entitled to be protected in the use of the same as a public road.



§ 44-9-51. Establishment of private way by several landowners -- Duties and privileges of subsequent vendees

Several landowners may join together in opening a private way or in maintaining it after establishment or both. When this has been done and has been entered on the official minutes of the county commission and the road deed file, the duties and privileges incident thereto shall extend to vendees of the same real estate.



§ 44-9-52. Establishment of private way by several landowners -- Apportionment of work among landowners

When several landowners join together in opening a private way, they may apportion the road work among themselves.



§ 44-9-53. Establishment of private way over wild lands without notice to landowner; assessment of damages after notice

If a private way is established over the wild lands of a person who has no notice of the proceeding, at any time within six months after the receipt of such notice he may proceed to have damages assessed against all the landowners who habitually use the private way.



§ 44-9-54. Establishment of private way by prescription -- Generally

Whenever a private way has been in constant and uninterrupted use for seven or more years and no legal steps have been taken to abolish it, it shall not be lawful for anyone to interfere with that private way.



§ 44-9-55. Establishment of private way by prescription -- When owners barred from damages

When a person has established a private way and has enjoyed its use for as long as seven years, the right to use the private way shall become complete and the owners shall be barred from damages, provided that the owners have had six months' knowledge of such facts without moving for damages.



§ 44-9-56. Notice of closing of private way after one year's use

If a road has been used as a private way for as much as one year, the owner of the land over which it passes may not close it up without first giving the common users of the private way 30 days' written notice so that they may take steps to have it made permanent pursuant to Code Sections 44-9-42 through 44-9-48.



§ 44-9-57. Limitation on use of private ways for specific commercial purposes

(a) When a private way is established over the land of another for the purpose of hauling wood, timber, or any other commodity to any place of landing where the business of rafting or shipping is carried on or to any railroad depot, the use of the private way shall not extend to the use of any landing erected by a person for his own benefit.

(b) Notwithstanding subsection (a) of this Code section, if there is only one bluff or place of landing, the owner may not appropriate it to himself exclusively if he will not be damaged by the admission of others to its use or if he is properly compensated for any damages he sustains; but no person shall be entitled to use the wood-slide or other improvement erected by another for his own use or a timber landing while the owner is using it.



§ 44-9-58. Petition to use another's landing

When the applicant for a private way also desires to use another's landing, he must state this desire in his petition so that proper damages may be assessed for such use.



§ 44-9-59. Obstructions; proceedings for removal; petition; rule nisi; order; appeal; fees

(a) In the event the owner or owners of land over which a private way may pass or any other person obstructs, closes up, or otherwise renders the private way unfit for use, the party or parties injured by the obstructions or other interference may petition the judge of the probate court in the county where the private way has been in use to remove the obstructions; and, upon the petition being filed, the judge shall issue a rule nisi directed to the party or parties complained against calling upon the offending parties to show cause why the obstructions should not be removed and the free use of said private way reestablished. The rule shall be served by the sheriff or his deputy at least three days before the day set for the hearing; and when the day arrives the judge shall proceed to hear evidence as to the obstructions or other interference. If it appears that the private way has been in continuous, uninterrupted use for seven years or more and no steps were taken to prevent the enjoyment of the same, the judge shall grant an order directing the party or parties so obstructing or otherwise interfering with the right of way to remove the obstructions or other interference within 48 hours; and, if the party or parties fail to remove the obstructions, the judge shall issue a warrant commanding the sheriff to remove the obstructions immediately.

(b) Except as otherwise provided in Article 6 of Chapter 9 of Title 15, either party who is dissatisfied with the judgment of the judge of the probate court pursuant to subsection (a) of this Code section may appeal to the superior court as a matter of right.

(c) The fee of the judge of the probate court in a proceeding under subsection (a) of this Code section shall be paid by the losing party. The sheriff's fees shall be the same as those charged for serving a petition or other process of court.



§ 44-9-60. Conditions for converting private ways into public roads

Once a private way is established, the judge of the probate court may declare it a public road, provided it is of sufficient length and importance and the number of persons who habitually use it can and will do as much work thereon as is their proper share in working the road alone or in connection with adjacent public roads.






Article 4 - Rights of Way for Mining, Quarrying, and Other Businesses

§ 44-9-70. Rights of way for mining, quarrying, and other business -- Method of obtaining

Any person, firm, corporation, company of persons, or corporation chartered under the laws of any state of the United States who is actually engaged in the business of mining iron, copper, gold, coal, or any other metal or mineral; quarrying marble, granite, or any other stone; or making copperas, sulphur, saltpeter, alum, or other similar articles and who needs a right of way for a railroad, turnpike, or roadway; an easement for pipelines or power lines; or a common road across the lands of others in order to operate his business successfully may obtain a right of way in the manner provided in this article for acquiring the right to convey water across the lands of others by the owners of mines. All proceedings in relation thereto shall be had and the damages shall be assessed and paid according to the method of condemning land provided in Title 22.



§ 44-9-71. Rights of way for mining, quarrying, and other business -- Appointment of arbitrators

In the event the parties disagree as to the necessity for the right of way sought to be condemned and as to the compensation to be paid to the landowners therefor, arbitrators may be selected as provided by Parts 1 and 2 of Article 2 of Chapter 9 of Title 9.



§ 44-9-72. Rights of way for mining, quarrying, and other business -- Arbitration of requests for diversions of watercourses

In all cases where it may be deemed desirable and necessary to divert any watercourse from its usual channel for any of the purposes specified in Code Section 44-9-70, it shall be lawful to submit the request to arbitration as provided in Chapter 9 of Title 9; and the arbitrators shall decide if it is necessary to divert the watercourse, who will be damaged by the diversion, and the amount of damage which will result.



§ 44-9-73. Right of mine owner to control water power with canal or dam; damages to intervening landowners; application to probate court for such right

(a) The owner of any mine shall have the right to enter upon any land between the mine and the water power upon which the mine is dependent and to cut thereon such ditch, canal, or tunnel or to construct such flume or other aqueduct and to build such dam as may be necessary to control the water power; provided, however, that the mine owner shall first have the damages assessed arising to the owner of the intervening land or to the owner of the land on which the dam is to be erected and shall pay such damages to the owner of the land so intervening or on which such dam is to be erected.

(b) After giving the owner of the land to be entered upon at least five days' notice of his intention to make such application, the owner of the mine shall present to the judge of the probate court of the county his written application for the right and privilege of cutting such ditch, canal, or tunnel or constructing such flume or aqueduct or erecting such dam.



§ 44-9-74. Right to drain mine, carry off ore or transport items over adjoining land; compensation of landowner; application for such right; proceedings

(a) The owner of any mine shall have the right to enter upon any land and to cut and open thereon such ditches, canals, and tunnels or to construct such flumes or other aqueducts or such rope, wire, track, or other tramway or such wagonway as may be necessary to drain his mine, to carry off and drain away the water and tailings of the mine or mining operations, or to carry off and transport any crude ore from the mine or mining operations to the mill or other place of reduction where the ore is to be refined; provided, however, that the mine owner shall first have the damages arising or which may arise to the owner of the land assessed and shall pay same to the owners of such land.

(b) The mine owner who desires the right and privilege of cutting and opening ditches, canals, or tunnels or of constructing such flumes or other aqueducts shall make his application under and according to the provisions and requirements specified in Title 22 and all proceedings in relation thereto shall be had and the damages shall be assessed and paid according to the method of condemning land provided in Title 22, all of which provisions and requirements are extended to the owners of mines desiring to drain their mines and to carry off the water and tailings from their mines and mining operations through or over the land of others.



§ 44-9-75. Application of article to lessee of mine

Any person or company of persons engaged in working a mine under a lease shall be held and regarded as the owner or owners and as such shall be entitled to avail himself or themselves of the benefits and privileges of this article.



§ 44-9-76. Amount of water allowed to be withdrawn from stream above mill or factory by mine owner or lessee

In no instance shall a greater amount of water, measured in cubic feet, than the surplus be withdrawn and carried away entirely from a stream above any mill or factory, surplus water being that full amount of water that would run to waste with a tight mill dam at such mill or factory. This Code section shall apply as fully to owners of mines as to lessees of mines.






Article 5 - Timber Tramways

§ 44-9-90. Petition for construction of tramway

Any person or corporation desiring to build or construct any tramway to connect with any waterway or railway in this state for the purpose of transporting lumber, naval stores, and timber by means of the same may make application in writing to the judge of the probate court or the county commissioners of the county in which the tramway is to be located, which application shall set out the length of the tramway, the starting place and the terminus, and the line of its location.



§ 44-9-91. Proceedings to lay out way; maximum width

When the application provided for in Code Section 44-9-90 has been filed in the office of the judge of the probate court or the office of the county commissioners, as the case may be, all the proceedings thereafter shall be the same as are allowed and directed by Title 22 for condemning property, except that the strip of land to be used for such purpose shall not exceed 20 feet in width.



§ 44-9-92. Abandonment; effect

If the tramway so laid out shall at any time cease to be used for such purposes, the land employed for such way shall revert to the owner thereof.









Chapter 10 - Historic Preservation

Article 1 - Uniform Conservation Easements

§ 44-10-1. Short title

This article shall be known and may be cited as the "Georgia Uniform Conservation Easement Act."



§ 44-10-2. Definitions

As used in this article, the term:

(1) "Conservation easement" means a nonpossessory interest of a holder in real property imposing limitations or affirmative obligations, the purposes of which include retaining or protecting natural, scenic, or open-space values of real property; assuring its availability for agricultural, forest, recreational, or open-space use; protecting natural resources; maintaining or enhancing air or water quality; or preserving the historical, architectural, archeological, or cultural aspects of real property.

(2) "Holder" means:

(A) A governmental body empowered to hold an interest in real property under the laws of this state or the United States; or

(B) A charitable corporation, charitable association, or charitable trust, the purposes or powers of which include retaining or protecting the natural, scenic, or open-space values of real property; assuring the availability of real property for agricultural, forest, recreational, or open-space use; protecting natural resources; maintaining or enhancing air or water quality; or preserving the historical, architectural, archeological, or cultural aspects of real property.

(3) "Third-party right of enforcement" means a right provided in a conservation easement to enforce any of its terms granted to a governmental body, charitable corporation, charitable association, or charitable trust, which, although eligible to be a holder, is not a holder.



§ 44-10-3. Creation or alteration of conservation easements; acceptance; duration; effect on existing rights and duties; limitation of liability; encumbered property must be located within boundaries of locality holding easement

(a) Except as otherwise provided in this article, a conservation easement may be created, conveyed, recorded, assigned, released, modified, terminated, or otherwise altered or affected in the same manner as other easements, except that a conservation easement may not be created or expanded by the exercise of the power of eminent domain.

(b) No right or duty in favor of or against a holder and no right in favor of a person having a third-party right of enforcement arises under a conservation easement before its acceptance by the holder and a recordation of the acceptance.

(c) Except as provided in subsection (c) of Code Section 44-10-4, a conservation easement is unlimited in duration unless the instrument creating it otherwise provides.

(d) An interest in real property in existence at the time a conservation easement is created is not impaired by it unless the owner of the interest is a party to the conservation easement or consents to it.

(e) The ownership or attempted enforcement of rights held by the holder of an easement shall not subject such holder to any liability for any damage or injury that may be suffered by any person on the property or as a result of the condition of such property encumbered by a conservation easement.

(f) No county, municipality, or consolidated government shall hold a conservation easement unless the encumbered real property lies at least partly within the jurisdictional boundaries of such county, municipality, or consolidated government.



§ 44-10-4. Actions affecting easements; parties; power of court to modify or terminate easement

(a) An action affecting a conservation easement may be brought by:

(1) An owner of an interest in the real property burdened by the easement;

(2) A holder of the easement;

(3) A person having a third-party right of enforcement; or

(4) A person authorized by other law.

(b) The easement holder shall be a necessary party in any proceeding of or before any governmental agency which may result in a license, permit, or order for any demolition, alteration, or construction on the property.

(c) This article does not affect the power of a court to modify or terminate a conservation easement in accordance with the principles of law and equity.



§ 44-10-5. Validity of easement

A conservation easement is valid even though:

(1) It is not appurtenant to an interest in real property;

(2) It can be or has been assigned to another holder;

(3) It is not of a character that has been recognized traditionally at common law;

(4) It imposes a negative burden;

(5) It imposes affirmative obligations upon the owner of an interest in the burdened property or upon the holder;

(6) The benefit does not touch or concern real property; or

(7) There is no privity of estate or of contract.



§ 44-10-6. Interests covered by article; interests not invalidated by article

(a) This article applies to any interest created after July 1, 1992, which complies with this article, whether designated as a conservation or facade easement, or as a covenant, protective covenant, equitable servitude, restriction, easement, or otherwise.

(b) This article applies to any interest created before July 1, 1992, if such interest would have been enforceable had such interest been created after July 1, 1992, unless retroactive application contravenes the Constitution or laws of this state or the United States.

(c) This article does not invalidate any interest, whether designated as a conservation or preservation or facade easement or as a covenant, protective covenant, equitable servitude, restriction, easement, or otherwise, that is enforceable under other law of this state.



§ 44-10-7. Construction and application of article to effect uniformity of laws

This article shall be applied and construed to effectuate its general purpose to make uniform the laws with respect to the subject of this article among states enacting it.



§ 44-10-8. Recordation of easements; revaluation of encumbered property; appeals

A conservation easement may be recorded in the office of the clerk of the superior court of the county where the land is located. Such recording shall be notice to the board of tax assessors of such county of the conveyance of the conservation easement and shall entitle the owner to a revaluation of the encumbered real property so as to reflect the existence of the encumbrance on the next succeeding tax digest of the county. Any owner who records a conservation easement and who is aggrieved by a revaluation or lack thereof under this Code section may appeal to the board of equalization and may appeal from the decision of the board of equalization in accordance with Code Section 48-5-311.






Article 2 - Ordinances Providing for Historical Preservation

§ 44-10-20. Short title

This article shall be known and may be cited as the "Georgia Historic Preservation Act."



§ 44-10-21. Legislative purpose; intent

The General Assembly finds that the historical, cultural, and esthetic heritage of this state is among its most valued and important assets and that the preservation of this heritage is essential to the promotion of the health, prosperity, and general welfare of the people. Therefore, in order to stimulate the revitalization of central business districts in this state's municipalities, to protect and enhance this state's historical and esthetic attractions to tourists and visitors and thereby promote and stimulate business in this state's cities and counties, to encourage the acquisition by cities and counties of conservation easements pursuant to Code Sections 44-10-1 through 44-10-8, and to enhance the opportunities for federal tax relief of this state's property owners under the relevant provisions of the Tax Reform Act of 1976 allowing tax deductions for rehabilitation of certified historic structures, the General Assembly establishes a uniform procedure for use by each county and municipality in the state in enacting ordinances providing for the protection, enhancement, perpetuation, and use of places, districts, sites, buildings, structures, and works of art having a special historical, cultural, or esthetic interest or value.



§ 44-10-22. Definitions

As used in this article, the term:

(1) "Certificate of appropriateness" means a document approving a proposal to make a material change in the appearance of a designated historic property or of a structure, site, or work of art located within a designated historic district, which document must be obtained from a historic preservation commission before such material change may be undertaken.

(2) "Commission" means a historic preservation commission created or established pursuant to Code Section 44-10-24.

(3) "Designation" means a decision by the local governing body of a municipality or county wherein a property or district proposed for preservation is located to designate such property or district as a "historic property" or as a "historic district" and thereafter to prohibit all material changes in appearance of such property or within such district prior to the issuance of a certificate of appropriateness by the historic preservation commission.

(4) "Exterior architectural features" means the architectural style, general design, and general arrangement of the exterior of a building or other structure, including, but not limited to, the kind or texture of the building material; the type and style of all windows, doors, and signs; and other appurtenant architectural fixtures, features, details, or elements relative to the foregoing.

(5) "Historic district" means a geographically definable area, urban or rural, which contains structures, sites, works of art, or a combination thereof which:

(A) Have special character or special historical or esthetic interest or value;

(B) Represent one or more periods or styles of architecture typical of one or more eras in the history of the municipality, county, state, or region; and

(C) Cause such area, by reason of such factors, to constitute a visibly perceptible section of the municipality or county.

(6) "Historic preservation jurisdiction," in the case of a county, means the unincorporated area of the county; and, in the case of a municipality, such term means the area within the corporate limits of the municipality.

(7) "Historic property" means a structure, site, or work of art, including the adjacent area necessary for the proper appreciation or use thereof, deemed worthy of preservation by reason of its value to the municipality, county, state, or region for one or more of the following reasons:

(A) It is an outstanding example of a structure representative of its era;

(B) It is one of the few remaining examples of a past architectural style;

(C) It is a place or structure associated with an event or person of historic or cultural significance to the municipality, county, state, or region; or

(D) It is a site of natural or esthetic interest that is continuing to contribute to the cultural or historical development and heritage of the municipality, county, state, or region.

(8) "Local governing body" means the elected governing body or governing authority of any municipality or county of this state.

(9) "Material change in appearance" means a change that will affect only the exterior architectural features of a historic property or of any structure, site, or work of art within a historic district and may include any one or more of the following:

(A) A reconstruction or alteration of the size, shape, or facade of a historic property, including relocation of any doors or windows or removal or alteration of any architectural features, details, or elements;

(B) Demolition of a historic property;

(C) Commencement of excavation;

(D) A change in the location of advertising visible from the public way on any historic property; or

(E) The erection, alteration, restoration, or removal of any building or other structures within a designated historic district, including walls, fences, steps, and pavements, or other appurtenant features, except exterior paint alterations.

(10) "Person" includes any natural person, corporation, or unincorporated association.



§ 44-10-23. Exemptions

Cities or counties which have adopted ordinances relative to planning and zoning for historic purposes as of March 31, 1980, under authority granted by a local constitutional amendment or by any other means, including cities or counties which have subsequently replaced or amended in whole or in part such ordinances, shall not be required to comply with this article and are authorized to create and regulate historic districts, zones, or sites pursuant to their existing local historic preservation ordinances.



§ 44-10-24. Historic preservation commission -- Establishment or designation; number, eligibility, and terms of members

(a) The local governing body of a municipality or county electing to enact an ordinance to provide for the protection, enhancement, perpetuation, or use of historic properties or historic districts shall establish or designate a historic preservation commission. Such local governing body shall determine the number of members of the commission, which shall be at least three, and the length of their terms, which shall be no greater than three years. A majority of the members of any such commission shall have demonstrated special interest, experience, or education in history or architecture; all the members shall reside within the historic preservation jurisdiction of their respective municipality or county except as otherwise provided by subsection (b) of this Code section; and all shall serve without compensation. In establishing such a commission and making appointments to it, a local governing body may seek the advice of any state or local historical agency, society, or organization.

(b) The local governing body of a county and the local governing body or bodies of one or more municipalities lying wholly or partially within such county may establish or designate a joint historic preservation commission. If a joint commission is established, the local governing bodies of the county and the municipality or municipalities involved shall determine the residence requirements for members of the joint commission.



§ 44-10-25. Historic preservation commission -- Powers and duties

Any municipal, county, or joint historic preservation commission appointed or designated pursuant to Code Section 44-10-24 shall be authorized to:

(1) Prepare an inventory of all property within its respective historic preservation jurisdiction having the potential for designation as historic property;

(2) Recommend to the municipal or county local governing body specific places, districts, sites, buildings, structures, or works of art to be designated by ordinance as historic properties or historic districts;

(3) Review applications for certificates of appropriateness and grant or deny the same in accordance with Code Section 44-10-28;

(4) Recommend to the municipal or county local governing body that the designation of any place, district, site, building, structure, or work of art as a historic property or as a historic district be revoked or removed;

(5) Restore or preserve any historic properties acquired by the municipality or county;

(6) Promote the acquisition by the city or county governing authority of conservation easements in accordance with Code Sections 44-10-1 through 44-10-8;

(7) Conduct an educational program on historic properties located within its historic preservation jurisdiction;

(8) Make such investigations and studies of matters relating to historic preservation as the local governing body or the commission itself may from time to time deem necessary or appropriate for the purposes of this article;

(9) Seek out state and federal funds for historic preservation and make recommendations to the local governing body concerning the most appropriate use of any funds acquired;

(10) Consult with historic preservation experts in the Division of Historic Preservation of the Department of Natural Resources or its successor and the Georgia Trust for Historic Preservation, Inc.; and

(11) Submit to the Division of Historic Preservation of the Department of Natural Resources or its successor a list of historic properties or historic districts designated as such pursuant to Code Section 44-10-26.



§ 44-10-26. Designation by ordinance of historic properties or districts; required provisions; investigation and report; submittal to Department of Natural Resources; notice and hearing; notification of owners

(a) Ordinances adopted by local governing bodies to designate historic properties or historic districts shall be subject to the following requirements:

(1) Any ordinance designating any property as a historic property or any district as a historic district shall require that the designated property or district be shown on the official zoning map of the county or municipality adopting such ordinance or that, in the absence of an official zoning map, the designated property or district be shown on a map of the county or municipality adopting such ordinance and kept by the county or municipality as a public record to provide notice of such designation in addition to other notice requirements specified by this Code section;

(2) Any ordinance designating any property as a historic property shall describe each property to be designated, shall set forth the name or names of the owner or owners of the property, and shall require that a certificate of appropriateness be obtained from the historic preservation commission prior to any material change in appearance of the designated property; and

(3) Any ordinance designating any district as a historic district shall include a description of the boundaries of the district, shall list each property located therein, shall set forth the name or names of the owner or owners of each property, and shall require that a certificate of appropriateness be obtained from the historic preservation commission prior to any material change in appearance of any structure, site, or work of art located within the designated historic district.

(b) No ordinance designating any property as a historic property and no ordinance designating any district as a historic district nor any amendments thereto may be adopted by the local governing body nor may any property be accepted or acquired as historic property by the local governing body until the following procedural steps have been taken:

(1) The commission shall make or cause to be made an investigation and shall report on the historic, cultural, architectural, or esthetic significance of each place, district, site, building, structure, or work of art proposed for designation or acquisition. This report shall be submitted to the Division of Historic Preservation of the Department of Natural Resources or its successor which will be allowed 30 days to prepare written comments concerning the report;

(2) The commission and the local governing body shall hold a public hearing on the proposed ordinance. Notice of the hearing shall be published at least three times in the principal newspaper of general circulation within the municipality or county in which the property or properties to be designated or acquired are located; and written notice of the hearing shall be mailed by the commission to all owners and occupants of such properties. All the notices shall be published or mailed not less than ten nor more than 20 days prior to the date set for the public hearing; and

(3) Following the public hearing, the local governing body may adopt the ordinance as prepared, adopt the ordinance with any amendments it deems necessary, or reject the proposal.

(c) Within 30 days immediately following the adoption of the ordinance, the owners and occupants of each designated historic property and the owners and occupants of each structure, site, or work of art located within a designated historic district shall be given written notification of such designation by the local governing body, which notice shall apprise said owners and occupants of the necessity for obtaining a certificate of appropriateness prior to undertaking any material change in the appearance of the historic property designated or within the historic district designated.



§ 44-10-27. Certificate of appropriateness -- When required; local or state actions

(a) After the designation by ordinance of a historic property or of a historic district, no material change in the appearance of the historic property or of a structure, site, or work of art within the historic district shall be made or be permitted to be made by the owner or occupant thereof unless and until application for a certificate of appropriateness has been submitted to and approved by the commission. Such application shall be accompanied by such drawings, photographs, or plans as may be required by the commission.

(b) The Department of Transportation and any contractors, including cities and counties, performing work funded by the Department of Transportation are exempt from this article. Local governments are exempt from the requirement of obtaining certificates of appropriateness; provided, however, that local governments shall notify the commission 45 days prior to beginning an undertaking that would otherwise require a certificate of appropriateness and allow the commission an opportunity to comment.



§ 44-10-28. Certificate of appropriateness -- Review of applications; procedure; approval, modification, or rejection; negotiations for acquisitions; variances; appeals

(a) Prior to reviewing an application for a certificate of appropriateness, the commission shall take such action as may reasonably be required to inform the owners of any property likely to be affected materially by the application and shall give the applicant and such owners an opportunity to be heard. In cases where the commission deems it necessary, it may hold a public hearing concerning the application.

(b) The commission shall approve the application and issue a certificate of appropriateness if it finds that the proposed material change in appearance would not have a substantial adverse effect on the esthetic, historical, or architectural significance and value of the historic property or the historic district. In making this determination, the commission shall consider, in addition to any other pertinent factors, the historical and architectural value and significance; architectural style; general design, arrangement, texture, and material of the architectural features involved; and the relationship thereof to the exterior architectural style and pertinent features of other structures in the immediate neighborhood.

(c) In its review of applications for certificates of appropriateness, the commission shall not consider interior arrangement or uses having no effect on exterior architectural features.

(d) The commission shall approve or reject an application for a certificate of appropriateness within 45 days after the filing thereof by the owner or occupant of a historic property or of a structure, site, or work of art located within a historic district. Evidence of approval shall be by a certificate of appropriateness issued by the commission. Failure of the commission to act within the 45 day period shall constitute approval, and no other evidence of approval shall be needed.

(e) In the event the commission rejects an application, it shall state its reasons for doing so and shall transmit a record of such action and the reasons therefor, in writing, to the applicant. The commission may suggest alternative courses of action it thinks proper if it disapproves of the application submitted. The applicant, if he so desires, may make modifications to the plans and may resubmit the application at any time after doing so.

(f) In cases where the application covers a material change in the appearance of a structure which would require the issuance of a building permit, the rejection of an application for a certificate of appropriateness by the commission shall be binding upon the building inspector or other administrative officer charged with issuing building permits; and, in such a case, no building permit shall be issued.

(g) Where such action is authorized by the local governing body and is reasonably necessary or appropriate for the preservation of a unique historic property, the commission may enter into negotiations with the owner for the acquisition by gift, purchase, exchange, or otherwise of the property or any interest therein.

(h) Where, by reason of unusual circumstances, the strict application of any provision of this article would result in exceptional practical difficulty or undue hardship upon any owner of any specific property, the commission, in passing upon applications, shall have the power to vary or modify strict adherence to the provisions or to interpret the meaning of the provision so as to relieve such difficulty or hardship; provided, however, that such variance, modification, or interpretation shall remain in harmony with the general purpose and intent of the provisions so that the architectural or historical integrity or character of the property shall be conserved and substantial justice done. In granting variations, the commission may impose such reasonable and additional stipulations and conditions as will in its judgment best fulfill the purpose of this article.

(i) The commission shall keep a record of all applications for certificates of appropriateness and of all its proceedings.

(j) Any person adversely affected by any determination made by the commission relative to the issuance or denial of a certificate of appropriateness may appeal such determination to the governing body of the county or municipality in whose historic preservation jurisdiction the property in question is located; and such governing body may approve, modify and approve, or reject the determination made by the commission if the governing body finds that the commission abused its discretion in reaching its decision. The ordinances adopted in conformity with Code Section 44-10-26 shall specify the procedures for the review of decisions of the commission by the governing body of the county or municipality involved. Appeals from decisions of the governing body made pursuant to this article may be taken to the superior court in the manner provided by law for appeals from a conviction for municipal or county ordinance violations.



§ 44-10-29. Certain changes or uses not prohibited

Nothing in this article shall be construed to prevent the ordinary maintenance or repair of any exterior architectural feature in or on a historic property, which maintenance or repair does not involve a material change in design, material, or outer appearance thereof, nor to prevent any property owner from making any use of his property not prohibited by other laws, ordinances, or regulations.



§ 44-10-30. Court action or proceedings to prevent improper changes or illegal acts or conduct

The municipal or county governing body or the historic preservation commission shall be authorized to institute any appropriate action or proceeding in a court of competent jurisdiction to prevent any material change in the appearance of a designated historic property or historic district, except those changes made in compliance with the provisions of an ordinance adopted in conformity with this article, or to prevent any illegal act or conduct with respect to such historic property or historic district.



§ 44-10-31. Violations of this article; penalties

Violations of any ordinance adopted in conformity with this article shall be punished in the same manner as provided by charter or local law for the punishment of violations of other validly enacted municipal or county ordinances.









Chapter 11 - Ejectment and Proceedings Against Intruders

Article 1 - Ejectment

§ 44-11-1. Requirement that plaintiff recover on strength of own title; effect of common grantor on proof of title

A plaintiff in ejectment must recover on the strength of his own title and not on the weakness of the defendant's title. Where both parties claim under a common grantor, it is not necessary to show title back of such common grantor.



§ 44-11-2. When plaintiff may recover on prior possession alone

A plaintiff in ejectment may recover the premises in dispute upon his prior possession alone against one who subsequently acquires possession of the land by mere entry and without any lawful right whatsoever.



§ 44-11-3. Right of joint owner to bring an action alone; effect of judgment

Any joint tenant, tenant in common, or other person having a part interest in lands or tenements may bring an action of ejectment for the recovery of such lands or tenements or an action for damages for injury thereto without joining with him any other person as plaintiff. The judgment in such a case shall not affect the rights of those interested in such lands or tenements who are not parties to the action.



§ 44-11-4. Joint action against separate claimants; when prohibited

When several persons claim several parcels of land under distinct titles and do not sustain to each other the relationship of landlord and tenant, a joint action of ejectment may not be maintained against them nor may a joint or several recovery be had in such action either for the premises or for mesne profits.



§ 44-11-5. Making true claimant a defendant; effect of judgment as to such defendant

A plaintiff in ejectment may in all cases make the true claimant a defendant by serving a copy of the pending action upon him, and the person so notified shall be bound by the judgment.



§ 44-11-6. Disclaimer by defendant; effect on costs

A defendant in ejectment may disclaim any claim of title or right of possession. After such disclaimer is filed, such defendant shall not be liable for any future court costs.



§ 44-11-7. Recovery of mesne profits

(a) By adding a count in his petition and submitting the evidence to the jury, the plaintiff in ejectment may recover by way of damages all such sums of money to which he may be entitled by way of mesne profits, together with the premises in dispute.

(b) No plaintiff in ejectment shall have and maintain a separate action in his behalf for the recovery of mesne profits which may have accrued to him from the premises in dispute.



§ 44-11-8. Setoff of value of improvements against mesne profits by trespasser

A trespasser may not set off improvements in an action brought for mesne profits except when the value of the premises has been increased by the repairs or improvements which have been made. In that case, the jury may take into consideration the improvements or repairs and may diminish the profits by that amount but not below the sum which the premises would have been worth without such improvements or repairs.



§ 44-11-9. Setoff of value of improvements against mesne profits by adverse claimant; right of plaintiff to election; payment by defendant to plaintiff and acquisition of title; sale; levy; molding of decree; title of purchaser

(a) In all actions for the recovery of land, the defendant who has a bona fide possession of the land under adverse claim of title may set off the value of all permanent improvements placed on the land in good faith by himself or other bona fide claimants under whom he claims. If the legal title to the land is found to be in the plaintiff and if the value of such improvements at the time of the trial exceeds the mesne profits, the jury may render a verdict in favor of the plaintiff for the land and in favor of the defendant for the amount of the excess of the value of the improvements over the mesne profits.

(b) The verdict mentioned in subsection (a) of this Code section shall find the value of the land itself at the time of the trial. Such verdict shall give the plaintiff the right:

(1) To have and recover the premises subject to the payment to the defendant of the excess of the value of the improvements over the mesne profits, such payment to be made by the plaintiff to the defendant within such time as may be fixed by the court in the decree; or

(2) To receive from the defendant the value of the land and the mesne profits found by the jury to be due to the plaintiff, such payment to be made by the defendant to the plaintiff within such time as the court may direct by its decree.

In the event that the plaintiff fails to make the payment pursuant to paragraph (1) of this subsection within the time allowed in the decree, the defendant shall have the right to pay to the plaintiff the value of the land and the mesne profits in accordance with paragraph (2) of this subsection. In all cases in which a setoff of improvements is sought in excess of mesne profits, the jury shall have the right to fix the time from which mesne profits shall be allowed.

(c) Upon the defendant making the payment to the plaintiff with all court costs of the proceedings, the defendant shall then acquire and have all the right and title the plaintiff had and held in and to the property in dispute. The court may by its decree require the plaintiff to make such titles to the lands in dispute as may be necessary in the premises, or to have the premises sold by a commissioner appointed by the court and the proceeds of such sale divided between the plaintiff and the defendant in the ratio or proportion that the value of the land itself bears to the amount of the excess of value of improvements over the mesne profits, or to recover the value of the land itself together with the amount of any excess of the value of the mesne profits over and above the value of the improvements. In case the plaintiff elects to recover the value of the land itself together with the amount of the excess of value of mesne profits over the value of the improvements, any fi. fa. issued upon the verdict and judgment entered therein shall be levied upon the lands and improvements; and the same shall be sold by the sheriff after due advertisement under the law governing sheriffs' sales.

(d) In those cases contemplated by this Code section, the court shall mold a decree to carry out and effectuate fully the provisions of the verdict.

(e) The purchaser of the premises, whether the same are sold by a commissioner appointed by the court or by the sheriff under a fi. fa. as provided in subsection (c) of this Code section, shall acquire all the right, title, and interest in the land and the improvements owned and possessed by the plaintiff or the defendant.



§ 44-11-10. When previous warrantor may be codefendant

A previous warrantor of the title to the land in dispute may be a codefendant in an action of ejectment, provided he would be answerable in damages in case of eviction.



§ 44-11-11. Necessity for substitution upon death of codefendant in ejectment

If a codefendant in any action of ejectment dies after the commencement of the action, the action may proceed against the surviving defendant without making the representative of the deceased codefendant a party.



§ 44-11-12. Annexation of title abstract to petition

The plaintiff shall attach an abstract of the title relied on for recovery to the petition for the recovery of land and mesne profits.



§ 44-11-13. When judgment conclusive of title

A judgment in ejectment shall be conclusive as to the title between the parties thereto unless the jury awards the plaintiff less than the fee.



§ 44-11-14. Issuance of writ of possession; levy and sale clause

When a verdict in ejectment is rendered in favor of the plaintiff and a judgment is entered thereon, the clerk of the superior court shall issue a writ of possession in which the clerk shall incorporate a clause directing the sheriff to collect by levy and sale of the defendant's property all sums of money awarded to the plaintiff in ejectment as mesne profits and costs.



§ 44-11-15. Persons not subject to writ of possession

The writ of possession shall not issue against third persons who were not known in the action on which such writ of possession is founded nor against third persons who were not put in possession by and do not claim under or by virtue of any conveyance from the defendant in the action.






Article 2 - Proceedings Against Intruders

§ 44-11-30. Manner of ejecting intruders; affidavit; ejection by sheriff; counteraffidavit

When any person, either by himself, his agent, or his attorney in fact, shall take and subscribe an affidavit in writing before any officer authorized to administer an oath setting forth that he claims, in good faith, the right of possession to the described land or tenement and that such land or tenement is in the hands of another named person who does not in good faith claim a right to such possession and yet refuses to abandon the same, it shall be the duty of the sheriff of the county where the land or tenement is located, upon receiving such affidavit, to exhibit such affidavit to the person described as being in possession of such land or tenement at the earliest possible day and to turn such person out of possession unless the person in possession tenders to the sheriff a counteraffidavit stating that he claims, in good faith, a legal right to the possession of the land or tenement.



§ 44-11-31. Sheriff competent to administer oath to person in possession

The sheriff shall be a competent officer to administer the oath to the person in possession if he desires to tender the counteraffidavit provided for in Code Section 44-11-30.



§ 44-11-32. Procedure on submission of counteraffidavit; trial

If the party in possession submits a counteraffidavit as provided in Code Section 44-11-30, the sheriff shall not turn him out of possession but shall leave both parties in their respective positions. In such an event, the sheriff shall return both affidavits to the office of the clerk of the superior court of the county in which the land is located for a trial of the issue before a jury in accordance with the laws of this state.



§ 44-11-33. Issuance of writ of possession; fi. fa. for costs

If the jury, upon the trial provided for in Code Section 44-11-32, finds for the plaintiff, the clerk of the court shall issue a writ of possession and a fi. fa. for the costs of the proceeding.









Chapter 12 - Rights in Personalty

Article 1 - In General

§ 44-12-1. Partition of personal property

Application may be made and partition of personal property may be obtained in the same manner and under the same regulations as are prescribed by law for obtaining a partition of lands and tenements.






Article 2 - Choses in Action

§ 44-12-20. "Chose in action" defined

A chose in action is personalty to which the owner has a right of possession in the future or a right of immediate possession which is being wrongfully withheld.



§ 44-12-21. Rights and remedies to enforce choses in action

For every violation of an express or implied contract and for every injury done by another to one's person or property, the law gives a right to recover and a remedy to enforce it. The right is a chose in action, and the remedy is an action at law.



§ 44-12-22. Assignment of choses in action arising upon contracts

Except as may be otherwise provided in Title 11, all choses in action arising upon contract may be assigned so as to vest the title in the assignee, but he takes it, except negotiable instruments subject to the equities existing between the assignor and debtor at the time of the assignment, and until notice of the assignment is given to the person liable.



§ 44-12-23. Assignment of a fund

A fund may be assigned in writing. The written acceptance of a draft will be treated as an assignment pro tanto of funds of the drawer in the hands of the acceptor.



§ 44-12-24. What rights of action may and may not be assigned

Except for those situations governed by Code Sections 11-2-210 and 11-9-406, a right of action is assignable if it involves, directly or indirectly, a right of property. A right of action for personal torts, for legal malpractice, or for injuries arising from fraud to the assignor may not be assigned.






Article 3 - Bailments

Part 1 - In General

§ 44-12-40. "Bailment" defined

A bailment is a delivery of goods or property upon a contract, express or implied, to carry out the execution of a special object beneficial either to the bailor or bailee or both and to dispose of the property in conformity with the purpose of the trust.



§ 44-12-41. Bailment contract as entire; performance as condition precedent to action upon it

As a general rule, the contract of bailment is an entire contract and a full performance is a condition precedent to an action upon it.



§ 44-12-42. Rights of bailee in bailed property; actions to enforce rights

During the bailment, in all cases the bailee has a right to the possession of the property and in most cases a special right of property in the thing bailed. For a violation of these rights by anyone he has a cause of action.



§ 44-12-43. Care required of bailees

All bailees are required to exercise care and diligence to protect the thing bailed and to keep it safe. Different degrees of diligence are required according to the nature of the bailments.



§ 44-12-44. Burden on bailee after loss; proper diligence standard

In all cases of bailment, after proof of loss by the bailor, the burden of proof is on the bailee to show proper diligence.



§ 44-12-45. When act of God or contract exception available as defense

In order for a bailee to avail himself of an act of God or an exception under the contract as a defense, he must establish not only that the act of God or excepted fact ultimately occasioned the loss but that his own negligence did not contribute to the loss.






Part 2 - Hiring

§ 44-12-60. "Hiring" defined

The term "hiring" means a contract by which one person grants to another either the enjoyment of a thing or the use of the labor and industry of himself during a certain time and for a stipulated compensation or by which one person contracts for the labor or services of another person with regard to a thing bailed to such other person for a specified purpose.



§ 44-12-61. Qualified ownership and rights of hirer

The hirer of things acquires a qualified ownership of them for the time specified, which qualified ownership entitles him to all their increase and to the possession and enjoyment of them during the period of bailment against everyone else, including the owner himself.



§ 44-12-62. Duties of hirer; liability for acts of bailor's agents

(a) The duties of the hirer of things are:

(1) To put the thing to no other use than that for which it is hired;

(2) To take ordinary care in its use;

(3) To redeliver the thing at the expiration of the bailment; and

(4) To comply generally with the terms of the hiring.

(b) If the bailor sends his own agents with the thing bailed, the hirer shall not be liable for the acts of such agents but shall only be liable either to the bailor or to third persons for the consequences of his own directions and for gross neglect.



§ 44-12-63. Obligations of bailor

The obligations of the bailor of things are:

(1) To do no act to deprive the hirer of the use and enjoyment of the chattel during the period of the bailment;

(2) To keep the thing in suitable order and repair for the purposes of the bailment; and

(3) To warrant the right of possession and that the thing bailed is free from any secret fault rendering it unfit for the purposes for which it is hired.



§ 44-12-64. Duty to return property; assumption of risks; time of return

The contract of hire may call for the return of the thing or of like property of the same kind and quality. If the return of the thing is specified, the risk of death or inevitable accident is with the bailor and he can retake possession immediately at the expiration of the time of hiring. If the return of like property of the same kind and quality is specified, the risk is with the bailee and he must redeliver the thing hired before the bailor's interest is revested.



§ 44-12-65. Effect of breach of contract; action for conversion by bailor

If either party violates the terms of the hiring, the other party may abandon the contract. If the hirer puts the thing to a different use than is specified in the contract, the bailor may bring an action as for a conversion even if the hirer is a minor.



§ 44-12-66. Effect of loss or destruction of thing hired; liability of hirer

The loss or destruction of the thing hired without fault on the part of the hirer puts an end to the bailment, and the hirer is required to pay only for the time it was enjoyed.



§ 44-12-67. When hirer may relet; effect of reletting without consent of bailor

No hirer of a thing has a right to hire out the thing bailed to him to another person except with the consent, express or implied, of the bailor. If the hirer relets to another person without the consent of the bailor, the bailor may either take immediate possession of the thing bailed or waive this right and hold the hirer bound to extraordinary care and diligence on the part of himself and the hirer from him.



§ 44-12-68. Consent required for removal of hired thing from state or hazardous use

No hirer of things has a right to remove such things beyond the jurisdiction of this state except by consent of the bailor nor to put the thing hired to any hazardous use unless such use was specially contracted for.



§ 44-12-69. Rights of action of hirer and bailor

For an interference with the possession of the thing hired, the right of action is in the hirer; for an injury to the property and for any interference with his property rights, the bailor has a right of action.



§ 44-12-70. Liability of thing hired to execution and levy; forthcoming bond

When the period of the hiring does not exceed one year, the thing hired shall not be subject to sale under a judgment against the owner of the thing which was obtained subsequent to the contract of hire; but the thing may be levied on and a bond for its delivery at the expiration of the time for which it is hired may be demanded of the hirer.



§ 44-12-71. Hire of labor or services -- Standard of care

The hire of labor or services is the essence of every bailment in which goods are delivered to another and compensation is paid for the care, attention, or labor bestowed upon them. It includes the contracts of forwarding and commission merchants, factors, keepers of wharves, mechanics, and all agents in such transactions. In all such cases, the bailee is not only bound to exercise skill in the labor and work bestowed but it is a part of his contract that he shall exercise ordinary care and diligence in keeping and protecting the articles entrusted to him.



§ 44-12-72. Hire of labor or services -- Title to article on which labor bestowed

In cases of hire of labor or services, if the identical article, though materially changed by the labor bestowed, is to be returned, the title remains in the bailor. If the bailee furnishes a portion of the materials, the title to the entire structure is in the party furnishing the larger portion of the materials. If the bailor furnishes materials but the contract does not contemplate the use of that material specially, the title to the article constructed is in the bailee until it is delivered. If materials are furnished to the bailee for manufacture and the bailee and the bailor will each receive a share of the manufactured goods, the title remains in the bailor until the delivery to him of his portion of the manufactured goods.



§ 44-12-73. Hire of labor or services -- Right to possession

The bailee for hire of labor and services is entitled to the possession of the thing bailed during the bailment.



§ 44-12-74. Hire of labor or services -- Loss or destruction of property; right of bailee to compensation

If the thing bailed for labor and services is destroyed without fault on the part of the bailee, the loss falls upon the bailor; and the bailee may demand compensation for the labor expended and materials used upon it.



§ 44-12-75. Exercise of discretion by factor; diligence

Since peculiar confidence is reposed in a factor, he may, in the absence of instructions, exercise his discretion according to the general usages of the trade. In return, greater and more skillful diligence and the most active good faith are required of him.



§ 44-12-76. Keeper of livery stable; diligence

The keeper of a livery stable is a depository for hire and is bound to use the same diligence as an innkeeper.



§ 44-12-77. Garage owner; diligence

The relationship of the owner of an automobile and the owner of the garage in which the automobile is stored is that of bailor and bailee. The bailee is bound to use ordinary care for the safekeeping and return of the automobile.



§ 44-12-78. Keeper of wharf; liability

One who keeps a wharf is a depository for hire and is liable upon the same principles as a warehouseman.






Part 3 - Deposits

§ 44-12-90. Definitions

As used in this part, the term:

(1) "Deposit" means the delivery of chattels by one person to another to keep for the use of the bailor.

(2) "Depository for hire" means a depository who receives or expects a reward or hire for undertaking to keep chattels for another.

(3) "Naked deposit" means an undertaking whereby a depository keeps chattels for another gratuitously.



§ 44-12-91. Voluntary or involuntary depositories; liability for naked deposit

A person may voluntarily undertake to be a depository or may become so involuntarily, as by finding chattels. For a naked deposit, the depository is responsible only for gross negligence.



§ 44-12-92. Liability of depositories for hire

Depositories for hire are bound to exercise ordinary care and diligence and are liable as in other cases of bailment for hire.



§ 44-12-93. Liability for gratuitously transporting deposits

If one, in addition to safekeeping, undertakes gratuitously to carry money or other articles to another place, his liability is the same as that of a naked depository.



§ 44-12-94. Termination of bailment of naked deposit

One who holds a naked deposit may at any time terminate the bailment by a redelivery of the chattels to the bailor.



§ 44-12-95. Effect of use of naked deposit on liability

One who holds a naked deposit may not use such deposit without increasing his responsibility unless the use is necessary to preserve the deposit or, from the circumstances, the consent of the depositor may be reasonably presumed.



§ 44-12-96. Reimbursement of expenses incurred by reason of naked deposit; retention of possession

One who holds a naked deposit is entitled to be reimbursed for all charges and expenses which he incurs by reason of the deposit, and he may retain possession of the deposit until such charges and expenses are paid.






Part 4 - Loans of Property

§ 44-12-110. Kinds of loans; nature of loan for consumption

Loans may be either for consumption or for use. A loan for consumption is a loan of an article which is not to be returned in specie, but in kind; this is a sale and not a bailment.



§ 44-12-111. Nature of loan for use

A loan for use is the gratuitous grant of an article to another for his use with the expectation that the article will be returned in specie. A loan for use may be made either for a definite time or for an indefinite time and is at the will of the grantor.



§ 44-12-112. Liability of borrower -- Duty of extraordinary care

The borrower is usually bound to exercise extraordinary care and diligence and is liable for slight neglect.



§ 44-12-113. Liability of borrower -- Effect of intended benefit of loan

A loan is generally entirely for the benefit of the borrower, but sometimes it is for the joint benefit of the lender and the borrower and occasionally it is for the exclusive benefit of the lender. Where the loan is for the joint benefit of the lender and the borrower or is for the exclusive benefit of the lender, the responsibility of the borrower is varied and less stringent according to the circumstances and purpose of the loan.



§ 44-12-114. Right of borrower to possession; action for interference

The borrower acquires no property right in the thing loaned but only the right to possess and use it. The borrower may bring an action for any interference with that right.



§ 44-12-115. When borrower may transfer thing loaned; liability of article to levy and sale

If a loan is for the personal benefit and use of the borrower, he cannot transfer the possession of the thing loaned to another without the consent, express or implied, of the lender. If the loan is for a definite time, the borrower has no such interest in the thing loaned as it may be subject to levy and sale.



§ 44-12-116. Revocability of loans

The lender may not revoke a loan which is made for a definite time so long as the borrower meets fully his engagements with respect to such loan. A loan at will or a loan made for an indefinite time may be revoked at any time.



§ 44-12-117. Liability for necessary and extraordinary charges and expenses

Since a loan is gratuitous, the borrower must pay all necessary charges and expenses in preserving and taking care of the property during the time of the loan. If, however, extraordinary expenses are necessary to protect the property from destruction, the lender must reimburse the borrower for such expenses.



§ 44-12-118. Ownership of increase in loaned property

The increase of loaned property, except property loaned by special contract, belongs to the lender.



§ 44-12-119. How loaned property used; acts considered as conversion

The property loaned must be used strictly for the purpose and in the manner contemplated by the parties. A violation by the borrower is a conversion.



§ 44-12-120. When death of parties terminates loans

The death of the lender terminates all indefinite loans or loans at will or pleasure. It does not terminate a loan for a definite time. The death of the borrower terminates all loans to him.






Part 5 - Pawnbrokers

§ 44-12-130. Definitions

As used in this part, the term:

(1) "Month" means that period of time from one date in a calendar month to the corresponding date in the following calendar month, but if there is no such corresponding date, then the last day of such following month.

(2) "Pawnbroker" means any person engaged in whole or in part in the business of lending money on the security of pledged goods, or in the business of purchasing tangible personal property on the condition that it may be redeemed or repurchased by the seller for a fixed price within a fixed period of time, or in the business of purchasing tangible personal property from persons or sources other than manufacturers or licensed dealers as a part of or in conjunction with the business activities described in this paragraph.

(3) "Pawn transaction" means any loan on the security of pledged goods or any purchase of pledged goods on the condition that the pledged goods may be redeemed or repurchased by the pledgor or seller for a fixed price within a fixed period of time.

(4) "Person" means an individual, partnership, corporation, joint venture, trust, association, or any other legal entity however organized.

(5) "Pledged goods" means tangible personal property, including, without limitation, all types of motor vehicles or any motor vehicle certificate of title, which property is purchased by, deposited with, or otherwise actually delivered into the possession of a pawnbroker in connection with a pawn transaction. However, for purposes of this Code section, possession of any motor vehicle certificate of title which has come into the possession of a pawnbroker through a pawn transaction made in accordance with law shall be conclusively deemed to be possession of the motor vehicle, and the pawnbroker shall retain physical possession of the motor vehicle certificate of title for the entire length of the pawn transaction but shall not be required in any way to retain physical possession of the motor vehicle at any time. "Pledged goods" shall not include choses in action, securities, or printed evidences of indebtedness.



§ 44-12-131. Duration of pawn transactions; lease-back of motor vehicles prohibited; taking possession of motor vehicles; restrictions on interest, fees, or charges; action to recover excessive or undisclosed charges; consequences of excessive charges

(a)(1) All pawn transactions shall be for 30 day periods but may be extended or continued for additional 30 day periods.

(2) A pawnbroker shall not lease back to the seller or pledgor any motor vehicle during a pawn transaction or during any extension or continuation of the pawn transaction.

(3) Unless otherwise agreed, a pawnbroker has upon default the right to take possession of the motor vehicle. In taking possession, the pawnbroker or his agent may proceed without judicial process if this can be done without breach of the peace or may proceed by action.

(4)(A) During the first 90 days of any pawn transaction or extension or continuation of the pawn transaction, a pawnbroker may charge for each 30 day period interest and pawnshop charges which together equal no more than 25 percent of the principal amount advanced, with a minimum charge of up to $10.00 per 30 day period.

(B) On any pawn transaction which is continued or extended beyond 90 days, a pawnbroker may charge for each 30 day period interest and pawnshop charges which together equal no more than 12.5 percent of the principal amount advanced, with a minimum charge of up to $5.00 per 30 day period.

(C) In addition to the charges provided for in subparagraphs (A) and (B) of this paragraph, in a pawn transaction or in any extension or continuation of a pawn transaction involving a motor vehicle or a motor vehicle certificate of title, a pawnbroker may charge the following:

(i) A fee equal to no more than any fee imposed by the appropriate state to register a lien upon a motor vehicle title, but only if the pawnbroker actually registers such a lien;

(ii) No more than $5.00 per day in storage fees, but only if an actual repossession pursuant to a default takes place on a vehicle which was not already in the pawnbroker's possession and only for each day the pawnbroker must actually retain possession of the motor vehicle; and

(iii) A repossession fee of $50.00 within 50 miles of the office where the pawn originated, $100.00 within 51 to 100 miles, $150.00 within 101 to 300 miles and a fee of $250.00 beyond 300 miles, but only if an actual repossession pursuant to a default takes place on a vehicle which was not already in the pawnbroker's possession.

(D) If a pledgor or seller requests that the pawnbroker mail or ship the pledged item to the pledgor or seller, a pawnbroker may charge a fee for the actual shipping and mailing costs, plus a handling fee equal to not more than 50 percent of the actual shipping and mailing costs.

(E) In the event the pledgor or seller has lost or destroyed the original pawn ticket, a pawnbroker may, at the time of redemption, charge a fee equal to not more than $2.00.

(5) No other charge or fee of any kind by whatever name denominated, including but not limited to any other storage fee for a motor vehicle, shall be made by a pawnbroker except as set out in paragraph (4) of this subsection.

(6) No fee or charge provided for in this Code section may be imposed unless a disclosure regarding that fee or charge has been properly made as provided for in Code Section 44-12-138.

(7)(A) Any interest, fees, or charges collected which are undisclosed, improperly disclosed, or in excess of that allowed by this subsection may be recovered by the pledgor or seller in an action at law in any superior court of appropriate jurisdiction.

(B) In any such action in which the pledgor or seller prevails, the court shall also award reasonable attorneys' fees, court costs, and any expenses of litigation to the pledgor or seller.

(C) Before filing an action under this Code section, the pledgor or seller shall provide the pawnbroker with a written notice by certified mail or statutory overnight delivery, return receipt requested, that such an action is contemplated, identifying any fees or charges which the pledgor or seller contends are undisclosed, improperly disclosed, or in excess of the fees and charges allowed by this Code section. If the court finds that during the 30 days following receipt of this notice the pawnbroker made a good faith offer to return any excess, undisclosed, or improperly disclosed charges, the court shall award reasonable attorneys' fees, court costs, and expenses of litigation to the pawnbroker.

(D) No action shall be brought under this Code section more than two years after the pledgor or seller knew or should have known of the excess, undisclosed, or improperly disclosed charges.

(b) Any interest, charge, or fees contracted for or received, directly or indirectly, in excess of the amounts permitted under subsection (a) of this Code section shall be uncollectable and the pawn transaction shall be void. All interest and the pawnshop charge allowed under subsection (a) of this Code section shall be deemed earned, due, and owing as of the date of the pawn transaction and a like sum shall be deemed earned, due, and owing on the same day of the succeeding month.



§ 44-12-132. Permanent records -- Required; content

Every pawnbroker shall maintain a permanent record book in which shall be entered in legible English at the time of each loan, purchase, or sale:

(1) The date of the transaction;

(2) The name of the person conducting the transaction;

(3) The name, age, and address of the customer; a description of the general appearance of the customer; and the distinctive number from the customer's driver's license or other similar identification card;

(4) An identification and description of the pledged or purchased goods, including, if reasonably available, the serial, model, or other number, and all identifying marks inscribed thereon;

(5) The number of the receipt or pawn ticket;

(6) The price paid or the amount loaned;

(7) If payment is made by check, the number of the check issued for the purchase price or loan;

(8) The maturity date of the transaction; and

(9) The signature of the customer.



§ 44-12-133. Permanent records -- Manner of recording entry; corrections; inspection

Entries shall appear in ink and shall be in chronological order. No blank lines may be left between entries. No obliterations, alterations, or erasures may be made. Corrections shall be made by drawing a line of ink through the entry without destroying its legibility. The book shall be open to the inspection of any duly authorized law enforcement officer during the ordinary hours of business or at any reasonable time.



§ 44-12-134. Permanent records -- Maintained for four years

The record of each pawn or purchase transaction provided for in Code Sections 44-12-132 and 44-12-133 shall be maintained for a period of not less than four years.



§ 44-12-135. Effect of part on local laws

Nothing in this part shall supersede existing local laws nor relieve a pawnbroker from the necessity of complying with them. The requirements of local laws shall be construed as cumulative to this part.



§ 44-12-136. Supervision of pawnbrokers by municipalities

Municipal authorities may license pawnbrokers, define their powers and privileges by ordinance, impose taxes upon them, revoke their licenses, and exercise such general supervision as will ensure fair dealing between the pawnbroker and his customers.



§ 44-12-137. Prohibited acts; penalties; presumption as to pledgor; replacement of lost or damaged goods

(a) Any pawnbroker and any clerk, agent, or employee of such pawnbroker who shall:

(1) Fail to make an entry of any material matter in his permanent record book;

(2) Make any false entry therein;

(3) Falsify, obliterate, destroy, or remove from his place of business such permanent record book;

(4) Refuse to allow any duly authorized law enforcement officer who is certified by the Georgia Peace Officer Standards and Training Council or who is a federal officer to inspect his permanent record book or any goods in his possession during the ordinary hours of business or at any reasonable time;

(5) Fail to maintain a record of each pawn transaction for at least four years;

(6) Accept a pledge or purchase property from a person under the age of 18 years or who the pawnbroker knows is not the true owner of such property;

(7) Make any agreement requiring the personal liability of a pledgor or seller or waiving any of the provisions of this part or providing for a maturity date less than one month after the date of the pawn transaction; or

(8) Fail to return or replace pledged goods to a pledgor or seller upon payment of the full amount due the pawnbroker unless the pledged goods have been taken into custody by a court or a law enforcement officer or agency,

shall be guilty of a misdemeanor.

(b) Any person properly identifying himself and presenting a pawn ticket to the pawnbroker shall be presumed to be the pledgor or seller and shall be entitled to redeem the pledged goods described in such ticket. In the event such pledged goods are lost or damaged while in the possession of the pawnbroker, it shall be the responsibility of the pawnbroker to replace the lost or damaged goods with like kinds of merchandise and proof of replacement shall be a defense to prosecution. For the purposes of this subsection, "lost" includes destroyed or having disappeared because of any cause, whether known or unknown, that results in the pledged goods being unavailable for return to the pledgor.



§ 44-12-138. Restrictions on advertising; disclosure tickets or statements

(a)(1) Any pawnbroker as defined in paragraph (2) of Code Section 44-12-130 shall include most prominently in any and all types of advertisements the word "pawn" or the words "pawn transaction." A pawnbroker shall not use the term "loan" in any advertisements or in connection with any advertising of the business of the pawnbroker; provided, however, that the provisions of this sentence shall not apply to a pawnbroker in business on March 1, 1992, which uses the term "loan" in connection with the name of the business or with advertising of the business.

(2) On any sign advertising a pawnbroker's business, the words on such sign shall be in at least 24 inch high letters. On any other sign on the property where the pawnbroker's business is located which advertises any other activities or business engaged in by the person who is a pawnbroker, the words on such sign shall be in 12 inch high letters or smaller; provided, however, that the provisions of this paragraph shall not apply to signs of pawnbrokers which signs are in existence on March 1, 1992.

(b) Every pawnbroker in every pawn transaction shall present the pledgor or seller with a written disclosure ticket or statement in at least nine-point type, appropriately completed, with no other written or pictorial matter except as provided in subsection (c) of this Code section, containing the following information:

(1) Information identifying the pawnbroker by name and address;

(2) A statement as follows:

"This is a pawn transaction. Failure to make your payments as described in this document can result in the loss of the pawned item. The pawnbroker can sell or keep the item if you have not made all payments by the specified maturity date.";

(3) If the pawned item is a motor vehicle or motor vehicle certificate of title, a statement as follows:

"Failure to make your payment as described in this document can result in the loss of your motor vehicle. The pawnbroker can also charge you certain fees if he or she actually repossesses the motor vehicle.";

(4) A statement that the length of the pawn transaction is 30 days and that it can only be renewed with the agreement of both parties and only for 30 day incremental periods;

(5) The annual percentage rate, computed in accordance with the federal Truth in Lending Act and regulations under the federal Truth in Lending Act, for the first 30 days of the transaction, computed as if all interest and pawnshop charges were considered to be interest;

(6) The annual percentage rate, computed in accordance with the federal Truth in Lending Act and regulations under the federal Truth in Lending Act, for each 30 day period in which the pawn transaction might be continued or extended, computed as if all interest and pawnshop charges were considered to be interest. For purposes of identifying the annual percentage rate after the second continuation or extension, a single statement which identifies an annual percentage rate for each possible 30 day period thereafter shall meet the requirements of this Code section;

(7) A statement in dollar amounts of how much it will cost the seller or pledgor to redeem the merchandise in the first 30 day period of the transaction;

(8) A statement in dollar amounts of how much it will cost the seller or pledgor to redeem the merchandise in any 30 day period after the first 30 day period of the pawn transaction, provided that all fees and charges have been kept current;

(9) A statement of the specific maturity date of the pawn transaction;

(10) A statement of how long, the grace period, the pledged goods may be redeemed after the specific maturity date and the dollar amount which will be required to redeem the pledged goods after the specific maturity date;

(11) A statement that after the grace period the pledged goods become the property of the pawnbroker;

(12) If the pawn transaction involves a motor vehicle or motor vehicle certificate of title, a statement that the pawnbroker may not charge a storage fee for the motor vehicle unless the pawnbroker repossesses the motor vehicle pursuant to a default;

(13) If the pawn transaction involves a motor vehicle or motor vehicle certificate of title, a statement that the pawnbroker may charge a storage fee for a repossessed motor vehicle not to exceed $5.00 per day, but only if the pawnbroker actually repossesses and actually must store the motor vehicle;

(14) If the pawn transaction involves a motor vehicle or motor vehicle certificate of title, a statement that the pawnbroker may charge a repossession fee, not to exceed $50.00, but only if the pawnbroker actually repossesses the motor vehicle;

(15) If the pawn transaction involves a motor vehicle or motor vehicle certificate of title, a statement that the pawnbroker may charge a fee to register a lien upon the motor vehicle certificate of title, not to exceed any fee actually charged by the appropriate state to register a lien upon a motor vehicle certificate of title, but only if the pawnbroker actually places such a lien upon the motor vehicle certificate of title;

(16) A statement that any costs to ship the pledged items to the pledgor or seller can be charged to the pledgor or seller, along with a handling fee to equal no more than 50 percent of the actual costs to ship the pledged items; and

(17) A statement that a fee of up to $2.00 can be charged for each lost or destroyed pawn ticket.

(c) In addition to the information required by subsection (b) of this Code section, the pawnbroker may, but is not required to, include the following information on the same disclosure ticket or statement, provided that such information is not used to obscure or obfuscate the information required by subsection (b) of this Code section:

(1) Information identifying the pledgor or seller;

(2) Any logo which the pawnbroker may desire to use;

(3) Any numbers or characters necessary for the pawnbroker to identify the merchandise or goods associated with the pawn transaction;

(4) Any other information required to be disclosed to consumers by any other law, rule, or regulation of the United States or of the State of Georgia;

(5) Information identifying or describing the pledged item;

(6) Information which is only for the internal business use of the pawnbroker;

(7) The hours of operation of the pawnbroker;

(8) The time of day of the pawn transaction; and

(9) Any agreement between the pledgor or seller and the pawnbroker which does not controvert the provisions of this part, of Part 5 of Article 8 of Chapter 14 of this title, or of Part 2 of Article 15 of Chapter 1 of Title 10.

(d) The pawnbroker shall have the pledgor or seller sign the disclosure statement and shall furnish a completed copy to the pledgor or seller. The pawnbroker shall maintain a completed and signed copy of the disclosure statement on file for two years subsequent to the maturity date of the pawn transaction. Failure to maintain such a copy shall be conclusive proof that the pawnbroker did not furnish such a statement to the pledgor or seller.

(e) Notwithstanding anything to the contrary contained elsewhere in this Code section, no municipality or local government may impose any requirements upon a pawnbroker regarding the disclosures which must be made to a pledgor or seller or which must be made in the pawn ticket, other than those requirements contained in this Code section.









Article 4 - Trover

Part 1 - In General

§ 44-12-150. Effect of defendant's possession on necessity of proof of conversion

In actions to recover the possession of chattels, it shall not be necessary to prove any conversion of the property if the defendant is in possession when the action is brought.



§ 44-12-151. Right of plaintiff to elect form of verdict

In an action to recover personal property, the plaintiff may elect:

(1) To accept an alternative verdict for the property or for its value;

(2) To demand a verdict for the damages alone; or

(3) To demand a verdict for the property alone and its hire, if any.

It shall be the duty of the court to instruct the jury to render the verdict as the plaintiff elects.



§ 44-12-152. Determination of value of property

For personalty unlawfully detained, the plaintiff may recover a sum in the amount of the highest value which he is able to prove existed between the time of the conversion and the trial.



§ 44-12-153. Tender of property and hire; effect on costs

In actions for the recovery of personal property, if the defendant disclaims all title and tenders the property to the plaintiff when he files his answer, together with reasonable hire for the same since the conversion, the costs of the action shall be paid by the plaintiff unless he proves a previous demand of the defendant and a refusal to deliver.



§ 44-12-154. Setoff and recoupment in action involving purchase money contract; judgment; lien of defendant

When personal property is sold and the vendor retains the title until all the purchase money is paid, if the vendor or his assigns shall bring an action to recover the possession of such personal property, the defendant in the action may plead as a setoff any demand or claim that he may have against the plaintiff or may recoup any damages that he has sustained by reason of any failure of consideration, any defects in the personal property, or any breach of contract by the plaintiff whereby the defendant has in any way been injured or damaged. If the plaintiff elects to take a money judgment for the value of the property, the amount of the setoff or damages allowed the defendant by the jury shall be deducted from the value of the property and the amount allowed for the hire or use thereof and the plaintiff shall only recover the excess; but, if the amount of the setoff or damages allowed the defendant shall exceed the value of the property and the hire thereof, the defendant shall have judgment against the plaintiff for such excess. If the plaintiff elects to take a judgment for the property, the amount allowed the defendant as the setoff or damages shall be a lien on such property superior to all other liens except liens for taxes.



§ 44-12-155. Alternative verdict; effect as first lien pending payment of judgment

An alternative verdict in an action of trover vests the title to the property in the plaintiff to the extent that until the judgment is paid by the defendant such judgment shall constitute the first lien on the property to the exclusion of all other claims whatsoever.



§ 44-12-156. Effect of judgment for damages in trover; priority

When a verdict for damages is rendered in favor of a plaintiff in trover and a judgment is entered thereon, the verdict and judgment shall not have the effect of changing the property which is the subject matter of the action or of vesting the same in the defendant in the action until after the damages and costs recovered by the plaintiff in the action are paid off and discharged. However, the verdict and judgment shall subject the property to sale under and by virtue of an execution issuing upon the judgment in the action of trover and shall make the property liable to the payment of the damages and costs recovered in the action in preference to any other judgment, order, or decree against the defendant in such action.



§ 44-12-157. Effect of destruction of or injury to property on defendant's liability

Pending a trover action, the death or destruction of or material injury to the property in dispute shall be no defense to a mere wrongdoer. If the defendant is a bona fide claimant and the injury arises from an act of God and is in no way the result of the defendant's conduct, the jury may take the death, destruction, or material injury of the property into consideration; but in no case shall such an event cast the costs upon the plaintiff.



§ 44-12-158. Fees and costs when $100.00 or less is involved

In an action of trover or bail trover where the principal amount is $100.00 or less or where the value of the property sought to be recovered is $100.00 or less, the costs in such an action of trover or bail trover in the trial court shall be $5.00 which shall be equally divided to cover the services of the clerk of the court and the sheriff; provided, however, that the sheriff may also collect the additional amount of costs as provided by law for serving subpoenas upon witnesses; and provided, further, that clerks of the superior courts shall be entitled to receive the same fees as in other civil cases for performing the duties required of them in cases of trover or bail trover regardless of the amount involved in such cases of trover or bail trover.






Part 2 - Bail in Trover Proceedings

§ 44-12-170. Sale of perishable or other property in absence of replevy; amount of money verdict for plaintiff

Whenever any officer has taken possession of any property under process in any case of trover and the property remains in the hands of the officer because neither the plaintiff nor the defendant replevies the property, if the property is of a perishable nature or liable to deterioration from keeping or if there is expense involved in keeping the property, the property may be sold under Code Section 9-13-163; provided, however, if the property is sold, the plaintiff, in case of recovery, shall be entitled only to a money verdict for the amount of the proceeds of such sale together with any hire or interest from the date of conversion to the date of seizure found by the jury.



§ 44-12-171. Recovery by defendant in trover action when plaintiff had replevied property

When the plaintiff in a trover action has replevied the property and on the trial of the case fails to recover or dismisses his petition, the defendant may recover the property and its hire or the sworn value placed upon the property in the petition instead of suing on the replevy bond.









Article 5 - Disposition of Unclaimed Property

§ 44-12-190. Short title

This article shall be known and may be cited as the "Disposition of Unclaimed Property Act."



§ 44-12-191. Construction of article

This article shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.



§ 44-12-192. Definitions

As used in this article, the term:

(1) "Apparent owner" means the person whose name appears on the records of the holder as the person entitled to property held, issued, or owing by the holder.

(2) "Banking organization" means a bank, trust company, savings bank, industrial bank, land bank, safe-deposit company, private banker, or any other organization defined by federal law or the law of another state as a bank or banking organization.

(3) "Business association" means any corporation, other than a public corporation, a joint-stock company, an investment company, a business trust, or a partnership or association for business purposes of two or more individuals whether or not for profit, including a banking organization, financial organization, insurance company, or utility.

(4) "Commissioner" means the commissioner of revenue.

(5) "Domicile" means the state of incorporation, in the case of a corporation incorporated under the laws of a state, and the state of the principal place of business, in the case of a person not incorporated under the laws of a state.

(6) "Due diligence" means, but shall not be limited to, the mailing of a letter by first-class mail to the last known address of the owner as indicated on the records of the holder.

(7) "Financial organization" means any savings and loan association, cooperative bank, building and loan association, or credit union.

(8) "Holder" means a person, wherever organized or domiciled, who is:

(A) In possession of property belonging to another;

(B) A trustee in case of a trust; or

(C) Indebted to another on an obligation.

(9) "Insurance company" means an association, corporation, or fraternal or mutual benefit organization, whether or not for profit, which is engaged in providing insurance coverage of any type.

(10) "Intangible property" means and includes:

(A) Moneys, checks, drafts, deposits, interest, dividends, and income;

(B) Credit balances, customer overpayments, gift certificates, security deposits, refunds, credit memos, unpaid wages, and unidentified remittances;

(C) Stocks and other intangible ownership interests in business associations;

(D) Moneys deposited to redeem stocks, bonds, coupons, and other securities or to make distributions;

(E) Amounts due and payable under the terms of insurance policies; and

(F) Amounts distributable from a trust or custodial fund established under a plan to provide health, welfare, pension, vacation, severance, retirement, death, stock purchase, profit sharing, employee savings, supplemental unemployment insurance, or similar benefits.

(11) "Last known address" means a description of the location of the apparent owner sufficient for the purpose of the delivery of mail.

(12) "Owner" means a depositor in the case of a deposit, a beneficiary in the case of a trust other than a deposit in trust, a creditor, claimant, or payee in the case of other intangible property, or a person having a legal or equitable interest in property subject to this article or his legal representative.

(13) "Payable" means the earliest date upon which the owner of property could become entitled to the payments, possession, delivery, or distribution of such property from a holder.

(14) "Person" means an individual, business association, government, governmental subdivision or agency, public corporation, public authority, estate, trust, two or more persons having a joint or common interest, or any other legal or commercial entity.

(15) "State" means any state, district, commonwealth, territory, insular possession, or any other area subject to the authority of the United States.

(16) "Utility" means a person who owns or operates for public use any plant, equipment, property, franchise, or license for the transmission of communications or the production, storage, transmission, sale, delivery, or furnishing of electricity, water, steam, or gas.



§ 44-12-193. When property held, issued, or owing in ordinary course of holder's business presumed abandoned

Except as provided in Article 17B of Title 10, all tangible and intangible property, including any income or increment thereon, less any lawful charges, that is held, issued, or owing in the ordinary course of the holder's business and has remained unclaimed by the owner for more than five years after it became payable or distributable is presumed abandoned, except as otherwise provided by this article. Property is payable or distributable for the purpose of this article notwithstanding the owner's failure to make demand or to present any instrument or document required to receive payment.



§ 44-12-194. Conditions under which intangible property subject to custody of state as unclaimed property

Unless otherwise provided in this article or by any other provision of law, intangible property is subject to the custody of this state as unclaimed property if the conditions leading to a presumption of abandonment as described in Code Section 44-12-193 are satisfied and:

(1) The last known address, as shown on the records of the holder, of the apparent owner is in this state;

(2) The records of the holder do not reflect the identity of the person entitled to the property and it is established that the last known address of the person entitled to the property is in this state;

(3) The records of the holder do not reflect the last known address of the apparent owner, and it is established that:

(A) The last known address of the person entitled to the property is in this state; or

(B) The holder is a domiciliary or a government or governmental subdivision or agency of this state and has not previously paid the property to the state of the last known address of the apparent owner or other person entitled to the property;

(4) The last known address, as shown on the records of the holder, of the apparent owner or other person entitled to the property is in a state that does not provide by law for the escheat or custodial taking of the property or its escheat or unclaimed property law is not applicable to the property and the holder is a domiciliary or a government or governmental subdivision or agency of this state;

(5) The last known address, as shown on the records of the holder, of the apparent owner is in a foreign nation and the holder is a domiciliary or a government or governmental subdivision or agency of this state; or

(6) The transaction out of which the property arose occurred in this state and:

(A) The last known address of the apparent owner or other person entitled to the property is unknown; or

(B) The last known address of the apparent owner or other person entitled to the property is in a state that does not provide by law for the escheat or custodial taking of the property or its escheat or unclaimed property law is not applicable to the property; and

(C) The holder is a domiciliary of a state that does not provide by law for the escheat or custodial taking of the property or its escheat or unclaimed property law is not applicable to the property.



§ 44-12-195. When sums payable on traveler's checks or money orders deemed abandoned; conditions under which same may be subjected to custody of state as unclaimed property

(a) Except as otherwise provided in this Code section, any sum payable on a traveler's check that has been outstanding for more than 15 years after its issuance is presumed abandoned unless the owner, within 15 years, has communicated in writing with the issuer concerning it or otherwise indicated an interest as evidenced by a memorandum or other record on file prepared by an employee of the issuer.

(b) Except as otherwise provided in this Code section, any sum payable on a money order or similar written instrument, other than a third-party bank check, that has been outstanding for more than seven years after its issuance is presumed abandoned unless the owner, within seven years, has communicated in writing with the issuer concerning it or otherwise indicated an interest as evidenced by a memorandum or other record on file prepared by an employee of the issuer.

(c) Any sum payable on a traveler's check, money order, or similar written instrument, other than a third-party bank check, described in this Code section may not be subjected to the custody of this state as unclaimed property unless:

(1) The records of the issuer show that the traveler's check, money order, or similar written instrument was purchased in this state;

(2) The issuer has its principal place of business in this state and the records of the issuer do not show the state in which the traveler's check, money order, or similar written instrument was purchased; or

(3) The issuer has its principal place of business in this state, the records of the issuer show the state in which the traveler's check, money order, or similar written instrument was purchased, and the laws of the state of purchase do not provide for the escheat or custodial taking of the property or its escheat or unclaimed property law is not applicable to the property.

(d) Notwithstanding any other provision of this article, the provisions of subsection (c) of this Code section relating to the requirements for subjecting certain written instruments to the custody of the state shall apply to sums payable on traveler's checks, money orders, and similar written instruments presumed abandoned on or after February 1, 1965, except to the extent that those sums have been paid over to a state prior to January 1, 1973.



§ 44-12-196. When instruments on which banking or financial organization directly liable presumed abandoned; service charges

Any sum payable on a check, draft, or similar instrument, except money orders, traveler's checks, and other similar instruments subject to Code Section 44-12-195, on which a banking or financial organization is directly liable, including but not limited to, cashier's checks and certified checks, which has been outstanding for more than five years after it was payable or after its issuance if payable on demand, is presumed abandoned unless the owner, within five years, has communicated in writing with the banking or financial organization concerning it or otherwise indicated an interest as evidenced by a memorandum or other record on file prepared by an employee of the banking or financial organization. Except for charges imposed with respect to issuance, no banking or financial organization shall deduct a service charge from, or otherwise impose a service charge on, any instrument described in this Code section unless such instrument is not presented for payment within two years of the date of issuance. Service charges may be imposed for each month of the 12 months following such two-year period.



§ 44-12-197. When certain deposits or other interests in banking or financial organization presumed abandoned

(a) Any demand, savings, or matured time deposit with a banking or financial organization, including deposits that are automatically renewable, and any funds paid toward the purchase of a share, a mutual investment certificate, or any other interest in a banking or financial organization is presumed abandoned unless the owner, within five years, has:

(1) In the case of a deposit, increased or decreased its amount or presented the passbook or other similar evidence of the deposit for the crediting of interest or negotiated a check in payment of interest on a time deposit;

(2) Communicated in writing with the banking or financial organization concerning the property;

(3) Otherwise indicated an interest in the property as evidenced by a memorandum or other record on file prepared by an employee of the banking or financial organization; for purposes of this paragraph, a record of the sending of a federal Internal Revenue Service Form 1099, or its equivalent, to the persons enumerated in this subsection and a record of its not being returned by the United States Postal Service or its successor shall be an indication of interest;

(4) Owned other property to which paragraph (1), (2), or (3) of this subsection is applicable if the banking or financial organization communicated in writing with the owner with regard to the property that would otherwise be presumed abandoned under this paragraph at the address to which communications regarding the other property regularly are sent;

(5) Had another relationship with the banking or financial organization concerning which the owner has communicated in writing with the banking or financial organization or has otherwise indicated an interest as evidenced by a memorandum or other record on file prepared by an employee of the banking or financial organization if the banking or financial organization communicates in writing with the owner with regard to property that would otherwise be abandoned under this paragraph at the address to which communications regarding the other relationship regularly are sent; or

(6) A deposit made with a banking or financial organization by a court or by a guardian pursuant to order of a court or by any other person for the benefit of a person who was a minor at the time of the making of such deposit, which deposit is subject to withdrawal only upon the further order of such court or such guardian or other person, shall not be subject to the provisions of this article until one year after such minor attains the age of 18 years or until one year after the death of such minor, whichever occurs sooner. These accounts are not subject to dormant service charges.

(b) For purposes of this Code section, "property" includes any interest or dividends thereon. No banking or financial organization shall deduct a service charge from any account on which there has been no deposit or withdrawal for 12 or more months or otherwise impose a service charge on any such account. A service charge may be imposed for 12 months immediately following a deposit to or withdrawal from any such account.

(c) No banking or financial organization may cease to accrue interest on any account from the date the account is declared dormant or inactive by such organization except in conformity with cessation of interest generally assessed upon active accounts. With respect to any property described in this subsection, a holder may not impose any charges due to dormancy or inactivity which differ from those imposed on active accounts or cease to pay interest unless:

(1) For property in excess of $50.00, the holder, no more than three months before the initial imposition of those charges or cessation of interest, has given written notice to the owner of the amount of those charges at the last known address of the owner stating that those charges will be imposed or that interest will cease, but the notice provided in this paragraph need not be given with respect to charges imposed or interest ceased before July 1, 1990; and

(2) The holder regularly imposes such charges or ceases payment of interest and does not regularly reverse or otherwise cancel them or retroactively credit interest with respect to such property.

(d) Any automatically renewable property to which this Code section applies is matured upon the expiration of its initial time period. However, in the case of any renewal to which the owner consents at or about the time of renewal by communicating in writing with the banking or financial organization or otherwise indicates consent as specified in subsection (a) of this Code section, the property is matured upon the expiration of the last time period for which consent was given. If, at the time provided for delivery in subsection (e) of Code Section 44-12-214, a penalty or forfeiture in the payment of interest would result from the delivery of the property, the time for delivery is extended until the time when no penalty or forfeiture would result.



§ 44-12-198. When fund under life or endowment insurance policy or annuity contract presumed abandoned

(a) Funds held or owing under any life or endowment insurance policy or annuity contract which has matured or terminated are presumed abandoned if unclaimed for more than five years after the funds became due and payable as established from the records of the insurance company holding or owing the funds, except that property described in paragraph (2) of subsection (c) of this Code section is presumed abandoned if unclaimed for more than two years.

(b) If a person other than the insured or annuitant is entitled to the funds and no address of the person is known to the company or it is not definite and certain from the records of the company who is entitled to the funds, it is presumed that the last known address of the person entitled to the funds is the same as the last known address of the insured or annuitant according to the records of the company.

(c) For purposes of this Code section, a life or endowment insurance policy or annuity contract not matured by actual proof of the death of the insured or annuitant according to the records of the company is deemed matured and the proceeds due and payable if:

(1) The company knows that the insured or annuitant has died; or

(2) If all of the following conditions are met:

(A) The insured has attained, or would have attained if he were living, the limiting age under the mortality table on which the reserve is based;

(B) The policy was in force at the time the insured attained, or would have attained, the limiting age specified in subparagraph (A) of this paragraph; and

(C) Neither the insured nor any other person appearing to have an interest in the policy within the preceding two years, according to the records of the company concerning the policy or otherwise, indicated an interest as evidenced by a memorandum or other record on file prepared by an employee of the company.

(d) For purposes of this Code section, the application of an automatic premium loan provision or other nonforfeiture provision contained in an insurance policy does not prevent a policy from being matured or terminated under subsection (a) of this Code section if the insured has died or the insured or the beneficiaries of the policy otherwise have become entitled to the proceeds thereof before the depletion of the cash surrender value of a policy by the application of that provision.

(e) Notwithstanding any other provisions of law, if the company learns of the death of the insured or annuitant and the beneficiary has not communicated with the insurer within four months after the death, the company shall take reasonable steps to locate the beneficiary and pay the proceeds to the beneficiary.

(f) On and after January 1, 1991, every change of beneficiary form issued by an insurance company under any life or endowment insurance policy or annuity contract to an insured or owner who is a resident of this state must request the following information:

(1) The name of each beneficiary or, if a class of beneficiaries is named, the name of each current beneficiary in the class;

(2) The address of each beneficiary; and

(3) The relationship of each beneficiary to the insured.



§ 44-12-199. When funds held or owing by utility presumed abandoned

The following funds held or owing by any utility are presumed abandoned:

(1) Any deposit made by a subscriber with a utility to secure payment for or any sum paid in advance for utility services to be furnished in this state, less any lawful deductions, that has remained unclaimed by the person appearing on the records of the utility entitled thereto for more than five years after the termination of the services for which the deposit or advance payment was made; and

(2) Any sum which a utility has been ordered to refund and which was received for utility services rendered in this state, together with any interest thereon, less any lawful deductions, that has remained unclaimed by the person appearing on the records of the utility entitled thereto for more than five years after the date it became payable in accordance with the final determination or order providing for the refund unless the regulatory body having jurisdiction over the utility has provided by order for a different disposition of such unclaimed funds.



§ 44-12-200. When unclaimed court ordered refund from business association presumed abandoned

Except to the extent otherwise ordered by a court or administrative agency of competent jurisdiction, any sum that a business association has been ordered to refund by a court or administrative agency which has remained unclaimed by the owner for more than five years after it became payable in accordance with the final determination or order providing for the refund, regardless of whether the final determination or order requires any person entitled to a refund to make a claim for it, is presumed abandoned.



§ 44-12-201. When undistributed dividends and distributions of business associations presumed abandoned; when intangible interest in business associations presumed abandoned

(a) Pursuant to Code Section 44-12-193, any dividend, profit, distribution, interest, payment on principal, or other sum held or owing by a business association for or to its shareholder, certificate holder, member, bondholder, or other security holder, or a participating patron of a cooperative, who has not claimed it, corresponded in writing concerning it, or otherwise indicated an interest as evidenced by a memorandum or other record on file with the association within five years after the date prescribed for payment or delivery is presumed abandoned.

(b)(1) Pursuant to Code Section 44-12-193, any intangible interest in a business association, as evidenced by the stock records or membership records of the association, is presumed abandoned if the interest in the association is owned by a person who for more than five years has neither claimed a dividend or other sum referred to in subsection (a) of this Code section nor corresponded in writing with the association and the association does not know the location of the owner at the end of such five-year period. With respect to such interest, the business association shall be deemed the holder.

(2) All intangible property, including but not limited to securities, principal, interest, dividends, or other earnings thereon, less any lawful charges, held by a business association; federal, state, or local government or governmental subdivision, agency, or entity; or any other person or entity, regardless of where the holder may be found, if the owner has not claimed such property or corresponded in writing with the holder concerning the property within five years after the date prescribed for payment or delivery by the issuer unless the holder is a state that has taken custody pursuant to its own unclaimed property laws, in which case no additional period of holding beyond that of such state is necessary pursuant to this subsection, is presumed abandoned and subject to the custody of this state as unclaimed property if:

(A) The last known address of the owner is unknown; and

(B) The person or entity originating or issuing the intangible property is this state or any political subdivision of this state or is incorporated, organized, created, or otherwise located in this state.

(3) The provisions of paragraph (2) of this subsection shall not apply to property which is or may be presumed abandoned and subject to the custody of this state pursuant to any other provision of law containing a dormancy period different from that prescribed in paragraph (2) of this subsection.

(4) The provisions of this subsection shall apply to all property held on April 13, 1992, or at any time thereafter, regardless of when such property became or becomes presumptively abandoned.

(c) Pursuant to Code Section 44-12-193, any dividends or other distributions held for or owing to a person at the time the stock or other security to which they attach are presumed abandoned also shall be presumed abandoned as of the same time.

(d) For the purposes of subsections (a) and (b) of this Code section, a record of the sending of a federal Internal Revenue Service Form 1099, or its equivalent, to the persons enumerated in those subsections and a record of its not being returned by the United States Postal Service, or its successor, shall be an indication of interest.



§ 44-12-202. When unclaimed property distributed in course of dissolution or liquidation of a person presumed abandoned

All property distributable in the course of a voluntary or involuntary dissolution or liquidation of a person that remains unclaimed by the person entitled thereto, within one year after the date of final distribution or liquidation, shall be presumed abandoned.



§ 44-12-203. When intangible property held in fiduciary capacity for benefit of another, and income derived therefrom, presumed abandoned

(a) Intangible property and any income or increment derived therefrom held in a fiduciary capacity for the benefit of another person is presumed abandoned unless the owner, within five years after it has become payable or distributable, has increased or decreased the principal, accepted payment of principal or income, communicated concerning the property, or otherwise indicated an interest as evidenced by a memorandum or other record on file prepared by the fiduciary.

(b) Funds in an individual retirement account or a retirement plan for self-employed individuals or similar account or plan established pursuant to the internal revenue laws of the United States are not payable or distributable within the meaning of subsection (a) of this Code section unless, under the terms of the account or plan, distribution of all or part of the funds would then be mandatory.

(c) For the purpose of this Code section, a person who holds property as an agent for a business association is deemed to hold the property in a fiduciary capacity for a business association alone, unless the agreement between him and the business association provides otherwise.

(d) For the purposes of this article, a person who is deemed to hold property in a fiduciary capacity for a business association alone is the holder of the property only insofar as the interest of the business association in the property is concerned, and the business association is the holder of the property insofar as the interest of any other person in the property is concerned.



§ 44-12-204. When intangible property held for owner by state or federal entity presumed abandoned

All intangible property held for the owner by any state or federal court, government, governmental subdivision or agency, public corporation, or public authority which remains unclaimed by the owner for more than five years after becoming payable or distributable is presumed abandoned.



§ 44-12-205. When gift certificate or credit memo presumed abandoned

(a) A gift certificate or a credit memo issued in the ordinary course of an issuer's business which remains unclaimed by the owner for more than five years after becoming payable or distributable is presumed abandoned.

(b) In the case of a gift certificate, the amount presumed abandoned is the price paid by the purchaser for the gift certificate. In the case of a credit memo, the amount presumed abandoned is the amount credited to the recipient of the memo.



§ 44-12-206. When unpaid wages presumed abandoned

Unpaid wages, including wages represented by unpresented payroll checks owing in the ordinary course of the holder's business, that have remained unclaimed by the owner for more than one year after becoming payable are presumed abandoned.



§ 44-12-207. When employee benefit trust distributions and income thereon presumed abandoned; exceptions

(a) All employee benefit trust distributions and any income or other increment thereon are abandoned to this state under the provisions of this article if the owner has not, within five years after it becomes payable or distributable, accepted such distribution, corresponded in writing concerning such distribution, or otherwise indicated an interest as evidenced by a memorandum or other record on file with the fiduciary of the trust or custodial fund or administrator of the plan under which such trust or fund is established.

(b) An employee benefit trust distribution and any income or other increment thereon shall not be presumed abandoned to this state under the provisions of this article if, at the time such distribution shall become payable to a participant in an employee benefit plan, such plan contains a provision for forfeiture, if the trustees of an employee benefit plan supported wholly or partially from public funds adopt a provision for forfeiture, or if such plan expressly authorizes the trustee to declare a forfeiture of a distribution to a beneficiary thereof who cannot be found after a period of time specified in such plan, and the trust or fund established under the plan has not terminated prior to the date on which such distribution would become forfeitable in accordance with such provision.



§ 44-12-208. When funds held or owing by insurer or hospital, medical, or dental service corporation presumed abandoned; when sums payable on negotiable instrument for payment of claim under insurance contract presumed abandoned

(a) Any funds held or owing by a fire, casualty, or any other insurer or surety as defined in Title 33 or a hospital, medical, or dental service corporation organized under Title 31 that are due and payable, as established from the records of the insurer or surety either to an insured, a principal, or other claimant under any insurance policy or contract shall be presumed abandoned if they have not been claimed or paid within five years after becoming due or payable. Funds payable according to the insurer's or surety's records are deemed due and payable although the policy or contract has not been surrendered as required.

(b) If a person other than the insured, the principal, or the claimant is entitled to the funds and no address of the person is known to the insurer or surety or if it is not definite and certain from the records of the insurer or surety what person is entitled to the funds, it is presumed that the last known address of the person entitled to the funds is the same as the last known address of the insured, the principal, or the claimant according to the records of the insurer or surety.

(c) Any sum for the payment of a claim under an insurance policy or contract, which sum is payable on a negotiable instrument on which the insurer is the maker or drawer shall be presumed abandoned if, within five years from the date payable, or from the date of issuance, if payable on demand, the owner has not:

(1) Negotiated the instrument;

(2) Corresponded in writing with the insurer concerning it; or

(3) Otherwise indicated an interest by a writing on file with the insurer.



§ 44-12-209. Rent due on safe-deposit boxes; notice of opening of box and sealing of contents when contents deemed abandoned; delivery to commissioner

(a) If the rental due on a safe-deposit box has not been paid for one year, the lessor shall send a notice by registered mail or statutory overnight delivery to the last known address of the lessee stating that the safe-deposit box will be opened and its contents stored at the expense of the lessee unless payment of the rental is made within 30 days. If the rental is not paid within 30 days from the mailing of the notice, the holder shall provide written notification to the commissioner of the drilling date not less than 30 days prior to this time. The commissioner may designate a representative to be present during the opening of the safe-deposit box. The safe-deposit box shall be opened in the presence of an officer of the lessor. The contents shall be sealed in a package by the officer who shall write on the outside the name of the lessee and the date of the opening. The officer shall execute a certificate reciting the name of the lessee, the date of the opening of the safe-deposit box, and a list of its contents. The certificate shall be included in the package and a copy of the certificate shall be sent by registered mail or statutory overnight delivery to the last known address of the lessee. The package shall then be placed in the general vaults of the lessor at a rental not exceeding the rental previously charged for the safe-deposit box.

(b) If the contents of the safe-deposit box have not been claimed within two years of the mailing of the certificate, the lessor may send a further notice to the last known address of the lessee stating that, unless the accumulated charges are paid within 30 days, the contents of the safe-deposit box will be delivered to the commissioner as abandoned property under the provisions of Code Section 44-12-214.

(c) The lessor shall submit to the commissioner a verified inventory of all of the contents of the safe-deposit box upon delivery of the contents of the safe-deposit box or such part thereof as shall be required by the commissioner under Code Section 44-12-214, but the lessor shall not deduct from any cash of the lessee in the safe-deposit box an amount equal to accumulated charges for rental but shall submit to the commissioner a verified statement of such charges and deductions. If there is no cash, or insufficient cash to pay accumulated charges, in the safe-deposit box, the commissioner shall remit to the lessor the charges or balance due, up to the value of the property in the safe-deposit box delivered to him, less any costs or expenses of sale; but, if the charges or balance due exceeds the value of such property, the commissioner shall remit only the value of the property, less costs or expenses of sale. Any accumulated charges for safe-deposit box rental paid by the commissioner to the lessor shall be deducted from the value of the property of the lessee delivered to the commissioner.

(d) On and after January 1, 1991, a copy of this Code section shall be printed on every contract for rental of a safe-deposit box.



§ 44-12-210. Commencement of abandonment for certain property described in Code Section 44-12-197

The abandonment period of any property described in Code Section 44-12-197 that is automatically renewable shall commence upon the expiration of its initial time period except that, in the case of any renewal to which the owner consents at or about the time of renewal by communicating in writing with the person holding the property or otherwise indicating such consent as evidenced by a memorandum on file prepared by an employee, the abandonment period shall commence upon the expiration of the last time period for which consent was given.



§ 44-12-211. When bequeathed property presumed abandoned; when person presumed dead without heirs or distributees and property presumed abandoned

(a) Property which has been bequeathed to any person shall be presumed abandoned if not claimed by that person or his heirs, legatees, or distributees within five years after the death of the testator unless the will makes provision in case of a lapse, failure, or rejection of the bequest for the disposition of the property.

(b) When a person owning property is not known for five successive years to be living and neither the person named, his heirs, or distributees can be located or proved for five successive years to have been living, he shall be presumed to have died without heirs or distributees and his property shall be presumed abandoned.



§ 44-12-212. When property described in Code Section 44-12-193 not subject to this article

If specific property which is subject to the provisions of Code Section 44-12-193 is held for or owed or distributable to an owner whose last known address is in another state by a holder who is subject to the jurisdiction of that state, the specific property is not presumed abandoned in this state and subject to this article if:

(1) It may be claimed as abandoned or escheated under the laws of such other state; and

(2) The laws of such other state make reciprocal provision that similar specific property is not presumed abandoned or escheatable by such other state when held for or owed or distributable to an owner whose last known address is within this state by a holder who is subject to the jurisdiction of this state.



§ 44-12-213. Cooperation with other states to audit or otherwise determine unclaimed property subject to claim; rules and procedure

(a) The commissioner may enter into agreements with other states to exchange information needed to enable this or another state to audit or otherwise determine unclaimed property that is subject to a claim of custody. The commissioner by rule may require the reporting of information needed to enable compliance with agreements made pursuant to this Code section and may prescribe the form.

(b) To avoid conflicts between the commissioner's procedures and the procedures of administrators in other jurisdictions that enact the Uniform Unclaimed Property Act, the commissioner, so far as is consistent with the purposes, policies, and provisions of this article, before adopting, amending, or repealing rules, shall advise and consult with administrators in other jurisdictions that enact the Uniform Unclaimed Property Act and take into consideration the rules of administrators in other jurisdictions that enact the Uniform Unclaimed Property Act.

(c) The commissioner may join with other states to seek enforcement of this article against any person who is or may be holding property reportable under this article.

(d) At the request of another state, the Attorney General of this state may bring an action in the name of the administrator of the other state in any court of competent jurisdiction in this state to enforce the unclaimed property laws of the other state against the holder in this state of property subject to escheat or a claim of abandonment by the other state, if the other state has agreed to pay expenses incurred by the Attorney General in bringing that action.

(e) The commissioner may request that the attorney general of another state or any other person bring an action in the name of the commissioner in the other state. This state shall pay all expenses including attorney's fees in any action under this subsection. The commissioner may agree to pay the person bringing the action attorney's fees based in whole or in part on a percentage of the value of any property recovered in the action. Any expenses paid pursuant to this subsection may not be deducted from the amount that is subject to the claim by the owner under this article.



§ 44-12-214. Report and remittance of persons holding property presumed abandoned under this article

(a) Except as provided in Article 17B of Title 10, every person holding funds or other property, tangible or intangible, presumed abandoned under this article shall report and remit to the commissioner with respect to the property as provided in this Code section.

(b) The report shall be verified and shall include:

(1) The name and social security or federal identification number, if known, and last known address, including ZIP Code, if any, of each person appearing from the records of the holder to be the owner of any property of the value of $50.00 or more presumed abandoned under this article;

(2) In case of unclaimed funds of insurance corporations, the full name of the insured or annuitant and any beneficiary, if known, and the last known address according to the insurance corporation's records;

(3) In the case of the contents of a safe-deposit box or other safekeeping repository or in the case of other tangible property, a description of the property and the place where it is held and may be inspected by the commissioner, and any amounts owing to the holder;

(4) The nature and identifying number, if any, or description of the property and the amount appearing from the records to be due, except that items of value under $50.00 each may be reported in aggregate;

(5) The date when the property became payable, demandable, or returnable, and the date of the last transaction with the owner with respect to the property; and

(6) Other information which the commissioner prescribes by rule as necessary for the administration of this article.

(c) If the person holding property presumed abandoned is a successor to other persons who previously held the property for the owner or if the holder has changed his name while holding the property, he shall file with his report all prior known names and addresses of each holder of the property.

(d) The report and remittance shall be filed before November 1 of each year as of June 30 next preceding, but the report and remittance of insurance corporations shall be filed before May 1 of each year as of December 31 next preceding. When property is evidenced by certificate of ownership as set forth in Code Section 44-12-201, the holder shall deliver to the commissioner a duplicate of any such certificate registered in the name of the commissioner at the time of report and remittance. The commissioner may postpone the reporting and remittance date upon written request by any person required to file a report.

(e) If the holder of property presumed abandoned under this article knows the whereabouts of the owner, the holder shall, before filing the annual report, communicate with the owner and take necessary steps to prevent abandonment from being presumed. All holders shall exercise due diligence, as defined in Code Section 44-12-192, at least 60 days but no more than 120 days prior to the submission of the report to ascertain the whereabouts of the owner if the holder has in its records an address for the apparent owner which the holder's records do not disclose to be inaccurate and the property has a value of $50.00 or more.

(f) Verification, if made by a partnership, shall be executed by a partner; if made by an unincorporated association or private corporation, by an officer; and if made by a public corporation, by its chief fiscal officer.

(g) The initial report and remittance filed under this Code section shall include all items of property that would have been presumed abandoned if this article had been in effect during the 15 year period preceding January 1, 1973.

(h) Nothing in this Code section shall be construed to require a utility to include in its initial report any item of money or property as to which the name of the owner and his last known address do not appear in the records maintained by the utility in accordance with rules or practices sanctioned by any state or federal regulatory body having jurisdiction over the utility.



§ 44-12-215. Publication of "Georgia Unclaimed Property List"; contents of notice

(a) The commissioner shall electronically publish notice of the reports filed under Code Section 44-12-214 on the Department of Revenue's website.

(b) The published notice shall be entitled the "Georgia Unclaimed Property List" and shall contain the names in alphabetical order and the internal identification number of persons listed in the report and entitled to notice within the county as provided in Code Section 44-12-214.

(c) The notice shall contain a statement that information concerning the amount or description of the property and the name of the holder may be obtained by any persons possessing an interest in the property by addressing an inquiry to the commissioner.

(d) The commissioner shall not be required to publish in such notice any item with a value of less than $50.00 unless the commissioner deems such publication to be in the public interest.



§ 44-12-216. Assumption of custody by state; legal proceedings instituted by other state; reimbursements for costs to safe-deposit box holders

(a) Upon payment or delivery of abandoned property to the commissioner, the state shall assume custody and shall be responsible for the safekeeping of the property. Any person who pays or delivers abandoned property to the commissioner under this article is relieved of all liability, to the extent of the value of the property so paid or delivered, or for any claim which then exists or which thereafter may arise or be made with respect to the property. Any holder who has paid moneys to the commissioner pursuant to this article may reimburse any person appearing to such holder to be entitled thereto; and, upon proof of such payment and proof that the payee was entitled thereto, the commissioner shall forthwith reimburse the holder for the payment.

(b) In the event legal proceedings are instituted by any other state or states in any state or federal court with respect to unclaimed funds or abandoned property previously paid or delivered to the commissioner, the holder shall give written notification to the commissioner and the Attorney General of this state of such proceedings within ten days after service of process or at least ten days before the return date on which an answer or similar pleading is due or any extension thereof is secured by the holder. The Attorney General may take such action as he deems necessary or expedient to protect the interest of this state. The Attorney General, by written notice prior to the return date on which an answer or similar pleading is due or any extension thereof is secured by the holder, but in any event in reasonably sufficient time for the holder to comply with the directions received, shall either direct the holder actively to defend in the proceedings or direct that no defense be entered into the proceedings. If a direction is received from the Attorney General that the holder need not make a defense, this shall not preclude the holder from entering a defense in his own name if he should so choose. However, any defense made by the holder on his own initiative shall not entitle the holder to reimbursement for legal fees, costs, and other expenses as is provided in this Code section with respect to defenses made pursuant to the direction of the Attorney General. After the holder has actively defended in the proceedings pursuant to the direction of the Attorney General or has been notified in writing by the Attorney General that no defense need be made with respect to such funds, if a judgment is entered against the holder for any amount paid to the commissioner under this article, the commissioner, upon being furnished either proof of payment or satisfaction of such judgment, shall reimburse the holder the amount so paid. The commissioner shall also reimburse the holder for any legal fees, costs, and other directly related expenses incurred in legal proceedings undertaken pursuant to the direction of the Attorney General.

(c) Property removed from a safe-deposit box or other safekeeping repository that is received by the commissioner shall be subject to the holder's right under this Code section to be reimbursed for the actual cost of the opening and to any valid lien or contract providing for the holder to be reimbursed for unpaid rent or storage charges. The commissioner shall make the reimbursement to the holder out of the proceeds remaining after the deduction of the commissioner's selling costs.



§ 44-12-217. Sale or destruction of property

(a) All abandoned property, other than money delivered to the commissioner under this article, shall, within three years after the delivery, be sold by him to the highest bidder at public sale in whatever city in the state affords, in his judgment, the most favorable market for the property involved. The commissioner may decline the highest bid and reoffer the property for sale if he considers the price bid insufficient. He need not offer any property for sale if, in his opinion, the probable cost of the sale exceeds the value of the property.

(b) Any sale held under this Code section shall be preceded by a single publication of notice thereof at least three weeks in advance of the sale in a newspaper of general circulation in the county where the property is to be sold.

(c) At any sale conducted by the commissioner pursuant to this article, the purchaser shall receive title to the property purchased free from all claims of the owner or prior holder thereof and of all persons claiming through or under them. The commissioner shall execute all documents necessary to complete the transfer of title.

(d) If the commissioner determines after investigation that any property delivered under this article has insubstantial commercial value of less than $100.00, he may destroy or otherwise dispose of the property at any time. No action or proceeding may be maintained against the state or any officer or against any holder for or on account of any action taken by the commissioner pursuant to this subsection.



§ 44-12-218. Disposition of funds received under article

All funds received under this article, including the proceeds from the sale of abandoned property under Code Section 44-12-217, shall be deposited by the commissioner in the general fund; provided, however, that the commissioner may deduct moneys necessary to cover the direct administrative expenses required to identify, locate, secure, and transmit abandoned property prior to depositing such funds. Before making a deposit he or she shall record the name and last known address of each person appearing from the holders' reports to be entitled to the abandoned property and of the name and last known address of each insured person or annuitant and, with respect to each policy or contract listed in the report of an insurance corporation, its number, the name of the corporation, and the amount due.



§ 44-12-219. When commissioner may decline to receive certain property

The commissioner, after receiving reports of property deemed abandoned pursuant to this article, may decline to receive any property reported which he deems to have a value less than the cost of giving notice and holding sale, or he may, if he deems it desirable because of the small sum involved, postpone taking possession until a sufficient sum accumulates. Unless the holder of the property is notified to the contrary within 120 days after filing the report required under Code Section 44-12-214, the commissioner shall be deemed to have elected to receive the custody of the property.



§ 44-12-220. Claims for property paid or delivered to commissioner; procedure; destruction of records after seven years

(a) A person, excluding another state, claiming an interest in any property paid or delivered to the commissioner may file with him a claim on a form prescribed by him and verified by the claimant.

(b) The commissioner shall consider each claim within 90 days after it is filed and give written notice to the claimant if the claim is denied in whole or in part. The notice may be given by mailing it to the last address, if any, stated in the claim as the address to which notices are to be sent. If no address for notices is stated in the claim, the notice may be mailed to the last address, if any, of the claimant as stated in the claim. No notice of denial need be given if the claim fails to state either the last address to which notices are to be sent or the address of the claimant.

(c) If a claim is allowed, the commissioner shall pay over or deliver to the claimant the property or the amount the commissioner actually received or the net proceeds if it has been sold by the commissioner. The owner is not entitled to receive income or other increments accruing after remittance to the commissioner.

(d) The commissioner may, after seven years following the receipt of property, destroy such records related to the property as deemed necessary; and after said seven-year period any claim relating to such property must be fully substantiated by a claimant, without recourse to such records.



§ 44-12-221. Appeal of commissioner's decision

Any person aggrieved by a decision of the commissioner or whose claim the commissioner has failed to act upon within 90 days after the filing of the claim may appeal such decision or lack of decision to the Superior Court of Fulton County. The proceeding shall be brought within 90 days after the decision of the commissioner or within 180 days of the filing of the claim if the commissioner fails to act. The appeal shall be tried de novo without a jury.



§ 44-12-222. Determination of claim; hearing

(a) The commissioner shall consider any claim filed under this article and may hold a hearing and receive evidence concerning it. If a hearing is held, he shall prepare a finding and a decision in writing on each claim filed, stating the substance of any evidence heard by him and the reasons for his decision. The decision shall be a public record.

(b) If the claim is allowed, the commissioner shall make payment forthwith. The claim shall be paid without deduction for costs of notice.



§ 44-12-223. Effect of periods of limitation

The expiration of any period of time specified by statute or court order, during which an action or proceeding may be commenced or enforced to obtain payment of a claim for money or property, shall not prevent the money or property from being presumed abandoned property nor affect any duty to file a report required by this article or to pay or deliver abandoned property to the commissioner.



§ 44-12-224. Agreement and fees for recovery or assistance in recovery of property reported and delivered to commissioner

(a) All agreements to pay compensation to recover or assist in the recovery of property reported and delivered to the commissioner under this article shall be unenforceable for 24 months after the date of payment or the delivery of property to the commissioner.

(b) The fees charged by any person, firm, or corporation to recover or assist in the recovery for and on behalf of a claimant of property reported and delivered to the commissioner under this article shall not exceed 10 percent of the value of the property recovered. All funds or property located by a person to be compensated by the payment of such a fee shall be paid or delivered directly to the owner and may not be paid or delivered to the person to receive the fee whether pursuant to a duly executed power of attorney or otherwise.



§ 44-12-225. Confidentiality of information or records required by this article

Any information or records required to be furnished to the commissioner shall be confidential except as otherwise necessary in the proper administration of this article.



§ 44-12-226. Expiration of limitation specified by contract, statute, or court order not to affect duties required by this article

The expiration, before or after July 1, 1990, of any period of time specified by contract, statute, or court order during which a claim for money or property can be made or during which an action or proceeding may be commenced or enforced to obtain payment of a claim for money or to recover property, does not prevent the money or property from being presumed abandoned nor affect any duty to file a report or to pay or deliver abandoned property to the commissioner as required by this article.



§ 44-12-227. Penalties

(a) A person, firm, or corporation who willfully fails to render any report or perform other duties required under this article shall pay a civil penalty of $100.00 for each day the report is withheld or the duty is not performed, but not more than $5,000.00.

(b) A person, firm, or corporation who willfully fails to pay or deliver property to the commissioner as required under this article shall pay a civil penalty equal to 25 percent of the value of the property that should have been paid or delivered.

(c) A person, firm, or corporation who willfully refuses after written demand by the commissioner to pay or deliver as required by this article is guilty of a misdemeanor and upon conviction shall be punished by a fine not to exceed $1,000.00 or by imprisonment not to exceed six months or by both such fine and imprisonment.



§ 44-12-228. Maintenance and retention of records

(a) Every financial institution, banking organization, and business association and all other holders required to file a report under Code Section 44-12-214 shall retain all books, records, and documents necessary to establish the accuracy and compliance of such report for ten years after the property becomes reportable, except to the extent that shorter time is provided in accordance with Article 5 of Chapter 18 of Title 50, the "Georgia Records Act," or in subsection (b) of this Code section or by rule of the commissioner. As to any property for which it has obtained the last known address of the owner, the holder shall maintain a record of the name and last known address of the owner for the same ten-year period.

(b) Any business associations that sell in this state their traveler's checks, money orders, or other similar written instruments, other than third-party bank checks on which the business association is directly liable, or that provides such instruments to others for sale in this state shall maintain a record of those instruments while they remain outstanding, indicating the state and date of issue for three years after the date the property is reportable.



§ 44-12-229. Commissioner may compel filing of report and may examine records; failure to maintain records

(a) The commissioner may require any person who has not filed a report to file a verified report stating whether or not the person is holding any unclaimed property reportable or deliverable under this article.

(b) The commissioner may at reasonable times and upon reasonable notice examine the records of any person to determine whether the person has complied with the provisions of this article. The commissioner may conduct the examination even if the person believes it is not in possession of any property reportable or deliverable under this article.

(c) If a holder fails to maintain the records required by Code Section 44-12-228 and the records of the holder available for the periods subject to this article are insufficient to permit the preparation of a report, the holder shall be required to report and pay such amounts as may reasonably be estimated from any available records.



§ 44-12-230. Employment of independent consultant

The commissioner may employ the services of such independent consultants, and other persons possessing specialized skills or knowledge as he shall deem necessary or appropriate for the administration of this article, including, but not limited to, valuation, maintenance, upkeep, management, sale and conveyance of property, and determination of sources of unreported abandoned property.



§ 44-12-231. Enforcement of article; properties not paid over on a timely basis

(a) The commissioner may bring an action in a court of competent jurisdiction to enforce this article. Notwithstanding the provisions of Code Section 44-12-214, the commissioner shall commence enforcement for the reporting, payment, or delivery of property presumed abandoned under this article, with the exception of property held in a fiduciary capacity, not later than seven years from the date the property is presumed abandoned.

(b) Properties due and owing under this Code section and not paid over to the commissioner on a timely basis shall be paid upon notice and demand by the commissioner or the commissioner's delegate and shall be assessed and collected in the manner provided for assessment and collection of state taxes in Chapters 2, 3, and 4 of Title 48. The commissioner is authorized to issue an execution for the amounts due as provided in Code Section 48-3-1. The remedies specified in this subsection shall be in addition to all other remedies provided for in this article.



§ 44-12-232. Article does not relieve holder of duty that arose before July 1, 1990

(a) This article does not relieve the holder of a duty that arose before July 1, 1990, to report, pay, or deliver property. A holder who did not comply with the law in effect before July 1, 1990, is subject to the applicable enforcement and penalty provisions that then existed and they are continued in effect for the purpose of this subsection, subject to Code Section 44-12-227.

(b) The initial report filed under this article for property that was not required to be reported before July 1, 1990, but which is subject to this article must include all items of property that would have been presumed abandoned during the ten-year period preceding July 1, 1990, as if this article had been in effect during that period.



§ 44-12-233. Receipt of securities under this article

Whenever the commissioner shall receive securities under this article in the name of the owner, he shall forthwith take appropriate action to transfer the record of ownership of said securities into the name of the commissioner.



§ 44-12-234. Property in foreign country or arising out of foreign transaction

This article does not apply to any property held, due, and owing in a foreign country and arising out of a foreign transaction.



§ 44-12-235. Rules and regulations

The commissioner may make necessary rules and regulations to carry out the provisions of this article.



§ 44-12-236. Alternative method of disposition with respect to certain dividends or capital credits which are presumed abandoned; definitions; procedures

(a) As used in the Code section, the term:

(1) "Approved uses" means:

(A) Donated to an Internal Revenue Code Section 501(c)(3) organization serving in the electric membership corporation's service area;

(B) Used in support of education in the electric membership corporation's service area; or

(C) Used for economic development purposes in the electric membership corporation's service area.

(2) "Electric membership corporation's service area" means any county in which the electric membership corporation provides electric service and any county adjacent thereto.

(b) All patronage dividends or capital credits presumed abandoned pursuant to this article in a given calendar year that are held by an electric membership corporation organized and operating pursuant to Article 4 of Chapter 3 of Title 46 may, in lieu of payment of delivery to the commissioner pursuant to this article, be donated for approved uses if the electric membership corporation has:

(1) Maintained for at least six months on the electric membership corporation's website or on a public posting in the electric membership corporation's main office a list of the names and last known addresses of all owners of property held by the electric membership corporation which has been presumed abandoned, together with instructions on how to claim such property; and

(2) Published in the legal organ in the county in which the electric membership corporation's main office is located notice of the last date to claim property that has been presumed abandoned. Such notice shall be published within three to six months prior to the last date to claim the property and shall state that the names of the owners may be found at the electric membership corporation's website or the main office.



§ 44-12-237. Unclaimed United States Savings Bond

(a) Notwithstanding the provisions of subsection (a) of Code Section 44-12-216, United States savings bonds which are unclaimed property and subject to the provisions of Code Section 44-12-190, et seq., the "Disposition of Unclaimed Property Act," shall escheat to the State of Georgia three years after becoming unclaimed property and subject to the provisions of Code Section 44-12-190, et seq., and all property rights to such United States savings bonds or proceeds from such bonds shall vest solely in the State of Georgia.

(b) If, within 180 days after the passage of three years pursuant to subsection (a) of this Code section, no claim has been filed in accordance with the provisions of Code Section 44-12-190, et seq., for such United States savings bonds, the commissioner shall commence a civil action in the Superior Court of Fulton County for a determination that such United States savings bonds shall escheat to the state. The commissioner may postpone the bringing of such action until sufficient United States savings bonds have accumulated in the commissioner's custody to justify the expense of such proceedings.

(c) If no person shall file a claim or appear at the hearing to substantiate a claim or if the court shall determine that a claimant is not entitled to the property claimed, then the court, if satisfied by evidence that the commissioner has substantially complied with the laws of this state, shall enter a judgment that the subject United States savings bonds have escheated to the state.

(d) The commissioner shall redeem such United States savings bonds, and the proceeds shall be deposited in the state general fund in accordance with the provisions of Code Section 44-12-218.



§ 44-12-238. Claim for United States savings bonds escheated to state

Any person making a claim for the United States savings bonds escheated to the state under Code Section 44-12-237, or for the proceeds from such bonds, may file a claim in accordance with the provisions of Code Section 44-12-190, et seq., the "Disposition of Unclaimed Property Act." Upon providing sufficient proof of the validity of such person's claim, the commissioner may pay such claim in accordance with the provisions of Code Section 44-12-190, et seq.






Article 6 - Falling Pecans

§ 44-12-240. Definitions

As used in this article, the term:

(1) "Harvesting season" means that portion of each calendar year beginning on October 1 and ending on December 31.

(2) "Owner" means the person, firm, or corporation owning the land on which pecan trees are growing or the person, firm, or corporation having legal possession of the land.



§ 44-12-241. Pecans falling on public right of way -- Ownership during harvest season; picking pecans from tree limbs without permission; penalty

(a) When pecan trees are grown on private property and the branches of the trees extend over public roads, streets, or highway rights of way, any pecans falling from any such pecan trees onto the public rights of way shall be the property of the owner of the pecan trees until the end of the harvesting season; and it shall be unlawful for any person to remove the pecans from any public rights of way during the harvesting season without the permission of the owner of the trees.

(b) It shall be unlawful for any person, without the permission of the owner of pecan trees grown on private property, to pick or otherwise remove any pecans from the limbs or branches of the trees or to cause pecans to fall from the trees.

(c) Any person who violates this Code section shall be guilty of a misdemeanor.



§ 44-12-242. Pecans falling on public right of way -- Removal out of harvest season

Any pecans remaining on public roads, streets, or highway rights of way during any portion of the calendar year except the harvesting season shall be deemed to be abandoned by the owner of the pecans; and it shall not be unlawful for any person to remove such pecans from such public rights of way.



§ 44-12-243. Effect of article on maintenance of public rights of way; harvest on limited access highways

This article shall not be construed to prohibit employees of the Department of Transportation or the employees of a county or municipality from engaging in normal activities of maintenance on the rights of way of public roads, streets, or highways; nor shall this article be construed to grant the owner of any pecan trees the right to harvest pecans from the right of way of any interstate or other limited access highway.






Article 7 - Protection of American Indian Human Remains and Burial Objects

Part 1 - American Indian Human Remains and Burial Objects Held by Museums

§ 44-12-260. Definitions

As used in this article, the term:

(1) "American Indian" means an individual who is a member of a nation, tribe, band, group, or community that was indigenous to Georgia; is a descendant of persons named as American Indians in the Georgia Senate Bill 89, enacted during the legislative session of 1839 (Ga. L. 1839, p. 374); or is a descendant of persons included in the United States Indian Claims Commission, Docket 21, 1962, and those sequel dockets pertaining to the Creek Nation east of the Mississippi River.

(2) "American Indian tribe" means any nation, tribe, band, group, or community that was indigenous to Georgia and is recognized as eligible for the special programs and services provided by the United States to Indians because of its status as Indian; or whose members are descendants of American Indians indigenous to Georgia.

(3) "Burial object" means an object that, as a part of the death rite or ceremony of a culture, is reasonably believed to have been placed with individual human remains either at the time of death or later. Such term includes any item defined in paragraph (4) of Code Section 36-72-2 and may also include but not be limited to urns; whole or broken ceramic, metal, or glass vessels; chipped stone tools; ground stone tools; worked bone and shell items; clothing; medals; buttons; jewelry; firearms; edged weapons; and the caskets or containers for the human remains.

(4) "Burial site" or "burial ground" means an area dedicated to and used for interment of human remains. The fact that the area was used for burial purposes shall be evidence that it was set aside for burial purposes. Such a site may be any natural or prepared physical location, whether originally below, on, or above the surface of the earth, into which, as a part of the death rite or ceremony of a culture, individual human remains are deposited. Such term does not include any cemetery required to be registered with the Secretary of State pursuant to Code Section 10-14-4.

(5) "Council" means the Council on American Indian Concerns established by Code Section 44-12-280.

(6) "Cultural affiliation" means that there is a relationship of shared group identity which can be reasonably traced historically or prehistorically between a present day Indian tribe and an identifiable earlier group.

(7) "Human remains" means the bodies of deceased human beings in any stage of decomposition, including cremated remains.

(8) "Inventory" means a simple itemized list that summarizes the information called for by this article.

(9) "Museum" means any institution or state or local government agency or any institution of higher learning that is not included in paragraph (8) of Section 2 of Public Law 101-601.



§ 44-12-261. Inventory of American Indian human remains or burial objects in possession of museum; additional documentation upon request of American Indian tribe; construction of part; extension of time to complete inventory and identification; notification of affected tribes

(a) Any museum having possession or control over holdings or collections of American Indian human remains or burial objects shall compile an inventory of such items and, to the extent possible based on information possessed by such museum, identify the geographical and cultural affiliation of such items.

(b) The inventory and identification required under subsection (a) of this Code section shall be:

(1) Completed in consultation with American Indian tribes;

(2) Completed by not later than July 1, 1997; and

(3) Made available to the Secretary of State and the council both during the time conducted and afterward.

(c) Upon the request of any American Indian tribe, a museum shall supply additional available documentation to supplement the information required by subsection (a) of this Code section. Such documentation shall consist of a summary of existing museum records, including inventories or catalogs, relevant studies, and other pertinent data for the limited purpose of determining the geographical origin, cultural affiliation, and basic facts surrounding the acquisition and accession of American Indian human remains and burial objects subject to this Code section.

(d) This part shall not be construed to be an authorization for the initiation of new scientific studies of human remains and burial objects or the initiation of any other method of acquiring or preserving additional scientific information from such remains and objects.

(e) Any museum which has made a good faith effort to carry out an inventory and identification under this Code section, but which has been unable to complete the process, may appeal to the Secretary of State for an extension of the time requirement set forth in paragraph (2) of subsection (b) of this Code section. The Secretary of State may once grant an extension of up to one year for any such museum upon a finding of good faith effort. An indication of good faith shall include the development of a plan to carry out the inventory and identification process.

(f) If the cultural affiliation of any particular American Indian human remains or burial objects is determined pursuant to this Code section, the museum concerned shall not later than six months after the completion of the inventory notify the affected American Indian tribes. The notice shall include information:

(1) Which identifies or describes each American Indian human remains or burial object and the circumstances surrounding its acquisition;

(2) Which lists the human remains or burial objects that are clearly identifiable as to tribal origin; and

(3) Which lists the American Indian human remains and burial objects that are not clearly identifiable as being culturally affiliated with that Indian tribe, but which, given the totality of circumstances surrounding acquisition of the remains or objects, are determined by a reasonable belief to be remains or objects culturally affiliated with the Indian tribe.

A copy of each notice shall be sent to the Secretary of State and to the Council on American Indian Concerns.



§ 44-12-262. Return of human remains and burial objects upon request of known lineal descendant or tribe; immunity of museum for returns made in good faith; private collections of artifacts not containing burial objects

(a) Upon the request of a known lineal descendant of the particular American Indian or, if a cultural affiliation is established between a particular American Indian tribe and particular human remains or burial objects, the request of the tribe, and pursuant to subsections (d) and (e) of this Code section, the museum shall expeditiously return such remains and objects. However, no human remains or burial objects shall be repatriated outside of the State of Georgia unless claimed by a known lineal descendant of the deceased person, as proved by clear and convincing evidence.

(b) The return of human remains and burial objects covered by this part shall be in consultation with the requesting descendant or tribe to determine the place and manner of delivery of such items.

(c) Where cultural affiliation between an American Indian tribe and human remains or burial objects has not been established in an inventory prepared pursuant to Code Section 44-12-261, such American Indian tribe can establish cultural affiliation by a preponderance of the evidence based upon geographical, kinship, biological, archeological, anthropological, linguistic, folkloric, oral tradition, historical, or other relevant information or expert opinion.

(d) If either a lineal descendant of the deceased person or an American Indian tribe culturally affiliated with human remains or burial objects requests the return of such American Indian human remains or burial objects, the museum shall expeditiously return such items unless such items are indispensable for the completion of a specific scientific study, the outcome of which would be of major benefit to the State of Georgia, as determined by the Secretary of State and the council. Such items shall be returned by no later than 120 days after the date on which scientific study is completed. If the Secretary of State and the council cannot agree on the benefit of the scientific study, then they shall each appoint one representative to serve on a committee created and convened for the sole purpose of resolving the issue. The Governor shall appoint a person to chair the committee. Such person may not be an employee of the Secretary of State or a member of the council. The chairperson may vote to break a tie.

(e) When there are multiple requests for repatriation of any American Indian human remains or burial objects and after complying with the requirements of this part the museum cannot clearly determine which requesting party is the most appropriate claimant, the museum may retain such item until the requesting parties agree upon its disposition or the dispute is resolved pursuant to the provisions of this article or in a court of competent jurisdiction.

(f) Any museum which repatriates any American Indian human remains or burial objects in good faith pursuant to this part shall not be liable for claims by an aggrieved party or for claims of breach of fiduciary duty or public trust.

(g) Nothing in this Code section shall require private citizens to surrender artifact collections that do not contain burial objects.



§ 44-12-263. Monitoring and review of inventory, identification, and repatriation activities

The council shall monitor and review the implementation of inventory and identification process and repatriation activities required under Code Sections 44-12-261 and 44-12-262 to ensure a fair, objective consideration and assessment of all available relevant information and evidence.



§ 44-12-264. Penalties for violation of Code Sections 44-12-261 and 44-12-262

(a) Any museum which fails to comply with the provisions of Code Section 44-12-261 or 44-12-262 shall be subject to a civil penalty to be imposed by the council. The amount of such penalty shall be based upon:

(1) The archeological, historical, or commercial value of the item involved;

(2) The damages suffered, both economic and noneconomic, by an aggrieved party; and

(3) The number of violations that have occurred

but in no event shall the aggregate amount of such civil penalty exceed $5,000.00.

(b) Whenever the council proposes to subject a person to the imposition of a civil penalty under this Code section, the council shall notify such person in writing:

(1) Setting forth the date, facts, and nature of each act or omission with which the person is charged;

(2) Specifically identifying the particular provision or provisions of the Code section, rule, regulation, order, license, or registration certificate involved in the violation; and

(3) Advising of each penalty which the council proposes to impose and its amount.

Such written notice shall be sent by registered or certified mail or statutory overnight delivery by the council to the last known address of such person. The person so notified shall be granted an opportunity to show in writing, within such reasonable period as the council shall by rule or regulation prescribe, why such penalty should not be imposed. The notice shall also advise such person that, upon failure to pay the civil penalty subsequently determined by the council, if any, the penalty may be collected by civil action. Any person upon whom a civil penalty is imposed may appeal such action pursuant to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(c) A civil penalty finally determined under this Code section may be collected by civil action in the event that such penalty is not paid as required. On the request of the council, the Attorney General is authorized to institute a civil action to collect a penalty imposed pursuant to this Code section. The Attorney General shall have the exclusive power to compromise, mitigate, or remit such civil penalties as are referred to the Attorney General for collection.

(d) All moneys collected from civil penalties shall be paid to the state for deposit in the general fund.






Part 2 - Council on American Indian Concerns

§ 44-12-280. Council on American Indian Concerns created; membership; assignment for administrative purposes; terms of office; removal for failure to attend meetings

(a) As used in this Code section, the term:

(1) "Anthropologist" means a physical anthropologist who holds a Ph.D. in physical anthropology with demonstrated experience in on-site identification of human skeletal remains and who is currently active in the profession.

(2) "Archeologist" means any person who:

(A) Is a member of or meets the criteria for membership in the Society of Professional Archaeologists and can demonstrate experience or formal training in the excavation and interpretation of human graves; or

(B) Was employed on July 1, 1992, by the state or by any county or municipal governing authority as an archeologist.

(b) There is created the Council on American Indian Concerns, which shall consist of nine members to be appointed by the Governor. Five members shall be American Indians. Three members shall represent the scientific community and shall include at least one archeologist and one anthropologist; provided, however, that if no anthropologist can be identified who is willing to serve, then the membership reserved to an anthropologist shall be filled by a person who holds a master's degree or a higher degree in the field of anthropology and is currently active in the profession. One member shall be selected from the general public at large. All members of the council shall be legal residents of the State of Georgia. The Governor shall consult the tribal groups located in the state recognized by general law, the Human Relations Commission, the Georgia Council of Professional Archaeologists, the Society for Georgia Archaeology, and the Department of Natural Resources for recommendations before appointing members of the council.

(c) The council is assigned to the Governor's Office of Planning and Budget for administrative purposes only, as specified in Code Section 50-4-3.

(d) The terms of appointment for members of the council shall be as follows: two American Indians, one scientist, and one representative of the general public shall be appointed for an initial term of three years; two American Indians, one scientist, and one representative of the general public shall be appointed for an initial term of two years; and one scientist shall be appointed for an initial term of one year. The member who represents the general public and who has the least time left in his or her term on July 1, 2002, shall cease to be a member on that date, and a member who is an American Indian shall be appointed to take office on that day for a term of three years. The Governor shall specify the length of the initial term of the councilmembers in their initial appointments. After such initial terms, all councilmembers shall be appointed for terms of three years. Active and continued participation by members of the council is needed. The Governor may remove any member who fails to attend three regularly scheduled consecutive meetings. Councilmembers may succeed themselves.



§ 44-12-281. Compensation and expenses

Councilmembers shall receive no compensation for their services but shall be reimbursed for their actual travel and expenses necessarily incurred in the performance of their duties for each day such member of the council is in attendance at a meeting of the council.



§ 44-12-282. Chairperson; meetings; quorum

Annually, the councilmembers shall elect a chairperson for a term of one year. The council shall meet as frequently as needed to perform its duties, upon the call of the council chairperson. Five councilmembers shall constitute a quorum to conduct business.



§ 44-12-283. Powers and duties of council

The council shall have the following powers and duties:

(1) To serve as a resource for the notification of relatives under paragraph (4) of Code Section 36-72-5, relating to notification of relatives pursuant to obtaining a permit for land use change or disturbance; provided, however, that failure of the council to respond within 30 days to a request to serve as a resource for the notification shall not prevent the notification process or any permit process from taking place;

(2) To receive notice of permits issued and contracts issued under subsection (c) of Code Section 12-3-52 that affect aboriginal, prehistoric, or American Indian burial sites;

(3) To monitor the inventory and identification process conducted under Code Section 44-12-261 to ensure a fair, objective consideration and assessment of all available relevant information and evidence;

(4) To facilitate the resolution of disputes among American Indian tribes, lineal descendants of American Indians, and museums relating to the return of American Indian remains and burial objects pursuant to Code Section 44-12-262, including convening the parties to the dispute;

(5) To advise the Department of Natural Resources, the General Assembly, the Human Relations Commission, the Secretary of State, local political subdivisions, state and local law enforcement agencies, and other appropriate agencies and individuals regarding policy matters relating to issues affecting American Indians;

(6) To apply for and receive grants, gifts, and direct appropriations from the federal government; the state government; any county, municipal, or local government; any board, bureau, commission, agency, or establishment of any such government; any other organization, public or private; and any individual or groups of individuals; and

(7) To preserve and foster the culture and heritage of Indians and Indian descendants in this state and to be the agency to deal with specific federal programs which are required to be dealt with only by an Indian agency or organization.



§ 44-12-283.1. Additional powers of council

In addition to any other powers granted by law, the council may, in its discretion, study, consider, accumulate, compile, assemble, and disseminate information on any aspect of Indian affairs; investigate relief needs of Indians in Georgia and provide technical assistance in the preparation of plans for the alleviation of such needs; confer with appropriate officials of local, state, and federal governments, and agencies of these governments, and with such congressional committees that may be concerned with Indian affairs, in order to encourage and implement coordination of applicable resources to meet the needs of Indians in Georgia; cooperate with and secure the assistance of the local, state, and federal governments, or any agencies thereof, in formulating any such programs and coordinate such programs with any programs regarding Indian affairs adopted or planned by the federal government, to the end that the department secures the full benefit of such programs; review all proposed or pending state legislation and amendments to existing state legislation affecting Indians in Georgia; conduct public hearings on matters relating to Indian affairs; study the existing status of recognition of all Indian groups, tribes, and communities presently existing in the state; expend funds in compliance with state regulations; and make legislative recommendations.



§ 44-12-283.2. Council authorized to promulgate rules and regulations; notification requirement

The council is authorized to promulgate rules and regulations to accomplish the provisions of this article in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." The council is expressly prohibited from engaging in any activity which would tend to assist the implementation of Indian gaming in this state, and the council shall immediately notify in writing the Governor, the President of the Senate, and the Speaker of the House of Representatives of any communication it may receive from any source relating to such subject.



§ 44-12-284. Delegation of duties; professional, technical, and clerical personnel

The council may delegate duties to one or more councilmembers or agents. The council is authorized to obtain the services of such professional, technical, and clerical personnel as may be necessary to enable it to carry out its functions under this part and to contract for such services as may be necessary to enable the council to carry out its responsibilities.



§ 44-12-285. Annual report

The council shall make an annual report of its activities to the Governor.






Part 3 - Legitimate American Indian Tribes

§ 44-12-300. Tribes, bands, groups, or communities recognized by state as legitimate American Indian Tribes

(a) The State of Georgia officially recognizes as legitimate American Indian tribes of Georgia the following tribes, bands, groups, or communities:

(1) The Georgia Tribe of Eastern Cherokee

P.O. Box 1993

Dahlonega, Georgia 30533;

(2) The Lower Muscogee Creek Tribe

Route 2, Box 370

Whigham, Georgia 31797; and

(3) The Cherokee of Georgia Tribal Council

Saint George, Georgia 31646.

(b) The General Assembly may recognize tribes, bands, groups, or communities other than those stated in subsection (a) of this Code section as the General Assembly deems appropriate.









Article 8 - Die, Molds, Forms, and Patterns

Part 1 - In General

§ 44-12-310. Definitions

As used in this article, the term:

(1) "Customer" means any individual or entity who causes or caused a molder to fabricate, cast, or otherwise make a die, mold, form, or pattern or who provides a molder with a die, mold, form, or pattern to manufacture, assemble, cast, fabricate, or otherwise make a product or products for a customer.

(2) "Molder" means any individual or entity who fabricates, casts, or otherwise makes or uses a die, mold, form, or pattern for the purpose of manufacturing, assembling, casting, fabricating, or otherwise making a product or products for a customer. "Molder" includes, but is not limited to, a tool or die maker.

(3) "Within three years following the last prior use" shall include any three-year period following the last prior use of a die, mold, form, or pattern regardless of whether or not any portion of such period precedes July 1, 1999.



§ 44-12-311. Rights and title; transfer to molder

(a) In the absence of any agreement to the contrary, the customer shall have all rights and title to any die, mold, form, or pattern in the possession of the molder.

(b) If a customer does not claim possession from a molder of a die, mold, form, or pattern within three years following the last prior use, all rights and title to any die, mold, form, or pattern shall be transferred by operation of law to the molder for the purpose of destroying or otherwise disposing of such die, mold, form, or pattern, consistent with this Code section.

(c) If a molder chooses to have all rights and title to any die, mold, form, or pattern transferred to the molder by operation of law, the molder shall send written notice by registered mail or statutory overnight delivery to the chief executive officer of the customer or, if the customer is not a business entity, to the customer at the customer's last known address, indicating that the molder intends to terminate the customer's rights and title by having all such rights and title transferred to the molder by operation of law pursuant to this Code section. Such notice shall include a statement of the customer's rights as set forth in subsection (d) of this Code section.

(d)(1) If a customer does not respond in person or by mail to claim possession of the particular die, mold, form, or pattern within 120 days following the date the notice was sent, or does not make other contractual arrangements with the molder for storage of the die, mold, form, or pattern, all rights and title of the customer, except patents and copyrights, shall transfer by operation of law to the molder. Thereafter, the molder may destroy or otherwise dispose of the particular die, mold, form, or pattern as the molder's own property without any risk of liability to the customer.

(2) This Code section shall not in any manner affect any right of the customer under federal patent or copyright law or federal law pertaining to unfair competition.






Part 2 - Molders' Liens

§ 44-12-320. Lien created; notice; enforcement; public auction authorized

(a) Molders shall have a lien, dependent on possession, on all dies, molds, forms, or patterns in their hands belonging to a customer, for the balance due them from such customer for any manufacturing or fabrication work related to the property on which the molder claims the lien. Such liens shall attach upon the commencement of work by the molder and shall be subject to any prior perfected security interest in such property as of the commencement date. The molder may retain possession of the die, mold, form, or pattern until the charges are paid or until repossessed by a creditor with a prior perfected security interest.

(b) Before enforcing such lien, notice in writing shall be given to the customer, whether delivered personally or sent by registered mail or statutory overnight delivery to the last known address of the customer. Such notice shall state that a lien is claimed for the damages set forth in or attached to such writing for manufacturing or fabrication work contracted or performed for the customer. Such notice shall also include a demand for payment.

(c) A lien may not be enforced under this part if the customer, within the time period provided in subsection (d) of this Code section, notifies the molder that the products fail to meet an approved quality control plan, the products deviated from approved samples, or the products deviated from previously accepted parts and the customer returns the products within 60 days after the date on which the products are delivered to the customer.

(d) If the molder has not been paid the amount due within 60 days after the notice has been received by the customer as provided in subsection (b) of this Code section and the products have not been returned to the molder within 60 days after the date on which the products are delivered to the customer because of a defective condition as provided in subsection (c) of this Code section, the molder may sell the die, mold, form, or pattern at a public auction.

(e) In no event shall the amount of the lien established by this Code section exceed the contract price of services performed by the molder.



§ 44-12-321. Notice before sale of property; violation of certain rights prohibited

(a) Before a molder may sell a die, mold, form, or pattern, pursuant to subsection (c) of Code Section 44-12-320, the molder shall notify the customer by registered mail or statutory overnight delivery, return receipt requested. The notice shall include the following information:

(1) The molder's intention to sell the die, mold, form, or pattern 30 days after the customer's receipt of the notice;

(2) A description of the die, mold, form, or pattern to be sold;

(3) The time and place of the sale; and

(4) An itemized statement for the amount due.

(b) If there is no return of the receipt of the mailing or if the postal service returns the notice as being nondeliverable, the molder shall publish notice of the molder's intention to sell the die, mold, form, or pattern in a newspaper of general circulation in the county of the customer's last known place of business. The notice shall include a description of the die, mold, form, or pattern.

(c) A sale shall not be made under this Code section if such sale would violate any right of a customer under federal patent or copyright law.



§ 44-12-322. Effect of part on other laws of this state

In the event of any conflict between the provisions of this part and the provisions of Articles 7 and 8 of Chapter 14 of this title, the provisions of this part shall control.












Chapter 13 - Exemptions From Levy and Sale

Article 1 - Constitutional Exemptions

Part 1 - In General

§ 44-13-1. Amount of exemption; who may claim exemption; what charges enforceable

Except as otherwise provided in this article, there shall be exempt from levy and sale by virtue of any process whatever under the laws of this state any real or personal property or both of a debtor in the amount of $5,000.00 or $21,500.00 for real or personal property that is the debtor's primary residence. No court or ministerial officer in this state shall ever have jurisdiction or authority to enforce any judgment, execution, or decree against property set apart under this Code section, including such improvements as may be made thereon from time to time, except for taxes, for the purchase money of the property, for labor done on the property, for material furnished for the property, or for the removal of encumbrances on the property.



§ 44-13-1.1. "Dependent" defined

As used in this article, the term "dependent" means a person whom the debtor may claim as a dependent for income tax purposes pursuant to Code Section 48-7-26.



§ 44-13-2. Application for exemption by spouse, minor children or representative of dependents upon debtor's refusal to apply

Should a debtor refuse to apply for an exemption under this article, the debtor's spouse, any person acting on behalf of the minor children of the debtor, or any person acting on behalf of the dependents of the debtor may make such application; and it shall be as binding as if done by the debtor.



§ 44-13-3. Supplementation of exemption

It shall be the right of the applicant to supplement his exemption by adding to an amount already set apart, which amount is less than the whole amount of the exemption allowed by this article, enough to make his exemption equal to the whole amount allowed by resorting to the methods for setting apart and valuation of the exemptions provided in this chapter. The proceedings shall be in all respects the same.



§ 44-13-4. Application for exemptions; to whom made; contents; schedule of property and list of creditors; effect of failure to comply; survey

(a) Each person seeking the benefit of the exemptions provided in this article shall apply by petition to the judge of the probate court of the county in which he resides or in which the debtor's minor children or dependents reside when the application is made for their benefit. The petition shall state:

(1) The debtor for whom the exemption is claimed;

(2) The names and ages of minor children and dependents of the debtor; and

(3) Out of what and whose property exemptions are claimed.

The petition shall comply with all the requirements of the laws for the setting apart and valuation of the exemptions provided by this article.

(b) The applicant shall accompany his petition with a schedule containing a minute and accurate description of all real and personal property belonging to the person from whose estate the exemption is to be made so that persons interested may know exactly what is exempted and what is not and also with a list of his creditors and their post office addresses, if known, which must be sworn to by the applicant or his agent.

(c) For a failure to comply with this Code section either in the original petition which may be amended at any time prior to the final proceedings before the judge of the probate court or in the amended petition, the judge shall dismiss the petition.

(d) The applicant shall apply to the judge of the probate court for an order to the county surveyor or, if there is none, to some other surveyor to lay off any real property of the applicant and to make a plat of the same, which order the judge shall issue at once and give to the applicant.



§ 44-13-5. Survey of lands in different county

Whenever the applicant does not possess a sufficient amount of realty located in the county of his residence, he may include in his application tracts of land located in counties other than that of his residence. In such case, the judge of the probate court before whom the application is made shall cause the survey, valuation, and plat of the lands lying in counties other than the residence of the applicant to be made by the county surveyor of the county where the lands are located.



§ 44-13-6. Duty to provide full schedule of property; effect of fraudulent omissions

It shall be the duty of any person who shall claim the benefit of the exemption allowed in this article to act in perfect good faith. As it is in the power of the debtor claiming an exemption of personal property to conceal part of his property or money and to claim the balance as exempt, it shall be the duty of the debtor, when he shall take steps in the probate court to have an exemption of personal property set off to him, to make a full and fair disclosure of all the personal property, including money, stocks, and bonds, which he may possess at the time. All such money or property which he may hold in excess of the exemption shall be subject to levy and sale for the payment of his just debts. If the money or other personal property which the debtor possesses at the time of his application or at the time he obtains the order of court setting off exempt property shall be fraudulently concealed or shall not be delivered up for the benefit of his creditors, no exemption shall be made in his favor until it shall be so delivered up. All orders of the court obtained by the fraudulent concealment of property or obtained while the debtor had personal property, money, stocks, or bonds which he kept out of the reach of the levying officer or did not in good faith deliver up for the benefit of his creditors shall be null and void and of no effect. In such event, the property set off to the debtor by such order or judgment shall be subject to levy and sale as if no such order or judgment had been rendered; and all property in which the debtor shall have invested the money, stocks, bonds, or personal property fraudulently concealed by him or kept out of the reach of his creditors shall be subject to levy and sale and liable to be sold for the payment of any debt then in existence. The debtor who is guilty of willful fraud in the concealment of part of his property which he possessed when he sought the benefit of the exemption shall on account of his fraud lose the benefit of the exemption, and his property shall be subject to the payment of all just debts which he owed at the time such fraud was committed; but the property, when once set off to him by order of the court, shall be exempt as against all debts contracted after that time.



§ 44-13-7. Publication of notice of application; form

When the schedule has been filed and the application has been made, the judge of the probate court, in order that all persons may know when action will be taken on the petition, shall publish in the newspaper in which the legal advertisements of the county are published, not more than twice, a notice as follows:

"A.B. has applied for exemption of personalty, and setting apart and valuation of realty exempt from levy and sale under Article 1 of Chapter 13 of Title 44 of the Official Code of Georgia Annotated, and I will pass upon the same at M., on the day of , , at my office. C.D., Judge of the Probate Court."



§ 44-13-8. Written notice to creditors; how given

In addition to the notice by publication required to be given by Code Section 44-13-7, the applicant or his agent shall give notice in writing of the filing of the application and of the day of hearing the same to each of his creditors residing in the county. Such notice shall be given at least five days before the hearing and shall be served personally or by leaving a copy at the residence or place of business of his creditor; and the fact that such notice has been given shall be verified by oath of the applicant or his agent. The applicant shall also notify creditors residing outside of the county of his application by preparing written notices of his application and the day of hearing, which notices shall be delivered by him to the judge of the probate court together with stamped envelopes and, if the residence of the creditors shall be known to the petitioner, shall be directed by the judge and mailed to the persons residing out of the county at least 15 days before the day of the hearing.



§ 44-13-9. Time fixed by notice for hearing

The time fixed by the notice given pursuant to Code Sections 44-13-7 and 44-13-8 shall not be less than 20 nor more than 30 days from the date of the filing of the application and schedule.



§ 44-13-10. Survey of exempted real property; affidavit of surveyor; return to probate court; objection to survey; failure of surveyor to comply as contempt

(a) The surveyor to whom the applicant delivers the order pursuant to subsection (d) of Code Section 44-13-4 shall lay off the exempted real property on or out of the land claimed by the applicant and make a plat of the same and shall make an affidavit that the exempted real property is correctly platted and laid off and setting out its value. He shall return the affidavit to the judge of the probate court at least five days before the day appointed in the order for passing upon the application.

(b) It shall be a valid ground of objection to the propriety of any survey that it has been so made as to injure unjustly or needlessly the value of any land left unexempted by a disregard of the shape and location of the entire tract.

(c) Should any county surveyor fail to comply with his duty as prescribed by this Code section, he shall be punished for a contempt of court by the judge of the probate court.



§ 44-13-11. Approval of application; transmittal of copy of exempted real property to other counties; recordation

If, at the time and place appointed for passing upon the application, no objection is raised by any creditor of the applicant, the judge of the probate court shall endorse upon the schedule and upon the plat: "Approved this the day of , ," filling the blanks, and shall sign the schedule and plat officially and hand such application to the clerk of the superior court of the clerk's county; and, when land out of the clerk's county is exempted, the judge shall transmit a certified copy of the exempted real property to the clerk of the superior court of each county in which exempted land is located. Each clerk of the superior court of a county in which exempted land is located shall record the exempted real property in a book to be kept for that purpose.



§ 44-13-12. Objections to schedule

Should any creditor of the applicant desire to object to the schedule for want of sufficiency and fullness or for fraud of any kind or to dispute the valuation of the personalty, the propriety of the survey, or the value of the premises so platted as the exempted real property, he shall specify his objections in writing at the time and place appointed for the hearing.



§ 44-13-13. (For effective date, see note.) Appointment of appraisers upon filing of objections; examination and valuation of property; alterations in plat and schedule; approval and recordation; appeal

Upon an objection being made as provided for in Code Section 44-13-12, unless the applicant shall so alter the schedule or plat or both as to remove the objections, the judge of the probate court shall appoint three disinterested appraisers to examine the property concerning which the objections are made and to value the same. On the appraisers' return under oath, if either the schedule or the plat shall be found to be too large, such alterations shall be made in the schedule and in the plat as the judge may deem proper to bring them within the limits of the value allowed by this article. Thereafter, the judge shall approve the schedule and the plat as required by Code Section 44-13-11 and shall cause the same to be delivered to the clerk of superior court of his or her county who shall record the schedule and plat as required by Code Section 44-13-11. Either party dissatisfied with the judgment shall have the right to appeal under the same rules, regulations, and restrictions as are provided by law in cases of appeals from the probate court.



§ 44-13-14. Procedure for exempting town realty valued in excess of exemption; order of probate court; reinvestment of sale proceeds; liability of judge or officer

(a) If an applicant seeks to have an exemption set apart out of real property located in town which exceeds in value the amount of the exemption which he claims and to which he is entitled to complete his legal exemption and such realty cannot be so divided as to give an exemption of that value, the judge of the probate court may pass an order that, should such property be thereafter sold by virtue of any order, judgment, or decree of any court in this state, so much of the proceeds of the sale as may be necessary to make up, when added to the other exempted property of the applicant, if any, the full amount of the exemption allowed by law shall be paid over to the judge of the probate court by the officer making the sale to be invested in property selected by the applicant by some proper person appointed by such judge, which property shall constitute the exemption of the applicant or a part thereof, as the case may be, after the order of the probate court and the deed of reinvestment have been recorded by the clerk of the superior court.

(b) Should any ministerial officer of this state, upon being shown a certified copy of the order of the judge of the probate court provided for in subsection (a) of this Code section, fail to retain and pay over to such judge the proceeds as required or should any such judge receiving the proceeds fail to appoint the person required to have the proceeds invested and fail to turn over the proceeds to the person so appointed, such officer or judge and his sureties shall be liable to the applicant for the full amount of the money and 20 percent interest thereon for the period of time he wrongfully withholds the money or any part thereof.



§ 44-13-15. How cash exempted; investment in personalty

When any person applies for an exemption of personalty and the personalty sought to be exempted consists of cash in whole or in part, before the cash shall be allowed as an exemption, it shall, under the direction of the judge of the probate court, be invested in such articles of personal property as the applicant may desire; when so invested and returned by schedule with or without other property as required by this article, such property shall constitute the exemption of personalty. In no case shall the allowance of cash without such investment be a valid exemption.



§ 44-13-16. Sale of exempted property for reinvestment; procedure; effect

(a) Whenever the debtor shall desire the exempted property, whether real or personal, to be sold for reinvestment, an application for the sale of the property must be made to the judge of the superior court of the county where the debtor resides or the property is situated unless the judge is disqualified, in which case application may be made to the judge of the superior court of an adjoining circuit. Upon proper showing, the judge may order a sale of the property; and the proceeds shall be reinvested upon the same uses.

(b) A sale ordered pursuant to subsection (a) of this Code section shall operate to pass to the purchaser the entire interest and title of the beneficiaries in the exempted property and also the entire interest and title owned, before the exemption was made, by the party out of whose estate the property was so exempted.

(c) The purchaser shall receive the property sold and shall hold the same, as to all liens thereon against the original debtor and with the same exemption therefrom, for the same length of time as was allowed to the original debtor before the sale; and, by consent of all lien creditors, the liens of such creditors may be divested and transferred to the newly acquired property by the order of the court pursuant to subsection (a) of this Code section.

(d) An applicant who has obtained an exemption for the spouse, minor children, or dependents of the debtor may apply for an order of sale under subsections (a) through (c) of this Code section. All persons interested shall be parties to the proceeding.

(e) The judge of the superior court shall order the entire proceedings recorded in the minutes by the clerk of the superior court of the county in which the parties applying for the order of sale reside and, when land is to be sold, in the county where the land is located; and the judge shall provide the means and mode of sale and reinvestment as provided in this Code section.

(f) This Code section shall apply to the sale of any real or personal property set apart under this article.



§ 44-13-17. Sale for reinvestment when application made for debtor's children or dependents or by divorced spouse

Whenever any property has been set apart for the debtor's minor children or dependents and they desire the same to be sold for reinvestment but the debtor fails or refuses to join with them in the application to have such property sold for reinvestment or whenever a divorce has been granted to the spouse of the debtor and the property exempted by this article and sought to be sold for reinvestment has been awarded to that spouse, the proceedings for reinvestment shall be in all respects as binding upon all parties as if the debtor had joined with the minor children, dependents, or spouse, respectively, in the application.



§ 44-13-18. Disposition of rents and profits arising from exempted property

All produce, rents, or profits arising from property in this state which is exempted under this article shall be for the support of those persons allowed such exemption and shall be exempt from levy and sale except as otherwise provided in this article.



§ 44-13-19. Costs of proceedings

Before the approval of the judge of the probate court may be demanded as provided in this article, the applicant shall pay to such judge the cost of the proceedings, including the clerk's cost for recording the same. The applicant shall be bound for such costs if the judge approves the application. If any person filing objections to the schedule or plat fails to have the same sustained, he shall pay the cost of the proceedings.



§ 44-13-20. Reversion of property set apart for spouse, children, or dependents

Property set apart pursuant to Code Section 44-13-2 for a spouse, for a spouse and minor children, for minor children alone, or for dependents of a debtor (1) upon the death of the spouse or the spouse's remarriage, when set apart to the spouse alone, (2) upon the attaining of the age of 18 by the minor children or their emancipation during minority, when set apart for the minor children, (3) upon the death or remarriage of the spouse and the attaining of the age of 18 by the minor children or the emancipation of the minor children, when set apart to the spouse and minor children, and (4) upon a former dependent person's no longer being eligible to be claimed by the debtor as a dependent for income tax purposes pursuant to Code Section 48-7-26, shall revert to the estate from which it was set apart unless it was sold or reinvested pursuant to this article, in which case this Code section shall apply to and follow all the reinvestments unless the fee simple has been sold as provided in this article.



§ 44-13-21. Effect of article on other exemptions

Nothing contained in this article shall be construed to prevent any debtor who does not wish to avail himself of the benefits of this article from claiming the exemptions allowed by Code Section 44-13-100. No person who is allowed the exemptions under Code Section 44-13-100 shall take any benefit under this article; nor shall any person who is allowed the exemptions under this article be allowed the exemptions under Code Section 44-13-100 unless the exempted property so elected is lost by virtue of a sale under an outstanding claim, in which event the election shall not bar an application for an exemption under this article not liable to the outstanding claim.






Part 2 - Waiver of Exemptions

§ 44-13-40. Right of debtor to waive exemption

Any debtor may, except as to wearing apparel and $300.00 worth of household and kitchen furniture and provisions, waive or renounce his right to the benefit of the exemption provided for by this article by a waiver, either general or specific, in writing simply stating that he does so waive or renounce such right, which waiver may be stated in the contract of indebtedness or may be made contemporaneously therewith or may be made subsequent to the execution of the contract of indebtedness in a separate paper.



§ 44-13-41. Selection of property as to which exemption not waived; affidavit as to valuation; jury trial; penalty for harassment of debtor

In case of a waiver and the levy of an execution, the debtor may select and set apart $300.00 worth of household and kitchen furniture and provisions as free from levy and sale. If, when such selection is made, the plaintiff in fi. fa. shall be of the opinion that said property is of greater value than $300.00, he may indemnify the levying officer and require him to proceed with the levy upon some part of the property or all if it be incapable of division. It shall then be the right of the debtor to make and deliver to the levying officer an affidavit stating substantially that the property selected is not of greater value than $300.00. The levy and affidavit shall be returned to the next term of the superior court of the county of the residence of the debtor and shall be tried as cases of illegality, the only issue being the value of the property selected. The jury may find generally for the defendant in fi. fa., in which case the levy shall be dismissed, or may find specifically what portion of the property is of the value of $300.00, which portion shall be exempted, and the balance shall be sold; provided, however, that the jury or other tribunal trying the issue made by the levy and affidavit may assess damages, not exceeding 25 percent of the value of the property levied upon, against the plaintiff in execution for any levy made not in good faith for the collection of the execution but for the purpose of harassing the debtor.



§ 44-13-42. Mode of setting apart household and kitchen furniture and provisions; schedule; recordation; fee

Every debtor seeking the benefit of Code Section 44-13-41 shall make out a schedule of the debtor's household and kitchen furniture and provisions which shall set out the items and value thereof claimed to be exempt and shall return the schedule to the judge of the probate court of the county in which the applicant resides. It shall not be necessary to make any application for such exemption or to publish the schedule in a newspaper. The judge shall record the schedule in a book to be kept by him for that purpose.



§ 44-13-43. Spouse or dependent claiming exemption for debtor may not claim own exemption

A person eligible under Code Section 44-13-2 to claim a debtor's exemption as a spouse or dependent of the debtor may not, during the time the debtor's exemption is allowed that person as spouse or dependent, be granted an exemption in that person's own right under this article.






Part 3 - Levy on and Sale of Exempted Real Property

§ 44-13-60. Affidavit disputing exemption of exempted real property from execution; levy and sale by officer; effect of debtor's counteraffidavit

(a) When an exemption under this article of realty and personalty or either has been applied for and set apart out of the property of a defendant in execution and the defendant in execution has no property except the real property on which the defendant resides on which to levy, if the plaintiff in execution seeks to have that real property levied on upon the ground that his debt falls within some or one of the classes for which the real property is bound under this article, such plaintiff, his agent, or his attorney may make an affidavit before any officer authorized to administer oaths that to the best of his knowledge and belief the debt upon which the execution is founded is one from which that real property is not exempt. Thereafter, it shall be the duty of the officer into whose hands the execution and the affidavit are placed to proceed at once to levy and sell as though the property had never been set apart.

(b) The defendant in execution may deny the truth of the plaintiff's affidavit by filing a counteraffidavit with the levying officer. If a counteraffidavit is filed, it shall be the duty of the levying officer to suspend further proceedings under the execution and to return the same together with the two affidavits to the court from which the execution issued.



§ 44-13-61. When and how issue tried

At the first term of the court to which the execution and the affidavits have been returned, an issue shall be formed upon the same and tried as in cases of illegality.



§ 44-13-62. Findings upon the trial; effect

When the finding upon the trial provided for in Code Section 44-13-61 is in favor of the plaintiff in execution, it shall be the duty of the levying officer to proceed immediately with the collection of the debt by the sale of the real property upon which the defendant in execution resides, if necessary. When the finding upon such issue is in favor of the defendant in execution, it shall operate to release that real property without prejudicing any other right of the plaintiff.



§ 44-13-63. Levy or sale of exempted real property as trespass; persons entitled to recovery

Except as provided in Code Section 44-13-60, any officer knowingly levying on or selling property made exempt from sale shall be guilty of trespass; and any person allowed such exemption may recover for such trespass for their exclusive use.






Part 4 - Sale of Excess Property by Receiver

§ 44-13-80. Appointment of receiver to sell excess realty

Whenever any person makes an application for an exemption of realty under this article and it appears by the return of the surveyor that the applicant is the owner of more real estate than is allowed to be exempt under this article, it shall be the duty of the judge of the probate court to appoint a receiver to take charge of the excess and to sell the same for the benefit of the creditors of the applicant under regulations set forth in this part.



§ 44-13-81. Delivery of excess personalty to receiver for disposition

Whenever any person makes an application for an exemption of personalty as provided for by this article and the schedule filed by the person discloses that the person has and is the owner of personal property in excess of that to which he is entitled to have as exempt, the excess shall be delivered by the judge of the probate court to a receiver who shall dispose of the excess for the benefit of the creditors of the applicant.



§ 44-13-82. Sale of realty and distribution of proceeds; priorities

When a receiver is appointed as provided in Code Section 44-13-80, he shall proceed to advertise the real estate once a week for four weeks in the public newspaper in which the sheriff's sales of the county are advertised. On the first Tuesday of the month immediately following the last advertisement, the receiver shall expose the same for sale at public auction and the money arising from the sale of the property shall be delivered to the judge of the probate court for distribution among the several creditors of the applicant, such distribution to be made according to the dignity of the claims of the several creditors.



§ 44-13-83. Procedure for sale of personalty

Personal property shall be disposed of in the manner provided in Code Section 44-13-82, except that the receiver shall advertise the same in three of the most public places of the county for 30 days and shall not be required to advertise the same in a public newspaper.



§ 44-13-84. Only one receiver authorized

Nothing in this part shall be construed to authorize the appointment of more than one receiver.



§ 44-13-85. Cancellation of sale upon failure of any creditor to appear and file claim

If no creditors appear and file their claims before the day set apart for the sale of the property, the sale shall not take place; and the property in excess shall be turned over to the applicant.



§ 44-13-86. Bond required of receiver; power of superior court over receiver; settling of conflicts; disposition of excess

When a receiver is appointed under Code Section 44-13-80, good bond and security shall be required of him by the judge of the probate court for the performance of his duty. The receiver shall be subject to rule in the superior court of the county where he was appointed, as sheriffs are, and shall, under rule of the superior court and not under the order of the judge of the probate court, pay out moneys received by him as sheriffs do when there are conflicting claims to moneys in his hands. When there are no conflicting claims, the receiver shall settle all the claims and turn over any excess to the party legally entitled to the same.



§ 44-13-87. Right of applicant to select exempt property

The applicant for exemption from levy and sale of property under this article shall be permitted to select the property to be exempted but not to exceed the amount allowed by law.









Article 2 - Statutory Exemptions

§ 44-13-100. Exemptions for purposes of bankruptcy and intestate insolvent estates

(a) In lieu of the exemption provided in Code Section 44-13-1, any debtor who is a natural person may exempt, pursuant to this article, for purposes of bankruptcy, the following property:

(1) The debtor's aggregate interest, not to exceed $21,500.00 in value, in real property or personal property that the debtor or a dependent of the debtor uses as a residence, in a cooperative that owns property that the debtor or a dependent of the debtor uses as a residence, or in a burial plot for the debtor or a dependent of the debtor. In the event title to property used for the exemption provided under this paragraph is in one of two spouses who is a debtor, the amount of the exemption hereunder shall be $43,000.00;

(2) The debtor's right to receive:

(A) A social security benefit, unemployment compensation, or a local public assistance benefit;

(B) A veteran's benefit;

(C) A disability, illness, or unemployment benefit;

(D) Alimony, support, or separate maintenance, to the extent reasonably necessary for the support of the debtor and any dependent of the debtor;

(E) A payment under a pension, annuity, or similar plan or contract on account of illness, disability, death, age, or length of service, to the extent reasonably necessary for the support of the debtor and any dependent of the debtor; and

(F) A payment from an individual retirement account within the meaning of Title 26 U.S.C. Section 408 to the extent reasonably necessary for the support of the debtor and any dependent of the debtor;

(2.1) The debtor's aggregate interest in any funds or property held on behalf of the debtor, and not yet distributed to the debtor, under any retirement or pension plan or system:

(A) Which is: (i) maintained for public officers or employees or both by the State of Georgia or a political subdivision of the State of Georgia or both; and (ii) financially supported in whole or in part by public funds of the State of Georgia or a political subdivision of the State of Georgia or both;

(B) Which is: (i) maintained by a nonprofit corporation which is qualified as an exempt organization under Code Section 48-7-25 for its officers or employees or both; and (ii) financially supported in whole or in part by funds of the nonprofit corporation;

(C) To the extent permitted by the bankruptcy laws of the United States, similar benefits from the private sector of such debtor shall be entitled to the same treatment as those specified in subparagraphs (A) and (B) of this paragraph,

provided that the exempt or nonexempt status of periodic payments from such a retirement or pension plan or system shall be as provided under subparagraph (E) of paragraph (2) of this subsection; or

(D) An individual retirement account within the meaning of Title 26 U.S.C. Section 408;

(3) The debtor's interest, not to exceed the total of $5,000.00 in value, in all motor vehicles;

(4) The debtor's interest, not to exceed $300.00 in value in any particular item, in household furnishings, household goods, wearing apparel, appliances, books, animals, crops, or musical instruments that are held primarily for the personal, family, or household use of the debtor or a dependent of the debtor. The exemption of the debtor's interest in the items contained in this paragraph shall not exceed $5,000.00 in total value;

(5) The debtor's aggregate interest, not to exceed $500.00 in value, in jewelry held primarily for the personal, family, or household use of the debtor or a dependent of the debtor;

(6) The debtor's aggregate interest, not to exceed $1,200.00 in value plus any unused amount of the exemption, not to exceed $10,000.00, provided under paragraph (1) of this subsection, in any property;

(7) The debtor's aggregate interest, not to exceed $1,500.00 in value, in any implements, professional books, or tools of the trade of the debtor or the trade of a dependent of the debtor;

(8) Any unmatured life insurance contract owned by the debtor, other than a credit life insurance contract;

(9) The debtor's aggregate interest, not to exceed $2,000.00 in value, less any amount of property of the estate transferred in the manner specified in Section 542(d) of U.S. Code Title 11, in any accrued dividend or interest under, or loan or cash value of, any unmatured life insurance contract owned by the debtor under which the insured is the debtor or an individual of whom the debtor is a dependent;

(10) Professionally prescribed health aids for the debtor or a dependent of the debtor; and

(11) The debtor's right to receive, or property that is traceable to:

(A) An award under a crime victim's reparation law;

(B) A payment on account of the wrongful death of an individual of whom the debtor was a dependent, to the extent reasonably necessary for the support of the debtor and any dependent of the debtor;

(C) A payment under a life insurance contract that insured the life of an individual of whom the debtor was a dependent on the date of such individual's death, to the extent reasonably necessary for the support of the debtor and any dependent of the debtor;

(D) A payment, not to exceed $10,000.00, on account of personal bodily injury, not including pain and suffering or compensation for actual pecuniary loss, of the debtor or an individual of whom the debtor is a dependent; or

(E) A payment in compensation of loss of future earnings of the debtor or an individual of whom the debtor is or was a dependent, to the extent reasonably necessary for the support of the debtor and any dependent of the debtor.

(b) Pursuant to 11 U.S.C. Section 522(b)(1), an individual debtor whose domicile is in Georgia is prohibited from applying or utilizing 11 U.S.C. Section 522(d) in connection with exempting property from his or her estate; and such individual debtor may exempt from property of his or her estate only such property as may be exempted from the estate pursuant to 11 U.S.C. Section 522(b)(2)(A) and (B). For the purposes of this subsection, an "individual debtor whose domicile is in Georgia" means an individual whose domicile has been located in Georgia for the 180 days immediately preceding the date of the filing of the bankruptcy petition or for a longer portion of such 180 day period than in any other place.

(c) The exemptions and protections contained in this article are extended to intestate insolvent estates in all cases where there is a living widow or child of the intestate.



§ 44-13-101. Method of obtaining exemption

Every debtor seeking the benefit of Code Section 44-13-100 or, if he refuses, his wife or any person acting as her next friend shall make out a schedule of the property claimed to be exempt and shall return the schedule to the judge of the probate court of the county without making any application for homestead; and it shall not be necessary to publish the schedule in a newspaper. The judge shall record the schedule in a book to be kept by him for that purpose; and, when land out of his county is exempted, he shall transmit the schedule to the judge of the probate court of the county in which the land is located for recording in like manner.



§ 44-13-102. Survey and plat of exempted land; return to probate court; recordation

Upon an application by a debtor, it shall be the duty of the county surveyor or any other surveyor if there shall be no county surveyor to lay off the land allowed to the debtor's family under this article and make a plat of the same, which plat shall be returned to the judge of the probate court within 15 days after the application is made to the surveyor by the debtor, and recorded as provided for in Code Section 44-13-101.



§ 44-13-103. Objections to survey or to valuation of improvements; application to probate court; appointment of appraisers; alterations in survey

Should any creditor, for any cause, desire to dispute the propriety of the survey or the value of the improvements, he may make application to the judge of the probate court and give notice to the debtor thereof. Thereafter, the judge may appoint three appraisers to view the survey and to value the improvements; and, on their return, the judge may direct the surveyor to make such alterations as shall, in his judgment, be conformable to law. It shall be a valid ground of objection to the propriety of any survey that the same has been so made by a disregard of the shape and location of the entire tract as to injure unjustly or needlessly the value of any land left unexempted.



§ 44-13-104. Town property worth more than $500.00; sale and reinvestment

If the debtor in value owns real property in town which exceeds the sum of $500.00 and it cannot be so divided as to give that amount to his family, he may give notice to the officer levying thereon. When the proceeds of the sale are distributed, the court shall order $500.00 of the same to be invested by some proper person in a home for the family of the debtor, which home shall be exempt as if laid off under this article.



§ 44-13-105. Sale of property subject to encumbrance of homestead

If, from any cause, the exempt land has not been laid off when the remainder of the land is offered for sale, the purchaser shall buy subject to the encumbrance of the homestead if he was given notice of the exemption.



§ 44-13-106. Use of exempted property

The property exempt under this article shall be for the use and benefit of the family of the debtor from whose estate the property has been exempted and allowed. Upon the death of the wife or her subsequent marriage, the property shall remain for the support and benefit of the minor children of the debtor during their minority.



§ 44-13-107. Exempted property subject to levy and sale for purchase money and taxes

Property exempted from levy and sale as provided for in this article shall not be exempt from levy and sale for the purchase money or for the state and county or municipal taxes.



§ 44-13-108. Levy or sale of exempt property as trespass; cause of action

Any officer who knowingly levies on or sells any property of a debtor which is exempt under this article, a schedule of which shall have been returned as required, shall be guilty of a trespass. An action may be brought therefor in the name of the wife or family of the debtor, and the recovery shall be for their exclusive use.






Article 3 - Domesticated Judgment

§ 44-13-120. Rights of Georgia residents

As against a domesticated judgment from another state, a judgment debtor resident in Georgia shall be entitled to assert, in addition to any other exemption under Georgia law, an exemption from levy and sale and any other process equal to the exemption which would be provided to the judgment debtor by the law of the state in which the judgment was entered if the judgment debtor were a resident of that state.









Chapter 14 - Mortgages, Conveyances to Secure Debt, and Liens

Article 1 - In General

§ 44-14-1. Operation of "open-end" clauses; limited to ex contractu obligations between parties

(a) As used in this Code section, the term "original party" means, without limitation, any bank, trust company, or other corporation into which the grantee of any real estate mortgage or deed conveying realty as security for a debt shall be merged or consolidated. In addition to the foregoing, the term "original party," as used in this Code section, shall also include, without limitation, any bank, trust company, or other corporation, whether organized and existing under the laws of the United States or this state, into which the grantee of any real estate mortgage or deed conveying realty as security for a debt shall be converted.

(b) Except as provided in subsection (c) of this Code section, the operation of "open-end" clauses contained in real estate mortgages or deeds conveying realty as security for a debt, which clauses provide that, in addition to securing the debt named or described in the instrument, such instruments or the property thereby conveyed shall also secure any other debt or obligation that may be or become owing by the mortgagor or grantor, is limited to other debts or obligations arising ex contractu, as distinguished from those arising ex delicto, between the original parties to the security instrument.

(c) A transferee or assignee of an original party to a home equity line of credit agreement or contract who makes additional advances or disbursements on a home equity line of credit shall have the benefit of the security under the deed if the disbursements, made after the assignment, were authorized by the original parties to the home equity line of credit agreement or contract.



§ 44-14-2. What advances secured by mortgage or conveyance to secure debt; effect of recorded transfer of property subject to "open-end" clause; notice of transfer

(a) Whether or not it contains clauses providing therefor, a real estate mortgage or deed conveying realty as security for a debt shall secure advances made:

(1) To pay taxes;

(2) To pay premiums on insurance on the property;

(3) To pay sums due to the holder of a deed to secure debt or lien on the property without which payment the secured position of the holder of the mortgage or deed to secure debt advancing such payment would be jeopardized;

(4) To repair, maintain, or preserve the property; and

(5) To complete improvements on the property,

whether such advances were made by the original owner or by any subsequent owner of the mortgage or deed to secure debt and whether the property is still owned by the original mortgagor or grantor or is owned by a subsequent purchaser of such property. Such mortgage or deed to secure debt shall secure all expenses incident to the collection of the debt thereby secured and the foreclosure thereof by an action in any court or by the exercise of the power of sale therein contained.

(b) Except for the advances set out in subsection (a) of this Code section, any extension of credit to the mortgagor or grantor after July 1, 1980, as to any debt or obligation arising subsequent to the actual notice of transfer of property or any valuable interest therein as provided in this subsection shall not be secured by virtue of the operation of an "open-end" clause described in Code Section 44-14-1 if the grantor of the instrument containing the "open-end" clause has transferred the property subject to such instrument or has transferred any valuable interest in such property and if the instrument effecting such transfer has been filed for record and actual notice of such transfer has been given to the holder of such instrument. In addition to other means of furnishing actual notice and for the purpose of this subsection, actual notice shall be deemed to have been given to the holder of such instrument upon evidence that:

(1) A properly stamped envelope which contained a copy of the recorded transfer and was addressed to the holder at its principal office was placed in the United States mail for registered or certified delivery and that the holder or an officer, agent, employee, or representative of the holder acknowledged receipt thereof on a United States Postal Service return receipt form for registered or certified mail delivery; or

(2) The recorded transfer was sent to the holder at its principal office by statutory overnight delivery and a receipt therefor obtained as provided in Code Section 9-10-12.

(c) Notwithstanding subsections (a) and (b) of this Code section and the occurrence of any of the events, acts, or conditions described therein, a real estate mortgage or deed conveying realty as security for a debt shall continue to secure any debt or obligation named or described therein and any advance permitted by this Code section.



§ 44-14-3. Furnishing of cancellation by grantee or holder upon payment; liability for failure to comply; cancellation of instrument after failure to comply; liability of agents

(a) As used in this Code section, the term:

(1) "Account" means the loan, note, or other such agreement executed by the parties.

(2) "Finance charge" means interest and other charges agreed to by the parties.

(3) "Grantee" means heirs, devisees, executors, administrators, successors, transferees or assigns, and any servicing agent or any person or entity to whom indebtedness is paid on behalf of or by any grantor.

(4) "Grantor" means heirs, devisees, executors, administrators, successors, transferees, or assigns.

(5) "Instrument" means a deed to secure debt, a security instrument, a purchase money mortgage, a financing statement, a personalty mortgage, a loan contract, or other instrument executed in connection with any loan.

(6) "Revolving loan account" means an arrangement between a lender and a debtor for the creation of debt pursuant to an agreement secured by an instrument and under which:

(A) The lender may permit the debtor to create debt from time to time;

(B) The unpaid balances of principal of such debt and the loan finance and other appropriate charges are debited to an account;

(C) A loan finance charge is computed on the outstanding balances of the debtor's account from time to time;

(D) The debtor agrees to repay the debt and accrued finance charges in accordance with the written agreement with the lender; and

(E) The limitation on the maximum amount which the debtor is entitled to become indebted under said arrangement between the lender and debtor is stated on the face of the instrument, and said amount shall be deemed to be notice of the maximum amount secured by the instrument.

(b) (1) Whenever the indebtedness secured by any instrument is paid in full, the grantee or holder of the instrument, within 60 days of the date of the full payment, shall cause to be mailed to the grantor, at the grantor's last known address as shown on the records of the grantee or holder of the instrument, written notice of the grantee's or holder of the instrument's transmittal of notice of satisfaction or cancellation as required by this subsection and notice of the grantor's right to demand payment of $500.00 in liquidated damages from the grantee or holder of the instrument if such obligation is not timely met.

(2) Whenever the indebtedness secured by any instrument is paid in full, the grantee or holder of the instrument, within 60 days of the date of the full payment, shall cause to be furnished to the clerk of the superior court of the county or counties in which the instrument is recorded a legally sufficient satisfaction or cancellation to authorize and direct the clerk or clerks to cancel the instrument of record. The grantee or holder of the instrument shall further direct the clerk of the court to transmit to the grantor the original cancellation or satisfaction document at the grantor's last known address as shown on the records of the grantee or holder of the instrument. In the case of a revolving loan account, the debt shall be considered to be "paid in full" only when the entire indebtedness including accrued finance charges has been paid and the lender or debtor has notified the other party to the agreement in writing that he or she wishes to terminate the agreement pursuant to its terms.

(3) Notwithstanding paragraph (2) of this subsection, if an attorney at law remits the pay-off balance of an instrument to a grantee or holder of the instrument on behalf of a grantor, the grantee or holder of the instrument may direct the clerk of the court to transmit to such attorney the original cancellation or satisfaction document.

(4) A grantee or holder of the instrument shall be authorized to add to the pay-off amount the costs of recording a cancellation or satisfaction of an instrument.

(c) (1) Upon the failure of the grantee or holder of the instrument to transmit a legally sufficient satisfaction or cancellation as required by subsection (b) of this Code section, the grantee or holder of the instrument shall be liable to the grantor for the sum of $500.00 as liquidated damages and such additional sums for any loss caused to the grantor, plus reasonable attorney's fees if the grantor makes a written demand for liquidated damages to the grantee or holder of the instrument before transmittal, but not less than 61 days after the instrument is paid in full, and prior to filing a civil action.

(2) The grantee or holder of the instrument shall not be liable to the grantor if he or she demonstrates reasonable inability to comply with subsection (b) of this Code section; and the grantee or holder shall not be liable to the grantor unless and until a written demand for the liquidated damages as provided in subsection (b) of this Code section is made. No settlement agent or attorney may take an assignment of the right to the $500.00 in liquidated damages.

(3) Except as provided in paragraph (1) of subsection (b) and paragraph (2) of subsection (c) of this Code section, no other provision of this Code section shall be construed so as to affect the obligation of the grantee or holder of the instrument to pay the liquidated damages provided for in this subsection.

(4) At least 15 business days prior to filing a civil action to recover liquidated damages, the grantor shall provide notice in writing to the grantee or holder of the instrument at the address where the grantee or holder of the instrument directs payments to be mailed with respect to the indebtedness secured by the instrument or, if such address is not available, at the address of the grantee or holder of the instrument's registered agent for service of process in Georgia stating that the grantee or holder of the instrument:

(A) Has failed to comply with the obligation required by this Code section;

(B) Owes the grantor liquidated damages in the amount of $500.00; and

(C) May be sued by the grantor for the failure to comply with the provisions of this Code section.

(5) If the grantee or holder of the instrument fails to provide written notice to the grantor regarding the grantee's or holder of the instrument's obligation for transmittal as provided in paragraph (1) of subsection (b) of this Code section, the grantor may file a civil action at any time more than 60 days after the grantee's or holder of the instrument's receipt of full payment.

(c.1) In the event that a grantee or holder of record has failed to transmit properly a legally sufficient satisfaction or cancellation to authorize and direct the clerk or clerks to cancel the instrument of record within 60 days after a written notice mailed to such grantee or holder of record by registered or certified mail or statutory overnight delivery, return receipt requested, the clerk or clerks are authorized and directed to cancel the instrument upon recording an affidavit by an attorney who has caused the secured indebtedness to be paid in full or by an officer of a regulated or chartered financial institution whose deposits are federally insured if that financial institution has paid the secured indebtedness in full. The notice to be mailed to the grantee or holder of record shall identify the indebtedness and include a recital or explanation of this subsection. The affidavit shall include a recital of actions taken to comply with this subsection. Such affidavit shall include as attachments the following items:

(1) A written verification which was given at the time of payment by the grantee or holder of record of the amount necessary to pay off such loan; and

(2) (A) Copies of the front and back of a canceled check to the grantee or holder of record paying off such loan.

(B) Confirmation of a wire transfer to the grantee or holder of record paying off such loan.

(C) A bank receipt showing payment to the grantee or holder of record of such loan.

Any person who files an affidavit in accordance with this subsection which affidavit is fraudulent shall be guilty of a felony and shall be punished by imprisonment for not less than one year nor more than three years or by a fine of not less than $1,000.00 nor more than $5,000.00, or both.

(d) In all cases, any servicing agent or any person or entity to whom the indebtedness is paid on behalf of any grantee shall be responsible for notifying the holder thereof upon payment in full and for securing the satisfaction or cancellation as provided in this Code section; and, upon failure to do so, the servicing agent or payee shall be subject to the same liability as provided in this Code section.



§ 44-14-4. Procedure for recording cancellation of mortgage

Any mortgagor who has paid off his or her mortgage may present the paid mortgage to the clerk of the superior court of the county or counties in which the mortgage instrument is recorded, together with the order of the mortgagee or transferee directing that the mortgage be canceled. After payment of the fee authorized by law, the clerk shall index and record, in the same manner as the original mortgage instrument is recorded, the canceled and satisfied mortgage instrument or such portion thereof as bears the order of the mortgagee or transferee directing that the mortgage be canceled, together with any order of the mortgagee or transferee directing that the mortgage be canceled. The clerk shall show on the index of the cancellation and on the cancellation document the deed book and page number where the original mortgage instrument is recorded. The clerk shall manually or through electronic means record across the face of the mortgage instrument the words "satisfied" and "canceled" and the date of the entry and shall sign his or her name thereto officially. The clerk shall also manually or electronically make a notation on the record of the mortgage to indicate where the order of the cancellation is recorded.



§ 44-14-5. Practices prohibited in connection with certain residential real estate transactions

(a) As used in this Code section, the term:

(1) "Borrower" means a person who has secured an indebtedness with a security interest in real property or a person who has taken an interest in real property subject to an outstanding security interest in the real property and has notified the holder of the security interest that he has taken the real property and assumed the indebtedness secured by the real property.

(2) "Lender" means a person who has a security interest in real property, which interest is evidenced by a security deed, a mortgage, a trust deed, a bond for title, or other security document granting a security interest in real property to secure an indebtedness owed to the lender.

(3) "Person" means any individual, firm, partnership, corporation, joint venture, association, company, agency, syndicate, estate, trust, business trust, receiver, fiduciary, or other group or combination or any other entity whatsoever.

(b) Subject to the limitations and exceptions provided in this Code section, any lender with a security interest in real estate shall not, directly or indirectly:

(1) Accelerate or mature the indebtedness secured by the real estate on account of the sale or transfer of the real estate or on account of the assumption of the indebtedness, except as provided in paragraph (5) of this subsection. This paragraph shall not apply if the person to whom the real estate would be sold or transferred does not intend to occupy the property as the person's principal residence, if such occupancy is a requirement imposed by federal regulatory authorities upon the lender;

(2) Increase the interest rate above the existing interest rate of the indebtedness unless:

(A) The borrower who is primarily liable for the repayment of the indebtedness shall make a request in writing to the lender at the time of the making of the application to the lender for approval of the transfer or, at any time prior to the granting or denying of approval of the transfer by the lender, a request that the borrower desires to be relieved of liability under the terms of the security instrument and the note secured thereby; and

(B) The lender furnishes written evidence to the borrower that the borrower has been relieved of liability under the terms of the security instrument and the note secured thereby. In the event the lender so relieves the borrower of liability after having been requested to do so by the borrower, the lender may increase the interest rate on the indebtedness; provided, however, that the lender shall not escalate the interest in excess of 1 percent per annum above the existing interest rate at the time of the transfer nor shall the lender be entitled to escalate the interest rate at any time other than at the transfer of title and then not more often than once in any 24 month period. Any subsequent transfer of the property after 24 months from the time of the last escalation of interest shall likewise be limited to a 1 percent per annum increase above the interest rate of the indebtedness existing at the time of the subsequent transfer;

(3) Charge, collect, or attempt to collect any transfer fee on account of the sale or transfer of such real estate or on account of the assumption of such indebtedness in excess of:

(A) One-half of 1 percent of the principal amount of the indebtedness outstanding on the date of the transfer or $150.00, whichever is greater, in the event the lender does not relieve the borrower of liability for the repayment of the indebtedness;

(B) One percent of the principal amount of the indebtedness outstanding on the date of the transfer, in the event the lender does not escalate the interest rate but does relieve the borrower of liability for the repayment of the indebtedness; or

(C) One-half of 1 percent of the principal amount of the indebtedness outstanding on the date of such transfer or $250.00, whichever is greater, in the event the lender escalates the interest rate and relieves the borrower of liability for the repayment of the indebtedness.

Any borrower who has been relieved of liability for the repayment of the indebtedness may submit his affidavit of such fact to the clerk of the superior court in the county where the security instrument is recorded, which clerk shall enter a notation on the recorded security instrument to the effect that the borrower has been relieved of liability under the terms of the security instrument and the note secured thereby. Any such transfer fee shall not be considered interest and shall not be taken into account in the calculation of interest and shall not be considered a "rate of charge" as that term is defined in Code Section 7-4-30;

(4) Enforce or attempt to enforce the provisions of any mortgage, deed of trust, or other real estate security instrument executed on or after July 1, 1979, which provisions are contrary to this Code section;

(5) Withhold approval or disapproval of the sale or transfer of the real estate and the assumption of the indebtedness beyond 50 days after receipt by the lender of the completed written application for same on such form as may be required by the lender (a copy of which shall be furnished to the applicant) to determine the financial ability to retire the indebtedness of the applicant according to the lender's terms; otherwise, the sale or transfer and the assumption shall be approved; provided, however, that the parties by mutual agreement may extend the aforesaid period of time for a period not to exceed 30 days. The lender shall have the right, if permitted under the security instrument, to accelerate the indebtedness if the borrower transfers the property to a person if:

(A) The lender has reasonably determined, based upon the standards provided in this Code section, that such person is financially incapable of retiring the indebtedness according to the terms of the security instrument; or

(B) The lender is entitled under this Code section and the security instrument to increase the interest rate on the indebtedness, and the person to whom the real estate is transferred declines to agree to such increase.

Such acceleration shall be permitted only within a 60 day period after the lender acquires actual knowledge of the sale or transfer to such person; and

(6) Disapprove the sale or transfer of the real estate and the assumption of the indebtedness for any reason other than the credit worthiness of the person to whom the real estate would be sold or transferred, which disapproval is based upon standards normally used by persons in the business of making loans on real estate in the same or similar circumstances; otherwise, any due-on-sale clause or similar provision in the security instrument shall be deemed to be against public policy and shall be void.

(c) The maximum increase allowed in paragraph (2) of subsection (b) of this Code section and the maximum fee allowed in paragraph (3) of subsection (b) of this Code section shall not be deemed to be required, minimum, or ordinary; but the interest increase and fee may, in any case, be less than the amount allowed.

(d) This Code section shall be applicable only to a security interest in real property utilized as residential dwelling units other than apartments, motels, hotels, and nursing homes and only if the original amount of the loan is less than $100,000.00.

(e) This Code section shall not be applicable in those cases in which the secretary of housing and urban development, or his successor, matures the indebtedness on multiple-family housing projects pursuant to the current law and regulations of the Federal Housing Administration.

(f) This Code section shall not be applicable to a person with a security interest in real estate, which person is not regularly engaged in the business of making real estate loans.

(g) In the event that the party assuming the indebtedness declines to agree to an increase in the interest rate as provided in paragraph (2) of subsection (b) of this Code section, the indebtedness may be prepaid without penalty or increased interest at any time within 60 days after the assumption; but if the party does not make the prepayment within the 60 day period, the party shall be liable for the increased interest rate from the date of the assumption; and any prepayment penalty provided for in the security instrument shall thereafter be in effect. Any law to the contrary notwithstanding, such increased interest and the outstanding indebtedness shall be secured by the security instrument securing the indebtedness with the same priority as if the increased interest rate were originally set forth in the note evidencing the indebtedness.

(h) Nothing contained in this Code section shall be construed so as to permit a lender to increase the interest rate beyond applicable usury laws.

(i) Nothing in this Code section shall be construed to limit the right of the Federal Land Bank to increase or decrease the interest rate of any loan so long as the increase or decrease is pursuant to the terms of the variable interest rate provision of the security instrument or the note secured thereby and the increase or decrease is not the result of the transfer of the property serving the loan.

(j) This Code section shall not be applicable to loans made by the Farmers Home Administration, which loans provide for interest subsidies or variable interest rates based on the income of the borrower, or to loans made by the Georgia Housing and Finance Authority, the Urban Residential Finance Authority of the City of Atlanta, or other similar state or local authorities.

(k) This Code section shall not be applicable to loans on or secured by real property utilized as residential dwelling units as that term is used in subsection (d) of this Code section, which loans are made by an employer to an employee as an employment benefit.

(l) In addition to the fee authorized by paragraph (3) of subsection (b) of this Code section, a lender may charge and collect a fee to recover the actual costs incurred by the lender in obtaining a credit report on the person to whom the real estate would be sold or transferred in instances where the borrower has requested to be relieved from liability for the indebtedness as well as in instances where the borrower has not made such request, but no investigation by the lender to determine credit worthiness shall authorize the lender to withhold approval or disapproval of the sale or transfer of the real estate beyond the time limitation specified in paragraph (5) of subsection (b) of this Code section.

(m) Nothing in this Code section shall be construed to limit the right of a lender to increase or decrease the interest rate on the indebtedness so long as such increase or decrease is effected pursuant to the terms contained in the security instrument or the note secured thereby or by mutual agreement between borrower and lender, provided that such increase or decrease is not the result of the sale or transfer of the property securing such indebtedness or the assumption of the indebtedness, unless such increase upon a sale or transfer of such property or assumption of the indebtedness is otherwise permitted by this Code section.



§ 44-14-6. Wrongful sale or removal of mortgaged property; penalty

After having made a mortgage deed to personal property or a bill of sale to secure debt, any person who sells or otherwise disposes of the property or causes the property to be moved outside of the state before the payment of the mortgage debt or the debt secured by the bill of sale without the consent of and with intent to defraud the mortgagee shall be guilty of a misdemeanor if loss is thereby sustained by the holder of the mortgage or bill of sale.



§ 44-14-7. Selling or disposing of motor vehicle securing bill of sale with intent to defraud; penalty

After having given a bill of sale to secure debt or other security instrument to any motor vehicle, it shall be unlawful for any person to sell or otherwise dispose of the motor vehicle or to cause the motor vehicle to be moved outside of the state before the payment of the debt secured by the security instrument if the sale, disposition, or removal is without the consent of and with the intent to defraud the holder of the security instrument and if loss is thereby sustained by the holder of the security instrument. Any person who is convicted of violating this Code section shall be imprisoned for not less than one year nor more than three years.



§ 44-14-8. Removal or other disposal of encumbered property in order to hinder levy; penalty; venue

Any mortgagor, any giver of a purchase money lien, a lien for rent, or any lien created by contract between the parties, or the holder or possessor of any property under such mortgage or liens who runs off, removes, hides, or in any way disposes of the property under the mortgage or lien so as to hinder, delay, or prevent the levying officer of the county of the defendant's bona fide residence from levying on the property covered by the mortgage or lien by virtue of the foreclosure of the mortgage or lien shall be guilty of a misdemeanor. The venue shall be in the county of the defendant's bona fide residence where the search is made.



§ 44-14-9. Aiding and abetting removal or other disposal; venue; conviction not dependent upon principal's conviction

Any person who intentionally aids or abets in any violation of Code Section 44-14-8 shall be guilty of a misdemeanor as principal in the county where he aided and abetted in the offense, and his trial and conviction shall not be dependent on the trial and conviction of any other person connected therewith.



§ 44-14-10. Search for property where defendant has no permanent abode; venue of prosecution

When any person who violates Code Section 44-14-8, 44-14-9, or 44-14-11 has no permanent place of abode in this state, search may be made in any county into which or through which the property has been carried. Upon the failure to find the property upon which to levy, prosecution may be had against such person in any such county; and such person shall be guilty of a misdemeanor.



§ 44-14-11. Entry of nulla bona; shifting of burden of proof

When a search has been made in any of the cases provided by Code Sections 44-14-8 through 44-14-10 by the levying officer for the purpose of levying the execution and the property described therein is not found at the defendant's home, if the defendant fails or refuses to direct the levying officer to the property, the officer shall enter a nulla bona; and the testimony of the officer or the entry of a nulla bona when properly proven shall shift the burden of proof to defendant.



§ 44-14-12. Deceiving as to existence of lien; making second deed of conveyance; penalty

Any person who defrauds another in the sale or disposition of any property, either real or personal, by falsely representing that the property is not subject to any lien while knowing that the property is subject to a lien or any person who fraudulently makes a second deed of conveyance to any land or real estate shall be guilty of a misdemeanor.



§ 44-14-13. Disbursement of settlement proceeds; delivery of loan funds to settlement agent by lender; damages

(a) As used in this Code section, the term:

(1) "Borrower" means the maker of the promissory note evidencing the loan to be delivered at the loan closing.

(2) "Collected funds" means funds deposited, finally settled, and credited to the settlement agent's escrow account.

(3) "Disbursement of settlement proceeds" means the payment of all proceeds of the transaction by the settlement agent to the persons entitled thereto.

(4) "Lender" means any person or entity regularly engaged in making loans secured by mortgages or deeds to secure debt on real estate.

(5) "Loan closing" means the time agreed upon by the borrower and the lender when the execution and delivery of loan documents by the borrower occurs.

(6) "Loan documents" means the note evidencing the debt due to the lender, the deed to secure debt or mortgage securing the debt due to the lender, and any other documents required by the lender to be executed by the borrower as part of the transaction.

(7) "Loan funds" means the gross or net proceeds of the loan to be disbursed by or on behalf of the lender at the loan closing.

(8) "Party" or "parties" means the seller, purchaser, borrower, lender, and settlement agent, as applicable to the subject transaction.

(9) "Settlement" means the time when the settlement agent has received the duly executed deed to secure debt and other loan documents and funds required to carry out the terms of the contracts between the parties.

(10) "Settlement agent" means the lender or an active member of the State Bar of Georgia responsible for conducting the settlement and disbursement of the settlement proceeds.

(b) This Code section shall apply only to transactions involving purchase money loans made by a lender, or refinance loans made by the current or a new lender, which loans will be secured by deeds to secure debt or mortgages on real estate within the State of Georgia containing not more than four residential dwelling units, whether or not such deeds to secure debt or mortgages have a first-priority status.

(c) Except as otherwise provided in this Code section, a settlement agent shall not cause a disbursement of settlement proceeds unless such settlement proceeds are collected funds. A settlement agent may disburse settlement proceeds from its escrow account after receipt of any of the following negotiable instruments even though the same are not collected funds:

(1) A cashier's check, as defined in subsection (g) of Code Section 11-3-104, from a federally insured bank, savings bank, savings and loan association, or credit union and issued by a lender for a closing or loan transaction, provided that such funds are immediately available and cannot be dishonored or refused when negotiated or presented for payment;

(2) A check drawn on the escrow account of an attorney licensed to practice law in the State of Georgia or on the escrow account of a real estate broker licensed under Chapter 40 of Title 43, if the settlement agent has reasonable and prudent grounds to believe that the check will constitute collected funds in the settlement agent's escrow account within a reasonable period;

(3) A check issued by the United States of America or any agency thereof or the State of Georgia or any agency or political subdivision, as such term is defined in Code Section 50-15-1, of the State of Georgia; or

(4) A check or checks in an aggregate amount not exceeding $5,000.00 per loan closing.

For purposes of this Code section, the instruments described in paragraphs (1) through (4) of this subsection are negotiable instruments if they are negotiable in accordance with the provisions of Code Section 11-3-104.

(d) The lender shall at or before the loan closing deliver loan funds to the settlement agent in the form of collected funds or in the form of a negotiable instrument described in subsection (c) of this Code section; provided, however, that in the case of refinancing, or any other loan where a right of rescission applies, the lender shall, prior to the disbursement of the settlement proceeds and no later than 11:00 A.M. eastern standard time or eastern daylight time, whichever is applicable, of the next business day following the expiration of the rescission period required under the federal Truth in Lending Act (15 U.S.C. Section 1601, et seq.), deliver loan funds to the settlement agent in one or more of the forms set forth in this Code section.

(e) Any party violating this Code section shall be liable to any other party suffering a loss due to such violation for such other party's actual damages plus reasonable attorneys' fees. In addition, any party violating this Code section shall pay to the party suffering the loss an amount of money equal to $1,000.00 or double the amount of interest payable on the loan for the first 60 days after the loan closing, whichever is greater.

(f) Any individual, corporation, partnership, or other entity conducting the settlement and disbursement of loan funds, when he, she, or it is not the settlement agent, shall be guilty of a misdemeanor.

(g) Nothing contained in this Code section shall prevent a real estate broker or real estate salesperson from exercising the rights and providing the duties and services specified by Chapter 40 of Title 43.



§ 44-14-14. Vacant and foreclosed real property registries; definitions; fees and penalties for registration

(a) For purposes of this Code section, the term:

(1) "Agent" means an individual with a place of business in this state at which he or she is authorized to accept inquiries, notices, and service of process on behalf of a vacant or foreclosed real property owner.

(2) "Department" means the Department of Community Affairs.

(3) "Foreclosed real property" means improved or unimproved real property held pursuant to a judicial or nonjudicial foreclosure of a mortgage, deed of trust, security deed, deed to secure debt, or other security instrument securing a debt or obligation owed to a creditor or a deed in lieu of foreclosure in full or partial satisfaction of a debt or obligation owed to a creditor.

(4) "Street address" means the street or route address. Such term shall not mean or include a post office box.

(5) "Vacant real property" means real property that:

(A) Is intended for habitation, has not been lawfully inhabited for at least 60 days, and has no evidence of utility usage within the past 60 days; or

(B) Is partially constructed or incomplete, without a valid building permit.

Such term shall not include a building or structure containing multiple units with common ownership that has at least one unit occupied with evidence of utility usage.

(b) Effective July 1, 2012:

(1) A county or municipal corporation may establish by ordinance or resolution for the requirement of registration of vacant or foreclosed real property as provided in this Code section;

(2) Notwithstanding county or municipal ordinances or resolutions that require registration for repeated ordinance violations that remain uncorrected for at least 90 days, no county or municipal corporation shall require registration of vacant property or real property that is unoccupied, uninhabited, abandoned, foreclosed, or advertised for foreclosure on any basis other than as set forth in this Code section or as may be otherwise authorized by general law; and

(3) No county or municipal corporation shall require for purposes of a vacant or foreclosed real property registry established pursuant to this Code section any information or documentation other than as set forth in this Code section.

Any requirements of a vacant or foreclosed real property registry established by a county or municipal ordinance or resolution in effect as of July 1, 2012, that are in conflict with the requirements of this Code section shall be hereby preempted.

(c) Each registrant shall be required to file with a specifically identified office or officer a registration form, in paper or electronic format, as required by the county or municipal corporation, requiring submission of only the following information:

(1) The real property owner's name, street address, mailing address, phone number, facsimile number, and e-mail address;

(2) The agent's name, street address, mailing address, phone number, facsimile number, and e-mail address;

(3) The real property's street address and tax parcel number;

(4) The transfer date of the instrument conveying the real property to the owner; and

(5) At such time as it becomes available, recording information, including deed book and page numbers, of the instrument conveying the real property to the owner.

(d) The department may promulgate a standard vacant or foreclosed real property registry form that requires only the information set forth in subsection (c) of this Code section, in paper and electronic format. If such form is promulgated by the department, all counties and municipal corporations with a vacant or foreclosed real property registry shall use such form.

(e) (1) When any real property is acquired by foreclosure under power of sale pursuant to Code Section 44-14-160 or acquired pursuant to a deed in lieu of foreclosure and:

(A) The deed under power of sale or deed in lieu of foreclosure contains the information specified in paragraphs (1) through (5) of subsection (c) of this Code section;

(B) The deed is filed with the clerk of superior court within 60 days of the foreclosure sale or transfer of the deed in lieu of foreclosure; and

(C) Proof of the following is provided to the office or officer in charge of the county or municipal foreclosed real property registry:

(i) A filing date stamp or a receipt showing payment of the applicable filing fees; and

(ii) The entire deed under power of sale or entire deed in lieu of foreclosure,

a county or municipal corporation shall not require the transferee to register such foreclosed real property pursuant to this Code section or the payment of any administrative fees pursuant to subsection (h) of this Code section.

(2) No county or municipal corporation may require registration of vacant or foreclosed real property pursuant to this Code section within 90 days of such real property's transfer:

(A) Pursuant to a deed under power of sale or deed in lieu of foreclosure; or

(B) To the first subsequent transferee after the vacant real property has been acquired by foreclosure under power of sale pursuant to Code Section 44-14-160 or acquired pursuant to a deed in lieu of foreclosure.

(f) An ordinance or resolution establishing a registry pursuant to this Code section may require a vacant or foreclosed real property owner to update the information specified in paragraphs (1) through (5) of subsection (c) of this Code section within 30 days after any change in such required information regardless of whether the information provided to the registry was in the deed under power of sale or deed in lieu of foreclosure.

(g) A vacant or foreclosed real property owner, or the agent of such owner, may apply to remove such vacant or foreclosed real property from the registry at such time as the real property no longer constitutes vacant or foreclosed real property. The county or municipal corporation shall grant or deny such application within 30 days, and if no such determination is made within 30 days, the application shall be deemed granted.

(h) An ordinance or resolution establishing a vacant or foreclosed real property registry may require the payment of administrative fees for registration which shall reasonably approximate the cost to the county or municipal corporation of the establishment, maintenance, operation, and administration of the registry. Such fees shall not exceed $100.00 per registration.

(i) An ordinance or resolution establishing a vacant or foreclosed real property registry may require penalties for failure to register or failure to update the information specified in paragraphs (1) through (5) of subsection (c) of this Code section, provided that such penalties shall not exceed $1,000.00.

(j) A county or municipal ordinance or resolution requiring the registration of vacant or foreclosed real property shall provide for administrative procedures. The administrative procedures shall include the right to appeal to the municipal or recorder's court in the city where the vacant or foreclosed real property is located or to the magistrate or recorder's court of the county in which the vacant or foreclosed real property is located, subject to applicable jurisdictional requirements. Any vacant or foreclosed real property owner affected by a county or municipal ordinance or resolution requiring vacant or foreclosed real property registration may challenge any determination made pursuant to such ordinance or resolution.

(k) An ordinance or resolution adopted by the governing authority of a county to establish a registry pursuant to this Code section may, subject to and in accordance with the requirements of this Code section, require registration of vacant or foreclosed real property within the entire territory of the county, except territory located within the boundaries of any municipal corporation, unless otherwise allowed by intergovernmental agreement between the county and municipal corporation.

(l) Nothing in this Code section shall be construed to prohibit a county or municipal ordinance or resolution requiring the registration of vacant or foreclosed real property from providing for exemptions from such registration.

(m) Nothing in this Code section shall be construed to impair, limit, or preempt in any way the power of a county or municipal corporation to enforce any applicable codes, as defined in Code Section 42-2-8, or to define or declare nuisances and to cause their removal or abatement by summary proceedings or otherwise.

(n) Notwithstanding Code Section 36-74-30, an ordinance or resolution establishing a vacant or foreclosed real property registry may require the registration of residential rental property if such property is vacant or foreclosed real property.



§ 44-14-15. Fee for a future conveyance; limited circumstances

(a) As used in this Code section, the term "conveyance of real property" means a conveyance or other transfer of an interest or estate in real property.

(b) A restriction or covenant running with the land applicable to the conveyance of real property that requires a transferee or transferor of real property, or the transferee's or transferor's heirs, successors, or assigns, to pay a declarant, other person imposing the restriction or covenant on the property, or a third party designated by such declarant or other person, or a successor, assignee, or designee of such declarant, third party, or other person, a fee in connection with a future transfer of the property shall be prohibited. A restriction or covenant running with the land that violates this Code section or a lien purporting to encumber the land to secure a right under a restriction or covenant running with the land that violates this Code section shall be void and unenforceable.

(c) This Code section shall not apply to a restriction or covenant that requires a fee associated with the conveyance of real property to be paid to:

(1) An association formed for the purposes of exercising the powers of the association of any condominium created pursuant to Article 3 of Chapter 3 of this title, the "Georgia Condominium Act";

(2) A property owners' association formed for the purposes of exercising the powers of the property owners' association pursuant to Article 6 of Chapter 3 of this title, the "Georgia Property Owners' Association Act";

(3) A property owners' association formed for the purposes of exercising the powers of an association of property owners that has not been formed pursuant to or which has not adopted the provisions of Article 6 of Chapter 3 of this title, the "Georgia Property Owners' Association Act," provided that such association shall comply with subsection (d) of Code Section 44-3-232;

(4) A person or entity under the general supervision of the Public Service Commission as provided for in subsection (a) of Code Section 46-2-20, provided that such fee is charged for expenses incurred in the administration of ongoing services or rights provided to the property interest conveyed;

(5) A community land trust or community development corporation that is tax-exempt under Section 501(c) (3) or 501(c) (4) of the federal Internal Revenue Code, provided that such fee is charged for and applied to expenses incurred in the administration of ongoing community program services or rights provided to shared equity property interests within, as applicable, the land subject to the community land trust or the geographic area served by the community development corporation; or

(6) A party to a purchase contract, option, real property listing agreement, or other agreement which obligates one party to the agreement to pay the other, as full or partial consideration for the agreement or for a waiver of rights under the agreement, an amount determined by the agreement if such amount constitutes a fee or commission paid to a licensed real estate broker for brokerage services rendered in connection with the transfer of the property for which such fee or commission is paid.






Article 2 - Mortgages

§ 44-14-30. Mortgage as security only; effect on title

A mortgage in this state is only security for a debt and passes no title.



§ 44-14-31. Form and contents of mortgage

No particular form is necessary to constitute a mortgage. However, a mortgage must clearly indicate the creation of a lien and must specify the debt for which it is given and the property upon which it is to take effect.



§ 44-14-32. Use of parol evidence to prove apparent deed a mortgage

A deed or bill of sale which is absolute on its face and which is accompanied with possession of the property shall not be proved, at the instance of the parties, by parol evidence to be a mortgage only unless fraud in its procurement is the issue to be tried.



§ 44-14-33. Attestation or acknowledgment of mortgage; additional witness in case of land; constructive notice

In order to admit a mortgage to record, it shall be signed by the maker, attested by an officer as provided in Code Section 44-2-15, and attested by one other witness. In the absence of fraud, if a mortgage is duly signed, witnessed, filed, recorded, and indexed on the appropriate county land records, such recordation shall be deemed constructive notice to subsequent bona fide purchasers.



§ 44-14-34. Signing of mortgages executed outside state

When executed outside this state, mortgages shall be signed by the maker, attested by an officer as provided in Code Section 44-2-15, and attested by one other witness.



§ 44-14-35. Recording of mortgages on realty; effect of renewed mortgage as lien absent recordation

Mortgages on realty shall be recorded in the county where the land is located. Where a mortgage upon realty is executed to secure the payment of money or other thing of value and the same is not recorded as provided by law but the mortgage is renewed or reexecuted, the mortgage shall operate as a lien upon the property of the mortgagor only against the mortgagor himself and those having actual notice of the mortgage except from the date of the record of such mortgage.



§ 44-14-35.1. Property covered by mortgage or bill of sale to secure debt; mortgage or bill given to secure bond issue

A mortgage or bill of sale to secure debt may embrace all property in possession, or to which the mortgagor or grantor has the right of possession at the time. A mortgage or bill of sale to secure debt given by a person or a corporation to a trustee or trustees to secure an issue of bonds shall, when it is expressly so stipulated therein, embrace, cover, and convey title to after-acquired property of such person or corporation. Provided, however, any public utility company, whether or not incorporated, including, without limitation, any corporation organized under or governed by the provisions of Article 4 of Chapter 3 of Title 46, may by mortgage, bill of sale to secure debt, deed to secure debt, or deed of trust, embrace, cover, convey, pledge, and encumber after-acquired property of such company, wherever located, when the instrument expressly so stipulates therein; and any such instrument when recorded as provided by law shall constitute notice from the time it is filed for record and shall have priority (subject to purchase money encumbrances) as against the interests of third parties with respect to after-acquired property from the time such property is acquired.



§ 44-14-36. Registry of mortgages on property of railroads and other utilities

(a) A mortgage, deed to secure debt, indenture, deed of trust, or other security agreement or any supplement or amendment thereto relating to real property made by a railroad corporation, electric or gas corporation, other public utility corporation, or any corporation or other entities engaged in the furnishing of telephone service or the production, transmission, or distribution of electricity or made by any receivers, trustees, or other legal officers in possession of or operating any such corporation or other entity shall be recorded on the real property records in the office of the clerk of the superior court in each county in this state in which any of the property is located. Any such security agreement or any supplement or amendment thereto shall be valid only from the time it is filed for record against subsequent creditors, grantees, purchasers, and mortgagees acting in good faith and without notice. Such instruments need not otherwise be filed or refiled except as may be provided by Chapter 3 of Title 40. To the extent that any mortgage, deed to secure debt, indenture, deed of trust, or other security agreement or any supplement or amendment thereto executed before April 8, 1968, has been filed or recorded as provided in this Code section, it need not be refiled or rerecorded under this Code section; and nothing in this Code section shall be deemed to impair the lien or effect of any such instrument executed prior to April 8, 1968, which instrument has been recorded or filed in accordance with the laws of this state applicable thereto prior to April 8, 1968.

(b) A security interest relating to fixtures and personal property of such a corporation shall be perfected as provided in Code Sections 11-9-501 through 11-9-504. Any such prior filing or recording that has been entered on the Uniform Commercial Code index for secured transactions, where no notice of conflict of lien or notice of creditor priority has been given, shall be valid and any such instruments need not otherwise be refiled, rerecorded, or reindexed.



§ 44-14-37. Effect of failure to record

Reserved. Repealed by Ga. L. 2015, p. 937, § 5/HB 322, effective July 1, 2015.



§ 44-14-38. Admission of mortgages into evidence

Reserved. Repealed by Ga. L. 2011, p. 99, § 84/HB 24, effective January 1, 2013.



§ 44-14-39. Effect of defective record as notice

A mortgage which is recorded in an improper office or without due attestation or probate or which is so defectively recorded as not to give notice to a prudent inquirer shall not be held to be notice to subsequent bona fide purchasers. A mere formal mistake in the record shall not vitiate it.



§ 44-14-40. Probate of mortgages

All the rules prescribed for the probate of deeds to land when the witnesses are dead, insane, or removed from the state and all the rules prescribed for the acknowledgment before or attestation by consuls or commissioners shall apply to the probate of mortgages.



§ 44-14-41. Tacking of mortgages

There shall be no tacking of mortgages.



§ 44-14-42. Mortgages to sureties and guarantors

Mortgages may be taken by sureties and guarantors to indemnify them against loss.



§ 44-14-42.1. Redemption of property by mortgagor

If the possession of real property shall be given to the mortgagee, the mortgagor may redeem at any time within ten years from the last recognition by the mortgagee of such right of redemption.



§ 44-14-43. Foreclosure of mortgage after note barred by limitations

The fact that a note or other evidence of debt is barred does not prevent a creditor from thereafter availing himself of the mortgage or other security unless the mortgage or other security itself is barred.



§ 44-14-44. Sale of mortgaged land under other process; claiming proceeds of sale

Subject to the lien of the mortgage, mortgaged property may be sold under other process. If the mortgage is foreclosed, the mortgagee may place his execution in the hands of the officer making the sale, may cause the unencumbered title to be sold, and may claim the proceeds according to the date of his lien.



§ 44-14-45. Forthcoming bond by purchaser of mortgaged personalty; affidavit of mortgagee

Purchasers at public sales of personal property subject to the lien of a mortgage shall give bond and security in double the value of the property to the officer making the sale and conditioned not to remove the property from the state and for its forthcoming answer to the lien; provided, however, that prior to the sale the mortgagee or his or her agent shall file with the officer an affidavit stating the amount due on the mortgage and that he or she expects the loss of the property unless the bond is taken. On failure to give the bond, the property shall be resold at the risk of the purchaser.



§ 44-14-46. When mortgage fi. fa. may claim proceeds of sale

If other writs of fieri facias are levied on mortgaged property and the property is sold, the mortgage fi. fa. may nevertheless claim the proceeds of the sale if its lien is superior.



§ 44-14-47. Sale of mortgaged property without foreclosure and claim by mortgagee

If a mortgage on realty or personalty is not foreclosed and the equity of redemption is levied on by other writs of fieri facias by consent of the mortgagor and mortgagee and the plaintiff in the fi. fa. levied, the entire estate may be sold and the mortgagee may claim under his lien in the same manner as if his mortgage were foreclosed.



§ 44-14-48. Foreclosure by one of several mortgagees; control and distribution of proceeds by court

If there are several mortgages of equal rank or if separate amounts due to distinct persons are embraced in the same mortgage and one mortgagee forecloses, the court will control the proceeds of the sale for distribution to the several mortgagees according to their claims.



§ 44-14-49. Right of holder of mortgage to foreclose in equity

The holder of any mortgage of real or personal property or both, whether as original mortgagee or as executor, administrator, or assignee of the original mortgagee, may foreclose the mortgage in equity according to the practice of the courts in equitable proceedings as well as by the methods prescribed in this chapter.






Article 3 - Conveyances to Secure Debt and Bills of Sale

Part 1 - In General

§ 44-14-60. Deed to secure debt as absolute deed; necessity of bond of title or to reconvey

Whenever any person in this state conveys any real property by deed to secure any debt to any person loaning or advancing the grantor any money or to secure any other debt and takes a bond for title back to the grantor upon the payment of the debt or debts or in like manner conveys any personal property by bill of sale and takes an obligation binding the person to whom the property is conveyed to reconvey the property upon the payment of the debt or debts, the conveyance of real or personal property shall pass the title of the property to the grantee until the debt or debts which the conveyance was made to secure shall be fully paid. Such conveyance shall be held by the courts to be an absolute conveyance, with the right reserved by the grantor to have the property reconveyed to him upon the payment of the debt or debts intended to be secured agreeably to the terms of the contract, and shall not be held to be a mortgage. No bond for title or to reconvey shall be necessary where the deed shows upon its face that it is given to secure a debt.



§ 44-14-61. Signing of deeds to secure debt and bills of sale -- Generally

In order to admit deeds to secure debt or bills of sale to secure debt to record, they shall be signed by the maker, attested by an officer as provided in Code Section 44-2-15, and attested by one other witness.



§ 44-14-62. Signing of deeds to secure debt and bills of sale -- Out-of-state deeds to secure debt and bills of sale

When executed outside this state, deeds to secure debt and bills of sale to secure debt shall be signed by the maker, attested by an officer as provided in Code Section 44-2-15, and attested by one other witness.



§ 44-14-63. Recording of deeds to secure debt and bills of sale to secure debt; effect of failure to record

(a) Every deed to secure debt shall be recorded in the county where the land conveyed is located. Every bill of sale to secure debt shall be recorded in the county where the maker, if a resident of this state, resided at the time of its execution and, if a nonresident, in the county where the personalty conveyed is located. Deeds to secure debt or bills of sale to secure debt not recorded shall remain valid against the persons executing them.

(b) A deed to secure debt shall not be recorded unless it includes the mailing address of the grantee thereof. Failure to comply with this provision shall not be a defense to any foreclosure or grounds to set aside any foreclosure of any deed to secure debt.



§ 44-14-64. Transfers of deeds to secure debt; execution; partial transfers; transfers by certain financial institutions; requirements for recording; payoff balance

(a) All transfers of deeds to secure debt shall be in writing; shall be signed by the grantee or, if the deed has been previously transferred, by the last transferee; and shall be witnessed as required for deeds.

(b) Transfers of deeds to secure debt may be endorsed upon the original deed or by a separate instrument identifying the transfer and shall be sufficient to transfer the property therein described and the indebtedness therein secured, whether the indebtedness is evidenced by a note or other instrument or is an indebtedness which arises out of the terms or operation of the deed, together with the powers granted without specific mention thereof.

(c) Transfer of a deed to secure debt and the indebtedness therein secured may be made in whole or in part; provided, however, that, where the transfer is made in part, that portion of the deed and the indebtedness therein secured to be transferred shall be stated upon a separate instrument and not upon the original deed.

(d) A transfer of a deed to secure debt and the indebtedness therein secured in whole or in part in accordance with subsections (a) through (c) of this Code section by a financial institution having deposits insured by an agency of the federal government or a transfer by a lender who regularly purchases or services residential real estate loans aggregating a minimum of $1 million secured by a first deed to secure debt encumbering real estate improved or to be improved by the construction thereon of one to four family dwelling units, where the transferor retains the right to service or supervise the servicing of the deed or interest therein, need not be recorded if:

(1) The original deed to secure debt has been recorded;

(2) An agreement in writing exists on or before the date of the transfer between the transferor and the transferee and sets forth the terms of the transfer and the interests of the parties thereto; and

(3) Possession of the deed, the instrument of indebtedness, and the instrument of transfer is taken by such new transferee for himself or in his representative capacity or by a representative of such transferee which may include the transferor or any other transferee, provided that the agreement in paragraph (2) of this subsection provides for such party to take possession.

(e) As described in subsection (d) of this Code section, the transfer by a financial institution or lender of a deed to secure debt and the indebtedness therein secured in whole or in part without recording in accordance with this Code section shall be effective to provide the new transferee with priority over all subsequent claims against the deed and the indebtedness therein secured to the extent of the interest so transferred, and the priority shall not be lessened by the fact that the transfer is not recorded; provided, however, that a transfer, satisfaction, cancellation, release, quitclaim deed, or modification executed and recorded by the holder of record of the deed to secure debt shall be effective to transfer, satisfy, cancel, release, quitclaim, or modify, as the case may be, all interest of the holder of record of the deed to secure debt and all interest of all transferees claiming by, through, or under the holder of record of the deed to secure debt.

(f) Where the holder of the right to service or supervise the servicing of the transferred deed to secure debt and the indebtedness therein secured is a financial institution or lender as described in subsection (d) of this Code section, it shall have the same rights, responsibilities, and obligations to act in all matters concerning the servicing, administration, and cancellation of the deed and indebtedness as to third parties as if no such transfer had taken place.

(g) A transfer of a deed to secure debt shall not be recorded unless it includes the mailing address of the last transferee thereof. Failure to comply with this provision shall not be a defense to any foreclosure or grounds to set aside any foreclosure of any deed to secure debt.

(h) A grantor or his transferee shall be entitled to receive without charge a payoff balance from the holder of a deed to secure debt on real property by requesting in writing said balance and providing a self-addressed stamped envelope.



§ 44-14-65. Fees for transfer of real property covered by deed to secure debt

Reserved. Repealed by Ga. L. 1984, p. 132, § 1, effective February 3, 1984.



§ 44-14-66. Effect of liens against grantee on grantor's right to reconvey; effect of reconveyance in event of grantor's prior death

The grantor's right to a reconveyance of the property upon complying with the contract shall not be affected by any liens, encumbrances, or rights which would otherwise attach to the property by virtue of the title being in the grantee; but the right of the grantor to a reconveyance shall be absolute and permanent upon his complying with his contract with the grantee according to the terms. In the event of the prior death of the grantor, such a reconveyance shall be valid and effective to vest title in the heirs, personal representatives, or successors in title of the deceased grantor as their interests may appear.



§ 44-14-67. Cancellation of deed as reconveyance of title

(a) In all cases where property is conveyed to secure a debt, the surrender and cancellation of the deed, in the same manner as mortgages are canceled, on payment of the debt to any person legally authorized to receive the same, shall operate to reconvey the title of the property to the grantor or the grantor's heirs, executors, administrators, or assigns.

(b) In the case of a deed to secure debt which applies to real property, in order to authorize the clerk of superior court to show the original instrument as canceled of record, there shall be presented for recording:

(1) A cancellation upon the original security deed itself;

(2) A conveyance from the record holder of the security deed, which conveyance is in the form of a quitclaim deed or other form of deed suitable for recording and which refers to the original security deed; or

(3) A cancellation as provided in subsection (c) of this Code section.

Any clerk of superior court who cancels of record any deed to secure debt in the manner authorized in this subsection shall be immune from any civil liability, either in such clerk's official capacity or personally, for so canceling of record such security deed.

(c) Cancellation of a security deed, the original of which has been lost, stolen, or otherwise mislaid, may be made based upon a document executed by the owner of the security interest and who so swears in such document, which document shall be recorded and shall be in substantially the following form:

County, Georgia

The indebtedness referred to in that certain deed to secure debt from

to , dated , and of record in Deed Book , Page

, in the office of the clerk of the Superior Court of

County, Georgia, having been paid in full and the undersigned being the

present owner of such secured interest by virtue of being the original

grantee or the heir, assign, transferee, or devisee of the original

grantee, the clerk of such superior court is authorized and directed to

cancel that deed of record as provided in Code Section 44-14-4 of the

O.C.G.A. for other mortgage cancellations.

In witness whereof, the undersigned has set his or her hand and seal,

this day of , .

(SEAL)

Signature

Signed, sealed, and delivered

on the date above shown

Unofficial Witness

Notary Public

(SEAL)

My commission expires:






Part 2 - Reversion

§ 44-14-80. Reversion of realty to grantor; renewals and affidavits; effect; fees; construction of Code section

(a) Title to real property conveyed to secure a debt or debts shall revert to the grantor or the grantor's heirs, personal representatives, successors, and assigns as follows:

(1) Title to real property conveyed to secure a debt or debts shall revert to the grantor or his or her heirs, personal representatives, successors, and assigns at the expiration of seven years from the maturity of the debt or debts or the maturity of the last installment thereof as stated or fixed in the record of the conveyance or, if not recorded, in the conveyance; provided, however, that where the parties by affirmative statement contained in the record of conveyance intend to establish a perpetual or indefinite security interest in the real property conveyed to secure a debt or debts, the title shall revert at the expiration of the later of (A) seven years from the maturity of the debt or debts or the maturity of the last installment thereof as stated or fixed in the record of conveyance or, if not recorded, in the conveyance; or (B) 20 years from the date of the conveyance as stated in the record or, if not recorded, in the conveyance;

(2) If the maturity of the debt or debts or the maturity of the last installment thereof is not stated or fixed, title to real property conveyed to secure a debt or debts shall revert at the expiration of seven years from the date of the conveyance as stated in the record or, if not recorded, in the conveyance; provided, however, that where the parties by affirmative statement contained in the record of conveyance intend to establish a perpetual or indefinite security interest in the real property conveyed to secure a debt or debts, the title shall revert at the expiration of 20 years from the date of the conveyance as stated in the record or, if not recorded, in the conveyance; or

(3) If the maturity is not stated or fixed and the conveyance is not dated, title to real property conveyed to secure a debt or debts shall revert at the expiration of seven years from the date the conveyance is recorded or, if not recorded, is delivered;

provided, however, that foreclosure by an action or by the exercise of power of sale, if started prior to reversion of title, shall prevent the reversion if the foreclosure is completed without delay chargeable to the grantee or the grantee's heirs, personal representatives, successors, or assigns.

(b) If the grantee or the grantee's personal representatives, heirs, successors, or assigns, or any one of them if more than one, or an officer of a corporation having an interest shall, at any time before the title reverts as provided in subsection (a) of this Code section, make and cause to be recorded upon the record of the conveyance or elsewhere in the public records, with a notation of the place of record of the renewal on the record of the conveyance or, if not recorded, upon the conveyance, a written renewal of the debt or debts secured or the part thereof which are not fully paid and are not barred, which renewal shall be signed by the original grantor or the grantor's heirs, personal representatives, or successors in title to the real estate conveyed and shall be dated, the conveyance and record thereof shall remain of full force and effect and the title shall not revert for an additional period of seven years or 20 years according to the appropriate reversion period stated in subsection (a) of this Code section from the date of the renewal unless the debt or debts are paid sooner.

(c) If the grantee or the grantee's personal representatives, heirs, successors, or assigns, or any of them if more than one, or an officer of a corporation having an interest shall, at any time before the title reverts as provided in subsection (a) of this Code section, make and cause to be recorded upon the record of the conveyance or elsewhere in the public records, with a notation of the place of record thereof on the record of the conveyance or, if not recorded, upon the conveyance, an affidavit setting forth the name and address of the owner and holder of the debt and the deed securing the debt, the nature of the claim, the amount due thereon, the date of the last payment thereon, the maturity date of the indebtedness, and, if the debt has been renewed or extended, the terms of such renewal or extension and a description of the property conveyed therein, the conveyance and record thereof shall remain of full force and effect and title shall not revert for seven years or 20 years according to the appropriate reversion period stated in subsection (a) of this Code section from the maturity of the indebtedness as shown by said affidavit unless the debt or debts are paid sooner.

(d) It shall be the duty of the clerk of the superior court to record the renewals and affidavits provided for and authorized by this Code section; and the clerks shall be entitled to the same fees which are allowed for recording deeds.

(e) Subsections (a) through (d) of this Code section shall not operate to make such conveyance a mortgage, but the conveyance shall be held to be an absolute conveyance of title, subject to reversion.

(f) Nothing in this Code section shall be construed, interpreted, or enforced in a manner which impairs any contract rights under currently existing instruments conveying real property to secure a debt or debts.



§ 44-14-81. When power of sale barred

Powers of sale in the conveyances of real property to secure debt shall not be exercised after an action to foreclose the instrument is barred. A sale or conveyance under power in such instrument after an action to foreclose the instrument is barred shall be absolutely void and not merely voidable.



§ 44-14-82. When action to recover barred

No action shall be brought to recover property under a conveyance of real property to secure debt when an action to foreclose and the exercise of power of sale are barred.



§ 44-14-83. Actions to foreclose and exercise of powers of sale after reversion

No action to foreclose and no action to recover property under a conveyance of real property to secure debt shall be commenced and no power contained in or conferred by a conveyance of real property to secure debt shall be exercised after the title thereby conveyed has reverted as provided in this part.



§ 44-14-84. Effect of grantor relinquishing possession in settlement of debt

This part shall not apply in those cases where the grantor or his successors in possession have surrendered possession of the property described in the deed to secure debt to the grantee or his successors in title in settlement of the indebtedness.



§ 44-14-85. Withdrawal of foreclosure proceedings after acceleration of maturity of indebtedness; effect on running of statute of limitations; rescission of acceleration

(a) The acceleration of the maturity of an indebtedness which is evidenced by a note or otherwise and secured by a deed to secure debt conveying real property and the commencement of foreclosure proceedings by the advertisement of a sale under the power contained in the deed or by an action shall not commence the running of the statute of limitations against the exercise of any right, power, or privilege authorized in the deed or the evidence of the indebtedness secured thereby or the right to bring an action to enforce any provision of the deed or to collect the indebtedness secured thereby if the foreclosure proceedings are withdrawn prior to their completion by sale or otherwise. Such withdrawal shall operate to rescind the acceleration of the maturity of the indebtedness and to reinstate the indebtedness upon the terms and conditions existing prior to the acceleration. Such withdrawal shall not prejudice the right of the holder of the indebtedness and deed securing same to exercise any and all rights to accelerate the maturity of the indebtedness and to exercise any right or power contained in the deed or the evidence of the indebtedness secured thereby or conferred by law should a subsequent default occur.

(b) Nothing contained in subsection (a) of this Code section shall prevent, restrict, or otherwise impair the exercise of any other right or privilege conferred by law; but the rights contained in subsection (a) of this Code section shall be cumulative and in addition thereto.









Article 4 - Security Agreements Relating to Crops

§ 44-14-100. Tree growing and fruit producing as agricultural pursuits; gum producers as farmers

(a) The planting, growing, cultivating, harvesting, and marketing of trees and the fruits and products thereof shall be considered and treated under the laws of this state as an agricultural pursuit.

(b) Every original producer or manufacturer of crude gum, oleoresin, from which is derived or may be derived gum spirits of turpentine and gum resin, and his or her employees are declared to be, for all intents and purposes, farmers insofar as any law of this state relates to farming and farmers.



§ 44-14-101. Crops as personalty

All matured or unmatured crops are declared to be personalty.






Article 5 - Trust Deeds

§ 44-14-120. Enforcement of rights; petition; order

Whenever any person has conveyed real property in this state by a deed to a trustee to secure the payment of a note or notes, bonds, or other debt owing to one or more persons, the rights of the trustee named in the deed or his successor in estate, as well as the rights of the holders or owners of the notes or other debts in the real property, may be enforced in the following manner:

(1) The trustee named in the deed or his successor in estate entitled to enforce the deed may, upon the request of the holders or owners of at least two-thirds of the indebtedness thereby secured but not otherwise, petition the superior court of the county of the residence of the maker of the deed or, if there is more than one maker, the superior court of the county of the residence of either or, if the maker or makers are nonresidents of the state, the superior court of the county wherein the land or any part thereof conveyed by the deed is located or the city court, if any, in the county having jurisdiction of the amount claimed in the petition. The petition shall contain a statement of the case, the amounts demanded, and a description of the property covered by the deed to secure such demands; and

(2) Upon the petition being filed, the court shall grant an order directing the sums demanded in the petition, together with interest and costs, to be paid into the court on or before the first day of the next term immediately succeeding the one at which the order is granted, which order shall be published once a week for four weeks in some newspaper generally circulated in the county or shall be served on the maker of the deed or his special agent or attorney at least 20 days prior to the time at which the money is directed to be paid into the court.



§ 44-14-121. Defense by maker; when and how made; affidavit

When an order for the payment of the sums demanded in the petition has been granted and published or served as provided in Code Section 44-14-120, the maker of the deed sought to be enforced or his special agent or attorney may appear on or before the first day of the term of the court at which the money is directed to be paid and file his objection to the enforcement of the deed and may set up and avail himself of any defense which he might lawfully set up in an ordinary action on the debts or demands secured by the deed and which defense shows that the petitioner is not entitled to enforce the demands or debts or that the amounts claimed are not due; provided, however, the facts of the defense shall be verified by the affidavit of the maker of the deed or his special agent or attorney at the time of filing the defense.



§ 44-14-122. Action against maker's personal representative

When the maker of the deed is dead, the proceedings to enforce the deed may be instituted against his executor or administrator.



§ 44-14-123. Trial of issues

When proceedings to enforce a deed of trust are instituted and a defense is set up thereto as provided in Code Section 44-14-121, the issues thus raised shall be tried as other issues are tried in the court in which the proceedings were instituted.



§ 44-14-124. Judgment; lien thereof; levy and sale of the land

When the maker of the deed, after being directed so to do, fails to pay the sums demanded in the petition together with interest and costs as required by Code Section 44-14-120 and also fails to set up and sustain his or her defense against the enforcement of the rights of the trustee and the holders or owners of the bonds, notes, or debts secured by the deed, the court shall give judgment for the amounts which may be due under the deed to be levied on the real property covered thereby. Upon the trustees making and recording a deed reconveying the real property to the maker in the office of the clerk of the superior court of the county where the land is located, the court shall order the real property to be sold in the same manner and under the same regulations which govern sheriff's sales under execution; provided, however, that, if the deed is filed and recorded as provided by law, the judgment shall be a lien upon the real property which shall be superior to any claim or lien, except taxes, whatsoever arising or created subsequent to the date of the deed to the trustee.



§ 44-14-125. Disposition of proceeds of sale; surplus

The money arising from the sale of the property shall be paid to the trustee unless claimed by some other lien which by law may have priority over the deed; and, when there is any surplus after paying the sums due under the deed and other liens, the surplus shall be paid to the maker of the deed or his agent.



§ 44-14-126. Debt due in installments; treatment of surplus

If the deed is given to secure debts due by installments and is enforced before any one of the installments falls due and there is a surplus of funds as stated in Code Section 44-14-125, the court may retain the funds or order them to be invested to meet the unpaid installments.






Article 6 - Expiration and Extension of Instruments Affecting Personalty

§ 44-14-140. Expiration of notice effected by recording of mortgage or other security instrument on personality

The notice given to third persons by the filing for record of any mortgage, bill of sale to secure debt, retention of title contract, or other security instrument creating a lien on, retaining title to, or conveying an interest in personal property only shall expire at the end of seven years from the date of the filing thereof for record.



§ 44-14-141. Extension of time period; affidavit

The effect regarding third persons of the filing for record of any of the instruments enumerated in Code Section 44-14-140 may in all respects, including the preservation of priority thereof, be extended for successive additional periods, each period not exceeding five years from the date of the filing in the office of the clerk of the superior court wherein any such instrument is recorded, upon the filing by the owner or holder thereof of an affidavit identifying the instrument and stating his interest and the nature and amount unpaid on the obligation still secured thereby. Where the instrument is made to, held, or owned by a trustee or other representative to secure bonds, notes, or other obligations of the maker of the instrument, the affidavit provided for in this Code section may be made and filed by the trustee or other representative.



§ 44-14-142. Recording of affidavit; indexing; fee

The clerk of the superior court shall file the affidavit required by Code Section 44-14-141, reindex the instrument mentioned in the affidavit, and enter on the margin of the record of the instrument a reference to the filing of the affidavit, which shall state the date of the filing of the affidavit and the amount unpaid on the obligation secured by the instrument, for which services the clerk shall be entitled to a fee as required by Article 2 of Chapter 6 of Title 15.



§ 44-14-143. Limitations on instruments filed before March 31, 1937

The notice given by the filing of any mortgage, bill of sale to secure debt, retention of title contract, or other security instrument creating a lien on, retaining title to, or conveying an interest in personal property which is filed or recorded prior to March 31, 1937, shall not extend more than seven years from March 31, 1937, unless within seven years from March 31, 1937, an affidavit is filed, the instrument reindexed, and the marginal reference made on the record thereof as provided in Code Section 44-14-142.



§ 44-14-144. Exclusion of public utility corporations from coverage of Code Sections 44-14-140 through 44-14-143

This article shall not apply to any mortgage, bill of sale to secure debt, retention of title contract, deed of trust, or other security instrument creating a lien on, retaining title to, or conveying an interest in property owned by, sold or leased to, or agreed to be sold or leased to any railroad corporation, street railroad corporation, electric or gas corporation, or other public utility corporation or any receivers, trustees, or other legal officers in possession of or operating any railroad corporation, street railroad corporation, electric or gas corporation, or other public utility corporation.






Article 7 - Foreclosure

Part 1 - In General

§ 44-14-160. Filing of foreclosure and deed under power; penalty for late payment

(a) Within 90 days of a foreclosure sale, all deeds under power shall be filed by the holder of a deed to secure debt or a mortgage with the clerk of the superior court of the county or counties in which the foreclosed property is located. The clerk shall record and cross reference the deed under power to the deed to secure debt or mortgage foreclosed upon. The deed under power shall be indexed pursuant to standards promulgated by the Georgia Superior Court Clerks' Cooperative Authority.

(b) In the event the deed under power is not filed within 30 days after the time period set forth in subsection (a) of this Code section, the holder shall be required to pay a late filing penalty of $500.00 upon filing in addition to the required filing fees provided for in subsection (f) of Code Section 15-66-77. Such late filing penalty shall be collected by the clerk of the superior court before filing.

(c) The sums collected as a late filing penalty under subsection (b) of this Code section shall be remitted to the governing authority of the county. If the foreclosed property is located within a municipality, the governing authority of the county shall remit the late filing penalty for such property to the governing authority of such municipality within 30 days of its receipt of the penalty. For each late filing penalty for property located within the corporate limits of a municipality, the governing authority of the county may withhold a 5 percent administrative processing fee from the remittance to such municipality.



§ 44-14-161. Sales made on foreclosure under power of sale -- When deficiency judgment allowed; confirmation and approval; notice and hearing; resale

(a) When any real estate is sold on foreclosure, without legal process, and under powers contained in security deeds, mortgages, or other lien contracts and at the sale the real estate does not bring the amount of the debt secured by the deed, mortgage, or contract, no action may be taken to obtain a deficiency judgment unless the person instituting the foreclosure proceedings shall, within 30 days after the sale, report the sale to the judge of the superior court of the county in which the land is located for confirmation and approval and shall obtain an order of confirmation and approval thereon.

(b) The court shall require evidence to show the true market value of the property sold under the powers and shall not confirm the sale unless it is satisfied that the property so sold brought its true market value on such foreclosure sale.

(c) The court shall direct that a notice of the hearing shall be given to the debtor at least five days prior thereto; and at the hearing the court shall also pass upon the legality of the notice, advertisement, and regularity of the sale. The court may order a resale of the property for good cause shown.



§ 44-14-162. Sales made on foreclosure under power of sale -- Manner of advertisement and conduct necessary for validity; filing

(a) No sale of real estate under powers contained in mortgages, deeds, or other lien contracts shall be valid unless the sale shall be advertised and conducted at the time and place and in the usual manner of the sheriff's sales in the county in which such real estate or a part thereof is located and unless notice of the sale shall have been given as required by Code Section 44-14-162.2. If the advertisement contains the street address, city, and ZIP Code of the property, such information shall be clearly set out in bold type. In addition to any other matter required to be included in the advertisement of the sale, if the property encumbered by the mortgage, security deed, or lien contract has been transferred or conveyed by the original debtor to a new owner and an assumption by the new owner of the debt secured by said mortgage, security deed, or lien contract has been approved in writing by the secured creditor, then the advertisement should also include a recital of the fact of such transfer or conveyance and the name of the new owner, as long as information regarding any such assumption is readily discernable by the foreclosing creditor. Failure to include such a recital in the advertisement, however, shall not invalidate an otherwise valid foreclosure sale.

(b) The security instrument or assignment thereof vesting the secured creditor with title to the security instrument shall be filed prior to the time of sale in the office of the clerk of the superior court of the county in which the real property is located.



§ 44-14-162.1. Sales made on foreclosure under power of sale -- Mailing of notice to debtor -- "Debtor" defined

As used in Code Sections 44-14-162.2 through 44-14-162.4, the term "debtor" means the grantor of the mortgage, security deed, or other lien contract. In the event the property encumbered by the mortgage, security deed, or lien contract has been transferred or conveyed by the original debtor, the term "debtor" shall mean the current owner of the property encumbered by the debt, if the identity of such owner has been made known to and acknowledged by the secured creditor prior to the time the secured creditor is required to give notice pursuant to Code Section 44-14-162.2.



§ 44-14-162.2. Sales made on foreclosure under power of sale -- Mailing or delivery of notice to debtor -- Procedure

(a) Notice of the initiation of proceedings to exercise a power of sale in a mortgage, security deed, or other lien contract shall be given to the debtor by the secured creditor no later than 30 days before the date of the proposed foreclosure. Such notice shall be in writing, shall include the name, address, and telephone number of the individual or entity who shall have full authority to negotiate, amend, and modify all terms of the mortgage with the debtor, and shall be sent by registered or certified mail or statutory overnight delivery, return receipt requested, to the property address or to such other address as the debtor may designate by written notice to the secured creditor. The notice required by this Code section shall be deemed given on the official postmark day or day on which it is received for delivery by a commercial delivery firm. Nothing in this subsection shall be construed to require a secured creditor to negotiate, amend, or modify the terms of a mortgage instrument.

(b) The notice required by subsection (a) of this Code section shall be given by mailing or delivering to the debtor a copy of the notice of sale to be submitted to the publisher.



§ 44-14-162.3. Sales made on foreclosure under power of sale -- Waiver or release of notice requirement

No waiver or release of the notice requirement of Code Section 44-14-162.2 shall be valid when made in or contemporaneously with the security instrument containing the power of nonjudicial foreclosure sale; but, notwithstanding the requirements of Code Sections 44-14-162.1, 44-14-162.2, this Code section, and Code Section 44-14-162.4, a subsequent quitclaim deed in lieu of foreclosure shall be valid and effective as such.



§ 44-14-162.4. Sales made on foreclosure under power of sale -- Recitals in deeds as to meeting of notice requirement

All deeds under power shall contain recitals setting forth the giving of notice in compliance with Code Section 44-14-162.2. The effect of such recitals shall be to protect the validity of the title of any subsequent purchaser in good faith other than the lender.



§ 44-14-163. Vacation of certain judgments prior to sale -- Jurisdiction, power, and authority

When a judgment is rendered upon any obligation secured by a deed to secure debt, a bond for title to realty, or a bill of sale to personalty given under Code Section 44-14-60, the court which rendered the judgment shall have the jurisdiction, power, and authority to vacate and set aside the judgment at any time before the sale of the property described in the deed, bond for title, or bill of sale is made upon the motion of the attorney of the plaintiff in execution and of the attorney of the defendant in execution and the payment of the costs. The jurisdiction, power, and authority to vacate and set aside a judgment as provided in this Code section shall extend to a judgment on a purchase-money note, a conditional sale contract where a title is reserved as security or a bond for title is given, a judgment and decree foreclosing a mortgage, and all other cases where it is necessary under Code Section 44-14-210 to reconvey property to the defendant in execution for the purpose of levy and sale.



§ 44-14-164. Vacation of certain judgments prior to sale -- Cancellation of execution; invalidation of deed made for purpose of levy and sale; notation on record

Whenever a judgment is so vacated and set aside, the clerk of the court in which it was rendered shall mark the fi. fa. issued on the judgment "canceled"; and the clerk of the superior court shall enter the same upon the general execution docket and make thereon an appropriate reference to the order vacating the judgment. Whenever a judgment is vacated and set aside as provided in Code Section 44-14-163, any deed reconveying the property to the defendant in fi. fa. for the purpose of levy and sale shall be automatically canceled and rendered null and void by virtue of this Code section; and the clerk of the superior court shall enter on the record of such deed or reconveyance, when recorded, the word "canceled" and shall make an appropriate reference to the order vacating the judgment.



§ 44-14-165. Vacation of certain judgments prior to sale -- Effect

When a judgment is vacated and set aside as provided by Code Sections 44-14-163 and 44-14-164, the obligation upon which the judgment was rendered, as well as the deed, bond for title, bill of sale securing the same, and other instruments mentioned in Code Section 44-14-163, shall be fully restored in all respects to their original status which existed prior to the commencement of the action in which the judgment was rendered; and thereafter the instruments shall be for all purposes whatsoever legally of force and effect as if an action had not been instituted and a judgment had not been obtained on the obligation.






Part 2 - Foreclosure on Mortgages

§ 44-14-180. Manner of foreclosing; petition; rule; venue

Mortgages on real estate may be foreclosed in the following manner:

(1) Any person who applies and who is entitled to foreclose the mortgage shall, by himself or his attorney, petition the superior court of the county wherein the mortgaged property is located, which petition shall contain a statement of the case, the amount of the petitioner's demand, and a description of the property mortgaged;

(2) Upon the filing of the petition, the court shall grant a rule directing that the principal, the interest, and the costs be paid into court. The rule shall be published twice a month for two months or served on the mortgagor or his special agent or attorney at least 30 days prior to the time at which the money is directed to be paid into the court; and

(3) Notwithstanding paragraphs (1) and (2) of this Code section, where the land covered by the mortgage shall consist of a single tract of land divided by a county line or county lines, the mortgage may be foreclosed on the entire tract in either of the counties in which part of it is located; but, if the mortgagor shall reside upon the land, the mortgage shall be foreclosed in the county of his residence.



§ 44-14-181. Proceedings by personal representative when mortgagee deceased

If the person entitled to foreclose a mortgage on real estate is dead, the application and proceeding to foreclose may be made and prosecuted by his executor or administrator.



§ 44-14-182. Foreclosure by transferee

An endorsement to order or in blank by the payee of a mortgage note gives the endorsee or the holder for value the right to foreclose the mortgage in his own name. A mortgage transferred without written assignment may be foreclosed in the name of the mortgagee bringing the action for the use of such assignee; and proceedings begun in the name of the transferee may be amended by making the mortgagee a party before or after the judgment.



§ 44-14-183. Proceedings against personal representative when mortgagor deceased

When the mortgagor is dead, the proceedings to foreclose the mortgage on real estate may be instituted against his executor or administrator.



§ 44-14-184. Defense against foreclosure; verification

When a rule nisi to foreclose a mortgage on real estate has been granted and published or served as required in Code Section 44-14-180, the mortgagor or his special agent or attorney may appear at the time at which the money is directed to be paid and file his objections to the foreclosure of the mortgage and may set up and avail himself of any defense which he might lawfully set up in an ordinary action instituted on the debt or demand secured by the mortgage and which defense shows that the applicant is not entitled to the foreclosure sought or that the amount claimed is not due; provided, however, that the facts of the defense shall be verified by the affidavit of the mortgagor or his special agent or attorney at the time of the filing of the affidavit.



§ 44-14-185. Defenses by third persons; right of purchaser not party to foreclosure to go behind judgment

If the mortgagor or his special agent or attorney fails to set up a defense as provided in Code Section 44-14-184, it shall not be competent for any third person to interpose a defense and neither will the court itself, of its own motion, do so. However, one who purchases mortgaged property prior to the commencement of statutory proceedings to foreclose and who is not a party to the proceedings is not bound by the judgment of foreclosure and may, when the mortgage fi. fa. is levied, go behind the judgment and set up the defense that the mortgage could not be legally enforced against him whenever this is necessary and proper to establish the claim of title upon which he relies.



§ 44-14-186. Jury trial

When proceedings to foreclose a mortgage shall be instituted and a defense shall be set up thereto, the issue shall be submitted to and tried by a jury.



§ 44-14-187. Judgment; sale of mortgaged property

When the mortgagor, after being directed so to do, fails to pay the principal, interest, and costs as required by Code Section 44-14-230 and fails to set up and sustain his defense against the foreclosure of the mortgage, the court shall give judgment for the amount which may be due on the mortgage and shall order the mortgaged property to be sold in the manner and under the same regulations which govern sheriffs' sales under execution.



§ 44-14-188. Effect of judgment on one purchasing during pendency of proceedings

After proceedings to foreclose the mortgage have been begun, a purchaser from the mortgagor shall be bound by the judgment of foreclosure.



§ 44-14-189. Rights of purchaser at void or irregular sale

A purchaser at a void or irregular judicial sale under the foreclosure of a mortgage shall succeed to all of the interests of the mortgagee.



§ 44-14-190. Disposition of proceeds

The money arising from the sale of mortgaged property sold under the regulations prescribed in this part shall be paid to the person foreclosing the mortgage unless claimed by some other lien which by law has priority of payment over the mortgage; and, when there is any surplus after paying off the mortgage and other liens, the surplus shall be paid to the mortgagor or his agent.



§ 44-14-191. Treatment of proceeds of sale when debt due in installments

If the mortgage is given to secure a debt due by installments and is foreclosed before any one of the installments falls due and there is a surplus of funds as provided in Code Section 44-14-190, the court may retain the funds or order them to be invested to meet the unpaid installments.






Part 3 - Foreclosure of Deeds to Secure Debt, Purchase Contracts, and Bonds for Title

§ 44-14-210. Execution and recordation of quitclaim deed following judgment; levy and sale; disposition of proceeds; notice

(a) In cases where a contract to purchase or a bond for title has been made, where purchase money has been partly paid, or where a deed to secure a debt has been executed and the purchase money or secured debt has been reduced to judgment by the payee, assignee, or holder of the debt, the holder of the legal title or, if dead, his executor or administrator, without order of any court, shall make and execute to the defendant in fi. fa. or, if he is dead, to his executor or administrator a quitclaim conveyance to the real or personal property and shall file and have the quitclaim conveyance recorded in the clerk's office. Thereupon, the property may be levied upon and sold as other property of the defendant; and the proceeds shall be applied to the payment of the judgment or, if there are conflicting claims, the proceeds shall be applied as determined in proceedings had for that purpose.

(b) In all cases provided for in subsection (a) of this Code section, notice of the levy and time of sale shall be given by the levying officer to the vendor or holder of the title given to secure the debt, if known, and also to the defendant in fi. fa. and, in case of death, to their legal representatives. Depositing a properly addressed and stamped letter in the post office shall be deemed sufficient notice under this subsection.



§ 44-14-211. Attachment against grantor in deed to realty to secure debt; execution and recordation of quitclaim, levy, and deed following judgment; sale; disposition of proceeds

In all cases where a deed to land has been executed to secure a debt or the performance of an obligation and the grantor therein is or becomes thereafter liable to the process of attachment, an attachment may issue against him at the instance of the payee, assignee, or holder of the debt or obligation upon his compliance with the provisions of law relating to attachments. The attachment shall be levied upon the land described in the deed, and the subsequent proceedings shall be in all respects as prescribed by law in relation to attachments. The holder of the legal title of the land described in the deed or, if dead, his executor or administrator may make and execute, without order of any court, for the purpose of levy and sale after the rendition of judgment in attachment and the issuance of execution thereon, a quitclaim deed of conveyance of the land to the grantor in the deed and may file the same for record in the office of the clerk of the superior court of the county where the land is located. When a judgment is obtained upon the attachment and the deed is so filed and recorded, the execution issued upon the judgment may be levied upon the land and the land may be sold as other property of the defendant. The proceeds arising from the sale shall be applied to the payment of the judgment or, if there are conflicting claims, the proceeds shall be applied as determined in proceedings had for that purpose; provided, however, this Code section shall not apply unless the debt or debts or liabilities so secured have become due under the terms of the contract creating the obligation or obligations.






Part 4 - Foreclosures on Personalty

Subpart 1 - In General

§ 44-14-230. Authority to foreclose; execution; sale

(a) Any person holding a security interest on personal property under a transaction governed by this part or by Title 11, the "Uniform Commercial Code," and wishing to foreclose the security interest shall be authorized to foreclose the security interest and shall be entitled to an execution directed to all and singular the sheriffs, the marshals, the constables, or their lawful deputies, of this state, which execution shall command the sale of the secured property to satisfy the amount due from the debtor, together with the costs of the proceedings to foreclose the security interest in accordance with the procedure specified in this part, together with an order directing the defendant or the party in possession to turn over to the sheriff, the marshal, the constable, or their lawful deputies the property sought to be foreclosed upon as provided for in subsection (d) of Code Section 44-14-233.

(b)(1) As used in this subsection, the term "rental transaction" means the lease or rental of goods or personal property.

(2) Any owner of personal property leased or rented in a rental transaction who wishes to regain possession of such property as authorized by the terms of the transaction may obtain a writ of possession under this subpart in the same manner as is authorized for a holder of a security interest in personal property.

(3) Solely for the purpose of applying the procedures specified by this part to rental transactions and not for any other purposes, the owner of the property shall be considered to be a secured party and the rented or leased property shall be considered to be secured property. Proceedings to regain property under a rental transaction shall be as provided in this subpart, except that after a writ of possession is granted the rented or leased property shall be delivered to the owner and shall not be levied upon.



§ 44-14-231. Petition for writ of possession; affidavit

Upon a statement of the facts under oath, any person holding a security interest on personal property and wishing to foreclose the security interest may petition, by affidavit, either in person or by his or her agent or attorney in fact or at law, for a writ of possession. Such affidavit shall be made pursuant to the requirements of Code Section 9-10-113 and forwarded with the petition to the appropriate judge, magistrate, or clerk in the county where the debtor may reside or where the secured property is located.



§ 44-14-232. Summons; service on defendant; debtor's duty to notify creditor of address changes; form

(a) When the petition provided for in Code Section 44-14-231 is made, the judge, the magistrate, or the clerk shall grant and issue a summons as prescribed in this Code section to the sheriff, his deputy or marshal, or any lawful constable of the county where the debtor resides or the secured property is located. Service shall be made by the officer by delivering a copy of the summons attached to a copy of the petition to the defendant personally; or, if the officer is unable to serve the defendant personally, service may be had by delivering the summons and the petition to any person sui juris residing on the premises; or, if no such person is found residing on the premises after reasonable effort, service may be had by tacking a copy of the summons and the petition on the door of the premises and, on the same day of the tacking, by enclosing, directing, stamping, and mailing by first-class mail a copy of the summons and the petition to the defendant at his last known address, if any, and making an entry of this action on the petition filed in the case.

(b) The summons served on the defendant pursuant to subsection (a) of this Code section shall command and require the defendant to answer either orally or in writing within seven days from the date of the actual service unless the seventh day is a Saturday, a Sunday, or a legal holiday, in which case the answer may be made on the next day which is not a Saturday, a Sunday, or a legal holiday.

(c) It shall be the obligation of the debtor to advise the secured creditor of any change of his address subsequent to the date of the granting of the security interest.

(d) The form of the summons shall be uniform in every county of this state and is prescribed as follows:

"IN THE COURT OF COUNTY

STATE OF GEORGIA

(Style of case) CIVIL ACTION

NO.

SUMMONS

TO THE ABOVE-NAMED DEFENDANT:

The defendant herein hereby commanded and required

personally or by attorney to file with the Clerk of the Court of

County (insert location) within seven days from the date of

service of the within affidavit and summons, or on the first business day

thereafter if the seventh day falls on a Saturday, a Sunday, or a legal

holiday, then and there to answer said affidavit in writing or orally. If

the defendant fails to answer on or before the seventh day from the date of

service, the defendant may reopen the default as a matter of right by

making an answer within seven days after the date of the default

notwithstanding the provision of Code Section 9-11-55 of the Official Code

of Georgia Annotated. If the seventh day is a Saturday, a Sunday, or a

legal holiday, the answer may be made on the next day which is not a

Saturday, a Sunday, or a legal holiday. The last possible date on which the

defendant may answer is the day of , . If answer is not

so made, a writ of possession shall issue against you as by law provided,

pursuant to plaintiff's affidavit.

Witness the Honorable , Judge of said Court.

This day of , .

Clerk,

Court of County

Service perfected on

defendant, this

day of , .

Sheriff, deputy, marshal

or constable"



§ 44-14-233. Answer; reopening the default; granting writ upon default; trial; order to turn over property to sheriff or other

(a) If the defendant fails to answer on or before the date provided in subsection (b) of Code Section 44-14-232, the defendant may reopen the default as a matter of right by making an answer within seven days after the date of the default notwithstanding the provisions of Code Section 9-11-55. If the seventh day is a Saturday, a Sunday, or a legal holiday, the answer may be made on the next day which is not a Saturday, a Sunday, or a legal holiday.

(b) If the defendant fails to answer or open the default, the court shall grant a writ of possession and, if otherwise permitted by this part, the plaintiff shall be entitled to a verdict and a judgment by default in open court or in chambers and without the intervention of a jury for all of the amount due, together with costs, as if every item and paragraph of the affidavit provided for in Code Section 44-14-231 were supported by proper evidence.

(c) The defendant may answer either in writing or orally. If the defendant answers orally, the substance thereof shall be endorsed by the court on the petition. The answer may contain any legal or equitable defense or counterclaim. If the defendant answers, a trial of the issues shall be had in accordance with the procedure prescribed for civil actions in courts of record. Every effort shall be made by the trial court to expedite a trial of the issues and place the case on the next available calendar. However, the trial shall not be held before seven days have elapsed from the date the defendant files his answer. The defendant shall be allowed to remain in possession of the secured property pending the final outcome of the litigation, provided that the defendant complies with Code Section 44-14-234.

(d) The court shall issue an order directing the defendant or person in possession of property sought to be foreclosed to turn over said property to the sheriff, marshal, constable, or their lawful deputies whenever that court issues a writ of possession for personal property pursuant to this part.

(e) A suggested form for the order authorized under subsection (d) of this Code section is as follows:

"IN THE COURT OF COUNTY

STATE OF GEORGIA

(Style of case) CIVIL ACTION

NO.

ORDER

A writ of possession having been issued against the defendant for

personal property to be foreclosed upon, it is:

ORDERED that the defendant or the party in possession of the property

specified in that writ of possession be and that person is hereby

directed to turn over to the sheriff, marshal, or constable of

County or his lawful deputies, or to any sheriff, marshal, or constable

of this state or their lawful deputies, the (describe property),

instanter, or advise said officer of the location of the property if

same is not in defendant's possession.

SO ORDERED, this day of , .

JUDGE

PRESENTED BY:

Attorney's name

and address"



§ 44-14-234. Payment into court; issuance of writ; possession and disposition of property pending resolution; disposition of payments

In any foreclosure action, the defendant shall comply with the following provisions:

(1) Where the issue of the right of possession cannot be finally determined within two weeks from the date of service of the copy of the summons, the defendant shall be required to pay into the registry of the trial court:

(A) All past due amounts which are admitted to be due and for which there are no allegations of defenses or claims which, if proven, would offset said amounts alleged past due; and

(B) All amounts of unaccelerated payments which become due after the issuance of the summons as said amounts of payments become due;

provided, however, that, in lieu of the payments, the defendant shall be allowed to submit a receipt to the court indicating that the payments have been made to the secured creditor. In the event that the amount of the payments actually due or to become due is in controversy, the court shall determine the amount to be paid into the court in the same manner as provided in paragraph (2) of this Code section;

(2) If the plaintiff and the defendant disagree as to the amounts actually due or to become due, the court shall set a hearing date to determine the amount to be paid into the court. At the hearing, the parties may submit to the court any evidence of the amounts actually due or to become due, including any security agreement and evidence of any claims or defenses arising out of the same transaction, for the purpose of establishing the actual amount of the payments to be paid into the registry of the court;

(3) After the date of the service of the summons as provided in Code Section 44-14-232, the defendant shall not transfer, remove, or convey the secured property without posting bond as provided in Code Section 44-14-237;

(4) If the defendant fails to comply with any provision of this Code section to the detriment of the plaintiff, the court shall issue a writ of possession. The issuance of a writ of possession shall not affect the merits of the case but shall only affect the right to possession pending a final decision on the merits; and

(5) The court shall order the clerk of the court to pay to the plaintiff the amounts paid into the registry of the court as the payments are made; provided, however, that, if the defendant claims that he is entitled to all or a part of the funds and such claim is an issue of controversy in the litigation, the court shall order the clerk to pay to the plaintiff without delay only that portion of the funds to which the defendant has made no claim in the proceedings. That part of the funds which is a matter of controversy in the litigation shall remain in the registry of the court until a final determination of the issues.



§ 44-14-235. Appeals; possession pending appeal

Any judgment by the court shall be appealable pursuant to Chapters 2, 3, 6, and 7 of Title 5 or any other applicable law. If the judgment of the court awards possession of the secured property to the plaintiff and the defendant appeals this judgment, the defendant shall remain in possession of the secured property, provided that the defendant complies with all of the provisions of Code Section 44-14-234 until the issue has been finally determined on appeal.



§ 44-14-236. Execution and levy; retention by plaintiff; sale

Whenever a writ of possession is granted pursuant to a petition filed in accordance with Code Section 44-14-231, a levy may be made on the secured property by the sheriff, the deputy, the marshal, the constable, or a duly qualified levying officer of the court pursuant to the writ of possession. At the option of the plaintiff, the sheriff, the deputy, the marshal, the constable, or a duly qualified levying officer of the court shall either surrender the secured property to the plaintiff for retention or disposition in accordance with Article 9 of Title 11 or shall advertise and sell the same as in the case of levy and sale under execution.



§ 44-14-237. Transfer, movement, or conveyance of property by defendant after posting of bond

In all cases where the defendant may desire to transfer, remove, or convey any of the secured property after the service of the summons and after having an opportunity to answer, the defendant shall post bond for the delivery of the property at the time and place of sale. The bond shall be with good security for a sum equal to the value of the property or the amount of the alleged remaining balance, whichever is less. The value of the property shall be estimated by the judge, the magistrate, or the clerk. Upon the approval of the bond by the judge, the magistrate, or the clerk, the defendant may transfer, remove, or convey such property as may be approved by the judge, the magistrate, or the clerk.



§ 44-14-238. Foreclosure when debts due in installments; treatment of surplus

If a mortgage on personalty is given to secure several debts falling due at different times, the mortgagee may foreclose when the first debt becomes due; and the court will control the surplus so as to protect the lien created for the debts not due.



§ 44-14-239. Foreclosure before debt due -- Grounds; affidavit

Whenever a process of attachment may be legally brought against any person upon any debt or demand secured by a mortgage on personal property, or whenever the purchaser of mortgaged property is seeking to remove the property outside of the county, or when the defendant is seeking to dispose fraudulently or is fraudulently disposing of the mortgaged property and a disposal of the property will lessen the security, the creditor may foreclose his mortgage in the manner prescribed by law, except that the affidavit need not state that the debt or demand is due but shall state that the debtor has placed himself in one of the positions where a process of attachment could legally issue against him, or that the defendant is disposing or seeking to dispose of the mortgaged property and that a disposal of the property will lessen the security and shall state the amount of the debt or demand claimed and when the debt will be due.



§ 44-14-240. Foreclosure before debt due -- Levy and sale; disposition of proceeds

All subsequent proceedings respecting the levy and sale of the mortgaged property shall be conducted in the manner prescribed by law; and the money realized from the sale of the property shall be disbursed by the proper officer under the terms and rules prescribed by law, except that the money shall not be paid over to the plaintiff in fi. fa. until the debt secured by the mortgage becomes due.



§ 44-14-241. Foreclosure before debt due -- Affidavit of illegality; bond; trial of issue

After the levy of the execution on the mortgaged property, the defendant may file his affidavit of illegality, in which affidavit he may avail himself of any defense that he could have set up in an ordinary action upon the demand secured by the mortgage and may show that he is not justly indebted to the plaintiff in the sum claimed in the affidavit of foreclosure. The subsequent proceedings, as to the giving of bond and the trial of the issue made in the case, shall be conducted in the manner prescribed by Code Section 44-14-233.






Subpart 2 - Foreclosures Arising Out of Commercial Transactions

§ 44-14-260. Definitions

As used in this subpart, the term:

(1) "Commercial transaction" means a transaction which gives rise to an obligation to pay for goods sold or leased, services rendered, or moneys loaned for use in the conduct of a business or profession and not for personal consumption.

(2) "Consumer transaction" means the sale, lease, or rental of goods, services, or property, real or personal, primarily for personal, family, or household purposes.

(3) "Waiver" means a written statement signed by the defendant, which statement contains language clearly and unambiguously waiving any and all rights the defendant may have to a notice prior to seizure by a creditor having an interest in personal property of the defendant. No waiver shall be effective unless the interest sought to be foreclosed upon arose out of a commercial transaction.



§ 44-14-261. Petition for immediate writ of possession; verification; exemption of consumer transactions

Any person seeking to foreclose an interest in personal property arising out of a commercial transaction under this subpart may seek an immediate writ of possession from the court before which the petition is filed if the petition contains a statement of facts, under oath, by the petitioner or his agent or attorney which sets forth the basis of the petitioner's claim and a sufficient ground for the issuance of an immediate writ of possession. No such writ shall issue on an interest arising out of a consumer transaction; provided, however, that an immediate writ of possession may issue for merchandise or services rendered on merchandise which was paid for, in whole or in part, by a bad check as the term "bad check" is defined in Code Section 44-14-516.



§ 44-14-262. Grounds for immediate writ of possession

The petitioner seeking an immediate writ of possession shall allege under oath specific facts sufficient to show that it is within the power of the defendant to conceal, waste, encumber, convert, convey, or remove from the jurisdiction of the court the property which is the subject matter of the petition or that the petitioner's postjudgment remedy would otherwise be inadequate.



§ 44-14-263. Bond or waiver required

The petition for an immediate writ of possession shall be accompanied by a waiver, as defined in Code Section 44-14-260, or the petitioner shall furnish a bond in the amount of the petitioner's claim for the payment of damages which the defendant may sustain if the writ is obtained wrongfully.



§ 44-14-264. Issuance of writ; procedure when showing insufficient

The court before which the petition is pending shall issue a writ for immediate possession upon finding that the petitioner has complied with Code Sections 44-14-261 through 44-14-263. If the petitioner is found not to have made sufficient showing to obtain an immediate writ of possession, the court may nevertheless treat the petition as one being filed under Code Section 44-14-231 and may proceed accordingly.



§ 44-14-265. Service of notice to defendant

When an immediate writ of possession has been granted, a copy of the petition, the affidavits, the waiver or bond, and the order shall be served in any manner provided in Code Section 44-14-232 as if the petition were one filed under Code Section 44-14-231.



§ 44-14-266. Execution and levy

Upon the granting of a writ of immediate possession, the action shall proceed in the manner provided under Code Section 44-14-236.



§ 44-14-267. Time for filing defenses

At any time prior to the sale or other final disposition of the property by the levying officer or petitioner as provided for under Code Section 44-14-236 but no later than 30 days after service as provided for under Code Section 44-14-265, the defendant may appear and file any legal or equitable defense or counterclaim to the petitioner's claim for a writ of immediate possession. After the filing of such defense or counterclaim, a trial of any issue requiring a trial shall be had in accordance with the procedure prescribed for civil actions in courts of record.



§ 44-14-268. Motion for dissolution of writ; payment of claim or furnishing of bond; procedure upon dissolution of writ

(a) At any time within which the defendant may file defenses as provided for under Code Section 44-14-267, the defendant may:

(1) Move for a dissolution of the writ, which motion shall be granted unless the petitioner proves the grounds upon which the writ was issued; or

(2) Pay to the court the full amount of the petitioner's claim, including costs, or furnish a bond with good and sufficient security for the value of the property as determined after hearing by the court before which the matter is pending or a bond for the amount of petitioner's claim, including costs, whichever is less.

(b) If the writ is dissolved under paragraph (1) or (2) of subsection (a) of this Code section, the action shall proceed on the petitioner's claim as if no writ had issued; and any issue requiring trial shall be had in accordance with the procedure prescribed for civil actions in courts of record.



§ 44-14-269. Default judgment

Upon the failure of the defendant to appear and answer within the time provided in Code Section 44-14-267, if the service on the defendant was made in such a manner as to comply with Code Section 9-11-4, a default judgment shall be entered against the defendant for the full amount of the petitioner's claim.






Subpart 3 - Foreclosures on Bills of Sale or Contracts Retaining Title

§ 44-14-280. Manner of foreclosure

The owner of any bill of sale or written contract retaining title to personal property to secure a debt may foreclose the contractor bill of sale in the same manner as mortgages on personal property are foreclosed.



§ 44-14-281. Proceedings after foreclosure; defenses

In the event any bill of sale is foreclosed as provided in Code Section 44-14-280, the proceedings after foreclosure shall be the same as the proceedings to foreclose mortgages, with the same right to defend in the manner in which defenses to foreclosures of mortgages are now provided for by law.



§ 44-14-282. Levy and sale following execution and recording of bill of sale to defendant; priorities; disposition of proceeds

When any judgment has been or shall be rendered in any court of this state upon any note or other evidence of debt given for the purchase money of personal property and where the title for the property has been retained in the vendor, it shall be lawful for the holder of the note or other evidence of debt in which title is retained to make, file, and have recorded in the office of the clerk of the superior court where the defendant resides a bill of sale to the defendant for the personal property or, if he is dead, to his executor or administrator or, if there is no executor or administrator, to the heirs of the deceased; and, if the holder of the note or other evidence of debt in which title is retained is dead, his executor or administrator may in like manner make and file such bill of sale without obtaining an order of the court for that purpose. Upon the filing of the bill of sale, the personal property may be levied on and sold under such judgment as in other cases; provided, however, that the judgment shall take and be a lien upon the personal property and the proceeds of the sale thereof, prior to all other judgments, claims, liens, and other encumbrances, until the judgment shall be fully paid and satisfied.






Subpart 4 - Foreclosures in Magistrate Court

§ 44-14-300. Amount of mortgage; filing of affidavit; execution

Any person having a mortgage on personal property to secure a debt not exceeding $100.00 in principal and desiring to foreclose the mortgage may, by himself, his agent, or his attorney, make an affidavit of the amount of the principal and the interest due on the mortgage, which affidavit shall be annexed to the mortgage. When the mortgage or verified copy with the affidavit annexed thereto shall be filed with any magistrate in the county where the mortgagor resides, if a resident of this state, or, if not a resident of this state, in the county where the mortgaged property is located, it shall be the duty of the magistrate to issue an execution directed to all and singular the sheriffs, the marshals, their deputies, and the constables of this state commanding the sale of the property to satisfy the principal, the interest, and the costs of the proceedings to foreclose the mortgage.



§ 44-14-301. Notice to mortgagor

It shall be the duty of the magistrate with whom the affidavit and the mortgage are filed to give notice to the mortgagor of the proceedings at the time of issuing the execution.



§ 44-14-302. Levy and sale of property; advertisement

When the execution provided for by Code Section 44-14-300 is delivered to a constable, he shall levy on the property wherever it may be found; and, after advertising the same for ten days preceding the sale by giving a full description of the property to be sold and the process under which he is proceeding in a written advertisement at three or more public places in the district in which the property may be found, he shall put up and expose the property for sale as provided in this Code section; provided, however, that the sale shall be had within the legal hours of sale on a regular court day and at the usual place of holding magistrate courts for the district. The constable shall put up and expose the property for sale at the time and place and in the same manner as constable's sales are required to be held.



§ 44-14-303. Defenses by mortgagor; hearing in magistrate's court

The mortgagor may avail himself of any defense he may have to the foreclosure in the same manner and upon the same conditions as allowed by law in case of foreclosure of chattel mortgages in the superior courts. Whenever any such defense is filed by the mortgagor, the magistrate issuing the execution shall have the power and jurisdiction to hear and determine the issues made thereon as in other cases at law.












Article 8 - Liens

Part 1 - In General

§ 44-14-320. Certain liens established; removal of nonconforming liens

(a) The following liens are established in this state:

(1) Liens for taxes in favor of the state, the counties, and the municipal corporations;

(2) Liens in favor of creditors by judgment and decree;

(3) Liens in favor of laborers;

(4) Liens in favor of landlords;

(5) Liens in favor of mortgagees;

(6) Liens in favor of landlords furnishing supplies;

(7) Liens in favor of mechanics on real and personal property;

(8) Liens in favor of contractors, materialmen, subcontractors, materialmen furnishing material to subcontractors, and laborers furnishing labor to subcontractors, machinists, and manufacturers of machinery. As used in this paragraph, the term "subcontractor" includes, but is not limited to, subcontractors having privity of contract with the prime contractor;

(9) Liens in favor of certain creditors against steamboats and other watercraft;

(10) Liens in favor of the proprietors of sawmills and the proprietors of planing mills and other similar establishments;

(11) Liens in favor of innkeepers, boardinghouse keepers, carriers, livery stable keepers, pawnbrokers, depositories, bailees, factors, acceptors, and attorneys at law;

(12) Liens in favor of owners of stallions, jacks, bulls, and boars;

(13) Liens in favor of railroad employees, owners of stock killed, and persons furnishing supplies to railroads;

(14) Liens in favor of laundrymen;

(15) Liens in favor of jewelers; and

(16) Liens in favor of the state for expenditures from the hazardous waste trust fund pursuant to subsection (e) of Code Section 12-8-96. Such liens shall be superior to all other liens except liens for taxes and other prior perfected recorded liens or claims of record.

(b)(1) All liens provided for in this chapter or specifically established by federal or state statute, county, municipal, or consolidated government ordinance or specifically established in a written declaration or covenant which runs with the land shall be exempt from subsection (c) of this Code section. All other liens shall be defined as nonconforming liens and shall not be eligible for filing and recording.

(2) Each nonconforming lien shall be a nullity with no force or effect whatsoever, even if said nonconforming lien is filed, recorded, and indexed in the land records of one or more counties in this state.

(c)(1) Any person, corporation, or other entity against whose property a nonconforming lien is filed or recorded may, without notice to any party, file an ex parte petition for an order to remove a nonconforming lien from the record in the superior court of the county in which said lien is filed or recorded and obtain an order from said superior court directing the clerk of the superior court to record the order and mark the recorded nonconforming lien: "CANCELED OF RECORD PURSUANT TO ORDER DATED , RECORDED AT DEED BOOK , PAGE . THIS DAY OF , ." The petition shall set forth that:

(A) The movant is a party against whose property a nonconforming lien is filed;

(B) The lien in question is a nonconforming lien as defined under this Code section; and

(C) A certified copy of the nonconforming lien is attached as an exhibit.

The petition must be executed by the movant or movant's attorney. The order may be entered as early as the date of filing of the petition and shall set forth that, upon review of the petition and the certified copy of the recorded instrument attached thereto, it is the order of the court that said lien is a nonconforming lien under this Code section and that the clerk of the court is ordered to record the order and mark the nonconforming lien canceled of record.

(2) Any official or employee of the government of this state or any branch thereof, any political subdivision of this state, or the government of the United States or any branch thereof against whose property a nonconforming lien is filed or recorded may, without notice to any party and in lieu of the procedure provided by paragraph (1) of this subsection, file an ex parte affidavit of nonconforming lien in the superior court of the county in which said lien is filed or recorded. The affidavit shall set forth that:

(A) Such person against whose property a nonconforming lien is filed is an official or employee of the government of this state or a branch thereof, a political subdivision of this state, or the government of the United States or a branch thereof;

(B) The lien in question is a nonconforming lien as defined under this Code section and was filed against the government official or employee based upon the performance or nonperformance of his or her official duties; and

(C) A certified copy of the nonconforming lien is attached as an exhibit.

The affidavit filed for such government official or employee must be executed by the Attorney General or a deputy or assistant attorney general in the case of an official or employee of the government of this state or a branch thereof, the attorney representing a political subdivision of this state in the case of an official or employee of such political subdivision, or a United States attorney or an assistant United States attorney in the case of an official or employee of the government of the United States or a branch thereof. The lien shall be conclusively presumed to be nonconforming upon the filing of such affidavit, and the clerk of the court shall instanter mark the recorded nonconforming lien: "CANCELED OF RECORD PURSUANT TO AFFIDAVIT DATED , RECORDED AT DEED BOOK , PAGE . THIS DAY OF , ."



§ 44-14-321. Lien of judgment on debt given for purchase money; priority

The judgment upon any evidence of debt given for the purchase money of land, where titles have not been made but bond for titles has been given, shall be a lien upon the land and the proceeds of the sale thereof and shall be prior to all other judgments, claims, liens, and encumbrances until the judgment shall be fully paid and satisfied.



§ 44-14-322. Vendor's equitable lien abolished

The vendor's equitable lien for the purchase money of lands is abolished.



§ 44-14-323. Rank of liens according to date

All liens which are not regulated and fixed as to rank by this title shall rank according to date, the oldest having priority.



§ 44-14-324. Assignment of liens; rights of assignee

Except as otherwise provided by law, assignments of all liens shall be in writing. Under an assignment, the assignee shall have all the rights of the assignor as provided by law.



§ 44-14-325. Transfers and assignments of evidences of indebtedness secured by lien -- How made

All transfers and assignments of rent notes, mortgage notes, and other such evidences of indebtedness which are secured either by contract lien or out of which a lien springs by operation of law shall be sufficiently technical and valid where the transfer or assignment plainly seeks to pass the title to any of the papers in writing from one person to another.



§ 44-14-326. Transfers and assignments of evidences of indebtedness secured by lien -- Effect as transfer of lien

Upon all such transfers or assignments of any rent note, mortgage note, or other evidence of indebtedness mentioned in Code Section 44-14-325, the transfer or assignment shall carry, together with the title thereof, the lien connected with the same without naming or specifically transferring the lien so that the effect of the transfer or assignment will be to carry the lien completely and fully as a necessary incident of the transfer.






Part 2 - Landlords

§ 44-14-340. Lien for farming supplies, equipment and other items furnished tenant; operation of law or special contract; enforcement; duty to inform; priorities

Landlords furnishing supplies, money, horses, mules, asses, oxen, farming utensils, and equipment necessary to make crops shall have the right to secure themselves from the crops raised during the year in which such things are furnished upon such terms as may be agreed upon by the parties but with the following conditions:

(1) The liens provided for in this Code section shall arise by operation of law from the relationship of landlord and tenant as well as by a special contract in writing whenever the landlord shall furnish the articles enumerated in this Code section or any of them to the tenant for the purposes named. The liens may be enforced in the manner provided in Code Section 44-14-550;

(2) Whenever the liens are created by a special contract in writing, they shall be assignable by the landlord and may be enforced by the assignees in the manner provided for the enforcement of such liens by landlords;

(3) The liens shall only exist as liens on the crops raised during the year in which they are made and may be foreclosed before the debt is due if the tenant is removing or seeking to remove his crops from the premises or when other legal process, not in favor of the landlord nor controlled by him nor levied at his instance or procurement, is being enforced against the crops;

(4) Every person giving a lien under this Code section who has previously given a lien or liens under it or any other lien shall, when giving a new lien under this Code section on the same property to another person, inform such person, if asked, as to the facts of the amount of such lien or liens and to whom given; and

(5) The liens created under this Code section are declared to be superior in rank to other liens and shall, as between themselves and other liens not excepted by this paragraph, rank according to date; but they shall be inferior to liens for taxes, the general and special liens of laborers, and the special liens of landlords for rent.



§ 44-14-341. Special lien on tenant's crops; priorities; general lien on tenant's property

Landlords shall have a special lien for rent on crops grown on land rented from them, which lien shall be superior to all other liens except liens for taxes, and shall also have a general lien on the property of the debtor which is subject to levy and sale, which general lien shall date from the time of the levy of a distress warrant to enforce the general lien.



§ 44-14-342. Priority and date of general liens; date of special liens for rent; enforcement of liens

The general liens of landlords shall be inferior to liens for taxes and to the general and special liens of laborers but shall rank with other liens and with each other according to date, the date being from the time of levying a distress warrant. The special liens of landlords for rent shall date from the maturity of the crops on the lands rented unless otherwise agreed on but shall not be enforced by distress warrant until the rent is due, unless the tenant is removing his property, or when other legal process is being enforced against the crops, in which case the landlord may enforce the general and special liens.



§ 44-14-343. Enforcement of special lien for rent by distress warrant

A landlord's special lien for rent shall be enforced by a distress warrant in the same manner as general liens for rent are enforced; and no further allegations in the affidavit to procure a distress warrant to enforce a special lien for rent shall be necessary than are necessary to enforce the landlord's general lien for rent.



§ 44-14-344. Special lien for rent in favor of transferee of rent contract -- When lien arises

Whenever any written contract for rent is transferred by the landlord by written assignment before the maturity of the crops on the lands rented, the special lien in favor of the landlord shall, on the maturity of the crops, arise in favor of the transferee of such rent contract in the same manner as it would have done in favor of the landlord had no transfer been made.



§ 44-14-345. Special lien for rent in favor of transferee of rent contract -- Foreclosure by transferee

The special lien provided for in Code Section 44-14-344 may be foreclosed by the transferee in his own name. The affidavit of foreclosure shall contain a recital of the fact of transfer and such other allegations as are necessary in the foreclosure of special liens by landlords.



§ 44-14-346. Giving false information as to liens; penalty

A person who has given a lien under Code Section 44-14-340 or any other lien shall, when giving a new lien under the Code section on the same property to another person, inform such person, if questioned as to the facts, of the amount of such prior lien and to whom it was given. Any person who gives false information as to such facts shall be guilty of a misdemeanor.



§ 44-14-347. Unlawful purchase of corn or cotton from tenant or laborer after notice of disability to sell; penalty

Any person who buys any corn or any cotton in the seed from tenants or laborers residing on the land of another as such or from the agent of such tenant or laborer when such tenant or laborer had no right to sell such corn or cotton and after notice of such disability to sell has been given in writing by the landlord or employer to such buyer shall be guilty of a misdemeanor.



§ 44-14-348. Unlawful sale of farm products on which lien exists; penalty

Any person who sells or otherwise disposes of crops upon which there is a lien for rent and advances, before the payment of the rent and advances, without the consent of and with intent to defraud the lienor or assignee of the lien, where loss is thereby sustained by the lienor or assignee of the lien, shall be guilty of a misdemeanor.



§ 44-14-349. Priority of liens affecting manufactured and mobile homes

(a) As used in this Code section, the term:

(1) "Lienholder" shall mean the holder of a perfected security interest and its assignees or servicers of the underlying debt obligation. The term shall apply only to the lienholder or an assignee or servicer of the lienholder for unpaid purchase price or first lien who has recorded such lien on the title of the manufactured home or mobile home.

(2) "Manufactured home" has the same meaning as provided in paragraph (4) of Code Section 8-2-131.

(3) "Manufactured home community" means a parcel or tract of land on which three or more manufactured homes or mobile homes are located on a continual, nonrecreational basis and offered to the public.

(4) "Mobile home" has the same meaning as provided in paragraph (6) of Code Section 8-2-131.

(b) As provided by this Code section, any lien or charge against a manufactured home or mobile home for rent upon the real property on which the manufactured home or mobile home is or has been located is subordinate to the rights of the lienholder for unpaid purchase price or first lien, which is recorded on the title of the manufactured home or mobile home, and the assignee of such lienholder if not recorded on the title.

(c) In the event a manufactured home or mobile home has been vacant for more than 30 days and after notice to the lienholder as provided in this Code section, rent charges, as provided in this Code section, may be collected by the owner of the manufactured home community from the lienholder and the assignee of any such lienholder by an action at law as authorized by this Code section.

(d) The owner of the manufactured home community shall be entitled to collect rent charges accruing from 30 days after the lienholder receives written notice of a completed eviction of the owner or occupant of a manufactured home or mobile home by the owner of the manufactured home community or notice that a manufactured home or mobile home has been abandoned or voluntarily surrendered by the homeowner or occupant and that the manufactured home or mobile home is presently vacant and unoccupied.

(e) The notice shall state that an action for eviction has been completed against the homeowner or occupant, that the home is presently vacant and unoccupied, the amount of the daily rent charges calculated pursuant to subsection (i) of this Code section, and the date upon which the homeowner or occupant was required to make regular payments to the owner of the manufactured home community.

(f) The lienholder shall notify the owner of the manufactured home community within 30 days of receipt of the notice pursuant to subsections (d) and (e) of this Code section whether it intends to make payment of the rent charges and, if the lienholder agrees to make payment, to pay the rent charges that are due pursuant to this Code section. Thereafter, the lienholder shall pay rent charges according to the schedule of payments that the homeowner or occupant was responsible for paying through the date that the manufactured home or mobile home is removed from the owner of the manufactured home community's property. If the lienholder fails to notify the owner of the manufactured home community that it does not intend to pay the rent charges, the rent charges shall accrue and be due and owing to the property owner.

(g) In the event that the lienholder files either an action for replevin of the home or forecloses on the lien for unpaid purchase price or first lien, the lienholder shall be responsible for unpaid rent and rent charges that have accrued beginning 30 days after the eviction of the owner or occupant of the manufactured home or mobile home.

(h) In the event that the homeowner or occupant declares bankruptcy, the accruing of any rent or rent charge due by the lienholder to the owner of the manufactured home community shall be stayed by the bankruptcy until 30 days after the final court action discharging the bankruptcy or releasing the collateral, whichever occurs first.

(i) The maximum rent charge available to the owner of a manufactured home community shall be a daily rate equal to one-thirtieth of the then current lot rental amount paid by the homeowner or occupant as defined in the current or most recent lease agreement between the homeowner or occupant and the owner of the manufactured home community. In the event that no written lease agreement is in effect between the owner of the manufactured home community and the owner or occupant of a manufactured home or mobile home, the maximum rent charge available to the owner of the manufactured home community shall be $3.00 per day.

(j) Notice required as set forth in subsections (d) and (e) of this Code section shall be mailed by certified mail, return receipt requested, or statutory overnight delivery to the registered agent of the lienholder or, if the lienholder is not a corporation, to the lienholder's last known address. Notice by certified mail shall be effective on the date of receipt or, if refused, on the date of refusal.

(k) It shall be unlawful for the owner of the manufactured home community to refuse to allow the lienholder to repossess and move the manufactured home or mobile home for failure to pay any charges for which notice was not provided in accordance with the requirements of this Code section. In the event the owner of the manufactured home community refuses to allow the lienholder to repossess and move the manufactured home or mobile home, the owner of the manufactured home community shall be liable to the lienholder for each day that the owner of the manufactured home community unlawfully maintains possession of the home, at a daily rate equal to one-thirtieth of the monthly payment due according to the contract and security agreement entered into between the homeowner or occupant and the lienholder.

(l) If either a lienholder or an owner of a manufactured home community brings an action at law against the other in a court of competent jurisdiction, the prevailing party, as determined by the court, in addition to other relief granted by the court, may be awarded costs of litigation including reasonable attorney's fees.

(m) If, after receipt of a notice pursuant to subsections (d) and (e) of this Code section, a lienholder sells or assigns a manufactured home or mobile home, the lender shall provide the purchaser of such home with a copy of the notice received from the owner of the manufactured home community and the purchaser shall take the home subject to the rights of the owner of the manufactured home community pursuant to this Code section. The owner of the manufactured home community may enforce his or her rights for rent charges against the purchaser without issuing additional notices.






Part 3 - Mechanics and Materialmen

§ 44-14-360. Definitions

As used in this part, the term:

(.1) "Business day" means any day that is not a Saturday, Sunday, or legal holiday.

(1) "Contractor" means a contractor having privity of contract with the owner of the real estate.

(2) "Land surveyor" means the same as the definition thereof in Code Section 43-15-2.

(2.1) "Lien action" means a lawsuit, proof of claim in a bankruptcy case, or a binding arbitration.

(3) "Materials," in addition to including those items for which liens are already permitted under this part, means tools, appliances, machinery, or equipment used in making improvements to the real estate, to the extent of the reasonable value or the contracted rental price, whichever is greater, of such tools, appliances, machinery, or equipment.

(4) "Materialmen" means all persons furnishing the materials, tools, appliances, machinery, or equipment included in the definition of materials in paragraph (3) of this Code section.

(5) "Professional engineer" means the same as the definition thereof in Code Section 43-15-2.

(6) "Registered forester" means the same as the definition of such term in Code Section 12-6-41.

(7) "Registered land surveyors" and "registered professional engineers" means land surveyors or professional engineers who are registered as land surveyors or professional engineers under Chapter 15 of Title 43 at the time of performing, rendering, or furnishing services protected under this part.

(8) "Residential property" means single-family and two-family, three-family, and four-family residential real estate.

(9) "Subcontractor" means, but is not limited to, subcontractors having privity of contract with the contractor.



§ 44-14-361. Creation of liens; property to which lien attaches; items to be included in lien

(a) The following persons shall each have a special lien on the real estate, factories, railroads, or other property for which they furnish labor, services, or materials:

(1) All mechanics of every sort who have taken no personal security for work done and material furnished in building, repairing, or improving any real estate of their employers;

(2) All contractors, all subcontractors and all materialmen furnishing material to subcontractors, and all laborers furnishing labor to subcontractors, materialmen, and persons furnishing material for the improvement of real estate;

(3) All registered architects furnishing plans, drawings, designs, or other architectural services on or with respect to any real estate;

(4) All registered foresters performing or furnishing services on or with respect to any real estate;

(5) All registered land surveyors and registered professional engineers performing or furnishing services on or with respect to any real estate;

(6) All contractors, all subcontractors and materialmen furnishing material to subcontractors, and all laborers furnishing labor for subcontractors for building factories, furnishing material for factories, or furnishing machinery for factories;

(7) All machinists and manufacturers of machinery, including corporations engaged in such business, who may furnish or put up any mill or other machinery in any county or who may repair the same;

(8) All contractors to build railroads; and

(9) All suppliers furnishing rental tools, appliances, machinery, or equipment for the improvement of real estate.

(b) Each special lien specified in subsection (a) of this Code section may attach to the real estate of the owner for which the labor, services, or materials are furnished if they are furnished at the instance of the owner, contractor, or some other person acting for the owner or contractor and shall include the value of work done and materials furnished in any easement or public right of way adjoining said real estate if the work done or materials furnished in the easement or public right of way is for the benefit of said real estate and is within the scope of the owner's contract for improvements to said real estate.

(c) Each special lien specified in subsection (a) of this Code section shall include the amount due and owing the lien claimant under the terms of its express or implied contract, subcontract, or purchase order subject to subsection (e) of Code Section 44-14-361.1.

(d) Each special lien specified in subsection (a) of this Code section shall include interest on the principal amount due in accordance with Code Section 7-4-2 or 7-4-16.



§ 44-14-361.1. How liens declared and created; amendment; record; commencement of action; notice; priorities; parties; limitation on aggregate amount of liens

(a) To make good the liens specified in paragraphs (1) through (8) of subsection (a) of Code Section 44-14-361, they must be created and declared in accordance with the following provisions, and on failure of any of them the lien shall not be effective or enforceable:

(1) A substantial compliance by the party claiming the lien with his or her contract for building, repairing, or improving; for architectural services furnished; for registered forester services furnished or performed; for registered land surveying or registered professional engineering services furnished or performed; or for materials or machinery furnished or set up;

(2) The filing for record of his or her claim of lien within 90 days after the completion of the work, the furnishing of the architectural services, or the furnishing or performing of such surveying or engineering services or within 90 days after the material or machinery is furnished in the office of the clerk of the superior court of the county where the property is located. The lien shall include a statement regarding its expiration pursuant to Code Section 44-14-367 and a notice to the owner of the property on which a claim of lien is filed that such owner has the right to contest the lien; the absence of such statement or notice shall invalidate the lien. The claim shall be in substance as follows:

"A.B., a mechanic, contractor, subcontractor, materialman, machinist, manufacturer, registered architect, registered forester, registered land surveyor, registered professional engineer, or other person (as the case may be) claims a lien in the amount of (specify the amount claimed) on the house, factory, mill, machinery, or railroad (as the case may be) and the premises or real estate on which it is erected or built, of C.D. (describing the houses, premises, real estate, or railroad), for satisfaction of a claim which became due on (specify the date the claim was due, which is the same as the last date the labor, services, or materials were supplied to the premises) for building, repairing, improving, or furnishing material (or whatever the claim may be)."

No later than two business days after the date the claim of lien is filed of record, the lien claimant shall send a true and accurate copy of the claim of lien by registered or certified mail or statutory overnight delivery to the owner of the property or, if the owner's address cannot be found, the contractor, as the agent of the owner; provided, however, if the property owner is an entity on file with the Secretary of State's Corporations Division, sending a copy of the claim of lien to the entity's address or the registered agent's address shall satisfy this requirement. In all cases in which a notice of commencement is filed with the clerk of the superior court pursuant to subsection (b) of Code Section 44-14-361.5, a lien claimant shall also send a copy of the claim of lien by registered or certified mail or statutory overnight delivery to the contractor at the address shown on the notice of commencement;

(3) The commencement of a lien action for the recovery of the amount of the party's claim within 365 days from the date of filing for record of his or her claim of lien. In addition, within 30 days after commencing such lien action, the party claiming the lien shall file a notice with the clerk of the superior court of the county wherein the subject lien was filed. The notice shall contain a caption referring to the then owner of the property against which the lien was filed and referring to a deed or other recorded instrument in the chain of title of the affected property. The notice shall be executed, under oath, by the party claiming the lien or by such party's attorney of record, but failure to execute the notice under oath shall be an amendable defect which may be cured by the party claiming the lien or by such party's attorney without leave of court at any time before entry of the pretrial order and thereafter by leave of court. An amendment of notice pursuant to this Code section shall relate back to the date of filing of the notice. The notice shall identify the court or arbitration venue wherein the lien action is brought; the style and number, if any, of the lien action, including the names of all parties thereto; the date of the filing of the lien action; and the book and page number of the records of the county wherein the subject lien is recorded in the same manner in which liens specified in Code Section 44-14-361 are filed. The clerk of the superior court shall enter on the subject lien so referred to the book and page on which the notice is recorded and shall index such notice in the name of the then purported owner as shown by the caption contained in such notice. A separate lis pendens notice need not be filed with the commencement of this action; and

(4) In the event any contractor or subcontractor procuring material, architect's services, registered forester's services, registered land surveyor's services, or registered professional engineer's services, labor, or supplies for the building, repairing, or improving of any real estate, building, or other structure shall abscond or die or leave the state during the required time period for filing a lien action, so that personal jurisdiction cannot be obtained on the contractor or subcontractor in a lien action for the services, material, labor, or supplies, or if the contractor or subcontractor shall be adjudicated a bankrupt, or if, after the filing of a lien action, no final judgment can be obtained against him or her for the value of such material, services, labor, or supplies because of his or her death, adjudication in bankruptcy, or the contract between the party claiming the lien and the contractor or subcontractor includes a provision preventing payment to the claimant until after the contractor or the subcontractor has received payment, then and in any of these events, the person or persons furnishing material, services, labor, and supplies shall be relieved of the necessity of filing a lien action or obtaining judgment against the contractor or subcontractor as a prerequisite to enforcing a lien against the property improved by the contractor or subcontractor. Subject to Code Section 44-14-361, the person or persons furnishing material, services, labor, and supplies may enforce the lien directly against the property so improved in a lien action against the owner thereof, if filed within the required time period for filing a lien action, with the judgment rendered in any such proceeding to be limited to a judgment in rem against the property improved and to impose no personal liability upon the owner of the property; provided, however, that in such lien action for recovery, the owner of the real estate improved, who has paid the agreed price or any part of same, may set up the payment in any lien action brought and prove by competent and relevant evidence that the payments were applied as provided by law, and no judgment shall be rendered against the property improved. Within 30 days after filing such lien action, the party claiming the lien shall file a notice with the clerk of the superior court of the county wherein the subject lien was filed. The notice shall contain a caption referring to the then owner of the property against which the lien was filed and referring to a deed or other recorded instrument in the chain of title of the affected property. The notice shall be executed, under oath, by the party claiming the lien or by his or her attorney of record. The notice shall identify the court or arbitration venue wherein the lien action is brought; the style and number of the lien action, if any, including the names of all parties thereto; the date of the filing of the lien action; and the book and page number of the records of the county wherein the subject lien is recorded in the same manner in which liens specified in Code Section 44-14-361 are filed. The clerk of the superior court shall enter on the subject lien so referred to the book and page on which the notice is recorded and shall index such notice in the name of the then purported owner as shown by the caption contained in such notice. A separate lis pendens notice need not be filed with the commencement of this action.

(a.1) A claim of lien may be amended at any time to reduce the amount claimed, and such amended claim of lien shall relate back to the date of filing for record of the original claim of lien. An amended claim of lien filed for record pursuant to this subsection shall be in substance as follows:

"That certain claim of lien filed by A.B. against property of C.D. on (date) and recorded at book (book#), page (page#) in the lien index of (name of county) County is hereby amended by reducing the amount of such claim of lien to (specify reduced amount claimed). The remaining terms of such original claim of lien are hereby incorporated by reference into this amended claim of lien. This amended claim of lien relates back to the date that such original claim of lien was filed for record."

and shall be sent to the owner of the property in the same manner as required for a claim of lien in paragraph (2) of subsection (a) of this Code section.

(b) As between themselves, the liens provided for in Code Section 44-14-361 shall rank according to the date filed; but all of the liens mentioned in this Code section for repairs, building, or furnishing materials or services, upon the same property, shall, as to each other, be of the same date when declared and filed for record within 90 days after the work is done or before that time.

(c) The liens specified in Code Section 44-14-361 shall be inferior to liens for taxes, to the general and special liens of laborers, to the general lien of landlords of rent when a distress warrant is issued out and levied, to claims for purchase money due persons who have only given bonds for titles, and to other general liens when actual notice of the general lien of landlords and others has been communicated before the work was done or materials or services furnished; but the liens provided for in Code Section 44-14-361 shall be superior to all other liens not excepted by this subsection.

(d) In any proceeding brought by any materialman, by any mechanic, by any laborer, by any subcontractor, or by any mechanic of any sort employed by any subcontractor or by any materialmen furnishing material to any subcontractor, or by any laborer furnishing labor to any subcontractor, to enforce such a lien, the contractor having a direct contractual relationship with the subcontractor shall not be a necessary party; but he or she may be made a party. In any proceedings brought by any mechanic employed by any subcontractor, by any materialmen furnishing material to any subcontractor, or by any laborer furnishing labor to any subcontractor, the subcontractor shall not be a necessary party; but he or she may be made a party. The contractor or subcontractor or both may intervene in the proceedings at any time before judgment for the purpose of resisting the establishment of the lien or of asserting against the lienor any claim of the contractor or subcontractor growing out of or related to the transaction upon which the asserted lien is based.

(e) In no event shall the aggregate amount of liens set up by Code Section 44-14-361 exceed the contract price of the improvements made or services performed.

(f) The filing fees for a claim of materialman's or mechanic's lien and any related document created pursuant to this Code section, including but not limited to a notice of commencement of action, shall be the amount set by Code Section 15-6-77 for liens on real estate and personal property.



§ 44-14-361.2. Dissolution of lien

(a) The special lien specified in subsection (a) of Code Section 44-14-361 shall be dissolved if the owner, purchaser from owner, or lender providing construction or purchase money or any other loan secured by real estate shows that:

(1) The lien has been waived in writing by lien claimant; or

(2)(A) They or any of them have obtained the sworn written statement of the contractor or person other than the owner at whose instance the labor, services, or materials were furnished, or the owner when conveying title in a bona fide sale or loan transaction, that the agreed price or reasonable value of the labor, services, or materials has been paid or waived in writing by the lien claimant; and

(B) When the sworn written statement was obtained or given as a part of a transaction:

(i) Involving a conveyance of title in a bona fide sale;

(ii) Involving a loan in which the real estate is to secure repayment of the loan; or

(iii) Where final disbursement of the contract price is made by the owner to the contractor

there was not of record, at the time of the settlement of the transaction a valid preliminary notice or claim of lien which had not been previously canceled, dissolved, or expired.

(b) As used in paragraph (2) of subsection (a) of this Code section, the term:

(1) "Person other than the owner" shall not include a subcontractor.

(2) "Final disbursement" of the contract price means payment of the agreed price between the owner and contractor for the improvements made upon the real estate or the reasonable value of the labor, services, and materials incorporated in the improvements upon the real estate and shall include payment of the balance of the contract price to an escrow agent.



§ 44-14-361.3. Preliminary notice of lien; form; notice to contractor; filing; necessity of preliminary notice

(a) Prior to filing a claim of lien, a person having a lien under paragraphs (1) through (8) of subsection (a) of Code Section 44-14-361 may at such person's option file a preliminary notice of lien rights. The preliminary notice of lien rights in order to be effective shall:

(1) Be filed with the clerk of superior court of the county in which the real estate is located within 30 days after the date a party delivered any materials or provided any labor or services for which a lien may be claimed;

(2) State the name, address, and telephone number of the potential lien claimant;

(3) State the name and address of the contractor or other person at whose instance the labor, services, or materials were furnished;

(4) State the name of the owner of the real estate and include a description sufficient to identify the real estate against which the lien is or may be claimed; and

(5) Include a general description of the labor, services, or materials furnished or to be furnished.

(b) A party filing a preliminary notice of lien rights except a contractor shall, within seven days of filing the notice, send by registered or certified mail or statutory overnight delivery a copy of the notice to the contractor on the property named in the notice or to the owner of the property. The lien claimant may rely on the building permit issued on the property for the name of the contractor.

(c) The clerk of each superior court shall maintain within the records of that office a record separate from all other real estate records in which preliminary notices specified in subsection (a) of this Code section and affidavits specified in subsection (c) of Code Section 44-14-361.4 shall be filed. Each such notice and affidavit shall be indexed under the name of the owner as contained in the preliminary notice. The clerk shall collect a filing fee of $5.00 for the filing of each preliminary notice.

(d) A person having a lien under paragraphs (1) through (8) of subsection (a) of Code Section 44-14-361 may enforce the lien without filing a preliminary notice of lien.



§ 44-14-361.4. Cancellation or expiration of preliminary notice; demand for filing of claim of lien

(a) A preliminary notice of lien rights filed pursuant to Code Section 44-14-361.3 shall be dissolved if it is canceled and a preliminary notice also expires and is dissolved under any of the following conditions:

(1) The lien has been waived in writing by the lien claimant;

(2) The time has expired for filing the claim of lien as required in Code Section 44-14-361.1;

(3) On residential property, a demand for filing of a claim of lien has been sent by registered or certified mail or statutory overnight delivery to the potential lien claimant at the address specified in the preliminary notice of lien rights and at least ten days have elapsed since the date of such mailing without the filing of a claim of lien; or

(4) On all property except residential property, a demand for filing of a claim of lien has been sent by registered or certified mail or statutory overnight delivery to the potential lien claimant at the address specified in the preliminary notice of lien rights and at least ten days have elapsed since the date of such mailing without the filing of a claim of lien; provided, however, the demand for filing of a claim of lien shall not be sent until the contractor's contract is substantially complete or until the potential lien claimant's contract has been terminated or the potential lien claimant has abandoned the contract.

(b) A demand for filing of claim of lien shall contain the same information required to be contained in the preliminary notice of lien rights and shall contain the following statement addressed to the potential lien claimant:

"This demand was mailed to you on pursuant to Code Section 44-14-361.4. You are notified that unless you file a claim of lien with respect to this claim on or before the tenth day after said date of mailing your right to claim a lien will be dissolved."

(c) If a demand for filing of a claim of lien is mailed as provided in this Code section and no claim of lien is filed within ten days after said date of mailing, the preliminary notice of lien rights may be canceled as provided in this subsection. In order to obtain cancellation, the person who mailed the demand or his attorney shall file with the clerk of superior court a copy of the demand and his or her affidavit that the demand was mailed as provided in paragraph (3) or (4) of subsection (a) of this Code section and that ten days have elapsed since said date of mailing without the filing of a claim of lien by the potential lien claimant. Upon such filing, the clerk of superior court shall cancel of record the preliminary notice of lien rights.



§ 44-14-361.5. Liens of persons without privity of contract

(a) To make good the liens specified in paragraphs (1), (2), and (6) through (9) of subsection (a) of Code Section 44-14-361, any person having a right to a lien who does not have privity of contract with the contractor and is providing labor, services, or materials for the improvement of property shall, within 30 days from the filing of the notice of commencement or 30 days following the first delivery of labor, services, or materials to the property, whichever is later, give a written notice to contractor as set out in subsection (c) of this Code section to the owner or the agent of the owner and to the contractor for a project on which there has been filed with the clerk of the superior court a notice of commencement setting forth therein the information required in subsection (b) of this Code section.

(b) Not later than 15 days after the contractor physically commences work on the property, a notice of commencement shall be filed by the owner, the agent of the owner, or by the contractor with the clerk of the superior court in the county in which the project is located. A copy of the notice of commencement shall be posted on the project site. The notice of commencement shall include:

(1) The name, address, and telephone number of the contractor;

(2) The name and location of the project being constructed and the legal description of the property upon which the improvements are being made;

(3) The name and address of the true owner of the property;

(4) The name and address of the person other than the owner at whose instance the improvements are being made, if not the true owner of the property;

(5) The name and the address of the surety for the performance and payment bonds, if any; and

(6) The name and address of the construction lender, if any.

The contractor shall be required to give a copy of the notice of commencement to any subcontractor, materialman, or person who makes a written request of the contractor. Failure to give a copy of the notice of commencement within ten calendar days of receipt of the written request from the subcontractor, materialman, or person shall render the provision of this Code section inapplicable to the subcontractor, materialman, or person making the request.

(c) A notice to contractor shall be sent by registered or certified mail or statutory overnight delivery to the owner or the agent of the owner and to the contractor at the addresses set forth in the notice of commencement setting forth:

(1) The name, address, and telephone number of the person providing labor, services, or materials;

(2) The name and address of each person at whose instance the labor, services, or materials are being furnished;

(3) The name of the project and location of the project set forth in the notice of commencement; and

(4) A description of the labor, services, or materials being provided and, if known, the contract price or anticipated value of the labor, services, or materials to be provided or the amount claimed to be due, if any.

(d) The failure to file a notice of commencement shall render the provisions of this Code section inapplicable. The filing of a notice of commencement shall not constitute a cloud, lien, or encumbrance upon or defect to the title of the real property described in the notice of commencement, nor shall it alter the aggregate amounts of liens allowable, nor shall it affect the priority of any loan in which the property is to secure payment of the loan filed before or after the notice of commencement, nor shall it affect the future advances under any such loan. Nothing contained in this Code section shall affect the provisions of Code Section 44-14-361.2.

(e) The clerk of each superior court shall file the notice of commencement within the records of that office and maintain an index separate from other real estate records or an index with the preliminary notices specified in subsection (a) of Code Section 44-14-361.3. Each such notice of commencement shall be indexed under the name of the true owner and the contractor as contained in the notice of commencement.



§ 44-14-362. Cancellation of preliminary notice upon final payment; form of cancellation

(a) Upon final payment after all labor, services, or materials have been furnished, a person who has filed a preliminary notice of lien rights shall either deliver a cancellation of the preliminary notice of lien rights at the time of final payment or cause the notice to be canceled of record within ten days after final payment. Any person who fails to so cancel a preliminary notice shall be liable to the owner for all actual damages, costs, and reasonable attorney's fees incurred by the owner in having the preliminary notice canceled.

(b) The cancellation required under this Code section shall be in the following form:

Clerk, Superior Court

of County

You are authorized and directed to cancel of record the preliminary

notice of lien rights which we filed on the property owned by (state name

of owner) on (give date) and recorded by you in Book , Page , of

preliminary notices kept by you.

This day of , .

Lien claimant

or attorney



§ 44-14-363. Special liens on personalty; notice; enforcement; priorities; maximum claims for storage; recordation

(a) All mechanics of every sort shall have a special lien on personal property for work done and material furnished in manufacturing or repairing the personal property and for storage of the personal property after its manufacture or repair, which storage begins accruing after 30 days' written notice to the owner of the fact that storage is accruing and of the daily dollar amount thereof; and said notice shall be mailed to the owner by certified mail or statutory overnight delivery addressed to the owner at his last known address. Such special liens may be asserted by the retention of the personal property or the mechanic may surrender the personal property and give credit when the lien is enforced in accordance with Code Section 44-14-550; and if such special liens are asserted by retention of the personal property, the mechanic shall not be required to surrender the property to the holder of a subordinate security interest or lien. Such liens shall be superior to all liens except liens for taxes and, except as provided in subsection (2) of Code Section 11-9-310, such other liens as the mechanic may have had actual notice of before the work was done or material furnished.

(b) The maximum amount of storage that may be charged shall be $1.00 per day. Nothing contained in this Code section shall allow a fee for storage to be charged on any item with a fair market value in excess of $200.00. Storage charges pursuant to this Code section shall not apply to motor vehicles now or hereafter covered by Chapter 3 of Title 40 nor shall the storage fee be charged if there is a bona fide dispute between the customer and the mechanic as to the manner of repair or the charges for repair.

(c)(1) When possession of the property is surrendered to the debtor, the mechanic shall record his or her claim of lien within 90 days after the work is done and the material is furnished or, in the case of repairs made on or to farm machinery, within 180 days after the work is done and the material is furnished. The claim of lien shall be recorded in the office of the clerk of the superior court of the county where the owner of the property resides. The claim shall be in substance as follows:

"A.B., mechanic, claims a lien on (here describe the property) of C.B., for work done, material furnished, and storage accruing (as the case may be) in manufacturing, repairing, and storing (as the case may be) the same."

(2) If possession of the personal property subject to a special lien as provided in this Code section is surrendered to the debtor and if such special lien is not preserved by recording the claim of lien as provided in paragraph (1) of this subsection, the mechanic acquires a special lien on other personal property belonging to the debtor which comes into the possession of the mechanic, except that this sentence shall not apply to consumer goods which are being used by a consumer for personal, family, or household purposes or which have been bought by a consumer for use for personal, family, or household purposes. The special lien created by this paragraph shall be subject to the provisions of this Code section as to foreclosure and recording.



§ 44-14-364. Release of lien on approval of bond; amount; real property bonds; schedule, affidavit, and recordation; superior court clerk held harmless for good faith discretionary acts in connection with bond approval

(a) When any person entitled under this part to claim a lien against any real estate located in this state files his or her lien in the office of the clerk of the superior court of the county in which the real estate is located, the owner of the real estate or the contractor employed to improve the property may, before or after foreclosure proceedings are instituted, discharge the lien upon the approval of a bond by the clerk of superior court. The bond shall be conditioned to pay to the holder of the lien the sum that may be found to be due the holder upon the trial of any lien action that may be filed by the lienholder to recover the amount of his or her claim within 365 days from the time the claim of lien is filed. The bond shall be in double the amount claimed under that lien and shall be either a bond with good security approved by the clerk of superior court or a cash bond, except in cases involving a lien against the owner's domicile, in which event the bond shall be in the amount claimed under the lien. An owner or contractor may be required to provide supporting data to the clerk to prove the value of domiciled property when such property serves as a bond to discharge a lien provided for in this Code section. Upon the approval by the clerk of the bond provided for in this Code section, the real estate shall be discharged from the lien. For purposes of this subsection, the term "domicile" means the established, fixed, permanent, or ordinary dwelling place of the owner.

(b) Within seven days of filing the bond required by subsection (a) of this Code section and any attachments, the party filing such bond shall send a notice of filing such bond and a copy of the bond by registered or certified mail or statutory overnight delivery to the lien claimant at the address stated on the lien or, if no such address is shown for the lien claimant, to the person shown as having filed such lien on behalf of the claimant at the indicated address of such person or, if the bond is filed by a contractor, to the owner of the property, provided that whenever the lien claimant or the owner is an entity on file with the Secretary of State's Corporations Division, sending the notice of filing such bond and a copy of the bond to the company's address or the registered agent's address on file with the Secretary of State shall be deemed sufficient; provided, however, that the failure to send the notice of filing the bond and copy of the bond shall not invalidate the bond for purposes of discharge of a claim of lien under this Code section. With respect to property bonds, the clerk shall not accept any real property bond unless the real property is scheduled in an affidavit attached thereto setting forth a description of the property and indicating the record owner thereof, including any liens and encumbrances and amounts thereof, the market value, and the value of the sureties' interest therein, which affidavit shall be executed by the owner or owners of the interest; the bond and affidavit shall be recorded in the same manner and at the same cost as other deeds of real property. So long as the bond exists, it shall constitute a lien against the property described in the attached affidavit.

(c) The clerk of the superior court shall have the right to rely upon the amount specified in the claim of lien in determining the sufficiency of any bond to discharge under this Code section. The failure to specify both the amount claimed due under the lien and the date said claim was due shall result in such lien not constituting notice for any purposes.

(d) The clerk of the superior court shall be held harmless for good faith regarding any discretionary act in connection with approval of any bond provided for in this Code section.



§ 44-14-365. Rights as to liens of partnerships, corporations, and associations made up of or employing registered architects, foresters, land surveyors, or professional engineers

If services are performed or furnished with respect to any real estate by any registered architect, registered forester, registered land surveyor, or registered professional engineer who is a member of a partnership or who is an agent or employee of a corporation or an association and the contract for the services is made for or on behalf of the owner with the partnership or corporation or association, the partnership, corporation, or association shall be entitled to all the privileges and benefits of Code Sections 44-14-361 and 44-14-362, just as if the partnership, corporation, or association was a registered architect, a registered forester, a registered professional engineer, or a registered land surveyor.



§ 44-14-366. Waiver of lien or claim upon bond in advance of furnishing labor, services, or materials void; interim waiver and release upon payment; unconditional waiver and release upon final payment; affidavit of nonpayment

(a) A right to claim a lien or to claim upon a bond may not be waived in advance of furnishing of labor, services, or materials. Any purported waiver or release of lien or bond claim or of this Code section executed or made in advance of furnishing of labor, services, or materials is null, void, and unenforceable.

(b) No oral or written statement by the claimant purporting to waive, release, impair, or otherwise adversely affect a lien or bond claim is enforceable or creates an estoppel or impairment of claim of lien or claim upon a bond unless:

(1) It is pursuant to a waiver and release form duly executed by claimant prescribed below; and

(2) The claimant has received payment for the claim as set forth in subsection (f) of this Code section.

(c) When a claimant is requested to execute a waiver and release in exchange for or in order to induce payment other than final payment, the waiver and release shall substantially follow the following form, in boldface capital letters in at least 12 point font and the priority of such claimant's lien rights, except as to retention, shall upon such payment thereafter run from the day after the date specified in such Interim Waiver and Release upon Payment form:

"INTERIM WAIVER AND RELEASE

UPON PAYMENT

STATE OF GEORGIA

COUNTY OF

THE UNDERSIGNED MECHANIC AND/OR MATERIALMAN HAS BEEN EMPLOYED BY

(NAME OF CONTRACTOR) TO FURNISH (DESCRIBE

MATERIALS AND/OR LABOR) FOR THE CONSTRUCTION OF IMPROVEMENTS KNOWN AS

(TITLE OF THE PROJECT OR BUILDING) WHICH IS LOCATED IN THE

CITY OF , COUNTY OF , AND IS OWNED BY

(NAME OF OWNER) AND MORE PARTICULARLY DESCRIBED AS FOLLOWS:

(DESCRIBE THE PROPERTY UPON WHICH THE IMPROVEMENTS WERE MADE BY USING

EITHER A METES AND BOUNDS DESCRIPTION, THE LAND LOT DISTRICT, BLOCK AND

LOT NUMBER, OR STREET ADDRESS OF THE PROJECT.)

UPON THE RECEIPT OF THE SUM OF $ , THE MECHANIC AND/OR MATERIALMAN

WAIVES AND RELEASES ANY AND ALL LIENS OR CLAIMS OF LIENS IT HAS UPON THE

FOREGOING DESCRIBED PROPERTY OR ANY RIGHTS AGAINST ANY LABOR AND/OR

MATERIAL BOND THROUGH THE DATE OF (DATE) AND EXCEPTING THOSE RIGHTS

AND LIENS THAT THE MECHANIC AND/OR MATERIALMAN MIGHT HAVE IN ANY RETAINED

AMOUNTS, ON ACCOUNT OF LABOR OR MATERIALS, OR BOTH, FURNISHED BY THE

UNDERSIGNED TO OR ON ACCOUNT OF SAID CONTRACTOR FOR SAID BUILDING OR

PREMISES.

GIVEN UNDER HAND AND SEAL THIS DAY OF , .

(SEAL)

(WITNESS)

(ADDRESS)

NOTICE: WHEN YOU EXECUTE AND SUBMIT THIS DOCUMENT, YOU SHALL BE

CONCLUSIVELY DEEMED TO HAVE BEEN PAID IN FULL THE AMOUNT STATED ABOVE, EVEN

IF YOU HAVE NOT ACTUALLY RECEIVED SUCH PAYMENT, 60 DAYS AFTER THE DATE

STATED ABOVE UNLESS YOU FILE EITHER AN AFFIDAVIT OF NONPAYMENT OR A CLAIM

OF LIEN PRIOR TO THE EXPIRATION OF SUCH 60 DAY PERIOD. THE FAILURE TO

INCLUDE THIS NOTICE LANGUAGE ON THE FACE OF THE FORM SHALL RENDER THE FORM

UNENFORCEABLE AND INVALID AS A WAIVER AND RELEASE UNDER O.C.G.A. SECTION

44-14-366."

Provided, however, that the failure to correctly complete any of the blank

spaces in the above form shall not invalidate said form so long as the subject

matter of said release may reasonably be determined.

(d) When a claimant is requested to execute a waiver and release in

exchange for or in order to induce making of final payment, the waiver and

release shall substantially follow the following form in boldface capital

letters in at least 12 point font:

"WAIVER AND RELEASE

UPON FINAL PAYMENT

STATE OF GEORGIA

COUNTY OF

THE UNDERSIGNED MECHANIC AND/OR MATERIALMAN HAS BEEN EMPLOYED BY

(NAME OF CONTRACTOR) TO FURNISH (DESCRIBE

MATERIALS AND/OR LABOR) FOR THE CONSTRUCTION OF IMPROVEMENTS KNOWN AS

(TITLE OF THE PROJECT OR BUILDING) WHICH IS LOCATED IN THE

CITY OF , COUNTY OF , AND IS OWNED BY

(NAME OF OWNER) AND MORE PARTICULARLY DESCRIBED AS FOLLOWS:

(DESCRIBE THE PROPERTY UPON WHICH THE IMPROVEMENTS WERE MADE BY USING

EITHER A METES AND BOUNDS DESCRIPTION, THE LAND LOT DISTRICT, BLOCK AND

LOT NUMBER, OR STREET ADDRESS OF THE PROJECT.)

UPON THE RECEIPT OF THE SUM OF $ , THE MECHANIC AND/OR MATERIALMAN

WAIVES AND RELEASES ANY AND ALL LIENS OR CLAIMS OF LIENS IT HAS UPON THE

FOREGOING DESCRIBED PROPERTY OR ANY RIGHTS AGAINST ANY LABOR AND/OR

MATERIAL BOND ON ACCOUNT OF LABOR OR MATERIALS, OR BOTH, FURNISHED BY THE

UNDERSIGNED TO OR ON ACCOUNT OF SAID CONTRACTOR FOR SAID PROPERTY.

GIVEN UNDER HAND AND SEAL THIS DAY OF , .

(SEAL)

(WITNESS)

(ADDRESS)

NOTICE: WHEN YOU EXECUTE AND SUBMIT THIS DOCUMENT, YOU SHALL BE

CONCLUSIVELY DEEMED TO HAVE BEEN PAID IN FULL THE AMOUNT STATED ABOVE, EVEN

IF YOU HAVE NOT ACTUALLY RECEIVED SUCH PAYMENT, 60 DAYS AFTER THE DATE

STATED ABOVE UNLESS YOU FILE EITHER AN AFFIDAVIT OF NONPAYMENT OR A CLAIM

OF LIEN PRIOR TO THE EXPIRATION OF SUCH 60 DAY PERIOD. THE FAILURE TO

INCLUDE THIS NOTICE LANGUAGE ON THE FACE OF THE FORM SHALL RENDER THE FORM

UNENFORCEABLE AND INVALID AS A WAIVER AND RELEASE UNDER O.C.G.A. SECTION

44-14-366."

Provided, however, that the failure to correctly complete any of the blank

spaces in the above form shall not invalidate said form so long as the subject

matter of said release may reasonably be determined.

(e) Nothing contained in this Code section shall affect:

(1) The enforceability of any subordination of lien rights by a

potential lien claimant to the rights of any other party which may have or

acquire an interest in all or any part of the real estate, factories,

railroads, or other property for which the potential lien claimant has

furnished labor, services, or material, even though such subordination is

entered into in advance of furnishing labor, services, or material and even

though the claimant has not actually received payment in full for its claim;

(2) The enforceability of any waiver of lien rights given in connection

with the settlement of a bona fide dispute concerning the amount due the lien

claimant for labor, services, or material which have already been furnished;

(3) The validity of a cancellation or release of a recorded claim of

lien or preliminary notice of lien rights; or

(4) The provisions of paragraph (2) of subsection (a) of Code Section

44-14-361.2, paragraphs (3) and (4) of subsection (a) and subsections (b) and

(c) of Code Section 44-14-361.4, or Code Section 44-14-364.

(f) (1) When a waiver and release provided for in this Code section is

executed by the claimant, it shall be binding against the claimant for all

purposes, subject only to payment in full of the amount set forth in the

waiver and release.

(2) Such amounts shall conclusively be deemed paid in full upon the

earliest to occur of:

(A) Actual receipt of funds;

(B) Execution by the claimant of a separate written acknowledgment of

payment in full; or

(C) Sixty days after the date of the execution of the waiver and

release, unless prior to the expiration of said 60 day period the claimant

files a claim of lien or files in the county in which the property is located

an affidavit of nonpayment, using substantially the following form in boldface

capital letters in at least 12 point font:

"AFFIDAVIT OF NONPAYMENT UNDER

O.C.G.A. SECTION 44-14-366

STATE OF GEORGIA

COUNTY OF

THE UNDERSIGNED MECHANIC AND/OR MATERIALMAN HAS BEEN EMPLOYED BY

(NAME OF CONTRACTOR) TO FURNISH

(DESCRIBE MATERIALS AND/OR LABOR) FOR THE CONSTRUCTION OF

IMPROVEMENTS KNOWN AS (TITLE OF THE PROJECT OR

BUILDING) WHICH IS LOCATED IN THE CITY OF , COUNTY OF

, AND IS OWNED BY (NAME OF OWNER) AND MORE

PARTICULARLY DESCRIBED AS FOLLOWS:

(DESCRIBE THE PROPERTY UPON WHICH THE IMPROVEMENTS WERE MADE BY

USING EITHER A METES AND BOUNDS DESCRIPTION, THE LAND LOT

DISTRICT, BLOCK AND LOT NUMBER, OR STREET ADDRESS OF THE PROJECT.)

PURSUANT TO O.C.G.A. SECTION 44-14-366 THE UNDERSIGNED EXECUTED A

LIEN WAIVER AND RELEASE WITH RESPECT TO THIS PROPERTY DATED

, . THE AMOUNT SET FORTH IN SAID WAIVER AND RELEASE

($ ) HAS NOT BEEN PAID, AND THE UNDERSIGNED HEREBY GIVES NOTICE

OF SUCH NONPAYMENT.

THE ABOVE FACTS ARE SWORN TRUE AND CORRECT BY THE UNDERSIGNED, THIS

DAY OF , .

(SEAL)

CLAIMANT'S SIGNATURE

SWORN TO AND EXECUTED

IN THE PRESENCE OF:

WITNESS

NOTARY PUBLIC

WITHIN SEVEN DAYS OF FILING THIS AFFIDAVIT OF NONPAYMENT, THE FILING

PARTY SHALL SEND A COPY OF THE AFFIDAVIT BY REGISTERED OR CERTIFIED

MAIL OR STATUTORY OVERNIGHT DELIVERY TO THE OWNER OF THE PROPERTY. IF

THE FILING PARTY IS NOT IN PRIVITY OF CONTRACT WITH THE PROPERTY

OWNER AND A NOTICE OF COMMENCEMENT IS FILED FOR THE IMPROVEMENT ON

THE PROPERTY FOR WHICH THE FILING PARTY'S LABOR, SERVICES, OR

MATERIALS WERE FURNISHED, A COPY OF THE AFFIDAVIT SHALL BE SENT TO

THE CONTRACTOR AT THE ADDRESS SHOWN ON THE NOTICE OF COMMENCEMENT.

WHENEVER THE OWNER OF THE PROPERTY IS AN ENTITY ON FILE WITH THE

SECRETARY OF STATE'S CORPORATIONS DIVISION, SENDING A COPY OF THE

LIEN TO THE COMPANY'S ADDRESS OR THE REGISTERED AGENT'S ADDRESS ON

FILE WITH THE SECRETARY OF STATE SHALL BE DEEMED SUFFICIENT."

(3) A claimant who is paid, in full, the amount set forth in the waiver and release form after filing an affidavit of nonpayment shall upon request execute in recordable form an affidavit swearing that payment in full has been received. Upon recordation thereof in the county in which the Affidavit of Nonpayment was recorded, the affidavit of nonpayment to which it relates shall be deemed void.

(4) Nothing in this Code section shall shorten the time within which to file a claim of lien.

(5) A waiver and release provided in this Code section shall be suspended upon filing of an affidavit of nonpayment until payment in full has been received.

(6) The claimant may rely upon the information contained in the waiver and release form when completing for filing the affidavit of nonpayment or claim of lien.



§ 44-14-367. Notice; required statement

Failure of a lien claimant to commence a lien action to collect the amount of his or her claim within 365 days from the date of filing the lien, or failure of the lien claimant to file the statutory notice of commencement of lien action in the county where the property is located, renders the claim of lien unenforceable. A claim of lien may be disregarded if no notice of commencement of lien action was filed within 395 days from the date the claim of lien was filed. Any lien filed after March 31, 2009, shall include on the face of the lien the following statement in at least 12 point bold font: "This claim of lien expires and is void 395 days from the date of filing of the claim of lien if no notice of commencement of lien action is filed in that time period." Failure to include such language shall invalidate the lien and prevent it from being filed. No release or voiding of such liens shall be required. A lien shall expire sooner and be disregarded once it is determined that no notice of commencement was timely filed in response to a notice of contest pursuant to Code Section 44-14-368.



§ 44-14-368. Notice of contest of lien

(a) An owner or an owner's agent or attorney, or the contractor or contractor's agent or attorney, may elect to shorten the time prescribed in which to commence a lien action to enforce any claim of lien by recording in the superior court clerk's office a notice in substantially the following form, in boldface capital letters in at least 12 point font, along with proof of delivery upon the lien claimant:

"NOTICE OF CONTEST OF LIEN

TO: [NAME AND ADDRESS OF LIEN CLAIMANT]

YOU ARE NOTIFIED THAT THE UNDERSIGNED CONTESTS THE CLAIM OF LIEN FILED BY

YOU ON 20 , AND RECORDED IN BOOK , PAGE OF THE

PUBLIC RECORDS OF COUNTY, GEORGIA, AGAINST PROPERTY OWNED BY

, AND THAT THE TIME WITHIN WHICH YOU MAY COMMENCE A LIEN

ACTION TO ENFORCE YOUR LIEN IS LIMITED TO 60 DAYS FROM RECEIPT OF THIS

NOTICE. THIS DAY OF , 20 .

THIS ABOVE-REFERENCED LIEN WILL EXPIRE AND BE VOID IF YOU DO NOT: (1)

COMMENCE A LIEN ACTION FOR RECOVERY OF THE AMOUNT OF THE LIEN CLAIM

PURSUANT TO O.C.G.A. SECTION 44-14-361.1 WITHIN 60 DAYS FROM RECEIPT OF

THIS NOTICE; AND (2) FILE A NOTICE OF COMMENCEMENT OF LIEN ACTION WITHIN 30

DAYS OF FILING THE ABOVE-REFERENCED LIEN ACTION.

SIGNED:

(OWNER, CONTRACTOR, AGENT OR ATTORNEY)"

(b) The clerk of the superior court shall cross-reference the notice of contest of lien to the lien. The owner or his or her agent or attorney, or the contractor or his or her agent or attorney, shall send a copy of the notice of contest of lien within seven days of filing by registered or certified mail or statutory overnight delivery to the lien claimant at the address noted on the face of the lien. Service shall be deemed complete upon mailing.

(c) The lien shall be extinguished by law 90 days after the filing of the notice of contest of lien if no notice of commencement of lien action is filed in that time period. No release or voiding of such liens shall be required. This subsection shall not be construed to extend the time in which a lien action must begin.



§ 44-14-369. Computation of certain time periods

For the purposes of this part, the computation of time shall be determined pursuant to paragraph (3) of subsection (d) of Code Section 1-3-1.






Part 4 - Laborers

§ 44-14-380. General lien; priorities

Laborers shall have a general lien upon the property of their employers which is liable to levy and sale for their labor, which lien is superior to all other liens except liens for taxes, the special liens of landlords on yearly crops, and such other liens as are declared by law to be superior to them.



§ 44-14-381. Special lien; priorities

Laborers shall also have a special lien on the products of their labor, which lien shall be superior to all other liens except liens for taxes and special liens of landlords on yearly crops.



§ 44-14-382. When laborers' liens arise; priority of conflicting liens

Liens of laborers shall arise upon the completion of the contract of labor but shall not exist against bona fide purchasers without notice until they have been reduced to execution and levied on by an officer. Laborers' liens which conflict with each other shall rank according to date, each dating from the completion of the contract of labor.






Part 5 - Pawnbrokers, Factors, Bailees, Acceptors, and Depositories

§ 44-14-400. Liens of pawnbrokers, factors, bailees, and acceptors; priorities

Pawnbrokers, factors, bailees, and acceptors shall have such liens as are designated in this part and in Part 5 of Article 3 of Chapter 12 of this title. Such liens shall be inferior to liens for taxes, liens of which such persons had actual notice before becoming creditors, special liens for rent, liens of laborers, liens or mortgages duly recorded, judgment liens, and other general liens reduced to execution and levied on.



§ 44-14-401. Depositories' liens; loss of liens under this Code section and Code Section 44-14-400; priorities

Depositories shall have such liens as are prescribed in this part and in Part 5 of Article 3 of Chapter 12 of this title and shall, as to other liens, occupy the same position as mechanics. The liens mentioned in this Code section and in Code Section 44-14-400 shall be lost by a surrender to the debtor of the property on which the lien is claimed, and they shall rank according to date with each other and with other liens not specified in this Code section and in Code Section 44-14-400.



§ 44-14-402. Liens of depositories for hire

Depositories for hire shall have a lien for their hire and may retain possession until it is paid.



§ 44-14-403. Lien of pawnbroker; action for interference; grace period on pawn transactions; extension or continuation of maturity date; redemption of goods after maturity date

(a) A pawnbroker shall have a lien on the pledged goods pawned for the money advanced, interest, and pawnshop charge owed but not for other debts due to him. He may retain possession of the pledged goods until his lien is satisfied and may have a right of action against anyone interfering therewith.

(b)(1) There shall be a grace period on all pawn transactions. On pawn transactions involving motor vehicles or motor vehicle certificates of title, the grace period shall be 30 calendar days; on all other pawn transactions the grace period shall be ten calendar days. In the event that the last day of the grace period falls on a day in which the pawnbroker is not open for business, the grace period shall be extended through the first day following upon which the pawnbroker is open for business. The pawnbroker shall not sell the pledged goods during the grace period.

(2) By agreement of the parties, the maturity date of the pawn transaction may be extended or continued for 30 day periods, provided that the interest rates and charges as specified in Code Section 44-12-131 are not exceeded. The grace period shall begin running on the first day following the maturity date of the pawn transaction or on the first day following the expiration of any extension or continuation of the pawn transaction, whichever occurs later. All extensions or continuations of the pawn transaction shall be evidenced in writing.

(3) Pledged goods may be redeemed by the pledgor or seller within the grace period by the payment of any unpaid accrued fees and charges, the repayment of the principal, and the payment of an additional interest charge not to exceed 12.5 percent of the principal. Pledged goods not redeemed within the grace period shall be automatically forfeited to the pawnbroker by operation of this Code section, and any ownership interest of the pledgor or seller shall automatically be extinguished as regards the pledged item.

(4) Any attempt to circumvent the interest rates and charges as specified in Code Section 44-12-131 shall be null and void. A pawn transaction shall be considered to have been extended or continued unless:

(A) All charges, fees, and the principal have actually been paid or repaid on the previous pawn transaction;

(B) The pledged goods in the previous transaction, including but not limited to a motor vehicle certificate of title, have actually been restored to the possession of the pledgor or seller; and

(C) The pledged goods in the previous transaction have been removed from the business premises of the pawnbroker and, in the case of a motor vehicle certificate of title, any lien on the motor vehicle certificate of title has been removed or released.



§ 44-14-404. Factor's lien; extent; attachment to proceeds

A factor's lien extends to all balances on general account and attaches to the proceeds of the sale of goods consigned as well as to the goods themselves.



§ 44-14-405. Satisfaction of factors' and acceptors' liens

Liens of factors and acceptors shall be satisfied by such sale as the usage of the locality where the factors and acceptors reside has established or may establish.



§ 44-14-406. Livery stable keepers -- Lien by retaining possession; priorities

Livery stable keepers shall have a lien for their charges on the stock placed in their care for keeping, which lien shall be superior to other liens except liens for taxes, special liens of landlords for rent, liens of laborers, and all general liens of which they had actual notice before the property claimed to be subject to lien came into their control.



§ 44-14-407. Livery stable keepers -- Lien by describing and recording amount due; when and how recorded; enforcement

(a) In addition to the method provided in Code Section 44-14-406, every livery stable keeper may assert the lien on stock placed in his care for keeping by writing a statement of the amount due him for the care of the stock and a description of the stock on which the lien is claimed, by making affidavit thereto, and by recording the writing and affidavit in the office of the clerk of the superior court of the county where the service was rendered.

(b) When the lien provided for in subsection (a) of this Code section is so recorded, it shall have the same dignity and effect as is given by law to the lien of livery stable keepers where they retain possession of the stock placed in their keeping. The lien shall be recorded while the property is in the possession of the livery stable keeper, as mortgages on personalty are required to be recorded; and such liens may be foreclosed as mortgages on personalty are foreclosed.



§ 44-14-408. Satisfaction of liens of pawnbrokers and livery stable keepers

Liens of pawnbrokers and livery stable keepers shall be satisfied according to Code Sections 44-14-403 and 44-14-550, respectively.



§ 44-14-409. Special lien of bailee for hire of labor and service; effect of delivery of a part

The bailee for hire of labor and service shall have a special lien for his labor and services upon the thing bailed until he parts with possession; and, if he delivers up a part of the thing bailed, the lien shall attach to the remainder in his possession for the entire claim under the same contract.



§ 44-14-410. Depositories of involuntary, gratuitous, or naked deposits -- Lien; authorization to open containers; notice to owner

Except as provided in Code Section 44-14-411.1, involuntary, gratuitous, or naked depositories shall have a lien on the property in their possession for any expense incurred in caring for the property and any expenses incurred in the effort to locate the owner thereof. Where the property consists of closed trunks, suitcases, bags, boxes, bundles, packages, or other containers which do not on the outside contain marks from which the owner can be ascertained, such depositories are authorized, but are not required, to open such containers for the purpose of ascertaining, if possible, the name and address of the owner. Where the owner and his address are known, the depository is authorized, but is not required, to address a notice by registered or certified mail or statutory overnight delivery to the owner notifying him that the depository holds the property and that the property will be delivered to the owner upon reasonable identification and payment of any charges that have accrued in caring for the property and in giving such notice.



§ 44-14-411. Depositories of involuntary, gratuitous, or naked deposits -- Sale of property at public auction; notice

Except as provided in Code Section 44-14-411.1, any property in the possession of an involuntary, gratuitous, or naked depository, which property remains unclaimed or unidentified or the reasonable expense incurred in connection with which remains unpaid for the period of two months from the time the property came into the possession of the depository, may be sold at public auction to the highest bidder at such time and place as may be designated by the depository; provided, however, that the depositories shall publish a notice containing a general description of the property and the time and place of sale once a week for two successive weeks prior to the date of the sale in a newspaper of general circulation in the place of the sale or the nearest place thereto.



§ 44-14-411.1. Depositories of involuntary, gratuitous, or naked deposits -- Repossessor of motor vehicle as involuntary, gratuitous, or naked depository of personal property found therein; disposition of personal property

(a) Any person who lawfully repossesses a motor vehicle shall be an involuntary, gratuitous, or naked depository of any personal property found in such motor vehicle and shall have a lien on such property for any reasonable expenses incurred in storing such property or in giving notice to such owner.

(b) Within ten days of the date of repossession, the person repossessing such motor vehicle shall notify the owner of the motor vehicle of the intent to dispose of the personal property. Such notice must be actual notice, but may be by personal service or by service by certified mail or statutory overnight delivery.

(c) If the personal property is not redeemed within 30 days from the date of the first notice, a second notice shall be sent in the same manner as provided in subsection (b) of this Code section.

(d) If the personal property is not redeemed within 30 days from the date of the second notice, the personal property may be disposed of in the manner most expeditious to the depository without further liability and the proceeds shall be disbursed as provided in Code Section 44-14-412.



§ 44-14-412. Depositories of involuntary, gratuitous, or naked deposits -- Disposition of proceeds of sale; one-year limitation for claims of owner

The proceeds of any sale made under Code Sections 44-14-410, 44-14-411, and 44-14-411.1 shall be applied to the payment of any expense incurred in caring for the property sold, any expense incurred in endeavoring to locate and make delivery of the property to the owner, any expense of advertising the sale, and any other necessary expenses. Should there be a balance, the balance shall be payable to the owner of the property; provided, however, that any claim of an owner shall be barred unless made within one year from the date of the sale.






Part 6 - Jewelers

§ 44-14-430. Lien for repairs; sale after one year

In order to enforce his lien for materials furnished and work done, any jeweler or any other person, firm, or corporation engaged in the business of repairing watches, clocks, jewelry, and other articles of similar character may sell those articles upon which charges for repairs, including work done and materials furnished, have not been paid and which have remained in the possession of the jeweler, person, firm, or corporation for a period of one year following the completion of the repairs.



§ 44-14-431. Publication and mailing of notice

Before any sale is made as provided in Code Section 44-14-430, the person, firm, or corporation making the sale shall give 30 days' notice thereof by posting a notice of the sale before the courthouse door of the county in which the repairs were made. Such notice shall give the name of the owner of the article or articles so repaired, if known, and, if not known, the name of the person from whom the article or articles were received; a description of the article or articles to be sold; and the name of the person, firm, or corporation making the repairs and proposing to make such sale. The person, firm, or corporation shall also give written notice thereof by sending a registered or certified letter to the last known address of the owner of the article or articles or the person who left the article or articles for repairs advising such persons of the time and place of the sale, the description of the article or articles to be sold, and the amount claimed by the person, firm, or corporation for such repairs, including work done and materials furnished; and the amount so claimed for the repairs shall also be stated in the notice posted before the courthouse door.



§ 44-14-432. Sale at public auction before courthouse

All sales made under this part shall be made at public auction before the courthouse door of the county where the person, firm, or corporation making the sale had its place of business at the time of receiving the article or articles to be sold and during the hours provided by law for holding sheriffs' sales.



§ 44-14-433. Disposition of proceeds of sale; one-year limitation for claims of owner; disposition of residue

The proceeds of any sale made under this part shall be applied first to the payment of the lien for services rendered by the person, firm, or corporation making the sale for work done and materials furnished in repairing the article or articles sold, including the cost of the registered notice provided for in Code Section 44-14-431. Any residue shall be paid to the judge of the probate court of the county where the sale took place, who shall hold the sum for a period of one year, during which time the owner or owners of the article or articles so sold may claim the residue; but, at the end of the period of one year, if the residue has not been claimed by the owner or owners of the article or articles sold, the residue shall be placed by the judge in the educational fund of the county where the sale was made.



§ 44-14-434. Display of sign as to intention to sell

Any jeweler or other person, firm, or corporation desiring to avail himself of the provisions of this part shall display a sign in his place of business notifying the public that all articles left for repairs will be sold for charges at the expiration of one year from completion of such repairs.






Part 7 - Laundries, Cleaners, and Tailors

§ 44-14-450. Creation of lien

All persons, firms, or corporations engaged in the business of laundering, cleaning, tailoring, altering, repairing, or dyeing clothing, goods, wearing apparel, shoes, carpets, rugs, or other such articles shall, for the agreed price or the reasonable value of their services in laundering, cleaning, tailoring, altering, repairing, or dyeing any goods, clothing, wearing apparel, shoes, carpets, rugs, or other similar articles, have a lien upon the articles laundered, cleaned, tailored, altered, repaired, or dyed, whether the work of laundering, cleaning, tailoring, altering, repairing, or dyeing the articles is performed by themselves or by their employees.



§ 44-14-451. Enforcement of lien; retention of possession; attachment to articles acquired after delivery made

Any persons, firms, or corporations shall have the right to retain possession of the articles laundered, cleaned, tailored, altered, repaired, or dyed by them until their charges have been paid; but, if any articles are delivered to the person for whom the service was performed without collecting the agreed price or reasonable value of laundering, cleaning, tailoring, altering, repairing, or dyeing the articles, the lien shall be lost upon the articles so delivered but shall attach to any other goods, clothing, wearing apparel, shoes, or other articles belonging to the person for whom the work was done, which articles may later come into the possession of such person, firm, or corporation for the purpose of being laundered, cleaned, tailored, altered, repaired, or dyed.



§ 44-14-452. Priority; method of foreclosure

A lien under this part shall have the same rank as the special lien of laborers on the products of their labor and may be foreclosed in the same manner.



§ 44-14-453. Sale of goods after 90 days; sale of goods within 120 days where notice provided

(a) In order to satisfy the lien of the person, firm, or corporation performing the service, whenever any clothing, goods, wearing apparel, shoes, carpets, rugs, or other such articles remain in the possession of any person, firm, or corporation engaged in the business of laundering, cleaning, tailoring, altering, repairing, or dyeing such articles for a period of 90 days after the person, firm, or corporation has performed any services thereon without the agreed price or the reasonable value of the service being paid, the goods or articles may be sold by the person, firm, or corporation having performed the service in the manner and subject to the requirements of Code Sections 44-14-454 and 44-14-455.

(b) As an alternative to the satisfaction of the lien as provided in subsection (a) of this Code section, an establishment accepting property to provide the services described in this part may at the time of accepting the property give to the person delivering the property to the establishment notice, which may be in the form of a sign clearly visible to a person delivering property to the establishment, that, if the property is not claimed and the agreed upon price or reasonable value for the service is not paid within 120 days after the service was performed, the establishment may otherwise dispose of the property without further notice to the owner of the property or to the person who delivered the property to the establishment. A person delivering property to an establishment for the performance of services described in this part who receives notice provided for in this subsection and who does not object to the content of such notice shall be deemed to have contractually waived any additional rights that may otherwise attach to disposition of the property, and if the person delivering the property to the establishment is not its owner, the contractual waiver of rights shall extend to the owner of the property if the person who delivered the property to the establishment was in lawful possession of the property at the time it was delivered. Property subject to the provisions of this subsection may be otherwise disposed of in such manner as the establishment possessing the property shall determine.



§ 44-14-454. Notice of sale

Before any sale shall be made as provided in subsection (a) of Code Section 44-14-453, the person, firm, or corporation making the sale shall give ten days' notice thereof by mail to the last known address of the owner if known, or otherwise to the last known address of the person from whom the goods were received. Such notice shall give the name of the owner of the goods, if known, and, if not known, the name of the person from whom the goods were received; a description of the goods to be sold; the time and place of the sale; the amount of the charges for which the goods or articles will be sold; and the name of the person, firm, or corporation having possession of the goods or articles and proposing to make the sale.



§ 44-14-455. Disposition of proceeds of sale

The proceeds of any sale made under subsection (a) of Code Section 44-14-453 shall be applied first to the payment of the lien for services rendered by the person, firm, or corporation making the sale for its services in laundering, cleaning, tailoring, altering, repairing, or dyeing the articles sold; and the residue, if any, shall be paid on demand to the owner of the goods sold.



§ 44-14-456. Cumulative remedies for satisfaction

The method of satisfaction of the liens referred to in this part shall be cumulative of any other remedies provided by law for the foreclosure or satisfaction of such liens.






Part 7A - Repair of Equipment

§ 44-14-460. Creation of lien

All persons, firms, or corporations engaged in the business of servicing or repairing bicycles, motor scooters, mopeds, motorcycles, lawn mowers, garden equipment, or other such related equipment shall, for the agreed price or the reasonable value of their services in servicing or repairing such equipment, have a lien upon the equipment serviced or repaired, whether the work of servicing or repairing the equipment is performed by themselves or by their employees.



§ 44-14-461. Right to retain possession; forfeiture of lien

Any persons, firms, or corporations shall have the right to retain possession of the equipment repaired by them until their charges have been paid; but, if any equipment is delivered to the person for whom the service or repair was performed without collecting the agreed price or reasonable value of servicing or repairing the equipment, the lien shall be lost upon the equipment so delivered.



§ 44-14-462. Priority; foreclosure

A lien under this part shall have the same rank as the special lien of laborers on the products of their labor and may be foreclosed in the same manner.



§ 44-14-463. Sale of goods after 60 days

In order to satisfy the lien of the person, firm, or corporation performing the service or repair, whenever any bicycles, motor scooters, mopeds, motorcycles, lawn mowers, garden equipment, or such other related equipment remains in the possession of any person, firm, or corporation engaged in the business of servicing or repairing such equipment for a period of 60 days after the person, firm, or corporation has performed any services or repairs thereon without the agreed price or the reasonable value of the service or repair being paid, the equipment may be sold by the person, firm, or corporation having performed the service or repair, provided that the requirements of Code Section 44-14-464 are satisfied.



§ 44-14-464. Notice of sale

Before any sale shall be made as provided in Code Section 44-14-463, the person, firm, or corporation making the sale shall give ten days' notice thereof by certified mail or statutory overnight delivery evidenced by return receipt to the last known address of the owner if known, or otherwise to the last known address of the person from whom the equipment was received. Such notice shall give the name of the owner of the equipment, if known, and, if not known, the name of the person from whom the equipment was received; a description of the equipment to be sold; the time and place of the sale; the amount of the charges for which the equipment will be sold; and the name of the person, firm, or corporation having possession of the equipment and proposing to make the sale. If such equipment is not claimed during the ten days following the date that notice was mailed, the equipment may be sold.



§ 44-14-465. Disposition of proceeds of sale

The proceeds of any sale made under this part shall be applied first to the payment of the lien for services or repairs rendered by the person, firm, or corporation making the sale for its services in repairing or servicing the equipment sold; and the residue, if any, shall be paid on demand to the owner of the equipment sold.



§ 44-14-466. Cumulative remedies for satisfaction

The method of satisfaction of the liens referred to in this part shall be cumulative of any other remedies provided by law for the foreclosure or satisfaction of such liens.






Part 8 - Hospitals and Nursing Homes

§ 44-14-470. Lien on causes of action accruing to injured person for costs of care and treatment of injuries arising out of such causes of action

(a) Except where the context otherwise requires in subsection (b) of this Code section, as used in this part, the term:

(1) "Hospital" means any hospital or nursing home subject to regulation and licensure by the Department of Community Health.

(2) "Hospital care, treatment, or services" means care, treatment, or services furnished by a hospital or nursing home.

(3) "Nursing home" means any intermediate care home, skilled nursing home, or intermingled home.

(4) "Physician practice" means any medical practice that includes one or more physicians licensed to practice medicine in this state.

(5) "Traumatic burn care medical practice" means care, treatment, or services rendered by a medical practice with respect to a patient whose burn care, treatment, or services resulted in charges in excess of $50,000.00, arising out of a single accident or occurrence.

(b) Any person, firm, hospital authority, or corporation operating a hospital, nursing home, or physician practice or providing traumatic burn care medical practice in this state shall have a lien for the reasonable charges for hospital, nursing home, physician practice, or traumatic burn care medical practice care and treatment of an injured person, which lien shall be upon any and all causes of action accruing to the person to whom the care was furnished or to the legal representative of such person on account of injuries giving rise to the causes of action and which necessitated the hospital, nursing home, physician practice, or provider of traumatic burn care medical practice care, subject, however, to any attorney's lien. The lien provided for in this subsection is only a lien against such causes of action and shall not be a lien against such injured person, such legal representative, or any other property or assets of such persons and shall not be evidence of such person's failure to pay a debt. This subsection shall not be construed to interfere with the exemption from this part provided by Code Section 44-14-474.



§ 44-14-471. Filing of verified statement; contents; notice

(a) In order to perfect the lien provided for in Code Section 44-14-470, the operator of the hospital, nursing home, physician practice, or provider of traumatic burn care medical practice:

(1) Shall, not less than 15 days prior to the date of filing the statement required under paragraph (2) of this subsection, provide written notice to the patient and, to the best of the claimant's knowledge, the persons, firms, corporations, and their insurers claimed by the injured person or the legal representative of the injured person to be liable for damages arising from the injuries and shall include in such notice a statement that the lien is not a lien against the patient or any other property or assets of the patient and is not evidence of the patient's failure to pay a debt. Such notice shall be sent to all such persons and entities by first-class and certified mail or statutory overnight delivery, return receipt requested; and

(2) Shall file in the office of the clerk of the superior court of the county in which the hospital, nursing home, physician practice, or provider of traumatic burn care medical practice is located and in the county wherein the patient resides, if a resident of this state, a verified statement setting forth the name and address of the patient as it appears on the records of the hospital, nursing home, physician practice, or provider of traumatic burn care medical practice; the name and location of the hospital, nursing home, physician practice, or provider of traumatic burn care medical practice and the name and address of the operator thereof; the dates of admission and discharge of the patient therefrom or with respect to a physician practice, the dates of treatment; and the amount claimed to be due for the hospital, nursing home, physician practice, or provider of traumatic burn care medical practice care, which statement must be filed within the following time period:

(A) If the statement is filed by a hospital, nursing home, or provider of traumatic burn care medical practice, then the statement shall be filed within 75 days after the person has been discharged from the facility; or

(B) If the statement is filed by a physician practice, then the statement shall be filed within 90 days after the person first sought treatment from the physician practice for the injury.

(b) The filing of the claim or lien shall be notice thereof to all persons, firms, or corporations liable for the damages, whether or not they received the written notice provided for in this Code section. The failure to perfect such lien by timely complying with the notice and filing provisions of paragraphs (1) and (2) of subsection (a) of this Code section shall invalidate such lien, except as to any person, firm, or corporation liable for the damages, which receives prior to the date of any release, covenant not to bring an action, or settlement, actual notice of a notice and filed statement made under subsection (a) of this Code section, via hand delivery, certified mail, return receipt requested, or statutory overnight delivery with confirmation of receipt.



§ 44-14-472. Duties of clerk; lien book; fee

The clerk of the superior court shall endorse the date and hour of filing on the statement filed pursuant to Code Section 44-14-471; and, at the expense of the county, the clerk shall provide a lien book with a proper index in which the clerk shall enter the date and hour of the filing; the names and addresses of the hospital, nursing home, physician practice, or provider of traumatic burn care medical practice, the operators thereof, and the patient; and the amount claimed. The information shall be recorded in the name of the patient. The clerk shall receive a fee as required by subparagraph (f)(1)(A) of Code Section 15-6-77 as his or her fee for such filing.



§ 44-14-473. Effect of covenant not to bring an action; action to enforce lien; limitation; affidavit of payment

(a) No release of the cause or causes of action or of any judgment thereon or any covenant not to bring an action thereon shall be valid or effectual against the lien created by Code Section 44-14-470 unless the holder thereof shall join therein or execute a release of the lien; and the claimant or assignee of the lien may enforce the lien by an action against the person, firm, or corporation liable for the damages or such person, firm, or corporation's insurer. If the claimant prevails in the action, the court may allow reasonable attorney's fees. The action shall be commenced against the person liable for the damages or such person's insurer within one year after the date the liability is finally determined by a settlement, by a release, by a covenant not to bring an action, or by the judgment of a court of competent jurisdiction.

(b) No release or covenant not to bring an action which is made before or after the patient was discharged from the hospital, nursing home, or provider of traumatic burn care medical practice or, with respect to a physician practice, which is made after the patient first sought treatment from the physician practice for the injuries shall be effective against the lien perfected in accordance with Code Section 44-4-471, if such lien is perfected prior to the date of the release, covenant not to bring an action, or settlement unless consented to by the lien claimant; provided, however, that any person, firm, or corporation which consummates a settlement, release, or covenant not to bring an action with the person to whom hospital, nursing home, physician practice, or traumatic burn care medical practice care, treatment, or services were furnished and which first procures from the injured party an affidavit as prescribed in subsection (c) of this Code section shall not be bound or otherwise affected by the lien except as provided in subsection (c) of this Code section, regardless of when the settlement, release, or covenant not to bring an action was consummated.

(c) The affidavit shall affirm:

(1) That all hospital, nursing home, physician practice, or provider of traumatic burn care medical practice bills incurred for treatment for the injuries for which a settlement is made have been fully paid; and

(2) The county of residence of such affiant, if a resident of this state;

provided, however, that the person taking the affidavit shall not be protected thereby where the affidavit alleges the county of the affiant's residence and the lien of the claimant is at such time on file in the office of the clerk of the superior court of the county and is recorded in the name of the patient as it appears in the affidavit.



§ 44-14-474. Exemptions from part

This part shall not apply to any moneys becoming due under Chapter 9 of Title 34.



§ 44-14-475. Effect of part on settlement before entry into hospital, nursing home, or traumatic burn care medical facility

No settlement or release entered into or executed prior to the entry of the injured party into the hospital, nursing home, or facility which provides traumatic burn care medical practice or prior to the time the patient first sought treatment from the physician practice for the injuries shall be affected by or subject to the terms of this part.



§ 44-14-476. No independent right of action

This part shall not be construed to give any hospital, nursing home, physician practice, or provider of traumatic burn care medical practice referred to in this part an independent right of action to determine liability for injuries sustained by a person or firm.



§ 44-14-477. False swearing in affidavits under Code Section 44-14-473

Any person who gives any false affidavit as provided by Code Section 44-14-473 commits the offense of false swearing.






Part 9 - Veterinarians and Boarders of Animals

§ 44-14-490. Lien for treatment, board, or care of animal; right to retain possession

(a) Every licensed veterinarian shall have a lien on each animal or pet treated, boarded, or cared for by him or her while in his or her custody and under contract with the owner of the animal or pet for the payment of charges for the treatment, board, or care of the animal or pet; and the veterinarian shall have the right to retain the animal or pet until the charges are paid.

(b)(1) As used in this subsection, the term:

(A) "Charges" means:

(i) Any charges, fees, expenses, and reimbursements which have been contracted for, agreed to, or otherwise mutually acknowledged by written agreement, course of conduct, or understanding, including but not limited to:

(I) Board, care, services, and treatment of the animal or pet, whether provided by the operator or by a third party and incurred by the operator;

(II) Farrier and veterinary fees and expenses incurred by the operator for or on behalf of the boarded animal or pet; and

(III) Fees and expenses for transportation of the animal or pet; and

(ii) Late payment fees, returned check fees, and all costs of collection, including but not limited to reasonable attorney's fees and expenses of litigation and costs of sale.

Charges shall not include fees, expenses, or commissions of any kind relating to purchase, sale, or lease of such animal or pet, other than a sale pursuant to Code Section 44-14-491.

(B) "Facility for boarding animals or pets" shall include, but not be limited to, veterinary hospitals, boarding kennels, stables, livestock sales barns, and humane societies.

(2) Every operator of a facility for boarding animals or pets which facility is licensed by the Department of Agriculture, other than a licensed veterinarian, shall have a lien on each animal or pet in his or her care for the payment of all charges of such operator; and the operator of such a facility shall have the right to retain the animal or pet until the charges are paid in full.

(c) Any person granted a lien by this Code section may waive such lien in writing.



§ 44-14-491. Notice to owner; sale or disposal of animal; liability

(a)(1) If the charges due for any services enumerated in Code Section 44-14-490 are not paid within ten days after the demand therefor on the owner of the animal or pet or if the animal or pet is not picked up within ten days after the demand therefor on the owner of the animal or pet, which demand shall be made in person or by registered or certified mail or statutory overnight delivery with return receipt requested and addressed to the owner at the address given when the animal or pet was delivered, the animal or pet shall be deemed to be abandoned and the licensed veterinarian or operator of a facility is authorized to dispose of the animal or pet in such manner as such veterinarian or operator shall determine. Such ten-day period will begin to run on the date the demand is postmarked or the date the verbal command is communicated in person and shall be noted on the veterinarian's or operator's file on the animal or pet. For purposes of this subsection, the term "dispose of" means selling the animal or pet at public or private sale, giving the animal or pet away, or turning the animal or pet over to any humane society or animal shelter or other such facility. Where no such shelter facility exists within a 50 mile radius of the veterinarian or operator of a facility's place of business and the veterinarian or operator has been unable to sell or give the animal away, then the veterinarian or operator is authorized to euthanize the animal in a humane manner.

(2) On the day of the disposal of the animal or pet, the veterinarian or operator of a facility shall notify the owner in person, by telephone, or by registered or certified mail or statutory overnight delivery with return receipt requested at the address given when the animal or pet was delivered, of the date of the disposal and the manner in which the animal was disposed.

(3) The disposal of an animal or pet as provided in this Code section shall not relieve the owner or owner's agent of any financial obligations incurred for treatment, boarding, or care by a veterinarian or operator of a facility for boarding animals or pets.

(b) The giving of notice to the owner as provided for in subsection (a) of this Code section shall relieve the licensed veterinarian, the operator of a facility for boarding animals or pets, or any custodian who disposes of such animal or pet of any further liability for such disposal.

(c) Failure of the owner of any such animal or pet to receive the demand by registered or certified mail or statutory overnight delivery provided for in paragraph (1) of subsection (a) of this Code section shall not render the licensed veterinarian or operator of a facility liable to the owner of such animal or pet for the disposal thereof in any manner provided in this Code section.



§ 44-14-492. Disposition of sale proceeds

When any animal or pet is sold as authorized in this part to satisfy a lien for any of the services enumerated in Code Section 44-14-490, any surplus realized from the sale after payment of the charges and any expenses incurred in making the demand for payment thereof in connection with the sale shall be paid to the owner of the animal or pet.



§ 44-14-493. Necessity of other legal proceedings

Other than compliance with the requirements of this part, no legal proceedings shall be necessary for the enforcement of the lien created by this part.



§ 44-14-494. Criminal liability under Code Section 44-14-491

It shall not constitute a violation of Code Section 16-12-4 if a licensed veterinarian or an operator of a facility for boarding animals or pets disposes of an animal or pet as provided in Code Section 44-14-491.






Part 10 - Miscellaneous Liens

§ 44-14-510. Lien of officers and employees on watercraft; priorities

Every officer and employee or guardian of any employee on any watercraft engaged in the navigation of any river within the borders or forming the boundary of this state shall have a lien upon the boat or craft for any debts, dues, wages, or demands that they may have against the owner or lessee of the boat or craft, for personal services in connection with the boat, or for wood or provisions furnished the boat, which lien shall be superior to all liens except liens for taxes and such other liens as the claimant had actual notice of before the debt was created.



§ 44-14-511. Liens on offspring of stallions, jacks, bulls or boars; necessity of recordation; recording fee; priorities

The owner or keeper of any stallion, jack, or blooded or imported bull or boar shall have a lien upon the offspring thereof for the service of the stallion, jack, or blooded or imported bull or boar for the period of one year from the birth of the offspring, which lien shall be superior to all other liens except the lien for taxes, provided that the owners shall keep their animals enclosed in their own pastures or otherwise. The lien provided for in this Code section shall not become operative unless it is recorded in the office of the clerk of the superior court of the county where the owner of the mother resides within six months after the performance of the service. The clerk shall keep a book in which all such liens are to be recorded and shall receive a fee as required by subparagraph (f)(1)(A) of Code Section 15-6-77 for recording such liens.



§ 44-14-512. Lien for hauling lumber, stocks, or logs

Any person hauling stocks, logs, or lumber for another person shall have a lien against the personalty so hauled by him to the extent of the amount of the indebtedness, if by contract, and to the extent of the value of the services so rendered, if the price to be paid for the hauling is not agreed upon.



§ 44-14-513. Liens in favor of planing mills and similiar establishments

Proprietors of planing mills and other similar establishments shall have the same lien as provided in Code Section 44-14-363 for work done on material furnished by others; and, when they furnish material, they shall have the same liens provided for in Code Section 44-14-361 for materialmen. Proprietors of sawmills, when furnishing material for the improvement of real estate to purchasers from them for that purpose, shall be entitled to the lien provided for in Code Section 44-14-361, said lien to be governed by the rules laid down in Code Section 44-14-361 when the same are applicable.



§ 44-14-514. Liens of laborers at mills and similar establishments

Laborers in mills and other establishments mentioned in Code Section 44-14-513 shall have the same lien as is provided for laborers in Code Sections 44-14-380 and 44-14-381.



§ 44-14-515. Liens for articles furnished to sawmills; priorities

All persons furnishing sawmills with timber, logs, provisions, or any other thing necessary to carry on the work of sawmills shall have liens on the mills and their products, which liens shall, as between themselves, rank according to date, and the date of each shall be from the time when the debt was created. The liens shall be superior to all liens except liens for taxes; liens for labor as provided for in Code Sections 44-14-380, 44-14-381, and 44-14-514; and all general liens of which they have actual notice before their debts were created.



§ 44-14-516. Liens on merchandise because of bad checks or stop payment orders

(a) For the purposes of this Code section, the term "bad check" means a check drawn for payment of money on any bank or other depository in exchange for merchandise or for services rendered on merchandise when:

(1) The drawer had no account with the drawee at the time the check was drawn;

(2) Payment was refused by the drawee for lack of funds in the account of the drawer upon presentation within 30 days after delivery and the drawer or someone for him shall not have paid the payee the amount due thereon within ten days after receiving written notice mailed by certified or registered mail or statutory overnight delivery that payment was refused upon such instrument; or

(3) Notice mailed by certified or registered mail or statutory overnight delivery as provided in paragraph (2) of this subsection is returned undelivered to the sender when such notice was mailed within a reasonable time of dishonor to the address printed on the check or given by the drawer at the time of issuance of the check.

(b) The payee of any bad check written in full or partial payment for merchandise or for services rendered on merchandise, delivered at the time of the acceptance of the check, shall have a lien for the face amount of the check on the merchandise so delivered. Such liens shall occupy the same position as mechanics' liens and shall be perfected in the same manner as mechanics' liens.

(c) The payee of any check written in full or partial payment for merchandise or for services rendered on merchandise, delivered at the time of the acceptance of the check and on which the payer subsequently issues a stop payment order, shall have a lien for the face amount of the check on the merchandise so delivered if the stop payment order was issued within five days after the delivery of the merchandise. Such liens shall occupy the same position as mechanics' liens and shall be perfected in the same manner as mechanics' liens.



§ 44-14-517. Filing liens imposed under federal Superfund Amendments and Reauthorization Act of 1986

Pursuant to the authority granted to states by Section 107 of Title I of the federal Superfund Amendments and Reauthorization Act of 1986, P.L. 99-499, 100 STAT. 1613, 1630, all liens imposed pursuant to such federal act shall be filed in the office of the clerk of the superior court of the county in this state in which the real property subject to the lien is located and shall be filed in the same manner as deeds are recorded.



§ 44-14-518. Liens on aircraft or aircraft engines for labor and materials and for contracts of indemnity

(a) Any person engaged in repair, storage, servicing, or furnishing supplies or accessories for aircraft or aircraft engines or providing contracts of indemnity for aircraft shall have a lien on such aircraft or aircraft engines for any reasonable charges therefor, including charges for labor, for the use of tools, machinery, and equipment, and for all parts, accessories, materials, oils, lubricants, storage fees, earned premiums, and other supplies furnished in connection therewith. Such lien shall be superior to all liens except liens for taxes, subject to compliance with subsection (b) of this Code section.

(b) Such lien may be asserted by the retention of the aircraft or aircraft engines, and if such lien is asserted by retention of the aircraft or aircraft engines, the lienor shall not be required to surrender the aircraft or the aircraft engine to the holder of a subordinate security interest or lien. When possession of the aircraft or aircraft engine is surrendered by the person claiming the lien, the person claiming the lien shall, within 90 days after such repair, storage, service, supplies, accessories, or contracts of indemnity are furnished:

(1) Provide written notice, subscribed and sworn to by such person or by some person in his or her behalf, giving a just and true account of the demands claimed to be due, with all just credits and the name of the person to whom the repair, storage, service, supplies, accessories, or contracts of indemnity were furnished, the name of the owner of the aircraft or aircraft engines, if known, and a description of the aircraft sufficient for identification, by personal delivery, certified mail, or statutory overnight delivery, return receipt requested, to the following:

(A) The registered owner and others holding recorded interests in the aircraft or aircraft engines at the addresses listed in the Federal Aviation Administration's Aircraft Registry; or

(B) If not a United States registered aircraft or if the aircraft engine is not subject to recordation by the Federal Aviation Administration, to the owner, if known, at his or her last known address, or, if not known, to the person to whom the repair, storage, service, supplies, accessories, or contracts of indemnity were furnished; and

(2) File such written notice for recording in the Federal Aviation Administration's Aircraft Registry in the manner prescribed by federal law under 49 U.S.C. Section 44107 for the filing of such liens for recordation, or, if not a United States registered aircraft or if the aircraft engine is not subject to recordation by the Federal Aviation Administration, with the Georgia Superior Court Clerks' Cooperative Authority or the appropriate recording authority, established by applicable state law, international treaty, or foreign law, in the manner prescribed for the filing of such liens for recordation.






Part 11 - Foreclosure of Liens on Realty

§ 44-14-530. Manner of foreclosure; attachment of lien; proceeds of judicial sale; trial of claim; damages; effect of delivery of possessions

(a) Liens on real property which are provided for in this chapter, other than mortgages, shall be foreclosed, when not otherwise provided for, by a compliance with his contract by the person claiming the lien and recording his claim and the commencement of an action therefor according to the provisions and requirements of Code Section 44-14-361.1. In declaring for such debt or claim, the claimant of the lien shall set forth his lien and the premise on which he claims it; and, if the lien is allowed, the verdict of the jury, if tried by a jury, or a decision of the court, if the parties consent to trial by the court without a jury, shall set it forth and the judgment and execution shall be awarded accordingly. All such executions shall, however, be subject to all prior encumbrances.

(b) If any real property on which there is a lien is sold by any process from the courts, the purchaser shall obtain the full title; and the lien shall attach to the proceeds of the sale upon a notice by the party claiming the lien to the officer to hold the money for that purpose until the next session of the superior court. If the claim of lien is disputed by either the plaintiff or the defendant in the process or decree on which the money was raised, an issue shall be ordered and tried as in other cases; and, if it is determined against the claimant, he shall pay such damages, not exceeding 20 percent, as the jury may assess, with interest from the date of the notice to retain, and costs.

(c) The delivery of possession by the person claiming the lien shall not affect his lien.



§ 44-14-531. Right of transferee to foreclose

Upon the simple transfer or assignment of any rent note, mortgage note, or other such evidence of debt as mentioned in Code Sections 44-14-325 and 44-14-326, the person to whom the same may be transferred or assigned shall, without more, have full power and authority to foreclose or enforce the evidences of debt in his own name.






Part 12 - Foreclosure of Liens on Personalty

§ 44-14-550. Manner of foreclosure; demand; forfeiture of lien; affidavit; notice; petition for and conduct of probable cause hearing; possession; bond; petition for full hearing; authorization of foreclosure; damages; limitation

Liens on personal property, other than mortgages, when not otherwise provided for, shall be foreclosed in accordance with the following provisions:

(1) There shall be a demand on the owner, agent, or lessee of the property for payment and a refusal to pay; and such demand and refusal shall be averred. If, however, no such demand can be made on account of the absence from the county of his residence of the party creating the lien on personal property, by reason of his moving or absconding from the county of his residence, or other acts which show an intention to be absent from the county so as to defeat the demand, the party holding the lien shall not be obliged to make a demand but may foreclose without such demand; provided, however, that, if possession is retained or the lien recorded, the owner-debtor may contest the validity of the amount claimed to be due by making written demand upon the lienholder. If, upon receipt of the demand, the lienholder fails to institute foreclosure proceedings within ten days, where possession has been retained, or within 30 days, where possession has been surrendered, the lien is forfeited;

(2) A person asserting the lien, either for himself or as a guardian, administrator, executor, or trustee, may move to foreclose the lien by making an affidavit to a court of competent jurisdiction showing all the facts necessary to constitute a lien and the amount claimed to be due. The plaintiff shall verify the statement by oath or affirmation and shall affix his signature thereto;

(3) Upon the affidavit being filed, the clerk or a judge of the court shall serve notice upon the owner, the recorded lienholders, and the lessee of the property of a right to a hearing to determine if reasonable cause exists to believe that a valid debt exists. The hearing must be petitioned for within five days after the receipt of the notice; and, if no petition for the hearing is filed within the time allowed, the lien will conclusively be deemed a valid one and foreclosure thereof allowed;

(4) If a petition for a hearing is filed within the time allowed, the court shall set the hearing within ten days of the filing of the petition. If at the probable cause hearing the court determines that reasonable cause exists to believe that a valid debt exists, the person asserting the lien shall be given possession of the property or the court shall obtain possession of the property as ordered by the court. The defendant may retain possession of the property by giving bond and security for the amount determined to be due and for costs of the action;

(5) Within five days of the probable cause hearing, the defendant must petition the court for a full hearing on the validity of the debt if a further determination of the validity of the debt is desired. If no such petition is filed, the lien on the amount determined reasonably due shall conclusively be deemed a valid one and foreclosure thereof allowed. If such a petition is filed, the court shall set a full hearing thereon within 30 days of the filing of the petition. Upon the filing of the petition by the defendant, neither the prosecuting lienholder nor the court may sell the property, although possession of the property may be retained;

(6) If after a full hearing the court finds that a valid debt exists, the court shall authorize the foreclosure upon and the sale of the property subject to the lien to satisfy the debt if the debt is not otherwise immediately paid;

(7) If the court finds the actions of the person asserting the lien in retaining or seeking possession of the property were not taken in good faith, the court in its discretion may award damages to the owner, agent, or lessee due to the deprivation of the use of the property; and

(8) Any proceeding to foreclose a lien on personal property must be instituted within one year from the time the lien is recorded or is asserted by retention.



§ 44-14-551. Judgment on replevy bonds

In all foreclosure of liens on personalty in which the property levied on is replevied and in which verdicts are found for the plaintiffs, the plaintiffs shall be granted judgments against the defendants and their securities in the same manner and with the same effect as in cases of appeal.






Part 13 - Registration of Liens for Federal Taxes

§ 44-14-570. Purpose

It is the purpose of this part to conform to Section 6323 of the United States Internal Revenue Code as amended by Public Law 89-719, entitled the Federal Tax Lien Act of 1966.



§ 44-14-571. Filing of federal tax liens on realty and personalty

(a) Notices of liens upon real property for taxes payable to the United States and certificates and all notices affecting such liens, including certificates of redemption, shall be filed in the office of the clerk of the superior court of the county in which the real property subject to a federal tax lien is located.

(b) Notices of liens upon personal property, whether tangible or intangible, for taxes payable to the United States and certificates and all notices affecting such liens, including certificates of redemption, shall be filed as follows:

(1) If the person against whose interest the tax lien applies is a corporation or partnership whose principal executive office is in this state, as these entities are defined in the internal revenue laws of the United States, in the office of the clerk of the superior court of the county in which the principal executive office is located; and

(2) In all other cases, in the office of the clerk of the superior court of the county where the taxpayer resides at the time of the filing of the notice of lien.



§ 44-14-572. When notices and certificates affecting tax liens entitled to be filed; certification by secretary of treasury

Certification by the secretary of the treasury of the United States or his delegate of notices of liens, certificates, or other notices affecting tax liens entitles them to be filed; and no other attestation, certification, or acknowledgment is necessary.



§ 44-14-573. Filing of federal tax lien, notice or revocation of certificate, or certificate of discharge

The clerk of superior court shall file, index, and record in the general execution docket or lien book of his or her office a notice of a federal tax lien, refiling of a federal tax lien, notice or revocation of a certificate described in subsections (a) and (b) of Code Section 44-14-571, or certificate of discharge of a federal tax lien in the same manner as provided for in Code Section 9-12-86 for liens upon land.



§ 44-14-574. Fees; billing procedure

The fee for filing and indexing each notice of a lien or certificate or notice affecting a tax lien shall be as provided in subsection (f) of Code Section 15-6-77.






Part 14 - Bankruptcy Proceedings

§ 44-14-590. Recording of bankruptcy petition, decree, or order; fees

A certified copy of a petition, with schedules omitted, commencing a proceeding under the Bankruptcy Reform Act of 1978, P.L. 95-598, codified at 11 U.S.C. Section 101, et seq., or of the decree of adjudication in the proceeding, or of the order approving the bond of the trustee appointed in the proceeding may be filed and recorded in the office of the clerk of the superior court of any county in the same manner as deeds are filed and recorded. It shall be the duty of the clerk to docket and index, under the name of the bankrupt, and record the certified copies of the petition, decree, or order filed for record in the same manner as deeds. Clerks shall be entitled to the same fees for docketing, indexing, and recording the copies of such petitions, decrees, or orders as for docketing, indexing, and recording deeds.



§ 44-14-591. Effect of failure to record petition, decree, or order as to bona fide purchaser or lienor of real property

Unless a certified copy of the petition, with schedules omitted, decree, or order has been recorded in any county wherein the bankrupt owns or has an interest in real property, the commencement of a proceeding under the Bankruptcy Reform Act of 1978, P.L. 95-598, codified at 11 U.S.C. Section 101, et seq., shall not be constructive notice to nor shall it affect the title of any subsequent bona fide purchaser or lienor of real property in the county for a present fair equivalent value without actual notice of the pendency of the proceeding; provided, however, that where the purchaser or lienor has given less than fair equivalent value, he or she shall nevertheless have a lien upon the property but only to the extent of the consideration actually given by him or her. The exercise by any court of the United States or of this state of jurisdiction to authorize or effect a judicial sale of real property of the bankrupt within any county in this state shall not be impaired by the pendency of the proceeding unless the copy is recorded in the county, as provided in this Code section, prior to the consummation of the judicial sale.






Part 15 - Commercial Real Estate Broker Liens

§ 44-14-600. Short title

This part shall be known and may be cited as the "Commercial Real Estate Broker Lien Act."



§ 44-14-601. Definitions

As used in this part, the term:

(1) "Broker" means a broker as defined in paragraph (2) of Code Section 43-40-1.

(2) "Client" means a person or entity having an interest in real property that has entered into a written brokerage agreement with a real estate broker relative to such property.

(3) "Commercial real estate" means any real estate other than real estate containing one to four residential units; real estate on which no buildings or structures are located and which is not zoned for nor available for commercial, multifamily, or retail use; or real estate classified as agricultural for tax assessment purposes. Commercial real estate shall not include single-family residential units such as condominiums, townhomes, mobile homes, or homes in a subdivision when sold, leased, or otherwise conveyed on a unit by unit basis even though these units may be part of a larger building or parcel of real estate containing more than four residential units.

(4) "Conveyance" means a sale, lease, or other transfer of commercial real estate.

(5) "Real estate" means real estate as defined in paragraph (9) of Code Section 43-40-1.



§ 44-14-602. Lien on commercial real estate for broker's compensation

(a) Any real estate broker who is not an employee or independent contractor of another real estate broker shall have a lien, in the amount of the compensation agreed upon by and between the broker and the landlord or seller or other client or customer, upon commercial real estate or any interest in commercial real estate:

(1) Arising out of a listing agreement or any other agreement for the management, sale, or lease of or otherwise conveying any interest in the commercial real estate as evidenced by a writing signed by the owner or its expressly authorized agent and with written notice to the party whose property may be liened, if different from the parties to the agreement;

(2) As to which the broker or broker's employees or independent contractors have provided licensed services that result in the procuring of a person or entity ready, willing, and able to enter and who actually enters into a purchase or lease or otherwise accepts a conveyance of the commercial real estate or any interest in the commercial real estate upon terms acceptable to the owner as evidenced by an agreement or conveyance signed by the owner or its expressly authorized agent and with written notice to the party whose property may be liened, if different from the parties to the agreement; or

(3) When a broker having a written agreement with a prospective buyer or tenant to represent the buyer or tenant as to the purchase, lease, or other conveyance of commercial real estate becomes entitled to compensation and with written notice to the party whose property may be liened, if different from the parties to the agreement.

(b) A lien shall attach to the commercial real estate, or any interest in commercial real estate as described in subsection (a) of this Code section, upon the broker's recording a notice of lien in the county land records in the office of the clerk of the superior court in the county in which the real property or interest in the real property is located.

(c) When payment to a broker is due in one lump sum and not paid, the claim for lien must be recorded within 90 days after the tenant takes possession of the leased premises or the transaction procured by the broker is closed.

(d) When payment to a broker is due in installments, all or a portion of which is due only after a conveyance of the commercial real estate, any claim for lien for those payments due after conveyance may be recorded at any time subsequent to the conveyance so long as the claim for lien is recorded within 90 days of the date the payment was due and not paid.

(e) If a broker has a written agreement with a client as provided for in paragraph (3) of subsection (a) of this Code section, then the lien shall attach to the client's interest upon the client's purchasing, leasing, or otherwise accepting a conveyance of the commercial real estate and the recording of a notice of lien by the broker in the county land records, in the office of the clerk of the superior court of the county in which the real property or interest in the real property is located, within 90 days after the later of purchase, lease, or other conveyance or transfer to the buyer or tenant or the failure of the buyer or tenant to compensate the broker or to cause the broker to be compensated pursuant to its agreement.

(f) If a broker has a written management agreement for an improved property, then the claim for lien must be recorded within 90 days of the termination of the agreement.

(g) If a broker claims a lien based upon an option to purchase or lease, the lien must be filed within 90 days of the date the transaction for which a commission or other fee is due or within 90 days of the date the transaction for sale, lease, or other conveyance is closed, whichever is later.

(h) The lien notice shall state the name of the claimant, the name of the owner, a description of the property upon which the lien is being claimed, the amount for which the lien is claimed, and the real estate license number of the broker. The notice of lien shall recite that the information contained in the notice is true and accurate to the knowledge of the signatory. The lien notice shall recite that the broker has disclosed to all parties that a lien might be claimed under this part. The notice of lien shall be signed by the broker or by a person expressly authorized to sign on behalf of the broker and shall be verified.

(i) The broker shall mail a copy of the notice of lien to the owner of the commercial real estate by certified mail or statutory overnight delivery. The broker's lien shall be void and unenforceable if recording does not occur within the time and in the manner required by this Code section.

(j)(1) A broker may bring suit to enforce a lien in the superior court in the county where the property is located by filing a verified complaint and sworn affidavit that the lien has been recorded. Within one year after recording the lien, the broker claiming a lien shall commence proceedings by filing a complaint. Failure to commence proceedings within one year after recording the lien shall extinguish the lien. A broker claiming a lien based upon an option to purchase or lease shall, within six months after the transfer or conveyance of the commercial real estate under the exercise of the option, commence proceedings by filing a complaint. Failure to commence proceedings within this time shall extinguish the lien.

(2) No subsequent notice of lien may be given for the same claim nor may that notice be asserted in any proceedings under this part.

(3) A complaint under this subsection shall contain a brief statement of the contract or agreement on which the lien is founded, the date when the contract or agreement was made, a description of the services performed, the amount due and unpaid, a description of the property that is subject to the lien, and other facts necessary to state a claim for the payment of a commission, fee, or other compensation due the broker. The plaintiff shall make all interested parties, whose interest in the real estate is affected by the action, and of whom the plaintiff is notified or has knowledge, defendants to the action, and shall issue summons and provide service as in other civil actions. Complaint, answer, summons, service, and all other particulars of suit shall be made in accordance with Chapter 11 of Title 9, the "Georgia Civil Practice Act." All liens claimed under this part shall be foreclosed as provided for in Code Section 44-14-530.

(k) The costs and expenses of all proceedings brought under this part, including reasonable attorney's fees actually incurred, costs, and prejudgment interests due to the prevailing party, shall be borne by the nonprevailing party or parties. When more than one party is responsible for costs, fees, and prejudgment interests, the costs, fees, and prejudgment interests shall be equitably apportioned by the court among those responsible parties.



§ 44-14-603. Priority of liens

Prior recorded liens and liens for ad valorem taxes shall have priority over a broker's lien.



§ 44-14-604. Escrow to release claim for lien that would prevent closing of transaction or conveyance

Except as otherwise provided in this Code section, whenever a claim for lien has been filed with the clerk of a superior court that would prevent the closing of a transaction or conveyance, an escrow account shall be established from the proceeds from the transaction or conveyance in an amount sufficient to release the claim for lien. The requirement to establish an escrow account, as provided for in this Code section, shall not be cause for any party to refuse to close the transaction. These moneys shall be held in escrow until the parties' rights to the escrowed moneys have been determined by written agreement of the parties, by a court of law, or by any other process which may be agreed to by the parties for resolution of their dispute. Upon the escrow of funds in the amount of the claimed lien, the lien or claim of lien shall be automatically dissolved. Upon the release of the commercial real estate lien by the broker, the broker shall be deemed to have an equitable lien on the escrow funds pending a resolution of the broker's claim and the escrow shall not be released until a resolution is reached and agreed to by all necessary parties or ordered by a court. The parties are not required to follow this escrow procedure if alternative procedures which would allow the transaction to close are available and are acceptable to the transferee in the transaction. If the proceeds from the transaction are insufficient to release all liens claimed against the commercial real estate, including the broker's lien, then the parties are not required to follow the escrow procedure in this Code section.



§ 44-14-605. Release or satisfaction of lien on occurrence of condition precluding broker from receiving compensation; suit to enforce lien; when lien invalid; when right to file and record lien dissolved

(a) Whenever a claim for lien has been filed with the superior court and a condition occurs that would preclude the broker from receiving compensation under the terms of the broker's written agreement, the broker shall provide to the owner of record a written release or satisfaction of the lien.

(b) Upon written demand of the owner, lienee, or other authorized agent served on the broker claiming the lien requiring that suit be commenced to enforce the lien or answer be filed in a pending suit, a suit shall be commenced or answer filed in a pending suit, within 90 days thereafter, or the lien shall be extinguished. Service of such demand shall be in the manner required by Chapter 11 of Title 9, the "Georgia Civil Practice Act," for the service of a summons and complaint.

(c) Whenever a claim for lien has been timely filed with the clerk of the superior court and is paid, or where there is failure to institute a suit to enforce the lien within the time provided by this part, the lien shall be invalid and the broker shall acknowledge satisfaction or release of the lien, in writing, on written demand of the owner within 30 days after payment or expiration of the time in which to perfect the lien. This release of the broker shall not be required to invalidate the lien.

(d) The broker's right to file and record a lien provided for in this part shall be dissolved if the owner, purchaser from owner, lender providing a loan secured by commercial real estate, or other holder of lienable interest in commercial real estate shows that:

(1) The lien has been waived in writing by the lien claimant or its expressly authorized agent; or

(2) The owner or a person at whose instance the brokerage or management services were provided has given a sworn written statement that all such compensation due or to become due has been paid or has been waived in writing by the potential lien claimant; and

(3) At the time the sworn written statement was obtained or given as part of a bona fide sale or a loan secured by the commercial real estate, the lien of record had not been previously canceled, dissolved, or expired.









Article 9 - Lis Pendens

§ 44-14-610. Necessity of recordation for operation of lis pendens as to real property

No action, whether seeking legal or equitable relief or both, as to real property in this state shall operate as a lis pendens as to any such real property involved therein until there shall have been filed in the office of the clerk of the superior court of the county where the real property is located and shall have been recorded by the clerk in a book to be kept by him for the purpose a notice of the institution of the action containing the names of the parties, the time of the institution of the action, the name of the court in which it is pending, a description of the real property involved, and a statement of the relief sought regarding the property.



§ 44-14-611. Lis pendens docket; indexing; recording fees

The clerks of the superior courts of this state shall keep a lis pendens docket in which they shall record all notices of lis pendens on real property filed with them, such lis pendens docket to have proper indexes arranged alphabetically both as to direct and inverse; and the clerks shall be allowed a fee, as required by subparagraph (f)(1)(A) of Code Section 15-6-77, for recording the lis pendens in the lis pendens docket.



§ 44-14-612. Entry of dismissal, settlement, or final judgment

Upon the dismissal of any action by the plaintiff or plaintiffs or when a settlement or final judgment is entered therein, such dismissal, settlement, or final judgment shall be indicated on the face of the lis pendens record by the clerk of the superior court of each county where the lis pendens is recorded; and the book and page of the records where the final order or judgment is found shall also be indicated on the lis pendens record by the clerk.



§ 44-14-613. Effect of article on other laws

(a) This article shall in no way affect or alter the laws of this state with respect to personal property.

(b) This article shall in no way affect or alter the laws of this state with respect to judgments, executions, and attachments; the liens they create; their enforceability; the recording of executions in general execution dockets; the notice given by the recording; or otherwise.









Chapter 15 - Uniform Prudent Management of Institutional Funds

§ 44-15-1. Short title

This chapter shall be known and may be cited as the "Uniform Prudent Management of Institutional Funds Act."



§ 44-15-2. Definitions

As used in this chapter, the term:

(1) "Charitable purpose" means the relief of poverty, the advancement of education or religion, the promotion of health, the promotion of a governmental purpose, or any other purpose the achievement of which is beneficial to the community.

(2) "Endowment fund" means an institutional fund, or any part thereof, that, under the terms of a gift instrument, is not wholly expendable by the institution on a current basis. The term shall not include assets that an institution designates as an endowment fund for its own use.

(3) "Gift instrument" means a record or records, including an institutional solicitation, under which property is granted to, transferred to, or held by an institution as an institutional fund.

(4) "Institution" means:

(A) A person, other than an individual, organized and operated exclusively for charitable purposes;

(B) A government or governmental subdivision, agency, or instrumentality, to the extent that it holds funds exclusively for a charitable purpose; and

(C) A trust that had both charitable and noncharitable interests, after all noncharitable interests have terminated.

(5) "Institutional fund" means a fund held by an institution exclusively for charitable purposes. The term shall not include:

(A) Program related assets;

(B) A fund held for an institution by a trustee that is not an institution; or

(C) A fund in which a beneficiary who is not an institution has an interest, other than an interest that could arise upon violation or failure of the purposes of the fund.

(6) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(7) "Program related asset" means an asset held by an institution primarily to accomplish a charitable purpose of the institution and not primarily for investment.

(8) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.



§ 44-15-3. Considerations and standard of conduct for institutions receiving gifts

(a) Subject to the intent of a donor expressed in a gift instrument or any express written agreement between the donor and the institution, an institution, in managing and investing an institutional fund, shall consider the charitable purposes of the institution and the purposes of the institutional fund.

(b) In addition to complying with the duty of loyalty imposed by law other than this chapter, each person responsible for managing and investing an institutional fund shall manage and invest such fund in good faith and with the care an ordinarily prudent person in a like position would exercise under similar circumstances, considering the purposes, terms, distribution requirements, and other circumstances of the institutional fund.

(c) In managing and investing an institutional fund, an institution:

(1) May incur only costs that are appropriate and reasonable in relation to the assets, the purposes of the institution and the institutional fund, and the skills reasonably available to the institution; and

(2) Shall make a reasonable effort to verify facts relevant to the management and investment of such fund.

(d) An institution may pool two or more institutional funds for purposes of management and investment.

(e) Except as otherwise provided by a gift instrument, the following rules apply:

(1) In managing and investing an institutional fund, the following factors, if relevant, shall be considered:

(A) General economic conditions;

(B) The possible effect of inflation or deflation;

(C) The expected tax consequences, if any, of investment decisions or strategies;

(D) The role that each investment or course of action plays within the overall investment portfolio of such fund;

(E) The expected total return from income and the appreciation of investments;

(F) Other resources of the institution;

(G) The needs of the institution and such fund to make distributions and to preserve capital; and

(H) An asset's special relationship or special value, if any, to the charitable purposes of the institution or to the donor;

(2) Management and investment decisions about an individual asset shall not be made in isolation but rather in the context of the institutional fund's portfolio of investments as a whole and as a part of an overall investment strategy having risk and return objectives reasonably suited to the institutional fund and to the institution;

(3) An institution may invest in any kind of property or type of investment consistent with this Code section;

(4) An institution shall reasonably manage the risk of concentrated holdings of assets by diversifying the investments of the institutional fund or by using some other appropriate mechanism, except as provided in this paragraph, as follows:

(A) The duty imposed by this paragraph shall not apply if the institution reasonably determines that, because of special circumstances, or because of the specific purposes, terms, distribution requirements, and other circumstances of the institutional fund, the purposes of such fund are better served without complying with the duty. For purposes of this paragraph, special circumstances shall include an asset's special relationship or special value, if any, to the charitable purposes of the institution or to the donor;

(B) No person responsible for managing and investing an institutional fund shall be liable for failing to comply with the duty imposed by this paragraph to the extent that the terms of the gift instrument or express written agreement between the donor and the institution limits or waives the duty; and

(C) The governing board of an institution may retain property contributed by a donor to an institutional fund for as long as the governing board deems advisable;

(5) Within a reasonable time after receiving property, an institution shall make and carry out decisions concerning the retention or disposition of the property or to the rebalancing of a portfolio, in order to bring the institutional fund into compliance with the purposes, terms, and distribution requirements of the institution or the institutional fund as necessary to meet other circumstances of the institution or the institutional fund and the requirements of this chapter; and

(6) A person that has special skills or expertise, or is selected in reliance upon the person's representation that such person has special skills or expertise, has a duty to use those skills or expertise in managing and investing institutional funds.



§ 44-15-4. Management of institutional funds for endowment

(a) Subject to the intent of a donor expressed in the gift instrument or to any express written agreement between a donor and an institution, an institution may appropriate for expenditure or accumulate assets of an endowment fund as the institution determines shall be prudent for the uses, benefits, purposes, and duration for which the endowment fund is established. Unless stated otherwise in the gift instrument, the assets in an endowment fund shall be donor restricted assets until appropriated for expenditure by the institution. In making a determination to appropriate or accumulate assets, the institution shall act in good faith, with the care that an ordinarily prudent person in a like position would exercise under similar circumstances, and shall consider, if relevant, the following factors:

(1) The duration and preservation of the endowment fund;

(2) The purposes of the institution and the endowment fund;

(3) General economic conditions;

(4) The possible effect of inflation or deflation;

(5) The expected total return from income and the appreciation of investments;

(6) Other resources of the institution; and

(7) The investment policy of the institution.

(b) To limit the authority to appropriate assets for expenditure or accumulation under subsection (a) of this Code section, a gift instrument shall specifically state the limitation.

(c) Terms in a gift instrument designating a gift as an endowment, or a direction or authorization in the gift instrument to use only income, interest, dividends, or rents, issues, or profits, or to preserve the principal intact, or other words of similar meaning shall:

(1) Create an endowment fund of permanent duration, unless otherwise provided by the gift instrument for limiting the duration of such fund; and

(2) Not otherwise limit the authority to appropriate assets for expenditure or accumulation under subsection (a) of this Code section.



§ 44-15-5. Delegation of management of funds

(a) Subject to any specific limitation set forth in a gift instrument or in law other than this chapter, an institution may delegate to an external agent the management and investment of an institutional fund to the extent that an institution could prudently delegate under the circumstances. An institution shall act in good faith, with the care that an ordinarily prudent person in a like position would exercise under similar circumstances, in:

(1) Selecting an agent;

(2) Establishing the scope and terms of the delegation, consistent with the purposes of the institution and the institutional fund; and

(3) Periodically reviewing the agent's actions in order to monitor the agent's performance and compliance with the scope and terms of the delegation.

(b) In performing a delegated function, an agent owes a duty to the institution to exercise reasonable care to comply with the scope and terms of the delegation.

(c) An institution that complies with subsection (a) of this Code section shall not be liable for the decisions or actions of an agent for the performance of a delegated function.

(d) By accepting the delegation of a management or investment function from an institution that is subject to the laws of this state, an agent submits to the jurisdiction of the courts of this state in all proceedings arising from or related to the delegation or the performance of the delegated function.

(e) An institution may delegate management and investment functions to its committees, officers, or employees as otherwise authorized by law.



§ 44-15-6. Modification of restrictions

(a) If the donor or a donor's designee consents in a record, an institution may release or modify, in whole or in part, a restriction contained in a gift instrument on the management, investment, or purpose of an institutional fund. A release or modification may not allow an institutional fund to be used for a purpose other than a charitable purpose of the institution.

(b) The court, upon application of an institution, may modify a restriction contained in a gift instrument regarding the management or investment of an institutional fund if the restriction has become impracticable or wasteful, if it impairs the management or investment of such fund, or if, because of circumstances not anticipated by the donor, a modification of a restriction will further the purposes of such fund. The institution shall notify the Attorney General of the application, and the Attorney General shall be given an opportunity to be heard. To the extent practicable, any modification shall be made in accordance with the donor's probable intention.

(c) If a particular charitable purpose or a restriction contained in a gift instrument on the use of an institutional fund becomes unlawful, impracticable, impossible to achieve, or wasteful, the court, upon application of an institution, may modify the purpose of such fund or the restriction on the use of such fund in a manner consistent with the charitable purposes expressed in the gift instrument. The institution shall notify the Attorney General of the application, and the Attorney General shall be given an opportunity to be heard.

(d) If an institution determines that a restriction contained in a gift instrument on the management, investment, or purpose of an institutional fund is unlawful, impracticable, impossible to achieve, or wasteful, the institution, 60 days after notification to the Attorney General, may release or modify the restriction, in whole or part, if:

(1) The institutional fund subject to the restriction has a total value of less than $100,000.00;

(2) More than 20 years have elapsed since the institutional fund was established; and

(3) The institution uses the property in a manner consistent with the charitable purposes expressed in the gift instrument.



§ 44-15-7. Compliance with provisions; effective date

Compliance with this chapter shall be determined in light of the facts and circumstances existing at the time a decision is made or action is taken, and not by hindsight. This chapter applies to institutional funds existing on or established after July 1, 2008. As applied to institutional funds existing on July 1, 2008, this chapter governs only decisions made or actions taken on or after that date. This chapter shall not authorize electronic delivery of any legally required notice.



§ 44-15-8. Uniformity with law of other states

In applying and construing this uniform act, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.






Chapter 16 - Uniform Environmental Covenants

§ 44-16-1. Short title

This chapter may be known as and may be cited as the "Uniform Environmental Covenants Act."



§ 44-16-2. Definitions

As used in this chapter, the term:

(1) "Activity and use limitations" means restrictions or obligations created under this chapter with respect to real property.

(2) "Agency" means the Environmental Protection Division of the Department of Natural Resources or any federal agency that determines or approves the environmental response project pursuant to which the environmental covenant is created.

(3) "Common interest community" means a condominium, cooperative, or other real property with respect to which a person, by virtue of the person's ownership of a parcel of real property, is obligated to pay property taxes or insurance premiums, or for maintenance, or improvement of other real property described in a recorded covenant that creates the common interest community.

(4) "Environmental covenant" means a servitude arising under an environmental response project that imposes activity and use limitations.

(5) "Environmental response project" means a plan or work performed for environmental remediation of real property and conducted:

(A) Under a federal or state program governing environmental remediation of real property;

(B) Incident to closure of a solid or hazardous waste management unit, if the closure is conducted with approval of an agency; or

(C) Under a state voluntary clean-up program.

(6) "Holder" means the grantee of an environmental covenant as specified in subsection (a) of Code Section 44-16-3.

(7) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government, political subdivision, agency, or instrumentality, or any other legal or commercial entity.

(8) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.



§ 44-16-3. Holders of environmental covenants; rights of agency; rules

(a) Any person, including a person that owns an interest in the real property, the agency, or a municipality, county, consolidated government, or other unit of local government, may be a holder. An environmental covenant may identify more than one holder. The interest of a holder shall be an interest in real property.

(b) A right of an agency under this chapter or under an environmental covenant, other than a right as a holder, shall not be considered an interest in real property.

(c) An agency shall be bound by any obligation it assumes in an environmental covenant, but an agency shall not assume obligations merely by signing an environmental covenant. Any other person that signs an environmental covenant shall be bound by the obligations the person assumes in the covenant, but signing the covenant shall not change obligations, rights, or protections granted or imposed under law.

(d) The following rules apply to interests in real property in existence at the time an environmental covenant is created or amended:

(1) An interest that has priority under other law shall not be affected by an environmental covenant unless the person that owns the interest subordinates that interest to the covenant;

(2) The provisions of this chapter shall not require a person that owns a prior interest to subordinate that interest to an environmental covenant or to agree to be bound by the covenant;

(3) A subordination agreement may be contained in an environmental covenant covering real property or in a separate record. If the environmental covenant covers commonly owned property in a common interest community, the record may be signed by any person authorized by the governing board of the owners' association; and

(4) An agreement by a person to subordinate a prior interest to an environmental covenant affects the priority of that person's interest but shall not by itself impose any affirmative obligation on the person with respect to the environmental covenant.



§ 44-16-4. Requirements for environmental covenant

(a) An environmental covenant shall:

(1) State that the instrument is an environmental covenant executed pursuant to this chapter;

(2) Contain a legally sufficient description of the real property subject to the covenant and the name of the owner of the fee simple of the real property subject to such covenant at the time such covenant is executed;

(3) Describe the activity and use limitations on the real property;

(4) Identify every holder;

(5) Be signed by the agency, every holder, and, unless waived by the agency, every owner of the fee simple of the real property subject to such covenant; and

(6) Identify the name and location of any administrative record for the environmental response project reflected in the environmental covenant.

(b) In addition to the information required by subsection (a) of this Code section, an environmental covenant may contain other information, restrictions, and requirements agreed to by the persons who signed it, including any:

(1) Requirements for notice following transfer of a specified interest in, or concerning proposed changes in use of, applications for building permits for, or proposals for any site work affecting the contamination on, the property subject to the covenant;

(2) Requirements for periodic reporting describing compliance with the covenant;

(3) Rights of access to the property granted in connection with implementation or enforcement of the covenant;

(4) A brief narrative description of the contamination and remedy, including the contaminants of concern, the pathways of exposure, limits on exposure, and the location and extent of the contamination;

(5) Limitation on amendment or termination of the covenant in addition to those contained in Code Sections 44-16-9 and 44-16-10; and

(6) Rights of the holder in addition to the right to enforce the covenant pursuant to Code Section 44-16-11.

(c) In addition to other conditions for its approval of an environmental covenant, the agency may require those persons specified by the agency who have interests in the real property to sign the covenant.

(d) The agency shall not sign the environmental covenant without confirming that the people or entities listed in paragraphs (1) through (6) of subsection (a) of Code Section 44-16-7 have been served with a copy of the proposed final text of the environmental covenant at least 30 days prior to the agency signing such covenant.



§ 44-16-5. Enforcement of environmental convenant

(a) An environmental covenant that complies with this chapter runs with the land.

(b) An environmental covenant that is otherwise effective shall be valid and enforceable even if:

(1) It is not appurtenant to an interest in real property;

(2) It can be or has been assigned to a person other than the original holder;

(3) It is not of a character that has been recognized traditionally at common law;

(4) It imposes a negative burden;

(5) It imposes an affirmative obligation on a person having an interest in the real property or on the holder;

(6) The benefit or burden does not touch or concern real property;

(7) There is no privity of estate or contract;

(8) The holder dies, ceases to exist, resigns, or is replaced; or

(9) The owner of an interest subject to the environmental covenant and the holder are the same person.

(c) An instrument that creates restrictions or obligations with respect to real property that would qualify as activity and use limitations except for the fact that the instrument was recorded before July 1, 2008 shall not be invalid or unenforceable because of any of the limitations on enforcement of interests described in subsection (b) of this Code section or because it was identified as an easement, servitude, deed restriction, or other interest. This chapter shall not apply in any other respect to such an instrument.

(d) This chapter shall not invalidate or render unenforceable any interest, whether designated as an environmental covenant or other interest, that is otherwise enforceable under the law of this state.



§ 44-16-6. Environmental covenant restrictions

This chapter shall not authorize a use of real property that is otherwise prohibited by zoning, by ordinance, by local law, by general law, or by a recorded instrument that has priority over the environmental covenant. An environmental covenant may prohibit or restrict uses of real property which are otherwise authorized by zoning, by ordinance, by local law, or by general law.



§ 44-16-7. Validation of environmental covenant

(a) A copy of an environmental covenant shall be provided in the manner required by the agency and shall establish proof of service to:

(1) Each person that signed the covenant;

(2) Each person holding a recorded interest in the real property subject to the covenant;

(3) Each person in possession of the real property subject to the covenant;

(4) Each municipality, county, consolidated government, or other unit of local government in which real property subject to the covenant is located;

(5) Each owner in fee simple whose property abuts the property subject to the environmental covenant; and

(6) Any other person the agency requires.

(b) The validity of an environmental covenant shall not be affected by failure to provide a copy of the covenant as required under this Code section.



§ 44-16-8. Recording of amendments or termination of environmental convenant

(a) An environmental covenant and any amendment or termination of the covenant shall be recorded in every county in which any portion of the real property subject to the covenant is located. For purposes of indexing, a holder shall be treated as a grantee.

(b) Except as otherwise provided in subsection (c) of Code Section 44-16-9, an environmental covenant shall be subject to the laws of this state governing recording and priority of interests in real property.



§ 44-16-9. Limitation of environmental covenant

(a) An environmental covenant shall be perpetual, which shall be stated in such covenant, unless it is:

(1) By its terms limited to a specific duration or terminated by the occurrence of a specific event;

(2) Terminated by consent pursuant to Code Section 44-16-10;

(3) Terminated pursuant to subsection (b) of this Code section;

(4) Terminated by foreclosure of an interest that has priority over the environmental covenant; or

(5) Terminated or modified in an eminent domain proceeding, but only if:

(A) The agency that signed the covenant is a party to the proceeding;

(B) All persons identified in subsections (a) and (b) of Code Section 44-16-10 are given notice of the pendency of the proceeding; and

(C) The court determines, after hearing, that the termination or modification will not adversely affect human health or the environment.

(b) If the agency that signed an environmental covenant has determined that the intended benefits of the covenant can no longer be realized, a court, under the doctrine of changed circumstances, in an action in which all persons identified in subsection (a) and (b) of Code Section 44-16-10 have been given notice, may terminate the covenant or reduce its burden on the real property subject to the covenant. The agency's determination or its failure to make a determination upon request of the current owner of the fee simple of the real property or by any affected member of the public shall be subject to review pursuant to Article 1 of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(c) Except as otherwise provided in subsections (a) and (b) of this Code section, an environmental covenant may not be extinguished, limited, or impaired through issuance of a tax deed, foreclosure of a tax lien, or application of the doctrine of adverse possession, prescription, abandonment, waiver, lack of enforcement, or acquiescence, or a similar doctrine.

(d) An environmental covenant may not be extinguished, limited, or impaired by application of Code Sections 44-5-60 and 44-5-168.



§ 44-16-10. Amendment or termination; interest in environmental covenant not affected by amendment; role of court

(a) An environmental covenant may be amended or terminated by consent only if the amendment or termination is signed by:

(1) The agency;

(2) The current owner of the fee simple of the real property subject to the covenant;

(3) Each person that originally signed the covenant, unless the person waived in a signed record the right to consent or a court finds that the person no longer exists or cannot be located or identified with the exercise of reasonable diligence; and

(4) Except as otherwise provided in paragraph (2) of subsection (d) of this Code section, the holder.

(b) If an interest in real property is subject to an environmental covenant, the interest shall not be affected by an amendment of the covenant unless the current owner of the interest consents to the amendment or has waived in a signed record the right to consent to amendments.

(c) Except for an assignment undertaken pursuant to a governmental reorganization, assignment of an environmental covenant to a new holder shall be an amendment.

(d) Except as otherwise provided in an environmental covenant:

(1) A holder may not assign its interest without consent of the other parties; and

(2) A holder may be removed and replaced by agreement of the other parties specified in subsection (a) of this Code section.

(e) A court of competent jurisdiction may fill a vacancy in the position of holder.



§ 44-16-11. Liability for violation and enforcement of environmental covenant

(a) A civil action for injunctive or other equitable relief for violation of an environmental covenant may be maintained by:

(1) A party to the covenant;

(2) The agency;

(3) Any person to whom the covenant expressly grants power to enforce;

(4) Any owner in fee simple whose property abuts the property subject to the environmental covenant, if harm occurs or is reasonably likely to occur;

(5) A person whose interest in the real property or whose collateral or liability may be affected by the alleged violation of the covenant; or

(6) A municipality, county, consolidated government, or other unit of local government in which the real property subject to the covenant is located.

(b) This chapter shall not limit the regulatory authority of the agency under law other than with respect to an environmental response project.

(c) A person shall not be responsible for or subject to liability for environmental remediation solely because such person has the right to enforce an environmental covenant.



§ 44-16-12. Maintenance of registry

The agency may establish and maintain a registry that contains all environmental covenants and any amendment or termination of such covenants. The registry may also contain any other information concerning environmental covenants and the real property subject to them which the agency considers appropriate. The registry, if established, shall be a public record for purposes of Article 4 of Chapter 18 of Title 50.



§ 44-16-13. Rules and regulations; fees

The agency may establish rules and regulations for implementing this chapter and may provide for fees for utilizing this chapter.



§ 44-16-14. Electronic signatures and delivery

This chapter modifies, limits, or supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. Section 7001 et seq.) but shall not modify, limit, or supersede Section 101 of such Act (15 U.S.C. Section 7001(a)) or authorize electronic delivery of any of the notices described in Section 103 of such Act (15 U.S.C. Section 7003(b)).









Title 45 - Public Officers and Employees

Chapter 1 - General Provisions

§ 45-1-1. Employees of state hospitals and certain state institutions authorized to make purchases of goods and services; limitations

Except as provided in Code Sections 45-10-20 through 45-10-25, employees of hospitals, educational institutions, eleemosynary institutions, penal institutions, and correctional institutions which are under the control and jurisdiction of a state department or the Board of Regents of the University System of Georgia shall be entitled to obtain goods and services in the same manner and under the same procedure used in obtaining such goods and services through such hospitals and institutions and the laws of this state relating to purchasing contrary thereto shall not apply to such employees; provided, however, that no employee shall be permitted to make any single purchase of goods or services in excess of $50.00, except medical and dental services only; and in no event shall any employee obtain goods or services for any person except for himself or members of his immediate family.



§ 45-1-2. Actions by or against public officers who have left office

(a) When an action has been commenced by or against a public officer of the state in his official capacity and such officer's successor in office has been substituted as a party pursuant to subsection (d) of Code Section 9-11-25, such action shall proceed as if no change of parties had been made, provided that it shall be within the discretion of the court to allow the successor in office such time as it may deem necessary to appear, plead, or otherwise proceed with such action.

(b) This Code section shall not apply to actions against officers for damages on account of tortious acts committed by such officer under color of office, which actions survive against such officer or his personal representatives, notwithstanding the death, resignation, removal, or expiration of the term of such officer.

(c) This Code section shall relate only to actions commenced by or against state officers in their official capacity and shall not relate or apply to actions commenced by or against municipal, district, or county officers.



§ 45-1-3. Display or sale of motor vehicle tag or sign purporting that owner serves on Governor's staff

(a) Without the written permission of the Governor, it shall be unlawful to display in any manner upon any motor vehicle a sign, tag, or emblem of any fashion purporting to convey the impression that the owner thereof is a member of the Governor's staff.

(b) It shall be unlawful to sell or offer to sell any such sign, tag, or emblem.

(c) Any person, firm, or corporation who violates this Code section shall be guilty of a misdemeanor.



§ 45-1-4. Complaints or information from public employees as to fraud, waste, and abuse in state programs and operations

(a) As used in this Code section, the term:

(1) "Government agency" means any agency of federal, state, or local government charged with the enforcement of laws, rules, or regulations.

(2) "Law, rule, or regulation" includes any federal, state, or local statute or ordinance or any rule or regulation adopted according to any federal, state, or local statute or ordinance.

(3) "Public employee" means any person who is employed by the executive, judicial, or legislative branch of the state or by any other department, board, bureau, commission, authority, or other agency of the state. This term also includes all employees, officials, and administrators of any agency covered by the rules of the State Personnel Board and any local or regional governmental entity that receives any funds from the State of Georgia or any state agency.

(4) "Public employer" means the executive, judicial, or legislative branch of the state; any other department, board, bureau, commission, authority, or other agency of the state which employs or appoints a public employee or public employees; or any local or regional governmental entity that receives any funds from the State of Georgia or any state agency.

(5) "Retaliate" or "retaliation" refers to the discharge, suspension, or demotion by a public employer of a public employee or any other adverse employment action taken by a public employer against a public employee in the terms or conditions of employment for disclosing a violation of or noncompliance with a law, rule, or regulation to either a supervisor or government agency.

(6) "Supervisor" means any individual:

(A) To whom a public employer has given authority to direct and control the work performance of the affected public employee;

(B) To whom a public employer has given authority to take corrective action regarding a violation of or noncompliance with a law, rule, or regulation of which the public employee complains; or

(C) Who has been designated by a public employer to receive complaints regarding a violation of or noncompliance with a law, rule, or regulation.

(b) A public employer may receive and investigate complaints or information from any public employee concerning the possible existence of any activity constituting fraud, waste, and abuse in or relating to any state programs and operations under the jurisdiction of such public employer.

(c) Notwithstanding any other law to the contrary, such public employer shall not after receipt of a complaint or information from a public employee disclose the identity of the public employee without the written consent of such public employee, unless the public employer determines such disclosure is necessary and unavoidable during the course of the investigation. In such event, the public employee shall be notified in writing at least seven days prior to such disclosure.

(d) (1) No public employer shall make, adopt, or enforce any policy or practice preventing a public employee from disclosing a violation of or noncompliance with a law, rule, or regulation to either a supervisor or a government agency.

(2) No public employer shall retaliate against a public employee for disclosing a violation of or noncompliance with a law, rule, or regulation to either a supervisor or a government agency, unless the disclosure was made with knowledge that the disclosure was false or with reckless disregard for its truth or falsity.

(3) No public employer shall retaliate against a public employee for objecting to, or refusing to participate in, any activity, policy, or practice of the public employer that the public employee has reasonable cause to believe is in violation of or noncompliance with a law, rule, or regulation.

(4) Paragraphs (1), (2), and (3) of this subsection shall not apply to policies or practices which implement, or to actions by public employers against public employees who violate, privilege or confidentiality obligations recognized by constitutional, statutory, or common law.

(e) (1) A public employee who has been the object of retaliation in violation of this Code section may institute a civil action in superior court for relief as set forth in paragraph (2) of this subsection within one year after discovering the retaliation or within three years after the retaliation, whichever is earlier.

(2) In any action brought pursuant to this subsection, the court may order any or all of the following relief:

(A) An injunction restraining continued violation of this Code section;

(B) Reinstatement of the employee to the same position held before the retaliation or to an equivalent position;

(C) Reinstatement of full fringe benefits and seniority rights;

(D) Compensation for lost wages, benefits, and other remuneration; and

(E) Any other compensatory damages allowable at law.

(f) A court may award reasonable attorney's fees, court costs, and expenses to a prevailing public employee.



§ 45-1-5. Purging personnel records of terminated employee

When an employee of the state or of a county, municipality, or school district is terminated and, as a condition of a settlement agreement, the personnel file of the employee is to be partially or totally purged, the former employee's personnel records, including both the personnel file and any associated work history records, shall be clearly designated with a notation that such records have been purged as a condition of a settlement agreement. Such notation shall be disclosed to any subsequent governmental entity seeking information as to a former employee's work history for the sole purpose of making a hiring decision.



§ 45-1-6. Gifts to employees by vendors; disclosure; reports

(a) As used in this chapter, the term:

(1) "Commission" means the Georgia Government Transparency and Campaign Finance Commission created under Code Section 21-5-4.

(2) "Gift" means a gratuity, subscription, membership, trip, meal, loan, extension of credit, forgiveness of debt, advance or deposit of money, or anything of value.

(3) "Person" means an individual, partnership, committee, association, corporation, labor organization, or any other organization or group of persons.

(4) "Public employee" means every person employed by the executive, legislative, or judicial branch of state government or any department, board, bureau, agency, commission, or authority thereof. This shall not include elected officials.

(5) "Vendor" means any person who sells to or contracts with any branch of state government or any department, board, bureau, agency, or commission thereof for the provision of any goods or services.

(b) Any vendor who, either directly or through another person, makes a gift or gifts to one or more public employees exceeding in the aggregate $250.00 in value during any calendar year shall file a disclosure report with the commission in the form specified by the commission listing the amount and date of receipt, the name and mailing address of any vendor making the gift, and the name, address, and position of each public employee receiving such a gift.

(c) Each disclosure report required by subsection (b) of this Code section shall be filed with the commission not later than February 1 of each year and shall cover the preceding calendar year.

(d) A report required by this Code section shall be verified by the oath or affirmation of the person filing such report or statement taken before an officer authorized to administer oaths. Each report required in a calendar year shall contain cumulative totals of all gifts which have been made or received and which are required to be reported.

(e) In addition to other penalties provided under this Code section, a filing fee of $50.00 shall be imposed for each report that is filed late. In addition, a filing fee of $25.00 shall be imposed on the fifteenth day after the due date if the report has still not been filed.

(f) The commission is vested with the same powers with respect to this Code section as enumerated in Code Section 21-5-6.

(g) Venue for prosecution of civil violations of this Code section or for any other action by or on behalf of the commission shall be in the county of residence of the accused person at the time of the alleged violation or action.

(h) Any person who knowingly fails to comply with or knowingly violates this Code section shall be guilty of a misdemeanor.






Chapter 2 - Eligibility and Qualifications for Office

Article 1 - General Provisions

§ 45-2-1. Persons ineligible to hold civil office; vacation of office; validity of acts performed while in office

The following persons are ineligible to hold any civil office; and the existence of any of the following facts shall be a sufficient reason for vacating any office held by such person; but the acts of such person, while holding a commission, shall be valid as the acts of an officer de facto, namely:

(1) Persons who are not citizens of this state and persons under the age of 21 years; provided, however, that upon passage of appropriate local ordinances, citizens of this state who are otherwise qualified and who have attained 18 years of age shall be eligible to hold any county or municipal office, except such offices of a judicial nature. The residency requirement for a candidate for any county office, except offices of a judicial nature, shall be 12 months residency within the county. The residency requirement for a candidate for any municipal office, except offices of a judicial nature, shall be 12 months residency within the municipality; provided, however, that municipalities may by charter provide for lesser residency requirements for candidates for municipal office, except offices of a judicial nature. Notwithstanding anything in this paragraph to the contrary, the General Assembly may provide by local law for a period of district residency for candidates for any county or municipal governing authority or board of education who are elected from districts not to exceed 12 months residency within the district from which each such candidate seeks election. Any local law previously enacted by the General Assembly providing for a period of district residency for candidates for county or municipal office which does not exceed 12 months shall be granted full force and effect;

(2) All holders or receivers of public money of this state or any county thereof who have refused or failed when called upon after reasonable opportunity to account for and pay over the same to the proper officer;

(3) Any person finally convicted and sentenced for any felony involving moral turpitude under the laws of this or any other state when the offense is also a felony in this state, unless restored to all his rights of citizenship by a pardon from the State Board of Pardons and Paroles;

(4) Persons holding any office of profit or trust under the government of the United States other than that of postmaster and officers and enlisted men of the reserve components of the armed forces of the United States, or of either of the several states, or of any foreign state; provided, however, that without prejudice to his right to hold public office, any person may accept appointment to, and may receive his expenses and compensation arising from, membership upon any commission, board, panel, or other fact-finding or policy-making agency appointed by the President of the United States or other federal authority, where such appointment is of a temporary nature and the duties are not such as to interfere materially with the person's duties as a public officer. Acceptance of such an appointment and receipt of the emoluments therefrom shall not bar the right of any person to hold office in this state or to accede to a state office;

(5) Persons of unsound mind and persons who, from advanced age or bodily infirmity, are unfit to discharge the duties of the office to which they are chosen or appointed;

(6) Those persons who have not been inhabitants of the state, county, district, or circuit for the period required by the Constitution and laws of this state;

(7) A person who has not been a bona fide citizen of the county in which that person shall be elected or appointed at least 12 months prior to that person's election or appointment and who is not a qualified voter entitled to vote; provided, however, that no prior state or county residency requirement shall be applicable to any appointed local superintendent of schools; or

(8) All persons who are constitutionally disqualified for any cause. All officers are eligible for reelection and reappointment and to hold other offices, unless expressly declared to the contrary by the Constitution or laws of Georgia.



§ 45-2-2. Person to hold only one county office; commissioned officer not to be deputy for another

No person shall hold, in any manner whatever, or be commissioned to hold more than one county office at one time, except by special enactment of the General Assembly; nor shall any commissioned officer be deputy for any other commissioned officer, except by such special enactment.



§ 45-2-3. Persons failing to obtain commissions ineligible for reelection

Persons who, after an election, fail to comply with all the prerequisites of the law in order to obtain commissions or certificates to discharge the duties of their office shall, by reason of such failure, be ineligible for reelection to the same office at the next election.



§ 45-2-4. Officers to reside in state, discharge duties until successor commissioned, and have seal

All officers of this state shall reside in this state at such places as are designated by law and shall discharge the duties of their offices until the successors are commissioned and qualified, except that public officers appointed by the Governor and subject to confirmation by the Senate shall not hold over until their successors have been appointed and confirmed; and all officers whose certificates or records or other papers are admissible in evidence in any court in this state must have and keep an official seal.



§ 45-2-5. Municipal or county governments not to require residence as condition of employment

No municipal or county government in this state shall require as a condition of employment by such government that applicants for employment as officers or employees, or such officers or employees now or hereafter employed, must reside within the boundaries of the municipality or county.



§ 45-2-6. Municipal or county governments not to use residence as advantage or disadvantage in administering employee merit system

A municipal or county government of this state, in using any merit system examination or other type of examination or evaluation of personnel in connection with application for employment, demotion, or discharge of employees or promotion of employees, shall not apply additional points, credits, or other benefits to residents of the municipality or county to give such residents an advantage for the purpose of employment or promotion, or a disadvantage for the purpose of demotion or discharge, over nonresidents solely on the basis of residency. This Code section and Code Section 45-2-5 shall not be construed to prohibit the choice of a resident over a nonresident when both applicants for employment or both employees are equally qualified for the position sought by them or when both employees are equally at fault or ineffective when they are being considered for demotion or discharge from employment.



§ 45-2-7. Employment of aliens -- Prohibited generally; exceptions

Reserved. Repealed by Ga. L. 2015, p. 385, § 3-2/HB 252, effective July 1, 2015.



§ 45-2-8. Employment of aliens -- Official subject to removal for violation

Reserved. Repealed by Ga. L. 2015, p. 385, § 3-2/HB 252, effective July 1, 2015.



§ 45-2-9. State agencies not to discriminate in employment against servicemen's wives

(a) No department, agency, or board of the state shall deny employment with such department, agency, or board to a wife whose husband is on active duty in the armed forces of the United States or on active duty in a reserve component of the armed forces of the United States, including the national guard, merely because she is a wife of a member of the armed forces.

(b) This Code section shall not be construed to require a department, agency, or board of the state to employ any person who is not qualified for such employment or to employ any person if no opening is available for the position applied for by such person. This Code section is intended only to prevent departments, agencies, and boards of the state from discriminating against wives of servicemen in the opportunity of securing employment with such departments, agencies, and boards.






Article 2 - Veterans' Civil Service Preference

§ 45-2-20. "Armed conflict" defined

As used in this article, the term "armed conflict" means armed military intervention beyond the limits of the United States, as well as any confrontation of the armed forces of the United States with foreign nationals in which actual hostilities erupt.



§ 45-2-21. Veteran entitled to additional five points on civil service examination score

(a) Any veteran who has served on active duty as a member of the armed forces of the United States for a period of more than 180 days, not counting service under an initial period of active duty for training under the six-months' reserve or National Guard programs, any portion of which service occurred during a period of armed conflict in which any branch of the armed forces of the United States engaged, whether under United States command or otherwise, and who was honorably discharged therefrom shall be entitled to and shall have five points added to his passing score on any competitive civil service examination for employment with the state government or any political subdivision thereof; provided, however, that such veteran is not already eligible for veterans preference under Article IV, Section III, Paragraph II of the Constitution of Georgia.

(b) Notwithstanding the 180 day minimum active duty requirement of subsection (a) of this Code section, the five-point preference granted to veterans under said subsection shall apply to any member of the National Guard or armed forces reserve who served on active duty for any length of time during any portion of the time the armed forces of the United States were engaged in Operation Desert Shield or Operation Desert Storm if such service occurred in an area of imminent danger as defined by the United States Department of Defense as follows:

"Area of imminent danger" means:

(1) The Persian Gulf;

(2) The Red Sea;

(3) The Gulf of Oman;

(4) The portion of the Arabian Sea that lies north of 10 degrees north latitude and west of 68 degrees east longitude;

(5) The Gulf of Aden; and

(6) The total land area of Saudi Arabia, Kuwait, Iraq, Yemen, Oman, Bahrain, Qatar, and the United Arab Emirates.



§ 45-2-22. Disabled veteran entitled to additional ten points on civil service examination score

Any veteran, as provided in Code Section 45-2-21, who has at least a 10 percent service connected disability, as rated and certified by the United States Department of Veterans Affairs, shall be entitled to and shall have ten points added to his passing score on any competitive civil service examination, said ten-point preference being in lieu of and not in addition to any other similar preference accorded by law.






Article 3 - Physical Examination of State Employees

§ 45-2-40. Employees to furnish certificate of physical fitness for employment

No person who is otherwise qualified shall be employed in any capacity by the state or any department or agency thereof unless the person is certified as meeting the standards of medical and physical fitness by a qualified medical practitioner within a prescribed number of calendar days after the date of an offer of employment. However, the State Personnel Board may provide for standards of medical and physical fitness for some positions that require only certification by the prospective employee and such certification may be accepted by the respective employing department without further assessment by a medical practitioner.



§ 45-2-41. Committee of doctors to develop fitness standards; licensed physician to make physical examination; contracts for assessments of employees; fee for committee members and consultants; certification

(a) The commissioner of administrative services, subject to the approval of the State Personnel Board, shall appoint up to five doctors of medicine licensed by the state and other specialists, as appropriate, to develop standards of medical and physical fitness required for persons about to be appointed to positions in the state service. Such standards shall be related to the duties required of specific positions in the state service. The commissioner of administrative services shall develop the forms to secure the information needed to determine if prospective employees meet the medical and physical fitness standards required to perform the essential functions of the relevant position.

(b) If a physical examination is required by the standards of medical and physical fitness, a licensed medical practitioner may perform the assessment and report the findings to a physician in the employ of or under contract with the state or respective employing department. The licensed medical practitioner may be of the applicant's choice and at the applicant's expense or may be a licensed physician in the employ of or under contract with the state or respective employing department. When the licensed physician is in the employ of or under contract with the state or respective employing department, the assessment and findings shall be made to the respective department and shall be final, except as provided in the State Personnel Board rules.

(c) The commissioner of administrative services may, through a competitive proposal process, enter into an agreement on behalf of the departments to contract with medical practitioners for the purpose of conducting assessments for medical and physical fitness as required by the standards of medical and physical fitness. In such case, each department may use the selected contractor as an expense of a departmental employee selection process or may recommend that prospective employees seek the examination at the contractor's site at the prospective employee's expense. If the prospective employee chooses to use a medical practitioner other than one selected by the department or under contract with the state on behalf of the department, the findings and recommendations of such other practitioner shall be furnished to the medical practitioner selected by the department or under contract with the state on behalf of the department for final determination of the medical and physical fitness of the prospective employee. Expenses for the medical practitioner under contract with the state on behalf of the department shall be paid by the respective employing department based upon the services provided by such medical practitioner.

(d) The State Personnel Board is authorized to establish a fee and make payment of same to the consultants appointed by the commissioner of administrative services for services rendered in the development of standards of medical and physical fitness for state employees; provided, however, that no state employee shall receive additional compensation for services as a consultant for developing the standards of medical and physical fitness.

(e) The certification required by Code Section 45-2-40 shall be completed as required in the rules of the State Personnel Board; provided, however, that if a physical examination is required by the standards for medical and physical fitness, the physical examination shall be completed prior to the date of appointment, and the reporting of results shall occur within a prescribed number of calendar days from the date of appointment.



§ 45-2-42. State department or agency to furnish standards of fitness of positions

The state department or agency shall furnish to the applicant the standards of medical and physical fitness for the position for which applied in such manner as to enable a medical practitioner to ascertain the physical capacity of the applicant to fulfill the requirements of employment.



§ 45-2-43. Examining medical practitioner to make report; conditions impairing prescribed duties; consent for distribution of additional confidential medical information; reports; confidentiality of files.

If a physical examination is required, the examining medical practitioner shall make a report certifying that the prospective employee has been examined and certified as not having any condition that would impair the fulfillment of the prescribed duties of the employment. However, if a condition exists which would impair the fulfillment of the prescribed duties, the medical practitioner shall identify such condition, the employing agency shall provide reasonable accommodation to the extent required by the Americans with Disabilities Act, 42 U.S.C. Section 12101, et seq., and the medical practitioner shall certify that the prospective employee, with the accommodation, meets the standards of medical and physical fitness for the position. Additional confidential medical information should be given only with the consent of the applicant. The examining medical practitioner shall complete the necessary forms and findings in accordance with the rules of the State Personnel Board. All such medical information shall be retained in a separate, confidential file and not as a part of the personnel file.



§ 45-2-44. State Personnel Board to adopt rules and regulations; expenditure of funds

The State Personnel Board, subject to the approval of the Governor, shall adopt and promulgate rules and regulations for the administration of this article. The board, through the commissioner of administrative services, is authorized to expend allocated funds for the necessary forms and other incidental administrative expenses in effectuating this article. All other expenses shall be borne by the prospective employee or the respective employing department in accordance with the rules of the board.



§ 45-2-45. Applicability of article

This article shall not apply to department heads, temporary employees, other categories of employees of the state as defined by the State Personnel Board, or to students in the University System of Georgia in the employ of the state, nor shall it apply to any present employee. As used in this Code section, the term "temporary employee" means a person whose period of employment is of short duration or is part time as defined by the State Personnel Board.









Chapter 3 - Official Oaths and Commissions

Article 1 - Official Oaths

§ 45-3-1. Oaths required in addition to oath of office and constitutional oath

Every public officer shall:

(1) Take the oath of office;

(2) Take any oath prescribed by the Constitution of Georgia;

(3) Swear that he or she is not the holder of any unaccounted for public money due this state or any political subdivision or authority thereof;

(4) Swear that he or she is not the holder of any office of trust under the government of the United States, any other state, or any foreign state which he or she is by the laws of the State of Georgia prohibited from holding;

(5) Swear that he or she is otherwise qualified to hold said office according to the Constitution and laws of Georgia;

(6) Swear that he or she will support the Constitution of the United States and of this state; and

(7) If elected by any circuit or district, swear that he or she has been a resident thereof for the time required by the Constitution and laws of this state.



§ 45-3-2. Form and subscription of oath

The form of the oath prescribed in Code Section 45-3-1 and the oath of office to be taken and subscribed shall be forwarded with the dedimus potestatem and shall be taken and subscribed at the time of receiving the commission before the officer to whom the same is directed and in conformity with any directions.



§ 45-3-3. Officer authorized to administer oaths; oaths to be written, subscribed, and dated

When not otherwise provided by law and when not directed in the dedimus potestatem, the oaths of office may be taken before any officer authorized by law to administer an oath. Such oaths shall be written and subscribed by the persons taking them and accompanied by the certificate of such officer, which shall specify the day and year taken.



§ 45-3-4. Filing of oaths -- Generally

The oaths prescribed in Code Section 45-3-1, when taken by an officer whose general duties are not confined to any one county unless otherwise specially provided, shall be filed with the certificate required by Code Section 45-3-3 in the office of the Governor and, when taken by an officer whose duties are confined to one county, shall be filed as provided in Code Section 45-3-5.



§ 45-3-5. Filing of oaths -- County officers

When taken by the judges of the probate courts and the clerks of the superior courts, official oaths shall be filed in the office of the clerk of the superior court and also entered on the minutes of the court. When taken by sheriffs, the oaths shall be filed in the office of the judge of the probate court and shall be entered on the minutes of the superior courts; and when taken by coroners, tax collectors, tax receivers, county treasurers, magistrates, constables, or any other county officers, they shall be filed in the office of the judge of the probate court, who shall enter them on the minutes of his court.



§ 45-3-6. Filing of oaths -- Endorsement of filing time

The officer in whose office the oaths prescribed in Code Section 45-3-1 are filed must endorse thereon the day and year of filing.



§ 45-3-7. Oaths of deputies

Before proceeding to act, all deputies shall take the same oaths as their principals take and the oaths shall be filed and entered on the minutes of the same office with the same endorsement thereon; but this Code section shall not apply to any deputy who may be employed in particular cases only. A deputy sheriff may take his oaths before the sheriff and the oaths may be filed in and entered in the records of the sheriff's office.



§ 45-3-8. Effect of failure to take and file oath generally

No officer or deputy required by law to take and file the oaths prescribed in Code Section 45-3-1 shall enter upon the duties of his office without first taking and filing the same in the proper office.



§ 45-3-9. Entry into duties of office without oath

Any officer or deputy required by law to take and file an official oath who shall enter upon the duties of his office without first taking and filing the same in the proper office shall be guilty of a misdemeanor.



§ 45-3-10. Effect of failure to take and file oath upon validity of official acts

The official acts of an officer shall be valid regardless of his omission to take and file the oath, except in cases where so specially declared.



§ 45-3-10.1. Applicability of Code Sections 45-3-1 through 45-3-10

(a) Code Sections 45-3-1 through 45-3-10 shall apply to all municipal corporations and to all peace officers of this state or any political subdivision or authority thereof.

(b) When taken by municipal officers, official oaths shall be filed in the office of the judge of the probate court. When taken by peace officers, official oaths shall be filed in the records of such department or agency.



§ 45-3-11. Loyalty oath -- Persons required to take oath generally

All persons who are employed by and are on the payroll of the state and are the recipients of wages, per diem, or salary of the state or its departments and agencies, with the exception of pages employed by the General Assembly, and all counties and cities, school districts, and local educational systems throughout the entire state, are required to take an oath that they will support the Constitution of the United States and the Constitution of Georgia.



§ 45-3-12. Loyalty oath -- Elected officers

The loyalty oath required by Code Section 45-3-11, this Code section, and Code Sections 45-3-13 through 45-3-15 shall apply to all elected officers of this state, including the Governor, constitutional officers, elected officials of any political subdivision of the government of Georgia, and local school board officials.



§ 45-3-13. Loyalty oath -- Form

The oath prescribed in Code Section 45-3-11 shall be in the following form:

"I, (Name) a citizen of and being an employee of and the recipient of public funds for services rendered as such employee, do hereby solemnly swear and affirm that I will support the Constitution of the United States and the Constitution of Georgia."



§ 45-3-14. Effect of failure to sign loyalty oath

If any person required by Code Sections 45-3-11 through 45-3-13, this Code section, and Code Section 45-3-15 to execute a loyalty oath fails to sign said oath, then the governing authority under whom such person is employed shall cause such person's name to be taken from the payroll and such person shall not be permitted to receive any payment from the state.



§ 45-3-15. Proceeding for false swearing when loyalty oath violated

If any person required to do so by Code Sections 45-3-11 through 45-3-14 and this Code section executes a loyalty oath and subsequently it is proved that said individual has violated the oath, then the governing authority shall institute proceedings in the proper court against such person for false swearing.



§ 45-3-16. Applicability of article

This article shall apply to the oaths of office of all public officers of this state unless the contrary is expressly provided.






Article 2 - Commissions

§ 45-3-30. Officers commissioned under great seal of state

The commissions of the following officers shall have annexed thereto the great seal of the state, and shall be signed by the Governor and countersigned by the Secretary of State, namely: senators and representatives in Congress; Justices of the Supreme Court; Judges of the Court of Appeals, superior courts, and juvenile courts; the Attorney General; district attorneys; reporters of the Supreme Court and Court of Appeals; the Secretary of State; the Commissioner of Insurance; and all military officers of the grade of general. The commissions of all federal and judicial officers enumerated above shall be on parchment.



§ 45-3-31. Officers commissioned under executive seal

The commissions of all other civil officers, except constables and clerks of magistrate courts, of the state or county shall be under the seal of the office of the Governor, signed by the Governor, and countersigned by one of his secretaries. All officers of the militia of the grade of lieutenant or higher shall have commissions under the seal of the office of the Governor.









Chapter 4 - Official Bonds

§ 45-4-1. Bonds to be payable to Governor and conditioned upon faithful discharge of duties

The bonds of all public officers required by law to give bond, unless otherwise provided, shall be made payable to the Governor and his successor in office. In all cases in which a different condition is not prescribed, such bonds shall be conditioned upon the faithful discharge of the duties of the office by the officer during the time he continues in the office or discharges any of its duties.



§ 45-4-2. Deputy's bond

Deputies shall give bonds with surety, payable to their principals, for their conduct as deputies, conditioned as and for the same amounts, unless otherwise provided by law, as their principals' bonds. Such bonds shall be recorded in the same office and in the same manner as the bonds of the principals.



§ 45-4-3. Return of bonds; actions on bonds

All bonds taken by public officers under the laws of this state shall be returned to the offices specified by law; and any person interested therein may bring an action thereon, in his own name, in any court having jurisdiction thereof.



§ 45-4-4. Bonds of officers commissioned by Governor

Official bonds of all officers who are entitled to commissions from the Governor and who are required to give bonds shall be prepared and furnished by the office of the Governor at the time of forwarding the dedimus potestatem.



§ 45-4-5. Bonds to have sureties; number and qualifications

All bonds that this chapter applies to shall have at least two and not more than 20 good and solvent sureties who shall be worth the amount of said bond, over and above their homestead, in case of county officers, all of whom must be permanent residents of the state and two of whom must also be residents of the county; provided, however, that a surety insurance company which has complied with all requirements to transact business in this state may be accepted as surety upon the bond of any person required by law to execute bonds, in lieu of any other surety or sureties, as provided in Code Section 45-4-6. When the approving court or officers do not know that a surety is worth the required amount, they shall not accept him unless he swears that his means are sufficient in amount, which swearing they shall record on the bond.



§ 45-4-6. Corporate sureties authorized

Guaranty or surety companies incorporated under the laws of this state or which have complied with all requirements to transact business in this state may become sureties upon the bonds of all state or county officers; and the various officers of this state whose duty it is to approve the sureties upon such bonds are authorized to accept such company or companies as one of the sureties or the only surety upon such bond, as the solvency of such company may warrant.



§ 45-4-7. County officials required to have corporate surety on bond; county to pay premiums

All county officials who are required to give an official bond shall make bond signed by some surety or guaranty company authorized to do business in this state. The premiums due on all such bonds must be paid by the county fiscal authorities out of county funds, and it shall be mandatory upon the county fiscal authorities in every county in the state to pay the premiums due on all such bonds out of county funds. This Code section shall not apply to county school superintendents' bonds.



§ 45-4-8. Attorney at law or county officer not to be surety

No attorney at law or county officer shall be accepted as surety on the bond of any county officer.



§ 45-4-9. New bond and surety when surety relieved or insufficient

The Governor shall require a new surety and bond for the performance of any public duty by any officer under this chapter when, in the Governor's discretion:

(1) The surety gives written notice to the Governor of his desire to be relieved from future liability for good cause stated and sworn to; or

(2) The surety becomes insufficient, based upon satisfactory evidence.



§ 45-4-10. Effect of officer failing to comply with new bond and surety

If any officer shall fail to comply with the requisition of the Governor to furnish a new bond and surety within ten days from the date such officer is served personally with a copy of the executive order containing such requisition, he shall on account of such failure be removed from office and a vacancy declared.



§ 45-4-11. Blanket bonds covering two or more political subdivisions, officers authorized; amount and coverage period; recording; entities

(a) Notwithstanding any other provision of law to the contrary, the several counties, municipalities, and other political subdivisions of this state, including independent school districts, are authorized to purchase blanket bonds in lieu of individual bonds. Blanket bonds may cover any two or more officers, officials, agents, and any other employees of such political subdivisions where they are required by law to be bonded.

(b) A blanket bond shall be in an amount sufficient to cover all or certain specified individual bonds otherwise required by law to be purchased by a county, municipality, or other political subdivision. The blanket bond shall specify the dates of coverage, the positions or persons covered by the bond, and the persons or entities to whom or to which the bond is payable.

(c) A blanket bond shall be signed by the judge of the probate court of the county wherein the county, municipality, or school district purchasing the blanket bond is located. The bond shall be filed and recorded in the office of the probate court. Such signing, filing, and recording shall be in lieu of any other endorsement, signing, filing, approval, or recording otherwise required by law for individual bonds. Where a municipality or school district is located in more than one county, the bond shall be signed, filed, and recorded by the probate judge of the county within which the municipality or school district is predominately located based upon population.

(d) In addition to any other guaranty or surety companies authorized by this chapter, a blanket bond may be offered by an interlocal risk management agency created pursuant to Chapter 85 of Title 36 or Article 29 of Chapter 2 of Title 20 and may be in the form of a copy of an original annual coverage agreement providing the blanket bond.



§ 45-4-12. Approval and filing of bonds

The approval of all official bonds shall be in writing, endorsed on the bonds, and shall show the day and year on which they were approved; and such bonds shall not be filed until thus approved.



§ 45-4-13. Approval, filing, and recording of bonds of court clerks, magistrates, sheriffs, coroners, surveyors, treasurers, and tax collectors

The official bonds given for county taxes by the clerks of the superior courts, chief magistrates, magistrates, sheriffs, coroners, county surveyors, county treasurers, county tax collectors, and county tax receivers shall be approved by the judge of the probate court, filed in his office, and recorded by him. The bonds of tax collectors and tax receivers for state taxes, after being likewise approved, shall be recorded by the judge of the probate court; and the original bond shall be transmitted by him to the Governor for deposit in the comptroller general's office.



§ 45-4-14. Time for filing bonds

The official bonds of public officers, required by law to be filed in the office of the comptroller general, Secretary of State or with the office of the Governor, shall be filed within 40 days after the election or appointment of such officers. All county officers shall have until the first day of January following the election to file their bonds as required by law.



§ 45-4-15. Filing time to be endorsed on bonds

Every officer in whose office the official bond of any public officer is filed shall endorse on such bond the day and year when the same was filed and shall sign his name to such endorsement.



§ 45-4-16. Manner in which power of attorney to be attested and filed where bond signed by attorney in fact

When an official bond is signed by an attorney in fact, the power of attorney shall be attested by the judge of the probate court and filed and recorded in the same manner as the bond.



§ 45-4-17. Probate court judge to certify to Governor taking of oaths and giving of bonds

The judge of the probate court must sign a certificate to the Governor stating that the clerks of the superior courts, chief magistrates, magistrates, sheriffs, coroners, county surveyors, county treasurers, county tax collectors, and county tax receivers have taken the oaths and given the bonds sent from the office of the Governor, together with a statement of the dates, amounts, and names of the sureties of each and that the judges of the probate court have delivered to such officers their commissions. The certificate and statement shall be attested by the clerk of said court, if any, and immediately transmitted to the Governor.



§ 45-4-18. Certification of failure of officer to make and file bond

When any officer of whom bond is required shall fail to make and file the same, as prescribed in Code Section 45-4-14, the court or officer in whose office the bond is required to be filed shall at once certify such failure to the appointing power and to the power whose duty it may be to order an election.



§ 45-4-19. Notice to Attorney General of failure of officer to file bond

If any public officer required by law to give bond shall fail to file the same in the proper office within the time prescribed, notice of such failure shall be given to the Attorney General or to the appropriate prosecuting attorney by the officer in whose office such bond is required to be filed, by or during the first two days of the session of the superior court held in the county in which the officer so failing resides, next after such failure.



§ 45-4-20. Nonconforming bond to stand in place of official bond though not approved and filed

Whenever any officer required by law to give an official bond shall act under a bond which is not payable and conditioned or not approved and filed as prescribed by law, such bond shall not be void but shall stand in the place of the official bond, subject, on its condition being broken, to all the remedies, including actions, which the persons aggrieved might have maintained on the official bond.



§ 45-4-21. Effect of failure of officer to mark bond or give required notice

If any officer whose duty it is to mark a bond filed and to give the several notices required in this chapter shall fail to do so without good and sufficient excuse, he shall be fined as for a contempt of court, in the discretion of the court, upon information being filed and a citation being served to appear before the superior court of the county of his residence.



§ 45-4-22. Effect of official act before bond approved and filed

(a) No public officer required by law to give bond shall perform any official act before his bond is approved and filed as required.

(b) Any such public officer who shall perform any official act before his bond is approved and filed shall be guilty of a misdemeanor.



§ 45-4-23. Places for keeping bonds

All bonds taken from public officers shall be kept in the places specified by law and copies thereof shall be furnished to any person desiring them.



§ 45-4-24. Bond obligations of principal and surety; conditions required for existence of cause of action on bond

(a) Every official bond executed under this chapter is obligatory on the principal and sureties thereon:

(1) For any breach of the condition during the time the officer shall continue in office or discharge any of the duties thereof;

(2) For any breach of the condition by a deputy, although not expressed in such bond, unless otherwise declared by law;

(3) For the faithful discharge of any duties which may be required of such officer by any law passed subsequent to the execution of such bond, although no such condition is expressed therein; or

(4) For the use and benefit of every person who is injured, either by any wrongful act committed under color of his office or by his failure to perform or by the improper or neglectful performance of those duties imposed by law.

(b) No claim or cause of action shall exist against the bond, the surety, or the principal, and no claim or cause of action for indemnification by the surety against the principal shall exist, unless one of the following conditions exists:

(1) The principal personally benefits financially from the act complained of; or

(2) The principal was personally aware of and had actual knowledge of the act complained of; had actual knowledge that the act was illegal, contrary to law, or the breach of a duty imposed by law; and either acted to cause or failed to prevent the act complained of.



§ 45-4-25. Actions on bonds of public officers authorized; jurisdiction

Actions on bonds taken from public officers may be brought by any person aggrieved by the official misconduct of the officer, in his own name, in any court in this state having jurisdiction thereof, without an order for that purpose. No such action shall be instituted or maintained in any other state. Except as authorized in this Code section, actions on bonds taken from public officers shall be brought in the name of the Governor and by his written consent or by the written consent of the obligee named in such bond, for the use of such aggrieved person; provided, however, that no action on the bond of any public officer of the state to recover damages flowing to the state or the public on account of the official misconduct of such officer shall be instituted or maintained unless brought in the name of the Governor for the use of the state and by his written authorization. Any such action on the bond of any public officer of any county or other political subdivision of the state to recover damages flowing to such county or other political subdivision or the public shall not be instituted or maintained unless brought in the name of the obligee in such bond for the use of such political subdivision and by the written authorization of the governing body of such political subdivision.



§ 45-4-26. Action on deputy's bond

Any person who claims damages of any principal officer for the act of his deputy may, at his option, bring an action on the deputy's bond instead of on that of the principal, in the same manner as an action may be brought on the principal's bond.



§ 45-4-27. Effect of recovery on bond upon subsequent proceedings

Official bonds of public officers shall not be discharged by a single recovery, but proceedings against the officer or his sureties or both may be had from time to time until the whole penalty is exhausted; and said bonds are joint and several whether or not so set forth.



§ 45-4-28. Officer's liability when bond exhausted or invalid and when acting without bond

When the penalty of the bond is exhausted, the officer himself shall still be liable for the same measure of damages as upon his bond; and he shall likewise be liable for any damage he may do in undertaking to discharge the duties of an office without having given the necessary bond or having given one that is invalid in whole or in part.



§ 45-4-29. Measure of damages in actions on official bonds

The measure of damages recoverable in actions upon all official bonds for the misconduct of the officer, unless otherwise specially enacted, shall be the amount of injury actually sustained, including the reasonable expenses of the action to the plaintiff and the costs of court. In all cases when little or no damage is actually sustained and the officer has not acted in good faith, the jury may find for the plaintiff an amount as exemplary damages which, taking all the circumstances together, shall not be excessive or oppressive.



§ 45-4-30. Applicability of chapter

This chapter shall apply to the official bonds of all public officers of this state, including those whose offices may be established hereafter, unless the contrary is expressly provided.






Chapter 5 - Vacation of Office

§ 45-5-1. When offices deemed vacated; filling vacancy; notice; appeal

(a) All offices in the state shall be vacated:

(1) By the death of the incumbent;

(2) By resignation, when accepted;

(3) By decision of a competent tribunal declaring the office vacant;

(4) By voluntary act or misfortune of the incumbent whereby he is placed in any of the specified conditions of ineligibility to office;

(5) By the incumbent ceasing to be a resident of the state or of the county, circuit, or district for which he was elected;

(6) By failing to apply for and obtain commissions or certificates or by failing to qualify or give bond, or both, within the time prescribed by the laws and Constitution of Georgia; or

(7) By abandoning the office or ceasing to perform its duties, or both.

(b) Upon the occurrence of a vacancy in any office in the state, the officer or body authorized to fill the vacancy or call for an election to fill the vacancy shall do so without the necessity of a judicial determination of the occurrence of the vacancy. Before doing so, however, the officer or body shall give at least ten days' notice to the person whose office has become vacant, except that such notice shall not be required in the case of a vacancy caused by death, final conviction of a felony, or written resignation. The decision of the officer or body to fill the vacancy or call an election to fill the vacancy shall be subject to an appeal to the superior court; and nothing in this subsection shall affect any right of any person to seek a judicial determination of the eligibility of any person holding office in the state. The provisions of this subsection shall apply both to vacancies occurring under this Code section and to vacancies occurring under other laws of this state.



§ 45-5-2. Office to be vacated immediately upon final conviction of felony; filling of vacancy

Upon final conviction of a felony, the office of any state officer shall be vacated immediately without further action. Said vacancy shall be filled in the manner provided by law for filling vacancies in such office caused by death or resignation.



§ 45-5-3. Election or appointment of successor to fill unexpired terms

(a) In those instances where the law applicable to an elective public office does not provide for filling a vacancy in such office and the Governor fills such vacancy pursuant to the authority of Article V, Section II, Paragraph VIII, subparagraph (a) of the Constitution and in those instances where the Governor fills a vacancy in the office of district attorney pursuant to Article VI, Section VIII, Paragraph I, subparagraph (a) of the Constitution, the vacancy shall be filled as follows:

(1) If the vacancy occurs during the final 27 months of a term of office, the Governor shall appoint a person to fill such vacancy for the remainder of the unexpired term of office; or

(2) If the vacancy occurs at any time prior to the time specified in paragraph (1) of this subsection, the Governor shall appoint a person to fill such vacancy until such vacancy is filled for the unexpired term of office at a special election provided for in subsection (b) of this Code section.

(b) When a special election is required to fill a vacancy for the unexpired term of office as provided by paragraph (2) of subsection (a) of this Code section, such special election shall be held on the same date as the general election which is first held following the date of the vacancy and in conjunction with such general election.

(c) It shall be the duty of the appropriate state or local election officials to call and conduct the special elections required by subsection (b) of this Code section in accordance with the applicable provisions of Chapter 2 of Title 21, known as the "Georgia Election Code." Any person elected to fill a vacancy pursuant to subsection (b) of this Code section shall possess the qualifications to seek and hold such office provided by law applicable to the office wherein the vacancy occurred.

(d) The provisions of this Code section shall not apply to a vacancy which occurs in any elective office of a municipality of this state.



§ 45-5-3.1. Authority to fill vacancy absent quorum; appointment by Governor to fill vacancy

(a) When any local or general law authorizes or requires the remaining members of the governing body of a political subdivision of this state to appoint a person to fill a vacancy occurring in that body, the absence of a quorum caused by any such vacancy or vacancies shall not impair the authority of a majority of the remaining members of such body to make that appointment.

(b) When any local or general law provides for the appointment, other than appointment by the Governor, of a person to fill a vacancy in an elective public office and such vacancy is not filled within 45 days after the vacancy occurs, the Governor shall appoint a person to fill such vacancy. A person appointed by the Governor to fill a vacancy pursuant to this subsection shall serve until such time as that person would serve had the person been appointed as provided in that local or general law.



§ 45-5-4. Continuation in office of appointee during succeeding term

Where any person is appointed to fill a vacancy in the office of judge, district attorney, or clerk of any court in this state under a law which provides that such appointee shall fill the unexpired term, if at the end of such unexpired term the person elected to fill such office shall not be qualified to take office, or if the person elected to fill such office shall have died prior to the end of such unexpired term, or if a vacancy shall occur from any other cause, then the person appointed to fill out such unexpired term shall continue in office during the term succeeding the one in which such vacancy occurred, in the absence of any other law for filling such term.



§ 45-5-5. To whom resignations to be made

(a) The resignations of all state and county officers and senators and representatives of the State of Georgia in the United States Congress shall be made to the Governor. If the resignation is from an office which may not be filled by executive appointment of the Governor, the Governor shall, upon receiving the resignation, promptly notify the appropriate official of the state or county to fill the vacancy or to initiate the process for filling the vacancy according to law.

(b) The resignations of municipal officers shall be made to the governing authority of the municipality who shall fill the vacancies in accordance with law.



§ 45-5-6. Public official investigated by special commission upon indictment; gubernatorial review if commission recommends suspension; suspension; reinstatement; replacement or temporary officer

(a) As used in this Code section, the term "public official" means any elected county officer; any elected member of a county governing authority; any elected member of a city-county consolidated government; any member of a county, area, or independent board of education; any school superintendent of a county, area, or independent school system; any solicitor-general of a state court; any elected member of any municipal governing authority; any member of the Public Service Commission; and any district attorney.

(b) Upon indictment for a felony by a grand jury of this state or by the United States, which felony indictment relates to the performance or activities of the office of any public official, the Attorney General or district attorney shall transmit a certified copy of the indictment to the Governor who shall, subject to subsection (e) of this Code section, appoint a review commission. Except as provided in this subsection, the commission shall be composed of the Attorney General and two public officials who hold the same office as the individual indicted. The members of the commission shall receive no compensation for their services but shall be reimbursed for any expenses incurred in connection with the investigation. The funds necessary to conduct the investigation shall come from funds appropriated to the executive branch of government. If the Attorney General brings the indictment against the public official, the Attorney General shall not serve on the commission. In place of the Attorney General, the Governor shall appoint a retired Supreme Court Justice or a retired Court of Appeals Judge.

(c) Unless a longer period of time is granted by the Governor, the commission shall make a written report to the Governor within 14 days. If the commission determines that the indictment relates to and adversely affects the administration of the office of the indicted public official and that the rights and interests of the public are adversely affected thereby, the commission shall recommend that the public official be suspended from office. If, and only if, the commission recommends suspension, then the Governor shall review the findings and recommendations of the commission and may suspend the public officer from office immediately and without further action pending the final disposition of the case or until the expiration of his term of office, whichever occurs first. During the term of office to which such officer was elected and in which the indictment occurred, if a nolle prosequi is entered, if the public official is acquitted, or if after conviction the conviction is later overturned as a result of any direct appeal or application for a writ of certiorari, the public official shall be immediately reinstated to the office from which he was suspended. While a public official is suspended under this Code section and until initial conviction by the trial court, the public official shall continue to receive the compensation from his office. After initial conviction by the trial court, the public official shall not be entitled to receive the compensation from his office. If the public official is reinstated to office, he shall be entitled to receive any compensation withheld under the provisions of this Code section.

(d)(1) For the duration of any suspension of any elected member of any municipal or consolidated city-county governing authority under this Code section, a replacement officer for the public officer suspended shall be appointed as provided for in any general law, local law, ordinance, or resolution governing the filling of a temporary vacancy in the public office affected. For the duration of any suspension of any other public official under this Code section, a replacement officer for the public official shall be appointed as provided for in any applicable general or local law governing the filling of a temporary vacancy in the public office affected. If no such general law, local law, ordinance, or resolution governing the filling of a temporary vacancy is applicable, then the Governor shall appoint a replacement officer for the public official suspended.

(2) Upon the final conviction, the office of the public official shall be vacated immediately without further action. Said vacancy shall be filled in the manner provided by law for filling vacancies in such office.

(e) No commission shall be appointed for a period of 14 days from the day the Governor receives the indictment. This period may be extended by the Governor. During this period of time, the indicted public official may, in writing, authorize the Governor to suspend him from office. Any such voluntary suspension shall be subject to the same conditions for review, reinstatement, or declaration of vacancy as are provided in this Code section for nonvoluntary suspensions.

(f) After any suspension under this Code section, the suspended public official may petition the Governor for a review. The Governor may reappoint the commission to review the suspension. The commission shall make a written report in 14 days. If the commission recommends that the public official be reinstated, he shall immediately be reinstated to office.

(g) The report and records of the commission and the fact that the public official has or has not been suspended shall not be admissible in evidence in any court for any purpose. The report and records of the commission shall not be open to the public.

(h) The provisions of this Code section shall not apply to any indictment handed down prior to January 1, 1985.

(i) If a public official who is suspended from office under the provisions of this Code section is not first tried at the next regular or special term following the indictment, the suspension shall be terminated and the public official shall be reinstated to office. The public official shall not be reinstated under this subsection if he is not so tried based on a continuance granted upon a motion made only by the defendant.

(j) Unless otherwise provided by local law, in the event the Governor appoints a member of a governing authority as a temporary replacement for a suspended public official under paragraph (1) of subsection (d) of this Code section, the governing authority, by majority vote, shall select a temporary replacement who is qualified by law to serve as such member of the governing authority, to fill such member's seat on the governing authority until such time as the suspension of the public official is terminated or the end of such member's current term on the governing authority, whichever is earlier. Before selecting such temporary replacement, the governing authority shall advertise its intention to select such temporary replacement in the applicable legal organ at least once a week for two weeks and on the governing authority's website, if it has one, and shall solicit applicants for such temporary replacement position.



§ 45-5-6.1. Suspension and vacation of office of public officials convicted of felony

(a) As used in this Code section, the term "public official" means any elected county officer; any elected member of a county governing authority; any elected member of a city-county consolidated government; any member of a county, area, or independent board of education; any school superintendent of a county, area, or independent school system; any solicitor-general of a state court; any elected member of any municipal governing authority; any member of the Public Service Commission; and any district attorney.

(b) Upon initial conviction of any public official for any felony in a trial court of this state or the United States, regardless of whether the public official has been suspended previously under Code Section 45-5-6, such public official shall be immediately and without further action suspended from office. While a public official is suspended from office under this Code section, he shall not be entitled to receive the compensation from his office. If the conviction is later overturned as a result of any direct appeal or application for a writ of certiorari, the public official shall be immediately reinstated to the office from which he was suspended and shall be entitled to receive any compensation withheld under the provisions of this Code section.

(c)(1) For the duration of any suspension of any elected member of any municipal or consolidated city-county governing authority under this Code section, a replacement officer for the public officer suspended shall be appointed as provided for in any general law, local law, ordinance, or resolution governing the filling of a temporary vacancy in the public office affected. For the duration of any suspension of any other public official under this Code section, a replacement officer for the public official shall be appointed as provided for in any applicable general or local law governing the filling of a temporary vacancy in the public office affected. If no such general law, local law, ordinance, or resolution governing the filling of a temporary vacancy is applicable, then the Governor shall appoint a replacement officer for the public official suspended.

(2) Upon the final conviction, the office of the public official shall be vacated immediately without further action. Said vacancy shall be filled in the manner provided by law for filling vacancies in such office.

(d) The provisions of this Code section shall not apply to any conviction rendered prior to January 1, 1987.



§ 45-5-6.2. Suspension of "authority officials" upon indictment for felony; continued compensation; replacement officials

(a) As used in this Code section, the term:

(1) "Authority official" means any appointed member of a governing body of a local authority.

(2) "Local authority" includes without limitation instrumentalities of one or more local governments created to fulfill a specialized public purpose or any other legally created organization that has authority to issue debt for a public purpose independent of a county or municipality. The term does not include state authorities. Such local authorities may have been created by local constitutional amendment, general statute, or local law.

(b) Unless otherwise provided by general law, upon indictment of an authority official for a felony offense by a grand jury of this state or by the United States, the governing authority of the county or municipality that appointed the authority official may, by resolution entered on the minutes of the governing authority, suspend the authority official from the appointed office immediately and without further action pending the final disposition of the case or until the expiration of his or her appointed term of office, whichever occurs first. During the term of the office to which such officer was appointed and in which the indictment occurred, if a nolle prosequi is entered, if the authority official is acquitted, or if, after conviction, the conviction is later overturned as a result of any direct appeal or application for a writ of certiorari, the authority official shall be immediately reinstated to the office from which he or she was suspended. If the local authority is a joint authority or regional authority with appointments from more than one county, municipality, or combination of counties and municipalities, the governing authority of the county or municipality which was responsible for the appointment shall be authorized to suspend the indicted authority official.

(c) If the suspended authority official is compensated for his or her duties on behalf of the local authority, the authority official shall continue to receive the compensation from his or her office until a conviction. After a conviction, the authority official shall not be entitled to receive the compensation from his or her office. If the authority official is reinstated to office, he or she shall be entitled to receive any compensation withheld under the provisions of this Code section. For the purpose of this Code section, a plea of nolo contendere shall be considered a conviction.

(d) For the duration of any suspension of any authority official under this Code section, a replacement official for the authority official suspended shall be appointed as provided for in any general law, local law, ordinance, or resolution governing the filling of a temporary vacancy in the public office affected. If no such general law, local law, ordinance, or resolution governing the filling of a temporary vacancy is applicable, then the governing authority of the county or city responsible for the initial appointment shall appoint a replacement officer for the authority official suspended. Upon final conviction and after exhaustion of all appeals, if any, the office of the authority official shall be vacated immediately without further action. Said vacancy shall be filled by the replacement official appointed pursuant to this subsection for the balance of the appointed term of the convicted authority official.



§ 45-5-7. Hearing of complaints against budget unit employees and proceedings thereupon; effect on tenure

Upon information being received that any individual employed by the state government is guilty or is alleged to be guilty of irregularities, misconduct, malpractice, malfeasance, misfeasance, incompetence, incapability, or inefficiency in the conduct of his or her official duties, the head of the budget unit, department, or agency employing said person shall be notified of such charges; and if the head of the budget unit, department, or agency takes the position that the charges are unfounded and fails or refuses to discharge the individual against whom the complaint is lodged, it shall be the duty of the Governor to hear the complaint and if, in his opinion, the facts sustain the truth of the accusation, the individual shall stand discharged from state service. Nothing in this Code section shall affect the tenure of office of the elected officials of this state, nor the tenure of office of appointed officials of this state who have been confirmed by the Senate as required by law, nor the tenure of office of those employees who are subject to merit system laws and rules and regulations.






Chapter 5A - Temporary Disabilities of Elected Constitutional Executive Officers

§ 45-5A-1. Certification of temporary disability by Supreme Court

If, after hearing the evidence on the disability of an elected constitutional executive officer pursuant to Article V, Section IV of the Constitution of Georgia, the Supreme Court determines that such officer has a temporary disability, such court shall certify to the elected constitutional executive officers filing the petition that such executive officer has a temporary disability which prevents such officer from performing the duties of office.



§ 45-5A-2. Lieutenant Governor exercising powers and duties of Governor during temporary disability

In case of the temporary disability of the Governor, the Lieutenant Governor shall exercise the powers and duties of the Governor as provided in Article V, Section I, Paragraph V of the Constitution of Georgia until such time as the temporary disability of the Governor ends. The Lieutenant Governor shall receive the same compensation as the Governor until such time as the temporary disability of the Governor ends.



§ 45-5A-3. President Pro Tempore of the Senate exercising powers and duties of Lieutenant Governor during temporary disability

In case of the temporary disability of the Lieutenant Governor, the President Pro Tempore of the Senate shall exercise the powers and duties of the Lieutenant Governor and receive the same compensation as the Lieutenant Governor until such time as the temporary disability of the Lieutenant Governor ends.



§ 45-5A-4. Governor's appointment of persons to perform duties of other officers during temporary disability

(a) In case of the temporary disability of the Secretary of State, the Attorney General, the State School Superintendent, the Commissioner of Insurance, the Commissioner of Agriculture, or the Commissioner of Labor, the Governor shall appoint a person to perform the duties of such elected constitutional executive officer until such time as the temporary disability of such officer ends.

(b) The person appointed to perform the duties of an elected constitutional executive officer as provided in subsection (a) of this Code section shall have the qualifications to hold such office, shall give bond with good security if required of a person elected to such office, and shall take the oath of office. The person appointed to serve in the office of an incapacitated elected constitutional executive officer named in subsection (a) of this Code section shall be subject to the confirmation of the Senate if the Senate is in session at the time of his appointment or convenes in session prior to the expiration of his appointment. Any such appointment made at times when the Senate is not in session shall be effective ad interim. The person appointed to perform the duties of an elected constitutional executive officer shall be authorized to perform every act and exercise every prerogative and discretion that a person holding such office is authorized to perform or exercise under existing law. Such person shall be entitled to receive the compensation as may be provided by law for such office during the period of incapacity of the elected constitutional executive officer.



§ 45-5A-5. Supreme Court to determine when temporary disability has ended; resumption of duties upon termination of temporary disability

(a) The Supreme Court shall determine when the temporary disability of an elected constitutional executive officer has ended and when the officer shall resume the exercise of the powers of office. The Supreme Court may hold hearings for such purpose.

(b) Upon the Supreme Court certifying that the disability of an elected constitutional executive officer has ended, the appointment of the person performing the duties of such officer shall terminate. The elected constitutional executive officer shall thereafter assume and perform the duties of his office.



§ 45-5A-6. Officer compensation during temporary disability

Whenever an elected constitutional executive officer is unable to exercise the duties of office due to a temporary disability and another person exercises the duties of office as provided in this chapter, during the period of disability the elected constitutional executive officer shall be entitled to receive the compensation as may be provided by law for such office.






Chapter 6 - Powers and Duties Generally

§ 45-6-1. "Books, papers, and other office property" defined

As used in this chapter, the term "books, papers, and other office property" shall include, but not be limited to, all books, plates, pictures, photographs, films, engravings, paintings, drawings, maps, newspapers, magazines, pamphlets, broadsides, personal papers, organization records, documents, letters, public records, and microforms; sound recordings; audiovisual materials in any format; magnetic or other tapes; electronic data processing records; artifacts; or other documentary, written, or printed material, regardless of physical form or characteristics belonging to, on loan to, or otherwise in the custody of any public office.



§ 45-6-2. Fiscal year for all state government units; accounting

The fiscal year for this state and for all units of the state government shall commence on July 1 and end on June 30 of each year, and all public officers of this state shall keep their official accounts in accordance therewith. The fiscal year shall be uniform for all state departments, boards, bureaus, commissions, institutions, and other agencies.



§ 45-6-3. Official reports to conform with fiscal year

The year for official reports shall be coincident with the fiscal year, and it shall be the duty of the public officers of this state to make and publish in print or electronically annually their official reports for the period commencing on July 1 and ending on June 30 of each year, inclusive. All public officers shall conform to the fiscal year as established in Code Section 45-6-2 in reporting and recording the financial operations of their respective offices and departments.



§ 45-6-4. Mailing of annual reports to General Assembly members

(a) Each state agency, authority, office, board, department, or official directed by law to file or electing to file an annual report shall notify each member of the General Assembly in the manner which the reporting entity deems to be most effective and efficient that such report is available upon request on or before June 1 of each year, unless another date is provided for by law.

(b) Each state agency, authority, office, board, department, or official directed by law to provide or electing to provide the members of the General Assembly with any annual report, budget, or audit other than those referred to in subsection (a) of this Code section shall not be required to distribute copies of such materials to the members but shall notify the members of the availability of such materials in the manner which the reporting entity deems to be most effective and efficient.

(c) Each state agency, authority, office, board, department, or official shall be required to furnish to any member of the General Assembly any such annual report, budget, or audit referred to in this Code section upon request of any member of the General Assembly.



§ 45-6-5. Source of powers of public officers generally; estoppel

Powers of all public officers are defined by law and all persons must take notice thereof. The public may not be estopped by the acts of any officer done in the exercise of an unconferred power.



§ 45-6-6. Office property kept by public officers subject to inspection

All books, papers, and other office property kept by any public officer under the laws of this state may be copied or inspected subject to the requirements of Article 4 of Chapter 18 of Title 50.



§ 45-6-7. Duty of incumbent to deliver office property to successor -- Generally

When any office is vacated, it is the duty of the incumbent, when requested, to deliver all books, papers, and other office property to his qualified successor.



§ 45-6-8. Duty of incumbent to deliver office property to successor -- Retiring judicial or ministerial officers or state's attorneys

Upon retiring from office, all judicial officers, ministerial officers, or state's attorneys who receive any books, papers, or other office property from the state shall deliver those materials over to their successors.



§ 45-6-9. Duty of incumbent to deliver office property to successor -- When incumbent deceased or cannot be found

If a vacancy occurs because of death or if the incumbent cannot be found at the time a demand is made, it shall be the duty of any person having possession or control of any books, papers, or other office property or any part thereof to deliver it to the successor; and any rights and remedies shall be the same against such person as against the officer who is deceased or cannot be found.



§ 45-6-10. Duty of incumbent to deliver office property to successor -- Failure to comply; search for and seizure of office property

At the time appointed or at any other time to which the matter may be adjourned after a copy of the show cause order had been personally served on the person refusing to deliver the books, papers, and other office property, the judge shall proceed to inquire into the circumstances. If it appears that the books, papers, and other office property are withheld, the judge must order the same delivered immediately to the successor and on failure of the person so ordered to comply, the judge shall issue a warrant, directed to any officer of the county or of the adjoining county authorized to make an arrest, to arrest such person and commit him to jail, where he shall remain until he complies with said order or is otherwise discharged by law. At the same time and in the same way the judge shall command such officer to search such places as may be designated in the warrant for the books, papers, and other office property and to seize and bring them before him or some other official authorized to preside. If it appears that the books, papers, and other office property belong to the office, the judge shall cause them to be delivered to the successor. The payment of costs is in the discretion of the court. These proceedings do not interfere with Code Section 45-6-14 on this subject.



§ 45-6-11. Duty of incumbent to deliver office property to successor -- Proceedings by successor

If any person shall neglect or refuse to deliver books, papers, or other office property after demand has been made, the successor shall make complaint to the judge of the probate court of the county or to the judge of the superior court of the circuit in which the person refusing resides or, if neither can be had, to the judge of the superior court of an adjoining circuit; and if such officer is satisfied from the oath of complainant or otherwise that books, papers, or other office property are being withheld, he shall grant an order requiring the person so refusing to show cause, on a day and at a place named in such order, why he should not be compelled to deliver over such property.



§ 45-6-12. Duty of incumbent to deliver office property to successor -- Director of Division of Archives and History to act as agent when office abolished or no successor appointed

The director of the Division of Archives and History, or his or her designee, is authorized to act as agent for any public officer or his or her successor in office, or in those cases where the office is abolished or no successor is appointed or elected, to recover books, papers, and other office property in the manner provided in Code Sections 45-6-10 and 45-6-11. The director may initiate such action on his or her own volition and succeeds to all rights and remedies as the successor in office would normally have in the property.



§ 45-6-13. Duty of incumbent to deliver office property to successor -- Liability for costs of office property upon failure to deliver

Upon failure to deliver any books, papers, or other office property after demand has been made by the incoming officer, the retiring judicial or ministerial officer shall be liable for three times the initial cost of such books, papers, or other office property, to be retained out of his salary, if a salaried officer, or if not a salaried officer and the said amount has not been retained, he shall be subject to action and recovery by his successor in the name of the state.



§ 45-6-14. Duty of incumbent to deliver office property to successor -- Failure to deliver office property

After the expiration of his term, if any officer shall willfully and unlawfully withhold or detain from his successor the books, papers, or other office property belonging to his office or if he shall mutilate, destroy, take away, or otherwise prevent the complete possession by his successor of such books, papers, or other office property, then he shall be guilty of a misdemeanor.






Chapter 7 - Salaries and Fees

Article 1 - General Provisions

§ 45-7-1. Payment for personal services by state departments

The director of the Office of Planning and Budget is authorized, in his discretion, to require any department of state government to calculate and to make payment for personal services on the basis of 26 pay periods per year.



§ 45-7-2. Compensation of state official for serving in ex officio position

No state official who receives, as a part of his compensation, pay for service on an ex officio office or position held by such officer shall receive any compensation for such service in any such ex officio office created subsequent to May 1, 1963, unless the statute creating the ex officio office shall specifically provide for compensation for the ex officio officer.



§ 45-7-3. Compensation of state officials designated in Code Sections 45-7-4, 45-7-20, and 45-7-21; reimbursement of members of General Assembly serving on advisory boards and similar entities of the executive and judicial branches

(a) Unless specifically stated otherwise, the state officials designated in Code Sections 45-7-4, 45-7-20, and 45-7-21 shall not receive from state funds any compensation, salary, contingent expense allowance, longevity pay, or allowance of any kind other than that specified or provided for in such Code sections. The annual salary for each such official shall be paid in equal monthly or semimonthly installments.

(b) Members of the General Assembly may be reimbursed from funds of the executive and judicial branches of state government for their service upon advisory or investigative boards, committees, commissions, and other similar entities of the executive and judicial branches, subject to the following conditions:

(1) Such reimbursement shall be limited to actual expenses incurred or to actual travel expenses incurred and a per diem allowance not to exceed the per diem allowance paid to members of the General Assembly for service on interim committees of the General Assembly, provided that a mileage allowance for use of a personal motor vehicle may be substituted for actual expenses incurred in the use of the vehicle; and

(2) No such reimbursement shall be paid to any member of the General Assembly for any day upon which the member of the General Assembly receives compensation or reimbursement from the legislative branch of state government.

Members of the General Assembly are expressly authorized to receive reimbursement as provided for in this subsection, and the executive and judicial branches of state government are expressly authorized to pay reimbursement as provided for in this subsection.



§ 45-7-4. Annual salaries of certain state officials; cost-of-living adjustments

(a) The annual salary of each of the state officials listed below shall be as follows:

(1) Governor.................................................$ 60,000.00

An allowance in an amount specified in the appropriations Act

shall also be provided for the operation of the Governor's

mansion.

(2) Lieutenant Governor........................................54,920.00

(3) Adjutant general

The adjutant general shall continue to receive the pay and

allowances under the same procedure as provided by law.

(4) Commissioner of Agriculture...............................100,429.00

(5) Attorney General..........................................114,633.00

(6) Reserved.

(7) Commissioner of Insurance.................................100,396.00

(8) Reserved.

(9) Commissioner of Labor.....................................100,418.00

The above amount of salary for the Commissioner of Labor shall

include any compensation received from the United States

government and the amount of state funds paid shall be reduced

by the amount of compensation received from the United States

government.

(10) Reserved.

(11) Each member of the Public Service Commis-

sion.........................................................96,655.00

(12) Reserved.

(13) State School Superintendent...............................102,708.00

(14) Secretary of State........................................102,708.00

(15) Reserved.

(16) Reserved.

(17) Reserved.

(18) Each Justice of the Supreme Court.........................175,600.00

(19) Each Judge of the Court of Appeals........................174,500.00

(20) Each superior court judge.................................126,265.00

(21) Each district attorney....................................120,072.00

(22) Each member of the General Assembly........................16,200.00

(A) Reserved.

(B) Each member of the General Assembly shall also receive the

allowances provided by law. The amount of the daily expense

allowance which each member is entitled to receive under the

provisions of Code Section 28-1-8 shall be as provided in that

Code section. The mileage allowance for the use of a personal

car on official business shall be the same as that received by

other state officials and employees.

(C) In addition to any other compensation and allowances

authorized for members of the General Assembly, each member may

be reimbursed for per diem differential and for actual expenses

incurred in the performance of duties within the state as a

member of the General Assembly in an amount not to exceed

$7,000.00 per year. Expenses reimbursable up to such amount

shall be limited to one or more of the following purposes:

lodging, meals, per diem differential, postage, personal

services, printing and publications, rents, supplies (including

software), telecommunications, transportation, utilities, and

purchasing or leasing of equipment. If equipment purchased by a

member has a depreciated value of $100.00 or less when such

member leaves office, the equipment does not need to be

returned to the state. No reimbursement shall be made for any

postage which is used for a political newsletter. No

reimbursement shall be paid for lodging or meals for any day

for which a member receives the daily expense allowance as

provided in this paragraph. Such expenses shall be reimbursed

upon the submission of sworn vouchers to the legislative fiscal

office. Such sworn vouchers shall be accompanied by a

supporting document or documents showing payment for each

expense claimed or an explanation of the absence of such

documentation. No sworn voucher or supporting document shall be

required for per diem differential.

(D) The amount of per diem differential which may be claimed for

each day under subparagraph (C) of this paragraph shall be the

difference between the daily expense allowance authorized for

members of the General Assembly and $119.00; provided, however,

that the General Appropriations Act for any fiscal year may

increase such amount of $119.00 per day to an amount not in

excess of the federal per diem rate then in effect for the

state capital as specified by the General Services

Administration. Per diem differential shall be paid by the

legislative fiscal office to the member upon the member's

notification to the legislative fiscal office of the days for

which the daily expense allowance was received for which the

member wishes to claim the per diem differential, and the

legislative fiscal office shall keep a record of the days for

which per diem differential is so claimed and paid.

(E) For the purposes of this paragraph, a year shall begin on the

convening date of the General Assembly in regular session each

year and end on the day prior to the convening of the General

Assembly in the next calendar year. Any voucher or claim for

any reimbursement for any year as defined in this paragraph

shall be submitted no later than the fifteenth of April

immediately following the end of such year. No reimbursement

shall be made on any voucher or claim submitted after that

date. Any amounts remaining in such expense account at the end

of the first year of the two year biennium may be claimed for

expenses incurred during the second year of the two year

biennium. Any amounts remaining in any expense account which

are not so claimed by April 15 of the year following the second

year of the biennium and any amounts claimed which are returned

as hereafter provided for in this paragraph shall lapse and

shall be remitted by the legislative fiscal office to the

general fund of the state treasury. Any former member of the

General Assembly may be reimbursed for expenses incurred while

a member of the General Assembly upon compliance with the

provisions of this paragraph. The Legislative Services

Committee is empowered to provide such procedures as it deems

advisable to administer the provisions of this paragraph,

including, but not limited to, definitions of the above list of

items for which reimbursement may be made and the form of the

voucher or claim which must be submitted to the legislative

fiscal office. In the event of any disagreement as to whether

any reimbursement shall be made or any allowance shall be paid,

the Legislative Services Committee shall make the final

determination. In the event any reimbursement is made or any

allowance is paid and it is later determined that such

reimbursement or payment was made in error, the person to whom

such reimbursement or payment was made shall remit to the

legislative fiscal office the amount of money involved. In the

event any such person refuses to make such remittance, the

legislative fiscal office is authorized to withhold the payment

of any other moneys to which such person is entitled until the

amount of such reimbursement or payment which was made in error

shall be realized.

(23) Speaker of the House of Representatives....................17,800.00

The Speaker of the House of Representatives shall also receive the

salary and allowances authorized as a member of the General

Assembly. Upon the taking of office by the members of the

General Assembly on the convening day of the regular session of

the General Assembly in 1983, the annual salary of the Speaker

of the House of Representatives shall become $22,800.00. After

such date, the Speaker shall also receive as additional salary

a sum equal to the amount of salary over $30,000.00 per annum

which is received by the Lieutenant Governor as of that date or

thereafter; and the salary of the Speaker shall be adjusted at

the beginning of each term so as to include such additional sum.

(24) President Pro Tempore of the Senate.........................4,800.00

The President Pro Tempore of the Senate shall also receive the

salary and allowances authorized as a member of the General

Assembly.

(25) Speaker Pro Tempore of the House of Representatives.........4,800.00

The Speaker Pro Tempore of the House of Representatives shall also receive the salary and allowances authorized as a member of the General Assembly.

(b) As a cost-of-living adjustment except as qualified below as to members and member-officers of the General Assembly, the annual salary of each state official whose salary is established by Code Section 45-7-3, this Code section, and Code Sections 45-7-20 and 45-7-21, including members of the General Assembly, the Speaker of the House of Representatives, the President Pro Tempore of the Senate, and the Speaker Pro Tempore of the House of Representatives, may be increased by the General Assembly in the General Appropriations Act by a percentage not to exceed the average percentage of the general increase in salary as may from time to time be granted to employees of the executive, judicial, and legislative branches of government. However, any increase for such officials shall not include within-grade step increases for which employees subject to compensation plans authorized and approved in accordance with Code Section 45-20-4 are eligible. Any increase granted pursuant to this subsection shall become effective at the same time that funds are made available for the increase for such employees, except increases for members and member-officers of the General Assembly. That portion of the increase determined by the Legislative Services Committee to reflect a cost-of-living increase based upon objective economic criteria shall become effective for members and member-officers at the same time that funds are made available for the increase for such employees. The balance of the increase for members and member-officers of the General Assembly shall become effective on the convening of the next General Assembly in January of the next odd-numbered year. The Office of Planning and Budget shall calculate the average percentage increase.

(c) The annual salary being received on June 30, 1980, shall be increased by 8 percent for each state official listed in subsection (a) of this Code section who:

(1) Is not a member of the General Assembly; and

(2) Is not a contributing member of a state retirement system and, therefore, does not benefit by or participate in any program whereunder a portion of the employee contributions to the state retirement system are made on behalf of the employee by the employer.



§ 45-7-5. Compensation of Lieutenant Governor

The Lieutenant Governor shall be compensated in the amount and manner provided in Code Sections 45-7-3 and 45-7-4. He shall also be entitled to reimbursement for actual transportation costs while traveling by public carrier and the legal mileage rate for the use of a personal automobile while on official business, together with the actual cost of meals and lodging while on official state business, as provided in Code Section 45-7-20.



§ 45-7-6. Members of boards and other public entities not to be paid for more than one meeting per day

No member of a public agency, board, bureau, commission, authority, or body who is paid on a per meeting basis shall be paid for more than one meeting in any one calendar day.



§ 45-7-7. Compensation and allowances of certain officials not to be changed without giving public notice

(a) The compensation or allowances of the officials listed in subsection (b) of this Code section shall not be changed by the governing board or body having the authority to do so unless public notice of such proposed action and amount shall have been given at least 30 days prior to the date such board or body shall consider such action and unless notice of such proposed change shall have likewise been given to the Governor by the board or body at least 30 days prior to the date of such proposed change.

(b) Subsection (a) of this Code section shall apply to the compensation and allowances of the commissioner of community affairs, the director of the Employees' Retirement System of Georgia, the director of the State Forestry Commission, the director of the Georgia Bureau of Investigation, the executive director of the Georgia Franchise Practices Commission, the commissioner of human services, the commissioner of economic development, the commissioner of natural resources, the commissioner of public safety, the chancellor of the University System of Georgia, the president or executive director of the Georgia Student Finance Commission, the executive director of the State Soil and Water Conservation Commission, the executive secretary-treasurer of the Teachers Retirement System of Georgia, the commissioner of transportation, and the executive director of the Georgia Government Transparency and Campaign Finance Commission.



§ 45-7-8. Officer dismissal for charging or taking fees not allowed or for services not performed

Any public officer who shall charge or take fees not allowed by law or for service not performed shall, on conviction or proof thereof, be dismissed from office.



§ 45-7-9. Compensation for line-of-duty injuries of full-time state employees; exceptions

(a) As used in this Code section, the term:

(1) "Agency" means every state department, agency, board, bureau, commission, and authority, except the Department of Transportation.

(2) "Full-time" means an employee who regularly works 30 hours or more each week.

(3) "Injured in the line of duty" means an injury which arises out of or in the course of employment. Going to or from work shall not be considered in the line of duty.

(4) "State employee" means a full-time employee of an agency.

(b) Any state employee who becomes physically disabled as a result of a physical injury incurred in the line of duty and caused by a willful act of violence committed by a person other than a fellow employee shall be entitled to receive compensation as provided in this Code section.

(c) Any person injured in the line of duty as provided in subsection (b) of this Code section shall continue to receive his regular compensation for the period of time that the employee or officer is physically unable to perform the duties of his employment; provided, however, that such benefits provided in this Code section shall not be granted for injuries resulting from a single incident for more than a total of 180 working days. An employee, firefighter, or officer shall be required to submit to his department head satisfactory evidence of such disability.

(d) Benefits made available under this Code section shall be subordinate to any workers' compensation benefits which the employee is awarded and shall be limited to the difference between the amount of workers' compensation benefits actually paid and the amount of the employee's regular compensation.

(e) Any employee of the Department of Corrections, employee of the Department of Community Supervision, employee of the State Board of Pardons and Paroles, employee of the Department of Natural Resources, employee of the Department of Revenue, or law enforcement officer who qualifies for disability allowances pursuant to Code Section 47-2-221 shall not be entitled to any benefits provided in this Code section.

(f) This Code section shall not apply to employees of the Department of Transportation covered by Code Section 32-2-7.






Article 2 - Reimbursement of Expenses

§ 45-7-20. Reimbursement of travel costs for certain officials

Except as provided in Code Section 45-7-21, each state official designated in Code Section 45-7-4 shall be reimbursed from state funds for actual transportation costs while traveling by public carrier, the legal mileage rate for use of a personal automobile, and the actual cost of lodging and meals while away from his office on official state business. This Code section shall not apply to the adjutant general, superior court judges, district attorneys, members of the General Assembly, the Speaker of the House of Representatives, the President Pro Tempore of the Senate, and the Speaker Pro Tempore of the House of Representatives, all of whose expenses and allowances shall be paid as provided for in Code Section 45-7-4. This Code section shall not apply to the Lieutenant Governor during sessions of the General Assembly. During such sessions, the Lieutenant Governor shall receive the same expense allowance per day as that received by a member of the General Assembly, plus reimbursement for actual transportation costs while traveling by public carrier and the legal mileage rate for use of a personal automobile. No official provided for in Code Sections 45-7-3, 45-7-4, this Code section, and 45-7-21 shall be reimbursed from state funds for any transportation, mileage, lodging, or meals for which he is reimbursed from funds other than state funds.



§ 45-7-21. Expense allowance and travel cost reimbursement for members of certain boards and commissions

(a) Each member of the boards and commissions enumerated in this Code section shall receive the same expense allowance per day as that received by a member of the General Assembly for each day such member of a board or commission is in attendance at a meeting of such board or commission, plus reimbursement for actual transportation costs while traveling by public carrier or the legal mileage rate for the use of a personal automobile in connection with such attendance. The expense allowance and reimbursement provided for in this Code section shall be paid in lieu of any per diem, allowance, or other remuneration now received by any such member for such attendance. The existing law relative to any limitation on the number of meeting days and remuneration for service on committees or subcommittees of any such board or commission shall remain in effect. The boards and commissions to which this Code section shall be applicable are as follows:

(1) State Board of Education;

(2) Board of Regents of the University System of Georgia;

(2.1) Board of Community Supervision;

(3) Board of Corrections;

(4) Board of Economic Development;

(5) Board of Natural Resources;

(6) Reserved;

(7) Dental Education Board;

(8) Georgia Student Finance Commission;

(9) Veterans Service Board;

(10) Georgia Agricultural Exposition Authority;

(11) Georgia Board for Physician Workforce;

(12) Georgia Music Hall of Fame Authority;

(13) Georgia Sports Hall of Fame Authority;

(14) Georgia Rail Passenger Authority;

(15) Georgia Tobacco Community Development Board;

(16) State Board of the Technical College System of Georgia;

(17) Civil War Commission; and

(18) The delegation from the State of Georgia to the Southern Dairy Compact Commission.

(a.1) Each member of any state board whose membership is elected wholly by votes of the members of the House of Representatives and Senate shall receive the same per diem and transportation costs as that received by a member of the General Assembly for each day of actual attendance at meetings of such board and the committee meetings of such boards.

(b) Whenever this Code section or any other law of this state provides that members of any board, commission, or other body shall receive the same daily expense allowance as members of the General Assembly, whether by specific reference to this Code section or any other law or by a more general reference, the members of such board, commission, or other body shall receive a daily expense allowance of $105.00. Such $105.00 amount shall apply for members of such boards, commissions, and other bodies, regardless of whether the amount actually received by members of the General Assembly under Code Section 28-1-8 is more or less than $105.00. The provisions of this subsection shall control over any conflicting provisions of any other earlier enacted law.



§ 45-7-22. Reimbursement for relocation expenses -- Authorization generally

Notwithstanding any law, rule, or regulation to the contrary, a state department may reimburse an employee of state government for expenses incurred for transportation of household goods and expenses incident to a change of residence from one part of the state to another as a result of an action of the state department requiring such relocation when such action is in the best interest of the department; provided, however, that the Department of Economic Development may also reimburse an employee of that department for transportation of household goods and expenses incident to a change of residence to a foreign country as a result of an action of that department requiring such relocation when such action is in the best interest of that department.



§ 45-7-23. Reimbursement for relocation expenses -- Conditions

Before the reimbursement of expenses to transferred employees may take place, the following conditions must be satisfied:

(1) The department which employs the person transferred must certify that the move was in the best interest of the department and that the expenses incurred are reasonable and proper; and

(2) The employee must sign an agreement that he will remain employed by the department in the location to which the move was made for a period of not less than one year following the effective date of the move, unless separated or transferred for reasons beyond his control and acceptable to the department concerned. In case of violation of such agreement, any funds expended by the state for expense reimbursement will be recoverable from the employee concerned as a debt due the state.



§ 45-7-24. Reimbursement for relocation expenses -- Rules, regulations, and policies

The Office of Planning and Budget shall establish such rules, regulations, and policies as are necessary to administer such a program of reimbursement for all state employees.



§ 45-7-25. Advance travel funds -- Employee trust accounts authorized

Each department, agency, institution, and board of the state is authorized to establish employee trust accounts as are necessary to account for state funds which are advanced to employees for travel purposes in the conduct of official state business and as are necessary to carry out the intent and purpose of this Code section and Code Sections 45-7-26 through 45-7-28.



§ 45-7-26. Advance travel funds -- Rules and regulations for accounting of funds

The director of the Office of Planning and Budget shall develop the necessary rules, regulations, and procedures to govern the advance of state funds to employees prior to travel in the conduct of official state business and to provide for proper accounting of the state funds advanced to such employees on a timely basis following such employees' return from travel status.



§ 45-7-27. Advance travel funds -- Accounting and reimbursement of unused funds

Each employee granted an advance of state funds under this Code section and Code Sections 45-7-25, 45-7-26, and 45-7-28 shall be the custodian of state funds entrusted to him, shall file an accounting of such funds, and shall reimburse unused travel advances as required by the rules and regulations adopted by the director of the Office of Planning and Budget.



§ 45-7-28. Advance travel funds -- Lien when employee fails to file accounting or reimburse funds

Should any employee granted a travel advance under this Code section and Code Sections 45-7-25 through 45-7-27 fail to file an accounting and reimbursement as provided by the rules and regulations adopted by the director of the Office of Planning and Budget, the head of each agency shall file with the director of the Office of Planning and Budget a certification of the amount so advanced, which shall then become a lien against any and all funds or moneys due the employee from the state or from the Employees' Retirement System of Georgia or the Teachers Retirement System of Georgia.



§ 45-7-28.1. Employee travel reimbursement; rules and regulations to be issued by the Department of Audits and Accounts and the Office of Planning and Budget

Repealed by Ga. L. 2005, p. 694, § 35/HB 293, effective July 1, 2005.



§ 45-7-29. Reimbursement for expenses of lodging and air fare -- Supporting documentation required

(a) No official or employee of the executive, legislative, or judicial branch of state government shall be reimbursed from public funds for expenses for lodging and air fare incurred in the performance of his duties unless a bill, receipt, or similar supporting document showing payment therefor or an explanation of the absence of such documentation shall be submitted when applying for reimbursement.

(b) The requirements of subsection (a) of this Code section shall be in addition to any other requirements relative to reimbursement for any expenses incurred by any such official or employee in the performance of his duties which are now or hereafter provided for by law. The requirements of subsection (a) of this Code section also shall not preclude the promulgation by any agency of the executive, legislative, or judicial branch of state government of any rule or regulation or policy relative to reimbursement for any expenses.



§ 45-7-30. Reimbursement for expenses of first-class air fare

Except as provided in this Code section, no state official or employee, when traveling by commercial air carrier on a first-class basis, shall be reimbursed for that portion of the first-class air fare which exceeds the amount of the fare of the next lowest fare for the flight on which such official or employee is traveling. This shall not prohibit the reimbursement for the entire cost of first-class air fare under any of the following conditions:

(1) Space is not otherwise available;

(2) A licensed medical practitioner certifies that because of a person's mental or physical condition specific air travel arrangements are required; or

(3) The commissioner of public safety certifies that specific air travel arrangements are necessary for security reasons.



§ 45-7-31. Reimbursement for expenses -- Per diem allowances

This Code section and Code Sections 45-7-29, 45-7-30, and 45-7-32 shall not apply to per diem allowances authorized by law for officials or employees.



§ 45-7-32. Unlawful use of travel advance received from public funds for nongovernmental purposes; fraudulent request for reimbursement of expenses; penalty for violations

(a) It shall be unlawful for any person to use any travel advance received from public funds for nongovernmental purposes or to submit or approve, knowingly or through willful and wanton neglect, a fraudulent request to the state for reimbursement of expenses.

(b) Any person who, in violation of subsection (a) of this Code section, uses any travel advance for nongovernmental purposes or submits or approves, knowingly or through willful and wanton neglect, a fraudulent request for reimbursement of expenses valued in the aggregate at less than $500.00 shall be guilty of a misdemeanor of a high and aggravated nature which shall be punishable by not more than 12 months' imprisonment and a fine not to exceed $5,000.00. In addition to the foregoing criminal penalties, any such person shall also be subject to immediate termination of state employment and shall owe restitution to the state equal to the amount of such misappropriated travel advances or fraudulent reimbursements, plus interest to be assessed at a rate of 12 percent per annum to be calculated from the date each misappropriated travel advance or fraudulent reimbursement payment was made.

(c) Any person who, in violation of subsection (a) of this Code section, uses any travel advance for nongovernmental purposes or submits or approves knowingly, or through willful and wanton neglect, a fraudulent request for reimbursement of expenses valued in the aggregate at $500.00 or more shall be guilty of a felony which shall be punishable by not less than one nor more than 20 years' imprisonment and a fine not to exceed $50,000.00 or triple the amount of such misappropriated travel advances or fraudulent reimbursement payments, whichever is greater. In addition to such criminal penalties, any such person shall also be subject to immediate termination of state employment and shall owe restitution to the state equal to the amount of such misappropriated travel advances or fraudulent reimbursements, plus interest to be assessed at a rate of 12 percent per annum to be calculated from the date each misappropriated travel advance or fraudulent reimbursement payment was made.



§ 45-7-33. Reimbursement for expenses in filing application for commercial driver's license

Notwithstanding any law, rule, or regulation to the contrary, a state department may reimburse an employee of state government for expenses incurred in filing an application for obtaining a commercial driver's license as such application fee is set forth in Article 7 of Chapter 5 of Title 40.



§ 45-7-34. Rules and regulations for administering reimbursement programs

The Office of Planning and Budget shall establish such rules, regulations, and policies as are necessary to administer such a program of reimbursement for all state employees.






Article 3 - Salary Deductions

§ 45-7-50. Deductions for United States savings bonds

The disbursing or fiscal officer of any state department, board, bureau, commission, agency, municipality, county, or other political subdivision thereof may deduct from the salary of any employee of this state, county, municipality, or political subdivision thereof such amount as the employee shall authorize in writing for the purchase of United States savings bonds for the employee. The written authorization shall be filed with the disbursing or fiscal officer of such state department, board, bureau, commission, agency, municipality, or county, and he shall make such rules and regulations governing the purchase of the bonds as he may deem necessary, which rules and regulations shall be incorporated in the employee's written authorization. The authorization of the employee may be withdrawn by the employee at any time upon filing written notice of withdrawal with said disbursing or fiscal officer.



§ 45-7-51. Deductions for payment of insurance premiums

(a) Any department or agency of the state is authorized to deduct voluntarily designated amounts from the salaries or wages of its full-time employees for the purpose of payment of insurance premiums to a designated insurance company or designated insurance companies which are licensed to do business in Georgia by the Commissioner of Insurance. No such deduction shall be made without the approval of the head of the department or agency employing the designating employee. No such deductions shall be made unless at least 15 percent of the full-time employees of a department or agency request such deductions which are to be paid to a particular insurance company. No such deductions shall be made without individual written requests of the employees, which requests shall designate the exact amount which is to be deducted. Any employee who consents to such a deduction is authorized to terminate the deduction upon two weeks' written notice. Each department head may discontinue allowing such deductions upon reasonable notice to the company and his employees.

(b) The fiscal authorities or other employees of the various departments or agencies of the state will not incur any liability for errors or omissions made in the performance of the payroll deduction agreement between the department or agency and the employees, provided that no fiscal authority or employee of this state is protected from criminal or civil liability for conversion, theft by conversion, theft by taking, theft by extortion, theft by deception, or any other intentional misappropriation of the moneys or property of another for his own use.



§ 45-7-52. Deductions for payments to credit unions

(a) Any department or agency of the state is authorized to deduct designated amounts from the salaries or wages of its employees for the purpose of payment of deposits or indebtedness to a department or agency credit union if such department or agency credit union is a corporation and existing under the laws of this state. No such deduction shall be made without the approval of the head of the department or agency. No such deductions shall be made without the written request of the employee, which request shall designate the exact amount which is to be deducted. Any employee who has consented to a deduction is authorized to withdraw from such plan upon two weeks' written notice.

(b) The fiscal authorities or other employees of the various departments or agencies will not incur any liability for errors or omissions made in the performance of the agreement between the department or agency and the employee.



§ 45-7-53. Deductions for payment of parking and van pool fees

(a) Any department, agency, authority, or commission of the state is authorized to deduct designated amounts from the salaries or wages of its employees for the purpose of payment of capitol hill parking and van pool fees. No such deduction shall be made without the approval of the head of the department, agency, authority, or commission and the Georgia Building Authority. No such deduction shall be made without the written request of the employee, which request shall designate the exact amount which is to be deducted. Any employee who has consented to a deduction is authorized to withdraw from such plan upon one month's written notice.

(b) The fiscal authorities or other employees of the various departments, agencies, authorities, or commissions will not incur any liability for errors or omissions made in the performance of the agreement between the department, agency, authority, or commission and the employee.



§ 45-7-54. Voluntary contributions by state government employees through payroll deductions to certain not for profit organizations

(a) Any department, agency, authority, or commission of the state is authorized to deduct designated amounts from the salaries or wages of its employees and remit such moneys to not for profit organizations, associations, or corporations providing tangible services and benefits to state government or its employees. Except as provided in subsection (b) of this Code section, no such deduction shall be made unless at least 2,500 of the full-time employees of the state request such deduction. Where 2,500 or more full-time employees of the state request payroll deduction services to any not for profit organization, association, or corporation having among its objectives educational, legislative, or professional development activities related to promoting and enhancing the efficiency, productivity, and welfare of state government services or of state government employees, then the state shall provide such deductions as an additional employment benefit to its employees.

(b) Where 500 or more full-time state employees who are employed in the Division of Family and Children Services or in the law enforcement, corrections officer, or registered nursing disciplines request payroll deduction services to any not for profit association having among its specific objectives (1) professional development activities related to such employment, (2) the provision of assistance to or on behalf of persons who are killed, injured, in need of medical attention, or otherwise in need of assistance while engaged in such employment or as a result of such employment, or (3) promoting or enhancing law enforcement, corrections, or registered professional nursing in the State of Georgia, then the state shall provide such deductions as an additional employment benefit to its employees. This provision shall not be interpreted to require the agency or state to provide the funds for any employee's dues or contributions.

(c) The commissioner of administrative services shall have the authority to administer this Code section and to determine and compel compliance with its provisions.

(d) No deduction shall be made under this Code section without the express written and voluntary consent of the employee. Each such request shall designate the exact amount to be deducted. Any employee who consents to such deduction is authorized to terminate the deduction with two weeks' written notice to the department, agency, authority, or commission.

(e) No deduction shall be made under this Code section to any organization, association, or corporation which engages in collective bargaining with the state or encourages its members to strike or stop work.

(f) Each department, agency, authority, or commission of the state shall collect from the deductions withheld a cost of administration fee not to exceed 1 percent of the total deduction collected.

(g) No person shall disclose to any other person the name of any employee deducting amounts, or the organizations, associations, or corporations designated, except as is necessary to accomplish the purpose of this article or as otherwise authorized in writing by the individual employee.

(h) Departments, agencies, authorities, and commissions and their employees shall not incur any liability for errors or omissions made in performance of the payroll deduction agreement between the state and the employee, provided that this Code section does not confer immunity from criminal or civil liability for conversion, theft by conversion, theft by taking, theft by extortion, theft by deception, or any other intentional misappropriation of the money or property of another.



§ 45-7-55. Deductions for transit passes and other fare media

(a) It is the purpose of this Code section to permit voluntary deductions from wages or salaries of employees of the State of Georgia for the purchase of transit passes and other fare media for the benefit of these employees and the State of Georgia through a process which involves minimal disruption of work time and provides reasonable assurance to the employees of reliable transportation to and from work.

(b) Any department, agency, authority, or commission of the state is authorized to participate in any program to provide a mass transit employee benefit to its employees and may, but need not, bear all or a portion of the cost of such fare media from funds specifically appropriated for this purpose.

(c) Any such participating state entity is authorized to deduct designated amounts from the wages or salaries of its employees for the purpose of facilitating employee purchase of transit passes and other fare media. No such deduction shall be made without the approval of the head of the participating state entity. No such deduction shall be made without the written request of the employee, who may withdraw that person's request upon one month's written notice.

(d) The fiscal authorities or other employees of any participating state entity will not incur any liability for errors or omissions made in the performance of the mass transit employee benefit program.



§ 45-7-56. Deductions for purchase of personal computing and computer related equipment.

(a) As used in this Code section, the term "local unit of administration" means any county or independent board of education.

(b) It is the purpose of this Code section to permit voluntary deductions from wages or salaries of employees of the State of Georgia and local units of administration for the purchase of personal computing and computer related equipment through an employee purchase program facilitated by and through the Georgia Technology Authority and for the purchase of consumer offerings through an employee purchase program facilitated by and through the Department of Administrative Services.

(c) Any department, agency, authority, or commission of the state or any local unit of administration is authorized to deduct designated amounts from the wages or salaries from its employees for the purpose of facilitating employee purchases of personal computing and computer related equipment through an employee purchase program facilitated by and through the Georgia Technology Authority and for the purpose of facilitating employee purchases of consumer offerings through an employee purchase program facilitated by and through the Department of Administrative Services. No such deduction shall be made under this Code section without the express written and voluntary consent of the employee. Each such request shall designate the exact amount to be deducted. Any employee who has consented to a deduction is authorized to withdraw from such salary reduction with two weeks' written notice; provided, however, that such withdrawal shall not relieve any employee of any outstanding indebtedness incurred under such purchase program.

(d) (1) The fiscal authorities or other employees of the various departments or agencies of this state will not incur any liability for errors or omissions made in the performance of the agreement between the state and the employee.

(2) The fiscal authorities or other employees of local units of administration will not incur any liability for errors or omissions made in the performance of the agreement between the local unit of administration and the employee.

(3) Notwithstanding the provisions of paragraphs (1) and (2) of this subsection, this Code section does not confer immunity from criminal or civil liability for conversion, theft by conversion, theft by taking, theft by extortion, theft by deception, or any other intentional misappropriation of the money or property of another.

(e) If a state employee or public school employee leaves employment for any reason and a balance is owing for the computer, equipment, or consumer offering, then, in that event, the state or board of education or the state retirement system shall have the right to deduct the balance owing from any funds under the control of the state or board of education or state retirement system to which said employee would otherwise be entitled.



§ 45-7-57. Deduction from wages for contributions into savings trust accounts

(a) Any department, agency, authority, commission, or other instrumentality of the state is authorized to deduct designated amounts from the wages or salaries of its employees and remit such moneys to one or more savings trust accounts established under Article 11 of Chapter 3 of Title 20.

(b) No payroll deduction shall be made under this Code section without the employee's written and voluntary consent designating the exact amount to be deducted.

(c) Any employee who has authorized a deduction under this Code section is authorized to end such salary deduction upon written notice to the employer.

(d) The fiscal authorities or other employees of the various departments, agencies, authorities, commissions, or other instrumentalities of this state shall incur no liability for errors or omissions made in the administration of payroll deductions authorized under this Code section.






Article 4 - Disclosure of Professional Services Fees

§ 45-7-70. Purpose of article

It is in the best interests of a free society that citizens be fully informed as to the conduct of their government and that those who serve the public by performing services requiring special qualification, training, or knowledge and the exercise of discretion or judgment be known and identified. To ensure that the public may better evaluate the stewardship of elected and appointed officials in the use of public funds for the purchase of professional services from other than full-time employees, it is appropriate that disclosure be made of the use of professional personnel and of the fees and reimbursement paid for such services and incidental expenses.



§ 45-7-71. Professional services fees to be identified in financial records

In the fiscal and financial records of any state agency which are submitted for audit to the state auditor, any fees for services or reimbursable expenses charged to any authority created, authorized, or otherwise provided for by state law or charged to any board, bureau, commission, committee, department, institution, office, retirement system, or any other agency of the state by any consultant, architect, or attorney at law shall be identified by type of fee or expense and the purpose for which paid, to whom paid, and the dates when such payment or payments of fees and expenses were made. Salaries paid and reimbursement of expenses made to professional persons employed on a full-time basis by the authorities or state agencies are not included within the reporting requirement set forth in this Code section.



§ 45-7-72. Statements or reports to Attorney General and state auditor

A copy of each statement or report, referred to in Code Section 45-7-71, of any authority or state agency in which a fee or expense paid to a consultant or member of a profession is identified and reported shall be provided to the Attorney General and the state auditor unless such statement or report is otherwise required by law to be provided to the Attorney General or the state auditor.



§ 45-7-73. State auditor to prescribe form and date for submission of reports

Where necessary to accomplish the purposes of this article, the state auditor shall by rule or regulation prescribe the form in which the reports of professional services shall be made by the authority or state agency. The state auditor shall also establish dates for the submission of the reports required by this article.



§ 45-7-74. State auditor to provide report of fees to various state officials

The state auditor shall annually provide to the Governor, to each house of the General Assembly, to the Attorney General, and to the Secretary of State a report in which the accumulated totals of payments of fees and expenses to members of professions are set forth, identifying:

(1) The person or persons to whom such payments were made;

(2) The professions of such person or persons;

(3) The totals of such payments; and

(4) The authority or state agency which has retained such professional person or persons.






Article 5 - State Commission on Compensation

§ 45-7-90. Creation; purpose

A State Commission on Compensation is established for the purpose of assisting the General Assembly in setting the compensation of constitutional state officers, including members of the General Assembly and full-time heads of state agencies, authorities, boards, bureaus, commissions, committees, and departments whose compensation is set by the Constitution, by law, or by Act of the General Assembly.



§ 45-7-91. Composition; qualifications, appointment, vacancies of members

The commission shall be composed of 12 members who shall serve for terms of four years and until their successors shall have been appointed and qualified. No person shall be qualified for appointment to office as a member of the commission if he is an officer or employee of the state at the time of his selection for appointment. Four members shall be appointed by the Governor, at least one of whom shall be regularly engaged in the field of business finance or business management. Two members shall be appointed by the Lieutenant Governor, at least one of whom shall be experienced in labor-management relations. Two members shall be appointed by the Speaker of the House of Representatives, at least one of whom shall be experienced in labor-management relations. Four members shall be appointed by the Justices of the Supreme Court, at least one of whom shall be authorized to practice law in this state. Should any vacancy on the commission occur from death, resignation, or otherwise, the appointing authority shall appoint a successor member to serve during the unexpired term.



§ 45-7-92. Oath, salary, expenses of members; meetings generally

Members of the commission shall take an oath to uphold the Constitution and laws of the United States and of the State of Georgia and shall receive a salary of $59.00 per day for each day of service and such expenses and allowances while performing their duties of office as are refundable to state employees. All expenses incurred by the commission in the performance of its duties shall be paid from funds available to the General Assembly. The commission shall meet no more than 30 days during the year it is established and no more than 15 days in any year thereafter.



§ 45-7-93. Organizational meeting; employment of staff

The commission shall meet immediately after a majority of its members have taken the oath of office, shall select from the members one of their number to serve as chairman, and shall adopt such rules and procedures as may be deemed necessary for the expeditious accomplishment of the obligations of the commission. The commission shall be authorized to employ staff personnel as necessary to accomplish commission objectives.



§ 45-7-94. Commission to make comparative study of compensation

The commission shall make a study of the compensation currently being paid by the state to all constitutional state officers, including members of the General Assembly and all full-time heads of state agencies, authorities, boards, bureaus, commissions, committees, and departments whose compensation is set by the Constitution of Georgia, by law, or by an Act of the General Assembly; and the commission shall compare such compensation with that currently being received by officers and employees serving in comparable positions with the federal government, this state, other states, local governments, and in industry, business, and the professions. In making this comparative study, the commission shall utilize all available data pertaining to prevailing market rates and relating to the costs and standards of living of persons in comparable positions.



§ 45-7-95. Commission to file written report of recommended compensation; bill to be introduced into General Assembly; procedure for adoption of bill

(a) The commission shall file a written report based upon its studies in which a recommended compensation shall be stated for each constitutional state officer, including members of the General Assembly and all full-time heads of state agencies, authorities, boards, bureaus, commissions, committees, and departments whose compensation is set by the Constitution of Georgia, by law, or by Act of the General Assembly. A copy of said report shall be filed with the Governor, Lieutenant Governor, Speaker of the House of Representatives, Clerk of the House of Representatives, Secretary of the Senate, legislative counsel, Chief Justice of the Supreme Court, and Chief Judge of the Court of Appeals. The commission shall file the written report at least 30 days prior to the convening of the General Assembly in regular session at which the general appropriations bill is first considered. The written report of the commission shall be filed, notwithstanding a determination by the commission that no compensation increase or decrease is recommended.

(b) Whenever a written report of the commission's compensation plan is filed, a bill shall be prepared suitable for introduction in either the Senate or House of Representatives containing the compensation recommended by the commission; and such bill shall be introduced at the next session of the General Assembly convening after the filing of said written report. Such bill and the compensation contained therein, in order to become effective, shall receive the same number of readings and go through and be subject to the same procedure as required by the Constitution of Georgia for any other bill; provided, however, that the bill relative to the commission's compensation plan, whether introduced in the House or the Senate, or both, shall be automatically engrossed by both the House and the Senate, and any such bill shall not be changed in either the House or the Senate after its introduction.



§ 45-7-96. Construction of article

It is the intention of the General Assembly that this article shall not be construed so as to authorize the commission to reduce the compensation of constitutional state officers below that established by the Constitution of Georgia or so as to deprive the General Assembly of plenary power to enact laws affecting compensation in accordance with the Constitution of Georgia.






Article 6 - Temporary Furloughs

§ 45-7-110. Criteria for order; notice; applicability; effect of other laws; effect on retirement or pension system; repealer

Repealed by Ga. L. 1991, Ex. Sess., p. 87, § 1, effective March 31, 1993.









Chapter 8 - Accounting for Public Funds

§ 45-8-1. Definitions

As used in this chapter, the term:

(1) "Collecting officer" means any person who is either generally or specifically elected, appointed, or employed, in whole or in part, to collect any tax, revenue, or other moneys on behalf of the state or any of its political subdivisions or on behalf of any board, commission, bureau, or department thereof. The term shall not mean any state, municipality, or county tax collector or revenue agent pursuant to Title 48.

(2) "Commissioner" means the commissioner of banking and finance.

(3) "County authority" means the judge of the probate court or the board of county commissioners or other tribunal, body, or officer having jurisdiction over the fiscal affairs of the county.

(4) (A) "Covered depository" means:

(i) Any depository whose total assets exceed $50 billion as of the latest Consolidated Report of Condition and Income filed by the depository with the Federal Deposit Insurance Corporation and has qualified to serve as a depository for state funds pursuant to Code Section 50-17-50; or

(ii) A depository whose total assets are less than $50 billion as of the latest Consolidated Report of Condition and Income filed by the depository with the Federal Deposit Insurance Corporation, has qualified to serve as a depository for state funds pursuant to Code Section 50-17-50, and has elected to participate in the multibank pooled method.

(B) A covered depository in operation as of January 1, 2016, may continue to secure public body deposits using the dedicated method, the single bank method, or both methods until policies and procedures have been approved by the State Depository Board regarding the multibank pooled method, which shall occur no later than July 1, 2017.

(5) "Custodian" means the state treasurer, any Federal Reserve Bank, or any Federal Home Loan Bank approved by the state treasurer, or any bank, savings association, or trust company that:

(A) Is organized and existing under the laws of this state, any other state, or the United States;

(B) Has executed all forms required under this chapter or any rule adopted under this chapter;

(C) Agrees to be subject to the jurisdiction of the courts of this state or of courts of the United States which are located within this state for the purpose of any litigation arising out of this chapter; and

(D) Has been approved by the state treasurer to act as a custodian;

and which holds a pool of collateral for public deposits established by a depository pursuant to Code Section 45-8-13.

(6) "Daily pool balance" means the daily balance of deposits of public funds held by a depository which balance is secured by the single bank pooled method as specified in paragraph (2) of subsection (b) of Code Section 45-8-13, or the multibank pooled method as specified in paragraph (2) of subsection (c) of Code Section 45-8-13. Insured deposits and deposits of public funds for which no collateral is required under subsection (b) or (d) of Code Section 45-8-12 or special deposits and operating funds for which collateral has been duly waived pursuant to subsection (b) of Code Section 45-8-11 or paragraph (3) of Code Section 50-17-53 shall be excluded from the balance of deposits of public funds for purposes of determining the daily pool balance.

(7) "Default" includes, without limitation, the failure or refusal of a depository holding funds of a public body to pay any check or warrant drawn upon sufficient and collected funds by any public body depositor or to return any deposit on demand or at maturity together with interest as agreed; the issuance of an order by any supervisory authority restraining such depository from making payments of deposit liabilities; or the appointment of a receiver for such depository.

(8) "Depository" means any bank designated, named, or appointed from time to time:

(A) By the State Depository Board as qualified to serve as a depository of state funds pursuant to Code Section 50-17-50;

(B) By county authorities or others as depositories for county and other public funds pursuant to Code Section 45-8-14; or

(C) By collecting officers and officers holding public funds as a depository for public funds pursuant to Code Section 45-8-11.

(9) "Officer to hold public funds" means not only the state treasurer, municipality or county treasurers, the State School Superintendent, municipality or county school superintendents, and treasurers of school districts, but also every other person, by whatever name or title called, who shall be either generally or specially elected, appointed, or employed with the duty, in whole or in part, to receive, hold, or disburse any public money or revenue on behalf of the state or any of its political subdivisions or on behalf of any board, commission, bureau, or department.

(10) "Proper authority" means the officer, board, commission, or other tribunal or body having the jurisdiction to act in the particular matter.

(11) "Public body" means not only the state, municipalities, counties, school districts, drainage districts, and other districts created for special purposes, but also every other political subdivision of the state and every board, bureau, commission, and department of the state or any subdivision thereof, as the context may require.

(12) "State authority" means the officer or officers or board, bureau, commission, or other person or persons who, in their official capacity, shall have, according to the laws of this state, the duty or jurisdiction to act on behalf of the state in the particular matter.



§ 45-8-2. Bonds -- Requirement of officers holding state funds; requirement of additional bond or security; declaring office vacant upon failure to give additional security; reduction of bonds; substitution of new bonds

(a) The state authorities shall require all collecting officers and all officers to hold public funds, so far as relates to moneys or revenues of the state, to give bond, on or before entering on the duties of their office, appointment, or employment, with good security for the faithful performance of the duties of their office and faithfully to account for all moneys coming into their hands, together with such other conditions as the laws may require as to the official bond of the particular officer in question.

(b) If the state authority having supervision or control over the officer or the conduct of his office shall deem at any time that the bond given by such officer is insufficient in amount or is inadequate as to security, he shall notify such officer to give an additional bond or to increase the security. If within the time required by such state authority the officer fails to give the additional bond or to make adequate the security, the state authority shall, if the same be an office the incumbent of which such state authority has the jurisdiction or power to remove, declare the office vacant. If it is an office the incumbent of which such state authority does not have the power to remove, the state authority shall report the same to the Governor; and thereupon, if it be an office the incumbent of which the Governor has power to remove for cause, the Governor, after giving such officer opportunity to be heard, shall have the power to declare the office vacant. If it relates to an officer who can be removed only by impeachment proceedings, the Governor shall report the same to the General Assembly. The Governor shall have concurrent jurisdiction with all other proper authorities to require any collecting officer or any officer to hold public funds to give additional bond or security.

(c) The Governor or other proper state authority shall have the jurisdiction and authority to allow any collecting officer or any officer to hold public funds of the state to reduce his bond by an order discharging the existing bonds of such officer from future liability and the giving of a new bond by said officer in the reduced amount which shall not be below the amount required of such officer as a minimum by the laws of this state.

(d) The Governor or other proper state authority shall have the jurisdiction and authority to allow any such officer to substitute a new bond for his existing bond or bonds and to discharge the existing bond or bonds as to future liability by an order to that effect.



§ 45-8-3. Bonds -- Requirement of officers holding other than state funds; increase, reduction, or discharge of bonds

All municipality or county authorities and all other proper authorities shall, as to collecting officers and officers to hold public funds other than those dealt with in Code Section 45-8-2, have the jurisdiction and authority to require bonds of such officers, of the same kind as is prescribed in Code Section 45-8-2, and shall have the same power and authority to require such officers to increase their bonds or the security thereon, to permit the reduction of such bonds, and to give discharge to existing bonds as to future liability upon new bonds being given, all in like manner as is set forth in Code Section 45-8-2.



§ 45-8-4. Bonds -- Declaring office vacant upon officer's failure to give additional security

If any such officer is required to give additional bond or security pursuant to Code Section 45-8-3 and fails to do so within the time required, the proper authority shall:

(1) Declare the office vacant, if such proper authority has the power of removal over such office; or

(2) If such proper authority does not have the power of removal, it shall report the same to the Governor or officer having power of removal, who, after giving the delinquent officer opportunity to be heard, shall have the power to declare the office vacant.



§ 45-8-5. Bonds -- Fixing of amount and approval

The amount of the bonds of collecting officers and officers to hold public funds shall be in the amount fixed by the proper authority, unless the amount is fixed by existing general laws, and shall be approved by the proper authority and filed as required by law. Except as otherwise provided in this Code section, the proper authority to fix the amount of bonds and to approve the same is the officer or officers upon whom those duties are imposed by existing laws. Where the law does not designate what officer shall perform these duties, the proper authority shall be the officer, board, bureau, or commission having supervision over the particular office or officer. Municipality or county authorities shall be deemed the proper authorities as to fixing the amount and approving bonds of municipality or county treasurers and those acting as substitutes for municipality or county treasurers under local laws and as to all other collecting officers and officers holding public funds, so far as relates to municipality or county taxes or revenue, and shall be deemed the proper authority as to requiring additional bonds or strengthening security on bonds, as to allowing reduction or substitution of bonds, and as to discharging bonds from future liability, so far as relates to such officers.



§ 45-8-6. Bonds -- Liability of new or additional bond for defaults occurring prior to and subsequent to effective date

Where any collecting officer, officer to hold public funds, bank, or depository gives an additional bond or adds new security during his term, the bond in force at the time and securities thereon shall be liable for defaults occurring prior to the time the additional bond or security is given; and the existing bond or security and the additional bond or security shall be jointly, severally, and concurrently liable for subsequent defaults. If the order requiring a new bond so provides, the sureties on the old bond or bonds shall be discharged from future liability and the new bond alone shall be liable therefor. However, if the new bond so provides, it may assume concurrent liability with the old bond as to defaults occurring prior to the date of its being given, or, if the officer having the duty of approving the bond so consents, the new bond may assume sole liability from a date prior to the time of its being filed and the old bond or bonds may be discharged from liability from the date as of which such new bond is operative.



§ 45-8-7. Bonds -- Interest against principal and surety upon breach of bond; additional penalty for bad faith; attorneys' fees

Upon breaches of the bond of any officer, bank, or depository, interest shall run against the principal on the bond at the rate of 7 percent per annum from the date of the breach and against the surety at the same rate from the date of the demand on the surety. If the breach shall involve dishonesty on the part of the officer or bank, the official or county authority having jurisdiction to cite the officer, or any court acquiring jurisdiction over the subject matter, may, as against the offending principal in the bond, impose an additional penalty of not more than 10 percent of the amount of the loss and a reasonable sum for attorneys' fees. This penalty and award of attorneys' fees may also be imposed upon the surety by any court acquiring jurisdiction of the subject matter, in the event it is shown that the surety has acted in bad faith and has been vexatiously litigious or that it has filed defensive proceedings for delay only. Existing laws imposing higher rates of interest or penalties upon principals or sureties upon any of such bonds are superseded by this Code section.



§ 45-8-8. Bonds -- When principal and surety not liable

(a) Neither the principal nor the surety on any bond of any collecting officer or any officer to hold public funds shall be liable for the failure of such officer to account for any public money coming into his hands which he shall have deposited in any designated depository or, if the proper authority shall have failed to designate a depository, in any bank selected by him, if it was deposited in the name of the public body to which it belongs, in his own name in his official title or with his official capacity disclosed, or if the bank receiving the same shall otherwise have notice of the public nature of the deposit, provided that said failure to account is attributable solely to the failure or insolvency of such depository.

(b) Neither the principal nor the surety on the bond of the head of any state department or agency shall be liable for the failure of an employee of any such department or agency to account for any public money coming into the hands of such employee, if such employee is bonded in an amount deemed adequate by the head of the department or agency and the state auditor and the bond complies with this chapter.



§ 45-8-9. Bonds -- Limitation of actions on bonds

No action on the bond of any collecting officer, officer to hold public funds, bank, or depository shall be maintained unless the action or proceeding is begun within six years from the date the alleged cause of action accrued; nor shall any action be maintained against any surety because of an alleged breach of the bond, unless, within three years from the date the alleged cause of action accrues, an action is begun against the surety or a citation is issued against the surety by the official, municipality, or county authority having jurisdiction to cite or an execution is issued against the surety as provided for in Code Section 45-8-25.



§ 45-8-10. Deposit of funds in banks or depositories -- Requirement generally

All funds belonging to the state or to any of its bureaus, commissions, boards, or departments shall be deposited in designated state depositories. Every collecting officer and every officer to hold public funds who receives any money belonging to any public body shall promptly deposit the money in a designated state depository.



§ 45-8-11. Deposit of funds in banks or depositories -- Authority of officers holding public funds to determine amounts to be deposited; waiver of requirement for depository to give security

(a) Every collecting officer and officer holding public funds shall be authorized to determine, from time to time, in respect to all public funds held by such officer, any and all of the following:

(1) The maximum amount of public money which may be deposited in a particular depository;

(2) The maximum and minimum proportion of public funds which may be maintained in a particular depository; and

(3) The amount of public funds to be deposited in particular depositories as time deposits and the periods of such deposits.

(b) All depositories shall give security for deposits of public funds. However, a collecting officer or officer holding public funds may, in his discretion, waive the requirement for security in the case of operating funds placed in demand deposit checking accounts.

(c) This Code section shall not apply to collecting officers and officers holding public funds pursuant to Article 3 of Chapter 17 of Title 50, relating to state depositories.



§ 45-8-12. Deposit of funds in banks or depositories -- Depository to give bond; pledge of securities in lieu of bond; acceptance of federal insurance as security; combination of securities; aggregate amount of bond

(a) The collecting officer or officer holding public funds may not have on deposit at any one time in any depository for a time longer than ten days a sum of money belonging to the public body when such depository has not given a bond to the public body as set forth in this Code section. The bond to be given by depositories, where such bonds are required, shall be a surety bond signed by a surety company duly qualified and authorized to transact business within this state in a sum as so required. In lieu of such a surety bond, the depository may pledge to the public body as security any one or more of the obligations enumerated in Code Section 50-17-59, relating to the bond required to secure state deposits and securities in lieu of bond.

(b) The collecting officer or officer holding public funds shall accept the guarantee or insurance of accounts by the Federal Deposit Insurance Corporation to secure public funds on deposit in depositories to the extent authorized by federal law governing the Federal Deposit Insurance Corporation.

(c) A depository may secure deposits made with it partly by surety bond, partly by deposit of any one or more of the obligations referred to in subsection (a) of this Code section, partly by the guarantee or insurance of accounts by the Federal Deposit Insurance Corporation, or by any combination of these methods. Except for covered depositories, the aggregate of the face value of such surety bond and the market value of securities pledged shall be equal to not less than 110 percent of the public funds being secured after the deduction of the amount of deposit insurance.

(d) Notwithstanding any other provisions of this Code section, a depository may deduct the face amount of direct loans from deposits of a public body before being required to secure such deposits by a surety bond, deposit insurance, securities, or any combination thereof.

(e) This Code section shall not apply to collecting officers and officers holding public funds pursuant to Article 3 of Chapter 17 of Title 50, relating to state depositories.



§ 45-8-13. Deposit of funds in banks or depositories -- Deposit of securities by banks or depositories; contract as to interest or compensation

(a) Any depository in this state is authorized to give such bond or to secure deposits of public funds by deposits of securities, whether the securities are owned by the depository into which the public funds are deposited or are owned by another bank, and the proper authorities are authorized to make contracts with depositories as to interest or compensation of the depository.

(b) Depositories that are not covered depositories may secure deposits of public funds using the dedicated method, the single bank pooled method, or both methods, as enumerated in this subsection:

(1) Under the dedicated method, a depository shall secure the deposits of each of its public body depositors separately. It is intended that the dedicated method is the method permitted under Code Section 45-8-12 and that this method will not be affected by this subsection; or

(2) Under the single bank pooled method, a depository shall secure deposits of public funds of public bodies which have deposits with it through a pool of collateral established by the depository with a custodian for the benefit of public bodies having deposits with such depository as set forth in Code Section 45-8-13.1. If a depository elects the single bank pooled method, it may use the single bank pooled method with some public body depositors and the dedicated method with other public body depositors.

(c) Covered depositories shall secure public funds from public bodies as provided in this subsection:

(1) Establish a pool of collateral with a custodian for the benefit of public bodies having deposits with such covered depository as set forth in Code Section 45-8-13.1;

(2) Secure deposits made with it partly by surety bond, partly by deposit of any one or more of the obligations referred to in subsection (a) of Code Section 45-8-12, partly by the guarantee or insurance of accounts by the Federal Deposit Insurance Corporation, any obligation authorized pursuant to the policies and procedures of the State Depository Board, or by any combination of these methods. The aggregate of the face value of such surety bond and the market value of securities pledged shall be a percent of the public funds being secured after the deduction of the amount of deposit insurance as established quarterly pursuant to a formula proposed by the commissioner and adopted by the State Depository Board based on the ratings of the covered depository from one or more nationally recognized rating services. The commissioner is authorized to propose to the State Depository Board multiple tiers of collateralization requiring different percentages of securities to be pledged to secure deposited public funds; and

(3) Under the multibank pooled method, each covered depository shall guarantee the deposits of a public body against loss caused by the default of other depositories within the multibank pool.



§ 45-8-13.1. Depositories using pooled method of securing deposits of public funds; qualifications; rights and responsibilities of state treasurer; establishing policies and procedures

(a) Only depositories which have met the qualifications imposed by this Code section may use a pooled method. If a depository elects a pooled method, it shall notify the state treasurer in writing of its desire to utilize a pooled method and the proposed effective date thereof and provide to the state treasurer executed copies of the custodial agreement, resolution, and other agreements and data as may be required by the state treasurer. Upon meeting the qualifications of this Code section, the state treasurer shall issue a certificate of qualification, and such bank or trust company shall become a depository permitted to use a pooled method.

(b) The aggregate of the market value of the securities pledged to secure a pool of public funds under the single bank pooled method shall be not less than 110 percent of the daily pool balance. The aggregate of the market value of the securities pledged to secure a pool of public funds under the multibank pooled method shall be not less than the percent established by the State Depository Board for the multibank pooled method provided for in paragraph (2) of subsection (c) of Code Section 45-8-13, which shall be neither less than 25 percent nor greater than 125 percent. Notwithstanding these parameters for the multibank pool, the aggregate market value of securities pledged shall be not less than 100 percent for amounts greater than 20 percent of the total daily pool balance held by any one covered depository. The State Depository Board, upon the recommendation of the state treasurer, in consultation with the commissioner, shall have the authority to increase the percent collateralization of any covered depository to a maximum of 125 percent at any time as economic conditions warrant.

(c) (1) A depository may not retain any deposit of public funds which is required to be secured unless, within ten days thereafter or such shorter period as has been agreed upon by the depository and the state treasurer, it has deposited for the benefit of the pool eligible collateral equal to its required collateral pursuant to this Code section.

(2) For reporting purposes, each depository using a pooled method shall determine the market value of its collateral. Each depository shall provide such monthly reports to the state treasurer as the state treasurer shall require.

(3) A depository may not substitute or withdraw collateral previously pledged as part of a pool without the prior approval of the state treasurer. The state treasurer shall grant such approval if:

(A) In the case of substitution of collateral, the market value of the substituted collateral is equal to or greater than the market value of the collateral withdrawn; and

(B) In the case of withdrawal of collateral:

(i) The depository certifies in writing that such withdrawal will not reduce its collateral below its required collateral; and

(ii) This certification is substantiated by a statement of the depository's current daily pool balance that indicates that after withdrawal such deposits will continue to be secured to the full extent required by law.

(d) The state treasurer shall be authorized to delegate to any bank, savings association, trust company, or other qualified firm, corporation, or association which is authorized to transact business in the State of Georgia such of its rights and responsibilities with respect to a pooled method as the state treasurer deems appropriate including, without limitation, the right to approve or disapprove any substitutions or withdrawals permitted under this Code section. Fees and expenses of the bank, savings association, trust company, or other qualified firm, corporation, or association to which the state treasurer delegates his or her rights and responsibilities under this subsection shall be paid by the depositories using a pooled method.

(e) The state treasurer, upon a default by a depository using a pooled method, shall request immediate delivery of such part of the pooled, pledged collateral as may be needed to hold the state treasurer or any public body depositor harmless from losses incurred by the default. The state treasurer shall have full discretion as to the amounts and securities to be delivered. The state treasurer shall sell as much of the collateral as is needed to provide cash to cover the amount of the default and expenses resulting therefrom. From the proceeds of the sale of such collateral, the state treasurer shall pay any amounts owing to public body depositors who participated in the pooled fund of the defaulting depository. Public body depositors whose deposits are secured by a single bank pool of a defaulting depository shall look solely to the assets of such pool and to the assets of the defaulting depository and shall have no claim, ex contractu or otherwise, against the state, other depositories, or the assets of pools created by other depositories. Public body depositors whose deposits are secured in a multibank pool of a defaulting covered depository shall look to the assets of the defaulting covered depository. If such assets are insufficient to cover amounts owing to public body depositors, the state treasurer shall assess all covered depositories, except the defaulting covered depository, on a pro rata basis based upon a covered depository's percentage remaining share of the deposit of the public body; and a public body depositor shall have no claim, ex contractu or otherwise, against the state, depositories outside the multibank pool, or the assets of pools in a defaulting depository created outside the multibank pool. The failure of a covered depository to satisfy an assessment from the state treasurer in a timely manner shall be an event of default.

(f) In addition to all of the rights provided to the state treasurer in this chapter, the state treasurer shall have the following powers:

(1) To adopt such rules and prescribe such forms as may be necessary to accomplish the purposes of this chapter;

(2) To decline, accept, or reduce the reported value of collateral, as circumstances may require, in order to ensure the pledging of sufficient marketable collateral to meet the purposes of this chapter;

(3) To suspend or disqualify any custodian or depository that has violated any provision of this chapter or any rule adopted pursuant to this chapter;

(4) To require depositories to furnish detailed monthly reports of deposits from public bodies held by the depository, including depositor names and addresses, deposit amounts, and any additional information requested by the state treasurer;

(5) To confirm deposits of funds by a public body to the extent possible under current law; and

(6) To monitor and confirm, as often as deemed necessary by the state treasurer, the pledged collateral held by third-party custodians.

(g) Neither the provisions of this chapter nor the exercise of any right or duty by the state treasurer or the commissioner authorized or permitted by Code Section 45-8-13 or this Code section shall be construed as a waiver of sovereign immunity.

(h) Pursuant to Code Section 50-17-53 and the other powers of the State Depository Board, the State Depository Board may establish policies and procedures related to the operation of a multibank pool, including, but not limited to, defining eligible collateral, establishing collateral limits, adopting the schedule of fees charged to covered depositories, establishing a formula to calculate different collateralization tiers, and reporting requirements.



§ 45-8-14. Depositories for county and school district moneys

The governing authority of each county shall designate one or more solvent banks, insured federal savings and loan associations, or insured state chartered building and loan associations as depositories of all county moneys. The board of education of each county school district and of each independent school district shall designate one or more solvent banks, insured federal savings and loan associations, or insured state chartered building and loan associations as depositories of all school district moneys.



§ 45-8-15. Deposit of funds in banks or depositories -- Lien in favor of public body on bank assets; deposit as trust fund

Upon any deposit of public funds being made in any bank, whether designated as a depository or not, there shall arise in favor of the public body to which such fund belongs a lien on all the assets of said bank, superior to all other liens, for the amount of such funds. Upon being deposited in any bank, all funds of any public body shall be deemed to be held as a trust fund.



§ 45-8-16. Deposit of funds in banks or depositories -- Deposits showing officer's official title deemed public funds

Money of any public body deposited in any bank by any collecting officer or officer to hold public funds, though deposited in his own name, shall, if the account stands in his name in his official capacity or is marked with words or abbreviations showing his official title or if the bank otherwise knows that it is public money, be deemed to be funds of a public body within the scope of this chapter.



§ 45-8-17. Deposit of funds in banks or depositories -- Liability

No proper authority, including the state treasurer, nor any member of a board or tribunal constituting such a proper authority shall, where acting in good faith, incur any liability by reason of designating any depository, permitting deposits of public funds to be collateralized by the direct method or the pooled method, administering or regulating the pooled method, or taking any other official action required of such proper authority under this chapter.



§ 45-8-18. Investment of surplus funds in war bonds or other obligations by treasurer of governmental entity

(a) The treasurer of any municipality or county or board of trustees of any independent school district may invest any surplus funds in his hands, or any special funds held or being accumulated for any special purpose, or any funds on hand not required for the operation of the municipality, county, or school district for the current fiscal year. He may invest such funds in war bonds or other valid obligations of the United States government, repayable at face value or better, when such investment is authorized by the mayor and general council, county commission, judge of the probate court, board of trustees, or other authority in charge of the affairs of said municipality, county, or independent school district, provided funds accumulated for any special purpose shall be invested only in securities whose maturity date is prior to the date when such funds shall be needed for said special purposes or which are redeemable prior thereto without penalty or loss of principal.

(b) Any bonds or other securities purchased or held pursuant to subsection (a) of this Code section shall be held subject to the same conditions as those attached to the funds from which same were purchased.



§ 45-8-19. Jurisdiction to cite defaulting officers, depositories, or sureties for accounting and to issue execution

Jurisdiction to cite defaulting collecting officers, officers to hold public funds, depositories, or the sureties on their bonds for an accounting and to issue executions against them is conferred and vested as follows:

(1) As to state officials and their sureties, assistants, and employees of any state office and their sureties, and depositories of the funds of the state or any of its bureaus, commissions, boards, or departments, and their sureties, in the Governor;

(2) As to other collecting officers and officers to hold public funds, so far as relates to taxes, revenues, or funds of the state or any of its bureaus, commissions, boards, or departments, in the state revenue commissioner;

(3) As to collecting officers and officers to hold public funds, so far as relates to revenues or funds of a municipality or county, or any board, bureau, or other tribunal or body exercising jurisdiction solely in such county, or of any school district, drainage district, or any other district in such county, and as to banks or depositories in which the revenues or other funds or any of these have been deposited, and as to the sureties on the bonds of any of said officers, banks, or depositories, in the county authority of said county or the governing body of the municipality;

(4) In any case not covered by paragraph (1), (2), or (3) of this Code section, in the comptroller general.



§ 45-8-20. Citation of officer, bank, or depository to show cause; service of notice

If it shall become known to the official or authority having jurisdiction to cite for accounting that a collecting officer or officer to hold public funds has been guilty of any default or breach of duty as to any tax, revenue, or public funds; or that any bank or depository in which any tax, revenue, or other public funds have been deposited has failed in business or has failed to pay over on demand any such fund so deposited with it, or, whether default is alleged or not, upon the surety on any bond of the kind dealt with in this chapter, whether of an officer, bank, or depository, filing with such official or authority having jurisdiction to cite for accounting a petition asking for the settlement of the accounts of such principal, it is the duty of such official or authority to cite such officer, bank, or depository and their sureties to come before the official or authority having jurisdiction over the accounting, on a day named, to make an accounting or settlement and to show cause why execution should not issue, if any default be found. Such official shall cause such citation to be served at least ten days before the hearing, unless such service be waived, or the respondents consent in writing to shorter notice. It is not necessary to issue or serve the citation or notice to or upon any principal or surety who has filed or has joined in filing the petition for citation, nor is it necessary personally to serve such citation upon any officer or other person who, by absconding, absence from the state, or otherwise, prevents personal service; but it is sufficient in such cases to perfect service by leaving a copy of the citation at the most notorious place of abode of such absconding or absent person.



§ 45-8-21. Right to appear at hearing

Any citizen or taxpayer or any public body interested in the fund in question may appear and be heard before the official or authority at the time and place of hearing.



§ 45-8-22. Cited official, bank, or depository to file statement of accounts; preparation of statement by citing official or authority; entry of judgment or order in nature of judgment; settling accounts

At the time and place fixed for the hearing or at an adjournment or continuance thereof, the officer, bank, or depository cited shall file under oath a statement of accounts. If such officer, bank, or depository shall fail to submit such a statement, the citing official or county or municipal authority shall prepare one from the best information at hand. After giving opportunity to the parties at interest to be heard, the official or county or municipal authority shall proceed to render a judgment or order in the nature of a judgment in which, if no default is found, it shall be so stated; and, if default is found, it shall state the amount of the same and order execution to issue therefor.



§ 45-8-23. Authority to issue subpoenas; punishment for contempt for refusal to obey

Authority is conferred upon the official or county or municipal authority having jurisdiction in the matter to issue subpoenas and to compel the attendance of witnesses and production of books and documents on behalf of any party. If any person shall disobey any such subpoena or order to produce, the official or county or municipal authority shall certify the refusal to the judge of the superior court of the county where the hearing is held, who shall punish the offender as for contempt of the superior court.



§ 45-8-24. Joinder of parties in proceedings for accounting; power of authorities to determine liability

In any proceeding for accounting under this chapter, there may be joined originally or by amendment, either before or after appeal, all such officers, depositories, banks, and securities on bonds of any of them as shall be necessary or proper for the full determination of any matter in controversy, and especially, but without limiting the generality of the foregoing, for determining the respective liabilities as between an officer and some other officer, between an officer and a bank or depository, between them or any of them and the sureties of any of them, or between sureties of any of them. The proper authority or any court which shall have acquired jurisdiction in any proceeding for accounting by appeal or otherwise shall have the jurisdiction to determine completely the respective liabilities of the parties as among themselves, as well as the liability of any officer, bank, or depository and the sureties, to the public body or bodies involved. The jurisdiction given in this chapter shall extend not only to the compelling of an officer and his sureties to account for taxes or other public money which he has in fact collected, but for money which it was his duty to collect and which, in the exercise of good faith and ordinary diligence, he should have collected; and such jurisdiction may be exercised against any public officer who has received or collected the money of any public body, whether or not it was a part of his official duty to receive it or collect it.



§ 45-8-25. Issuance of execution against defaulting officer, bank, depository, or surety; enforcement; proceedings to arrest enforcement; burden of proof at trial; parties; effect of admission of correctness by defendant in execution

The official or county or municipal authority having jurisdiction to cite for accounting may, without issuing or serving a citation or notice, issue or cause to be issued an execution against any defaulting collecting officer, officer to hold public funds, or any bank or depository in which public funds have been deposited and the sureties on the bonds of any of them for default as to any of the matters as to which such officer, bank, depository, or surety might be cited, and for the amount of the loss sustained by the public body or public bodies alleged in such execution to be sustained through such default. Such execution shall be prima-facie evidence of the facts therein recited, including the amount of loss sustained, and shall be enforceable as an execution for said amount; provided, however, that the enforcement of such execution may be arrested by proceedings in equity, or, after levy, by affidavit of illegality in which the defendant in fi. fa. whose property has been levied on shall deny liability for the amount set out in such execution or some part thereof. The affidavit of illegality shall be returned by the levying officer to the superior court of the county in which the alleged defaulting officer resides. On the trial of the case, whether in equity or on affidavit of illegality, the burden of proof shall be on the official or authority issuing the execution. Any other person, corporation, or public body at interest may on his or its own motion or on motion of either party to the cause be made a party thereto and be bound by the final judgment. Such an execution shall become final process against any defendant in execution named therein who shall endorse thereon in writing his admission of the correctness of the same and an agreement that the same shall proceed against him as final process, but such admission shall not be binding on anyone except the person or corporation signing the same.



§ 45-8-26. Action by bond obligee before citation or execution

Nothing in this chapter shall be construed as preventing the obligee in any bond of any collecting officer, officer to hold public funds, or any bank or depository in which public funds have been deposited from maintaining an action at law or in equity thereon when the official or county or municipal authority having jurisdiction to issue a citation has not begun a proceeding thereon by ordering a citation or execution to issue.



§ 45-8-27. Procedure for accounting when officer succeeds himself

When any officer to whom this chapter relates shall succeed himself in office or has been elected to succeed himself in office or has been elected to succeed himself in a subsequent term, such officer or the surety on his bond either for the current term or for the term which has or shall have expired, or for a term about to begin, may file with the official or the county or municipal authority having jurisdiction to cite for accounting a petition asking that an accounting be had as to the acts of such officer during the term which has ended or is about to end. Such official or county or municipal authority shall then cause a citation to issue and be served on the officer and the sureties on his bonds for both terms, except such of them as shall be party to or join in the petition; and such further proceedings shall be had as are provided for in Code Section 45-8-20 in cases of citation for accounting. In the order or judgment rendered by the official or county or municipal authority conducting the accounting, or, in case of appeal, in the judgment of the court, the condition of the accounts of such officers shall be stated as between the two terms and as between the sureties for the respective terms; and the order or judgment shall set the terms upon compliance with which the sureties on the bond for the expired or expiring term shall be discharged or liability as to taxes, revenues, and public moneys satisfied; and it shall also settle and determine between the sureties in the respective bonds the matters for which each is or may be liable.



§ 45-8-28. Personal representative of insane or deceased officer as party to proceedings

Whenever any of the officers with whom this chapter deals becomes non compos mentis or dies, the guardian or personal representative of such insane or deceased officer shall be a sufficient party to any proceeding in this chapter, in lieu of such insane or deceased officer.



§ 45-8-29. Effect of judgment or execution as lien; transfer of judgment or execution; enforcement by transferee; effect of sale or transfer of assets by bank to innocent purchaser for value

Any judgment or execution issued in pursuance of this chapter or in any action against the principal or surety upon any bond of any of the officers, banks, or depositories dealt with in this chapter shall have the effect of preserving and shall be a means of enforcing the liens created by the laws of this state, including this chapter, upon the property and assets of the principal and sureties on the bonds of officers and depositories and the assets of banks. Upon the payment of the amount of such judgment or execution by any surety or other person, either the official or county or municipal authority issuing the same or any officer authorized to levy the execution shall, at the request of the person or corporation making the payment, transfer the judgment or execution to such person or corporation or his or its order, and the transferee shall be entitled to enforce the same and the lien therein represented, provided that, in order to preserve the lien as against subsequent bona fide purchasers for value, the judgment or execution shall be entered on the general execution docket as if it were a common law execution. Any sale or transfer of any part of its assets by a bank to an innocent purchaser for value in the ordinary course of business prior to the institution of a proceeding against said bank, through which the lien may be preserved or enforced, shall pass to the purchaser or transferee such assets free from the lien created in this Code section.



§ 45-8-30. Release of property of county officers from state lien -- Authorization

The judge of the probate court, sitting for county purposes, or the board of county commissioners, or such other county governing authority in this state has the discretionary power and authority to release a given portion of the property of a municipal or county treasurer, tax collector, or tax commissioner from the lien of the state or county or municipality in question against the property of such officers on their respective bonds.



§ 45-8-31. Release of property of county officers from state lien -- Procedure generally

The officer desiring the release of a portion of his property shall file a petition in writing with the governing authority of the municipality or county in which he functions. The petition shall describe the property sought to be released and the reasons of the applicant for desiring the release, such as whether the applicant desires to sell the property or borrow money on the security thereof; and it shall give the name of the purchaser or the lender as the case may be. After consideration, the said governing authority may in its discretion grant the release in question, evidencing assent to the release by a writing in the nature of a release or quitclaim deed, to which a copy of the resolution or order of sanction shall be attached as a part thereof; or, after consideration, the application may in the discretion of said authority be rejected.



§ 45-8-32. Release of property of county officers from state lien -- Deadline to consummate proposed sale or loan

In the event the release is granted, it is not incumbent upon the person named in the application as the purchaser or lender on the security of the property in question to inquire into the merits of the application; but the proposed sale or loan must be consummated within 60 days from the date of the authorization of the release, otherwise on the expiration of the sixtieth day it shall become void and ineffectual.



§ 45-8-33. Effect of chapter upon liability of officers to private persons

This chapter is not intended to affect any liability which any of the officers to whom this chapter is applicable may incur to any private person.






Chapter 9 - Insuring and Indemnification of Public Officers and Employees

Article 1 - State Officers and Employees

§ 45-9-1. General provisions

(a) In addition to any other compensation which may be paid to an officer, official, or employee of any agency, board, bureau, commission, department, or authority of the executive, judicial, or legislative branch of government of this state, each such agency, board, bureau, commission, department, or authority is authorized, in its discretion, to purchase policies of liability insurance or contracts of indemnity or to formulate sound programs of self-insurance utilizing funds available to such agency, board, bureau, commission, department, or authority, insuring or indemnifying such officers, officials, or employees to the extent that they are not immune from liability against personal liability for damages arising out of the performance of their duties or in any way connected therewith. Such policies of liability insurance, contracts of indemnity, or programs of self-insurance may also provide for reimbursement to an officer, official, or employee of any agency, board, bureau, commission, department, or authority of this state for reasonable legal fees and other expenses incurred in the successful defense of any criminal proceeding, including, but not limited to, any criminal cause of action, suit, investigation, subpoena, warrant, request for documentation or property, or threat of such action whether formal or informal where such action arises out of the performance of his or her official duties. In addition, in the case of an officer, official, or employee who is required to maintain a professional license, such reimbursement may also be provided for legal fees and other expenses so incurred in the successful defense of a charge arising out of the performance of his or her official duties in proceedings before a professional licensing board, disciplinary board or commission, or other similar body. Legal fees and other expenses shall be subject to adjustment by and the approval of the Attorney General.

(b) Such agencies, boards, bureaus, commissions, departments, or authorities may expend federal and state or other available funds for such purposes. The amount of such insurance or indemnity shall also be in the discretion of such agency, board, bureau, commission, department, or authority.

(c) For the purpose of this article, the term "agency" shall specifically include, but shall not be limited to, public retirement systems of state-wide application established by the laws of this state, but shall not include counties or municipalities; provided, however, that the employees of community service boards, county departments of health, and county departments of family and children services as well as the members of the boards of said departments shall be considered to be state employees or officials for the purpose of this article. In order to facilitate the administration of liability coverage or other insurance coverages provided the community service boards, the Department of Behavioral Health and Developmental Disabilities shall designate a central office which shall be responsible for obtaining, submitting, and collecting all underwriting information and insurance premiums requested and assessed by the Department of Administrative Services. In order to facilitate the administration of liability coverage or other insurance coverages provided county departments of family and children services, the Department of Human Services shall designate a central office which shall be responsible for obtaining, submitting, and collecting all underwriting information and insurance premiums requested and assessed by the Department of Administrative Services. In order to facilitate the administration of liability coverage or other insurance coverages provided county departments of health, the Department of Public Health shall designate a central office which shall be responsible for obtaining, submitting, and collecting all underwriting information and insurance premiums requested and assessed by the Department of Administrative Services.



§ 45-9-2. Members of organized militia serving on state active duty

Members of the organized militia who are serving on state active duty upon orders of the Governor may be provided protection against personal liability for damages sustained by third parties and arising out of the performance of such members' duties while serving on state active duty. At the option of the adjutant general, members of the organized militia who are performing their duties in connection with domestic action projects may also be provided protection against personal liability for damages sustained by third parties arising out of the performance of such members' duties. The commissioner of administrative services shall prescribe the terms and conditions under which such personnel may be covered by any liability insurance policy or contract of indemnity or other like or similar programs administered by the commissioner pursuant to this article to provide such protection.



§ 45-9-3. Insurance and other protections afforded personnel employed by district attorney

Personnel employed by the district attorneys of the state, irrespective of the source of the funds used to pay such personnel, may be covered by any liability insurance policy or contract of indemnity, reimbursement, or other like or similar programs administered by the commissioner pursuant to this article and, for the purpose of this article, such personnel employed by a district attorney shall be considered to be state employees. The commissioner of administrative services shall prescribe the terms and conditions under which any liability insurance policy or contract of indemnity, reimbursement, or other like or similar programs administered by the commissioner pursuant to this article shall be made available to personnel employed by a district attorney. The cost of such liability insurance policy or contract of indemnity, reimbursement, or other like or similar programs shall be paid by the Prosecuting Attorneys' Council of the State of Georgia out of such funds as may be appropriated to or otherwise available for the operations of district attorneys.



§ 45-9-3.1. Immunity from liability for law enforcement officers directing or escorting funeral processions

Repealed by Ga. L. 1990, p. 1319, § 1, effective July 1, 1990.



§ 45-9-4. Purchase of insurance or indemnity contracts; self-insurance program; Hazardous Materials Liability Reserve Fund; insurer insolvency; Liability coverage to nonprofit agencies and employees contracting with state agencies

(a) When the commissioner of administrative services determines that an adequate number of agencies, boards, bureaus, commissions, departments, or authorities of this state have requested the commissioner to do so, the commissioner shall have the authority to purchase policies of liability insurance, reinsurance, or contracts of indemnity insuring or indemnifying the officers, officials, or employees of such agencies, boards, bureaus, commissions, departments, or authorities against personal liability for damages arising out of the performance of their duties or in any way connected therewith, under a master policy or on a blanket coverage basis with or without deductibles or excess coverage. The commissioner may provide for endorsements for contractual liability and, where necessary or convenient to the public functions of the state, the commissioner may also provide for additional insureds. In such event, the commissioner may alternatively retain all moneys paid to the Department of Administrative Services as premiums on such policies of liability insurance or contracts of indemnity, all moneys received as interest, and all moneys received from other sources to set up and maintain a reserve fund for the payment of such liability under, and the expenses necessary to administer properly, a self-insurance program. If the commissioner decides to institute a self-insurance program, the commissioner shall establish and maintain a reserve fund for the payment of liabilities arising out of claims against officers, officials, and employees of the state and for any additional insureds. The commissioner shall also charge to state entities such premiums, deductibles, and other payments taking into account any direct appropriations as shall be necessary to maintain the soundness of the insurance or self-insurance programs established under this Code section. The commissioner is further authorized to establish incentive programs, including differential premium rates based on participation in loss control programs established by the department, increased or decreased deductibles based on participation in loss control programs established by the department, and the imposition of fines and penalties. If any premiums, deductibles, fines, or penalties are unpaid, the department is authorized to deduct any unpaid amounts from the nonpaying agency's or authority's continuation budget subject to the approval of the Office of Planning and Budget and deposit those funds into the liability trust fund provided for in this Code section. Any amounts held by the commissioner which are available for investment shall be paid over to the Office of the State Treasurer. The state treasurer shall deposit such funds in a trust account for credit only to the self-insurance program. The state treasurer shall invest these funds subject to the limitations of Code Section 50-5A-7 and Chapter 17 of Title 50. All income derived from such investments shall accrue to the self-insurance program. When moneys are paid over to the Office of the State Treasurer, as provided in this subsection, the commissioner shall submit an estimate of the date such funds shall no longer be available for investment. When the commissioner wishes to withdraw funds from the trust account provided for in this Code section, he or she shall submit a request for such withdrawal, in writing, to the state treasurer.

(b) On April 19, 1994, the commissioner of administrative services shall transfer all funds from the Hazardous Materials Liability Reserve Fund into the State Tort Claims Trust Fund established pursuant to Article 2 of Chapter 21 of Title 50.

(c) If the insurer of any liability policy purchased for the benefit of the officers and employees of the state or state authorities shall become or has become insolvent, be placed into receivership, be subject to any other delinquency or bankruptcy proceeding, cancel its policies, or take or have taken against it like actions, the commissioner of administrative services may protect such employees against loss by such means as he may determine, including without limitation undertaking to cover, insure, or self-insure the corresponding liabilities and expenses, including without limitation claims, contingent claims, and incurred but unreported claims. However, the commissioner shall incur no obligation beyond the funds then available for commitment to the obligation. For these purposes the commissioner may proceed against such insurer, its receiver, or other representative and any other appropriate person by means of the state's own claim or by assignment, subrogation, or otherwise.

(d) The commissioner of administrative services is authorized in his discretion either to purchase commercial insurance coverage or to self-insure under an existing self-insurance trust fund all foster parents and foster children participating in programs sponsored by the Department of Human Services or in the care and custody of the Department of Human Services upon a request from the commissioner of human services. The commissioner of administrative services will establish appropriate premiums and limits applicable to such requested insurance coverage. The Department of Human Services is authorized to pay the premiums for such insurance from available appropriated funds or other available sources of funds.

(e) If requested by the Georgia State Financing and Investment Commission, the commissioner of administrative services is authorized, at the commissioner's discretion, to establish a consolidated insurance program to furnish general liability insurance, workers' compensation insurance, builders' risk insurance, or general liability and workers' compensation and builders' risk insurance for all contractors on a construction project (wrap up). The premium for such insurance shall be paid from funds appropriated by the General Assembly to construct the project, and, at the completion of a project, any savings attributable to the consolidated insurance program less administrative costs shall be returned by the Department of Administrative Services to the Georgia State Financing and Investment Commission.

(f) The commissioner of administrative services is authorized in his or her discretion either to purchase commercial insurance coverage or to self-insure under an existing self-insurance trust fund all attention and contract homeparents and those youth participating in programs sponsored by the Department of Juvenile Justice or in the care and custody of the Department of Juvenile Justice upon a request from the commissioner of juvenile justice. The commissioner of administrative services shall establish appropriate premiums and limits applicable to such requested insurance coverage. The Department of Juvenile Justice is authorized to pay the premiums for such insurance from available appropriated funds or other available sources of funds.

(g) The policy of insurance provided for in this Code section may also provide liability coverage to nonprofit agencies and their employees, which agencies have contracted with the Department of Juvenile Justice, the Department of Transportation, the Department of Behavioral Health and Developmental Disabilities, or the Department of Human Services to furnish certain services; provided, however, that such liability coverage shall be limited to damages arising out of the authorized use of a state-owned vehicle or a vehicle funded pursuant to subsection (a) of Code Section 49-2-13.1 by an employee of such nonprofit agency during the course of such person's employment with such nonprofit agency and the cost of such insurance furnished to any such nonprofit agency and its employees shall be allocated to and paid by such agency before any coverage shall be effective. For the purpose of this Code section, "nonprofit agency" means any nonprofit or charitable organization, association, corporation, partnership, or other entity registered pursuant to Section 501(c)(3) of the Internal Revenue Code.



§ 45-9-4.1. Participation in self-insurance by Georgia Correctional Industries Administration; extension of coverage to officers, officials, and employees

The Georgia Correctional Industries Administration, as a body corporate and politic, and as an instrumentality and public corporation of this state, may, at its discretion, participate in any program of self-insurance administered by the commissioner of administrative services pursuant to Code Section 45-9-4; and the commissioner of administrative services is authorized to extend liability coverage under such program of self-insurance to the officers, officials, or employees of the Georgia Correctional Industries Administration in the same manner as is presently or may hereafter be provided for officers, officials, or employees of any agency, board, bureau, commission, department, or authority pursuant to Code Section 45-9-4.



§ 45-9-4.2. Liability coverage for nonprofit agencies providing services to the developmentally disabled

(a) For the purposes of this Code section, the term "nonprofit agency" means a nonprofit or charitable organization, association, corporation, partnership, or other entity registered pursuant to Section 501(c)(3) of the Internal Revenue Code.

(b) Nonprofit agencies and their employees, which agencies have contracted with the Department of Behavioral Health and Developmental Disabilities to furnish certain services to the developmentally disabled or have subcontracted with similar nonprofit agencies for the same, shall be provided protection against personal liability for damages sustained by third parties arising out of the provision of authorized services to the developmentally disabled by an employee of such agency during the course of such person's employment with such nonprofit agency. The commissioner of administrative services shall prescribe the terms and conditions under which such nonprofit agencies and their employees shall be covered by any liability insurance policy or contract of indemnity or similar program administered by the commissioner pursuant to this article to provide such protection, provided the cost of such insurance, indemnity, or similar program furnished to any such nonprofit agency and its employees shall be allocated to and paid by such agency.



§ 45-9-5. Article not waiver of immunity from action or provision of liability insurance protection

Nothing in this article shall constitute a waiver of the immunity of the state from any action. The exercise of authority provided in this article shall not constitute the provision of liability insurance protection under Article I, Section II, Paragraph IX of the Constitution.






Article 2 - Members of Governing Bodies of Municipalities, Counties, and Other Public Bodies

§ 45-9-20. Insurance or contracts of indemnity; actions against insurers or indemnitors

In addition to any other compensation which may be paid to members of the governing bodies of municipalities, counties, and other public bodies, and to supervisors, administrators, employees, or other elected or appointed public officers, each municipality, county, and other public body of this state is authorized, in its discretion, to purchase policies of liability insurance or contracts of indemnity insuring or indemnifying the members of such governing bodies and such supervisors, administrators, employees, or other elected or appointed officers against personal liability for damages arising out of the performance of their duties or in any way connected therewith, whether based upon negligence, violation of contract rights, or violation of civil, constitutional, common law, or other statutory rights, whether state, federal, or local. Such municipalities, counties, and other public bodies may expend state, federal, and local funds for such purposes. The amount of such insurance or indemnity shall also be in the discretion of the governing body of such municipality, county, or other public body. No action shall be maintained against the person or company issuing such insurance or contracting for such indemnity until final judgment has first been entered against the individual covered by such policy or contract.



§ 45-9-21. Defense of civil, criminal, or quasi-criminal actions in lieu of insurance

(a) In lieu of obtaining the insurance or indemnity referred to in Code Section 45-9-20 or in addition thereto, such municipalities, counties, and other public bodies may, in their discretion, as a part of the compensation and terms of employment of members of the governing bodies of such municipalities, counties, and other public bodies, and of supervisors, administrators, employees, or other elected or appointed officers, adopt policies whereby the municipality, county, and other public body will undertake to defend all or specified civil, criminal, or quasi-criminal actions brought or maintained against members of the municipality, county, or other public body, or against supervisors, administrators, employees, or other elected or appointed municipal or county officers, arising out of the performance of their duties or in any way connected therewith, whether based upon negligence, violation of contract rights, or violation of civil, constitutional, common law, or statutory rights.

(b) The governing authority of a municipality, county, or other public body shall not be authorized to furnish a defense to any person charged with a criminal offense involving theft, embezzlement, or other like crime with respect to the property or money of or in which said governmental entity has an interest.

(c) Notwithstanding the provisions of subsection (b) of this Code section, the governing authority of a municipality, county, or other public body shall be authorized to reimburse any person charged with a criminal offense involving theft, embezzlement, or other like crime with respect to the property or money of or in which said governmental entity has an interest for all or a part of the cost of the defense of such person if such person is found not guilty of such crime or if the charges against such person are dismissed or nolle prossed.

(d) A municipality, county, or other public body may expend state, federal, and local funds to effectuate the provisions of this Code section, including, but not limited to, attorney's fees, court costs, deposition costs, witness fees and compensation, and all other like costs, expenses, and fees.

(e)(1) As used in this subsection, the term "county officer" means the sheriff, the judge of the probate court, the clerk of the superior court, and the tax commissioner or tax collector and tax receiver of a county.

(2) In any civil case in which the county attorney has a conflict of interest which would ethically prevent the county attorney from representing both the county, the governing authority of the county, or another county officer or employee and the county officer, upon a determination by the chief judge of the superior court of the circuit in which the county is located that an ethical conflict exists, the county officer shall be authorized to employ individual legal counsel to represent such county officer in such matter. The governing authority of the county shall pay the reasonable fees of such individual counsel and all applicable court costs, deposition costs, witness fees and compensation, and all other like reasonable costs, expenses, and fees; provided, however, that such attorneys' fees shall be no more than the rate paid to the county attorney for similar representation or in accordance with a schedule of rates for outside counsel adopted by the governing authority, if any. Such fees and costs shall be authorized by the chief judge of the superior court of the circuit in which the county is located. This subsection shall not apply unless the governing authority of the county has first denied a written request by a county officer for counsel.



§ 45-9-22. Payment of claims or judgment against members of municipal, county, or other public body

(a) Any municipality, county, or other public body may, in its discretion, adopt a policy establishing the terms and conditions under which it may pay part or all of any claim or civil judgment rendered against any person whose defense such municipality, county, or other public body is authorized to undertake under Code Section 45-9-21. Any such disbursement shall be deemed to be for public purposes and may be paid from state, federal, or local funds. No attempt shall be made at the trial of any action brought against a person covered under this Code section to suggest the fact that the municipality, county, or public body will be responsible for any judgment therein.

(b) The failure to adopt a policy as provided in this Code section prior to making any payments authorized by this Code section shall not invalidate any such payments if the governing authority of the municipality, county, or public body shall, within a reasonable time after the fact of such failure has been brought to its attention, adopt a policy as provided in this Code section.



§ 45-9-23. Waiver of immunity from action

Nothing in this article shall be construed as waiving any immunity or privilege of any kind now or hereafter enjoyed by any municipality, county, or other public body or by any member of the governing body thereof or by any supervisor, administrator, employee, or other elected or appointed officer or by any other public body, board, agency, or political subdivision of this state.






Article 3 - Employees Operating State Motor Vehicles



Article 4 - Indemnification of Public Officers and Employees Generally

§ 45-9-60. Indemnification of public officers or officials subjected to liability; opinion of Attorney General or Governor that liability not breach of duty

In the event that a public officer or official has a money judgment returned against him in an action or is otherwise subjected to monetary liability by an aggrieved party, by his bond carrier, or both as a result of an act of omission or commission of a subordinate employee of the public officer or official and in the event that said public officer or official shall, as a result of such action, be required to expend his personal moneys, said officer or official shall be indemnified out of funds otherwise available to the public official's or officer's department or office, provided that authorization for such indemnification payment by the department or office shall be contingent on issuance of an official opinion of the Attorney General declaring that the judgment against or liability of the public officer or official was not due to an act of omission or commission of the public officer or official which constituted a breach of a duty imposed by law on the officer or official. In the event that the Attorney General is the public official seeking indemnification under this article, the Governor shall make the determination as to whether or not the liability of the Attorney General was due to an act of omission or commission of the Attorney General which constituted a breach of a duty imposed by law.



§ 45-9-61. Benefit derived under article declared to be compensation

Any benefit occasioned by a public officer or official by virtue of this article is declared to be and is a portion of the compensation due the public officer or official for the services rendered to the state.



§ 45-9-62. Applicability of article

This article shall apply to:

(1) All public officers and officials of this state who hold state-wide offices and who are required by law to be bonded; and

(2) Alleged acts of omission or commission which occurred prior to July 1, 1976.






Article 4A - Indemnification of Public School Teachers and Employees

§ 45-9-70. Purpose of article

The purpose of this article is to provide by law for the indemnification with respect to the death or permanent disability of public school teachers and public school employees who are killed or permanently disabled by an act of violence in the line of duty on or after July 1, 2001.



§ 45-9-71. Definitions

As used in this article, the term:

(1) "Act of violence" means a willful act of violence committed by a person other than a fellow public school teacher or public school employee.

(2) "Commission" means the Georgia Public School Personnel Indemnification Commission.

(3) "In the line of duty" means while on duty and performing services for and receiving compensation from the public school district which employs such public school teacher or public school employee.

(4) "Permanent disability" means disability due to:

(A) Loss of both eyes or blindness in both eyes with only light perception;

(B) Loss or loss of use of both hands;

(C) Loss or loss of use of both legs;

(D) Loss of a lower extremity or residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without resort to a wheelchair; or

(E) Organic brain damage resulting from direct physical trauma incurred after July 1, 2001, which so affects the mental capacity as to preclude ability to function productively in any employment.

(5) "Public school employee" has the meaning provided by Code Section 20-2-910.

(6) "Public school teacher" has the meaning provided by Code Section 20-2-880.



§ 45-9-72. Establishment of indemnification program

(a) There is established a program to provide for indemnification with respect to the death or permanent disability of any public school teacher or public school employee who is killed or permanently disabled by an act of violence in the line of duty on or after July 1, 2001.

(b) Such program shall be administered by the Georgia Public School Personnel Indemnification Commission.



§ 45-9-73. Indemnification commission created; composition; assignment to Department of Administrative Services for administrative purposes

There is created the Georgia Public School Personnel Indemnification Commission which shall be composed of the Governor, the State School Superintendent, the Secretary of State, the Commissioner of Insurance, the chairperson of the State Board of Education, the commissioner of public health, and one public school teacher and one public school employee to be appointed by the Governor and serve at the pleasure thereof. The Governor shall be the chairperson of the commission and the commission shall be assigned to the Department of Administrative Services for administrative purposes.



§ 45-9-74. Commission to promulgate rules and regulations; use of personnel and resources of other agencies

The commission is authorized to promulgate rules and regulations relative to the program of indemnification. Such rules and regulations may provide for initial investigation of claims and the issuance of subpoenas to facilitate such investigation, special masters, hearings, procedures for applications for indemnification, and all other matters so as to enable the commission to carry out its duties fairly, properly, and equitably. The chairperson of the commission shall be authorized to contact other state agencies for the purpose of using the personnel and resources of such agencies to assist the commission in carrying out its duties.



§ 45-9-75. Georgia Public School Personnel Indemnification Fund -- Creation; general provisions

There is created a fund to be known as the Georgia Public School Personnel Indemnification Fund. The custodian of the Georgia Public School Personnel Indemnification Fund shall be the Department of Administrative Services. The Department of Administrative Services shall administer the Georgia Public School Personnel Indemnification Fund and may invest the resources of the fund in the same manner and fashion that an insurer authorized to issue contracts of life insurance is authorized to invest its resources. The Department of Administrative Services shall be further authorized to intermingle the resources of the Georgia Public School Personnel Indemnification Fund with the resources of any other funds or accounts which have similar restrictions on the investments which may be made with such funds; provided, however, that separate bookkeeping accounts on each such fund shall be maintained.



§ 45-9-76. Georgia Public School Personnel Indemnification Fund -- Revenues from sale of license plates; funds from other sources

The Georgia Public School Personnel Indemnification Fund shall consist of revenues derived from the sale of special and distinctive motor vehicle license plates honoring Georgia educators issued prior to June 30, 2010 as provided by paragraph (7) of subsection (l) of Code Section 40-2-86. In addition, the Department of Administrative Services is authorized to accept for deposit in the Georgia Public School Personnel Indemnification Fund any other funds from any other source. All revenue or other funds received by the Georgia Public School Personnel Indemnification Fund shall not lapse.



§ 45-9-77. Georgia Public School Personnel Indemnification Fund -- Authority of Department of Administrative Services

The Department of Administrative Services is authorized, subject to the limitations contained in this article:

(1) To pay the appropriate indemnification to the persons eligible for indemnification under this article or to the estate of such persons as provided in this article from the proceeds of the Georgia Public School Personnel Indemnification Fund;

(2) To make such payments as may be necessary to defray the expenses and costs incurred by the commission in administering this article; and

(3) With the approval of the commission, to utilize the resources of the Georgia Public School Personnel Indemnification Fund to purchase insurance to provide for such indemnification.



§ 45-9-78. Payment of indemnification for death or disability generally; designation of method of payment; procedure for making payments

(a) The indemnification shall be paid by the commission when a public school teacher or public school employee who in the line of duty:

(1) Is killed or receives bodily injury which results in death within 12 months thereafter, if such death occurs from an act of violence and if such death is not the result of suicide and if such bodily injury is not intentionally self-inflicted; or

(2) Is permanently disabled, if the permanent disability occurs from an act of violence and if the permanent disability is not intentionally self-inflicted.

(b) For any compensable claim filed under this article, payment shall be made as follows:

(1) In the case of permanent disability, the eligible disabled person pursuant to this article may elect payment of $75,000.00 in equal installments over a period of five years or a payment in lump sum which shall consist of $75,000.00 reduced to its present value upon the basis of interest calculated at the rate of 6 percent per annum; and

(2) In the case of death, payment shall be made to the estate of a person who is eligible for indemnification under this article as follows: the executor or administrator may elect payment of $75,000.00 in equal installments over a period of five years or a payment in lump sum which shall consist of $75,000.00 reduced to its present value upon the basis of interest calculated at the rate of 6 percent per annum.

(c) After determining that a public school teacher or public school employee has been killed or permanently disabled by an act of violence in the line of duty and that he or she or his or her estate beneficiary is entitled to indemnification under this article, the commission, within ten days after the end of the fiscal year in which such claim was filed and subject to the provisions of Code Section 45-9-79, shall forward a certified copy of the order granting such payment, which order shall include the person to whom such payment shall be made and the method of payment, to the commissioner of administrative services who is authorized to make the appropriate payments from funds made available for the purpose of carrying out this article.



§ 45-9-79. Insufficient funds; procedure for making payments

If the moneys provided by this article are not sufficient at any time to enable the commission to pay each person his or her benefits in full under this article, then those persons entitled to benefits whose claims were filed in the same fiscal year shall be paid an equal amount, if any, which, in the opinion of the commission, the fund may provide. In no such event shall the state or commission or any member of the commission be liable to any person for any deficiencies in payments under this article.



§ 45-9-79.1. Application for indemnification

(a) An application for indemnification with respect to a claim filed under this article for permanent disability of a public school teacher or public school employee shall be submitted by that person unless the person is mentally incompetent, in which case the application may be made on such person's behalf by the parent, spouse, guardian, or other authorized individual. An application for indemnification with respect to a claim filed under this article for the death of a public school teacher or public school employee shall be submitted by the individual authorized to administer the estate.

(b) An application for indemnification with respect to the death or permanent disability of a public school teacher or public school employee who is killed or permanently disabled by an act of violence in the line of duty on or after July 1, 2001, must be made within 24 months after the date of the death or disability.



§ 45-9-79.2. Indemnification not taxable

It is the intent of the General Assembly that indemnification paid pursuant to this article shall not be taxable within this state for any purpose.



§ 45-9-79.3. Indemnification not to be awarded when penal violation caused or contributed to death or disability

No indemnification shall be awarded to any person otherwise entitled thereto who violates a penal law of this state if such violation caused or contributed to the death or disability of the person.



§ 45-9-79.4. Annual report to General Assembly

The commission shall annually file a report of its activities with the General Assembly, which report shall include the amount of funds paid under the program of indemnification. It shall also include a copy of each order providing for payment or a summary of each such order giving all pertinent details.



§ 45-9-79.5. Giving false information or testimony; liability to state

(a) Any person who shall knowingly give false information or false testimony causing or intended to cause the payment of indemnification which would not otherwise be justified under this article shall be guilty of a misdemeanor.

(b) Any such person convicted under subsection (a) of this Code section shall be liable to the state for any funds paid as a result of such false information or testimony.






Article 5 - Law Enforcement Officers, Firemen, Prison Guards, and Publicly Employed Emergency Medical Technicians

Part 1 - Georgia State Indemnification Fund

§ 45-9-80. Purpose of part

Reserved. Repealed by Ga. L. 2008, p. 470, § 1, effective July 1, 2008.



§ 45-9-81. Definitions

As used in this part, the term:

(1) "Commission" means the Georgia State Indemnification Commission.

(2) "Department" means the Department of Administrative Services.

(3) "Emergency management rescue specialist" means any person licensed as an emergency management rescue specialist pursuant to Code Section 38-3-36.

(4) "Emergency medical technician" includes only persons who:

(A) Are certified as emergency medical technicians, paramedics, or cardiac technicians under Chapter 11 of Title 31; and

(B) Are employed in the capacity for which they are so certified by a department, agency, authority, or other instrumentality of state or local government.

(5) (A) "Firefighter" means any person who is employed as a professional firefighter on a full-time or part-time basis by any municipal, county, or state government fire department employing three or more firefighters and who has the responsibility of preventing and suppressing fires, protecting life and property, enforcing municipal, county, and state fire prevention codes, enforcing any law pertaining to the prevention and control of fires or who performs any acts or actions while on duty or when responding to a fire or emergency during any fire or other emergency or while performing duties intended to protect life and property.

(B) "Firefighter" shall also mean any individual serving as an officially recognized or designated member of a legally organized volunteer fire department, or any employee of the State Forestry Commission whose job duties include fire mitigation, who performs any acts or actions while on duty or when responding to a fire or emergency during any fire or other emergency or while performing duties intended to protect life and property.

(C) "Firefighter" shall also mean any individual employed by a person or corporation which has a contract with a municipal corporation or county to provide fire prevention and fire-fighting services to such municipal corporation or county and any such individual is employed on a full-time basis of at least 40 hours per week and has the responsibility of preventing and suppressing fires, protecting life and property, enforcing municipal or county fire prevention codes, enforcing any municipal or county ordinances pertaining to the prevention and control of fires or who performs any acts or actions while on duty or when responding to a fire or emergency during any fire or other emergency or while performing duties intended to protect life and property.

(6) "In the line of duty" means:

(A) With respect to an emergency medical technician or an emergency management rescue specialist, while on duty and when responding to or returning from an emergency or performing duties at the scene of an emergency or transporting a person to a medical facility for emergency treatment or returning therefrom;

(B) With respect to a volunteer firefighter, while on duty and when responding to or returning from a fire or other emergency or performing duties during any fire or other emergency or performing duties intended to protect life and property including, without limitation, actual participation in a training exercise;

(C) With respect to a law enforcement officer or firefighter, while on duty and performing services for and receiving compensation from the law enforcement and fire service agency which employs such officer or firefighter, while off duty when responding to any situation which would save a life or preserve the peace, or while preventing or attempting to prevent the commission of a crime or fire. A law enforcement officer or firefighter who is performing duties for and receiving compensation from a private employer at the time of such officer's or firefighter's death or bodily injury causing total permanent disability or partial permanent disability shall not be considered in the line of duty if the officer or firefighter is entitled to workers' compensation benefits from the private employer or the private employer's insurer;

(D) With respect to a prison guard, while on duty and performing services for and receiving compensation from the public agency which employs such prison guard; or

(E) With respect to a state highway employee, while on duty and performing any work necessary for the construction, maintenance, or operation of a roadway on or within the public roads of the state as defined in paragraph (24) of Code Section 32-1-3 when such employee is killed or permanently disabled as the result of working under hazardous conditions in close proximity to moving traffic or equipment.

Such term shall not mean commuting to or from work or commuting to or from training.

(7) "Law enforcement officer" means any agent or officer of this state, a political subdivision or municipality of this state, or an authority of this state or a political subdivision of this state who, as a full-time or part-time employee, is vested either expressly by law or by virtue of public employment or service with authority to enforce the criminal or traffic laws with the power of arrest and whose duties include the preservation of public order, the protection of life and property, or the prevention, detection, or investigation of crime. Such term also includes the employees designated by the commissioner of juvenile justice pursuant to paragraph (2) of subsection (i) of Code Section 49-4A-8 who have the duty to investigate and apprehend delinquent children, or the supervision of delinquent children under intensive supervision in the community, and any child with a pending juvenile court case alleging the child to be a child in need of services who has escaped from a facility under the jurisdiction of the Department of Juvenile Justice or who has broken the conditions of supervision. Such term also includes members of the Georgia National Guard, the composition of which is set forth in Code Section 38-2-3, who have been called into active state service by the Governor.

(8) "Organic brain damage" means direct physical trauma to the brain which so affects the mental capacity as to preclude function productively in any employment.

(9) "Partial permanent disability" means disability due to:

(A) Loss of the use of one eye or blindness in one eye with only light perception;

(B) Loss of one hand;

(C) Loss of one leg; or

(D) Loss of a lower extremity or the residual effect of an organic disease or injury which so affects the functions of balance or propulsion as to preclude locomotion without the use of a wheelchair for all but very short distances.

(10) "Prison guard" means any person employed by the state or any political subdivision thereof whose principal duties relate to the supervision and incarceration of persons accused or convicted of the violation of the criminal laws of this state or any political subdivision thereof. Such term shall also mean any community supervision officer who is required to be certified under Chapter 8 of Title 35, the "Georgia Peace Officer Standards and Training Act," and whose principal duties directly relate to the supervision of probationers or parolees. Such term also means any person employed by the state or any political subdivision thereof whose principal duties include the supervision of youth who are charged with or adjudicated for an act which if committed by adults would be considered a crime.

(11) "State highway employee" means an employee of the Georgia Department of Transportation who receives compensation directly therefrom and regularly engages in duties necessary for the construction, maintenance, or operation of roadways on or within the public roads of this state as defined in paragraph (24) of Code Section 32-1-3.

(12) "Total permanent disability" means disability due to:

(A) Loss of both eyes or blindness in both eyes with only light perception;

(B) Loss or loss of use of both hands;

(C) Loss or loss of use of both legs;

(D) Loss of a lower extremity or the residual effect of an organic disease or injury which so affects the functions of balance or propulsion as to preclude locomotion without resort to a wheelchair at all times; or

(E) Organic brain damage.



§ 45-9-82. Establishment of indemnification program

(a) There is established a program to provide for indemnification with respect to the:

(1) Death of any law enforcement officer, firefighter, or prison guard who is or has been killed in the line of duty subsequent to January 1, 1973;

(2) Permanent disability of any law enforcement officer, firefighter, or prison guard who is or has been permanently disabled in the line of duty subsequent to January 1, 1973;

(3) Death or permanent disability of any emergency medical technician who is killed or permanently disabled or who has been killed or permanently disabled in the line of duty subsequent to January 1, 1977;

(4) Death or permanent disability of any emergency management rescue specialist who is killed or permanently disabled on or after January 1, 1991; and

(5) Death or permanent disability of any state highway employee who is killed or permanently disabled in the line of duty on or after January 1, 1990.

(b) Such program shall be administered by the department, subject to review by the commission.



§ 45-9-83. Indemnification commission created; composition; assignment to Department of Administrative Services for administrative purposes; meetings

There is created the Georgia State Indemnification Commission which shall be composed of the Governor, the executive director of the Peace Officer Standards and Training Council, the executive director of the Georgia Firefighter Standards and Training Council, the commissioner of public safety, the commissioner of transportation, the commissioner of corrections, the commissioner of community supervision, the commissioner of public health, one law enforcement officer who shall be a member of the Peace Officers' Association of Georgia appointed by the Governor from a list of five candidates provided by such organization, and one firefighter who shall be a member of the Georgia State Firemen's Association appointed by the Governor from a list of five candidates provided by such organization. The Governor shall be the chairperson of the commission, and the commission shall be assigned to the department for administrative purposes. The commission shall meet at least semiannually upon the call of the Governor.



§ 45-9-84. Appeals of department decisions; use of personnel and resources of other agencies

The commission is authorized to consider appeals of decisions of the department to correct errors made by the department in approving or denying any claim filed pursuant to this article. The commission may modify or override the decision of the department upon a showing of an error of material fact or an abuse of discretion. The department and the commission shall be authorized to contact other state agencies for the purpose of using the personnel and resources of such agencies to assist the commission in carrying out its duties.



§ 45-9-84.1. Georgia State Indemnification Fund -- Creation; administration; investment fund paid over to Office of the State Treasurer

There is created a fund to be known as the Georgia State Indemnification Fund. The custodian of the Georgia State Indemnification Fund shall be the department. The department shall administer the Georgia State Indemnification Fund and shall approve or deny claims for compensation filed pursuant to this article; provided, however, that any decision of the department shall be subject to review by the commission as provided in Code Section 45-9-84. Any amounts held by the Georgia State Indemnification Fund which are available for investment shall be paid over to the Office of the State Treasurer. The state treasurer shall deposit such funds in a trust account for credit only to the Georgia State Indemnification Fund. The state treasurer shall invest such funds subject to the limitations of Code Section 50-5A-7 and Chapter 17 of Title 50. All income derived from such investments shall accrue to the Georgia State Indemnification Fund. When moneys are paid over to the Office of the State Treasurer, as provided in this Code section, the commissioner shall submit an estimate of the date such funds shall no longer be available for investment. When the commissioner wishes to withdraw funds from the trust account provided for in this Code section, he or she shall submit a request for such withdrawal, in writing, to the state treasurer.



§ 45-9-84.2. Georgia State Indemnification Fund -- Authorization for appropriation of moneys to the fund; moneys from other sources

The General Assembly is authorized to appropriate funds to be placed in the Georgia State Indemnification Fund for the purpose of providing for indemnification with respect to the death or disability of any law enforcement officer, firefighter, or prison guard who is or has been killed or permanently disabled in the line of duty subsequent to January 1, 1973, the death or disability of any emergency medical technician who is killed or permanently disabled or has been killed or permanently disabled in the line of duty subsequent to January 1, 1977, the death or disability of any emergency management rescue specialist who is killed or permanently disabled on or after January 1, 1991, and the death or disability of any state highway employee who is or has been killed or permanently disabled in the line of duty subsequent to January 1, 1990, as well as defraying the expenses and costs incurred by the department and the commission in the administration of this part. In addition, the department is authorized to accept for deposit in the Georgia State Indemnification Fund any other funds from any other source. All funds appropriated to the Georgia State Indemnification Fund shall be presumptively concluded to have been committed to the purpose for which they have been appropriated and shall not lapse.



§ 45-9-84.3. Georgia State Indemnification Fund -- Authority of department as to payments from fund

The department is authorized, subject to the limitations contained in this part:

(1) To pay the appropriate indemnification to the persons eligible for indemnification under this part from the proceeds of the Georgia State Indemnification Fund;

(2) To make such payments as may be necessary to defray the expenses and costs incurred by the department and the commission in administering this part; and

(3) With the approval of the commission, to utilize the resources of the Georgia State Indemnification Fund to purchase insurance to provide for such indemnification.



§ 45-9-85. Payment of indemnification for death or disability; procedure for making payments; appeal

(a) Indemnification shall be paid under this article as follows:

(1) In the case of a partial permanent disability suffered in the line of duty by a law enforcement officer, firefighter, emergency medical technician, emergency management rescue specialist, state highway employee, or prison guard, the eligible disabled person may elect payment of $35,000.00 paid in equal monthly installments for five years or a lump sum of such amount reduced to its present value upon the basis of interest calculated at the rate of 6 percent per annum;

(2) In the case of a total permanent disability suffered in the line of duty by a law enforcement officer, firefighter, emergency medical technician, emergency management rescue specialist, state highway employee, or prison guard, the injured person may elect to receive a payment of $75,000.00 paid in equal monthly installments for five years or a lump sum of such amount reduced to its present value upon the basis of interest calculated at the rate of 6 percent per annum; or

(3) In the case of death or organic brain damage suffered in the line of duty by a law enforcement officer, firefighter, emergency medical technician, emergency management specialist, state highway employee, or prison guard, payment shall be made to the surviving unremarried spouse or the dependents of the spouse or deceased person as shown in his or her most recent tax return or to the legal guardian of the organically brain damaged person. The surviving unremarried spouse, dependents, or the legal guardian may elect to receive payment in a lump sum payment of $100,000.00 paid in equal monthly installments for five years or a lump sum of such amount reduced to its present value upon the basis of interest calculated at the rate of 6 percent per annum.

(b) After the department, or the commission upon review of a denial by the department, determines that a law enforcement officer, firefighter, emergency medical technician, emergency management rescue specialist, prison guard, or state highway employee has suffered a total permanent disability, a partial permanent disability, organic brain damage, or death in the line of duty, the department shall be authorized to make the appropriate payments as provided in subsection (a) of this Code section.

(c) If the department denies a claim, any person seeking benefits pursuant to this part may appeal the department's decision to the commission. Any such appeal shall be filed with the commission within 60 days of receipt of the department's decision and shall identify the errors in the department's decision. Appeals shall be considered by the commission at the commission's semiannual meeting as provided in Code Section 45-9-84.



§ 45-9-86. Application for indemnification

(a) An application for indemnification with respect to a claim for total permanent disability or partial permanent disability of a law enforcement officer, firefighter, prison guard, emergency medical technician, emergency management rescue specialist, or state highway employee shall be submitted by that person unless the person is mentally incompetent, in which case the application may be made on such person's behalf by his or her legal guardian.

(b) An application for indemnification with respect to a claim for the death of a law enforcement officer, firefighter, prison guard, emergency medical technician, emergency management rescue specialist, or state highway employee shall be submitted by or on behalf of the surviving unremarried spouse or dependents eligible under this part.

(c) An application for indemnification with respect to death, organic brain damage, total permanent disability, or partial permanent disability must be made within 24 months after the date of the incident giving rise to the death, organic brain damage, or disability.



§§ 45-9-86. 1 and 45-9-86.2

Repealed by Ga. L. 2008, p. 470, § 1/SB 254, effective July 1, 2008.



§ 45-9-87. Indemnification not taxable

It is the intent of the General Assembly that indemnification paid pursuant to this part shall not be taxable within this state for any purpose.



§ 45-9-88. Indemnification not to be awarded when penal violation, suicide, intentionally self-inflicted injuries, natural causes, or performance of certain routine duties caused or contributed to death or disability

(a) No indemnification shall be awarded to any person otherwise entitled thereto who violates a penal law of this state which violation caused or contributed to the death or disability of the officer.

(b) Notwithstanding any other provision of this article, no payment shall be authorized if death, organic brain damage, total permanent disability, or partial permanent disability occurs from suicide, intentionally self-inflicted injuries, natural causes, or the performance of routine duties which would not be considered strenuous or dangerous by a reasonable person; provided, however, that this subsection shall not preclude the department or the commission from considering competent, independent medical evidence as to whether a heart attack that occurs shortly after fighting a fire was caused by the strain of fighting the fire.



§ 45-9-89. Annual report to General Assembly

The commission shall annually file a report of its activities with the General Assembly, which report shall include the amount of funds paid under the program of indemnification. It shall also include a copy of each order providing for payment or a summary of each such order giving all pertinent details.



§ 45-9-90. Giving false information or testimony

(a) Any person who shall knowingly give false information or false testimony causing or intended to cause the payment of indemnification which would not otherwise be justified under this part shall be guilty of a misdemeanor.

(b) Any such person convicted under subsection (a) of this Code section shall be liable to the state for any funds paid as a result of such false information or testimony.






Part 2 - Temporary Disability Compensation Program

§ 45-9-100. Purpose

The purpose of this part is to implement the constitutional amendment ratified November 7, 2000, authorizing the General Assembly to provide a program of compensation for law enforcement officers who become physically disabled, but not permanently disabled, as a result of physical injury incurred in the line of duty and caused by a willful act of violence and for firefighters who become physically disabled, but not permanently disabled, as a result of physical injury incurred in the line of duty while fighting a fire, which program shall entitle an injured law enforcement officer or firefighter to receive monthly compensation from the state in an amount equal to such person's regular compensation for the period of time that the law enforcement officer or firefighter is physically unable to perform the duties of his or her employment, not exceeding 12 months, and to provide certain exceptions and limitations with respect to such program of compensation.



§ 45-9-101. Definitions

As used in this part, the term:

(1) "Commission" means the Georgia State Indemnification Commission created in Code Section 45-9-83.

(2) "Department" means the Department of Administrative Services.

(3) "Firefighter" means:

(A) Any person who is employed as a professional firefighter on a full-time or part-time basis by any municipal, county, or state government fire department certified in writing by the Georgia Firefighter Standards and Training Council pursuant to Code Section 25-3-22 employing three or more firefighters and who has the responsibility of preventing and suppressing fires, protecting life and property, enforcing municipal, county, and state fire prevention codes, enforcing any law pertaining to the prevention and control of fires or who performs any acts or actions while on duty or when responding to a fire or emergency during any fire or other emergency or while performing duties intended to protect life and property;

(B) Any individual serving as an officially recognized or designated member of a legally organized volunteer fire department certified in writing by the Georgia Firefighter Standards and Training Council pursuant to Code Section 25-3-22 who performs any acts or actions while on duty and when responding to a fire or emergency during any fire or other emergency or while performing duties intended to protect life and property; or

(C) Any employee at the State Forestry Commission whose job duties include fire mitigation.

(4) "Full-time" means an employee who regularly works 30 hours or more each week.

(5) "In the line of duty" means:

(A) With respect to a volunteer firefighter, while on duty and performing duties during any fire or other emergency or performing duties intended to protect life and property; or

(B) With respect to a law enforcement officer or firefighter, while on duty and performing services for and receiving compensation from the law enforcement or fire service agency which employs such officer or firefighter, while off duty and responding to any situation which would save a life or preserve the peace, or while preventing or attempting to prevent the commission of a crime or fire. A law enforcement officer or firefighter who is performing duties for and receiving compensation from a private employer at the time of such officer's or firefighter's bodily injury, but not permanent disability, shall not be considered in the line of duty if the officer or firefighter is entitled to workers' compensation benefits from the private employer or the private employer's insurer.

(6) "Injured in the line of duty" means an injury which arises out of or in the course of employment in the line of duty; or, with respect to a firefighter of a legally organized volunteer fire department, such term means an injury while on duty and when responding to a fire or emergency with the volunteer fire department during any fire or other emergency or while performing duties intended to protect life and property. Going to or from work shall not be considered in the line of duty; and going to a legally organized volunteer fire department to begin a service of duty or traveling from such a fire department after duties have been completed or traveling from the scene of a fire, emergency, or other location where duties were being performed and have been completed shall not be considered in the line of duty.

(7) "Law enforcement officer" means any agent or officer of this state, or a political subdivision or municipality thereof, who, as a full-time or part-time employee, is vested either expressly by law or by virtue of public employment or service with authority to enforce the criminal or traffic laws and whose duties include the preservation of public order, the protection of life and property, or the prevention, detection, or investigation of crime. Such term also includes the employees designated by the commissioner of community supervision who have the duty to supervise children adjudicated for a Class A designated felony act or Class B designated felony act after release from restrictive custody, as such terms are defined in Code Section 15-11-2, and the commissioner of juvenile justice pursuant to paragraph (2) of subsection (i) of Code Section 49-4A-8 who have the duty to investigate and apprehend delinquent children, or the supervision of delinquent children under intensive supervision in the community, and any child with a pending juvenile court case alleging the child to be a child in need of services who has escaped from a facility under the jurisdiction of the Department of Juvenile Justice or who has broken the conditions of supervision. Such term also includes members of the Georgia National Guard, the composition of which is set forth in Code Section 38-2-3, who have been called into active state service by the Governor.

(8) "Volunteer firefighter" means a person who is appointed and regularly enrolled as a volunteer with a legally organized fire department; who, as a volunteer firefighter, has and primarily performs the principal responsibility of preventing or suppressing fires; and who satisfies the requirements specified in subparagraph (a)(1)(D) of Code Section 25-3-23.



§ 45-9-102. Payment of compensation; limitation; benefits subordinate to workers' compensation benefits; appeal of decision

(a) Any law enforcement officer who becomes physically disabled, but not permanently disabled, on or subsequent to July 1, 2001, as a result of a physical injury incurred in the line of duty and caused by a willful act of violence committed by a person other than a fellow employee shall be entitled to receive compensation as provided in this Code section. Any firefighter who becomes physically disabled, but not permanently disabled, on or subsequent to July 1, 2001, as a result of a physical injury incurred in the line of duty while fighting a fire shall be entitled to receive compensation as provided in this Code section. The compensation shall be paid to eligible applicants by the commission from funds appropriated to the commission for such purpose.

(b) Except as otherwise provided in this part, any law enforcement officer or firefighter injured in the line of duty as provided in subsection (a) of this Code section shall receive monthly compensation from the department in an amount equal to such person's regular compensation for the period of time that the law enforcement officer or firefighter is physically unable to perform the duties of his or her employment; provided, however, that such benefits provided pursuant to this Code section for injuries resulting from a single incident shall not be granted for more than a total of 12 months. For purposes of this subsection, the regular compensation of a volunteer firefighter covered under subparagraph (B) of paragraph (3) of Code Section 45-9-101 shall be deemed to be the Georgia average weekly earnings of production workers in manufacturing industries for the immediately preceding calendar year as published by the Georgia Department of Labor. A law enforcement officer or firefighter shall be required to submit to the department satisfactory evidence of such disability. A volunteer firefighter shall not be considered disabled once he or she is able to perform the duties of his or her regular employment or equivalent thereof.

(c) Benefits made available under this Code section shall be subordinate to any workers' compensation benefits, disability and other compensation benefits from the person's employer which the law enforcement officer or firefighter is awarded and shall be limited to the difference between the amount of workers' compensation benefits and other compensation benefits actually paid and the amount of the law enforcement officer's or firefighter's regular compensation; provided, however, that benefits shall never exceed the person's regular compensation minus the maximum weekly workers' compensation benefit level for that person whether or not workers' compensation is available. For the purposes of this subsection, the regular compensation of a firefighter covered under subparagraph (2)(B) of Code Section 45-9-102 shall be deemed to be the Georgia average weekly earnings of production workers in manufacturing industries for the immediately preceding calendar year as published by the Georgia Department of Labor.

(d) A law enforcement officer or firefighter who collects benefits pursuant to this Code section shall not be entitled to any benefits under Code Section 45-7-9.

(e) A law enforcement officer or firefighter who is disabled and who receives indemnification under Part 1 of this article as a result of an incident shall not be entitled to any compensation under this Code section for the disability resulting from the same incident. A law enforcement officer or firefighter who initially receives benefits under this Code section but who is determined subsequently to be entitled to benefits under Part 1 of this article with respect to the same incident or whose beneficiary is determined subsequently to be entitled to benefits under Part 1 of this article shall be entitled only to the amount equal to the benefits to which the person would be entitled under Part 1 reduced by the total amount of benefits received under this Code section.

(f) After the department, or the commission upon review of a denial by the department, determines that a law enforcement officer has been temporarily disabled due to a willful act of violence or that a firefighter has been temporarily disabled while fighting a fire and is entitled to indemnification under this part, the department shall be authorized to make the appropriate payments to the temporarily disabled law enforcement officer or firefighter.

(g) If the department denies a claim, any person seeking benefits pursuant to this part may appeal the department's decision to the commission. Any such appeal shall be filed with the commission within 60 days of receipt of the department's decision and shall identify the errors in the department's decision. Appeals shall be considered by the commission at the commission's semiannual meeting as provided in Code Section 45-9-84.



§ 45-9-103. Submission of application

An application for compensation with respect to a claim filed on or after July 1, 2001, for the temporary disability of a law enforcement officer or firefighter shall be submitted by that person within 60 days from the date of the incident resulting in disability.



§ 45-9-104. Compensation not to be awarded when penal violation, intentionally self-inflicted injuries, natural causes, or performance of certain routine duties caused or contributed to disability

(a) No compensation shall be awarded to any person otherwise entitled thereto who violates a penal law of this state which violation caused or contributed to the disability of the law enforcement officer or firefighter.

(b) Notwithstanding any other provision of this article, no payment shall be authorized if disability occurs from intentionally self-inflicted injuries or natural causes or while performing routine duties which would not be strenuous or dangerous if performed by persons of average physical abilities.



§ 45-9-105. Giving false information or testimony; penalty

(a) Any person who shall knowingly give false information or false testimony causing or intending to cause the payment of compensation which would not otherwise be justified under this part shall be guilty of a misdemeanor.

(b) Any such person convicted under subsection (a) of this Code section shall be liable to the state for any funds paid as a result of such false information or testimony.









Article 6 - Consolidation of Unemployment Compensation Claim Matters Under Commissioner of Administrative Services

§ 45-9-110. Authorization for consolidation; billing procedure; reserve fund; investment of funds; contracting for services; unemployment compensation benefits to certain county employees

(a) The commissioner of administrative services shall have the authority to consolidate the processing of and response to unemployment compensation claims being performed on July 1, 1985, by each individual agency, department, board, bureau, commission, and authority of the state along with the payment to the Department of Labor of this state of all moneys due and owing as a result of paid unemployment compensation claims and shall bill each department, agency, board, bureau, commission, or authority of the state for claims paid and for the reasonable cost of administering the program.

(b) The commissioner may retain all moneys paid to the Department of Administrative Services in response to such billings, all moneys received as interest, and all moneys received from other sources to set up and maintain a reserve fund for the purpose of making payments to the Department of Labor of this state and defraying the expenses necessary to administer the program. The commissioner shall invest any such moneys in the same manner as other moneys in his possession.

(c) The commissioner is authorized, in his discretion, to contract for any or all of the services necessary to carry out the functions enumerated in this article.

(d) The commissioner of administrative services shall have the authority to provide unemployment compensation benefits insurance to all of the county departments of health, county departments of family and children services, and community service boards. The commissioner of public health shall establish a procedure to provide the Department of Administrative Services all of the underwriting information required, including but not limited to payroll data each quarter for the service centers, and shall collect the unemployment premium from county departments of health and remit the premium to the Department of Administrative Services. The commissioner of human services shall establish a procedure to provide the Department of Administrative Services all of the underwriting information required, including but not limited to payroll data each quarter for the service centers, and shall collect the unemployment premium from county departments of family and children services and remit the premium to the Department of Administrative Services. The commissioner of behavioral health and developmental disabilities shall establish a procedure to provide the Department of Administrative Services all of the underwriting information required, including but not limited to payroll data each quarter for the service centers, and shall collect the unemployment premium from community service boards and remit the premium to the Department of Administrative Services. All of the county departments of health, county departments of family and children services, and community service boards shall participate in such unemployment compensation benefit insurance program.









Chapter 10 - Codes of Ethics and Conflicts of Interest

Article 1 - Codes of Ethics

§ 45-10-1. Code of ethics for government service generally -- Establishment and text

There is established for and within the state and for and in all governments therein a code of ethics for government service which shall read as follows:

CODE OF ETHICS FOR GOVERNMENT SERVICE

Any person in government service should:

I. Put loyalty to the highest moral principles and to country above loyalty to persons, party, or government department.

II. Uphold the Constitution, laws, and legal regulations of the United States and the State of Georgia and of all governments therein and never be a party to their evasion.

III. Give a full day's labor for a full day's pay and give to the performance of his duties his earnest effort and best thought.

IV. Seek to find and employ more efficient and economical ways of getting tasks accomplished.

V. Never discriminate unfairly by the dispensing of special favors or privileges to anyone, whether for remuneration or not, and never accept, for himself or his family, favors or benefits under circumstances which might be construed by reasonable persons as influencing the performance of his governmental duties.

VI. Make no private promises of any kind binding upon the duties of office, since a government employee has no private word which can be binding on public duty.

VII. Engage in no business with the government, either directly or indirectly, which is inconsistent with the conscientious performance of his governmental duties.

VIII. Never use any information coming to him confidentially in the performance of governmental duties as a means for making private profit.

IX. Expose corruption wherever discovered.

X. Uphold these principles, ever conscious that public office is a public trust.



§ 45-10-2. Secretary of State to print and distribute code of ethics

(a) The Secretary of State is authorized and directed to have the code of ethics for government service established in Code Section 45-10-1 printed upon an appropriately designed card which would be suitable for framing and exhibiting to the public and employees of the state and all governments therein.

(b) The Secretary of State is authorized and directed to have such number of said code of ethics for government service printed as, in his discretion, will be sufficient for distribution to the various departments, boards, bureaus, and other agencies of the state and all governments therein.

(c) The Secretary of State is authorized and directed to furnish said printed code of ethics for government service to the various departments, boards, bureaus, and other agencies of the state and all governments therein without cost.

(d) The expenses incurred by the Secretary of State in carrying out this Code section shall be paid from the funds appropriated to or otherwise available to the legislative branch of government.



§ 45-10-3. Code of ethics for members of boards, commissions, and authorities -- Establishment and text

Notwithstanding any provisions of law to the contrary, each member of all boards, commissions, and authorities created by general statute shall:

(1) Uphold the Constitution, laws, and regulations of the United States, the State of Georgia, and all governments therein and never be a party to their evasion;

(2) Never discriminate by the dispensing of special favors or privileges to anyone, whether or not for remuneration;

(3) Not engage in any business with the government, either directly or indirectly, which is inconsistent with the conscientious performance of his governmental duties;

(4) Never use any information coming to him confidentially in the performance of governmental duties as a means for making private profit;

(5) Expose corruption wherever discovered;

(6) Never solicit, accept, or agree to accept gifts, loans, gratuities, discounts, favors, hospitality, or services from any person, association, or corporation under circumstances from which it could reasonably be inferred that a major purpose of the donor is to influence the performance of the member's official duties;

(7) Never accept any economic opportunity under circumstances where he knows or should know that there is a substantial possibility that the opportunity is being afforded him with intent to influence his conduct in the performance of his official duties;

(8) Never engage in other conduct which is unbecoming to a member or which constitutes a breach of public trust; and

(9) Never take any official action with regard to any matter under circumstances in which he knows or should know that he has a direct or indirect monetary interest in the subject matter of such matter or in the outcome of such official action.



§ 45-10-4. Code of ethics for members of boards, commissions, and authorities -- Hearing; notice; removal of member from office; filling vacancies; judicial review

Upon formal charges being filed with the Governor relative to a violation of Code Section 45-10-3 on the part of a member of any such board, commission, or authority, the Governor or his designated agent shall conduct a hearing for the purpose of receiving evidence relative to the merits of such charges. The member so charged shall be given at least 30 days' notice prior to such hearing. If such charges are found to be true, the Governor shall forthwith remove such member from office and the vacancy shall be filled as provided by law. Such hearing shall be held in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," and judicial review of any such decision shall be in accordance with such chapter.



§ 45-10-5. Authority to enact rules and regulations

No member of any board, commission, or authority created by general statute shall enact any rules or regulations or publicize such as being general laws and such rules and regulations shall in no way have the effect of law.






Article 2 - Conflicts of Interest

Part 1 - General Provisions

§ 45-10-20. Definitions

As used in this part, the term:

(1) "Agency" means any agency, authority, department, board, bureau, commission, committee, office, or instrumentality of the State of Georgia but shall not mean a political subdivision of the State of Georgia.

(2) "Business" means any corporation, partnership, proprietorship, firm, enterprise, franchise, association, organization, self-employed individual, trust, or other legal entity.

(3) "Employee" means any person who, pursuant to a written or oral contract, is employed by an agency.

(4) "Family" means spouse and dependents.

(5) "Full-time" means 30 hours of work for the state per week for more than 26 weeks per calendar year.

(6) "Limited powers" means those powers other than state-wide powers.

(7) "Part-time" means any amount of work other than full-time work.

(8) "Person" means any person, corporation, partnership, proprietorship, firm, enterprise, franchise, association, organization, or other legal entity.

(9) "Public official" means any person elected to a state office and means any person appointed to a state office where in the conduct of such office the person so appointed has administrative and discretionary authority to receive and expend public funds and to perform certain functions concerning the public which are assigned to him or her by law.

(10) "State-wide powers" means those powers exercised by public officials which affect and influence all of state government. Public officials who exercise such powers include but are not limited to the Governor, the Lieutenant Governor, members of the General Assembly, Justices of the Supreme Court, Judges of the Court of Appeals, the Secretary of State, the Attorney General, the state auditor, the state accounting officer, the commissioner of administrative services, members of the State Personnel Board, the director of the Office of Planning and Budget, judges of the superior courts, and district attorneys.

(11) "Substantial interest" means the direct or indirect ownership of more than 25 percent of the assets or stock of any business.

(12) "Transact business" or "transact any business" means to sell or lease any personal property, real property, or services on behalf of oneself or on behalf of any third party as an agent, broker, dealer, or representative and means to purchase surplus real or personal property on behalf of oneself or on behalf of any third party as an agent, broker, dealer, or representative.



§ 45-10-21. Legislative purposes and intent

(a) It is essential to the proper operation of democratic government that public officials be independent and impartial, that governmental decisions and policy be made in the proper channels of the governmental structure, that public office not be used for private gain other than the remuneration provided by law, and that there be public confidence in the integrity of government. The attainment of one or more of these ends is impaired whenever there exists a conflict between the private interests of an elected official or a government employee and his duties as such. The public interest, therefore, requires that the law protect against such conflicts of interest and establish appropriate ethical standards with respect to the conduct of elected officials and government employees in situations where conflicts exist.

(b) It is also essential to the proper operation of government that those best qualified be encouraged to serve the government. Accordingly, legal safeguards against conflicts of interest must be so designed as not unnecessarily or unreasonably to impede the recruitment and retention by the government of those men and women who are best qualified to serve it. An essential principle underlying the staffing of our government structure is that its elected officials and employees should not be denied the opportunity, available to all other citizens, to acquire and retain private economic and other interests, except where conflicts with the responsibility of such elected officials and employees to the public cannot be avoided.

(c) The General Assembly declares that the operation of responsible democratic government requires that the fullest opportunity be afforded to the people to petition their government for the redress of grievances and to express freely to individual members of the General Assembly, to committees of the General Assembly, and to officials of the executive branch their opinions on legislation, on pending executive actions, and on current issues and that, to preserve and maintain the integrity of the legislative and administrative processes, it is necessary that the identity, expenditures, and activities of certain persons who engage in efforts to persuade members of the General Assembly or the executive branch to take specific actions, either by direct communication to such officials, or by solicitation of others to engage in such efforts, be publicly and regularly disclosed. The provisions of this article shall be liberally construed to promote complete disclosure of such information so as to assure that the public interest will be fully protected.

(d) It is the policy and purpose of this article to implement these objectives of protecting the integrity of all governmental units of this state and of facilitating the recruitment and retention of qualified personnel by prescribing essential restrictions against conflicts of interest in state government without creating unnecessary barriers to the public service.



§ 45-10-22. Full-time public officials with state-wide powers prohibitions; public officials or employees with limited powers prohibitions

(a)(1) It shall be unlawful for any full-time public official who has state-wide powers, for himself or on behalf of any business, or for any business in which such public official or member of his family has a substantial interest to transact any business with any agency.

(2) It shall be unlawful for any public official who has limited powers, for himself or on behalf of any business, or for any business in which such public official or member of his family has a substantial interest to transact any business with the agency for which such public official serves.

(b) The provisions of paragraph (1) of subsection (a) of this Code section shall not apply to:

(1) Any transaction made pursuant to sealed competitive bids;

(2) Any transaction when the amount of a single transaction does not exceed $250.00 and when the aggregate of all such transactions does not exceed $9,000.00 per calendar year; and

(3) Any transaction involving the lease of real property to or from any agency if such transaction has been approved by the State Properties Commission or the Space Management Division of the Department of Administrative Services.

(c) Any person who knowingly violates subsection (a) of this Code section shall be subject to the penalties provided for in Code Section 45-10-28.



§ 45-10-23. Full-time employees prohibited from transacting business with own state agency; exception for Board of Regents employees

(a) It shall be unlawful for any full-time employee, for himself or on behalf of any business, or for any business in which such employee or member of his family has a substantial interest to transact any business with the agency by which such employee is employed; provided, however, that neither this Code section nor any other provision of law shall prevent full-time employees of the Board of Regents of the University System of Georgia from serving as members of the governing boards of private, nonprofit, educational, athletic, or research related foundations and associations which are organized for the purpose of supporting institutions of higher education in this state and which in furtherance of this purpose may transact business with such institutions or with the Board of Regents of the University System of Georgia.

(b) Any person who knowingly violates subsection (a) of this Code section shall be subject to the penalties provided for in Code Section 45-10-28.



§ 45-10-24. Part-time public officials with state-wide powers prohibitions; part-time employees prohibitions; exceptions to prohibitions

(a)(1) Except as provided in subsection (b) of this Code section, it shall be unlawful for any part-time public official who has state-wide powers, for himself or on behalf of any business, or for any business in which such public official or member of his family has a substantial interest to transact any business with any agency.

(2) Except as provided in subsection (b) of this Code section, it shall be unlawful for any part-time employee, for himself or on behalf of any business, or for any business in which such employee or member of his family has a substantial interest to transact any business with the agency by which such employee is employed.

(b) The provisions of subsection (a) of this Code section shall not apply to:

(1) Any transaction made pursuant to sealed competitive bids;

(2) Any transaction when the amount of a single transaction does not exceed $250.00 and when the aggregate of all such transactions does not exceed $9,000.00 per calendar year;

(3) Any transaction involving the lease of real property to or from any agency if such transaction has been approved by the State Properties Commission or the Space Management Division of the Department of Administrative Services; and

(4) Any transaction involving the purchase of surplus state property at a public auction.

(c) Any person who knowingly violates subsection (a) of this Code section shall be subject to the penalties provided for in Code Section 45-10-28.



§ 45-10-24.1. Exemption for transactions by family owned business when university system employee has interest; requirements

Subsection (a) of Code Section 45-10-23 and paragraph (2) of subsection (a) of Code Section 45-10-24 shall not apply to a transaction with a unit of the University System of Georgia by a family owned business in which an employee of the university system or a member of the employee's family has an ownership interest where all of the following apply:

(1) The employee or one or more members of the employee's family or both have an ownership interest in a family owned business, but the employee is not actively engaged in the day-to-day management of the business;

(2) The employee is employed by a department of the unit of the university system in a position below that of department head; and

(3) The transaction is:

(A) With a unit of the university system different than the unit employing the employee; or

(B) With a department of the employing unit of the university system different than the department employing the employee.



§ 45-10-25. Exceptions to prohibitions on transactions with state agencies

(a) The provisions of Code Sections 45-10-22, 45-10-23, and 45-10-24 shall not apply to:

(1) Any transaction involving the sale of real property to the state or any agency through eminent domain;

(2) Any transaction involving the purchase by the public official or employee of any health or life insurance, disability benefits, or retirement or pension benefits offered as a part of a public official's or employee's service or employment;

(3) Any transaction between a public official or employee or any business in which such public official or employee or any member of his family has a substantial interest and any person, the cost of which transaction is paid directly or indirectly by state funds, if the property or services involved in the transaction are for the private use and benefit of the person to whom such property or services are sold or rendered and such person does not subsequently sell or lease such property or services to an agency;

(4) Any transaction between a public official or employee or any business in which such public official or employee or any member of his family has a substantial interest and the state or any agency thereof under which it is agreed that the public official or employee or any business in which such public official or employee or any member of his family has a substantial interest is to provide Medicaid and related services and benefits or medicare and related services and benefits, or both, and under which it is agreed that the state or any agency thereof is to reimburse or pay for the services and benefits so provided;

(5) Any transaction between a public official or employee or any business in which such public official or employee or any member of his family has a substantial interest and the state or any agency thereof under which the public official or employee or any business in which such public official or employee or any member of his family has a substantial interest directly or indirectly receives reimbursement or payment from the state or any agency thereof for providing Medicaid and related services and benefits or medicare and related services and benefits, or both, and under which the state or any agency thereof reimburses or pays the public official or employee or any business in which such public official or employee or any member of his family has a substantial interest for providing Medicaid and related services and benefits or medicare and related services and benefits, or both;

(6) Any transaction between a public official or employee or any business in which such public official or employee or any member of his family has a substantial interest and any state contractor if there was no agreement prior to the transaction that the public official or employee would assist, other than by providing goods or services as required under the terms of the agreement underlying the transaction, the contractor in obtaining, retaining, or fulfilling the state contract and if the public official or employee does not assist, other than by providing goods or services as required under the terms of the agreement underlying the transaction, the contractor in obtaining, retaining, or fulfilling the state contract;

(7) Any transaction involving part-time employment by the Georgia Building Authority or the Department of Natural Resources of custodial and cleaning workers or cooks who work for other agencies;

(8) Any transaction involving part-time employment by any agency of a chaplain; firefighter; any person holding a doctoral or master's degree from an accredited college or university; a licensed physician, dentist, or psychologist; a registered nurse or licensed practical nurse; or a certified oral or manual interpreter for deaf persons, if employed by the state, if:

(A) The chief executive officer of the department, agency, commission, or authority which desires to obtain the services of a chaplain; firefighter; any person holding a doctoral or master's degree from an accredited college or university; a licensed physician, dentist, or psychologist; a registered nurse or licensed practical nurse; or a certified oral or manual interpreter for deaf persons presently employed by another department, agency, commission, or authority of the state shall certify in writing the need for the services and set forth why the best interest of the state will be served by obtaining the part-time services of such a person in lieu of obtaining such services from a person not presently employed by the state;

(B) The chief executive officer of the department, agency, commission, or authority presently employing the chaplain; firefighter; any person holding a doctoral or master's degree from an accredited college or university; the licensed physician, dentist, or psychologist; the registered nurse or licensed practical nurse; or the certified oral or manual interpreter for deaf persons shall certify in writing that the person whose services are desired is available to perform such services, that the performance of such services will not detract or have a detrimental effect on the performance of said person's employment and, where appropriate, that the part-time employment of such person by the department, agency, commission, or authority desirous of obtaining the services will be in the best interest of the state; and

(C) The departments, agencies, commissions, or authorities, after having complied with subparagraphs (A) and (B) of this paragraph shall, by agreement, establish the procedures under which the employee shall perform the additional services. The agreement shall specify the means of employment either as a part-time employee or as a consultant, the compensation, and other pertinent details and conditions of the employment relationship. The agreement shall be terminable at any time by either of the departments, agencies, commissions, or authorities;

(9) Any transaction involving the Public Service Commission's employment of any state employee who has any particular expertise or knowledge which may be of assistance to the Georgia Public Service Commission in fulfilling its duties and responsibilities under Title 46. The terms and conditions of such employment shall be solely determined by the Georgia Public Service Commission; but, in any event, the employee may not provide services to the Georgia Public Service Commission during such times as he or she is regularly scheduled to be at his or her primary place of employment unless the employee has received permission to do so from his or her regular employer or unless the employee is on annual leave or leave without pay;

(10) Any transaction involving an emergency purchase by any agency which must be made to protect the health, safety, or welfare of the citizens or property of Georgia;

(11) Any transaction involving property or a service for which the only source of supply in the State of Georgia is from the public official or employee or a business in which such public official or employee or member of his family has a substantial interest;

(12) Any transaction occurring prior to March 1, 1983;

(13) Any transaction occurring prior to qualifying to run for elective office, accepting appointment to public office, or accepting public employment and any transaction occurring after qualifying to run for elective office, accepting appointment to public office, or accepting public employment if the legal obligation and duty to undertake such transaction arose prior to qualifying to run for elective office, accepting appointment to public office, or accepting public employment;

(14) Any transaction whereby a public official or employee or any business in which such public official or employee or any member of his family has a substantial interest collects a fee or commission as compensation for performing a service for the state when such performance is required or authorized by law, including but not limited to the collection of state sales tax, the collection of license fees, and the collection of excise taxes;

(15) Any transaction whereby an appointed public official or employee, under the procedures specified in this paragraph, sells to a unit of the University System of Georgia services as a teacher or instructor of an evening or night course or program, if:

(A) The chief executive officer of the unit of the University System of Georgia shall certify in writing the need for the services and set forth why the best interest of the state will be served by obtaining the services of such state official or employee in lieu of obtaining such services from a person not presently employed by the state;

(B) The chief executive officer of the department, agency, commission, or authority presently employing the state official or employee shall certify in writing that the person whose services are desired is available to perform such services, that the performance of such services will not detract or have a detrimental effect on the performance of said person's full-time employment, and, where appropriate, that the employment of such person by the unit of the University System of Georgia will be in the best interest of the state; and

(C) The departments, agencies, commissions, authorities, and units, after having complied with subparagraphs (A) and (B) of this paragraph, shall, by agreement, establish the procedures under which the official or employee shall perform the additional services. The agreement shall specify the means of employment, the compensation, and other pertinent details and conditions of the employment relationship. The agreement shall be terminable at any time by any of the departments, agencies, commissions, authorities, or units; or

(16) Any transaction involving the lease for the purpose of small business and economic development of laboratory and research facilities owned by the Board of Regents of the University System of Georgia during times when the laboratory and research facilities are not in use.

(b) Authority is given for a public official or employee or any business in which such public official or employee or any member of his family has a substantial interest and the state or any agency thereof to engage in any transaction exempted from the coverage of this part by subsection (a) of this Code section and subsection (b) of Code Section 45-10-24 and any transaction necessary and proper to such transaction.



§ 45-10-26. Annual disclosure statements concerning business transactions with state; public records

(a) Except as provided in subsection (b) of this Code section, any public official or employee, whether for himself, herself, or on behalf of any business, or any business in which such public official or employee or any member of his or her family has a substantial interest who transacts business with the state or any agency thereof shall disclose such transactions. Such disclosure shall be submitted prior to January 31 each year to the Georgia Government Transparency and Campaign Finance Commission on such forms as it shall prescribe and shall include an itemized list of the previous year's transactions with the dollar amount of each transaction reported and totaled. Such disclosure statements shall be public records.

(b) The requirement to disclose certain transactions as provided in subsection (a) of this Code section shall not apply to any transaction when the amount of a single transaction does not exceed $250.00 and when the aggregate of all transactions does not exceed $9,000.00 per calendar year.

(c) Any person who fails to file a disclosure statement as required in subsection (a) of this Code section shall be subject to the penalties provided for in Code Section 45-10-28.



§ 45-10-27. Construction of part with provisions, rules, and regulations of Chapter 20 of this title

This part shall in no way supersede any provision of Chapter 20 of this title or any rule or regulation promulgated pursuant thereto.



§ 45-10-28. Penalties for violation of part; civil actions by Attorney General to collect penalties; violations by public official, agency head, or employee

(a) (1) Any appointed public official or employee who violates Code Section 45-10-22, 45-10-23, 45-10-24, 45-10-26, or 45-10-29 shall be subject to:

(A) Removal from office or employment;

(B) A civil fine not to exceed $10,000.00; and

(C) Restitution to the state of any pecuniary benefit received as a result of such violation.

(2) Any elected public official who violates Code Section 45-10-22, 45-10-23, 45-10-24, 45-10-26, or 45-10-29 shall be subject to:

(A) A civil fine not to exceed $10,000.00; and

(B) Restitution to the state of any pecuniary benefit received as a result of such violation.

(3) Any business which violates Code Section 45-10-22, 45-10-23, 45-10-24, 45-10-26, or 45-10-29 shall be subject to:

(A) A civil fine not to exceed $10,000.00; and

(B) Restitution to the state of any pecuniary benefit received as a result of such violation.

(b) The penalties provided for in subsection (a) of this Code section may be imposed in any civil action brought for that purpose, and such actions shall be brought by the Attorney General.

(c) As used in this subsection, the term "agency head" shall have the same meaning as set forth in Code Section 50-36-1. Any public official, agency head, or employee who violates Code Section 13-10-91 or 50-36-1 shall be subject to:

(1) A civil fine not to exceed $10,000.00;

(2) Restitution to the state or local government, whichever is applicable, of any pecuniary benefit received as a result of such violation; and

(3) Where such violation is committed knowingly and intentionally, removal from office or employment.



§ 45-10-29. Public officials prohibited from granting themselves licenses by waiving certain requirements; requirements to be satisfied prior to renewal of licenses; penalties for violations

(a) Notwithstanding any law, rule, or regulation to the contrary, a public official shall not be authorized to waive any legal, educational, or testing requirement for himself or herself relative to the issuance of any license to himself, herself, or to his or her business.

(b) Any license that has been issued by a public official by waiving any legal, educational, or testing requirement for himself or herself relative to the issuance of any license to himself, herself, or to his or her business shall not be renewed until and unless the license holder has satisfied all of the requirements for securing a renewal license as well as any requirement that had been waived for the issuance of the original license.

(c) Any person who knowingly violates subsection (a) or (b) of this Code section shall be subject to the penalties provided for in Code Section 45-10-28.






Part 2 - Contracts of Officers of State Institutions With State Institutions

§ 45-10-40. Contracting with state institutions not allowed; exceptions

No member of the Board of Regents of the University System of Georgia or of the Board of Human Services, no trustee or other officer of any institution which is wholly or in part supported by state funds, and no partnership of which such person is a member shall make any contract with the governing board or trustees of such institution or any officer of such institution for the sale and purchase of merchandise or supplies for such institution whereby profit shall accrue to such board member or trustee or such partnership of which such person is a member. Such trustee or officer of such institution shall not make any profit or receive any money for the sale, handling, or disposal of any crop or crops or property of such institution. Such member, trustee, or other officer of such institution shall not make or be interested in any contract for supplies or merchandise for such institution when such contract or the making of the same is wholly or in part made or influenced by the action of the board governing such institution or the trustees thereof or is controlled by any officer of such institution; and any and all such contracts are declared to be illegal and void, provided that any such contracts as are described in this Code section may be made with a corporation of which any such board member or trustee is a stockholder if such member or trustee does not vote on or participate in the making of such contract. No board member or trustee of such institution shall be prohibited from making contracts for furnishing supplies to the students or faculty of such institution for their individual use.



§ 45-10-41. Penalty for profiting from contracts with state institutions generally; discharge from office

Any member of the Board of Regents of the University System of Georgia or of the Board of Human Services or any trustee or other officer of any institution supported wholly or in part by state funds who violates Code Section 45-10-40 shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished as prescribed in Code Section 17-10-3. If any member of the Board of Regents of the University System of Georgia or of the Board of Human Services is found guilty of violating Code Section 45-10-40, his office shall become vacant; and it is the duty of the Governor, where the power to fill the vacancy is lodged in the Governor, to appoint some other person to fill the vacancy. If any trustee or other officer of such institution is found guilty of violating Code Section 45-10-40, he shall be discharged from his office in such institution and shall not be eligible to be reelected or reappointed to such office; and the vacancy shall be filled by the board or the authority which, under the law, has the right to fill such vacancy.



§ 45-10-42. Reporters for State Board of Workers' Compensation may sell transcripts to state agencies

Notwithstanding any other provision of Part 1 of this article or any other provision of this Code, public officers and employees who are reporters for the State Board of Workers' Compensation may, for themselves or on behalf of any business entity, when providing transcripts of records to parties under subsection (g) of Code Section 34-9-102, sell such transcripts to any agency of the state and receive compensation therefor.






Part 3 - Contracts of County Commissioners With County

§ 45-10-60. Requirements for sales of real property by county commissioner to county

Notwithstanding any other provision of general or local law, a county commissioner or member of a board of county commissioners may sell real property to the county if all of the following conditions are met:

(1) The real property which is the subject of the sale is adjacent to a landfill owned and operated by the county;

(2) The real property which is the subject of the sale is to be used by the county in connection with the operation of the landfill;

(3) The sale price of the real property does not exceed the lowest of three appraisals of the fair market value of the property made by three appraisers appointed by the probate judge of the county; and

(4) Disclosure of the sale is made as required by Code Section 16-10-6.






Part 4 - Holding of Additional Offices by Nonelective State Officers or Employees

§ 45-10-70. Holding office in political subdivision, political party, or political organization by nonelective state officers or employees

No rules or regulations of any state agency, department, or authority shall prohibit nonelective officers or employees of this state from offering for or holding any elective or appointive office of a political subdivision of this state or any elective or appointive office of a political party or political organization of this state, provided that the office is not full time and does not conflict with the performance of the official duties of the person as a state employee.






Part 5 - Family Members of Public Employees

§ 45-10-80. Public officers prohibited from advancing, employing, or advocating the employment of family members

(a) A public officer, as defined in subparagraphs (A) through (E) of paragraph (22) of Code Section 21-5-3, is prohibited from advocating for or causing the advancement, appointment, employment, promotion, or transfer of a member of his or her family, as such term is defined in Code Section 21-5-3, to an office or position to become a public employee, as defined in paragraph (3) of subsection (a) of Code Section 45-1-4, that pays an annual salary of $10,000.00 or more or its equivalent.

(b) Any person advanced, appointed, employed, promoted, or transferred in violation of this Code section shall not be entitled to any payment, salary, or benefits received for any position so illegally obtained; and any person who receives payment, salary, or benefits for a position obtained in violation of this Code section shall be required to reimburse the state for all amounts so received.






Part 6 - Legislative Ethics

§ 45-10-90. Definitions

As used in this part, the term:

(1) "Abuse of official power" means threatening to use the powers or personnel of a state entity for personal purposes of coercion, retaliation, or punishment.

(2) "Clerical officer" means the Clerk of the House of Representatives or the Secretary of the Senate.

(3) "Committee" means the House Committee on Ethics or the Senate Ethics Committee.

(4) "Conflict of interest" means an individual has multiple interests and uses his or her official position to exploit, in some way, his or her position for his or her own direct, unique, pecuniary, and personal benefit.

(5) "Employee" means any person who is employed by the legislative branch of state government.

(6) "Improper conduct" means a member of the General Assembly:

(A) Engages in conduct that is a conflict of interest;

(B) Engages in conduct that is an abuse of official power; or

(C) Illegally uses an employee in a political campaign.

(7) "Member of the General Assembly" means any person elected and certified as a member of the General Assembly.

(8) "Sexual harassment" means making sexual advances, requesting sexual favors, or other verbal or physical conduct of a sexual nature when:

(A) Submission to such conduct is made explicitly or implicitly a term or condition of an individual's employment;

(B) Submission to or rejection of such conduct by an individual is used as a basis for employment decisions affecting the employee; or

(C) Such conduct interferes with the employee's work performance or creates an intimidating, hostile, or offensive work environment.



§ 45-10-91. Method of addressing improper conduct

(a) Any person may file a complaint with the clerical officer of the appropriate chamber alleging improper conduct involving a member of the General Assembly. Any employee may file a complaint with the clerical officer of the appropriate chamber alleging sexual harassment by a member of the General Assembly. The clerical officer shall designate the place where such complaints may be filed, provide instruction necessary to properly submit a complaint, and prescribe forms for such complainants. Complaints shall be submitted in writing and verified under oath to the best information, knowledge, and belief of such person. The complaint shall include a statement by the complainant as to whether or not in filing the complaint he or she is acting as an agent, paid or otherwise, for any other person. Any person who knowingly provides false information in executing a complaint under this Code section commits the offense of false swearing within the meaning of Code Section 16-10-71.

(b) The clerical officer shall forward, within one business day of receipt, the original complaint and all materials appended to such complaint in a confidential report to the presiding officer of the appropriate chamber and to the chairperson of the House Committee on Ethics or the chairperson of the Senate Ethics Committee, as appropriate.



§ 45-10-92. Abuse of power and improper use of state employees by General Assembly members

(a) The committee shall serve the person against whom any complaint is made a copy of the complaint by hand delivery or statutory overnight delivery or mailed by certified mail, return receipt requested, within five business days of the committee's receipt of such complaint.

(b) The committee shall conduct a preliminary investigation of the merits of such complaint. If a complaint alleges a violation by one of the members of the committee, such member shall recuse himself or herself. If there are found no reasonable grounds to believe that improper conduct or sexual harassment has occurred, the complaint shall be dismissed, subject to being reopened upon discovery of additional evidence or relevant material. The committee shall not be required to conduct a hearing if there are no reasonable grounds to believe that improper conduct or sexual harassment has occurred. If the committee determines that there are such reasonable grounds to believe that improper conduct or sexual harassment has occurred, it shall give notice by summoning the persons believed to have committed the violation to a hearing. The rules of the committee shall be invoked if a hearing occurs. The committee may report suspected violations of law to the appropriate law enforcement authority.

(c) Nothing in this Code section shall be construed to limit or encumber the right of the committee to initiate on probable cause an investigation on its own cognizance as it deems necessary to fulfill its obligations to investigate improper conduct or sexual harassment.

(d) The committee shall adopt a retention standard for complaints and documents attached thereto.












Chapter 11 - Miscellaneous Offenses Concerning Public Officers and Employees

§ 45-11-1. Offenses involving public records, documents, and other items

(a) If any public officer or other person shall steal, embezzle, alter, corrupt, withdraw, falsify, or avoid any record, process, charter, gift, grant, conveyance, or contract; or shall knowingly and willfully take off, discharge, or conceal any issue, forfeited recognizance, or other forfeiture; or shall forge, deface, or falsify any document or instrument recorded or any registry, acknowledgment, or certificate; or shall alter, deface, or falsify any minutes, document, book, or any proceeding whatever of or belonging to any public office within this state; or if any person shall cause or procure any of these offenses to be committed, or to be in any manner concerned therein, he shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment and labor in the penitentiary for not less than two years nor more than ten years.

(b) Whosoever, without authority and with the intention of converting to his own or another's use, willfully conceals any record, book, or document while on the premises of any public office or willfully removes any book, document, record, or other property from any such office shall be guilty of stealing such property. Proof of the concealment of such record or other office property while still on the premises shall be prima-facie evidence of intent to steal.

(c) A public officer or employee may detain and question any person whose conduct causes reasonable ground for suspicion that such person is engaging in stealing or criminal damage to the records in a public office.

(d) A public officer or employee causing the arrest or detention of any person pursuant to this Code section shall not be held civilly liable for slander, malicious prosecution, false imprisonment, malicious arrest, assault and battery of the person, physical injuries and mental suffering, or any other suit for damages arising from such arrest, whether such arrest takes place on the public property or after close pursuit from such premises by such officer; provided, however, that, in causing the arrest of such person, the officer or employee had probable cause at the time of such arrest to believe that the person was committing unlawful acts relating to public documents and the arrest and detention were under reasonable circumstances.

(e) Upon presentation of affirmative proof, the Secretary of State or his or her designee or, with respect to the Georgia Archives, the Board of Regents of the University System of Georgia may initiate action through the Attorney General or other appropriate jurisdiction to prevent the sale, transfer, conveyance, destruction, or alienation of any records, books, documents, or other office property which has been unlawfully removed from any public office or public officer or employee. Upon request of the Secretary of State or his or her designee or the Board of Regents of the University System of Georgia, the Attorney General or other appropriate jurisdiction shall have the authority to enjoin, recover, and replevin such records, books, documents, or other office property.

(f) As used in this Code section, the term:

(1) "Records, books, documents, or other office property" means, but is not limited to, all books, plates, pictures, photographs, films, engravings, paintings, drawings, maps, newspapers, magazines, pamphlets, broadsides, personal papers, organization records, documents, letters, public records, microforms, sound recordings, audiovisual materials in any format, magnetic or other tapes, electronic data processing records, artifacts, or other documentary, written, or printed material, regardless of physical form or characteristics, belonging to, on loan to, or otherwise in the custody of any public office;

(2) "Public office" means any office held, used, or controlled for public purposes by any department, agency, board, or branch of state, county, or municipal government without reference to the ownership of the building or of the realty on which it is situated. Such term includes any archives, library, or records storage area maintained by such governments;

(3) "Avoid" means to annul, cancel, make void, destroy the efficacy of, or destroy without authority any record, book, document, or other office property;

(4) "Public officer or employee" means any officer or employee having custody of or responsibility for any records, books, documents, or other office property referred to in this Code section.



§ 45-11-2. Selling office or dividing fees

If any person who has been elected to any office shall sell or farm out said office; or if any person shall purchase or agree to give any money or other thing of value to a person elected for the privilege of exercising the duties of said office; or if any person shall promise or agree to divide the profits, fees, or emoluments of said office with the person so elected, he shall be guilty of a felony and, upon conviction thereof, shall be punished by confinement and labor in the penitentiary for not less than one year nor more than three years.



§ 45-11-3. Assault under color of office

Any officer of this state who shall assault or beat any individual under color of his office or commission without a lawful justification to do so shall be guilty of a misdemeanor.



§ 45-11-4. Unprofessional conduct; misdemeanor; applicability

(a) As used in this Code section, the term:

(1) "County officer" means any elected county officer, including the judge of the probate court, clerk of the superior court, tax receiver, tax collector, and tax commissioner where such office has replaced the tax receiver and tax collector, and any county commissioner.

(2) "Municipal officer" means any mayor or elected member of any municipal governing authority.

(3) "Public officer" means a county officer, a municipal officer, and state officials as provided in Code Section 45-15-11.

(b) A public officer may be charged under this Code section for:

(1) Malpractice, misfeasance, or malfeasance in office;

(2) Using oppression or tyrannical partiality in the administration or under the color of his or her office;

(3) When required by law, willfully refusing or failing to preside in or hold his or her court at the regular terms thereof, or when it is his or her duty under the law to do so;

(4) Using any other deliberate means to delay or avoid the due course or proceeding of law; or

(5) Willfully and knowingly demanding more cost than he or she is entitled to by law in the administration and under color of his or her office.

(c) A conviction for violating subsection (b) of this Code section shall be punished as for a misdemeanor, and upon conviction in a court of competent jurisdiction, the accused shall be removed from office.

(d) This Code section shall only apply to a public officer charged under subsection (b) of this Code section. This Code section shall not apply when a public officer is charged with any other crime alleged to have occurred while such official was in the performance of an official duty.

(e) This Code section shall only apply to a public officer holding office at the time of indictment and not to former office holders.



§ 45-11-5. Extortion generally

(a) As used in this Code section, the term "extortion" means an unlawful taking by a public officer, under color of his office, from any person of any money or thing of value that is not due to him or more than is due to him.

(b) Any public officer who shall by himself, his deputy, his agent, or other person employed by him be guilty of extortion in demanding or receiving other and greater fees than by law are allowed him shall be guilty of a misdemeanor and shall be dismissed from office.



§ 45-11-6. Demanding more than legal fees for advertising

Any judge of the probate court, sheriff, coroner, clerk, marshal, or other officer who shall receive, collect, or demand other and greater fees for any legal advertising than are provided by law shall be guilty of extortion as defined in Code Section 45-11-5 and shall be punished as provided in that Code section.



§ 45-11-7. Retaining compensation for legal advertisements

If any officer shall directly or indirectly demand or retain as a commission any part of the compensation allowed by law to publishers for publishing legal advertisements, he shall be guilty of extortion as defined in Code Section 45-11-5 and shall be punished as provided in that Code section.



§ 45-11-8. Engaging in bail bond business

(a) It shall be unlawful for any elected official, officer of the court, law enforcement officer, or attorney in this state to engage either directly or indirectly in the bail bond business. For purposes of this Code section, "elected official" shall not include a person who is elected to the local school board.

(b) Any person who violates this Code section shall be guilty of a misdemeanor.



§ 45-11-9. Discrimination against optometrists or physicians in suggestions for visual care

(a) It shall be unlawful for any state board, body, agency, or institution or any public official to discriminate against optometrists licensed under Chapter 30 of Title 43 or against physicians licensed under Chapter 34 of Title 43 in the suggestion or recommendation for visual care which is within the scope of the practice licensed by those chapters.

(b) Nothing contained in this Code section shall be construed to prevent a person having custodial care of another person from referring such person to the practitioner of his choice.

(c) Nothing contained in this Code section shall be construed to prevent a physician from referring patients to any practitioner of his choice.



§ 45-11-10. Coercion of other officer or employee to give anything of value for political purposes

(a) It shall be unlawful for any officer or employee of this state to coerce or attempt to coerce or command directly or indirectly any other state officer or employee to pay, lend, or contribute any part of his salary or to kick back any sum of money or anything else of value to any party, committee, organization, agency, or person for political purposes.

(b) It shall be unlawful for any officer or employee of any county, municipal corporation, school district, or other political subdivision to coerce or attempt to coerce or command directly or indirectly any other officer or employee of such political subdivision to pay, lend, or contribute any part of his salary or to kick back any sum of money or anything else of value to any party, committee, organization, agency, or person for political purposes.

(c) Any person who violates any provision of this Code section shall be guilty of a misdemeanor.






Chapter 12 - Governor

Article 1 - General Provisions

§ 45-12-1. Election

The Governor shall be elected quadrennially in the manner provided by Article V of the Constitution of Georgia and shall be installed in office by the General Assembly. The General Assembly shall be the sole judge of his election and qualifications.



§ 45-12-2. Inauguration

The ceremony of inauguration shall take place during the first week of the first session of the General Assembly after the election and on such day of that week as the General Assembly, by joint resolution, shall appoint. If the General Assembly fails to appoint the day, the inauguration ceremony shall take place at 12:00 Noon on Saturday of that week unless prevented by providential cause. The Governor shall begin the discharge of his duties from the time of his inauguration.



§ 45-12-3. Entry of inauguration upon House journal; evidence of Governor's right, title, eligibility, and qualification

The fact of such inauguration of the Governor shall be entered upon the journal of the House of Representatives and shall be conclusive evidence of his right and title to the office and of his eligibility and qualification.



§ 45-12-4. Oath of office

The Governor-elect shall, before he enters on the duties of his office, take the following oath in the presence of the General Assembly in joint session of the Senate and House of Representatives:

"I do solemnly swear or affirm that I will faithfully execute the office of Governor of the State of Georgia and will, to the best of my ability, preserve, protect, and defend the Constitution thereof and the Constitution of the United States."

Upon so taking the oath, the Governor-elect shall become Governor. The Lieutenant Governor-elect shall take the same oath with the substitution of "Lieutenant Governor" for "Governor" and upon so taking such oath shall become Lieutenant Governor.



§ 45-12-5. Seal

There shall be a seal of the office of the Governor. The design shall be the same as that now used and shall not be altered except by authority of the General Assembly.



§ 45-12-6. Executive office; Governor's residence

The executive office of the Governor shall be in the capitol. If from any cause there is no capitol or if it is abandoned, then the executive office shall be at such place at the seat of government as the Governor may direct, and not elsewhere, unless made necessary by invasion, insurrection, pestilence, or rebellion. The Governor shall reside at the state capital during his term of office.



§ 45-12-7. Resignation; vacancy due to other causes; Lieutenant Governor to take oath; procedure

The Governor shall transmit his resignation to the General Assembly, if it is in session; and, if it is not in session, he shall transmit it to the Secretary of State, who shall on the same day notify the Lieutenant Governor. If the office becomes vacant because of death or any other cause when the General Assembly is not in session, the Secretary of State shall inform the Lieutenant Governor. In either case, the Lieutenant Governor shall take the oath of office within ten days after having been informed by the Secretary of State. Such oath shall be taken before any Justice of the Supreme Court or judge of any superior court and also before the General Assembly, if it is in session. Such facts shall be entered upon the minutes of the office of the Governor. If the Lieutenant Governor fails to take the oath of office within the prescribed time, he shall be considered as having resigned. In such case, or if there is no Lieutenant Governor, the Secretary of State shall inform the Speaker of the House of Representatives, and the proceedings shall be the same.






Article 2 - Powers and Duties Generally

§ 45-12-20. Grant of commissions

The Governor shall grant commissions to all officers, including senators and representatives in Congress, required to hold them and in all cases may, in his discretion, issue a dedimus potestatem to officers authorized to administer oaths requiring qualification of the officers-elect as provided by law. The forms of commissions shall be in the discretion of the Governor. Commissions thus issued shall be final, except where the Constitution and laws of Georgia shall otherwise provide.



§ 45-12-21. Issuance of warrants for payments from treasury

All payments from the state treasury, unless otherwise provided, shall be made upon the warrant of the Governor, and he may withhold his approval on any account audited by the state auditor and certified by the comptroller general. The warrant shall always specify on what appropriation or fund it is drawn.



§ 45-12-22. Suspension of collection of taxes

(a) Except as provided in subsection (b) of this Code section, the Governor may suspend the collection of taxes, or any part thereof, due the state until the meeting of the next General Assembly but no longer; but he or she shall not otherwise interfere with the collection of taxes.

(b) Unless there has been a state of emergency declaration by the Governor, the Governor shall not suspend or modify in any manner the collection of any rate of state motor fuel taxes under Code Section 48-9-3 as it applies to sales of motor fuel and aviation gasoline as such terms are defined in Code Section 48-9-2. Any suspension or modification of any rate of state motor fuel taxes under this subsection by the Governor shall be effective only until the next meeting of the General Assembly which must ratify such suspension or modification by a two-thirds' vote of both chambers. In the event the General Assembly fails to ratify the Governor's actions, state motor fuel taxes under this subsection shall be collected at the rate specified absent such suspension or modification and any amounts unpaid due to such suspension or modification shall be collected using such rate.



§ 45-12-23. Incapacity of Commissioner of Insurance

Whenever the Governor receives information, deemed by him to be reliable, that the Commissioner of Insurance, by reason of sickness or other providential cause, is unable to perform the duties of his office, the Governor shall call a council to be composed of himself, the Secretary of State, and an appointee of the Governor who is not the Attorney General; and, if such council, or a majority thereof, after investigation and examination into the truth of such report, shall, in writing duly signed, find that such officer is incapable of performing the duties of his office, the Governor, in case of incapacity of the Commissioner of Insurance, shall designate the chief clerk or other clerk then serving in the office of the Commissioner of Insurance to perform the duties of the Commissioner of Insurance during his incapacity. The person so designated to perform the duties of the Commissioner of Insurance shall give bond with good security in the penal sum of $5,000.00, payable, conditioned, and to be approved in the same manner as the bond required by law to be given by the Commissioner of Insurance. The person designated to perform the duties of the Commissioner of Insurance shall not receive any compensation in addition to that he was, or is, receiving as clerk, but any expense incurred in furnishing the bond required by this Code section and Code Section 45-12-24 shall be borne by the state. When the person designated under authority of this Code section and Code Section 45-12-24 shall have given the bond required and said bond has been approved as required, he shall be authorized to do everything, perform every act, and exercise every prerogative or discretion that the Commissioner of Insurance might do, perform, or exercise under existing law in the absence of his incapacity.



§ 45-12-24. Proceedings upon cessation of incapacity; payment of salary of officer during period of incapacity

Whenever it shall be made to appear to the council composed of the Governor, the Secretary of State, and the Attorney General, as provided in this Code section and Code Section 45-12-23 or a majority thereof, that the incapacity of the Commissioner of Insurance has been overcome and removed, a finding in writing to that effect shall be made and filed in the Governor's office; and thereupon the authority of the person designated to act for the Commissioner of Insurance shall come to an end and the Commissioner of Insurance shall assume and perform the duties of his office. During the period of the incapacity of the Commissioner of Insurance, the salaries due as provided by existing law shall continue to be paid.



§ 45-12-25. Books of record to be maintained by Governor

The Governor shall cause to be kept and preserved in the executive department the following books of record:

(1) A journal or minute book showing all of his official acts;

(2) A book of appropriations in which shall be entered a full account of all annual appropriations, setting forth the amounts under their appropriate headings together with the date of his warrant for such appropriation and in whose favor drawn;

(3) A book giving a statement of the public debt, the dates and numbers of the bonds issued, in whose favor, for what amounts, the date of payment, and the disposition thereof; also, a full and accurate account of all sums set apart as a sinking fund for the redemption of the public debt, particularly setting forth the amount for the several specific purposes, when drawn, and in whose favor drawn;

(4) A book in which shall be kept copies of the bonds of officers or agents disbursing public funds; also, a schedule of bonds and other evidences of debt due the state and the disposition thereof;

(5) A book showing the exact condition of the educational fund of the state and the annual income thereof;

(6) A book or books containing a list of the respective numbers, districts, sections, and counties of the several lots of land disposed of by the several land lotteries, the names of the drawers of each, to whom and when granted, and a similar schedule of all lands sold by the state, by whom purchased, and to whom and when granted;

(7) A book which is an index or key to all the documents appertaining to his office, which documents he has carefully filed away, properly marked or numbered; and

(8) Any other books or files that, in his judgment, the executive department needs.



§ 45-12-26. Defense of action in which state has interest

Unless otherwise specially provided for, the Governor, in his discretion, shall provide for the defense of any action instituted against the state or any action instituted against any person, the result of which is of interest to the state because of any claim inconsistent with the state's sovereignty, jurisdiction, or rights.



§ 45-12-27. Calling out militia to execute laws

It shall be the duty of the Governor to see that the laws of this state are executed. For this purpose he shall have the power, as commander in chief, to call out the state militia whenever, in his discretion, the due enforcement of the process of the courts shall be so resisted and defied as to require such intervention.



§ 45-12-28. Calling out militia for defense of state in case of invasion or insurrection

In case of invasion or insurrection, the Governor may call out the state militia for the defense of the state until such time as the General Assembly shall meet; and, when he takes such action, he shall have power to make all necessary provision for their transportation, accommodation, equipment, and support.



§ 45-12-29. Powers to prevent violence and maintain order -- General authority

The Governor is authorized to perform any action which, in his discretion, is necessary to prevent overt threats of violence or acts of violence to the personal property of citizens of the state and to maintain peace, tranquility, and good order in the state or in any area or political subdivision thereof.



§ 45-12-30. Powers to prevent violence and maintain order -- Proclamation of emergency; issuance and enforcement of orders

When, in his opinion, the facts warrant, the Governor shall, by proclamation, declare that, because of unlawful assemblage, violence, overt threats of violence, or otherwise, a danger exists to the person or property of any citizen or citizens of the state and that the peace and tranquility of the state or of any area or political subdivision thereof is threatened, and because thereof an emergency, with reference to said threats and danger, exists. In all such cases, when the Governor shall issue his proclamation he shall be and is further authorized, in coping with said threats and danger, to order and direct any person, corporation, association, or group of persons to do any act which would, in his opinion, prevent danger to life, limb, or property or prevent a breach of the peace; or he may order such person, corporation, association, or group of persons to refrain from doing any act or thing which would, in his opinion, endanger life, limb, or property or cause, or tend to cause, a breach of the peace, or endanger the peace and good order of society; and he shall have full power to enforce such order or proclamation by appropriate means.



§ 45-12-31. Powers to prevent violence and maintain order -- Filing of proclamation; powers of Governor over civil and military officials generally

Upon the issuance of a proclamation as provided for in Code Section 45-12-30, the Governor shall immediately file the same in the office of the Secretary of State for recording. The proclamation shall be effective upon issuance and shall remain in full force and effect until revoked by the Governor; and he is authorized to take and exercise any or all of the following actions, powers, and prerogatives:

(1) Call out the military forces of the state (state militia) and order and direct said forces to take such action as in his judgment may be necessary to avert the threatened danger and to maintain peace and good order in the particular circumstances;

(2) Order any sheriff or sheriffs of this state to exercise fully the powers granted them (suppress tumults, riots, and unlawful assemblies in their counties with force and strength when necessary) and to do all things necessary to maintain peace and good order;

(3) Order and direct the Department of Public Safety and each and every officer thereof to do and perform such acts and services as he may direct and as in his judgment may be necessary to maintain peace and good order in the circumstances;

(4) Authorize, order, or direct any state, county, or city official to enforce such proclamation by injunction, mandamus, or other appropriate legal action in any and all courts of the state.



§ 45-12-32. Powers to prevent violence and maintain order -- Promulgation and enforcement of emergency rules and regulations

The Governor is authorized to promulgate and enforce such emergency rules and regulations as are necessary to prevent, control, or quell violence, threatened or actual, during any emergency lawfully declared by him to exist. In order to protect the public welfare, to protect the persons and property of citizens against violence, to prevent damage to public property, and to maintain peace, tranquility, and good order in the state, such rules and regulations may control public parks, public buildings, public utilities, or any other public facility in Georgia and shall regulate the manner of use, the time of use, and the persons using the facility during any emergency. Such rules and regulations shall have the force and effect of law during any emergency and shall remain in effect during a period of time and in such manner and shall affect such persons, public buildings, public utilities, and public facilities as in the judgment of the Governor shall best provide a safeguard for protection of persons and property where danger and violence exist or are threatened among the citizens of Georgia.



§ 45-12-33. Powers to prevent violence and maintain order -- Publishing and posting of emergency rules and regulations

Whenever the Governor shall promulgate emergency rules and regulations, such rules and regulations shall be published and posted during the emergency in the area affected; and copies of the rules shall be filed with the Secretary of State and shall be a part of the public record.



§ 45-12-34. Powers to prevent violence and maintain order -- Enforcement of rules and regulations

The Governor shall have emergency power to call upon the military forces of the state or any other state or county law enforcement agency to enforce the rules and regulations authorized by Code Sections 45-12-29 through 45-12-33.



§ 45-12-35. Reward for detection or apprehension of perpetrators of felonies or cattle, horse, or swine thieves

(a) For the purposes of this Code section, the term "conviction" means a final judgment of conviction entered upon a verdict of guilty or upon a plea of guilty. Such judgment shall be deemed to be a final judgment when the remittitur from the appellate court of this state affirming the conviction is filed in the court below or, if the proceeding is before a federal court, when the United States Circuit Court of Appeals has affirmed the conviction.

(b) The Governor and any county or municipal governing authority shall, in their discretion, offer and cause to be paid rewards for the detection or apprehension of the perpetrator of any felony committed within this state, such reward not to exceed the sum of $1,000.00 in felonies not capital, including arson, and not to exceed the sum of $10,000.00 in capital felonies and arson; provided, however, that the amount offered by any local governing authority shall not exceed the aggregate amount of $25,000.00.

(c) The Governor shall, at the Governor's discretion, offer and cause to be paid rewards for the detection or apprehension of cattle, horse, ratites, or swine thieves stealing cattle, horses, ratites, or swine within this state; and such reward shall not exceed $1,000.00.

(d) The Governor, at his discretion, may pay any reward authorized by this Code section after conviction.

(e) No reward provided for in this Code section shall be paid to any officer who arrests such person in the regular discharge of his or her duty by virtue of process in his or her hands to be executed nor to any person who has arrested the offender prior to the publication of the reward.



§ 45-12-36. Reward for information leading to identification, apprehension, and conviction of persons who cause the death of a law enforcement officer

(a) For the purposes of this Code section, "conviction" means a final judgment of conviction entered upon a verdict of guilty or upon a plea of guilty. Such judgment shall be deemed to be a final judgment when the remittitur from the appellate court of this state affirming the conviction is filed in the court below or, if the proceeding is before a federal court, when the United States Circuit Court of Appeals has affirmed the conviction.

(b) Any person, except a person who shall be charged with the power, duty, and responsibility of enforcing the criminal laws of this state, who furnishes the necessary information which leads to the identification, apprehension, and conviction of a person who has committed the crime of murder or voluntary manslaughter, where the victim of such crime was a law enforcement officer acting in the line of duty at the time of the commission of such crime, may be entitled to receive a reward in an amount up to $10,000.00. No reward offered under this Code section shall be awarded unless the information furnished possesses such unique qualities that without the divulgence thereof by the person claiming the reward, the identity of the perpetrator of such crime and the evidence leading to his conviction would not have been readily ascertainable from other sources during the ordinary course of a routine investigation of the crime. In those instances where, in the judgment of the Governor, one or more persons should be entitled to the reward, the Governor shall direct the division of the reward among those entitled thereto at his discretion or he may rely upon the advice of the district attorney or other official prosecuting the case as to the appropriate division of the reward.

(c) The Governor, at his discretion, may pay any reward authorized by this Code section after conviction.

(d) The Governor may pay such reward to any such person from funds appropriated to the executive branch of the state government for such purpose.



§ 45-12-37. Reward for information leading to arrest and conviction of person selling dangerous or narcotic drugs generally; rewards by counties and municipalities

(a) For the purposes of this Code section, "conviction" means a final judgment of conviction entered upon a verdict of guilty or upon a plea of guilty. Such judgment shall be deemed to be a final judgment when the remittitur from the appellate court of this state affirming the conviction is filed in the court below or, if the proceeding is before a federal court, when the United States Circuit Court of Appeals has affirmed the conviction.

(b) Any person, other than a law enforcement officer, who furnishes information leading to the arrest and conviction of a person who is charged with selling dangerous drugs in violation of Code Section 16-13-72 may receive a reward of up to $500.00. Any person, other than a law enforcement officer, who furnishes information leading to the arrest and conviction of a person who is charged with selling a controlled substance in violation of Code Section 16-13-30 or 16-13-31, may receive a reward of $1,000.00.

(c) The Governor, at his discretion, may pay any reward authorized by this Code section after conviction.

(d) The Governor, at his discretion, may pay such reward to any such person from funds appropriated or otherwise available to the executive branch of the state government.

(e) Counties and municipalities wherein the crime was committed are authorized, but not required, to supplement or make rewards to persons entitled to receive a reward, as provided for in subsection (b) of this Code section, in an amount not to exceed $200.00 paid from county funds and $200.00 paid from municipal funds for each such person. Any rewards paid pursuant to this subsection shall be paid at the time the conviction becomes final, as provided for in subsection (a) of this Code section, from the funds of any such county or municipality, as the case may be. It is declared that any funds expended pursuant to this subsection are expended for a public purpose.

(f) When more than one person furnishes information which would entitle them to receive the rewards pursuant to subsections (b) through (e) of this Code section, such rewards shall be paid to the first person furnishing such information; and, if more than one person furnishes such information at the same time, such rewards shall be prorated among all persons furnishing such information.



§ 45-12-38. Temporary transfer of institution between departments or agencies authorized; special report to General Assembly

(a) At any time during the interim period between regular sessions of the General Assembly, the Governor may make a temporary transfer of any penal, correctional, educational, or eleemosynary institution of this state from one department or agency of state government to another when in his opinion the public interest so demands, except that no such temporary transfer shall be made to or from the Board of Regents of the University System of Georgia.

(b) Whenever a temporary transfer of a state institution is made by the Governor under this Code section, he shall submit to the next regular session of the General Assembly a special report detailing said transfer and stating the reasons therefor.

(c) Any temporary transfer of a state institution by the Governor pursuant to this Code section shall become permanent upon the expiration of the next regular session of the General Assembly following this transfer unless during that session a resolution disapproving said transfer shall have been adopted by both houses.



§ 45-12-39. Annual report to General Assembly on administration's policies and goals

(a) On or before the fifth day of each regular session of the General Assembly, it shall be the duty of the Governor to furnish a written report to each member of the General Assembly stating his administration's policies and goals on the following subjects:

(1) Intellectual development;

(2) Human development;

(3) Transportation and communications;

(4) Economic development;

(5) Protection of persons and property;

(6) Natural environment; and

(7) General government.

(b) The reports required of the Governor by subsection (a) of this Code section may include any subjects in addition to those required by said subsection. Such reports may be in such form as the Governor shall determine; and the Governor, at his discretion, may elect not to issue the report during the last year of his term of office.



§ 45-12-40. Cooperation with other states on federal grants

For the purpose of establishing and administering federal grant programs administered by the State of Georgia, the Governor or his designee is authorized to cooperate with or enter into agreements with any official of another state. The Governor or his designee is authorized to enter into contracts and perform all things necessary in his discretion to secure to this state and citizens of this state the benefits of federal grant programs.






Article 3 - Appointments and Vacancies

§ 45-12-50. Duty to appoint officers and fill vacancies

The Governor shall appoint all officers and fill all vacancies unless otherwise prescribed by the Constitution and laws of this state. All appointments to discharge a public duty by the General Assembly, or by the Governor under its authority, are offices within the meaning of the Constitution of Georgia.



§ 45-12-51. General power to engage services of any person

The Governor shall have the power to engage the services of any competent person for the discharge of any duty required by the laws and essential to the interests of the state or necessary, in an emergency, to preserve the property or funds of the state.



§ 45-12-52. Filling of vacancies when advice and consent of Senate required; interim appointment

(a) In case of a vacancy from any cause in any office, the full term of which, by the Constitution of Georgia, is to be filled by the Governor with the advice and consent of the Senate, the Governor shall appoint and commission some qualified person to fill the vacancy until the next meeting of the General Assembly, when said vacancy shall be filled in the manner described in the Constitution of Georgia for filling the full term of such office. All existing vacancies and all vacancies which may occur during the session of the General Assembly shall be filled pursuant to this Code section.

(b) Where it shall be incumbent upon the Governor to appoint a public officer subject to confirmation of or by and with the advice and consent of the Senate, the office shall be deemed vacant at the expiration of the term of such officer, and he shall not hold over until his successor shall have been appointed and confirmed. The Governor may make an appointment to fill such vacancy ad interim; and the appointee shall hold office until the Senate shall next convene, at which time the Governor shall submit an appointment to fill such vacancy to the Senate for confirmation. The appointee, if confirmed, shall hold over until the expiration of the term for which he was appointed; provided, however, that the Governor shall not appoint ad interim any person previously rejected by the Senate. Whenever the Senate is in session, the Governor shall submit the names of appointees to fill all vacancies which will occur within eight months after the date fixed for the convening of the Senate.



§ 45-12-53. Appointments not subject to Senate confirmation

No appointment by the Governor shall be subject to confirmation by the Senate unless the statute under which such appointment is made requires confirmation or confirmation is otherwise required by law.



§ 45-12-54. Appointments to boards, commissions, and bureaus subject to Senate confirmation

All appointments made by the Governor to boards, commissions, and bureaus created and established by the laws of this state shall be made subject to confirmation by the Senate. It shall be the duty of the Governor to submit to the Senate the names of all such appointees appointed prior to the convening of the General Assembly or during the session, either regular or special, of the General Assembly. Unless such appointees are confirmed by the Senate, they shall cease to hold the office to which they have been appointed, and the name of another appointee to fill such office shall be immediately submitted by the Governor to the Senate.



§ 45-12-55. Governor authorized to appoint attorneys as executive counsel; compensation

The Governor shall be authorized to appoint attorneys to serve as his or her executive counsel for such periods of time as he or she deems advisable. The salaries, expenses, and all other remunerations of the attorneys appointed by the Governor as his or her executive counsel shall be determined by the Governor and paid from funds appropriated to or otherwise made available to the office of the Governor.



§ 45-12-56. Appointment of secretaries and clerical personnel; compensation

The Governor shall have power to appoint his own secretaries and to provide such other clerical personnel as may be required in his office. The salaries and compensation of secretaries and clerical personnel so appointed shall be paid from funds appropriated for such purposes.



§ 45-12-57. Governor's messenger -- Authority to appoint; compensation

(a) The Governor, in his discretion, may appoint a messenger for the office of the Governor or may have that duty performed by some other state employee engaged by him under the general authority granted to him.

(b) The salary of a messenger appointed by the Governor shall be $950.00 per annum. If the duty is performed by some other state employee engaged by the Governor, it shall be done without additional compensation.



§ 45-12-58. Governor's messenger -- Duties

The messenger shall perform such duties for the office of the Governor and for other state officers and such other service connected with the state business at the capitol as the Governor shall prescribe and he shall be governed by such rules and regulations as the Governor may adopt.



§ 45-12-59. Governor's messenger -- Special messenger

Where there is no messenger or where the duty cannot be performed by the person acting as messenger, the Governor, if necessary, may employ some person, for a reasonable compensation, to perform any service which is the duty of a messenger.



§ 45-12-60. Payment of compensation of persons whose compensation not prescribed

All persons who are employed by the Governor but for whom no compensation is prescribed shall be paid, at his discretion, out of the money appropriated therefor. If no money shall be thus appropriated and the employment shall be indispensable, he shall pay them out of any contingent funds.



§ 45-12-61. Campaign contributions and judicial appointments

(a) As used in this Code section, the terms "campaign committee," "contribution," and "expenditure" shall have the meanings set forth in Code Section 21-5-3.

(b) No person shall be eligible for appointment to fill a vacancy on the Supreme Court, the Court of Appeals, the superior courts, or the state courts if such person has made a contribution to or expenditure on behalf of the Governor or the Governor's campaign committee either: (1) in the 30 day period preceding the vacancy, unless the person requests and is provided a refund of such contribution or reimbursement for such expenditure; or (2) on or after the date the vacancy occurs.






Article 4 - Office of Planning and Budget

Part 1 - Management of Budgetary and Financial Affairs

§ 45-12-70. Short title

This part shall be known and may be cited as the "Budget Act."



§ 45-12-71. Definitions

As used in this part, the term:

(1) "Annual operating budget" means the operating budget for each budget unit which details the appropriations passed by the General Assembly for that budget unit.

(2) "Appropriation" means an authorization by the General Assembly to a budget unit to expend, from public funds, a sum of money not in excess of the sum specified, for the purposes specified in the authorization and under the procedure described in this part.

(3) "Appropriation Act" means an Act of the General Assembly which authorizes the expenditure of state money.

(4) "Budget" means the complete financial plan for the fiscal year as proposed in the budget report and modified and adopted by appropriation and revenue Acts.

(5) "Budget allotment" means a process of authorizing the withdrawal of state funds from the treasury based on a determination that the budget allotment request is consistent with an approved work program.

(6) "Budget class" means one of the kinds of expenditures denoting a class of service or commodities purchased or properties acquired as specified in the classification of expenditures provided for in this part for use in expenditure accounting, in the making of budget estimates, and in the budget reports and budgets.

(7) "Budget estimate" means the statement with accompanying explanations, as provided in this part, in which a budget unit states its financial requirements and requests appropriations.

(8) "Budget message" means the required statement by the Governor to the General Assembly after its convening which gives a summary description of the Governor's proposed financial policies and plans contained in the budget report, together with recommendations for additional revenues, if any.

(9) "Budget report" and "program budget report" mean recommendations of the Governor to the General Assembly as to financial plans and expenditures to be authorized and agency program information, with the accompanying statements and explanations provided for in this part.

(10) "Budget unit" means a department, institution, agency, or other unit of organization for which separate appropriations are made.

(11) "Core businesses" means broad policy areas that a budget unit was created to address. These are fundamental activities or groups of activities critical to the organization's overall mission.

(12) "Outcome measure" means quantitative and qualitative indicators by which the performance of a program can be assessed against adopted goals and objectives.

(13) "Program" means a discrete set of activities undertaken to carry out an agency's core businesses.

(14) "Strategic planning" means the process through which a preferred future direction and organizational mission are established and periodically updated in light of changing trends and issues and goals, objectives, and strategies are adopted and implemented to guide an organization toward that preferred future direction.

(15) "Tax expenditure" means any statutory provision which exempts, in whole or in part, any specific class or classes of persons, income, goods, services, or property from the impact of established state taxes, including but not limited to tax deductions, tax allowances, tax exclusions, tax credits, preferential tax rates, and tax exemptions. Such term shall also include any expenditure of state tax proceeds to local governments for homeowner tax relief grants or local government assistance grants authorized by or required by any provision of Article VII of the Constitution.



§ 45-12-72. Establishment of Office of Planning and Budget; general provisions

(a) There is established in the office of the Governor the Office of Planning and Budget as a separate budget unit for the purpose of promoting economy and efficiency in the fiscal management of the state government. The Governor shall be ex officio director of the budget.

(b) The Governor, through the Office of Planning and Budget, shall have such supervision of every public department, agency, and institution as shall be necessary to secure uniformity and accuracy of accounts and efficient conduct of its fiscal affairs. He may inquire into the methods of conducting the affairs of any public body; he may prescribe and direct the use of such forms of accounts, records, and reports as may be necessary to further efficiency and an adequate system of records for budget-making purposes; and he may prescribe and direct the use of standards of efficiency for public employees, including the establishment of working hours.

(c) The administrative head of the Office of Planning and Budget is the director of the Office of Planning and Budget, who shall be appointed by the Governor to serve at the Governor's pleasure. The director shall be responsible for management of the office and shall exercise supervision and control over the office. The director of the Office of Planning and Budget is authorized to employ such other professional, technical, and clerical personnel as the director may deem necessary to carry out the duties prescribed in this part. Except as otherwise provided in this subsection, the employees of the Office of Planning and Budget shall be governed by the rules and regulations of the State Personnel Board, under Article 1 of Chapter 20 of this title. The Office of Planning and Budget shall pay its share of the administrative cost of operating the state system of personnel management in the manner prescribed in Code Section 45-20-4. All employees in the position classification policy coordinator shall be in the unclassified service as defined by Code Section 45-20-2. Any and all salary increases for such employees shall be based, in part, on each individual employee's job performance as measured by a standard operative appraisal system and, in part, on general increases given to all state employees. The Governor is authorized to delegate to the director of the Office of Planning and Budget such powers, duties, and authority under this part as the Governor deems advisable; and the Governor shall have the right to retract any such delegation at any time.

(d) The Attorney General, the state treasurer, the comptroller general, the state revenue commissioner, and the state auditor shall render such advice and assistance and furnish such information to the Office of Planning and Budget as may be requested and needed.



§ 45-12-73. Powers and duties generally

The Office of Planning and Budget, at the direction and under the control of the Governor and subject to this part, shall perform the following functions:

(1) Develop and implement a process of strategic planning to establish and periodically update an overall plan for state government and require all state agencies to develop a strategic plan that is consistent with that overall state plan. The Office of Planning and Budget may assist departments, boards, bureaus, commissions, institutions, authorities, and other agencies in developing those plans and in tailoring them to those organizations' program needs;

(2) Develop and implement a program budgeting system that relates funding to achievement of established goals and objectives, measures agency performance against attainment of planned outcomes, and provides for program evaluations for policy and funding determinations. Program evaluations may include cost benefit analyses, decision analyses, statistical analyses, comparisons with similar programs in other jurisdictions, relevant historical trends, and demographic factors and other useful techniques;

(3) Develop financial policies and plans as the basis for budget recommendations to the General Assembly and prepare detailed documents in accordance with such financial policies and plans for presentation to the General Assembly. The Office of Planning and Budget shall make its records and information available at all times to the General Assembly and its designees;

(4) Coordinate the fiscal affairs and procedures of the state to assure the carrying out of the financial plans and policies approved by the General Assembly, including the administration of a system of annual operating budgets and amendments thereto and of expenditure control;

(5) Develop plans for improvements and economies in organization and operation of the state agencies and implement such plans as are approved by the General Assembly;

(6) Develop a long-term capital improvements budget which emphasizes decentralization of state government and which is consistent with the overall strategic plan for consideration by the General Assembly;

(7) Analyze financial and administrative aspects of proposed legislation;

(8) Provide such assistance as the General Assembly may request and be available to assist its appropriations committees with any needed information or material;

(9) Perform all other duties provided for in this part and such other duties as the General Assembly may from time to time prescribe;

(10) In an effort to improve responsiveness of government and the effective and efficient delivery of services, provide leadership in initiating, organizing, and operating partnerships and collaborations among public and private entities having common or overlapping missions, purposes, roles, responsibilities, clients, or other similar relationships;

(11) Consult with the General Assembly on a regular basis concerning the development and implementation of the strategic planning process, the development of outcome measures for program evaluation, and the implementation of the other provisions of this article; and

(12) Promulgate rules and regulations governing:

(A) The use of passenger-carrying automobiles purchased or leased by any office, agency, department, board, bureau, commission, institution, authority, or other entity of the state;

(B) The rental of passenger-carrying automobiles by officials, officers, and employees of the state and for reimbursement of rental expense;

(C) A system of billings for motor vehicle service including the provision of fuel, maintenance, and repair costs for vehicles which are owned or leased by any office, agency, department, board, bureau, commission, institution, authority, or other entity of the state; and

(D) Acquisition, utilization, preventive maintenance, repair, and replacement of all other motor vehicles, exclusive of the off-the-road and highly specialized motor vehicle equipment as defined by the Office of Planning and Budget, owned or leased by any office, agency, department, board, bureau, commission, institution, authority, or other entity of the state.



§ 45-12-74. Budget report -- Preparation and submission to General Assembly

The Governor, through the Office of Planning and Budget, shall prepare and submit a budget report to the General Assembly within five days after its organization for consideration either with or without amendments and modifications by the General Assembly.



§ 45-12-75. Budget report -- Contents and form

The budget report shall contain and include the following information:

(1) Summary statements of the financial condition of the state, accompanied by such detailed schedules of assets and liabilities as the Governor deems desirable, which shall include, but not be limited to, the following:

(A) A comparative consolidated balance sheet showing all the assets and liabilities of the state and the surplus or deficit, as the case may be, at the close of each of the two fiscal years last concluded;

(B) Summary statements of fund balances showing in detail for each fund the surplus or deficit at the beginning of each of the two fiscal years last concluded, the actual income of that year, the total appropriation of that year, and the total expenditures of that year; and

(C) Similar summary statements of the estimated fund balances for the current fiscal year and the next fiscal year;

(2) Statements of income and receipts for each of the two fiscal years last concluded, and the estimated income and receipts of the current fiscal year and the next fiscal year, and a statement of unappropriated surplus expected to have accrued in the state treasury at the beginning of the next fiscal year. The statements of income and estimated income shall be itemized by sources and by the budget unit collecting the same. The statements of receipts and estimated receipts shall be itemized by sources and by the budget unit receiving the same. Existing sources of income and receipts shall be analyzed as to their equity, productivity, and need for revision, and any proposed new sources of income or receipts shall be explained;

(3) Summary statements of expenditures and disbursements for each of the two fiscal years last concluded, itemized by budget units under functional heads and showing the amounts expended for each major function of the government;

(4) A statement of the surplus account, showing the excess of all current assets over all current liabilities as of the end of each of the two fiscal years last concluded and all changes in surplus account during each of such two fiscal years;

(5) Detailed comparative statements of expenditures and requests for appropriations by funds, budget units, and budget classes, showing the expenditures for each of the two fiscal years last concluded, the budget of the current year, and the Governor's recommendations for appropriations for each budget unit for the next fiscal year. Following the lists of actual and proposed expenditures of each budget unit there shall be a brief explanation of the functions of the unit and comments on its policies and plans and on any considerable differences among the amounts expended and the amounts recommended, with such descriptive, quantitative, comparative, and other data as to work done, unit costs, and like information as is considered necessary or desirable. In connection with each budget class of capital outlays involving construction projects to be completed in two or more fiscal years, there shall be shown the total estimated cost of each such project and the amount thereof recommended to be appropriated and expended in each ensuing fiscal year until completion of the project. Capital outlay needs shall be projected for a period that is consistent with each organization's approved strategic plan as summarized in the budget;

(6) A summary statement of the cash resources estimated to be available at the beginning of the next fiscal year and the estimated cash receipts of the fiscal year as compared with the total recommended amounts of appropriation for all budget classes for the year and, if the total of the recommended expenditures exceeds the total of the estimated resources, recommendations as to how the deficiency is to be met and estimates of receipts from any proposed additional revenues;

(7) A draft of a proposed General Appropriations Act or Acts embodying the Governor's budget report and recommendations for appropriations for the next fiscal year and drafts of such revenue and other Acts as may be recommended for putting into effect the proposed financial plan. The recommended appropriation for each budget unit shall be specified in a separate section of the General Appropriations Act. The total amount of appropriations recommended shall not exceed the cash resources available to meet expenditures under such appropriations;

(8) A tax expenditure review for the state. Such review shall be prepared by the Department of Audits and Accounts and provided to the Office of Planning and Budget in a timely manner for inclusion as part of the budget report. Such review shall detail for each tax expenditure item that amount of tax revenue forgone for at least a three-year period, including the period covered in the Governor's budget submitted the preceding January, the current budget, and an estimate of one future year; a citation of the statutory or other legal authority for the expenditure; the year in which it was enacted; and the tax year in which it became effective. The tax expenditure review may also include a regularly produced annex to include analysis of specific tax expenditures. Such analysis shall include, when possible: a description of the objective of the tax expenditure taken from original legislation; information relevant to determining whether the expenditure is meeting its stated purpose; an analysis of the tax expenditure's effect on the administration of the tax system; and an analysis of the persons, corporations, or other entities that are directly benefited by the expenditure. The tax expenditure information required under this paragraph shall be tracked and compiled by the Department of Revenue and provided in a timely manner to the Department of Audits and Accounts. Taxes included in this report shall cover all state taxes collected by the Department of Revenue. The Department of Revenue shall be authorized to provide estimations in the event the required tax expenditure information cannot be actually determined from available information. The Department of Revenue shall not be authorized to impose additional reporting requirements on any person or entity in order to track and compile any tax expenditure information. Nothing in this paragraph shall preclude the Department of Audits and Accounts from contracting out the preparation and analysis associated with the development of such report to any member institution of the University System of Georgia; and

(9) Such other information as the Governor deems desirable or as is required by law.



§ 45-12-75.1. (Repealed effective June 30, 2020) Zero-base budgeting; intent; departmental priority lists

(a) The Governor in preparing his or her budget report under Code Section 45-12-75, and budget units in preparing their budget estimates under Code Section 45-12-78, shall make use of zero-base budgeting as provided in this Code section. The requirements of this Code section shall apply to the budget report presented to the General Assembly in January of 2013 and each year thereafter.

(b) It is the intent of this Code section that in any given year the Governor's budget report shall include zero-base budgeting for the agencies and programs as identified by the House Budget and Research Office and Senate Budget and Evaluation Office in consultation with the Office of Planning and Budget. The House Budget and Research Office and Senate Budget and Evaluation Office in consultation with the Office of Planning and Budget shall require each agency to use zero-base budgeting at least once every ten years and shall not require any agency or program to use zero-base budgeting more often than once every eight years. The House Budget and Research Office and Senate Budget and Evaluation Office in consultation with the Office of Planning and Budget shall balance the number of agencies and programs submitting zero-base budgets with staff available for preparing a budget and staff available for conducting review and analysis of the budget submission. The Governor and the Office of Planning and Budget shall prescribe the forms and format for zero-base budgets and serve as the entities designated for coordinating the preparation of zero-base budgets by the executive branch.

(c) In the years in which zero-base budgeting applies, each budget unit shall include in its budget estimate an analysis summarizing the prior two fiscal years and proposed spending plans by program, object class, and revenue source. Information presented shall include the following:

(1) A statement of the budget unit's departmental and program purposes; effectiveness, efficiency, and equity measures; and program size indicators; and

(2) A priority listing encompassing all alternative funding levels for all programs.

(d) In the years in which an agency or program submits a zero-base budget, the Governor shall include in the budget report relevant materials related to each budget unit's submission under subsection (c) of this Code section and such other relevant material as deemed appropriate by the Governor.

(e) Without in any way limiting the generality of the other provisions of this Code section, it is specifically provided that the Board of Regents of the University System of Georgia shall be a budget unit subject to this Code section and the programs of the board of regents shall be periodically subject to zero-base budgeting as provided for in this Code section and in keeping with the Constitution.

(f) Without in any way limiting the generality of the other provisions of this Code section, it is specifically provided that in the budget report presented to the General Assembly in January of 2013 the Department of Education's budget shall be submitted as a zero-base budget according to the guidelines contained in this Code section.

(g) The judicial branch is encouraged to participate in the zero-base budgeting process.

(h) The Joint Fiscal Affairs Subcommittee, as authorized under Code Section 28-5-23, may review all information and materials related to any zero-base budget request to include hearings as necessary.

(i) The Office of Planning and Budget and the Joint Fiscal Affairs Subcommittee shall maintain effectiveness, efficiency, and equity measures related to zero-base budgeting.

(j) This Code section shall be automatically repealed on June 30, 2020, unless reauthorized by the General Assembly.



§ 45-12-76. Limitations on appropriations by General Assembly; supplementary appropriations

The General Assembly shall not appropriate funds for any given fiscal year which, in aggregate, exceed a sum equal to the amount of unappropriated surplus expected to have accrued in the state treasury at the beginning of the fiscal year, together with an amount not greater than the total treasury receipts from existing revenue sources anticipated to be collected in the fiscal year, less refunds, as estimated in the budget report and amendments thereto. Supplementary appropriations, if any, shall be made in the manner provided in Article III, Section IX, Paragraph V of the Constitution of Georgia, but in no event shall a supplementary appropriations Act continue in force and effect beyond the expiration of the General Appropriations Act in effect when such supplementary appropriations Act was adopted and approved.



§ 45-12-77. Requirement of emergency appropriation; manner of allocation

In order to provide for the emergency needs of the state agencies, which needs were not ascertainable at the time of the submission of the budget report to the General Assembly or at the time of the enactment of the General Appropriations Act, the General Appropriations Act shall contain a specific sum as an emergency appropriation. The manner of allocation of such emergency appropriation shall be as follows: the head of the budget unit desiring an allotment of funds from the appropriation shall present such request to the Governor, in such form and with such explanation as he may require, and the Governor may allow or disallow the request at his discretion. No allotment shall be made from this appropriation to a purpose which creates a continuing obligation for the state.



§ 45-12-78. Heads of budget units to submit annual estimates; preparation and submission of budget estimates of legislative and judicial agencies; review of budget estimates by Office of Planning and Budget

(a) The head of each budget unit, other than the General Assembly and the judiciary, shall annually submit to the Office of Planning and Budget estimates of the financial requirements of the budget unit for the next fiscal year, by the date set by the director of the Office of Planning and Budget, which shall be no earlier than August 1 of each year, on the forms and in the manner prescribed by the Office of Planning and Budget, with such explanatory data as is required by the Office of Planning and Budget. Such submission shall utilize such budget classes and be within such expenditure parameters as may be established by the Governor. The head of a budget unit also may submit such additional data as is helpful. The estimates so submitted shall bear the approval of the board or commission of each budget unit for which a board or commission is constituted.

(b) Except as otherwise provided in this subsection, the budget estimates for the General Assembly, including all the legislative agencies, shall be prepared by the Speaker of the House of Representatives and the President of the Senate and such other legislative officers as appropriate and shall be submitted to the director of the budget at the same time as other budget estimates are submitted. The Department of Audits and Accounts, for the purpose of this part, is a legislative agency and shall be construed in all respects as such; and the budget estimate for said department shall be prepared by the state auditor and shall be included in the budget report without revision and shall not be subject to review or control by the Office of Planning and Budget. The state treasurer shall assist in the preparation of these budget estimates, if requested. Effective with the budget estimates for the fiscal year beginning July 1, 1985, the budget estimates for the Senate, the office of the Lieutenant Governor, and the office of the Secretary of the Senate shall be prepared by the Senate; the budget estimates for the House of Representatives, the office of the Speaker of the House of Representatives, and the office of the Clerk of the House of Representatives shall be prepared by the House of Representatives; and the budget estimates for the Office of Legislative Counsel, the Office of Legislative Fiscal Officer, and the Office of Legislative Budget Analyst shall be prepared by the Legislative Services Committee. All of such budget estimates shall include such object classes as the Legislative Services Committee shall determine, and transfers of funds may be made between such object classes. Funds may also be transferred between the Senate, the office of the Lieutenant Governor, and the office of the Secretary of the Senate. Funds may also be transferred between the House of Representatives, the office of the Speaker of the House of Representatives, and the office of the Clerk of the House of Representatives. Funds may also be transferred between the Office of Legislative Counsel, the Office of Legislative Fiscal Officer, and the Office of Legislative Budget Analyst.

(c) Budget estimates for the judiciary shall be prepared by the Chief Justice of the Supreme Court and the Chief Judge of the Court of Appeals and such other judicial officers as appropriate and shall be submitted to the director of the budget at the same time as other budget estimates are submitted. The state treasurer shall assist in the preparation of these budget estimates, if requested.

(d) All of the data relative to the legislative and judicial branches of the government shall be for the information and guidance of the Office of Planning and Budget in estimating the total financial needs of the state for the ensuing period, but none of these estimates shall be subject to revision or review by the Office of Planning and Budget and must be included in the budget report as prepared by it.

(e) To effect the goal of decentralization, prior to September 1 of each year, the Office of Planning and Budget shall send all requests for new, expanded, relocated, or renovated rental real estate space to the State Properties Commission. The State Properties Commission shall return such evaluation to the Office of Planning and Budget prior to the Governor's submission of the budget to the General Assembly as provided in Code Section 45-12-79.



§ 45-12-79. Governor to examine estimates and make revisions; budget report printing and transmission to General Assembly; examination of report by Governor-elect and his designated budget representatives

(a) The Governor shall examine the statements and estimates before their submission to the General Assembly and shall make or cause to be made such further investigations by the Office of Planning and Budget, with such hearings before him as he deems advisable, and shall direct such changes or revisions in policy and program and in specific details as he finds warranted.

(b) The Governor shall have the budget report printed and copies thereof shall be transmitted to each member of the General Assembly within five days of the organization of the General Assembly.

(c) The Governor-elect and his designated budget representatives shall be entitled to examine the budget report in process and the Office of Planning and Budget shall provide him with every practicable facility for familiarizing himself with its contents.



§ 45-12-80. Appropriations Act to adopt financial plans; effect of annual appropriation Acts; supplementary appropriations Acts; submission of budget to Office of Planning and Budget

(a) The financial plan for each fiscal year, as presented in the budget report, shall be adopted, with such modifications as are made by the General Assembly, by the passage of a General Appropriations Act and such revenue and other Acts as are necessary for the purpose.

(b) Each General Appropriations Act, now of force or hereafter adopted, with such amendments as are adopted from time to time shall continue in force and effect for the next fiscal year after adoption; and it shall then expire except for the mandatory appropriations required by the Constitution of Georgia or those required to meet contractual obligations authorized by the Constitution of Georgia or the continued appropriation of federal grants.

(c) In addition to the appropriations made by the General Appropriations Act and amendments thereto, the General Assembly may make additional appropriations by Acts, which shall be known as supplementary appropriations Acts, provided no such supplementary appropriation shall be available unless there is an unappropriated surplus in the state treasury or the revenue necessary to pay such appropriation shall have been provided by a tax laid for such purpose and collected into the general fund of the state treasury. Neither house shall pass a supplementary appropriation bill until the General Appropriations Act shall have been finally adopted by both houses and approved by the Governor.

(d) The annual operating budget for each budget unit shall be submitted for approval to the Office of Planning and Budget by May 31 of the fiscal year preceding the effective date; shall be submitted on forms and in the format as determined by the Office of Planning and Budget; and shall conform to approved appropriations Acts. The total annual operating budget, including such schedules and supplementary information as may be required by the Office of Planning and Budget, shall be considered the financial plan for the budget unit. The various schedules included in the annual operating budget shall govern the approved expenditures for the applicable object class and shall ensure that these expenditures conform to both the letter and the intent of approved appropriations Acts. The Governor through the Office of Planning and Budget shall direct to be made such changes in the submitted annual operating budget as the Governor deems necessary to bring the annual operating budget into conformity with approved appropriations Acts.



§ 45-12-81. Procedure and restriction for expenditures by state and budget units thereof

All expenditures by the state and its budget units of moneys drawn from the state treasury shall be made under the authority of appropriations Acts, which shall be based upon a budget provided in this part; and no money shall be drawn from the treasury except by appropriation made by law pursuant to Article III, Section IX, Paragraph I of the Constitution of Georgia.



§ 45-12-82. Periodic work programs to be filed; funds not to be allotted until program approved; content and form of program; amendment of program; filing of copies of program

The Governor, through the Office of Planning and Budget, shall require each budget unit, other than those of the legislative branch and the judicial branch, to file periodic work programs with the Office of Planning and Budget at such time as the Office of Planning and Budget shall direct. As provided in Code Section 45-12-83, no allotment of funds shall be approved for any budget unit until such budget unit has filed a periodic work program with the Office of Planning and Budget and the periodic work program has been approved by the Governor. The work program shall be presented on forms prescribed by the Office of Planning and Budget and shall contain such information as the Governor, through the Office of Planning and Budget, may require. The work program shall include the amount of the portion of the appropriation required for the period's expenditures based on the budget prepared as provided in this part. Periodic work programs may be amended from time to time in such manner as the Office of Planning and Budget may require. A duplicate copy of all of the periodic work programs and any amendments thereto shall be filed simultaneously with the Office of Planning and Budget, the state treasurer, the state auditor, the Senate Budget and Evaluation Office, and the House Budget and Research Office.



§ 45-12-83. Requirement of filing of requests by budget units for allotment of funds; time and form of requests

No funds may be made available for expenditure by any budget unit, other than the units of the legislative branch and the judicial branch, until such budget unit has filed a request for allotment of appropriations with the Office of Planning and Budget and the request for allotment has been approved by the Governor. Requests for allotment of appropriations for ordinary, recurring expenses shall be filed not later than five days before the beginning of each month. Requests for allotment of appropriations for extraordinary expenses or capital outlay may be filed at such times as the Office of Planning and Budget may prescribe. The request for allotment shall be presented on forms prescribed by the Office of Planning and Budget and shall be supplemented by such information as the Office of Planning and Budget may require.



§ 45-12-83.1. Display of state flag by agencies

(a) As used in this Code section, the term "agency" means:

(1) Every state department, agency, board, bureau, commission, public corporation, and authority;

(2) Every county, municipal corporation, school district, or other political subdivision of this state;

(3) Every department, agency, board, bureau, commission, authority, or similar body of each such county, municipal corporation, or other political subdivision of the state; and

(4) Every city, county, regional, or other authority established pursuant to the laws of this state.

(b) Notwithstanding the provisions of Code Section 50-3-4.1, any agency which is eligible to receive appropriated state funds shall be required to display the Georgia state flag provided for in Code Section 50-3-1. No funds may be made available for expenditure by any agency which is not in compliance with the provisions of this subsection. The Office of Planning and Budget shall investigate any allegations of noncompliance with the provisions of this Code section. The Office of Planning and Budget and the Office of the State Treasurer shall enforce the provisions of this Code section.



§ 45-12-84. Review of periodic work programs and requests for allotment of funds generally

(a) The Governor, through the Office of Planning and Budget, shall review the periodic work programs submitted by the budget units for conformity to the budget approved by the General Assembly.

(b) The Governor, through the Office of Planning and Budget, shall review the requests for allotment of funds for conformity to the approved periodic work program.



§ 45-12-85. Examination and investigation of periodic work programs and requests for allotment of funds

(a) The Governor shall examine the periodic work programs and shall make or cause to have made such further investigations by the Office of Planning and Budget, with such hearings before the Governor as he or she deems advisable, and shall direct changes in such provisions of the periodic work program as the Governor finds do not conform to the budget approved by the General Assembly.

(b) The Governor through the Office of Planning and Budget shall seek to effect economy, efficiency, decentralization of state government, and sound fiscal management in reviewing budget allotment requests and may make such changes to the budget allotment requests to meet these goals and objectives and which are consistent with and subject to the method and provisions contained in the General Appropriations Act. Upon determination that the requested budget allotment conforms with the approved work program and meets the above-mentioned goals and objectives, the Governor shall execute his or her warrant on the treasury for the funds included in the approved budget allotment. Notwithstanding any authorization for expenditure included in an appropriations Act, all appropriations in excess of the approved budget allotments for the budget year, as determined by the Office of Planning and Budget, shall cease to be an obligation of the state. The Office of Planning and Budget shall notify the House Budget and Research Office and the Senate Budget and Evaluation Office of any such action with appropriate supporting information.



§ 45-12-86. Governor authorized to require state agencies to reserve specified appropriations for budget reductions and withhold a percentage of agency allotments to maintain spending within actual revenues

(a) Except as otherwise provided in subsection (c) of this Code section, the Governor, during the first six months of a fiscal year period in which the current revenue estimate on which appropriations are based is expected to exceed actual revenues, is authorized to require state agencies to reserve such appropriations as specified by the Governor for budget reductions to be recommended to the General Assembly at its next regular session.

(b) Except as otherwise provided in subsection (c) of this Code section, the Governor, during any fiscal year by which the current revenue estimate on which appropriations are based is expected to exceed actual revenues, is authorized to withhold a percentage of agency allotment requests as necessary to maintain spending within actual revenues.

(c) During any fiscal year beginning on or after July 1, 2009, in which the current revenue estimate on which appropriations are based is expected to exceed actual revenues and an appropriation for homeowner tax relief grants pursuant to Chapter 89 of Title 36 has been made which does not comply with the limitations specified under subsection (d) of Code Section 36-89-3, the Governor shall either require the state agency to which the appropriation was made to reserve such appropriations as specified by the Governor for budget reductions to be recommended to the General Assembly at its next regular session or withhold the agency allotment request for such appropriation as necessary to maintain spending within actual revenues.



§ 45-12-87. Requirement of authorization of payments and obligation; liability of persons authorizing payments or receiving payments

No payment shall be made and no obligation shall be incurred against any appropriation unless such payment or obligation has been authorized as provided in this part. Every official authorizing payments in violation of this part, or taking part therein, and every person receiving such payment, or any part thereof, shall be jointly and severally liable to the state for the full amount so paid or received.



§ 45-12-88. Budget units to furnish information to Budgetary Responsibility Oversight Committee before instituting new programs

Reserved. Repealed by Ga. L. 2008, p. VO1, § 2-3, effective January 28, 2008.



§ 45-12-89. Appropriations not expended or obligated at end of fiscal year to lapse

At the end of each fiscal year, the amount of each appropriation provided for in this part, except for the mandatory appropriations required by the Constitution of Georgia, remaining unexpended and not contractually obligated in writing shall lapse and cease to be available; and the state treasury shall not pay any unallotted appropriations and shall make the necessary adjustments in its appropriation accounts to charge off the amount of the lapsed appropriations. All appropriated funds, except for the mandatory appropriations required by the Constitution of Georgia, remaining unexpended and not contractually obligated at the expiration of the General Appropriations Act shall lapse.



§ 45-12-90. Disposition of appropriation for duties, purposes, and objects which have been transferred

In the event that any duties, purposes, and objects for which appropriations are made shall be transferred to a budget unit other than that to which appropriated, the appropriations for such duties, purposes, and objects shall be made available, subject to this part, to such budget unit or budget units to which the duties, purposes, and objects are transferred. Should the appropriation to be transferred not be shown in the appropriation Act as a separate and identifiable item, the amount to be transferred shall be decided by the Office of Planning and Budget in accordance with the detailed estimates or other information embodied in the budget report.



§ 45-12-91. Federal funds received by state continually appropriated

All federal funds received by the state are continually appropriated in the exact amounts and for the purposes authorized and directed by the federal government in making the grant.



§ 45-12-92. Revenue collections to be paid to state treasury on monthly basis; effect of failure of budget unit to comply with Code section; user fee defined; reporting

(a) All departments, agencies, and budget units charged with the duty of collecting taxes, fees, assessments, or other moneys, the collection of which is imposed by law, if required, shall pay all revenues collected by them into the state treasury on a monthly basis on or before the fifteenth day of each month for the immediately preceding month's collections, according to such rules and regulations as may be prescribed by the Office of Planning and Budget. No allotment of funds shall be made to any budget unit which has failed to comply fully with this Code section.

(b) (1) As used in this subsection, the term "user fee" shall mean voluntary or mandatory payments made in exchange for a government good or service provided specifically to the fee payer. A revenue source meets this definition if the authorization for the fee explicitly or implicitly ties the fee to the activities of a specific program, such as a licensing fee charged by a regulatory program. Fines, penalties, late fees, or similar punitive charges are not included in this definition.

(2) All departments, agencies, and budget units charged with the duty of collecting user fees, the collection of which is authorized by law or regulation, shall compile a separate annual report to be submitted to the Office of Planning and Budget showing:

(A) The statute or regulation authorizing a user fee;

(B) The user fee amount;

(C) The goods or services associated with the user fee and the estimated cost of such goods or services;

(D) The total amount collected from the user fee in the current fiscal year; and

(E) Whether the user fee has been retained by the department, agency, or budget unit or remitted to the state treasury.

(3) The report provided for in paragraph (2) of this subsection shall also contain any proposal that the budget unit may have to:

(A) Create a new fee, or change, reauthorize, or terminate an existing fee, which shall include a description of the associated service or product provided or the regulatory function performed; and

(B) Adjust an existing fee rate or amount. Each new or adjusted fee rate shall be accompanied by information justifying the proposed rate adjustment which may include:

(i) The relationship between the revenue to be raised by the fee or change in the fee and the cost or change in the cost of the service, product, or regulatory function supported by the fee, with costs construed as actual costs incurred;

(ii) The inflationary pressures that have arisen since the fee was last set;

(iii) The effect on budgetary adequacy if the fee is not increased;

(iv) The existence of comparable fees in other jurisdictions;

(v) Policies that might affect the acceptance or the viability of the fee amount;

(vi) Any proposal to designate, or redesignate, the fund into which revenue from a fee is to be deposited; and

(vii) Other relevant considerations.

(4) The Office of Planning and Budget shall compile and publish on the Open Georgia website, open.georgia.gov, a report showing for each department, agency, or other budget unit the data collected pursuant to this subsection.



§ 45-12-92.1. Fees which are not revenue measures; utilization of proceeds

(a) The General Assembly finds and determines that certain fees imposed or authorized by law are not "revenue measures" within the meaning of Article VII, Section III, Paragraph II of the Constitution but only incidentally create revenue pursuant to the facilitation of another primary purpose.

(b) When any other provision of law imposes or authorizes the imposition of a fee and recites that such fee is subject to this Code section:

(1) The agency or other entity imposing and collecting the fee shall not pay the proceeds of the fee into the general fund of the state treasury but shall rather retain and expend the proceeds for purposes of defraying the costs of administering the program or activity with which the fee is associated; and

(2) If the amount of the fee is fixed by the agency or other entity pursuant to the law authorizing the fee, the fee shall be fixed in a reasonable amount such that the proceeds of the fee do not exceed the total direct and indirect costs of administering the program or activity with which the fee is associated.



§ 45-12-92.2. Definitions; procedures involving solid waste disposal surcharge and tire disposal fees; conditions; appropriation

(a) As used in this Code section, the term:

(1) "Base amount" means the amount of fee proceeds collected during the complete fiscal year which immediately precedes the fiscal year for which the new appropriation amount is determined with respect to each fee under paragraph (3) of this subsection. When a fee amount has been reduced pursuant to any provision of this Code section, then for purposes of calculating amounts as required under this Code section for the next fiscal year, base amount shall mean the amount of fee proceeds that would have been collected during a specified fiscal year under the original amount of the fee unreduced by this Code section.

(2) "Collecting agency" means the Environmental Protection Division of the Department of Natural Resources.

(3) "Fee" means the:

(A) Solid waste disposal surcharge fee provided for under subsection (e) of Code Section 12-8-39 for the hazardous waste trust fund; and

(B) Tire disposal fee provided for under subsection (h) of Code Section 12-8-40.1 for the solid waste trust fund.

(4) "New appropriation amount" means the total amount of funds which are appropriated for a purpose or function described under paragraph (3) of this subsection for the newly commencing fiscal year for which the calculations are required under subsection (b) of this Code section.

(b) Effective for the fiscal year beginning July 1, 2014, and each fiscal year thereafter, for paragraph (3) of subsection (a) of this Code section:

(1) The Office of Planning and Budget shall determine the base amount for the purpose or function as described under a subparagraph of paragraph (3) of subsection (a) of this Code section;

(2) The Office of Planning and Budget shall determine the new appropriation amount;

(3) If the new appropriation amount is equal to or greater than the base amount, then the amount of the fee shall not be reduced under this Code section;

(4) (A) If the new appropriation amount is less than the base amount, then the amount of the fee shall be reduced automatically by 25 percent for the fiscal year beginning on July 1; provided, however, that in no event shall the reduction ever be less than an amount which would be equal to the new appropriation amount;

(B) Immediately following the date the General Appropriations Act for the newly commencing fiscal year is approved by the Governor or becomes law without such approval, the Office of Planning and Budget shall notify the collecting agency of the adjusted fee amount; and

(5) (A) Except as otherwise provided in subparagraph (B) of this paragraph, for any fiscal year following a fee reduction under paragraph (4) of this subsection, if the new appropriation amount is equal to or greater than the base amount, then the fee amount shall be increased back to the fee amount in place immediately prior to the most recent such reduction.

(B) If the new appropriation amount is equal to or greater than the base amount as determined in the fiscal year in which such fee amount was first reduced under this subsection, then such fee amount shall be increased back to the amount in place immediately prior to such first reduction.

(c) (1) Except as otherwise provided in paragraph (2) of this subsection, calculations under subsection (b) of this Code section shall continue in effect for a fee for each fiscal year until the new appropriation amount is equal to or greater than the base amount.

(2) If, in any subsequent fiscal year, the new appropriation amount is less than the base amount, then there shall be a commensurate fee reduction applicable to that fee amount effective the first day of the subsequent fiscal year in such amount as may be necessary to offset the difference between the new appropriation amount and the base amount in such fiscal year.

(d) (1) During any session of the General Assembly, prior to the adoption of the Supplemental Appropriations Act amending the current fiscal year budget or prior to the adoption of the General Appropriations Act providing for the succeeding fiscal year's budget, the General Assembly shall be authorized to waive and suspend the operation of this Code section with respect to each fee identified under paragraph (3) of subsection (a) of this Code section in the manner specified in paragraph (2) of this subsection.

(2) Each such waiver and suspension shall be accomplished by a joint resolution, enacted with the force and effect of law, the duration of which shall not exceed a single fiscal year and which shall apply only to a single fee identified under paragraph (3) of subsection (a) of this Code section.

(e) No provision of this Code section providing for the determination of any amount shall preclude the appropriation of greater amounts for purposes or functions covered by this Code section.

(f) The collecting agency and the Office of Planning and Budget shall promulgate such rules and regulations as are necessary and appropriate to implement and administer this Code section, including, but not limited to, appropriate public notification of any change in a fee amount and the effective date of such change required by any provision of this Code section.



§ 45-12-93. Revenue shortfall reserve; reservation of surplus state funds; appropriation and release of funds; limitations

(a) There shall be a reserve of state funds known as the "Revenue Shortfall Reserve."

(b) The amount of all surplus in state funds existing as of the end of each fiscal year shall be reserved and added to the Revenue Shortfall Reserve. Funds in the Revenue Shortfall Reserve shall carry forward from fiscal year to fiscal year, without reverting to the general fund at the end of a fiscal year. The Revenue Shortfall Reserve shall be maintained, accumulated, appropriated, and otherwise disbursed only as provided in this Code section.

(c) For each existing fiscal year, the General Assembly may appropriate from the Revenue Shortfall Reserve an amount up to 1 percent of the net revenue collections of the preceding fiscal year for funding increased K-12 needs.

(d) The Governor may release for appropriation by the General Assembly a stated amount from funds in the Revenue Shortfall Reserve that are in excess of 4 percent of the net revenue of the preceding fiscal year.

(e) As of the end of each fiscal year, an amount shall be released from the Revenue Shortfall Reserve to the general fund to cover any deficit by which total expenditures and contractual obligations of state funds authorized by appropriation exceed net revenue and other amounts in state funds made available for appropriation.

(f) The combined Revenue Shortfall Reserve and the Midyear Adjustment Reserve existing on May 9, 2005, shall become the Revenue Shortfall Reserve provided for in this Code section.

(g) Any other provision of law notwithstanding, the General Assembly is authorized to appropriate $7 million for State Fiscal Year 2005 from the Revenue Shortfall Reserve.

(h) The Revenue Shortfall Reserve shall not exceed 15 percent of the previous fiscal year's net revenue for any given fiscal year.



§ 45-12-94. Striking of name of employee from requisition for allotment of funds

Neither the Governor nor the Office of Planning and Budget shall have the power to strike arbitrarily the name of any individual employed by the state from a requisition for allotment of funds or from the budget of any budget unit, department, or agency of the state government.



§ 45-12-95. Duty of Office of Planning and Budget to encourage state agencies to identify and implement cost-saving measures and to decentralize state government

(a) It is the intent of the General Assembly to encourage state agencies to identify and implement cost-saving measures and to decentralize state government.

(b) It is the duty of the Office of Planning and Budget to assist state agencies in identifying and implementing measures that provide current services to the public at a reduced cost or improved services to the public at the same cost and that whenever possible, consistent with such objectives, those services be administered or provided from facilities that are decentralized.

(c) The Office of Planning and Budget is authorized to encourage state agencies to identify and propose cost-saving initiatives by establishing a system of financial incentives. A cost-saving initiative shall include a description of the proposed action to effect a cost reduction and the proposed use of the resulting savings. A system of financial incentives to encourage agencies to identify and propose cost-saving initiatives shall include the following provisions:

(1) Any agency that implements an approved cost-saving initiative shall be eligible to receive one-half of the resulting savings to be spent on other unfunded or underfunded needs of the agency's own choosing, provided that any such expenditures are consistent with the organization's approved strategic plan and do not create a continuing funding requirement in future fiscal years unless approved by the General Assembly in the next appropriations Act; and

(2) Where cost savings are one-time in nature, the implementing agency shall be eligible to receive one-half of the savings for one year. Where cost savings result from reductions in continuation spending, the implementing agency shall be eligible to receive one-half of the savings each year for a period of three years.

(d) The Office of Planning and Budget must review and approve all proposed cost-saving initiatives prior to their implementation for the implementing agency to be eligible for receipt of financial incentives. However, as part of this review, the Office of Planning and Budget must consult with a cross section of agencies and the House Budget and Research Office and the Senate Budget and Evaluation Office.

(e) The Office of Planning and Budget shall maintain records on all approved cost-saving initiatives and, with the Governor's approval, shall reflect in the budget report submitted each year to the General Assembly the cost reductions in the affected agencies' budgets and the resulting financial incentives by agency.

(f) The Office of Planning and Budget shall issue rules and regulations as necessary to implement this program.






Part 2 - Review of Applications for Federal Assistance and State Contracts

Subpart 1 - Federal Assistance

§ 45-12-110. Notification of intention to apply for federal assistance; adoption and promulgation of rules and regulations and forms

(a) Any state department, board, bureau, commission, authority, or other state agency, except the Board of Regents of the University System of Georgia and its employees, intending to apply for any new program of federal assistance under any federal program shall notify the House Budget and Research Office, the Senate Budget and Evaluation Office, and the director of the Office of Planning and Budget of its intention to apply for such federal assistance at least 30 days prior to filing the application for such assistance. Such notification shall include a summary description of the proposed federal assistance project, the amount of federal funds to be requested, the amount of state matching funds, if any, to be required in connection with obtaining federal assistance, and the period of time to be covered by the proposed federal assistance project.

(b) The House Budget and Research Office, the Senate Budget and Evaluation Office, and the director of the Office of Planning and Budget, acting jointly or independently, are authorized and directed to devise and distribute such forms as may be necessary to carry out subsection (a) of this Code section and, in connection therewith, to adopt and promulgate such rules and regulations as may be necessary to ensure compliance with said subsection.



§ 45-12-111. Legislative budget analyst to analyze impact of proposed federal assistance project; forwarding of copy of analysis to General Assembly members

As soon as practicable after receiving a notification provided for in Code Section 45-12-110, it shall be the duty of the legislative budget analyst to analyze the short-term and long-term impact the proposed federal assistance project would have on state budgetary and fiscal matters if the application for federal assistance were approved. Upon completion of said analysis, the legislative budget analyst shall forward a copy of same to the President of the Senate, the Speaker of the House of Representatives, each member of the appropriations committees of the House of Representatives and Senate, and to any member of the General Assembly requesting a copy of said analysis.



§ 45-12-112. Duties of director of Office of Planning and Budget

The director of the Office of Planning and Budget shall perform such duties in connection with receiving the notifications provided for in Code Section 45-12-110 as may be required by the Governor.






Subpart 2 - State Contracts

§ 45-12-130. State contracts over $5,000.00 voidable without certain approval

Any contract, contractual obligation, contractual undertaking, contractual arrangement, or agreement by which the state or any of its departments, boards, bureaus, commissions, authorities, or other agencies is obligated to, or may become obligated to, expend more than $5,000.00 shall be voidable by the state unless:

(1) The same is approved by one of the following:

(A) The Department of Administrative Services pursuant to Article 3 of Chapter 5 of Title 50;

(B) The State Properties Commission created by Articles 2 through 5 of Chapter 16 of Title 50; or

(C) The Office of Planning and Budget, as provided in Code Section 45-12-131; or

(2) The same is exempt, as provided in Code Section 45-12-132.



§ 45-12-131. Office of Planning and Budget to review and approve contracts; exempting of contracts

The Office of Planning and Budget shall review and, if such contract is authorized by the appropriations Act, approve all contracts provided for by Code Section 45-12-130 and not otherwise approved by the Department of Administrative Services or the State Properties Commission. The Office of Planning and Budget is authorized to exempt, by rule or regulation, certain contracts and classes of contracts, and such exempt contracts shall be binding.



§ 45-12-132. Contracts exempt from subpart

The following contracts are exempt from this subpart:

(1) Contracts approved by the Department of Transportation, the State Board of Education, the State Board of the Technical College System of Georgia, or the Board of Regents of the University System of Georgia;

(2) Construction contracts of an authority entered into after competitive bid, including amendments thereto, and emergency contracts of an authority requiring immediate execution and performance for the protection of persons or property; and

(3) Contracts of employment.









Part 3 - Planning, Developing, and Managing Energy Resources

§§ 45-12-150 through 45-12-158.

Reserved. Repealed by Ga. L. 1994, p. 1108, § 2, effective July 1, 1994.






Part 4 - State Planning and Development

§ 45-12-170. Office of Planning and Budget to perform planning and development function; powers and duties generally; recommendations of planned communities for state development assistance

Reserved. Repealed by Ga. L. 2015, p. 385, § 2-8/HB 252, effective July 1, 2015.



§ 45-12-171. Office to be principal state agency for coordinating development, demographic data, statistical coordination, and federal programs; applications for and receipt of financial assistance

(a) The Office of Planning and Budget shall be:

(1) The principal state agency for coordinating planning and programming for comprehensive development;

(2) The state agency responsible for preparing, maintaining, and furnishing official demographic data for the state; and

(3) The principal state agency for statistical coordination and standardization.

(b) The office may apply for and receive grants-in-aid, contributions, and any other forms of financial or other assistance from any source, public or private, for the purposes of this Code section and Code Sections 45-12-172 and 45-12-177.

(c) The office shall serve as the state agency for all federal programs which require state designation of a single clearing-house if federal or state law does not provide for another state agency or if the Governor does not designate another state agency by executive order.



§ 45-12-172. Office to review and comment on proposed development programs and serve as liaison with levels of government

The Office of Planning and Budget shall be responsible, directly or in cooperation with other agencies, for planning the following activities:

(1) Reviewing and commenting upon the interrelationship with state planning of all applications for federal financial assistance by units of local government and local public agencies, regional commissions, and state agencies; and, where appropriate, reviewing and commenting to appropriate federal or state agencies that such proposed programs satisfy the requirements of or are not inconsistent with state law or with state and area forecasts and development programs or other state policies; and

(2) Serving in a liaison capacity with federal, state, and local levels of government.



§ 45-12-173. Office to promote state development; duties of Governor; employment of personnel; furnishing of advice and assistance by other state officials

(a) The Office of Planning and Budget shall perform the function of promoting the orderly growth and development of the state through the proper planning and programming of the affairs of state government. The Governor shall be ex officio director of state planning.

(b) The Governor, through the Office of Planning and Budget, shall make available such planning and programming service, technical assistance, information, and advice as specified in this Code section and Code Sections 45-12-174 through 45-12-176 to departments, agencies, and institutions of state government, to the General Assembly, and to local and joint units of government and other public bodies as may be appropriate to achieve the purposes of this Code section and Code Sections 45-12-174 through 45-12-176.

(c) The Governor, through the Office of Planning and Budget, shall encourage comprehensive and coordinated planning and programming of the affairs of the state government. He may inquire into the methods of planning and program development in the conduct of the affairs of state government; he may prescribe for adequate systems of records for planning and programming purposes; and he may prescribe the institution and uses of standards for effective planning and programming.

(d) The Governor shall prepare and submit to the General Assembly a development program for the consideration and review of the General Assembly. A program budget report shall satisfy this requirement. The development program shall be submitted within five days after the organization of the General Assembly for review with the budget document.

(e) The director of the Office of Planning and Budget is authorized and directed to employ fully qualified professional, technical, and clerical personnel as required to carry out the duties prescribed in this Code section and Code Sections 45-12-174 through 45-12-176.

(f) The Attorney General, the state auditor, and such other state officials as shall be called upon shall render such advice and assistance and furnish such information to the Office of Planning and Budget as may be requested and needed.



§ 45-12-174. Development functions of office generally

The Office of Planning and Budget, at the direction of the Governor and subject to Code Section 45-12-173, this Code section, and Code Sections 45-12-175 and 45-12-176, shall perform the following functions:

(1) Prepare comprehensive, long-range recommendations for the orderly and coordinative growth of the state, including, but not necessarily limited to, recommendations on long-range functional plans in such areas of state concern as transportation, outdoor recreation, water resources, and economic development, and submit such recommendations to the General Assembly;

(2) Analyze the quality and quantity of services required for the continued orderly and long-range growth of the state, taking into consideration the relationship of activities, capabilities, and future plans of local units of government, area commissions, development districts, private enterprise, and the state and federal government;

(3) Work to harmonize the planning activities of all state departments, agencies, and institutions and other public and private bodies within the state;

(4) Provide technical assistance in the development of planning programs by state departments, agencies, and institutions; local levels of government; and other public bodies within the state;

(5) Work with departments, agencies, and institutions of state government to study and review plans and programs filed with the federal government by state departments, agencies, or institutions relative to any existing, new, expanded, or amended federal-aid program;

(6) At the direction of the Governor, survey, review, and appraise the accomplishments of state government in achieving the goals and objectives set forth in the development program; and

(7) Provide assistance to the General Assembly on request and be available to assist its committees with any needed information or material.



§ 45-12-175. Preparation of long-range development plans by office; designation of planning officer or representative by departments, agencies, or institutions

(a) The Governor, through the Office of Planning and Budget, shall have in continuous process and revision a strategic plan for the state as a whole. This plan shall be updated at least on an annual basis and shall cover a minimum period of time as determined by the Office of Planning and Budget, but not less than five years. It shall have as its primary goal the improved fiscal responsibility and responsiveness of state government and the effective and efficient delivery of services throughout the geographic area of the state with an emphasis on decentralizing state government. The goals and strategies contained in this state strategic plan shall be reflected by the various departments, boards, bureaus, commissions, institutions, authorities, and other agencies of state government, as respectively applies, in the development of their own strategic plans which specifically deal with their respective future directions and organizational missions. Each strategic plan developed by each department, board, bureau, commission, institution, authority, and other agency of state government shall contain a description of its future direction; a statement of its organizational mission; a description of the current and anticipated future needs being addressed by its preferred future direction and organizational mission; a description of planned actions designed to address these needs; a description of the goals for the program or services to be improved; a course of action for achieving the planned improvements, including an implementation timetable; a description of the evaluation system to be used to determine if the goals are being attained; an estimated annual cost for each planned improvement of a program or service; all efforts to decentralize its administrative and operational functions; and all other items as the Office of Planning and Budget may deem necessary. Each department, board, bureau, commission, institution, authority, and other agency of state government shall submit its own strategic plan to the Office of Planning and Budget as supporting information for the budget estimates required under Code Section 45-12-78.

(b) The Office of Planning and Budget shall cause to be prepared and coordinate the development of strategic plans by departments, boards, bureaus, commissions, institutions, authorities, and other agencies to ensure that the state-wide directions are met. The Office of Planning and Budget shall:

(1) Ensure that the focus of the various plans do not conflict with the general state goals;

(2) Offer assistance to the various departments, boards, bureaus, commissions, institutions, authorities, and other agencies of state government in the design and execution of their programs and be the coordinating agency for the separate department or agency proposals; and

(3) Phase in implementation by the various departments, boards, bureaus, commissions, institutions, authorities, and other agencies of state government.

(c) To assist in the development of plans and programs of state government, the Governor, through the Office of Planning and Budget, may request, as appropriate, that each department, agency, and institution of state government designate, from among its employees and officers, a planning officer or representative who shall be responsible for the planning and coordination of the activities and responsibilities of the department, agency, or institution. Such planning officer or representative shall coordinate program plans prepared for each area of program responsibility within his or her agency of the state government.



§ 45-12-176. Preparation and maintenance of inventory of federal programs and projects; filing of plans with office

(a) The Governor, through the Office of Planning and Budget, shall inventory and analyze the availability of all federal programs and projects involving state government and such other federal programs as may be available to local units of government and other public bodies. This inventory shall be maintained on a current basis.

(b) Copies of existing programs and program plans prepared by state government for any federal agency in conjunction with any existing or proposed federal-aid program involving the state shall be filed as requested with the Office of Planning and Budget.



§ 45-12-177. Office to review and establish state goals and policies; Governor to prepare annual policy document reflecting state strategic plan

(a) The Office of Planning and Budget shall have the power and duty to review and consider immediate and long-range state agency proposals, goals, and directions and to establish state-wide goals and policies.

(b) The Governor, through the Office of Planning and Budget, shall prepare an annual policy document to reflect the state strategic plan and address state-wide goals, objectives, and opportunities. A program budget report shall satisfy this requirement. Such policy document shall be transmitted to the General Assembly at the beginning of each legislative session beginning with the 2006 session.



§ 45-12-178. Ongoing review by Governor of all programs and functions in state government

Repealed by Ga. L. 2008, p. VO1, § 2-5, effective January 28, 2008.









Article 5 - Gubernatorial Transition

§ 45-12-190. Short title

This article shall be known and may be cited as "The Gubernatorial Transition Act."



§ 45-12-191. Legislative intent and purpose of article

It is the purpose of this article to promote the orderly transfer of the executive power in connection with the expiration of the term of office of a Governor and the inauguration of a new Governor. The interest of the state requires that such transitions in the office of Governor be accomplished so as to assure continuity in the conduct of the affairs of the state government. Any disruption occasioned by the transfer of the executive power could produce results detrimental to the safety and well-being of the state and its people. Accordingly, it is the intent of the General Assembly that appropriate actions be authorized and taken to avoid or minimize any disruption. In addition to the specific provisions contained in this article directed toward that purpose, it is the intent of the General Assembly that all officers of the state government conduct the affairs of the state government for which they exercise responsibility and authority so as to:

(1) Be mindful of problems occasioned by transitions in the office of Governor;

(2) Take appropriate lawful steps to avoid or minimize disruptions that might be occasioned by the transfer of the executive power; and

(3) Otherwise promote orderly transitions in the office of Governor.



§ 45-12-192. "Governor-elect" defined

As used in this article, the term "Governor-elect" means the apparent successful candidate for the office of Governor who is declared duly elected by the State Election Board.



§ 45-12-193. Services and facilities to be provided to Governor-elect; compensation of staff members; limitation on expenditure of funds; designation of assistant to make designation or findings of necessity

(a) The Governor-elect is authorized, in connection with his preparations for the assumption of official duties as Governor, to use necessary services and facilities, including:

(1) Suitable office space appropriately equipped with furniture, furnishings, office machines, equipment, and office supplies, as determined by the Governor-elect or his designee provided for in subsection (d) of this Code section, at such place or places within the state as the Governor-elect shall designate;

(2) Payment of the compensation of members of office staffs designated by the Governor-elect at rates determined by him. Any employee of any agency of any branch of the state government may be detailed to such staffs on a reimbursable or nonreimbursable basis with the consent of the head of the agency; and while so detailed such employee shall be responsible only to the Governor-elect for the performance of his duties. Any employee so detailed shall continue to receive the compensation provided pursuant to law for his regular employment and shall retain the rights and privileges of such employment without interruption. Notwithstanding any other law, persons receiving compensation as members of office staffs under this paragraph, other than those detailed from agencies, shall be nonclassified personnel;

(3) Payment of expenses for the procurement of services of experts or consultants or organizations thereof for the Governor-elect, at rates not to exceed $100.00 per diem for individuals;

(4) Payment of travel expenses and subsistence allowances as may be appropriate, including rental by the state government of hired motor vehicles found necessary by the Governor-elect, as authorized for persons employed intermittently or for persons serving without compensation;

(5) Communications services found necessary by the Governor-elect; and

(6) Payment of expenses for necessary printing and binding.

(b) The Governor-elect shall expend no funds for the provision of services and facilities under this article in connection with any obligations incurred by him until he is declared duly elected by the State Election Board.

(c) Each Governor-elect shall be entitled to conveyance of all mail matter sent by him in connection with his preparations for the assumption of official duties as Governor.

(d) Each Governor-elect may designate an assistant authorized to make on his behalf such designations or findings of necessity as may be required in connection with the services and facilities to be provided under this article.



§ 45-12-194. Services and facilities to be provided to former Governor

A succeeding Governor is authorized to provide, upon request, to each former Governor, for a period not to exceed three months from the date of the expiration of his term of office as Governor, for use in connection with winding up the affairs of his office, necessary services and facilities of the same general character as authorized by this article to be provided to a Governor-elect. Any person appointed or detailed to serve a former Governor under authority of this Code section shall be appointed or detailed in accordance with and shall be subject to Code Section 45-12-193.



§ 45-12-195. Appropriation of funds for gubernatorial transition

Such funds as may be necessary for carrying out the purposes of this article may be appropriated to the Governor-elect in an amount not to exceed $50,000.00 for any one gubernatorial transition. The Governor shall include in the budget transmitted to the General Assembly, for the fiscal year in which his regular term of office will expire, a proposed appropriation for carrying out the purposes of this article.






Article 6 - Planning and Development

§ 45-12-200. Legislative findings and purpose

Coordinated and comprehensive planning by all levels of government within the State of Georgia is of vital importance to the state and its citizens. The state has an essential public interest in promoting, developing, sustaining, and assisting coordinated and comprehensive planning by all levels of government. This article is intended to provide for the coordination of planning, at the direction of the Governor, by departments, agencies, commissions, and other institutions of the state, and this article shall be liberally construed to achieve that end.



§ 45-12-201. Definitions

As used in this article, the term:

(1) "Council" means the Governor's Development Council.

(2) "Planning" means the process of determining actions which state agencies shall take.

(3) "State agency" means any department, agency, commission, or other institution of the executive branch of the government of the State of Georgia.



§ 45-12-202. Governor's Development Council created

The Governor's Development Council is created in the office of the Governor.



§ 45-12-203. Council membership; chair; meetings

(a) The members of the board of directors of the Georgia Regional Transportation Authority provided by Code Section 50-32-4, upon their initial appointment and thereafter, shall constitute the membership of the council. Membership on that authority or the council shall not constitute an appointment to an office of honor or trust for purposes of subsection (a) of Code Section 50-32-4.

(b) The chair of the Georgia Regional Transportation Authority shall serve as the chair of the council.

(c) The council shall hold meetings as often as the chair determines, but not more than 12 days each year. The chair may call special meetings upon adequate written, personal, telephone, or facsimile notice to members of the council. A majority of the members of the council shall constitute a quorum for conducting business. No member may act through a proxy, designee, or delegate. The council may establish, from time to time, such additional rules and procedures as the council deems appropriate for conducting the council's business. These rules and procedures may be established in bylaws or in such other form as the council deems appropriate.



§ 45-12-204. Powers and duties of council

The council, at the direction of the Governor and subject to this article, shall perform the following functions:

(1) Advise the Governor on the state's economic development policy;

(2) Coordinate, supervise, and review planning by state agencies. This shall include, but shall not be limited to, coordination of long-range planning and coordination of the location and construction of public facilities on the basis of state, regional, and local considerations identified in the comprehensive state-wide plan developed by the Governor with the assistance of the Department of Community Affairs; and

(3) Establish procedures for, and take action to require, communication and coordination among state agencies in any respect which the council deems necessary or appropriate in order to further the coordination of planning by state agencies.



§ 45-12-205. Attachment to Department of Community Affairs; technical support

The council shall be attached to the Department of Community Affairs for administrative purposes. The Department of Community Affairs and the Office of Planning and Budget shall provide technical support to the council as directed by the chair and approved by the Governor.



§ 45-12-206. Cooperation of state agencies, counties, municipalities, and other political subdivisions with council

All state agencies and all counties, municipalities, or other political subdivisions of the state, regional commissions, and other public agencies or public authorities shall have the power and authority to take all actions which may be necessary or appropriate to respond to inquiries and requests from the council, to cooperate with the council in carrying out its duties, and otherwise to take any action which the Governor or the council may direct or require in carrying out their duties under this article.



§ 45-12-207. Construction of article

The provisions of this article shall not be construed so as to permit an agency to initiate, carry out, fail to perform, or otherwise take actions in any manner which is not authorized by law applicable to such agency or the subject matter. The provisions of this article shall not be construed so as to authorize an agency to locate, fail to locate, construct, or fail to construct public projects or facilities in any manner which is inconsistent with the directives of the General Assembly as specified in the authorization of such public projects or facilities.









Chapter 13 - Secretary of State

Article 1 - General Provisions

§ 45-13-1. Election

There shall be a Secretary of State who shall be elected at the same time and in the same manner as the Governor.



§ 45-13-2. Bond

Before entering on the duties of his office, the Secretary of State shall execute a bond with sufficient securities, to be approved by the Governor, in the sum of $10,000.00, conditioned for the faithful performance of all the duties of his office and all such duties as shall be required of him by the General Assembly or the laws of this state and for a faithful accounting of all the public money or effects that may come into his hands during his continuance in office. It shall be filed in the office of the Governor; and a copy thereof, certified by one of the Governor's secretaries under the seal of the office of the Governor, shall be received in evidence in lieu of the original in any of the courts of this state.



§ 45-13-3. Office; residence

The Secretary of State shall be provided with suitable offices in the state capital, furnished at the state's expense. He shall reside at the capital and shall keep his office open daily except on Sundays and holidays.



§ 45-13-4. Compensation

The Secretary of State shall be compensated in the amount and manner provided in Code Sections 45-7-3 and 45-7-4. He shall also receive actual transportation costs while traveling by public carrier, the legal mileage rate for use of a personal automobile, and the actual cost of lodging and meals while away from his office on official state business, as provided in Code Section 45-7-20.



§ 45-13-5. Speculation on purchase or sale of wild lands

The Secretary of State shall not, directly or indirectly, be interested or engaged in the purchase and sale of wild lands on speculation or he will be subject to removal by the Governor or the General Assembly.






Article 2 - Powers and Duties Generally

§ 45-13-20. Duties of Secretary of State generally

The Secretary of State shall have the following duties:

(1) To keep the great seal of the state, which seal was adopted August 17, 1914, and is now on deposit in the office of the Secretary of State;

(2) To keep the original Acts passed by the General Assembly and all the public records of the state not appertaining especially to other offices; to look to and preserve the records and papers belonging to the Senate and the House of Representatives; and to see that the original journals of both houses are deposited and kept in his office;

(3) To attest all grants and other public documents issuing from the Governor and requiring the great seal of the state;

(4) To keep a record of all grants issued by the state;

(5) To keep safely all bonds of agents appointed to disburse public money;

(6) To furnish to all applicants, upon the payment of the prescribed fees, copies of all records and public documents within his office and to attach the great seal of the state to such transcripts as the Governor or General Assembly may direct;

(7) To destroy, quadrennially, all election returns of those officials whose terms of office have expired, which returns are on file in his office;

(8) To keep a book showing the dates when commissions were issued for all civil and military officers;

(9) To keep safely all the records of plats of land granted and to report the condition of such records to the Governor at least once a year;

(10) To keep in his office correct maps of all the different surveys (made by state authority), and maps of surveys comprising the land lotteries, showing their division into numbers, districts, sections, and the like, with a separate map for every district;

(11) To keep a register of the various grantees and the dates of the grants;

(12) To keep correct maps of all surveys of rivers, harbors, swamps, or land, which surveys were made by the special direction of the General Assembly;

(13) When necessary, to contract for the execution of new maps or the reexecution or repair of old maps, subject to the ratification of the General Assembly;

(14) To certify under his official seal, as the comptroller general is directed to do;

(15) To print and distribute current maps describing the boundaries of congressional districts and the legislative districts of members of the Georgia Senate and House of Representatives; and

(16) To perform all other duties which are required of him by law or which necessarily attach to his office.



§ 45-13-21. Duty to prepare and deliver commissions, dedimus potestatems, and bonds to Governor for signature; executive secretary to submit Governor's appointments for preparation of commissions, dedimus potestatems, and bonds

(a) It shall be the ministerial duty of the Secretary of State to furnish, prepare for, and deliver to the Governor for his signature and the seal of the office of the Governor all commissions, dedimus potestatems, and bonds for all public officers who are required to be commissioned by the Governor.

(b) The executive secretary of the office of the Governor shall submit to the Secretary of State a copy of all appointments to public office when made by the Governor, in order that said commissions, dedimus potestatems, and bonds may be prepared and forwarded to the Governor for his signature and the seal of the office of the Governor.



§ 45-13-22. Distribution of Georgia Laws and journals of House and Senate; pricing

(a) It shall be the duty of the Secretary of State to distribute the Acts and resolutions of the General Assembly of Georgia. The Secretary of State shall notify the legislative counsel of the distribution requirements of electronic version and hard-bound volumes of Georgia Laws. Hard-bound volumes shall be distributed as provided in this Code section. The Secretary of State shall make distribution of the electronic version and bound volumes of the journals of the House and Senate. The Secretary of State shall notify the Clerk of the House and the Secretary of the Senate of the numbers of journals needed for distribution. Distribution shall be as provided in this Code section.

(b) Volumes distributed to members of the General Assembly, to libraries, to institutions of learning, or to agencies outside the State of Georgia shall become the property of the recipient. All volumes distributed within this state to the state or to any of its subordinate departments, agencies, or political subdivisions, or to public officers or to public employees within the state, other than members of the General Assembly, shall be the property of the appropriate public officer or employee during his term of office or employment and shall be turned over to his or her successor, and the Secretary of State shall take and retain a receipt from each such public officer or employee acknowledging this fact. The Secretary of State shall at all times use the most economical method of shipment consistent with the safety and security of the volumes. The Secretary of State shall make the distributions provided for in this Code section. Additional copies of the hard-bound volumes of the Georgia Laws and of the House and Senate Journals may be sold by the Secretary of State to persons desiring to purchase the same. The prices at which such volumes are to be sold shall be determined by the Secretary of State. In determining such prices the Secretary of State shall take into account the approximate cost to the state of producing such volumes and the usual and customary cost of comparable publications. Receipts from such sales shall be deposited by the Secretary of State into the general fund of the state treasury.

(c) Each of the officers, offices, and other entities listed in this subsection shall be authorized to order up to the indicated numbers of sets of the Georgia Laws from each legislative session. The numbers of sets authorized for each such officer, office, and entity shall be as follows:

(1) Law Department -- 33 sets, which number may be increased by written order of the Attorney General;

(2) Each state agency or department -- one set;

(3) Library of Congress -- one set;

(4) University of Georgia -- two sets;

(5) Supreme Court of Georgia -- 12 sets, which number may be increased by written order of the Chief Justice;

(6) Court of Appeals of Georgia -- 13 sets, which number may be increased by written order of the Chief Judge;

(7) Administrative Office of the Courts -- one set;

(8) Each superior court judge -- one set;

(8.1) Each clerk of superior court -- one set;

(9) Each district attorney -- one set;

(10) Each judge of probate court -- two sets, of which one set may be retained for the judge's own use and one set may be issued to the county attorney;

(11) Each state court -- one set;

(12) Each magistrate court -- one set;

(13) United States Supreme Court -- one set;

(14) United States Court of Appeals for the Eleventh Circuit -- one set;

(15) United States District Courts for the State of Georgia -- six sets;

(16) Clerk of the House of Representatives -- five sets;

(17) Each member of the General Assembly -- one set;

(18) House Judiciary Committee -- one set;

(19) House Majority Leader -- one set;

(20) House Minority Leader -- one set;

(21) House Budget and Research Office and Senate Budget and Evaluation Office -- one set each;

(22) Legislative counsel -- 15 sets, which number may be increased by written order of the legislative counsel;

(23) Legislative fiscal officer -- one set;

(24) President of the Senate -- one set;

(25) President pro tempore of the Senate -- one set;

(26) Secretary of the Senate -- three sets;

(27) Speaker of the House -- one set; and

(28) Senate Judiciary Committee -- one set.

(d) Each of the following officers, offices, and other entities shall be authorized to order up to the indicated numbers of the Georgia Senate and House Journals from each legislative session; provided, however, that such officers, offices, and entities shall pay the Secretary of State the cost of acquisition of such volumes:

(1) Law Department -- four sets, which number may be increased by written order of the Attorney General;

(2) Each state agency or department -- one set;

(3) State Archives -- one set;

(4) Georgia Historical Society -- two sets;

(5) Each foreign government and each state participating in an exchange and depository program -- one set;

(6) Library of Congress -- two sets;

(7) Augusta College -- one set;

(8) Georgia Institute of Technology -- one set;

(9) Georgia State University -- one set;

(10) University of Georgia -- seven sets;

(11) Department of Administrative Services -- one set;

(12) Department of Human Services -- one set;

(13) Supreme Court of Georgia -- as requested in writing by the Chief Justice;

(14) Court of Appeals of Georgia -- as requested in writing by the Chief Judge;

(15) Each judge of probate court -- one set;

(16) Legislative counsel -- five sets;

(17) Legislative fiscal officer -- nine sets;

(18) Each member of the House of Representatives -- one set;

(19) Speaker of the House -- one set;

(20) Clerk of the House of Representatives -- three sets;

(21) House Judiciary Committee -- one set;

(22) House Majority Leader -- one set;

(23) House Minority Leader -- one set;

(24) Each member of the Senate -- one set;

(25) President of the Senate -- one set;

(26) President pro tempore of the Senate -- one set;

(27) Secretary of the Senate -- three sets; and

(28) Senate Judiciary Committee -- one set.

(e) In the case of newly created courts or judgeships, and in the case of other state departments, agencies, and entities needing session laws or journals or both, requests for session laws and journals may be filled in whole or in part as the Secretary of State deems appropriate; and the Secretary of State may add names to or delete names from the distribution lists for the session laws and journals as he or she deems appropriate, except that the Secretary of State may not delete those authorized to order sets under subsection (c) of this Code section.

(f) Each officer, office, or other entity authorized to order Georgia Laws or Georgia Senate and House Journals pursuant to subsection (c) or (d) of this Code section shall do so by placing such order in writing to the Secretary of State prior to the end of each session of the General Assembly. A written order from an officer, office, or other entity shall remain in effect for two years. The Secretary of State shall not provide Georgia Laws or House and Senate Journals to any such officer, office, or other entity without a written order. The Secretary of State has no obligation to provide Georgia Laws or House or Senate Journals to any such officer, office, or other entity unless a written order has been placed in accordance with the time frame specified in this subsection.

(g) The Secretary of State shall reserve five copies each of the session laws and of the journals of the House and Senate for three years after their receipt. After three years he or she shall hold in reserve one copy of each of the laws and journals. Copies of the laws and journals in excess of the required reserve and not needed for purposes of distribution or exchange may be sold or otherwise disposed of by the Secretary of State.

(h) The Secretary of State shall act as the exchange officer of this state for the purpose of a regular exchange between this state and other states and foreign governments of the session laws and the journals of the House and Senate. To the extent that the Secretary of State deems such exchanges appropriate, if requested by the Attorney General to make such exchanges, the Secretary of State may distribute one set of the session laws and the journals of the House and Senate to each participating state and foreign government.



§ 45-13-23. Duty to provide legislative Acts to Office of Legislative Counsel

Reserved. Repealed by Ga. L. 1990, p. 782, § 3, effective October 1, 1990.



§ 45-13-24. Duty to provide Acts requiring referendums to local election officials

(a) Within one calendar week after any local Act or general Act of local application which requires a special election is approved by the Governor or becomes law without such approval, it shall be the duty of the Secretary of State to provide a copy of the Act, with a certificate showing the date it became law, to the election superintendent and the governing authority of each county or municipality in which it has application.

(b) Within 60 calendar days after any local Act or general Act of local application which requires a local referendum is approved by the Governor or becomes law without such approval, it shall be the duty of the Secretary of State to provide a copy of the Act, with a certificate showing the date it became law, to the election superintendent and the governing authority of each county or municipality in which it has application.



§ 45-13-25. Employment of assistants to discharge functions imposed by Chapter 5 of Title 10, the "Georgia Uniform Securities Act of 2008."

The Secretary of State may employ such assistants as may be necessary to discharge the functions imposed on him relative to Chapter 5 of Title 10, the "Georgia Uniform Securities Act of 2008," provided that an appropriation therefor shall have been made in accordance with law.



§ 45-13-26. Designation of employees as agents to accept service of process; powers of designees; fees for acceptance of process

(a) The Secretary of State is authorized to designate one or more of his employees as an agent for accepting service of summons or other process under any statute providing for service of summons or other process upon the Secretary of State or the Commissioner of Securities. Such designation shall be in writing, and all acts relative to such service by any such designee shall be as valid and binding as though performed in person by the Secretary of State or the Commissioner of Securities, as the case may be. The power and authority of any such designee shall cease immediately upon such designee's ceasing to be an employee of the Secretary of State.

(b) The Secretary of State shall charge and collect a fee of $10.00 for accepting any service of summons or other process under any statute providing for such service upon the Secretary of State.



§ 45-13-27. Official directory of state and county officials and officers

It shall be the duty of the Secretary of State to publish in print or electronically in each odd-numbered year an official directory of state and county officials and officers. Such directory shall also contain the names of the members of the Georgia delegation to the Congress of the United States. The directory shall contain the name, political party affiliation, independent status, or nonpartisan status of each person elected to a state or county office or to the Congress of the United States from this state. The directory shall contain such additional information as the Secretary of State shall prescribe in order to make the directory a useful and convenient reference work.



§ 45-13-28. Prescription of user fees for public information services and materials

The Secretary of State shall be authorized to prescribe by rule or regulation user fees to be charged and collected for public information services and materials, including, but not limited to, the state directory and the mail reference service; and for electrostatic copies, photostatic copies, microfilm, microfiche, and photographs of information, documents, or records which the Secretary of State is statutorily required to accept, maintain, or compile. Such rules and regulations shall be promulgated in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." The fees shall be in such amounts which are reasonably estimated to cover the cost of the services, materials, or copies provided.



§ 45-13-29. Commission for the Celebration of 250 Years of Representative Government in Georgia; creation; purpose; membership; powers; reimbursement; termination

Repealed by Ga. L. 2001, p. 1043, § 1, effective January 8, 2002.






Article 3 - World War I Centennial Commission

§ 45-13-40. Creation; membership; chairperson and vice chairperson; bylaws

(a) There is created the Georgia World War I Centennial Commission. The commission shall consist of two members appointed by the Governor, two members appointed by the President of the Senate, and two members appointed by the Speaker of the House of Representatives. Each member of the commission shall serve for the existence of the commission. Any vacancy on the commission shall be filled by an appointment by the officer who appointed the member whose seat has become vacant.

(b) The chairperson of the commission and vice chairperson shall be appointed by the commission from among its membership. The commission may establish such bylaws for its operation as it may deem appropriate.



§ 45-13-41. Administrative assignment of commission to office of Board of Regents of University System of Georgia; support staff and facilities; Attorney General to provide legal counsel

The commission shall be attached for administrative purposes to the office of the Board of Regents of the University System of Georgia. If approved by the Board of Regents, the board shall provide support staff and facilities for the commission. The Attorney General shall provide legal counsel to the commission and shall provide legal representation in any matter involving the affairs of the commission. No additional state appropriations shall be made for this commission.



§ 45-13-42. Purpose of commission

The purpose of the Georgia World War I Centennial Commission shall be:

(1) To plan, develop, and execute programs, projects, and activities to commemorate the centennial of World War I and Georgia's role in it;

(2) To encourage private organizations and local governments in Georgia to organize and participate in activities commemorating the centennial of World War I; and

(3) To serve as a clearinghouse for the collection and dissemination of information about events and plans, in Georgia, for the centennial of World War I.



§ 45-13-43. Authority to hold hearings, take testimony, and receive evidence

The commission may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the commission considers appropriate to carry out its duties under this article.



§ 45-13-44. Solicitation of information from state departments and agencies

The commission shall secure directly from any state department or agency such information as the commission considers necessary to carry out the provisions of this article. Upon the request of the chairperson of the commission, the head of such department or agency shall furnish such information to the commission.



§ 45-13-45. Authority to enter into contracts, leases, or other agreements

The commission may not enter into any contract, lease, or other legal agreement that extends beyond the date of the termination of the commission.



§ 45-13-46. Sources of funding

Gifts, bequests, and devises of services or property, both real and personal, received by the commission provided under this article shall be the only source of funds to cover the costs incurred by the commission under this article. No state funds shall be appropriated for the commission's operation.



§ 45-13-47. Reporting requirements

(a) Not later than December 31, 2015, and not later than the last day of each three-month period thereafter, the commission shall submit to the General Assembly and the Governor a report on the activities and plans of the commission.

(b) Not later than June 30, 2017, the commission shall submit to General Assembly and Governor a report containing specific recommendations for commemorating the centennial of World War I and coordinating related activities.



§ 45-13-48. Termination

The commission shall terminate on the date that is 30 days after the date the completion of the activities under this article honoring the centennial observation of World War I or July 28, 2019, whichever date is earlier.






Article 3A - Historical Records Advisory Board



Article 3B - Commission on Georgia History and Historical Tourism

§ 45-13-58. Purpose; membership; staff support; meetings; funding; powers and authority; termination

Repealed by Ga. L. 2001, p. 1043, § 2, effective December 15, 2002.






Article 4 - Georgia Capitol Museum

Part 1 - General Provisions



Part 2 - Capitol Art Standards Commission

§ 45-13-70. Creation of commission; membership; appointment; staffing

(a) There is created the Capitol Art Standards Commission, which is assigned to the office of the Secretary of State for administrative purposes only, as prescribed in Code Section 50-4-3.

(b) The Capitol Art Standards Commission shall be composed of 16 members. Three members shall be appointed by the Governor, one of whom shall be designated as chairperson. Three members shall be appointed by the Senate Committee on Assignments and three members shall be appointed by the Speaker of the House of Representatives. One member each shall be appointed by the Georgia Historical Society, the Georgia Council for the Humanities, and the Georgia Council for the Arts. One member each shall be appointed by the Board of Regents of the University System of Georgia and the Georgia Foundation for Independent Colleges, each of whom shall be proficient in the history of the State of Georgia. Each of the appointed members shall serve two-year terms of office and shall be eligible to succeed themselves. In addition, the director of the Georgia Capitol Museum or his or her designee and the Secretary of State or his or her designee shall be a member of the commission. Vacancies in the positions of appointed members of the commission shall be filled for the remainder of the unexpired term of office by the original appointing authority.

(c) Members of the commission shall serve without compensation but members of the commission who are not state officials or employees shall receive the same expense allowance per day as that received by a member of the General Assembly for each day such member of the commission is in attendance at a meeting of such commission, plus either reimbursement for actual transportation costs while traveling by public carrier or the same mileage allowance for use of a personal car in connection with such attendance as members of the General Assembly receive. Members of the commission who are state officials or employees shall receive reimbursement for actual transportation costs in accordance with the policies of their respective agencies.

(d) Membership on the commission does not constitute a public office, and no member shall be disqualified from holding public office by reason of his or her membership.

(e) The commission, with the approval of the Governor, may employ such professional, technical, or clerical personnel as deemed necessary to carry out the purposes of this part.



§ 45-13-71. Duties and responsibilities of commission

The Capitol Art Standards Commission shall have the following duties and responsibilities:

(1) To meet at such times and places as it shall determine necessary or convenient to perform its duties. The commission shall also meet on the call of the chairperson or the Governor;

(2) To maintain minutes of its meetings;

(3) To adopt rules and regulations for the transaction of its business;

(4) To organize itself as it deems appropriate to carry out its functions;

(5) To be responsible for developing policies and procedures for and to oversee the acquisition, installation, preservation, maintenance, display, and storage of all capitol artwork. As used in this part, the term "capitol artwork" means visual art of museum quality owned by the State of Georgia that is displayed in or on the grounds of the capitol or is held for the purpose of future display to include, but not be limited to, portraits, paintings, sculptures, and plaques. The Georgia Capitol Museum shall remain responsible for the documentation, appraisal, control, handling, and conservation of the present and future artwork in the capitol art collection;

(6) To establish a collection policy for all capitol artwork;

(7) To develop standards and procedures for determining whether to acquire new artwork which shall include criteria for judging the relevance of the subject, the historical significance to the State of Georgia, and the quality of the artwork produced and an approval process for such acquisitions. No artwork shall be acquired or installed without final approval of the commission;

(8) To develop a process for the selection, placement, installation, and rotation of capitol artwork in the capitol, in the capitol museum, in the areas of the capitol museum designated as the Georgia Capitol Agricultural History Museum areas, and on the capitol grounds;

(9) To develop policies and procedures for outgoing loans from the capitol art collection and for temporary displays of artwork in the capitol, in the capitol museum, in the areas of the capitol museum designated as the Georgia Capitol Agricultural History Museum areas, and on the capitol grounds;

(10) To develop deaccession policies and procedures for artwork in the capitol art collection that should be removed based upon poor quality or lack of relevance or similar factors; and

(11) To perform such other duties and responsibilities as required by law.



§ 45-13-72. Submission of recommendations to achieve highest museum standards; designation of area as Georgia Capitol Agricultural History Museum

(a) The Capitol Art Standards Commission may recommend to the Governor and the General Assembly changes in state statutes, policies, budgets, and standards relating to the capitol art collection, with the objective of keeping the collection at the highest museum standards.

(b) The Capitol Art Standards Commission, in cooperation with the Board of Regents of the University System of Georgia and the Commission on the Preservation of the State Capitol, shall designate areas within the capitol museum as the Georgia Capitol Agricultural History Museum areas. Such areas shall include information, artifacts, photographs, monuments, or other related items which tell the history and importance of agriculture to this state's economic growth. Except as provided for in this part, the Georgia Capitol Agricultural History Museum areas of the capitol museum shall be maintained, operated, and managed in the same manner as the other areas of the capitol museum.



§ 45-13-73. Funding; acceptance of gifts and donations

(a) The Capitol Art Standards Commission may accept federal funds granted by Congress or executive order for the purposes of this part as well as gifts and donations from individuals, private organizations, or foundations. The acceptance and use of federal funds shall not commit state funds and shall not place an obligation upon the General Assembly to continue the purposes for which the federal funds are made available.

(b) The Capitol Art Standards Commission may accept gifts and donations from individuals, private organizations, and foundations which have been designated for the purpose of providing for and maintaining capitol artwork for the Georgia Capitol Agricultural History Museum areas. Such designated funds received by the commission shall be maintained in a separate, interest-bearing account and shall not lapse. Such funds shall only be expended on the establishment and maintenance of the Georgia Capitol Agricultural History Museum areas.



§ 45-13-74. Provisions are general law; no special law regarding capitol artwork

The General Assembly finds that this part constitutes a general law within the meaning of Article III, Section VI, Paragraph IV(a) of the Constitution. The General Assembly intends that there be no enactment of any bill or resolution proposing a special law with respect to capitol artwork.









Article 5 - Disposition of Surplus State Books






Chapter 14 - Commissioner of Insurance

Article 1 - General Provisions

§ 45-14-1. Election

There shall be a Commissioner of Insurance who shall be elected at the same time and in the same manner as the Governor is elected.



§ 45-14-2. Bond

The Commissioner of Insurance shall give a bond for the sum of $20,000.00 subject to the same rules and regulations as the bond of the Secretary of State.



§ 45-14-3. Duties as Safety Fire Commissioner and Industrial Loan Commissioner

The Commissioner of Insurance shall be the Safety Fire Commissioner and the Industrial Loan Commissioner.



§ 45-14-4. Compensation of Commissioner and office employees

(a) The Commissioner of Insurance shall be compensated in the amount and manner provided in Code Sections 45-7-3 and 45-7-4. He shall also be reimbursed for actual transportation costs while traveling by public carrier, the legal mileage rate for use of a personal automobile, and the actual cost of lodging and meals while away from his office on official state business as provided in Code Section 45-7-20.

(b) The Commissioner of Insurance shall fix the compensation of the employees of his office including the employees of all divisions and units, by whatever name called, over which the Commissioner of Insurance has jurisdiction, except that any employees under the merit system shall be compensated as provided by the laws, rules, and regulations relative to such system. Employees shall also be reimbursed for expenses incurred in the performance of their duties.



§ 45-14-5. Seal

The Commissioner of Insurance, Safety Fire Commissioner, and Industrial Loan Commissioner shall have an official seal for each office of such design as he or she shall select with the approval of the Governor.



§ 45-14-10. Preparation of statement of account, etc., upon leaving office; declaring of vacancy in office and appointment of successor by Governor

Repealed by Ga. L. 1984, p. 1152, § 4, effective July 1, 1984.






Article 2 - Comptroller General






Chapter 15 - Attorney General

Article 1 - General Provisions

§ 45-15-1. Election

There shall be an Attorney General of the state who shall be elected at the same time, for the same term, and in the same manner as the Governor.



§ 45-15-2. Compensation

The Attorney General shall be compensated in the amount and manner provided in Code Sections 45-7-3 and 45-7-4. He shall also be reimbursed for actual transportation costs while traveling by public carrier, the legal mileage rate for use of a personal automobile, and the actual cost of lodging and meals while away from his office on official state business as provided in Code Section 45-7-20.



§ 45-15-3. Duties generally

It is the duty of the Attorney General:

(1) When required to do so by the Governor, to give his opinion in writing, or otherwise, on any question of law connected with the interest of the state or with the duties of any of the departments;

(2) When he deems it advisable, to prepare all contracts and writings in relation to any matter in which the state is interested;

(3) When required to do so by the Governor, to participate in, on behalf of the state, all criminal actions in any court of competent jurisdiction when the district attorney thereof is being prosecuted, and all other criminal or civil actions to which the state is a party;

(4) To act as the legal adviser of the executive branch;

(5) To represent the state in all capital felony actions before the Supreme Court;

(6) To represent the state in all civil actions tried in any court; and

(7) To perform such other services as shall be required of him by law.



§ 45-15-4. Attorney General authorized to employ private counsel

The Attorney General, upon the request of any department, office, officer, institution, commission, committee, board, or other agency of any branch of the government of the state or any instrumentality thereof, is authorized to select and employ private counsel to perform legal services for such department, office, officer, institution, commission, committee, board, or other agency of any branch of the government of the state or any instrumentality thereof.



§ 45-15-5. Payment for services of private counsel

Any department, office, officer, institution, commission, committee, board, or other agency of any branch of the government of the state or any instrumentality thereof is authorized and directed to pay for the legal services requested pursuant to Code Section 45-15-4, upon approval by the Attorney General of the charge for such services.



§ 45-15-6. Representation of state in court of competent jurisdiction

When the services of the Attorney General are needed in any court of competent jurisdiction, the presiding judge thereof shall notify the Governor 20 days before of the time, place, and cause; and the Governor may, in his discretion, order the Attorney General to represent the state.



§ 45-15-7. Discretion of comptroller general as to requirement of services of Attorney General or of district attorneys

When the services of a district attorney are necessary in collecting or securing any claim of the state in any part of the state, the comptroller general may, in his discretion, require the Attorney General to command the services of the Department of Law or of the district attorneys in their respective circuits in such cases.



§ 45-15-8. Performance of legal services for Western & Atlantic Railroad

The Governor is authorized to require the Attorney General to perform such legal services as may be necessary for the Western & Atlantic Railroad without compensation other than his official salary.



§ 45-15-9. Representation of state in United States Supreme Court and beyond state limits

The Attorney General shall represent the state in all actions before the Supreme Court of the United States and perform all other services required of him by law beyond the limits of the state without extra compensation.



§ 45-15-10. Attorney General authorized to prosecute for violations while dealing with or for state; assistance by state court prosecuting officers; commencement of civil forfeiture proceedings

The Attorney General, as the head of the Department of Law and the chief legal officer of the state, is authorized to prosecute in the criminal courts of this state any official, person, firm, or corporation which violates any criminal statute while dealing with or for the state or any official, employee, department, agency, board, bureau, commission, institution, or appointee thereof; and the Attorney General is authorized to call upon the district attorney or the prosecuting officer of any state court to assist in or to conduct such prosecution; and, when so requested by the Attorney General, it shall be the duty of any such district attorney or prosecuting officer of this state to assist in or to conduct such prosecution for and on behalf of the Attorney General and the state. The Attorney General shall be authorized to commence civil forfeiture proceedings, as such term is defined in Code Section 9-16-2, pursuant to Code Section 16-14-7 whenever he or she is authorized to prosecute a case pursuant to this Code section.



§ 45-15-11. Notification of Attorney General prior to presenting indictment to grand jury charging state officials

Before an indictment charging any state official with violating subsection (b) of Code Section 45-11-4 is presented to a grand jury, the district attorney of the county where the grand jury will convene shall notify the Attorney General of such contemplated action.



§ 45-15-12. Attorney General authorized to prosecute civil recovery actions for violations while dealing with state or officials, employees, or entities thereof

The Attorney General, as the head of the Department of Law and the chief legal officer of the state, is authorized to file and prosecute civil recovery actions in the name of the state against any person, firm, or corporation which violates any statute while dealing with the state or any official, employee, department, agency, board, bureau, commission, institution, or authority thereof, which violation results in loss, damage, or injury to the state or to any of its departments, adjuncts, or taxpayers.



§ 45-15-13. Representation of state authorities by Attorney General

As used in Code Sections 45-15-14 through 45-15-16, the term "state authorities" means the following instrumentalities of the state: Georgia Building Authority, Georgia Education Authority (Schools), Georgia Education Authority (University), Georgia Highway Authority, Georgia Ports Authority, State Road and Tollway Authority, Jekyll Island--State Park Authority, and Stone Mountain Memorial Association.



§ 45-15-14. Exclusive authority in law matters; employment of other counsel by state authorities; designation and assignment of assistant attorneys general to perform legal services for authorities

The Attorney General is vested with complete and exclusive authority and jurisdiction in all matters of law relating to state authorities and no such state authority shall be authorized without the approval of the Attorney General to employ other counsel in any matter whatsoever. The Attorney General is authorized to designate and assign any assistant attorney general, deputy assistant attorney general, special deputy assistant attorney general, or attorney to perform legal services for any such state authority.



§ 45-15-15. Attorney General to submit statement to state authority for legal services; contents; advance approval of state authority director

From time to time the Attorney General shall submit to the state authority requesting legal services a statement of the expenses of such legal services incurred by the Department of Law, such statements to include the names of the assistant attorneys general, deputy assistant attorneys general, special deputy assistant attorneys general, or attorneys performing such services; the items of legal services performed; and the costs thereof. The state authority is authorized to reimburse the Department of Law for such services and expenses; provided, however, that the amount of such services and expenses shall have the advance approval of the director of the state authority requesting such services.



§ 45-15-16. State authority to reimburse department for legal services

When the Attorney General shall assign any assistant attorney general, deputy assistant attorney general, special deputy assistant attorney general, or attorney to perform specific legal services requested by any state authority or legal service requested in connection with the validation of any bonds issued or to be issued by any state authority, the state authority requesting such services shall reimburse the Department of Law for such services as provided in Code Section 45-15-15.



§ 45-15-17. Power to conduct investigations generally; issuance and enforcement of subpoenas

(a) The Attorney General, as head of the Department of Law and as chief legal officer of the state, is authorized to institute and conduct investigations at any time into the affairs of the state; or of any department, board, bureau, commission, institution, authority, instrumentality, retirement system, or other agency of the state; or into the affairs of any person or organization to the extent that such person or organization shall have or shall have had any dealings with the state or any department, board, bureau, commission, institution, authority, instrumentality, retirement system, or other agency of the state.

(b) For the purpose of conducting any investigation as provided in this Code section, the Attorney General shall have the power to administer oaths; to call any party to testify under oath at such investigations; to require the attendance of witnesses and the production of books, records, and papers; and to take the depositions of witnesses. For such purposes the Attorney General is authorized to issue a subpoena for any witness or a subpoena to compel the production of any books, records, or papers.

(c) In case of refusal to obey a subpoena issued under this Code section to any person and upon application by the Attorney General, the superior court in whose jurisdiction the witness is to appear or in which the books, records, or papers are to be produced may issue to that person an order requiring him to appear before the court to show cause why he should not be held in contempt for refusal to obey the subpoena. Failure to obey a subpoena may be punished by the court as contempt of court.

(d) Nothing contained in this Code section shall authorize the Attorney General to commence or carry on any investigation or to issue any subpoenas to anyone for the purpose of investigating any member of the General Assembly while the General Assembly is in any regular or called session.



§ 45-15-18. Governor may direct Attorney General to conduct investigations of departments, state officials or employees or entities dealing with state; prosecution of actions; appointment of special attorney general

The Governor may at any time direct the Attorney General to conduct an investigation into the affairs of any department of the state or into the official conduct of any state official or employee or into the affairs of any person, firm, or corporation dealing with the state. The Governor may at any time direct the Attorney General to file and prosecute criminal actions and civil recovery actions in the name of the state against any official, person, firm, or corporation which violates any criminal or civil statute while dealing with or for the state, which violation results in loss, damage, or injury to the state. In the event the Attorney General refuses to take or file such action within a reasonable time after having been directed by the Governor to do so, the Governor is authorized to appoint a special attorney general to carry out the requirements of law provided in this Code section.



§ 45-15-19. Governor and General Assembly authorized to make investigations; designation of district attorney to act for state in action against Attorney General

In addition to the power conferred upon the Attorney General in this article, the Governor or the General Assembly is authorized likewise to make investigations, including investigations of the Department of Law or the offices of the Attorney General or any agency under his control, and all authority and rights granted to the Governor and the General Assembly shall be as complete and absolute as those granted to the Attorney General. In any civil or criminal action against the Attorney General, the Governor shall designate a district attorney who shall be authorized, in such case, to act for the state.



§ 45-15-20. Charge, demand, or receipt by Attorney General of fee, perquisite, or compensation other than salary in case where state interested

If the Attorney General shall charge, demand, or receive any fee, perquisite, or compensation, other than his salary, in any case in which the state shall be a party or in any manner interested, he shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than two nor more than 20 years, shall be removed from office, and shall be forever disqualified from holding any office in this state.






Article 2 - Department of Law

§ 45-15-30. Created; assistants, deputies, and other personnel; determination of duties, salaries, and promotions; limitation on private practice of law; disclosure requirement for assistant attorney general representing criminal defendant

There is created a Department of Law with the Attorney General at the head thereof and with such numbers of deputy attorneys general, assistant attorneys general, special assistant attorneys general, other attorneys, paraprofessional personnel, and other employees or independent contractors as the Attorney General shall deem necessary to carry out the functions of the Attorney General and the Department of Law. The Attorney General is authorized to determine the title and to change the title of any attorney or other employee of the Department of Law or any attorney at law under independent contract to the Department of Law in order to define the duties and responsibilities of any attorney or other employee of the said department and to establish salaries and effect promotions of any such attorney or other employee of the said department, except that those positions in the department which are within the classified service on April 18, 1975, shall be covered by the procedures prescribed by the State Personnel Board. Neither the Attorney General nor any other attorney at law employed full time by the Department of Law shall engage in the private practice of law during his or her term of appointment. Attorneys at law under independent contract to the Department of Law may engage in the private practice of law even though they may have been appointed or designated either specially or generally as assistant attorneys general or attorneys. Notwithstanding that any attorney at law under independent contract to the Department of Law has been appointed or designated either specially or generally as an assistant attorney general and thus is identified with the State of Georgia as its representative for cases arising within the scope of that appointment or designation, representation of a defendant in criminal proceedings by that assistant attorney general shall not constitute a conflict of interest if that assistant attorney general provides written disclosure of such appointment or designation to the defendant prior to accepting employment by that defendant or, when a court has appointed an assistant attorney general to represent an indigent criminal defendant, disclosures to the defendant and to the court, to be reflected in the record of that court, such appointment or designation as assistant attorney general.



§ 45-15-31. Appointment, compensation, and removal of assistant and deputy attorneys general and law assistants

(a) All assistant attorneys general, deputy assistant attorneys general, and law assistants shall be appointed by the Attorney General for such periods of time as he deems advisable. The compensation of all assistant attorneys general, deputy assistant attorneys general, law assistants, and other employees of the Department of Law shall be established by the Attorney General, except that those employees under the merit system shall be compensated according to the laws and rules and regulations of said system. Any assistant attorney general, deputy assistant attorney general, law assistant, or other employee not under the merit system may be removed by the Attorney General.

(b) The term "assistant attorney general," wherever it may appear in the laws of this state, shall be understood to include the term "deputy attorney general" so that a deputy attorney general, when duly appointed by the Attorney General, may perform any duty otherwise prescribed by law or regulation to be performed by an assistant attorney general.



§ 45-15-32. Employment of clerical assistants for department

The Attorney General as the head of the Department of Law is authorized and directed to employ such clerical assistants as may from time to time be needed.



§ 45-15-33. Employees of department not to receive remuneration of any kind or reimbursement other than provided by article; exception

Except as provided in this article, no employee of the Department of Law shall be entitled to or authorized to receive any salary, fee, compensation, or other remuneration of any type, nor shall he be entitled to the reimbursement of expenses from any other state department, agency, commission, board, authority, bureau, or any other legislative, judicial, or executive body of state government; provided, however, that nothing contained in this Code section shall apply to or be construed to exclude or prohibit the payments provided for in paragraph (4) of subsection (a) of Code Section 32-2-2.



§ 45-15-34. Department as exclusive authority for executive branch in law matters

The Department of Law is vested with complete and exclusive authority and jurisdiction in all matters of law relating to the executive branch of the government and every department, office, institution, commission, committee, board, and other agency thereof. Every department, office, institution, commission, committee, board, and other agency of the state government is prohibited from employing counsel in any manner whatsoever unless otherwise specifically authorized by law.



§ 45-15-35. Power of Governor to direct institution of proceedings and litigation by department

The Governor shall have the power to direct the Department of Law, through the Attorney General as head thereof, to institute and prosecute in the name of the state such matters, proceedings, and litigations as he shall deem to be in the best interest of the people of the state.



§ 45-15-35.1. Governor's power to seek preclearance of any change affecting voting pursuant to Section 5 of the federal Voting Rights Act of 1965

Repealed by Ga. L. 2015, p. 385, § 6-7/HB 252, effective July 1, 2015.



§ 45-15-36. Reimbursement of department by other state agencies for litigation expenses; submission to agency of statement of expenses

(a) When the Attorney General shall undertake the trial or preparation for trial of any action on behalf of any state department, agency, commission, board, authority, bureau, or any other legislative, judicial, or executive body of the state, such state agency involved is authorized and directed to reimburse the Department of Law for actual expenses incurred for court costs, filing costs, witness fees, costs of reporting and preparing transcripts of records, costs for depositions, interrogatories, and other methods of discovery, and any other expenses incurred for such services, except salaries, expenses, and subsistence allowances paid regular employees of the Department of Law.

(b) From time to time the Attorney General shall submit to the state agency involved a statement of the expenses of such trial or trial preparation incurred by the Department of Law, such statements to include detailed, itemized statements of the costs thereof as contemplated by this Code section; and, notwithstanding any other provision of law, the state agency involved is authorized and directed to reimburse the Department of Law for such expenses from funds appropriated to or available to such state agency.



§ 45-15-37. Reimbursement of department by state retirement systems or Board of Workers' Compensation for services; statement of expenses; advance approval of services

(a) As used in this Code section, the term "state retirement systems" means the following retirement systems: Employees' Retirement System of Georgia, Teachers Retirement System of Georgia, Public School Employees Retirement System, and Trial Judges and Solicitors Retirement Fund.

(b) When the Attorney General shall assign any assistant attorney general, deputy assistant attorney general, special deputy assistant attorney general, or attorney to perform specific legal services requested by the State Board of Workers' Compensation or by any state retirement system, the State Board of Workers' Compensation or the state retirement system requesting such services shall reimburse the Department of Law for such services, as provided in subsection (c) of this Code section.

(c) From time to time the Attorney General shall submit to the State Board of Workers' Compensation or to the state retirement systems requesting legal services a statement of the expenses of such legal services incurred by the Department of Law, such statements to include the names of the assistant attorneys general, deputy assistant attorneys general, special deputy assistant attorneys general, or attorneys performing such services; the items of legal services performed; and the costs thereof. The State Board of Workers' Compensation and the state retirement systems are authorized to reimburse the Department of Law for such services and expenses; provided, however, that the amount of such services and expenses shall have the advance approval of the director of the State Board of Workers' Compensation and the state retirement systems requesting such services.






Article 3 - Removal of Attorney General for Incapacity



Article 4 - Counsel for Public Officials and Agencies

§ 45-15-70. Governor authorized to provide counsel for public officials and agencies; fees and costs to be paid by state

(a) When any action or proceeding is filed in any court of this state, in any federal court, or with any professional licensing board, disciplinary board or commission, or other similar body, which action or proceeding is against a public officer, public official, a state board or bureau, or against any member of such board or bureau and which action or proceeding seeks relief against such officer, official, board, or bureau in the administration of his or its duties, and when the state compensates or appropriates or allocates moneys to such officer, official, board, or bureau which is used in the administration of his or its duties, and this shall include county registrars, and when no regular counsel is provided within a reasonable time for such officer, official, board, bureau, or county registrar by the Attorney General, then the Governor may direct the Attorney General to provide such counsel. In the event the Attorney General refuses to provide such counsel within a reasonable time after having been directed by the Governor to do so, the Governor is authorized to designate legal counsel in such case for such officer, official, board, or bureau, or any member of such board or bureau, or county registrar.

(b) Whenever the Governor designates counsel in any action specified in subsection (a) of this Code section, any fees or expenses paid to or on account of such counsel and any court costs may be paid by the state.









Chapter 16 - Coroners

Article 1 - General Provisions

§ 45-16-1. Election, commission, removal; qualifications; affidavit of qualification

(a) Coroners are elected, commissioned, and removed as are clerks of the superior courts; and coroners shall hold their offices for four years.

(b)(1) No person shall be eligible to offer for election to or to hold the office of coroner unless he or she:

(A) Is a citizen of the United States;

(B) Is a resident of the county in which he or she seeks the office of coroner for at least two years prior to his or her qualifying for the election to the office and remains a resident of such county during his or her term of office;

(C) Is a registered voter;

(D) Has attained the age of 25 years prior to the date of the general primary in the year he or she qualifies for election to the office;

(E) Has obtained a high school diploma or its recognized equivalent. This subparagraph shall not apply to any person serving as a coroner on July 1, 1980;

(F) Has not been convicted of a felony offense or any offense involving moral turpitude contrary to the laws of this state, any other state, or the United States; and

(G) Has successfully completed the next scheduled class no longer than 180 days after such person's election or appointment a basic training course provided by the Georgia Police Academy, but the affidavit required by paragraph (2) of this subsection shall not be required to affirm that the requirements of this subparagraph have been met at the time of qualifying for the office of coroner.

(2) Each person offering his or her candidacy for the office of coroner shall file an affidavit with the officer before whom such person has qualified to seek the office of coroner prior to or at the time for qualifying, which affidavit shall affirm that he or she meets all of the qualifications required pursuant to paragraph (1) of this subsection.

(c) Notwithstanding any other provision of law, any person holding office as the mayor of a municipality with a population of 5,000 or less according to the United States decennial census of 1980 or any future such census is specifically authorized to serve simultaneously as coroner; and any person holding the office of coroner is specifically authorized to serve simultaneously as mayor of a municipality with a population of 5,000 or less according to the United States decennial census of 1980 or any future such census.



§ 45-16-2. Appointment of coroners where coroners not elected; filling vacancies

(a) Whenever an election fails to fill the office of coroner, the judge of the probate court shall appoint a person to serve as the coroner until a successor is duly elected in a special election which shall be held at the time of the next general election to serve out the remainder of the unexpired term of office.

(b) In the event a vacancy occurs in the office of coroner, the judge of the probate court shall appoint a person to serve out the unexpired term of office and until his successor shall be duly elected and qualified.

(c) No appointment or election under subsection (a) or (b) of this Code section shall be of any effect until proper bond and security is given and the oath of office is taken.



§ 45-16-3. Oath

Before beginning the duties of the office of coroner, a coroner shall take the oath required of all civil officers and shall take the following oath:

"I swear that I will well and truly serve the State of Georgia in said office and faithfully and truly execute all writs and precepts to me directed or which I may lawfully execute, when placed in my charge, and return the same according to the best of my knowledge, skill, and judgment; that I will in no case knowingly use or exercise my office illegally, corruptly, or unjustly and that I will not, under any pretense, take, accept, or enjoy any fee or reward pertaining to my office other than such as are allowed by law; but that I will, in all things touching the duties of my office, demean myself honestly, fairly, and impartially according to the best of my ability, so help me God."



§ 45-16-4. Bond generally; liability for moneys collected or failing to do duties

A coroner shall give bond and surety in the sum of $12,500.00 at the same time as he takes the oath provided for in Code Section 45-16-3. He is liable for retaining moneys collected or for otherwise failing to do his duty as sheriffs are and is subject to the same proceedings.



§ 45-16-5. Additional bond when acting for sheriff

When a coroner is required to act in the place of a sheriff, generally or specially, the judge of the probate court may require of him an additional bond in such sum and with such sureties as the judge, in his discretion, may think sufficient to meet the contingency.



§ 45-16-6. Participation in training course

During every calendar year they are in office, every coroner and deputy coroner shall be required, as a condition of continuing to serve as coroner, to take a training course approved by the Georgia Coroner's Training Council pursuant to Code Section 45-16-66. Any coroner or deputy coroner taking the approved training course provided by the Georgia Police Academy shall receive the same expense allowance per day as that received by a member of the General Assembly, plus reimbursement of actual transportation costs while traveling by public carrier or the legal mileage rate for the use of a personal automobile and registration fees for such training course. Such expense allowance and reimbursements shall be paid by the county governing authority from county funds. In the event, however, that a coroner or deputy is prevented in any calendar year from taking such training by sickness or other providential cause, the requirement of training for that year may be waived by the Georgia Coroner's Training Council.



§ 45-16-7. Appointment of deputy coroners; oath, bond, fees, powers, and qualifications

(a) As soon as practicable after July 1, 1980, and at the beginning of each term of the coroner thereafter, the coroner of each county shall appoint a deputy coroner or coroners as provided in this Code section. A deputy coroner shall be appointed for each county, and one or more additional deputy coroners may be appointed for any county, in the discretion of the coroner. Each deputy coroner shall serve at the pleasure of the coroner and may be replaced by the coroner at any time. Each deputy coroner shall take the same oath, give the same bond, be entitled to the same fees, and have the same powers as the coroner; but a deputy coroner shall act as coroner only when the coroner is himself unable to act.

(b) No person shall be eligible to hold the office of deputy coroner unless he or she holds a high school diploma or its recognized equivalent. Any deputy coroner who is in office on July 1, 1980, however, shall without limitation be eligible to serve as deputy coroner at any time after said date without regard to whether he or she meets the requirements of this subsection.

(c) Notwithstanding any law to the contrary, there shall be appointed only one deputy coroner, and, on and after July 1, 1999, there shall only be one deputy coroner in each such county unless otherwise approved by the local governing authority of the county.



§ 45-16-8. Service of process when sheriff disqualified

If any person makes an affidavit stating (1) that a sheriff is disqualified from acting in any proceeding, which disqualification was not apparent at the outset of the proceeding, or (2) that a sheriff or his deputy refuses to serve a writ or other process, then the clerk of the court from which the process issues shall place the process in the hands of the coroner for execution. The clerk may compel the sheriff to return the writ or other process to the clerk's office in order to allow for execution by the coroner.



§ 45-16-9. Fees

(a) When performing the duties of a sheriff, the coroner's fees are the same as a sheriff's.

(b) This Code section shall not be construed to repeal or preempt any local Act or general Act of local application which places any coroner upon an annual salary or authorizes any coroner to receive fees in excess of those specified in this Code section.



§ 45-16-10. Furnishing information to out-of-state coroners

Records, papers, or reports concerning the death of a person on file at any hospital, nursing home, or other medical facility in this state shall be available to a coroner of another state if such person was injured in, a resident of, or buried in the county of such coroner in such other state or if such records, papers, or reports are the subject of a subpoena issued by the coroner of another state. The release of such records to the coroner of another state shall not be prohibited by Article 4 of Chapter 18 of Title 50.



§ 45-16-11. Compensation of county coroners; increases; calculation; supplements; expenses

(a) (1) Any other law to the contrary notwithstanding, the minimum annual salary of each coroner in any of the counties in this state in the following population brackets shall be fixed according to the population of the county in which he or she serves, as determined by the United States decennial census of 1990 or any future such census. Except as otherwise provided in paragraph (2) of this subsection, each such coroner shall receive an annual salary, payable in equal monthly installments from the funds of the coroner's county, of not less than the amount fixed in the following schedule:

Population Minimum Salary

---------- --------------

0 -- 11,889 $ 1,200.00

11,890 -- 19,999 2,400.00

20,000 -- 34,999 3,600.00

(2) Whenever the state employees subject to compensation plans authorized and approved in accordance with Code Section 45-20-4 receive a cost-of-living increase or general performance based increase of a certain percentage or a certain amount, the amounts fixed in the minimum salary schedule in paragraph (1) of this subsection, and in Code Section 45-16-11.1, or the amounts derived by increasing each of said amounts through the application of longevity increases pursuant to subsection (b) of this Code section, where applicable, shall be increased by the same percentage or same amount applicable to such state employees. If the cost-of-living increase or general performance based increase received by state employees is in different percentages or different amounts as to certain categories of employees, the amounts fixed in the minimum salary schedule in paragraph (1) of this subsection, and in Code Section 45-16-11.1, or the amounts derived through the application of longevity increases, shall be increased by a percentage or an amount not to exceed the average percentage or average amount of the general increase in salary granted to the state employees. The Office of Planning and Budget shall calculate the average percentage increase or average amount increase when necessary. The periodic changes in the amounts fixed in the minimum salary schedule in paragraph (1) of this subsection, and in Code Section 45-16-11.1, or the amounts derived through the application of longevity increases, as authorized by this paragraph shall become effective on the first day of January following the date that the cost-of-living increases received by state employees become effective; provided, however, that if the cost-of-living increases or general performance based increases received by state employees become effective on January 1, such periodic changes in the amounts fixed in the minimum salary schedule in paragraph (1) of this subsection, and in Code Section 45-16-11.1, or the amounts derived through the application of longevity increases, as authorized by this paragraph shall become effective on the same date that the cost-of-living increases or general performance based increases received by state employees become effective.

(3) The county governing authority may supplement the minimum annual salary of the coroner in such amount as it may fix from time to time; but no coroner's compensation supplement shall be decreased during any term of office. Any prior expenditure of county funds to supplement the coroner's salary in the manner authorized by this paragraph is ratified and confirmed. Nothing contained in this paragraph shall prohibit the General Assembly by local law from supplementing the annual salary of the coroner.

(b) The amounts provided in paragraph (1) of subsection (a) of this Code section and Code Section 45-16-11.1, as increased by paragraph (2) of subsection (a) of this Code section, shall be increased by multiplying said amounts by the percentage which equals 5 percent times the number of completed four-year terms of office served by any coroner after December 31, 2000, effective the first day of January following the completion of each such period of service.

(c) The minimum salaries provided for under this Code section shall be in addition to any fees, including the death investigation fee provided for under subsection (b) of Code Section 45-16-27, paid by the county governing authority to the coroner on a per-call basis and in addition to any expenses.

(d) The minimum salaries provided for in this Code section shall be considered as salary only. Expenses for deputies, equipment, supplies, copying equipment, and other necessary and reasonable expenses for the operation of a coroner's office shall come from funds other than the funds specified as salary in this Code section.

(e) This Code section shall not be construed to reduce the salary of any coroner in office on July 1, 2001; provided, however, that successors to such coroners in office on July 1, 2001, shall be governed by the provisions of this Code section. All local legislation in effect on July 1, 2001, or enacted thereafter affecting compensation for coroners of the various counties shall be of full force and effect except where the same provides for a salary lower than provided in this Code section, in which event this Code section shall prevail.



§ 45-16-11.1. Compensation of county coroners for inmate deaths in state correctional institutions

In addition to the minimum salary provided for in Code Section 45-16-11, in any county which is the site of more than one state correctional institution or prison for adults or juveniles and which compensates the county coroner by salary, the state shall compensate the county coroner in the amount of $110.00 for each state inmate death in such county. The county coroner of such a county is authorized to accept the compensation provided in accordance with this Code section despite any local Act which requires such a coroner to send fees to the county treasury or the county governing authority.



§ 45-16-11.2. Monthly contingent expense allowance for the operation of the office of coroner.

In addition to any salary, fees, or expenses now or hereafter provided by law, the governing authority of each of the counties in this state in the following population bracket is authorized to provide as contingent expenses for the operation of the office of coroner, and payable from county funds, a monthly expense allowance of not less than the amount fixed in the following schedule:

Population Minimum Monthly

Expenses

---------- --------------

0 -- 34,999 $ 50.00






Article 2 - Death Investigations

§ 45-16-20. Short title

This article shall be known and may be cited as the "Georgia Death Investigation Act."



§ 45-16-21. Definitions

As used in this article, the term:

(1) "Autopsy" means the dissection of a dead body and the examination of bone, tissue, organs, and foreign objects for the purpose of determining the cause of death and circumstances surrounding the same, which procedure shall include as a minimum an external examination and the examination of the brain, neck and thoracic organs, and abdominal organs.

(1.1) "Chief medical examiner" means the chief medical examiner appointed pursuant to Code Section 35-3-153.

(2) "County medical examiner" means that office established in lieu of the office of coroner pursuant to Code Section 45-16-80 or any amendment to the Constitution continued pursuant to the authority of Article XI, Section I, Paragraph IV of the Constitution.

(3) "Division" means the Division of Forensic Sciences of the Georgia Bureau of Investigation.

(4) "External examination" means an external examination of a dead body but shall not include dissection of the body for any purpose except dissection which is necessary for and limited to procurement of blood or body fluids for toxicological or other analysis.

(5) "Forensic consultant" means a person meeting the requirements and authorized to perform the duties specified in subsection (c) of Code Section 45-16-23.

(6) "Inquest" means an official judicial inquiry before a coroner and coroner's jury for the purpose of determining the cause of death.

(7) "Limited dissection" means the incision into or dissection of a dead body for diagnosis or evidence collection and the term includes without being limited to an external examination but does not include an individual examination of the:

(A) Brain;

(B) Neck organs;

(C) Thoracic organs; and

(D) Abdominal organs

but may include an examination of any but not all of the categories of organs specified in subparagraphs (A) through (D) of this paragraph.

(8) "Local medical examiner" means a person meeting the requirements and authorized to perform the duties specified in subsection (b) of Code Section 45-16-23.

(9) "Medical examiner" means:

(A) The chief medical examiner;

(B) A regional medical examiner;

(C) A county medical examiner;

(D) A local medical examiner; or

(E) Any person who is employed by the state and appointed as a medical examiner as of December 1, 1989, who continues to perform the duties and exercise the powers of a medical examiner under this article when such performance and exercise are within the scope of such employment.

(10) "Medical examiner's inquiry" means an inquiry made by a medical examiner into the circumstances surrounding a death which is required to be reported under the provisions of Code Section 45-16-24, which inquiry may include, but is not required to include, a scene investigation, an external examination, a limited dissection, an autopsy, or any combination thereof.

(11) "Medical examiner's investigator" means a person meeting the requirements and authorized to perform the duties specified in subsection (d) of Code Section 45-16-23.

(12) "Peace officer in charge" means any peace officer of the Georgia State Patrol or agent of the Georgia Bureau of Investigation, sheriff or sheriff's deputy, peace officer assigned to the coroner's office, county policeman, city policeman, or city detective who may be in charge of the investigation of any case involving a death covered by Code Sections 45-16-27 and 45-16-32.

(13) "Regional medical examiner" means a medical examiner who is employed by the Georgia Bureau of Investigation and who is a pathologist appointed by the chief medical examiner pursuant to Code Section 35-3-153.

(14) "Scene investigation" means an examination by the medical examiner or medical examiner's investigator of the area surrounding a dead body or area where a death or agonal event occurred.

(15) "Unattended death," "died unattended," or "died unattended by a physician" means a death where a person dies of apparently natural causes and has no physician who can certify the death as being due to natural causes. If the suspected cause of death directly involves any trauma or complication of such trauma, the death must be reported to the coroner or county medical examiner. An unattended death also occurs when a person is admitted in an unresponsive state to a hospital and dies within 24 hours of admission.



§ 45-16-22. Medical examiners' inquiries -- Facilities, persons authorized to perform inquiries, payment of fees, jurisdiction, and clerical and secretarial assistance

(a) The director of the division is authorized and directed to cooperate with and assist the peace officers in charge, medical examiners, and coroners of the state in making the facilities of the division available for the performing of medical examiners' inquiries on dead bodies as required by this article.

(b) The county governing authority shall after consulting with the coroner, if any, be authorized to appoint one or more local medical examiners who shall be licensed physicians or pathologists. The chief medical examiner may, at the request of a county governing authority, authorize one or more licensed physicians or pathologists at convenient locations throughout the state to act as local medical examiners in performing medical examiners' inquiries as required by this article. The chief medical examiner shall confer with local county officials in making appointments of regional and local medical examiners. Any regional or local medical examiner appointed by the chief medical examiner shall have such jurisdiction within this state as designated by the chief medical examiner.

(c) Except as otherwise provided in this article, it shall be in the sole discretion of the medical examiner to determine whether or not an autopsy or limited dissection is required; provided, however, that the medical examiner shall give due consideration to the opinions of the coroner and the peace officer in charge regarding the requirements of accepted investigation techniques and the rules of evidence applicable thereto.

(d) In the event that any local medical examiner or regional medical examiner is unable or unwilling to serve in any case, the coroner or the peace officer in charge may call upon the chief medical examiner, who shall perform a medical examiner's inquiry or direct another medical examiner to perform such inquiry.

(e) For each external examination so performed, in cases where limited dissection or autopsy of the body is not required, the medical examiner shall receive the fee set in accordance with the provisions of Code Section 35-3-151. The fee in each case is to be paid from funds of the county in which the act was committed; or, if the county in which the act was committed is unknown, the fee shall be paid from funds of the county in which the body was found. In the event the place in which the act was committed is not known but is later established, the county in which the act was committed shall be responsible for payment of fees incurred by the medical examiner. Subject to funds being appropriated or otherwise available for such purpose, the chief medical examiner shall provide transportation of the deceased person to the site of the autopsy, if such autopsy is to be performed by a state or regional medical examiner employed by the state, and to return the body to the county where the death occurred.

(f) When death occurs in a hospital as a direct result and consequence of acts or events taking place in a county other than the one in which such death occurs, the body shall be returned to the county in which such acts or events took place. When a dead body is found in a county in which the acts or events leading to death did not occur, it shall be returned to the county in which the acts or events did occur, if known. The coroner or local medical examiner of the county in which such acts or events took place shall assume jurisdiction and the medical examiner's inquiry, if any performed, shall be paid for from funds of the county in which such acts or events took place.

(f.1) When death occurs in a hospital as a direct result and consequence of acts or events taking place in a county other than the one in which such death occurs, the hospital shall immediately notify the coroner or the county medical examiner of the county in which the acts or events resulting in the death occurred.

(g) In the event that a medical examiner's inquiry is performed by the chief medical examiner or an employee thereof, no fee therefor shall be imposed pursuant to this Code section. In the event that a medical examiner's inquiry is performed by a medical examiner regularly employed at a fixed compensation by any county or group of counties, no fee shall be imposed upon any county or group of counties employing that medical examiner at a fixed compensation.

(h) Any person holding office as a medical examiner pursuant to an appointment of the state medical examiner on May 1, 1997, shall continue in the exercise of his or her functions and duties until such person's successor has been duly appointed.



§ 45-16-23. Delegation of power by coroner or county medical examiner; qualifications of those authorized to perform examinations

(a) Notwithstanding any other provision of this chapter, any coroner or county medical examiner may delegate to a local medical examiner, forensic consultant, or medical examiner's investigator the power to perform those duties of such coroner or medical examiner specified in this Code section if the person to whom such power is thus delegated meets the applicable requirements of this Code section for the performance of such duties, but the performance of those delegated duties shall not in any manner infringe upon or diminish the authority of the peace officer in charge at the scene of the crime.

(b) A local medical examiner shall be a licensed physician appointed by the state medical examiner to perform scene investigations, external examinations, limited dissections, autopsies, or any combination of such duties.

(c) A forensic consultant shall be an expert in a field of forensic science, including but not limited to odontology or anthropology, appointed and authorized by the state medical examiner to examine human remains and evidence under the medical examiner's jurisdiction.

(d) A medical examiner's investigator shall be a person employed by a medical examiner to perform duties of such medical examiner with the same authority as the medical examiner while at the scene of death and during subsequent investigation, except that no medical examiner's investigator is authorized to make any arrest or perform official external examinations, limited dissections, or autopsies.



§ 45-16-24. Notification of suspicious or unusual deaths; court ordered medical examiner's inquiry; written report of inquiry

(a) When any person dies in any county in this state:

(1) As a result of violence;

(2) By suicide or casualty;

(3) Suddenly when in apparent good health;

(4) When unattended by a physician;

(5) In any suspicious or unusual manner, with particular attention to those persons 16 years of age and under;

(6) After birth but before seven years of age if the death is unexpected or unexplained;

(7) As a result of an execution carried out pursuant to the imposition of the death penalty under Article 2 of Chapter 10 of Title 17;

(8) When an inmate of a state hospital or a state, county, or city penal institution; or

(9) After having been admitted to a hospital in an unconscious state and without regaining consciousness within 24 hours of admission,

it shall be the duty of any law enforcement officer or other person having knowledge of such death to notify immediately the coroner or county medical examiner of the county in which the acts or events resulting in the death occurred or the body is found. For the purposes of this Code section, no person shall be deemed to have died unattended when the death occurred while the person was a patient of a hospice licensed under Article 9 of Chapter 7 of Title 31.

(b) A coroner or county medical examiner who is notified of a death pursuant to subsection (a) of this Code section shall order a medical examiner's inquiry of that death.

(c) Whenever an affidavit is made and filed with a court having criminal jurisdiction attesting that a person came to his death by foul play, that court may interrogate and examine witnesses, if any exist, as to the necessity of a medical examiner's inquiry. Should the court decide that a medical examiner's inquiry is essential to the ends of justice, such inquiry shall be ordered by that court.

(d) A medical examiner's inquiry required under this Code section shall be reduced to writing and filed as provided in Code Section 45-16-32. At the time of such filing, a copy of the medical examiner's inquiry into a death reported to a coroner or county medical examiner pursuant to paragraph (6) of subsection (a) of this Code section shall also be transmitted to the department of family and children services of the county in which the child resided at the time of death.



§ 45-16-25. Coroner's or county medical examiner's duties after notice of suspicious or unusual death; embalmment; inventory and disposition of deceased's property; use of deceased's property for evidence; autopsy required

(a)(1) Upon receipt of the notice required by Code Section 45-16-24, the coroner or county medical examiner shall immediately take charge of the body. If a registered professional nurse authorized to make a pronouncement of death under Code Section 31-10-16 or a qualified physician is not available, a coroner, deputy coroner, or medical examiner's investigator may make a pronouncement of death at the investigation scene if, and only if, one or more of the following conditions is met:

(A) The body is in a state of rigor mortis with lividity present;

(B) The body is in a state of decomposition evidenced by a component of putrefaction;

(C) The body is skeletonized; or

(D) Death has been established by qualified emergency medical services personnel.

(2) It shall be the duty of a coroner notified as required by Code Section 45-16-24 to summon a medical examiner and proper peace officer. It shall be the duty of a county medical examiner so notified to summon a proper peace officer. When present at the scene of death, the peace officer shall have jurisdiction over the scene of death. The medical examiner or coroner and the peace officer shall together make inquiries regarding the cause, manner, and circumstances of death. If either the peace officer or medical examiner is not present at the scene of death, then whichever of the two officers is present shall have jurisdiction over the scene of death. If neither the peace officer nor the medical examiner is present at the scene of death in any county in which the office of coroner has not been replaced by a county medical examiner, the coroner shall assume the responsibility of such officers at the scene of death and shall have the body transported to a local medical examiner who shall conduct a medical examiner's inquiry. The medical examiner, at any time, to facilitate examination, when he or she deems it necessary, may have the body embalmed or retain it for refrigeration for preservation or to avoid the threat of infectious disease prior to release of the body to the next of kin. Such expense of embalming shall be paid by the county of the coroner's or medical examiner's jurisdiction.

(b) When positive identification of dead bodies has not been established conclusively through personal visual examination of the remains by persons well acquainted with the decedent in life or by comparison of fingerprints or footprints or by identification of unique physical characteristics, such as prosthetic appliances, or by comparison of skeletal X-rays, including previous fractures, or by amputations, the medical examiner must either chart or X-ray the decedent's dentition or call upon a licensed dentist of the medical examiner's choosing to carry out a dental examination of the body. This may be accomplished either by examination in situ or by removal of the jaws with teeth to the dentist's office. The dentist shall chart the deceased's dentition and make two copies, one of which shall be filed with the medical examiner's inquiry report to the division and the other with the Georgia Crime Information Center of the Georgia Bureau of Investigation. The dentist may, at his or her discretion, make such X-rays of the mouth as he or she deems necessary. The dentist shall be paid a fee as determined in accordance with Code Section 35-3-151. These fees shall be paid by the county of the coroner's or local medical examiner's jurisdiction.

(c) The coroner or county medical examiner shall, in the absence of the next of kin of the deceased person, take possession of all property of value found on such person, make an exact inventory thereof on his or her report, and surrender the same to the person entitled to its custody or possession. In no circumstance shall any property of value found on or belonging to the deceased be converted to the personal use of the coroner or county medical examiner. The coroner, medical examiner, or peace officer shall take possession of any objects, anatomical specimens, or articles which, in his or her opinion, may be helpful in establishing the cause of death, manner of death, or identification of the deceased; and in cooperation with a forensic laboratory he or she may make such tests and examinations of said objects, specimens, or articles as may be necessary or useful in determining the cause of death, manner of death, or the identity of the deceased. At his or her discretion, the medical examiner or coroner may dispose of such objects, specimens, or articles when the medical examiner's or coroner's need for their retention has ended, provided that any property of value shall be returned to the next of kin of the deceased when no longer needed in the investigation or for evidence in a prosecution. Any coroner who converts property of a deceased to his or her personal use shall be guilty of a violation of Code Section 16-8-4 and upon conviction shall be punished as provided in paragraph (3) of subsection (a) of Code Section 16-8-12. In the event that a criminal prosecution arises, all such objects and articles together with reports of any examinations made upon them shall be retained in the custody of the investigating agency or the forensic laboratory which conducted the examination until their production as evidence is required by the prosecuting officer or upon written order of the peace officer in charge or court having proper jurisdiction.

(d) The Georgia Bureau of Investigation is authorized to perform a post mortem examination and autopsy on a person whose death occurs within a state owned or leased building or on the curtilage of such building. The Georgia Bureau of Investigation shall have jurisdiction relating to the investigation of such a death, and this authority and jurisdiction shall supersede any other authority or jurisdiction provided for by this article relating to a post mortem examination or autopsy.



§ 45-16-25.1. Releasing remains of deceased to next of kin; exception

A dead body, other than skeletal remains, taken into custody under this article shall be released to the next of kin of the deceased, or to the agent of the next of kin, no later than 24 hours after the demand for release by that next of kin, or agent thereof, unless by that time the peace officer, medical examiner, or coroner has made a written finding that foul play may have been involved in the death of the deceased.



§ 45-16-26. Assumption of duties by medical examiner in absence of coroner or deputy coroner; signing of death certificates

When there is no coroner or deputy coroner in a county in which the office of coroner has not been replaced by a county medical examiner or when both are absent from the county when needed or will not or cannot perform the duties required under this article, the medical examiner shall assume the duties and responsibilities of the coroner. When the medical examiner is performing the duties of the coroner in such cases, such medical examiner may sign the death certificate except when an inquest is held.



§ 45-16-27. When inquest to be held; special situations; coroner's fee; issuance of subpoenas; cost of copying; limited disclosure of photographs

(a) Coroners shall require an inquest to be conducted in their respective counties as follows:

(1) When any person dies under any circumstances specified in paragraphs (1) through (8) of subsection (a) of Code Section 45-16-24; provided, however, that an inquest is not required to be held, although the coroner is authorized to hold an inquest, under the following circumstances:

(A) When upon the completion of the medical examiner's inquiry the peace officer in charge and the medical examiner are satisfied that, even though death resulted from violence, no foul play was involved. In this event, the peace officer in charge and the medical examiner shall make a written report of their investigation and findings to the division as set forth in Code Section 45-16-32 and upon their recommendation, the coroner shall make and file a proper death certificate;

(B) When there is sufficient evidence to establish the cause and manner of death, even though the medical examiner's inquiry revealed that death resulted from foul play;

(C) When no demand for an inquest is made within 30 days after the filing of the death certificate. However, if such demand is made by the party or parties affected by the death, the coroner is authorized to hold the inquest;

(D) When upon the completion of the medical examiner's inquiry the medical examiner and peace officer in charge are sufficiently satisfied that death resulted from natural causes, and that medical examiner or coroner is willing to and does sign and file a proper death certificate, and no demand for an inquest is made within 30 days thereafter;

(D.1) In cases of deaths resulting from an accident involving any civil aircraft, it shall be the responsibility of the peace officer in charge to notify the National Transportation Safety Board or the Federal Aviation Administration of such accident, to proceed to the scene and guard the area in such manner that no bodies, wreckage, cargo, or mail shall be moved or disturbed until authorized by a representative of the National Transportation Safety Board or the Federal Aviation Administration except to the extent necessary to remove persons injured or trapped, to protect the wreckage from further damage, or to protect the public from injury. Where it is necessary to move aircraft wreckage, mail, or cargo, sketches, descriptive notes, and photographs shall be made, if possible, of the original positions and condition of the wreckage and any significant impact marks. The coroner or medical examiner shall assist investigators from the National Transportation Safety Board or the Federal Aviation Administration as authorized by federal law;

(E) When after full and complete investigation no evidence of foul play is found in cases of hidden cause of death which fall under the jurisdiction of the coroner. The coroner shall be authorized to sign the death certificate on the basis of the information given to him in the reports of the peace officer in charge and the medical examiner, provided that, in such hidden causes of death, after a complete investigation, if sufficient medical history is obtained by the coroner, the peace officer in charge, or the medical examiner to disclose the cause of death and if the attending physician will sign the death certificate, such cases shall not come under the jurisdiction of the coroner; provided, further, that, if there are sufficient competent eyewitnesses to an act in the opinion of the peace officer in charge, such cases shall not come under the jurisdiction of the coroner; or

(F) In cases of deaths of personnel in the armed forces of the United States government resulting from airplane disasters involving airplanes of the armed forces, including crashes or explosions, which deaths shall not come under the jurisdiction of the coroner. It shall be the responsibility of the peace officer in charge to notify the proper armed forces of the United States government immediately of such airplane crashes or explosions in order that they may send their trained forces to the scene for investigation. It shall be the duty of the peace officer in charge, when notified of such crashes or explosions, to proceed to the scene and guard the area in such manner that no bodies or parts of said airplanes shall be moved or disturbed until the arrival of proper investigating officers from the armed forces of the United States government;

(2) When an inmate of a state hospital or a state, county, or city penal institution dies unexpectedly without an attending physician or as a result of violence. The chief medical examiner or his or her designee, regional medical examiner, or local medical examiner shall perform all medical examiners' inquiries. The coroner, in those counties in which such office has not been replaced by a local medical examiner, shall hold an inquest after receiving the written reports as set forth in Code Section 45-16-32;

(3) When ordered by a court in connection with a medical examiner's inquiry ordered by that court pursuant to subsection (c) of Code Section 45-16-24; or

(4) Notwithstanding any other provisions of this subsection, no person shall be deemed to have died unattended by a physician when the death occurred while the person was a patient of a hospice licensed under Article 9 of Chapter 7 of Title 31.

(b) On and after January 1, 2007, coroners shall be entitled to an investigation fee of $175.00 where no jury is impaneled or a fee of $250.00 where a jury is impaneled and shall be paid upon receipt of a monthly statement to the county treasury. A deputy coroner shall receive the same fee as the coroner for the performance of services in place of the coroner and shall be paid upon receipt of a monthly statement to the county treasury. Such fee shall be paid within ten days after receipt of the coroner's monthly statement by the county where the investigation or inquest is held except in counties where the coroner receives an annual salary established through local legislation, in which case no fee shall be imposed upon the county by such salaried coroner or deputy coroner.

(b.1) A local Act providing for the compensation of a coroner shall remain in full force and effect, except as otherwise provided in this subsection. In those instances where such local Act provides for a salary in an amount less than the amount of compensation such coroner would be entitled to pursuant to subsection (b) of this Code section, the coroner may elect to be compensated pursuant to subsection (b) of this Code section in lieu of the compensation provided for by local Act. The coroner shall provide written notice to the county governing authority of such election no later than October 1 of any year to be effective January 1 of the next calendar year.

(c) When a coroner or a medical examiner or a medical examiner from the office of chief medical examiner, as established in Code Section 35-3-153, conducts an investigation into the death of an individual, the coroner, medical examiner, or medical examiner from the office of chief medical examiner shall be authorized to issue subpoenas to compel the production of any books, records, including but not limited to medical records from hospitals, medical clinics, psychiatric hospitals, physicians' offices, chiropractors' offices, and any other health care delivery facility, or papers relevant to the cause of death including without limitation AIDS confidential information as defined by Code Section 31-22-9.1. Any books, records, or papers received by the coroner, medical examiner, or medical examiner from the office of chief medical examiner pursuant to the subpoena must be regarded as confidential information and privileged and not subject to disclosure under Article 4 of Chapter 18 of Title 50. The actual costs of copying any books, records, or papers for the purposes of responding to a subpoena under this subsection shall be paid out of county funds to the person or entity required to respond to that subpoena, and the governing authority of the county of which that coroner or county medical examiner is a public officer shall pay those costs within 30 days after a bill therefor is submitted to the county. A medical examiner from the office of chief medical examiner shall pay the costs of copying from state funds within 30 days after a bill therefor is submitted to the state.

(d) Autopsy photographs shall not be subject to disclosure pursuant to Article 4 of Chapter 18 of Title 50; provided, however, that this subsection shall have no application to the disclosure of such photographs to law enforcement agencies and prosecutors for law enforcement purposes or, in closed criminal investigations, to medical schools, medical facilities, and physicians for medical purposes; to individuals who have secured a written release from the deceased's next of kin; or to the next of kin. It shall be the responsibility of the next of kin to show proof of the familial relationship. For purposes of securing a written release or when access to the photographs is requested by the next of kin, the deceased's next of kin shall be:

(1) The spouse of the deceased if living;

(2) If there is no living spouse of the deceased, an adult child of the deceased;

(3) If there is no living spouse or adult child, a parent of the deceased;

(4) If there is no living spouse, adult child, or parent, a sibling of the deceased;

(5) If there is no living spouse, adult child, parent, or sibling of the deceased, a grandparent of the deceased;

(6) If none of the above are living, an uncle of the deceased;

(7) If none of the above are living, an aunt of the deceased; or

(8) If none of the above are living, a first cousin of the deceased.

A superior court may, in closed criminal investigations, order the disclosure of such photographs upon findings in writing that disclosure is in the public interest and that it outweighs any privacy interest that may be asserted by the deceased's next of kin. In any such action, the court shall review the photographs in question in camera and may condition any disclosure on such measurers as the court may deem necessary to accommodate the interests of the parties before it.

(e) (1) Crime scene photographs and video recordings, including photographs and video recordings created or produced by a state or local agency or by a perpetrator or suspect at a crime scene, which depict or describe a deceased person in a state of dismemberment, decapitation, or similar mutilation including, without limitation, where the deceased person's genitalia are exposed, shall not be subject to disclosure pursuant to Article 4 of Chapter 18 of Title 50; provided, however, that this subsection shall not prohibit disclosure of such material to the deceased's next of kin or to an individual who has secured a written release from the next of kin. It shall be the responsibility of the next of kin to show proof of the familial relationship. For purposes of such access, the deceased's next of kin shall be:

(A) The spouse of the deceased if living;

(B) If there is no living spouse of the deceased, an adult child of the deceased; or

(C) If there is no living spouse or adult child, a parent of the deceased.

(2) Subject to the provisions of paragraph (3) of this subsection, in the case of closed criminal investigations a superior court may order the disclosure of such photographs or video recordings upon findings in writing that disclosure is in the public interest and outweighs any privacy interest that may be asserted by the deceased person's next of kin. In making such determination, the court shall consider whether such disclosure is necessary for public evaluation of governmental performance, the seriousness of the intrusion into the family's right to privacy, and whether such disclosure is the least intrusive means available considering the availability of similar information in other public records. In any such action, the court shall review the photographs in question in camera with the custodian of crime scene materials present and may condition any disclosure on such condition as the court may deem necessary to accommodate the interests of the parties.

(3) Prior to releasing any crime scene material described in paragraph (1) of this subsection, the custodian of such material shall give the deceased person's next of kin at least two weeks' notice. No court shall order a disclosure pursuant to paragraph (2) of this subsection which would disregard or shorten the duration of such notice requirement.

(4) The provisions of this subsection shall apply to all undisclosed material which is in the custody of a state or local agency on May 20, 2010, and to any such material which comes into the custody of a state or local agency after such date.

(5) This subsection shall not apply to disclosure of crime scene material to counsel representing a convicted defendant in a habeas corpus action pursuant to Chapter 14 of Title 9, on an extraordinary motion for new trial under Code Section 5-5-40 or 5-5-41, or in a federal habeas corpus action under Section 2254 or 2255 of Title 28 of the United States Code for the purpose of preparing to file or litigating such proceedings. Counsel may disclose such materials to his or her client and any expert or investigator assisting counsel but shall not otherwise disseminate such materials, except to the extent they may be necessary exhibits in court proceedings. A request pursuant to this paragraph shall clearly state that such request is being made for the purpose of preparing to file and litigate proceedings enumerated in this paragraph.

(6) The director of the Georgia Bureau of Investigation and the Board of Public Safety shall promulgate rules and regulations governing the viewing of materials described in paragraph (1) of this subsection by bona fide credentialed members of the press.



§ 45-16-27.1. Medical examination of unexpected or unexplained death of person under seven years of age

(a) Where a coroner or county medical examiner has been notified pursuant to paragraph (6) of subsection (a) of Code Section 45-16-24 of the death of any person after birth but before seven years of age whose death is unexpected or unexplained, the medical examiner's inquiry required by Code Section 45-16-25 shall include an autopsy unless that inquiry shows that such death was expected or explainable with a reasonable degree of medical certainty.

(b) The provisions of this Code section shall apply notwithstanding subsection (b) of Code Section 45-16-22 or any other provision of this article.



§ 45-16-28. Performance of autopsy when not required under Code Section 45-16-24

In the case of death of any person under such circumstances as would not require a medical examiner's inquiry under Code Section 45-16-24, any physician who is duly licensed under the laws of this state or any other state having licensing requirements equal to or greater than those imposed by this state shall be deemed to have been legally authorized to perform an autopsy upon the body of a deceased person when such autopsy has been consented to by the person assuming custody of the body for the purposes of burial, such as the husband, wife, father, mother, child, guardian, next of kin, or, in the absence of any of the foregoing, a friend of such deceased person charged by law with the responsibility of burial. If two or more of such persons assume custody of the body, the consent of one of them shall be deemed sufficient legal authorization for the performance of the autopsy.



§ 45-16-29. Removal of body generally

No person shall move or authorize the removal of any body from the place where the same is found until the investigation is completed and such removal is authorized by the coroner or medical examiner present at such investigation; or, if no such coroner or medical examiner is present, the peace officer shall authorize such removal; provided, however, that this Code section shall not apply to the removal of a body where the death occurred while the person was a patient of a hospice licensed under Article 9 of Chapter 7 of Title 31. If the death resulted from an accident involving the operation of civil aircraft, no body shall be removed until authorized by the representative of the National Transportation Safety Board or the Federal Aviation Administration.



§ 45-16-30. Transport of body across state line

No person shall move or transport a body across a Georgia state line until the investigation of the case and the medical examiner's inquiry are complete and until the removal of the body is authorized by the coroner or medical examiner. Except when the conduct is a violation of Code Section 16-10-94, any person who violates this Code section shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than $500.00 or more than $1,000.00 or 60 days in jail, or both.



§ 45-16-31. Authorization of removal of body for convenience of examination; investigation of premises before removal

When the deceased body lies in a place inconvenient for holding a medical examiner's inquiry, the medical examiner or coroner shall be allowed to remove the body to the autopsy room of the nearest public hospital or morgue. If neither the coroner nor the medical examiner is immediately available, the peace officer may assume the authority to have the body moved to such facility. When such facility is not reasonably available, the body may be removed to such other suitable place as may be designated by the coroner or the medical examiner or by the peace officer in charge in the absence of the coroner or medical examiner. If the peace officer in charge is present, no such body shall be removed until photographs of the body and surrounding premises have been made and a thorough investigation of the premises has been made by the proper investigating authorities.



§ 45-16-32. Report of examination and investigation; maintenance of copies; verification of foul play by forensic laboratory; transmittal of copies of reports to district attorneys

The medical examiner and coroner shall complete a report of each medical examiner's inquiry and coroner's investigation and shall maintain permanent records of such reports. The coroner or county medical examiner may file all original reports with the clerk of the superior court of the county. In cases where such report indicates a suspicion of foul play, the medical examiner and peace officer in charge shall transmit any specimens, samples, or other evidence to a forensic laboratory for analysis. In cases where reports indicating foul play are verified by the forensic laboratory, the laboratory shall provide a completed lab report to the appropriate prosecuting attorney where the acts or events leading to the death occurred.



§ 45-16-33. Coroner to make inquest upon completion of examination and verification

Upon the completion of the medical examiner's inquiry by the medical examiner, as provided in Code Section 45-16-24, and after verification by the division when such verification is required, the coroner shall then make an inquest into the death of such deceased person as provided in Code Section 45-16-27.



§ 45-16-34. Issuance of subpoenas; administration of oath to witnesses

(a) The coroner shall issue subpoenas to or otherwise compel the attendance of witnesses; and he shall administer to such witnesses the following oath:

"The evidence that you shall give this inquest on behalf of the state concerning the death of (or a person unknown, as the case may be) shall be the truth, the whole truth, and nothing but the truth, so help you God."

(b) When a coroner conducts an inquest into the death of an individual, he shall be authorized to issue subpoenas to compel production of any books, records, or papers relevant to the cause of death. Any books, records, or papers received by the coroner pursuant to the subpoena must be regarded as confidential information and privileged and not subject to disclosure under Article 4 of Chapter 18 of Title 50. The actual costs of copying any books, records, or papers for the purpose of responding to a coroner's subpoena under this subsection shall be paid out of county funds to the person or entity required to respond to that subpoena, and the governing authority of the county of which that coroner is a public officer shall pay those costs within 30 days after a bill therefor is submitted to the county; provided, however, that the county shall not be responsible for duplication costs under $25.00.



§ 45-16-35. Coroner to require material witnesses to enter into recognizance; petition for issuance of warrant for arrest of suspected person

If the inquest discloses facts which lead or may lead to the prosecution of any person for the homicide of the person for whom the inquest is held, the coroner shall require all witnesses who testify to facts material to the issues involved in such prosecution to enter into a recognizance to appear in the superior court of the county in which the inquest is held and to give evidence against the defendant in such prosecution; and he shall also petition for the issuance of a warrant for the arrest of the person suspected of the homicide, which warrant shall be returnable as other warrants.



§ 45-16-36. Impaneling of jury to hold inquest; compensation of jurors

The coroner shall summon and impanel five jurors and one alternate juror to hold an inquest, which jurors shall decide the verdict by a majority vote. The first grand jury impaneled at the fall term of the superior courts of the several counties shall fix the compensation of said jurors for the next succeeding year but such compensation shall not be less than $5.00 nor more than $25.00 per diem. It shall be the duty of the coroner or other person discharging the duties of the coroner to give a certificate of the fact of such service to each juror. Upon presentation of such certificate to the proper fiscal authority of the county in which the inquest is held, such fiscal authority shall pay the juror for his services.



§ 45-16-37. When jury to be impaneled; jury not required to view body

No coroner's jury shall be impaneled until the investigation is completed and copies of the reports of the medical examiner and the peace officer in charge are received by the coroner. The jury is not required to view the body.



§ 45-16-38. Issuance of precept to sheriff to summon inquest jury; form

Whenever a coroner receives notice of the death of any person within the limits of the county of which he is coroner, which death occurred under circumstances which make it his duty, under the law, to hold an inquest, he shall make out a precept directed to the sheriff or any constable of the county having jurisdiction requiring him to summon a jury of inquest selected from the grand jury or traverse jury lists of the last excused term of the superior court of such county to appear before the coroner at the time and place mentioned in the precept, which precept may be in the following form:

State of Georgia

County

To the sheriff or any lawful constable of said county,

Greeting:

You are required immediately to summon six persons of said county,

chosen from the lists of grand jurors and traverse jurors of the last

excused term of the superior court of said county, to be and appear before

me, the undersigned, coroner of the county aforesaid, at , in said

county, on the day of at : . M. of that same day, then

and there to inquire of, do, and execute all such things as in behalf of

the state shall be given them in charge concerning the death of

(or a person unknown, as the case may be), and be you then and there with

this precept to certify what you have done in the premises and further to

do whatsoever else may in behalf of the state be enjoined upon you.

Given under my hand and seal, this the day of , in the year of

our Lord .

Coroner (L.S.)

Such precept shall be immediately executed by the sheriff or constable in whose hands it may be placed; and, if the services of the sheriff or a constable cannot be conveniently obtained, the coroner may summon the jury himself.



§ 45-16-39. Oath for foreperson and jury of inquest

(a) The following oath shall be administered to the foreman of the jury by the coroner:

"You, as foreman of the inquest, shall diligently inquire and true presentment make, on behalf of the State of Georgia, how and in what manner (or a person deceased, unknown, as the case may be) came to his death and of such other matters relating to the same as shall be lawfully required of you, according to evidence, so help you God."

(b) The remainder of the jury shall be sworn by the coroner as follows:

"The same oath which the foreman of this inquest has taken on his part each of you shall observe and keep upon your part, so help you God."



§ 45-16-40. Coroner's charge to jury; power of jury

(a) The coroner shall charge the jurors to declare, and they shall so declare, whether the person for whom the inquest is held died by:

(1) Homicide;

(2) Suicide;

(3) Accident;

(4) Natural causes; or

(5) Undetermined causes

and all of the circumstances relating to the death.

(b) The jury shall have full and unrestricted power to inquire and pass upon all the matters and things thus given them in charge and they shall have this power even if the whole or a part of the charge is omitted.



§ 45-16-41. Defaulting juror to be fined by coroner

Any juror failing to attend and serve on a coroner's inquest after being duly summoned may be fined by the coroner in a sum not exceeding $100.00 to be levied and collected by execution issued by the coroner unless such defaulting juror shall file in the office of the judge of the probate court a good and sufficient excuse for the default to be judged by the next probate court held thereafter.



§ 45-16-42. Offering in evidence of results of examination

In all inquests the results of the medical examiner's inquiry performed shall be offered in evidence either by oral testimony of the medical examiner or by introduction of a copy of the report filed with the director of the division, as verified in the cases requiring verification. The jury shall be free to reach a verdict in accord or discord with such evidence but in all cases such evidence must be presented to them for their consideration.



§ 45-16-43. Receipt as evidence of records, findings, and reports of medical examiners' inquiries

Reserved. Repealed by Ga. L. 2011, p. 99, § 88/HB 24, effective January 1, 2013.



§ 45-16-44. Disposition of bodies after examination and inquest; payment of burial expenses from deceased's estate

After the medical examiner's inquiry and inquest have been completed, the dead body shall be delivered to the person legally entitled thereto for burial. If no person claims the body, it shall be turned over to the coroner of the county where death occurred for disposition as provided by law. If the deceased has an estate out of which burial expenses can be paid, either in whole or in part, such estate shall be taken for such purpose before any expense under this Code section is imposed upon any county.



§ 45-16-45. Authority of coroners and medical examiners to disinter bodies

In order to implement this article, coroners are authorized to disinter any body already buried and, like a sheriff, to command the power of the county for that purpose. Medical examiners, other than local medical examiners, may likewise exercise such authority in any case wherein such authority is granted by an order of the judge of the superior court of the county. Such orders may be granted by judges of the superior courts, in their discretion, upon petition of any medical examiner other than a local medical examiner.



§ 45-16-46. Obtaining blood sample when person unable to consent; analysis of blood specimens; certified report

When any person has been admitted to a hospital or morgue as a result of any casualty and for any reason whatsoever is unable to give his or her consent to the taking of a sample of blood for analytical purposes, the coroner or peace officer in charge of the investigation of the circumstances surrounding the casualty may notify a medical examiner for the purpose of obtaining a blood sample to test for the presence of intoxicating substances or in the case of a dead body and where appropriate for the presence of infectious agents. The blood may be drawn by the medical examiner or at the medical examiner's direction. The medical examiner or his or her designee shall be entitled to a fee set in accordance with Code Section 35-3-151 for performing these services, which fee shall be paid in the same manner as set out in Code Section 45-16-22. The peace officer may also request any licensed physician, nurse, emergency medical technician, medical or laboratory technician, or other qualified person to withdraw blood for purposes of this Code section, in which event such person shall incur no civil or criminal liability. The medical examiner or the peace officer in charge shall submit the blood specimens to the division for analysis; and a report shall be submitted by the division to the submitting officer.



§ 45-16-47. Penalty for violation of article

Except as provided in Code Section 45-16-30, any person who violates this article shall be guilty of a misdemeanor.



§ 45-16-48. Coroner's employment of court reporter

A coroner may be authorized to employ, at his discretion, a court reporter who is certified under Article 2 of Chapter 14 of Title 15, "The Georgia Court Reporting Act," to record the proceedings of any inquest. The cost of acquiring the services of a certified court reporter shall be paid from the funds of the county where the inquest is held.



§ 45-16-49. Fees

The fees heretofore authorized to be paid in cases arising under this article prior to May 1, 1997, shall continue to be paid at the rate specified therein until such time as the Board of Public Safety promulgates rules prescribing such fees as provided by paragraph (5) of Code Section 35-3-151.



§ 45-16-50. Providing biological substances to canine instructors or schools

A medical examiner within the state of Georgia is authorized to provide to an approved canine instructor or school certain biological substances such as human blood or bodily fluids for the sole purpose of utilizing such substances for the training and handling of police canines in body recovery of human remains or rescue of persons. Such biological substances shall be contained and transported in accordance with appropriate health and safety standards.






Article 3 - Georgia Coroner's Training Council

§ 45-16-60. Short title

This article shall be known as "The Georgia Coroner's Training Council Act."



§ 45-16-61. Definitions

As used in this article, the term:

(1) "Certified coroner" means a coroner who has the appropriate required certificate of training issued by the council on file with the Board of Public Safety.

(2) "Coroner" means any person appointed or elected in a county to serve as coroner or deputy coroner.

(3) "Council" means the Georgia Coroner's Training Council.

(4) "School" means any school, college, university, academy, or training program approved by the council and the Board of Public Safety which offers basic, in-service, advanced, specialized, or continuing training, or a combination thereof, and includes within its meaning a combination of course curriculum, instructors, and facilities which meets the standards required by the council.



§ 45-16-62. Council established; membership; terms of office; curriculum advisory committee; filling of vacancies

(a) There is established a council which shall be known and designated as the "Georgia Coroner's Training Council" which shall be composed of the superintendent of the Georgia Police Academy or his designee, which member shall not be a voting member; five coroners appointed by the Board of Public Safety, three of whom will be selected from a list of five persons recommended by the Georgia Coroner's Association; and one physician trained in forensic pathology and appointed by the Board of Public Safety, which physician member shall not be a voting member of the council but shall advise the council regarding the training course curriculum for coroners. The term of office of the physician member appointed in 1990 shall begin September 1, 1990, and that and all subsequent terms for that office shall be for four years and until the appointment and qualification of a successor. The five coroners appointed shall serve for terms of four years. The term of office of the member initially appointed in 1987 shall begin September 1, 1987. Upon the expiration of a member's term of office, such member shall continue to serve on the council until his successor is appointed and qualified. Any person, other than the physician member, appointed to the council who ceases to serve as a coroner shall be ineligible to continue service on the council. The Georgia Police Academy shall establish a curriculum advisory committee to provide information beneficial to the development of courses at the Georgia Police Academy. Members of the committee will be selected by the superintendent of the Georgia Police Academy.

(b) Membership on the council does not constitute public office, and no member shall be disqualified from holding office by reason of his membership.

(c) Vacancies on the council shall be filled as provided in subsection (a) of this Code section for the remainder of the unexpired term.



§ 45-16-63. Oath of office; issuance of certificates of appointment

Immediately and before entering upon the duties of office, the members of the council shall take the oath of office and shall file the same with the Board of Public Safety, which, upon receiving the oath of office, shall issue to each member a certificate of appointment.



§ 45-16-64. Council officers; quorum; record keeping; annual reports

(a) The council at its initial meeting, which shall be held promptly after the appointment of its members, shall elect from among its members a chairman and a vice-chairman who shall serve until the first meeting in the succeeding year. Thereafter, the chairman and the vice-chairman shall be elected at the first meeting of each calendar year.

(b) The superintendent of the Georgia Police Academy or his designee shall serve as secretary to the council.

(c) A simple majority of the councilmembers shall constitute a quorum for the transaction of business.

(d) The council shall maintain minutes of its meetings and such other records as it deems necessary.

(e) The council shall report at least annually to the Board of Public Safety and to the General Assembly as to its activities.



§ 45-16-65. Powers and duties of council generally

The council is vested with the following functions, powers, and responsibilities:

(1) To make all the necessary rules and regulations to carry out this article;

(2) To cooperate with and secure the cooperation of every department, agency, or instrumentality of the state government or its political subdivisions in furtherance of the purposes of this article;

(3) To approve schools and to prescribe minimum qualifications for instructors at approved schools;

(4) To issue a certificate of certification to any coroner satisfactorily complying with an approved training program;

(5) To withdraw or suspend the certification of any coroner who has performed or is performing the duties of a coroner in violation of this chapter;

(6) To do any and all things necessary or convenient to enable it wholly and adequately to perform its duties and to exercise the power granted to it; and

(7) To prescribe, by rules and regulations, the minimum requirements for curricula and standards composing the initial in-service, advanced, specialized, and continuing training courses for certification.



§ 45-16-66. Annual training requirement for certified coroners; fees

(a) In order to maintain the status of a certified coroner, each person certified as such shall complete such additional training per annum during each year in which he or she serves as coroner as provided by the Georgia Coroner's Training Council in its rules and regulations, but such training course shall not be less than 16 hours per year. Each coroner and deputy coroner shall file a certificate of additional training with such council.

(b) No person serving as a coroner shall charge or collect any fee, charge, or cost of any kind for his services, including those fees specified in this article, unless such person is a certified coroner.



§ 45-16-67. Actions to restrain violations of this article

On its own initiative or on the verified complaint of any person that a person has performed or is performing the duties of coroner in violation of this article, the council may file an action seeking equitable relief in its own name in the superior court of any county in this state having jurisdiction of such person. Such action shall allege the facts and pray for a temporary restraining order and temporary injunction against such person restraining him from violating this article. Upon proof thereof, the court shall issue a restraining order, temporary injunction, or permanent injunction without requiring allegation or proof that the plaintiff has no adequate remedy at law. The right of injunction provided for in this Code section shall be in addition to any other remedy which the council has.






Article 4 - Office of Medical Examiner

§ 45-16-80. Abolition of office of coroner; qualifications, appointment, compensation, powers, and duties of medical examiners

(a) In any county of this state the General Assembly by local law is authorized to abolish the office of coroner and establish in lieu thereof the office of medical examiner, which medical examiner shall have the qualifications, powers, and duties provided in this Code section, and who shall be appointed and compensated and have the expenses of office paid as provided in this Code section. The local law abolishing the office of coroner shall specify the effective date of such abolition, which date shall be the date the office of medical examiner is established for the county to which that local law is applicable.

(b) A local law abolishing the office of coroner pursuant to this Code section shall comply with the provisions of Code Section 1-3-11, requiring approval in referendums to abolish certain offices.

(c) To be eligible for the office of medical examiner, as established pursuant to this Code section, a person shall:

(1) Have a doctor of medicine degree and be licensed to practice medicine under the provisions of Chapter 34 of Title 43;

(2) Be eligible for certification by the American Board of Pathology; and

(3) Have at least one year of medico-legal training or one year of active experience in a scientific field in which legal or judicial procedures are involved at the county, state, or federal level.

(d) The requirements for medical examiners established pursuant to paragraphs (2) and (3) of subsection (c) of this Code section may be waived by the governing authority of any county in which the office of medical examiner is established pursuant to this Code section but may not be waived for any person for a longer period than one year.

(e) The medical examiner for any county in which the office of medical examiner is established pursuant to this Code section shall be appointed by the governing authority of that county, shall serve at the pleasure of that governing authority, shall be compensated in an amount determined by that governing authority, and all expenses of the office of such medical examiner shall, subject to county budgetary limitations, be paid from the general funds of that county.

(f) All of the functions, powers, rights, and duties of and heretofore exercised by the coroner of a county for which is established the office of medical examiner pursuant to this Code section with reference to post-mortem examinations and autopsies shall be performed and exercised by the medical examiner of that county, except that medical examiner shall have no authority to summon and impanel a jury to hold inquests.

(g) A medical examiner whose office is established for a county pursuant to this Code section shall be authorized to perform all of the functions prescribed for a coroner under the provisions of Article 2 of this chapter, the "Georgia Death Investigation Act," except that medical examiner shall have no authority to summon and impanel a jury to hold inquests.

(h) The provisions of Article 2 of this chapter, the "Georgia Death Investigation Act," including but not limited to the penalty provisions, shall apply in all cases regarding a medical examiner whose office is established pursuant to this Code section, except the provisions relating to the holding of inquests shall not apply.

(i) A medical examiner whose office is established for a county pursuant to this Code section shall not be required to meet any county residency requirements established by Code Section 45-2-1.

(j) Nothing in this Code section shall be construed to affect any medical examiner whose office was established or authorized by any amendment to the Constitution continued pursuant to Article XI, Section I, Paragraph IV of the Constitution.









Chapter 17 - Notaries Public

Article 1 - General Provisions

§ 45-17-1. Definitions

As used in this article, the term:

(1) "Attesting" and "attestation" are synonymous and mean the notarial act of witnessing or attesting a signature or execution of a deed or other written instrument, where such notarial act does not involve the taking of an acknowledgment, the administering of an oath or affirmation, the taking of a verification, or the certification of a copy.

(2) "Notarial act" means any act that a notary public is authorized by law to perform and includes, without limitation, attestation, the taking of an acknowledgment, the administration of an oath or affirmation, the taking of a verification upon an oath or affirmation, and the certification of a copy.

(3) "Notarial certificate" means the notary's documentation of a notarial act.



§ 45-17-1.1. Power to appoint notaries public

The power to appoint notaries public is vested in the clerks of the superior courts and may be exercised by them at any time.



§ 45-17-2. Qualifications of notaries

(a) Any individual applying for appointment to be a notary public shall:

(1) Be at least 18 years old;

(2) Be a United States citizen or be a legal resident of the United States;

(3) Be a legal resident of the county from which such individual is appointed;

(4) Have, and provide at the time of the application, the applicant's operating telephone number; and

(5) Be able to read and write the English language.

(b) The qualification of paragraph (3) of subsection (a) of this Code section shall not apply to any nonresident individual applying for appointment as a notary public under the provisions of Code Section 45-17-7.



§ 45-17-2.1. Application to be a notary; endorsements and declarations

(a) (1) Any individual desiring to be a notary public shall submit application to the clerk of superior court of the county in which the individual resides or, when applying under the provisions of Code Section 45-17-7, to the clerk of superior court of the county in which the individual works or has a business. Except for applicants applying under the provisions of Code Section 45-17-7, the applicant shall submit proof to the clerk of superior court that he or she resides in the county in which the applicant is applying. Such proof shall consist of one of the following:

(A) A valid Georgia driver's license;

(B) A valid United States passport;

(C) A valid voter identification card; or

(D) Such other valid identification by a local or state government or by the United States government.

(2) The applicant shall sign and swear or affirm as outlined in paragraph (2) of subsection (b) of this Code section to the truthfulness of the application which shall state:

(A) That the applicant resides or works or has a business in the county of application and the address of the residence or business. The applicant shall use his or her residential address for purposes of the application and may only use a business address for the application if the applicant is applying pursuant to the provisions of Code Section 45-17-7;

(B) That the applicant is at least 18 years old;

(C) That the applicant can read and write the English language;

(D) That the applicant has an operating telephone number;

(E) All denials, revocations, suspensions, restrictions, or resignations of a notary commission held by the applicant; and

(F) All criminal convictions of the applicant, including any plea of nolo contendere, except minor traffic violations.

(b) In addition to the application required in subsection (a) of this Code section, every applicant for initial appointment as a notary public shall also submit the following endorsement and declaration to the clerk of superior court of the county in which the individual makes application:

(1) Endorsements from two persons who are not relatives of the applicant, who are at least 18 years old, who reside in the county in which the individual makes application, and who have known the applicant for at least one month. The endorsement shall be in the following form:

I, (name of endorser) , being 18 years of age or older and a

legal resident of (name of county) , believe the applicant for a

notary public commission, (name of applicant) , who is not related

to myself, to be a person of integrity, of good moral character, and

capable of performing notarial acts. I have known the applicant for one

month or more.

(Signature of endorser) (Date)

(Address of endorser)

(Telephone number of endorser)

(2) A declaration of applicant which shall have been signed in the

presence of a commissioned notary public of this state. The declaration of

applicant shall be in the following form:

I, (name of applicant) , do solemnly swear or affirm under

penalty of perjury that the personal information I have written in this

application is true, complete, and correct.

(Signature of applicant)

State of

County of

On this day of , , before me appeared, , the person who

signed the preceding declaration of applicant in my presence and who swore or

affirmed that (he/she) understood the document and freely declared it

to be truthful.

(Official signature of the notary)

(Official seal of the notary)



§ 45-17-2.2. Application information to be matter of public record

The information in the application for appointment and commissioning as a notary public shall be a matter of public record.



§ 45-17-2.3. Grant or denial of commission or recommission; grounds; unauthorized practice of law

(a) After an applicant submits to the clerk of superior court of the county the application, endorsements, and declaration of applicant as required in Code Section 45-17-2.1, the clerk of superior court shall either grant or deny a commission or recommission as a notary public within ten days following the applicant's submission of the necessary documents.

(b) The clerk of superior court may in his or her discretion deny a commission or recommission to an applicant based on any of the following grounds:

(1) The applicant's criminal history;

(2) Revocation, suspension, or restriction of any notary commission or professional license issued to the applicant by this or any other state;

(3) The commission in this or any state of any act enumerated in subsection (a) of Code Section 45-17-15, whether or not criminal penalties or commission suspension or revocation resulted; or

(4) The applicant is found by the State Bar of Georgia, a court of this state, or a court of any other state to have engaged in the unauthorized practice of law.

(c) Any applicant who is denied a notarial commission or recommission by the clerk of superior court shall upon demand be allowed a hearing and adjudication before the superior court clerk with a right of de novo appeal to the superior court, such appeal to be determined by the court without the intervention of a jury.



§ 45-17-3. Oath of office

Before entering on the duties of his office, each notary public shall take and subscribe before the clerk of the superior court the following oath, which shall be entered on his minutes:

"I, , do solemnly swear or affirm that I will well and truly perform the duties of a notary public to the best of my ability; and I further swear or affirm that I am not the holder of any public money belonging to the state and unaccounted for, so help me God."



§ 45-17-4. Fees; Secretary of State to keep record of notaries appointed; reappointment

Before a certificate shall be issued to a notary public, he or she shall pay to the clerk of the superior court the sum prescribed by Code Section 15-6-77, relating to fees of clerks of the superior courts, from which amount the clerk shall be entitled to cover his or her services in issuing the certificate of appointment as notary public, administering the oath, and recording the same. The amount by which the sum prescribed by Code Section 15-6-77 exceeds the amount which the clerk is required by this Code section to forward to the Georgia Superior Court Clerks' Cooperative Authority is what the clerk shall use to cover his or her services. The clerk shall immediately send a copy of the certificate of appointment, under his or her seal of office, and $2.00 to the Georgia Superior Court Clerks' Cooperative Authority which shall keep a record showing the names of the notaries public appointed with their addresses, signatures, ages, sex, and the terms for which their commissions run; and such amount shall cover the cost of the Georgia Superior Court Clerks' Cooperative Authority in keeping such records. On reappointment as notaries public, the sum prescribed by Code Section 15-6-77 shall be paid to the clerk of the superior court and disbursed in the same manner as the fee for the original appointment is disbursed under this Code section.



§ 45-17-5. Term of office; revocation; renewal of commission; issuance of certificates of appointment; record of appointments; misrepresentation as notary

(a) Each notary public shall hold office for four years, subject to revocation at any time by the clerk of the superior court, at the end of which time, on petition, his commission may be renewed by order of the clerk for a like term. Renewal of a notary public commission may be done in person or by mail at the discretion of the clerk of superior court. The clerk of the superior court shall issue to each notary public a certificate of his appointment and qualifications, which certificate shall contain the name, address, age, and sex of the appointee, the date the certificate was issued, and the term for which the appointment runs. The clerk shall also keep a record of the names, addresses, signatures, ages, sex, and the terms of all notaries public whom he appoints.

(b) At the time the clerk of the superior court issues a certificate of appointment as provided in subsection (a) of this Code section, said officer shall also issue to the appointee a duplicate original of such certificate. The presentation of such duplicate original, either by mail or in person, to the supplier of a notary public seal shall be necessary to authorize such supplier to make up a notary public seal and deliver it to the appointee.

(c) It shall be unlawful for any person to hold himself or herself out as a notary public or to exercise the powers of a notary public unless such person has an unexpired commission as a notary public.



§ 45-17-6. Seal of office

(a)(1) For the authentication of his notarial acts each notary public must provide a seal of office, which seal shall have for its impression his name, the words "Notary Public," the name of the state, and the county of his residence; or it shall have for its impression his name and the words "Notary Public, Georgia, State at Large." Notaries commissioned or renewing their commission after July 1, 1985, shall provide a seal of office which shall have for its impression the notary's name, the words "Notary Public," the name of the state, and the county of his appointment. The embossment of notarial certificates by the notary's seal shall be authorized but not necessary, and the use of a rubber or other type stamp shall be sufficient for imprinting the notary's seal. A scrawl shall not be a sufficient notary seal. An official notarial act must be documented by the notary's seal.

(2) No document executed prior to July 1, 1986, which would otherwise be eligible for recording in the real property records maintained by any clerk of superior court or constitute record notice or actual notice of any matter to any person shall be ineligible for recording or fail to constitute such notice because of noncompliance with the requirement that the document contain a notary seal.

(b) It shall be unlawful for any person, firm, or corporation to supply a notary public seal to any person unless the person has presented the duplicate original of the certificate commissioning the person as a notary public. It shall be unlawful for any person to order or obtain a notary public seal unless such person is commissioned as a notary public.



§ 45-17-7. Commissioning of nonresidents as notaries; powers and duties

(a) Any person who is a resident of a state bordering on the State of Georgia and who carries on a business or profession in the State of Georgia or who is regularly employed in the State of Georgia may be commissioned as a notary public by the clerk of the superior court of the county in which the person carries on said profession, business, or employment.

(b) Such person wishing to be commissioned as a notary public must meet all the requirements of Code Section 45-17-2, as it applies to this Code section.

(c) Such person shall submit the application, endorsements, and declaration of applicant as required by Code Section 45-17-2.1 to the clerk of superior court in the county in which such person carries on such profession, business, or employment. The clerk of superior court shall approve or deny such application based on the provisions of Code Section 45-17-2.3. Upon approval and payment of the usual fees to the clerk, the applicant shall be issued a certificate as a notary public of this state and shall be authorized to perform all of the duties and exercise all of the powers and authorities relating to notaries public who are residents of this state.



§ 45-17-8. Powers and duties generally

(a) Notaries public shall have authority to:

(1) Witness or attest signature or execution of deeds and other written instruments;

(2) Take acknowledgments;

(3) Administer oaths and affirmations in all matters incidental to their duties as commercial officers and all other oaths and affirmations which are not by law required to be administered by a particular officer;

(4) Witness affidavits upon oath or affirmation;

(5) Take verifications upon oath or affirmation;

(6) Make certified copies, provided that the document presented for copying is an original document and is neither a public record nor a publicly recorded document certified copies of which are available from an official source other than a notary and provided that the document was photocopied under supervision of the notary; and

(7) Perform such other acts as they are authorized to perform by other laws of this state.

(b) No notary shall be obligated to perform a notarial act if he feels such act is:

(1) For a transaction which the notary knows or suspects is illegal, false, or deceptive;

(2) For a person who is being coerced;

(3) For a person whose demeanor causes compelling doubts about whether the person knows the consequences of the transaction requiring the notarial act; or

(4) In situations which impugn and compromise the notary's impartiality, as specified in subsection (c) of this Code section.

(c) A notary shall be disqualified from performing a notarial act in the following situations which impugn and compromise the notary's impartiality:

(1) When the notary is a signer of the document which is to be notarized; or

(2) When the notary is a party to the document or transaction for which the notarial act is required.

(d) A notary public shall not execute a notarial certificate containing a statement known by the notary to be false nor perform any action with an intent to deceive or defraud.

(e) In performing any notarial act, a notary public shall confirm the identity of the document signer, oath taker, or affirmant based on personal knowledge or on satisfactory evidence.

(f) The signature of a notary public documenting a notarial act shall not be evidence to show that such notary public had knowledge of the contents of the document so signed, other than those specific contents which constitute the signature, execution, acknowledgment, oath, affirmation, affidavit, verification, or other act which the signature of that notary public documents, nor is a certification by a notary public that a document is a certified or true copy of an original document evidence to show that such notary public had knowledge of the contents of the document so certified.



§ 45-17-8.1. Signature and date of notarial act

(a) Except as otherwise provided in this Code section, in documenting a notarial act, a notary public shall sign on the notarial certification, by hand in ink, only and exactly the name indicated on the notary's commission and shall record on the notarial certification the exact date of the notarial act.

(b) The requirement of subsection (a) of this Code section for recording of the date of the notarial act shall not apply to an attestation of deeds or any other instruments pertaining to real property.

(c) No document executed prior to July 1, 1986, which would otherwise be eligible for recording in the real property records maintained by any clerk of superior court or constitute record notice or actual notice of any matter to any person shall be ineligible for recording or fail to constitute such notice because of noncompliance with the present or any prior requirements of this Code section.



§ 45-17-8.2. Misrepresentation prohibited; required notice; posting of schedule of fees; penalties

(a) A notary shall not make claims to have or imply he or she has powers, qualifications, rights, or privileges that the office of notary does not authorize, including the powers to counsel on immigration matters and to give legal advice.

(b) A notary who is not an attorney licensed to practice law in this state who advertises the person's services as a notary public in English or any other language, by radio, television, signs, pamphlets, newspapers, other written communication, or in any other manner, shall post or otherwise include with the advertisement the notice set forth in this subsection in English and in every other language used for the advertisement. The notice shall be of a conspicuous size, if in writing, and shall state: "I AM NOT AN ATTORNEY LICENSED TO PRACTICE LAW IN THE STATE OF GEORGIA, AND I MAY NOT GIVE LEGAL ADVICE OR ACCEPT FEES FOR LEGAL ADVICE." If the advertisement is made by radio or television, the statement may be modified but must include substantially the same message.

(c) A notary who is not an attorney licensed to practice law in this state is prohibited from representing or advertising that the notary is a "legal consultant" or an expert on legal matters.

(d) A notary who is not an attorney licensed to practice law in this state is prohibited from rendering any service that constitutes the unauthorized practice of law.

(e) A notary required to comply with the provisions of subsection (b) of this Code section shall prominently post at the notary public's place of business a schedule of fees established by law which a notary may charge. The fee schedule shall be written in English and in any non-English language in which the notary services were solicited and shall contain the notice required in subsection (b) of this Code section, unless the notice is otherwise prominently posted at the notary public's place of business.

(f) The Attorney General or prosecuting attorney may seek injunctive relief against any notary public who violates the provisions of this Code section. Nothing in this Code section diminishes the authority of the State Bar of Georgia.

(g) A violation of subsection (c) or (d) of this Code section constitutes a deceptive trade practice under Code Section 10-1-427 in addition to any other penalties provided by law.



§ 45-17-9. Where notarial acts may be exercised

Notarial acts may be exercised in any county in the state.



§ 45-17-10. Notary's authority in relation to attachment, garnishment, or dispossessory action

It shall not be lawful for notaries public to issue attachments or garnishments, to approve bonds for the purpose of issuing attachments or garnishments, or to issue a summons in a dispossessory case; but a notary may attest an affidavit in an attachment, garnishment, or dispossessory action; provided, however, no writ or summons in said matter shall issue without first having judicial approval as provided by law.



§ 45-17-11. Fees of notaries

(a) The fees of notaries public shall be as follows:

(1) Administering an oath in any case..............................$ 2.00

(2) Each attendance on any person to make proof as a notary public and

certifying to same..........................................2.00

(3) Every other certificate..........................................2.00

(b) It shall not be lawful for any notary public to charge a greater sum than $4.00 for each service performed. Said sum shall include a fee of $2.00 for performing the notarial act and a fee of $2.00 for an attendance to make proof as a notary public and certifying to same if such certification, which shall be issued by the clerk of superior court of the county in which the notary public was appointed or the Georgia Superior Court Clerks' Cooperative Authority, is required. Registering shall be paid for by the party who has the service performed. The fee for all official acts which the notary may perform shall be the same as those prescribed for other officers who are likewise permitted to perform them.

(c) A notary public need not charge fees for notarial acts.

(d) A notary public shall inform the person requesting any notarial act, prior to performing the act, the fees permitted for each act.



§ 45-17-12. Authority of notaries who are stockholders, directors, officers, or employees of banks or other corporations to witness execution of written instruments

(a) As used in this Code section, the term:

(1) "Bank" or "other corporation" means a bank or other corporation organized under the laws of this or any other state or the United States.

(2) "Written instrument," without limiting the generality of meaning of such words, means deeds, mortgages, bills of sale to secure debt, deeds to secure debt, deeds of trust, contracts, legal pleadings, affidavits, certificates, or any other like instruments.

(b) It shall be lawful for any notary public who is a stockholder, director, officer, or employee of a bank or other corporation to take the acknowledgment of any party to any written instrument executed to or by such corporation. Any such notary public may act and sign as official witness to the execution by any party of any written instrument executed to or by such bank or other corporation. Any such notary public may administer an oath to any other stockholder, director, officer, employee, or agent of such bank or other corporation or may protest for nonacceptance or nonpayment bills of exchange, drafts, checks, notes, and other negotiable instruments which may be owned or held for collection by such bank or other corporation, provided that it shall be unlawful for any notary public to act and sign as official witness to or take the acknowledgment of an instrument executed by or to a bank or other corporation of which he is a stockholder, director, officer, or employee where such notary would be witnessing or acknowledging his own signature as it appears on the instrument either in his capacity as an individual or in his representative capacity with the bank or other corporation or to protest any negotiable instrument owned or held for collection by such bank or other corporation where such notary is individually a party to such instrument.



§ 45-17-13. Change of residence, address, or name

(a) Every notary public shall notify in writing the appointing clerk of superior court and provide a copy of such notice to the Georgia Superior Court Clerks' Cooperative Authority of any change in the notary's residence or business address, whichever was used for the purpose of appointment, and of any change in the notary's telephone number. The notice shall contain both the old and new addresses and must be received by the clerk of superior court within 30 days of the change.

(b)(1) Every notary public shall notify in writing the appointing clerk of superior court, with a copy to the Georgia Superior Court Clerks' Cooperative Authority, of any change in the notary's name. The notice shall contain both the old and new names, the new signature, and any new address and must be received by the clerk of superior court within 30 days of the change.

(2) A notary with a new name may begin to officially sign the new name on notarial certificates when the following steps have been completed:

(A) The notice described in paragraph (1) of this subsection has been received by the appointing clerk of superior court;

(B) A confirmation of the notary's name change has been received from the appointing clerk of superior court; and

(C) A new seal bearing the new name exactly as indicated in the confirmation has been obtained.



§ 45-17-14. Notice of loss or theft of notarial seal

Within ten days of the loss or theft of an official notarial seal, the notary public shall send to the appointing clerk of superior court, with a copy to the Georgia Superior Court Clerks' Cooperative Authority, a written notice of the loss or theft.



§ 45-17-15. Revocation of commission; denial of reappointment

(a) The appointing clerk of superior court may by letter, with a copy to the Georgia Superior Court Clerks' Cooperative Authority, revoke the commission or deny the reappointment of any notary public who:

(1) Violates any provision of this chapter;

(2) Performs any notarial act in violation of Code Section 45-17-8;

(3) Is found to have submitted an application or endorsement for a notarial commission containing substantial and significant misstatement or omission of fact;

(4) Ceases to reside or work or have a business in this state; or

(5) Becomes incapable of reading and writing the English language.

(b) Any notary public whose commission has been revoked shall upon demand be allowed a hearing and adjudication before the superior court clerk with a right of de novo appeal to the superior court, such appeal to be determined by the court without the intervention of a jury.



§ 45-17-16. Revocation of commission; return of papers; destruction of seal

Within ten days after receiving notice from the appointing clerk of superior court that a notarial commission has been revoked, an individual shall send or deliver to the appointing clerk of superior court all papers of appointment. Such individual shall also destroy the official notarial seal.



§ 45-17-17. Resignation of commission; return of papers; destruction of seal

A person who wishes to resign a notarial commission shall send a signed letter of resignation to the appointing clerk of superior court, with a copy to the Georgia Superior Court Clerks' Cooperative Authority, and all papers of appointment. The resigning notary public shall destroy the official notarial seal.



§ 45-17-18. Destruction of seal upon expiration or denial of renewal of commission

A notary public whose commission expires and who does not apply for renewal of such commission or whose application for renewal of a commission is denied shall destroy the official notary seal.



§ 45-17-19. Authenticity of official signature and term of office; fees; apostille

(a) The authenticity of the official signature and term of office of a notary public may be evidenced by:

(1) A certificate of authority from the appointing clerk of superior court or the Georgia Superior Court Clerks' Cooperative Authority; or

(2) An apostille in the exact form prescribed by the Hague Convention from the Secretary of State, provided that an apostille shall be obtained only from the Georgia Superior Court Clerks' Cooperative Authority on or after the thirtieth day following the designation, by the United States Department of State, of the Georgia Superior Court Clerks' Cooperative Authority as an authority in the United States competent to issue an apostille.

(b) The fee for a certificate of authority shall be $2.00. The fee for an apostille shall be $3.00.

(c) An apostille as specified by the Hague Convention Abolishing the Requirement of Legalization for Foreign Public Documents shall be attached to any document requiring authentication that is bound for a nation that has signed and ratified the Hague Convention.



§ 45-17-20. Penalty; prosecution of violations of article

(a) Any person who violates subsection (d) of Code Section 45-17-8 shall be guilty of a misdemeanor.

(b) Any person who performs any notarial service without complying with the provisions of this article shall, upon the first or second conviction, be guilty of a misdemeanor and upon a third or subsequent conviction be guilty of a felony, punishable by imprisonment of not less than one year nor more than five years, a fine of up to $5,000.00, or both.






Article 2 - Officers of Armed Forces as Ex Officio Notaries

§ 45-17-30. Commissioned officers of armed services constituted as ex officio notaries; authority generally; effect of acts generally; no seal required

All commissioned officers of all branches of the armed services of the United States of America are constituted ex officio notaries public of this state and as such are authorized, within and outside this state and within and outside the United States of America, to administer oaths, take acknowledgments, and attest instruments conveying or affecting property in Georgia. Acts performed by such officers as authorized in this Code section shall have the same effect as if performed within this state by notaries public of this state. A statement of his rank following the signature of any such officer shall be evidence of the fact of his rank and no seal shall be necessary.



§ 45-17-31. Persons authorized to have notarial acts performed by commissioned officers

Any person who (1) is a member of the armed forces of the United States, (2) is serving as a merchant seaman outside the limits of the United States, or (3) is outside the limits of the United States by permission, assignment, or direction of any department or official of the United States government in connection with any activity pertaining to the prosecution of any war in which the United States is then engaged and the spouse, dependent child, or other dependent of such person may have instruments acknowledged, documents attested, oaths and affirmations administered, depositions and affidavits executed, and other notarial acts performed by any commissioned officer in active service of the armed forces of the United States.



§ 45-17-32. Validity and effect of notarial acts

The notarial acts authorized by Code Section 45-17-31 are declared legal, valid, and binding; and instruments, documents, oaths, affirmations, depositions, and affidavits acknowledged, authenticated, or sworn to shall be admissible in evidence and eligible to record in this state under the same circumstances and with the same force and effect as if they had been made or taken within this state before a duly qualified officer or official.



§ 45-17-33. Sufficiency of certification generally; effect of failure to state place of execution or acknowledgment

In the taking of acknowledgments and the performing of other notarial acts requiring certification, a certificate endorsed upon or attached to the instrument or document, which certificate shows the date of the notarial act and which states, in substance, that the person appearing before the officer acknowledged the instrument as his act or made or signed the instrument or document under oath, shall be sufficient for all intents and purposes. The instrument or document shall not be rendered invalid by the failure to state the place of execution or acknowledgment.



§ 45-17-34. Signature, rank, and branch of officer as proof of authority; action by officer as prima-facie evidence

If the signature, rank, and branch of service, or subdivision thereof, of any commissioned officer provided for in Code Section 45-17-30 appears upon any instrument, document, or certificate, no further proof of the authority of such officer so to act shall be required; and such action by such commissioned officer shall be prima-facie evidence that the person making such oath or acknowledgment is within the purview of Code Sections 45-17-30 through 45-17-33 and this Code section.









Chapter 18 - Employees' Insurance and Benefits Plans

Article 1 - State Employees' Health Insurance Plan and Post-Employment Health Benefit Fund

Part 1 - State Employees' Health Insurance Plan

§ 45-18-1. Definitions

As used in this part, the term:

(1) "Board" means the Board of Community Health established under Chapter 2 of Title 31.

(1.1) "Commissioner" means the commissioner of community health.

(2) "Employee" means:

(A) A person who works full time for the state and receives his compensation in a direct payment from a department, agency, or institution of state government; provided, however, that such term shall not include specially classified maintenance and food service employees of the Jekyll Island--State Park Authority hired on or after July 1, 1987, and paid on an hourly basis;

(B) An annuitant who at the time of his or her retirement worked full time for the state and received his or her compensation in a direct payment from a department, agency, or institution of state government and who draws a monthly benefit from the Employees' Retirement System of Georgia or the Georgia Judicial Retirement System;

(C) A person who is appointed to an emeritus position under the laws of this state;

(D) Members of the General Assembly;

(E) Administrative and clerical personnel of the General Assembly;

(F) District attorneys of the superior courts of this state;

(G) Assistant district attorneys of the superior courts of this state who are appointed pursuant to Code Section 15-18-14 and district attorneys' investigators appointed pursuant to Code Section 15-18-14.1;

(H) A person who works full time and receives his compensation in a direct payment from a county board of health or the county boards of health comprising a health district or the county boards of health receiving financial assistance from the Department of Public Health;

(I) An annuitant who at the time of his retirement worked full time and received his compensation in a direct payment from a county board of health or the county boards of health comprising a health district or the county boards of health receiving financial assistance from the Department of Public Health;

(J) A county employee who works full time for a county department of family and children services and who receives his compensation from a county department of family and children services;

(K) An annuitant who at the time of his retirement was a county employee who worked full time for a county department of family and children services and who received his compensation in a direct payment from a county department of family and children services and who draws a monthly benefit from either the Employees' Retirement System of Georgia or a county employees' retirement system;

(L) Secretaries employed by district attorneys and by judges of the superior courts and law clerks employed by judges of the superior courts under Code Sections 15-6-25 through 15-6-28 and Code Sections 15-18-17 through 15-18-19.

(3) "Person who works full time" means an individual who works at least 30 hours per week and whose employment is intended to be a continuing employment. This would exclude any student, seasonal, intermittent, or part-time employment. This would also exclude employment intended for only a very limited duration. Notwithstanding this definition or any other provision of this part, the board may, by regulation, make available to employees who work 17 1/2 hours or more per week such benefits as are required to be made available to such employees by regulations of the United States Internal Revenue Service or any other federal authority.

(4) "Professional claim administrators" means any person, firm, or corporation which has at least two years' experience in the handling of insurance claims and which the board has determined to be fully qualified, financially sound, and capable of meeting all of the service requirements of the contract of administration under such criteria as may have been established by appropriate rules and regulations promulgated by the board after due notice and hearing as required by law.



§ 45-18-2. Authority to establish health insurance plan; rules and regulations; plan generally; coverage for retiring or retired employees

(a) The board is authorized to establish a health insurance plan for employees of the state and to adopt and promulgate rules and regulations for its administration, subject to the limitations contained in this part. The health insurance plan may provide for group hospitalization and surgical and medical insurance against the financial costs of hospitalization, surgery, and medical treatment and care and may also include, among other things, prescribed drugs, medicines, prosthetic appliances, hospital inpatient and outpatient service benefits, dental benefits, vision care benefits, and medical expense indemnity benefits, including major medical benefits.

(b) If a retiring or retired employee or the beneficiary of such retiring or retired employee exercises eligibility under board regulations to continue coverage under the plan and the retiring or retired employees or the beneficiary is eligible to participate in the insurance program operated by or on behalf of the federal government under the provisions of 42 U.S.C.A. 1395, as amended, the coverage available under the health insurance plan shall be subordinated to the coverage available under such federal program. The board is authorized to promulgate regulations to establish the premium paid by the retired employee or beneficiary to reflect the subordination of coverage.



§ 45-18-3. Design of plan

The health insurance plan shall be designed by the board to:

(1) Provide a reasonable relationship between the hospital, surgical, and medical benefits to be included and the expected distribution of expenses of each such type to be incurred by the covered employees and dependents; and

(2) Include reasonable controls, which may include deductible and reinsurance provisions applicable to some or all of the benefits, to reduce unnecessary utilization of the various hospital, surgical, and medical services to be provided and to provide reasonable assurance of stability in future years of the plan.



§ 45-18-4. Expenses not to be covered by plan

The health insurance plan shall not include expenses incurred by or on account of an individual prior to the effective date of the plan; expenses for services received for injury or sickness due to war or any act of war, whether declared or undeclared, which war or act of war shall have occurred after the effective date of this plan; expenses for which the individual is not required to make payment; expenses to the extent of benefits provided under any employer group plan other than this plan in which the state participates in the cost thereof; expenses for abortion services except to the extent permitted under the state health benefit plan approved by the board as such plan existed on January 1, 2014; and such other expenses as may be excluded by regulations of the board. For purposes of this Code section, the term "abortion" shall have the same meaning as provided in Code Section 31-9A-2.



§ 45-18-5. County officers and employees

(a) The board is authorized to contract with the various counties of this state for the inclusion of the employees of any county within any health insurance plan or plans established under this part. The various counties of this state are authorized to contract with the board as provided in this Code section. In the event that any such contract is entered into, it shall be the duty of any counties so contracting to deduct from the salary or other compensation of its employees such payment as may be required under any health insurance plan and to remit the same to the board for inclusion in the health insurance fund. In addition, it shall be the duty of such county or counties to make the employer contributions required for the operation of such plan or plans. Should such county or counties fail to remit such deductions or such employer contributions, the commissioner may, upon written notice to such county or counties, terminate the coverage for such employees as of the day following the last day for which such deductions or such employer contributions were remitted to the board. Coverage may be reinstated upon the tender of any such deductions or employer contributions not previously remitted.

(b) County officials may elect to be included in a health insurance plan, health maintenance organization, or other health benefits plan offered or provided by a county for its county officials or any health plan or plans established under this part. The governing authority of a county may elect by majority vote to provide for payment in a uniform manner of any portion, all, or none of the employer contributions for or required premiums or payments due from the county officials or former county officials who under this Code section are eligible for inclusion in the health plan or plans established under this part. The board is authorized to contract with the County Officers Association of Georgia on behalf of the various counties of this state for the inclusion in any health insurance plan or plans established under this part of officials, spouses, and dependents of officials serving in one or more of the following capacities: probate judge, sheriff, tax commissioner or tax collector, clerk of the superior court, full-time or part-time state court judge, solicitor, state court clerk, or solicitor-general, chief magistrate, juvenile court judge, or members of the county governing authority and officials, spouses, and dependents of officials leaving office on or after December 31, 1996, who have served at least 12 years in one or more of the following capacities: probate judge, sheriff, tax commissioner or tax collector, clerk of the superior court, full-time or part-time state court judge, solicitor, state court clerk, or solicitor-general, chief magistrate, juvenile court judge, or members of the county governing authority. The County Officers Association of Georgia is authorized to contract with the board as provided in this Code section. In the event that such a contract is entered into, it shall be the duty of the County Officers Association of Georgia to collect from the various counties of this state with which it has contracted under this subsection and remit to the board such payment as may be required under any health insurance plan for inclusion in the health insurance fund. The County Officers Association of Georgia may add a reasonable fee to the premiums required under the plan to cover necessary administrative costs. In addition, it shall be the duty of the County Officers Association of Georgia to maintain and remit to the board accurate records of official, dependent, and other information required by the board to administer this Code section. Should the County Officers Association of Georgia fail to remit such payment, the commissioner may, upon written notice to the County Officers Association of Georgia, terminate the coverage for such officials as of the day following the last day for which such payment was remitted to the board. Coverage may be reinstated upon the tender of any such deductions or employer contributions not previously remitted.

(c) The various counties of this state are authorized to contract with the County Officers Association of Georgia for the inclusion in any health insurance plan or plans established under this part of officials, spouses, and dependents of officials serving in one or more of the following capacities: probate judge, sheriff, tax commissioner or tax collector, clerk of the superior court, full-time or part-time state court judge, solicitor, or solicitor-general, chief magistrate, juvenile court judge, or members of the county governing authority and officials, spouses, and dependents of officials leaving office on or after December 31, 1996, who have served at least 12 years in one or more of the following capacities: probate judge, sheriff, tax commissioner or tax collector, clerk of the superior court, full-time or part-time state court judge, solicitor, state court clerk, or solicitor-general, chief magistrate, juvenile court judge, or members of the county governing authority. The County Officers Association of Georgia is authorized to contract with the various counties of the state as provided in this Code section. In the event that any such contracts are entered into, it shall be the duty of any counties so contracting to deduct from the salary or other compensation of its officials and otherwise collect from former officials such payment as may be required under any health insurance plan and to remit the same to the County Officers Association of Georgia for payment to the board. To the extent employer contributions are not fully made by a county, it shall be the duty of the covered officials and former officials to make such employer contributions required on their behalf for the operation of such plan or plans. Should the County Officers Association of Georgia fail to remit such payment, the commissioner may, upon written notice to the County Officers Association of Georgia, terminate the coverage for such officials as of the day following the last day for which such payment was remitted to the board. Coverage may be reinstated upon the tender of any such deductions or employer contributions not previously remitted.

(c.1) Any local board of education may elect for members thereof and their spouses and dependents to be included in any health plan or plans established under Code Section 20-2-918. It shall be the duty of any local boards of education so electing to deduct from the salary or other compensation of its members such payment as may be required under paragraph (1) of subsection (b) of Code Section 20-2-55 and to remit the same to the health insurance fund created under Code Section 20-2-918. Should any local board of education fail to remit such payment to the board, the provisions of subsection (b) of Code Section 20-2-920 shall be applicable to such nonpayment.

(d) In administering this Code section, it shall be the responsibility of the board to develop rates for coverage based on the actual claims experience of the individuals covered by this Code section. The board shall require a bond satisfactory to the commissioner to assure the contractual performance of any entities with which it contracts under this Code section.

(e) Nothing in this Code section shall preclude the exercise of any options or rights otherwise available to such county officers or members of local boards of education under other state or federal laws which relate to extension or continuation of health benefits.



§ 45-18-5.1. Licensed blind or otherwise seriously disabled vendors

The Georgia Vocational Rehabilitation Agency is authorized to contract with the Georgia Cooperative Services for the Blind, Inc., a nominee agent designated by the Georgia Vocational Rehabilitation Agency, for the inclusion of licensed blind persons or other persons with disabilities operating a vending facility in accordance with Article 2 of Chapter 9 of Chapter 49 within any health insurance plan or plans established under this part. In the event any contract is entered into, it shall be the duty of the Georgia Cooperative Services for the Blind, Inc., to deduct the payment required under the plan from the earnings or other compensation of licensed blind persons or other persons with disabilities and remit it to the Georgia Vocational Rehabilitation Agency for inclusion in the health insurance fund. In addition, it shall be the duty of the Georgia Cooperative Services for the Blind, Inc., to make the employer contributions required for the operation of such plan or plans. Should the Georgia Cooperative Services for the Blind, Inc., fail to remit such deductions or such employer contributions through the Georgia Vocational Rehabilitation Agency, the board may, upon written notice to the Georgia Cooperative Services for the Blind, Inc., terminate the coverage for such employees as of the day following the last day for which such deductions or such employer contributions were remitted to the board. Coverage may be reinstated upon the tender of any such deductions or employer contributions not previously remitted.



§ 45-18-5.2. Sheltered employment center employees

The board is authorized to contract with public and private nonprofit sheltered employment centers which contract with or employ persons within the Georgia Vocational Rehabilitation Agency and the Department of Behavioral Health and Developmental Disabilities for the inclusion of employees working in the sheltered employment centers within any health insurance plan or plans established under this part. The board is authorized to adopt regulations for entering into any contract. In the event any contract is entered into, it shall be the duty of the sheltered employment center to remit any funds that may be deducted from the earnings or other compensation of such sheltered employees for inclusion in the health insurance fund. In addition, it shall be the duty of the sheltered employment center to make the employer contributions required for the operation of such plan or plans. Should the sheltered employment center fail to remit such deductions or such employer contributions to the board, the commissioner may, upon written notice to the sheltered employment center, terminate the coverage for such employees as of the day following the last day for which such deductions or such employer contributions were remitted to the board. Coverage may be reinstated upon the tender of any such deductions or employer contributions not previously remitted.



§ 45-18-6. Contracts to provide insurance benefits; invitation of proposals; reinsurance agreements; issuance of certificates of coverage; redetermination of contracts; self-insurance plans; contracts for administrative services; contracts with health maintenance organizations

(a) The board is authorized to execute a contract or contracts to provide the benefits under the plan of health insurance benefits determined upon in accordance with this part. Such contract or contracts may be executed with one or more corporations licensed to transact accident and health insurance business in this state. All of the benefits to be provided under this part may be included in one or more similar contracts or the benefits may be classified into different types, with each type included under one or more similar contracts issued by the same or different companies. A reasonable time before entering into any insurance contract provided for in this Code section, the board shall invite proposals from such qualified insurers as in the opinion of the board would desire to accept any part of the insurance coverage authorized by this part.

(b) The board may arrange with any corporation licensed to transact accident and health insurance business in this state, which corporation issued any such contract, to reinsure portions of such contract with any other such corporation which elected to be a reinsurer and is legally competent to enter into a reinsurance agreement. The board may designate one or more of such corporations as the administering corporation or corporations. Each employee who is covered under any such contract or contracts shall receive a certificate setting forth the benefits to which the employee and his dependents are entitled thereunder, stating to whom such benefits shall be payable, stating to whom claims should be submitted, and summarizing the provisions of the contract principally affecting the employee and his dependents. Such certificate shall be in lieu of the certificate which the corporation or corporations issuing such contract or contracts would otherwise issue. The corporations eligible to participate as reinsurers, and the amount of coverage under the contract or contracts to be allocated to each issuing corporation or reinsurer, may be redetermined by the board for and in advance of any contract year after the first year and with any modifications thereof it deems appropriate to carry out the intent of reinsuring portions of the coverage, subject to such limitations as set forth in this part. At the end of any contract year the board may discontinue any contract or contracts it has executed with any corporation or corporations and replace it or them with a contract or contracts with any other corporation or corporations meeting the requirements of this Code section; or the board may, at its discretion, establish a self-insured plan in whole or in part.

(c) Notwithstanding any other provision of this part to the contrary, the board is authorized to execute a contract or contracts with one or more insurers authorized to transact accident and sickness insurance in this state or with one or more hospital service nonprofit corporations, nonprofit medical service corporations, or health care corporations or with one or more professional claim administrators authorized or licensed to transact business in this state or with one or more independent adjusting firms with employees who are licensed as independent adjusters pursuant to Article 1 of Chapter 23 of Title 33 to provide administrative services in connection with a self-insured health insurance plan for state employees.

(d) The board may contract with any health maintenance organization qualified to conduct business in this state pursuant to Chapter 21 of Title 33, relating to health maintenance organizations, which organization provides evidence that it is qualified to operate as a health maintenance organization in accordance with the rules and regulations issued by the secretary of the Department of Health and Human Services of the United States; or the board may contract with any other corporation licensed under Title 33, which corporation is authorized by law to provide the same types of benefits which are provided by such health maintenance organizations.



§ 45-18-7. Retiring employees, spouses, and dependents

The contract or contracts shall provide for health insurance for retiring state employees and their spouses and dependent children, as defined by the regulations of the board, on such terms as the board may deem appropriate; and the board may authorize the inclusion in the plan of the employees and retiring employees of state authorities covered by the Employees' Retirement System of Georgia and their spouses and dependent children, as defined by the regulations of the board. Any state authority participating in the plan shall be required to pay the same rate of contribution paid by the state. The board shall adopt regulations prescribing the conditions under which an employee or retiring employee may elect to participate in or withdraw from the plan.



§ 45-18-7.1. Employees of the Georgia Development Authority

The board is authorized to contract with the Georgia Development Authority for the inclusion in any health insurance plan or plans established under this part of the employees and retiring employees of the Georgia Development Authority and their spouses and dependent children, as defined by the regulations of the board. It shall be the duty of the Georgia Development Authority to deduct from the salary or other remuneration of its employees such payment as may be required under the board's regulations. In addition, it shall be the duty of the Georgia Development Authority to make the employer contributions required for the operation of such plan or plans. Should the Georgia Development Authority fail to remit such deductions or such employer contributions to the board, the commissioner may, upon written notice to the Georgia Development Authority, terminate the coverage for such employees as of the day following the last day for which such deductions or such employer contributions were remitted to the board. Coverage may be reinstated upon the tender of any such deductions or employer contributions not previously remitted.



§ 45-18-7.2. Agrirama Development Authority employees

Reserved. Repealed by Ga. L. 2011, p. 752, § 45(6)/HB 142, effective May 13, 2011.



§ 45-18-7.3. Employees of Peace Officers' Annuity and Benefit Fund, Georgia Firefighters' Pension Fund, and Sheriffs' Retirement Fund of Georgia, spouses, and dependent children

The board is authorized to contract with the Peace Officers' Annuity and Benefit Fund, Georgia Firefighters' Pension Fund, and the Sheriffs' Retirement Fund of Georgia for the inclusion in any health insurance plan or plans established under this part of the employees and retiring employees of said Peace Officers' Annuity and Benefit Fund, Georgia Firefighters' Pension Fund, and Sheriffs' Retirement Fund of Georgia and their spouses and dependent children, as defined by the regulations of the board. It shall be the duty of said Peace Officers' Annuity Benefit Fund, Georgia Firefighters' Pension Fund, and Sheriffs' Retirement Fund of Georgia to deduct from the salary or other remuneration of their employees such payment as may be required under the board's regulations. In addition, it shall be the duty of said Peace Officers' Annuity and Benefit Fund, Georgia Firefighters' Pension Fund, and Sheriffs' Retirement Fund of Georgia to make the employer contributions required for the operation of such plan or plans. Should the Peace Officers' Annuity and Benefit Fund, Georgia Firefighters' Pension Fund, or Sheriffs' Retirement Fund of Georgia fail to remit such deductions or such employer contributions to the board, the commissioner may, upon written notice to the Peace Officers' Annuity and Benefit Fund, Georgia Firefighters' Pension Fund, or Sheriffs' Retirement Fund of Georgia, as the case may be, terminate the coverage for such employees as of the day following the last day for which such deductions or such employer contributions were remitted to the board. Coverage may be reinstated upon the tender of any such deductions or employer contributions not previously remitted.



§ 45-18-7.4. Employees of Hazardous Waste Management Authority

Reserved. Repealed by Ga. L. 2002, p. 415, § 45, effective April 18, 2002.



§ 45-18-7.5. Employees of Georgia Housing and Finance Authority, spouses, and dependent children

The board is authorized to contract with the Georgia Housing and Finance Authority for the inclusion in any health insurance plan or plans established under this part of the employees and retiring employees of the Georgia Housing and Finance Authority and their spouses and dependent children, as defined by the regulations of the board. It shall be the duty of the Georgia Housing and Finance Authority to deduct from the salary or other remuneration or otherwise collect such payment from its qualified employees, retired employees, or dependents as may be required under the board's regulations. In addition, it shall be the duty of the Georgia Housing and Finance Authority to make the employer contributions required for the operation of such plan or plans. Should the Georgia Housing and Finance Authority fail to remit such deductions or such employer contributions to the board, the commissioner may, upon written notice to the Georgia Housing and Finance Authority, terminate the coverage for such employees as of the day following the last day for which such deductions or such employer contributions were remitted to the board. Coverage may be reinstated upon the tender of any such deductions or employer contributions not previously remitted.



§ 45-18-7.6. Employees of Georgia-Federal State Inspection Service, spouses, and dependent children

The board is authorized to contract with the Georgia-Federal State Inspection Service for the inclusion in any health insurance plan or plans established under this part of the state employees of, retiring employees of, and employees who retired under the Employees' Retirement System of Georgia on or before July 1, 2000, from the Georgia-Federal State Inspection Service and their spouses and dependent children, as defined by the regulations of the board. It shall be the duty of the Georgia-Federal State Inspection Service to deduct from the salary or other remuneration or otherwise collect such payment from its qualified employees or dependents as may be required under the board's regulations. In addition, it shall be the duty of the Georgia-Federal State Inspection Service to make the employer contributions required for the operation of such plan or plans. Should the Georgia-Federal State Inspection Service fail to remit such deductions or such employer contributions to the board, the commissioner may, upon written notice to the Georgia-Federal State Inspection Service, terminate the coverage for such employees as of the day following the last day for which such deductions or such employer contributions were remitted to the board. Coverage may be reinstated upon the tender of any such deductions or employer contributions not previously remitted.



§ 45-18-7.7. Employees and dependents of critical access hospitals in health plans

(a) The board is authorized to contract with any public or nonprofit critical access hospital that meets such requirements as the department may establish for the inclusion of the employees and dependents of such critical access hospitals in any health plan established under this part. It shall be the duty of such critical access hospital to deduct from the salary or other remuneration or otherwise collect such payment from its qualified employees as may be required under the board's regulations. In addition, it shall be the duty of such critical access hospital to make the employer contributions required for the operation of such plan. Should any critical access hospital fail to remit such deductions or such employer contributions to the board, the commissioner may, upon written notice to such critical access hospital, terminate the coverage for such employees as of the day following the last day for which such deductions or such employer contributions were remitted to the board. Coverage may be reinstated upon the tender of any such deductions or employer contributions not previously remitted.

(b) The board is authorized to contract with any federally qualified health center, as defined in Section 1395x(aa)(4) of Title 42 of the United States Code Annotated, that meets such requirements as the department may establish for the inclusion of the employees and dependents of such federally qualified health centers in any health plan established under this part. It shall be the duty of the federally qualified health center to deduct from the salary or other remuneration or otherwise collect such payment from its qualified employees as may be required under the board's regulations. In addition, it shall be the duty of such federally qualified health center to make the employer contributions required by the board for the operation of such plan. The department shall make a determination, no later than January 1, 2005, as to whether a federally qualified health center is an agency or instrumentality of the State of Georgia. In the event that the department determines that such centers are agencies or instrumentalities of the State of Georgia, then all employees and dependents of such centers shall be eligible for inclusion in the state employees' health insurance plan. Should any such federally qualified health center fail to remit such deductions or such employer contributions to the board, the commissioner may, upon written notice to such federally qualified health center, terminate the coverage for such employees as of the day following the last day for which such deductions or such employer contributions were remitted to the board. Coverage may be reinstated upon the tender of any such deductions or employer contributions not previously remitted.

(c) The authority granted to the board pursuant to Code Sections 45-18-5.1, 45-18-5.2, 45-18-7.1, 45-18-7.3, 45-18-7.5, and 45-18-7.6; by this Code section; or by any other provision of this part may be exercised only upon a determination by the department that the employer is an agency or instrumentality of the State of Georgia or, if the department determines that such entities are not agencies or instrumentalities of the State of Georgia, then employees and dependents of such entities may be included in the state employees' health insurance plan up to the point that such health plan would not be able to retain its exempt status under the federal Employee Retirement Income Security Act of 1974.



§ 45-18-7.8. Employees of the Georgia Student Finance Authority

The board is authorized to contract with the Georgia Student Finance Authority for the inclusion in any health insurance plan or plans established under this part of the employees of the Georgia Student Finance Authority and their spouses and dependent children, as defined by the regulations of the board. It shall be the duty of the Georgia Student Finance Authority to deduct from the salary or other remuneration of its employees such payment as may be required under the board's regulations. In addition, it shall be the duty of the Georgia Student Finance Authority to make the employer contributions required for the operation of such plan or plans.



§ 45-18-8. Right of employees to secure coverage for spouse and dependents; regulations

Upon agreeing to pay his contribution to the cost of such coverage, each employee shall be entitled to have his spouse and dependent children, as defined by the regulations of the board, included in the coverage. The board shall adopt regulations governing the discontinuance and resumption by employees of coverage for dependents.



§ 45-18-9. Continuation of coverage for spouse or dependents of deceased employees; resumption of coverage; payment of contributions; regulating continuance, discontinuance, and resumption of coverage

(a) At the time of death of any employee, annuitant, or other person who is the primary or principal beneficiary of said contract or contracts for health insurance and who dies on or after March 1, 1966, having at least 13 years and four months of creditable service as determined pursuant to Chapter 2 of Title 47, any spouse or dependent child or children included in the coverage of the contract or contracts for health insurance as provided in this part may be entitled to continue such coverage upon agreeing to pay contributions to the cost of such coverage as may be provided by rules and regulations of the board. The board shall be authorized to promulgate and adopt rules and regulations governing the continuance, discontinuance, and resumption of coverage by any such spouse or dependent child or children.

(b) At the time of death of any employee, annuitant, or other person who was the primary or principal beneficiary of said contract or contracts for health insurance and who died during the period from July 1, 1962, to and including April 30, 1966, any spouse or dependent child or children included in the coverage of the contract or contracts for health insurance as provided in this part may be entitled to resume such coverage upon agreeing to pay contributions to the cost of such coverage as may be provided by rules and regulations of the board. The board may promulgate and adopt rules and regulations governing the resumption, continuance, and discontinuance of coverage by any such spouse or dependent child or children.

(c) At the time of death of any employee, annuitant, or other person who is the primary or principal beneficiary of said contract or contracts for health insurance pursuant to Chapter 8 of Title 47, or as determined pursuant to Chapter 9, 12, or 13 of Title 47, any annuitant included in the coverage of the contract or contracts for health insurance as provided in this part may be entitled to continue such coverage upon agreeing to pay contributions to the cost of such coverage as may be provided by rules and regulations of the board. The board shall be authorized to promulgate and adopt rules and regulations governing the continuance, discontinuance, and resumption of coverage by any such spouse or dependent child or children.

(d) The surviving spouse and covered dependents of any retired employee who are included in the contract or contracts for health insurance coverage under this part shall be eligible to continue such coverage after the death of the retired employee upon agreeing to pay employee premiums for such coverage in accordance with the rules and regulations of the board. The board is authorized and directed to promulgate and adopt rules and regulations governing the continuance, discontinuance, or resumption of coverage by any such surviving spouse and covered dependents. This subsection shall not apply unless the parties have been married at least one full year prior to the death of the retired employee; and coverage shall cease for the covered spouse upon the occurrence of any event, other than the death of the retired employee, which would render the surviving spouse ineligible for continued coverage under the contract. For purposes of the immediately preceding sentence relating to covered spouses, the remarriage of the surviving spouse shall be considered to be the same as a divorce from the retired employee for purposes of determining the spouse's eligibility.

(e) If any employee of this state is killed while acting within the scope of his or her employment or receives bodily injury while acting within the scope of his or her employment that directly results in death thereafter, eligible dependents may continue coverage, provided that:

(1) The deceased employee was the primary or principal beneficiary of any contract or contracts for health insurance established under this part;

(2) At the time of death, the employee included his or her eligible dependents under such contract or contracts for health insurance;

(3) At the time of death, the employee maintained continuous coverage during the period between injury and death;

(4) The eligible dependents agree to pay the contributions to the cost of such coverage; and

(5) The eligible dependents pay such contributions in accordance with the rules and regulations promulgated and adopted by the board governing the continuance, discontinuance, and resumption of coverage by such eligible dependents; provided, however, that, on and after May 11, 2011, any eligible dependents of a deceased employee of this state killed in the line of duty who are receiving continued coverage or who elect to continue coverage pursuant to this subsection shall be entitled to continue such coverage under the health insurance plan established pursuant to this part upon agreeing to pay contributions at the same rate as required for state employees and in compliance with the rules and regulations governing such coverage.



§ 45-18-10. Right of continuation of coverage for former employees; payment of premiums; establishment of terms and conditions by board; appointment as United States attorney

(a) Any other provision of this part to the contrary notwithstanding, on and after July 1, 1978, any employee who resigns from employment or who fails to be reelected or who does not seek reelection to office and who at the time he or she leaves office or employment has completed eight or more years of service as an employee, as defined in Code Section 45-18-1, shall be entitled to continue full coverage and participation, including coverage for his or her spouse and dependent children, in the health insurance plan upon the payment of a monthly premium to be fixed by the board; and, in addition thereto, any member of the General Assembly who ceases to hold office as such at any time after July 1, 1981, and who was eligible to retire at the time of leaving office, except for the attainment of retirement age, pursuant to a public retirement system created by law to which the General Assembly appropriates funds, and who does not withdraw employee contributions from such public retirement system, shall be entitled to continue full coverage and participation, including coverage for the spouse and dependent children of such person, in the health insurance plan by continuing to pay to the board the monthly premium which is paid by an active state employee. The first monthly premium provided for in this Code section must be paid within 30 days following receipt of a notice of premium to be sent to such person by the board. If such premium is not paid within such time limit, such insurance coverage shall be canceled and such person shall not again be eligible to participate in such plan. This Code section shall not affect the rights otherwise available under this part to retired employees and their spouses and dependents. The board is authorized to establish terms and conditions for participation which the board shall deem appropriate and which are not in conflict with this Code section.

(b) Subject to such rules as the office may establish, any district attorney or assistant district attorney who ceases to hold office as such in order to accept appointment as a United States attorney or assistant United States attorney, who was eligible to retire at the time of leaving office, except for the attainment of retirement age, pursuant to a public retirement system created by law to which the General Assembly appropriates funds, and did not withdraw employee contributions from such public retirement system, who declines coverage under this plan in order to be covered under a health benefit plan available to federal employees, and who ceases to hold such position with the federal government without having vested in any retirement system for federal employees may be permitted to reestablish full coverage and participation, including coverage for the spouse and dependent children of such person, in the health insurance plan by notifying the board within 90 days of ceasing to be employed by the federal government or by August 1, 1998, whichever is later, that he or she desires to resume coverage in the health insurance plan and by paying to the board the monthly premium which is paid by an active state employee.

(c) Any other provision of this part to the contrary notwithstanding, any employee who is injured by an act of inmate violence while he or she is employed as a correctional officer in a correctional facility in this state and is five years or less from becoming eligible for medicare medical coverage shall be exempt from the eight or more years of service requirement and shall be entitled to continue full coverage and participation, including coverage for his or her spouse and dependent children, in the health insurance plan upon the payment of the monthly premium fixed by the board for active state employees. The first monthly premium provided for in this subsection must be paid within 30 days following receipt of a notice of premium to be sent to such person by the commissioner. If such premium is not paid within such time limit, such insurance coverage shall be canceled and such person shall not again be eligible to participate in such plan.



§ 45-18-11. Procedure for presentation of claims and payment of benefits

(a) Any benefits payable under the plan may be made either directly to the attending physicians, hospitals, medical groups, or others furnishing the services upon which a claim is based or to the covered employee, upon presentation of valid bills for such services, subject to such provisions to facilitate payment as may be made by the board.

(b) The claims must be presented in writing to the board or its designee within two years from the date the service was rendered or else no benefits will be owed or paid.

(c) All drafts or checks issued by the board or the board's designee shall be void if not presented and accepted by the drawer's bank within six months of the date the draft or check was drawn. If the payee or member does not present the draft or check for acceptance during the seven years following the date the draft or check was issued, the draft or check will be void, funds will be retained in the insurance fund, and further payments for such claim will not be owed or paid.



§ 45-18-12. Creation of health insurance fund; amounts credited to fund; special reserve; administrator and custodian of fund

(a) There is created a health insurance fund which shall be available without fiscal year limitations for premium, subscription charge, benefits, and administration costs. The amounts withheld from employees and retired employees under this part, all amounts contributed by the state or from federal funds to such health insurance fund, and all amounts contributed by any state authority pursuant to this part shall be credited to such health insurance fund. All other income, as well as the income derived from any dividends, premium rate adjustments, or other refunds under any contract or contracts, shall be credited to and constitute a part of such fund. Any amounts remaining in such fund after all premiums or subscription charges and other expenses have been paid shall be retained in such fund as a special reserve for adverse fluctuation. The commissioner of community health shall be executive officer of the Board of Community Health for the administration of this part and custodian of such health insurance fund and shall be responsible under a properly approved bond for all moneys coming into said fund and paid out of said fund as may be required to be paid to any contracting corporation under any contract entered into pursuant to this part and to cover administrative costs.

(b) Notwithstanding any provision of law to the contrary, the commissioner may combine the fund provided for in this Code section with the funds provided for in Code Section 20-2-891 and Code Section 20-2-918.



§ 45-18-13. Deposit of amounts from health insurance fund available for investment in trust account; investment of funds; withdrawal of funds from trust account

Any amounts held by the health insurance fund which are available for investment shall be paid over to the Office of the State Treasurer. The state treasurer shall deposit said funds in a trust account for credit only to the health insurance fund. The state treasurer shall invest these health insurance funds subject to the limitations of Code Section 50-5A-7 and Chapter 17 of Title 50. All income derived from said investments shall accrue to the health insurance fund. When moneys are paid over to the Office of the State Treasurer as provided in this Code section, the commissioner of community health shall submit an estimate of the date such funds shall no longer be available for investment. When the commissioner of community health wishes to withdraw funds from the trust account provided for in this Code section, he or she shall submit a request for such withdrawal in writing to the state treasurer.



§ 45-18-14. Deductions from compensation and benefit payments of share of cost of coverage under plan of employees; payment of contributions to health insurance fund by departments, boards, and agencies of state; coverage of employee appealing discharge

(a) During any period in which an employee is covered under this part prior to the date of his or her retirement, there shall be withheld from each salary payment or other compensation of such employee, as his or her share of the cost of coverage under this plan, such portion of the premium or subscription charges under the terms of any contract or contracts issued in accordance with this part as may be established by the board. During any month in which benefits are being paid by the Employees' Retirement System of Georgia to an individual so covered under this program, contributions in the amounts prescribed by the board shall be deducted from such payments with the consent of the recipient. The various departments, boards, and agencies of the executive and judicial branches of state government shall contribute to the health insurance fund such portions of the cost of such benefits as may be established by the board and the Governor as funds become available in each department, board, and agency, in addition to an amount to be established by the board to defray the cost of administration and the state's portion of the cost of benefits payable for annuitants. The legislative fiscal officer shall contribute to the health insurance fund as an employer payment for and on behalf of all members of the General Assembly and its administrative and clerical personnel. The Prosecuting Attorneys' Council of the State of Georgia shall contribute to the fund as an employer payment for and on behalf of district attorneys, assistant district attorneys, and other paid state personnel appointed pursuant to Article 1 of Chapter 18 of Title 15. The Council of Superior Court Judges of Georgia shall contribute to the fund as an employer payment for and on behalf of secretaries and law clerks of the superior courts of the state. The amount of such contributions shall be such portions of the costs of such benefits as may be established by the board; and, in addition thereto, an amount to be established by the board shall be contributed to defray the costs of administration. The board shall determine whether such employer portion shall be determined based upon a percentage of the total outlay for personal services or determined on an amount per employee electing coverage under the plan based on the coverage elected, in accordance with the appropriation of funds.

(b) If an employee has been eligible for coverage under the state health insurance plan for a period of ten years and is discharged from employment and the discharge is under appeal to the State Personnel Board, such employee shall be entitled to continue coverage by paying the employee contribution under the health insurance plan until the State Personnel Board has rendered a decision or for a period of six months, whichever is less.



§ 45-18-15. Rules and regulations for administration of part; board to recommend to General Assembly schedule of maximum fees for hospitals and practitioners

(a) The board shall promulgate such rules and regulations as may be required for the effective administration of this part. Such rules and regulations shall include, but not be limited to, rules and regulations establishing the conditions under which employees who originally rejected coverage may acquire coverage at a later date. The commissioner of community health, as executive officer of the board, shall employ such personnel as may be needed to carry out this part and such employees shall be employees of the Department of Community Health. The pro rata share of the costs of operating the Department of Community Health in the manner prescribed by law shall be a part of the administrative costs of the employees' health insurance plan.

(b) The board shall investigate fees of hospitals, pharmacists, and practitioners of the healing arts and present recommendations to the General Assembly by not later than January 15, 1991, for a schedule of maximum fees for hospitals and practitioners of the healing arts. The recommended fees for hospitals shall be determined based upon a statistical analysis of the peer groups adjusted for the intensity of the case mix for hospitals of same licensure classification or subclassification (e.g., general, pediatric, psychiatric, rehabilitation, etc.) and of similar services in the same geographic area. The recommended fee schedule shall not be at the average of the usual and customary charges if the board determines that the average represents an unreasonably high or low charge.

(c) The recommended fees for practitioners of the healing arts and pharmacists shall be determined based upon a statistical analysis of the peer groups for such practitioners and pharmacists of the same licensure classification (e.g., internists, family practitioners, cardiologists, neurosurgeons, etc.) and of similar services in the same geographic area. The recommended fee schedule shall not be at the average of the usual and customary charges if the board determines that the average represents an unreasonably high or low charge.

(d) The recommendations shall include an analysis of all hospitals, pharmacists, and practitioners accepting assignment of benefits for such services not to exceed the amount authorized by the fee schedule. The board shall publish in print or electronically a list of practitioners that accept assignment of benefits under the plan.

(e) The recommendations shall include an analysis of the impact of practitioners agreeing to provide medical or surgical services at a reduced rate for members of the health insurance plan and of pharmacists and hospitals agreeing to provide hospital services, medical equipment, or pharmaceuticals at a reduced rate for members of the health insurance plan. The board shall publish in print or electronically a list of practitioners of the healing arts, pharmacists, and hospitals that offer a reduced rate for members and the rate at which those services, equipment, or pharmaceuticals have been offered.



§ 45-18-16. Certification of employer payment percentage for ensuing fiscal year; provision in budgets for funds for employer payments

Not less than 30 days prior to the commencement of the plan year, the commissioner of community health shall certify to the director or chief administrative officer of each state department, bureau, institution, board, commission, or authority having employees covered by this part the amount of percentage adopted by the board as employer payments for the ensuing fiscal year; and they shall, in their annual budget, make provisions for funds with which to pay the board the required employer payments.



§ 45-18-17. Employees to become members of plan unless coverage rejected or waived; withdrawal from plan by persons covered by Social Security medical care

(a) All persons who become state employees as defined in this part and who are eligible as specified in the rules and regulations of the board shall become members of this health insurance program unless the employee rejects or waives such coverage in writing.

(b) Any annuitant or person appointed to an emeritus position or any person eligible to be covered by the medical care for the aged program of the Social Security Administration, which person is included in the coverage of any health insurance plan established as provided in this part, may withdraw from such plan and discontinue his coverage thereunder in such manner as may be provided by rules and regulations promulgated and adopted by the board. In the event any such annuitant or person appointed to an emeritus position withdraws from such plan and discontinues his coverage thereunder, coverage of his spouse and dependent child or children shall likewise be withdrawn and coverage thereunder discontinued.



§ 45-18-18. Discharge of certain debts or obligations due health insurance fund

(a) It is the purpose of this Code section to authorize a procedure whereby the commissioner of community health may administratively discharge a debt or obligation due the health insurance fund for employees of the state when the amount is $400.00 or less and:

(1) It is manifest that the debt or obligation is uncollectable; or

(2) The costs of collecting the debt or obligation would be equal to or greater than the amount due the fund.

(b) In order to conserve the health insurance funds, the commissioner of community health is authorized to develop a procedure that complies with the policies prescribed by the state accounting officer for the administrative discharge of any debt or obligation due the insurance fund when such debt or obligation is $400.00 or less. This provision shall not be construed to deny to the commissioner the authority to pursue the collection of any debt, obligation, or claim in any amount whatsoever when such pursuit is in the best interest of the insurance fund.

(c) Upon a formal determination that a debt or obligation to the insurance fund of $400.00 or less is uncollectable, or that the costs of collection would equal or exceed the amount due the fund, the commissioner of community health shall execute and transmit to the state accounting officer a certification which includes the following: a recapitulation of the efforts made to collect the debt or obligation; an estimate of the costs to pursue collection of the debt or obligation administratively or judicially; such other information as may be required by the procedure developed by the commissioner and the state accounting officer; and a statement that further collection effort would be detrimental to the financial interests of the fund. The certification shall be made under oath or affirmation and shall be sent to the state accounting officer at such times as shall be prescribed in the procedure developed by the commissioner and the state accounting officer. Upon receipt of the certification, the state accounting officer shall be authorized to approve the removal of such uncollectable amounts from the financial records of the fund.



§ 45-18-19. Confidentiality of claim forms and records

Claim forms and other records which would disclose the nature of the health services provided to an insured shall be maintained on a confidential basis by the health insurance plan. No person shall disclose such records or information to any other person except as necessary for the proper administration of the health insurance plan.



§ 45-18-20. Fiscal note required for bills impacting employees' health insurance plans

Any bill prepared by the General Assembly which would impact the state employees' health insurance plan established under this part shall require a fiscal note in accordance with the procedures of Code Section 28-5-42.



§ 45-18-21. Deposit of employer and retiree contributions into the Georgia Retiree Health Benefit Fund

Notwithstanding any other provisions of this part, the board shall deposit into the Georgia Retiree Health Benefit Fund created by Code Section 45-18-101 the individual contributions by retirees and the employer contributions respecting retirees provided for by this part.






Part 2 - State Employees Post-Employment Health Benefit Fund

§ 45-18-24. Definitions

As used in this part, the term:

(1) "Actuarial accrued liability" means that portion, as determined by a particular actuarial cost method, of the actuarial present value of fund obligations and administrative expenses which is not provided for by future normal costs.

(2) "Actuarial assumptions" means assumptions regarding the occurrence of future events affecting costs of the fund such as mortality, withdrawal, disability, and retirement; changes in compensation and offered post-employment benefits; rates of investment earnings and asset appreciation or depreciation; procedures used to determine the actuarial value of assets; and other such relevant items.

(3) "Actuarial cost method" means a method for determining the actuarial present value of the obligations and administrative expenses of the fund and for developing an actuarially equivalent allocation of such value to time periods, usually in the form of a normal cost and an actuarial accrued liability. Acceptable actuarial methods are the aggregate, attained age, entry age, frozen attained age, frozen entry age, and projected unit credit methods.

(4) "Actuarial valuation" means the determination, as of a valuation date, of the normal cost, actuarial accrued liability, actuarial value of assets, and related actuarial present values for the fund.

(5) "Actuarially sound" means that calculated contributions to the fund are sufficient to pay the full actuarial cost of the fund. The full actuarial cost includes both the normal cost of providing for fund obligations as they accrue in the future and the cost of amortizing the unfunded actuarial accrued liability over a period of no more than 30 years.

(6) "Administrative expenses" means all expenses incurred in the operation of the fund, including all investment expenses.

(7) "Annual required contribution" means the amount determined in accordance with requirements of Governmental Accounting Standards Board Statement No. 43 or any subsequent Governmental Accounting Standards Board statements that may be applicable to the fund.

(8) "Board" means the Board of Community Health.

(9) "Commissioner" means the commissioner of community health.

(10) "Covered health care expenses" means all actual health care expenses incurred by the health plan on behalf of fund beneficiaries. Actual health care expenses include claims incurred by fund beneficiaries and providers and premiums incurred by intermediary entities and health care providers by the health plan.

(11) "Department" means the Department of Community Health.

(12) "Eligible to participate" means employees of employers who are participating in the health plan and those employees of employers who qualify to participate in the health plan but choose not to do so.

(13) "Employer" means the entity with which the fund beneficiary had the direct, in the case of employees, or indirect, in the case of dependents, employment relationship that gave rise to the fund beneficiary's eligibility for post-employment health benefits under the health plan.

(14) "Fund" means the Georgia State Employees Post-employment Health Benefit Fund established under this part.

(15) "Fund beneficiaries" means all persons receiving post-employment health care benefits as retirees or derivatively through retirees through the health plan.

(16) "Health plan" means the state employees' health insurance plan established under Part 1 of this article.

(17) "Normal cost" means that portion of the actuarial present value of the fund obligations and expenses which is allocated to a valuation year by the actuarial cost method used for the fund.

(18) "Obligations" means the administrative expenses of the fund and the cost of covered health care expenses incurred on behalf of fund beneficiaries less any amounts received by or on behalf of fund beneficiaries.

(19) "State plan for other post-employment benefits" means the State of Georgia fiscal funding plan for retiree post-employment health care benefits as it relates to Governmental Accounting Standards Board Statement No. 43 or any subsequent Governmental Accounting Standards Board statements that may be applicable to the fund.

(20) "Unfunded actuarial accrued liability" means for any actuarial valuation the excess of the actuarial accrued liability over the actuarial value of the assets of the fund under an actuarial cost method utilized by the fund for funding purposes.



§ 45-18-25. Creation of Georgia State Employees Post-employment Health Benefit Fund; identification and transfer of funds from Georgia Retiree Health Benefit Fund; how funds used

(a) There is created the Georgia State Employees Post-employment Health Benefit Fund to provide for the costs of post-employment health insurance benefits. The fund shall be a trust fund of public funds; the board in its official capacity shall be the fund's trustee; and the commissioner in his or her official capacity shall be its administrator.

(b) On August 31, 2009, the board shall identify the funds held in the Georgia Retiree Health Benefit Fund created by Article 6 of this chapter for the payment of postretirement health benefits for state employees and shall on that date transfer such funds to the fund created by subsection (a) of this Code section.

(c) The fund shall be available and dedicated without fiscal year limitations for covered health care expenses and administration costs. All employer and fund beneficiary contributions, appropriations, earnings, and reserves for the payment of obligations under this part shall be irrevocably credited to the fund. The amounts remaining in the fund, if any, after such health care expenses and administration costs have been paid shall be retained in the fund as a special reserve for covered health care expenses and administration costs. The board shall determine the time and amounts of distributions from the special reserve for covered health care expenses and administration costs. All assets of the fund shall be used solely for the payment of fund obligations and for no other purpose and shall be protected from creditors of the state and the employers.



§ 45-18-25.1. Responsibilities and procedures for fund operation; rules and regulations; employment of personnel and professionals; maintenance of records; collection of moneys; report

(a) Responsibility for the proper operation of the fund is vested in the department.

(b) The board shall adopt actuarial assumptions as it deems necessary and prudent.

(c) The board may adopt any rules and regulations that it finds necessary to properly administer the fund.

(d) The board shall adopt rules and regulations to account for employer contributions and other assets separately.

(e) The commissioner, as executive officer of the board, shall employ such personnel as may be needed to carry out the provisions of this part and such personnel shall be employees of the department. The pro rata share of the costs of operating the department in the manner prescribed by law shall be a part of the administrative costs of the fund.

(f) The department may employ or contract for the services of actuaries and other professionals as required to carry out the duties established by this part.

(g) The department shall contract with the Division of Investment Services of the Employees' Retirement System of Georgia for any necessary services with respect to fund investments.

(h) The department shall maintain all necessary records regarding the fund in accordance with generally accepted accounting principles, as applicable to the fund.

(i) The department shall collect all moneys due to the fund and shall pay any administrative expenses necessary and appropriate for the operation of the fund from the fund.

(j) The department shall prepare an annual report of fund activities for the board, the House Committee on Appropriations, and the Senate Appropriations Committee. Such reports shall include, but not be limited to, audited financial statements. The reports shall contain the most recent information reasonably available to the department reflecting the obligations of the fund, earnings on investments, and such other information as the board deems necessary and appropriate. This report is due September 30 and shall reflect activity on a state fiscal year basis.

(k) Notwithstanding any other provision of law to the contrary, the department shall be entitled to any information that it deems necessary and appropriate from a retirement system in order that the provisions of Code Section 45-18-26 may be carried out.



§ 45-18-26. Technical advice; annual actuarial valuations

(a) The actuary employed or retained by the department shall provide technical advice to the department and to the board regarding the operation of the fund.

(b) Utilizing the actuarial assumptions most recently adopted by the board, the actuary shall set annual actuarial valuations of normal cost, actuarial liability, actuarial value of assets, and related actuarial present values for the state plan for other post-employment benefits.



§ 45-18-27. Control of fund by commissioner; obligations to be paid from fund; investment powers; prohibition against personal interest

(a) Subject to the supervision of the board, the commissioner shall have control over the fund established by this part. The obligations provided for in this part and all administrative expenses shall be paid from the fund. The department may expend moneys from the fund for any purpose authorized by this part.

(b) Subject to the supervision of the board, the commissioner shall have full power to invest and reinvest its assets, subject to all of the terms, conditions, limitations, and restrictions imposed by Article 7 of Chapter 20 of Title 47, the "Public Retirement Systems Investment Authority Law" for large retirement systems. Subject to such terms, conditions, limitations, and restrictions, the commissioner shall have full power to hold, purchase, sell, assign, transfer, and dispose of any securities and investments in which any of the moneys are invested, including the proceeds of any investments and other moneys belonging to the fund. The records maintained by the fund shall have the same exemption from public inspection as that provided in Code Section 47-1-14.

(c) Except as otherwise provided in this part, no member of the board or employee of the department shall have any personal interest in the gains or profits from any investment made by the board or use the assets of the fund in any manner, directly or indirectly, except to make such payments as may be authorized by the board or by the commissioner as the executive officer of the board in accordance with this part.



§ 45-18-28. Minimum annual required contributions; employer responsibilities

(a) The board shall annually determine the minimum annual required contributions sufficient to maintain the fund in an actuarially sound manner in accordance with Governmental Accounting Standards Board Statement No. 43 or any subsequent Governmental Accounting Standards Board statements that may be applicable to the fund.

(b) The board may annually establish required employer contributions to the fund which are supplemental to required employer contributions to the health plans as set forth in Part 1 of this article.

(c) It shall be the responsibility of state agencies to make contributions to the fund, subject to appropriations, in accordance with the employer contribution rate established by the board.

(d) It shall be the responsibility of all other employers to make contributions to the fund in accordance with the employer contribution rates established by the board.









Article 2 - Deferred Compensation Plans

§ 45-18-30. "Employee" defined

As used in this article, the term "employee" means any person, whether appointed or elected, who provides services for the state, including any state authority authorized to participate in the Employees' Retirement System of Georgia under Chapter 2 of Title 47, or for a county, municipality, or other political subdivision and who is paid for providing such services.



§ 45-18-31. Deferred compensation plans authorized for state, municipalities, counties, or other political subdivisions

The state or any county, municipality, or other political subdivision may contract with any employee to defer, in whole or in part, any portion of such employee's compensation under a deferred compensation plan; and the state, county, municipality, or other political subdivision may provide the deferred compensation plan itself or it may contract with any company qualified to do business in this state to provide such benefits.



§ 45-18-32. Administration of plans; participation by employees of county boards of health, school systems, Lake Allatoona Preservation Authority, the Georgia Federal-State Shipping Point Inspection Service, and the Georgia Firefighters' Pension Fund; provision in plans for income tax deferral benefits

The Board of Trustees of the Employees' Retirement System of Georgia shall administer any deferred compensation plan provided for the employees of the state. Employees of the county boards of health receiving financial assistance from the Department of Public Health may, with the approval of the Board of Trustees of the Employees' Retirement System of Georgia and the approval of such organizations, participate in the state plan. Employees of county and independent school systems may, with the approval of the Board of Trustees of the Employees' Retirement System of Georgia and the approval of such systems, participate in the state plan. Employees of the Lake Allatoona Preservation Authority, the Georgia Federal-State Shipping Point Inspection Service, and the Georgia Firefighters' Pension Fund may, with the approval of the Board of Trustees of the Employees' Retirement System of Georgia and the approval of such organizations, participate in the state plan. The Board of Trustees of the Employees' Retirement System of Georgia shall investigate and approve a deferred compensation plan which gives the employees of the state income tax benefits in connection with plans authorized by the United States Internal Revenue Code, so that compensation deferred under such plan shall not be included for purposes of computation of any federal income tax withheld on behalf of any such employee or payable by such employee before any deferred payment date. All contributions to the deferred compensation plan shall also be exempt from state withholding tax as long as such contributions are not includable in gross income for federal income tax purposes. The governing body of a city, county, or other political subdivision may appoint an administrator for all deferred compensation plans, whose duties shall include the administration of the plan and the investigation and approval of the plan or plans. All such plans shall provide tax deferral benefits for the respective employees in a manner similar to that of the plan for state employees.



§ 45-18-33. Payments from deferred compensation funds for purchase of insurance, endowments, annuities, mutual funds, or savings from funds derived from deferral; custodian of assets of the fund

Notwithstanding any other provision of law to the contrary, in order to carry out the provisions of the deferred compensation plan, the state or any county, municipality, or other political subdivision is authorized to make payments for the purchase of insurance, endowments, annuities, mutual funds, or savings from funds derived from the deferral of compensation. Such payments shall not be construed to be a prohibited use of the general assets of the state, county, municipality, or other political subdivision. The Board of Trustees of the Employees' Retirement System of Georgia or the administrator of the plan shall have the power to arrange for a custodian for the holding of such insurance policies, funds, investments, and other assets of the fund.



§ 45-18-34. Plans not to reduce pensions or other benefits

The deferred compensation programs authorized by this article shall exist and serve in addition to retirement, pension, or benefit systems established by the state, county, municipality, or other political subdivision; and no deferral of income under the deferred compensation program shall effect a reduction of any retirement, pension, or other benefit provided by law.



§ 45-18-35. Plans to operate without cost to state, counties, cities, or other political subdivisions

The Board of Trustees of the Employees' Retirement System of Georgia or the administrator of the plan shall arrange for all services required to carry out the deferred compensation plan or plans so that such plan or plans shall operate without cost to the state, county, city, or other political subdivision except for employer contributions to a deferred compensation plan and for the incidental expense of administering the payroll salary deduction or reduction and the remittance thereof.



§ 45-18-36. Salary deductions; records of individual account information

(a) The salary reduction or deductions referred to in this article shall be instituted at the request of the participating employees by the payroll departments applicable to the respective employees.

(b) Records of participation agreements, payroll deductions, investment options, and other individual account information shall be maintained as confidential by the administrator. The records shall not be disclosed except as necessary to accomplish the purposes of this article or in cases where a subpoena has been issued for the purpose of discovery or as otherwise authorized in writing by the employee. This prohibition shall not bar federal, state, or local tax authorities from such access to the records as may be necessary to establish the tax status or liability of a participating employee.



§ 45-18-37. Special pay plan for deferred payment of special compensation to reduce federal tax burden

Reserved. Repealed by Ga. L. 2007, p. 172, § 1/HB 213, effective July 1, 2007.



§ 45-18-38. Board of Trustees of the Employees' Retirement System to be the successor to the State Personnel Board and Employee Benefit Council for administration of deferred compensation plans; employment of and contracting with agents

(a) Effective July 1, 2005, the Board of Trustees of the Employees' Retirement System of Georgia shall be the successor to the State Personnel Board for the purpose of administering any deferred compensation plan provided to employees as referenced in Code Sections 45-18-32 and 45-18-33. The State Personnel Board shall transfer individual accounts, associated funds, and any other applicable information in a manner prescribed by the Board of Trustees of the Employees' Retirement System of Georgia no later than September 30, 2005.

(b) The Board of Trustees of the Employees' Retirement System of Georgia shall be the successor to the Employee Benefit Council for the purpose of administering any deferred compensation plan provided to employees as referenced in Code Section 45-18-52. The Employee Benefit Council shall transfer individual accounts, associated funds, and any other applicable information in a manner prescribed by the Board of Trustees of the Employees' Retirement System of Georgia.

(c) The Board of Trustees of the Employees' Retirement System of Georgia is authorized to employ agents and to contract with such agents for their services as investment advisors and counselors who will make recommendations for investments and make investments as the board of trustees so authorizes.






Article 3 - Employee Benefit Plan Council

§ 45-18-50. Definitions

As used in this article, the term:

(1) Reserved.

(2) "Council" means the Employee Benefit Plan Council established in Code Section 45-18-51.

(3) "Employee" means a member of the General Assembly or a person who works full time for the state and receives his or her compensation in a direct payment from a department, agency, authority, or institution of state government; a county department of family and children services or a county department of health; the Federal-State Shipping Point Inspection Service; the Georgia Firefighters' Pension Fund; a member of any local board of education; and public school teachers and public school employees as defined in Code Sections 20-2-880 and 20-2-910, exclusive of the members, employees, and officials of the Board of Regents of the University System of Georgia.

(4) "Full time" means the employment of a person who works at least 30 hours per week and whose employment is intended to be continuing employment. This would exclude any student, seasonal, intermittent, or part-time employment; provided, however, that public school teachers and public school employees as defined in Code Sections 20-2-880 and 20-2-910 shall be deemed to be employed full time for the purposes of this article. This would also exclude employment intended for only a very limited duration or in a sheltered employment program for the purpose of training or transitioning a person into the continued employment environment.



§ 45-18-51. Creation and operation of council

(a) (1) There is created an Employee Benefit Plan Council consisting of the following ten members appointed by the Governor:

(A) The five members of the State Personnel Board who shall serve for terms of office which correspond with their terms of office on the State Personnel Board;

(B) Two department heads who have employees eligible to participate in the employee benefit plans, which department heads shall serve for terms of office of four years; provided, however, that the initial term of one of such appointees shall be two years; and provided, further, that the office of such a member shall become vacant if he or she ceases to be a department head;

(C) Two state employees who are eligible to participate in the employee benefit plans, which state employees shall serve for terms of office of four years; provided, however, that the initial term of one of such appointees shall be two years; and provided, further, that the office of such a member shall become vacant if he or she ceases to be a state employee; and

(D) One member from a corporation domiciled in the State of Georgia that insures or administers employee benefit plans, which member shall serve for a term of office of four years.

(2) Successors to the members of the council provided in paragraph (1) of this subsection shall have the same qualifications and shall be appointed by the Governor for terms of office of four years and until their successors are appointed and qualified. A vacancy on the council shall be filled by the Governor appointing a successor who possesses the same qualifications as his or her predecessor and who shall serve for the unexpired term.

(b) The members of the council who are in state employment shall serve without compensation but, subject to fund availability, shall be reimbursed by the state department in which they are employed for all necessary expenses that may be incurred in the performance of their duties under this article in accordance with state travel regulations promulgated by the State Accounting Office. For those councilmembers who are not in state employment, the expense and mileage allowance shall be the same as that authorized for the General Assembly and shall be payable, subject to fund availability, from the Department of Administrative Services.

(c) The Governor shall appoint one member to act as chairperson for a term specified by the Governor until a successor is duly appointed. The council shall elect one of its members as vice chairperson to act in the absence of the chairperson. If the office of chairperson is vacated for any reason, the Governor shall appoint a successor.

(d) Meetings of the council shall be scheduled at the discretion of the council chairperson and, where feasible, concomitant with the meetings of the State Personnel Board as provided in Chapter 20 of this title. All meetings of the council shall be open to the public.

(e) The council shall adopt procedures for the conduct of its activities.

(f) The commissioner of administrative services shall serve as executive secretary to the council and provide the council with staff support and other assistance in carrying out its duties.

(g) In the promulgation of rules and regulations, the council shall be governed by Chapter 20 of this title.



§ 45-18-52. Establishment of flexible employee benefit plans

(a) The council is authorized to establish a flexible employee benefit plan for employees of the state and public schoolteachers and public school employees and to promulgate rules and regulations for its administration, subject to the limitations contained in this article and in Articles 1 and 2 of this chapter. The flexible employee benefit plan may provide for deductions or salary reductions for group life insurance, group property and casualty insurance, disability insurance, supplemental health and accident insurance, health care or dependent care spending accounts as authorized under Section 125 of the United States Internal Revenue Code of 1986, other types of employee welfare benefits, or for salary reductions for health premiums under Article 1 of this chapter and Code Sections 20-2-880 and 20-2-910. The council may establish rating categories for disability insurance based on eligibility for coverage by the disability program of the Social Security Administration. At the council's discretion, any of the insurance or other type of employee welfare benefits authorized by this Code section may be operated as a self-insured plan in whole or in part or by contract with any company authorized to transact such business in this state. Except as provided in Code Section 45-18-30, Code Sections 20-2-880 and 20-2-910, and as implemented prior to January 1, 1986, the council is authorized to establish the plan or plans in connection with plans authorized by the United States Internal Revenue Code for the purpose of income tax advantage.

(b) The council is authorized to promulgate rules and regulations to require local school boards that elect coverage under the plan as provided in subsection (b) of Code Section 45-18-54 to enroll and maintain a minimum participation percentage when offering the plan to its employees.



§ 45-18-53. Authorization for payroll deductions

(a) In order to carry out the provisions of the flexible employee benefit plan, the head of each department, agency, authority, county department of health, the Federal-State Shipping Point Inspection Service, the Georgia Firefighters' Pension Fund, or local school system is authorized to deduct or reduce from salary or wages voluntarily designated amounts by his employees for purchasing insurance or other welfare benefits.

(b) Records of benefit selections, payroll deductions, and other individual account information shall be maintained as confidential by the flexible benefit plan. The records shall not be disclosed except as necessary to accomplish the purposes of this article or as otherwise authorized in writing by the employee. This prohibition shall not bar federal, state, or local tax authorities from such access to the records as may be necessary to establish the tax status or liability of an employee or other individual.



§ 45-18-54. Continuation of optional plans; approval of optional plans or contracting with new or additional insurers

(a) The head of each department, agency, authority, or county department of health shall have the option to determine whether or not the employees within his respective agency shall continue any optional program that is in operation on January 1, 1986. New optional employee benefit plans or any contracting with new or additional insurers under existing plans that authorize the deduction or reduction of voluntarily designated amounts, including insurance, from the salaries of the full-time employees must be approved by the council after January 1, 1986, except that the Legislative Services Committee may continue or approve any optional program for members of the General Assembly and employees of the General Assembly.

(b) Each local board of education shall have the option to elect coverage in this program, and, in the event an employee rejects coverage, such employee shall be authorized to obtain coverage at a later date upon compliance with the rules and regulations promulgated by the council relative thereto. New optional employee benefit plans or any contracting with new or additional insurers under existing plans that authorize the deduction or reduction of voluntarily designated amounts, including insurance, from the salaries of the full-time employees must be approved by the council after January 1, 1991. Each local board of education electing to participate in the coverage under this plan shall be assessed a pro rata share of the cost of administering the plan.

(c) Each local board of education electing coverage shall have the option to determine whether or not the employees within the school system shall continue any optional program that is in operation on January 1, 1991.

(d) The Geo. L. Smith II Georgia World Congress Center Authority shall have the option to irrevocably elect or reject coverage for employees of the authority in this program no later than June 30, 2014. New optional employee benefit plans or any contracting with new or additional insurers under existing plans that authorize the deduction or reduction of voluntarily designated amounts, including insurance, from the salaries of the full-time employees must be approved by the council. If the authority elects to participate in the coverage under this plan, it shall be assessed a pro rata share of the cost of administering the plan.



§ 45-18-55. Commissioner of administrative services as executive officer and custodian

The commissioner of administrative services shall be the executive officer for the administration of this article and the custodian of such fund or funds as may be required in the implementation of this article. The commissioner of administrative services shall employ such personnel as may be necessary to carry out his or her duties and responsibilities under this article.



§ 45-18-56. Execution of contracts by commissioner; bidding procedure

The commissioner is authorized to execute a contract or contracts to provide the benefits as approved in the plan or plans in accordance with this article. Such contract or contracts may be executed with one or more corporations licensed to transact business in this state, or the plan or plans, except for life, disability, or individual supplemental accident and sickness insurance, may be totally self-administered. Prior to entering into any contract under this Code section, the commissioner shall invite proposals from and allow a reasonable time for qualified corporations or qualified entities to bid on providing approved plan or plans benefits. The commissioner may invite proposals from any qualified entity as in the opinion of the council would desire to accept any part of the benefits authorized by this article.



§ 45-18-57. Contributions from state departments, boards, and agencies

The various departments, boards, and agencies of the state government may contribute such portions of the cost of such benefits and the administration thereof as may be established by the general appropriations Act.



§ 45-18-58. Liability for errors or omissions

The various departments, boards, agencies, and their employees shall not incur any liability for errors or omissions made in the performance of the agreement between the departments, boards, and agencies and the employee.






Article 4 - Capitol Hill Day-Care Center

§ 45-18-70. Establishment and operation

Notwithstanding any other provisions of law, the commissioner of administrative services in conjunction with the Georgia Building Authority is authorized by contract or otherwise to establish, equip, and operate a child care learning center as a capitol hill pilot program for the purpose of serving children who are members of households of employees of state government in and around the state capitol. The commissioner of administrative services in conjunction with the Georgia Building Authority is authorized to establish or provide for the establishment of appropriate fees and charges to be chargeable against the state employees who are beneficiaries of services provided by such facility to pay for the cost of their operation and to accept money, equipment, or other property donated for use in connection with the facility.



§ 45-18-71. Rules and regulations for personnel administration

The State Personnel Board shall promulgate such rules and regulations as may be required for the effective administration of this article.



§ 45-18-72. Start-up costs

The commissioner of administrative services shall present recommendations no later than December 1, 1986, for funding any start-up costs of the pilot project.






Article 5 - Exemption of Certain Employees From Liability for Services at State Hospitals

§ 45-18-80. Certain employees retired prior to July 1, 1962, exempt from personal liability for services at state hospitals; cooperation in application and claims process

Any other provision of this chapter to the contrary notwithstanding, those state employees with at least 34 years of creditable service who retired from state government prior to July 1, 1962, who are entitled to full medical and dental services from a state hospital, as established by the State Board of Health in its March 1, 1962, meeting, shall be exempt from any and all personal liabilities for services at state hospitals. Such services shall include full medical, dental, psychiatric, skilled and intermediate nursing care, and custodial care as available at state hospitals and shall be considered as part of retirement benefits to such retirees. Such retired employees shall be required to cooperate in the application and claims process for any and all benefits, plans, or programs available for payment of cost of care at state hospitals, but such employees shall be exempt from personal liability for any cost after application of such benefits, plans, or programs.



§ 45-18-81. Legislative intent

It is the intent of this article to provide that any such state employees currently hospitalized at any state hospital shall be relieved of personal liability for any existing cost of care charges, provided employees or those responsible for employees cooperate and ensure that to the greatest extent possible applications are made for all benefits, plans, and programs available for payment of cost of care at state hospitals.






Article 6 - Retiree Health Benefit Fund






Chapter 19 - Labor Practices

Article 1 - Strikes by Public Employees

§ 45-19-1. Definitions; right to express complaints or opinions not impaired

As used in this article, the term:

(1) "Public employee" means any person holding a position by appointment or employment in the government of this state or any person holding a position which provides essential public services without which the public health, safety, welfare, or morals would be endangered, by appointment or employment in the government of a county, municipality, school system, or other political subdivision of this state or in any agency, authority, board, commission, or public institution of this state or political subdivision thereof.

(2) "Public employment" means the appointment or employment in the government of this state or the government of a county, municipality, school system, or other political subdivision of this state or in any agency, authority, board, commission, or public institution of this state or political subdivision thereof.

(3) "Strike" means the failure to report for duty, the willful absence from one's position, the stoppage or deliberate slowing down of work, or the withholding in whole or in part of the full, faithful, and proper performance of the duties of employment for the purpose of inducing, influencing, or coercing a change in the conditions, compensation, rights, privileges, or obligations of public employment; provided, however, that nothing in this article shall limit or impair the right of any public employee to express or communicate a complaint or opinion on any matter related to the conditions of public employment so long as the same is not designed to and does not interfere with the full, faithful, and proper performance of the duties of employment.



§ 45-19-2. Public employees not to promote, participate in, or encourage strikes

No public employee shall promote, encourage, or participate in any strike; provided, however, that no right to collective bargaining currently recognized by law is abridged by this article.



§ 45-19-3. Supervising personnel not to authorize, approve, or consent to strikes

No person exercising any authority, supervision, or direction over any public employee shall have the power to authorize, approve, or consent to a strike by one or more public employees; and such person shall not authorize, approve, or consent to such a strike.



§ 45-19-4. Termination of employment, forfeiture of civil service status, job rights, seniority, and emoluments upon violation of Code Section 45-19-2; eligibility of employee for reappointment

Any public employee who violates Code Section 45-19-2 shall be deemed to have terminated his or her employment; shall forfeit his or her civil service status, job rights, seniority, and emoluments, if any; and subsequent to such violation shall not be eligible for appointment or reappointment or employment or reemployment in public employment for a period of three years after such violation except upon the following conditions:

(1) His or her direct or indirect compensation shall in no event exceed that received by him or her immediately prior to the time of such violation;

(2) His or her direct or indirect compensation shall not be increased for three years after such subsequent appointment or reappointment or employment or reemployment; and

(3) He or she shall be on probation for a period of five years following such appointment or reappointment or employment or reemployment, during which period he or she shall serve without tenure and at the pleasure of the appointing or employing officer or body.



§ 45-19-5. Action by person not a public employee to encourage strike

Any person who is not a public employee and who shall knowingly incite, agitate, influence, coerce, persuade, or picket to urge a public employee to strike shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by imprisonment not to exceed one year, or by a fine of not less than $100.00 nor more than $1,000.00, or both.






Article 2 - Fair Employment Practices

§ 45-19-20. Short title

This article shall be known and may be cited as the "Fair Employment Practices Act of 1978."



§ 45-19-21. Purposes and construction of article

(a) The general purposes of this article are:

(1) To provide for execution within public employment in the state of the policies embodied in Title VII of the federal Civil Rights Act of 1964 (78 Stat. 241), as amended by the Equal Employment Opportunity Act of 1972 (86 Stat. 103), as from time to time amended, the federal Age Discrimination in Employment Act of 1967 (81 Stat. 602), as from time to time amended, and the federal Rehabilitation Act of 1973 (87 Stat. 355), as from time to time amended;

(2) To safeguard all individuals in public employment from discrimination in employment; and

(3) To promote the elimination of discrimination against all individuals in public employment because of such individuals' race, color, religion, national origin, sex, disability, or age thereby to promote the protection of their interest in personal dignity and freedom from humiliation; to make available to the state their full productive capacities; to secure the state against domestic strife and unrest which would menace its democratic institutions; to preserve the public safety, health, and general welfare; and to further the interests, rights, and privileges of individuals within the state.

(b) This article shall be broadly construed to further the general purposes stated in this Code section and the special purposes of the particular provision involved.

(c) Nothing in this article shall be construed as indicating an intent to exclude local or federal laws on the same subject matter, which laws are not inconsistent with this article.

(d) Nothing contained in this article shall be deemed to repeal any other nonconflicting law of this state relating to discrimination because of race, color, religion, national origin, sex, disability, or age.



§ 45-19-22. Definitions

As used in this article, the term:

(1) "Administrator" means the administrator of the Commission on Equal Opportunity provided for by Code Section 45-19-24, which agency is composed of an Equal Employment Division and a Fair Housing Division.

(2) "Board" means the Board of Commissioners of the Commission on Equal Opportunity created by Code Section 45-19-23.

(3) "Disability" means a physical or mental impairment which substantially limits one or more of a person's major life activities, unless an employer demonstrates that the employer is unable to accommodate reasonably to an employee's or prospective employee's disability without undue hardship on the conduct of the employer's operation.

(4) "Discrimination" means any direct or indirect act or practice of exclusion, distinction, restriction, segregation, limitation, refusal, denial, or any other act or practice of differentiation or preference in the treatment of a person or persons because of race, color, religion, national origin, sex, handicap, or age or the aiding, abetting, inciting, coercing, or compelling of such an act or practice. This term shall not include any direct or indirect act or practice of exclusion, distinction, restriction, segregation, limitation, refusal, denial, or any other act or practice of differentiation or preference in the treatment of a person or persons because of religion if an employer demonstrates that the employer is unable to accommodate reasonably an employee's or prospective employee's religious observance or practice without undue hardship on the conduct of the employer's operation.

(5) "Public employer" or "employer" means any department, board, bureau, commission, authority, or other agency of the state which employs 15 or more employees within the state for each working day in each of 20 or more calendar weeks in the current or preceding calendar year. A person elected to public office in this state is a public employer with respect to persons holding positions or individuals applying for positions which are subject to the state system of personnel administration created by Chapter 20 of this title, including the rules and regulations promulgated by the State Personnel Board or any personnel merit system of any agency or authority of this state. A person elected to public office in this state is not a public employer with respect to persons holding positions or individuals applying for positions on such officer's personal staff or on the policy-making level or as immediate advisers with respect to the exercise of the constitutional or legal powers of the office held by such officer.

(6) "Public employment" means employment by any department, board, bureau, commission, authority, or other agency of the State of Georgia.

(7) "Religion" means all aspects of religious observance and practice as well as belief.

(8) "Unlawful practice" means an act or practice declared to be an unlawful practice in Code Sections 45-19-29 through 45-19-31, 45-19-32, or 45-19-45.



§ 45-19-23. Creation of Board of Commissioners of the Commission on Equal Opportunity; members; terms; officers; meetings; compensation of members; powers and duties of board; annual report to Governor and General Assembly; special masters' list

(a) A Board of Commissioners of the Commission on Equal Opportunity is created. The board shall consist of nine persons. Subject to confirmation by the Senate, the members of the board shall be appointed by the Governor for three-year terms, except as otherwise provided in this subsection. Of the Governor's initial appointments, three shall be for one-year terms, three shall be for two-year terms, and three shall be for three-year terms. In the event of a vacancy during the term of any member appointed by the Governor whether by reason of death, resignation, or otherwise, the appointment of a successor by the Governor shall be only for the remainder of the unexpired term. The membership of the board shall be representative of a fair and reasonable cross section of the population of the state and one-third of the members shall have experience in labor or Title VII law enforcement or other legal human rights experience; provided, however, that after July 1, 1993, at least three members of the board shall be representative of or have a background in realty, apartment management, or the building and contracting industry.

(b) The board shall annually elect a chair and such other officers as it deems appropriate and shall meet at least three times a year at a time and place specified in writing by the administrator. The board may also meet from time to time upon its own motion, as deemed necessary by a majority of the members thereof, for the purposes of conducting routine or special business. Each member of the board shall serve without pay; but the members who are not otherwise state officials or employees shall, while engaged in the official duties of the board, receive the same expense allowance and travel cost reimbursement which members of certain boards and commissions receive pursuant to Code Section 45-7-21.

(c) The board shall make a written report to the Governor and to the General Assembly by December 31 of each year. Such report shall advise the Governor and the members of the General Assembly of the board's activities and the administration of this article and shall make such recommendation for change, if any, as the board deems proper.

(d) The board shall assist the administrator of the Commission on Equal Opportunity in an advisory capacity in carrying out the duties and functions of the office including but not limited to matters relating to fair employment practices and the effectiveness of the state programs and operations.

(e) The board shall establish and certify to the Governor at the beginning of each fiscal year a list of not less than 12 persons, including females and minorities, licensed to practice law in Georgia, who have experience in labor law, in employment law, or administrative law, from which list the Governor may select, on the basis of rotation in sequential order, special masters as provided for in Code Section 45-19-37. The board may from time to time certify to the Governor additional persons to be added to the aforementioned list.



§ 45-19-24. Commission on Equal Opportunity created; administrator; assignment of commission to Governor for administrative purposes

There is created the Commission on Equal Opportunity. The Governor shall appoint an administrator of the Commission on Equal Opportunity who shall serve at the pleasure of the Governor. The Commission on Equal Opportunity shall be attached to the office of the Governor for administrative purposes only. The Commission on Equal Opportunity shall have an Equal Employment Division to assist the administrator in carrying out the provisions of this article.



§ 45-19-25. Function of administrator

The function of the administrator shall be to encourage fair treatment for public employees and to discourage unlawful discrimination in public employment.



§ 45-19-26. Role of Attorney General

The Attorney General shall be the legal adviser for the administrator.



§ 45-19-27. Additional powers and duties of administrator

In the enforcement of this article the administrator shall have the following powers and duties:

(1) To maintain an office in the City of Atlanta and such other offices within the state as the administrator may deem necessary;

(2) To meet and exercise the administrator's powers at any place within the state;

(3) Within the limitations provided by law, to appoint clerks and other employees and agents as the administrator may deem necessary, to include employees and agents to represent complainants at special master hearings as provided in Code Section 45-19-37;

(4) To cooperate with individuals and with state, local, and other agencies, both public and private, and to obtain upon request and utilize the services of all governmental departments and agencies;

(5) To cooperate with the United States Equal Employment Opportunity Commission created by Section 705 of the Civil Rights Act of 1964 (78 Stat. 241), as amended, and with other federal and local agencies in order to achieve the purposes of that act; and to cooperate with other federal and local agencies in order to achieve the purposes of this article;

(6) To accept gifts, bequests, grants, or other public or private payments on behalf of the state and to pay such moneys into the state treasury;

(7) To accept on behalf of the state reimbursement pursuant to Section 709(b) of the Civil Rights Act of 1964 (78 Stat. 241), as amended, for services rendered to assist the United States Equal Employment Opportunity Commission;

(8) To receive, initiate, investigate, seek to conciliate, and make determinations regarding complaints alleging violations of this article and to approve or disapprove plans required by the Governor to eliminate or reduce imbalance in employment with respect to race, color, disability, religion, sex, national origin, or age;

(9) To furnish technical assistance requested by persons subject to this article to further their compliance with this article or an order issued thereunder;

(10) To investigate and make studies, subject to approval by the Governor, of unlawful practices in public employment and, in connection therewith, to hold hearings, to request the attendance of persons to give testimony, to receive for the record at any such hearing written statements, documents, exhibits, and other items pertinent to the subject matter of any such hearing, and, following any such investigation or hearing, to issue such report and recommendations as will in its opinion assist in carrying out the purposes of this article;

(11) To require answers to interrogatories, examine witnesses, and require the production of documents so long as it is relevant to the investigation of a complaint;

(12) To render written reports to the Governor and the General Assembly. The reports may contain recommendations of the administrator for legislative or other action to effectuate the purposes and policies of this article;

(13) To make provision for technical and clerical assistance to the Board of Commissioners of the Commission on Equal Opportunity;

(14) To adopt, promulgate, amend, and rescind, subject to approval of the board and the Governor and after giving proper notice and hearing to all public employers pursuant to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," such rules and regulations as may be necessary to carry out the provisions of this article, including regulations requiring the posting or inclusion in advertising material of notices prepared or approved by the administrator and regulations regarding the filing, approval, or disapproval of plans to eliminate or reduce imbalance in employment with respect to race, color, disability, religion, sex, national origin, or age;

(15) To cooperate with other organizations, public and private, to discourage unlawful practices and discrimination in employment;

(16) To maintain with the United States Equal Employment Opportunity Commission status as a "deferral agency" under Section 706 of the Civil Rights Act of 1964 (78 Stat. 241), as amended, as provided by the rules and regulations of said commission or as a "referral agency" under Section 709 of the Civil Rights Act of 1964 (78 Stat. 241), as amended; and

(17) To require, pursuant to rules and regulations promulgated by the administrator under the authority of paragraph (14) of this Code section, from any state agency or department such reports and information at such times as it may deem reasonably necessary to carry out the purposes of this article.



§ 45-19-28. Limitation on provisions of article relating to age discrimination

The provisions of this article relating to discrimination in employment on the basis of age shall apply only to individuals who are at least 40 years of age but less than 70 years of age.



§ 45-19-29. Unlawful practices generally

It is an unlawful practice for an employer:

(1) To fail or refuse to hire, to discharge, or otherwise to discriminate against any individual with respect to the individual's compensation, terms, conditions, or privileges of employment because of such individual's race, color, religion, national origin, sex, disability, or age;

(2) To limit, segregate, or classify his employees in any way which would deprive or tend to deprive an individual of employment opportunities or otherwise adversely affect an individual's status as an employee because of such individual's race, color, religion, national origin, sex, disability, or age; or

(3) To hire, promote, advance, segregate, or affirmatively hire an individual solely because of race, color, religion, national origin, sex, disability, or age, but this paragraph shall not prohibit an employer from voluntarily adopting and carrying out a plan to fill vacancies or hire new employees in a manner to eliminate or reduce imbalance in employment with respect to race, color, disability, religion, sex, national origin, or age if the plan has first been filed with the administrator for review and comment for a period of not less than 30 days.



§ 45-19-30. Unlawful practices in training or apprenticeship programs

It is an unlawful practice for an employer controlling apprenticeship or other training or retraining including on-the-job training programs to discriminate against an individual because of such individual's race, color, religion, national origin, sex, disability, or age in admission to or employment in any program established to provide apprenticeship or other training or to discriminate by allowing admission or promotion to an apprenticeship or training program solely because of race, color, religion, national origin, sex, disability, or age.



§ 45-19-31. Unlawful practices in advertisement of employment

It is an unlawful practice for an employer to print or publish or cause to be printed or published a notice or advertisement relating to employment by such an employer indicating any preference, limitation, specification, or discrimination based on race, color, religion, national origin, sex, disability, or age, except that such a notice or advertisement may indicate a preference, limitation, or specification based on race, color, religion, national origin, sex, disability, or age when religion, national origin, sex, disability, or age is a bona fide occupational qualification for employment.



§ 45-19-32. Unlawful practice for party to violate conciliation agreement

It is an unlawful practice for a party to a conciliation agreement made pursuant to subsection (e) of Code Section 45-19-36 to violate the terms of the agreement.



§ 45-19-33. Different standards of compensation or different terms and conditions of employment when not based on race, color, religion, sex, national origin, disability, or age

It is not an unlawful practice for an employer to apply different standards of compensation or different terms, conditions, or privileges of employment pursuant to a bona fide seniority or merit system, or a system which measures earnings by quantity or quality of production, or to employees who work in different locations, provided that such differences are not the result of an intention to discriminate because of race, color, religion, national origin, sex, disability, or age; nor is it an unlawful practice for an employer to give and to act upon the results of any professionally developed ability test, provided that such test, its administration, or action upon the results thereof is not designed, intended, or used to discriminate because of race, color, religion, national origin, sex, disability, or age.



§ 45-19-34. Hiring, employing, or selecting for training programs when religion or national origin a bona fide occupational qualification

It is not an unlawful practice for an employer to hire and employ employees or to select an individual in any training program on the basis of religion or national origin in those certain instances where religion or national origin is a bona fide occupational qualification reasonably necessary to the normal functions of that particular employer's responsibilities.



§ 45-19-35. Use of quotas because of imbalances in employee ratios prohibited; grants of preferential treatment to certain individuals or groups not required by article; adoption of plans required by Governor to reduce imbalance; effect of article upon certain employment practices

(a) Quotas because of imbalances in employee ratios shall not be permitted.

(b) Nothing contained in this article requires an employer to grant preferential treatment to an individual or to a group because of the race, color, religion, national origin, sex, disability, or age of the individual or group on account of an imbalance which may exist with respect to the total number or percentage of persons of any race, color, religion, national origin, sex, disability, or age in the state or a community, section, or other area or in the available work force in the state or a community, section, or other area.

(c) It is specifically provided that neither subsection (a) nor (b) of this Code section nor any other provision of this article shall prohibit an employer from adopting or carrying out a plan to fill vacancies or hire new employees in a manner to eliminate or reduce imbalance in employment with respect to race, color, disability, religion, sex, national origin, or age if such plan is required by the Governor and filed with and approved by the administrator prior to its final adoption and implementation.

(d) Nothing contained in this article prohibits:

(1) Minimum hiring ages otherwise provided by law;

(2) State compliance with federal regulations;

(3) Termination of the employment of any person who is unable or incompetent or refuses to perform the person's duties;

(4) Any physical or medical examinations of applicants or employees which an employer requires to determine fitness for the job or position sought or held; or

(5) An employer from observing the terms of a bona fide seniority system or any bona fide employee benefit plan such as a retirement, pension, or insurance plan which is not a subterfuge to evade the purposes of this article.



§ 45-19-36. Filing complaints of unlawful practice; action by administrator

(a) As used in this Code section, the term "respondent" means an employer charged with an alleged unlawful practice.

(b) An individual claiming to be aggrieved by an unlawful practice or another person on behalf of an individual claiming to be aggrieved by an unlawful practice may file with the administrator a written, sworn complaint stating that an unlawful practice has been committed setting forth the facts upon which the complaint is based and setting forth facts sufficient to enable the administrator to identify the employer charged. The administrator's staff shall promptly investigate the allegations of unlawful practice set forth in the complaint and, within 15 days of filing, shall serve the respondent with a copy of the complaint. The complaint shall be barred unless filed within 180 days after the alleged unlawful practice occurs.

(c) Within 90 days after the complaint has been filed, the administrator shall determine whether there is reasonable cause to believe the respondent has engaged in an unlawful practice. If it is determined that there is no reasonable cause to believe that the respondent has engaged in an unlawful practice, the administrator shall issue an order dismissing the complaint.

(d) Within ten days after receiving a copy of the order dismissing the complaint, the complainant may file with the administrator an application for reconsideration of the order. Upon such application, the administrator shall determine within 15 days whether there is reasonable cause to believe that the respondent has engaged in an unlawful practice. If it is again determined that there is no reasonable cause to believe that the respondent has engaged in an unlawful practice, the administrator shall issue an order dismissing the complaint and notifying the complainant that such complainant has the right to request a right to bring an action letter from the appropriate federal agency or petition for review in the appropriate superior court as provided for in Code Section 45-19-39.

(e) After investigation or after the review provided for in subsection (d) of this Code section, if the administrator determines that there is reasonable cause to believe that the respondent has engaged in an unlawful practice, then the administrator's staff shall first endeavor to eliminate the alleged unlawful practice by conference, conciliation, and persuasion. The terms of a conciliation agreement reached with a respondent may require the respondent to refrain from the commission of unlawful discriminatory practices in the future and make such further provisions as may be agreed upon between the administrator and the respondent. If a conciliation agreement is entered into, the administrator shall issue and serve on the complainant a final order stating its terms. Except for the terms of the conciliation agreement, neither the administrator nor any agent thereof shall make public without the written consent of the complainant and the respondent information concerning efforts in the particular case to eliminate an unlawful practice by conference, conciliation, or persuasion, whether or not there is a determination of reasonable cause or a conciliation agreement.

(f) In the event the administrator determines that there is reasonable cause to believe that an agency or authority has engaged in an unlawful practice as defined in this article and the administrator's staff is unable to eliminate the alleged unlawful practice by conference, conciliation, and persuasion, the administrator shall refer the complaint to a special master as provided for in Code Section 45-19-37.

(g) At the expiration of one year from the date of a conciliation agreement and at other times in its reasonable discretion, the administrator's staff may investigate whether the terms of the agreement have been and are being complied with by the respondent. The administrator shall report the findings to the complainant and respondent. If the administrator finds reasonable cause to believe that the agreement has been breached, the complainant may seek enforcement of the agreement in the superior court of the county in which the alleged violation took place or in the county of the respondent's residence.

(h) The administrator shall issue to the complainant and the respondent, 90 days from the date the complaint was filed and every 30 days thereafter, a status report summarizing any action taken with respect to the complaint. The status reports required by this subsection shall be issued until final resolution of the complaint.



§ 45-19-37. Appointment of special master to conduct hearing on complaint; procedure

(a) Unless the administrator has issued an order dismissing the complaint or stating the terms of a conciliation agreement within 90 days after a complaint is filed, the administrator shall request that the Governor appoint, from the list provided for by subsection (e) of Code Section 45-19-23, a special master to conduct a hearing in accordance with this article. Not more than 15 working days after such request, the Governor shall select and appoint a special master who must be an attorney licensed to practice law in this state. The special master shall have all of the power and authority granted to agencies in conducting hearings and rendering final orders under Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," including but not limited to subpoena power.

(b) Not more than seven days after the appointment of the special master, the administrator shall serve on the respondent and on the complainant or the complainant's attorney by registered or certified mail or statutory overnight delivery a written notice together with a copy of the complaint requiring the respondent to answer the charges contained therein at a hearing before the special master at a time and place specified in the notice. Such notice must contain all general and specific charges against the respondent.

(c) The respondent shall serve an answer with the special master by registered or certified mail or statutory overnight delivery not more than 20 working days after receipt of the notice of hearing, which 20 working days may be extended by the special master in the special master's discretion for an additional time not to exceed ten working days. The respondent's answer must show by a certificate of service that the respondent has served a copy of the answer on the complainant or the complainant's attorney at the last known address of the complainant or the complainant's attorney where complainant is represented by an attorney. Upon leave of the special master, the complainant may amend the charges contained in the notice of hearing. The respondent may amend an answer at any time prior to the hearing or, upon leave of the special master, may amend thereafter. No final order shall be issued unless the respondent has had the opportunity of a hearing on the charges contained in the notice of hearing or amendment on which the final order is based. If the respondent fails to answer the complaint, the special master may enter the respondent's default. Unless the default is set aside for good cause shown, the hearing may proceed on the evidence in support of the complaint.

(d) At any time after a notice of hearing is served upon a respondent, discovery shall be authorized in the same manner and fashion as discovery is permitted under Code Sections 9-11-26 through 9-11-37. Any order contemplated in Code Sections 9-11-26 through 9-11-37 may be issued by the special master. Judicial enforcement of any such order may be obtained by the complainant or respondent in the same manner as is provided for the enforcement of final orders in Code Section 45-19-40.

(e) A respondent who has filed an answer or whose default in answering has been set aside for good cause shown may appear at the hearing, may examine and cross-examine witnesses and the complainant, and may offer evidence. The complainant and, at the discretion of the special master, any other person may intervene, examine and cross-examine witnesses, and present evidence.

(f) Efforts at conference, conciliation, and persuasion shall not be received in evidence.

(g) Testimony taken at the hearing shall be under oath and shall be stenographically or otherwise recorded by a certified court reporter. After the hearing, the special master at the special master's discretion may take further evidence or hear arguments upon notice to all parties with an opportunity to be present.

(h) Except as otherwise specifically provided for in this article, all proceedings of the special master shall be conducted as provided for with respect to contested cases in Chapter 13 of Title 50.

(i) A complainant may retain at the complainant's own expense private counsel to represent the complainant in any proceeding provided for under this article; however, the complainant may utilize the services of an individual employed by the administrator pursuant to paragraph (3) of Code Section 45-19-27 in presenting the complainant's case before the special master.



§ 45-19-38. Findings, conclusions, and order of special master generally; order to cease and desist from unlawful practice and to take remedial action

(a) If the special master determines that the respondent has not engaged in an unlawful practice, the special master shall state the special master's findings of fact and conclusions of law and shall issue a final order, within 30 days after the hearing unless, for good cause shown, such time is extended by the Governor, dismissing the complaint.

(b) If the special master determines that the respondent has engaged in an unlawful practice, the special master shall state the special master's findings of fact and conclusions of law and shall issue a final order, within 30 days after the hearing unless, for good cause shown, such time is extended by the Governor, requiring the respondent to cease and desist from the unlawful practice and to take such remedial action as in the judgment of the special master will carry out the purposes of this article.

(c) Remedial action under this Code section may include but is not limited to:

(1) Hiring, reinstatement, or upgrading of employees with or without back pay. No award of back pay shall be ordered pursuant to this article with respect to any period more than two years prior to the date of the filing with the administrator of the complaint with respect to which such award of back pay is ordered. Interim earnings, unemployment benefits, workers' compensation benefits, or amounts earnable with reasonable diligence by the person or persons discriminated against shall operate to reduce the back pay otherwise allowable;

(2) Admission or restoration of individuals to participate in a guidance program, apprenticeship training program, on-the-job training program, or other occupational training or retraining program and the utilization of objective criteria in the admission of individuals to such programs;

(3) The extension to all individuals of the full and equal enjoyment of the advantages, facilities, privileges, and services of the respondent;

(4) Reporting as to the manner of compliance;

(5) Posting notices in conspicuous places in the respondent's place of operation in the form prescribed by the administrator or special master;

(6) Restoration of employment benefits not otherwise specified in this Code section; or

(7) Recommending to the Governor that the respondent be required to adopt and file with the administrator, within a specified time limitation, for the administrator's approval a plan to fill vacancies or hire new employees in a manner to eliminate or reduce imbalance in employment with respect to race, color, disability, religion, sex, national origin, or age.

(d) Any monetary award ordered pursuant to this article shall be for actual damages only.

(e) The respondent shall comply without delay with the terms and conditions of such a final order.



§ 45-19-39. Appeal to superior court of final order of special master or complaint dismissed by administrator

(a) Any party to a hearing before a special master or a complainant whose complaint has been dismissed by the administrator may appeal any adverse final order of a special master by filing a petition for review in the superior court in the county in which the alleged unlawful practice occurred or in the superior court of the residence of the respondent within 30 days of the issuance of the final order. Neither the administrator nor the special master shall be a named party; however, the administrator must be served with a copy of the petition for review. Within 30 days after the petition is served on the administrator, the administrator shall forward to the court a certified copy of the record of the hearing before the special master, including the transcript of the hearing before the special master and all evidence, administrative pleadings, and orders, or the entire record if no hearing has been held. For good cause shown, the court may require or permit subsequent corrections or additions to the record. All appeals for judicial review shall be in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act"; provided, however, that if any provisions of Chapter 13 of Title 50 conflict with any provision of this article, this article controls. An individual employed by the administrator pursuant to paragraph (3) of Code Section 45-19-27 shall not have the authority to represent the complainant in any appeal to superior court of a final order of the special master or in any proceeding in any court, except to secure judicial enforcement of preliminary procedural orders of a special master.

(b) The court shall not substitute its judgment for that of the special master as to the weight of the evidence on questions of fact. The court may affirm a final order of the special master or remand the case for further proceedings. The court may reverse or modify the final order if substantial rights of the appellant have been prejudiced because the administrative findings, inferences, conclusions, or decisions are:

(1) In violation of constitutional or statutory provisions;

(2) In excess of the statutory authority of the agency;

(3) Made upon unlawful procedures;

(4) Affected by other error of law;

(5) Not supported by substantial evidence, which shall mean that the record does not contain such relevant evidence as a reasonable mind might accept as adequate to support said findings, inferences, conclusions, or decisions; or

(6) Arbitrary, capricious, or characterized by abuse of discretion or clearly unwarranted exercise of discretion.

(c) If, upon judicial review of any order of a special master or in a proceeding in which a complainant seeks enforcement of a conciliation agreement, the court rules in favor of the complainant, then the court may in its discretion render an award of reasonable attorney's fees and costs of litigation in the superior court to the complainant.



§ 45-19-40. Entry of court judgment based upon final order of administrator or special master; notification of parties; effect of judgment

Any person affected by a final order of the administrator or a special master may file in the superior court of the county of the residence of the respondent a certified copy of a final order of the administrator or of a special master unappealed from or of a final order of a special master affirmed upon appeal, whereupon said court shall render judgment in accordance therewith and notify the parties. Such judgment shall have the same effect and all proceedings in relation thereto shall thereafter be the same as though the judgment had been rendered in an action duly heard and determined by the court.



§ 45-19-41. Administrator to have exclusive jurisdiction over claims under article; final determination of claim bars further state actions

The administrator shall have exclusive jurisdiction over any claim of any unlawful practice under this article. A final determination of a claim alleging an unlawful practice under this article shall exclude any other action or proceeding brought by the same person based on the same complaint, except for any remedies which may be available under the United States Constitution and federal laws.



§ 45-19-42. Procurement of violation of article by person not subject thereto not a defense

It shall not be a defense to a violation of this article by any person subject to this article that the violation was requested, sought, or otherwise procured by a person not subject to this article.



§ 45-19-43. Access of administrator or designee to premises, records, and documents; persons required to make and keep employment records; application for relief from order due to hardship; unlawful to make information public

(a) In connection with an investigation of a complaint of an unlawful practice filed under this article, the administrator or the administrator's designee shall have access at any reasonable time to premises, records, and documents relevant to the complaint and shall have the right to examine, photograph, and copy evidence.

(b) Any person subject to this article shall:

(1) Make and keep such records as may be prescribed by rules and regulations of the administrator which are necessary and relevant to the determination of whether an unlawful practice has been or is being committed; and

(2) Make such reports therefrom as the administrator shall prescribe by rules and regulations which are reasonable, necessary, or appropriate for the enforcement of this article or orders or regulations under this article.

(c) If a person fails to permit access, examination, photographing, or copying or fails to make or keep records or reports as required by this Code section, the administrator may issue an order requiring compliance. Upon a failure to comply with the order of the administrator, the administrator may apply to the superior court for an order directing compliance.

(d) The administrator, by regulation, shall require each person subject to this article who controls an apprenticeship or other training program to keep all records reasonably necessary to carry out the purposes of this article, including, but not limited to, a list of applicants who wish to participate in such program, including the chronological order in which such applications were received. Such records shall be furnished to the administrator upon the administrator's request. The administrator may also request and receive a detailed description of the manner in which persons are selected to participate in the apprenticeship or other training program.

(e) Records and reports required by the administrator under this Code section shall conform as closely as practicable to similar records and reports required by federal law and to customary record-keeping practices.

(f) An employer or other person who believes that the application to them of an order issued under this article would result in undue hardship may apply to the administrator for relief from the application of the order. If the administrator finds that the application of the regulation or order to the employer or person in question would impose an undue hardship, the administrator may grant appropriate relief.

(g) With respect to a particular employer or person, it is unlawful without the employer's or the person's consent for the administrator or an employee of the administrator to make public information obtained by the administrator or the administrator's employees pursuant to the administrator's authority under this Code section, except such information as shall reasonably be necessary to the conduct of a proceeding under this article.



§ 45-19-44. Unlawful practices punishable by civil fine

(a) It shall be an unlawful practice for a person willfully to:

(1) Make public with respect to a particular employer or person without the employer's or person's consent information obtained by the administrator or the administrator's employees pursuant to their authority under Code Section 45-19-41, except as shall reasonably be necessary to carry out the provisions of this article;

(2) Retaliate or discriminate in any manner against a person because the person has opposed a practice declared unlawful by this article or because the person has made a charge, filed a complaint, testified, assisted, or participated in any manner in any investigation, proceeding, or hearing concerning an unlawful practice under this article;

(3) Aid, abet, incite, compel, or coerce a person to engage in any of the acts or practices declared unlawful by this article;

(4) Obstruct or prevent a person from complying with this article or with any order issued under this article;

(5) Resist, prevent, impede, or interfere with the administrator or any of his representatives, employees, or with a special master in the lawful performance of duty under this article; provided, however, that it shall not be a violation of this article for anyone to challenge or resist any action by the administrator or any of his employees or by a special master when there is a good faith belief that the administrator is, or his employees are, or the special master is acting unlawfully or acting in excess of statutory authority; or

(6) Initiate frivolous and unwarranted charges of discrimination against a public employer.

(b) A violation of this Code section shall not be deemed a crime; but any person who willfully violates this Code section may be punished by a civil fine not to exceed $1,000.00.



§ 45-19-45. Unlawful conspiracies

It shall be an unlawful practice for a person or for two or more persons to conspire:

(1) To retaliate or discriminate in any manner against a person because the person has opposed a practice declared unlawful by this article or because the person has made a charge, filed a complaint, testified, assisted, or participated in any manner in any investigation, proceeding, or hearing concerning an unlawful practice under this article;

(2) To aid, abet, incite, compel, or coerce a person to engage in any of the acts or practices declared unlawful by this article;

(3) To obstruct or prevent a person from complying with this article or any order issued under this article;

(4) To resist, prevent, impede, or interfere with the administrator or any of his employees or a special master in the lawful performance of duty under this article; provided, however, that it shall not be a violation of this article for anyone to challenge or resist any action by the administrator or any of his employees or a special master when there is a good faith belief that the administrator or his employees or a special master is acting unlawfully or acting in excess of his statutory authority; or

(5) To initiate willfully frivolous and unwarranted charges of discrimination against a public employer.



§ 45-19-46. Overtime compensation

(a) As used in this Code section, the term:

(1) "Overtime hours" means hours worked by a public employee for which payment of time and one-half overtime compensation or time and one-half compensatory time is required pursuant to the Fair Labor Standards Act, 29 U.S.C.A. 207, et seq.

(2) "Public employee" or "applicant" means a public employee or applicant for public employment who is, or if hired would be, entitled to payment of time and one-half overtime compensation or time and one-half compensatory time for overtime hours, pursuant to the Fair Labor Standards Act, 29 U.S.C.A. 207, et seq.

(b) No public employer shall require that a public employee or applicant agree, as a term and condition of employment, to receive neither time and one-half overtime compensation nor time and one-half compensatory time for overtime hours.

(c) Nothing in this Code section shall prohibit a public employer from providing time and one-half compensatory time in lieu of cash overtime payment, or from exercising any other optional payment plan or method authorized by the Fair Labor Standards Act, 29 U.S.C.A. 207, et seq., including, but not limited to, the fluctuating work week method of overtime payment.









Chapter 20 - Personnel Administration

Article 1 - General Provisions

§ 45-20-1. Purposes; principles

(a) It is the purpose of this article to establish in the state a system of personnel administration which will attract, select, and retain the best employees based on merit, free from coercive political influences, with incentives in the form of equal opportunities for all; which will provide technically competent and loyal personnel to render impartial service to the public at all times and to render such service according to the dictates of ethics and morality; and which will remove unnecessary and inefficient employees. It is specifically the intent of the General Assembly to promote this purpose by allowing agencies greater flexibility in personnel management so as to promote the overall effectiveness and efficiency of state government. To this end, and in accordance with Code Sections 45-20-2 and 45-20-6, all positions filled after July 1, 1996, shall be included in the unclassified service as defined in this article, except as provided in Code Section 15-11-69. It is also specifically the intent of the General Assembly that employees in the classified service prior to July 1, 1996, shall continue to be employees in the classified service so long as they remain in classified positions or as otherwise provided by law. It is further specifically the intent of the General Assembly that state government operate within a framework of consistent core personnel policies and practices across all state agencies and entities and that the state's most valued resource, its employees, be managed in a manner to promote work force productivity and sound business practices.

(b) In order to achieve these purposes, it is the policy of the state that agencies treat all employees in accordance with the following principles:

(1) Assuring fair treatment of applicants and employees in all aspects of personnel administration without regard to race, color, national origin, sex, age, disability, religious creed, or political affiliations. This "fair treatment" principle includes compliance with all state and federal equal employment opportunity and nondiscrimination laws;

(2) Recruiting, selecting, and advancing employees on the basis of their relative ability, knowledge, and skills, including open consideration of qualified applicants for initial employment;

(3) Providing equitable and adequate compensation based on merit, performance, job value, and competitiveness within applicable labor markets;

(4) Training employees, as needed, to assure high quality performance and to provide work force skills needed to maintain and advance the state's goals and objectives;

(5) Retaining employees on the basis of the adequacy of their performance, correcting inadequate performance where possible and appropriate, and separating employees whose performance is inadequate; and

(6) Assuring that employees are protected against coercion for partisan political purposes and are prohibited from using their official authority for the purpose of interfering with or affecting the result of an election or nomination for office.

(c) It shall be the responsibility of the Department of Administrative Services (DOAS) to perform the following functions:

(1) Establish and maintain a state-wide system of pay ranges for all job classes;

(2) Define job classes, establish associated minimum qualifications for those classes, and assign those classes to appropriate pay ranges;

(3) Develop and maintain a common employment application form to be used by all applicants for state employment, which form may be supplemented as necessary by agencies in seeking information about agency job classes;

(4) Develop, validate, or administer applicant screening devices when requested by agencies and when funding for such activities can be accomplished on a cost recovery basis;

(5) In consultation with agencies, establish state-wide criteria for the implementation of rules and policies adopted by the State Personnel Board which agencies shall use in developing internal processes for classification, compensation, pay for performance, and performance management, including processes involved in defining job classes, establishing and applying associated minimum qualifications, assigning jobs to appropriate state-wide pay ranges, developing and applying applicant screening methods, and measuring worker effectiveness;

(6) Audit agencies' processes as referred to in paragraph (5) of this subsection and report findings annually to the Governor and the General Assembly in conjunction with an annual report on the overall status of the state work force. The DOAS shall not be required to distribute copies of the findings or annual report referred to in this paragraph to the members of the General Assembly but shall notify the members of the availability of the materials in the manner which it deems to be most effective and efficient; and

(7) Maintain and make available to the public at large a state-wide central registry of employment vacancies and job announcements in state government as provided by agencies.

(d) Subsection (c) of this Code section shall not apply to the legislative or judicial branches or to the board of regents.

(e) Each agency shall develop a work force plan as a component of the strategic plan required by Code Section 45-12-177.

(f) In the event agencies do not use a competitive civil service examination to fill some or all of their unclassified positions, it is expressly the intent of the General Assembly that appropriate consideration be given to veterans as defined under Article IV, Section III, Paragraph II of the Constitution of Georgia and Article 2 of Chapter 2 of this title in the filling of job vacancies in this state. Guidelines defining consideration practices shall be developed at the state level. Agencies shall specify agency policies and practices to implement appropriate consideration of military veterans in filling agency job vacancies.

(g) The rules of statutory construction contained in Chapter 3 of Title 1, relating to general provisions concerning the construction of statutes, as now or hereafter amended, shall apply to this article.



§ 45-20-2. Definitions

As used in this chapter, the term:

(1) "Appointing authority" means the person or groups of persons authorized by law or delegated authority to make appointments to fill positions.

(2) "Classified employee" means an employee who was in the classified service as of June 30, 1996, and who has remained in a classified position without a break in service since that date.

(3) "Classified position" means a position that held classified status conferring rights of appeal, as set forth in Code Sections 45-20-8 and 45-20-9, as of June 30, 1996, and that subsequent to June 30, 1996, has not been held by an unclassified employee.

(4) "Classified service" means employment in a classified position.

(5) "Commissioner" means the commissioner of administrative services provided for by Code Section 50-5-1.

(6) "Department" and "agency" are synonymous and mean all separate and distinct divisions and subdivisions of state government whose heads are legally authorized to appoint employees to positions; but these terms shall not include authorities, public corporations, the legislative and judicial branches, and the board of regents. "Department" and "agency" shall also include an agency assigned to a department for administrative purposes and local departments of public health, county departments of family and children services, community service boards, and units of the Department of Defense with local employees.

(7) "Department of Administrative Services" or "DOAS" means the department created by Code Section 50-5-1.

(8) "Employment at will" means an employment relationship in which either party to the relationship may sever the relationship at any time for any reason other than an unlawful reason.

(9) "Position" means a set of duties and responsibilities assigned or delegated by competent authority for performance by one person.

(10) "Rules and regulations" means the governing provisions adopted by the State Personnel Board and approved by the Governor.

(11) "State Personnel Board" and "board" are synonymous and mean the body authorized by Article IV, Section III, Paragraph I of the Constitution of Georgia.

(12) "State Personnel Board policies" means those policies adopted by the board and approved by the Governor which describe the goals and objectives of the state personnel program and serve as a basis for the formulation and administration of the merit system rules and regulations.

(13) "Unclassified employee" means an employee who is not a classified employee.

(14) "Unclassified service" means employment at will and includes all employees except those in the classified service as defined in this Code section.

(15) "Working test" or "working test period" means a probationary period of employment in a classified position during which the employee must demonstrate to the satisfaction of the appointing authority that he or she has the knowledge, ability, aptitude, and other necessary qualities to perform satisfactorily the duties of the position in which employed. The working test period shall apply to each promotion of a classified employee to a classified position. The commissioner may fix the length of the working test period for any job at not less than six months nor more than 18 months exclusive of any time in nonpay status; provided, however, that the length of the working test period for troopers of the Uniform Division of the Department of Public Safety shall be 18 months.

(16) "Working test employee" or "employee on working test" means a classified employee serving a working test period in the position in which he or she is employed; provided, however, that an employee serving a working test period following a promotion in the same department from a lower class in which he or she had successfully completed a working test period shall retain appeal rights in the lower class until he or she successfully completes the working test period in the job to which he or she has been promoted.



§ 45-20-3. Duties and functions of State Personnel Board generally; compensation; quorum

(a) (1) The State Personnel Board shall provide direction by which the state's personnel policies shall be administered. The state's personnel policies shall constitute a state merit system of personnel administration. The board shall hold regular meetings as needed for the proper discharge of its duties.

(2) Members of the board shall receive no salary but shall receive the same expense allowance per day as that received by a member of the General Assembly for each day such member is attending meetings or performing official business for the board, plus reimbursement for actual transportation costs while traveling by public carrier or the legal mileage rate for the use of a personal automobile in connection with such attendance or official business.

(3) Three members shall constitute a quorum. Only the votes of a majority of the members present shall be necessary for the transaction of any business or discharge of any duties of the State Personnel Board, provided there is a quorum.

(b) It shall be the specific duty and function of the board:

(1) To represent the public interest in the improvement of personnel administration in all state departments;

(2) To determine appropriate human resource management goals and objectives and prescribe policies for their accomplishment;

(3) At public hearings, to adopt and amend policies, rules, and regulations effectuating the state's merit system. Notice of board meetings shall be released to all departments and agencies and shall be prominently posted at the office of the DOAS at least ten days prior to each board meeting;

(4) Where the board deems appropriate, to review adverse personnel actions for employees of the classified service in accordance with the rules and regulations. All appeals determinations of the board shall be written and documented as to findings of fact, bases for decisions, and prescribed remedies;

(5) To assure the administration of state and federal laws relating to state personnel administration; and

(6) To promote public understanding of the purposes, policies, and practices of the state personnel system and to advise and assist the several state departments in fostering merit selection and securing the interest of institutions of learning and of civic, professional, and other organizations in the improvement of personnel standards under the state's personnel system.



§ 45-20-3.1. Rule-making procedure

(a) At least 30 days prior to the date of a public hearing held by the board to consider the adoption of rules or regulations to effectuate this chapter, the commissioner shall transmit a notice containing an exact copy of the proposed rule or regulation to each member of the Senate Government Oversight Committee and the House Committee on Governmental Affairs. The notice shall provide a citation to the authority pursuant to which the proposed rule or regulation is to be adopted and, if it amends an existing rule or regulation, such existing rule or regulation shall be clearly identified. The notice shall also state the date, time, and place of the public hearing at which adoption of the proposed rule shall be considered.

(b) If, prior to the date of the public hearing at which the proposed rule or regulation is to be considered for adoption, the chairperson of either legislative committee specified in subsection (a) of this Code section notifies the commissioner that the committee objects to the adoption of the proposed rule or regulation or has questions concerning the purpose, nature, or necessity of the proposed rule or regulation, it shall be the duty of the commissioner to consult with the committee prior to the board's adoption of the proposed rule or regulation.

(c) If the commissioner finds that the immediate adoption of a rule or regulation is necessary to secure or protect the interests of the DOAS, such rule or regulation may be adopted by the board on an emergency basis without following the procedures required by subsections (a) and (b) of this Code section. In that event, the commissioner shall present a resolution to the board for adoption declaring the existence of an emergency and explaining the basis for such declaration as a condition necessary to adopt a rule or regulation on an emergency basis. Any rule or regulation adopted pursuant to the authority of this subsection shall expire in not more than 120 days immediately following its adoption, but the adoption of an identical rule pursuant to the requirements of this Code section shall not be precluded.

(d) Each rule or regulation adopted by the board shall become effective upon approval by the Governor. The commissioner shall immediately file an original and two copies of the rule or regulation in the office of the Secretary of State.

(e) Rules or regulations filed with the Secretary of State pursuant to subsection (d) of this Code section shall contain a citation to the authority pursuant to which the rules or regulations are adopted and, when existing rules or regulations are amended, the filings shall clearly identify the existing rules or regulations. The Secretary of State shall endorse on each filing the time and date of the filing and shall maintain a file of the rules and regulations for public inspection.

(f) Rules and regulations filed with the Secretary of State pursuant to the requirements of subsections (d) and (e) of this Code section shall be published by the Secretary of State as a part of the rules of state agencies published by the Secretary of State pursuant to Code Section 50-13-7.

(g) The courts shall take judicial notice of any rule which has become effective pursuant to this chapter.



§ 45-20-4. Duties and responsibilities of commissioner in administration of this chapter

The duties and responsibilities of the commissioner in the administration of this chapter shall be:

(1) To serve as executive secretary to the board, to attend meetings as directed by the board, and to provide such professional, technical, and other supportive assistance as may be required by the board in the performance of its duties;

(2) To submit to the Governor the rules and regulations adopted by the board. Such rules and regulations when approved by the Governor shall have the force and effect of law and shall be binding upon the state departments covered by this article and shall include provisions for the establishment and maintenance of classification and compensation plans, the conduct of examinations, appointments, promotions, transfers, demotions, appeals of classified employees, reports of performance, payroll certification, and other phases of personnel administration. Such rules and regulations shall define and prohibit improper political activity by any departmental employee of the State Personnel Board or any employee covered under the terms of this article and shall provide that there shall be no discrimination for or against any person or employee in any manner, to include, but not be limited to, hiring, discharge, compensation, benefits, terms or conditions of employment, promotion, job classification, transfer, privileges, or demotion because of political affiliation, religious affiliation, race, creed, national origin, sex, age between 40 and 70 years, or physical disability. Such rules and regulations shall conform to the minimum standards for merit systems of personnel administration as specified by those federal departments from which federal funds are obtained for use by the several state departments covered by this article. Compensation plans and modifications thereto promulgated under the rules and regulations of the commissioner shall become effective as adopted upon approval of the director of the Office of Planning and Budget;

(3) To administer the adoption and compliance with rules and regulations of the board in all departments;

(4) To appoint and prescribe the duties of DOAS staff as necessary to carry out the duties of this chapter;

(5) To establish an annual budget covering administrative costs of performing the duties and responsibilities in accordance with this chapter, including the costs of administering such federal laws relating to personnel administration as the Governor may direct including the Intergovernmental Personnel Act of 1970, and to determine an equitable basis of allocating the annual costs among the several departments served by the DOAS in accordance with this chapter, with the amounts and rates for such services to be established in each general or amended appropriations Act;

(6) To ensure compliance with all applicable state and federal statutes and regulations concerning discrimination in employment, personnel administration, and related matters; and

(7) To cooperate with appointing authorities in the administration of this article in order to promote public service and establish conditions of service which will attract and retain employees of character and ability and to increase efficiency and economy in governmental departments by improving the methods of personnel administration with full recognition of the requirements and needs of management.



§ 45-20-5. Creation of Council for State Personnel Administration; membership; objectives; powers

Reserved. Repealed by Ga. L. 2012, p. 446, § 1-1/HB 642, effective July 1, 2012.



§ 45-20-6. Composition of classified and unclassified service; effect of exclusion from classified service on eligibility for membership in Employees' Retirement System of Georgia; working test period before obtaining rights of appeal

(a) Any officer or employee who occupied a classified position under the State Personnel Administration prior to July 1, 1996, or as provided in Code Section 15-11-69 shall remain in the classified service so long as such officer or employee shall remain in a classified position or as otherwise provided by law. Employees in the classified service shall have, upon completing a working test period, appeal rights as provided in Code Sections 45-20-8 and 45-20-9.

(b) Reserved.

(c) Exclusion from the classified service shall not exclude any employee, officer, or official from eligibility for membership or membership in the Employees' Retirement System of Georgia, provided that such employee, officer, or official is otherwise eligible for membership under Chapter 2 of Title 47.

(d) It is the intent of the General Assembly that employees in the classified service be required to serve a working test period before they obtain rights of appeal and that the successful completion of this probationary period is part of the employment examination procedure. Each employee serving in a working test period shall be provided with management review by the appointing authority within ten calendar days of the date the employee has completed one-half of the working test period or as near to such date as is practicable. The management review shall include an evaluation of the employee's progress and recommendations, if any, for corrective action. The provision of management review pursuant to this subsection is solely for the purpose of promoting efficient management and employee development and shall not be interpreted as granting any additional rights to a working test employee. The State Personnel Board shall be responsible for adopting and amending rules and regulations establishing the guidelines to be used by the appointing authority in completing the management review pursuant to this subsection.



§ 45-20-7. Employees in legislative branch authorized to become covered employees; procedure

Reserved. Repealed by Ga. L. 2006, p. 698, § 1/SB 286, effective May 3, 2006.



§ 45-20-8. Procedure for adverse action against classified employees generally; appeals generally

(a) Classified employees who have successfully completed a working test period may be dismissed from employment or otherwise adversely affected as to compensation or employment status only if such action is taken in accordance with the rules and regulations of the State Personnel Board governing adverse actions and appeals for classified employees.

(b) This article is not intended to create a property interest in the job, but rather to create only a procedure under which classified employees can be dismissed or otherwise adversely affected. The procedure adopted for dismissing a classified employee from employment or otherwise adversely affecting his or her compensation or employment status shall include, as a minimum, that the appointing authority must provide the classified employee with reasons for the action and an opportunity to file an appeal and request a hearing which may be held before either the board or an administrative law judge of the Office of State Administrative Hearings; provided, however, that the hearing may be held subsequent to the effective date of the dismissal or other purported adverse action; provided, further, that the right to appeal shall not apply when persons are dismissed or otherwise adversely affected as to compensation due to curtailment of funds or reduction in staff when such action is in accordance with the rules and regulations of the State Personnel Board.

(c) No adverse action appealed to the State Personnel Board under the rules and regulations of the board, this article, or otherwise shall be considered invalid for failure to follow or comply with the rules and regulations of the board, this article, or any other requirement unless it is shown that the individual against whom the action has been taken has been substantially harmed by the procedural failure.

(d) The decision of the board on an appeal as to whether a dismissal or other adverse action was in accordance with the rules and regulations prescribed by the State Personnel Board shall be binding upon the appointing authority. The board may modify the action of the appointing authority but may not increase the severity of such action on the employee. Such appointing authority shall promptly comply with such order as may be issued as a result of the appeal to the State Personnel Board. The decision of the board shall not limit the rights of the employee or the department to judicial review as to errors of law, and such decision shall be stayed pending other further appeal.

(e) For purposes of this Code section and Code Section 45-20-9, administrative law judges appointed by the chief state administrative law judge pursuant to Article 2 of Chapter 13 of Title 50 are authorized to hold hearings and otherwise assist the State Personnel Board in the resolution of appeals.



§ 45-20-9. Procedure for hearings and appeals relating to adverse personnel actions

(a) Any laws to the contrary notwithstanding, all hearings on dismissals, other adverse personnel actions, and other purported violations of the rules and regulations as applied to classified employees shall be instituted by filing a written appeal with the Office of State Administrative Hearings upon such ground and in such form and under such procedure as may be prescribed by rules and regulations of the office. The party appealing and the department from whose action the appeal is taken shall be notified in writing within 15 days from the filing of the appeal that an appeal has been filed and the time for which a hearing is scheduled.

(b) The State Personnel Board, any member of the board, or an administrative law judge shall have the authority to do the following in connection with any hearing on a dismissal or other purported violation of the rules and regulations: administer oaths and affirmations; sign and issue subpoenas; rule upon offers of proof; regulate the course of the hearing, set the time and place for continued hearings, and fix the time for filing briefs; dispose of motions to dismiss for lack of the board's jurisdiction over the subject matter or parties or for any other ground; dispose of motions to amend or to intervene; provide for the taking of testimony by deposition or interrogatory; and reprimand or exclude from the hearing any person for any indecorous or improper conduct committed in the presence of the board or the administrative law judge.

(c) Subpoenas shall be issued without discrimination between public and private parties. When a subpoena is disobeyed, any party may apply to the superior court of the county where the hearing is being held for an order requiring obedience. Failure to comply with such order shall be cause for punishment as for contempt of court. The costs of securing the attendance of witnesses, including fees and mileage, shall be computed and assessed in the same manner as prescribed by law in civil cases in the superior court. Once issued a subpoena may be quashed by the board or an administrative law judge if it appears that the subpoena was used primarily as a means of harassment, that the testimony or documents sought are cumulative, that the testimony or documents sought are not relevant, that the testimony or documents sought are not material, that to respond to the subpoena would be unduly burdensome, or that for other good reasons basic fairness dictates that the subpoena should not be enforced.

(d) With respect to all hearings before the board or the administrative law judge:

(1) Irrelevant, immaterial, or unduly repetitious evidence shall be excluded. The rules of evidence as applied in the trial of civil nonjury cases in the superior courts of Georgia shall be followed. Evidence not admissible thereunder may be admitted if it is of a type commonly relied upon by reasonably prudent persons in the conduct of their affairs. The board shall give effect to the rules of privilege recognized by law. Objections to evidentiary offers may be made and shall be noted in the record. Subject to these requirements, when a hearing will be expedited and the interests of the parties will not be prejudiced substantially, any part of the evidence may be received in written form;

(2) Documentary evidence may be received in the form of copies or excerpts if the original is not readily available. Upon request and at the discretion of the administrative law judge or board, parties shall be given an opportunity to compare the copy with the original;

(3) A party may conduct such cross-examination as shall be required for a full and true disclosure of the facts; and

(4) Official notice may be taken of judicially recognizable facts. In addition, official notice may be taken of technical facts within the board's specialized knowledge. Parties shall be notified either before or during the hearing by reference in preliminary reports or otherwise of the material officially noticed, including any staff memoranda or data; and they shall be afforded an opportunity to contest the material so noticed. The board's experience, technical competence, and specialized knowledge may be utilized in the evaluation of the evidence.

(e) (1) With respect to hearings at which the board did not preside at the presentation of the evidence, the administrative law judge who presided shall issue an initial decision within 30 days from the close of the evidence or if necessary within a longer period of time as ordered by the board or the administrative law judge. The initial decision shall be transmitted to the board, and copies shall be sent to the parties or their representatives. In the absence of an application for review from an adversely affected party to the board within 30 days from the date the initial decision was issued or in the absence of an order by the board within such time for review on its own motion, the decision shall become the decision of the board without further proceedings or notice; and any right of additional appeals shall be extinguished.

(2) On review of the entire record from the administrative law judge, the board shall have all the powers it would have in presiding at the reception of the evidence, including the review of any motions granted or denied by the administrative law judge and including the review of any action taken by the administrative law judge. Both parties shall have the right to present oral arguments to the board. Any presentation to the board on the matter by an administrative law judge shall be made in the presence of the parties. No administrative law judge shall be present during the board's deliberations and voting on the application. At its discretion, the board may take additional testimony or remand the matter to the administrative law judge for such purpose.

(f) Unless precluded by law, informal disposition of any proceeding before the board or the administrative law judge may be made by stipulation, agreed settlement, consent order, or default.

(g) As a part of the initial decision or order subsequent to any hearing, the administrative law judge or the board shall include findings of fact and conclusions of law separately stated and the effective date of the decision or order. Findings of fact, if set forth in statutory language, shall be accompanied by a concise and explicit statement of the underlying facts supporting the findings. Copies of the decision or order shall be mailed to all parties of record.

(h) Any party, including the state and any state board, bureau, commission, or department, who has exhausted all administrative remedies available before the board and who is aggrieved by a final decision or order of the board on any hearing may seek judicial review of the final decision or order of the board in the superior court of the county of the place of employment of the employee.

(i) Proceedings for review shall be instituted by filing a petition with the court within 30 days after the decision or order is rendered. Copies of the petition shall be served upon the board and all parties of record. The petition shall state the nature of the petitioner's interest, the facts showing that the petitioner is aggrieved by the decision of the board, and the grounds upon which the petitioner contends the decision or order should be reversed or remanded. The petition may be amended with leave of court.

(j) Within 30 days after the service of the petition or within further time allowed by the court, the board shall transmit to the reviewing court the original or a certified copy of the entire record of the proceeding under review. By stipulation of all parties to the review proceeding the record may be shortened. A party unreasonably refusing to stipulate to limit the record may be taxed by the court for the additional costs. The court may require or permit subsequent corrections or additions to the record.

(k) The filing of the petition shall stay the enforcement of the board's decision or order.

(l) If before the date set for hearing the appeal by the superior court application is made to the court for leave to present additional evidence and it is shown to the satisfaction of the court that the additional evidence is material and there were good reasons for failure to present it in the proceedings before the board, the court may order that the additional evidence be taken before the board upon conditions determined by the court. The board may modify its findings and decision or order by reason of the additional evidence and shall file that evidence and any modifications, new findings, or decisions and orders with the reviewing court.

(m) The review shall be conducted by the court without a jury and shall be confined to the record. The court shall not substitute its judgment for that of the board as to the weight of the evidence on questions of fact. The court may affirm the decision or order of the board or remand the case for further proceedings. The court may reverse the decision or order of the board if substantial rights of the petitioner have been prejudiced because the board's findings, inferences, conclusions, decisions, or orders are:

(1) In violation of constitutional or statutory provisions;

(2) In excess of the statutory authority of the board;

(3) Made upon unlawful procedure;

(4) Clearly erroneous in view of the reliable, probative, and substantial evidence on the whole record; or

(5) Arbitrary, capricious, or characterized by abuse of discretion or clearly unwarranted exercise of discretion.

(n) A party aggrieved by an order of the court in a proceeding authorized under this Code section may appeal to the Supreme Court of Georgia or the Court of Appeals of Georgia in accordance with Article 2 of Chapter 6 of Title 5.



§ 45-20-10. Collection, compilation, consolidation, and submission of certain personnel data

The DOAS shall routinely collect from agencies required under law to submit a quarterly budget to the Office of Planning and Budget data including the number of personnel, salaries, length of service, distribution of employees by filled and unfilled full-time employee positions at the budgetary program level, and other pertinent personnel information for the subsequent fiscal year as prescribed by the Governor. The commissioner shall compile, consolidate, and submit the data to the Office of Planning and Budget as needed.



§ 45-20-15. Confidentiality of information received by staff in counseling; exceptions

Reserved. Repealed by Ga. L. 2012, p. 446, § 1-1/HB 642, effective July 1, 2012.



§ 45-20-16. Rules for accrual of leave, holidays, and compensation for closing of state offices; utilization of accumulated sick leave; conversion to and use of personal leave; disapproval, contesting and reacquisition of sick leave

(a) As a part of employee compensation, the board shall establish rules for the accrual and usage of leave and holidays and for compensation due to emergency closure of state offices or facilities for nontemporary employees. All agencies of the executive branch, exclusive of the Board of Regents of the University System of Georgia, shall provide for the accrual and usage of leave and holidays and for compensation due to emergency closure of state offices or facilities for nontemporary employees in accordance with such rules.

(b) Any employee who has accumulated sick leave shall be authorized to utilize such sick leave in accordance with the criteria established in the rules and regulations of the State Personnel Board; provided, however, that whenever an employee is sick and absent from work, the employee may be required to report each day by telephone to the appropriate authority. An employee shall not be required to provide documentation for the use of less than 17 hours of sick leave in any 30 day period, unless the employee has demonstrated excessive or abusive use of sick leave. The State Personnel Board shall establish rules and regulations that define excessive or abusive use.

(c) An employee who has accrued more than 15 days of sick leave as of November 30 of any year may, by written notification to the appointing authority by no later than December 31 of that year, convert up to three days of accrued sick leave in excess of 15 days to personal leave. Any personal leave not used by December 31 of the following year, or upon termination, shall be forfeited and not restored to the employee.

(d) Personal leave may be used by the employee for personal reasons the same as annual leave upon approval by the employee's appointing authority. The employee shall normally be required to provide the appointing authority with a 24 hour advance notice for use of personal leave. Every reasonable effort shall be made by the appointing authority to accommodate employees on their requests for use of personal leave.

(e) If the appointing authority disagrees with the claim of sickness or need to utilize sick leave made by the employee pursuant to subsection (d) of this Code section, the appointing authority may disapprove the use of such sick leave in accordance with the criteria established in the rules and regulations of the State Personnel Board. The employee may contest the disapproval of the sick leave through the department's employee complaint procedure.

(f) Any nontemporary employee in classified or unclassified service who forfeits accumulated sick leave as a result of withdrawal from employment with the state shall be entitled to regain such accumulated sick leave after such employee returns to state employment and remains in service for a period of two consecutive years.

(g) The State Personnel Board shall adopt regulations to implement the provisions of this Code section. The leave regulations of the board in effect on July 1, 1991, and not in conflict with this Code section shall remain in effect until amended, changed, modified, or repealed by the board.



§ 45-20-17. Interdepartmental transfers

Reserved. Repealed by Ga. L. 2008, p. 546, § 14/SB 230, effective May 12, 2008.



§ 45-20-18. Loss of eligibility for wage incentive payment due to abuse of member of public

Any state employee who commits a validated act of abuse towards a member of the public while performing employment duties shall not be eligible for any wage incentive payment during the period such act occurred.



§ 45-20-19. Termination or elimination of positions or employees through reduction in force

(a) This subsection shall apply whenever any department or agency proposes to terminate the employment of one or more classified employees through a reduction in force. No termination subject to this subsection shall become effective until at least 30 days after the affected employee has been notified in writing by the department or agency. Such notice must contain at a minimum:

(1) A statement of the nature of the proposed action to be taken with respect to the affected employee;

(2) An explanation of the rights of the affected employee due to the proposed reduction in force, including any right of appeal, or other opportunities regarding possible continued employment, any opportunities to apply for employment with any public or private party assuming the functions of the employee, or any other similar opportunities; and

(3) An explanation of the affected employee's rights and options regarding his or her employment benefits, including but not limited to any right to continued participation in any retirement system or insurance plan.

(b) This subsection shall apply whenever any department or agency proposes to eliminate 25 or more positions or terminate 25 or more employees through a reduction in force. At least 15 days prior to giving the employee notice, the department or agency shall give written notice to the President of the Senate and the Speaker of the House of the proposed reduction in force. Such notice shall:

(1) Identify the facilities and operations to be affected and the estimated number of employees to be affected; and

(2) State the reasons for the proposed action.

(c) Subsections (a) and (b) of this Code section shall not apply to a reduction in force which must become effective immediately because the department or agency has insufficient funds available to pay the salaries of the affected employees.



§ 45-20-20. Eligible employees must register with Selective Service System; exemptions

(a) As used in this Code section, the term:

(1) "Employing unit" means that budget unit under the Appropriations Act through which an officer or employee receives compensation for services rendered as such officer or employee.

(2) "Federal law" means Section 3(a) of the Military Selective Service Act (50 App. U.S.C.A. 451, et seq.).

(b) A state officer, other than an elected officer whose office is created by the Constitution, shall not be eligible to take office if such person is a male between 18 and 26 years of age unless, prior to taking the oath of office, such person presents proof to the Secretary of State of having registered with the Selective Service System as required by federal law or of being exempt from such registration.

(c) A person employed by the state before July 1, 1998, other than an officer specified or exempted by subsection (b) of this Code section, who is a male between 18 and 26 years of age shall be terminated for cause unless, by January 1, 1999, such person presents proof to the employing unit of state government of having registered with the Selective Service System as required by federal law or of being exempt from such registration.

(d) A person shall not be hired as an employee of the state on or after July 1, 1998, other than an officer specified or exempted by subsection (b) of this Code section, if that person is a male between 18 and 26 years of age unless, prior to such hiring, such person presents proof to the employing unit of state government of having registered with the Selective Service System as required by federal law or of being exempt from such registration.



§ 45-20-21. Performance management system

The State Personnel Board shall provide for a performance management system for the periodic review and rating of the quality and quantity of work performed by employees. All agencies of the executive branch, exclusive of the Board of Regents of the University System of Georgia, shall provide for the review and rating of the quality and quantity of work performed by employees.






Article 2 - Leaves of Absence

§ 45-20-30. Leave of absence for blood donation

Each state, county, and municipal officer and employee in this state shall be allowed a leave of absence, without loss of pay, of not more than eight hours in each calendar year for the purpose of donating blood. This absence shall be computed at two hours per donation, up to four times per year. However, any such officer or employee who donates blood platelets or granulocytes through the plasmapheresis process shall be allowed a leave of absence, without loss of pay, of not more than 16 hours in each calendar year which shall be computed at four hours per donation, up to four times per year.



§ 45-20-31. Leave of absence for organ or bone marrow donation

(a) Each employee of the State of Georgia or of any branch, department, board, bureau, or commission of the State of Georgia who serves as an organ donor for the purpose of transplantation shall receive a leave of absence, with pay, of 30 days and such leave shall not be charged against or deducted from any annual or sick leave and shall be included as service in computing any retirement or pension benefits. The employee shall not be entitled to such leave of absence with pay unless he or she furnishes to his or her supervisor or other proper authority a statement from a medical practitioner who is to perform such transplantation procedure or from a hospital administrator that the employee is making an organ donation as provided in this Code section. If such donation does not occur, the provisions of this Code section shall not be applicable. For the purposes of this Code section, the term "organ" means a human organ, including an eye, that is capable of being transferred from the body of a person to the body of another person.

(b) Each employee of the State of Georgia or of any branch, department, board, bureau, or commission of the State of Georgia who serves as a bone marrow donor for the purpose of transplantation shall receive a leave of absence, with pay, of seven days and such leave shall not be charged against or deducted from any annual or sick leave and shall be included as service in computing any retirement or pension benefits. The employee shall not be entitled to such leave of absence with pay unless he or she furnishes to his or her supervisor or other proper authority a statement from a medical practitioner who is to perform such transplantation procedure or from a hospital administrator that the employee is serving as a bone marrow donor as provided in this Code section. If such donation does not occur, the provisions of this Code section shall not be applicable.



§ 45-20-32. Limited paid leave for the purpose of promoting education

Each full-time, nontemporary employee of the State of Georgia or of any branch, department, board, bureau, or commission thereof shall be entitled to apply for up to eight hours of paid leave per calendar year for the purpose of promoting education in this state. The State Personnel Board shall submit to the Governor for approval rules and regulations which shall effectuate the purpose and govern the administration of this Code section. Such rules and regulations shall require that paid leave only be authorized for activities directly related to student achievement and academic support and shall prohibit the use of such leave for political purposes or agendas.






Article 3 - Voluntary Deductions From Wages or Salaries of State Employees for Benefit of Charitable Organizations

§ 45-20-50. Purpose of article

It is the purpose of this article to permit voluntary deductions from wages or salaries of employees of the State of Georgia for the benefit of eligible charitable health and human care organizations and to provide for the distribution of funds collected through a process which involves minimal disruption of work time and provides reasonable assurance to the employees that their contributions are well used.



§ 45-20-51. Definitions

As used in this article, the term:

(1) "Agency" means any agency, as defined in Code Section 45-20-2, which has full-time paid state employees and, in addition thereto, shall include the board of regents, all units of the university system, public authorities, and public corporations.

(2) "Charitable organization" means any voluntary health, welfare, educational, or environmental restoration or conservation agency that is:

(A) A private, self-governing, nonprofit organization chartered or authorized to do business in the State of Georgia by the office of the Secretary of State;

(B) Exempt from taxation under Code Section 48-7-25;

(C) One to which contributions are authorized as deductible by Section 170 of the United States Internal Revenue Code, as amended;

(D) Qualified as an organization as defined in Section 501(c)(3) of the United States Internal Revenue Code; and

(E) Not a religious organization except that a religious organization is not disqualified to the extent that it operates a health, welfare, educational, or environmental restoration or conservation function on a nonsectarian basis with a distinct and separate budget for this function.

(3) "Eligible voluntary charitable organization" means a charitable organization which:

(A) Actively conducts health, welfare, educational, or environmental restoration or conservation programs and provides services to individuals directed at one or more of the following common human needs within a community: family and child care services; protective services for children and adults; services for children and adults in foster care; services related to the management and maintenance of the home; day-care services for adults; transportation services; information, referral, and counseling services; the preparation and delivery of meals; adoption services; emergency shelter, care, and relief services; safety services; neighborhood and community organization services; recreation services; social adjustment and rehabilitation services; health support services; or a combination of such services designed to meet the special needs of specific groups such as children and youth, the aged, the ill and infirm, or the physically disabled; or provides services concerned with the ecological impact of altering the environment; or provides services concerned with the cultivation or imparting of knowledge or skills;

(B) Provides direct and substantial services on a state-wide basis; is one of the federated charitable organizations that coordinates fund raising and allocations for at least five local charitable organizations in the various geographic areas in which employees are solicited; is a federation of at least five state-wide and local charitable organizations which are otherwise qualified under this article and which federation expends all funds collected under this article to serve Georgia residents and programs; is a health, welfare, educational, or environmental restoration or conservation agency which is a member of a federated, nonsectarian, nonpolitical, eligible voluntary charitable organization subject to such rules and regulations as the board may prescribe; or is a federated charitable organization that provides direct and substantial health and welfare services internationally whose activities do not require a local presence or provision of local services, which is authorized and certified by the Secretary of State to transact business in Georgia, which is compliant with the U.S. Office of Personnel Management's regulations issued pursuant to the authority of 5 C.F.R. 950.201 and 950.202 for charities participating in the Combined Federal Campaign, which has a registered agent in Georgia, and which otherwise meets the criteria of this paragraph;

(C) Observes a policy and practice of nondiscrimination on the basis of race, color, religion, sex, national origin, or disability, and such policy is applicable to persons served by the agency, to agency staff employment, and to membership on the agency's governing board; and

(D) Does not expend a substantial portion of its efforts to influence the outcome of elections or the determination of public policy.

No charitable organization shall be approved by the State Personnel Board under more than one provision of subparagraph (B) of this paragraph.

(4) "Employee" means any person receiving a payroll check from the state for personal service to an agency.



§ 45-20-52. Board as policy-setting body for administration of article; rules and regulations

The board shall set policy for administration of this article and shall have full power to promulgate, adopt, amend, or revoke such rules and regulations consistent with this article as may be necessary to implement this article. The board shall have specific authority to establish procedures under which charitable organizations may be evaluated for inclusion in the charitable deductions program. Only eligible voluntary charitable organizations which are approved by the board may participate in the program. Such procedures may include minimum participation levels based upon number of employees making a designated contribution, dollar amounts of designated contributions, or other factors as decided by the board and may exclude otherwise eligible charitable organizations for failure to attain a minimum participation level.



§ 45-20-53. Deduction from salaries or wages for contribution to charitable organizations

(a) Any agency is authorized to deduct from the salaries or wages of its employees amounts designated by the employee for the purpose of contribution to charitable organizations. No such deduction procedure shall be implemented without the approval of the chief executive officer or governing board of the agency.

(b) No deduction shall be made without the written request of the employee which shall designate the amount which is to be deducted. Deductions shall be made monthly or to coincide with each pay period as determined by the agency. No deduction shall be made for less than $1.00 per deduction period or for less than $1.00 per designated charitable organization. Employees shall be clearly apprised, on solicitation materials, of the manner in which funds will be distributed. All deduction authorizations shall remain continuously in effect until changed or canceled in writing by the employee. No deduction shall be made for the benefit of any organization which fails to secure approval of the board.



§ 45-20-54. Disclosure of amounts or designations of authorized charitable deductions; pressure, coercion, or intimidation of employee with reference to deductions

(a) No person shall disclose to any other person names of contributors or the amounts or designations of authorized charitable deductions of another, except as is necessary to accomplish the purpose of this article or as otherwise authorized in writing by the person whose contributions are sought to be disclosed. This prohibition against disclosure shall not, however, bar appropriate state or federal tax authorities from access necessary to establish the tax status of charitable organizations receiving these funds.

(b) No person shall pressure, coerce, or in any way intimidate any employee to have charitable deductions made from the employee's salary or with reference to the amount of deductions to be made. Each agency shall review any violations or alleged violations of this subsection and assure that appropriate action is taken. Such action may include, without being limited to, discharge from employment, consistent with policies of the agency and with the rules and regulations of the board.



§ 45-20-54.1. Promulgation of regulations regarding distribution of deducted funds; disposition of undesignated funds

The board shall promulgate regulations necessary and expedient to accomplishing the distribution of funds deducted from employees' salaries, honoring employee designations. Undesignated funds shall be fairly and impartially distributed as determined by the board.



§ 45-20-55. Reimbursement of cost of making deductions and remitting proceeds; delegation of activities related to management of funds

The state shall be reimbursed by participating charitable organizations, in direct proportion to their receipts, for its additional direct cost of making deductions and remitting the proceeds. To minimize time and administrative expense, activities related to the management of the funds such as preparation of materials, solicitor training, fiscal agent duties, and similar activities may be delegated by the board to a participating party.



§ 45-20-56. Deduction and transmittal of funds as privilege; immunity from liability to employee or charitable organization for errors, omissions, or decisions regarding deductions; board as sole judge of eligibility of charitable organizations

Deductions from salaries of employees and transmittal of funds to charitable organizations may be offered as a privilege for the convenience of employees and no right of action shall accrue to the employee or to any charitable organization for errors, omissions, or decisions of administrative employees or officials regarding such deductions. The board is the sole judge of charitable organizations approved for participation in the program. Charitable organizations may be disapproved without any liability on the part of any state official or employee.






Article 4 - Employee Assistance Program

§ 45-20-70. "Employee assistance program" defined

As used in this article, the term "employee assistance program" or "program" means a service established to assist state employees in coping with and overcoming persistent problems that jeopardize the employee's effective job performance.



§ 45-20-70.1. Program authorized

The board is authorized in its discretion to establish an employee assistance program for all state employees and to adopt and promulgate rules and regulations for its administration.



§ 45-20-71. Confidentiality of program related records or activities

Program related records or activities which might disclose the nature of the services provided an employee or the identity of an employee utilizing the program shall be maintained on a confidential basis. Such records shall be produced only when the commissioner or his or her designee is satisfied it is needed to respond to a life-threatening or medical emergency or when written release is given by that employee.






Article 5 - Random Drug Testing of Employees in High-Risk Jobs

§ 45-20-90. Definitions

As used in this article, the term:

(1) "Employee" means any employee required to be certified under the provisions of Chapter 8 of Title 35 receiving a salary or hourly wage from any state agency, department, commission, bureau, board, or authority. "Employee" shall also include any certified employee working under a personnel contract to provide personnel services, including but not limited to medical, security, or transportation services to a state or other public agency.

(2) "Established drug test" means the collection and testing of bodily fluids administered in a manner equivalent to that required by the Mandatory Guidelines for Federal Workplace Drug Testing Programs (HHS Regulations 53 Fed. Reg. 11979, et seq., as amended) or other professionally valid procedures approved by the board.

(3) "High-risk work" means those duties where inattention to duty or errors in judgment while on duty will have the potential for significant risk of harm to the employee, other employees, or the general public.

(4) "Illegal drug" means marijuana as defined in paragraph (16) of Code Section 16-13-21, as amended; a controlled substance as defined in paragraph (4) of Code Section 16-13-21, as amended; a dangerous drug as defined in Code Section 16-13-71, as amended; or any other controlled substance or dangerous drug that persons are prohibited from using. The term "illegal drug" shall not include any drug when used pursuant to a valid medical prescription or when used as otherwise authorized by state or federal law.



§ 45-20-91. Determination of employees subject to testing

(a) Employees working in high-risk jobs shall be subject to random testing for evidence of use of illegal drugs.

(b) The head of each state agency, department, commission, board, bureau, or authority, in conjunction with the DOAS, shall determine those positions and groups of positions whose occupants regularly perform high-risk work where inattention to duty or errors in judgment while on duty will have the potential for significant risk of harm to the employee, other employees, or the general public. This Code section shall not be construed to include employees who do not regularly perform high-risk work regardless of the fact that other employees in the same classification do perform such high-risk work.



§ 45-20-92. Rules adopted by State Personnel Board; certification of testing laboratories

(a) The State Personnel Board shall adopt rules to establish:

(1) The portion of employees in the high-risk work group that may be selected at random for testing at each testing period;

(2) Methods for assuring that employees are selected for testing on a random basis;

(3) Methods for assuring that privacy intrusions are minimized during collection of body fluid specimens;

(4) Methods for assuring that any body fluid specimens are stored and transported to testing laboratories at proper temperatures and under such conditions that the quality of the specimens shall not be jeopardized;

(5) Methods for assuring that the identity of employees whose tests show the usage of an illegal drug is limited to the staff who are entitled to this information; and

(6) The identification of those persons entitled to the information

and shall adopt such other rules as it may deem appropriate to carry out the purposes of this article. The board may, in its discretion, delegate to the commissioner such authority as appropriate to carry out the purposes of this article.

(b) The commissioner shall establish and maintain a list of those laboratories qualified to conduct established drug tests and shall determine which illegal drugs will be the subject of testing; provided, however, that no laboratory shall be so certified unless that laboratory, on a daily basis, adds to its urine testing program a minimum of 10 percent blind test specimens.



§ 45-20-93. Grounds for termination from employment

(a) Any employee conducting high-risk work found to have used an illegal drug shall be terminated from his or her employment.

(b) Any employee who refuses to provide body fluid specimens, when requested to do so in accordance with the random drug testing conducted pursuant to this article and administrative rules and regulations promulgated under this article, shall be terminated from his or her employment.






Article 6 - Drug Testing for State Employment

§ 45-20-110. Definitions

As used in this article, the term:

(1) "Applicant" means a candidate who is offered public employment with any agency, department, commission, bureau, board, college, university, institution, or authority of any branch of state government or who has commenced employment but has not submitted to an established test for illegal drugs.

(2) "Established test" means the collection and testing of bodily fluids administered in a manner equivalent to that required by the Mandatory Guidelines for Federal Workplace Drug Testing Programs (HHS Regulations 53 Fed. Reg. 11979, et seq., as amended).

(3) "Illegal drug" means marijuana/cannabinoids (THC), cocaine, amphetamines/methamphetamines, opiates, or phencyclidine (PCP). The term "illegal drug" shall not include any drug when used pursuant to a valid prescription or when used as otherwise authorized by state or federal law.

(4) "Job" means a defined set of key responsibilities and performance standards encompassing one or more positions sufficiently similar in responsibilities and performance standards to be grouped together.

(5) "Medical review officer" means a properly licensed physician who reviews and interprets results of drug testings and evaluates those results together with medical history or any other relevant biomedical information to confirm positive and negative results.

(6) "Position" means a set of duties and responsibilities assigned or delegated by competent authority for performance by one person.



§ 45-20-111. Analysis of positions warranting established test; testing requirements, cost, and procedure; disqualification from employment for refusing test or showing positive results

(a) The head of each agency, department, commission, bureau, board, college, university, institution, or authority shall ensure an analysis is completed on all jobs in his or her organization to determine those positions whose duties and responsibilities warrant conducting an established test for illegal drugs in accordance with the provisions of this Code section. The analysis must be completed by July 1, 1995. All jobs established after this date must undergo a similar analysis no later than six weeks after establishment. An applicant for a designated position shall undergo a drug test consistent with these provisions.

(b) An applicant for state employment who is offered employment in a position designated by the head of the agency, department, commission, bureau, board, college, university, institution, or authority as requiring a drug test shall, prior to commencing employment or within ten days after commencing employment, submit to an established test for illegal drugs. All costs of such testing shall be paid from public funds by the employing agency or unit of state government. Any such test which indicates the presence of illegal drugs shall be followed by a confirmatory test using gas chromatography/mass spectrometry analysis. If the results of the confirmatory test indicate the presence of illegal drugs, such results shall be reviewed and interpreted by a medical review officer to determine if there is an alternative medical explanation. If the applicant provides appropriate documentation and the medical review officer determines that it was a legitimate usage of the substance, the result shall be reported as negative. Any applicant who fails to provide an alternative medical explanation shall be reported by the medical review officer as having a positive test result. Any applicant offered employment who refuses to submit to an established test for illegal drugs or whose test results are positive shall be disqualified from employment by the state. Such disqualification shall not be removed for a period of two years from the date that such test was administered or offered, whichever is later. The board shall develop rules for the administration of the test and any verification procedures. Other covered units of state government shall also develop rules governing these procedures. The results of such tests shall remain confidential and shall not be a public record unless necessary for the administration of these provisions or otherwise mandated by other state or federal law.









Chapter 21 - Employees' Suggestion and Meritorious Awards Program

§ 45-21-1. Definitions

As used in this chapter, the term:

(1) "Agency" means any agency as defined in Code Section 45-20-2, any authority, or any public corporation, but shall not include the board of regents and units of the University System of Georgia.

(2) "Appointing authority" means a person or group of persons authorized by law or delegated authority to make appointments to fill employee positions in the legislative, judicial, or executive branch of state government.

(3) "Board" means the State Personnel Board.

(4) "Commissioner" means the commissioner of administrative services or his or her designee.

(5) "Goal based plan" means a plan developed by the board or other appointing authority under subsection (d) of Code Section 45-21-2 designed to measure performance against business objectives or performance targets.

(6) "Incentive compensation plan" means a plan developed by the board under Chapter 20 of this title and subsection (c) of Code Section 45-21-2 or other appointing authority under subsection (c) of Code Section 45-21-2.

(7) "Incentive payment" means a one-time lump sum payment or a predetermined quarterly payment that does not become a part of base salary.

(8) "Meritorious award program" means a program developed by the board or other appointing authority under subsection (b) of Code Section 45-21-2.



§ 45-21-2. Establishment of employees' suggestion and awards program; implementation

(a) The board may formulate, establish, and maintain employees' meritorious award programs, incentive compensation plans, and goal based plans to encourage state employees to improve the operation and perception of state government and its instrumentalities.

(b) The board may establish meritorious award programs for agencies for:

(1) Employees who perform a special, extraordinary service, act, or achievement in the public interest, beyond the ordinary demands of duty, and in connection with or related to state government or its instrumentalities. Without limitation but as illustrations, when these criteria are satisfied such awards may be made for:

(A) Heroism;

(B) Response to an unanticipated problem or opportunity for the state employer;

(C) Service or an act or achievement which particularly enhances public perception of state government; or

(D) Innovative or unique success where other efforts have failed or where experts said a job could not be done; and

(2) Employees whose suggestions or ideas are implemented by a state department or instrumentality.

Appointing authorities of the legislative and judicial branches may also establish such meritorious award programs.

(c) (1) In providing for compensation, pay for performance, and performance management under Chapter 20 of this title, the board may provide for incentive compensation plans which authorize or direct incentive pay as follows:

(A) A one-time payment to induce the employment of a prospective employee with particularly desirable skills or attributes;

(B) A one-time payment for learning new, critically needed employment skills; and

(C) A lump sum payment for employees who surpass performance expectations.

(2) The board may impose requirements for periods of continued employment for incentive compensation plans. To receive consideration for incentive compensation for surpassing expectations under subparagraph (C) of paragraph (1) of this subsection, an employee must be in continued employment with the appointing authority or an appointing authority in the legislative, executive, or judicial branch at the time the compensation is paid.

(3) Appointing authorities for which the board does not provide for compensation, pay for performance, and performance management under Chapter 20 of this title may also establish such incentive compensation plans. This authorization shall extend without limitation to the appointing authorities of the legislative and judicial branches, state authorities, and any executive branch agency which employed no classified employees as of July 1, 1996.

(d) (1) The board or other appointing authorities shall provide for goal based plans, based on predetermined and objectively measurable criteria, that enhance the effective operation of state agencies.

(2) In providing for incentive pay for goal based plans, the board may provide for goal based plans which authorize or direct incentive pay for:

(A) Meeting or exceeding predetermined productivity standards;

(B) Meeting or exceeding predetermined sales targets; and

(C) Generating income or revenue for the state beyond established goals.

(3) Appointing authorities for which the board does not provide for compensation may also establish such goal based plans. This authorization shall extend without limitation to the appointing authorities of the legislative and judicial branches, state authorities, and any executive branch agency which employed no classified employees as of July 1, 1996.



§ 45-21-3. Preparation of rules

(a) With the approval of the board, the commissioner shall prepare rules necessary and appropriate for the proper administration of meritorious award programs, incentive compensation plans, and goal based compensation plans including rules governing the:

(1) Operation of the meritorious awards programs, incentive compensation plans and goal based compensation plans;

(2) Eligibility of employees to participate in the programs and plans;

(3) Documentation of goal based plan criteria and evaluation metrics;

(4) Method and schedule of incentive payment;

(5) Type of suggestions or extraordinary service;

(6) Method of submission of nominations or applications;

(7) Procedure for review and approval;

(8) Procedure for verifying qualification; and

(9) Procedure for determining awards amounts.

(b) The rules for meritorious awards for extraordinary service under paragraph (1) of subsection (b) of Code Section 45-21-2 shall provide for evaluation and award by the appointing authority. The rules for meritorious awards for suggestions and ideas shall comply with Code Sections 45-21-4 through 45-21-8.

(c) The commissioner shall submit the rules or any amendments thereto to the Governor. Such rules or amendments shall become effective when approved by the Governor or 15 days after they are submitted, if the Governor has not rejected them prior to that time.

(d) For appointing authorities of agencies subject to the rules of the board, meritorious awards programs, incentive compensation plans, and goal based plans shall become effective upon certification of an agency's program or plan by the commissioner and upon certification by the director of the Office of Planning and Budget that funding is available.



§ 45-21-4. Employment of staff

Subject to Article 1 of Chapter 20 of this title, the commissioner shall employ the necessary staff required to carry out this chapter.



§ 45-21-5. Creation of agency committees; agency committees to review suggestions and report to commissioner

Under meritorious award programs for suggestions and ideas, each agency head shall appoint a committee to be composed of not more than three members selected from the officers and employees of the agency to review suggestions submitted which pertain to the operations of that agency. The agency committee shall, within 45 days of receipt, report to the commissioner on all suggestions submitted to it pursuant to this chapter. Such report shall contain an estimate of the value of projected annual savings to be generated by a suggestion and a statement concerning the appointing authority's plan with reference to adopting them.



§ 45-21-6. Further investigation of suggestions or ideas by commissioner; report of findings and recommendations; board to make final determination

The commissioner shall make any further investigation deemed appropriate with respect to any suggestion or idea whether or not reported by the appointing authorities and shall report his or her findings and recommendations to the board. Subject to any rules adopted under this chapter, the board shall make the final determination as to what action will be taken on awards for employee suggestions or ideas including what, if anything, shall be awarded to an employee.



§ 45-21-7. Awards to employees

(a) (1) Cash awards for suggestions or ideas submitted by an employee, implemented by an agency, and approved by the board which result in direct measurable cash savings or cost avoidance shall be paid to such employee in an amount equal to up to 10 percent of the first year's estimated net material and labor savings. The award shall be paid by the agency or agencies adopting the suggestion and shall be made within the fiscal year the suggestion or idea is authorized for payment. Cash awards shall be for not less than $10.00 and for not more than $5,000.00 regardless of the number of agencies adopting the suggestion.

(2) Suggestions involving improvements in working conditions; changes in procedures; revision of forms; improvement in employee morale, health, or safety; or related improvements for which the monetary value cannot be determined shall be eligible for award certificates or cash awards based on intangible savings.

(3) The board shall establish a method of evaluating such suggestions. Cash awards for suggestions involving intangible savings shall not exceed $100.00.

(b) In recognition of achievements under meritorious award programs, incentive compensation plans, goal based plans, or other employee achievement, the board and other appointing authorities may award:

(1) Certificates of merit;

(2) Certificates acknowledging period of service; or

(3) Pins, buttons, or other emblems.



§ 45-21-8. Costs to be borne by board and appointing authorities

The board shall bear the costs of administration and of the certificates and emblems which it awards and appointing authorities shall bear the costs of administration and of the certificates, emblems, and meritorious awards and payments which they award.



§ 45-21-9. Incentive payments not to be included in calculation of retirement benefits

(a) The following incentive payments shall not be included in earnable compensation in determining retirement benefits under Chapters 2 and 3 of Title 47:

(1) Payments under a meritorious award program;

(2) Recruitment payments under an incentive compensation plan;

(3) Payments for learning new, critically needed employment skills; or

(4) Payments made under a goal based plan.

However, these incentive payments shall be included as salary in the pay period granted and shall be subject to employee withholding taxes in that pay period. If state or federal law otherwise requires an incentive payment to be included in salary for computing a benefit, the incentive shall be deemed to have been paid, for such purpose only, annualized in equal installments prospectively over the following 12 months.

(b) Incentive payments consisting of lump sum payments for surpassing performance expectations under subparagraph (c)(1)(C) of Code Section 45-21-2 under employee incentive compensation plans will be included in calculating earnable compensation in determining retirement benefits under Chapters 2 and 3 of Title 47.

When an incentive payment will be included in salary for computing retirement benefits, the incentive shall be deemed to have been paid, for such purpose only, annualized in equal installments prospectively over the following 12 months. These incentive payments shall be included as salary in the pay period granted and shall be subject to employee withholding taxes in that pay period. If state or federal law otherwise requires an incentive payment to be included in salary for computing a benefit, the incentive shall be deemed to have been paid, for such purpose only, annualized in equal installments prospectively over the following 12 months.

(c) Incentive payments made under a goal based plan are not prohibited by Code Sections 47-2-32 and 47-3-27.






Chapter 22 - Public Employee Hazardous Chemical Protection and Right to Know

§ 45-22-1. Short title

This chapter shall be known and may be cited as the "Public Employee Hazardous Chemical Protection and Right to Know Act of 1988."



§ 45-22-2. Definitions

As used in this chapter, the term:

(1) "Appointing authority" means a person or group of persons authorized by law or delegated authority to make appointments to fill employee positions in the legislative, judicial, or executive branch of state government.

(2) "Article" means a finished product or manufactured item:

(A) Which is formed to a specific shape or design during manufacture;

(B) Which has end use functions dependent in whole or in part upon its shape or design during end use; and

(C) Which has either no change of chemical composition during end use or only those changes of composition which have no commercial purpose separate from that of the article.

(3) "Chemical name" means the scientific designation of a chemical in accordance with the nomenclature system developed by the International Union of Pure and Applied Chemistry or the system developed by the Chemical Abstracts Service.

(4) "Common name" means any designation or identification such as a code name, code number, trade name, or brand name used to identify a chemical other than by its chemical name.

(5) "Contractor," "independent contractor," or "public contractor" means any person under a contract or agreement to provide labor or services to a public employer.

(6) "Department" means the office of the Safety Fire Commissioner.

(7) "Distributor" means an individual or employer, other than the manufacturer or importer, who supplies hazardous chemicals directly to users or to other distributors.

(8) "Employee" or "public employee" means any person who is employed by any branch, department, board, bureau, commission, authority, or other agency of the state and any inmate under the jurisdiction of the Department of Corrections performing a work assignment which requires the handling of any hazardous chemicals. Such term shall not include those employees of the Environmental Protection Division of the Department of Natural Resources who are responsible for on-site response and assistance in the case of environmental emergencies while such employees are engaged in responding to such emergencies.

(9) "Employer" or "public employer" means any branch, department, board, bureau, commission, authority, or other agency of the state which employs or appoints an employee or employees. An independent contractor or subcontractor shall be deemed the sole employer of its employees, even when such employees are performing work at the workplace of another employer.

(10) "Exposed" or "exposure" means that an employee is required by a public employer to be subjected to a hazardous chemical in the course of employment through any route of entry, including but not limited to, inhalation, ingestion, skin contact, or absorption and includes potential or accidental exposure.

(11) "Hazardous chemical" means any chemical which is a physical hazard or a health hazard.

(12) "Health hazard" means a chemical for which there is statistically significant evidence based on at least one study conducted in accordance with established scientific principles that acute or chronic health effects may occur in exposed employees and shall include all examples of hazardous chemicals to which reference is made in the definition of "health hazard" under the Occupational Safety and Health Administration standard, 29 CFR Section 1910.1200 (1987).

(13) "Importer" means the first individual or employer within the Customs Territory of the United States who receives hazardous chemicals produced in other countries for the purpose of supplying them to distributors or users within the United States.

(14) "Manufacturer" means a person who produces, synthesizes, extracts, or otherwise makes hazardous chemicals.

(15) "Material safety data sheet" means the document prepared by manufacturers in accordance with the requirements of the Occupational Safety and Health Administration standard, 29 CFR Sections 1910.0000 through 1910.1500 (1987) and containing the following information:

(A) The chemical name and the common name of the hazardous chemical;

(B) The hazards or other risks in the use of the hazardous chemical, including:

(i) The potential for fire, explosion, corrosivity, and reactivity;

(ii) The known acute and chronic health effects of risks from exposure, including the medical conditions which are generally recognized as being aggravated by exposure to the hazardous chemical; and

(iii) The primary routes of entry and the symptoms of overexposure;

(C) The proper precautions, handling practices, necessary personal protective equipment, and other safety precautions in the use of or exposure to the hazardous chemicals, including appropriate emergency treatment in case of overexposure;

(D) The emergency procedures for spills, fire, disposal, and first aid;

(E) A description in lay terms of the known specific potential health risks posed by the hazardous chemical intended to alert any person reading this information; and

(F) The year and month, if available, that the information was compiled and the name, address, and emergency telephone number of the manufacturer responsible for preparing the information.

(16) "Mixture" means any combination of two or more chemicals, if the combination is not, in whole or in part, the result of a chemical reaction.

(17) "Occupational Safety and Health Administration standard" means the Hazard Communication Standard issued by the Occupational Safety and Health Administration, 29 CFR Sections 1910.0000 through 1910.1500 (1987).

(18) "Person" means any individual, natural person, public or private corporation, incorporated association, government, government agency, partnership, or unincorporated association.

(19) "Physical hazard" means a chemical for which there is scientifically valid evidence that it is a combustible liquid, a compressed gas, explosive, flammable, an organic peroxide, an oxidizer, pyrophoric, unstable (reactive), or water reactive.

(20) "Produce" means to manufacture, process, formulate, or repackage.

(21) "Work area" means a room inside a building or structure, an outside area, or other defined space in a workplace where hazardous chemicals are produced, stored, or used and where employees are present in the course of their employment.

(22) "Workplace" means an establishment or business at one geographic location at which work is performed by a state employee and which contains one or more work areas. In the case of an independent contractor or subcontractor, the workplace shall be defined as all work areas wholly owned or controlled by such independent contractor or subcontractor.



§ 45-22-3. Labeling requirements

All hazardous chemicals introduced into the workplace by employers and used in the workplace by employees shall be in labeled containers that meet the requirements of the Occupational Safety and Health Administration standard; provided, however, that employers shall not be required to label portable containers into which hazardous chemicals are transferred from labeled containers provided that the portable container and the hazardous chemical transferred to it are intended only for the immediate use of an employee who performs the transfer or who is present at the time of such transfer.



§ 45-22-4. Responsibility of public contractors who introduce hazardous materials into workplace

A public contractor who introduces hazardous materials into the workplace shall agree, and include a statement, in all bids, agreements, contracts, or other instrument to the effect that such contractor shall be responsible for compliance with the provisions of this chapter for persons employed by such contractor utilized under such contract. Any such public contractor who introduces hazardous chemicals into the workplace shall provide material safety data sheets for such chemicals to all employees using them and instruction in handling, emergency procedures, and disposal prior to introducing such hazardous chemicals. This Code section shall not be construed to place responsibility on any person, firm, or corporation other than public contractors.



§ 45-22-5. Exclusions from chapter; exclusions from labeling requirements

(a) The provisions of this chapter shall not apply to:

(1) Impurities which develop as intermediate materials during chemical processing but are not present in the final mixture and to which employee exposure is unlikely;

(2) Alcoholic beverages as defined in Title 3;

(3) Articles intended for personal consumption by employees in the workplace;

(4) Any consumer product or hazardous substance as those terms are defined in the Consumer Product Safety Act, 15 U.S.C. Section 2051, et seq., and Federal Hazardous Substances Act, 15 U.S.C. Section 1261, et seq., respectively, including any such product or hazardous chemicals manufactured by any state agency, where the employer can demonstrate it is used in the workplace in the same manner as normal consumer use and which use results in a duration and frequency of exposure which is not greater than exposures experienced by consumers;

(5) Articles sold or used in retail food establishments and retail trade establishments;

(6) Chemicals which are merely being transported in the state as part of a shipment in interstate or intrastate commerce; or

(7) Chemicals or mixtures which may be hazardous but which are covered by the federal Atomic Energy Act and the federal Resource Conservation and Recovery Act.

(b) The provisions of this chapter shall not require labeling of the following chemicals:

(1) Any pesticide as such term is defined in the Federal Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. Section 136, et seq., when such pesticide is subject to the labeling requirements of that federal act and labeling regulations issued under that federal act by the United States Environmental Protection Agency;

(2) Any food, food additive, color additive, drug, cosmetic, or medical or veterinary device, including materials intended for use as ingredients in such products, as such terms are defined in the federal Food, Drug and Cosmetic Act, 21 U.S.C. Section 301, et seq., and regulations issued under that federal act, when subject to the labeling requirements under that federal act by the Food and Drug Administration;

(3) Any distilled spirits, beverage alcohols, wine, or malt beverage intended for nonindustrial use as such terms are defined in the federal Alcohol Administration Act, 27 U.S.C. Section 201, et seq., and regulations issued under that federal act, when subject to the labeling requirements of that federal act by the United States Bureau of Alcohol, Tobacco, and Firearms; or

(4) Any consumer product or hazardous substance as those terms are defined in the Consumer Product Safety Act, 15 U.S.C. Section 2051, et seq., and the federal Hazardous Substances Act, 15 U.S.C. Section 1261, et seq., respectively, when subject to a consumer product safety standard or labeling requirement of those federal acts or regulations issued under those federal acts by the Consumer Product Safety Commission.



§ 45-22-6. Rules and regulations; consultation

(a) The department shall promulgate such rules and regulations as may be necessary to administer this chapter.

(b) The department shall consult with persons knowledgeable in the field of hazardous chemicals to assist the department in carrying out its duties under this chapter.



§ 45-22-7. Material safety data sheets; notice to employees; rights of employees

(a) The manufacturer, importer, or distributor of any hazardous chemical shall prepare a material safety data sheet which, to the best knowledge of the manufacturer, importer, or distributor, is current, accurate, and complete, based on information then reasonably available to the manufacturer, importer, or distributor, and provide a copy of the material safety data sheet to employers who purchase such hazardous chemicals and an electronic copy to the department annually.

(b) Any person who produces a mixture may, for the purposes of this Code section, prepare and use a mixture material safety data sheet, subject to the provisions of subsection (j) of this Code section.

(c) A manufacturer, importer, distributor, or employer may provide the information required by this Code section on an entire mixture, instead of on each hazardous chemical in it, when all of the following conditions exist:

(1) Toxicity test information exists on the mixture itself or adequate information exists to form a valid judgment of the hazardous properties of the mixture itself and the material safety data sheet indicates that the information presented and the conclusions drawn are from some source other than direct test data on the mixture itself, and that a material safety data sheet on each constituent hazardous chemical identified on the material safety data sheet is available upon request;

(2) Provision of information on the mixture will be as effective in protecting employee health as information on the ingredients;

(3) The hazardous chemicals in the mixture are identified on the material safety data sheet unless it is unfeasible to describe all the ingredients in the mixture, provided that the reason why the hazardous chemicals in the mixture are not identified shall be stated on the material safety data sheet; and

(4) A single mixture material safety data sheet may be provided for more than one formulation of a product mixture if the information provided does not vary for the formulation.

(d) A manufacturer, importer, or distributor who is responsible for preparing and transmitting a material safety data sheet under the provisions of this Code section shall revise such material safety data sheet on a timely basis, as appropriate to the importance of any new information which would affect the contents of the existing material safety data sheet, and in any event within three months of such information becoming available to the manufacturer, importer, or distributor. Each such manufacturer, importer, or distributor shall provide a copy of the material safety data sheet to employers who have purchased such hazardous chemicals and an electronic copy to the department.

(e) Any person subject to the provisions of this Code section shall be relieved of the obligation to provide a direct purchaser of a hazardous chemical with a material safety data sheet if:

(1) He or she has a record of having provided the direct purchaser with the most recent version of the material safety data sheet;

(2) The chemical is labeled pursuant to:

(A) The federal Atomic Energy Act; or

(B) The federal Resource Conservation Recovery Act; or

(3) The article is one sold at retail and is incidentally sold to an employer or the employer's employees in the same form, approximate amount, concentration, and manner as it is sold to consumers, and, to the seller's knowledge, employee exposure to the article is not significantly greater than the consumer exposure occurring during the principal consumer use of the article.

(f) If an employer is not supplied with a material safety data sheet by a manufacturer, importer, or distributor for a hazardous chemical subject to this Code section, such employer shall, within a reasonable amount of time after discovering that a material safety data sheet has not been supplied, use diligent efforts to obtain such material safety data sheet from the manufacturer, importer, or distributor. For purposes of this subsection, "diligent efforts" means a prompt inquiry by the employer to the manufacturer, importer, or distributor of the hazardous chemicals; provided, however, that an independent contractor or subcontractor shall be responsible for obtaining the material safety data sheet for his or her employees in the workplace of another.

(g) If after having used diligent efforts, an employer still fails to obtain a material safety data sheet, such employer shall notify the department of the employer's inability to obtain such material safety data sheet.

(h) An employer who has used diligent efforts and who has made a documented notification to the department pursuant to this Code section shall not be found in violation of this Code section with respect to the material safety data sheet which was not supplied by the manufacturer, importer, or distributor as required by this Code section.

(i) Every employer who manufactures, produces, uses, applies, or stores hazardous chemicals in the workplace shall post a notice as prescribed by rule or regulation promulgated by the department in a place where notices are normally posted, informing employees of their rights under this chapter.

(j) Every employer who manufactures, produces, uses, applies, or stores hazardous chemicals in the workplace shall maintain a material safety data sheet for each hazardous chemical which is present in such workplace. All material safety data sheets shall be readily available in the workplace; provided, however, that employers who maintain one or more work areas which are not fixed at specific geographic locations shall be authorized to maintain material safety data sheets for each hazardous chemical used in such work area at a central location.

(k) (1) A material safety data sheet may be kept in any form, including operations procedures, and may be designed to cover groups of hazardous chemicals in a work area where it may be appropriate to address the hazards of a process rather than individual hazardous chemicals. The employer shall ensure that in all cases the required information is provided for each hazardous chemical, and is readily accessible during each workshift to employees when they are in their work area; provided, however, that employers who maintain one or more work areas which are not fixed at specific geographic locations shall be authorized to maintain material safety data sheets for each hazardous chemical used in such work area at a central location.

(2) Any employee may request in writing and shall have the right to examine and obtain the material safety data sheets for the hazardous chemicals to which he or she is, has been, or may be exposed. The employer shall provide any material safety data sheet within its possession within five of the requesting employee's working days, subject to the provisions of subsection (g) of this Code section. The employer may adopt reasonable procedures for acting upon such requests to avoid interruption of normal work operations.

(3) An independent contractor or subcontractor working in the workplace of another employer may request in writing and shall have the right to examine the material safety data sheets for the hazardous chemicals to which such contractor, subcontractor, or employees thereof are, have been, or may be exposed. The employer shall provide any material safety data sheet within its possession within five of the requesting independent contractor's or subcontractor's working days, subject to the provisions of subsection (g) of this Code section. The employer may adopt reasonable procedures for acting upon such requests to avoid interruption of normal work operations.

(4) If an employee who has requested a material safety data sheet pursuant to this chapter has not received such material safety data sheet within five of the requesting employee's working days, subject to the provisions of subsection (g) of this Code section, that employee may refuse to work with the chemical for which he or she has requested the material safety data sheet until such material safety data sheet is provided by the employer; provided, however, that nothing contained in this paragraph shall be construed to permit any employee to refuse to perform essential services, as such term is defined by rule or regulation; provided, further, that nothing in this paragraph shall be construed to interfere with the right of the employer to transfer an employee who so refuses to work to other duties until such material safety data sheet is provided, such a transfer not to be considered as a discriminatory act under Code Section 45-22-10. No pay, position, seniority, or other benefits shall be lost for exercise of any right provided by this chapter as a result of such a transfer.

(l) No employer shall discharge or otherwise discriminate against an employee for the employee's assertion of the employee's rights under this chapter.

(m) For the purposes of this Code section, an employer, independent contractor, or subcontractor shall maintain material safety data sheets for their own workplaces only; provided, however, that employees of such independent contractor or subcontractor, insofar as they are exposed in the course of their employment to hazardous chemicals in other workplaces, shall have the right to examine material safety data sheets for those chemicals to which they are exposed from the workplace employer through a written request to their own employer as provided in paragraph (2) of subsection (k) of this Code section. Nothing contained in this chapter shall be construed to require an employer to conduct studies to develop new information.



§ 45-22-8. Information and training standards

(a) Each employer shall be required to comply with the minimum information standards set forth in this subsection. Each employee shall be informed of:

(1) The requirements of this Code section;

(2) What a material safety data sheet is and the contents of the material safety data sheet for any hazardous chemical to which he is exposed, or equivalent information, either in written form or through training programs;

(3) Any operations in his work area where hazardous chemicals are present;

(4) The location and availability of training programs;

(5) His right to receive information regarding hazardous chemicals to which he may be exposed;

(6) His right for his physician to receive information regarding hazardous chemicals to which the employee may be exposed; and

(7) His right against discharge or other discrimination due to the employee's exercise of the rights provided by this chapter.

(b) In addition to providing the information required by subsection (a) of this Code section, each employer shall be required to provide a training program for all employees who are exposed to hazardous chemicals in the normal course of their employment. When training employees who are exposed to hazardous chemicals, the employer shall explain any physical or health hazards associated with the use of the chemical or mixture; proper precautions for handling, necessary personal protective equipment or other safety precautions necessary to prevent or minimize exposure to the hazardous chemical; methods of observation that may be used to detect the presence or release of a hazardous chemical in a work area, including, but not limited to, spot check monitoring, continuous monitoring, or methods of visual or olfactory detection; the labeling system and the material safety data sheet, and how employees can obtain and use the appropriate hazard information; and emergency procedures for spills, fire, disposal, and first aid. This information may relate to an entire class of hazardous chemicals to the extent appropriate and related to the job. Whenever any employer receives a new or revised material safety data sheet, such information shall be provided to employees on a timely basis not to exceed 30 days after receipt, if the new information indicates significantly increased risks to or measures necessary to protect employee health as compared to those stated on a material safety data sheet previously provided.

(c) The department shall by rule or regulation establish minimum information and training standards for compliance with this Code section.



§ 45-22-9. Publication by employers of list of hazardous chemicals in workplace

On and after July 1, 1989, each employer shall publish in print or electronically in January and July of each year a list of hazardous chemicals that its employees use or are exposed to in the workplace. Such list shall be available for public inspection at the workplace office. A comprehensive list of all hazardous chemicals used by the employer shall also be available for public inspection at the employer's state headquarters.



§ 45-22-10. Unlawful discharge, disciplining, or discrimination against employees

(a) No person shall discharge or cause to be discharged or otherwise discipline or in any manner discriminate against any employee for any of the following reasons:

(1) The employee has requested information regarding hazardous chemicals, filed any complaint or action, or has instituted, or caused to be instituted, any proceeding under this chapter;

(2) The employee has testified or is about to testify in any proceeding in his own behalf or on behalf of others; or

(3) The employee has exercised any other right afforded pursuant to the provisions of this chapter.

(b) No pay, position, seniority, or other benefits shall be lost for exercise of any right provided by this chapter.



§ 45-22-11. Filing of employee grievances; termination of contract by employer for violation of Code Section 45-22-4; ability of employers to dismiss or discipline employees; judicial review of grievances

(a) In order to enforce the provisions of this chapter, any employee adversely affected by a violation of this chapter by that employee's employer may file a grievance in accordance with the employer's established grievance procedures. Appointing authorities shall pursue all complaints concerning occupational exposure to hazardous chemicals.

(b) Upon any violation of Code Section 45-22-4 by a contractor, the employer under agreement with such contractor shall have the right to terminate the contract without liability.

(c) Nothing in this chapter shall change or modify the right or ability of employers to dismiss or discipline employees in accordance with the laws of this state.

(d) Any employee dissatisfied with a final decision of an appointing authority with regard to a grievance filed pursuant to subsection (a) of this Code section shall be entitled to judicial review in the same manner as provided for judicial review of contested cases in Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 45-22-12. Sovereign immunity

Nothing in this chapter shall be construed to constitute a waiver of the sovereign immunity of the state or any branch, department, board, bureau, commission, authority, or other agency of the state. A violation of the provisions of this chapter shall not be the basis for an action for damages against the state or any branch, department, board, bureau, commission, authority, or other agency of the state or any member, officer, or employee of the state or any branch, department, board, bureau, commission, authority, or other agency of this state and said entities and persons are granted immunity from civil actions for damages for any violation of the provisions of this chapter.






Chapter 23 - Drug-Free Public Work Force

§ 45-23-1. Short title

This chapter shall be known and may be cited as the "Drug-free Public Work Force Act of 1990."



§ 45-23-2. Legislative finding and declaration

The General Assembly finds that the manufacture, distribution, sale, or possession of controlled substances, marijuana, and other dangerous drugs in an unlawful manner is a serious threat to the public health, safety, and welfare. It is declared to be a primary purpose and goal of this state, of all of its agencies and instrumentalities, and of all of its public officials and employees to take all reasonable steps possible to eradicate the unlawful manufacture, distribution, sale, and possession of controlled substances, marijuana, and other dangerous drugs. With this purpose in mind, the General Assembly declares that its work force must be absolutely free of any person who would knowingly manufacture, distribute, sell, or possess a controlled substance, marijuana, or a dangerous drug in an unlawful manner. For this reason, the General Assembly enacts this chapter.



§ 45-23-3. Definitions

As used in this chapter, the term:

(1) "Controlled substance" means any drug, substance, or immediate precursor included in the definition of the term "controlled substance" in paragraph (4) of Code Section 16-13-21.

(2) "Convicted" or "conviction" refers to a final conviction in a court of competent jurisdiction or the acceptance of a plea of guilty.

(3) "Dangerous drug" means any drug or substance defined as such under Code Section 16-13-71.

(4) "Marijuana" means any substance described in paragraph (16) of Code Section 16-13-21.

(5) "Public employee" means any person employed on a full-time, part-time, temporary, or intermittent basis by the state, including any agency, authority, department, bureau, or instrumentality thereof, or by any entity covered under the state system of personnel administration created by Chapter 20 of this title. Such term shall also include all employees, officials, or administrators of any public school system, including, but not limited to, primary, secondary, and postsecondary institutions operated by local or independent boards of education that receive any funds from the State of Georgia or any agency thereof.

(6) "Public employer" means any state agency, department, board, bureau, or other instrumentality. This term also includes any agency covered under the state system of personnel administration created by Chapter 20 of this title or any public school system, including, but not limited to, primary, secondary, and postsecondary institutions operated by local or independent boards of education that receive any funds from the State of Georgia or any agency thereof.

(7) "Public employment" means employment by any public employer.



§ 45-23-4. Suspension or termination of public employee convicted of drug offense

(a) Any public employee who is convicted for the first time, under the laws of this state, the United States, or any other state, of any criminal offense involving the manufacture, distribution, sale, or possession of a controlled substance, marijuana, or a dangerous drug shall be suspended from his or her public employment for a period of not less than two months. Any such employee shall be required as a condition of completion of suspension to complete a drug abuse treatment and education program licensed under Chapter 5 of Title 26 and approved by: (1) the State Personnel Board in the case of employees employed by departments or agencies subject to the board's rules and regulations, as such terms are defined in Code Section 45-20-2; or (2) the public employer having management and control of the employee in the case of other public employees.

(b) Any public employee who is convicted for a second or subsequent time, under the laws of this state, the United States, or any other state, of any criminal offense involving the manufacture, distribution, sale, or possession of a controlled substance, marijuana, or a dangerous drug shall be terminated from his or her public employment and shall be ineligible for other public employment for a period of five years from the most recent date of conviction.



§ 45-23-5. Ineligibility for public employment of person convicted of drug offense

(a) Any person who has been convicted for the first time, under the laws of this state, the United States, or any other state, of any criminal offense involving the manufacture, distribution, sale, or possession of a controlled substance, marijuana, or a dangerous drug shall be ineligible for any public employment for a period of three months from the date of conviction.

(b) Any person who has been convicted two or more times, under the laws of this state, the United States, or any other state, of any criminal offense involving the manufacture, distribution, sale, or possession of a controlled substance, marijuana, or a dangerous drug shall be ineligible for any public employment for a period of five years from the most recent date of conviction.



§ 45-23-6. Additional or more stringent sanctions authorized

The suspension, expulsion, and ineligibility sanctions prescribed in this chapter are intended as minimum sanctions, and nothing in this chapter shall be construed to prohibit any public employer from establishing and implementing additional or more stringent sanctions for criminal offenses and other conduct involving the unlawful manufacture, distribution, sale, or possession of a controlled substance, marijuana, or a dangerous drug.



§ 45-23-7. Continuance of employment for drug user; requirements and procedure

On and after July 1, 1990, if, prior to an arrest for an offense involving a controlled substance, marijuana, or a dangerous drug, a public employee notifies the employee's public employer that the employee illegally uses a controlled substance, marijuana, or a dangerous drug and is receiving or agrees to receive treatment under a drug abuse treatment and education program licensed under Chapter 5 of Title 26 and approved by: (1) the State Personnel Board in the case of employees employed by departments or agencies subject to the board's rules and regulations, as such terms are defined in Code Section 45-20-2; or (2) the public employer having management and control of the employee in the case of other public employees, the public employee shall be entitled to maintain the employee's public employment for up to one year as long as the employee follows the treatment plan. During this period, the public employee shall not be separated from public employment solely on the basis of the employee's drug dependence, but the employee's work activities may be restructured if practicable to protect persons or property. No statement made by an employee to a supervisor of the public employee or other person in order to comply with this Code section shall be admissible in any civil, administrative, or criminal proceeding as evidence against the public employee. The rights granted by this Code section shall be available to a public employee only once during a five-year period and shall not apply to any public employee who has refused to be tested or who has tested positive for a controlled substance, marijuana, or a dangerous drug.



§ 45-23-8. Administrative procedures

Administrative procedures for the implementation of this chapter shall be promulgated by the State Personnel Board for departments or agencies subject to the board's rules and regulations, as such terms are defined in Code Section 45-20-2, and by other public employers for other public employees under their management and control. Such procedures shall include those elements of due process of law required by the Constitution of Georgia and the United States Constitution.



§ 45-23-9. Application of chapter

This chapter shall apply only with respect to criminal offenses committed on or after July 1, 1990; provided, however, that nothing in this Code section shall prevent any public employer from implementing sanctions additional to or other than those provided for in this chapter with respect to offenses committed prior to July 1, 1990.






Chapter 24 - Governmental Reorganization and Termination From Employment Reform

§ 45-24-1. Short title

This chapter shall be known and may be cited as the "Governmental Reorganization and Termination from Employment Reform Act of 1997."



§ 45-24-2. Definitions

As used in this chapter, the term:

(1) "Commission" means the State Personnel Oversight Commission.

(2) "Employer" means an employing unit within the government of the State of Georgia, including every department, commission, board, bureau, agency, branch of government, or any other employing unit by whatever name called, which has the authority and power to appoint, employ, release, separate, or fail to reappoint public officers or employees.

(3) "Involuntary separation" means the release or separation from state service of an officer or employee who is entitled to coverage under the involuntary separation retirement benefits provisions of Code Section 47-2-123.

(4) "State department" means a unit of state government which is a budget unit in the General Appropriations Act.



§ 45-24-3. State Personnel Oversight Commission

(a) There is created the State Personnel Oversight Commission to be composed of three members appointed by the President of the Senate, three members appointed by the Speaker of the House of Representatives, and three members appointed by the Governor. The Governor shall appoint one of the Governor's appointees as chairperson. Five members of the commission shall constitute a quorum for the transaction of business. None of the members shall be officers or employees of the state. The President of the Senate shall designate one of such officer's initial appointees to serve an initial term of one year, one of such officer's initial appointees to serve an initial term of three years, and one of such officer's initial appointees to serve an initial term of five years. The Speaker of the House of Representatives shall appoint one of such officer's initial appointees to serve an initial term of two years, one of such officer's initial appointees to serve an initial term of four years, and one of such officer's initial appointees to serve an initial term of five years. The Governor shall appoint one of such officer's initial appointees to serve an initial term of one year, one of such officer's initial appointees to serve an initial term of two years, and one of such officer's initial appointees to serve an initial term of three years. After the expiration of such initial terms of office, successors to members of the commission whose initial terms of office expire and all future successors to members of the commission whose terms of office expire shall be appointed by the person occupying the office which made the original appointment and shall serve for a term of five years and until the appointment and qualification of their respective successors. Vacancies on the commission, except those caused by expiration of term, shall be filled by the appointment of a replacement member by the person occupying the office which made the appointment to the membership position on the commission which became vacant, and the person so appointed shall serve for the remainder of the unexpired term and until the appointment and qualification of a successor.

(b) The members of the commission shall serve without compensation but shall receive the allowances authorized for legislative members of interim legislative committees. The Governor's office shall maintain the names and addresses of the members of the commission as a matter of public record. The Georgia Building Authority shall make available to the commission such meeting facilities as the chairperson may request. The commission shall be assigned to the Employees' Retirement System of Georgia for administrative purposes only, as defined in Code Section 50-4-3.



§ 45-24-4. Commission to approve involuntary separation; compliance with Code Section 45-24-8 required for reorganization

From and after July 1, 1997, no employer shall cause the involuntary separation of a state officer or employee without the prior approval of the commission. An employer may proceed with a reorganization which might result in such involuntary separation without prior approval of the commission upon compliance with Code Section 45-24-8.



§ 45-24-5. Notice to commission prior to involuntary separation

An employer contemplating the involuntary separation from state service of an officer or employee shall notify the chairperson of the commission at least 90 but not more than 120 days prior to the proposed date of the separation. Pending the completion of such procedures, the employee or officer proposed for termination shall be compensated from any funds appropriated or available to the employer which may be used for such purpose. The notice shall be in writing and shall include the following information:

(1) The name and current annual compensation of the officer or employee proposed for involuntary separation;

(2) The age, length of service, current job description, and summary of the work experience of the officer or employee proposed for involuntary separation;

(3) The educational qualifications of the officer or employee proposed for involuntary separation; and

(4) An explanation of the reasons for the proposed involuntary separation of the officer or employee.



§ 45-24-6. Notice to chief executive officer of state departments; response required; proceedings when continued employment available; review of termination or separation

(a) The commission shall provide written notice of each contemplated involuntary separation to each chief executive officer of each state department, which notice shall contain the information required in the notice to the commission under Code Section 45-24-5 and be provided at least 60 days prior to the effective date of the contemplated involuntary separation. Within 21 days after such notice is sent by first-class mail, each such department chief executive officer shall provide a written response to the commission regarding whether or not such department has available any position of continued employment for that official or employee proposed for termination from employment which may meet the requirements of paragraphs (1) through (3) of subsection (a) of Code Section 45-24-8. A failure of a department chief executive officer to provide a written response in accordance with the provisions of this subsection shall result in that chief executive officer's department becoming ineligible to have any increase in the number of employees in such department for the next two fiscal years, shall authorize the commission to require that chief executive officer to appear and testify before any meeting of the commission scheduled in accordance with subsection (c) of this Code section, and shall also authorize the commission to obtain a writ of mandamus against such chief executive officer to compel the performance of any duties imposed by this subsection upon such officer.

(b) If any response provided under subsection (a) of this Code section shows the availability of continued employment, the commission shall meet within 14 days after the response deadline to determine whether the continued employment indicated in any response meets the requirements of paragraphs (1) through (3) of subsection (a) of Code Section 45-24-8. If the commission determines such response meets those requirements, it shall offer continued employment in that position to the officer or employee on whose behalf the response was obtained; otherwise, the commission shall proceed as provided in subsection (c) of this Code section. Any official or employee who is thus offered a position of continued employment shall be deemed to have resigned from service at his or her own choice upon that person's failure to accept the position of continued employment, and no such official or employee so resigning from service shall qualify for retirement benefits based upon involuntary separation from employment without prejudice.

(c) If none of the responses obtained from department chief executives under subsection (a) of this Code section shows availability of continued employment meeting the requirements of paragraphs (1) through (3) of subsection (a) of Code Section 45-24-8, the commission chairperson shall schedule a meeting of the commission to review the release or separation. Five members of the commission shall be a quorum. At the meeting, the employer shall have the burden of convincing the commission that the involuntary separation is necessary, justified, and in the best interests of the state. The commission may request as much information and may meet as many times on each case as it deems necessary to reach an informed decision. No action shall be taken on the separation of the officer or employee until the commission makes a final determination as to whether the separation is necessary, justified, and in the best interests of the state.



§ 45-24-7. Authorization to proceed with separation

If the commission by majority vote of those members present approves the involuntary separation, the employer is authorized, but not required, to proceed with the separation. If the employer proceeds with such separation, the employer shall not be eligible to have any increase in the number of employees in that employing unit for the next two fiscal years. If the commission rejects the involuntary separation, the employee shall not be separated, shall continue to be employed and compensated by the employer, and shall not be the subject of a proposed involuntary separation more than once every two years. As used in this Code section, the term "number of employees" means the total number of employees immediately prior to the involuntary separation, not counting any employee to be involuntarily separated.



§ 45-24-8. Proceedings for reorganization

(a) No employer shall institute a reorganization of that employer or any component thereof if the reorganization will result in the involuntary separation of any official or employee thereof who is eligible for involuntary separation unless, prior to that reorganization becoming effective, that employer effects a transfer of each such official or employee to another component of the employer not subject to such reorganization or obtains a transfer of each such official or employee to another employer, which transfer shall meet the following requirements:

(1) The annual compensation for the new employment position is the same or greater than the current annual compensation of the official or employee being transferred;

(2) The duties and responsibilities for such position shall be reasonably compatible with the previous work experience and educational qualifications of the official or employee being transferred and the availability of an unclassified position for a person in a classified position shall be deemed a comparable position if the duties, responsibilities, and compensation of the unclassified position are otherwise comparable to the classified position; and

(3) The position is one which includes the holder thereof as a member of the Employees' Retirement System of Georgia.

(b) An official or employee transferred to an employer pursuant to this Code section shall be deemed to have resigned from service at his or her own choice upon the failure of such person to accept the transfer and shall therefor not qualify for retirement benefits based upon involuntary separation from employment without prejudice.

(c) A reorganization by an employer in violation of this Code section is void, and no official or employee shall be separated from employment as a result of such void reorganization, whether or not that person is eligible for involuntary separation.



§ 45-24-9. Notice of involuntary separation; taxpayers' pension advocate; providing briefs; attendance at commission meetings

(a) When the commission is notified of a contemplated involuntary separation as provided in Code Section 45-24-5, the commission shall immediately notify the Attorney General and shall provide the Attorney General with all information and documentation concerning the matter as the commission has been provided or is subsequently provided.

(b) Immediately upon being notified of a contemplated involuntary separation as provided in subsection (a) of this Code section, the Attorney General shall appoint an attorney on his or her staff to act as the taxpayers' pension advocate in the matter. Such attorney shall not be the attorney assigned to advise the Employees' Retirement System of Georgia. It shall be the duty of the taxpayers' pension advocate to review all aspects of the termination of the employee and the application for involuntary separation retirement benefits and to raise all possible objections, both factual and legal, to the employee's being granted such benefits. All state agencies shall cooperate with the taxpayers' pension advocate and shall provide him or her with nonprivileged information upon request.

(c) As soon as practicable but not later than the date scheduled for the meeting of the commission provided in subsection (c) of Code Section 45-24-6, the taxpayers' pension advocate shall prepare a brief of fact and law and shall raise all objections to the involuntary separation of the employee or to the granting of involuntary separation retirement benefits to the employee. The taxpayers' pension advocate shall provide a copy of such brief to each member of the commission and to each member of the Senate Retirement Committee and the House Committee on Retirement.

(d) The taxpayers' pension advocate shall attend each meeting of the commission held pursuant to subsection (c) of Code Section 45-24-6 and shall make oral arguments before the commission supporting the brief prepared pursuant to subsection (c) of this Code section.









Title 46 - Public Utilities and Public Transportation

Chapter 1 - General Provisions

§ 46-1-1. Definitions

As used in this title, the term:

(1) "Certificate" means a certificate of public convenience and necessity issued pursuant to this title.

(2) "Commission" means the Public Service Commission.

(3) "Company" shall include a corporation, a firm, a partnership, an association, or an individual.

(4) "Electric utility" means any retail supplier of electricity whose rates are fixed by the commission.

(5) "Gas company" means any person certificated under Article 2 of Chapter 4 of this title to construct or operate any pipeline or distribution system, or any extension thereof, for the transportation, distribution, or sale of natural or manufactured gas.

(6) "Person" means any individual, partnership, trust, private or public corporation, municipality, county, political subdivision, public authority, cooperative, association, or public or private organization of any character.

(7) "Railroad corporation" or "railroad company" means all corporations, companies, or individuals owning or operating any railroad in this state. This title shall apply to all persons, firms, and companies, and to all associations of persons, whether incorporated or otherwise, that engage in business as common carriers upon any of the lines of railroad in this state, as well as to railroad corporations and railroad companies as defined in this Code section.

(8) "Rate," when used in this title with respect to an electric utility, means any rate, charge, classification, or service of an electric utility or any rule or regulation relating thereto.

(9) "Utility" means any person who is subject in any way to the lawful jurisdiction of the commission.



§ 46-1-2. Measure of damages for wrongs and injuries by railroad companies generally; venue for actions against railroad companies and electric companies generally

(a) As used in this Code section, the term "electric company" means all corporations engaged in the business of either generating or transmitting electricity for light, heat, power, or other commercial purposes.

(b) If any railroad company doing business in this state shall, in violation of any rule or regulation of the Public Service Commission, inflict any wrong or injury on any person, such person shall have a right of action and recovery for such wrong or injury in the county where the wrong or injury occurred and the damages which may be recovered in such actions shall be the same as in actions between individuals, provided that, in cases of willful violation of law, such railroad companies shall be liable for exemplary damages. All such actions under this subsection must be brought within 12 months after the commission of the alleged wrong or injury.

(c) Any railroad, electric company, or gas company shall be sued by anyone whose person or property has been injured by such railroad, electric company, or gas company, or by its officers, agents, or employees, for the purpose of recovering damages for such injuries, in the county in which the cause of action originated; and causes of actions on all contracts shall be brought in the county in which the contract in question is made or is to be performed. If the cause of action arises in a county where the railroad, electric company, or gas company liable to suit has no agent, service may be perfected by the issuance of a second original, to be served upon the company in the county of its principal office and place of business, if in this state, and if not, on any agent of such company. In the alternative, if the company has no agent in the county where the cause of action arises, an action may be brought in the county of the residence of such company.

(d) Whenever any:

(1) Railroad or electric company incorporated under the laws of this state acquires by purchase, lease, or otherwise the ownership or control of the line of railroad of a competing railroad company in this state, in violation of Article III, Section VI, Paragraph V(c) of the Constitution of the State of Georgia;

(2) Railroad or electric company incorporated under the laws of this state acquires by purchase, lease, or otherwise the ownership or control of the generating plant or transmission line of a competing electric company in this state, in violation of Article III, Section VI, Paragraph V(c) of the Constitution of the State of Georgia; or

(3) Gas company incorporated under the laws of this state acquires by purchase, lease, or otherwise the ownership or control of the natural gas pipeline or distribution system of a competing gas company in this state, in violation of Article III, Section VI, Paragraph V(c) of the Constitution of the State of Georgia;

the venue of an action brought against the railroad, electric company, or gas company for the purpose of setting aside and having annulled such unlawful act of acquisition shall be in any county through which may run the line of railroad or in any county through which may run the transmission line of such electric company or in any county in which may be located the generating plant of such electric company or in any county through which may run the natural gas pipeline or distribution system so unlawfully acquired.

(e) In any cause of action described in this Code section, any judgment rendered in any county other than one designated in this Code section shall be void.

(f) The venue provisions of this Code section shall apply to the following electric companies:

(1) An electric company owning a generating plant in one county and having its situs or principal office either in some other county of this state or beyond the limits of this state;

(2) An electric company operating a generating plant, whether under lease or otherwise, in one county and having its situs or principal office either in some other county of this state or beyond the limits of this state;

(3) An electric company owning a transmission line located in one county and having its situs or principal office in some other county of this state or beyond the limits of this state;

(4) An electric company operating, whether under lease or otherwise, a transmission line located in one county and having its situs or principal office in some other county of this state or beyond the limits of this state;

(5) An electric company owning a transmission line located in, or extending through, more than one county; and

(6) An electric company operating, whether under lease or otherwise, a transmission line located in or extending through more than one county.

(g) The venue provisions of this Code section shall apply to the following gas companies:

(1) A gas company owning a natural gas pipeline or distribution system located in one county and having its situs or principal office in some other county of this state or beyond the limits of this state; and

(2) A gas company owning a natural gas pipeline or distribution system located in, or extending through, more than one county.



§ 46-1-3. Applicability of powers granted by title to other companies or entities regulated by commission

Notwithstanding the placement of any provision of law within this title, the powers granted by provisions of one Code section shall be applicable to any other company or entity regulated by the commission, where applicable.

Title Note

Chapter Note



§ 46-1-4. Applicability of title to carriers engaged in interstate commerce

Unless otherwise provided by Georgia law and not preempted by federal law or unless provided or allowed by federal law, the provisions of this title relating to carriers engaged in the transportation of passengers or goods within this state shall not apply to carriers engaged in interstate commerce.

Title Note

Chapter Note



§ 46-1-5. Duties of Department of Human Services with regard to assistance to low or fixed income consumers of gas and electric service

By March 2, 1982, the Department of Human Resources (now known as the Department of Human Services) shall develop a program to identify those low or fixed income consumers of gas and electric utility service who, in the department's opinion, should benefit from public assistance in paying their bills for gas and electric service. The department shall also establish an efficient and economical method for distributing to such consumers all public assistance funds which will be made available, whether by appropriations of state or federal funds, grants, or otherwise. All gas and electric utilities shall cooperate fully with the department in developing and implementing its program. Nothing in this Code section shall limit the commission's authority to order regulatory alternatives which assist low or fixed income ratepayers.






Chapter 2 - Public Service Commission

Article 1 - Organization and Members

§ 46-2-1. Election of Commissioners; terms of office

(a) The Georgia Public Service Commission shall consist of five members to be elected as provided in this Code section. The members in office on January 1, 2012, and any member appointed or elected to fill a vacancy in such membership prior to the expiration of a term of office shall continue to serve out their respective terms of office. As terms of office expire, new members elected to the commission shall be required to be residents of one of five Public Service Commission Districts as hereafter provided, but each member of the commission shall be elected state wide by the qualified voters of this state who are entitled to vote for members of the General Assembly. Except as otherwise provided in this Code section, the election shall be held under the same rules and regulations as apply to the election of Governor. The Commissioners, who shall give their entire time to the duties of their offices, shall be elected at the general election next preceding the expiration of the terms of office of the respective incumbents. Their terms of office shall be six years and shall expire on December 31.

(b) In order to be elected as a member of the commission from a Public Service Commission District, a person shall have resided in that district for at least 12 months prior to election thereto. A person elected as a member of the commission from a Public Service Commission District by the voters of Georgia shall continue to reside in that district during the person's term of office, or that office shall thereupon become vacant.

(c) For the purpose of electing the members of the Public Service Commission, this state shall be divided into five Public Service Commission Districts described as follows:

District 001

Appling County

Atkinson County

Bacon County

Baker County

Ben Hill County

Berrien County

Brantley County

Brooks County

Bryan County

Bulloch County

Calhoun County

Camden County

Candler County

Charlton County

Chatham County

Chattahoochee County

Clay County

Clinch County

Coffee County

Colquitt County

Cook County

Crisp County

Decatur County

Dodge County

Dooly County

Dougherty County

Early County

Echols County

Effingham County

Evans County

Glynn County

Grady County

Irwin County

Jeff Davis County

Lanier County

Lee County

Liberty County

Long County

Lowndes County

Macon County

Marion County

McIntosh County

Miller County

Mitchell County

Montgomery County

Muscogee County

Pierce County

Pulaski County

Quitman County

Randolph County

Schley County

Seminole County

Stewart County

Sumter County

Tattnall County

Telfair County

Terrell County

Thomas County

Tift County

Toombs County

Turner County

Ware County

Wayne County

Webster County

Wheeler County

Wilcox County

Worth County

District 002

Baldwin County

Barrow County

Bibb County

Bleckley County

Burke County

Clarke County

Emanuel County

Glascock County

Greene County

Gwinnett County

Hancock County

Houston County

Jackson County

Jasper County

Jefferson County

Jenkins County

Johnson County

Jones County

Laurens County

Morgan County

Newton County

Oconee County

Putnam County

Screven County

Treutlen County

Twiggs County

Walton County

Washington County

Wilkinson County

District 003

Clayton County

DeKalb County

Fulton County

Rockdale County

District 004

Banks County

Bartow County

Catoosa County

Chattooga County

Cherokee County

Columbia County

Dade County

Dawson County

Elbert County

Fannin County

Floyd County

Forsyth County

Franklin County

Gilmer County

Gordon County

Habersham County

Hall County

Hart County

Lincoln County

Lumpkin County

Madison County

McDuffie County

Murray County

Oglethorpe County

Pickens County

Rabun County

Richmond County

Stephens County

Taliaferro County

Towns County

Union County

Walker County

Warren County

White County

Whitfield County

Wilkes County

District 005

Butts County

Carroll County

Cobb County

Coweta County

Crawford County

Douglas County

Fayette County

Haralson County

Harris County

Heard County

Henry County

Lamar County

Meriwether County

Monroe County

Paulding County

Peach County

Pike County

Polk County

Spalding County

Talbot County

Taylor County

Troup County

Upson County

(d) The first members of the commission elected under this Code section shall be elected thereto on the Tuesday next following the first Monday in November, 2012, from Public Service Commission Districts 3 and 5, shall take office on the first day of January immediately following that election, and shall serve for terms of office of six years and until the election and qualification of their respective successors. Those members of the commission elected thereto on the Tuesday next following the first Monday in November, 2014, from Public Service Commission Districts 1 and 4 shall take office on the first day of January immediately following that election and shall serve for terms of office of six years and until the election and qualification of their respective successors. The member of the commission elected thereto on the Tuesday next following the first Monday in November, 2016, from Public Service Commission District 2 shall take office on the first day of January immediately following that election and shall serve for a term of office of six years and until the election and qualification of his or her respective successor. All future successors to members of the commission whose terms of office are to expire shall be elected at the state-wide general election immediately preceding the expiration of such terms, shall take office on the first day of January immediately following that election, and shall serve for terms of office of six years.



§ 46-2-2. Qualifications of Commissioners; restriction on any interest in companies under jurisdiction of commission; disqualification of Commissioner

(a) Any person who is at least 30 years of age, is qualified to vote as an elector, and is not directly or indirectly interested in any mercantile business or any corporation that is controlled by or that participates in the benefit of any pool, combination, trust, contract, or arrangement that has the effect of increasing or tending to increase the cost to the public of carriage, heat, light, power, or any commodity or merchandise sold to the public shall be eligible for membership on the commission, without regard to his experience in law or in the utility or transportation business.

(b) During their terms of office, the Commissioners shall not, jointly or severally, or in any way, be the holders of any stock or bonds, or be agents or employees of any company, or have any interest in any company under the jurisdiction of the commission. If any Commissioner becomes disqualified in any way, he shall at once remove the disqualification or resign; and on failure to do so he shall be suspended from office by the Governor.



§ 46-2-3. Oath of office of Commissioners

The Commissioners shall take an oath of office, the wording of which shall be determined by the Governor.



§ 46-2-4. Filling of vacancies on commission

Any vacancy in the commission shall be filled by the Governor. Any person so appointed shall hold his office until the next regular general election and until his successor for the balance of the unexpired term has been elected and has qualified.



§ 46-2-5. Chairperson of commission; selection

(a) There shall be a chairperson of the commission. The chairperson shall be selected by a simple majority of the members of the commission. The chairperson serving on December 31, 2012, shall serve for a term of office as chairperson until January 1, 2013, or until his or her term as a member of the commission shall expire, whichever is shorter. Each subsequent chairperson shall serve for a two-year term of office as chairperson or until his or her term as a member of the commission shall expire, whichever is shorter. Any four members of the commission may call for an election of a chairperson at any time prior to the end of the term of a chairperson; provided, however, that such elections shall not be held more than twice per calendar year, except in the case of a vacancy by the chairperson; and provided, further, that any chairperson so elected shall serve for a two-year term of office as chairperson or until his or her term as a member of the commission shall expire, whichever is shorter. No commissioner shall be elected or serve as chairperson for more than two consecutive terms.

(b) The chairperson shall give his or her entire time to the duties of the office.



§ 46-2-6. Salary of Commissioners

The salary of each Commissioner shall be as provided in Code Section 45-7-4, provided that nothing in this Code section or in Code Section 46-2-5 shall entitle an emeritus commissioner to a salary greater than $12,000.00 per annum.



§ 46-2-7. Employment of officers, experts, and other employees by commission; compensation of employees

The commission shall have power to employ such officers, experts, engineers, statisticians, accountants, inspectors, clerks, and other employees as it may deem necessary to perform the duties and exercise the powers conferred by law upon the commission. The compensation of such employees shall be fixed by the commission at such sums as it may deem reasonable and proper.



§ 46-2-7.1. Director of utilities

(a) On or before July 1, 1981, the commission shall employ a director of utilities, who shall serve at the pleasure of the commission and whose salary shall be set by the commission.

(b) The director of utilities shall:

(1) Direct the activities of the utility divisions and sections;

(2) Manage and coordinate the commission's preparation of rate cases;

(3) Schedule and coordinate all in-house, reactive, regular, and engineering audits;

(4) Direct all utility personnel and the preparation of that section of the commission's budget; and

(5) Perform such other duties as the commission may establish by order.



§ 46-2-7.2. Public information officer

(a) On or before September 1, 1981, the commission shall employ a public information officer, who shall serve at the pleasure of the commission.

(b) The public information officer shall:

(1) Report directly to the executive secretary;

(2) Maintain the commission's public information files;

(3) Coordinate official commission press releases and media relations; and

(4) Perform such other duties as the executive secretary may establish.



§ 46-2-8. Payment of salaries and expenses by commission; appropriations for salaries and expenses; designation of Public Service Commission Fund

The salaries fixed by the commission for its officers, experts, engineers, statisticians, accountants, inspectors, clerks, and other employees, and fixed by Code Section 45-7-4 for Commissioners, shall be paid monthly from the funds provided for the use of the commission after being approved by the commission. All expenses incurred by the commission, including the actual and necessary traveling and other expenses and disbursements of the Commissioners, and of officers and employees, incurred while on business of the commission, shall be paid from the funds provided for the use of the commission after being approved by the commission. The necessary expenses of conducting the business of the commission and the salaries of the Commissioners shall be provided for by appropriations made for such purposes. The funds assessed and collected as provided in Code Section 46-2-10 shall be specially designated as the Public Service Commission Fund and shall be expended only as provided and directed in this title.



§ 46-2-9. Domicile of commission; jurisdiction of actions involving commission or business entities regulated by commission; furnishing commission with office and supplies

(a) The domicile of the commission is fixed at the capital; and no courts of this state other than those of Fulton County shall have or take jurisdiction in any action brought or instituted against the commission or on account of any of its orders or rules, provided that nothing in this Code section shall prevent the courts of the county in which is located the principal office of a business entity regulated by the commission from having or taking jurisdiction in any action brought or instituted against that business entity as a result of any such commission order or rule.

(b) The commission shall be furnished with necessary furniture and stationery and an office in Atlanta.



§ 46-2-10. Payment of special fee by corporations and utilities subject to jurisdiction of commission; notice of amount due; procedure on default

(a) There shall be paid by all public service corporations and utilities which are subject to the jurisdiction of the Public Service Commission a special fee in addition to all other fees required by law. Such fee shall be fixed by the state revenue commissioner upon each of such public service corporations or utilities according to the gross revenues of each such public service corporation or utility resulting from intrastate service regulated by the commission, as ascertained by the state revenue commissioner from reports filed with the state revenue commissioner by such public service corporations and utilities and from gross revenues reported for income tax purposes pursuant to Chapter 7 of Title 48, and shall be apportioned among such public service corporations or utilities upon the basis of such gross revenues so as to produce a revenue of $1,050,000.00 per annum. Notwithstanding any other provisions of this Code section, the gross revenues of a telephone utility shall not include revenues of such a utility received from the collection of interstate tolls, interstate access or subscriber line charges, interstate call charges, amounts paid by a telecommunications service provider to any other telecommunications service provider for carrier access charges, or any charges for any unregulated services. Any revenues collected by a local exchange company as a billing and collection agent shall be excluded from the calculation of the gross revenues of the local exchange company.

(b) (1) Not later than December 1, 1994, the state revenue commissioner shall notify each public service corporation or utility of the state of the amount due by it under this Code section, and the fee shall be paid into the general fund of the state by January 20, 1995. Such sum of $1,050,000.00 shall be available for appropriation in an amount sufficient to cover the cost of operating the Public Service Commission.

(2) Effective January 1, 1995, not later than April 1 of each year, the state revenue commissioner shall notify each public service corporation or utility of the state of the amount due by it under this Code section, and the fee shall be paid into the general fund of the state by July 1 of such year. Such sum of $1,050,000.00 shall be available for appropriation in an amount sufficient to cover the cost of operating the Public Service Commission.

(c) In case of default in payment by any public service corporation or utility of the fee provided for in this Code section, the state revenue commissioner shall proceed to collect the same in the same manner as franchise taxes are collected.






Article 2 - Jurisdiction, Powers, and Duties Generally

§ 46-2-20. Jurisdiction of commission generally; powers and duties of commission generally

(a) Except as otherwise provided by law, the commission shall have the general supervision of all common carriers, express companies, railroad or street railroad companies, dock or wharfage companies, terminal or terminal station companies, telephone companies, gas or electric light and power companies, and persons or private companies who operate rapid rail passenger service lines within this state; provided, however, that nothing in this subsection shall be deemed to extend the jurisdiction of the commission to include the operations of the Metropolitan Atlanta Rapid Transit Authority created in an Act approved March 10, 1965 (Ga. L. 1965, p. 2243), as amended.

(b) The commission may hear complaints; in addition, it is also authorized to perform the duties imposed upon it of its own initiative.

(c) The commission may, either by general rules or by special orders in particular cases, require all companies under its supervision to establish and maintain such public services and facilities as may be reasonable and just.

(d) The commission may require common carriers and persons or private companies who operate rapid rail passenger service lines to publish their schedules in newspapers of towns through which their lines extend, in such manner as may be reasonable and as the public convenience demands.

(e) The commission shall have authority to examine the affairs of all companies under its supervision and to keep informed as to their general condition, their capitalization, their franchises, and the manner in which the lines owned, leased, or controlled by them are managed, conducted, and operated, not only with respect to the adequacy, security, and accommodation afforded by their service to the public and their employees but also with reference to their compliance with all laws, orders of the commission, and charter requirements.

(f) The commission shall have the power and authority, whenever it deems advisable, to prescribe, establish, and order a uniform system of accounts to be used by railroads and other companies over which it has jurisdiction, the same to be, as far as practicable, in conformity with the system of accounts prescribed by the Interstate Commerce Commission. The commission shall also have the power and authority to examine all books, contracts, records, papers, and documents of any person subject to its supervision and to compel the production thereof.

(g) The commission shall have the power, through any of its members, at its discretion, to make personal visits to the offices and places of business of the companies under its supervision for the purpose of examination. Any Commissioner making a personal visit pursuant to this subsection shall have full power and authority to examine the agents and employees of any such company, under oath or otherwise, in order to procure information deemed by the Commissioner necessary to the work of the commission or of value to the public.

(h) Nothing in this Code section shall be so construed as to repeal or abrogate any existing law or rule of the commission as to notice or hearings to be accorded to any person interested in the rates fixed by, or in the orders, rules, or regulations promulgated by, the commission before the same are issued. Neither shall anything in this Code section repeal the law of this state as to notice by publication of a change in rates.

(i) The commission shall have the power and authority to prescribe rules and regulations for the safe installation and safe operation of all natural gas transmission and distribution facilities within this state, including, without limitation, all natural gas transmission and distribution facilities which are owned and operated by municipalities within this state.

(j) Notwithstanding any other provision of law, the authority and jurisdiction of the commission shall not extend to persons or companies who are engaged in the retail sale of natural gas to the public for use as a fuel in motor vehicles and who are not otherwise subject to the authority and jurisdiction of the commission.



§ 46-2-21. Extension of commission's powers and duties to street railroads, telegraph companies, telephone companies, and gas and electric light and power companies

(a) The powers and duties conferred by law prior to August 23, 1907, upon the commission and its authority and control shall extend to street railroads and to companies owning, leasing, or operating street railroads in this state, provided that nothing in this Code section shall be construed to impair any valid contract between any municipality and any such company in force on that date; provided, further, that this Code section shall not operate to repeal any municipal ordinance existing on that date; nor shall it impair or invalidate any contract or ordinance of any municipality made or adopted since that date as to the public uses of such company, which contract or ordinance has received the assent of the commission.

(b) The powers and duties conferred by law prior to August 23, 1907, upon the commission and its authority and control shall also extend to:

(1) Docks and wharves, and companies owning, leasing, or operating the same;

(2) Terminals or terminal stations, and companies owning, leasing, or operating the same;

(3) Cotton compress corporations or associations, and companies owning, leasing, or operating the same;

(4) Telegraph or telephone companies, or persons owning, leasing, or operating a public telephone service or telephone lines in this state; and

(5) Gas and electric light and power companies, or persons owning, leasing, or operating public gas plants or electric light and power plants furnishing service to the public.



§ 46-2-22. Jurisdiction of commission over express companies and telegraph companies

Reserved. Repealed by Ga. L. 2012, p. 847, § 4/HB 1115, effective July 1, 2012.



§ 46-2-23. Rate-making power of commission generally; special provisions concerning telecommunications companies

(a) The commission shall have exclusive power to determine what are just and reasonable rates and charges to be made by any person, firm, or corporation subject to its jurisdiction.

(b) As to those telecommunications companies subject to the jurisdiction of the commission, the commission is not required to fix and determine specific rates, tariffs, or charges for the services offered by said telecommunications companies and in lieu thereof may on application of an interested party or on its own motion after public notice and hearing:

(1) Totally deregulate a service;

(2) Totally eliminate any tariffs on a service;

(3) Eliminate tariff rates for a service but retain tariffs for service standards and requirements; or

(4) Eliminate tariff rates for a service but require that notice of any rate changes be provided to the commission.

(c) In determining what actions, if any, are to be taken on applications under subsection (b) of this Code section, the commission shall conduct hearings at which it shall consider the following factors:

(1) The extent to which competing telecommunications services are available from competitive providers in the relevant geographic market;

(2) The ability of competitive providers to make functionally equivalent or substitute services readily available;

(3) The number and size of competitive providers of service;

(4) The overall impact of the proposed regulatory change on the continued availability of existing services at just and reasonable rates;

(5) The impact of the proposed regulatory change upon efforts to promote universal availability of basic telecommunications services at affordable rates and to permit telecommunications companies subject to the jurisdiction of the commission to respond to competitive thrusts; and

(6) Such other factors as the commission may determine are in the public interest.

(d) Nothing in this Code section shall authorize the application of subsection (b) of this Code section to any service unless functionally equivalent or substitute services are readily available from competitive providers in the relevant geographic market. This finding must be made on the record after public hearing.

(e) Any telecommunications service deregulated or detariffed under this Code section may be reregulated or resubjected to tariffing by the commission if the commission finds, through a proceeding initiated on its own or upon application by an interested party, that such reregulation or retariffing is in the public interest.

(f) Nothing in this Code section shall be interpreted as requiring the commission to alter, amend, or repeal any rule or regulation which relates to any telecommunications company and which has been adopted by the commission or which is under consideration for adoption by the commission as of April 14, 1988.

(g) No telecommunications company may use current revenues earned or expenses incurred in conjunction with services subject to regulation to subsidize services which are not regulated or tariffed. The commission may adopt procedural rules as necessary to implement this subsection.



§ 46-2-23.1. "Alternative form of regulation" defined; filing; notice; approval; release of interstate pipeline capacity

(a) As used in this Code section, the term "alternative form of regulation" means a method of establishing just and reasonable rates and charges for a gas company by performance based regulation without regard to methods based strictly upon cost of service, rate base, and rate of return. Performance based regulation may include without limitation one or more of the following features: earnings sharing, price caps, price-indexing formulas, ranges of authorized rates of return, and the reduction or suspension of regulatory requirements.

(b) A gas company may from time to time file an application with the commission to have its rates, charges, classifications, and services regulated under an alternative form of regulation. Within ten days of the filing, the gas company shall publish a notice generally describing the application in a newspaper or newspapers with general circulation in its service territory.

(c) After notice and hearing the commission may approve the plan, or approve it with modifications, if the commission determines that the application is in the public interest and will produce just and reasonable rates, after taking into consideration the extent to which the application:

(1) Is designed to and is likely to produce lower prices for consumers of natural gas in Georgia;

(2) Will provide incentives for the gas company to lower its costs and rates;

(3) Will provide incentives to improve the efficiency and productivity of the gas company;

(4) Will foster the long-term provision of natural gas service in a manner that will improve the quality and choices of service;

(5) Is consistent with maintenance and enhancement of safe, adequate, and reliable service and will maintain or improve preexisting service quality and consumer protection safeguards;

(6) Will not result in cross-subsidization among or between groups of gas company customers;

(7) Will not result in cross-subsidization among or between the portion of the gas company's business or operations subject to the alternative form of regulation and any unregulated portion of the business or operations of the gas company or of any of its affiliates;

(8) Will reduce regulatory delay and cost; and

(9) Will tend to enhance economic activity in the affected service territory.

(d) Performance based regulation adopted by the commission as an alternative form of regulation shall provide for the following:

(1) Equal and symmetric opportunities to earn above and below the performance standard;

(2) Performance incentives based upon conditions within the control of the management of the gas company; and

(3) Adjustments from time to time for the net effect of changes in tax rates, other costs imposed by law, and the cost of capital.

(e) Where an application for an alternative form of regulation has been filed by a gas company and the commission determines that the proposal does not satisfy the requirements of this Code section, it may either reject the proposal or issue an order approving an alternative with such modifications as the commission deems necessary to satisfy the requirements of this Code section. The commission shall determine and prescribe in any such order establishing rates and charges the revenue requirements of the gas company filing the application.

(f) An order adopting an alternative form of regulation may include:

(1) Terms and conditions for establishing new services, withdrawing services, price changes to services, and services by contract to individual customers;

(2) Terms and conditions necessary to achieve the objectives contained in subsection (c) of this Code section;

(3) General or specific authorization for changes in rates, charges, classifications, or services such that the provisions of subsection (a) of Code Section 46-2-25 do not require 30 days' notice and commission approval before such change or changes may go into effect; and

(4) Other rates, terms, and conditions that are consistent with the objectives and requirements of subsection (c) of this Code section.

(g) Except as otherwise provided in this Code section, the provisions of this title relating to the rates, charges, and terms of service of a gas company shall apply to rates, charges, and terms of service established pursuant to this Code section.

(h) Any special or negotiated contract between a gas company and a retail customer approved by the commission shall not be invalidated or modified by the provisions of this Code section.

(i) (1) Neither the provisions of this Code section nor the provisions of Article 5 of Chapter 4 of this title shall prohibit a gas company from releasing interstate pipeline capacity available to it from time to time and not required to serve the requirements of its retail customers and marketers and from making sales of gas with or without interstate transportation capacity to municipal corporations, other local gas distribution companies, or marketers and end users connected to an interstate pipeline company or connected to another local distribution company; provided, however, that where net benefits to the firm retail customers who are receiving commodity sales service from the gas company accrue:

(A) Twenty percent of the revenues from the release of interstate pipeline capacity for the purposes of transporting gas to end users in Georgia shall be allocated to the gas company, and the remaining 80 percent of such revenues shall be credited to the costs of gas sold by the gas company to firm retail customers;

(B) Ten percent of the revenues from the release of interstate pipeline capacity for the purpose of transporting gas to end users outside of Georgia shall be allocated to the gas company, and the remaining 90 percent of such revenues shall be credited to the costs of gas sold by the gas company to firm retail customers; and

(C) Fifty percent of the net margin from the sale of gas, with or without interstate capacity, to municipal corporations, other local gas distribution companies, or marketers and end users connected to an interstate pipeline company or connected to another local distribution company shall be allocated to the gas company, and the remaining 50 percent of such net margins shall be credited to the costs of gas sold by the gas company to firm retail customers; provided, however, that if as a result of such sale, the then existing natural gas requirements of retail customers in Georgia cannot be supplied physically, all of such net margin shall be credited to the costs of gas. The net margin shall be calculated by subtracting all variable costs associated with the transaction from the revenues generated by the transaction. The costs recovered by the gas company through such transactions shall be credited to the gas costs payable by retail customers of the gas company.

(2) Where a universal service fund has been created by the commission pursuant to Code Section 46-4-161 for a gas company which is an electing distribution company, as defined in paragraph (10) of Code Section 46-4-152, the shares that are to be credited to the costs of gas sold to firm retail customers under subparagraphs (A), (B), and (C) of paragraph (1) of this subsection shall be allocated to such fund, and the costs recovered through a transaction described in subparagraph (C) of this subsection shall be allocated to such company.

(3) Any gas company which engages in a transaction of a type described in paragraph (1) of this subsection, which results in the allocation to the gas company of a share of the revenues or net margin therefrom, shall make a report to the commission annually describing each such transaction and explaining the benefits resulting to firm retail customers from each such transaction.



§ 46-2-24. Consideration by commission of quality of service in determining just and reasonable rates and charges

In determining what are just and reasonable rates and charges to be made by any person, firm, or corporation (referred to in this Code section as a "utility") subject to its jurisdiction, the commission is authorized and is directed to consider the quality of the service rendered by such utility.



§ 46-2-25. Procedure for changing any rate, charge, classification, or service; recovery of financing costs

(a) No person, firm, or corporation (referred to in this Code section as a "utility") subject to the jurisdiction of the commission shall make any change in any rate, charge, classification, or service subject to the jurisdiction of the commission, or in any rule or regulation relating thereto, except after 30 days' notice to the commission and to the public, unless the commission otherwise orders, or unless the commission has previously authorized or approved the change. Such notice shall be given by filing with the commission and keeping open for public inspection new schedules stating plainly the changes to be made in the schedules then in force and the time when the changes will go into effect. The commission, for good cause shown, may allow changes to take effect without requiring the 30 days' notice by an order specifying the changes to be made, the time when they shall take effect, and the manner in which they shall be filed and published.

(b) Whenever any new schedule is filed pursuant to subsection (a) of this Code section, the commission shall have authority, either upon written complaint or upon its own initiative without complaint, at once, and, if it so orders, without answer or formal pleading by the utility but upon reasonable notice, to enter upon a hearing concerning the lawfulness of such rate, charge, classification, or service. Pending such hearing and the decision thereon, the commission, upon filing with such schedule and delivering to the utility affected thereby a statement in writing of its reasons for such suspension, may suspend the operation of such schedule and defer the use of such rate, charge, classification, or service, but not for a period longer than five months beyond the time when it would otherwise go into effect, provided that the commission may apply to the Superior Court of Fulton County for an extension of such period, as provided for in Code Section 46-2-57. After such hearings as are required, whether they are completed before or after the rate, charge, classification, or service goes into effect, the commission may make such orders as are proper with reference thereto within the authority vested in the commission. The commission is empowered to reduce or revoke any such suspension with respect to all or any part of such schedule. If the proceeding has not been concluded and an order not made at the expiration of the suspension period, the proposed change of rate, charge, classification, or service shall go into effect at the end of such period; but in case of a proposed increased rate or charge, the commission shall by order require the interested utility to keep accurate account in detail of all amounts received by reason of such increase, specifying by whom and in whose behalf such amounts were paid; and upon completion of the hearing and the rendering of a decision, the commission shall by further order require such utility to refund, with interest at the maximum legal rate, in such manner as the commission may direct, such portion of such increased rates or charges as by its decision shall be found not justified. Any portion of such refunds not thus refunded to patrons or customers of the utility shall be refunded or disposed of by the utility as the commission may direct, provided that no such funds shall accrue to the benefit of the utility. At any hearing involving a rate or charge sought to be increased, the burden of proof to show that the increased rate or charge is just and reasonable shall be upon the utility, and the commission shall give to the hearing and decision of such questions preference over other questions pending before it and decide the same as speedily as possible.

(c) Before any increased rate or charge shall go into effect without the approval of the commission, the commission shall by order require the interested utility to file with the commission a bond written by a surety who is approved by the commission and who is authorized to transact business in this state. The bond shall be fixed by the commission in an amount not to exceed $250,000.00. The bond shall be payable to the Governor and conditioned upon the faithful performance of the requirements of the refund order entered by the commission, the requirements of this Code section, and the requirements of the rules and regulations of the commission.

(c.1) (1) Notwithstanding any provision to the contrary, a utility shall recover from its customers, as provided in this subsection, the costs of financing associated with the construction of a nuclear generating plant which has been certified by the commission. The financing charges shall accrue on all applicable certified costs as they are recorded in the utility's construction work in progress accounts pursuant to generally accepted accounting and regulatory principles as approved by the commission. The financing costs shall be based on the utility's actual cost of debt, as reflected in its annual surveillance report filed with the commission, and based on the authorized cost of equity capital and capital structure as determined by the commission when setting the utility's current base rates. These financing costs shall be recovered from each customer through a separate rate tariff and allocated on an equal percentage basis to standard base tariffs which are designed to collect embedded capacity costs. The commission shall retain the discretion to consider the effect of this tariff when setting the level of any senior or low income assistance it may authorize; provided, however, that the income qualification for such assistance shall be 200 percent of the federal poverty level.

(2) The commission shall have the authority to authorize any specific accounting treatment for the costs recovered pursuant to this subsection and to review whether costs recovered pursuant to this subsection are being properly recorded.

(3) (A) For any nuclear generating plant certified by the commission on or after July 1, 2009, the utility may begin recovering the costs of financing the construction of the nuclear generating plant at any time within five years after the date on which such nuclear generating plant is certified. Any such costs incurred between the time the plant is certified and the time the utility begins recovering its cost shall be accrued, capitalized, and included in the balance of the account and then amortized over the next five years following the date on which the utility begins recovering the costs of financing the construction and shall be recovered with one-fifth of those deferred costs being recovered each year for five years.

(B) For any nuclear generating plant certified by the commission on or after January 1, 2009, and before July 1, 2009, the utility shall begin recovering on January 1, 2011, any costs of financing the construction of the nuclear generating plant. Any such costs incurred prior to January 1, 2011, shall be accrued, capitalized, and included in the balance of the account and then amortized over the next five years following January 1, 2011, and shall be recovered with one-fifth of those deferred costs being recovered each year for five years.

(4) The costs recoverable pursuant to this subsection shall be recalculated and the level of the charges reset annually if necessary to reflect the level of construction costs expected to be incurred in the next 12 months consistent with the certificate and the financing costs expected to be incurred for the next 12 months together with a balanced accounting of actual expenditures and financing costs incurred in the preceding period.

(5) The financing costs associated with a nuclear generating plant which has been certified by the commission shall continue to be recovered between the time that the generating plant begins commercial operation and until the next general rate case filed by the utility becomes effective, at which time the financing costs being collected for any generating plants which are then in commercial operation shall be included in the general revenue requirements of the utility and collected in the general base rates of the utility.

(d) Any action taken by the commission under this Code section shall be reduced to writing by the commission and signed by the chairman and secretary thereof. All such actions and orders shall be effective from the date such actions are reduced to writing and are signed as provided by this subsection. No such action or order of the commission may be given retroactive effect. A full and complete record shall be kept of the votes taken in connection with any such action, said record to be entered upon the official minutes of the commission.

(e) Nothing in this Code section shall be construed as limiting the authority granted to the commission by Code Sections 46-2-20 and 46-2-23 to initiate an earnings review hearing.



§ 46-2-25.1. County-wide local calling; modification of existing rate schedules; plans for implementing service; methods of funding; rate-making power of commission not affected

(a) Except as provided in subsection (b) of this Code section, on and after July 1, 1990, the commission shall not approve any rate schedule which authorizes a long-distance charge for calls between two telephones within the same county. Where two or more telephone companies operate in the same county, each company shall provide county-wide local calling to and from telephones within the area served by the other company or companies in the county. Rate schedules approved prior to July 1, 1990, shall be amended to comply with this Code section by not later than July 1, 1991.

(b) All rate schedules approved pursuant to this Code section may be modified at the discretion of the commission upon a good and sufficient showing of geographic, economic, or technological infeasibility by a telephone company.

(c) All rate schedules approved pursuant to this Code section shall take into account the following:

(1) The reasonable cost of providing such service to customers of the telephone company throughout the entire service area of such telephone company and the increased value resulting from such expanded calling areas;

(2) The average annual contributions made by such telephone company to the intra-LATA toll pool if such pool exists; and

(3) The reasonable rate of return on investment authorized in the rate schedule approved by the commission for such telephone company.

(d) The commission shall, on or before December 31, 1990, implement a plan whereby all telephone companies subject to its jurisdiction will provide to each telephone subscriber, in addition to its present service arrangements and the intracounty service mandated under the provisions of this Code section, expanded community of interest toll free calling beyond county boundary lines and/or a reduction in intra-LATA toll rates to a level comparable to present inter-LATA toll rates.

(e) Any plan to implement county-wide local calling shall be subject to the approval of the commission. In developing a plan, the commission shall require telephone companies to enter into negotiations to provide for county-wide local calling throughout their service areas. If the companies are unable to reach an agreement within a time frame consistent with the requirements of this Code section and the instructions of the commission, the commission may impose its own plan. The commission shall have the authority to determine the method of funding this service. In determining the method of funding this service, the commission shall first utilize any available earnings of the telephone companies in excess of those authorized in their respective tariffs; provided, however, that the commission shall not mandate any plan that requires the transfer of funds to implement county-wide local calling from one telephone company to another unless or until all other remedies are exhausted. Any telephone company seeking to recover any portion of its expenses or lost toll revenues resulting from the implementation of such county-wide local calling plan shall demonstrate its financial hardship to the commission before such recovery shall be allowed. It shall be within the discretion of the commission to determine the methodology and source of recovery for any such affected telephone company. Such methodology and source may include, but not be limited to, increases in the affected telephone company's rates and charges, sharing of lost revenues and increased expenses by any other telephone company included in the plan under review, and any other methodology which has as its goal the maintenance of reasonable telephone rates for all subscribers in the state.

(f) The commission shall be authorized to consider and adopt alternative forms of regulation for telephone companies which may include, but will not be limited to, establishing plans which require the sharing with its subscribers of telephone company earnings above preestablished levels or regulating the maximum prices of basic local exchange services for which there are no readily available substitutes. In determining what actions, if any, are to be taken under this subsection, the commission shall consider the factors contained in subsection (c) of Code Section 46-2-23.

(g) Nothing in this Code section shall be interpreted as amending, modifying, or repealing Code Section 46-2-23, relating to the rate-making power of the commission generally and special provisions concerning telecommunications companies.



§ 46-2-25.2. Sixteen-mile toll-free telephone calling; modification of rate schedules; recovery of expenses or lost revenues by telephone companies; rate-making power of Public Service Commission not affected

(a) It is the goal of this Code section to provide for toll-free calling between two telephones where the central offices serving such telephones are within 16 miles of each other.

(b) Except as provided in subsection (e) of this Code section, on and after July 1, 1992, the Public Service Commission shall not approve any new rate schedule which authorizes a long-distance charge for calls between two telephones where the central offices serving such telephones are within 16 miles of each other.

(c) Except as provided in subsection (e) of this Code section, on and after July 1, 1992, rate schedules approved by the Public Service Commission prior to July 1, 1992, shall be amended so as to reduce by one-half the long-distance charge for calls between two telephones where the central offices serving such telephones are within 16 miles of each other.

(d) On or before July 1, 1993, the Public Service Commission shall conduct hearings and accept evidence and upon consideration of such evidence shall determine any further reductions in long-distance charges for calls between two telephones where the central offices serving such telephones are within 16 miles of each other. Such determination shall consider the availability of funds and other revenue sources to affected companies to offset the costs associated with such further reductions.

(e) All rate schedules approved pursuant to this Code section may be modified at the discretion of the Public Service Commission upon a good and sufficient showing of geographic, economic, or technological infeasibility by a telephone company.

(f) All rate schedules approved pursuant to this Code section shall take into account the following:

(1) The reasonable cost of providing such service to customers of the telephone company throughout the entire service area of such telephone company and the increased value resulting from such expanded calling areas; and

(2) The reasonable rate of return on investment authorized in the rate schedule approved by the Public Service Commission for such telephone company.

(g) Any telephone company seeking to recover any portion of its expenses or lost toll revenues resulting from the implementation of the 16 mile toll free calling plan contained in this Code section shall demonstrate its financial hardship to the Public Service Commission before such recovery shall be allowed. It shall be within the discretion of the Public Service Commission to determine the methodology and source of recovery for any such affected telephone company. In determining the method of offsetting the costs associated with the 16 mile plan, the Public Service Commission shall first utilize any available earnings at the telephone companies seeking assistance in excess of those authorized in their respective tariffs. Such methodology and source for offsetting costs shall include but not be limited to recovery from the Universal Service Fund as permitted under Code Section 50-5-200.

(h) Nothing in this Code section shall be interpreted as amending, modifying, or repealing Code Section 46-2-23, relating to the rate-making power of the Public Service Commission generally and special provisions concerning telecommunications companies.



§ 46-2-25.3. Toll-free calls within 22 miles of exchange; hearings; "net gain" defined

(a) On and after June 1, 1998, there shall be toll-free calling between two telephones within a 22 mile radius of an exchange serving such telephones as such 22 mile calling areas are designated on maps on file with the commission in any local exchange as provided in subsection (b) or (c) of this Code section; provided, however, that the provisions of this Code section shall not apply to a subscriber who has elected an optional plan. Such calls made in the 22 mile radius shall be considered local calls. Nothing in this subsection shall preclude the offer of optional rate plans.

(b) (1) For each telephone company which has not elected to have its rates, terms, and conditions for services determined pursuant to the alternative regulation provided for in Article 4 of Chapter 5 of this title, the Public Service Commission may conduct hearings and accept evidence and, upon consideration of such evidence, shall determine if any telephone company should be authorized to increase its rates for basic exchange service to cover the reasonable costs of providing such toll-free service to customers of the telephone company throughout the 22 mile calling areas and to continue a reasonable rate of return on investment authorized in the rate schedule previously approved by the Public Service Commission for such telephone company. Such determination shall consider the availability of funds and other revenue sources to affected companies to offset the costs associated with such toll-free calling areas. It shall be within the discretion of the Public Service Commission to determine the methodology and source of recovery for any such affected telephone company. In determining the method of offsetting the costs associated with the 22 mile plan, the Public Service Commission shall first utilize any available earnings at the telephone companies seeking assistance in excess of those authorized in their respective tariffs. The commission shall be authorized to approve any increase in rates which the commission determines to be necessary to implement and accomplish the toll-free calling requirements of this Code section.

(2) If the rate of increase determined pursuant to paragraph (1) of this subsection does not exceed $2.00 or 25 percent of the basic service rate then in effect, the commission shall require the concurrent implementation of a 22 mile toll-free expanded calling area and the increase in basic local exchange service rates for that exchange, and the local exchange company shall be permitted to increase the basic local exchange service rates notwithstanding any provision of Chapter 5 of this title to the contrary.

(3) If the rate of increase determined pursuant to paragraph (1) of this subsection exceeds $2.00 or 25 percent of the basic service rate then in effect, the commission shall conduct balloting of the subscribers in each local exchange proposed to receive the 22 mile toll-free expanded calling area service. If a majority of those subscribers who return ballots is in favor of both the service and the requisite increase in basic local exchange service rates, the commission shall require the concurrent implementation of a 22 mile toll-free expanded calling area and the increase in basic local exchange service rates for that exchange, and the local exchange company shall be permitted to increase the basic local exchange service rates notwithstanding any provision of Chapter 5 of this title to the contrary.

(c) (1) For each telephone company which has elected to have its rates, terms, and conditions for services determined pursuant to the alternative regulation provided for in Article 4 of Chapter 5 of this title, the commission shall determine for each local exchange company the increase in rates for basic local exchange services necessary to recover fully all revenues which would be lost if a 22 mile toll-free expanded calling area were implemented in that local exchange.

(2) If the rate of increase determined pursuant to paragraph (1) of this subsection does not exceed $2.00 or 25 percent of the basic service rate then in effect, the commission shall require the concurrent implementation of a 22 mile toll-free expanded calling area and the increase in basic local exchange service rates for that exchange, and the local exchange company shall be permitted to increase the basic local exchange service rates notwithstanding any provision of Chapter 5 of this title to the contrary.

(3) If the rate of increase determined pursuant to paragraph (1) of this subsection exceeds $2.00 or 25 percent of the basic service rate then in effect, the commission shall conduct balloting of the subscribers in each local exchange proposed to receive the 22 mile toll-free expanded calling area service. If a majority of those subscribers who return ballots is in favor of both the service and the requisite increase in basic local exchange service rates, the commission shall require the concurrent implementation of a 22 mile toll-free expanded calling area and the increase in basic local exchange service rates for that exchange, and the local exchange company shall be permitted to increase the basic local exchange service rates notwithstanding any provision of Chapter 5 of this title to the contrary.

(d) (1) As used in this subsection, the term "net gain" means the net revenue impact from the implementation less costs incurred as a result of the implementation of a 22 mile toll-free calling area.

(2) The commission shall adopt a methodology to provide that any net gain which a telecommunications company experiences as a result of implementing this Code section be passed on to end user customers.

(e) Nothing in this Code section shall be interpreted as amending, modifying, or repealing Code Section 46-2-23, relating to the rate-making power of the Public Service Commission generally and special provisions concerning telecommunications companies, or Article 4 of Chapter 5 of this title, "The Telecommunications and Competition Development Act of 1995."



§ 46-2-26. Restriction as to utilization of fuel-adjustment tariffs; procedure for rate change by utility based solely on change in fuel costs; extent of commission's power over rate changes; disclosure requirements for utilities seeking rate change

(a) As used in this Code section, the term:

(1) "Fuel costs" of a utility company means the cost of fuel as defined in the utility company's tariffs in effect on July 1, 1979, as such tariffs may be changed from time to time by order of the commission as provided by law.

(2) "Utility" means any retail supplier of electricity subject to the rate-making jurisdiction of the commission.

(b) No utility regulated by the commission shall automatically increase any customer's billing for intrastate utility services by reason of application of any fuel adjustment tariff. Rate changes based solely on increases or decreases in the cost of fuel may be determined as set forth in this Code section. Code Section 46-2-25 shall not apply to proceedings conducted pursuant to this Code section.

(c) On or before May 15, 1979, each utility shall file with the commission an estimate of fuel costs and an estimate of retail sales for the three calendar months beginning on July 1, 1979, and proposed base rate tariffs to recover those costs. Thereafter, a utility may change its base rates solely because of increased or decreased fuel costs only after filing with the commission an estimate of its fuel costs and retail sales for the next three consecutive calendar months and proposed base rates to recover those costs, adjusted as required by subsection (g) of this Code section.

(d) Not less than ten days after any such filings or after a commission show-cause order concerning such base rates, the commission shall conduct a public hearing on the information so filed for the purpose of determining its accuracy. The utility's testimony shall be under oath and shall, with any corrections thereto, constitute the utility's affirmative case. At any hearing conducted pursuant to this Code section, the burden of proof to show that an increased rate, based on fluctuations in fuel costs, is just and reasonable shall be upon the utility. Formal intervention by customers of the utility shall be permitted. The staff of the commission and formal intervenors shall have the right to examine all utility records used in the preparation of the testimony and exhibits of the utility, to cross-examine utility witnesses, and to present rebuttal testimony, subject to cross-examination by all parties.

(e) Following such hearing, the commission shall issue an order stating the base rates to be used by the utility during the next three consecutive calendar months, or until changed as provided in this Code section. Should the commission fail or refuse to issue such order by the ninetieth day after the utility's filing, the base rates proposed by the utility shall thereupon be deemed adopted by operation of law.

(f) Each utility shall compute, record, and report to the commission monthly the most current data available showing the monthly and accumulated overrecovery or underrecovery of actual fuel costs resulting from application of its base rates.

(g) Each base rate amendment shall include an adjustment based on actual expense to date in order that the accumulated retail fuel costs of the utility shall equal, as nearly as possible, the revenues recovered pursuant to the fuel recovery allowance contained in its base rates. The resulting adjustment in the charge, if any, shall be made to the nearest 0.0001 cent(s) per kilowatt hour.

(h) The commission shall disallow and make appropriate adjustment for any reported fuel cost that is the result of illegal or clearly imprudent conduct on the part of the utility.

(i) All commission orders issued pursuant to this Code section shall contain the commission's findings of fact and conclusions of law upon which the commission's action is based. Such order shall be deemed a final order subject to judicial review under Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(j) The commission shall not prohibit or limit the operation of a rate schedule or other tariff of a utility to the extent that it permits rate increases or decreases to adjust for increased or decreased purchased power costs, where such increased or decreased purchased power costs shall have become effective under the procedures of a federal regulatory agency or under a contract approved by a federal regulatory agency. Any subsequent refunds received by any such utility with respect to any such increased purchased power costs which become effective under procedures of a federal regulatory agency, or otherwise, shall be refunded by the utility to its customers in the manner directed by the commission.

(k) In filing any estimate of fuel costs under subsection (c) of this Code section, each utility shall disclose the name and address of each person from whom the utility expects to purchase fuel or the transportation of fuel during the period covered by such estimate. Each such filing shall also disclose, when applicable, any financial interest the utility has in any firm or corporation expected to supply or transport fuel to the utility during the period covered by the estimate. It shall be the duty of the commission to make public at each public hearing held pursuant to subsection (d) of this Code section any information disclosed by a utility pursuant to the requirements of this subsection. It shall constitute a financial interest within the meaning of this subsection:

(1) For any member of the board of directors of the utility to be a member of the board of directors of a corporation supplying or transporting fuel to the utility;

(2) For any member of the board of directors of the utility to be the proprietor of or a partner in any business supplying or transporting fuel to the utility; or

(3) For any member of the board of directors of the utility, or for the utility itself, to own 10 percent or more of the stock of any corporation supplying or transporting fuel to the utility.



§ 46-2-26.1. Accounting methods to be used by electric utilities in rate-making proceedings

(a) The accounting treatments specified in this Code section shall apply in any proceeding before the commission to determine the rates to be charged by an electric utility.

(b) In any proceeding to determine the rates to be charged by an electric utility, the electric utility shall file jurisdictionally allocated cost of service data on the basis of a test period, and the commission shall utilize a test period, consisting of actual data for the most recent 12 month period for which data are available, fully adjusted separately to reflect estimated operations during the 12 months following the utility's proposed effective date of the rates. After the initial filing and until new rates go into effect, the utility shall file actual cost of service data as they become available for each month following the actual data which were filed. The utility shall have the burden of explaining and supporting the reasonableness of all estimates and adjustments contained in its cost of service data.

(c) In any case after March 2, 1981, in which an electric utility transfers partial or total ownership of any electric plant, the electric utility shall return to its ratepayers, in such manner as the commission may prescribe, the ratepayers' cash contribution to the cost of construction, plus the income taxes paid, accrued, and collected by the electric utility in respect thereof, and a portion of the profit, if any, on such transfer.

(1) The ratepayers' contribution to the cost of construction shall be determined by first multiplying the amount of construction and preconstruction expenditures included in the rate base by the authorized return allowed by the commission for the electric utility on the jurisdictional rate base during the period or periods such expenditures were included in the rate base, and then subtracting therefrom any carrying costs capitalized in respect of such construction and preconstruction expenditures included in the rate base. In the event an electric utility transfers partial or total ownership of any electric plant after it has commenced commercial operation, the ratepayers' contribution to the cost of construction shall be reduced in proportion to the remaining life of the electric plant.

(2) The profit, if any, on such transfer shall be allocated between the electric utility and its ratepayers in proportion to their respective contributions to the cost of construction. For the purposes of this calculation, the ratepayers' contribution shall be determined as provided by paragraph (1) of this subsection. The electric utility's contribution shall be the cost, including carrying costs, of the transferred electric plant as recorded on the books and records of the electric utility. The amount of profit, if any, shall be determined by deducting the sum of the ratepayers' and the electric utility's contributions to the cost of construction from the gross proceeds of the transfer.



§ 46-2-26.2. Tax accounting by utilities in rate-making proceedings

For purposes of determining a utility's cost of service in rate-making proceedings, the income tax expense portion shall be calculated on the basis of net income before income taxes. Any difference between income based on the utility's accounting records and income determined in accordance with United States Internal Revenue Service laws and regulations will be accounted for as required by generally accepted accounting principles governing all businesses.



§ 46-2-26.3. Recovery of costs of conversion from oil-burning to coal-burning generating facility; filing of request; public hearing; determination of rate; adjustments

(a) A utility regulated by the Public Service Commission which has 25 percent or more of its total generating capacity as oil-fired generation and operates any electric generating facility which was in the process of being converted on January 1, 1982, and which will be converted and in commercial operation as a coal-fired facility on or before December 31, 1982, after conversion from oil to coal-fired operation may file with the commission an application to determine the appropriate rate to recover the cost of conversion and to demonstrate the fuel cost savings resulting from said conversion.

(b) For the purposes of this Code section, the following words or terms shall have the following meanings:

(1) "Coal" shall mean coal used as a primary energy source.

(2) "Commission" shall mean the Georgia Public Service Commission.

(3) (A) "Cost of conversion" shall mean costs as determined by the commission to be reasonable and necessary for the conversion of an oil-burning electric generating facility to the burning of coal. Such costs shall include, but not be limited to, engineering, administrative, and legal costs, the cost of environmental studies and control equipment, coal-handling and storage equipment, including rail facilities, equipment and facilities necessary to permit the combustion of coal, the cost of retrofitting or refurbishing boilers to permit the combustion of coal, the cost of on-site and off-site facilities for handling, storing, and disposing of wastes resulting from the combustion of coal, and the cost of all other facilities reasonable and necessary to allow the conversion of an oil-burning electric generating facility to burn coal. Such costs shall also include the reasonable cost of capital for such conversion and for carrying the cost of such conversion until such costs are recovered as provided in this Code section. In no case shall cost of conversion include any costs incurred pursuant to an expansion of an electric generating facility's generating capacity above the generating capacity of said facility that existed prior to the conversion from oil to coal.

(B) "Cost of conversion" shall not include the amount financed by the company through tax-exempt pollution control bonds, if any, of any portion of the project certified by the Environmental Protection Division of the Department of Natural Resources, or other agency vested with similar authority, to be a pollution control facility and therefore eligible for financing under Section 103 of the Internal Revenue Code and the regulations thereunder or other similar law or regulation now or hereafter adopted.

(4) "Fuel cost savings" shall mean the amount of fuel savings to be obtained by operating the facility converted from oil to coal-fired operation during the facility's first full 12 months of operation using coal as its primary fuel as compared to the operation of such facility on oil, had it been so operated, during the same 12 month period.

(5) "Utility" shall mean any retail supplier of electricity subject to the rate-making jurisdiction of the commission.

(c) Any utility meeting the qualifications under subsection (a) of this Code section may file with the commission a request to establish an appropriate adjustment in its rates and charges in order to recover the costs of conversion of an oil-burning generating facility to coal-fired operation as provided herein. After receipt of such filing, the commission shall hold a public hearing to determine the cost of conversion of the generating facility and the fuel cost savings anticipated. Unless it is determined by the commission that the cost of conversion will be less than the projected fuel cost savings accruing to retail customers over the remaining life of the generating facility, no further action shall be taken by the commission. Upon making such determination that the fuel cost savings exceed the cost of conversion, the commission shall then determine the appropriate rate to recover the cost of conversion as provided in subsection (d) of this Code section.

(d) In determining the appropriate rate, the commission shall consider the cost of conversion, and an appropriate period of time, but not more than seven years, to amortize such cost. The appropriate rate shall be an amount which is not less than the amount necessary to amortize the cost of conversion, as herein defined over a period of not more than seven years on a per kilowatt-hour basis taking into consideration the estimated kilowatt hours to be generated for sale by the utility during the first full 12 months in operation of the facility. In determining the rate to recover the cost of conversion, the commission shall permit recovery by the utility of the cost of conversion net of such federal, state, or local taxes based on revenue and income which may be imposed upon the utility for receipt of proceeds of the fuel-savings-allocation which cannot be reasonably avoided by the utility using due diligence. All revenues derived through the rate herein provided shall be applied solely to the cost of conversion of said facility.

(e) The utility shall compute, record, and report to the commission monthly the amount collected under any rate herein authorized and the amount applied to the cost of conversion and the balance remaining to be recovered.

(f) Upon recovery by the utility of the cost of conversion as herein provided, the utility shall no longer charge any rate authorized to recover the cost of conversion. Upon such termination, the utility shall file a report with the commission within 30 days, sworn to by an officer of the utility, that its fuel-savings-allocation revenues are in compliance with all commission orders issued pursuant to this Code section. In the event such revenue is lesser or greater than the utility's cost of conversion, the commission shall make such determinations and issue such orders as are necessary to result in the full recovery, but no more, of the cost of conversion.

(g) In the event the utility should become entitled, by reason of the conversion, to any federal or state grant and receive same, the commission shall make such determinations and issue such orders as are necessary to reduce the amount of conversion costs which the utility would otherwise recover by means of the rate provided herein. If such grant is received after termination of such adjustment, the utility shall promptly report such receipt and the commission shall make such determinations and issue such orders as are necessary to result in the utility receiving no more than the cost of conversion after taking into account such grant.

(h) Once the utility charges the rate to recover the cost of conversion, the commission shall not recognize for rate-making purposes any costs of conversion which are recovered by the utility through the rate provided herein.

(i) At any hearing or any proceeding under this Code section formal intervention by customers of the utility shall be permitted. All commission orders issued pursuant to this Code section shall be rendered within 180 days from the date of any filing or the institution of any proceeding hereunder and shall contain, unless waived by all parties, the commission's findings of fact and conclusions of law upon which the commission's action is based. Such order shall be deemed a final order subject to judicial review under Chapter 13 of Title 50, known as the "Georgia Administrative Procedure Act."

(j) Any recovery of costs of conversion provided or allowed hereunder shall not affect the recovery of fuel costs provided in Code Section 46-2-26.



§ 46-2-26.4. Accounting procedures in gas utility rate proceedings

(a) The accounting treatments specified in this Code section shall apply in any proceeding before the commission to determine the rates to be charged by a gas utility.

(b) In any proceeding commenced after April 1, 2002, to determine the rates to be charged by a gas utility, the gas utility shall file jurisdictionally allocated cost of service data on the basis of a test period, and the commission shall utilize a test period, consisting of actual data for the most recent 12 month period for which data are available, fully adjusted separately to reflect estimated operations during the 12 months following the proposed effective date of the rates. After the initial filing, and until new rates go into effect, the utility shall file actual cost of service data as they become available for each month following the actual data which were filed. The utility shall have the burden of explaining and supporting the reasonableness of all estimates and adjustments contained in its cost of service data.



§ 46-2-26.5. Gas supply plans and adjustment factors; filings and hearing procedures; recovery of purchase gas cost

(a) As used in this Code section, the term:

(1) "Adjustment factor" means a factor used pursuant to a purchased gas adjustment rate to recover purchased gas costs.

(2) "Commission" means the Georgia Public Service Commission.

(3) "Firm customer" means a customer who purchases gas from a gas utility on a firm basis which ordinarily is not subject to interruption or curtailment.

(4) "Gas supply plan" means the particular array of available gas supply, storage, and transportation options selected by a gas utility to supply the requirements of its firm customers.

(5) "Gas utility" means a gas utility subject to the jurisdiction of the commission.

(6) "Purchased gas adjustment rate" means a purchased gas adjustment rider or similar rate, provision, or clause in the tariff of a gas utility pursuant to which purchased gas costs are billed to the firm customers of the gas utility.

(7) "Purchased gas costs" means all costs incurred by a gas utility for the purpose of acquiring gas delivered to its system in order to supply its firm customers, including without limitation the costs incurred in purchasing gas from sellers; the costs incurred in transactions involving rights to buy and sell gas; the costs incurred in gathering gas for transportation to the gas utility; the costs incurred in transporting gas to the facilities of the gas utility; the costs incurred in acquiring and using gas storage service from others, including the costs of injecting and withdrawing gas from storage; and all charges, fees, and rates incurred in connection with such purchases, rights, gathering, storage, and transportation.

(8) "Recovery year" means the 12 calendar months commencing October 1, 1994, and ending September 30, 1995, and each succeeding 12 calendar month period thereafter.

(b) Commencing October 1, 1994, the requirements of this Code section shall apply to any purchased gas adjustment rate. The requirements of Code Section 46-2-25 shall not apply to filings made or proceedings conducted pursuant to this Code section.

(c) On or before August 1 of each year, each gas utility shall file with the commission its gas supply plan for the following recovery year. The gas utility shall include with such filing the adjustment factors it proposes for recovering its purchased gas costs during such following recovery year, together with the calculations that produced such factors.

(d) Not less than ten days after any such filing by a gas utility, the commission shall conduct a public hearing on such filing. The gas utility's testimony shall be under oath and shall, with any corrections thereto, constitute the gas utility's affirmative case. At any hearing conducted pursuant to this Code section, the burden of proof to show that the proposed gas supply plan and adjustment factors are appropriate shall be upon the gas utility.

(e) Following such a hearing, the commission shall issue an order approving the gas supply plan filed by the gas utility or adopting a gas supply plan for the gas utility that the commission deems appropriate. In addition, the commission in its order shall approve the adjustment factors proposed by the gas utility or adopt adjustment factors that the commission deems appropriate. The adjustment factors approved or adopted by the commission, or otherwise made effective under this Code section, shall be applied uniformly to all firm customers upon the effective date of such factors. The adjustment factors to be effective during the recovery year commencing October 1, 1994, shall be set at levels appropriate to account for underrecoveries or overrecoveries, if any, under the purchased gas adjustment rate of the gas utility in effect prior to October 1, 1994. The adjustment factors to be applicable during each recovery year commencing October 1, 1995, and thereafter, shall be set at levels appropriate to account for underrecoveries or overrecoveries during the preceding recovery year. Should the commission fail or refuse to issue an order by the ninetieth day after the gas utility's filing which either approves the gas supply plan filed by the gas utility or adopts a different gas supply plan for the gas utility, the gas supply plan proposed by the gas utility shall thereupon be deemed approved by operation of law. Similarly, should the commission fail or refuse to issue an order by such date which either approves the adjustment factors proposed by the gas utility or adopts different adjustment factors for the gas utility, the adjustment factors proposed by the gas utility shall thereupon be deemed approved by operation of law.

(f) The provisions of law relating to parties, intervention, and discovery in proceedings before the commission shall apply with respect to proceedings under this Code section.

(g) Each gas utility shall file with the commission monthly its actual monthly purchased gas costs and accumulated purchased gas costs during the recovery year. The gas utility shall include in such filing information which demonstrates whether such purchased gas costs were incurred in accordance with a gas supply plan which had become effective in accordance with the provisions of this Code section.

(h) Each gas utility shall also file with the commission monthly the most current data available showing the monthly and accumulated overrecoveries or underrecoveries of actual purchased gas costs resulting from application of its purchased gas adjustment rate.

(i) At least every three calendar months, the gas utility shall file proposed revisions to the adjustment factors based on actual unrecovered purchased gas costs in order that the revenues to be recovered pursuant to such rate during the remainder of the current recovery year shall equal, as nearly as possible, the gas utility's unrecovered purchased gas costs through the end of such recovery year. The revisions to the adjustment factors, if any, shall be made to the nearest 0.01 cent(s) per therm. Unless the commission directs otherwise, such revised adjustment factors shall become effective on the first day of the first calendar month that begins at least 15 days after the date of such filing.

(j) All commission orders issued pursuant to this Code section shall contain the commission's findings of fact and conclusions of law upon which the commission's action is based. Any such order shall be deemed a final order subject to judicial review under Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(k) The commission shall not prohibit or limit the operation of a purchased gas adjustment rate of a gas utility to the extent that the adjustment permits increases or decreases to adjust for increased or decreased purchased gas costs when such increased or decreased purchased gas costs shall have become effective under the procedures of a federal regulatory agency or under a contract approved by a federal regulatory agency. Any subsequent refunds received by a gas utility with respect to any such increased purchased gas costs which become effective under procedures of a federal regulatory agency, or otherwise, shall be treated by the gas utility in such manner as the commission may direct.

(l) Any purchased gas costs which are incurred by a gas utility in accordance with a gas supply plan which was in effect pursuant to the provisions of this Code section at the time such costs were incurred may be recovered by the gas utility under its purchased gas adjustment rate and shall not be disallowed retroactively by the commission nor by any court which reviews the action of the commission in the absence of fraud or willful misconduct on the part of the gas utility; provided, however, that the commission may disallow and make appropriate adjustments for any purchased gas costs that were not incurred in accordance with such a gas supply plan if the same resulted in higher purchased gas costs and were the result of clearly imprudent conduct on the part of the gas utility. The provisions of this Code section shall not prohibit the commission from authorizing a gas utility to recover under a purchased gas adjustment rate costs or amounts in addition to purchased gas costs, nor shall the provisions of this Code section prohibit the commission from removing from purchased gas costs those costs incurred by a gas utility for the purpose of acquiring gas to supply customers who are not firm customers.

(m) After a gas supply plan has become effective under the provisions of this Code section as a result of a proceeding before the commission, the commission shall retain jurisdiction of the proceeding for the balance of the recovery year for the purposes set forth in this subsection. Upon the application of the affected gas utility or upon its own initiative, the commission may, after affording due notice and opportunity for hearing to the affected gas utility and the intervenors in the proceeding, amend the gas supply plan of the affected gas utility for the remainder of the recovery year. The amended gas supply plan shall become effective upon the date of the commission's order and shall not have retroactive effect.



§ 46-2-27. Notation on bill of charges for fuel adjustment, meter reading and consumption, and where rates charged may be obtained

Upon the face or back of each periodic and terminal billing for retail consumption of electric, gas, and water services, there shall appear a conspicuous notation of charges for fuel adjustment and a notation of the meter reading upon which the billing was computed, including the previous reading and consumption. Where a customer is on a voluntary "budget bill" or "levelized bill" agreement, the actual consumption for any period of time may be omitted until the annual anniversary account billing. The rates on which the bill was computed shall be made readily available to the customer upon demand; and a notation of where the rates can be obtained shall appear on the face of the bill.



§ 46-2-28. Procedure for issuance of stocks, bonds, notes, or other debt by companies under commission's jurisdiction; exemptions

(a) Each of the companies over which the commission has jurisdiction shall be required to furnish the commission a list of any stocks and bonds the issuance of which is contemplated.

(b) It shall be unlawful for any of such companies to issue stocks, bonds, notes, or other evidences of debt, payable more than 12 months after the date of issuance, except upon the approval of the commission, and then only when necessary and for such amount as may be reasonably required for the acquisition of property; the construction and equipment of power plants and carsheds; the completion, extension, or improvement of its facilities or properties; the improvement or maintenance of its service; the discharge or lawful refunding of its obligations; or other lawful corporate purposes falling within the spirit of this Code section.

(c) The decision of the commission shall be final as to the validity of the issuance of stocks, bonds, notes, or other evidences of debt by companies under the jurisdiction of the commission.

(d) Before issuing stocks, bonds, notes, or other evidence of debt, a company under the jurisdiction of the commission shall secure an order from the commission authorizing such issue, the amount thereof, and the purpose and use for which the issue is authorized. For the purpose of enabling it to determine whether such order should be issued, the commission shall make such inquiry or investigation, hold such hearings, and examine such witnesses, books, papers, documents, or contracts as it may deem advisable or necessary.

(e) Notwithstanding any other provision of this Code section, a company under the jurisdiction of the commission may issue notes or other evidences of debt for proper and lawful corporate purposes, payable at periods of not more than 12 months from the date of issuance, without the consent of the commission, provided that no such notes or other evidences of debt shall, in whole or in part, directly or indirectly, be refunded by any issue of stocks, bonds, or other evidences of debt running for more than 12 months without the consent of the commission.

(f) Notwithstanding any other provision of this Code section, motor common carriers and motor contract carriers regulated under Chapter 7 of this title shall be exempt from the provisions of this Code section.

(g) Notwithstanding any other provision of this Code section or any other provision of law, local exchange companies as defined in paragraph (10) of Code Section 46-5-162 under the commission's jurisdiction shall be exempt from the provisions of this Code section if the stocks, bonds, notes, or other evidences of debt are issued as part of a debt transaction that is an interstate transaction, as evidenced by the following:

(1) The local exchange company is a wholly owned subsidiary of a parent company headquartered or domiciled outside of this state;

(2) The debt transaction is by and between the parent company, the primary obligor, and a national bank or other lending or financial institution licensed or authorized to enter into such debt transaction by any state or federal agency; and

(3) The local exchange company is issuing stocks, bonds, notes, or other evidences of debt for the purpose of providing collateral or other security to the lending or financial institution in order to accommodate the debt transaction of a parent company or other entity.



§ 46-2-29. Requirement of confidentiality of information obtained by commission member or employee in a proceeding under Code Section 46-2-28

(a) No member or employee of the commission shall, except when legally called upon by a court of competent jurisdiction, disclose or impart to anyone any fact which was obtained in his official capacity from or through any proceeding filed with the commission under Code Section 46-2-28, provided that this Code section shall not apply to any fact or information which is obtained through public hearings or which is not confidential in nature.

(b) Any person who violates this Code section shall be guilty of a misdemeanor.



§ 46-2-30. Power of commission to make rules and regulations generally

The commission shall have full power and authority to make rules and regulations to effectuate and implement all laws conferring powers and duties upon the commission. Any rule or regulation adopted by the commission shall be transmitted to the chairman of the appropriate committees of the House of Representatives and the Senate for review by such committees and recommendations by such committees to the General Assembly for appropriate action.



§ 46-2-31. Annual report by commission to Governor

It shall be the duty of the commission to make annual reports of its activities to the Governor and to recommend from time to time such legislation as it may deem advisable.



§ 46-2-32. Payment of fines into state treasury; cumulative nature of remedies provided by this title

All fines recovered under this title shall be paid into the general fund of the state treasury, to be used for such purposes as the General Assembly may provide. The remedies provided in this title shall be regarded as cumulative of all other remedies given by law against railroad companies, and this title shall not be construed as repealing any statute giving such remedies.



§ 46-2-33. Costs incurred by commission charged to utility; invoicing; recovery

(a) The cost to the commission of providing reasonably necessary specialized testimony and assistance in conducting affiliate transactions audits prior to utility rate cases, in monitoring nuclear power costs, and in proceedings initiated by the utility, including, but not limited to, utility rate cases, fuel cost recovery cases, gas supply cases, and capacity supply cases, shall be charged to the affected utility. The amount of any such charges shall not exceed $200,000.00 per case per year, except for utility rate cases, generation construction monitoring, integrated resource planning cases, and generation certification cases, to the extent such amount is not also being recovered pursuant to an order issued under subsection (c) of Code Section 46-3A-5, which shall not exceed $600,000.00 per case per year. The maximum fee shall be adjusted on an annual basis based on the Consumer Price Index as reported by the Bureau of Labor Statistics of the United States Department of Labor. In the event the Consumer Price Index is no longer available, the commission shall select a comparable broad national measure of inflation. This Code section shall not apply to proceedings for Tier 1 local exchange companies that have elected alternative regulation or to certificated competing local exchange carriers.

(b) At the time the commission determines that specialized testimony and assistance is required, the commission shall issue an order setting forth the scope and budget for such testimony and assistance. All invoices relating to the testimony and assistance shall be subject to commission review and approval, and no utility shall be required to pay any invoice not approved by the commission.

(c) The amounts paid by regulated companies under this Code section shall be deemed a necessary cost of providing service, and the utility shall be entitled to recover the full amount of any costs charged to the utility pursuant to this Code section. In addition, at the election of the utility, the utility shall be entitled to recover all such costs promptly through a reasonably designed rider designated for such purpose.






Article 2A - Utility Finance Section

§ 46-2-40. Creation of Utility Finance Section; composition of section

There is established a Utility Finance Section of the commission staff, which section shall have the powers and duties specified in this article. The section shall consist of a director, an assistant director, and such accountants, statisticians, experts, and clerical personnel as the commission may employ, as authorized by the General Assembly.



§ 46-2-41. Appointment of director of Utility Finance Section; compensation; supervisory role of director of utilities; qualifications and responsibilities of director of section generally

(a) On or before December 31, 1981, the commission by order shall employ an individual qualified by knowledge and experience to serve as director of the Utility Finance Section. The director shall be compensated in an amount determined by the commission. He shall serve at the pleasure of the commission and shall report to the director of utilities of the commission.

(b) The director of the Utility Finance Section must possess at least five years' experience in the field of public regulation of business, whether through employment with a state or federal agency, in industry, in education, or through the practice of law. This individual must have graduated from a four-year college with a major in either accounting, finance, business, or management or have graduated from a law school and been admitted to the State Bar of Georgia.

(c) The director shall be responsible for the:

(1) Preparation of the budget of the section for submittal to the director of utilities;

(2) Administration of the section;

(3) Supervision of the work of the section; and

(4) Presentation of the commission staff's position during electric utility rate proceedings.



§ 46-2-42. Employment of assistant director of Utility Finance Section; employment of accountants, statisticians, experts, and clerical personnel; application of rules and regulations

(a) The director of the Utility Finance Section shall employ an assistant director who shall be employed at the pleasure of the commission and as provided by law.

(b) The director shall employ such accountants, statisticians, experts, and clerical personnel as are necessary for the effective performance of the duties of the section, and such employees shall be in the unclassified service as defined by Code Section 45-20-2.

(c) Rules and regulations of the State Personnel Board concerning compensation and promotion shall not apply to employees of the Utility Finance Section.



§ 46-2-43. Director, assistant director, or any other employee of Utility Finance Section prohibited from having any interest in or being employed by electric utilities

During the period of his employment and for one year following the termination of his employment, neither the director of the Utility Finance Section, the assistant director of the section, nor any other employee of the section shall own any interest of any kind in or be retained or employed by any electric utility or own any controlling interest in or be retained or employed by any person who has a vested interest in the outcome of any proceeding in which the section participates.



§ 46-2-44. Duties of Utility Finance Section generally

The duties of the Utility Finance Section shall include the following:

(1) Preparing a budget for the section for submission by the director of the section to the director of utilities to secure the necessary appropriations to finance the activities of the section;

(2) Investigating the rates and auditing the books and records of any electric utility other than transportation utilities, municipal electric systems, and electric membership corporations when so directed by the director of utilities;

(3) Appearing in any proceeding to determine rates of an electric utility. In such capacity, the section shall:

(A) Form an independent evaluation concerning whether the electric utility rates in question are just and reasonable;

(B) Present testimony by its employees or specially retained experts concerning the electric utility rates in question;

(C) Provide to the commission all technical assistance, data, and calculations concerning the electric utility rates in question, as the commission may require;

(D) Assist the commission in any judicial review of a commission determination of the rates of an electric utility; and

(E) When it will not interfere with the section's participation in utility rate proceedings, perform such other duties regarding any utility matter which the director of utilities may establish.



§ 46-2-45. Relationship of Utility Finance Section to commission

The Utility Finance Section shall have the following authority and relationship to the commission:

(1) The section shall be part of the commission staff; and

(2) The section shall be deemed a party to any proceeding to consider rates in which it participates, provided that it shall not have standing to appeal or contest the final order entered by the commission in such a proceeding.






Article 3 - Investigations and Hearings

§ 46-2-50. Conducting of hearings and investigations generally

The commission shall conduct hearings and investigations in different parts of the state when, in the opinion of the commission, such hearings and investigations will best serve the interest and convenience of the public.



§ 46-2-51. Prescription by commission of rules of procedure and rules of evidence; promulgation of rules and regulations as to rehearing, reconsideration, and oral argument of orders

The commission shall prescribe the rules of procedure and the rules for the taking of evidence in all matters that may come before it. In the investigation, preparation, and hearing of cases, the commission shall not be bound by the strict technical rules of pleading and evidence but may exercise such discretion as will facilitate its efforts to ascertain the facts bearing upon the right and justice of the matters before it. When deemed necessary, in all formal cases heard and determined, the commission shall render an opinion setting out the issues involved in the case and its decision, ruling, and findings thereon. The commission is authorized to provide by rule and regulation for the procedure to be observed in the rehearing, reconsideration, and oral argument of all orders entered by the commission.



§ 46-2-52. Keeping of records of proceedings on formal investigations; transcribing of testimony

A full and complete record as provided in paragraph (8) of subsection (a) of Code Section 50-13-13 shall be kept of all proceedings conducted before the commission on any formal investigation; and all testimony shall be transcribed by the official reporter appointed by the commission.



§ 46-2-53. Reports, rate schedules, orders, rules, or regulations of commission as admissible evidence in court proceedings

Reserved. Repealed by Ga. L. 2011, p. 994, § 89/HB 24, effective January 1, 2013.



§ 46-2-54. Power to issue subpoenas; payments to witnesses; failure or refusal to obey subpoenas

(a) In making any examination for the purpose of obtaining information pursuant to this title, the commission shall have the power to issue subpoenas for the attendance of witnesses by such rules as it may prescribe.

(b) Witnesses shall receive for such attendance the same fees and mileage as prescribed by law in civil cases in the superior court. Such compensation shall be ordered paid by the Governor upon presentation of subpoenas and statements as to the number of days served and miles traveled. Such statements shall be sworn to by the witnesses before the clerk of the commission, who shall have the power to administer oaths.

(c) If any person willfully fails or refuses to obey such subpoena, it shall be the duty of the judge of the superior court of any county, upon application of the commission, to issue an attachment for such witness and compel him to attend the meeting of the commission and give his testimony upon such matters as shall be lawfully required by such commission. The court shall have power to punish for contempt as in other cases of refusal to obey the process and order of the court.



§ 46-2-55. Compelling witnesses to testify before commission as to the giving or granting of rebates or as to discriminations in rates and charges by common carriers

In investigating complaints of violations by common carriers of the laws prohibiting the giving or granting of rebates and prohibiting unjust discrimination in rates and charges, the commission may exercise the power and authority to compel the shipper or consignee, or any officer, agent, or employee of a common carrier to give evidence relating to such complaints. Before any such person shall be compelled to give evidence relating to such complaints, the commission shall make an order that such witness is required by the commission to testify and that he will be exempt thereafter from indictment or prosecution for any transaction about which he is compelled to testify. When such order is made, the witness shall be compelled to give evidence touching such complaints, and he shall be forever free from indictment or prosecution in any court touching the matters about which he is compelled to testify.



§ 46-2-56. Compelling witnesses to testify against common carriers or any other person in court

If a witness is exempted from indictment or prosecution as provided in Code Section 46-2-55, he may also be compelled to give evidence in any action or prosecution instituted in any of the courts of this state against any common carrier or against any other person on account of the transactions about which he is compelled to testify before the commission.



§ 46-2-57. Obtaining of discovery by employees and agents of commission; petitions by commission for necessary orders, injunctions, and subpoenas; extension of suspension period by Superior Court of Fulton County; time of hearing of applications and petitions from commission

(a) In any case pending before it, the commission, in addition to its now existing authority to do so, is authorized to issue an order permitting its employees and agents to take depositions and otherwise obtain discovery of any matter, not privileged, which is relevant to the subject matter involved in the investigation, proceeding, or petition before the commission, in the same manner prescribed in Chapter 11 of Title 9 for discovery in civil actions. In any case involving an application of a gas company to establish just and reasonable rates pursuant to Code Section 46-2-23.1 or 46-4-154, intervenors who are granted party status pursuant to Code Section 46-2-59, as well as the gas company subject to the particular proceeding, shall have all discovery rights available under Chapter 11 of Title 9.

(b) The commission, its agents and employees as directed by the commission, and intervenors and gas companies which are granted discovery rights under subsection (a) of this Code section are authorized to petition the Superior Court of Fulton County for all orders, injunctions, and subpoenas necessary to carry out the provisions of this Code section which would otherwise be authorized or necessary under Chapter 11 of Title 9; and the judges and clerks of the court are authorized to issue all such orders, injunctions, and subpoenas and to take all other actions necessary to carry out this Code section which would otherwise be authorized or necessary under Chapter 11 of Title 9.

(c) In addition to the sanctions which may be imposed under Code Section 9-11-37, the Superior Court of Fulton County is further authorized to extend the period of suspension of the operation of any new schedules and defer the use of such rates, charges, classifications, or service beyond the time authorized by Code Section 46-2-25, if the court, upon application of the commission, determines that the failure of any regulated utility to comply with a discovery request of the commission, its agents, or its employees is unreasonable and requires such extension. No such extension of the period of suspension shall be considered by the court unless the utility has failed completely to respond to a valid deposition or discovery request.

(d) Any application or petition made by the commission, its agents, or its employees pursuant to this Code section shall be heard within 20 days of the filing of the application or petition, irrespective of whether any response to the application or petition has previously been made, and shall be disposed of promptly.



§ 46-2-58. Conducting of hearings by hearing officers

(a) The commission shall employ one or more hearing officers to perform the duties set forth in this Code section. Hearing officers shall be persons qualified by knowledge and experience to conduct hearings on utility and transportation matters. In addition, the commission may employ part-time hearing officers, if necessary, to handle the caseload.

(b) In all utility proceedings commenced after July 1, 1981, any hearing may be conducted by a hearing officer, who shall have authority to:

(1) Administer oaths and affirmations;

(2) Sign and issue subpoenas for discovery or trial;

(3) Rule upon offers of proof;

(4) Regulate the course of the hearing, setting the time and place for continued hearings;

(5) Permit persons to make limited appearances as provided in Code Section 46-2-59;

(6) Take official notice of judicially recognizable facts;

(7) Reprimand or exclude from the hearing any person for any indecorous or improper conduct committed at or during a hearing;

(8) Exercise such other powers necessary for the efficient and expeditious conduct of the hearing, to the end that a complete and orderly record may be developed; and

(9) Make written findings of fact based upon evidence in the record.

(c) The hearing officer or commission shall permit only the Commissioners, the hearing officer, the parties, or the attorneys of record of the Commissioners, hearing officers, or parties to examine or cross-examine witnesses, except with the consent of the witness.

(d) Within 30 days after the conclusion of a hearing, the hearing officer shall prepare and certify a record of the evidence to the commission. The hearing officer shall also transmit to the commission proposed written findings of fact based upon evidence in the record. A copy of the record and findings of fact shall be provided all parties of record by the hearing officer. The hearing officer may render an initial or recommended decision in uncontested cases, if directed to do so by the commission. Any such recommended decision shall also be served upon the parties of record, who shall be provided an opportunity to file with the commission its objections or comments.



§ 46-2-59. Permissible parties in proceedings before commission; intervention in proceedings generally; limited appearances; procedure for granting leave to intervene

(a) In all proceedings before the commission, the parties to such proceeding shall consist of the affected applicant, any person who is permitted to intervene as provided in this Code section, and the Utility Finance Section established pursuant to Article 2A of this chapter.

(b) Any person on whom a statute confers an unconditional right to intervene may intervene by filing a notice of intervention with the commission or hearing officer, as appropriate.

(c) Any other person desiring to intervene must file an application for leave to intervene within 30 days following the first published notice of the proceeding. Any such application shall be in writing, shall be verified either by the party intervening or by his attorney on information and belief, shall identify the party requesting the intervention, and shall set forth with particularity the facts pertaining to his interest and the grounds upon which his application for intervention are based. Such application shall be served on all other parties in the proceeding, including those who have previously applied for leave to intervene. No untimely application for leave to intervene shall be granted by the presiding authority except for good cause shown.

(d) Any party or person who has previously applied for leave to intervene in a proceeding in which leave to intervene is sought by another person may file a response to the application for leave to intervene within 15 days after the application is served.

(e) The commission or hearing officer shall permit only the following persons to intervene:

(1) A person upon whom a statute confers an unconditional right to intervene;

(2) A person who demonstrates a legal, property, or other interest in the proceeding. In determining whether to permit intervention, the hearing officer may consider whether the person's interest is adequately represented by other parties and whether the intervention will unduly delay the proceedings or prejudice the rights of other parties;

(3) Any member of the General Assembly of the State of Georgia, who may without fee intervene on behalf of his constituents with the full rights and privileges of a designated party.

(f) The commission or hearing officer may condition any order permitting intervention so as to assure the orderly conduct of the proceeding.

(g) A person who is not a party may make a limited appearance by making an oral or written statement of his position on the issues within such limits and on such conditions as may be fixed by the hearing officer; but he may not otherwise participate in the proceeding.

(h) A party granted leave to intervene shall be present, absent good cause shown, during that portion of the proceedings for which that party has indicated a desire to be heard.

(i) An order by a hearing officer denying or conditioning an application for leave to intervene shall be immediately reviewable by the commission. An order by the commission denying or conditioning an application for leave to intervene shall be immediately reviewable as provided by law for the judicial review of final commission orders.

(j) Nothing in this Code section shall be construed to prohibit the commission from taking any action prior to the expiration of the 30 day period during which persons are permitted to file applications for leave to intervene.






Article 4 - Allocation of Gas and Electricity to Protect Public Health and Safety

§ 46-2-70. Definitions

As used in this article, the term:

(1) "Corporation" means any private corporation, municipal corporation, joint-stock company, partnership, association, business trust, or other organized group of persons, whether incorporated or not, or a receiver or trustee of any of the foregoing.

(2) "Person" means an individual or a corporation.

(3) "Utility" means any person who supplies, furnishes, or sells a utility service.

(4) "Utility service" means gas or electricity which is supplied, sold, or furnished by any person subject to the jurisdiction of the commission.



§ 46-2-71. Power of commission to allocate utility service and to alter, amend, suspend, or terminate existing rates, schedules, contracts, rules, or regulations; findings required before commission exercises powers of allocation

(a) Subject to subsection (b) of this Code section, the commission shall have the power and authority to allocate any utility service in such manner as it deems proper in order to protect the public health, safety, or welfare, including for such purposes the power and authority to alter, amend, suspend, or terminate any existing rate, schedule, contract, rule, or regulation affecting such utility service and to prescribe new or additional rates, schedules, contracts, rules, or regulations affecting such utility service, provided that in any event such rates, schedules, contracts, rules, or regulations as are altered, amended, or prescribed by the commission shall be just and reasonable.

(b) Before the commission may exercise the power and authority granted by subsection (a) of this Code section, it must:

(1) Find, after a hearing respecting the manner, if any, in which the commission should exercise such power and authority, as well as the necessity therefor, such hearing to be initiated by the commission on its own motion or by any person and to be preceded by notice to the persons affected, that there exists a shortage in the quantities of such utility service available in this state or in any portion of the state, or that such a shortage is imminent, and that it is necessary for the commission to exercise such power and authority in order to protect the public health, safety, or welfare; or

(2) Find that an emergency exists with respect to the quantities of such utility service available in this state or in any portion of the state, and that it is necessary for the commission to exercise such power and authority in order to protect the public health, safety, or welfare before notice and hearing can be afforded to the persons affected; provided, however, that the directives, rulings, and orders of the commission respecting such utility service based upon a finding that an emergency exists pursuant to this paragraph shall be temporary and provisional and the commission shall, as soon as practicable under the circumstances, afford notice and hearing to the persons affected as to whether such directives, rulings, or orders of the commission shall be continued, modified, made permanent, or otherwise affected.



§ 46-2-72. Immunity from liability of persons acting in accordance with ruling or order of commission entered pursuant to Code Section 46-2-71

Any person who supplies, furnishes, sells, limits, withholds, receives, or otherwise acts with respect to any utility service in accordance with a directive, ruling, or order entered by the commission pursuant to the authority granted by Code Section 46-2-71 will not be held liable to any other person by reason thereof in any action at law or in equity.






Article 5 - Miscellaneous Offenses and Penalties

§ 46-2-90. Liability of companies subject to jurisdiction of commission generally; venue for actions generally; award of attorney's fee

If any company under the jurisdiction of the commission does, causes to be done, or permits to be done any act which is prohibited, forbidden, or declared to be unlawful, or fails to do any act which is required either by a law of this state or by an order of the commission, such company shall be liable to the persons affected thereby for all loss, damage, or injury caused thereby or resulting therefrom. An action to recover for such loss, damage, or injury may be brought in any court of competent jurisdiction by any such person. In case of recovery, if the jury finds that such act or failure to act was willful, it may fix a reasonable attorney's fee, which shall be taxed and collected as part of the costs of the case.



§ 46-2-91. Penalties recoverable before commission; superior court filing of certain commission orders; venue; effect of judgment

(a) Any person, firm, or corporation (referred to in this Code section as a "utility") subject to the jurisdiction of the commission, which utility willfully violates any law administered by the commission or any duly promulgated regulation issued thereunder or which fails, neglects, or refuses to comply with any order after notice thereof, shall be liable to a penalty not to exceed $15,000.00 for such violation and an additional penalty not to exceed $10,000.00 for each day during which such violation continues.

(b) (1) The commission, after a hearing conducted after not less than 30 days' notice, shall determine whether any utility has willfully violated any law administered by the commission or any duly promulgated regulation issued thereunder, or has failed, neglected, or refused to comply with any order of the commission. Upon an appropriate finding of a violation, the commission may impose by order such civil penalties as are provided by subsection (a) of this Code section. In each such proceeding, the commission shall maintain a record as provided in paragraph (8) of subsection (a) of Code Section 50-13-13 including all pleadings, a transcript of proceedings, a statement of each matter of which the commission takes official notice, and all staff memoranda or data submitted to the commission in connection with its consideration of the case. All penalties and interest thereon (at the rate of 10 percent per annum) recovered by the commission shall be paid into the general fund of the state treasury.

(2) Any party aggrieved by a decision of the commission may seek judicial review as provided in subsection (c) of this Code section.

(c) (1) Any party who has exhausted all administrative remedies available before the commission and who is aggrieved by a final decision of the commission in a proceeding described in subsection (b) of this Code section may seek judicial review of the final order of the commission in the Superior Court of Fulton County.

(2) Proceedings for review shall be instituted by filing a petition within 30 days after the service of the final decision of the commission or, if a rehearing is requested, within 30 days after the decision thereon. A motion for rehearing or reconsideration after a final decision by the commission shall not be a prerequisite to the filing of a petition for review. Copies of the petition shall be served upon the commission and all parties of record before the commission.

(3) The petition shall state the nature of the petitioner's interest, the facts showing that the petitioner is aggrieved by the decision, and the ground, as specified in paragraph (6) of this subsection, upon which the petitioner contends that the decision should be reversed. The petition may be amended by leave of court.

(4) Within 30 days after service of the petition, or within such further time as is stipulated by the parties or as is allowed by the court, the agency shall transmit to the reviewing court the original or a certified copy of the entire record of the proceedings under review. By stipulation of all parties to the review proceedings, the record may be shortened. A party unreasonably refusing to stipulate that the record be limited may be taxed for the additional costs. The court may require or permit subsequent corrections or additions to the record.

(5) If, before the date set for hearing, application is made to the court for leave to present additional evidence, and it is shown to the satisfaction of the court that the additional evidence is material and there were good reasons for failure to present it in the proceedings before the agency, the court may order that the additional evidence be taken before the commission upon such procedure as is determined by the court. The commission may modify its findings and decision by reason of the additional evidence and shall file that evidence and any modifications, new findings, or decisions with the reviewing court.

(6) The review shall be conducted by the court without a jury and shall be confined to the record. The court shall not substitute its judgment for that of the commission as to the weight of the evidence on questions of fact. The court may affirm the decision of the commission or remand the case for further proceedings. The court may reverse the decision of the commission if substantial rights of the petitioner have been prejudiced because the commission's findings, inferences, conclusions, or decisions are:

(A) In violation of constitutional or statutory provisions;

(B) In excess of the statutory authority of the commission;

(C) Made upon unlawful procedure;

(D) Clearly not supported by any reliable, probative, and substantial evidence on the record as a whole; or

(E) Arbitrary or capricious.

(7) A party aggrieved by an order of the court in a proceeding authorized under subsection (b) of this Code section may appeal to the Supreme Court of Georgia or to the Court of Appeals of Georgia in accordance with Article 2 of Chapter 6 of Title 5, the "Appellate Practice Act."

(d) The commission may file in the superior court in the county in which the person under order resides or in the county in which the violation occurred or, if the person is a corporation, in the county in which the corporation maintains its principal place of business a certified copy of a final order of the commission unappealed or of a final order of the commission affirmed upon appeal, whereupon the court shall render judgment in accordance therewith and notify the parties. The judgment shall have the same effect, and all proceedings in relation thereto shall thereafter be the same, as though the judgment had been rendered in an action duly heard and determined by the court.



§ 46-2-92. Penalties recoverable by state through civil action

(a) Every company under the jurisdiction of the commission, and all officers, agents, and employees of every such company, shall obey, observe, and comply with every order made by the commission under authority of law. Any company under the jurisdiction of the commission, or any officer, agent, or employee thereof, who or which violates any provision of this Code section, or who or which fails, omits, or neglects to obey, observe, and comply with any rule, regulation, order, direction, or requirement of the commission, shall forfeit to the state a sum of not more than $5,000.00 for each offense, the amount to be fixed by the presiding judge. Every violation of this Code section or any other Code section, or of any rule, regulation, order, direction, or requirement of the commission shall be a separate and distinct offense; in case of a continued violation, every day a violation thereof takes place shall be deemed a separate and distinct offense.

(b) An action for the recovery of the penalty provided in subsection (a) of this Code section may be brought in the county of the principal office in this state of such company, or in the county of the state where such violation occurs and such wrong is perpetrated, or in any county in this state through which the company operates. Where the violation consists of an excessive charge for the carriage of freight or passengers or for any other service rendered, as such violation is described in Code Section 46-9-250, an action may be brought in any county in which the charges are made, or through which counties it was intended that such passengers or freight should have been carried, or through which counties such company operates. Any action pursuant to this Code section shall be brought in the name of the state by direction of the Governor.

(c) Any proceeding to enforce the penalty provided in subsection (a) of this Code section may be tried at the first term of the court to which it is brought and shall be given precedence over other business by the presiding judge. The court shall not be adjourned until such proceeding is legally continued or disposed of. The decision in such case may be taken to the Court of Appeals as in other cases.



§ 46-2-93. Criminal penalty; venue for actions; calling of agents and employees of company as witnesses; use of testimony against agents and employees

Every officer, agent, or employee of any company under the jurisdiction of the commission who violates or procures, aids, or abets any violation by any such company of any provision of this title; or who fails to obey, observe, or comply with any order of the commission; or who aids or abets any such company in its failure to obey, observe, and comply with any such order, direction, or provision, shall be guilty of a misdemeanor. Such officer, agent, or employee shall be subject to prosecution in any county in which the company or the officer, agent, or employee violates any provision of this title or any provision of any order of the commission, or in any county through which the company operates. Such officer, agent, or employee shall also be subject to prosecution under this title in any county in which a subordinate agent or employee of the company violates any provision of this title, by the approval or direction, or in consequence of the approval or direction, of such officer, agent, or employee; and the agent or employee who locally in any county violates the rules or directions of said commission pursuant to the direction or authority of a superior officer may be called as a witness and be compelled to testify as to the authority by which he acted. Such testimony shall not be used against such subordinate employee or agent, nor shall he thereafter be subject to prosecution for said offense.



§ 46-2-94. Operation as household goods carrier for hire without having valid certificate prohibited

Reserved. Repealed by Ga. L. 2004, p. 366, § 2, effective July 1, 2004.



§ 46-2-95. Civil actions; standard for obtaining an injunction

The commission may bring a civil action to enjoin the violation of any law administered by the commission or any rule, order, or regulation established by the commission. It shall not be necessary to allege or prove that there is no adequate remedy at law to obtain an injunction under this Code section.









Chapter 2A - Electric Utilities Generally

§ 46-2A-1. Annual audit of affairs of electric utilities

(a) Each electric utility shall provide for the appointment by its board of directors of an audit committee consisting solely of directors who are not officers or employees of the electric utility. Such audit committee shall make an annual examination into the affairs of the electric utility and report the result of such audit in writing to the board of directors at its next regular meeting.

(b) The report provided for in subsection (a) of this Code section shall state whether the electric utility is in a sound condition and whether adequate internal audit controls and procedures are being maintained and shall recommend to the board of directors such changes in the manner of conducting the affairs of the electric utility as shall be deemed advisable. The board of directors shall report in writing to the commission that such audit has been made and reviewed by the board of directors.



§ 46-2A-2. Management audit of electric utilities

(a) Not more frequently than every five years, the commission shall cause to be performed a management audit of each electric utility to determine whether it is being managed in an efficient and effective manner.

(b) The management audit provided for in this Code section shall be performed by a qualified and reputable management auditor of national reputation, to be selected by the commission from a list of not less than three such auditors, which list shall be made up by mutual agreement of the commission and the electric utility. The management auditor shall report the results of the audit to the commission.

(c) In the event that the commission and the electric utility are unable to agree on a list of management auditors, either party may petition the Superior Court of Fulton County to select, within 30 days of filing, such a list after a hearing on the petition.

(d) The audited electric utility shall pay for the management audit. The cost of the management audit shall be recognized by the commission as an operating expense of the utility; and the utility's rates shall be fixed by the commission to recover this retail expense amortized over such period as the commission may direct.






Chapter 3 - Electrical Service

Article 1 - Generation and Distribution of Electricity Generally

Part 1 - Allocation of Territorial Rights to Electric Suppliers

§ 46-3-1. Short title

This part shall be known as the "Georgia Territorial Electric Service Act."



§ 46-3-2. Legislative findings and declaration of policy

The public interest requires, and it is declared to be the policy of the State of Georgia, that, in order (1) to assure the most efficient, economical, and orderly rendering of retail electric service within the state, (2) to inhibit duplication of the lines of electric suppliers, (3) to foster the extension and location of electric supplier lines in the manner most compatible with the preservation and enhancement of the state's physical environment, and (4) to protect and conserve lines lawfully constructed by electric suppliers, it is necessary and appropriate that the state establish and implement a plan whereby every geographic area within the state shall be either assigned to an electric supplier or declared unassigned as to any electric supplier; that, to accomplish such a plan, it is necessary that all electric suppliers within the state be subject to this part; that the commission be delegated power, authority, and jurisdiction with respect to such plan; and that all electric membership corporations and all municipalities which furnish retail electric service be additionally subject to regulation by the commission in the same manner as provided for regulation of electric light and power companies, except as to the fixing of their rates, charges, and service rules and regulations, it being determined by the General Assembly that such electric membership corporations and municipalities, which by their corporate nature are wholly or substantially controlled by their consumers, should for regulatory purposes be classified differently in certain respects from electric light and power companies.



§ 46-3-3. Definitions

As used in this part, the term:

(1) "Assigned area" means an enclosed geographic area assigned to only one electric supplier by the commission or by this part, and inside which the assignee electric supplier shall have the exclusive right to extend and continue furnishing service to new premises, except as otherwise provided in this part.

(2) "Electric membership corporation" has the meaning provided by paragraph (3) of Code Section 46-3-171.

(3) "Electric supplier" means any electric light and power company subject to regulation by the commission, any electric membership corporation furnishing retail service in this state, and any municipality which furnishes such service within this state.

(4) "Line" means any conductor for the distribution or transmission of electricity other than a conductor operating at a potential of 120,000 volts or more. However, a conductor that initially constitutes a line shall not cease being a line if, after March 29, 1973, it is operating at a potential in excess of 120,000 volts.

(5) "Municipality" means:

(A) Any geographically defined political subdivision of this state, other than a county, performing or authorized to perform multiple and substantial municipal functions, specifically including either the function of furnishing retail electric service or the function of granting to electric suppliers street franchise rights for use in furnishing retail electric service;

(B) Any geographically defined political subdivision, or agency thereof, of this state if at any relevant time it lawfully furnishes retail electric service; and

(C) Any political subdivision of any other state which furnishes retail electric service within this state.

(6) "Premises" means the building, structure, or facility to which electricity is being or is to be furnished, provided that two or more buildings, structures, or facilities which are located on one tract or contiguous tracts of land and are utilized by one electric consumer shall together constitute one premises; provided, however, that any such building, structure, or facility shall not, together with any other building, structure, or facility, constitute one premises if the permanent service to it is separately metered and the charges for such service are calculated independently of charges for service to any other building, structure, or facility; provided, further, that an outdoor security light, or an outdoor sign requiring less than 2200 watts, shall not constitute a premises.

(7) "Primary supplier" within a municipality in existence on March 29, 1973, means, either:

(A) That electric supplier which, on March 29, 1973, is furnishing service to the majority or to a plurality, whichever is the case, of the retail electric meters then inside the corporate limits of the municipality; or

(B) That electric supplier to which the commission has reassigned a geographic area, previously assigned to another electric supplier, located within such municipality as its limits existed on March 29, 1973.

(8) "Secondary supplier" within a municipality in existence on March 29, 1973, means any electric supplier which owns lines on that date within such municipality and which is not a primary supplier.

(9) "Service" means retail electric service and includes temporary or construction service as well as permanent service but excludes wholesale service and sales for resale.

(10) "To own" or "to belong" or the like means, wherever used in reference to lines being used by an electric supplier, to have any proprietary or possessory interest.

(11) "Unassigned area-A" means a geographic area which, between March 29, 1973, and Sept. 1, 1975, was not an assigned area and was not declared to be an unassigned area-B.

(12) "Unassigned area-B" means a geographic area which has not been assigned and which has been declared by the commission to be, or by operation of this part becomes, an unassigned area-B, and inside which an electric supplier shall have the right to extend and thereafter continue furnishing service to new premises locating therein if chosen by the consumer utilizing such premises, provided that an electric supplier whose line, as it exists on March 29, 1973, or as thereafter lawfully constructed to serve new premises pursuant to this part, is at least partially within 500 feet of such new premises shall have the exclusive right to extend and continue furnishing service to such premises if the line of every other electric supplier so existing or so thereafter constructed is at that time wholly more than 500 feet from such premises.

(13) "Wholly new municipality" means a municipality initially coming into existence after March 29, 1973, but not one resulting from the reincorporation of all or any portion of a geographic area theretofore contained in a previously existing municipality or from the merger, consolidation, or any other combination of two or more political subdivisions which are counties or incorporated cities.



§ 46-3-4. Assignment or declaration as unassigned areas-B of geographic areas outside municipal limits as of March 29, 1973

After March 29, 1973, and continuing thereafter as rapidly as it is administratively practicable to do so, the commission is authorized and directed to assign to electric suppliers or to declare as unassigned areas-B all geographic areas in this state that were, on March 29, 1973, located outside the corporate limits of any municipality. Such assignments and declarations of unassignment shall be effected by the commission in accordance with the following standards:

(1) Assigned areas shall be described by defined boundaries on maps to be filed with the commission and incorporated by it in its orders. Where deemed necessary or appropriate, the commission may require boundaries to be additionally described by written metes and bounds;

(2) Each geographic area assigned shall be assigned to only one electric supplier, as determined by public convenience and necessity, having primary regard for the location of electric suppliers' lines but having no regard for differences in electric suppliers' retail rates or for the fact that retail consumers are not then being served from such lines;

(3) Each geographic area assigned shall be so assigned that its boundaries enclose land spaces in which the assignee electric supplier owns all or a preponderance of the lines, provided that a geographic area may be so assigned or declared unassigned even though it is completely surrounded by the inner boundaries of another geographic area assigned to an electric supplier. Boundaries will be located around the perimeter of such land spaces so as to be approximately 1,000 feet from the nearest of the assignee electric supplier's lines so enclosed, provided that if the lines of two or more electric suppliers are closer together than 2,000 feet, the boundary shall be located approximately halfway between them; provided, however, that where compelling factors of public convenience and necessity so require, including the need for using natural and manmade landmarks for boundary references, the location of a boundary may vary somewhat more or somewhat less than such 1,000 foot or halfway distance; provided, further, that such 1,000 foot or halfway distance standards shall not apply to any lines of the assignee electric supplier which extend from inside the assigned area outside such area or to any lines of any other electric supplier which extend from outside the area inside or completely across such area and which do not otherwise occasion assignment or unassignment of land space, the rights and restrictions applying to such other electric supplier's lines inside such area being as provided for in paragraph (4) of this Code section;

(4) A line of an electric supplier which extends into or completely crosses a land space in which another electric supplier owns a preponderance of the lines may nevertheless be considered as the basis for assigning or declaring unassigned land space related thereto; but, unless such line so occasions an assignment or an unassignment, then, from and after the date of the assignment to an electric supplier of the geographic area within which such line is enclosed and based upon the location of both suppliers' lines on that date, the electric supplier owning such enclosed line shall have the exclusive right to extend and continue furnishing service to all new premises locating at least partially within 500 feet of such line and wholly more than 500 feet from the assignee electric supplier's lines and shall have the right, if chosen by the consumer utilizing such premises, to extend and continue furnishing service to new premises locating at least partially within 500 feet of both electric suppliers' lines but shall not otherwise have the right, unless so agreed by the assignee electric supplier and the consumer utilizing such premises, to extend and furnish service to any other premises locating inside such assigned area;

(5) Except where public convenience and necessity require their assignment, the commission shall declare as unassigned areas-B those land spaces which are not assigned to an electric supplier pursuant to any other provision of this part; and

(6) Not inconsistent with Code Section 46-3-8, any electric supplier may apply to the commission for assignment to it of one or more geographic areas or for the commission to declare one or more geographic areas to be unassigned areas-B.



§ 46-3-5. Assignment of geographic areas within municipal limits as of March 29, 1973

Except as otherwise provided in subsection (a) of Code Section 46-3-8, all geographic areas inside the corporate limits of every municipality, as such limits existed on March 29, 1973, are assigned to the primary supplier, subject to the rights and restrictions applying to electric suppliers owning lines therein, as follows: Based upon the location of all electric suppliers' lines therein on March 29, 1973, every secondary supplier shall have the exclusive right to extend and continue furnishing service to new premises locating therein at least partially within 300 feet of its line and wholly more than 300 feet from the lines of every other electric supplier; and shall have the right, if chosen by the consumer utilizing such premises, to extend and continue furnishing service to new premises locating therein at least partially within 300 feet of both its lines and the lines of any other electric supplier; but shall not otherwise have the right, unless so agreed by the primary supplier and by any other secondary supplier whose lines are located at least partially within 300 feet thereof and the consumer utilizing such premises, to extend and continue furnishing service to any other premises locating therein, which shall be the exclusive right of the primary supplier or such other secondary supplier, if such be the case.



§ 46-3-6. Assignment and unassignment of geographic areas included within wholly new municipalities after March 29, 1973

As to geographic areas which, after March 29, 1973, are included within the initial limits of a wholly new municipality, the rights and restrictions applying to electric suppliers shall be as follows:

(1) Any portion of such geographic area then already assigned to an electric supplier shall continue to be so assigned until and unless reassigned by the commission to another electric supplier pursuant to paragraph (1) of subsection (d) of Code Section 46-3-8; and

(2) Any portion of such geographic area which is then unassigned shall continue to be so unassigned until and unless it is assigned by the commission, taking into account the recommendation, if any, of the municipality itself, to an electric supplier pursuant to paragraph (2) of subsection (d) of Code Section 46-3-8.



§ 46-3-7. Assignment and unassignment of geographic areas annexed to municipalities after March 29, 1973

Whenever, after March 29, 1973, any geographic area is annexed to a municipality including the inclusion of a geographic area in a new municipality formed by the merger, consolidation, or any other combination of a then existing municipality and one or more other geographically defined political subdivisions, if the resulting political subdivision constitutes a municipality as defined in Code Section 46-3-3, such geographic area shall be assigned or assignable or become unassigned, and the rights and restrictions applying to electric suppliers therein shall be as follows:

(1) In so much of such geographic area, if any, as was immediately theretofore within the limits of a municipality as they existed on March 29, 1973, or as they existed on the date on which a wholly new municipality came into existence, and if such annexation is caused by the merger, consolidation, or any other combination of such previously existing municipality and one or more other geographically defined political subdivisions, resulting in a political subdivision which constitutes a municipality as defined in Code Section 46-3-3, the rights and restrictions applying to all electric suppliers therein shall continue to be governed by Code Section 46-3-5 or 46-3-6, whichever is applicable;

(2) As to such geographic areas other than those provided for in paragraph (1) of this Code section:

(A) So much of such geographic area, if any, as was already assigned to a primary supplier within a municipality which was in existence on March 29, 1973, shall continue to be so assigned, provided that if such annexation is caused by the merger, consolidation, or any other combination of two or more such municipalities having different primary suppliers, such assignments shall continue in favor of such primary suppliers respectively;

(B) If the annexation is to a wholly new municipality, then so much of such geographic area, if any, as was already assigned to an electric supplier then serving as an assignee electric supplier within such municipality shall continue to be so assigned;

(C) If such annexation includes one or more wholly new municipalities or one or more municipalities which were in existence on March 29, 1973, then so much of such geographic area, if any, as was then contiguous to a wholly new municipality and was already assigned to an assignee electric supplier within such wholly new municipality, or which was contiguous to a municipality which was in existence on March 29, 1973, and was already assigned to the primary supplier within such municipality, shall continue to be so assigned;

(D) As to such geographic areas which are annexed by other than merger, consolidation, or other combination of a previously existing municipality and one or more other geographically defined political subdivisions so as to result in a political subdivision which constitutes a municipality as defined in Code Section 46-3-3 but are not provided for in paragraph (1) of this Code section or in subparagraphs (A), (B), and (C) of this paragraph, so much of such geographic area, if any, as was already assigned to any electric supplier shall continue to be so assigned. In the event the primary supplier delivers, not less than 45 nor more than 90 days prior to the effective date of such annexation, written notice of such annexation upon every other electric supplier owning lines within the county or counties in which the annexing municipality is located (or, though not in the same county, within one mile of any portion of such geographic area), such portions of such geographic area as shall not have been already assigned to any other electric supplier shall by operation of this part become assigned to the primary supplier unless, on or before the effective date of such annexation, there is filed with the commission one or more applications by one or more other electric suppliers for the assignment of any portion of such geographic area. If such an application or applications are filed, then, until there is a final determination with respect to such application or applications, the service rights and restrictions applying to electric suppliers in so much of such geographic area as is the subject matter of the application or applications shall continue as they were immediately prior to the effective date of annexation. In such a proceeding, the commission, acting in accordance with Code Section 46-3-4, may make assignments of all or any portion of such geographic area to one or more applicant electric suppliers. Any portion of such geographic area not so assigned to any other electric supplier shall, effective as of the final determination of such application or applications, be assigned by operation of this part to the primary supplier, provided that if the commission finds and determines upon complaint that such assignment to the primary supplier of any such portion thereof will be grossly inimical to the public interest, it shall designate such portion as an unassigned area-B. In any geographic area assigned by operation of this part pursuant to this subparagraph, every secondary supplier shall have, based upon the location of all secondary suppliers' lines therein on the effective date of the annexation, the exclusive right to extend and continue furnishing service to new premises locating therein at least partially within 300 feet of its line and wholly more than 300 feet from the lines of every other electric supplier; and shall have the right, if chosen by the consumer utilizing such premises, to extend and continue furnishing service to new premises locating therein at least partially within 300 feet of both its lines and the lines of any other electric supplier; but shall not otherwise have the right, unless so agreed by the assignee electric supplier and by any other secondary supplier whose lines are located at least partially within 300 feet thereof and the consumer utilizing such premises, to extend and continue furnishing service to any other premises locating therein, which shall be the exclusive right of the assignee electric supplier or such other secondary supplier, if such be the case; or

(E) If such geographic area was already an unassigned area-A or an unassigned area-B and was annexed by merger, consolidation or other combination of a previously existing municipality and one or more other geographically defined political subdivisions so as to result in a political subdivision which constitutes a municipality as defined in Code Section 46-3-3, or if such an unassigned area-A or unassigned area-B was otherwise annexed but the notice of annexation required by subparagraph (D) of this paragraph was not given, such geographic area shall, on the effective date of the annexation, become or continue to be, as the case may be, an unassigned area-B until and unless the commission assigns all or any portion thereof to an electric supplier pursuant to paragraph (2) of subsection (d) of Code Section 46-3-8.



§ 46-3-8. Exceptions, grandfather rights, and other rights

(a) Notwithstanding any other provision of this part, but subject to subsections (b) and (c) of this Code section, after March 29, 1973, service to one or more new premises (but if more than one, such premises must be located on the same tract or on contiguous tracts of land), if utilized by one consumer and having single-metered service and a connected load which, at the time of initial full operation of the premises, is 900 kilowatts or greater (excluding redundant equipment), may be extended and furnished, if chosen by the consumer:

(1) By the primary supplier within a municipality if the premises are located anywhere within the limits of such municipality as they existed on March 29, 1973;

(2) By a secondary supplier within the limits of a municipality as they existed on March 29, 1973, if the premises are located at least partially within 300 feet of the lines of such secondary supplier;

(3) By any electric supplier if the premises are located within the initial corporate limits of a wholly new municipality;

(4) By any electric supplier owning lines in a municipality if the premises are located in a geographic area annexed in any manner to such municipality after March 29, 1973; and

(5) By any electric supplier if the premises are located outside the limits of a municipality.

(b) Notwithstanding any other provision of this part, but subject to subsections (c) and (h) of this Code section, every electric supplier shall have the exclusive right to continue serving any premises lawfully served by it on March 29, 1973, or thereafter lawfully served by it pursuant to this part, including any premises last and previously served by it which before or after March 29, 1973, have become disconnected from service for any reason, and including premises which before or after March 29, 1973, have been destroyed or dismantled and which are reconstructed after March 29, 1973, in substantial kind on approximately the same site.

(c) Notwithstanding any other provision of this part:

(1) Upon its own complaint or the complaint of any other electric supplier or any other interested party, the commission shall have the authority and jurisdiction, after notice to all affected electric suppliers and after hearing, if a hearing is requested by any affected electric supplier or any other interested party, to find and determine that the service of an electric supplier then serving a premises or exclusively entitled under this part to serve such premises is not adequate or dependable or that such electric supplier's rates, charges, service rules and regulations, or the application thereof unreasonably discriminate in favor of or against the consumer utilizing such premises, or that an electric supplier is in violation of subsection (b) of Code Section 46-3-11. Upon such determination, the commission shall have the authority and jurisdiction to order such electric supplier within a reasonable time to make such improvements as will make its service adequate and dependable, or to order such electric supplier within not less than 30 days to cease employing such discriminatory rates, charges, service rules and regulations, or the application thereof or the practices prohibited by subsection (b) of Code Section 46-3-11 and to substitute in lieu thereof, subject to approval by the commission, rates, charges, service rules and regulations, and practices of application thereof which are not unreasonably discriminatory, or practices in conformity with subsection (b) of Code Section 46-3-11. If the commission finds and determines in its first consideration of the matter that such electric supplier is unwilling or unable within a reasonable time to make its service adequate and dependable, or is unwilling within 30 days to cease and correct such unreasonable discrimination or practices, or if it finds in a subsequent consideration of the matter that its order to improve service, its order to cease and correct the unreasonable discrimination, or its order to cease and correct such practices has not been timely and in good faith complied with, it may then order such electric supplier to cease or desist from serving such premises and order any other electric supplier which may reasonably do so to extend and furnish service to such premises; and

(2) Upon the joint application of the affected electric suppliers, the commission shall have the authority and jurisdiction, after notice to all affected persons and after hearing, if a hearing is requested, to find and determine that the public convenience and necessity require, and thereupon to approve, the transfer of service from one electric supplier to another electric supplier.

(d) Notwithstanding any other provision of this part, but subject to subsection (b) of this Code section, the commission may:

(1) If it determines that an assignee electric supplier has breached the tenets of public convenience and necessity therein, reassign all or any portion of an area assigned to that assignee electric supplier to another electric supplier; and

(2) If it determines that public convenience and necessity so require, assign to any electric supplier all or any portion of a geographic area which theretofore has been an unassigned area-A or an unassigned area-B.

(e) Notwithstanding any other provision of this part:

(1) No portion of a line constructed after March 29, 1973, by an electric supplier inside another electric supplier's assigned area, inside an unassigned area-A, or inside a municipality to serve premises which, but for the exception provided for in subsection (a) of this Code section, it would not have had the right to serve shall acquire any other service rights therein or impair or diminish any service rights of an assignee electric supplier or the service rights accruing to the lines of any electric supplier inside any assigned area, unassigned area-A, or municipality, provided that such electric supplier may extend and furnish service from such line to any other premises which it otherwise has the right to serve;

(2) No portion of a line constructed after March 29, 1973, by an electric supplier inside an unassigned area-B to serve premises which, but for the exception provided for in subsection (a) of this Code section, it would not have had the right to serve shall impair or diminish any service rights accruing to the lines of any other electric supplier inside such unassigned area-B, provided that such electric supplier may extend and furnish service from such line to any other premises which it otherwise has the right to serve;

(3) No portion of a line constructed after March 29, 1973, by an electric supplier for the initial sole purpose of furnishing service at wholesale shall acquire any other service rights or impair or diminish the service rights of any assignee electric supplier or the service rights accruing to the lines of any electric supplier, provided that such electric supplier may extend and furnish service from such line to any other premises which it otherwise has the right to serve;

(4) No electric supplier shall, after March 29, 1973, construct its lines to serve new premises except in accordance with sound electric utility standards. If, after a hearing involving the affected electric suppliers and any other interested party, the commission determines that an electric supplier is about to violate, is violating, or has violated such standards so as arbitrarily to preempt areas or arbitrarily to gain service rights for such a line, the commission is authorized and directed:

(A) To order the offending electric supplier to cease and desist such construction or to alter and relocate the same; or

(B) To declare that such line or any offending portion thereof shall not be taken into account in assigning an area or in locating an assigned area boundary or shall not acquire any service rights that would otherwise accrue thereto or impair or diminish any service rights accruing to the lines of any other electric supplier;

(5) Any electric supplier may extend and furnish service to any of its own premises devoted to public service, whether the same shall have already been served by another electric supplier, but no line constructed for such purpose after March 29, 1973, shall acquire any other service right or impair or diminish the service rights of any assignee electric supplier or the service rights accruing to the lines of any electric supplier, provided that such electric supplier may extend and furnish service from such line to other premises which it otherwise has the right to serve;

(6) No line of a secondary supplier constructed prior to March 29, 1973, which on that date is not providing retail service to one or more premises within the limits of the municipality as they exist on that date shall acquire any service rights to provide retail service to any premises located within such municipal limits as they exist on that date.

(f) The time at which an electric supplier, based upon the location or proximity of electric suppliers' lines as in this part provided for, shall be considered as having the right to extend and furnish, or as being restricted from extending and furnishing, service to new premises shall be the time at which written application for temporary construction or permanent service is made to any electric supplier by the consumer utilizing such premises or the time at which construction of such premises is commenced, whichever first occurs. The location of a premises for temporary construction service shall be deemed to be the same as the location of the premises which shall require permanent service after construction. If temporary construction service is required at one site for the purpose of beginning the construction of premises at two or more sites, this subsection shall not preclude an electric supplier, if chosen by the builder and having the right to serve at least one of the premises to be constructed, from furnishing all of such temporary construction service, notwithstanding the fact that one or more other electric suppliers may have and may exercise the exclusive right thereafter to extend and furnish the permanent service to one or more of the premises being constructed.

(g) Whenever, after March 29, 1973, any new premises requiring service are so sited as to be located partially within an assigned area, an unassigned area-A, or an unassigned area-B and also partially within any other assigned area, unassigned area-A, or unassigned area-B, such premises may be served by that electric supplier chosen by the consumer utilizing such premises from among the electric suppliers which are eligible under this part to extend and furnish such service within any of such areas.

(h) Notwithstanding any other provisions of this part, if a majority of those voters of a municipality which was not rendering electric service on March 29, 1973, approve, by means of referendum vote, the purchase, construction, extension, operation, and maintenance of an electric distribution system by that municipality, such municipality is granted the right of eminent domain to condemn all of the lines and other facilities of the primary supplier within such municipality and any secondary supplier located within the corporate limits of such municipality and used to serve customers therein at retail. This right shall expire, with respect to each such municipality, one year after the date the results of such referendum are declared unless, before that date, such municipality institutes proceedings to acquire such lines and other facilities under any of the statutory methods provided for the condemnation of private property. Upon a final order of condemnation of such lines and other facilities, such municipality shall become the primary supplier therein, the rights of the former primary supplier and any such secondary suppliers under subsection (b) of this Code section shall cease, and the consumers served thereby within such corporate limits shall be thereafter served by the municipality as the new primary supplier. The transfer of service shall be accomplished as nearly as practicable without interruption of service to the consumers. Electric suppliers are authorized to negotiate the sale and purchase of all or any part of any such lines and other facilities, and upon the transfer of title thereto the rights of the selling supplier under subsection (b) of this Code section shall cease.



§ 46-3-9. Limitation on power of electric membership corporations to furnish service within municipalities

Notwithstanding any other provision of law, no electric membership corporation shall be authorized or empowered to furnish service inside the corporate limits of any municipality except:

(1) If it is already furnishing service therein on March 29, 1973, or if its lines become annexed, including annexation that may be caused by the merger, consolidation, or any other combination of a then existing municipality and one or more other geographically defined political subdivisions, if the resulting political subdivision constitutes a municipality as defined in Code Section 46-3-3, or if its lines become included in a wholly new municipality, in any of which events the other relevant Code sections of this part shall apply and prevail;

(2) To extend and furnish service initially inside a municipality the population of which at the time of such initial service is 1,500 or less, but not inconsistently with the other Code sections of this part; or

(3) Notwithstanding paragraphs (1) and (2) of this Code section, if the municipality and all electric suppliers then furnishing service inside such municipality or furnishing electric service to the municipality at wholesale so consent.



§ 46-3-10. Limitation on power of electric suppliers to condemn property of other electric suppliers

Notwithstanding any other provision of law, no electric supplier shall be authorized or empowered to exercise the power of eminent domain for the purpose of acquiring any property, whether real or personal, of another electric supplier which property is devoted to the public use in furnishing wholesale or retail electric service if such acquisition would destroy or unduly impair or interfere with the operation or use of such property by such other electric supplier.



§ 46-3-11. Application by electric supplier of discriminatory rates, charges, or service rules or regulations; prohibited acts by electric suppliers generally

(a) Every electric supplier is prohibited from having or applying any rate, charge, or service rule or regulation which unreasonably discriminates against or in favor of (1) any member of a class of consumers as opposed to any other consumer who is or should be in the same class of consumers for such purposes, or (2) any class of its consumers as opposed to another class of consumers for such purposes, provided that this prohibition shall not apply to any rate, charge, or service rule or regulation relating solely to service rendered by a municipality to consumers whose premises are located within its limits as they existed on March 29, 1973.

(b) Notwithstanding any other provision of law, every electric supplier is prohibited from, directly or indirectly, by ordinance, law, policy, contract, rate, regulation, or otherwise:

(1) Requiring that a consumer receive retail electric service from such electric supplier as a condition for such consumer to receive from such electric supplier or any other person any goods or other services that are not reasonably related to the furnishing of retail electric service to such consumer's premises;

(2) Offering a consumer lesser charges or more favorable terms or conditions for retail electric service because of such consumer's receiving or agreeing to receive from such electric supplier any goods or other services that are not reasonably related to the furnishing of retail electric service to such consumer's premises;

(3) Imposing higher charges for any goods or other services that are not reasonably related to the furnishing of retail electric service to a consumer's premises because of such consumer's failure or refusal to receive retail electric service from that supplier; or

(4) Furnishing retail electric service to any premises which such electric supplier is not entitled to serve under this part.



§ 46-3-12. Jurisdiction of commission over electric membership corporations

All electric membership corporations which furnish service in the State of Georgia and all municipalities, whether incorporated by this state or not, which furnish service inside the state shall, in addition to the manner and extent otherwise provided for in this part, be subject to the authority and jurisdiction of the commission in the same manner as electric light and power companies are subject under other laws of the State of Georgia and regulations of the commission pursuant thereto, provided that the rates, charges, and service rules and regulations of electric membership corporations and municipalities shall be filed with the commission and shall be subject to Code Section 46-3-11 but shall not otherwise be fixed by the commission; provided, further, that securities issued by a municipality relating solely to service rendered inside its limits as they existed on March 29, 1973, shall not be subject to regulation by the commission; provided, further, that service rendered by any electric supplier shall be made pursuant to and consistent with its rates, charges, and service rules and regulations then in effect.



§ 46-3-13. Enforcement of part by commission

At any time, upon its own complaint or the complaint of any other electric supplier or any other interested party, the commission shall have the authority and jurisdiction, after notice to all affected electric suppliers and other interested parties, and after a hearing, to enforce the provisions of this part by appropriate orders.



§ 46-3-14. Effect of part on municipal police powers over erection and maintenance of electric wires, poles, and other facilities of electric suppliers in streets, alleys, and public ways

(a) No provision of this part shall restrict the reasonable exercise of the police power of a municipality over the erection and maintenance of poles, wires, and other facilities of electric suppliers in streets, alleys, and public ways.

(b) No municipality may, by unreasonably withholding or conditioning right of way easements or franchises, defeat, impair, or interfere with the rights and restrictions applying to electric suppliers therein as provided for in this part. Rather, any secondary supplier within a municipality existing on March 29, 1973, and any electric supplier other than the primary supplier within any geographic area thereafter annexed to such municipality, shall pay the municipality for street franchise rights a sum of money calculated and payable in the same manner and on the same basis as is utilized with respect to the payment, if any, by the primary supplier (other than the municipality itself) for the same or substantially identical rights. In addition, any electric supplier within a wholly new municipality at the time such municipality comes into existence or thereafter which does not serve a majority or plurality of the retail electric meters inside the limits of such municipality shall pay such municipality for street franchise rights a sum of money calculated and payable in the same manner and on the same basis as is utilized with respect to the payment, if any, by the electric supplier (other than the municipality itself) which serves a majority or plurality, whichever is the case, of the retail electric meters inside the limits of such municipality for the same or substantially identical rights.

(c) No provision of this part shall abolish the power of any incorporated municipality pursuant to paragraph (7) of Code Section 36-34-2 or any other provision of law to grant street franchises; nor shall any provision of this part abolish the requirement, to the extent existing on March 29, 1973, that any electric supplier must obtain such a franchise in order to use and occupy streets of an incorporated municipality for the purpose of rendering utility services.



§ 46-3-15. Effect of part on charges of public utilities owned or operated by counties or municipalities

No provision of this part, and no application thereof, shall be construed in any way to regulate or fix charges of county owned or operated or municipality owned or operated public utilities, as prohibited by Article III, Section VI, Paragraph V(d) of the Constitution of Georgia.






Part 2 - High-Voltage Safety

§ 46-3-30. Short title

This part shall be known and may be cited as the "High-voltage Safety Act."



§ 46-3-31. Purpose of part

The purpose of this part is to prevent injury to persons and property and interruptions of utility service resulting from accidental or inadvertent contact with high-voltage electric lines by providing that no work shall be done in the vicinity of such lines unless and until the owner or operator thereof has been notified of such work and has taken one of the safety measures prescribed in this part.



§ 46-3-32. Definitions

As used in this part, the term:

(1) "High-voltage lines" means an electric line or lines installed above ground level having a voltage in excess of 750 volts between conductors or from any conductor to ground.

(2) "Notice" means actual notification given to the center.

(3) "Person responsible for the work" means the person actually doing the work as well as any person, firm, or corporation who employs and carries on his payroll any person actually doing the work or who employs a subcontractor who actually does the work; provided, however, that this term does not mean one who is exempted under Code Sections 46-3-37 and 46-3-38.

(4) "Utilities protection center" or "center" means the corporation or other organization formed by utilities which receives advance notifications regarding work and distributes such notifications to its utility members.

(5) "Utility" means any person operating or maintaining high-voltage lines within the state.

(6) "Work" means the physical act of performing or preparing to perform any activity under, over, by, or near high-voltage lines, including, but not limited to, the operation, erection, handling, storage, or transportation of any tools, machinery, ladders, antennas, equipment, supplies, materials, or apparatus or the moving of any house or other structure whenever such activity is done by a person or entity in pursuit of his trade or business.



§ 46-3-33. Required conditions for commencing work within ten feet of high-voltage line

No person, firm, or corporation shall commence any work as defined in paragraph (6) of Code Section 46-3-32 if at any time any person or any item specified in paragraph (6) of Code Section 46-3-32 may be brought within ten feet of any high-voltage line unless and until:

(1) The person responsible for the work has given the notice required by Code Section 46-3-34; and

(2) The owner or operator of such high-voltage line has effectively guarded against danger from accidental contact by either deenergizing and grounding the line, relocating it, or installing protective covering or mechanical barriers, whichever safeguard is deemed by the owner or operator to be feasible under the circumstances.



§ 46-3-34. Utilities protection center; funding of activities; notice of work; delay; responsibility for completing safety requirements

(a) All utilities shall organize, participate as members in, and cooperate with the utilities protection center. In lieu of organizing a new center, if the organization defined as the utilities protection center in paragraph (21) of Code Section 25-9-2 undertakes to serve as the utilities protection center referred to in this part, it may do so and no duplicative center shall thereafter be established. The activities of the center relating to high-voltage lines shall be funded by all utilities.

(b) Where work is to be done, the person responsible for such work shall give notice to the utilities protection center during its regular business hours at least 72 hours, excluding weekends and holidays, prior to commencing such work and such notice shall:

(1) Describe the tract or parcel of land upon which the work to be done is to take place with sufficient particularity to enable the owner or operator of the high-voltage lines to ascertain the precise tract or parcel of land involved;

(2) State the name, address, and telephone number of the person who will be in charge of the work;

(3) Describe the type of work to be engaged in by the person; and

(4) Designate the date upon which the work will commence and will be completed.

(c) After receipt of the notice required by subsection (b) of this Code section, the owner or operator of the high-voltage line shall contact the person whose name is given as required by paragraph (2) of subsection (b) of this Code section within a reasonable time, so that appropriate satisfactory arrangements can be made for the completion of the safety precautions required by Code Section 46-3-33, including coordination of work schedules and payment of costs required to effect such safety precautions. Upon completion of such arrangements, the owner or operator of such high-voltage line shall effect such safety precautions within a reasonable time.

(d) If, after such arrangements are made, a delay in commencing the work is encountered, then the person responsible for the work shall be required to give a new notice as specified in subsection (b) of this Code section.

(e) The person responsible for the work shall be responsible to assure that the safety requirements of Code Section 46-3-33 are completed prior to the commencement of any such work.



§ 46-3-35. Allocation of expense of precautionary measures taken pursuant to public highway construction

Where, during any public highway construction, any temporary precautionary measure is required by this part to guard against accidental contact with high-voltage lines that are located upon public highways or roads which are owned by this state or a county thereof and which are located outside the corporate limits of any municipality, the expense of such temporary precautionary measure shall be borne by the owner or operator of such lines, provided that such construction is undertaken pursuant to a permit issued by the state or county, for which permit neither the state nor the county received consideration. The person responsible for the work nevertheless shall not commence any work until he has given notice as required by Code Section 46-3-34 and the safety precautions required by Code Section 46-3-33 have been effected.



§ 46-3-36. Administration and enforcement of part by Commissioner of Labor

Reserved. Repealed by Ga. L. 1994, p. 1673, § 1, effective April 19, 1994.



§ 46-3-37. Applicability of part to railway systems, electrical engineering system or other entities

(a) This part shall not be construed as applying to the construction, reconstruction, operation, and maintenance of overhead electrical conductors and their supporting structures and associated equipment by authorized and qualified electrical workers. Specifically, this part shall not be construed as applying to the construction, reconstruction, operation, and maintenance of overhead electrical circuits or conductors and their supporting structures and associated equipment for rail transportation systems or for electrical generating, transmission, and distribution systems or for communication systems, when such work is performed by authorized and qualified employees of any person engaged in such work.

(b) When applied to railway systems, the exception provided in this Code section shall be construed as permitting operation of standard rail equipment which is normally used in the transportation of freight or passengers, or both, or in the operation of relief trains or other equipment in emergencies, or in the maintenance of way service, at a distance of less than ten feet from any high-voltage conductor of such railway system; provided, however, that normal repair or construction operations at a distance of less than ten feet from any high-voltage conductor by other than properly qualified and authorized persons or employees under the direct supervision of an authorized person who is familiar with the hazards involved is prohibited, unless there has been compliance with the safety provisions of Code Section 46-3-33.

(c) Any telephone company or other entity which has a joint use contract with an electric company is specifically exempted from this part.



§ 46-3-38. Applicability of part to moving or transportation of houses or buildings

In addition to the exceptions set forth in Code Section 46-3-37, this part shall not be construed as applying to and shall not apply to the moving or transportation of houses or buildings or parts thereof when such moving is under the jurisdiction of, and is undertaken pursuant to authority granted by, the Department of Public Safety.



§ 46-3-39. Restriction on liability of owners and operators of high-voltage lines; effect of part on duty or degree of care

(a) The owner or operator of high-voltage lines shall not be liable for damage or loss to person or property resulting from work within ten feet of high-voltage lines unless notice has been given as required by Code Section 46-3-34 and the owner or operator of the high-voltage line has failed to comply with the provisions of Code Section 46-3-33.

(b) Except as provided in subsection (a) of this Code section, nothing in this part shall be construed or applied so as to limit or reduce the duty or degree of care applicable to owners or operators of high-voltage lines with respect to damage or loss to person or property.



§ 46-3-40. Criminal penalty; strict liability for injury or damage; indemnification; liability for cost of delay

(a) Any person responsible for the work who violates any of the provisions of this part shall be guilty of a misdemeanor and, upon conviction thereof, shall be liable for a fine of $1,000.00 for a first offense and $3,000.00 for a second or subsequent offense.

(b) Any person responsible for the work who violates the requirements of Code Section 46-3-33 and whose subsequent activities within the vicinity of high-voltage lines result in damage to utility facilities or result in injury or damage to person or property shall be strictly liable for said injury or damage. Any such person shall also indemnify the owner or operator of such high-voltage lines against all claims, if any, for personal injury, including death, property damage, or service interruptions, including costs incurred in defending any such claims resulting from work in violation of Code Section 46-3-33.

(c) In the event the owner or operator of the high-voltage line fails to effect the safeguards required by Code Section 46-3-33 within a reasonable time after notice is given and appropriate arrangements are made pursuant to Code Section 46-3-34, such owner or operator shall be liable for the reasonable costs incurred by any such delay.






Part 3 - Sale of Electricity by Facility Generating Electricity, Steam, or Other Forms of Energy for Its Own Consumption

§ 46-3-50. Short title

This part shall be known and may be cited as "The Georgia Cogeneration and Distributed Generation Act of 2001."



§ 46-3-51. Legislative determinations and declarations

(a) The legislature finds that it is in the public interest to:

(1) Encourage private investment in renewable energy resources;

(2) Stimulate the economic growth of Georgia; and

(3) Enhance the continued diversification of the energy resources used in Georgia.

(b) The General Assembly further finds and declares that a program to provide distributed generation for eligible cogenerators is a way to encourage private investment in renewable energy resources, stimulate in-state economic growth, enhance the continued diversification of this state's energy resource mix, and reduce interconnection and administrative costs.



§ 46-3-52. Jurisdiction of commission over cogeneration facility the energy from which is used solely by operator

As used in this part, the term:

(1) "Bidirectional metering" means measuring the amount of electricity supplied by an electric service provider and the amount fed back to the electric service provider by the customer's distributed generation facility using the same meter.

(2) "Cogeneration facility" means a facility, other than a distributed generation facility, which produces electric energy, steam, or other forms of useful energy (such as heat) which are used for industrial, commercial, heating, or cooling purposes.

(3) "Commission" means the Georgia Public Service Commission.

(4) "Customer generator" means the owner and operator of a distributed generation facility.

(5) "Distributed generation facility" means a facility owned and operated by a customer of the electric service provider for the production of electrical energy that:

(A) Uses a solar Photovoltaic system, fuel cell, or wind turbine;

(B) Has a peak generating capacity of not more than 10kw for a residential application and 100kw for a commercial application;

(C) Is located on the customer's premises;

(D) Operates in parallel with the electric service provider's distribution facilities;

(E) Connected to the electric service provider's distribution system on either side of the electric service provider's meter; and

(F) Is intended primarily to offset part or all of the customer generator's requirements for electricity.

(6) "Electric membership corporation" means a corporation organized under Article 2 of this chapter.

(7) "Electric service provider" means any electric utility, electric membership corporation, or municipal electric utility that is engaged in the business of distributing electricity to retail electric customers in the state.

(8) "Electric supplier" means any electric utility, electric membership corporation furnishing wholesale service, any municipal electric utility or any other person which furnishes wholesale service to any municipality, and the Tennessee Valley Authority.

(9) "Electric utility" means any retail supplier of electricity whose rates are fixed by the commission.

(10) "Municipal electric utility" means a city or town that owns or operates an electric utility.

(11) "Person" means a natural person, corporation, trust, partnership, incorporated or unincorporated association, or any other legal entity.

(12) "Renewable energy sources" means energy supplied from technologies as approved in the Georgia Green Pricing Accreditation Program.



§ 46-3-53. Jurisdiction of commission over cogeneration facilities

(a) Any person may operate a cogeneration facility without being subject to the jurisdiction or regulation of the commission if such person uses all of the electric energy, steam, or other form of useful energy produced at such cogeneration facility. The electric energy shall not be sold to any other person except as provided in subsection (b) of this Code section.

(b) Any person may operate a cogeneration facility and sell any excess electric energy to an electric supplier without being subject to the jurisdiction or regulation of the commission; provided, however, that nothing in this article shall except a person from compliance with federal law.



§ 46-3-54. Electric service providers; rates and fees

An electric service provider:

(1) Shall make either bidirectional metering or single directional metering available to customer generators depending on how the distributed generation facility is connected to the distribution system of the electric service provider;

(2) Shall enter into a written agreement with the customer generator to charge the customer generator the rate established by the commission, or the appropriate governing body, in the case of any other electric service provider or electric supplier, for metering services;

(3) In setting the fees for metering service, the commission, or the appropriate governing body, in the case of any other electric service provider or electric supplier, will include the direct costs associated with interconnecting or administering metering services or distributed generation facilities and will not allocate these costs among the utility's entire customer base; and

(4) In establishing such a fee for metering services, the electric service provider shall not charge the customer generator any standby, capacity, interconnection, or other fee or charge, other than a monthly service charge, unless agreed to by the customer generator or approved by the commission, in the case of an electric utility, or the appropriate governing body, in the case of any other electric service provider or electric supplier.



§ 46-3-55. Measurement and payment of energy flow

Consistent with the other provisions of this chapter, the energy flow shall be measured and paid for in the following manner:

(1) If the distributed generation facilities are connected to the electric service provider's distribution system on the customer generator's side of the customer's meter, the electric service provider shall:

(A) Measure the electricity produced or consumed during the billing period, in accordance with normal metering practices using bidirectional metering;

(B) When the electricity supplied by the electric service provider exceeds the electricity generated by the customer's distributed generation, the electricity shall be billed by the electric service provider, in accordance with tariffs filed with the commission; or

(C) When electricity generated by the customer's distributed generation system exceeds the electricity supplied by the electric service provider, the customer generator:

(i) Shall be billed for the appropriate customer charges for that billing period; and

(ii) Shall be credited for the excess kilowatt-hours generated during the billing period at an agreed to rate as filed with the commission, with this kilowatt-hour credit appearing on the bill for the billing period; or

(2) If the distributed generation facilities are connected to the electric service provider's distribution system on the electric service provider's side of the customer's meter, the electric service provider shall:

(A) Measure the electricity produced or consumed during the billing period, in accordance with normal metering practices using single directional metering;

(B) Charge the customer generator a minimum monthly fee as established in Code Section 46-3-54; and

(C) If there is electricity generated by the customer generator for the billing period, the customer generator shall be compensated at an agreed to rate as filed with the commission.



§ 46-3-56. Requirement to purchase energy from customer generator; safety standards and regulations

(a) An electric service provider will only be required to purchase energy as specified in Code Section 46-3-55 from an eligible customer generator on a first-come, first-served basis until the cumulative generating capacity of all renewable energy sources equals 0.2 percent of the utility's annual peak demand in the previous year; provided, however, that no electric service provider will be required to purchase such energy at a price above avoided energy cost unless that amount of energy has been subscribed under any renewable energy program.

(b) Once the capacity is subscribed, an electric service provider may purchase energy from an eligible customer generator at a cost of energy as defined for a utility by the commission, in the case of an electric utility, or by the appropriate governing body, in the case of any other electric service provider or electric supplier.

(c) A distributed generation facility used by a customer generator shall include, at the customer's own expense, all equipment necessary to meet applicable safety, power quality, and interconnection requirements established by the National Electrical Code, National Electrical Safety Code, the Institute of Electrical and Electronics Engineers, and Underwriters Laboratories.

(d) The commission, in the case of an electric utility, or the appropriate governing body, in the case of other electric service providers or electric suppliers, after appropriate notice and opportunity for comment, may adopt by regulation additional safety, power quality, and interconnection requirements for customer generator that the commission or governing body determines are necessary to protect public safety and system reliability.

(e) An electric service provider may not require a customer generator whose distributed generation facility meets the standards in subsections (a) and (b) of this Code section, to comply with additional safety or performance standards, perform or pay for additional tests, or purchase additional liability insurance.

(f) No electric service provider or electric supplier shall be liable to any person, directly or indirectly, for loss of property, injury, or death resulting from the interconnection of a cogenerator or distributed generation facility to its electrical system.






Part 4 - Solar Power Free-Market Financing

§ 46-3-60. Short title

This part shall be known and may be cited as the "Solar Power Free-Market Financing Act of 2015."



§ 46-3-61. Findings

The General Assembly hereby finds and declares that:

(1) It is in the public interest to facilitate customers of electric service providers to invest in and install on their property solar technologies of their choice;

(2) Free-market financing of solar technologies may provide more customers with opportunities to install solar technology;

(3) Solar energy procurement agreements, and other similar financing arrangements, including those in which the payments are based on the performance and output of the solar technology installed on the property of customers of electric service providers, are financing arrangements which may help reduce or eliminate upfront costs involved in solar technology investments and installation by such customers; and

(4) Individuals and entities which offer or receive such financing opportunities through solar energy procurement agreements pursuant to this part should not be considered or treated as electric service providers.



§ 46-3-62. Definitions

As used in this part, the term:

(1) "Affiliate" means any entity directly or indirectly controlling or controlled by or under direct or indirect common control with an electric service provider.

(2) "Capacity limit" means a peak generating capacity in alternating current that is no greater than:

(A) Ten kilowatts, for a residential application; or

(B) One hundred and twenty-five percent of the actual or expected maximum annual peak demand of the premises the solar technology serves, for a commercial application.

(3) "Control" means the power to significantly influence the management and policies of any affiliate, directly or indirectly, whether through the ownership of voting securities, by contract, or otherwise.

(4) "Electric service provider" means any electric supplier that is engaged in the business of distributing electricity to retail electric customers in this state.

(5) "Electric supplier" has the same meaning as provided in paragraph (3) of Code Section 46-3-3.

(6) "Entity" means any business entity, including, but not limited to, a corporation, partnership, limited liability company, or sole proprietorship.

(7) "Maximum annual peak demand" means the maximum single hour electric demand actually occurring or expected to occur at a premises, measured at the premises' electrical meter.

(8) "Person" means any individual or entity.

(9) "Premises" has the same meaning as provided in paragraph (6) of Code Section 46-3-3.

(10) "Property" means the tract of land on which a premises is located, together with all adjacent contiguous tracts of land utilized by the same retail electric customer.

(11) "Retail electric customer" means a person who purchases electric service from an electric service provider for such person's use and not for the purpose of resale.

(12) "Solar energy procurement agreement" means any agreement, lease, or other arrangement under which a solar financing agent finances the installation, operation, or both of solar technology in which the payments are based on the performance and output of the solar technology installed on the property.

(13) "Solar financing agent" means any person, including an electric service provider and an affiliate, whose business includes the leasing, financing, or installation of solar technology.

(14) "Solar technology" means a system that:

(A) Generates electric energy that is fueled solely by ambient sunlight;

(B) Is installed upon property owned or occupied by a retail electric customer; and

(C) Is connected to the electric service provider's distribution system on either side of the electric service provider's meter.



§ 46-3-63. Financing of solar technology; electric service provider prohibited from interfering with use of solar technology; electric service provider not liable for certain acts

(a) Solar technology at or below the capacity limit may be financed by a retail electric customer through a solar financing agent utilizing a solar energy procurement agreement, provided that:

(1) Such solar technology and the installation thereof complies with all applicable state laws and all applicable county and municipal ordinances and permitting requirements; and

(2) The retail electric customer or the solar financing agent gives notice to the electric service provider serving the premises at least 30 days prior to operation of such solar technology.

(b) No electric service provider shall prevent or otherwise interfere with the installation, operation, or financing of solar technology by a retail electric customer through a solar financing agent pursuant to subsection (a) of this Code section, except that an electric service provider may require the retail electric customer to meet applicable safety, power quality, and interconnection requirements as provided in Code Section 46-3-64.

(c) An electric service provider not acting as a solar financing agent at the specific property where the liability arises shall not be liable for any loss of assets, injury, or death that may arise from, be caused by, or relate to:

(1) The act, or failure to act, of the retail electric customer or the solar financing agent relating to the solar technology;

(2) The solar energy procurement agreement or any other agreement between the retail electric customer and the solar financing agent; or

(3) The solar technology.

(d) A solar financing agent which is not an electric service provider or affiliate may provide solar energy procurement agreements authorized by this part, notwithstanding the restrictions of Part 1 of this article.

(e) A property with multiple premises may have multiple solar technologies financed by solar energy procurement agreements; provided, however, that a single solar technology is not connected to multiple premises and that the cumulative capacity of solar technologies connected to a premises shall not exceed the capacity limit. Solar technology installed to serve one premises shall only generate electric energy that is used on and by such premises or fed back to an electric service provider.



§ 46-3-64. Requirements upon a retail electric customer utilizing solar technology connected to an electric system of an electric service provider

(a) For solar technology with a peak generating capacity of not more than 10 kilowatts for a residential application and not more than 100 kilowatts for a commercial application, the electric service provider may require the retail electric customer or solar financing agent to provide, at the retail electric customer's or solar financing agent's expense, all equipment necessary to meet applicable safety, power quality, and interconnection requirements established by the National Electrical Code, National Electrical Safety Code, Institute of Electrical and Electronics Engineers, and Underwriters Laboratories, prior to interconnecting the solar technology to the electric service provider's electric system. If such applicable safety, power quality, and interconnection requirements are met, an electric service provider shall not require compliance with additional safety or performance standards, require the performance of or payment for additional tests, or require the purchase of additional liability insurance.

(b) For solar technology with a peak generating capacity of more than 10 kilowatts for a residential application and more than 100 kilowatts for a commercial application, the electric service provider may require compliance with additional requirements beyond those specified in subsection (a) of this Code section. Such additional requirements shall include only those necessary to protect public safety, power quality, and system reliability.



§ 46-3-65. Clarification of who shall be considered an electric supplier and an electric service provider

(a) Provided that the solar technology does not exceed the capacity limit, the leasing, financing, or installation of such solar technology through a solar energy procurement agreement shall not be considered the provision of electric service to the public, retail electric service, or retail supply of electricity by the solar financing agent, and neither the retail electric customer nor the solar financing agent shall be considered an electric supplier within the meaning of Part 1 of this article or in violation of exclusive electric service rights arising therein.

(b) Notwithstanding any other provision of law, a solar financing agent's actions under this part shall not cause the solar financing agent to be considered an electric service provider for any purpose under this title.

(c) Any electric service provider or affiliate shall be authorized to become a solar financing agent; provided, however, that the restrictions of Part 1 of this article shall apply to any such electric service provider's provision of solar technology. An electric service provider and an affiliate shall be subject to subsection (a) of Code Section 46-3-11 in providing services as a solar financing agent.



§ 46-3-66. Construction and applicability

(a) Except as provided in subsection (d) of Code Section 46-3-63 and subsections (a) and (b) of Code Section 46-3-65, nothing in this part shall be construed as modifying the restrictions of Part 1 of this article on the sale, offer for sale, or distribution of retail electric service in this state.

(b) Nothing in this part shall be construed to create or alter rights in real property or to change any restrictions or regulations on the use of real property that may exist under any means, including, but not limited to, a covenant, contract, ordinance, or state or federal law.

(c) Nothing in this part shall be construed to restrict, affect, or diminish the ability of any county or municipality to adopt or enforce ordinances, permits, or regulations, or otherwise to exercise any lawful power under the Constitution or laws of this state, including, without limitation, those affecting zoning, land use, or the use of public rights of way.

(d) Nothing in this part shall be applied to impair any obligation or right under a contract entered into prior to the effective date of this part or any amendment to or extension of such contract.

(e) Nothing in this part shall be applied to any party to a wholesale electric power or transmission service contract entered into prior to the effective date of this part or to any original party to such contract that is subsequently amended or extended to the extent that the financing and installation of the solar technology would cause such party to be in breach of such contract or increase the costs of such contract by $100,000.00 or more. Any legal successor to substantially all rights and assets of a party shall also be considered a party under this subsection.









Article 2 - Nonprofit Rural Electrification Membership Corporations



Article 3 - Municipal Electric Authority of Georgia

§ 46-3-110. Declaration of necessity

Whereas certain political subdivisions of this state now own and operate electric distribution systems to serve their citizens, inhabitants, and customers by providing them electricity for all purposes; and whereas, if such political subdivisions are to furnish, and if the members of the public in the areas they serve are to receive, adequate service, such political subdivisions must have adequate, dependable, and economical sources and supplies of bulk electric power; it is declared that there exists in this state a need for an authority to function without profit in developing and promoting for the public good in this state adequate, dependable, and economical sources and supplies of bulk electric power and energy for the purposes expressed in this Code section.



§ 46-3-111. Definitions

As used in this article, the term:

(1) "Authority" means the Municipal Electric Authority of Georgia and any successor thereto. Any change in name or composition of the authority shall in no way affect the vested rights of any person under this article or impair the obligations of any contracts existing under this article.

(2) "Bond anticipation notes" or "notes" means short-term obligations issued after validation of bonds and in anticipation of the issuance of the bonds as validated.

(3) "Bonds" or "revenue bonds" means any bonds issued by the authority under this article, including refunding bonds.

(4) "Cost of project" or "cost of construction" means all costs of construction; all costs of real and personal property required for the purposes of such project and facilities related thereto, including land and any rights or undivided interests therein, easements, franchises, water rights, fees, permits, approvals, licenses, and certificates, and the securing of such permits, approvals, licenses, and certificates and the preparation of applications therefor, and including all machinery and equipment, including equipment for use in connection with such construction, and the initial fuel supply acquired for such project; financing charges; interest prior to and during construction and during such additional period as the authority may reasonably determine to be necessary for the placing of such project in operation; costs of engineering, architectural, and legal services; costs of plans and specifications and all expenses necessary or incidental to determining the feasibility or practicability of the project; administrative expenses; and such other expenses as may be necessary or incidental to the financing authorized by this article. All funds paid or advanced for any of the purposes mentioned in this paragraph by political subdivisions contracting with the authority prior to the issuance of any of the authority's bonds or notes may be refunded to such political subdivisions out of the proceeds of any bonds or notes so issued. The costs of any project may also include a fund or funds for the creation of a debt service reserve, a renewal and replacement reserve, a fuel reserve, and such other reserves as may be reasonably required by the authority for the operation of its projects and as may be authorized by any bond resolution or trust agreement or indenture pursuant to the provisions of which the issuance of any such bonds may be authorized. Any obligation or expense incurred for any of the purposes mentioned in this paragraph shall be regarded as a part of the cost of the project and may be paid or reimbursed as such out of the proceeds of revenue bonds or notes issued under this article for such project.

(5) "Election committee" means the Municipal Electric Authority of Georgia Membership Election Committee, as created in Code Section 46-3-113.

(6) "Project," "undertaking," or "facility" means electric generation and transmission lines and works and all property, whether real or personal, of every kind and nature material or pertinent thereto or necessary therefor which may be used or useful in the development of electric power and energy and in the supplying of such electric power and energy to all those entities contracting with the authority therefor. These terms may include a divided or undivided interest in any electric generation or transmission facility in which the authority participates as an owner in common with others. These terms may be used interchangeably.



§ 46-3-112. Creation of authority; status of authority as instrumentality of state; location of principal office and legal situs or residence of authority

There is created a public body corporate and politic to be known as the Municipal Electric Authority of Georgia, which shall be a public corporation of the State of Georgia and shall have a perpetual existence. This authority, however, shall not be a state institution nor a department or agency of the state but shall be an instrumentality of the state, a mere creature of the state, having distinct corporate entity and being exempt from Article 2 of Chapter 17 of Title 50. The authority shall have its principal office in Fulton County, and its legal situs or residence for the purpose of this article shall be Fulton County.



§ 46-3-113. Number of members of authority; creation of Municipal Electric Committee of Georgia Membership Election Committee; designation of members; selection of officers; receiving of nominations, election and terms of first members of authority

(a) The authority shall consist of nine members. The first nine members shall be elected as provided in this Code section.

(b) On or before June 16, 1975, each of those political subdivisions which have, prior to such date, by proper resolution of their respective governing bodies, declared their intention to contract with the authority for the purchase of electric power and energy (other than for short-term purchases) shall designate one person, who shall be a resident of such political subdivision, as its representative on a body to be known as the Municipal Electric Authority of Georgia Membership Election Committee, provided that at least five political subdivisions have declared their intention to contract with the authority. All such resolutions of declaration of intention to contract with the authority shall be presented to the election committee at its first meeting, which shall be held in the office of the Georgia Municipal Association at 11:00 A.M. on Monday, June 22, 1975.

(c) At its first meeting, the election committee shall organize and shall elect a chairman and such other officers as may be desirable in the determination of the election committee. The election committee shall then determine the sufficiency of the resolutions presented to it and shall determine the number of votes (including fractions thereof) which each representative to the election committee shall be entitled to cast in accordance with Code Section 46-3-117. Nominations for membership on the authority shall then be received by the election committee prior to adjournment of its first meeting.

(d) The election committee shall then meet for the second time on Monday, June 29, 1975, at the same time and place to receive any other nominations to the authority that may be made. A vote shall then be taken; and the nine nominees receiving the largest number of votes cast by a quorum of the election committee, as such quorum is determined by subsection (c) of Code Section 46-3-117, shall be declared the first nine members of the authority. Insofar as may be consistent with the remaining provisions of this Code section, in the election of the first nine members, the three nominees receiving the highest number of votes shall be elected to terms of three years; the three nominees receiving the next highest number of votes shall be elected to terms of two years; and the three nominees receiving the next highest number of votes shall be elected to terms of one year. Any tie votes shall be resolved by lot in such manner as shall be prescribed by the election committee.

(e) Notwithstanding any other provision of this Code section to the contrary, in the event it should be mathematically necessary in the election of the members of the authority for two members to be residents of the same political subdivision, then one of the two members who are residents of the same political subdivision shall be elected for an initial term of one year. In the event there are four political subdivisions from which two residents must be elected, one of the residents of one of such political subdivisions shall be elected for an initial term of two years.



§ 46-3-114. Residency requirements for authority members; ineligibility of election committee representatives for membership; eligibility of members to succeed themselves

Each member of the authority shall be a resident of one of the political subdivisions represented on the election committee, but, insofar as is mathematically possible, no two members shall reside in the same political subdivision. Representatives to the election committee shall not be eligible for membership on the authority. Members shall be eligible to succeed themselves.



§ 46-3-115. Terms of authority members generally; time of meeting of election committee prior to annual meeting of authority

Upon the expiration of the terms of the first members of the authority, members shall be elected for three-year terms, provided that in the year in which a member's term is to expire, the term shall not expire until the adjournment of the annual meeting for that year and until a successor is elected. The election committee shall meet at a date not more than 30 days prior to each annual meeting of the authority and shall elect members to fill the terms which will expire at the conclusion of such annual meeting.



§ 46-3-116. Selection of additional representatives to election committee by political subdivisions subsequently contracting with authority

(a) Each political subdivision contracting with the authority (other than for short-term purchases) following the election of the first nine members of the authority shall designate a representative to the election committee no more than 30 days following the execution of such contract by and between the authority and such political subdivision. The term of such additional representative shall begin with the next meeting of the election committee.

(b) Representatives to the election committee shall serve at the pleasure of the governing body of the political subdivision which appointed them.



§ 46-3-117. Manner of distribution of votes among representatives to election committee; quorum of election committee

(a) In elections held by the election committee to elect members to the authority, each political subdivision entitled to representation on the election committee shall have and shall be entitled to have its representative on the election committee cast one whole vote plus an additional vote or votes (including fractions thereof) to be determined as provided in this subsection. The percentage which is arrived at by dividing the number of kilowatt hours taken from Georgia Power Company by each such political subdivision during the immediately preceding calendar year by the total number of kilowatt hours taken from Georgia Power Company by all such political subdivisions during the immediately preceding calendar year shall be determined; and each such percentage shall then be applied to a total number of votes equal to the total number of political subdivisions entitled to representation on the election committee. The resulting figure, calculated to the nearest one-thousandth, shall be the additional vote or votes (including fractions thereof) to which each respective political subdivision is entitled.

(b) At such time as facilities of the authority are placed in commercial operation as determined by the authority and energy is being supplied by the authority to political subdivisions contracting with the authority, then and thereafter each such political subdivision entitled to representation on the election committee shall have and shall be entitled to have its representative on the election committee cast one whole vote plus an additional vote or votes (including fractions thereof) to be determined as provided in this subsection. The percentage which is arrived at by dividing the number of kilowatt hours taken from the authority by each such political subdivision during the immediately preceding calendar year by the total number of kilowatt hours taken from the authority by all such political subdivisions during the immediately preceding calendar year shall be determined; and each such percentage shall then be applied to a total number of votes equal to the total number of political subdivisions entitled to representation on the election committee. The resulting figure, calculated to the nearest one-thousandth, shall be the additional vote or votes (including fractions thereof) to which each respective political subdivision is entitled by reason of energy taken. Notwithstanding any other provision of this subsection, at the meeting of the election committee in the calendar year immediately following the calendar year in which such facilities are first placed in commercial operation, as determined by the authority, and energy is being supplied by the authority to such political subdivisions, the period of time upon which the determination shall be made of the additional vote or votes (including fractions thereof) to which the representatives of the election committee shall be entitled at such meeting shall be the remainder of the calendar year in which energy was first supplied to such political subdivisions, provided that such facilities have been in commercial operation, as determined by the authority, and energy has been supplied for a minimum of six months in the immediately preceding calendar year. If such facilities of the authority have not been in commercial operation, as determined by the authority, and if energy has not been supplied for a minimum of six months in the immediately preceding calendar year, such additional vote or votes (including fractions thereof) shall be determined by the number of kilowatt hours taken from Georgia Power Company in accordance with subsection (a) of this Code section.

(c) The presence at any meeting of the election committee of representatives entitled to cast two-thirds of the total votes to which the election committee shall be entitled shall constitute a quorum of the election committee.



§ 46-3-118. Vacancies on authority

Any vacancy in the membership of the authority shall be filled by a new member who shall be elected by the remaining members of the authority and who shall serve until the next meeting of the election committee. At the first meeting of the election committee following the filling of such vacancy, the election committee shall elect a member to fill the remainder, if any, of the unexpired term for which such vacancy was filled. Upon such election by the election committee, the membership on the authority of the member previously elected by the remaining members of the authority to fill such vacancy shall terminate.



§ 46-3-119. Officers of authority

The authority shall elect from its membership a chairman, a vice-chairman, a secretary-treasurer, and an assistant secretary-treasurer. Such officers shall serve for such terms as shall be prescribed by resolution of the authority or until their successors are elected and qualified.



§ 46-3-120. Quorum of authority; action by majority vote; adjournment of meetings at which less than a majority is present

At all meetings of the authority, the presence in person of a majority of the members in office shall be necessary for the transaction of business, and the affirmative vote of a majority of the members then in office shall be necessary for any action of the authority. No vacancy in the membership of the authority shall impair the right of such majority to exercise all the rights and perform all the duties of the authority. If at any meeting there is less than a majority present, a majority of those present may adjourn the meeting to a fixed time and place, and notice of such time and place shall be given in accordance with subsection (c) of Code Section 46-3-121, provided that if the time element of subsection (c) of Code Section 46-3-121 cannot reasonably be complied with, such notice, if any, of such adjourned meeting shall be given as is reasonably practical.



§ 46-3-121. Annual meeting of authority; special meetings; notice of meetings; waiver of notice; regular meetings other than annual meeting

(a) The annual meeting of the authority shall be held on the anniversary date of the first meeting of the authority unless the date, time, and place of such annual meeting shall otherwise be fixed by resolution of the authority, provided that any such date so fixed shall be in reasonable proximity to the anniversary date of such first meeting.

(b) Special meetings of the authority may be called by resolution of the authority, by the chairman or vice-chairman, or upon the written request of at least three members of the authority.

(c) Written notice of all meetings shall be delivered to each political subdivision contracting with the authority other than for short-term purchases, and to each member of the authority not less than ten days prior to the date of such meeting in the case of regular meetings and not less than three days in the case of special meetings.

(d) Notice of a meeting of the authority need not be given to any member who signs a waiver of notice either before or after the meeting. Attendance of a member at a meeting shall constitute a waiver of notice of such meeting and a waiver of any and all objections to the place or time of the meeting or to the manner in which it has been called or convened, except when a member states at the beginning of the meeting any such objection or objections to the transaction of business. Neither the business to be transacted at, nor the purpose of, any regular or special meeting of the authority need be specified in the notice or waiver of notice of such meetings.

(e) In addition to the annual meeting of the authority, regular meetings of the authority may be established by resolution of the authority; and no notice, other than notice of the adoption of such resolution to any member of the authority who was absent when it was adopted, shall be required for such meeting, except for the notice required by subsection (c) of this Code section.



§ 46-3-122. Reimbursement of members for expenses; making of rules and regulations by authority; employment of staff and personnel; designation of assistant secretary-treasurer

The members of the authority shall not be entitled to compensation for their services but may be reimbursed by the authority for their actual expenses properly incurred in the performance of their duties. The authority shall make rules and regulations for its own government and may retain, employ, and engage all necessary staff and personnel, including professional and technical supervisors, assistants, and experts and other agents and employees, whether temporary or permanent, as it may require. Any one or more of such persons so engaged may be designated as an additional assistant secretary-treasurer of the authority and may be given the duties of keeping the books, records, and minutes of the authority, of giving all notices required by Code Sections 46-3-120, 46-3-121, and 46-3-123, and, in the absence of or in lieu of the secretary-treasurer, performing all other functions of the secretary-treasurer. Officers designated by the authority pursuant to this Code section shall serve at the pleasure of the authority.



§ 46-3-123. Removal of authority members from office

The election committee shall have the power to remove from office any member of the authority for cause after written notice and public hearing.



§ 46-3-124. Books and records generally

The authority shall keep suitable books and records of all its obligations, contracts, transactions, and undertakings; of all income and receipts of every nature; and of all expenditures of every kind.



§ 46-3-125. Purpose of authority

The purpose of the authority shall be to acquire or construct, or to acquire and construct, and to operate and maintain, or to cause to be constructed, operated, and maintained, electric generation and transmission facilities. In addition, it shall be the purpose of the authority to take all other necessary or desirable action in order to provide or make available an adequate, dependable, and economical supply of electric power and energy and related services to those political subdivisions of this state identified in Code Section 46-3-130 which may desire the same and, incidentally and so as to take advantage of economies of scale in the generation and transmission of electric power and energy, to other persons and entities.



§ 46-3-126. Powers of authority generally

The authority shall have all powers necessary or convenient to carry out and effectuate the purpose and provisions of this article including, but without limiting the generality of the foregoing, the power:

(1) To sue and be sued in contract and in tort and to complain and defend in all courts;

(2) To adopt and alter a corporate seal;

(3) To acquire in its own name real property or rights and easements therein and franchises and personal property necessary or convenient for its corporate purposes, by purchase, on such terms and conditions and in such manner as it may deem proper, or by the exercise of the power of eminent domain in accordance with any and all existing laws of the State of Georgia applicable to the condemnation of property for public use, including the power to proceed as a condemning body under Article 2 of Chapter 2 of Title 22 or by gift, grant, lease, or otherwise; to insure the same against any and all risks as such insurance may, from time to time, be available; and to use such property, rent or lease the same to or from others, make contracts with respect to the use thereof, or sell, lease, or otherwise dispose of any such property in any manner it deems to the best advantage of the authority and the purposes thereof. The power to acquire, use, and dispose of property provided in this paragraph shall include the power to acquire, use, and dispose of any interest in such property, whether divided or undivided, which acquisition may result in the ownership of such property or any part thereof in common with any other party, whether public or private. Title to any such property of the authority, however, shall be held by the authority exclusively for the benefit of the public. The authority shall be under no obligation to accept and pay for any property condemned under this article except from the funds provided under the authority of this article and, in any proceedings to condemn, such orders may be made by the court having jurisdiction of the action as may be just to the authority and to the owners of the property to be condemned. If the authority shall deem it expedient to construct any project on lands which are subject to the control of the state or of any political subdivision or public corporation of the state, the Governor, in the case of lands controlled by the state, or the governing authorities of such political subdivisions or such public corporations are authorized to convey such lands to the authority for such consideration, not exceeding reasonable value, as may be agreed upon by the authority, as grantee, and by the Governor or by the governing body of such political subdivision or by such public corporation, as grantor, taking into consideration the public benefit to be derived from such conveyance;

(4) To appoint and select officers, agents, and employees, including engineering, architectural, and construction experts, fiscal agents, and attorneys, and to fix their compensation;

(5) To acquire, by purchase or otherwise, in whole or in part, as provided in paragraph (3) of this Code section, and to place into operation and operate or cause to be placed into operation and operated, either as owner of all or of any part in common with others or as agent, electric generation and transmission lines, works, facilities, and projects; to provide, by sale or otherwise, an adequate, dependable, and economical electric power supply to political subdivisions of this state contracting with the authority pursuant to authority of Code Section 46-3-130; and, through such political subdivisions, to supply such electric power to the members of the public in the areas served by them; and, as agent for such political subdivisions, to secure power supply contracts and arrangements with other persons. The authority shall also have the power, which may be exercised either as principal or as agent, to manufacture, generate, store, and transmit electric current for light, heat, power, and energy; to manufacture, buy, sell, import, export, lease, or otherwise acquire and generally deal in electrical apparatuses of all kinds and machinery and devices and nuclear or fossil fuels for the manufacture, generation, storage, and transmission of electric current for light, heat, power, and energy; to purchase power at retail or wholesale from any other person; to purchase or construct part of the capacity of generation or transmission projects sponsored and owned by or in common with others, making any such purchase at wholesale or retail within or without this state; to contract for the purchase of power and energy from, or the sale of power and energy to, the United States government and electric utility systems either privately or publicly owned, within or without this state; to execute long- or short-term power purchase or sale contracts on terms which may include agreements with respect to resale rates and the disposition of revenues; to interchange, exchange, and purchase power and energy from any person; to erect, buy, lease, or otherwise acquire, operate, and maintain electric lighting, heating, and power projects; to transmit power both for itself and on behalf of others; to erect, buy, sell, lease, or otherwise acquire, maintain, and operate or cause to be maintained and operated plants, underground subways, conduits, poles, and wires above, upon, and under the streets, alleys, lands, and territories of political subdivisions, public or private corporations, or individuals; and to continue to sell electric power to political subdivisions of this state which are authorized to contract with the authority pursuant to Code Section 46-3-130 and to other persons and entities and, as agent for any or all of the same, to make power and energy otherwise available to them through arrangements with other persons, all in the exercise of the powers of the authority and to effectuate the purposes of this article;

(6) To contract with the state and its agencies, instrumentalities, and departments, with those political subdivisions of the state which are authorized to contract with the authority pursuant to Code Section 46-3-130 and with private persons and corporations. This power includes the making of contracts for the construction of projects, which contracts for construction may be made either as sole owner of the project or as owner, in common with other public or private persons, of any divided or undivided interest therein;

(7) To exercise any one or more of the powers, rights, and privileges conferred by this Code section either alone or jointly or in common with one or more other parties or utilities, whether public or private. In any such exercise of such powers, rights, and privileges jointly or in common with others with respect to the construction, operation, and maintenance of electric generation or transmission facilities, the authority may own an undivided interest in such facilities with any other parties, whether public or private. The authority may enter into agreements with respect to any such electric generation or transmission facility with the other parties participating therein, and any such agreement may contain such terms, conditions, and provisions consistent with this article as the parties thereto shall deem to be in their best interests. Any such agreement may include, but need not be limited to, provisions for the construction, operation, and maintenance of such electric generation or transmission facility by any one or more of the parties to such agreement, which party or parties shall be designated in or pursuant to such agreement as agent or agents on behalf of itself and one or more of the other parties thereto, or by such other means as may be determined by the parties thereto. Such an agreement may also include provisions for methods of determining and allocating among or between the parties the costs of construction, operation, maintenance, renewals, replacements, improvements, and disposals with respect to such facility. In carrying out its functions and activities as such agent with respect to the construction, operation, and maintenance of such a facility, such agent shall be governed by the laws and regulations applicable to such agent as a separate legal entity and not by any laws or regulations which may be applicable to any of the other participating parties. Notwithstanding any other law to the contrary, pursuant to the terms of any such agreement the authority may delegate its powers and duties with respect to the construction, operation, and maintenance of such facility to the party acting as agent; and all actions taken by such agent in accordance with the provisions of such agreement may be made binding upon the authority without further action or approval by the authority;

(8) To accept, receive, and administer gifts, grants, appropriations, and donations of money, materials, and property of any kind, including loans and grants from the United States government or the State of Georgia or any agency, department, authority, or instrumentality of either, upon such terms and conditions as the United States government, the State of Georgia, or such agency, department, authority, or instrumentality shall impose; to administer trusts; and to sell, lease, transfer, convey, appropriate, and pledge any and all of its property and assets;

(9) To invest any accumulation of its funds and any sinking fund or reserves in any manner that public funds of this state or its political subdivisions may be invested, and to purchase its own bonds and notes;

(10) To do any and all things necessary or proper for the accomplishment of the objectives of this article and to exercise any power usually possessed by private corporations performing similar functions which is not in conflict with the Constitution and laws of this state, including:

(A) Employment of professional and administrative staff and personnel and retaining of legal, engineering, and other professional services;

(B) The purchasing of all kinds of insurance, including, without limitation, insurance against tort liability and against risks of damage to property;

(C) The borrowing of money for any of the corporate purposes of the authority, provided that obligations of the authority other than revenue bonds for which provision is made in this article shall be payable from the general funds of the authority and shall not be a charge against any special fund allocated to the payment of revenue bonds;

(D) The power to indemnify and hold harmless any parties contracting with the authority or its agents from damage to persons or property; and

(E) The power to act as self-insurer with respect to any loss or liability;

(11) To issue its revenue bonds as provided in this article in evidence of its indebtedness incurred with respect to the powers described in this Code section, such bonds to be payable from the revenues, receipts, and earnings of the projects of the authority and other available funds thereof; to execute trust agreements or indentures; to sell, convey, pledge, and assign any and all of its funds, assets, property, and income as security for the payment of such revenue bonds; and to provide for the payment of the same and for the rights of the owners thereof.



§ 46-3-127. Policy as to nonprofit operation of projects by authority; fixing of rates, fees, and charges by authority

The authority shall not operate or construct any project for profit except insofar as any such profit will inure to the benefit of the public. The authority shall fix the rates, fees, and charges consistent with this declaration of policy such as will produce revenues only in amounts sufficient, together with all other funds of the authority, to pay principal and interest on bonds and obligations of the authority, to provide for maintenance and operation of the authority and of its projects, and to maintain such reserves as shall have been created in amounts sufficient in the judgment of the authority for the security of the bonds and for the improvement, replacement, or expansion of the facilities or services of the authority or to provide fuel for its generating projects.



§ 46-3-128. Declaration of authority property as public property; payments by authority in lieu of taxes; tax exemption for authority property, income, obligations, and debt interest

(a) It is found, determined, and declared that the creation of the authority and the carrying out of its corporate purposes are in all respects for the benefit of the people of this state and that the authority is an institution of purely public charity performing an essential governmental function.

(b) (1) The property of the authority is declared, and shall in all respects be considered, to be public property. Title to the authority's property shall be held by the authority only for the benefit of the public; and the use of such property pursuant to this article shall be and is declared to be for essential public and governmental purposes, that is, for the promotion of public general welfare in the matter of providing an adequate, dependable, and economical electric power supply in an effort to better the general condition of society in this state, which promotion is declared to be a public beneficence for the good of humanity and for the general improvement and happiness of society.

(2) (A) It is recognized, however, that removal from local tax digests of the value of all property owned by the authority might impose an unfair burden on many taxpayers whose property is taxable. In the interest of weighing these benefits and concerns and arriving at an equitable policy regarding treatment of authority property, the General Assembly finds and declares that equity requires that the exemption presently applicable to the authority's property should remain in effect. However, the General Assembly also finds and declares that in the future the authority should rightfully make payments in lieu of taxes so that the authority may fulfill its good and public purposes without incidental harm to the state's local governments.

(B) With respect to tangible property owned by the authority and included in its project one and project two, as those projects are constituted as of March 25, 1980, or thereafter under the authority's power revenue bond resolution and general power revenue bond resolution, and supplemental resolutions thereto, the authority shall begin making payments in lieu of taxes in such manner and amounts as provided in this Code section in the earlier of (i) the first year after all of the bonds issued by the authority to finance each such respective project have been fully redeemed or (ii) the year 2020.

(C) With respect to tangible property acquired or constructed by the authority after March 25, 1980, and not included in its project one or project two, the authority shall begin making payments in lieu of taxes, in such manner and amounts as provided in this Code section, in the year 1981 or such later year as the authority first acquires or constructs such property.

(D) In each year in which the authority is required by this Code section to make payments in lieu of taxes, it shall file a return within the same time and in the same form and manner as public utilities. The taxing authorities shall assess the tangible property of the authority which is made subject by this Code section to payments in lieu of taxes in accordance with the law and procedures applicable to public utilities and shall apply to such assessments in each year in which any such payments are due the appropriate millage levies of the state and of the political subdivisions in which such property is located in order to arrive at the amounts of the respective payments in lieu of taxes. The authority shall be notified of the amounts of the payments in lieu of taxes due and shall pay such amounts to the state and respective political subdivisions within the time in which payments of taxes by public utilities are allowed or required.

(c) Except as specifically provided in this Code section for payments in lieu of taxes, all property of the authority, all income, obligations, and interest on the bonds and notes of the authority and all transfers of such property, bonds, or notes shall be and are declared to be exempt from taxation by the state or any of its political subdivisions.



§ 46-3-129. Contracts between authority and political subdivisions for use of projects and facilities of authority

(a) The authority may contract with any political subdivision of this state which is authorized by Code Section 46-3-130 to make such contracts for the payment of such rates, tolls, fees, and charges as may be prescribed by the authority for the use by such subdivisions or the residents thereof of the services and facilities of the projects and facilities of the authority. Any such political subdivision shall have the right and power, by resolution of its governing body, to make such a contract; and the amounts contracted to be paid by such political subdivision to the authority under such a contract shall constitute general obligations of such political subdivision for the payment of which the full faith and credit of such political subdivision may be pledged to provide the funds required to fulfill all obligations arising under any such contract.

(b) Any such political subdivision which enters into such a contract pursuant to this article shall, annually in each and every fiscal year during the term of such contract, include in a general revenue or appropriation measure, whether or not any other items are included, sums sufficient to satisfy the payments required to be made in each year by such contract until all payments required under such contract have been paid in full.

(c) If for any reason a provision or appropriation pursuant to subsection (b) of this Code section is not made, then the fiscal officers of such political subdivision are authorized and directed to set up as an appropriation on their accounts in each fiscal year the amounts required to pay the obligations called for under any such contract. The amount of an appropriation made under this subsection in each fiscal year shall be due and payable and shall be expended for the purpose of paying and meeting the obligations provided under the terms and conditions of such contract; and such appropriation shall have the same legal status as if the contracting political subdivision had included the amount of the appropriation in its general revenue or appropriation measure. Such fiscal officers shall make such payment to the authority if for any reason such appropriation is not otherwise made.

(d) Any political subdivision which contracts with the authority under this article may obligate itself and its successors to use only those projects for which it has contracted and none other.



§ 46-3-130. Eligibility of political subdivisions to contract with authority

The political subdivisions with which the authority shall be authorized to contract to provide an electric power supply pursuant to this article shall be those political subdivisions of this state which, on March 18, 1975, owned and operated an electric distribution system.



§ 46-3-131. Issuance of revenue bonds and bond anticipation notes in general

(a) When the authority desires to issue revenue bonds as permitted by this article, the authority shall, prior to the adoption of a resolution authorizing the issuance of such bonds, enter into one or more contracts with no less than five political subdivisions which are authorized to contract with the authority in accordance with Code Section 46-3-130. All such contracts shall be in accordance with Code Section 46-3-129.

(b) The acquisition, construction, reconstruction, improvement, equipment, alteration, repair, or extension of any project, and the issuance, in anticipation of the collection of the revenues from such project, of bonds to provide funds to pay the cost thereof, may be authorized under this article by resolution of the authority. Unless otherwise provided therein, such resolution shall take effect immediately and need not be laid over or published or posted. The authority, in determining such cost, may include all costs and estimated costs of the issuance of the bonds; all engineering, inspection, fiscal, and legal expenses; the interest which it is estimated will accrue during the construction period and during such additional period as the authority may reasonably determine to be necessary for the placing of such project in operation on money borrowed, or which it is estimated will be borrowed pursuant to this article; and all costs included in the definition of "cost of project" as defined in Code Section 46-3-111. Such bonds may also be issued to pay off, refund, or refinance any outstanding bonds or other obligation of any nature owed by the authority, whether or not such bonds or other obligations shall then be subject to redemption; and the authority may provide for such arrangements as it may determine for the payment and security of the bonds being issued or for the payment and security of the bonds or other obligations to be paid off, refunded, or refinanced.

(c) Revenue bonds may be issued under this article in one or more series; may bear such date or dates; may mature at such time or times, not exceeding 50 years from their respective dates; may bear interest at such rate or rates, payable at such time or times; may be payable in such medium of payment at such place or places; may be in such denomination or denominations; may be in such form, either coupon or fully registered without coupons; may be issued in any specific amounts; may carry such registration, conversion, and exchangeability privileges; may be declared or become due before the maturity date thereof; may provide such call or redemption privileges; may have such rank or priority; and may contain such other terms, covenants, assignments, and conditions as the bond resolution authorizing the issuance of such bonds or any indenture or trust agreement may provide. The authority may sell such bonds in such manner, at such price or prices, and upon such terms and conditions as shall be determined by the authority.

(d) The bonds shall be signed by the chairman of the authority; the corporate seal of the authority shall be impressed, imprinted, or otherwise reproduced on the bonds; and the bonds shall be attested by the signature of the secretary-treasurer of the authority. The coupons shall be signed in such manner as may be directed by the authority. The signatures of the officers of the authority and the seal of the authority upon any bond, note, or other debt security issued by the authority may be by facsimile if the instrument is authenticated or countersigned by a trustee other than the authority itself or an officer or employee of the authority. All bonds or notes issued under authority of this article bearing signatures or facsimiles of the signatures of officers of the authority in office on the date of the signing thereof shall be valid and binding, notwithstanding that before the delivery thereof and payment therefor such officers whose signatures appear thereon shall have ceased to be officers of the authority. Pending the preparation of the definitive bonds, interim receipts, in such form and with such provisions as the authority may determine, may be issued to the purchasers of bonds to be issued under this article.

(e) Any bond resolution authorizing the issuance of bonds and any indenture or trust agreement entered into under this article to finance in whole or in part the acquisition, construction, reconstruction, improvement, equipment, alteration, repair, or extension of any project may contain covenants as to:

(1) The rates, fees, tolls, or charges to be charged for the services, facilities, and commodities of the project;

(2) The use and disposition of the revenue to be derived from the project;

(3) The creation and maintenance of reserves or sinking funds and the regulation, use, and disposition thereof, including debt service reserve; renewal and replacement or other capital improvement reserve, including reserves for the provision of fuel; and such other reserves as may be reasonably required by the authority for the operation of its projects and as may be authorized by the bond resolution or trust agreement or indenture pursuant to which the issuance of such bonds may be authorized;

(4) The purposes to which the proceeds of the sale of said bonds may be applied, and the use and disposition of such proceeds;

(5) Events of default and the rights and liabilities arising thereupon, the terms and conditions upon which bonds issued under this article shall become or may be declared due before maturity, and the terms and conditions upon which such declaration and its consequences may be waived;

(6) The issuance of other additional bonds or instruments payable from or a charge against the revenue of such project;

(7) The insurance to be carried thereon and the use and disposition of insurance proceeds;

(8) Books of account and the inspection and audit thereof;

(9) Limitations or restrictions on the power to lease or otherwise dispose of the project while any of the bonds or interest thereon remains outstanding and unpaid; and

(10) The operation and maintenance of the project and of the authority.

(f) The provisions of this article and of any bond resolution, indenture, or trust agreement entered into pursuant to this article shall be a contract with every holder of the bonds; and the duties of the authority under this article and under any such bond resolution, indenture, or trust agreement shall be enforceable by any bondholder by mandamus or other appropriate action or proceeding at law or in equity.

(g) The authority shall give notice to the district attorney of the Atlanta Judicial Circuit of its intention to issue its revenue bonds, setting forth the fact of service of such notice, the principal amount of bonds to be issued, the purpose for which the same are to be issued, whether the bonds are to be issued in separate series or installments from time to time, the interest rate or rates which such bonds are to bear, the amount of principal to be paid in each year during the life of the bonds or the method or formula by which such amounts shall be determined, the date by which all bonds are to be paid in full, and the security to be pledged to the payment of the bonds; provided, however, that such notice, in the discretion of the authority, in lieu of specifying the rate or rates of interest which the bonds are to bear, may state that the bonds when issued will bear interest at a rate not exceeding a maximum per annum rate of interest specified in the notice, or, in the event the bonds, or any series or installment thereof, are to bear different rates of interest for different maturity dates, may state that none of such rates will exceed the maximum rate specified in the notice; provided, further, that nothing in this subsection shall be construed as prohibiting or restricting the right of the authority to sell the bonds at a discount, even if in so doing the effective interest cost resulting therefrom would exceed the maximum per annum interest rate specified in the notice to the district attorney. Such notice shall be signed by the chairman, vice-chairman, or secretary-treasurer.

(h) Within 20 days after the date of service of the required notice, the district attorney shall prepare and file in the office of the clerk of the Superior Court of Fulton County a complaint directed to the Superior Court of Fulton County in the name of the state and against the authority, setting forth the fact of service of such notice, the amount of the bonds to be issued, for what purpose they are to be issued, whether the bonds are to be issued in separate series or installments from time to time, the interest rate or rates they are to bear or the maximum rate or rates of interest, the amount of principal and interest to be paid annually or the method or formula by which the amount of such payments shall be determined, and the date by which all bonds are to be paid in full. In addition, the district attorney shall obtain from the judge of the court an order requiring the authority by its proper officers to appear at such time and place as the judge may direct, either during a session of court or in chambers, within 20 days after the filing of the complaint, and show cause, if any, why the bonds should not be confirmed and validated. Such complaint and order shall be served upon the authority in the manner provided by law; and to such complaint the authority shall make sworn answer at or before the date set in the order for the hearing.

(i) Prior to the hearing of the cause, the clerk of the Superior Court of Fulton County shall publish in the official organ of Fulton County once during each of the two weeks immediately preceding the week in which the hearing is to be held a notice to the public that, on the day specified in the order providing for the hearing of the cause, the same will be heard.

(j) Within the time prescribed in the order or at such other time as he may fix, the judge of the superior court shall proceed to hear and determine all questions of law and of fact in the cause, including the question of whether the contractual obligations which are made a condition precedent to the issuance of such bonds by subsection (a) of this Code section have been properly incurred; and the judge shall render judgment on the cause. Any citizen of this state may become a party to the proceedings at or before the time set for the hearing. Any party who is dissatisfied with the judgment of the court confirming and validating the issuance of the bonds and the security therefor or refusing to confirm and validate the issuance of the bonds and the security therefor may appeal from the judgment under the procedure provided by Article 2 of Chapter 6 of Title 5. No appeal may be taken by any person who was not a party at the time the judgment appealed from was rendered.

(k) In the event no appeal is filed within 30 days after the date of the judgment of validation, or, if an appeal is filed, in the event the judgment is affirmed on appeal, the judgment of the superior court so confirming and validating the issuance of the bonds and the security therefor shall be forever conclusive upon the validity of the bonds and the security therefor.

(l) Bonds issued under this article shall bear a certificate of validation signed with the facsimile or manually executed signature of the clerk of the Superior Court of Fulton County stating the date on which the bonds were validated as provided in this Code section; and such entry shall be original evidence of the fact of judgment and shall be received as original evidence in any court in this state.

(m) The authority shall reimburse the district attorney for his actual costs of the case, if any. For every $5,000.00 in principal amount of bonds or portion thereof, there shall be payable to the clerk of the Superior Court of Fulton County the following fees for validation and confirmation:

First $500,000.00......................................................$1.00

$501,000.00 -- $2,500,000.00........................................... .25

All over $2,500,000.00................................................. .10

(n) Any other law to the contrary notwithstanding, this article shall govern all civil claims, proceedings, and actions respecting debt of the authority evidenced by revenue bonds.



§ 46-3-132. Validation of contracts for payments pledged as security for bonds

(a) When payments which are made by political subdivisions pursuant to contracts entered into under subsection (a) of Code Section 46-3-131 are pledged as security for the payment of bonds sought to be validated, the petition for validation shall make party defendant the authority and shall also make parties defendant to such action every political subdivision which has contracted with the authority for the use of the facilities, commodities, and services of the project for which bonds shall be sought to be validated and issued. In addition, every other party, whether public or private, contracting with the authority in any manner with relation to the operation of such project, and particularly with relation to any common ownership of such project or to the supplying of electric energy to the authority or the taking or purchasing of electric energy from the project, shall be made parties defendant.

(b) All such parties defendant shall be served and shall be required to show cause, if any exists, why such contracts and the terms and conditions thereof should not be inquired into by the court and the validity of the terms thereof determined and the matters and conditions imposed on the parties to such contracts and all such undertakings thereof adjudicated to be valid and binding on the parties thereto.

(c) Notice of such proceedings shall be included in the notice of validation hearing required by Code Section 46-3-131 to be issued and published by the clerk of the Superior Court of Fulton County. In addition to such notice required to be published in Fulton County, such notice shall also be published in the newspaper in which sheriff's advertisements are published, once a week during each of the two weeks immediately preceding the week of the hearing, in each county in which any portion of any of the defendant political subdivisions lie.

(d) Any citizen resident of this state may, at or before the time set for the validation hearing, intervene in the validation proceedings conducted in the Superior Court of Fulton County pursuant to Code Section 46-3-131 and may assert any ground or objection to the validity and binding effect of such contract on his own behalf and on behalf of any political subdivision and of all citizens, residents, and property owners of the state.

(e) No appeal may be taken by any person who was not a party at the time the judgment appealed from was rendered.

(f) An adjudication as to the validity of any such contract which adjudication is unexcepted to within 30 days after the date of the judgment of validation or, if an appeal is filed, which adjudication is confirmed on appeal shall be forever conclusive and binding upon such political subdivisions and the resident citizens and property owners of this state.



§ 46-3-133. Failure of district attorney to pursue judicial validation of bonds

In all cases where the authority has adopted a resolution for the issuance of revenue bonds, and where notice has been duly served upon the district attorney for the purpose of securing a judicial validation of such bonds and the security therefor, and where, in such case, there has been a failure on the part of such district attorney or other officer to proceed within the time prescribed by this article, it shall be competent for the authority to represent such facts in writing to the court and to represent further that such failure has been without fault on the part of the authority. In such case, the Superior Court of Fulton County shall have power and authority to inquire into the facts; and, upon being satisfied that such failure has not arisen from any fault or neglect on the part of the authority, it shall be the duty of the court to pass an order directing such district attorney to proceed within ten days to file a complaint as authorized by this article. Thereafter, the proceedings shall be held in the same manner as would have been followed had such petition been duly and promptly filed in the first instance.



§ 46-3-134. Bonds as legal investments; depositing bonds with public officers and bodies of state

The bonds authorized by this article shall be securities in which:

(1) All public officers and bodies of this state;

(2) All political subdivisions of this state;

(3) All insurance companies and associations, and other persons carrying on an insurance business;

(4) All banks, bankers, trust companies, saving banks, and savings associations, including savings and loan associations, building and loan associations, investment companies, and other persons carrying on a banking business;

(5) All administrators, guardians, executors, trustees, and other fiduciaries; and

(6) All other persons whatsoever who are authorized to invest in bonds or other obligations of the state

may properly and legally invest funds, including capital in their control or belonging to them. Such bonds shall also be securities which may be deposited with and shall be received by all public officers and bodies of this state and its political subdivisions for any purpose for which deposit of the bonds or other obligations of this state is authorized.



§ 46-3-135. Pledge of authority's revenues and earnings to payment of principal of and interest on bonds; setting aside of pledged revenues and earnings into sinking funds

(a) All or any part of the gross or net revenues and earnings derived from any particular project and any and all revenues and earnings received by the authority, regardless of whether such revenues and earnings were produced by a particular project for which bonds have been issued, may be pledged by the authority to the payment of the principal of and interest on revenue bonds of the authority as may be provided in any resolution authorizing the issuance of such bonds or in any trust instrument pertaining to such bonds.

(b) Such funds so pledged, from whatever source received, may include funds received from one or more or all sources and may be set aside at regular intervals into sinking funds for which provision may be made in any such resolution or trust instrument, which sinking funds may be pledged to and charged with the payment of:

(1) The interest upon such revenue bonds as such interest shall become due;

(2) The principal of the bonds as the same shall mature;

(3) The necessary charges of any trustee, paying agent, or registrar for such bonds; and

(4) Any premium upon bonds retired upon call or purchase.

(c) The use and disposition of any sinking fund may be subject to regulations for which provision may be made in the resolution authorizing the issuance of the bonds or in the trust instrument or indenture securing the payment of the same.



§ 46-3-136. Securing of bonds by trust agreement or indenture

(a) In the discretion of the authority, any issue of revenue bonds may be secured by a trust agreement or indenture made by the authority with a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without this state. Such trust agreement or indenture may pledge or assign all revenue, receipts, and earnings to be received by the authority and any proceeds which may be derived from the disposition of any real or personal property of the authority or proceeds of insurance carried thereon.

(b) The resolution providing for the issuance of revenue bonds and such trust agreement or indenture may contain provisions for protecting and enforcing the rights and remedies of the bond owners, including the right of appointment of a receiver upon default in the payment of any principal or interest obligation and the right of any receiver or trustee to enforce collection of any rates, fees, tolls, charges, or revenues for the use of the services or facilities of the project necessary to pay all costs of operation and all reserves provided for, the principal of and interest on all bonds in the issue, all costs of collection, and all other costs reasonably necessary to accomplish the collection of such sums in the event of any default of the authority.

(c) Such resolution, trust agreement, or indenture may include covenants setting forth the duties of the authority regarding the acquisition of property for and the construction of the project and regarding the custody, safeguarding, and application of all funds of the authority, including any proceeds derived from the disposition of any real or personal property of the authority or proceeds of insurance carried thereon. In addition, such resolution, trust agreement, or indenture may include covenants providing for the operation, maintenance, repair, and insurance of the project and may contain provisions concerning the conditions, if any, upon which additional bonds may be issued.

(d) Such resolution, trust agreement, or indenture may set forth the rights and remedies of the bond owners and of the trustee; may restrict the individual right of action of any bond owner in such manner as is customary in securing bonds and debentures of corporations; and may contain such other provisions as the authority may deem reasonable and proper for the security of the bond owners.

(e) All expenses incurred in carrying out any trust agreement or indenture under this Code section may be treated as a part of the cost of maintenance, operation, and repair of the project affected by such trust agreement or indenture.



§ 46-3-137. Application of bond proceeds to cost of projects; issuance of additional bonds to remedy deficit in proceeds from bond issue; application of surplus proceeds

(a) Proceeds of the bonds issued under authority of this article shall be used solely for the payment of the cost of projects and shall be disbursed upon requisition or order of such person and under such restrictions as the resolution authorizing the issuance of such bonds or the trust agreement or indenture may provide.

(b) If the proceeds of such bonds, including all series or installments of such issue, by error of calculation or otherwise, are less than the cost of projects, then, unless otherwise provided in the resolution authorizing the issuance of the bonds or in the trust agreement or indenture, additional bonds may in like manner be issued, subject to the requirements of subsection (a) of Code Section 46-3-131 to provide the amount of such deficit. Unless otherwise provided in the resolution authorizing the issuance of the bonds or in the trust agreement or indenture, such additional bonds shall be deemed to be of the same issue and shall be entitled to payment from the same fund, without preference or priority, as the bonds first issued for the same purpose.

(c) If the proceeds of the bonds of any issue exceed the amount required for the purpose for which such bonds are issued, the surplus shall be paid into the fund provided for the payment of principal and interest of such bonds.

(d) In the discretion of the authority, revenue bonds of a single issue or series or installment of such issue may be issued for the purpose of paying the cost of any one or more projects.



§ 46-3-138. Mutilated, lost, stolen, or destroyed bonds and coupons

(a) If any bond becomes mutilated or is lost, stolen, or destroyed, the authority may execute and deliver a new bond of like date of issue, maturity date, principal amount, and interest rate per annum as the bond so mutilated, lost, stolen, or destroyed, which new bond shall have attached thereto coupons corresponding in all respects to those, if any, on the bond mutilated, lost, stolen, or destroyed, provided that:

(1) In the case of any mutilated bond, such bond together with all unmatured coupons appertaining thereto is first surrendered to the authority;

(2) In the case of any lost, stolen, or destroyed bond, there is first furnished evidence of such loss, theft, or destruction satisfactory to the authority, together with indemnity satisfactory to the authority;

(3) All other reasonable requirements of the authority are complied with; and

(4) Expenses in connection with such transaction are paid.

(b) In the event any coupon is mutilated, lost, stolen, or destroyed, the authority may issue a duplicate coupon upon the same terms and conditions as those provided for the replacement of mutilated, lost, stolen, or destroyed bonds.

(c) Any bonds or coupon surrendered for exchange shall be canceled.

(d) The authority shall be authorized to print the new bond with the validation certificate bearing the facsimile signature of the clerk of the superior court then in office, and such certificate shall have the same force and effect as in the first instance. All responsibility with respect to the issuance of any such new bonds shall be with the authority and not with such clerk; and such clerk shall have no liability in the event an overissuance occurs.



§ 46-3-139. Interest on bonds

Interest shall cease to accrue on any bond on the date that such bond becomes due for payment if said payment is made or duly provided for, but liability for such bond and for the accrued interest thereon shall continue until such bond is 20 years overdue for payment. At that time, unless demand for payment has been made, such obligation shall be extinguished and shall be deemed no longer outstanding.



§ 46-3-140. Cancellation of evidences of indebtedness and interest coupons

Unless otherwise directed by the authority, every evidence of indebtedness and interest coupon paid or otherwise retired shall forthwith be marked "canceled" and shall be delivered by the paying agent making payment thereof to the authority, whereupon the evidence of indebtedness or interest coupon shall be destroyed and a certificate of destruction shall be filed in the records of the authority.



§ 46-3-141. Records of evidences of indebtedness issued

The fiscal officer of the authority or his agent shall maintain records containing a full and correct description of each evidence of indebtedness issued, identifying it and showing its date, issue, amount, interest rate, payment dates, payments made, registration, cancellation, destruction, and every other relevant transaction.



§ 46-3-142. Paying agents for bonds

The authority may appoint one or more paying agents for each issue or series or installment of bonds. Every such paying agent shall be an incorporated bank or trust company authorized by the laws of the United States or of the state in which it is located to do a banking or trust business. The authority may make such provisions respecting paying agents as it deems necessary or useful and may enter into a contract with any paying agents containing such terms, including its compensation, and such conditions in regard to the paying agents as the authority deems necessary or useful.



§ 46-3-143. Bond anticipation notes

(a) The authority shall have the power and is authorized, whenever revenue bonds of the authority have been validated as provided in Code Section 46-3-131, to issue from time to time its negotiable notes in anticipation of the issuance of such bonds as validated and to renew from time to time any such notes by the issuance of new notes, regardless of whether the notes to be renewed have matured. The authority may issue notes only to provide funds which would otherwise be provided by the issuance of the bonds as validated. The notes may be authorized, sold, executed, and delivered in the same manner as bonds.

(b) Any resolution authorizing notes of the authority or any issue thereof may contain any provisions which the authority is authorized to include in any resolution authorizing bonds of the authority or any issue thereof; and the authority may include in any notes any terms, covenants, or conditions which it is authorized to include in any bonds.

(c) All notes shall be general obligations of the authority, payable out of any of its funds or revenues, subject only to any contractual rights of the holders of any of its notes or other obligations then outstanding, provided that there may be specially pledged to the payment of such notes the proceeds to be derived from the issuance of the validated bonds in anticipation of the issuance of which the notes have been issued.

(d) Validation of such bonds shall be a condition precedent to the issuance of such notes but it shall not be required that such notes be judicially validated.

(e) Bond anticipation notes shall not be issued in an amount exceeding the par value of the bonds in anticipation of which they are to be issued.



§ 46-3-144. Negotiability of bonds, notes, and other evidences of debt

Notwithstanding any other law to the contrary, every evidence of indebtedness issued under this article shall have all the rights and incidences of negotiable instruments, subject to provisions for registration.



§ 46-3-145. Liability of members of authority on bonds and notes; obligations of state and political subdivisions in regard to issued bonds or notes; requirement as to recital on face of bonds and notes

(a) Neither the members of the authority nor any person executing bonds or notes on behalf of the authority shall be personally liable thereon by reason of the issuance thereof.

(b) Neither the revenue bonds or notes issued under this chapter nor the instruments evidencing the obligations which constitute the security therefor shall constitute a debt of, a loan by, or a pledge of the faith and credit of the State of Georgia or of any political subdivision thereof. Rather, such bonds and notes shall be payable from the revenues of the authority as provided in the resolutions, trust agreements, or indentures authorizing or securing the issuance and payment of such bonds or notes. The issuance of such bonds or notes shall not obligate the state or any political subdivision thereof to levy or pledge any form of taxation whatever for the payment thereof. No owner of any such bond or note, and no receiver or trustee in connection therewith, shall have the right to enforce the payment of the bond or note against any property of the state or of any political subdivision thereof; nor shall any such bond or note constitute a charge, lien, or encumbrance, whether legal or equitable, upon any such property.

(c) All such bonds and notes shall contain on their face a recital setting forth the complete immunity of the state and any such political subdivisions from liability thereon, which recital shall contain substantially the foregoing provisions of this Code section.



§ 46-3-146. Preservation of interests and rights of owners of bonds and notes

While any of the bonds or notes issued by the authority remain outstanding, the powers, duties, or existence of the authority or of its officers, employees, or agents shall not be diminished, impaired, or affected in any manner which will affect adversely the interest and rights of the owners of such bonds or notes; and no other authority, instrumentality, or body will be created or empowered to compete with the authority so as to affect adversely the interests and rights of the owners of such bonds or notes; nor will the state itself so compete with the authority. This article shall be for the benefit of the state, the authority, and every owner of the authority's bonds and notes and, upon and after the issuance of bonds or notes under this article, shall constitute an irrevocable contract by the state with the owners of such bonds and notes.



§ 46-3-147. Appointment of receiver for authority for default on bonds; duties of receiver; termination of receivership; jurisdiction of court over receiver

(a) If the authority defaults on the payment of the principal or interest on any of the revenue bonds after the same become due, whether at maturity or upon call for redemption, and such default continues for a period of 30 days, or if the authority or its officers, agents, or employees fail or refuse to comply with the essential provisions of this article or default in any material respect on any agreement made with the holders of the revenue bonds, any holders of revenue bonds or a trustee therefor shall have the right to apply in an appropriate judicial proceeding to the Superior Court of Fulton County for the appointment of a receiver of the undertaking, regardless of whether all revenue bonds have been declared due and payable, and regardless of whether such holder or trustee therefor is seeking or has sought to enforce any other right or exercise any remedy in connection with such revenue bonds. Upon such application, the court, if it deems such action necessary for the protection of the bondholders, may appoint a receiver for the undertaking, provided that such appointment shall be mandatory if the application is made by the holders of 25 percent in principal amount of such revenue bonds then outstanding, or by any trustee for holders of such revenue bonds in such principal amount.

(b) A receiver appointed pursuant to subsection (a) of this Code section shall forthwith, directly or by his agents and attorneys, enter into and upon and take possession of the project or of such portion thereof or interest therein as is owned by the authority. If the court so directs, the receiver may wholly exclude from the project the authority, its officers, agents, and employees, and all persons claiming under them. Upon taking possession of the project, the receiver shall have, hold, use, operate, manage, and control the same and each and every part thereof and, in the name of the authority or otherwise, as the receiver may deem best, shall exercise all the rights and powers of the authority with respect to the undertaking as the authority itself might do. The receiver shall maintain, restore, insure, and keep insured the project or such portion or interest therein as is owned by the authority; from time to time shall make all such necessary or proper repairs as the receiver may deem expedient; shall establish and maintain rates and collect such fees, tolls, and other charges in connection with the project as the receiver may deem necessary or proper and reasonable; and shall collect and receive all revenues, shall deposit the same in a separate account, and shall apply such revenues so collected and received in such manner as the court shall direct, provided that the duties of the receiver as described in this subsection shall be performed in a manner consistent with any and all existing contractual arrangements to which the authority may be a party; and the powers of the receiver shall be no greater than the powers of the authority.

(c) Whenever all amounts due upon the revenue bonds and interest thereon have been cured and made good; and whenever a similar cure and making good has been effected in regard to any other notes, bonds, or other obligations, and interest thereon, which constitute a charge, lien, or encumbrance on the revenues of the project under any of the terms of any covenants or agreements with holders of revenue bonds; then, if it appears to the court that no default is imminent, the court shall direct the receiver to surrender possession of the project to the authority, provided that the same right of the holders of the revenue bonds to secure the appointment of a receiver as is provided in subsection (a) of this Code section shall exist upon any subsequent default.

(d) A receiver shall, in the performance of the powers conferred upon him by this Code section, act under the direction and supervision of the court making such appointment, shall at all times be subject to the orders and decrees of such court, and may be removed thereby. Nothing contained in this Code section shall limit or restrict the jurisdiction of such court to enter such other and further orders and decrees as the court may deem necessary or appropriate for the exercise by the receiver of any functions specifically set forth in this Code section.



§ 46-3-148. Fixing, revising, and collecting fees, tolls, and charges for use of projects; application of revenues; time of payment; indemnity by political subdivisions; enforcement; assignment of payments; issuing resolutions governing disposition of revenues

(a) For the purpose of earning sufficient revenue to make possible the financing of the construction of the projects of the authority with revenue bonds, the authority is authorized and empowered to fix and revise rates and collect fees, tolls, and charges on each project which it causes to be acquired or constructed. Such rates, fees, tolls, and charges to be paid for the use of the facilities or services of such projects shall be so fixed and adjusted from time to time as to provide a fund which, together with other revenue, if any, of such projects or of the authority, will be sufficient:

(1) To pay:

(A) The costs of operating, maintaining, and repairing the projects, including reserves for insurance and extraordinary repairs, reserves for fuel, and other reserves required by the resolution, trust agreement, or indenture pertaining to such bonds and the issuance thereof, unless such costs shall be otherwise provided for;

(B) The costs of operating and conducting the business of the authority, including salaries; fees for professional services, including legal, engineering, and others; and all expenses properly relating to the conduct of the affairs of the authority;

(C) The costs of power, whether generated by the authority or acquired from others; and

(D) All other costs associated with the operation of the authority and its projects and facilities;

(2) To pay the principal of and interest on such revenue bonds as the same become due, including all premiums, if any, the proceeds of which shall have been or will be used to pay the cost of such projects, which cost shall include all elements of cost authorized by this article, including acquisition of property, whether real or personal, and any interest in property; clearing and preparing land for the purposes of this article; architectural, engineering, financial, and legal services; construction of projects authorized by this article; administrative expenses; funds for initiating the operation of the project; and interest prior to and during construction and during such period of time thereafter as may be reasonably determined by the authority to be necessary to put the project into operation;

(3) To comply with any sinking fund requirements contained in the resolution, trust agreement, or indenture pertaining to the issuance of and security for such bonds;

(4) To perform fully all provisions of such resolution, trust agreement, or indenture relating to the issuance of or security for such bonds to the payment of which such revenue is pledged;

(5) To accumulate any excess income which may be required by the purchasers of such bonds or may be dictated by the requirements of such resolution, trust agreement, or indenture or by the requirements of achieving ready marketability of and low interest rates on such bonds; and

(6) To pay expenses in connection with such bond issue or such projects, including, but not limited to, trustees' and fiscal fees.

(b) The rates, fees, tolls, and charges authorized by subsection (a) of this Code section shall be payable at such intervals as may be agreed upon and set forth in the contract providing therefor. Any such contract may provide for the commencement of payments, not necessarily based directly on rates, to the authority prior to the completion of the undertaking by the authority of any such project; may provide for the making of payments during such times as such projects may be partially or wholly not in use, whether or not any such project has been completed, is then operable, or is operating; and may provide that such payments shall not be subject to any reduction, by offset or otherwise, and shall not be conditioned upon the performance or nonperformance by any party of any agreement.

(c) Such contract may obligate the political subdivision to indemnify and save harmless the authority from any and all damage to persons and property occurring on or by reason of the project, and may also obligate the political subdivision to undertake, at the expense of the political subdivision, the defense of any action brought against the authority by reason of injury or damages to persons or property occurring on or by reason of the project.

(d) In the event of any failure or refusal on the part of the political subdivision to perform punctually any covenant or obligation contained in any such contract, the authority may enforce performance by any legal or equitable process, including specific performance.

(e) Any payments due or to become due to the authority pursuant to any such contract may be assigned by the authority to a trustee or paying agent as may be required by the terms of the resolution, trust agreement, or indenture relating to the issuance of and security for such bonds.

(f) The use and disposition of the authority's revenue shall be subject to the provisions of the resolution authorizing the issuance of such bonds or of the trust agreement or indenture, if any, securing the same.



§ 46-3-149. Status of authority's funds received from revenue bonds, fees, tolls, charges, gifts, grants, or other contributions as trust funds; lien of bond owners on funds

All funds received pursuant to authority of this article, whether as proceeds from the sale of revenue bonds or as revenues, fees, tolls, charges, or other earnings or as gifts, grants, or other contributions, shall be deemed to be trust funds to be held and applied solely as provided in this article. The bond owners entitled to receive the benefits of such funds shall have a lien on all such funds until applied as provided in any such resolution, trust agreement, or indenture of the authority.



§ 46-3-150. Audits of authority and of funds established in connection with its debt

The authority, together with all funds established in connection with its debt, shall be audited no less frequently than annually by an independent certified public accountant to be selected by the authority. Copies of such audit shall be available upon request to interested parties, including, but without limitation, the holders of the authority's bonds and all parties contracting with the authority.



§ 46-3-151. Venue of actions

Any action to protect or enforce any rights under this article brought in the courts of this state shall be brought in the Superior Court of Fulton County. Any action pertaining to validation of the bonds issued under this article and pertaining to validation of the contracts constituting security for bonds shall also be brought in the Superior Court of Fulton County. That court shall have exclusive original jurisdiction of any action referred to in this Code section, provided that any action on any contractual obligation brought against the authority by any political subdivision contracting with the authority may be brought either in the county containing all or the largest part of the area of the political subdivision involved or in Fulton County, at the option of the party bringing the action.



§ 46-3-152. Jurisdiction of commission over rates, services, and practices of authority

The rates, services, and practices relating to the generation, transmission, and sale by the authority of power to be generated from the projects authorized by this article shall not be subject to the provisions of the Georgia Public Service Commission law nor to regulation by nor jurisdiction of the commission.



§ 46-3-153. Applicability of other laws to meetings and records of authority

Meetings of the authority shall be subject to Chapter 14 of Title 50. All records of the authority shall be subject to Article 4 of Chapter 18 of Title 50.



§ 46-3-154. Supplemental nature of powers conferred by article

The provisions of this article shall be regarded as supplementary and additional to and cumulative of powers conferred by other laws and shall not be regarded as being in derogation of any powers conferred by any other law.



§ 46-3-155. Construction of article

This article, being for the welfare of the state and its inhabitants, shall be liberally construed to effect the purposes hereof.






Article 4 - Electric Membership Corporations and Foreign Electric Cooperatives

Part 1 - General Provisions

§ 46-3-170. Short title

This article may be cited as the "Georgia Electric Membership Corporation Act."



§ 46-3-171. Definitions

As used in this article, the term:

(1) "Address" means a complete mailing address, including, whenever practicable, street and number or building and floor.

(2) "Articles of incorporation" means the original or restated articles of incorporation or articles of consolidation and all the amendments thereto, including articles of merger, and also includes what have been designated by the laws of this state prior to July 1, 1981, as charters.

(3) "Electric membership corporation" or "EMC" means an electric membership corporation organized under this article or any prior electric membership corporation law of this state, or a corporation which elected, in accordance with the provisions thereof, to be governed by Ga. L. 1937, p. 644, the "Electric Membership Corporation Act."

(4) "Federal agency" includes the United States of America and any department, administration, commission, board, bureau, office, establishment, agency, authority, or instrumentality thereof.

(5) "Foreign electric cooperative" means a cooperative, nonprofit membership corporation organized under laws other than the laws of this state for the same or similar purposes for which an electric membership corporation may be organized under this article.

(6) "Insolvent" means that an electric membership corporation is unable to pay its debts as they become due in the usual course of its business or that it has liabilities in excess of assets.

(7) "Member" means a person who has met the requirements and conditions of membership in an electric membership corporation which are set forth in this article and in the articles of incorporation and bylaws of an electric membership corporation.

(8) "Person" includes any natural person; firm; association; electric membership corporation; foreign electric cooperative; corporation, either domestic or foreign; business or other trust; partnership; federal agency; state or political subdivision thereof; or body politic.

(9) "Service" means any service or commodity which an electric membership corporation may provide under this article for which value is paid.



§ 46-3-172. Applicability of article

(a) This article shall apply to electric membership corporations but shall not apply to other persons except when expressly so provided in this article.

(b) This article shall apply to commerce with foreign nations and among the several states only insofar as the same may be permitted under the Constitution and laws of the United States.

(c) This article shall not impair the existence of any electric membership corporation existing on July 1, 1981. Any such existing electric membership corporation and its members, directors, and officers shall have the same rights and be subject to the same limitations, restrictions, liabilities, and penalties as an electric membership corporation formed under this article and its members, directors, and officers.

(d) If the articles of incorporation or the bylaws of an electric membership corporation in existence on July 1, 1981, contain any provisions which were not authorized or permitted by the prior electric membership corporation law of this state but which are authorized or permitted by this article, such articles of incorporation or bylaw provisions shall be valid on and from July 1, 1981; and action may be taken on and from that date in reliance on such provisions.



§ 46-3-173. Effect of affixing corporate seal; signing of documents; affixing of seal as optional; signing of deeds after dissolution of an electric membership corporation

(a) With respect to any contract, conveyance, or other such document executed by and on behalf of an electric membership corporation or a foreign electric cooperative, the presence of the corporate seal or facsimile thereof, attested by the secretary or an assistant secretary of the corporation, shall attest:

(1) That the corporate seal or facsimile thereof affixed to the document is in fact the seal of the corporation or a true facsimile thereof, as the case may be;

(2) That any officer of the corporation executing the document does in fact occupy the official position indicated; that one in such position is duly authorized to execute such document on behalf of the corporation; and that the signature of such officer subscribed thereto is genuine; and

(3) That the execution of the document on behalf of the corporation has been duly authorized.

(b) When the seal of an electric membership corporation or facsimile thereof is affixed to any document and is attested by the secretary or an assistant secretary of an electric membership corporation, a third party without knowledge or reason to know to the contrary may rely on such document as being what it purports to be.

(c) When other provisions of this article require a document to be executed as provided in this Code section, the document shall be signed by the president or other chief executive officer, or a vice-president; and his signature shall be attested by the secretary or an assistant secretary. If the corporate seal is affixed, the signature of the secretary or assistant secretary shall also attest the seal.

(d) The seal of the electric membership corporation may, but need not, be affixed to any document executed in accordance with this article; and its absence therefrom shall not impair the validity of the document or of any action taken in pursuance thereof or in reliance thereon.

(e) Deeds or other transfer instruments requiring execution after the dissolution of an electric membership corporation may be signed by any two of the last officers or directors of the electric membership corporation and shall operate to convey the interest of the electric membership corporation in the real estate or other property described.



§ 46-3-174. Filing of documents with Secretary of State; filing of articles of correction

(a) Whenever this article requires any document to be delivered for filing as provided in this article, unless otherwise specifically stated in this article and subject to any additional provisions of this article, such requirement shall mean that:

(1) The original executed document, together with a conformed copy thereof, shall be delivered to the office of the Secretary of State;

(2) All fees required for filing the document shall be tendered to the Secretary of State;

(3) Upon delivery of the documents, and upon tender of the required fees, the Secretary of State shall certify that the original has been filed in his office by endorsing upon the original the word "filed" and the hour, day, month, and year thereof. Such endorsement shall be known as the filing date of the document and shall be conclusive of the date of filing in the absence of actual fraud. The Secretary of State shall thereafter file and index the original;

(4) The Secretary of State shall immediately compare the conformed copy with the original; and, if he finds that they are identical, he shall certify the conformed copy by making upon it the same endorsement which is required to appear upon the original, together with a further endorsement that the conformed copy is a true copy of the original document;

(5) The conformed copy, so certified, shall be returned to the person or persons delivering the documents to the Secretary of State or to the designee of such person or persons; and it shall be retained as part of the permanent records of the electric membership corporation or foreign electric cooperative.

(b) Whenever any document authorized to be filed with the Secretary of State under this article has been so filed and contains errors in, inaccuracies in, or omissions of information required by this article, is an inaccurate record of the action therein referred to, or was defectively or erroneously executed or sealed, such document may be corrected by filing articles of correction with the Secretary of State. The articles of correction shall specify the error, inaccuracy, omission, or defect to be corrected and shall set forth the portion of the document in corrected form. Except as set forth in subsection (c) of this Code section, the procedure for filing articles of correction shall be the same as would be required under this article for filing the document being corrected. The corrected document shall be effective as of the effective date of the original document, except as to those persons who are substantially and adversely affected by the correction; and, as to those persons, the corrected document shall be effective from the filing date of the articles of correction.

(c) No fee shall be payable to the Secretary of State for filing the articles of correction. The filing of the articles of correction as authorized in subsection (b) of this Code section shall not require the republication of any notice previously published in connection with the filing of the original document unless the error, inaccuracy, omission, or defect in the original document relates to information which was disclosed in the notice. In the event the error, inaccuracy, omission, or defect in the original document relates to information disclosed in the notice, a new notice shall be published in the same manner as the original publication. The publisher's fee for republication shall be the same as the fee for the original publication.



§ 46-3-175. Certification of documents by Secretary of State

The Secretary of State, at any time, upon the request of any person, shall make and certify additional copies of any document filed with his or her office and of the certificate, if any, issued by the Secretary of State in connection with the filing of the document, under this article, upon payment to the Secretary of State of the fee provided for in Code Section 46-3-502.



§ 46-3-176. Obligations issued to secure payment of federal loans as constituting securities; exemption of obligations and membership certificates from Georgia securities laws

Whenever any electric membership corporation shall have borrowed money from any federal agency, the obligations issued to secure the payment of such money shall be and are classified as securities, the inherent qualities of which assure their sale and disposition without the perpetuation of fraud and which, together with membership certificates issued by any such electric membership corporation, shall not be subject to the Georgia securities laws.



§ 46-3-177. Jurisdiction of commission

Except as otherwise provided in Part 1 of Article 1 of this chapter, the "Georgia Territorial Electric Service Act," electric membership corporations shall not be subject to the jurisdiction of the commission.



§ 46-3-178. Intent of article as regards authority of electric membership corporations to own or operate cable television systems

It is the intention of the General Assembly that nothing in this article shall be construed so as to authorize any electric membership corporation to own or operate a cable television system.



§ 46-3-179. Validity of transactions entered into before July 1, 1981; preservation of rights, duties, and interests arising from such transactions

Transactions validly entered into before July 1, 1981, and the rights, duties, and interests flowing from them shall remain valid thereafter and may be terminated, completed, consummated, or enforced as required or permitted by any statute repealed by this article as though such repeal had not occurred.



§ 46-3-180. Effect of article on cause of action, liability, penalty, or special proceeding accrued, existing, incurred, or pending as of July 1, 1981

The repeal of a prior Act by this article shall not affect any cause of action, liability, penalty, or action or special proceeding which is accrued, existing, incurred, or pending on July 1, 1981; but the same may be asserted, enforced, prosecuted, or defended as if the prior Act had not been repealed.



§ 46-3-181. Reservation of power by General Assembly

The General Assembly shall at all times have power to prescribe such regulations, provisions, and limitations as it may deem advisable, which regulations, provisions, and limitations shall be binding upon any and all persons which are subject to this article; and the General Assembly shall have power to amend, repeal, or modify this article at pleasure.



§ 46-3-182. Construction of article as against Part 1 of Article 1 of this chapter, the "Georgia Territorial Electric Service Act."

Nothing in this article repeals, or is intended to repeal, either expressly or by implication, any provision of Part 1 of Article 1 of this chapter, the "Georgia Territorial Electric Service Act."






Part 2 - Corporate Purposes and Powers

§ 46-3-200. Purposes of electric membership corporations

An electric membership corporation may serve any one or more of the following purposes:

(1) To furnish electrical energy and service;

(2) To assist its members in the efficient and economical use of energy;

(3) To engage in research and to promote and develop energy conservation and sources and methods of conserving, producing, converting, and delivering energy; and

(4) To engage in any lawful act or activity necessary or convenient to effect the foregoing purposes.



§ 46-3-201. Existence of electric membership corporations under articles of incorporation; duration of corporations; powers of corporations generally

(a) Subject to any limitations provided in this article, or in any other law, and consistent with the purposes set forth in this article, each electric membership corporation:

(1) Shall exist under articles of incorporation;

(2) Shall have perpetual duration unless a limited period of duration is stated in its articles of incorporation; provided, however, that each electric membership corporation existing or continuing to operate as an electric membership corporation after the expiration of the period of duration stated in its articles of incorporation or any renewal thereof, on July 1, 1981, shall have perpetual duration unless its articles of incorporation are amended under this article to provide for a limited period of duration. The existence of any such electric membership corporation whose articles of incorporation were expired on July 1, 1981, shall be deemed to have continued without interruption from the date of such expiration;

(3) Shall have power:

(A) To cease its corporate activities and surrender its corporate franchise;

(B) To renew or revive its corporate existence in case a limited period of duration is fixed in its articles of incorporation; and

(C) To sue and be sued and to complain and defend in all courts and to participate in any judicial, administrative, arbitrative, or other action or proceeding.

(b) Subject to any limitations provided in this article or in any other law, and consistent with the purposes set forth in this article, each electric membership corporation shall have power:

(1) To conduct its business, carry on its operations, have offices, and exercise its powers granted by this article at any location within or outside of this state;

(2) To make and alter bylaws, not inconsistent with its articles of incorporation or with the laws of this state, for the administration and regulation of the affairs of the electric membership corporation;

(3) To elect, appoint, or hire officers, employees, and other agents of the electric membership corporation; to define their duties; and to fix their compensation and the compensation of directors;

(4) To have a corporate seal which may be altered at pleasure and to use the seal by causing it or a facsimile thereof to be impressed or affixed or in any other manner reproduced;

(5) To purchase; take; receive by gift, will, or otherwise; lease; or otherwise acquire, own, hold, improve, use, and otherwise deal in and with real or personal property or any interest therein, wherever situated;

(6) To sell, convey, lease, exchange, transfer, and otherwise dispose of all or any part of its property and assets or any interest therein, wherever situated;

(7) To generate, manufacture, purchase, acquire, and accumulate electricity, and to transmit, distribute, sell, furnish, and dispose of such electricity;

(8) To assist its members in any manner in the efficient and economical use of energy, including, but not limited to, the installation of wiring, insulation, electrical machinery, supplies, apparatus, and equipment of any and all kinds or character;

(9) To acquire, own, hold, use, exercise, and, to the extent permitted by law, sell, mortgage, pledge, hypothecate, and in any manner dispose of franchises, rights, privileges, licenses, rights of way, and easements necessary, useful, or appropriate. Any such electric membership corporation shall have the right to acquire rights of way, easements, and all interests in realty necessary and appropriate to effectuate the purposes of such electric membership corporation by condemnation under the same procedure and terms as provided by Title 22 and any other law of this state which provides a method or procedure for the condemnation of property for public purposes by all persons or corporations having the privilege of exercising the right of eminent domain;

(10) In connection with the acquisition, construction, improvement, operation, or maintenance of its lines, to use any highway or any right of way, easement, or other similar property right owned or held by the state or any political subdivision thereof, subject to reasonable rules and regulations as to safety as may be promulgated by the State Transportation Board or subject to such reasonable terms and conditions as the governing body of such political subdivision shall determine;

(11) To make any and all contracts necessary or convenient for the exercise of the powers granted in this article, including, but not limited to, contracts with any person, federal agency, or municipality for the purchase or sale of energy; and, in connection with any such contract, to stipulate and agree to such covenants, terms, and conditions as the board of directors may deem appropriate, including, but not limited to, covenants, terms, and conditions with respect to resale rates, financial and accounting methods, services, operation and maintenance practices, and the manner of disposing of the revenues of the system operated and maintained by the electric membership corporation;

(12) To make and enter into contracts of guaranty, whether or not the electric membership corporation has a direct interest in the subject matter of the contract with respect to which it acts as guarantor or surety;

(13) To incur obligations and liabilities, borrow money, issue its notes, bonds, and other obligations, and to execute and deliver any one or more mortgages, deeds of trust, or deeds to secure debt covering, or to create by other means a security interest in, any or all of the real or personal property, assets, rights, privileges, licenses, franchises, and permits of the electric membership corporation or any interest therein, as well as the revenues therefrom, whether acquired or to be acquired, and wherever situated, for the purpose of securing the payment or performance of any one or more contracts, notes, bonds, or other obligations of the electric membership corporation;

(14) To purchase, take, receive, subscribe for, or otherwise acquire; to own, hold, vote, use, or employ; to sell, lend, or otherwise dispose of; to mortgage, pledge, create a security interest in, or otherwise encumber; and otherwise to use and deal in and with shares or other interests in or obligations of electric membership corporations or other domestic or foreign corporations, whether for profit or not, associations, partnerships, or individuals, or direct or indirect obligations of the United States or of any other government, state, territory, governmental district, or municipality or any instrumentality thereof;

(15) To form or acquire the control of other electric membership corporations, foreign electric cooperatives, and other corporations, whether domestic or foreign;

(16) To participate with any other person or persons in any corporation, partnership, transaction, arrangement, operation, organization, or venture, even if such participation involves sharing of control with or delegation of control to others;

(17) To lend money, invest and reinvest its funds, and take and hold real and personal property as security for the payment of funds so loaned or invested;

(18) To make donations, irrespective of corporate benefit, for the public welfare or for community fund, hospital, charitable, scientific, educational, civic, or similar purposes, and in time of war or other national emergency in aid of the national effort with respect thereto;

(19) At the request or direction of the United States government or any agency thereof, to transact any lawful business in time of war or national emergency or in aid of national defense;

(20) To procure for its benefit insurance on the life of any of its directors, officers, or employees or any other person whose death might cause financial loss to the electric membership corporation;

(21) To reimburse and indemnify litigation expenses of directors, officers, and employees and to purchase and maintain liability insurance for their benefit;

(22) To purchase and otherwise acquire and dispose of its own securities;

(23) To pay pensions and establish and carry out pension, savings, thrift, and other retirement, incentive, and benefit plans, trusts, and provisions for any or all of its directors, officers, and employees;

(24) To fix, regulate, and collect rates, fees, rents, or other charges for electric energy and any other facilities, supplies, equipment, or services furnished by the electric membership corporation;

(25) To assist any other electric membership corporation in the execution of its purposes and powers under this article; and

(26) To have and exercise all powers necessary or convenient to effect any or all of the purposes for which the electric membership corporation is organized.

(c) It shall not be necessary to set forth in the articles of incorporation any of the powers enumerated in this Code section.

(d) The articles of incorporation may limit or expand the powers conferred by subsection (b) of this Code section in any manner not inconsistent with any other provisions of this article or any other law or with the purposes of electric membership corporations.



§ 46-3-202. Defense of ultra vires

No act of an electric membership corporation and no conveyance or transfer of real or personal property to or by an electric membership corporation shall be invalid by reason of the fact that the electric membership corporation was without capacity or power to do such act or to make or receive such conveyance or transfer; but such lack of capacity or power may be asserted:

(1) In an action by a member or director against the electric membership corporation to enjoin the doing of any act or the transfer of real or personal property by or to the electric membership corporation, unless the plaintiff has assented to the act or transfer in question or in bringing the action is acting in collusion with officials of the electric membership corporation. If the unauthorized act or transfer sought to be enjoined is being or is to be performed or made pursuant to any contract to which the electric membership corporation is a party, the court may, if all the parties to the contract are parties to the action and if it deems the same to be equitable, set aside and enjoin the performance of such contract and in so doing may allow to the electric membership corporation or to the other parties to the contract, as the case may be, compensation for the loss or damage sustained by either of them which may result from the action of the court in setting aside and enjoining the performance of such contracts; but anticipated profits to be derived from the performance of the contract shall not be awarded by the court as a loss or damage sustained;

(2) In an action by the electric membership corporation, whether acting directly or through a receiver, trustee, or other legal representative or through members in a representative action, against an incumbent or former officer or director of the electric membership corporation for loss or damage due to his unauthorized act; or

(3) In an action by the Attorney General to dissolve the electric membership corporation or in an action by the Attorney General to enjoin the electric membership corporation from the transaction of unauthorized business.



§ 46-3-203. Unauthorized assumption of corporate powers

All persons who assume to act as an electric membership corporation before the Secretary of State has issued the certificate of incorporation to the incorporator or incorporators or his or their attorney shall be jointly and severally liable for all debts and liabilities incurred or arising as a result thereof.



§ 46-3-204. Limitations as to actions growing out of acquisition of rights of way, easements, or occupation of lands of others; damages recoverable

All rights of action accruing against any electric membership corporation growing out of the acquisition of rights of way or easements or the occupying of lands of others by such electric membership corporations shall be barred at the end of 12 months from the date of the accrual of such cause of action; and in cases where any such electric membership corporation is in possession of the lands of others without having condemned the property as provided, and such electric membership corporation is using any such land of another for any of the purposes for which an electric membership corporation may be created under this article, and the owners of the land took no legal steps to prevent the occupation of the land by the electric membership corporation, the rights of the owner of the land shall be limited to whatever damages may have been caused to his realty by such occupation; and this limitation shall apply to all persons whether sui juris or not.






Part 3 - Corporate Name

§ 46-3-220. Requirements as to corporate name generally

(a) The corporate name shall be written in Roman or cursive letters or Arabic or Roman numbers and:

(1) Shall contain the words "electric membership corporation" or an abbreviation of such words;

(2) Shall not contain any word or phrase:

(A) Which indicates or implies that the electric membership corporation is organized for any purpose other than one or more of the purposes permitted by this article and its articles of incorporation; or

(B) Which, in the reasonable judgment of the Secretary of State, is obscene;

(3) Shall not be the same as or confusingly similar to:

(A) The name of any electric membership corporation or other corporation, whether for profit or not, existing under the laws of this state;

(B) The name of any foreign corporation, whether for profit or not, or any foreign electric cooperative authorized to transact business in this state;

(C) A name the exclusive right to which is at the time reserved in the manner provided in Chapter 3 of Title 14, the "Georgia Nonprofit Corporation Code," Chapter 2 of Title 14, the "Georgia Business Corporation Code," or in this article;

(D) The name of a corporation which has in effect a registration of its corporate name as provided in Chapter 2 of Title 14, the "Georgia Business Corporation Code"; or

(E) Any name prohibited by any other law of this state.

(b) Nothing in this Code section shall:

(1) Prevent the use of the name of any electric membership corporation or other corporation, whether domestic or foreign, by an electric membership corporation where the first such electric membership corporation or other corporation has consented to such use, and the name of the electric membership corporation proposing such use contains other words or characters which distinguish it from the name of the first such electric membership corporation or other corporation;

(2) Require any electric membership corporation existing on July 1, 1981, to add to, modify, or otherwise change its corporate name; or

(3) Abrogate or limit the law as to unfair competition or unfair trade practice nor derogate from the common law, principles of equity, or the statutes of this state or of the United States with respect to the right to acquire and protect trade names and trademarks.

(c) Any electric membership corporation which is precluded from using its corporate name in another state because such name is the same as or confusingly similar to that of an electric membership corporation or other corporation already authorized to transact business therein or to a name already reserved or registered in such state may amend its articles of incorporation to add to its corporate name, solely for use in such other state, a word, abbreviation, or other distinctive and distinguishing element (such as, for example, the state of its incorporation in parentheses) as may be necessary to resolve any reasonable confusion between the two names. Such amendment shall set forth the state or states as to which it shall apply; and the corporate name with such additions shall be the name of the electric membership corporation in such other state or states and shall be used in all of its dealings with the officials of such state or states and in the conduct of its business and affairs in such state or states.

(d) The words "electric membership corporation" shall not be used in the corporate name of corporations organized under the laws of this state, or authorized to do business in this state, other than electric membership corporations.



§ 46-3-221. Reservation of names

(a) The exclusive right to the use of a corporate name may be reserved by:

(1) Any person intending to organize an electric membership corporation under this article;

(2) Any electric membership corporation intending to change its name;

(3) Any foreign electric cooperative intending to make application for a certificate of authority to transact business in this state;

(4) Any foreign electric cooperative authorized to transact business in this state and intending to change its name; or

(5) Any person intending to organize a foreign electric cooperative and intending to have such foreign electric cooperative make application for a certificate of authority to transact business in this state.

(b) The reservation shall be made by making application to the Secretary of State to reserve a specified corporate name. If the Secretary of State finds that the name is available for corporate use, he shall reserve the name for the exclusive use of the applicant for a period of four calendar months from the date of filing. An extension of this period may be granted by the Secretary of State for good cause shown.

(c) Any person or electric membership corporation acquiring the right to use the corporate name of an electric membership corporation or other domestic corporation or of a foreign corporation or foreign electric cooperative authorized to transact business in this state may, on furnishing the Secretary of State satisfactory evidence of such acquisition, reserve the exclusive right to such corporate name for a period of five years.

(d) The right to the exclusive use of a specified corporate name reserved as provided in this Code section may be transferred to any person by filing in the office of the Secretary of State a notice of such transfer, executed by the applicant for whom the name was reserved and specifying the name and address of the transferee.

(e) The Secretary of State may revoke any reservation if, after hearing in his office, he finds that the application therefor or any transfer was not made in good faith.






Part 4 - Registered Office, Registered Agents, Service of Process, and Venue

§ 46-3-240. Registered office and registered agent

(a) Each electric membership corporation shall have and continuously maintain in this state:

(1) A registered office which may be, but need not be, the same as its place of business; and

(2) A registered agent, which agent may be:

(A) A natural person residing in this state whose business office is identical with such registered office; or

(B) A domestic corporation or a foreign corporation authorized to transact business in this state, such domestic or foreign corporation having a business office identical with such registered office.

(b) The Secretary of State shall maintain current records, alphabetically arranged by corporate name, of the address of each electric membership corporation's registered office and of the name and address of each electric membership corporation's registered agent.

(c) No registered agent shall be appointed without his or its prior written consent. Such written consent shall be filed with or as part of the document first appointing any registered agent and shall be in such form as the Secretary of State may prescribe.



§ 46-3-241. Change of registered office or registered agent

(a) An electric membership corporation may change its registered office or change its registered agent, or both, by executing and filing in the office of the Secretary of State a statement setting forth:

(1) The name of the electric membership corporation;

(2) The address of its then registered office;

(3) If the address of its registered office is to be changed, the new address of the registered office;

(4) The name of its then registered agent;

(5) If its registered agent is to be changed, the name of its successor registered agent and the written consent of such successor agent to his appointment; and

(6) That the address of its registered office and the address of the business office of its registered agent, as changed, will be identical.

(b) If the Secretary of State finds that such statement conforms to subsection (a) of this Code section, he shall file such statement in his office; and upon such filing, the change of address of the registered office or the change of the registered agent, or both, as the case may be, shall become effective.

(c) Any registered agent of an electric membership corporation may resign as such agent upon filing a written notice thereof with the Secretary of State. The appointment of such agent shall terminate upon the expiration of 30 days after receipt of such notice by the Secretary of State. There shall be attached to such notice an affidavit of such agent, if an individual, or of an officer thereof, if a corporation, that at least ten days prior to the date of filing such notice a written notice of the agent's intention to resign was mailed or delivered to the president, secretary, or treasurer of the electric membership corporation for which such agent is acting. Upon such resignation's becoming effective, the address of the business office of the resigned registered agent shall no longer be the registered office of the electric membership corporation.

(d) A registered agent may change his or its business address and the address of the registered office of any electric membership corporation of which he or it is registered agent to another place within the same county by filing a statement as required in subsection (a) of this Code section, except that such statement need be signed only by the registered agent and need not be responsive to paragraph (5) of subsection (a) of this Code section and must state that a copy of the statement has been mailed or delivered to a representative of such electric membership corporation other than the notifying registered agent.



§ 46-3-242. Service of process on electric membership corporations

(a) The registered agent appointed by an electric membership corporation pursuant to Code Section 46-3-240 shall be an agent of the electric membership corporation upon whom any process, notice, or demand required or permitted by law to be served upon the electric membership corporation may be served in the manner provided by law for the service of a summons and complaint.

(b) Whenever an electric membership corporation fails to appoint or maintain a registered agent in this state, or whenever its registered agent cannot with reasonable diligence be found at the registered office, then the Secretary of State shall be an agent of such electric membership corporation upon whom any process, notice, or demand may be served. Service on the Secretary of State of any such process, notice, or demand shall be made by delivering to and leaving with him, or with any person having charge of the corporation department of his office, or with any other person or persons designated by the Secretary of State to receive such service, duplicate copies of such process, notice, or demand. In the event any such process, notice, or demand is served on the Secretary of State, he shall immediately cause one of the copies thereof to be forwarded by registered or certified mail or statutory overnight delivery, addressed to the electric membership corporation at its registered office or, if there is no registered office, to the last known address of the electric membership corporation or to an officer listed on the most recent annual report filed with the Secretary of State or, if none, to any officer, director, or incorporator of the electric membership corporation as shown by the records of the Secretary of State. Any service so had on the Secretary of State shall be answerable not more than 30 days from the date so mailed by the Secretary of State. The provisions of this subsection may be used notwithstanding any inconsistent provisions of Chapter 11 of Title 9, the "Georgia Civil Practice Act."

(c) The Secretary of State shall keep a record of all processes, notices, and demands served upon him under this Code section and shall record therein the time of such service and his action with reference thereto.

(d) Nothing in this Code section shall limit or affect the right to serve any process, notice, or demand required or permitted by law to be served on an electric membership corporation in any other manner permitted by law.



§ 46-3-243. Venue in proceedings against electric membership corporations and foreign electric cooperatives generally

(a) Notwithstanding Code Section 46-1-2, venue in proceedings against an electric membership corporation or foreign electric cooperative shall be determined in accordance with the Constitution of Georgia and this Code section.

(b) Unless otherwise required by the Constitution of Georgia, an electric membership corporation or foreign electric cooperative may be sued only in the county of its residence, as described below:

(1) Each electric membership corporation and each foreign electric cooperative authorized to transact business in this state shall be deemed to reside in the county where its registered office is maintained. If any such electric membership corporation or foreign electric cooperative fails to maintain a registered office, it shall be deemed to reside in the county in this state where its last-named registered office or principal office, as shown by the records of the Secretary of State, was maintained;

(2) Each electric membership corporation and each foreign electric cooperative authorized to transact business in this state shall be deemed to reside and may be sued on contracts in the county in which the contract sought to be enforced was made or is to be performed, if it has an office and transacts business in that county;

(3) Each electric membership corporation and each foreign electric cooperative authorized to transact business in this state shall be deemed to reside, and may be sued for damages because of torts, wrong, or injury done, in the county where the cause of action originated, if it has an office and transacts business in that county.






Part 5 - Members

§ 46-3-260. Qualifications of members; provision by articles of incorporation or bylaws for transfer, classification, and termination of memberships

All persons who may lawfully receive service from an electric membership corporation and who are receiving or have agreed to receive such service shall be members therein, subject to complying with such additional conditions and requirements for membership as are set forth in the articles of incorporation or bylaws of the electric membership corporation. The articles of incorporation or bylaws may also provide criteria for, procedures for, and limitations upon the transfer, classification, and termination of memberships in an electric membership corporation.



§ 46-3-261. Liability of members

A member shall not, solely by virtue of his status as a member, be liable for the debts of an electric membership corporation; and the property of the member shall not, solely by virtue of his status as a member, be subject to attachment, garnishment, execution, or other collection procedure for such debts.



§ 46-3-262. Meetings of members generally

(a) Meetings of members may be held at such place within the service area of the electric membership corporation as may be provided in the bylaws. In the absence of any such provision, all meetings shall be held at a place within the service area of the electric membership corporation designated by the board of directors or, if no place is so designated, then at the registered office of the electric membership corporation in this state.

(b) An annual meeting of the members shall be held at such time as may be provided in the bylaws. In the absence of such designation, the annual meeting shall be held on the second Tuesday of the fourth month following the end of the fiscal year of the electric membership corporation or, if such day is a legal holiday, the next following business day. Failure to hold the annual meeting shall not work a forfeiture; nor shall such failure affect otherwise valid corporate acts. If the electric membership corporation shall fail or refuse to hold the annual meeting on the date provided therefor pursuant to the bylaws or, in the absence of such designation, on the date provided in this Code section and shall thereafter also fail or refuse to hold the annual meeting within 60 days after being requested by any member to do so, the superior court of the county where the registered office of the electric membership corporation is located may, after notice to the electric membership corporation, order a substitute annual meeting to be held upon the application of such member. The superior court may issue such orders as may be appropriate, including, without limitation, orders designating the time and place of such meeting, the record date for determination of members entitled to vote, and the form of notice of such meeting.

(c) Special meetings of members or a special meeting in lieu of the annual meeting of members may be called by the president, the chairman of the board of directors, the board of directors, or such other officers or persons as may be provided in the articles of incorporation or bylaws, or, in the event there are no officers or directors, then by any member. Special meetings of members or a special meeting in lieu of the annual meeting of members shall be called by the electric membership corporation upon the written request of not less than 10 percent of the members of the electric membership corporation.

(d) Any action required by this article to be taken at a meeting of members of an electric membership corporation, or any action which may be taken at a meeting of members, may be taken without a meeting if written consent setting forth the action so taken shall be signed by all the members. Such consent shall have the same force and effect as a unanimous vote of members and may be stated as such in any articles or document filed with the Secretary of State under this article, except that no consent shall be effective as approval of a plan of merger or plan of consolidation pursuant to Part 10 of this article unless:

(1) Prior to the execution of the consent, the members shall have been given:

(A) A copy of the plan of merger or consolidation or an outline of the material features of the plan; and

(B) A copy of the most recent annual balance sheet and an annual profit and loss statement, or comparable financial statements, of each of the merging or consolidating electric membership corporations or of the merging or consolidating electric membership corporation and foreign electric cooperative, as the case may be; or

(2) The written consent itself conspicuously and specifically states that waiver of the right to receive such information is expressly made.

(e) Unless otherwise provided in the articles of incorporation or bylaws of the electric membership corporation, meetings of the members shall be conducted in accordance with the latest edition of Robert's Rules of Order; provided, however, that failure to so conduct any meeting shall not render invalid any action taken at such meeting unless objection citing such failure is made at the time such action is taken.



§ 46-3-263. Notice of members' meetings

(a) Written notice stating the place, day, and hour of the annual meeting of members and, in case of a special meeting, the purpose or purposes for which the meeting is called shall be provided not less than five nor more than 90 days before the date of the meeting by any reasonable means, by or at the direction of the president, the secretary, or the officer or persons calling the meeting, to each member of record entitled to vote at such meeting. Reasonable means of providing such notice shall include, but not be limited to, United States mail, personal delivery, electric membership corporation newsletter, or member monthly service bill. If mailed, such notice shall be deemed to be delivered when deposited in the United States mail with adequate prepaid postage thereon, addressed to the member at his address as it appears on the record books at the electric membership corporation; provided, however, that if notice is mailed by other than first-class mail, it shall be deemed to be delivered five days from the date of mailing. Personal delivery may be either by personal delivery to the member or by leaving such notice in a conspicuous place at the member's address as it appears on the record books of the electric membership corporation or at the premises served.

(b) At an annual meeting of members, including any substitute annual meeting ordered in accordance with Code Section 46-3-262, any matter relating to the affairs of the electric membership corporation, whether or not stated in the notice of the meeting, may be brought up for action, except matters which this article, the bylaws, or articles of incorporation require to be stated in the notice of the meeting.

(c) When a meeting is adjourned to another time or place, it shall not be necessary, unless the bylaws require otherwise, to give any notice of the adjourned meeting if the time and place to which the meeting is adjourned are announced at the meeting at which the adjournment is taken; and at the adjourned meeting, any business may be transacted that might have been transacted on the original date of the meeting. If, however, after the adjournment the board fixes a new record date for the adjourned meeting, a notice of the adjourned meeting shall be given, in compliance with subsection (a) of this Code section, to each member of record on the new record date who is entitled to vote at such meeting.

(d) Notice of a meeting of members need not be given to any member who signs a waiver of notice, in person or by proxy, either before or after the meeting. Unless required by the bylaws, neither the business transacted nor the purpose of the meeting need be specified in the waiver, except that any waiver of the notice of a meeting of members required with respect to a plan of merger or a plan of consolidation shall not be effective unless:

(1) Prior to execution of the waiver, the member signing the waiver shall have been given:

(A) A copy of the plan of merger or consolidation or an outline of the material features of the plan; and

(B) A copy of the most recent annual balance sheet and annual profit and loss statement, or comparable financial statements, of each of the merging or consolidating electric membership corporations or of the merging or consolidating electric membership corporation and foreign electric cooperative, as the case may be; or

(2) The waiver itself conspicuously and specifically states that waiver of the right to receive such information is expressly made.

(e) Attendance of a member at a meeting, either in person or by proxy, shall of itself constitute waiver of notice and waiver of any and all objections to the place of the meeting, the time of the meeting, or the manner in which it has been called or convened, except when a member attends a meeting solely for the purpose of stating, at the beginning of the meeting, any such objection or objections to the transaction of business.



§ 46-3-264. Closing of record books and fixing of record date

(a) For the purpose of determining members entitled to notice of or to vote at any meeting of members or any adjournment thereof, or in order to make a determination of members for any other proper purpose, the board of directors of an electric membership corporation may provide that the membership books shall be closed for a stated period not to exceed 90 days.

(b) In lieu of closing the membership books, the bylaws or (in the absence of any applicable bylaws) the board of directors may fix in advance a date as the record date for any such determination of members, such date in any case to be not more than 90 days prior to the date on which the particular action requiring such determination of members is to be taken.

(c) If the membership books are not closed and no record date is fixed for the determination of members entitled to notice of or to vote at a meeting of members, the date on which notice of the meeting is mailed to all of the members shall be the record date for such determination of membership or, if such notice is not mailed to all of the members on the same date, the date ten days prior to the meeting shall be the record date for such determination of membership.

(d) When the determination of members entitled to vote at any meeting of the members has been made as provided in this Code section, such determination shall apply to any adjournment thereof unless the board of directors fixes a new record date under this Code section for the adjourned meeting.



§ 46-3-265. Quorum of members; adjournment of meeting by majority of members represented at meeting

(a) Unless otherwise provided in the articles of incorporation or in bylaws adopted by the members, 10 percent of the members entitled to vote shall constitute a quorum at a meeting of members.

(b) If a quorum is present, the affirmative vote of a majority of the members represented at the meeting shall be the act of the membership unless the vote of a greater number is required by this article, the articles of incorporation, or the bylaws.

(c) When a quorum is once present to organize a meeting, the members present may continue to do business at the meeting, or at any adjournment thereof, notwithstanding the withdrawal of enough members to leave less than a quorum.

(d) A majority of the members represented at a meeting, whether or not a quorum is present, may adjourn such meeting from time to time.



§ 46-3-266. Voting by members generally

(a) A member shall be entitled to only one vote in the exercise of his rights as a member of an electric membership corporation.

(b) No member shall have the right to cumulate his votes by giving one candidate a vote or votes equal to his vote multiplied by the number of directors to be elected or by distributing such votes on the same principle among any number of such candidates.

(c) The chairman of the board, the president, any vice-president, the secretary, or the treasurer or other officer of a corporation, club, school, church, or unincorporated association which is a member of an electric membership corporation shall be deemed by the electric membership corporation to have authority to vote such membership and to execute proxies and written waivers and consents in relation thereto, unless before a vote is taken or a waiver or consent is acted upon it is made to appear by a certified copy of the bylaws or resolution of the board of directors, executive committee, or other governing body of the corporation, club, school, church, or unincorporated association holding such membership that such authority is vested in some other officer or person. In the absence of such certification, a person executing any such proxy, waiver, or consent or presenting himself at a meeting as one of such officers of such a member shall, for the purpose of this Code section, be deemed prima-facie to be duly elected, qualified, and acting as such officer and to be fully authorized to so act. In case of conflicting representation, such a member shall be deemed to be represented by its senior officer in the order first stated in this subsection.

(d) Unless it is made to appear otherwise by an affidavit, court order, or other document, or by the instrument creating the position, the following persons shall be deemed to be authorized to vote a membership or execute a proxy, waiver, or consent in relation thereto:

(1) The administrator or executor of an estate which is a member;

(2) A guardian of a member; or

(3) A trustee in whose name a membership is held.

(e) If more than one person holds a position described in paragraphs (1) through (3) of subsection (d) of this Code section with respect to the same membership or if a membership is held by two or more persons, whether as fiduciaries, joint tenants, tenants in common, tenants in partnership, or otherwise, then unless the instrument or order appointing them or creating the tenancy otherwise directs and a copy thereof is filed with the secretary of the electric membership corporation or unless the articles of incorporation or bylaws of the electric membership corporation otherwise provide, their acts with respect to voting shall have the following effect:

(1) If only one votes, his act binds all;

(2) If more than one vote, the act of the majority so voting binds all;

(3) If more than one vote and the vote is evenly split, each faction shall be entitled to vote the membership in question proportionally;

(f) The principles of subsection (e) of this Code section shall apply, insofar as possible, to the execution of proxies, waivers, consents, or objections and for the purpose of ascertaining the presence of a quorum.

(g) If there is reasonable doubt as to the person qualified to cast the vote of a member or to execute a proxy, waiver, or consent on behalf of a member, the electric membership corporation may deny the right of such member to vote or to execute a proxy, waiver, or consent until sufficient action has been taken by such member to eliminate the uncertainty.



§ 46-3-267. Effect of voting requirements provided for in articles of incorporation or bylaws

(a) Whenever, with respect to any action to be taken by the members of an electric membership corporation, the articles of incorporation or bylaws require the vote or concurrence of a greater number of the members than required by this article with respect to such action, the provisions of the articles of incorporation or bylaws shall control.

(b) Any such provision in the articles of incorporation or bylaws may not itself be amended by a vote less than the vote prescribed in such provision.

(c) The authorization or taking of any action by vote or concurrence of the members may be rescinded or revoked by the same vote or concurrence as at the time of rescission or revocation would be required to authorize or take such action in the first instance, subject to the contract rights of other persons.



§ 46-3-268. Voting by proxy generally

(a) To the extent, and only to the extent, authorized by the articles of incorporation or bylaws, a member may be represented at a meeting of the membership, vote thereat, and execute consents or waivers by one or more persons authorized by a written proxy executed by such member or by his attorney in fact. The exercise of such rights by a person pursuant to a written proxy shall be subject to such limitations and in accordance with such procedures as may be provided in the articles of incorporation or bylaws. The exercise of such rights shall, in any event, be subject to the following limitations and procedures:

(1) No proxy shall be valid after the expiration of 11 months from the date thereof unless otherwise provided in the proxy. Every proxy shall be revocable at the pleasure of the person executing it;

(2) No proxy shall be valid if the person granting it is no longer a member or his rights as a member have been lawfully suspended;

(3) Subject to the limitations of paragraphs (1) and (2) of this subsection, any proxy duly executed is not revoked and continues in full force and effect until an instrument revoking it or a duly executed proxy bearing a later date is received by the secretary of the electric membership corporation. A proxy is not revoked by the death or incapacity of the maker unless, before the vote is counted or the authority is exercised, written notice of such death or incapacity is received by the secretary of the electric membership corporation. Notwithstanding that a valid proxy is outstanding, the powers of the proxy holder are suspended if the maker is present at a meeting of the members and elects to vote in person;

(4) If the proxy for the same member confers authority upon two or more persons and does not otherwise provide, a majority of such persons present at the meeting, or if only one is present, then that one, may exercise all the powers conferred by the proxy; but if the proxy holders present at the meeting are divided as to the right and manner of voting in any particular case and there is no majority, the vote of the member granting the proxy shall be prorated;

(5) If the proxy expressly provides, any proxy holder may appoint in writing a substitute to act in his place;

(6) A member shall not sell his vote or issue a proxy to vote to any person for any sum of money or anything of value. Any proxy issued in exchange for money or anything of value shall be void.

(b) If proxy voting is authorized in the articles of incorporation or bylaws of the electric membership corporation, attendance at a members' meeting by a proxy holder authorized to vote for a member shall be deemed to be attendance by such member for purposes of determining whether a quorum is present and shall otherwise be considered personal attendance by such member.



§ 46-3-269. Dissenters' rights

No member of an electric membership corporation shall, by dissenting from any merger or consolidation to which the electric membership corporation of which he is a member is a party or otherwise, any sale of all or substantially all the assets of such electric membership corporation, or any amendment of such electric membership corporation's articles of incorporation, have the right to receive any consideration for his membership interest except as provided in the plan of merger or consolidation, the terms of sale, or the amendment of the articles of incorporation.



§ 46-3-270. Credentials and elections committee

(a) The bylaws of an electric membership corporation may provide for the appointment of a credentials and elections committee composed of members who are not officers or directors of the electric membership corporation or candidates for such positions. This committee shall be responsible for the counting of all ballots or votes cast and for ruling on the effect of any ballots or votes irregularly marked or cast and on all other questions that may arise relating to member voting and the election of directors, including, but not limited to, the validity of petitions of nomination or qualification of candidates and the regularity of the nomination and election of directors. The procedures for the appointment and qualification of the members of such committee shall be as provided in the bylaws authorizing and establishing such committee. Any committee member related within the third degree by affinity or consanguinity, computed according to the civil law, to any candidate for director shall refrain from participating in any deliberation or vote of the committee concerning such candidate.

(b) On request of the person presiding at the meeting of the members or on the request of any member entitled to vote thereat, such committee shall make a report in writing of any challenge, question, count, or matter determined by the committee and shall execute a certificate of any fact found by them. Any such report or certificate made by them shall be prima-facie evidence of the facts stated and of the vote as certified by them.



§ 46-3-271. Maintenance of books and records of account; inspection of books and records by members; preparation of annual financial statements

(a) Each electric membership corporation shall keep correct and complete books and records of account, shall keep minutes of the proceedings of its members and board of directors, and shall keep at its registered office or principal place of business a record of its members, giving the names and addresses of all members and the number of members.

(b) Subject to the limitations set forth in this Code section and in other applicable laws, any person who is a member of the electric membership corporation in good standing shall, upon written demand stating the purpose thereof and the books and records sought to be examined, have the right to examine, in person or by agent or attorney, at any reasonable time or times, for any proper purpose, its books and records and, at his own expense, may make extracts therefrom. Any such inspection, however, may be denied or limited upon one or more of the following grounds:

(1) The member refuses to warrant and furnish to the electric membership corporation an affidavit that such inspection is desired for a purpose reasonably related to the business of the electric membership corporation;

(2) The inspection seeks information the release of which would unduly infringe upon or invade the privacy of any person;

(3) The inspection is sought for a dishonest purpose or to gratify mere curiosity, or is otherwise inimical to the lawful interest of the electric membership corporation or is not reasonably germane to the interest of the member as such;

(4) The books and records sought to be inspected deal with trade secrets or information which is privileged, confidential, or proprietary; or

(5) The member refuses to warrant and furnish an affidavit that he has not, within the five years preceding the date of the affidavit, sold or offered for sale and does not now intend to sell or offer to sell any list of members of the electric membership corporation or of any other electric membership corporation, or any list of shareholders of a corporation, and that he has not, within such five-year period, aided or abetted and does not now intend to aid or abet any other person in procuring any list of members or shareholders for such purpose.

(c) If the electric membership corporation or an officer or agent of the electric membership corporation refuses to permit the inspection authorized by subsection (b) of this Code section, the member demanding inspection may apply to the superior court of the county in which the electric membership corporation's registered office is located, upon such notice as the court may require, for an order directing the electric membership corporation or its officers or agents to show cause why an order should not be granted permitting such inspection by the applicant. The court shall hear the parties summarily, by affidavit or otherwise; and, if the applicant establishes that he is qualified and is entitled to such inspection, the court shall grant an order permitting such inspection, subject to any limitations which the court may prescribe, and shall grant such other relief, including costs and reasonable attorney's fees, as the court may deem just and proper. The court may deny or restrict inspection if it finds that the member has improperly used information secured through any prior examination of the books and records of account, or minutes or records of members of such electric membership corporation or of any other electric membership corporation, or that any other grounds, as set forth above, exist for denying or restricting such inspection.

(d) Not later than four months after the close of each fiscal year, and in any case prior to the annual meeting of members, each electric membership corporation shall prepare:

(1) A balance sheet or comparable financial statement showing in reasonable detail the financial condition of the electric membership corporation as of the close of its fiscal year; and

(2) A profit and loss statement or comparable financial statement showing the results of its operation during the fiscal year.

(e) Upon written request, an electric membership corporation promptly shall mail to any member of record a copy of the most recent such balance sheet and profit and loss statement or comparable statement.



§ 46-3-272. Derivative actions by members

(a) A derivative action may be brought by a member in the right of the electric membership corporation to procure a judgment in its favor against directors, officers, or other representatives of the electric membership corporation or members or third parties, or any combination thereof, whenever the electric membership corporation has a claim or cause of action which the representatives of the electric membership corporation, in violation of their duties, have failed to enforce, including a claim or cause of action against such representatives for their failure in this respect. However, a derivative action may not be brought until the expiration of 30 days after a member has delivered written demand upon the directors, officers, or other representatives of the electric membership corporation who are alleged to have failed to enforce such cause of action, setting forth the claim or cause of action which is sought to be enforced and the basis therefor.

(b) In a derivative action brought by one or more members in the right of an electric membership corporation to procure a judgment in favor of the electric membership corporation, the complaint shall be verified and shall allege that the plaintiff is a member at the time of bringing the action. It shall further allege that the plaintiff was a member at the time of the transaction of which he complained and that the demand required by subsection (a) of this Code section has been properly made.

(c) Such action shall not be discontinued, compromised, or settled without the approval of the court having jurisdiction of the action. If the court determines that the interest of the members will be substantially affected by such discontinuance, compromise, or settlement, the court shall direct that notice, by publication or otherwise, of the action and the proposed discontinuance, compromise, or settlement thereof be given to the members. If notice is directed to be given, the court may determine which one or more of the parties to the action shall bear the expense of giving the same in such amount as the court shall determine and find to be reasonable in the circumstances.

(d) If such action is successful in whole or in part or if anything is received by the plaintiff or plaintiffs as the result of the judgment, compromise, or settlement thereof, the court may award the plaintiff or plaintiffs reasonable expenses, including reasonable fees of attorneys, and shall direct him or them to account to the electric membership corporation for the remainder of the proceeds so received by him or them.

(e) In any such action instituted after July 1, 1981, the court having jurisdiction, upon final judgment and the finding that the action was brought without reasonable cause, may require the plaintiff or plaintiffs to pay the parties named as defendants the reasonable expenses, including fees of attorneys, incurred by them in defense of such action.






Part 6 - Directors and Officers

§ 46-3-290. Management of business and affairs of electric membership corporation by board of directors; knowledge of limitations on directors' authority required; qualifications; compensation and reimbursement for expenses

(a) Subject to the provisions of the articles of incorporation or the bylaws, the business and affairs of an electric membership corporation shall be managed by a board of directors.

(b) No limitation upon the authority which the directors would have in the absence of such limitation, whether contained in the articles of incorporation, bylaws, or otherwise, shall be effective against persons, other than members and directors, who are without actual knowledge of such limitation.

(c) Directors shall be natural persons of the age of 18 years or over. The articles of incorporation or bylaws may prescribe additional qualifications for directors.

(d) The compensation, if any, of directors for their services as such shall be on a per diem basis and, unless otherwise provided in the bylaws, shall be fixed by the board of directors. Directors also shall be entitled to reimbursement of expenses actually and necessarily incurred by them in the performance of their duties.



§ 46-3-291. Number of directors; statement of names and addresses of initial directors in articles of incorporation; duration of director's service in office

(a) The number of directors of an electric membership corporation shall not be less than three. Subject to such limitation, the number of directors shall be fixed by the bylaws or a procedure set forth in the bylaws, except that the number constituting the initial board of directors shall be fixed by the articles of incorporation.

(b) The number of directors may be increased or decreased from time to time by amendment to the bylaws or by other procedure set forth in the bylaws; but, unless otherwise provided in the bylaws, no decrease shall have the effect of shortening the term of any incumbent director. In the absence of a bylaw fixing the number of directors or establishing the number of directors by a procedure set forth in the bylaws, the number shall be the same as that stated in the articles of incorporation.

(c) The names and addresses of the members of the initial board of directors shall be stated in the articles of incorporation. Each such person shall hold office until his successor shall have been elected and qualified or until his earlier resignation, removal from office, or death.

(d) At the first annual meeting of members and at each annual meeting thereafter, the members shall elect directors to hold office until the next succeeding annual meeting, except in case of the classification of directors by staggered term as permitted by Code Section 46-3-293. Each director shall hold office for the term for which he is elected and until his successor shall have been elected and qualified or until his earlier resignation, removal from office, or death.



§ 46-3-292. Provisional director

(a) If the directors of an electric membership corporation are deadlocked in the management of the corporate affairs and if injury to the electric membership corporation is being suffered or is threatened by reason thereof, the superior court of the county where the registered office of the electric membership corporation is located may appoint a provisional director pursuant to this Code section, notwithstanding any provisions of the articles of incorporation or bylaws of the electric membership corporation to the contrary and whether or not an action is pending for an involuntary dissolution of the electric membership corporation.

(b) Action for such appointment may be filed by one-half of the directors or by not less than 25 members, except that, if the electric membership corporation has less than 50 members, action for such appointment may be filed by not less than 25 percent of the members. Notice of such action shall be served upon the directors, other than those who have filed the action, and upon the electric membership corporation in the manner provided by law for service of a summons and complaint; and a hearing shall be held not less than ten days after such service is effected. At such hearing all interested persons shall be given an opportunity to be heard.

(c) The provisional director shall be an impartial person who is neither a member nor a creditor of the electric membership corporation nor related by consanguinity or affinity within the third degree, as computed according to the civil law, to any of the other directors of the electric membership corporation or to any judge of the court by which he is appointed. The provisional director shall have all the rights and powers of a director and shall be entitled to notice of the meetings of the board of directors and to vote at such meetings until he is removed by order of the court or by vote of a majority of the members present and voting at a meeting of members. The provisional director shall be entitled to receive such compensation as may be agreed upon between him and the electric membership corporation; and in the absence of such agreement he shall be entitled to such compensation as shall be fixed by the court.



§ 46-3-293. Classification of directors; division of service territory into districts

(a) The articles of incorporation or a bylaw adopted by the members may provide that the directors be divided into either two or three classes, each class to be as nearly equal in number as possible, the term of office of directors of the first class to expire at the first annual meeting of members after their election, that of the second class to expire at the second annual meeting after their election, and that of the third class, if any, to expire at the third annual meeting after their election.

(b) At each annual meeting after such classification, the number of directors equal to the number of the class whose term expires at the time of such meeting shall be elected to hold office until the second succeeding annual meeting, if there are two classes, or until the third succeeding annual meeting, if there are three classes. No classification of directors shall be effective prior to the first annual meeting of members.

(c) If directors are classified and the number of directors is thereafter changed, any increase or decrease in the number of directors shall be so apportioned among the classes as to make all classes as nearly equal in number as possible. When the number of directors is increased and any newly created directorships are filled by the board, there shall be no classification of the additional directors until the next election of directors by the members.

(d) Electric membership corporations having a lawfully classified board of directors when this article goes into effect may continue their existing classification even though not conforming to this Code section.

(e) The articles of incorporation or the bylaws may provide for the division of the territory served or to be served by an electric membership corporation into two or more districts for any purpose, including, without limitation, the nomination and election of directors. The articles of incorporation or bylaws shall prescribe the boundaries of the districts, or the manner of establishing such boundaries of the districts, and the manner of changing such boundaries and the manner in which such districts shall function.



§ 46-3-294. Vacancies on board of directors generally

Unless the articles of incorporation or bylaws otherwise provide:

(1) Except as provided in paragraphs (2) and (3) of this Code section, any vacancy occurring in the board of directors may be filled by the affirmative vote of a majority of the remaining directors, though less than a quorum of the board of directors, or by the sole remaining director, as the case may be, or, if the vacancy is not so filled or if no director remains, by the members;

(2) If a vacancy occurs with respect to a director elected by members from a particular district pursuant to subsection (e) of Code Section 46-3-293, the vacancy may be filled by the remaining director or directors elected by the members from that district or, if no such director remains, by the other remaining directors or by the members in accordance with paragraph (1) of this Code section;

(3) Any directorship to be filled by reason of the removal of a director or directors, as provided in Code Section 46-3-295, shall be filled by the members or, if authorized by the members, by the remaining director or directors as provided in paragraph (1) of this Code section;

(4) A director elected or appointed to fill a vacancy shall be elected or appointed for the unexpired term of his predecessor in office. Any directorship to be filled by reason of an increase in the number of directors may be filled by the board of directors, but only for a term of office continuing until the next election of directors by the members and the election and qualification of his successor;

(5) A director who resigns may postpone the effectiveness of his resignation to a future date or upon the occurrence of a future event specified in a written tender of resignation. A vacancy shall be deemed to exist at the time of such tender; and the board of directors or the members may then or thereafter elect or appoint a successor to take office when the resignation, by its terms, becomes effective.



§ 46-3-295. Removal of directors

(a) Unless otherwise provided in the bylaws, at any meeting of members with respect to which notice of such purpose has been given, the entire board of directors or any individual director may be removed, with or without cause, by the affirmative vote of a majority of the members of the electric membership corporation.

(b) Whenever the members from a particular district are entitled to elect one or more directors pursuant to subsection (e) of Code Section 46-3-293, this Code section shall apply, in respect of the removal of the director or directors so elected, to the vote of the members from that district and not to the vote of the members as a whole.

(c) If any or all directors are removed, new directors may be elected at the same meeting.



§ 46-3-296. Quorum of directors; action by majority vote; conducting of meetings of board or committees by conference calls

(a) Unless the articles of incorporation or the bylaws provide that a different number shall constitute a quorum, a majority of the number of directors fixed by the bylaws or fixed by the procedure set forth in the bylaws, or, in the absence of such bylaw provisions, then a majority of the number stated in the articles of incorporation, shall constitute a quorum for the transaction of business. In no case shall less than one-third of the total number of directors nor less than two directors constitute a quorum.

(b) The vote of a majority of the directors present and voting at the time of the vote, if a quorum is present at such time, shall be the act of the board of directors unless the vote of a greater number is required by the articles of incorporation or the bylaws.

(c) Unless the articles of incorporation or bylaws otherwise provide, members of the board of directors or any committee designated by such board may participate in a meeting of such board or committee by means of conference telephone or similar communications equipment by means of which all persons participating in the meeting can hear each other. Participation in a meeting pursuant to this subsection shall constitute presence in person at such meeting.



§ 46-3-297. Executive committee and other committees

(a) Unless prohibited by the articles of incorporation or the bylaws, the board of directors, by resolution adopted by a majority of the full board of directors, may designate from among its members an executive committee and one or more other committees, each consisting of two or more directors and each of which, to the extent provided in such resolution or in the articles of incorporation or the bylaws of the electric membership corporation, shall have and may exercise all the authority of the board of directors; but no such committee shall have the authority of the board of directors in reference to:

(1) Amending the articles of incorporation or the bylaws of the electric membership corporation;

(2) Adopting a plan of merger or consolidation;

(3) The sale, lease, exchange, or other disposition of all or substantially all the property and assets of the electric membership corporation; or

(4) A voluntary dissolution of the electric membership corporation or a revocation thereof.

(b) The board, by resolution adopted in accordance with subsection (a) of this Code section, may designate one or more directors as alternate members of any such committee, which directors may act in the place and stead of any absent member or members at any meeting of such committee.

(c) Unless otherwise provided in the articles of incorporation or the bylaws or unless ordered by the board of directors, any such committee shall act by a majority of its members.

(d) The designation of any such committee and the delegation thereto of authority shall not operate to relieve the board of directors or any member thereof of any responsibility imposed by law.

(e) Nothing in this Code section shall be construed to invalidate any executive committee or other committee validly created under the electric membership corporation law of this state existing on July 1, 1981.



§ 46-3-298. Place, time, and notice of directors' meetings; waiver of notice; adjournment of meetings; notice of adjournment; manner of calling meetings

(a) Unless the articles of incorporation or bylaws otherwise provide, meetings of the board of directors, whether regular or special, may be held either within or outside of this state. The time and place for holding meetings of the board of directors may be fixed by or under the bylaws or, if not so fixed, by the board.

(b) Regular meetings of the board of directors may be held with or without notice, as prescribed in the articles of incorporation or bylaws or in a standing resolution of the board of directors. Special meetings of the board of directors may be held upon such notice as is prescribed in the articles of incorporation or the bylaws. Unless otherwise prescribed in the articles of incorporation or bylaws, written notice of the time and place of special meetings of the board of directors shall be given to each director either by personal delivery or by mail, telegram, or cablegram at least two days before the meeting.

(c) Notice of a meeting of the board of directors need not be given to any director who signs a waiver of notice either before or after the meeting. Attendance of a director at a meeting shall constitute a waiver of notice of such meeting and waiver of any and all objections to the place of the meeting, the time of the meeting, or the manner in which it has been called or convened, except when a director states, at the beginning of the meeting, any such objection or objections to the transaction of business.

(d) Neither the business to be transacted at nor the purpose of any regular or special meeting of the board of directors need be specified in the notice or waiver of notice of such meeting unless required by the articles of incorporation or bylaws.

(e) A majority of the directors present, whether or not a quorum exists, may adjourn any meeting of the board of directors to another time and place. Unless the articles of incorporation or bylaws otherwise provide, notice of any such adjourned meeting shall be given to the directors who were not present at the time of the adjournment and, unless the time and place of the adjourned meeting are announced at the time of the adjournment, to the other directors.

(f) Meetings of the board of directors may be called by the chairman of the board, by the president, by 25 percent of the directors then in office, or by any other person or persons authorized by the articles of incorporation or bylaws.



§ 46-3-299. Action by directors without a meeting

Unless otherwise provided by the articles of incorporation or bylaws, any action required by this article to be taken at a meeting of the directors of an electric membership corporation or any action which may be taken at a meeting of the directors or of a committee may be taken without a meeting if written consent setting forth the action so taken is signed by all the directors or by all of the members of the committee, as the case may be, and is filed with the minutes of the proceedings of the board or the committee. Such consent shall have the same force and effect as a unanimous vote and may be stated as such in any articles or document filed with the Secretary of State under this article.



§ 46-3-300. Dissent by a director

A director of an electric membership corporation who is present at a meeting of the electric membership corporation's board of directors at which action on any corporate matter is taken shall be presumed to have assented to the action unless:

(1) He votes against such action if a vote is taken; and

(2) His dissent is entered in the minutes of the meeting, or he files his written dissent to such action with the person acting as secretary of the meeting before the adjournment thereof, or he forwards such dissent by registered or certified mail or statutory overnight delivery to the secretary of the electric membership corporation within 48 hours after the adjournment of the meeting.



§ 46-3-301. Election or appointment of officers generally

(a) The board of directors shall elect or appoint a president, a secretary, and a treasurer. Other officers may be elected or appointed either by the board or as may be provided in the articles of incorporation or bylaws. Any two or more offices may be held by the same person, except the offices of president and secretary.

(b) The articles of incorporation or bylaws may provide that all officers or specified officers shall be elected by the members instead of by the board.

(c) Unless otherwise provided in the articles of incorporation, bylaws, or resolution of the board, all officers shall be elected or appointed for a term of office running until the meeting of the board following the next annual meeting of members or, in the case of officers elected by the members, until the next annual meeting of members.

(d) Each officer shall hold office for the term for which he is elected or appointed and until his successor has been elected or appointed and has qualified, or until his earlier resignation, removal from office, or death.

(e) All officers and agents of an electric membership corporation, as between themselves and the electric membership corporation, shall have such authority and perform such duties in the management of the electric membership corporation as may be provided in the articles of incorporation or bylaws or as may be determined by action of the board not inconsistent with the articles of incorporation and bylaws.

(f) When the directors are deadlocked, the president shall have authority to institute or defend legal proceedings other than an action seeking appointment of a provisional director.

(g) No electric membership corporation shall be relieved of its liability to any third person for the acts of its officers by reason of any limitations upon the power of the officer which are not known to such third person, whether such limitations are contained in the articles of incorporation, the bylaws, or elsewhere.



§ 46-3-302. Removal of officers; filling of vacancies

(a) Any officer or agent elected or appointed by the board of directors may be removed by the board whenever in its judgment the best interests of the electric membership corporation will be served thereby.

(b) An officer or agent elected by the members may be removed only by vote of the members unless the members shall have authorized the board to remove such officer or agent; but the authority of such officer or agent to act for the electric membership corporation may be suspended by the board for cause.

(c) Any officer or agent appointed otherwise than by the board of directors or by the members may be removed with or without cause at any time by any officer having authority to appoint, except as may be otherwise provided in the articles of incorporation or bylaws, whenever such officer in his absolute discretion shall consider that the best interests of the electric membership corporation will be served thereby.

(d) Removal as provided in this Code section shall be without prejudice to the contract rights, if any, of the person removed. Election or appointment of an officer or agent shall not of itself create contract rights.

(e) Any vacancy, however occurring, in any office may be filled by the board of directors unless the articles of incorporation or bylaws shall have expressly reserved such power to the members.



§ 46-3-303. Duty of directors and officers to act in good faith and with due diligence, care, and skill; reliance on financial information prepared by others

Directors and officers shall discharge the duties of their respective positions in good faith and with that degree of diligence, care, and skill which ordinarily prudent men would exercise under similar circumstances in like positions. In discharging their duties, directors and officers, when acting in good faith, may rely upon financial information concerning the electric membership corporation when such information is represented to them by the president of the electric membership corporation or by the employee of the electric membership corporation having charge of its books of account, or in the form of a written report by an independent or certified public accountant or firm of such accountants, to be correct and to reflect fairly the financial condition of the electric membership corporation.



§ 46-3-303.1. Standard of care for directors and officers in discharge of duties on or after July 1, 1988; reliance upon financial information

(a)(1) A director shall discharge his duties as director, including his duties as a member of a committee:

(A) In good faith; and

(B) With the care an ordinarily prudent person in a like position would exercise under similar circumstances.

(2) In discharging his duties, a director is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by:

(A) One or more officers or employees of the electric membership corporation whom the director reasonably believes to be reliable and competent in the matters presented;

(B) Legal counsel, public accountants, investment bankers, or other persons as to matters the director reasonably believes are within the person's professional or expert competence; or

(C) A committee of the board of directors of which he is not a member if the director reasonably believes the committee merits confidence.

(3) A director is not acting in good faith if he has knowledge concerning the matter in question that makes unwarranted the reliance otherwise permitted by paragraph (2) of this subsection.

(4) A director is not liable for any action taken as a director or any failure to take any action if he performed the duties of his office in compliance with this subsection.

(b)(1) An officer with discretionary authority shall discharge his duties under that authority:

(A) In good faith; and

(B) With the care an ordinarily prudent person in a like position would exercise under similar circumstances.

(2) In discharging his duties, an officer is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by:

(A) One or more officers or employees of the electric membership corporation whom the officer reasonably believes to be reliable and competent in the matters presented; or

(B) Legal counsel, public accountants, investment bankers, or other persons as to matters the officer reasonably believes are within the person's professional or expert competence.

(3) An officer is not acting in good faith if he has knowledge concerning the matter in question that makes unwarranted the reliance otherwise permitted by paragraph (2) of this subsection.

(4) An officer is not liable for any action as an officer or any failure to take any action if he performed the duties of his office in compliance with this subsection.

(c) The general standards of care and conduct for actions of directors or officers of electric membership corporations, which actions occur on July 1, 1988, shall be as provided in this Code section and not as provided in Code Section 46-3-303.

(d) This Code section shall not relieve any director or officer from liability for the payment of taxes.



§ 46-3-304. Actions against directors and officers

(a) An action may be brought by any of the persons named in subsection (b) of this Code section against one or more directors or officers of an electric membership corporation to procure for the benefit of the electric membership corporation a judgment for the following relief:

(1) To compel the defendant to account for his official conduct, or any other relief called for by his official conduct, in the following cases:

(A) The neglect of, failure to perform, or other violation of his duties to the electric membership corporation, or violations of his duties in regard to disposition of corporate assets committed to his charge;

(B) The acquisition by him, transfer to others, loss, or waste of corporate assets due to any neglect of, failure to perform, or other violation of his duties; or

(C) The appropriation, in violation of his duties, of any business opportunity of the electric membership corporation;

(2) To enjoin a proposed unlawful conveyance, assignment, or transfer of corporate assets or other unlawful corporate transaction, where there is sufficient evidence that it will be made;

(3) To set aside an unlawful conveyance, assignment, or transfer of corporate assets, where the transferee knew of its unlawfulness and is made a party to the action.

(b) An action may be brought for the relief provided in this Code section by the electric membership corporation, or a receiver, trustee in bankruptcy, officer, director, or judgment creditor thereof, or by a member in accordance with Code Section 46-3-272, relating to derivative actions.

(c) No action shall be brought for the relief provided in this Code section more than four years from the time the cause of action accrued.

(d) This Code section shall not limit any liability otherwise imposed by law upon any director or officer or any third party.



§ 46-3-305. Interested directors and officers

(a) No contract or transaction between an electric membership corporation and one or more of its directors or officers, or between an electric membership corporation and any other corporation, partnership, association, or other organization in which one or more of its directors or officers are directors or officers or have a financial interest, shall be void or voidable solely for this reason, or solely because the director or officer is present at or participates in the meeting of the board of directors or committee thereof which authorizes the contract or transaction, or solely because his or their votes are counted for such purpose, if:

(1) The material facts as to his interest and as to the contract or transaction are disclosed or are known to the board of directors or the committee, and the board or committee in good faith authorizes the contract or transaction by the affirmative votes of a majority of the disinterested directors, even though the disinterested directors are less than a quorum; or

(2) The material facts as to his interest and as to the contract or transaction are disclosed or are known to the members, and the contract or transaction is specifically approved or ratified in good faith by vote of such members; or

(3) The contract or transaction is fair as to the electric membership corporation as of the time it is authorized, approved, or ratified by the board, a committee thereof, or the members.

(b) Interested directors may be counted in determining the presence of a quorum at a meeting of the board or committee thereof which authorizes the contract or transaction.



§ 46-3-306. Indemnification of officers, directors, employees, and agents; purchase and maintenance of liability insurance; notice to members of payment of indemnification

(a) As used in this Code section, the term "the electric membership corporation" shall include, in addition to the surviving or new electric membership corporation, any merging or consolidating electric membership corporation, including any merging or consolidating electric membership corporation of a merging or consolidating electric membership corporation, absorbed in a merger or consolidation so that any person who is or was a director, officer, employee, or agent of such merging or consolidating electric membership corporation, or is or was serving at the request of such merging or consolidating electric membership corporation as a director, officer, employee, or agent of another corporation, partnership, joint venture, trust, or other enterprise, shall stand in the same position under this Code section with respect to the resulting or surviving electric membership corporation as he would if he had served the resulting or surviving electric membership corporation in the same capacity, provided that no indemnification under subsections (b) and (c) of this Code section which are permitted by this subsection shall be mandatory under this subsection or any bylaw of the surviving or new electric membership corporation without the approval of such indemnification by the board of directors or members of the surviving or new electric membership corporation, in the manner provided in paragraphs (1) and (3) of subsection (e) of this Code section.

(b) An electric membership corporation shall have power to indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending, or completed action or proceeding, whether civil, criminal, administrative, or investigative (other than an action by or in the right of the electric membership corporation), by reason of the fact that he is or was a director, officer, employee, or agent of the electric membership corporation, or is or was serving at the request of the electric membership corporation as a director, officer, employee, or agent of another corporation, partnership, joint venture, trust, or other enterprise, against expenses, including attorney's fees, judgments, fines, and amounts paid in settlement actually and reasonably incurred by him in connection with such action or proceeding if he acted in a manner he reasonably believed to be in or not opposed to the best interests of the electric membership corporation and, with respect to any criminal action or proceeding, had no reasonable cause to believe his conduct was unlawful. The termination of any action or proceeding by judgment, order, settlement, or conviction, or upon a plea of nolo contendere or its equivalent, shall not of itself create a presumption that the person did not act in a manner which he reasonably believed to be in or not opposed to the best interests of the electric membership corporation and, with respect to any criminal action or proceeding, had reasonable cause to believe that his conduct was unlawful.

(c) An electric membership corporation shall have the power to indemnify any person who was or is a party or who is threatened to be made a party to any threatened, pending, or completed action or suit by, or in the right of, the electric membership corporation to procure a judgment in its favor, by reason of the fact he is or was a director, officer, employee, or agent of the electric membership corporation or is or was serving at the request of the electric membership corporation as a director, employee, or agent of another corporation, partnership, joint venture, trust, or other enterprise, against expenses, including attorney's fees, actually and reasonably incurred by him in connection with the defense or settlement of such action or suit, if he acted in good faith and in a manner he reasonably believed to be in or not opposed to the best interests of the electric membership corporation; except that no indemnification shall be made in respect to any claim, issue, or matter as to which such person shall have been adjudged to be liable to the electric membership corporation, unless and only to the extent that the court in which such action or suit was brought shall determine upon application that, despite the adjudication of liability but in view of all the circumstances of the case, such person is fairly and reasonably entitled to indemnity for such expenses which the court shall deem proper.

(d) To the extent that a director, officer, employee, or agent of an electric membership corporation has been successful, on the merits or otherwise, in defense of any action, suit, or proceeding referred to in subsections (b) and (c) of this Code section or in defense of any claim, issue, or matter therein, he shall be indemnified against expenses, including attorney's fees, actually and reasonably incurred by him in connection therewith.

(e) Any indemnification under subsections (b) and (c) of this Code section, unless ordered by a court, shall be made by the electric membership corporation only as authorized in the specific case, upon a determination that indemnification of the director, officer, employee, or agent is proper in the circumstances because he has met the applicable standard of conduct set forth in subsections (b) and (c) of this Code section. Such determination shall be made:

(1) By the board of directors by a majority vote of a quorum consisting of directors who were not parties to such action, suit, or proceeding;

(2) If such a quorum is not obtainable or, even if obtainable, if a quorum of disinterested directors so directs, by independent legal counsel in a written opinion; or

(3) By the affirmative vote of the members present and voting at the meeting at which such determination is made.

(f) Expenses incurred in defending a civil or criminal action, suit, or proceeding may be paid by the electric membership corporation in advance of the final disposition of such action, suit, or proceeding upon receipt of an undertaking by or on behalf of the director, officer, employee, or agent to repay such amount if it shall ultimately be determined that he is not entitled to be indemnified by the electric membership corporation as authorized in this Code section.

(g) The indemnification and advancement of expenses provided by or granted pursuant to this Code section shall not be deemed exclusive of any other rights, in respect to indemnification or otherwise, to which those seeking indemnification or advancement of expenses may be entitled under any bylaw, resolution, or agreement, either specifically or in general terms approved by the affirmative vote of a majority of the members entitled to vote thereon, taken at a meeting, the notice of which specified that such bylaw, resolution, or agreement would be placed before the members, both as to action by a director, officer, employee, or agent in his official capacity and as to action in another capacity while holding such office or position, except that no such other rights, in respect to indemnification or otherwise, may be provided or granted to a director, officer, employee, or agent pursuant to this subsection by an electric membership corporation with respect to the liabilities described in divisions (b)(3)(A)(i) through (b)(3)(A)(iii) of Code Section 46-3-321.

(h) An electric membership corporation shall have the power to purchase and maintain insurance on behalf of any person who is or was a director, officer, employee, or agent of the electric membership corporation or who is or was serving at the request of the electric membership corporation as a director, officer, employee, or agent of another corporation, partnership, joint venture, trust, or other enterprise, against any liability asserted against him and incurred by him in any such capacity, or arising out of his status as such, whether or not the electric membership corporation would have the power to indemnify him against such liability under this Code section.

(i) If any expenses or other amounts are paid by way of indemnification, otherwise than by court order or action by the members or by an insurance carrier pursuant to insurance maintained by the electric membership corporation, the electric membership corporation, not later than the next annual meeting of members, unless such meeting is held within three months from the date of such payment, and in any event, within 15 months from the date of such payment, shall send to its members who are entitled to vote for the election of directors a statement specifying the persons paid, the amounts paid, and the nature and status at the time of such payment of the litigation or threatened litigation. Such statement shall be provided to the members in the manner provided in subsection (a) of Code Section 46-3-263 for giving notice of members' meetings.

(j) The indemnification and advancement of expenses provided by or granted pursuant to this Code section shall, unless otherwise provided when authorized or ratified, continue as to a person who has ceased to be a director, officer, employee, or agent and shall inure to the benefit of the heirs, executors, and administrators of such a person.






Part 7 - Organization of Electric Membership Corporations

§ 46-3-320. Number of incorporators; age requirement

One or more persons may act as incorporator or incorporators of an electric membership corporation to be formed under this article. Any natural person acting as incorporator shall be at least 18 years of age.



§ 46-3-321. Signing of articles of incorporation; contents of articles of incorporation

(a) The articles of incorporation shall be signed by the incorporator or incorporators or his or their attorney and shall set forth:

(1) The name of the electric membership corporation;

(2) That the electric membership corporation is organized pursuant to this article;

(3) The period of duration, which shall be perpetual unless otherwise limited;

(4) The purpose or purposes for which the electric membership corporation is organized;

(5) The address of its initial registered office and the name of its initial registered agent at such address;

(6) The number of directors constituting the initial board of directors and the name and address of each person who is to serve as a member thereof; and

(7) The name and address of each incorporator.

(b) The articles of incorporation may, as a matter of election, also set forth:

(1) Any provision, not inconsistent with law, for the regulation of the internal affairs of the electric membership corporation;

(2) Any provision which under this chapter is required or permitted to be set forth in the bylaws; any such provision set forth in the articles of incorporation need not be set forth in the bylaws; and

(3) (A) A provision eliminating or limiting the personal liability of a director to the electric membership corporation or its members for monetary damages for breach of duty of care or other duty as a director, provided that such provision shall not eliminate or limit the liability of a director:

(i) For any appropriation, in violation of his duties, of any business opportunity of the electric membership corporation;

(ii) For acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law; or

(iii) For any transaction from which the director derived an improper personal benefit.

(B) No such provision shall eliminate or limit the liability of a director for any act or omission occurring prior to the date when such provision becomes effective.



§ 46-3-322. Filing articles of incorporation; issuance of certificate of incorporation; forwarding of copy of certificate to clerk of superior court; rejection of articles of incorporation; publication of notice; commencement of corporate existence

(a) The incorporator or incorporators or his or their representative shall obtain from the Secretary of State a certificate which states that the name of the proposed electric membership corporation is available in accordance with Code Section 46-3-220. Such certificate shall be issued upon application to reserve the use of the proposed corporate name as provided in Code Section 46-3-221 and shall be valid for the period provided in Code Section 46-3-221, including any extension of such period granted by the Secretary of State. Upon the expiration of such period or any extension thereof, the certificate shall become void unless the electric membership corporation shall have come into existence within such time.

(b) The incorporator or incorporators or his or their representative shall deliver the original articles of incorporation and two conformed copies of the articles to the Secretary of State for filing as provided in subsection (a) of Code Section 46-3-174.

(c) Together with the articles of incorporation, the incorporator or incorporators or his or their representative shall deliver to the Secretary of State:

(1) A certificate issued by the Secretary of State reserving the name of the proposed electric membership corporation, as provided in subsection (a) of this Code section;

(2) Payment to the Secretary of State of the fee provided for in Code Section 46-3-501;

(3) A check, draft, or money order in the amount of $16.00, payable to the clerk of the superior court of the county where the initial registered office of the electric membership corporation is to be located, in payment of the cost of filing the articles of incorporation in that county and in payment of the fee required in civil actions and proceedings as required by Code Sections 15-6-77 and 47-14-51;

(4) A letter addressed to the publisher of a newspaper which is the official organ of the county where the initial registered office of the electric membership corporation is to be located or which is a newspaper of general circulation published within that county whose most recently published annual statement of ownership and circulation reflects a minimum of 60 percent paid circulation. This letter shall contain a notice to be published four times in the newspaper and shall be in substantially the following form:

(name and address of the newspaper

designated by the incorporator or

incorporators or his or

their representative)

Dear Sirs:

You are requested to publish, four times, a notice in the following

form:

" (name of electric membership corporation) has been duly

incorporated on (month, day, and year to be inserted by

the Secretary of State), by the issuance of a certificate of

incorporation by the Secretary of State in accordance with the

applicable provisions of Article 4 of Chapter 3 of Title 46, the

'Georgia Electric Membership Corporation Act.' The initial

registered office of the electric membership corporation is

located at (address of registered office) and its initial

registered agent at such address is (name of agent)."

Enclosed is a (check, draft, or money order) in the amount of $60.00

in payment of the costs of publishing this notice.

Very truly yours,

(Name and address

of incorporator or

incorporators or his or

their representative)

(5) A check, draft, or money order in the amount of $60.00, payable to the designated newspaper; and

(6) A consent to appointment as registered agent, as provided for in subsection (c) of Code Section 46-3-240.

(d) Upon delivery of the articles of incorporation to the Secretary of State, the Secretary of State shall affix thereon the hour, day, month, and year of delivery. Not later than the close of business on the first business day following the day of delivery, the Secretary of State shall either issue a certificate of incorporation in the manner provided in this Code section or shall reject the articles in the manner provided in this Code section.

(e) If the Secretary of State finds that the articles of incorporation appear to be in proper form for filing and are accompanied by the other items required by subsection (c) of this Code section, he shall, in addition to the requirements of subsection (a) of Code Section 46-3-174:

(1) Issue a certificate of incorporation in substantially the following form and attach it to one conformed copy of the articles of incorporation:

State of Georgia

Office of the Secretary of State

Ex Officio Corporation Commissioner

This is to certify that (the name of the electric membership

corporation) has been duly incorporated under the laws of the State of

Georgia on the day of , (insert date articles of

incorporation are delivered for filing), by the filing of articles of

incorporation in the office of the Secretary of State and the fees

therefor paid, as provided by law, and that attached hereto is a true

copy of the said articles of incorporation.

Witness my hand and official seal, this day of ,

.

Secretary of State

Ex Officio Corporation

Commissioner of the

State of Georgia

(2) Return the certificate of incorporation with the conformed copy of the articles of incorporation attached thereto to the incorporator or incorporators or his or their representative. A copy of the certificate of incorporation shall be attached to the original articles of incorporation;

(3) Forward a conformed copy of the articles of incorporation with a copy of the certificate of incorporation attached thereto, along with the check, draft, or money order provided for in paragraph (3) of subsection (c) of this Code section, to the clerk of the superior court in the county where the initial registered office of the electric membership corporation is located, within four business days after the articles of incorporation have been delivered to the Secretary of State for filing;

(4) Mail the letter and the check, draft, or money order provided for in paragraphs (4) and (5) of subsection (c) of this Code section, with the date of incorporation inserted in the notice, to the designated newspaper within four business days after the articles of incorporation have been delivered to the Secretary of State for filing.

(f) If the Secretary of State finds that the articles of incorporation do not appear to be in proper form for filing or are not accompanied by the other items required by subsection (c) of this Code section, he shall reject the articles for filing and shall immediately notify the incorporator or incorporators or his or their representative of such rejection by mailing a notice no later than the close of business on the first business day following the day of delivery of the articles of incorporation for filing. The notice shall specify the reason or reasons for rejection of the articles of incorporation; and the articles and all accompanying materials shall be returned therewith.

(g) The conformed copy of the articles of incorporation, with a copy of the certificate of incorporation attached thereto, provided for in paragraph (3) of subsection (e) of this Code section shall be filed upon receipt by the clerk of the superior court of the county where the initial registered office of the electric membership corporation is to be located. Failure on the part of the Secretary of State to mail the conformed copy of the articles of incorporation or failure on the part of the clerk of the superior court to comply with this subsection shall not invalidate the issuance of the certificate of incorporation by the Secretary of State.

(h) The notice provided for in paragraph (4) of subsection (c) of this Code section shall be published within ten days after receipt of the notice by the newspaper. Failure on the part of the Secretary of State to mail the notice or failure on the part of the newspaper to comply with this subsection shall not invalidate the issuance of the certificate of incorporation by the Secretary of State.

(i) If the Secretary of State issues a certificate of incorporation, the corporate existence of the electric membership corporation shall begin as of the time of delivery to the Secretary of State of the articles of incorporation so certified.



§ 46-3-323. Effect of issuance of certificate of incorporation

The certificate of incorporation issued by the Secretary of State shall be conclusive evidence that the electric membership corporation has been incorporated under this article, except as against this state in a proceeding to cancel or revoke the certificate of incorporation or for involuntary dissolution of the electric membership corporation.



§ 46-3-324. Organization meeting of directors

After the corporate existence has begun, an organization meeting of the board of directors named in the articles of incorporation shall be held, either within or outside of this state, at the call of any incorporator, for the purpose of adopting bylaws, electing officers, and transacting such other business as properly may come before the meeting. The incorporator or incorporators calling the meeting shall give at least three days' notice thereof by mail to each director so named, which notice shall state the time and place of the meeting.



§ 46-3-325. Adoption of initial bylaws; authority to alter, amend, repeal, or adopt new bylaws; contents of bylaws generally

(a) The initial bylaws of an electric membership corporation shall be adopted by its board of directors.

(b) The board of directors shall not have power to alter, amend, or repeal the bylaws or adopt new bylaws directly relating to the election of the board of directors. The board of directors shall otherwise have power to alter, amend, or repeal the bylaws or adopt new bylaws unless such power is reserved exclusively to the members by the articles of incorporation or in bylaws previously adopted by the members; but any bylaws adopted by the board of directors may be altered, amended, or repealed and new bylaws adopted by the members. The members may prescribe that any bylaw or bylaws adopted by them shall not be altered, amended, or repealed by the board of directors.

(c) The bylaws may contain any provisions for the regulation and management of the affairs of the electric membership corporation not inconsistent with law or the articles of incorporation.



§ 46-3-326. Adoption of bylaws for emergency conditions; emergency powers of board of directors generally

(a) The board of directors may adopt emergency bylaws, subject to repeal or change by action of the members, which, notwithstanding any other provision to the contrary in this article or in the articles of incorporation or bylaws, shall be operative during any emergency in the conduct of the business of the electric membership corporation resulting from an attack on the United States or on a locality in which the electric membership corporation conducts its business or customarily holds meetings of its board of directors or its members, or during any nuclear or atomic disaster, or during the existence of any catastrophe or other similar emergency condition, as a result of which a quorum of the board of directors or a standing committee thereof cannot readily be convened for action. The emergency bylaws may make any provision that may be practical and necessary for the circumstances of the emergency, including, without limitation, provisions that:

(1) A meeting of the board of directors may be called by any officer or director in such manner and under such conditions as shall be prescribed in the emergency bylaws;

(2) The director or directors in attendance at the meeting, or any greater number fixed by the emergency bylaws, shall constitute a quorum;

(3) The officers or other persons designated on a list approved by the board of directors before the emergency, all in such order or priority and subject to such conditions and for such period of time (not longer than reasonably necessary after the termination of the emergency) as may be provided in the emergency bylaws or in the resolution approving the list, shall, to the extent required to provide a quorum at any meeting of the board of directors, be deemed directors for such meeting;

(4) Any officer of the electric membership corporation shall have such emergency powers as may be prescribed in the emergency bylaws; and

(5) The board of directors may delegate any of its powers to any officer or director.

(b) The board of directors, either before or during any such emergency, may provide and from time to time may modify lines of succession in the event that during such an emergency any or all officers or agents of the electric membership corporation shall for any reason be rendered incapable of discharging their duties.

(c) The board of directors, either before or during any such emergency, may, effective during the emergency, change the head office or designate several alternative head offices or regional offices or authorize the officers so to do.

(d) To the extent not inconsistent with any emergency bylaws so adopted, the bylaws of the electric membership corporation shall remain in effect during any such emergency; and upon the termination of the emergency, the emergency bylaws shall cease to be operative.

(e) Unless otherwise provided in the emergency bylaws, notice of any meeting of the board of directors during any such emergency may be given only to such of the directors as it may be feasible to reach at the time and by such means as may be feasible at the time, including publication, radio, or television.

(f) To the extent required to constitute a quorum at any meeting of the board of directors during any such emergency, the officers of the electric membership corporation who are present, unless otherwise provided in the emergency bylaws, shall be deemed, in order of rank and within the same rank in order of seniority, directors for such meeting.

(g) No officer, director, agent, or employee acting in accordance with any emergency bylaws shall be liable except for willful misconduct. No officer, director, agent, or employee shall be liable for any action taken by him in good faith in such an emergency in furtherance of the ordinary business affairs of the electric membership corporation, even though such action is not authorized by the bylaws then in effect.

(h) If emergency bylaws have not been adopted by an electric membership corporation, action by members, directors, officers, agents, or employees during any emergency described in subsection (a) of this Code section shall be valid if it is substantially in compliance with this Code section or if it is otherwise practical and necessary for the emergency operation and management of the business.






Part 8 - Operation of Electric Membership Corporations Generally

§ 46-3-340. Nonprofit operation of electric membership corporations required; rates and fees to cover costs of operation and interest payments and for maintaining reserves; bylaw provisions concerning revenues, assets, and member classification

(a) Each electric membership corporation shall be operated without profit to its members; but the rates, fees, rents, or other charges for electric energy and any other facilities, supplies, equipment, or services furnished by the electric membership corporation shall be sufficient at all times:

(1) To cover all administrative and operating expenses and the costs of purchased capacity and energy as necessary or desirable for the prudent conduct of its business, and to cover the payments of the principal of and interest on the obligations issued or assumed by the electric membership corporation in the performance of the purposes for which it was organized; and

(2) To establish and maintain reasonable reserves.

(b) An electric membership corporation may also accumulate funds for future capital needs and for the purpose of establishing and maintaining a reasonable capital structure.

(c) The bylaws of an electric membership corporation shall contain provisions, consistent with subsection (a) of this Code section, for accounting for, allocating, assigning and disposing of its revenues and assets and may establish classes of members for such purposes.



§ 46-3-341. Return of revenues upon death of member

(a) Unless the bylaws otherwise provide, upon the death of a member or former member who is a natural person, the board of directors shall have authority, but shall not be required, to pay revenues allocated but not previously paid to that member or former member.

(b) If the member or former member dies testate, such payments shall be made to the person who is the executor of the estate of the decedent at the time of the payment.

(c) If the member or former member dies intestate and the electric membership corporation is provided a copy of letters of administration for the estate of the decedent, such payments shall be made to the administrator of the estate named therein.

(d) If the member or former member dies intestate and the electric membership corporation is not provided a copy of letters of administration of the estate of the deceased and such payment is $2,500.00 or less, such payment shall be made to the persons listed below and according to the priority indicated:

(1) To the surviving spouse of the decedent;

(2) If no surviving spouse, then to the surviving children of the decedent, pro rata;

(3) If no surviving children, then to the surviving mother and father of the decedent, pro rata;

(4) If no surviving parent, then to the surviving brothers and sisters of the decedent, pro rata.

(e) If the member or former member dies intestate and the electric membership corporation is not provided a copy of the letters of administration and such payment is greater than $2,500.00, such payment shall be made to the person entitled thereto under the laws of descent and distribution of this state.

(f) Payment to the persons listed in subsections (b) through (e) of this Code section shall operate as a complete acquittal and discharge to the electric membership corporation from any action, claim, or demand of whatever nature for the amount so paid by any heir, distributee, or creditor of the decedent or any other person. Payment to such persons is authorized to be made as provided in subsections (d) and (e) of this Code section without the administration of the estate of the decedent and without the necessity of obtaining an order that no administration is necessary.






Part 9 - Amendment and Restatement of Articles of Incorporation of Electric Membership Corporations

§ 46-3-360. Right of electric membership corporation to amend articles of incorporation

An electric membership corporation may amend its articles of incorporation from time to time in any and in as many respects as may be desired, so long as the amendment contains only such provisions as might lawfully be contained in original articles of incorporation at the time of making such amendment.



§ 46-3-361. Procedure to amend articles of incorporation generally

(a) Before the electric membership corporation has any members, amendments to the articles of incorporation may be made:

(1) Before the organization meeting of the directors, by the incorporator or, if there is more than one incorporator, then by two-thirds of the incorporators; and

(2) At or after the organization meeting of the directors named in the articles of incorporation, by two-thirds of the directors.

(b) After the electric membership corporation has members, amendments to the articles of incorporation shall be made in the following manner:

(1) The board of directors shall adopt a resolution setting forth the proposed amendment and directing that it be submitted to a vote at a meeting of members, which may be either an annual or a special meeting;

(2) Written notice setting forth the proposed amendment or a summary of the changes to be effected thereby shall be given to each member of record entitled to vote thereon within the time and in the manner provided in Code Section 46-3-263 for the giving of notice of meetings of members. If the meeting is an annual meeting, the proposed amendment or such summary may be included in the notice of such annual meeting;

(3) At such meeting a vote of the members shall be taken on the proposed amendment. The proposed amendment shall be adopted upon receiving the affirmative vote of a majority of the members present and voting at a meeting at which a quorum is present.

(c) Any number of amendments may be submitted to the members and may be voted upon by them at one meeting.



§ 46-3-362. Manner of execution of articles of amendment; contents of articles of amendment

(a) The articles of amendment, other than an amendment under subsection (b) of this Code section, shall be executed by the electric membership corporation as provided in Code Section 46-3-173 and shall set forth:

(1) The name of the electric membership corporation;

(2) The amendment so adopted;

(3) The date of the adoption of the amendment by the members; and

(4) The member vote required to adopt the amendment, the number of members entitled to vote, and the number of members who voted for the amendment.

(b) If the amendment is made by the incorporator or incorporators or directors before the electric membership corporation has any members, the articles of amendment shall be executed by the incorporator or incorporators or directors, as the case may be, and shall set forth:

(1) The name of the electric membership corporation;

(2) The amendment so adopted and the date of adoption; and

(3) A statement that the amendment is made by the incorporator or incorporators or directors before the electric membership corporation has any members.



§ 46-3-363. Obtaining of certificate from Secretary of State upon amendment of name of electric membership corporation; filing articles of amendment; issuance of certificate of amendment; forwarding of copy of certificate to superior court; rejection of articles of amendment; publication of notice

(a) If the purpose or one of the purposes of the articles of amendment is to change the corporate name, the electric membership corporation shall cause to be obtained from the Secretary of State a certificate which states that the proposed name is available in accordance with Code Section 46-3-220. Such certificate shall be issued upon application to reserve the use of the proposed name as provided in Code Section 46-3-221 and shall be valid for the period provided in that Code section, including any extension of such period granted by the Secretary of State. Upon the expiration of such period or any extension thereof, the certificate shall become void unless the amendment changing the corporate name shall have become effective within such time.

(b) The electric membership corporation shall cause the original articles of amendment and two conformed copies of the articles to be delivered to the Secretary of State for filing as provided in subsection (a) of Code Section 46-3-174.

(c) Together with the articles of amendment, the electric membership corporation shall cause to be delivered to the Secretary of State:

(1) If subsection (a) of this Code section is applicable, the certificate issued by the Secretary of State reserving the proposed corporate name;

(2) Payment to the Secretary of State of the fee provided for in Code Section 46-3-501;

(3) A check, draft, or money order in the amount of $16.00, payable to the clerk of the superior court of the county where the registered office of the electric membership corporation is located on the day of delivery of the articles of amendment to the Secretary of State, in payment of the cost of filing the articles of amendment in said county;

(4) A letter addressed to the publisher of a newspaper which is the official organ of the county where the registered office of the electric membership corporation is located or which is a newspaper of general circulation published within that county whose most recently published annual statement of ownership and circulation reflects a minimum of 60 percent paid circulation. This letter shall contain a notice to be published four times in the newspaper and shall be in substantially the following form:

(Name and address of the newspaper designated by the electric

membership corporation)

Dear Sirs:

You are requested to publish, four times, a notice in the following

form:

"The Articles of Incorporation of (name of electric

membership corporation) have been duly amended on , (month,

day, and year to be inserted by the Secretary of State), by the issuance

of a certificate of amendment by the Secretary of State, in accordance

with the applicable provisions of Article 4 of Chapter 3 of Title 46,

the 'Georgia Electric Membership Corporation Act."'

Enclosed is a (check, draft, or money order) in the amount of $60.00

in payment of the cost of publishing this notice.

Very truly yours,

(Name and address of the electric

membership corporation or its

representative)

(5) A check, draft, or money order in the amount of $60.00 payable to the designated newspaper.

(d) Upon delivery of the articles of amendment to the Secretary of State, the Secretary of State shall affix thereon the hour, day, month, and year of delivery. Not later than the close of business on the first business day following the day of delivery, the Secretary of State shall either issue a certificate of amendment in the manner provided in this Code section or reject the articles in the manner provided in this Code section.

(e) If the Secretary of State finds that the articles of amendment appear to be in proper form for filing and are accompanied by the other items required by subsection (c) of this Code section, he shall, in addition to the requirements of subsection (a) of Code Section 46-3-174:

(1) Issue a certificate of amendment which shall state that the articles of incorporation have been duly amended by the filing of articles of amendment in the office of the Secretary of State and the fees paid therefor, as provided by law, and attach the certificate to one conformed copy of the articles of amendment;

(2) Return the certificate of amendment with the conformed copy of the articles of amendment attached thereto to the electric membership corporation or its representative. A copy of the certificate of amendment shall be attached to the original articles of amendment;

(3) Forward a conformed copy of the articles of amendment with a copy of the certificate of amendment attached thereto, along with the check, draft, or money order provided for in paragraph (3) of subsection (c) of this Code section, to the clerk of the superior court of the county where the registered office of the electric membership corporation is located, within four business days after the articles of amendment have been delivered to the Secretary of State for filing; and

(4) Mail the letter and the check, draft, or money order provided for in paragraphs (4) and (5) of subsection (c) of this Code section, with the date inserted in the notice, to the designated newspaper within four business days after the articles of amendment have been delivered to the Secretary of State for filing.

(f) If the Secretary of State finds that the articles of amendment do not appear to be in proper form for filing or are not accompanied by the other items required by subsection (c) of this Code section, he shall reject the articles for filing and shall immediately notify the electric membership corporation or its representative of such rejection by mailing a notice no later than the close of business on the first business day following the day of delivery of the articles of amendment for filing. Said notice shall specify the reason or reasons for rejection of the articles of amendment, and said articles and all accompanying materials shall be returned therewith.

(g) The conformed copy of the articles of amendment, with a copy of the certificate of amendment attached thereto, as provided for in paragraph (3) of subsection (e) of this Code section, shall be filed upon receipt by the clerk of the superior court of the county where the registered office of the electric membership corporation is located. Failure on the part of the Secretary of State to mail the conformed copy of the articles of amendment or failure on the part of the clerk of the superior court to comply with this subsection shall not invalidate the issuance of the certificate of amendment by the Secretary of State.

(h) The notice provided for in paragraph (4) of subsection (c) of this Code section shall be published within ten days after receipt of the notice by the newspaper. Failure on the part of the Secretary of State to mail the notice or failure on the part of the newspaper to comply with this subsection shall not invalidate the issuance of the certificate of amendment by the Secretary of State.



§ 46-3-364. Time of effectiveness of amendment; effect of amendment on pending causes of action

(a) If the Secretary of State issues a certificate of amendment, the amendment shall become effective as of the time of delivery to the Secretary of State of the articles of amendment so certified; and the articles of incorporation shall be deemed to be amended accordingly.

(b) No amendment shall affect any existing cause of action in favor of or against such electric membership corporation, or any pending action to which such electric membership corporation is a party, or the existing rights of persons other than members; and, in the event the corporate name is changed by amendment, no action brought by or against such electric membership corporation under its former name shall abate for that reason.



§ 46-3-365. Restated articles of incorporation

(a) An electric membership corporation may at any time restate its articles of incorporation as theretofore amended.

(b) If the restated articles restate the text of the original articles as theretofore amended, without making any further amendment or change, the restated articles may be adopted by the board of directors without a vote of the members. In the alternative, the board may submit the proposed restated articles to the members for approval in accordance with Code Section 46-3-361 relating to amendments of the articles of incorporation.

(c) Any amendment or amendments to the articles of incorporation may be adopted in the form of restated articles of incorporation. In such case the restated articles shall be submitted to the members for approval in accordance with Code Section 46-3-361 relating to amendments of the articles of incorporation.

(d) Upon adoption or approval of the proposed restated articles by the directors or the members, as the case may be, restated articles of incorporation shall be executed by the corporation as provided in Code Section 46-3-173, and shall set forth:

(1) All provisions required by Code Section 46-3-321 to be included in original articles of incorporation at the time of restatement, except for the omissions expressly permitted by subsection (e) of this Code section;

(2) If the restated articles of incorporation restate the text of the original articles of incorporation as theretofore amended without making any further amendment or change, that the restatement purports merely to restate but not to change the original articles of incorporation as theretofore amended and that there is no discrepancy, other than that expressly permitted by subsection (e) of this Code section, between the provisions of the original articles of incorporation and the provisions of the restated articles;

(3) If any amendment or amendments to the articles of incorporation are adopted in the form of restated articles of incorporation, that the restatement purports merely to restate all those provisions then in effect not being amended by such new amendment or amendments;

(4) The date upon which the restatement was authorized by the directors or the members, as the case may be;

(5) If the restatement was authorized by the directors without a vote of the members, the director vote required to adopt the restatement and the number of directors who voted for the restatement;

(6) If the restatement was authorized by the members, the member vote required to adopt the restatement, the number of members entitled to vote, and the number of members who voted for the restatement; and

(7) That the restated articles supersede the original articles of incorporation as theretofore amended.

(e) Restated articles of incorporation need not include statements as to the incorporator, the initial board of directors, the address of the initial registered office, or the name of the initial registered agent.

(f) The electric membership corporation shall cause the original restated articles of incorporation and two conformed copies of the restated articles to be delivered to the Secretary of State for filing as provided in subsection (a) of Code Section 46-3-174.

(g) Together with restated articles of incorporation, the electric membership corporation shall cause to be delivered to the Secretary of State:

(1) If subsection (c) of this Code section is applicable and if the purpose of the amendment or of one of the amendments to the articles of incorporation is to change the corporate name, the certificate issued by the Secretary of State reserving the proposed corporate name;

(2) Payment to the Secretary of State of the fee provided for in Code Section 46-3-501;

(3) If subsection (c) of this Code section is applicable, a letter containing a notice for legal publication substantially in the form provided in paragraph (4) of subsection (c) of Code Section 46-3-363 and a check, draft, or money order in the amount of $60.00 payable to the designated newspaper; and

(4) A check, draft, or money order in the amount of $16.00, payable to the clerk of the superior court of the county where the registered office of the electric membership corporation is located on the day of delivery of the restated articles of incorporation to the Secretary of State, in payment of the cost of filing the restated articles of incorporation in that county.

(h) Upon delivery of the restated articles of incorporation to the Secretary of State, the Secretary of State shall affix thereon the hour, day, month, and year of delivery. Not later than the close of business on the first business day following the day of delivery, the Secretary of State shall either issue a restated certificate of incorporation in the manner provided in this Code section or reject the restated articles in the manner provided in this Code section.

(i) If the Secretary of State finds that the restated articles of incorporation appear to be in proper form for filing and are accompanied by the other items required by subsection (g) of this Code section, he shall, in addition to the requirements of subsection (a) of Code Section 46-3-174:

(1) Issue a restated certificate of incorporation which shall state that the articles of incorporation, as theretofore amended, have been restated and, where subsection (c) of this Code section is applicable, have been amended by the filing of restated articles of incorporation in the office of the Secretary of State and the fees paid therefor, as provided by law, and attach the certificate to one conformed copy of the restated articles of incorporation;

(2) Return the restated certificate of incorporation with the conformed copy of the restated articles of incorporation attached thereto to the electric membership corporation or its representative. A copy of the restated certificate of incorporation shall be attached to the original restated articles of incorporation;

(3) Forward a conformed copy of the restated articles of incorporation with a copy of the restated certificate of incorporation attached thereto, along with the check, draft, or money order provided for in paragraph (4) of subsection (g) of this Code section, to the clerk of the superior court in the county where the registered office of the electric membership corporation is located, within four business days after the restated articles of incorporation have been delivered to the Secretary of State for filing; and

(4) If subsection (c) of this Code section is applicable, mail the letter and the check, draft, or money order provided for in paragraph (3) of subsection (g) of this Code section, with the appropriate date inserted in the notice, to the designated newspaper within four business days after the restated articles of incorporation have been delivered to the Secretary of State for filing.

(j) If the Secretary of State finds that the restated articles of the electric membership corporation do not appear to be in proper form for filing or are not accompanied by the other items required by subsection (g) of this Code section, he shall reject the articles for filing and shall immediately notify the electric membership corporation or its representative of such rejection by mailing a notice no later than the close of business on the first business day following the day of delivery of the restated articles of incorporation for filing. Such notice shall specify the reason or reasons for rejection of the restated articles; and all accompanying materials shall be returned therewith.

(k) The conformed copy of the restated articles of incorporation, with a copy of the restated certificate of incorporation attached thereto, as provided for in paragraph (3) of subsection (i) of this Code section, shall be filed upon receipt by the clerk of the superior court of the county where the registered office of the electric membership corporation is located. Failure on the part of the Secretary of State to mail the conformed copy of the restated articles of incorporation or failure on the part of the clerk of the superior court to comply with this subsection shall not invalidate the issuance of the restated certificate of incorporation by the Secretary of State.

(l) The notice provided for in paragraph (3) of subsection (g) of this Code section shall be published within ten days after receipt of the notice by the newspaper. Failure on the part of the Secretary of State to mail the notice or failure on the part of the newspaper to comply with this subsection shall not invalidate the issuance of the restated certificate of incorporation by the Secretary of State.

(m) If the Secretary of State issued a restated certificate of incorporation, the restated articles of incorporation shall become effective as of the time of delivery to the Secretary of State of the restated articles so certified; and the restated articles shall supersede the original articles of incorporation as theretofore amended.

(n) When a restatement has been effected without a vote of the members, as permitted by subsection (b) of this Code section, that fact shall be disclosed in the next report furnished by the electric membership corporation to all its members and in any event to all of its members within 12 months of the effective date of such restatement.






Part 10 - Mergers and Consolidations Involving Electric Membership Corporations and Foreign Electric Cooperatives

§ 46-3-380. Procedure for merger generally

(a) Any two or more electric membership corporations may merge into one of such electric membership corporations pursuant to a plan of merger approved in the manner provided in this part.

(b) The board of directors of each electric membership corporation participating in the merger shall, by resolution adopted by each such board, approve a plan of merger setting forth:

(1) The names of the electric membership corporations proposing to merge, and the name of the electric membership corporation into which they propose to merge, which shall be referred to in this part as the surviving electric membership corporation;

(2) The terms and conditions of the proposed merger;

(3) The manner and basis of converting the membership interests into membership interests, rights, obligations, or securities of the surviving electric membership corporation or of any other corporation or, in whole or in part, into cash or other property;

(4) A statement of any changes in the articles of incorporation of the surviving electric membership corporation to be effected by such merger; and

(5) Such other provisions with respect to the proposed merger as are deemed necessary or desirable.



§ 46-3-381. Procedure for consolidation generally

(a) Any two or more electric membership corporations may consolidate into a new electric membership corporation pursuant to a plan of consolidation approved in the manner provided in this part.

(b) The board of directors of each electric membership corporation participating in the consolidation shall, by a resolution adopted by each such board, approve a plan of consolidation setting forth:

(1) The names of the electric membership corporations proposing to consolidate and the name of the new electric membership corporation into which they propose to consolidate, which shall be referred to in this article as the new electric membership corporation;

(2) The terms and conditions of the proposed consolidation;

(3) The manner and basis of converting the membership interests into membership interests, rights, obligations, or securities of the new electric membership corporation or any other corporation or, in whole or in part, into cash or other property;

(4) With respect to the new electric membership corporation, all of the statements required to be set forth in articles of incorporation for electric membership corporations organized under this article; and

(5) Such other provisions with respect to the proposed consolidation as are deemed necessary or desirable.



§ 46-3-382. Approval of merger or consolidation plan by members

(a) The board of directors of each electric membership corporation, upon approving such plan of merger or plan of consolidation, shall by resolution direct that the plan be submitted to a vote at a meeting of members, which may be either an annual or special meeting.

(b) Written notice shall be given to each member not less than 30 days before such meeting, in the manner provided in Code Section 46-3-263 for the giving of notice of meetings of members, and, regardless of whether the meeting is an annual or a special meeting, shall state that the purpose or one of the purposes is to consider the proposed plan of merger or consolidation. Such notice shall include:

(1) A copy of the plan of merger or consolidation or an outline of the material features of the plan; and

(2) A copy of the most recent annual balance sheet and annual profit and loss statement, or comparable financial statements, of each of the merging or consolidating electric membership corporations.

If an electric membership corporation which is a party to any such plan provides retail service, notice that the merger is proposed and of the times and places of the proposed meetings of members for the purpose of voting on the merger shall be delivered not less than 30 days nor more than 90 days before such meeting to the publisher of each newspaper which is the official organ of each county in which each electric membership corporation provides service or to the publisher of one or more newspapers of general circulation published within each such county whose most recently published annual statement of ownership and circulation reflects a minimum of 60 percent paid circulation, together with a check, draft, or money order in the amount of $15.00 in payment of the cost of publishing such notice and a request that such notice be published one time as soon as practicable, but in any event within ten days after receipt of the notice by the newspaper.

(c) At each such meeting, a vote of the members shall be taken on the proposed plan of merger or consolidation. The proposed plan shall be adopted upon receiving at least two-thirds of the votes of the members present and voting, at a meeting at which a quorum is present.

(d) After the plan of merger or consolidation has been approved and at any time prior to the issuance of the certificate of merger or certificate of consolidation by the Secretary of State as provided in subsection (f) of Code Section 46-3-383, the merger or consolidation may be abandoned pursuant to provisions therefor, if any, set forth in the plan of merger or consolidation.



§ 46-3-383. Contents of articles of merger or articles of consolidation; obtaining of certificate from Secretary of State upon use of new name; procedures involving filing, issuance, rejection, and publication of articles of merger or articles of consolidation

(a) Articles of merger or articles of consolidation shall be executed by each electric membership corporation, as provided in Code Section 46-3-173, and shall set forth:

(1) The plan of merger or the plan of consolidation, including the proposed name of the surviving or new electric membership corporation, which name may be that of any of the merging or consolidating electric membership corporations or any other available name permitted under this article;

(2) As to each consolidating electric membership corporation and as to each merging electric membership corporation the members of which voted on such plan, a statement of the member vote required to adopt the plan of merger or consolidation, the number of members entitled to vote, and the vote for the plan; and

(3) The effective time and date of the merger or consolidation if the effective time and date of the merger or consolidation is to be after the delivery of the articles of merger or articles of consolidation to the Secretary of State, as provided in subsection (a) of Code Section 46-3-384.

(b) If the proposed name of the surviving or new electric membership corporation is not that of any of the merging or consolidating electric membership corporations, any one of those electric membership corporations shall obtain from the Secretary of State a certificate which states that such name is available in accordance with Code Section 46-3-220. Such certificate shall be issued upon application to reserve the use of the proposed corporate name as provided in Code Section 46-3-221 and shall be valid for the period provided in Code Section 46-3-221, including any extension of such period granted by the Secretary of State. Upon the expiration of such period or any extension thereof, the certificate shall become void unless a certificate of merger or certificate of consolidation shall have been issued by the Secretary of State within such time.

(c) The merging or consolidating electric membership corporations shall cause the original articles of merger or the original articles of consolidation and two conformed copies of the articles of merger or the articles of consolidation to be delivered to the Secretary of State for filing as provided in subsection (a) of Code Section 46-3-174.

(d) Together with the articles of merger or articles of consolidation, the merging or consolidating electric membership corporations shall cause to be delivered to the Secretary of State:

(1) If subsection (b) of this Code section is applicable, the certificate issued by the Secretary of State reserving the proposed name for the surviving or new electric membership corporation;

(2) Payment to the Secretary of State of the fee provided for in Code Section 46-3-501;

(3) A check, draft, or money order in the amount of $16.00, payable to the clerk of the superior court of the county where the registered office of the surviving or new electric membership corporation is to be located, in payment of the cost of filing the articles of merger or articles of consolidation in that county;

(4) A letter addressed to the publisher of a newspaper which is the official organ of the county where the registered office of the surviving or new electric membership corporation is to be located or which is a newspaper of general circulation published within that county whose most recently published annual statement of ownership and circulation reflects a minimum of 60 percent paid circulation. This letter shall contain a notice to be published four times in the newspaper and shall be in substantially the following form:

(name and address of the newspaper designated by the merging or

consolidating electric membership corporations)

Dear Sirs:

You are requested to publish, four times, a notice in the following

form:

"A (merger) (consolidation) (has been) (will be) effected by and

between (name and state of incorporation of each of the

constituent electric membership corporations) on (month, day,

and year to be inserted by the Secretary of State) by the issuance of a

certificate of (merger) (consolidation) by the Secretary of State, in

accordance with the applicable provisions of Article 4 of Chapter 3 of

Title 46, the 'Georgia Electric Membership Corporation Act.' The name of

the (surviving electric membership corporation in the merger) (new

electric membership corporation resulting from the consolidation) (is)

(will be) (set forth the name and state of incorporation of

the surviving electric membership corporation or new electric membership

corporation, as the case may be), the registered office of which (is)

(will be) located at (address of registered office)."

Enclosed is a (check, draft, or money order) in the amount of $60.00

in payment of the cost of publishing this notice.

Very truly yours,

(Name and address of

merging or consolidating

electric membership cor-

porations or their rep-

resentative)

(5) A check, draft, or money order in the amount of $60.00 payable to the designated newspaper.

(e) Upon delivery of the articles of merger or articles of consolidation to the Secretary of State, the Secretary of State shall affix thereon the hour, day, month, and year of delivery. Not later than the close of business on the first business day following the day of delivery, the Secretary of State shall either issue a certificate of merger or certificate of consolidation in the manner provided in this Code section or reject the articles in the manner provided in this Code section.

(f) If the Secretary of State finds that the articles of merger or articles of consolidation appear to be in proper form for filing and are accompanied by the other items required by subsection (d) of this Code section, he shall, in addition to the requirements of subsection (a) of Code Section 46-3-174:

(1) Issue a certificate of merger or a certificate of consolidation which shall state that the merging or consolidating electric membership corporations have been or will be duly merged or consolidated, as the case may be, and the effective date thereof, by the filing of articles of merger or articles of consolidation in the office of the Secretary of State and the fees paid therefor, as provided by law, and attach the certificate of merger or certificate of consolidation to one conformed copy of the articles of merger or articles of consolidation;

(2) Return the certificate of merger or certificate of consolidation, with the conformed copy of the articles of merger or articles of consolidation attached thereto, to the surviving or new electric membership corporation, as the case may be, or its representative. A copy of the certificate shall be attached to the original articles of merger or articles of consolidation;

(3) Forward a conformed copy of the articles of merger or articles of consolidation, with a copy of the certificate of merger or certificate of consolidation, as the case may be, attached thereto, along with the check, draft, or money order provided for in paragraph (3) of subsection (d) of this Code section, to the clerk of the superior court of the county where the registered office of the surviving or new electric membership corporation is to be located, within four business days after the articles of merger or articles of consolidation have been delivered to the Secretary of State for filing; and

(4) Mail the letter and the check, draft, or money order provided for in paragraphs (4) and (5) of subsection (d) of this Code section to the designated newspaper within four business days after the articles of merger or articles of consolidation have been delivered to the Secretary of State for filing.

(g) If the Secretary of State finds that the articles of merger or articles of consolidation do not appear to be in proper form for filing or are not accompanied by the other items required by subsection (d) of this Code section, he shall reject the articles for filing and shall immediately notify the merging or consolidating electric membership corporations or their representative of such rejection by mailing a notice no later than the close of business on the first business day following the day of delivery of the articles of merger or articles of consolidation for filing. This notice shall specify the reason or reasons for rejection of the articles of merger or articles of consolidation; and the articles and all accompanying materials shall be returned therewith.

(h) The conformed copy of the articles of merger or articles of consolidation, with a copy of the certificate of merger or certificate of consolidation attached thereto, provided for in paragraph (3) of subsection (f) of this Code section shall be filed upon receipt by the clerk of the superior court of the county where the registered office of the surviving or new electric membership corporation is to be located. Failure on the part of the Secretary of State to mail the conformed copy of the articles of merger or articles of consolidation or failure on the part of the clerk of the superior court to comply with this subsection shall not invalidate the issuance of the certificate of merger or certificate of consolidation by the Secretary of State.

(i) The notice provided for in paragraph (4) of subsection (d) of this Code section and in subsection (b) of Code Section 46-3-382 shall be published within ten days after receipt of the notice by the newspaper. Failure on the part of the Secretary of State to mail the notice provided for in paragraph (4) of subsection (d) of this Code section or failure on the part of the newspaper to comply with this subsection shall not affect the validity of the meeting of members at which the merger or consolidation is approved or the validity of the certificate of merger or certificate of consolidation issued by the Secretary of State.



§ 46-3-384. Effect of merger or consolidation

(a) If the Secretary of State issues a certificate of merger or certificate of consolidation, the merger or consolidation shall become effective as of the time of delivery to the Secretary of State of the articles of merger or articles of consolidation so certified, as provided in Code Section 46-3-383, or at such later time and date as the articles shall specify, not to exceed 60 days from the date of delivery of the articles to the Secretary of State.

(b) When such merger or consolidation has become effective:

(1) The several electric membership corporations which are parties to the plan of merger or consolidation shall be a single electric membership corporation, which, in the case of a merger, shall be that electric membership corporation designated in the plan of merger as the surviving electric membership corporation and, in the case of a consolidation, shall be the new electric membership corporation provided for in the plan of consolidation;

(2) The separate existence of all electric membership corporations which are parties to the plan of merger or consolidation, except the surviving or new electric membership corporation, shall cease;

(3) Such surviving or new electric membership corporation shall have all the rights, privileges, immunities, and powers and shall be subject to all the duties and liabilities of an electric membership corporation organized under this article;

(4) Such surviving or new electric membership corporation shall thereupon and thereafter possess all the rights, privileges, immunities, and franchises, of a public as well as of a private nature, of each of the merging or consolidating electric membership corporations; and all property, whether real, personal, or mixed, and all debts due on whatever account, and all other choses in action, and all and every other interest of or belonging to or due to each of the electric membership corporations so merged or consolidated shall be taken and deemed to be transferred to and vested in such a single electric membership corporation without further act or deed; and the title to any real estate, or any interest therein, vested in any of such electric membership corporations shall not revert or be in any way impaired by reason of such merger or consolidation;

(5) Such surviving or new electric membership corporation shall thenceforth be responsible and liable for all the liabilities and obligations of each of the electric membership corporations so merged or consolidated; and any claim existing or action or proceeding pending by or against any of such electric membership corporations may be prosecuted as if such merger or consolidation had not taken place; or such surviving or new electric membership corporation may be substituted in its place. Neither the rights of creditors nor any liens upon the property of any such electric membership corporation shall be impaired by such merger or consolidation;

(6) In the case of a merger, the articles of incorporation of the surviving electric membership corporation shall be deemed to be amended to the extent, if any, that changes in its articles of incorporation are stated in the plan of merger; and, in the case of a consolidation, the statements set forth in the articles of consolidation and which are required or permitted to be set forth in the articles of incorporation of electric membership corporations organized under this article shall be deemed to be the original articles of incorporation of the new electric membership corporation.



§ 46-3-385. Merger or consolidation of electric membership corporations and foreign electric cooperatives

(a) One or more foreign electric cooperatives and one or more electric membership corporations may be merged or consolidated into an electric membership corporation or a foreign electric cooperative, if such merger or consolidation is permitted by the laws of the jurisdiction under which each such foreign electric cooperative is organized.

(b) With respect to procedure, including all filing and advertising requirements:

(1) Each such foreign electric cooperative shall comply with the applicable provisions of the laws of the jurisdiction under which it is organized;

(2) Each electric membership corporation shall comply with the provisions of this article relating to the merger or consolidation, as the case may be, of electric membership corporations. If the surviving or new corporation is to be a foreign electric cooperative without a registered office in this state, the notice provided for in paragraph (4) of subsection (d) of Code Section 46-3-383 shall be published, and the conformed copy of the articles of merger or articles of consolidation provided for in paragraph (3) of subsection (f) of Code Section 46-3-383 shall be filed in the county where the registered office of any of the electric membership corporations is located.

(c) If the surviving or new corporation, as the case may be, is to be governed by the laws of any jurisdiction other than this state, it shall comply with the provisions of this article with respect to foreign electric cooperatives if it is to transact business in this state, and in every case it shall be deemed to have filed with the Secretary of State of this state:

(1) An agreement that it may be served with process in this state in any proceeding for the enforcement of any obligation of any electric membership corporation which is a party to such merger or consolidation; and

(2) An irrevocable appointment of the Secretary of State of this state as its agent to accept service of process in any such proceeding.

(d) If the surviving or new corporation is to be governed by the laws of this state, the effect of such merger or consolidation shall be the same as in the case of the merger or consolidation of electric membership corporations. If the surviving or new corporation is to be governed by the laws of any jurisdiction other than this state, the effect of such merger or consolidation shall be the same as in the case of the merger or consolidation of electric membership corporations except insofar as the laws of such other jurisdiction provide otherwise.

(e) At any time prior to the issuance of the certificate of merger or certificate of consolidation by the Secretary of State, the merger or consolidation may be abandoned pursuant to provisions therefor, if any, set forth in the plan of merger or consolidation.






Part 11 - Sale and Other Disposition of Corporate Assets

§ 46-3-400. Secured transactions and other dispositions of assets not requiring member approval

(a) Unless the articles of incorporation or bylaws otherwise provide, the board of directors may authorize any of the following transactions without any vote or consent of the members:

(1) Any sale, lease, exchange, or other disposition of less than substantially all the property and assets of the electric membership corporation; and

(2) The execution and delivery of any one or more mortgages, deeds of trust, or deeds to secure debt covering, or the creation by any other means of a security interest in, any or all of the real or personal property, assets, rights, privileges, licenses, franchises, and permits of the electric membership corporation, or any interest therein, as well as the revenues therefrom, whether acquired or to be acquired, and wherever situated, for the purpose of securing the payment or performance of any one or more contracts, notes, bonds, or other obligation of the electric membership corporation.

(b) Any transaction made as permitted by this Code section without any vote or consent of the members may be upon such terms and conditions and for such consideration as the board may deem to be in the best interests of the electric membership corporation.



§ 46-3-401. Sale, lease, exchange, or other disposition of corporate assets requiring member approval

A sale, lease, exchange, or other disposition of all or substantially all the property and assets of an electric membership corporation, with or without the good will of the electric membership corporation, in all cases other than those dealt with in Code Section 46-3-400 may be made upon such terms and conditions and for such consideration, which may consist in whole or in part of money or property, either real or personal, including, but not limited to, bonds or other securities of other electric membership corporations or of foreign electric cooperatives, or shares, bonds, or other securities of any other corporations, either domestic or foreign, as shall be authorized in the following manner:

(1) The board of directors shall adopt a resolution recommending such sale, lease, exchange, or other disposition, specifying to the extent that the board sees fit any or all of the terms and conditions thereof and the consideration to be received by the electric membership corporation therefor and directing the submission thereof to a vote at a meeting of members, which may be either an annual or a special meeting;

(2) Written notice shall be given to each member not less than 30 days before such meeting, in the manner provided in Code Section 46-3-263 for the giving of notice of meetings of members, and, regardless of whether the meeting is an annual or a special meeting, shall state that the purpose or one of the purposes is to consider the proposed sale, lease, exchange, or other disposition and shall fairly summarize the material features of the proposed transaction. Such written notice shall also be mailed, on the earliest date such notice is given to any member of the electric membership corporation, to any person who supplies retail electric service in this state and who has a contract with the electric membership corporation under which it is entitled to any of the output of or to be served by any facility owned in whole or in part by the electric membership corporation. If the electric membership corporation provides retail service, notice that the sale, lease, exchange, or other disposition is proposed and of the time and place of the proposed meeting of members for the purpose of voting on such disposition shall be delivered not less than 30 days nor more than 90 days before such meeting to the publisher of each newspaper which is the official organ of each county in which the electric membership corporation provides service or to the publisher of one or more newspapers of general circulation published within each such county whose most recently published annual statement of ownership and circulation reflects a minimum of 60 percent paid circulation, together with a check, draft, or money order in the amount of $15.00 in payment of the cost of publishing such notice and a request that such notice be published one time as soon as practicable but, in any event, within ten days after receipt of the notice by the newspaper. Such notice shall be published by each newspaper within ten days of its receipt of the notice; but failure of any newspaper to comply with such publication requirement shall not affect the validity of the meeting of members at which the disposition is approved and shall not affect the validity of the disposition.

(3) At such meeting, the members may authorize such sale, lease, exchange, or other disposition and may approve or fix, or may authorize the board of directors to fix, any or all of the terms and conditions thereof and the consideration to be received by the electric membership corporation therefor. Such authorization shall require the affirmative vote of a majority of the members of the electric membership corporation.

(4) After such authorization by a vote of the members, the board of directors may nevertheless in its discretion abandon such sale, lease, exchange, or other disposition of assets, subject to the rights of third parties under any contracts relating thereto, without further action or approval by the members.






Part 12 - Dissolution of Electric Membership Corporations

§ 46-3-420. Commencement of proceedings for voluntary dissolution of an electric membership corporation generally

An electric membership corporation may be dissolved by the act of the electric membership corporation when authorized in the following manner:

(1) The board of directors shall adopt a resolution recommending that the electric membership corporation be dissolved and directing that the question of such dissolution be submitted to a vote at a meeting of the members, which may be either an annual or a special meeting;

(2) Written notice shall be given to each member not less than 30 days before such meeting, in the manner provided in Code Section 46-3-263 for the giving of notice of meetings of members and, regardless of whether the meeting is an annual or a special meeting, shall state that the purpose or one of the purposes of such meeting is to consider the advisability of dissolving the electric membership corporation. Such written notice shall also be mailed, on the earliest date such notice is given to any member of the electric membership corporation, to any person who supplies retail electric service in this state and who has a contract with the electric membership corporation under which it is entitled to any of the output of or to be served by any facility owned in whole or in part by the electric membership corporation. If the electric membership corporation provides retail service, notice that dissolution is proposed and of the time and place of the proposed meeting of members for the purpose of voting on dissolution shall be delivered not less than 30 days nor more than 90 days before such meeting to the publisher of each newspaper which is the official organ of each county in which the electric membership corporation provides service or to the publisher of one or more newspapers of general circulation published within each such county whose most recently published annual statement of ownership and circulation reflects a minimum of 60 percent paid circulation, together with a check, draft, or money order in the amount of $15.00 in payment of the cost of publishing such notice and a request that such notice be published one time as soon as practicable but, in any event, within ten days after receipt of the notice by the newspaper. Such notice shall be published by each newspaper within ten days of its receipt of the notice; but failure of any newspaper to comply with such publication requirement shall not affect the validity of the meeting of members at which dissolution is approved;

(3) At such meeting, a vote of the members entitled to vote thereat shall be taken on a resolution to dissolve the electric membership corporation. The resolution may fix the time within which the statement of intent to dissolve, required by this article, shall be delivered to the Secretary of State for filing and also may authorize the board to abandon dissolution proceedings and to file a statement of revocation of voluntary dissolution proceedings without further member action. Such resolution shall be adopted upon receiving the affirmative vote of a majority of the members of the electric membership corporation;

(4) Upon the adoption of such resolution, a statement of intent to dissolve shall be executed by the electric membership corporation as provided in Code Section 46-3-173, which statement shall set forth:

(A) The name of the electric membership corporation and its date and county of incorporation;

(B) The names and respective addresses of its officers;

(C) The names and respective addresses of its directors;

(D) A copy of the resolution adopted by the members authorizing the dissolution of the electric membership corporation; and

(E) The member vote required to adopt the resolution to dissolve the electric membership corporation, the number of members entitled to vote, and the vote for the resolution.



§ 46-3-421. Filing of statement of intent to dissolve with Secretary of State and state revenue commissioner

The statement of intent to dissolve shall be delivered to the Secretary of State for filing as provided in Code Section 46-3-174. The electric membership corporation shall also forward a copy of such statement to the state revenue commissioner for filing.



§ 46-3-422. Effect of filing of statement of intent to dissolve

Upon the filing by the Secretary of State of a statement of intent to dissolve, the electric membership corporation shall cease to carry on its business, except insofar as may be necessary or appropriate for the winding up thereof; but its corporate existence shall continue until the time provided in subsection (g) of Code Section 46-3-428.



§ 46-3-423. Procedure after filing statement of intent to dissolve

(a) The electric membership corporation shall immediately cause notice of its intent to dissolve to be published in a newspaper which is the official organ of the county where the registered office of the electric membership corporation is located or which is a newspaper of general circulation published within that county whose most recently published annual statement of ownership and circulation reflects a minimum of 60 percent paid circulation. This notice shall be published four times in the newspaper and shall be in substantially the following form:

A Statement of Intent to Dissolve (name of electric membership corporation), a Georgia electric membership corporation with registered office at (address of registered office), has been delivered to the Secretary of State by said electric membership corporation and filed by him on , (month, day, and year), in accordance with the applicable provisions of Article 4 of Chapter 3 of Title 46, the "Georgia Electric Membership Corporation Act."

(b) The electric membership corporation shall proceed to collect its assets; convey and dispose of such of its properties as are not to be distributed in kind to its members and former members; pay, satisfy, and discharge its liabilities and obligations; and do all other acts required to liquidate its business and affairs and, after paying or adequately providing for the payment of all its obligations, distribute the remainder of its assets, either in cash or in kind, among its members and former members according to their respective rights and interests as such rights and interests are established under the articles of incorporation and bylaws.

(c) The electric membership corporation, at any time during the liquidation of its business and affairs, may make application to the superior court of the county where the registered office of the electric membership corporation is situated to have the liquidation continued under the supervision of the court as provided in Code Section 46-3-431.



§ 46-3-424. Revocation of voluntary dissolution proceedings by electric membership corporation

An electric membership corporation may, at any time prior to the issuance of a certificate of dissolution by the Secretary of State as provided in subsection (d) of Code Section 46-3-428, revoke voluntary dissolution proceedings theretofore taken, in the following manner:

(1) The board of directors shall adopt a resolution recommending that the voluntary dissolution proceedings be revoked and directing that the question of such revocation be submitted to a vote at a special meeting of members;

(2) Written notice, stating that the purpose or one of the purposes of such meeting is to consider the advisability of revoking the voluntary dissolution proceedings, shall be given to each member within the time and in the manner provided in Code Section 46-3-263 for the giving of notice of special meetings of members;

(3) At such meeting, a vote of the members shall be taken on a resolution to revoke voluntary dissolution proceedings, which resolution shall require for its adoption the affirmative vote of a majority of all the members;

(4) Upon the adoption of such resolution, a statement of revocation of voluntary dissolution proceedings shall be executed by the electric membership corporation as provided in this article, which statement shall set forth:

(A) The name of the electric membership corporation;

(B) The names and respective addresses of its officers;

(C) The names and respective addresses of its directors;

(D) A copy of the resolution adopted by the members revoking the voluntary dissolution proceedings; and

(E) The member vote required to adopt the resolution to revoke voluntary dissolution proceedings, the number of members entitled to vote, and the vote for the resolution;

(5) If the board has been authorized, in the original resolution to dissolve the electric membership corporation adopted by the members, to abandon dissolution proceedings and to file a statement of revocation of voluntary dissolution proceedings without further member action, then this statement shall be executed by the electric membership corporation as provided in Code Section 46-3-173 upon the adoption by the board of a resolution recommending that the voluntary dissolution proceedings be revoked. In such case, the statement shall set forth a copy of the resolution adopted by the board and shall briefly state why action by the members was not required; but the statement need not be responsive to subparagraphs (D) and (E) of paragraph (4) of this Code section.



§ 46-3-425. Filing of statement of revocation of voluntary dissolution proceedings with Secretary of State

The statement of revocation of voluntary dissolution proceedings shall be delivered to the Secretary of State for filing as provided in Code Section 46-3-174.



§ 46-3-426. Effect of filing of statement of revocation of voluntary dissolution proceedings

Upon the filing by the Secretary of State of a statement of revocation of voluntary dissolution proceedings, the revocation of the voluntary dissolution proceedings shall become effective and the electric membership corporation may again carry on its business.



§ 46-3-427. Execution of articles of dissolution; contents of articles of dissolution

If voluntary dissolution proceedings under Code Section 46-3-420 have not been revoked, then when all debts, liabilities, and obligations of the electric membership corporation have been paid and discharged, or adequate provision has been made therefor, and all of the remaining property and assets of the electric membership corporation have been distributed to its members and former members, or adequate provision has been made therefor, articles of dissolution shall be executed by the electric membership corporation as provided in Code Section 46-3-173, which articles shall set forth:

(1) The name of the electric membership corporation;

(2) That the Secretary of State has theretofore filed a statement of intent to dissolve the electric membership corporation and the date on which such statement was filed;

(3) That all debts, obligations, and liabilities of the electric membership corporation have been paid and discharged or that adequate provision has been made therefor;

(4) That all remaining property and assets of the electric membership corporation have been distributed among its members and former members in accordance with their respective rights and interests, or that adequate provision has been made therefor, or that such property and assets have been deposited with the Office of the State Treasurer as provided in Code Section 46-3-438; and

(5) That there are no actions pending against the electric membership corporation in any court or that adequate provision has been made for the satisfaction of any judgment, order, or decree which may be entered against it in any pending action.



§ 46-3-428. Filing of articles of dissolution with Secretary of State; procedure involving filing, issuance, and rejection of certificate of dissolution; time of cessation of existence of electric membership corporation

(a) The electric membership corporation shall cause the original articles of dissolution and two conformed copies of the articles to be delivered to the Secretary of State for filing as provided in subsection (a) of Code Section 46-3-174.

(b) Together with the articles of dissolution, the electric membership corporation shall cause to be delivered to the Secretary of State:

(1) The electric membership corporation's certification that all tax returns which were due the state on the day of delivery of the articles of dissolution to the Secretary of State have been filed, such certification to be attached to the articles;

(2) Payment to the Secretary of State of the fee provided for in Code Section 46-3-501; and

(3) A check, draft, or money order in the amount of $16.00, payable to the clerk of the superior court of the county where the registered office of the electric membership corporation is located on the day of delivery of the articles of dissolution to the Secretary of State, in payment of the cost of filing the articles of dissolution in the county.

(c) Upon delivery of the articles of dissolution to the Secretary of State, the Secretary of State shall affix thereon the hour, day, month, and year of delivery. Not later than the close of business on the first business day following the day of delivery, the Secretary of State shall either issue a certificate of dissolution in the manner provided in this Code section or reject the articles in the manner provided in this Code section.

(d) If the Secretary of State finds that the articles of dissolution appear to be in proper form for filing and are accompanied by the other items required by subsection (b) of this Code section, he shall, in addition to the requirements of subsection (a) of Code Section 46-3-174:

(1) Issue a certificate of dissolution which shall state that the electric membership corporation has been dissolved by the filing of articles of dissolution in the office of the Secretary of State and the fees paid therefor, as provided by law, and attach the certificate to one conformed copy of the articles of dissolution;

(2) Return the certificate of dissolution with the conformed copy of the articles of dissolution attached thereto to the electric membership corporation or its representative. A copy of the certificate of dissolution shall be attached to the original articles of dissolution; and

(3) Forward a conformed copy of the articles of dissolution with a copy of the certificate of dissolution attached thereto, along with the check, draft, or money order provided for in paragraph (3) of subsection (b) of this Code section, to the clerk of the superior court in the county where the registered office of the electric membership corporation is located, within four business days after the articles of dissolution have been delivered to the Secretary of State for filing.

(e) If the Secretary of State finds that the articles of dissolution do not appear to be in proper form for filing or are not accompanied by the other items required by subsection (b) of this Code section, he shall reject the articles for filing and shall immediately notify the electric membership corporation or its representative of such rejection by mailing a notice no later than the close of business on the first business day following the day of delivery of the articles of dissolution for filing. This notice shall specify the reason or reasons for rejection of the articles of dissolution; and the articles and all accompanying materials shall be returned therewith.

(f) The conformed copy of the articles of dissolution, with a copy of the certificate of dissolution attached thereto, provided for in paragraph (3) of subsection (d) of this Code section shall be filed upon receipt by the clerk of the superior court of the county where the registered office of the electric membership corporation is located. Failure on the part of the Secretary of State to mail the conformed copy of the articles of dissolution or failure on the part of the clerk of the superior court to comply with this subsection shall not invalidate the issuance of the certificate of dissolution by the Secretary of State.

(g) If the Secretary of State issues a certificate of dissolution, and after the electric membership corporation or its representative has filed a copy of its statement of intent to dissolve with the state revenue commissioner, the existence of the electric membership corporation shall cease as of the time of delivery to the Secretary of State of the articles of dissolution so certified, except for the purpose of court actions, other proceedings, and appropriate corporate actions by members, directors, and officers as provided in Code Section 46-3-439.



§ 46-3-429. Commencement of actions for involuntary dissolution of electric membership corporations by superior courts

(a) If the Secretary of State determines that one of the situations described in subsection (b) of this Code section exists with regard to one or more electric membership corporations, the Secretary of State shall certify to the Attorney General the names of all such electric membership corporations, together with the facts pertinent thereto. Upon receipt of the certification from the Secretary of State, the Attorney General shall mail a notice that such certification has been made, together with a statement of the facts pertinent thereto, to the registered office of the electric membership corporation or, if there is no registered office, to the last known address of the electric membership corporation, or to an officer listed on the most recent annual report filed with the Secretary of State, or, if none is listed, to any officer, director, or incorporator of the electric membership corporation, as shown by the records of the Secretary of State.

(b) In addition to any other remedies provided by law, the electric membership corporation may be dissolved involuntarily by a decree of the superior court in an action filed by the Attorney General 30 days or more after the date of mailing of the notice to the electric membership corporation under subsection (a) of this Code section, when it is established that:

(1) The electric membership corporation procured its articles of incorporation through fraud;

(2) The electric membership corporation has continued, after the written notice by the Attorney General to the electric membership corporation or one of its principal directors or officers, to violate this article in a manner likely to injure the public or the electric membership corporation's members, creditors, or debtors, except that the Attorney General shall not file such action so long as the electric membership corporation is contesting in good faith, in any appropriate judicial or administrative proceeding, the alleged violation or violations of this article upon which the certification to the Attorney General is based;

(3) The electric membership corporation has been adjudicated bankrupt;

(4) The electric membership corporation has made a general assignment for the benefit of creditors; or

(5) By leave of court, when a receiver has been appointed in any action in which the affairs of the electric membership corporation are to be wound up.



§ 46-3-430. Venue and service of process in action for involuntary dissolution

Every action for the involuntary dissolution of an electric membership corporation shall be commenced in the name of the state by the Attorney General in the superior court of the county in which the last known registered office or principal office of the electric membership corporation, as shown by the records of the Secretary of State, is situated. Process shall issue and be served as in other civil actions.



§ 46-3-431. Jurisdiction of court to liquidate assets and business of electric membership corporation

(a) The superior courts shall have full power to liquidate the assets and business of an electric membership corporation:

(1) In an action by at least 25 members or 10 percent of all of the members of the electric membership corporation, whichever is less, when it is established:

(A) That the directors are deadlocked in the management of the corporate affairs and the members are unable to break the deadlock, that irreparable injury to the electric membership corporation is being suffered or is threatened by reason thereof, and that it is impracticable for the court to appoint a provisional director as provided in Code Section 46-3-292 or to continue one in office;

(B) That the acts of the directors or those in control of the electric membership corporation are illegal or fraudulent;

(C) That the members are deadlocked in voting power and have failed, for a period which includes at least two consecutive annual meeting dates, to elect successors to directors whose terms have expired or would have expired upon the election of their successors; or

(D) That the corporate assets are being misapplied or wasted;

(2) In an action by a creditor:

(A) When the claim of the creditor has been reduced to judgment and an execution thereon returned unsatisfied, and it is established that the electric membership corporation is insolvent; or

(B) When the electric membership corporation has admitted in writing that the claim of the creditor is due and owing, and it is established that the electric membership corporation is insolvent; or

(3) Upon application by an electric membership corporation which has filed a statement of intent to dissolve, as provided in Code Section 46-3-420, to have its liquidation continued under the supervision of the court; or

(4) When an action has been filed by the Attorney General to dissolve an electric membership corporation and it is established that liquidation of its business and affairs should precede the entry of a decree of dissolution.

(b) Proceedings under paragraph (1), (2), or (3) of subsection (a) of this Code section shall be brought in the county in which the registered office of the electric membership corporation is situated.

(c) It shall not be necessary to make directors or members parties to any such action or proceeding unless relief is sought against them personally.



§ 46-3-432. Procedure in liquidation of electric membership corporation by court

(a) In proceedings to liquidate the assets and business of an electric membership corporation, the court shall have power to issue injunctions; to appoint a receiver or receivers pendente lite with such powers and duties as the court from time to time may direct; and to take such other actions as may be required to preserve the corporate assets wherever situated and carry on the business of the electric membership corporation until a full hearing can be had.

(b) After a hearing had upon such notice as the court may direct to be given to all parties to the proceedings and to any other parties in interest designated by the court, the court may appoint a liquidating receiver or receivers with authority to collect the assets of the electric membership corporation, including all amounts owing to the electric membership corporation by members. Such liquidating receiver or receivers shall have authority, subject to the order of the court, to sell, convey, and dispose of all or any part of the assets of the electric membership corporation wherever situated, either at public sale or at private sale. The assets of the electric membership corporation or the proceeds resulting from a sale, conveyance, or other disposition thereof shall be applied to the expenses of such liquidation and to the payment of the liabilities and obligations of the electric membership corporation; and any remaining assets or proceeds shall be distributed among its members and former members according to their respective rights and interests. The order appointing such liquidating receiver or receivers shall state their powers and duties. Such powers and duties may be increased or diminished at any time during the proceedings.

(c) The court shall have power to allow from time to time, as expenses of the liquidation, compensation to the receiver or receivers and to attorneys in the proceeding and to direct the payment thereof out of the assets of the electric membership corporation or the proceeds of any sale or disposition of such assets.

(d) A receiver of an electric membership corporation appointed under this Code section shall have authority to sue and defend in all courts in his own name as receiver of such electric membership corporation. The court appointing such receiver shall have exclusive jurisdiction of the electric membership corporation and its property, wherever situated.



§ 46-3-433. Qualification of receivers; giving of bond

(a) A receiver shall in all cases be a citizen of the United States or a corporation authorized to act as receiver, which corporation may be a domestic corporation, either business or nonprofit, or a foreign corporation, either business or nonprofit, authorized to transact business in this state.

(b) A receiver shall in all cases give such bond as the court may direct, with such sureties as the court may require.



§ 46-3-434. Filing of claims in liquidation proceedings; effect of failure to file claims

In proceedings to liquidate the assets and business of an electric membership corporation, the court may require all creditors of the electric membership corporation to file with the clerk of the court or with the receiver, in such form as the court may prescribe, proofs under oath of their respective claims. If the court requires the filing of claims, it shall fix a date, which shall be not less than four months from the date of the order, as the last day for the filing of claims and shall prescribe the notice that shall be given to creditors and claimants of the date so fixed. Prior to the date so fixed, the court may extend the time for the filing of claims. Creditors and claimants failing to file proofs of claim on or before the date so fixed may be barred, by order of court, from participating in the distribution of the assets of the electric membership corporation.



§ 46-3-435. Discontinuance of liquidation proceedings

The liquidation of the assets and business of an electric membership corporation may be discontinued at any time during the liquidation proceedings when it is established that cause for liquidation no longer exists. In such event, the court shall dismiss the proceedings and direct the receiver to redeliver to the electric membership corporation all of its remaining property and assets.



§ 46-3-436. Entry of decree of involuntary dissolution; time of cessation of existence of electric membership corporation

In proceedings to liquidate the assets and business of an electric membership corporation, when the costs and expenses of such proceedings and all debts, obligations, and liabilities of the electric membership corporation have been paid and discharged, or adequate provision has been made therefor, and all of its remaining property and assets distributed to its members or former members, or adequate provision has been made therefor, or such property and assets have been deposited with the Office of the State Treasurer as provided in Code Section 46-3-438, or if its property and assets are not sufficient to satisfy and discharge such costs, expenses, debts, and obligations and all of the property and assets have been applied so far as they will go to their payment, the court shall enter a decree dissolving the electric membership corporation. Upon the filing of the decree with the clerk of the court, the existence of the electric membership corporation shall cease.



§ 46-3-437. Filing of decree of involuntary dissolution; giving of notice of entry of decree

(a) If the court enters a decree dissolving an electric membership corporation, it shall be the duty of the clerk of the court to cause a certified copy of the decree to be filed with the Secretary of State. No fee shall be charged by the Secretary of State for the filing of this certified copy or for giving the notice required by subsection (b) of this Code section.

(b) The Secretary of State shall give notice of the decree dissolving the electric membership corporation and of the date of its entry to:

(1) The clerk of the superior court of the county where the electric membership corporation's last known registered office or principal office, as shown by the records of the Secretary of State, is situated, if such decree has been entered by the superior court of another county; and

(2) The clerk of the superior court of the county where the electric membership corporation's articles of incorporation were filed, if such decree has been entered by the superior court of another county.

No fee shall be charged by such clerks for receiving and filing the notice required by this subsection.



§ 46-3-438. Deposit with Office of the State Treasurer of amount due unknown, disabled, or unlocatable creditors or members; disposition of unclaimed amounts; time limitation

Upon the voluntary or involuntary dissolution of an electric membership corporation, the portion of the assets distributable to a creditor or member who is unknown or cannot be found, or who is under disability and has no known representative legally competent to receive such distributive portion, shall be reduced to cash and deposited with the Office of the State Treasurer and shall be paid over to such creditor or member or to his legal representative upon proof satisfactory to the Office of the State Treasurer of his right thereto. After the Office of the State Treasurer has held the unclaimed cash for six months, the Office of the State Treasurer shall pay such cash to the Board of Regents of the University System of Georgia, to be held without liability for profit or interest until a claim for such cash shall be filed with the Office of the State Treasurer by the parties entitled thereto. No such claim shall be made more than six years after such cash is deposited with the Office of the State Treasurer.



§ 46-3-439. Survival of remedy after dissolution

The dissolution of an electric membership corporation in any manner, except by a decree of court when the court has supervised the liquidation of the assets and business of the electric membership corporation as provided in this article, shall not take away or impair any remedy available to or against such electric membership corporation or its directors, officers, or members for any right or claim existing, or any liability incurred, prior to such dissolution if an action or other proceeding thereon is pending on the date of such dissolution or is commenced within two years after the date of such dissolution. Any such action or proceeding by or against the electric membership corporation may be prosecuted or defended by the electric membership corporation in its corporate name. The members, directors, and officers shall have power to take such corporate or other action as shall be appropriate to protect such remedy, right, or claim.



§ 46-3-440. Revival of electric membership corporation after dissolution by expiration of period of duration

An electric membership corporation that has been dissolved by the expiration of its period of duration but which has continued in business in ignorance of such expiration may revive its corporate existence by amending its articles of incorporation at any time during a period of 15 years immediately following the expiration date fixed by the articles of incorporation so as to extend its period of duration. As of the effective date of the amendment, the corporate existence shall be deemed to have continued without interruption from the expiration date. If during the period between expiration and revival the name of the electric membership corporation has been assumed, reserved, or registered by any other electric membership corporation, the revived electric membership corporation shall not engage in business until it has amended its articles of incorporation to change its name.






Part 13 - Powers and Duties of Foreign Electric Cooperatives Transacting Business in State Generally

§ 46-3-450. Requirement of obtaining certificate of authority by foreign electric cooperative; applicability of state laws generally; acts not constituting transaction of business in this state

(a) No foreign electric cooperative shall have the right to transact business in this state until it shall have procured a certificate of authority to do so from the Secretary of State. No foreign electric cooperative shall be entitled to procure a certificate of authority under this article to transact in this state any business which an electric membership corporation organized under the laws of this state is not permitted to transact; and no foreign electric cooperative shall be entitled to procure a certificate of authority to transact any business in this state which under any of the laws of this state a foreign electric cooperative is not permitted to transact. Any foreign electric cooperative to which a certificate of authority is granted shall be subject to all licensing and regulatory statutes of this state relating to businesses of the kind which the foreign electric cooperative proposes to transact in this state. A foreign electric cooperative shall not be denied a certificate of authority by reason of the fact that the laws of the state under which such foreign electric cooperative is organized governing its organization and internal affairs differ from the laws of this state; and nothing contained in this article shall be construed to authorize this state to regulate the organization or the internal affairs of such foreign electric cooperative.

(b) Without excluding other activities which may not constitute transacting business in this state, a foreign electric cooperative shall not be considered to be transacting business in this state, for the purposes of qualification under this article, solely by reason of carrying on in this state any one or more of the following activities:

(1) Maintaining or defending any action or any administrative or arbitration proceeding, or effecting the settlement thereof or the settlement of claims or disputes;

(2) Holding meetings of its directors or members or carrying on other activities concerning its internal affairs;

(3) Maintaining bank accounts, or share accounts in savings and loan associations, custodian or agency arrangements with a bank or trust company, or stock or bond brokerage accounts;

(4) Securing or collecting debts or enforcing any rights in property securing the same;

(5) Effecting transactions in interstate or foreign commerce;

(6) Owning and controlling a subsidiary electric membership corporation or other corporation incorporated in or transacting business within this state; or

(7) Conducting an isolated transaction not in the course of a number of repeated transactions of like nature.

(c) This Code section shall not be deemed to establish a standard for activities which may subject a foreign electric cooperative to taxation or to service of process under any of the laws of this state.



§ 46-3-451. Powers of foreign electric cooperatives under certificate of authority generally

A foreign electric cooperative which has received a certificate of authority under this article shall, until a certificate of revocation or of withdrawal has been issued as provided in this article, enjoy the same, but no greater, rights and privileges as an electric membership corporation organized for the purposes set forth in the application pursuant to which such certificate of authority is issued; and, except as otherwise provided in this article, such foreign electric cooperative shall be subject to the same duties, restrictions, penalties, and liabilities imposed upon an electric membership corporation.



§ 46-3-452. Name of foreign electric cooperative

(a) No certificate of authority shall be issued to a foreign electric cooperative unless the corporate name shall be written in Roman or cursive letters or Arabic or Roman numbers and:

(1) Shall contain the word "cooperative," "corporation," "company," "incorporated," or "limited," or shall contain an abbreviation of one of such words;

(2) Shall not contain any word or phrase which indicates or implies that the foreign electric cooperative is organized for any purpose other than one or more of the purposes permitted by its articles of incorporation;

(3) Shall not be the same as or confusingly similar to:

(A) The name of any electric membership corporation or other corporation, whether for profit or not for profit, existing under the laws of this state;

(B) The name of any foreign electric cooperative or other corporation, whether for profit or not for profit, authorized to transact business in this state;

(C) A name the exclusive right to which is at the time reserved in the manner provided in Chapter 3 of Title 14, the "Georgia Nonprofit Corporation Code," Chapter 2 of Title 14, the "Georgia Business Corporation Code," or in this article;

(D) The name of a corporation which has in effect a registration of its corporate name as provided in Chapter 2 of Title 14, the "Georgia Business Corporation Code"; or

(E) Any name prohibited by any other law of this state.

(b) Whenever a foreign electric cooperative is unable to obtain a certificate of authority to transact business in this state because its corporate name does not comply with subparagraphs (a)(3)(A) through (a)(3)(D) of this Code section, it may nonetheless apply for authority to transact business in this state by adding to its corporate name in such application a word, abbreviation, or other distinctive and distinguishing element, such as, for example, the name of the state of its incorporation in parenthesis. If in the judgment of the Secretary of State the corporate name with such addition would comply with subparagraphs (a)(3)(A) through (a)(3)(D) of this Code section, those subparagraphs shall not be a bar to the issuance to such foreign electric cooperative of a certificate of authority to transact business in this state. In such case, any such certificate issued to such foreign electric cooperative shall be issued in its corporate name with such additions; and the foreign electric cooperative shall use such corporate name with such additions in all its dealings with the Secretary of State and in the conduct of its affairs in this state.

(c) Nothing in this Code section shall:

(1) Prevent the use of the name of any electric membership corporation or other corporation, whether domestic or foreign, by a foreign electric cooperative where such electric membership corporation or corporation has consented to such use and the name of the foreign electric cooperative contains other words or characters which distinguish it from the name of the electric membership corporation or other corporation; or

(2) Abrogate or limit the law as to unfair competition or unfair trade practice nor derogate from the common law or principles of equity or the statutes of this state or of the United States with respect to the right to acquire and protect trade names and trademarks.



§ 46-3-453. Change of name by foreign electric cooperative

Whenever a foreign electric cooperative which is authorized to transact business in this state changes its name, such foreign electric cooperative shall, within 30 days after such change becomes effective, file an application for an amended certificate of authority in accordance with Code Section 46-3-462. If the foreign electric cooperative fails to file this application or if the name to which it has changed would be unavailable to the foreign electric cooperative on an original application for a certificate of authority, the certificate of authority of such foreign electric cooperative shall be suspended and it shall not thereafter transact any business in this state until it has filed the application or has changed its name to a name which is available to it under the laws of this state.



§ 46-3-454. Contents of application for certificate of authority; submission of consent to appointment as registered agent; execution of application by officers of foreign electric cooperative

(a) A foreign electric cooperative, in order to procure a certificate of authority to transact business in this state, shall make application therefor to the Secretary of State, which application shall set forth:

(1) The name of the foreign electric cooperative and the jurisdiction under the laws of which it is incorporated;

(2) If the name of the foreign electric cooperative does not comply with Code Section 46-3-452 relating to the corporate name, the name of the foreign electric cooperative with the word or abbreviation or other distinctive and distinguishing element which it elects to add thereto for use in this state;

(3) The date of incorporation and the period of duration of the foreign electric cooperative;

(4) The address of the principal office or registered office of the foreign electric cooperative in the jurisdiction under the laws of which it is incorporated;

(5) The address of the proposed registered office of the foreign electric cooperative in this state and the name of its proposed registered agent in this state at such address;

(6) A brief statement of the purpose or purposes which the foreign electric cooperative proposes to pursue in the transaction of business in this state;

(7) The names and respective addresses of the four principal officers of the foreign electric cooperative;

(8) A statement of the number of members of the foreign electric cooperative; and

(9) Such additional information as may be necessary or appropriate in order to enable the Secretary of State to determine whether such foreign electric cooperative is entitled to a certificate of authority to transact business in this state.

(b) The application shall be accompanied by a consent to appointment as registered agent, as provided for in subsection (c) of Code Section 46-3-457.

(c) Such application shall be made on forms prescribed and furnished by the Secretary of State and shall be executed by the foreign electric cooperative by its president or a vice-president or by its secretary or an assistant secretary.



§ 46-3-455. Filing of application for certificate of authority; issuance of certificate of authority by Secretary of State

(a) The application of the foreign electric cooperative for a certificate of authority shall be delivered to the Secretary of State for filing as provided in Code Section 46-3-174, together with a copy of its articles of incorporation and all amendments thereto, or, in lieu thereof, if provided by its jurisdiction of incorporation, a copy of its latest restated, composite, or consolidated articles of incorporation and all amendments subsequent thereto, either of which copy shall have been duly authenticated by the proper officer of its jurisdiction of incorporation within 90 days of the date the application is filed under this subsection.

(b) Upon filing the application, the Secretary of State shall issue and deliver to the foreign electric cooperative or its representative a certificate of authority to transact business in this state.



§ 46-3-456. Effect of certificate of authority

Upon the issuance of a certificate of authority by the Secretary of State, the foreign electric cooperative shall be authorized to transact business in this state for those purposes set forth in its application. Such authority shall continue so long as the foreign electric cooperative retains its authority to do such business in its jurisdiction of incorporation and so long as its authority to do business in this state has not been suspended, revoked, or surrendered as provided in this article.



§ 46-3-457. Designation of registered office and registered agent of foreign electric cooperative; maintenance by Secretary of State of offices and agents; consent to appointment as agent

(a) Each foreign electric cooperative authorized to transact business in this state shall have and continuously maintain in this state:

(1) A registered office which may be, but need not be, the same as its place of business in this state; and

(2) A registered agent, which agent may be a natural person resident in this state whose business office is identical with such registered office, a domestic corporation, or a foreign corporation authorized to transact business in this state, such domestic or foreign corporation having a business office identical with such registered office.

(b) The Secretary of State shall maintain current records, alphabetically arranged by corporate name, of the address of each foreign electric cooperative's registered office and of the name and address of each foreign electric cooperative's registered agent.

(c) No registered agent shall be appointed without his or its prior written consent. Such written consent shall be filed with or as part of the document first appointing any registered agent and shall be in such form as the Secretary of State may prescribe.



§ 46-3-458. Change of registered office or registered agent of foreign electric cooperative

(a) A foreign electric cooperative authorized to transact business in this state may change its registered office or change its registered agent, or both, upon filing in the office of the Secretary of State a statement setting forth:

(1) The name of the foreign electric cooperative;

(2) The address of its then registered office;

(3) If the address of its registered office is to be changed, the new address of the registered office;

(4) The name of its then registered agent;

(5) If its registered agent is to be changed, the name of its successor registered agent and the written consent of such successor agent to his or its appointment; and

(6) That the address of its registered office and the address of the business office of its registered agent, as changed, will be identical.

(b) Such statement shall be executed by an officer of the foreign electric cooperative and delivered to the Secretary of State. If the Secretary of State finds that such statement conforms to this article, he shall file such statement in his office; and upon such filing, the change of address of the registered office or the change of the registered agent, or both, as the case may be, shall become effective.

(c) A registered agent of a foreign electric cooperative may resign as such agent upon filing a written notice thereof with the Secretary of State. The appointment of such agent shall terminate 30 days after receipt of such notice by the Secretary of State. There shall be attached to such notice an affidavit of such agent, if an individual, or, if a corporation, of an officer thereof, that at least ten days prior to the date of filing such notice a written notice of the agent's intention to resign was mailed or delivered to the president, secretary, or treasurer of the foreign electric cooperative for which such agent is acting. Upon such resignation's becoming effective, the address of the business office of the resigned registered agent shall no longer be the address of the registered office of the foreign electric cooperative.

(d) A registered agent may change his business address and the address of the registered office of any foreign electric cooperative of which he is a registered agent to another place within the same county by filing a statement as required in subsection (a) of this Code section, except that such statement need be signed only by the registered agent and need not be responsive to paragraph (5) of subsection (a) of this Code section and must recite that a copy of the statement has been mailed or delivered to a representative of such foreign electric cooperative other than the notifying registered agent.



§ 46-3-459. Service of process on foreign electric cooperative authorized to transact business in this state

(a) The registered agent appointed pursuant to Code Section 46-3-458 by a foreign electric cooperative authorized to transact business in this state shall be an agent of such foreign electric cooperative upon whom any process, notice, or demand required or permitted by law to be served upon the foreign electric cooperative may be served in the manner provided by law for the service of a summons and complaint.

(b) Whenever a foreign electric cooperative doing business or having done business in this state shall fail to appoint or maintain a registered agent in this state, or whenever any such registered agent cannot with reasonable diligence be found at the registered office, or whenever the certificate of authority of a foreign electric cooperative shall be suspended or revoked, then the Secretary of State shall be an agent of such foreign electric cooperative upon whom any such process, notice, or demand may be served. Service on the Secretary of State of any such process, notice, or demand shall be made by delivering to and leaving with him, or with any person having charge of the corporation's division of his office, or with any other person or persons designated by the Secretary of State to receive such service, duplicate copies of such process, notice, or demand. In the event any such process, notice, or demand is served on the Secretary of State, he shall immediately cause one of such copies thereof to be forwarded by registered or certified mail or statutory overnight delivery, addressed to the foreign electric cooperative at its principal office in the jurisdiction under the laws of which it is incorporated. Any service so had on the Secretary of State shall be answerable not more than 30 days from the date so mailed by the Secretary of State.

(c) The Secretary of State shall keep a record of all processes, notices, and demands served upon him under this Code section and shall record therein the time of such service and his action with reference thereto.

(d) Nothing contained in this Code section shall limit or affect the right to serve any process, notice, or demand required or permitted by law to be served upon a foreign electric cooperative in any other manner permitted by law.



§ 46-3-460. Filing of amendment to articles of incorporation of foreign electric cooperative

Whenever the articles of incorporation of a foreign electric cooperative authorized to transact business in this state are amended, such foreign electric cooperative shall, within 30 days after such amendment becomes effective, file in the office of the Secretary of State a copy of such amendment or, in lieu thereof, if provided for by its jurisdiction of incorporation, a copy of its restated, composite, or consolidated articles of incorporation reflecting such amendment, duly certified by the proper officer of its jurisdiction of incorporation; but the filing thereof shall not of itself enlarge or alter the purpose or purposes which such foreign electric cooperative is authorized to pursue in the transaction of business in this state, nor authorize such foreign electric cooperative to transact business in this state under any other name than the name set forth in its certificate of authority.



§ 46-3-461. Effect of merger whereby foreign electric cooperative is surviving entity

Whenever a foreign electric cooperative authorized to transact business in this state is a party to a statutory merger permitted by the laws of its jurisdiction of incorporation and such foreign electric cooperative is the surviving entity, it shall, within 30 days after such merger becomes effective, file with the Secretary of State a copy of the articles or agreement of merger duly certified by the proper officer of the jurisdiction under the laws of which such statutory merger was effected; and it shall not be necessary for such foreign electric cooperative to procure either a new or amended certificate of authority to transact business in this state unless the name of such foreign electric cooperative is changed thereby or unless the foreign electric cooperative desires to pursue in this state other or additional purposes than those which it is then authorized to transact in this state.



§ 46-3-462. Amending of certificate of authority

(a) A foreign electric cooperative authorized to transact business in this state shall make application to the Secretary of State for an amended certificate of authority within 30 days after it:

(1) Changes its corporate name; or

(2) Enlarges, limits, or otherwise changes the purpose or purposes which it proposes to pursue in the transaction of business in this state.

(b) Such application shall be made on forms prescribed by the Secretary of State and shall be executed and filed in the same manner as an original application for a certificate of authority and shall set forth:

(1) The name of the foreign electric cooperative as it appears in its original application for a certificate of authority and the jurisdiction under the laws of which it is incorporated;

(2) The proposed amendment to its certificate of authority;

(3) If the amendment includes a change of name, a statement that the change of name has been effected under the laws of its jurisdiction of incorporation; and

(4) If the amendment enlarges, limits, or otherwise changes the business or businesses which it proposes to do in this state, a statement that it is authorized to do such business in its jurisdiction of incorporation.

(c) The issuance of an amended certificate of authority shall be governed by the same provisions, and the effect of its issuance shall be the same, as in the case of an original application for a certificate of authority.



§ 46-3-463. Contents of application for withdrawal; execution of application and attestation by officers; obtaining of certificate from state revenue commissioner

(a) A foreign electric cooperative authorized to transact business in this state may withdraw from this state upon procuring from the Secretary of State a certificate of withdrawal. In order to procure such certificate of withdrawal, the foreign electric cooperative shall deliver to the Secretary of State an application for withdrawal, which shall set forth:

(1) The name of the foreign electric cooperative and the jurisdiction under the laws of which it is incorporated;

(2) That the foreign electric cooperative is not transacting business in this state;

(3) That the foreign electric cooperative surrenders its authority to transact business in this state;

(4) That the foreign electric cooperative revokes the authority of its registered agent in this state to accept service of process and consents that service of process in any action or proceeding based upon any cause of action that accrued in this state during the time the foreign electric cooperative was authorized to transact business in this state thereafter may be made on such foreign electric cooperative by service thereof on the Secretary of State; and

(5) A post office address to which the Secretary of State may mail a copy of any process against the foreign electric cooperative that may be served on him.

(b) The application for withdrawal shall be made on forms prescribed and furnished by the Secretary of State and shall be executed on behalf of the foreign electric cooperative by its president or a vice-president and attested by its secretary or an assistant secretary. If the foreign electric cooperative is in the hands of a receiver or trustee, the application shall be executed on behalf of the foreign electric cooperative by such receiver or trustee.

(c) Before the Secretary of State shall issue a certificate of withdrawal, the foreign electric cooperative shall secure from the state revenue commissioner a certificate that the foreign electric cooperative has met the requirements concerning reports and taxes.



§ 46-3-464. Filing of application for withdrawal; issuance of certificate of withdrawal; time of cessation of authority to transact business

(a) The application for withdrawal shall be delivered to the Secretary of State for filing as provided in Code Section 46-3-174. Upon filing the application, the Secretary of State shall issue and deliver to the foreign electric cooperative or its representative a certificate of withdrawal.

(b) Upon the issuance of such certificate of withdrawal, the authority of the foreign electric cooperative to transact business in this state shall cease.



§ 46-3-465. Effect of termination of existence of foreign electric cooperative

(a) When a foreign electric cooperative authorized to transact business in this state is dissolved or its authority or existence is otherwise terminated or canceled in its jurisdiction of incorporation, or when such foreign electric cooperative is merged into or consolidated with another foreign electric cooperative, the foreign electric cooperative or its successor, receiver, or trustee shall deliver for filing with the Secretary of State a certificate of the appropriate official of its jurisdiction of incorporation attesting to the occurrence of any such event or an order or decree of a court of such jurisdiction directing the dissolution of such foreign electric cooperative, the termination of its existence, or the cancellation of its authority, together with a statement of the post office address to which the Secretary of State may mail a copy of any process against the foreign electric cooperative that may be served on him.

(b) The filing of such certificate or judgment shall be done in the same manner and shall have the same effect as the filing of an application for withdrawal; and the Secretary of State shall issue a certificate of withdrawal thereon which shall be returned to the foreign electric cooperative or its representative. Upon the issuance of such certificate of withdrawal, the authority of the foreign electric cooperative to transact business in this state shall cease.

(c) Upon the issuance of such certificate of withdrawal, the Secretary of State shall be the agent of the foreign electric cooperative upon whom any process, notice, or demand may be served in any action or proceeding based upon any cause of action accruing in this state prior to the issuance of such certificate. Such service and the action thereon shall be the same as provided in this article in other cases where the Secretary of State is agent for service.

(d) Before the Secretary of State shall issue a certificate of withdrawal, the foreign electric cooperative shall secure from the state revenue commissioner a certificate that the foreign electric cooperative has met the requirements concerning reports and taxes.



§ 46-3-466. Grounds for revocation of certificate of authority; giving notice of revocation

(a) The certificate of authority of a foreign electric cooperative to transact business in this state may be revoked by the Secretary of State upon the conditions prescribed in this Code section when:

(1) The foreign electric cooperative has failed to file its annual report to the Secretary of State within the time required by Code Section 46-3-481, or has failed to pay any fees or penalties prescribed by this article when they have become due and payable, or has failed to file its annual license or occupation tax return on or before the day such return becomes due;

(2) The foreign electric cooperative has failed to appoint and maintain a registered agent in this state as required by Code Section 46-3-457;

(3) The foreign electric cooperative has failed, after change of its registered office or registered agent, to file in the office of the Secretary of State a statement of such change as required by Code Section 46-3-458;

(4) The foreign electric cooperative has failed to file in the office of the Secretary of State any articles of merger within the time prescribed by Code Section 46-3-461;

(5) The foreign electric cooperative has failed to make application to the Secretary of State for an amended certificate of authority under the circumstances and within the time prescribed by Code Section 46-3-462; or

(6) A misrepresentation has been made of any material matter in any application, report, affidavit, or other document submitted by such foreign electric cooperative pursuant to this article.

(b) No certificate of authority of a foreign electric cooperative shall be revoked by the Secretary of State unless:

(1) He shall have given the foreign electric cooperative not less than 60 days' notice thereof by mail addressed to its registered office in this state; and

(2) The foreign electric cooperative shall fail prior to revocation to file such annual report, or pay such fees or penalties, or file its annual license or occupation tax return, or file the required statement of change of registered agent or registered office, or file such articles of amendment or articles of merger or make application for such amended certificate of authority, or correct such misrepresentation.



§ 46-3-467. Issuance of certificate of revocation; time of cessation of authority to transact business

(a) Upon revoking any such certificate of authority, the Secretary of State shall:

(1) Issue a certificate of revocation in duplicate;

(2) File one of such certificates in his office; and

(3) Mail to such foreign electric cooperative at its registered office in this state or, if the foreign electric cooperative has no such registered office, at its last known address either within or without this state as shown by the records of the Secretary of State, a notice of such revocation accompanied by one of such certificates.

(b) Upon issuance of such certificate of revocation, the authority of the foreign electric cooperative to transact business in this state shall cease.



§ 46-3-468. Application for reinstatement of certificate of authority

(a) A foreign electric cooperative whose certificate of authority has been revoked by the Secretary of State under the conditions prescribed by Code Section 46-3-466 shall be reinstated by the Secretary of State by the issuance of a certificate of reinstatement. The certificate of reinstatement may be issued at any time within five years from the date of the certificate of revocation upon approval of an application for reinstatement executed by the foreign electric cooperative as provided in Code Section 46-3-173 and filed with the Secretary of State as provided in Code Section 46-3-174. The Secretary of State shall issue the certificate of reinstatement whenever it is established to the satisfaction of the Secretary of State that in fact there was no cause for revocation or whenever the omission or delinquency resulting in revocation has been corrected and payment made of all fees, taxes, and penalties which accrued before revocation.

(b) The application for reinstatement shall be accompanied by an amount equal to the total of all fees, taxes, and penalties which would have been payable for the years or parts thereof during the period between revocation and reinstatement and a reinstatement filing fee of $25.00. Reinstatement shall not be authorized if the name of the foreign electric cooperative is not available in accordance with Code Section 46-3-452 unless the application for reinstatement includes an adoption of a corporate name that is available. In the event an application for reinstatement adopts a new corporate name for the foreign electric cooperative as provided in Code Section 46-3-453, the original certificate of authority shall be deemed to have been amended to change the name of the foreign electric cooperative to the name so adopted. In the event that a foreign electric cooperative amends its articles of incorporation or is a party to a merger during the period between revocation and reinstatement, it shall accompany its application for reinstatement with a duly executed copy of such amendment, or of the articles or agreement of merger, pursuant to Code Sections 46-3-460 and 46-3-461. Upon the issuance of the certificate of reinstatement, the foreign electric cooperative's authorization to transact business in this state, pursuant to its original application to transact business, shall be deemed to have continued from the date of the certificate of revocation.

(c) The application for reinstatement shall be in substantially the following form:

Application for Reinstatement of

Certificate of Authority

To: The Secretary of State

Atlanta, Georgia

Pursuant to the provisions of Code Section 46-3-468, the undersigned

foreign electric cooperative hereby applies for a certificate of

reinstatement of a foreign electric cooperative and, for that purpose,

submits the following:

First: The name of the foreign electric cooperative at the date of

the certificate of revocation was .

Second: The new name by which the foreign electric cooperative will

hereafter be known is .

Third: The certificate of authority to transact business in the State

of Georgia was revoked on for failure to follow the

requirements stated in Code Section 46-3-466.

Fourth: The address, including street and number, of its registered

office in Georgia is ; and the name of its registered agent in

Georgia at that address is .

Fifth: The application is accompanied by all delinquent reports

together with the filing fees and penalties required by Article 4 of

Chapter 3 of Title 46, the "Georgia Electric Membership Corporation Act."

Date , .

(President or vice-president)

(Secretary or assistant secretary)



§ 46-3-469. Transacting business without certificate of authority

(a) A foreign electric cooperative that is required under this article to obtain a certificate of authority but fails to do so shall be liable to this state for the years or parts thereof during which it transacted business in this state without a certificate of authority, in an amount equal to all fees which would have been imposed by this article upon such foreign electric cooperative had it duly applied for and received a certificate of authority to transact business in this state as required by this article and thereafter filed all reports required by this article, plus all penalties imposed by this article. The Attorney General, at the direction of the Secretary of State, shall bring proceedings in the name of the state to recover all amounts due this state under this Code section.

(b) No foreign electric cooperative that is required under this article to obtain a certificate of authority shall be permitted to maintain any action or proceeding in any court of this state unless before commencement of the action it shall have obtained such a certificate. No action or proceeding may be maintained in any court of this state by any foreign electric cooperative that is the successor or assignee of such foreign electric cooperative on any right, claim, or demand arising out of the transaction of business by such foreign electric cooperative in this state unless before commencement of the action a certificate of authority shall have been obtained by such foreign electric cooperative or by a foreign electric cooperative which has acquired all or substantially all of its assets.

(c) The failure of a foreign electric cooperative to obtain a certificate of authority to transact business in this state shall render voidable any contract of such foreign electric cooperative arising out of business transacted in this state at the instance of any other party to such contract; but such voidability may be cured by the foreign electric cooperative's obtaining a certificate of authority, provided that such certificate of authority is obtained prior to final judgment in any action wherein this subsection is relied upon. The failure of such foreign electric cooperative to obtain a certificate of authority shall not prevent such foreign electric cooperative from defending any action or proceeding in any court of this state, nor shall any party avail himself of the benefit of subsection (b) of this Code section except upon motion prior to judgment.






Part 14 - Annual Reports

§ 46-3-480. Requirement of annual reports by electric membership corporation and foreign electric cooperative

(a) Each electric membership corporation and each foreign electric cooperative authorized to transact business in this state shall file, within the time prescribed by this article, an annual report setting forth:

(1) The name of the electric membership corporation or foreign electric cooperative and the jurisdiction under the laws of which it is incorporated;

(2) The address of the registered office of the electric membership corporation or foreign electric cooperative in this state and the name of its registered agent in this state at such address and, in the case of a foreign electric cooperative, the address of its principal office or registered office in the jurisdiction under the laws of which it is incorporated;

(3) The names and respective addresses of the three principal officers of the electric membership corporation or foreign electric cooperative; and

(4) Such additional information as may be necessary or appropriate as determined by the Secretary of State for the performance of his duties under this article.

(b) Such annual report shall be made on forms prescribed by the Secretary of State; and the information therein contained shall be given as of the date of the execution of the report. The Secretary of State shall mail such report forms to the last known address of each electric membership corporation and foreign electric cooperative; however, the failure of any electric membership corporation or foreign electric cooperative to receive such forms shall not relieve that electric membership corporation or foreign electric cooperative of its responsibility to obtain appropriate forms, to complete them, and to file them with the Secretary of State. In the event an electric membership corporation or foreign electric cooperative has not filed a report within two previous calendar years, the Secretary of State shall not be required to mail to such electric membership corporation or foreign electric cooperative the required forms. The report shall be executed for the electric membership corporation or foreign electric cooperative by its president, a vice-president, secretary, an assistant secretary, treasurer, or an assistant treasurer. If the electric membership corporation or foreign electric cooperative is in the hands of a receiver or trustee, the report shall be executed on behalf of the electric membership corporation or foreign electric cooperative by such receiver or trustee.



§ 46-3-481. Filing of annual reports; correction of reports

The annual report of an electric membership corporation or foreign electric cooperative shall be delivered to the Secretary of State between January 1 and April 1 of each year, except that the initial annual report of a foreign electric cooperative shall be filed with its application for a certificate of authority. The initial annual report of an electric membership corporation shall be filed within 90 days after the day its articles of incorporation are delivered to the Secretary of State for filing, except that the initial annual report of an electric membership corporation whose articles of incorporation are delivered to the Secretary of State for filing subsequent to October 1 shall be filed between January 1 and April 1 of the year next succeeding the calendar year in which its certificate of incorporation was issued by the Secretary of State. Proof to the satisfaction of the Secretary of State that prior to 12:00 Midnight on the last day of such filing period such report was deposited in the United States mail in a sealed envelope, properly addressed, with first-class postage prepaid, shall be deemed a compliance with this requirement. If the Secretary of State finds that such report conforms to the requirements of this article, he shall file the same. If he finds that it does not so conform, he shall promptly return the same to the electric membership corporation or foreign electric cooperative for any necessary corrections, in which event the penalties prescribed in Code Section 46-3-540 for failure to file such report within the time provided in this Code section shall not apply if such report is corrected to conform to the requirements of this article and returned to the Secretary of State within one calendar month from the date it was returned by him to the electric membership corporation or foreign electric cooperative.






Part 15 - Fees and Charges

§ 46-3-500. Authority of Secretary of State to charge and collect fees generally

The Secretary of State shall charge and collect in accordance with this article:

(1) Fees for filing documents and issuing certificates; and

(2) Miscellaneous charges.



§ 46-3-501. Fees for filing documents and issuing certificates

The Secretary of State shall charge and collect for:

(1) Filing articles of incorporation and issuing a certificate of

incorporation............................................$ 15.00

(2) Filing articles of amendment and issuing a certificate of amendment..

..........................................................................15.00

(3) Filing restated articles of incorporation and issuing a certificate

of restated articles.......................................15.00

(4) Filing articles of merger or consolidation and issuing a certificate

of merger or consolidation.................................20.00

(5) Filing an application to reserve a corporate name generally......3.00

(6) Filing an application to reserve a corporate name for a period of

five years pursuant to subsection (c) of Code Section 46-3-221..

..........................................................................30.00

(7) Filing a notice of transfer of a reserved corporate name.........3.00

(8) Filing a statement of change of address of registered office or

change of registered agent, or both........................3.00

(9) Filing a statement of intent to dissolve.........................1.00

(10) Filing a statement of revocation of voluntary dissolution

proceedings.................................................1.00

(11) Filing articles of dissolution..................................1.00

(12) Filing an application of a foreign electric cooperative for

certificate of authority to transact business in this state and

issuing a certificate of authority........................100.00

(13) Filing an application of a foreign electric cooperative for an

amended certificate of authority to transact business in this

state and issuing an amended certificate of authority......20.00

(14) Filing a copy of an amendment to the articles of incorporation of a

foreign electric cooperative holding a certificate of authority

to transact business in this state.........................10.00

(15) Filing a copy of articles of merger of a foreign electric

cooperative holding a certificate of authority to transact

business in this state.....................................20.00

(16) Filing an application for withdrawal of a foreign electric

cooperative and issuing a certificate of withdrawal........10.00

(17) Filing any other statement or report, except an annual report, of

an electric membership corporation or foreign electric

cooperative.................................................3.00

(18) Filing the annual report of an electric membership corporation or

foreign electric cooperative................................5.00



§ 46-3-502. Fees for furnishing certified copies of documents, instruments, and papers and for furnishing a certificate of search or a certificate of good standing

The Secretary of State shall charge and collect:

(1) For furnishing a certified copy of any document, instrument, or paper relating to an electric membership corporation or foreign electric cooperative, 30 cent(s) per page and $1.00 for the certificate and affixing the seal thereto;

(2) For furnishing a certificate of search or a certificate of good standing, $5.00;

(3) At the time of any service of process on him as resident agent of an electric membership corporation or foreign electric cooperative, $10.00, which amount may be recovered as taxable costs by the party to the action causing such service to be made if such party prevails in the action.



§ 46-3-503. Fees for advertising

The fee to be allowed to publishers for publishing any notice required under this article shall be $15.00 for each insertion.






Part 16 - Provisions Relating to the Secretary of State

§ 46-3-520. Powers of Secretary of State generally

The Secretary of State shall have such power and authority as is reasonably necessary to enable him to administer this article efficiently and to perform the duties imposed upon him by this article, including, without limitation, the power and authority to employ from time to time such additional personnel as in his judgment are required for those purposes.



§ 46-3-521. Propounding of interrogatories by Secretary of State

The Secretary of State may propound to any electric membership corporation or foreign electric cooperative subject to this article, and to any officer or director thereof, such interrogatories as may be reasonably necessary and proper to enable him to ascertain whether such electric membership corporation or foreign electric cooperative had complied with all of the provisions of this article applicable to such electric membership corporation or foreign electric cooperative. Such interrogatories shall be answered within 30 days after the mailing thereof or within such additional time as shall be fixed by the Secretary of State; and the answers thereto shall be full and complete and shall be made in writing and under oath. If such interrogatories are directed to an individual, they shall be answered by him; and, if directed to an electric membership corporation or foreign electric cooperative, they shall be answered by the president, a vice-president, secretary, an assistant secretary, treasurer, or an assistant treasurer thereof. The Secretary of State need not file any document to which such interrogatories relate until such interrogatories are answered as provided in this Code section and not then if the answers thereto disclose that such document is not in conformity with this article. The Secretary of State shall certify to the Attorney General, for such action as the Attorney General may deem appropriate, all interrogatories and answers thereto which disclose a violation of any of the provisions of this article.



§ 46-3-522. Disclosure of facts and information obtained from interrogatories

Interrogatories propounded by the Secretary of State and the answers thereto shall not be open to public inspection, nor shall the Secretary of State disclose any facts or information obtained therefrom except insofar as his official duty may require the same to be made public or in the event such interrogatories or the answers thereto are required for evidence in any criminal proceedings or in any other action by this state.



§ 46-3-523. Notification of actions taken by Secretary of State; appeal of Secretary of State's decision to superior court; appeal by foreign electric cooperative whose certificate is revoked; appeal of decision of superior court

(a) If the Secretary of State refuses to grant a name certificate, revokes the reservation of a corporate name as provided in subsection (e) of Code Section 46-3-221, or refuses to file any articles of incorporation, amendment, merger, consolidation, or dissolution, or any other document required by this article to be filed by the Secretary of State, he shall, within ten days after application for the name certificate is made, or his revocation of a reservation of a corporate name, or the delivery of any of the aforesaid documents to him, give written notice of his action to the person making such application, or having made such reservation of corporate name, or delivering such document, which notice shall specify the date of and the reasons for his action.

(b) Within 40 days from the date of such action by the Secretary of State, such person may appeal to the superior court of the county in which the registered office of the electric membership corporation or foreign electric cooperative affected by such action is, or is proposed to be, situated by filing with the clerk of such court a petition setting forth a copy of such application, or of such reservation, or of the articles or other document sought to be filed, and a copy of the written notice from the Secretary of State of his action; whereupon the matter shall promptly be tried de novo by the court without a jury. The court shall either sustain the action of the Secretary of State or direct him to take such action as the court may deem proper.

(c) If the Secretary of State revokes the certificate of authority to transact business in this state of any foreign electric cooperative, pursuant to Code Sections 46-3-466 and 46-3-467, such foreign electric cooperative may appeal to the superior court of the county where the registered office of such foreign electric cooperative in this state is situated, by filing with the clerk of such court a petition setting forth a copy of its certificate of authority to transact business in this state and a copy of the notice of revocation given by the Secretary of State; whereupon the matter shall be tried de novo by the court without a jury. The court shall either sustain the action of the Secretary of State or direct him to take such action as the court may deem proper.

(d) Appeals from all final orders and judgments entered by the superior court under this Code section in review of any ruling or decision of the Secretary of State may be taken to the Court of Appeals or the Supreme Court in the same manner as in other civil cases.






Part 17 - Penalties

§ 46-3-540. Civil penalties for actions or omissions by electric membership corporations and foreign electric cooperatives

(a) Each electric membership corporation and each foreign electric cooperative that fails or refuses to file its annual report for any year shall be subject to a civil penalty of $25.00 for each year in which it so fails or refuses.

(b) Each foreign electric cooperative that transacts business in this state without authority shall, after 30 days, be subject to a civil penalty of $500.00 for each year or part thereof during which it so transacts business.

(c) The Attorney General, at the direction of the Secretary of State, shall bring proceedings in the name of the state to enforce the penalties imposed by this Code section.

(d) When an electric membership corporation or foreign electric cooperative fails or refuses to answer truthfully and fully, within the time prescribed by Code Section 46-3-521, interrogatories propounded by the Secretary of State in accordance with Code Section 46-3-521, the Secretary of State shall certify such fact to the Attorney General and shall concurrently mail to the electric membership corporation or foreign electric cooperative at its registered office, or, if there is no registered office, at its last known address as shown by the records of the Secretary of State, a notice that such certification has been made, together with a statement of the facts pertinent thereto. Within 60 days of the date of such certification, the Attorney General shall apply in the name of the state to the superior court of the county where the registered office or principal office of the electric membership corporation, as shown by the records of the Secretary of State, is situated for an order compelling the electric membership corporation to answer the interrogatories truthfully and fully, unless prior to the filing of such application the electric membership corporation shall have so answered the interrogatories. If the electric membership corporation fails or refuses to comply with the order within 30 days from the date of its entry, such failure or refusal may be considered a contempt of that court; and the electric membership corporation may be fined therefor in any amount not exceeding $500.00.

(e) Each foreign electric cooperative that fails to comply with Code Section 46-3-460 shall be subject to a civil penalty of $50.00 for each such violation.



§ 46-3-541. Civil and criminal penalties for actions or omissions by officers and directors of electric membership corporations and foreign electric cooperatives

(a) When an officer or director of an electric membership corporation or foreign electric cooperative fails or refuses within the time prescribed by Code Section 46-3-521 to answer truthfully and fully interrogatories propounded to him by the Secretary of State in accordance with Code Section 46-3-521, the Secretary of State shall certify such fact to the Attorney General and shall concurrently mail to the officer or director a notice, addressed to such officer or director at the registered office of the electric membership corporation or foreign electric cooperative, or, if there is no such registered office, at the last known address of the electric membership corporation or foreign electric cooperative as shown by the records of the Secretary of State, that such certification has been made, together with a statement of the facts pertinent thereto. Within 60 days of the date of such certification, the Attorney General shall apply in the name of the state to the superior court of the county where the registered office or principal office of the electric membership corporation, as shown by the records of the Secretary of State, is situated for an order compelling the officer or director to answer the interrogatories truthfully and fully, unless prior to the filing of such application the officer or director shall have so answered the interrogatories. If the officer or director fails or refuses to comply with the order within 30 days from the date of its entry, such failure or refusal may be considered a contempt of that court; and the officer or director may be fined therefor in any amount not exceeding $500.00.

(b) Each officer or director of an electric membership corporation or foreign electric cooperative who signs any articles, statement, report, application, or other document filed with the Secretary of State which is known to such officer or director to be false in any material respect shall be guilty of a misdemeanor and, upon conviction thereof, may be fined in any amount not exceeding $500.00.












Chapter 3A - Integrated Resource Planning

§ 46-3A-1. Definitions

As used in this chapter:

(1) "Capacity resource" means an electric plant, a long-term power purchase, or a demand-side capacity option.

(2) "Commission" means the Georgia Public Service Commission.

(3) "Construction" means clearing of land, excavation, or other substantial activity leading to the operation of an electric plant other than planning, land surveying, land acquisition, subsurface exploration, design work, licensing or other regulatory activity, contracting for construction, or environmental protection measures and activities associated therewith.

(4) "Demand-side capacity option" means a program proposed by a utility or the commission for the reduction of future electricity requirements the utility's Georgia retail customers would otherwise impose, including, but not limited to, conservation, load management, cogeneration, and renewable energy technologies.

(5) "Electric plant" means any facility, or the portion of a facility, that produces electricity or that, at the time application for certification is made pursuant to this chapter, is intended to produce electricity for a utility's Georgia retail customers. "Electric plant" includes the realty and ancillary facilities for the construction of the plant.

(6) "Long-term power purchase" means a purchase of electric capacity and energy for a period exceeding one year, the principal purpose of which is to supply the requirements of the Georgia retail customers of a utility.

(7) "Plan" means an integrated resource plan which contains the utility's electric demand and energy forecast for at least a 20 year period, contains the utility's program for meeting the requirements shown in its forecast in an economical and reliable manner, contains the utility's analysis of all capacity resource options, including both demand-side and supply-side options, and sets forth the utility's assumptions and conclusions with respect to the effect of each capacity resource option on the future cost and reliability of electric service. The plan shall also:

(A) Contain the size and type of facilities which are expected to be owned or operated in whole or in part by such utility and the construction of which is expected to commence during the ensuing ten years or such longer period as the commission deems necessary and shall identify all existing facilities intended to be removed from service during such period or upon completion of such construction;

(B) Contain practical alternatives to the fuel type and method of generation of the proposed electric generating facilities and set forth in detail the reasons for selecting the fuel type and method of generation;

(C) Contain a statement of the estimated impact of proposed and alternative generating plants on the environment and the means by which potential adverse impacts will be avoided or minimized;

(D) Indicate in detail the projected demand for electric energy for a 20 year period and the basis for determining the projected demand;

(E) Describe the utility's relationship to other utilities in regional associations, power pools, and networks;

(F) Identify and describe all major research projects and programs which will continue or commence in the succeeding three years and set forth the reasons for selecting specific areas of research;

(G) Identify and describe existing and planned programs and policies to discourage inefficient and excessive power use; and

(H) Provide any other information as may be required by the commission.

(8) "Supply-side capacity option" means an electric plant, a long-term power purchase, or any other source of additional energy.

(9) "Utility" means any electric supplier whose rates are fixed by the commission.



§ 46-3A-2. Filing and approval of an integrated resource plan

(a) On or before January 31, 1992, and at least every three years thereafter as may be determined by the commission, each utility shall file with the commission an integrated resource plan as described in this chapter.

(b) Not more than 60 days after a utility has filed its plan, the commission shall convene a public hearing on the adequacy of the plan. At the hearing any interested person may make comments to the commission regarding the contents and adequacy of the plan. After the hearing, the commission shall determine whether:

(1) The utility's forecast requirements are based on substantially accurate data and an adequate method of forecasting;

(2) The plan identifies and takes into account any present and projected reductions in the demand for energy which may result from measures to improve energy efficiency in the industrial, commercial, residential, and energy-producing sectors of the state; and

(3) The plan adequately demonstrates the economic, environmental, and other benefits to the state and to customers of the utility, associated with the following possible measures and sources of supply:

(A) Improvements in energy efficiency;

(B) Pooling of power;

(C) Purchases of power from neighboring states;

(D) Facilities which operate on alternative sources of energy;

(E) Facilities that operate on the principle of cogeneration or hydro-generation; and

(F) Other generation facilities and demand-side options.

(c) Within 120 days after the filing of each integrated resource plan, the commission shall approve and adopt an integrated resource plan.



§ 46-3A-3. Actions prohibited without a certificate of public convenience and necessity

(a) After January 31, 1992, no utility shall commence the construction of an electric plant, sell an existing plant or any portion thereof which is included in the retail rate base or which has been certified, enter into a long-term purchase of electric power, or make expenditures for a demand-side capacity option for serving the utility's Georgia retail customers without having first obtained from the commission a certificate that public convenience and necessity requires, or will require, such construction, sale, purchase, or expenditure.

(b) No utility shall increase or decrease the capacity of:

(1) A generating unit of an electric power plant;

(2) A long-term power purchase; or

(3) A demand-side capacity option

by more than 15 percent of its demonstrated capacity in megawatts for serving the utility's Georgia retail customers without first obtaining a certificate or an amendment to a certificate, as appropriate, that public convenience or necessity requires or will require such increase or decrease; provided, however, no certificate shall be required if the increase or decrease is caused by a rule, regulation, or law mandated by any duly constituted local, state, or federal governmental body or agency or is caused by power pooling, forced or maintenance outages, or short-term sales for a period of less than one year.



§ 46-3A-4. Issuance of a certificate of public convenience and necessity; application to include plan and cost-benefit analysis

(a) The commission shall issue a certificate upon a finding that there is or will be a need for the proposed capacity resource at the time that the proposed resource is proposed to be utilized to assure an economical and reliable supply of electric power and energy for the Georgia retail customers of a utility, that the certificate is required by the public convenience and necessity, and that the certificate complies with the provisions of this chapter and the rules of the commission.

(b) The utility's application for a certificate shall be accompanied by its current integrated resource plan, whether or not previously filed.

(c) The utility's application for a certificate shall contain a cost-benefit analysis covering the estimated useful life of all capacity resource options considered in developing its current integrated resource plan. The estimated cost of the capacity resource proposed to be certificated shall be presented in such reasonable detail as the commission may require.



§ 46-3A-5. Application for certificate; hearing; decision; contents of certificate; fee

(a) A utility seeking a certificate or an amendment to a certificate shall make an application to the commission which contains the information required by this chapter.

(b) No sooner than 30 days after an application is made for a certificate or an amendment, the commission shall conduct a public hearing on the application. Within 300 days after filing of the first such application and within 180 days after filing of each application thereafter, the commission shall issue an order adopting a forecast of future Georgia retail electricity requirements of the utility and describing in what manner the prospective certificate relates to the integrated resource plan and either granting the requested certificate or denying the requested certificate and authorizing a specific alternative means of supplying the requirements found by the commission to exist. Each certificate shall describe the capacity resource, its approximate construction or implementation schedule, and its approved cost. If the commission fails to so act within 300 days after the first such application has been made and within 180 days after each subsequent application has been made, the forecast application and certificate shall be deemed granted by operation of law.

(c) Within 60 days after the filing of an integrated resource plan or an application has been made with the commission for a certificate or amendment, the commission shall establish a fee therefor and notify the applicant thereof. The fee amount so established shall be in an amount reasonably necessary to defray the expense of the commission in reviewing the plan or determining whether to grant the application, including but not limited to the expense of conducting any certification proceedings required for such application. The fee so established shall not be recoverable from ratepayers of the applicant if the application or certification is denied nor shall the fee for review of the plan or any subsequent amendment thereto be recoverable from ratepayers. Such fee must be remitted to the commission before the commission may take any further action upon the application. For purposes of any time periods established in subsection (b) of this Code section and subsection (c) of Code Section 46-3A-2, an application shall be deemed to have been filed only when the fee established therefor has been remitted to the commission. In the event a joint application is filed by more than one utility, a single such fee only shall be required. The funds assessed and collected pursuant to this subsection shall be deposited in the state's general fund.



§ 46-3A-6. Reexamination of a certificate of public convenience and necessity; modification or revocation

Upon application of a utility or upon its own motion, the commission may reexamine any certificate granted under this chapter to determine whether new forecasts of future requirements require the modification of the construction, purchase, sale, or expenditure for a certificated capacity resource. If upon such reexamination the commission finds that the certificated capacity resource is no longer needed or that any additional certificated capacity resource is needed to assure a reliable supply of electric power and energy for the utility's Georgia retail customers, the commission may modify or revoke the certificate. If the utility cancels, abandons, or increases some or all of the capacity resource as a result of such modification or revocation of the certificate, it may recover through any rate-making vehicle over a reasonable period of time, absent fraud, concealment, failure to disclose a material fact, imprudence, or criminal misconduct, the amount of its investment in such capacity resource, along with the cost of carrying the unamortized portion of that investment, net of actual salvage value, to the extent such investment is verified as made pursuant to the certificate. The commission shall disallow such investment and costs resulting from fraud, concealment, failure to disclose a material fact, imprudence, or criminal misconduct.



§ 46-3A-7. Construction costs as part of rate base; review of construction work in progress; verification of expenditures; recovery of costs of canceled construction

(a) So long as the commission has not modified or revoked the certificate for an electric plant under Code Section 46-3A-6 and to the extent the utility seeks to add to its rate base upon completion of the plant construction costs that do not exceed 100 percent of those approved by the commission under Code Section 46-3A-5, Code Section 46-3A-6, or subsection (b) of this Code section, that construction cost amount may be excluded from the rate base only on the basis of fraud, concealment, failure to disclose a material fact, imprudence, or criminal misconduct. Inclusion of costs in excess of 100 percent of those approved by the commission shall not be permitted unless shown by the utility to have been reasonable and prudent.

(b) In addition to the review of the continuing need for an electric plant under construction prescribed in Code Section 46-3A-6, the commission, upon its own motion, may conduct or the utility may request that the commission conduct an ongoing review of such construction as it proceeds. Every one to three years, or at such lesser intervals upon the direction of the commission or request of the utility, the applicant shall file a progress report and any proposed revisions in the cost estimates, construction schedule, or project configuration. Within 180 days of such filing, the commission shall verify and approve or disapprove expenditures made pursuant to the certificate and shall approve, disapprove, or modify any proposed revisions. If the commission fails to so act within 180 days after such filing, the previous expenditures and any proposed revisions shall be deemed approved by operation of law.

(c) If the commission verifies expenditures as made pursuant to a certificated capacity resource, that verification forecloses subsequent exclusion of those costs from the utility's rate base, absent fraud, concealment, failure to disclose a material fact, imprudence, or criminal misconduct.

(d) If the commission disapproves of all or part of the proposed revisions and the utility cancels construction of some or all of the facility as a result of the disapproval, the utility may recover through any rate-making vehicle over a reasonable period of time, absent fraud, concealment, failure to disclose a material fact, imprudence, or criminal misconduct, the amount of its actual investment, net of actual salvage value, in the partially completed portion of the facility along with the cost of carrying the unamortized balance of that investment to the extent such investment is verified as made pursuant to the certificate.



§ 46-3A-8. Recovery of actual cost of certificated long-term power purchase

The approved or actual cost, whichever is less, of purchase of any certificated long-term power purchase shall be recovered in rates by the utility, along with an additional sum as determined by the commission to encourage such purchases. The commission shall consider lost revenues, if any, changed risks, and an equitable sharing of benefits between the utility and its retail customers.



§ 46-3A-9. Recovery of actual cost of certificated demand-side capacity option

The approved or actual cost, whichever is less, of any certificated demand-side capacity option shall be recovered by the utility in rates, along with an additional sum as determined by the commission to encourage the development of such resources. The commission shall consider lost revenues, if any, changed risks, and an equitable sharing of benefits between the utility and its retail customers.



§ 46-3A-10. Effect on rates of changed revenues and risks; basis and effect of commission decision

In setting rates for any certificated capacity resource, the commission shall consider changed revenues and changed risks, if any. The commission's decision in any certification, recertification, modification, or construction review proceeding shall be based on evidence of record. Compliance with the provisions of the certificate as approved or modified by the commission shall result in a presumption of prudence. The commission's findings, although subject to judicial review, shall not be subject to relitigation in any other proceeding; provided, however, the issuance of a certificate under this Code section shall not preempt any duly constituted local, state, or federal governmental body or agency from its regulation of environmental or safety matters incidental to construction of electric generating plants.



§ 46-3A-11. Inapplicability of chapter to providers whose rates not fixed by commission

This chapter shall not apply to any provider of wholesale or retail electric service whose rates are not fixed by the commission.






Chapter 4 - Distribution, Storage, and Sale of Gas

Article 1 - General Provisions

§ 46-4-1. Bringing of actions by commission to enjoin violations of rules, orders, or regulations established for safe installation and operation of natural gas facilities

The commission may bring a civil action to enjoin the violation of any rule, order, or regulation established by the commission for the safe installation and operation of all natural gas transmission and distribution facilities within this state.






Article 2 - Intrastate Pipelines and Distribution Systems

§ 46-4-20. "Person" defined

As used in this article, the term "person" means any corporation, whether public or private; company; individual; firm; partnership; or association.



§ 46-4-21. Certificate of public convenience and necessity required by persons constructing or operating gas pipeline or distribution systems for transportation, distribution, or sale of gas; distribution systems in operation before February 17, 1956; jurisdiction of commission generally

(a) No person shall construct or operate in intrastate commerce within this state any pipeline or distribution system, or any extension thereof, for the transportation, distribution, or sale of natural or manufactured gas without first obtaining from the commission a certificate that the public convenience and necessity require such construction or operation. In addition, no person shall sell natural or manufactured gas from such pipeline or acquire ownership or control of such pipeline or distribution system, whether directly or indirectly, without obtaining from the commission a certificate of public convenience and necessity.

(b) This article shall not be construed to require any gas distribution system to secure a certificate for an extension within any municipality within which such gas distribution system has lawfully commenced operations prior to February 17, 1956, or for an extension within or to territory already served by such gas distribution system, which extension is necessary in the ordinary course of business, or for substitute facilities within or to any municipality or territory already served by such gas distribution system, or for an extension into territory contiguous to that already served by such gas distribution system and not receiving similar service from another such person if no certificate of public convenience and necessity has been issued to or applied for by any other person covering such territory.

(c) As to distribution and sales in intrastate commerce, all gas pipeline systems shall be subject to the regulation and jurisdiction of the commission in all respects, including, but not limited to, rates, charges, rules, regulations, service, financing, accounts, and such other matters involving a privately owned gas public utility distribution system as are subject to the regulation or jurisdiction of the commission.



§ 46-4-22. Determination by commission of manner and form of application for certificate of public convenience and necessity; giving of notice of receipt of application

The manner and form of application for a certificate of public convenience and necessity provided for in Code Section 46-4-21 shall be established by such rules and regulations as the commission may from time to time prescribe. Upon the receipt of any such application, the commission shall cause notice thereof to be given by personal service or by mail to the chief executive officer of any municipality affected and to any person serving the territory affected, and shall publish such notice once a week for three consecutive weeks in some newspaper of general circulation in each territory affected.



§ 46-4-23. Power of commission to issue or deny certificate

The commission shall have power, after hearing, to issue the certificate of public convenience and necessity, as prayed for, or to refuse to issue the same, or to issue it for the construction, operation, or acquisition of a portion only of the contemplated pipeline or distribution system or extension thereof.



§ 46-4-24. Application for certificate by persons engaged in constructing or operating gas pipeline or distribution system or extension thereof as of February 17, 1956

(a) Any person engaged in the construction or operation of any pipeline or distribution system, or any extension thereof, as of February 17, 1956, shall be entitled to receive a certificate of public convenience and necessity from the commission authorizing that person to continue the construction or operation of such pipeline or distribution system, or any extension thereof, in the territory being served by that person on February 17, 1956, if by February 17, 1957, that person filed maps with the commission showing the territory being served by that person.

(b) If, pursuant to subsection (a) of this Code section, more than one person filed maps indicating service in the same territory, the commission shall, after a hearing conducted after the giving of reasonable notice to the interested parties, determine from such evidence as it may reasonably require which of such persons shall be entitled to the certificate of public convenience and necessity. In making such determination, the commission shall consider the ability of such persons to furnish thereafter reasonably adequate service in the territory in question.

(c) Pending the granting of a certificate as provided in this Code section, a person applying for such certificate under this Code section may lawfully continue the construction or operation of any pipeline or distribution system, or any extension thereof, in the territory being served by such person on February 17, 1956.



§ 46-4-25. Factors to be considered by commission in granting certificates

(a) In determining whether a certificate of public convenience and necessity shall be granted, the commission must consider the following:

(1) Whether existing gas pipelines or distribution systems are adequate to meet the reasonable public needs;

(2) The volume of demand for such gas, and whether such demand and that reasonably to be anticipated in the future can support already existing gas pipeline and distribution systems, if any, and also the pipeline or distribution system proposed by the applicant;

(3) The financial ability of the applicant to furnish adequate continuous service and to meet the financial obligations of the service which the applicant proposes to perform;

(4) The adequacy of the supply of gas to serve the public;

(5) The economic feasibility of the pipeline or distribution system and the propriety of the engineering and contracting fees, the expenses, and the financing charges and costs connected with the pipeline or distribution system; and

(6) The effect on existing revenues and service of other pipelines or distribution systems, and particularly whether the granting of the certificate will or may seriously impair existing public service.

(b) This Code section shall not be construed as exhaustively describing all factors which the commission may consider in its decision to grant or deny a certificate.

(c) If the applicant seeks a certificate of public convenience and necessity authorizing the applicant to acquire a gas pipeline or distribution system of a municipal corporation, the commission shall also consider whether the purchase price is reasonable in light of the present value of the system to be acquired. Issuance by the commission of a certificate of public convenience and necessity authorizing such acquisition is a determination by the commission, among other things, that the purchase price is the measure of the value of the system to be included in the applicant's rate base for rate-making purposes, subject to the depreciation thereafter allowed upon such system.



§ 46-4-26. Filing with commission complaints regarding persons operating without certificate; cease and desist order by commission; hearing; final order of commission

Whenever any person is engaged or is about to engage in the construction, operation, or acquisition of any gas pipeline or distribution system, or extension thereof, without having secured a certificate of public convenience and necessity as required by this article, any interested person may file a complaint with the commission. The commission may, with or without notice, make an order requiring the person complained of to cease and desist from such construction, operation, or acquisition until the commission makes and files its decision on said complaint or until the further order of the commission. The commission may, after a hearing conducted after reasonable notice, make such order and prescribe such terms and conditions with respect to the matter as are just and reasonable.



§ 46-4-27. Unreasonable interference with existing pipeline or distribution systems or service by persons constructing or extending pipeline or distribution systems

If any person in constructing or extending his pipeline or distribution system unreasonably interferes or is about to interfere unreasonably with any pipeline or distribution system or service of any other person, the commission, on its own initiative or on complaint of any person claiming to be injuriously affected, may, after a hearing conducted after reasonable notice, make such order and prescribe such terms and conditions with respect to the matter as are just and reasonable.



§ 46-4-28. Suspension, revocation, alteration, or amendment of certificates by commission

(a) At any time after notice and opportunity to be heard, and for reasonable cause, the commission may suspend, revoke, alter, or amend any certificate issued under this article if it appears that the holder of the certificate has willfully violated or refused to observe any of the lawful and reasonable orders, rules, or regulations prescribed by the commission or any other law of this state regulating these pipeline or distribution systems, or if in the opinion of the commission the holder of the certificate is not furnishing adequate service, or if the continuance of the certificate in its original form is incompatible with the public interest.

(a.1) Any certificate issued under this article shall be revoked or amended by the commission upon application to the commission by a person to provide natural gas service to a specified end-use customer, property owner, or developer who has requested natural gas service if the holder of the certificate has failed to begin construction or operation of any pipeline, or distribution system, or any extension thereof, in substantially all of the territory covered by such certificate. Once a person has filed such an application, the portion of the certificate of the territory for which the applicant is seeking to provide natural gas service to a specified end-use customer, property owner, or developer shall be deemed revoked or amended. The commission shall determine whether the applicant shall be entitled to a certificate for the territory that has been excluded from the certificate by revocation or amendment, whether such territory should be re-issued to the person who held the certificate at the time of the application, or whether such territory shall be deemed uncertificated. The commission shall make such determination within 90 days of the application and shall consider, in addition to the factors set forth in subsection (a) of Code Section 46-4-25, whether the applicant can offer service in a timely manner, and such other factors the commission deems in the public interest. The commission in determining whether to reissue a certificate to the person who held the certificate at the time of the application shall consider the length of time the certificate was held without service being provided. The newly certificated area shall be designed by the commission to serve the customers, property owners, or developers in question while ensuring a boundary with safety and public welfare as the focus.

(b) If and when the commission undertakes to revoke or modify any certificate on the ground that conditions are such as not to justify the number of certificates which have been granted within the territory involved, preference shall be given to certificates in order of the time of their issuance, so that those which have been issued later in time shall, other things being equal, be canceled rather than those issued earlier in time.



§ 46-4-29. Transfer and hypothecation of certificates

Any certificate of public convenience and necessity issued under this article may be transferred or hypothecated only upon application to and approval by the commission.



§ 46-4-30. Jurisdiction of commission over controversies as to extensions of gas distribution service; factors to be considered by commission in resolving controversies

Whenever a certificate of public convenience and necessity has been issued to a gas distribution system and a controversy arises as to whether an extension of service should or should not be made within the territory included in the certificate, the commission shall have jurisdiction to determine whether or not such extension shall be made and, if so, upon what terms. In making this determination, the commission shall consider the economic feasibility of that particular extension and the supply of gas available therefor. This Code section shall not apply to extensions of gas distribution systems by municipalities and counties of this state.



§ 46-4-31. Adoption by commission of rules and orders to enforce article

The commission is authorized to adopt such rules and orders as it may deem necessary in the enforcement of this article. Without limiting its authority to adopt rules and orders in general, the commission may by such rules and orders determine not only the locations or territories to be served but also the volumes of gas to be sold by pipelines direct to consumers. The commission may also define what territories are contiguous to others.



§ 46-4-32. Applicability of article to liquefied petroleum gas sold in liquid form under pressure

Nothing in this article shall be construed to apply to liquefied petroleum gas sold in liquid form under pressure.



§ 46-4-33. Applicability of certificate requirements under article generally

Notwithstanding any other statute or ordinance to the contrary, the requirements of this article for a certificate of public convenience and necessity shall apply to each and every individual and to each and every firm or corporation, whether public or private, excepting only municipal corporations and counties of this state.



§ 46-4-34. Injunctions

In addition to the civil monetary penalty provided for in Code Section 46-4-35, the commission may bring a civil action to enjoin a violation of any provision of this article or of any rule, regulation, or order issued by the commission under this article. In order to obtain this equitable relief, the commission shall not be required to allege or prove that there is no adequate remedy at law.



§ 46-4-35. Civil penalty

(a) Any person who violates any provision of this article, or any rule, regulation, or order issued by the commission under this article, shall be subject to a civil penalty of not more than $1,000.00 for each day that such violation persists, provided that the maximum civil penalty shall not exceed $200,000.00 for any related series of violations.

(b) A civil penalty under subsection (a) of this Code section may be imposed by the commission only after notice and hearing. In determining the amount of the penalty, the commission shall consider the size of the business charged, the gravity of the violation, and the good faith of the person charged in attempting to achieve compliance after notice of a violation. The amount of such penalty may be collected by the commission in the manner provided in Code Section 9-11-69 for the enforcement of money judgments.






Article 3 - Underground Storage of Gas

§ 46-4-50. Short title

This article shall be known and may be cited as the "Underground Gas Storage Act."



§ 46-4-51. Definitions

As used in this article, the term:

(1) "Gas" means natural gas or manufactured gas, or a combination of both.

(2) "Gas utility" means any individual, firm, corporation, organization, or other entity holding a certificate of public convenience and necessity issued by the commission authorizing the transportation, distribution, or sale of gas.

(3) "Underground reservoir" means any subsurface sand, strata, formation, aquifer, cavern, or void, whether natural or artificially created, which is suitable for the injection and storage of gas therein and for the withdrawal of gas therefrom.



§ 46-4-52. Declaration of public purpose

The underground storage of gas, which permits the building of reserves for orderly withdrawal in periods of peak demand, will promote the economic development of the State of Georgia and provide for more economical distribution of gas to the domestic, commercial, and industrial consumers of this state, thereby serving the public interest. Therefore, the underground storage of gas by a gas utility is recognized and declared to be affected with a public interest; and all of the property used in such underground storage is recognized and declared to be devoted to public use.



§ 46-4-53. Application to commission by gas utility for order approving utilization or operation of underground reservoir; hearing on application generally; giving notice of hearing

(a) Any gas utility desiring to utilize or operate an underground reservoir shall first apply to the Public Service Commission for an order approving the proposed project. The application shall include:

(1) A legal description of the roads, grounds, waters, buildings, and other improvements of any kind under which such underground reservoir is proposed, together with a map thereof;

(2) A map showing the location of existing and proposed stations, wells, fixtures, machinery, and other facilities necessary for the construction, maintenance, and operation of such underground reservoir;

(3) A map prepared by a qualified engineer or geologist showing the location, extent, and depth of the proposed underground reservoir and of all wells drilled or proposed to be drilled to such reservoir; and

(4) Such other information as will provide a clear and concise presentation of the matters relevant to the application.

(b) Upon the filing of the application, the commission shall fix a date for a hearing thereon, and the applicant shall thereupon cause notice of such hearing and a copy of the application to be filed with the Department of Natural Resources, accompanied by an examination fee of $200.00. Notice of such hearing and a copy of the application shall be served upon the director of the Environmental Protection Division of the Department of Natural Resources and upon the state geologist of the Geologic Surveys Branch of the Environmental Protection Division. The applicant shall also cause notice of such hearing to be given by publishing notice thereof at least once each week for three successive weeks in some newspaper of general circulation in the county or counties wherein the gas is proposed to be stored, the first such publication to be made at least 21 days prior to the date of the hearing.



§ 46-4-54. Investigation by state geologist of site of proposed storage project; procedures involving state geologist; investigation of proposed storage project by director of Environmental Protection Division; procedures involving director; investigation of proposed storage project by commission

(a) Upon receiving the notice of the hearing and the copy of the application, the state geologist shall immediately initiate an investigation of the site of the proposed storage project for the purpose of determining the facts involved in the findings which the Public Service Commission is required to consider in preparing an order under Code Section 46-4-55 and for the purpose of such other matters as the state geologist or the Public Service Commission may deem relevant in evaluating the feasibility and safety features of the proposed underground storage project. The gas utility shall make available to the state geologist for his consideration and evaluation all geological and reservoir engineering studies and other information in the utility's possession concerning the proposed underground storage project. The state geologist shall complete his investigation and shall file a written report of same with the Public Service Commission prior to the date of the hearing. The state geologist and any members of his staff having knowledge of the investigation may be called as witnesses at the hearing.

(b) Upon receiving the notice of the hearing and the copy of the application, the director of the Environmental Protection Division shall immediately initiate an investigation of the proposed storage project for the purpose of determining whether such project will injure, pollute, or contaminate any usable fresh-water resources. The director shall complete his investigation and shall file a written report of same with the Public Service Commission prior to the date of the hearing. The director and any member of his staff having knowledge of the investigation may be called as witnesses at the hearing.

(c) At any time after the filing of the application under Code Section 46-4-53, but prior to the time of entering an order approving or disapproving same, the commission may conduct an investigation of the site of the proposed underground storage project for the purpose of determining any matters relevant to the consideration of such application or may cause such investigation to be made by an independent qualified engineer or geologist, or both, selected by the commission and paid by the gas utility.



§ 46-4-55. Receipt and recording of evidence at hearing on application; order of commission approving or disapproving underground storage project

(a) At the hearing on an application made pursuant to Code Section 46-4-53, the commission shall receive, hear, and make a record of such relevant evidence on the issues as may be offered by any person directly interested and shall enter an order either approving or disapproving the proposed underground storage project.

(b) Any order approving a proposed underground storage project shall contain and be based on findings that:

(1) The proposed underground storage of gas is in the public interest and welfare;

(2) The underground reservoir is reasonably practicable and suitable for the underground storage of gas, and the applicant has complied with all applicable conservation laws of the State of Georgia;

(3) The underground reservoir is nonproductive of economically recoverable valuable minerals or materials or of oil or gas in commercial quantities under either primary or secondary recovery methods and nonproductive of fresh water in commercial quantities with feasible and reasonable pumping lift;

(4) The underground storage project will not injure, pollute, or contaminate any usable fresh-water resources;

(5) The underground storage project will not injure, interfere with, or endanger any mineral resources or the development or extraction thereof; and

(6) The gas utility carries public liability insurance, or has deposited collateral in amounts satisfactory to the commission, or has furnished a financial statement showing assets in an amount satisfactory to the commission, so as to demonstrate the ability of the gas utility to secure payment of any liability resulting from any reasonably anticipated occurrence which may arise out of or be caused by the operation or use of any underground reservoir or facilities incidental thereto.

(c) The issuance of an order of approval by the commission shall be a condition precedent to the utilization or operation of an underground gas storage project. The commission may attach to the order such terms, conditions, and restrictions as it deems appropriate in the public interest.



§ 46-4-56. Judicial review of commission's order

Any party appearing at the hearing who is directly affected by an order of the commission approving or disapproving a proposed underground storage project considered at such hearing shall have the right to judicial review of the order by filing a petition with the Superior Court of Fulton County within 30 days after the entry of the order by the commission. In the event no such petition is filed within such time, the order of the commission shall be final and conclusive. In such action the burden of proof shall be upon the party complaining of such order, and such order shall be deemed prima facie valid. Any person directly interested in the subject matter may, in the discretion of the court, be permitted to intervene in such action. Any party to such action may offer in evidence all or any part of the record of the hearing before the commission and any other relevant evidence. The practice, pleading, and proceedings in such action shall be equitable in nature. The court shall have jurisdiction to enter a decree affirming or setting aside such order or remanding the cause to the commission with directions to modify such order so that it shall conform to this article. Such action shall have precedence over other matters before the court. Appeals may be taken by any party to such action in the same manner and to the same extent as in other civil actions.



§ 46-4-57. Exercise of right of eminent domain by gas utilities

(a) Any gas utility shall have the right of eminent domain, to be exercised in the manner provided in Title 22, to acquire for its use any underground reservoir for the storage of gas, as well as such other property or interests in property as may be required to explore adequately for, examine, prepare, maintain, utilize, and operate such underground reservoir for the storage of gas, including easements and rights of way for access to and egress from such underground storage reservoir.

(b) Without limiting the generality of subsection (a) of this Code section, a gas utility may condemn the following rights in property for use in connection with the underground storage of gas:

(1) The right to conduct such operations, including the drilling of test holes or wells, as may be necessary or convenient to determine the suitability of a geological stratum or formation for the underground storage of gas;

(2) The right to lay, operate, and maintain pipes and pipelines necessary or convenient for the transportation of gas to and from the underground reservoir;

(3) The right to prepare, establish, maintain, utilize, and operate the underground reservoir for the storage of gas in and the injection of gas into the reservoir and the withdrawal of gas from the reservoir; and

(4) The right to install, operate, and maintain any stations, wells, fixtures, machinery, and other facilities necessary or convenient in connection with any of the operations described in this subsection.

(c) The right of eminent domain granted by this Code section shall apply to property or property interests held by private owners, by the State of Georgia or by any political subdivision of the state, by any municipal corporation, or by any other public or quasi-public body.

(d) Any property or interest therein acquired by any gas utility pursuant to this Code section shall be used exclusively for the purposes for which it was acquired.

(e) The right of eminent domain granted by this Code section is cumulative of any other right of eminent domain now possessed by any gas utility or public utility to condemn property for use in its operations. The power of eminent domain which was granted and conferred by Ga. L. 1929, p. 219, upon persons engaged in constructing or operating pipelines for the transportation or distribution of natural or artificial gas and upon persons engaged in furnishing natural or artificial gas for heating, lighting, or power purposes in this state, and the manner of exercising such power of eminent domain as provided in Chapter 1 of Title 22 and Article 1 of Chapter 2 of Title 22 is ratified, confirmed, and continued.



§ 46-4-58. Determination of ownership of gas injected into underground storage reservoir; protection of rights of owners of other interests in the land

All gas which has previously been reduced to possession and which is subsequently injected into an underground storage reservoir shall at all times be deemed the property of the injector, its heirs, successors, or assigns; and in no event shall such gas be subject to any right of the owner of the surface of the land under which such underground reservoir lies, or of the owner of any mineral interest therein, or of any person other than such injector, its heirs, successors, or assigns, to release, produce, take, reduce to possession, or otherwise interfere with or exercise any control thereof; provided, however, that the right of condemnation granted by Code Section 46-4-57 shall be without prejudice to the right of the owner of the condemned land or the owner of any other right or interest therein to drill or bore through the underground reservoir in such a manner as will protect the underground reservoir against pollution and against the escape of gas and as will comply with the order of the commission and the rules and regulations of the Department of Natural Resources issued for the purpose of protecting underground storage; provided, further, that the right of condemnation granted by Code Section 46-4-57 shall be without prejudice to the rights of the owner of such land or the owner of any other right or interest therein as to all other uses thereof.



§ 46-4-59. Effect of abandonment of reservoir by gas utility; evidence of abandonment; approval of abandonment by commission

When a gas utility which has exercised the power of eminent domain pursuant to Code Section 46-4-57 permanently abandons the entire underground reservoir for the storage of gas, the condemned property shall revert to the then owners of the land, the mineral rights, royalties, and other interests relating to the property in proportion to their several ownership interests. Good faith exploration or development work relative to a proposed or approved underground gas storage project shall be conclusive evidence that such project has not been abandoned. No gas utility shall abandon an underground reservoir for the storage of gas without first receiving an order of the commission approving such abandonment.



§ 46-4-60. Adoption by Board of Natural Resources of rules and regulations governing construction, installation, utilization, and operation of underground reservoirs and stations, wells, fixtures, and other facilities; enforcement of rules and regulations; inspection and examination

(a) The Board of Natural Resources shall adopt rules and regulations prescribing minimum standards reasonably necessary for the protection of the health, welfare, and safety of the public. Such rules and regulations shall govern the construction, installation, utilization, and operation of underground reservoirs and the stations, wells, fixtures, machinery, and other facilities used in connection therewith, and shall govern the condition in which such reservoirs and facilities are to be kept. The commissioner of natural resources or any other interested party may commence a civil action for the enforcement of such rules and regulations against any offending gas utility or other party by filing a complaint in the superior court of any county where the whole or any part of a violation of such rules and regulations occurs.

(b) The Department of Natural Resources, shall from time to time inspect and examine the methods of construction, maintenance, utilization, and operation exercised in connection with all underground reservoirs and the stations, wells, fixtures, machinery, and other facilities used in connection therewith, and shall inspect and examine the condition of all such reservoirs and facilities. One such inspection and examination shall be made each calendar year (at a time selected by the commissioner) by an independent qualified engineer employed by the gas utility and approved by the commissioner. A written report of such inspection and examination shall be filed with the commissioner and the Public Service Commission within 30 days after the time selected for the inspection and examination. Whenever the commissioner determines that any such underground reservoir or facility used in connection therewith is unsafe and dangerous, he shall immediately issue a written order to the gas utility responsible therefor directing it to correct such unsafe and dangerous condition within the time specified in the order. If the gas utility fails to comply with such order within the time prescribed, the commissioner may commence an action in the superior court of the county where the whole or any part of such unsafe or dangerous condition exists to compel the correction of same. If the court finds that such order is reasonable and just, it shall enter an appropriate decree compelling obedience to and compliance with such order and may grant such other relief as may be just and proper.



§ 46-4-61. Adoption by commission of rules, regulations, and orders necessary for enforcement and administration of article; enforcement by injunction, mandamus, and other relief

The commission is authorized to adopt such rules, regulations, and orders as it deems necessary in the enforcement or administration of this article. The commission is further authorized to enforce this article and the rules, regulations, and orders adopted thereunder by instituting actions for injunction, mandamus, or other appropriate relief.



§ 46-4-62. Effect of article on authority of Department of Natural Resources

No provision of this article shall in any way be construed to impair or interfere with the authority of the Department of Natural Resources to prevent or abate injury, pollution, or contamination of any usable fresh-water resources.






Article 4 - Municipal Gas Authority of Georgia

§ 46-4-80. Legislative findings; declaration of need

The General Assembly finds that certain political subdivisions of this state now own and operate gas distribution systems to serve their citizens, inhabitants, and customers by providing them with gas for all purposes; and if such political subdivisions are to furnish, and if the members of the public in the areas they serve are to receive, adequate service, such political subdivisions must have adequate, dependable, and economical sources of gas supplies. The General Assembly declares that there exists in this state a need for an authority to function without profit in developing and promoting for the public good in this state adequate, dependable, and economical sources and supplies of gas for the purposes expressed in this Code section, and to assist in the financing of additions and other expenditures for the municipal gas systems of such political subdivisions.



§ 46-4-81. Definitions

As used in this article, the term:

(1) "Authority" means the Municipal Gas Authority of Georgia and any successor thereto. Any change in name or composition of the authority shall in no way affect the vested rights of any person under this article or impair the obligations of any contracts existing under this article.

(2) "Bond anticipation notes" or "notes" means obligations issued after validation of bonds and in anticipation of the issuance of the bonds as validated.

(3) "Bonds" or "revenue bonds" means any bonds issued by the authority under this article, including refunding bonds.

(4) "Cost of project" or "cost of construction" means all costs of construction; all costs of real and personal property required for the purposes of such project and facilities related thereto, including land and any leases, rights or undivided interest therein, easements, franchises, water rights, fees, permits, approvals, licenses, and certificates, and the securing of such permits, approvals, licenses, and certificates and the preparation of applications therefor, and including all machinery and equipment, including equipment for use in connection with such construction; financing charges; working capital; interest prior to and during construction and during such additional period as the authority may determine; operating expenses during such period as the authority may determine; costs of engineering, architectural, and legal services; costs of plans and specifications and all expenses necessary or incidental to determining the feasibility or practicability of the project; costs of insurance or of self-insuring any project; administrative expenses; amounts payable under any judgment against the authority; disposal costs; all costs associated with acquiring contract rights or other contractual arrangements for the short-term or long-term provision of gas supplies, including reserves, transmission, storage, peaking, or other services associated therewith, including prepayments for such; and such other expenses as may be necessary or incidental to the financing authorized by this article. All funds paid or advanced for any of the purposes mentioned in this paragraph by political subdivisions contracting with the authority prior to the issuance of any of the authority's bonds or notes may be refunded to such political subdivisions out of the proceeds of any bonds or notes so issued. The costs of any project may also include a fund or funds for the creation of a debt service reserve, a renewal and replacement reserve, and such other reserves as may be reasonably required by the authority for the operation of its projects and as may be authorized by any bond resolution or trust agreement or indenture pursuant to the provisions of which the issuance of any such bonds or bond anticipation notes may be authorized. Any obligation or expense incurred for any of the purposes mentioned in this paragraph shall be regarded as a part of the cost of the project and may be paid or reimbursed as such out of the proceeds of revenue bonds or notes issued under this article for such project.

(5) "Distribution" means the conveyance of gas to the ultimate consumer.

(6) "Election committee" means the Municipal Gas Authority of Georgia Membership Election Committee, as created in Code Section 46-4-83.

(7) "Exploration" means the processes, properties, activities, and facilities used for the discovery of deposits of gas, and the study and implementation of enhanced gas recovery methods.

(8) "Gas" means either natural or synthetic gas, including propane, manufactured, methane from coal beds, geothermal gas, or any mixture thereof, whether in gaseous or liquid form, or any byproduct resulting therefrom.

(9) "Production" means the physical activities, processes, properties, and facilities for development, manufacture, synthesis, production, coal gasification, extraction, gathering, or storage of gas or conversion of one form of gas to another.

(10) "Project," "undertaking," or "facility" means any plant, works, system, facility, and real and personal property of any nature whatsoever, together with all parts thereof and appurtenances thereto, and any contract rights, relating to the storage, acquisition, exploration, production, distribution, enrichment, transmission, purchase, sale, exchange, or interchange of gas and relating to the acquisition, extraction, conversion, transportation, storage, or reprocessing of fuel of any kind for any such purposes, or any interest in, or right to the use, services, enrichment, output, or capacity of any such plant, works, system, or facilities. "Project" or "undertaking" as used in this paragraph is intended to include contracts and contract rights as well as tangible property.

(11) "Storage" means any process, properties, activities, or facilities used to hold, store, or maintain gas.

(12) "System" means those properties, facilities, projects, contractual rights, or combination thereof of the authority which are designated by the authority as constituting a specific combination for the purposes of financing such or for the purposes of providing gas supplies or services to a specified group of political subdivisions or to a specified geographic area.

(13) "Transmission" means the transfer of gas from its acquisition site to, between, or among cities or municipal gas agencies or other persons with whom they may contract, but does not include distribution, except where incidental or necessary to transmission.



§ 46-4-82. Creation of authority; principal office; legal situs

(a) There is created a public body corporate and politic to be known as the Municipal Gas Authority of Georgia, which shall be a public corporation of the State of Georgia and which shall have perpetual existence. The authority, however, shall not be a political subdivision of the state but shall be an instrumentality of the state, a mere creature of the state, having distinct corporate entity and being exempt from Article 2 of Chapter 17 of Title 50.

(b) The authority shall have its principal office either in Fulton County or in a county contiguous to Fulton County. The authority's residence for the purposes of this article shall be either Fulton County or such other county contiguous to Fulton County. If the authority designates a county other than Fulton County as its principal office, notice of such designation shall be given in writing to the Secretary of State and the address of such designated office shall be available for public inspection in the office of the Secretary of State.



§ 46-4-83. Membership election committee; election of members of the authority

(a) The authority shall consist of nine members. The first nine members shall be elected as provided in this Code section.

(b) On or before June 16, 1987, each of those political subdivisions which have, prior to such date, by proper resolution of their respective governing bodies, declared their intention to contract with the authority for the purchase of all or some substantial portion of its gas supply (other than short-term purchases) shall designate one person, who shall be a resident of the State of Georgia, as its representative on a body to be known as the "Municipal Gas Authority of Georgia Membership Election Committee," provided that at least five political subdivisions have declared their intention to contract with the authority. All such resolutions of declaration of intention to contract with the authority shall be presented to the election committee at its first meeting, which shall be held in the office of the Georgia Municipal Association at 11:00 A.M. on June 23, 1987.

(c) At its first meeting, the election committee shall organize and shall elect a chairman and such other officers as may be desirable in the determination of the election committee. The election committee shall then determine the sufficiency of the resolutions presented to it and shall determine the number of votes (including fractions thereof) which each representative to the election committee shall be entitled to cast in accordance with Code Section 46-4-87. Nominations for membership on the authority shall then be received by the election committee prior to adjournment of its first meeting.

(d) The election committee shall then meet for the second time on June 30, 1987, at the same time and at a place designated by the election committee at its initial meeting to receive any other nominations to the authority that may be made. A vote shall then be taken; and the nine nominees receiving the largest number of votes cast by a quorum of the election committee, as such quorum is determined by subsection (c) of Code Section 46-4-87, shall be declared the first nine members of the authority. Insofar as may be consistent with the remaining provisions of this Code section, in the election of the first nine members, the three nominees receiving the highest number of votes shall be elected to terms of three years; the three nominees receiving the next highest number of votes shall be elected to terms of two years; and the three nominees receiving the next highest number of votes shall be elected to terms of one year. Any tie votes shall be resolved by lot in such manner as shall be prescribed by the election committee.

(e) Notwithstanding any other provision of this Code section to the contrary, in the event it should be mathematically necessary in the election of the members of the authority for two members to be residents of the same political subdivision, then one of the two members who are residents of the same political subdivision shall be elected for an initial term of one year. In the event there are four political subdivisions from which two residents must be elected, one of the residents of one of such political subdivisions shall be elected for an initial term of two years.



§ 46-4-84. Authority members -- Representation of political subdivisions; eligibility of election committee members; successive terms

Each member of the authority shall be a resident of one of the political subdivisions represented on the election committee; provided, however, that an employee of the gas department or utility commission of a political subdivision represented on the election committee shall be qualified to be a member of the authority even though not a resident of one of the political subdivisions so represented for so long as he or she remains such an employee; but, insofar as is mathematically possible, no two members shall be residents or employees of the same political subdivision. Representatives to the election committee shall be eligible for membership on the authority. Members shall be eligible to succeed themselves.



§ 46-4-85. Authority members -- Terms of office

Upon the expiration of the terms of the first members of the authority, members shall be elected for three-year terms, provided that in the year in which a member's term is to expire, the term shall not expire until the adjournment of the annual meeting for that year and until a successor is elected. The election committee shall meet at a date not more than 30 days prior to each annual meeting of the authority and shall elect members to fill the terms which will expire at the conclusion of such annual meeting.



§ 46-4-86. Election committee members

(a) Each political subdivision contracting with the authority for all or a substantial portion of its gas supply (other than short-term purchases) following the election of the first nine members of the authority shall designate a representative to the election committee no more than 30 days following the execution of such contract by and between the authority and such political subdivision. The term of such additional representative shall begin with the next meeting of the election committee.

(b) Representatives to the election committee shall serve at the pleasure of the governing body of the political subdivision which appointed them.



§ 46-4-87. Weighted vote of election committee members; quorum for election committee

(a) In elections held by the election committee to elect members to the authority, each political subdivision entitled to representation on the election committee shall have and shall be entitled to have its representative on the election committee cast: (1) one whole vote; (2) plus an additional vote or votes (including fractions thereof) to be determined by arriving at a percentage by dividing the number of MCF per day of contract demand purchased by the respective political subdivision during the immediately preceding calendar year by the total number of MCF per day of contract demand purchased by all such political subdivisions during the immediately preceding calendar year and applying such percentage to the total number of political subdivisions entitled to representation on the election committee; and (3) plus an additional vote or votes (including fractions thereof) to be determined by arriving at a percentage by dividing the annual quantity of MCF purchased by the respective political subdivision during the immediately preceding calendar year by the total of the annual quantities of MCF purchased by all such political subdivisions during the immediately preceding calendar year and applying such percentage to the total number of political subdivisions entitled to representation on the election committee.

(b) At such time as contracts or facilities of the authority are placed in commercial operation, as determined by the authority, and gas is being supplied by the authority to political subdivisions contracting with the authority, then and thereafter each such political subdivision entitled to representation on the election committee shall have and shall be entitled to have its representative on the election committee cast: (1) one whole vote; (2) plus an additional vote or votes (including fractions thereof) to be determined by arriving at a percentage by dividing the number of MCF per day of contract demand purchased from the authority by the respective political subdivision during the immediately preceding calendar year by the total number of MCF per day of contract demand purchased from the authority by all such political subdivisions during the immediately preceding calendar year and applying such percentage to the total number of political subdivisions entitled to representation on the election committee; and (3) plus an additional vote or votes (including fractions thereof) to be determined by arriving at a percentage by dividing the annual quantity of MCF purchased from the authority by the respective political subdivisions during the immediately preceding calendar year by the total of the annual quantities of MCF purchased from the authority by all such political subdivisions during the immediately preceding calendar year and applying such percentage to the total number of political subdivisions entitled to representation on the election committee.

(c) The presence at any meeting of the election committee of representatives entitled to cast two-thirds of the total votes to which the election committee shall be entitled shall constitute a quorum of the election committee. The authority is authorized to round fractional votes to the nearest 1/1000.



§ 46-4-88. Vacancies in membership of authority

Any vacancy in the membership of the authority shall be filled by a new member who shall be elected by the remaining members of the authority and who shall serve until the next meeting of the election committee. At the first meeting of the election committee following the filling of such vacancy, the election committee shall elect a member to fill the remainder, if any, of the unexpired term for which such vacancy was filled. Upon such election by the election committee, the membership on the authority of the member previously elected by the remaining members of the authority to fill such vacancy shall terminate.



§ 46-4-89. Officers

The authority shall elect from among its membership a chairman, a vice chairman, a secretary-treasurer, and an assistant secretary-treasurer. Such officers shall serve for such terms as shall be prescribed by resolution of the authority or until their successors are elected and qualified.



§ 46-4-90. Quorum; majority vote

At all meetings of the authority, the presence in person of a majority of the members in office shall be necessary for the transaction of business, and the affirmative vote of a majority of the members then in office shall be necessary for any action of the authority. No vacancy in the membership of the authority shall impair the right of such majority to exercise all the rights and perform all the duties of the authority. If at any meeting there is less than a majority present, a majority of those present may adjourn the meeting to a fixed time and place, and notice of such time and place shall be given in accordance with subsection (c) of Code Section 46-4-91, provided that if the time element of subsection (c) of Code Section 46-4-91 cannot reasonably be complied with, such notice, if any, of such adjourned meeting shall be given as is reasonably practicable.



§ 46-4-91. Annual and special meetings

(a) The annual meeting of the authority shall be held on the anniversary date of the first meeting of the authority unless the date, time, and place of such annual meeting shall otherwise be fixed by resolution of the authority.

(b) Special meetings of the authority may be called by resolution of the authority, by the chairman or vice chairman, or upon the written request of at least three members of the authority.

(c) Written notice of all meetings shall be delivered to each political subdivision contracting with the authority and to each member of the authority not less than ten days prior to the date of such meeting in the case of regular meetings and not less than three days prior to the date of such meeting in the case of special meetings.

(d) Notice of a meeting of the authority need not be given to any member who signs a waiver of notice either before or after the meeting. Attendance of a member at a meeting shall constitute a waiver of notice of such meeting and a waiver of any and all objections to the place or time of the meeting or to the manner in which it has been called or convened, except when a member states at the beginning of the meeting any such objection or objections to the transaction of business. Neither the business to be transacted at, nor the purpose of, any regular or special meeting of the authority need be specified in the notice or the waiver of notice of such meetings.

(e) In addition to the annual meeting of the authority, regular meetings of the authority may be established by resolution of the authority; and no notice, other than notice of the adoption of such resolution conveyed to any member of the authority who was absent when it was adopted, shall be required for such meeting, except for the notice required by subsection (c) of this Code section.



§ 46-4-92. Compensation; expenses; personnel

The members of the authority shall not be entitled to compensation for their services, but may be reimbursed by the authority for their actual expenses properly incurred in the performance of their duties. The authority shall make rules and regulations for its own government and may retain, employ, and engage all necessary staff and personnel, including professional and technical supervisors, assistants, and experts and other agents and employees, whether temporary or permanent, as it may require. Any one or more of such persons so engaged may be designated as an additional assistant secretary-treasurer of the authority and may be given the duties of keeping the books, records, and minutes of the authority; of giving all notices required by Code Sections 46-4-90, 46-4-91, and 46-4-93; and, in the absence of or in lieu of the secretary-treasurer, of performing all other functions of the secretary-treasurer. Officers designated by the authority pursuant to this Code section shall serve at the pleasure of the authority.



§ 46-4-93. Removal of authority members from office

The election committee shall have the power to remove from office any member of the authority for cause after written notice and public hearing.



§ 46-4-94. Records required

The authority shall keep suitable books and records of all its obligations, contracts, transactions, and undertakings; of all income and receipts of every nature; and of all expenditures of every kind.



§ 46-4-95. Purpose

The purpose of the authority shall be: (1) to acquire or construct, or to acquire and construct, and to operate and maintain, or to cause to be constructed, operated, and maintained, systems, projects, and facilities for the storage, acquisition, exploration, production, distribution, transmission, purchase, sale, exchange, or interchange of gas; and (2) in addition thereto, to take all other necessary or desirable actions in order to provide or make available an adequate, dependable, and economical supply of gas and related services to those political subdivisions of this state identified in Code Section 46-4-100 which may desire the same and, incidentally and so as to take advantage of economies of scale, in the storage, acquisition, exploration, production, distribution, transmission, purchase, sale, exchange, or interchange of gas to other persons and entities.



§ 46-4-96. Powers

(a) The authority shall have all powers necessary or convenient to carry out and effectuate the purpose and provisions of this article including, but without limiting the generality of the foregoing, the power:

(1) To sue and be sued in contract and in tort and to complain and defend in all courts;

(2) To adopt and to alter a corporate seal;

(3) To acquire in its own name, inside and outside this state, real property or rights and easements therein and franchises and personal property necessary or convenient for its corporate purposes, by purchase, on such terms and conditions and in such manner as it may deem proper, or by the exercise of the power of eminent domain in accordance with any and all existing laws of the State of Georgia applicable to the condemnation of property for public use, including the power to proceed as a condemning body under Article 2 of Chapter 2 of Title 22 or by gift, grant, lease, or otherwise; to insure the same against any and all risks as such insurance may, from time to time, be available; and to use such property, rent or lease the same to or from others, make contracts with respect to the use thereof, or sell, lease, or otherwise dispose of any such property in any manner it deems to the best advantage of the authority and the purposes thereof. The power to acquire, use, and dispose of property provided in this paragraph shall include the power to acquire, use, and dispose of any interest in such property, whether divided or undivided, which acquisition may result in the ownership of such property or any part thereof in common with any other party, whether public or private. Title to any such property of the authority, however, shall be held by the authority exclusively for the benefit of the public. The authority shall be under no obligation to accept and pay for any property condemned under this article except from the funds provided under the authority of this article and, in any proceedings to condemn, such orders may be made by the court having jurisdiction of the action as may be just to the authority and to the owners of the property to be condemned. If the authority shall deem it expedient to construct any project on lands which are subject to the control of the state or of any political subdivision or public corporation of the state, the appropriate state authorities, in the case of lands controlled by the state, or the governing authorities of such political subdivisions or such public corporations are authorized to convey such lands to the authority for such consideration, not exceeding reasonable value, as may be agreed upon by the authority, as grantee, and by the appropriate state authorities or by the governing body of such political subdivision or by such public corporation, as grantor, taking into consideration the public benefit to be derived from such conveyance;

(4) To appoint and select officers, agents, and employees, including engineering, architectural, and construction experts, fiscal agents, and attorneys, and to fix their compensation;

(5) To acquire, by purchase or otherwise, in whole or in part, inside or outside this state, as provided in paragraph (3) of this Code section, and to place into operation and operate or cause to be placed into operation and operated, either as owner of all or of any part in common with others or as agent, facilities and projects for the storage, acquisition, exploration, production, distribution, transmission, purchase, sale, exchange, or interchange of gas; to acquire and to provide, by sale or otherwise, an adequate, dependable, and economical gas supply to political subdivisions of this state contracting with the authority pursuant to the authority of Code Section 46-4-100; and, through such political subdivisions, to supply such gas to the members of the public in the areas served by them; and, as agent for such political subdivisions, to secure gas contracts and arrangements with other persons. The authority shall also have the power, which may be exercised either as principal or as agent, to manufacture, store, and transmit gas for light, heat, power, and energy; to manufacture, buy, sell, import, export, lease, or otherwise acquire and generally deal in gas apparatuses of all kinds and machinery and devices and materials and fossil fuels for the manufacture, storage, and transmission of gas for light, heat, power, and energy; to purchase gas at retail or wholesale from any other person; to purchase or construct part of the capacity of projects or facilities sponsored and owned by or in common with others, making any such purchase at wholesale or retail inside or outside this state; to contract for the purchase of gas from, or the sale of gas to, the United States government and gas utility systems either privately or publicly owned, inside or outside this state; to execute long-term or short-term gas purchase or sale contracts on terms which may include agreements with respect to resale rates and the disposition of revenues; to interchange, exchange, store, and purchase gas from any person; to erect, buy, lease, or otherwise acquire, operate, and maintain gas lighting and heating projects; to transmit gas both for itself and on behalf of others; to erect, buy, sell, lease, or otherwise acquire, maintain, and operate or cause to be maintained and operated plants, underground subways, conduits, and pipelines above, upon, and under the streets, alleys, lands, and territories of political subdivisions, public or private corporations, or individuals; and to continue to sell gas to political subdivisions of this state which are authorized to contract with the authority pursuant to Code Section 46-4-100 and to other persons and entities inside or outside this state and, as agent for any or all of the same, to make gas otherwise available to them through arrangements with other persons, all in the exercise of the powers of the authority and to effectuate the purposes of this article;

(6) To designate one or more systems in effectuating any of its purposes;

(7) To contract with the state and its agencies, instrumentalities, and departments; with those political subdivisions of the state which are authorized to contract with the authority pursuant to Code Section 46-4-100; and with private persons and corporations inside or outside this state. This power includes the making of contracts for the construction of projects, which contracts for construction may be made either as sole owner of the project or as owner, in common with other public or private persons, of any divided or undivided interest therein; and is further intended to include, without limitation, the making of contracts for the purchase, sale, exchange, interchange, pooling, transmission, distribution, or storage of gas and fuel of any kind for any such purposes, inside and outside the State of Georgia, in such amounts as it shall determine to be necessary and appropriate to make the most effective use of its powers and to meet its responsibilities, on such terms and for such period of time, not exceeding 50 years, as the authority shall determine; and is further intended to include, without limitation, the making of contracts for furnishing gas supply development services and management services to political subdivisions contracting with the authority pursuant to Code Section 46-4-100.

(8) To exercise any one or more of the powers, rights, and privileges conferred by this article either alone or jointly or in common with one or more other parties or utilities, whether public or private. In any such exercise of such powers, rights, and privileges jointly or in common with others with respect to the construction, operation, and maintenance of gas projects or facilities, the authority may own an undivided interest in such facilities with any other parties, whether public or private. The authority may enter into agreements with respect to any such gas exploration, storage, manufacturing, distribution, or transmission facility with the other parties participating therein, and any such agreement may contain such terms, conditions, and provisions consistent with this article as the parties thereto shall deem to be in their best interests. Any such agreement may include, but need not be limited to, provisions for the construction, operation, and maintenance of such gas exploration, storage, manufacturing, or transmission facility by any one or more of the parties to such agreement, which party or parties shall be designated in or pursuant to such agreement as agent or agents on behalf of itself and one or more of the other parties thereto, or by such other means as may be determined by the parties thereto. Such an agreement may also include provisions for methods of determining and allocating among or between the parties the costs of construction, operation, maintenance, renewals, replacements, improvements, and disposals with respect to such facility. In carrying out its functions and activities as such agent with respect to the construction, operation, and maintenance of such facility, such agent shall be governed by the laws and regulations applicable to such agent as a separate legal entity, and not by any laws or regulations which may be applicable to any of the other participating parties. Notwithstanding any other law to the contrary, pursuant to the terms of any such agreement, the authority may delegate its powers and duties with respect to the construction, operation, and maintenance of such facility to the party acting as agent; and all actions taken by such agent in accordance with the provisions of such agreement may be made binding upon the authority without further action or approval by the authority;

(9) To accept, receive, and administer gifts, grants, appropriations, and donations of moneys, materials, and property of any kind, including loans and grants from the United States government or the State of Georgia or any agency, department, authority, or instrumentality of either, upon such terms and conditions as the United States government, the State of Georgia, or such agency, department, authority, or instrumentality shall impose; to administer trusts; and to sell, lease, transfer, convey, appropriate, and pledge any and all of its property and assets;

(10) To invest any accumulation of its funds and any sinking fund or reserves in any manner that the authority considers prudent, including entering into hedging, options, and future transactions, notwithstanding any other law of this state relating to investment of public funds, and to purchase its own bonds and notes;

(11) To employ such investment and money-management techniques as the authority shall determine to be prudent and not inconsistent with this article or the other laws of the state;

(12) To do any and all things necessary to reduce the cost of gas furnished to political subdivisions contracting with the authority including, without limitation, entering into interest rate swaps and other arrangements for restructuring the authority's capitalization;

(13) To provide management, technical, financial, informational, promotional, and educational services to and for the benefit of the political subdivisions;

(14) To do any and all things necessary or proper for the accomplishment of the objectives of this article and to exercise any power usually possessed by private corporations performing similar functions which is not in conflict with the Constitution and laws of this state, including:

(A) Employment of professional and administrative staff and personnel and retaining of legal, engineering, and other professional services;

(B) The purchase of all kinds of insurance, including, without limitation, insurance against tort liability and against risks of damage to property;

(C) The borrowing of money for any of the corporate purposes of the authority, provided that obligations of the authority other than revenue bonds for which provision is made in this article shall be payable from funds of the authority other than any special fund allocated to the payment of revenue bonds, and shall not be a charge against such special fund;

(D) The power to indemnify and hold harmless any parties contracting with the authority or its agents from damage to persons or property; and

(E) The power to act as self-insurer with respect to any loss or liability; and

(15) To issue its revenue bonds as provided in this article in evidence of its indebtedness incurred with respect to the powers described in this article, such bonds to be payable from the revenues, receipts, and earnings of the projects or systems of the authority and other available funds thereof; to execute trust agreements or indentures; to sell, convey, pledge, and assign any and all of its funds, assets, property, and income as security for the payment of such revenue bonds; and to provide for the payment of the same and for the rights of the owners thereof.

(b) Notwithstanding any other provision of this article, the authority shall not have the power or authority to engage in the distribution or sale of gas or the transmission of gas to an ultimate consumer thereof, irrespective of whether such consumer is a public or private person or other entity, and irrespective of whether the authority acts alone, in conjunction with, on behalf of, or as an agent for another or others in any such transaction.



§ 46-4-97. Not for profit operation

The authority shall not operate or construct any project for profit, except insofar as any such profit will inure to the benefit of the public. The authority shall fix the rates, fees, and charges consistent with this declaration of policy such as will produce revenues only in amounts sufficient, together with all other funds of the authority, to pay the principal or purchase price of and premium, if any, and interest on bonds and all other indebtedness and contractual obligations of the authority; to provide for maintenance and operation of the authority and of its projects; to provide for payment of any judgment against the authority; and to maintain such reserves as shall have been created in amounts sufficient in the judgment of the authority for the security of the bonds and other obligations; and for the improvement, replacement, or expansion of the facilities or services of the authority or to provide fuel for its projects.



§ 46-4-98. Public purpose; tax exemption; payments in lieu of taxes

(a) It is found, determined, and declared that the creation of the authority and the carrying out of its corporate purposes are in all respects for the benefit of the people of this state and that the authority is an institution of purely public charity performing an essential governmental function.

(b)(1) The property of the authority is declared, and shall in all respects be considered, to be public property. Title to the authority's property shall be held by the authority only for the benefit of the public; and the use of such property pursuant to this article shall be and is declared to be for essential public and governmental purposes, that is, for the promotion of public general welfare in the matter of providing an adequate, dependable, and economical gas supply in an effort to better the general condition of society in this state, which promotion is declared to be a public beneficence for the good of humanity and for the general improvement and happiness of society.

(2)(A) It is recognized, however, that removal from local tax digests of the value of all property owned by the authority might impose an unfair burden on many taxpayers whose property is taxable. In the interest of weighing these benefits and concerns and arriving at an equitable policy regarding treatment of authority property, the General Assembly finds and declares that equity requires that the authority should rightfully make payments in lieu of taxes so that the authority may fulfill its good and public purposes without incidental harm to the state's local governments.

(B) The authority shall make payments in lieu of taxes on its tangible property as provided in this Code section. It shall file a return within the same time and in the same form and manner as public utilities. The taxing authorities shall assess the tangible property of the authority which is made subject by this Code section to payments in lieu of taxes in accordance with the law and procedures applicable to public utilities and shall apply to such assessments in each year in which any such payments are due the appropriate millage levies of the state and of the political subdivisions in which such property is located in order to arrive at the amounts of the respective payments in lieu of taxes. The authority shall be notified of the amounts of the payments in lieu of taxes due and shall pay such amounts to the state and its respective political subdivisions within the time in which payments of taxes by public utilities are allowed or required.

(c) Except as specifically provided for in this Code section for payments in lieu of taxes, all property of the authority, all income, obligations, and interest on the bonds and notes of the authority, and all transfers of such property, bonds, or notes shall be and are declared to be exempt from taxation by the state or any of its political subdivisions.



§ 46-4-99. Contracts with political subdivisions

(a) The authority may contract with any political subdivision of this state which is authorized by Code Section 46-4-100 to make such contracts for the payment of such rates, tolls, fees, and charges as may be prescribed by the authority for the use by such subdivisions or the residents thereof of the services, projects, and facilities of the authority, including the purchase of gas supply planning and development services. Any such political subdivision shall have the right and power, by resolution of its governing body, to make such a contract; and the amounts contracted to be paid by such political subdivision to the authority under such a contract shall constitute general obligations of such political subdivision for the payment of which the full faith and credit of such political subdivision may be pledged to provide the funds required to fulfill all obligations arising under any such contract.

(b) Any such political subdivision which enters into such a contract pursuant to this article shall, annually in each and every fiscal year during the term of such contract, include in a general revenue or appropriation measure, whether or not any other items are included, sums sufficient to satisfy the payments required to be made in each year by such contract until all payments required under such contract have been paid in full.

(c) If for any reason a provision or appropriation pursuant to subsection (b) of this Code section is not made, then the fiscal officers of such political subdivision are authorized and directed to set up as an appropriation on their accounts in each fiscal year the amounts required to pay the obligations called for under any such contract. The amount of an appropriation made under this subsection in each fiscal year shall be due and payable and shall be expended for the purpose of paying and meeting the obligations provided under the terms and conditions of such contract; and such appropriation shall have the same legal status as if the contracting political subdivision had included the amount of the appropriation in its general revenue or appropriation measure. Such fiscal officers shall make such payment to the authority if for any reason such appropriation is not otherwise made.

(d) Any contract entered into pursuant to this Code section may provide for the purchase of gas from one or more projects or from a system and may provide for all of the gas requirements of the political subdivision's municipal gas system or for a portion of such requirements or may provide for the purchase by the political subdivision of a specified portion of the output or volume of a particular project.

(e) Any such contract may provide that the political subdivision is obligated to make payments, whether or not a project is completed, operable, or operating; whether or not the output, volume, capacity, or service of a project is suspended, interrupted, interfered with, reduced, or curtailed; whether or not the gas or services contracted for are furnished, made available, or delivered; and regardless of the performance or nonperformance of the authority or another political subdivision under the contract or any other instrument.

(f) Any such contract may provide that if another political subdivision or other person defaults in the payment of its obligations, then the political subdivision that is party to such contract is required to pay for, is entitled to, and may use or otherwise dispose of its proportionate share of the output that was to be purchased by the defaulting political subdivision or other person.

(g) Loans made to a political subdivision pursuant to Code Section 46-4-101 shall be for use in the municipal gas system of such political subdivision, and such loan shall be made and repaid, with interest, on such terms as the authority and political subdivision shall agree.

(h) Any such contract may obligate the political subdivision to pay such amounts as the authority may determine as necessary or desirable to establish reserves for rate stabilization purposes.



§ 46-4-100. Applicability of article to entities with gas distribution systems

The political subdivisions with which the authority shall be authorized to contract to provide a gas supply pursuant to this article shall be those political subdivisions of this state which own and operate a gas distribution system.



§ 46-4-101. Enabling resolution; issuance of revenue bonds; petition for judicial validation; fees; federal tax implications

(a) When the authority desires to issue revenue bonds as permitted by this article, the authority shall, prior to the adoption of a resolution authorizing the issuance of such bonds, enter into one or more contracts with no less than five political subdivisions which are authorized to contract with the authority in accordance with Code Section 46-4-100. All such contracts shall be in accordance with Code Section 46-4-99.

(b) The acquisition, construction, reconstruction, improvement, equipping, alteration, repair, or extension of any project, and the issuance, in anticipation of the collection of the revenues from such project, of bonds to provide funds to pay the cost thereof, may be authorized under this article by resolution of the authority. Unless otherwise provided therein, such resolution shall take effect immediately and need not be laid over or published or posted. The authority, in determining such cost, may include all costs and estimated costs of the issuance of the bonds; all engineering, inspection, fiscal, and legal expenses; the interest which it is estimated will accrue during the construction period and during such additional period as the authority may determine on money borrowed, or which it is estimated will be borrowed pursuant to this article; and all costs included in the definition of "cost of project" as defined in Code Section 46-4-81. Such bonds may also be issued to pay off, refund, or refinance any outstanding bonds or other obligations of any nature owed by the authority, whether or not such bonds or other obligations shall then be subject to redemption; and the authority may provide for such arrangements as it may determine for the payment and security of the bonds being issued or for the payment and security of the bonds or other obligations to be paid off, refunded, or refinanced. Such bonds may also be issued for the purpose of loaning the proceeds thereof to political subdivisions for use in their municipal gas systems and to finance any other corporate purposes of the authority.

(c) Revenue bonds may be issued under this article in one or more series; may bear such date or dates; may mature at such time or times, not exceeding 50 years from their respective dates; may bear interest at such rate or rates, that may be fixed or may vary in accordance with a specified formula or method of determination, payable at such time or times; may be payable in such medium of payment at such place or places; may be in such denomination or denominations; may be in such form, either coupon or fully registered without coupons; may be issued in any specific amounts; may carry such registration, conversion, and exchangeability privileges; may be declared or become due before the maturity date thereof; may provide such call or redemption privileges; may have such rank or priority; and may contain such other terms, covenants, assignments, and conditions as the bond resolution authorizing the issuance of such bonds or any indenture or trust agreement may provide. The authority may sell such bonds in such manner, at such price or prices, and upon such terms and conditions as shall be determined by the authority. The authority may arrange for insurance contracts, surety bonds, letters of credit, lines of credit, commitments to purchase, or other liquidity or credit support mechanisms and may remarket bonds to provide security to assure timely payment of bonds. The authority may by resolution delegate to such officers, employees, or agents as the authority's members may select the power to authorize the issuance and sale of bonds and fix, within limits prescribed in the resolution, the time and manner of their sale, maturities, date or rates of interest, and other terms and conditions the officer, employee, or agent considers appropriate.

(d) The bonds shall be signed by the chairman or other authorized officers of the authority; the corporate seal of the authority shall be impressed, imprinted, or otherwise reproduced on the bonds; and the bonds shall be attested by the signature of the secretary-treasurer or assistant secretary-treasurer of the authority. The coupons, if any, shall be signed in such manner as may be directed by the authority. The signatures of the officers of the authority and the seal of the authority upon any bond, note, or other debt security issued by the authority may be by facsimile if the instrument is authenticated or countersigned by a trustee or other authenticating agent other than the authority itself or an officer or employee of the authority. All bonds or notes issued under authority of this article bearing signatures or facsimiles of the signatures of officers of the authority in office on the date of the signing thereof shall be valid and binding, notwithstanding that before the delivery thereof and payment therefor such officers whose signatures appear thereon shall have ceased to be officers of the authority. Pending the preparation of the definitive bonds, interim receipts, in such form and with such provisions as the authority may determine, may be issued to the purchasers of bonds to be issued under this article.

(e) Any bond resolution authorizing the issuance of bonds and any indenture or trust agreement entered into under this article to finance in whole or in part the acquisition, construction, reconstruction, improvement, equipment, alteration, repair, or extension of any project may contain covenants as to:

(1) The rates, fees, tolls, or charges to be charged for the services, facilities, and commodities of the project or system;

(2) The use and disposition of the revenue to be derived from the project or system;

(3) The creation and maintenance of reserves or sinking funds and the regulation, use, and disposition thereof, including debt service reserve; renewal and replacement or other capital improvement reserve, including reserves for the provision of fuel; and such other reserves as may be reasonably required by the authority for the operation of its projects and as may be authorized by the bond resolution or trust agreement or indenture pursuant to which the issuance of such bonds may be authorized;

(4) The purposes to which the proceeds of the sale of said bonds may be applied, and the use and disposition of such proceeds;

(5) Events of default and the rights and liabilities arising thereupon, the terms and conditions upon which bonds issued under this article shall become or may be declared due before maturity, and the terms and conditions upon which such declaration and its consequences may be waived;

(6) The issuance of other additional bonds or instruments payable from or a charge against the revenue of such project or system;

(7) The insurance to be carried thereon and the use and disposition of insurance proceeds;

(8) Books of account and inspection and audit thereof;

(9) Limitations or restrictions on the power to lease or otherwise dispose of the project while any of the bonds or interest thereon remains outstanding and unpaid; and

(10) The operation and maintenance of the project or system, and of the authority.

(f) The provisions of this article and of any bond resolution, indenture, or trust agreement entered into pursuant to this article shall be a contract with every holder of the bonds; and the duties of the authority under this article and under any such bond resolution, indenture, or trust agreement shall be enforceable by any bondholder by mandamus or other appropriate action or proceeding at law or in equity.

(g) The authority shall give notice to the district attorney of the Atlanta Judicial Circuit of its intention to issue its revenue bonds, setting forth the fact of service of such notice, the principal amount of bonds to be issued, the purpose for which the same are to be issued, whether the bonds are to be issued in separate series or installments from time to time, the interest rate or rates which such bonds are to bear, the amount of principal to be paid in each year during the life of the bonds or the method or formula by which such amounts shall be determined, the date by which all bonds are to be paid in full, and the security to be pledged to the payment of the bond; provided, however, that such notice, in the discretion of the authority, in lieu of specifying the rate or rates of interest which the bonds are to bear, may state that the bonds when issued will bear interest at a rate not exceeding a maximum per annum rate of interest specified in the notice or the maximum rate permitted, at any time, by law, or, in the event the bonds, or any series or installment thereof, are to bear different rates of interest for different maturity dates, may state that none of such rates will exceed the maximum rate specified in the notice; provided, further, that nothing in this subsection shall be construed as prohibiting or restricting the right of the authority to sell the bonds at a discount, even if in so doing the effective interest cost resulting therefrom would exceed the maximum per annum interest rate specified in the notice to the district attorney. Such notice shall be signed by the chairman, vice chairman, or secretary-treasurer.

(h) Within 20 days after the date of service of the required notice, the district attorney shall prepare and file in the office of the clerk of the Superior Court of Fulton County a complaint directed to the Superior Court of Fulton County in the name of the state and against the authority, setting forth the fact of service of such notice, the amount of the bonds to be issued, for what purpose they are to be issued, whether the bonds are to be issued in separate series or installments from time to time, the interest rate or rates they are to bear or the maximum rate or rates of interest, the amount of principal and interest to be paid annually or the method or formula by which the amount of such payments shall be determined, and the date by which all bonds are to be paid in full. In addition, the district attorney shall obtain from the judge of the court an order requiring the authority by its proper officers to appear at such time and place as the judge may direct, either during a session of court or in chambers, within 20 days after the filing of the complaint, and show cause, if any, why the bonds should not be confirmed and validated. Such complaint and order shall be served upon the authority in the manner provided by law; and to such complaint the authority shall make sworn answer at or before the date set in the order for the hearing.

(i) Prior to the hearing of the cause, the clerk of the Superior Court of Fulton County shall publish in the official organ of Fulton County once during each of the two weeks immediately preceding the week in which the hearing is to be held a notice to the public that, on the day specified in the order providing for the hearing of the cause, the same will be heard.

(j) Within the time prescribed in the order or at such other time as he may fix, the judge of the superior court shall proceed to hear and determine all questions of law and of fact in the cause, including the question of whether the contractual obligations which are made a condition precedent to the issuance of such bonds by subsection (a) of this Code section have been properly incurred; and the judge shall render judgment on the cause. Any citizen of this state may become a party to the proceedings at or before the time set for the hearing. Any party who is dissatisfied with the judgment of the court confirming and validating the issuance of the bonds and the security therefor or refusing to confirm and validate the issuance of the bonds and the security therefor may appeal from the judgment under the procedure provided by Article 2 of Chapter 6 of Title 5. No appeal may be taken by any person who was not a party at the time the judgment appealed from was rendered.

(k) In the event no appeal is filed within 30 days after the date of the judgment of validation, or, if an appeal is filed, in the event the judgment is affirmed on appeal, the judgment of the superior court so confirming and validating the issuance of the bonds and the security therefor shall be forever conclusive upon the validity of the bonds and the security therefor.

(l) Bonds issued under this article shall bear a certificate of validation signed with the facsimile or manually executed signature of the clerk of the Superior Court of Fulton County stating the date on which the bonds were validated as provided in this Code section; and such entry shall be original evidence of the fact of judgment and shall be received as original evidence in any court in this state.

(m) The authority shall reimburse the district attorney for his actual costs of the case, if any. For every $5,000.00 in principal amount of bonds or portion thereof, there shall be payable to the clerk of the Superior Court of Fulton County the following fees for validation and confirmation:

First $500,000.00......................................................$1.00

$501,000.00 -- $2,500,000.00........................................... .25

All over $2,500,000.00................................................. .10

(n) Any other law to the contrary notwithstanding, this article shall govern all civil claims, proceedings, and actions respecting debt of the authority evidenced by revenue bonds.

(o) Nothing in this article shall prohibit the authority from issuing bonds, the interest on which is includable in gross income of the owners thereof for federal income tax purposes.



§ 46-4-102. Necessary parties to revenue bonds validation petition; intervention by citizens; adjudication

(a) When payments which are made by political subdivisions pursuant to contracts entered into under subsection (a) of Code Section 46-4-99 are pledged as security for the payment of bonds sought to be validated, the petition for validation shall make party defendant the authority and shall also make parties defendant to such action every political subdivision which has contracted with the authority for the use of the facilities, commodities, and services of the project, if any, for which bonds shall be sought to be validated and issued. In addition, where the bonds are to be issued to finance a project, every other party, whether public or private, contracting with the authority in any manner with relation to the operation of such project, and particularly with relation to any common ownership of such project or to the supplying of gas to the authority or the taking or purchasing of gas from the project, shall be made parties defendant.

(b) All such parties defendant shall be served and shall be required to show cause, if any exists, why such contracts and the terms and conditions thereof should not be inquired into by the court and the validity of the terms thereof determined and the matters and conditions imposed on the parties to such contracts and all such undertakings thereof adjudicated to be valid and binding on the parties thereto.

(c) Notice of such proceedings shall be included in the notice of validation hearing required by subsection (i) of Code Section 46-4-101 to be issued and published by the clerk of the Superior Court of Fulton County. In addition to such notice required to be published in Fulton County, such notice shall also be published in a newspaper or newspapers of general circulation in the State of Georgia, once a week during each of the two weeks immediately preceding the week of the hearing.

(d) Any citizen resident of this state may, at or before the time set for the validation hearing, intervene in the validation proceedings conducted in the Superior Court of Fulton County pursuant to Code Section 46-4-101 and may assert any ground or objection to the validity and binding effect of such contract on his own behalf and on behalf of any political subdivision and of all citizens, residents, and property owners of the state.

(e) No appeal may be taken by any person who was not a party at the time the judgment appealed from was rendered.

(f) An adjudication as to the validity of any such contract which adjudication is unexcepted to within 30 days after the date of the judgment of validation or, if an appeal is filed, which adjudication is confirmed on appeal shall be forever conclusive and binding upon such political subdivisions and the resident citizens and property owners of this state.



§ 46-4-103. Failure of district attorney to file revenue bonds validation petition

In all cases where the authority has adopted a resolution for the issuance of revenue bonds, and where notice has been duly served upon the district attorney for the purpose of securing a judicial validation of such bonds and the security therefor, and where, in such case, there has been a failure on the part of such district attorney or other officer to proceed within the time prescribed by this article, it shall be competent for the authority to represent such facts in writing to the court and to represent further that such failure has been without fault on the part of the authority. In such case, the Superior Court of Fulton County shall have power and authority to inquire into the facts; and, upon being satisfied that such failure has not arisen from any fault or neglect on the part of the authority, it shall be the duty of the court to pass an order directing such district attorney to proceed within ten days to file a complaint as authorized by this article. Thereafter, the proceedings shall be held in the same manner as would have been followed had such petition been duly and promptly filed in the first instance.



§ 46-4-104. Bonds as legal investments

The bonds authorized by this article shall be securities in which:

(1) All public officers and bodies of this state;

(2) All political subdivisions of this state;

(3) All insurance companies and associations, and other persons carrying on an insurance business;

(4) All banks, bankers, trust companies, savings banks, and savings associations, including savings and loan associations, building and loan associations, investment companies, and other persons carrying on a banking business;

(5) All administrators, guardians, executors, trustees, and other fiduciaries; and

(6) All other persons whatsoever who are authorized to invest in bonds or other obligations of the state

may properly and legally invest funds, including capital in their control or belonging to them. Such bonds shall also be securities which may be deposited with and shall be received by all public officers and bodies of this state and its political subdivisions for any purpose for which deposit of the bonds or other obligations of this state is authorized.



§ 46-4-105. Pledge of revenue to retire bonds

(a) All or any part of the gross or net revenues and earnings derived from any particular project or system and any and all revenues and earnings received by the authority, regardless of whether such revenues and earnings were produced by a particular project for which bonds have been issued, may be pledged by the authority to the payment of the principal of and interest on revenue bonds of the authority as may be provided in any resolution authorizing the issuance of such bonds or in any trust instrument pertaining to such bonds.

(b) Such funds so pledged, from whatever source received, may include funds received from one or more or all sources and may be set aside at regular intervals into sinking funds for which provision may be made in any such resolution or trust instrument, which sinking funds may be pledged to and charged with the payment of:

(1) The interest upon such revenue bonds as such interest shall become due;

(2) The principal of the bonds as the same shall mature;

(3) The necessary charges of any trustee, paying agent, or registrar for such bonds; and

(4) Any premium upon bonds retired upon call or purchase.

(c) The use and disposition of any sinking fund may be subject to regulations for which provision may be made in the resolution authorizing the issuance of the bonds or in the trust instrument or indenture securing the payment of the same.



§ 46-4-106. Trust agreement or indenture to secure bonds

(a) In the discretion of the authority, any issue of revenue bonds may be secured by a trust agreement or indenture made by the authority with a corporate trustee, which may be any trust company or bank having the powers of a trust company inside or outside this state. Such trust agreement or indenture may pledge or assign any or all revenue, receipts, and earnings to be received by the authority and any proceeds which may be derived from the disposition of any real or personal property of the authority or proceeds of insurance carried thereon.

(b) The resolution providing for the issuance of revenue bonds and such trust agreement or indenture may contain provisions for protecting and enforcing the rights and remedies of the bond owners, including the right of appointment of a receiver upon default in the payment of any principal or interest obligation and the right of any receiver or trustee to enforce collection of any rates, fees, tolls, charges, or revenues for the use of the services or facilities of the project or system necessary to pay all costs of operation and all reserves provided for, the principal of and interest on all bonds in the issue, all costs of collection, and all other costs reasonably necessary to accomplish the collection of such sums in the event of any default of the authority.

(c) Such resolution, trust agreement, or indenture may include covenants setting forth the duties of the authority regarding the acquisition of property for and the construction of the project and regarding the custody, safeguarding, and application of all funds of the authority, including any proceeds derived from the disposition of any real or personal property of the authority or proceeds of insurance carried thereon. In addition, such resolution, trust agreement, or indenture may include covenants providing for the operation, maintenance, repair, and insurance of the project and may contain provisions concerning the conditions, if any, upon which additional bonds may be issued.

(d) Such resolution, trust agreement, or indenture may set forth the rights and remedies of the bond owners and of the trustee; may restrict the individual right of action of any bond owner in such manner as is customary in securing bonds and debentures of corporations; and may contain such other provisions as the authority may deem reasonable and proper for the security of the bond owners.

(e) All expenses incurred in carrying out any trust agreement or indenture under this Code section may be treated as a part of the cost of maintenance, operation, and repair of the project affected by such trust agreement or indenture.



§ 46-4-107. Proceeds of bonds

(a) Proceeds of the bonds issued under authority of this article shall be used solely for the purpose of financing corporate purposes of the authority, including the payment of the cost of projects and the loaning of proceeds to political subdivisions, and shall be disbursed upon requisition or order of such person and under such restrictions as the resolution authorizing the issuance of such bonds or the trust agreement or indenture may provide.

(b) If the proceeds of such bonds, including all series or installments of such issue, by error of calculation or otherwise, are less than the cost of projects or the cost of other purposes financed thereby, then, unless otherwise provided in the resolution authorizing the issuance of the bonds or in the trust agreement or indenture, additional bonds may in like manner be issued, subject to the requirements of subsection (a) of Code Section 46-4-101 to provide the amount of such deficit. Unless otherwise provided in the resolution authorizing the issuance of the bonds or in the trust agreement or indenture, such additional bonds shall be deemed to be of the same issue and shall be entitled to payment from the same fund, without preference or priority, as the bonds first issued for the same purpose.

(c) If the proceeds of the bonds of any issue exceed the amount required for the purpose for which such bonds are issued, the surplus shall be paid into the fund provided for the payment of principal and interest of such bonds.

(d) In the discretion of the authority, revenue bonds of a single issue or series or installment of such issue may be issued for the purpose of paying the cost of any one or more projects.



§ 46-4-108. Lost, stolen, or mutilated bond certificates

(a) If any bond becomes mutilated or is lost, stolen, or destroyed, the authority may execute and deliver, and the trustee may authenticate, a new bond of like date of issue, maturity date, principal amount, and interest rate per annum as the bond so mutilated, lost, stolen, or destroyed; which new bond shall have the same provisions in all respects as those on the bond mutilated, lost, stolen, or destroyed, provided that:

(1) In the case of any mutilated bond, such bond is first surrendered to the authority or to the trustee;

(2) In the case of any lost, stolen, or destroyed bond, there is first furnished evidence of such loss, theft, or destruction satisfactory to the authority and the trustee, together with indemnity satisfactory to the authority and the trustee;

(3) All other reasonable requirements of the authority and the trustee are complied with; and

(4) Expenses in connection with such transaction are paid.

(b) Any bonds surrendered for exchange shall be canceled.

(c) The authority shall be authorized to print the new bond with the validation certificate bearing the facsimile signature of the clerk of the superior court then in office, and such certificate shall have the same force and effect as in the first instance. All responsibility with respect to the issuance of any such new bonds shall be with the authority and not with such clerk; and such clerk shall have no liability in the event an overissuance occurs.



§ 46-4-109. Interest on bonds after due date

Interest shall cease to accrue on any bond on the date that such bond becomes due for payment if said payment is made or duly provided for, but liability for such bond and for the accrued interest thereon shall continue until such bond is 20 years overdue for payment. At that time, unless demand for payment has been made, such obligation shall be extinguished and shall be deemed no longer outstanding.



§ 46-4-110. Cancellation or destruction of retired bonds

Unless otherwise directed by the authority, every evidence of indebtedness and interest coupon paid or otherwise retired shall forthwith be marked "canceled" and shall be delivered by the paying agent making payment thereof to the authority, whereupon the evidence of indebtedness or the interest coupon shall be destroyed and a certificate of destruction shall be filed in the records of the authority.



§ 46-4-111. Records of bond and note transactions required

The fiscal officer of the authority or his agent shall maintain records containing a full and correct description of each evidence of indebtedness issued, identifying it and showing its date, issue, amount, interest rate, payment dates, payments made, registration, cancellation, destruction, and every other relevant transaction.



§ 46-4-112. Paying agents

The authority may appoint one or more paying agents for each issue or series or installment of bonds. Every such paying agent shall be an incorporated bank or trust company authorized by the laws of the United States or of the state in which it is located to do a banking or trust business. The authority may make such provisions respecting paying agents as it deems necessary or useful and may enter into a contract with any paying agents containing such terms, including its compensation, and such conditions in regard to the paying agents as the authority deems necessary or useful.



§ 46-4-113. Bond anticipation notes

(a) The authority shall have the power and is authorized, whenever revenue bonds of the authority have been validated as provided in Code Section 46-4-101, to issue from time to time its negotiable notes in anticipation of the issuance of such bonds as validated and to renew from time to time any such notes by the issuance of new notes, regardless of whether the notes to be renewed have matured. The authority may issue notes only to provide funds which would otherwise be provided by the issuance of the bonds as validated. The notes may be authorized, sold, executed, and delivered in the same manner as bonds.

(b) Any resolution authorizing notes of the authority or any issue thereof may contain any provisions which the authority is authorized to include in any resolution authorizing bonds of the authority or any issue thereof; and the authority may include in any notes any terms, covenants, or conditions which it is authorized to include in any bonds.

(c) All notes shall be general obligations of the authority, payable out of any of its funds or revenues, subject only to any contractual rights of the holders of any of its notes or other obligations then outstanding, provided that there may be specially pledged to the payment of such notes the proceeds to be derived from the issuance of the validated bonds in anticipation of the issuance of which the notes have been issued.

(d) Validation of such bonds shall be a condition precedent to the issuance of such notes, but it shall not be required that such notes be judicially validated.

(e) Bond anticipation notes shall not be issued in an amount exceeding the par value of the bonds in anticipation of which they are to be issued.



§ 46-4-114. Negotiability of bonds

Notwithstanding any other law to the contrary, every evidence of indebtedness issued under this article shall have all the rights and incidences of negotiable instruments, subject to provisions for registration.



§ 46-4-115. Liability of authority members, political subdivisions, and state

(a) Neither the members of the authority nor any person executing bonds or notes on behalf of the authority shall be personally liable thereon by reason of the issuance thereof.

(b) Neither the revenue bonds or notes issued under this article nor the instruments evidencing the obligations which constitute the security therefor shall constitute a debt of, a loan by, or a pledge of the faith and credit of the State of Georgia or of any political subdivision thereof. Rather, such bonds and notes shall be payable from the revenues of the authority as provided in the resolutions, trust agreements, or indentures authorizing or securing the issuance and payment of such bonds or notes. The issuance of such bonds or notes shall not obligate the state or any political subdivision thereof to levy or pledge any form of taxation whatever for the payment thereof. No owner of any such bond or note, and no receiver or trustee in connection therewith, shall have the right to enforce the payment of the bond or note against any property of the state or of any political subdivision thereof; nor shall any such bond or note constitute a charge, lien, or encumbrance, whether legal or equitable, upon any such property.

(c) All such bonds and notes shall contain on their face a recital setting forth the complete immunity of the state and any political subdivisions from liability thereon, which recital shall contain substantially the foregoing provisions of this Code section.



§ 46-4-116. Impairment of contracts

While any of the bonds or notes issued by the authority remain outstanding, the powers, duties, or existence of the authority or of its officers, employees, or agents shall not be diminished, impaired, or affected in any manner which will affect adversely the interest and rights of the owners of such bonds or notes; and no other authority, instrumentality, or body will be created or empowered to compete with the authority so as to affect adversely the interests and rights of the owners of such bonds or notes; nor will the state itself so compete with the authority. This article shall be for the benefit of the state, the authority, and every owner of the authority's bonds and notes and, upon and after the issuance of bonds or notes under this article, shall constitute an irrevocable contract by the state with the owners of such bonds and notes.



§ 46-4-117. Appointment of receiver upon default

(a) If the authority defaults on the payment of the principal or interest on any of the revenue bonds after the same become due, whether at maturity or upon call for redemption, and such default continues for a period of 30 days, or if the authority or its officers, agents, or employees fail or refuse to comply with the essential provisions of this article or default in any material respect on any agreement made with the holders of the revenue bonds, any holders of revenue bonds or a trustee therefor shall have the right to apply in an appropriate judicial proceeding to the Superior Court of Fulton County for the appointment of a receiver of the undertaking, regardless of whether all revenue bonds have been declared due and payable, and regardless of whether such holder or trustee therefor is seeking or has sought to enforce any other right or exercise any remedy in connection with such revenue bonds. Upon such application, the court, if it deems such action necessary for the protection of the bondholders, may appoint a receiver for the undertaking, provided that such appointment shall be mandatory if the application is made by the holders of 25 percent in principal amount of such revenue bonds then outstanding, or by any trustee for holders of such revenue bonds in such principal amount.

(b) A receiver appointed pursuant to subsection (a) of this Code section shall forthwith, directly or by his agents and attorneys, enter into and upon and take possession of the project or of such portion thereof or interest therein as is owned by the authority. If the court so directs, the receiver may wholly exclude from the project the authority, its officers, agents, and employees, and all persons claiming under them. Upon taking possession of the project, the receiver shall have, hold, use, operate, manage, and control the same and each and every part thereof and, in the name of the authority or otherwise, as the receiver may deem best, shall exercise all of the rights and powers of the authority with respect to the undertaking as the authority itself might do. The receiver shall maintain, restore, insure, and keep insured the project or such portion or interest therein as is owned by the authority; from time to time shall make all such necessary or proper repairs as the receiver may deem expedient; shall establish and maintain rates and collect such fees, tolls, and other charges in connection with the project as the receiver may deem necessary or proper and reasonable; and shall collect and receive all revenues, shall deposit the same in a separate account, and shall apply such revenues so collected and received in such manner as the court shall direct, provided that the duties of the receiver as described in this subsection shall be performed in a manner consistent with any and all existing contractual arrangements to which the authority may be a party; and the powers of the receiver shall be no greater than the powers of the authority.

(c) Whenever all amounts due upon the revenue bonds and interest thereon have been cured and made good; and whenever a similar cure and making good has been effected in regard to any other notes, bonds, or other obligations, and interest thereon, which constitute a charge, lien, or encumbrance on the revenues of the project under any of the terms of any covenants or agreements with holders of revenue bonds; then, if it appears to the court that no default is imminent, the court shall direct the receiver to surrender possession of the project to the authority, provided that the same right of the holders of the revenue bonds to secure the appointment of a receiver as is provided in subsection (a) of this Code section shall exist upon any subsequent default.

(d) A receiver shall, in the performance of the powers conferred upon him by this Code section, act under the direction and supervision of the court making such appointment, shall at all times be subject to the orders and decrees of such court, and may be removed thereby. Nothing contained in this Code section shall limit or restrict the jurisdiction of such court to enter such other and further orders and decrees as the court may deem necessary or appropriate for the exercise by the receiver of any functions specifically set forth in this Code section.



§ 46-4-118. Charges for use of facilities or services

(a) For the purpose of earning sufficient revenue to make possible the financing with revenue bonds of the construction of the projects of the authority or the accomplishment of its corporate purposes, the authority is authorized to fix and revise rates and collect fees, tolls, and charges on each project which it causes to be acquired or constructed or on the systems. Such rates, fees, tolls, and charges to be paid for the use of the facilities or services of such projects or systems shall be so fixed and adjusted from time to time as to provide a fund which, together with other revenue, if any, of such projects or of the authority, will be sufficient:

(1) To pay:

(A) The costs of operating, maintaining, repairing, and disposing of the projects, including reserves for insurance and extraordinary repairs, reserves required by the resolution, or other reasonable reserves established by the authority trust agreement, or indenture pertaining to such bonds and the issuance thereof, unless such costs shall be otherwise provided for;

(B) The costs of operating and conducting the business of the authority, including salaries; fees for professional services, including legal, engineering, and others; and all expenses properly relating to the conduct of the affairs of the authority;

(C) The costs of gas, whether produced by the authority or acquired from others; and

(D) All other costs associated with the operation and maintenance of the authority and its projects and facilities;

(2) To pay the principal of and interest on such revenue bonds as the same become due, including all premiums, if any, the proceeds of which shall have been or will be used to pay the cost of such projects, which cost shall include all elements of cost authorized by this article, including acquisition of property, whether real or personal, and any interest in property; clearing and preparing land for the purposes of this article; architectural, engineering, financial, and legal services; construction of projects authorized by this article; administrative expenses; funds for initiating the operation of the project; and interest prior to and during construction and during such period of time thereafter as may be determined by the authority;

(3) To comply with any sinking fund requirements contained in the resolution, trust agreement, or indenture pertaining to the issuance of and security for such bonds;

(4) To perform fully all provisions of such resolution, trust agreement, or indenture relating to the issuance of or security for such bonds to the payment of which such revenue is pledged;

(5) To accumulate any excess income which may be required by the purchasers of such bonds or may be dictated by the requirements of such resolution, trust agreement, or indenture or by the requirements of achieving ready marketability of and low interest rates on such bonds; and

(6) To pay expenses in connection with such bond issue or such projects, including, but not limited to, trustees and fiscal fees.

(b) The rates, fees, tolls, and charges authorized by subsection (a) of this Code section shall be payable at such intervals as may be agreed upon and set forth in the contract providing therefor. Any such contract may provide for the commencement of payments, not necessarily based directly on rates, to the authority prior to the completion of the undertaking by the authority of any such project and may require payments for the establishment of reserves for rate stabilization purposes; may provide for the making of payments during such times as such projects may be partially or wholly not in use, whether or not any such project has been completed, is then operable, or is operating; and may provide that such payments shall not be subject to any reduction, by offset or otherwise, and shall not be conditioned upon the performance or nonperformance by any party of any agreement.

(c) Such contract may obligate the political subdivision to indemnify and save harmless the authority from any and all damage to persons and property occurring on or by reason of the project, and may also obligate the political subdivision to undertake, at the expense of the political subdivision, the defense of any action brought against the authority by reason of injury or damages to persons or property occurring on or by reason of the project.

(d) In the event of any failure or refusal on the part of the political subdivision to perform punctually any covenant or obligation contained in any such contract, the authority may enforce performance by any legal or equitable process, including specific performance.

(e) Any payments due or to become due to the authority pursuant to any such contract may be assigned by the authority to a trustee or paying agent as may be required by the terms of the resolution, trust agreement, or indenture relating to the issuance of and security for such bonds.

(f) The use and disposition of the authority's revenue shall be subject to the provisions of the resolution authorizing the issuance of such bonds or of the trust agreement or indenture, if any, securing the same.



§ 46-4-119. Revenues held in trust for bondholders

All funds received pursuant to authority of this article, whether as proceeds from the sale of revenue bonds or as revenues, fees, tolls, charges, or other earnings or as gifts, grants, or other contributions, shall be deemed to be trust funds to be held and applied solely as provided in this article. The bond owners entitled to receive the benefits of such funds shall have a lien on all such funds until applied as provided in any such resolution, trust agreement, or indenture of the authority.



§ 46-4-120. Annual audit

The authority, together with all funds established in connection with its debt, shall be audited no less frequently than annually by an independent certified public accountant to be selected by the authority. Copies of such audit shall be available upon request to interested parties, including, but without limitation, the holders of the authority's bonds and all parties contracting with the authority.



§ 46-4-121. Jurisdiction for rights protection or enforcement actions

(a) Except as provided in subsection (b) of this Code section, any action to protect or enforce any rights under this article brought in the courts of this state shall be brought in the superior court of the county in which the principal office of the authority is located.

(b) Any action pertaining to validation of the bonds issued under this article and pertaining to validation of the contracts constituting security for bonds shall be brought in the Superior Court of Fulton County. That court shall have exclusive original jurisdiction of any such action.



§ 46-4-122. Exemption from regulation by Public Service Commission

(a) The rates, services, and practices relating to the exploration, manufacture, development, storage, production, transmission, and sale by the authority of gas as authorized by this article shall not be subject to the provisions of the Georgia Public Service Commission law nor to regulation.

(b) The provisions of this article do not, and are not intended to, increase or diminish the authority and jurisdiction of the Public Service Commission with respect to the distribution, sale, or transmission of gas by any county, municipal corporation, or other political subdivision of this state.



§ 46-4-123. Conduct of meetings; records

Meetings of the authority shall be subject to Chapter 14 of Title 50. All records of the authority shall be subject to Article 4 of Chapter 18 of Title 50.



§ 46-4-124. Effect of other laws

The provisions of this article shall be regarded as supplementary and additional to and cumulative of powers conferred by other laws and shall not be regarded as being in derogation of any powers conferred by any other law.



§ 46-4-125. Liberal construction

This article, being for the welfare of the state and its inhabitants, shall be liberally construed to effect the purposes hereof.






Article 5 - Natural Gas Competition and Deregulation

§ 46-4-150. Short title

This article shall be known and may be cited as the "Natural Gas Competition and Deregulation Act."



§ 46-4-151. Legislative findings and intent; bill of rights for consumers

(a) The General Assembly finds:

(1) It is in the public interest to establish a new regulatory model for the natural gas industry in Georgia to reflect the transition to a reliance on market based competition as the best mechanism for the selection and provision of natural gas services at the most efficient pricing;

(2) In order to ensure the implementation of this new reliance on market based competition, any regulatory impediments, whether statutory or administrative, to competition for natural gas services must be removed in those areas of the natural gas industry where competition actually exists;

(3) All consumers deserve to receive natural gas service on reasonable terms and at reasonable prices; and

(4) That protecting natural gas consumers in this new reliance on market based competition is the most important factor to consider in any decisions to be made in accordance with this article.

(b) It is the intent of this article to:

(1) Promote competition in the natural gas industry;

(2) Protect the consumer during and after the transition to a competitive natural gas market;

(3) Maintain and encourage safe and reliable natural gas service;

(4) Deregulate those components of the natural gas industry subject to actual competition;

(5) Continue to regulate those natural gas services subject to monopoly power;

(6) Promote an orderly and expeditious transition of the natural gas industry toward fully developed competition;

(7) Provide for rate-making methods which the General Assembly finds appropriate for the provision of natural gas services, including without limitation the use of straight fixed variable rate design, the recovery of certain stranded costs, and the use of alternative forms of rate regulation;

(8) Allow gas companies the opportunity to compete effectively in a competitive marketplace;

(9) Provide a bill of rights for consumers as follows:

(A) All consumers must have access to reliable, safe, and affordable gas service, including high quality customer service;

(B) All consumers must have the right to receive accurate, easily understood information about gas marketers, services, plans, terms and conditions, and rights and remedies. The information must be unbiased, accurate, and understandable in a written form, which allows for comparison of prices and terms of service;

(C) All consumers must receive the benefits of new services, technological advances, improved efficiency, and competitive prices;

(D) Standards for protecting consumers in matters such as deposit and credit requirements, service denials and terminations, and deferred payment provisions must be applied fairly to all consumers;

(E) All consumers must be protected from unfair, deceptive, fraudulent, and anticompetitive practices, including, but not limited to, practices such as cramming, slamming, and providing deceptive information regarding billing terms and conditions of service;

(F) All consumers shall receive accurate and timely bills from their marketers;

(G) All consumers are entitled to protection of their privacy and must be protected from improper use of their customer records or payment histories without their express consent;

(H) All consumers must be protected from price increases resulting from inequitable price shifting; and

(I) All consumers have the right to a fair and efficient process for resolving differences with marketers, including a system of internal review and an independent system of external review; and

(10) Provide that, in the event of any conflict between paragraph (9) of this subsection and any other paragraph of this subsection, the provisions of paragraph (9) shall override such other paragraph or paragraphs.



§ 46-4-152. Definitions

As used in this article, the term:

(1) "Adequate market conditions" means the existence of market conditions in relation to distribution service within a particular delivery group that have been determined pursuant to subsection (b) of Code Section 46-4-156 to warrant customer assignment.

(2) "Affiliate" means another person which controls, is controlled by, or is under common control with such person.

(3) "Ancillary service" means a service that is ancillary to the receipt or delivery of natural gas, including without limitation storage, balancing, peaking, and customer services.

(4) "Commodity sales service" means the sale of natural gas exclusive of any distribution or ancillary service.

(4.1) "Consumer" means a retail customer of commodity sales service or of firm distribution service who uses such service or services primarily for personal, family, or household purposes.

(5) "Control" includes without limitation the possession, directly or indirectly and whether acting alone or in conjunction with others, of the authority to direct or cause the direction of the management or policies of a person. A voting interest of 10 percent or more creates a rebuttable presumption of control. A voting interest of 25 percent or more is deemed to constitute control. The term control includes the terms controlling, controlled by, and under control with.

(5.1) "Cramming" means billing for goods or services not requested or authorized by a consumer.

(6) "Customer assignment" means the process described in subsection (e) of Code Section 46-4-156 whereby retail customers within a particular distribution group who are not under contract for distribution service from a marketer are randomly assigned to certificated marketers.

(7) "Customer service" means a function related to serving a retail customer including without limitation billing, meter reading, turn-on service, and turn-off service. Notwithstanding any provision of law to the contrary, any person may perform one or more customer services without first becoming certificated in accordance with Code Section 46-4-153; provided, however, that such service may only be performed in compliance with all state and federal laws pertaining to the safety of natural gas pipelines and distribution systems and any other applicable safety standards.

(8) "Delivery group" means a set of individual delivery points on one or more interstate pipeline suppliers to a gas company that may be aggregated and utilized for the distribution of gas to a particular set of retail customers.

(9) "Distribution service" means the delivery of natural gas by and through the intrastate instrumentalities and facilities of a gas company or of a marketer certificated pursuant to Code Section 46-4-153, regardless of the party having title to the natural gas.

(10) "Electing distribution company" means a gas company which elects to become subject to the provisions of this article and satisfies the requirements of Code Section 46-4-154.

(10.1) "Electric membership corporation" or "EMC" means any person defined in paragraph (3) or (5) of Code Section 46-3-171.

(10.2) "Electric utility" means any electric power company subject to the rate regulation of the commission in accordance with Code Sections 46-2-20 and 46-2-21.

(10.3) "Electricity activities" means all activities associated with the generation, transportation, marketing, and distribution of electricity.

(10.4) "EMC gas affiliate" means a separately organized person, the majority interest of which is owned or held by or, with respect to a cooperative, managed by one or more cooperatives or electric membership corporations and which applies to the commission for a certificate of authority pursuant to Code Section 46-4-153.

(11) "Firm" means a type of distribution service which ordinarily is not subject to interruption or curtailment.

(11.1) "Gas activities" means all activities associated with the transportation, marketing, and distribution of natural gas conducted by a person certificated pursuant to Code Section 46-4-153. Such term shall not mean the production, transportation, marketing, or distribution of liquefied petroleum gas.

(12) "Interruptible" means a type of distribution service which is subject to interruption or curtailment.

(12.1) "Low-income residential consumer" means any person who meets the definition of a person who is qualified for the Low Income Home Energy Assistance Program, as promulgated by the Department of Human Services, pursuant to Code Section 46-1-5.

(12.2) "Majority interest" means the ownership of greater than 50 percent of:

(A) The partnership interests in a general or limited partnership;

(B) The membership interests of a limited liability company; or

(C) The stock in a for profit corporation which entitles the shareholder to vote and share in common or preferred dividends.

(13) "Marketer" means any person certificated by the commission to provide commodity sales service or distribution services pursuant to Code Section 46-4-153 and ancillary services incident thereto.

(14) "Person" means any corporation, whether public or private; company; individual; firm; partnership; or association, including a cooperative or an electric membership corporation.

(14.1) "Regulated gas service" means gas service provided by a regulated provider of natural gas.

(14.2) "Regulated provider of natural gas" means the entity selected by the commission to provide to consumers natural gas commodity service and ancillary services incident thereto in accordance with Code Section 46-4-166.

(15) "Retail customer" or "retail purchaser" means a person who purchases commodity sales service or distribution service and such purchase is not for the purpose of resale.

(15.1) "Slamming" means changing or causing a change of a consumer's service from one marketer or provider to another marketer or provider without request or authorization from the consumer.

(16) "Straight fixed variable" means a rate form in which the fixed costs of providing distribution service are recovered through one or more fixed components and the variable costs are recovered through one or more variable components.

(17) "Winter heating season" means the calendar days from October 1 of one year through March 31, inclusive, of the following year.



§ 46-4-153. Certificates of authority

(a) (1) No person other than a gas company or a regulated provider shall sell or offer to sell in intrastate commerce to any retail customer who receives primarily firm service within this state any commodity sales service or distribution service without first obtaining a certificate of authority from the commission covering the territory where such retail customer is located. Notwithstanding any provision of law to the contrary, any person selected by an electing distribution company, a certificated marketer, or a regulated provider may perform billing and meter reading services on behalf of such entity without first becoming certificated in accordance with the provisions of this Code section, provided that a certificated marketer or a regulated provider also submits the meter reading data so obtained to the electing distribution company in a timely manner.

(2) The commission shall have the authority to issue multiple certificates of authority with respect to a particular territory upon a showing that the applicant:

(A) Possesses satisfactory financial and technical capability to render the certificated service;

(B) Has a sufficient gas supply to meet the requirements of such service; and

(C) Will offer such service pursuant to rules and contract terms which the commission finds economically viable for the territory which the marketer proposes to serve.

(3) A showing of public convenience and necessity is not a condition for the issuance of a competing certificate of authority.

(4) A certificate of authority shall authorize the marketer to use intrastate capacity available to it from a gas company to provide interruptible distribution service when not required by the marketer to provide firm distribution service.

(b) A person who seeks a certificate of authority shall make an application to the commission which contains the information required by this Code section.

(c) (1) No later than December 31, 1997, the commission shall promulgate regulations describing the information to be included in an application for certification under this Code section and the criteria it will use in determining an applicant's financial and technical capability. Such criteria shall seek to ensure the reliability and high quality of gas service provided to consumers, while imposing no unnecessary barriers to entry, including without limitation administrative barriers to entry.

(2) No such application shall be filed with respect to territory covered by the certificate of public convenience and necessity of a gas company until such gas company has filed a notice of election pursuant to the provisions of subsection (a) of Code Section 46-4-154.

(3) Until the expiration of 15 days following the effective date of rates approved by the commission pursuant to Code Section 46-4-154 for an electing distribution company, the commission shall not approve or disapprove any complete application for a certificate of authority covering territory certificated to such electing distribution company which application is filed prior to such expiration date, and all applications for certificates of authority filed prior to such expiration date shall be considered by the commission simultaneously.

(4) Within 60 days following such expiration date, the commission shall conduct a public hearing or hearings on all complete applications filed prior to such expiration date. Within 90 days following such expiration date, the commission shall issue its orders approving or disapproving each of such applications for a certificate of authority.

(5) The commission shall conduct a public hearing on any application for a certificate of authority filed subsequent to such expiration date within 60 days following the filing of such application; and within 90 days following such filing, the commission shall issue its order approving or disapproving such application.

(d) Any certificate of authority issued by the commission is subject to revocation, suspension, or adjustment where the commission finds upon complaint and hearing that a marketer has failed repeatedly or has failed willfully to meet obligations to its retail customers and consumers which are imposed by this article, regulations issued pursuant to this article, or the marketer's certificate of authority; has engaged in unfair competition; or has abused its market position.

(e) The commission may deny an application upon a showing that the applicant or anyone acting in concert with the applicant has a history of violations of laws, rules, or regulations designed to protect the public. The commission may revoke any certificate issued pursuant to this Code section where it finds that the marketer or anyone acting in concert with the marketer has such a history, that any information on the application was falsified or forged, that the marketer has acted unlawfully to the detriment of the public while certificated, or for any other good and valid reason where activities of the marketer are serving or could serve to mislead, deceive, or work a fraud upon members of the public. The commission shall be authorized to adopt rules and regulations to implement this subsection. In any case where it is asserted in good faith that the marketer is, has been, or may be about to become involved in activities described in this subsection, any deadline imposed under this Code section regarding the granting of certification shall be null and void until such time as such assertions can be addressed.

(f) All gas marketers are required to continue to possess financial and technical capability to render service and offer service pursuant to contractual terms and conditions the commission from time to time finds economically viable for delivery groups served. This is a continuing obligation and may be reviewed by the commission at any time.



§ 46-4-153.1. Certificates of authority for EMC gas affiliates; terms and conditions; requirements

(a) Notwithstanding any other provision of this article or Article 4 of Chapter 3 of this title, the commission shall have authority to issue certificates of authority to an EMC gas affiliate but shall not have authority to issue certificates of authority to an electric membership corporation. The commission's order granting a certificate of authority to an EMC gas affiliate shall include terms and conditions to govern the relationship between the electric membership corporation and its EMC gas affiliate. The terms and conditions shall be designed to prevent cross-subsidization between the provision of electricity and the provision of natural gas services, to encourage and promote fair competition in the overall retail natural gas market, and to protect the privacy of both electric and natural gas consumers.

(b) The order by the commission pursuant to this Code section shall include the requirements set forth in this subsection, as well as such other rules as the commission shall determine are necessary to protect electric and natural gas consumers and promote competition:

(1) To ensure that cross-subsidizations do not occur between the electricity services of an electric membership corporation and the gas activities of its gas affiliate, the terms and conditions ordered by the commission shall provide that each electric membership corporation having a gas affiliate shall:

(A) Fully allocate all electricity activities costs and gas activities costs, including costs for any shared services, between the electric membership corporation's electricity activities and the gas activities of its gas affiliate, in accordance with the applicable uniform system of accounts and generally accepted accounting principles, as applicable;

(B) Develop and maintain a cost allocation manual, approved by the commission, describing the electric membership corporation's methods of cost allocation and such other information and policies reasonably required by the commission to ensure compliance with this article and the terms and conditions ordered by the commission. Such manual shall:

(i) Establish rules for the pricing of transactions between an electric membership corporation and its gas affiliate, including the transfer of assets between the two;

(ii) Provide that any loans from the electric membership corporation to its gas affiliate shall be at market rates, shall not reflect rates which are generally available through the use of any tax exempt financing, and may not be tied to any loans from the federal or state government;

(iii) Require the electric membership corporation and its gas affiliate to maintain separate books of accounts and records which shall, subject to the commission's rules for treatment of trade secrets, be subject to production and inspection by the commission for the sole purpose of confirming compliance with this article, the cost allocation manual, and the terms and conditions of the gas affiliate's certificate; and

(iv) Require the annual filing of a statement with the commission certifying the compliance by the electric membership corporation and its gas affiliate with the approved cost allocation manual; and

(C) Not charge any costs of the gas affiliate to the electricity customers of the electric membership corporation; and

(2) To protect customer privacy and prevent the misuse of customer information, the terms and conditions ordered by the commission shall provide that no electric membership corporation shall release any proprietary customer information to its gas affiliate without obtaining prior verifiable authorization from the customer, as determined in accordance with rules established by the commission.

(c) The commission may require that any customer service that an electric membership corporation provides to its gas affiliate be offered to all marketers at the same rate and on the same terms and conditions as provided to the gas affiliate. Any such services provided to the gas affiliate or marketers must be on a strictly confidential basis, such that the electric membership corporation does not share information regarding one marketer with any other marketer, including an EMC gas affiliate.

(d) The terms and conditions shall accommodate the organizational structures of electric membership corporations.

(e) To assure separate but coordinating governance of an electric membership corporation and its gas affiliate, the terms and conditions shall prohibit more than one-half of the persons serving as members of the board of directors of a gas affiliate from at the same time serving on the board of directors of an electric membership corporation.

(f) Notwithstanding anything to the contrary contained in this Code section, the commission shall make accommodation for the specific legal requirements imposed by state or federal laws applicable to electric membership corporations and other cooperatives.



§ 46-4-154. Notice of election; unbundling; rates; application requirements; surcharge on interruptibles

(a) A gas company may elect to become subject to the provisions of this article by filing a notice of election with the commission and by filing an application to establish just and reasonable rates, including separate rates for unbundled services. Pursuant to such application, the commission shall:

(1) Maintain rates for interruptible distribution service at the levels set forth in the rate schedules approved by the commission and in effect on the day the gas company files a notice of election as provided for in this Code section;

(2) After notice and hearing, establish rates for firm distribution service using a reasonable method of rate design, which may, at the commission's discretion, include a straight fixed variable method of rate design; provided, however, that a consumer shall not be required to pay a fee for distribution service during any billing period when the consumer's meter is turned off; and provided, further, that the method of rate design selected by the commission shall provide for recovery of the revenue requirements of the electing distribution company;

(3) Establish separate rates and charges, which may be based on market value, for each type of ancillary service which is classified separately;

(4) Provide for the recovery in rates of those costs which the commission determines are prudently incurred and used and useful in providing utility service; and

(5) Provide for recovery of costs found by the commission to be stranded and necessary to provide a reasonable return, provided that only prudently incurred stranded costs that cannot be mitigated may be recovered.

(b) In any proceeding before the commission to establish rates as provided in subsection (a) of this Code section, the commission shall prescribe rates for the services and cost recovery purposes specified in paragraphs (2), (3), (4), and (5) of subsection (a) of this Code section at levels which are designed to recover the costs of service of the electing distribution company as established by the commission in such proceeding. In such proceeding, the commission shall also prescribe a mechanism by which 95 percent of the revenues to the electing distribution company from rates for interruptible distribution service shall be credited to the universal service fund established for that electing distribution company pursuant to Code Section 46-4-161. Each electing distribution company is authorized to retain for the benefit of its shareholders or owners 5 percent of the revenues the electing distribution company received from rates for interruptible service. Each electing distribution company which retains 5 percent of such revenues shall make a report to the commission annually describing the benefits resulting to firm retail customers from interruptible distribution service revenues.

(c) In addition to any other applicable filing requirements, any such application by a gas company shall include the following:

(1) An identification of each component of natural gas service, including but not limited to commodity sales service, distribution service, and ancillary services, which are to be unbundled and offered under separate rates, together with the total costs to provide each such service by the electing distribution company including a return on investment;

(2) Provisions for offering each unbundled service on an equal access, nondiscriminatory basis;

(3) A description of the method by which the electing distribution company proposes to allocate its intrastate capacity for firm distribution service to a marketer based upon the peak requirements of the firm retail customers served by the marketer;

(4) A description of the method by which the electing distribution company proposes to allocate its rights to interstate pipeline and underground storage to a marketer based upon the peak requirements of the firm retail customers served by the marketer; and

(5) A plan for establishing and operating an electronic bulletin board by which the electing distribution company will provide marketers with equal and timely access to information relevant to the availability of firm distribution service.

(d) Notwithstanding any other provision of this title, the commission shall hold a hearing regarding an application filed pursuant to this Code section and may suspend the operation of the proposed schedules and defer the use of the proposed rates, charges, classifications, or services for a period of not longer than six months.

(e) The commission shall establish a surcharge on all customers receiving interruptible service over the electing distribution company's distribution system sufficient to ensure that such customers will pay an equitable share of the cost of the distribution system over which such customers receive service. The commission is authorized to direct the electing distribution company or the marketers to collect such surcharge directly from the customers. Such surcharge shall be paid promptly upon receipt into the universal service fund. This surcharge shall not be applied to any hospital that has a medicare and Medicaid payor mix of at least 30 percent and has uncompensated writeoffs for the provision of charity, indigent, and free health care services of not less than 5 percent of such hospital's annual operating expenses based on the annual hospital surveys by the Department of Community Health. This surcharge shall not be applied to any institution or property enumerated in Code Section 50-16-3, or administered or regulated under authority granted by Code Section 42-2-5 or 49-4A-6 or by Chapter 9 of Title 50.



§ 46-4-155. Regulation of unbundled services; peaking service; customer services; interstate capacity assets

(a) Except as otherwise provided by this article, an electing distribution company which offers firm distribution service remains subject to the jurisdiction of the commission under this title. Without limiting the generality of the foregoing, the commission shall have general supervision of such company pursuant to Code Section 46-2-20, and the rates of an electing distribution company for firm distribution service and the ancillary services which are subject to the rate jurisdiction of the commission shall be established in accordance with the provisions of this article and Code Section 46-2-23.1.

(b) An electing distribution company shall offer liquefied natural gas peaking service to marketers at rates and on terms approved by the commission, subject however to the following:

(1) If a marketer which is not affiliated with an electing distribution company obtains a peaking service in a delivery group from a person other than the electing distribution company, the rate for liquefied natural gas peaking service by the electing distribution company in such delivery group shall not be subject to approval by the commission but shall be capped at 120 percent of the rate for such service previously established by the commission; and

(2) If the commission determines pursuant to a filing by the electing distribution company or otherwise, and based upon the factors listed in subsection (c) of this Code section, that reasonably available alternatives for such peaking services exist in the delivery group, the rate for such services in a delivery group shall not be subject to regulation by the commission and the plant and equipment of the electing distribution company which is used and useful for receiving gas for liquefaction, liquefying gas, storing liquefied natural gas, and re-gasifying liquefied natural gas, including the land upon which such plant and equipment is located, shall be removed from the rate base for rate-making purposes of the electing distribution company in an amount which is the lower of the fair market value or the depreciated book value of such facilities. In addition, the rates for firm distribution service of the electing distribution company shall be adjusted to eliminate any applicable recovery of the operation and maintenance expenses associated with such facilities and gas in storage in such facilities, as well as the return on investment attributable to the amount removed from the rate base. For purposes of such review and determination, the fact that such services have been obtained by a marketer which is not affiliated with the electing distribution company shall create a presumption that there are reasonably available alternatives for such peaking services in the delivery group.

(c) An electing distribution company shall offer each type of customer service to marketers at rates and on terms approved by the commission in accordance with this article and Code Section 46-2-23.1 until such time as the commission determines that marketers have reasonably available alternatives to purchasing such service from the electing distribution company. The commission shall make a separate determination for each type of service. In making such determinations, the commission shall consider the following factors:

(1) The number and size of alternative providers of the service;

(2) The extent to which the service is available from alternative providers in the relevant market;

(3) The ability of alternative providers to make functionally equivalent or substitute services readily available at competitive prices, terms, and conditions; and

(4) Other indicators of market power which may include market share, growth in market share, ease of entry, and the affiliation of providers of a service.

(d) For each delivery group for which the commission has not determined pursuant to Code Section 46-4-156 that adequate market conditions exist, and thus has not initiated customer assignment, an electing distribution company shall:

(1) Offer interruptible distribution service and balancing services at rates and on terms approved by the commission in accordance with the provisions of this article and Code Section 46-2-23.1 to retail customers and marketers, subject to the rules, regulations, and general terms and conditions of the electing distribution company as approved by the commission;

(2) Offer firm distribution service at rates and on terms approved by the commission in accordance with the provisions of this article and Code Section 46-2-23.1 to retail customers and marketers, subject to the rules, regulations, and general terms and conditions of the electing distribution company as approved by the commission; and

(3) Offer in conjunction with such firm distribution service a commodity sales service; provided, however, that the rates for such commodity sales service shall be established pursuant to the provisions of Code Section 46-2-26.5, relating to the filing and adoption of a gas supply plan; and provided, further, that the rates for such commodity sales service shall not be subject to the provisions of Code Section 46-2-26.5 nor subject to the approval of the commission if at least five marketers, excluding any marketer which is an affiliate of the electing distribution company, have been granted certificates of authority to serve in the delivery group.

(e) (1) As used in this subsection, the term "interstate capacity assets" means interstate transportation and out-of-state gas storage capacity.

(2) If, pursuant to the provisions of this article, the rates for commodity sales service of an electing distribution company within a delivery group or groups become no longer subject to the approval of the commission nor to the provisions of Code Section 46-2-26.5, the electing distribution company nevertheless shall continue to be responsible for acquiring and contracting for the interstate capacity assets necessary for gas to be made available on its system, whether directly or by assignment to marketers, for firm distribution service to retail customers within such delivery group or groups unless determined otherwise by the commission in accordance with this subsection.

(3) At least every third year following the date when the rates for commodity sales service within a delivery group or groups become no longer subject to commission approval nor to the provisions of Code Section 46-2-26.5, the electing distribution company shall file, on or before August 1 of such year, a capacity supply plan which designates the array of available interstate capacity assets selected by the electing distribution company for the purpose of making gas available on its system for firm distribution service to retail customers in such delivery group or groups.

(4) Not less than ten days after any such filing by an electing distribution company, the commission shall conduct a public hearing on the filing. The electing distribution company's testimony shall be under oath and shall, with any corrections thereto, constitute the electing distribution company's affirmative case. At any hearing conducted pursuant to this subsection, the burden of proof to show that the proposed capacity supply plan is appropriate shall be upon the electing distribution company.

(5) Following such a hearing, the commission shall issue an order approving the capacity supply plan filed by the electing distribution company or adopting a capacity supply plan for the electing distribution company that the commission deems appropriate. Should the commission fail or refuse to issue an order by the ninetieth day after the electing distribution company's filing which either approves the capacity supply plan filed by the electing distribution company or adopts a different capacity supply plan for the electing distribution company, the capacity supply plan proposed by the electing distribution company shall thereupon be deemed approved by operation of law.

(6) Any capacity supply plan approved or adopted by the commission shall:

(A) Specify the range of the requirements to be supplied by interstate capacity assets;

(B) Describe the array of interstate capacity assets selected by the electing distribution company to meet such requirements;

(C) Describe the criteria of the electing distribution company for entering into contracts under such array of interstate capacity assets from time to time to meet such requirements; provided, however, that a capacity supply plan approved or adopted by the commission shall not prescribe the individual contracts to be executed by the electing distribution company in order to implement such plan; and

(D) Specify the portion of the interstate capacity assets which must be retained and utilized by the electing distribution company in order to manage and operate its system.

(7) When interstate capacity assets that are contained in a capacity supply plan approved or adopted by the commission are allocated by the electing distribution company to a marketer pursuant to the provisions of this article, all of the costs of the interstate capacity assets thus allocated shall be borne by such marketer.

(8) The provisions of law relating to parties, intervention, and discovery in proceedings before the commission shall apply with respect to proceedings under this subsection.

(9) All commission orders issued pursuant to this subsection shall contain the commission's findings of fact and conclusions of law upon which the commission's action is based. Any such order shall be deemed a final order subject to judicial review under Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(10) Prior to the approval or adoption of a capacity supply plan pursuant to this subsection, the interstate capacity assets of the electing distribution company in the most current gas supply plan of such company approved or adopted by the commission pursuant to the provisions of Code Section 46-2-26.5 shall be treated as a capacity supply plan that is approved or adopted by the commission for purposes of this subsection.

(11) After a capacity supply plan has become effective pursuant to provisions of this subsection as a result of a proceeding before the commission, the commission shall retain jurisdiction of the proceeding for the purposes set forth in this subsection. Upon application of the affected electing distribution company or upon its own initiative, the commission may, after affording due notice and opportunity for hearing to the affected electing distribution company and the intervenors in the proceeding, amend the capacity supply plan of the affected electing distribution company. Any such amendment shall not adversely affect rights under any contract entered into pursuant to such plan without the consent of the parties to such contracts. If an amendment proceeding is initiated by the affected electing distribution company and the commission fails or refuses to issue an order by the ninetieth day after the electing distribution company's filing, the amended capacity supply plan proposed by the electing distribution company shall thereupon be deemed approved by operation of law.

(12) After an electing distribution company has no obligation to provide commodity sales service to retail customers pursuant to the provisions of Code Section 46-4-156 and upon the petition of any interested person and after notice and opportunity for hearing afforded to the electing distribution company, all parties to the most current proceeding establishing a capacity supply plan for such electing distribution company, all marketers who have been issued a certificate of authority pursuant to Code Section 46-4-153, and all owners or operators of interstate gas pipelines that are a part of said capacity supply plan, the commission may issue an order eliminating the responsibility of the electing distribution company for acquiring and contracting for interstate capacity assets necessary for gas to be made available on its system as well as the obligation of such electing distribution company to file any further capacity supply plans with the commission pursuant to the provisions of this subsection, if the commission determines that:

(A) Marketers can and will secure adequate and reliable interstate capacity assets necessary to make gas available on the system of the electing distribution company for service to firm retail customers;

(B) Adequate, reliable, and economical interstate capacity assets will not be diverted from use for service to retail customers in Georgia;

(C) There is a competitive, highly flexible, and reasonably accessible market for interstate capacity assets for service to retail customers in Georgia;

(D) Elimination of such responsibility on the part of the electing distribution company would not adversely affect competition for natural gas service to retail customers in Georgia; and

(E) Elimination of such responsibility on the part of the electing distribution company is otherwise in the public interest.

If the commission eliminates the responsibility of an electing distribution company for acquiring and contracting for interstate capacity assets and filing further capacity supply plans in accordance with this subsection, the commission shall annually review the assignment of interstate capacity assets.

(13) Notwithstanding any other provisions in this Code section to the contrary, no later than July 1, 2003, the commission shall, after notice afforded to the electing distribution company, all marketers who have been issued a certificate of authority in accordance with Code Section 46-4-153, and all owners or operators of interstate gas pipelines that are a part of said capacity supply plan, hold a hearing regarding a plan for assignment of interstate assets. After such hearing, the commission may adopt a plan for assignment of interstate capacity assets held by the electing distribution company, except for those interstate capacity assets reasonably required for balancing. If adopted, the plan shall provide for interstate capacity assets to be assigned to certificated marketers who desire assignment and who are qualified technically and financially to manage interstate capacity assets. Marketers who accept assignment of interstate capacity assets shall be required by the commission to use such assets primarily to serve retail customers in Georgia and shall be permitted to use such assets outside Georgia so long as the reliability of the system is not compromised. Thereafter, the commission shall annually review the assignment of interstate capacity assets.

(14) Any order eliminating the responsibility of the electing distribution company for acquiring and contracting for interstate capacity assets pursuant to paragraph (12) of this subsection and any plan for assignment of interstate capacity assets pursuant to paragraph (13) of this subsection shall, at a minimum, ensure that:

(A) Shifts in market share are reflected in an orderly reassignment of interstate capacity assets;

(B) Marketers hold sufficient interstate capacity assets to meet the needs of retail customers;

(C) Before any such assignment is authorized, the assignee demonstrates to the commission that such assignment will result in financial benefits to firm retail customers;

(D) Before any marketer discontinues service in the Georgia market, it assigns its contractual rights for interstate capacity assets used to serve Georgia retail customers in a manner designated by the commission;

(E) In the event that the commission imposes temporary directives in accordance with Code Section 46-4-157, interstate capacity assets assigned to marketers are subject to reassignment by the commission to protect the interests of retail customers; and

(F) Any other requirement that the commission finds to be in the public interest is imposed upon assignees as a condition of the assignment of interstate capacity assets.

(15) After notice and an opportunity for hearing, the commission may authorize, subject to reasonable terms and conditions, an electing distribution company or its designee to utilize or monetize excess interstate capacity assets available to the electing distribution company.



§ 46-4-156. Customer assignment methodology; commission determination of adequate market conditions and effect of such determination; lost and unaccounted for gas; notice to customers; petition proceedings; change of marketers; deposit

(a) No later than December 31, 1997, the commission shall promulgate regulations which prescribe a methodology for the random assignment to each marketer certificated within a delivery group of each firm retail customer who has not contracted for distribution service from a marketer. This methodology shall further provide that the percentage of such firm retail customers assigned to a given marketer shall be based upon the percentage at the time of such assignment of all firm retail customers within the delivery group served by such marketer.

(b) Any person may file a petition requesting that the commission determine, or the commission on its own motion may determine, that adequate market conditions exist for a particular delivery group. If, after a proceeding on such petition or motion, the commission makes such a determination, the procedures that precede customer assignment shall begin. The commission shall enter a decision as to whether adequate market conditions exist within the earlier of 120 days after the close of the record in the proceeding on such petition or motion or 180 days from the filing of such petition or the making of such motion under this subsection. The commission shall determine that adequate market conditions exist within a specific delivery group based upon consideration of the following factors:

(1) The number and size of alternative providers of the distribution service;

(2) The extent to which the distribution service is available from alternative providers in the delivery group;

(3) Subject to subsection (d) of this Code section and provided that all initial assignments of rights to intrastate capacity for firm distribution service, interstate pipeline, and underground storage by an electing distribution company to marketers, as necessary for marketers to initiate service to all firm retail customers with which they have contracted or to which they have been assigned as provided for in this Code section, whether by allocation pursuant to a tariff approved under paragraph (3) or (4) of subsection (c) of Code Section 46-4-154 or by contract, are effective pursuant to the terms of such tariff or contract and, provided, further, that all initial assignments of rights under firm wellhead gas supply contracts by an electing distribution company to marketers, as necessary for marketers to initiate service to all firm retail customers with which they have contracted or to which they have been assigned as provided for in this Code section, by allocation pursuant to a tariff approved under Code Section 46-4-154 are effective pursuant to the terms of such tariff, an electing distribution company has no obligation to provide commodity sales service to retail customers.

(4) Other indicators of market power which may include market share, growth in market share, ease of entry, and the affiliation of providers of a distribution service.

(c) If the commission issues an order pursuant to subsection (b) of this Code section determining that adequate market conditions exist, it shall prescribe in such order the contents of notices to be furnished pursuant to the provisions of subsection (e) of this Code section. Subject to the provisions of subsection (d) of this Code section, on the one hundred twentieth day following the issuance of an order for a particular delivery group:

(1) Except as otherwise provided in paragraph (4) of this subsection, the rates and terms of service of an electing distribution company for interruptible distribution service and balancing service shall not be subject to approval by the commission, provided that all firm retail customers have contracted with or have been assigned to marketers as provided for in this Code section;

(2) Except as otherwise provided in paragraph (4) of this subsection, rates and terms of service for commodity sales service provided by an electing distribution company to retail purchasers of firm distribution service shall not be subject to approval by the commission, provided that all firm retail customers have contracted with or have been assigned to marketers as provided for in this Code section;

(3) Subject to subsection (d) of this Code section and provided that all initial assignments of rights to intrastate capacity for firm distribution service, interstate pipeline, and underground storage by an electing distribution company to marketers, as necessary for marketers to initiate service to all firm retail customers with which they have contracted or to which they have been assigned as provided for in this Code section, whether by allocation pursuant to a tariff approved under paragraph (3) or (4) of subsection (d) of Code Section 46-4-154 or by contract, are effective pursuant to the terms of such tariff or contract and, provided, further, that all initial assignments of rights under firm wellhead gas supply contracts by an electing distribution company to marketers, as necessary for marketers to initiate service to all firm retail customers with which they have contracted or to which they have been assigned as provided for in this Code section, by allocation pursuant to a tariff approved under Code Section 46-4-154 are effective pursuant to the terms of such tariff, an electing distribution company has no obligation to provide commodity sales service to retail customers; and

(4) The commission is authorized to provide by order, after notice and hearing, for the allocation of the cost of lost and unaccounted for gas among interruptible and firm retail customers.

(d) If the one hundred twentieth day following the issuance of such order falls during a winter heating season, the provisions of subsection (c) of this Code section and customer assignment shall become effective on the day following the end of the winter heating season.

(e) Within 45 days following the issuance of an order pursuant to subsection (b) of this Code section, and again within 80 days following such an order, an electing distribution company shall send a notice regarding the commission's order to each of its retail customers receiving firm distribution service or commodity sales service within such delivery group. Such notices shall inform the retail customer in plain language that:

(1) The electing distribution company will not provide firm distribution service or commodity sales service to such customer, as of the date determined under subsection (c) or (d) of this Code section;

(2) Such customer may contract with a marketer certificated under Code Section 46-4-153 to furnish such services; and

(3) If the customer does not contract with a marketer within 100 days from the date of such order, the commission will assign, on a random basis, a marketer to furnish such services to said customer.

(f)(1) At any time that the electing distribution company determines that any deadline or the expiration of any time period prescribed by this article may result in an adverse impact upon the overall effective implementation of this article, upon the emergence of effective competition, or upon the public interest, it may petition the commission to extend such deadline or period for a time certain.

(2) If, in response to such a petition or on its own motion, the commission finds that strict enforcement of any deadline or time period prescribed by this article may result in an adverse impact upon the overall effective implementation of this article, upon the emergence of effective competition, or upon the public interest, it may extend such deadline or period for any period of time up to or equal to the time extension requested in the petition or proposed in the motion.

(g) Notwithstanding any other provision of this article, a consumer shall be authorized to change marketers at least once a year without incurring any service charge relating to such change to an alternative marketer. No marketer shall charge any consumer a service charge relating to a change to an alternative marketer if such consumer has not changed marketers within the previous 12 months. Except as otherwise provided in a legally binding contract between the marketer and the consumer, no marketer shall require a notice period from a consumer if a consumer elects to change service to an alternative marketer. The commission shall investigate methods to expedite the electing distribution company's processes for switching consumers to the consumers' preferred marketer and may enter appropriate orders to expedite switching consumers.

(h) A marketer may require a deposit, not to exceed $150.00, from a consumer prior to providing gas distribution service to such consumer. A marketer is not authorized to require an increase in the deposit of a consumer if such consumer has paid all bills from the marketer in a timely manner for a period of three months. A marketer shall refund to any consumer who is not currently delinquent on payments to the marketer any deposit amount exceeding $150.00 within 30 days following April 25, 2002. In any case where a marketer has required a deposit from a consumer and such consumer has paid all bills from the marketer in a timely manner for a period of six months, the marketer shall be required to refund the deposit to the consumer within 60 days. In any event, a deposit shall be refunded to a consumer within 60 days of the date that such consumer changes marketers or discontinues service, provided that such consumer has satisfied all of his or her outstanding financial obligations to the marketer.



§ 46-4-157. Temporary directives

(a) If, in an expedited hearing pursuant to the provisions of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act":

(1) The commission determines for a specific delivery group, as to which the commission has issued an order pursuant to subsection (b) of Code Section 46-4-156, that the prices for natural gas paid by firm retail customers in such delivery group are not constrained by market forces and are significantly higher than such prices would be if they were constrained by market forces; or

(2) The commission determines for a specific delivery group, as to which the commission has not issued an order pursuant to subsection (b) of Code Section 46-4-156, that the prices charged by an electing distribution company to consumers for commodity sales services, which prices have not been approved by the commission pursuant to Code Section 46-2-26.5, are generally not constrained by market forces and are significantly higher than such prices would be if they were constrained by market forces,

then the commission, on an emergency basis, may by order temporarily impose such directives on gas companies subject to its jurisdiction as are required to protect the interests of firm retail customers in such delivery group including but not limited to price regulations and the imposition upon the electing distribution company of the obligation to serve retail customers in such delivery group under the same or similar conditions to those under which such customers were served prior to customer assignment in such delivery group. In no event shall such emergency directives extend beyond the first day of July immediately following the next full annual session of the General Assembly after the imposition of such directives. In its order the commission shall provide for recovery of all costs reasonably incurred by the electing distribution company in complying with the directives. Any such directives shall be drawn as narrowly as possible to accomplish the purpose of protecting the public on an interim basis. No such directive shall impose any condition upon the electing distribution company which unreasonably burdens the company. Such directives shall be immediately reviewable in the Superior Court of Fulton County in the same manner and subject to the same procedures as the review of any other contested case under the provisions of Code Section 50-13-19.

(b) If, in an expedited hearing pursuant to the provisions of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," the commission makes any of the determinations described in subsection (c) or (d) of this Code section, the commission may, on a temporary basis, by order impose on marketers such directives as are required to protect the interest of firm retail customers in a specific delivery group, including but not limited to price regulations. In no event shall such emergency directives extend beyond the first day of July in the year immediately following imposition of such directives. Any such directives shall be drawn as narrowly as possible to accomplish the purpose of protecting the public on an interim basis. Such directives shall be immediately reviewable in the Superior Court of Fulton County in the same manner and subject to the same procedures as the review of any other contested case under the provisions of Code Section 50-13-19.

(c) Upon determination by the commission that market conditions are no longer competitive, the commission may impose directives as described in subsection (b) of this Code section. For purposes of this subsection, there shall be a rebuttable presumption that market conditions are not competitive if more than 90 percent of firm retail customers in a specific delivery group are served by three or fewer marketers; provided, however, that marketers who are affiliates shall be deemed to be one marketer for purposes of this subsection.

(d) Upon determination by the commission, based upon a standard previously adopted by rule of the commission, that prices paid by firm retail customers for natural gas in a specific delivery group are not constrained by market forces and are significantly higher than such prices would be if they were constrained by market forces, the commission may impose directives as described in subsection (b) of this Code section.



§ 46-4-158. Obligations of an electing distribution company; conditions

(a) An electing distribution company which provides firm distribution service under this article must:

(1) Offer an allocation of such distribution service to marketers separately from any commodity sales service or other service;

(2) Provide such allocation of such distribution service to marketers without undue discrimination or preference, including undue discrimination or preference in the quality of service provided, the duration of service, the categories, prices, or volumes of natural gas to be distributed, customer classification, or other undue discrimination or preference of any kind;

(3) Provide all marketers with equal and timely access to information relevant to the availability of such service, including without limitation the availability of capacity at delivery points, through the use of an electronic bulletin board; and

(4) Cooperate with each certificated marketer and each regulated provider of natural gas to achieve the intentions of this article set out in subsection (b) of Code Section 46-4-151.

(b) An electing distribution company may impose reasonable operational conditions on any firm distribution service provided to marketers under this article. Such conditions must be filed by the electing firm distribution company as part of its firm distribution tariff.

(c) An electing distribution company which allocates firm distribution service to marketers under this article is not required to provide any requested firm distribution service for which capacity is not available or that would require the construction or acquisition of any new facilities.



§ 46-4-158.1. Rules and regulations; reporting on service quality; noncompliance with service quality standards; third party forecasting; independent auditors; gas held in storage for marketer

(a) (1) Not later than September 1, 2002, the commission shall promulgate rules and regulations to establish service quality standards for each electing distribution company, including, but not limited to, minimum performance standards for posting data on the electronic bulletin board; meter reading; meter turn-ons and turn-offs; forecasting; call center response times; lost and unaccounted for natural gas; acquiring and managing interstate capacity assets, including retained storage; and any other service quality standards deemed necessary by the commission.

(2) Not later than September 1, 2002, the commission shall promulgate rules and regulations to establish service quality standards for each certificated marketer and regulated provider, which may include minimum performance standards for call center response times, billing, meter reading, and any other service quality standards deemed necessary by the commission. Each service quality standard adopted by the commission applicable to an electing distribution company shall also apply to each certificated marketer and each regulated provider to the extent that a certificated marketer or a regulated provider provides the same customer services.

(b) Each electing distribution company, certificated marketer, and regulated provider shall file reports with the commission showing its performance with regard to service quality standards established in accordance with this Code section. Such reports shall be filed at least quarterly, or on a more frequent basis if ordered by the commission.

(c) Failure to comply with service quality standards established in accordance with this Code section shall subject an electing distribution company, certificated marketer, or regulated provider to fines as determined by the commission.

(d) At least annually the commission shall conduct a proceeding to review compliance with the service quality standards by the electing distribution company, certificated marketer, and regulated provider.

(e) If the commission determines that an electing distribution company has failed to satisfactorily meet the performance standards for system forecasting, including setting the daily supply requirement and the marketer firm obligation, or has otherwise demonstrated an inability to perform such function properly, then the commission may enter an order relieving the electing distribution company of its system forecasting responsibilities and may establish a competitive request for proposal process to select an independent entity with the technical and financial ability to perform the role of system forecasting, including setting the daily supply requirement and the marketer firm obligation. The agreement for system forecasting shall include standards for evaluating the performance of the forecaster and for awarding incentives for superior performance and imposing disincentives for unsatisfactory performance. The commission shall establish an appropriate mechanism to recover the cost of performing such functions.

(f) If the commission determines that the public interest would be served thereby, the commission may enter an order establishing a competitive request for proposal process to select an independent auditor or auditors for the purpose of examining:

(1) The daily, monthly, and annual accounting of transactions among each electing distribution company, its affiliated companies, and certificated marketers; and

(2) Compliance with the provisions of subsections (b) and (c) of Code Section 46-4-159.

(g) Any independent auditor selected in accordance with subsection (f) of this Code section shall prepare a semiannual audit report to the commission. Unless a written objection clearly specifying one or more errors or inaccuracies in the audit report is filed within ten days after the audit report is filed with the commission, the audit report shall be accepted by the commission. If an objection is filed, the commission shall conduct an expedited hearing within ten days after the objection is filed to determine whether to accept the audit report. A final decision shall be issued five days after such a hearing. An audit report, along with its status as accepted or not accepted by the commission, shall be admissible in any litigation relating to transactions described or evaluated in the audit report.

(h) Sale of gas held in storage for a certificated marketer to third parties by an electing distribution company shall be prohibited; provided, however, that use of gas held in storage for a certificated marketer by the electing distribution company to ensure system balancing and reliability shall not be prohibited.



§ 46-4-158.2. Rules governing marketer's terms of service

The commission shall by September 1, 2002, adopt rules governing a marketer's terms of service for natural gas consumers. Such rules shall provide, without limitation, that:

(1) Each retail natural gas marketer shall establish policies and procedures for handling billing disputes and requests for payment arrangements, which must be approved by the commission;

(2) A marketer's advertised prices shall reflect the prices or the pricing methodology in disclosure statements and billed prices and shall be presented in the standard pricing unit of the electing distribution company;

(3) The consumer shall have a right to contact the commission if he or she is not satisfied with the response of the marketer;

(4) Marketers shall provide all consumers with a three-day right of rescission following the receipt of the disclosure statement, which shall be provided to consumers at times specified in rules and regulations of the commission. Consumers may cancel an agreement in writing or electronically by contacting the marketer;

(5) Whenever a marketer offers a fixed term agreement and the expiration date of such agreement is approaching, or whenever a marketer proposes to change its terms of service under any type of agreement, the marketer shall provide written notification to the natural gas consumer, clearly explaining the consumer's options at that point, including, but not limited to, the option to seek another marketer;

(6) A marketer shall not charge cancellation fees to a low-income residential consumer seeking service for the first time from the regulated provider;

(7) Gas service to a consumer shall be disconnected only for failure to pay for service from the consumer's current marketer. A marketer may not request disconnection of service for nonpayment of a bill which was not sent to the consumer in a timely manner. Every marketer shall be required to offer at least one reasonable payment arrangement in writing to a consumer prior to requesting that such consumer be disconnected for failure to pay. Disconnection of service to a consumer is authorized no earlier than 15 days after a notice that service will be disconnected;

(8) Marketers shall be prohibited from sending estimated bills to natural gas consumers; provided, however, that when information from actual meter readings is not made available by the electing distribution company or any other party authorized to perform meter reading, marketers may send an estimated bill for not more than two consecutive months; and

(9) No marketer shall be authorized to prevent a consumer from obtaining distribution and commodity sales service from another marketer or provider.



§ 46-4-158.3. Adequate and accurate consumer information disclosure statements; bills

The commission shall, by September 1, 2002, adopt rules and regulations requiring marketers which provide firm distribution service under this article to provide adequate and accurate consumer information to enable consumers to make informed choices regarding the purchase of natural gas services. Such rules shall provide, without limitation, that:

(1) A disclosure statement shall be provided to consumers in an understandable format that enables such consumers to compare prices and services on a uniform basis. Rules adopted by the commission shall provide when disclosure statements shall be provided to consumers. Such disclosure statements shall include, but shall not be limited to, the following:

(A) For fixed rate charges for natural gas service, a clear disclosure of the components of the fixed rate, the actual prices charged by the marketer, presented in a single standard pricing unit which includes any charges imposed by the marketer or its agent, so that the consumer can compare rates among marketers. This disclosure shall not include state and local sales taxes. The standard pricing disclosure unit must include all recurring monthly charges;

(B) For variable rate charges for natural gas service, a clear and understandable explanation of the factors that will cause the price to vary and how often the price can change, the current price, and the ceiling price, if any, so that the consumer can compare rates among marketers. The current price and ceiling price, if applicable, shall be presented in a single standard pricing unit which includes any charges imposed by the marketer or its agent. This disclosure shall not include state and local sales taxes. The standard pricing disclosure unit must include all recurring monthly charges;

(C) A statement that the standard unit price does not include state and local taxes or charges imposed by the electing distribution company;

(D) The length of the agreement, including the starting date and expiration date, if applicable;

(E) The billing interval, the method by which monthly charges imposed by the electing distribution company will be billed to the consumer in the event the consumer commences or terminates service with the marketer during the billing interval, and any late payment, cancellation, or reconnection fees;

(F) The marketer's budget billing, payment, credit, deposit, cancellation, collection, and reconnection policies and procedures;

(G) How to contact the marketer for information or complaints;

(H) A statement of the natural gas consumer's right to contact the commission if he or she is not satisfied with the response of the marketer, including the local and toll-free telephone numbers of these agencies;

(I) The division name and telephone number for information regarding heating assistance administered by the Department of Human Services;

(J) The following statement:

"A consumer shall have a three-day right of rescission following the receipt of this disclosure at the time of initiating service or when informed of a change in terms or conditions. You, the consumer, may cancel in writing or electronically by contacting the marketer.";

(K) The following statement:

"If you have a fixed term agreement with us and it is approaching the expiration date, or whenever we propose to change our terms of service in any type of agreement, you will receive written notification from us prior to the date of expiration of or change to the agreement. We will explain your options to you in this advance notification.";

(L) A statement setting forth the requirements of paragraphs (6) through (9) of Code Section 46-4-158.2; and

(M) A statement that deposits shall not exceed $150.00; and

(2) Natural gas consumers' bills shall be accurate and understandable and shall contain sufficient information for a consumer to compute and compare the total cost of competitive retail natural gas services. Such bills shall include, but not be limited to, the following:

(A) The consumer's name, billing address, service address, and natural gas company account number;

(B) The dates of service covered by the bill, an itemization of each type of competitive natural gas service covered by the bill, any related billing components, the charge for each type of natural gas service, and any other information the consumer would need to recalculate the bill for accuracy;

(C) The applicable billing determinants, including beginning meter reading, ending meter reading, multipliers, and any other consumption adjustments;

(D) The amount billed for the current period, any unpaid amounts due from previous periods, any payments or credits applied to the consumer's account during the current period, any late payment charges or gross and net charges, if applicable, and the total amount due and payable;

(E) The due date for payment to keep the account current;

(F) The current balance of the account, if the natural gas consumer is billed according to a budget plan;

(G) Options and instructions on how the natural gas consumer can make a payment;

(H) A toll-free or local telephone number and address for consumer billing questions or complaints for any retail natural gas company whose charges appear on the bill;

(I) The applicable electing distribution company's 24 hour local or toll-free telephone number for reporting service emergencies; and

(J) An explanation of any codes and abbreviations used.



§ 46-4-158.4. Authority to establish minimum standards for nonresidential customers

The commission shall by September 1, 2002, adopt rules establishing minimum standards for a marketer's terms and conditions of service for various classes of firm retail customers that are nonresidential and small businesses. In defining such classes, the commission may consider relevant factors, including but not limited to consumption history, estimated usage, and the size of the customer.



§ 46-4-158.5. Continuing review by commission

The commission shall continually review marketers' compliance with rules promulgated in accordance with Code Sections 46-4-158.2, 46-4-158.3, and 46-4-158.4.



§ 46-4-159. Standards of conduct for electing distribution companies; response to complaints

(a) As used in this Code section and notwithstanding any other provision of this article, the term:

(1) "Control" includes without limitation the possession, directly or indirectly and whether acting alone or in conjunction with others, of the authority to direct or cause the direction of the management or policies of a person. A voting interest of 10 percent or more creates a rebuttable presumption of control. The term control includes the terms controlling, controlled by, and under control with.

(2) "Electing distribution company" includes any agent of or consultant to the electing distribution company.

(3) "Marketer" means any person who engages in selling gas:

(A) To retail customers connected to the facilities of an electing distribution company; or

(B) To other marketers for resale to such customers; provided, however, that the term marketer shall not mean a person who only makes sales beyond the electing distribution company's system to other marketers for resale when the transportation capacity for the distribution of the gas to the electing distribution company's system is obtained from a person or entity which is not an affiliate of the electing distribution company.

(b) An electing distribution company must conduct its business to conform to the following standards, which are intended to prevent any advantage or disadvantage accruing to a marketer, including a marketer which is an affiliate of the electing distribution company, in relation to other marketers and their customers and which standards shall be applied to accomplish this intent:

(1) An electing distribution company must apply the terms and conditions of its tariff and other tariff provisions related to the distribution of gas in the same manner to all marketers and to all customers without respect to their supplier;

(2) An electing distribution company must process all similar requests for service in the same manner to all marketers in a reasonably similar time period;

(3) An electing distribution company may not, through tariff or otherwise, give any marketer or its customers preference over any other marketer or similarly situated customers in matters relating to the movement or delivery of gas on its distribution facilities or the administration of contracts, including scheduling, nomination, balancing, metering, storage, standby service, curtailment policy, and billing and invoice questions and disputes;

(4) An electing distribution company shall apply the same tariff provisions relating to discounts, rebates, fee waivers, or penalty waivers to all similarly situated customers without respect to their marketer. Any discretionary right under a tariff provision shall be applied by the electing distribution company impartially to all similarly situated customers without respect to their marketer. Where not subject to tariff provisions, an electing distribution company must contemporaneously offer the same discounts, rebates, fee waivers, or penalty waivers to all similarly situated customers without respect to their marketer and effectuate such contemporaneous offers by making an appropriate posting on the general alert screen of its electronic bulletin board;

(5) An electing distribution company must not give preference to any marketer in the scheduling or allocation of capacity at a city gate station;

(6) An electing distribution company must not directly or indirectly give any marketer any form of preference over any other marketer in matters relating to allocation, assignment, release, or other transfer of the electing distribution company's capacity rights on interstate pipeline systems or in the sale of gas;

(7) Neither the electing distribution company nor any marketer which is an affiliate of the company nor any other marketer may represent that any advantage accrues to customers or others in the use of electing distribution company services as a result of that customer or others dealing with the marketer. Also, joint promotions between the electing distribution company and any marketer, such as inclusion of fliers for the marketer in utility bills, are prohibited unless such promotions are offered to all other marketers under the same terms and conditions;

(8) The electing distribution company must not preferentially provide sales leads to any marketer and must refrain from giving any appearance that the electing distribution company speaks on behalf of a marketer that is an affiliate of the company. If a customer requests information about marketers, to the extent the electing distribution company responds to the request, the electing distribution company should provide a list of all marketers on its system but shall not express any preferential recommendation for a marketer that is an affiliate of the company or for any other marketer;

(9) Joint solicitation calls on end users by personnel of the electing distribution company and any marketer are forbidden; however, joint meetings will be scheduled at a mutually agreeable time and location if specifically requested in writing by the customer;

(10) An electing distribution company must contemporaneously disclose information provided to any marketer related to the marketing or sale of natural gas to customers or identified potential customers or related to the delivery of natural gas to or on its system to all marketers on the system. The electing distribution company's disclosure of such information must be effectuated by posting the information on the general alert screen of its electronic bulletin board. However, an electing distribution company may, when requested in writing to do so by a customer of a marketer, disclose confidential information relating to the customer only to said marketer. Notwithstanding any other provisions of this paragraph, an electing distribution company may respond to general inquiries from marketers, customers, identified potential customers, or other third parties regarding general information including the company's terms and conditions, tariff provisions, location and description of facilities, or other similar information as required in the normal course of business by responding only to the requesting party;

(11) An electing distribution company may not knowingly disclose to any marketer any confidential information obtained in connection with providing distribution or related services to any other marketer or customer, a potential marketer or customer, any agent of such customer or potential marketer, or a marketer;

(12) Employees of the electing distribution company having direct responsibility for the day-to-day operations of the electing distribution company's operations, including without limitation employees involved in:

(A) Receiving distribution service requests or sales requests from retail customers;

(B) Scheduling gas deliveries on the electing distribution company's system;

(C) Making gas scheduling or allocation decisions;

(D) Purchasing gas or capacity; or

(E) Selling gas to retail customers

shall not be shared with, shall be physically separated from, and must function independently of a marketer which is an affiliate of the company;

(13) An electing distribution company must file with the commission procedures that will enable marketers and the commission to determine how the electing distribution company is complying with the standards set forth in this Code section; and

(14) An electing distribution company must maintain its books of account and records separately from those of a marketer which is an affiliate of the company.

(c) An electing distribution company must respond in writing within ten days to any informal complaint which is submitted in writing to the company and which relates to compliance with the standards set forth in this Code section.



§ 46-4-160. Commission's authority over certificated marketers; access to records; investigations and hearings; price summary; billing; violations; slamming

(a) With respect to a marketer certificated pursuant to Code Section 46-4-153, the commission shall have authority to:

(1) Adopt reasonable rules and regulations governing the certification of a marketer;

(2) Grant, modify, impose conditions upon, or revoke a certificate;

(3) Adopt reasonable rules governing service quality. In promulgating consumer protection rules under this article, the commission shall, to the extent practicable, provide for rules with a self-executing mechanism to resolve such complaints in a timely manner. Such consumer protection rules shall encourage marketers to resolve complaints without recourse to the commission and shall expedite the handling of those complaints that do require action by the commission by providing for a minimum payment of $100.00 to the consumer, plus penalties and fines as determined by the commission, for violations of such rules;

(4) Resolve complaints against a marketer regarding that marketer's service;

(5) Adopt reasonable rules and regulations relating to billing practices of marketers and information required on customers' bills. The commission shall require at a minimum that bills specify the gas consumption amount, price per therm, distribution charges, and any service charges. The commission shall prescribe performance standards for marketer billing relating to accuracy and timeliness of customer bills;

(6) Adopt reasonable rules and regulations relating to minimum resources which marketers are required to have in this state for customer service purposes. The rules and regulations shall require a marketer to have and maintain the ability to process cash payments from customers in this state. The rules and regulations shall provide procedures relating to the handling and disposition of customer complaints; and

(7) Adopt reasonable rules and regulations requiring marketers to provide notification to retail customers of or include with customer bills information relating to where customers may obtain pricing information relative to gas marketers.

(b) Prior to the determination by the commission pursuant to Code Section 46-4-156 that adequate market conditions exist within a delivery group, each marketer must separately state on its bills to retail customers within the delivery group the charges for firm distribution service and for commodity sales.

(c) Except as otherwise provided by this article, the price at which a marketer sells gas shall not be regulated by the commission.

(d) The commission shall have access to the books and records of marketers as may be necessary to ensure compliance with the provisions of this article and with the commission's rules and regulations promulgated under this article.

(e) Except as otherwise provided in this article, certification of a person as a marketer by the commission pursuant to Code Section 46-4-153 does not subject the person to the jurisdiction of the commission under this title, including without limitation the provisions of Article 2 of Chapter 2 of this title.

(f) The provisions of Article 3 of Chapter 2 of this title shall apply to an investigation or hearing regarding a marketer. The provisions of Articles 4 and 5 of Chapter 2 of this title shall apply to a marketer.

(g) The commission, subject to receiving state funds for such purpose, is required to have published at least quarterly in newspapers throughout the state a summary of the price per therm and any other amounts charged to retail customers by each marketer operating in this state and any additional information which the commission deems appropriate to assist customers in making decisions regarding choice of a marketer. In addition, the commission shall make such information available to Georgia Public Telecommunications (GPTV) under the jurisdiction of the Georgia Public Telecommunications Commission which will provide such information to the general public at a designated time at least once a month.

(h) A marketer shall render a bill to retail customers for services within 30 days of the date following the monthly meter reading. A marketer's bill shall utilize the results of the actual meter reading subject to paragraph (8) of Code Section 46-4-158.2. The price for natural gas billed to a natural gas consumer shall not exceed the marketer's published price effective at the beginning of the consumer's billing cycle. A marketer shall allow the natural gas consumer a reasonable period of time to pay the bill from the date the consumer receives the bill, prior to the application of any late fees or penalties. Marketers shall not impose unreasonable late fees or penalties and in no event shall any such fees or penalties exceed $10.00 or 1.5 percent of the past due balance, whichever is greater.

(i) Any marketer which willfully violates any provision of this Code section or any duly promulgated rules or regulations issued under this Code section, including but not limited to rules relating to false billing, or which fails, neglects, or refuses to comply with any order of the commission after notice thereof shall be liable for any penalties authorized under Code Section 46-2-91.

(j) As used in this subsection, the phrase "terms and conditions" does not include price. At least 30 days prior to the effective date of any changes in the terms and conditions for service authorized by the marketer's certificate of authority, a marketer shall file such changes with the commission. Such changes to the terms and conditions of service shall go into effect on the effective date proposed by the marketer; provided, however, that the commission shall be authorized to suspend the effective date of the proposed changes for up to 90 days if it appears to the commission that the proposed terms and conditions are unconscionable or are unfair, deceptive, misleading, or confusing to consumers. If the commission does not issue a final decision on the proposed terms and conditions of service within the 90 day suspension period, the proposed changes shall be deemed approved.

(k) Any consumer determined by the commission to be the victim of slamming shall be able to switch back to his or her desired marketer without any charge. No marketer responsible for slamming a consumer shall be entitled to any remuneration for services provided to that customer, and any refund owed to such a consumer by the marketer who switched the consumer without his or her consent shall be paid within 30 days of the date the commission determined the consumer was a victim of slamming. No marketer responsible for slamming a consumer who is determined to be a victim of slamming shall report to a credit reporting agency any moneys owed by such a consumer to such marketer; any marketer who violates the prohibition set out in this sentence shall be required by the commission to pay such a consumer $1,000.00 for each such prohibited report.



§ 46-4-160.1. Dispute resolution between marketer and retail customer; reporting to credit bureaus

In any case where there is a dispute between a marketer and a retail customer concerning the amount of a gas bill, the marketer shall be required to confer by telephone or some other verifiable means with the retail customer in an attempt to resolve such dispute. In case of any such dispute the marketer shall be prohibited from reporting the name of a retail customer to any consumer reporting agency as defined in Section 603(f) of the federal Fair Credit Reporting Act until the marketer has conferred with the retail customer and has complied in all respects with all applicable provisions of this article and the rules and regulations of the commission or has obtained a judgment against the retail customer.



§ 46-4-160.2. Requirements of marketer for billing errors; requiring written request for credit or refund prohibited

(a) Whenever a marketer discovers or has called to its attention a billing error or other mistake reported to or acknowledged by the marketer, the marketer shall have 30 days to correct the billing error from the date said error is reported to or acknowledged by the marketer. If the marketer does not correct the billing error, the burden of proof shall be on the marketer to show why the bill is correct. During the period the billing error is being disputed, the marketer shall neither impose a late fee or penalty on the disputed amount nor initiate an action to disconnect the customer's service or collect on the past due balance, if the disputed amount constitutes the total amount of the past due balance. In the event the billing error results in an overpayment by a retail customer of said marketer, such marketer shall be required automatically and immediately to provide:

(1) A credit of the amount of the overpayment to the account of the customer; or

(2) A refund of the amount of the overpayment to the customer.

(b) A marketer shall be prohibited from requiring a retail customer to whom it owes a credit or refund to submit in writing a request for such credit or refund before the marketer complies with the provisions of subsection (a) of this Code section. All credits to the account of the customer or refunds to the customer shall be made within 60 days after the overpayment has been acknowledged or admitted to by the marketer.



§ 46-4-160.3. Voluntary contributions for low-income residential customers

In order to assist low-income residential consumers, the commission may establish a system by which each marketer's customers may make voluntary contributions to assist low-income residential consumers. Contributions received by a marketer shall be deposited in the universal service fund to be used to assist low-income residential consumers.



§ 46-4-160.4. Natural Gas Consumer Education Advisory Board; membership; responsibilities

Reserved. Repealed by Ga. L. 2008, p. 1015, § 9, effective May 14, 2008.



§ 46-4-160.5. Retail customer recovery for violations

(a) Any retail customer who is damaged by a marketer's violation of any provision of Code Section 46-4-160, any duly promulgated rules or regulations issued under such Code section, or any commission order shall be entitled to maintain a civil action and shall be entitled to recover actual damages sustained by the retail customer, as well as incidental damages, consequential damages, reasonable attorney's fees, and court costs.

(b) Any violation of Code Section 46-4-160 or any duly promulgated rules or regulations issued under such Code section is declared to be a violation of Part 2 of Article 15 of Chapter 1 of Title 10, the "Fair Business Practices Act of 1975." Any remedy available under such part shall be available to any retail customer and any action by the Attorney General that such part authorizes for a violation of such part shall be authorized for violation of Code Section 46-4-160 or any duly promulgated rules or regulations issued under such Code section. This subsection shall not be construed to provide that other violations of this article or rules promulgated under this article are not violations of such part.

(c) The provisions of this Code section shall apply to violations of subsections (g) and (h) of Code Section 46-4-156, Code Sections 46-4-158.2, 46-4-160.1, and 46-4-160.2, and substantial violations of Code Section 46-4-158.3.



§ 46-4-161. Universal service fund

(a) The commission shall create for each electing distribution company a universal service fund for the purpose of:

(1) Assuring that gas is available for sale by marketers to firm retail customers within the territory certificated to each such marketer;

(2) Enabling the electing distribution company to expand its facilities and service in the public interest. Such expansion of facilities may include a natural gas fueling infrastructure for motor vehicles at the discretion of the commission; and

(3) Assisting low-income residential consumers in times of emergency as determined by the commission, and consumers of the regulated provider of natural gas in accordance with Code Section 46-4-166.

(b) The fund shall be administered by the commission under rules to be promulgated by the commission in accordance with the provisions of this Code section. Prior to the beginning of each fiscal year of the electing distribution company, the commission shall determine the amount of the fund appropriate for such fiscal year, which amount shall not exceed $25 million for that fiscal year. In making such determination, the commission shall consider the following:

(1) The amount required to provide sufficient contributions in aid of construction to permit the electing distribution company to extend and expand its facilities from time to time as the commission deems to be in the public interest; and

(2) The amount required to assist low-income residential consumers in times of emergency as determined by the commission and consumers of the regulated provider of natural gas in accordance with Code Section 46-4-166.

(c) The fund shall be created and maintained from time to time from the following sources:

(1) Rate refunds to the electing distribution company from its interstate pipeline suppliers;

(2) Any earnings allocable to ratepayers under performance based rates of the electing distribution company authorized by this article;

(3) A surcharge to the rates for firm distribution service of the electing distribution company authorized for such purpose by the commission from time to time;

(4) Surcharges on customers receiving interruptible service over the electing distribution company's distribution system imposed by the commission in accordance with Code Section 46-4-154;

(5) Refunds of deposits required by marketers as a condition for service, if such refunds have not been delivered to or claimed by the consumer within two years;

(6) Funds deposited by marketers in accordance with Code Section 46-4-160.3;

(7) The proceeds from the sale or lease of facilities financed from the universal service fund; and

(8) Any other payments to the fund as provided by law or by order of the commission.

(d) Any amounts remaining in such fund at the end of a fiscal year in excess of $3 million shall be available for refund to retail customers in such manner as the commission shall deem equitable. The balance at fiscal year end, whether positive or negative, after such refund, if any, shall become the initial balance of the fund for the ensuing fiscal year.

(e) Moneys in the fund shall be deposited in a separate, interest-bearing escrow account maintained by the electing distribution company at any state or federally chartered bank, trust company, or savings and loan association located in this state. Upon application to the commission, the commission shall order the distribution of an appropriate portion of such moneys on a quarterly basis and in accordance with the provisions of this Code section. Interest earned on moneys in the fund shall accrue to the benefit of the fund.

(f) Distributions to the regulated provider shall be made in accordance with Code Section 46-4-166.

(g) (1) In determining whether to grant the application of an electing distribution company for a distribution from the fund in whole or in part, the commission shall consider:

(A) The capital budget of the electing distribution company for the relevant fiscal year;

(B) The estimated total overall applicable cost of the proposed extension, including construction costs, financing costs, working capital requirements, and engineering and contracting fees, as well as all other costs that are necessary and reasonable;

(C) The projected initial service date of the new facilities, the estimated revenues to the electing distribution company during the first five fiscal years following the initial service date, and the estimated rate of return to the electing distribution company produced by such revenues during each such fiscal year;

(D) The amount of the contribution in aid of construction required for the revenues from the proposed new facility to produce a just and reasonable return to the electing distribution company; and

(E) Whether the proposed new facility is in the public interest.

(2) In no event shall the distribution to an electing distribution company from the fund for facilities and service expansion during any fiscal year exceed 5 percent of the capital budget of such company for such fiscal year.

(3) Any investment in new facilities financed from the universal service fund shall be accounted for as a contribution in aid of construction.

(h) In no event shall an electing distribution company, who receives a distribution from the fund, sell or lease any facilities financed by the fund to an affiliate for less than the higher of the net book value or fair market value of such facility without approval by the commission.



§ 46-4-162. Commission's authority to approve certain pilot programs

Nothing in this article shall be construed to prohibit the commission from approving, upon application by a gas company, pilot programs which allow increased customer choice on such gas company's distribution system but which are not otherwise subject to the provisions of this article.



§ 46-4-163. Special or negotiated contracts valid

Any special or negotiated contract between a gas company and a retail customer approved by the commission shall not be invalidated or modified by the provisions of this article.



§ 46-4-164. Construction of article; electric membership corporations and EMC gas affiliates; liquefied petroleum gas

(a) Nothing in this article shall be deemed to apply or impose requirements not otherwise existing on gas distribution companies owned by any county, municipality, other political subdivision, or governmental authority of this state; nor are the provisions of this article intended to increase or decrease the authority and jurisdiction of the commission with respect to the distribution, sale, or transportation of gas by any county, municipality, other political subdivision, or governmental authority of this state. Nothing in this article shall be construed to limit or otherwise affect the existing powers of municipal corporations or other political subdivisions of this state relating to the granting of franchises or the levying or imposition of taxes, fees, or charges.

(b) Notwithstanding any provision of law to the contrary, including, without limitation, Article 4 of Chapter 3 of this title, an electric membership corporation may make and maintain investments in, lend funds to, and guarantee the debts and obligations of an EMC gas affiliate in total not to exceed 15 percent of such electric membership corporation's net utility plant, excluding electric generation and transmission assets as defined by the Federal Energy Regulatory Commission Uniform System of Accounts in effect at the time of such investment, loan, or guarantee, provided that any such investments or loans shall not reflect rates which are generally available through the use of any tax exempt financing and may not be tied to any loans from or guaranteed by the federal or state government; and an EMC gas affiliate of an electric membership corporation organized and operating pursuant to Article 4 of Chapter 3 of this title may apply for and be granted a certificate of authority to provide any service as authorized under this article. The creation, capitalization, or provision of management for:

(1) An EMC gas affiliate engaged in activities subject to the provisions of this article and the rules and regulations established by the commission; or

(2) Other persons providing customer services

shall be deemed to be among the purposes of an electric membership corporation as specified in paragraphs (2) and (3) of Code Section 46-3-200. Nothing in this article shall be deemed to increase or decrease the authority and jurisdiction of the commission with respect to such electric membership corporation except as to gas activities undertaken by the electric membership corporation or its EMC gas affiliate as authorized under this chapter.

(c) Nothing in this article shall be construed to allow or authorize an electing distribution company, a certificated marketer, or a regulated provider of natural gas to engage in the production, transportation, marketing, or distribution of liquefied petroleum gas; provided, however, that nothing in this article shall be construed to prohibit an electing distribution company from using liquefied petroleum gas to provide for system balancing and peaking services for its distribution system.



§ 46-4-165. Annual reports

The commission shall report to the General Assembly annually through the year 2002 on the status of the transition to competitive markets for natural gas services in Georgia.



§ 46-4-166. Selection by proposal of regulated provider to service low-income residential consumers and certain firm natural gas consumers; rates; annual review

(a) By July 1, 2002, the commission shall select a regulated provider of natural gas to serve:

(1) Group 1, low-income residential consumers; and

(2) Group 2, firm natural gas consumers:

(A) Who have been unable to obtain or maintain natural gas commodity service; or

(B) Whose utility payment history was cited by the regulated provider as reason for transfer from Group 1 to Group 2.

(b) The selection shall be made through a competitive request for proposal process. Certificated marketers shall be eligible to submit proposals. Selection criteria for the regulated provider shall include, but not be limited to, the following:

(1) Financial viability, as defined in Code Section 46-4-153;

(2) Technical expertise, as defined in Code Section 46-4-153;

(3) The amount of the proposed deposit requirements, proposed price structure, proposed customer charge, and cost recovery;

(4) The terms and conditions proposed for transfers of consumers from Group 1 to Group 2 and from Group 2 to Group 1; and

(5) The terms and conditions proposed for termination of service for Group 1 consumers and Group 2 consumers.

(c) If no acceptable proposals are filed with the commission to become the regulated provider of natural gas, the commission shall designate the electing distribution company or any other gas or electric utility holding a certificate of public convenience and necessity from the commission if it consents to serve as the regulated provider of natural gas. A regulated provider who is not a certificated marketer shall not be authorized to provide natural gas commodity service to any consumer not included in subsection (a) of this Code section.

(d) The regulated provider selected by the commission shall establish two rates for consumers served by the regulated provider of natural gas, which rates shall be approved by the commission as a part of the selection process for the regulated provider:

(1) The rate for a low-income residential consumer shall be based upon actual commodity cost, a reasonable rate of return, and an equitable share of the cost of the transportation and distribution system over which such consumer receives distribution. Any low-income residential consumer may transfer to the regulated provider without being required to pay in full any debt to a marketer for previous service and without termination in service due to failure to pay such a debt. The regulated provider shall have access to the universal service fund to recover bad debt arising from service to low-income residential consumers in accordance with rules and regulations promulgated by the commission and designed to encourage efficient debt collection practices by the regulated provider. The electing distribution company shall waive any customer charge for each low-income residential consumer whose age exceeds 65 years. A low-income residential consumer served by the regulated provider at this rate shall be subject to transfer to Group 2 for failure to pay distribution or commodity charges under the terms and conditions specified in the proposal and accepted by the commission; and

(2) The rate for Group 2 consumers shall be set to incorporate risks associated with these customers. The regulated provider shall be authorized to terminate service to a Group 2 consumer for failure to pay for commodity or distribution service. The regulated provider shall not have access to the universal service fund to recover bad debt arising from service to such consumers. A Group 2 consumer shall be eligible to transfer to Group 1 if such a consumer is eligible by income for Group 1 and meets criteria specified in the proposal and accepted by the commission.

(e) The commission is authorized to promulgate rules and regulations to implement this Code section.

(f) The commission shall annually review the performance of the regulated provider. The commission shall utilize the process set forth in subsections (a) and (b) of this Code section to select a regulated provider of natural gas every two years. If the commission determines, in its discretion, that such an action is in the public interest, the commission may extend the service of a regulated provider for a third year, or may terminate the service of a regulated provider after one year.









Chapter 4A - Provision of Energy Conservation Assistance to Residential Customers by Electric and Gas Utilities

§ 46-4A-1. Short title

This chapter shall be known and may be cited as the "Residential Conservation Service Act of 1981."



§ 46-4A-2. Legislative findings; declaration of policy

The General Assembly finds that the rising cost and uncertain supply of energy resources require an active program of energy conservation assistance, especially for the residential sector, which often has limited access to expert advice on energy conservation. In response to this need and to the mandate of the National Energy Conservation Policy Act, P.L. 95-619, the former Office of Energy Resources, now the Division of Energy Resources of the Georgia Environmental Finance Authority, on behalf of the Office of Planning and Budget, has developed the state plan for the Residential Conservation Service, which requires certain utilities to offer home energy audits and related services to residential customers. Further, the General Assembly finds that in order to ensure the implementation of the state plan for the Residential Conservation Service and avoid the imposition of the federal plan, adequate authority for state enforcement of the state plan must be instituted. Therefore, in order to provide Georgia's regulated utilities and their customers with the most appropriate and flexible plan for carrying out the Residential Conservation Service, the General Assembly declares that the Office of Planning and Budget shall be authorized to promulgate regulations to establish the Residential Conservation Service and provide for its enforcement.



§ 46-4A-3. Definitions

As used in this chapter, the term:

(1) "Covered utility" means a utility which is regulated in rate-making matters by the commission and which in any calendar year had retail sales of natural gas in excess of 10 billion cubic feet or of electricity in excess of 750 million kilowatt hours during the second preceding calendar year.

(2) "Director" means the director of the Office of Planning and Budget or his designee.

(3) "Person" means any individual, corporation, partnership, association, state, municipality, or political subdivision of a state; any agency, department, or instrumentality of the United States; or any other entity, and includes any officer, agent, or employee of any of the above.

(4) "Program" means the Residential Conservation Service program, established under the National Energy Conservation Policy Act (P.L. 95-619), as amended.



§ 46-4A-4. Powers and duties of director generally

The director shall have and may exercise the following powers and duties:

(1) To adopt, modify, repeal, and promulgate, after consultation with all affected parties and due notice and public hearings held in accordance with and established pursuant to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," rules and regulations for the establishment and implementation of the Residential Conservation Service program. The initial proposed regulations shall be based upon the state plan for the Residential Conservation Service as approved by the United States Department of Energy and shall include provisions for:

(A) Identification of covered utilities;

(B) Utility responsibilities, such as:

(i) Providing program information for customers;

(ii) Performance of on-site energy audits;

(iii) Arranging financing and installation;

(iv) Distribution of lists of contractors, suppliers, and lenders;

(v) Conducting inspections of installed measures;

(vi) Determining qualifications of auditors and inspectors; and

(vii) Establishing record keeping, financial accounting, and reporting requirements;

(C) Development and maintenance of master records of contractors, suppliers, and lenders;

(D) Consumer complaint mechanisms;

(E) Utility supply, installation, and financing of energy products;

(F) Coordination with affected agencies, especially the commission and the office of the Attorney General;

(G) Compliance and enforcement procedures; and

(H) Other program elements required by federal law;

(2) To administer and enforce this chapter and all rules and regulations and orders promulgated hereunder;

(3) To receive and administer any federal funding available for the purposes of this chapter; and

(4) To amend the regulations promulgated under this chapter to conform to any future changes in the federal law and regulations governing the program.



§ 46-4A-5. Inspections and investigations by director; enforcement of chapter by director

(a) The director shall have the authority to investigate the activities of the covered utilities in order to ascertain whether they are in compliance with this chapter and the rules and regulations and orders promulgated hereunder. Such investigations may include routine inspections and inspections arising as a result of information indicating that a violation may have occurred.

(b) The director shall have the authority to take any action authorized by this chapter which he deems necessary to enforce this chapter.



§ 46-4A-6. Proceedings before the director

(a) Whenever the director has reason to believe that a violation of any provision of this chapter or any rule or regulation adopted pursuant to this chapter has occurred, he shall attempt to obtain a remedy with the violator or violators by conference, conciliation, or persuasion. When a remedy is obtained through conference, conciliation, or persuasion, such remedy may be set out in a written consent order and signed by both the director and the violator or violators. A written consent order shall be considered a final order.

(b) In the case of failure of such conference, conciliation, or persuasion to effect a remedy to such violation, the director may, after notice and hearing, issue a final order directed to such violator or violators, which order shall specify the provisions of the chapter or rule or regulation which have been violated and shall direct that necessary corrective action as prescribed in such order be taken within a reasonable time.



§ 46-4A-7. Injunctions, restraining orders, and other orders

Whenever, in the judgment of the director, any covered utility has engaged in or is about to engage in any act or practice which constitutes or will constitute a violation of this chapter, the director may make application to the superior court wherein the covered utility maintains its principal place of business, or, if a nonresident of the state, to the superior court of the county where such covered utility is engaged in or is about to engage in such act or practice, for an order restraining and enjoining such act or practice; and upon a showing by the director that such covered utility has engaged in or is about to engage in any such act or practice, a temporary or permanent injunction, restraining order, or other order shall be granted without the necessity of showing the lack of an adequate remedy at law.



§ 46-4A-8. Commencement and conducting of hearings in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

All hearings under this chapter shall be commenced and conducted in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 46-4A-9. Judicial review

Any person who has exhausted all administrative remedies available before the director and who is aggrieved by a final order or action in a contested case is entitled to judicial review under this chapter. All proceedings for judicial review shall be conducted in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act"; and any party to the proceeding may secure a review of the final judgment of the superior court by appeal in the manner and form provided by law for appeals from the superior courts to the appellate courts of this state.



§ 46-4A-10. Duty of Attorney General to represent director in actions

It shall be the duty of the Attorney General or his representative to represent the director in all actions in connection with this chapter.



§ 46-4A-11. Scope of director's authority to administer chapter relative to federal law

Nothing contained in this chapter shall authorize the director to establish or maintain the Residential Conservation Service program or otherwise administer this chapter except to the extent necessary to avoid the imposition of a federal program pursuant to the National Energy Conservation Policy Act (P.L. 95-619).



§ 46-4A-12. Construction of chapter

No provision of this chapter or any rules or regulations or orders hereunder shall be construed to be a limitation:

(1) On the activities of any privately or publicly owned utility which is not a covered utility;

(2) On the activities of covered utilities, when such activities are not subject to this chapter;

(3) On the activities of contractors, suppliers, or lenders, when such activities are not subject to this chapter;

(4) On the activities of the Division of Energy Resources of the Georgia Environmental Finance Authority in the enforcement or administration of any program or provision of law; and

(5) On the power of any state or local agency in the enforcement or administration of any provision of law it is specifically permitted or required to enforce or administer, including, but not limited to, the Public Service Commission, the office of the Attorney General, and the Construction Industry Licensing Board.



§ 46-4A-13. Failure of covered utility to comply with chapter and rules and regulations

It shall be unlawful for any covered utility to fail to comply with this chapter and the rules and regulations and orders promulgated hereunder.



§ 46-4A-14. Civil penalties; removal of contractor, supplier, or lender from master record

(a) Any covered utility which intentionally or negligently violates any provision of this chapter or the rules and regulations promulgated hereunder or which fails or refuses to comply with any final order of the director issued as provided in this chapter shall be liable for a civil penalty not to exceed $1,000.00 for such violation and an additional civil penalty not to exceed $500.00 for each day such violation continues.

(b) The director, after notice and hearing, shall determine whether or not any covered utility has intentionally or negligently violated any provision of this chapter or has failed or refused to comply with any final order of the director and may, upon a proper finding, issue his order imposing such civil penalties as provided in this Code section. Any covered utility so penalized under this section is entitled to judicial review. All hearings and proceedings for judicial review under this Code section shall be in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," as provided in this chapter. All penalties and interest recovered by the director, as provided in this Code section, together with the cost thereof, shall be paid into the state treasury to the credit of the general fund.

(c) Any contractor, supplier, or lender who is listed on the master record established by the Division of Energy Resources of the Georgia Environmental Finance Authority and who violates any provision of this chapter or the rules or regulations promulgated hereunder is subject to removal from the applicable master record in accordance with the rules and regulations established pursuant to the Residential Conservation Service program.






Chapter 5 - Telephone Service

Article 1 - General Provisions

§ 46-5-1. Exercise of power of eminent domain by telephone companies; placement of posts and other fixtures; regulation of construction of fixtures, posts, and wires near railroad tracks; liability of telephone companies for damages; required information; due compensation

(a) (1) Any telephone company chartered by the laws of this or any other state shall have the right to construct, maintain, and operate its lines and facilities upon, under, along, and over the public roads and highways and rights of way of this state with the approval of the county or municipal authorities in charge of such roads, highways, and rights of way. The approval of such municipal authorities shall be limited to the process set forth in paragraph (3) of subsection (b) of this Code section, and the approval of the county shall be limited to the permitting process set forth in subsection (c) of this Code section. Upon making due compensation, as defined for municipal authorities in paragraph (9) of subsection (b) of this Code section and as provided for counties in subsection (c) of this Code section, a telephone company shall have the right to construct, maintain, and operate its lines through or over any lands of this state; on, along, and upon the right of way and structures of any railroads; and, where necessary, under or over any private lands; and, to that end, a telephone company may have and exercise the right of eminent domain.

(2) Notwithstanding any other law, a municipal authority or county shall not:

(A) Require any telephone company to apply for or enter into an individual license, franchise, or other agreement with such municipal authority or county; or

(B) Impose any occupational license tax or fee as a condition of placing or maintaining lines and facilities in its public roads and highways or rights of way, except as specifically set forth in this Code section.

(3) A county or municipal authority shall not impose any occupational license, tax, fee, regulation, obligation, or requirement upon the provision of the services described in paragraphs (1) and (2) of Code Section 46-5-221, including any occupational license, tax, fee, regulation, obligation, or requirement specifically set forth in any part of this chapter other than Part 4.

(4) Whenever a telephone company exercises its powers under paragraph (1) of this subsection, the posts, arms, insulators, and other fixtures of its lines shall be erected, placed, and maintained so as not to obstruct or interfere with the ordinary use of such railroads or public roads and highways, or with the convenience of any landowners, more than may be unavoidable. Any lines constructed by a telephone company on the right of way of any railroad company shall be subject to relocation so as to conform to any uses and needs of such railroad company for railroad purposes. Such fixtures, posts, and wires shall be erected at such distances from the tracks of said railroads as will prevent any and all damage to said railroad companies by the falling of said fixtures, posts, or wires upon said railroad tracks; and such telephone companies shall be liable to said railroad companies for all damages resulting from a failure to comply with this Code section.

(5) No county or municipal authority shall impose upon a telephone company any build-out requirements on network construction or service deployment, and, to the extent that a telephone company has elected alternative regulation pursuant to Code Section 46-5-165, such company may satisfy its obligations pursuant to paragraph (2) of Code Section 46-5-169 by providing communications service, at the company's option, through any affiliated companies and through the use of any technology or service arrangement; provided, however, that such company shall remain subject to its obligations as set forth in paragraphs (4) and (5) of Code Section 46-5-169. The obligations required pursuant to paragraph (2) of Code Section 46-5-169 shall not apply to a telephone company that has elected alternative regulation pursuant to Code Section 46-5-165 and does not receive distributions from the Universal Access Fund as provided for in Code Section 46-5-167.

(b) (1) Except as set forth in paragraph (6) of this subsection, any telephone company that places or seeks to place lines and facilities in the public roads and highways or rights of way of a municipal authority shall provide to such municipal authority the following information:

(A) The name, address, and telephone number of a principal office and local agent of such telephone company;

(B) Proof of certification from the Georgia Public Service Commission of such telephone company to provide telecommunications services in this state;

(C) Proof of insurance or self-insurance of such telephone company adequate to defend and cover claims of third parties and of municipal authorities;

(D) A description of the telephone company's service area, which description shall be sufficiently detailed so as to allow a municipal authority to respond to subscriber inquiries. For the purposes of this paragraph, a telephone company may, in lieu of or as a supplement to a written description, provide a map on 8 1/2 by 11 inch paper that is clear and legible and that fairly depicts the service area within the boundaries of the municipal authority. If such service area is less than the boundaries of an entire municipal authority, the map shall describe the boundaries of the geographic area to be served in clear and concise terms;

(E) A description of the services to be provided;

(F) An affirmative declaration that the telephone company shall comply with all applicable federal, state, and local laws and regulations, including municipal ordinances and regulations, regarding the placement and maintenance of facilities in the public rights of way that are reasonable, nondiscriminatory, and applicable to all users of the public rights of way, including the requirements of Chapter 9 of Title 25, the "Georgia Utility Facility Protection Act"; and

(G) A statement in bold type at the top of the application as follows: "Pursuant to paragraph (2) of subsection (b) of Code Section 46-5-1 of the Official Code of Georgia Annotated, the municipal authority shall notify the applicant of any deficiencies in this application within 15 business days of receipt of this application."

(2) If an application is incomplete, the municipal authority shall notify the telephone company within 15 business days of the receipt of such application; such notice shall specifically identify all application deficiencies. If no such notification is given within 15 business days of the receipt of an application, such application shall be deemed complete.

(3) Within 60 calendar days of the receipt of a completed application, the municipal authority may adopt such application by adoption of a resolution or ordinance or by notification to the telephone company. The failure of a municipal authority to adopt an application within 60 calendar days of the receipt of a completed application shall constitute final adoption of such application.

(4) If it modifies its service area or provisioned services identified in the original application, the telephone company shall notify the municipal authority of changes to the service area or the services provided. Such notice shall be given at least 20 days prior to the effective date of such change. Such notification shall contain a geographic description of the new service area or areas and new services to be provided within the jurisdiction of the affected municipal authority, if any. The municipal authority shall provide to all telephone companies located in its rights of way written notice of annexations and changes in municipal corporate boundaries which, for the purposes of this Code section, shall become effective 30 days following receipt.

(5) An application adopted pursuant to this Code section may be terminated by a telephone company by submitting a notice of termination to the affected municipal authority. For purposes of this Code section, such notice shall identify the telephone company, the affected service area, and the effective date of such termination, which shall not be less than 60 calendar days from the date of filing the notice of termination.

(6) Any telephone company that has previously obtained permits for the placement of its facilities, has specified the name of such telephone company in such permit application, has previously placed its facilities in any public right of way, and has paid and continues to pay any applicable municipal authority's occupational license taxes, permit fees, franchise fees, except as set forth in paragraph (8) of this subsection, or, if applicable, county permit fees shall be deemed to have complied with this Code section without any further action on the part of such telephone company except as set forth in paragraphs (8), (9), (11), and (17) of this subsection.

(7) Any telephone company that has placed lines and facilities in the public roads and highways or rights of way of a municipal authority without first obtaining permits or otherwise notifying the appropriate municipal authority of its presence in the public roads and highways or rights of way shall provide the information required by paragraph (1) of this subsection, if applicable, to such municipal authority on or before October 1, 2008. As of October 1, 2008, if any telephone company, other than those who meet the requirements of paragraph (6) of this subsection, has failed or fails to provide the information required by paragraph (1) of this subsection to the municipal authority in which its lines or facilities are located, such municipal authority shall provide written notice to such telephone company giving that company 15 calendar days from the date of receipt of such notice to comply with this subsection. In the event the 15 calendar day cure period expires without compliance, such municipal authority may petition the Georgia Public Service Commission which shall, after an opportunity for a hearing, order the appropriate relief.

(8) (A) In the event any telephone company has an existing, valid municipal franchise agreement as of January 1, 2008, the terms and conditions of such existing franchise agreement shall only remain effective and enforceable until the expiration of the existing agreement or December 31, 2012, whichever shall first occur.

(B) In the event any telephone company is paying an existing occupational license tax or fee, based on actual recurring local services revenues, as of January 1, 2008, such payment shall be considered the payment of due compensation without further action on the part of the municipal authority. In the event that the rate of such existing tax or fee exceeds 3 percent of actual recurring local service revenues, that rate shall remain effective until December 31, 2012; thereafter, the payment by such telephone company at the rate of 3 percent shall be considered the payment of due compensation without further action on the part of the municipal authority.

(9) As used in this Code section, "due compensation" for a municipal authority means an amount equal to no more than 3 percent of actual recurring local service revenues received by such company from its retail, end user customers located within the boundaries of such municipal authority. "Actual recurring local service revenues" means those revenues customarily included in the Uniform System of Accounts as prescribed by the Federal Communications Commission for Class "A" and "B" companies; provided, however, that only the local service portion of the following accounts shall be included:

(A) Basic local service revenue, as defined in 47 C.F.R. 32.5000;

(B) Basic area revenue, as defined in 47 C.F.R. 32.5001;

(C) Optional extended area revenue, as defined in 47 C.F.R. 32.5002;

(D) Public telephone revenue, as defined in 47 C.F.R. 32.5010;

(E) Local private line revenue, as defined in 47 C.F.R. 35.5040; provided, however, that the portion of such accounts attributable to audio and video program transmission service where both terminals of the private line are within the corporate limits of the municipal authority shall not be included;

(F) Other local exchange revenue, as defined in 47 C.F.R. 32.5060;

(G) Local exchange service, as defined in 47 C.F.R. 32.5069;

(H) Network access revenue, as defined in 47 C.F.R. 32.5080;

(I) Directory revenue, as defined in 47 C.F.R. 32.5230; provided, however, that the portion of such accounts attributable to revenue derived from listings in portion of directories not considered white pages shall not be included;

(J) Nonregulated operating revenue, as defined in 47 C.F.R. 32.5280; provided, however, that the portion of such accounts attributable to revenues derived from private lines shall not be included; and

(K) Uncollectible revenue, as defined in 47 C.F.R. 32.5300.

Any charge imposed by a municipal authority shall be assessed in a nondiscriminatory and competitively neutral manner.

(10) Any due compensation paid to municipal authorities pursuant to paragraph (9) of this subsection shall be in lieu of any other permit fee, encroachment fee, degradation fee, disruption fee, business license tax, occupational license tax, occupational license fee, or other fee otherwise permitted pursuant to the provisions of subparagraph (A) of paragraph (7) of Code Section 36-34-2 or Code Section 32-4-92 et seq. or any other provision of law regardless of nomenclature.

(11) A telephone company with facilities in the public rights of way of a municipal authority shall begin assessing due compensation, as defined in subsection (a) of this Code section, on subscribers on the date that service commences unless such company is currently paying a municipal authority's occupational license tax. Such due compensation shall be paid directly to each affected municipal authority within 30 calendar days after the last day of each calendar quarter. In the event that due compensation is not paid on or before 30 calendar days after the last day of each calendar quarter, the affected municipal authority shall provide written notice to such telephone company, giving such company 15 calendar days from the date such company receives such notice to cure any such nonpayment. In the event the due compensation remitted to the affected municipal authority is not postmarked on or before the expiration of the 15 day cure period, such company shall pay interest thereon at a rate of 1 percent per month to the affected municipal authority. If the 15 day cure period expires on a Saturday, a Sunday, or a state legal holiday, the due date shall be the next business day. A telephone company shall not be assessed any interest on late payments if due compensation was submitted in error to a neighboring municipal authority.

(12) Each municipal authority may, no more than once annually, audit the business records of a telephone company to the extent necessary to ensure payment in accordance with this Code section. As used in this Code section, "audit" means a comprehensive review of the records of a company which is reasonably related to the calculation and payment of due compensation. Once any audited period of a company has been the subject of a requested audit, such audited period of such company shall not again be the subject of any audit. In the event of a dispute concerning the amount of due compensation due to an affected municipal authority under this Code section, an action may be brought in a court of competent jurisdiction by an affected municipal authority seeking to recover an additional amount alleged to be due or by a company seeking a refund of an alleged overpayment; provided, however, that any such action shall be brought within three years following the end of the quarter to which the disputed amount relates, although such time period may be extended by written agreement between the company and such affected municipal authority. Each party shall bear the party's own costs incurred in connection with any dispute. The auditing municipal authority shall bear the cost of the audit; provided, however, that if an affected municipal authority files an action to recover alleged underpayments of due compensation and a court of competent jurisdiction determines the company has underpaid due compensation due for any 12 month period by 10 percent or more, such company shall be required to pay such municipal authority's reasonable costs associated with such audit along with any due compensation underpayments; provided, further, that late payments shall not apply. All undisputed amounts due to a municipal authority resulting from an audit shall be paid to the municipal authority within 45 days, or interest shall accrue.

(13) The information provided pursuant to paragraph (1) of this subsection and any records or information furnished or disclosed by a telephone company to an affected municipal authority pursuant to paragraph (12) of this subsection shall be exempt from public inspection under Article 4 of Chapter 18 of Title 50. It shall be the duty of such telephone company to mark all such documents as exempt from Article 4 of Chapter 18 of Title 50, and the telephone company shall defend, indemnify, and hold harmless any municipal authority and any municipal officer or employee in any request for, or in any action seeking, access to such records.

(14) No acceptance of any payment shall be construed as a release or as an accord and satisfaction of any claim an affected municipal authority may have for further or additional sums payable as due compensation.

(15) Any amounts overpaid by a company as due compensation shall be deducted from future due compensation owed.

(16) A telephone company paying due compensation pursuant to this Code section may designate that portion of a subscriber's bill attributable to such charge as a separate line item of the bill and recover such amount from the subscriber.

(17) Nothing in this Code section shall affect the authority of a municipal authority to require telephone companies accessing the public roads and highways and rights of way of a municipal authority to obtain permits and otherwise comply with the reasonable regulations established pursuant to paragraph (10) of subsection (a) of Code Section 32-4-92.

(18) If a telephone company does not have retail, end user customers located within the boundaries of a municipal authority, then the payment by such company at the same rates that such payments were being made as of January 1, 2008, to a municipal authority for the use of its rights of way shall be considered the payment of due compensation; provided, however, that at the expiration date of any existing agreement for use of such municipal rights of way or December 31, 2012, whichever is earlier, the payment at rates in accordance with the rates set by regulations promulgated by the Department of Transportation shall be considered the payment of due compensation. Provided, further, that if a telephone company begins providing service after January 1, 2008, and such telephone company does not have retail, end user customers located within the boundaries of a municipal authority, the payment by such company at rates in accordance with the rates set by regulations promulgated by the Department of Transportation to a municipal authority for the use of its rights of way shall be considered the payment of due compensation.

(19) Nothing in this Code section shall be construed to affect any franchise fee payments which were in dispute on or before January 1, 2008.

(c) If a telephone company accesses the public roads and highways and rights of way of a county and such county requires such telephone company to pay due compensation, such due compensation shall be limited to an administrative cost recoupment fee which shall not exceed such county's direct, actual costs incurred in its permitting process, including issuing and processing permits, plan reviews, physical inspection and direct administrative costs; and such costs shall be demonstrable and shall be equitable among applicable users of such county's roads and highways or rights of way. Permit fees shall not include the costs of highway or rights of way acquisition or any general administrative, management, or maintenance costs of the roads and highways or rights of way and shall not be imposed for any activity that does not require the physical disturbance of such public roads and highways or rights of way or does not impair access to or full use of such public roads and highways or rights of way. Nothing in this Code section shall affect the authority of a county to require a telephone company to comply with reasonable regulations for construction of telephone lines and facilities in public highways or rights of way pursuant to the provisions of paragraph (6) of Code Section 32-4-42.



§ 46-5-2. Avoiding or attempting to avoid charges for use of telecommunication service; penalties; computation of damages

(a) It shall be unlawful for any person to avoid or attempt to avoid or to cause another to avoid the lawful charges, in whole or in part, for any telecommunication service as defined in subsection (a) of Code Section 46-5-3 or for the transmission of a message, signal, or other communication by telephone or over telecommunication facilities by the use of any fraudulent scheme, means, or method, or by the use of any unlawful telecommunication device as defined in subsection (a) of Code Section 46-5-3 or other mechanical, electric, or electronic device; provided, however, that this Code section and Code Sections 46-5-3 and 46-5-4 shall not apply to amateur radio repeater operation involving a dial interconnect.

(b) (1) Except as otherwise provided in paragraph (2) of this subsection, any person who violates this Code section shall be guilty of a misdemeanor; provided, however, that upon conviction of a second or subsequent such offense under this Code section, the defendant commits a felony and shall be punished by a fine of not more than $5,000.00 or imprisoned for not less than one nor more than five years, or both.

(2) Any person who violates this Code section by avoiding or causing another to avoid lawful charges for any telecommunication service which lawful charges are in an amount in excess of $10,000.00 commits a felony and shall be punished by a fine of not more than $5,000.00 or imprisoned for not less than one nor more than five years, or both.

(3) The court may, in addition to any other sentence authorized by law, order a person convicted under this Code section to make restitution for the offense.

(4) Any person, corporation, or other entity aggrieved by a violation of this Code section may, in a civil action in any court of competent jurisdiction, obtain appropriate relief, including preliminary and other equitable or declaratory relief, compensatory and punitive damages, reasonable investigation expenses, cost of suit, and reasonable attorney's fees.

(5) Compensatory damages awarded by a court in a civil action under this Code section shall be computed as one of the following:

(A) At any time prior to the entering of a final judgment, the complaining party may elect to recover the actual damages suffered by the complaining party as a result of the violation of this Code section;

(B) In any case where a violator commits more than one violation of this Code section, the complaining party, at any time before final judgment is entered, may elect to recover, in lieu of actual damages, an award of statutory damages for all violations involved in the action in a sum not less than $250.00 nor more than $10,000.00 per violation. The amount of statutory damages shall be determined by the court as the court considers just;

(C) In any case where the court finds that any of the violations of this Code section were committed willfully and for the purposes of commercial advantage or financial gain, the court in its discretion may increase the award of damages, whether actual or statutory, by an amount of not more than $50,000.00; or

(D) Nothing in this paragraph shall prohibit the recovery of other types of damages otherwise authorized under paragraph (4) of this subsection.



§ 46-5-3. Making, possessing, selling, allowing use of, or publishing assembly plans for devices, equipment, or apparatus for committing theft of telecommunications service, or for concealing origin or destination of any telecommunication; compensatory damages

(a) As used in this Code section, the term:

(1) "Telecommunication service" means any service provided for a charge or compensation to facilitate the origination, transmission, emission, or reception of signs, signals, data, writings, images, sounds, or intelligence of any nature by telephone or telephone service, including public pay telephones, or cable television service (CATV), including cellular or other wireless telephones, wire, radio, electromagnetic, photoelectronic, or photo-optical system.

(2) "Telecommunication service provider" means a person, corporation, or other entity which provides telecommunication service, including public pay telephones and including a cellular, paging, or other wireless communications company or other person, corporation, or entity which, for a fee, supplies the facility, cell site, mobile telephone switching office, or other equipment or telecommunication service.

(3) "Unlawful telecommunication device" means any telecommunications device that is capable, or has been illegally altered, modified, or programmed or reprogrammed alone or in conjunction with another access device or other equipment so as to be capable, of acquiring or facilitating the acquisition of any electronic serial number, mobile identification number, personal identification number, or any telecommunication service without the consent of the telecommunication service provider or without the consent of the legally authorized user of the telecommunication device. The term includes telecommunications devices altered to obtain service without the consent of the telecommunication service provider, tumbler phones, counterfeit or clone microchips, scanning receivers of wireless telecommunication service of a telecommunication service provider, and other instruments capable of disguising their identity or location or of gaining access to a communications system operated by a telecommunication service provider. Such term shall not apply to any device operated by a law enforcement agency or telecommunication service provider in the normal course of its activities.

(b) It shall be unlawful for any person knowingly to:

(1) Make or possess any unlawful telecommunication device designed, adapted, or used:

(A) For commission of a theft of telecommunication service in violation of Code Section 46-5-2 or to acquire or facilitate the acquisition of telecommunications service without the consent of the telecommunication service provider; or

(B) To conceal, or to assist another to conceal, from any supplier of telecommunication service or from any lawful authority the existence or place of origin or of destination of any telecommunication;

(2) Sell, give, transport, or otherwise transfer to another, or offer or advertise for sale, any unlawful telecommunication device, or plans or instructions for making or assembling the same, under circumstances evincing an intent to use or employ such unlawful telecommunication device; or to allow such unlawful telecommunication device to be used or employed for a purpose described in paragraph (1) of this subsection or knowing or having reason to believe that the same is intended to be so used or that the aforesaid plans or instructions are intended to be used for making or assembling such unlawful telecommunication device; or

(3) Publish plans or instructions for making or assembling or using any unlawful telecommunication device.

(c) (1) Any person who violates this Code section shall be guilty of a felony and, upon conviction thereof, shall be punished by a fine of not more than $1,000.00 or by imprisonment in the penitentiary for not less than one nor more than five years, or both; provided, however, that upon conviction of a second or subsequent such offense under this Code section, the defendant shall be punished by a fine of not more than $5,000.00 or imprisoned for not less than three nor more than ten years, or both.

(2) The court may, in addition to any other sentence authorized by law, order a person convicted under this Code section to make restitution for the offense.

(3) Any person, corporation, or other entity aggrieved by a violation of this Code section may, in a civil action in any court of competent jurisdiction, obtain appropriate relief, including preliminary and other equitable or declaratory relief, compensatory and punitive damages, reasonable investigation expenses, cost of suit, and reasonable attorney's fees.

(4) Compensatory damages awarded by a court in a civil action under this Code section shall be computed as one of the following:

(A) At any time prior to the entering of a final judgment, the complaining party may elect to recover the actual damages suffered by the complaining party as a result of the violation of this Code section;

(B) In any case where a violator commits more than one violation of this Code section, the complaining party, at any time before final judgment is entered, may elect to recover, in lieu of actual damages, an award of statutory damages of not less than $250.00 nor more than $10,000.00 for each unlawful telecommunications device involved in the action. The amount of statutory damages shall be determined by the court as the court considers just;

(C) In any case where the court finds that any of the violations of this Code section were committed willfully and for the purposes of commercial advantage or financial gain, the court in its discretion may increase the award of statutory damages by an amount of not more than $50,000.00 for each unlawful telecommunication device involved in the action; or

(D) Nothing in this paragraph shall prohibit the recovery of other types of damages otherwise authorized under paragraph (3) of this subsection.



§ 46-5-4. Seizure and disposal of devices, equipment, or any plan or instruction used for committing theft of telecommunications service

Any unlawful telecommunication device as defined in subsection (a) of Code Section 46-5-3 or other instrument, apparatus, equipment, or device, or any plan or instruction therefor, referred to in Code Section 46-5-3 may be seized by court order, or under a search warrant issued by a judge or a magistrate, or incident to a lawful arrest. Upon the conviction of any person for a violation of any provisions of Code Section 46-5-2 or 46-5-3, such instrument, apparatus, equipment, device, plan, or instruction shall be either destroyed as contraband by the sheriff of the county in which such person was convicted or turned over to the telephone company or telecommunication service provider in whose territory such instrument, apparatus, equipment, device, plan, or instruction was seized.



§ 46-5-5. Inclusion of local exchanges 495 and 567 in area code 404

Local exchanges 495 and 567 shall be included in the current 404 area code on or before July 1, 1996, and removed from the 706 area code; provided, however, that if a geographic area of the 404 area code is designated as a different area code and such geographic area is contiguous to a part of the geographic area where local exchange 495 or 567 is operational, then nothing in this Code section shall prohibit local exchange 495 or 567 from being included in the newly designated area code.



§ 46-5-6. Exclusive power and authority of the Public Service Commission to prescribe rules and regulations regarding public pay telephones

The Public Service Commission shall have the exclusive power and authority to prescribe rules and regulations for the operation, maintenance, location, and deployment of public pay telephones within this state.



§ 46-5-7. Plan to ensure confidentiality of family violence shelters' addresses and locations

(a) Prior to January 1, 2005, each person, corporation, or other entity that provides telephone service in this state and each person, corporation, or other entity that publishes, disseminates, or otherwise provides telephone directory information or listings of telephone subscribers in this state shall file a plan with the commission setting forth in detail how such person, corporation, or other entity will protect the confidentiality of the address or location of family violence shelters, as defined in Code Section 19-13-20, in this state. Such plan shall describe the manner in which the person, corporation, or other entity will identify all such shelters and the manner in which the person, corporation, or other entity will keep the location and address of such shelters confidential.

(b) Such persons, corporations, and other entities shall update such plans at least every 24 months.

(c) Such original and updated plans shall be approved by the commission within a reasonable time upon a determination that the plans are reasonably effective in identifying the family violence shelters in the state and in maintaining the confidentiality of the location and address of such family violence shelters. If the commission determines that a plan is inadequate, it shall state the basis on which the plan was determined to be inadequate and shall allow the person, corporation, or other entity filing such plan a period of not more than 30 days to file a revised plan that is acceptable to the commission.

(d) Such plans shall not be open to examination by the public and shall be exempt from disclosure under the provisions of Article 4 of Chapter 18 of Title 50.

(e) Within three days of filing original plans or updates with the commission, each person, corporation, or other entity subject to this Code section shall submit a copy of all original plans, updated plans, and revised plans to the State Commission on Family Violence, which is authorized to provide comments concerning such plans to the commission in order to aid in review and approval of such plans.

(f) The filing or approval of such plans shall not in any manner be a defense to any action or prosecution.



§ 46-5-8. Termination of wireless communications service contracts by service members

(a) As used in this Code section, the term "service member" means an active duty member of the regular or reserve component of the United States armed forces, the United States Coast Guard, the Georgia National Guard, or the Georgia Air National Guard on ordered federal duty for a period of 90 days or longer.

(b) Any service member may terminate his or her wireless telecommunications service contract by providing the wireless telecommunications provider with a written notice of termination, effective on the date specified in the notice, which date shall be at least 30 days after receipt of the notice by the wireless telecommunications provider, if any of the following criteria are met:

(1) The service member is required, pursuant to a permanent change of station orders, to move outside the area served by the wireless telecommunications provider or to an area where the type of wireless telecommunications service being provided to the service member is not available from the wireless telecommunications provider;

(2) The service member is discharged or released from active duty or state active duty and will return from such duty to an area not served by the wireless telecommunications provider or where the type of telecommunications service contracted for is not available from the wireless telecommunications provider;

(3) The service member is released from active duty after having entered into a contract for wireless telecommunications service while on active duty status and the wireless telecommunications provider does not provide telecommunications service or the same type of wireless telecommunications service contracted for in the region of the service member's home of record prior to entering active duty;

(4) The service member receives military orders requiring him or her to move outside the continental United States; or

(5) The service member receives temporary duty orders, temporary change of station orders, or active duty or state active duty orders to an area not served by the wireless telecommunications provider or where the type of wireless telecommunications service contracted for is not available from the wireless telecommunications provider, provided such orders are for a period exceeding 60 days.

(c) The written notice to the wireless telecommunications provider must be accompanied by either a copy of the official military orders or a written verification signed by the service member's commanding officer.

(d) Upon termination of a contract under this Code section, the service member is liable for the amount due under the contract prorated to the effective date of the termination payable at such time as would have otherwise been required by the terms of the contract. The service member is not liable for any other fees due to the early termination of the contract as provided for in this Code section.

(e) The provisions of this Code section shall apply to any contract for wireless telecommunications service entered into on or after July 1, 2005, and to any renewals, modifications, or extensions of any such contract in effect on such date and may not be waived or modified by the agreement of the parties under any circumstances.






Article 2 - Telephone Service

Part 1 - General Provisions

§ 46-5-20. Judicial proceedings for disconnection and removal of illegally used telephone facilities; liability of telephone companies for complying with order of disconnection and removal

(a) When any municipal, county, state, or federal law enforcement officer acting within his apparent jurisdiction has reason to believe that certain telephone facilities or any part thereof are being used or have been used in violation of any federal law, the laws of the State of Georgia, or the ordinances of any municipality therein, that officer may make oath or affidavit stating his belief to the district attorney of the judicial circuit in which the telephone facilities are located. Thereupon, the district attorney shall petition the judge of the superior court of that circuit to issue a rule nisi which shall be promptly served upon the person in whose name the telephone facilities are listed, requiring the party, within a reasonable time to be fixed by the judge, which shall not be less than 48 hours from time of service of the petition on said party, to show cause before the judge why the telephone facilities should not be promptly removed. At the hearing on the rule nisi the burden of proof shall be upon the petitioner.

(b) Upon a finding by the court that the telephone facilities are being or have been used in violation of the laws described in subsection (a) of this Code section, the court shall issue an order requiring the telephone company which is rendering service over the facilities to disconnect and remove such facilities. Upon receipt of such order, which shall be served upon an officer of the telephone company by the sheriff of the county in which the telephone facilities are installed or by his duly authorized deputies, the telephone company shall proceed within a reasonable time to disconnect and remove such facilities and discontinue all telephone service rendered over the facilities until further order of the court.

(c) The law enforcement officer who applies to the district attorney for the removal of such facilities shall, in his official capacity, be a necessary party to any proceeding or action arising out of or under this Code section.

(d) No telephone company shall be liable for any damages, penalty, or forfeiture, whether civil or criminal, for any act performed in compliance with any order issued by the judge of the superior court under this Code section.



§ 46-5-21. Using telephone communications for obscene, threatening, or harassing purposes

(a) It shall be a misdemeanor for any person, by means of telephone communication in this state, to:

(1) Make any comment, request, suggestion, or proposal which is obscene, lewd, lascivious, filthy, or indecent;

(2) Make a telephone call, whether or not conversation ensues, without disclosing his identity and with intent to annoy, abuse, threaten, or harass any person at the called number;

(3) Make or cause the telephone of another repeatedly or continuously to ring, with intent to harass any person at the called number; or

(4) Make repeated telephone calls, during which conversation ensues, solely to harass any person at the called number.

(b) Any person who knowingly permits any telephone under his control to be used for any purpose prohibited by this Code section shall be guilty of a misdemeanor.



§ 46-5-22. Using telephone communications for obscene comments, requests, or suggestions; injunction; recorded commercial message

(a) It shall be unlawful for any person, by means of a telephone communication for commercial purposes, to make directly or by means of an electronic recording device, any comment, request, suggestion, or proposal which is obscene, lewd, lascivious, filthy, or indecent. Any person who makes any such comment, request, suggestion, or proposal may be subject to prosecution under this Code section regardless of whether such person placed or initiated the telephone call.

(b) It shall be unlawful for any person to permit knowingly any telephone or telephone facility connected to a local exchange telephone under such person's control to be used for any purpose prohibited by this Code section.

(c) Any person who violates any provision of this Code section shall be guilty of a misdemeanor. For purposes of this subsection, each day of a violation shall constitute a separate offense.

(d) A court may grant a preliminary injunction under this Code section after due notice to the party to be enjoined and upon a sufficient showing of the likelihood of ultimate success in a prosecution under this Code section and showing that such injunction would be in the public interest. Such injunction shall be dissolved by the court if a full trial on the merits is not scheduled within such period as may be specified by the court not to exceed 30 days.

(e) In the event that a person applies to a local exchange telephone company for use of the local exchange telephone company's facilities for the purpose of transmitting a recorded commercial message, the local exchange telephone company shall have the authority to review the message and deny the applicant's request for facilities if the message appears to violate the provisions of this Code section.



§ 46-5-23. Use of automatic dialing and recorded message (ADAD) equipment

(a) (1) As used in this Code section, the term "ADAD equipment" means any device or system of devices which is used, whether alone or in conjunction with other equipment, for the purpose of automatically selecting or dialing telephone numbers and disseminating prerecorded messages to the numbers so selected or dialed.

(2) It shall be unlawful for any person to use, to employ or direct another person to use, or to contract for the use of ADAD equipment for the purpose of advertising or offering for sale, lease, rental, or as a gift any goods, services, or property, either real or personal, primarily for personal, family, or household use or for the purpose of conducting polls or soliciting information where:

(A) Consent is not received prior to the initiation of the calls as specified in paragraph (3) of this subsection;

(B) Such use is other than between the hours of 8:00 A.M. and 9:00 P.M.;

(C) The ADAD equipment will operate unattended or is not so designed and equipped with an automatic clock and calendar device that it will not operate unattended, even in the event of power failures;

(D) Such use involves either the random or sequential dialing of telephone numbers;

(E) The telephone number required to be stated in subparagraph (G) of this paragraph is not one which during normal business hours is promptly answered in person by a person who is an agent of the person on whose behalf the automatic calls are made and who is willing and able to provide information concerning the automatic calls;

(F) The automatic dialing and recorded message player does not automatically and immediately terminate its connection with any telephone call within ten seconds after the person called fails to give consent for the playing of a recorded message or hangs up his or her telephone;

(G) The recorded message fails to state clearly the name and telephone number of the person or organization initiating the call within the first 25 seconds of the call and at the conclusion of the call; or

(H) Such use involves calls to telephone numbers which at the request of the customer have been omitted from the telephone directory published by the local exchange company serving the customer or involves calls to hospitals, nursing homes, fire protection agencies, or law enforcement agencies;

(3) (A) A person may give consent to a call made with ADAD equipment when a line operator introduces the call and states an intent to play a recorded message. Any such consent shall apply only to one particular call and shall not constitute prior consent to receive further calls through the use of such ADAD equipment.

(B) Any person wishing to receive telephone calls through the use of ADAD equipment shall give his or her written consent to the person using, employing or directing another person to use, or contracting for the use of such ADAD equipment. Any forms used for such written consent by any person using, employing or directing another person to use, or contracting for the use of such ADAD equipment shall clearly and conspicuously state its purpose and effect and clearly and conspicuously give notice of how the consent may be withdrawn. A record of such written consent shall be maintained by the person to whom consent is given and shall be made available to the commission or its authorized representative, without further action, during normal business hours and following reasonable notice. Such consent shall, unless withdrawn, be valid for a period of two years from the date on which it is executed; and such record of written consent shall be maintained by the person to whom consent is given for at least the same period of time. Any consent to receive telephone calls through the use of ADAD equipment shall be void and withdrawn on the fifteenth day following the receipt of a letter withdrawing such consent. It shall be unlawful for any person to whom written consent is given to fail to maintain the record of such written consent for the time period required by this paragraph or to prevent or hinder the commission or its authorized representative from inspecting any such record of written consent.

(b) It shall not be unlawful for any person to use, to employ or direct another person to use, or to contract for the use of ADAD equipment in any manner covered by the provisions of subparagraphs (a)(2)(B) through (a)(2)(G) of this Code section when:

(1) Calls are made with ADAD equipment by a nonprofit organization, or by an individual using such calls other than for commercial profit-making purposes, and the calls do not involve the advertisement or offering for sale, lease, or rental of goods, services, or property;

(2) Calls made with ADAD equipment relate to payment for, service of, or warranty coverage of previously ordered or purchased goods or services; or

(3) Calls made with ADAD equipment relate to collection of lawful debts.

(c) It shall be unlawful for any person to connect any ADAD equipment to any telephone line in this state for the purpose of making telephone calls to persons in this state through the use of ADAD equipment unless a permit has been issued for such ADAD equipment by the commission. Any person desiring to use ADAD equipment in this state shall make application for a permit to the commission on forms prescribed by the commission and shall pay a fee as prescribed by the commission for such permit. Permits shall be renewed biennially as prescribed by the commission and upon payment of a renewal fee. The fees charged shall cover the administrative cost for the issuance of such permits. Permits shall be subject to suspension or revocation for any violation of this Code section.

(d) The provisions of this Code section shall supersede any prior rule, regulation, or order of the commission governing the use of ADAD equipment but shall not prohibit or supersede any future rule, regulation, or order of the commission governing the use of ADAD equipment except to the extent that any such rule, regulation, or order directly conflicts with this subsection. Except for criminal sanctions, the commission is charged with the responsibility of enforcing this Code section; and the commission shall require local exchange companies to file with the commission appropriate tariff revisions to implement this subsection. Any person who operates or utilizes ADAD equipment in violation of the provisions of this Code section shall be subject to disconnection of telephone service if the violation does not cease within ten days from the date of notification to such person by the local exchange company; and the tariff revisions filed by local exchange companies shall provide for the giving of such notification by local exchange companies and for such disconnection of service.

(e) Any person who violates any provision of this Code section shall be guilty of a misdemeanor.



§ 46-5-24. Use of certain telephone numbers by ADAD equipment prohibited

(a) As used in this Code section, the term:

(1) "ADAD equipment" means any device or system of devices which is used, whether alone or in conjunction with other equipment, for the purpose of automatically selecting or dialing telephone numbers and disseminating prerecorded messages to the numbers so selected or dialed.

(2) "976 number" means any seven-digit telephone number the first three digits of which are 976 or any other combination of numbers and for which a per-call fee is charged for calling such telephone number.

(b) (1) It shall be unlawful for any person making use of a 976 number for the receipt of incoming calls to use, to employ or direct another person to use, or to contract for the use of ADAD equipment for the purpose of soliciting any person to call such 976 number.

(2) It shall be unlawful for any person making use of a 976 number for the receipt of incoming calls to use, to employ or direct another person to use, or to contract for the use of the United States mail for the purpose of soliciting any person to call such 976 number.

(c) No telephone exchange company shall provide access to a 976 number or numbers to any person who solicits calls to such number or numbers through the use of ADAD equipment or through the use of the United States mail. The telephone exchange companies shall, upon the order of the commission, withdraw access to a 976 number or numbers from any person if calls to such number or numbers are solicited by ADAD equipment or are solicited through the use of the United States mail.

(d) The provisions of this Code section shall supersede any rule, regulation, or order governing the use of 976 numbers if such is in conflict with this Code section. Except for criminal sanctions, the commission is charged with the responsibility of enforcing this Code section. Any person who violates any provision of this Code section shall be subject to disconnection of 976 number telephone service if the commission determines that any violation has occurred and upon the commission's, thereafter, issuing an order directing such disconnection.

(e) Any person who violates any provision of subsection (b) of this Code section shall be guilty of a misdemeanor.



§ 46-5-25. Transmission of unsolicited commercial facsimile messages

(a) As used in this Code section, the term "telefacsimile" shall refer to any process by which electronic signals are transmitted by any telephone system for conversion into written text.

(b) It shall be unlawful for any person to initiate the transmission of, employ or direct another person to initiate the transmission of, or contract for the initiation of the transmission of an unsolicited facsimile message for the commercial purpose of advertising or offering the sale, lease, rental, or gift of any goods, services, or real or personal property.

(c)(1) Subsection (b) of this Code section shall not apply where the recipient has consented to the receipt of one or more telefacsimile messages or where there exists a prior contractual or business relationship between the recipient and the initiator or the initiator's principal.

(2) The exception provided for in paragraph (1) of this subsection shall not apply where the recipient has notified the initiator or the initiator's principal that the recipient does not wish to receive further telefacsimile messages from the initiator or the initiator's principal.

(d) Any person who violates this Code section shall be guilty of a misdemeanor and upon conviction shall be punished by a fine not to exceed $1,000.00. Each transmission of a facsimile message in violation of this Code section shall constitute a separate offense.

(e) The commission is charged with the responsibility of civil enforcement of this Code section and the commission shall require local exchange companies to file with the commission appropriate tariff revisions to implement this subsection. Any person who violates the provisions of this Code section shall be subject to disconnection of telephone service if the violation does not cease within ten days from the date of notification to such person by the local exchange company; and the tariff revisions filed by local exchange companies shall provide for the giving of such notification by local exchange companies and for such disconnection of service.



§ 46-5-26. Access to live telephone operator

(a) Each telecommunications utility and telecommunications company that provides operator service shall ensure that a caller may obtain access to a live operator through a method designed to be easily and clearly understandable and accessible to the caller. This Code section applies regardless of the method by which the telecommunications utility or telecommunications company provides the operator service. The requirements of this Code section shall not apply to telephones located in prisons or jail facilities or to wireless telecommunication services. For the purpose of this Code section, "operator services" means services that are provided when a caller dials "0".

(b) The failure of a telecommunications utility or telecommunications company to provide access to a live operator as required in subsection (a) of this Code section shall not serve as the basis for a cause of action for personal injuries or damage to property.



§ 46-5-27. Telephone solicitations to residential, mobile, or wireless subscribers; Public Service Commission to establish and maintain list of certain subscribers; authorization for imposition of administrative fees; confidential nature of data base; required identification

(a) The General Assembly finds that:

(1) The use of the telephone to market goods and services is pervasive now due to the increased use of cost-effective telemarketing techniques;

(2) Over 30,000 businesses actively telemarket goods and services to business and residential customers;

(3) Every day, over 300,000 solicitors place calls to more than 18 million Americans, including citizens of this state;

(4) Telemarketing, however, can be an intrusive and relentless invasion of the privacy and peacefulness of individuals;

(5) Many citizens of this state are outraged over the proliferation of nuisance calls from telemarketers;

(6) Individuals' privacy rights and commercial freedom of speech can be balanced in a way that accommodates both the privacy of individuals and legitimate telemarketing practices; and

(7) It is in the public interest to establish a mechanism under which the individual citizens of this state can decide whether or not to receive telemarketing calls.

(b) As used in this Code section, the term:

(1) "Caller identification service" means a type of telephone service which permits telephone subscribers to see the telephone number of incoming telephone calls.

(2) "Residential, mobile, or wireless subscriber" means a person who has subscribed to telephone service from a local exchange company or mobile or wireless telephone service provider or other persons living or residing with such person.

(3) "Telephone solicitation" means any voice communication over a telephone line for the purpose of encouraging the purchase or rental of, or investment in, property, goods, or services, but does not include communications:

(A) To any residential, mobile, or wireless subscriber with that subscriber's prior express invitation or permission;

(B) By or on behalf of any person or entity with whom a residential, mobile, or wireless subscriber has a prior or current business or personal relationship; or

(C) By or on behalf of a charitable organization which has filed a registration statement pursuant to Code Section 43-17-5, is exempt from such registration under paragraphs (1) through (6) of subsection (a) of Code Section 43-17-9, or is exempt from such registration as a religious organization or agency referred to in paragraph (2) of Code Section 43-17-2.

Such communication may be from a live operator, through the use of ADAD equipment as defined in Code Section 46-5-23, or by other means.

(c) No person or entity shall make or cause to be made any telephone solicitation to the telephone line of any residential, mobile, or wireless subscriber in this state who has given notice to the commission, in accordance with regulations promulgated under subsection (d) of this Code section, of such subscriber's objection to receiving telephone solicitations.

(d) (1) The commission shall establish and provide for the operation of a data base to compile a list of telephone numbers of residential, mobile, and wireless subscribers who object to receiving telephone solicitations. It shall be the duty of the commission to have such data base in operation no later than January 1, 1999.

(2) Such data base may be operated by the commission or by another entity selected by and awarded a contract by the commission.

(3) No later than January 1, 1999, the commission shall promulgate regulations which:

(A) Require each local exchange company to inform its residential, mobile, or wireless subscribers of the opportunity to provide notification to the commission or its contractor that such subscriber objects to receiving telephone solicitations;

(B) Specify the methods by which each residential, mobile, or wireless subscriber may give notice to the commission or its contractor of his or her objection to receiving such solicitations and methods for revocation of such notice;

(C) Specify the length of time for which a notice of objection shall be effective and the effect of a change of telephone number on such notice;

(D) Specify the methods by which such objections and revocations shall be collected and added to the data base;

(E) Specify the methods by which any person or entity desiring to make telephone solicitations will obtain access to the data base as required to avoid calling the telephone numbers of residential, mobile, or wireless subscribers included in the data base; and

(F) Specify such other matters relating to the data base that the commission deems desirable.

(4) If, pursuant to 47 U.S.C. Section 227(c)(3), the Federal Communications Commission establishes a single national data base of telephone numbers of subscribers who object to receiving telephone solicitations, the commission shall include the part of such single national data base that relates to Georgia in the data base established under this Code section.

(e) The commission may provide by rule or regulation for administrative fees to be imposed upon:

(1) A residential, mobile, or wireless subscriber for each notice of inclusion in the data base established under this Code section; provided, however, that the commission shall not set this fee in an amount greater than $5.00; and

(2) A person or entity desiring to make telephone solicitations for access to or for electronic copies of the data base established under this Code section.

(f) (1) Information contained in the data base established under this Code section shall be used only for the purpose of compliance with this Code section or in a proceeding or action under subsection (h) or (i) of this Code section. Such information shall not be subject to public inspection or disclosure under Article 4 of Chapter 18 of Title 50.

(2) No person shall knowingly compile or disseminate or compile and disseminate information obtained from the data base for any reason other than those legitimate purposes established by law. Any person found guilty of violating this subsection shall be guilty of a misdemeanor and upon conviction shall be punished by a fine not to exceed $1,000.00. Each instance of an unauthorized disclosure of information from the data base shall constitute a separate offense.

(g) (1) Any person or entity who makes a telephone solicitation to the telephone line of any residential, mobile, or wireless subscriber in this state shall, at the beginning of such call, state clearly the identity of the person or entity initiating the call.

(2) No person or entity who makes a telephone solicitation to the telephone line of a residential, mobile, or wireless subscriber in this state shall knowingly utilize any method to block or otherwise circumvent such subscriber's use of a caller identification service.

(h) The Attorney General shall have authority to initiate proceedings, pursuant to Code Section 10-1-397, relating to a knowing violation or threatened knowing violation of subsection (c) or (g) of this Code section. Such proceedings include without limitation proceedings to issue a cease and desist order, to issue an order imposing a civil penalty up to a maximum of $2,000.00 for each knowing violation, and to seek additional relief in any superior court of competent jurisdiction. Such actions shall be brought in the name of the state. The provisions of Code Sections 10-1-398, 10-1-398.1, and 10-1-405 shall apply to proceedings initiated by the Attorney General under this subsection. The Attorney General is authorized to issue investigative demands, issue subpoenas, administer oaths, and conduct hearings in the course of investigating a violation of subsection (c) or (g) of this Code section, in accordance with the provisions of Code Sections 10-1-403 and 10-1-404.

(i) Any person who has received more than one telephone solicitation within any 12 month period by or on behalf of the same person or entity in violation of subsection (c) or (g) of this Code section may either bring an action to enjoin such violation; bring an action to recover for actual monetary loss from such knowing violation or to receive up to $2,000.00 in damages for each such knowing violation, whichever is greater; or bring both such actions.

(j) It shall be a defense in any action or proceeding brought under subsection (h) or (i) of this Code section that the defendant has established and implemented, with due care, reasonable practices and procedures to effectively prevent telephone solicitations in violation of this Code section.

(k) No action or proceeding may be brought under subsection (h) or (i) of this Code section:

(1) More than two years after the person bringing the action knew or should have known of the occurrence of the alleged violation; or

(2) More than two years after the termination of any proceeding or action by the State of Georgia, whichever is later.

(l) A court of this state may exercise personal jurisdiction over any nonresident or his or her executor or administrator as to an action or proceeding authorized by this Code section in accordance with the provisions of Code Section 9-10-91.

(m) The remedies, duties, prohibitions, and penalties of this Code section are not exclusive and are in addition to all other causes of action, remedies, and penalties provided by law.

(n) No provider of telephone caller identification service shall be held liable for violations of this Code section committed by other persons or entities.



§ 46-5-28. Consent required for inclusion of subscribers' names or dialing numbers in a wireless telephone data base or a traditional telephone directory; exceptions; disclosure of wireless numbers to telemarketers prohibited; violations; immunity of service suppliers for authorized disclosures

(a) As used in this Code section, the term:

(1) "Service supplier" means a person or entity who provides wireless service to a telephone subscriber.

(2) "Traditional telephone directory" means a telephone directory, in any format, containing a majority of the landline telephone numbers for the given geographic coverage area for that directory.

(3) "Wireless service" means "commercial mobile service" as defined under Section 332(D) of the Federal Telecommunications Act of 1996 (47 U.S.C. Section 157, et seq.), regulations of the Federal Communications Commission, and the Omnibus Budget Reconciliation Act of 1993 (P.L. 103-66) and includes real-time, two-way interconnected voice service which is provided over networks which utilize intelligent switching capability and offer seamless handoff to customers. The term does not include one-way signaling service, data transmission service, nonlocal radio access line service, or a private telecommunications service.

(4) "Wireless telephone data base" means any collection of telephone numbers that identifies the names and telephone numbers of multiple subscribers of one or more service suppliers.

(b) A service supplier or any direct or indirect affiliate or agent of a service supplier providing the name and dialing number of a subscriber for inclusion in any wireless telephone data base which is or will be made publicly available shall not include the dialing number of any wireless service subscriber without first obtaining the express consent of that subscriber. The subscriber's consent shall meet all of the following requirements:

(1) It shall be recorded in oral, electronic, or written form;

(2) It shall be:

(A) A separate document that is not attached to any other document or if it is within another document shall be in a separate section of the document that includes the disclosure;

(B) A separate screen or if it is within another screen shall be in a separate section of the screen that includes the disclosure; or

(C) A sound recording of a discrete verbal confirmation;

(3) It shall be unambiguous and conspicuously disclose that the subscriber is consenting to have the subscriber's dialing number sold or licensed as part of a publicly accessible wireless telephone data base; and

(4) The service supplier must disclose in an unambiguous and conspicuous manner to the wireless customer that upon consent: (A) the customer is agreeing to have his or her wireless number accessed by anyone who utilizes the wireless telephone data base; and (B) if the customer has a rate plan that charges the customer for usage, that calls received as a result, unsolicited or otherwise, will be applied against the subscriber's planned minutes.

(c) A subscriber who provides express consent pursuant to subsection (b) of this Code section may revoke that consent at any time. A service supplier shall comply with the subscriber's request to opt out within a reasonable period of time, not to exceed 60 days.

(d) A subscriber shall not be charged for making the choice to not be listed in a publicly accessible wireless telephone data base.

(e) This Code section does not apply to the provision of telephone numbers to the following parties for the purposes indicated; provided, however, that such parties shall use such telephone numbers solely for the purposes indicated and shall not transfer such telephone numbers to any third party:

(1) Any law enforcement agency, fire protection agency, public health agency, public environmental health agency, city or county emergency services planning agency, or private for-profit agency operating under contract with, and at the direction of, one or more of these agencies, for the exclusive purpose of responding to a 9-1-1 call or communicating an imminent threat to life or property. This information or these records shall not be open to examination for any purpose not directly connected with the administration of the services specified in this paragraph;

(2) A lawful process issued under state or federal law;

(3) A service supplier providing service between service areas for the provision to the subscriber of telephone service between service areas, or third parties for the limited purpose of providing collection and billing services for the service supplier;

(4) A service supplier to effectuate a subscriber's request to transfer the subscriber's assigned telephone number from the subscriber's existing service supplier to a new service supplier;

(5) The commission; or

(6) A traditional telephone directory publisher, for the purposes of publishing a directory in any format, so long as the information was published before July 1, 2005.

(f) Subsequent to July 1, 2005, a traditional telephone directory publisher must obtain the wireless subscriber's recorded oral, electronic, or written consent for the wireless subscriber's name and wireless dialing number to be published in a traditional telephone directory.

(g) No service supplier shall sell or otherwise provide a list of wireless numbers to any telemarketer except that such numbers may be provided to a telemarketer affiliated with the service supplier for the sole purpose of facilitating communication by or on behalf of the service supplier as permitted under subparagraph (b)(3)(B) of Code Section 46-5-27.

(h) Every deliberate violation of this Code section is grounds for a civil suit by the aggrieved subscriber against the service supplier responsible for the violation.

(i) No service supplier shall be subject to criminal or civil liability for the release of customer information as authorized by this Code section.






Part 1A - Telephone System for the Physically Impaired

§ 46-5-30. Establishment, administration, and operation of state-wide dual party relay service and audible universal information access service

(a) The General Assembly finds and declares that it is in the public interest to provide basic telecommunications services to all citizens of this state who, because of physical impairments, particularly hearing and speech impairments, cannot otherwise communicate over the telephone. It is further in the public interest to take advantage of innovative technological uses of basic telecommunications services to allow for universal access to information by blind and otherwise print disabled citizens of this state.

(b) The commission shall establish, implement, administer, and promote a state-wide single provider dual party relay service operating seven days per week, 24 hours per day, and contract for the administration and operation of such relay service. The commission shall also establish, implement, administer, and promote a state-wide audible universal information access service operating seven days per week and 24 hours per day and shall contract for the administration and operation of such information access service. The commission shall further establish, implement, administer, and promote a telecommunications equipment distribution program and contract for the administration and operation of such program.

(c) The commission shall require all local exchange telephone companies in this state, except those operated by telephone membership corporations, to impose a monthly maintenance surcharge on all residential and business local exchange access facilities. For the purpose of this subsection, "exchange access facility" means the access from a particular telephone subscriber's premise to the telephone system of a local exchange telephone company. "Exchange access facility" includes local exchange company provided access lines, private branch exchange trunks, and centrex network access registers, all as defined by tariffs of telephone companies as approved by the commission. The amount of the surcharge shall be determined by the commission based upon the amount of funding necessary to accomplish the purposes of this Code section and provide the services on an ongoing basis; however, in no case shall the amount exceed 20 cent(s) per month. A maximum of 5 cent(s) of this monthly surcharge per access line shall be utilized for a telecommunications equipment distribution program and a maximum of 1 cent(s) of this monthly surcharge per access line shall be utilized to fund an audible universal information access service. If the projected cost of the operation of the relay service exceeds a monthly surcharge of 15 cent(s) at any time, funding for the telecommunications equipment distribution program and the audible universal information access service will be reduced by the amount required to fully fund the relay service, under the existing cap of 20 cent(s) for the period of time necessary. No additional fees other than the surcharge authorized by this subsection shall be imposed on any user of such relay or information access service. The local exchange companies shall collect the surcharge from their customers and transfer the moneys collected to a special fund to be held separate from all other funds. The fund shall be used solely for the administration and operation of the relay service, the information access service, and the telecommunications equipment distribution program and for other hearing technology and shall not be imposed, collected, or expended for any other purpose.

(d) The dual party relay system shall protect the privacy of persons to whom relay services are provided and shall require all operators to maintain the confidentiality of all telephone messages. The confidentiality and privacy of persons to whom relay services are provided will be protected by means of the following:

(1) The relay center shall not maintain any form of permanent copies of messages relayed by their operators or allow the content of telephone messages to be communicated to, or accessible to, nonstaff members;

(2) Persons using the relay services shall not be required to provide any personal identifying information until the party they are calling is on the line, and shall only be required to identify themselves to the extent necessary to fulfill the purpose of their call;

(3) Relay operators shall not leave messages with third parties unless instructed to do so by the person making the call;

(4) Relay operators shall not intentionally alter a relayed conversation; and

(5) Relay operators shall not refuse calls or limit the length of calls.

(e) Neither the commission nor the providers of the dual party relay system service or the audible universal information access service nor, except in cases of willful misconduct, gross negligence, or bad faith, the employees of the providers of the dual party relay system service or the audible universal information access service shall be liable for any claims, actions, damages, or causes of action arising out of or resulting from the establishment, participation in, or operation of the dual party relay system service or the audible universal information access service.

(f) The commission shall select the telecommunications carrier which will provide the relay system service and award the contract for this service to the offerer whose proposal is the most advantageous to the state, considering price, the interests of the hearing impaired and speech impaired community in having access to a high quality and technologically advanced telecommunications system, and all other factors listed in the commission's request for proposals.

(f.1) The commission shall select the service provider which will provide and manage the audible universal information access service and shall award the contract for this service to the offerer whose proposal is the most advantageous to the state, considering price, the interests of the blind and print disabled community in having access to a high quality and technologically advanced interactive audible universal information access system, the maintenance of such system, the training provided on the use of such service, outreach efforts, and all other factors listed in the commission's request for proposals.

(g) The commission shall select a distribution agency to manage the telecommunications equipment distribution program and award the contract for this service to the offerer whose proposal is the most advantageous to the state, considering price, the interests of the hearing impaired and speech impaired community in obtaining appropriate and effective telecommunications equipment, the training of recipients on the use of telecommunications devices, outreach efforts, and all other factors listed in the commission's request for proposals.

(h) The commission shall establish guidelines for eligibility for participation in the distribution program, taking into consideration a person's certified medical need and prohibiting distribution of telecommunications equipment to any person whose income exceeds 200 percent of the federal poverty level. The commission shall utilize appropriate external expertise, as necessary, to establish these guidelines, including contracting with public agencies or private entities. Funding for any such contracts will be covered by the $0.05 portion of the monthly surcharge utilized for the telecommunications equipment distribution program.

(i) The commission shall establish eligibility guidelines for participation in the audible universal information access service, taking into account a person's certified medical need. The commission shall utilize appropriate external expertise, as necessary, to establish these guidelines, including contracting with public agencies or private entities. Funding for such contracts will be covered by the 1 cent(s) portion of the monthly surcharge utilized for the audible universal information access service.

(j) The commission shall establish a telecommunications equipment distribution program advisory committee to provide input on program operation and the types of equipment to be, and being, distributed by the program. The commission shall select the equipment to be distributed by the program and shall incorporate this selection into the commission's request for proposals for a distribution agency.

(k) The commission shall provide that the dual party telephone relay telephone system shall be operational no later than July 1, 1991, that the telecommunications equipment distribution program shall be operational no later than March 31, 2003, and the audible universal information access service shall be operational no later than July 1, 2006.



§ 46-5-31. Rates and charges; surcharge not includable in gross receipts subject to franchise tax

(a) Long-distance and all other applicable rates and charges, including the surcharge required by this part, shall apply to the users of the dual party relay system in the same manner as all other telephone subscribers, but no additional charges may be imposed for the use of the relay system. Local exchange telephone companies shall be compensated for any collection, inquiry, or other administrative services provided by said companies in conjunction with the operation of the dual party relay system.

(b) The surcharge created by this part and collected by the local exchange telephone companies is not includable in gross receipts subject to franchise tax allowed pursuant to Code Section 36-34-2 or subject to the sales and use taxes levied under Chapter 8 of Title 48.






Part 2 - Construction and Operation of Lines, Plants, or Systems Generally

§ 46-5-40. "Person" defined

As used in this part, the term "person" means:

(1) Any corporation, company, firm, association, or individual owning, leasing, or operating a public telephone service or telephone line in this state; and

(2) Any cooperative nonprofit membership corporation or limited dividend or mutual association, with respect to that part or portion of its operations devoted to the furnishing of telephone service within this state.



§ 46-5-41. Obtaining of certificate of public convenience and necessity for construction, operation, acquisition, or extension of telephone lines, plants, or systems

No person shall construct or operate any telephone line, plant, or system or any extension thereof or acquire ownership or control thereof, either directly or indirectly, without first obtaining from the Public Service Commission a certificate that the present or future public convenience and necessity require or will require such construction, operation, or acquisition.



§ 46-5-42. Interference with existing telephone lines, plants, or systems by person constructing or extending a telephone line, plant, or system

If any person, in constructing or extending his telephone line, plant, or system, unreasonably interferes or is about to interfere unreasonably with any line, plant, system, or service of any other person, the commission, on its own initiative or on the complaint of any person claiming to be injuriously affected, may, after a hearing conducted after the giving of reasonable notice, make such order and prescribe such terms and conditions with respect thereto as are just and reasonable.



§ 46-5-43. Prescription by commission of rules and regulations as to application for certificate of public convenience and necessity; giving notice of receipt of application

The application for any certificate of public convenience and necessity provided for in Code Section 46-5-41 shall be made under such rules and regulations as the commission may from time to time prescribe. Upon the receipt of any such application for such certificate, the commission shall cause notice thereof to be given by mail or by personal service to the chief executive officer of the municipalities affected, if any, and to any person occupying the territory affected, and shall publish such notice once a week for three consecutive weeks in a newspaper of general circulation in each territory affected.



§ 46-5-44. Power of commission to issue or deny certificate

The commission shall have power, after a hearing, either to issue the certificate of public convenience and necessity as prayed for, to refuse to issue the same, or to issue it for the construction, operation, or acquisition of only a portion of the contemplated line, plant, or system or extension thereof.



§ 46-5-45. Filing complaints with commission regarding persons constructing, operating, or acquiring telephone line, plant, or system without certificate

Whenever any person is engaged in or is about to engage in the construction, operation, or acquisition of any telephone line, plant, or system without having secured a certificate of public convenience and necessity as required by Code Section 46-5-41, any interested person may file a complaint with the commission. The commission may, with or without notice, make its order requiring the person complained of to cease and desist from such construction, operation, or acquisition until the commission makes and files its decision on the complaint or until the further order of the commission. The commission may, after a hearing conducted after the giving of reasonable notice, make such order and prescribe such terms and conditions with respect thereto as are just and reasonable.



§ 46-5-46. Granting of certificates to persons engaged in construction or operation of telephone line, plant, or system as of February 17, 1950

Repealed by Ga. L. 2012, p. 847, § 10/HB 1115, effective July 1, 2012.






Part 3 - Rural Telephone Cooperatives

§ 46-5-60. Short title

This part may be cited as the "Rural Telephone Cooperative Act."



§ 46-5-61. Declaration of purpose

Cooperative nonprofit corporations may be organized under this part for the purpose of furnishing telephone service in rural areas to the widest practicable number of users of such service.



§ 46-5-62. Definitions

As used in this part, the term:

(1) "Cooperative" means any corporation organized under this part or which becomes subject to this part.

(2) "Person" means any natural person, firm, association, corporation, business trust, or partnership.

(3) "Rural area" means any area within this state which is located outside:

(A) The boundaries of an incorporated or unincorporated city, town, village, or borough having a population in excess of 1,500 inhabitants according to the last preceding federal census; and

(B) Any suburban or populated area contiguous to the boundaries of any such city, town, village, or borough, which area has a common economic, social, or administrative interest with any such city, town, village, or borough.

(4) "Telephone company" means any natural person, firm, association, corporation, partnership, cooperative nonprofit membership corporation, or limited dividend or mutual association owning, leasing, or operating any line, facility, or system used in the furnishing of telephone service within this state.

(5) "Telephone service" means any communication service whereby voice communication through the use of electricity and wire connections between the transmitting and receiving apparatus is the principal intended use thereof. This term shall include all telephone lines, facilities, or systems used in the rendition of such service.



§ 46-5-63. Powers of cooperatives generally

A cooperative shall have power:

(1) To sue and be sued in its corporate name;

(2) To have an initial existence for a term of 50 years with right of renewal for one or more like terms unless a shorter term is stated in the articles of incorporation;

(3) To adopt a corporate seal and alter the same;

(4) To furnish, improve, and expand telephone service in rural areas to its members, to governmental agencies and political subdivisions, and to other persons not in excess of 10 percent of the number of its members; provided, however, that, without regard to this 10 percent limitation, telephone service may be made available by a cooperative through interconnection of facilities to any number of subscribers of other telephone systems and through pay stations to any number of users; provided, further, that a cooperative which acquires existing telephone facilities in rural areas may continue service to persons, not in excess of 40 percent of the number of its members, who are already receiving service from such facilities without requiring such persons to become members; but such persons may become members upon such terms as may be prescribed in the bylaws; provided, further, that no cooperative shall furnish any telephone service in any area or territory professed to be served by any other telephone company unless such telephone company is unable or unwilling to furnish or extend reasonably adequate telephone service in such area or territory;

(5) To construct, purchase, lease as lessee, or otherwise acquire; to improve, expand, install, equip, maintain, and operate; and to sell, assign, convey, lease as lessor, mortgage, pledge, or otherwise dispose of or encumber telephone lines, facilities, systems, lands, buildings, structures, plants, equipment, exchanges, and any other real or personal property, whether tangible or intangible, which shall be deemed necessary, convenient, or appropriate to accomplish the purpose for which the cooperative is organized, provided that no cooperative shall construct, purchase, lease as lessee, take, receive, or otherwise acquire, improve, expand, install, equip, maintain, or operate any telephone lines, facilities, systems, lands, buildings, structures, plants, equipment, exchanges, or any other real or personal property, whether tangible or intangible, within (A) the boundaries of any incorporated or unincorporated city, town, village, or borough within this state having a population in excess of 1,500 inhabitants according to the last preceding federal census, and (B) any suburban or populated area contiguous to the boundaries of any such city, town, village, or borough having a common economic, social, or administrative interest within any such city, town, village, or borough;

(6) To connect and interconnect its telephone lines, facilities, or systems with other telephone lines, facilities, or systems, provided that any such connection or interconnection shall be in such manner and according to such specifications as will avoid interference with or hazards to existing telephone lines, facilities, or systems;

(7) To make its facilities available to persons furnishing telephone service within or without this state;

(8) To purchase, lease as lessee, or otherwise acquire; to use and exercise; and to sell, assign, convey, mortgage, pledge, or otherwise dispose of or encumber franchises, rights, privileges, licenses, and easements;

(9) To issue membership certificates and nonvoting shares of stock as provided in this part;

(10) To borrow money and otherwise contract indebtedness; to issue or guarantee notes, bonds, and other evidences of indebtedness; and to secure the payment thereof by mortgage, pledge, deed of trust, security deed, or any other encumbrance upon any or all of its then-owned or after-acquired real or personal property, assets, franchises, or revenues;

(11) To construct, maintain, and operate telephone lines along, upon, under, and across publicly owned lands and public thoroughfares, including all roads, highways, streets, alleys, bridges, and causeways, provided that the construction, maintenance, and operation of telephone lines along, upon, under, and across publicly owned lands and public thoroughfares, including all roads, highways, streets, alleys, bridges, and causeways, shall be conditioned upon first having obtained the consent and permission of the governmental authority affected and shall be under such terms and conditions as may be promulgated by that governmental authority;

(12) To exercise the power of eminent domain in the manner provided by Title 22 for the exercise of such power by other corporations constructing or operating telephone lines, facilities, or systems;

(13) To become a member of other cooperatives or corporations or to own stock therein;

(14) To conduct its business and exercise its powers within or without this state;

(15) To adopt, amend, and repeal bylaws;

(16) To make any and all contracts necessary, convenient, or appropriate for the full exercise of the powers granted by this part; and

(17) To do and perform any other acts and things and to have and exercise any other powers which may be necessary, convenient, or appropriate to accomplish the purpose for which the cooperative is organized.



§ 46-5-64. Power of superior court to create cooperatives, to approve amendments to their articles of incorporation, conversion, consolidation, merger, or dissolution

The superior court shall have power, by compliance with this part, to create cooperatives, to approve amendments to articles of incorporation of cooperatives, to approve articles of conversion and combined articles of consolidation and conversion of existing corporations proposing to become subject to this part, to approve articles of consolidation of cooperatives, to approve articles of merger of cooperatives, and to approve articles of dissolution of cooperatives. The judges of the superior court are authorized and empowered to make orders and decrees pursuant to this part in vacation at chambers in the county where the application for such order or decree is pending or in any county forming a part of the judicial circuit in which the application is pending, in the same manner and as fully and amply as the said judges could do in term time.



§ 46-5-65. Names of cooperatives

(a) The name of the cooperative shall include the words "Telephone" and "Cooperative," and the abbreviation "Inc." unless:

(1) In an affidavit made by its president and vice-president and filed with the clerk of the superior court of the county in which the principal office of the cooperative is located and with the Secretary of State; or

(2) In an affidavit made by a person signing articles of incorporation, consolidation, merger, or conversion, which relate to such cooperative, and presented concurrently with the presentation for approval of any such articles to the superior court or a judge thereof and filed with the Secretary of State

it shall appear that the cooperative desires to do business in another state and is or would be precluded therefrom by reason of the inclusion of such words or either thereof in its name.

(b) This Code section shall not apply to any corporation which becomes subject to this part by complying with Code Section 46-5-90 or which does business in this state pursuant to Code Section 46-5-99 and which elects to retain a corporate name which does not comply with this Code section.



§ 46-5-66. Incorporators

Five or more persons, including cooperatives, may organize a cooperative in the manner provided in this part.



§ 46-5-67. Contents of articles of incorporation; signing and acknowledgment; recitation of purpose and powers; statements regarding issuance of nonvoting shares of stock

(a) Articles of incorporation of a cooperative shall recite that they are executed pursuant to this part; shall state the name of the cooperative, the address of its principal office, the names and addresses of the incorporators, and the names and addresses of its trustees; and may contain any provisions, not inconsistent with this part, which are deemed necessary or advisable for the conduct of its business, including provisions for the issuance of nonvoting shares of stock as provided in this Code section.

(b) Such articles shall be signed by each incorporator and acknowledged by at least two of the incorporators. If the incorporators are cooperatives, the articles shall be signed by representatives of each cooperative and acknowledged by representatives of at least two cooperatives.

(c) It shall not be necessary to recite in the articles of incorporation of a cooperative the purpose for which it is organized or any of its corporate powers.

(d) If a cooperative desires to issue nonvoting shares of stock, its articles of incorporation shall state:

(1) The total number of such shares of stock which may be issued and the par value of each share;

(2) The fixed or maximum rate of dividends on the par value of such shares of stock, in either case not exceeding 4 percent per annum, and whether dividends shall be cumulative or noncumulative;

(3) Whether such shares of stock may be issued to members only or to members and nonmembers;

(4) The maximum number of such shares of stock which may be owned by any person; and

(5) The terms and conditions on which such shares of stock may be transferred, redeemed, and retired.



§ 46-5-68. Presentation of articles of incorporation to superior court for approval; accompaniment of articles by Secretary of State's certificate and by required affidavits

The articles of incorporation, executed and acknowledged in accordance with Code Section 46-5-67, shall be presented, by application signed by two of the persons who signed the articles of incorporation, to the superior court of the county in which the principal office of the cooperative is to be located, or to the judge of the superior court of that county in vacation, or in the event that the judge of the superior court of said county is absent from the circuit, disqualified, or for illness or other reason cannot act in the premises, then to any judge of the superior court of this state. The application shall be accompanied by a certificate of the Secretary of State declaring that the name of the proposed cooperative is not the name of any other then existing corporation registered in the records of the Secretary of State, and by such affidavits as may be required by applicable provisions of this part.



§ 46-5-69. Approval of articles by judicial order; application as constituting charter of cooperative

Upon presentation of the articles of incorporation to the superior court, or to the judge of the superior court, the judge shall examine the same and if it shall appear to the judge that the articles of incorporation are legitimately within the purview and intention of the laws of this state, the judge shall pass an order approving the articles of incorporation. The application, including the articles of incorporation and the order thereon, shall constitute the charter of the cooperative named therein.



§ 46-5-70. Filing of articles with clerk of court

The applicants shall file the application, including the articles of incorporation and the order of the judge thereon, in the office of the clerk of the superior court of the county in which the principal office of the cooperative is to be located.



§ 46-5-71. Submittal to clerk of publisher's affidavit

The applicants shall submit to the clerk, along with the articles of incorporation, an affidavit signed by the duly authorized agent or publisher of a newspaper having general circulation in the county where the principal office of the cooperative is to be located, which affidavit shall state that there has been deposited with the newspaper the cost of publishing the articles of incorporation and the order of the judge thereon once a week for four weeks.



§ 46-5-72. Time of advertisement of articles; appearance of advertisements prior to granting of charter

The first of said advertisements shall appear within one week after the filing of the articles of incorporation as provided in Code Section 46-5-70 unless otherwise ordered by the court. It shall not be necessary that any of the advertisements appear prior to the granting of the charter by the judge.



§ 46-5-73. Duty of clerk to deliver to applicants certified copies of articles and of order thereon

Upon the filing of the articles of incorporation and the order of the judge thereon with the clerk of the superior court, the clerk shall forthwith deliver to the applicants or their attorney two certified copies of the articles of incorporation and the order of the judge and the filing of the clerk thereon.



§ 46-5-74. Filing of copies of articles and order with Secretary of State; payment of fee

Upon receiving the two certified copies of the articles of incorporation and the order of the judge thereon, the applicants or their attorney shall present the same to the Secretary of State for registration and recordation and shall concurrently therewith pay to the Secretary of State for the use of the state the fee provided for in Code Section 46-5-100.



§ 46-5-75. Certificate of Secretary of State

The Secretary of State shall thereupon attach to one of the certified copies of the articles of incorporation with order of the judge thereon, which articles of incorporation with the order of the judge thereon constitute the charter of the corporation as granted by the superior court, a certificate in substantially the following form:

State of Georgia

Office of the Secretary of State

Ex Officio Corporation Commissioner

This is to certify that

(the name of the corporation) has been duly incorporated under the laws

of the State of Georgia, on the day of , , for a period

of years from said date, in accordance with the certified copy hereto

attached, and that a certified copy of the articles of incorporation

constituting the charter of said corporation has duly been filed in the

office of the Secretary of State and the fees therefor paid, as provided by

law.

Witness my hand and official seal, this day of , .

Secretary of State, Ex Officio

Corporation Commissioner of the

State of Georgia



§ 46-5-76. Certified copies of charter and Secretary of State's certificate as evidence of incorporation of cooperative and of nature and contents of charter

Such certified copies of the charter, together with the certificate of the Secretary of State thereon, shall be received as evidence in any court or proceeding as evidence of the incorporation of the cooperative and of the nature and contents of its charter.



§ 46-5-77. Time of corporate existence of cooperative

The corporate existence of the cooperative shall begin at the time of the filing of the articles of incorporation, with the judge's order thereon, with the clerk of the superior court, but the cooperative shall not be licensed to transact any business until it shall have received the certificate from the Secretary of State in the manner prescribed in Code Section 46-5-75.



§ 46-5-78. Bylaws of cooperative generally

The board of directors shall adopt the first bylaws of a cooperative to be adopted following an incorporation, conversion, combined consolidation and conversion, merger, or consolidation. Thereafter, the members shall adopt, amend, or repeal the bylaws by the affirmative vote of a majority of those members voting thereon at a meeting of the members. The bylaws shall set forth the rights and duties of members, directors, and shareholders, if any, and may contain other provisions for the regulation and management of the affairs of the cooperative not inconsistent with this part or with its articles of incorporation.



§ 46-5-79. Qualifications for membership in cooperative; certificate of membership; share certificates; payment for shares of stock

(a) Each incorporator of a cooperative shall be a member thereof, but no other person may become a member thereof unless he agrees to use telephone service furnished by the cooperative when it is made available through its facilities. Membership in a cooperative shall be evidenced by a certificate of membership, which shall not be transferable, except as provided in the bylaws. The bylaws may prescribe additional qualifications and limitations in respect of membership, provided that ownership of shares of stock, if any are authorized, shall not be a condition of membership in the cooperative.

(b) If the issuance of shares of stock is provided for in the articles of incorporation, ownership of such shares shall be evidenced by share certificates. No share of stock shall be issued except for cash, or for property at its fair value, in an amount equal to the par value of such share of stock.

(c) Membership and share certificates shall contain such provisions, consistent with this part and the articles of incorporation of the cooperative, as shall be prescribed by its bylaws.



§ 46-5-80. Meetings of members -- Generally

(a) An annual meeting of the members of a cooperative shall be held at such time and place as shall be provided in the bylaws.

(b) Special meetings of the members may be called by the president, by the board of directors, by any three directors, or by not less than 200 members or 10 percent of all members, whichever is less.

(c) Except as otherwise provided in this part, written or printed notice stating the time and place of each meeting of the members and, in the case of a special meeting, the purpose or purposes for which the meeting is called, shall be given to each member, either personally or by mail, not less than ten days nor more than 25 days before the date of the meeting. If mailed, such notice shall be deemed to be given when deposited in the United States mail with postage prepaid, addressed to the member at his address as it appears on the records of the cooperative.

(d) Unless the bylaws prescribe the presence of a greater percentage or number of the members for a quorum, a quorum for the transaction of business at all meetings of the members of a cooperative having not more than 500 members shall be 10 percent of all members present in person. A quorum for a cooperative having more than 500 members shall be 50 members or 2 percent of all members, whichever is greater, present in person. If less than a quorum is present at any meeting, a majority of those present in person may adjourn the meeting to another time without the giving of notice of such later meeting to absent members.

(e) Each member shall be entitled to one vote on each matter submitted to a vote at a meeting of the members. Voting shall be in person, but, if the bylaws so provide, may also be by mail.



§ 46-5-81. Meetings of members -- Waiver of notice

Any person entitled to notice of a meeting may waive such notice in writing either before or after such meeting. If any such person attends such meeting, such attendance shall constitute a waiver of notice of such meeting, unless such person participates therein solely to object to the transaction of any business because the meeting has not been legally called or convened.



§ 46-5-82. Board of directors

(a) The business of a cooperative shall be managed by a board of not less than five directors, each of whom shall be a member of the cooperative or of another cooperative which is a member thereof. The bylaws shall prescribe the number of directors, their qualifications, other than those prescribed in this part, the manner of holding meetings of the board of directors and of electing successors to directors who resign, die, or otherwise become incapable of acting. The bylaws may also provide for the removal of directors from office and for the election of their successors. Directors shall not receive any salaries for their services as such and, except in emergencies, shall not receive any salaries for their services in any other capacity without the approval of the members. The bylaws may, however, prescribe a fixed fee for attendance at each meeting of the board of directors and may provide for reimbursement of actual expenses of attendance.

(b) The directors of a cooperative named in any articles of incorporation, consolidation, merger, conversion, or combined consolidation and conversion shall hold office until the next annual meeting of the members and until their successors are elected and qualify. At each annual meeting, or, in case of failure to hold the annual meeting as specified in the bylaws, at a special meeting called for that purpose, the members shall elect directors to hold office until the next annual meeting of the members, except as otherwise provided in this part. Each director shall hold office for the term for which he is elected and until his successor is elected and qualifies.

(c) Instead of electing all the directors annually, the bylaws may provide that half of them, or a number as near thereto as possible, shall be elected to serve until the next annual meeting of the members and that the remaining directors shall be elected to serve until the second succeeding annual meeting. Thereafter, as directors' terms expire, the members shall elect their successors to serve until the second succeeding annual meeting after their election. Instead of electing all of the directors annually or biannually, the bylaws may provide that one-third of them, or a number as near thereto as possible, shall be elected to serve until the next annual meeting of the members, that one-third shall be elected to serve until the second succeeding annual meeting of the members, and that the remaining directors shall be elected to serve until the third succeeding annual meeting. Thereafter, as directors' terms expire, the members shall elect their successors to serve until the third succeeding annual meeting after their election.

(d) A majority of the board of directors shall constitute a quorum.

(e) The board of directors may exercise all of the powers of a cooperative not conferred upon the members by this part, or by its articles of incorporation or bylaws.



§ 46-5-83. Division of service territory into districts; election of district delegates; boundaries of districts; voting by members at district meetings and by district delegates at any meeting

The bylaws may provide for the division of the territory served or to be served by a cooperative into two or more districts for any purpose, including, without limitation, the nomination and election of directors and the election and functioning of district delegates. Such delegates, who shall be members, may nominate and elect directors. The bylaws shall prescribe the boundaries of the districts or the manner of establishing such boundaries, the manner of changing such boundaries, and the manner in which such districts shall function. No member at any district meeting, and no district delegate at any meeting, shall vote by proxy or by mail.



§ 46-5-84. Officers of cooperative

The officers of a cooperative shall consist of a president, vice-president, secretary, and treasurer, who shall be elected annually by and from the board of directors. When a person holding any such office ceases to be a director, he shall cease to hold such office. The offices of secretary and of treasurer may be held by the same person. The board of directors may also elect or appoint such other officers, agents, or employees as it deems necessary or advisable and shall prescribe their powers and duties. Any officer may be removed from office and his successor elected in the manner prescribed in the bylaws.



§ 46-5-85. Amendment of articles of incorporation

(a) A cooperative may amend its articles of incorporation by complying with the requirements of this Code section, provided that a change of location of principal office may be effected in the manner set forth in Code Section 46-5-86.

(b) The proposed amendment shall be presented to a meeting of the members, the notice of which shall set forth or have attached thereto the proposed amendment. If the proposed amendment, with any changes, is approved by the affirmative vote of not less than two-thirds of those members voting thereon at such meeting, articles of amendment shall be executed and acknowledged on behalf of the cooperative by its president or vice-president, and its seal shall be affixed thereto and attested by its secretary.

(c) The articles of amendment shall recite that they are executed pursuant to this part and shall state:

(1) The name of the cooperative;

(2) The address of its principal office; and

(3) The amendment to its articles of incorporation.

(d) The president or vice-president executing such articles of amendment shall make and annex thereto an affidavit stating that the provisions of this Code section in regard to the amendment set forth in such articles were duly complied with.

(e) An application for approval of the articles of amendment, which application shall include such articles and the prescribed affidavits and which shall be signed and acknowledged by the president or vice-president of the cooperative, shall be presented to and approved by the superior court, or the judge thereof in vacation, filed with the clerk of the superior court of the county in which the principal office of the cooperative is located and with the Secretary of State, and published, in the same manner as an application for incorporation. The fees to be paid at the time of such filing shall be as prescribed in Code Section 46-5-100. Upon such filing, the amendment shall be deemed to be effective.



§ 46-5-86. Change of location of principal office

A cooperative may, upon authorization of its members or board of directors, change the location of its principal office by compliance with the requirements of this Code section. An application for approval of such change shall be presented to and approved by the superior court of the county in which the principal office of the cooperative is to be located, or to the judge of the superior court in vacation. Upon approval, the application and approval shall be filed with the clerk of the superior court of that county and with the Secretary of State and shall be published in the same manner as an application for incorporation. The application, together with the approval of the judge thereon, shall also be filed with the clerk of the superior court of each county in which the principal office of the cooperative has previously been located. The fees to be paid at the time of such filing shall be as prescribed in Code Section 46-5-100.



§ 46-5-87. Consolidation of cooperatives

Any two or more cooperatives (each of which is designated in this Code section as a "consolidating cooperative") may consolidate into a new cooperative (designated in this Code section as the "new cooperative") by complying with the following requirements:

(1) The proposition for the consolidation of the consolidating cooperatives into the new cooperative, along with proposed articles of consolidation to give effect thereto, shall be submitted to a meeting of the members of each consolidating cooperative, the notice of which shall have attached thereto a copy of the proposed articles of consolidation;

(2) If the proposed consolidation and the proposed articles of consolidation, with any amendments, are approved by the affirmative vote of not less than two-thirds of those members of each consolidating cooperative voting thereon at each such meeting, articles of consolidation in the form approved shall be executed and acknowledged on behalf of each consolidating cooperative by its president or vice-president, and its seal shall be affixed thereto and attested by its secretary. The articles of consolidation shall recite that they are executed pursuant to this part and shall state:

(A) The name of each consolidating cooperative and the address of its principal office;

(B) The name of the new cooperative and the address of its principal office;

(C) That each consolidating cooperative agrees to the consolidation;

(D) The names and addresses of the directors of the new cooperative; and

(E) The terms and conditions of the consolidation and the mode of carrying the same into effect, including the manner in which members and shareholders, if any, of the consolidating cooperatives may or shall become members and shareholders, respectively, of the new cooperative.

In addition, the articles of consolidation may contain any provisions, not inconsistent with this part, deemed necessary or advisable for the conduct of the business of the new cooperative. The president or vice-president of each consolidating cooperative executing such articles of consolidation shall make and annex thereto an affidavit stating that the preceding provisions of this Code section in regard to such articles were duly complied with by such cooperative;

(3) An application for approval of the articles of consolidation, including such articles and the prescribed affidavits, signed and acknowledged by the president or vice-president of each consolidating cooperative, shall be presented to and approved by the superior court, or the judge thereof in vacation, filed with the clerk of the superior court of the county in which the principal office of the new cooperative is to be located and with the Secretary of State, and published in the same manner as an application for incorporation. The fees to be paid at the time of such filing shall be as prescribed in Code Section 46-5-100. Upon such filing, the consolidation shall be deemed to be effective.



§ 46-5-88. Merger of cooperatives

Any one or more cooperatives (each of which is designated in this Code section as a "merging cooperative") may merge into another cooperative (designated in this Code section as the "surviving cooperative") by complying with the following requirements:

(1) The proposition for the merger of the merging cooperatives into the surviving cooperative, along with proposed articles of merger to give effect thereto, shall be submitted to a meeting of the members of each merging cooperative and of the surviving cooperative, the notice of which shall have attached thereto a copy of the proposed articles of merger;

(2) If the proposed merger and the proposed articles of merger, with any amendments, are approved by the affirmative vote of not less than two-thirds of those members of each cooperative voting thereon at each such meeting, articles of merger in the form approved shall be executed and acknowledged on behalf of each such cooperative by its president or vice-president, and its seal shall be affixed thereto and attested by its secretary. The articles of merger shall recite that they are executed pursuant to this part and shall state:

(A) The name of each merging cooperative and the address of its principal office;

(B) The name of the surviving cooperative and the address of its principal office;

(C) That each merging cooperative and the surviving cooperative agree to the merger;

(D) The names and addresses of the directors of the surviving cooperative; and

(E) The terms and conditions of the merger and the mode of carrying the same into effect, including the manner in which members and shareholders, if any, of the merging cooperatives may or shall become members and shareholders, respectively, of the surviving cooperative.

In addition, the articles of merger may contain any provisions, not inconsistent with this part, deemed necessary or advisable for the conduct of the business of the surviving cooperative. The president or vice-president of each cooperative executing such articles of merger shall make and annex thereto an affidavit stating that the preceding provisions of this Code section in regard to such articles were duly complied with by such cooperative;

(3) An application for approval of the articles of merger, including such articles and the prescribed affidavits, signed and acknowledged by the president or vice-president of each merging cooperative, shall be presented to and approved by the superior court, filed with the clerk of the superior court of the county in which the principal office of the surviving cooperative is located and with the Secretary of State, and published in the same manner as an application for incorporation. The fees to be paid at the time of such filing shall be as prescribed in Code Section 46-5-100. Upon such filing, the merger shall be deemed to be effective.



§ 46-5-89. Effect of consolidation or merger

(a) In the case of a consolidation, the existence of the consolidating cooperatives shall cease, and the articles of consolidation shall be deemed to be the articles of incorporation of the new cooperative. In the case of a merger, the separate existence of the merging cooperatives shall cease and the articles of incorporation of the surviving cooperative shall be deemed to be amended to the extent, if any, that changes therein are provided for in the articles of merger.

(b) All the rights, privileges, immunities, and franchises, and all property, both real and personal, including, without limitation, applications for membership, all debts due on whatever account, and all other choses in action of each of the consolidating or merging cooperatives shall be deemed to be transferred to and vested in the new or surviving cooperative without further act or deed.

(c) The new or surviving cooperative shall be responsible and liable for all the liabilities and obligations of each of the consolidating or merging cooperatives; and any claim existing, or any action or proceeding pending, by or against any of the consolidating or merging cooperatives may be prosecuted as if the consolidation or merger had not taken place; but the new or surviving cooperative may be substituted in its place.

(d) Neither the rights of creditors nor any liens upon the property of any of such cooperatives shall be impaired by such consolidation or merger.



§ 46-5-90. Conversion of telephone corporation into a cooperative; consolidation of telephone corporations into a cooperative

(a) Any corporation organized under the laws of this state and furnishing or having the corporate power to furnish telephone service may be converted into a cooperative, and shall thereupon become subject to this part, with the same effect as if originally organized under this part, by complying with the following requirements:

(1) The proposition for the conversion of such corporation into a cooperative, along with proposed articles of conversion to give effect thereto, shall be submitted to a meeting of the members or stockholders of such corporation or, in case of a corporation having no members or stockholders, to a meeting of the incorporators of such corporation, the notice of which shall have attached thereto a copy of the proposed articles of conversion;

(2) If the proposition for the conversion of such corporation into a cooperative and the proposed articles of conversion, with any amendments, are approved by the affirmative vote of not less than two-thirds of those members of such corporation voting thereon at such meeting, or, if such corporation is a stock corporation, by the affirmative vote of the holders of not less than two-thirds of those shares of the capital stock of such corporation represented at such meeting and voting thereon, or, in the case of a corporation having no members and no shares of its capital stock outstanding, by the affirmative vote of not less than two-thirds of its incorporators, then articles of conversion in the form approved shall be executed and acknowledged on behalf of such corporation by its president or vice-president, and its seal shall be affixed thereto and attested by its secretary;

(3) The articles of conversion shall recite that they are executed pursuant to this part and shall state:

(A) The name of the corporation and the address of its principal office prior to its conversion into a cooperative;

(B) The statute or statutes under which it was organized;

(C) That such corporation elects to become a nonprofit telephone cooperative subject to this part;

(D) Its name as a cooperative;

(E) The address of the principal office of the cooperative;

(F) The names and addresses of the directors of the cooperative; and

(G) The manner in which members, stockholders, or incorporators of such corporation may or shall become members of the cooperative.

In addition, the articles of conversion may contain any provisions, not inconsistent with this part, deemed necessary or advisable for the conduct of the business of the cooperative, including the provisions for the issuance of nonvoting shares of stock as provided for in Code Section 46-5-67. If the articles of conversion make provision for the issuance of such shares of stock, they shall also state the manner in which members, stockholders, or incorporators of such corporation may or shall become shareholders of the cooperative. The president or vice-president executing such articles of conversion shall make and annex thereto an affidavit stating that the provisions of this Code section were duly complied with in regard to such articles;

(4) The articles of conversion shall be deemed to be the articles of incorporation of the cooperative, and an application for approval thereof, including such articles and the prescribed affidavit, signed and acknowledged by the president or vice-president of the corporation seeking to be converted into a cooperative, shall be presented to and approved by the superior court, or the judge thereof, filed with the clerk of the superior court of the county in which the principal office of the cooperative is to be located and with the Secretary of State, and published in the same manner as an application for original incorporation. The fee to be paid at the time of such filing shall be as described in Code Section 46-5-100. Upon such filing, the conversion shall be deemed to be effective.

(b) Any two or more corporations organized under the laws of this state and furnishing or having the corporate power to furnish telephone service may, if otherwise permitted to consolidate by the laws of this state, consolidate into a cooperative subject to this part, with the same effect as if originally organized under this part, by complying with the following requirements:

(1) The proposition for the consolidation into a cooperative and the proposed articles of consolidation and conversion, with any amendments, shall be approved by each consolidating corporation in accordance with the statute or statutes under which it was organized and in accordance with the provisions of subsection (a) of this Code section;

(2) The articles of consolidation and conversion in the form approved shall be executed, acknowledged, and sealed in the manner prescribed in subsection (a) of this Code section and in the statute or statutes under which the consolidating corporations were organized. The articles of consolidation and conversion shall state that they are executed pursuant to this part and such statute or statutes and that each consolidating corporation elects that the new corporation shall be a cooperative. In addition, the articles of consolidation and conversion shall contain all other information required by such statute or statutes and by paragraph (2) of subsection (a) of this Code section, and may contain any provisions not inconsistent with this part deemed necessary or advisable for the conduct of the business of the cooperative. The president or vice-president executing such articles of consolidation and conversion shall make and annex thereto an affidavit stating that the preceding provisions of this Code section and of the statute or statutes under which the consolidating corporations were organized were duly complied with in regard to such articles. The articles of consolidation and conversion shall be deemed to be the articles of incorporation of the cooperative, and an application for approval thereof, including such articles and the prescribed affidavits, signed and acknowledged by the president or vice-president of each consolidating corporation, shall be presented to and approved by the superior court, filed with the clerk of the superior court of the county in which the principal office of the cooperative is to be located and with the Secretary of State, and published in the same manner as an application for incorporation. The fees to be paid upon such filing shall be as prescribed in Code Section 46-5-100. Upon such filing, the consolidation and conversion shall be deemed to be effective.



§ 46-5-91. Dissolution of cooperatives

(a) A cooperative which has not commenced business may be dissolved by presenting to the superior court of the county where its principal office is located, or to the judge of the superior court in vacation, articles of dissolution which shall be executed and acknowledged on behalf of the cooperative by a majority of the incorporators and which shall state:

(1) The name of the cooperative;

(2) The address of its principal office;

(3) That the cooperative has not commenced business;

(4) That any sums received by the cooperative, less any part thereof disbursed for expenses of the cooperative, have been returned or paid to those entitled thereto;

(5) That no debt of the cooperative is unpaid; and

(6) That a majority of the incorporators elect that the cooperative be dissolved.

The judge shall examine into the facts, and if he shall find the same to be true, he shall pass and enter an order that the cooperative is dissolved. Thereupon, the incorporators shall deliver the articles of dissolution and the order of the judge thereon to the clerk of the superior court of the county where the principal office of the cooperative is located, who, upon payment of the costs as set out in Code Section 46-5-100, shall deliver two certified copies of the articles of dissolution and the order of the judge thereon to the incorporators or their attorney, who shall forthwith deliver one of the copies to the Secretary of State for recording.

(b) A cooperative which has commenced business may be dissolved in the following manner:

(1) The proposition to dissolve shall be submitted to the members of the cooperative at any annual or special meeting, the notice of which shall set forth such proposition. The members at any such meeting shall approve, by the affirmative vote of not less than a majority of all members of the cooperative, the proposition that the cooperative be dissolved. Upon such approval, a certificate of election to dissolve (referred to in this Code section as the "certificate"), executed and acknowledged on behalf of the cooperative by its president or vice-president under its seal, attested by its secretary, and stating the name of the cooperative, the address of its principal office, and that the members of the cooperative have duly voted that the cooperative be dissolved, together with an affidavit made by its president or vice-president executing the certificate and stating that the statements in the certificate are true, shall be attached to a petition to the superior court of the county in which the principal office of the cooperative is located, or to the judge thereof in vacation, who shall examine into the facts alleged in the petition and the certificate; and if he shall find the same to be true and the relief prayed for within the purview and intent of this part, he shall grant the petition by proper order;

(2) Upon the granting of the petition, the certificate and the order of the judge thereon shall be forthwith filed in the office of the clerk of the superior court of the county in which the principal office of the cooperative is located and in the office of the Secretary of State; and the fees for such filing as provided in Code Section 46-5-100 shall be submitted therewith. Upon such filing, the cooperative shall cease to carry on its business except to the extent necessary for the winding up thereof; but its corporate existence shall continue until the final order of dissolution has been made and entered by the judge and filed in the office of the clerk of said county and in the office of the Secretary of State. The board of directors shall, immediately upon the filing of the certificate with the order of the judge thereon in the office of the clerk of the superior court, cause notice of the dissolution proceedings to be mailed to each known creditor of and claimant against the cooperative; and the certificate and the order of the judge thereon shall be published once a week for four consecutive weeks in a newspaper of general circulation in the county in which the principal office of the cooperative is located. The board of directors shall wind up and settle the affairs of the cooperative; collect sums owing to it; liquidate its property and assets; pay and discharge its debts, obligations, and liabilities, other than those to patrons arising by reason of their patronage; and do all other things required to wind up its business. After paying or discharging or adequately providing for the payment or discharge of all its debts, obligations, and liabilities, other than those to patrons arising by reason of their patronage, the board of directors shall distribute any remaining sums, first, to shareholders, if any, for the pro rata return of the par value of their shares, together with any accrued dividends; second, to patrons for the pro rata return of all amounts standing to their credit by reason of their patronage; and third, to members for the pro rata repayment of membership fees. Any sums then remaining shall be distributed among its members and former members in proportion to their patronage;

(3) After the winding up and settling of the affairs of the cooperative, the board of directors shall authorize the execution of articles of dissolution, which shall be executed and acknowledged on behalf of the cooperative by its president or vice-president; and its seal shall be affixed thereto and attested by its secretary. The articles of dissolution shall recite that they are executed pursuant to this part and shall state:

(A) The name of the cooperative;

(B) The address of its principal office;

(C) The date on which the certificate of election to dissolve and the order of the judge thereon was filed in the office of the clerk of the superior court;

(D) That there are no actions or suits pending against the cooperative;

(E) That all debts, obligations, and liabilities of the cooperative have been paid and discharged or that adequate provision has been made therefor; and

(F) That the preceding provisions of this subsection have been duly complied with.

The president or vice-president executing the articles of dissolution shall make and annex thereto an affidavit stating that the statements made therein are true. An application for final order of dissolution, accompanied by the articles of dissolution and the prescribed affidavit, shall be presented to the superior court of the county in which the principal office of the cooperative is located, or to the judge of the superior court in vacation, who, upon determination that preceding provisions of this subsection have been complied with, shall grant to the cooperative a final order of dissolution. The order shall be filed in the office of the clerk of said county and with the Secretary of State, and upon such filing the dissolution shall be deemed effective. The fees to be paid at the time of the filings provided for in this subsection shall be as prescribed in Code Section 46-5-100.



§ 46-5-92. Operation of cooperatives on nonprofit basis; contents of bylaws and of contracts with members and patrons regarding nonprofit operation

A cooperative shall be operated on a nonprofit basis for the mutual benefit of its members and patrons. The bylaws of a cooperative or its contracts with members and patrons shall contain such provisions relative to the disposition of revenues and receipts as may be necessary and appropriate to establish and maintain its nonprofit and cooperative character. In the case of a cooperative authorized to issue shares of stock, such bylaws or contracts shall provide that no moneys shall be paid or credits given on the basis of patronage except after the declaration or payment of dividends on the outstanding shares of stock in accordance with the articles of incorporation of the cooperative; and such bylaws or contracts shall otherwise be consistent with the cooperative's obligations in regard to such shares of stock.



§ 46-5-93. Pledging or encumbering of property, assets, rights, and privileges of cooperative by board of directors to secure indebtedness to federal government; tax exemption for mortgages and deeds of trust; sale, pledge, or encumbrance of property

(a) In order to secure any indebtedness of the cooperative to the United States government or any agency or instrumentality thereof, the board of directors of a cooperative shall have full power and authority, without authorization by the members thereof, to authorize the execution and delivery of mortgages or deeds of trust of, or the pledging or encumbering of, any or all of the property, assets, rights, privileges, licenses, franchises, and permits, wherever situated, of the cooperative, as well as the revenues therefrom, all upon such terms and conditions as the board of directors shall determine. Any such mortgage or deed of trust shall be exempt from any mortgage recordation tax imposed by this state.

(b) A cooperative may not otherwise sell, mortgage, lease, or otherwise dispose of or encumber all or a substantial portion of its property unless such sale, mortgage, lease, or other disposition or encumbrance is authorized by the affirmative vote of not less than two-thirds of all the members of the cooperative, provided that notwithstanding any other provision of this part or any other provision of law, the board of directors may, upon the authorization of a majority of those members of the cooperative present at a meeting of the members thereof, the notice of which shall have set forth the proposed action, sell, lease, or otherwise dispose of all or a substantial portion of its property to another cooperative or a foreign corporation doing business in this state pursuant to this part, or to the holders of any notes, bonds, or other evidences of indebtedness issued to the United States government or any agency or instrumentality thereof.



§ 46-5-94. Liability of members and shareholders for debts of cooperative

No member or shareholder shall be liable or responsible for any debts of the cooperative; and the property of the members and shareholders shall not be subject to execution therefor.



§ 46-5-95. Effect of recordation of mortgage, deed of trust, or other instrument of real and personal property of cooperative

Any mortgage, deed of trust, or other instrument executed by a cooperative or foreign corporation doing business in this state pursuant to this part, which mortgage, deed of trust, or other instrument affects real and personal property and which is recorded in the real property records in any county in which such property is located or is to be located, shall have the same force and effect as if the mortgage, deed of trust, or other instrument were also recorded, filed, or indexed as provided by law in the proper office in such county as a mortgage of personal property, provided that such instrument shall be indexed on the chattel mortgage record of the county although recorded already upon the real estate mortgage record. All after-acquired property of such cooperative or foreign corporation, which property is described or referred to as being mortgaged or pledged in any such mortgage, deed of trust, or other instrument, shall become subject to the lien thereof immediately upon the acquisition of such property by such cooperative or foreign corporation, whether or not such property was in existence at the time of the execution of such mortgage, deed of trust, or other instrument. Recordation of any such mortgage, deed of trust, or other instrument shall constitute notice and otherwise have the same effect with respect to such after-acquired property as it has, under the laws relating to recordation, with respect to property owned by such cooperative or foreign corporation at the time of the execution of such mortgage, deed of trust, or other instrument and therein described or referred to as being mortgaged or pledged thereby.



§ 46-5-96. Construction standards

Construction of telephone lines and facilities by a cooperative shall, as a minimum requirement, comply with the standards of the National Electrical Code in effect at the time of such construction and shall be in such manner and according to such specifications as will avoid interference with or hazards to existing telephone lines, facilities, or systems.



§ 46-5-97. Limitation of actions

All rights of action accruing against any cooperative or any foreign corporation doing business in this state pursuant to this part, which rights of action grow out of the acquisition of rights of way or easements or the occupying of lands of others by the cooperative or foreign corporation, shall be barred at the end of 12 months from the date of the accrual of such cause of action. In cases where any such cooperative or foreign corporation takes possession of the lands of another without having obtained an easement or without having condemned the property and such cooperative or foreign corporation continues to use any such land of another in accordance with the rights and powers granted to the cooperative or foreign corporation by this part, and the owner of such lands takes no legal steps to prevent the occupancy of the lands by the cooperative or foreign corporation, then the rights of the owner of such lands shall be limited to whatever damages may have been caused to his realty by such occupation; and the same shall be barred upon the expiration of six months after such unauthorized occupancy begins.



§ 46-5-98. Taking of acknowledgments by officers, trustees, members, or shareholders of cooperatives

No person who is authorized to take acknowledgments under the laws of this state shall be disqualified from taking acknowledgments of instruments executed in favor of a cooperative or to which the cooperative is a party, by reason of that person's being an officer, trustee, member, or shareholder of such cooperative.



§ 46-5-99. Extension of telephone service into state by foreign nonprofit or cooperative corporations; Secretary of State as agent for foreign corporations; rights and powers of foreign corporations

Any foreign nonprofit or cooperative corporation furnishing or authorized to furnish telephone service and owning or operating telephone lines or facilities in a state adjacent to this state may construct or acquire extensions of such lines in this state and operate such extensions without complying with any statute of this state pertaining to the qualification of foreign corporations for the doing of business in this state. Before constructing or operating such extensions, any such corporation shall designate the Secretary of State as its agent to accept service of process on its behalf, such designation to be effected by an instrument executed and acknowledged on its behalf by its president or vice president under its seal attested by its secretary and filed with the Secretary of State. Thereafter, with respect to its operation in this state, such corporation shall have only the rights, powers, privileges, and immunities of a cooperative organized under this part. In the event any process is served upon the Secretary of State, he shall forthwith forward the same by registered or certified mail or statutory overnight delivery to such corporation at the address thereof specified in the instrument executed pursuant to this Code section.



§ 46-5-100. Fees

Each cooperative shall be charged by the Secretary of State the fees specified in Code Section 14-2-122 for the filing of documents and issuance of certificates.



§ 46-5-101. Annual license fee; exemption of cooperatives from taxation

Each cooperative and each foreign corporation doing business in this state pursuant to this part shall pay annually, on or before July 1, to the Secretary of State a fee of $10.00 but shall be exempt from all other excise and income taxes whatsoever.



§ 46-5-102. Interconnection of lines, facilities, or systems of cooperatives and other telephone companies

The lines, facilities, or systems of any cooperative or foreign corporation doing business in this state pursuant to this part and the lines, facilities, or systems of any other telephone company may, upon such terms and conditions as may be mutually agreeable to such cooperative or foreign corporation and such telephone company, be interconnected in order to provide continuous lines of communication for the subscribers of any such cooperative, foreign corporation, or telephone company. In the event any such cooperative or foreign corporation and any such telephone company shall be unable to agree upon the terms and conditions of such interconnection, including compensation therefor, the commission shall, upon the request of either party, establish terms and conditions with respect to such interconnection which shall be reasonable and nondiscriminatory.



§ 46-5-103. Jurisdiction of commission

Cooperatives and foreign corporations doing business in this state pursuant to this part shall be subject to the jurisdiction and supervision of the commission in the same manner and in every respect as any other telephone company owning, leasing, or operating a public telephone service or telephone line in this state.



§ 46-5-104. Applicability of Chapter 5 of Title 10

Chapter 5 of Title 10 shall not apply to any note, bond, or other evidence of indebtedness issued to the United States government or any agency or instrumentality thereof by any cooperative or foreign corporation doing business in this state pursuant to this part; nor shall Chapter 5 of Title 10 apply to any mortgage, deed of trust, or other instrument executed to secure the same. Chapter 5 of Title 10 also shall not apply to the issuance of membership certificates, shares of stock, or any other evidence of member, shareholder, or patron interest by any cooperative or any such foreign corporation.



§ 46-5-105. Construction of part

This part is complete in itself and shall be controlling. This part shall be construed liberally. The enumeration in this part of any object, purpose, power, manner, method, or thing shall not be deemed to exclude like or similar objects, purposes, powers, manners, methods, or things.






Part 4 - Emergency Telephone Number 9-1-1 System

§ 46-5-120. Short title

This part shall be known and may be cited as the "Georgia Emergency Telephone Number 9-1-1 Service Act of 1977."



§ 46-5-121. Legislative intent

(a) The General Assembly finds and declares that it is in the public interest to shorten the time required for a citizen to request and receive emergency aid. There currently exist numerous different emergency phone numbers throughout the state. Provision for a single, primary three-digit emergency number through which emergency services can be quickly and efficiently obtained would provide a significant contribution to law enforcement and other public service efforts by making it easier to notify public safety personnel. Such a simplified means of procuring emergency services will result in the saving of lives, a reduction in the destruction of property, and quicker apprehension of criminals. It is the intent of the General Assembly to establish and implement a cohesive state-wide emergency telephone number 9-1-1 system which will provide citizens with rapid, direct access to public safety agencies by dialing telephone number 9-1-1 with the objective of reducing the response time to situations requiring law enforcement, fire, medical, rescue, and other emergency services.

(b) The General Assembly further finds and declares that the benefits of 9-1-1 service should be widely available, regardless of whether a 9-1-1 call is placed from a traditional landline telephone or from a wireless telephone. It is also in the public interest that users of wireless telephones should bear some of the cost of providing this lifesaving service, as users of landline telephones currently do. It is the intent of the General Assembly to bring wireless telephone service within the scope of this part and to establish a means by which local public safety agencies may provide enhanced 9-1-1 service to wireless telephone users.

(c) The General Assembly further finds and declares that communication technology is rapidly and constantly changing. It is in the public interest that as different means of accessing 9-1-1 service emerge, that the users of such technology bear some of the cost of providing this lifesaving service, as users of landline and wireless telephones currently do. It is the intent of the General Assembly to bring these new and emerging technologies within the scope of this part and establish a means by which local public safety agencies may provide 9-1-1 service to such users.

(d) The General Assembly further finds and declares that the safety and well-being of the citizens of Georgia is of the utmost importance, and it is in the public interest to provide the highest level of emergency response service on a local, regional, and state-wide basis.

(e) The General Assembly further finds that the collection methodology for prepaid wireless telecommunications service should effectively capture 9-1-1 charges from prepaid users. It is the intent of the General Assembly to move the collection of existing 9-1-1 charges on prepaid wireless service to the retail point of sale.



§ 46-5-122. Definitions

As used in this part, the term:

(1) "Addressing" means the assigning of a numerical address and street name (the name may be numerical) to each location within a local government's geographical area necessary to provide public safety service as determined by the local government. This address replaces any route and box number currently in place in the 9-1-1 data base and facilitates quicker response by public safety agencies.

(2) "Agency" means the Georgia Emergency Management and Homeland Security Agency established pursuant to Code Section 38-3-20 unless the context clearly requires otherwise.

(2.1) "Call" means any communication, message, signal, or transmission.

(2.2) "Center" means the Georgia Public Safety Training Center.

(2.3) "Department" means the Department of Community Affairs established pursuant to Code Section 50-8-1.

(3) "Director" means the director of emergency management appointed pursuant to Code Section 38-3-20.

(4) "Cost recovery" means the mechanism by which service suppliers may recover the recurring and nonrecurring costs they expend on the implementation of wireless 9-1-1 services.

(5) "Emergency 9-1-1 system" or "9-1-1 system" means a telephone service, computer service, wireless service, or other service which facilitates the placing of calls by persons in need of emergency services to a public safety answering point by dialing the telephone number 9-1-1 and under which calls to 9-1-1 are answered or otherwise responded to by public safety answering points established and operated by the local government subscribing to the 9-1-1 service. The term "emergency 9-1-1 system" also includes "enhanced 9-1-1 service," which means an emergency system that provides the user with emergency 9-1-1 system service and, in addition, directs 9-1-1 calls to appropriate public safety answering points by selective routing based on the geographical location from which the call originated and provides the capability for automatic number identification and automatic location identification features.

(6) "Enhanced ZIP Code" means a United States postal ZIP Code of 9 or more digits.

(7) "Exchange access facility" means the access from a particular telephone subscriber's premises to the telephone system of a service supplier. Exchange access facilities include service supplier provided access lines, PBX trunks, and Centrex network access registers, all as defined by tariffs of the telephone companies as approved by the Georgia Public Service Commission. The term "exchange access facility" also includes Voice over Internet Protocol service suppliers and any other communication, message, signal, or information delivery system capable of initiating a 9-1-1 emergency call. Exchange access facilities do not include service supplier owned and operated telephone pay station lines, Wide Area Telecommunications Services (WATS), Foreign Exchange (FX), or incoming only lines.

(8) "FIPS" means the Federal Information Processing Standard (FIPS) 55-3 or any future enhancement.

(9) "Local government" means any city, county, military base, or political subdivision of Georgia and its agencies.

(10) "Mobile telecommunications service" means commercial mobile radio service, as such term is defined in 47 C.F.R. Section 20.3.

(11) "9-1-1 charge" means a contribution to the local government for the 9-1-1 service start-up equipment costs, subscriber notification costs, addressing costs, billing costs, nonrecurring and recurring installation, maintenance, service, and network charges of a service supplier providing 9-1-1 service pursuant to this part, and costs associated with the hiring, training, and compensating of dispatchers employed by the local government to operate said 9-1-1 system at the public safety answering points.

(11.1) "9-1-1 number" means the digits, address, Internet Protocol address, or other information used to access or initiate a call to a public safety answering point.

(12) "Place of primary use" means the street address representative of where the customer's use of the mobile telecommunications service primarily occurs, which must be the residential street address or the primary business street address of the customer.

(12.1) "Prepaid wireless service" means any method where a telephone subscriber pays in advance for a wireless telecommunications connection:

(A) That is sold in predetermined units or dollars:

(i) The number of which declines with use in a known amount; and

(ii) Which expire without an additional retail purchase of units or dollars;

(B) That is not offered in conjunction with other communications services for which the terms permit payment in arrears; and

(C) The charges for which are:

(i) Not billed to any telephone subscriber or other person; or

(ii) Not provided to a telephone subscriber or other person in a monthly statement.

Such term shall include, without limitation, calling or usage privileges included with the purchase of a wireless telephone as well as additional calling or usage privileges purchased by any means, including, without limitation, a calling card, a call, or an Internet transaction.

(13) "Public agency" means the state and any city, county, city and county, municipal corporation, chartered organization, public district, or public authority located in whole or in part within this state which provides or has authority to provide fire-fighting, law enforcement, ambulance, medical, or other emergency services.

(14) "Public safety agency" means a functional division of a public agency which provides fire-fighting, law enforcement, emergency medical, suicide prevention, emergency management dispatching, poison control, drug prevention, child abuse, spouse abuse, or other emergency services.

(15) "Public safety answering point" means the public safety agency which receives incoming 9-1-1 telephone calls and dispatches appropriate public safety agencies to respond to such calls.

(16) "Service supplier" means a person or entity who provides telephone service to a telephone subscriber.

(16.1) "Telephone service" means any method by which a 9-1-1 emergency call is delivered to a public safety answering point. The term "telephone service" shall include local exchange telephone service or other telephone communication service, wireless service, prepaid wireless service, mobile telecommunications service, computer service, Voice over Internet Protocol service, or any technology that delivers or is required by law to deliver a call to a public safety answering point.

(17) "Telephone subscriber" means a person or entity to whom telephone service, either residential or commercial, is provided. When the same person, business, or organization has several telephone access lines, each exchange access facility shall constitute a separate subscription. When the same person, business, or organization has several wireless telephones, each wireless telecommunications connection shall constitute a separate connection.

(17.1) "Voice over Internet Protocol service" means any technology that permits a voice conversation using a voice connection to a computer, whether through a microphone, a telephone, or other device, which sends a digital signal over the Internet through a broadband connection to be converted back to the human voice at a distant terminal and that delivers or is required by law to deliver a call to a public safety answering point. Voice over Internet Protocol service shall also include interconnected Voice over Internet Protocol service, which is service that enables real-time, two-way voice communications, requires a broadband connection from the user's location, requires Internet protocol compatible customer premises equipment, and allows users to receive calls that originate on the public service telephone network and to terminate calls to the public switched telephone network.

(17.2) "Voice over Internet Protocol service supplier" means a person or entity who provides Voice over Internet Protocol service to subscribers for a fee.

(18) "Wireless enhanced 9-1-1 charge" means a contribution to the local government for the following:

(A) The costs to the local government of implementing or upgrading, and maintaining, an emergency 9-1-1 system which is capable of receiving and utilizing the following information, as it relates to 9-1-1 calls made from a wireless telecommunications connection: automatic number identification, the location of the base station or cell site which receives the 9-1-1 call, and the location of the wireless telecommunications connection;

(B) Nonrecurring and recurring installation, maintenance, service, and network charges of a wireless service supplier to provide the information described in subparagraph (A) of this paragraph; and

(C) Other costs which may be paid with money from the Emergency Telephone System Fund, pursuant to subsection (f) of Code Section 46-5-134.

(19) "Wireless service" means "commercial mobile service" as defined under Section 332(D) of the federal Telecommunications Act of 1996 (47 U.S.C. Section 157, et seq.), regulations of the Federal Communications Commission, and the Omnibus Budget Reconciliation Act of 1993 (P.L. 103-66) and includes real-time, two-way interconnected voice service which is provided over networks which utilize intelligent switching capability and offer seamless handoff to customers. The term does not include one-way signaling service, data transmission service, nonlocal radio access line service, or a private telecommunications service. The term does include prepaid wireless service.

(20) "Wireless service supplier" means a provider of wireless service.

(21) "Wireless telecommunications connection" means any mobile station for wireless service that connects a provider of wireless service to a provider of telephone service.



§ 46-5-123. Creation of 9-1-1 Advisory Committee; selection of members; filling of vacancies; organization; roles and responsibilities

(a) For the purposes of the development and implementation of a plan for the state-wide emergency 9-1-1 system, there is created the 9-1-1 Advisory Committee to be composed of the director of the agency, who shall serve as chairperson; the director of the Georgia Technology Authority or his or her designee; the commissioner of the department or his or her designee; and 12 other members appointed by the Governor, as follows:

(1) Three members appointed from nominees of the Georgia Municipal Association;

(2) Three members appointed from nominees of the Association County Commissioners of Georgia;

(3) Four members who are experienced in and currently involved in the management of emergency telephone systems; and

(4) Two members who are representatives of the telecommunications industry, one of whom shall be a representative of a wireless service supplier and one of whom shall be a representative of a land based service supplier.

(b) When appointments are made, the associations making nominations pursuant to this Code section shall submit at least three times as many nominees as positions to be filled at that time by nominees of the association.

(c) The appointed members of the committee shall serve at the pleasure of the Governor. Vacancies shall be filled in the same manner as the original appointment.

(d) The committee shall organize itself as it deems appropriate and may elect other officers from among its members.

(e) The committee shall hold meetings at the call of the chairperson; provided, however, that it shall meet at least three times a year. A quorum for transacting business shall be a majority of the members of the committee.

(f) The committee shall be assigned to the agency for administrative purposes only, as prescribed in Code Section 50-4-3.

(g) The committee shall have the following duties and responsibilities:

(1) To make recommendations to the commissioner of the department regarding the recipients of assistance grants provided for under Code Section 46-5-134.2;

(2) To study and evaluate the state-wide provision of 9-1-1 service;

(3) To identify any changes necessary to accomplish more effective and efficient 9-1-1 service across this state;

(4) To identify any changes necessary in the assessment and collection of 9-1-1 fees;

(5) To make recommendations to the agency as to training that should be provided to directors of public safety answering points; and

(6) To provide an annual report which shall include proposed legislation, if any, to the Governor and the General Assembly by December 1 of each year.



§ 46-5-124. Guidelines for implementing state-wide emergency 9-1-1 system; training and equipment standards

(a) The agency shall develop guidelines for implementing a state-wide emergency 9-1-1 system. The guidelines shall provide for:

(1) Steps of action necessary for public agencies to effect the necessary coordination, regulation, and development preliminary to a 9-1-1 system that shall incorporate the requirements of each public service agency in each local government of Georgia;

(2) Identification of mutual aid agreements necessary to effect the 9-1-1 system, including coordination on behalf of the State of Georgia with any federal agency to secure financial assistance or other desirable activities in connection with the receipt of funding that may be provided to communities for the planning, development, or implementation of the 9-1-1 system;

(3) The coordination necessary between local governments planning or developing a 9-1-1 system and other state agencies, the Public Service Commission, all affected utility and telephone companies, wireless service suppliers, and other agencies;

(4) The actions to establish emergency telephone service necessary to meet the requirements for each local government, including law enforcement, fire-fighting, medical, suicide prevention, rescue, or other emergency services; and

(5) The actions to be taken by a local government desiring to provide wireless enhanced 9-1-1 service, including requirements contained in 47 Code of Federal Regulations Section 20.18.

(b) The agency shall be responsible for encouraging and promoting the planning, development, and implementation of local 9-1-1 system plans. The agency shall develop any necessary procedures to be followed by public agencies for implementing and coordinating such plans and shall mediate whenever disputes arise or agreements cannot be reached between the local political jurisdiction and other entities involving the 9-1-1 system.

(c) Notwithstanding any other law to the contrary, no communications officer hired to the staff of a public safety answering point shall be required to complete his or her training pursuant to Code Section 35-8-23 prior to being hired or employed for such position.

(d) The agency shall maintain the registry of wireless service suppliers provided for in Code Section 46-5-124.1.



§ 46-5-124.1. Service suppliers or Voice over Internet Protocol service suppliers must register certain information with the director; updating information; notices of delinquency

(a) Any service supplier or Voice over Internet Protocol service supplier doing business in Georgia shall register the following information with the director:

(1) The name, address, and telephone number of the representative of the service supplier or Voice over Internet Protocol service supplier to whom the resolution adopted pursuant to Code Section 46-5-133 or other notification of intent to provide automatic number identification or automatic location identification, or both, of a telephone service connection should be submitted;

(2) The name, address, and telephone number of the representative of the service supplier or Voice over Internet Protocol service supplier with whom a local government must coordinate to implement automatic number identification or automatic location identification, or both, of a telephone service connection;

(3) The counties in Georgia in which the service supplier or Voice over Internet Protocol service supplier is authorized to provide telephone service at the time the filing is made; and

(4) Every corporate name under which the service supplier or Voice over Internet Protocol service supplier is authorized to provide telephone service in Georgia.

(b) After the initial submission by each service supplier or Voice over Internet Protocol service supplier doing business in this state, the information required by subsection (a) of this Code section shall be updated and submitted to the director by the tenth day of January and the tenth day of July of each year or such other semiannual schedule as the director may establish.

(c) The director shall send a notice of delinquency to any service supplier or Voice over Internet Protocol service supplier which fails to comply with subsection (b) of this Code section. Such notice shall be sent by certified mail or statutory overnight delivery. Any service supplier or Voice over Internet Protocol service supplier that fails to register and provide the information required by this Code section within 30 days after receipt of a notice of delinquency shall not be eligible to receive cost recovery funds as provided in subsection (e) of Code Section 46-5-134 until the service supplier or Voice over Internet Protocol service supplier is in compliance with subsection (b) of this Code section.



§ 46-5-125. Formation of multijurisdictional and regional 9-1-1 systems

Nothing in this part shall be construed to prohibit or discourage the formation of multijurisdictional or regional 9-1-1 systems; and any system established pursuant to this part may include the jurisdiction, or any portion thereof, of more than one public agency.



§ 46-5-126. Cooperation by commission and telephone industry

The agency shall coordinate its activities with those of the Public Service Commission, which shall encourage the Georgia telephone industry to activate facility modification plans for a timely 9-1-1 implementation.



§ 46-5-127. Approval of 9-1-1 systems by agency

After January 1, 1978, no emergency 9-1-1 system shall be established, and no existing system shall be expanded to provide wireless enhanced 9-1-1 service, without written confirmation by the agency that the local plan conforms to the guidelines and procedures provided for in Code Section 46-5-124.



§ 46-5-128. Cooperation by public agencies

All public agencies shall assist the agency in its efforts to carry out the intent of this part; and such agencies shall comply with the guidelines developed pursuant to Code Section 46-5-124 by furnishing a resolution of intent regarding an emergency 9-1-1 system.



§ 46-5-129. Use of 9-1-1 emblem

The agency may develop a 9-1-1 emblem which may be utilized on marked vehicles used by public safety agencies participating in a local 9-1-1 system.



§ 46-5-130. Federal assistance

The agency is authorized to apply for and accept federal funding assistance in the development and implementation of a state-wide emergency 9-1-1 system.



§ 46-5-131. Exemptions from liability in operation of 9-1-1 system

(a) Whether participating in a state-wide emergency 9-1-1 system or an emergency 9-1-1 system serving one or more local governments, neither the state nor any local government of the state nor any emergency 9-1-1 system provider or service supplier or its employees, directors, officers, and agents, except in cases of wanton and willful misconduct or bad faith, shall be liable for death or injury to any person or for damage to property as a result of either developing, adopting, establishing, participating in, implementing, maintaining, or carrying out duties involved in operating the emergency 9-1-1 system or in the identification of the telephone number, address, or name associated with any person accessing an emergency 9-1-1 system.

(b) No local government of the State of Georgia shall be required to release, indemnify, defend, or hold harmless any emergency 9-1-1 system provider from any loss, claim, demand, suit, or other action or any liability whatsoever which arises out of subsection (a) of this Code section, unless the local government agrees or has agreed to assume such obligations.



§ 46-5-132. Fees by service supplier

It shall be unlawful for any service supplier to assess or charge any fee for an emergency call placed on an emergency 9-1-1 system. The prohibition provided for in this Code section shall only apply to actual emergency calls made on such system and shall not apply to nor prohibit any fee assessed or charged for the implementation or enhancement of such system.



§ 46-5-133. Authority of local government to adopt resolution to impose monthly 9-1-1 charge

(a) Subject to the provisions of subsection (b) of this Code section, the governing authority of any local government which operates or which contracts for the operation of an emergency 9-1-1 system is authorized to adopt a resolution to impose a monthly 9-1-1 charge upon each telephone service subscribed to by telephone subscribers whose exchange access lines are in the areas served or which would be served by the 9-1-1 service. Subject to the provisions of subsection (b) of this Code section and of subparagraphs (a)(2)(A) and (a)(2)(B) of Code Section 46-5-134, the governing authority of any local government which operates or contracts for the operation of an emergency 9-1-1 system which is capable of providing or provides enhanced 9-1-1 service to persons or entities with a wireless telecommunications connection, excluding a military base, is authorized to adopt a resolution to impose a monthly wireless enhanced 9-1-1 charge upon each wireless telecommunications connection, other than a connection for prepaid wireless service, subscribed to by telephone subscribers whose place of primary use is within the geographic area that is served by the local government or that would be served by the local government for the purpose of such an emergency 9-1-1 system. Such resolution, or any amendment to such resolution, shall fix a date on which such resolution and the imposition and collection of the 9-1-1 charge or wireless enhanced 9-1-1 charge, as provided in the resolution, shall become effective; provided, however, that such effective date shall be at least 120 days following the date of the adoption of such resolution or any amendment to such resolution by the local government. The 9-1-1 charge must be uniform, may not vary according to the type of telephone service used, and may be billed on a monthly or quarterly basis. The wireless enhanced 9-1-1 charge must be uniform, not vary according to the type of wireless telecommunications connection used, and may be billed on a monthly or quarterly basis.

(a.1) Any 9-1-1 charges shall be imposed only on the telephone subscriber of the entity that provides telephone service directly to the telephone subscriber. If a service supplier obtains its connectivity to the public switched telephone network or the public safety answering point through another service supplier, that other service supplier shall not be subject to any 9-1-1 charges with respect to the affected services.

(b) (1) Except as provided in paragraph (2) of this subsection, no local government shall be authorized to exercise the power conferred by this Code section unless either:

(A) A majority of the voters residing in that political subdivision who vote in an election called for such purpose shall vote to authorize the implementation of this Code section. Such election shall be called and conducted as other special elections are called and conducted in such local government when requested by such local government authority. The question or questions on the ballot shall be as prescribed by the election superintendent, provided that separate questions may be posed regarding implementation of a 9-1-1 charge and of a wireless enhanced 9-1-1 charge; or

(B) After a public hearing held upon not less than ten days' public notice.

(2) The provisions of paragraph (1) of this subsection shall not apply with respect to a local government if the governing authority of such local government has on or before March 7, 1988, contracted with a telephone service supplier for the purchase or operation, or both, of a telephone 9-1-1 system.

(c) On and after January 1, 1999, no monthly 9-1-1 charge provided for in this Code section shall be imposed or continue to be imposed unless each public safety answering point funded in whole or in part from such charges is in compliance with Code Section 36-60-19, relating to required TDD training for communications officers.



§ 46-5-134. Billing of subscribers; liability of subscriber for service charge; taxes on service; establishment of Emergency Telephone System Fund; records; use of funds

(a) (1) (A) The telephone subscriber of any telephone service may be billed for the monthly 9-1-1 charge, if any, imposed with respect to such telephone service by the service supplier. Such 9-1-1 charge may not exceed $1.50 per month per telephone service provided to the telephone subscriber. In the event that any telephone service supplier, due to its normal billing practices, is unable to charge differing amounts set by each local government as the 9-1-1 charge, such telephone service supplier shall collect on behalf of local governments that have authorized a 9-1-1 charge $1.50 per month per telephone service provided to the telephone subscribers to whom it provides telephone service in every area served by the emergency 9-1-1 system.

(B) All telephone services billed to federal, state, or local governments shall be exempt from the 9-1-1 charge. Each service supplier shall, on behalf of the local government, collect the 9-1-1 charge from those telephone subscribers to whom it provides telephone service in the area served by the emergency 9-1-1 system. As part of its normal billing process, the service supplier shall collect the 9-1-1 charge for each month a telephone service is in service, and it shall list the 9-1-1 charge as a separate entry on each bill. If a service supplier receives a partial payment for a bill from a telephone subscriber, the service supplier shall apply the payment against the amount the telephone subscriber owes the service supplier first.

(C) This paragraph shall not apply to wireless service or prepaid wireless service or the telephone subscribers or service suppliers of such services.

(2) (A) If the governing authority of a local government operates or contracts for the operation of an emergency 9-1-1 system which is capable of providing or provides automatic number identification of a wireless telecommunications connection and the location of the base station or cell site which receives a 9-1-1 call from a wireless telecommunications connection, the subscriber of a wireless telecommunications connection whose billing address is within the geographic area that is served by the local government or that would be served by the local government for the purpose of such an emergency 9-1-1 system may be billed for the monthly wireless enhanced 9-1-1 charge, if any, imposed with respect to that connection by the wireless service supplier. Such wireless enhanced 9-1-1 charge may not exceed the amount of the monthly 9-1-1 charge imposed upon other telephone subscribers pursuant to paragraph (1) of this subsection nor exceed $1.00 per month per wireless telecommunications connection provided to the telephone subscriber.

(B) If the governing authority of a local government operates or contracts for the operation of an emergency 9-1-1 system which is capable of providing or provides automatic number identification and automatic location identification of a wireless telecommunications connection, the subscriber of a wireless telecommunications connection whose place of primary use is within the geographic area that is served by the local government or that would be served by the local government for the purpose of such an emergency 9-1-1 system may be billed for the monthly wireless enhanced 9-1-1 charge, if any, imposed with respect to that connection by the wireless service supplier. Such wireless enhanced 9-1-1 charge may not exceed the amount of the monthly 9-1-1 charge imposed upon other telephone subscribers pursuant to paragraph (1) of this subsection and shall be imposed on a monthly basis for each wireless telecommunications connection provided to the telephone subscriber.

(C) All wireless telecommunications connections billed to federal, state, or local governments shall be exempt from the wireless enhanced 9-1-1 charge. Each wireless service supplier shall, on behalf of the local government, collect the wireless enhanced 9-1-1 charge from those telephone subscribers whose place of primary use is within the geographic area that is served by the local government or that would be served by the local government for the purpose of such an emergency 9-1-1 system. As part of its normal billing process, the wireless service supplier shall collect the wireless enhanced 9-1-1 charge for each month a wireless telecommunications connection is in service, and it shall list the wireless enhanced 9-1-1 charge as a separate entry on each bill. If a wireless service supplier receives partial payment for a bill from a telephone subscriber, the wireless service supplier shall apply the payment against the amount the telephone subscriber owes the wireless service supplier first.

(D) Notwithstanding the foregoing, the application of any 9-1-1 service charge with respect to a mobile telecommunications service, as defined in 4 U.S.C. Section 124(7), shall be governed by the provisions of Code Section 48-8-6.

(E) This paragraph shall not apply to prepaid wireless service or the telephone subscribers or service suppliers of such service.

(b) Every telephone subscriber in the area served by the emergency 9-1-1 system shall be liable for the 9-1-1 charges and the wireless enhanced 9-1-1 charges imposed under this Code section until it has been paid to the service supplier. A service supplier shall have no obligation to take any legal action to enforce the collection of the 9-1-1 charge or wireless enhanced 9-1-1 charge. The service supplier shall provide the governing authority within 60 days with the name and address of each subscriber who has refused to pay the 9-1-1 charge or wireless enhanced 9-1-1 charge after such 9-1-1 charge or wireless enhanced 9-1-1 charge has become due. A collection action may be initiated by the local government that imposed the charges, and reasonable costs and attorneys' fees associated with that collection action may be awarded to the local government collecting the 9-1-1 charge or wireless enhanced 9-1-1 charge.

(c) The local government contracting for the operation of an emergency 9-1-1 system shall remain ultimately responsible to the service supplier for all emergency 9-1-1 system installation, service, equipment, operation, and maintenance charges owed to the service supplier. Any taxes due on emergency 9-1-1 system service provided by the service supplier will be billed to the local government subscribing to the service. State and local taxes do not apply to the 9-1-1 charge or wireless enhanced 9-1-1 charge billed to telephone subscribers under this Code section.

(d) (1) Each service supplier that collects 9-1-1 charges or wireless enhanced 9-1-1 charges on behalf of the local government is entitled to retain as an administrative fee an amount equal to 3 percent of the gross 9-1-1 or wireless enhanced 9-1-1 charge receipts to be remitted to the local government; provided, however, that such amount shall not exceed 3 cent(s) for every dollar so remitted. The remaining amount shall be due quarterly to the local government and shall be remitted to it no later than 60 days after the close of a calendar quarter.

(2) The 9-1-1 charges and the wireless enhanced 9-1-1 charges collected by the service supplier shall be deposited and accounted for in a separate restricted revenue fund known as the Emergency Telephone System Fund maintained by the local government. The local government may invest the money in the fund in the same manner that other moneys of the local government may be invested and any income earned from such investment shall be deposited into the Emergency Telephone System Fund.

(3) On or before July 1, 2005, any funds that may have been deposited in a separate restricted wireless reserve account required by this Code section prior to such date shall be transferred to the Emergency Telephone System Fund required by paragraph (2) of this subsection.

(4) The local government may on an annual basis, and at its expense, audit or cause to be audited the books and records of service suppliers with respect to the collection and remittance of 9-1-1 charges.

(5) Such monthly 9-1-1 charges and wireless enhanced 9-1-1 charges may be reduced at any time by the governing authority by resolution; provided, however, that said governing authority shall be required to reduce such monthly 9-1-1 charge or wireless enhanced 9-1-1 charge at any time the projected revenues from 9-1-1 charges or wireless enhanced 9-1-1 charges will cause the unexpended revenues in the Emergency Telephone System Fund at the end of the fiscal year to exceed by one and one-half times the unexpended revenues in such fund at the end of the immediately preceding fiscal year or at any time the unexpended revenues in such fund at the end of the fiscal year exceed by one and one-half times the unexpended revenues in such fund at the end of the immediately preceding fiscal year. Such reduction in the 9-1-1 charge or wireless enhanced 9-1-1 charge shall be in an amount which will avert the accumulation of revenues in such fund at the end of the fiscal year which will exceed by one and one-half times the amount of revenues in the fund at the end of the immediately preceding fiscal year.

(e) (1) A wireless service supplier may recover its costs expended on the implementation and provision of wireless enhanced 9-1-1 services to subscribers in an amount not to exceed 30 cent(s) of each 9-1-1 charge collected from a place of primary use that is within the geographic area that is served by the local government or would be served by the local government for the purpose of such emergency 9-1-1 system; provided, however, that such amount may be increased to 45 cent(s) upon implementation of step two of the state plan governing 9-1-1 enhanced communications as provided in subsection (g) of this Code section. Such cost recovery amount shall be based on the actual cost incurred by the wireless service supplier in providing wireless enhanced 9-1-1 services.

(2) A wireless service supplier shall not be authorized to recover any costs under paragraph (1) of this subsection with respect to any prepaid wireless services.

(f) (1) In addition to cost recovery as provided in subsection (e) of this Code section, money from the Emergency Telephone System Fund shall be used only to pay for:

(A) The lease, purchase, or maintenance of emergency telephone equipment, including necessary computer hardware, software, and data base provisioning; addressing; and nonrecurring costs of establishing a 9-1-1 system;

(B) The rates associated with the service supplier's 9-1-1 service and other service supplier's recurring charges;

(C) The actual cost, according to generally accepted accounting principles, of salaries and employee benefits incurred by the local government for employees hired by the local government solely for the operation and maintenance of the emergency 9-1-1 system and employees who work as directors as that term is defined in Code Section 46-5-138.2, whether such employee benefits are purchased directly from a third-party insurance carrier, funded by the local government's self-funding risk program, or funded by the local government's participation in a group self-insurance fund. As used in this paragraph, the term "employee benefits" means health benefits, disability benefits, death benefits, accidental death and dismemberment benefits, pension benefits, retirement benefits, workers' compensation, and such other benefits as the local government may provide. Said term shall also include any post-employment benefits the local government may provide;

(D) The actual cost, according to generally accepted accounting principles, of training employees hired by the local government solely for the operation and maintenance of the emergency 9-1-1 system and employees who work as directors as that term is defined in Code Section 46-5-138.2;

(E) Office supplies of the public safety answering points used directly in providing emergency 9-1-1 system services;

(F) The cost of leasing or purchasing a building used as a public safety answering point. Moneys from the fund shall not be used for the construction or lease of an emergency 9-1-1 system building until the local government has completed its street addressing plan;

(G) The lease, purchase, or maintenance of computer hardware and software used at a public safety answering point, including computer-assisted dispatch systems and automatic vehicle location systems;

(H) Supplies directly related to providing emergency 9-1-1 system services, including the cost of printing emergency 9-1-1 system public education materials; and

(I) The lease, purchase, or maintenance of logging recorders used at a public safety answering point to record telephone and radio traffic.

(2) (A) In addition to cost recovery as provided in subsection (e) of this Code section, money from the Emergency Telephone System Fund may be used to pay for those purposes set forth in subparagraph (B) of this paragraph, if:

(i) The local government's 9-1-1 system provides enhanced 9-1-1 service;

(ii) The revenues from the 9-1-1 charges or wireless enhanced 9-1-1 charges in the local government's Emergency Telephone System Fund at the end of any fiscal year shall be projected to exceed the cost of providing enhanced 9-1-1 services as authorized in subparagraphs (A) through (I) of paragraph (1) of this subsection and the cost of providing enhanced 9-1-1 services as authorized in subparagraphs (A) through (I) of paragraph (1) of this subsection includes a reserve amount equal to at least 10 percent of the previous year's expenditures; and

(iii) Funds for such purposes are distributed pursuant to an intergovernmental agreement between the local governments whose citizens are served by the emergency 9-1-1 system proportionately by population as determined by the most recent decennial census published by the United States Bureau of the Census at the time such agreement is entered into.

(B) Pursuant to subparagraph (A) of this paragraph, the Emergency Telephone System Fund may be used to pay for:

(i) The actual cost, according to generally accepted accounting principles, of insurance purchased by the local government to insure against the risks and liability in the operation and maintenance of the emergency 9-1-1 system on behalf of the local government or on behalf of employees hired by the local government solely for the operation and maintenance of the emergency 9-1-1 system and employees who work as directors as that term is defined in Code Section 46-5-138.2, whether such insurance is purchased directly from a third-party insurance carrier, funded by the local government's self-funding risk program, or funded by the local government's participation in a group self-insurance fund. As used in this division, the term "cost of insurance" shall include, but shall not be limited to, any insurance premiums, unit fees, and broker fees paid for insurance obtained by the local government;

(ii) The lease, purchase, or maintenance of a mobile communications vehicle and equipment, if the primary purpose and designation of such vehicle is to function as a backup 9-1-1 system center;

(iii) The allocation of indirect costs associated with supporting the 9-1-1 system center and operations as identified and outlined in an indirect cost allocation plan approved by the local governing authority that is consistent with the costs allocated within the local government to both governmental and business-type activities;

(iv) The lease, purchase, or maintenance of mobile public safety voice and data equipment, geo-targeted text messaging alert systems, or towers necessary to carry out the function of 9-1-1 system operations; and

(v) The lease, purchase, or maintenance of public safety voice and data communications systems located in the 9-1-1 system facility that further the legislative intent of providing the highest level of emergency response service on a local, regional, and state-wide basis, including equipment and associated hardware and software that support the use of public safety wireless voice and data communication systems.

(g) All 9-1-1 systems and communication systems provided pursuant to this part shall conform to the two-step state plan governing enhanced 9-1-1 service as follows:

(1) In step one, the governing authority of a local government shall operate or contract for the operation of an emergency 9-1-1 system that provides or is capable of providing automatic number identification of a wireless telecommunications connection and the location of the base station or cell site which received a 9-1-1 call from a wireless telecommunications connection; and

(2) In step two, the governing authority of a local government shall operate or contract for the operation of an emergency 9-1-1 system that provides or is capable of providing automatic number identification and automatic location of a wireless telecommunications connection.

(h) The local government may contract with a service supplier for any term negotiated by the service supplier and the local government for an emergency 9-1-1 system and may make payments from the Emergency Telephone System Fund to provide any payments required by the contract, subject to the limitations provided by subsection (e) of this Code section.

(i) The service supplier shall maintain records of the amount of the 9-1-1 charges and wireless enhanced 9-1-1 charges collected for a period of at least three years from the date of collection. The local government may, at its expense, require an annual audit of the service supplier's books and records with respect to the collection and remittance of the 9-1-1 charges and wireless enhanced 9-1-1 charges.

(j) In order to provide additional funding for the local government for emergency 9-1-1 system purposes, the local government may receive federal, state, municipal, or private funds which shall be expended for the purposes of this part.

(k) Subject to the provisions of Code Section 46-5-133, a telephone subscriber may be billed for the monthly 9-1-1 charge or wireless enhanced 9-1-1 charge for up to 18 months in advance of the date on which the 9-1-1 system becomes fully operational.

(l) In the event the local government is a federal military base providing emergency services to telephone subscribers residing on the base, a telephone service supplier is authorized to apply the 9-1-1 charges collected to the bill for 9-1-1 service rather than remit the funds to an Emergency Telephone System Fund.

(m) (1) Any local government collecting or expending any 9-1-1 charges or wireless enhanced 9-1-1 charges in any fiscal year beginning on or after July 1, 2005, shall document the amount of funds collected and expended from such charges. Any local government collecting or expending 9-1-1 funds shall certify in its audit, as required under Code Section 36-81-7, that 9-1-1 funds were expended in compliance with the expenditure requirements of this Code section.

(2) Any local government which makes expenditures not in compliance with this Code section may be held liable for pro rata reimbursement to telephone and wireless telecommunications subscribers of amounts improperly expended. Such liability may be established in judicial proceedings by any aggrieved party. The noncompliant local government shall be solely financially responsible for the reimbursement and for any costs associated with the reimbursement. Such reimbursement shall be accomplished by the service suppliers abating the imposition of the 9-1-1 charges and wireless enhanced 9-1-1 charges until such abatement equals the total amount of the rebate.



§ 46-5-134.1. Counties where the governing authorities of more than one local government have adopted a resolution to impose an enhanced 9-1-1 charge.

(a) This Code section shall apply in counties where the governing authorities of more than one local government have adopted a resolution to impose a 9-1-1 charge in accordance with the provisions of subsection (a) of Code Section 46-5-133 and notwithstanding any contrary provision of Code Section 46-5-133 or 46-5-134.

(b) A wireless service supplier may certify to any of the governing authorities described in subsection (a) of this Code section that the wireless service supplier is unable to determine whether the billing addresses of its subscribers are within the geographic area that is served by such local government. Upon such certification, the wireless service supplier shall be authorized to collect the 9-1-1 charge for wireless enhanced 9-1-1 services from any of its subscribers whose billing address is within the county and is within an area that is as close as reasonably possible to the geographic area that is served by such local government. The wireless service supplier shall notify such subscribers that if such subscriber's billing address is not within the geographic area served by such local government, such subscriber is not obligated to pay the 9-1-1 charge for wireless enhanced 9-1-1 service.

(c) Unless otherwise provided in an agreement among the governing authorities described in subsection (a) of this Code section, the charges collected by a wireless service supplier pursuant to this Code section shall be remitted to such governing authorities based upon the number of calls from wireless telecommunications connections that each such individual local government receives and counts relative to the total number of calls from wireless telecommunications connections that are received and counted by all of such local governments.

(d) The authority granted to a wireless service supplier pursuant to this Code section shall terminate:

(1) On the date that the wireless service supplier certifies to a governing authority described in subsection (a) of this Code section that the wireless service supplier is able to determine whether the billing addresses of its subscribers are within the geographic area that is served by such governing authority; or

(2) On the date which is 180 days from the date that any of its subscribers were first billed under this Code section, whichever is earlier.

Upon termination of such authority, the wireless service supplier shall collect the 9-1-1 charge for wireless enhanced 9-1-1 service as provided in Code Section 46-5-134.



§ 46-5-134.2. Prepaid wireless 9-1-1 charge; definitions; imposition of fee by localities; collection and remission of charges; distribution of funds

(a) As used in this Code section, the term:

(1) "Commissioner" means the state revenue commissioner.

(2) "Consumer" means a person who purchases prepaid wireless service in a retail transaction.

(3) "Department" means the Department of Revenue.

(4) "Prepaid wireless 9-1-1 charge" means the charge that is required to be collected by a seller from a consumer in the amount established under subsection (b) of this Code section.

(5) Reserved.

(6) "Provider" means a person that provides prepaid wireless service pursuant to a license issued by the Federal Communications Commission.

(7) "Retail transaction" means the purchase of prepaid wireless service from a seller for any purpose other than resale.

(8) "Seller" means a person who sells prepaid wireless service to another person.

(9) "Wireless telecommunications service" means commercial mobile radio service as defined by 47 C.F.R. Section 20.3, as amended.

(b) (1) Counties and municipalities that operate a 9-1-1 public safety answering point, including counties and municipalities that operate multijurisdictional or regional 9-1-1 systems or have created a joint authority pursuant to Code Section 46-5-138, are authorized to impose by ordinance or resolution a prepaid wireless 9-1-1 charge in the amount of 75 cent(s) per retail transaction. Imposition of the charge authorized by this Code section by a county or municipality shall be contingent upon compliance with the requirements of paragraph (1) of subsection (j) of this Code section.

(2) Where a county or municipality that operates a 9-1-1 public safety answering point fails to comply with the requirements of paragraph (1) of subsection (j) of this Code section by December 31, 2011, on and after that date, the prepaid wireless 9-1-1 charge authorized by paragraph (1) of this subsection shall be imposed within the jurisdiction of such counties and municipalities as a state fee for state purposes.

(c) Where a county or municipality imposes a prepaid wireless 9-1-1 charge as authorized by paragraph (1) of subsection (b) of this Code section, or the prepaid wireless 9-1-1 charge is imposed by the State of Georgia by paragraph (2) of subsection (b) of this Code section, the prepaid wireless 9-1-1 charge shall be collected by the seller from the consumer with respect to each retail transaction occurring in this state. The amount of the prepaid wireless 9-1-1 charge shall be either separately stated on an invoice, receipt, or other similar document that is provided to the consumer by the seller or otherwise disclosed to the consumer.

(d) For the purposes of subsection (c) of this Code section, a retail transaction that is effected in person by a consumer at a business location of the seller shall be treated as occurring in this state if that business location is in this state, and any other retail transaction shall be treated as occurring in this state if the retail transaction is treated as occurring in this state for purposes of a prepaid wireless calling service as provided in paragraph (3) of subsection (e) of Code Section 48-8-77.

(e) The prepaid wireless 9-1-1 charge shall be the liability of the consumer and not of the seller or of any provider, except that the seller shall be liable to remit all prepaid wireless 9-1-1 charges that the seller collects from consumers as provided in this Code section, including all such charges that the seller is deemed to collect where the amount of the charge has not been separately stated on an invoice, receipt, or other similar document provided to the consumer by the seller.

(f) The amount of the prepaid wireless 9-1-1 charge that is collected by a seller from a consumer, if such amount is separately stated on an invoice, receipt, or other similar document provided to the consumer by the seller, shall not be included in the base for measuring any tax, fee, surcharge, or other charge that is imposed by this state, any political subdivision of this state, or any intergovernmental agency.

(g) (1) If a minimal amount of prepaid wireless service is sold with a prepaid wireless device for a single, nonitemized price, then the seller may elect not to apply the amount specified in subsection (b) of this Code section to such transaction.

(2) If a minimal amount of prepaid wireless service is separately priced and sold as part of a single retail transaction that does not contain a prepaid wireless device or another prepaid wireless service, then the seller may elect not to apply the amount specified in subsection (b) of this Code section to such transaction.

(3) For purposes of this subsection, the term "minimal" means an amount of service denominated as ten minutes or less or $5.00 or less.

(h) Prepaid wireless 9-1-1 charges collected by sellers shall be remitted to the commissioner at the times and in the manner provided by Chapter 8 of Title 48 with respect to the sales and use tax imposed on prepaid wireless calling service. The commissioner shall establish registration and payment procedures that substantially coincide with the registration and payment procedures that apply to the sale of prepaid wireless calling service under Chapter 8 of Title 48. Audit and appeal procedures applicable under Chapter 8 of Title 48 shall apply to the prepaid wireless 9-1-1 charge. The commissioner shall establish procedures by which a seller of prepaid wireless service may document that a sale is not a retail transaction, which procedures shall substantially coincide with the procedures for documenting sale for resale transactions under Chapter 8 of Title 48. Nothing in this Code section shall authorize the commissioner to require that sellers of prepaid wireless services identify, report, or specify the jurisdiction within which the retail sale of such services occurred.

(i) A seller shall be permitted to deduct and retain 3 percent of prepaid wireless 9-1-1 charges that are collected by the seller from consumers.

(j) Prepaid wireless 9-1-1 charges remitted to the commissioner as provided in this Code section shall be distributed to counties, municipalities, and the State of Georgia as follows:

(1) On or before December 31 of the year prior to the first year that the prepaid wireless 9-1-1 charge is imposed, each county and municipal corporation levying the prepaid wireless 9-1-1 charge, including counties and municipalities levying the prepaid wireless 9-1-1 charge that operate multijurisdictional or regional 9-1-1 systems or have created a joint authority pursuant to Code Section 46-5-138, shall file with the commissioner a certified copy of the pertinent parts of all ordinances and resolutions and amendments thereto which levy the prepaid wireless 9-1-1 charge authorized by this Code section. The ordinance or resolution specified herein shall specify an effective date of January 1, 2012, and impose a prepaid wireless 9-1-1 charge in the amount specified in paragraph (1) of subsection (b) of this Code section. The filing required by this paragraph shall be a condition of the collection of the prepaid wireless 9-1-1 charge within any county or municipality;

(2) (A) Each county or municipality operating a public safety answering point that has levied the prepaid wireless 9-1-1 charge authorized by this Code section and complied with the filing requirement of paragraph (1) of this subsection shall receive an amount calculated by multiplying the total amount remitted to the commissioner during the 12 month period ending on June 30 times a fraction, the numerator of which is the population of the jurisdiction or jurisdictions operating the public safety answering point and the denominator of which is the total population of this state. An amount calculated by multiplying the total amount remitted to the commissioner during the 12 month period ending on June 30 times a fraction, the numerator of which is the total population of any jurisdiction or jurisdictions operating public safety answering points that have not complied with the filing requirement of paragraph (1) of this subsection and the denominator of which is the total population of this state, shall be deposited as provided in paragraph (5) of this subsection.

(B) Notwithstanding the provisions of subparagraph (A) of this paragraph, the initial distribution shall be calculated using the total amount remitted to the commissioner during the six-month period beginning January 1, 2012, and ending June 30, 2012.

(C) For the purposes of this paragraph, population shall be measured by the United States decennial census of 2010 or any future such census plus any corrections or revisions contained in official statements by the United States Bureau of the Census made prior to the first day of September immediately preceding the distribution of the proceeds of such charges by the commissioner and any official census data received by the commissioner from the United States Bureau of the Census or its successor agency pertaining to any newly incorporated municipality. Such corrections, revisions, or additional data shall be certified to the commissioner by the Office of Planning and Budget on or before August 31 of each year;

(3) Funds shall be distributed annually on or before October 15 of each year. Such distribution shall include any delinquent charges actually collected by the commissioner for a previous fiscal year which have not been previously distributed;

(4) Prior to calculating the distributions to county and municipal governments as provided in this subsection, the commissioner shall subtract an amount, not to exceed 2 percent of remitted charges, to defray the cost of administering and distributing funds from the prepaid wireless 9-1-1 charge. Such amount shall be paid into the general fund of the state treasury;

(5) Funds distributed to a county or municipality pursuant to this Code section shall be deposited and accounted for in a separate restricted revenue fund known as the Emergency Telephone System Fund, maintained by the local government pursuant to paragraph (2) of subsection (d) of Code Section 46-5-134. The commissioner shall deposit all funds received pursuant to paragraph (2) of subsection (b) of this Code section, other than the funds received pursuant to paragraph (4) of this subsection, into the general fund of the state treasury in compliance with Article 4 of Chapter 12 of Title 45, the "Budget Act." It is the intention of the General Assembly, subject to the appropriation process, that an amount equal to the amount deposited into the general fund of the state treasury as provided in this paragraph be appropriated each year to a program of state grants to counties and municipalities administered by the department for the purpose of supporting the operations of public safety answering points in the improvement of 9-1-1 service delivery. The department shall promulgate rules and regulations for the administration of the 9-1-1 grant program; and

(6) Notwithstanding a county's or municipality's failure to comply with the filing requirement of paragraph (1) of this subsection prior to January 1, 2012, a county or municipality that subsequently meets such filing requirements prior to January 1 of any subsequent year shall become eligible to participate in the next succeeding distribution of proceeds pursuant to subparagraph (A) of paragraph (2) of this subsection.

(k) (1) No provider or seller of prepaid wireless service shall be liable for damages to any person resulting from or incurred in connection with the provision of, or failure to provide, 9-1-1 or enhanced 9-1-1 service, or for identifying, or failing to identify, the telephone number, address, location, or name associated with any person or device that is accessing or attempting to access 9-1-1 or enhanced 9-1-1 service.

(2) No provider or seller of prepaid wireless service shall be liable for damages to any person resulting from or incurred in connection with the provision of any lawful assistance to any investigative or law enforcement officer of the United States, this or any other state, or any political subdivision of this or any other state in connection with any lawful investigation or other law enforcement activity by such law enforcement officer.

(3) In addition to the liability provisions of paragraphs (1) and (2) of this subsection, the provisions of Code Section 46-5-135 shall apply to sellers and providers of prepaid wireless service.

(l) The prepaid wireless 9-1-1 charge authorized by this Code section shall be the only 9-1-1 funding obligation imposed with respect to prepaid wireless service in this state, and no tax, fee, surcharge, or other charge shall be imposed by this state, any political subdivision of this state, or any intergovernmental agency for 9-1-1 funding purposes upon any provider, seller, or consumer with respect to the sale, purchase, use, or provision of prepaid wireless service.



§ 46-5-135. Liability of service supplier in civil action

A service supplier, including any company providing telephone services and its employees, directors, officers, and agents, is not liable for any damages in a civil action for injuries, death, or loss to persons or property incurred by any person as a result of any act or omission of a service supplier or any of its employees, directors, officers, or agents, except for willful or wanton misconduct, either in connection with developing, adopting, implementing, maintaining, or operating any emergency 9-1-1 system or in the identification of the telephone number, address, or name associated with any person accessing an emergency 9-1-1 system.



§ 46-5-136. Authority of local government to create advisory board

(a) The governing authority of a local government by resolution shall create an advisory board consisting of the sheriff, representatives from other public safety agencies which respond to emergency calls under the 9-1-1 system, and other individuals knowledgeable of emergency 9-1-1 systems and the emergency needs of the citizens of the local government, provided that such advisory board shall not exceed 13 members.

(b) The advisory board shall assist the local government in:

(1) Reviewing and analyzing the progress by public safety agencies in developing 9-1-1 system requirements;

(2) Recommending steps of action to effect the necessary coordination, regulation, and development of a 9-1-1 system;

(3) Identifying mutual aid agreements necessary to effect the 9-1-1 system;

(4) Assisting in the promulgation of necessary rules, regulations, operating procedures, schedules, and other such policy and administrative devices as shall be deemed necessary and appropriate; and

(5) Providing other services as may be deemed appropriate by the local government.

(c) The members of the advisory board shall not be compensated from moneys deposited into the Emergency Telephone System Fund.



§ 46-5-137. Powers of Public Service Commission not affected

This part shall not be construed as affecting the jurisdiction or powers of the Public Service Commission to establish rates, charges, or tariffs.



§ 46-5-138. Joint authorities

(a) (1) By proper resolution of the local governing bodies, an authority may be created and activated by:

(A) Any two or more municipal corporations;

(B) Any two or more counties; or

(C) One or more municipal corporations and one or more counties.

(2) The resolutions creating and activating a joint authority shall specify the number of members of the authority, the number to be appointed by each participating county or municipal corporation, their terms of office, and their residency requirements.

(3) The resolutions creating and activating joint authorities may be amended by appropriate concurrent resolutions of the participating governing bodies.

(b) The public authority shall be authorized to contract with the counties or municipalities which formed the authority to operate an emergency 9-1-1 system for such local governments throughout the corporate boundaries of such local governments. Pursuant to such contracts, the local governments shall be authorized to provide funding to the authority from the Emergency Telephone System Fund maintained by each local government. No authority shall be formed until each local government forming the authority has imposed a monthly 9-1-1 charge or a monthly wireless enhanced 9-1-1 charge.

(c) Each authority shall have all of the powers necessary or convenient to carry out and effectuate the purposes and provisions of this part, including, but without limiting the generality of the foregoing, the power:

(1) To bring and defend actions;

(2) To adopt and amend a corporate seal;

(3) To make and execute contracts and other instruments necessary to exercise the powers of the authority;

(4) To receive and administer gifts, grants, and devises of any property;

(5) To operate emergency call answering services for law enforcement, emergency management, fire, and emergency medical service agencies 24 hours a day, seven days a week, 365 days a year;

(6) To acquire, by purchase, gift, or construction, any real or personal property desired to be acquired to operate the emergency 9-1-1 system;

(7) To sell, lease, exchange, transfer, assign, pledge, mortgage, dispose of, or grant options for any real or personal property or interest therein for any such purposes; and

(8) To mortgage, convey, pledge, or assign any properties, revenues, income, tolls, charges, or fees owned or received by the authority.

(d) The authority shall elect a chairperson and such other officers as deemed necessary by the authority. The authority shall select a director who shall be responsible for establishing operating standards and procedures and overseeing the operations of the emergency 9-1-1 system. The director may be an employee working in the operation of the emergency 9-1-1 system. The authority shall be responsible for hiring, training, supervising, and disciplining employees working in the operation of the emergency 9-1-1 system. An appropriate number of full-time and part-time employees shall be hired to operate the emergency 9-1-1 system. The authority shall determine the compensation of such employees and shall be authorized to provide other employee benefits. The authority shall submit its annual budget and a report of its financial records to the local governments which created the authority.

(e) The authority may contract with a service supplier in the same manner that local governments are so authorized under the provisions of this part.

(f) Notwithstanding subsection (i) of Code Section 46-5-134, if the joint authority and each local governing body activating the joint authority certify to the service provider in writing prior to the end of the 18 month period in advance of the date on which the 9-1-1 system was to have become fully operational that the system cannot be placed in operation on the date originally projected but that all parties are proceeding in a diligent and timely fashion to implement such service, the service provider shall continue to collect the monthly 9-1-1 charge for an additional period of 18 months or until the 9-1-1 system becomes fully operational, whichever occurs first.

(g) It is found, determined, and declared that the creation of the authority and the carrying out of its corporate purposes are in all respects for the benefit of the people of this state and constitute a public purpose, and the authority shall be performing an essential governmental function in the exercise of the power conferred upon it by this Code section. This state covenants that the authority shall be required to pay no taxes or assessments upon any of the property acquired or leased by it or under its jurisdiction, control, possession, or supervision, or upon its activities in the operation or maintenance of the buildings erected or acquired by it, or upon any fees, rentals, or other charges for the use of such buildings, or upon other income received by the authority. The exemption provided in this Code section shall include an exemption from state and local sales and use tax on property purchased by the authority for use exclusively by the authority.



§ 46-5-138.1. Guidelines pertaining to additional charges involving contracts between two or more counties

(a) Notwithstanding any provision of paragraph (1) of subsection (a) of Code Section 46-5-134 to the contrary, where two or more counties, none of which offers emergency 9-1-1 system services on May 1, 1998, and any participating municipalities within such counties, if any, agree by intergovernmental contract to initiate or contract for the joint operation of an emergency 9-1-1 system for the first time after May 1, 1998, such local governments may impose a monthly 9-1-1 charge which exceeds $1.50 per telephone service but only so long as the following procedure shall be followed:

(1) The participating local governments shall, with input from a telephone service supplier, prepare an estimated budget for the implementation of the joint emergency 9-1-1 system with costs limited to items eligible for funding through the Emergency Telephone System Fund;

(2) An estimate of the revenue to be generated by the 9-1-1 charge authorized by paragraph (1) of subsection (a) of Code Section 46-5-134 during the first 18 months of collection shall be prepared;

(3) If the total amount necessary for implementation of the emergency 9-1-1 system in paragraph (1) of this subsection exceeds the estimated revenue from imposition of the 9-1-1 charge specified in paragraph (2) of this subsection, the monthly 9-1-1 charge per telephone service may be increased on a pro rata basis during the first 18 months of collection to the extent necessary to provide revenue sufficient to pay the amount specified in paragraph (1) of this subsection, but in no case shall such monthly charge be greater than $2.50 per telephone service. Notwithstanding subsection (i) of Code Section 46-5-134, if each local governing body which is a party to an intergovernmental contract certifies to the service provider in writing prior to the end of the 18 month period in advance of the date on which the 9-1-1 system was to have become fully operational that the system cannot be placed in operation on the date originally projected but that all parties are proceeding in a diligent and timely fashion to implement such service, the service provider shall continue to collect the monthly 9-1-1 charge for an additional period of 18 months or until the 9-1-1 system becomes fully operational, whichever occurs first; and

(4) Such local governments shall comply with the requirements of Code Section 46-5-133 which relate to the imposition of a monthly 9-1-1 charge.

Nothing in this subsection shall be construed to authorize the imposition of any charge upon a wireless service. Except as otherwise provided in this subsection, the requirements of Code Section 46-5-134 which relate to monthly 9-1-1 charges on telephone services shall apply to charges imposed pursuant to this subsection.

(b) The increased monthly 9-1-1 charge authorized by subsection (a) of this Code section shall also be available to any joint 9-1-1 authority created pursuant to Code Section 46-5-138 after May 1, 1998.



§ 46-5-138.2. "Director" defined; training and instruction

(a) As used in this Code section, the term "director" means any person having direct operational control of a public safety answering point, any person who has as part of his or her duties supervisory responsibility for one or more communication officers or other employees who answer 9-1-1 calls received by a public safety answering point, or any person who has system management responsibility for the public safety answering point.

(b) In addition to any training required under federal or state law, any persons serving as a director may enroll in, attend, and complete satisfactorily a course of training and instruction on the management of public safety answering points and the establishment and operation of 9-1-1 systems. Such course of instruction for directors shall be developed and made available by the center subject to the availability and receipt of funding.



§ 46-5-139. Joint Study Committee on Wireless Enhanced 9-1-1 Charges

Reserved. Repealed by Ga. L. 2005, p. 660, § 9/HB 470, effective July 1, 2005.









Article 3 - Telegraph Service



Article 4 - Telecommunications and Competition Development

§ 46-5-160. Short title

This article shall be known and may be cited as "The Telecommunications and Competition Development Act of 1995."



§ 46-5-161. Legislative findings; intent

(a) The General Assembly finds:

(1) It is in the public interest to establish a new regulatory model for telecommunications services in Georgia to reflect the transition to a reliance on market based competition as the best mechanism for the selection and provision of needed telecommunications services at the most efficient pricing;

(2) Investment in the telecommunications infrastructure required to further economic growth in Georgia and to meet the growing demands of Georgia's consumers will be encouraged through competition; and

(3) In order to ensure the implementation of this new reliance on market based competition, any legislative obstacles to competition for local exchange services must be removed.

(b) It is the intent of this article to:

(1) Permit local exchange companies to elect alternative forms of regulation;

(2) Protect the consumer during the transition to a competitive telecommunications market;

(3) Assure reasonable cost for universal access to basic telecommunications services throughout Georgia;

(4) Encourage investment in Georgia's telecommunications infrastructure and encourage the introduction of innovative products and services for Georgia's consumers;

(5) Authorize competition for local exchange services; and

(6) Allow pricing flexibility for all telecommunications services other than basic local exchange services.



§ 46-5-162. Definitions

As used in this article, the term:

(1) "Alternative regulation" means a form of regulation pursuant to which the rates, terms, and conditions for telecommunications services provided by a local exchange company are set pursuant to the rules specified in this article.

(2) "Basic local exchange services" or "universal access local exchange services" mean the provision to residential and single line business customers in Georgia of services composed of a touch tone switched access line and dial tone, of a quality sufficient for two way voice and 9600 baud data/fax communications. This service shall include 1+ dialing for access to competitive providers of telecommunications services by January 1, 1997. The elements of universal access local exchange services are subject to subsequent review and modification by the commission.

(3) "Caller identification service" means a type of telephone service which permits telephone customers to see the telephone number of incoming telephone calls.

(4) "Commission" means the Georgia Public Service Commission.

(5) "Electing company" means a local exchange company subject to the alternative regulation described in this article.

(6) "Fund" means the Universal Access Fund created in Code Section 46-5-167.

(7) "Gross domestic product-price index" or "GDP-PI" means the gross domestic product fixed weight price index calculated by the United States Department of Commerce.

(8) "Interconnection service" means the service of providing access to a local exchange company's facilities for the purpose of enabling another telecommunications company to originate or terminate telecommunications service.

(9) "Local calling area" means the geographic area encompassing one or more local exchanges as described in commission orders or in maps, tariffs, and rate schedules reviewed and approved by the commission.

(10) "Local exchange company" means a telecommunications company authorized to provide local exchange service as described in this article. For purposes of this article, there shall be two categories of local exchange companies:

(A) Tier 1 companies are those companies with 2 million or more access lines within Georgia holding a certificate of public convenience and necessity issued by the commission; and

(B) Tier 2 companies are those companies with less than 2 million access lines within Georgia holding a certificate of public convenience and necessity issued by the commission.

(11) "Local exchange services" means services offered for the transmission and utilization of two-way interactive communications and associated usage with the local calling area.

(12) "Local interconnection services" means that part of switched interconnection service provided for the purpose of originating or terminating a call which originates and terminates within the local calling area.

(13) "Portability" means the technical capability that permits a customer to retain the same local number at the same customer location regardless of the provider of the local exchange service.

(14) "Switched access" means that part of switched interconnection service provided for the purpose of originating or terminating a toll service.

(15) "Switched interconnection service" means that part of interconnection service which utilizes the local exchange company's switching facilities to provide line or trunkside access or both to the local exchange company's end office or tandem switches for the purpose of originating and terminating the telecommunications services of other telecommunications companies.

(16) "Tariff" means the schedule or other writing filed with the commission that describes the rates, terms, and conditions of certain telecommunications services provided by the telecommunications company.

(17) "Telecommunications company" means any person, firm, partnership, corporation, association, or municipal, county, or local governmental entity offering telecommunications services to the public for hire.

(18) "Telecommunications services" means the services for the transmission of two-way interactive communications to the public for hire. For purposes of illustration, the term "telecommunications services" includes without limitation local exchange services and interconnection services.

(19) "Toll service" means the transmission of two-way interactive switched communications between local calling areas.

(20) "Universal access provider" means a local exchange company that is obligated to provide basic local exchange service in all of its local calling areas in response to reasonable requests for such service and which, in consideration of such obligation, may have its rates for local switched interconnection service established as provided in this article.



§ 46-5-163. Certificates of authority

(a) A telecommunications company including a telecommunications services reseller shall not provide telecommunications services without a certificate of authority issued by the commission. The provisions of Code Section 46-5-45 shall apply in circumstances where a telecommunications company is providing telecommunications services without a certificate issued by the commission.

(b) The commission shall have the authority to issue multiple certificates of authority for local exchange services upon a showing to the commission that an applicant possesses satisfactory financial and technical capability. Any certificate existing on July 1, 1995, shall remain effective and shall be considered a certificate of authority under this article. A certificate is not required for a telecommunications company to provide commercial mobile services. The commission shall also have the authority to issue certificates to long distance telecommunications carriers subject to federal court decisions, federal law, and regulations of the Federal Communications Commission.

(c) A showing of public convenience and necessity is not a condition for issuing a competing certificate of authority. Prior to July 1, 1998, only a currently certificated Tier 2 local exchange company may be issued a certificate of authority to compete for service in an area serviced by an existing Tier 2 local exchange company.

(d) Any certificate of authority issued by the commission is subject to revocation, suspension, or adjustment where the commission finds upon complaint and hearing that a local exchange company has engaged in unfair competition or has abused its market position.

(e) The commission shall grant certificates of authority in a timely manner and all such proceedings on complaints regarding abuse shall be resolved in a timely manner.

(f) All local exchange companies certificated by the commission shall be subject to the same rules and regulations applied by the commission to other local exchange companies certificated to provide local exchange services within the same area; provided, however, that in promulgating rules and regulations necessary to implement the provisions of this article, the commission may adopt rules and regulations for local exchange companies certificated after July 1, 1995, which vary from other rules and regulations applicable to the delivery of telecommunications services but which are appropriate and consistent to service being delivered by such local exchange companies and are adopted in the public interest.



§ 46-5-164. Interconnection among certificated local exchange companies

(a) All local exchange companies shall permit reasonable interconnection with other certificated local exchange companies. This subsection includes all or portions of such services as needed to provide local exchange services.

(b) The rates, terms, and conditions for such interconnection services shall not unreasonably discriminate between providers and shall be negotiated in good faith between the providers and filed with the commission.

(c) In the event that such rates, terms, or conditions cannot be negotiated by the parties, the commission shall determine the reasonable rates, terms, or conditions for the interconnection services.

(d) Such interconnection services shall be provided for intrastate services on an unbundled basis similar to that required by the FCC for services under the FCC's jurisdiction.

(e) The commission is authorized to allow local exchange companies to resell the services purchased from other local exchange companies pursuant to rules determining when and under what circumstances such resale shall be allowed; provided, however, that the resale of basic local exchange services supported by the Universal Access Fund shall be limited to users and uses conforming to the definition of basic local exchange services set forth in paragraph (2) of Code Section 46-5-162. Any local exchange company or telecommunications company desiring to purchase or to resell services purchased from another local exchange company may petition the commission for the authorization to purchase or to resell such services. In cases where the purchase or resale of services purchased is authorized by the commission, the commission shall determine the reasonable rates, terms, or conditions for the purchase or resale of such local exchange services such that no local exchange company or telecommunications company gains an unfair market position. The commission shall render a final decision in any proceeding initiated pursuant to the provisions of this subsection no later than 60 days after the close of the record except that the commission, by order, may extend such period in any case in which it shall find that the complexity of the issues and the length of the record require an extension of such period, in which event the commission shall render a decision at the earliest date practicable. In no event shall the commission delay the rendering of a final decision in such proceeding beyond the earlier of 120 days after the close of the record or 180 days from the filing of the notice of petition under this subsection. The commission, at its discretion or upon a petition filed by either party, may modify a ruling rendered under this subsection, provided that a petition for modification may not be filed more than once in any 18 month period.

(f) The basic local exchange services of Tier 2 local exchange companies may be purchased by competing providers at the tariffed rate, provided such reselling does not result in the loss of intrastate or interstate revenues to the selling company for the individual service being resold. This subsection does not apply to Tier 2 local exchange companies that have switched access rates that are lower than or at parity with the same local exchange company's interstate switched access rates.

(g) The commission shall have the authority to require local exchange companies to provide additional interconnection services and unbundling.



§ 46-5-165. Alternative regulation of rates, terms, and conditions

(a) Any Tier 1 local exchange company may elect to have its rates, terms, and conditions for its services determined pursuant to the alternative regulation described in this article, in lieu of other forms of regulation including but not limited to rate of return or rate base monitoring or regulation, upon the filing of notice with the commission and committing to provide basic local exchange services upon reasonable request and to invest $500 million per year for five years to improve and strengthen telecommunications services in Georgia; provided, however, that after the expiration of three years of such investments, the commission shall determine, after notice and opportunity for a Tier 1 local exchange company or other interested parties to be heard, whether such investment commitment should be continued for the remaining two years or whether such commitment should be reduced.

(b) Any Tier 2 local exchange company may elect to have the rates, terms, and conditions for its services determined pursuant to the alternative regulation described in this article upon the filing of notice with the commission and committing to provide basic local exchange services upon reasonable request.

(c) The alternative regulation under this article shall become effective on the date specified by the electing company but in no event sooner than 30 days after such notice is filed with the commission.

(d) On the date a telecommunications company elects the alternative regulation described in this article, all existing rates, terms, and conditions for the services provided by the electing company contained in the then existing tariffs and contracts are deemed just and reasonable.



§ 46-5-166. Rates for switched access

(a) An electing company, as defined in paragraph (5) of Code Section 46-5-162, shall set rates on a basis that does not unreasonably discriminate between similarly situated customers; provided, however, that all such rates are subject to a complaint process for abuse of market position in accordance with rules to be promulgated by the commission.

(b) Except as otherwise provided in this subsection, the rates for switched access by each Tier 1 local exchange company shall be no higher than the rates charged for interstate access by the same local exchange company. The rates for switched access shall be negotiated in good faith between the parties. In the event that the rates for switched access cannot be negotiated between the parties, any party may petition the commission to set reasonable rates, terms, or conditions for switched access. The commission shall render a final decision in any proceeding initiated pursuant to the provisions of this subsection no later than 60 days after the close of the record except that the commission, by order, may extend such period in any case in which it shall find that the complexity of the issues and the length of the record require an extension of such period, in which event the commission shall render a decision at the earliest date practicable. In no event shall the commission delay the rendering of a final decision in such proceeding beyond the earlier of 120 days after the close of the record or 180 days from the filing of the notice of petition for determination of rates for switched access that initiated the proceeding.

(c) Beginning January 1, 2011, and ending December 31, 2015, each Tier 2 local exchange company shall adjust in equal annual increments its intrastate switched access charges to parity with its similar interstate switched access rates. The commission shall have authority to govern the transition of Tier 2 local exchange company switched access rates to their corresponding interstate levels and the commission shall allow adjustment of basic local exchange services or universal access funds, as necessary to recover those revenues, based on calendar year 2008, lost through the concurrent reduction of the intrastate switched access rates. In the event that the rates for switched access cannot be negotiated in good faith between the parties, the commission shall determine the reasonable rates for switched access in accordance with the procedures provided in subsection (b) of this Code section. Any Tier 2 local exchange company that is an electing company may elect to become subject to rate of return regulation by certification to the commission of this election no later than December 31, 2010. A Tier 2 local exchange company making this election is prohibited from making a subsequent election to have the rates, terms, and conditions for its services determined pursuant to the alternative regulation described in subsection (b) of Code Section 46-5-165 prior to January 1, 2016.

(d) Beginning January 1, 2011, and ending December 31, 2020, each telecommunications company holding a certificate of authority or otherwise authorized to provide telecommunications services in this state other than a Tier 2 local exchange company shall adjust in equal annual increments its intrastate switched access charges to parity with its similar interstate switched access rates.

(e) In accordance with rules to be promulgated by the commission, any telecommunications company providing intrastate switched access services shall file tariffs with the commission for intrastate switched access services and other applicable services that state the terms and conditions of such services and the rates as established pursuant to this Code section.

(f) The commission shall review the intrastate switched access rates as set forth in subsections (c) and (d) of this Code section and shall report the results of its findings and any actions taken to the General Assembly by or before December 31, 2011. Thereafter, the commission shall include in its annual report to the General Assembly required under Code Section 46-5-174 the status of any intrastate switched access rate changes under this Code section.



§ 46-5-167. Universal Access Fund

(a) The commission shall administer a Universal Access Fund to assure the provision of reasonably priced access to basic local exchange services throughout Georgia. The fund shall be administered by the commission pursuant to this Code section and under rules to be promulgated by the commission as needed to assure that the fund operates in a competitively neutral manner between competing telecommunications providers.

(b) All telecommunications companies holding a certificate of authority issued by the commission to provide services within Georgia shall contribute quarterly to the fund as provided in this subsection. The commission shall determine the manner of contribution using either one or a combination of the following two contribution methodologies:

(1) A charge for each working telephone number; or

(2) A proportionate amount based on each company's gross intrastate revenues from the provision of telecommunications services to end users.

In calculating such contributions, the commission shall allow a local exchange company holding a certificate of authority issued by the commission after July 1, 1995, and before January 1, 2010, with primary headquarters in Georgia and more than 750 full-time employees working in Georgia as of January 1, 2010, to utilize accumulated unexpired Georgia net operating losses for taxable years ending prior to January 1, 2010, on a full dollar-for-dollar basis to reduce up to 50 percent of its contribution to the Universal Access Fund. Within the same tax year of the election, companies making such election shall formally notify the Department of Revenue that the company agrees to forego any rights or claims to the Georgia net operating losses so used. The commission may allow any telecommunications company certified as a competitive local exchange carrier to request a hearing seeking relief from this contribution requirement upon application, demonstration, and good cause shown that such competitive local exchange carrier does not receive a benefit from the reduction in intrastate switched access charges pursuant to subsection (c) of Code Section 46-5-166.

(c) Contributions to the fund shall be determined if, after notice and opportunity for hearing, the commission calculates the difference in the reasonable actual costs of basic local exchange services throughout Georgia and the maximum amounts that may be charged for such services and shall also account for reductions in intrastate switched access charges pursuant to subsection (c) of Code Section 46-5-166.

(d) (1) Nothing in this subsection shall require any Tier 2 local exchange company to raise any of its rates. Nothing in this subsection shall authorize any Tier 2 local exchange company to receive any subsidy from the Universal Access Fund. For purposes of this subsection, the term "subsidy" means any payment authorized by paragraph (2) of this subsection in excess of the intrastate access charge reductions pursuant to subsection (c) of Code Section 46-5-166.

(2) After notice and opportunity for hearing, the commission shall determine the amount of moneys in the fund that shall be distributed quarterly. Such determination shall be made as follows:

(A) Distributions to carriers that have reduced intrastate switched access charges pursuant to subsection (c) of Code Section 46-5-166 shall be limited to an amount reflective of such access charge reductions and shall also be reduced by the amount per access line, which if added to the carrier's basic local exchange service rate, in accordance with a schedule established by the commission, results in an amount that would be equal to 110 percent of the July 1, 2009, residential state-wide weighted average rate for basic local exchange services imputed across all access lines and adjusted annually for inflation measured by the change in GDP-PI. Any distributions pursuant to this subparagraph shall be limited to a period of no more than ten years; and

(B) Except for those distributions to Tier 2 local exchange companies that have reduced intrastate switched access charges pursuant to subsection (c) of Code Section 46-5-166, distributions to a Tier 2 local exchange carrier subject to rate of return regulation shall also be reduced by the amount per access line, which if added to the carrier's basic local exchange service rate, in accordance with a schedule established by the commission, results in an amount that would be equal to 110 percent of the July 1, 2009, residential state-wide weighted average rate for basic local exchange services imputed across all access lines and adjusted annually for inflation measured by the change in GDP-PI. The commission shall determine any such distributions upon application, demonstration, and good cause shown that the reasonable actual costs to provide basic local exchange services exceed the maximum fixed price permitted for such basic local exchange services; any distributions pursuant to this subparagraph shall be limited to a period of no more than 20 years.

(e) The commission shall require any local exchange company seeking reimbursement from the fund pursuant to subparagraph (d)(2)(B) of this Code section to file the information reasonably necessary to determine the actual and reasonable costs of providing basic local exchange services.

(f) The commission shall have the authority to make adjustments to the contribution or distribution levels based on yearly reconciliations and to order further contributions or distributions as needed between companies to equalize reasonably the burdens of providing basic local exchange service throughout Georgia.

(g) A local exchange company or other company shall not establish a surcharge on customers' bills to collect contributions required under this Code section without first submitting to the Public Service Commission the methodology and data used by such company for approval by the commission and upon a showing to the commission that the surcharge does not result in an increase in the company's service rates; provided, however, that such company shall not be required to submit for approval separate line items or surcharges that are specifically authorized or required by federal law or other provisions of state law.



§ 46-5-168. Jurisdiction and authority of commission

(a) The jurisdiction of the commission under this article shall be construed to include the authority necessary to implement and administer the express provisions of this article through rule-making proceedings and orders in specific cases.

(b) The commission's jurisdiction shall include the authority to:

(1) Adopt reasonable rules governing certification of local exchange companies;

(2) Grant, modify, impose conditions upon, or revoke a certificate;

(3) Establish and administer the Universal Access Fund including modifications to the maximum allowable charge for basic local exchange service;

(4) Adopt reasonable rules governing service quality;

(5) Resolve complaints against a local exchange company regarding that company's service;

(6) Require a telecommunications company electing alternative regulation under this article to comply with the rate adjustment provisions of this article;

(7) Approve and if necessary revise, suspend, or deny tariffs in accordance with the provisions of this article;

(8) If necessary, elect another comparable measurement of inflation calculated by the United States Department of Commerce;

(9) Establish reasonable rules and methodologies for performing cost allocations among the services provided by a telecommunications company; and

(10) Direct telecommunications companies to make investments and modifications necessary to enable portability.

(c) The commission shall render a final decision in any proceeding initiated pursuant to the provisions of this article no later than 60 days after the close of the record except that the commission, by order, may extend such period in any case in which it shall find that the complexity of the issues and the length of the record require an extension of such period, in which event the commission shall render a decision at the earliest date practicable. In no event shall the commission delay the rendering of a final decision in such proceeding beyond the earlier of 120 days after the close of the record or 180 days from the filing of the notice of rulemaking, petition, or complaint that initiated the proceeding.

(d) In conducting any rule-making proceeding under this article, the commission shall consider the following factors:

(1) The extent to which cost-effective competitive alternatives are available to existing telecommunications networks and services; and

(2) Requirements necessary to prevent any disadvantage or economic harm to consumers, protect universal affordable service, establish and maintain an affordable Universal Access Fund, protect the quality of telecommunications services, prevent anticompetitive practices, and prevent abandonment of service to areas where there is no competing provider of telecommunications service.

(e) Subject to any other provision of law protecting the confidentiality of trade secrets, the commission shall have access to the books and records of telecommunications companies as may be necessary to ensure compliance with the provisions of this article and with the commission's rules and regulations and to carry out its responsibilities under this article.

(f) In order to promote economic development and competitive advantage for the State of Georgia, the commission shall have the authority to petition, intervene, or otherwise commence proceedings before the appropriate federal agencies and courts having specific jurisdiction over the regulation of telecommunications seeking to enhance the competitive market for telecommunications services within the state.



§ 46-5-169. Company obligations associated with alternative regulation

A company electing alternative regulation:

(1) Shall comply with orders issued and rules adopted by the commission to implement the express provisions of this article as a condition of obtaining or retaining a certificate of authority under this article;

(2) Shall not refuse any reasonable application for basic local exchange service;

(3) Shall not give any unreasonable preference or advantage to any customer when providing telecommunications services;

(4) Shall not, either directly or through affiliated companies, engage in any anticompetitive act or practice including but not limited to price squeezing, price discrimination, predatory pricing, or tying arrangements, as such terms are commonly applied in antitrust law;

(5) Shall not cross-subsidize nonregulated or alternatively regulated services with revenue created by regulated services;

(6) Shall not give any preference to affiliated companies;

(7) Shall allow the resale of its services. Nothing in this Code section shall restrict a customer from authorizing an agent to order such services on its behalf; and

(8) Shall not be required to seek regulatory approval of its depreciation rates or schedules.



§ 46-5-170. Access to local telephone numbering resources and assignments

Providers of local exchange services shall have access to local telephone numbering resources and assignments on equitable terms that include recognition of the scarcity of such resources and that are in accordance with adopted national assignment guidelines and commission rules. Additionally, all local exchange companies shall make the necessary modifications to allow portability of local numbers between different certificated providers of local exchange service as soon as reasonably possible after such portability has been shown to be technically and economically feasible and in the public interest.



§ 46-5-171. Local call charges based on duration or time of call prohibited

A local exchange company may not charge a residential customer or single line business for basic local exchange service based on the duration of a call or on the time of day that a call is made; provided, however, that such restriction shall not apply in any case where a customer or business requests charges based on the duration of a call or on the time of day that a call is made. This Code section does not prohibit a local exchange company from offering discounts based on the time of day that a call is made if the company also offers basic local exchange service at a rate permitted under Code Section 46-5-166.



§ 46-5-171.1. Written authorization required by customer prior to being charged for service initiated by a third party

(a) Except as provided in subsection (b) of this Code section, no telecommunications company shall charge a customer for any service which is provided to the customer by a nonaffiliated third party until such third party has certified to the telecommunications company that the third party has received the customer's written authorization for such charges. When a customer initiates a new type of such third-party service or changes the type or types of such third-party service received, the invoice for such new or changed services must state the charges for such services in a clear, conspicuous, separate, and distinct manner so as to ensure that the customer is aware of the new or changed charges. Any telecommunications company that charges a customer for a service which is provided to the customer by a nonaffiliated third party must provide to such customer the ability to block the nonaffiliated third-party service and any charges associated with such service.

(b) This Code section shall not apply to any transaction between a customer and that customer's selected provider of basic local exchange, inter-LATA, or intra-LATA telecommunications services or initial requests to subscribe to such services; wireless services; requests for a change in a customer's provider of local exchange service or a change in a customer's primary interexchange inter-LATA or intra-LATA carrier; or customer initiated use of abbreviated dialing codes or other pay-per-use services.



§ 46-5-172. Annual report of Tier 1 company's investment commitment

A Tier 1 local exchange company shall provide an annual report with quarterly updates to the commission regarding its investment commitment as prescribed in subsection (a) of Code Section 45-5-165. Contributions to infrastructure for distance learning and telemedicine by a Tier 1 local exchange company shall be considered an investment credit toward the required investment commitment of such Tier 1 company.



§ 46-5-173. Unpublished telephone identification

(a) Any person that obtains an unpublished telephone identification using a telephone caller identification service may not do any of the following without the written consent of the customer of the unpublished telephone line identification:

(1) Intentionally disclose the unpublished telephone line identification to another person for purposes of resale or commercial gain;

(2) Intentionally use the unpublished telephone line identification to solicit business; or

(3) Intentionally disclose the unpublished telephone line identification through a computer data base, on-line bulletin board, or other similar mechanism.

(b) Each intentional disclosure or use of an unpublished telephone line identification is a separate violation. A person other than a corporation who violates subsection (a) of this Code section may be required by the commission to pay a civil penalty of not more than $5,000.00. A corporation that violates subsection (a) of this Code section may be required by the commission to pay a civil penalty of not more than $50,000.00.

(c) The commission shall promulgate rules to further establish privacy guidelines applicable to telecommunications services.

(d) No provider of telephone caller identification service shall be held liable for violations of this article committed by other persons or corporations.



§ 46-5-174. Commission's annual report to General Assembly

The commission shall report to the General Assembly annually on the status of the transition to alternative regulation of telecommunications services in Georgia.






Article 5 - Telecommunications Marketing Act of 1998

§ 46-5-180. Short title

This article shall be known and may be cited as the "Telecommunications Marketing Act of 1998."



§ 46-5-181. Definitions

As used in this article, the terms "local exchange company," "telecommunications company," and "telecommunications services" shall have the same meaning as provided in Code Section 46-5-162; the term "local exchange carrier" shall have the same meaning as "local exchange company"; and the term "long distance service" shall include interexchange inter-LATA telecommunications service and interexchange intra-LATA telecommunications service.



§ 46-5-182. Certification of telecommunications companies which bill for or solicit intrastate telecommunications services

No telecommunications company shall bill for intrastate telecommunications services or solicit intrastate telecommunications services within this state without a certificate of authority from the Georgia Public Service Commission; provided, however, that a certificate is not required for a telecommunications company to bill for or solicit commercial mobile services. If a telecommunications company which is certificated in Georgia uses a rebiller or other entity to render a final bill, then the name of the telecommunications company which is actually providing the telecommunications service, as the name appears on its Georgia certificate, shall appear on the bill, subject to space limitations.



§ 46-5-183. Procedures for confirmation of changes in selection of a primary local exchange or long distance carrier generated by telemarketing

(a) No telecommunications company shall submit to a customer's local exchange company a change order for the customer's primary carrier of local exchange or long distance service which is generated by outbound telemarketing unless and until the order has been confirmed in accordance with one of the following procedures:

(1) The telecommunications company has obtained the customer's written authorization in a form that meets the requirements of Code Section 46-5-184;

(2) The telecommunications company has obtained the customer's electronic authorization, placed from the telephone number or numbers on which the primary carrier of local exchange or long distance service is to be changed, to submit the order that confirms the information described in paragraph (1) of this subsection to confirm the authorization. Telecommunications companies electing to confirm sales electronically shall establish one or more toll-free telephone numbers exclusively for that purpose. Calls to the toll-free number or numbers shall connect a customer to a voice response unit, or similar mechanism, that automatically records the originating automatic numbering identification, records the required information regarding the change of the primary carrier of local exchange or long distance service, and records identifying information about the customer;

(3) An appropriately qualified independent third party operating in a location physically separate from the telemarketing representative has obtained the customer's oral authorization to submit the primary local exchange or long distance carrier change order that confirms and states appropriate data verifying the customer's identity; or

(4) Such other verification procedures as may be specified by the commission in rules or regulations which are consistent with rules promulgated by the Federal Communications Commission pursuant to 47 United States Code Section 258.

(b) All letters of agency, recordings, or other evidence of change orders shall be maintained by the soliciting telecommunications company for at least one year from the date the customer's service was switched. Failure to maintain such records shall constitute prima-facie evidence that consent from the customer was not obtained.

(c) Any telecommunications company's telemarketing or direct mail solicitations or confirmation cards soliciting to change a customer's primary local exchange or long distance carrier shall include the following disclosures:

(1) Identification of the telecommunications company soliciting the change;

(2) That the purpose of the call or confirmation card is to solicit a change of the customer's primary carrier of local exchange or long distance service;

(3) That the customer's local exchange or long distance service may not be changed unless and until the requested change is confirmed in accordance with this Code section and Code Section 46-5-184; and

(4) A description of any charge that may be imposed upon the customer by any party for processing the primary local exchange or long distance carrier change.

(d) Customer requests for other services, such as travel, calling card, or prepaid calling card services, do not constitute a change in the local exchange or long distance carrier.

(e) The requirements of this Code section do not apply to consumer initiated calls.

(f) A request for information by a customer shall not be considered a request for a change of a primary local exchange or long distance carrier.



§ 46-5-184. Contents of letter of agency

(a) A telecommunications company relying on a written authorization from a customer for a primary local exchange or long distance carrier change must obtain a letter of agency as specified in this Code section. Any letter of agency that does not conform with this Code section is invalid.

(b) The letter of agency shall be a separate document, or an easily separable document containing only the authorizing language described in subsection (e) of this Code section, having the sole purpose of authorizing a telecommunications company to initiate a primary local exchange or long distance carrier change. The letter of agency must be signed and dated by the subscriber to the telephone line or lines requesting the primary local exchange or long distance carrier change.

(c) The letter of agency shall not be combined with inducements of any kind on the same document.

(d) Notwithstanding subsections (b) and (c) of this Code section, the letter of agency may be combined with checks that contain only the required letter of agency language prescribed in subsection (e) of this Code section and the necessary information to make the check a negotiable instrument. The letter of agency check shall not contain any promotional language or material. The letter of agency check shall contain, on the front of the check in easily readable, boldface type at least as large and as dark as any other on the front of the check, a notice that the customer is authorizing a primary local exchange or long distance carrier change by signing the check. The letter of agency language also shall be placed near the signature line on the back of the check.

(e) At a minimum, the letter of agency must be printed in a type of a size and readability equal to at least 12 point New Roman font and must contain clear and unambiguous language that confirms:

(1) The customer's billing name and address and each telephone number to be covered by the primary local exchange or long distance carrier change order;

(2) The decision to change the customer's primary carrier of local exchange or long distance service from the current telecommunications company to the prospective telecommunications company; and the type of service, whether local exchange, intrastate inter-LATA long distance, or intrastate intra-LATA long distance, to be changed;

(3) That the customer designates the telecommunications company to act as the customer's agent for the primary local exchange or long distance carrier change;

(4) That the customer understands that the customer may select only one primary inter-LATA long distance carrier, one primary intra-LATA long distance carrier, and one primary local exchange carrier for any one telephone number. Furthermore, that the customer understands that the primary inter-LATA long distance carrier may be different from the primary intra-LATA long distance carrier or primary local exchange carrier and that the primary intra-LATA long distance carrier may be different from the primary local exchange carrier. The letter of agency must make clear to the customer whether the customer is selecting the carrier to provide inter-LATA long distance service, intra-LATA long distance service, or local exchange service, or any combination of these services. Any carrier designated in a letter of agency as a primary local exchange or long distance carrier must be the carrier directly setting rates for the customer. One telecommunications company can be a customer's primary inter-LATA long distance carrier, a customer's primary intra-LATA long distance carrier, and a customer's primary local exchange carrier; and

(5) That the customer understands that any primary local exchange or long distance carrier selection the customer chooses may involve a charge to the customer for changing the customer's primary carrier and could involve a charge for changing back to the original primary carrier.

(f) Letters of agency shall not suggest or require that a customer take some action in order to retain the customer's current telecommunications company.

(g) If any portion of a letter of agency is translated into another language, then all portions of the letter of agency must be translated into that language. Every letter of agency must be translated into the same language as any promotional materials, oral descriptions, or instructions provided with the letter of agency.



§ 46-5-185. Investigation and reporting requirements

(a) A customer shall first report any unwanted, unauthorized change of the customer's primary local exchange or long distance carrier to the customer's current primary local exchange or long distance carrier or the commission; and, thereafter, such carrier shall investigate this complaint along with the soliciting local exchange or long distance carrier in order to determine if the change was authorized in accordance with the procedures specified in Code Sections 46-5-183 and 46-5-184. If the customer's current primary local exchange or long distance carrier and the soliciting local exchange or long distance carrier have exhausted all means of making a determination regarding authorization of such change, then they may employ the assistance of the commission in resolving the complaint.

(b) If the soliciting carrier subscribes to an expedited primary interexchange carrier switchback service, no investigation will be conducted by the customer's current primary local exchange carrier unless the customer specifically requests that an investigation be conducted. In these situations, the customer shall be switched back promptly to the former primary long distance carrier at no charge to the customer, consistent with this article.

(c) All local exchange companies shall maintain monthly records of the number of unauthorized changes and expedited switchbacks of a customer's primary local exchange or long distance service carrier and shall report such data to the commission on a quarterly basis within 45 days following the end of the quarter.

(d) Nothing in this Code section shall be construed to require a customer reporting any unwanted, unauthorized change to exhaust any administrative remedy or remedies that such customer may have available by law before filing an action under the provisions of Code Section 46-5-191.



§ 46-5-186. Time limit on certain actions of local exchange carrier

The customer's current local exchange carrier shall initiate action to change the customer back to the prior local exchange or long distance carrier or to another local exchange or long distance carrier of the customer's choice within three business days after a customer's request for such a change.



§ 46-5-187. Abusive telemarketing acts or practices

Telecommunications companies may not engage in any abusive telemarketing act or practice. Each instance of engaging in an abusive act or practice shall constitute a separate violation of this article. Abusive telemarketing acts or practices shall include but not be limited to the following conduct:

(1) Threats, intimidation, or the use of profane or obscene language;

(2) Causing any telephone to ring, or engaging any person in telephone conversation, repeatedly or continuously with intent to annoy, abuse, or harass any person called at that number; and

(3) Engaging in outbound telephone calls to a person's residence at any time other than between 8:00 A.M. and 9:00 P.M. local time at the called person's residence unless such person has consented prior to the initiation of the call.



§ 46-5-188. Forgery or falsification prohibited

Any employee, representative, or agent of a telecommunications company who forges a customer's signature on a letter of agency or otherwise falsifies evidence of customer authorization of a change of a primary local exchange or long distance carrier shall be guilty of a misdemeanor. Each instance of such forgery or falsification shall be a separate offense.



§ 46-5-189. Penalty for willful violation of article

Any willful violation of this article is subject to enforcement as provided in Code Sections 46-2-91, 46-2-92, and 46-2-93. In addition, without limiting the scope of Part 2 of Article 15 of Chapter 1 of Title 10, the "Fair Business Practices Act of 1975," any willful violation of this article shall also constitute a violation of Code Section 10-1-393. Continued willful violations of this article may also constitute grounds for revocation of a telecommunications company's authority or certificate to provide service in Georgia. Notwithstanding anything to the contrary contained elsewhere in this article, any other activity or conduct engaged in during the course of changing a customer's primary local exchange or long distance carrier which is intended to mislead, deceive, confuse, or perpetrate a fraud or unfair or deceptive act or practice shall constitute cause, within the discretion of the commission, to invoke the penalties or revocation, or both, described in this Code section.



§ 46-5-190. Factual findings by Public Service Commission

If, after a hearing on a complaint, the commission shall determine that the complainant's selection of a primary local exchange or long distance carrier was switched in violation of this article, the commission may make factual findings regarding the amount of damages suffered by the complainant as a result of the unauthorized switch. Such damages shall be calculated as the amount of the difference between the charges for the unauthorized and the authorized service from the date of the unauthorized switch in the complainant's service.



§ 46-5-191. Cause of action for damages resulting from violations of this article

In the event that the remedies provided by Code Section 46-5-185 fail to restore a person or entity to that person's or entity's selected primary carrier of local exchange or long distance service and fail to reimburse the person or entity for the difference between the charges for the unauthorized and the authorized service, within 90 days of the person's or entity's report of an unwanted, unauthorized change of a primary local exchange or long distance carrier to the carriers or the commission as provided in Code Section 46-5-185, then such person or entity whose primary carrier of local exchange or long distance service has been switched in violation of this article may bring an action to recover damages from the telecommunications company responsible for the violation. The superior, magistrate, and state courts of this state shall have jurisdiction over such actions. Notwithstanding any provision of Code Section 46-2-9 to the contrary, such action may be brought in any county of this state in which the telecommunications company transacts business within 24 months of the date of the unauthorized switch of a primary carrier; provided, however, that the running of the statute of limitations shall be tolled during the 90 day period during which the matter is under investigation pursuant to Code Section 46-5-185. Such action shall proceed in all respects like other civil suits for damages, except that on the trial of such suits any findings of the commission made pursuant to Code Section 46-5-190 shall be prima-facie evidence of the facts stated therein, and damages shall be calculated as three times the amount of the difference between the charges for the unauthorized and the authorized service from the date of the unauthorized switch in the complainant's service. A prevailing plaintiff shall be awarded reasonable attorneys' fees and expenses of litigation incurred in connection with an action brought under this Code section.



§ 46-5-192. Construction

(a) Nothing in this article shall be construed to limit or repeal the application of any state or federal law or regulation regarding telemarketing. In addition, nothing in this article shall be construed to limit the application of any such law or regulation to telecommunications companies which engage in telemarketing.

(b) Nothing in this article shall prohibit a telecommunications company from recovering the cost of conducting investigations and reporting unauthorized changes of a customer's primary local exchange or long distance carrier through tariffed charges or through rates filed with the commission which are applicable to the carrier making such an unauthorized charge.






Article 6 - Disclosure of Certain Customer Information

§ 46-5-210. Definitions

(a) As used in this article, the term:

(1) "Breach of telephone records" means the unauthorized acquisition of telephone records that compromises the security, confidentiality, or integrity of that information as maintained by the telecommunications company.

(2) "End user" means any person, corporation, partnership, firm, municipality, cooperative, organization, governmental agency, building owner, or other entity provided with a telecommunications service for its own consumption and not for resale.

(3) "Notice" means:

(A) Written notice;

(B) Electronic notice, if the notice provided is consistent with the provisions regarding electronic records and signatures set forth in Section 7001 of Title 15 of the United States Code; or

(C) Substitute notice, if the telecommunications company demonstrates that the cost of providing notice would exceed $250,000.00, that the affected class to be notified exceeds 500,000 individuals, or that the telecommunications company does not have sufficient contact information to provide written or electronic notice to such individuals. Substitute notice shall consist of all of the following:

(i) E-mail notice, if the telecommunications company has e-mail addresses for the individuals to be notified;

(ii) Conspicuous posting of the notice on the telecommunications company's website, if the telecommunications company maintains one; and

(iii) Notification to major state-wide media.

(4) "Telephone record" means information retained by a telecommunications company that relates to the telephone number dialed by the customer, the number of telephone calls directed to a customer, or other data related to the telephone calls typically contained on a customer telephone bill, such as the time the calls started and ended, the duration of the calls, the time of day the calls were made, and any charges applied. For purposes of this article, any information collected and retained by, or on behalf of, customers utilizing caller identification or other similar technology does not constitute a telephone record.



§ 46-5-211. Consent of end user required for release of telephone records; law enforcement exception

No telecommunications company may release the telephone records of any end user with a Georgia billing address without the express consent of the end user except with proper law enforcement or court order documentation, as otherwise allowed by law, or by an interconnection agreement that has been approved by the Public Service Commission.



§ 46-5-212. Security certification required

Each telecommunications company shall provide annually to the office of the Attorney General certification that it has established operating procedures for security of telephone records that are adequate to ensure compliance with 47 U.S.C. Section 222 and any rules promulgated thereunder.



§ 46-5-213. Circumstances to which this article not applicable

No provision of this article shall be construed to prohibit a telecommunications company, vendor, or supplier from obtaining, using, releasing, or permitting access to any telephone record of any end user with a Georgia billing address:

(1) As otherwise authorized or permitted by law or by an interconnection agreement that has been approved by the Public Service Commission;

(2) With the lawful consent of the end user or the end user's designated representative;

(3) As necessary for the provision of services and management of the network, for the protection of the rights or property of the provider, for the protection of end users, and for the protection of other telecommunications companies from fraudulent, abusive, or unlawful use of or subscription to services;

(4) To a governmental entity, if the telecommunications company reasonably believes that an emergency involving the immediate danger of death or serious physical injury to any person justifies disclosure of the information;

(5) To the National Center for Missing and Exploited Children, in connection with the report submitted thereto under Section 227 of the federal Victims of Child Abuse Act of 1990;

(6) To the telecommunications company's affiliates, agents, suppliers, vendors, or subcontractors to provide service or billing functions; or

(7) To a court or party to a legal proceeding pursuant to a court order, subpoena, notice to produce, or discovery in that proceeding.



§ 46-5-214. Action in event of telephone record security breach; notification to Georgia residents; law enforcement exception; violations shall be unfair or deceptive practice in consumer transactions

(a) In the event of a breach of a telephone record concerning a Georgia resident, the telecommunications company must provide notice to the Georgia resident immediately following discovery or notification of the breach if such breach is reasonably likely to cause quantifiable harm to the Georgia resident. The notice must be made in the most expedient manner possible and without unreasonable delay, consistent with any measures necessary to determine the scope of the breach and restore the reasonable integrity, security, and confidentiality of the telephone record.

(b) Notwithstanding any provisions of this article to contrary, a telecommunications company that maintains its own notification procedures as part of an information security policy for the treatment of personal information and is otherwise consistent with the timing requirements of this Code section shall be deemed to be in compliance with the notification requirements of this Code section if it notifies the individuals who are the subject of the notice in accordance with its policies in the event of a breach of the security of the system.

(c) The notice required by this Code section shall be delayed if a law enforcement agency informs the business that notification may impede a criminal investigation or jeopardize national or homeland security, provided that such request is made in writing or the business documents such request contemporaneously in writing, including the name of the law enforcement officer making the request and the officer's law enforcement agency engaged in the investigation. The notice required by this Code section shall be provided without unreasonable delay after the law enforcement agency communicates to the business its determination that notice will no longer impede the investigation or jeopardize national or homeland security.

(d) A violation of this Code section constitutes an unfair or deceptive practice in consumer transactions within the meaning of Part 2 of Article 15 of Chapter 1 of Title 10, the "Fair Business Practices Act of 1975."






Article 7 - Competitive Emerging Communications Technologies

§ 46-5-220. Short title

This article shall be known and may be cited as the "Competitive Emerging Communications Technologies Act of 2006."



§ 46-5-221. Definitions

As used in this article, the term:

(1) "Broadband service" means a service that consists of the capability to transmit at a rate not less than 200 kilobits per second in either the upstream or downstream direction and in combination with such service provide either:

(A) Access to the Internet; or

(B) Computer processing, information storage, or protocol conversion.

For the purposes of this article, broadband service does not include any information content or service applications provided over such access service nor any intrastate service that was subject to a tariff in effect as of September 1, 2005.

(2) "VoIP" means Voice over Internet Protocol services offering real-time multidirectional voice functionality utilizing any Internet protocol.

(3) "Wireless service" means commercial mobile radio service carried on between mobile stations or receivers and land stations and by mobile stations communicating among themselves.



§ 46-5-222. Commission has no authority over setting of rates or terms and conditions for the offering of broadband service, voice over Internet protocol, or wireless service; limitations

(a) The Public Service Commission shall not have any jurisdiction, right, power, authority, or duty to impose any requirement or regulation relating to the setting of rates or terms and conditions for the offering of broadband service, VoIP, or wireless services.

(b) This Code section shall not be construed to affect:

(1) State laws of general applicability to all businesses, including, without limitation, consumer protection laws and laws relating to restraint of trade;

(2) Any authority of the Public Service Commission with regard to consumer complaints; or

(3) Any authority of the Public Service Commission to act in accordance with federal laws or regulations of the Federal Communications Commission, including, without limitation, jurisdiction granted to set rates, terms, and conditions for access to unbundled network elements and to arbitrate and enforce interconnection agreements.

(c) Except as otherwise expressly provided in this Code section, nothing in this Code section shall be construed to restrict or expand any other authority or jurisdiction of the Public Service Commission.






Article 8 - Telephone Records Protection

§ 46-5-230. Short title

This article shall be known and may be cited as the "Georgia Telephone Records Protection Act."



§ 46-5-231. Definitions

As used in this article, the term:

(1) "Procure" means to obtain by any means, whether electronically or in writing or in oral form, with or without consideration.

(2) "Telephone" means any device used by a person for voice communications in connection with the services of a voice service provider, whether such voice communications are transmitted in analog, data, or any other form.

(3) "Telephone record" means information retained by a voice service provider that relates to a telephone number dialed by the customer or the incoming telephone numbers of calls directed to a customer or other data related to telephone calls typically contained on a customer telephone bill, such as the time the call started and ended, the duration of the call, the time of day the call was made, and any charges applied. For purposes of this article, any information collected and retained by, or on behalf of, customers utilizing caller identification or other similar technology does not constitute a telephone record.

(4) "Voice service provider" means any person, firm, partnership, corporation, association, or municipal, county, or local governmental entity that provides telephone services to a customer, irrespective of the communications technology used to provide such service, including, but not limited to, traditional wireline or cable telephone service; cellular, broadband personal communications service, or other wireless telephone service; microwave, satellite, or other terrestrial telephone service; and Voice over Internet Protocol service.



§ 46-5-232. Penalties

It shall be a felony, punishable by a fine of not more than $250,000.00, imprisonment for not more than ten years, or both, for a person to do any of the following acts:

(1) To knowingly procure, attempt to procure, solicit, or conspire with another to procure a telephone record of any resident or business of this state without the authorization of the customer to whom the record pertains or by fraudulent, deceptive, or false means;

(2) To knowingly sell, or attempt to sell, a telephone record of any resident or business of this state without the authorization of the customer to whom the record pertains; or

(3) To receive a telephone record of any resident or business of this state knowing that the record has been obtained without the authorization of the customer to whom the record pertains or by fraudulent, deceptive, or false means.



§ 46-5-233. Article not to be construed so as to prevent certain law enforcement actions

No provision of this article shall be construed so as to prevent any action by a law enforcement agency or any officer or agent of the agency, under color of law, to obtain telephone records in connection with the performance of the official duties of the agency.



§ 46-5-234. Other circumstances to which this article not applicable

(a) No provision of this article shall be construed to prohibit a voice service provider from obtaining, using, disclosing, or permitting access to any telephone record, either directly or indirectly through its agents, vendors, or suppliers, in any of the following circumstances:

(1) As otherwise authorized or permitted by law, including, but not limited to, the sharing of the records with its affiliates or pursuant to the terms of an interconnection agreement or other contractual agreement between voice service providers;

(2) With the consent or approval of the customer or subscriber;

(3) As may be reasonably incident to the rendition of the service or to the protection of the rights or property of the provider of that service or to protect users of those services and other carriers from fraudulent, abusive, or unlawful use of or subscription to the services;

(4) To give access to a governmental entity, if the voice service provider reasonably believes that an emergency involving immediate danger of death or serious physical injury to any person justifies disclosure of the information;

(5) To give access to the National Center for Missing and Exploited Children, in connection with a report submitted thereto under Section 227 of the federal Victims of Child Abuse Act of 1990, 42 U.S.C. Section 13032; or

(6) Pursuant to a court order or pursuant to a subpoena, discovery request, or notice to produce properly served by any party in a civil action, administrative proceeding, or criminal proceeding.

(b) The provisions of this article shall not apply to a voice service provider, its employees, agents, or representatives who reasonably and in good faith act pursuant to the provisions of subsection (a) of this Code section, notwithstanding any later determination that the act was not authorized.



§ 46-5-235. No private right of action created

No private right of action is authorized pursuant to this article.






Article 9 - Retail Telecommunications Services

§ 46-5-250. Retail telecommunications service defined

As used in this article, the term "retail telecommunications service" means the offering of two-way interactive communications for a fee directly to end users. Such term does not include wireless service as defined in paragraph (3) of Code Section 46-5-221 nor does it include the obligations of an incumbent local exchange carrier, as defined by 47 U.S.C. Section 251, pursuant to 47 U.S.C. Sections 251, 252, and 271 and the Federal Communications Commission's rules and regulations implementing such sections.



§ 46-5-251. Authority of Public Service Commission limited

(a) Notwithstanding any other provision of law in this chapter or Chapter 2 of this title except the provisions of Code Section 46-5-252 and the complaint process set forth in subsection (a) of the Code Section 46-5-166, the Public Service Commission shall not have any jurisdiction, right, power, authority, or duty to impose or enforce any requirement, regulation, or rule relating to the setting of rates or terms and conditions for the offering of retail telecommunications service by a telecommunications company not subject to rate of return regulation.

(b) This Code section shall not be construed to affect:

(1) State laws of general applicability to all businesses, including, without limitation, consumer protection laws, and laws relating to restraint of trade;

(2) Any authority of the Public Service Commission with regard to consumer complaints; or

(3) Any authority of the Public Service Commission to act in accordance with federal laws or regulations of the Federal Communications Commission, including, without limitation, jurisdiction granted to set rates, terms, and conditions for access to unbundled network elements, intercarrier compensation, and to arbitrate and enforce interconnection agreements.

(c) Except as otherwise expressly provided in this Code section, nothing in this Code section shall be construed to restrict or expand any other authority or jurisdiction of the Public Service Commission.



§ 46-5-252. Prohibition against passing cost of compliance on to consumers

No company providing retail telecommunications service shall impose a separate line item or surcharge on customers' bills to recover any costs of complying with any state law or regulations without first submitting to the Public Service Commission the methodology and data used by such company for approval by the commission; provided, however, that such a company shall not be required to submit for approval separate line items or surcharges that are specifically authorized or required by federal or state law. No fines or penalties imposed by the Public Service Commission shall be considered as a cost of complying with a state law or regulation or included in any such separate line item or surcharge, or as a portion thereof.









Chapter 6 - Radio Common Carriers



Chapter 7 - Motor Carriers



Chapter 8 - Railroad Companies

Article 1 - General Provisions

§§ 46-8-1 through 46-8-4.

Reserved. Repealed by Ga. L. 2006, p. 699, § 1/SB 285, effective July 1, 2006.






Article 2 - Powers and Duties of Commission as to Railroad Companies Generally

§ 46-8-20. Exclusive power of commission to determine just and reasonable rates and charges; establishing rates and tariffs generally; locating of depots and construction of freight and passenger buildings

(a) The power to determine what are just and reasonable rates and charges is vested exclusively in the commission.

(b) The commission:

(1) Shall make reasonable and just rates of freight and passenger tariffs, such rates to be observed by all railroad companies doing business in this state;

(2) Shall make reasonable and just rules and regulations as to charges at any and all points for the necessary handling and delivering of freights, such rules and regulations to be observed by all railroad companies doing business in this state;

(3) Shall make such just and reasonable rules and regulations as may be necessary for preventing unjust discrimination in the transportation of freight and passengers on the railroads in this state;

(4) Shall have the power to make, for all connecting railroads doing business in this state, just and reasonable joint rates as to all traffic or business passing from one of those railroads to another, provided that before applying joint rates to railroads that are not under the management and control of a single company, the commission shall give 30 days' notice to the railroads of the joint rate contemplated and of the manner in which it proposes to divide the rate between the railroads, and shall accord a hearing to any company desiring to object to the rates or the manner of their division;

(5) Shall make reasonable and just rates for the use of railroad cars, no matter by whom owned or carried, carrying any kind of freight and passengers on the railroads; and

(6) Shall make just and reasonable rules and regulations to prevent the giving or paying of any rebate or bonus, directly or indirectly, and to prevent the misleading or deceiving of the public in any manner as to the real rates charged for freight and passengers.

(c) The commission shall have full power, by rule and regulation, to designate and fix the difference in rates of freight and passenger transportation to be allowed for long and short distances on the same or different railroads and to ascertain what shall be the limits of long and short distances.

(d) The commission shall have the power to require the location of such depots and the construction of such freight and passenger buildings as the condition of the railroad, the safety of freight, and the public comfort and convenience may require, upon the giving to such railroad company to be affected thereby the same notice as is provided in paragraph (4) of subsection (b) of this Code section.



§ 46-8-21. Powers of commission regarding railroads generally

The commission shall have power and authority:

(1) To ascertain the cost of construction and the present value of properties in Georgia owned by railroad companies; and to that end, the commission may employ necessary experts;

(2) To prescribe rules with reference to the use, construction, removal, or change of spurtracks and sidetracks, with full power to compel service to be furnished to manufacturing plants, warehouses, and similar places of business along the line of railroads where practicable and where in the judgment of the commission the business is sufficient to justify the same and on such terms and conditions as the commission may prescribe;

(3) To order and compel the operation of sufficient and proper passenger service when in its judgment inefficient or insufficient service is being rendered to the public or any community;

(4) To order and compel the making and operating of physical connections between lines of railroads crossing or intersecting each other or entering the same incorporated city, when in its judgment such connections are practicable and in the public interest;

(5) To fix penalties for neglect on the part of railroad companies to adjust overcharges and losses, or failure to decline to do so, if deemed unjust, in a reasonable time;

(6) To prescribe rules requiring the prompt receipt, carriage, and delivery of freight and the prompt furnishing of cars to shippers desiring to ship freight, and to prescribe penalties for failure to observe such rules, and to prescribe rules and penalties regarding the transfer of cars through yards of connecting roads;

(7) To order the erection of depots and stations where it deems the same necessary and to order the appointment and service of depot or station agents; and

(8) To regulate schedules and compel connections at junction points of competing lines.



§ 46-8-22. Investigation by commission of books and papers of railroad companies; inspection of railroad offices and stations; examination of railroad's agents and employees; rules and regulations concerning investigations and inspections

(a) It shall be the duty of the commission to investigate the books and papers of all railroad companies doing business in this state in order to ascertain if the rules and regulations of the commission have been complied with, to make personal visitation to railroad offices, stations, and other places of business for the purpose of examinations, and to make rules and regulations concerning such examinations, which rules and regulations shall be observed and obeyed as the other rules and regulations of the commission.

(b) The commission shall have full power and authority to examine any person, including agents and employees of railroad companies, under oath or otherwise, in order to procure the information necessary to make just and reasonable freight and passenger rates and to ascertain whether rules and regulations of the commission are observed or violated. The commission shall have the power to make necessary and proper rules and regulations concerning such examinations, which rules and regulations shall be obeyed and enforced as all other rules and regulations of the commission.



§ 46-8-23. Prescription and enforcement by commission of rules, regulations, and orders as to receipt, transportation, and delivery of freight by railroads

The commission is vested with full power and authority to make, prescribe, and enforce all such reasonable rules, regulations, and orders as may be necessary to compel and require the several railroad companies in this state to receive, receipt for, forward, and deliver promptly to destination all freight of every character which may be tendered or received by them for transportation. In addition, the commission shall have full power and authority to make, prescribe, and enforce such reasonable rules, regulations, and orders as may be necessary to compel and require prompt delivery to the consignee of all freights on arrival at destination.



§ 46-8-24. Inspection by commission of contracts and agreements between railroad companies; disapproval of agreements; inclusion in agreements of rates exceeding rates fixed by commission

All contracts and agreements as to freight and passenger rates between railroad companies doing business in this state shall be submitted to the commission for inspection and correction so that it may be ascertained whether or not such contracts and agreements are in violation of the laws of this state, of the Constitution of Georgia, or of the rules and regulations of the commission. All arrangements and agreements whatever as to the division of earnings of any kind by competing railroad companies doing business in this state shall be submitted to the commission for inspection and approval, insofar as such arrangements and agreements affect rules and regulations made by the commission to secure to all persons doing business with such companies just and reasonable freight and passenger rates. The commission may make such rules and regulations as to such contracts and agreements as may be then deemed necessary and proper. Any such agreements not approved by the commission, or by virtue of which rates are charged exceeding the rates fixed by the commission for freight and passengers, shall be deemed to be violations of Article III, Section VI, Paragraph V(c) of the Constitution of Georgia and shall be illegal and void.



§ 46-8-25. Inspection of railroads by commission; requiring repair of railroads; allotment of reasonable time for repairs; effect of Code section on liability of railroads

The commission, upon complaint, shall inspect any railroad or any part of any railroad in this state. If the railroad is found to be in an unsafe or dangerous condition, the commission shall require the same to be put and kept in such condition as will render travel over the same safe and expeditious. Reasonable time shall be given the railroad authorities in which to accomplish the work or repairs required under this Code section. This Code section shall not limit or affect the liability of railroads in cases of injury or damage to persons or property.






Article 3 - Incorporation and Consolidation of Railroad Companies and Requirements as to Directors and Officers

Part 1 - Incorporation, Organization, Subscription of Capital Stock, Selection of Officers and Directors

§ 46-8-40. Grant of corporate powers and privileges to railroad companies by Secretary of State; procedure in case of disqualification of Secretary of State

All corporate powers and privileges of railroad companies shall be issued and granted by the Secretary of State upon the terms, liabilities, and restrictions expressed in and subject to all the provisions of this chapter and of the Constitution of Georgia. If by reason of interest in the proposed corporation the Secretary of State is disqualified, the duties required to be performed by the Secretary of State shall be performed by the Commissioner of Insurance.



§ 46-8-41. Procedures regarding preparation of petition for incorporation; filing of petition and affidavit with Secretary of State; endorsement by Secretary of State; allowance for public inspection of petition and affidavit

(a) Any group of ten or more persons who desire to be incorporated as a railroad company shall prepare a petition in writing, addressed to the Secretary of State, in which shall be stated:

(1) The names and residences of each of the persons desiring to form the corporation;

(2) The name of the railroad company they desire to have incorporated, provided that in no event shall the name selected be the name of any existing railway corporation in this state;

(3) The length of the road, as near as can be estimated;

(4) The general direction of the road;

(5) The counties through which the road will probably run;

(6) The names of the principal places from which and to which the road is to be constructed;

(7) The amount of the proposed capital stock;

(8) The number of years the company is to continue in existence;

(9) If the capital stock is to consist of common or preferred stock, the amount of each class and the rights and privileges of the latter over the former;

(10) The location of the principal office of the corporation;

(11) A statement that the incorporators intend in good faith to go forward without delay to secure subscriptions to the capital stock and to construct, equip, maintain, and operate the railroad;

(12) A request to be incorporated under the laws of this state; and

(13) A statement that the incorporators have given four weeks' notice of their intention to apply for said charter by the publication of the petition in a newspaper in which the sheriff's advertisements are published in each of the counties through which the proposed road will probably run (if there is a newspaper in each of those counties), once a week for four weeks before the filing of said petition.

(b) There shall be annexed to the petition an affidavit made by three of the persons forming the company, which affidavit shall state that the names subscribed are the genuine signatures of the persons named therein and that the facts stated in the petition are true to the best of petitioners' knowledge, information, and belief.

(c) The petition thus sworn to shall be filed in the office of the Secretary of State, who shall endorse thereon the date of the filing and record the same in a book to be kept by him for that purpose, which book shall be open for inspection by the public at all times during the office hours of the Secretary of State.



§ 46-8-42. Certificate of incorporation; duration of corporate existence; fee for issuance of certificate

(a) When the petition has been filed with the Secretary of State, he shall issue to the company under the great seal of the state the following form of certificate:

To all to whom these presents may come -- Greetings:

Whereas, In pursuance of an Act of the General Assembly of the State of Georgia, approved December 17, 1892, and (naming the persons who sign the petition) having filed in the office of the Secretary of State a certain petition seeking the formation of a corporation to be known as (here insert name), with a capital stock of $ , for the purpose of constructing, equipping, maintaining, and operating a railroad from to , and having complied with the statutes in such cases made and provided; therefore, the State of Georgia hereby grants unto the above-named persons, their successors and assigns, full authority, by and under the said name of , to exercise the powers and privileges of a corporation for the purposes above stated, subject to the provisions of the Constitution of Georgia, and all the laws governing railroad companies of force at the date of this certificate, or that may hereafter become of force, either by constitutional or statute law, or by any rules and regulations of the Public Service Commission of this state, or otherwise, which govern and control the operation of railroads in this state.

In witness whereof, these presents have been signed by the Secretary of State, and to which is annexed the great seal of the state, at Atlanta, Georgia, this day of , .

(b) Upon the issuance of the certificate, the persons who signed the petition and all persons who shall become stockholders in the company shall be a corporation by the name specified in the petition and certificate and shall possess the powers and privileges granted by, and be subject to the provisions of, this title.

(c) The rights, powers, and privileges granted railroad corporations shall continue for a period no longer than 101 years, unless the corporation is continued by the laws in force at the expiration of 101 years.

(d) Before the Secretary issues the certificate, the petitioners shall pay a fee of $100.00 to the Secretary of State.



§ 46-8-43. Duties of Secretary of State prior to issuance of certificate of incorporation; certificate or duplicate thereof as evidence of existence of corporation and compliance with chapter

Before the Secretary of State issues a certificate of incorporation pursuant to Code Section 46-8-42, he shall satisfy himself that all of the requirements of this chapter have been substantially complied with prior to the filing of said petition. Any certificate or duplicate thereof issued under this chapter by the Secretary of State shall be conclusive evidence of the existence of the corporation in all the courts in this state and of compliance with all the requirements of this chapter.



§ 46-8-44. Subscription to capital stock; par value of stock; subscription to all capital stock as prerequisite to beginning railroad construction

(a) When the certificate of incorporation has been issued, the persons named therein, in case they have not subscribed to the entire capital stock, may open books of subscription to complete the subscription to the capital stock of the company, in such places and after giving such notice as they may deem expedient, and may from time to time receive subscriptions until all of the capital stock is subscribed to.

(b) The capital stock of the company shall be divided into shares of $100.00 each.

(c) The company shall not begin the construction of the railroad until all of the capital stock specified in the petition for incorporation has been subscribed to.



§ 46-8-45. Payment of subscriptions; procedure by directors in case of default by subscriber

(a) The directors may require the subscribers to the capital stock to pay the amounts variously subscribed by them, in such installments as they may deem proper; and the directors may receive cash or property, either real or personal, at the agreed value thereof, in payment of such installments.

(b) If any subscriber neglects to pay any installment as required by resolution of the board of directors, the directors may direct an action to be brought against him forthwith for the amount of such call or may in their discretion, after 30 days' notice to such stockholder, cause his stock, after such advertisement as may seem to them proper, to be put up at auction and sold to the highest bidder for cash. If the proceeds of sale are less than the amount of the call, the delinquent shall pay the difference; and any surplus over the amount of the call and the expenses of the advertisement and sale shall be paid to him. A new certificate of stock shall be issued to the purchaser, and he shall stand in the same relation to the company as the delinquent would have stood had he not defaulted. Such sale shall be in the city where the principal office of the company may be located, at such time and place as the board of directors may prescribe.

(c) If for any reason it is not practicable to serve such delinquent stockholder with notice of such sale personally or by mail, or if he is a nonresident of this state, notice may be given by publication in any newspaper published in the city where the principal office of such company may be located, once a week for four weeks prior to the date of such sale.

(d) The company may collect from delinquent subscribers by sale of the stock, by civil action, or by both remedies.



§ 46-8-46. Procedures regarding organizational meeting; qualifications of directors; selection of officers and agents; annual election of directors; filling of vacancies on board

(a) When all of the capital stock has been subscribed to, the persons named in the certificate of incorporation or a majority of them are authorized to call a meeting of the stockholders for the purpose of organization, which meeting shall be held in the city in which the principal office of the company is located, and of which meeting every subscribing stockholder shall be given notice. At the meeting, persons holding a majority of the stock subscribed to shall constitute a quorum, and there shall be elected a board of directors of not less than three to manage the affairs of the company. Stock shall be represented at the meeting in person or by written proxy, each share of stock being entitled to one vote, and a plurality of votes cast being necessary to elect, said election to be governed by such bylaws as the company may prescribe, and the persons elected as directors to continue in office until others are elected to fill their places. If for any reason the election is not held at the time appointed, the same may be held at any time thereafter, of which meeting every subscribing stockholder shall be given notice. Notice of any organizational meeting under this Code section shall be effected by giving to each stockholder written notification stating the purpose of the meeting, served upon the stockholder personally or by depositing the notice in the post office, postage prepaid, directed to the stockholder at the post office nearest his usual residence, at least ten days before the meeting.

(b) Directors of railroad corporations shall be natural persons of at least 18 years of age but need not be residents of this state or shareholders of the corporation unless the charter or bylaws so require. The charter or bylaws may prescribe additional qualifications for directors.

(c) Except as provided in subsection (b) of Code Section 46-8-50, the board of directors shall select from their number a president, may elect one or more vice-presidents, and may appoint a secretary, a treasurer, and such other officers and agents as they may deem necessary.

(d) The regular election for directors shall be held annually, and, unless the bylaws otherwise provide, the meeting at which such elections are held may be held within or without the state.

(e) Vacancies in the board of directors occasioned by death, resignation, or otherwise shall be filled in such manner as shall be prescribed by the bylaws of the company.



§ 46-8-47. Determination of directors' compensation; appointment of chairman and vice-presidents; time and place of board meetings; procedures regarding board meetings

(a) The board of directors shall have the authority to fix the compensation of directors for services in any capacity unless otherwise provided in the charter or the bylaws.

(b) The board of directors may select or appoint one of their number to be chairman of the board of directors. The chairman of the board of directors or the president may appoint such vice-presidents as he deems necessary and prescribe their terms of office, compensation, and duties when authorized to do so by the bylaws of the corporation.

(c) Unless the bylaws otherwise provide, meetings of the board of directors, whether regular or special, may be held within or without this state. The time and place for holding meetings of the board of directors may be fixed by or under the bylaws, or, if not so fixed, by the board.

(d) Regular meetings of the board of directors may be held with or without notice, as may be prescribed in the bylaws. Special meetings of the board of directors shall be held upon such notice as is prescribed in the bylaws. Unless otherwise prescribed in the bylaws, written notice of the time and place of special meetings of the board of directors shall be given to each director either by personal delivery or by mail, telegram, cablegram, or radiogram at least two days before the meeting.

(e) Notice of a meeting of the board of directors need not be given to any director who signs a waiver of notice either before, during, or after a meeting. Attendance of a director at a meeting shall constitute a waiver of notice of such meeting and a waiver of all objections to the place of the meeting, the time of the meeting, and the manner in which it was called or convened, provided that a director may state at the beginning of the meeting any such objection to the transaction of business.

(f) Neither the business to be transacted at nor the purpose of any regular or special meeting of the board of directors need be specified in the notice or waiver of notice of such meeting, unless required by the bylaws.

(g) A majority of the directors present, whether or not a quorum exists, may adjourn any meeting of the board of directors to another time and place. Unless the bylaws otherwise provide, notice of any such adjourned meeting shall be given to the directors who were not present at the time of the adjournment and, unless the time and place of the adjourned meeting are announced at the time of the adjournment, to the other directors.

(h) Meetings of the board of directors may be called as prescribed by the bylaws or, if there is no such provision in the bylaws, by the chairman of the board, or, if there is no chairman, by the president of the company.

(i) Unless the articles of incorporation or the bylaws provide that a different number shall constitute a quorum, a majority of the number of directors fixed by the bylaws, or, in the absence of a bylaw fixing the number of directors, then of the number stated in the articles of incorporation or of the number last fixed by the shareholders, shall constitute a quorum for the transaction of business. In no case shall less than one-third of the total number of directors or fewer than two directors constitute a quorum.

(j) The vote of a majority of the directors present at the time of the vote, if a quorum is present at such time, shall be the act of the board of directors, unless the vote of a greater number is required by the articles of incorporation or the bylaws.



§ 46-8-48. Creation of executive committee and other committees; powers of committees; designation of alternate members of committees; committee action by majority vote

(a) If the charter or the bylaws of a railroad company incorporated under the laws of this state so provide, the board of directors, by resolution adopted by a majority of the full board of directors, may designate from among its members an executive committee and one or more other committees, each consisting of three or more directors, and each of which, to the extent provided in such resolution or in the charter or the bylaws of the corporation, shall have and may exercise all the authority of the board of directors, provided that no such committee shall have the authority of the board of directors in reference to:

(1) Amending the charter or the bylaws of the corporation;

(2) Adopting a plan of merger or consolidation;

(3) The sale, lease, exchange, or other disposition of all or substantially all the property and assets of the corporation; or

(4) A voluntary dissolution of the corporation or a revocation thereof.

(b) The board, by resolution adopted in accordance with subsection (a) of this Code section, may designate one or more directors as alternate members of any such committee, which director may act in place of any absent member at any meeting of such committee.

(c) Unless otherwise provided in the charter or the bylaws, or unless otherwise ordered by the board of directors, any such committee shall act by a majority of its members.

(d) The designation of any such committee and the delegation thereto of authority shall not operate to relieve the board of directors or any member thereof of any responsibility imposed by law.



§ 46-8-49. Action by board or committee thereof or by shareholder or committee thereof by written consent of members without meeting

(a) Unless otherwise provided by the charter or bylaws, any action required by this title to be taken by a railroad company at a meeting of the directors of the corporation, or any action which may be taken at a meeting of the directors or of a committee thereof, may be taken without a meeting if written consent setting forth the action so taken is signed by all the directors, or all the members of the committee, as the case may be, and filed with the minutes of the proceedings of the board or of the committee. Such consent shall have the same force and effect as a unanimous vote and may be stated as such in any articles or any document filed with any official of the state under this title.

(b) Unless otherwise provided by the charter or bylaws, any action required by the shareholders of a railroad company or any committee thereof may be taken at a meeting of the shareholders. Any action which may be taken at a meeting of the shareholders or by a committee thereof may be taken without a meeting if written consent setting forth the action so taken is signed by all the shareholders or all the members of the committee, as the case may be, and filed with the minutes of the proceedings of the shareholders or committee. Such consent shall have the same force and effect as a unanimous vote and may be stated as such in any articles or documents filed with any official of this state under this title.



§ 46-8-50. Combination of offices of corporation; election of officers by shareholders; terms of office; powers and duties of officers; authority of chairman or president as to legal proceedings

(a) Any two or more offices provided for by Code Section 46-8-46 may be held by the same person, except the offices of president and secretary.

(b) The charter granted to any railroad corporation under this chapter may provide that all officers or certain specified officers shall be elected by the shareholders instead of by the board of directors.

(c) Unless otherwise provided in the charter, bylaws, or resolution of the board of directors, all officers shall be elected or appointed for a term of office running until the meeting of the board following the next annual meeting of shareholders or, in the case of officers elected by the shareholders, until the next annual meeting of shareholders.

(d) Each officer shall hold office for the term for which he is elected or appointed and until his successor has been elected or appointed and has qualified.

(e) All officers and agents of a railroad company shall have such authority and shall perform such duties in the management of the corporation as may be provided in the bylaws or as may be determined by action of the board of directors not inconsistent with the bylaws.

(f) The chairman of the board of directors or the president of the company shall have authority to institute or defend legal proceedings by or against the company either when the directors are in disagreement or when circumstances require action in the name of the company before a meeting of the board of directors can be called.



§ 46-8-51. Indemnification of persons by railroad corporation; advance of expenses; insuring against liabilities; reports of payments to shareholders; provisions eliminating or limiting liability of director

(a) A railroad corporation shall have power to indemnify persons, to advance expenses prior to final disposition, and to insure against liabilities and expenses of any proceeding to the full extent permitted by Code Sections 14-2-850 through 14-2-859; provided, however, that such corporation shall comply with the requirements of Code Section 14-2-1621 with respect to reports of such payments to shareholders.

(b) The charter or articles of incorporation of a railroad corporation may, as a matter of election, also set forth a provision eliminating or limiting the personal liability of a director to the railroad corporation or its shareholders for monetary damages for breach of duty of care or other duty as a director, provided that such provision shall not eliminate or limit the liability of a director:

(1) For any appropriation, in violation of his duties, of any business opportunity of the corporation;

(2) For acts or omissions which involve intentional misconduct or a knowing violation of law;

(3) For the types of liability set forth in Code Section 14-2-832; or

(4) For any transaction from which the director derived an improper personal benefit.

No such provision shall eliminate or limit the liability of a director for any act or omission occurring prior to the date when such provision becomes effective.



§ 46-8-52. Exemption of property of stockholders from debts or liabilities of corporation

All property, whether real or personal, of any stockholder in this state shall be exempt from the debts or liabilities of a railroad corporation, provided that this exemption shall not operate as to the amount of the unpaid subscription of the stockholder to the capital stock of the corporation.



§ 46-8-53. Procedure for issuing bonds or increasing capital stock

In no case shall a railroad corporation issue bonds or increase its capital stock except by a vote of two-thirds of the capital stock of the corporation represented at an annual or special meeting of stockholders called for that purpose, and after each stockholder has been notified in the manner prescribed by the bylaws. In addition to such notice, there shall be published in a newspaper in the city where the principal office of the corporation is located, once a week for four weeks prior to the meeting, a notice stating that an increase of the stock or an issuance of bonds for the road, or both, will be considered at the meeting. No action contemplated under this Code section as to an increase of stock or the issuance of bonds shall be legal unless there is represented at the meeting, in person or by written proxy, a majority of the stock.



§ 46-8-54. Adoption of title by railroad companies incorporated, or by persons owning or operating a railroad, prior to December 17, 1892

(a) Any railroad company incorporated before December 17, 1892, whether by Act of the General Assembly incorporating the same by name or under the general railroad law of the state, may amend its charter either by adopting the provisions of this title or by extending its corporate existence for a period of 50 years from the time of the expiration of its original charter. When any such company shall so amend its charter, it may retain its original organization and the same amount of capital stock provided for in its original charter, and any other powers and privileges, except exemption from taxation, granted in its original charter, which may not be in conflict with this title or any other law relating to the powers and duties of railroad companies, and such amendments shall be without prejudice to any of its prior rights or contracts. The provisions of this title may also be adopted by any persons owning or operating a railroad in this state as of December 17, 1892, without prejudice to such organization as they may have already effected and without prejudice to their existing contracts and obligations.

(b) Whenever any railroad company desires to amend its charter, or whenever any persons desire to adopt the provisions of this title as provided in this Code section, it or they shall file a petition with the Secretary of State setting forth particularly in what manner it is desired to amend such charter or adopt the provisions of this title. When such petition is filed, the Secretary of State shall issue to the company or persons, under the great seal of the state, a certificate setting forth the manner in which the charter is amended, if the petition is for amendment; or, if the petition is to adopt the provisions of this title, then the Secretary of State shall issue a certificate setting forth that said persons are a body corporate with all the powers, duties, and liabilities provided in this title. Before the certificate shall issue, the petitioner or petitioners shall pay to the Secretary of State the fee provided for in Code Section 14-4-183.



§ 46-8-55. Standard of care for directors and officers in discharge of duties; reliance upon financial information

(a) (1) A director shall discharge his duties as a director, including his duties as a member of a committee:

(A) In good faith; and

(B) With the care an ordinarily prudent person in a like position would exercise under similar circumstances.

(2) In discharging his duties, a director is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by:

(A) One or more officers or employees of the corporation whom the director reasonably believes to be reliable and competent in the matters presented;

(B) Legal counsel, public accountants, investment bankers, or other persons as to matters the director reasonably believes are within the person's professional or expert competence; or

(C) A committee of the board of directors of which he is not a member if the director reasonably believes the committee merits confidence.

(3) A director is not acting in good faith if he has knowledge concerning the matter in question that makes unwarranted the reliance otherwise permitted by paragraph (2) of this subsection.

(4) A director is not liable for any action taken as a director or any failure to take any action if he performed the duties of his office in compliance with this subsection.

(b) (1) An officer with discretionary authority shall discharge his duties under that authority:

(A) In good faith; and

(B) With the care an ordinarily prudent person in a like position would exercise under similar circumstances.

(2) In discharging his duties, an officer is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by:

(A) One or more officers or employees of the corporation whom the officer reasonably believes to be reliable and competent in the matters presented; or

(B) Legal counsel, public accountants, investment bankers, or other persons as to matters the officer reasonably believes are within the person's professional or expert competence.

(3) An officer is not acting in good faith if he has knowledge concerning the matter in question that makes unwarranted the reliance otherwise permitted by paragraph (2) of this subsection.

(4) An officer is not liable for any action as an officer or any failure to take any action if he performed the duties of his office in compliance with this subsection.

(c) This Code section shall not relieve any director or officer from liability for the payment of taxes.






Part 2 - Consolidation, Merger, Surrender of Franchise, and Dissolution of Companies

§ 46-8-70. Application by railroad company that company surrender its franchises and cease performing as a common carrier; hearing before commission; effect of outstanding debts on company

(a) Any railroad corporation chartered by the Secretary of State and owning and operating in this state any railroad, other than a street railroad, not over five miles long may cease, temporarily or permanently, to exercise its franchises and to perform its duties as a common carrier and may surrender its franchises to the state by order of the commission.

(b) Before any such order under subsection (a) of this Code section shall be granted, such corporation shall file with the commission an application for the same, verified by the affidavit of the president and secretary of such corporation, containing a copy of a resolution adopted by a unanimous vote of the stockholders of such corporation authorizing such application.

(c) The commission shall fix a date for the hearing of such application, and before such date such application shall be published once a week for four weeks in the official organ of each county through which said railroad may run.

(d) The commission shall have authority to investigate fully the matter of such application and to grant such an order if it concludes that the condition of the affairs of such corporation and the public convenience warrant it. No such railroad company shall be allowed to surrender its franchises as provided in this Code section so long as it owes any debts whatever.



§ 46-8-71. Dissolution of railroad corporation generally

A railroad corporation which is organized under the laws of this state and chartered by the Secretary of State and which has surrendered its franchises to the state in accordance with Code Section 46-8-70 or which has sold its property, rights, and franchises to another corporation in accordance with Code Section 46-8-106, and which has satisfied all its outstanding debts and obligations, or which has arranged for all its outstanding debts and obligations to be assumed by the transferee of its property, rights, and franchises, may be dissolved in the manner provided in Code Sections 46-8-72 through 46-8-79.



§ 46-8-72. Adoption of resolution for dissolution by board of directors; meeting of stockholders to consider resolution; filing of petition for dissolution with Secretary of State

If the board of directors of a railroad corporation organized under the laws of this state deems it desirable that the corporation be dissolved, the board of directors may adopt a resolution to that effect and may call a meeting of the stockholders having voting powers to consider a proposal to dissolve and to take action upon the resolution so adopted. Such meeting of the stockholders shall be held upon notice given in the manner provided in Code Section 46-8-46 for notice of organization meetings of railroad corporations or upon written waiver of notice. If at such meeting or any adjournment thereof the holders of record of two-thirds of all the stock entitled to vote thereon determine that the dissolution should take place, a petition for dissolution shall be filed in triplicate with the Secretary of State.



§ 46-8-73. Contents of petition for dissolution; certification resolution recommending dissolution; attachment of resolution to petition; verification of petition; fee for filing petition

(a) The petition for dissolution shall include:

(1) The name of the corporation;

(2) The date upon which its charter was granted;

(3) A statement that it no longer is possessed of any franchises to operate in this or any other state;

(4) A statement that all of its debts, liabilities, and obligations have been satisfied or that such debts, liabilities, and obligations have been assumed by the transferee of its property, rights, and franchises; and

(5) A statement that the transfer or surrender of its franchises has been completed in accordance with an order of the Public Service Commission.

(b) A copy of the stockholders' resolution recommending dissolution shall be certified by the secretary of the corporation and attached to the petition. The petition shall be verified by the president and the treasurer of the corporation.

(c) On filing the petition, the corporation shall pay to the Secretary of State a fee of $100.00 to be deposited by him into the general fund of the state treasury.



§ 46-8-74. Advertisement of petition for dissolution

When the petition for dissolution is filed, the Secretary of State shall certify one of the copies thereof and shall deliver the same to the corporation, which shall cause the certified copy to be published once a week for four weeks in the official organ of the county in which the corporation has its principal office.



§ 46-8-75. Transfer of copy of petition from Secretary of State to commission

Immediately upon the filing of the petition for dissolution, the Secretary of State shall transmit one copy thereof to the Public Service Commission for investigation.



§ 46-8-76. Investigation by commission of proposed dissolution; issuance of certificate approving or disapproving application for dissolution; transfer of certificate; filing of duplicate certificate; effect of disapproval

(a) Upon receipt of the copy of the petition for dissolution, the commission shall immediately investigate or cause an investigation to be made, and shall satisfy itself that:

(1) The surrender of the franchise and charter and the dissolution of the corporation may be allowed without injustice to any stockholder or to any person or corporation having any claim or demand of any character against the corporation seeking dissolution;

(2) That creditors are paid or properly provided for;

(3) That the surrender of the charter and franchises has been authorized by proper corporate action; and

(4) That all requirements of law have been complied with.

(b) Within 30 days after the copy of the petition for dissolution has been filed with the commission, the commission shall issue under its hand and official seal a certificate either approving or disapproving the application, depending upon the results of the investigation, and shall transmit a copy of the certificate to the Secretary of State, who shall enter the same of record in his office. The commission shall also keep on file a duplicate of the certificate in its own office.

(c) If the commission does not approve the application, no order shall be granted by the Secretary of State dissolving the corporation or authorizing the surrender of its charter.



§ 46-8-77. Certification by judge of the probate court of the fact of advertisement of petition; filing of certificate with Secretary of State

When the copy of the petition for dissolution has been published as required by Code Section 46-8-74, the corporation may apply to the judge of the probate court of the county in which its principal office is situated for certification of the fact of such publication, and the judge shall certify the fact. The certificate shall thereupon be filed by the corporation in the office of the Secretary of State.



§ 46-8-78. Order of Secretary of State accepting surrender of charter and franchises and dissolving corporation; recording of petition, certificate of approval, certificate of publication, and order by Secretary of State

When the certificate of the judge of the probate court is filed with the Secretary of State pursuant to Code Section 46-8-77, and when the certificate of the Public Service Commission approving the application is likewise filed with the Secretary of State, the Secretary of State shall pass an order under the seal of the state accepting the surrender of the charter and franchises and dissolving the corporation. The Secretary of State shall record the petition for dissolution, the certificate of approval of the Public Service Commission, the certificate of the judge of the probate court as to the publication, and an order accepting the surrender of the charter and franchises and dissolving the corporation named in the order.



§ 46-8-79. Effect of issuance of order of dissolution and payment of fees

After the order of dissolution has been issued, and after all fees for filing and certificates have been paid, the corporation shall be dissolved and shall have no further existence, except as provided in Code Section 14-4-161.



§ 46-8-80. Contracts between railroad companies for merger, consolidation, lease, or purchase for purposes of connecting the roads of the companies

Any railroad company incorporated under this chapter shall have the power to make contracts with any other railroad company which has constructed or hereafter constructs any railroad within this state for the purpose of enabling the companies to run their roads in connection with each other and merge their stocks, or to consolidate with each other, or to lease or purchase property and to hold, use, and occupy the same in such manner as they may deem most beneficial to their interests, provided that no railroad shall purchase a competing line of railroad or enter into any contract with a competing line of railroad calculated to defeat or lessen competition in this state. Any violation of this Code section shall subject the corporation to all the penalties incident to such violation of the law.



§ 46-8-81. Consolidation, merger, lease, or purchase of railroad companies whose roads form a continuous line; issuance of stocks and bonds by consolidated companies

(a) Any railroad company incorporated under this chapter shall have authority to sell, lease, assign, or transfer its stock, property, and franchises to, or to consolidate the same with those of, any other railroad company which is incorporated under the laws of this or any other state or of the United States and whose railroad within this state connects with or forms a continuous line with the railroad of the company incorporated under this chapter, upon such terms as may be agreed upon. Conversely, any such corporation organized under this chapter may purchase, lease, consolidate with, absorb, and merge into itself the stock, property, and franchises of any other railroad company incorporated under the laws of this or any other state or the United States whose railroad within this state connects with or forms a continuous line or system with the railroad of such company incorporated under this chapter upon such terms as may be agreed upon.

(b) Any railroad corporation formed by the consolidation of one or more railroad corporations, organized under the laws of this state or under the laws of this state and any other states, with one or more corporations, organized under the laws of any other state or under the laws of this and of other states, may issue stocks and bonds as provided for in this chapter in such amounts as it may deem necessary for the purpose of paying, or exchanging the same for, or retiring, any bonds or stocks theretofore issued by either of the corporations so merged, purchased, or consolidated, or for any other purpose. Such stocks and bonds may be issued to the amount authorized by the laws of the state under which either of the corporations so consolidated was organized. Any bonds issued by the corporation may be secured by mortgage or trust deeds upon its real or personal property, franchises, rights, and privileges, whether within or without this state.

(c) No railroad company shall make any contract under this Code section with any other railroad company which is a competing line if such contract is calculated to defeat or lessen competition in this state or to encourage monopoly.



§ 46-8-82. Forfeiture of powers, privileges, and certificate of incorporation for failure to construct and operate 15 miles of road within three years; extension of time for construction and operation of road

All the powers and privileges and the certificate of incorporation of a railroad company shall be forfeited at the expiration of three years from the date of the certificate if at the expiration of those three years the company has not constructed and equipped the road, and is not operating the same, for at least 15 miles, or for the entire length of the road if the same is less than 15 miles long, provided that the Secretary of State, for cause shown, may relieve against any forfeiture provided for in this Code section and extend the time of construction, equipment, and operation of said 15 miles of road, or of the entire length of the road if the same is less than 15 miles long, in favor of any such railroad company. Such relief shall not be granted unless applied for within one year after cause for forfeiture has arisen.









Article 4 - Powers of Companies Generally

§ 46-8-100. General powers

A railroad company organized and incorporated as provided in this chapter shall be empowered:

(1) To cause such examinations and surveys to be made for the proposed railroad as shall be necessary for the selection of the most advantageous route, and, by its officers, agents, servants, or employees, to enter upon the land or water of any person for that purpose, provided that the company shall be responsible for all damage done to such property;

(2) To take and hold such voluntary grants of real estate and other property as may be made to it to aid in the construction, maintenance, and accommodation of said road; but the real estate received by voluntary grant shall be held and used for the purpose of such grant only;

(3) To acquire, purchase, hold, and use all such real estate and other property as may be necessary for the construction and maintenance of said road and of the stations, wharves, docks, terminal facilities, and all other accommodations necessary to accomplish the object of the corporation; and to condemn, lease, or buy any land necessary for its use; provided, however, that to the extent an issue arises over the dimensions of any such acquisition by a railroad corporation or railroad company which occurred prior to 1913, such dimensions shall be determined by reference to the documents evidencing any such transaction and by examining the official map of the railroad filed with the Interstate Commerce Commission pursuant to the Railroad Valuation Act of March 1, 1913, Stat. 701, as amended, and such depictions contained on such official railroad map shall be conclusive as to the dimensions of any acquisition as of the date of such railroad map; provided, further, that each railroad corporation and railroad company shall file and record such official map of the railroad with the superior court for the county in which such land depicted on such official railroad map is situated. Any court of this state shall take judicial notice of the information set forth in any such official map properly filed and recorded by such railroad corporation or railroad company;

(4) To lay out its road, not exceeding in width 200 feet, and to construct the same, and, for the purpose of cuttings and embankments and for obtaining gravel and other material, to take as much land as may be necessary for the proper construction, operation, and security of said road; and to cut down any trees that may be in danger of falling on the track or obstructing the right of way, making compensation therefor as provided by law;

(5) To construct its road across, along, or upon or otherwise to use any stream of water, watercourse, street, highway, or canal which the route of its road intersects or touches, provided that no railroad shall be constructed along and upon any street or highway without the written consent of the municipal or county authorities. Whenever the track of any such railroad shall touch, intersect, or cross any road, highway, or street, it may be carried over or under the road, highway, or street, or cross at a grade level or otherwise, as may be found most expedient for the public good;

(6) To cross, intersect, join, or unite its railroad with any other railroad at any point on its route, or upon the ground of any other railroad company, with the necessary turnouts, sidings, switches, and other conveniences necessary for the construction of said road, and to run over any part of any other railroad's right of way as may be necessary to reach its freight depot in any city through or near which said railroad may run, provided that the crossing of another railroad, either over or under or at grade level or otherwise, shall be at the expense of the company making the crossing, and in such way and manner, and at such time, as not to interfere with the railroad in the operation of its trains or the conduct of its regular business;

(7) To receive and convey persons or property over their railroads by the use of steam, electricity, or any other motive power, and to receive compensation therefor, and to do all things incident to railroad business;

(8) To erect and maintain convenient buildings, wharves, docks, stations, fixtures, and machinery, within or without a city, for the accommodation and use of its passenger and freight business;

(9) To regulate the time and manner in which passengers and property shall be transported, and the compensation to be paid therefor, subject to any law of this state upon the subject, or any rule or regulation governing such matters by the commission;

(10) To borrow such sums of money, at such rates of interest and upon such terms, as the company or its board of directors shall deem necessary or expedient, and to execute trust deeds or mortgages, or both, if the occasion requires, on the railroad in process of construction, or after the same has been constructed, for the amounts borrowed or owed by the company. The company may make such provisions in such trust deed or mortgage for transferring, as security for any bonds, debts, or sums of money secured by such trust deeds or mortgages, its railroad track, depots, grounds, rights, privileges, franchises, immunities, machine shops, roundhouses, rolling stock, furniture, tools, implements, and appurtenances used in connection with the railroad, then owned by said company, or which thereafter it may acquire, as it thinks proper; and all such deeds of trust and mortgages shall be recorded as provided by law for the record of mortgages, in each county through which the road runs, provided that all rights to borrow money, issue bonds or other evidences of debt, and execute trust deeds or mortgages to secure the same shall be exercised within the limitations and in the manner which shall be prescribed by law, and no debt, trust deed, mortgage, or other lien shall be made or created except on terms and conditions similar to those prescribed in Code Section 46-8-53 for the increase of capital stock or the issuance of bonds.



§§ 46-8-101 through 46-8-103.

Reserved. Repealed by Ga. L. 2006, p. 699, § 2/SB 285, effective July 1, 2006.



§ 46-8-104. Power of railroad companies to cross other railroads in order to reach minerals, timber, or other materials

Any railroad company chartered by the General Assembly, and also any person or persons or any company owning or operating a public or private railroad in this state, shall, when necessary to reach minerals, timber, or other materials, have the right to cross any other railroad at grade points or at any other point where such crossing will not obstruct the other road, or, if necessary, by means of a tunnel or bridge, said tunnel or bridge being absolutely secure.



§§ 46-8-105 through 46-8-109.

Reserved. Repealed by Ga. L. 2006, p. 699, § 2/SB 285, effective July 1, 2006.






Article 5 - Construction, Improvement, and Repair of Rail Lines, Depots, and Roads

§ 46-8-120. Powers of railroad companies generally

(a) Any railroad company owning or operating a railroad in this state, whether such company is chartered under the laws of this state or under the laws of any other state, is authorized and empowered:

(1) To reconstruct its lines or tracks, to build one or more additional main tracks, to relocate any line or portions of a line, and to build, as a substitute for trestles, embankments upon which tracks may be laid or to widen cuts where necessary for proper construction or maintenance;

(2) For obtaining gravel and other material, to take as much land as may be necessary for the purpose of construction, operation, and maintenance of such road;

(3) To cut any trees that may be in any danger of falling on the tracks or obstructing the right of way, making compensation therefor as provided by law;

(4) To build and maintain such additional depots, tracks, and terminal facilities as may be necessary for the proper accommodation of the business of the company; and

(5) To construct, maintain, and operate tracks for the purpose of connecting two or more lines of railroad operated by the same company not more than ten miles apart.

(b) Notwithstanding subsection (a) of this Code section, no railroad company shall be authorized so to change the location of an existing line as to leave off of the line of railroad to be operated by it any of the passenger or freight stations now existing under the same without the express approval of the commission.



§ 46-8-121. Acquisition of property by companies; approval by commission as prerequisite to exercise of power of eminent domain

Authority and power are granted to railroad companies to acquire by purchase or gift and to hold such real estate as may be necessary for all of the purposes mentioned in Code Section 46-8-120. If the real estate cannot be acquired by purchase or gift, then it may be acquired by condemnation in the manner provided in Title 22, provided that the right of condemnation under this Code section shall not be exercised until the commission, under such rules of procedure as it may provide, first approves the taking of the property.



§ 46-8-122. Effect of Code Sections 46-8-120 and 46-8-121 on other powers and authority granted to railroad companies

The powers and authority conferred by Code Sections 46-8-120 and 46-8-121 are in addition to the powers and authority which railroad companies may have by virtue of their charters or by virtue of the general laws of this state.



§ 46-8-123. Construction of extensions and branch roads generally

(a) Any railroad company may extend its railroad from any point named in the petition for charter or may build branch roads from any point on its line of road. Before making any such extensions or building any such branch roads, the company shall, by resolution of its board of directors, to be entered in the records of its proceedings, designate the route of such proposed extension or branch and advertise the route in all of the counties through which such extension or branch road will run, for the time and in the manner provided by Code Section 46-8-41, and shall file a certified copy of such resolution and advertisements in the office of the Secretary of State, which shall be filed and recorded as are original petitions for charters. As a fee for such filing, the company shall pay to the Office of the State Treasurer $25.00 for each extension or branch road.

(b) Within one year after the filing of the resolution with the Secretary of State, the railroad company shall have the right to begin the construction and equipment of such branch or extension. If the railroad company fails to construct as much as 20 miles within two years, or fails to complete the branch or extension if it is to be less than 20 miles in length, the powers and privileges to do so shall cease.

(c) For the purpose of such extension or branch road, the company shall have all the rights and privileges of condemning or acquiring the rights of way that are provided for constructing and building the main line.

(d) All the provisions of this title relating to the issuance of stocks and bonds for the road authorized under the original petition for incorporation shall be applicable to and control the issuance of stocks and bonds for the proposed extensions and branches.



§ 46-8-124. Exercise of power of eminent domain by railroad corporations generally

In the event a railroad company does not procure, by contract, lease, or purchase, the title to the lands, rights of way, or other property necessary for the construction or connection of the railroad and of such branches and extensions as are necessary or proper for the company to reach its freight or passenger depot in any city in this state or as are necessary to reach its wharves, docks, or other necessary terminal facilities, the company may construct its railroad over any lands, any rights of way, or the tracks of other railroads upon paying or tendering to the owner thereof, or to the legally authorized representative of such owner, just and reasonable compensation for said lands or said right of way. If the compensation cannot be agreed upon, it shall be assessed and determined in the manner provided in Title 22.



§ 46-8-125. Change of general direction and route of railroad

Reserved. Repealed by Ga. L. 2006, p. 699, § 3/SB 285, effective July 1, 2006.



§ 46-8-126. Relocation of highways necessitated by construction of crossings

In all cases where a railroad crosses a highway and the cutting makes a change in the route of any such highway or a change is desirable with a view to easier ascent or descent, the railroad company may take such additional lands for the construction of such highway upon a new route as may be deemed necessary by the directors. In taking property under this Code section, the railroad company shall proceed in the manner provided in Title 22 for condemning rights of way and other property.



§ 46-8-127. Regulation of distance between tracks with the same terminal points

Reserved. Repealed by Ga. L. 2006, p. 699, § 3/SB 285, effective July 1, 2006.



§ 46-8-128. Obstructions located at crossing; disrepair of crossing; removal of obstruction or repair of crossing by county upon failure of company to remove obstruction or repair crossing

Reserved. Repealed by Ga. L. 2002, p. 1050, § 7, effective July 1, 2002.



§§ 46-8-129 through 46-8-132.

Reserved. Repealed by Ga. L. 2006, p. 699, § 3/SB 285, effective July 1, 2006.



§ 46-8-133. Alteration of railroad tracks, bridges, and other structures to accommodate motor vehicles

No railroad, railroad company, railway company, or person, firm, or corporation operating any line of railway in this state shall be required by the commission, or otherwise, to alter its tracks at any underpass, railroad trestle, or bridge; to alter the grade of any public road or highway at any such underpass, railroad trestle, or bridge; or to otherwise relay or reconstruct any portion of its tracks, or other structures, or any portion of any public road or highway, in order to accommodate any motor vehicle exceeding 12 feet six inches in height.






Article 6 - Operation of Trains Generally

Part 1 - Employees Engaged in Operation of Trains Generally

§§ 46-8-150 through 46-8-152.

Reserved. Repealed by Ga. L. 2006, p. 699, § 4/SB 285, effective July 1, 2006.






Part 2 - Signal Whistles and Lights on Trains

§§ 46-8-170 through 46-8-172.

Reserved. Repealed by Ga. L. 2006, p. 699, § 4/SB 285, effective July 1, 2006.






Part 3 - Operation of Trains at Crossings

§§ 46-8-190 through 46-8-193.

Reserved. Repealed by Ga. L. 2006, p. 699, § 5/SB 285, effective July 1, 2006.



§ 46-8-194. Erection and maintenance of crossbuck signs at highway grade crossings; conformance of signs to Department of Transportation standards

By July 31, 1976, each railroad company shall erect and continue to maintain a reflectorized railroad crossbuck sign at each grade crossing where a railroad crossbuck sign is required by Georgia law to be erected. Such reflectorized railroad crossbuck signs shall conform to standards established by the Georgia Department of Transportation.



§ 46-8-195. Bringing of actions to compel railroad companies to post crossbuck signs

The Georgia Department of Transportation or, with respect to roads under its jurisdiction, the governing authority of a county or an incorporated municipality may bring an action in the appropriate superior court to compel a railroad company from posting reflectorized railroad crossbuck signs, as such duty is imposed by Code Section 46-8-194.



§ 46-8-196. Use of standard signs for highway crossings and for advertising or other purposes; mutilation, destruction, and defacement of standard signs; removal of unauthorized signs by county authorities

(a) It shall be the duty of the Public Service Commission to designate a standard sign or signs and to require the use of same by railroad companies to indicate crossings of public highways across railroads. It shall be unlawful for any person to use a sign similar thereto for advertising or for any other purpose; and it shall be unlawful to mutilate, destroy, or deface any crossing sign. The county authorities in charge of the roads of any county where a sign is erected contrary to this law shall have the duty of removing and destroying that sign.

(b) Any person who violates this Code section shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine not exceeding $50.00 or by imprisonment for a period not to exceed 12 months, or both.



§ 46-8-197. Legal responsibility of member of train crew, yard crew, or engine crew for occupying or blocking street, road, or highway grade crossing pursuant to employer's order

No member of a train crew, yard crew, or engine crew of a railroad common carrier shall be held personally responsible under, or found guilty of violating, any state laws or municipal ordinances regulating or intended to regulate the occupying or blocking of any street, road, or highway grade crossing by engines or passenger or freight cars, upon reasonable proof by the crew member that the occupying or blocking of the grade crossing was necessary to comply with the orders or instructions, either written or oral, of his employer or of the officers or supervisory officials of the company owning the railroad over which the engine or cars are operated; provided, however, that this Code section shall not relieve the employer or railroad company from any responsibility placed upon such employee or railroad company by any such state laws or municipal ordinances.



§ 46-8-198. Erection and placement of signboards to warn of drawbridges, grade crossings, and stations at which there is a switch

Reserved. Repealed by Ga. L. 2006, p. 699, § 5/SB 285, effective July 1, 2006.






Part 4 - Injury to Livestock and Other Property

§§ 46-8-210 through 46-8-212.

Reserved. Repealed by Ga. L. 2006, p. 699, § 6/SB 285, effective July 1, 2006.









Article 7 - Special Officers for Protection of Railroad Property

§ 46-8-230. Appointment of officers by Governor; power of arrest; source of compensation

Upon the application of the president or resident executive officer of any railroad corporation operating and doing business in this state as a common carrier, the Governor may appoint one or more persons as special officers for the protection of the property and interest of such corporation, with powers to make arrests, provided that such special officers must be paid by the corporation applying for such appointment; provided, further, that such special officers shall not receive any compensation from the state or any county thereof.



§ 46-8-231. Powers, duties, and responsibilities of officers generally

All special officers appointed and commissioned as provided for in this article shall have throughout the state all the powers, duties, and responsibilities of sheriffs or other law enforcement officers of the state while engaged in the performance of their duties as such railroad officers, except the serving of civil processes.



§ 46-8-232. Qualifications of officers; posting of bond; duration of appointment and commission; filing notice of termination by corporation; revocation of appointment and commission

(a) Every special officer appointed and commissioned under this article shall be a resident of the United States and of good character. Every such officer shall be required to post a good and sufficient bond payable to the State of Georgia in the sum of $1,000.00, conditioned on the faithful performance of his duties.

(b) All appointments and commissions issued under this article shall continue so long as the special officer is employed in such capacity by the railroad corporation. The authority of any person appointed under this article shall immediately cease whenever such person ceases to be an agent, servant, or employee of the corporation applying for the appointment or no longer serves as a special officer of such corporation.

(c) Whenever any railroad corporation no longer requires the services of any special officer so appointed, it shall file written notice to that effect in the offices of the Governor and the Secretary of State.

(d) The appointment and commission may be revoked at any time by the Governor, with or without written notice by the president or resident executive officer of the common carrier applying for the appointment and commission.



§ 46-8-233. Return of processes to county of origin

All criminal processes served by a special officer shall be returned by him to the county from which the same originated.






Article 8 - Liens Against Companies Generally

§§ 46-8-250 through 46-8-254.

Reserved. Repealed by Ga. L. 2006, p. 699, § 8/SB 285, effective July 1, 2006.






Article 9 - Leases and Conditional Sales of Rolling Stock

§§ 46-8-270 through 46-8-272.

Reserved. Repealed by Ga. L. 2006, p. 699, § 8/SB 285, effective July 1, 2006.






Article 10 - Liability of Companies for Damages Generally

§ 46-8-290. Liability of railroad companies and their officers, agents, and employees for injuries to individuals and for damage or destruction of property generally

In all cases where an individual is injured, or his property damaged or destroyed, by the carelessness, negligence, or improper conduct of any railroad company or an officer, agent, or employee of such company, in or by the running of the cars or engines of the company, such company shall be liable to pay damages to anyone whose person or property may be so injured, damaged, or destroyed, notwithstanding any bylaws, rules, regulations, or notices which may be made, passed, or given by such company and which purport to limit the company's liability.



§ 46-8-291. Consent and contributory negligence as defenses; comparative negligence as affecting amount of recovery

No person shall recover damages from a railroad company for injury to himself or his property where the same is done by his consent or is caused by his own negligence, provided that if the complainant and the agents of the company are both at fault, the former may recover, but the damages shall be diminished by the jury in proportion to the amount of fault attributable to him.



§ 46-8-292. Proof of injury from running of train as prima-facie evidence of lack of reasonable skill and care

In all actions against railroad companies for damages to persons or property, proof of injury inflicted by the running of locomotives or cars of such companies shall be prima-facie evidence of the lack of reasonable skill and care on the part of the servants of the companies in reference to such injury.






Article 11 - Venue and Service of Process for Actions Against Railroad Companies

§ 46-8-310. Venue for actions against lessee or possessor of railroad

The lessees of any railroad or the company having possession of the railroad shall be liable to an action of any kind in the same court or jurisdiction as were the lessors or owners of the railroad before the lease.



§ 46-8-311. Manner of service of process on lessee of railroad

When any person is sued as the lessee of a railroad, service of a petition, summons, or other process may be effected by delivering a copy thereof to the depot agent or other officer of such lessee in the county where the action is pending, or by leaving a copy at the place where the usual and ordinary public business of such lessee in said county is transacted.



§ 46-8-312. Service of process on lessor railroad company, generally

Whenever any railroad company incorporated under the laws of this state or whose line of road may extend into this state has leased its line of road to any person and such lessee is in possession of the road, service on such lessor company may be perfected by delivering a copy of the summons and complaint to the president or other officer of the lessor company; provided, however, that if service cannot be had in this manner, then service may be made upon such company by delivering to the Secretary of State two copies of the summons and complaint, one copy of which shall be mailed by the Secretary of State to the lessor company at its last known address according to the Secretary of State. In addition, the plaintiff shall cause a copy of the summons and complaint to be served upon the lessee by the sheriff of the county where the action is brought or by his deputy or by the marshal or his deputy.



§ 46-8-313. Manner of service where address of president of company unknown

If the residence of the president of the lessor company is unknown to the plaintiff and his attorney, an affidavit showing the fact, filed with the Secretary of State, together with the petition, shall be sufficient, instead of the notice to the president required in Code Section 46-8-312, provided that the plaintiff shall not be compelled to bring an action against any such lessor and give the notice as provided in this Code section, but may do so at his option; but when such notice is given to the lessor, the judgment rendered in said action shall be as binding upon the lessor as though service had been made as provided by law for service upon railroad companies.



§ 46-8-314. Venue and service of process in actions against receivers, trustees, and other officers of railroad companies; obtaining leave to sue

Actions may be brought against receivers, trustees, assignees, and other like officers operating railroads in this state, in the same county, and service may be perfected by serving them or their agents in the same manner, as if the action had been brought against the corporation whose property or franchise is being operated by them. All such actions may be brought without leave to sue first having been obtained from any court.






Article 12 - Street, Suburban, and Interurban Railroads

§ 46-8-330. "Interurban railroads" defined

As used in this article, the term "interurban railroads" means railroads which are operated by gas or electricity and which run from, into, and between cities.



§ 46-8-331. Incorporation, control, and management of interurban, suburban, and street railroads

All of the provisions of this title regarding the incorporation, control, and management of railroad companies in general shall also apply to interurban, suburban, and street railroad companies, insofar as such provisions are applicable and appropriate thereto. Any group of at least ten persons who desire to be incorporated as an interurban, suburban, or street railroad company may form a corporation in the same manner as provided for the formation of other railroad companies, with the additional requirement that they shall in their petition specify in what cities, and in what streets thereof, they propose to construct and build the railroad, provided that no street railroad or interurban railroad incorporated under this chapter shall be constructed within the limits of any incorporated city without the consent of the corporate authorities; provided, further, that all railroad companies incorporated under this chapter shall be subject to all just and reasonable rules and regulations by the corporate authorities and shall be liable for all assessments and other lawful burdens that may be imposed upon them with reference to the railroad or the portion thereof located within the limits of the municipal corporation; provided, further, that only such powers and franchises as are conferred on other railroad companies by this title shall belong to interurban, suburban, or street railroad companies, as shall be necessary and appropriate thereto, and such other provisions of this title as apply to other railroads located outside of urban or suburban areas shall apply to interurban, suburban, and street railroad companies insofar as that portion of their roads is concerned; provided, further, that nothing in Code Section 46-8-127, which provides that the general direction and location of railroads sought to be constructed in this state shall be ten miles from a railroad constructed or laid out and selected to be constructed, shall be applicable to street, suburban, or interurban railways, or the selection of the route or the construction of the same.



§ 46-8-332. Power of street, suburban, or interurban railroad corporation to increase capital stock; manner of increase

(a) Any corporation owning or operating a street, suburban, or interurban railroad in this state shall have the right to increase its capital stock from time to time.

(b) In no case shall an increase of capital stock be made except by a vote of two-thirds of the outstanding capital stock entitled to vote by the terms of the charter, represented either in person or by proxy at an annual or special meeting of stockholders called for the purpose and after each stockholder has been notified in the manner, if any, prescribed for giving notice of stockholders' meetings in the bylaws of the corporation. In addition to such notice, there shall be published in some newspaper in the town or city where the principal office of the corporation is located, once a week for four weeks prior to the time of holding said meeting, a notice stating that at such meeting an increase of the stock of the company will be considered.



§ 46-8-333. Use of electricity, gasoline, or gas by street, suburban, and interurban railroads; operation of gas and electric plants, generation and furnishing of gas and electricity by railroads

(a) Any street, suburban, or interurban railroad company may use electricity, gasoline, or gas in propelling its engines or cars, running machinery, and for other purposes.

(b) Any such company may operate gas and electric plants and generate and furnish gas and electric light, heat, and power to any county or city and also to companies and private citizens, and may charge and collect reasonable compensation for the same, to be fixed and determined by the commission.

(c) Any street, suburban, or interurban railroad company may buy, own, hold, lease, and use such property as may be necessary or convenient in the exercise of the powers granted by this Code section.



§ 46-8-334. Purchase, mortgage, transfer, or disposal of capital stock, bonds, or other indebtedness; acquisition of property, rights, and franchises

By vote of a majority of the outstanding capital stock, any corporation formed under the laws of this state for the purpose of operating by electricity a street railroad, suburban railroad, or interurban railroad, or for the purpose of generating electricity, may guaranty; purchase or otherwise acquire; own; hold; mortgage; pledge; sell; assign; and transfer or otherwise dispose of all of its capital stock, bonds, securities, or other evidence of indebtedness and may issue its bonds and stock in payment thereof. Any electric railroad corporation organized under the laws of this or any adjacent state for the purpose of connecting its railroad, constructed or about to be constructed, with any railroad constructed by any other electric railroad company, or for the purpose of obtaining motive power for its operation, may acquire, by lease, purchase, merger, or consolidation, the property, rights, and franchises of any other electric railroad corporation, or of any corporation formed for the purpose of generating electricity, organized under the laws of this or any adjacent state; and any railroad or electric corporation organized under the laws of this state is authorized in any such case to dispose, in like manner, of its property, rights and franchises. No act shall be deemed authorized under this Code section which is inhibited by any provision of the Constitution of Georgia or by any provision of the Constitution or statutes of the United States, or which has the effect or is intended to have the effect of defeating or lessening competition or of encouraging monopoly.



§ 46-8-335. Time of effectiveness of guaranty or acquisition of stock, property, and franchises; protection of rights of dissenting stockholders

(a) No guaranty or acquisition of stock, securities, property, rights, or franchises of any corporation shall become effective under Code Section 46-8-334 until the expiration of 30 days from the authorization of such guaranty or acquisition by the stockholders.

(b) If any stockholder who does not vote in favor of such action files with the secretary of the corporation, within 30 days of the authorization by the other stockholders, his written disapproval thereof, no such guaranty or acquisition shall become effective until the ascertainment and payment of the award provided for in this Code section. If such disapproval is so filed, either the dissenting stockholder or the corporation may, within ten days thereafter, apply by petition to the commission, on 15 days' notice, for an adjudication by the commission as to whether the action so authorized is for the public benefit. If the commission does not find that such action is for the public benefit, the guaranty or acquisition shall not become effective unless the consent of all of the other stockholders is given thereto within 30 days after the report of the findings of the commission. If the commission finds that such action is for the public benefit, the value of the stock of the dissenting stockholder, without regard to appreciation or depreciation thereof in consequence of such action, shall be ascertained by a proceeding to be held in the county of the principal office of the corporation and thereafter paid to such dissenting stockholder, all in accordance with Title 22, so far as such title may be applicable; and thereupon the dissenting stockholder shall transfer his stock to the corporation, to be disposed of by the directors or to be retained for the benefit of the remaining stockholders.



§ 46-8-336. Manner of acquiring property, franchises, and rights; nature of rights and privileges of purchasing or consolidated corporation; Secretary of State's certificate as evidence of existence of corporation

(a) Before any acquisition under Code Section 46-8-334 of the physical property, rights, and franchises of any corporation shall become effective, the directors of the selling and purchasing corporations shall enter into a joint agreement prescribing the terms and conditions of the transaction; the name by which the purchasing or consolidated corporation shall be known; the number, names, and places of residence of the first directors and the officers thereof (who shall hold their offices until their successors have been chosen or appointed); the number of the shares of the capital stock, whether common or preferred, and the amount or par value of each share thereof, of such purchasing or consolidated corporation; and all such other provisions and details as such first-mentioned directors shall deem necessary to perfect such acquisition.

(b) The agreement shall thereafter be considered by the stockholders of each of the corporations. If the agreement is ratified by a vote of a majority of the stock of each of the corporations, that fact shall be certified upon the agreement by the secretaries of the respective corporations, under the seals thereof; and the agreement so adopted, ratified, and certified shall be filed in the office of the Secretary of State.

(c) If the Secretary of State is satisfied that Code Sections 46-8-334 and 46-8-335 have been complied with in relation to such acquisition, and that the acquisition is not inhibited by any provision of the Constitution of Georgia or of the Constitution and statutes of the United States, he shall thereupon issue his certificate that said corporations have complied with said Code sections and that such purchasing or consolidated corporation shall thenceforth constitute a corporation by the name provided in the agreement.

(d) After the issuance of the certificate by the Secretary of State, the purchasing or consolidated corporation shall be possessed of all the rights, privileges, powers, and franchises, of both a public and a private nature, and be subject to all the duties and liabilities, debts, and obligations of each of the corporations participating in the agreement; and said certificate of the Secretary of State, or a duplicate thereof duly certified, shall be conclusive evidence of the existence of such corporation in all the courts of this state.



§ 46-8-337. Issuance of bonds, notes, or other indebtedness by consolidated corporation; pledge of security

The consolidated corporation formed pursuant to Code Sections 46-8-334 through 46-8-336 shall have authority to issue its bonds, notes, and other evidences of indebtedness and to secure the same by mortgage or deed of trust, or otherwise, upon all its property or franchises, for any corporate purpose, within the limitations and in the manner prescribed by the laws of this state.



§ 46-8-338. Tax exemption for property and capital stock of street, suburban, or interurban railroad companies with tracks and appurtenances extended into adjoining state

Any company that extends its railroad into an adjoining state shall not be required to pay to this state or to any county or municipality herein any taxes with respect to so much of the property or capital stock of such company as is situated or employed in the adjoining state.



§ 46-8-339. Authority of street, suburban, and interurban railroad companies to furnish steam for heating and power purposes and to lay and maintain steampipes

Street, suburban, and interurban railroad companies incorporated under the laws of this state shall have the authority to furnish steam for heating and power purposes to any person within the limits of the counties in which such companies operate, with authority to charge and collect reasonable compensation for the same and with full power to do any and all things necessary or convenient to carry into full effect the authority conferred by this Code section, and to use the streets and public places to lay and maintain their pipes and other appliances for conveying and distributing such steam, provided that before any such company shall be entitled to use any of the streets of any city in this state, the consent of such city shall be obtained.



§ 46-8-340. Free transportation for policemen, firemen, and other members of municipal and county utility departments by street, suburban, and interurban railroad companies

Any street, suburban, or interurban railroad company may furnish free transportation, over its lines operated in any city, to the members of that city's police force and fire, sanitary, and water departments, if that city has a regularly organized police force and fire, sanitary, and water departments; to city marshals and their deputies; and to police officers of the county in which that city is located. Nothing in this Code section shall authorize any such company to grant individual members of such municipal and county forces and departments any transportation or other special privilege not participated in by all of the members thereof on like terms and under like conditions. All grants or concessions made pursuant to this Code section shall be made to the governing authority of such city, for and in behalf of the members of such municipal and county forces and departments and shall be formally accepted by such authority.



§ 46-8-341. Lease and sale of roads, franchises, and property between street, suburban, and interurban railroad companies; property purchaser's liability for debts and claims against lessor or vendor

All street, suburban, and interurban railroad companies may lease or sell their roads, franchises, and other property to any other company created under the laws of this state for street, suburban, or interurban railroad purposes; and their franchises and property so sold shall remain liable, in the hands of the lessee or purchaser, for all debts or claims against the company making the conveyance. Nothing in this Code section shall be construed to authorize any such company to sell, lease, or otherwise dispose of any of its property or franchises so as to defeat or lessen competition or to encourage monopoly.



§ 46-8-342. Acquisition, sale, operation, transfer, or disposal of motor buses and trackless trolleys by street, suburban, and interurban railroad companies

(a) All street, suburban, or interurban railroad companies incorporated under the laws of this state shall have the power to purchase, acquire, own, hold, lease, operate, mortgage, sell, assign, transfer, pledge, or otherwise dispose of motor buses or trackless trolleys; to purchase, acquire, own, hold, mortgage, sell, assign, transfer, pledge, or otherwise dispose of the capital stock, bonds, or other securities or evidences of indebtedness of corporations organized to own and operate motor buses or trackless trolleys; to issue their own capital stock or bonds or other securities in payment therefor; and, while they are the owners of such stock in such companies, to exercise all the rights of stockholders, provided that nothing in this Code section shall be construed to confer upon any person any exclusive or irrevocable right or franchise to operate motor buses or trackless trolleys upon the public highways of this state or upon the public streets, lanes, or alleys of any municipality. Such person shall, in regard to the operating of such motor buses and trackless trolleys, be subject, in addition to its occupation or other taxes or assessments, to the same occupation or other taxes as are those persons engaged exclusively in the business of operating motor buses or trackless trolleys. This Code section shall not be construed to confer any right to use the public streets, lanes, or alleys of any municipality without the consent of such municipality; and such municipality shall have no authority to confer any irrevocable right to such companies to use such public streets, lanes, or alleys.

(b) Any motor buses and trackless trolleys when operated by any such railroad company shall be subject to the rules and regulations of the commission, provided that trackless trolleys shall be classed as streetcars and the operations thereof shall be subject to the same municipal ordinances, rules, and regulations, and the vehicles and structures incident to the operations thereof shall be subject to the same state, county, municipal, and school district taxes that apply to the operation of streetcars. Such taxes shall be allocated among counties, municipalities, and school districts served on the same basis as is required of street railroads by law.

(c) Nothing in this Code section shall be construed to modify Code Section 46-8-343, relating to substitution by street, suburban, or interurban railroad companies of trackless trolleys for rail systems in parts thereof. Nothing in this Code section shall be construed to impair any valid contract or ordinance contract existing between any municipality and any street, suburban, or interurban railroad company as of March 27, 1941. The commission shall not have the power or authority to increase or authorize the increase of, in regard to trackless trolley service, fares which have been fixed prior to March 27, 1941, by contract or ordinance contract on the lines on which trackless trolleys may be substituted pursuant to Code Section 46-8-343. Such fares shall in all respects appertain and apply to such substituted service when inaugurated.



§ 46-8-343. Utilization of trackless trolleys by street, suburban, or interurban railroad companies

Any company owning, leasing, or operating street railroads, suburban railroads, or interurban railroads in this state shall, by virtue of this Code section, and without any action on the part of the commission, have the right and privilege of substituting what are known as trackless trolleys on any part or line of its railroad system, provided that consent thereto is obtained from each municipality affected by any such proposed substitution, which consent on the part of any municipality shall not be construed to impair any valid existing contract or ordinance contract now in existence between any such municipality and any such company; provided, further, that nothing in this Code section shall be construed to impair any valid existing contract or ordinance contract now in existence between any such municipality and any such company; provided, further, that the commission shall not have the power or authority to increase or authorize the increase of, in regard to such substituted service, fares which have been fixed prior to March 30, 1937, by contract or ordinance contract on the line or lines on which such trackless trolleys may be so substituted, which fares shall in all respects appertain and apply to such substituted service when thus inaugurated.



§ 46-8-344. Sale of street, suburban, or interurban railroad and bus transportation operations by companies engaged in operating electric generating plants, generally

Any electric street, suburban, or interurban railroad company which is incorporated under the laws of Georgia and which, in pursuance of the laws of this state, in addition to operating street, suburban, or interurban railroad and bus transportation facilities, is engaged in the operation of electric generating plants for the purpose of supplying motive power for the operation of its railroad and for the production, distribution, and sale of electricity for light, heat, and power purposes in the area served may sell and dispose of its railroad and bus transportation service and equipment, its railroad and bus franchises, and may continue its corporate existence and the operation of its electric power plants and facilities for the production, distribution, and sale of electricity for light, heat, and power purposes under the charter granted to it as a street, suburban, and interurban railroad corporation to the date of expiration of such charter, notwithstanding the sale or other disposition of its railroad and bus properties and franchises.



§ 46-8-345. Consent by municipality to sale of street, suburban, or interurban railroad and bus properties and franchises; hearing for approval of sale; filing of board resolution, resolution of municipality, and order of approval

Any electric street, suburban, or interurban railroad corporation which desires to avail itself of the provisions of Code Section 46-8-344 shall, before consummating such sale or other disposition of its railroad and bus properties and franchises:

(1) Secure the consent of the mayor and council or other governing body of the municipality served by such railroad and bus transportation facilities to the sale or other disposition of the railroad and bus properties and franchises, such consent to be evidenced by a certified copy of a resolution or an ordinance of such governing body;

(2) Apply by petition to the commission on 15 days' notice for an adjudication, after a public hearing on the merits of the proposed sale, the solvency and eligibility under the laws of Georgia of the prospective purchaser and his ability and capacity to render adequate and satisfactory service, as to whether the proposed sale or other disposition is in the public interest. A certified copy of the order of the mayor and council or other governing body of the municipality, evidencing its consent to the sale or other disposition of the railroad and bus property, shall be attached to and made a part of such petition; and

(3) After securing the order of approval of the commission of the sale or other disposition of such railroad and bus properties and franchises as being in the public interest, file with the Secretary of State, as an amendment to its charter, a certified copy of a resolution of the board of directors reciting that the company elects to sell its railroad and bus properties and franchises and to avail itself of the provisions of Code Section 46-8-344. The company shall attach to the resolution a certified copy of the resolution or ordinance of the mayor and council or other governing body of the municipality evidencing its consent to such sale or other disposition of its railroad and bus properties and franchises. The company shall also attach to the resolution a certified copy of the commission's order of approval of the sale or other disposition of the railroad and bus property as being in the public interest.



§ 46-8-346. Effect of sale on corporate existence, powers, and liabilities of company

Upon compliance with Code Sections 46-8-344 and 46-8-345, the electric street, suburban, or interurban railroad company shall be authorized to sell or otherwise dispose of its railroad and bus properties and franchises and to continue its corporate existence and the operation of its electric plants and properties for the sale and distribution of electricity for light, heat, and power purposes under its current charter to the date of expiration thereof, with all of the rights, powers, and liabilities which it previously exercised, in such manner as if no sale of such railroad and bus properties and franchises had been made.



§ 46-8-347. Adoption of chapter by railroad companies

Any railroad company desiring to adopt this chapter as a part of its charter may so signify by resolution of its board of directors filed with the Secretary of State. The certificate of the Secretary of State that such resolution has been filed with him shall be conclusive evidence of such filing and shall clothe the company with the powers specified in this article.



§ 46-8-348. Jurisdiction of commission over interurban railroads; applicability of laws pertaining to other railroad companies; existing contracts between municipalities and railroad companies; fares established by contract prior to August 16, 1921

Nothing in this article shall be construed as depriving the commission of jurisdiction over interurban railroad companies or limiting its powers in any way, but all of the laws of this state which apply to railroads in general, and to street and suburban railroads in particular, shall, as far as applicable or appropriate, apply to interurban railroads, unless interurban railroads are expressly excluded from the provisions of such laws by the terms thereof. The benefits of this article shall extend to all companies incorporated in this state prior to August 19, 1916, with the power to build or operate electric street and suburban railroads and which, as of August 19, 1916, were operating street and suburban railroads partly in an incorporated city and extending through the country to another incorporated city, including those railroads which run between an incorporated city in Georgia and an incorporated city in an adjoining state. Nothing in this article shall be construed to impair any valid, subsisting contract existing as of August 16, 1921, between any municipality and any railroad company or any street or interurban railroad company. Nothing in this article shall operate to repeal any municipal ordinance existing as of August 16, 1921. The commission shall not have the power and authority under this article to increase fares on the lines of such companies which fares have been fixed by contract between such companies and any municipality prior to August 16, 1921.






Article 13 - Acts or Attempts Resulting in Insolvency or Judicial Seizure of a Company

§§ 46-8-360 through 46-8-365.

Reserved. Repealed by Ga. L. 2006, p. 699, § 9/SB 285, effective July 1, 2006.






Article 14 - Miscellaneous Offenses

§ 46-8-380. Intruding on railroad tracks

Any person intruding unlawfully upon the constructed track of a railroad company, contrary to the will of the company, shall be guilty of a misdemeanor.



§ 46-8-381. Hiding on train for purpose of stealing a ride

Any person who rides or attempts to ride on a railroad train of any character and conceals himself from the conductor or train authorities by hiding under the train, or on top of the train, or in box cars, on tenders, or elsewhere, for the purpose of avoiding the payment of fare or of stealing a ride thereon, shall be guilty of a misdemeanor.



§ 46-8-382. Neglect or refusal of officer, agent, or employee of railroad company to make and furnish report required by commission; obstructing commission

Every officer, agent, or employee of any railroad company who willfully neglects or refuses to make and furnish any report required by the commission, as necessary to the purposes of this title, or who willfully and unlawfully hinders, delays, or obstructs the commission in the discharge of the duties imposed upon it by this title, shall be subject to a penalty of not less than $100.00 nor more than $5,000.00 for each offense, to be recovered in an action in the name of the state.









Chapter 8A - Rapid Rail Passenger Service

§ 46-8A-1. "Person" defined

As used in this chapter, the term "person" means any corporation, company, firm, association, or individual operating a public rapid rail passenger service line in this state, provided that said term shall not include any public corporation or governmental entity.



§ 46-8A-2. Line or system permit required

Except as provided in Code Section 46-8A-4, no person shall operate any rapid rail passenger service line or system or any extension thereof in this state without first obtaining a permit from the Public Service Commission. The commission shall grant a permit to any person who complies with the guidelines and standards established by the commission.



§ 46-8A-3. Permit application process

The application for any permit provided for in Code Section 46-8A-2 shall be made under such rules and regulations as the commission may from time to time prescribe. Upon the receipt of any such application for such permit, the commission shall cause notice thereof to be given by mail or by personal service to the chief executive officer of the municipalities affected, if any, and shall publish such notice once a week for three consecutive weeks in a newspaper of general circulation in each county affected.



§ 46-8A-4. Permit for extension of line or system

This Code section shall not be construed to require any person to secure a permit for an extension of a rapid rail passenger service line or system into territory contiguous to that already served by that person and not receiving similar service from another person if no permit has been issued to or applied for by any other person.






Chapter 9 - Transportation of Freight and Passengers Generally

Article 1 - General Provisions

§ 46-9-1. Standard of care for carriers and common carriers; presumption of negligence by common carriers arising from loss of goods

Carriers as such are bound to exercise ordinary diligence. Common carriers as such are bound to use extraordinary diligence, and in cases of loss the presumption of law is against them, and no excuse avails them unless the loss was occasioned by the act of God or the public enemies of the state.



§ 46-9-2. Power of common carrier to limit liability

A common carrier may not limit his legal liability by any notice given either by publication or by entry on receipts given or tickets sold, provided that a common carrier may limit his liability by means of an express contract; provided, however, that a motor common carrier of household goods and office furnishings may require a shipper to declare a lump sum value for the shipment prior to loading or accept the per pound released value as provided in the terms of the bill of lading contract for the purpose of limiting its liability.



§ 46-9-3. Showings required by common carrier as prerequisite to use of exceptions under Code Sections 46-9-1 and 46-9-2

In order for a common carrier to avail himself of the act of God exception under Code Section 46-9-1 or the contractual exception under Code Section 46-9-2, he must establish not only that the act of God or the contractually excepted fact ultimately occasioned the loss but that his own negligence did not contribute thereto.



§ 46-9-4. Liability of common carrier corporation for acts committed outside of scope of charter

In all cases where persons are injured or property is damaged by any corporation engaged as a common carrier in the transportation of freight or passengers, or both, either by land or by water, such corporation shall be liable to pay damages to anyone whose person or property may be so injured or damaged, notwithstanding the fact that such corporation was acting outside of the scope of its charter at the time of the injury or damage, if such corporation would be liable for such damages if it had been acting within its chartered powers and authority.



§ 46-9-5. Limitation of actions by common carriers for recovery of charges

All actions at law by common carriers operating in this state for the recovery of their charges or any part thereof, where such charges have accrued in connection with intrastate shipments, shall be initiated within three years after the time the cause of action accrues, and not thereafter.



§ 46-9-6. Limitation of actions against carriers for recovery of overcharges; requirements regarding rates, charges, and claims for loss or damage

Reserved. Repealed by Ga. L. 2012, p. 580, § 17/HB 865, effective July 1, 2012.



§ 46-9-7. Time of accrual of actions under Code Sections 46-9-5 and 46-9-6

For the purposes of Code Sections 46-9-5 and 46-9-6, the cause of action in respect of a shipment of property shall be deemed to accrue upon delivery or tender of delivery thereof by the carrier, and not thereafter.



§ 46-9-8. Requiring specific bonding company as surety

(a) No common carrier authorized to do business in this state, when requiring of any employee that he give bond or undertaking of any nature whatsoever, shall require as surety thereon any specific or certain bonding company, provided that nothing in this Code section shall be construed to prevent any common carrier from specifying the form or wording of such bond.

(b) Any person who violates this Code section shall be guilty of a misdemeanor.



§ 46-9-9. Right of employee or surety to cancel bond; notice of cancellation

(a) Any employee who gives any bond or undertaking pursuant to Code Section 46-9-8 shall, upon the breach of any of the conditions thereof by the other party thereto, have the power to cancel the same by giving the surety thereon and the common carrier for whose benefit the same has been given at least ten days' notice in writing, setting out in full the reasons for canceling same. Any such notice to a company, corporation, or association may be served by leaving the same with any person on whom service of legal process upon such company, corporation, or association may be had.

(b) Any surety on any such bond or undertaking shall, upon the breach of any of the conditions thereof by the employee for whom the bond or undertaking was made, have power to cancel the same by giving such employee at least ten days' notice in writing, setting out in full the reasons for canceling same, the notice to be signed by an agent or manager of such surety, provided that nothing in this Code section shall affect any right of action accruing to any person upon the breach of the contract.

(c) Any person who violates this Code section shall be guilty of a misdemeanor.






Article 2 - Establishment and Revision of Rates for Railroad Transportation

§ 46-9-20. Schedules of transportation rates for passengers and freight by railroad companies as evidence of just and reasonable nature of rates; commission to change and revise schedules periodically

Any schedule of rates and charges established by the commission for the transportation of passengers and freight shall, in actions brought against any railroad company involving the rates charged by the company for the transportation of any passengers or freight, or cars, including actions involving unjust discrimination in relation to such rates, be deemed and taken in all courts as sufficient evidence that the rates therein fixed are just and reasonable rates or charges for the transportation of passengers and freight and cars upon the railroads. The commission shall, from time to time, and as often as the circumstances may require, change and revise such schedules.



§ 46-9-21. Giving notice of new and revised rate schedules; giving proof of authenticity of schedules

(a) When any schedule has been made or revised as provided in Code Section 46-9-20, it shall be the duty of the commission to give notice of such new schedule or of any amendment or revision, by means of circulars, tariff publications, its annual reports, or in such other manner and form as it deems advisable or necessary. After such notice is given, it shall be the duty of all railroad companies affected by the new schedule to post at all of their respective stations, in a conspicuous place, a copy of the schedule for the information of the public, provided that the schedules thus prepared shall not be taken as evidence as provided in Code Section 46-9-20 until schedules have been prepared and published as provided in this Code section.

(b) All such schedules purporting to have been printed and published by the commission as provided in this Code section shall be received and held in all such actions as prima facie the schedules of the commission, without any further proof other than the production of the schedules desired to be used as evidence, together with a certificate of the commission that the same are true copies of the schedules prepared by it for the railroad company therein named and that the same have been duly published as required by law.



§ 46-9-22. Investigation by commission of through rates

It shall be the duty of the commission to investigate thoroughly all through freight rates from points outside of Georgia to points within Georgia and from points within Georgia to points outside of Georgia.



§ 46-9-23. Report by commission of excessive, unreasonable, or discriminatory through rates to proper state railroad officials

Whenever the commission finds that a through rate, whether charged for transportation into or out of Georgia, is in its opinion excessive, unreasonable, or discriminatory, it shall bring this fact to the attention of the officers of the railroad company and urge upon them the propriety of changing such rate.



§ 46-9-24. Report by commission of excessive, unreasonable, or discriminatory through rates to Interstate Commerce Commission

Whenever rates are not changed according to the suggestion of the commission pursuant to Code Section 46-9-23, it shall be the duty of the commission to present the facts, whenever it can legally be done, to the Interstate Commerce Commission and to appeal to it for relief.



§ 46-9-25. Representation of commission by Attorney General

In all work devolving upon the commission pursuant to Code Sections 46-9-22 through 46-9-24, the commission shall receive, upon application, the services of the Attorney General of this state; and he shall also represent the commission, whenever called upon to do so, before the Interstate Commerce Commission.



§ 46-9-26. Commission to prescribe schedule of maximum rates and charges for freight storage by railroad companies

The commission is required to fix and prescribe a schedule of maximum rates and charges for storage of freight to be made and charged by railroad companies doing business in this state, and to fix at what time after the receipt of freight at place of destination such charges for storage shall begin. The commission shall have the power to vary such rates and charges according to the value and character of the freight stored, the nature of the place of destination, the residence of the consignee, and such other facts as in its judgment should be considered in fixing the same. All of the provisions of this title prescribing the procedure to be followed by the commission in fixing freight and passenger tariffs, hearing complaints of carriers and shippers, and altering and amending freight and passenger tariffs shall apply to the subject of fixing and amending rates and charges for storage.






Article 3 - Transportation and Storage of Freight and Livestock

Part 1 - Duties and Liabilities of Carriers Generally

§ 46-9-40. Duty of common carriers to receive goods

A person holding himself out to the public as a common carrier is bound to receive all goods offered to him that he is able and accustomed to carry, upon compliance with such reasonable regulations as he may adopt for his own safety and the benefit of the public.



§ 46-9-41. Duty of common carriers to transport and deliver goods safely and without unreasonable delay

A common carrier shall have the duty of transporting and delivering goods safely and without unreasonable delay.



§ 46-9-42. Effect of strike by carrier's employees on carrier's duty to transport goods

A carrier who receives freight for shipment is bound to forward the freight within a reasonable time, even though his employees strike or otherwise refuse to work, provided that if the strike is accompanied with violence and intimidation so as to render it unsafe to forward the freight, the carrier shall be relieved as to liability for delay in delivering the freight, if the violence and armed resistance are of such character as could not be overcome by the carrier or controlled by the civil authorities when called upon by him.



§ 46-9-43. Measure of damages for delay in delivery of goods by carrier

If a carrier fails to deliver goods within a reasonable time, the measure of damages is the difference between the market value at the time and place they should have been delivered and the market value at the time of actual delivery.



§ 46-9-44. Estoppel of carrier to dispute title to goods delivered to him for shipment

A carrier may not dispute the title of the person delivering goods to him by setting up adverse title in himself or a title in third persons which is not being enforced against him.



§ 46-9-45. Commencement and termination of carrier's responsibility for goods

The responsibility of a carrier shall commence with the delivery of the goods to him or to his agent or at the place where the carrier is accustomed or agrees to receive them. The carrier's responsibility shall cease with the delivery of the goods at destination according to the direction of the person sending the goods or according to the custom of the trade.



§ 46-9-46. Effect of delivery to consignee at intermediate point

A common carrier may recover pro rata for the actual distance transported when the consignee voluntarily receives the goods at an intermediate point.



§ 46-9-47. Fraud on carrier as to nature and value of goods

A carrier may require the nature and value of the goods delivered to him to be made known, and any fraudulent acts, sayings, or concealment by his customers will release him from liability.



§ 46-9-48. Adjustment and payment by common carriers of claims for loss of property or overcharge for freight; effect of failure by common carrier to adjust and pay claim

Every claim for loss of or damage to property, or for overcharge for freight, for which any common carrier of household goods may be liable shall be adjusted and paid by such common carrier within 90 days after such claim, duly verified by the claimant or his or her agent, has been filed with the agent of the initial carrier or with the agent of the carrier upon whose line the loss, damage, or overcharge actually occurred. If such claim is not adjusted and paid within the time prescribed in this Code section, the carrier shall be liable for interest thereon at the legal rate from the date of the filing of the claim until the payment thereof, and shall also be liable for a civil penalty of $50.00 for every such failure to adjust and pay said claim, to be recovered by the party damaged, provided that unless such claimant in such action recovers the full amount claimed, no penalty shall be recovered, but the recovery shall be limited to the actual loss or damage or overcharge, with interest thereon from the date of filing said claim.



§ 46-9-49. Duty of railroad or transportation company to furnish facilities for weighing freight; measure of damages for overcharges caused by overweights or false billing

(a) Every railroad or transportation company in this state shall furnish suitable and adequate facilities for correctly weighing all freight offered for shipment in carload lots in this state at points where the volume of business offered is sufficient to warrant the expense.

(b) If any officer, agent, or employee of a railroad or transportation company, or person acting for or employed by such railroad or transportation company, shall, by reason of overweights or false billing, cause such railroad or transportation company to charge for any shipment more than the actual weight of such shipment, the said railroad or transportation company shall be liable to the owner of such shipment for damages in an amount equal to twice the charges on the excess weight so charged.



§ 46-9-50. Weighing of railroad cars by certified public weighers; manner of weighing cars

(a) Whenever any railroad company in this state weighs any cars loaded with freight to be shipped and charged for by the carload, such weighing shall be done by a certified public weigher, as provided for the weighing of cotton, rice, and other produce.

(b) When such cars are weighed singly, they shall be uncoupled at both ends and weighed one at a time, provided that when any railroad company transports timber, lumber, or other like articles of freight which, because of their length, overlap from one car to another, such company may cause a maximum of three such cars so loaded to be weighed together, after uncoupling them at both ends from other cars. In all such instances, the aggregate weight of the freight upon such cars shall be averaged so that each of the cars shall be charged with an equal amount of the total weight, and the shipper shall be made to pay freight as if each of the cars so weighed together did actually contain an equal portion of the whole load, provided that in such cases the shipper shall not pay less than the amount of freight due on full carloads.

(c) Any railroad company failing, refusing, or neglecting to comply with this Code section shall be held liable in an action for damages, to be brought in the county where such weighing is done, at the instance of any person aggrieved. A sum of not less than $100.00 nor more than $200.00 shall be recoverable for each offense.



§ 46-9-51. Written application for railroad cars as prerequisite for consignors' and shippers' taking advantage of penalties or forfeitures for failure of company to supply cars

Whenever a shipper or consignor requires a railroad company to furnish a car to be used in carload shipments, in order for the consignor or shipper to avail himself of the forfeitures or penalties prescribed by the rules and regulations of the commission, it must first appear that the consignor or shipper made written application to the railroad company for the car, provided that the commission shall, by reasonable rules and regulations, establish the time within which the car shall be furnished after being applied for and shall establish the penalty per day per car to be paid by the railroad company in the event the car is not furnished as ordered; provided, further, that in order for any shipper or consignor to avail himself of the penalties provided by the rules and regulations of the commission, such shipper or consignor shall likewise be subject, under proper rules to be fixed by the commission, to the orders, rules, and regulations of the commission.



§ 46-9-52. Unjust discrimination in freight-transportation rates by common carriers generally

(a) No person, including an officer or agent of any corporation, shall, either by payment of money or other thing of value, by solicitation, or otherwise, induce any common carrier of freight within this state, or any officers or agents of the common carrier, to discriminate unjustly in favor of that person or corporation as against any other consignor or consignee in the transportation of freight to and from points in this state; and no such person shall aid or abet any common carrier in any such unjust discrimination.

(b) Any person who violates this Code section shall be guilty of a misdemeanor. In addition, any such person shall, together with such common carrier, be liable jointly or severally in an action to be brought by any consignor or consignee discriminated against for all damages caused by or resulting from the discrimination.



§ 46-9-53. Discrimination by railroad companies in applying freight-storage charges

In applying freight-storage charges fixed by the commission, no railroad company shall discriminate between persons, either directly or indirectly, by means of rebate or any other device.



§ 46-9-54. Making and retaining freight-storage charges in accordance with rates fixed by commission

No railroad company shall make or retain, either directly or indirectly, any charge for storage of freight greater than that fixed by the commission for each particular storage.



§ 46-9-55. Remedy for persons charged excessive freight-storage rates or subjected to discrimination in application of freight-storage rates

If any railroad company violates Code Section 46-9-53 or Code Section 46-9-54, either by exceeding the rates of storage prescribed or by discriminating as to rates charged, the person paying such overcharge or subjected to such discrimination shall have the right to bring an action for the amount of the overcharge or the amount of the difference in the rates charged, in any court of this state having jurisdiction of the claim. Such person shall have all the remedies and be entitled to recover the same penalties and damages as are prescribed in Code Sections 46-2-90 and 46-2-92.



§ 46-9-56. False billing, false weighing, or false report of weight by common carriers

Any common carrier of freight within the limits of this state or, if such common carrier is a corporation, any officer, agent, or employee thereof, who, by means of false billing, false classification, false weighing, false report of weight, or by any other device or means, knowingly and willfully assists or permits any person to obtain transportation for property from and to points within the limits of this state at less than the regular rates then established and in force on the line of transportation of such common carrier shall be guilty of a misdemeanor.



§ 46-9-57. False billing or false weighing by a person who delivers property for transportation to a common carrier or for whom, as consignor or consignee, such carrier transports property

Any person, including any officer or agent of any corporation, who delivers property to any common carrier of freights within this state for transportation within this state to any common carrier of freights within this state, or for whom, as consignor or consignee, any such carrier transports property, and who knowingly and willfully, by false billing, false classification, false weighing, false representation of the contents of the package, false report of weight, or by any other device or means, whether with or without the consent or connivance of the carrier or its agent, obtains transportation for such property at less than the regular rates then established and in force on the line of transportation shall be guilty of a misdemeanor.






Part 2 - Transportation of Livestock and Domestic Animals by Common Carriers



Part 3 - Furnishing of Refrigerator Cars by Railroad Companies

§ 46-9-90. Duty of railroad companies to furnish refrigerator cars; filing of application for cars by shipper

It shall be the duty of the railroad companies of this state to furnish any grower of peaches, apples, cantaloupes, watermelons, or other perishable products with suitable icing and refrigerator cars or other suitable cars for the transportation of such products, whenever application is made therefor in writing by the shipper 24 hours in advance of the time such cars are wanted for loading. Such application shall be filed with the nearest agent of the railroad company to the point from which shipment is to be made and shall state the time and place from which shipment is desired.



§ 46-9-91. Liability of company for failure to furnish cars; written claim for damages by shipper; time of payment by company; liquidated damages

(a) Whenever any railroad company fails to furnish icing and refrigerator cars as required by Code Section 46-9-90 and the shipper places his product in carload lots or, in cases of less than carload lots, expresses to the agent of the railroad company his willingness to pay charges for carload lots, then such railroad company shall be liable for the market value of such product with interest thereon. The market value shall be determined by the market value of the product less the cost of carriage and the usual expense of selling in the market to which the shipper intended shipping the same, on the day such product would have arrived had the same been carried in the usual course of transportation on schedule time for such freight.

(b) In order to avail himself of the rule of damage expressed in subsection (a) of this Code section, the shipper must notify in writing the agent of the railroad company of the market to which he intended to ship his product. Payment shall be made by the railroad company for such product within 30 days after written claim has been filed with the company therefor.

(c) In the event such railroad company fails to make payment as provided in this Code section or fails to tender the correct amount thereof, it shall be liable for an additional fixed sum of $50.00 for each car as liquidated damages. Such liquidated damages may be recovered in any action brought for the recovery of damages on the main claim, in the event recovery is had thereon.



§ 46-9-92. Liability of shipper for failing or refusing to accept cars; liability of shipper for failure or refusal to pay damages upon written demand therefor

In the event the shipper fails or refuses to accept any suitable cars furnished in a timely manner pursuant to Code Section 46-9-90, he shall be liable to the railroad company for the sum of $10.00 per car and the cost of the first or initial icing in the event the same is iced. If the shipper fails or refuses to pay same within 30 days after written demand therefor, he shall be liable for $20.00 per car, together with the cost of icing.






Part 4 - Freight Receipts, Freight Bills, and Freight Lists

§ 46-9-110. Issuance of receipts by common carriers to persons delivering goods for transportation; contents of receipts

(a) Whenever any person delivers property of any description to a common carrier for transportation, the common carrier shall, upon demand, furnish the delivering party a valid receipt which shall specify the shipping marks and numbers thereon and the weight of the property thus delivered, whenever the value can be estimated by weight. In all cases where the value cannot be thus estimated, the receipt shall give a general description of the property and shall also specify as near as practicable the quantity or value thereof. In addition, any such receipt shall designate the place of destination of the property.

(b) Any agent or officer of any common carrier who violates this Code section shall be guilty of a misdemeanor.



§ 46-9-111. Issuance by railroad companies of duplicate freight receipts to shippers; contents of receipts; delivery of freight to consignee on presentation of railroad receipt

All railroad companies in this state shall, on demand, issue duplicate freight receipts to shippers, which receipts shall state the class or classes of freight shipped, the freight charges over the road giving the receipt, and, so far as practicable, the freight charges over other roads that carry the freight. When the consignee presents the railroad receipt to the agent of the railroad that delivers such freight, the agent shall deliver the article shipped on payment of the rate charged for the class of freight mentioned in the receipt.



§ 46-9-112. Contents of freight bills and freight lists

All freight bills or freight lists charged against or to be collected from any person for whom a common carrier carries freight in this state shall, before they may be collectable, contain a certain and specific description of the items of freight charged in such bills or freight lists.









Article 4 - Transportation of Passengers

Part 1 - Transportation by Carriers Generally

§ 46-9-130. Duty of common carrier to receive passengers generally

A common carrier holding himself out to the public as such is bound to receive all passengers whom he is able and accustomed to carry, upon compliance with such reasonable regulations as he may adopt for his own safety and for the benefit of the public.



§ 46-9-131. Extent of right of carriers to refuse admittance to persons and to eject passengers

Carriers of passengers may refuse to admit to, or may eject from, their conveyances all persons who refuse to comply with reasonable regulations of the carrier or who exhibit improper conduct. Carriers may also refuse to convey persons seeking to interfere with their business or interests.



§ 46-9-132. Duty of carriers of passengers to exercise extraordinary diligence

A carrier of passengers must exercise extraordinary diligence to protect the lives and persons of his passengers but is not liable for injuries to them after having used such diligence.



§ 46-9-133. Duty of common carriers of passengers to furnish comfortable seats and to light and ventilate cars

(a) Common carriers doing business in this state shall furnish to their passengers comfortable seats and shall have the railroad car or other vehicle well and sufficiently lighted and ventilated.

(b) Any common carrier which violates this Code section shall be guilty of a misdemeanor.



§ 46-9-134. Duty of conductors or other railroad employees to assign passengers to cars and compartments; investing of conductors and railroad employees with police powers

All conductors or other railroad employees in charge of passenger cars shall assign all passengers to their respective cars, or compartments of cars, provided by the railroad company. All conductors of street cars and buses shall assign all passengers to seats on the cars under their charge. All conductors and other employees of railroads and all conductors of street cars and buses shall have, and are invested with, police powers to carry out this Code section.



§ 46-9-135. Duty of passengers to remain in assigned car, compartment, or seat; ejectment of passenger by conductor and railroad employees

(a) No passenger shall remain in any car, compartment, or seat other than the one to which he has been assigned. The conductor and any and all employees on such cars shall have the power to eject from the train or car any passenger who refuses to remain in the car, compartment, or seat assigned to him.

(b) Any person who violates this Code section shall be guilty of a misdemeanor.



§ 46-9-136. Carriage of baggage

(a) A carrier of passengers may limit the value of the baggage which may be taken on board in proportion to the fare paid.

(b) A carrier of passengers shall be responsible for the value of lost baggage, regardless of whether an extra charge was demanded or paid for carriage of the baggage, provided that a carrier of passengers shall be responsible only for baggage placed in his custody; provided, further, that the liability of the carrier shall extend only to such articles as a traveler for business or pleasure would carry for his own use.

(c) A passenger shall not have the right to receive a reduction in fare by assuming custody of his own baggage.



§ 46-9-137. Granting of passes by common carriers to former employees and their immediate family

Common carriers may grant passes upon their transportation lines to any former employee of the company and his immediate family if such employee, owing to length of service or because of an injury suffered in the service of the company, has been retired from the company but is kept on the payroll under a system of pensioning or a similar system. Such passes shall be good only for intrastate passage.



§ 46-9-138. Granting of annual passes by common carriers to sheriffs and their deputies

Common carriers operating in this state may issue annual passes to all sheriffs and their lawful deputies, provided that the term "sheriffs and their lawful deputies," as used in this Code section, means one sheriff and one lawful deputy for each county; provided, further, that whenever any sheriff or deputy travels on such free pass, such sheriff or deputy shall have no right to charge or collect, from any source, railroad fare covering such trip.



§ 46-9-139. Selling or dealing in passenger tickets by person other than authorized agent of common carrier issuing such tickets

(a) It shall be unlawful for any person, other than the authorized agent of the common carrier issuing the same, to sell or otherwise deal in, or offer to sell, any passenger ticket which was issued and sold for less than the standard schedule rate under contract with the original purchaser and upon which ticket appears a statement, signed by the original purchaser, that the ticket is nontransferable and void in the hands of any person other than the original purchaser, provided that nothing in this Code section shall be construed as interfering with the right of the original purchaser of a transferable ticket to sell the same to a person who will in good faith personally use it to embark on a journey.

(b) Any person who violates this Code section shall be guilty of a misdemeanor.



§ 46-9-140. Duty of common carriers to redeem unused tickets and unused portions of tickets

(a) It shall be the duty of every common carrier who has sold any tickets or other evidence of the purchaser's right to travel on its line or on any line of which it forms a part, if the whole of such ticket is unused, to redeem the same, paying the original purchaser thereof the actual amount for which the ticket was sold, or if any part of such ticket is unused, to redeem such unused part, paying the original purchaser thereof at a rate which shall be equal to the difference between the price paid for the whole ticket and the price of a ticket between the points for which the ticket was actually used, provided that such purchaser shall present such unused or partly used ticket for redemption, within six months after the date of its issuance, to the officer or agent who is authorized or designated by such common carrier to redeem unused or partly used tickets; and the officer shall, within 15 days after the receipt of such ticket, redeem the same as provided for in this Code section. Such redemption shall be made without cost of exchange or other expense to the purchaser of the ticket.

(b) Any person who violates this Code section shall be guilty of a misdemeanor.






Part 2 - Transportation by Railroad Companies

§ 46-9-150. Duty of railroad companies to furnish passengers with drinking water and lights

(a) Railroad companies shall keep in each passenger car or in any car in which passengers are transported an adequate supply of good, pure drinking water at all hours during the day and night. Any railroad company which violates this subsection shall be guilty of a misdemeanor.

(b) Any conductor or agent of a railroad who, after being requested by a passenger to furnish a sufficient supply of water to the passenger in each car, or a light at night, passes any depot or station without so doing shall be guilty of a misdemeanor and may be prosecuted in any county through which the railroad of which he is agent or conductor runs.



§ 46-9-151. Duty of railroad companies to telegraph and post bulletins of delayed trains

Whenever any passenger train on any railroad in this state is more than one-half hour behind its schedule time when it passes a depot at which there is a telegraph operator during the hours such operator is required to be on duty, it shall be the duty of the railroad company to keep posted at every succeeding telegraph station along its line the time such train is behind its schedule, provided that such bulletin shall not be required to be posted at any station until one-half hour before the regularly scheduled time at which such train is to arrive at the station at which such bulletin is required to be kept. For every willful violation of this Code section, the railroad company shall be liable to pay to the state a civil penalty of $20.00, which may be collected by an action in any court having competent jurisdiction.



§ 46-9-152. Duty of railroad companies to provide conductors and other employees with baggage checks; duty of conductors to check trunks and baggage

(a) A railroad company shall have the duty of providing its conductors, agents, or employees with checks so as to check all trunks or separate baggage of passengers from station to station on its roads when required.

(b) It shall be the duty of the conductor of every passenger train to cause, upon application to him, all trunks and baggage to be checked from any station to any point of destination on its road or on any road running under the control of the company of which he is conductor.

(c) If any conductor fails or refuses, upon application, to comply with subsection (b) of this Code section, the railroad company employing that conductor shall be liable for a civil penalty of $50.00 for every such failure or refusal, to be recovered in a court of competent jurisdiction of that county where the demand for check was made.






Part 3 - Issuance or Sale of Tickets for Passage on Vessels

§ 46-9-170. Failure of person issuing or selling passenger tickets on board vessel to include country of registry on advertisement, circular, or other printed paper in regard to passage

No person issuing, selling, or offering to sell any passenger ticket on board any vessel, including the owner or consignee of such vessel or his agents, servants, or employees, shall omit reference to the country of registry of such vessel from any advertisement, circular, circular letter, pamphlet, card, handbill, or other printed paper, or from any other notice, whether written or oral, in regard to such passage, ticket, or instrument of passage or voyage to which it entitles or purports to entitle its owner, purchaser, or holder or the line over which or the vessel for which such passage is sold or offered or as to his agency for such line or vessel. Such reference shall be no less prominently displayed than the balance of the material appearing on the printed paper or other notice.



§ 46-9-171. Contents of tickets, certificates, orders, or receipts issued as evidence of a right of passage on the high seas; required signatures on such tickets, certificates, orders, or receipts

(a) A ticket or instrument issued as evidence of a right of passage on the high seas from any port in this state to any port of any other state or nation, every certificate or order issued for the purpose or under pretense of procuring such ticket or instrument, and every receipt for money paid for such ticket or instrument must state:

(1) The name of the vessel on which the passage is to be made;

(2) The name of the owners or consignees of such vessel;

(3) The name of the company or line, if any, to which such vessel belongs;

(4) Its country of registry;

(5) The place from which such passage is to commence;

(6) The place where such passage is to terminate;

(7) The day of the month and year upon which the voyage is to commence; and

(8) The name of the person purchasing such ticket or instrument or receiving such order, certificate, or receipt and the amount paid therefor.

(b) Any such ticket, instrument, order, certificate, or receipt, unless sold or issued by the owners or consignees of such vessel, must be signed by their authorized agent.



§ 46-9-172. Penalty

Any person, partnership, association, firm, agency, or corporation violating any provision of this part shall be guilty of a misdemeanor, provided that no violator shall be fined less than $500.00 for each violation.









Article 5 - Carriers' Liens

§ 46-9-190. Lien of carrier for fare and baggage charges

(a) A carrier of passengers shall have a lien on the passengers' baggage, not only for baggage charges but also for the passengers' fare. This lien may be foreclosed as described in subsection (b) of this Code section.

(b) Whenever baggage has been transported to destination by any common carrier and is uncalled for or refused by the holder of the baggage check issued therefor and remains uncalled for or refused for six months after its arrival at destination, the carrier may sell the same at public auction to the highest bidder at such place and time as may be designated by the carrier, provided that the carrier shall have published notice containing a general description of the baggage (that is, whether trunk, hand baggage, suitcase, box, bundle, etc.) and the time and place of sale once a week for two successive weeks in a newspaper of general circulation at the place of sale or at the nearest place thereto.



§ 46-9-191. Lien of carrier for freight charges

When a carrier has complied with his contract as to transportation, he shall have a lien on the goods for the freight charges and may retain possession until the lien is paid, unless this right is waived by special contract or actual delivery of the goods. If the goods are delivered, the carrier acquires a lien for the freight charges on and may until the lien is paid retain possession of other goods belonging to the debtor which come into the possession of the carrier. The immediately preceding sentence shall not apply to consumer goods which are used or bought for use for personal, family, or household purposes, except when a motor carrier of household goods and office furnishings may retain possession of such goods.



§ 46-9-192. Priority of carriers' liens

A carrier's liens for charges on the baggage of its passengers and on the goods and articles transported shall be superior to other liens, except liens for taxes, special liens of landlords for rent, liens of laborers, and all general liens of which the carrier had actual notice before the property claimed to be subject to lien came into their control.






Article 6 - Connecting Carriers Generally

§ 46-9-210. Duty of railroad companies to put on sale and to sell tickets of connecting roads and to check baggage over such roads

No railroad company having an office or agency within this state shall refuse to put on sale or refuse to sell any ticket of any other railroad company with which the same may be directly or indirectly connected, at the price or rate fixed by the commission, for passage over lines of such connecting roads, less such amount as may be directed to be deducted from such rate by any one or more of said connecting lines. It shall be unlawful, after the sale of such ticket, to refuse to issue checks for baggage over such connecting lines, to the extent that the baggage may be allowed to be checked under the ordinary rules and regulations of said companies.



§ 46-9-211. Duty of railroad companies to place their tickets for sale with connecting roads; duty to accept such tickets and to receive and transport baggage checked upon such tickets; security for tickets

(a) No railroad company operating or doing business wholly or partly within this state shall:

(1) Refuse to put on sale with the agents of any other railroad company with which it may be connected, whether directly or indirectly, tickets for any point upon its lines of road;

(2) Refuse to receive such tickets for passage over its lines; or

(3) Refuse to receive and transport baggage which may be checked upon said tickets so sold.

(b) Any company so placing its tickets on sale may demand reasonable security to secure the price of such tickets so placed on sale, and may demand, from time to time, such renewals of deposits or other security as will protect it from any loss from the sale of such tickets.



§ 46-9-212. Switching off and delivering to connecting roads all cars consigned to points over or beyond the connecting roads

(a) All railroad companies in this state shall, at the terminus or at any intermediate point, be required to switch off and deliver to connecting roads, in the yard of such roads, all cars passing over their lines which cars contain goods or freights consigned, without rebate or deception, by any route, at the option of the shipper, according to customary or published rates, to any point over or beyond such connecting road.

(b) Any failure by a railroad company to switch off and deliver cars as required by subsection (a) of this Code section with reasonable diligence, according to the route by which such goods or freights were consigned, shall be deemed and taken as a conversion in law of such goods or freights, and shall give a right of action to the owner or consignee for the value of the goods or freights, with interest, and not less than 10 percent nor more than 25 percent for expenses and damages, provided that if the defendant in any action brought under this Code section or Code Section 46-9-213 asserts as a defense that the plaintiff has accepted a rebate or practiced fraud or deception in regard to the rate, it shall be a complete reply to such defense if the plaintiff can prove that the defendant or its agents have allowed a rebate or practiced fraud or deception in regard to the rate from the same competing point against the rival line.



§ 46-9-213. Discrimination by railroad companies in freight-transportation rates charged to connecting lines and routes

No railroad company shall discriminate in its rates or tariffs for freights in favor of any line or route connected with it as against any other line or route; nor, when a part of its own line is sought to be run in connection with any other route, shall such company discriminate against such connecting line or in favor of the balance of its own line. Rather, such company shall charge the same rates for all and shall afford the usual and customary facilities for interchange of freights to patrons of all routes or lines alike. Any refusal of the same shall afford a right of action similar to that provided in Code Section 46-9-212.



§ 46-9-214. Applicability of Code Sections 46-9-212 and 46-9-213 to interstate shipments and consignments

Code Sections 46-9-212 and 46-9-213 shall not apply to shipments or consignments of freights from points beyond the limits of this state, except such as come by sea.



§ 46-9-215. Duty of railroad companies to receive freight cars from connecting roads; measure of damages for failure or refusal to receive cars

All railroad companies in this state, at the terminus or at any intermediate point, shall receive from the connecting road all cars containing freight consigned to any point on the road to which the same is offered and shall transport the cars to their destination with reasonable diligence. Any failure or refusal to comply with this requirement shall give to the consignee, the shipper, or the owner of such goods and freight a right of action against the company so refusing; and the damages received in such action shall not be less than 10 percent nor more than 25 percent of the value of the goods so refused to be received.



§ 46-9-216. Civil penalty

For every violation of any of the provisions of Code Section 46-9-210 or 46-9-211, the railroad company shall be subject to a civil penalty of $1,000.00, which may be recovered in any superior or city court of the county in which such violation may occur. An action may be brought by the railroad company whose road may be discriminated against or by the person offering to buy a ticket over such road. The penalty provided for in this Code section may be recovered by each of these parties; and recovery by one shall not be a bar to recovery by the other.






Article 7 - Express Companies

§ 46-9-230. Manner of incorporation of express companies

If a group of at least five persons (1) files a petition with the Secretary of State setting forth that they desire to be incorporated as an express company, the name under which they desire to be incorporated, the amount of capital stock which the company proposes to have, the place where the principal office of the company shall be located, and the states, territories, and countries in which the company proposes to operate, and (2) pays to the Secretary of State a fee of $100.00, to be deposited by the Secretary of State into the state treasury, then the Secretary of State shall issue to the petitioners the following certificate:

State of Georgia. To whom it may concern -- Greetings:

having filed their petition in terms of the statute in such case provided, they and their associates and successors are hereby created and declared a body corporate for the period of 30 years, under the name of , for the purpose of carrying on an express business in , with a capital stock of dollars, with its principal place of business at , in the county of , Georgia, with the powers, duties, and liabilities as now or hereafter prescribed by the laws of this state.

Witness my official hand and seal of this state, this day of , .



§ 46-9-231. Organization of express companies

The petitioners shall be the first directors of the company. Upon receiving the prescribed certificate, the directors shall organize by electing one of their number president and shall elect such other corporate officers as may be necessary; and they shall open books of subscription to the capital stock of said company. When all the capital stock has been subscribed for and one-tenth of the amount actually paid in, notice of that fact shall be published at least three times in the newspaper in which the sheriff's notices are published in the county of the principal office of the company; whereupon, but not before, the company may begin the transaction of business. If the transaction of any business is commenced without complying with the requirements of this Code section, the incorporators and stockholders shall be personally liable for all obligations incurred prior to a full compliance with those requirements.



§ 46-9-232. Location of principal office

All companies incorporated under this article shall have their principal offices in this state.



§ 46-9-233. Powers of express companies generally

Any company incorporated under this article may:

(1) Sue and be sued;

(2) Have a corporate seal;

(3) Contract and be contracted with;

(4) Take bonds of indemnity with security from its agents and employees;

(5) Acquire, by purchase, devise, or otherwise, and hold real and personal property of any value in the amount necessary and proper for the purpose for which the company is incorporated and sell, mortgage, or otherwise dispose of the same;

(6) Appoint all necessary officers;

(7) Make rules, regulations, bylaws, and ordinances for the control, direction, management, and operation of its affairs and business, not inconsistent with the laws of this state or of the United States; and

(8) Have, enjoy, and exercise all the rights, powers, and privileges pertaining to corporate bodies and necessary for the purposes for which such corporation is created within this state and within all the states and territories of the United States and any foreign countries enumerated in the certificate of incorporation, that shall permit or suffer the exercise of said corporate powers within their limits.



§ 46-9-234. Venue; binding effect of judgment

The superior court of the county where goods are received for shipment by an express company doing business in this state or the superior court of the county where goods are to be delivered by such a company, shall have jurisdiction over that company, and the judgment shall bind all the property of that company.



§ 46-9-235. Service of process; effect of judgment

In all cases where its chief officer does not reside in this state, an express company may be served in any proceeding against it by serving a copy of the summons and complaint upon any agent of such company within this state. The judgment obtained in cases so commenced shall bind the property of the defendant as fully as though the summons and complaint had been served on the president or other chief officer.



§ 46-9-236. Posting of name of president or chief officer of express company

When the president or other chief officer of any express company resides in this state, it shall be the duty of such company to post in a public and conspicuous place, at each office where it transacts business, the name of its president or other chief officer on whom service may be perfected in this state; otherwise, service made as provided for in Code Section 46-9-235 shall be deemed sufficient and proper service.






Article 8 - Miscellaneous Offenses

§ 46-9-250. Demand or receipt by railroad companies of more than a fair and reasonable rate for transportation of passengers or freight or for transportation of railroad cars

If any railroad company organized or doing business under the laws of this state charges, collects, demands, or receives more than a fair and reasonable rate of toll or compensation for the transportation of passengers or freight of any description, or for the use and transportation of any railroad car upon its track or any of the branches thereof, or upon any railroad within this state which it has the right, license, or permission to use, operate, or control, that company shall be deemed guilty of extortion, and, upon conviction thereof, shall be subject to the liabilities and penalties provided in Code Sections 46-2-90, 46-2-92, and 46-2-93.



§ 46-9-251. Unjust discrimination by railroad companies as to rates or charges for transportation of passengers or freight and for use and transportation of railroad cars

If any railroad company organized or doing business under the laws of this state makes any unjust discrimination in its rates or charges of toll or any compensation for the transportation of passengers or freight of any description, or for the use and transportation of any railroad car upon its road or upon any of the branches thereof, or upon any railroad connected therewith which it has the right, license, or permission to operate, control, or use within this state, that corporation shall be deemed guilty of having violated the provisions of this title, and, upon conviction thereof, shall be subject to the liabilities and penalties provided in Code Sections 46-2-90, 46-2-92, and 46-2-93.



§ 46-9-252. Overcharging by officers, agents, or other employees of common carriers

Any officer, agent, or other employee of a common carrier who charges a rate for transporting freight or passengers which is in excess of the rates established by the commission shall be guilty of a misdemeanor.



§ 46-9-253. Transportation of gunpowder, dynamite, or other explosives

Any person who causes more than five pounds of gunpowder, or any amount of dynamite or other dangerous explosive, to be transported upon water, by railroad, or otherwise shall have the word "Gunpowder," "Dynamite," or other name of the explosive marked in large letters upon each package so transported. Gunpowder, dynamite, or other dangerous explosive transported in violation of this Code section are declared contraband and shall be forfeited in accordance with the procedures set forth in Chapter 16 of Title 9.






Article 9 - Georgia Rail Passenger Authority Law

§ 46-9-270. Short title

This article shall be known and may be cited as the "Georgia Rail Passenger Authority Law."



§ 46-9-271. Legislative purpose

There is created the Georgia Rail Passenger Authority for the purpose of construction, financing, operation, and development of rail passenger service and other public transportation projects within and without the State of Georgia.



§ 46-9-272. Definitions

As used in this article, the term:

(1) "Authority" means the public body corporate and politic created pursuant to this article.

(2) "Cost of the project" or "cost of any project" means and shall include: All costs of acquisition, by purchase or otherwise, construction, assembly, installation, modification, renovation, or rehabilitation incurred in connection with any project or any part of any project; all costs of real property, fixtures, or personal property used in or in connection with or necessary for any project or for any facilities related thereto including, but not limited to, the cost of all land, estates for years, easements, rights, improvements, water rights, connections for utility services, fees, franchises, permits, approvals, licenses, and certificates; the cost of securing any such franchises, permits, approvals, licenses, or certificates; and the cost of preparation of any application therefor and the cost of all fixtures, machinery, equipment, furniture, and other property used in or in connection with or necessary for any project; all financing charges and loan fees and all interest on revenue bonds, notes, or other obligations of an authority which accrues or is paid prior to and during the period of construction of a project and during such additional period as the authority may reasonably determine to be necessary to place such project in operation; all costs of engineering, surveying, architectural, and legal services and all expenses incurred by engineers, surveyors, architects, and attorneys in connection with any project; all expenses for inspection of any project; all fees of fiscal agents, paying agents, and trustees for bondholders under any trust agreement, trust indenture, or similar instrument or agreement; all expenses incurred by any such fiscal agents, paying agents, and trustees; all other costs and expenses incurred relative to the issuance of any revenue bonds, notes, or other obligations for any project; all fees of any type charged by an authority in connection with any project; all expenses of or incident to determining the feasibility or practicability of any project; all costs of plans and specifications for any project; all costs of title insurance and examinations of title with respect to any project; repayment of any loans made for the advance payment of any part of any of the foregoing costs, including interest thereon and any other expenses of such loans; administrative expenses of the authority and such other expenses as may be necessary or incident to any project or the financing thereof or the placing of any project in operation; and a fund or funds for the creation of a debt service reserve, a renewal and replacement reserve, or such other funds or reserves as the authority may approve with respect to the financing and operation of any project and as may be authorized by any bond resolution, trust agreement, trust indenture, or similar instrument or agreement pursuant to the provisions of which the issuance of any revenue bonds, notes, or other obligations of the authority may be authorized. Any cost, obligation, or expense incurred for any of the foregoing purposes shall be a part of the cost of the project and may be paid or reimbursed as such out of proceeds of revenue bonds, notes, or obligations issued by the authority.

(3) "Governing body" means the elected or duly appointed officials constituting the governing authority of the State of Georgia.

(4) "Project" means the acquisition, construction, installation, operation, modification, renovation, or rehabilitation of any rail passenger facilities or any other public transportation facilities other than roads, either directly or through contract with another public or private agency, after approval by the State Transportation Board, pursuant to state or federal law as part of any regional or state-wide transportation plan. A project may also include any fixtures, machinery, or equipment used on, in, or in connection with any of the transportation facilities listed above. A project may be for any public passenger transportation purpose, provided that a majority of the members of the authority determines, by a resolution duly adopted, that the project will further the public purpose of this article.

(5) "Revenue bonds" and "bonds" means any bonds of an authority which are authorized to be issued under the Constitution and laws of the State of Georgia, including refunding bonds but not including notes or other obligations of an authority.

(6) "Service area" means the geographical area of operations of the authority and shall consist of the State of Georgia and, with the consent of the appropriate governing authorities thereof, nearby states.



§ 46-9-273. Powers of authority generally

The authority shall have all of the powers necessary, proper, or convenient to carry out and effectuate the purposes and provisions of this article. The powers enumerated in this Code section are cumulative of and in addition to each other and other powers granted elsewhere in this article; and no such power limits or restricts any other power of the authority. Without limiting the generality of the foregoing, the powers of the authority shall include the powers:

(1) To sue and be sued;

(2) To adopt and amend a corporate seal;

(3) To make and execute contracts, agreements, and other instruments necessary, proper, or convenient to exercise the powers of the authority to further the public purpose for which the authority is created, including, but not limited to, contracts for construction of projects, leases of projects, contracts for operation of projects, contracts for sale of projects, agreements for loans to finance projects, and contracts with respect to the use of projects;

(4) To acquire by purchase, lease, condemnation, or otherwise and to hold, lease, and dispose of real and personal property of every kind and character or any interest therein in furtherance of the public purpose of the authority;

(5) To finance, by loan, grant, lease, or otherwise, and to construct, erect, assemble, purchase, acquire, own, repair, remodel, renovate, rehabilitate, modify, maintain, extend, improve, install, sell, equip, expand, add to, operate, or manage projects and to pay the cost of any project from the proceeds of revenue bonds, notes, or other obligations of the authority or any other funds of the authority, or from any contributions or loans by persons, corporations, partnerships, limited or general, or other entities, all of which the authority is empowered to receive and accept and use;

(6) To borrow money to further or to carry out its public purpose and to execute revenue bonds, notes, other obligations, leases, trust indentures, trust agreements, agreements for the sale of its revenue bonds, notes, or other obligations, loan agreements, mortgages, deeds to secure debt, trust deeds, security agreements, assignments, and such other agreements or instruments as may be necessary or desirable, in the judgment of the authority, to evidence and to provide security for such borrowing;

(7) To issue revenue bonds, notes, or other obligations of the authority and use the proceeds thereof for the purpose of paying or loaning the proceeds thereof to pay all or any part of the cost of any project and otherwise to further or carry out the public purpose of the authority and to pay all costs of the authority incident to, or necessary and appropriate to, furthering or carrying out such purpose;

(8) To make application directly or indirectly to any federal, state, county, or municipal government or agency or to any other source, public or private, for loans, grants, guarantees, or other financial assistance in furtherance of the authority's public purpose and to accept and use the same upon such terms and conditions as are prescribed by such federal, state, county, or municipal government or agency or other source;

(9) To enter into agreements with the federal government or any agency or corporation thereof to use the facilities of the federal government or agency or corporation thereof in order to further or carry out the public purposes of the authority;

(10) To contract for any period not exceeding 50 years with the State of Georgia, state institutions, or any city, town, municipality, or county of the state or public or private corporation for the use by the authority of any facilities or services of the state or any such state institution, city, town, municipality, or county or public or private corporation or for the use by any state institution or any city, town, municipality, or county of any facilities or services of the authority, provided such contracts shall deal with such activities and transactions as the authority and any such political subdivisions with which the authority contracts are by law authorized to undertake;

(11) To extend credit or make loans to any person, corporation, partnership, limited or general, or other entity for the costs of any project, which credit or loans may be evidenced or secured by loan agreements, notes, mortgages, deeds to secure debt, trust deeds, security agreements, assignments, or other instruments or by rentals, revenues, fees, or charges, upon such terms and conditions as the authority shall determine to be reasonable in connection with such extension of credit or loans, including provision for the establishment and maintenance of reserve funds, and, in the exercise of powers granted in connection with any project, the authority shall have the right and power to require the inclusion in any such loan agreement, note, mortgage, deed to secure debt, trust deed, security agreement, assignment, or other instrument of such provisions or requirements for guarantee of any obligations, insurance, construction, use, operation, maintenance, and financing of a project and such other terms and conditions as the authority may deem necessary or desirable;

(12) As security for repayment of any revenue bonds, notes, or other obligations of the authority, to pledge, mortgage, convey, assign, hypothecate, or otherwise encumber any property of the authority, including, but not limited to, real property, fixtures, personal property, and revenues or other funds; and to execute any lease, trust indenture, trust agreement, agreement for the sale of the authority's revenue bonds, notes, or other obligations, loan agreement, mortgage, deed to secure debt, trust deed, security agreement, assignment, or other agreement or instrument as may be necessary or desirable in the judgment of the authority to secure any such revenue bonds, notes, or other obligations, which instruments or agreements may provide for foreclosure or forced sale of any property of the authority upon default in any obligation of the authority, either in payment of principal, premium, if any, or interest or in the performance of any term or condition contained in any such agreement or instrument. The State of Georgia on behalf of itself and each county, municipal corporation, political subdivision, or taxing district therein waives any right the state or such county, municipal corporation, political subdivision, or taxing district may have to prevent the forced sale or foreclosure of any property of the authority upon such default and agrees that any agreement or instrument encumbering such property may be foreclosed in accordance with law and the terms thereof;

(13) To receive and use the proceeds of any tax levied by the State of Georgia or any county or municipality thereof to pay the costs of any project or for any other purpose for which the authority may use its own funds pursuant to this article;

(14) To receive and administer gifts, grants, and devises of money and property of any kind and to administer trusts;

(15) To use any real property, personal property, or fixtures or any interest therein; or to rent or lease such property to or from others or make contracts with respect to the use thereof; or to sell, lease, exchange, transfer, assign, pledge, or otherwise dispose of or grant options for any such property in any manner as it deems to be to the best advantage of the authority and the public purpose thereof;

(16) To acquire, accept, or retain equitable interests, security interest, or other interests in any real property, personal property, or fixtures by loan agreement, note, mortgage, deed to secure debt, trust deed, security agreement, assignment, pledge, conveyance, contract, lien, loan agreement, or other consensual transfer in order to secure the repayment of any moneys loaned or credit extended by the authority;

(17) To appoint, select, and employ engineers, surveyors, architects, urban or city planners, fiscal agents, attorneys, and others and to fix their compensation and pay their expenses;

(18) To encourage and promote by means of rail passenger transportation and other public transportation projects the improvement and advancement of the state and the enhancement and profitability of tourism to the state and its citizens;

(19) To make, contract for, or otherwise cause to be made long-range plans or proposals for rail passenger transportation and other public transportation projects within the service area, in cooperation with those political subdivisions within which such projects are located;

(20) To adopt bylaws governing the conduct of business by the authority, the election and duties of officers of the authority, and other matters which the authority determines to deal with in its bylaws;

(21) To exercise any power granted by the laws of the State of Georgia to public or private corporations which is not in conflict with the public purpose of the authority; and

(22) To do all things necessary, proper, or convenient to carry out the powers conferred by this article.



§ 46-9-274. Membership of authority; filling of vacancies; disclosure of pecuniary interests; election of officers; expense allowance and travel costs

(a) The authority shall be composed of members appointed by the Governor. One member shall be appointed from and shall be a resident of each of the congressional districts and two members shall be appointed from the state at large. All members shall be appointed for terms of four years and until their successors are appointed and qualified. The Governor, in making appointments to the authority, shall consider obtaining reasonable representation thereon of persons from the tourism and hospitality industry, the manufacturing industry, the banking and finance industry, citizens and consumers, labor, and the transportation industry, but it is specifically provided that the appointments shall be at the discretion of the Governor. In the event of a vacancy on the authority, the Governor shall fill such vacancy for the unexpired term.

(b) If any member of the authority has any pecuniary interest in a project, the fact of such interest shall be disclosed by such member and recorded on the minutes of the authority. The member shall abstain from urging the approval of or voting on any project in which the member has a pecuniary interest.

(c) At its first meeting in each year, the members of the authority shall elect from among themselves a chairman and such other officers of the authority as may be required by the authority, for a term of one year.

(d) Each member of the authority shall receive an expense allowance and reimbursement for travel costs as provided in Code Section 45-7-21. A like sum shall be paid to a member of the authority who attends an approved meeting, event, or other function other than an authority meeting as an official representative of the authority.



§ 46-9-275. Issuance of revenue bonds, notes, or other obligations; refunding bonds

Revenue bonds, notes, or other obligations issued by an authority shall be paid solely from the property, including, but not limited to, real property, fixtures, personal property, revenues, or other funds pledged, mortgaged, conveyed, assigned, hypothecated, or otherwise encumbered to secure or to pay such bonds, notes, or other obligations. All revenue bonds, notes, and other obligations shall be authorized by resolution of the authority, adopted by a majority vote of the members of the authority at a regular or special meeting. Such revenue bonds, notes, or other obligations shall bear such date or dates, shall mature at such time or times not more than 40 years from their respective date, shall bear interest at such rate or rates, which may be fixed or may fluctuate or otherwise change from time to time, shall be subject to redemption on such terms, and shall contain such other terms, provisions, covenants, assignments, and conditions as the resolution authorizing the issuance of such bonds, notes, or other obligations may permit or provide. The terms, provisions, covenants, assignments, and conditions contained in or provided or permitted by any resolution of the authority authorizing the issuance of such revenue bonds, notes, or other obligations shall bind the members of the authority then in office and their successors. The authority shall have power from time to time and whenever it deems refunding expedient to refund any bonds by the issuance of new bonds, whether the bonds to be refunded have or have not matured, and may issue bonds partly to refund bonds then outstanding and partly for any other purpose permitted under this article. The refunding bonds may be exchanged for the bonds to be refunded with such cash adjustments as may be agreed upon or may be sold and the proceeds applied to the purchase or redemption of the bonds to be refunded. There shall be no limitation upon the amount of revenue bonds, notes, or other obligations which any authority may issue. Any limitations with respect to interest rates or any maximum interest rate or rates found in the usury laws of the State of Georgia, or any other laws of the State of Georgia, shall not apply to revenue bonds, notes, or other obligations of an authority.



§ 46-9-276. Authority to execute agreements or instruments; use of proceeds from sale of bonds and other obligations; issuance of subsequent obligations; bond anticipation notes; validation and form of bonds

(a) Subject to the limitations and procedures provided by this Code section, the agreements or instruments executed by the authority may contain such provisions not inconsistent with law as shall be determined by the members of the authority.

(b) The proceeds derived from the sale of all bonds, notes, and other obligations issued by an authority shall be held and used for the ultimate purpose of paying, directly or indirectly as permitted in this article, all or part of the cost of any project or for the purpose of refunding any bonds, notes, or other obligations issued in accordance with the provisions of this article.

(c) Issuance by the authority of one or more series of bonds, notes, or other obligations for one or more purposes shall not preclude it from issuing other bonds, notes, or other obligations in connection with the same project or with any other projects, but the proceeding wherein any subsequent bonds, notes, or other obligations shall be issued shall recognize and protect any prior loan agreement, mortgage, deed to secure debt, trust deed, security agreement, or other agreement or instrument made for any prior issue of bonds, notes, or other obligations unless in the resolution authorizing such prior issue the right is expressly reserved to the authority to issue subsequent bonds, notes, or other obligations on a parity with such prior issue.

(d) The authority shall have the power and is authorized, whenever bonds of the authority shall have been validated as provided in this article, to issue from time to time its notes in anticipation of such bonds as validated and to renew from time to time any such notes by the issuance of new notes, whether the notes to be renewed have or have not matured. The authority may issue such bond anticipation notes only to provide funds which would otherwise be provided by the issuance of the bonds as validated. Such notes may be authorized, sold, executed, and delivered in the same manner as bonds. As with its bonds, the authority may sell such notes at public or private sale. Any resolution or resolutions authorizing notes of the authority or any issue thereof may contain any provisions which the authority is authorized to include in any resolution or resolutions authorizing bonds of the authority or any issue thereof, and the authority may include in any notes any terms, covenants, or conditions which the authority is authorized to include in any bonds. Validations of such bonds shall be a condition precedent to the issuance of such notes, but it shall not be required that such notes be judicially validated. Bond anticipation notes shall not be issued in an amount exceeding the par value of the bonds in anticipation of which they are to be issued.

(e) All bonds issued by the authority under this article shall be issued and validated under and in accordance with the "Revenue Bond Law," as heretofore and hereafter amended, except as provided in this article, provided that notes and other obligations of the authority may be, but shall not be required to be, so validated.

(f) Bonds issued by the authority may be in such form, either coupon or fully registered or both coupon and fully registered, and may be subject to exchangeability and transferability provisions as the bond resolution authorizing the issuance of such bonds or any indenture or trust agreement may provide.

(g) Bonds shall bear a certificate of validation. The signature of the clerk of the superior court of the judicial circuit in which the issuing authority is located may be made on the certificate of validation of such bonds by facsimile or by manual execution stating the date on which such bonds were validated, and such entry shall be original evidence of the fact of judgment and shall be received as original evidence in any court in this state.

(h) In lieu of specifying the rate or rates of interest which bonds to be issued by an authority are to bear, the notice to the district attorney or Attorney General, the notice to the public of the time, place, and date of the validation hearing, and the petition and complaint for validation may state that the bonds when issued will bear interest at a rate not exceeding a maximum per annum rate of interest, which may be fixed or may fluctuate or otherwise change from time to time, specified in such notices and petition and complaint or that, in the event the bonds are to bear different rates of interest for different maturity dates, that note of such rates will exceed the maximum rate which may be fixed or may fluctuate or otherwise change from time to time so specified; provided, however, that nothing contained herein shall be construed as prohibiting or restricting the right of the authority to sell such bonds at a discount, even if in doing so the effective interest cost resulting therefrom would exceed the maximum per annum interest rate specified in such notices and in the petition and complaint.

(i) The terms "cost of the project" or "cost of any project" shall have the meaning prescribed in this article whenever referred to in bond resolutions of the authority, in bonds, notes, or other obligations of the authority, or in notices or proceedings to validate such bonds, notes, or other obligations of the authority.

(j) The issuance of any bond, revenue bond, note, or other obligation or the incurring of any debt by the authority must, prior to such, be approved by the Georgia State Financing and Investment Commission established by Article VII, Section IV, Paragraph VII of the Constitution of the State of Georgia of 1983 or its successor.



§ 46-9-277. Public purpose of article

The implementation of rail passenger service and public transportation projects within the State of Georgia develops and promotes, for the public good and general welfare, trade, commerce, tourism, industry, and employment opportunities and promotes the general welfare of the state by creating a climate favorable to the location of new industry, trade, and commerce and the development of existing industry, trade, and commerce within the State of Georgia. Implementation of rail passenger service and public transportation projects within this state under the article will develop and promote, for the public good and general welfare, trade, commerce, tourism, industry, and employment opportunities and will promote the general welfare of the state. It is therefore in the public interest and is vital to the public welfare of the people of Georgia, and it is declared to be the public purpose of this article to so develop public transportation projects within this state. No bonds, notes, or other obligations, except refunding bonds, shall be issued by the authority pursuant to this article unless its membership adopts a resolution finding that the project for which such bonds, notes, or other obligations are to be issued will promote the foregoing objectives.



§ 46-9-278. Liberal construction to effect stated purpose

The provisions of this article shall be liberally construed to effect its stated purpose. The offer, sale, or issuance of bonds, notes, or other obligations by the authority shall not be subject to regulation under the Georgia laws regulating the sale of securities, as heretofore and hereafter amended. No notice, proceeding, or publication except those required by this article shall be necessary to the performance of any act authorized by this article, nor shall any such act be subject to referendum.



§ 46-9-279. Status of bonds and other obligations as constituting debt or obligation of state, county, or other political subdivisions

No bonds, notes, or other obligations of and no indebtedness incurred by the authority shall constitute an indebtedness or obligation of the State of Georgia or any county, municipal corporation, or political subdivision thereof nor shall any act of the authority in any manner constitute or result in the creation of an indebtedness of the state or any such county, municipal corporation, or political subdivision. No holder or holders of any such bonds, notes, or other obligations shall ever have the right to compel any exercise of the taxing power of the state or any county, municipal corporation, or political subdivision thereof nor to enforce the payment thereof against the state or any such county, municipal corporation, or political subdivision.



§ 46-9-280. Exemption of authority from taxes or assessments

The authority is created for nonprofit and public purposes; and it is found, determined, and declared that the creation of the authority and the carrying out of its corporate purpose is in all respects for the benefit of the people of the state, that the authority is an institution of purely public charity and will be performing an essential governmental function in the exercise of the powers conferred upon it by this article, and for such reasons the state covenants with the holders from time to time of the bonds, notes, and other obligations issued hereunder that the authority shall not be required to pay any taxes or assessments imposed by the state or any of its counties, municipal corporations, political subdivisions, or taxing districts upon any property acquired by the authority or under its jurisdiction, control, possession, or supervision or leased by it to others or upon its activities in the operation or maintenance of any such property or on any income derived by the authority in the form of fees, recording fees, rentals, charges, purchase price, installments, or otherwise, and that the bonds, notes, and other obligations of the authority, their transfer, and the income therefrom shall at all times be exempt from taxation within the state.



§ 46-9-281. Effect of article on other authorities

This article shall not affect any other authority now or hereafter existing under general or local constitutional amendment or general or local law.






Article 9A - Railway Passenger Service Corridor System

§ 46-9-290. Designated Georgia Rail Passenger Corridors

(a) For purposes of state planning and development of service there is created a comprehensive and coordinated state-wide system of railway passenger service corridors for providing railway passenger service to the general public and connecting points within and throughout this state and to nearby states, which shall be known as the Designated Georgia Rail Passenger Corridors and shall include the following:

(1) Atlanta-Athens;

(2) Atlanta-Hartsfield International Airport-Macon;

(3) Macon-Jesup-Brunswick;

(4) Macon-Americus-Albany;

(5) Macon-Houston County-Valdosta;

(6) Macon-Douglas-Waycross-Jacksonville, Florida;

(7) Macon-Savannah;

(8) Atlanta-Columbus;

(9) Atlanta-Augusta;

(10) Atlanta-Gainesville;

(11) Atlanta-Bremen;

(12) Atlanta-Canton;

(13) Atlanta-Cartersville;

(14) Jesup-Waycross-Jacksonville, Florida;

(15) Gainesville-Greenville, South Carolina;

(16) Albany-Tallahassee, Florida;

(17) Bremen-Birmingham, Alabama; and

(18) Atlanta-Chattanooga, Tennessee.

(b) (1) Nothing in this Code section shall preclude or delay state involvement in the planning and development of high speed rail for the Atlanta to Chattanooga, Tennessee, railway passenger service corridor, should federal or private funds be made available for such high speed rail.

(2) For the purposes of this subsection, "high speed rail" is defined as involving trains traveling at maximum speeds in excess of 110 miles per hour.



§ 46-9-291. Planning and development

(a) Any and all railway passenger service plans or programs of any and all state departments, agencies, boards, bureaus, commissions, or authorities having responsibility for the same shall be conducted and coordinated so as to conform planning and development of service to the railway passenger service corridors of the program provided by this article. It is the intent of the General Assembly that planning and development of railway passenger service shall include every metropolitan statistical area of the state to the extent that revenues of the state for such planning or development are made available from either dedicated revenue sources or the general fund.

(b) Any state department, agency, board, bureau, commission, or authority having responsibility for any railway passenger service planning or programming may recommend any additional railway passenger service corridor or corridors to the General Assembly for inclusion in the Designated Georgia Rail Passenger Corridors after completion of a feasibility study for such proposed additional railway passenger service corridor or corridors, but no additional railway passenger service corridor shall be studied for inclusion unless federal or state funding is made available for such study. No railway passenger service corridor shall be a part of the Designated Georgia Rail Passenger Corridors unless and until it is included in the list provided by Code Section 46-9-290.






Article 10 - Rapid Rail Transit Compact

§ 46-9-300. Authority of Governor to execute compact for a designated state; legislative approval of compact; text of compact

The Governor, on behalf of this state, is authorized to execute a compact in substantially the following form with the States of Louisiana, Mississippi, and Alabama and the General Assembly, by this article, signifies in advance its approval of such compact, which compact is as follows:

MISSISSIPPI-LOUISIANA-ALABAMA-GEORGIA RAPID RAIL TRANSIT COMPACT

ARTICLE I

The purpose of this compact is to study the feasibility of rapid rail transit service between the States of Mississippi, Louisiana, Alabama, and Georgia and to establish a joint interstate commission to assist in this effort.

ARTICLE II

This compact shall become effective immediately as to the states ratifying it whenever the States of Mississippi, Louisiana, Alabama, and Georgia have ratified it and Congress has given consent thereto. Any state not mentioned in this article which is contiguous with any member state may become a party to this compact, subject to approval by the legislature of each of the member states.

ARTICLE III

The states which are parties to this compact, (referred to in this compact as "party states") do hereby establish and create a joint agency which shall be known as the Mississippi-Louisiana-Alabama-Georgia Rapid Rail Transit Commission (referred to in this compact as the "commission"). The membership of such commission shall consist of the governor of each party state, one representative each from the Mississippi Energy and Transportation Board, or its successor, the Office of Aviation and Public Transportation of the Louisiana Department of Transportation and Development, or its successor, the Alabama Department of Energy, or its successor, and the Georgia State Board of Transportation, or its successor, and five other citizens of each party state, to be appointed by the governor thereof. The appointive members of the commission shall serve for terms of four years each. Vacancies on the commission shall be filled by appointment by the governor for the unexpired portion of the term. The members of the commission shall not be compensated for service on the commission, but each of the appointed members shall be entitled to actual and reasonable expenses incurred in attending meetings, or incurred otherwise in the performance of duties as a member of the commission. The members of the commission shall hold regular quarterly meetings and such special meetings as its business may require. They shall choose annually a chairman and vice chairman from among their members, and the chairmanship shall rotate each year among the party states in order of their acceptance of this compact. The commission shall adopt rules and regulations for the transaction of its business and a record shall be kept of all its business. It shall be the duty of the commission to study the feasibility of providing interstate rapid rail transit service between the party states. Toward this end, the commission shall have power to hold hearings; to conduct studies and surveys of all problems, benefits and other matters associated with such service, and to make reports thereon; to acquire, by gift, grant or otherwise, from local, state, federal or private sources such money or property as may be provided for the proper performance of their function, and to hold and dispose of same; to cooperate with other public or private groups, whether local, state, regional or national, having an interest in such service; to formulate and execute plans and policies for emphasizing the purpose of this compact before the Congress of the United States and other appropriate officers and agencies of the United States; and to exercise such other powers as may be appropriate to enable it to accomplish its functions and duties and to carry out the purposes of this compact.

ARTICLE IV

Each party state agrees that its legislature may, in its discretion, from time to time make available and pay over to the commission funds for the establishment and operation of the commission. The contribution of each party state shall be in equal amounts, if possible, but nothing in this article shall be construed as binding the legislature of either state to make an appropriation of a set amount of funds at any particular time.

ARTICLE V

Nothing in this compact shall be construed so as to conflict with any existing statute, or to limit the powers of any party state, or to repeal or prevent legislation, or to affect any existing or future cooperative arrangement or relationship between any federal agency and a party state.

ARTICLE VI

This compact shall continue in force and remain binding upon each party state until the legislature or governor of each or any state takes action to withdraw therefrom. However, any such withdrawal shall not become effective until six months after the date of the action taken by the legislature or governor. Notice of such action shall be given to the other party state or states by the secretary of state of the party state which takes such action.

There is granted to the governor, to the members of the commission for Mississippi, Louisiana, Alabama, and Georgia, and to the compact administrator all the powers provided for in the compact and in this section. All officers of the State of Georgia are authorized and directed to do all things falling within their respective jurisdictions which are necessary or incidental to carrying out the purpose of the compact.






Article 11 - Southwest Georgia Railroad Excursion Authority

§ 46-9-320. Short title

This article shall be known and may be cited as the "Southwest Georgia Railroad Excursion Authority Law."



§ 46-9-321. Creation; administrative assignment

(a) There is created a body corporate and politic to be known as the Southwest Georgia Railroad Excursion Authority, which shall be deemed to be an instrumentality of the state and a public corporation, for the purposes of construction, financing, operation, and development of rail passenger excursion projects utilizing any state owned railway in Crisp and Sumter counties and any nearby county which may be included within the service area as provided by this article.

(b) The authority shall be assigned to the Department of Natural Resources for administrative purposes only.



§ 46-9-322. Definitions

As used in this article, the term:

(1) "Authority" means the public body corporate and politic created pursuant to this article.

(2) "Cost of the project" or "cost of any project" means and shall include: All costs of acquisition, by purchase or otherwise, construction, assembly, installation, modification, renovation, or rehabilitation incurred in connection with any project or any part of any project; all costs of real property, fixtures, or personal property used in or in connection with or necessary for any project or for any facilities related thereto including, but not limited to, the costs of all land, estates for years, easements, rights, improvements, water rights, connections for utility services, fees, franchises, permits, approvals, licenses, and certificates; the cost of securing any such franchises, permits, approvals, licenses, or certificates; and the cost of preparation of any application therefor and the costs of all fixtures, machinery, equipment, furniture, and other property used in or in connection with or necessary for any project; all financing charges and loan fees and all interest on revenue bonds, notes, or other obligations of the authority which accrues or is paid prior to and during the period of construction of a project and during such additional period as the authority may reasonably determine to be necessary to place such project in operation; all costs of engineering, surveying, architectural, and legal services and all expenses incurred by engineers, surveyors, architects, and attorneys in connection with any project; all expenses for inspection of any project; all fees of fiscal agents, paying agents, and trustees for bondholders under any trust agreement, trust indenture, or similar instrument or agreement; all expenses incurred by any such fiscal agents, paying agents, and trustees; all other costs and expenses incurred relative to the issuance of any revenue bonds, notes, or other obligations for any project; all fees of any type charged by an authority in connection with any project; all expenses of or incident to determining the feasibility or practicability of any project; all costs of plans and specifications for any project; all costs of title insurance and examinations of title with respect to any project; repayment of any loans made for the advance payment of any part of any of the foregoing costs, including interest thereon, and any other expenses of such loans; administrative expenses of the authority and such other expenses as may be necessary for or incident to any project or the financing thereof or the placing of any project in operation; and a fund or funds for the creation of a debt service reserve, a renewal and replacement reserve, or such other funds or reserves as the authority may approve with respect to the financing and operation of any project and as may be authorized by any bond resolution, trust agreement, trust indenture, or similar instrument or agreement pursuant to the provisions of which the issuance of any revenue bonds, notes, or other obligations of the authority may be authorized. Any cost, obligation, or expense incurred for any of the foregoing purposes shall be a part of the cost of the project and may be paid or reimbursed as such out of proceeds of revenue bonds, notes, or obligations issued by the authority.

(3) "Project" means the acquisition, construction, installation, operation, modification, renovation, or rehabilitation of any rail passenger facilities in the service area either directly or through contract with another public or private agency. A project may also include any fixtures, machinery, or equipment used on, in, or in connection with any of the transportation facilities listed above. A project may be for any rail passenger excursion purpose, provided that a majority of the members of the authority determines, by a resolution duly adopted, that the project will further the public purpose of this article.

(4) "Revenue bonds" and "bonds" mean any bonds of an authority which are authorized to be issued under the Constitution and laws of the State of Georgia, including refunding bonds but not including notes or other obligations of an authority.

(5) "Service area" means the geographical area of operations of the authority and shall consist of the Counties of Crisp and Sumter and, with the consent of the appropriate governing authorities thereof, nearby counties, subject to the approval of the authority.



§ 46-9-323. Powers

The authority shall have all of the powers necessary, proper, and convenient to carry out and effectuate the purposes and provisions of this article. The powers enumerated in this Code section are cumulative of and in addition to each other and other powers granted elsewhere in this article; and no such power limits or restricts any other power of the authority. Without limiting the generality of the foregoing, the powers of the authority shall include the powers:

(1) To sue and be sued;

(2) To adopt and amend a corporate seal;

(3) To make and execute contracts, agreements, and other instruments necessary, proper, and convenient to exercise the powers of the authority to further the public purpose for which the authority is created, including, but not limited to, contracts for construction of projects, leases of projects, contracts for operation of projects, contracts for sale of projects, agreements for loans to finance projects, and contracts with respect to the use of projects. Any and all persons, firms, and corporations and any and all political subdivisions, departments, institutions, or agencies of the state are authorized to enter into contracts, leases, or agreements with the authority upon such terms and for such purposes as they deem advisable; and, without limiting the generality of the foregoing, authority is specifically granted to municipal corporations, counties, and other political subdivisions and to the authority to enter into contracts, lease agreements, or other undertakings with each other relating to projects of the authority for a term not exceeding 50 years. Likewise, without limiting the generality of the above and foregoing, the same authority above granted to municipal corporations, counties, political subdivisions, and to the authority relative to entering into contracts, lease agreements, or other undertakings is authorized between the authority and private corporations, both inside and outside this state, and between the authority and public bodies, including counties and cities outside this state;

(4) To acquire by purchase, lease, condemnation, or otherwise and to hold, lease, and dispose of real and personal property of every kind and character or any interest therein in furtherance of the public purpose of the authority;

(5) To finance, by loan, grant, lease, or otherwise, and to construct, erect, assemble, purchase, acquire, own, repair, remodel, renovate, rehabilitate, modify, maintain, extend, improve, install, sell, equip, expand, add to, operate, or manage projects and to pay the cost of any project from the proceeds of revenue bonds, notes, or other obligations of the authority or any other funds of the authority, or from any contributions or loans by persons, corporations, partnerships, limited or general, or other entities, all of which the authority is empowered to receive and accept and use;

(6) To borrow money to further or to carry out its public purpose and to execute revenue bonds; notes; other obligations; leases; trust indentures; trust agreements; agreements for the sale of its revenue bonds, notes, or other obligations; loan agreements; mortgages; deeds to secure debt; trust deeds; security agreements; assignments; and such other agreements or instruments as may be necessary or desirable, in the judgment of the authority, to evidence and to provide security for such borrowing;

(7) To issue revenue bonds, notes, or other obligations of the authority and use the proceeds thereof for the purpose of paying or loaning the proceeds thereof to pay all or any part of the costs of any project and otherwise to further or carry out the public purpose of the authority and to pay all costs of the authority incident to, or necessary and appropriate to, furthering or carrying out such purpose;

(8) To make application directly or indirectly to any federal, state, county, or municipal government or agency or to any other source, public or private, for loans, grants, guarantees, or other financial assistance in furtherance of the authority's public purpose and to accept and use the same upon such terms and conditions as are prescribed by such federal, state, county, or municipal government or agency or other source;

(9) To enter into agreements with the federal government or any agency or corporation thereof to use the facilities of the federal government or agency or corporation thereof in order to further or carry out the public purposes of the authority;

(10) To extend credit or make loans to any person; corporation; partnership, limited or general; or other entity for the costs of any project, which credit or loans may be evidenced or secured by loan agreements, notes, mortgages, deeds to secure debt, trust deeds, security agreements, assignments, or other instruments or by rentals, revenues, fees, or charges, upon such terms and conditions as the authority shall determine to be reasonable in connection with such extension of credit or loans, including provision for the establishment and maintenance of reserve funds, and, in the exercise of powers granted in connection with any project, the authority shall have the right and power to require the inclusion in any such loan agreement, note, mortgage, deed to secure debt, trust deed, security agreement, assignment, or other instrument of such provisions or requirements for guarantee of any obligations, insurance, construction, use, operation, maintenance, and financing of a project and such other terms and conditions as the authority may deem necessary or desirable;

(11) As security for repayment of any revenue bonds, notes, or other obligations of the authority, to pledge, mortgage, convey, assign, hypothecate, or otherwise encumber any property of the authority, including, but not limited to, real property, fixtures, personal property, and revenues or other funds; and to execute any lease; trust indenture; trust agreement; agreement for the sale of the authority's revenue bonds, notes, or other obligations; loan agreement; mortgage; deed to secure debt; trust deed; security agreement; assignment; or other agreement or instrument as may be necessary or desirable in the judgment of the authority to secure any such revenue bonds, notes, or other obligations, which instruments or agreements may provide for foreclosure or forced sale of any property of the authority upon default in any obligation of the authority, either in payment of principal, premium, if any, or interest or in the performance of any term or condition contained in any such agreement or instrument. The State of Georgia on behalf of itself and each county, municipal corporation, political subdivision, or taxing district therein waives any right the state or such county, municipal corporation, political subdivision, or taxing district may have to prevent the forced sale or foreclosure of any property of the authority upon such default and agrees that any agreement or instrument encumbering such property may be foreclosed in accordance with law and the terms thereof;

(12) To receive and use the proceeds of any tax levied by the State of Georgia or any county or municipality thereof to pay the costs of any project or for any other purpose for which the authority may use its own funds pursuant to this article;

(13) To receive and administer gifts, grants, and devises of money and property of any kind and to administer trusts;

(14) To use any real property, personal property, or fixtures or any interest therein; or to rent or lease such property to or from others or make contracts with respect to the use thereof; or to sell, lease, exchange, transfer, assign, pledge, or otherwise dispose of or grant options for any such property in any manner as it deems to be to the best advantage of the authority and the public purpose thereof;

(15) To acquire, accept, or retain equitable interests, security interests, or other interests in any real property, personal property, or fixtures by loan agreement, note, mortgage, deed to secure debt, trust deed, security agreement, assignment, pledge, conveyance, contract, lien, loan agreement, or other consensual transfer in order to secure the repayment of any moneys loaned or credit extended by the authority;

(16) To appoint, select, and employ engineers, surveyors, architects, planners, fiscal agents, attorneys, and others and to fix their compensation and pay their expenses;

(17) To encourage and promote by means of rail passenger excursion projects the improvement and advancement of the service area and the enhancement and profitability of tourism to the service area and its citizens;

(18) To make, contract for, or otherwise cause to be made long-range plans or proposals for rail passenger excursion projects within the service area, in cooperation with those political subdivisions within which such projects are located;

(19) To adopt bylaws governing the conduct of business by the authority, the election and duties of officers of the authority, and other matters which the authority determines to deal with in its bylaws;

(20) To exercise any power granted by the laws of the State of Georgia to public or private corporations which is not in conflict with the public purpose of the authority; and

(21) To do all things necessary, proper, and convenient to carry out the powers conferred by this article.



§ 46-9-324. Membership; civil office; chairperson; conflicts of interest; compensation

(a) The authority shall be composed of members appointed by governing authorities of counties and municipalities within the service area as provided by this subsection. The governing authorities of the Counties of Crisp and Sumter and the municipalities of Americus, Cordele, Leslie, and Plains shall each appoint two members. Two members each shall be appointed by the governing authority of any other county which is within the service area, or any municipality within such county, and in which such county or municipality a rail passenger service station or stop of the authority is located. Terms of members appointed by any county governing authority shall expire on December 31, 2002, and biennially thereafter. Terms of members appointed by the governing authority of any municipality shall expire on December 31, 2001, and biennially thereafter. Members shall serve until their successors are appointed and qualified; provided, however, that any member of the authority may be removed at any time, with or without cause, by the governing authority which appointed such member. Any member of the authority may be selected and appointed to succeed himself or herself. Any vacancy shall be filled for the unexpired term, and any appointment to fill a vacancy shall be made in the same manner as the original appointment.

(b) (1) Membership of the authority shall be a civil office for purposes of the eligibility requirements provided by Code Section 45-2-1, except that the residency requirement for any person appointed to the authority shall be residence in the jurisdiction of the appointing local governing authority for a period of at least 12 months prior to such person's appointment.

(2) A member of the appointing local governing authority may be appointed as a member of the authority, but his or her seat on the authority shall be vacant immediately upon his or her ceasing to be a member of the appointing local governing authority. Such person may be reappointed as a member of the authority to fill such vacancy.

(c) The members of the authority shall in January of each year elect one of their number as chairperson. Also, the members of the authority shall elect one of their number as vice chairperson, shall also elect one of their number as secretary, and may also elect one of their number as treasurer. The secretary may also serve as treasurer. Each of such officers shall serve for a period of one year and until their successors are duly elected and qualified. The chairperson of the authority shall be entitled to vote upon any issue, motion, or resolution.

(d) A majority of the members of the authority shall constitute a quorum. No vacancy on the authority shall impair the right of the quorum to exercise all of the rights and perform all of the duties of the authority.

(e) A vacancy on the authority shall exist in the office of any member of the authority who is convicted of a felony or who enters a plea of nolo contendere thereto; who is convicted of a crime involving moral turpitude or who enters a plea of nolo contendere thereto; who moves such person's residence from the jurisdiction of the appointing authority; who is convicted of any act of misfeasance, malfeasance, or nonfeasance of such person's duties as a member of the authority; who fails to attend at least three consecutive meetings of the authority without an excuse approved by a resolution of the authority; or who is ineligible for civil office for any other reason provided by Code Section 45-2-1.

(f) All meetings of the authority shall be open to the public as provided in Chapter 14 of Title 50. The authority may hold public hearings on its own initiative or at the request of residents of any area affected by the actions of the authority.

(g) No member or employee of the authority shall have, directly or indirectly, any financial interest, profit, or benefit in any contract, work, or business of the authority nor in the sale, lease, or purchase of any property to or from the authority.

(h) The members shall receive no compensation for their services, but all members shall be entitled to be reimbursed out of funds of the authority for actual expenses, including travel and any other expenses, incurred while in the performance of their duties. Employees of the authority shall receive reasonable compensation, to be determined by the members of the authority, for their services. Employees of the authority shall not be members of the Employees' Retirement System of Georgia.



§ 46-9-325. Members accountable as trustees; records

The members of the authority shall be accountable in all respects as trustees. The authority shall keep suitable and proper books and records of all receipts, income, and expenditures of every kind and shall submit for inspection all of the books, together with a proper statement of the authority's financial position, once a year on or about June 30 to the state auditor.



§ 46-9-326. Revenue bonds, notes, and other obligations

Revenue bonds, notes, or other obligations issued by the authority shall be paid solely from the property, including, but not limited to, real property, fixtures, personal property, revenues, or other funds pledged, mortgaged, conveyed, assigned, hypothecated, or otherwise encumbered to secure or to pay such bonds, notes, or other obligations. All revenue bonds, notes, and other obligations shall be authorized by resolution of the authority, adopted by a majority vote of the members of the authority at a regular or special meeting. Such revenue bonds, notes, or other obligations shall bear such date or dates, shall mature at such time or times not more than 40 years from their respective date, shall bear interest at such rate or rates which may be fixed or may fluctuate or otherwise change from time to time, shall be subject to redemption on such terms, and shall contain such other terms, provisions, covenants, assignments, and conditions as the resolution authorizing the issuance of such bonds, notes, or other obligations may permit or provide. The terms, provisions, covenants, assignments, and conditions contained in or provided or permitted by any resolution of the authority authorizing the issuance of such revenue bonds, notes, or other obligations shall bind the members of the authority then in office and their successors. The authority shall have power from time to time and whenever it deems refunding expedient to refund any bonds by the issuance of new bonds, whether the bonds to be refunded have or have not matured, and may issue bonds partly to refund bonds then outstanding and partly for any other purpose permitted under this article. The refunding bonds may be exchanged for the bonds to be refunded with such cash adjustments as may be agreed upon or may be sold and the proceeds applied to the purchase or redemption of the bonds to be refunded. There shall be no limitation upon the amount of revenue bonds, notes, or other obligations which any authority may issue. Any limitation with respect to interest rates or any maximum interest rate or rates found in the usury laws of the State of Georgia, or any other laws of the State of Georgia, shall not apply to revenue bonds, notes, or other obligations of the authority.



§ 46-9-327. Provisions of obligations; use of proceeds; form of bonds

(a) Subject to the limitations and procedures provided by this Code section, the agreements or instruments executed by the authority may contain such provisions not inconsistent with law as shall be determined by the members of the authority.

(b) The proceeds derived from the sale of all bonds, notes, and other obligations issued by the authority shall be held and used for the ultimate purpose of paying, directly or indirectly as permitted in this article, all or part of the cost of any project or for the purpose of refunding any bonds, notes, or other obligations issued in accordance with the provisions of this article.

(c) Issuance by the authority of one or more series of bonds, notes, or other obligations for one or more purposes shall not preclude it from issuing other bonds, notes, or other obligations in connection with the same project or with any other project, but the proceeding wherein any subsequent bonds, notes, or other obligations shall be issued shall recognize and protect any prior loan agreement, mortgage, deed to secure debt, trust deed, security agreement, or other agreement or instrument made for any prior issue of bonds, notes, or other obligations unless in the resolution authorizing such prior issue the right is expressly reserved to the authority to issue subsequent bonds, notes, or other obligations on a parity with such prior issue.

(d) The authority shall have the power and is authorized, whenever bonds of the authority shall have been validated as provided in this article, to issue from time to time its notes in anticipation of such bonds as validated and to renew from time to time any such notes by the issuance of new notes, whether the notes to be renewed have or have not matured. The authority may issue such bond anticipation notes only to provide funds which would otherwise be provided by the issuance of the bonds as validated. Such notes may be authorized, sold, executed, and delivered in the same manner as bonds. As with its bonds, the authority may sell such notes at public or private sale. Any resolution or resolutions authorizing notes of the authority or any issue thereof may contain any provisions which the authority is authorized to include in any resolution or resolutions authorizing bonds of the authority or any issue thereof, and the authority may include in any notes any terms, covenants, or conditions which the authority is authorized to include in any bonds. Validations of such bonds shall be a condition precedent to the issuance of such notes, but it shall not be required that such notes be judicially validated. Bond anticipation notes shall not be issued in an amount exceeding the par value of the bonds in anticipation of which they are to be issued.

(e) All bonds issued by the authority under this article shall be issued and validated under and in accordance with Article 3 of Chapter 82 of Title 36, the "Revenue Bond Law," as heretofore and hereafter amended, except as provided in this article, provided that notes and other obligations of the authority may be, but shall not be required to be, so validated.

(f) Bonds issued by the authority may be in such form, either coupon or fully registered or both coupon and fully registered, and may be subject to exchangeability and transferability provisions as the bond resolution authorizing the issuance of such bonds or any indenture or trust agreement may provide.

(g) Bonds shall bear a certificate of validation. The signature of the clerk of the superior court of the judicial circuit in which the issuing authority is located may be made on the certificate of validation of such bonds by facsimile or by manual execution stating the date on which such bonds were validated, and such entry shall be original evidence of the fact of judgment and shall be received as original evidence in any court in this state.

(h) In lieu of specifying the rate or rates of interest which bonds to be issued by an authority are to bear, the notice to the district attorney or Attorney General; the notice to the public of the time, place, and date of the validation hearing; and the petition and complaint for validation may state that the bonds when issued will bear interest at a rate not exceeding a maximum per annum rate of interest, which may be fixed or may fluctuate or otherwise change from time to time, specified in such notices and petition and complaint or that, in the event the bonds are to bear different rates of interest for different maturity dates, that note of such rates will exceed the maximum rate which may be fixed or may fluctuate or otherwise change from time to time so specified; provided, however, that nothing contained herein shall be construed as prohibiting or restricting the right of the authority to sell such bonds at a discount, even if in doing so the effective interest cost resulting therefrom would exceed the maximum per annum interest rate specified in such notices and in the petition and complaint.

(i) The terms "cost of the project" or "cost of any project" shall have the meaning prescribed in this article whenever referred to in bond resolutions of the authority; in bonds, notes, or other obligations of the authority; or in notices or proceedings to validate such bonds, notes, or other obligations of the authority.

(j) The issuance of any bond, revenue bond, note, or other obligation or the incurring of any debt by the authority must, prior to such, be approved by the Georgia State Financing and Investment Commission established by Article VII, Section IV, Paragraph VII of the Constitution of the State of Georgia of 1983 or its successor.



§ 46-9-328. Implementation of rail passenger excursion projects

The implementation of rail passenger excursion projects within the service area develops and promotes, for the public good and general welfare, trade, commerce, tourism, industry, and employment opportunities and promotes the general welfare of the state by creating a climate favorable to the location of new industry, trade, and commerce and the development of existing industry, trade, and commerce within the State of Georgia. Implementation of rail passenger excursion projects within the service area under this article will develop and promote, for the public good and general welfare, trade, commerce, tourism, industry, and employment opportunities and will promote the general welfare of the state. It is therefore in the public interest and is vital to the public welfare of the people of Georgia, and it is declared to be the public purpose of this article to so develop rail passenger excursion projects within the service area. No bonds, notes, or other obligations, except refunding bonds, shall be issued by the authority pursuant to this article unless its membership adopts a resolution finding that the project for which such bonds, notes, or other obligations are to be issued will promote the foregoing objectives.



§ 46-9-329. Liberal construction of provisions

The provisions of this article shall be liberally construed to effect its stated purpose. The offer, sale, or issuance of bonds, notes, or other obligations by the authority shall not be subject to regulation under the Georgia laws regulating the sale of securities, as heretofore and hereafter amended. No notice, proceeding, or publication except those required by this article shall be necessary to the performance of any act authorized by this article, nor shall any such act be subject to referendum.



§ 46-9-330. Indebtedness not obligation of state or political subdivision

No bonds, notes, or other obligations of and no indebtedness incurred by the authority shall constitute an indebtedness or obligation of the State of Georgia or any county, municipal corporation, or political subdivision thereof nor shall any act of the authority in any manner constitute or result in the creation of an indebtedness of the state or any such county, municipal corporation, or political subdivision. No holder or holders of any such bonds, notes, or other obligations shall ever have the right to compel any exercise of the taxing power of the state or any county, municipal corporation, or political subdivision thereof nor to enforce the payment thereof against the state or any such county, municipal corporation, or political subdivision.



§ 46-9-331. Purpose of authority's creation; tax exemption

The authority is created for nonprofit and public purposes; and it is found, determined, and declared that the creation of the authority and the carrying out of its corporate purpose is in all respects for the benefit of the people of the state, that the authority is an institution of purely public charity and will be performing an essential governmental function in the exercise of the powers conferred upon it by this article, and for such reasons the state covenants with the holders from time to time of the bonds, notes, and other obligations issued hereunder that the authority shall not be required to pay any taxes or assessments imposed by the state or any of its counties, municipal corporations, political subdivisions, or taxing districts upon any property acquired by the authority or under its jurisdiction, control, possession, or supervision or leased by it to others or upon its activities in the operation or maintenance of any such property or on any income derived by the authority in the form of fees, recording fees, rentals, charges, purchase price, installments, or otherwise, and that the bonds, notes, and other obligations of the authority, their transfer, and the income therefrom shall at all times be exempt from taxation within the state.



§ 46-9-332. Authorization for rail passenger excursion projects not limited

The authorization for rail passenger excursion projects provided by this article shall be in addition to and not limited by any other authorization for rail passenger service or rail passenger service projects provided by this chapter.









Chapter 10 - Consumers' Utility Counsel Division



Chapter 11 - Transportation of Hazardous Materials






Title 47 - Retirement and Pensions

Chapter 1 - General Provisions

Article 1 - In General

§ 47-1-1. Intent of codification and enactment of this title

The enactment of Title 47 of this Code is intended only as a recodification of the existing laws of this state relating to retirement and pensions. The codification and enactment of this title are not intended to nor shall they be construed to increase, diminish, grant, destroy, impair, alter, or otherwise affect any pension, retirement benefit or allowance, survivors benefit, membership or right to membership, creditable service or right thereto, prior service or right thereto, membership service or right thereto, or any option, election, or right of any kind which is in existence on November 1, 1982.



§ 47-1-2. Pooling of funds by retirement systems for investment purposes; accounting practices with regard to pooled funds

(a) The boards of trustees or directors, by whatever name known, of any two or more retirement systems created by general law, pursuant to the mutual consent of such boards, may pool their trust funds for the purposes of joint investment. The board of trustees or directors, by whatever name known, of any two or more local retirement systems funded by a single political subdivision may likewise pool their trust funds for the purposes of joint investment. When such pooling occurs, the board of trustees of the managing retirement system shall account for the pooled trust funds in accordance with generally accepted principles of accounting, in order to maintain separate accountability of such funds while under its management.

(b) The pooled trust funds may be invested in accordance with Chapter 2 of this title, relating to the Employees' Retirement System of Georgia, notwithstanding any other provisions of law to the contrary.

(c) Nothing in this Code section shall establish a legal provision for combining the Employees' Retirement System of Georgia with the Teachers Retirement System of Georgia.



§ 47-1-3. Power of a local retirement system to hire an actuary; payment of the administrative costs of a local retirement system; periodic actuarial investigations; annual financial report

(a) As used in this Code section, the term "local retirement system" means any retirement, pension, or emeritus system covering an employee or employees of a county, municipality, local board of education, or other political subdivision, or any groups or classifications of such employees which is funded at least in part by such political subdivisions.

(b) The board of trustees or other governing authority of each local retirement system is authorized and directed to designate and retain the services of a qualified actuary to provide technical advice and assistance to the board of trustees or governing authority in the management of the retirement system and in the preparation of surveys or reports required under this Code section.

(c) Any political subdivision maintaining a local retirement system for an employee or employees or for classifications of employees is authorized to expend any public funds available to it to pay any portion of the administrative costs of the retirement system, if the funds available to the retirement system are not adequate to pay the administrative costs, notwithstanding any contrary provisions of any laws relative to such local retirement system.

(d) Once every two years, the board of trustees or other governing authority of each local retirement system shall have the system's actuary make an actuarial investigation. Such actuarial investigation shall include the results of any actuarial investigation into the then current assumptions as to rates of interest, mortality, disability, withdrawal, and retirement. The actuarial investigation shall also include consideration of the experience of the retirement system under its assumptions and a comparison of results with the previous actuarial investigations and may also include such other studies as may be necessary or desirable for the completeness and accuracy of the actuarial investigation. The actuarial investigation shall also include a valuation of the contingent assets and liabilities of the retirement system and a determination of the payments necessary to amortize over a stated period any unfunded accrued liability disclosed. As an exhibit to the actuarial investigation, the local retirement system board of trustees or other governing authority thereof shall attach a copy of all the provisions of the plan for the local retirement system, including the requirements and conditions for qualifying to participate, the nature of benefits under the plan, and the manner in which the local retirement system is funded. Beginning on October 1, 1996, and every two years thereafter on such date, the board of trustees or other governing authority of each such local retirement system shall have on file with the state auditor an actuarial investigation meeting the requirements of this subsection. This subsection shall not apply to a retirement or pension program which is established pursuant to an insurance contract between an insurer and a county, municipality, local board of education, or other political subdivision or between an insurer and any commission, board, or other agency of any such political subdivision. As used in the preceding sentence, the word "insurance" and the word "insurer" shall have the meanings set forth, respectively, in Code Section 33-1-2. Municipalities providing a retirement program for their employees pursuant to a contract with the Board of Trustees of the Georgia Municipal Employees Benefit System shall not be required to submit actuarial investigations under this subsection or financial reports under this Code section. In lieu of such actuarial investigations and reports, the Board of Trustees of the Georgia Municipal Employees Benefit System shall prepare a comprehensive report once every two years based on the information required under Code Sections 47-5-26 and 47-5-30. Such comprehensive reports shall be filed with the state auditor at the same time as actuarial investigations are filed as provided in this subsection. Any county providing a retirement program for its employees pursuant to a contract with, or a program offered by, the Association County Commissioners of Georgia shall also be exempt from the requirements of this subsection or financial reports under this Code section, if the Association County Commissioners of Georgia files with the state auditor, at the same time actuarial investigations are filed under this subsection, a comprehensive report substantially equivalent to the comprehensive report filed by the Board of Trustees of the Georgia Municipal Employees Benefit System as provided in this subsection. Nothing in this subsection shall be construed as to exempt either the Georgia Municipal Employees Benefit System or the Association County Commissioners of Georgia from the provisions of Code Section 47-20-4.

(e) The board of trustees or other governing authority of each local retirement system shall file a financial report on such local retirement system with the state auditor at the same time each actuarial investigation is filed with the state auditor as provided by subsection (d) of this Code section.

(f) The financial report shall include, for each of the two fiscal years covered by the report, the following information:

(1) The receipts of the local retirement system, including member contributions, employer contributions, any other contributions, investment income, gains from the sale of the system's assets, and any other receipts from whatever source derived;

(2) The disbursements of the local retirement system, including benefit payments to retirees or beneficiaries, refunds to members, losses from the sale of the system's assets, and administrative expenses of the system; and

(3) The certificate of the chairperson of the board of trustees stating that the investment practices of the fund have been in compliance with the provisions of Article 7 of Chapter 20 of this title at all times during the reporting period or, if the practices have at any time been out of compliance with such provisions, providing a description of the noncompliance, the reason for the noncompliance, and the corrective action taken.

(g) The financial report shall also include statistics on the membership and beneficiaries of the local retirement system. There shall be attached to the financial report an exhibit showing all amendments to or changes in the local retirement system which have been made since the filing of the previous actuarial investigation under subsection (d) of this Code section.

(h) The first financial report shall be filed on October 1, 1996, and subsequent reports shall be filed every two years thereafter on October 1.

(i) The financial reports, the actuarial investigations, and all exhibits thereto and modifications thereof shall be a matter of public record open to inspection by the public.

(j) The financial reports required by this Code section shall apply to retirement or pension programs established pursuant to an insurance contract, as described by subsection (d) of this Code section.



§ 47-1-4. Report of the state auditor on the condition of local retirement systems

Based on the most recent actuarial investigations on file pursuant to subsection (d) of Code Section 47-1-3 and financial reports submitted under subsections (e) through (j) of Code Section 47-1-3, the state auditor, once every two years beginning on January 1, 1997, shall submit a report on the condition of local retirement systems to the Governor and each member of the General Assembly. The report shall deal specifically with any local retirement system which the state auditor has reason to believe is not in actuarially sound condition or has not been in compliance with the provisions of Code Section 47-1-12. A copy of the state auditor's report shall also be sent to the Attorney General and to the applicable governing authority of the political subdivision and the applicable board of trustees or other governing authority of the local retirement system which the state auditor finds is not in actuarially sound condition or has not been in compliance with the provisions of Article 7 of Chapter 20 of this title.



§ 47-1-5. Duty of governing authorities to make and file actuarial investigations and to file financial reports; withholding of state funds for failure to meet this duty

It shall be the duty of the governing authority of each county, municipality, or other political subdivision whose employees are covered under a local retirement system and the duty of a local board of education whose employees are covered under a local retirement system to cause the actuarial investigations required by subsection (d) of Code Section 47-1-3 to be made and to cause such actuarial investigations to be filed with the state auditor as required by that subsection. It shall also be their duty to cause financial reports to be submitted to the state auditor as required by subsections (e) through (j) of Code Section 47-1-3. If a required actuarial investigation and financial report are not submitted, then within 30 days after the date on which such investigation and report were due in the office of the state auditor, the state auditor shall notify, in writing, the governing authority of the county, municipality, or other political subdivision whose employees are covered under the applicable local retirement system. If the actuarial investigation and financial report are not received by the state auditor within 60 days after the date such notice is sent to the governing authority, the state auditor shall notify the state treasurer; and it shall be the duty of the state treasurer to withhold any state funds payable to the applicable political subdivision or local board of education until the actuarial investigation and financial report are submitted to the state auditor. The state auditor shall advise the state treasurer within five days after receiving the actuarial investigation and financial report to release any state funds payable to the applicable political subdivision.



§ 47-1-6. Effect of World War II armed forces service on retirement benefits; payments to retirement systems for such periods

(a) No veteran of World War II who was discharged other than dishonorably and who was furloughed from a position of employment with a county or municipal government which has a retirement or pension plan for the position occupied shall suffer or otherwise lose any seniority toward his retirement or pension by virtue of such service in the armed forces of the United States.

(b) No such veteran shall be required to make any payments to any such retirement or pension fund for and during his period of service with the armed forces of the United States.

(c) This Code section shall apply to a political subdivision of any county or municipality where such a retirement or pension plan is in effect.



§ 47-1-7. Powers of retirement, pension, or emeritus systems or funds with regard to agents employed to act as custodians of assets or investment advisers

The board of trustees or other person or body having the power to manage, invest, and reinvest the assets of any retirement, pension, or emeritus system or fund created under the laws of this state may authorize any agent, including a bank or trust company, employed to act as custodian of such assets or to act as an investment adviser and to make investments for such retirement, pension, or emeritus system or fund, provided that such agent has a nominee or nominees in whose name securities, including, without limitation, bonds, stocks, notes, and other evidence of title to intangible personal property, held by the agent may be registered, to register securities which are held under the terms of such agency in the name of the nominee or nominees, without mention of the agency relationship in the instrument evidencing such securities or on the books of the issuing entity. The records of such agent shall at all times clearly show that such securities are held in such agency capacity and shall indicate the beneficial owner of the securities. Such agent shall not be relieved of liability for the safe custody, control, and proper distribution of such securities or the income therefrom by reason of the registration of those securities in the name of any nominee. The authorization of any such agent to register securities in the name of such nominees shall be in writing and may contain such other restrictions as the board of trustees or other person or body charged with the management and investment of the assets of any such retirement, pension, or emeritus system or fund may deem appropriate.



§ 47-1-8. Restrictions on ability of members of the General Assembly to receive pension plan credit for service in the General Assembly

No person becoming a member of the General Assembly for the first time on or after July 1, 1984, shall be entitled to receive or shall receive any creditable service under any local retirement or pension system for service as a member of the General Assembly unless the law, ordinance, or resolution which is the source of authority for such local retirement or pension system specifically authorizes creditable service to be obtained under such local retirement or pension system for service in the General Assembly.



§ 47-1-9. Crediting of time toward Georgia Legislative Retirement System; restriction on crediting; options for members; refund of contributions; construction of conflicting provisions

(a) Except as provided by subsection (b) of this Code section, any member of the General Assembly holding office on January 1, 1986, may obtain creditable service for membership in the General Assembly obtained on and after that date only for the purposes of the Georgia Legislative Retirement System, and no service as a member of the General Assembly which is obtained after December 31, 1985, by any such member shall be creditable or used as creditable service for the purposes of any other public retirement or pension system of this state.

(b) (1) Subject to the limitations of paragraph (2) of this subsection, the provisions of subsection (a) of this Code section shall not apply to any member of the General Assembly holding office on January 1, 1986, who:

(A) Was a member of the Employees' Retirement System of Georgia on that date; and

(B) Received annual compensation as a member and officer of the General Assembly during calendar year 1985, on which employee contributions to the Employees' Retirement System of Georgia were based, exceeding the average annual compensation of all members of the Employees' Retirement System of Georgia for calendar year 1985.

(2) Any member of the General Assembly subject to the provisions of paragraph (1) of this subsection who continues to receive annual compensation on and after January 1, 1986, as a member and officer of the General Assembly exceeding the average annual compensation of all members of the Employees' Retirement System of Georgia may continue membership in said retirement system.

(c) Any person becoming a member of the General Assembly after December 31, 1985, shall be eligible to obtain creditable service as a member of the General Assembly only for the purposes of the Georgia Legislative Retirement System, and no service as a member of the General Assembly which is obtained on or after January 1, 1986, by any such person shall be creditable or used as creditable service for the purposes of any other public retirement or pension system of this state.

(d) Notwithstanding any provisions of Chapter 6 of this title or any other law, any member of the General Assembly may withdraw from membership in the Georgia Legislative Retirement System and receive a refund of contributions to such system under Code Section 47-6-85. Any member exercising the option provided by this subsection may not at any time thereafter reestablish membership in the Georgia Legislative Retirement System or become a member of any public retirement or pension system while serving as a member of the General Assembly.

(e) The provisions of this Code section shall control over conflicting or inconsistent provisions of any other law of this state, specifically including any law relating to any public retirement or pension system of this state. It is the intention of the General Assembly that this Code section may not be repealed, superseded, or modified by implication through the enactment of any other law or through the amendment of any existing law, and any modification or repeal of the requirements of this Code section shall be accomplished only by amendment to or repeal of this specific Code section.



§ 47-1-10. Adoption, amendment, or repeal of rules by boards of trustees of state retirement or pension systems; procedure; immediate adoption; filing of rules with Secretary of State; adoption of rules and regulations appropriate or necessary to maintain qualified status

(a) As used in this Code section, the term:

(1) "Board of trustees" means the board of trustees or other administrative body or agency charged with the duty of administering any public retirement or pension system created by this title, except the Board of Trustees of the Georgia Municipal Employees Benefit System provided for by Chapter 5 of this title.

(2) "Employer" means a state department, official, or agency of the state or a local board of education, local elected official, or a local political subdivision which employs members.

(3) "Member" means a member of a public retirement or pension system created by this title.

(4) "Member organization" means any association of public employees or officials whose membership consists primarily of members of a public retirement or pension system created by this title.

(5) "Rule" means any rule or regulation adopted by a board of trustees for the administration or to aid in the administration of a public retirement or pension system created by this title, except rules or regulations governing or relating to the investment of the funds or assets of any such retirement or pension system by any such board of trustees.

(6) "Small retirement system" means any public retirement or pension system created by this title which has less than 200 members.

(b) Prior to the adoption, amendment, or repeal of any rule, a board of trustees shall:

(1) Give at least 30 days' notice of the intended action. The notice shall include an exact copy of the proposed rule, the date on which the board of trustees will consider the adoption of the rule, and the time and place where the board of trustees shall meet for such purpose. The notice shall also contain a citation of the authority pursuant to which the rule is proposed for adoption and, if the proposal is an amendment to or repeal of an existing rule, the existing rule shall be clearly identified. The notice shall be mailed to all members of the respective retirement or pension system who have requested in writing to the board of trustees to be placed on a mailing list for proposed rules, provided that such mailing list shall not exceed 200 such members. If more than 200 members request to be placed on such mailing list, the board of trustees shall confine the list to the first 200 members making written request to the board of trustees to be placed on the mailing list. The board of trustees of any small retirement system may, at its discretion, mail the notice to all members. The notice shall also be mailed to employers and to member organizations of the respective public retirement or pension systems. Employers shall post such notices on bulletin boards for their respective employees and shall otherwise take reasonable steps to assure that members of the respective retirement or pension systems are made aware of the notice; and

(2) Afford members of the retirement or pension system affected by the proposed rule a reasonable opportunity to submit to the board of trustees, in writing, data, views, or arguments relative to the proposed rule. Any such submissions received by the board of trustees prior to the adoption of the proposed rule shall be considered by the board of trustees.

(c) At the time of the distribution of the notices required by paragraph (1) of subsection (b) of this Code section, the respective boards of trustees shall transmit a copy of such notices to each member of the House and Senate standing committees on retirement for review by such committees. If, prior to the adoption of the rule by the respective board of trustees, the chairman of either such committee notifies such board of trustees that the committee objects to the adoption of the rule or has questions concerning the purpose, nature, or necessity of the rule, it shall be the duty of such board of trustees to consult with the committee prior to the adoption of the rule.

(d) If a board of trustees finds that the immediate adoption of a rule is necessary to secure or protect the interests of the members of its respective public retirement or pension system, such rule may be adopted on an emergency basis without following the procedures required by this Code section. In that event, the board of trustees shall adopt a resolution declaring the existence of an emergency and explaining the basis for such declaration as a condition necessary to adopt a rule on an emergency basis. Any rule adopted pursuant to the authority of this subsection shall expire in not more than 120 days immediately following its adoption, but the adoption of an identical rule pursuant to the requirements of this Code section is not precluded.

(e) (1) By not later than January 1, 1986, each board of trustees shall file with the Secretary of State a certified copy of all rules which were adopted by such board of trustees during the period beginning on January 1, 1979, and ending on July 1, 1985. Any rule adopted by a board of trustees during such period which is not filed with the Secretary of State by January 1, 1986, shall be void and of no force and effect after January 1, 1986. It shall not be necessary for rules adopted by boards of trustees prior to January 1, 1979, to be filed with the Secretary of State and such rules shall continue in force and effect until repealed by the respective boards of trustees, but if any such rule is amended on or after July 1, 1985, the original rule as amended shall be filed with the Secretary of State.

(2) Except pursuant to the authority of subsection (d) of this Code section, each rule adopted by a board of trustees on or after July 1, 1985, shall not become effective until the expiration of at least 20 days after an original and two copies of the rule are filed in the office of the Secretary of State.

(3) Rules which are required to be filed with the Secretary of State by paragraphs (1) and (2) of this subsection shall contain a citation of the authority pursuant to which the rules were adopted and, when existing rules are amended, the filings required by this subsection shall clearly identify the existing rules. The Secretary of State shall endorse on each filing required by this subsection the time and date of the filing and shall maintain a file of the rules for public inspection. The provisions of this subsection relative to rules adopted on or after July 1, 1985, shall not be construed to require a rule to go into effect 20 days after filing with the Secretary of State if the rule, by its own terms, provides for a later effective date. Rules filed with the Secretary of State pursuant to this subsection shall be published by the Secretary of State as a part of the rules of state agencies published by the Secretary of State pursuant to Code Section 50-13-7.

(f) Each board of trustees shall be authorized to adopt rules and regulations which are appropriate or necessary to maintain the qualified status of its respective public retirement and pension system under Sections 401(a) and 414(d) of the federal Internal Revenue Code and such other applicable sections of the federal Internal Revenue Code.



§ 47-1-11. Creditable service not allowed for military service from which discharge was other than honorable

(a) As used in this Code section, the term:

(1) "Creditable service" means any period of time which may be used as a factor in the computation of any benefit under a public retirement system.

(2) "Military service" means service in the armed forces of the United States or in a reserve component of the armed forces of the United States, including the National Guard.

(3) "Public employee" means elected and appointed officials and employees of the state or any branch, department, board, bureau, commission, authority, or other agency of the state and elected and appointed officials and employees of any political subdivision of the state or of any authority or other agency of any such political subdivision.

(4) "Public retirement system" means any retirement or pension system now or hereafter created by or pursuant to the authority of Georgia law or the Constitution of Georgia which has public employees as members of the retirement or pension system.

(5) "Source of authority" means the law, resolution, or ordinance which creates or provides for a public retirement system.

(b) Only military service for which a person was discharged or separated under honorable conditions shall be eligible to be counted as military service for the purpose of obtaining creditable service under any public retirement system, whether presently existing or hereafter created, when the source of authority for such public retirement system authorizes military service to be used as a basis to obtain creditable service under such public retirement system.

(c) The provisions of this Code section are a limitation on the use of military service as creditable service under any public retirement system and shall not be construed to create a right to obtain creditable service for military service under any public retirement system when such right does not exist independently of this Code section.



§ 47-1-12. Investment and reinvestment of assets of local retirement system; valuation and limitation on investments; duties of state auditor

(a) The board of trustees of any local retirement system shall have full power to invest and reinvest assets of the retirement system and to purchase, hold, sell, assign, transfer, and dispose of any securities and other investments in which assets of the retirement system have been invested, any proceeds of any investments, and any money belonging to the retirement system; provided, however, that, except as otherwise provided in this Code section, such power shall be subject to all terms, conditions, limitations, and restrictions imposed by Article 7 of Chapter 20 of this title in making and disposing of their investments.

(b) Notwithstanding the provisions of Code Section 33-11-21, the board of trustees of any local retirement system shall not be restricted to investing in those equities which have paid a cash dividend in at least three of the last five years preceding the purchase of such equities.

(c) Nothing in this Code section shall be construed to limit or restrict the authority of the board of trustees of any retirement system to invest or reinvest assets of such system in such manner and under such conditions as are authorized by law.

(d) The state auditor shall monitor the investment activity of local retirement systems and shall submit a report to the Governor and the presiding officer of each chamber of the General Assembly describing the effect, if any, changes in investment policy have had on those systems. Such report shall be submitted not later than December 31, 2001.



§ 47-1-13. Maximum compensation used in computing employee and employer contributions

(a) As used in this Code section, the term "eligible member" means a person who became a member of a public retirement or pension system prior to the plan year beginning after December 31, 1995.

(b) Any other provision of law to the contrary notwithstanding, the maximum compensation used in computing employee and employer contributions to or benefits due from any public retirement or pension system shall be the maximum compensation set forth in Section 401(a)(17) of the federal Internal Revenue Code, as now or hereafter amended; provided, however, that pursuant to Section 13212(d)(3)(A) of the federal Omnibus Budget Reconciliation Act of 1993 and the regulations issued under such section, eligible members are not subject to the limits of Section 401(a)(17) of the federal Internal Revenue Code, and the maximum compensation used for such computations for eligible members shall be the maximum amount allowed by the respective retirement or pension system to be so used on July 1, 1993.



§ 47-1-13.1. Annual compensation limits in determining benefits or contributions due

(a) As used in this Code section, the term:

(1) "Annual compensation" means compensation during the determination period. Such term shall include any cost-of-living adjustment in effect for a calendar year if the determination period begins with or within such calendar year.

(2) "Determination period" means the plan year or such other consecutive 12 month period over which compensation is otherwise determined under the public retirement or pension system.

(b) The annual compensation of a plan member during any plan year beginning on or after January 1, 2002, which exceeds $200,000.00, as adjusted for cost-of-living increases in accordance with Section 401(a)(17)(B) of the federal Internal Revenue Code, shall not be taken into account in determining benefits or contributions due from the public retirement or pension system for any plan year. If the determination period consists of fewer than 12 months, the annual compensation limit shall be an amount equal to the otherwise applicable annual compensation limit multiplied by a fraction, the numerator of which is the number of months in the short determination period and the denominator of which is 12. If the compensation for any prior determination period is taken into account in determining a plan member's contributions or benefits for the current plan year, the compensation for such prior determination period shall be subject to the applicable annual compensation limit in effect for the prior period.

(c) The annual compensation of a plan member during any plan year beginning on and after January 1, 1996, and before January 1, 2002, which exceeds $150,000.00, as indexed as provided in Section 401(a)(17)(B) of the federal Internal Revenue Code, shall be disregarded for purposes of computing contributions to or benefits due from the public retirement or pension system.



§ 47-1-14. "Retirement system" defined; records exempt from public inspection

(a) As used in this Code section, the term "retirement system" means any public retirement system created by this title. Such term also means any association of like political subdivisions the purpose of which is the pooling of funds for retirement or pension purposes.

(b) Any other provision of law to the contrary notwithstanding, the following records maintained by a retirement system are exempted from being open to inspection by the general public:

(1) Records containing wiring or automated clearing house transfer of funds instructions or access codes;

(2) Records containing bank account numbers;

(3) All proprietary computer software; and

(4) Any business, financial, or personal information in the possession of such retirement system concerning a party other than such retirement system.

(c) Any other provision of law to the contrary notwithstanding, the following records maintained by a retirement system are exempted from being open to inspection by the general public for a period of one year from the date such records were created:

(1) Records containing investment advice rendered by any investment adviser or retirement system employee;

(2) Exhibits to minutes of retirement system board meetings or investment committee board meetings which contain securities trading information;

(3) Securities trade tickets, confirmations, and other records pertaining to securities trades; and

(4) Records which contain proposed terms of sale for real property owned by a retirement system; provided, however, that the records defined in this paragraph shall be subject to disclosure at any time after the sale of real property is consummated.

(d) Any other provision of law to the contrary notwithstanding, the following records maintained by a retirement system are exempted from being open to inspection by the general public until the end of the calendar quarter following the calendar quarter in which the record is created:

(1) Records which contain information relating to the investment portfolio composition and positions; and

(2) Exhibits to minutes of retirement system board meetings or investment committee board meetings which contain information relating to investment portfolio composition and positions.

(e) The provisions of subsections (b), (c), and (d) of this Code section shall not restrict access to records:

(1) By an employee of a retirement system in the course of his or her official duties;

(2) Subject to subpoena or other legal process of a court or administrative agency having competent jurisdiction in legal proceedings in which the state or a retirement system is a party;

(3) In criminal prosecutions or other criminal actions brought by state or federal law enforcement authorities;

(4) Given to federal or state regulatory or law enforcement agencies in the course of their official duties; or

(5) Given to the Attorney General and the Department of Law, the Office of Planning and Budget, the state accounting officer and the State Accounting Office, or the state auditor and the Department of Audits and Accounts for use and public disclosure in the ordinary performance of those officers' and offices' duties.



§ 47-1-15. Circumstances when survivors benefits are paid to secondary beneficiary

Unless otherwise expressly stated elsewhere in this title, in the event a person designated by a member of a public retirement or pension system created by this title as the primary beneficiary of a survivors benefit provided by such system does not survive the member by at least 32 days, any such benefits shall be paid to the secondary beneficiary, or as otherwise provided by law.



§ 47-1-16. Public retirement systems prohibited from having insurable interest in members; prohibition on expending or obligating funds for purchase of life insurance on members; exception

No public retirement system in this state shall have an insurable interest in active or retired members of such retirement system. No public retirement system shall have the authority to expend or obligate funds under the control of such retirement system to purchase life insurance on its members except where all benefits are paid to a member's estate or to a beneficiary designated by the individual member.






Article 2 - Restrictions and Prohibitions on Membership in Public Retirement or Pension Systems

§ 47-1-20. Definitions

As used in this article, the term:

(1) "Conviction" means a judgment of conviction for the commission of a crime which is entered upon a verdict or plea of guilty.

(1.1) "Drug related crime" means a felony specified in subsection (b) of Code Section 16-13-30 and any felony specified in Code Section 16-13-31.

(1.2) "Economic impact of a public employment related crime" means the total of the economic gain to the perpetrator of a public employment related crime and the economic loss to the public entity.

(2) "Employee contribution" means that part of the compensation of a public employee which is paid by the employee or by the employer on the employee's behalf to a public retirement system as a requirement for membership in the public retirement system.

(3) "Final conviction" means a conviction which has been upheld after the convicted person has exhausted all appeals of the conviction.

(4) "Political subdivision" means any county, municipality, or local school district.

(5) "Public employee" means elected and appointed officials and employees of the state or any branch, department, board, bureau, commission, authority, or other agency of the state and elected and appointed officials and employees of any political subdivision or authority or other agency of a political subdivision.

(6) "Public employment related crime" means any one or more of the following crimes:

(A) Theft as provided in any one or more of Code Sections 16-8-2 through 16-8-9 when the theft is by an officer or employee of a government in breach of duties as such officer or employee and conviction for such crime is punishable under paragraph (3) of subsection (a) of Code Section 16-8-12;

(B) Any felony provided for in Article 1 of Chapter 10 of Title 16, relating to abuse of governmental office;

(C) Making false statements or concealing facts in matters within the jurisdiction of the state or a political subdivision as provided in Code Section 16-10-20;

(D) Conspiracy to defraud the state or a political subdivision as provided in Code Section 16-10-21;

(E) Stealing, altering, or concealing public records as provided in Code Section 45-11-1;

(F) Selling offices or dividing fees as provided in Code Section 45-11-2; and

(G) Any felony conviction for any of the crimes specified in subparagraphs (A) through (E) of this paragraph under the laws of any other state or the United States; provided, however, that the provisions of this subparagraph shall apply to persons who first or again become members of a public retirement system on or after July 1, 2008.

(7) "Public retirement system" means any retirement or pension system now or hereafter created by or pursuant to the authority of Georgia law or the Constitution of Georgia which has public employees as members of the retirement or pension system.

(8) "Vested" means having sufficient creditable service as a member of a public retirement system to qualify to receive a retirement benefit upon retirement or termination from public service or upon attaining retirement age if public service is terminated prior to attaining such age.



§ 47-1-21. Termination of membership in public retirement system for committing public employment related crimes; applicability to employees on July 1, 1985; determination of benefits

(a) This Code section shall apply to public employees in service on July 1, 1985, as long as such employees remain in continuous service as public employees. Any public employee in service on July 1, 1985, who ceases to be a public employee on or after that date and who subsequently again becomes a public employee shall be subject to the provisions of Code Section 47-1-22 upon again becoming a public employee. Any person who was a public employee prior to July 1, 1985, and who ceased to be a public employee prior to that date shall be subject to the provisions of Code Section 47-1-22 if such person again becomes a public employee after July 1, 1985.

(b) If a public employee commits a public employment related crime on or after July 1, 1985, in the capacity of a public employee and is convicted for the commission of such crime, such employee's membership in any public retirement system shall terminate on the date of final conviction and such employee shall not at any time thereafter be eligible for membership in any public retirement system. For any such public employee finally convicted for the commission of a public employment related crime, the right to any benefit or any other right under any public retirement system in which the employee is a member shall be determined as of the date of final conviction.



§ 47-1-22. Reduction and forfeiture of rights and benefits by public employees after July 1, 1985, for committing public employment related crimes; reimbursement of contributions

(a) This Code section shall apply to public employees first or again becoming public employees after July 1, 1985.

(b) If a public employee commits a public employment related crime in the capacity of a public employee and is convicted for the commission of such crime, upon final conviction such person's benefits under a public retirement or pension system, including any survivor's benefits if applicable, shall be reduced by an amount equal to three times the economic impact of the crime, as determined pursuant to the provisions of Code Section 47-1-25. Payment of such benefits shall cease until such amount has been forfeited, after which benefits shall be restored. If the person has not begun to receive a benefit, the deduction shall commence at the time such benefits would normally begin. For purposes of this subsection, the term "benefit" shall not include a refund of employee contributions without interest.



§ 47-1-22.1. Rights and benefits of employees convicted of drug related crimes

(a) Except as otherwise provided in this subsection, this Code section shall not apply to any public employee in service on July 1, 1990, and shall apply only to those public employees entering public service after July 1, 1990. A public employee in service on July 1, 1990, who ceases to be a public employee and terminates his or her membership in a public retirement system after that date and who subsequently again becomes a public employee shall be subject to the provisions of this Code section, beginning with the date of such subsequent employment. Any person who was a public employee prior to July 1, 1990, and who ceased to be a public employee and terminated his or her membership in a public retirement system prior to that date shall be subject to the provisions of this Code section if such person again becomes a public employee after July 1, 1990, beginning with the date of such subsequent employment.

(b) If a public employee who is not vested under a public retirement system commits a drug related crime and is convicted for the commission of such crime, such public employee shall forfeit all rights and benefits under and membership in the public retirement system in which the employee is not a vested member, effective on the date of final conviction. Any such public employee shall not at any time after such final conviction be eligible for membership in any public retirement system. Any employee contributions made by any such public employee to any public retirement system in which the employee is not a vested member shall be reimbursed, without interest, to the public employee within 60 days after the date of final conviction for the commission of the drug related crime.

(c) If a public employee who is vested under a public retirement system commits a drug related crime, such employee's active membership in any public retirement system shall terminate on the date of final conviction and such employee shall not at any time thereafter be eligible for active membership in any public retirement system. For any such public employee, the right to any benefit or any other right under any public retirement system in which the employee is a vested member shall be determined as of the date of final conviction.

(d) The provisions of Code Section 47-1-23 shall apply to a public employee charged with the commission of a drug related crime in the same manner that they apply to a public employee charged with the commission of a public employment related crime.



§ 47-1-22.2. Notification to public retirement system of conviction for public employment related crime

Upon the final conviction of any person for a public employment related crime, the prosecuting attorney shall so notify the defendant's former public employer and any public retirement system in which he or she knows the convicted public employee to be an active, inactive, or retired member. Upon such notification, the public employer shall also notify any such public retirement system.



§ 47-1-23. Rights of public employee charged with committing public employment related crime

Nothing in this article shall be construed to create a right for any public employee who is charged with the commission of a public employment related crime to remain a public employee or a member of a public retirement system until such employee is finally convicted for the commission of such crime. Nothing in this article shall be construed to create a right for a public employee who is charged with the commission of a public employment related crime to accrue rights or benefits under a public retirement system after the date any such employee ceases to be a member of such public retirement system.



§ 47-1-24. Benefits denied to beneficiary who murders or commits voluntary manslaughter of member of public retirement system

No person who commits or conspires to commit the murder or voluntary manslaughter of a member, retiree, or beneficiary under a public retirement system shall receive any refund of contributions or any benefit under the public retirement system upon the death of the member, retiree, or beneficiary, even though the person so killing or conspiring is a named beneficiary for such refund of contributions or benefit. A plea of guilty or a judicial finding of guilt which is not reversed or otherwise set aside as to any such crime shall be prima-facie evidence of guilt for the purpose of applying the provisions of this Code section. All rights, interests, and entitlements to any such refund of contributions or benefit shall go to the secondary beneficiary designated by the member, retiree, or beneficiary, if a secondary beneficiary is designated and is living, upon the death of the member, retiree, or beneficiary, but otherwise to the member's, retiree's, or beneficiary's estate.



§ 47-1-25. Determination of economic impact of public employment related crime

Within 30 days following the day the board of trustees receives notice that a member of the retirement system has been convicted of a public employment related crime, the board shall initiate proceedings in the Office of State Administrative Hearings, under the provisions of Article 2 of Chapter 13 of Title 50, to determine the economic impact of the public employment related crime. Such matter shall be deemed to be a contested case within the meaning of such article. The Department of Law shall represent the board of trustees in such proceedings. The decision of the administrative law judge shall be final unless appeal is made as otherwise provided by law.






Article 3 - Increase of Benefits to Offset Taxes

§ 47-1-30. Authority to increase benefits

(a) As used in this Code section, the term:

(1) "Board of trustees" means the board of trustees or other fiscal authority or governing body, by whatever name designated, of a retirement system.

(2) "Retirement system" means a retirement or pension system or fund created by or pursuant to the authority of Georgia law which was listed in paragraph (4) of subsection (a) of Code Section 48-7-27 on January 1, 1989.

(b) The board of trustees of a retirement system is authorized to increase benefits paid to both present and future retirees and beneficiaries under the retirement system to offset, wholly or partially, the taxation of retirement benefits pursuant to the provisions of Chapter 7 of Title 48, relating to Georgia income taxes, provided that any increase in benefits granted pursuant to the authority of this subsection:

(1) Shall not apply to any portion of a benefit which exceeds $37,500.00 on the date the benefit increase is granted; and

(2) Shall be consistent with maintaining the actuarial soundness of the retirement system in conformity with minimum funding requirements of Code Section 47-20-10.

(c) The provisions of this Code section are in addition to any powers possessed by a board of trustees pursuant to the provisions of any other law.



§ 47-1-31. Discretionary postretirement benefit increases subject to reduction by subsequent legislation

Any other provision of this title to the contrary notwithstanding, any discretionary postretirement benefit increase granted on or after July 1, 1993, by the board of trustees of any public retirement system pursuant to the authority to grant such increases within the limits of actuarial soundness granted by general law shall be subject to reduction by subsequent legislation and shall not be considered an element of any contract of employment.






Article 4 - Creditable Service During Temporary Disability

§ 47-1-40. Definitions

As used in this article, the term:

(1) "Public employee" means an active member of a retirement system defined in paragraph (2) of this Code section.

(2) "Retirement system" means:

(A) The Employees' Retirement System of Georgia provided for in Chapter 2 of this title;

(B) The Teachers Retirement System of Georgia provided for in Chapter 3 of this title; and

(C) The Public School Employees Retirement System provided for in Chapter 4 of this title.

(3) "Temporary disability" means a physical or mental illness, sickness, or disorder caused by job-related disease or accident which causes a public employee to cease receiving compensation as an active public employee to the extent that the employee loses all or a portion of the period of temporary disability as creditable service under the employee's respective retirement system, but the term does not include any period of disability during which the employee qualifies for a disability benefit under the respective retirement system or any period of disability for which the employee may receive creditable service under the provisions of the employee's respective retirement system.



§ 47-1-41. Employees authorized to receive creditable service for period of temporary disability; application for creditable service; payment of employee contributions during period

A public employee may receive creditable service under the public employee's respective retirement system for a maximum of 12 months of temporary disability. A public employee wishing to obtain such creditable service shall apply to the board of trustees or other official or body administering the respective retirement system within not more than six months after returning to service immediately following the temporary disability. The public employee shall be required to pay the employee contributions that would have been paid during the period of temporary disability which is claimed for creditable service plus regular interest, as determined by the respective board of trustees or other official or body administering the respective retirement system, compounded from the period of disability for which creditable service is claimed to the date of payment. Such employee contribution shall be based on the compensation the public employee was receiving for employee contribution purposes immediately prior to becoming temporarily disabled.



§ 47-1-42. Use of other provisions of article not precluded

Obtaining creditable service pursuant to the provisions of this article shall not preclude the use of the provisions of this article to obtain creditable service for another future temporary disability, provided that there is a period of at least five years of active service as a contributing member of the respective retirement system between any claims for creditable service under this article.



§ 47-1-43. Applicability of article; proof of temporary disability

The provisions of this article shall apply to periods of temporary disability which occurred prior to July 1, 1994, as well as those which occur on or after that date. The boards of trustees or other officials or bodies administering retirement systems may by rule or regulation require such proof of temporary disability and other documentation as may be reasonably necessary to carry out the provisions of this article.






Article 5 - Establishing Creditable Service by Veterans

§ 47-1-60. Definitions

As used in this article, the term:

(1) "Creditable service" means service with a public retirement system or fund used in the same manner as actual service in the computation of all rights and benefits.

(2) "Public retirement system or fund" means a public retirement system or fund created by this title.

(3) "Qualified returning veteran" or "returning veteran" means a member of a public retirement system or fund whose employment which qualified him or her for such membership was interrupted by a period of qualified service and who returns to such employment in a manner sufficient to protect his or her reemployment rights as prescribed by Public Law 103-353, the federal Uniformed Services Employment and Reemployment Rights Act.

(4) "Qualified service" means voluntary or involuntary service with one of the uniformed services, including active duty, active duty for training, initial active duty for training, inactive duty training, full-time National Guard duty, and any period during which a member is absent from employment for the purpose of an examination to determine his or her fitness to perform such duty.

(5) "Uniformed services" means the United States Army, Army Reserve, Army National Guard, Navy, Navy Reserve, Marine Corps, Air Force, Air Force Reserve, Air National Guard, Coast Guard, the commissioned corps of the Public Health Service, and any other category of persons designated by the President of the United States in time of war or emergency.



§ 47-1-61. Eligibility of veteran to establish creditable service; period of qualified service

Any qualified returning veteran shall be eligible to establish creditable service with his or her retirement system or fund for not more than five years of qualified service by complying with the provisions of this article; provided, however, that such five-year period shall be extended by any period of mandatory service imposed by the uniformed service recognized by paragraph (4) of subsection (C) of Section 4312 of federal Public Law 103-353, the Uniformed Service Employment and Reemployment Rights Act of 1994. Notwithstanding any provisions of the law to the contrary, contributions, benefits, and service credits with respect to qualified uniformed service will be provided under each retirement or pension system in accordance with Section 414(u) of the federal Internal Revenue Code.



§ 47-1-62. Procedure for establishment of creditable service; computations; employer contributions; system or fund unable to provide creditable service

(a) Any qualified returning veteran desiring to establish creditable service for a period of qualified service shall so notify the board of trustees of the public retirement system or fund. The board of trustees shall calculate the amount of employee or member contribution which the returning veteran would have paid if he or she had been a member of the system or fund during the period of qualified service. If such contribution is based on the member's salary, the returning veteran's salary shall be deemed to be the rate the member would have received but for the period of qualified service or, if determination of such rate is not reasonably certain, the member's average rate of compensation during the 12 month period immediately preceding the period of qualified service or such lesser time as the member was employed. The returning veteran shall repay the amount so calculated as his or her employee or member contribution, which payment must be completed not later than three times the length of qualified service or five years, whichever period is shorter, computed from the date the returning veteran resumes employment. The board of trustees of any public retirement system may provide by rule for computing the amount of creditable service on payment of less than the total amount of employee contributions.

(b) (1) At the time a qualified returning veteran applies for creditable service as provided in Code Section 47-1-61, the board of trustees of the public retirement system or fund shall compute the actuarial value of the creditable service to be granted.

(2) The board of trustees of a retirement system or fund which requires employer contributions shall notify the employer of the returning veteran of the actuarial value, less the amount of employee contribution. The employer shall pay such amount to the retirement system over the same period of time allowed for the returning veteran to pay the employee contributions; provided, however, that an employer shall not be required to make any payment until the fiscal year following the year such notice is given.

(3) If the actuary employed by a retirement system or fund created by this title which does not require an employer contribution certifies that the system or fund cannot provide the creditable service requested by one or more returning veterans and retain its actuarial soundness, no discretionary benefit increases shall be granted, and the board of trustees of such system or fund shall notify the Governor and chairpersons of the Senate and House Committees on Retirement, providing a full explanation of the amount of funds necessary to return the system or fund to actuarial soundness.

(4) If a member of a public retirement system dies while performing qualified military service, as such term is defined in Section 414(U) of the federal Internal Revenue Code, the member's beneficiary shall be entitled to all additional benefits to which the beneficiary would have been entitled if the member had resumed employment with the employer, reentered the plan, and died immediately thereafter. Unless otherwise required by Code Section 38-2-279, additional benefits to beneficiaries shall not include benefit accruals for the period of qualified military service.

(5) If an employer pays differential wage payments, as such term is defined in Section 3401(h) of the federal Internal Revenue Code, to a member of a public retirement system while such member is in qualified military service, such payments shall be taken into account as compensation by the public retirement system or fund.






Article 6 - Conformity With Federal Law

§ 47-1-80. Distributions to conform to regulations issued under the Internal Revenue Code

Notwithstanding any other provision of this title to the contrary, distributions from any public retirement or pension system shall conform to a good-faith interpretation of Section 401(a)(9) of the federal Internal Revenue Code and the regulations promulgated pursuant to such section as applicable to a governmental plan within the meaning of Section 414(d) of the federal Internal Revenue Code and shall be implemented in accordance with the grandfathering provisions of such regulations applicable to annuity option distributions in effect on April 17, 2001.



§ 47-1-80.1. Provisions applicable to all public retirement or pension systems; maximum annuity paid; limitation on death and disability benefits; application of federal provisions

(a) Notwithstanding any other provision of this title to the contrary, any public retirement or pension system shall be subject to the following provisions:

(1) (A) Benefits shall begin by the required beginning date, which is the later of April 1 of the calendar year following the calendar year in which the plan member reaches 70 1/2 years of age or April 1 of the calendar year in which the plan member terminates employment. If a plan member fails to apply for retirement benefits by the required beginning date, the applicable public retirement or pension system shall begin distribution of the benefit as required by Section 401(a)(9) of the federal Internal Revenue Code.

(B) Notwithstanding the provisions of subparagraph (A) of this paragraph, for any plan member who was entitled to receive a benefit under the public retirement or pension as of December 31, 1996, and attained the age of 70 1/2 on or before December 31, 1998, the required beginning date shall be deemed to be April 1 following the calendar year in which the member attained the age of 70 1/2, regardless of whether the member was then employed by the employer;

(2) A plan member's entire interest shall be distributed over the plan member's life or the lives of the plan member and a designated beneficiary or over a period not extending beyond the life expectancy of the plan member or the life expectancy of the plan member and his or her designated beneficiary;

(3) The life expectancy of a plan member, the plan member's spouse, or the plan member's designated beneficiary shall not be recalculated after the initial determination for purposes of determining benefits;

(4) If a plan member dies after the required distribution of benefits has begun, the remaining portion of the plan member's interest shall be distributed at least as rapidly as under the method of distribution before the plan member's death and no longer than the remaining period over which the distribution commenced; and

(5) If a plan member dies before the required distribution of the plan member's benefits has begun, the plan member's entire interest shall be either distributed in accordance with federal regulations over the life or the life expectancy of the designated beneficiary, with the distributions beginning no later than December 31 of the calendar year immediately following the calendar year of the plan member's death or distributed by December 31 of the calendar year containing the fifth anniversary of the plan member's death.

(b) The amount of an annuity paid to a plan member's designated beneficiary shall not exceed the maximum determined under the incidental death benefit requirements of the federal Internal Revenue Code.

(c) The death and disability benefits provided by the plan shall be limited by the incidental benefit rule set forth in Section 401(a)(9)(G) of the federal Internal Revenue Code and Federal Treasury Regulation Section 1.401-1(b)(l)(i) or any successor to such regulation.

(d) Except as otherwise provided in subsection (e) of this Code section, a member or beneficiary who would have been required to receive required minimum distributions for 2009 but for the enactment of Section 401(a)(9)(H) of the federal Internal Revenue Code shall not receive those distributions for 2009 unless the member or beneficiary chooses to receive such distributions. Such members and beneficiaries shall be given the opportunity to elect to receive such distributions. In addition, notwithstanding the provisions of Code Section 47-1-81, and solely for purposes of applying the direct rollover provisions of the federal Internal Revenue Code, 2009 required minimum distributions shall be treated as eligible rollover distributions. This subsection shall also apply to required minimum distributions after 2009 if federal law is extended to include such later years.

(e) A public retirement or pension system to which subsection (d) of this Code section applies may choose a default option to pay 2009 required minimum distributions unless otherwise elected by the member, provided that the individual system adopt such a default rule for its members only in its plan documents.



§ 47-1-81. Election to have a portion of an eligible rollover distribution paid to an eligible retirement plan under federal law; limitations; application to nonspouse designated beneficiary

(a) As used in this Code section, the term:

(1) "Direct rollover" means a payment by the public retirement or pension system subject to this title to the eligible retirement plan specified by the distributee or to the surviving spouse of the distributee.

(2) "Distributee" means:

(A) An employee;

(B) A former employee;

(C) The employee or former employee's surviving spouse; or

(D) A nonspouse beneficiary who is a designated beneficiary as defined in Section 401(a)(9)(E) of the federal Internal Revenue Code.

(3) "Eligible retirement plan" means any of the following that accepts the distributee's eligible rollover distribution:

(A) An individual retirement account described in Section 408(a) of the federal Internal Revenue Code;

(B) An individual retirement annuity described in Section 408(b) of the federal Internal Revenue Code;

(C) An annuity plan described in Section 403(a) of the federal Internal Revenue Code;

(D) A qualified trust described in Section 401(a) of the federal Internal Revenue Code;

(E) An annuity contract described in Section 403(b) of the federal Internal Revenue Code.

(F) An eligible deferred compensation plan under Section 457(b) of the federal Internal Revenue Code that is maintained by a state, political subdivision or agency or instrumentality of a state, or a political subdivision of a state and which agrees to separately account for amounts transferred into that plan from the public retirement or pension system under this title; and

(G) A Roth IRA described in Section 408A of the federal Internal Revenue Code.

(4) "Eligible rollover distribution" means any distribution of all or any portion of the balance to the credit of the distributee; provided, however, such term shall not include:

(A) Any distribution that is one of a series of substantially equal periodic payments made not less frequently than annually for the life or life expectancy of the distributee or the joint lives or joint life expectancies of the distributee and the distributee's designated beneficiary or for a specified period of ten years or more;

(B) Any distribution to the extent such distribution is required under Section 401(a)(9) of the federal Internal Revenue Code;

(C) The portion of any distribution that is not includable in gross income; or

(D) Any other distribution that is reasonably expected to total less than $200.00 during the year.

Such term shall include a distribution to a surviving spouse made on or after January 1, 2002.

(b) Notwithstanding any other provisions of this title to the contrary that would otherwise limit a person's election under this Code section, a member of a retirement or pension system subject to this title may elect, at the time and in the manner prescribed by the board of trustees of such system, to have any portion of an eligible rollover distribution, as such term is defined in Section 402(c) of the federal Internal Revenue Code, paid directly to an eligible retirement plan, as such term is defined in Section 402(c) of the federal Internal Revenue Code, specified by the person in a direct rollover.

(c) A portion of a distribution made on or after January 1, 2002, shall not fail to be an eligible rollover distribution merely because the portion consists of after-tax employee contributions that are not includable in gross income; provided, however, that such portion may be transferred only to:

(1) An individual retirement account or annuity described in Section 408(a) or (b) of the federal Internal Revenue Code;

(2) A qualified defined contribution plan described in Section 401(a) or 403(a) of the federal Internal Revenue Code;

(3) A qualified defined benefit plan described in Section 401(a) of the federal Internal Revenue Code; or

(4) An annuity contract described in Section 403(b) of the federal Internal Revenue Code which agrees to account separately for amounts so transferred, and earnings thereon, including accounting separately for the portion of such distribution that is includable in gross income and the portion that is not so includable.

(d) Notwithstanding any other provision of this title to the contrary, a nonspouse designated beneficiary may roll over the distribution only to an individual retirement account or individual retirement annuity established for the purpose of receiving the distribution, and the account or annuity shall be treated as an inherited individual retirement account or annuity.



§ 47-1-82. Maximum annual additions and maximum benefit payable limited to that allowed by federal law

Notwithstanding any other provisions of this title to the contrary, the maximum annual additions and maximum benefit payable to any active or retired member or beneficiary of a public retirement or pension system subject to this title shall be limited to such extent as may be necessary to conform to the requirements of subsections (b) and (c) of Section 415 of the federal Internal Revenue Code for a qualified retirement plan.



§ 47-1-83. Vesting of member's accrued benefit as of date of termination or partial termination of public retirement or pension system

In accordance with subsection (a) of the federal Treasury Regulation Section 1.401-6, in the event of a termination or partial termination of a public retirement or pension system, a member's accrued benefit as of the date of such termination or partial termination, to the extent then funded, shall be nonforfeitable and fully vested under federal Internal Revenue Code requirements.



§ 47-1-84. Modifications by board of trustees

(a) Notwithstanding any other provision of this title to the contrary, the board of trustees of a retirement or pension system may modify a request by a plan member to make a contribution to the public retirement or pension system if the amount of the contribution would exceed the limits provided under Section 415 of the federal Internal Revenue Code by using the following methods:

(1) If the law requires a lump sum payment for the purchase of service credit, the board of trustees may establish a periodic payment plan for the plan member to avoid a contribution in excess of the limits under Section 415(c) or 415(n) of the federal Internal Revenue Code; and

(2) If the payment plan pursuant to paragraph (1) of this subsection will not avoid a contribution in excess of the limits, the board of trustees may refuse the plan member's contribution.

(b) For any plan member who first became a plan member in the public retirement or pension system before January 1, 1998, the limitation of Section 415(c)(1) of the federal Internal Revenue Code shall not be applied to reduce the amount of permissive service credit which may be purchased to an amount less than the amount which was allowed to be purchased under state law on August 5, 1997.



§ 47-1-85. Assets of public retirement or pension system to be held in trust

(a) The assets of a public retirement or pension system shall be held in trust, and it shall not be possible at the time prior to satisfaction of all liabilities to plan members and their beneficiaries under the public retirement or pension system for any part of said assets to be used for, or diverted to, purposes other than for the exclusive benefit of plan members and their designated beneficiaries and for paying reasonable expenses of the public retirement or pension system and trust fund.

(b) The board of trustees of a public retirement or pension system shall not engage in a transaction prohibited by Section 503(b) of the federal Internal Revenue Code.



§ 47-1-86. Adopted plan document or rules and regulations govern

Any other provision of this chapter to the contrary notwithstanding, to the extent that the Board of Trustees of the Georgia Municipal Employees Benefit System created by Chapter 5 of this title has adopted a plan document or rules and regulations that are in compliance with Sections 401(a) and 414(d) and other applicable sections of the federal Internal Revenue Code, such plan document or rules and regulations shall govern such system notwithstanding any conflicting provision in this chapter; provided, however, that the provisions of Code Section 47-1-13 shall in any event apply to said system.









Chapter 2 - Employees' Retirement System of Georgia

Article 1 - General Provisions

§ 47-2-1. Definitions

As used in this chapter, the term:

(1) "Accumulated contributions" means the sum of all the amounts deducted from the earnable compensation of a member or paid by the member to establish or reestablish credit for service, which amounts are credited to the member's individual account in the annuity savings fund, together with regular interest thereon. Beginning July 1, 1980, "accumulated contributions" also includes the amount of employee contributions paid by the employer on behalf of the employee and credited to the employee's individual account in the annuity savings fund, together with regular interest thereon, excluding employee contributions paid by the employer or the employee for group term life insurance.

(2) "Actuarial equivalent" means a benefit of equal value when computed at regular interest upon the basis of the mortality tables last adopted by the board of trustees.

(3) "Annuity" means annual payments for life derived from the accumulated contributions of a member.

(4) "Annuity reserve" means the present value of all payments to be made on account of an annuity, or benefit in lieu of an annuity, computed at regular interest upon the basis of the mortality tables last adopted by the board of trustees.

(5) "Annuity savings fund" means the fund set forth under Code Section 47-2-51.

(6) "Average final compensation" means the average annual earnable compensation of any employee during his or her last five years of creditable service or, if the employee has had less than five years of creditable service, his or her average annual earnable compensation during his or her total creditable service.

(7) "Beneficiary" means any person in receipt of a pension, an annuity, a retirement allowance, or other benefit under this chapter.

(8) "Board of trustees" means the board of trustees provided for in Code Section 47-2-21 to administer the retirement system.

(9) Reserved.

(10) Reserved.

(11) "Court of record" means state courts, city courts, superior courts, the Georgia Court of Appeals, and the Supreme Court of Georgia handling within their jurisdiction general state law exclusively. This definition shall have no effect on creditable service determined or prior service certificates issued by the board of trustees before February 13, 1956.

(12) "Credit" means creditable service, as defined in this Code section.

(13) "Creditable service" means prior service plus membership service and any other service recognized as creditable service under this chapter.

(14) "Division A" means the division within the retirement system of members who are part of the Employees' Social Security Coverage Group, as set forth in Code Section 47-2-71.

(15) "Earnable compensation" means the full rate of regular compensation payable to a member employee for his or her full normal working time, excluding any supplements from local funds. In cases where compensation includes maintenance, the board of trustees shall fix the value of that part of the compensation not paid in cash. Such term shall include contributions made to a qualified transportation plan, within the meaning of Section 132(f) of the federal Internal Revenue Code, and before tax or salary deferral contributions made under Section 125, 401(k), 402(g)(3), 457, or 414(h) of the federal Internal Revenue Code to this retirement system or to any other retirement plan maintained by an employer.

(16) "Employee" means:

(A) Any regularly classified worker, elected or appointed officer, or employee of a state agency or any employee of a county, city-county, or city board, which agency or board is subject to the state system of personnel administration created by Chapter 20 of Title 45 and the State Personnel Board, including a merit system for employees of the Department of Public Safety;

(B) Any employee or officer of any other department, bureau, board, institution, or commission of the state:

(i) Which department, bureau, board, or commission operates under a merit system of personnel administration;

(ii) Which department operates under a tenure system as established by law; or

(iii) Which department, bureau, board, or commission becomes eligible for inclusion in the retirement system by Act of the General Assembly

who receives payment for performance of personal services from the state or any department, bureau, institution, board, or commission of the state or from a county, city-county, or city board and who is employed in a position normally requiring actual performance of duty during not less than nine months of the year. "Employee" shall not include members of the Teachers Retirement System of Georgia, members of the Public School Employees Retirement System, any person on the payroll of a third party with whom an employer has contracted for the provision of such person's services, or any person classified by an employer as other than a common law employee for federal tax purposes, even if a court, tribunal, or administrative agency determines that such person is a common law employee and not an independent contractor for federal tax purposes; or

(C) Any other provisions of law to the contrary notwithstanding, any and all civilians who are employed in or with the Army National Guard of Georgia and the Air National Guard of Georgia shall, upon establishment of a merit system for such civilian employees and upon the approval of the adjutant general, be entitled to the retirement allowances, benefits, and privileges provided by this chapter, notwithstanding that such employees may be paid by federal funds. No credit shall accrue to such civilian employees for any service rendered prior to the effective date of coverage under the retirement system. The adjutant general is authorized to make such arrangements and agreements as may be necessary or proper in order to effect deductions from the salaries or wages of such civilian employees as may be necessary or proper in the administration of the retirement system as to such civilian employees. It is the intent of the General Assembly that such persons be included in this definition only if federal funds are available for payment of employer contributions for such employees and other expenses of participation.

(16.1) "Employee" may include new certified professional personnel employed on and after July 1, 1983, for the first time by the State Board of Education or by the State Department of Education only if such personnel elect membership in the retirement system pursuant to subsection (h) of Code Section 47-3-60. As used in this paragraph, the term "certified professional personnel" shall have the meaning provided for in paragraph (8.1) of Code Section 47-3-1.

(16.2) "Employee" shall not include certified professional personnel who are in the unclassified service as defined by Code Section 45-20-2 and who are employed by the State Board of Education or by the State Department of Education and who elect to become members of the Teachers Retirement System of Georgia pursuant to the authority of subsection (i) of Code Section 47-3-60. As used in this paragraph, the term "certified professional personnel" shall have the meaning provided for in paragraph (8.1) of Code Section 47-3-1.

(16.3) "Employee" may include persons employed on and after July 1, 1987, for the first time by the Technical College System of Georgia or by postsecondary vocational-technical schools governed by the Technical College System of Georgia only if such personnel elect membership in the retirement system pursuant to subsection (j) of Code Section 47-3-60.

(16.4) "Employee" shall not include persons who are employed by the Technical College System of Georgia or by a postsecondary vocational-technical school governed by the Technical College System of Georgia and who elect to become members of the Teachers Retirement System of Georgia pursuant to the authority of subsection (j) of Code Section 47-3-60.

(16.5) "Employee" shall not include personnel employed by the State Board of Education or by the State Department of Education who are authorized to elect and elect to become or remain members of the Teachers Retirement System of Georgia pursuant to applicable provisions of Chapter 3 of this title.

(16.6) "Employee" shall not include an individual classified by an employer as an independent contractor or a leased employee within the meaning of Section 414(n) of the federal Internal Revenue Code, even if such individual is later reclassified by the Internal Revenue Service as a common law employee.

(17) "Employer" means:

(A) The state or any department, bureau, institution, board, or commission of the state or any county, city-county, or city board, the employees of which are subject to the state system of personnel administration created by Chapter 20 of Title 45 and the State Personnel Board, including a merit system for employees of the Department of Public Safety, and all state departments under a tenure system as established by law, provided that such county, city-county, or city board may notify the board of trustees that it will not participate in the benefits of the retirement system, such notice to be given in writing on or before the commencement date or before persons are employed by it. Any employee of a county, city-county, or city board having an existing local retirement system may elect to continue to participate in such existing local system but shall not participate in two systems, and his or her election shall be final on the commencement date under this chapter. Any county, city-county, or city employee who elects to become a member of this retirement system and who was a member of an existing local retirement system shall transfer to the board of trustees any equity he or she has in the local system;

(B) Any other provisions of law to the contrary notwithstanding, the adjutant general is authorized, though not directed, to establish a merit system and to perform all of the duties and obligations of an "employer" for all civilians employed in or with the Army National Guard of Georgia and the Air National Guard of Georgia, even though such employees may be paid with federal funds. The adjutant general is further authorized to make and enter into such agreements and take such actions as are necessary to provide for all contributions and payments specified in this chapter, from funds made available by the federal government, and otherwise to comply with this chapter so as to make this chapter applicable to such civilian employees; or

(C) Any new state agency described under Code Section 47-2-70.1 and any other entity authorized by law to report any of its employees as members of this system.

(18) "Expense fund" means the fund set forth under Code Section 47-2-60.

(19) "Group term life insurance" means the survivors benefits established under Code Section 47-2-128.

(20) "Involuntary separation from employment without prejudice" means separation or release from service other than by the willing choice of a member, provided that such member has not been convicted in a court of competent jurisdiction of any crime involving moral turpitude or malfeasance in office or has not been forced to make restitution for any funds or property wrongfully taken by the member. Involuntary separation shall not include the defeat in an election of an elected official who becomes a member of this retirement system for the first time on or after July 1, 1971.

(21) "Involuntary separation from employment with prejudice" means separation or release from service other than by the willing choice of a member who has been convicted in a court of competent jurisdiction of a crime involving moral turpitude or malfeasance in office or who has been forced to make restitution for any funds or property wrongfully taken by the member.

(22) "Medical board" means the board of physicians established under Code Section 47-2-24 for the purpose of arranging for and passing upon medical examinations required under this chapter.

(23) "Member" means any employee included in the membership of this retirement system. On and after July 1, 1967, no employee shall become a member unless his or her position with an employer, as defined in paragraph (17) of this Code section, is his or her primary occupation and such position requires that the employee spend at least the number of hours specified in regulations adopted by the board of trustees in the actual performance of his or her duties, provided that in no case shall the number of hours be less than 30 hours per week during at least nine months of a year.

(24) "Membership service" means service which is rendered by an employee while he or she is a member of the retirement system and for which credit is allowable under this chapter.

(25) "Option one," "option two," "option three," and "option four" mean the optional forms in which a member may elect to receive his or her retirement allowance, which options are set forth in Code Section 47-2-121.

(26) "Pension" means periodic payments for life derived from contributions of the state.

(27) "Pension accumulation fund" means the fund set forth in Code Section 47-2-55.

(28) "Pension reserve" means the present value of all payments to be made on account of a pension, or benefit in lieu of a pension, computed at regular interest upon the basis of the mortality tables last adopted by the board of trustees.

(28.1) "Plan year" means the 12 month period beginning on July 1 of each year.

(29) "Prior service" means service rendered prior to January 1, 1954, for which credit is allowable under this chapter.

(30) "Prior service certificate" means the certificate issued to a member under this chapter as proof of his or her prior service.

(31) "Regular interest" means interest at such a rate as shall be determined by the board of trustees in accordance with Code Section 47-2-26, which interest shall be compounded annually.

(32) "Retirement" means withdrawal from service with a retirement allowance granted under this chapter.

(33) "Retirement allowance" means the sum of the annuity and the pension, or any optional benefit payable in lieu thereof. All retirement allowances shall be payable in equal monthly installments, except that the board of trustees may adopt regulations providing for the payment of a lump sum, not to exceed the equivalent actuarial value of the retirement allowance, in lieu of a retirement allowance of less than $10.00 per month or in lieu of part of an annuity.

(34) "Retirement system" means the Employees' Retirement System of Georgia.

(35) "Service" means service rendered as an employee and paid for by an employer.

(36) "Service credit" means creditable service, as defined in this Code section.

(37) "Within one year after discharge from the armed forces" means within one year after the termination of the member's active service in the military or naval forces of the United States and shall not include any military reserve or naval reserve service.



§ 47-2-2. Involuntary separation from employment; grounds and procedures for discharge of employees

(a) The provisions of this Code section are supplemental to, and not in lieu of, the provisions of paragraphs (20) and (21) of Code Section 47-2-1 defining "involuntary separation from employment without prejudice" and "involuntary separation from employment with prejudice."

(b) The word "employee" as defined in paragraph (2) of subsection (c) of this Code section shall include any such employee in the classified or unclassified service of the state system of personnel administration provided for by Chapter 20 of Title 45. The provisions of that law or any rules or regulations promulgated pursuant thereto relative to the dismissal of employees from employment shall not be applicable to the discharge of an employee from employment pursuant to the provisions of this Code section. Any such employee who is otherwise subject to that law and rules or regulations promulgated pursuant thereto shall continue to be subject thereto for the purpose of any adverse personnel action other than discharge from employment or suspension pursuant to this Code section, but for the purposes of such discharge from employment or suspension, the provisions of this Code section shall be exclusive.

(c) As used in this Code section, the term:

(1) "Duties" means duties and responsibilities assigned by an employer to an employee which are reasonably related to the lawful objectives and responsibilities of the employer and which are reasonably related to the position of employment held by the employee for which the employee is compensated.

(2) "Employee" means an employee, other than an elected public official, a public official selected by a vote of a board to serve at the pleasure of the board, or a public official appointed pursuant to law for a specific term of office, as defined in paragraph (16) of Code Section 47-2-1 who was a member of the retirement system prior to April 1, 1972, and who, if involuntarily separated from employment without prejudice, has sufficient membership service under the retirement system to qualify for a retirement allowance because of such involuntary separation from employment.

(3) "Employer" means any person or group of persons authorized by law or having authority delegated by law to discharge an employee.

(4) "Insubordination" means the refusal by an employee to carry out the employee's duties when instructed to do so by the employer or by the employee's supervisor upon the instructions or under the authority of the employer.

(5) "Irresponsible performance of duties" means the performance of any duties by an employee or the use of an employee's position of employment for any one or more of the following purposes:

(A) To make a financial gain or receive materials or services having financial value, except compensation received as an employee, under circumstances which would lead a reasonable person to believe that the financial gain or the receipt of materials or services was improperly related to the performance of duties by the employee;

(B) To purchase or authorize the purchase of materials or services from public funds when the employee knows or reasonably could be expected to know that the amount paid for such materials or services unreasonably exceeds the amount for which substantially equivalent materials or services could be purchased without excessive delay or inconvenience;

(C) To use publicly owned real or personal property or publicly supplied services for personal use when the employee knows or reasonably could be expected to know that such personal use of public property or services is unauthorized or improper; or

(D) To expend or authorize the expenditure of public funds in a manner which would lead a reasonable person to believe the employee shows a reckless disregard for the obligation to taxpayers to expend public funds in a prudent and efficient manner.

(6) "Malingering" means frequent absences from work or the failure to perform duties during working hours because of claims of illness which are unsubstantiated as determined pursuant to subsection (e) of this Code section.

(7) "Neglect of duty" means the repeated failure by an employee to carry out the employee's duties, either because of excessive unexcused absences from work or a failure to perform or the unsatisfactory performance of duties while at work or a combination thereof.

(8) "Proof of illness" means a written opinion by one or more physicians designated by the medical board provided for by Code Section 47-2-24 stating that an employee's absences from work or unsatisfactory performance of duties are reasonably related to an illness suffered by the employee and describing the nature of such illness.

(9) "Unsatisfactory performance of duties in a willful manner" means the unsatisfactory performance of duties by an employee when the past satisfactory performance of duties by the employee indicates the employee's unsatisfactory performance is willful as determined pursuant to subsection (f) of this Code section.

(d) An employee may be discharged from employment pursuant to the requirements of this Code section for insubordination, irresponsible performance of duties, malingering, neglect of duty, or unsatisfactory performance of duties in a willful manner or for any combination of such reasons. Any employee so discharged from employment shall not be entitled to and shall not receive a retirement benefit based on involuntary separation from employment without prejudice pursuant to Code Section 47-2-123.

(e) An employer shall have a reasonable basis for believing an employee is malingering when:

(1) The employee has a pattern of absences from work because of illness or unsatisfactory performance of duties because of illness or a pattern of absences from work and unsatisfactory performance of duties because of illness;

(2) The employer has requested the employee, in writing, to provide proof of illness and the employee has been given a reasonable opportunity, which shall not be less than 30 days after the date of the request made by the employer, to respond to the employer's request; and

(3) The employee has provided no or unsatisfactory proof of illness to the employer in response to the request made pursuant to paragraph (2) of this subsection.

(f) An employer shall have a reasonable basis for believing an employee is engaging in unsatisfactory performance of duties in a willful manner when:

(1) The past work history of the employee indicates the employee is capable of satisfactory performance of duties;

(2) The unsatisfactory performance of duties became increasingly apparent after the employee qualified for a retirement benefit based on involuntary separation from employment without prejudice; and

(3) The employee does not claim illness as a basis for unsatisfactory performance of duties and has offered no proof of illness to the employer.

(g) When an employer is considering the discharge from employment of an employee for any one or more reasons specified in subsection (d) of this Code section, the employer shall transmit a written notice to the employee containing the following:

(1) An explanation of the conduct or deficiencies of the employee which form the basis for the employer's considering the discharge of the employee;

(2) A statement that such conduct may result in the employee's discharge from employment on a specified date, which shall not be earlier than the tenth day following the date of the notice in the case of insubordination or irresponsible performance of duties and not earlier than the thirtieth day following the date of the notice if the basis for considering the discharge of the employee is for a reason or reasons other than insubordination or irresponsible performance of duties;

(3) A statement that the employee's discharge from employment for the reasons specified in the notice shall not constitute involuntary separation from employment without prejudice within the meaning of the applicable provisions of the Employees' Retirement System of Georgia and that if discharged, the employee shall not be entitled to receive and shall not receive a retirement benefit based on involuntary separation from employment without prejudice;

(4) A statement that the employee has a right to a hearing before the employer on a specified date, which shall be at least five days prior to the date specified for the employee's discharge from employment; and

(5) A statement that at the hearing before the employer, the employee shall be given an opportunity to offer explanations for the employee's conduct or deficiencies and to present evidence on the employee's behalf.

(h) An employee being considered for discharge from employment because of insubordination or irresponsible performance of duties may be suspended without pay, except to the extent the employee has accumulated annual leave, pending the completion of the procedures provided for in subsections (g) and (i) of this Code section. If the employer's final decision is not to discharge the employee or if the employee's discharge is not upheld by the court upon judicial review provided for in Code Section 47-2-3, the compensation denied to the employee during suspension shall be reimbursed to the employee and, if applicable, accumulated leave used during the suspension shall be reinstated.

(i) If an employee subject to the provisions of subsection (g) of this Code section fails to respond to the notice sent to the employee pursuant to said subsection or if the employer is not satisfied with the explanation made by the employee for the conduct or deficiencies specified in said notice and is not satisfied with the evidence presented in the employee's behalf, the employee may be discharged from employment on the date specified in said notice or on such later date as shall be specified in writing by the employer to the employee. The employee shall be notified, in writing, of the final decision of the employer and such notice shall provide an explanation for the employer's decision.

(j) An employer discharging an employee pursuant to this Code section shall prepare a written report to the board of trustees on the discharge of the employee. Any notices or other written communications to the employee which relate to the employer's decision to discharge the employee shall be attached to and made a part of the employer's report to the board of trustees.

(k) It shall be the duty of any employer considering the discharge of an employee for any reason or combination of reasons specified in subsection (d) of this Code section to follow the procedures specified in this Code section as a condition precedent to the discharge of such employee.



§ 47-2-3. Employee's right to judicial review following discharge from employment

(a) As used in this Code section, the term:

(1) "Employee" means an employee subject to the provisions of Code Section 47-2-2 who is discharged from employment pursuant to that Code section and who is aggrieved by such discharge from employment.

(2) "Employer" shall have the same meaning as the definition of that word provided in paragraph (3) of subsection (c) of Code Section 47-2-2.

(b) An employee shall have the right to judicial review of the employee's discharge from employment pursuant to the provisions of Code Section 47-2-2. Proceedings for judicial review may be instituted by filing a petition within 30 days after the date the employee's discharge from employment becomes final as specified in the notice sent to the employee pursuant to subsection (i) of Code Section 47-2-2. The petition may be filed in the Superior Court of Fulton County or in the superior court of the county of residence of the employee. The petition shall state the nature of the employee's interest and the grounds as specified in subsection (f) of this Code section upon which the employee contends that the employee's discharge from employment should be reversed or modified. The petition may be amended by leave of the court. The filing of the petition does not itself stay the enforcement of the employer's decision to discharge the employee, but the reviewing court may order a stay upon appropriate terms for good cause shown.

(c) Within 30 days after service of the petition or within further time allowed by the court, the employer shall transmit to the reviewing court the original or a certified copy of the entire record, which shall include the report prepared by the employer pursuant to subsection (j) of Code Section 47-2-2, of the proceedings under review. The court may require or permit subsequent corrections or additions to the record.

(d) If, before the date set for hearing, application is made to the court for leave to present additional evidence and it is shown to the satisfaction of the court that the additional evidence is material and there were good reasons for failure to present it in the hearing before the employer, the court may order that the additional evidence be taken before the employer upon conditions determined by the court. The employer may modify the employer's findings and decision to discharge the employee by reason of the additional evidence and shall file that evidence and any modifications, new findings, or decisions with the reviewing court.

(e) The review shall be conducted by the court without a jury and shall be confined to the record. In cases of alleged irregularities in procedure before the employer, not shown in the record, proof thereon may be taken in the court. The court, upon request, shall hear oral argument and receive written briefs.

(f) The court shall not substitute its judgment for that of the employer as to the weight of the evidence on questions of fact. The court may affirm the decision of the employer or remand the case for further proceedings. The court may reverse or modify the decision of the employer to discharge the employee if substantial rights of the employee have been prejudiced because the administrative findings, inferences, conclusions, or decision of the employer were:

(1) In violation of constitutional or statutory provisions;

(2) In excess of statutory authority of the employer;

(3) Affected by other error of law;

(4) Clearly erroneous in view of the reliable, probative, and substantial evidence on the whole record; or

(5) Arbitrary or capricious or characterized by abuse of discretion or clearly unwarranted exercise of discretion.

(g) If the employee or the employer is aggrieved by a final judgment of the superior court under this Code section, either such party may obtain review of such final judgment pursuant to the provisions of Code Section 5-6-35.






Article 2 - Creation, Administration, and Management of the Assets of the Retirement System

§ 47-2-20. Creation of retirement system; purpose, management, corporate powers and privileges, and certain rights in actions at law of retirement system; name under which retirement system to transact business

A retirement system is established and placed under the management of the board of trustees for the purpose of providing retirement allowances and other benefits under this chapter for employees of the state and political subdivisions thereof. It shall have the powers and privileges of a corporation and the right to bring and defend actions and to implead and be impleaded. It shall be known as the "Employees' Retirement System of Georgia," and by such name all of its business shall be transacted, all of its funds invested, and all of its cash and securities and other property held.



§ 47-2-21. Power and duty of board of trustees to administer and operate retirement system; membership of board; vacancies; expenses; oath; quorum

(a) The administration and responsibility for the proper operation of the retirement system and for effectuating this chapter are vested in the board of trustees, which shall be organized immediately after a majority of the trustees have qualified and taken the oath of office.

(b) The board of trustees shall consist of seven trustees as follows:

(1) The state auditor, ex officio;

(2) The state treasurer, ex officio;

(3) The commissioner of administrative services, ex officio;

(4) One member appointed by the Governor for a term of four years, provided that the first such term was from date of appointment to June 30, 1951;

(5) Two trustees elected by the trustees set forth in paragraphs (1) through (4) of this subsection for a term of four years, provided that in their first terms one served for a term from the date of election to June 30, 1950, and the other for a term from the date of election to June 30, 1952; provided, further, that each of these two members shall have had at least five years of creditable service with an agency included in this retirement system; and

(6) The seventh trustee shall be a citizen of this state but not a member of the retirement system nor shall he or she hold or be a candidate for public office during his or her term of office as a trustee. He or she shall have had at least ten years of experience in the investment of moneys and shall be elected by the remaining trustees for a term of four years, provided that his or her first term was from the date of election to June 30, 1953.

(c) If a vacancy occurs in the office of a trustee, the vacancy shall be filled for the unexpired term in the same manner as the original appointment or election.

(d) The trustees may receive the daily expense allowance authorized for members of the General Assembly for each day spent attending meetings of the board of trustees and any committee meetings called pursuant to authorization of the board of trustees and for time spent in necessary travel. In addition to such amount, the trustees shall be reimbursed for all actual travel and other expenses necessarily incurred through service on the board of trustees. State officials serving ex officio shall not receive the daily expense allowance but shall be entitled to reimbursement of actual expenses.

(e) Each trustee shall, within ten days after his or her appointment or election, take an oath of office that he or she will diligently and honestly administer the affairs of the board of trustees which have been entrusted to him or her and that he or she will not knowingly violate or willingly permit to be violated any law applicable to the retirement system. The oath shall be subscribed to by the trustee, certified by the officer before whom it is taken, and filed immediately in the office of the Secretary of State.

(f) Five trustees at any meeting of the board of trustees shall constitute a quorum to transact business. Each trustee shall be entitled to one vote and four votes shall be necessary for a decision by the board of trustees.



§ 47-2-22. Election of chairperson and director; actuarial services; application of state system of personnel administration; payment of costs of personnel administration

(a) The board of trustees shall elect a chairperson from its membership and shall employ a director who shall not be a trustee.

(b) The board of trustees shall engage such actuarial and other services as shall be required to transact the business of the retirement system.

(c) The director and all other employees of the board of trustees shall be governed by such rules of position, classification, appointment, promotion, demotion, dismissal, transfer, qualification, compensation, seniority, privileges, tenure, and other employment standards as may now or hereafter be established under the state system of personnel administration provided for by Chapter 20 of Title 45, including the rules and regulations promulgated by the State Personnel Board.

(d) The board of trustees shall pay its share of the administrative costs of operating the state system of personnel administration in the manner prescribed in Code Section 45-20-4.



§ 47-2-23. Treasurer of the board of trustees; manner of payment of funds of the retirement system; surety bond for the treasurer

There shall be a treasurer of the board of trustees, who shall be appointed by it and subject to its rules and regulations. He shall be the treasurer of the assets of the retirement system. Payments of the funds of the retirement system shall be made by the treasurer only upon vouchers signed by the treasurer and countersigned by one other person designated by the board of trustees. The treasurer of the board of trustees shall furnish to the board of trustees a surety bond of a company authorized to do business in this state in such an amount as shall be required by the board of trustees, provided that if the treasurer is a corporate trustee authorized to do business as such under the laws of this state, the trustees, in their discretion, may decide that no such bond be furnished. The premium on the surety bond shall be paid from the expense fund.



§ 47-2-24. Designation of medical board; duties

The board of trustees shall designate a medical board of three physicians who are not eligible to participate in the retirement system. If required, other physicians may be employed to report on special cases. The medical board shall arrange for and pass upon all medical examinations required under this chapter and shall report in writing to the board of trustees its conclusions and recommendations upon all the matters referred to it.



§ 47-2-25. Legal adviser of the board of trustees

The Attorney General shall be the legal adviser of the board of trustees.



§ 47-2-26. Designation of an actuary; duties of actuary; annual valuation of contingent assets and liabilities of the retirement system

(a) The board of trustees shall designate an actuary who shall be its technical adviser on matters regarding the operation of the funds created under this chapter and who shall perform such duties as are required in that regard.

(b) At least every five years, the actuary shall conduct an actuarial investigation into the mortality, service, and compensation experience of the members and beneficiaries of the retirement system and shall recommend for adoption by the board of trustees mortality, service, and other tables needed in the operation of the system. Taking into account the results of such investigations, the board of trustees shall from time to time adopt for the retirement system such mortality, service, and other tables as it shall deem necessary for use in all calculations required in connection with this retirement system. The board of trustees shall also determine from time to time the rate of regular interest to be used by the retirement system, which rate shall be limited to a minimum of 2 percent.

(c) On the basis of the rate of regular interest and the tables last adopted by the board of trustees, the actuary shall make annual valuations of the contingent assets and liabilities of the retirement system.



§ 47-2-27. Duty of board of trustees to keep data necessary for actuarial valuations; duty to keep records of proceedings; annual report

(a) The board of trustees shall keep in convenient form such data as shall be necessary for actuarial valuations of the various funds of the retirement system and for checking the experience of the retirement system.

(b) The board of trustees shall keep a record of all of its proceedings, which record shall be open to public inspection. It shall publish annually a report showing the fiscal transactions of the retirement system for the preceding year, the amount of the accumulated cash and securities of the retirement system, and the last balance sheet showing the financial condition of the retirement system by means of an actuarial valuation of the contingent assets and liabilities of the retirement system.



§ 47-2-28. Simplified tables for estimation of retirement allowances; effect on existing rights and benefits; formula for calculating service retirement allowances

(a) On and after April 1, 1964, the board of trustees is authorized to adopt simplified benefit tables which will enable a member to estimate his or her retirement allowances. Such tables shall (1) be based on an actuarial study, (2) maintain the actuarial soundness of the retirement system, (3) for those members retiring on and after April 1, 1968, be applied to the member's highest average monthly earnable compensation during a period of 24 consecutive calendar months while a member of the retirement system, and (4) be applicable to all members, provided that the application of such tables shall not reduce or impair the amount of any allowances or benefits to which any person who was a member on April 1, 1964, would have been entitled at that time or would be entitled at any time thereafter under tables or calculations which were in effect at that time or at any time prior thereto or at any time prior to the adoption of such simplified benefit tables.

(b) The regular service retirement allowance payable to a member pursuant to the provisions of this chapter, prior to the application of any minimum benefit formula otherwise provided under this chapter, shall be determined pursuant to the formula adopted from time to time by the board of trustees for such purpose. Such formula shall be uniformly applicable to all members similarly situated. The board of trustees may establish rules and administrative procedures uniformly applicable to all members similarly situated relating to the calculation of such service retirement allowance.



§ 47-2-29. Postretirement benefit adjustments

(a) On a date to be established by the board of trustees, but not before April 1, 1967, the board of trustees is authorized to adopt a method of providing for postretirement benefit adjustments for the purpose of maintaining essentially no less purchasing power for a beneficiary in his postretirement years. Such method shall be based upon:

(1) Recommendation of the actuary for the board of trustees;

(2) Maintaining the actuarial soundness of the retirement system;

(3) Its application to the retirement income of members retiring on or after the adoption of such method by the board of trustees; and

(4) Any additional contribution by the member in an amount not to exceed one-fourth of 1 percent of his monthly earnable compensation.

This Code section shall also be applicable to those members retiring before April 1, 1967.

(b) Notwithstanding any other provision of this Code section, no member who becomes a member of this retirement system on or after July 1, 2009, shall be entitled to receive any postretirement benefit adjustment.



§ 47-2-30. Deposits of cash available for disbursements for benefits and other payments

For the purpose of meeting disbursements for pensions, annuities, and other payments, cash may be kept available on deposit in one or more banks or trust companies organized under the laws of this state or of the United States, provided that the sum on deposit in any one bank or trust company shall not exceed 25 percent of the paid up capital and surplus of each bank or trust company; and provided, further, that each bank or trust company shall either give a depository bond in an amount sufficient to cover the deposits or place in trust a sufficient amount of federal or state securities to cover the deposits.



§ 47-2-31. Investment powers; power to employ agents as investment advisers and to make investments

(a) The board of trustees shall be the trustees of the funds and shall have full power to invest and reinvest the assets of the retirement system and to purchase, hold, sell, assign, transfer, and dispose of any securities and other investments in which assets of the retirement system have been invested, any proceeds of any investments, and any money belonging to the retirement system; provided, however, that such power shall be subject to all terms, conditions, limitations, and restrictions imposed by Article 7 of Chapter 20 of this title, the "Public Retirement Systems Investment Authority Law."

(b) The board of trustees is authorized to employ agents, including, but not limited to, banks or trust departments, and to contract with such agents for their services as investment advisers and counselors who will make recommendations for investments and make investments, if the board of trustees so authorizes.



§ 47-2-32. Personal interest in gains or profits from investments made by the board of trustees; unauthorized use of assets of the retirement system

Except as otherwise provided in this chapter, no trustee or employee of the board of trustees shall have any personal interest in the gains or profits from any investment made by it or use in any manner, directly or indirectly, for himself or as an agent, the assets of the retirement system, except to make such payments as are authorized by the board of trustees in accordance with this chapter.



§ 47-2-33. Plan year designated

For purposes of complying with federal Internal Revenue Service rules and regulations, the plan year for this retirement system shall be the 12 month period beginning on July 1 of each year.






Article 3 - Employee and Employer Contributions and Creation of Funds for Contributions, Benefits, and Administrative Expenses

§ 47-2-50. Funds in which assets of the retirement system to be held

All the assets of the retirement system shall be credited, according to the purpose for which they are held, among three funds, to be known as the "annuity savings fund," the "pension accumulation fund," and the "expense fund."



§ 47-2-51. Annuity savings fund and employee contributions to it; deductions; effect of default with respect to employer contributions; payments, withdrawal, or transfer of funds

(a) The annuity savings fund shall be the fund in which shall be accumulated the contributions deducted from the compensation of members in order to provide for their annuities. Contributions to and payments from the annuity savings fund shall be made as follows:

(1) Each employer shall cause 5 percent of the earnable compensation to be deducted from the salary of each member for each and every payroll period; but the employer shall not have any such deduction taken from the compensation of a member who elects not to contribute if he has attained 65 years of age or has completed 35 or more years of service. In determining the amount earnable by a member in a payroll period, the employer may consider the annual rate of compensation payable to such member on the first day of the payroll period as continuing throughout such payroll period, and it may omit the deduction from compensation for any period less than a full payroll period if the employee was not a member on the first or last day of the payroll period. In order to facilitate the making of deductions, the employer may modify the deductions required of any member but not by more than one-tenth of 1 percent of the annual compensation from which such deductions are to be made. Each employer shall immediately pay amounts deducted to the board of trustees, in such manner as the board of trustees shall prescribe, which amounts shall be credited by the board of trustees to the member's account in the annuity savings fund. Beginning July 1, 1980, the employee contributions required under this chapter shall be paid as provided in Code Section 47-2-54;

(2) The deductions under paragraph (1) of this subsection shall be made notwithstanding that the minimum compensation provided for by law for any member shall be reduced thereby. Every member shall be deemed to consent and agree to the deductions made under paragraph (1) of this subsection; and payment of salary or compensation less such deductions shall be a full and complete discharge and acquittance of all claims and demands whatsoever for the services rendered by such person during the period covered by such payment, except as to the benefits provided under this chapter;

(3) In addition to the contributions deducted from the compensation of members under paragraph (1) of this subsection and subject to the approval of the board of trustees and such conditions as it may prescribe, any member may redeposit in the annuity savings fund, by a single payment or by an increased rate of contribution, all or any part of amounts that he previously withdrew from it under this chapter; or, subject to such approval and conditions, any member may deposit therein, by a single payment or by an increased rate of contribution, an amount computed to be sufficient to purchase an additional annuity which, together with his prospective retirement allowance, will provide for him a total retirement allowance of not more than one-half of his average final compensation, provided that for this purpose a member shall be deemed to have retired at age 65 and amounts earned after reaching that age shall not be included in average final compensation. Such additional amounts so deposited shall become a part of the member's accumulated contributions, provided that upon retirement they shall be treated as excess contributions returnable to the member as an annuity of equivalent actuarial value and shall not be considered in computing the pension; and

(4) Notwithstanding paragraphs (1) through (3) of this subsection, no deductions shall be made from a member's salary if the employer's contribution as to such member is in default.

(b) The accumulated contributions of a member, which contributions are withdrawn by him or are payable in the event of his death, shall be paid from the annuity savings fund. Upon the retirement of a member, his accumulated contributions shall be transferred from the annuity savings fund to the pension accumulation fund.



§ 47-2-52. Employer's duty to deduct and report employee contributions; duty of chief fiscal officer to remit employee contributions; effect of failure to comply

Each employer responsible for the payment of compensation to contributing members shall deduct and collect from each member's salary the employee contributions required under the retirement system and shall make a monthly report of such actions in such manner and form as are required by the chief fiscal officer of his employer. Such deductions may be made from future payments or reimbursement check to the employer. It shall be the duty of the chief fiscal officer of each employer to make monthly remittance of employees' contributions to the board of trustees. Should any employer fail to collect employee contributions or to make reports as required in this Code section, the appropriate employer shall withhold all funds allotted to such employer until he has fully complied with this Code section.



§ 47-2-53. Effect of failure of any employee, employer, or reporting official to make contributions or to make reports with respect to employment and membership

Any other provisions of law to the contrary notwithstanding, if any employee, his employer, or the designated reporting official fails to make such reports properly as are required under this chapter with respect to employment or membership or to make contributions, the board of trustees, after having exhausted all administrative efforts to obtain such reports or contributions, is authorized to and shall declare null and void any and all benefits which would have otherwise accrued to the employee if the proper reports and contributions had been made, provided that those contributions which had been previously credited to the individual's annuity savings fund shall be forthwith refunded. In addition, such individual shall no longer be a member nor henceforth be eligible for membership.



§ 47-2-54. Payment of state employee contributions on behalf of employees; inclusion of contributions in compensation for determining benefits; adjustment in compensation of state employees; "pick-up" contributions

(a) As used in this Code section, the term "member" shall not include a member who, prior to July 1, 1980, elected to cease making contributions to the retirement system.

(b) On and after July 1, 1980, each employer shall pay to the retirement system, on behalf and to the credit of each member during each and every payroll period (1) the employee membership contributions specified in Code Section 47-2-51 for membership service acquired after June 30, 1980, and (2) the group term life insurance contributions required under Code Section 47-2-128 for group term life insurance coverage, except that each employer shall continue to cause to be deducted from the earnable compensation of each member for each and every payroll period one-half of 1 percent of his earnable compensation.

(c) Of the one-half of 1 percent deducted from the earnable compensation of members, one-quarter of 1 percent shall be credited to each member's account in the annuity savings fund, and the remaining one-quarter of 1 percent shall be credited to the group term life insurance fund, as provided in Code Section 47-19-10, in lieu of the deduction required under Code Section 47-2-128. If a member is not covered by group term life insurance, the entire one-half of 1 percent deducted from his earnable compensation shall be credited to his individual account in the annuity savings fund.

(d) The monthly employee contributions made by the employer on behalf of any member under this Code section shall be used in the computation of the member's earnable compensation for the purpose of computing retirement benefits and group term life insurance payments, if applicable.

(e) All members shall retain, have, and be subject to all other rights, privileges, obligations, and duties specified by other provisions of this chapter; and all such other provisions shall remain of full force and effect with respect to any matter not specifically provided for in this Code section.

(f) With respect to members covered by Code Section 47-2-244, the employers shall pay employee contributions on the same basis as under subsection (b) of this Code section. Such members shall continue to have deducted from their earnable compensation the additional amount of employee contributions required by Code Section 47-2-244.

(g) With respect to any persons who have retired or who will retire under Code Section 47-2-244, the contributions paid under subsection (e) of this Code section shall be included in current salary and used for the purpose of computing the monthly retirement benefits under Code Section 47-2-244 and for the purpose of computing group term life insurance payments, if applicable. The monthly retirement benefit of each person who retired before July 1, 1980, shall be increased accordingly, effective July 1, 1980.

(h) This Code section shall not apply to city or county officials or employees who are members of the retirement system but who are considered state employees only for the purpose of membership in the retirement system, provided that this Code section shall apply to officials and employees of county boards of health who are members of the retirement system.

(i) It is determined by the General Assembly of Georgia that an adjustment in the compensation of state employees is necessary to assure the future actuarial soundness of the Employees' Retirement System of Georgia and to preserve and protect the fiscal integrity of the Employees' Retirement System of Georgia so as to ensure the future payment of retirement benefits and allowances to those entitled to same. Therefore, in addition to the employee membership contributions required by subsections (b) and (c) of this Code section, from and after July 1, 1982, as an adjustment in compensation, each employer shall cause to be deducted from the earnable compensation of each member for each and every payroll period an additional 1 percent of such earnable compensation. This additional 1 percent deducted from the earnable compensation of members shall be paid monthly to the board of trustees and shall be credited to the individual accounts of the members in the annuity savings fund. This subsection shall not be construed and is not intended so as to have any effect whatsoever on any amounts of contributions paid to any retirement system other than the Employees' Retirement System of Georgia.

(j) The employee contributions described in this Code section that are credited to the member's annuity savings account, although designated as employee contributions, are being paid by the employer as "pick-up" contributions in accordance with Section 414(h) of the federal Internal Revenue Code. As such, these contributions are mandatory and no member is entitled under any circumstances to receive such contributions in cash in lieu of having them contributed to the retirement system. Such contributions shall be 100 percent vested for all purposes under the retirement system.



§ 47-2-55. Pension accumulation fund; purposes; employer contributions; crediting of interest and dividends earned on funds of the retirement system

The pension accumulation fund shall be the fund in which shall be held the reserves for all annuities in force and from which shall be paid all annuities and all benefits in lieu of annuities under this chapter. If a beneficiary is restored to membership, his or her annuity reserve shall be transferred from the pension accumulation fund to his or her individual account in the annuity savings fund. The pension accumulation fund shall also be the fund in which are accumulated all reserves for the payment of all pensions and other benefits payable from contributions made by employers and from which are paid all such pensions and other benefits. Employer contributions shall consist of a percentage of the earnable compensation of members, to be known as the "normal cost contribution," and an additional percentage of such earnable compensation, to be known as the "unfunded accrued liability contribution." These contributions shall be borne by appropriations from state and federal funds. The percentage rate of each portion of the employer contribution shall be fixed on the basis of the liabilities of the retirement system, as shown by actuarial valuation, as provided for in subsection (b) of Code Section 47-2-26, subject to the provisions of Code Section 47-20-10. All interest and dividends earned on the funds of the retirement system shall be credited to the pension accumulation fund. Once each year the board of trustees shall transfer from the pension accumulation fund to the annuity savings fund such amounts as are sufficient to allow regular interest on the balances of the individual accounts of members in the annuity savings fund.



§ 47-2-56. Maintenance of annuity and pension reserves and payment of benefits under this chapter as obligations of the pension accumulation fund; permissible uses of assets of the fund

The maintenance of annuity reserves and pension reserves, the crediting of regular interest to the annuity savings fund under Code Section 47-2-55, and the payment of all pensions, annuities, retirement allowances, refunds, and other benefits granted under this chapter shall be obligations of the pension accumulation fund, except as provided in paragraph (3) of subsection (c) of Code Section 47-2-128. All assets of the pension accumulation fund and all income, interest, and dividends derived from deposits and investments shall be used for the payment of such obligations and for no other purposes.



§ 47-2-57. Certification of normal cost and unfunded accrued liability contribution rates to employers; provision in employer's budget for employer contributions

On or before June 1 of each year, the normal cost and unfunded accrued liability contribution rates, as determined on the basis of the last actuarial valuation, shall be certified by the board of trustees to the director or chief administrative officer of each employer having members in its employ. Each such employer shall make provision in its annual budget for funds with which to pay to the board of trustees an amount equal to the normal cost contributions and the unfunded accrued liability contributions on the earnable compensation of all contributing members under their administration and for an additional amount as expense for the operation of the retirement system.



§ 47-2-58. Commencement date for contributions to retirement system

Reserved. Repealed by Ga. L. 2010, p. 1207, § 6, effective July 1, 2010.



§ 47-2-59. Effective date of chapter; effect of budget appropriations on obligation of state agency or other employer to make contributions

This chapter shall become effective on February 3, 1949, but neither a state agency nor any other employer or member shall be obligated to make contributions for the pensions and annuities under this chapter until after that agency or other employer has made provision in its annual budget for funds for the contribution of its part of such pensions and annuities.



§ 47-2-60. Expense fund; purposes

The expense fund shall be the fund to which shall be credited state or federal funds, or both, to pay the administrative expense of the retirement system and from which shall be paid all expenses incurred in the administration and operation of the retirement system.






Article 4 - Membership in the Retirement System

§ 47-2-70. Determination of membership; termination of membership

(a) After January 1, 1950, any person who becomes an employee of any employer which operates under a merit system of personnel administration and which is covered by the retirement system shall become a member of the retirement system as a condition of his or her employment, except as otherwise specifically excluded.

(b) The membership of any person shall terminate if he or she retires under this retirement system, withdraws his or her contributions, or renders less than one year of service within a period of five consecutive years as a member. No benefit under the retirement system shall accrue to a member's account while he or she is not in service as an employee and no contribution shall be made to the retirement system by the member, the state, or any other employer during any such time.

(c) The board of trustees may continue the membership of any person while such person is on leave of absence with stipend for professional training when such leave is approved in writing by the employer for which the employee renders service, provided that a member who receives a stipend while on leave for professional training shall make a monthly contribution to the retirement system, which contribution shall be the same basic percentage of his or her salary as an employee as he or she contributed in the last month prior to the effective date of leave. A member shall be considered as being in service while on such leave.



§ 47-2-70.1. Employees of new state agencies

(a) As used in this Code section, the term:

(1) "Employee" means full-time officers and employees of a new state agency; provided, however, that such term shall not mean an individual classified by an employer as an independent contractor or a leased employee within the meaning of Section 414(n) of the Internal Revenue Code, even if such individual is later reclassified by the Internal Revenue Service as a common law employee.

(2) "Employer" means a new state agency paying the compensation of an employee.

(3) "New state agency" means any department, division, board, bureau, commission, institution, or other agency of the state or any state public authority which first becomes established or active on or after July 1, 1992.

(4) "State public authority" means any public authority or public corporation created by general law to carry out state purposes or functions, and the term does not include public authorities created by general law to carry out purposes or functions within or on behalf of counties, municipalities, or other political subdivisions and which are activated by action of individual political subdivisions.

(b) Except as otherwise provided by subsection (c) of this Code section, the employees of a new state agency shall be members of the retirement system as a condition of employment without the necessity of any further amendment to this chapter to include specifically such employees as members of the retirement system. The employers of such employees shall have the same duties and obligations that are applicable to other employers under the retirement system. The employees of new state agencies shall be subject to the provisions of Code Section 47-2-334, except that if a member of the retirement system becomes an employee of a new state agency without any break in service, the member shall retain the same status which the member possessed at the time of becoming an employee of the new state agency.

(c) If the law which establishes or activates a new state agency prohibits officers or employees of the new state agency from being members of the retirement system or limits membership to specified officers or employees of the new state agency, then the provisions of such law shall control over the provisions of subsection (b) of this Code section.

(d) (1) As used in this subsection, the term:

(A) "Corporation" means the Georgia Lottery Corporation created by Code Section 50-27-4.

(B) "Section 401(k) plan" means the deferred compensation plan offered by the state for public employees pursuant to Section 401(k) of the federal Internal Revenue Code on July 1, 1998, as now or subsequently amended.

(C) "Termination date" means the earlier of:

(i) The date on which the corporation receives a favorable ruling from the federal Internal Revenue Service as to the corporation's participation in the Section 401(k) plan; or

(ii) The date on which the corporation establishes a tax qualified retirement plan for its officers and employees.

(2) Notwithstanding the provisions of subsection (c) of this Code section, no person employed as an officer or employee of the corporation on or after the termination date shall be a member of this retirement system. Any member who on the termination date is a member of this retirement system may make an irrevocable election to retain membership in this retirement system by notifying the board of trustees in writing not later than 60 days following the termination date. Any person who so elects to remain a member of this retirement system shall not be eligible to participate in any tax qualified retirement plan offered by such corporation.

(3) If the corporation participates in the Section 401(k) plan, it shall not be authorized to maintain for its officers and employees any tax qualified retirement plan other than the plan qualified under Section 457 of the federal Internal Revenue Code on July 1, 1998.

(4) The corporation's participation in either the Section 401(k) plan or any tax qualified retirement plan maintained by the corporation shall be subject to the following conditions:

(A) The maximum percentage of a participant's annual salary which the corporation may pay into the plan for or on behalf of the participant shall not exceed 7 1/2 percent; and

(B) Each participant shall have a vested interest in employer contributions in accordance with the schedule in the subaccount of the Section 401(k) plan providing for employer contributions which is in existence on July 1, 1998, as now or hereafter amended.



§ 47-2-71. Membership in Employees' Social Security Coverage Group

(a) Any other provisions of law to the contrary notwithstanding, and pursuant to Article VII, Section III, Paragraph I and Article III, Section X of the Constitution of Georgia and Chapter 18 of this title, there is established as of July 1, 1956, Division A of the Employees' Retirement System of Georgia as a separate coverage group to be specifically known as the "Employees' Social Security Coverage Group."

(b) Any person who joins the retirement system as a contributing member on or after the execution date of the contract extending social security coverage shall become a member of Division A.

(c) The retirement allowance of any member of Division A who retires under this chapter and accepts employment from any state department or any agency which is supported in whole or in part by state funds, regardless of the source of such funds, shall be suspended during such time of his or her employment. If he or she is employed in a department subject to this chapter, he or she shall again become a member of Division A but shall contribute only the required social security tax. Upon separation of such member from state employment for any cause, all rights shall be vested in such member the same as if he or she had continued under his or her option to retire.

(d) Any other provisions of law to the contrary notwithstanding, any required employee tax for social security coverage not otherwise retained by employer fiscal officers shall be deducted from each Division A member's individual annuity savings account by the retirement system for payment of such required tax. If the member's annuity savings account is insufficient to cover the required amount of employee tax, it shall be the duty of the fiscal officer of his or her employer to deduct from the current salary of the member such amounts as are necessary for payment of the employee tax. For those members of Division A covered for social security, it shall be the duty of the fiscal officers of the various employers to retain from each of the 5 1/2 percent employee-7 1/2 percent employer contributions for retirement system purposes, 2 percent of the member's first $4,200.00 annual wages, such amount to apply toward the employee-employer tax required under the Social Security Act. Any additional rate of employee-employer tax for social security shall result in a corresponding increase in the amount of tax payable by the employee and employer. All employee-employer taxes required under the Social Security Act after December 31, 1956, shall be retained by the fiscal officers of the various employers and reported to the board of trustees in accordance with rules and regulations established by the board of trustees. In order to facilitate the making of deductions and to simplify the reporting thereof for those members of Division A covered for social security, the board of trustees shall adopt such tables of employer and employee contributions as will result in uniform monthly contributions to the retirement system throughout the year. Such tables as adopted by the board of trustees shall not be placed in effect prior to January 1, 1963.

(e) Any member of Division A who has reached age 65 may, upon written application to and approval by the board of trustees, discontinue contributions which provide retirement benefits under this chapter. However, the employee tax provided under the Social Security Act shall be paid by the member.



§ 47-2-72. Procedure for electing not to become a member

Any other provision of this article to the contrary notwithstanding, any person who first becomes an employee of an employer at age 60 or later may elect not to become a member of this retirement system. Such election shall be made in writing to the board within 30 days of first becoming an employee of an employer; otherwise, the person shall become a member of this retirement system. The election provided for in this subsection shall be irrevocable.



§ 47-2-73. Election of retirement system by members of Georgia Judicial Retirement System; effect of subsequent legislation

(a) (1) Any provision of this chapter or Chapter 23 of this title to the contrary notwithstanding, any member of the Georgia Judicial Retirement System who is vested for a normal retirement benefit and who without a break in service becomes the head of a state department or agency or who is appointed by the Governor to a full-time salaried position on a state board or commission may make a one time irrevocable election to remain a member of the Georgia Judicial Retirement System or to become a member of this retirement system.

(2) If a person subject to this subsection elects to remain a member of the Georgia Judicial Retirement System, the employer and employee shall make all contributions to such retirement system and perform such other acts as are required by law or regulation.

(3) This subsection shall be applicable to each person who was a member of the Georgia Judicial Retirement System on July 1, 2000, and to any person who becomes a member after that date. Any person eligible to make the election provided for in this subsection shall do so in writing to the board of trustees of this retirement system and the Board of Trustees of the Georgia Judicial Retirement System not later than September 30, 2000, or within 60 days after the date he or she became subject to this Code section. Once made, the election is irrevocable.

(4) Any person subject to this subsection who elects to become a member of this retirement system may have accumulated contributions under the Georgia Judicial Retirement System transferred to this retirement system. The Board of Trustees of the Georgia Judicial Retirement System shall pay to the board of trustees of this retirement system all employer and employee contributions made by or on behalf of the member, together with regular interest. The member shall be granted only so much creditable service as such amount will warrant without creating any accrued actuarial unfunded liability as to this retirement system; provided, however, that such service credits shall not be used in determining the qualifications of a member for benefits other than vested rights or disability, death, or normal service retirement allowances.

(b) The provisions of this Code section shall not become a part of the employment contract and shall be subject to subsequent legislation; provided, however, that no person who has made the election provided by this Code section shall be affected by any subsequent legislation.






Article 5 - Service Creditable Toward Retirement Benefits

§ 47-2-90. Rules and regulations with regard to credit for service; credit for service in the Georgia National Guard, Georgia State Guard, and General Assembly

(a) The board of trustees shall establish rules and regulations setting forth the amount of service in a year which is equivalent to one year of creditable service.

(b) In no case shall more than one year of service be creditable for all service in one calendar year.

(c) One year of creditable service shall be given for each year of service in the Georgia National Guard, Georgia State Guard, or the General Assembly, provided that no credit shall be given for such service unless the individual was a member of the retirement system at that time; provided, further, that no more than five years of creditable service may be so obtained.



§ 47-2-91. Credit for accumulations of forfeited annual and sick leave

(a) As used in this Code section, the term:

(1) "Classified member" means a member of the retirement system who is in the classified service as defined in Code Section 45-20-2.

(2) "Commissioner" means the commissioner of administrative services provided for by Code Section 50-5-1.

(3) "Compensatory time" means time off from work which is used in lieu of annual or sick leave to offset overtime service rendered by an employee when the employee is compensated by a fixed salary and is not financially compensated for such overtime service.

(4) "Elected state official" means the Governor, Lieutenant Governor, each member of the Public Service Commission, the Secretary of State, Attorney General, State School Superintendent, Commissioner of Insurance, Commissioner of Labor, Commissioner of Agriculture, each Justice of the Supreme Court, and each Judge of the Court of Appeals.

(5) "Unclassified member" means any member of the retirement system who is in the unclassified service as defined in Code Section 45-20-2 or who is otherwise not covered by the rules and regulations of the State Personnel Board, including elected state officials.

(b) (1) Accumulated days of forfeited annual and sick leave for which a member has not been paid shall constitute creditable service if such member has at least six months of such forfeited leave at the time of the member's retirement. The member shall be given one month of creditable service for each 20 days of forfeited annual and sick leave. Upon retirement of a classified member, the employer shall certify to the board of trustees the total amount of that member's forfeited annual and sick leave based on leave records for periods of service where employers have maintained adequate leave records. For periods of service where no leave records are available for classified members, forfeited leave for an undocumented period may be computed as provided in subsection (i) of this Code section. The determination of accumulated days of forfeited annual and sick leave for unclassified members shall be based on leave records for periods of service where employers have maintained adequate leave records. For periods of service where no leave records are available, forfeited leave for unclassified employees shall be computed as follows:

(A) When 15 years or more of leave records are available for an unclassified member, the determination of forfeited leave for undocumented periods shall be computed as provided in subsection (i) of this Code section; or

(B) When less than 15 years of leave records are available for an unclassified member, the determination of forfeited leave for undocumented periods shall be based on the one-year average amount of forfeited annual and sick leave calculated by the commissioner pursuant to subsection (f) of this Code section and as provided in subsection (g) of this Code section, subject to the limitation in subsection (j) of this Code section.

(2) For both classified and unclassified members, each employer shall contribute the same amount as would have been contributed by the employer had the member obtaining creditable service for forfeited annual and sick leave remained in state employment without change in compensation for a period of time equal to the amount of forfeited annual and sick leave for which creditable service is obtained.

(c) For unclassified members, the maximum number of days of annual and sick leave which may be accumulated in one year shall be in accordance with the rules and regulations of the State Personnel Board governing employees in classified service, as defined in Code Section 45-20-2.

(d) For the purposes of this Code section, compensatory time shall not be applicable to elected state officials and no elected state official may offset any annual or sick leave taken by any such official by any compensatory time which might otherwise be applicable to such official.

(e) When accumulated forfeited annual and sick leave is claimed for the purposes of this Code section by an elected state official based on records maintained by or pursuant to the order or supervision of the elected state official, any such accumulated annual and sick leave accepted by the board of trustees shall, in addition to such records, be based on the elected state official's sworn statement that the amount of accumulated forfeited annual and sick leave claimed by the elected state official is true and correct.

(f) The commissioner shall select a random representative sample of employees who, as of June 30, 1985, have ten years or more of continuous service in the classified service as defined by Code Section 45-20-2. From an examination of the personnel records of the members in the sample, the commissioner shall calculate an annual average of the number of days of annual leave taken and an annual average of the number of days of sick leave taken by the members in the sample. The average days for annual leave taken and the average days for sick leave taken shall then each be deducted, respectively, from the maximum number of days of annual leave and the maximum number of days of sick leave which may be accumulated in one year under rules and regulations of the State Personnel Board by an employee in the classified service as defined by Code Section 45-20-2. The two figures resulting after making such reductions shall be added together and the resulting figure shall be forfeited annual and sick leave for each year of membership service for the purposes of subsection (g) of this Code section, subject to the limitation in subsection (j) of this Code section.

(g) The average amount of forfeited annual and sick leave calculated by the commissioner pursuant to subsection (f) of this Code section shall be supplied by that officer to all employers. When less than 15 years of leave records are available, the determination of forfeited annual and sick leave for unclassified employees with undocumented periods may be certified by the employer based on the average amount of forfeited annual and sick leave supplied by the commissioner. The amount which may be so certified shall be calculated by multiplying the figure representing the one-year average of forfeited annual and sick leave by the number of years of membership service for which leave records were not available at the time of retirement, subject to the limitation in subsection (j) of this Code section.

(h) For any member whose membership service includes service as both a classified and unclassified member, both classified and unclassified service may be considered in qualifying for undocumented forfeited annual and sick leave calculations based on 15 or more years where employers have maintained adequate records of annual and sick leave taken by members. When 15 or more years of leave records are available through a combination of both classified and unclassified service, forfeited annual and sick leave for an undocumented period may be computed as provided in subsection (i) of this Code section. When less than 15 years of leave records are available through a combination of both classified and unclassified service for a member, then the undocumented forfeited leave for the unclassified service shall be calculated pursuant to subsection (g) of this Code section and undocumented forfeited leave for classified service shall be calculated pursuant to subsection (i) of this Code section, subject to the limitation in subsection (j) of this Code section. The two calculations shall then be added together to determine the total amount of forfeited leave for the undocumented period.

(i) The formula provided by this subsection may be utilized for computation of forfeited annual and sick leave during the undocumented periods of service described in paragraph (1) of subsection (b) and subparagraph (b)(1)(A) of this Code section. The formula is as follows:

(1) Compute the maximum earnable sick and annual leave for the undocumented period;

(2) Compute the total sick and annual leave taken for all periods in which documentation is available;

(3) Compute the average sick and annual leave taken per month by dividing the answer under paragraph (2) of this subsection by the total number of documented months;

(4) Multiply the answer under paragraph (3) of this subsection by the total number of months in the undocumented period; and

(5) Subtract the answer under paragraph (4) of this subsection from the answer under paragraph (1) of this subsection to determine total leave earned and not taken during the undocumented period.

(j) For unclassified employees who have less than 15 years of leave records available, the determination of forfeited annual and sick leave shall be limited to the lesser of the amount calculated pursuant to subsections (f) and (g) of this Code section or the average of actual forfeited annual and sick leave for which leave records are available, whichever is less.

(k) The board of trustees may adopt rules and regulations, not inconsistent with the provisions of this Code section, to aid in administering and carrying out the provisions of this Code section.



§ 47-2-92. Reestablishment of service credit after withdrawal of accumulated contributions from this retirement system or the Teachers Retirement System of Georgia; payments required to obtain credit

Any present member who has withdrawn accumulated contributions from either the Employees' Retirement System of Georgia or the Teachers Retirement System of Georgia, or both, may, after two years of service as a contributing member, reestablish the creditable service for which the member would have been eligible if the accumulated contributions had not been withdrawn, provided that the member repays into the retirement system an amount equal to the amount withdrawn, together with regular interest at the rate of 4 1/4 percent per annum from the date of withdrawal to the date of repayment, which contributions and interest shall be placed in the participant's individual account in the annuity savings fund. Upon receipt of notice from this retirement system to the Teachers Retirement System of Georgia that a member has repaid to this retirement system contributions previously withdrawn from the Teachers Retirement System of Georgia, the Teachers Retirement System of Georgia shall pay an employer contribution plus regular interest into the Employees' Retirement System of Georgia. The amount of the employer contribution shall be 6 percent of the reported compensation of the member during membership in the Teachers Retirement System of Georgia.



§ 47-2-93. Credit for service rendered after December 31, 1953, by persons who were not members at the time; payments required to obtain credit

Any other provisions of this law to the contrary notwithstanding, any member of this retirement system who received compensation from the state for services rendered by him after December 31, 1953, but who did not become a member until a later date, may receive credit for any service rendered after December 31, 1953, and before the date he became a member of this retirement system by paying the employee contributions that would have been paid by him if he had been a member during that time. No such credit shall be given except for full-time state employment. The board of trustees is authorized to promulgate rules and regulations necessary to carry out this Code section.



§ 47-2-94. Service credit provided for persons whose membership was terminated for failure to render at least one year of service in a five-year period

Any current member whose membership has previously been terminated because that member rendered less than one year of service in a period of five consecutive years and who has never withdrawn the contributions he or she made during such previous membership shall receive credit, after one year of active service as a contributing member, for the creditable service accumulated under the previous membership.



§ 47-2-95. Credit for service during World War I, World War II, or the Korean Conflict; credit for service in the Georgia National Guard or the Georgia State Guard

Reserved. Repealed by Ga. L. 2010, p. 1207, § 11, effective July 1, 2010.



§ 47-2-96. Prior service credit; payments required to obtain credit

(a) Any member of this retirement system who was previously an active member of the Georgia Judicial Retirement System and who has not withdrawn his or her employee contributions from such retirement system may elect to have all contributions made by or on behalf of such member transferred from such retirement system to this retirement system. Any such member shall notify the board of trustees of each retirement system.

(b) Upon receipt of the notice provided for in subsection (a) of this Code section, the Board of Trustees of the Georgia Judicial Retirement System shall transfer to the board of trustees of this retirement system all employer and employee contributions paid by or on behalf of the employee, together with regular interest thereon. The member is authorized, but not required, to pay such additional amount to the board of trustees as the member desires.

(c) If a member of this retirement system has withdrawn his or her employee contributions from the Georgia Judicial Retirement System, he or she may obtain creditable service in this retirement system as provided in subsection (d) of this Code section by paying to the board of trustees of this retirement system such amount as the member desires.

(d) Upon receipt of the funds provided for in subsection (b) or (c) of this Code section, the board of trustees of this retirement system shall credit the member with only the number of years of creditable service, not to exceed the actual years of prior service, as the amount so transferred or paid shall warrant without creating any accrued liability as to this retirement system; provided, however, that no member shall be granted creditable service in excess of the service to which he or she was credited under the Georgia Judicial Retirement System.



§ 47-2-96.1. Creditable service for temporary full-time employment by legislative branch

Repealed by Ga. L. 2010, p. 1207, § 13, effective July 1, 2010.



§ 47-2-96.2. Creditable service for uncredited full-time service with executive branch

Repealed by Ga. L. 2010, p. 1207, § 14, effective July 1, 2010.



§ 47-2-97. Applicability of creditable service under Code Section 47-2-93 or subsection (b) of Code Section 47-2-96 toward involuntary separation benefits; requirement as to full-time employment for credit

Reserved. Repealed by Ga. L. 2010, p. 1207, § 15, effective July 1, 2010.



§ 47-2-98. Creditable service for member who was officer or employee of Georgia Housing and Finance Authority.

(a) As used in this Code section, the term:

(1) "Authority" means the Georgia Housing and Finance Authority established by Chapter 26 of Title 50.

(2) "Proof of prior employment" means pay records, income tax withholding records, or other records of the authority which are sufficient to establish to the satisfaction of the board of trustees the prior employment record of an officer or employee of the authority.

(b)(1) Any member of this retirement system who became a member on or after July 1, 1995, and who, immediately prior to becoming a member, was an officer or employee of the authority shall, upon furnishing proof of prior employment to the board of trustees and subject to the provisions of paragraph (2) of this subsection, be eligible to receive creditable service under this retirement system for such prior service.

(2) A member subject to this Code section shall have the option to transfer all or a portion of his or her vested interest in the pension plan maintained by the authority prior to the date he or she became a member of this retirement system to satisfy all or a portion of the cost to receive creditable service allowed pursuant to paragraph (1) of this subsection. Any funds transferred pursuant to such option shall be credited to the officer's or employee's annuity account established by the retirement system. The member shall be authorized, but not required, to supplement such amount so transferred. The member shall receive such creditable service as the combination of funds so transferred or paid would warrant without creating any additional accrued liability of the retirement system, up to the maximum amount of creditable service allowed by paragraph (1) of this subsection.



§ 47-2-99. Applicability of creditable service under Code Section 47-2-334 and Chapter 22 of this title; obtaining service and application for creditable service

(a) Any member of the retirement system, including a member subject to the provisions of Code Section 47-2-334, who was, at any time prior to becoming a member, employed by an employer as a temporary full-time employee, may obtain up to 12 months of creditable service for such service as a temporary full-time employee under the conditions contained in this Code section; provided, however, that no such credit shall be granted for any period which was covered under Chapter 22 of this title, relating to the Georgia Defined Contribution Plan.

(b) Any person desiring to obtain the creditable service authorized by subsection (a) of this Code section shall make application in such manner as the board of trustees deems proper; tender to the board of trustees such proof of the prior employment as the board shall deem necessary; and pay to the board of trustees the employer and employee contributions as would have been paid if the member had been a member at the time of performing such prior service, together with regular interest thereon compounded annually to the date of payment.

(c) Application for creditable service authorized by subsection (a) of this Code section must be received by the board of trustees not later than June 30, 2001, or 24 months after the member becomes a member of the retirement system, whichever date is later.



§ 47-2-100. Additional creditable service

(a) Any member of this retirement system may obtain up to an additional three years of creditable service as provided in this Code section. In order to obtain such additional creditable service, the member must:

(1) Make application to the board of trustees in such manner as the board deems appropriate. Such application and payment must be made in conjunction with and simultaneously with the member's application for retirement. If the application for retirement is withdrawn or denied, the application to purchase creditable service shall be void; and

(2) Pay to the board of trustees an amount determined by the board of trustees to be sufficient to cover the full actuarial cost of granting the creditable service as provided in this Code section.

(b) Upon receipt of an application for additional creditable service, the board of trustees shall certify to the applicant the amount of the payment required by paragraph (2) of subsection (a) of this Code section.

(c) No creditable service obtained pursuant to this Code section shall be used to calculate the amount of creditable service required to qualify for a benefit under subsection (a) of Code Section 47-2-110 or Code Section 47-2-122.






Article 6 - Retirement and Eligibility for a Retirement Allowance

§ 47-2-110. Retirement ages; application and eligibility for a retirement allowance; suspension of retirement allowance upon reemployment; health benefits

(a) (1) (A) Upon written application to the board of trustees, any member in service who has reached 60 years of age or who has 30 years of creditable service may retire on a service retirement allowance, provided that he or she has at least five years of creditable service; provided, further, that if he or she became a member after July 1, 1968, he or she has at least ten years of creditable service. The effective date of retirement shall be the first of the month in which the application is received by the board of trustees, provided that no retirement application will, in any case, be effective earlier than the first of the month following the final month of the applicant's employment. Applications for retirement shall not be accepted more than 90 days in advance of the effective date of retirement. Separation from service pending approval of the retirement application shall not affect eligibility for a retirement allowance. The provisions of this subsection regarding the effective date of retirement shall apply to all persons making application for retirement on or after March 15, 1979, and to all persons who have made application prior to March 15, 1979, but to whom payments from the retirement system have not commenced as of that date. Each employer shall certify to the board of trustees the date on which the employee's employment is or will be severed.

(B) If the employee has not reached normal retirement age on the effective date of retirement, the employer shall certify that no agreement exists to allow the employee to return to service, including service as or for an independent contractor. Any return to employment or rendering of any paid service by such employee, including service as or for an independent contractor, for any employer within two consecutive calendar months of the effective date of retirement shall render the severance invalid, nullifying the application for retirement.

(2) Normal retirement age, for purposes of the retirement system, shall be the date the employee has reached 60 years of age, provided that he or she has at least ten years of creditable service or the age of an employee on the date he or she attains 30 years of creditable service; provided, however, that the provisions of this paragraph are subject to change by future legislation in order to comply with federal regulations. For those members who are in service with the Uniform Division of the Department of Public Safety as an officer, noncommissioned officer, or trooper, officers and agents of the Georgia Bureau of Investigation, conservation rangers of the Department of Natural Resources, or in the Department of Revenue as an alcohol and tobacco officer or agent, normal retirement age shall be the date the employee has reached 55 years of age, provided that he or she has at least ten years of creditable service. For purposes of Section 402(l) of the federal Internal Revenue Code regarding distributions from governmental plans for health and long-term care insurance for public safety officers, normal retirement age shall be the earliest date when the employee has satisfied the requirements for a retirement allowance under the retirement system. Except as provided under Article 2 of Chapter 1 of this title, a member's right to his or her retirement allowance is nonforfeitable upon attainment of normal retirement age.

(b) (1) As used in this subsection, in addition to the definition provided in Code Section 47-2-1, the term "employer" shall also include the retired member's last employer which reported to the retirement system prior to the member's effective date of retirement. Such term shall also include the Board of Regents of the University System of Georgia.

(2) Except as provided in this subsection, if a member accepts paid employment with or renders services for pay to any employer, including, without limitation, service directly or indirectly as or for an independent contractor, after his or her retirement, payment of his or her retirement allowance shall be suspended and no contributions to the retirement system shall be made on account of such service either by that member or his or her employer, provided that, upon termination of such service, all rights shall vest in that member as if he or she had continued his or her option to retire.

(3) The retirement allowance of a retired member who accepts employment with or renders services to any employer after his or her retirement shall not be suspended if the employee has attained normal retirement age or has not been employed by or rendered service for any employer for at least two consecutive calendar months and performs no more than 1,040 hours of paid employment or paid service, including, without limitation, service as or for an independent contractor, for the employer in any calendar year; provided, however, that return to service as or for an independent contractor shall not result in the suspension of an employee's retirement allowance if the employing agency certifies to the board of trustees that:

(A) The contracting entity has multiple employees;

(B) The contracting entity has multiple contracts, and the contracts are not limited to employers, as such term is defined in Code Section 47-2-1; and

(C) The contractual relationship with the employer was not created to allow a retired employee to continue employment after retirement in a position similar to the one he or she held before retirement.

(4) Any employer that employs a retired plan member shall within 30 days of the employee's accepting employment notify the board of trustees in writing stating the name of the plan member and the number of hours the employee is expected to work annually and shall provide such other information as the board may request. If the retired plan member performs more than 1,040 hours in any calendar year, the employer shall so notify the board of trustees as soon as such information is available. Any employer that fails to notify the board of trustees as required by this subsection shall reimburse the retirement system for any benefits wrongfully paid. It shall be the duty of the retired plan member seeking employment by the employer to notify the employer of his or her retirement status prior to accepting such position. If a retired plan member fails to so notify the employer and the employer becomes liable to the retirement system, the plan member shall hold the employer harmless for all such liability.

(c) The board of trustees is authorized to provide by rule or regulation for the payment of benefits to members or beneficiaries of the retirement system at a time and under circumstances not provided for in this chapter to the extent that such payment is required to maintain the retirement system as a "qualified retirement plan" for the purposes of federal income tax laws.



§ 47-2-111. Persons eligible to retire at age 55

Any other provision of this chapter to the contrary notwithstanding, any member employed by the Uniform Division of the Department of Public Safety as an officer, a noncommissioned officer, or a trooper; by the Georgia Bureau of Investigation as an officer or agent; by the Department of Natural Resources as a conservation ranger; or by the Department of Revenue as an alcohol and tobacco officer or agent or as an officer or agent of the Special Investigations Unit shall be eligible to retire at age 55 if he or she has the minimum number of years of creditable service provided in Code Section 47-2-110, and upon retirement such member shall be paid not less than the service retirement allowance which would have been payable to such member upon service retirement at age 65 without a change in compensation and with the same number of years' creditable service to which such member is entitled at the time of retirement.






Article 7 - Retirement Allowances, Disability Benefits, Spouses' Benefits

§ 47-2-120. Retirement allowances

(a) Upon service retirement, a member shall receive a service retirement allowance which shall consist of:

(1) An annuity which shall be the actuarial equivalent of his or her accumulated contributions at the time of his or her retirement; and

(2) A pension equal to the annuity allowable at age of retirement, but not to exceed an annuity which would have been allowed at age 65, which pension shall be computed on the basis of his or her contributions made prior to attaining age 65, provided that any member may continue his or her contributions after attaining 65 years of age, and by so doing shall receive membership service credit for such period of time, which shall be used in the computation of retirement allowances.

(b) No person who at any time elected nonmembership shall establish, nor shall any person who transferred to the retirement system or who previously became a member shall increase, the pension set forth in paragraph (3) of subsection (a) of this Code section by reason of his employment in or transfer to another employer. No member shall be eligible for that pension unless at least 30 days of his prior service was earned within an 18 month period immediately preceding his date of membership.

(c) Anything in this chapter to the contrary notwithstanding, any member with 30 years of service, regardless of age, shall be eligible to retire forthwith and, upon retirement, shall be paid not less than the service retirement allowance which would have been payable to such member upon service retirement at age 65 with 30 years of service.

(d) Anything in this chapter to the contrary notwithstanding, any member whose current membership began prior to July 1, 1982, and who has at least 34 years of service shall be eligible to retire forthwith and upon retirement shall be paid not less than the service retirement allowance which would have been payable upon service retirement at the age of 65 had the member continued in service without further change in compensation.

(e) In the case of any member who has at least 25 but less than 30 years of creditable service and who has not reached the age of 60 years upon retirement, the service allowance set forth in subsection (a) of this Code section shall be reduced by an actuarial equivalent certified by the board of trustees. Such reduced amount shall take into consideration the member's age and number of years of creditable service at the time of retirement and shall be sufficient to permit retirement at such age or with such number of years of creditable service without creating any accrued liability against the retirement system. Such reduction shall not apply in calculating the service allowance for disability retirement or death. Any member who retires with less than 30 years of creditable service or who has not obtained the age of 60 at the time of retirement shall not become eligible for postretirement benefit adjustments until such time as the member reaches the age of 60 or would have obtained 30 years of creditable service, whichever occurs earlier.

(f) The board of trustees shall cause the actuary for the retirement system to calculate the actuarial cost to the retirement system of any salary increase granted to a member in excess of 5 percent over the 12 months immediately prior to such member's retirement date and shall notify the employing unit of such amount. Such notice shall be sent not later than 60 days following such member's retirement date. The employing unit shall pay such amount, together with the cost of such actuarial calculation, as a supplemental employer contribution to the board of trustees not later than the last day of the month following receipt of such notice.



§ 47-2-121. Optional retirement allowances

(a) A member may elect to convert the retirement allowance otherwise payable to him or her into a modified retirement allowance of equivalent actuarial value in accordance with one of the options set forth in subsections (b) through (e) of this Code section; provided, however, that the member may only make such election after he or she has become eligible to retire and before the first payment of his or her retirement allowance normally becomes due; provided, further, that if a member was or is unmarried at the time he or she retires and subsequently marries, such member may make such election not later than December 31, 1998, or within six months after the date of marriage, whichever date is later. If a member with a named living beneficiary dies or is determined to be mentally incompetent after becoming eligible to retire, his or her election, or option two in the absence of such election, shall be effective.

(b) Option one shall consist of a reduced retirement allowance which is payable during the life of the retired member, with the provision that if he dies before he has received in payments of his annuity the amount of his accumulated contributions at the time of his retirement, the balance of such amount shall be paid to the person, if any, nominated by him by written designation duly executed and filed with the board of trustees; otherwise such amount shall be paid to the retired member's estate.

(c) Option two shall consist of a reduced retirement allowance which is payable during the life of the retired member and which, upon his death, shall be continued at the same rate throughout the life of and paid to the person nominated by him by written designation duly executed and filed with the board of trustees at the time of his retirement.

(d) Option three shall consist of a reduced retirement allowance which is payable during the life of the retired member and which, upon his death, shall be continued at the rate of one-half the reduced retirement allowance throughout the life of and paid to the person nominated by him by written designation duly executed and filed with the board of trustees at the time of his retirement.

(e) Any other provisions of law to the contrary notwithstanding, until the first payment of any member's retirement allowance becomes payable and upon approval of the board of trustees, the member shall have the option, which shall be known as option four, to elect to convert his retirement allowance into any method of payments which he may deem necessary. Those payments shall be paid either to the member or, at his election, to any designated person, to the estate of the member, or to the estate of any designated person. Monthly payments under this option which are in excess of the member's monthly retirement allowance when computed without option shall be payable only for a period not to exceed five continuous years from the date of the first payment; and such monthly payments shall not exceed 135 percent of the member's monthly retirement allowance, when computed without option. Except in cases where years certain payments have been established for the member, no monthly allowance shall be payable to the beneficiary in an amount greater than the monthly allowance which would have been payable to the member's beneficiary under option two.

(e.1) When option two or three is elected and the spouse or child of the retired member who qualifies as a dependent under the Internal Revenue Code of 1986 is the person designated to receive all amounts and benefits upon the death of the retired member, option five shall consist of the added provision that in the event the spouse or dependent child predeceases the retired member, the retirement allowance payable to the retired member after the death of the spouse or dependent child shall be equal to the maximum retirement allowance which the retired member would have been entitled to receive under this chapter.

(e.2)(1) As used in this subsection, the term "retired member" means a person retired under this chapter who elected an optional allowance under this Code section with the spouse designated as the person to receive all amounts upon the death of the retired member.

(2) In the event a designated spouse predeceases a retired member and the retired member subsequently remarries, the retired member may elect to begin receiving an actuarially reduced benefit of equivalent value and reestablish on behalf of the new spouse the same option which was applicable to the deceased former spouse, but such option on behalf of the new spouse may not be reestablished until one year after the date of remarriage or until a child of the remarried couple is born, whichever is earlier.

(3) This subsection applies to retired members who retired at any time prior to July 1, 1992, as well as to those who retire on or after that date, and it is specifically provided that the election of option five under subsection (e.1) of this Code section is not necessary for the purposes of this subsection.

(e.3)(1) As used in this subsection, the term "retired member" means a person retired under this chapter who elected an optional allowance under this Code section with a child who qualifies as a dependent under the Internal Revenue Code of 1986 designated as the person to receive all amounts upon the death of the retired member.

(2) In the event a designated dependent child predeceases a retired member and the retired member is married or subsequently marries, the retired member may elect to begin receiving an actuarially reduced benefit of equivalent value and reestablish on behalf of the spouse the same option which was applicable to the deceased dependent child, but such option on behalf of the spouse may not be reestablished until one year after the date of the death of the dependent child or, in the case of the remarriage of the retired member, one year after the date the retired member remarries.

(3) This subsection applies to retired members who retired at any time prior to July 1, 1996, as well as to those who retire on or after that date.

(e.4) Option six shall consist of a reduced retirement allowance together with a partial lump sum distribution. This option may be elected by any retiring member including members electing another optional allowance under this Code section except that this option shall not be available to members retiring pursuant to Code Section 47-2-123 or members subject to the requirements of subsection (e) of Code Section 47-2-120. The amount of the lump sum distribution under this subsection may not exceed the sum of 36 months of the monthly retirement allowance the retiring member would have received had he or she not elected the partial lump sum option. The partial lump sum distribution will be made as a single payment payable at the time the first monthly retirement allowance is paid to the retired member.

(f) Any provisions of this Code section to the contrary notwithstanding, any member who has elected option three may waive the payment of one-half of the reduced retirement allowance payable to the person nominated by the member by filing a written declaration of waiver with the board of trustees. The waiver of such payments to the person nominated shall not affect or increase the reduced retirement allowance payable during the life of the retired member, but such waiver shall merely act as a forfeiture of those allowances which would otherwise have been payable to the person nominated by the retired member.

(g) Any other provisions of this Code section or of this chapter to the contrary notwithstanding, the board of trustees may, by rule or regulation, require that when a member or a retired member dies and the beneficiary is a person other than the surviving spouse of the member, the benefits payable to the beneficiary shall be paid to the beneficiary within a definite time period immediately following the death of the member or retired member.

(h) Whenever any retired member has elected an optional allowance under this Code section and the spouse is the person designated to receive all amounts and benefits upon the death of the retired member, the retired member may revoke the election at any time after the entry of a final judgment of complete divorce from the spouse so nominated or the retired member may elect to continue the optional allowance with the former spouse designated to receive all amounts and benefits upon the death of the retired member. Upon any such revocation or upon the death of the spouse of a retired member who had elected option five, the retired member may elect to begin receiving the maximum retirement allowance which the retired member would have been entitled to receive under this chapter. In the event any such retired member remarries after divorce from the former spouse and the former spouse was not continued as a beneficiary under the optional allowance after the divorce, the retired member may elect to begin receiving the applicable actuarially reduced retirement benefit of equivalent actuarial value and reestablish on behalf of the new spouse the same option which was applicable to the former spouse, but such option on behalf of the new spouse may not be reestablished until one year after the date of remarriage or until a child of the remarried couple is born, whichever is earlier.

(i) Whenever any retired member was unmarried at the time of retirement and he or she has elected an optional allowance under this Code section and has named a designated beneficiary or beneficiaries to receive all amounts and benefits upon the death of the retired member, the retired member may revoke the election at any time after the member marries or remarries and designate the current spouse as the person to receive all amounts and benefits upon the death of the retired member. In such event, the member shall receive the applicable actuarially reduced retirement benefit of equivalent actuarial value and establish on behalf of the new spouse optional allowance two, three, four, or five, as provided in this Code section. Upon the death of such spouse or upon the entry of a final order of divorce, the provisions of subsection (h) of this Code section shall become applicable.

(j)(1) Upon the death of the retired member and then the death of the person designated to receive continuing retirement benefits under option two, three, four, or five, if the total monthly benefits paid to the retired member and to such person designated to receive continuing benefits, including any partial lump-sum distribution, do not equal or exceed the retired member's accumulated contributions at the time of his or her retirement, the difference shall be refunded to the person designated in writing by the retired member to receive such a refund of this difference. If no such person is designated to receive a refund of this difference, or if such designated person has predeceased the person designated to receive continuing monthly retirement benefits, or if such designees are the same person, this difference shall be paid to the estate of the person designated to receive continuing monthly retirement benefits.

(2) Upon the death of the person designated by the retired member to receive continuing monthly retirement benefits under option two, three, four, five, or six and then the death of the retired member, if the total monthly benefits paid to the retired member prior to his or her death, including any partial lump-sum distribution, do not equal or exceed the retired member's accumulated contributions at the time of his or her retirement, the difference shall be refunded to the person designated in writing by the retired member to receive such a refund of this difference. If the person designated by the retired member to receive a refund of this difference also predeceases the retired member, or if such designees are the same person, or if no person is designated to receive a refund of this difference, this difference shall be paid to the estate of the retired member.



§ 47-2-122. Vesting of rights to a retirement allowance despite early retirement; retirement allowance payable to such persons

Except as provided in Article 2 of Chapter 1 of this title, a member's accumulated contributions shall be 100 percent vested and nonforfeitable at all times. The right to a service retirement allowance under this chapter shall vest in any member who withdraws from service with at least ten years of membership service subsequent to January 1, 1954, although the member has not yet attained 60 years of age, provided that the member has not withdrawn the member's contributions. Such member shall become entitled to a service retirement allowance (1) upon filing an application as provided in Code Section 47-2-110 and (2) upon attaining the age of 60 or, at the member's option, at any time subsequent thereto after filing such application. The retirement allowance in the case of any such member shall be the monthly amount the member would have received had the member retired on the last day the member contributed to the retirement system and at that time had been the same age as when the member actually retired. If a member with vested rights dies before reaching age 60, the member's accumulated contributions shall be paid to the member's named living beneficiary, otherwise to the member's estate.



§ 47-2-123. Allowance payable upon death, disability, or involuntary separation from employment; restrictions on separation for disability; restrictions on entitlement to involuntary separation benefits

(a) Upon the death or involuntary separation from employment without prejudice of any member in service, he or she shall be entitled to an allowance in accordance with subsection (c) of this Code section, provided that the provisions of this subsection that relate to "upon becoming involuntarily separated from employment without prejudice" shall not be applicable to any person who first becomes a member after March 31, 1972.

(b) (1) Subject to the provisions of paragraphs (2) through (5) of this subsection, any member in service who has at least 15 years of creditable service may be retired on a disability allowance by the board of trustees, upon written application to the board of trustees by the member or his or her employer and upon certification by the medical board that he or she is medically or physically incapable of further performance of his or her duties in the position he or she held at the time his or her disability originated, that incapacity is likely to be permanent, and that he or she should be retired; provided, however, that the medical board shall not consider any evidence of such disability which is not submitted within 12 months after the date the member submits his or her first application for a disability retirement. The board of trustees may retire such member not less than 30 days nor more than 90 days after execution and filing of the written application.

(2) A member making application for a disability retirement pursuant to paragraph (1) of this subsection shall at the same time submit a copy of such application together with any supporting documentation accompanying such application to his or her employing agency. The member shall thereafter provide the employing agency with any additional information or documentation which he or she submits to the board of trustees in conjunction with such application.

(3) After receipt of the notice provided for in paragraph (2) of this subsection, the head of the member's agency or his or her designee shall conduct an interview with the member applying for disability retirement; provided, however, that any designee of the head of an agency shall be an official at such agency who is above the level of the applicant's immediate supervisor and who has the authority to make job assignment decisions. The interview shall be held within ten business days after receipt of such notice. Based on the interview and information received by the agency pursuant to paragraph (2) of this subsection, the agency head or his or her designee shall determine if an alternative position is available for the member which meets the following requirements:

(A) The physical requirements for such position are compatible with the member's physical limitations;

(B) The annual compensation and possibility for future advancement for such position shall be the same as or greater than that of the current position of the member;

(C) The duties for such position shall be reasonably compatible with the experience and educational qualifications of the member;

(D) The position shall be one which includes the holder thereof as a member of the retirement system provided for by this chapter; and

(E) The position must be available for acceptance by the member and an offer of the position to the official or member must be made, in writing, by not later than 45 days after the member submitted his or her application for a disability retirement.

An agency making an offer of alternative employment as provided in this paragraph shall so notify the board of trustees within 45 days after the member submitted his or her application for a disability retirement. After receipt of such notice, the board of trustees shall not approve a disability retirement until the procedures of paragraph (4) of this subsection are resolved.

(4) Any member applying for a disability retirement who is offered a position of employment in conformity with the requirements of paragraph (3) of this subsection shall accept the offer or dispute his or her ability to perform the tasks required by the position offered by submitting a written appeal to the agency and to the board of trustees within 30 days after receiving the offer. In the event of an appeal, the agency shall promptly submit to the medical board a detailed description of the requirements of the position offered and the medical board shall determine, based upon all information available to it, whether the member is reasonably capable of performing such tasks. The decision of the medical board shall be final. If the medical board determines that the member is unable to perform the tasks required either by the position held at the time of the application for a disability retirement or the position offered, the member shall be placed on disability retirement immediately.

(5) A member who refuses to accept a position offered or file an appeal in a timely manner or who refuses to accept a position which the medical board has determined on appeal that he or she is capable of performing shall not be eligible to receive a disability retirement under this subsection.

(c) (1) The provisions of this paragraph shall apply only to persons who are members of the retirement system on June 30, 2007. Any member who is at least 60 years of age upon disability retirement, involuntary separation from employment without prejudice, or death shall receive the equivalent of a service retirement allowance. Any such member who is under 60 years of age shall receive, as appropriate, a disability allowance, allowance in case of involuntary separation from employment without prejudice, or death allowance, which shall consist of:

(A) In the case of a member with at least 15 years of service, 75 percent of the service retirement allowance which would have been payable upon service retirement at age 60 had the member continued in service to age 60 without further change in compensation, provided that this subparagraph shall not apply to a member whose employment was terminated by involuntary separation without prejudice;

(B) In the case of a member with at least 20 years of service, the service retirement allowance which would have been payable upon service retirement at age 60 had the member continued in service to age 60 without further change in compensation;

(C) In the case of a member with at least 25 years of service, 75 percent of the service retirement allowance which would have been payable upon service retirement at age 65 had he or she continued in service without further change in compensation; or

(D) In the case of a member with at least 30 years of service, the service retirement allowance which would have been payable upon service retirement at age 65 had he or she continued in service without further change in compensation.

Any provisions of this chapter to the contrary notwithstanding, in the application of subparagraphs (A), (B), (C), and (D) of this paragraph relating to allowances other than for disability or death, projected retirement allowance computations shall be made on the basis of the member's highest total monthly earnable compensation, as reflected by monthly contributions made during the last 24 calendar months in which he or she had made contributions, except that no salary increase by adjustment in compensation in any manner in excess of 10 percent during the last 12 months of membership service shall be included in the projected computation.

(2) The provisions of this paragraph shall apply only to persons who first or again become members of the retirement system on or after July 1, 2007. Any member who has at least 15 years of creditable service and who becomes disabled before becoming eligible for a service retirement as provided in subsection (a) of Code Section 47-2-110 shall be eligible to retire forthwith without regard to age and to receive a disability retirement allowance calculated upon the number of years of creditable service attained to the date of retirement and based upon his or her highest average monthly compensation during a period of 24 consecutive calendar months while a member of the retirement system. No member who is eligible for an equivalent service retirement shall be eligible to apply for a disability retirement allowance.

(3) In lieu of a death benefit as provided in paragraph (1) of this subsection, a member who first or again becomes a member of the retirement system on or after July 1, 2007, and who has at least ten years of creditable service and is at least 60 years of age or who is less than 60 years of age and has at least 15 years of creditable service shall upon death receive the equivalent of a service retirement allowance calculated upon the number of years of creditable service attained on the date of death and based upon his or her highest average monthly compensation during a period of 24 consecutive calendar months while a member of the retirement system.

(d) In the application of subsection (c) of this Code section to death allowances, computations of projected retirement allowances shall be made on the same basis as though option two had been in effect. In lieu of the amount of death allowance otherwise payable to the beneficiary under option two, the member, upon written request, may at any time elect a reduced level death allowance of equivalent actuarial value, which allowance is payable to the beneficiary during a period of years certain or to the estate of the beneficiary and during the lifetime of such named beneficiary thereafter. At the election of the member, in case of death of the beneficiary during a term of years certain, the balance of the years certain payments may be paid to the estate of the member; but if such beneficiary predeceases the member, the total amount of the member's contributions to the date of his or her death shall be payable to the member's estate. The method of determining the equivalent actuarial value shall be consistent with the actuarial method of determining the beneficiary's death allowance under option two.

(e) Anything in this chapter to the contrary notwithstanding, on and after March 6, 1963, a member who has not accumulated sufficient creditable service to qualify himself or herself for an allowance in case of involuntary separation from employment without prejudice shall not be deemed eligible for such allowances until he or she has accumulated sufficient membership service in a position classified under a merit system provided for by law or in a position covered under the retirement system. This subsection shall not affect the vesting of rights under Code Section 47-2-122. This subsection shall not be retroactive in any manner and shall not apply in any way to any person who was a member on or before February 13, 1962.

(f) The age and service requirements for a service retirement allowance shall not apply to allowances available under this Code section.

(g) From and after January 1, 1985, no employing unit within the government of the State of Georgia, including every department, commission, board, bureau, agency, branch of government, or any other employing unit by whatever name called, which has the authority and power to appoint, employ, release, separate, or fail to reappoint public officials or employees shall release or separate from state service, or fail to reappoint to continued state service, any public official or employee who is entitled to coverage under the involuntary separation retirement benefits provisions of this Code section. A release, separation, or failure to reappoint in violation of the provisions of this subsection shall be illegal, unlawful, and void. However, such releases or separations from state service or failures to reappoint to continued state service shall not be subject to the provisions of this subsection if such releases or separations from service or failures to reappoint occur under any of the following circumstances:

(1) Separation or release from service of an official or employee pursuant to Code Section 47-2-2 or separation or release from service of an official or the failure to reappoint an official by a board when such official serves at the pleasure of the board;

(2) Separation or release from service of an official or employee for any reason which would constitute cause as defined in the rules and regulations of the State Personnel Board if such separation or release from service is not pursuant to Code Section 47-2-2;

(3) Separation or release from service of an official or employee for criminal conduct under the laws of this state, any other state, or the United States; or

(4) A "discretionary termination" which means any one of the following:

(A) Separation or release from service of an official or employee under circumstances in which an official or employee is released or separated or any official's or employee's position or job is abolished through a valid reduction-in-force plan approved by the Department of Administrative Services;

(B) Separation or release from service of any official or employee by reason of a bona fide reorganization of any employing unit, with respect to which reorganization any such separations or releases have been approved in advance by the Governor; or

(C) Separation or release from service of an official or employee, or failure of reappointment of an official or employee, who holds a confidential position to an appointed or elected public official, or a group of appointed or elected public officials, incurred as a result of a change of administration in the office of such appointed or elected public official, or group of appointed or elected public officials.

(h) (1) Except where termination is required by a sudden and unexpected loss of federal or state funds, an employer intending the discretionary termination of an official or employee shall notify the commissioner of administrative services at least 60 but not more than 120 days prior to the effective date of the discretionary termination of such official or employee. If termination is required by a sudden and unexpected loss of federal or state funds, the employer shall notify the commissioner of administrative services as soon as the employer becomes aware of the loss of funds and the termination shall be delayed until the completion of the procedures required by this subsection. Pending the completion of such procedures, the employee or official proposed for termination because of a sudden and unexpected loss of federal or state funds shall be compensated from any funds appropriated or available to the employer which may be used for such purpose. The notice shall be in writing and a copy thereof shall be forwarded to the board of trustees at the same time it is forwarded to the commissioner of administrative services. The notice shall include the following information:

(A) The name and current annual compensation of the official or employee proposed for discretionary termination;

(B) The age, length of service, current job description, and summary of the work experience of the official or employee proposed for discretionary termination;

(C) The educational qualifications of the official or employee proposed for discretionary termination; and

(D) An explanation of the reasons for the proposed discretionary termination of the official or employee.

(2) After receipt of the notice provided for in paragraph (1) of this subsection, the commissioner of administrative services shall schedule an interview with the official or employee proposed for discretionary termination. The interview shall be held within 15 days after receipt of the notice. Based on the interview with the official or employee proposed for discretionary termination and the information provided by the notice received by the commissioner pursuant to paragraph (1) of this subsection, the commissioner shall contact appropriate state departments, boards, bureaus, and other agencies of the state government for the purpose of seeking continued employment for the official or employee proposed for discretionary termination. Any position for continued employment of the official or employee proposed for discretionary termination which is obtained by the commissioner shall meet the following requirements:

(A) The annual compensation for such position shall be the same or greater than the current annual compensation of the official or employee proposed for discretionary termination;

(B) The duties for such position shall be reasonably compatible with the previous work experience and educational qualifications of the official or employee proposed for discretionary termination;

(C) The position shall be one which includes the holder thereof as a member of the retirement system provided for by this chapter; and

(D) The position must be available for acceptance by the official or employee proposed for discretionary termination at least one day prior to the effective date of such termination and an offer of the position to the official or employee must be made, in writing, by not later than the day immediately preceding the effective date of the discretionary termination.

(3) Any official or employee proposed for discretionary termination who is offered a position of continued employment in conformity with the requirements of paragraph (2) of this subsection shall be deemed to have resigned from service at his or her own choice upon the failure of such official or employee to accept the position of continued employment, and no such official or employee so resigning from service shall qualify for retirement benefits based upon involuntary separation from employment without prejudice as authorized by this Code section.

(4) If the commissioner of administrative services fails to obtain a position of continued employment in conformity with the requirements of paragraph (2) of this subsection for an official or employee proposed for discretionary termination, then, on the effective date of the discretionary termination, the official or employee may be considered involuntarily separated from employment without prejudice for the purposes of this Code section.

(5) The commissioner of administrative services shall notify the board of trustees in writing of the action taken by the commissioner pursuant to this subsection and of any position of continued employment which is offered to and accepted or refused by an official or employee proposed for discretionary termination.

(6) It is the intention of this subsection to provide procedures to secure the continued employment of officials and employees who may become subject to discretionary termination, and the provisions of this subsection shall not be construed to create any right to continue in a position of employment when that right does not exist independently of this subsection.



§ 47-2-123.1. Procedures to secure continued employment of employees subject to discretionary termination

Repealed by Ga. L. 1984, p. 1296, § 4, effective January 1, 1985.



§ 47-2-124. Eligibility for benefits of persons with at least 95 percent of required service credit

Any member who is serving in the year which represents 95 percent of the required time for vesting of benefits under Code Section 47-2-111 or 47-2-122 or of the required time for benefits under subsections (c) through (e) of Code Section 47-2-123 shall be deemed to qualify for the required number of years.



§ 47-2-125. Reexamination of persons receiving disability benefits; effect of refusal to undergo examination; effect of ability to engage in gainful employment

(a) (1) Once each year during the first five years following the retirement of a member on a disability retirement allowance and once in every three-year period thereafter, the board of trustees may require a disability beneficiary who has not yet attained retirement age as specified in subsection (a) of Code Section 47-2-110 to undergo a medical examination by a physician or physicians designated by the medical board. The disability beneficiary may request such an examination. Should any disability beneficiary who has not yet attained retirement age refuse to submit to such medical examination, the pension of such disability beneficiary may be discontinued by the board of trustees until the withdrawal of such refusal; and should the refusal continue for one year, all rights of the disability beneficiary in and to a pension may be revoked by the board of trustees.

(2) Should the medical board report and certify to the board of trustees that a disability beneficiary is engaged in or is able to engage in a gainful occupation paying more than the difference between the disability beneficiary's retirement allowance and the earnable compensation used to calculate the disability retirement allowance at the time of retirement, the board of trustees may reduce the disability beneficiary's pension to an amount which, together with the disability beneficiary's annuity and the amount earnable by the disability beneficiary, equals the earnable compensation used to calculate the disability retirement allowance at the time of retirement. Should the disability beneficiary's earning capacity be later changed, the amount of the pension may be further modified, provided that the modified pension shall not exceed an amount which, together with the disability beneficiary's annuity and the amount earnable by the disability beneficiary, equals the earnable compensation used to calculate the disability retirement allowance at the time of retirement.

(3) The provisions of this paragraph shall apply to persons who first or again become members of this retirement system on or after September 1, 2010. For purposes of paragraph (2) of this subsection, the amount earnable by the beneficiary shall include any income payment received from workers' compensation; provided, however, that in the event of a lump sum payment, the monthly disability allowance shall be reduced on an actuarial basis as determined by the actuary of this retirement system.

(b) The board of trustees may require a disability beneficiary who has not yet attained retirement age as specified in subsection (a) of Code Section 47-2-110 to provide information relevant to any provision of this chapter relating to his or her entitlement to receive a disability retirement. Should any disability beneficiary who has not yet attained retirement age refuse to submit any such information so requested, the board of trustees may suspend the retirement allowance of such disability beneficiary until such information is provided. Should the board of trustees receive information from any source that a disability beneficiary is engaged in an occupation paying more than the difference between the disability beneficiary's retirement allowance and the earnable compensation used to calculate the disability retirement allowance at the time of retirement, the board of trustees may reduce the disability beneficiary's pension to an amount which, together with the disability beneficiary's annuity and the amount earnable by the disability beneficiary, equals the earnable compensation used to calculate the disability retirement allowance at the time of retirement. Should the disability beneficiary's earnings later be changed, the amount of the pension may be further modified, provided that the modified pension shall not exceed an amount which, together with the disability beneficiary's annuity and the amount earnable by the disability beneficiary, equals the earnable compensation used to calculate the disability retirement allowance at the time of retirement.



§ 47-2-126. Restoration to service of disability beneficiary

If a disability beneficiary is restored to service, the retirement allowance of the beneficiary shall cease and the beneficiary shall again become a contributing member of the retirement system. Anything in this chapter to the contrary notwithstanding, any prior service certificate or creditable service which was used to compute such a member's creditable service at the time of retirement shall be restored to full force and effect, and upon the member's subsequent retirement the member shall be credited with all service as a member.



§ 47-2-127. Applicable ages for computation of benefits; duration of benefits

In the application of Code Sections 47-2-121, 47-2-123, 47-2-124, and subsection (d) of Code Section 47-2-120 to allowances, the monthly benefit of the member, whether dead or in life, or his beneficiary shall be computed as if the member attained age 60 or 65, whichever is applicable, and upon reaching that age applied for a retirement allowance. The monthly benefit so computed shall be payable for the life of the member or pursuant to the terms of the option, if any, selected by the member under Code Section 47-2-121.



§ 47-2-128. Survivors benefit coverage; fund; contributions

(a) Wherever the term "survivors benefits" is used or referred to in this chapter, it shall be construed to be group term life insurance.

(b) Pursuant to the provisions of this Code section, Code Section 47-2-129, and rules or regulations adopted for such purpose, the board of trustees may provide for survivors benefits for members, former members, and retired members of the retirement system.

(c) Notwithstanding Article 3 of this chapter, there shall be established an additional fund, to be known as the "survivors benefit fund," which shall be administered in the following manner:

(1) There shall be accumulated in the survivors benefit fund the contributions deducted from the earnable compensation of members covered for survivors benefits, together with payments made to the fund by employers, including interest earned on deposits and investments of such funds;

(2) There shall also be accumulated in the survivors benefit fund the payments required of retired members and vested former members covered for survivors benefits as provided in subsections (g) and (h) of this Code section, together with interest earned on such payments; and

(3) All assets of the survivors benefit fund and all income, interest, and dividends derived from deposits and investments shall be used for the payments of benefits and expenses necessary for the maintaining of survivors benefit coverage. Such benefits and expenses shall in no manner become an obligation of the pension accumulation fund.

(d) Contributions for survivors benefits shall be provided for and administered in the following manner:

(1) After notice from the board of trustees, each employer shall cause to be deducted from the earnable compensation of each member during every payroll period the additional amount established by the board of trustees, but not to exceed one-half of 1 percent of the member's earnable compensation. Such deductions shall be made under the same conditions as set forth in paragraph (2) of subsection (a) of Code Section 47-2-51 and, except for those members who are not eligible for survivors benefits, that amount shall be the member's payment for such coverage;

(2) Any member who is not eligible for survivors benefits shall have the additional contributions provided for in paragraph (1) of this subsection credited to the member's annuity savings account to be used to purchase an additional annuity at retirement under the conditions set forth in paragraph (3) of subsection (a) of Code Section 47-2-51; and

(3) There is authorized an employer payment to the fund which shall be a percentage of the earnable compensation of the members of the retirement system. The board of trustees shall establish the rate of such payment, but in no case shall such rate, when added to the members' contributions, exceed 1 percent. Funds for employer payment shall be requested in the same manner as provided in Code Section 47-2-57.

(e) The board of trustees may adopt or rescind any rules or regulations which are not in conflict with this Code section and which it deems necessary in establishing and maintaining the plan of operation, including benefit tables and other provisions of coverage. Such rules and regulations shall include the following:

(1) A member's payment for coverage shall vest in the member no rights other than for the period for which the member has paid the required additional contributions into the survivors benefit fund;

(2) A notice by the board of trustees to members through their employers that the additional contributions provided for in this Code section will in the future be credited to the individual member's annuity savings account under conditions set forth in paragraph (3) of subsection (a) of Code Section 47-2-51 shall suspend any and all survivors benefit coverage then in effect, provided that such action shall be applicable to all members alike and without prejudice to any survivors benefits pending in the case of a then deceased member; and

(3) Subsequent to any notice released under paragraph (2) of this subsection, any additional notice made in the same manner and within 12 months of the original notice to the effect that coverage is again available shall reestablish survivors benefits to those formerly covered and to all new members who are otherwise eligible, except that within 30 days from the date of such notice any member may decline benefits under this Code section.

(f) The board of trustees may determine the date on which the plan for survivors benefit coverage shall be placed into operation, provided that such date shall not be prior to July 1, 1953. The board of trustees shall notify all employers who, in turn, shall notify the members that additional contributions will commence on the determined date.

(g) Except as otherwise provided in subsection (i) of this Code section, in the event a member retires, the retired member shall continue paying the amount provided for under this Code section which the member was paying at the time of retirement; and the benefits provided for under this Code section shall remain fixed at the same amount as they would have been had the member died on the day immediately preceding the date of retirement. The board of trustees is authorized to promulgate rules and regulations to cover this subsection.

(h) Any other provisions of this chapter or any rules or regulations to the contrary notwithstanding, any member who withdraws from service before attaining age 60 but whose right to a service retirement allowance has vested under Code Section 47-2-122 may continue paying the amount under this Code section which the member was paying at the time of withdrawing from service, together with the amount of the employer contribution in effect at the time of such withdrawal, in which case the benefits under this Code section shall remain fixed at the same amount as they would have been had the member died on the day immediately preceding the member's withdrawal. Only those members with at least 18 years of creditable service at the time of withdrawal from service shall be eligible under this subsection. The board of trustees is authorized to promulgate rules and regulations to cover this subsection.

(i) As applied to those members whose first membership in the retirement system is on or after April 1, 1964, the survivors benefits program may provide for a reduction of benefits after the attainment of a certain age and for a different or no contribution after retirement based on such reduction in benefits.



§ 47-2-129. Group term life insurance protection as part of survivors benefits program

The board of trustees may provide group term life insurance protection for the members of the retirement system as the survivors benefits program provided for in Code Section 47-2-128 by contracting for such service with the State Employees' Assurance Department or any insurance company licensed to operate in Georgia, which company has experience in the underwriting of groups similar in size and type of coverage. Such contract must provide benefits to those persons entitled to benefits under Code Section 47-2-128. All or any part of funds and other assets previously accumulated for the purposes of Code Section 47-2-128 may be used by the board of trustees in the execution of this contract. Contributions for such coverage shall be provided for and collected as set forth in subsection (d) of Code Section 47-2-128.



§ 47-2-130. Refund of accumulated contributions upon termination of employment other than by death or retirement

If a member ceases to be an employee other than by death or by retirement on an allowance under this retirement system, the amount of his accumulated contributions to this retirement system shall be payable to him upon his request. If a member dies before becoming eligible to retire and before completing 15 years of creditable service, the amount of his accumulated contributions shall be paid to the living person, if any, nominated by him by written designation duly executed and filed with the board of trustees, provided that such beneficiary is alive at the member's death. Otherwise, the accumulated contributions shall become part of the member's estate.






Article 8 - Provisions Applicable to Particular Groups of Employees

Part 1 - Persons Employed by the Armed Forces of the United States and Other Federal Agencies

§ 47-2-140. Credit for transfer to a federal agency during a national emergency; retransfer to employment under retirement system; termination of federal employment

(a) Anything in this chapter to the contrary notwithstanding, an employer contribution shall be made on the account of a member who is transferred to a federal agency during a national emergency, provided that the transfer is made pursuant to an official request to the member for his services, together with a request that the employer release the member to perform national emergency services; and provided, further, that termination of the employment with the federal agency is for the purpose of returning to employment under the retirement system or entering the armed forces of the United States. This subsection shall be applicable only if certified copies of the official requests shall be filed with the retirement system at the time of transfer.

(b) Upon retransfer to employment under the retirement system, the member shall make a lump sum employee contribution through his employer to the retirement system for the period during which he was employed by the federal agency. Both this lump sum contribution and the employer contributions under subsection (a) of this Code section shall be the same as would have been contributed had the member remained in his former position and continued to make the same contributions as were made in the last month before his transfer to the federal agency. The employer contribution shall be paid from the expense fund established under Code Section 47-2-60.

(c) Upon retransfer to employment under the retirement system and payment of the employee and employer contributions for the period during which he served in the federal agency, the member shall be treated, for purposes of receiving benefits under this chapter, as if he were employed under the retirement system during such time.

(d) A member who leaves service with a federal agency under conditions other than those set forth in subsection (a) of this Code section shall upon written request be eligible for refund of contributions made by him up to the time of his transfer. No further employer contributions shall be made on the account of such a member after such termination of service.

(e) Nothing in this Code section shall be construed as meaning that any individual affected thereby is in service until he returns to employment under the retirement system.



§ 47-2-141. Employer contributions for transfer to federal agency; accumulated pension credits; effect of failure to return to state employment

(a) Anything in this chapter to the contrary notwithstanding, an employer contribution shall be made to the account of any member who during a national emergency enters or in time of peace is drafted into the armed forces of the United States directly from state employment or from employment in a federal agency after having been transferred to such agency from state employment under Code Section 47-2-140. The contribution shall be made by the employer for the period during which the member served in the armed forces of the United States and in the same amount as would have been contributed by the employer had the member remained in employment under the retirement system without change in compensation during that period, provided that such contribution shall be made for not more than five years of such period. Such contribution shall be paid into the pension accumulation fund as provided in Code Section 47-2-55.

(b) The employer contribution made on the member's account shall entitle him to the accumulated pension credits for such period only if within one year of his discharge he returns to employment under the retirement system or with the federal agency to which he was transferred pursuant to Code Section 47-2-140. If the member fails to return to such federal or state employment within one year of his discharge, his benefits under the retirement system shall be limited to his accumulated contributions at the time of his original transfer from state employment or entry into the armed forces of the United States, in which case his accumulated contributions shall be refunded to him upon his written request, and no further employer contributions shall be made on his account after such one-year period.

(c) Nothing in this Code section shall be construed as meaning that any individual affected thereby is in service until such person returns to state employment.



§ 47-2-142. Credit for prior service rendered by persons transferred under loan to a federal agency but ineligible for federal service retirement membership or who served overseas with the Red Cross during World War II

Repealed by Ga. L. 2010, p. 1207, § 19, effective July 1, 2010.






Part 2 - Members and Employees of the General Assembly

§ 47-2-160. Inclusion of General Assembly members in retirement system; effect on rights under the Georgia Legislative Retirement System; rules and regulations; amount and financing of contributions

Reserved. Repealed by Ga. L. 2010, p. 1207, § 20, effective July 1, 2010.



§ 47-2-161. Membership service credit for service as a member of the General Assembly between January 1, 1954, and January 1, 1967

Reserved. Repealed by Ga. L. 2010, p. 1207, § 21, effective July 1, 2010.



§ 47-2-162. Eligibility of persons who are members of the General Assembly during or after January, 1962, for survivors benefits; contributions for such coverage; right to decline coverage

(a) Beginning in January, 1962, current and future members of the General Assembly shall make contributions to the retirement system for the limited purpose of providing survivors benefits under Code Sections 47-2-128 and 47-2-129, provided that any member of the General Assembly may reject such coverage, in which case no contributions shall be made by him or her; provided, further, that the provisions of this Code section shall not apply to any person who becomes or again becomes a member of the General Assembly on or after July 1, 2009.

(b) If a member accepts such coverage, the legislative fiscal officer is authorized and directed to pay to the board of trustees from funds appropriated for the operation of the General Assembly all accumulated contributions for survivors benefits that would have been paid had members of the General Assembly received survivors benefits coverage when it was originally extended to members of the retirement system.



§ 47-2-163. Group term life insurance for members and former members of General Assembly; contributions

Any other provisions of this chapter to the contrary notwithstanding, the board of trustees is authorized by rules or regulations to provide for group term life insurance protection for members and former members of the General Assembly; provided, however, that the provisions of this Code section shall not be applicable to persons who become or again become members of the General Assembly on or after July 1, 2009. The board of trustees may contract for such coverage with the State Employees' Assurance Department pursuant to the provisions of Chapter 19 of this title. The board of trustees shall determine the amount of such coverage and the employee contribution that shall be made for such coverage by the members of the General Assembly. The board of trustees shall also determine the employer contribution necessary for such group term life insurance protection for members of the General Assembly. Such employer contribution shall be paid from funds appropriated or available to the legislative branch of the state government. The employee and employer contributions shall be paid into the survivors benefit fund provided for in subsection (c) of Code Section 47-2-128.



§ 47-2-164. Membership of employees of the General Assembly; contributions

(a) Anything in this chapter to the contrary notwithstanding, any employee of the General Assembly who is in a position which normally requires actual performance of duties during the full 12 months of the calendar year, as reflected by the state auditor's report, shall, as a condition of his employment, become a member of the retirement system. Any contributing member who, without a break in service, becomes an employee of the General Assembly shall continue his membership during such employment.

(b) Contributions from employees of the General Assembly shall be deducted by the legislative fiscal officer and remitted to the board of trustees, together with required employer contributions. The legislative fiscal officer is authorized and directed to pay the employer contribution from the funds appropriated for the operation of the General Assembly.

(c) This Code section shall become effective on February 13, 1956, so as to apply to the 1956 regular term and all subsequent terms of the General Assembly.



§ 47-2-165. Effect on retirement allowances of compensation, per diem, allowances, and expenses received as a member of the General Assembly

Anything in this chapter to the contrary notwithstanding, the payment of a member's retirement allowances shall not be suspended because of the compensation, per diem, allowances, and expenses received by him as an elected member of the General Assembly.






Part 3 - Teachers and Members of the Teachers Retirement System of Georgia

§ 47-2-180. Right to a prior service certificate for service as a teacher in the public schools of Georgia; contents of application for a certificate

Reserved. Repealed by Ga. L. 2010, p. 1207, § 25, effective July 1, 2010.



§ 47-2-181. Transfer of service credits and accumulated contributions from the Teachers Retirement System of Georgia to this retirement system; transfer of funds

(a) Any other provisions of law to the contrary notwithstanding, any member, except a member subject to subsection (b) of this Code section, who was previously a member of the Teachers Retirement System of Georgia who has service credits with said teachers retirement system may have such service credits and accumulated contributions under said teachers retirement system transferred to the Employees' Retirement System of Georgia, provided that such transferred service credits shall not be used in determining the qualifications of a member for benefits other than vested rights or disability, death, or normal service retirement allowances. The Teachers Retirement System of Georgia shall pay an employer contribution together with regular interest thereon to the Employees' Retirement System of Georgia for each member establishing creditable service under this subsection. The amount of such employer contributions shall be 6 percent of the reported compensation of the member establishing creditable service during membership in the Teachers Retirement System of Georgia. Any member who elects to transfer such service credits shall so notify the board of trustees in writing.

(b) Pursuant to Code Section 47-3-81, any employee of an agency under the retirement system may transfer his or her service credit to the credit of his or her membership in the Teachers Retirement System of Georgia in the event that he or she enters service as a teacher, as defined in Code Section 47-3-1.

(c) (1) Any provision of this title to the contrary notwithstanding, any vested member of the Teachers Retirement System who becomes an employee of an employer may, at his or her option, elect to remain a member of the Teachers Retirement System of Georgia.

(2) If a person subject to this subsection elects to remain a member of the Teachers Retirement System of Georgia, the employer and employee shall make all contributions to such retirement system and perform such other acts as are required by law or regulation.

(3) If a person subject to this subsection does not elect to remain a member of the Teachers Retirement System of Georgia, he or she shall become a member of this retirement system subject to all provisions of this chapter.

(4) This subsection shall be applicable to each person who was a member of this retirement system on January 1, 1997, and to all persons who become a member on or after such date. Any person subject to this subsection who became a member of the Teachers Retirement System of Georgia between January 1, 1997, and June 30, 1998, who elects to remain a member of this retirement system shall be governed by the provisions of subsection (a) of this Code section relating to the transfer of service credits and accumulated contributions. Any person eligible to make the election provided for in this subsection shall do so in writing to the board of trustees not later than September 30, 2000, or within 60 days after the person became an employee of an employer, whichever date is later. Once made, the election is irrevocable.

(5) The provisions of this subsection shall not become a part of the employment contract and shall be subject to subsequent legislation; provided, however, that no person who has made the election provided by this subsection shall be affected by any subsequent legislation.

(d) (1) At the time the membership of a person is transferred from the Teachers Retirement System of Georgia to this retirement system subject to Article 10 of this chapter, this retirement system shall receive the funds transferred from the Teachers Retirement System of Georgia pursuant to Code Section 47-3-81 and, as applicable, add the accrued benefit transferred from the Teachers Retirement System of Georgia to the accrued benefit or the balance of employee contributions and interest. The total benefits of any such member shall be subject to the rules of this retirement system.

(2) At the time the membership of a person subject to Article 10 of this chapter transfers to the Teachers Retirement System of Georgia, this retirement system shall:

(A) Calculate the accumulated benefit using the service and compensation at the time of the transfer;

(B) Calculate the present value of the accrued benefit using methods and assumptions adopted by the board of trustees; and

(C) Transfer to the Teachers Retirement System of Georgia the greater of the present value of the accumulated benefit or the balance of the employee contributions and interest.

(3) All service transferred pursuant to this subsection shall be calculated as credit in this retirement system for all purposes in this retirement system.

(4) This retirement system and the Teachers Retirement System of Georgia shall recalculate the accumulated benefit of any person transferred between such retirement systems from January 1, 2009, through June 30, 2012, according to the methods prescribed by this subsection.



§ 47-2-182. Credit for service to certain members of local retirement systems

(a) As used in this Code section, the term:

(1) "Local retirement system" means a retirement system maintained by a county or independent school district for the purpose of providing a retirement benefit program for the teachers and other employees of the county or independent school district.

(2) "Teacher" means a teacher as defined in paragraph (28) of Code Section 47-3-1.

(b) Any member who was employed by a county or independent school district as a teacher at any time prior to July 1, 1979, and who was a member of a local retirement system during such employment and who is not and will not become eligible to receive any benefit under the provisions of said local retirement system shall be eligible to obtain creditable service under this retirement system for any part or all of such previous employment as a teacher, subject to the following conditions and requirements:

(1) The member must pay to the board of trustees employee and employer contributions for the creditable service claimed under this Code section based on the compensation actually received for the teaching service claimed as creditable service;

(2) The member must pay to the board of trustees regular interest on the amount determined under paragraph (1) of this subsection compounded annually from the time the teaching service was rendered until the time of payment; and

(3) No creditable service obtained under this Code section shall be used in determining the qualifications of a member to receive benefits under this chapter other than vested rights, death or disability benefits, or normal service retirement allowances.

(c) Any member wishing to obtain creditable service pursuant to the provisions of this Code section shall apply therefor to the board of trustees in such manner as the board shall require. The board of trustees may require such documentation as may be necessary to verify teaching service and compensation therefor that is claimed as creditable service under this Code section.






Part 3.1. Transfer of Service Credits From Public School Employees Retirement System

§ 47-2-190. Transfer to Employees' Retirement System of Georgia prohibited

Any member who has service credits with the Public School Employees Retirement System may not have any such service credits transferred to the Employees' Retirement System of Georgia.






Part 4 - Employees of Certain State Departments

§ 47-2-200. Membership of heads of state departments or agencies who are constitutional officers; contributions; service credits; retirement allowances; survivors benefits

Reserved. Repealed by Ga. L. 2010, p. 1207, § 26, effective July 1, 2010.



§ 47-2-201. Director status inhibiting eligibility for corresponding emeritus positions

Reserved. Repealed by Ga. L. 2010, p. 1207, § 27, effective July 1, 2010.



§ 47-2-202. Eligibility for membership of officials and employees of the Department of Audits and Accounts; contributions

The officials and employees of the Department of Audits and Accounts who are subject to the merit system of employment promulgated by the department are authorized to become members of the retirement system; and that department is authorized to pay all required contributions from funds appropriated for the operation of that department. Such payment shall be part of and in addition to the regular compensation allowed to the officials and employees of that department.



§ 47-2-203. Membership of certain employees of the Administrative Office of the Courts of the Judicial Council of Georgia and the Council of Juvenile Court Judges; contributions

(a) On and after July 1, 1990, the following shall be members of the retirement system:

(1) The director of the Administrative Office of the Courts of the Judicial Council of Georgia and any other person employed by the Administrative Office of the Courts or the Judicial Council of Georgia who is in a position which normally requires actual performance of duties during the full 12 months of the calendar year; and

(2) The director of the Council of Juvenile Court Judges and any other person employed by the Council of Juvenile Court Judges who is in a position which normally requires actual performance of duties during the full 12 months of the calendar year.

(b) Membership under this Code section shall be subject to the provisions of Code Section 47-2-334, relating to persons becoming members of the retirement system on or after July 1, 1982.

(c) Employee contributions from members under this Code section for service on and after July 1, 1990, shall be deducted and remitted to the board of trustees by the appropriate employing authority. Employer contributions under this Code section for service on and after July 1, 1990, shall be payable from funds appropriated for the operation of the judicial branch of government; and such employer contributions shall be in addition to the regular compensation otherwise payable to such members.



§ 47-2-204. Members subject to provisions of Code Section 47-2-203 may receive credit for prior service

Any member subject to the provisions of Code Section 47-2-203 may receive service credit for all prior service rendered as an employee of the Judicial Council of Georgia or its predecessor agency, the Governor's Commission on Judicial Processes, or the Council of Juvenile Court Judges, provided that:

(1) Such members shall pay a contribution of 1 1/2 percent per year on compensation received for each such year plus 4 1/2 percent interest on such employee contributions, compounded annually to the date of payment; and

(2) An amount shall be paid to the retirement system from funds appropriated or otherwise available for the operation of the judicial branch of state government in an amount equal to the normal employer contribution which would have been paid on behalf of the member if the member had been a member of the retirement system during the period for which service is granted plus 4 1/2 percent interest on such employer contributions, compounded annually to the date of payment;

and provided, further, that no such service shall be deemed as creditable under any provisions of this chapter if such service has or will be used in the determination of any member's eligibility for his retirement benefits or allowances for any other retirement system, excluding social security and those retirement programs covered under Public Law 810, 80th Congress, as amended. Any member claiming creditable service under this subsection shall make application to the board not later than June 30, 1993.






Part 5 - Certain Law Enforcement Personnel

§ 47-2-220. Membership in retirement system of employees of the Department of Corrections; contributions; creditable service; eligibility for survivors benefits

(a) On and after March 7, 1961, the eligible employees of the Department of Corrections are authorized to become members of Division A within the retirement system.

(b) The Department of Corrections or such official therein who is responsible for the payment of compensation to the employees within that department shall cause to be deducted from the compensation of each member for each and every payroll period the employee contributions as may be required under this chapter and shall pay to the board of trustees, in such manner as the board of trustees may prescribe, the amounts so deducted. The commissioner of corrections is authorized and directed to pay such employer contributions as may be required under this chapter. Such employer contributions shall be paid to the board of trustees, as prescribed by it, from funds appropriated for the operation of the Department of Corrections.

(c) In addition to the regular employer contributions required under this chapter, the commissioner of corrections is authorized and directed to pay, from funds received by the Department of Corrections as compensation for the various services rendered by it, an additional contribution as determined by the board of trustees. The additional contribution shall be a regular quarterly amount sufficient to amortize within 15 years the total amount of the employer contributions which would have been paid for all of that department's employees from August 1, 1953, to July 1, 1961, and shall include interest on these employer contributions at a rate prescribed by the board of trustees. These quarterly payments shall begin on July 1, 1961. In the event the earnings of the department are not sufficient to pay such contributions, the contributions shall be paid from funds available to the department from appropriations, or otherwise. If the contributions are not made as provided in this Code section, this Code section shall be null and void.

(d) Any individual who is an employee of the Department of Corrections on March 7, 1961, may become a member of Division A of the retirement system; but he shall not be considered as eligible for any service credits whatsoever other than membership service for which he contributes.

(e) Any individual who on August 1, 1953, was an employee of the Department of Corrections and without a break in service with that department so remained in the employment of that department on March 7, 1961, and who has not previously declined membership in the retirement system shall, upon becoming a member of the retirement system and upon immediate payment by the member of the total amount of accumulated contributions which would have accrued had he been a contributing member since August 1, 1953, be entitled to all creditable service in the same manner as other individuals in that department who became members of Division A of the retirement system.

(f) Any eligible employee of the Department of Corrections who became a member of the retirement system under subsection (d) of this Code section and who did not immediately pay the full amount of those accumulated contributions may pay the amount of his accumulated contributions over a ten-year period by means of monthly payments. No individual shall be credited with the full amount of his prior service or membership service credits until such time as he has made the total contributions required of him. The board of trustees may promulgate rules and regulations to implement this Code section, including a prescription of the actuarial value which shall be credited to the member's account for each monthly payment made as herein provided if he should retire, die, or become disabled before having paid the full amount of the accumulated contributions required of him under subsection (e) of this Code section. The board of trustees may establish a date for the commencement for such payments, which date shall be no earlier than July 1, 1962.

(g) Anything in this chapter to the contrary notwithstanding, employees of the Department of Corrections who become members of the retirement system shall be eligible for survivors benefits in accordance with the rules and regulations relative to the same which were in existence on July 1, 1953, provided that any determination relative to the member's eligibility for such benefits shall also be based upon the age of the member on the date he elects membership, notwithstanding the fact that he may have been an employee of the department on January 1, 1953.



§ 47-2-221. Disability allowances payable to personnel for certain disabilities arising in the line of duty

(a)(1) Notwithstanding the disability allowance provided for in Code Section 47-2-123, any member in service of the Uniform Division of the Department of Public Safety, any conservation ranger of the Department of Natural Resources, any officer or agent of the Georgia Bureau of Investigation, and any alcohol and tobacco officer or agent of the Department of Revenue who, while a contributing member of this retirement system and upon becoming permanently disabled due to an act of external violence or injury incurred in line of duty, becomes eligible for disability retirement allowances shall, upon making written application to the board of trustees either personally or through his or her employer and after a medical examination and upon certification by the medical board that such member is, in their opinion, permanently disabled, be entitled to a monthly allowance as computed on the member's life expectancy without option. Such monthly allowance as shall be payable to the member only, during his or her life or length of disability, shall not exceed 80 percent of the service allowance that would have been payable to the member had he accumulated not more than 30 years of creditable service and had retired at age 65. Such allowance shall be computed on the basis of the member's monthly earnable compensation for the month in which his or her permanent disability occurred. Such permanent disability retirement shall apply regardless of the length of service of any such member; and such member shall be deemed to have acquired 30 or more years of creditable service. In addition, a member so disabled in the line of duty shall receive a monthly supplemental benefit which shall be in the amount of $5.00 per month for each year of creditable service as a member of the Uniform Division of the Department of Public Safety, conservation ranger of the Department of Natural Resources, alcohol and tobacco officer or agent of the Department of Revenue, or as an officer or agent of the Georgia Bureau of Investigation. Such additional monthly supplemental benefit shall in no event exceed $150.00 per month. Any other provision of law to the contrary notwithstanding, any member of the Uniform Division of the Department of Public Safety who retired prior to July 1, 1970, as a result of becoming permanently disabled due to an act of external violence or injury incurred in the line of duty and who was a member of the retirement system on the date of the injury or act of violence shall be entitled to and shall receive the monthly supplemental benefit provided for in this subsection.

(2) In lieu of the foregoing, any member so disabled in the line of duty shall be entitled to receive a minimum monthly disability retirement benefit equal to 2 percent of his or her monthly earnable compensation for the month in which his or her permanent disability occurred for each year of creditable service determined as though he or she had continued in service in the Uniform Division of the Department of Public Safety, as a conservation ranger of the Department of Natural Resources, as an alcohol and tobacco officer or agent of the Department of Revenue, or as an officer or agent of the Georgia Bureau of Investigation until his or her mandatory retirement age.

(b) (1) Notwithstanding the disability allowance provided for in Code Section 47-2-123, any employee of the Department of Natural Resources appointed as a deputy conservation ranger under Code Section 27-1-17, any parole officer employed by the State Board of Pardons and Paroles, any probation officer employed by the Department of Corrections, and any community supervision officer employed by the Department of Community Supervision who, while a contributing member of this retirement system and upon becoming permanently disabled due to an act of external violence or injury incurred in the line of law enforcement duty, becomes eligible for disability retirement allowances shall, after a medical examination and upon certification by the medical board that such member is, in their opinion, permanently disabled, be entitled to a monthly allowance as computed on the member's life expectancy without option. Such monthly allowance as shall be payable to the member only, during his or her life or length of disability, shall not exceed 80 percent of the service allowance that would have been payable to the member had he or she accumulated not more than 30 years of creditable service and had retired at age 65. Such allowance shall be computed on the basis of the member's monthly earnable compensation for the month in which his or her permanent disability occurred. Such permanent disability retirement shall apply regardless of the length of service of any such member; and such member shall be deemed to have acquired 30 or more years of creditable service. In addition, a member so disabled in the line of law enforcement duty shall receive a monthly supplemental benefit which shall be in the amount of $5.00 per month for each year of creditable service as an employee of the Department of Natural Resources who has been appointed as a deputy conservation ranger under Code Section 27-1-17, parole officer of the State Board of Pardons and Paroles, probation officer of the Department of Corrections, or any community supervision officer employed by the Department of Community Supervision. Such additional monthly supplemental benefit shall in no event exceed $150.00 per month.

(2) In lieu of the foregoing, any member so disabled in the line of law enforcement duty shall be entitled to receive a minimum monthly disability retirement benefit equal to 2 percent of his or her monthly earnable compensation for the month in which his or her permanent disability occurred for each year of creditable service determined as though he or she had continued in service as a deputy conservation ranger, probation officer, parole officer, or a community supervision officer until his or her mandatory retirement age.



§ 47-2-222. Power to increase liability contribution rates for certain departments or agencies; transfer of employees

Any other provisions of law to the contrary notwithstanding, the board of trustees may increase the normal and accrued liability employer contribution rates of the Department of Public Safety, the Department of Natural Resources, the Department of Revenue, the Georgia Bureau of Investigation, the Department of Corrections, the State Board of Pardons and Paroles, and any other agency or authority to an amount set by the board of trustees as actuarially sufficient to fund the employer's cost of the benefits provided in this chapter for groups of employees of such departments or agencies. In the event any group of employees of any of such departments or agencies is transferred to the administration of any other department or agency, that department or agency shall continue to pay the normal and accrued liability contributions on behalf of such employees at the rate set by the board of trustees.



§ 47-2-223. Retirement benefits for those in service in Uniform Division of the Department of Public Safety

(a) For purposes of this Code section, the term "highest average compensation" means the member's highest average monthly earnable compensation during a period of 24 consecutive calendar months while a member of the retirement system.

(b) Anything in this chapter to the contrary notwithstanding, every person who is in service in the Uniform Division of the Department of Public Safety as an officer, noncommissioned officer, or trooper, or as an officer or agent of the Georgia Bureau of Investigation on June 30, 1970, and every person who enters or reenters such service on or after July 1, 1970, may retire at any time after attaining the age of 55 and upon retirement such retiree shall receive the regular retirement benefits under this chapter, provided that he or she shall in any case receive a minimum monthly retirement benefit equal to 2 percent of his or her highest average compensation for each year of creditable service by filing an application therefor in a manner similar to that provided in Code Section 47-2-110.



§ 47-2-224. Mandatory retirement age and monthly retirement benefits for certain members of the Department of Natural Resources and of the Department of Revenue; waiver of mandatory retirement age

Reserved. Repealed by Ga. L. 2010, p. 1207, § 28, effective July 1, 2010.



§ 47-2-225. Creditable service for members with prior service as narcotics agents; membership in retirement system of members who were employed as narcotics agents

Any other provision of this chapter to the contrary notwithstanding, any member who was employed as a narcotics agent pursuant to the provisions of Code Section 35-3-9 prior to becoming a member of the retirement system shall be entitled to obtain creditable service for all such prior service subject to the conditions contained in this Code section. In order to be eligible for such creditable service, the member must make application as prescribed by the board not later than July 1, 1997, or one year after becoming a member of the retirement system, whichever date is later, provide proof of such prior service, and pay the employee contributions which he or she would have paid if he or she had been a member of the retirement system, together with regular interest thereon. Within 30 days after the retirement system gives notice that the foregoing conditions have been met, the Georgia Bureau of Investigation shall pay the employer contributions which would have been paid for the member if he or she had been a member of the retirement system, together with regular interest thereon.



§ 47-2-226. Certain law enforcement officers permitted to obtain creditable service in retirement system under certain conditions; "law enforcement officer" defined; payment of full actuarial value to applicant

(a) As used in this Code section, the term "law enforcement officer" means any member in service of the Uniform Division of the Department of Public Safety, any conservation ranger of the Department of Natural Resources, any officer or agent of the Georgia Bureau of Investigation, any district attorney investigator who is compensated from state funds pursuant to Code Section 15-18-14.1, and any alcohol and tobacco officer or agent of the Department of Revenue.

(b) Any law enforcement officer who, prior to becoming a member of this retirement system, was employed by a local government as a full-time employee, in a position in which he or she was vested with authority to enforce the criminal or traffic laws and with the power of arrest and whose duties include the preservation of public order, the protection of life and property, or the prevention, detection, or investigation of crime, shall be eligible to obtain creditable service under this Code section if:

(1) The member was not eligible for a defined benefit or defined contribution retirement or pension plan while employed by the local governing authority other than membership in the Peace Officers' Annuity and Benefit Fund; and

(2) The member has been a member of the retirement system for at least ten years.

(c) Any member eligible as provided in subsection (b) of this Code section may obtain up to an additional five years of creditable service, not to exceed the actual number of years of service described in subsection (b) of this Code section. In order to obtain such additional creditable service, the member shall:

(1) Make application to the board of trustees in such manner and provide such documentation as the board deems appropriate; and

(2) Pay to the board of trustees an amount determined by the board of trustees to be sufficient to cover the full actuarial cost of granting the creditable service as provided in this Code section.

(d) Upon receipt of an application for additional creditable service, the board of trustees shall certify to the applicant the amount of the payment required by paragraph (2) of subsection (c) of this Code section.






Part 6 - Justices of the Supreme Court, Judges of the Court of Appeals, and Their Employees

§ 47-2-240. Membership in retirement system of Justices of Supreme Court; appointment to Justice Emeritus of Supreme Court; contributions; creditable service; survivors benefits

For purposes of this Code section, the terms "Justice Emeritus of the Supreme Court" and "Justice Emeritus" mean both Chief Justice Emeritus and Associate Justice Emeritus, and the term "Justice" means both Chief Justice of the Supreme Court and Associate Justice of the Supreme Court. The provisions of this or any other law to the contrary notwithstanding, any person who becomes a Justice of the Supreme Court after April 1, 1964, shall be a member of the retirement system and shall not be eligible for appointment as Justice Emeritus of the Supreme Court. The prohibition against appointment as Justice Emeritus shall not apply to any person holding either the office of Justice of the Supreme Court or Judge of the Court of Appeals on April 1, 1964. Any person serving as Justice of the Supreme Court on that date must notify the director of the Employees' Retirement System of Georgia on or before March 31, 1965, if he desires to become a member of the retirement system and shall otherwise be ineligible for membership. No Justice of the Supreme Court shall be allowed to rescind notification nor shall he be allowed to give notification after March 31, 1965. Any Justice of the Supreme Court who becomes a member of the retirement system shall, upon the effective date of his membership, begin making regular employee contributions under this chapter and shall be entitled to all the retirement allowances and credits under this chapter in the same manner as if he had become a member of the retirement system on January 1, 1950, which credits shall include credit for prior service and any services performed by him as an employee subsequent to that date. All employer contributions which would have been reported for the Justices of the Supreme Court between January 1, 1950, and April 1, 1964, shall be paid by the employer into the pension accumulation fund in such manner and over such period of time as shall be agreed upon between the board of trustees and the employer. Eligibility for survivors benefits under Code Section 47-2-128 for a present Justice of the Supreme Court shall be determined on the same basis as that applicable to all other members who were in state employment on or after January 1, 1953, and benefit amounts shall be based upon the age of the Justice on the effective date of his membership. Eligibility for survivors benefits for any person who enters on duty as a Justice after April 1, 1964, shall be determined in the same manner as for any other new member of the retirement system.



§ 47-2-241. Membership in retirement system of Judges of Court of Appeals; appointment to Judge Emeritus of Court of Appeals; contributions; creditable service; survivors benefits

The provisions of this or any other law to the contrary notwithstanding, any person who becomes a Judge of the Court of Appeals after April 1, 1964, shall be a member of the retirement system and shall not be eligible for appointment as Judge Emeritus of the Court of Appeals. The prohibition against such appointment shall not apply to any person holding the office of Judge of the Court of Appeals on April 1, 1964. Any person serving as Judge of the Court of Appeals on that date must notify the director of the Employees' Retirement System of Georgia on or before March 31, 1965, if he desires to become a member of the retirement system and shall otherwise be ineligible for membership. No Judge of the Court of Appeals shall be allowed to rescind notification nor shall he be allowed to give notification after March 31, 1965. Any Judge of the Court of Appeals who becomes a member of the retirement system shall, upon the effective date of his membership, begin making regular employee contributions under this chapter and shall be entitled to all retirement allowances and credits under this chapter in the same manner as if he had become a member of the retirement system on January 1, 1950, which credits shall include credit for prior service and any services performed by him as an employee subsequent to that date. All employer contributions which would have been reported for the Judges of the Court of Appeals between January 1, 1950, and April 1, 1964, shall be paid by the employer into the pension accumulation fund in such manner and over such period of time as shall be agreed upon between the board of trustees and the employer. Eligibility for survivors benefits under Code Section 47-2-128 shall be determined on the same basis as that applicable to all other members who were in state employment on or after January 1, 1953. The amounts of any survivors benefits payable shall be based upon the age of the Judge of the Court of Appeals on the effective date of his membership with the retirement system. Eligibility for survivors benefits for any person who enters on duty as a Judge of the Court of Appeals after April 1, 1964, shall be determined in the same manner as for any other new member of the retirement system.



§ 47-2-242. Merit system of personnel administration for officers and employees of the Supreme Court; membership in retirement system; contributions

All eligible officers and employees of the Supreme Court, except the Justices, shall be subject to a merit system of personnel administration as promulgated by the Supreme Court, under which all such officers and employees shall be selected on a basis of merit, fitness, and efficiency. All such officers and employees are authorized to become members of the retirement system. All contributions required by this chapter shall be paid from funds appropriated for the operation of the Supreme Court and all such payments shall be in addition to the regular compensation allowed to such officers and employees.



§ 47-2-243. Merit system of personnel administration for officers and employees of the Court of Appeals; membership in retirement system; contributions

All eligible officers and employees of the Court of Appeals, except the judges of that court, shall be subject to a merit system of personnel administration as promulgated by the Court of Appeals, under which all such officers and employees shall be selected on a basis of merit, fitness, and efficiency. All such officers and employees are authorized to become members of the retirement system. All contributions required by this chapter shall be paid from funds appropriated for the operation of the Court of Appeals and all such payments shall be in addition to the regular compensation allowed to such officers and employees.



§ 47-2-244. Optional benefits available to appellate court judges; notice of election of benefits; eligibility for benefits; disability benefits; survivors benefits

(a) The term "appellate court judge," as used in this Code section, shall mean any Judge, Presiding Judge, or Chief Judge of the Court of Appeals and any Associate Justice, Presiding Justice, or Chief Justice of the Supreme Court.

(b) Any other provision of law to the contrary notwithstanding, any appellate court judge shall be entitled to receive the benefits under this Code section in lieu of any retirement allowances otherwise available under this retirement system and in lieu of the appointment to or the holding of any emeritus office.

(c) Any appellate court judge who seeks benefits under this Code section shall tender to the board of trustees before January 1, 1972, or within 60 days after the commencement of such judge's term of office, whichever shall occur later, a written notice stating that the judge has elected to accept such benefits in lieu of any retirement allowances otherwise available under this retirement system and in lieu of the appointment to and the holding of any emeritus office. The notice shall state that in consideration of the payment of benefits under this Code section, such appellate court judge shall resign from office as an appellate court judge on or before the day upon which he or she attains 75 years of age or on the last day of the term in which such appellate court judge is serving when he or she attains age 70, whichever is later. Any notice filed prior to July 1, 1986, by an appellate court judge in active service on such date which contained an agreement to resign on or before such judge's seventieth birthday shall be void and of no force and effect if such judge files a new notice containing an agreement to resign as provided in this subsection and such notice is filed on or before September 1, 1986.

(d) As a condition of eligibility for benefits under this Code section, there shall have been deducted from the earnable compensation of an appellate court judge and remitted to the board of trustees a contribution equivalent to 71/2 percent of such judge's earnable compensation for each pay period or part thereof after the date of such judge's written notice of election of benefits. Election of benefits under this Code section constitutes an authorization and direction by that appellate court judge to the clerical personnel of such judge's court to withhold such judge's contributions and remit them to the board of trustees in the manner provided by the board of trustees, together with a sum of money available to the court from annual or supplemental appropriations in an amount sufficient to carry out this Code section.

(e) Upon compliance with this Code section, an appellate court judge may retire and receive benefits under this Code section.

(f) After ten years of service as an appellate court judge, such judge shall be entitled to receive during life a retirement benefit payable monthly equivalent to 75 percent of the salary of an appellate court judge then serving in the office from which such judge retired.

(g) An appellate court judge who is incapacitated prior to the completion of ten years of service as an appellate court judge shall receive during life for each full year of service one-tenth of the benefit such judge would have received had such judge completed ten years of service as an appellate court judge. For the purposes of this subsection, the term "incapacitated" or "incapacity" means physical or mental disability for further performance of duties and shall not mean the attainment of any certain age.

(h) The surviving spouse of an appellate court judge, provided such surviving spouse is the designated beneficiary, shall be entitled to receive a benefit payable monthly for life equivalent to 50 percent of the benefits to which the spouse would have been entitled based upon his or her years of service as an appellate court judge and without regard to whether such judge had attained age 65. However, if the designated beneficiary, or beneficiaries, is someone other than the surviving spouse of the deceased judge, then such named beneficiary or beneficiaries shall be entitled to receive a benefit payable monthly for life based on an actuarial equivalent, provided the actuarial equivalent shall not be in excess of 50 percent of the amount that would have been payable to the judge. For the purpose of this provision, in the event the beneficiary, or beneficiaries, is not the member's spouse, the actuarial equivalent shall be computed based upon the assumption that the member had a spouse who was the same age as the member.

(i) Survivors benefits shall be available to appellate court judges at prevailing contribution rates and subject to provisions of law and regulations of the board of trustees; provided, however, that no person who becomes or again becomes subject to the provisions of this Code section on or after July 1, 2009, shall be entitled to such survivors benefits.

(j) If any appellate court judge dies without having received benefits under this Code section and is not survived by a designated beneficiary who is eligible to receive the benefits provided by this Code section, such judge's contributions shall be paid to his or her estate without interest. If any appellate court judge and such judge's designated beneficiary or beneficiaries die as the result of a common accident prior to the time at which the payment of benefits to the judge equals the total contributions made by such judge plus interest thereon, the difference shall be paid to the estate of the judge. If after retirement an appellate court judge and such judge's designated beneficiary or beneficiaries die, but not as the result of a common accident, prior to the time at which the total benefits paid to the judge and such judge's beneficiary or beneficiaries equal the total contributions made by such judge plus interest thereon, the difference shall be paid to the estate of the last decedent.

(k) An appellate court judge who has accrued creditable service under this retirement system may convert such service in order to fulfill the conditions of this Code section on the basis of two years of creditable service being equivalent to one year of service credit under this Code section, provided that creditable service based upon the holding of office as an appellate court judge shall be convertible to service credit under this Code section on an equal time basis. Applications for conversion of service credits under this Code section shall be made in writing to the board of trustees.

(l) Any appellate court judge who elects to receive the benefits provided for by this Code section and who fails to resign his office as appellate court judge on or before the day such judge attains age 75 or on the last day of the term in which such appellate court judge is serving when he or she attains age 70, whichever is later, or on or before June 30, 1972, in the event he or she attained age 70 on or prior to June 30, 1972, shall not be entitled to receive any benefits under this Code section and shall forfeit all contributions made under it.

(m) No benefit shall be payable to an appellate court judge under this Code section until such judge reaches 65 years of age, except for incapacity.



§ 47-2-245. Creditable service for secretaries of appellate court judges, superior court judges and district attorneys for certain prior services

(a) Any member who became a member by operation of Code Section 47-2-242 or 47-2-243 shall be eligible to obtain creditable service for all prior service as an officer or employee of a state court judge or a superior court judge while covered by a retirement or pension system operated by a county for county employees if such person has not yet begun receiving a retirement or disability benefit from such retirement or pension system.

(b) To obtain creditable service under this Code section, the member must apply to the board of trustees not later than December 31, 2000, or within six months after becoming a member, whichever date is later, and must provide such evidence of such prior service as the board deems necessary. Upon notification in writing by the board of trustees of this retirement system, the board of trustees or other managing body of the local retirement or pension system shall transfer to this retirement system accumulated employer contributions and accumulated interest thereon which have been credited by the local retirement or pension system to each employee, and thereafter such person shall not be entitled to receive a benefit from such local retirement or pension system.

(c) Upon receipt of the funds provided for in subsection (b) of this Code section, the trustees shall grant to the member such creditable service as such amount will provide without creating any accrued liability, as a result of granting such creditable service, against this retirement system. If the amount of creditable service so obtained is less than the actual number of years of eligible service, the member is authorized, but not required, to obtain the difference by paying to the board of trustees an amount sufficient to grant such creditable service without creating any accrued liability, as a result of granting such creditable service, against this retirement system.






Part 7 - Superior Court Judges, District Attorneys, Assistant District Attorneys, Employees of the Prosecuting Attorneys' Council

§ 47-2-260. Continuation of membership, rights, and benefits of judges of superior courts and district attorneys; notice of election to continue membership; contributions

(a) The provisions of this or any other law to the contrary notwithstanding, on and after April 1, 1969, any person appointed or elected as a judge of the superior court or as a district attorney who at the time of such appointment or election is a member of the Employees' Retirement System of Georgia shall be entitled to elect to continue as a member of the retirement system while holding office as a judge of the superior court or district attorney. All rights, credits, and funds in the retirement system which are possessed by any such member at the time of the member's appointment or election shall be continued in force and the member shall be entitled to all rights and benefits under the retirement system to which the member was entitled at the time of the member's appointment or election and to all rights subsequently acquired.

(b) Within 30 days after appointment or election as a judge of the superior court or as a district attorney, any such person who elects to continue as a member of the retirement system shall notify the director of the Employees' Retirement System of Georgia and The Council of Superior Court Judges of Georgia or the Prosecuting Attorneys' Council of the State of Georgia, as appropriate, of that decision. Upon making such election and giving the required notice, a member who is subject to the provisions of this Code section shall not be required to become a member of or make contributions to the Georgia Judicial Retirement System created by Chapter 23 of this title.

(c) Employee contributions, including contributions for retirement allowances, survivors benefits under Code Section 47-2-128, and social security coverage, of members referred to in this Code section shall be deducted by The Council of Superior Court Judges of Georgia or the Prosecuting Attorneys' Council of the State of Georgia, as appropriate, from the compensation paid by the state to such members and remitted to the retirement system.

(d) The Council of Superior Court Judges of Georgia and the Prosecuting Attorneys' Council of the State of Georgia are authorized and directed to pay from the funds appropriated or otherwise made available for the operation of the judicial branch of government of this state the required employer contributions, including contributions for retirement allowances, survivors benefits under Code Section 47-2-128, and social security coverage, and to remit those contributions to the retirement system.



§ 47-2-261. Transfer of credits and funds from the District Attorneys Retirement Fund of Georgia upon employment by an agency subject to the Employees' Retirement System of Georgia

Reserved. Repealed by Ga. L. 2010, p. 1207, § 29, effective July 1, 2010.



§ 47-2-262. Membership in retirement system of assistant district attorneys and employees of the Prosecuting Attorneys' Council; notice of election to become a member; contributions

(a) As used in this Code section, the term:

(1) "Assistant district attorneys" means assistant district attorneys who are compensated from state funds pursuant to Code Section 15-18-14.

(2) "Prosecuting Attorneys' Council of the State of Georgia" means the Prosecuting Attorneys' Council of the State of Georgia created by Article 2 of Chapter 18 of Title 15.

(b) Each assistant district attorney and each employee of the Prosecuting Attorneys' Council of the State of Georgia, hereinafter in this Code section collectively referred to as "employee" or "employees," who becomes an employee on or after July 1, 1979, shall become a member of the Employees' Retirement System of Georgia as a condition of his or her employment, unless he or she is eligible for membership in another publicly supported retirement or pension system or fund which provides retirement benefits based wholly or partially on compensation of such employee paid from state funds. An employee who is eligible for membership in any such other publicly supported retirement or pension system or fund may elect to become a member of the retirement system in lieu of membership in such other publicly supported retirement or pension system or fund by notifying the board of trustees of such election within 90 days after becoming employed with the Prosecuting Attorneys' Council of the State of Georgia. Any such employee who fails to notify the board of trustees within such time shall not at any time thereafter be eligible for membership in the retirement system. The state salary paid to employees who become members of the retirement system shall be the basis for employee and employer contributions for such employees. All employer contributions required by this chapter for such members shall be paid from funds appropriated or otherwise available. The Prosecuting Attorneys' Council of the State of Georgia shall deduct from the state salaries payable to such members the employee contributions required by this chapter.



§ 47-2-263. Credit for certain past service as an assistant district attorney or employee of the Prosecuting Attorneys' Council; payment of employee contributions; credit for service as full-time law assistant

(a) As used in this Code section, "past service as an assistant district attorney" shall include service rendered in that position pursuant to an Act authorizing assistant district attorneys in certain judicial circuits, Ga. L. 1970, p. 716, as amended, notwithstanding its subsequent repeal.

(b) Any member who is subject to Code Section 47-2-262 may receive creditable service under this chapter for past service as an assistant district attorney or as an employee of the Prosecuting Attorneys' Council of the State of Georgia upon payment to the board of trustees of the employee contributions which he would have paid had he been a member of the retirement system at the time such past service was rendered. The basis for employee contributions to obtain creditable service under this Code section shall be the state salary paid to the members claiming such past service at the time the service was rendered.

(c) Any member who is subject to Code Section 47-2-262 may receive up to four years of creditable service under this chapter for past service as a full-time law assistant for a judicial circuit employed pursuant to the provisions of Code Section 15-6-28 upon payment to the board of trustees of such amount as determined by the actuary as necessary to grant such benefit without creating any accrued actuarial liability as to this retirement system. The basis for employee contributions to obtain creditable service under this Code section shall be the state salary paid to the member claiming such past service at the time the service was rendered. Such payment must be made not later than July 1, 2003, or within six months of first or again becoming a member, whichever is later.



§ 47-2-264. Membership in retirement system of secretaries employed by judges of superior courts and district attorneys; creditable service; contributions

(a) Each secretary employed by a judge of the superior court or a district attorney under Code Section 15-6-25 or 15-18-17 shall be a member of the Employees' Retirement System of Georgia with a commencement date of July 1, 1975. Any such secretary who is already a member of the retirement system by virtue of service with another employer shall be entitled to credit for all service rendered while an employee under the retirement system. All contributions required under this chapter made on behalf of such judicial secretaries shall be paid from funds appropriated or otherwise available for the operation of the superior courts, and all contributions required under this chapter made on behalf of such secretaries of district attorneys shall be paid from funds appropriated or otherwise available. All such payments shall be in addition to the regular compensation provided by law for such secretaries.

(b) Any member who is a secretary of a judge of the superior court or a district attorney and who was employed as such a secretary prior to July 1, 1993, may receive creditable service under this chapter for such employment prior to July 1, 1993, as provided in this subsection. In order to obtain creditable service under this subsection, the member shall (1) provide to the board of trustees acceptable evidence of the period prior to July 1, 1993, during which the member was employed as a secretary of a judge of the superior court or a district attorney but was not a member of this retirement system or any other retirement system and of the compensation received by the member for such employment; and (2) pay to the board of trustees the employee contributions which would have been required if such person had been a member of the retirement system during such period of employment, together with interest at the rate of 6 percent per annum from the date such employee contributions would have been due. The basis for computing such employee contributions shall be the compensation actually received and established to the board as provided in this subsection. No creditable service shall be allowed under this subsection for any period of employment for which creditable service is allowed under any other provision of this chapter or for which creditable service is received under any provision of any other retirement or pension system of this state or of any political subdivision of this state.

(c) Any member who became a member by operation of this Code section shall be eligible to obtain creditable service for all prior service as a secretary of a state court judge while covered by a retirement or pension system operated by a county for county employees if such person has not yet begun receiving a retirement or disability benefit from such retirement or pension system. To obtain such creditable service, the member must apply to the board of trustees not later than December 31, 1998, or within six months after becoming a member, whichever date is later, and must provide such evidence of such prior service as the board deems necessary. Upon notification in writing by the board of trustees of this retirement system, the board of trustees or other managing body of the local retirement or pension system shall transfer to this retirement system accumulated employee contributions and accumulated interest which have been credited by the local retirement or pension system to each employee and have not been withdrawn, and thereafter such person shall not be entitled to receive a benefit from such local retirement or pension system. The employee shall pay to the board of trustees of this retirement system any employee contributions which have been paid to the local retirement or pension system by or on behalf of each employee and have been withdrawn from the local retirement or pension system, plus interest thereon at the rate of 5 percent per annum. Upon receipt of the funds so transferred, the board of trustees shall grant to the member such creditable service as such amount will provide without creating any accrued liability, as a result of granting such creditable service, against this retirement system. If the amount of creditable service so obtained is less than the actual number of years of eligible service, the member is authorized, but not required, to obtain the difference by paying to the board of trustees an amount sufficient to grant such creditable service without creating any accrued liability, as a result of granting such creditable service, against this retirement system.

(d) Any member of this retirement system subject to the provisions of this Code section may obtain creditable service for prior service as a secretary to a state court judge while a participating member of a county retirement system by so notifying the board of trustees of this retirement system and the board of trustees of the county retirement system. Upon receiving such notice, the board of trustees of the county retirement system shall transfer to the board of trustees of this retirement system all employer and employee contributions made by or on behalf of the member, together with regular interest thereon. Upon receipt of such funds, the member shall be credited with such years of service, not to exceed the years of actual service as secretary for a state court judge, as such amount will warrant without creating any unfunded actuarial accrued liability.



§ 47-2-264.1. Membership in retirement system of employees paid by the office of the district attorney; contributions; creditable service

(a) As used in this Code section, the term:

(1) "Circuit paid district attorney employee" means any full-time assistant district attorney, secretary, investigator, clerical assistant, paraprofessional, or victim or witness assistance personnel employed by a district attorney of a multicounty judicial circuit from funds paid for the operation of such office by the counties of such judicial circuit and who is not eligible for membership in a county retirement system.

(2) "State paid district attorney employee" means any full-time assistant district attorney, secretary, or investigator employed by a district attorney who is a member of this retirement system pursuant to the provisions of Code Section 47-2-262, 47-2-264, or 47-2-265.

(b) Upon the enactment of a rule or regulation of each of the counties composing a judicial circuit so authorizing, a circuit paid district attorney employee may, at his or her option, elect to become a member of this retirement system. Once such a rule or resolution is adopted by each county in the judicial circuit, no revocation shall be effective until the rule or resolution is revoked in each such county, and any revocation of the privilege imparted thereby shall not apply to any employee employed prior to the effective date of such revocation. Any such employee shall exercise his or her option to become a member of this retirement system by so notifying the board of trustees not later than 60 days after becoming eligible, and, once made, such election shall be irrevocable. The employing district attorney's office shall deduct from each such member's compensation the member's contribution, and the employing district attorney's office shall pay the employer's contribution from funds paid to such office by the counties composing the judicial circuit.

(c) Any person electing to become a member of this retirement system pursuant to the provisions of subsection (b) of this Code section shall be subject to the provisions of Code Section 47-2-334; provided, however, that any member who, without a break in service, accepts employment as a circuit paid district attorney employee shall continue in the same membership status possessed by the member immediately prior to accepting such employment without any interruption in membership and without the loss of any creditable service.

(d) Any member who becomes a member of this retirement system pursuant to the provisions of subsection (b) of this Code section shall be entitled to receive up to five years of creditable service for prior service as a circuit paid district attorney employee during which the member was not a member of any other public retirement system as provided in this subsection. In order to receive such creditable service, the member shall provide the board of trustees with proof satisfactory to the board of the period of employment as a circuit paid district attorney employee and the compensation received during that time and shall pay to the board of trustees the employer and employee contributions which would have been paid by or on behalf of such member if he or she had been a member, together with regular interest thereon. The employing district attorney's office is authorized to supplement such payments from such funds as are available to it from the counties composing the judicial circuit. The member shall receive such creditable service as may be granted without creating any accrued unfunded liability of this retirement system.

(e) Any state paid district attorney employee who is a member of this retirement system on July 1, 1998, shall be entitled to receive up to five years of creditable service for prior service as a circuit paid district attorney employee during which the member was not a member of any other public retirement system as provided in this subsection. In order to receive such creditable service, the member shall provide the board of trustees with proof satisfactory to the board of the period of employment as a circuit paid district attorney employee and the compensation received during that time and shall pay to the board of trustees the employer and employee contributions which would have been paid by or on behalf of such member if he or she had been a member, together with regular interest thereon. The employing district attorney's office is authorized to supplement such payments from such funds as are available to it from the counties composing the judicial circuit. The member shall receive such creditable service as may be granted without creating any accrued unfunded liability of this retirement system.



§ 47-2-265. Membership in retirement system of district attorney investigators

(a) As used in this Code section, the term "district attorney investigator" means a district attorney investigator who is compensated from state funds pursuant to Code Section 15-18-14.1.

(b) Effective on July 1, 1988, or on first becoming a district attorney investigator at any time after that date, each district attorney investigator shall become a member of the Employees' Retirement System of Georgia as a condition of employment, unless such investigator was, immediately prior to appointment as a district attorney investigator, a member of another publicly supported retirement or pension system or fund which provides retirement benefits based wholly or partially on compensation paid from state funds. A district attorney investigator who was employed as an investigator in a district attorney's office prior to appointment as a district attorney investigator and who was a member of any such other publicly supported retirement or pension system or fund immediately prior to such appointment may elect to become a member of the Employees' Retirement System of Georgia in lieu of membership in such other publicly supported retirement or pension system or fund by notifying the board of trustees of such election within 90 days after becoming employed pursuant to Code Section 15-18-14.1. Any such district attorney investigator who fails to notify the board of trustees within such time shall not at any time thereafter become eligible for membership in the Employees' Retirement System of Georgia during such service as a district attorney investigator.

(c) Any person who becomes a member of the retirement system pursuant to the provisions of this Code section shall be subject to the provisions of Code Section 47-2-334, except that any member of the retirement system who, without any break in service, is appointed as a district attorney investigator shall continue in the same membership status without any interruption in membership service and without the loss of any creditable service.

(d) The state salaries paid to district attorney investigators who become members of the retirement system pursuant to this Code section shall be the basis for employee and employer contributions to the retirement system for such members. All employer contributions, including employee contributions made by the employer on behalf of members, which are required by this chapter for such members shall be paid from funds appropriated or otherwise available. The Prosecuting Attorneys' Council of the State of Georgia shall deduct from the state salaries payable to such members the additional employee contributions required by this chapter.

(e) Any member who became a member by operation of this Code section shall be eligible to obtain creditable service for all prior service as such district attorney investigator prior to becoming a member of this retirement system. To obtain such creditable service, the member must apply to the board of trustees not later than December 31, 2000, or within six months after becoming a member, whichever date is later, and must provide such evidence of such prior service as the board deems necessary. The employee shall pay to the board of trustees of this retirement system any employee and employer contributions which would have been paid to this retirement system had such employee been a member of this retirement system at the time such service was rendered plus interest thereon at the rate of 5 percent per annum.



§ 47-2-266. Membership of judicial employees; contributions

(a) As used in this Code section, the term:

(1) "Judicial employee" means:

(A) A full-time assistant to a district administrative judge and any full-time secretarial or clerical judicial administrative district employee employed pursuant to the provisions of Code Section 15-5-6;

(B) A full-time employee of The Council of Superior Court Judges of Georgia provided for in Code Section 15-6-34; and

(C) A full-time court administrator for a judicial circuit employed pursuant to the provisions of Code Section 15-6-28.

(2) "Prior service as a judicial employee" means service as a judicial employee rendered prior to July 1, 1990, or prior to July 1, 1992, as applied to a judicial employee specified in subparagraph (C) of paragraph (1) of this subsection.

(b) Effective on July 1, 1990, or on July 1, 1992, as applied to a judicial employee specified in subparagraph (a)(1)(C) of this Code section, or on first becoming a judicial employee at any time after either such date, as applicable, each judicial employee shall become a member of the Employees' Retirement System of Georgia as a condition of employment.

(c) The salary paid from state funds to each judicial employee shall be the basis for employee and employer contributions to the retirement system for the purposes of this Code section. All employer contributions, including employee contributions made by the employer on behalf of members, shall be paid from funds appropriated or otherwise made available for the operation of the judicial branch of the state government. Employee contributions of members under this Code section shall be deducted and remitted to the board of trustees by the appropriate employing authority.

(d) Any person who was a member of the retirement system immediately prior to becoming a judicial employee and who has not withdrawn employee contributions from the retirement system shall receive full creditable service for membership service in the retirement system which was completed prior to becoming a judicial employee and shall have the same membership status in the retirement system which the person possessed immediately prior to becoming a judicial employee.

(e) (1) A person becoming a member of the retirement system pursuant to the provisions of this Code section may obtain creditable service for prior service as a judicial employee if the following payments are made to the board of trustees:

(A) The person claiming the creditable service shall pay the employee contributions that would have been paid to the retirement system if the person had been a member during the period for which creditable service is claimed plus regular interest on such employee contributions compounded annually from the time the prior service was rendered to the date of payment; and

(B) The Council of Superior Court Judges of Georgia, the president of The Council of Superior Court Judges of Georgia, or the district administrative judge employing the person claiming the creditable service shall pay the employer contributions that would have been paid to the retirement system if the person claiming the creditable service had been a member during the period of time for which creditable service is claimed plus regular interest on such employer contributions compounded annually from the time the prior service was rendered to the date of payment. For prior service as a judicial employee specified in subparagraph (a)(1)(C) of this Code section, the employer contributions plus interest required by this subparagraph shall be paid by The Council of Superior Court Judges of Georgia from funds appropriated or available for the operation of the superior courts.

(2) The employee and employer contributions provided for in paragraph (1) of this subsection shall be determined on the basis of compensation actually received as a judicial employee during the period of prior service for which creditable service is claimed. The employer contributions plus interest thereon provided for in subparagraph (B) of paragraph (1) of this subsection may be paid from any funds of the judicial branch of the state government appropriated or otherwise available to The Council of Superior Court Judges of Georgia or district administrative judges or appropriated or available for the operation of the superior courts.



§ 47-2-267. Membership of employees of district attorneys; contributions

Except as provided in Code Section 47-2-265, each full-time employee of a district attorney, which employee is compensated through funds appropriated by the General Assembly, shall be a member of this retirement system as a condition of employment. Any such employee who is already a member of this retirement system by virtue of service with another employer shall be entitled to credit for all service rendered while an employee under the retirement system. All contributions required under this chapter shall be paid from funds appropriated or otherwise available. The Prosecuting Attorneys' Council of the State of Georgia shall deduct from the state salaries paid to such members the employee contributions required by this chapter.






Part 8 - Employees of the Peace Officers' Annuity and Benefit Fund

§ 47-2-280. Credit for previous service as an employee of the Peace Officers' Annuity and Benefit Fund; contributions

Anything in this chapter to the contrary notwithstanding, any member with prior service credits who previously was employed by the Peace Officers' Annuity and Benefit Fund shall be eligible to receive credit for such service with the Peace Officers' Annuity and Benefit Fund by paying the regular employer and employee's contribution, including regular interest that would have accumulated on those contributions during such period of employment. In the computation of such contributions and interest, the compensation of such member shall be deemed to have been the same as the compensation such member received on the date of first becoming a member.






Part 9 - Judges and Other Court Employees; Certain County Employees

§ 47-2-290. Judges, solicitors, and other employees of state courts subject to merit system; membership in retirement system; contributions; exemptions

(a) The state courts of this state are declared to be adjuncts of the superior courts, the state courts having concurrent jurisdiction in all civil and criminal matters except those exclusively vested in the superior courts. All judges, solicitors, and other employees of any state court in this state shall be subject to a merit system of personnel administration as promulgated by each state court under which all such officers and employees shall perform services on the basis of merit, fitness, and efficiency. All such officers and employees are authorized to become members of the Employees' Retirement System of Georgia in accordance with this chapter. The governing authority of each county of this state shall deduct or collect from each member the employee contributions required by this chapter and shall remit those contributions to the retirement system on a monthly basis. The Council of State Court Judges of Georgia is authorized and directed to pay from the funds appropriated or otherwise available the employer contribution required by this chapter for judges and employees of the state courts, which contribution shall be paid by The Council of State Court Judges of Georgia, upon receipt of an invoice from the retirement system. The Prosecuting Attorneys' Council of the State of Georgia is authorized and directed to pay from the funds appropriated or otherwise available the employer contribution required by this chapter for solicitors-general of the state courts, which contribution shall be paid by the Prosecuting Attorneys' Council of the State of Georgia, upon receipt of an invoice from the retirement system.

(b) All judges, solicitors, and other employees of any state court who were in service on December 1, 1952, shall be entitled to all benefits authorized under this chapter in the same manner as if they had been members of the retirement system on that date.

(c) Subsection (b) of Code Section 47-2-110 shall not apply to the judges and solicitors of any state court, who may retire at their discretion at any time after becoming eligible to retire.

(d) Code Section 47-2-291 shall not apply to judges and solicitors of the state courts who participate in the retirement system in their capacity as judges and solicitors; but all judges and solicitors so participating shall be entitled to credit for all their prior years of service rendered as judge or solicitor, or both.



§ 47-2-291. Prior service as a judge or solicitor of a court of record

Prior service performed by a member as a judge or solicitor of a court of record shall be creditable year for year, not to exceed five years for each type of service, notwithstanding that such service may have been for longer periods.



§ 47-2-292. Merit system of personnel administration for county revenue employees; membership in retirement system; contributions; credit for prior service

(a) The offices of the tax commissioners, tax collectors, and tax receivers of the counties of this state are declared to be adjuncts of the Department of Revenue, such offices assisting in the returning and collecting of state taxes. All tax commissioners, tax collectors, and tax receivers and employees in their offices shall be subject to a merit system of personnel administration, as promulgated by each such office, under which all such officials and employees shall perform services on the basis of merit, fitness, and efficiency.

(a.1) Notwithstanding any other provision of this Code section, no person who first or again takes office or becomes employed on or after July 1, 2012, shall become a member of the retirement system pursuant to the provisions of this Code section. Any person serving in any such position on July 1, 2012, who continues in service without a break in service shall remain a member of this retirement system. The reelection of any such officer or the election of any eligible employee to such office shall not constitute a break in service.

(b) The official in charge of such office, if he or she is responsible for the payment of the employees in that office, or the governing authority of the county, if the official and the employees are paid by it, shall deduct or collect from each member the employee contributions required by this chapter and shall remit the same to the retirement system as required by regulations. The state revenue commissioner is authorized and directed to pay from the funds appropriated for the operation of the Department of Revenue, the employer contributions required by this chapter, upon receipt of an invoice from the retirement system.

(c) In addition to the regular employer contributions required by this chapter, the state revenue commissioner is authorized and directed to pay from the funds appropriated for the operation of the Department of Revenue an additional contribution, as determined by the board of trustees, in a regular monthly amount sufficient to amortize, within a period of not more than 20 years, the prior service values of such members.

(d) Except for those persons holding office on June 30, 1983, and except as otherwise provided by subsection (f) of this Code section, any person who becomes a tax commissioner, tax collector, or tax receiver at any time after June 30, 1983, shall be a member of the retirement system under the provisions of Code Section 47-2-334 as a condition of holding office. Any person holding office as a tax commissioner, tax collector, or tax receiver on June 30, 1983, except such officials who are then members of the retirement system and except as otherwise provided by subsection (f) of this Code section, shall have the option of becoming a member of the retirement system, and such option must be exercised by not later than June 30, 1984. Such officials electing membership in the retirement system may obtain creditable service under the retirement system for actual previous service as tax commissioner, tax collector, or tax receiver or as an employee of any such official by paying to the board of trustees the regular employer and employee contributions for each year or portion thereof claimed as previous service, with the computation of such contributions being based on the compensation of the official at the time of becoming a member of the retirement system. In addition to such employer and employee contributions, the official claiming such previous service shall pay interest at the rate of 6 percent per annum on the amount of such contributions compounded annually from the time the previous service was rendered until payment is made to the board of trustees. The payment required for such previous service shall be made to the board of trustees at the time application is made for membership in the retirement system. Except for the right to obtain creditable service for previous service as provided in this subsection, any official holding office on June 30, 1983, who elects membership in the retirement system shall be under the provisions of Code Section 47-2-334.

(e) Except for those persons in employment on June 30, 1983, and except as otherwise provided by subsection (f) of this Code section, any person who becomes an employee of a tax commissioner, tax collector, or tax receiver at any time after June 30, 1983, shall have the option, which must be exercised within 180 days after the date of employment, of becoming a member of the retirement system under the provisions of Code Section 47-2-334. Any person employed by a tax commissioner, tax collector, or tax receiver on June 30, 1983, except such employees who are then members of the retirement system and except as otherwise provided by subsection (f) of this Code section, shall have the option of becoming a member of the retirement system, and such option must be exercised by not later than June 30, 1984. Such employees electing membership in the retirement system may obtain creditable service under the retirement system for actual previous service as an employee of a tax commissioner, tax collector, or tax receiver by paying to the board of trustees the regular employer and employee contributions for each year or portion thereof claimed as previous service, with the computation of such contributions being based on the compensation of the employee at the time of becoming a member of the retirement system. In addition to such employer and employee contributions, the employee claiming such previous service shall pay interest at the rate of 6 percent per annum on the amount of such contributions compounded annually from the time the previous service was rendered until payment is made to the board of trustees. The payment required for such previous service shall be made to the board of trustees at the time application is made for membership in the retirement system. Except for the right to obtain creditable service for previous service as provided in this subsection, any person employed on June 30, 1983, who elects membership in the retirement system shall be under the provisions of Code Section 47-2-334.

(f) Notwithstanding any other provisions of this Code section, no tax commissioner, tax collector, tax receiver, or any employee of any such official shall be eligible for membership in the retirement system if such official or employee is covered or becomes covered by any other public retirement or pension system, excluding social security coverage and coverage under any county or other local retirement or pension system. The provisions of subsections (a), (b), and (c) of this Code section shall apply to any tax officials or their employees who become members of the retirement system pursuant to subsections (d) and (e) of this Code section.



§ 47-2-292.1. Tax commissioners, tax collectors, and tax receivers and all employees in their offices employed on or after July 1, 2012, ineligible for membership in the Employees' Retirement System of Georgia by operation of law

(a) The provisions of this Code section shall apply to tax commissioners, tax collectors, and tax receivers and employees in their offices who first or again take office or become employed on or after July 1, 2012.

(b) On and after July 1, 2012, the governing authority of each county shall have the option of including the county tax commissioner, tax collector, or tax receiver and all employees of such person's office as members of the retirement system. Such option shall be made by adopting a resolution and forwarding such resolution to the board of trustees.

(c) The official in charge of such office, if he or she is responsible for the payment of the employees in that office, or the governing authority of the county, if the official and the employees are paid by it, shall deduct or collect from each member the employee contributions required by this chapter and shall remit the same to the retirement system as required by regulations. The governing authority of the county shall pay to the board of trustees the employer contributions required by this chapter, upon receipt of an invoice from the retirement system.

(d) An election by a county governing authority made pursuant to subsection (b) of this Code section may be revoked in the same manner as the election was made, but the county's obligations as to any officer or employee who became a member of the retirement system as a result of such election shall continue, and the rights and benefits of any such officer or employee shall be unaffected by such revocation.

(e) All persons subject to the provisions of this Code section shall be members of the retirement system under the provisions of Article 10 of this chapter as a condition of holding office.

(f) Notwithstanding any other provisions of this Code section, no tax commissioner, tax collector, tax receiver, or any employee of any such official shall be eligible for membership in the retirement system if such officer or employee is covered or becomes covered by any other public retirement or pension system, excluding social security coverage.



§ 47-2-293. Effect of failure of state court to provide means by which its officials or employees can become members of the retirement system

Notwithstanding any other provisions of this chapter, any state court which has not provided means by which its employees can become members of the retirement system shall, on and after February 13, 1962, no longer be deemed to be adjuncts of the superior courts. No employee of such state court shall be deemed to be a state employee or otherwise eligible for membership in the retirement system.



§ 47-2-294. Limitation on benefits available to persons who transferred to this retirement system or who became members under Code Section 47-2-290 or 47-2-292

Any other provisions of law to the contrary notwithstanding, only voluntary service retirement, death, and disability allowances shall apply to individuals who transferred to this retirement system from another such system or who became members under Code Section 47-2-290 or 47-2-292.



§ 47-2-295. Transfer from county retirement system of contributions made as juvenile detention facility employee; credit for past service; payment of contributions; eligibility

(a) Any person who becomes a member after January 1, 1980, but before July 1, 1981, as a result of employment with a juvenile detention facility which has been acquired from a county by a state department and who was an employee of such county immediately prior to becoming a member of this retirement system in a position covered under its retirement or pension system shall have the option of transferring to the retirement system the employer and employee contributions credited to him for service as an employee of the juvenile detention facility. This option must be exercised within six months after becoming a member of the retirement system. It shall be exercised by notifying, in writing, the governing body of the county retirement or pension system and the board of trustees of the member's desire that such contributions be transferred.

(b) Within 30 days after receiving such notification, the governing body of the county retirement or pension system shall pay to the board of trustees of this retirement system an amount equal to such employer and employee contributions. Upon the receipt of such payment, the board of trustees shall deposit that portion representing employee contributions into the annuity savings fund as a credit to the member; and it shall deposit that portion representing employer contributions into the pension accumulation fund. Upon deposit of such contributions, the member shall receive credit for past service rendered as an employee of the county juvenile detention facility; but the amount of past service credited to such member shall be adjusted as necessary so that the accrued liability to this retirement system created by such past service shall be fully funded by the amount of the payment received by the board of trustees from the county retirement or pension system.

(c) If the payment received by the board of trustees is insufficient to cover all past service rendered as an employee of the county juvenile detention facility on a year-for-year basis, the governing authority of the county which formerly employed such member shall be authorized, but not required, to pay to the board of trustees an amount which, when combined with the payment of employer and employee contributions, shall be sufficient to fund all service rendered as an employee of the juvenile detention facility. In the event a county governing authority elects to pay such additional amount, it shall request, in writing, a certification from the board of trustees of such amount; and, upon such payment, the member shall be given credit for all service rendered as an employee of the county juvenile detention facility. The amount, if any, paid by a county governing authority shall be deposited by the board of trustees into the pension accumulation fund.

(d) In addition to persons who become members of this retirement system pursuant to subsection (a) of this Code section, the provisions of this Code section shall also apply to any persons who become members after July 1, 1986, but before December 31, 1987, as a result of employment with a county juvenile detention facility, the employees of which facility have been acquired from a county by a state department and who were employees of such county immediately prior to becoming members of this retirement system in positions covered under such county's retirement or pension system.



§ 47-2-295.1. Probation and intake officers of Department of Juvenile Justice

(a) As used in this Code section, the term:

(1) "Department" means the Department of Juvenile Justice.

(2) "Local retirement system" means a retirement or pension system maintained by a county which includes as members thereof county probation and intake officers who become employees of the department as a result of the county probation and intake services being transferred to the department pursuant to the provisions of Code Section 15-11-69. The term includes any such retirement or pension system created by law or created by ordinance or resolution of the county under the home rule provisions of the Constitution.

(3) "Probation and intake officer" means a probation and intake officer as such term is defined in Code Section 15-11-2.

(b) Any probation and intake officer becoming an employee of the department at any time on or after July 1, 1993, as a result of a transfer of county probation and intake services to the department pursuant to the provisions of Code Section 15-11-69 shall have the options and rights provided for by this Code section. The options available to any such employee under this Code section must be exercised within 18 months after the date the applicable county probation and intake services are transferred to the department. Any such option shall be exercised by such employee notifying, in writing, the Board of Trustees of the Employees' Retirement System of Georgia, the governing authority of the applicable county, and, when applicable, the board of trustees or other managing body of any local retirement system of which the employee is a member. If the employee is a member of a local retirement system, such membership shall continue pending the exercise of an option provided by this Code section. The choice made by an employee in selecting an option provided by this Code section shall be irrevocable and may not at any time thereafter be rescinded or modified.

(c) If an employee subject to this Code section was a member of a local retirement system at the time the applicable county probation and intake services were transferred to the department, such employee may either continue active membership in the local retirement system as provided in this subsection or become a member of the Employees' Retirement System of Georgia and transfer creditable service as an employee of the local retirement system to the Employees' Retirement System of Georgia as provided in subsection (d) of this Code section. An employee electing to continue membership in a local retirement system shall have the right to continue such membership and the salary received by such employee as an employee of the department shall be the salary of such employee for all purposes under the local retirement system. Except as otherwise provided in this subsection for the use of certain employer contributions to offset required employee contributions, such employee shall continue to pay the employee contributions required under the local retirement system; and, for such purposes, the department may enter into an agreement with the board of trustees or other managing body of the local retirement system whereby the department may deduct such employee contributions from the compensation of the employee and pay the amount deducted to the local retirement system. Employer contributions for continued membership in the local retirement system shall be computed at the same percentage rate applicable to all other state employees on the basis of the state salary paid to such employees electing to continue membership in the local retirement system and shall be paid by the department when applicable to the local retirement system; provided, however, that, if the employer contributions paid by the department exceed the employer contributions applicable to all other employees of the local retirement system, the difference between the percentage rate of employer contributions paid by the department and the percentage rate of employer contributions applicable to all other employees of the local retirement system shall be applied to offset the percentage rate of employee contributions required of such state employees remaining in the local retirement system; provided, further, that, if the employer contributions to be paid by the department under this subsection would exceed the total employee and employer contributions required under the local retirement system, the department shall only be required to pay the total amount of such employee and employer contributions required under the local retirement system. An employee continuing membership under a local retirement system under this subsection shall retain all rights, benefits, and privileges under the local retirement system in the same manner and to the same extent as if the employee remained an employee of the county; provided, however, that such employee shall not be entitled to health and life insurance benefits available to county employees. An employee electing to continue membership in a local retirement system shall not be and may not become a member of the Employees' Retirement System of Georgia.

(d) An employee who was a member of a local retirement system as provided in subsection (c) of this Code section may elect to become a member of the Employees' Retirement System of Georgia. Any such employee so electing shall receive creditable service under the Employees' Retirement System of Georgia for all accredited service previously rendered as an employee of the applicable local retirement system. For each employee so electing, the governing authority of the applicable county or the board of trustees or other managing body of the applicable local retirement system, within 30 days after receiving the notice provided for in subsection (b) of this Code section, shall pay to the Board of Trustees of the Employees' Retirement System of Georgia the total employee and employer contributions plus interest made by or on behalf of the employee to the local retirement system, together with accumulated interest thereon; provided, however, that the amount so transferred shall not exceed the amount necessary to grant the creditable service under the Employees' Retirement System of Georgia authorized by this subsection without creating any unfunded accrued liability, as a result of granting such creditable service, against the Employees' Retirement System of Georgia.

(e) If an employee subject to this Code section was not a member of a local retirement system at the time the applicable county juvenile detention system became a part of the state-wide juvenile detention system, such employee shall become a member of the Employees' Retirement System of Georgia effective on the date the county probation and intake services are transferred to the department. Any such member may purchase as creditable service under the Employees' Retirement System of Georgia all or any portion of previous actual service rendered by the member as an employee of the applicable county probation and intake system, except in those instances in which such member has retired or is receiving benefits from a local retirement system. Such creditable service may be purchased by the member's paying to the board of trustees all employee and employer contributions which would have been made if the employee had been a member of this retirement system, plus regular interest thereon. The time limitation for exercising options provided for in subsection (b) of this Code section shall not apply to the purchase of creditable service under this subsection. Any eligible member may purchase such creditable service at any time during the first five years of membership in the Employees' Retirement System of Georgia. No service for which credit is granted pursuant to this subsection shall be used for credit in any local retirement system.

(f) To the extent this Code section conflicts with or is inconsistent with the provisions of a local retirement or pension system affected by this Code section, whether such local retirement or pension system was created by law or by local ordinance, the provisions of this Code section shall control.



§ 47-2-295.2. County juvenile detention employees who are transferred into department

(a) As used in this Code section, the term:

(1) "Department" means the Department of Juvenile Justice.

(2) "Local retirement system" means a retirement or pension system maintained by a county which includes as members thereof county juvenile detention employees who become employees of the department as a result of the county juvenile detention services' being transferred to the department, and the term includes any such retirement or pension system created by law or created by ordinance or resolution of the county under the home rule provisions of the Constitution of Georgia.

(b) Except as provided in subsection (c) of this Code section, any person who becomes an employee of the department as a result of a transfer of county juvenile detention services to the department shall become a member of this retirement system. Within 30 days of the day any such employee becomes a member of this retirement system, the board of trustees or other managing body of the applicable local retirement system shall pay to the board of trustees of this retirement system the total employee and employer contributions plus interest made by or on behalf of the employee to the local retirement system, together with accumulated interest thereon, and in addition the governing authority of the county may pay to the board of trustees of this retirement system on behalf of the employee such amount as such county governing authority deems appropriate, and the employee shall receive such creditable service in this retirement system as the total amount will allow without creating any accrued liability against this retirement system; provided, however, that no such person shall receive creditable service in excess of the accredited service previously rendered as an employee of the applicable local retirement system.

(c) (1) An employee subject to this Code section may elect to continue active membership in the local retirement system, and the salary received by such employee as an employee of the department shall be the salary of such employee for all purposes under the local retirement system. Except as otherwise provided in this subsection, such employee shall continue to pay the employee contributions required under the local retirement system, and the department may enter into an agreement with the board of trustees or other managing body of the local retirement system whereby the department may deduct such employee contributions from the compensation of the employee and pay the amount deducted to the local retirement system. Employer contributions for continued membership in the local retirement system shall be computed at the same percentage rate applicable to all other state employees on the basis of the state salary paid to such employees electing to continue membership in the local retirement system and shall be paid by the department when applicable to the local retirement system; provided, however, that:

(A) If the employer contributions paid by the department exceed the employer contributions applicable to all other employees of the local retirement system, the difference between the percentage rate of employer contributions paid by the department and the percentage rate of employer contributions applicable to all other employees of the local retirement system shall be applied to offset the percentage rate of employee contributions required of such state employees remaining in the local retirement system; and

(B) If the employer contributions to be paid by the department under this subsection would exceed the total employee and employer contributions required under the local retirement system, the department shall only be required to pay the total amount of such employee and employer contributions required under the local retirement system.

(2) An employee continuing membership under a local retirement system under this subsection shall retain all rights, benefits, and privileges under the local retirement system in the same manner and to the same extent as if the employee remained an employee of the county; provided, however, that such employee shall not be entitled to health and life insurance benefits available to county employees. An employee electing to continue membership in a local retirement system shall not be and may not become a member of the Employees' Retirement System of Georgia.

(d) To the extent this Code section conflicts with or is inconsistent with the provisions of a local retirement or pension system affected by this Code section, whether such local retirement or pension system was created by law or by local ordinance, the provisions of this Code section shall control.



§ 47-2-296. County probation system employees

(a) As used in this Code section, the term "local retirement system" means a retirement or pension system maintained by a county which includes as members thereof employees of the county probation system which becomes a part of the state-wide probation system, and the term includes any such retirement or pension created by law or created by ordinance or resolution of the county under the home rule provisions of the Constitution of Georgia.

(b) Any person becoming an employee of the state at any time on or after July 1, 1984, as a result of being employed by a county probation system which became a part of the state-wide probation system administered by the Department of Corrections shall have the options and rights provided for by this Code section, subject to the limitations of subsection (f) of this Code section. The options available to any such employee under this Code section must be exercised within six months after the date the applicable county probation system became a part of the state-wide probation system. The option provided by subsection (e) of this Code section must be exercised on or before the date the county probation system becomes a part of the state-wide probation system. Any such option shall be exercised by such employee notifying, in writing, the Board of Trustees of the Employees' Retirement System of Georgia, the commissioner of corrections, the governing authority of the applicable county, and, when applicable, the board of trustees or other managing body of any local retirement system of which the employee is a member. If the employee is a member of a local retirement system, such membership shall continue pending the exercise of an option provided by this Code section. The choice made by an employee in selecting an option provided by this Code section shall be irrevocable and may not at any time thereafter be rescinded or modified.

(c) If an employee subject to this Code section was a member of a local retirement system at the time the applicable county probation system became a part of the state-wide probation system, such employee, subject to the limitations of subsection (f) of this Code section, may either continue active membership in the local retirement system as provided in this subsection or become a member of the Employees' Retirement System of Georgia and transfer creditable service as an employee of the local retirement system to the Employees' Retirement System of Georgia as provided in subsection (d) of this Code section. Such employees who are subject to the provisions of subsection (e) of this Code section shall have the additional option to retire under the local retirement system, if qualified therefor, as provided in said subsection (e). An employee electing to continue membership in a local retirement system shall have the right to continue such membership and the salary received by such employee as an employee of the Department of Corrections or other state department shall be the salary of such employee for all purposes under the local retirement system. If applicable to any such employee, any county supplement to the state salary of such employee shall be included as salary for the purposes of a local retirement system in which such employee continues membership. Except as otherwise provided in this subsection for the use of certain employer contributions to offset required employee contributions, such employee shall continue to pay the employee contributions required under the local retirement system; and, for such purposes, the Department of Corrections or other state department if the employee subsequently becomes employed by another department of the state government may enter into an agreement with the board of trustees or other managing body of the local retirement system whereby the department may deduct such employee contributions from the compensation of the employee and pay the amount deducted to the local retirement system. Employer contributions for continued membership in the local retirement system shall be computed at the same percentage rate applicable to all other state employees on the basis of the state salary paid to such employees electing to continue membership in the local retirement system and shall be paid by the Department of Corrections or by another state department when applicable to the local retirement system; provided, however, that, if the employer contributions paid by the Department of Corrections or other state department exceed the employer contributions applicable to all other employees of the local retirement system, the difference between the percentage rate of employer contributions paid by the Department of Corrections or other state department and the percentage rate of employer contributions applicable to all other employees of the local retirement system shall be applied to offset the percentage rate of employee contributions required of such state employees remaining in the local retirement system; provided, further, that, if the employer contributions to be paid by the Department of Corrections or other state department under this subsection would exceed the total employee and employer contributions required under the local retirement system, the Department of Corrections or other state department shall only be required to pay the total amount of such employee and employer contributions required under the local retirement system. An employee continuing membership under a local retirement system under this subsection shall retain all rights, benefits, and privileges under the local retirement system in the same manner and to the same extent as if the employee remained an employee of the county. An employee electing to continue membership in a local retirement system shall not be and may not become a member of the Employees' Retirement System of Georgia.

(d) An employee who was a member of a local retirement system as provided in subsection (c) of this Code section may elect to become a member of the Employees' Retirement System of Georgia, except as otherwise provided by subsection (f) of this Code section. Any such employee so electing may obtain creditable service under the Employees' Retirement System of Georgia for all accredited service previously rendered as an employee of the applicable local retirement system. For each employee so electing, the governing authority of the applicable county or the board of trustees or other managing body of the applicable local retirement system, within 30 days after receiving the notice provided for in subsection (b) of this Code section, shall pay to the Board of Trustees of the Employees' Retirement System of Georgia a portion of the total employee contributions plus interest made by the employee to the local retirement system. This payment shall be equal to the employee contribution plus interest which would have been accumulated had the employee always been covered by the Employees' Retirement System of Georgia. Any additional amount, as determined by the Board of Trustees of the Employees' Retirement System of Georgia, shall be paid by the local retirement system to a maximum of prior county contributions plus interest. Any further additional sum required will be paid by the local governing authority. These two sums together with the contributions of transferring employees plus interest shall be sufficient to grant the creditable service under the Employees' Retirement System of Georgia authorized by this subsection without creating any accrued liability, as a result of granting such creditable service, against the Employees' Retirement System of Georgia. The employee contributions paid to the board of trustees under this subsection shall be deposited by the board into the annuity savings fund as a credit to the member. Other funds paid to the board of trustees under this subsection shall be deposited by the board into the pension accumulation fund. Upon receiving the payments provided for by this subsection, the board of trustees shall enter the creditable service provided for by this subsection upon the records of the member. The employee contributions in an amount exceeding those necessary to cover the period of creditable service as a state employee under the Employees' Retirement System of Georgia shall be refunded to the employee upon application to the board of trustees of the local retirement system.

(e) This subsection shall not apply to the employees of a county probation system of any county of this state having a population of 550,000 or more according to the United States decennial census of 1980 or any future such census. The employees of other county probation systems subject to the provisions of this Code section who were members of a local retirement system shall have the additional option of retiring under the local retirement system if such employees have sufficient creditable service under the local retirement system to qualify for retirement benefits. Such option may be exercised by any such employee making application for retirement to the board of trustees or other managing body of the local retirement system. Any such employee electing to retire under a local retirement system shall not be eligible to transfer any creditable service under the local retirement system to the Employees' Retirement System of Georgia and, if the employee accepts employment as an employee of the Department of Corrections, shall become a member of the Employees' Retirement System of Georgia at the time the county probation system becomes a part of the state-wide probation system.

(f) This subsection shall apply only to employees of a county probation system of a county having a population of 600,000 or more according to the United States decennial census of 1990 or any future such census. The employees of any such county probation system who were members of a local retirement system and who have ten or more years of creditable service under the local retirement system at the time the county probation system becomes a part of the state-wide probation system shall not have the option to become members of the Employees' Retirement System of Georgia, and such employees shall continue active membership in the local retirement system. The provisions of subsection (c) of this Code section shall apply to such employees, except for the provisions of such subsection relative to the option to become members of the Employees' Retirement System of Georgia.

(g) If an employee subject to this Code section was not a member of a local retirement system at the time the applicable county probation system became a part of the state-wide probation system, such employee shall become a member of the Employees' Retirement System of Georgia effective on the date the county probation system became a part of the state-wide probation system. Any such member may purchase as creditable service under the Employees' Retirement System of Georgia all or any portion of previous actual service rendered by the member as an employee of the applicable county probation system, except in those instances in which such member has retired or is receiving benefits from a local retirement system. Such creditable service may be purchased by the member's paying to the board of trustees all employee and employer contributions, plus regular interest thereon, under the Employees' Retirement System of Georgia for the amount of creditable service claimed in an amount sufficient to grant creditable service under the Employees' Retirement System of Georgia authorized by this subsection without creating any accrued liability, as a result of granting such creditable service, against the Employees' Retirement System of Georgia. The basis for such employee and employer contributions shall be the compensation the member received upon first becoming an employee of the Department of Corrections. The time limitation for exercising options provided for in subsection (b) of this Code section shall not apply to the purchase of creditable service under this subsection. Any eligible member may purchase such creditable service at any time during the first five years of membership in the Employees' Retirement System of Georgia and parts of such creditable service may be purchased from time to time during such five-year period. The board of trustees may establish payment schedules for eligible members to purchase creditable service under this subsection.

(h) (1) The provisions of this subsection shall apply only to counties having a population of 550,000 or more according to the United States decennial census of 1980 or any future such census which had a county probation system whose employees are subject to the provisions of this Code section.

(2) The governing authority of a county subject to this subsection is authorized to supplement the state salaries paid to employees of the Department of Corrections who were employees of the county's probation system prior to its becoming a part of the state-wide probation system. Such salary supplement, if any, shall be included in the salary of any such employee for all purposes under any local retirement system in which the employee remains a member pursuant to the authority or requirements of this Code section. Such salary supplement, if any, shall not be considered state salary for the purposes of any payments made from state funds to a local retirement system to reimburse such local retirement system for employer contributions that would be made under the Employees' Retirement System of Georgia if such employees had become members of the Employees' Retirement System of Georgia pursuant to the provisions of this Code section.

(i) To the extent this Code section conflicts with or is inconsistent with the provisions of a local retirement or pension system affected by this Code section, whether such local retirement or pension system was created by law or by local ordinance, the provisions of this Code section shall control.



§ 47-2-297. Employees of county boards or departments of health in counties having population of 550,000 or more

(a) This Code section shall apply only to counties, county boards and departments of health, and employees of county boards and departments of health of counties of this state having a population of 550,000 or more according to the United States decennial census of 1980 or any future such census.

(b) As used in this Code section, the term:

(1) "Employee" means an employee of a county board or department of health of a county subject to the provisions of this Code section who:

(A) Is a member of a local retirement system; and

(B) Would be eligible for membership in and a member of the Employees' Retirement System of Georgia if employed by a county board or department of health of a county other than a county subject to the provisions of this Code section.

(2) "Local retirement system" means a retirement or pension system maintained by a county which includes as members thereof employees of the county boards or departments of health, and the term includes any such retirement or pension system created by law or created by ordinance or resolution of the county under the home rule provisions of the Constitution of Georgia.

(3) "Salary supplement" means compensation paid from county funds to employees of county boards or departments of health in addition to the compensation paid to such employees from state funds or from state funding sources.

(c) The Department of Human Resources shall make payments to the governing authority of a county subject to the provisions of this Code section to partially reimburse the county for the cost incurred by the county in providing for the membership in a local retirement system of each employee. The amount of the payment for each employee shall be an amount equal to three-fourths of the amount which would be paid by the Department of Human Resources as the employer contribution to the Employees' Retirement System of Georgia if the employee were a member of the retirement system. It is specifically provided, however, that such employer contributions shall be based on state compensation paid to the employee or on the amount paid from state funds to the county as compensation for the employee, and any salary supplement to such compensation shall not be considered in the determination of the amount of the employer contribution.

(d) The reimbursement payments provided for by subsection (c) of this Code section shall be paid for all service by an employee as a member of a local retirement system which is completed after the date that funding of this Code section begins as provided in subsection (f) of this Code section. When such funding begins, such reimbursement payments shall be paid to the county at the same time employer contribution would be paid by the Department of Human Resources to the Employees' Retirement System of Georgia if the employee were a member of the retirement system.

(e) If at any time any employee becomes a member of the Employees' Retirement System of Georgia, the reimbursement payments provided for by this Code section shall cease for that employee on the effective date of membership in the Employees' Retirement System of Georgia.

(f) The payments to a county governing authority provided for by this Code section shall be contingent upon appropriations made by the General Assembly to the Department of Human Resources for the purpose of making such payments. To the extent that the General Assembly appropriates less than the amount necessary to pay the full amount provided for by this Code section, the amount otherwise payable shall be reduced in accordance with the amount actually appropriated by the General Assembly.



§ 47-2-298. Employees of county departments of family and children services

(a) As used in this Code section, the term "local retirement system" means a retirement or pension system maintained by a county which includes as members thereof employees of the county department of family and children services and the term includes any such retirement or pension system created by law or created by ordinance or resolution of the county under the home rule provisions of the Constitution of Georgia.

(b) Any employee or former employee of a county department of family and children services who is or was a member of a local retirement system and who is or becomes a member of this retirement system, subject to the requirements of this Code section, shall obtain creditable service under this retirement system as provided in this subsection. Upon notification in writing by the board of trustees of this retirement system to the board of trustees or other managing body of the local retirement system, the board of trustees or other managing body of the local retirement system shall transfer to this retirement system an amount equal to the employer contributions, plus regular interest thereon, which had been paid to the local retirement system on behalf of each employee and any employee contributions which have been paid to the local retirement system by or on behalf of each employee and have not been withdrawn from the local retirement system, plus regular interest thereon. The board of trustees of this retirement system shall determine the period of time that such amount will fund as creditable service under this retirement system without creating any additional accrued liability of the retirement system. The amount of creditable service so determined shall be the creditable service to which the member is entitled.

(c) Employees or former employees of a county department of family and children services were in service on July 1, 1996, and who are subject to the provisions of this Code section and who failed to exercise the option provided by this Code section by notification in writing to the board of trustees of this retirement system, the board of trustees or other managing body of the local retirement system, and to the county governing authority in a timely manner shall be forever barred from exercising such option. For employees or former employees of a county department of family and children services who become members of this retirement system after July 1, 1996, such election and notification must be made within six months of becoming a member of this retirement system. Any such employee failing to exercise the option granted by this Code section within such time limitation shall not at any time thereafter be eligible to become a member of this retirement system as an employee of a county department of family and children services. Any such employee shall make payment to the board of trustees of this retirement system of a sum equal to his or her employee contributions which had been paid to the local retirement system during the years of service for which credit is being claimed and thereafter shall not be entitled to receive any benefit from the local retirement system.

(d) Employees or former employees of a county department of family and children services who are or become members of this retirement system and who obtain credit for service pursuant to the provisions of this Code section shall be subject to the provisions of Code Section 47-2-334, except to the extent that said Code section prohibits obtaining prior service as creditable service as authorized by subsection (b) of this Code section.

(e) To the extent this Code section conflicts with or is inconsistent with the provisions of a local retirement or pension system affected by this Code section, whether such local retirement or pension system was created by law or by local ordinance, the provisions of this Code section shall control.



§ 47-2-299. Creditable service for service as employee of private nonprofit hospital

Repealed by Ga. L. 2010, p. 1207, § 34, effective July 1, 2010.






Part 10 - Employees of Certain State Authorities and Commissions

§ 47-2-310. Merit system of personnel administration for employees of Georgia Federal-State Shipping Point Inspection Service; membership in retirement system; contributions; creditable service

(a) The Georgia Federal-State Shipping Point Inspection Service, hereinafter referred to as the "inspection service" in this Code section, is declared to be an adjunct of the Georgia Department of Agriculture, such inspection service assisting in the agricultural products inspection duties of that department. All employees of the inspection service shall be subject to a merit system of personnel administration established by the agencies which are parties to a cooperative agreement between the Consumer and Marketing Service of the United States Department of Agriculture and the Georgia Department of Agriculture. All employees shall perform services on the basis of merit, fitness, and efficiency. The establishment of this merit system prior to July 1, 1975, shall be a prerequisite to coverage of the inspection service under the retirement system.

(b) Any person employed by the inspection service on July 1, 1975, is authorized to become a member of Division A of the retirement system. Any person first employed or reemployed by the inspection service after July 1, 1975, shall, as a condition of employment, become a member of Division A of the retirement system. In order to become or be required to be a member of the retirement system, an employee of the inspection service must be employed in this state in a position normally requiring actual performance of duty during not less than nine months of the year.

(c) The Georgia Department of Agriculture shall be responsible for making certain that the administrative officials of the inspection service shall deduct or collect from each member the employee contributions required by the retirement system and remit them to the retirement system as required by law or regulations. The Commissioner of Agriculture is authorized and directed to pay from the funds appropriated for the operation of the Georgia Department of Agriculture the employer contributions required by the retirement system or by regulations promulgated pursuant thereto. Such employer contributions shall be paid by the Commissioner upon receipt of an invoice from the retirement system.

(d) Any person who becomes a member of the retirement system under this Code section, upon certified proof of previous service with the inspection service, shall be eligible to receive up to five years of credit for such previous service by paying the regular employer and employee contributions, including accrued interest, that would have accumulated during such period of employment. In the computation of such contributions and interest, the compensation of such member shall be deemed to have been the same as the compensation such member received on the date he first became a member. For any member claiming creditable service under this subsection on and after July 1, 1983, the board of trustees shall calculate the period of time the contributions and interest provided for above will fund as creditable service under the retirement system without creating any additional accrued liability of the retirement system; and the amount of creditable service so determined shall be the creditable service to which the member is entitled. The inspection service shall be authorized to supplement contributions and interest provided for above in an amount, as determined by the board of trustees, which, together with such contributions and interest, will fully fund as creditable service the total amount of previous service claimed without creating any additional accrued liability of the retirement system, and in the event such supplement is paid by the inspection service to the board of trustees, the member shall be entitled to receive all such previous service as creditable service up to the maximum of five years. Credit for previous service shall be available to a member only after he has worked for the inspection service for one full year following July 1, 1975, and must be exercised, if at all, within one year after the time any such member becomes eligible to elect such option or by not later than January 1, 1984, whichever date is later.

(e) The board of trustees is authorized to promulgate all necessary rules and regulations for the implementation of this Code section, including, but not limited to, regulations and rules dealing with any required reports of employment and remission of contributions by the administrative officials of the inspection service and the method for certification of proof of previous service with the inspection service.

(f) Any member who was a member of the retirement system prior to July 1, 1975, and who, prior to becoming a member of the retirement system, was employed by the inspection service shall be eligible to receive up to five years of creditable service under the retirement system for service rendered as an employee of the inspection service prior to becoming a member of the retirement system. In order to receive such creditable service, the member must pay to the board of trustees the employer and employee contributions which would have been paid to the retirement system during the period, not to exceed five years, of employment by the inspection service as if such employment had been rendered while a member of the retirement system, plus interest at the rate of 7 percent on such employer and employee contributions compounded annually from the time of the employment with the inspection service to the date of payment. The board of trustees may require such documentation as the board finds necessary to verify the period of employment with the inspection service and the compensation received for such employment. The board of trustees shall calculate the amount of payment required to obtain creditable service under this Code section and shall certify such amount to a member who applies for creditable service under this subsection. No more than a total of five years of service prior to July 1, 1975, as an employee of the inspection service may be obtained as creditable service under all provisions of this Code section. No creditable service may be obtained pursuant to the provisions of this subsection for any period for which creditable service has been or may be obtained under any other provision of this chapter.

(g) (1) Any member who was employed by the inspection service on July 1, 1975, and who was a member on that date shall be eligible to receive up to five years of creditable service under the retirement system for service rendered as an employee of the inspection service prior to becoming a member of the retirement system. Such service shall be in addition to the creditable service authorized by subsection (f) of this Code section. In order to receive such creditable service, the member must pay to the board of trustees the employee contributions of 5 percent of his or her salary on July 1, 1975, for each month of creditable service, together with interest at the rate of 4 percent compounded annually from July 1, 1975, to the date of payment. The board of trustees may require such documentation as the board finds necessary to verify the period of employment with the inspection service and the compensation received for such employment. The board of trustees shall calculate the amount of payment required to obtain creditable service under this Code section and shall certify such amount to a member who applies for creditable service under this paragraph.

(2) The inspection service is authorized to supplement, if necessary, the payment made to the board of trustees pursuant to paragraph (1) of this subsection from funds available to the inspection service.

(3) Payments made pursuant to paragraphs (1) and (2) of this subsection shall be made not later than January 1, 1997. The board shall determine whether the amount of creditable service purchased by the total contributions made pursuant to paragraphs (1) and (2) of this subsection would warrant, without creating any additional accrued liability of the retirement system, up to five years of creditable service.

(4) No creditable service may be obtained pursuant to the provisions of this subsection for any period for which creditable service has been or may be obtained under any other provision of this chapter.



§ 47-2-311. Credit for service by persons formerly employed by the Georgia Warm Springs Foundation; payments required in order to obtain credit

Reserved. Repealed by Ga. L. 2010, p. 1207, § 35, effective July 1, 2010.



§ 47-2-312. Merit system of personnel administration for employees of Georgia agricultural commodity commissions; membership in the retirement system; contributions; creditable service for prior employment

(a) The Georgia agricultural commodity commissions are declared to be adjuncts of the Georgia Department of Agriculture, such commissions providing for the promotion of the production, marketing, sales, uses and utilization, processing, and improvement of the agricultural products of this state and producers connected therewith. All employees of any of the agricultural commodity commissions set forth in Code Section 2-8-5 shall be subject to a merit system of personnel administration established by the commissions, pursuant to which such employees shall be employed. All employees shall perform services on the basis of merit, fitness, and efficiency. The establishment of this merit system prior to July 1, 1976, shall be a prerequisite to coverage of the commissions under the retirement system.

(b) Persons employed by any of the agricultural commodity commissions on July 1, 1976, may elect to become members of Division A of the retirement system; but persons entering or reentering into employment with any of the agricultural commodity commissions after July 1, 1976, shall, as a condition of employment, become members of Division A of the retirement system, provided that no person so employed shall become a member unless his position normally requires actual performance of duty during not less than nine months of the year. The commencement date for the inclusion of employees of any of the agricultural commodity commissions within the retirement system shall be July 1, 1976.

(c) The Georgia Department of Agriculture shall ensure that the employees' contributions required under this chapter are deducted and collected from each member and remitted to the retirement system; and the Commissioner of Agriculture is authorized and directed to take any necessary action to ensure that the employer contributions under this chapter are paid from the funds of the agricultural commodity commissions. Such employer contributions shall be paid by the Commissioner to the retirement system upon receipt of an invoice from the retirement system.

(d) The board of trustees is authorized to promulgate all necessary rules and regulations for the implementation of this Code section, including, but not limited to, regulations and rules dealing with any required reports of employment and remission of contributions by the administrative officials of the agricultural commodity commissions.

(e) (1) This subsection shall apply only to an employee of an agricultural commodity commission employed on July 1, 1976.

(2) An employee of an agricultural commodity commission who is subject to the provisions of this subsection shall, upon furnishing proof of prior employment to the board of trustees, be eligible to receive creditable service under this retirement system for prior employment as an employee of such commission, subject to the requirements of this subsection. Any such employee must pay to the board of trustees the employee contributions, plus accrued interest thereon at the rate of 5 percent per annum, compounded annually, which would have been paid during the period of prior employment if the employee had been a member of the retirement system during such period. The commission shall pay from any funds available to the commission the employer contributions, plus accrued interest thereon at the rate of 5 percent per annum, compounded annually, which would have been paid during such period of prior employment. For a member claiming creditable service for prior employment under this subsection, the board of trustees shall determine the period of time that the payments to the board of trustees provided for under this subsection will fund as creditable service under the retirement system without creating any additional accrued liability of the retirement system. Except as otherwise provided in paragraph (3) of this subsection, the amount of creditable service so determined shall be the creditable service to which the member is entitled.

(3) The authority shall be authorized to supplement, if necessary, the payments made to the board of trustees under paragraph (2) of this subsection all or any part of the amount which the board of trustees determines will fully fund as creditable service the total amount of prior employment of the employee without creating any additional accrued liability of the retirement system. If such supplement is paid to the board of trustees by the commission, the employee shall receive such creditable service under the retirement system for prior employment as an employee of the commission as the amount so paid will fund without creating any additional accrued liability of the retirement system.



§ 47-2-313. Merit system of personnel administration for officers and employees of Jekyll Island--State Park Authority; membership in retirement system; creditable service; contributions

All eligible officers and employees of the Jekyll Island--State Park Authority shall be subject to a merit system of personnel administration as promulgated by that authority and under which all such officers and employees shall be selected on a basis of merit, fitness, and efficiency. All such officers and employees, except as otherwise provided in this Code section, are authorized to become members of the retirement system, provided that such membership shall become effective no earlier than April 1, 1958; provided, further, that any officer or employee of the authority who is already a member of the retirement system shall be entitled to credit for his total service with the authority. All specially classified maintenance and food service employees of the authority hired on or after July 1, 1987, and paid on an hourly basis shall not be members of the retirement system and shall not be included under the health insurance plan for state employees as provided for in Article 1 of Chapter 18 of Title 45. There shall be paid from the funds appropriated for the operation of the Jekyll Island--State Park Authority all contributions required by this chapter. All such payments shall be in addition to the regular compensation allowed to such officers and employees.



§ 47-2-314. Membership in the retirement system of officers and employees of the Geo. L. Smith II Georgia World Congress Center Authority; creditable service; contributions

All officers and employees of the Geo. L. Smith II Georgia World Congress Center Authority, established by Code Section 10-9-3, who are not already members of the retirement system may elect to become members on or after April 1, 1977. Any officer or employee of the authority who is already a member of the retirement system by virtue of services with another employer shall be entitled to credit for his services and shall not suffer any loss of such credit to which he is otherwise entitled. There shall be paid from funds appropriated or otherwise available for the operation of the Geo. L. Smith II Georgia World Congress Center Authority all employer contributions required under this chapter, including employer social security contributions. The commencement date shall be April 1, 1977.



§ 47-2-315. Merit system of personnel administration for officers and employees of the Georgia Building Authority; membership in the retirement system; contributions

All eligible officers and employees of the Georgia Building Authority shall be subject to a merit system of personnel administration as promulgated by the Georgia Building Authority under which all such officers and employees shall be selected on a basis of merit, fitness, and efficiency. All such officers and employees are authorized to become members of the retirement system. There shall be paid from the funds appropriated for the operation of the Georgia Building Authority all contributions required by the retirement system. All such payments shall be in addition to the regular compensation allowed to such officers and employees, provided that membership shall not become effective before March 1, 1956.



§ 47-2-316. Membership in the retirement system of officers or employees of Georgia Agricultural Exposition Authority

(a) As used in this Code section, the term "Georgia Agricultural Exposition Authority" or "authority" means the Georgia Agricultural Exposition Authority established by Chapter 3 of Title 2, known as the "Georgia Agricultural Exposition Authority Act."

(b) Effective on July 1, 1988, or on first becoming officers or employees of the Georgia Agricultural Exposition Authority, all such officers and employees shall become members of the retirement system. Any officer or employee of the authority who was already a member of the retirement system on July 1, 1988, and any member of the retirement system who, without any break in service, becomes an officer or employee of the authority on or after July 1, 1988, shall continue in the same membership status without any interruption in membership service and without the loss of any creditable service. Except as otherwise provided in this subsection, any person becoming a member of the retirement system pursuant to the provisions of this Code section shall be subject to the provisions of Code Section 47-2-334.

(c) All employer contributions, including employee contributions made by the employer on behalf of members, which are required by this chapter shall be made for members who are subject to the provisions of this Code section from funds appropriated or otherwise available for the operation of the Georgia Agricultural Exposition Authority. The authority shall deduct from the salaries payable to such members the additional employee contributions required by this chapter.



§ 47-2-317. Membership in the retirement system of officers and employees of the Georgia Agrirama Development Authority

Reserved. Repealed by Ga. L. 2011, p. 504, § 1(1)/HB 144, effective May 11, 2011.



§ 47-2-318. Membership in the retirement system of officers and employees of the Georgia Environmental Finance Authority; creditable service; contributions

(a) As used in this Code section, the term:

(1) "Georgia Environmental Finance Authority" or "authority" means the Georgia Environmental Finance Authority established by Article 1 of Chapter 23 of Title 50, known as the "Georgia Environmental Finance Authority Act."

(2) "Officer or employee" means the executive director of the authority and any other full-time employee of the authority employed pursuant to the provisions of paragraph (5) of subsection (b) of Code Section 50-23-5.

(3) "Proof of prior employment" means pay records, income tax withholding records, or other records of the authority or its predecessor agency which are sufficient to establish to the satisfaction of the board of trustees the prior employment record of an officer or employee of the authority.

(4) "Predecessor agency" means the Georgia Development Authority provided for by Chapter 10 of Title 50.

(b) Effective July 1, 1988, or on the date of employment, each officer or employee of the authority shall become a member of the retirement system.

(c) (1) This subsection shall apply only to an officer or employee of the authority holding office or employed on July 1, 1988, who, prior to becoming such an officer or employee or an officer or employee of the predecessor agency, had 11 or more years of creditable service under the retirement system for which contributions to the retirement system have not been withdrawn.

(2) An officer or employee of the authority who is subject to the provisions of this subsection shall, upon furnishing proof of prior employment to the board of trustees, be eligible to receive creditable service under this retirement system for prior employment as an officer or employee of the authority or its predecessor agency, subject to the requirements of this subsection. Any such officer or employee must pay to the board of trustees the employee contributions, plus accrued regular interest thereon, which would have been paid during the period of prior employment if the officer or employee had been a member of the retirement system during such period. The authority shall be authorized to pay from any funds available to the authority the employer contributions, plus accrued regular interest thereon, which would have been paid during such period of prior employment. For a member claiming creditable service for prior employment under this subsection, the board of trustees shall determine the period of time that the payments to the board of trustees provided for under this subsection will fund as creditable service under the retirement system without creating any additional accrued liability of the retirement system. Except as otherwise provided in paragraph (3) of this subsection, the amount of creditable service so determined shall be the creditable service to which the member is entitled.

(3) The authority shall be authorized to supplement, if necessary, the payments made to the board of trustees under paragraph (2) of this subsection in an amount, as determined by the board of trustees, which will fully fund as creditable service the total amount of prior employment of the officer or employee without creating any additional accrued liability of the retirement system. If such supplement is paid to the board of trustees by the authority, the officer or employee shall receive full creditable service under the retirement system for all prior employment as an officer or employee of the authority.

(4) An officer or employee of the authority who is subject to the provisions of this subsection shall have the same membership status under the retirement system which the person had during the person's previous service as a member of the retirement system. Nothing in this subsection shall be construed to limit the right of an officer or employee of the authority who is subject to the provisions of this subsection to retain or reestablish creditable service for previous service as a member of the retirement system.

(d) Any officer or employee of the authority who was already a member of the retirement system on July 1, 1988, and any member of the retirement system who, without any break in service, becomes an officer or employee of the authority on or after July 1, 1988, shall continue in the same membership status without any interruption in membership service and without the loss of any creditable service.

(e) Except as otherwise provided in subsections (c) and (d) of this Code section, an officer or employee of the authority becoming a member of the retirement system pursuant to the provisions of this Code section shall be subject to the provisions of Code Section 47-2-334.

(f) All employer contributions, including employee contributions made by the employer on behalf of members, which are required by this chapter shall be made for members who are subject to the provisions of this Code section from funds appropriated to or otherwise available for the operation of the Georgia Environmental Finance Authority. The authority shall deduct from the salaries payable to such members the additional employee contributions required by this chapter.



§ 47-2-319. Membership in the retirement system of officers and employees of the Georgia Hazardous Waste Management Authority; contributions

Reserved. Repealed by Ga. L. 2010, p. 1207, § 36, effective July 1, 2010.



§ 47-2-320. Membership in retirement system of officers and employees of GeorgiaNet Authority; creditable service; contributions

(a) As used in this Code section, the term:

(1) "GeorgiaNet Authority" or "authority" means the GeorgiaNet Authority established by Chapter 25 of Title 50.

(2) "Officer or employee" means the executive director of the authority and any other full-time employee of the authority employed pursuant to the provisions of subsection (d) of Code Section 50-25-2.

(3) "Proof of prior employment" means pay records, income tax withholding records, or other records of the authority which are sufficient to establish to the satisfaction of the board of trustees the prior employment record of an officer or employee of the authority.

(b) Effective July 1, 1992, or on the date of employment, each officer or employee of the authority shall become a member of the retirement system.

(c) (1) This subsection shall apply only to an officer or employee of the authority holding office or employed on July 1, 1992, who, prior to becoming such an officer or employee was a member of the retirement system and whose contributions to the retirement system have not been withdrawn.

(2) An officer or employee of the authority who is subject to the provisions of this subsection shall, upon furnishing proof of prior employment to the board of trustees, be eligible to receive creditable service under this retirement system for prior employment as an officer or employee of the authority, subject to the requirements of this subsection. Any such officer or employee must pay to the board of trustees the employee contributions which would have been paid during the period of prior employment if the officer or employee had been a member of the retirement system during such period. The authority shall be authorized to pay from any funds available to the authority the employer contributions which would have been paid during such period of prior employment. For a member claiming creditable service for prior employment under this subsection, the board of trustees shall determine the period of time that the payments to the board of trustees provided for under this subsection will fund as creditable service under the retirement system without creating any additional accrued liability of the retirement system. Except as otherwise provided in paragraph (3) of this subsection, the amount of creditable service so determined shall be the creditable service to which the member is entitled.

(3) The authority shall be authorized to supplement, if necessary, the payments made to the board of trustees under paragraph (2) of this subsection in an amount, as determined by the board of trustees, which will fully fund as creditable service the total amount of prior employment of the officer or employee without creating any additional accrued liability of the retirement system. If such supplement is paid to the board of trustees by the authority, the officer or employee shall receive full creditable service under the retirement system for all prior employment as an officer or employee of the authority.

(4) An officer or employee of the authority who is subject to the provisions of this subsection shall have the same membership status under the retirement system which the person had during the person's previous service as a member of the retirement system. Nothing in this subsection shall be construed to limit the right of an officer or employee of the authority who is subject to the provisions of this subsection to retain or reestablish creditable service for previous service as a member of the retirement system.

(d) Any officer or employee of the authority who was already a member of the retirement system on July 1, 1992, and any member of the retirement system who, without any break in service, becomes an officer or employee of the authority on or after July 1, 1992, shall continue in the same membership status without any interruption in membership service and without the loss of any creditable service.

(e) Except as otherwise provided in subsections (c) and (d) of this Code section, an officer or employee of the authority becoming a member of the retirement system pursuant to the provisions of this Code section shall be subject to the provisions of Code Section 47-2-334.

(f) All employer contributions, including employee contributions made by the employer on behalf of members, which are required by this chapter shall be made for members who are subject to the provisions of this Code section from funds appropriated to or otherwise available for the operation of the GeorgiaNet Authority. The authority shall deduct from the salaries payable to such members the additional employee contributions required by this chapter.



§ 47-2-321. Membership in the retirement system of officers and employees of the Lake Lanier Islands Development Authority; creditable service; contributions

(a) As used in this Code section, the term:

(1) "Lake Lanier Islands Development Authority" or "authority" means the Lake Lanier Islands Development Authority established by Part 3 of Article 7 of Chapter 3 of Title 12.

(2) "Officer or employee" means the executive director of the authority and any other full-time employee of the authority employed pursuant to the provisions of paragraph (3) of Code Section 12-3-314.

(3) "Proof of prior employment" means pay records, income tax withholding records, or other records of the authority which are sufficient to establish to the satisfaction of the board of trustees the prior employment record of an officer or employee of the authority.

(b) Effective July 1, 1994, or on the date of employment, each officer or employee of the authority shall become a member of the retirement system.

(c) (1) This subsection shall apply only to an officer or employee of the authority holding office or employed on July 1, 1994.

(2) An officer or employee of the authority who is subject to the provisions of this subsection shall, upon furnishing proof of prior employment to the board of trustees, be eligible to receive creditable service under this retirement system for prior employment as an officer or employee of the authority, subject to the requirements of this subsection. Any such officer or employee must pay to the board of trustees no later than October 1, 1994, the employee contributions which would have been paid during the period of prior employment if the officer or employee had been a member of the retirement system during such period together with regular interest thereon. The authority shall be authorized to pay from any funds available to the authority the employer contributions which would have been paid during such period of prior employment. For a member claiming creditable service for prior employment under this subsection, the board of trustees shall determine the period of time that the payments to the board of trustees provided for under this subsection will fund as creditable service under the retirement system without creating any additional accrued liability of the retirement system. Except as otherwise provided in paragraph (3) of this subsection, the amount of creditable service so determined shall be the creditable service to which the member is entitled.

(3) An officer or employee shall have the option to transfer all or a portion of his or her vested interest in the pension plan maintained by the authority prior to July 1, 1994, to satisfy all or a portion of the cost to receive creditable service allowed pursuant to paragraph (2) of this subsection. Any funds transferred pursuant to such option shall be credited to the officer's or employee's annuity account established by the retirement system. The authority shall be authorized, but not required, to supplement such amount so transferred. The officer or employee shall receive such creditable service as the combination of funds transferred or paid for or on behalf of the employee would warrant without creating any additional accrued liability of the retirement system, up to the maximum amount of creditable service allowed by paragraph (2) of this subsection.

(d) Any officer or employee of the authority who was already a member of the retirement system on July 1, 1994, and any member of the retirement system who, without any break in service, becomes an officer or employee of the authority on or after July 1, 1994, shall continue in the same membership status without any interruption in membership service and without the loss of any creditable service.

(e) Except as otherwise provided in subsections (c) and (d) of this Code section, an officer or employee of the authority becoming a member of the retirement system pursuant to the provisions of this Code section shall be subject to the provisions of Code Section 47-2-334.

(f) All employer contributions, including employee contributions made by the employer on behalf of members, which are required by this chapter shall be made for members who are subject to the provisions of this Code section from funds appropriated to or otherwise available for the operation of the Lake Lanier Islands Development Authority. The authority shall deduct from the salaries payable to such members the additional employee contributions required by this chapter.



§ 47-2-322. Membership in retirement system of officers and employees of Georgia Music Hall of Fame Authority; creditable service; contributions

(a) As used in this Code section, the term:

(1) "Georgia Music Hall of Fame Authority" or "authority" means the Georgia Music Hall of Fame Authority established by Part 10 of Article 7 of Chapter 3 of Title 12.

(2) "Officer or employee" means the executive director of the authority and any other full-time employee of the authority employed pursuant to the provisions of paragraph (3) of Code Section 12-3-524.

(3) "Proof of prior employment" means pay records, income tax withholding records, or other records of the authority which are sufficient to establish to the satisfaction of the board of trustees the prior employment record of an officer or employee of the authority.

(b) Effective July 1, 1994, or on the date of employment, each officer or employee of the authority shall become a member of the retirement system.

(c) (1) This subsection shall apply only to an officer or employee of the authority holding office or employed on July 1, 1994.

(2) An officer or employee of the authority who is subject to the provisions of this subsection shall, upon furnishing proof of prior employment to the board of trustees, be eligible to receive creditable service under this retirement system for prior employment as an officer or employee of the authority, subject to the requirements of this subsection. Any such officer or employee must pay to the board of trustees the employee contributions which would have been paid during the period of prior employment if the officer or employee had been a member of the retirement system during such period. The authority shall be authorized to pay from any funds available to the authority the employer contributions which would have been paid during such period of prior employment. For a member claiming creditable service for prior employment under this subsection, the board of trustees shall determine the period of time that the payments to the board of trustees provided for under this subsection will fund as creditable service under the retirement system without creating any additional accrued liability of the retirement system. Except as otherwise provided in paragraph (3) of this subsection, the amount of creditable service so determined shall be the creditable service to which the member is entitled.

(3) The authority shall be authorized to supplement, if necessary, the payments made to the board of trustees under paragraph (2) of this subsection in an amount, as determined by the board of trustees, which will fully fund as creditable service the total amount of prior employment of the officer or employee without creating any additional accrued liability of the retirement system. If such supplement is paid to the board of trustees by the authority, the officer or employee shall receive full creditable service under the retirement system for all prior employment as an officer or employee of the authority.

(4) An officer or employee of the authority who is subject to the provisions of this subsection shall have the same membership status under the retirement system which the person had during the person's previous service as a member of the retirement system. Nothing in this subsection shall be construed to limit the right of an officer or employee of the authority who is subject to the provisions of this subsection to retain or reestablish creditable service for previous service as a member of the retirement system.

(d) Any officer or employee of the authority who was already a member of the retirement system on July 1, 1994, and any member of the retirement system who, without any break in service, becomes an officer or employee of the authority on or after July 1, 1994, shall continue in the same membership status without any interruption in membership service and without the loss of any creditable service.

(e) Except as otherwise provided in subsections (c) and (d) of this Code section, an officer or employee of the authority becoming a member of the retirement system pursuant to the provisions of this Code section shall be subject to the provisions of Code Section 47-2-334.

(f) All employer contributions, including employee contributions made by the employer on behalf of members, which are required by this chapter shall be made for members who are subject to the provisions of this Code section from funds appropriated to or otherwise available for the operation of the Georgia Music Hall of Fame Authority. The authority shall deduct from the salaries payable to such members the additional employee contributions required by this chapter.



§ 47-2-323. Membership in retirement system of employees of Georgia Public Defender Council; creditable service; contributions

(a) As used in this Code section, the term:

(1) "Council" means the Georgia Public Defender Council established by Code Section 17-12-3.

(2) "Employee" means any full-time employee of the council.

(3) "Proof of prior employment" means pay records, income tax withholding records, or other records of the council which are sufficient to establish to the satisfaction of the board of trustees the prior employment record of an employee of the council.

(b) Effective July 1, 1994, or on the date of employment, each employee of the council shall become a member of the retirement system.

(c)(1) This subsection shall apply only to an employee of the council employed by the council prior to July 1, 1994.

(2) An employee of the council who is subject to the provisions of this subsection shall, upon furnishing proof of prior employment to the board of trustees, be eligible to receive creditable service under this retirement system for prior employment as an employee of the council, subject to the requirements of this subsection. Any such employee must pay to the board of trustees the employee contributions which would have been paid during the period of prior employment if the employee had been a member of the retirement system during such period. The council shall pay from any funds available to the council the employer contributions which would have been paid during such period of prior employment. For a member claiming creditable service for prior employment under this subsection, the board of trustees shall determine the period of time that the payments to the board of trustees provided for under this subsection will fund as creditable service under the retirement system without creating any additional accrued liability of the retirement system. Except as otherwise provided in paragraph (3) of this subsection, the amount of creditable service so determined shall be the creditable service to which the member is entitled.

(3) The council shall be authorized to supplement, if necessary, the payments made to the board of trustees under paragraph (2) of this subsection in an amount, as determined by the board of trustees, which will fully fund as creditable service the total amount of prior employment of the employee without creating any additional accrued liability of the retirement system. If such supplement is paid to the board of trustees by the council, the employee shall receive full creditable service under the retirement system for all prior employment as an employee of the council.

(d) Any employee of the council who was already a member of the retirement system on July 1, 1994, and any member of the retirement system who, without any break in service, becomes an employee of the council on or after July 1, 1994, shall continue in the same membership status without any interruption in membership service and without the loss of any creditable service.

(e) Except as otherwise provided in subsection (d) of this Code section, an employee of the council becoming a member of the retirement system pursuant to the provisions of this Code section shall be subject to the provisions of Code Section 47-2-334.

(f) All employer contributions, including employee contributions made by the employer on behalf of members, which are required by this chapter shall be made for members who are subject to the provisions of this Code section from funds appropriated to or otherwise available for the operation of the council. The council shall deduct from the salaries payable to such members the additional employee contributions required by this chapter.



§ 47-2-324. Membership in retirement system of officers and employees of the North Georgia Mountains Authority; creditable service; contributions

(a) As used in this Code section, the term:

(1) "North Georgia Mountains Authority" or "authority" means the North Georgia Mountains Authority established by Part 10 of Article 7 of Chapter 3 of Title 12.

(2) "Officer or employee" means the executive director of the authority and any other full-time employee of the authority employed pursuant to the provisions of paragraph (3) of Code Section 12-3-294.

(3) "Proof of prior employment" means pay records, income tax withholding records, or other records of the authority which are sufficient to establish to the satisfaction of the board of trustees the prior employment record of an officer or employee of the authority.

(b) Effective July 1, 1996, or on the date of employment, each officer or employee of the authority shall become a member of the retirement system.

(c) (1) This subsection shall apply only to an officer or employee of the authority holding office or employed on July 1, 1996.

(2) An officer or employee of the authority who is subject to the provisions of this subsection shall, upon furnishing proof of prior employment to the board of trustees not later than December 31, 1996, or six months after the date of employment, whichever date is later, be eligible to receive creditable service under this retirement system for prior employment as an officer or employee of the authority, subject to the requirements of this subsection. Any such officer or employee must pay to the board of trustees the employee contributions which would have been paid during the period of prior employment if the officer or employee had been a member of the retirement system during such period. The authority shall be authorized to pay from any funds available to the authority the employer contributions which would have been paid during such period of prior employment. For a member claiming creditable service for prior employment under this subsection, the board of trustees shall determine the period of time that the payments to the board of trustees provided for under this subsection will fund as creditable service under the retirement system without creating any additional accrued liability of the retirement system. Except as otherwise provided in paragraph (3) of this subsection, the amount of creditable service so determined shall be the creditable service to which the member is entitled.

(3) An officer or employee shall have the option to transfer all or a portion of his or her vested interest in the pension plan maintained by the authority prior to July 1, 1996, to satisfy all or a portion of the cost to receive creditable service allowed pursuant to paragraph (2) of this subsection. Any funds transferred pursuant to such option shall be credited to the officer's or employee's annuity account established by the retirement system. The authority shall be authorized, but not required, to supplement such amount so transferred. The officer or employee shall receive such creditable service as the combination of funds transferred or paid for or on behalf of the employee would warrant without creating any additional accrued liability of the retirement system, up to the maximum amount of creditable service allowed by paragraph (2) of this subsection.

(d) Any officer or employee of the authority who was already a member of the retirement system on July 1, 1996, and any member of the retirement system who, without any break in service, becomes an officer or employee of the authority on or after July 1, 1994, shall continue in the same membership status without any interruption in membership service and without the loss of any creditable service.

(e) Except as otherwise provided in subsections (c) and (d) of this Code section, an officer or employee of the authority becoming a member of the retirement system pursuant to the provisions of this Code section shall be subject to the provisions of Code Section 47-2-334.

(f) All employer contributions, including employee contributions made by the employer on behalf of members, which are required by this chapter shall be made for members who are subject to the provisions of this Code section from funds appropriated to or otherwise available for the operation of the North Georgia Mountains Authority. The authority shall deduct from the salaries payable to such members the additional employee contributions required by this chapter.



§ 47-2-325. Membership in retirement system of prior employees of the Foundation for Public Broadcasting in Georgia, Inc.

Reserved. Repealed by Ga. L. 2010, p. 1207, § 37, effective July 1, 2010.



§ 47-2-326. Georgia Rail Passenger Authority retirement system; membership; contributions.

(a) As used in this Code section, the term "Georgia Rail Passenger Authority" or "authority" means that authority created by Article 9 of Chapter 9 of Title 46, the "Georgia Rail Passenger Authority Law."

(b) Effective July 1, 2002, or on the date of employment, whichever date is later, each officer or employee of the authority shall become a member of the retirement system.

(c) Any officer or employee of the authority who was already a member of the retirement system on July 1, 2002, and any member of the retirement system who, without any break in service, becomes an officer or employee of the authority on or after July 1, 2002, shall continue in the same membership status without any interruption in membership service and without the loss of any creditable service.

(d) Except as otherwise provided in subsection (c) of this Code section, an officer or employee of the authority becoming a member of the retirement system pursuant to the provisions of this Code section shall be subject to the provisions of Code Section 47-2-334.

(e) All employer contributions, including employee contributions made by the employer on behalf of members, which are required by this chapter shall be made for members who are subject to the provisions of this Code section from funds appropriated to or otherwise available for the operation of the Georgia Rail Passenger Authority. The authority shall deduct from the salaries payable to such members the additional employee contributions required by this chapter.



§ 47-2-327. Employees of the State Road and Tollway Authority to become members of the retirement system; status; employer and employee contributions

(a) As used in this Code section, the term "State Road and Tollway Authority" or "authority" means that authority continued by Article 2 of Chapter 10 of Title 32, relating to the State Road and Tollway Authority.

(b) Effective July 1, 2006, or on the date of employment, whichever date is later, each officer or employee of the authority shall become a member of the retirement system.

(c) Any officer or employee of the authority who was already a member of the retirement system on July 1, 2006, and any member of the retirement system who, without any break in service, becomes an officer or employee of the authority on or after July 1, 2006, shall continue in the same membership status without any interruption in membership service and without the loss of any creditable service.

(d) Except as otherwise provided in subsection (c) of this Code section, an officer or employee of the authority becoming a member of the retirement system pursuant to the provisions of this Code section shall be subject to the provisions of Code Section 47-2-334.

(e) All employer contributions, including employee contributions made by the employer on behalf of members, which are required by this chapter shall be made for members who are subject to the provisions of this Code section from funds appropriated to or otherwise available for the operation of the State Road and Tollway Authority. The authority shall deduct from the salaries payable to such members the additional employee contributions required by this chapter.









Article 9 - Miscellaneous Provisions

§ 47-2-330. Application of other state funded pension or retirement programs to members or beneficiaries, their surviving spouses, or dependents

Except as otherwise specifically provided in this chapter, no program of pensions or retirement benefits for employees, their surviving spouses, or dependents, which program is funded wholly or partially by the state, shall apply to members or beneficiaries of this retirement system, their surviving spouses, or dependents.



§ 47-2-331. Reporting of employee contributions for federal and state income tax purposes

Any other provisions of law to the contrary notwithstanding, all employee contributions toward retirement allowances, social security benefits, and group term life insurance shall be included in each employee's gross income reported for federal and state income tax purposes. This Code section shall not pertain to employer contributions or to employee contributions made by employers on behalf of employees.



§ 47-2-332. Exemption of rights and benefits from taxes, legal process, and assignment of retirement system property as public property; exemptions for retirement system property

(a) The right to a pension, annuity, retirement allowance, return of contributions, the pension, annuity, or retirement allowance itself, any optional benefit, or any other right accrued or accruing to any person under this chapter and the moneys in the various accounts created by this chapter are:

(1) Exempt from any state, county, or municipal tax, except as provided in Code Section 48-7-27;

(2) Exempt from levy and sale, garnishment, attachment, or any other process whatsoever; and

(3) Not assignable except as otherwise specifically provided in this chapter.

(b) The tangible, intangible, real, personal, or mixed property, investments, or assets of the retirement system of whatever kind or nature and the earnings or proceeds derived from such property, investments, or assets are public property and are:

(1) Exempt from taxation by the state or by any county, municipality, authority, or political subdivision of this state; and

(2) Exempt from levy and sale, garnishment, attachment, or any other process whatsoever.

(c) The transfer or sale of tangible, real, personal, or mixed property, investments, or assets to or from the retirement system and the instruments of such transfer or sale shall be exempt from any tax on such sales, transfers, or instruments, which tax is levied by the state or by any county, authority, municipality, or political subdivision of this state.



§ 47-2-333. Attempts to defraud the retirement system by false statements or falsified records; adjustments of erroneous payments

(a) Any person who shall knowingly make any false statements or shall falsify or permit to be falsified any records of the retirement system in an attempt to defraud the system shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine not exceeding $500.00, imprisonment not exceeding 12 months, or both.

(b) If any change or error in the records of the retirement system results in any member or beneficiary receiving from it more or less than he would have been entitled to receive had the records been correct, the board of trustees shall have the power to correct such error and to adjust the payments as far as practicable and in such manner that the actuarial equivalent of the benefit to which such member or beneficiary was correctly entitled shall be paid.



§ 47-2-334. Service retirement allowance; calculation; employee membership contributions; employer contributions; optional membership; conditions; construction of provision

(a) Except where indicated clearly to the contrary by the context, the word "member" as used in this Code section shall mean any employee who first or again becomes a member of the Employees' Retirement System of Georgia on or after July 1, 1982. From and after July 1, 1982, every person first or again becoming an employee entitled to a new membership in the Employees' Retirement System of Georgia shall become a member subject to this Code section.

(b)(1) Every member subject to this Code section shall, upon becoming eligible under the provisions of this chapter, be entitled to a service retirement allowance, which shall consist of:

(A) An annuity which shall be the actuarial equivalent of the member's accumulated contributions at the time of retirement; and

(B) A monthly pension which, together with the annuity, shall provide a total retirement allowance equal to more than 1.5 percent, but not greater than 2 percent, the actual percent to be set by the board of trustees in direct relation to the amount of increased appropriations provided by the General Assembly to fund the provisions of this paragraph, of the member's highest average monthly earnable compensation during a period of 24 consecutive calendar months while a member of the retirement system, multiplied by the number of the member's years of creditable service.

(2) For members subject to this Code section, the calculation of retirement benefits or allowances for any other form or type of retirement shall also be based upon the calculations provided for in paragraph (1) of this subsection.

(c) From and after July 1, 1990, every member subject to this Code section shall contribute employee membership contributions in an amount not less than 1 percent nor greater than 1 1/2 percent of earnable compensation, which shall be deducted by each employer from the earnable compensation of each member for each and every payroll period and paid monthly to the board of trustees; provided, however, that any reduction in such percentage shall be based upon the recommendation of the actuary of the board of trustees, the maintenance of the actuarial soundness of the fund in accordance with the standards provided in Code Section 47-20-10 or such higher standards as may be adopted by the board, and such other factors as the board deems relevant. Of the percentage deducted from the earnable compensation of members, one-fourth of 1 percent shall be credited to the group term life insurance fund in lieu of any other deduction therefor, as provided in Code Section 47-19-10, and the remaining portion shall be credited to the individual accounts of the members in the annuity savings fund. In the event a member is not covered by group term life insurance, the entire amount deducted from the member's earnable compensation shall be credited to the member's individual account in the annuity savings fund.

(d) From and after July 1, 1982, each employer shall pay monthly to the board of trustees, on behalf and to the credit of each member subject to this Code section, employer contributions in an amount equal to the aggregate amount of employer contributions plus employee contributions made by the employer as required by this chapter for and on behalf of persons within the membership of the Employees' Retirement System of Georgia who are not subject to this Code section. With respect to members subject to this Code section, none of these employer contributions shall be considered as accumulated contributions of the member and none shall be eligible for withdrawal by the member upon cessation of state service.

(e) Membership under this Code section shall be optional for any persons who are within the membership of the Employees' Retirement System of Georgia on June 30, 1982. Any such persons may elect in writing on a form to be provided by the board of trustees to become a member subject to this Code section at any time on or after July 1, 1982. This written election shall be final and cannot be later changed or rescinded. Upon such election, a member shall be subject to all the provisions, terms, and conditions of this Code section; provided, however, that the calculation to determine retirement allowances for any person exercising such option shall be made as follows:

(1) The retirement allowance shall be computed fully as if all creditable service of the member were acquired and calculated under the provisions of this Code section;

(2) Then the retirement allowance shall also be computed fully as if all creditable service of the member were acquired and calculated under the provisions of this chapter and the rules and regulations of the board of trustees contained other than in this Code section;

(3) Then, a benefit amount shall be determined based upon a fractional part of each retirement allowance computed in steps (1) and (2), which fractional part shall be computed by using the actual years of creditable service established under either this Code section, for step (1), or the provisions of this chapter contained other than in this Code section, for step (2), which number of years shall be the numerator of the fraction, over the total actual years of creditable service established under both this Code section and the provisions of this chapter contained other than in this Code section, which number shall be the denominator of the fraction;

(4) The two benefit amounts so determined shall then be added together to produce the actual retirement allowance; and

(5) If a member is otherwise eligible for projected years in service and unless same is made inapplicable by the conditions in subsection (f) of this Code section, projected years of service used in the determination of retirement benefits for death, disability, involuntary separation, or retirement with 34 years of service shall be used in the computation of the retirement allowances under the foregoing steps (1) and (2). However, projected years of service used in such benefits computations shall not be used in determining the fractional part or allocation of the benefit amount described in foregoing step (3).

(f) Members subject to this Code section shall be subject to the following conditions:

(1) The provisions of subsection (d) of Code Section 47-2-120 shall not be applicable to members subject to this Code section;

(2) Except as otherwise provided in Code Sections 47-2-204, 47-2-225, and 47-2-266, and in paragraph (3) of this subsection and except as otherwise expressly provided in this chapter, no service shall constitute creditable service except membership service for which the full rate of employee membership contributions and employer contributions is made pursuant to subsections (c) and (d) of this Code section; and

(3) The provisions of Code Section 47-2-91 shall be applicable to members subject to this Code section; provided, however, that such benefits shall be subject to reduction or repeal by subsequent legislation and shall not be considered an element of any contract of employment.

(g) All members subject to this Code section shall have and be subject to all other rights, privileges, obligations, and duties specified by other provisions of this chapter, and all such other provisions shall be of full force and effect with respect to any matter not specifically provided for in this Code section.

(h) This Code section shall not be construed and is not intended so as to have any effect whatsoever on persons within the membership of the Employees' Retirement System of Georgia on June 30, 1982, who do not elect in writing to become members subject to this Code section.

(i) The provisions of this Code section shall control over conflicting or inconsistent provisions of this chapter or any other law of this state. It is the intention of the General Assembly that this Code section has not been and may not be repealed, superseded, or modified by implication through the enactment of any other law or through the amendment of any other provision of this chapter or any other existing law, and any modification or repeal of any provision of this Code section may be accomplished only by reference or amendment to or repeal of this specific Code section.

(j) The board of trustees shall cause the actuary for the retirement system to calculate the actuarial cost to the retirement system of any salary increase granted to a member in excess of 5 percent over the 12 months immediately prior to such member's retirement date and shall notify the employing unit of such amount. Such notice shall be sent not later than 60 days following such member's retirement date. The employing unit shall pay such amount, together with the cost of such actuarial calculation, as a supplemental employer contribution to the board of trustees not later than the last day of the month following receipt of such notice.






Article 10 - Georgia State Employees' Pension and Savings Plan

§ 47-2-350. Short title

This article shall be known and may be cited as the "Georgia State Employees' Pension and Savings Plan."



§ 47-2-351. "Member" defined; membership optional; calculation

(a) Except where indicated clearly to the contrary by the context, the word "member" as used in this article shall mean any employee who first or again becomes a member of the Employees' Retirement System of Georgia on or after January 1, 2009. From and after January 1, 2009, every person first or again becoming an employee entitled to a new membership in the Employees' Retirement System of Georgia shall become a member subject to this article. Any provision of this chapter providing that a class of employees shall be subject to Code Section 47-2-334 shall be deemed to have been amended by this subsection.

(b) Membership under this article shall be optional for any persons who are within the membership of the Employees' Retirement System of Georgia on December 31, 2008. Any such persons may elect in writing on a form to be provided by the board of trustees to become a member subject to this article at any time on or after January 1, 2009. This written election shall become effective upon the approval of the application by the board of trustees as provided in rules and regulations promulgated by the board of trustees and shall be final and cannot be later changed or rescinded. Upon such election, a member shall be subject to all the provisions, terms, and conditions of this article; provided, however, that the calculation to determine retirement allowances for any person exercising such option shall be made as follows:

(1) The retirement allowance shall be computed fully as if all creditable service of the member were acquired and calculated under the provisions of this article;

(2) Then the retirement allowance shall also be computed fully as if all creditable service of the member were acquired and calculated under the provisions of this chapter contained other than in this article and the rules and regulations of the board of trustees;

(3) Then a benefit amount shall be determined based upon a fractional part of each retirement allowance computed in paragraphs (1) and (2) of this subsection, which fractional part shall be computed by using the actual years of creditable service established under either this article, for paragraph (1) of this subsection, or the provisions of this chapter contained other than in this article, for paragraph (2) of this subsection, which number of years shall be the numerator of the fraction, over the total actual years of creditable service established under both this article and the provisions of this chapter contained other than in this article, which number shall be the denominator of the fraction;

(4) The two benefit amounts so determined shall then be added together to produce the actual retirement allowance; and

(5) Projected years of service shall not be used in the computation of the retirement allowances under this subsection.



§ 47-2-352. Employee and employer contributions

(a) Every member subject to this article shall contribute employee membership contributions in an amount equal to 1 1/4 percent of earnable compensation which shall be deducted by each employer from the earnable compensation of each member for each and every payroll period and paid monthly to the board of trustees. Such amount shall be credited to the individual accounts of the members in the annuity savings fund.

(b) From and after January 1, 2009, each employer shall pay monthly to the board of trustees, on behalf of each member subject to this article, the aggregate of employer and employee contributions required by this chapter. With respect to members subject to this article, no employer contributions shall be considered as accumulated contributions of the member and none shall be eligible for withdrawal by the member upon cessation of state service. Such amount shall be credited to the pension accumulation fund.



§ 47-2-353. Service retirement allowance

Every member subject to this article shall, upon becoming eligible under the provisions of this chapter, be entitled to a service retirement allowance, which shall consist of:

(1) An annuity which shall be the actuarial equivalent of the member's accumulated contributions at the time of retirement; and

(2) A monthly pension which, together with the annuity, shall provide a total retirement allowance equal to 1 percent, or such future amount up to 2 percent to be set by the board of trustees in direct relation to any increased appropriations provided by the General Assembly expressly for such increase, of the member's highest average monthly earnable compensation during a period of 24 consecutive calendar months while a member of the retirement system, multiplied by the number of the member's years of creditable service; provided, however, that for members employed on or after July 1, 2009, no salary increase by adjustment in compensation in any manner during the last 12 months, which increase is in excess of 5 percent, shall be included in such computation.



§ 47-2-354. Conditions; rights, privileges, obligations, and duties

(a) Members subject to this article shall be subject to the following conditions:

(1) The following provisions shall not be applicable to members subject to this article:

(A) Subsection (d) of Code Section 47-2-120;

(B) Paragraph (1) of subsection (c) of Code Section 47-2-123;

(C) Code Section 47-2-124; and

(D) Code Section 47-2-334;

(2) Except as provided in Chapter 1 of this title and in Code Sections 47-2-99 and 47-2-100, no service shall constitute creditable service except membership service for which the full rate of employee membership contributions and employer contributions is made pursuant to Code Section 47-2-352. The provisions of this paragraph shall not affect the transfer of creditable service between public retirement systems created by this title under such conditions as are now or may hereafter be provided by law;

(3) The provisions of Code Section 47-2-91 shall be applicable to members subject to this article; provided, however, that such benefits shall be subject to reduction or repeal by subsequent legislation and shall not be considered an element of any contract of employment;

(4) Disability benefits shall be calculated as provided in paragraph (2) of subsection (c) of Code Section 47-2-123; provided, however, that the disability benefits of persons entitled to the provisions of Code Section 47-2-221 shall be calculated as provided in such Code section but with the benefit computed on 1 percent of the member's monthly earnable compensation;

(5) Members subject to the provisions of this article shall not be entitled to group term life insurance coverage pursuant to Code Section 47-2-128 or 47-2-129; and

(6) Members subject to Code Section 47-2-244 shall be entitled to the provisions of such Code section.

(b) All members subject to this article shall have and be subject to all other rights, privileges, obligations, and duties specified by other provisions of this chapter, and all such other provisions shall be of full force and effect with respect to any matter not specifically provided for in this article.



§ 47-2-355. Disability retirement; periodic medical examination and review

(a) (1) Subject to the provisions of paragraphs (2) through (5) of this subsection, any member in service who has at least 15 years of creditable service who becomes disabled in service before becoming eligible to receive a service retirement allowance may be retired on a disability allowance by the board of trustees, upon written application to the board of trustees by the member or his or her employer and upon certification by the medical board that he or she is medically or physically incapable of further performance of his or her duties in the position he or she held at the time his or her disability originated, that incapacity is likely to be permanent, and that he or she should be retired; provided, however, that the medical board shall not consider any evidence of such disability which is not submitted within 12 months after the date the member submits his or her first application for a disability retirement. The board of trustees may retire such member not less than 30 days nor more than 90 days after execution and filing of the written application.

(2) A member making application for a disability retirement pursuant to paragraph (1) of this subsection shall at the same time submit a copy of such application together with any supporting documentation accompanying such application to his or her employing agency. The member shall thereafter provide the employing agency with any additional information or documentation which he or she submits to the board of trustees in conjunction with such application.

(3) After receipt of the notice provided for in paragraph (2) of this subsection, the head of the member's agency or his or her designee shall conduct an interview with the member applying for disability retirement; provided, however, that any designee of the head of an agency shall be an official at such agency who is above the level of the applicant's immediate supervisor and who has the authority to make job assignment decisions. The interview shall be held within ten business days after receipt of such notice. Based on the interview and information received by the agency pursuant to paragraph (2) of this subsection, the agency head or his or her designee shall determine if an alternative position is available for the member which meets the following requirements:

(A) The physical requirements for such position are compatible with the member's physical limitations;

(B) The annual compensation and possibility for future advancement for such position shall be the same as or greater than that of the current position of the member;

(C) The duties for such position shall be reasonably compatible with the experience and educational qualifications of the member;

(D) The position shall be one which includes the holder thereof as a member of the retirement system provided for by this chapter; and

(E) The position must be available for acceptance by the member and an offer of the position to the official or member must be made, in writing, by not later than 45 days after the member submitted his or her application for a disability retirement.

An agency making an offer of alternative employment as provided in this paragraph shall so notify the board of trustees within 45 days after the member submitted his or her application for a disability retirement. After receipt of such notice, the board of trustees shall not approve a disability retirement until the procedures of paragraph (4) of this subsection are resolved.

(4) Any member applying for a disability retirement who is offered a position of employment in conformity with the requirements of paragraph (3) of this subsection shall accept the offer or dispute his or her ability to perform the tasks required by the position offered by submitting a written appeal to the agency and to the board of trustees within 30 days after receiving the offer. In the event of an appeal, the agency shall promptly submit to the medical board a detailed description of the requirements of the position offered and the medical board shall determine, based upon all information available to it, whether the member is reasonably capable of performing such tasks. The decision of the medical board shall be final. If the medical board determines that the member is unable to perform the tasks required either by the position held at the time of the application for a disability retirement or the position offered, the member shall be placed on disability retirement immediately.

(5) A member who refuses to accept a position offered or file an appeal in a timely manner or who refuses to accept a position which the medical board has determined on appeal that he or she is capable of performing shall not be eligible to receive a disability retirement under this subsection.

(b) Any member who has at least 15 years of creditable service and who becomes disabled in service before becoming eligible to receive a service retirement allowance shall be eligible to retire forthwith without regard to age and to receive the equivalent of a service retirement allowance calculated upon the number of years of creditable service attained to the date of retirement and based upon his or her highest average monthly compensation during a period of 24 consecutive calendar months while a member of the retirement system. No member who is eligible to receive a service retirement benefit shall be eligible to apply for or receive a disability benefit.

(c) (1) Once each year during the first five years following the retirement of a member on a disability retirement allowance and once in every three-year period thereafter, the board of trustees may require a disability beneficiary who has not yet attained retirement age as specified in subsection (a) of Code Section 47-2-110 to undergo a medical examination, such examination to be made at a place designated by the board, by physicians designated by the medical board. The disability beneficiary may request such an examination. Should any disability beneficiary who has not yet attained retirement age refuse to submit to such medical examination, the pension of such disability beneficiary may be discontinued by the board of trustees until the withdrawal of such refusal; and should the refusal continue for one year, all rights of the disability beneficiary in and to a pension may be revoked by the board of trustees. Should the medical board report and certify to the board of trustees that a disability beneficiary is engaged in or is able to engage in a gainful occupation paying more than the difference between the disability beneficiary's retirement allowance and the earnable compensation used to calculate the disability retirement allowance at the time of retirement, the board of trustees may reduce the disability beneficiary's pension to an amount which, together with the disability beneficiary's annuity and the amount earnable by the disability beneficiary, equals the earnable compensation used to calculate the disability retirement allowance at the time of retirement. Should the disability beneficiary's earning capacity be later changed, the amount of the pension may be further modified, provided that the modified pension shall not exceed an amount which, together with the disability beneficiary's annuity and the amount earnable by the disability beneficiary, equals the earnable compensation used to calculate the disability retirement allowance at the time of retirement.

(2) The board of trustees may require a disability beneficiary who has not yet attained retirement age as specified in subsection (a) of Code Section 47-2-110 to provide information relevant to any provision of this chapter relating to his or her entitlement to receive a disability retirement. Should any disability beneficiary who has not yet attained retirement age refuse to submit any such information so requested, the board of trustees may suspend the retirement allowance of such disability beneficiary until such information is provided. Should the board of trustees receive information from any source that a disability beneficiary is engaged in an occupation paying more than the difference between the disability beneficiary's retirement allowance and the earnable compensation used to calculate the disability retirement allowance at the time of retirement, the board of trustees may reduce the disability beneficiary's pension to an amount which, together with the disability beneficiary's annuity and the amount earnable by the disability beneficiary, equals the earnable compensation used to calculate the disability retirement allowance at the time of retirement. Should the disability beneficiary's earnings later be changed, the amount of the pension may be further modified, provided that the modified pension shall not exceed an amount which, together with the disability beneficiary's annuity and the amount earnable by the disability beneficiary, equals the earnable compensation used to calculate the disability retirement allowance at the time of retirement.



§ 47-2-356. Death allowances and benefits

(a) For purposes of calculating a survivor's benefit, any member who has at least 15 years of creditable service and who dies in service before becoming eligible for a service retirement shall be deemed to be eligible to retire forthwith without regard to age and to receive the equivalent of a service retirement allowance calculated upon the number of years of creditable service attained to the date of retirement and based upon his or her highest average monthly compensation during a period of 24 consecutive calendar months while a member of the retirement system. Any member who dies in service after becoming eligible for a service retirement shall be deemed to be eligible to retire forthwith to receive a service retirement allowance.

(b) In the application of this subsection to death allowances, computations of retirement allowances shall be made on the same basis as though option two had been in effect. In lieu of the amount of death allowance otherwise payable to the beneficiary under option two, the member, upon written request, may at any time elect a reduced level death allowance of equivalent actuarial value, which allowance is payable to the beneficiary during a period of years certain or to the estate of the beneficiary and during the lifetime of such named beneficiary thereafter. At the election of the member, in case of death of the beneficiary during a term of years certain, the balance of the years certain payments may be paid to the estate of the member; but if such beneficiary predeceases the member, the total amount of the member's contributions to the date of his or her death shall be payable to the member's estate. The method of determining the equivalent actuarial value shall be consistent with the actuarial method of determining the beneficiary's death allowance under option two.



§ 47-2-357. Withdrawal; employer contributions; vesting; date of election

(a) As used in this Code section, the term:

(1) "401(k)" means the deferred compensation plan offered by the state for public employees pursuant to Article 3 of Chapter 18 of Title 45 utilizing Section 401(k) of the federal Internal Revenue Code.

(2) "Plan" means the employee savings plan created by this article.

(b) Each member shall, at the time of becoming a member, be automatically enrolled in the plan; provided, however, that the member shall have a period of 90 days from the date of enrollment to withdraw from the plan. Such withdrawal shall be made in writing to the board of trustees in such form as the board prescribes and any employee account balance shall be returned to the member. Thereafter, participation in the plan shall be voluntary. The member may not withdraw from the plan so long as he or she remains eligible to participate in the 401(k) plan offered by the state.

(c) (1) This paragraph shall apply to persons who became members prior to July 1, 2014. Unless the participating member elects otherwise, the member shall, for each pay period, contribute 1 percent of his or her compensation into his or her 401(k) account. The member may change such level of participation at any time.

(2) This paragraph shall apply to persons who become members on or after July 1, 2014. Unless the participating member elects otherwise, the member shall, for each pay period, contribute 5 percent of his or her compensation into his or her 401(k) account. The member may change such level of participation at any time.

(d) After the participating member has contributed an amount equal to 1 percent of his or her salary into the 401(k) plan for a pay period, the employer shall contribute an equal amount into his or her 401(k) account. Thereafter, the employer shall contribute an amount equal to 50 percent of such amount as the member chooses to contribute for each pay period, up to an additional 2 percent of the member's compensation. The member may make such additional contributions as he or she desires, subject to limitations imposed by federal law.

(e) The board of trustees shall apportion the costs of administering the plan among the employers and members on the basis of the normal costs of administration against any special services requested by any member.

(f) All contributions by participating members are 100 percent vested and shall be maintained in an account and invested based on the participant's investment allocation choices. All employer contributed amounts credited to a member's account shall be maintained as a matching contribution subaccount and invested based on the participant's investment allocation choices. Any and all amounts credited to a member's matching contribution subaccount, including applicable earnings and investment appreciation or depreciation, shall become vested and nonforfeitable based on the number of employment service years completed and in accordance with the vesting schedule set forth below:

Years of Service Employer Nonforfeitable

Vested Percentage

------------ ---------------

1 20

2 40

3 60

4 80

5 100

Upon separation from service for greater than 31 days, the portion of such matching contribution subaccount not so vested shall be transferred from the member's account into a temporary plan forfeiture accumulation account for future disposition as determined by the board of trustees. A break in service less than 32 days shall not affect vesting rights.

(g) Members electing to be governed by the provisions of this article pursuant to subsection (b) of Code Section 47-2-351 shall use their date of election as the beginning date for purposes of calculating their vesting service for the employer contribution as provided in subsection (f) of this Code section used to calculate the vesting requirements of subsection (f) of this Code section, except that service as provided under Code Section 47-2-91 shall not constitute creditable service for this purpose.



§ 47-2-358. Impact on members of Employees' Retirement System of Georgia on December 31, 2008

This article shall not be construed and is not intended to have any effect whatsoever on persons within the membership of the Employees' Retirement System of Georgia on December 31, 2008, who do not elect in writing to become members subject to this article.



§ 47-2-359. Conflicting provisions

The provisions of this article shall control over conflicting or inconsistent provisions of this chapter or any other law of this state. It is the intention of the General Assembly that this article has not been and may not be repealed, superseded, or modified by implication through the enactment of any other law or through the amendment of any other provision of this chapter or any other existing law, and any modification or repeal of any provision of this article may be accomplished only by reference or amendment to or repeal of this specific article.



§ 47-2-360. Administration

The board of trustees shall have the responsibility of administering the provisions of this article and shall promulgate such rules and regulations as are necessary to carry out the provisions of this article.









Chapter 3 - Teachers Retirement System of Georgia

Article 1 - General Provisions

§ 47-3-1. Definitions

As used in this chapter, the term:

(1) "Accumulated contributions" means the sum of all the amounts deducted from the earnable compensation of a member or paid by the member to establish or reestablish credit for service, which amounts are credited to his or her individual account in the annuity savings fund, together with regular interest on such amounts, as provided in Code Section 47-3-41. Beginning July 1, 1987, "accumulated contributions" shall include the amount of employee contributions paid by employers on behalf of members and credited to the individual accounts of members in the annuity savings fund, together with regular interest thereon.

(2) "Actuarial equivalent" means a benefit of equal value when computed at regular interest upon the basis of the mortality tables last adopted by the board of trustees.

(3) "Annuity" means annual payments for life derived from the accumulated contributions of a member.

(4) "Annuity reserve" means the present value of all payments to be made on account of an annuity or benefit in lieu of an annuity, computed at regular interest upon the basis of the mortality tables adopted by the board of trustees.

(5) "Annuity savings fund" means the fund set forth under Code Section 47-3-41.

(6) "Average final compensation" means the average annual earnable compensation of a teacher during the two consecutive years of membership service producing the highest such average.

(7) "Beneficiary" means any person in receipt of a pension, an annuity, a retirement allowance, or other benefit under this chapter.

(8) "Board of trustees" means the board of trustees as provided for in Code Section 47-3-21 and whose purpose is to administer the retirement system.

(8.1) "Certified professional personnel" means employees of the State Board of Education or the Professional Standards Commission who, by policy of the State Board of Education, are required to possess a valid professional certificate issued by the Professional Standards Commission.

(9) "Commencement date" means January 1, 1945.

(10) "Creditable service" means prior service plus membership service and any other service established under this chapter.

(11) "Earnable compensation" means the full rate of regular compensation payable to a member for his or her full normal working time and includes compensation paid to a member by an employer from grants or contracts made by outside agencies with the employer. All moneys paid by an employer for a member or by a member into any plan of tax sheltered annuity shall be included as earnable compensation for the purpose of computing any contributions required to be made to the retirement system and also for the purpose of computing any benefits or allowances payable under this chapter. Such term shall include contributions made to a qualified transportation plan, within the meaning of Section 132(f) of the federal Internal Revenue Code, and before tax or salary deferral contributions made under Sections 125, 401(k), 402(g)(3), 457, or 414(h) of the federal Internal Revenue Code to this retirement system or to any other retirement plan maintained by an employer.

(12) "Employer" means the State of Georgia, the county or independent board of education, the State Board of Education, the Board of Regents of the University System of Georgia, or any other agency of and within this state by which a teacher is paid. Notwithstanding any provisions in prior or future Acts to the contrary, the county and regional library boards of trustees shall be deemed to be the employer of the county or regional librarians, whose salaries are paid in full or in part from state funds.

(13) "Expense fund" means the fund set forth in Code Section 47-3-47.

(14) "Local retirement fund" means any teachers' retirement fund or other arrangement for the payment of retirement benefits to teachers, but not including the retirement system created under this chapter, which fund was maintained during the calendar year 1943 and is financed wholly or in part by contributions made by an employer.

(15) "Member" means any teacher included in the membership of the retirement system.

(16) "Membership service" means service as a teacher rendered while a member of the retirement system for which credit is allowable.

(17) "Pension" means periodic payments for life, derived from contributions of the state or other employer.

(18) "Pension accumulation fund" means the fund set forth under Code Section 47-3-43.

(19) "Pension reserve" means the present value of all payments to be made on account of a pension, or benefit in lieu of a pension, computed at regular interest upon the basis of the mortality tables last adopted by the board of trustees.

(19.1) "Plan year" means the 12 month period beginning on July 1 of each year.

(20) "Prior service" means service rendered prior to January 1, 1945, for which credit is allowable under Code Sections 47-3-83 and 47-3-86.

(21) "Public school" means any day school which is conducted within this state and which is under the authority and supervision of a duly elected county or independent board of education.

(22) "Regular interest" means interest compounded annually at such a rate as shall be determined by the board of trustees in accordance with this chapter.

(23) "Retirement" means withdrawal from service with a retirement allowance granted under this chapter.

(24) "Retirement allowance" means the sum of the annuity and the pension, or any optional benefit payable in lieu thereof, under Code Section 47-3-121. All retirement allowances shall be payable in equal monthly installments, provided that the board of trustees may pay a lump sum of equivalent actuarial value in lieu of a retirement allowance of less than $10.00 per month.

(25) "Retirement system" means the Teachers Retirement System of Georgia established under Code Section 47-3-20.

(25.1) "Salary" shall have the same meaning as earnable compensation.

(26) "Service" means service rendered as a teacher and paid for by this state or other employer.

(27) "Service credit" means creditable service, as defined in this Code section.

(28) "Teacher" means a permanent status employee employed not less than half time as follows:

(A) Employees of a public school or a local board of education with the exception of those employees required to be members of the Public School Employees Retirement System as governed by Chapter 4 of this title;

(B) Public school lunchroom managers or supervisors, maintenance managers or supervisors, transportation managers or supervisors, and warehouse managers or supervisors who elect to participate in the retirement system pursuant to Code Section 47-3-63;

(C) Employees of the Board of Regents of the University System of Georgia with the exception of those employees who elect to participate in the Regents Retirement Plan as governed by Chapter 21 of this title and maintenance and custodial employees employed prior to July 1, 1978, who elected to forgo membership;

(D) Employees of any regional educational service agency created pursuant to Part 11 of Article 6 of Chapter 2 of Title 20;

(E) Certified professional personnel employed for the first time by the Department of Education on and after July 1, 1983, unless such personnel elect membership in the Employees' Retirement System of Georgia pursuant to subsection (h) of Code Section 47-3-60, and any employee of the Department of Education employed in a teaching, supervisory, or clerical capacity;

(F) Certified professional personnel employed by the Department of Education and who become members of this retirement system pursuant to the authority of subsection (i) of Code Section 47-3-60;

(G) Professional personnel employed for the first time by the Technical College System of Georgia on and after July 1, 1985, and all nonprofessional personnel employed for the first time after July 1, 1987, by postsecondary vocational-technical schools governed by the Technical College System of Georgia if otherwise eligible under laws, rules, and regulations, unless such personnel elect membership in the Employees' Retirement System of Georgia pursuant to subsection (j) of Code Section 47-3-60;

(H) Personnel employed by the Department of Education who are authorized to elect and elect to become or remain members of the retirement system pursuant to the applicable provisions of Code Section 47-3-60;

(I) Employees of any school operated by the Department of Education; and

(J) Librarians and clerical personnel employed by regional and county libraries. Any of such librarians and clerical personnel who were members of a local retirement system on January 1, 1977, and who elected to remain members of such local retirement system shall not be required to become members of this retirement system, or if they were members of this retirement system on that date, they may withdraw from such membership. This election must have been made, in writing, to the board of trustees by not later than January 1, 1978. Any of such librarians and clerical personnel failing to so notify the board of trustees by that date shall be members of this retirement system.

The term "teacher" shall not be deemed to include any emergency or temporary employee. The term "teacher" shall not include an individual classified by an employer as an independent contractor or a leased employee within the meaning of Section 414(n) of the federal Internal Revenue Code, even if such individual is later reclassified by the Internal Revenue Service as a common law employee. The board of trustees shall determine in doubtful cases whether any person is included within the definition set forth in this paragraph.






Article 2 - Creation, Administration, and Management of the Assets of the Retirement System

§ 47-3-20. Creation and management of the Teachers Retirement System of Georgia; its powers and privileges; name under which business transacted

A retirement system is established for the purpose of providing retirement allowances and other benefits under this chapter for teachers of this state and is placed under the management of the board of trustees. It shall have the power and privileges of a corporation, the right to bring and defend actions, to implead and be impleaded, and shall be known as the "Teachers Retirement System of Georgia," in which name all of its business shall be transacted, all of its funds invested, and all of its cash and securities and other property held.



§ 47-3-21. Creation and membership of board of trustees; filling of vacancies; per diem, expenses, and oath of office; quorum; creation, membership, and duties of Teachers Retirement System Nomination Committee

(a) There is created a board of trustees which shall consist of ten trustees as follows:

(1) The state auditor, ex officio;

(2) One member who shall be an active member of the Teachers Retirement System of Georgia who is a classroom teacher and is not an employee of the Board of Regents of the University System of Georgia. Such member shall be appointed by the Governor for a term of three years with the initial term beginning April 1, 1991. In making the appointment, the Governor may consider, but not be limited to, nominations furnished him by the nominating committee provided for by subsection (g) of this Code section;

(3) The state treasurer, ex officio;

(4) One member who shall be an active member of the Teachers Retirement System of Georgia who is a classroom teacher and not an employee of the Board of Regents of the University System of Georgia. Such member shall be appointed by the Governor for a term of three years with the initial term beginning July 1, 1984. In making the appointment the Governor may consider, but not be limited to, nominations furnished him by the nominating committee provided for by subsection (g) of this Code section;

(5) One member who shall be an active member of the Teachers Retirement System of Georgia who is a school administrator and not an employee of the Board of Regents of the University System of Georgia. Such member shall be appointed by the Governor for a term of three years with the initial term beginning July 1, 1986. In making the appointment the Governor may consider, but not be limited to, nominations furnished him by the nominating committee provided for by subsection (g) of this Code section. The trustee occupying the "school administrator" position on the board of trustees on July 1, 1984, and a prior appointment by the Governor shall continue to serve in this position from July 1, 1984, until July 1, 1986;

(6) One member who shall be an active member of the Teachers Retirement System of Georgia who is not an employee of the Board of Regents of the University System of Georgia. Such member shall be appointed by the Governor for a term of three years with the initial term beginning July 1, 1985. In making the appointment the Governor may consider, but not be limited to, nominations furnished him by the nominating committee provided for by subsection (g) of this Code section. Prior to July 1, 1984, the trustees holding office under immediately preceding law and prior appointments by the Governor shall elect a person to occupy this position on the board of trustees from July 1, 1984, until July 1, 1985;

(7) One member who shall be an active member of the Teachers Retirement System of Georgia who is an employee of the Board of Regents of the University System of Georgia and who shall be appointed by the board of regents for a term of three years with the initial term beginning July 1, 1985. The trustee occupying the "employee of the board of regents" position on the board of trustees on July 1, 1984, and a prior appointment by the board of regents shall continue to serve in this position from July 1, 1984, until July 1, 1985;

(8) One member to be appointed by the Governor for a term of three years with the initial term beginning July 1, 1984;

(9) One member who has retired under the Teachers Retirement System of Georgia and who shall be elected by the remaining trustees for a term of three years with the initial term beginning July 1, 1985. The trustee occupying the "retired teacher" position on the board of trustees on July 1, 1984, and a prior appointment by the Governor shall continue to serve in this position from July 1, 1984, until July 1, 1985; and

(10) The tenth trustee shall be a citizen of Georgia, not a member of the Teachers Retirement System of Georgia, who shall be experienced in the investment of moneys and who shall be elected by the remaining trustees for a term of three years with the initial term beginning July 1, 1984.

(b) If a vacancy occurs in the office of a trustee, the vacancy shall be filled for the unexpired term by the remaining trustees.

(c) The trustees shall each receive the daily expense allowance authorized for members of the General Assembly for each day spent attending meetings of the board of trustees, any committee meetings called pursuant to authorization of the board of trustees, and for time spent in necessary travel. In addition to such per diem, the trustees shall be reimbursed for all actual traveling and other expenses necessarily incurred through service on the board of trustees. State officials serving ex officio shall receive no per diem but shall only be entitled to reimbursement of actual expenses.

(d) Each trustee shall, within ten days after his appointment or election, take an oath of office that so far as it devolves upon him he will diligently and honestly administer the affairs of the board of trustees and that he will not knowingly violate or willingly permit to be violated any laws applicable to the retirement system. Such oath shall be subscribed to by the trustee making it, certified by the officer before whom it is taken, and shall be filed immediately in the office of the Secretary of State.

(e) Six trustees at any meeting of the board of trustees shall constitute a quorum to transact business. Each trustee shall be entitled to one vote. Five votes shall be necessary for a decision by the board of trustees.

(f) With respect to the selection of all trustees under the provisions of subsection (a) of this Code section, the Governor, the board of trustees, the Board of Regents of the University System of Georgia, and the nominating committee provided for by subsection (g) of this Code section shall give due consideration to minority groups included within the teaching profession.

(g) (1) The Teachers Retirement System Nominating Committee is created and such committee shall be composed of five members. Two members shall be from the Georgia Association of Educators, each of whom shall be selected from different geographical areas of the state; one member shall be from the Georgia Federation of Teachers; one member shall be from the Professional Association of Georgia Educators; and one member shall be from the Georgia Association of Educational Leaders. The members of each respective organization shall elect its respective member or members of the nominating committee by May 1, 1984. The members of the nominating committee shall serve for terms of three years and their successors shall be selected in the same manner as the original members. Any vacancy shall be filled for the unexpired term by the members of the educational organization which elected the member wherein the vacancy exists.

(2) The nominating committee shall submit to the Governor a list of three names for each person to be appointed by the Governor pursuant to paragraphs (4), (5), and (6) of subsection (a) of this Code section as a member of the board. In making appointments pursuant to paragraphs (4), (5), and (6) of subsection (a) of this Code section, the Governor may consider the names submitted by the nominating committee, but it is specifically provided that the appointments shall be at the sole discretion of the Governor, and the Governor shall not be required to choose any appointee from names submitted by the nominating committee.

(3) The members of the nominating committee shall serve without compensation. Such members may be reimbursed for travel or other expenses incurred in attending meetings of the nominating committee from the funds of their respective employers or educational organizations but not from the funds of the Teachers Retirement System of Georgia.



§ 47-3-22. Election of chairman and executive director of the board of trustees; payments by executive director of retirement system funds; surety bond required of executive director

(a) The board of trustees shall elect from its membership a chairman and shall elect an executive director, who shall not be one of its members.

(b) The executive director shall be subject to the rules and regulations of the board of trustees and shall be the treasurer of the assets of the retirement system. All payments of the funds of the retirement system shall be made by the executive director and only upon vouchers signed by him and countersigned by one other person designated by the board of trustees. The executive director shall furnish the board of trustees with a surety bond issued by a company authorized to do business in this state and in such an amount as shall be required by the board of trustees. The premium on such bond shall be paid from the expense fund provided for in Code Section 47-3-47.



§ 47-3-23. Designation and duties of an actuary for the board of trustees; periodic actuarial investigation and recommendations; calculation tables and regular interest rate; annual valuation

(a) The board of trustees shall designate an actuary who shall be the technical adviser of the board of trustees on matters regarding the operation of the funds created by this chapter and who shall perform such duties as are required in connection therewith.

(b) From time to time, but at least once in every five-year period, the actuary shall make an actuarial investigation into the mortality, service, and compensation experience of the members and beneficiaries of the retirement system and recommend for adoption by the board of trustees, mortality, service, and other tables needed in the operation of the retirement system. Taking into account the results of such investigations, the board of trustees from time to time shall adopt for the retirement system such mortality, service, and other tables as it shall deem necessary for use in all calculations required in connection with this retirement system. The board of trustees shall also determine from time to time the rates of regular interest for use in all calculations required in connection with the retirement system, limited to a minimum of 2 percent.

(c) On the basis of regular interest and the tables last adopted by the board of trustees, the actuary shall make annual valuations of the contingent assets and liabilities of the retirement system.



§ 47-3-24. Legal adviser of the board of trustees

The Attorney General shall be the legal adviser of the board of trustees.



§ 47-3-25. Medical board; designation; duties regarding medical examinations required under this chapter

The board of trustees shall designate a medical board of three physicians who are not eligible to participate in the retirement system. Other physicians may be employed to report on special cases, as necessary. The medical board shall arrange for and pass upon all medical examinations required under this chapter and shall report in writing to the board of trustees its conclusions and recommendations upon all the matters referred to it.



§ 47-3-26. Powers and duties of the board of trustees generally

(a) The administration and responsibility for the proper operation of the retirement system and for placing this chapter into effect are vested in the board of trustees, which shall be organized immediately after a majority of the trustees provided for in Code Section 47-3-21 have qualified and taken the oath of office.

(b) Subject to the limitations of this chapter, the board of trustees may from time to time establish rules and regulations for the administration of the funds created by this chapter and for the transaction of its business.

(c) The board of trustees shall engage such actuarial and other services as shall be required to transact the business of the retirement system.

(d) The compensation of all persons engaged by the board of trustees under subsection (c) of this Code section and all other expenses of the board necessary for the operation of the system shall be paid at such rates and in such amounts as the board of trustees shall approve.

(e) The board of trustees shall keep in convenient form such data as shall be necessary for actuarial valuations of the various funds of the retirement system and for checking the experience of the retirement system.

(f) The board of trustees shall keep a record of all of its proceedings, which shall be open to public inspection.

(g) The board of trustees shall publish an annual report showing the fiscal transactions of the retirement system for the preceding year, the amount of the accumulated cash and securities of the retirement system, and the last balance sheet showing the financial condition of the retirement system, by means of an actuarial valuation of the contingent assets and liabilities of the retirement system.



§ 47-3-27. Investment powers; power to maintain cash on deposit for payments under the retirement system; personal interests in investments prohibited

(a) The members of the board of trustees shall be the trustees of the retirement system and shall have full power to invest and reinvest its assets, subject to all the terms, conditions, limitations, and restrictions imposed by Article 7 of Chapter 20 of this title, the "Public Retirement Systems Investment Authority Law." Subject to like restrictions, the board of trustees shall have the power to hold, transfer, and dispose of any investments in which retirement system assets are invested, including proceeds of investments. The board of trustees is authorized to employ agents, including banks and trust companies, to act as investment advisers and make investments if the board of trustees so authorizes.

(b) For the purpose of meeting disbursements for pensions, annuities, and other payments, the board of trustees may keep available cash on deposit in one or more banks or trust companies organized under the laws of this state or of the United States, provided that the sum on deposit in any one bank or trust company shall not exceed 25 percent of the paid-up capital and surplus of each bank or trust company. Each bank or trust company shall give a depository bond in an amount sufficient to cover the deposits or shall place in trust a sufficient amount of federal or state securities to cover the deposits.

(c) Except as otherwise provided in this chapter no trustee or employee of the board of trustees shall have any personal interest in the gains or profits from any investment made by the board of trustees or use the assets of the retirement system in any manner, directly or indirectly, for himself or as an agent, except to make such payments as are authorized by the board of trustees in accordance with this chapter.



§ 47-3-28. Rights exempted from levy and sale, garnishment, and other process; assignability; exemptions for other retirement systems; assets and investments and their transfer or sale exempted

(a) The right to a pension, annuity, retirement allowance, return of contributions, the pension, annuity, or retirement allowance itself, any optional benefit, or any other right accrued or accruing to any person under this chapter and the moneys in the various accounts created by this chapter are exempt from any state, county, or municipal tax, except as provided in Code Section 48-7-27; exempt from levy and sale, garnishment, attachment, or any other process whatsoever; and shall not be assignable except as otherwise specifically provided in this chapter. The exemptions under this Code section shall extend to benefits accrued or accruing to any member of a local retirement system, whether such benefits are attributable to amounts paid by the retirement system to such local retirement system for the account and benefit of the member, or otherwise.

(b) A resident of this state who receives a pension, annuity, or retirement allowance from a teachers' retirement system of another state or political subdivision shall be entitled to the same exemptions with respect to such benefits as are set forth in subsection (a) of this Code section, provided that the law of such other state or political subdivision allows substantially the same treatment to a person residing there with respect to a pension, annuity, or retirement allowance received from the Teachers Retirement System of Georgia.

(c) The tangible, intangible, real, personal, or mixed property investments or assets of this retirement system of whatever kind or nature and the earnings or proceeds derived from such investments or assets are declared to be public property and exempt from taxation by the state, or by any county, municipality, authority, or political subdivision of this state and exempt from levy and sale, garnishment, attachment, or any other process whatsoever.

(d) The transfer or sale of tangible, real, personal, or mixed property investments or assets to or from this retirement system and the instruments of such transfer or sale shall be exempt from any tax on such sales, transfers, or instruments levied by the state or by any county, authority, municipality, or political subdivision of this state.



§ 47-3-29. Deduction of membership dues of nonprofit organizations from benefit payments

(a) The board of trustees is authorized, but not required, to deduct from benefit payments the membership dues of any nonprofit organization domiciled in Georgia which requests such deductions, provided that at least 30 percent of the retired members of this retirement system belong to such organization and members of the organization request that such deduction be made as provided in subsection (b) of this Code section.

(b) Any retired member desiring the deduction provided for in subsection (a) of this Code section must so notify the board of trustees in writing in the manner specified by the board of trustees. Once begun, any such deduction may be canceled only by a request to the board of trustees in writing in a manner specified by the board of trustees.

(c) Any organization for which membership dues deductions are made as provided in this Code section shall reimburse this retirement system for the actual cost of making such deductions.

(d) Any organization requesting the deductions provided in subsection (a) of this Code section shall reimburse this retirement system for the actual cost of determining if such organization is eligible as provided in subsection (a) of this Code section.

(e) In the event a dispute arises regarding deductions provided in subsection (a) of this Code section, this retirement system shall not be liable to any party in any manner, and the matter shall be settled between the retired member and the organization involved.






Article 3 - Employee and Employer Contributions; Creation of Funds for Contributions, Benefits, and Administrative Expenses

§ 47-3-40. Funds in which assets of the retirement system are to be held

All of the assets of the retirement system shall be credited according to the purpose for which they are held among three funds, to be known as the "annuity savings fund," the "pension accumulation fund," and the "expense fund."



§ 47-3-41. Annuity savings fund generally

(a) The annuity savings fund shall be the fund in which shall be accumulated the contributions deducted from the compensation of members to provide for their annuities. Contributions to and payments from the annuity savings fund shall be made as follows:

(1) After the commencement date, each employer shall cause to be deducted from the salary of each member for each and every payroll period a percentage of the member's earnable compensation as determined by the board of trustees which shall be not less than 5 nor more than 6 percent; but no such deduction shall be made from the compensation of a member after the close of the school, fiscal, or contract year in which the member has attained age 65 and has completed 40 or more years of creditable service. In determining the amount earnable by a member in a payroll period, the employer may consider the annual rate of compensation payable to such member on the first day of the payroll period as continuing throughout such payroll period. The employer may omit the deduction from compensation for any period which is less than a full payroll period, if a teacher was not a member on the first day of the payroll period. In order to facilitate the making of deductions, the employer may modify the deductions required of any member by an amount not to exceed one-tenth of 1 percent of the annual compensation, on the basis of which such deductions are to be made. Each employer shall immediately pay the amount deducted to the board of trustees, in such manner as the board of trustees shall prescribe, which amount shall be credited by the board of trustees to the individual accounts in the annuity savings fund of the member from whose compensation the deductions were made. Beginning July 1, 1987, the employee contributions required under this paragraph shall be paid as provided in Code Section 47-3-41.1;

(2) Notwithstanding any other provisions of this subsection, at the close of any school, fiscal, or contract year in which a member has completed 40 or more years of creditable service, such member may elect in writing to cease making contributions to the retirement system. If such election is made, such teacher shall notify his employer and the board of trustees in such manner as the board of trustees shall prescribe. After giving the required notice, the employer shall not thereafter deduct, and the employee shall not thereafter be allowed to make, contributions to the retirement system from the salary or compensation of such member;

(3) Any other provision of this or any other law to the contrary notwithstanding, a member who has attained age 65 and who has completed 40 or more years of creditable service may elect to continue to make contributions to the retirement system during such continuous period of time as the member continues in service. He shall notify his employer and the board of trustees of such election in such manner as the board of trustees shall provide. Any member who has discontinued making contributions to the retirement system because he has attained age 65 and has 40 years of creditable service and who has continued in service may remit contributions to the board of trustees at the rate required by law and under terms and regulations prescribed by the board of trustees on all earnable compensation received by the member since deductions were discontinued. Contributions made under this paragraph shall entitle the member to creditable service for such period, but only for the purpose of determining average compensation over the highest consecutive years, used in the calculations of the retirement benefits of such member; and

(4) Employer deductions shall be made, notwithstanding that the minimum compensation provided for by law for any member shall be reduced thereby. Every member shall be deemed to consent and agree to the deductions and payment of salary or compensation, less such deductions, shall be a full and complete discharge and acquittance of all claims and demands whatsoever for the services rendered by such person during the period covered by such payment, except as to the benefits under this chapter.

(b) Notwithstanding subsection (a) of this Code section, no deductions shall be made from a member's salary if the employer's contribution as to such member is in default.

(c) The contributions withdrawn by a member or payable in the event of his death shall be paid from the annuity savings fund and any balance of the accumulated contributions standing to the credit of his individual account shall be transferred from the annuity savings fund to the pension accumulation fund.

(d) Upon the retirement of a member, his accumulated contributions shall be transferred from the annuity savings fund to the pension accumulation fund.



§ 47-3-41.1. Payment of employee contributions by employers; mandatory nature; vesting

(a) Beginning on July 1, 1987, each employer shall pay to the board of trustees on behalf and to the credit of each member required to make employee contributions under subsection (a) of Code Section 47-3-41, on each and every payroll period, the employee membership contributions specified by said subsection (a) of Code Section 47-3-41 for membership service acquired after June 30, 1987.

(b) Employee contributions made by employers on behalf of members as provided in subsection (a) of this Code section shall be treated as employer contributions in determining federal tax treatment under the United States Internal Revenue Code; provided, however, employers shall continue to withhold federal income taxes on the basis of such contributions until the Internal Revenue Service or the federal courts rule that, pursuant to Section 414(h) of the United States Internal Revenue Code, these contributions shall not be included as gross income of the employee until such time as they are distributed or made available.

(c) Each employer may reduce the compensation payable to a member in an amount not exceeding the amount of the employee contribution paid by the employer on behalf of the member as provided in subsection (a) of this Code section. Such reduction in compensation may be made, notwithstanding the fact that the compensation provided by or pursuant to law for the member may be reduced thereby.

(d) Employee contributions made by employers on behalf of members as provided in subsection (a) of this Code section shall be included in the earnable compensation of members in the computation of retirement benefits, and, except for the purposes of subsection (b) of this Code section, such contributions shall continue to be employee contributions for all purposes under this chapter.

(e) The employee contributions provided for in this Code section are mandatory, and no member is entitled under any circumstances to receive such contributions in cash in lieu of having them contributed to the retirement system. Such contributions shall be 100 percent vested for all purposes under the retirement system.

(f) All members shall retain, have, and be subject to all other rights, privileges, obligations, and duties provided for by other provisions of this chapter and such other provisions shall remain of full force and effect with respect to any matter not specifically provided for in this Code section.



§ 47-3-42. Employer's duty to deduct, collect, and remit employee contributions; effect of failure to deduct, collect, and remit such contributions

(a) It shall be the duty of each county board of education, the board of education of each independent school system, and of each and every employer of teachers to deduct and collect the required employee contributions from each teacher's salary and to make monthly remittance of such amounts to the board of trustees. Each employer shall likewise make the required employer contribution and shall make monthly remittance of such amounts to the board of trustees along with employee contributions. Each employer shall remit the required employee and employer contributions to the board of trustees by the tenth calendar day of the month following the month for which the contributions were made. In the case of the failure or refusal of the employer to remit the employee and employer contributions on or before the tenth calendar day of the month following the month for which the contributions were made, there shall be added to the total amount of remittance due the sum of 1 1/2 percent of the amount of the remittance if the failure or refusal is for not more than one month, and an additional 1 1/2 percent for each additional month or fraction of a month during which the failure or refusal continues.

(b) If any employer fails to collect or remit the employee or employer contributions in the manner set forth in subsection (a) of this Code section, it shall be the duty of the board of trustees to notify the State Board of Education of such failure and it shall be the duty of the State Board of Education to withhold from the employer which has failed to comply with subsection (a) of this Code section all appropriations allotted to such employer until such employer has fully complied with subsection (a) of this Code section by making remittance of the sums of contributions required of employees and employers under this chapter.



§ 47-3-43. Pension accumulation fund generally

The pension accumulation fund shall be the fund in which shall be held the reserves on all annuities in force and from which shall be paid all annuities and all benefits in lieu of annuities under this chapter. If a beneficiary is restored to membership, his annuity reserve shall be transferred from the pension accumulation fund to the annuity savings fund and credited to his individual account therein. The pension accumulation fund shall also be the fund in which shall be accumulated all reserves for the payment of all pensions and other benefits payable from contributions made by employers and from which shall be paid all such pensions and other benefits, as follows:

(1) The contribution of employers of members shall consist of a percentage of the earnable compensation of members to be known as the normal cost contribution and an additional percentage of such earnable compensation to be known as the unfunded accrued liability contribution. The rate of such contribution shall be fixed on the basis of the liabilities of the retirement system as shown by actuarial valuation, as provided for in Code Section 47-3-23, subject to the provisions of Code Section 47-20-10;

(2) The state's share of employer contributions, which is to be borne by appropriation from the state, payable to the board of trustees, shall consist of the normal cost and unfunded accrued liability contributions based on the part of the earnable compensation of members payable from funds of the Board of Regents of the University System of Georgia or other funds of the state, but excluding any appropriations made to the State Board of Education, at the rates determined under this Code section. The balance of the cost for pensions, consisting of the normal cost and unfunded accrued liability contributions at the rates determined under this Code section, shall be borne by the employers having contributing members in their employ, including local units of administration for all members in their employ; and each such employer shall pay, from any funds available to such employer expressly including funds derived from the state under Article 6 of Chapter 2 of Title 20, the "Quality Basic Education Act," such contributions to the board of trustees, immediately upon coming due, which contributions shall be credited to the pension accumulation fund; and

(3) The compensation of a member referred to in this Code section shall include any compensation derived from grants and contracts made by outside agencies with an employer. Such compensation is subject to the employer contribution rate. The outside agencies supplying the grants or entering into the contracts shall pay the applicable employer contributions rate to the employer, who shall pay such contribution to the board of trustees.



§ 47-3-44. Crediting to pension accumulation fund; annual transfer from pension accumulation fund to provide regular interest

All interest and dividends earned on the funds of the retirement system shall be credited to the pension accumulation fund. Once each year the board of trustees shall transfer from the pension accumulation fund to the annuity savings fund such amounts as are sufficient to allow regular interest on the balances of the individual accounts of members in the annuity savings fund.



§ 47-3-45. Obligations of the pension accumulation fund; permissible uses of the assets of the pension accumulation fund and of income, interest, and dividends

The maintenance of annuity reserves and pension reserves of the retirement system, the crediting of regular interest to the annuity savings fund, and the payment of all pensions, annuities, retirement allowances, refunds, and other benefits granted under this chapter shall be obligations of the pension accumulation fund, provided that the payments of such other benefit do not adversely affect the qualified status of the retirement system under Section 401(a) of the federal Internal Revenue Code. All assets of the pension accumulation fund and all income, interest, and dividends derived from deposits and investments shall be used for the payment of such obligations and for no other purpose.



§ 47-3-46. Date on which contributions to the retirement system are to commence

No contributions to the retirement system shall be made by the state, by employers, or by members prior to the commencement date, except the contribution of the state for an expense fund to pay the expenses of setting up and operating the retirement system prior to that date. On January 1, 1945, the board of trustees shall notify all employers and the employers shall notify the members that contributions will commence on that date; and thereupon this chapter with reference to such contributions will go into effect.



§ 47-3-47. Purpose of the expense fund

The expense fund shall be the fund to which shall be credited the state funds appropriated to pay the administrative expenses of the retirement system and from which shall be paid all expenses incurred in its administration and operation.



§ 47-3-48. Certification to employers of normal and accrued liability contribution rates; estimates by employers of contributions for coming year; requests for appropriations

Thirty days prior to the time the State Board of Education fixes the minimum schedule of teachers' salaries for the ensuing year, the normal and accrued contribution rates, as determined on the basis of the last annual actuarial valuation, shall be certified by the board of trustees to each employer having members in its employ. Each such employer other than the state shall include in its budget filed with the State School Superintendent amounts equal to the prospective contributions on account of contributing members in its employ for the ensuing year. The Board of Regents of the University System of Georgia in its estimates of the funds necessary for the operation of its respective units, which estimates are submitted to the Governor and General Assembly, shall include a request for an appropriation payable to the board of trustees in an amount equal to the portion of the normal and accrued liability contributions payable from funds of the Board of Regents of the University System of Georgia or from other state funds and for an additional amount as expense for the operation of the retirement system. The General Assembly shall make appropriations to the board of trustees sufficient to provide for such contributions as a part of the earnable compensation of members payable from such funds and for the necessary expenses of carrying out this chapter.



§ 47-3-49. Effective date of chapter; effect of appropriation of funds on the obligation to make employee and employer contributions to the retirement system

This chapter shall become effective on March 19, 1943, but neither the state nor any other employer or member shall be obligated to make contributions for the pensions and annuities under this chapter until after the General Assembly has by appropriation made available funds for the contribution of the state for its part of such pensions and annuities.






Article 4 - Membership in the Retirement System

§ 47-3-60. Eligibility; termination; leaves of absence; service credit for postgraduate study; transfer of service credit

(a) Any person who becomes a teacher after January 1, 1944, shall become a member of the retirement system as a condition of his or her employment, except as otherwise provided in this chapter.

(b) Any person who was a teacher on January 1, 1943, or became a teacher prior to January 1, 1944, shall be a member unless prior to January 1, 1944, he or she filed with the board of trustees, on a form provided by it, a notice of his or her election not to be included in the membership of the retirement system and a duly executed waiver of all present and prospective benefits which would otherwise accrue to him or her by participating in the retirement system. Such a teacher who elected not to become a member may at any time thereafter apply for and be admitted to membership, but without credit for that service rendered after July 1, 1943, and before the time he or she becomes a member, and without prior service credit.

(c) Reserved.

(d) A teacher otherwise eligible shall be classified as a member only while he or she is in the service of an employer not operating a local retirement system.

(e) The membership of any member shall terminate upon the member's:

(1) Death;

(2) Retirement under this retirement system;

(3) Withdrawal of his or her contributions;

(4) Rendering less than one year of service in a period of five consecutive years as a member; or

(5) Employment by an employer which operates a local retirement fund, unless the member has ten or more years of creditable service with this retirement system, in which case the member may elect to continue membership in this retirement system, subject to the same terms and conditions as other members.

(e.1) A member who has not withdrawn the member's contributions to the retirement system and who has a break in service of more than four years but not more than five years may be reinstated to membership if the member pays a sum equal to 12 1/2 percent of the member's salary for the last year of service prior to the break in service. A member who has not withdrawn the member's contributions to the retirement system and who has a break in service of more than five years but not more than six years may be reinstated to membership if the member pays a sum equal to 25 percent of the member's salary for the last year of service prior to the break in service. A member who has not withdrawn the member's contributions to the retirement system may be reinstated to membership without paying the reinstatement fees after the member renders at least one year of membership service subsequent to the break in service. All interest credits shall cease after any such break in service but shall begin again on the date of payment of the sum required for reinstatement to membership or on the first day of July immediately following the completion of one year of membership service following the break in service. The board of trustees may approve the continued membership of a member while in the armed forces of the United States or other emergency wartime service of the United States, or a member whose membership would be terminated because of illness which prevents the member from rendering the service otherwise required by this Code section. The board of trustees may also grant an additional year of leave to a teacher for each child born to or adopted by such teacher while on authorized leave.

(f) (1) In the event a member desires to pursue a program of full-time study which will require that he or she render less than one year of service in a period of five consecutive years and which would otherwise result in termination of his or her membership, the board of trustees may approve a leave of absence for study purposes in addition to the normal four-year break in service which the member could otherwise take, so that the combined break in service does not exceed six years. Such study leave shall be continuous. In no event shall such a member's account remain in an active status for longer than six consecutive years for such purpose.

(2) A member who undertakes full-time graduate study designed to advance or improve his or her training or abilities as a teacher is entitled to receive creditable service for a period of graduate study under the following conditions:

(A) The member must have been a full-time teacher in the public schools of this state or in the University System of Georgia under the board of regents immediately prior to the period of graduate study. Any such period of graduate study interrupted solely for a period of active duty military service begun during a period in which the military draft is in effect shall be deemed not to have been interrupted for purposes of this subparagraph;

(B) The member must submit a transcript or similar document to the retirement system as verification of the graduate study pursued;

(C) The member must return to full-time employment as a teacher in the public schools of this state or in the University System of Georgia under the board of regents for a minimum of five years following such period of graduate study;

(D) The member must pay the appropriate member contributions plus applicable accrued interest in accordance with regulations adopted by the board of trustees on the basis of the salary the member was receiving for full-time employment as a teacher immediately prior to the period of graduate study; and

(E) Either the member's present employer or the member must pay the appropriate employer contributions and applicable accrued interest thereon if the source of funds from which the member was paid immediately prior to his or her period of graduate study was other than state funds.

(3) The foregoing provisions of this subsection shall apply to periods of graduate study heretofore and hereafter granted, but nothing contained in this subsection shall be construed to rescind any creditable service granted prior to July 1, 1981, pursuant to this subsection or its predecessors.

(g) Any other provisions of law to the contrary notwithstanding, if a member with ten or more years' creditable service after becoming a member is employed by an employer operating a local retirement fund, his or her membership does not automatically terminate and he or she may elect to maintain his or her membership rather than participate in the local retirement fund, subject to the same terms and conditions as other members of the retirement system.

(h) New certified professional personnel employed for the first time by the State Board of Education or by the State Department of Education on and after July 1, 1983, shall become members of the retirement system as a condition of employment, unless such personnel elect membership in the Employees' Retirement System of Georgia at the time of their employment. Such election shall be made in writing to the board of trustees of this retirement system and to the board of trustees of the Employees' Retirement System of Georgia. Once such election is made by such personnel, the election is irrevocable during the tenure of employment with the State Board of Education or the State Department of Education. The State Board of Education shall provide by regulation for informing prospective employees who are to be employed as certified professional personnel of the option provided for by this subsection so that such personnel may choose membership in this retirement system or the Employees' Retirement System of Georgia at the time of their employment.

(h.1) Personnel employed for the first time by the State Board of Education or by the State Department of Education on or after July 1, 1988, who, at the time of becoming so employed, are members of this retirement system shall continue as members of this retirement system unless such personnel elect membership in the Employees' Retirement System of Georgia at the time of their employment. Such election shall be made in writing to the board of trustees of this retirement system and to the board of trustees of the Employees' Retirement System of Georgia. Once such election is made by such personnel, the election is irrevocable during the tenure of employment with the State Board of Education or the State Department of Education. The State Board of Education shall provide by regulation for informing prospective employees who are subject to the provisions of this subsection of the option provided for by this subsection so that such personnel may choose to continue membership in this retirement system or become members of the Employees' Retirement System of Georgia at the time of their employment.

(i) (1) This subsection shall apply to certified professional personnel in the unclassified service as defined by Code Section 45-20-2 who are employed by the State Board of Education or the State Department of Education on July 1, 1986, and who are members of the Employees' Retirement System of Georgia and have at least five years of membership service in said retirement system as of July 1, 1986.

(2) This subsection shall also apply to any personnel employed by the State Board of Education or by the State Department of Education at any time before July 1, 1988, who are members of the Employees' Retirement System of Georgia and who, at the time of becoming employed by said state board or department, had ten or more years of membership service in this retirement system.

(3) At any time from July 1, 1988, until not later than July 1, 1989, personnel described in paragraphs (1) and (2) of this subsection are authorized to transfer service credits and membership, including employer and employee contributions, from the Employees' Retirement System of Georgia to this retirement system. Any such personnel electing to transfer such service credits and membership to this retirement system shall be required to make additional contributions to this retirement system so that the annuity account balance of the transferring person shall be the same as though the transferring person had been a member of this retirement system during the period of time for which service credits are transferred from the Employees' Retirement System of Georgia to this retirement system or, in the absence of such payment, the board of trustees of this retirement system shall adjust the transferring person's credits in proportion to the contributions transferred from the Employees' Retirement System of Georgia to this retirement system. Any such personnel shall exercise the authority provided by this paragraph by written notification to the board of trustees of each of the retirement systems.

(4) If any person who transfers to this retirement system pursuant to the authority of this subsection subsequently becomes employed in a position where membership in the Employees' Retirement System of Georgia is required, any creditable service obtained under this retirement system for teaching service in school systems of other states pursuant to Code Section 47-3-89 shall not be eligible for transfer as creditable service to the Employees' Retirement System of Georgia, notwithstanding the provisions of Code Section 47-2-92 or any other provision of Chapter 2 of this title, relating to the Employees' Retirement System of Georgia.

(j) (1) Newly hired professional personnel employed for the first time by the Technical College System of Georgia on and after July 1, 1985, and all full-time nonprofessional personnel employed for the first time after July 1, 1987, by postsecondary vocational-technical schools governed by the state board shall become members of the Teachers Retirement System of Georgia as a condition of employment if otherwise eligible under laws, rules, and regulations, unless such personnel elect membership in the Employees' Retirement System of Georgia and are otherwise eligible under laws, rules, and regulations. Once such election is made by such personnel, the election is irrevocable during the tenure of employment with the Technical College System of Georgia or any postsecondary vocational-technical school governed thereby. Newly hired employees not eligible for membership in the Teachers Retirement System of Georgia or the Employees' Retirement System of Georgia shall become members of the Public School Employees Retirement System as a condition of employment if eligible. The Technical College System of Georgia shall provide by regulation for informing prospective employees who are to be employed as certified professional personnel of the option provided for by this subsection so that such personnel shall choose membership in the Teachers Retirement System of Georgia or the Employees' Retirement System of Georgia or the Public School Employees Retirement System at the time of their employment.

(2) All full-time employees of a postsecondary vocational-technical school formerly operated by a local board of education or area postsecondary vocational education board as of July 1, 1987, or the date on which the state board assumes governance of the postsecondary vocational-technical school shall elect either to continue membership in the Teachers Retirement System of Georgia or to become members of the Employees' Retirement System of Georgia. Once such election is made by such personnel, the election is irrevocable during the tenure of employment with the Technical College System of Georgia or any postsecondary vocational-technical school governed thereby. All employees who are members of the Public School Employees Retirement System may elect to continue their membership in the Public School Employees Retirement System or to become members of the Teachers Retirement System of Georgia or the Employees' Retirement System of Georgia if otherwise eligible under laws, rules, or regulations.

(3) If any person who transfers to this retirement system pursuant to the authority of this subsection subsequently becomes employed in a position where membership in the Employees' Retirement System of Georgia is required, any creditable service obtained under this retirement system for teaching service in school systems of other states pursuant to Code Section 47-3-89 shall not be eligible for transfer as creditable service to the Employees' Retirement System of Georgia, notwithstanding the provisions of Code Section 47-2-92 or any other provision of Chapter 2 of this title.

(k) Any other provisions of law to the contrary notwithstanding, any person at least 60 years of age who first becomes a teacher on or after July 1, 1987, and any former member of the retirement system at least 60 years of age who has withdrawn from the retirement system employee contributions made during such former membership again becoming a teacher on or after July 1, 1987, shall have the right to decline membership in the retirement system. The right shall be exercised by sending written notice to the board of trustees on a form provided by the board for such purpose. The right must be exercised within 90 days after becoming a teacher. Any person declining membership in the retirement system pursuant to this subsection shall not at any time thereafter be eligible for membership in the retirement system. Any person failing to exercise the right provided by this subsection within 90 days after becoming a teacher shall become and remain a member of the retirement system as a condition of continued employment. Any employee contributions made during the first 90 days as a teacher by a person who exercises the right provided by this subsection shall be reimbursed to the person within 30 days after the board of trustees receives the written notice declining membership in the retirement system.

(l) Any other provisions of this chapter or of Chapter 2 of this title to the contrary notwithstanding, any member of this retirement system with five or more years of continuous membership service who is employed by Central State Hospital and who, without any break in employment, becomes employed in a position where membership in the Employees' Retirement System of Georgia is ordinarily required shall have the option to remain a member of this retirement system, notwithstanding the change in the member's employment status. Such option shall be exercised by notification, in writing, to the boards of trustees of this retirement system and the Employees' Retirement System of Georgia. The employer of any such member who exercises the option provided by this subsection shall be an employer for the purposes of this chapter.

(m) Any other provision of law to the contrary notwithstanding, any person who is entitled pursuant to the provisions of this article to make an election between membership in this retirement system and membership in any other retirement system and who subsequently retires and is rehired by the same employer which employed him or her immediately prior to retirement shall continue membership in the retirement system under which he or she initially retired and shall not be entitled to elect membership in any other retirement system.



§ 47-3-61. Membership of persons who teach in both a public and private school system; payment of employer contributions for such persons

Reserved. Repealed by Ga. L. 2010, p. 1207, § 42, effective July 1, 2010.



§ 47-3-62. Membership of visiting teachers and attendance officers employed in lieu of visiting teachers

(a) Visiting teachers employed under Subpart 2 of Part 1 of Article 16 of Chapter 2 of Title 20 shall have the same status under the retirement system as regular classroom teachers or supervisors whose employment requires that they hold valid certificates issued by authority of the state.

(b) For service rendered after June 30, 1992, attendance officers employed in lieu of visiting teachers, if employed not less than half time, shall be members of the retirement system.



§ 47-3-63. Membership of full-time public school support personnel; employee and employer contributions; creditable service

(a) In accordance with Code Section 47-4-40, full-time public school lunchroom, maintenance, or warehouse managers or supervisors or full-time public school transportation managers or supervisors including those employed by postsecondary vocational-technical schools governed by the Technical College System of Georgia may elect to become members of the Teachers Retirement System of Georgia. Any such personnel exercising such option shall begin making the employee contributions required by this chapter.

(b) Members (1) who were previously eligible for membership in the Public School Employees Retirement System and whose duties were or have been changed in such a manner so as to have made them eligible for membership in the Teachers Retirement System of Georgia and (2) any personnel specified in subsection (a) of this Code section who elect to become members of the Teachers Retirement System of Georgia shall be permitted to establish credit for service rendered in a public school system prior to the date such employees become or became members of the Teachers Retirement System of Georgia, provided that such service would be or would have been normally allowable as creditable service under the Public School Employees Retirement System; provided, further, that such members must pay the employee contributions on the salary earned by such members during the years of service sought to be so established, plus applicable accrued regular interest compounded annually to the dates of payment at the rates adopted by the board of trustees. Such members or the local boards of education by which the members are employed at the time the service is established shall pay the employer contributions on the earnable compensation of such members that would have been paid to the Teachers Retirement System of Georgia, plus applicable accrued regular interest compounded annually to the dates of payment at the rates adopted by the board of trustees.

(c) The State of Georgia shall be the employer of personnel specified in subsection (a) of this Code section for the purposes of employer contributions on membership service rendered by such members after they become members of the Teachers Retirement System of Georgia; provided, however, that a local school system shall pay the employer contributions for the number of its managers or supervisors in each category of employment set forth in subsection (a) of this Code section who are members of this retirement system pursuant to this Code section which exceeds one person or 7 percent, whichever is greater, of the total number of employees of such local school system in such category; provided, further, that the state shall continue to pay employer contributions for all members who became members of this system pursuant to this Code section prior to April 1, 1992.



§ 47-3-64. Public school teachers and employees who are covered by local retirement fund and who accept employment with private nonsectarian schools eligible for state grants.

Reserved. Repealed by Ga. L. 2005, p. 504, § 1/HB 373, effective July 1, 2005.



§ 47-3-65. Membership, rights, and benefits in local retirement funds

Except as otherwise provided by paragraph (5) of subsection (e) of Code Section 47-3-60, teachers in the service of an employer operating a local retirement fund shall not be members of the Teachers Retirement System of Georgia. Such teachers shall make no contributions to this retirement system and shall be eligible for pension benefits under this retirement system only under this Code section. If such a teacher retires under his or her local retirement fund and if at the time of his or her retirement he or she would have been eligible for service retirement under this retirement system had he or she been a member, the board of trustees shall pay from this retirement system to the managing board of the local retirement fund a pension equal to the pension for membership service which would have been payable under this retirement system in respect to the part of his or her earnable compensation payable from state funds if such member had been classified as a member of this retirement system immediately prior to the time of his or her retirement; provided, however, upon service retirement of any teacher who is a member of a local retirement fund, the local retirement fund under which such teacher retired shall receive a service retirement pension on account of his or her service thereunder, in accordance with the provisions of this Code section, which shall consist of:

(1) A pension equal to the annuity which would have been allowable at age of retirement if such teacher had been a member of this retirement system and had made contributions of 5 percent of his or her earnable compensation payable from state funds, but not to exceed an annuity allowable at age 65, computed on the basis of such contributions as would have been made prior to age 65; and

(2) If he or she has a prior service certificate in full force and effect, an additional pension equal to the annuity which would have been provided at age of retirement, but not to exceed an annuity which would have been provided at age 65 by three times the amount of his or her prior service accumulations as heretofore defined, with regular interest thereon from time to time in effect from the date of establishment until the date of his or her retirement, but not beyond age 65.

It shall be the duty of the employers operating local retirement funds to report to the board of trustees annually or at such other intervals as shall be set by the board of trustees the earnable compensation paid from state funds of each teacher in their employ who is paid from state funds and such other information as may be needed for establishing the prospective benefit of the member.



§ 47-3-66. Membership of teachers who are employed by independent school systems; creditable service

(a) As used in this Code section, the term:

(1) "Independent school system" means the independent school system of a municipality.

(2) "Local retirement fund" means a local retirement fund covering teachers employed by an independent school system.

(3) "Municipality" means any municipality of this state having a population of 300,000 or more according to the United States decennial census of 1970 or any future such census.

(4) "Teacher" means any teacher as defined by Code Section 47-3-1 who is employed by an independent school system.

(b) Any teacher who is employed by an independent school system after July 1, 1979, shall become a member of the retirement system as a condition of employment, and such teacher shall not be eligible for membership in a local retirement fund.

(c) Teachers who are actively employed on July 1, 1979, by an employer operating under a local retirement fund may elect to transfer from membership in the local retirement fund to membership in the Teachers Retirement System of Georgia, effective July 1, 1979. Such election must be made before July 1, 1979, in a manner prescribed by the board of trustees. All such teachers who transfer their membership to the retirement system under this Code section shall receive creditable service under the retirement system, equivalent to the creditable service such teachers had under the local retirement fund as of the date all payments are made as provided in subsections (d) and (e) of this Code section, provided that no creditable service shall be granted for service which would not otherwise be allowable under the retirement system. The board of trustees shall cause the records of such transferred teachers, after verification in the manner prescribed by the board of trustees, to reflect such creditable service.

(d) For each teacher becoming a member of the retirement system pursuant to subsection (c) of this Code section, the fiscal authority or other governing body, by whatever name designated, of the local retirement fund shall be empowered and shall have the duty to pay to the board of trustees the amount of contributions paid by such teacher to the local retirement fund and credited to each such teacher under it, together with applicable accrued regular interest, as determined by the board of trustees, to the date of payment. The fiscal authority or other governing body shall have the duty to notify the board of trustees as to the amount paid on behalf of each such teacher. Such payment shall be made to the board of trustees by not later than October 1, 1979, or by the date of retirement of any teachers who retire prior to October 1, 1979, whichever is earlier.

(e) Each teacher who becomes a member of the retirement system pursuant to subsection (c) of this Code section shall pay to the board of trustees the amount of contributions which would have been paid by the teacher to the retirement system had the teacher been a member of the retirement system during the period of creditable service established pursuant to subsection (c) of this Code section, plus interest, as provided in this subsection, which would have accumulated on such contributions, less the amount paid on behalf of each such teacher pursuant to subsection (d) of this Code section. Interest which would have accumulated on such contributions shall be computed on the basis of regular accrued interest until January 1, 1982, and on the basis of 16 percent per annum from January 1, 1982, until the payment required by this subsection is made. The board of trustees shall determine the amount to be paid as interest. Such payment shall and must be made to the board of trustees in the manner prescribed by the board of trustees by not later than December 31, 1983, or by the date of retirement for any teacher who retires prior to December 31, 1983, whichever is earlier.



§ 47-3-67. Membership of teachers who are employed by certain county school systems; transfer from local retirement fund; creditable service; contributions

(a) As used in this Code section, the term:

(1) "Continuous service" means active continuous employment in the county school system interrupted only by a leave duly authorized and granted by the county school system.

(2) "County" means any county of this state having a population of 550,000 or more according to the United States decennial census of 1980 or any future such census.

(3) "County school system" means the local school system of a county.

(4) "Local retirement fund" means a local retirement fund covering teachers employed by a county school system.

(5) "Teacher" means any teacher as defined by paragraph (28) of Code Section 47-3-1 who is employed by a county school system.

(6) "Transferred teacher" means a teacher who is transferred from membership in a local retirement fund to membership in the Teachers Retirement System of Georgia by subsection (c) of this Code section.

(b) Any teacher who becomes employed by a county school system on or after July 1, 1988, shall become a member of the retirement system as a condition of employment, and such teacher shall not be eligible for membership in a local retirement fund.

(c) Effective on July 1, 1988, all teachers who are actively employed by a county school system on that date and who were so employed prior to that date and who are enrolled on that date under the local retirement fund in a retirement plan with an effective date on or after April 1, 1962, shall be transferred to and become members of the Teachers Retirement System of Georgia and, subject to the provisions of subsection (d) of this Code section, shall cease to be members of the local retirement fund, except that any such teacher who has previously retired from the Teachers Retirement System of Georgia shall be excluded from such transfer. Each such transferred teacher shall receive creditable service under the Teachers Retirement System of Georgia equivalent to the creditable service the teacher had under the local retirement fund as of July 1, 1988, provided that creditable service shall not be granted for service which would not be allowable as creditable service under the Teachers Retirement System of Georgia.

(d) If the benefit which becomes payable to a transferred teacher upon the teacher's retirement or to another beneficiary of a transferred teacher is less under this retirement system than it would have been under the local retirement fund had membership in the local retirement fund continued, then the fiscal authority or other governing body, by whatever name designated, of the local retirement fund shall pay to the retired transferred teacher or to the other beneficiary of such a teacher an additional benefit equal to the amount by which the benefit which would be payable under the local retirement fund exceeds the benefit which becomes payable under this retirement system, with the benefit under this retirement system being computed for purposes of this Code section as if the teacher had retired with a retirement allowance determined under Code Section 47-3-120. The calculation of the additional benefit, if any, which is to be paid by the local retirement fund under this subsection shall be based on the rights that a transferred teacher had under the local retirement fund on June 30, 1988, plus rights which would have accrued under the local retirement fund after that date only for continuous service as a teacher in the employ of the county school system; provided, however, that any change made in the local retirement fund after that date shall not be considered in the determination of such rights; provided, further, that any amendment to any such local retirement fund made after June 30, 1988, which provides for the calculation of benefits on a nine-month basis, provides for optional spouses' benefits, or provides for the continuation of spouses' benefits after remarriage shall be considered in the determination of such rights. The benefits payable under this subsection shall be made only if the transferred teacher shall have timely paid to the local retirement fund all amounts which such teacher would have paid to such fund, had he or she continued to be a member of such fund, less such amounts as were actually paid to the Teachers Retirement System of Georgia by or on behalf of such teacher.

(d.1) Until such time as the rate of employee contribution required of all members of the Teachers Retirement System of Georgia shall be increased, no transferred teacher who remains in the employ of the county school system shall be required to pay any greater percentage of the teacher's salary to the Teachers Retirement System of Georgia than such transferred teacher would have been required to pay to the local retirement fund had such teacher remained a member of the local retirement fund. In the event that a contribution in excess of such amount shall be required by the Teachers Retirement System of Georgia, such excess contribution shall be made by the county school system; provided, however, that any increase in the rate of employee contribution required of all members of the Teachers Retirement System of Georgia after July 1, 1988, shall be paid for by the transferred teacher.

(e) (1) For each transferred teacher, the fiscal authority or other governing body, by whatever name designated, of the local retirement fund shall pay to the board of trustees the amount of employee contributions which would have been paid by the teacher to the retirement system had the teacher been a member of the retirement system during the period of creditable service established pursuant to subsection (c) of this Code section, plus applicable accrued regular interest thereon, as determined by the board of trustees, to the date of payment.

(2) The board of trustees shall make the determination of the amount to be paid to the board under paragraph (1) of this subsection and the fiscal authority or other governing body, by whatever name designated, of the local retirement fund shall pay the amount so determined to the board of trustees by not later than August 1, 1988.

(e.1) (1) Any excess employee contributions paid to the Teachers Retirement System of Georgia pursuant to the provisions of subsection (d.1) of this Code section shall be paid into the pension accumulation fund and shall not constitute "accumulated contributions" within the meaning of paragraph (1) of Code Section 47-3-1 or for the purposes of Code Section 47-3-128.

(2) From the funds paid to the board of trustees pursuant to the provisions of subsection (e) of this Code section, that portion thereof representing employee contributions paid to the local retirement fund by the transferred teacher shall be paid into the annuity savings fund and shall constitute "accumulated contributions" within the meaning of paragraph (1) of Code Section 47-3-1 and for the purposes of Code Section 47-3-128; and the remaining portion shall be paid into the pension accumulation fund and shall have the same status as excess employee contributions described in paragraph (1) of this subsection.

(3) The board of trustees shall keep appropriate records to identify the funds paid into the pension accumulation fund pursuant to paragraphs (1) and (2) of this subsection. In the event a transferred teacher ceases to be a member of the Teachers Retirement System of Georgia and withdraws accumulated contributions pursuant to the provisions of Code Section 47-3-128, the board of trustees shall refund to the county school system an amount equal to the funds paid into the pension accumulation fund pursuant to paragraphs (1) and (2) of this subsection plus regular interest on that amount.

(e.2) (1) If a transferred teacher who has maintained continuous service with the county school system or a beneficiary of such a transferred teacher does not qualify to receive a monthly benefit under this retirement system but would be qualified to receive a monthly benefit under the local retirement fund if the transferred teacher's membership in the local retirement fund had continued, such transferred teacher or the beneficiary of such transferred teacher may elect to receive a monthly benefit under the provisions of subsection (d) of this Code section. If such transferred teacher or a beneficiary of such transferred teacher thereafter qualifies to receive a monthly benefit under this retirement system, the amount payable to the transferred teacher or beneficiary under subsection (d) of this Code section shall be reduced accordingly.

(2) A transferred teacher or a beneficiary of a transferred teacher who makes the election provided for in paragraph (1) of this subsection shall not be entitled to a refund of the accumulated contributions which have been credited to the transferred teacher's account at the time of said election. If such a transferred teacher subsequently returns to active service, this paragraph shall not apply to accumulated contributions credited to the transferred teacher's account after returning to active service.

(3) If a transferred teacher who makes the election provided for in paragraph (1) of this subsection does not at any time thereafter qualify to receive a monthly benefit under this retirement system and if no beneficiary of the transferred teacher is qualified to receive a monthly benefit under this retirement system upon the death of the transferred teacher, then upon the death of such transferred teacher, the board of trustees shall pay to the county school system an amount equal to the accumulated contributions of the deceased transferred teacher and an amount equal to the funds paid into the pension accumulation fund pursuant to paragraphs (1) and (2) of subsection (e.1) of this Code section, plus regular interest on that amount. The board of trustees shall maintain such records as may be necessary to comply with the provisions of this paragraph.

(f) Any full-time public school lunchroom managers or supervisors, full-time public school maintenance managers or supervisors, full-time public school transportation managers or supervisors, or full-time public school warehouse managers or supervisors who become members of this retirement system pursuant to the provisions of this Code section or Code Section 47-3-66 shall have the right to obtain creditable service under this retirement system pursuant to the provisions of subsection (b) of Code Section 47-3-63 on the same basis that other members of this retirement system who are subject to the provisions of Code Section 47-3-63 obtain creditable service.



§ 47-3-68. Membership of eligible university system employees

(a) (1) The provisions of this paragraph shall apply to persons employed prior to July 1, 2008. As used in this Code section, the term "eligible university system employee" means faculty and principal administrators employed by the University System of Georgia, as designated by regulations of the Board of Regents of the University System of Georgia, who are:

(A) Employed on or after July 1, 1990, and are eligible for membership in the retirement system provided for in this chapter as of the date of employment; or

(B) Members of the retirement system provided for in this chapter on July 1, 1990, with less than ten years of creditable service on that date.

(2) The provisions of this paragraph shall apply to persons first or again employed on or after July 1, 2008. As used in this Code section, the term "eligible university system employee" means faculty members or exempt employees within the meaning of the federal Fair Labor Standards Act of 1938, as amended, 29 U.S.C. Section 201, et seq., who are eligible for membership in the retirement system provided for in this chapter as of the date of such employment.

(b) Any other provisions of this chapter to the contrary notwithstanding, any eligible university system employee may withdraw from or decline membership in the retirement system provided for in this chapter and participate in the optional retirement plan provided for in Chapter 21 of this title as provided in this Code section.

(c) Members of the retirement system provided for in this chapter who were eligible university system employees on July 1, 1990, shall have the option to withdraw from this retirement system and participate in the optional retirement plan provided for in Chapter 21 of this title. Members exercising said option, which shall be irrevocable, shall forfeit all rights under this retirement system except that they shall have the right to have their accumulated contributions under this retirement system transferred to the optional retirement plan. Upon such election's becoming effective, the board of trustees shall transfer the member's accumulated contributions directly to the optional retirement plan to purchase benefits thereunder and the funds so transferred will not be made available to the member except as a participant in the optional retirement plan. The option provided for in this Code section shall be exercised by filing a written notification thereof with the board of trustees and with the employer by not later than July 31, 1991. The effective date of the option and transfer for each member who elects to become a new participant in the optional retirement plan shall be August 1, 1991. The failure to exercise the option by July 31, 1991, shall be an irrevocable election to remain a member of this retirement system.

(d) Eligible university system employees employed on or after July 1, 1990, shall, within 30 days immediately following the effective date of their employment, make an irrevocable decision to be a member of this retirement system or participate in the optional retirement plan provided for in Chapter 21 of this title; provided, however, that such employees employed on or after July 1, 1995, shall make such irrevocable decision within 60 days immediately following the effective date of their employment. A written statement of the decision shall be filed with the employer and with the board of trustees and shall be effective from the date of employment. If an eligible university system employee fails to file a statement of decision provided for in this subsection, such failure shall be an irrevocable election to become a member of the retirement system provided for in this chapter.

(e) Any former member of this retirement system who is presently a participant in the optional retirement plan provided for in Chapter 21 of this title shall have the right to have the former member's accumulated contributions to this retirement system transferred to said optional retirement plan. Such right shall be exercised by filing a written notification thereof with the board of trustees by not later than July 31, 1991. After receiving such notification, the board of trustees shall, by not later than October 1, 1991, transfer the former member's accumulated contributions directly to the optional retirement plan to purchase benefits thereunder and the funds so transferred will not be made available to the former member except as a participant in the optional retirement plan.

(f) Any member of this retirement system who was employed on July 1, 2004, as an assistant coach by the athletic department of a state university may make an irrevocable decision to participate in the optional retirement plan provided by Chapter 21 of this title. Such election shall be made to the employer and the board of trustees not later than August 31, 2004. The board of trustees shall transfer to such member's account in such optional retirement plan all employer and employee contributions made by or on behalf of such member together with regular interest thereon.






Article 5 - Service Creditable Toward Retirement Benefits

§ 47-3-80. Power of the board of trustees to determine which service is creditable service

The board of trustees shall fix and determine by appropriate rules and regulations how much service in any year is equivalent to one year of creditable service, but in no case shall more than one year of service be creditable for all service in one calendar year. Service rendered for a regular school year shall be equivalent to one year of creditable service.



§ 47-3-81. Transfer of service credits from Employees' Retirement System of Georgia; limitations; additional contributions or adjustments required

(a) Any other provisions of law to the contrary notwithstanding, any member, other than a member subject to subsection (b) of this Code section, who was previously a member of the Employees' Retirement System of Georgia and who has service credits with said employees' retirement system may have such service credits and accumulated contributions under said employees' retirement system transferred to the Teachers Retirement System of Georgia. Any member who elects to transfer such service credits and accumulated contributions shall notify the board of trustees of this retirement system in writing of the member's election to do so. Such transferred service credits shall not be used in determining the qualifications of a member for benefits other than vested rights, disability, death, or normal service retirement. Such member shall be required to make additional contributions to this retirement system so that the member's annuity account balance will be the same as though the member had been a member of this retirement system during the period of time for which service credits are transferred from the Employees' Retirement System of Georgia to this retirement system or, in the absence of such payment, the board of trustees shall adjust the member's credits in proportion to the accumulated contributions transferred from the Employees' Retirement System of Georgia to this retirement system. The Employees' Retirement System of Georgia shall pay an employer contribution plus regular interest to the Teachers Retirement System of Georgia for each member transferring service credits and accumulated contributions to the Teachers Retirement System of Georgia authorized in this Code section. The amount of such employer contributions shall be 6 percent of the reported compensation of the member while a member of said employees' retirement system. The employees' retirement system shall pay an additional amount of retirement contributions pursuant to Code Section 47-2-51 for an employees' retirement system member covered by Code Section 47-2-334. This payment shall be placed in the pension accumulation fund and will adjust the amount of employee retirement contributions required for service credit.

(b)(1) Any provision of this title to the contrary notwithstanding, any vested member of the Employees' Retirement System of Georgia who becomes a teacher may, at his or her option, elect to remain a member of the Employees' Retirement System of Georgia.

(2) If a person subject to this subsection elects to remain a member of the Employees' Retirement System of Georgia, the employer and teacher shall make all contributions to such retirement system and perform such other acts as are required by law or regulation.

(3) If a person subject to this subsection does not elect to remain a member of the Employees' Retirement System of Georgia, he or she shall become a member of this retirement system subject to all provisions of this chapter.

(4) This subsection shall be applicable to each person who was a member of this retirement system on January 1, 1997, and to all persons who become a member on or after such date. Any person subject to this subsection who became a member of the Employees' Retirement System of Georgia between January 1, 1997, and June 30, 1998, who elects to remain a member of this retirement system shall be governed by the provisions of subsection (a) of this Code section relating to the transfer of service credits and accumulated contributions.

(5) Any person eligible to make the election provided for in this subsection shall do so in writing to the board of trustees not later than September 30, 2000, or within 60 days after the person became a teacher, whichever date is later. Once made, the election shall be irrevocable.

(6) The provisions of this subsection shall not become a part of the employment contract and shall be subject to subsequent legislation; provided, however, that no person who has made the election provided by this subsection shall be affected by any subsequent legislation.

(c) (1) At the time the membership of a person subject to Article 10 of Chapter 2 of this title is transferred from the Employees' Retirement System of Georgia to this retirement system, this retirement system shall receive the funds transferred from the Employees' Retirement System of Georgia pursuant to Code Section 47-2-181 and, as applicable, add the accrued benefit transferred from the Employees' Retirement System of Georgia to the accrued benefit or the balance of employee contributions and interest. The total benefits of any such member shall be subject to the rules of this retirement system.

(2) At the time the membership of a member of this retirement system transfers to the Employees' Retirement System of Georgia and is subject to Article 10 of Chapter 2 of this title, this retirement system shall:

(A) Calculate the accumulated benefit using the service and compensation at the time of the transfer;

(B) Calculate the present value of the accrued benefit using methods and assumptions adopted by the board of trustees; and

(C) Transfer to the Employees' Retirement System of Georgia the greater of the present value of the accumulated benefit or the balance of the employee contributions and interest.

(3) All service transferred pursuant to this subsection shall be calculated as credit in this retirement system for all purposes in this retirement system.

(4) This retirement system and the Employees' Retirement System of Georgia shall recalculate the accumulated benefit of any person transferred between such retirement systems from January 1, 2009, through June 30, 2012, according to the methods prescribed by this subsection.



§ 47-3-82. Reestablishment of creditable service by persons who have withdrawn their contributions

(a) Subject to the additional requirements of subsections (b) and (c) of this Code section, a member who has withdrawn accumulated contributions from the retirement system pursuant to the provisions of Code Section 47-3-128 may reestablish the creditable service represented by the withdrawn contributions by paying to the board of trustees a sum equal to the amount of accumulated contributions which were withdrawn plus applicable accrued regular interest for each year or portion thereof which elapsed from the time of such withdrawal of contributions to the date of such payment.

(b) A member must complete a minimum number of years of service as a contributing member of the retirement system before becoming eligible to reestablish creditable service under subsection (a) of this Code section as follows:

(1) When accumulated contributions have been withdrawn not more than three times, the minimum shall be three years;

(2) When accumulated contributions have been withdrawn not more than four times, the minimum shall be five years; and

(3) When accumulated contributions have been withdrawn five or more times, the minimum shall be ten years.

(c) The regular interest rate provided for in subsection (a) of this Code section shall be increased 2 percent for each withdrawal of accumulated contributions exceeding three such withdrawals.

(d) A member may establish a portion of the creditable service represented by all of the member's withdrawn contributions by paying to the board of trustees a pro rata amount based upon the total accumulated contributions withdrawn plus interest in accordance with rules adopted by the board of trustees and subject to the provisions of subsections (a), (b), and (c) of this Code section.



§ 47-3-83. Service credit for active duty service in the armed forces of the United States; limitations on credit for such service if used to obtain other state or federal retirement benefits

(a) Any person who was on active duty in the armed forces of the United States during World War I, World War II, the Korean War, or any period of national emergency may receive up to five years of service credit for such military service under the following conditions:

(1) Prior service credit shall be awarded at no cost to the member for any period of military service prior to January 1, 1945;

(2) Membership service credit shall be awarded for any period of active military service performed after January 1, 1945, upon payment by the member of the regular employee contribution of:

(A) Five percent on the earnable compensation last paid to him as a teacher before entering military service or if he was not a teacher prior to entering military service 5 percent on the earnable compensation first paid to him as a teacher after returning from military service, whichever the case may be, plus applicable accrued regular interest on such employee contributions, compounded annually to date of payment, for any period of active military service between January 1, 1945, and July 1, 1961; and

(B) Six percent on the earnable compensation last paid to him as a teacher before entering military service or if he was not a teacher prior to entering military service 6 percent on the earnable compensation first paid to him as a teacher after returning from military service, whichever the case may be, plus applicable accrued regular interest on such employee contributions, compounded annually to date of payment, for any period of active military service subsequent to July 1, 1961.

(b) Any member who on July 1, 1978, has 20 or more years of membership service and who was on active duty in the armed forces of the United States during the period beginning on July 1, 1946, and ending on December 31, 1948, may receive military service credit for such period of time, provided that such member shall pay the regular employee and employer contributions which would have been paid on the compensation first paid to him as a teacher following the completion of such military service during such period, plus applicable accrued regular interest on such employee and employer contributions, compounded annually to date of payment; provided, further, that no such member shall receive more than five years of service credit for all military service; provided, further, that no member shall claim service credit under this subsection for military service during such period for which credit has previously been received.

(c) No active military service in the armed forces of the United States shall be deemed as creditable under the retirement system if such service has or will be used in the determination of any member's eligibility for retirement benefits or allowances from any other state or federal retirement program, excluding social security and the United States civil service system.

(d) In addition to creditable service authorized by subsections (a) and (b) of this Code section, but subject to the limitations of subsection (c) of this Code section, a member who was on active duty in the armed forces of the United States during any period when a military draft was in effect and who was honorably discharged from military service may receive credit for such military service under the following conditions:

(1) The total amount of creditable service for military service which may be received under all provisions of this Code section may not exceed five years;

(2) The member shall pay to the board of trustees the regular employee and employer contributions which would have been paid during the period for which creditable service is claimed based on the compensation of the member upon first becoming a teacher after the completion of the military service plus applicable accrued regular interest on such employee and employer contributions compounded annually to date of payment; and

(3) No creditable service for military service may be obtained pursuant to the authority of this subsection if creditable service for the same military service has been or may be obtained under subsection (a) or (b) of this Code section.

(e) Anything in this chapter to the contrary notwithstanding, an employer contribution shall be made to the account of any member who is required to perform "ordered military duty" in the armed forces as defined in Code Section 38-2-279. The contribution shall be made by the employer for the period during which the member served in the armed forces of the United States and in the same account as would have been contributed by the employer had the member remained in employment under the retirement system without change in compensation during that period. For the purposes of this subsection, the word "employer" means the State of Georgia.



§ 47-3-84. Credit for service rendered by members who have breaks in membership; payments required to obtain such credit

Any provision of this chapter to the contrary notwithstanding, any teacher shall be entitled to have all teaching service included in computing creditable service, notwithstanding breaks in membership of more than four years, provided that such teacher pays into the retirement system an amount equal to the minimum required for continuous members, plus regular interest that would have accrued on such contributions during periods of nonmembership. No member shall receive credit for teaching service if contributions were not made during the teaching service or have not later been contributed with interest that would have accrued on such contributions, provided that after three years' membership service a member may reestablish previous credits by paying into the retirement system, prior to retirement, contributions equal to 10 percent of such compensation as he received during those years and for which he desires to establish previous credit, plus regular interest that would have accrued on such contributions.



§ 47-3-84.1. Certain former members of the system who have not withdrawn contributions

(a) Any former member of the retirement system who is not a beneficiary of the retirement system on July 1, 1986, who completed at least ten consecutive years of membership service during a period beginning not earlier than January 1, 1954, and ending not later than January 1, 1966, who has not withdrawn from the retirement system employee contributions which were made during such consecutive years of membership service, and who is at least 60 years of age as of July 1, 1986, shall have the right to:

(1) Obtain credit for service rendered at any time prior to January 1, 1954, as a teacher in Georgia public school systems upon providing verification of such teaching service to the board of trustees and upon paying to the board of trustees employee and employer contributions plus applicable accrued regular interest for such prior teaching service based on compensation actually received for such prior teaching service;

(2) Obtain credit for up to five years of service rendered at any time prior to January 1, 1945, for teaching in public school systems of other states upon providing verification of such out-of-state teaching service to the board of trustees and upon paying to the board of trustees employee and employer contributions plus applicable accrued regular interest for such service based on compensation actually received for such out-of-state teaching service, provided such former member is not entitled to receive any pension or annuity from any other state or from any political subdivision of this or any other state based on such service; and

(3) Apply to the board of trustees at any time between July 1, 1986, and January 1, 1987, to obtain any portion or all eligible creditable service provided for by paragraph (1) or (2) or paragraphs (1) and (2) of this subsection and to receive a retirement benefit based on the combined total of creditable service so obtained plus the years of membership service for which employee contributions have not been withdrawn; or

(4) Apply to the board of trustees at any time between July 1, 1986, and January 1, 1987, to reestablish active membership in the retirement system only for the purpose of retiring on the basis of membership service for which employee contributions have not been withdrawn without the necessity of the payment of any additional employee contributions.

(b) The board of trustees shall begin making retirement benefit payments to a former member of the retirement system who qualifies therefor pursuant to subsection (a) of this Code section on the first day of the month within 30 days after such former member so qualifies.



§ 47-3-84.2. Credit for service by members described in subparagraphs (N) and (P) of paragraph (28) of Code Section 47-3-1

Repealed by Ga. L. 2013, p. 862, § 2/HB 345, effective July 1, 2013.



§ 47-3-85. Credit for service by former member of Employees' Retirement System of Georgia who withdrew contributions; credit for service before that retirement system established

(a) Subject to the additional requirements of subsections (b) and (c) of this Code section, any current member who was previously a member of the Employees' Retirement System of Georgia and who withdrew employee contributions from that system may reestablish the creditable service represented by the withdrawn contributions by paying to the board of trustees the minimum employee contributions required for continuous members of this retirement system, plus regular interest that would have accrued on such amount from the date that contributions to the Employees' Retirement System of Georgia stopped being credited with interest. Upon receipt of notice from the Teachers Retirement System of Georgia that a member has repaid to it contributions previously withdrawn from the Employees' Retirement System of Georgia, the Employees' Retirement System of Georgia shall pay an employer contribution plus regular interest to the Teachers Retirement System of Georgia. The amount of such employer contributions shall be 6 percent of the reported compensation of the member while a member of said employees' retirement system. The employees' retirement system shall pay an additional amount of retirement contributions pursuant to Code Section 47-2-51 for an employees' retirement system member covered by Code Section 47-2-334. This payment shall be placed in the pension accumulation fund and will adjust the amount of employee retirement contributions required for service credit.

(b) A member must complete a minimum number of years of service as a contributing member of the retirement system before becoming eligible to reestablish creditable service under subsection (a) of this Code section as follows:

(1) When accumulated contributions have been withdrawn not more than three times, the minimum shall be three years;

(2) When accumulated contributions have been withdrawn not more than four times, the minimum shall be five years; and

(3) When accumulated contributions have been withdrawn five or more times, the minimum shall be ten years.

(c) The regular interest rate provided for in subsection (a) of this Code section shall be increased 2 percent for each withdrawal of accumulated contributions exceeding three such withdrawals.

(d) A member may establish a portion of the creditable service represented by all of the member's withdrawn contributions by paying to the board of trustees a pro rata amount based upon the total accumulated contributions withdrawn plus interest in accordance with rules adopted by the board of trustees and subject to the provisions of subsections (a), (b), and (c) of this Code section.

(e) Any current member who previously rendered service which would currently be covered by the Employees' Retirement System of Georgia, but which was rendered prior to the establishment of the Employees' Retirement System of Georgia, may obtain credit for such service, provided that he renders at least five years of service as a contributing member of this retirement system; provided, further, that for all such service on and after January 1, 1945, such member pays into this retirement system the employee and employer contributions which would have been paid into this retirement system had he rendered such service as a member of this retirement system, plus the applicable rate of interest in accordance with regulations adopted by the board of trustees.



§ 47-3-86. Issuance of a prior service certificate; evidentiary effect of such certificate; credit for prior service rendered by members who previously elected nonmembership

(a) Under such rules and regulations as the board of trustees shall adopt, each member who (1) was a teacher at any time during the calendar year 1943, or (2) has taught for at least two years between January 1, 1940, and January 1, 1943, or at least two years from January 1, 1945, to January 1, 1948, or (3) has taught at least one year between January 1, 1945, and January 1, 1948, and has 15 years of service previous to January 1, 1948, shall file a detailed statement of all services rendered by him as a teacher prior to January 1, 1945, for which he claims credit. If any person who would otherwise have qualified under this subsection is on leave in the armed forces of the United States, he shall have until six months after termination of his military service to file a statement of such services.

(b) Upon verification of such statement of service, the board of trustees shall issue to each such member a prior service certificate certifying to the service prior to January 1, 1945, with which he is credited on the basis of his statement of service and the amount of his prior service accumulations. So long as membership continues, a prior service certificate shall be final and conclusive evidence of such service for retirement purposes, provided that a member may request the board of trustees to modify or correct his prior service certificate within one year of the date of issuance or any previous modification or correction. When membership ceases, such prior service certificate shall become void.

(c) Any member who is unable to qualify for prior service under subsection (a) of this Code section may qualify for prior service he has rendered in the public schools or University System of Georgia after he has been a contributing member for five years and upon compliance with other requirements of this chapter.

(d) Any teacher who previously elected not to become a member and signed a nonmembership card to that effect, but who desires to become a member, may receive credit for prior service upon making a contribution equal to 5 percent of all earnable compensation between January 1, 1945, and July 1, 1961, and 6 percent of all earnable compensation after July 1, 1961, plus accrued regular interest on such amounts compounded annually to the date on which the contribution is paid.



§ 47-3-87. Accumulated contributions for prior service; local retirement fund service included; determination of earnable compensation received during prior service

Reserved. Repealed by Ga. L. 2010, p. 1207, § 46, effective July 1, 2010.



§ 47-3-87.1. Credit for service rendered in independent school system prior to, but not later than, June 30, 1979

(a) As used in this Code section, the terms "independent school system" and "local retirement fund" shall have the same meaning as defined by paragraphs (1) and (2) of subsection (a) of Code Section 47-3-66.

(b) Any active member who was employed by an independent school system prior to, but not later than, June 30, 1979, and who was, while so employed, a member of a local retirement fund of such independent school system and had a vested right to benefits thereunder and who has not withdrawn employee contributions from the local retirement system shall receive creditable service under this chapter equivalent to the creditable service the member had under said local retirement fund subject to the following conditions:

(1) The fiscal authority or other governing body, by whatever name designated, of the local retirement fund of the independent school system shall pay to the board of trustees the total amount of employee contributions credited to the member under the local retirement fund plus applicable accrued regular interest, as determined by the board of trustees, which would have accumulated on such contributions. Such payment must be paid to the board of trustees, in a manner prescribed by the board, by not later than January 1, 1983, or by the date of retirement, if the member retires prior to January 1, 1983;

(2) The member shall pay to the board of trustees the amount of contributions which would have been paid by the member to the Teachers Retirement System of Georgia if the member had been a member of the Teachers Retirement System of Georgia for the period of creditable service the member had under the local retirement fund plus applicable accrued regular interest, as determined by the board of trustees, which would have accumulated on such contributions, but the amount otherwise payable hereunder shall be reduced by the amount paid to the board of trustees under paragraph (1) of this subsection. Such payment must be made to the board of trustees, in a manner prescribed by the board, by not later than January 1, 1983, or by the date of retirement if the member retires prior to January 1, 1983. Creditable service under this subsection shall not be granted to the member until the payment required by this paragraph has been made to the board of trustees;

(3) The fiscal authority or other governing body, by whatever name designated, of the local retirement fund of the independent school system shall pay to the board of trustees the amount of employer contributions for such creditable service, which would have been paid to the Teachers Retirement System of Georgia had the teacher been a member of the Teachers Retirement System of Georgia at the time the service was rendered, plus applicable accrued regular interest thereon, as determined by the board of trustees;

(4) No creditable service under this subsection may be obtained for creditable service under a local retirement fund unless the member has forfeited any right to receive a retirement benefit under the local retirement fund;

(5) No creditable service under this subsection may be obtained if such creditable service would not be allowable under other provisions of this chapter; and

(6) Subsections (i), (j), and (k) of Code Section 47-3-66 shall apply to payments required by this subsection.

(c) Any active member who was employed by an independent school system prior to, but not later than, June 30, 1979, and who was, while so employed, a member of a local retirement fund of such independent school system and had no vested right to benefits thereunder and who has withdrawn employee contributions from the local retirement fund and who had 17 years or more of creditable service with that local retirement fund shall receive creditable service under this chapter equivalent to the creditable service the member had under said local retirement fund upon the payment by the member to the board of trustees of the amount of contributions which would have been paid by the member to the Teachers Retirement System of Georgia if the member had been a member of the Teachers Retirement System of Georgia for the period of creditable service the member had under the local retirement fund, plus applicable accrued regular interest, as determined by the board of trustees, which would have accumulated on such contributions. Such payment must be paid to the board of trustees in a manner prescribed by the board by not later than January 1, 1983, or by the date of retirement if the member retires prior to January 1, 1983. Creditable service under this subsection shall not be granted until the payment required by this subsection has been made to the board of trustees. Paragraphs (4) and (5) of subsection (b) of this Code section shall apply to creditable service obtained under this subsection.



§ 47-3-88. Credit for service rendered to a local school system by persons who became members on or after April 1, 1966; payments required in order to obtain such credit

Any other provision of this or any other law to the contrary notwithstanding, in order for a teacher who becomes a member of the retirement system on or after April 1, 1966, to receive full creditable service for service rendered while a member of a local school system and before he became a member of the retirement system either such teacher, or the local board of education for which such service was rendered, or the local board of education by which the member is currently employed must pay the employee and employer contributions, plus regular interest. The board of trustees shall determine the amount to be paid, provided that in no case shall a member pay more than the total member and employer contributions and regular interest in effect at the time such service was rendered.



§ 47-3-89. Credit for service rendered in governmentally supported or operated schools other than public schools in Georgia; payments required to obtain credit for such service

(a) Any member of the retirement system shall be entitled to receive up to ten years of creditable service for teaching service in school systems of other states in the United States, state supported independent school systems of the United States, schools operated by the Bureau of Indian Affairs of the United States Department of the Interior, public school systems of the Virgin Islands, Puerto Rico, Guam, and the District of Columbia, or American dependents' schools, provided that the member has first established five years of membership service credit in the public schools of Georgia or the University System of Georgia; provided, further, that such service credit shall be allowed on the basis of one year of credit for such service for each additional year of membership service in the public schools of Georgia or the University System of Georgia. A teacher desiring to establish credit for such service must pay employee and employer contributions which would have been paid to the retirement system on a salary comparable to his salary for such service, plus the applicable rate of interest, in accordance with regulations adopted by the board of trustees. Such contributions must be paid prior to retirement under this retirement system. For such service rendered prior to January 1, 1945, the rate of employee contributions shall be 5 percent and the rate of employer contributions shall be 6.83 percent. The rate of interest on such contributions shall be the applicable regular interest. No member who receives or who is entitled to receive a pension or annuity from any other state, county, or municipality, or federal retirement program excluding social security, shall receive creditable service for such service. The board of trustees shall promulgate rules and regulations to carry out this Code section.

(b) Any provisions of this Code section to the contrary notwithstanding, teachers who became members of the retirement system prior to April 1, 1966, shall be permitted to establish credit for a maximum of ten years of service in school systems of other states in the United States that permit retirement credit for teaching service rendered in Georgia public schools, by paying 8 percent of such out-of-state compensation that they received, plus applicable accumulated interest, in accordance with regulations adopted by the board of trustees. Such members may establish credit for one year of out-of-state service for each year of membership service in the public schools of Georgia or the University System of Georgia rendered after the first five years of membership service.



§ 47-3-90. Absence from employment because of pregnancy

(a) A member who, prior to March 5, 1976, was employed by a public school system of this state in a capacity specified by subsection (a) of Code Section 20-2-850 may, subject to the limitations of subsection (b) and the requirements of subsection (c) of this Code section, obtain creditable service under the retirement system for any period prior to March 5, 1976, during which the member was absent from employment because of pregnancy.

(b) No creditable service shall be granted for any part of a period of absence from employment because of pregnancy when the member was on sick leave. The maximum amount of creditable service which may be obtained by a member for any one pregnancy shall be one and one-half months and the maximum amount of creditable service which may be obtained by a member for all pregnancies shall be six months.

(c) A member who desires to establish creditable service under this Code section must:

(1) Submit to the board satisfactory evidence of the period of absence from employment which qualifies for creditable service under this Code section; and

(2) Pay to the board an amount determined by the board to be sufficient to cover the full actuarial cost of granting the creditable service claimed by the member.



§ 47-3-91. Credit for service for visiting scholars

(a) As used in this Code section, the term "public college or university" means a college or university or other educational institution which is operated by or is under the control and management of a government or an agency or political subdivision of a government and which depends on government funds as a primary source of financial support.

(b) Any member who was or is granted a leave of absence from a unit of the University System of Georgia to accept appointment as a visiting scholar to give lectures or teach at a public college or university located inside or outside the United States shall be entitled to obtain creditable service under this chapter for the period of time spent as a visiting scholar, subject to the provisions of subsection (c) of this Code section.

(c) Any creditable service obtained pursuant to the authority of this Code section shall be subject to the following conditions and requirements:

(1) No more than two years of creditable service may be obtained under this Code section;

(2) No member who receives or who is or will become entitled to receive any annuity or pension or retirement benefit from any other source, except social security, shall be eligible to obtain creditable service under this Code section;

(3) No creditable service obtained under this Code section shall be applied to obtain creditable service under Code Section 47-3-89, and no person shall be entitled to obtain more than a total of ten years of creditable service pursuant to this Code section and Code Section 47-3-89; and

(4) The member must pay employer and employee contributions which would have been paid to the retirement system during the period of time claimed as creditable service based on the member's earnable compensation at the time of making application for creditable service plus regular interest thereon compounded annually from the time the service as a visiting scholar was rendered until the date of payment.



§ 47-3-92. Absence from employment because of sick leave; creditable service

(a) For purposes of this Code section, the maximum amount of sick leave which may be accumulated in one year shall be one and one-fourth days per month of actual service. In the event any employer authorizes sick leave in excess of such amount, any such leave used in any year shall be deducted from the maximum amount of leave authorized for that year by this Code section. Nothing in this Code section shall require any employer to grant any certain amount of sick leave.

(b) Accumulated days of sick leave accrued on, after, or before July 1, 1998, for which a member has not been paid shall constitute creditable service as provided in subsection (c) of this Code section. Such creditable service may be used to qualify for retirement but may not be used to qualify for vesting for benefits. Upon retirement of a member, the employer shall certify to the board of trustees the total amount of that member's sick leave based on leave records. It shall be the duty of each employer to maintain accurate records reflecting sick leave used and accumulated by each employee and to keep such records for at least 50 years.

(c) (1) A member shall be given such creditable service, not to exceed one month of creditable service for each 20 days of sick leave, in direct relation to appropriations provided by the General Assembly to fund the provisions of this subsection together with any increase in employer contributions made pursuant to paragraph (2) of this subsection, provided that the member has a minimum of three months of such unused sick leave.

(2) In order to fund the provisions of this Code section in whole or in part, the board of trustees is authorized, but not required, to increase the amount of employer contribution in direct proportion to the amount shown in the appropriation Acts enacted for such purpose by the General Assembly.

(d) The board of trustees may adopt rules and regulations, not inconsistent with the provisions of this Code section, to aid in administering and carrying out the provisions of this Code section. The board of trustees is further authorized to adopt rules for awarding creditable service as provided in subsection (c) of this Code section in instances in which accurate records have not been kept based upon statistical experience in instances in which accurate records have been kept.

(e) The creditable service provided by this Code section shall be available only to persons who retire on or after July 1, 1998.



§ 47-3-93. Additional creditable service for members with at least 25 years of creditable service

(a) Any member of this retirement system who has accrued at least 25 years of creditable service may obtain up to an additional three years of creditable service as provided in this Code section. In order to obtain such additional creditable service, the member must:

(1) Make application to the board of trustees in such manner as the board deems appropriate; and

(2) Pay to the board of trustees an amount determined by the board of trustees to be sufficient to cover the full actuarial cost of granting the creditable service as provided in this Code section.

Such application and payment must be made in conjunction with and simultaneously with the member's application for retirement. If the application for retirement is withdrawn or denied, the application to purchase creditable service shall be void.

(b) Upon receipt of an application for additional creditable service, the board of trustees shall certify to the applicant the amount of the payment required by paragraph (2) of subsection (a) of this Code section.



§ 47-3-94. Credit for service while employed by nonprofit corporation under contract with state agency; requirements

Reserved. Repealed by Ga. L. 2010, p. 1207, § 47, effective July 1, 2010.



§ 47-3-95. Credit for service in private schools

A member who has completed at least five consecutive years of membership service in the public schools of Georgia or the University System of Georgia immediately prior to applying may obtain up to ten years of creditable service for service as a teacher in a private elementary or secondary school or any private college or university located in the state accredited by the Southern Association of Colleges and Schools, the Georgia Accrediting Association, or a nationally recognized accrediting agency by the State Board of Education. Such service credit shall be allowed on the basis of one year of credit for such service for each additional year of membership service in the public schools of Georgia or the University System of Georgia. A member wishing to obtain such creditable service shall provide documentation and pay to the board of trustees such amount as determined by the actuary as necessary to grant such benefit without creating any accrued actuarial liability as to this retirement system.






Article 6 - Retirement and Eligibility for Retirement Allowances

§ 47-3-100. Service which is creditable toward a retirement allowance

The retirement allowance of a member shall be based on the membership service rendered or established by him since he last became a member and, if he has a prior service certificate in full force and effect, the amount of the prior service so certified.



§ 47-3-101. Eligibility and application for retirement; retirement age; duration of benefits paid to a retired member; payment to maintain Teachers Retirement System

(a) Any member in service may retire upon written application to the board of trustees, provided that the member at the time of retirement: (1) has attained the age of 60 years and has at least ten years of creditable service, or (2) has at least 25 years of creditable service. The effective date of retirement will be the first of the month in which the application is received by the board of trustees; except that no retirement application will be effective earlier than the first of the month following the final month of the applicant's employment. Applications for retirement will not be accepted more than 180 days in advance of the effective date of retirement. Each employer shall certify to the board of trustees the date on which the employee's employment is or will be severed and that no agreement exists to allow the employee to return to service, including service as or for an independent contractor. Any return to employment or rendering of any paid service, including service as or for an independent contractor, for any employer during the calendar month of the effective date of retirement shall render the severance invalid and nullify the application for retirement.

(b) For purposes of this chapter, normal retirement age shall be 60 years of age if the member has at least ten years of creditable service or the age of the member on the date he or she attains 30 years of creditable service, whichever event comes first; provided, however, that the provisions of this subsection shall be subject to change by future legislation in order to comply with federal regulations. Except as provided under Article 3 of Chapter 1 of this chapter, a member's right to his or her retirement allowance is nonforfeitable upon attainment of normal retirement age.

(c) The benefits payable under Code Section 47-3-120 and under Code Section 47-3-122 shall be payable to the retired member for the remainder of his lifetime and shall be known as the maximum plan. Upon the death of the retired member, all monthly benefits shall cease as of the end of the month in which the retired member died. If the total monthly benefits paid at the time of the retired member's death are less than his accumulated contributions at the time of his retirement, the difference between the benefits paid and such accumulated contributions shall be refunded to the person who has been designated in writing by the retired member or to the retired member's estate, if no such person has been designated or if such designated person has predeceased the retired member. This subsection shall not apply when an optional allowance has been selected by the member under Code Section 47-3-121.

(d) The board of trustees is authorized to provide by rule or regulation for the payment of benefits to members or beneficiaries of the retirement system at a time and under circumstances not provided for in this chapter to the extent that such payment is required to maintain the Teachers Retirement System of Georgia as a "qualified retirement plan" for the purposes of federal income tax laws.



§ 47-3-102. Early retirement after 30 years' service; time for application; payment by member of actuarial cost

(a) As used in this Code section, the term "school year" means a regular school year which begins during or near September of one year and ends during or near June of the following year.

(b) Notwithstanding the provisions of subsection (a) of Code Section 47-3-101, a member employed pursuant to a contract for each school year who will attain 30 years of creditable service by not later than the thirty-first day of December of the ensuing school year shall be eligible to retire effective on the first day of September nearest to the opening date of the ensuing school year on the basis of 30 years of creditable service, subject to the following conditions and requirements:

(1) The member must apply for early retirement pursuant to the authority of this Code section to the board of trustees, with a copy of such application being sent to the member's employer, by not later than the first day of May immediately preceding the opening date of the ensuing school year; and

(2) The member must pay to the board of trustees an amount determined by the board of trustees to be sufficient to cover the full actuarial cost of granting early retirement as provided in this Code section.

(c) The payment required by paragraph (2) of subsection (b) of this Code section shall be based on the compensation of the member which was in effect immediately preceding the opening date of the ensuing school year. For the purposes of determining average compensation in the computation of the retirement benefit under paragraph (2) of subsection (a) and subsection (d) of Code Section 47-3-120, the two consecutive years of creditable service shall include the period on which the payment required by paragraph (2) of subsection (b) of this Code section is based, and the compensation for such period shall be the same as the compensation used for the determination of such payment.

(d) The board of trustees shall certify to the applicant the amount of the payment required by paragraph (2) of subsection (b) of this Code section upon receiving an application for early retirement under this Code section. The payment so certified must be paid in full by the applicant to the board prior to the date of retirement under this Code section.






Article 7 - Retirement Allowances, Disability Benefits, and Spouses' Benefits

§ 47-3-120. Allowance on service retirement; minimum retirement allowance; reduced allowance; increase; computation of average compensation

(a) Upon service retirement, a member shall receive an allowance which shall consist of:

(1) An annuity which shall be the actuarial equivalent of the member's accumulated contributions at the time of retirement; and

(2) An annual pension which, together with the annuity set forth in paragraph (1) of this subsection, shall provide a total allowance equal to 2 percent of the member's average compensation over the two consecutive years of membership service producing the highest such average, multiplied by the number of the member's years of creditable service, not to exceed 40. The computation of average compensation for the purposes of this paragraph shall be subject to the requirements of subsection (d) of this Code section.

(a.1) The minimum allowance to be received by any member upon retirement shall not be less than $17.00 per month for each year of creditable service, not to exceed 40 years of creditable service.

(b) In the case of any member who has less than 30 years of creditable service and if such member has not reached the age of 60 years upon retirement, the service allowance set forth in subsection (a) of this Code section shall be reduced by the lesser of one-twelfth of 7 percent for each month by which his age at the time of retirement is below 60 years or by 7 percent for each year or fraction of a year by which the member has less than 30 years of creditable service at the time of retirement. This reduction shall not apply in calculating the service allowance for disability retirement or death. Any member who retired with 30 or more years of creditable service and whose retirement benefits were reduced because such member retired at an age below the normal retirement age in effect at the time such member retired shall be entitled to an adjusted retirement benefit based upon a calculation made without the application of the age reduction factor. Any member retiring with less than 30 years of creditable service or who has not obtained the age of 60 at the time of retirement shall not become eligible for postretirement benefit adjustments as provided in Code Section 47-3-126 until such time as the member reaches the age of 60 or would have obtained 30 years of creditable service, whichever occurs earlier.

(c) To the extent that the necessary funds are appropriated for such purpose by the General Assembly, the board of trustees shall increase the retirement benefits of beneficiaries under this chapter when the retirement benefit formula provided for in paragraph (2) of subsection (a) of this Code section is changed to result in an increase in retirement benefits. The basis for such increase shall be the average percentage of increase in retirement benefits which results from the change in the retirement benefit formula. This subsection shall apply to all changes in the retirement benefit formula which have become effective since June 30, 1975, and those which may become effective at any time after June 30, 1977, for all beneficiaries under this chapter who retired on or before June 30, 1977. Any member who retires at any time after June 30, 1977, shall receive the benefit adjustment provided for in this subsection only for those changes in the retirement benefit formula which become effective after his retirement. If the General Assembly at any time appropriates some but not all of the funds necessary to fund the benefit adjustments provided for in this subsection, then the benefit adjustment otherwise payable under this subsection shall be reduced pro rata by the board of trustees in accordance with the funds actually appropriated by the General Assembly for such purpose.

(d) No more than two increases in compensation granted during the two consecutive years on which average compensation is based under paragraph (2) of subsection (a) of this Code section shall be considered in the computation of such average compensation. For those members who are not employees of the Board of Regents of the University System of Georgia, that part of any such increase in compensation which exceeds a percentage equal to the average annual increase in compensation granted to classroom teachers by appropriations of the General Assembly, plus 2 1/2 percent of compensation received at the time the annual increase granted by appropriations becomes effective, shall not be considered in the computation of average compensation. For those members who are employees of the Board of Regents of the University System of Georgia, that part of any such increase in compensation which exceeds a percentage equal to the average annual increase in compensation granted to academic personnel employed by said board of regents by appropriations of the General Assembly, plus 2 1/2 percent of compensation received at the time the annual increase granted by appropriations becomes effective, shall not be considered in the computation of average compensation.



§ 47-3-121. Optional retirement allowances; election of such options; revocation of election; effect of divorce

(a) Until the first payment of any member's retirement allowance becomes normally due, he may elect to convert the retirement allowance, otherwise payable to him, into a modified retirement allowance of equivalent actuarial value in accordance with one of the optional forms named below, provided that if he dies within 30 days after retirement, his optional election shall not be effective and he shall be considered to have been a member in service at the time of his death.

(b) Option one shall consist of a reduced retirement allowance payable during the life of the retired member, with the provision that, if he dies before he has received, in payments of his annuity, the amount of his accumulated contributions at the time of his retirement, the balance of such amount shall be paid to the person, if any, nominated by him by written designation duly executed and filed with the board of trustees, otherwise to the retired member's estate.

(c) Option two shall consist of a reduced retirement allowance payable during the life of the retired member, with the provision that after his death the reduced retirement allowance shall be continued throughout the life of and paid to the person nominated by him by written designation duly executed and filed with the board of trustees at the time of his retirement.

(d) Option three shall consist of a reduced retirement allowance payable during the life of the retired member, with the provision that after his death one-half of the reduced retirement allowance shall be continued throughout the life of and paid to the person nominated by him by written designation duly executed and filed with the board of trustees at the time of his retirement.

(e) Option four shall consist of a reduced retirement allowance payable during the life of the retired member, with the provision that upon his death some other benefit shall be payable, provided that the total value of the retirement allowance payable during his life and the succeeding benefit shall be computed to be of equivalent actuarial value to the retirement allowance which he would receive had he not chosen an optional retirement allowance under this Code section; provided, further, that the benefit shall be approved by the board of trustees.

(e.1) Option five shall consist of a reduced retirement allowance together with a partial lump sum distribution. This option may be elected by any retiring member including members electing another optional allowance under this Code section except that this option shall not be available to members retiring pursuant to Code Section 47-3-122 or members subject to the requirements of subsection (b) of Code Section 47-3-120. The amount of the lump sum distribution under this subsection may not exceed the sum of 36 months of the monthly retirement allowance the retiring member would have received had he or she not elected the partial lump sum option. The partial lump sum distribution will be made as a single payment payable at the time the first monthly retirement allowance is paid to the retired member.

(f) Whenever any member has elected an optional allowance under this Code section and has nominated his spouse to receive all amounts and benefits payable on or after his death as a result of such election, the member may revoke the election at any time after the entry of a final judgment of complete divorce from the spouse so nominated. Upon any such revocation, the member may elect to return to the retirement allowance otherwise payable to him or to elect to convert the retirement allowance otherwise payable to him into a modified retirement allowance of equal actuarial value as of the time of the election and in accordance with one of the optional forms named in subsections (b) through (e) of this Code section.

(g) The board of trustees shall promulgate rules and regulations to carry out this Code section.

(h) Upon the death of the retired member and then the death of the person designated by him or her to receive continuing retirement benefits under option two, three, four, or five if the total monthly benefits paid, including any partial lump sum distribution, to the retired member and to such person designated to receive continuing benefits do not equal or exceed the retired member's accumulated contributions at the time of his or her retirement, the difference shall be refunded to the person designated in writing by the retired member to receive such a refund of this difference. If no such person is designated to receive this difference, or if such designated person has predeceased the person designated to receive continuing monthly retirement benefits, or if such designees are the same person, this difference shall be paid to the estate of the person designated to receive continuing monthly retirement benefits.

(i) Upon the death of the person designated by the retired member to receive continuing monthly retirement benefits under option two, three, four, or five and then the death of the retired member, if the total monthly benefits paid, including any partial lump sum distribution, to the retired member prior to his or her death do not equal or exceed the retired member's accumulated contributions at the time of his or her retirement, the difference shall be refunded to the person designated in writing by the retired member to receive such a refund of this difference. If the person designated by the retired member to receive a refund of this difference also predeceases the retired member, or if such designees are the same person, or if no person is designated to receive this difference, this difference shall be paid to the estate of the retired member.

(j) Any other provisions of this Code section or of this chapter to the contrary notwithstanding, the board of trustees may, by rule or regulation, require that when a member or a retired member dies and the beneficiary is a person other than the surviving spouse of the member, the benefits payable to the beneficiary shall be paid to the beneficiary within a definite time period immediately following the death of the member or retired member.

(k) Any retired member who elected option two, three, or four may, after the death of the person designated by the retired member to continue receiving monthly benefits, revoke the election and elect a new option providing for a retirement allowance computed to be the actuarial equivalent of the retirement allowance in effect immediately prior to the effective date of the new option. Such new option shall be effective on the first day of the month following the month in which such new election is made.

(l) If a member has elected an optional allowance under this Code section and has nominated his or her spouse and one or more other persons to receive all amounts and benefits payable on or after his or her death as a result of such election, then after the entry of a final judgment of complete divorce from the spouse so nominated the member may revoke the election as to such spouse. Upon any such revocation, the member may elect one of the following options:

(1) The member may allocate the spouse's percentage among the beneficiaries other than the spouse, in which event the member's benefit shall be recalculated to compensate for the remaining survivor's benefit as determined by an actuary; or

(2) The beneficiaries other than the spouse shall continue to be entitled to receive the same percentage of the member's retirement allowance they had before the revocation, and the member's benefit shall return to the allowance which would otherwise be payable to him or her if he or she had not elected such option, reduced to compensate for the remaining survivor's benefit as determined by an actuary.

This subsection shall apply to final judgments received by the retirement system on or after July 1, 2008. Any adjustments shall be effective on the first day of the month following the receipt of the final judgment by the retirement system. In no event shall any adjustment be made effective retroactively.



§ 47-3-122. Eligibility and application for disability benefits; amount of disability benefits; reexamination of recipients; reduction

(a) Any member who is in service or on authorized leave may retire on disability upon written application to the board of trustees if the member has at least ten years of creditable service at the time of retirement and if the member's application for disability retirement is approved by the medical board. The medical board shall approve the application if, after a medical examination of such member by a qualified physician appointed by the board of trustees, it finds that the applicant is mentally or physically incapacitated for further performance of duty involving active membership with the retirement system, that such incapacity is likely to be permanent, and that the applicant should be retired. The effective date of retirement will be the first of the month in which the application is received by the board of trustees, provided that no retirement application will be effective earlier than the first of the month following the final month of the applicant's employment. Applications for retirement will not be accepted more than 90 days in advance of the effective date of retirement.

(a.1) If the board of trustees determines by clear and convincing evidence presented to the board by or on behalf of the member that the disability itself was the cause of failure to file a timely application for disability retirement, the board of trustees is authorized to calculate the annual benefit provided for in subsection (c) of this Code section as if the member had retired on such effective date of disability retirement increased by any increases in benefits which the member would have received if he or she had retired on that date and adjust the benefits of such retiree as of the first of the month following such determination; provided, however, that the board of trustees is not authorized to pay retroactive disability benefits. This subsection applies to former members who became disabled at any time prior to July 1, 1996, as well as to former members who become disabled on or after July 1, 1996.

(b) If a disabled member qualifies for either service retirement or disability retirement, he shall receive the greater amount.

(c) The disability benefit allowance shall consist of:

(1) An annuity which shall be the actuarial equivalent of his accumulated contributions at the time of his retirement derived through the application of disability actuarial mortality tables approved by the board of trustees; and

(2) An annual pension computed under the formula set forth in subsection (a) of Code Section 47-3-120, but with no reduction in benefits set forth in subsection (b) of Code Section 47-3-120 for retirement under the age of 60.

(d) If a member who has retired on a disability retirement allowance elects an option under Code Section 47-3-121 rather than the maximum allowance, then the member will receive a reduced retirement allowance based on actuarial disability mortality tables adopted by the board of trustees. The nearest whole year of the attained ages of both the retiring member and his designated beneficiary at the date of his retirement shall be used in the application of such actuarial tables in order to determine the monthly retirement benefits.

(e) Once each year during the first five years following retirement of a member on a disability retirement allowance and once in every three-year period thereafter, the board of trustees may require a disability beneficiary who has not yet attained age 60 to undergo a medical examination, such examination to be made at his place of residence or other place mutually agreed upon, by a physician or physicians designated by the medical board. Such beneficiary may himself request such an examination. If any disability beneficiary who has not yet attained age 60 refuses to submit to such medical examination, his pension may be discontinued by the board of trustees until his withdrawal of such refusal; and if his refusal continues for one year, all his rights in and to his pension may be revoked by the board of trustees.

(f) If it is determined that a disability beneficiary is engaged in a gainful occupation or if the medical board reports and certifies to the board of trustees that a disability beneficiary is able to engage in a gainful occupation paying more than the difference between his disability retirement benefit and the current rate of compensation for the position which he held at the time of his disability retirement, the board of trustees may reduce his retirement benefit to an amount at which his total retirement benefit together with the amount earnable by him equals the current rate of compensation for the position which he held at the time of his disability retirement, as determined by the board of trustees. The board of trustees may make further changes in his disability benefit in response to further change in his earning capacity, provided that the new pension shall not cause the total of his disability retirement benefit together with the amount earnable by him to exceed the current rate of compensation, as determined by the board of trustees, for the position which he held at the time of his disability retirement.



§ 47-3-123. Benefits payable upon the death of a member before retirement

(a) Upon death of any member in service, the beneficiary nominated by the member by means of a written designation duly executed and filed with the board of trustees shall be entitled to:

(1) A cash refund of the member's contributions and interest accumulated at the date of the member's death;

(2) A monthly benefit computed in the same manner as though the member had retired as of the date of death on either a service retirement allowance as provided for in Code Section 47-3-120 or a disability retirement allowance as provided for in Code Section 47-3-122 and elected option two, whichever calculation produces the larger benefit; or

(3) A choice of electing the benefits under either paragraph (1) or (2) of this subsection.

The benefit to which the beneficiary is entitled shall depend on the beneficiary designation form on file with the retirement system and the deceased member's creditable service. In order for a beneficiary to be eligible for a monthly death benefit under paragraph (2) or (3) of this subsection, the deceased member must have had a minimum of ten years of creditable service at the time of death. The nearest year of the attained ages of both the member and the beneficiary at the time of the member's death will be used in the application of appropriate actuarial tables and in determining the monthly benefits of the beneficiary. A monthly death benefit shall commence the first day of the month following the month in which the member's death occurred.

(b) Upon the death of a member in service who has not named a beneficiary on a beneficiary designation form filed with the retirement system and who has:

(1) Less than ten years of creditable service, the death benefit shall consist of a refund to his surviving spouse of the member's accumulated contributions and, if there is no surviving spouse, to the deceased member's estate;

(2) Ten or more years of creditable service and no surviving spouse, then the death benefit shall consist of a refund to his estate of the member's accumulated contributions; or

(3) Ten or more years of creditable service and a surviving spouse, then the death benefit, at the option of the surviving spouse, shall consist of a refund to the surviving spouse of the member's accumulated contributions or the payment to the surviving spouse of the monthly benefit under paragraph (2) of subsection (a) of this Code section in accordance with the amount of creditable service of the deceased member.

(c) Upon the death of a member in service with more than ten years of creditable service and then thereafter the death of the beneficiary nominated by the member by means of a written designation duly executed and filed with the board of trustees, or where no beneficiary was so designated by the member and the member was survived by the member's spouse, the death of the member's spouse, in the event that the designated beneficiary of the member chose to receive a monthly benefit pursuant to paragraph (2) of subsection (a) of this Code section and the total monthly benefits paid to such designated beneficiary prior to his or her death did not equal or exceed the member's accumulated contributions at the time of the member's death, or where no beneficiary was designated and the surviving spouse of the member chose to receive monthly benefits pursuant to paragraph (3) of subsection (b) of this Code section and the monthly benefits paid to the member's spouse prior to his or her death did not equal or exceed the member's accumulated contributions at the time of the member's death, the difference shall be refunded to the person designated in writing by the member to receive such a refund of this difference. If no such person is designated to receive this difference or if such designated person has predeceased the member's designated beneficiary or spouse, this difference shall be paid to the estate of the designated beneficiary or where no person was designated by the member as beneficiary, to the estate of the member's spouse.



§ 47-3-124. Application of minimum retirement allowances to persons who retired pursuant to county, municipal, or local board of education retirement or pension systems

(a) As used in this Code section, the term:

(1) "Local retirement allowance" means the retirement or pension allowance payable by a local retirement system to a locally retired teacher.

(2) "Local retirement system" means a retirement or pension system of a county, municipality, or local board of education which includes teachers as members thereof or which is paying retirement or pension allowances to locally retired teachers.

(3) "Locally retired teacher" means a teacher who has retired or hereafter retires pursuant to a local retirement system.

(4) "Total retirement allowance" means the local retirement allowance plus any amounts which are payable by the board of trustees to the locally retired teacher pursuant to the provisions of this chapter other than this Code section.

(b) Any other provisions of this chapter or any other law to the contrary notwithstanding, the minimum retirement allowance provided by subsection (a) of Code Section 47-3-120 shall be applicable to locally retired teachers who, for such purposes, shall be deemed to be members of this retirement system. In determining the minimum retirement allowance payable under subsection (a) of Code Section 47-3-120 to a locally retired teacher, credit shall be given for all teaching service prior to January 1, 1945, under the local retirement system if the local retirement system did not allow its teachers to establish credit for any such service. Subject to the provisions of subsections (c), (d), and (e) of this Code section, for each locally retired teacher whose total retirement allowance is less than the minimum retirement allowance provided for by subsection (a) of Code Section 47-3-120, the board of trustees shall pay monthly directly to such locally retired teacher an amount equal to the difference between the total retirement allowance and the minimum retirement allowance.

(c) As applied to locally retired teachers who retired prior to July 1, 1986:

(1) The provisions of this Code section shall not decrease the amount payable by the board of trustees to an amount less than the amount payable pursuant to the authority of this Code section prior to July 1, 1986;

(2) Increases in the local retirement allowance granted on or after July 1, 1986, by the local retirement system shall cause the amount payable by the board of trustees pursuant to the authority of this Code section to be decreased in the same amount as the increase granted by the local retirement system; and

(3) Increases in the total retirement allowance payable to a locally retired teacher which hereafter result from new or increased allowances paid by the board of trustees to the locally retired teacher pursuant to provisions of this chapter other than this Code section and Code Section 47-3-126.2 shall not decrease the amount payable by the board of trustees pursuant to the authority of this Code section.

(d) As applied to locally retired teachers who retire on or after July 1, 1986:

(1) Increases in the local retirement allowance granted after retirement by the local retirement system shall cause the amount payable by the board of trustees pursuant to the authority of this Code section to be decreased in the same amount as the increase granted by the local retirement system; and

(2) Increases after retirement in the total retirement allowance payable to a locally retired teacher which result from new or increased allowances paid by the board of trustees to the locally retired teacher pursuant to provisions of this chapter other than this Code section shall not decrease the amount payable by the board of trustees pursuant to the authority of this Code section.

(e) Notwithstanding the provisions of subsections (c) and (d) of this Code section, if the minimum retirement allowance provided for by subsection (a) of Code Section 47-3-120 is increased on or after July 1, 1986, the amount payable by the board of trustees to a locally retired teacher pursuant to the authority of this Code section shall be the greater of either of the following amounts:

(1) The amount necessary to increase the sum of the total retirement allowance plus the amount payable pursuant to the authority of this Code section to an amount equal to the increased minimum retirement allowance; or

(2) The same amount which the board of trustees was paying pursuant to the authority of this Code section on the date the increase in the minimum retirement allowance became effective if the total retirement allowance payable on that date exceeds the increased minimum retirement allowance.



§ 47-3-125. Application of increases in retirement benefits to persons who retired pursuant to county, municipal, or local board of education retirement or pension systems

On and after July 1, 1980, and to the extent that the necessary funds are appropriated therefor by the General Assembly, whenever the retirement benefits of beneficiaries under this chapter are increased pursuant to Code Section 47-3-126, the board of trustees shall make a corresponding increase in the retirement benefits of retired public school teachers who retired prior to July 1, 1978, pursuant to a county, municipal, or local board of education retirement or pension system. Such corresponding increase shall be equivalent to the percentage increase in retirement benefits of beneficiaries under this chapter. For the purposes of this Code section, such retired public school teachers shall be deemed to be members of the retirement system. The board of trustees shall pay directly to each such retired public school teacher the increased retirement benefits provided for in this Code section. Increases in retirement benefits granted on and after July 1, 1980, to such retired public school teachers by a county, municipal, or local board of education retirement or pension system shall not reduce or replace the increase in retirement benefits payable to such retired public school teachers under this Code section. If the General Assembly at any time appropriates some but not all of the funds necessary to fund the increase in retirement benefits under this Code section, then the increased retirement benefit otherwise payable under this Code section shall be reduced pro rata by the board of trustees in accordance with the funds actually appropriated by the General Assembly for such purpose.



§ 47-3-126. Postretirement benefit adjustments

The board of trustees is authorized to adopt a method of providing postretirement benefit adjustments for a beneficiary in his postretirement years. Such method of adjustment may result in the adoption by the board of trustees of a method of financing other than that described in paragraphs (1) through (3) of Code Section 47-3-43 and shall be based upon:

(1) Recommendation of the actuaries for the board of trustees; and

(2) Maintaining the actuarial soundness of the system.

The board of trustees may specify a minimum age which a beneficiary must have attained in order to be eligible for the postretirement benefit adjustment.



§ 47-3-126.1. Postretirement benefit adjustments effective July 1, 1984

(a) As used in this Code section, the term "beneficiary" shall have the meaning specified in paragraph (7) of Code Section 47-3-1 and shall also mean and include any retired public school teacher who retired pursuant to any county, municipal, or local board of education retirement or pension system.

(b) Subject to the limitations of subsection (c) of this Code section, effective July 1, 1984, the monthly retirement benefit of each beneficiary shall be increased by a percentage which varies in accordance with the time of retirement as follows:

Time of Retirement Percentage Increase

Prior to July 1, 1964................................................. 20.0

July 1, 1964, through June 30, 1965................................... 19.5

July 1, 1965, through June 30, 1966................................... 18.0

July 1, 1966, through June 30, 1967................................... 16.5

July 1, 1967, through June 30, 1968................................... 15.0

July 1, 1968, through June 30, 1969................................... 13.5

July 1, 1969, through June 30, 1970................................... 12.0

July 1, 1970, through June 30, 1971.................................. 10.5

July 1, 1971, through June 30, 1972................................... 9.0

July 1, 1972, through June 30, 1973................................... 7.5

July 1, 1973, through June 30, 1974................................... 6.0

July 1, 1974, through June 30, 1975................................... 5.0

July 1, 1975, through June 30, 1976................................... 4.0

July 1, 1976, through June 30, 1977................................... 3.0

July 1, 1977, through June 30, 1978................................... 2.0

July 1, 1978, through June 30, 1980................................... 1.0

After June 30, 1980..................................................... 0

(c) The full percentage increase provided for in subsection (b) of this Code section shall apply only to those beneficiaries who had 20 or more years of creditable service at the time of retirement. For those beneficiaries who had at least ten but less than 20 years of creditable service at the time of retirement, the monthly benefit increase provided for by subsection (b) of this Code section shall be reduced by 5 percent for each year less than 20 years of creditable service. Beneficiaries who had less than ten years of creditable service shall not receive an increase in their monthly retirement benefit under this Code section. No retirement benefit shall exceed $1,500.00 per month as a result of an increase in the monthly retirement benefit under this Code section.

(d) The implementation of the monthly retirement benefit increases provided for by this Code section shall be contingent upon appropriations by the General Assembly specifically for the purpose of funding the provisions of this Code section. In the event the General Assembly appropriates an amount which is insufficient to fund fully the benefit increases provided for by this Code section, the benefit increases shall be reduced pro rata in accordance with the amount actually appropriated, and, in that event, the provisions of this Code section shall remain effective until, in subsequent annual appropriations, the benefit increases provided for in this Code section are fully funded and implemented. When fully funded and implemented, this Code section shall not provide any authority for the board of trustees to grant additional postretirement benefit adjustments, but this Code section shall not supersede or repeal the authority granted to the board of trustees by Code Section 47-3-126.



§ 47-3-126.2. Postretirement benefit adjustments effective July 1, 1986

(a) As used in this Code section, the term "beneficiary" shall have the meaning specified in paragraph (7) of Code Section 47-3-1 and shall also mean:

(1) Any retired teacher who retired pursuant to any county, municipal, or local board of education retirement or pension system;

(2) The surviving spouse of any retired teacher who retired pursuant to a county, municipal, or local board of education retirement or pension system if such surviving spouse is eligible to receive and is receiving a monthly benefit pursuant to the local retirement or pension system; and

(3) The surviving spouse of a teacher who was a member of a county, municipal, or local board of education retirement or pension system and who died prior to retirement if such surviving spouse is eligible to receive and is receiving a monthly benefit pursuant to the local retirement or pension system.

(b) Effective July 1, 1986, the monthly retirement benefit of each beneficiary who was receiving a benefit on July 1, 1981, shall be increased by:

(1) One dollar for each full year of creditable service which the beneficiary had at the time of retirement; plus

(2) One dollar for each full year which has elapsed from the date of retirement until July 1, 1981.

(c) When the postretirement benefit adjustment provided by this Code section has been granted, there shall be no further postretirement benefit adjustments pursuant to the authority of this Code section.



§ 47-3-126.3. Postretirement benefit adjustments

(a) As used in this Code section, the term "beneficiary" shall have the meaning specified in paragraph (7) of Code Section 47-3-1 and shall also mean and include any retired public school teacher who retired pursuant to any county, municipal, or local board of education retirement or pension system.

(b) Subject to the limitations of subsection (c) of this Code section, effective July 1, 1988, the monthly retirement benefit of each beneficiary shall be increased by a percentage which varies in accordance with the time of retirement as follows:

Time of Retirement Percentage Increase

------------------ -------------------

Prior to July 1, 1964 15.0

July 1, 1964, through June 30, 1969 13.0

July 1, 1969, through June 30, 1970 10.0

July 1, 1970, through June 30, 1971 8.0

July 1, 1971, through June 30, 1972 7.0

July 1, 1972, through June 30, 1973 6.0

July 1, 1973, through June 30, 1974 5.5

July 1, 1974, through June 30, 1975 5.0

July 1, 1975, through June 30, 1976 4.0

July 1, 1976, through June 30, 1977 3.5

July 1, 1977, through June 30, 1978 3.0

July 1, 1978, through June 30, 1979 2.5

July 1, 1979, through June 30, 1980 2.0

July 1, 1980, through June 30, 1981 1.5

July 1, 1981, through June 30, 1982 1.0

July 1, 1982, through June 30, 1983 0.5

July 1, 1983, through June 30, 1984 0.5

After June 30, 1984 0.0

(c) The full percentage increase provided for in subsection (b) of this Code section shall apply only to those beneficiaries who had 20 or more years of creditable service at the time of retirement. For those beneficiaries who had at least ten but less than 20 years of creditable service at the time of retirement, the monthly benefit increase provided for by subsection (b) of this Code section shall be reduced by 5 percent for each year less than 20 years of creditable service. Beneficiaries who had less than ten years of creditable service shall not receive an increase in their monthly retirement benefit under this Code section. No one person's retirement benefit or combination of retirement benefits shall exceed $1,500.00 per month as a result of an increase in the monthly retirement benefit under this Code section.



§ 47-3-126.4. Postretirement benefit for beneficiary

(a) As used in this Code section, the term "beneficiary" shall have the meaning specified in paragraph (7) of Code Section 47-3-1.

(b) Subject to the limitations of subsection (c) of this Code section, effective July 1, 2006, the monthly retirement benefit of each beneficiary shall be increased by a percentage which varies in accordance with the time of retirement as follows:

Time of Retirement Percentage Increase

------------------ -------------------

Prior to July 1, 1974 10.0

July 1, 1974, through June 30, 1982 6.0

July 1, 1982, through June 30, 1987 2.0

After June 30, 1987 0.0

(c) The full percentage increase provided for in subsection (b) of this Code section shall apply only to those beneficiaries who had 20 or more years of creditable service at the time of retirement. For those beneficiaries who had at least ten but less than 20 years of creditable service at the time of retirement, the monthly benefit increase provided for by subsection (b) of this Code section shall be reduced by 5 percent for each year less than 20 years of creditable service. Beneficiaries who had less than ten years of creditable service shall not receive an increase in their monthly retirement benefit under this Code section.

(d) Any county, municipal, or local board of education is authorized, but not required, to provide a postretirement benefit increase as provided in this Code section to any teacher who retired under a public retirement system or fund maintained by such county, municipal, or local board of education, provided that:

(1) The actuary for the fund certifies that such increase would not result in any unfunded accrued liability as to such retirement system; or

(2) The affected political subdivision appropriates sufficient funds to cover the actuarial cost of granting such benefit.



§ 47-3-127. Effect of restoration to service on retirement allowances; creditable service after restoration to service

(a) If, except as provided in Code Section 47-3-127.1, a beneficiary is restored to service as a teacher, he or she may elect:

(1) Cessation of his or her retirement allowance, in which case he or she shall again become a contributing member of the retirement system and be governed by the retirement provisions of this chapter; or

(2) Not to reinstate his or her membership in the retirement system, in which case his or her retirement benefits shall be suspended during the period of time he or she is restored to service. Upon cessation of such service, his or her prior retirement allowance shall be resumed.

If the returning beneficiary fails to elect either choice, his or her status shall be as if he or she had elected paragraph (1) of this subsection.

(b) Anything in this chapter to the contrary notwithstanding, any prior service certificate on the basis of which a member's creditable service was computed at the time of his retirement shall be restored to full force and effect upon his restoration to service. Upon his subsequent retirement he shall be credited with all his service as a member, including service rendered after restoration to service. If he is restored to service on or after attaining age 50, his retirement benefits upon subsequent retirement shall not exceed the sum of the pension which he was receiving immediately prior to his last restoration to membership and the pension payable in respect to his subsequent service, except as provided in subsection (c) of this Code section, provided that if he has served at least two school years as a contributing member after restoration to service and if he reimburses the retirement system for any retirement benefits received from the retirement system during his retirement, plus regular interest, such person shall receive credit for any prior creditable service; and upon subsequent retirement he shall be credited with all his service as a member, which service shall all be counted in determining his retirement benefits upon subsequent retirement. He shall not be limited to the retirement benefits he was receiving prior to his last restoration to membership in the retirement system.

(c) The retirement benefits payable to a beneficiary who retired prior to July 1, 1961, who was restored to service and who subsequently retired on or after July 1, 1961, shall be determined under the pension provisions in effect at the time of that subsequent retirement, provided that such member completed at least one year of creditable service subsequent to such restoration to service.

(d) Anything in this chapter to the contrary notwithstanding, a beneficiary may elect to return to service on an hourly basis as a classroom aide, provided such service is less than full time, or as a substitute teacher without reinstating his membership in the system. If such election is made, he shall continue to receive his retirement benefits and any postretirement benefit adjustments granted, if any, during such part-time service. Such part-time service shall not constitute creditable service and such beneficiary shall not be entitled to a recomputation of retirement benefits upon a cessation of part-time service.

(e)(1) A beneficiary of this retirement system shall be deemed to be restored to service within the meaning of this Code section if, except as otherwise provided in Code Section 47-3-127.1, such beneficiary is employed by an employer:

(A) In a position previously held by a teacher; or

(B) In a capacity which would normally be held by a teacher, as determined by the board of trustees, whether employed directly or indirectly, for which the compensation is greater than one-half of the beneficiary's average annual compensation used to calculate his or her retirement benefit or the beneficiary's final compensation at the time of his or her retirement, whichever is larger; provided, however, that such amount shall be increased by any annual cost-of-living adjustment reflected in the state teacher salary schedule.

(2) If an employer employs a beneficiary in any manner specified in paragraph (1) of this subsection during the calendar month of the effective date of the beneficiary's retirement, the employer shall reimburse the retirement system for all benefits wrongly paid to the beneficiary.

(3) If an employer employs a beneficiary in any manner specified in paragraph (1) of this subsection any time after the last day of the calendar month of the effective date of the beneficiary's retirement, the employer shall so notify the board of trustees, stating the beneficiary's name, salary, number of hours, whether the beneficiary is employed as a teacher, and such other information as the board of trustees requests, and the employer shall reimburse the retirement system for all benefits wrongly paid to the beneficiary.

(4) It shall be the duty of a beneficiary of this retirement system to notify an employer of his or her status as a beneficiary prior to accepting employment with that employer. If a beneficiary fails to so notify an employer and as a result the employer becomes obligated to this retirement system pursuant to paragraph (2) or (3) of this subsection, the beneficiary shall be liable to the employer for any amount the employer is obligated to pay to this retirement system.

(5) If an employer who is obligated to this retirement system pursuant to paragraph (2) or (3) of this subsection fails to pay the amount due, such amount shall be deducted from any funds payable to the employer by the state, including without limitation the Department of Education and the board of regents, and paid to the board of trustees of this retirement system.



§ 47-3-127.1. Employment of retired teacher as full-time teacher or in other capacities

Repealed by Ga. L. 2012, p. 667, § 1/HB 208, effective June 30, 2013.



§ 47-3-128. Payment of accumulated contributions upon request after termination of membership; payment of taxable portion to eligible retirement plan

If a person's membership ceases other than by death or retirement from this retirement system, the amount of his or her accumulated contributions to this retirement system shall be payable to the member upon such person's request after the date the person has terminated employment with a school system, institution of higher learning, or agency covered by this retirement system. The board of trustees shall allow a person requesting such payment of accumulated contributions to elect to have the taxable portion of such payment made directly to an eligible retirement plan as defined in the federal Internal Revenue Code.



§ 47-3-129. Rights when retire before 60 with ten years of service or 20 years before 1954; reestablishment of credits earned before that retirement

(a) Any other provisions of this chapter to the contrary notwithstanding, the right to the service retirement benefit under this chapter shall vest in a member who withdraws from service prior to attaining 60 years of age, provided that he has completed at least ten years of creditable service and has not withdrawn his contributions. Such member shall, upon filing an application as provided in this chapter, become entitled to service retirement benefit upon his attainment of the age of 60 or at his option at any date subsequent thereto. The service retirement benefit of any such member shall be as set forth in this chapter, based on the total credits accrued at the date of his withdrawal from service; or, if such member should die before filing such application, the maximum benefits payable shall be limited to the member's accumulated contributions at the time of his withdrawal from service; and nothing in this chapter shall be construed as providing for any benefits prior to attaining age 60, other than a return of the contributions in case of death. Any other provisions of this chapter to the contrary notwithstanding, this Code section shall inure retroactively to the benefit of all members who completed at least 20 years' creditable service prior to January 1, 1954, and who have not withdrawn their contributions.

(b) If a member returns to active service in the public schools or the University System of Georgia for one year or more prior to age 60, he may reestablish such credits that he had at the time he withdrew from active service and such credits in which he had a vested right to a service retirement benefit under this Code section by paying a fee of 25 percent of his last annual salary prior to freezing his credits or the applicable accrued regular interest on his annuity account from the date of freezing to date of payment, whichever is greater.



§ 47-3-130. Commencement of benefits under this retirement system; retirement after January 1, 1943, but before the commencement date

No member shall retire or receive benefits under this retirement system prior to the commencement date; but any person eligible for service retirement or disability benefits after January 1, 1943, and prior to the commencement date shall be entitled to the benefits provided by this chapter, even though he is not a teacher on the commencement date.






Article 8 - Miscellaneous Provisions

§ 47-3-140. Application of other state funded pension or retirement benefits to members and beneficiaries of this retirement system

Except as specifically provided in this chapter, no other provision of law which provides wholly or partly at the expense of this state for pensions or retirement benefits for teachers in the state, their surviving spouses, or their dependents shall apply to members or beneficiaries of this retirement system, their surviving spouses, or their dependents, provided that nothing in this chapter shall prevent the governing boards of the public school systems of the state and the Board of Regents of the University System of Georgia from making provision for supplementing the retirement and pension allowances of members of the retirement system.



§ 47-3-141. Attempts to defraud the retirement system by means of false statements or falsified records; adjustment of erroneous payments

(a) Any person who knowingly makes any false statements or falsifies or permits to be falsified any records of the retirement system in any attempt to defraud the retirement system, as a result of such act, shall be guilty of a misdemeanor and on conviction shall be punished by a fine not exceeding $500.00, imprisonment not exceeding 12 months, or both.

(b) If any change or error in the records of the retirement system results in any member or beneficiary receiving from the retirement system more or less than he would have been entitled to receive had the records been correct, the board of trustees shall have the power to correct such error and to adjust the payments as far as practicable in such a manner that the actuarial equivalent of the benefit to which such member or beneficiary was correctly entitled shall be paid.



§ 47-3-142. Rights and benefits of persons convicted of murder, voluntary manslaughter, or conspiracy to commit either upon a member or retiree

No person who commits or conspires to commit the murder or voluntary manslaughter of a member or retiree shall receive any refund of contributions or retirement benefits under this chapter upon the death of the member or retiree, even though the person so killing or conspiring is the named beneficiary for such refund of contributions or retirement benefits. A plea of guilty or a judicial finding of guilt, not reversed or otherwise set aside as to any of such crimes, shall be prima-facie evidence of guilt in determining rights under this chapter. All right, interest, and entitlement to any such refund of contributions or retirement benefits shall go to the secondary beneficiary designated by the member or retiree, if the secondary beneficiary is living, upon the death of the member or retiree, otherwise to the member's or retiree's estate.









Chapter 4 - Public School Employees Retirement System

Article 1 - General Provisions

§ 47-4-1. Short title

This chapter shall be known and may be cited as the "Public School Employees Retirement System Act."



§ 47-4-2. Definitions

As used in this chapter, the term:

(1) "Accumulated contributions" means the sum of all of the amounts deducted from the earnable compensation of a member and paid by the member to establish or reestablish credit for service, which amounts are credited to the member's individual account in this retirement system, together with regular interest thereon.

(2) "Actuarial equivalent" means a benefit of equal value when computed at regular interest upon the basis of the mortality tables adopted by the board.

(3) "Beneficiary" means the living person or persons who are entitled to receive any benefits upon the death of a member and who were designated by the member by written notice to the board. If the person or persons so designated are not living at the time of the death of the member, the beneficiary shall be the estate of the member.

(4) "Board" means the board of trustees established under Code Section 47-4-22 to administer the retirement fund and which is authorized to manage and control the retirement system.

(5) "Commencement date" means July 1, 1970, or as soon thereafter as the board shall determine for the commencement of employer and employee contributions.

(6) "Contributions" means the employer and employee contributions to the retirement system provided for in Code Section 47-4-60.

(7) "Creditable service" means all years and completed months (expressed as a fraction of a year) of prior service and membership service.

(8) Reserved.

(9) "Early retirement date" means the date of retirement under subsection (b) of Code Section 47-4-100.

(10) "Employer" means the State of Georgia.

(11) "Fund" means the Public School Employees Retirement Fund created by this chapter.

(12) "Joint annuitant" means the person designated to receive benefits payable on the death of a member, as provided in Option A.

(13) "Local unit of administration" means any county or independent board of education or political subdivision employing public school employees.

(14) "Member" means any public school employee in the membership of the retirement system.

(15) "Membership service" means service which is rendered as a public school employee while a member of the retirement system and for which credit is allowable under Code Section 47-4-80.

(16) "Normal retirement date" means the date of retirement under subsection (a) of Code Section 47-4-100.

(17) "Option A" and "Option B" mean the optional forms set forth in Code Section 47-4-102 in which a member may elect to receive his retirement benefits.

(18) "Prior service" means service which is rendered as a public school employee prior to the commencement date and for which credit is allowable.

(19) "Public school" means any day school conducted within the state under the authority and supervision of a duly elected or appointed county or independent board of education.

(20) "Public school employee" or "employee" means all those employees of public schools including postsecondary vocational-technical schools governed by the Technical College System of Georgia who are not eligible for membership in the Teachers Retirement System of Georgia or the Employees' Retirement System of Georgia. The term specifically includes, but is not limited to, school bus drivers, school lunchroom personnel, school maintenance personnel, and school custodial personnel. The term does not include teachers or any school personnel who are now, or may hereafter become, covered by the Teachers Retirement System of Georgia or the Employees' Retirement System of Georgia, any person on the payroll of a third party with whom an employer has contracted for the provision of such person's services, or any person classified by an employer as other than a common law employee for federal tax purposes, even if a court or administrative agency determines that such person is a common law employee and not an independent contractor for federal tax purposes. Certain public school employees, as defined in this paragraph, shall have the option to become members of the Teachers Retirement System of Georgia in accordance with subsection (d) of Code Section 47-4-40 or to become members of the Employees' Retirement System of Georgia in accordance with subsection (e) of Code Section 47-4-40, and except as provided by such subsections, any public school employee becoming a member of the Teachers Retirement System of Georgia or the Employees' Retirement System of Georgia shall cease to be a member of the retirement system created by this chapter.

(21) "Regular interest" means compound interest at such rate as shall be determined by the board from time to time, and initially to be set at 4 percent.

(22) "Retirement system" means the Public School Employees Retirement System created by this chapter.

(23) "Service" means service rendered as a public school employee.






Article 2 - Creation, Administration, and Management of the Assets of the Retirement System

§ 47-4-20. Creation and administration of the retirement system; corporate powers and privileges; rights in actions; name under which retirement system business shall be transacted

There is created a retirement system which shall be placed under the management and control of the board for the purposes of providing retirement benefits and other benefits under this chapter for public school employees. It shall be a budget unit of the state government and shall have the power and privileges of a corporation and the right to bring and defend actions and to implead and be impleaded. It shall be known as the "Public School Employees Retirement System," and by such name all of its business shall be transacted, all of its funds shall be invested, and all of its cash, securities, and other property shall be held.



§ 47-4-21. Creation and administration of the retirement fund

There is created the Public School Employees Retirement Fund, which shall be administered by the board.



§ 47-4-22. Membership of the board; expenses and per diem; quorum for the transaction of business; chairman, secretary, and treasurer of the board

(a) The board shall be composed of all members of the Board of Trustees of the Employees' Retirement System of Georgia and two additional members appointed by the Governor. The first two members appointed by the Governor shall be appointed to take office on July 1, 1984. One of such members shall be appointed for an initial term of two years and the other for an initial term of four years and until their successors are appointed and qualified. Thereafter, successors shall be appointed to take office on the date of the expiration of the respective terms of office for terms of four years and until their successors are appointed and qualified. In the event of a vacancy for any reason in the membership of the board appointed by the Governor, the Governor shall appoint a person to fill the vacancy for the unexpired term.

(b) The members of the board shall each receive $20.00 per day for each day of attending meetings of the board or for any committee meetings called pursuant to authorization of the board and for time spent in necessary travel. The trustees shall be reimbursed for all actual traveling and other expenses necessarily incurred through service on the board. State officials serving on the board shall receive no per diem but shall be entitled to reimbursement for actual expenses incurred by them in carrying out their duties under this chapter.

(c) Six members at any meeting of the board shall constitute a quorum to transact business. Each member shall be entitled to one vote and five votes shall be necessary for a decision by the board.

(d) The chairman, secretary, and treasurer of the board shall be the same as the chairman, director, and treasurer of the Board of Trustees of the Employees' Retirement System of Georgia.



§ 47-4-23. Exemption of members of the board from liability for their acts, omissions, and conduct; indemnification of members of the board

The members of the board, and each of them, shall be free from all liability, joint or several, for their acts, omissions, and conduct and for the acts, omissions, and conduct of their duly constituted agents in the administration of the retirement system and the fund. The state shall indemnify and save them, and each of them, harmless from the effects and consequences of their acts, omissions, and conduct in their official capacity, except to the extent that such effects and consequences shall result from their own willful misconduct.



§ 47-4-24. Legal adviser of the board

The Attorney General shall be the legal adviser of the board.



§ 47-4-25. Powers and duties of the board

(a) The board is given the following powers and duties:

(1) To provide for the collection of all money provided for in this chapter;

(2) To provide for the payment of all administrative expenses;

(3) To hear and decide all applications for retirement benefits under this chapter;

(4) To provide for the payment of all retirement benefits that may be determined to be due under the rules and regulations adopted by the board;

(5) To make and promulgate all necessary rules and regulations not inconsistent with the laws of this state in order to carry out this chapter;

(6) To determine eligibility of persons to receive retirement benefits under this chapter;

(7) To make provisions for refunds or repayments to persons who may be entitled to receive them; and

(8) To keep records of all its meetings.

(b) The board shall also have all other powers necessary for the proper administration of this chapter.



§ 47-4-26. Power of board over funds; special account for deposit of funds and payment of benefits and expenses; investment powers; power to employ agents

(a) The board shall be the trustees of the funds and shall have control of the funds provided for in this chapter and all funds received by the board shall be deposited in a special account to the credit of the Public School Employees Retirement Fund. The benefits under this chapter and all administrative expenses shall be paid from this special account. The board shall have authority to expend the funds in accordance with this chapter.

(b) The board shall have full power to invest and reinvest such funds, subject to all the terms, conditions, limitations, and restrictions imposed by Article 7 of Chapter 20 of this title, the "Public Retirement Systems Investment Authority Law." Subject to such terms, conditions, limitations, and restrictions, the board shall have full power to hold, purchase, sell, assign, transfer, and dispose of any of the securities and investments in which any of the funds are invested, including the proceeds of any investments and any money belonging to the fund.

(c) The board is authorized to employ agents, including, but not limited to, banks or trust departments thereof, and to contract with such agents for their services as investment advisers and counselors in making recommendations for investments, and in making investments if the board so authorizes.



§ 47-4-27. Power of board to take, hold, and invest any gift, grant, or bequest

The board may take any gift, grant, or bequest, any money, any real or personal property, or any other thing of value and hold or invest the same for the uses and purposes of the retirement system, in accordance with this chapter.



§ 47-4-28. Duty of board to keep records of accounts in granting benefits and records of the operations of the board; annual financial statement to the General Assembly

The board shall keep permanent records of all its accounts in granting retirement benefits and shall keep proper records and books concerning its operation. Each year at the beginning of the regular session of the General Assembly the board shall present an annual financial statement of the fund.



§ 47-4-29. Appropriations for employer contributions; creation of an expense fund; payment prior to commencement date of employer contributions and expenses of retirement system

(a) The General Assembly shall make appropriations to the retirement system sufficient to provide for the employer contributions required by subsection (b) of Code Section 47-4-60 and to otherwise carry out this chapter.

(b) The board shall establish an expense fund to which shall be credited the funds provided by appropriations of the General Assembly in order to pay the administrative expense of the retirement system and from which shall be paid all expenses incurred in the administration and operation of the retirement system.

(c) The appropriations provided for in this Code section may be made by the general or supplemental appropriations Acts adopted by the General Assembly but no employer or employee contributions to the retirement system shall be made prior to the commencement date. Appropriated funds may be expended prior to the commencement date, pursuant to subsection (b) of this Code section, in order to pay the expenses of setting up and beginning operation of the retirement system prior to that date.



§ 47-4-30. Plan year designated

For purposes of complying with federal Internal Revenue Service rules and regulations, the plan year for this retirement system shall be the 12 month period beginning on July 1 of each year.






Article 3 - Membership in the Retirement System

§ 47-4-40. Eligibility; leaves of absence; termination; transfer of service credits

(a) Any person who is a public school employee on January 1, 1970, shall be a member of the retirement system as a condition of his continued employment, except as provided in this Code section. Any person who becomes a public school employee on or after January 1, 1970, shall become a member of the retirement system as a condition of his employment. This subsection shall become a part of any contract of employment of public school employees which is executed on or after January 1, 1970, but nothing in this Code section shall be construed to impair the obligation of any such contract executed prior to January 1, 1970.

(b) An otherwise eligible public school employee shall be classified as a member only while he is employed by a local unit of administration which is not operating a local retirement system, except as otherwise provided in Code Section 47-4-41.

(c) The membership of any member shall terminate if he retires under this retirement system or withdraws his contributions. Any member who has not withdrawn his contributions to the retirement system may retain his membership while on any leave of absence which is authorized by rules and regulations of the board. The board may continue the membership of a member while in the armed forces of the United States or other emergency wartime service of the United States, which service has been approved in advance by the board, or if he ceases to be a contributing member by reason of illness. No benefit under the retirement system other than the payment of the employee's accumulated contributions shall become payable to him or on his account while he is not in service as a public school employee and no employer contributions shall be made to the retirement system during any such time.

(d) Full-time public school lunchroom, maintenance, or warehouse managers or supervisors, or full-time public school transportation managers or supervisors including those employed by postsecondary vocational-technical schools governed by the Technical College System of Georgia shall have the option of becoming members of the Teachers Retirement System of Georgia, in accordance with Code Section 47-3-63. Any of such personnel who have heretofore exercised said option or who hereafter exercise said option who have or had ten or more years of creditable service under this chapter may withdraw their accumulated contributions from the fund, and upon withdrawing such contributions such personnel shall cease to be members of the retirement system. Said personnel may elect to allow their accumulated contributions to remain in the fund, and such personnel shall retain the vested rights established by Code Section 47-4-100. Upon exercising such option, however, any such personnel shall cease making contributions to the retirement system, and no additional creditable service shall be allowed under the retirement system. Any such person who elects such option and who has less than ten years of creditable service under this chapter shall withdraw the person's accumulated contributions from the fund and, upon exercising such option, such personnel shall cease to be members of the retirement system. Any person subject to this subsection who becomes employed on or after November 1, 1982, shall have the option, which must be exercised within 30 days after becoming employed, of becoming a member of this retirement system or of becoming a member of the Teachers Retirement System of Georgia, provided that any such person who becomes employed by a postsecondary vocational-technical school governed by the Technical College System of Georgia after July 1, 1987, shall exercise such option within one day after becoming so employed. No such person shall be a member of both such retirement systems under any circumstances. Such option shall be exercised by notification, in writing, to the respective boards of trustees of such retirement systems. It shall be the duty and responsibility of local units of administration and postsecondary vocational-technical schools governed by the Technical College System of Georgia to notify their respective employees and persons who become employed in the future and who are subject to this subsection of the options provided for in this subsection and to furnish such employees appropriate forms for the exercise of such options.

(e) Lunchroom, maintenance, warehouse, or transportation workers employed by postsecondary vocational-technical schools governed by the Technical College System of Georgia, who are otherwise eligible under laws, rules, or regulations, shall have the option of becoming members of the Employees' Retirement System of Georgia, in accordance with Code Sections 20-4-25, 20-4-26, 47-2-1, and 47-2-190. Any of such personnel who have heretofore exercised said option or who hereafter exercise said option who have or had ten or more years of creditable service under this chapter may withdraw their accumulated contributions from the fund, and upon withdrawing such contributions such personnel shall cease to be members of the retirement system. Said personnel may elect to allow their accumulated contributions to remain in the fund, and such personnel shall retain the vested rights established by Code Section 47-4-100. Upon exercising such option, however, any such personnel shall cease making contributions to the retirement system, and no additional creditable service shall be allowed under the retirement system. Any such person who elects such option and who has less than ten years of creditable service under this chapter shall withdraw the person's accumulated contributions from the fund and, upon exercising such option, such person shall cease to be a member of the retirement system. Any person subject to this subsection who becomes employed on or after July 1, 1987, shall have the option, which must be exercised within one day after becoming employed, of becoming a member of this retirement system or of becoming a member of the Employees' Retirement System of Georgia. No such person shall be a member of both such retirement systems under any circumstances. Such option shall be exercised by notification, in writing, to the respective boards of trustees of such retirement systems. It shall be the duty and responsibility of postsecondary vocational-technical schools governed by the Technical College System of Georgia to notify their respective employees and persons who become employed in the future and who are subject to this subsection of the options provided for in this subsection and to furnish such employees appropriate forms for the exercise of such options.



§ 47-4-41. Membership of persons employed by local units of administration which operate local retirement systems

(a) Any local unit of administration which has a retirement or pension system on January 1, 1970, and which includes as members in such system any or all public school employees may elect to have such employees become members of the retirement system created by this chapter subject to the following conditions:

(1) Any such local unit of administration must make the election as to whether or not any or all of its public school employees covered by its local retirement or pension system shall become members of the retirement system created by Code Section 47-4-20, and such election must be made in writing to the board by April 1, 1970; and

(2) If any such local unit of administration elects to have any or all of its public school employees become members of the retirement system created by Code Section 47-4-20 then, at a time to be specified by the board, such employees shall cease to be members of the local retirement or pension system and shall become members of this retirement system. Upon retirement, all service credited to such employees under the local retirement or pension system shall be creditable service; and such employees shall receive retirement benefits under this chapter. The transfer of any such public school employee from any local retirement or pension system to this retirement system shall not impair or diminish any pension or retirement rights of any such employee existing under the local retirement or pension system at the time of such transfer; and in order to carry out this requirement, the local unit of administration shall pay to the board, in such manner and at such time or times as the board shall specify, an amount which shall be of sufficient actuarial value to secure the pension or retirement rights any such employee had under the local retirement or pension system. Upon retirement, such employee shall receive a retirement benefit equivalent in actuarial value to the retirement or pension benefit which he would have received under the local system, notwithstanding the retirement benefits otherwise set forth in this chapter.

(b) Any local unit of administration which has such a retirement or pension system shall be responsible for the payment of any retirement or pension benefits payable to any member of the local retirement or pension system who had retired under such local system prior to the commencement date.

(c) The board is authorized and directed to develop and promulgate rules and regulations to carry out this Code section.






Article 4 - Employee and Employer Contributions to the Retirement System

§ 47-4-60. Amount of contributions; manner of payment

(a) Each member shall contribute $4.00 monthly as the employee contribution toward the cost of the retirement system; provided, however, that any person first or again becoming a member of this retirement system on or after July 1, 2012, shall contribute $10.00 monthly as the employee contribution. Each local unit of administration shall deduct such amount each month from the compensation of each of its employees who is a member of the retirement system and pay the amounts so deducted to the board. The board shall specify by rules and regulations the time and manner such amounts shall be paid to it.

(b) The employer contributions toward the cost of the retirement system shall be as actuarially determined and approved by the board; and, in making such determination, each local unit of administration shall supply the board with such information at such times and in such manner as the board shall specify by rules and regulations. The amounts determined as the employer contributions shall be certified to the state treasurer at such times as the board shall specify by rules and regulations. It shall be the duty of the state treasurer to pay to the board, from funds appropriated or otherwise available to the retirement system, the amounts so certified by the board. All employer contributions shall be irrevocable and may be used only for the exclusive benefit of members or their beneficiaries.



§ 47-4-61. Date for start of employee contributions

No public school employee shall be obligated to make employee contributions to the retirement system until July 1, 1970, under subsection (a) of Code Section 47-4-29.






Article 5 - Service Creditable Toward Retirement

§ 47-4-80. Determination of membership service; prior service credit and prior service certificate; creditable service; credit for membership in Teachers Retirement System

(a) The board shall fix and determine by appropriate rules and regulations how much service in any year is equivalent to one year of membership service, but in no case shall more than one year of service be creditable for all service in one calendar year. In developing rules and regulations to determine how much service in any year is equivalent to one year of membership service, the board shall be guided by the nature of the employment being considered and the number of months, weeks, days, and hours normally worked to carry out the normal duties associated with the employment. Service rendered for a regular school year shall be equivalent to one year of service in any case.

(b) Creditable service at retirement on which the retirement allowance of a member shall be based shall consist of the membership service rendered by him or her since he last became a member and, if he or she has a prior service certificate in full force and effect, the amount of the service certified on his or her prior service certificate.

(c) Any person who leaves public school employment at any time after January 1, 1970, to enter military service may return to public school employment at any time within five years after being released from military service and shall receive credit for such active military service upon the payment of employee contributions which would have been paid during his or her absence while in military service, plus the regular interest that would have accrued on such contributions.

(d) Any member who was a member of the Teachers Retirement System of Georgia because the member held a position which required membership in that retirement system and who, during membership in said teachers retirement system, also held a position as a public school employee for which creditable service under this retirement system has not been obtained shall have the right to obtain credit for such prior service as a public school employee by paying to the board of trustees the employee contributions that would have been paid to this retirement system during the period of such prior service plus regular interest thereon compounded annually from the time the prior service was rendered until the date of payment. Any member wishing to obtain credit for prior service under this subsection shall apply therefor to the board of trustees.



§ 47-4-81. Effect of appropriations on credit for prior service

Any provision of this chapter to the contrary notwithstanding, no credit shall be given any member for prior service until the General Assembly appropriates funds to amortize the prior service liability.






Article 6 - Retirement, Retirement Allowances, and Disability Benefits

§ 47-4-100. Normal, early, and delayed retirement; vesting of right to a retirement benefit

(a) The normal retirement date of a member shall be the first day of the month coinciding with or next following the date he or she reaches the age of 65, except that the normal retirement date of a member who is age 64 or over on January 1, 1970, shall be January 1, 1971. A member shall retire on his or her normal retirement date except as otherwise provided in subsection (c) of this Code section.

(b) The early retirement date of a member shall be the first day of the month coinciding with or next following the date he or she attains the age of 60. A member may elect to retire at his or her early retirement date and receive the retirement benefit provided by subsection (d) of Code Section 47-4-101.

(c) The right to a retirement benefit under this chapter shall vest in a member who has ten or more years of creditable service if the member has not withdrawn the member's contributions. Except as otherwise provided in Article 2 of Chapter 1 of this title, a member's accumulated contributions shall be 100 percent vested and nonforfeitable at all times. A member shall be 100 percent vested in all benefits under the plan upon attainment of normal retirement age. Upon attaining the member's normal retirement age or the member's early retirement age, the member shall begin receiving the appropriate retirement benefit provided by Code Section 47-4-101.



§ 47-4-101. Retirement benefits payable upon normal, early, or delayed retirement

(a) Any member may retire and upon application to the board receive the retirement benefits set forth in this Code section after obtaining a minimum of ten years of creditable service. The effective date of retirement shall be the first of the month in which the application is received by the board, provided that no retirement application will, in any case, be effective earlier than the first of the month following the final month of the applicant's employment. If a member retires before obtaining ten years of creditable service, he or she shall receive a lump sum refund of his or her accumulated contributions made under the retirement system to the date of his or her retirement.

(b) (1) Upon retirement on the normal retirement date, a member shall receive a monthly retirement benefit, payment of which shall commence on the effective date of retirement and which shall be payable on the first day of each month thereafter during the member's lifetime. The amount of each monthly retirement payment shall be $16.50 multiplied by the number of the member's years of creditable service. The retirement benefit provided under this subsection shall be payable to those members who have already retired under this chapter as well as those members who retire in the future; provided, however, that no benefit increase above $15.00 per month shall be applied to the benefit of persons who were retired on the effective date of this Act. If the General Assembly at any time appropriates funds expressly intended to fund the benefits provided in this subsection and such amount so appropriated is not sufficient to fund the maximum amount allowable, then the retirement benefit otherwise payable under this subsection shall be reduced pro rata by the board in accordance with the funds actually appropriated by the General Assembly for such purpose, but in no event shall the retirement benefit be less than $14.75 multiplied by the member's years of creditable service.

(2) Subject to the terms and limitations of this subsection, the board of trustees is authorized to adopt from time to time a method or methods of providing for increases in the retirement allowance paid up to the maximum benefit provided in paragraph (1) of this subsection. Such method shall be based upon:

(A) The recommendation of the actuary of the board of trustees;

(B) The maintenance of the actuarial soundness of the fund in accordance with the standards provided in Code Section 47-20-10 or such higher standards as may be adopted by the board; and

(C) Such other factors as the board deems relevant.

(c) Upon retirement on his delayed retirement date, a member shall receive a monthly retirement benefit, payment of which shall commence on his delayed effective date of retirement and which shall be payable on the first day of each month thereafter during his lifetime. The amount of each monthly retirement benefit shall be computed in the same manner as for a normal retirement benefit and shall be based on the number of years of creditable service as of the member's delayed retirement date.

(d) Any member who exercises his right to retire at an early retirement date pursuant to subsections (c) through (e) of Code Section 47-4-100 shall receive a monthly retirement benefit which shall begin on the early effective date of retirement. Such benefit shall be payable on the first day of each month thereafter during his lifetime. The amount of each monthly retirement benefit shall be computed in the same manner as for a normal retirement benefit and shall be based on the number of years of creditable service as of the member's early retirement date, provided that such benefit shall be actuarially reduced at the rate of one-half of 1 percent for each full month that such member is under 65 years of age.



§ 47-4-102. Optional retirement benefits

(a) At any time prior to his retirement a member may elect or may revoke a previous election and make a new election to have his retirement benefit payable under one of the options set forth in subsections (c) and (d) of this Code section in lieu of the lifetime income he is otherwise entitled to receive. The benefit shall be paid in accordance with the terms of such option elected. Election of any option shall be made by the member in writing and shall be subject to approval by the board.

(b) The amount of any optional retirement benefit set forth in this Code section shall be the actuarial equivalent of the amount of benefit that would otherwise be payable to the member under Code Section 47-4-101.

(c) Option A, the joint and survivor option, shall consist of a decreased retirement benefit which shall be payable to the member for life and shall continue after his death to the surviving joint annuitant in the same amount or in such smaller amount as he may designate. The election of this option shall be null and void if either the member or his joint annuitant dies before his normal retirement date.

(d) Option B, the period certain and life option, shall consist of a decreased retirement benefit commencing on the date of retirement and payable on the first day of each month during the lifetime of the member, provided that if the member dies prior to having received the elected number of guaranteed monthly retirement payments, such remaining guaranteed payments shall continue to his designated beneficiary.

(e) Any other provisions of this Code section or of this chapter to the contrary notwithstanding, the board of trustees may, by rule or regulation, require that when a member or a retired member dies and the beneficiary is a person other than the surviving spouse of the member, the benefits payable to the beneficiary shall be paid to the beneficiary within a definite time period immediately following the death of the member or retired member.

(f) (1) As used in this subsection, the term "retired member" means a person retired under this chapter who was unmarried at the time of his or her retirement.

(2) In the event a retired member marries subsequent to his or her retirement, the retired member may elect to begin receiving an actuarially reduced benefit of equivalent value and establish on behalf of the spouse Option A or B. Such election must be made by December 31, 1998, or within six months after the date of marriage, whichever date is later.

(3) This subsection applies to retired members who retired at any time prior to July 1, 1998, as well as to those who retire on or after that date.



§ 47-4-103. Disability retirement benefits; determination of disability

Any member who obtains a minimum of 15 years of creditable service and who becomes totally and permanently disabled to the extent that he is unable to perform the duties of his employment shall be entitled to receive a disability retirement benefit equal to the full retirement benefit under subsection (b) of Code Section 47-4-101 which benefit shall be based on the number of years of service at the time he became disabled. The disability of any member applying for disability retirement benefits shall be determined by the board in the same manner and under the same procedure as disability of state employees is determined under the Employees' Retirement System of Georgia. Disability retirement benefits shall become payable within 30 days after such disability is determined by the board.



§ 47-4-104. Benefits payable upon the death of a member; refunds to members whose employment has been terminated

(a) If a member dies prior to his normal retirement date, his beneficiary shall receive a lump sum refund of his accumulated contributions made under the retirement system to the member's date of death, unless the member retired before his normal retirement date, in which event the refund of contributions shall be reduced by the amount of retirement benefits paid prior to the member's death.

(b) If a member who has not elected an optional form of payment under Code Section 47-4-102, dies on or after his normal retirement date but prior to receiving benefits totaling his accumulated contributions to his retirement date, a death benefit shall be payable in a lump sum to the beneficiary of the member. The amount of such death benefit shall be the difference between total benefits actually paid to the member and his accumulated contributions.

(c) If a member who has elected an optional form of payment under Code Section 47-4-102 dies on or after his normal retirement date but prior to his actual retirement, a death benefit will be payable as provided for by the option elected, determined as if the member had retired on the day preceding the date of his death.

(d) If a member who has elected an optional form of payment under Code Section 47-4-102 dies subsequent to actual retirement, a death benefit shall be payable as provided for by the option elected.

(e) If the employment of a member is terminated either voluntarily or involuntarily at any time prior to his normal retirement date, he shall be entitled to a refund of his accumulated contributions to the date of his termination. Any such terminated member who withdraws his accumulated contributions and who is subsequently reemployed as a public school employee shall be entitled to reestablish the service credited to him at the time of his termination after he has been continuously reemployed for a minimum of two years. In order to reestablish such service, the reemployed member must pay to the board the amount withdrawn from the fund at the time of his previous termination, plus regular interest on such amount from the date of such withdrawal to the date such payment is made to the board.

(f) If a member at least 60 years of age and having at least ten years of creditable service dies before retirement, the member's designated beneficiary shall receive for life the lesser retirement benefit which would be payable under Option A. As used in this subsection, the term "beneficiary" shall not include the estate of the member, notwithstanding the provisions of paragraph (3) of Code Section 47-4-2.



§ 47-4-105. Postretirement benefit adjustments

The board is authorized to grant postretirement benefit adjustments from time to time for the purpose of maintaining essentially no less purchasing power for persons receiving benefits pursuant to the provisions of this chapter. Granting postretirement benefit adjustments shall be based on the following factors:

(1) The recommendations of the actuary for the retirement system;

(2) Maintaining the actuarial soundness of the retirement system;

(3) Appropriations by the General Assembly if appropriations are made for the purpose of granting such postretirement benefit adjustments; and

(4) Such other factors as the board finds relevant.



§ 47-4-106. Return to public service of retired member

(a) If any retired member who has not yet reached normal retirement age returns to service as a public school employee in any position which normally requires membership in this retirement system, such member's retirement benefit shall cease and the retired member shall reestablish active membership in this retirement system. The member shall have the same creditable service which the member possessed at the time of retirement and shall accumulate additional creditable service so long as such active membership continues. Upon cessation of such service, or upon attainment of normal retirement age and cessation of contributions, the retired member, after proper notification to the board, shall receive a retirement benefit based on the member's total accrued service reduced by any amount already received prior to reemployment.

(b) If any retired member who has reached normal retirement age returns to service as a public school employee in any position that would normally require membership in this retirement system, such member shall have the option to:

(1) Contribute to the system, in which event the member's retirement benefit shall cease and the retired member shall reestablish active membership in this retirement system. The member shall have the same creditable service which the member possessed at the time of retirement and shall accumulate additional creditable service so long as such active membership continues. Upon cessation of such service, the retired member, after proper notification to the board, shall receive a retirement benefit based on the member's total accrued service reduced by any amounts already received; or

(2) Not contribute to the system, in which event the member's retirement benefit shall not cease, and no additional benefits will accrue.

(c) Any employer which employs a retired member shall within 30 days of the employee's accepting employment notify the board of trustees in writing stating the name of the member and, if the retired member is age 65 or older, shall provide in writing from the retired member his or her election either to discontinue benefits and resume contributions, or to continue receiving retirement benefits and accrue no additional credits under the retirement system. Any employer which fails to notify the board of trustees as required by this subsection shall reimburse the retirement system for any benefits wrongfully paid. It shall be the duty of the retired member seeking employment by the employer to notify the employer of his or her retirement status prior to accepting such position. If a retired member fails to so notify the employer and the employer becomes liable to the retirement system, the member shall hold the employer harmless for all such liability.






Article 7 - Miscellaneous Provisions

§ 47-4-120. Exemption of rights and benefits from state and local taxes and from legal process; restriction on assignability

The right to a retirement benefit, return of contributions, any optional benefit, or any other right accrued or accruing to any person under this chapter shall be exempt from any state, county, or municipal tax, except as provided in Code Section 48-7-27; exempt from levy and sale, garnishment, attachment, or any other process whatsoever; and unassignable, except as otherwise specifically provided for in this chapter.



§ 47-4-121. Attempts to defraud the retirement system by means of false statements or falsified records; adjustment of erroneous payments

(a) Any person who knowingly makes any false statements or falsifies or permits to be falsified any records of the retirement system in any attempt to defraud the retirement system, as a result of such act, shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine not exceeding $500.00 or imprisonment not exceeding 12 months or both.

(b) If any change or error in the records results in any member or beneficiary receiving from the retirement system more or less than he would have been entitled to receive had the records been correct, the board shall have the power to correct such error and to adjust the payments as far as practicable and in such a manner that the actuarial equivalent of the benefit to which such member or beneficiary was correctly entitled shall be paid.









Chapter 5 - Georgia Municipal Employees Benefit System

Article 1 - General Provisions

§ 47-5-1. Legislative intent; construction of this chapter

(a) It is declared to be the intent of the General Assembly to provide a method whereby the municipal corporations and certain other entities of this state may, in the discretion of their respective governing bodies, provide retirement and other benefits to their employees through a common administrative and investment system. Such a system based on joint participation will permit municipal corporations and other entities, regardless of size, to provide certain benefits to their employees, will reduce overall administrative costs which might be prohibitive if undertaken individually, will make possible better investment opportunities, and through a provision for continuity of service will provide added security for professional employees who transfer from one municipal corporation or other entity to another in the state. Creation of such a retirement system is considered to be in the public interest in order to attract and retain better qualified personnel in local governmental service and to provide greater personal security to local governmental employees in their old age.

(b) It is intended that this chapter be liberally construed to effectuate this intent.



§ 47-5-2. Definitions

As used in this chapter, the term:

(1) "Benefit system" or "system" means the Georgia Municipal Employees Benefit System created by this chapter.

(2) "Board of trustees" or "board" means the Board of Trustees of the Georgia Municipal Employees Benefit System.

(3) "Contract" means a contract executed pursuant to this chapter between the board of trustees and a member employer.

(4) "Defined benefit" means a plan whereby retirement benefits are determined in advance by a formula and the contributions are treated as the variable factor.

(5) "Defined contribution" means a plan whereby the contributions to the plan are fixed in advance and the retirement benefit is the variable factor.

(6) "Employee" means any full-time salaried or hourly rated person in the active service of an employer and any employees of the board of trustees. Notwithstanding any laws to the contrary, the term also includes any appointed or elected member of the governing authority of a municipal corporation of this state or of an employer created pursuant to the charter of a municipal corporation of this state, the chief legal officer or any associate legal officer of a municipal corporation, and any municipal officer elected or appointed to preside over the court of a municipal corporation. Said term shall also include part-time employees of an employer for the purposes of participating in employee benefit plans.

(7) "Employee benefits" means group health benefits, group short-term disability benefits, group death benefits, group accidental death and dismemberment benefits, and such other benefits as from time to time the board may deem advisable.

(8) "Employee benefit fund" means any other pooled fund, other than the retirement fund and workers' compensation fund, created by the board for the purpose of providing employee benefits on behalf of member employers.

(9) "Employer" means:

(A) A municipal corporation of this state;

(B) The Emergency Management Division of the State Department of Defense;

(C) Local emergency management organizations;

(D) Regional commissions created pursuant to Article 2 of Chapter 8 of Title 50 and planning and development commissions, including, but not limited to, a planning commission, planning and development commission, or area planning and development commission which is created by one or more municipalities or counties or combinations thereof to serve cities or counties or any combination thereof and which employs a staff and is governed by a separate board or other governing body and whose operations are financed through an independent budget;

(E) Authorities, including, but not limited to, a public authority, commission, board, or similar agency which is created by general, local, or special Act of the General Assembly and which carries out its functions wholly or partly within the corporate boundaries of a municipal corporation of this state. The term also includes such bodies which are created or activated by an appropriate ordinance or resolution of the governing body of a municipal corporation individually or jointly with other political subdivisions of this state;

(F) The Georgia Municipal Association;

(G) The Jointly Owned Natural Gas Transmission Line which was established by contract by the Cities of Perry, Warner Robins, Hawkinsville, and Cochran;

(H) Consolidated city-county governments of this state;

(I) The Municipal Gas Authority of Georgia, and any successor thereto, created pursuant to Article 4 of Chapter 4 of Title 46; or

(J) A state or federally chartered credit union whose membership is comprised of municipal, county, or hospital authority employees.

(10) "Local emergency management organization" means all local organizations for emergency management established pursuant to Chapter 3 of Title 38, the "Georgia Emergency Management Act of 1981," by a municipal corporation, a county, a combination of one or more municipal corporations or counties, the Governor, or the director of emergency management at the request of the Governor.

(11) "Member employer" means an employer which has contracted to become a member of the benefit system as provided for in this chapter or an employer which is a member of a group self-insured workers' compensation fund for which the board serves as trustees.

(12) "Participating employee" means an employee of a member employer for whom contributions to the retirement fund are being made under a contract.

(13) "Retirement benefits" means defined benefits, defined contribution benefits, and death or disability retirement benefits provided by a member employer to an employee as part of the employee's compensation. The term shall also include optional settlement benefits which are determined by the board of trustees to be actuarially equivalent to the primary retirement benefits provided in a contract; deferred compensation; qualified voluntary employee contributions; and other salary deferral plans authorized by the Internal Revenue Code of the United States.

(14) "Retirement fund" means the pooled investment fund for retirement purposes created by this chapter, in which the contributions of participating employees and of member employers are commingled for investment purposes.

(15) "Workers' compensation benefits" means benefits payable out of the workers' compensation fund pursuant to Chapter 9 of Title 34.

(16) "Workers' compensation fund" means a group self-insurance fund comprised of employers as defined in paragraph (9) of this Code section.

(17) "Vesting," "vested right," or "vested benefit" means any right of an employee to the retirement benefits attributable to a municipality's contributions under a contract in the event of termination of employment prior to retirement.






Article 2 - Administration and Management of the Assets of the Benefit System

§ 47-5-20. Creation of board of trustees

There is created a public corporation of this state to be known as "The Board of Trustees of the Georgia Municipal Employees Benefit System (GMEBS)." Said corporation shall be the successor to the Joint Municipal Employees Retirement System (JMERS) and it is the intent of this chapter that all rights, duties, and obligations of JMERS are assigned to and are assumed by the new system. The creation of GMEBS shall not increase, diminish, grant, destroy, impair, alter, or otherwise affect any pension, retirement benefit or allowance, survivors benefit, membership or right to membership, creditable service or right thereto, prior service or right thereto, or any option, election, or right of any kind created pursuant to a contract or ordinance or resolution with the Joint Municipal Employees Retirement System in existence on July 1, 1984. The GMEBS board shall have and be vested with, as a minimum, the same rights, powers, duties, privileges, and authority of any board of a municipal employee benefit program to which the GMEBS board serves as a successor board.



§ 47-5-21. Membership of board

(a) The board of trustees shall consist of 15 members. To be eligible for membership on the board of trustees, a person must be a citizen of this state. Members of the board of trustees shall be eligible to succeed themselves but shall not serve more than three consecutive full terms.

(b) Except for the term of the initial board, trustees shall be employees or elected or appointed officers of a member employer. Ten trustees shall be elected officers of a municipal corporation. Five trustees shall be employees or appointed officers of a municipal corporation. The initial trustees whose terms shall begin upon appointment and end as follows shall be:

(1) Mayor Hobby Stripling of Vienna, Georgia, for a term ending June 30, 1985;

(2) Mayor Ernest Whaley of Clarkston, Georgia, for a term ending June 30, 1985;

(3) Mayor Tracy Stallings of Carrollton, Georgia, for a term ending June 30, 1985;

(4) Mayor Willis Wombles of Wrightsville, Georgia, for a term ending June 30, 1985;

(5) City Administrator Robert Schwartz, Garden City, Georgia, for a term ending June 30, 1985;

(6) Councilman Clyde Kinnett of East Point, Georgia, for a term ending June 30, 1986;

(7) Mayor Cecil Evans of Tifton, Georgia, for a term ending June 30, 1986;

(8) Mayor J. I. Youngblood of Ashburn, Georgia, for a term ending June 30, 1986;

(9) City Manager Wilbur Avera of Thomaston, Georgia, for a term ending June 30, 1986;

(10) City Manager James Calvin of Toccoa, Georgia, for a term ending June 30, 1986;

(11) Mayor J. C. Woods of Trion, Georgia, for a term ending June 30, 1987;

(12) Mayor Robert Knox, Jr., of Thomson, Georgia, for a term ending June 30, 1987;

(13) Mayor Lillian Webb of Norcross, Georgia, for a term ending June 30, 1987;

(14) City Clerk Thomas McMinn of Warner Robins, Georgia, for a term ending June 30, 1987; and

(15) City Manager Alex Howell of Fairburn, Georgia, for a term ending June 30, 1987.

(c) As the initial terms for which appointments have been made expire, future such members shall be chosen in accordance with the bylaws of the board of trustees. Upon the expiration of the initial terms of the trustees as provided in subsection (b) of this Code section, should any of the trustees cease to be an employee or an elected or appointed officer of a municipal corporation, the trustee shall no longer be eligible to serve on the board of trustees, and the position shall be deemed to be vacant. Vacancies shall be filled as provided in the bylaws of the board of trustees.



§ 47-5-22. Officers of the board of trustees; election; merger of offices of secretary and treasurer; compensation of the secretary and treasurer; treasurer's performance bond

At its first meeting following July 1 in each year, the board of trustees shall elect a chairman, secretary, treasurer, and such other officers as provided in the bylaws of the board. The secretary and the treasurer need not be members of the board; and such offices may, in the discretion of the board of trustees, be combined in one person. The secretary and the treasurer, whether or not members of the board of trustees, may receive such compensation as may be fixed by the board of trustees for the performance of their duties. The treasurer shall give good and sufficient bond in such amount as is required by the board of trustees, and the premium on such bond shall be paid from the administrative funds of the board.



§ 47-5-23. Powers of the board of trustees generally

The board of trustees shall have the following specific powers, together with such other powers as may be necessary or incidental to such powers in effectuating the purposes of this chapter:

(1) To adopt bylaws governing its operations and procedures;

(2) To contract with municipal corporations and other public bodies of this state and private entities for the use or furnishing of services and facilities necessary, useful, or incident to providing retirement benefits, workers' compensation benefits, and employee benefits under this chapter;

(3) To determine the actuarial soundness of proposed contracts for the provision of retirement benefits and employee benefits under this chapter and to execute or reject such contracts;

(4) To provide for termination of trusteeship and transfer of assets to successor trustees upon terms specified in the contract for provision of retirement benefits and employee benefits;

(5) To contract with member employers to provide employee benefits through the use of insurance companies, self-funding, or other funding method as determined by the board;

(6) To employ legal counsel;

(7) To employ and contract with actuaries, auditors, accountants, investment advisers, investment brokers, consultants, medical personnel, and other agents and employees;

(8) To collect and disburse all funds due or payable under this chapter;

(9) To adopt mortality tables and other actuarial assumptions to be used for funding purposes and administrative purposes;

(10) To provide for and promulgate all the rules, regulations, and forms that are deemed as necessary or desirable in contracting with member employers, in fulfilling its purposes of providing retirement benefits, workers' compensation benefits, and employee benefits, and in maintaining proper records and accountings;

(11) To bring and defend actions, sue and be sued, and plead and be impleaded;

(12) To expend funds for the purchase of fidelity and surety bonds and liability insurance for the protection and indemnification of trustees in the performance of their duties;

(13) To expend funds for the reasonable expenses of trustees while engaged in the performance of their duties;

(14) To purchase insurance contracts on the lives of participating employees and pay all premiums thereon;

(15) To employ insurance companies to provide actuarial advice;

(16) To employ insurance companies, banks, trust companies, and investment brokers as agents for the keeping of records and the receipt and disbursement of funds held by or due the trustees;

(17) To serve as trustees of a municipal workers' compensation group self-insurance fund which is established by employers as defined in paragraph (9) of Code Section 47-5-2 and which is operated pursuant to Article 5 of Chapter 9 of Title 34 and rules and regulations of the Georgia Insurance Department, notwithstanding the definition contained in paragraph (11) of Code Section 34-9-151;

(18) To accept gifts and donations of property of every nature and use such property for the purposes of this chapter; and

(19) To adopt and alter a seal.



§ 47-5-24. Powers of board with regard to funds held by it

(a) The board of trustees is authorized to invest and reinvest funds held by it in any investments which are legal investments under Article 7 of Chapter 20 of this title, the "Public Retirement Systems Investment Authority Law". The board of trustees shall have the discretion to decide the allocation of funds among such investments. The board of trustees is further authorized to purchase, acquire, hold, lease, sell, and convey real and personal property.

(b) The board of trustees is authorized to place funds held by it with banks or trust companies which have corporate trust powers and to authorize any such bank or trust company to invest and reinvest such funds for its account, subject to the investment restrictions of subsection (a) of this Code section. The board of trustees shall prescribe the powers and duties of such banks and trust companies in accordance with this chapter. Funds of the board of trustees on deposit with any one such bank or trust company shall not execute 25 percent of the combined capital and surplus of such bank or trust company. Such bank or trust company shall give bond or pledge sufficient federal or municipal securities to secure the deposits of the board of trustees.

(c) The board of trustees is authorized to place funds held by it with insurance companies authorized to do business in this state for the purpose of investment at guaranteed or anticipated rates of interest.

(d) Notwithstanding the investment restrictions of subsection (a) of this Code section, the board of trustees is authorized, for a consideration, to pledge funds held by it to third parties, including lenders, for the purpose of guaranteeing the contract obligations of municipal corporations and other public bodies of this state, providing surety obligations in connection with such contracts, and obligating it to assume any such contracts in the event that the municipal corporation or other public body fails to renew such contract for its full stated term. Such guaranties, sureties, or assumptions shall constitute activities and services that the board of trustees and the contracting municipal corporations or other public bodies are authorized to undertake and provide, and shall be undertaken pursuant to Article IX, Section III, Paragraph I of the Constitution, provided that the full faith and credit of the municipal corporation or other public body receiving the benefit of such guaranty, surety, or assumption is pledged to repay any amounts required to be paid by the board of trustees as a result of such guaranty, surety, or assumption.



§ 47-5-25. Valuation of assets of the retirement system

The board of trustees shall prescribe in its bylaws the method of valuation of assets, which method shall be in accordance with acceptable accounting practices in use by corporate trustees.



§ 47-5-26. Duty of board of trustees to file an annual financial report with each member employer; filing of objections to transactions shown in such report

The board of trustees shall file with each member employer an annual written report showing pertinent transactions affecting its respective retirement fund account, workers' compensation fund account, or employee benefit fund account since the last previous such report. Within 90 days of the receipt of such report, a member employer may file written objections with the board of trustees with respect to any transactions regarding its account as shown in such report.



§ 47-5-27. Payment of administrative expenses of the board of trustees; allocation of expenses among member municipalities

The administrative expenses of the board of trustees, including all operational expenses, fees, compensation, and other costs, shall be paid from funds held by it and may be chargeable by it to either principal or income or both, as determined by it, as of any valuation date. Further, the board of trustees shall have the authority to allocate expenses among member municipalities on the basis of costs. Administrative expenses for the first year of operation may be assessed against first year contributions in proportion to the number of participating employees.



§ 47-5-28. Accounts for participating employees, member employers, and as otherwise required; authorization of funds; commingling restriction

(a) The board of trustees shall administer the retirement fund and shall maintain records as follows:

(1) The board of trustees shall maintain individual accounts for each participating employee, to which shall be credited the dollar value of participation allocated to such employee under the respective member employer's retirement plan, and such other accounts, if any, as may be reasonably required, in the discretion of the board of trustees, for the convenient administration of the plan;

(2) There shall be credited to the contribution account of each member employer all contributions received by the board of trustees from it or its participating employees and there shall be charged against such account all payments made from it pursuant to the terms of the retirement plan, together with any other payment or expenses chargeable against that account;

(3) The interest of each member employer in any retirement fund established under the system shall be represented by units which shall constitute equal interest in any such fund; and

(4) The board of trustees may from time to time establish new or additional retirement funds and may separate and place new contributions in such funds instead of adding to existing funds, provided that member employers continue to be represented by units which constitute equal interests in such funds.

(b) The board of trustees may establish a workers' compensation fund, employee benefit fund, and other funds necessary or incident to the provision of workers' compensation benefits and employee benefits under this chapter.

(c) The retirement fund shall not be commingled with the workers' compensation fund, employee benefit fund, or other funds.



§ 47-5-29. Periodic determination of principal and income of the funds; periodic merger of principal and income; method for determination of principal value of each unit of funds

(a) The board of trustees shall determine the principal and income of the retirement fund, workers' compensation fund, employee benefit fund, and other funds on periodic evaluation dates established by the board of trustees, but at least once every 12 months. Income shall be determined by the board of trustees in accordance with an established method which it may prescribe in its bylaws and which conforms to acceptable accounting practices in use by corporate trustees. Income shall be added to and become part of the principal of the various funds on the periodic valuation dates established under this Code section. The board of trustees shall deduct from either principal or income, or both, such charges, expenses, and liabilities as it determines in its discretion to be chargeable against either.

(b) The principal value of each unit into which the funds are divided shall be determined on each such periodic valuation date by dividing the then principal value of the funds by the number of units into which it is then divided.



§ 47-5-30. Periodic audit of the accounts of the board of trustees; contents and availability of report of such audit; standard of care in conduct of the audit and liability of auditors

(a) At least once every 12 months an audit shall be made of the retirement fund, workers' compensation fund, employee benefit fund, and other funds by independent certified public accountants responsible only to and appointed by the board of trustees. The compensation and reasonable expenses of any independent public accountants may be charged to the funds and apportioned between the principal and income as the board of trustees may deem proper.

(b) The auditors appointed shall audit the accounts of the board of trustees and shall make a report of such audit, which report shall include a list of the investments and other assets comprising the various funds on the last day of the period covered by such audit and shall show the valuation placed on each such investment and asset as of that date. The report shall also include a statement of charges, sales, and any other investment charges, and of all income and disbursements since the last audit, and appropriate comments as to any investment in default as to principal or interest. Promptly upon receipt by the board of trustees of such report, the board of trustees shall send notice to each employer to which a regular periodic accounting would ordinarily be rendered that the report is available and that a copy will be furnished upon request. Such audits shall be included with the annual written report filed with each member employer pursuant to Code Section 47-5-26.

(c) In auditing the accounts of the board of trustees, the auditors shall be required to make only such examination of the accounts and records as they deem reasonably necessary. The auditors shall incur no liability for any act done or suffered by them in good faith in the exercise of reasonable care.

(d) The auditors shall include in their report their unqualified opinion on the presentation of the financial position and operations of the fund. If such auditors are unable to express an unqualified opinion, they shall so state and shall further detail reasons for their qualification or disclaimer, including recommendations for improvements.






Article 3 - Retirement Plans

§ 47-5-40. Power of employers to establish retirement plans; benefits under such plans; power to implement such plans by contract; financing of such plans

(a) (1) Each employer is empowered to establish a plan or plans for the provision of retirement or employee benefits for its employees. Such plans shall be enacted by ordinance or resolution of the governing body of a municipal corporation or by a resolution of the governing body of other employers. The ordinance or resolution shall set forth the employees to be covered, the benefits to be provided, and the conditions of the plan. Benefits under the plan may include retirement and employee benefits. A plan for employee benefits may provide for the method of funding such benefits through the use of insurance, self-funding, or otherwise.

(2) Any contract between the board of trustees and a member employer which provides a defined benefit plan shall contain a provision that such defined benefits are to be provided, to the extent fixed in such plan, by the employer and that the board of trustees does not guarantee the defined amount.

(b) Each employer is further empowered to implement such plan or plans by contract with the board of trustees in accordance with the rules and regulations promulgated by the board of trustees. The contract with the board of trustees shall be executed pursuant to the ordinance or resolution which enacted the plan.

(c) Each employer is authorized to make reasonable classifications of employees in its plan and to provide for integration of its plan with social security benefits and with other retirement or pension plans under which certain classes of employees may be entitled to benefits.

(d) Each employer is authorized to appropriate funds to provide the benefits under such plan and to pay its respective portion of the administrative costs of the board of trustees in administering the system. Except with respect to employee contributions to purchase additional service credit, an employee's contribution under a defined benefit plan shall not exceed 50 percent of the value of such employee's benefit payable from the plan upon commencement of benefits. The valuation of benefits under a defined benefit plan shall be made in accordance with the actuarial assumptions used to determine employer contributions in effect at the time of the determination.

(e) Contributions paid by a municipal corporation shall be paid from municipal funds which are on hand or which will be collected in the year the contribution is made and shall not be deemed to create a debt of the municipal corporation.



§ 47-5-41. Establishment and use of master plans

(a) (1) The board of trustees has the power to establish one or more master plans which may be adopted by any employer. The employees to be covered, the retirement and employee benefits to be provided, and the terms and conditions for retirement benefits and other benefits shall be provided in the master plan. A municipal corporation is empowered to adopt such a plan by ordinance or resolution and to execute an agreement with the board of trustees to provide retirement and employee benefits as provided in the plan. Other employers shall have the power to adopt such plans by resolution of its governing body and to execute such agreements. The agreement, plan, and trust entered into by each member employer shall constitute a separate plan and trust and should be considered as such by the board of trustees. A master plan providing employee benefits may provide for the method of funding such benefits through the use of insurance, self-funding, or otherwise.

(2) Any agreement between the board of trustees and a member employer which provides a defined benefit plan shall contain a provision that such defined benefits are to be provided, to the extent fixed in the master plan, by the member employer and that the board of trustees does not guarantee the fixed amount.

(b) The board of trustees is empowered to implement such plan by separate agreement with each employer which has adopted such plan by ordinance or resolution, in accordance with this chapter and with the rules and regulations promulgated by the board of trustees. Execution of an agreement between an employer and the board of trustees shall constitute a contract binding on both parties to provide benefits according to the plan and the terms set forth in the agreement.

(c) The board of trustees is authorized to specify in the master plan reasonable employee classifications and to provide, where appropriate, for integration of the benefits provided in the master plan with social security benefits and with other retirement or pension plans under which certain classes of employees may be entitled to benefits. The board of trustees shall incorporate into the master plan the provisions authorized in Code Sections 47-5-42, 47-5-43, and 47-5-44, relative to the selection of various plan features.

(d) Employers are authorized to appropriate funds to provide the benefits specified in such master plan and to pay their portion of the administrative costs of the board of trustees in administering the system. Except with respect to employee contributions to purchase additional service credit, an employee's contribution under a defined benefit plan shall not exceed 50 percent of the value of such employee's benefit payable from the plan upon commencement of benefits. The valuation of benefits under a defined benefit plan shall be made in accordance with the actuarial assumptions used to determine employer contributions in effect at the time of the determination.

(e) Contributions paid by a municipal corporation shall be paid from municipal funds which are on hand or which will be collected in the year the contribution is made and shall not be deemed to create a debt of the municipal corporation.



§ 47-5-42. Provisions of contracts and plans

(a) Each member employer that has adopted a plan for the provision of retirement benefits or employee benefits under Code Section 47-5-40 is authorized in its plan and contract to include such provisions as are necessary for the development of a suitable plan, which provisions shall be subject to the approval of the board of trustees, including, but not limited to, the following:

(1) Minimum age at entry into its plan;

(2) Minimum years of service at entry into its plan;

(3) Maximum years of service credit allowable;

(4) Provisions relating to separation and return to employment;

(5) Types of benefits to be provided;

(6) Types of vesting provisions, if any, to be provided;

(7) Types of disability retirement provisions, if any, to be provided;

(8) Minimum years of required participation in the plan;

(9) Provisions relating to benefits for part-time employment; and

(10) Any other provisions necessary, incidental, or helpful in providing the intended benefits.

(b) The board of trustees is authorized to reject any contract provision which it determines to be actuarially unsound or which it determines would create an undue administrative burden.



§ 47-5-43. Provisions for early and normal retirement ages

Each member employer may provide in its plan for early and normal retirement ages. A member employer may defer the retirement of an employee who has reached normal retirement age.



§ 47-5-44. Credit for prior service

Each member employer that has adopted a plan providing retirement benefits under Code Section 47-5-40 is authorized in its plan and contract to determine what credit, if any, shall be allowed for prior service. The financial liability incurred by the member employer for any such prior service credits allowed shall be actuarially determined and incorporated in the contract, which shall set forth the manner in which such liability shall be defrayed by the member employer.



§ 47-5-45. Uninterrupted participation during transfer from one member municipality to another

The board of trustees may provide rules under which contracts with member employers may provide for uninterrupted participation by a participating employee who transfers his employment from one member municipality to another.



§ 47-5-46. Transfer of credits

Member employers which provide retirement benefits under a local or special Act may contract with the board of trustees for transfer of credits to this retirement system and continuation of accrued benefits to their employees under terms which may be provided by amendment to such local or special Act and which are not inconsistent with this chapter or rules or regulations adopted pursuant to this chapter. Otherwise, this chapter is not intended to affect existing retirement or pension systems established by local or special Act or to preclude the establishment of individual employer retirement systems by future local or special Acts.



§ 47-5-47. Return of contributions to employee or employee's estate

Except as otherwise provided with respect to the provision of death benefits under a plan, plans providing for retirement benefits established under this chapter shall provide that mandatory contributions made by a participating employee shall be returned to such employee's surviving spouse or to the estate of the participant or the participant's pre-retirement beneficiary in the event of death before retirement. If the employee is separated from employment prior to the time he or she is eligible for retirement benefits, such contributions shall be returned unless the employee chooses to claim his or her vested benefits, in which case the employee contributions shall remain with the fund until such time as the employee becomes eligible for the vested benefits. Such contributions may be returned without interest or with such interest as is provided in the plan.






Article 4 - Miscellaneous Provisions

§ 47-5-70. Creation of debts of the state under this chapter

Nothing in this chapter shall create a debt of the State of Georgia.



§ 47-5-71. Exemption from levy, attachment, or other process of funds held by the board of trustees or for its account; assignment of benefits or contracts established under this chapter

Funds held by the board of trustees or for its account shall not be subject to process, levy, or attachment; nor shall benefits arising under this chapter or any contract pursuant to this chapter be assignable.



§ 47-5-72. Exemption of chapter from regulation under Title 33

Except as otherwise specified in this chapter, the provision of retirement benefits and employee benefits pursuant to this chapter shall not be subject to regulation under Title 33.









Chapter 6 - Georgia Legislative Retirement System

Article 1 - General Provisions

§ 47-6-1. Definitions

As used in this chapter, the term:

(1) "Accumulated contributions" means the sum of all amounts deducted from the compensation of a member or paid by the member to establish or reestablish credit for service, which amounts are credited to his or her individual account in the system, together with regular interest thereon. Beginning on January 12, 1981, this term shall include the amount of employee contributions paid by the employer on behalf of members, together with regular interest thereon, excluding employee contributions paid by the employer for group term life insurance coverage.

(2) "Beneficiary" means any person in receipt of a retirement allowance or other benefit as provided by the system.

(3) "Board" means the Board of Trustees of the Employees' Retirement System of Georgia; provided, however, that if any member of such board of trustees is an active or retired member or a beneficiary of this retirement system, he or she shall not serve as a member of the board of trustees of this retirement system.

(4) "Creditable service" means prior service and membership service for which credit is allowable under this chapter, but in no case shall more than one year of service be creditable for all service in one calendar year, nor shall it include any service which has been or may be credited to a member by any other public retirement system of this state.

(5) "Date of establishment" means July 1, 1967.

(6) "Member" means any person included in the membership of the system.

(7) "Membership service" means service as paid for by the member, as provided for in Code Section 47-6-60.

(8) "Prior service" means service rendered prior to January 1, 1954, as a Representative, Senator, or staff member of the General Assembly and service, day for day, on active duty in any component of the armed forces of the United States during wartime or during any conflict in which military personnel were committed by the President of the United States, provided that no such service in excess of five years shall be creditable.

(8.1) "Prior service" shall also include military service which is creditable under Code Section 47-6-70.1.

(9) "Retirement allowance" means monthly payments for life pursuant to Code Section 47-6-80.

(10) "System" means the Georgia Legislative Retirement System.






Article 2 - Creation, Administration, and Management of the Assets of the Retirement System

§ 47-6-20. Creation and administration of the retirement system; commencement of operations; corporate powers and privileges; name in which retirement system to transact business

(a) A retirement system is created and placed under the administration of the Board of Trustees of the Employees' Retirement System of Georgia to provide retirement allowances and other benefits for members of the General Assembly. The system shall begin operation as of July 1, 1967.

(b) The system shall have the power and privileges of a corporation and shall be known as the "Georgia Legislative Retirement System." By such name all of its business shall be transacted, all of its funds shall be invested, and all of its cash, securities, and other property shall be held.



§ 47-6-21. Creation of the office of executive secretary

There is created an office to be known as the "executive secretary of the Georgia Legislative Retirement System." The director of the Employees' Retirement System of Georgia shall serve as executive secretary of this system.



§ 47-6-22. Powers and duties of the board of trustees

(a) The general administration and responsibility for the proper operation of the system and for putting this chapter into effect are vested in the board.

(b) The board shall engage such actuarial and other services as shall be required to transact the business of the system.

(c) The board shall designate an actuary who shall be the technical adviser of the board on matters regarding the operation of the system and shall perform such other duties as are required in connection therewith.

(d) At least once in each five-year period following the date of establishment, the actuary shall make an actuarial investigation into the mortality, service, and compensation experience of the members and beneficiaries of the system and shall make a valuation of the contingent assets and liabilities of the system. The board, after taking into account the results of such investigation and valuation, shall adopt for the system such mortality, service, and other tables as shall be deemed necessary.

(e) On the basis of regular interest and tables adopted by the board, the actuaries shall make valuations of the contingent assets and liabilities of the system at least once every three years.

(f) The board shall keep in convenient form such data as shall be necessary for the actuarial valuations of the contingent assets and liabilities of the system and for checking the experience of the system.

(g) The board shall determine, from time to time, the rate of regular interest for use in all calculations, with the rate of 4 percent per annum applicable unless changed by the board.

(h) Subject to the limitations of this chapter, the board shall, from time to time, establish rules and regulations for the administration of the system and for the transaction of business.

(i) The board shall keep a record of all of its proceedings under this chapter, which record shall be open to the public.

(j) All persons employed by the board and the expenses of the board shall be paid from funds appropriated to the General Assembly.



§ 47-6-23. Investment powers of board; members' and employees' dealings with funds; vouchers for payments

(a) The board shall be the trustee of the funds of the system; may invest and reinvest such funds; and may hold, purchase, sell, assign, transfer, and dispose of any of the securities and investments in which any of the funds created under this chapter shall have been invested, as well as the proceeds of such investments and any moneys belonging to such fund, all in such manner as funds of the Employees' Retirement System of Georgia are invested and reinvested.

(b) Except as otherwise provided for in this chapter, no member or person employed by the board shall have a direct interest in the gains or profits of any investment made by the board. No member or employee of the board shall, directly or indirectly, for himself or as an agent, in any manner use the funds of the system except to make such current and necessary payments as are authorized by the board; nor shall any member or employee of the board become an endorser, surety, or in any manner an obligor for moneys loaned or borrowed from the board.

(c) The board shall be the custodian of the funds of the system. All payments from such funds shall be made by the board only upon vouchers signed by two persons designated by the board.



§ 47-6-24. Members' account; accumulation account; crediting of interest and dividends

(a) All of the assets of the system shall be credited, according to the purpose for which they are held, to either the members' account or the accumulation account. The benefits under this chapter and all administrative expenses shall be paid from such accounts.

(b) The members' account shall be the account in which the contributions made by members and regular interest credited on such amounts shall be held.

(c) The accumulation account shall be the account in which all reserves for the payment of the part of all retirement allowances and other benefits payable from contributions made by the state shall be held and from which all retirement allowances payable under the system and the administrative expenses shall be paid. All interest and dividends earned on the funds of the system shall be credited to the accumulation account.



§ 47-6-25. Plan year designated

For purposes of complying with federal Internal Revenue Service rules and regulations, the plan year for this retirement system shall be the 12 month period beginning on July 1 of each year.






Article 3 - Membership in the Retirement System

§ 47-6-40. Qualifications for membership; irrevocable election for certain members of General Assembly; membership of persons who cease to become members before age 60; termination of membership; application for additional creditable service

(a) Each person who first or again becomes a member of the General Assembly on or after July 1, 2012, may make an irrevocable election at the beginning of each term of office to become a member of the Georgia Legislative Retirement System within two months of taking office as a member of the General Assembly. Any member of this retirement system who is elected to a consecutive term of office and who has elected membership in this retirement system shall be deemed to have continuous membership from term to term and shall not be required to reapply each term.

(b) If a member of the system ceases to be a member of the General Assembly before attaining age 60 and for reasons other than death, such member, unless he or she withdraws his or her contributions pursuant to Code Section 47-6-85, shall continue as a noncontributing member of the system. Any such noncontributing member shall not gain any additional membership service. If he or she again becomes a member of the General Assembly and a contributing member of the system, such member shall retain the membership service previously credited to him or her. If a member subject to this subsection withdraws his or her contributions upon ceasing to be a member of the General Assembly, any membership service credited to him or her at the time such contributions are withdrawn shall be forfeited and may not be reestablished if he or she again becomes a member of the General Assembly.

(c) Should any member of the system in any period of five consecutive years after becoming a member be absent from service more than four years, withdraw his or her contributions or become a beneficiary of such system, or die, he or she shall thereupon cease to be a member.

(d) A member of the General Assembly serving on July 1, 2012, may make an irrevocable election to become a member of this retirement system and may obtain creditable service for prior service as a member of the General Assembly as provided in this Code section. In order to obtain such additional creditable service, the member must:

(1) Make application to the board of trustees in such manner as the board deems appropriate not later than December 31, 2012. Such application and payment must be made in conjunction with and simultaneously with the member's application for membership; and

(2) Pay to the board of trustees an amount determined by the board of trustees to be sufficient to cover the full actuarial cost of granting the creditable service as provided in this Code section;

provided, however, that no creditable service shall be granted or obtained pursuant to this Code section if such service may be used to calculate creditable service under any other public retirement system created by this title.

(e) A member of the General Assembly may obtain creditable service for membership in the General Assembly only for the purposes of the Georgia Legislative Retirement System, and no service as a member of the General Assembly which is obtained after December 31, 1985, by any such member shall be creditable or used as creditable service for the purposes of any other public retirement or pension system of this state.



§ 47-6-41. Transition of membership from Georgia Legislative Retirement System to Employees' Retirement System of Georgia; current beneficiaries; state contributions; rules and regulations

Reserved. Repealed by Ga. L. 2010, p. 1207, § 52, effective July 1, 2010.



§ 47-6-42. State contributions

After April 13, 1979, the contributions of the state under this Code section to this system shall be determined by the board each year on the basis of the most recent actuarial valuation. The board shall certify to the legislative fiscal officer the amount of the state's contributions due to the system. The state's contributions shall be paid from funds appropriated to the legislative branch of government and shall be in an amount determined by the board to be necessary to cover the costs of financing and administering the system. The legislative fiscal officer is directed to pay to the board the contributions of the state together with an amount necessary to cover the required employer contributions for social security coverage.






Article 4 - Employee and Employer Contributions to the Retirement System

§ 47-6-60. Employee contributions to the retirement system; payment of employee contributions on behalf of the member; additional contributions

(a) Each member shall contribute 7 1/2 percent of his monthly salary. Such contributions shall be made through payroll deductions by the legislative fiscal officer.

(b) Every member shall be deemed to consent and agree to the deductions made and provided for in this Code section; and payment of salary or compensation less such deduction shall be a full and complete discharge and acquittance of all claims and demands whatsoever for the services rendered by such person during the period covered by such payments, except as to the benefits provided under the system.

(c) Each of the amounts so deducted shall be credited to the individual account of the member from whose compensation the deduction was made.

(d) From and after January 12, 1981, the employer shall pay to the system on each and every payroll period employee contributions and group term life insurance contributions on behalf of and to the credit of members in an amount equal to the amount which would be paid pursuant to Code Section 47-2-54 if the member were a member of the Employees' Retirement System of Georgia. Such members shall have the additional amount of employee contributions required by this chapter deducted by the legislative fiscal officer from their monthly salary.

(e) All members shall retain, have, and be subject to all other rights, privileges, obligations, and duties provided for by other provisions of this chapter; and all such other provisions shall remain in full force and effect with respect to any matter not specifically provided for in this Code section.

(f) In addition to the employee contributions required by subsections (a) and (d) of this Code section, effective July 1, 1986, each member shall contribute 1 percent of the member's monthly salary to the system. Such members shall have such additional amount of employee contributions required by this subsection deducted by the legislative fiscal officer from their monthly salary along with the other deduction from such salary made by said legislative fiscal officer pursuant to subsections (a) and (d) of this Code section.

(g) The employee contributions described in this chapter that are paid by the employer are intended to be pick-up contributions in accordance with Section 414(h) of the federal Internal Revenue Code. Such contributions are mandatory, and no member is entitled under any circumstances to receive such contributions in cash in lieu of having them contributed to the retirement system. Such contributions shall be 100 percent vested for all purposes under the retirement system.






Article 5 - Service Creditable Toward Retirement

§ 47-6-70. Creditable service

(a) The creditable service of a member shall include all established creditable prior service and service as a member of the General Assembly since he last became a contributing member of the system, in respect to which he makes contributions to the system. It shall also include, in the case of a member who became such on July 1, 1967, and remained a contributing member of the system continuously thereafter until his death or his retirement under the system or until he otherwise separates from service.

(b) Any member who has prior service as a member of the General Assembly rendered after July 1, 1967, for which creditable service under this retirement system has not been obtained shall receive creditable service for such prior service subject to the following conditions and requirements:

(1) The prior service as a member of the General Assembly must have been rendered while the member was a contributing member of either this retirement system or the Employees' Retirement System of Georgia;

(2) Employee contributions made by the member during the period of such prior service must not have been withdrawn by the member; and

(3) Creditable service obtained under this subsection shall be applicable only to the Georgia Legislative Retirement System and shall have no application whatsoever to the Employees' Retirement System of Georgia or to any rights retained under that retirement system pursuant to the provisions of subsection (d) of Code Section 47-6-42.



§ 47-6-70.1. Prior service credit for military service

Any member who served on active duty in the armed forces of the United States during any period when a military draft was in effect and who was honorably discharged from military service may receive prior service credit under this chapter for such active duty military service subject to the following conditions and requirements:

(1) This Code section shall apply only to those members who have eight or more years of creditable service under this chapter;

(2) Prior service credit for military service under this Code section may be obtained under a ratio of one year of credit for military service for each five years of creditable service, not considering creditable service under this Code section, or, for military service of less than a full year, under a ratio of credit for one month of military service for each five months of creditable service;

(3) No prior service credit for military service may be obtained under this Code section if credit for such military service has been or may be obtained under any other provision of this chapter;

(4) No prior service credit for military service may be obtained under this Code section if such military service has been or may be used in the determination of the member's eligibility for retirement benefits or allowances under any other state retirement or pension system, any retirement or pension system of a political subdivision, or any federal retirement or pension program, except social security and those retirement programs covered under Public Law 810, 80th Congress, as amended;

(5) The total amount of prior service credit for military service may not exceed five years for all military service which is creditable as prior service under this chapter; and

(6) The member must pay to the board of trustees the regular employee contribution of 7 1/2 percent of compensation based on the compensation received by members of the General Assembly during legislative sessions at the time the military service was rendered plus interest on such employee contributions at the rate of 7 percent per annum compounded annually from the time the military service was rendered until the date of payment.



§ 47-6-70.2. Reestablishment of creditable service by current members who ceased being members of General Assembly and who withdrew retirement contributions

Any current member who had previously ceased to be a member of the General Assembly and who withdrew accumulated contributions from the retirement system pursuant to Code Section 47-6-85 may reestablish as creditable service the total creditable service possessed by the member at the time of such withdrawal of accumulated contributions by paying to the board of trustees the amount of accumulated contributions which were withdrawn plus regular interest on such amount compounded annually from the date of the withdrawal of such contributions to the date of payment.






Article 6 - Retirement, Retirement Allowances, and Death Benefits

§ 47-6-80. Eligibility and application for a retirement allowance; early retirement; amount of retirement allowance; compliance with federal tax laws; increases in retirement allowance

(a) Upon the written application to the board, any member of the system who (1) has attained age 65 and has completed eight or more years of creditable service or (2) has attained age 62 and has completed eight or more years of membership service shall be retired by the board on a retirement allowance and shall thereupon become a beneficiary of the system, provided that he is no longer in the service of the state, whether as a member of the General Assembly or otherwise. In lieu of eight years of service, a member may substitute four terms of office in the General Assembly.

(b) The effective date of retirement shall be the first day of the month in which the application is received by the board, but such effective date shall not, in any case, be earlier than the first day of the month following the final month of the applicant's employment. Applications for retirement shall not be accepted more than 90 days in advance of the effective date of retirement.

(c) Normal retirement age for a member with at least eight years of membership service shall be the date the member has reached 62 years of age. Normal retirement age for a member with less than eight years of membership service but with at least eight years of creditable service shall be the date the member has reached 65 years of age. Any member of the system who has completed eight or more years of membership service and who has attained age 60 may elect to retire prior to age 62, provided that in such event, the member's retirement allowance shall be reduced by 5 percent for each year below age 62.

(d) Upon such retirement under subsection (a) of this Code section, the retired member shall receive a monthly service retirement allowance which shall be equal to $28.00 multiplied by the number of years of the member's creditable service.

(d.1) The board of trustees is authorized to provide for the payment of benefits to members or beneficiaries of the retirement system at a time and under circumstances not provided for in this chapter to the extent that such payment is required to maintain the retirement system as a qualified retirement plan for purposes of federal income tax laws and regulations.

(e) Any increase in benefits payable under the retirement system which becomes effective as a result of a change in the benefit formula provided for by subsection (d) of this Code section shall be applicable to beneficiaries of the system who are receiving benefits at the time the increase becomes effective.

(f) Subject to the terms and limitations of this Code section, the board of trustees is authorized to adopt from time to time a method or methods of providing for increases in the retirement allowance provided in subsection (d) of this Code section for persons theretofore or thereafter retiring under this article. Such method shall be based upon:

(1) The recommendation of the actuary of the board of trustees;

(2) The maintenance of the actuarial soundness of the fund in accordance with the standards provided in Code Section 47-20-10 or such higher standards as may be adopted by the board; and

(3) Such other factors as the board deems relevant;

provided, however, that any such increase shall be uniform and shall apply equally to all members of this retirement system.

(g) Notwithstanding any other provision of this Code section, no member who becomes a member of this retirement system on or after July 1, 2009, shall be entitled to receive any postretirement benefit adjustment.



§ 47-6-81. Optional retirement allowances

(a) Until the first payment on account of the retirement allowance becomes normally due, any beneficiary may elect, by filing written application with the board, to convert the retirement allowance otherwise payable on his account after retirement into a retirement allowance of equivalent actuarial value under one of the optional forms named below:

(1) Option One shall consist of a reduced retirement allowance payable during the beneficiary's life, with the provision that the reduced allowance shall continue after his death to and for the life of the contingent beneficiary designated by him in such application, if such contingent beneficiary survives him; and

(2) Option Two shall consist of a reduced retirement allowance payable during the beneficiary's life, with the provision that one-half of the reduced allowance shall continue after his death to and for the life of the contingent beneficiary designated by him in such application, if such contingent beneficiary survives him.

(b) Any other provisions of this Code section or of this chapter to the contrary notwithstanding, the board of trustees may, by rule or regulation, require that when a member or a retired member dies and the beneficiary is a person other than the surviving spouse of the member, the benefits payable to the beneficiary shall be paid to the beneficiary within a definite time period immediately following the death of the member or retired member. For purposes of this Code section, the term "equivalent actuarial value" means a benefit of equivalent value when computed upon the bases of the mortality tables and rates of interest adopted for such purpose by the board of trustees.



§ 47-6-82. Manner in which retirement allowances to be paid; termination of payments upon death

All retirement allowances shall be paid in monthly installments and shall cease with the month in which the death of the beneficiary occurs, except as otherwise provided in Code Section 47-6-81.



§ 47-6-83. Payments made upon the death of a member, upon death of a beneficiary who has not elected an optional retirement allowance, or upon death of a member before retirement

(a) Upon the death of any member of the system, a lump sum amount shall be paid to such person as he has nominated by written designation, filed with the board, otherwise to his estate. Such lump sum amount shall be equal to the amount of his accumulated contributions.

(b) Upon the death of a beneficiary who has not elected an optional form of allowance under Code Section 47-6-81, a lump sum amount shall be paid to such person as he has last nominated by written designation, filed with the board, otherwise to his estate. Such lump sum amount shall be equal to the excess, if any, of his accumulated contributions at the time his allowance commenced over the sum of the retirement allowance payments made to him.

(c) Upon the death before retirement of a member of the system otherwise eligible for retirement or of a member with 15 years of creditable service, the person nominated by him to receive the lump sum amount in subsection (a) of this Code section shall receive, in lieu of such lump sum payment, an allowance for life in the same amount as if the deceased member had retired at the time of his death and had named such person as contingent beneficiary under Option One of Code Section 47-6-81. If the person nominated is not living at the death of the deceased member, the accumulated contributions shall be paid to the estate of the deceased member.



§ 47-6-84. Termination of retirement allowance upon return to service; retirement benefits for retired members returning to service in the General Assembly; board of trustees to be notified within 30 days if public employer employs retired plan member

(a) As used in this Code section, the term "public employer" means any branch of state government and any state agency, department, board, bureau, or other instrumentality. This term also includes the Board of Regents of the University System of Georgia and any public school system, including, but not limited to, primary, secondary, and postsecondary institutions operated by local or independent boards of education that receive any funds from the State of Georgia or any agency thereof.

(b) (1) Except as provided in paragraph (2) of this subsection, if any retired member returns to the service of a public employer in any position, including, without limitation, service directly or indirectly as or for an independent contractor, except as a member of the General Assembly, the member's retirement allowance shall cease. Upon cessation of such service, the retired member, after proper notification to the board, shall receive the same retirement allowance which the member was receiving prior to returning to service of a public employer.

(2) Notwithstanding any other provisions in this chapter to the contrary, the retirement allowance of a retired member who returns to the service of a public employer in any position, including, without limitation, service directly or indirectly as or for an independent contractor, other than as a member of the General Assembly shall not cease provided that such member performs no more than 1,040 hours of such service in any calendar year.

(c) (1) If a retired member returns to service as a member of the General Assembly after the member has reached normal retirement age, the retired member may either continue to receive a retirement benefit while serving as a member of the General Assembly or reestablish active membership in the retirement system. If the election is to reestablish active membership in the retirement system, the member shall have the same creditable service which the member possessed at the time of retirement and shall accumulate additional creditable service so long as such active membership continues. Except as otherwise provided by paragraph (2) of this subsection, a retired member who returns to service in the General Assembly shall make the election provided for in this paragraph within 30 days after taking office. Such election shall be made in writing to the board of trustees and shall be irrevocable. If a retired member returns to service as a member of the General Assembly before the member has reached normal retirement age, the retired member shall reestablish active membership in the retirement system. The member shall have the same creditable service which the member possessed at the time of retirement and shall accumulate additional creditable service so long as such active membership continues.

(2) A retired member who returned to service in the General Assembly prior to the existence of the option to reestablish active membership in the retirement system shall have the right to make the election provided for in paragraph (1) of this subsection at any time prior to January 1, 1991. In addition to creditable service provided for in paragraph (1) of this subsection, any such retired member who elects to reestablish active membership in the retirement system may obtain creditable service for service in the General Assembly rendered from the time of returning to service in the General Assembly until the date of reestablishing active membership in the retirement system. In order to obtain such creditable service, the member shall pay to the board of trustees the employee contributions which would have been paid to the retirement system during the period for which such creditable service is claimed, plus regular interest thereon compounded annually from the time the service in the General Assembly was rendered until the date of payment.

(d) Any public employer that employs a retired plan member shall within 30 days of the employee's accepting employment notify the board of trustees in writing stating the name of the plan member and the number of hours the employee is expected to work annually and shall provide such other information as the board may request. Any employer that fails to notify the board of trustees as required by this subsection shall reimburse the retirement system for any benefits wrongfully paid. It shall be the duty of the retired plan member seeking employment by the employer to notify the employer of his or her retirement status prior to accepting such position. If a retired plan member fails to so notify the employer and the employer becomes liable to the retirement system, the plan member shall hold the employer harmless for all such liability.



§ 47-6-85. Refund of accumulated contributions upon termination of membership

Except as otherwise provided in Article 2 of Chapter 1 of this title, a member's accumulated contributions shall be 100 percent vested and nonforfeitable at all times. Upon the request of a member who ceases to be a member of the system for reasons other than retirement or death, the member shall be paid the member's accumulated contributions as soon as feasible after such request. If the member dies before payment has been made, the amount of the member's accumulated contributions shall be paid to such person as the member has nominated by written designation filed with the board, otherwise to the member's estate.






Article 7 - Miscellaneous Provisions

§ 47-6-100. Exemption of rights and benefits from taxation; exemption from legal process; assignability

The right of a person to a retirement allowance or to the return of contributions, a retirement allowance itself, any optional allowance or payment on death, or any other right accrued or accruing to any person under this chapter and the moneys of the system are exempted from any state or municipal tax; are exempted from levy and sale, garnishment, attachment, or any other process whatsoever; and shall be unassignable except as otherwise specifically provided for in this chapter.



§ 47-6-101. Attempts to defraud the retirement system by means of false statements or falsified records; adjustment of erroneous payments

(a) Any person who knowingly makes any false statements or falsifies or permits to be falsified any records of the system in any attempt to defraud the system, as a result of such an act, shall be guilty of a misdemeanor and, on conviction, shall be punished by a fine not to exceed $500.00, imprisonment not to exceed 12 months, or both.

(b) If any change or error in the records results in any member or beneficiary receiving from the system more or less than he would have been entitled to receive had the records been correct, the board shall have the power to correct such error and to adjust the payments as far as practicable in such a manner that the actuarial equivalent of the benefit to which such member or beneficiary was correctly entitled shall be paid.









Chapter 7 - Georgia Firefighters' Pension Fund

Article 1 - General Provisions

§ 47-7-1. Definitions

As used in this chapter, the term:

(1) "Active member" means an individual who has been granted membership in the fund in accordance with the rules of this chapter and who is not an inactive member, a suspended member, a retired member, or a withdrawn member.

(2) "Board" means the Board of Trustees of the Georgia Firefighters' Pension Fund.

(3) "Fire department" means a full-time fire department or volunteer fire department or a combination full-time and volunteer fire department which satisfies the following criteria:

(A) The fire department holds a valid certificate of compliance issued by the Georgia Firefighter Standards and Training Council pursuant to Article 2 of Chapter 3 of Title 25; and

(B) The public fire suppression facilities of the fire department are ratable not less favorably than a class nine rating under standards set forth in the Fire Suppression Rating Schedule, Section I, Public Fire Suppression, Edition 6-80, Copyright 1980, published by the Insurance Services Office, a rating organization licensed by the Commissioner of Insurance, which schedule is maintained on file with the Commissioner of Insurance as required by general law and which has not been disapproved by the Commissioner, or less than a rating which the board by regulation determines is substantially equivalent under rating standards published by a rating organization licensed by the Commissioner of Insurance performing similar rating functions which standards are maintained on file with the Commissioner of Insurance and which have not been disapproved by the Commissioner.

The board may require annual certification by the chief of a fire department of the satisfaction of such requirements as a condition to the eligibility of firefighters and volunteer firefighters to become members of the fund to obtain creditable service with the fund.

(4) "Firefighter" means a person who is:

(A) A permanent, compensated employee of a fire department who in the course of his or her employment by and within a department either is a candidate for or holds a current firefighter's certificate issued under Article 1 of Chapter 4 of Title 25 and has as incident to his or her position of employment the principal duty of, and actually performs the function of, preventing and suppressing fires and who works at least 1,040 hours per year; provided, however, that such term shall not include persons whose primary responsibility is the performance of emergency medical services; or

(B) Appointed and regularly enrolled as a volunteer with a volunteer fire department or combination full-time and volunteer fire department which satisfies the requirements specified in subparagraph (a)(1)(D) of Code Section 25-3-23 and who, as a volunteer firefighter, has and primarily performs the principal responsibility of preventing or suppressing fires.

(5) "Full-time fire department" means a full-time department, bureau, division, or other organizational unit, separately organized and administered as such, of this state or any municipality or other political subdivision thereof, which organizational unit:

(A) Has, as an organizational unit, the principal responsibility to prevent and suppress fires; and

(B) Is financed by public appropriation or subscription and is not privately owned.

A full-time fire department includes the fire chief or chief operating officer of the organizational unit and only those employees who are under the direction and supervision of the fire chief or chief operating officer.

(6) "Fund" means the Georgia Firefighters' Pension Fund.

(7) "Inactive member" means an individual who was an active member of the fund who obtained a leave of absence in accordance with Code Section 47-7-41 and who has not withdrawn his or her dues pursuant to Code Section 47-7-60.

(8) "Part-time employment" means working at a permanent job position for less than 40 hours a week but at least 1,040 hours a year.

(9) "Retired member" means an individual who was an active member of the fund who has commenced receipt of benefits pursuant to Article 6 of this chapter or pursuant to Code Section 47-7-102.

(10) "Suspended member" means an individual who was an active member of the fund who owes at least six months of dues payments pursuant to Code Section 47-7-60.

(11) "Volunteer fire department" means a volunteer fire department staffed by firefighters, volunteer firefighters, or a combination of firefighters and volunteer firefighters, separately organized and administered as such, of this state or any municipality or other political subdivision of this state or serving any fire district therein, which:

(A) Has the principal responsibility to prevent and suppress fires;

(B) Is financed by public appropriation or subscription and is not privately owned;

(C) Holds drills and meetings of not less than eight hours monthly; and

(D) Meets the requirements imposed by Code Section 47-7-81.

(12) "Volunteer firefighter" means an individual who is appointed and regularly enrolled as a volunteer, with or without compensation, with a fire department; who, as a volunteer firefighter, has and primarily performs the principal responsibility of preventing or suppressing fires; and who satisfies the requirements specified in subparagraph (a)(1)(D) of Code Section 25-3-23.

(13) "Withdrawn member" means an individual who was an active member of the fund who has had his or her moneys refunded pursuant to Code Section 47-7-105.



§ 47-7-2. Purpose of fund; legislative intent

The fund is established as a voluntary pension system which provides benefits intended to supplement primary pension benefits provided by fire departments or the governmental units or volunteer districts establishing fire departments. It is the intent of the General Assembly in authorizing the benefits of this chapter:

(1) To provide an additional benefit which may be used by fire departments of the state or political subdivisions of the state to attract and retain qualified firefighters; and

(2) To limit the availability of such benefits to those fire departments which satisfy the minimum requirements for membership provided in this chapter so as to induce political subdivisions and the fire departments serving such political subdivisions to meet and maintain compliance with such minimum standards which the General Assembly deems essential to improving the ability of a fire department to suppress fires.






Article 2 - Administration and Management of the Assets of the Fund

§ 47-7-20. Membership of the board; manner of election; compensation and expenses

(a) To carry out this chapter, there is created the Board of Trustees of the Georgia Firefighters' Pension Fund. The board shall consist of five members as follows:

(1) The Governor or the Governor's designee;

(2) The Commissioner of Insurance or the Commissioner of Insurance's designee;

(3) Two active members of the fund appointed by the Governor; and

(4) One retired member of the fund appointed by the Governor.

(b) The first members appointed by the Governor pursuant to paragraphs (3) and (4) of subsection (a) of this Code section shall be appointed to take office on July 1, 1984. One of the persons appointed pursuant to paragraph (3) of subsection (a) of this Code section and the person appointed pursuant to paragraph (4) of subsection (a) of this Code section shall each be appointed for an initial term of two years. The remaining person appointed pursuant to paragraph (3) of subsection (a) of this Code section shall be appointed for an initial term of four years. Thereafter, successors shall be appointed by the Governor to take office upon the expiration of the respective terms of office for terms of four years. All such members shall serve until their successors are appointed and qualified. In the event of a vacancy during the term of office of any such member, the Governor shall appoint a qualified person to fill such vacancy for the unexpired term.

(c) The Georgia State Firefighters' Association shall be authorized to submit to the Governor the names of nominees for each position on the board appointed by the Governor pursuant to subsection (b) of this Code section. The Governor, in making such appointments, may consider the nominees submitted by said association, but all such appointments shall be at the sole discretion of the Governor, and the Governor shall not be required to appoint members of the board from such nominees.

(d) Members of the board shall serve without pay but all members of the board shall be reimbursed for all necessary expenses that they may incur through service on the board.



§ 47-7-21. Creation of the office of executive director of the board; appointment of the executive director; compensation; bond

There is created the office of executive director of the Georgia Firefighters' Pension Fund. The executive director shall be named by the board and shall serve at the pleasure of the board. The compensation of the executive director shall be fixed by the board. He or she shall be bonded by a corporate surety in such amount as the board shall determine to be sufficient. The cost of such bond shall be paid by the fund.



§ 47-7-22. Legal adviser to the board

The Attorney General shall act as legal adviser to the board.



§ 47-7-23. Powers and duties of the board generally

(a) The board shall have the following powers and duties:

(1) To provide for the payment of administrative expenses;

(2) To rule upon all applications for pensions;

(3) To provide for the payment of pensions;

(4) To provide for the collection of all revenue under this chapter;

(5) To make all necessary rules and regulations not inconsistent with the laws of this state for the governing of this retirement fund;

(6) To prescribe rules and regulations of eligibility of persons to receive pensions under this chapter;

(7) To expend funds in accordance with this chapter; and

(8) To exercise all other powers necessary for the administration of the fund.

(b) The board shall have the full power to invest and reinvest such funds subject to all the terms, conditions, limitations, and restrictions imposed by Article 7 of Chapter 20 of this title, the "Public Retirement Systems Investment Authority Law." Subject to such terms, conditions, limitations, and restrictions, the board shall have full power to hold, purchase, sell, assign, transfer, and dispose of any of the securities and investments in which any of the funds are invested, including the proceeds of any investments and money belonging to the fund.

(c) The board is authorized to employ agents, including, but not limited to, banks or trust departments thereof, and to contract for the services of such agents as investment advisers and counselors, in making recommendations for investments, and in making investments, if the board so authorizes.

(d) The board of trustees may invest, in certified or uncertified form, in securities of any open-end management type investment company or investment trust registered with the Federal Securities and Exchange Commission under the Investment Company Act of 1940, as now or hereafter amended, if such investment company or investment trust has been organized for not less than ten years or has assets of not less than $200 million at the date of investment; provided, however, that the board shall not be authorized to pay any such investment company or investment trust a management fee in excess of 0.05 percent of the funds invested.



§ 47-7-24. Power of the board to accept and use any gift, grant, or bequest

The board may take or receive any gift, grant, or bequest of money, real or personal property, or anything of value and use the same for the purposes set forth in this chapter.



§ 47-7-25. Annual audit of the fund

The state auditor is directed to make an annual audit of the fund.



§ 47-7-26. Power of board to determine eligibility for membership or retirement of any volunteer firefighter unable to attend the prescribed number of drills, meetings, and fires

Notwithstanding any provision in this chapter to the contrary, the board is authorized to determine the eligibility for membership in and retirement under the fund of any volunteer firefighter who, for cause beyond his control, is or was unable to attend, during any calendar year, the annual percentage of all drills, meetings, and fires prescribed by the board pursuant to Code Section 47-7-81.



§ 47-7-27. Power of board to grant retirement benefit increases

(a) Subject to the terms and limitations of this Code section, the board of trustees is authorized to adopt from time to time a method or methods of providing for increases in the maximum monthly retirement benefit payable under Code Section 47-7-100 or 47-7-102, or both, for persons theretofore or thereafter retiring under such Code sections. Such method shall be based upon:

(1) The recommendation of the actuary of the board of trustees;

(2) The maintenance of the actuarial soundness of the fund in accordance with the standards provided in Code Section 47-20-10 or such higher standards as may be adopted by the board; and

(3) Such other factors as the board deems relevant.

Any such increase may be uniform or may vary in accordance with the time of retirement, length of service, age, nature of the retirement, or such other factors as the board of trustees shall determine.

(b) No increase granted pursuant to subsection (a) of this Code section shall become effective prior to July 1, 1993. Any such increase which becomes effective on July 1, 1993, shall not exceed 3 percent of the maximum monthly retirement benefit then in effect. Thereafter, such increases may be authorized effective as of January 1 and July 1 of each year; provided, however, that no such increase shall exceed 1 1/2 percent of the maximum monthly retirement benefit then in effect.

(c) No increase shall be made pursuant to subsection (a) of this Code section to become effective within six months of the effective date of any increase in the maximum retirement benefit granted by the General Assembly through amendment of Code Section 47-7-100.






Article 3 - Membership in the Fund

§ 47-7-40. Eligibility to apply for membership; transfer of Georgia Class Nine Fire Department Pension Fund

(a) (1) Any person employed as a firefighter or enrolled as a volunteer firefighter is eligible to make application to the board for membership in the fund; provided, however, that no person under a sentence of confinement shall be eligible for membership in the fund while he or she is incarcerated.

(2) Upon becoming a member of the fund, a firefighter or volunteer firefighter shall receive credit only from the date of his or her becoming a member of the fund.

(b) After April 1, 1989, no person who is a member of the Peace Officers' Annuity and Benefit Fund shall be eligible for membership in the fund by virtue of any employment in or appointment to a position the duties of which qualify such person for membership in the Peace Officers' Annuity and Benefit Fund.

(c) On and after July 1, 2006, the membership, assets, and administration of the Georgia Class Nine Fire Department Pension Fund created by Chapter 7A of this title shall be transferred to this pension fund, and the Georgia Class Nine Fire Department Pension Fund shall cease to exist as a separate entity. All members so transferred shall receive creditable service for all service credited under such retirement system and shall be entitled to all rights and benefits accorded to members of this retirement system.

(d) Any person who, on June 30, 2006, was an active member of the fund by virtue of holding a position other than as a firefighter, in accordance with the qualifications for membership in effect on that date, shall be entitled to remain a member of the fund; provided, however, that if such person has a break in such position that qualified him or her for membership on June 30, 2006, or any other eligible employment provided by this Code section, for greater than 30 days, that member shall be deemed a suspended member, and any future membership shall be subject to laws and regulations in effect when that member's application for reinstatement as an active member is approved.



§ 47-7-41. Effect of withdrawal of contributions or termination of employment; inactive membership; eligibility for reinstatement; credit for time spent on leave of absence and resumption of payments to fund upon reinstatement as active member

(a) (1) Any active member who leaves work as a firefighter or volunteer firefighter, and who elects to leave in the fund during such leave from work as a firefighter or voluntary firefighter the dues which the member has theretofore paid, shall, upon application to the board, be entitled to obtain a leave of absence from the fund for a period of not more than two years and shall be deemed an inactive member. An inactive member may apply for additional leaves of absence from the fund every two years. If an inactive member fails to apply for and maintain in effect a leave of absence, the board may treat such failure as an election to withdraw from membership in the fund as provided in subsection (b) of this Code section and Code Section 47-7-105.

(2) An inactive member shall, upon application to the board, be entitled to reinstatement as an active member; provided, however, that upon such application, the applicant meets the requirements set forth in Code Section 47-7-40 as a prerequisite to reinstated active membership. Such a reinstated active member shall be entitled to credit for service rendered before obtaining a leave of absence and after reinstatement but shall not be entitled to credit for any period during such leave of absence.

(b) Any member may at any time elect to withdraw from membership in the fund and upon such withdrawal shall be entitled to a refund of moneys as provided in Code Section 47-7-105, and such member shall be deemed a withdrawn member. Any withdrawn member shall not thereafter be eligible for membership or benefits except upon reinstatement to active membership in accordance with this subsection. Any withdrawn member may make application to the board for reinstatement as an active member. Upon making such application, the applicant must pay to the fund a reinstatement fee of $100.00. An applicant for reinstatement of membership in the fund as provided in this subsection shall not be entitled to such reinstatement unless at the time of such application the applicant meets the requirements set forth in Code Section 47-7-40. Upon reinstatement, such reinstated active member shall be entitled to credit for service rendered after reinstatement as an active member but not for service prior to the date of reinstatement. Any such applicant who fails to satisfy the requirements of reinstatement shall not be entitled to reinstatement as an active member.



§ 47-7-42. Application for membership by firemen and volunteer firemen previously not members

Reserved. Repealed by Ga. L. 1987, p. 1040, § 3.

Title Note

Chapter Note



§ 47-7-43. Employees of the fund

Notwithstanding any provision in this chapter to the contrary, each regular employee of the fund shall be eligible to join the fund for the purpose of receiving pension benefits only, in like manner as firefighters and volunteer firefighters.






Article 4 - Financing the Fund

§ 47-7-60. Dues required of active members; effect of failure to pay dues in timely manner; suspended membership

(a) Each active member shall pay to the fund the sum of $25.00 for each month of service as a firefighter or volunteer firefighter in a fire department. Such monthly payments shall be due on or before the tenth day of each month of service.

(b) (1) Any active member who becomes six months in arrears in making such payments shall be deemed a suspended member.

(2) A suspended member may make application to the board for reinstatement as an active member. As a condition of such reinstatement, the applicant must pay to the fund a reinstatement fee of $100.00. Upon such reinstatement as an active member, such member shall be entitled to credit for service rendered after reinstatement. If such member has not withdrawn the dues he or she paid to the fund prior to becoming a suspended member, then he or she shall be entitled to creditable service for service rendered prior to his or her becoming a suspended member. A suspended member who applies for reinstatement as an active member shall not be entitled to reinstatement unless at the time of such application the applicant meets the requirements set forth in Code Section 47-7-40.

(c) If a suspended member who has attained the minimum service credits required for a normal retirement benefit under Code Section 47-7-100 is not reinstated as an active member, then, provided that such member does not withdraw dues paid to the fund, such member shall be entitled to a normal retirement benefit payable under Code Section 47-7-100. The normal retirement benefit to which such member may thereafter become entitled upon termination of service shall be calculated as of the date of the member's suspension from the fund, using the service credits and age the member had attained on the date of suspension, which shall be deemed to be the youngest age at which early retirement benefits may commence or such greater age as the member has actually attained on that date, and the maximum monthly benefit in effect on such date of becoming a suspended member.



§ 47-7-61. Tax on premiums charged by fire insurance companies for certain classes of coverage; exclusions; penalty for failure to report and pay such tax

(a) (1) Every fire insurance company, corporation, or association doing business within this state and writing fire, lightning, or extended coverage, inland marine or allied lines, or windstorm insurance policies covering risks located within this state shall on or before April 1 of each year file a return with and pay to the Georgia Firefighters' Pension Fund a tax of 1 percent of the amounts properly reported for the calendar year preceding the filing of such return on the Exhibit of Premiums and Losses of the Annual Statement form for property and casualty insurance companies adopted by the National Association of Insurance Commissioners as required by Title 33 or by the regulations of the Commissioner of Insurance with respect to business conducted within this state to be filed by such company, corporation, or association with the Commissioner of Insurance, as follows:

(A) One hundred percent of the gross direct premiums written for fire insurance coverage, less the exclusions permitted by paragraph (2) of this subsection, as required to be reported on line 1 of the Exhibit of Premiums and Losses;

(B) Fifty percent of the gross direct premiums written for allied lines insurance coverage, less the exclusions permitted by paragraph (2) of this subsection, as required to be reported on line 2.1 of the Exhibit of Premiums and Losses;

(C) Sixty-five percent of the gross direct premiums written for homeowner's multiple peril coverage, less the exclusions permitted by paragraph (2) of this subsection, as required to be reported on line 4 of the Exhibit of Premiums and Losses;

(D) One hundred percent of the gross direct premiums written for commercial multiple peril coverage, less the exclusions permitted by paragraph (2) of this subsection, as required to be reported on line 5.1 of the Exhibit of Premiums and Losses;

(E) Thirty percent of the gross direct premiums written for inland marine insurance coverage, as required to be reported on line 9 of the Exhibit of Premiums and Losses;

(F) Twelve percent of the gross direct premiums written for private passenger automobile physical damage insurance coverage, as required to be reported on line 21.1 of the Exhibit of Premiums and Losses; and

(G) Twelve percent of the gross direct premiums written for commercial automobile physical damage insurance coverage, as required to be reported on line 21.2 of the Exhibit of Premiums and Losses.

(2) If property covered under any policy for which gross premiums are reported as required by paragraph (1) of this subsection is served by public fire suppression facilities, and such property is rated less favorably than a class nine rating under standards set forth in the Fire Suppression Rating Schedule, published by the Insurance Services Office, a rating organization licensed by the Commissioner of Insurance, which schedule is maintained on file with the Commissioner of Insurance as required by general law and which has not been disapproved by the Commissioner, or less than a rating which the board by regulation determines is substantially equivalent under rating standards published by an organization licensed by the Commissioner of Insurance utilizing similar ratings, and which standards are maintained on file with the Commissioner of Insurance and have not been disapproved by the Commissioner, then and to that extent the premiums under such policy shall be excluded in determining the tax imposed under this Code section. The amount of any exclusion of such tax shall be reported on the returns filed with the board.

(3) Returns shall be made on forms prescribed by the board. Such forms shall require, without limitation, a separate statement of the gross premiums from policies covering property served by public fire suppression facilities of the fire department rated as not less than class nine under the standards set forth in the Fire Suppression Rating Schedule or a rating which the board determines is its substantial equivalent.

(4) Taxes imposed by this Code section shall bear interest from the due date until paid at the rate of interest which judgments entered in the courts of this state bear as prescribed by law.

(5) The tax imposed by this Code section is in addition to any and all other premium taxes now imposed by law.

(6) If the Exhibit of Premiums and Losses of the Annual Statement form for property and casualty insurance companies adopted by the National Association of Insurance Commissioners required by Title 33 or by the regulations of the Commissioner of Insurance to be filed by such company, corporation, or association with the Commissioner of Insurance is changed, the board of trustees shall by regulation designate and set forth in the form of tax returns prescribed by the board the portions of the annual return required to be filed by such company, corporation, or association with the Commissioner of Insurance thereunder, which corresponds in content to the content required to report and calculate the tax imposed under paragraph (1) of this subsection.

(b) If a fire insurance company, corporation, or association knowingly or willfully fails to file a return or pay the taxes imposed by this Code section, the executive director shall report such delinquency to the Commissioner of Insurance. The Commissioner of Insurance is authorized and directed upon receipt of such report, after notice and hearing, immediately to cancel such delinquent's license to do business within this state.

(c) If any fire insurance company, corporation, or association knowingly or willfully fails to file a return or pay the taxes due as imposed by this Code section, there shall be imposed, in addition to the tax and interest thereon, a penalty not greater than 25 percent of the taxes due or $1,000.00, whichever is greater, in the discretion of the board.

(d) The board may in its name bring such actions as it may determine appropriate to collect any liability imposed by this Code section.

(e) (1) A claim for the refund of any tax erroneously or illegally assessed and collected or paid, including any claim that the tax was imposed under a statute or an application of a statute which violates the Georgia Constitution or the Constitution of the United States, may be made by the taxpayer in writing filed with the board at any time within one year after the date on which the board received such tax. Such written claim shall include a detailed statement of the grounds upon which the taxpayer relies. Following the filing of such claim, the taxpayer shall provide to the board such additional information as the board in writing requires to evaluate the claim. The taxpayer's failure to provide any information so requested which is available to the taxpayer shall permit the board to deny the claim and shall bar any subsequent taxpayer suit for refund permitted by this Code section.

(2) A taxpayer whose timely claim for refund is denied or has not been decided by the board within 180 days after it is filed may bring an action for a refund of not more than the amount set forth in the claim. Such action shall be brought in the superior court of the county in which the board's principal office is located. Such action shall name as the defendant the Georgia Firefighters' Pension Fund and not members of the board or any officer or employee of the board. Service of the summons and complaint in such action shall be made upon the executive director of the fund. No such action shall be commenced after the expiration of 180 days after the claim has been denied by the board or, if the board has not acted on the claim, within one year of the date the claim was filed with the board.

(3) No sum for which a refund is determined to be due shall bear interest until and only from the date the board has approved the claim or a final judgment for such amount has been entered. Such interest shall be calculated at the rate of 7 percent per annum.

(4) No taxpayer shall be authorized to obtain a refund or maintain any action or proceeding for refund and no court shall have jurisdiction to award any refund against the fund or the board or its members, officers, or employees except as provided in this subsection.






Article 5 - Service Creditable Toward Retirement

§ 47-7-80. Transfer of service credits from one fire department to another

A firefighter's or volunteer firefighter's length of service may be transferable from one fire department to another by furnishing the board with a proper certificate.



§ 47-7-81. Effect of failure of volunteer fire department to hold required drills; effect of volunteer firefighter's failure to meet attendance requirements

(a) (1) The board is authorized to prescribe the minimum monthly and annual number of hours of drills and meetings required to be conducted by a volunteer fire department as a condition to qualification of service by a firefighter or volunteer firefighter with such department for credit toward retirement and other benefits under this chapter.

(2) Any volunteer fire department which fails to hold at least eight hours of drills and meetings per month for three months in any calendar year or such greater requirements as may be established by the board shall not be classified as a volunteer fire department for such calendar year, and the members of such department shall not be entitled to receive credit for service during such calendar year. Such members shall be entitled to a refund of 95 percent of the dues paid during such period.

(b) (1) The board is authorized to prescribe the monthly and annual percentage of attendance at drills, meetings, and fires necessary for volunteer firefighters to receive credit for service toward retirement and other benefits under this chapter and to establish the form of reports required to be filed with the board concerning such matters and the time within which such reports must be filed with the board. In no case shall the annual percentage be set by the board at less than 50 percent of all drills, meetings, and fires in any calendar year.

(2) Any volunteer firefighter who fails to meet the attendance requirements relative to drills, meetings, and fires in this Code section, or such greater requirement as may be established by the board for the calendar year shall not be granted credit for such year's service; and, in the event the member has paid any dues into the fund for such period, the member shall be entitled to a refund of 95 percent of such dues so paid.

(c) The board is authorized to prescribe the monthly and annual hourly requirements in conjunction with the Georgia Firefighter Standards and Training Council necessary to receive credit for service toward retirement and other benefits under this chapter and to establish the form of reports required to be filed with the board concerning such matters and the time within which such reports must be filed with the board. In no case shall the average weekly hourly requirement be less than 20 hours per week for any calendar year.



§ 47-7-82. Fire department employees other than firefighters or volunteer firefighters

(a) No person otherwise properly admitted to the fund shall be excluded from continuing membership therein solely because the member's employment by or service with a fire department is not in the capacity of a firefighter or volunteer firefighter, but no credit shall be given for service rendered in any month by any member of the fund unless such service is rendered as a firefighter or volunteer firefighter and no benefits payable by the terms of this chapter to a firefighter or volunteer firefighter shall be payable to any member unless such member is serving as a firefighter or volunteer firefighter at the time such benefits are earned or become payable, except as otherwise provided in Code Section 47-7-43. For any period during which any member provides service which is not creditable, the member shall be deemed to be on leave of absence from the fund.

(b) Notwithstanding the provisions of subsection (a) of this Code section, a member may continue membership and may continue to earn credit for service rendered following the member's appointment to an administrative position with a state, county, or municipal public safety unit, provided that a significant responsibility of such administrative position involves direct administrative oversight of the operation of a fire department under the jurisdiction of such public safety unit; and provided, further, that at the time of such appointment the member has acquired by service as a firefighter not less than 15 years of creditable service in the fund. As used in this subsection, the term "direct administrative oversight" means responsibility in a position having authority over the chief of a fire department for budget, personnel, operations, or purchasing functions relating to the fire-fighting functions of the fire department. Any member who was appointed to such an administrative position prior to July 1, 1992, shall receive credit for service rendered from the date of such appointment if such member pays all dues owing for such period, and the provisions of subsection (b) of Code Section 47-7-60 shall not apply to such period.



§ 47-7-83. Service credit of member who is also member of Peace Officers' Annuity and Benefit Fund

No credit shall be given for service rendered after April 1, 1989, by a member who is also a member of the Peace Officers' Annuity and Benefit Fund if such service is creditable under the Peace Officers' Annuity and Benefit Fund to which such member belongs.



§ 47-7-84. Credit for prior eligible service by persons who are members as of September 1, 1992, or who applied for membership on or before that date

(a) As used in this Code section, the term "prior eligible service" means service:

(1) Rendered by a member of the fund as a firefighter or volunteer firefighter;

(2) Rendered without interruption prior to the date such member becomes a member of the fund;

(3) Rendered after the member reached the age of 30 years; and

(4) For which the member would otherwise have been eligible for credit if such member had been a member of the fund at the time such service was rendered;

provided, however, that such term shall not include a period of more than ten years of such service.

(b) Any person who is a member of the fund on September 1, 1992, or who applies for membership on or before September 1, 1992, and is thereafter accepted for membership shall be entitled to credit for prior eligible service, provided that such person satisfies the following requirements:

(1) The member or applicant for membership files with the board on or before September 1, 1992, an application for such credit in the form prescribed by the board;

(2) At the time of application for credit, the member or applicant for membership pays to the fund for each month of prior eligible service credit sought an amount equal to the contributions that would have been made had the member or applicant been a member and entitled to credit during the period of prior eligible service, at the monthly contribution rate in effect at the time the application for credit is made, together with interest on such monthly amount from the date on which such contribution would have been made until the date of application for credit at a rate rounded to the nearest one-fourth of 1 percent which is equal to two and one-half percentage points plus the monthly index, expressed in terms of percentage interest per annum, of the monthly average of the daily yields on all outstanding United States Treasury Bonds issued, except such bonds as are redeemable at par for payment of federal estate taxes, with 30 years remaining to final maturity as compiled by the United States Treasury Department and as published by the Board of Governors of the Federal Reserve System in the monthly Federal Reserve Bulletin for the month of July, 1992, but not in any event less than 8 percent per annum; and

(3) At the time of application for credit, the member or applicant for membership is at least 35 years of age but not greater than 45 years of age.

(c) Nothing in this Code section shall alter the requirements for membership in the fund or the limitations on membership or benefits of membership which would otherwise apply absent the benefit of prior eligible service credits under this Code section.



§ 47-7-85. Credit for prior eligible service by persons who are members as of July 1, 1998, or become members after that date

(a) As used in this Code section, the term "prior eligible service" means service:

(1) Rendered by a member of the fund as a fireman or volunteer fireman; and

(2) For which the member would otherwise have been eligible for credit if such member had been a member of the fund at the time such service was rendered.

(b) Any person who is a member of the fund on July 1, 1998, or who becomes a member after that date shall be entitled to credit for up to ten years of prior eligible service, provided that such person satisfies the following requirements:

(1) The member or applicant for membership files with the board an application for such credit in the form prescribed by the board; and

(2) At the time of application for credit, the member or applicant for membership pays to the fund an amount sufficient to grant the creditable service authorized by this Code section without creating any actuarially determined accrued liability, as a result of granting such creditable service, against the fund, such determination to be made by the board after consultation with an actuary retained by the board.

(c) Nothing in this Code section shall alter the requirements for membership in the fund or the limitations on membership or benefits of membership which would otherwise apply absent the benefit of prior eligible service credits under this Code section.



§ 47-7-86. Creditable service for other pension fund participation for members of Georgia Class Nine Fire Department Pension Fund

Reserved. Repealed by Ga. L. 2006, p. 120, § 42/HB 749, effective July 1, 2006.



§ 47-7-87. Credit for prior eligible service; requirements

(a) As used in this Code section, the term "prior eligible service" means service rendered between July 1, 2006, and June 30, 2014, as a firefighter in part-time employment.

(b) Any member of the fund shall be entitled to credit for prior eligible service, provided that such person satisfies the following requirements:

(1) The member or applicant for membership files with the board on or before September 30, 2014, an application for such credit in the form prescribed by the board; and

(2) At the time of application for credit, the member or applicant for membership either:

(A) Pays to the fund for each month of prior eligible service credit sought an amount equal to the contributions that would have been made had the member or applicant been a member and entitled to credit during the period of prior eligible service, at the monthly contribution rate in effect at the time the application for credit is made, together with interest on such monthly amount from the date on which such contribution would have been made until the date of application for credit at a rate of 12 percent per year; or

(B) Presents proof that such contributions were timely paid during such period.

(c) Nothing in this Code section shall alter the requirements for membership in the fund or the limitations on membership or benefits of membership which would otherwise apply absent the benefit of prior eligible service credits under this Code section.



§ 47-7-88. Impact of active duty military service upon receipt of creditable service time

(a) The provisions of this Code section apply solely to any member of the fund who left active employment as a firefighter as a result of being called to active duty as a member of the Army or Air Force National Guard or the Army, Air Force, Navy, or Marine Corps Reserve and who returned to employment as a firefighter upon being released from such active duty.

(b) Any member of the fund shall be entitled to receive creditable service for a period of break in service due to being called to active military duty. To receive such creditable service, a member must make application to the board and pay the normal monthly dues for each month of such period of break in service not later than one year following the member's release from active duty and return to employment.



§ 47-7-89. Calculating creditable service time

The board is authorized to calculate creditable service on a monthly basis, expressed as a fraction of a year, for periods of time less than a year.



§ 47-7-90. Impact of sentence of confinement on accrual of creditable service

A member shall not earn creditable service for any service rendered during the time period in which the member is incarcerated under a sentence of confinement.






Article 6 - Retirement, Retirement Allowances, Disability Benefits, and Death Benefits

§ 47-7-100. Eligibility for full pension benefits; eligibility for partial benefits; optional pension benefits; vesting of rights to pension benefits; early retirement provisions

(a) As used in this Code section, the term:

(1) "Selected beneficiary" means any person designated from time to time before or after the approval of an application for retirement by the member in writing on forms prescribed by the board to receive benefits which continue to be payable upon the death of the member.

(2) "Spouse" means the husband or wife to whom the member is validly married under the laws of this state at the time of the approval by the board of an application for retirement or at the time of the approval of a later exercise by such member of an option granted by this Code section and who holds such status at the time benefits became payable to such person on account of the death of a member.

(b)(1) Any eligible member who has attained the age of 55 years and who terminates service as a firefighter or volunteer firefighter after at least 25 years of service, upon application to and approval by the board, shall have a vested right in an amount equal to the maximum monthly retirement benefit in effect on the date the board approves such application. Such benefits shall commence on the date of the member's termination of service.

(2) Any eligible member who terminates service as a firefighter or volunteer firefighter after 25 years of service, but before reaching the age of 55 years, may, upon filing an application with the board, cease payment of such member's monthly dues following such termination of service and, upon reaching the age of 55 years and being otherwise eligible, shall be paid a monthly benefit equal to the maximum monthly retirement benefit in effect on the date such member attains the age of 55 years.

(c) Any eligible member who terminates service as a firefighter or volunteer firefighter after at least 15 years of service, upon application to and approval by the board, shall have a vested right in and to a monthly benefit payable for the member's lifetime equal to a pro rata amount of the maximum monthly retirement benefit provided in subsection (b) of this Code section in effect on the date of such termination of service, which amount shall be determined by the ratio of years served, being not less than 15 nor more than 25, to the full 25 year service retirement. Such benefits shall become payable when the member reaches 55 years of age or when he or she terminates employment as a firefighter or volunteer firefighter, whichever is later.

(d) At any time prior to approval by the board of an application for retirement, a member may elect or may revoke a previous election and make a new election to have monthly benefits payable under one of the options set forth in this subsection, in lieu of the benefits payable under subsection (b) or (c) of this Code section. The benefits shall be paid in accordance with the terms of the option elected. Election of any option shall be made by the member on forms provided by the board and shall be subject to approval by the board, which approval shall not be unreasonably withheld. No optional election is available for payment of disability benefits.

(1) Option A, the joint and survivor option, shall consist of a decreased retirement benefit which shall be payable during the joint lifetime of both the member and the member's spouse and which shall continue after the death of the member during the lifetime of the spouse in the amount chosen by the member, which amount shall be 100 percent, 75 percent, 66 2/3 percent, or 50 percent of the member's benefits. Any member who has completed 15 years of creditable service may elect that, in the event of the member's death prior to receiving any retirement benefits under this chapter, the member's spouse shall receive decreased retirement benefits in the amount elected by the member, which amount shall be 100 percent, 75 percent, 66 2/3 percent, or 50 percent of the benefits to which the member would have been entitled based upon the member's creditable service as of the time of the member's death. The decreased retirement benefits payable to the spouse of a member who dies prior to receiving any retirement benefits under this chapter shall commence on the date the member would have become 55 years of age and shall not be payable unless, prior to the member's death, the member had elected such benefits in the form and manner prescribed by the board and had filed such election with the board.

(2) Option B, the ten years' certain and life option, shall consist of a decreased retirement benefit payable to the member during the member's lifetime; and, in the event of the member's death within ten years after the member's retirement, the same monthly benefits shall be payable to the member's selected beneficiary, or, if the member so elects, the total monthly benefit may be divided equally among up to five selected beneficiaries, for the balance of such ten-year period.

(3) If a member selects Option A, then, after the approval of the application for retirement, the following provisions apply:

(A) If the member's spouse shall predecease the member, the member may, in writing on forms prescribed by the board and subject to approval by the board, revoke Option A and thereafter receive during the member's lifetime a monthly retirement benefit commencing on the date on which the board approves such revocation, but not for any period prior to such approval, equal to the maximum monthly benefit which would have been payable to him had such option not been exercised;

(B) If there is entered a final judgment of complete divorce between the member and the member's spouse, the member may, in writing on forms prescribed by the board and subject to approval by the board, revoke Option A and thereafter receive during the member's lifetime a monthly retirement benefit commencing on the date on which the board approves such revocation, but not for any period prior to such approval, equal to the maximum monthly benefit which would have been payable had such option not been exercised; and

(C) If, following the death of the member's spouse or the entry of a final judgment of divorce between the member and the member's spouse, the member remarries, the member may, in writing on forms prescribed by the board and subject to approval by the board, elect Option A with respect to the member's new spouse. The joint and survivor benefit shall be determined as of the date of the election.

(4) The amount of any optional retirement benefit set forth in this subsection shall be the actuarial equivalent of the amount of the benefit that would otherwise be payable to the member under subsection (b) or (c) of this Code section based upon the interest rate and mortality basis approved from time to time by the board, the age of the member, and, if applicable, the age of his spouse as of the date benefits are to commence or as of the date benefits would have commenced if the member had retired after first becoming eligible for full benefits, whichever is earlier, but the optional benefits available under Option A shall be calculated without regard to the provisions of paragraph (3) of this subsection.

(e)(1) Any eligible member who retires after July 1, 1984, shall be entitled to an increase in the maximum monthly retirement benefit in effect at the time of his or her retirement under this Code section equal to 1 percent of the monthly retirement benefit for which the member would have been otherwise eligible for each full year of creditable service while a member of the fund as a firefighter or volunteer firefighter in excess of 25 years of creditable service.

(2) Any eligible member who retires after July 1, 2002, shall be entitled to an increase in the maximum monthly retirement benefit in effect at the time of his or her retirement under this Code section equal to 2 percent of the monthly retirement benefit for which the member would have been otherwise eligible for each full year of creditable service while a member of the fund as a firefighter or volunteer firefighter in excess of 25 years of creditable service. Such increase shall be the total increase allowed by this subsection.

(f) Any eligible member who would be entitled to the commencement of retirement benefits upon reaching age 55 under subsection (b) or (c) of this Code section may elect to retire after reaching the age of 50 but before reaching the age of 55 and immediately commence the drawing of retirement benefits and in that event the member shall be eligible immediately upon retirement for a reduced monthly pension benefit in an amount determined by multiplying the benefit for which the member would have been otherwise entitled under subsections (b), (c), and (e) of this Code section had the member delayed retirement or the commencement of benefits until the member reached age 55, such benefit to be determined as of the date of the member's actual retirement or first receipt of the monthly retirement benefit by the factor set forth below:

If the Member's Age At The Early Retirement

Retirement (determined by Factor Is:

the member's age at the

member's immediately

preceding birthday) Is:

50 .70

51 .76

52 .82

53 .88

54 .94

The option available under this subsection may also be exercised by a surviving spouse who is the beneficiary of an Option A election with respect to the benefits payable to the spouse in the event the member dies prior to receiving any benefits and would have been able to exercise the option available under this subsection.

(g)(1) Effective July 1, 1988, the maximum monthly retirement benefit for any person who retires on or after that date shall be $500.00.

(2) Effective July 1, 1988, the maximum monthly retirement benefit which was payable under this Code section immediately prior to that date shall be increased in the amount of $85.00 per month, and the monthly retirement benefit of each person who retired under this chapter prior to that date or the monthly benefit of any surviving spouse or selected beneficiary who was receiving a benefit prior to that date shall be increased by a percentage of $85.00 which is equal to the percentage that the retired person's, surviving spouse's, or selected beneficiary's monthly benefit payable immediately prior to July 1, 1988, bore to the maximum monthly benefit payable under this Code section immediately prior to July 1, 1988.

(3) Effective July 1, 1990, the monthly retirement benefit for any person who retires on or after that date under this Code section shall be $570.00.

(4) Effective July 1, 1990, the maximum monthly retirement benefit which would otherwise be payable to persons retired under this Code section prior to July 1, 1990, shall be increased by the amount of $40.00 per month, and the monthly retirement benefit of each person who retired under this chapter prior to that date or the monthly benefit of any surviving spouse or selected beneficiary who was receiving a benefit prior to that date shall be increased by a percentage of $40.00 which is equal to the percentage that the retired person's, surviving spouse's, or selected beneficiary's monthly benefit payable immediately prior to July 1, 1990, bore to the maximum monthly benefit otherwise payable to such person under this Code section prior to July 1, 1990.

(5) Effective July 1, 2000, the monthly benefit for any member who retired on or before February 25, 1976, under subsection (b) of this Code section shall be no less than $500.00. The monthly benefit of any member retiring on or before such date under a retirement option providing for less than a full service pension, or the beneficiary of any such member, shall be calculated on an amount not less than $500.00.

(h)(1) If any member who has not elected an option under subsection (d) of this Code section dies after accruing at least 15 years of creditable service but before applying for retirement as provided in this Code section, and such member is survived by a spouse, the surviving spouse shall be entitled to receive a benefit as if the member had elected to receive 100 percent of the member's benefits under Option A as provided in paragraph (1) of subsection (d) of this Code section. Such benefits shall commence on the date the deceased member would have reached the age of 55 years or, at the option of the surviving spouse, on the date the deceased member would have reached the age of 50 years in accordance with the provisions of subsection (f) of this Code section.

(2) If any member who has not elected an option under subsection (d) of this Code section dies after accruing at least 15 years of creditable service but before applying for retirement as provided in this Code section, and such member is not survived by a spouse, up to five selected beneficiaries shall be entitled to receive a benefit, equally apportioned among the selected beneficiaries, as if the member had elected to receive Option B as provided in paragraph (2) of subsection (d) of this Code section.

(3) If any member who has elected an option under subsection (d) of this Code section dies after accruing at least 15 years of creditable service but before applying for retirement as provided for in this Code section, the benefits shall be paid in accordance with the option so elected.



§ 47-7-101. Eligibility for retirement benefits; withdrawal of application for benefits before approval; reemployment

(a) Any member who applies for retirement benefits may withdraw such application at any time prior to its approval by the board.

(b) Any person who again becomes a paid employee of a fire department or of a volunteer fire department after having been placed on retirement or disability under Code Section 47-7-100 or 47-7-102 shall immediately notify the executive director of such reemployment. Retirement benefits being paid to such person shall be suspended as of the date of such reemployment and shall remain suspended until such reemployment terminates at which time the payment of retirement benefits shall be resumed in the amount to which the person was eligible at the time of reemployment. Disability benefits being paid to any such person shall be terminated as of the date of such reemployment. Within six months of the commencement of reemployment, any such person who at the time of application otherwise meets the requirements for membership may, by application in the manner provided by this chapter, become a member of the fund. In the event the application is granted, such member, upon meeting the requirements provided by law, shall be entitled to all benefits provided for in Code Section 47-7-100, but the amount of monthly retirement or disability benefits payable to such member shall not exceed the amount of the monthly benefit which would be payable to such member had such subsequent retirement become effective at the time of the member's prior retirement, unless after such reemployment the member shall have acquired not less than seven years'creditable service as a member of the fund.

(c) A member who is eligible to receive a benefit under Code Section 47-7-100 shall not be entitled to benefits under Code Section 47-7-102.



§ 47-7-102. Eligibility for disability benefits; notice of injury; application for benefits; periodic medical examinations; termination of benefits; action contesting determination of board

(a) Any firefighter or volunteer firefighter who, while a dues-paying member of this fund, is rendered totally and permanently physically disabled by injuries suffered while performing the duties of the position to which he was regularly assigned, so as to be unable physically to perform substantially all of the duties of that position to which he was regularly assigned when the disability originated and who, as a result of such physical disability, is separated from his work as a firefighter or his appointment as a volunteer firefighter shall be entitled to the maximum monthly disability benefit in effect on the date of the filing of his application for such benefit until his disability ceases or until the happening of one or more of the events set forth in subsection (f) of this Code section, provided that such firefighter or volunteer firefighter:

(1) Gives notice to the board within 12 months of the date on which such injuries are suffered on such form as the board may prescribe that he has suffered physical injuries on which a disability application may be filed; and

(2) Makes application to the board for such benefit within 12 months of the date on which he is separated from his employment as a firefighter or his appointment as a volunteer firefighter as a result of such total and permanent disability.

Such benefit shall be payable from the beginning of the seventh calendar month after the date of such separation or the date of application, whichever is later.

(b) Any firefighter who, while a dues-paying member of this fund, is rendered, by heart disease or respiratory disease, totally and permanently disabled so as to be unable to perform substantially all of the duties of the position to which he was regularly assigned and who, as a result of such disability, is separated from his work as a firefighter shall be entitled to the maximum monthly disability benefit in effect on the date of the filing of his application for such benefit until his disability ceases or until the happening of one or more of the events set forth in subsection (f) of this Code section, provided that:

(1) Such firefighter makes application to the board for such benefit within 12 months of the date on which he is separated from his employment as a firefighter as a result of such total and permanent disability; and

(2) Such firefighter shall have been a member in good standing of the fund for five consecutive years immediately prior to his application for disability.

Such benefit shall be payable from the beginning of the seventh calendar month after the date of disability or the date of application, whichever is later.

(c) Any volunteer firefighter shall be eligible for the disability benefit afforded firefighters under subsection (b) of this Code section upon separation from his appointment as a volunteer firefighter on account of such disability, in the same manner and upon the same conditions such benefits would be available to a firefighter, provided that, in addition, such volunteer firefighter:

(1) Has lawfully become a member of the fund and has been a member in good standing for ten consecutive years immediately prior to his application for a disability benefit; and

(2) Has at least 15 years of creditable service as a firefighter or volunteer firefighter.

(d) No benefit shall be payable under this Code section for any disability which results from or is attributable to:

(1) Chronic and excessive consumption of alcoholic beverages;

(2) Addiction to drugs, the use of which drugs is prohibited in this state by law;

(3) Engagement by the member in any criminal act;

(4) Mental, emotional, or psychological illness or condition;

(5) Injury sustained by the member while serving on active duty in the armed forces or while on active duty in the National Guard or other armed forces reserve unit; or

(6) An illness, disease, or physical injury or abnormality existing or suffered prior to current membership in the fund or the aggravation of such preexisting illness, disease, or physical injury or abnormality.

(e) Once each year during the first five years following the commencement of a disability benefit under this Code section and once in every three-year period thereafter, the board may require a disability beneficiary to undergo a medical examination, such examination to be made at his place of residence or other place mutually agreed upon, by a physician or physicians designated by the board. Such disability benefit recipient himself may request such an examination. The designated physician or physicians shall report to the board, following each examination, the current status and condition of the benefit recipient's disability.

(f) A disabled member's disability benefit shall cease:

(1) If he returns to service with a fire department in this state or any municipality or other political subdivision thereof;

(2) If he refuses to submit to any medical examination required under this Code section; and the benefit shall remain discontinued until the member's withdrawal of such refusal and submission to the requested medical examination, provided that if his refusal continues for one year, all his rights in and to any disability benefit may be revoked by the board;

(3) (A) If, within the first 24 months after the commencement of disability benefits under this Code section, the member does in fact obtain gainful employment in any occupation compensating him, in the case of a firefighter, at 75 percent or more of the compensation for the position he occupied payable at the time of the member's separation from employment because of such disability but increased at the simple rate of 3 percent per annum during the period of such disability or, in the case of a volunteer firefighter, at the rate of $10,000.00 per annum, increased by the simple rate of 3 percent per annum from January 1, 1991.

(B) If, following 24 months after the commencement of disability benefits under this Code section, the board determines that the member either:

(i) Earns in fact in any occupation or, based upon any medical examination, is able to earn in any occupation, in the case of a firefighter, at least one-half of the annual compensation the member was receiving as a firefighter immediately prior to separation from employment or position on account of such disability, increased by the simple rate of 3 percent per annum of the date of separation or, in the case of a volunteer firefighter, the sum of $7,500.00 per annum, increased by the simple rate of 3 percent per annum commencing January 1, 1991; or

(ii) In fact, performs in any occupation or, based upon any medical examination, is able to perform in any occupation substantially all of the duties of any occupation on at least a one-half time basis;

(4) If the board determines, on the basis of any medical examination, that the member has sufficiently recovered from his disability so as again to be able to perform substantially the duties of the position to which he was last regularly assigned prior to the time of separation on account of disability so as to be able to engage in any occupation or gainful employment for which he is reasonably suited by virtue of his background, training, education, and experience; or

(5) When he dies.

(g) The board shall prescribe and furnish a form and procedure for the application for a disability benefit. Upon receipt of an application the board may pass upon and decide whether to grant or deny the application on the basis of the submitted information. The board may also request that additional physicians' reports be submitted by the applicant or may request that the applicant for a disability benefit appear personally before the board. Receipt by the applicant of a disability benefit or payments under the federal Social Security Act or any local pension Acts may be considered by the board as evidence of eligibility for a disability benefit under this Code section.

(h) Notwithstanding the provisions of subsection (b) of Code Section 47-7-124, no action shall be brought or pending action maintained contesting any determination of the board with respect to any matter under this Code section or any predecessor statute unless such action is or had been initiated within one year after the determination of the board.

(i) (1) Except as otherwise provided in paragraph (3) of this subsection, effective April 1, 1989, the maximum monthly disability benefit for any person who had retired on disability on or after July 1, 1988, shall be $335.00 per month commencing April 1, 1989.

(2) Except as otherwise provided in paragraph (3) of this subsection (i), effective April 1, 1989, the monthly disability benefit to which any person who had retired before July 1, 1988, would be otherwise entitled shall be increased by the amount of $120.00 per month commencing April 1, 1989.

(3) Effective on April 1, 1989, the monthly disability benefit to which any person who retired on disability before April 1, 1989, would be otherwise entitled shall be increased by $120.00 per month commencing April 1, 1989, but such increase shall be paid only for the number of months between July 1, 1988, and April 1, 1989, during which such person received disability benefits after which the payments pursuant to this paragraph shall cease.

(j) (1) Effective July 1, 1990, the maximum monthly disability retirement benefit for any person who retires under this Code section on or after that date shall be $375.00.

(2) Effective July 1, 1990, the maximum monthly retirement benefit which would otherwise be payable to persons retired under this Code section prior to July 1, 1990, shall be increased in the amount of $40.00 per month.

(3) Effective July 1, 2000, the monthly benefit for any member who retires under this Code section shall be no less than $500.00.

(k) Any other provision of this Code section to the contrary notwithstanding, no member who is an active member of the fund on July 1, 1993, and no member who becomes an active member of the fund or who again becomes an active member of the fund on or after July 1, 1993, shall be entitled to any benefits under this Code section; provided, however, that any person who is receiving benefits pursuant to the provisions of this Code section on such date shall continue to be eligible to receive such benefits under the terms and conditions provided in this Code section; provided, further, that any member who has timely given notice to the board or who has timely made application to the board for disability benefits in accordance with this Code section prior to July 1, 1993, shall, upon approval of the application for such benefits, continue to be eligible for such benefits pursuant to the provisions of this Code section.



§ 47-7-103. Benefits payable to a named beneficiary upon death of active member before benefits have commenced or before benefits equal to active member's dues have been paid; benefits payable upon death of retired member before benefits have commenced or before benefits equal to the retired member's dues have been paid

(a) In the event of the death of an active member who has not commenced receiving any benefits under this chapter, up to five selected beneficiaries of such deceased member shall be entitled to be paid the amount of $5,000.00 split equally among the selected beneficiaries, upon any selected beneficiary making proper application to the executive director of the fund. Such application shall be accompanied by a certified copy of the death certificate of the deceased member and such other information as may be required by the board.

(b) In the event of the death of a retired member of the fund who has not elected survivor benefits under Option A or B as provided for in subsection (d) of Code Section 47-7-100 and who has commenced receiving benefits under this chapter, but who has not received total benefits in an amount equal to $5,000.00, up to five beneficiaries selected by the member shall be entitled to receive an equally apportioned amount from the difference between $5,000.00 and the amount of benefits received by such deceased member, upon making application as provided for in subsection (a) of this Code section.



§ 47-7-104. Benefits payable to volunteer firefighters erroneously found to be eligible for such benefits

Any other provisions of law to the contrary notwithstanding:

(1) Any person who served as a volunteer firefighter prior to March 3, 1955, and who began receiving retirement benefits at a later date from the fund, based on the board of trustees' belief that such person was eligible for such benefits, but whose retirement benefits were ceased or canceled by the board of trustees based upon its subsequent realization that such person was not in fact eligible for such benefits; or

(2) Any person who left service as a volunteer firefighter after receiving written notice from the executive director of the fund that such person was eligible for retirement benefits except for not having reached the age of 60 years, which written notice was later determined by the board to be erroneous,

shall be eligible to receive the retirement benefits under this chapter in the same manner as if such service had been rendered in a class nine or better fire department, regardless of the fact that such service was not rendered in a class nine or better fire department.



§ 47-7-105. Refund of contributions upon withdrawal from the fund

Upon proper application and approval of the board, any member who withdraws from the fund shall be paid all the moneys such individual contributed to the fund, less 5 percent. Any refunds granted under this Code section or any other provision of this chapter shall be without interest.






Article 7 - Miscellaneous Provisions

§ 47-7-120. Reduction of benefits upon determination that available moneys are insufficient; liability of members of the board for such reductions

If the moneys provided by this chapter are not sufficient at any time to enable the board to pay each person his benefits in full under this chapter, then those persons entitled to benefits shall be paid an equal amount, which, in the opinion of the board, the fund may provide. In no such event shall the board or any member of the board be liable to any beneficiary for any deficiencies in payments under this chapter.



§ 47-7-121. Vesting of rights to benefits

Benefits under this chapter shall be subject to future legislative change and revision and no member of this fund or any other persons shall be deemed to have any vested right to any benefits, except as may be provided in Code Section 47-7-100.



§ 47-7-122. Exemption of benefits under this chapter from garnishment, attachment, or other process; exemption from taxation; assignment of such benefits

Benefits under this chapter shall not be subject to attachment, garnishment, levy, or other legal process against the firefighter, volunteer firefighter, or a designated beneficiary entitled to receive such benefits; nor shall such benefits or rights be assignable unless specifically provided for in this chapter. Benefits under this chapter are expressly declared to be exempt from any and all taxation, whether imposed by any state, county, municipality, or other political subdivision.



§ 47-7-123. Exemption of assets of the board from taxation

The assets of the board, whether in the form of cash, securities, or real property, shall be deemed to be public property and exempt from any and all taxation, whether imposed by the state, or by any county, municipality, or political subdivision of this state.



§ 47-7-124. Disposition of funds abandoned by members separated from the service; notice; limitation on asserting certain claims; venue

(a) No claim shall be made against the fund for benefits or the return of contributions after the lapse of seven years from the date on which the executive director of the fund shall have mailed by first-class mail to the last known address of the firefighter or volunteer firefighter or other person eligible therefor, as such address is reflected by the records of the fund, a written notice that the firefighter or volunteer firefighter or other eligible person is or may be eligible for such benefits or return of contributions; and, in the event any claim for benefits or the return of contributions is barred in accordance with this subsection, the amounts thereof shall be the property of the Georgia Firefighters' Pension Fund. The bar period prescribed by this subsection shall not begin to run with respect to a firefighter or volunteer firefighter on leave of absence who has elected to leave his or her contributions in the fund until the failure of the firefighter or volunteer firefighter to provide written confirmation of his or her election to remain on leave of absence within 60 days of a not more frequent than biennial request for such confirmation mailed to the last known address of such firefighter or volunteer firefighter, as such address is reflected by the records of the fund.

(b) No action shall be brought contesting any determination of the board with respect to eligibility for membership or continued membership in the fund, creditable service, eligibility for retirement or disability benefits, the amount of retirement or disability benefits payable, or the termination or suspension of retirement or disability benefits after the expiration of 60 days from the date on which written notice of the final determination of the board is mailed by first-class mail to the last known address of the firefighter or volunteer firefighter or of the designated representative thereof, as such address is reflected on the records of the fund; and no court shall have jurisdiction of any action brought after the expiration of such period. The written notice provided for in this subsection shall contain notice of the limitation established by this subsection.

(c) Any other provision of law notwithstanding, no action shall be brought or claim asserted by the board of trustees or on its behalf after April 1, 1989, against any person on account of the payment during the period July 1, 1984, through June 30, 1988, to any person otherwise eligible to receive disability benefits (hereinafter "disability retiree") of an amount in excess of the disability benefits to which such disability retiree was lawfully entitled where such excess payment resulted from the erroneous determination by the board of trustees of the maximum monthly disability benefit payable to such disability retiree. After April 1, 1989, any such claim described in the foregoing sentence shall be forever barred.

(d) The venue for actions arising under this chapter brought against the board or the fund in superior court, including, but not limited to, a judicial review of a final decision of the board, shall be in the superior court of the county of domicile of the board.



§ 47-7-125. Availability of records of local departments to board; confidentiality

Upon request, an authorized representative of the board shall have the power to inspect and copy or make extracts from the records of any fire department or volunteer fire department concerning any member of the fund or applicant for membership. It shall be the duty of the custodian of such records for the fire department or volunteer fire department to make such records available to an authorized representative of the board at the location at which such records are normally kept. Information so obtained by the board shall not be disclosed by the board except in connection with a matter involving the member or applicant for membership to whom the records relate.



§ 47-7-126. Penalty for false statements or falsified records; correction of errors by the board

(a) Any person who knowingly makes any false statements or falsifies or permits to be falsified any records of the fund in an attempt to defraud the fund shall be guilty of a misdemeanor of a high and aggravated nature and, upon conviction thereof, shall be punished by a fine not to exceed $2,000.00, imprisonment for up to 12 months, or both.

(b) On and after July 1, 2015, if the board finds, after notice and opportunity for a hearing conducted in accordance with the procedure for contested cases under Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," that any person on or after July 1, 2015, has knowingly:

(1) Made a material false statement or falsified or permitted to be falsified any records of the fund or documents of the fund in an attempt to defraud the fund;

(2) Obtained or continued membership in the fund while not eligible to become or remain a member of the fund;

(3) Obtained benefits that he or she is not entitled to receive; or

(4) Obtained benefits in an amount greater than he or she is entitled to receive,

the board may order that such person shall forfeit all rights and benefits that he or she may be entitled to under the fund. Any person who is aggrieved or adversely affected by a final action of the board under this subsection shall have the right of judicial review in the superior courts.

(c) If any change or error in the records of the fund results in any member or beneficiary receiving from it more or less than such member or beneficiary would have been entitled to receive had the records been correct, the board shall have the power to correct such error and to adjust the payments as far as is practicable and in such manner that the actuarial equivalent of any additional benefit to which such member or beneficiary was correctly entitled shall be paid or in such manner that any excess payment shall be recovered.



§ 47-7-127. "Alternative investments" defined; code of ethics

(a) As used in this Code section, the term "alternative investments" means the following investments:

(1) Privately placed investment pools, including, without limitation, private investment funds, such as:

(A) Leveraged buyout funds;

(B) Mezzanine funds;

(C) Workout funds;

(D) Debt funds;

(E) Venture capital funds;

(F) Merchant banking funds; and

(G) Funds of funds and secondary funds that include investments in privately placed investment pools described in this paragraph, in each case whether structured as a partnership, limited liability company, trust, corporation, joint venture, or other entity or investment vehicle of any type; organized or operating in one of the states or territories of the United States or outside the United States; invested in the United States or outside the United States or any combination thereof; or as investments of the type described in paragraph (2) of this subsection or other investments of any type or any combination thereof;

(2) Private placements and other private investments, including without limitation:

(A) Leveraged buyouts;

(B) Venture capital investment;

(C) Equity investments, including, without limitation, preferred and common stock;

(D) Warrants;

(E) Options;

(F) Private investments in public securities;

(G) Recapitalizations;

(H) Privatizations;

(I) Mezzanine debt investments;

(J) Distressed debt and equity investments, including, without limitation, cases in which the investor may take control of the issuer;

(K) Other debt investments, whether secured or unsecured, senior or subordinated, recourse or nonrecourse, convertible, or otherwise;

(L) Convertible securities;

(M) Receivables;

(N) Interests, as such term is referred to in Sections 501 and 502 of Title 11 of the United States Code;

(O) Claims, as such term is defined in paragraph (5) of Section 101 of Title 11 of the United States Code;

(P) Debt and equity derivative instruments of all types; and

(Q) All other debt and equity private placements of all types, in each case whether issued by a partnership, limited liability company, trust, corporation, joint venture, or other entity or vehicle of any type or whether the issuer is organized or does business in one of the states or territories of the United States or outside the United States; and

(3) Any distribution in kind received by the fund in connection with any investment described in paragraphs (1) and (2) of this subsection.

(b) In addition to the eligible investments authorized by Code Section 47-20-82, and without applicability of any restrictions set forth in Code Sections 47-20-83 and 47-20-84, the fund is authorized to invest in alternative investments in accordance with the provisions of this Code section. Further, when provisions of Code Section 47-20-83 or 47-20-84 or any provisions of this article other than this Code section limit a particular form of investment to a certain percentage of fund assets, the denominator will include alternative investments with all other investments, but the numerator for any such calculation will not include any alternative investments, even if any such alternative investment is of a like kind as the investments that are included in the numerator.

(c) An alternative investment may not exceed in any case 20 percent of the aggregate amount of:

(1) The capital to be invested in the applicable private pool, including all parallel pools and other related investment vehicles established as part of the investment program of the applicable private pool; and

(2) The securities being issued in the applicable private placement, in each case determined at the time such alternative investment is initially either made or committed to be made, as applicable, but taking into consideration any investments that have previously been or are concurrently being made or committed to be made.

Each alternative investment by the fund shall have previously been or shall be concurrently made or committed to be made by at least four other investors not affiliated with the issuer. Such four other investors shall be investing on substantially the same terms and conditions as those applicable to the investment by the fund to the extent such other investors are similarly situated with the fund. Alternative investments shall only be made in private pools and issuers that have at least $100 million in assets, including committed capital, at the time the investment is initially made or committed to be made by the fund.

(d) Alternative investments by the fund may not in the aggregate exceed 5 percent of fund assets at any time. The board shall have the discretion to designate whether any investment that is permitted to be made as an alternative investment pursuant to this Code section and is also permitted to be made as an investment pursuant to Code Section 47-20-83 shall be treated for purposes of the 5 percent limitation and otherwise as an alternative investment made pursuant to this Code section or as an investment made pursuant to Code Section 47-20-83. If the fund is not in compliance with the limitations imposed by this subsection, it shall make a good faith effort to come into compliance within two years and in any event as soon as practicable thereafter; provided, however, that during any period of noncompliance the fund shall not increase the percentage of its assets committed to be invested in alternative investments but shall be permitted during such period to continue to make investments as required by the then existing commitments of the fund to alternative investments made before the period of noncompliance.

(e) (1) As used in this subsection, the term "proprietary information" means information which meets all of the following criteria:

(A) The information is known outside the portfolio manager only to actual and potential investors who have signed a nondisclosure agreement prior to receiving any information, which nondisclosure agreement is required to be signed by participants in the investment, and breach of confidentiality by the investors would be grounds for terminating the investment contract between the investor and the portfolio manager;

(B) The information collected by the portfolio manager requires specialized expertise and experience to research companies in which the firm invests, the market for those companies, and their competitors. The portfolio manager has its own proprietary means of selecting companies in which to invest and for packaging portfolios for the limited partners, and research processes, methodologies and qualitative analysis of the data are unique and specialized in each firm's organization. Additional value may be added to the information with analysis, assessment, and conclusions, which serve as the basis for the investor's decision to invest in a portfolio; and

(C) The portfolio manager guards the secrecy and confidentiality of the information in their proprietary databases during all phases of its work, including research, analysis, marketing, and dissemination and access to the information within the portfolio manager or partnership is limited to the researchers, analysts, and senior management of the general partner who put the information together for the limited partners and the limited partners and the persons in their financial operations who have signed the nondisclosure agreement.

(2) In addition to those records identified in Code Section 47-1-14, and notwithstanding to provisions of Code Section 50-18-72, proprietary information shall be exempt from public disclosure for a period of two years from the date the fund enters into a nondisclosure as provided in paragraph (1) of this subsection.

(3) The fund shall make publicly available the following nonproprietary information after a period of one year from the date such records were created:

(A) The name of any alternative investment in which the fund has invested; excluding, in the case of an alternative investment in a privately placed investment pool, any information concerning the investments made by such privately placed investment pool;

(B) The date the fund first invested in an alternative investment described in paragraph (1) of this subsection;

(C) The aggregate amount of money, expressed in dollars, the fund has invested in alternative investments as of the end of any fiscal quarter;

(D) The aggregate amount of money and the value of any in kind or other distribution, in each case, expressed in dollars, the fund received from alternative investments;

(E) The aggregate internal rate of return or the result under any other such standard used by the fund in connection with alternative investments for the asset class and for the period for which the return or standard was calculated; and

(F) The remaining aggregate cost of alternative investments in which the fund has invested as of the end of any fiscal quarter.

(4) The provisions of this Code section shall not restrict access to information and records under process of law or by officers otherwise entitled to them for official purposes, but such information and records shall have the same confidential status under process or with such officers as it does in the hands of the fund, and such officers shall respect such confidentiality to the extent consistent with their separate powers and duties.

(5) On the first Monday in March of each year, the executive director of the board shall provide a report to the Governor and the chairpersons of the House and Senate standing committees on retirement detailing the performance of the investments made pursuant to this Code section including, without limitation, a clear statement of the aggregate loss or profit on such investments for the preceding year. This paragraph shall not be construed so as to require the disclosure of any information otherwise protected by this subsection.

(f) The board shall adopt a code of ethics for the consideration of and investment in and disposition of alternative investments.

(g) Funds invested pursuant to this Code section and any return on such investment shall remain funds of this fund.









Chapter 7A - Georgia Class Nine Fire Department Pension Fund



Chapter 8 - Superior Court Judges Retirement Fund of Georgia; Senior Judges (Emeritus)

Article 1 - Creation, Administration, and Management of the Assets of the Fund

§ 47-8-1. Creation of the office of senior judge of the superior courts

There is created the office of senior judge of the superior courts. Any judge of the superior court who was appointed judge of the superior courts, emeritus prior to December 31, 1976, is redesignated as senior judge of the superior courts effective December 31, 1976. Any judge of the superior courts who is eligible for appointment as judge of the superior courts, emeritus on December 31, 1976, or who becomes eligible after that date shall be designated as senior judge of the superior courts upon accepting such appointment.



§ 47-8-2. Creation of the Superior Court Judges Retirement Fund of Georgia; trustees of the fund; payment to the fund

There is created the Superior Court Judges Retirement Fund of Georgia. The trustees of the fund shall be the Governor, the state treasurer, and an appointee of the Governor who is not the Attorney General. All payments to this fund shall be made to the board of trustees.



§ 47-8-3. Power of trustees to make rules and regulations for administration of the fund

The trustees of this fund are authorized to make such rules and regulations as are not inconsistent with this chapter for the proper administration of this chapter.



§ 47-8-4. Power of trustees to invest moneys of the fund

The trustees of this fund shall have authority to invest any of the moneys received under this chapter in such manner as funds of the Employees' Retirement System of Georgia are invested and reinvested.



§ 47-8-5. Annual audit of the fund

The state auditor is authorized to make an annual audit of the fund.



§ 47-8-6. Administration of the fund

The trustees shall contract with the Employees' Retirement System of Georgia for the administration of the fund.






Article 2 - Membership in and Contributions to the Fund

§ 47-8-20. Membership in the fund; effect of contributions on eligibility for benefits and participation in the fund; payment of contributions for service rendered before becoming a member

(a) All judges of the superior courts of this state who qualify under this chapter shall be eligible to participate in the fund. In order to be eligible to receive the benefits provided by this chapter, a judge of the superior court must begin making the contributions required by this chapter by December 31, 1964, or within 90 days after taking office as judge of the superior court, whichever date is later. Any judge who fails to begin making the contributions required by this chapter within the time required by this Code section shall be forever barred from participating in the fund.

(b) Any judge of a superior court who desires to qualify under this chapter to participate in the fund shall, as a prerequisite to such participation, pay into the fund a sum of money equal to the contributions required by this chapter from the date of the beginning of his service as judge of a superior court until the date such sum of money is paid into the fund. At the same time he shall pay into the fund an amount of money equivalent to 6 percent simple interest on such sum of money for each year from the beginning of his service as a judge of a superior court until the date the contributions are paid into the fund.



§ 47-8-21. When payments shall be made to the fund

Judges making payments to the fund shall make their payments at such time and at such regular intervals, at least every six months, as may be fixed by the trustees of the fund.






Article 3 - Eligibility for Appointment as Senior Judge

§ 47-8-40. Eligibility for appointment to the office of senior judge; salary; creditable service

(a) Any judge of a superior court of this state who is in at least his nineteenth year of service as judge of a superior court or who had been in service as a superior court judge for 19 years as of March 9, 1945, and who is still in such service shall be eligible for appointment as a senior judge under this chapter, provided that he has made payments under Code Section 47-8-43 for at least 19 years. Service as district attorney of a judicial circuit; as judge of or solicitor of a city court, county court, or any court of record of the state from which an appeal may be taken directly to the Court of Appeals of Georgia; membership in the General Assembly; or service in the armed forces of the United States occasioned by the national emergencies of World War I, World War II, or the Korean Conflict shall be allowable in computing the required 19 years of service, provided that at least four years have been served as judge of a superior court. Credit for service in the General Assembly shall be for the entire term of office to which such person was elected and served.

(b) Any judge of a superior court who has reached 68 years of age and who is in at least his tenth year of service as a judge of a superior court shall be eligible for appointment as a senior judge.

(c) Any judge of a superior court who has been in service as a judge of a superior court for ten years and who becomes disabled and is unable to continue his duties as judge of the superior court shall be eligible for appointment as senior judge upon presentation of satisfactory evidence of such disability to the board of trustees and a recommendation of appointment by a majority of the board of trustees.

(d) Any judge of a superior court who has reached age 65 and has completed ten years of actual service as judge of a superior court, as distinguished from creditable service, shall be eligible for appointment to senior judge and for early retirement at one-half of the salary paid to superior court judges, provided that he has made the payments required under Code Section 47-8-43.

(e) Any former judge of a superior court who has reached the age of 75, who has served 16 years as judge of a superior court, who reached the age of 68 while serving such 16 years as judge of the superior court, and who has also served four years in the General Assembly prior to his service as judge of the superior court shall be eligible for appointment by the Governor to the office of senior judge. Such person shall be required by the board of trustees to pay into the retirement fund a sum equal to 5 percent of the salary received by such judge from March 9, 1945, to the time he reached 68 years of age. Such person, when so appointed by the Governor, shall receive a salary equivalent to one-half of the salary then being paid to the judge of the superior court of the circuit in which he served and his actual expense incurred while holding court in a county other than that of his residence, provided that the sum to be received shall not exceed $4,000.00 per annum.

(f) Any other provision of this chapter to the contrary notwithstanding, any judge of a superior court of any circuit who, during a term of office to which he was elected, resigned for the purpose of entering the armed forces of the United States during World War II, who did enter the armed forces, and who thereafter resumed duties as a judge of a superior court of his judicial circuit during the term of office to which he had been elected shall, for all purposes, be considered to have been continuously in service as judge of the superior court during that whole term of office. The whole of that term of office shall be considered in computing his period of service for all purposes under this chapter.

(g) Military service time in the armed forces of the United States during time of war shall be computed in addition to all other service under the terms of this chapter.

(h) In granting credit for service in the armed forces of the United States, one year of credit shall be granted for each year or fraction of a year of such service.

(i) From and after March 13, 1957, any service as an assistant district attorney of a judicial circuit, which office is provided for by law, or as a district attorney pro tempore pursuant to Code Section 15-18-5 shall be allowable in computing years of service as a judge of the superior court under this Code section, provided that sums due under this chapter for such service have been paid.



§ 47-8-41. Eligibility for appointment as a senior judge or retirement; salary or benefits; creditable service

(a) Any judge of a superior court of this state who is in at least his nineteenth year of service as a judge of a superior court of this state, any service as district attorney of a judicial circuit, as a judge of or solicitor of a city or county court of this state, or membership in the General Assembly or service in the armed forces of the United States occasioned by the national emergencies of World War I, World War II, or the Korean Conflict, or assistant district attorney or district attorney pro tempore as herein provided, being allowable in computing such 19 years' service, provided at least one complete term or its equivalent number of years in two or more terms have been served as judge of a superior court of this state or who has already been in service for 19 years as a judge of a superior court of this state on March 9, 1945, and who is still in service as such officer, shall be eligible for appointment at his pleasure and shall be eligible to receive the benefits now or hereafter offered judges of the superior courts, provided that the General Assembly retirement service credit shall be for the entire term of office to which such person was elected and served.

(b) Any judge of a superior court of this state qualifying under any one of the following provisions shall be eligible to retire at his pleasure and shall be eligible to receive one-half of the salary now or hereafter paid to judges of the superior courts by the state:

(1) He has reached the age of 65 years and has completed ten years of service as a judge of the superior courts of this state, as distinguished from creditable service, and has for the period of his service as such judge made payments to the fund at the rate herein specified, and has been appointed under this chapter as a senior judge of the superior courts, as provided in Code Section 47-8-40; or

(2) Any judge of a superior court of this state who has been in service as a judge of the superior court for at least ten years and who becomes disabled from continuing his duties as judge of the superior court and who shall have attained the age of 62 years, satisfactory evidence of such disability having been presented to the board of trustees and a recommendation of appointment having been made by a majority of the board.



§ 47-8-42. Eligibility for retirement; benefits

No judge shall be eligible for benefits under this chapter unless he has qualified under one of the following provisions:

(1) Retirement at two-thirds' the salary paid to superior court judges:

(A) Any judge of a superior court of this state who is in at least his nineteenth year of service as a judge of the superior court computed as provided in this chapter; or

(B) Any judge of a superior court already in service for 19 years on March 9, 1945, as a judge of a superior court and who is still in service as such officer.

(2) Retirement at one-half of the salary paid to superior court judges:

(A) Any judge of a superior court of this state who has attained the age of 65 years and who has completed ten years of actual service as a judge of a superior court; or

(B) Any judge of a superior court who has been in service as a judge of a superior court for at least ten years and who becomes disabled from continuing his duties as judge of the superior court, who shall have attained the age of 62 years, satisfactory evidence of such disability having been presented to the board of trustees and a recommendation of appointment having been made by a majority of the board.



§ 47-8-43. Payments by superior court judges to the fund

(a) Any judge of a superior court shall be permitted to pay into the fund the amount of 5 percent of the salary paid to such judge by the state and any such judge who makes payment into this fund shall be eligible to retire from office as a senior judge at a salary of two-thirds of the salary now or hereafter paid to judges of the superior courts by the State of Georgia, provided he meets the following conditions:

(1) He is in at least his nineteenth year of service as a judge of the superior courts of this state or has already been in service for 19 years as a judge of the superior courts of this state on March 9, 1945, and has been appointed as a senior judge as provided in Code Section 47-8-40;

(2) He has for a period of 19 years made payments to the fund at the rate specified in this Code section. However, all judges who are over 50 years of age shall be eligible to retire when they have attained the age of 68 years at two-thirds' the salary paid by the state to such judges, provided such judges have served for at least 19 years and have made payments to the fund at the rate therein specified until they reached the age of 68 years, such payments to commence from March 9, 1945, provided that any judge who shall, by virtue of the amendment of this chapter approved February 16, 1950, be made eligible for appointment as a senior judge and who shall not have made payments to the Superior Court Judges Retirement Fund of Georgia at the time of the passage of such amendment shall be required to pay into the fund the amount fixed by this chapter for each of the years that such judge has served as a superior court judge from January 1, 1951, up to and including the year that such judge may be appointed as a senior judge, provided such judge has served at least four years in one complete term or its equivalent number of years in two or more terms as judge of the superior courts. Any superior court judge, in order to qualify under this Code section, who has previously served as district attorney shall have contributed to the District Attorneys Retirement Fund from the date of the enactment of the District Attorneys Retirement Fund or from the time such judge became a district attorney, whichever is the later date. In the event that a judge shall receive credit under this subsection for service as a district attorney, the board of trustees of the District Attorneys Retirement Fund is authorized and directed to transfer the amounts which such judge has contributed to such fund to the Superior Court Judges Retirement Fund of Georgia; and

(3) Any other provisions notwithstanding, any judge of the superior courts who had not made payments to the Superior Court Judges Retirement Fund of Georgia at the time of the passage of the amendment of this chapter, approved February 16, 1950, and who is in his nineteenth year of service as a judge of the superior courts, district attorney, or judge or solicitor of a state, county, or city court or any court of record of the State of Georgia from which an appeal may be taken directly to the Court of Appeals of Georgia, shall make payments as provided by law to the Superior Court Judges Retirement Fund of Georgia from January 1, 1951, to the date of appointment as a senior judge under this chapter, provided that nothing in this subsection shall be construed so as to authorize the refund of any amounts previously paid into the Superior Court Judges Retirement Fund of Georgia.

(b) All judges of the superior courts shall be permitted to pay into the fund the amount of 5 percent of the salary paid to such judges by the State of Georgia and any of such judges who have made payment to this fund shall be eligible to retire from office as senior judge at a salary of one-half of the salary now or hereafter paid to judges of the superior court by the State of Georgia, provided he meets either of the following conditions:

(1) He has reached the age of 65 years and has completed ten years of service as a judge of the superior courts of this state, as distinguished from creditable service, and has for the period of his service as such judge made payments to the fund at the rate specified in this subsection and has been appointed as a senior judge of the superior courts, as provided in Code Section 47-8-40; or

(2) He has for a period of ten years made payment to such fund at the rate specified in this subsection and is prevented because of incapacity from continuing his duties as judge of the superior courts and has been appointed as a senior judge, as provided in Code Section 47-8-40, provided that any amount accruing prior to December 11, 1953, may be paid at such times as the board of trustees of the Superior Court Judges Retirement Fund of Georgia may direct.



§ 47-8-44. Payment of contributions on behalf of superior court judges

(a) On and after July 1, 1980, the employer shall pay to the fund on each and every payroll period employee contributions on behalf and to the credit of such judges of the superior court in an amount equal to the amount which would be paid to the annuity savings fund pursuant to Code Section 47-2-54 if the judge of the superior court were a member of the Employees' Retirement System of Georgia. Such judges of the superior courts shall continue to have deducted from their state salaries the additional amount of employee contributions required by this chapter.

(b) The monthly employee contributions made by the employer on behalf of a judge of the superior courts as provided in subsection (a) of this Code section shall be used in the computation of the judge's state salary for the computation of retirement benefits.

(c) With respect to any senior judges who have retired or who will retire in the future, the employee contributions paid by the employer on behalf of an active judge of the superior court as provided in subsection (a) of this Code section shall be included in current salary and used for the purpose of computing the monthly retirement benefits provided by this chapter. The monthly retirement benefit of each heretofore retired senior judge shall be increased accordingly, effective July 1, 1980.

(d) All members shall retain, have, and be subject to all other rights, privileges, obligations, and duties provided for by other provisions of this chapter; and all such other provisions shall remain of full force and effect with respect to any matter not specifically provided for in this Code section.



§ 47-8-45. Credit for service rendered during the year in which a superior court judge would become eligible for retirement and appointment as a senior judge

In computing the number of years of service, wherever necessary to become eligible for appointment and retirement under this chapter, the entire year in which a superior court judge would become eligible shall be computed as a part of the required number of years of service, although actually he served for only a part of that year.






Article 4 - Appointment as Senior Judge; Compensation and Duties

§ 47-8-60. Appointment to the office of senior judge; resignation from the office of superior court judge

The Governor shall appoint to the position of senior judge anyone eligible under this chapter who advises the Governor in writing that he desires to resign from the office of judge of the superior courts and accept appointment as a senior judge. Upon such appointment by the Governor and issuance of the commission by the Governor, the resignation shall automatically become effective.



§ 47-8-61. Term of office as senior judge; power of Governor to call upon senior judges to serve as superior court judges

All persons appointed as senior judges under this chapter shall hold such office for life. The Governor may call upon such judges to serve as judges of the superior courts when the regular judge for some reason is unable to serve. Such judges are also authorized to serve in the superior courts as may be otherwise provided by law.



§ 47-8-62. Salaries paid to senior judges

Except as otherwise provided, a senior judge shall receive from the state an annual salary equal to two-thirds of the salary provided by law to be paid by the state to a judge of the superior court at the time of his appointment to the position of senior judge under this chapter. In addition to this salary, a senior judge shall receive from the counties of the circuit of which he had lately been judge a salary equal to two-thirds of the amounts which had been paid to him as judge by those counties at the time of his resignation as judge of the superior court and his appointment as senior judge.



§ 47-8-63. Duties of senior judges generally

It shall be the duty of the senior judges to consult with the Justices of the Supreme Court and the Judges of the Court of Appeals and to advise and assist each of such courts in the revision of the rules of practice of such courts and in handling the administrative duties now or hereafter placed upon such courts or the members thereof by law. It shall also be the duty of the senior judges to consult with the Attorney General and the assistants to the Attorney General upon legal matters, when their advice and consultation are requested.



§ 47-8-64. Service as superior court judge; compensation

Senior judges may serve as judges of the superior courts as provided for in Chapter 1 of Title 15 or as otherwise provided by law. A senior judge serving as judge of the superior court shall be compensated as provided for in Code Section 15-1-9.2 or as otherwise provided by laws enacted after July 1, 1989; and such compensation for such service shall not affect, diminish, or otherwise impair the payment or receipt of any retirement or pension benefits of such judge.



§ 47-8-65. Retention of office as a senior judge despite nonresidency; power to preside as a judge during the period of nonresidence

(a) Any other provision of law to the contrary notwithstanding, any person who has been appointed to the office of senior judge under this chapter and who is (1) 65 years of age or older or (2) any person who, after being appointed to the office of senior judge under this chapter, becomes disabled from continuing his official duties as a senior judge may become a nonresident of this state and may upon a doctor's order retain his office as a senior judge despite his nonresidence in the state and may continue to receive his retirement salary as a senior judge under this chapter. The disability of a senior judge shall be determined under the procedure specified in subsection (c) of Code Section 47-8-40.

(b) No senior judge who is a nonresident of the state shall preside in any court of this state while a nonresident.



§ 47-8-66. Suspension of appointment to the office of senior judge while eligible for or holding an office of profit or trust under the Constitution of the United States or the Constitution of Georgia

Reserved. Repealed by Ga. L. 1994, p. 722, § 2, effective July 1, 1994.



§ 47-8-67. Election of survivors benefits coverage; contributions required for such coverage; effect of such coverage on appointment to the office of senior judge; amount of survivors benefits

(a) Any superior court judge holding office on March 11, 1970, shall have the option, which must be exercised, if at all, by not later than July 1, 1970, of electing to have his surviving spouse receive for the remainder of her life a benefit which, except as otherwise provided in subsection (c) of this Code section, shall be equal to the salary such judge would have received had he lived and been appointed senior judge, subject to the following conditions:

(1) Any judge so electing shall pay an amount equal to 2 percent of his or her state salary for each year of prior service as a judge of superior court up to the time of such election and shall thereafter contribute, in addition to the 5 percent contribution required by this chapter, 2 percent of the salary paid to him or her by the state. Such amount shall be deducted from such salary by The Council of Superior Court Judges of Georgia and deposited into the retirement fund; and

(2) Any judge so electing shall not be eligible for appointment as senior judge until he is at least 60 years of age, except that he may be appointed senior judge before reaching such age as a result of disability as provided in subsection (c) of Code Section 47-8-40.

(b) Any person who becomes a superior court judge after June 30, 1968, and who is eligible for appointment as senior judge shall have the option provided in subsection (a) of this Code section, which must be exercised, if at all, within 60 days after becoming a superior court judge. All requirements and other provisions of this Code section shall apply to any superior court judge exercising this option.

(c) Upon the death of any superior court judge who has made the election provided for in subsection (a) of this Code section and who was at the time of his death (1) serving as a senior judge, (2) eligible for appointment as a senior judge, or (3) otherwise eligible for appointment as a senior judge except for not having attained age 60, his surviving spouse shall receive for the remainder of her life a monthly benefit equal to the salary as a senior judge which he was drawing or which he was eligible to draw at the time of his death or which he would have been eligible to draw had he lived and been appointed a senior judge, provided that if his surviving spouse is younger than such judge and has not been married to him for at least 20 years, the benefit paid to the surviving spouse shall be converted to the actuarial equivalent on the age attained by the surviving spouse at the time of the judge's death based on actuarial tables adopted by the trustees of the fund as recommended by an actuary selected by such trustees.

(d) No provision of this chapter shall be construed so as to require any superior court judge exercising the option provided by this Code section to be holding office as a superior court judge in order to be eligible for appointment as a senior judge; and, if otherwise qualified in accordance with this chapter, any such judge shall be entitled to be appointed as a senior judge, subject to the requirements of this Code section, whether or not he is holding office at the time of his appointment.

(e) Any superior court judge who has elected to exercise the option provided for in this Code section shall have until July 1, 1970, to rescind such action and to withdraw from the program of benefits provided for in this Code section. If any superior court judge elects to rescind such action, he shall so notify the trustees of the fund, in writing, prior to July 1, 1970. If such action is rescinded, there shall be refunded to any such judge all contributions which he has made toward the program of benefits, less any administrative costs and expenses incurred by the fund and less any costs and expenses for any accrued benefits enjoyed by any such superior court judge during his participation in the program prior to his withdrawal.



§ 47-8-68. Withdrawal of payments to the fund; effect on right to participate in the fund

Any superior court judge may, after 30 days' written notice to the trustees of this fund, withdraw his total payments, without interest, from the fund; and his right to participate in the benefits under this chapter shall cease, unless the age of such judge is such that he could resume payments for a period of 20 continuous years.



§ 47-8-69. Withdrawal of payments to the fund by superior court judges who have been disqualified or resigned from office; payments upon the death of a superior court judge

Any superior court judge who resigns or otherwise becomes disqualified to hold such office shall be entitled to withdraw the total amount, without interest, which he has paid to the fund. If any such judge dies, the total amount, without interest, paid by him to the fund shall be paid to his surviving spouse or, if none, to his personal representative. In the case of any such judge who was receiving benefits from this fund at the time of his death and who has not received the total amount, without interest, paid by him to the fund, his surviving spouse or, if none, his personal representative shall receive from the fund the remainder of his payments to the fund. The employee contributions paid by the employer to the fund on behalf of a judge of the superior courts, as provided in subsection (a) of Code Section 47-8-44, after July 1, 1980, shall be considered to be payments made by the judge.






Article 5 - Miscellaneous Provisions

§ 47-8-80. Effect of sufficiency of the fund on payment of retirement benefits; order of liability for payment of benefits

The state shall pay benefits under this chapter to all superior court judges who are eligible for retirement under this chapter without regard to the sufficiency of the fund to pay such benefits. Prior to any withdrawal against general funds of the state for payment of benefits, all interest and moneys earned and accumulated by investment pursuant to Code Section 47-8-4 shall be disbursed as benefits. The employee contributions paid by the employer to the fund on behalf of a judge of the superior courts, as provided in subsection (a) of Code Section 47-8-44, after July 1, 1980, shall be considered to be payments made by the judge.









Chapter 9 - Superior Court Judges Retirement System; Senior Judges



Chapter 10 - Trial Judges and Solicitors Retirement Fund

§§ 47-10-1 through 47-10-132.

Reserved. Repealed by Ga. L. 1998, p. 513, § 2, effective July 1, 1998.






Chapter 11 - Judges of the Probate Courts Retirement Fund of Georgia

Article 1 - General Provisions

§ 47-11-1. Definitions

As used in this chapter, the term:

(1) "Adjusted annual income" means the maximum income determined by application of paragraph (5) of Code Section 47-11-40.

(2) "Adjusted monthly income" means a sum equal to one-twelfth of the adjusted annual income.

(3) "Board" means the Board of Commissioners of the Judges of the Probate Courts Retirement Fund of Georgia.

(4) "Fund" means the Judges of the Probate Courts Retirement Fund of Georgia.

(5) "Member" means a member of the Judges of the Probate Courts Retirement Fund of Georgia.






Article 2 - Creation, Administration, and Management of the Assets of the Fund

§ 47-11-20. Creation and membership of board of commissioners; appointment and terms; officers and compensation; vacancies

(a) There is created the Board of Commissioners of the Judges of the Probate Courts Retirement Fund of Georgia. The board shall consist of seven members as follows:

(1) The Governor or the Governor's designee;

(2) An appointee of the Governor who is not the Attorney General;

(3) Four judges of the probate courts who are members of the fund; and

(4) One appointee of the Governor who is a member of the fund and a retired judge of the probate court.

(b) (1) The members of the board provided for by paragraph (3) of subsection (a) of this Code section shall be appointed by the Governor. The first such member shall be appointed by the Governor to take office on July 1, 1984, for initial terms as follows: one such member shall be appointed for one year; one such member shall be appointed for a term of two years; and two such members shall be appointed for terms of three years. Thereafter, the Governor shall appoint successors upon the expiration of the respective terms of office for terms of three years. All such members shall serve until their successors are appointed and qualified. Such members shall be eligible for reappointment to successive terms of office as members of the board.

(2) The member of the board provided for by paragraph (4) of subsection (a) of this Code section shall be appointed by the Governor. The first such member shall be appointed by the Governor to take office on October 1, 1991, for an initial term of three years. Thereafter, the Governor shall appoint successors upon the expiration of the respective terms of office for terms of three years. Each such member shall serve until his successor is appointed and qualified. Each such member shall be eligible for reappointment to successive terms of office as a member of the board.

(c) The board shall elect a chairman from among its own membership to serve for a term as chairman established by rules of the board. Four members of the board shall constitute a quorum for the transaction of business. All members of the board shall serve without compensation but may be reimbursed for travel and other expenses incurred by them in carrying out their duties as members of the board.

(d) In the event of a vacancy in the membership of the board appointed by the Governor, the remaining members of the board shall appoint a judge of the probate court who is a member of the fund to fill such vacancy for the unexpired term; provided, however, that with respect to a vacancy in the membership of the board provided for by paragraph (4) of subsection (a) of this Code section, the person appointed to fill such vacancy for the unexpired term shall be a retired judge of the probate court who is a member of the fund.

(e) The Judges of the Probate Courts Group of the County Officers Association of Georgia shall be authorized to submit the names of nominees for each position on the board appointed by the Governor pursuant to this Code section. The Governor may consider the nominees made by said Judges of the Probate Courts Group in making such appointments, but it is specifically provided that all such appointments shall be at the sole discretion of the Governor, and the Governor shall not be required to make any appointments from nominees made by said Judges of the Probate Courts Group.



§ 47-11-21. Creation of office of secretary-treasurer; credit for service rendered; retirement benefits; surety bonds; reports and accounting

(a) (1) There is created the office of secretary-treasurer of the board. The secretary-treasurer shall be elected and appointed by the board and shall serve at the pleasure of the board. His compensation and duties may be fixed by the board.

(2) The board or the secretary-treasurer with the approval of the board may employ additional personnel to assist the board or secretary-treasurer in carrying out duties provided in this chapter. The compensation and duties of any such personnel shall be fixed by the board.

(b) Notwithstanding any other provisions of this chapter to the contrary, in addition to such salary, the secretary-treasurer shall receive credit for a sum of:

(1) Six hundred dollars per annum for time served after March 21, 1958, until July 1, 1979;

(2) Seven hundred fifty dollars per annum for time served after July 1, 1979, through December 31, 1992; and

(3) One thousand two hundred fifty dollars for time served in any calendar year after 1992 as dues in the retirement system.

(b.1) The secretary-treasurer shall be paid retirement benefits upon retiring as secretary-treasurer as provided in Article 5 of this chapter for a judge of the probate court retiring with the highest benefit allowed by such article and shall be entitled to any retirement option allowed by such article.

(c) The board shall have authority to require the secretary-treasurer to give a good and sufficient surety bond in an amount to be determined by the board. The bond shall be payable to the board and shall be conditioned upon the proper and faithful performance of the duties of the secretary-treasurer. The secretary-treasurer shall be required to make quarterly reports to the board, which reports shall show all receipts and disbursements in such form and in such manner as the board may require. He shall likewise be required quarterly to make a full account of all moneys or property coming into his hands at any time.



§ 47-11-22. Powers and duties of the board

(a) The board is granted the following powers and duties:

(1) To provide for the collection of all moneys provided in this chapter;

(2) To pay the administrative expenses of the board;

(3) To hear and decide all applications for retirement benefits under this chapter;

(4) To make payment of all retirement benefits that may be determined to be due under the terms of this chapter;

(5) To make all necessary rules and regulations, not inconsistent with the laws of the state, for its government and for the government of the employees of the board;

(6) To determine and fix rules of eligibility of persons to receive retirement benefits;

(7) To make refunds and repayments to persons who may be entitled to receive them; and

(8) To keep all records of its meetings.

(b) The board shall also have all powers necessary for the purpose of administering this chapter.

(c) (1) Subject to the terms and limitations of this subsection, the board of commissioners is authorized to adopt from time to time a method or methods of providing for increases in the maximum monthly retirement benefit payable under Article 5 of this chapter for persons theretofore or thereafter retiring under this chapter. Such method shall be based upon:

(A) The recommendation of the actuary of the board of commissioners;

(B) The maintenance of the actuarial soundness of the fund in accordance with the standards provided in Code Section 47-20-10 or such higher standards as may be adopted by the board; and

(C) Such other factors as the board deems relevant.

Any such increase may be uniform or may vary in accordance with the time of retirement, length of service, age, nature of the retirement, or such other factors as the board of commissioners shall determine.

(2) Any provision of paragraph (1) of this subsection to the contrary notwithstanding, no benefit increase shall be awarded under this subsection greater than 1.5 percent in any six-month period.



§ 47-11-23. Control of funds; special account for deposit and payment; powers regarding investments; power to employ agents as investment advisers

(a) The board shall have control of all funds provided for in this chapter, and all funds shall be received and disbursed from a special account to the credit of the board. The expenses of administering this fund and the benefits provided for in this chapter shall be paid from such funds. The board shall have authority to expend the funds in accordance with this chapter.

(b) The board shall have full power to invest and reinvest such funds, subject to all the terms, conditions, limitations, and restrictions imposed by Article 7 of Chapter 20 of this title, the "Public Retirement Systems Investment Authority Law." Subject to such terms, conditions, limitations, and restrictions, the board shall have full power to hold, purchase, sell, assign, transfer, and dispose of any of the securities and investments in which any of the funds are invested, including the proceeds of any investments and any money belonging to the fund.

(c) The board is authorized to employ agents, including, but not limited to, banks or trust departments thereof, and to contract with such agents for their services as investment advisers and counselors, making recommendations for investments and making investments if the board so authorizes.



§ 47-11-24. Power of board to take, hold, and invest any gift, grant, or bequest

The board may take, by gift, grant, or bequest, any money, real or personal property, or any other thing of value and may hold or invest it for the use and purposes of the fund in accordance with this chapter.



§ 47-11-25. Duty of board to keep records

The board shall keep permanent records of all persons who qualify to participate in the benefits of this chapter, an accurate record of all payments and disbursements, and a detailed record of all the acts and doings of the board.



§ 47-11-26. Annual audit; power of state auditor to conduct audit when he or she sees fit or at request of the Governor

The state auditor is authorized and directed to make an annual audit of the acts and doings of the board and to make a complete report of the same to the General Assembly in such detail as he or she may see fit. The state auditor shall not be required to distribute copies of the report to the members of the General Assembly but shall notify the members of the availability of the report in the manner which he or she deems to be most effective and efficient. The state auditor shall also have the right to audit the affairs of the board and any of its employees at any time that he or she may see fit or at any time that he or she may be requested to do so by the board or by the Governor.






Article 3 - Membership in and Contributions to the Fund

§ 47-11-40. Eligibility to participate; credit for service rendered; requirements for judges to participate

Before any person shall be eligible to participate in the fund he or she must:

(1) (A) Be serving as secretary-treasurer or as an employee of the board; or

(B) Be a duly qualified and commissioned judge of the probate court of a county of the State of Georgia. Any judge of a probate court or employee of the board who desires to participate in the fund shall further comply with applicable provisions in paragraphs (2) through (9) of this Code section;

(2) In the case of judges of the probate courts or employees of the board, make application to the board for membership in the fund on a form to be furnished by the board for that purpose, giving such information, together with verification and proof thereof, as may be required by the board;

(3) (A) As to judges of the probate courts, make application to the board within a period of 12 months after commencing such service as a judge of the probate court in order to claim and receive credit for services rendered retroactive to the date of the commencement of such service or forever be barred from claiming or receiving any credit for any service rendered prior to the date the application is received in the office of the secretary-treasurer.

(B) As to employees of the board, make application to the board within a period of 12 months after commencing such service as an employee of the board in order to claim and receive credit for services rendered retroactive to the date of the commencement of such service or forever be barred from claiming or receiving any credit for any service rendered prior to the date the application is received in the office of the secretary-treasurer; provided, however, that no employee of the board shall be credited with any service to the board which occurred prior to January 1, 1990; and provided, further, that any person serving as an employee of the board prior to July 1, 1992, shall have until July 1, 1993, to make application with the board and to receive credit for services rendered after January 1, 1990;

(4) (A) Any person who on July 1, 1994, has been eligible for membership in the fund for at least 12 months immediately preceding that date and who has never joined the fund may join or rejoin the fund by complying with all relevant provisions of this Code section; provided, however, that such person must make application to the board of commissioners not later than June 30, 1995, or forever be barred from receiving credit toward retirement for any time served prior to the date any application for membership is received in the office of the secretary-treasurer.

(B) Any person who becomes a member pursuant to subparagraph (A) of this paragraph shall be entitled to obtain service credit for any period during which such person was eligible for membership. Any person who is a member on July 1, 1994, and who has failed to obtain service credit for any period of service as a probate judge may receive service credit for such period for which service credit has not been awarded. Such service credit may be obtained not later than June 30, 1995, by complying with the provisions of paragraphs (5) and (6) of this Code section;

(5) As to judges of the probate courts or employees of the board, file with such application a sworn statement setting out the length of time served as judge of the probate court by the applicant since December 22, 1953, or as an employee of the board since January 1, 1990, and such judge's net earnings for each month during such entire period, which may be arrived at by deducting any and all sums spent for the operation of his or her office if he or she is on a fee basis, but by the gross amount if he or she is on salary; provided, however, that if by either method the income of such judge of the probate court or employee of the board for his or her service as such:

(A) Exceeds $12,000.00 per annum or an average of more than $1,000.00 per month for any calendar year prior to 1979, such income shall be deemed to be not more than $12,000.00 during such year and shall be adjusted to this figure;

(B) Exceeds $6,000.00 or an average of more than $1,000.00 per month for the six-month period beginning January 1, 1979, and ending June 30, 1979, such income shall be deemed to be not more than $6,000.00 during such six-month period and shall be adjusted to this figure;

(C) Exceeds $7,500.00 or an average of more than $1,250.00 per month for the six-month period beginning July 1, 1979, and ending December 31, 1979, such income shall be deemed to be not more than $7,500.00 during such six-month period and shall be adjusted to this figure;

(D) Exceeds $15,000.00 per annum or an average of more than $1,250.00 per month for any calendar year after 1979, such income shall be deemed to be not more than $15,000.00 during such year and shall be adjusted to this figure;

(E) Exceeds $20,000.00 per annum or an average of more than $1,666.66 per month for any calendar year after 1990, such income shall be deemed to be not more than $20,000.00 during such year and shall be adjusted to this figure;

(F) Exceeds $25,000.00 per annum or an average of more than $2,083.33 per month for any calendar year after 1992, such income shall be deemed to be not more than $25,000.00 during such year and shall be adjusted to this figure; or

(G) Exceeds $30,000.00 per annum or an average of more than $2,500.00 per month for any calendar year after 1998, such income shall be deemed to be not more than $30,000.00 during such year and shall be adjusted to this figure; provided, however, that the board of commissioners is authorized to increase such amounts by not more than 3 percent each year, provided that such increase is based upon:

(i) The recommendation of the actuary of the board of commissioners;

(ii) The maintenance of the actuarial soundness of the fund in accordance with the standards provided in Code Section 47-20-10 or such higher standards as may be adopted by the board; and

(iii) Such other factors as the board deems relevant.

(6) As to judges of the probate courts or employees of the board, remit to the board with his or her application the sum of $105.00 per month as dues, together with interest at a rate of 6 percent per annum from the end of the month in which such dues accrued;

(7) As to judges of the probate courts or employees of the board, file with the board for each month subsequent to admission as a member by the close of business of the twentieth day of each month the sum certain of $105.00; provided, however, that the requirement for such dues shall cease after the member has paid such dues for a period of 30 years; and

(8) As to judges of the probate courts or employees of the board, all applications for membership, sworn statements of net earnings, remittances of dues, and all other information, facts, or figures in connection with this Code section are subject to being examined, audited, and approved by the board.



§ 47-11-41. Service credit not allowed for periods during which contributions not timely paid

No member shall receive service credit for any month in which an arrearage exists in the payment of dues required by Code Section 47-11-40 or the portion of the collected revenues required to be paid to the fund by Article 4 of this chapter.



§ 47-11-42. Suspension of membership

Any member who has been in arrears in the payment of dues required by Code Section 47-11-40 or the portion of the collected revenues required to be paid to the fund by Article 4 of this chapter for a period of 90 days shall be suspended from membership effective on the ninetieth day of such arrearage. Such member may apply for reinstatement as an active member only during the 30 day period beginning with his or her next full term of office, and such member shall not receive service credit for such period of suspension.



§ 47-11-43. Obtaining creditable service

Any member who is active on July 1, 2016, may obtain creditable service for any service in excess of 20 years as judge of the probate court, employee of the board, or secretary-treasurer, but not more than the actual number of years of service or 30 years, whichever is less. Any such member shall make application in such form and manner as the board deems appropriate and shall pay to the board an amount determined by the board to be sufficient to cover the full actuarial cost of granting the creditable service as provided in this Code section. Any such application and payment must be received not later than December 31, 2016.






Article 4 - Revenues Collected From Fines and Fees

§ 47-11-50. Payment to fund of a portion of fees collected in connection with marriage licenses; duty to record and report collection; interest; delinquent payment; penalties

(a)(1) The judges of the probate courts shall withhold the following amounts and pay the same to the board by the twentieth day of the month following the month in which such fees were collected, irrespective of whether such collecting judge of the probate court is now or may hereafter be compensated from fees collected or by a salary, or both:

(A) Twenty percent of all fees collected by any and all judges of the probate courts for any service rendered as such in taking applications for marriage licenses, issuing and recording such marriage licenses, and filing such applications and marriage licenses with the Department of Community Health;

(B) Two dollars of each civil filing fee; and

(C) One dollar of the fee paid for each application for a license to carry a pistol or revolver.

(2) It shall be the duty of each judge of the probate court to keep accurate records of all such fees collected, and such records may be audited by the board at any time. The sums remitted to the board under this Code section shall be used to provide adjustments of the compensation of the several judges of the probate courts by making retirement benefits available to such judges of the probate courts and to pay the costs of administration incurred by the board.

(b) Each judge of a probate court shall submit with the moneys due under subsection (a) of this Code section a sworn statement of the number and nature of transactions for which such moneys are required to be paid and the amount due. Such sworn statement shall be on a form furnished to each judge of a probate court by the board.

(c) Moneys not paid when due shall bear interest at the rate of 7 percent per annum.

(d) Moneys not paid within 60 days of the date they are due shall be delinquent. There shall be imposed on delinquent funds a specific penalty in the amount of 5 percent of the principal amount delinquent per month for each month such moneys remain delinquent; but such specific penalty shall not exceed 25 percent. Such specific penalty shall be in addition to the 7 percent per annum interest charged on overdue moneys. All funds due on or before July 10, 1980, shall be delinquent 60 days after such date.

(e) For failure to file the written report of transactions and amount due when due, there shall be imposed a specific penalty in the amount of $5.00 for each month said report remains overdue; but such specific penalty shall not exceed $50.00 for failure to file any one report.

(f) By affirmative vote of all the members, the board, upon the payment of all overdue funds and interest and for good cause shown, may waive the specific penalties provided by subsections (d) and (e) of this Code section.



§ 47-11-51. Payment to fund of a portion of criminal and quasi-criminal fines and forfeited bonds; duty to record and report collection; penalties

(a) In every criminal and quasi-criminal case for violating state statutes or traffic laws which is before a judge of the probate court and in which case a fine is collected or a bond is forfeited, $3.00 shall be collected by the judge, clerk of court, or other collecting authority. Such bond or fine shall be construed to include costs.

(b) The sum provided for shall be paid to the board before the payment of any cost or any claims whatsoever against such fine or forfeiture. It is made the duty of the judge of the probate court or other authority collecting the money to keep accurate records of the amount due the board so that the same may be audited or inspected at any time by any representative of the board at the direction of the board. Sums remitted to the board under this Code section shall be used as provided for elsewhere in this chapter.

(c) (1) All moneys required to be paid to the board by this Code section shall be due on the twentieth day of the month after collection. Each judge of the probate court, clerk of court, or other collecting authority shall pay such moneys to the board no later than such due date and shall submit with such moneys a sworn statement of the number and nature of transactions for which such moneys are required to be paid and the amount due. Such sworn statement shall be on a form furnished to each judge of the probate court by the board.

(2) Moneys not paid when due shall bear interest at the rate of 7 percent per annum.

(3) Moneys not paid within 60 days of the date they are due shall be delinquent. There shall be imposed on delinquent funds a specific penalty in the amount of 5 percent of the principal amount delinquent per month for each month such moneys remain delinquent; but such specific penalty shall not exceed 25 percent of the principal amount due. Such specific penalty shall be in addition to the 7 percent per annum interest charged on overdue moneys.

(4) For failure to file the written report of transactions and amount due when due, there shall be imposed a specific penalty in the amount of $5.00 for each month such report remains overdue; but such specific penalty shall not exceed $50.00 for failure to file any one report.

(5) By affirmative vote of all the members, the board, upon the payment of all overdue funds and interest and for good cause shown, may waive the specific penalties provided by paragraphs (3) and (4) of this subsection.






Article 5 - Retirement Benefits and Refunds of Dues

§ 47-11-70. Eligibility and application for retirement benefits; early retirement

(a) In order for a judge of a probate court or an employee of the board to be eligible to receive retirement benefits under this chapter, such judge must have:

(1) Served as a regularly qualified and commissioned judge of a probate court or as an employee of the board for at least four years, if he or she became a member before July 1, 1995, otherwise for eight years, during which time he or she complied with Code Section 47-11-40;

(2) Fully complied with this chapter;

(3) Terminated his or her official capacity as a judge of a probate court or as an employee of the board;

(4) Attained the age of 60 years;

(5) Filed with the board his or her application for such retirement, on a form to be furnished by the board, within a period of 90 days after reaching the age of 60 years or after termination of his or her official capacity as a judge of a probate court or as an employee of the board, whichever may occur last in point of time. If the application is filed after such time, the retirement benefits shall become effective on the first day of the month following the date the application is filed unless the failure to file an application was due to a physical or mental disability, in which event the benefits will be paid as if the application had been filed within such 90 day period; and

(6) Had his or her application for retirement approved by the board.

(b) No judge of the probate court or employee of the board shall be eligible for retirement benefits under this chapter until he has reached the age of 60 years. Any other provisions of this chapter to the contrary notwithstanding, any judge of the probate court or employee of the board who has met all other requirements of this chapter, except that he has not attained 60 years of age, may terminate his service as an employee of the board or as a regularly qualified and commissioned judge of the probate court, may cease payments of any dues into the fund whatsoever, and upon reaching the age of 60 years and filing his application as provided for in paragraph (5) of subsection (a) of this Code section may commence receiving the retirement benefits provided for in this chapter; provided, further, that any judge of the probate court who was a regularly qualified member of the fund and who, prior to July 1, 1976, may have severed his relationship as a regularly qualified and commissioned judge of the probate court of a county of this state, ceased payments of any dues into the fund whatsoever, but had not reached the retirement age required by law at the time of severance of his relationship as such judge of the probate court, and has not qualified for or commenced drawing retirement benefits as of July 1, 1976, by reason of not having attained said retirement age then required, shall be eligible to commence drawing such retirement benefits due upon reaching the age of 60 years or on July 1, 1976, whichever is later.

(c) Any other provisions of this chapter to the contrary notwithstanding, service as a senior judge of the probate court, as such office is expressly provided for by general law, shall not affect the right of a member of the fund to receive a benefit.



§ 47-11-71. Amount of retirement benefits; optional retirement benefits; manner in which persons not eligible for maximum benefits at retirement may become eligible

(a) (1) Any judge of the probate court or employee of the board who is approved for retirement benefits as provided in subsection (a) of Code Section 47-11-70 prior to July 1, 1996, shall be paid a monthly sum equal to 5 percent of the judge's or employee's average monthly net earnings, as may be determined from reports of such earnings and subject to the limitations on such earnings as provided for in Code Section 47-11-40, for each year served by the judge or employee up to, but not exceeding, a total of 30 years, except as provided in subsection (c) of this Code section. No time prior to December 22, 1953, or for which dues have not been paid in accordance with Code Section 47-11-40 shall be considered in determining the number of years of service of any such judge of the probate court for purposes of determining retirement pay and no time prior to January 1, 1990, or for which dues have not been paid in accordance with Code Section 47-11-40 shall be considered in determining the number of years of service of any such employee of the board for purposes of determining retirement pay.

(2) Any judge of the probate court or employee of the board who is approved for retirement benefits as provided in subsection (a) of Code Section 47-11-70 on or after July 1, 1996, shall be paid a monthly sum equal to 5 percent of the judge's or employee's final monthly net earnings, as may be determined from reports of such earnings and subject to the limitations on such earnings as provided for in subparagraph (G) of paragraph (5) of Code Section 47-11-40, for each year served by the judge or employee up to, but not exceeding, a total of 30 years. No time for which dues have not been paid in accordance with Code Section 47-11-40 shall be considered in determining the number of years of service.

(b) (1) In lieu of receiving the retirement benefits provided for in subsection (a) of this Code section, a judge of the probate court or employee of the board may elect in writing, on a form to be provided by the board at the time the judge or employee becomes eligible to receive retirement benefits, to receive a monthly retirement benefit payable up to the date of the death of the designated survivor, which benefit shall be based on the judge's or employee's age at retirement and the age of the judge's or employee's designated survivor at that time and shall be computed so as to be actuarially equivalent to the total retirement payment which would have been paid to the judge or employee under subsection (a) of this Code section. A member who is unmarried at the time of such election may designate a survivor at the time of making such election. If a member is married at the time of such election, his or her spouse shall be the designated survivor unless another person is so designated with the written agreement of the spouse. In any event, the designated survivor shall be a person with whom the member has a familial relationship through blood, marriage, or adoption. Such actuarial equivalent shall be computed on the Group Annuity Table for 1951 using 5 1/2 percent interest. The spouse designated at the time of the judge's or employee's retirement shall be the only spouse who may draw these benefits.

(2) If a member elects the option provided in paragraph (1) of this subsection, then, after the approval of the application for retirement, the following provisions apply:

(A) If the member's designated survivor shall predecease the member, the member may, in writing on forms prescribed by the board and subject to approval by the board, revoke such option and thereafter receive during the member's lifetime a monthly retirement benefit commencing on the date on which the board approves such revocation, but not for any period prior to such approval, equal to the maximum monthly benefit which would have been payable to him had such option not been exercised;

(B) If there is entered a final judgment of complete divorce between the member and the member's spouse who is the designated survivor, the member may, in writing on forms prescribed by the board and subject to approval by the board, revoke such option and thereafter receive during the member's lifetime a monthly retirement benefit commencing on the date on which the board approves such revocation, but not for any period prior to such approval, equal to the maximum monthly benefit which would have been payable had such option not been exercised; and

(C) If, following the death of the member's spouse or the entry of a final judgment of divorce between the member and the member's spouse who is the designated survivor, the member remarries, the member may, in writing on forms prescribed by the board and subject to approval by the board, elect such option with respect to the member's new spouse. The joint and survivor benefit shall be determined as of the date of the election. No such election shall be made until the expiration of one year after the date of remarriage or until a child of the remarried couple is born, whichever is earlier.

(c) Any provision of this chapter to the contrary notwithstanding, any judge of the probate court, employee of the board, and any secretary-treasurer of the fund who has served for a total of 30 years as judge of the probate court, employee of the board, or secretary-treasurer, or a combination of such service, and who has contributed all dues owed to the fund as provided in this chapter but who is not eligible upon retirement to receive the maximum retirement benefits provided for in this chapter shall be entitled to continue to contribute dues to the fund or, in the case of the secretary-treasurer, to continue to receive credit during such period of time as the judge, employee, or secretary-treasurer shall continue to serve as a judge of the probate court, employee of the board, or secretary-treasurer beyond 30 years of service. The average monthly net earnings of any such judge of the probate court, employee of the board, or secretary-treasurer retiring prior to July 1, 1996, shall be added to the total monthly net earnings of such judge of the probate court, employee of the board, or secretary-treasurer during the 30 year period of service. The sum of these two amounts shall then be divided by 360, and the result of such division shall then be used as the average monthly net earnings upon which retirement benefits shall be calculated; provided, however, such average monthly net earnings shall not exceed the limitations specified in subsection (b) of Code Section 47-11-21 and in Code Section 47-11-40.

(d) The calculation of benefits under this Code section shall apply to persons who were receiving benefits pursuant to the provisions of this chapter prior to July 1, 1988, as well as to persons who become eligible to receive benefits on or after that date. Effective July 1, 1988, the monthly benefit of each person who was receiving a benefit prior to that date shall be increased in the amount necessary to comply with the requirements of this subsection.



§ 47-11-71.1. Spouse's benefits; options; recalculation of benefits upon election to be covered by this Code section

(a) Upon the death of any member who is then receiving retirement benefits and upon the surviving spouse of such member attaining 60 years of age, said spouse shall be paid spouse's benefits which shall be equal to 50 percent of the retirement benefits then being paid to such member. Such benefits shall be paid for the remainder of the life of such surviving spouse. Upon the death of any member prior to retirement, the surviving spouse of such member may elect:

(1) To withdraw the dues paid into the retirement fund by the deceased member plus interest at the rate specified by law, in which case the spouse shall be deemed to have waived any right to any benefits; or

(2) To leave such dues in the retirement fund and to receive spouse's benefits which shall be payable beginning:

(A) On the date of the member's death, if such member is 60 years of age or older; or

(B) On the date on which the surviving spouse of the deceased member reaches 60 years of age,

whichever event occurs last, and which shall be equal to 50 percent of the retirement benefits which the deceased member was drawing at the time of death or, in the case of a member who dies prior to his sixtieth birthday, which such deceased member would have been entitled to receive upon reaching 60 years of age had he lived and ceased service as a judge of the probate court or employee of the board on the date of his death.

(b) As used in this Code section, the term "surviving spouse" means the person who was married to the probate judge or employee of the board on the date of the death of the judge or employee.

(c) Any living retired probate judge drawing retirement benefits on November 1, 1982, who had a spouse on the date of the retirement of such judge, which spouse may survive said retired probate judge, shall be eligible to draw the retirement benefits provided for a spouse under this Code section upon electing to do so; provided, however, that no person may draw both the retirement benefits and spouse's benefits. Spouse's benefits payable under this Code section shall be in lieu of benefits provided in subsection (b) of Code Section 47-11-71.

(d) Any judges of the probate court or any surviving spouses of judges who are receiving benefits calculated pursuant to subsection (b) of Code Section 47-11-71 are authorized to elect to be covered by the provisions of this Code section and to have the benefits which they are receiving or which they may be entitled to receive recalculated in accordance with the provisions of this Code section. Each such election shall be made in writing by July 1, 1983, on forms to be supplied to each such person by the board of commissioners. No additional contributions or dues shall be required of any person to be covered by the provisions of this Code section. In the event that a person who is receiving benefits calculated under subsection (b) of Code Section 47-11-71 elects to be covered by the provisions of this Code section, such person's future benefits shall be recalculated in the same manner as if such person had never received benefits under subsection (b) of Code Section 47-11-71; and such recalculated benefits shall be payable beginning on the first day of the month following the month in which the election is made.



§ 47-11-72. Refund of contributions upon termination of office as judge of the probate court and waiver of benefits; interest on dues paid for purposes of computing refunds to deceased members

(a) Any member of the fund, after ceasing to serve as a judge of the probate court or employee of the board and after waiving any right to retirement benefits in writing on a form to be provided by the board, may apply for and be refunded all dues paid, together with 5 percent simple interest per annum from the end of the calendar year in which paid to the end of the calendar year next preceding the application for the refund.

(b) Although retirement pay shall be based on Code Section 47-11-71 and nothing in this Code section shall be construed to alter same, at the effective date of retirement simple interest at a rate of 5 percent per annum shall be computed on all dues paid from the end of the calendar year in which paid to the end of the calendar year immediately preceding the date of retirement and shall be added to the total dues paid. After all retirement benefits coming due under subsection (a) or (b) of Code Section 47-11-71, as the case may be, have been paid and if the total thereof shall not be equal to or exceed the above total of dues and interest, then the balance of such principal and interest shall be paid to the estate of the deceased judge of the probate court or employee of the board.

(c) Upon application by the estate of any member of the retirement system who dies prior to retirement and who does not have a surviving spouse who is eligible for benefits under Code Section 47-11-71.1, all dues paid by such deceased member, together with 5 percent simple interest per annum from the end of the calendar year in which paid to the end of the calendar year next preceding the application for the refund, shall be paid to the estate of the deceased judge of the probate court or employee of the board.

(d) No dues may be refunded except in strict compliance with this Code section.



§ 47-11-73. Retirement after disability

Notwithstanding any other provisions of this chapter to the contrary, a member may retire after completing four years of creditable service if he becomes totally and permanently disabled after commencing service as a probate judge or as an employee of the board. Any such probate judge or employee shall be entitled to receive retirement benefits in the amount that he would receive if his retirement were effective at the time he became disabled. All questions relating to the degree and nature of the total and permanent disability suffered by the probate judge or employee shall be determined by the board.






Article 6 - Miscellaneous Provisions

§ 47-11-90. Effect of insufficiency of funds on payment of retirement benefits; liability of board for such insufficiencies

If the board determines that the funds derived from the sources provided for in this chapter are not actuarially sufficient at any time to enable the board to pay in full each person determined to be entitled to the benefits provided for, plus all contingent and other liabilities, then a prorated percentage of such payments shall be made to each person entitled thereto until the funds shall be replenished actuarially sufficiently to enable the board to resume such payments in accordance with the terms of this chapter. In no event shall the board or any member thereof be liable to any person for any deficiency in payments made under this Code section.



§ 47-11-91. Exemption of funds from attachment, garnishment, or judgment; assignability

None of the funds provided for in this chapter shall be subject to attachment, garnishment, or judgment rendered against the person entitled to receive the same. Such funds shall not be assignable.









Chapter 12 - District Attorneys Emeritus and the District Attorneys Retirement Fund of Georgia

Article 1 - General Provisions

§ 47-12-1. Definitions

As used in this chapter, the term:

(1) "Board of trustees" means the Board of Trustees of the District Attorneys Retirement Fund of Georgia.

(2) "Fund" means the District Attorneys Retirement Fund of Georgia.

(3) "Member" means a member of the District Attorneys Retirement Fund of Georgia.

(4) "Salary," "fees," and "compensation" includes all emoluments received by a district attorney for his services or resulting from the performance of his duties.






Article 2 - Creation, Administration, and Management of the Assets of the Fund

§ 47-12-20. Creation of the office of district attorney emeritus

There is created the office of district attorney emeritus.



§ 47-12-21. Creation of the fund; membership of the board of trustees; payments to the fund

(a) There is created the District Attorneys Retirement Fund of Georgia.

(b) The board of trustees of the fund shall be the Governor, the state treasurer, and an appointee of the Governor who is not the Attorney General. All payments to this fund shall be made to the board of trustees.



§ 47-12-22. Power of board of trustees to make rules and regulations for the administration of the fund

The board of trustees is authorized to make such rules and regulations not inconsistent with this chapter for the proper administration of this chapter.



§ 47-12-23. Power of board of trustees to invest money received under this chapter

The board of trustees shall have authority to invest any of the money received under this chapter in such manner as funds of the Employees' Retirement System of Georgia are invested and reinvested.



§ 47-12-24. Annual audit of the fund

The state auditor is authorized to make an annual audit of the fund.



§ 47-12-25. Administration of the fund

The trustees shall contract with the Employees' Retirement System of Georgia for the administration of the fund.






Article 3 - Membership in and Contributions to the Fund

§ 47-12-40. Eligibility to participate in the fund

All district attorneys of judicial circuits of this state who qualify under this chapter shall be eligible to participate in the fund.



§ 47-12-41. Payments by district attorneys into the fund

(a) All district attorneys who qualify under this chapter shall pay into the fund the amount of 5 percent of their state salary for each year; and any district attorney who makes payment to this fund shall be eligible to retire from the office and be eligible to the appointment of district attorney emeritus, at a salary of one-half of what he has previously received as compensation as state salary for the final calendar year of his service as active district attorney of his circuit.

(b) Each district attorney who is now in office and who is otherwise eligible to participate in the benefits provided by this chapter shall make his or her payments to the fund until his or her retirement. Any such district attorney who is eligible to participate in the fund but who has not made the payments set forth in this Code section may pay such amounts into the fund not later than July 1, 1961, with interest at the rate of 5 percent per annum on all amounts due since February 17, 1949, to the date of payment to the Prosecuting Attorneys' Council of the State of Georgia.

(c) Any district attorney who was not in office on February 17, 1949, and who had previously served as a district attorney in this state may qualify and be eligible to participate in the benefits provided by this chapter by paying 5 percent of the existing salary or annual fees of such district attorney, plus interest at 5 percent per annum from February 17, 1949, to the date of payment to the fund, as though he or she had been in office since that date. Such payment shall be made into the fund within six months after reentering upon the duties of district attorney. Such person shall continue to pay into the fund the amount of 5 percent of his or her salary or fees for each year thereafter until he or she is in at least his or her nineteenth year of service, including service prior to and subsequent to February 17, 1949.

(d) District attorneys who qualify under this chapter must make payments to the fund for the entire period set forth in Code Section 47-12-60 and until retirement and must remain in office and render service as an active district attorney for the entire qualifying period or shall have rendered a part of such service as solicitor of a city court from which direct appeals may be taken to the Court of Appeals of Georgia, or otherwise as is provided and set forth in Code Section 47-12-60.



§ 47-12-42. Spouses' benefits coverage; payments required for such coverage; effect of spouse's death, divorce, or remarriage

(a) Any district attorney who is married shall pay into the fund an amount equal to 2 1/2 percent of his state salary for each year of service, up to a maximum of 19 years, for spouses' benefits coverage. Such payment shall entitle his surviving spouse to receive from the State of Georgia, for life or until remarriage, a sum equal to 50 percent of the benefits which he was receiving on the date of his death, if retired at such time, or which he would have been eligible to receive had he retired as of that date if he had 19 years of creditable service as of the date of his death. If such district attorney had completed spouses' contributions for at least ten years of creditable service as a district attorney, but for less than 19 years of creditable service as of the date of his death, his surviving spouse who is eligible for such benefits under this Code section shall be entitled to receive, for life or until remarriage, a sum equal to the amount determined by multiplying one-half of the benefit he would have been entitled to receive upon completion of 19 years of creditable service without change in the salary he was receiving at the time of his death times the fraction which his creditable service bears to 19 years. Those members with more than 19 years of creditable service shall utilize the salary level of the most recent 19 years of service when determining the contribution for spouses' benefits. Any member who was compensated by the fee system prior to 1969 shall pay the required 2 1/2 percent contribution for spouses' benefits on the basis of $9,000.00 per annum, if such fees were less than that amount, or on the basis of the actual fees received, if more than $9,000.00 per annum, up to a maximum of $18,000.00 as the basis for such contributions. In addition to such contributions, a member obtaining spouses' benefits shall pay interest on such contributions at the rate of 5 percent compounded annually up to the date of payment of such contributions. All contributions to obtain creditable service for the purpose of spouses' benefits, plus interest thereon, shall be paid by March 24, 1982. A member who is not married shall not be required to make contributions as provided in this Code section for spouses' benefits; but if such member subsequently marries, he shall be required to begin making contributions for spouses' benefits and shall also make such contributions for prior service within two years after becoming married. If the spouse of a member dies or if a member becomes divorced, contributions for spouses' benefits shall cease upon notice to the board of trustees from the member of such death or divorce; but if such member subsequently remarries, he shall notify the board of trustees of such remarriage, and contributions for spouses' benefits shall be reinstated. If a member ceases making contributions for spouses' benefits for any reason, there shall be no return to the member of contributions for such spouses' benefits.

(b) Any other provision of subsection (a) of this Code section or any other provision of this chapter to the contrary notwithstanding, any married district attorney emeritus receiving an emeritus salary on July 1, 1992, who was married for at least one year prior to that date and whose spouse is not otherwise eligible for spouses' benefits shall have the option to reduce his emeritus salary by 10 percent and establish a surviving spouse's benefit equal to one-half of the reduced emeritus salary. Upon the death of a district attorney emeritus who exercised such option, the spouse's benefit provided for in this subsection shall be paid to the surviving spouse in equal monthly installments for life or until the surviving spouse remarries. The option for spouses' benefits for district attorneys emeritus provided for in this subsection must be exercised in writing to the board of trustees by not later than December 31, 1992.



§ 47-12-43. Manner of deduction of payments to the fund; penalty for late payments; payments made on behalf of the district attorney

(a) The payment into the fund either of 5 percent or 7 1/2 percent, as applicable, of the state salary shall be deducted monthly by the Prosecuting Attorneys' Council of the State of Georgia from the salary of each district attorney who is a member of the fund. If any such payments have not been made by February 15 of the succeeding year, the sum due shall incur a penalty of 6 percent interest per annum computed on the principal amount from February 15 until actually paid. Beginning with the payments to be made covering the calendar year 1964, and for each calendar year thereafter, if the sum due is not paid by February 15 of the succeeding year, such sum due shall be increased by 10 percent plus 6 percent interest per annum, computed on the sum due plus the additional 10 percent, from February 15 until the date of actual payment of the entire amount.

(b) All payments shall be accompanied by an affidavit from the district attorney as to the correctness of the amount of state salary received by him during the period covered by such payments.

(c) Beginning July 1, 1980, the employer shall pay to the fund on each and every payroll period employee contributions on behalf and to the credit of such district attorneys in an amount equal to the amount which would be paid to the annuity savings fund pursuant to Code Section 47-2-54 if the district attorney were a member of the Employees' Retirement System of Georgia. Such district attorneys shall continue to have deducted from their state salaries the additional amount of employee contributions required by this chapter.

(d) The monthly employee contributions made by the employer on behalf of a district attorney as provided in subsection (c) of this Code section shall be used in the computation of the district attorney's state salary for the computation of retirement benefits.

(e) All members shall retain, have, and be subject to all other rights, privileges, obligations, and duties provided for by other provisions of this chapter; and all such other provisions shall remain of full force and effect with respect to any matter not specifically provided for in subsections (c) and (d) and this subsection of this Code section.



§ 47-12-44. Transfer of membership and contributions to the Employees' Retirement System of Georgia; payment of additional state contribution upon transfer

The board of trustees shall transfer to the Employees' Retirement System of Georgia all contributions made to the fund by a member who transfers to the Employees' Retirement System of Georgia; and the Prosecuting Attorneys' Council of the State of Georgia is authorized and directed to pay from the funds appropriated or otherwise available an additional amount equal to the 5 percent contribution of such member plus an additional 20 percent of the contribution, so that the state contribution shall be in accordance with the Employees' Retirement System of Georgia.






Article 4 - Eligibility for Appointment as District Attorney Emeritus

§ 47-12-60. Eligibility for retirement from the office of district attorney and appointment to the office of district attorney emeritus

Except as otherwise provided by general law, any person who is in at least his or her nineteenth year of service as district attorney of this state or as both a solicitor of a city court from which appeals can be taken directly to the Court of Appeals and as district attorney shall be eligible for retirement as district attorney and appointment to the office of district attorney emeritus. In computing years of service under this Code section, a person may be given credit for service as assistant district attorney or as an assistant to the district attorney if in the course of such service he or she performed the duties of the district attorney in the prosecution of cases in both the superior court and the city court, provided that such service was rendered immediately prior to his or her appointment or election as district attorney.



§ 47-12-61. Credit for service rendered as a judge of a city court from which appeals can be taken directly to the Court of Appeals; payments required in order to obtain such credit

In computing years of service as a district attorney for any purpose under this chapter, any time served by a district attorney as a judge of any city court from which appeals can be taken directly to the Court of Appeals of Georgia may be counted in computing the required number of years of service, provided that he pays into the fund the maximum payment provided for by this chapter for each year of service actually served as such a judge, plus interest on each such payment at the rate of 6 percent per annum. Such payment shall be made within six months after March 7, 1966, or within six months after taking office as a district attorney, whichever is later. A district attorney who claims credit for such service shall not be entitled to any retirement benefits under this chapter until he has reached the age of 60 years, provided that this limitation shall not otherwise affect his eligibility to become a district attorney emeritus prior to reaching the age of 60.



§ 47-12-62. Credit for service rendered as a judge of a county court from which appeals can be taken directly to the Court of Appeals; payments required in order to obtain such credit

In computing years of service as a district attorney for any purpose under this chapter, any time served by a district attorney as a judge of any county court from which appeals can be taken directly to the Court of Appeals of Georgia may be counted in computing the number of years of service required of any district attorney, provided that he pays into the fund the maximum payment provided for by this chapter for each year of service actually served as such a judge, plus interest on such payment at the rate of 6 percent per annum. Such payment shall be made by not later than January 1, 1975.



§ 47-12-63. Credit for service rendered as a member of the General Assembly or as an attorney for the state or an authority thereof; payments required in order to obtain such credit

In computing years of service as a district attorney for any purpose under this chapter, up to three years of service as a member of the General Assembly and any time served as an attorney for the state or any authority thereof on a salary basis may be counted in computing the number of years of service required of a district attorney, provided that he pays into the fund the maximum payment provided for by this chapter for each year of such service as a member of the General Assembly, and any time served as an attorney for the state or any authority thereof on a salary basis, plus interest on such payment at the rate of 6 percent per annum. Such payment shall be made on or before June 30, 1974. In computing such credit, any such district attorney shall be credited for a full year for each year of membership in the General Assembly and a full year for each year he served as an attorney for the state or any authority thereof on a salary basis.



§ 47-12-64. Credit for service in the armed forces of the United States during certain national emergencies; payments required in order to obtain such credit

In computing years of service as a district attorney, credit shall be given for services in the armed forces of the United States occasioned by only one of the following national emergencies: World War I, World War II, or the Korean Conflict. Such credit shall be given upon payment into the fund of the maximum payments provided under Code Section 47-12-41 for each year or fraction of a year of such service in the armed forces, together with 6 percent simple interest on such amount for each year from the beginning of his service as a district attorney until the date such contributions are paid into the fund. The district attorney shall receive a credit of one year for each year or fraction of year of such service for which contribution into the fund has been made. Such payment shall be made no later than January 1, 1976.






Article 5 - Appointment as District Attorney Emeritus; Compensation and Duties

§ 47-12-80. Retirement from the office of district attorney and appointment to the office of district attorney emeritus; term of office as district attorney emeritus

(a) A person who desires to resign from the office of district attorney and accept appointment as a district attorney emeritus shall so advise the Governor in writing. The Governor shall appoint to such position any district attorney who is eligible under Code Section 47-12-60. Upon such appointment and the issuance of a commission by the Governor, the resignation shall automatically become effective.

(b) All persons appointed as district attorney emeritus shall hold such office for life.



§ 47-12-81. Practice of law during term of office as district attorney emeritus

District attorneys emeritus are prohibited from practicing law in any cases against the State of Georgia in any of the courts of this state or of the United States.



§ 47-12-82. Salary for district attorneys emeritus; suspension of office upon eligibility for or appointment to an office of profit or trust under the United States Constitution or the Constitution of Georgia

(a) Any person holding office as a district attorney emeritus on July 1, 1990, or who is appointed to such position on or after such date shall receive from the State of Georgia an annual salary of $15,000.00 or one-half of the state salary received by such person as a district attorney for the calendar year immediately prior to the person's retirement and resignation as an active district attorney, whichever is the greater amount. Such annual salary shall be paid in equal monthly installments. The annual salary provided for in this subsection shall apply to the calculation of the amount of spouses' benefits under Code Section 47-12-42 as applied to persons receiving such benefits on July 1, 1990, and as applied to persons who begin receiving such benefits on or after July 1, 1990.

(b) If a person becomes eligible for appointment or is appointed district attorney emeritus and during such period of eligibility or appointment is elected or appointed to and qualifies for an office of profit or trust under the Constitution of the United States or the Constitution of Georgia, the person's right to appointment as district attorney emeritus or to continue to hold such an appointment and to draw the salary fixed for that position shall be suspended during the period of time that the person holds such office. Upon ceasing to hold such office, the person shall then be entitled to appointment or reappointment as district attorney emeritus with all the obligations, rights, and duties of that position. The person's compensation as district attorney emeritus in such event shall be (1) the same amount received by the person as district attorney emeritus at the time of the person's election or appointment and qualification for the office under the Constitution of the United States or the Constitution of Georgia or (2) if the person was eligible but did not then hold an appointment as district attorney emeritus, an annual salary of $15,000.00 or one-half of the amount of state salary received by such person as district attorney for the calendar year immediately prior to the person's election or appointment to and qualification for such office under the Constitution of the United States or the Constitution of Georgia, whichever is the greater amount.

(c) The purpose of this Code section is to permit any district attorney who may have been appointed district attorney emeritus under this chapter or who may be eligible for appointment as district attorney emeritus to accept some other office of profit or trust under the Constitution of the United States or the Constitution of Georgia without affecting his then existing rights under this chapter, except to suspend the right to hold that office and receive its salary while holding such other office.

(d) During the time that such district attorney is holding such office under the Constitution of the United States or the Constitution of Georgia, he shall not be required to make any payments in and to the District Attorneys Retirement Fund of Georgia.

(e) (1) Except as provided in paragraph (2) of this subsection, effective on July 1, 1990, the monthly salary being paid to each person holding office as a district attorney emeritus on July 1, 1990, shall be increased by $15.00 for each full year which has elapsed from the date of appointment as district attorney emeritus until July 1, 1990.

(2) A district attorney emeritus whose annual salary on June 30, 1990, is less than the minimum annual salary provided for in subsection (a) of this Code section shall receive either such minimum annual salary or the increase provided for in paragraph (1) of this subsection if such increase would result with an annual salary exceeding such minimum annual salary.



§ 47-12-83. Duties of district attorney emeritus

It shall be the duty of each district attorney emeritus to consult with and advise the district attorney of his former circuit.



§ 47-12-84. Disability retirement; determination of disability; continuation of payments to the fund

Any district attorney who, after 17 years of continuous service and the payment of amounts due under this chapter, becomes unable to perform his official duties because of ill health or other causes may retire under this chapter, provided that he is so certified by the judges of his judicial circuit and two physicians. Any such district attorney shall continue his pro rata payments to the fund for the term as set forth in Code Section 47-12-41.



§ 47-12-85. Resignation from the office of district attorney emeritus; reappointment to office

Any other provision of this chapter to the contrary notwithstanding, any person who holds the office of district attorney emeritus shall have the right to resign as district attorney emeritus and also to be reappointed as district attorney emeritus upon written request to the Governor. No person shall be eligible to be reappointed more than three times. Upon such resignation, any such person shall cease to receive the salary as provided for in this chapter for a district attorney emeritus. Upon reappointment as district attorney emeritus, such person shall receive the salary he was receiving as district attorney emeritus at the time of his resignation.



§ 47-12-86. Withdrawal of payments to the fund; right to participate in the fund after such withdrawal; how payments made on behalf of the district attorney are to be treated

(a) Any district attorney may, after 30 days' written notice to the board of trustees, withdraw his total payments, without interest, from the fund. His right to participate in the benefits under this chapter shall cease unless he otherwise qualifies as an active district attorney during a resumed period of payment.

(b) The employee contributions paid by the employer to the fund on behalf of a district attorney under subsection (c) of Code Section 47-12-43 after July 1, 1980, shall be considered to be payments made by the district attorney.



§ 47-12-87. Withdrawal of payments for disqualification from office or retirement; payments made upon the death of the district attorney; payments by employer

(a) Any district attorney who resigns or otherwise becomes disqualified to hold his office shall be entitled to withdraw the total amount, without interest, which such district attorney has paid to the fund. If any district attorney dies, the total amount, without interest, paid by such district attorney to the fund shall be paid to the district attorney's surviving spouse, if any, or to such district attorney's personal representative.

(b) In the case of the death of any district attorney receiving benefits from the fund at the time of death and who is not survived by a spouse or in case of the death of a surviving spouse of a district attorney who is receiving benefits, where neither the district attorney, the surviving spouse, or both, have received the total amount, without interest, paid by the district attorney to the fund, the district attorney's estate shall receive from the fund the remainder of such payments.

(c) The employee contributions paid by the employer to the fund on behalf of a district attorney under subsection (c) of Code Section 47-12-43 after July 1, 1980, shall be considered to be payments made by the district attorney.






Article 6 - Miscellaneous Provisions

§ 47-12-100. Effect of sufficiency of the fund on payments to persons who are eligible for retirement benefits; order of liability for such payments

The state shall pay benefits under this chapter to all district attorneys who are eligible for retirement under this chapter without regard to the sufficiency of the fund to pay such benefits, provided that prior to any withdrawal against general funds of the state for payment of benefits, all interest and moneys earned and accumulated by investment pursuant to Code Section 47-12-23 shall first be disbursed as benefits.



§ 47-12-101. Exemption of moneys and rights accruing under this chapter from taxation; exemption from levy and sale, attachment, garnishment, and other process; assignability

The right to a retirement benefit, district attorney emeritus salary, return of contributions, any optional benefit, or any other right accrued or accruing to any person under this chapter and the moneys in the fund are exempt from any state, county, or municipal tax, except as provided in Code Section 48-7-27; exempt from levy and sale, garnishment, attachment, or any other process whatsoever; and shall not be assignable, except as otherwise specifically provided for in this chapter.









Chapter 13 - District Attorneys' Retirement System

§§ 47-13-1 through 47-13-91.

Reserved. Repealed by Ga. L. 1998, p. 513, § 2, effective July 1, 1998.






Chapter 14 - Superior Court Clerks' Retirement Fund of Georgia

Article 1 - General Provisions

§ 47-14-1. Definitions

As used in this chapter, the term:

(1) "Board" means the Board of Commissioners of the Superior Court Clerks' Retirement Fund of Georgia established under Code Section 47-14-20.

(2) "Clerk" means:

(A) A clerk of the superior court; or

(B) A clerk of a state court, where the clerk of such state court is someone other than the clerk of the superior court.

(3) "Deputy clerk" means:

(A) A deputy of a clerk of the superior court, appointed under Code Section 15-6-59; or

(B) A deputy clerk of a state court appointed as provided by law.

(4) "Fund" means the Superior Court Clerks' Retirement Fund of Georgia.

(5) "Member" means a member of the Superior Court Clerks' Retirement Fund of Georgia.






Article 2 - Administration and Management of the Assets of the Fund

§ 47-14-20. Creation of the Board of Commissioners of the Superior Court Clerks' Retirement Fund of Georgia; membership of the board; quorum; compensation and expenses

(a) There is created the Board of Commissioners of the Superior Court Clerks' Retirement Fund of Georgia. The board shall consist of seven members as follows:

(1) The Governor or the Governor's designee;

(2) An appointee of the Governor who is not the Attorney General; and

(3) Five clerks who shall be members of the fund, provided that at least one but not more than two of such clerks shall be retired clerks receiving retirement benefits pursuant to this chapter.

(b) The members of the board provided for by paragraph (3) of subsection (a) of this Code section shall be appointed by the Governor. The first such members shall be appointed by the Governor to take office on July 1, 1984, for initial terms as follows: Two such members shall be appointed for terms of one year; two such members shall be appointed for terms of two years; and one such member shall be appointed for a term of one year. Thereafter, the Governor shall appoint successors upon the expiration of the respective terms of office for terms of three years. All such members shall serve until their successors are appointed and qualified. Such members shall be eligible for reappointment to successive terms of office as members of the board.

(c) The board shall elect a chairperson from the clerks serving as members of the board who actively hold office as clerks. The term of the chairperson shall be established by rules of the board.

(d) If a vacancy occurs in the membership of the board appointed pursuant to subsection (b) of this Code section, the remaining members of the board shall elect a person meeting the qualifications specified by paragraph (3) of subsection (a) of this Code section to fill such vacancy for the unexpired portion of the term.

(e) Four members of the board shall constitute a quorum for the transaction of business.

(f) All of the members of the board shall serve without pay, but they shall be reimbursed for their actual expenses in attending meetings of the board and performing the duties required of them as members of the board.

(g) The Superior Court Clerks' Group of the County Officers' Association of Georgia shall be authorized to submit the names of nominees for each position on the board appointed by the Governor pursuant to this Code section. The Governor may consider the nominees made by said Superior Court Clerks' Group in making such appointments, but it is specifically provided that all such appointments shall be at the sole discretion of the Governor, and the Governor shall not be required to make any appointments from nominees made by said Superior Court Clerks' Group.



§ 47-14-21. Creation of office of secretary-treasurer; selection, compensation, and powers and duties; periodic reports of moneys in hand, receipts, and expenditures; performance bond

(a) There is created the office of secretary-treasurer of the Superior Court Clerks' Retirement Fund of Georgia. The secretary-treasurer shall be selected and appointed by the board and shall serve at the pleasure of the board. His compensation shall be fixed by the board. He shall have such power and authority as may be given him by the board and shall perform such duties and services as the board may desire.

(b) The secretary-treasurer shall make quarterly reports to the board showing the total amount of money in his hands at the time such report is made and also showing a full accounting of receipts and expenditures since his last quarterly report.

(c) The secretary-treasurer shall give a good and sufficient surety bond in an amount to be determined by the board. The bond shall be made payable to the board and shall be contingent upon the proper and faithful performance of his duties as secretary-treasurer.



§ 47-14-22. Powers and duties of the board generally

(a) The board shall have the power and duty to:

(1) Provide for the collection of all moneys in connection with this chapter;

(2) Provide for the payment of all administrative expenses;

(3) Hear and decide all applications for retirement benefits under this chapter;

(4) Provide for the payment of all retirement benefits that may be determined to be due under the rules and regulations as adopted by the board;

(5) Make all necessary rules and regulations not inconsistent with the laws of this state for its government and for the government of the employees who are employed to administer this chapter;

(6) Determine and fix rules of eligibility of persons to receive retirement benefits under this chapter;

(7) Make provisions for refunds and repayments to persons who may be entitled to receive them;

(8) Keep records of all its meetings;

(9)(A) Subject to the terms and limitations of this Code section, the board is authorized to adopt from time to time a method or methods of providing for increases in the maximum monthly retirement benefit payable under Article 5 of this chapter for persons retiring under this chapter. Such method shall be based upon:

(i) The recommendation of the actuary of the board;

(ii) The maintenance of the actuarial soundness of the fund in accordance with the standards provided in Code Section 47-20-10 or such higher standards as may be adopted by the board; and

(iii) Such other factors as the board deems relevant. Any such increase may be uniform or may vary in accordance with the time of retirement, length of service, age, nature of the retirement, or such other factors as the board shall determine.

(B) No increase granted pursuant to subparagraph (A) of this paragraph shall exceed 3 percent of the maximum monthly retirement benefit then in effect. Thereafter, such increases may become effective as of January 1 and July 1 of each year; provided, however, that no such increase shall exceed 1 1/2 percent of the maximum monthly retirement benefit then in effect.

(C) No increase pursuant to subparagraph (A) of this paragraph shall become effective within six months of the effective date of any increase in the maximum retirement benefit granted by the General Assembly pursuant to Code Section 47-14-70; and

(10)(A) Subject to the terms and limitations of this Code section, the board is authorized to provide for a one-time increase in the maximum monthly retirement benefit payable under Article 5 of this chapter for persons retired or retiring under this chapter. Such increase shall be based upon:

(i) The recommendation of the actuary of the board;

(ii) The maintenance of the actuarial soundness of the fund in accordance with the standards provided in Code Section 47-20-10 or such higher standards as may be adopted by the board; and

(iii) Such other factors as the board deems relevant.

Such increase may be uniform or may vary in accordance with the time of retirement, length of service, age, nature of the retirement, or such other factors as the board shall determine.

(B) No increase granted pursuant to subparagraph (A) of this paragraph shall exceed 4 percent of the maximum monthly retirement benefit then in effect. Such increase shall be in addition to any other increase in such benefit provided by this chapter.

(b) The board shall have all other powers necessary for the proper administration of this chapter.



§ 47-14-23. Special account for funds; investment powers of board

(a) The board shall have control of the funds provided for in this chapter; and all funds received by the board shall be deposited in a special account to the credit of the Superior Court Clerks' Retirement Fund of Georgia. Benefits under this chapter and all administrative expenses shall be paid from such funds. The board shall have authority to expend the funds in accordance with this chapter.

(b) The board of commissioners shall have full power to invest and reinvest the assets of the fund and to purchase, hold, sell, assign, transfer, and dispose of any securities and other investments in which assets of the fund have been invested, any proceeds of any investments, and any money belonging to the fund; provided, however, that such power shall be subject to all terms, conditions, limitations, and restrictions imposed by Article 7 of Chapter 20 of this title, the "Public Retirement Systems Investment Authority Law."

(c) The board is authorized to employ agents, including, but not limited to, banks or trust departments thereof, and to enter into contracts with such agents for their services as investment advisers and counselors, in making recommendations for investments, and in making investments if the board so authorizes.



§ 47-14-24. Gifts, grants, and bequests

The board, by gift, grant, or bequest, may take any money, real or personal property, or any other thing of value and may hold or invest the same for the uses and purposes of the fund in accordance with this chapter.



§ 47-14-25. Duty of board to keep records; presentation of annual financial statement to Clerks' Group of the County Officers' Association of Georgia

The board shall keep permanent records of retirement benefits granted and shall keep proper records and books concerning the operation of the board. Each year the board shall present an annual financial statement of the fund at the annual meeting of the Clerks' Group of the County Officers' Association of Georgia.



§ 47-14-26. Duty of the state auditor to make an annual audit and report; audit upon request of the board or the Governor; contents of annual report

The state auditor is authorized and directed to make an annual audit of the acts and doings of the board and to make a complete report of that audit to the General Assembly. The state auditor shall not be required to distribute copies of the report to the members of the General Assembly but shall notify the members of the availability of the report in the manner which he or she deems to be most effective and efficient. The report shall disclose all moneys received by the board and all its expenditures, including administrative expenses and payments made as annuities and benefits. The state auditor shall also make an audit of the affairs of the board at any time when requested by a majority of the board or the Governor.






Article 3 - Membership in and Contributions to the Fund

§ 47-14-40. Application for membership in the fund; payments by members into the fund; penalties for late payment; creditable service impacted by late payments

(a) Any clerk, in order to participate in the benefits provided for in this chapter, shall make application to the Superior Court Clerks' Retirement Fund of Georgia upon forms to be furnished for that purpose by the board, giving such information as may be required by the board. He or she shall pay $50.00 per month into the fund; provided, however, that members who first or again become members on or after September 1, 2009, shall pay $100.00 per month into the fund. All clerks who made application and are accepted for membership in the fund shall remit to the board, not later than the tenth day of each subsequent month, the amount due under this subsection.

(b) If any payment required to be made to the fund by a clerk remains unpaid 60 days from the date such payment is due, there shall also be due a late charge, which late charge shall be interest from the due date computed at 10 percent per annum or the sum of $5.00, whichever is the greater amount. In the event of such delinquency, in order to be eligible to receive any benefits provided by this chapter, a clerk shall remit the late charge with such delinquent payment.

(c) No creditable service shall be granted for any month for which dues are in arrears on December 31, 2008, but payment shall be deemed timely and creditable if such dues and late charges are received by the board on or before the tenth day of the succeeding month. Thereafter, no creditable service shall be granted for any month for which dues are in arrears on the last day of the calendar year during which the dues were due, but payment shall be deemed timely and creditable if such dues and late charges are received by the board on or before the tenth day of the succeeding month following the last day of the preceding calendar year.






Article 4 - Revenues Collected From Fines, Bonds, and Fees

§ 47-14-50. "Collecting authority" defined; payments to fund from fines and bonds collected in criminal and quasi-criminal cases; duty of collecting authority to record and remit; penalty for late payment

(a) As used in this Code section, the term "collecting authority" means, without limitation, any county or state officer, including any judicial officer or employee, or any other person representing or acting on behalf of any court, the state, or a political subdivision of the state who in his or her capacity collects or receives fines or forfeitures as provided in this Code section.

(b) The sum of $2.00 shall be paid to the board from each fine collected and each bond forfeited and collected in any criminal or quasi-criminal case for violation of state law if the case is tried in any court of this state in which the clerk of such court is eligible for membership in this retirement fund. The collecting authority shall pay such amounts to the board each month or at such other times as the board may provide. Such amounts shall be due on the first day of the month following the month in which they were collected but shall be deemed timely if received by the board on or before the fifteenth day of the month; provided, however, that for purposes of calculating late payment penalties, the due date shall be the first day of the month. It shall be the duty of the collecting authority to keep accurate records of the amounts due the board. Such records may be audited by the board at any time. The sums remitted to the board under this Code section shall be used for the purposes provided for in this chapter.

(c) If the clerk or other collecting authority whose duty it is to collect and remit moneys to the fund under subsection (b) of this Code section shall fail to remit such moneys within 60 days of the date on which such remittal is due, such moneys shall be delinquent; and there shall be imposed, in addition to the principal amount due, a specific penalty in the amount of 5 percent of the principal amount per month for each month during which the funds continue to be delinquent, provided that such penalty shall not exceed a total of 25 percent of the principal due. In addition to such penalty, interest shall be charged on the delinquent moneys at the rate of 6 percent per annum from the date such moneys became delinquent until they are paid. All moneys which have not been paid to the fund within 60 days of the due date shall be delinquent. By affirmative vote of all members, the board, upon the payment of the delinquent moneys together with interest and for good cause shown, may waive the specific penalty otherwise charged under this subsection.



§ 47-14-51. Payments to the fund from fees collected in certain civil actions and for recording of instruments pertaining to real estate; records; audit of records; use of sums remitted; failure of clerk to remit

(a) In addition to all other legal costs, the sum of $1.00 shall be charged and collected in each civil suit, action, case, or proceeding filed in the superior courts or in any other court of this state in which a clerk eligible for membership in this retirement fund is clerk, including, without limiting the generality of the foregoing, all adoptions, charters, certiorari, applications by a personal representative for leave to sell or reinvest, trade name registrations, applications for change of name, and all other proceedings of a civil nature, filed in the superior courts or other such courts.

(b) In addition to all other legal costs, the sum of 50 cent(s) shall be charged and collected in addition to any other fees or costs for the processing of all instruments pertaining to real estate filed in the superior courts.

(c) The clerks shall collect the fees provided for in subsections (a) and (b) of this Code section, and the fees so collected shall be remitted to the board on a monthly basis or at such time as the board may provide. Such amounts shall be due on the first day of the month following the month in which they were collected but shall be deemed timely if received by the board on or before the fifteenth day of the month; provided, however, that for purposes of calculating late payment penalties, the due date shall be the first day of the month. It shall be the duty of the clerks to keep accurate records of the amounts due the board under this Code section, and such records may be audited by the board at any time. The sums remitted to the board under this Code section shall be used for the purposes provided in this chapter.

(d) If the clerk or other authority whose duty it is to collect and remit moneys to the fund under subsection (a) of this Code section fails to remit such moneys within 60 days of the date on which such remittal is due, such moneys shall be delinquent; and there shall be imposed, in addition to the principal amount due, a specific penalty in the amount of 5 percent of the principal amount per month for each month during which the funds continue to be delinquent, provided that such penalty shall not exceed a total of 25 percent of the principal due. In addition to such penalty, interest shall be charged on the delinquent moneys at the rate of 6 percent per annum from the date such moneys became delinquent until they are paid. All moneys which have not been paid to the fund within 60 days of the due date shall be delinquent. By affirmative vote of all members, the board, upon the payment of the delinquent moneys together with interest and for good cause shown, may waive the specific penalty otherwise charged under this subsection.

(e) The sum of $1.00 shall be paid out of the fees charged and collected pursuant to Title 15 in each civil suit, action, case, or proceeding filed in the superior courts or in any other court of this state in which a clerk eligible for membership in this retirement fund is clerk and shall be remitted to the board as provided in subsection (c) of this Code section. Such fees shall include, without limiting the generality of the foregoing, all adoptions, charters, certiorari, applications by a personal representative for leave to sell or reinvest, trade name registrations, applications for change of name, and all other proceedings of a civil nature filed in the superior courts or other such courts.






Article 5 - Retirement Benefits, Disability Benefits, and Spouses' Benefits

§ 47-14-70. Eligibility for retirement benefits; additional or partial retirement benefits; election of spousal benefits

(a) A member with at least 20 years of service shall receive retirement benefits of $1,700.00 per month upon retirement, provided that at least 12 years of such service shall have been served as a clerk, and the member must have served continuously as a clerk for the four years immediately preceding the member's retirement. Subject to the restrictions set out in this subsection, in computing such service, a member also may include service as a deputy clerk of the superior court and not more than four years of service as a member of the armed forces of the United States on active duty during any period of time in which the United States was engaged in an armed conflict, regardless of whether a state of war had been declared by Congress, provided that no service as a member of the armed forces of the United States shall be deemed as service for purposes of obtaining retirement benefits under this chapter if such service has or will be used in the determination of the member's eligibility for retirement benefits or allowances from any other state or federal retirement program, excluding social security. A clerk of the superior court may not include service for eligibility purposes for years in which the clerk has not completed the training requirements set out in paragraph (1) of subsection (c) of Code Section 15-6-50. No member who is subject to the provisions of Code Section 15-6-50 shall be entitled to include, for purposes of eligibility to receive a benefit under this chapter, service during which he or she was not in compliance with the training requirements of subsection (c) of such Code section.

(b) If a member is eligible to retire under subsection (a) of this Code section but does not retire and continues to serve as clerk, he or she shall be entitled to receive, upon retirement, the amount to which he or she would have been entitled under subsection (a) of this Code section; and, in addition, for each year of service beyond the required 20 years, he or she shall receive an additional 5 percent of the amount he or she would be entitled to under subsection (a) of this Code section.

(c) (1) In lieu of the retirement benefits provided in subsections (a) and (b) of this Code section, a member, upon retirement, may elect spousal benefits. If such election is made, then the amount of the benefits paid to the member shall be computed so as to be actuarially equivalent to the monthly retirement payment which would have been paid to the member under subsection (a) or (b) of this Code section, as applicable. Such actuarial equivalence shall be computed on the interest rate and mortality basis approved from time to time by the board, the age of the member, and, if applicable, the age of his or her spouse as of the date benefits are to commence. After the member's death, the member's surviving spouse shall receive a monthly sum during the lifetime of the surviving spouse equal to 50 percent of the amount which the member would have received had the member elected the full benefits provided under subsections (a) and (b) of this Code section. In order to be eligible for such benefits, the surviving spouse shall have been married to the member for at least six years immediately preceding the member's death. Such benefits shall not commence until after the surviving spouse reaches 55 years of age.

(2) If a member elects spousal benefits under paragraph (1) of this subsection and subsequently the member's spouse predeceases the member or a final judgment of complete divorce between the member and the member's spouse is entered, the member may, in writing on forms prescribed by the board and subject to approval by the board, revoke the election for spousal benefits under paragraph (1) of this subsection and thereafter receive during the member's lifetime a monthly retirement benefit commencing on the first day of the month following the date on which the board approves such revocation, but not for any period prior to such date.

(d) A member with at least 16 years of service either as a clerk or deputy clerk shall receive retirement benefits of $1,360.00 per month upon retirement, provided that at least eight years of such service shall have been served as a clerk, and the member must have served continuously as a clerk for the four years immediately preceding the member's retirement. No other type of service shall be counted toward such retirement benefits.

(e) A member with at least 12 years of service either as a clerk or deputy clerk shall receive retirement benefits of $1,020.00 per month upon retirement, provided that at least eight years of such service shall have been served as a clerk, and the member must have served continuously as a clerk for the four years immediately preceding the member's retirement. No other type of service shall be counted toward such retirement benefits.

(f) Any other provisions of this chapter to the contrary notwithstanding, all members who retire on or after April 1, 1976, for whatever reason and who otherwise meet the requirements for retirement benefits under either subsection (d) or (e) of this Code section shall be entitled to an additional benefit based on service in excess of the minimum required for such retirement benefits, provided that such service is of the kind for which credit toward retirement benefits would be given under subsection (d) or (e) of this Code section. The amount of the retirement benefit shall be based on the ratio that the total number of years served bears to the minimum number of years required for benefits under subsection (d) or (e) of this Code section, as appropriate. For example, the following table is illustrative of the additional benefits computation under this Code section:

Years of Service at Retirement Benefits Received

------------------------------ -----------------

13 Thirteen-twelfths of the benefits

provided in subsection (e) of this

Code section

14 Fourteen-twelfths of the benefits

provided in subsection (e) of this

Code section

15 Fifteen-twelfths of the benefits

provided in subsection (e) of this

Code section

17 Seventeen-sixteenths of the benefits

provided in subsection (d) of this

Code section

18 Eighteen-sixteenths of the benefits

provided in subsection (d) of this

Code section

19 Nineteen-sixteenths of the benefits

provided in subsection (d) of this

Code section

(g) No person shall receive credit toward the retirement benefits set forth in subsections (a) and (b) of this Code section for any service performed after February 15, 1952, unless payment for the period covered by such service has been made to the board. No person shall be eligible for the benefits provided in this Code section unless his or her official duties have terminated and he or she files an application for benefits within 90 days, or as soon thereafter as possible, from the termination of his or her official duties.



§ 47-14-71. Eligibility for disability benefits; determination of disability

Notwithstanding any other provisions of this chapter to the contrary, a member may retire after completing 16 years of creditable service if the member becomes totally and permanently disabled after commencing service as a clerk. Any such clerk shall be entitled to receive retirement benefits in the amount of $1,700.00 per month. All questions relating to the degree and nature of the total and permanent disability suffered by the clerk shall be determined by the board.



§ 47-14-72. Benefits payable in the event of death before retirement; rights of surviving spouse

(a) In the event of the death of any clerk who has not retired under any of the provisions of this chapter, but who was eligible to do so, the surviving spouse shall receive a monthly sum during his or her lifetime equal to 50 percent of the amount such clerk would have received had he or she retired under subsection (c) of Code Section 47-14-70. In order to receive such benefits, any such spouse must be at least 55 years of age and have been married to such clerk for at least six years immediately preceding the death of such clerk.

(b) (1) Subject to the provisions of paragraph (2) of this subsection, the board is authorized to provide by rule or regulation that in the event of the death of any clerk who has satisfied all requirements for retirement provided by subsection (a) of Code Section 47-14-70 but who dies prior to attaining the age of 55, whether or not such clerk has terminated his or her official duties as clerk, the surviving spouse shall receive a monthly sum during his or her lifetime in an amount not greater than 50 percent of the amount such clerk would have received had he or she retired at age 55 as provided under subsection (c) of Code Section 47-14-70, the actual percent to be set by the board of commissioners in direct relation to the amount determined by the actuary pursuant to paragraph (2) of this subsection. In order to receive such benefits, any such spouse must be at least 55 years of age and have been married to such clerk for at least six years immediately preceding the death of such clerk. Once funded and granted, such benefit shall be irrevocable but shall be subject to the provisions of Code Section 47-14-90.

(2) The board of commissioners shall be authorized to provide for such level of benefits as provided in paragraph (1) of this subsection only upon:

(A) The recommendation of the actuary for the board;

(B) The maintenance of the actuarial soundness of the fund in accordance with the standards provided in Code Section 47-20-10 or such higher standards as may be adopted by the board; and

(C) Such other factors as the board deems relevant.



§ 47-14-73. Eligibility to retire and receive retirement benefits; effect of retirement before age 55

Any other provisions of this chapter to the contrary notwithstanding, a clerk may terminate his official duties as clerk and be eligible for retirement benefits if he has fulfilled the qualifications necessary therefor; but if he has not reached the age of 55 at the time he terminates his official duties, he shall not commence receiving his retirement benefits until he reaches that age.



§ 47-14-74. Application of certain increases in benefits to benefits paid to surviving spouses

The increases in retirement benefits resulting from changes made in this chapter prior to January 1, 1998, and the increases in retirement benefits resulting from changes made in this chapter during calendar year 1998 shall also be used in the computation of any retirement benefits allowed a surviving spouse of a deceased clerk pursuant to the terms of this chapter.



§ 47-14-75. Eligibility for certain benefit increases

Any other provisions of this chapter to the contrary notwithstanding, each member who retired prior to July 1, 1998, and all members who have ceased their service as clerks but have not yet reached retirement age shall receive benefits under this chapter in the same amount as a member with the same number of years of service would receive if such member retired on July 1, 1998. This Code section shall not reduce the amount of any benefits which a retired member or the spouse of a deceased member is receiving on June 30, 1998. The increased benefits provided by Code Section 47-14-71 and subsections (a), (d), and (e) of Code Section 47-14-70 shall be paid to retired members and spouses of deceased members, effective on July 1, 1998.



§ 47-14-76. Right to withdraw dues; effect of withdrawal on membership and benefits; eligibility to rejoin the fund

Any member may withdraw the total sum, without interest, which he has paid into the fund. In order to become eligible to rejoin the fund and to receive any benefits under this chapter after such withdrawal, he must repay the entire amount which he has withdrawn, plus interest at 6 percent per annum. A member shall not receive credit for any service after such withdrawal unless he pays the dues which he would have paid had he been a member of the fund during such period of service, plus interest on such amounts at 6 percent per annum. If any clerk dies before being retired, the total amount, without interest, which has been paid by him into the fund shall be paid to his estate. If, after retiring, any clerk should die without leaving a surviving spouse and without having received the amount in benefits equal to the amount which he had paid into the fund, the difference, without interest, shall be paid to his estate. If after retiring, any clerk should die leaving a surviving spouse and such surviving spouse should thereafter die without having received the amount of benefits equal to the amount which had been paid into the fund less the amount received by such clerk before his death, the difference, without interest, shall be paid to his estate.



§ 47-14-77. Service for which no credit received for retirement purposes

(a) Notwithstanding any other provision of this chapter to the contrary, a clerk may not receive credit for retirement purposes for any service performed as a clerk prior to six months from the time application is made for membership in the fund.

(b) Notwithstanding any other provision of this chapter to the contrary, a clerk may not receive credit for retirement purposes for deputy clerk service or for military service unless such credits are sought at the time of application for membership in the fund.

(c) No member who first or again becomes a member on or after September 1, 2009, and who is subject to the provisions of Code Section 15-6-50 shall be entitled to include, for any purpose under this chapter, service during which he or she was not in compliance with the training requirements of subsection (c) of such Code section.

(d) (1) Notwithstanding any other provision of this chapter to the contrary, and except as provided in paragraph (2) of this subsection, a clerk who first or again becomes a member of this retirement fund on or after July 1, 2010, shall not be entitled to receive credit for any purpose for prior service as a deputy clerk.

(2) Any person who is serving as chief deputy clerk on July 1, 2010, and who, without a break in service, became the clerk of the same court may receive creditable service for such service as provided in Code Section 47-14-70 by making application to the board of trustees in such manner as the board deems appropriate and paying to the board of trustees an amount determined by the board of trustees to be sufficient to cover the full actuarial cost of granting such creditable service. Such application and payment shall be made not later than six months after such person became a clerk of the court.



§ 47-14-78. Service for which credit received for retirement purposes

Any member of this retirement system who, prior to becoming a member, served as a clerk of a state court in which the clerk is someone other than the clerk of the superior court shall be entitled to not more than 20 years of creditable service for such prior service. Any such member shall make application to the board in such form and providing such documentation of such prior service as the board deems necessary.



§ 47-14-79. Death benefit paid to designated beneficiary of member who dies in service

A death benefit in the amount of $5,000.00 shall be paid to the designated beneficiary of any member who dies in service. In the absence of a designated beneficiary, such amount shall be paid to the deceased member's estate. For members eligible for a surviving spouse's benefit, such amount shall be in addition to the benefit provided pursuant to Code Section 47-14-72.






Article 6 - Miscellaneous Provisions

§ 47-14-90. Reduction of benefits upon determination that available funds are insufficient; order of payment upon resumption of payments in full; liability of board for such reductions

If the funds derived from the sources provided for in this chapter are not sufficient at any time to enable the board to pay, in full, each person determined to be entitled to benefits under this chapter, then the prorated percentage of such payments shall be made to each such person until the fund shall be replenished sufficiently to enable the board to resume such payments in accordance with this chapter. Before resuming such payments, all persons who received deficiency payments shall be paid in full. In no event shall the board or any member of the board be liable to any person for any deficiencies in payments made under this Code section.



§ 47-14-91. Exemption of rights and benefits under this chapter from taxation; exemption from levy and sale, garnishment, attachment, or other process; assignability

The right to any pension, allowance, or benefit; the right to the return of contributions; any optional benefit; or any other right accrued or accruing to any person under this chapter; and moneys under this chapter shall be exempt from any tax imposed by any state, county, municipal, or other political subdivision, except as provided in Code Section 48-7-27, and shall be exempt from levy and sale, garnishment, attachment, or any other process. Such funds and benefits shall not be assignable.









Chapter 15 - Superior Court Reporters Emeritus

§ 47-15-1. Creation of the office of superior court reporter emeritus

There is created the office of superior court reporter emeritus.



§ 47-15-2. Eligibility for appointment as superior court reporter emeritus

(a) As used in this Code section, the term "year" means all or any portion of a calendar year during which a reporter or court stenographer served as official reporter under appointment by the presiding judge of the circuit.

(b) Any reporter or court stenographer in any superior court judicial circuit who has so served for 40 or more consecutive years in the same circuit shall be eligible for appointment as superior court reporter emeritus and shall be appointed to that office by the judge of the superior court of the circuit, upon application by the reporter or court stenographer.



§ 47-15-3. Salary payable to superior court reporters emeritus

Each superior court reporter emeritus shall be paid a salary of $200.00 per month, which salary shall be paid on the first day of each month.



§ 47-15-4. Term of office as superior court reporter emeritus; duties; additional compensation for performance of duties

Each superior court reporter emeritus shall hold such office for life. It shall be his duty to serve as a court reporter whenever the judge of the superior court of his circuit shall call upon him to do so, without additional compensation except for civil cases. For reporting and transcribing civil cases he shall be paid the fee provided by law.



§ 47-15-5. Duty of counties to pay salaries of superior court reporters emeritus; duty to levy taxes sufficient to pay such salaries

(a) The salary provided for in Code Section 47-15-3 shall be paid pro rata out of the general treasuries of the various counties comprising the circuit of the court reporter emeritus, upon the basis of population. Each of the counties comprising such circuit shall pay such part or portion of such salary as its population bears to the total population of all counties of such circuit according to the most recent United States decennial census.

(b) It shall be the duty of the county governing authorities of the various counties comprising the circuit of such court reporter emeritus, when levying taxes for expenses of courts, to levy and make collection of sufficient taxes in their respective counties for the purpose of paying the portion of the salary of the court reporter emeritus chargeable against the respective counties.






Chapter 16 - Sheriffs' Retirement Fund of Georgia

Article 1 - General Provisions

§ 47-16-1. Definitions

As used in this chapter, the term:

(1) "Board" means the Board of Commissioners of the Sheriffs' Retirement Fund of Georgia.

(2) "Fund" means the Sheriffs' Retirement Fund of Georgia.

(3) "Member" means a member of the Sheriffs' Retirement Fund of Georgia.






Article 2 - Creation, Administration, and Management of the Assets of the Fund

§ 47-16-20. Creation of the fund and the board of commissioners

There is created a retirement fund, to be known as the "Sheriffs' Retirement Fund of Georgia," and a board to administer this fund, to be known as the "Board of Commissioners of the Sheriffs' Retirement Fund of Georgia."



§ 47-16-21. Membership of the board

(a) The board shall consist of six members as follows:

(1) The state treasurer;

(2) One former sheriff who is receiving benefits as a retired beneficiary of the fund; and

(3) Four persons holding office as sheriffs of Georgia, each of whom shall be active members of the fund and shall have held office as a sheriff for at least four years.

(b) The state treasurer shall begin serving on the board on July 1, 1984. The position of the state treasurer on the board shall be the successor to the position on the board held by the president of the Association County Commissioners of Georgia, which shall stand abolished on June 30, 1984.

(c) The term of office of the retired member of the board holding office on January 1, 1984, which is scheduled to expire on March 31, 1984, is extended to expire on June 30, 1984. The Governor shall appoint a successor, pursuant to the position provided for by paragraph (2) of subsection (a) of this Code section, to take office on July 1, 1984, for a term of one year and until a successor is appointed and qualified. Thereafter, the Governor shall appoint a successor pursuant to the position provided for by paragraph (2) of subsection (a) of this Code section to take office upon the expiration of the term of office for a term of two years and until a successor is appointed and qualified.

(d) The first four members of the board provided for by paragraph (3) of subsection (a) of this Code section shall be appointed by the Governor to take office on July 1, 1984. Such members shall be successors to Sheriffs D. Lamar Stewart, E. W. Phillips, Wesley Walraven, and Franklin Thornton whose terms of office as members of the board shall terminate on June 30, 1984. Their successors shall be appointed by the Governor for initial terms of office as follows:

(1) The member appointed as the successor to Sheriff D. Lamar Stewart shall be appointed for a term of one year;

(2) The member appointed as the successor to Sheriff E. W. Phillips shall be appointed for a term of two years;

(3) The member appointed as the successor to Sheriff Wesley Walraven shall be appointed for a term of three years; and

(4) The member appointed as the successor to Sheriff Franklin Thornton shall be appointed for a term of four years.

(e) Beginning in 1985, the Governor shall annually appoint a successor to the member of the board appointed pursuant to subsection (d) of this Code section whose respective term of office is expiring. Each such successor shall be appointed by the Governor for a term of four years and until a successor is appointed and qualified. Thereafter, successors shall be appointed by the Governor upon the expiration of the respective terms of office for terms of four years and until such successors are appointed and qualified.

(f) Any appointed member of the board continuing to meet the respective qualifications for membership on the board shall be eligible for reappointment to successive terms as a member of the board. If a member of the board holding a position specified by paragraph (3) of subsection (a) of this Code section ceases to hold office as sheriff for any reason, except for retirement as a beneficiary of the fund, such member's position on the board shall thereby become vacant; but, if any such member retires to become a beneficiary of the fund during a term of office, such member may serve until the expiration of the term to which the member was appointed. A vacancy which occurs for any reason in the membership of the board shall be filled as follows:

(1) If the vacancy is in the position specified by paragraph (2) of subsection (a) of this Code section, the Governor shall appoint a qualified person to fill such vacancy for the unexpired term; and

(2) If the vacancy is in a position specified by paragraph (3) of subsection (a) of this Code section, the remaining members of the board shall elect a qualified person to fill such vacancy for the unexpired term.

(g) By a majority vote of its full membership the board shall elect a chairman from the membership of the board. The chairman shall serve for a term fixed by rules of the board.

(h) The Georgia Sheriffs' Association shall be authorized to submit the names of nominees for each position on the board appointed by the Governor pursuant to this Code section. The Governor may consider the nominees made by the Georgia Sheriffs' Association in making such appointments, but it is specifically provided that all such appointments shall be at the sole discretion of the Governor, and the Governor shall not be required to make any appointments from nominees made by the Georgia Sheriffs' Association.



§ 47-16-22. Quorum for conduct of business by the board; records of meetings of the board

(a) Three members of the board shall constitute a quorum for the conduct of business by the board.

(b) The board shall keep records of all its meetings.



§ 47-16-23. Compensation and expenses of members of the board

All members of the board shall serve without pay but shall be reimbursed for actual expenses incurred in attending meetings and performing the duties required of them as members of the board.



§ 47-16-24. Creation of the office of secretary-treasurer; periodic reports of moneys in hand, receipts, and expenditures; performance bond

(a) There is created the office of secretary-treasurer of the Board of Commissioners of the Sheriffs' Retirement Fund of Georgia, who shall be elected and appointed by the board and shall serve at its pleasure. His compensation shall be fixed by the board. He shall have such power and authority and shall perform such duties and services as the board may direct.

(b) The secretary-treasurer shall make quarterly reports to the board showing the total amount of moneys in his hands at the time such report is made and also showing a full accounting of receipts and expenditures since his last quarterly report.

(c) The secretary-treasurer shall give a good and sufficient surety bond in an amount to be determined by the board. The bond shall be made payable to the board and shall be contingent upon the proper and faithful performance of his duties as secretary-treasurer.



§ 47-16-25. Powers and duties of the board generally

(a) The board shall have the power and duty to:

(1) Provide for the collection of all moneys;

(2) Provide for the payment of all administrative expenses;

(3) Hear and decide all applications for retirement benefits under this chapter;

(4) Provide for the payment of all retirement benefits that may be determined to be due under this chapter and lawful rules and regulations as adopted by the board;

(5) Make all necessary rules and regulations not inconsistent with law for the operation of the fund;

(6) Determine and fix rules of eligibility for retirement benefits under this chapter; and

(7) Provide for refunds and repayments to persons who may be entitled to receive them.

(b) The board shall have all other powers necessary for the proper administration of the fund.



§ 47-16-26. Power of board to control, invest, and expend funds; gifts, grants, or bequests; deposit of funds received by the board; payment of benefits and administrative expenses

(a) The board shall have control over the funds provided for in this chapter, authority to expend such funds in accordance with this chapter, and authority to invest the funds subject to all terms, conditions, limitations, and restrictions imposed by Article 7 of Chapter 20 of this title, the "Public Retirement Systems Investment Authority Law."

(b) The board may take, by gift, grant, or bequest, any money, real or personal property, or any other things of value and may hold, invest, sell, or otherwise dispose of the same for the uses and purposes of the fund in accordance with this chapter.

(c) All funds received by the board shall be deposited in a special account to the credit of the board.

(d) Benefits under this chapter and all administrative expenses shall be paid from such funds.



§ 47-16-27. Duty of board to keep records of accounts and operations; presentation of annual financial statement to Georgia Sheriffs' Association

(a) The board shall keep accurate permanent records of all persons who qualify to participate in the fund and shall keep accurate permanent records of all its accounts in granting retirement benefits and of all payments, disbursements, and investments. It shall also keep proper detailed records of all its acts and operations.

(b) The board shall present each year at the annual convention of the Georgia Sheriffs' Association a financial statement of the fund for the preceding year.



§ 47-16-28. Duty of state auditor to make an annual audit and report of the operations of the board; right of state auditor to audit the affairs of the board; contents of annual report

The state auditor is authorized and directed to make an annual audit of the operations of the board and to make a complete report of that audit to the General Assembly. The state auditor shall not be required to distribute copies of the report to the members of the General Assembly but shall notify the members of the availability of the report in the manner which he or she deems to be most effective and efficient. The report shall disclose all moneys received by the board and all expenditures made by it, including administrative expenses and payments of benefits. The state auditor shall also have the right, in his or her discretion, to audit the affairs of the board at any time, and he or she may also audit the affairs of the board at any time, upon request of a majority of the members of the board.



§ 47-16-29. Increases in maximum monthly benefit payable under Article 6 of this chapter

(a) Subject to the terms and limitations of this Code section, the board of commissioners is authorized to adopt from time to time a method or methods of providing for increases in the maximum monthly retirement benefit payable under Article 6 of this chapter for persons theretofore or thereafter retiring under this chapter. Such method shall be based upon:

(1) The recommendation of the actuary of the board of commissioners;

(2) The maintenance of the actuarial soundness of the fund in accordance with the standards provided in Code Section 47-20-10 or such higher standards as may be adopted by the board; and

(3) Such other factors as the board deems relevant.

Any such increase may be uniform or may vary in accordance with the time of retirement, length of service, age, nature of the retirement, or such other factors as the board of commissioners shall determine.

(b) An initial increase may be granted pursuant to subsection (a) of this Code section to become effective on July 1, 1993, not to exceed 3 percent of the maximum monthly retirement benefit then in effect. Thereafter, such increases may be authorized effective as of January 1 and July 1 of each year; provided, however, that no such increase shall exceed 1 1/2 percent of the maximum monthly retirement benefit then in effect.

(c) No increase shall be made pursuant to subsection (a) of this Code section to become effective within six months of the effective date of any increase in the maximum retirement benefit granted by the General Assembly through amendment of Code Section 47-16-101.






Article 3 - Membership in and Contributions to the Fund

§ 47-16-40. Application for membership in the fund; contents of application; claim for credit for prior service

In order to become a member of the Sheriffs' Retirement Fund of Georgia, an applicant must meet the following requirements:

(1) He must be a duly qualified and commissioned sheriff of a county of the State of Georgia, serving as sheriff of the superior court of that county at the time he files his application;

(2) He must file his application for membership with the secretary-treasurer within one year from the date he begins service as a sheriff or within the time limits set forth in Code Section 47-16-41;

(3) He must set out in the application for membership his correct date of birth;

(4) He must list in his application for membership all periods of prior service, including credit under Code Section 47-16-80 for services in the armed forces of the United States or as a peace officer, for which service he intends to ask credit as basis for his future retirement, or shall forever be barred from claiming credit for services not so listed;

(5) The member must tender with the application, within 12 months from the date of that application, or at such other time as the board may provide, a sum equal to the total of $37.50 per month for credit claimed by the member under paragraph (4) of this Code section for past service from and including January 1, 1961, to the date of application; or if such amount is not paid by the due date, the member shall be conclusively deemed to have waived his or her claim or right for credit for such period of time; or

(6) He must also furnish to the board such other information and proof of pertinent facts set out in the application for membership or relative to it as may be required by the board; and failure to do so shall constitute grounds for denial of the application for membership by the board.



§ 47-16-41. Delayed application for membership in the fund; credit for prior service as a sheriff, member of the armed forces of the United States, or peace officer

(a) Any duly qualified and commissioned sheriff who would be eligible to become a member but for the provisions of paragraph (2) of Code Section 47-16-40 shall be permitted to become a member if he files his application with the secretary-treasurer of the board between June 1, 1969, and June 30, 1969, or within 30 days following the beginning of such sheriff's new elective or appointive term.

(b) Any sheriff who has served as a sheriff of a county of this state at any time since 1960 and who has not been a member of the fund may become a member by means of either of the following procedures:

(1) He may claim credit for all prior service as a sheriff by tendering payment of all amounts which he would have paid had he been a member of the fund, together with interest on such amounts at 8 percent per annum and such reasonable penalty as may be imposed by the board; or

(2) He may waive credit for prior service as a sheriff and be credited for service beginning on the first day of the elective or appointive term in which his application is submitted to and accepted by the board.

In no event shall any sheriff who joins the fund under this subsection or subsection (a) of this Code section be permitted to claim credit for prior service as a peace officer, except sheriff, or member of any of the armed forces of the United States under Code Section 47-16-80.

(c) Any currently serving sheriff who was previously a member of the fund but who subsequently ceased to be a sheriff and withdrew from the fund may, upon again becoming a sheriff, become a member of the fund by submitting an application to the secretary-treasurer of the board between July 1, 1994, and December 31, 1994. After December 31, 1994, any person who was previously a member of the fund and subsequently ceased to be a sheriff and withdrew from the fund may become a member of the fund by submitting an application to the secretary-treasurer of the board within one year from the date he or she again becomes a sheriff. No sheriff who joins the fund pursuant to this subsection shall be entitled to claim credit for prior service as a sheriff, a peace officer, or a member of the armed services.



§ 47-16-42. Effect of membership or participation in other retirement programs on membership and benefits under this chapter

Membership in this retirement fund shall not be affected by membership or participation in any other fund or retirement system. There shall be no reduction in benefits predicated solely upon eligibility of the member to benefits from another independent source of retirement or pension. The benefits under this chapter are to be in addition to any other retirement benefits. There shall be no reduction in benefits otherwise payable to any member under any other state or quasi-state sponsored or sanctioned fund or retirement system because of membership and participation in this retirement fund.



§ 47-16-43. Requirements for continued active membership in the fund

In order to retain active membership in the fund, each member must:

(1) Continue serving as a sheriff;

(2) Pay to the secretary-treasurer membership dues of $45.00 per month. Such payment shall be due on or before the tenth day of the following month until the member has made such payments for a total of 30 years; and

(3) Comply with all other mandatory provisions of this chapter and all rules and regulations promulgated by the board.



§ 47-16-44. Removal from active membership roll; requirements for reinstatement to active membership; claim for credit for service during period of inactive membership

(a) If a member fails to comply with the requirements of Code Section 47-16-43 for any reason, the board shall remove him from the active membership roll and place him on the inactive or dormant roll. During such time as he may be on the inactive or dormant roll, he shall receive no credit for service as a basis for his retirement unless and until he is reinstated as an active member.

(b) If the removal was occasioned by noncompliance with paragraph (1) of Code Section 47-16-43, the member may be reinstated to the active membership roll upon again becoming a sheriff and filing his application for reinstatement within 12 months from the date he again becomes a sheriff. In his application for reinstatement, he may also list and claim credit for any time he may have served in the armed forces of the United States or as a peace officer during such inactive or dormant membership period, provided that such claim otherwise meets the requirements and limitations of Code Section 47-16-80. The time of filing this application and claim for credit and the payment of dues in order to receive credit for services performed during such inactive or dormant period of membership shall be governed by paragraphs (2), (4), and (5) of Code Section 47-16-40, respectively.

(c) If the removal is occasioned by noncompliance with paragraph (2) of Code Section 47-16-43, upon filing an application for reinstatement to the active membership roll within 12 months from the date of first default and payment of all dues then in default, together with interest on such amounts at 8 percent per annum from the date of such default to the date of payment and such reasonable penalty as may be imposed by the board, the member may be reinstated to the active membership roll and credited for such service. The member may elect to be reinstated to active membership in the fund without credit for prior service, in which case he will not be required to pay dues in default or interest thereon. In such case, he shall receive credit for service from the first day of the term in which his application for reinstatement is submitted to and approved by the board. Application for reinstatement under this subsection shall be accepted by the board only if it is filed by the member between June 1, 1969, and June 30, 1969, or within 30 days following the beginning of his new elective or appointive term.

(d) If the removal is occasioned by noncompliance with paragraph (3) of Code Section 47-16-43, the member may be reinstated to the active roll upon compliance with such reasonable rules and regulations as may be provided by the board.






Article 4 - Revenues Collected From Fines, Forfeitures, and Fees

§ 47-16-60. Payments to fund from fines and bonds collected in criminal and quasi-criminal cases; duty of collecting authority to record and remit; penalty for late payment

(a) The sum of $2.00 shall be allocated to the board from each fine collected and each bond forfeited and collected in any criminal or quasi-criminal case for violation of state law, including traffic laws, which case is before any court of this state in which a sheriff of a superior court or a duly authorized deputy of such sheriff acts as sheriff to such court by virtue of his office, provided that such fine or bond, which shall be construed to include costs, is at least $5.00. The clerk or other collecting authority for the court in which the fine or bond is collected shall pay such amounts to the secretary-treasurer each quarter or at such other times as the board may provide. These sums shall be paid to the secretary-treasurer before the payment of any costs or any claim whatsoever against such fine or forfeiture, provided that this shall not be construed to repeal any existing priorities established under the laws of this state. It shall be the duty of the clerk or other collecting authority for each court to keep accurate records of the amounts due to the board and to remit the amounts due promptly. Such records may be audited by the board at any time. The sums remitted to the board under this Code section shall be used only for the purposes provided for in this chapter.

(b) If the person or authority whose duty it is to collect and remit moneys to the secretary-treasurer under subsection (a) of this Code section shall fail to remit such moneys within 60 days of the date on which such remittal is due, such moneys shall be delinquent; and there shall be imposed, in addition to the principal amount due, a specific penalty in the amount of 5 percent of the principal amount per month for each month during which the moneys continue to be delinquent, provided that such penalty shall not exceed a total of 25 percent of the principal due. In addition to such penalty, interest shall be charged on the delinquent moneys at the rate of 6 percent per annum from the date such moneys become delinquent until they are paid. All moneys due on or before May 1, 1968, and not paid shall be delinquent after the expiration of 60 days from that date. By affirmative vote of all the members, the board, upon the payment of the delinquent moneys together with interest and for good cause shown, may waive the specific penalty otherwise charged under this subsection.



§ 47-16-61. Payments to fund from fees collected in civil actions; duty to record and remit sums collected; penalties on delinquent amounts

(a) In addition to all other legal costs, the sum of $1.00 shall be charged and collected in each civil action, case, or proceeding, including, without limiting the generality of the foregoing, all adoptions, charters, certiorari, applications by personal representative for leave to sell or invest, trade name registrations, applications for change of name, and all other proceedings of a civil nature filed in the superior courts. The clerks of the superior courts shall collect such fees, and the fees so collected shall be remitted to the board quarterly or at such other time as the board may provide. It shall be the duty of the clerks of the superior courts to keep accurate records of the amounts due the board under this subsection, and such records may be audited by the board at any time. The sums remitted to the board under this subsection shall be used only for the purposes provided for in this chapter.

(b) In addition to all other legal costs, the sum of $1.00 shall be charged and collected in each civil action, case, or proceeding, including, without limiting the generality of the foregoing, all adoptions, charters, certiorari, applications by personal representative for leave to sell or invest, trade name registrations, applications for change of name, and all other proceedings of a civil nature filed in the state courts and magistrate courts of this state in which the sheriff of the superior court also fulfills the function as sheriff of such inferior court. The clerks of such state courts and magistrate courts shall collect such fees, and the fees so collected shall be remitted to the board quarterly or at such other time as the board may provide. It shall be the duty of the clerks of such state courts and magistrate courts to keep accurate records of the amounts due the board under this subsection, and such records may be audited by the board at any time. The sums remitted to the board under this subsection shall be used only for the purposes provided for in this chapter.

(c) If the person or authority whose duty it is to collect and remit moneys to the secretary-treasurer under subsection (a) or subsection (b) of this Code section shall fail to remit such moneys within 60 days of the date on which such remittal is due, such moneys shall be delinquent; and there shall be imposed, in addition to the principal amount due, a specific penalty in the amount of 5 percent of the principal amount per month for each month during which the moneys continue to be delinquent, provided that such penalty shall not exceed a total of 25 percent of the principal due. In addition to such penalty, interest shall be charged on the delinquent moneys at the rate of 6 percent per annum from the date such moneys become delinquent until they are paid. By affirmative vote of all the members, the board upon the payment of the delinquent moneys, together with interest, for good cause shown may waive the specific penalty otherwise charged under this subsection.






Article 5 - Service Creditable Toward Retirement

§ 47-16-80. Credit for prior service in the armed forces of the United States or as a peace officer

In addition to listing and claiming credit for prior services as a sheriff under paragraph (4) of Code Section 47-16-40, the applicant may elect to list and claim credit for service in the armed forces of the United States, not to exceed four years, and service as a peace officer other than as a sheriff, not to exceed four years, provided that he was employed during such period as a peace officer by the state, a municipality, or any other political subdivision of this state and was required by the terms of such employment, whether by election or appointment, to devote his full time to the duties of a peace officer. Upon approval or acceptance of such claims by the board, the applicant shall be credited with such service as a basis for future contemplated retirement, provided that credit for such service shall be available only if the applicant shall have served as a sheriff for a minimum of eight years subsequent to December 31, 1960, and subsequent to periods of service for which credit under this Code section is claimed; provided, further, that amounts due under paragraph (5) of Code Section 47-16-40 have been paid for such periods.



§ 47-16-81. Credit for prior service as sheriff, member of armed forces of United States, or peace officer; notice; amendment of application

(a) Any other provisions of this chapter to the contrary notwithstanding, any active member who has previously waived his claim for credit for any prior service as a sheriff, member of the armed forces of the United States, or peace officer, by his failure to comply with paragraph (2), (4), or (5) of Code Section 47-16-40 or by his failure to list such prior service in his application for membership, shall be entitled, as of May 1, 1980, to claim credit for any such prior service in accordance with this chapter and subsections (b) through (d) of this Code section.

(b) Any such member shall give written notice to the secretary-treasurer of his claim for credit for such prior service, together with an amendment to his application for membership, in such form as may be approved by the board. The amendment shall list all such periods of prior service for which he intends to claim credit as a basis for his future retirement. The notice and amendment shall be filed prior to July 31, 1980, or within the first 30 days of any new term of office of such member.

(c) At the time such member gives written notification to the secretary-treasurer, such member must also tender payment of all amounts due under paragraph (5) of Code Section 47-16-40 for the prior service listed in the amendment to his application for membership, together with interest on such amounts at 8 percent per annum from the date of acceptance of his original application for membership.

(d) Upon approval or acceptance of the amendment by the board and receipt of such member's payment of the amount with interest due under subsection (c) of this Code section, he shall be credited with his claimed prior service as a sheriff, member of the armed forces of the United States, or as a peace officer as a basis for his future retirement.



§ 47-16-82. Credit for prior service as a warden of a county correctional institution

Any member who has served as a sheriff for at least 12 years and who served as a warden of a county correctional institution for at least ten years prior to his service as a sheriff may, upon application to the board, receive four years of prior service credit for such service as a warden.



§ 47-16-83. Payment of dues as prerequisite to credit for service on and after January 1, 1961

No credit for any type of service after and including January 1, 1961, shall be given any member unless regular monthly dues shall have been paid therefor as provided for and required by this chapter.



§ 47-16-84. Members appointed to fill anticipated vacancies in office of sheriff prior to becoming members

(a) Anything in this chapter to the contrary notwithstanding, any member who, prior to becoming a member, was appointed to fill an anticipated vacancy in the office of sheriff and who served in that capacity shall be eligible for and, upon application, shall receive service credit for such service.

(b) Any such member shall give written notice to the secretary-treasurer of his claim for credit for such service, together with an amendment to his application for membership, in such form as may be approved by the board. The amendment shall list all such periods of service for which he intends to claim credit as a basis for his future retirement. The notice and amendment shall be filed prior to August 31, 1992, or within the first 30 days of any new term of office of such member.

(c) At the time such member gives written notification to the secretary-treasurer, such member must also tender payment of all amounts due under paragraph (5) of Code Section 47-16-40 for the service listed in the amendment to his application for membership, together with interest on such amounts at 8 percent per annum from the date of acceptance of his original membership.

(d) Service credit granted pursuant to this Code section shall be deemed to be service as a qualified and commissioned sheriff of a county in the State of Georgia for purposes of eligibility for retirement benefits provided in Code Section 47-16-100; provided, however, that for purposes of such Code section, such service shall be deemed performed after July 1, 1988.






Article 6 - Retirement Benefits and Death Benefits

§ 47-16-100. Eligibility for retirement benefits

In order for a member to be eligible to receive retirement benefits under this chapter, he must meet the following requirements:

(1) The member must have served a minimum of at least four years as a qualified and commissioned sheriff of a county in the State of Georgia during which time the member served as sheriff of the superior court of that county after and including January 1, 1961; provided, however, as applied to any person first or again becoming a sheriff and a member on or after July 1, 1988, the member must have served a minimum of at least eight years as a qualified and commissioned sheriff of a county as provided in this paragraph;

(2) The member must have paid dues as required by this chapter;

(3) He must have reached the age of 55 years, provided that any member who is otherwise eligible to receive retirement benefits except for his having reached the age of 60 years shall, from and after April 1, 1973, be eligible to receive retirement benefits upon reaching the age of 55 years, even though he may have ceased to hold the office of sheriff;

(4) He must have terminated his official capacity and service as a sheriff;

(5) He must have filed and received approval of such application for retirement benefits as may be required by the board. The application shall be filed with the secretary-treasurer within a period of 90 days, or as soon thereafter as possible, after reaching 55 years of age or after termination of his official capacity and service as a sheriff, whichever is the latter date; and

(6) He must have fully complied with all mandatory provisions of this chapter and rules and regulations adopted by the board.



§ 47-16-101. Retirement benefit options; failure of member to select an option; effect of changes in retirement benefits and options; change of option after receipt of payments

(a) At the time a member becomes eligible for retirement benefits, he or she shall choose one of three payment options for retirement benefits. The member must indicate his or her choice of payment options upon the application for retirement benefits filed with the secretary-treasurer. Upon approval of the member's application by the board, such member shall be paid retirement benefits in the form of a monthly sum of money determined in accordance with the option he or she has selected. The three payment options are as follows:

(1) Option One shall be known as a "single life annuity" and shall provide retirement benefits for the life of the member only. If the member has no more than four years of service credited to such member under this chapter, the member shall be paid a benefit of $380.00 per month until the member's death. If the member has more than four years credited to such member under the provisions of this chapter, such member shall be paid a benefit of $380.00 per month, plus $95.00 per month for each additional year of service so credited to the member. If the member has additional service credit not totaling a full year, the further sum of one-twelfth of the amount paid per month for each additional year of service credit over four years shall be paid for each month of additional service so credited to the member; provided, however, that in no case shall such benefits exceed $2,850.00 per month; provided, further, that the board of commissioners shall be authorized to increase such benefits by an amount not to exceed 3 percent per annum based on the following factors:

(A) The recommendation of the actuary of the board of commissioners;

(B) The maintenance of the actuarial soundness of the fund in accordance with the standards provided in Code Section 47-20-10 or such higher standards as may be adopted by the board; and

(C) Such other factors as the board deems relevant.

Any such increase may be uniform or may vary in accordance with the time of retirement, length of service, age, nature of the retirement, or such other factors as the board of commissioners shall determine; provided, however, that no such increase shall be made to become effective within six months of the effective date of any increase in the maximum retirement benefit granted by the General Assembly through amendment of this Code section;

(2) Option Two shall be known as a "100 percent joint life annuity" and shall provide retirement benefits for the life of either the member or his or her spouse, whichever is the survivor. The monthly amount to be paid under this option shall be based on the member's age and that of his or her spouse at the member's retirement and shall be the actuarial equivalent of the monthly retirement payment which would have been paid to the member under Option One. Actuarial equivalents shall be computed using a current and accurate mortality table adopted by the board; and

(3) Option Three shall be known as the "50 percent contingency life annuity" and shall provide for payment of a 50 percent benefit for the life of the surviving spouse. The amount to be paid under this option shall be based on the member's age and that of his or her spouse at the member's retirement and shall be computed so as to be actuarially equivalent to the monthly benefit which would have been paid to the member under Option One. Actuarial equivalents shall be computed using a current and accurate mortality table adopted by the board. When a retired member has elected Option Two or Option Three, in the event the spouse predeceases the retired member, the monthly retirement benefit payable to the retired member after the death of the spouse shall be increased to the monthly retirement benefit which the retired member would have been entitled to receive under Option One. In the event any such retired member remarries or has remarried after the death of the former spouse, the retired member may elect to begin receiving the applicable reduced retirement benefit of equivalent actuarial value and reestablish on behalf of the new spouse the same option which was applicable to the deceased former spouse, but such option on behalf of the new spouse may not be reestablished until one year after the date of remarriage or until a child of the remarried couple is born, whichever is earlier. Such actuarial equivalence shall be based on the age of the retired member and the age of the retired member's new spouse at the time of such election and shall be computed on the Mortality Table GA51, with projection, using interest at 6 percent per annum, with a five-year age setback for females and monthly payment annuity functions.

(b) (1) Benefits payable to the spouse of a deceased member shall be payable for only so long as such spouse remains the widow or widower of such deceased member and, should such spouse remarry, any benefits payable to such spouse shall cease as of the date of remarriage.

(2) At any time after the entry of a final judgment of divorce, a retired member receiving benefits under either Option Two or Option Three may continue receiving benefits under the option so chosen for the benefit of the former spouse or may revoke the election. In the event the retired member revokes the election, the retired member shall begin receiving the monthly retirement benefit which the retired member would have been entitled to receive under Option One. Benefits paid under Option One to a retired member following such revocation shall not be retroactive. In the event that the retired member remarries after divorce from the former spouse and the member elected to revoke Option Two or Option Three as provided in this paragraph, the retired member may elect to begin receiving reduced monthly retirement benefits of actuarial equivalence under either Option Two or Option Three. Such actuarial equivalence shall be based on the age of the retired member and the age of the retired member's new spouse at the time of such election and shall be computed on the Mortality Table GA5 1, with projection, using interest at 6 percent per annum, with a five-year age setback for females and monthly payment annuity functions.

(c) Any provisions of this chapter to the contrary notwithstanding, $20.00 shall be deducted from the monthly retirement benefits of the member or the monthly retirement benefits under Option Two or Three to the spouse of the member when the member has been credited with any period of service under this chapter which was performed prior to January 1, 1961, and for which dues shall not have been paid by the member, until a total sum of $20.00 for every month of service prior to January 1, 1961, so credited to the member shall have been withheld, or until dues have been paid or withheld for a maximum of 25 years, or until the death of the member and his or her spouse who is receiving benefits, whichever may occur first.

(d) In the event any member with a spouse then living is unable to choose one of the three option payments, to complete and file an application for retirement benefits with the secretary-treasurer, or to obtain the approval of the board because of his or her death, mental incompetency, or other providential cause, but the member is otherwise eligible to receive retirement benefits except for his or her having been prevented, Option Two shall be effective, and retirement benefits shall be paid in accordance with that option.

(e) The options under this Code section and the increase in the amounts to be paid as retirement benefits pursuant to said options shall become effective and apply from and after May 1, 1979. Those members and persons already receiving retirement benefits which were computed and determined at a time when the options were not available shall not be afforded an opportunity to select an option but shall have their retirement benefits recomputed and determined in accordance with the provisions of Option One, and the increase in benefits shall be paid to such members or persons from and after May 1, 1979. For those members or persons eligible to receive retirement benefits from and after May 1, 1979, their service shall be computed and determined in accordance with the increased retirement benefits in this Code section in accordance with the member's option selected in accordance with the provisions of this Code section and according to the number of years of creditable service credited to such member or person under this Code section, and such member shall be paid the retirement benefits so determined from and after May 1, 1979. For those members or persons already receiving retirement benefits, such members or persons shall be entitled to have their retirement benefits recomputed and determined in accordance with this Code section, and the increase in benefits according to their years of creditable service shall be paid to such members and persons from and after May 1, 1979.

(f) No member shall be allowed to change the retirement options provided in this Code section subsequent to the time that such member receives the first payment under the retirement option originally selected by such member.



§ 47-16-102. Death benefits; beneficiaries; procedure for designation of beneficiary to receive such benefits

In addition to the retirement benefits provided in this chapter, death benefits shall be paid to members in accordance with the following:

(1) If any member of this fund dies before retirement, whether such member is active or inactive, an amount equal to the total amount which has been paid by such member into the fund as dues shall be paid, without interest, to such member's surviving spouse, if any, to such member's named beneficiary, if any, or to such member's estate, in that order. If any member dies after retirement without having received an amount equal in benefits to the total amount which he has paid into the fund as dues, the difference, without interest, shall be paid to his surviving spouse, if any, to his named beneficiary, if any, or to such member's estate, in that order;

(2) In addition to the death benefits provided in paragraph (1) of this Code section, upon the death of any inactive member who would otherwise qualify to be carried upon the active membership rolls but for the fact that the member no longer holds the office of sheriff, any member who is receiving retirement benefits, or any member who is otherwise qualified to receive retirement benefits from this fund except that the member has not reached the age of 55 years or has not filed an application or has not been approved for retirement benefits, the sum of $15,000.00 shall be paid as additional death benefits to the surviving spouse of such member, if any, to the member's named beneficiary, if any, or to the member's estate, in that order. Upon the death of any active member, the sum of $15,000.00 shall be paid as additional death benefits to the surviving spouse of such member, if any, to the member's named beneficiary, if any, or to the member's estate, in that order;

(3) At the time any member submits his application for membership in this fund, at the time any member submits his application for retirement benefits, and from time to time any member of this fund, whether carried on the active or inactive rolls of this fund, and any person who is receiving retirement benefits from this fund shall be afforded the opportunity to name a designated beneficiary to receive the death benefits provided for in this Code section; provided, however, such named beneficiary shall be entitled to receive such death benefits only in the event such member or person does not leave surviving a spouse at the time of his death. The procedure by which a member or person receiving retirement benefits names a beneficiary to receive the death benefits provided for in this Code section shall be determined and established by the board, which shall have authority to establish forms and procedures for payment of the death benefits; and

(4) Upon the death of an active member before or after the retirement of such member, the surviving spouse of such member shall receive death benefits in the form of an annuity for the life of such spouse, such annuity to be determined and paid under paragraph (2) of subsection (a), subsection (b), and subsection (c) of Code Section 47-16-101 to the same extent as if such member had died while receiving retirement benefits under Option Two; and in the case of the death of an active member who is not already receiving retirement benefits, such annuity shall be determined and based upon the period of creditable service which such member has at the time of his death. Such benefit shall be in addition to benefits under paragraph (2) of this Code section, and in lieu of benefits under paragraph (1) of this Code section.



§ 47-16-103. Right to withdraw dues; effect of withdrawal on membership and benefits

(a) Any member may withdraw the total sum which he has paid into the fund as membership dues at any time before retirement or before he begins to draw retirement benefits. No interest shall be paid on amounts so withdrawn.

(b) Membership shall cease upon withdrawal of dues under subsection (a) of this Code section. No person who so withdraws his dues shall be eligible to again become a member or to receive any benefits under this chapter, provided that any prior member who, before January 1, 1982, has withdrawn the total sums which he has paid into the fund may be reinstated as a member by meeting the following requirements:

(1) He may claim credit for all prior service as a sheriff by tendering payment of all dues which he would have paid had he been a member of the fund, together with interest on such amount at 8 percent per annum and such reasonable penalty as may be imposed by the board, provided that in no event shall any sheriff who rejoins the fund under this subsection be permitted to claim credit for any prior service as a peace officer, except sheriff, or as a member of the armed forces of the United States; and

(2) The application for reinstatement is filed with the secretary-treasurer on or before June 30, 1982.






Article 7 - Miscellaneous Provisions

§ 47-16-120. Vesting of rights to benefits under this chapter

All rights and benefits under this chapter shall be subject to future legislative change or revision, and no beneficiary shall be deemed to have any vested right to any benefits under this chapter, except for the right of withdrawal and payment to the surviving spouse or the member's estate of the difference between amounts paid and benefits received as set forth in Code Sections 47-16-102 and 47-16-103 and except for retirement benefits under Code Section 47-16-101, after approval of such benefits under Code Section 47-16-100, provided that benefits deemed vested under this Code section shall be subject to reduction under Code Section 47-16-121.



§ 47-16-121. Reduction of benefits when available funds are actuarially insufficient; resumption of payments; personal liability of board for such reductions

If the board determines that the funds derived from the sources provided for in this chapter are not actuarially sufficient at any time to enable the board to pay in full each person determined to be entitled to benefits under this chapter and all contingent and other liabilities, then a pro rata percentage of such payments shall be made to each person entitled thereto until the funds are sufficiently replenished to enable the board to resume full payments in accordance with the terms of this chapter. Before resuming such payments in full, all persons who have received reduced payments shall be paid all deficiencies so that they shall have received full payment of their benefits. In no event shall any member of the board be held personally liable to any person for any deficiencies resulting from reduced payments under this Code section.



§ 47-16-122. Exemption of funds from attachment, garnishment, or judgment; assignability

None of the funds under this chapter shall be subject to attachment, garnishment, or judgments rendered against the person entitled to receive such funds. Such funds shall not be assignable, but shall be paid to the person determined to be entitled to receive them under this chapter.



§ 47-16-123. Exemptions of moneys and rights accruing under this chapter from taxation

The right to any pension, annuity, allowance, or benefit; the right to the return of contributions; a pension, annuity, allowance, or benefit itself; any optional benefit; any other right accrued or accruing to any person under this chapter; and any moneys under this chapter shall be exempt from any tax imposed by this state or any county, municipality, or other political subdivision, except as provided in Code Section 48-7-27.









Chapter 17 - Peace Officers' Annuity and Benefit Fund

Article 1 - General Provisions

§ 47-17-1. Definitions

As used in this chapter, the term:

(1) "Board" means the Board of Commissioners of the Peace Officers' Annuity and Benefit Fund.

(1.1) "Creditable service" means approved prior service plus membership service.

(2) "Fund" means the Peace Officers' Annuity and Benefit Fund.

(3) "Income" means any and all income received by a peace officer for services rendered, whether such income is in the form of salary, fees, subsistence allowance or other type of allowance, or any combination thereof.

(4) "Member" means a member of the Peace Officers' Annuity and Benefit Fund.

(4.1) "Membership service" means service which is rendered by an employee while he or she is a member of the fund and for which credit is allowable under this chapter.

(5) "Peace officer" means:

(A) Any peace officer who is employed by this state or any municipality, county, or other political subdivision thereof who is required by the terms of such peace officer's employment, whether by election or appointment, to give such peace officer's full time to the preservation of public order, the protection of life and property, or the detection of crime in this state or any municipality, county, or other political subdivision thereof and who is required by the terms of such peace officer's employment to comply with the requirements of the "Georgia Peace Officer Standards and Training Act" contained in Chapter 8 of Title 35, provided that, for the purposes of this chapter, any deputy sheriff employed as such by a sheriff of this state shall be deemed to be employed by the county in which such sheriff serves;

(B) Any warden or correction officer of state or county correctional institutions and any warden or correction officer of municipal correctional institutions of a municipality having a population of 70,000 or more according to the United States decennial census of 1970 or any future such census who is required by the terms of his or her employment as such warden or correction officer to give his or her full time to his or her job as such warden or correction officer; and any warden or correction officer of a municipal correctional institution who on or before October 1, 1962, pays dues for prior service shall be deemed to have been a member for such periods and shall be entitled to all the rights and benefits to which other members during such periods are entitled, provided that any such warden or correction officer as provided in this subparagraph is required by the terms of his or her employment to comply with the requirements of the "Georgia Peace Officer Standards and Training Act" contained in Chapter 8 of Title 35;

(C) All employees of the Peace Officers' Annuity and Benefit Fund who are required by the terms of their employment to devote their full time to such job; and any such full-time employee who on or before October 1, 1962, paid dues for prior service shall be deemed to have been a member for such periods and shall be entitled to all the rights and benefits to which other members are entitled;

(D) Any parole officers who are required by the terms of their employment to devote full time to their job;

(E) Any law enforcement employee of the Alcohol and Tobacco Tax Unit of the Department of Revenue who is required by the terms of his or her employment to devote his or her full time to his or her job as a law enforcer, and any supervisor of such employees who, himself or herself, is assigned to the Alcohol and Tobacco Tax Unit and who is required by the terms of his or her employment to have arrest powers and to enforce the alcohol and tobacco tax laws;

(F) Any person employed by the Department of Transportation who is designated by the commissioner of transportation as an enforcement officer pursuant to Code Section 32-6-29, provided that such enforcement officers shall be entitled to creditable service toward retirement only for membership service rendered after April 5, 1978, and only for membership service which is rendered in such capacity prior to July 1, 2001;

(G) Any full-time identification technician or identification supervisor employed by this state, or any subdivision or municipality thereof, whose duties include the investigation and detection of crime or whose duties are supervisory over those identification technicians whose duties include the investigation and detection of crime in this state, and who has been considered a member of the Peace Officers' Annuity and Benefit Fund, and paid dues thereto, at any time on or before July 1, 1981; and such identification technicians and identification supervisors shall be deemed to have been members for such prior period of service that dues were paid and shall be entitled to all rights and benefits to which other members are entitled;

(H) Reserved;

(I) Persons in the categories listed below who are required, as a condition necessary to carry out their duties, to be certified as peace officers pursuant to the provisions of Chapter 8 of Title 35, known as the "Georgia Peace Officer Standards and Training Act":

(i) Persons employed by the Department of Juvenile Justice who have been designated by the commissioner of juvenile justice to investigate and apprehend delinquent children or children in need of services who have escaped from an institution or facility or have broken their conditions of supervision; any employee of the Department of Juvenile Justice whose full-time duties include the preservation of public order, the protection of life and property, the detection of crime, or the supervision of delinquent children or children in need of services in its institutions, facilities, or programs or who is a line supervisor of any such employee, provided that the powers of a peace officer have been conferred upon such person pursuant to Chapter 4A of Title 49;

(ii) Narcotics agents retained by the director of the Georgia Bureau of Investigation pursuant to the provisions of Code Section 35-3-9;

(iii) Investigators employed by the Secretary of State as securities investigators pursuant to the provisions of Code Section 10-5-10;

(iv) Investigators employed by the Secretary of State as investigators for the professional licensing boards pursuant to the provisions of Code Section 43-1-5;

(v) Persons employed by the Department of Driver Services to whom the commissioner of driver services has delegated law enforcement powers; provided, however, that no such person shall be entitled to obtain any prior creditable service other than actual membership service; and

(vi) Persons employed by the Georgia Composite Medical Board as investigators pursuant to subsection (e) of Code Section 43-34-24.1;

(J) Any person who was a member of the fund pursuant to the definitions contained in subparagraphs (A) through (I) of this paragraph and who is subsequently promoted to a position of similar duties but broader supervisory duties, if such person's new position requires him or her to comply with the standards contained in Chapter 8 of Title 35, the "Georgia Peace Officer Standards and Training Act," and such person retains his or her powers of arrest; and

(K) Any employee of the Department of Corrections whose full-time duties include the preservation of public order, the protection of life and property, the detection of crime, or the supervision of inmates and detainees or who is a line supervisor of any such employee, provided that all such persons are required to comply with the requirements of Chapter 8 of Title 35, the "Georgia Peace Officer Standards and Training Act," in order to hold their positions and in addition have been conferred with the powers of a police officer pursuant to Code Section 42-5-35.

(6) "Service," as used to determine the amount of annuities or benefits due any beneficiary under this chapter, means the total number of years in the aggregate actually served by a peace officer, computed from the date such peace officer began his service as a peace officer.






Article 2 - Administration and Management of the Assets of the Fund

§ 47-17-20. Membership of the board; manner of appointment; filling of vacancies; reimbursement of expenses; election of officers; quorum

(a) In order to carry out this chapter and to perform the duties fixed in it, there is created the Board of Commissioners of the Peace Officers' Annuity and Benefit Fund. The board shall be composed of six members, as follows:

(1) The Governor or the Governor's designee;

(2) An appointee of the Governor who is not the Attorney General;

(3) The Commissioner of Insurance or the Commissioner's designee;

(4) A peace officer actively employed by an agency of the state or a retired peace officer who was employed by an agency of the state upon retirement;

(5) A peace officer actively employed by a county or a retired peace officer who was employed by a county upon retirement; and

(6) A peace officer actively employed by a municipality or a retired peace officer who was employed by a municipality upon retirement.

(b) Each of the members provided for under paragraphs (4), (5), and (6) of subsection (a) of this Code section shall be an active member of the fund or a retired peace officer who is a beneficiary of the fund. Each such member shall be appointed by the Governor to take office on July 1, 1984. The initial member appointed pursuant to paragraph (4) of subsection (a) of this Code section shall be the successor to incumbent board member, Sergeant Robert Brown, whose regular term of office expires October 31, 1984, and the term of said incumbent member is shortened to expire on June 30, 1984; and the initial term of the successor appointed by the Governor shall be one year. The initial member appointed pursuant to paragraph (5) of subsection (a) of this Code section shall be the successor to incumbent board member, Captain Raymond Purvis, whose regular term of office expires on October 31, 1985, and the term of said incumbent member is shortened to expire on June 30, 1984; and the initial term of the successor appointed by the Governor shall be two years. The initial member appointed pursuant to paragraph (6) of subsection (a) of this Code section shall be the successor to incumbent board member, Sergeant Terry McAfee, whose regular term of office expires October 31, 1984, and the term of said incumbent member is shortened to expire on June 30, 1984; and the initial term of the successor appointed by the Governor shall be three years. Thereafter, successors to such members shall be appointed by the Governor to take office upon the expiration of the respective terms of office for terms of three years. All such members shall serve until their successors are appointed and qualified.

(c) If a vacancy occurs in a position on the board held by one of the members appointed pursuant to subsection (b) of this Code section, the Governor shall fill such vacancy for the unexpired term within 30 days after the date the vacancy occurred. The members of the board shall receive the same expense allowance as that received by members of the General Assembly and the same mileage allowance for the use of a personal automobile as that received by other state officials or employees or a travel allowance of actual transportation costs if traveling by public carrier within the state. Any board member shall also be reimbursed for any conference or meeting registration fee incurred in the performance of the member's duties as a board member. For each day's service outside of the state as a board member, such member shall receive actual expenses as an expense allowance as well as the same mileage allowance for the use of a personal automobile as that received by other state officials and employees or a travel allowance of actual transportation costs if traveling by public carrier or by rental motor vehicle. The board, by regulation, shall provide for the submission and approval of expense vouchers in conformity with the requirements of this subsection.

(d) The board shall elect from its members a chairman and a vice-chairman.

(e) A majority of the members of the board shall constitute a quorum for the purpose of transacting all business that may come before the board.

(f) The executive committee of the Peace Officers' Association of Georgia shall submit to the Governor a list of three names for each person to be appointed by the Governor pursuant to subsection (b) of this Code section as a member of the board. In making appointments pursuant to subsection (b) of this Code section, the Governor may consider the names submitted by the executive committee, but it is specifically provided that the appointments shall be at the sole discretion of the Governor, and the Governor shall not be required to choose any appointee from names submitted by the executive committee.



§ 47-17-21. Creation of the office of secretary-treasurer; duties and compensation; quarterly report and accounting to the board; performance bond

(a) There is created the office of secretary-treasurer of the Peace Officers' Annuity and Benefit Fund. The secretary-treasurer shall be elected by the board and shall serve at its pleasure. His compensation shall be fixed by the board. He shall perform the duties provided for in this chapter and such other duties and services as the board may direct.

(b) The secretary-treasurer shall give a good and sufficient surety bond in such an amount as may be determined by the board, and such surety bond shall be conditioned upon the proper and faithful performance of his duties as secretary-treasurer.

(c) The secretary-treasurer shall make quarterly reports to the board showing the total amount of money in his hands at the time of making such report and also showing a full accounting of receipts and expenditures since his last quarterly report.



§ 47-17-22. Powers and duties of the board generally

The board is given the following powers and duties:

(1) To provide for the collection of all moneys provided for in this chapter;

(2) To provide for payment of all annuities and benefits under this chapter;

(3) To provide for and maintain all necessary administrative facilities and personnel;

(4) To provide for payment of all administrative salaries, fees, and expenses;

(5) To hear and determine applications for membership in this fund according to the terms of this chapter;

(6) To hear and determine applications for retirement, disability, and death benefits according to the terms of this chapter;

(7) To make rules, regulations, and requirements consistent with this chapter for determining eligibility of members for disability, death, and retirement benefits;

(8) To delegate its authority to invest funds to one or more members of the board;

(9) To provide for the keeping of minutes and records of all meetings and proceedings of the board, including all rules, regulations, delegations, and requirements passed upon by the board;

(10) To delegate any and all duties and authorities granted in this Code section to the secretary-treasurer under such conditions as may be deemed proper by the board, provided that the board shall at all times hear and determine any matter arising under this chapter if it so desires, if such matter is referred to it by the secretary-treasurer, or if such matter is appealed to the board by any person affected by a decision made by the secretary-treasurer;

(11) To exercise such other powers, not inconsistent with this chapter, as are necessary for the proper administration of this chapter; and

(12) To correct errors in the records of the fund in those instances in which an error results in a member or beneficiary receiving more or less than he or she would have been entitled to receive had the records been correct and to adjust the payments, as far as is practicable, in such a manner that the member or beneficiary is paid the actuarial equivalent of the benefit to which he or she is actually entitled.



§ 47-17-23. Special account for funds; investment powers of board; gifts, grants, and bequests

(a) The board shall have such control of the funds provided for in this chapter as is not inconsistent with this chapter and other general laws. All funds received by the board shall be deposited in a special account in the name of the Peace Officers' Annuity and Benefit Fund. The board shall have the authority to expend such funds in accordance with this chapter.

(b) The board shall have full power to invest and reinvest such funds, subject to all the terms, conditions, limitations, and restrictions imposed by Article 7 of Chapter 20 of this title, the "Public Retirement Systems Investment Authority Law." Subject to such terms, conditions, limitations, and restrictions, the board shall have full power to hold, purchase, sell, assign, transfer, and dispose of any of the securities and investments in which any of the funds are invested, including the proceeds of any investments and any money belonging to the fund.

(c) The board may take, by gift, grant, devise, or bequest, any money, real or personal property, or any other thing of value and hold or invest it for the uses and purposes of the fund in accordance with this chapter.

(d) The board is authorized to employ agents, including, but not limited to, banks or trust departments thereof, and to enter into contracts with such agents for their services as investment advisers and counselors, in making recommendations for investments and in making investments if the board so authorizes.



§ 47-17-24. Duty of the board to keep permanent records of annuities and benefits granted; contents, preservation, and transfer of records, papers, and other data

It shall be the duty of the board to keep permanent records of all its actions in granting annuities or benefits. Such records shall give the name of the recipient, the date of the beginning of the service of the involved peace officer, the date of such officer's incapacity, retirement, or death, the reason therefor, and such other information as the board shall desire. All records, papers, and other data shall be carefully preserved and turned over to the succeeding members of the board.



§ 47-17-25. Duty of the state auditor to make an annual audit and report; audit upon request of the board; contents of annual report

The state auditor is authorized and directed to make an annual audit of the acts and doings of the board and to make a complete report of the same to the General Assembly. The state auditor shall not be required to distribute copies of the report to the members of the General Assembly but shall notify the members of the availability of the report in the manner which he or she deems to be most effective and efficient. The report shall disclose all moneys received by the board and all its expenditures including administrative expenses and payments made as annuities and benefits. The state auditor shall also make an audit of affairs of the board at any time he or she is requested to do so by a majority of the board.



§ 47-17-26. Methods of providing increases in maximum benefit payable under Article 6 of this chapter

(a) Subject to the terms and limitations of this Code section, the board of commissioners is authorized to adopt from time to time a method or methods of providing for increases in the maximum monthly retirement benefit payable under Article 6 of this chapter for persons theretofore or thereafter retiring under this chapter. Such method shall be based upon:

(1) The recommendation of the actuary of the board of commissioners;

(2) The maintenance of the actuarial soundness of the fund in accordance with the standards provided in Code Section 47-20-10 or such higher standards as may be adopted by the board; and

(3) Such other factors as the board deems relevant.

Any such increase may be uniform or may vary in accordance with the time of retirement, length of service, age, nature of the retirement, or such other factors as the board of commissioners shall determine.

(b) An initial increase may be granted pursuant to subsection (a) of this Code section to become effective on July 1, 1993, not to exceed 3 percent of the maximum monthly retirement benefit then in effect. Thereafter, such increases may be authorized effective as of January 1 and July 1 of each year; provided, however, that no such increase shall exceed 1 1/2 percent of the maximum monthly retirement benefit then in effect.

(c) No increase shall be made pursuant to subsection (a) of this Code section to become effective within six months of the effective date of any increase in the maximum retirement benefit granted by the General Assembly through amendment of Code Section 47-17-80.



§ 47-17-27. Board authorized to employ hearing officer; powers and duties of hearing officer; appeal

(a) The board is authorized and empowered to appoint and compensate a hearing officer for the purpose of holding hearings, compiling evidence and information, and submitting evidence, information, and recommendations to the board in any contested case.

(b) The hearing officer shall have the authority to do the following in connection with any hearing: administer oaths and affirmations; sign and issue subpoenas; rule upon offers of proof; regulate the course of the hearing, set the time and place for the hearing or any continued hearings, and fix the time for filing any briefs; provide for the taking of testimony by deposition or interrogatory; and reprimand or exclude from the hearing any person for any indecorous or improper conduct committed in the presence of the hearing officer. When a subpoena issued by the hearing officer is disobeyed, any interested party may apply to the superior court of the county where the hearing is being held for an order requiring obedience. Failure to comply with such order shall be cause for punishment as for contempt of court. Any applicant for disability benefits shall have the right to be represented by counsel before the hearing officer.

(c) With respect to all hearings before the hearing officer:

(1) Irrelevant, immaterial, or unduly repetitious evidence shall be excluded. The rules of evidence as applied in the trial of civil nonjury cases in the superior courts shall be followed. Evidence not admissible under such rules of evidence may be admitted if it is of a type commonly relied upon by reasonably prudent persons in the conduct of their affairs. The hearing officer shall give effect to the rules of privilege recognized by law; and

(2) Documentary evidence may be received in the form of copies or excerpts if the original is not readily available. At the discretion of the hearing officer, the original shall be compared with the copy or excerpt.

(d) The hearing officer, within 30 days from the close of the evidence or, if necessary, a longer period of time approved by the board, shall certify the entire record from the hearing to the board, together with his or her recommendation on the application. On review of the entire record from the hearing officer, the board shall have all the powers it would have in presiding at the reception of the evidence. In its discretion, the board may take additional testimony or remand the matter to the hearing officer for such purpose. The recommendation of the hearing officer to the board shall be made a part of the record before the board.

(e) As a part of its decision subsequent to any hearing, the board shall include findings of fact and conclusions of law, separately stated, and the effective date of the decision. The decision of the board shall be mailed to the parties as soon after the rendition of the decision as is practicable.

(f) Any party who is adversely affected by any final decision of the board may seek judicial review of the final decision of the board in the Superior Court of Spalding County. Proceedings for review shall be instituted by filing a petition with the court within 30 days after the decision is rendered. A copy of the petition shall be served upon the board. The petition shall state the nature of the petitioner's interest, the facts showing that the petitioner is aggrieved by the decision of the hearing officer, and the grounds upon which the petitioner contends the decision should be reversed or remanded. The petition may be amended with leave of the court.

(g) Within 30 days after the service of the petition or within further time allowed by the court, the hearing officer shall transmit to the reviewing court the original or a certified copy of the entire record of the proceeding under review. By agreement of the petitioner, the record may be shortened. The court may require or permit subsequent corrections or additions to the record.

(h) The filing of the petition shall in no manner stay the enforcement of the decision of the hearing officer.

(i) The review shall be conducted by the court without a jury and shall be confined to the record. The court shall not substitute its judgment for that of the hearing officer as to the weight of the evidence on questions of fact. The court may affirm the decision of the hearing officer or remand the case for further proceedings. The court may reverse the decision of the hearing officer if substantial rights of the petitioner have been prejudiced because the findings, inferences, conclusions, or decisions of the hearing officer are:

(1) In violation of constitutional or statutory provisions;

(2) In excess of the statutory authority of the hearing officer;

(3) Made upon unlawful procedure;

(4) Clearly erroneous in view of the reliable, probative, and substantial evidence on the whole record; or

(5) Arbitrary or capricious.

(j) A petitioner who is aggrieved by an order of the court in a proceeding authorized under this Code section may appeal to the Supreme Court of Georgia or the Court of Appeals of Georgia in accordance with Title 5.






Article 3 - Membership in and Contributions to the Fund

§ 47-17-40. Application for membership in the fund; credit for prior service

(a) In order to obtain membership in the fund, a peace officer shall make application to the board upon an application form to be furnished by it for that purpose. It shall be the duty of the employing authority to notify the board within 30 days from the date a peace officer is employed, furnishing the name and mailing address of such peace officer. The board shall furnish an application form to such peace officer within 15 days after such notification. The application form shall be accompanied by such material and information as will enable the peace officer to determine the benefits to be derived by virtue of said peace officer's membership in the fund. An applicant must furnish proof of the date of such applicant's birth, and such proof shall be in such form as shall be required by the board.

(b) Reserved.

(c) In addition to the requirements stated in this Code section, an application for membership shall contain such other information as may be required by the board.



§ 47-17-41. Retention of membership during absence from employment as a peace officer; credit for such period; payments due from the member for such period

The board may provide by rule and regulation for the retention of any legally qualified member who has temporarily ceased employment as a peace officer and for credit for such period, provided that an application for retention of membership is submitted not later than 90 days after such employment has ceased; and provided, further, that he or she shall pay to the fund the amounts required for such period. Such member may obtain one month of such credit for each month of active membership performed after the period of unemployment as a peace officer; provided, however, that not more than 12 months of absence from such employment shall be allowed under this Code section during a member's entire membership in the fund.



§ 47-17-42. Membership of peace officers blinded in the line of duty before creation of the fund; payments required of such peace officers; disability benefits available

Any other provisions of this chapter to the contrary notwithstanding, any person who was totally blinded in the line of duty as a peace officer prior to the creation of the fund and who has been unable to serve as a peace officer since that injury is authorized to become a member of the fund, regardless of whether such person is now or hereafter a peace officer. If he elects to join the fund, he shall pay into it the amount which he would have paid had he joined the fund upon its creation and continued as a member since that time, which amount shall be determined by the board. Upon such payment he shall be authorized to receive the maximum disability benefits under Code Section 47-17-81 without the necessity of complying with any time limitations contained in that Code section.



§ 47-17-43. Participation of members in other retirement, annuity, or benefit systems

Nothing contained in this chapter shall be construed so as to prevent any peace officer who is a member of the fund from belonging to any other retirement, annuity, or benefit system.



§ 47-17-44. Amount of dues; deadline and minimum period for payments; dues required for credit for service after March 1, 1951; dues required for prior service credit

(a) Each member shall pay into the fund as dues the sum of $20.00 per month. Each month's dues shall be paid not later than the tenth day of that month. Each member shall be required to pay such dues for a minimum period of ten years before being eligible to receive the retirement benefits under this chapter, provided that, if such member is eligible to retire under this chapter and so desires, such member may retire, and the board shall deduct such monthly amount from his or her retirement benefits until he or she has paid dues into the fund for a period of ten years.

(b) No member shall receive credit for any service performed after March 1, 1951, unless such member has paid into the fund the amount required for such service. Upon application of any peace officer who applies for membership and who owes dues for service since March 1, 1951, the board may allow and provide for periodic payments of such dues over a period of not more than 36 months immediately subsequent to the date of his or her acceptance as a member.

(c) Except as provided in subsection (d) of this Code section, any member of the fund who has not obtained creditable service for prior service pursuant to the provisions of subsection (a) of Code Section 47-17-70 may obtain such service by tendering to the board an amount equal to the dues at the rate of $20.00 per month plus 10 percent interest per annum compounded annually from the date the prior service was rendered to the date of payment for all years claimed as prior service; provided, however, that no member shall be allowed to purchase more than a total of five years of such creditable service; provided, further, however, that any member who becomes or again becomes a member of the fund on or after July 1, 1994, must have been an active member of the fund for five years or more to obtain the prior service credit provided for in this subsection.

(d) Any member of the fund who qualifies for membership under the definition contained in subparagraph (J) of paragraph (5) of Code Section 47-17-1 who has not obtained creditable service for prior service pursuant to the provisions of subsection (a) of Code Section 47-17-70 may obtain such service by tendering to the board an amount equal to the dues at the rate of $20.00 per month plus 10 percent interest per annum compounded annually from the date the prior service was rendered to the date of payment for all years claimed as prior service.






Article 4 - Revenues Collected From Fines and Fees

§ 47-17-60. Payments to the fund from fines and bonds collected in criminal and quasi-criminal cases; duty of collecting authority to record and remit sums collected; penalty

(a) A portion of each fine collected and each bond forfeited and collected in any criminal or quasi-criminal case for violation of state statutes, county ordinances, or municipal ordinances, which case is before any court or tribunal in this state, shall be paid to the secretary-treasurer according to the following schedule:

(1) Three dollars for any fine or bond forfeiture of more than $4.00, but not more than $25.00;

(2) Four dollars for any fine or bond forfeiture of more than $25.00, but not more than $50.00;

(3) Five dollars for any fine or bond forfeiture of more than $50.00, but not more than $100.00;

(4) Five percent of any fine or bond forfeiture of more than $100.00.

For purposes of determining amounts to be paid to the secretary-treasurer, the amount of the fine or bond collected shall be deemed to include costs. The amounts provided for shall be paid to the secretary-treasurer before the payment of any costs or any claim whatsoever against such fine or forfeiture. The collecting authority shall pay such amounts to the secretary-treasurer on the first day of the month following that in which they were collected or at such other time as the board may provide. With such payment there shall be filed an acceptable form which shows the number of cases in each of the above categories and the amounts due in each category. It shall be the duty of the collecting authority to keep accurate records of the amounts due the board so that the records may be audited or inspected at any time by any representative of the board under its direction. Sums remitted to the secretary-treasurer under this Code section shall be used as provided for elsewhere in this chapter.

(b) If the collecting authority fails to remit such amounts with an acceptable form properly filled out within 60 days of the date on which such remittal is due, the same shall be delinquent, and there shall be imposed, in addition to the principal amount due, a specific penalty in the amount of 5 percent of the principal amount per month for each month during which the funds continue to be delinquent, provided that such penalty shall not exceed 25 percent of the principal due. In addition to such penalty, interest shall be charged on delinquent amounts at the rate of 6 percent per annum from the date the funds become delinquent until they are paid. All funds due on or before April 1, 1966, and not paid shall be delinquent after the expiration of 60 days from that date. By affirmative vote of all members, the board, upon the payment of the delinquent funds together with interest and for good cause shown, may waive the specific penalty otherwise charged under this subsection.



§ 47-17-61. Employer contributions by Georgia Composite Medical Board

The Georgia Composite Medical Board shall pay an employer contribution for each person who becomes a member of the fund pursuant to division (5)(I)(vi) of Code Section 47-17-1. Such contribution shall be the full actuarial cost of the member's participation as calculated by the actuary for the fund and shall be made on a monthly basis.






Article 5 - Service Creditable Toward Retirement

§ 47-17-70. Prior service credit for members who first apply for membership on or after May 1, 1968; credit for service in the armed forces of the United States

(a) No peace officer who first makes application for membership in the fund on or after May 1, 1968, shall be given credit for any prior service, and such peace officer shall receive credit only from the date he or she becomes a member of the fund; provided, however, a member may claim a maximum of five years for service as a peace officer prior to such member's joining the fund if such member complies with subsection (c) of Code Section 47-17-44 and remains an active member of the fund for a period of time at least equal to the number of years claimed for prior service; provided, further, that any member defined in subparagraph (J) of paragraph (5) of Code Section 47-17-1 may claim service as a peace officer prior to such member's joining the fund without regard to such five-year limitation if such member complies with subsection (c) of Code Section 47-17-44.

(b) A member who is determined by the board to be in good standing and who enlists in or is drafted into any branch of the armed forces of the United States shall not be required to remit any funds to the board during such period of service and shall receive credit for such service, provided that such member left his work as a peace officer to enter the armed forces of the United States and returned to work as a peace officer within six months after he ceased such service and engaged in no other type work within such six-month period. Such member shall receive one year of creditable service for each year of service in the armed forces of the United States, provided that there shall be a limit of five years of credit for such service. If a member remains in the armed forces of the United States longer than five years, his membership shall be terminated at the end of such five-year period but shall be reinstated if he returns to work as a peace officer within six months after he ceases such service and if he has not engaged in any other type work within such six-month period.



§ 47-17-71. Grant of creditable service for active members previously denied membership in fund because of race or ethnicity

(a) It is the intent of the General Assembly to provide for the grant of creditable service to any active member of the fund for each month of prior service as a peace officer rendered prior to January 1, 1976, if during such period the member was denied membership in the fund or was actively prevented from making such application because of his or her race or ethnicity.

(b) The board is authorized and directed to receive the applications of such members as would be eligible to receive creditable service under the terms and conditions as set forth in subsection (c) of this Code section. Entitlement to such creditable service shall attach upon the submission of application, subject to all provisions of this Code section relative to funding.

(c) A member wishing to establish creditable service for service performed prior to January 1, 1976, as provided in subsection (a) of this Code section, must make written application to the board during the six-month period from July 1, 2006 through December 31, 2006, and:

(1) Provide the board with such proof of prior service as the board deems necessary, which shall include, at a minimum, pay records, tax returns, W-2 statements, or a sworn statement of the employer stating that the employment records bear proof of such employment. Such statement shall be subject to a civil fine of $5,000.00 for false swearing; and

(2) Provide the board with a sworn statement of the applicant that he or she applied for membership in the fund and was denied membership, or that he or she was actively prevented from making such application because of his or her race or ethnicity. Such statement shall be subject to a civil fine of $5,000.00 for false swearing.

(d) As soon as practicable following the last day for application, the board shall cause the actuary for the fund to determine the amount of funding necessary to grant the creditable service to all members whose applications are accepted and approved in accordance without creating any actuarial accrued liability as to the fund, in accordance with the provisions of Chapter 20 of this title, the "Public Retirement Systems Standards Law." A pro rata portion of one-half of such amount, determined by the number of months of creditable service requested by each person, shall be assigned as such person's employee contribution required to receive such creditable service. The board shall notify each applicant of his or her pro rata share, and each such person shall pay such amount to the board not later than March 1, 2007, or thereafter be ineligible to receive such creditable service. During the regular 2007 session, the General Assembly may appropriate funds sufficient to cover one-half of the amount determined by the actuary as necessary to grant the creditable service, together with any portion of the total required employee contribution which was not received by the board from the applicants by March 1, 2007.

(e) The creditable service provided for in subsection (a) of this Code section shall be granted on July 1, 2007, only if the board receives the full amount determined by the actuary necessary to implement the provisions of this Code section. Otherwise, the board shall refund all amounts received from the members as employee contributions, together with regular interest thereon, and this Code section shall thereafter have no effect.






Article 6 - Retirement Benefits and Disability Benefits

§ 47-17-80. Retirement benefit options; payment to surviving spouse; requirements; effect of reemployment; effect of changes in retirement benefits; payment on death of member

(a) At the time a member qualifies for retirement payments, such member must choose a payment option provided for in this Code section. A member shall become eligible to begin receiving benefits on the first day of the month following the month in which the member qualified for retirement and terminated active employment as a peace officer. A member shall present to the secretary-treasurer a completed application form for retirement benefits. The application shall contain such information as the board shall require. After approval by the board, the secretary-treasurer shall pay to such retired member a monthly sum based on the option chosen by the member. If a married member with a spouse then living is unable to choose an option provided for in this Code section and to complete an application form because of death, mental incompetency, or other providential cause, then Option Two shall become effective.

(b) Option One shall consist of a single life annuity payable in monthly payments for the life of the member only. The monthly payment under this option shall be an amount equal to $17.50 per month for each full year of creditable service and in the event the member shall have additional service credit not totaling a full year, the further sum of one-twelfth of the amount paid per month for each additional year of service credit shall be paid for each month of additional service credit, provided that the member either has at least ten years of membership service, or 15 years for members who become members on or after July 1, 2010, and is at least 55 years of age or has at least 30 years of creditable service, regardless of age. Such monthly benefit payment shall be paid on each full year and additional full months of creditable service up to a maximum of 30 years of total service. No member shall be eligible for benefits under this option until the member's official duties as a peace officer have been terminated, except as otherwise provided in this chapter, and unless the member files an application for retirement benefits within 90 days from the date of the termination of the member's official duties as a peace officer, unless prevented therefrom for good cause. If such member shall qualify for retirement benefits in every respect except for completion of payment of monthly dues for the periods of time for which the member has received service credit, dues shall be deducted from the member's monthly benefit check until such dues have been paid in full. Any member who has at least ten years of membership service, or 15 years for members who become members on or after July 1, 2010, for which dues have been fully paid but who has not reached 55 years of age may cease paying monthly dues into the fund if the member's employment as a peace officer is terminated; and upon reaching 55 years of age the member may be eligible to receive retirement benefits under this option.

(c) Option Two shall consist of a 100 percent joint life annuity payable during the life of the member or the member's spouse. The amount of monthly payment to be paid under this option shall be based on the date the member first becomes eligible to receive pension benefits (normal retirement date) and shall be computed so as to be actuarially equivalent to the monthly retirement payment which would have been paid to the member under Option One. Such actuarial equivalence shall be computed on the interest rate and mortality basis approved from time to time by the board, the age of the member, and, if applicable, the age of his or her spouse as of the date benefits are to commence or as of the date benefits would have commenced if the member had retired after first becoming eligible for full benefits, whichever is earlier.

(d) Option Three shall consist of a contingency life annuity with a 50 percent monthly payment to the surviving spouse. The amount of monthly payment to be paid under this option shall be based on the date the member first becomes eligible to receive pension benefits (normal retirement date) and shall be computed so as to be actuarially equivalent to the monthly retirement payment which would have been paid to the member under Option One. Such actuarial equivalence shall be computed on the interest rate and mortality basis approved from time to time by the board, the age of the member, and, if applicable, the age of his or her spouse as of the date benefits are to commence or as of the date benefits would have commenced if the member had retired after first becoming eligible for full benefits, whichever is earlier.

(e) (1) Under Option Two or Option Three, if the surviving spouse remarries, any benefits payable to the surviving spouse shall terminate as of the date of such remarriage.

(2) Under Option Two or Three, a retired member may revoke the election of any such option at any time after the entry of a final judgment of complete divorce from the retired member's spouse or the retired member may elect to continue under Option Two or Three for the benefit of the former spouse. Upon any such revocation, the retired member shall begin receiving the monthly retirement benefit which the retired member would have been entitled to receive under Option One. In the event any such retired member remarries after divorce from the former spouse and the retired member elected to revoke Option Two or Three as provided in this paragraph, the retired member may elect to begin receiving the applicable reduced monthly retirement benefit of equivalent actuarial value and reestablish on behalf of the new spouse the same option which was applicable to the former spouse. Such actuarial equivalence shall be based on the age of the retired member and the age of the retired member's new spouse at the time of such election and shall be computed on the Mortality Table GA51, with projection, using interest at 6 percent per annum, with a five-year age setback for females and monthly payment annuity functions. The option on behalf of the new spouse may not be exercised until one year after the date of remarriage or until a child of the remarried couple is born, whichever is earlier.

(e.1) When a retired member has elected Option Two or Option Three, then in the event the spouse predeceases the retired member, the monthly retirement benefit payable to the retired member after the death of the spouse shall be increased to the monthly retirement benefit which the retired member would have been entitled to receive under Option One. In the event any such retired member remarries or has remarried after the death of the former spouse, the retired member may elect to begin receiving the applicable reduced retirement benefit of equivalent actuarial value and reestablish on behalf of the new spouse the same option which was applicable to the deceased former spouse, but such option on behalf of the new spouse may not be reestablished until one year after the date of remarriage or until a child of the remarried couple is born, whichever is earlier. Actuarial equivalence under this subsection shall be determined in the same manner that it is determined under paragraph (2) of subsection (e) of this Code section. This subsection applies to retired members who retired at any time prior to July 1, 1990, as well as to those who retire on or after that date, but increases in monthly retirement benefits authorized by this subsection shall not be paid retroactively for any period of time prior to July 1, 1990, notwithstanding the fact that a spouse covered under Option Two or Option Three may have died prior to July 1, 1990.

(f) Nothing contained in this Code section shall affect the requirement that a member make payments into the fund for a minimum period of ten years, or 15 years for members who become members on or after July 1, 2010, nor shall it affect the requirement that credit for service after March 1, 1951, shall not be given unless the member has made the required payments to the fund for all such service. Any peace officer becoming a member of the fund between April 1, 1953, and March 31, 1965, inclusive, must remain an active member and, in addition to completing the required years of service, must remit the correct amount of dues to the fund for a period of three years from the date he or she becomes a member, irrespective of previous service credited for which dues are paid, before being eligible for any retirement benefits provided under this Code section. Any peace officer becoming a member of the fund for the first time on or after April 1, 1965, must remain an active member and, in addition to completing the required years of service, must remit the correct amount of dues to the fund for a period of five years from the date he or she becomes a member, irrespective of previous service credited for which dues are paid, before being eligible for any retirement benefits provided under this Code section.

(g) (1) Except as provided in paragraphs (2) and (3) of this subsection, any member who again becomes employed as a peace officer after having been placed on retirement under this Code section shall immediately notify the secretary-treasurer of such reemployment. Retirement benefits being paid to such member shall be terminated as of the date of such reemployment and shall remain terminated for the duration of such reemployment. During such period of reemployment, said member shall pay regular monthly dues into this fund. Upon meeting the requirements provided by law, such member shall be entitled to all benefits provided for in Code Sections 47-17-81 and 47-17-82; but such member shall not be entitled to any increase in retirement benefits by virtue of service during the period of reemployment unless such reemployment is for a term of three years or more, in which instance such member may again apply for retirement as if he or she had not previously been retired; and he or she shall be entitled to such benefits as may be provided by law at that time, if he or she so chooses.

(2) The provisions of paragraph (1) of this subsection shall not apply to a retired member employed in any capacity for 1,040 hours or less in any calendar year.

(3) The provisions of paragraph (1) of this subsection shall not apply to a member otherwise qualified for a normal service retirement under this chapter with at least 30 years of creditable service and who has attained the age of 55. Any such member may continue or reenter employment as a peace officer and shall for all purposes be considered a retired member of this fund; provided, however, that the provisions of this paragraph shall not apply to any person who first or again becomes a member on or after July 1, 2009.

(h) The amounts provided for as retirement benefits in this Code section shall apply to those members who have retired prior to July 1, 1990, as well as to those members who retire on or after that date. The service of each member who retired prior to July 1, 1990, shall be recomputed; and, if it is determined that the amounts provided for in this Code section result in an increase in the retirement benefits being paid to such member, such benefits shall be increased to the proper amount and shall be paid to the member in the future, beginning July 1, 1990. If it is determined that an increase in retirement benefits will result for any such retired member, and such retired member shall not have completed payment of dues for all service credit previously allowed as of the date of such member's retirement, monthly dues shall be deducted from the member's monthly retirement benefits until such time as said dues shall have been paid for each month of service for which retirement credit has been received; provided, however, that no such member shall be allowed to change the option under which the member originally retired unless the member shall again become employed as a peace officer as provided in subsection (g) of this Code section and complies with all the provisions of subsection (g) of this Code section.

(i) In the event an active member of the fund dies before retirement and such member has accumulated at least ten years of membership service, or 15 years for members who become members on or after July 1, 2010, or would otherwise have been eligible to receive retirement benefits except for the member's not having terminated the member's official capacity as a peace officer, benefits shall be extended to the surviving spouse of such member in the form of an annuity for the remaining life of such spouse determined and paid to such surviving spouse under Option Two of this Code section to the same extent as if such member had died while receiving retirement benefits under Option Two.

(j) Upon the death of any retired member, any unpaid monthly benefits shall be paid to the named beneficiary, if any, or if there is no named beneficiary, then to the estate of the retired member.



§ 47-17-81. Eligibility for disability benefits; periodic medical examination; termination of disability benefits; application; hearings

(a) Any dues-paying member who became a member prior to July 1, 1993, who is rendered totally and permanently disabled by disease or injury so as to be unable to perform substantially all of the duties of the position to which the member was regularly assigned when the disability originated or so as to be unable to engage in any occupation or gainful employment for which the member is reasonably suited by virtue of the member's background, training, education, and experience shall be entitled to disability benefits of $257.00 per month for life or until the member's disability ceases, provided that the member makes application to the board for disability benefits within 12 months of becoming totally and permanently disabled.

(b) The disability benefits provided under this Code section shall be payable upon the event of disability as provided in subsection (a) of this Code section regardless of the cause of the disability and shall be payable when the disability is a result of any mental or physical injury or disease, whether caused by reason of the peace officer's employment or not, provided that no benefits shall be payable under this Code section for any disability resulting from the chronic and excessive consumption of alcoholic beverages, addiction to drugs, the use of which is prohibited in this state by law, engagement by the member in any criminal act, willful misconduct of the member, or injury sustained by the member while serving in the armed forces of any country or while on active duty in the National Guard or other armed forces reserve force.

(c) Any other provision of law to the contrary notwithstanding, any member who is receiving disability benefits pursuant to this Code section on June 30, 1990, and who had at least 20 years of creditable service at the time such member first became eligible for such disability benefits shall receive the same benefits as a member who retires at age 55 or older with 20 years of creditable service under the provisions of Code Section 47-17-80. For each year of service above 20 years but not more than 30 years which such member had when first becoming eligible to receive disability benefits, the benefits shall be the same as those provided for the same number of years of creditable service under the provisions of Code Section 47-17-80. The benefits of such members who are receiving disability benefits pursuant to this Code section on June 30, 1990, shall be recomputed and the increased benefits shall be paid to such members beginning July 1, 1990. Any member who first becomes eligible to receive disability benefits on or after July 1, 1990, who has the required years of creditable service as provided in this subsection shall have disability benefits computed and paid in the same manner as provided in this subsection.

(d) The amount of disability benefits in this Code section shall apply to those members who have retired on disability prior to July 1, 1990, as well as to those members who retire on disability on or after that date. The service of each such member who retired prior to July 1, 1990, shall be recomputed, and the benefits provided under this Code section shall be paid to such member in the future beginning July 1, 1990.

(e) Once each year during the first five years following the commencement of disability benefits under this Code section, and once in every three-year period thereafter, the board may require a disability beneficiary who has not yet attained 65 years of age to undergo a medical examination, such examination to be made at his or her place of residence, or other place mutually agreed upon, by physicians designated by the board. The disability benefits recipient may himself or herself request such an examination. The designated physicians shall report to the board, following each such examination, the current status and condition of the recipient's disability.

(f) A disabled member's disability benefits shall cease:

(1) Upon his or her return to gainful employment with the employer for which he or she worked at the time his or her disability originated;

(2) If he or she refuses to submit to any medical examination requested under this Code section, in which case the benefits shall remain discontinued until the member's withdrawal of such refusal and submission to the requested medical examination; and, if his or her refusal continues for one year, all his or her rights in and to disability benefits may be revoked by the board;

(3) If the board determines on the basis of any medical examination that the member has sufficiently recovered from his or her disability so as to again be able to perform substantially all of the duties of the position to which he or she was regularly assigned when the disability originated, or so as to be able to engage in an occupation or gainful employment for which he or she is reasonably suited by virtue of his or her background, training, education, and experience;

(4) If the member does in fact obtain gainful employment compensating him or her at a level equal to or greater than the current compensation for the position he or she occupied at the time his or her disability originated; or

(5) When he or she dies.

(g) The board shall prescribe and furnish a form and procedure for the application for disability benefits. Applications shall contain such information as the board shall require. Upon the receipt of an application, the board may pass upon and decide whether to grant or deny the application on the basis of the submitted information or may refer the application to its duly appointed hearing officer for a recommendation. Any applicant for disability benefits shall have the right to request the board to refer his or her application to the hearing officer for a recommendation. In the consideration of any application for disability benefits, the receipt of disability benefits or payments by the applicant under the federal Social Security Act shall be deemed sufficient for eligibility for disability benefits under this Code section.

(h) Any other provision of this Code section to the contrary notwithstanding, no person who becomes a member or again becomes a member of this fund on or after July 1, 1993, shall be entitled to any benefit provided for in this Code section.



§ 47-17-82. Designation of beneficiary to receive survivors benefits; amount of survivors benefits; provisions for payment of survivors benefits

(a) A peace officer, upon becoming a member of the fund and after having designated a beneficiary, shall be issued a certificate by the board whereby the board shall agree to pay the sum of $3,500.00, or such lesser amount as might be arrived at under this Code section, to such beneficiary upon the death of such member. If a member has received $1,000.00 or more in retirement benefits at the time of his or her death, such beneficiary shall only be entitled to receive $2,500.00 upon the death of such member. If a member has received less than $1,000.00 in retirement benefits at the time of his or her death, such beneficiary shall only be entitled to receive an amount which, when added to the amount already received by the member, will total $3,500.00; provided, however, that the amount to be paid to a member who dies with less than five years of service shall be $1,000.00.

(b) The designated beneficiary of any dues-paying member who receives an injury by external accident or violence arising out of and in the course of the employment as a peace officer and not resulting from willful misconduct of such officer, which injury is the direct and proximate cause of death within 12 months of the date of the injury, shall, upon application to the board and lawful proof of such injury and death as the direct and proximate result thereof, be paid a sum of $5,500.00, provided that, if such peace officer received any disability benefits under this chapter, the $5,500.00 death benefit provided for under this Code section shall be reduced in the amount of such disability benefits received; provided, further, that in no event shall such death benefit be less than $2,500.00, regardless of the amount of benefits such peace officer may have drawn prior to his death.

(c) Applications for such benefits shall contain such information as the board shall desire.



§ 47-17-83. Refunds of membership dues; eligibility for reinstatement; eligibility to rejoin as a new member; refunds of overpaid dues

(a) Upon application of any person who is or has been a member, the board may provide for a refund to such person of 95 percent of all dues paid by him for periods of service which qualify as creditable service under this chapter.

(b) A member who takes a refund after April 1, 1965, while still employed as a peace officer shall not be eligible to be reinstated to membership and shall not be eligible to receive credit for service rendered before he again becomes a member. After a period of at least six months after taking a refund, he may apply for new membership, subject to other terms and conditions set forth in this chapter and any lawful rules and regulations adopted by the board relating to membership.

(c) Upon application of any person who received a refund of dues prior to April 1, 1965, or of any person who is not employed as a peace officer and who receives a refund of dues after April 1, 1965, the board may reinstate such person as a member. Such person may further be granted credit for all periods of service for which dues have previously been paid, provided that such person shall, at the time of application, be a peace officer; provided, further, that he tenders back to the fund all moneys and all dues previously refunded, plus regular dues for any other period of service during which such person may have served as a peace officer, together with interest on such amounts at the rate of 8 percent per annum from the date of such refund; provided, further, that, if such person has served eight or more continuous months as a peace officer, beginning on or after April 1, 1965, without having made application for reinstatement to membership within that eight-month period, his right to be so reinstated to membership shall be forever forfeited and he shall not be eligible to receive credit for service rendered before he again becomes a member. He may apply for new membership, subject to other terms and conditions set forth in this chapter and any lawful rules and regulations adopted by the board relating to membership.

(d) The board may refund 100 percent of any overpayment of dues paid by any person for any period of service during which it is determined that such person was not a peace officer, and he is not entitled to credit for such period of service.






Article 7 - Miscellaneous Provisions

§ 47-17-100. Effect of funding on provisions for benefits and annuities; coverage of claims before funds available; credit for service after February 1, 1950, but before this effective date

The provisions of this chapter relating to benefits and annuities shall not become operative until after the funds necessary to carry out this chapter have been provided. All claims for annuities or benefits arising before such funds are made available shall not be covered by this chapter; and the board is directed not to pay any annuities or benefits based upon any such claim; but, for the purpose of computing the length of service under this chapter, the board shall be authorized to include the period of time elapsing between February 1, 1950, and the date that it becomes operative.



§ 47-17-101. Vesting of rights under this chapter

All rights and benefits under this chapter shall be subject to future legislative change or revision, and no beneficiary shall be deemed to have any vested right to any annuities or benefits under this chapter.



§ 47-17-102. Reduction of benefits upon determination that available funds are insufficient; liability of members of the board for such reductions

If at any time the amounts derived from the different sources provided in this chapter are not sufficient to enable the board to pay in full each person determined to be entitled to annuities or benefits under this chapter, then each beneficiary shall receive a prorated percentage of the monthly benefits otherwise payable until the fund is sufficiently replenished to warrant the resumption thereafter of full payments of such annuities or benefits to each beneficiary. In no event shall the board, or any member of the board, be liable to any beneficiary or the representatives of any beneficiary for any deficiencies in payments made under this Code section.



§ 47-17-103. Exemption of rights and benefits under this chapter from taxation; exemption from garnishment, attachment, or other process; assignability

The right to any pension, annuity, allowance, or benefit; to the return of contributions; to a pension, annuity, allowance or benefit itself; to any optional benefit, or any other right accrued or accruing to any person under this chapter; and to moneys under this chapter shall be exempt from any tax imposed by this state, county, municipal, or other political subdivision, except as provided in Code Section 48-7-27; exempt from levy and sale, garnishment, attachment, or any other process whatsoever; and shall be unassignable unless otherwise specifically provided for in this chapter.



§ 47-17-104. Attempts to defraud the fund by false information; failure to remit sums provided for in Code Section 47-17-60

Any person who knowingly furnishes false information for the purpose of becoming a member of the fund, for receiving credit for service to which he is not entitled, or for receiving benefits hereunder or any person who knowingly assists in doing any of the foregoing things shall be guilty of a misdemeanor. Any person whose duty it is to remit the sum provided for in Code Section 47-17-60 and who fails or refuses to remit such sum shall be guilty of a misdemeanor.



§ 47-17-105. Member's obligation to notify board of employment change

If at any time a member of the fund undergoes a change of employment to a position that does not qualify the member as a "peace officer" as such term is defined in this chapter, or if his or her job description changes in a manner that is inconsistent with such definition, such member shall have an affirmative duty to notify the board of such change immediately. The board is not authorized to accept membership dues from any such member or to pay benefits calculated on service after such a change of employment or job description.









Chapter 18 - Social Security Coverage for Employees of the State and Political Subdivisions of the State

Article 1 - General Provisions

§ 47-18-1. Legislative intent

In order to extend to employees of the State of Georgia and its political subdivisions and to the dependents and survivors of such employees, the basic protection accorded to others by the old-age, survivors, and disability insurance system embodied in the Social Security Act, it is declared to be the policy of the General Assembly, subject to the limitations of this chapter, that such steps be taken as to provide such protection to employees of the state and its political subdivisions on as broad a basis as is permitted under the Social Security Act.



§ 47-18-2. Definitions

As used in this chapter, the term:

(1) "Employee" includes an officer of a political subdivision of the state. Any individual compensated for services as a school bus driver, either through a contractual relationship or otherwise, is deemed to be an employee of the governing board of education for which such services are performed.

(2) "Employee tax" means the tax imposed by Section 1400 of the federal Internal Revenue Code of 1939 and Section 3101 of the federal Internal Revenue Code.

(3) "Employment" means any service performed by an employee in the employ of the state or any political subdivision of the state, for such employer, except:

(A) Service which in the absence of an agreement entered into under this chapter would constitute "employment," as defined in the Social Security Act; or

(B) Service which under the Social Security Act may not be included in an agreement between the state and the secretary of health and human services entered into under this chapter. Service which under the Social Security Act may be included in an agreement only upon certification by the Governor in accordance with Section 218(d)(3) of the Social Security Act shall be included in the term "employment" if and when the Governor issues, with respect to such service, a certificate to the secretary of health and human services, pursuant to subsection (b) of Code Section 47-18-42.

(4) "Federal Insurance Contributions Act" means Subchapter A of Chapter 9 of the federal Internal Revenue Code of 1939 and Subchapters A and B of Chapter 21 of the federal Internal Revenue Code, as such codes have been and may from time to time be amended.

(5) "Political subdivision" means counties and incorporated municipalities and includes an instrumentality of: (A) the state, (B) one or more political subdivisions of the state, or (C) the state and one or more of its political subdivisions. Such term also includes the Board of Regents of the University System of Georgia, the Federal-State Cooperative Inspection Service of the State of Georgia, the Board of Trustees of Georgia Military College, and the Georgia Municipal Association.

(6) "Secretary of health and human services" includes any individual to whom the secretary of health and human services has delegated any functions under the Social Security Act, with respect to coverage under such act, of employees of states and their political subdivisions, and with respect to any action taken prior to April 11, 1953, includes the federal security administrator and any individual to whom such administrator had delegated any such functions.

(7) "Social Security Act" means the act of Congress approved August 14, 1935, Chapter 531, 49 Stat. 620, officially cited as the "Social Security Act," as such act has been and may from time to time be amended. Such term shall also include regulations and requirements issued pursuant to that act.

(8) "State agency" means the Employees' Retirement System of Georgia.

(9) "Wages" means all remuneration for employment, including the cash value of all remuneration paid in any medium other than cash; except that such term shall not include that part of such remuneration which, even if it were for "employment" within the meaning of the Federal Insurance Contributions Act, would not constitute "wages" within the meaning of that act.






Article 2 - Administration by the State Agency Generally

§ 47-18-20. Duty to make and publish rules and regulations

The state agency shall publish such policies and procedures, not inconsistent with this chapter, as it finds necessary or appropriate to the efficient administration of the functions with which it is charged under this chapter.



§ 47-18-21. Expenses and administrative costs incurred under this chapter

All expenses incurred by the state agency relative to and incidental to the administration of this chapter, including, without limitation, the creation of a full-time position for such purpose, shall be paid from funds appropriated to the state agency.






Article 3 - Plans, Agreements, and Referendums Regarding Social Security Coverage

§ 47-18-40. Agreement between state and federal government for state employees; like agreements between federal government and interstate instrumentalities; division of retirement system

(a) The state agency, with the approval of the Governor, is authorized to enter on behalf of the state into an agreement with the secretary of health and human services, consistent with the terms of this chapter, for the purpose of extending the benefits of the federal old-age, survivors, and disability insurance system to employees of the political subdivisions of this state and with respect to services specified in such agreement which constitute employment within the meaning of this chapter. Such agreement may contain such provisions relating to coverage, benefits, contributions, effective date, modification and termination of the agreement, administration, and other appropriate provisions as the state agency and the secretary of health and human services shall agree upon. Except as may be otherwise required by or under the Social Security Act as to the services to be covered, such agreement shall provide that:

(1) Benefits shall be provided for employees whose services are covered by the agreement, and their dependents and survivors, on the same basis as though such services constituted employment within the meaning of Title II of the Social Security Act;

(2) At such times as may be prescribed under the Social Security Act, the state shall pay contributions to the secretary of the treasury with respect to wages equal to the sum of the taxes which would be imposed by the Federal Insurance Contributions Act, if the services covered by the agreement constituted employment within the meaning of that Act;

(3) Such agreement shall be effective as of the date specified in the agreement, provided that it shall not be effective prior to the date permitted by the federal Social Security Act with respect to services in employment covered by the agreement;

(4) All services which (A) constitute employment, (B) are performed in the employ of the state or a political subdivision of the state, and (C) are covered by a plan which is in conformity with the terms of the agreement and has been approved by the state agency under Code Section 47-18-41 shall be covered by the agreement; and

(5) As modified, the agreement shall include all services described in paragraph (4) of this subsection and performed by individuals in positions covered by a retirement system with respect to which the Governor has issued a certificate to the secretary of health and human services, pursuant to subsection (b) of Code Section 47-18-42.

(b) Any instrumentality jointly created by this state and any other states is authorized, upon the granting of like authority by such other states:

(1) To enter into an agreement with the secretary of health and human services whereby the benefits of the federal old-age, survivors, and disability insurance system shall be extended to employees of such instrumentality;

(2) To require its employees to pay, and for that purpose to deduct from their wages, contributions equal to the amounts which they would be required to pay under subsection (a) of Code Section 47-18-41 if they were covered by an agreement made pursuant to subsection (a) of this Code section; and

(3) To make payments in accordance with federal law.

Such agreement, to the extent practicable, shall be consistent with the terms and provisions of subsection (a) of this Code section and other provisions of this chapter.

(c) Pursuant to Section 218(d)(6) of the Social Security Act and for purposes of this chapter, at the election of the Governor, any retirement system which covers employees of more than one political subdivision or employees of the state and one or more political subdivisions shall be deemed a separate retirement system with respect to each such political subdivision or as to the state and one or more political subdivisions with positions covered by such retirement system. Pursuant to Section 218(p) of the Social Security Act and also for the purposes of this chapter, any retirement system which covers positions of policemen or firemen, or both, and other positions shall, if the Governor so elects, be deemed to be a separate retirement system with respect to the positions of such policemen or firemen, or both, as the case may be.

(d) For the purposes of this chapter, any retirement system established by this state or any political subdivision thereof or established by an Act of the General Assembly which, on, before, or after March 21, 1958, is divided into two divisions or parts, one of which is composed of positions of members of such system who desire coverage under the agreement under this chapter and the other of which is composed of positions of members of such system who do not desire such coverage, shall, upon the Governor's authorization of a referendum for a retirement system pursuant to Section 218 of the Social Security Act, be deemed to be a separate retirement system with respect to each such division or part. At the election of the Governor, the referendum and the division of such system may occur simultaneously as authorized by Section 218(d)(7) of the Social Security Act. The positions of individuals who become members of such system after such coverage is extended shall be included in such division or part of such system composed of members desiring such coverage. The position of any individual which is covered by any such retirement system, if such individual is ineligible to become a member of such system on August 1, 1956, or, if later, the day he or she first occupies such position, shall be deemed to be covered by the separate retirement system consisting of the positions of members of the division or part who do not desire coverage under this chapter.



§ 47-18-41. Plans for old-age, survivors, and disability insurance coverage submitted by state political subdivisions; contents; approval; contributions required

(a) Each political subdivision of the state is authorized to submit for approval by the state agency a plan for extending the benefits of Title II of the Social Security Act to employees of such political subdivision. The adjutant general, acting on behalf of the state, is authorized to submit and enter into a similar plan with the state agency for extending such benefits to the civilian employees of the National Guard units of this state, who are, for the purposes of this chapter, deemed to be a separate coverage group as provided for in the federal Social Security Act; provided, however, that nothing contained in this chapter shall be construed to deem or designate the civilian employees of the National Guard units of this state to be employees of this state. Each such plan and any amendments thereof shall be approved by the state agency if it finds that such plan, as amended, is in conformity with such requirements as are provided in regulations of the state agency, except that no such plan shall be approved unless:

(1) It is in conformity with the requirements of the Social Security Act and with the agreement entered into under Code Section 47-18-40;

(2) It provides that all services which constitute employment and are performed in the employ of a political subdivision by employees thereof shall be covered by the plan except that it may exclude services performed by individuals to whom Section 218(c)(3)(C) of the Social Security Act is applicable;

(3) It specifies the sources from which the funds necessary to make the payments required by paragraph (1) of subsection (c) of this Code section and by subsection (d) of this Code section are expected to be derived and contains reasonable assurance that such sources will be adequate for such purpose;

(4) It provides for such methods of administration of the plan by the political subdivision as are found by the state agency to be necessary for the proper and efficient administration of the plan;

(5) It provides that the political subdivision will make such reports in such form and containing such information as the state agency may from time to time require and will comply with such provisions as the state agency or the secretary of health and human services may from time to time find necessary in order to assure the correctness and verification of such reports; and

(6) It authorizes the state agency to terminate the plan in its entirety, in the discretion of the state agency, if it finds that there has been a failure to comply with any provision contained in such plan, such termination to take effect at the expiration of such notice and on such conditions as may be provided by regulations of the state agency and which are consistent with the Social Security Act, provided that such conditions as may be provided by the regulations of the state agency for such termination shall assure that the state shall not incur any debt or loss in relation to any amounts due the state from other provisions of the Social Security Act, including grants in aid for public assistance and for maternal and child welfare.

(b) The state agency shall not finally refuse to approve a plan submitted by a political subdivision under subsection (a) of this Code section and shall not terminate an approved plan without reasonable notice and opportunity for hearings to the political subdivision affected thereby.

(c) Each political subdivision as to which a plan has been approved under this Code section shall pay to the federal Social Security Administration contributions in the amounts and at the rates specified in the applicable agreement entered into by the state agency under Code Section 47-18-40.



§ 47-18-42. Referendum on the question of coverage of certain groups of employees

(a) The Governor is empowered to authorize a referendum, and to designate any agency or individual to supervise its conduct, in accordance with the requirements of Section 218(d)(3) of the Social Security Act, on the question of whether service in positions covered by a retirement system established by the state or by a political subdivision shall be excluded from or included under an agreement under this chapter. The notice of referendum required by Section 218(d)(3)(C) of the Social Security Act to be given to employees shall contain or shall be accompanied by a statement, in such form and such detail as the agency or individual designated to supervise the referendum shall deem necessary and sufficient to inform the employees of the rights which will accrue to them and their dependents and survivors and the liabilities to which they will be subject, if their services are included under an agreement under this chapter.

(b) Upon receiving evidence satisfactory to him that with respect to any such referendum the conditions specified in Section 218(d)(3) of the Social Security Act have been met, the Governor is authorized so to certify to the secretary of health and human services.



§ 47-18-43. Referendum on the question of coverage of positions covered by Chapter 12 of this title

Anything in this chapter to the contrary notwithstanding, the Governor is empowered to authorize a referendum in accordance with the requirements of Section 218(d)(3) of the Social Security Act on the question of whether services in positions covered by the District Attorneys Retirement Fund of Georgia, Chapter 12 of this title, shall be excluded from or included under an agreement under this chapter with an effective date of July 1, 1956. If the referendum results in an affirmative vote, employee contributions required for social security coverage shall be deducted by the Prosecuting Attorneys' Council of the State of Georgia from the compensation or other funds due the employee. Such employee deductions shall be based on an affidavit from each individual as to the total wages received by him or her each calendar quarter as district attorney. Such affidavit shall be forwarded to the Prosecuting Attorneys' Council of the State of Georgia before the fifth day of the month following the end of each calendar quarter. If any district attorney fails to submit the required affidavit to the Prosecuting Attorneys' Council of the State of Georgia within the required time, any and all funds due such individual shall be withheld by the Prosecuting Attorneys' Council of the State of Georgia until an appropriate affidavit has been received. The Prosecuting Attorneys' Council of the State of Georgia is authorized and directed to pay the required employer contribution from the funds appropriated or otherwise available.



§ 47-18-44. Referendum on the question of coverage of positions covered by Chapter 8 of this title

The Governor is empowered to authorize a referendum in accordance with the requirements of Section 218(d)(3) of the Social Security Act on the question of whether services in positions covered by the Superior Court Judges Retirement Fund of Georgia, Chapter 8 of this title, shall be excluded from or included under an agreement under this chapter with an effective date of July 1, 1956. If the referendum results in an affirmative vote, employee contributions required for social security coverage shall be deducted by The Council of Superior Court Judges of Georgia and remitted to the state agency, together with the required employer contributions. The Council of Superior Court Judges of Georgia is authorized and directed to pay the required employer contribution from the funds appropriated for the operation of the superior courts of the state.






Article 4 - Contribution Fund

§ 47-18-60. Contribution fund into which contributions, interest, and penalties shall be deposited; control of fund; payment of amounts required under the Social Security Act

Reserved. Repealed by Ga. L. 2010, p. 1248, § 6, effective July 1, 2010.






Article 5 - Employees' Social Security Coverage Group

§ 47-18-70. Establishment of the Employees' Social Security Coverage Group; control and administration of such coverage group

(a) Pursuant to Article III, Section X of the Constitution of Georgia and Article VII, Section III, Paragraph I of the Constitution of Georgia, with due consideration to the limitations embodied therein, there is established a separate coverage group to be known as the Employees' Social Security Coverage Group, membership of which shall consist of all state employees who are in the group to be covered for social security, the conditions of membership to be as established in Chapter 2 of this title governing the Employees' Retirement System of Georgia.

(b) The Employees' Social Security Coverage Group shall for the purposes of this Code section be under the jurisdiction and control of the State Personnel Board. Such board is authorized to establish such rules and regulations as are necessary to provide for payment of the contributions required under the Social Security Act and the proper administration of this Code section. Such board is further authorized to modify the present agreement with the secretary of health and human services for the purpose of extending the benefits of old-age, survivors, and disability insurance to members of such coverage group in a manner consistent with the terms of this chapter. Such coverage shall become effective not earlier than July 1, 1956.






Article 6 - Miscellaneous Provisions

§ 47-18-80. Other methods for obtaining old-age, survivors, and disability insurance coverage for employees of the state

Social security coverage for employees of this state as provided for in this chapter shall be the sole and exclusive method for obtaining such coverage regardless of the source of funds used for payment of salaries or wages.









Chapter 19 - State Employees' Assurance Department

§ 47-19-1. Creation of the State Employees' Assurance Department; management of the department; membership of the board of directors

There is created a department of the state government to be known as the State Employees' Assurance Department. The department shall be managed by a board of directors consisting of the state treasurer, the Commissioner of Labor, the state auditor, the commissioner of administrative services, and two members to be appointed by the Governor.



§ 47-19-2. Compensation of directors

The directors shall serve without compensation but shall be reimbursed for all necessary expenses that they incur through service on the board of directors.



§ 47-19-3. Election of a chairman of the board of directors; employment of administrative and clerical assistants; actuarial and other services; payment of departmental expenses

The board of directors shall elect a chairman from its membership and may employ necessary administrative and clerical assistants, who shall not be members of the board of directors. The board of directors shall engage such actuarial and other services as shall be required from time to time to transact the business of the department. The expenses of the department may be paid from funds received under any contract issued by the department or appropriated from time to time.



§ 47-19-4. Power of the board of directors to establish rules and regulations

Subject to the limitations of this chapter, the board of directors may from time to time establish rules and regulations for the administration of any fund established under this chapter and for the transaction of its business.



§ 47-19-5. Scope of authority of the department; application of certain other insurance laws

(a) The department shall have only the authority granted in this chapter, together with the authority to do those things necessary for the efficient and effective accomplishment of its duties.

(b) The department is not required to comply with Title 33.



§ 47-19-6. Duty to keep data for actuarial valuations

The department shall keep in convenient form such data as shall be necessary for actuarial valuations of the funds maintained by the department and for checking the experience of its contracts.



§ 47-19-7. Contracts with the Employees' Retirement System of Georgia for insurance coverage

The State Employees' Assurance Department may contract with the Employees' Retirement System of Georgia to provide group term life insurance for such persons as may be otherwise eligible for such coverage under Chapter 2 of this title. The benefit payments to be paid by reason of the death of an insured shall be made to his beneficiary or to his estate and not to the employer.



§ 47-19-8. Institution of actions on contracts; filing of written claim as condition precedent

Any person who has a claim under any contract entered into by this department may bring an action on such contract in the superior court of the plaintiff's residence. However, as a condition precedent to the filing of the action, the claimant must file with the board of directors a claim in writing outlining his contentions and claim in detail; and no action may be filed on such claim until the claim has been decided adversely to the claimant or until the expiration of 60 days, whichever is earlier.



§ 47-19-9. Application of the state system of personnel administration to employees of the department; payment of share of costs

(a) The employees of the department shall be governed by such rules of position classification, appointment, promotion, demotion, dismissal, transfer, qualification, compensation, seniority, privileges, tenure, and other employment standards as may now or hereafter be established under Chapter 20 of Title 45.

(b) The department shall pay its share of the administrative costs of operating the state system of personnel administration, in the manner prescribed in Code Section 45-20-4.



§ 47-19-10. Directors defined; establishment of retired and vested inactive members trust fund; establishment of active members fund; management and investment of fund assets; contributions irrevocable

(a) As used in this Code section, the term "directors" means the board of directors of the State Employees' Assurance Department.

(b) There shall be established two separate trust funds under the control and management of the directors to be maintained for the provision of group term life insurance for eligible members of the Employees' Retirement System of Georgia, the Georgia Legislative Retirement System, and the Georgia Judicial Retirement System as follows:

(1) One trust fund shall be known as the "retired and vested inactive members trust fund," which shall be administered in the following manner:

(A) There shall be accumulated in the fund the payments made to the trust fund as premiums received from the Employees' Retirement System of Georgia, the Georgia Legislative Retirement System, and the Georgia Judicial Retirement System as premiums for retired and vested inactive members of such retirement funds, as provided in subsection (c) of this Code section, including interest earned on deposits and investments of such payments; and

(B) All assets of the trust fund and all income, interest, and dividends derived from deposits and investments shall be used for the payments of benefits and expenses necessary for the maintaining of survivors benefit coverage. Such benefits and expenses shall in no manner become an obligation of the pension accumulation fund; and

(2) One trust fund shall be known as the "active members fund" which shall be administered in the following manner:

(A) There shall be accumulated in the trust fund the payments made to the trust fund as premiums received from the Employees' Retirement System of Georgia, the Georgia Legislative Retirement System, and the Georgia Judicial Retirement System as premiums for active members of such retirement funds, as provided in subsection (c) of this Code section, including interest earned on deposits and investments of such payments; and

(B) All assets of the trust fund and all income, interest, and dividends derived from deposits and investments shall be used for the payments of benefits and expenses necessary for the maintaining of survivors benefit coverage. Such benefits and expenses shall in no manner become an obligation of the pension accumulation fund.

(c) On or before June 1 of every year, the boards of trustees of each contracting retirement system shall collect contributions from employees and employers, in accordance with the laws governing the individual retirement systems, and shall transmit such funds to the directors. The directors shall deposit such funds in the trust funds established by this Code section in such respective amounts as directed by the actuary for the directors.

(d) The directors shall be authorized to contract with the Employees' Retirement System of Georgia for the management and investment of all fund assets and for the provision of actuarial services. Such assets may be commingled with other assets under the control of the Employees' Retirement System of Georgia, but shall be separately accounted for.

(e) Any other provision of law to the contrary notwithstanding, employee and employer contributions to the trust funds established by this Code section are irrevocable. The assets of such trust funds are dedicated to providing benefits to active, retired, and vested inactive members and their beneficiaries in accordance with the terms of the plan for group term life insurance. All trust fund assets are protected from creditors of any employer or of the Employees' Retirement System of Georgia, the Georgia Legislative Retirement System, the Georgia Judicial Retirement System, or the State Employees' Assurance Department.

(f) No moneys in either the retired and vested inactive members trust fund or the active members fund established by subsection (b) of this Code section shall transferred or be expended for any purpose other than the payment of benefits and expenses necessary for the maintaining of survivors benefit coverage prior to July 1, 2009, without express legislative enactment.






Chapter 20 - Public Retirement Systems Standards

Article 1 - General Provisions

§ 47-20-1. Short title

This chapter shall be known and may be cited as the "Public Retirement Systems Standards Law."



§ 47-20-2. Legislative purpose

It is the purpose of this chapter to comply with the provisions of Article III, Section X, Paragraph V of the Constitution of Georgia requiring the General Assembly to enact legislation to define funding standards to assure the actuarial soundness of any retirement or pension system supported wholly or partially from public funds and to control legislative procedures so that no bill or resolution creating or amending any such retirement or pension system shall be passed by the General Assembly without concurrent provisions for funding in accordance with the defined funding standards.



§ 47-20-3. Definitions

As used in this chapter, the term:

(1) "Accumulated retirement system benefits" means benefits that are attributable under the provisions of a retirement system to employees' service rendered to a specific valuation date.

(2) "Actuarial accrued liability" means that portion, as determined by a particular actuarial cost method, of the actuarial present value of retirement system benefits and expenses which is not provided for by future normal costs.

(3) "Actuarial assumptions" means assumptions as to the occurrence of future events affecting retirement system costs such as: mortality, withdrawal, disability, and retirement; changes in compensation and national pension benefits; rates of investment earnings and asset appreciation or depreciation; procedures used to determine the actuarial value of assets; and other relevant items.

(4) "Actuarial cost method" means a procedure for determining the actuarial present value of retirement system benefits and expenses and for developing an actuarially equivalent allocation of such value to time periods, usually in the form of a normal cost and an actuarial accrued liability. Acceptable actuarial cost methods are the aggregate, attained age, entry age, frozen attained age, frozen entry age, and unit credit methods.

(5) "Actuarial present value" means the value of an amount or series of amounts payable or receivable at various times from a retirement system, determined as of a given date by the application of a particular set of actuarial assumptions.

(6) "Actuarial present value of accumulated retirement system benefits" means the amount as of a valuation date that results from applying actuarial assumptions to the accumulated retirement system benefits, with the actuarial assumptions being used to adjust those benefits to reflect the time value of money, through discounts for interest, and the probability of payment, by means of decrements such as for death, disability, withdrawal, or retirement, between the valuation date and the expected date of payments.

(7) "Actuarial valuation" means the determination, as of a valuation date, of the normal cost, actuarial accrued liability, actuarial value of assets, and related actuarial present values for a retirement system.

(8) "Actuarial value of assets" means the value of cash, investments, and other property belonging to a retirement system, as used by the actuary for the purpose of an actuarial valuation.

(9) "Actuary" means an actuary who is enrolled under Subtitle C of Title III of the federal Employee Retirement Income Security Act of 1974, P.L. 93-406, or an associate of the Society of Actuaries.

(10) "Annual required contribution" means the annual required contribution determined in accordance with the requirements of Governmental Accounting Standards Board Statements No. 25 and No. 27 as in effect on June 15, 2013.

(11) "Beneficiary" means a person receiving or entitled to receive a benefit pursuant to a retirement system.

(12) "Benefit" means any benefit, including disability benefits, which is paid or payable to a beneficiary under a retirement system.

(13) "Benefit increase" means a change in or amendment to a retirement system which results or will result in an increase in the benefits being paid or which will be paid to a beneficiary or potential beneficiary under a retirement system and includes any change in a retirement system which decreases the requirements for becoming eligible to receive a benefit and any change which grants or authorizes a member or members of a retirement system to obtain additional creditable service under the retirement system for service rendered in a capacity other than as a member of the retirement system.

(14) "Employee" means officials and employees of the state or of any department, board, bureau, commission, authority, or other agency thereof and the officials and employees of a political subdivision or any agency thereof who are or who become members of a retirement system.

(15) "Employee contribution" means that part of the compensation of an employee which is paid by or on behalf of an employee as a contribution to a retirement system.

(16) "Employer" means the State of Georgia for any retirement system financially supported in whole or in part by appropriations made by the General Assembly, by the proceeds of a tax levied by law enacted by the General Assembly, or by fines and forfeitures or portions of fines and designated by law as a source of funding for a retirement system; and, for any retirement system supported in whole or in part by the funds of a political subdivision, "employer" means the local governing authority authorizing or providing for the local retirement system.

(17) "Employer contribution" means:

(A) Funds paid by an employer to support financially a retirement system;

(B) Public funds, whether by taxes, fines and forfeitures, or other sources, devoted to the financial support of a retirement system; and

(C) Any other funds, other than employee contributions, used to support financially a retirement system.

(18) "Legislatively controlled retirement system" means a retirement system in existence on January 1, 1984, which was created by an Act of the General Assembly and which may be amended only by an Act of the General Assembly.

(19) "Local governing authority" means the council, board of aldermen, board of commissioners, commissioner, local board of education, or other person or body of persons entrusted by law with the administration, management, and control of the fiscal affairs of a political subdivision.

(19.1) "Negative unfunded actuarial accrued liability" means for any actuarial valuation the excess of actuarial value of assets over the actuarial accrued liability of a retirement system under an actuarial cost method utilized by the retirement system for funding purposes.

(20) "Normal cost" means that portion of the actuarial present value of a retirement system benefits and expenses which is allocated to a valuation year by the actuarial cost method used for the retirement system.

(20.1) "Normal cost contribution" means the contribution for the portion of the actuarial present value of a retirement system's benefits and expenses which is allocated to a valuation year by the actuarial cost method used for the retirement system.

(21) "Political subdivision" means any county, municipality, or local school district of this state or any authority created for or on behalf of any such political subdivision or created for or on behalf of any combination of such political subdivisions.

(22) "Retirement bill" means any bill or resolution introduced into the General Assembly which creates or affects a retirement system.

(23) "Retirement system" means any retirement or pension plan or any other plan or program which exists on January 1, 1984, or which is created or established on or after that date, and which is maintained by an employer or maintained pursuant to law or other authority of an employer for the purpose of paying benefits to employees or their beneficiaries after employees cease active employment by retirement, disability, death, or other termination. The term "retirement system" shall include any plan or program which creates a retired position, commonly referred to as "emeritus," and provides a salary for the retired position in lieu of a retirement benefit. The term "retirement system" shall not include an individual retirement account or other plan which provides for an individual account for each participant and for benefits based solely upon the amount contributed to the participant's account and any income, expenses, gains, and losses and any forfeitures of accounts of other participants which may be allocated to a participant's account.

(24) "Retirement system administrator" means the board of trustees or other body or individual having responsibility, either by law or by other authority of an employer, for the management and administration of a retirement system.

(24.1) "Unfunded accrued liability contribution" means the difference between the total employer and employee contribution and the normal cost contribution.

(25) "Unfunded actuarial accrued liability" means for any actuarial valuation the excess of the actuarial accrued liability over the actuarial value of the assets of a retirement system under an actuarial cost method utilized by the retirement system for funding purposes.



§ 47-20-4. Publicly funded retirement system subject to chapter; not applicable to defined contribution retirement system

Any other provision of law to the contrary notwithstanding, any public retirement system or pension fund supported wholly or partially by public funds shall be subject to the provisions of this chapter. This Code section applies, without limitation, to the Georgia Municipal Employees Benefit System created by Chapter 5 of this title and to any association of like political subdivisions which contracts with its members for the pooling of assets. This Code section shall not apply to any defined contribution retirement system.



§ 47-20-5. Common law duties of trustees applicable

The duties of the boards of trustees of public retirement systems or pension plans contained in this title are in addition to, and not in limitation of, the common law duties of the trustee found in Title 53 except to the extent inconsistent with those within this title.






Article 2 - Minimum Funding Standards

§ 47-20-10. Minimum annual employer contribution

(a) In order to assure the actuarial soundness of each retirement system, the minimum annual employer contribution for each retirement system, unless excepted by Code Section 47-20-13, shall be the sum of the amounts determined under paragraphs (1), (2), and (3) of this subsection minus the amount determined under paragraph (4) of this subsection; provided, however, that under no circumstances shall the minimum annual employer contribution be less than zero or result in a contribution credit for a subsequent year, as follows:

(1) The normal cost of the retirement system for the year; plus

(2) The amounts necessary to amortize:

(A) The unfunded actuarial accrued liability over a period of 40 years in the case of a retirement system in existence on January 1, 1983, based on the first actuarial valuation of the retirement system which is made on or after January 1, 1984; or

(B) The unfunded actuarial accrued liability over a period of 30 years in the case of a retirement system which is created or established after January 1, 1983, based on the first actuarial valuation of the retirement system; plus

(C) The increase, if any, in unfunded actuarial accrued liability over a period of 20 years for any such increase which occurs after January 1, 1984, during any year as a result of changes made in the provisions of the retirement system affecting active employees; plus

(D) The increase, if any, in unfunded actuarial accrued liability over a period of 15 years for any such increase which occurs from experience under the actuarial assumptions applicable to the retirement system; plus

(E) The increase, if any, in unfunded actuarial accrued liability over a period of 30 years for any such increase resulting from changes in actuarial assumptions applicable to the retirement system; plus

(3) If not otherwise included in the calculations under paragraph (1) or (2) or paragraphs (1) and (2) of this subsection:

(A) The amount necessary to amortize over a period of ten years in equal annual installments the increase, if any, in unfunded actuarial accrued liability resulting from benefit increases granted during the year to beneficiaries under the retirement system; or

(B) The amount necessary to pay the amount of increase in benefits granted during the year to beneficiaries under the retirement system on a current disbursement or pay-as-you-go basis; minus

(4) The amount:

(A) Necessary to amortize the decrease, if any, in unfunded actuarial accrued liability over a period of 20 years for any such decrease which occurs after January 1, 1984, during any year as a result of changes made in the provisions of the retirement system; plus

(B) Necessary to amortize the decrease in unfunded actuarial accrued liability, if any, over a period of 15 years for any such decrease which occurs from experience under the actuarial assumptions applicable to the retirement system; plus

(C) Necessary to amortize the decrease in unfunded actuarial accrued liability, if any, over a period of 30 years for any such decrease resulting from changes in the actuarial assumptions applicable to the retirement system; plus

(D) In excess of the minimum annual employer contribution required by this Code section which accumulates after January 1, 1984; plus

(E) Employee contributions for the year.

(b) In the case of a retirement system which uses a formula related to the compensation of the members of the retirement system as a basis for the calculation of benefits under the retirement system, the amortization amounts required by subsection (a) of this Code section, except for the amount determined under paragraph (3) of subsection (a) of this Code section, may be determined as a level percentage of future compensation. If such level percentage amortization is used, the actuarial assumption for future annual payroll growth shall not exceed the actuarial assumed valuation interest rate of the retirement system less 2 1/2 percent. The minimum standards provided by subsection (a) of this Code section are deemed to have been met if such level percentage amortization is used and the employer contribution is equal to or greater than the annual required contribution as is determined in accordance with the provisions of Governmental Accounting Standards Board Statements No. 25 and No. 27 as in effect on June 15, 2013.

(c) In the case of a retirement system which does not use a formula related to the compensation of the members of such retirement system as a basis for the calculation of benefits under such retirement system, the minimum funding standards provided for in subsection (a) of this Code section shall be deemed to have been met if the employer contribution is equal to or greater than the annual contribution as determined in accordance with the provisions of Governmental Accounting Standards Board Statements No. 25 and No. 27 as in effect on June 15, 2013.

(d) (1) The minimum funding standards provided for in subsection (a) of this Code section shall be deemed to have been met if as of the latest actuarial valuation a retirement system has a negative unfunded actuarial accrued liability and the employer contribution is equal to or greater than the annual required contribution as determined in accordance with the provisions of Governmental Accounting Standards Board Statements No. 25 and No. 27 as in effect on June 15, 2013; provided, however, that in no case shall the negative unfunded actuarial accrued liability be amortized over a period of less than ten years. If a retirement system has such a negative unfunded actuarial accrued liability, the amounts necessary to amortize under paragraphs (2), (3), and (4) of subsection (a) of this Code section established prior to the current actuarial valuation date will be considered to be fully amortized under the minimum funding standards provided by subsection (a) of this Code section.

(2) In any actuarial valuation subsequent to the valuation in which a retirement system is found to have complied with the provisions of paragraph (1) of this subsection, if the retirement system still has a negative unfunded actuarial accrued liability, the only amortization required under such minimum funding standards will be an amortization of the negative unfunded actuarial accrued liability over a period of not less than ten years of the actuarial accrued liability. For any such subsequent actuarial valuations, whenever the retirement system again has an unfunded actuarial accrued liability, the minimum standards provided by subsection (a) of this Code section shall apply with new amounts necessary to amortize the newly created unfunded actuarial accrued liability.

(e) In determining the minimum annual employer contribution under subsection (a) of this Code section:

(1) All benefits which it is reasonable to anticipate will be paid from the retirement system because of the current active members and payments to beneficiaries shall be taken into account; and

(2) All costs, liabilities, and other factors under the retirement system shall be determined by an actuary on the basis of an actuarial cost method and actuarial assumptions which, in the aggregate, are reasonable, considering the experience of the retirement system and reasonable expectations, and which, in combination, offer the actuary's best estimate of anticipated experience under the retirement system.

(f) Upon completion of the first actuarial investigation of a retirement system after January 1, 1984, and for each subsequent actuarial investigation, the minimum annual employer contribution required by this Code section shall be increased by an amount equivalent to the interest earned on such minimum annual employer contribution, based on the actuarial assumed valuation interest rate applicable to the retirement system, from the date of such actuarial investigation until the date the minimum annual employer contribution is made to the retirement system. This subsection shall not apply to a retirement system to which annual employer contributions are being made in excess of the minimum annual employer contribution required by this Code section.

(g) In no event will employee contributions of active members of a retirement system be used to pay benefits to beneficiaries under the retirement system.

(h) The minimum funding requirements of this Code section shall not apply to prefunding, in whole or in part, of anticipated future costs of providing other post-employment benefits as defined by Governmental Accounting Standards Board Statements Number 43 and Number 45 for retired employees of a political subdivision including those presently retired and those anticipated to retire in the future, as provided in Code Section 47-20-10.1. Such prefunding may be maintained as part of the same investment pool as the fund receiving employer and employee contributions to pay the cost of providing retirement benefits under any retirement system maintained by the political subdivision for its employees so long as such funds are separately accounted for and separate records are maintained with respect to each fund. Funds maintained by a political subdivision for the purpose of prefunding other post-employment benefits for retired employees may be invested and reinvested in accordance with the provisions of Code Section 47-1-12, or Article 7 of Chapter 20 of this title, as applicable, and, for the purposes of that Code section or article and the home rule provisions of the laws and the Constitution of the State of Georgia only, such funds shall be treated in the same manner as retirement funds.



§ 47-20-10.1. Other post-employment benefits

(a) Political subdivisions are authorized to establish plans to provide for payment of other post-employment benefits, as defined by Governmental Accounting Standards Board Statements Number 43 and Number 45 for their eligible present and future retirees and other related expenses as described herein. Such benefits may be prefunded by irrevocable trusts or other authorized funding mechanisms subject to the financial reporting, disclosure, and actuarial requirements of Governmental Accounting Standards Board Statements Number 43 and Number 45 or any subsequent Governmental Accounting Standards Board updates or statements that may be applicable. Except as otherwise provided under subsection (c) of this Code section, the plan and assets of any trust or fund so established may be under the governance and investment authority of a retirement system maintained by the political subdivision or other board of trustees established for such purpose; provided, however, that the assets of any other post-retirement benefit plan, trust, or fund shall be separately accounted for and separate records shall be maintained. The prefunded amounts shall be available without fiscal year limitations for other post-employment benefits, as defined by Governmental Accounting Standards Board Statements Number 43 and Number 45, and administration costs. All employer contributions, plan participant contributions, appropriations, earnings, and reserves for the payment of obligations under the plan shall be credited to such trust or fund. The amounts remaining in such trust or fund, if any, after other post-employment benefit expenses and administration costs have been paid in any year shall be retained in such trust or fund for future payments until the satisfaction of all plan liabilities under the trust or fund for other post-employment benefits. All prefunded amounts shall be used solely for the payment of plan benefits and administrative costs and for no other purpose.

(b) Prefunded assets of whatever kind or nature of any other post-employment benefit plan or trust, and the earnings or proceeds derived from such investments or assets, are limited to paying other post-employment benefits and administrative costs and are declared to be public property and exempt from taxation by this state, or by any political subdivision of this state, and exempt from levy and sale, garnishment, attachment, or any other process whatsoever.

(c) Employers who are eligible to participate in the Georgia Municipal Employees Benefit System created by Chapter 5 of this title may establish or participate in another post-employment benefit plan, trust, or fund under the governance and investment authority of the board of trustees of the Georgia Municipal Employees Benefit System, notwithstanding any provision of this Code section or Code Section 47-20-10 to the contrary. The assets of any such plan, trust, or fund under the governance and investment authority of the board of trustees of the Georgia Municipal Employees Benefit System may be maintained as part of the same investment pool as the system retirement fund and invested pursuant to the applicable provisions of Article 7 of Chapter 20 of Title 47, notwithstanding any provision of subsection (c) of Code Section 47-5-28 to the contrary, so long as the assets of the plan, trust, or fund and the Georgia Municipal Employees Benefit System retirement fund are separately accounted for and separate records are maintained for the plan, trust, or fund and the Georgia Municipal Employees Benefit System retirement fund.



§ 47-20-11. Minimum funding causing financial hardship in local retirement system

Reserved. Repealed by Ga. L. 2010, p. 1207, § 56, effective July 1, 2010.



§ 47-20-12. State controlled systems; certification of conformance to standards; freezing of benefits and other provisions when not in conformance

Reserved. Repealed by Ga. L. 2010, p. 1207, § 57, effective July 1, 2010.



§ 47-20-13. Financially sound systems exempt from minimum funding standards

The minimum funding standards specified by Code Section 47-20-10 shall not apply to a retirement system which holds actuarial assets in excess of 150 percent of the actuarial present value of the accumulated retirement system benefits.






Article 3 - Enforcement of Standards in Local Retirement Systems

§ 47-20-20. Freezing of benefits and other provisions; amount of annual employer contribution

(a) In the case of a retirement system of a political subdivision, unless excepted by Code Section 47-20-13, neither the local governing authority by ordinance or resolution or other action nor the retirement system administrator shall take any action on or after January 1, 1984, to grant a benefit increase under any retirement system of the political subdivision until annual employer contributions to each retirement system of the political subdivision are in conformity with the minimum funding standards specified by Code Section 47-20-10. The local governing authority of a political subdivision shall not take any action after January 1, 1984, to create or establish any new retirement system until all existing retirement systems of that political subdivision are being funded in conformity with the minimum funding standards specified by Code Section 47-20-10. This limitation shall not prohibit a local governing authority from creating or establishing a new retirement system as a successor to the existing retirement system or systems of the political subdivision if the resulting new system and the remaining obligations under the previously existing system or systems are funded in accordance with the minimum funding standards specified by Code Section 47-20-10. The membership of such a successor retirement system need not be confined to the membership of the previously existing retirement system or systems.

(b) Unless excepted by Code Section 47-20-13, after January 1, 1984, the annual employer contribution to each retirement system of a political subdivision shall be in an amount equal to or greater than the minimum annual employer contribution required by Code Section 47-20-10.



§ 47-20-21. Triennial actuarial investigations; penalties for violations shown; list of local systems not in conformance reported triennially

(a) The retirement system administrator of each retirement system of a political subdivision shall comply fully with the requirements of Code Section 47-1-3 requiring the employment of an actuary and the completion of actuarial investigations once every three years. In addition to the other requirements specified by Code Section 47-1-3 for such actuarial investigations, each such investigation shall express the actuary's opinion, which shall be supported by such analysis as the actuary determines necessary, of the status of the retirement system with regard to the minimum funding standards specified in Code Section 47-20-10. Each such actuarial investigation shall also include an analysis of each change in or amendment to the retirement system since the previous investigation and shall identify any change or amendment which granted a benefit increase.

(b) If an actuarial investigation or a financial report which is submitted to the state auditor under Code Section 47-1-3 shows that an amendment or change was made in a retirement system of a political subdivision granting a benefit increase in violation of subsection (a) of Code Section 47-20-20 or shows that a retirement system of a political subdivision is not in conformity with the requirements of subsection (b) of Code Section 47-20-20, it shall be the duty of the state auditor to notify the state treasurer; and it shall be the duty of the state treasurer to withhold any state funds payable to the applicable political subdivision until the actuary of the applicable retirement system certifies to the state auditor and to the state treasurer that employer contributions to each retirement system of the political subdivision are in conformity with the minimum funding standards specified in Code Section 47-20-10.

(c) The report on the condition of local retirement systems submitted to the Governor and to members of the General Assembly pursuant to Code Section 47-1-4 shall include a separate list of each retirement system of each political subdivision which is not in conformity with the minimum funding standards specified by Code Section 47-20-10 and a separate attachment giving a full explanation of any action taken pursuant to subsection (b) of this Code section.






Article 4 - Retirement Bills in General Assembly

Part 1 - General Provisions

§ 47-20-30. Definitions

As used in this article, the term:

(1) "Amendment" means any amendment, including a substitute bill, made to a retirement bill by any committee of the House or Senate or by the House or Senate.

(2) "LC number" means that number preceded by the letters "LC" assigned to a bill by the Office of Legislative Counsel when that office prepares a bill for a member of the General Assembly.

(3) "Nonfiscal amendment" means an amendment to a retirement bill having a fiscal impact, which amendment does not change any factor of an actuarial investigation specified in subsection (a) of Code Section 47-20-36.

(4) "Nonfiscal retirement bill" means a retirement bill which does not affect the cost or funding factors of a retirement system or a retirement bill which affects such factors only in a manner which does not:

(A) Grant a benefit increase under the retirement system affected by the bill;

(B) Create an actuarial accrued liability for or increase the actuarial accrued liability of the retirement system affected by the bill; or

(C) Increase the normal cost of the retirement system affected by the bill.

(4.1) "Nonfiscal retirement bill" also means a retirement bill which removes or increases a mandatory retirement age of a retirement system or which removes or modifies provisions of a retirement system requiring forfeiture of benefits upon failure to retire upon reaching a mandatory retirement age or which provides for any combination of the foregoing.

(5) "Reduction in cost amendment" means an amendment to a retirement bill having a fiscal impact which reduces the cost of the bill as such cost is determined by the actuarial investigation for the bill prepared pursuant to Code Section 47-20-36.

(6) "Retirement bill having a fiscal impact" means any retirement bill creating or establishing a retirement system and any other retirement bill other than a nonfiscal retirement bill. Such term shall include any bill requiring a public retirement system to divest or refrain from investing in specific investments or classes of investments.



§ 47-20-31. Retirement bills must carry legislative counsel number when introduced; changes in bills prior to introduction

No retirement bill may be introduced by any member of the General Assembly unless, at the time of its introduction, the bill has printed thereon in the upper right portion of each page of the bill an LC number. Once a retirement bill is presented by the Office of Legislative Counsel to a member of the General Assembly, neither the Office of Legislative Counsel nor any person shall make any change in the retirement bill prior to its introduction into the General Assembly unless the bill is returned to the Office of Legislative Counsel and that office assigns a new LC number to the bill.






Part 2 - Nonfiscal Retirement Bills

§ 47-20-32. Prerequisites to introduction of nonfiscal retirement bill

As a condition precedent to the introduction of any retirement bill, the member of the General Assembly who intends to be the primary sponsor of the bill must present an exact copy of the proposed bill, which must bear an LC number, to the state auditor. The state auditor shall determine whether the proposed bill is a retirement bill having a fiscal impact or a nonfiscal retirement bill and provide a written certification of that determination to the member of the General Assembly who intends to be the primary sponsor of the bill. Such certification shall specifically identify the proposed bill by reference to the LC number. If the proposed bill is introduced into the General Assembly, it shall have attached thereto the original of the certification of the state auditor. If the LC number on the bill as offered for introduction is different from the LC number shown on the state auditor's certification or if the bill as offered for introduction does not bear an LC number on each page of the bill, the bill may not be accepted for introduction by the Secretary of the Senate or the Clerk of the House of Representatives, and the bill may not be considered by any committee of the House or Senate or by the House or Senate. If the bill is certified as a retirement bill having a fiscal impact, its introduction shall also be limited by the provisions of subsection (a) of Code Section 47-20-34.



§ 47-20-33. Amendment of a nonfiscal retirement bill

(a) A nonfiscal retirement bill may be introduced at any time during the first 20 days of any regular session of the General Assembly. After its introduction into the General Assembly, a nonfiscal retirement bill may not be amended in any manner to cause the bill to become a retirement bill having a fiscal impact. Any amendment to such a bill shall be submitted to the state auditor by the chairman of the committee, if a committee amendment, or by the presiding officer of the Senate or House if the amendment was made by the Senate or House. If the state auditor certifies in writing that the amendment does not cause the bill to become a retirement bill having a fiscal impact, the bill, as amended, may continue in the legislative process as any other bill. If the state auditor will not issue such a certification for the amendment, the bill's progress in the legislative process will end, and the bill shall not be considered further by either the House or the Senate, and, if passed by the General Assembly, the bill shall not become law and shall stand repealed in its entirety on the first day of July immediately following its enactment.

(b) An amendment to a nonfiscal retirement bill which is prohibited by subsection (a) of this Code section may be withdrawn by the committee which made the amendment, if a committee amendment, or by the Senate, if that body made the amendment, or by the House, if that body made the amendment. If the amendment is withdrawn, the bill may continue in the legislative process as any other bill, unless it is subsequently amended, and, in that event, this Code section shall apply to the subsequent amendment.

(c) A nonfiscal retirement bill which is not amended during the legislative process may be considered as any other bill.






Part 3 - Fiscal Retirement Bills

§ 47-20-34. Introduction of bill and preliminary consideration by committee

(a) Any retirement bill having a fiscal impact may be introduced in the General Assembly only during the regular session which is held during the first year of the term of office of members of the General Assembly. Any such retirement bill may be passed by the General Assembly only during the regular session which is held during the second year of the term of office of members of the General Assembly.

(b) When a retirement bill having a fiscal impact is introduced, it shall be assigned by the presiding officer of the Senate or the House, as the case may be, to the respective Senate or House standing committee on retirement. If a majority of the total membership of the respective committee is opposed to the bill on its merits, no actuarial investigation provided for in Code Section 47-20-36 shall be necessary, and the bill shall not be reported out by the committee and shall not be adopted or considered by the House or Senate. If a majority of the committee wishes to consider the bill further and votes in favor of an actuarial investigation of the bill, an actuarial investigation shall be required as provided in Code Section 47-20-36. Except as otherwise provided by subsection (c) of this Code section, no retirement bill having a fiscal impact may be reported out of the committee to which it is assigned or may be considered or adopted by the House or Senate unless an actuarial investigation of the bill is made.

(c) The committee to which a retirement bill having a fiscal impact is assigned following its introduction may at any time amend the bill to become a nonfiscal retirement bill. If the bill is so amended, an exact copy of the amended version shall be submitted by the chairman of the committee to the state auditor. If the state auditor issues a written certification that the committee amendment has converted the status of the bill to a nonfiscal retirement bill, the bill shall be a nonfiscal retirement bill for all purposes under this chapter as of the date of the state auditor's certification. Only the committee to which a retirement bill having a fiscal impact is originally assigned following its introduction may convert the bill to a nonfiscal retirement bill as authorized in this subsection.

(d) Any bill requiring a public retirement system to divest or refrain from investing in specific investments or classes of investments may only be introduced as provided in subsection (a) of this Code section and, in addition to the certification of the state auditor required by Code Section 47-20-32, such legislation shall be accompanied at the time of introduction by a statement from the Governor, the Lieutenant Governor, or the Speaker of the House of Representatives describing the primary goal the bill is designed to achieve. Such bill shall also have attached at the time of introduction a fiscal analysis from each public retirement system affected stating the cost of compliance with the legislation and the anticipated annual fiscal losses which will be incurred as a result of complying with the legislation.



§ 47-20-35. Perfection of bill by committee; actuarial investigation

(a) A retirement bill having a fiscal impact which the committee wishes to consider shall first be perfected, if necessary, by the committee. The committee may delay further consideration of the bill until after the close of the regular session during which the bill was introduced, but the committee shall complete its consideration of the bill for submission to the state auditor under Code Section 47-20-36 by not later than July 15 immediately following the close of the legislative session. The committee shall be authorized to meet for not more than five days, unless additional days are authorized by the President of the Senate for the Senate committee or by the Speaker of the House for the House committee, during the period beginning with the day following the close of the session and ending on July 1 immediately following the close of the session for the purpose of considering and perfecting the bill. If the bill originated in the Senate, the House Committee on Retirement shall be authorized to meet with the Senate Committee on Retirement to consider and perfect a bill during the period following the close of a regular session, and, if the bill originated in the House, the Senate Committee on Retirement shall have the same authority. The committees may adopt such procedures as they find appropriate for conducting meetings at which both committees are present as authorized by this subsection. For attending meetings of their respective committees as authorized by this subsection, the members of the Senate and House committees on retirement shall receive the expenses and allowances provided by law for members of legislative interim committees. If a retirement bill having a fiscal impact is changed by the committee to which it is assigned, such change shall be accomplished only by a substitute bill, and no committee amendment to the bill, except by substitute, shall be authorized.

(b) Immediately after a retirement bill having a fiscal impact has been considered and perfected as provided in subsection (a) of this Code section, the chairman of the committee to which the bill was assigned shall transmit an exact copy of the bill, as perfected by the committee, when applicable, to the state auditor. The copy submitted to the state auditor shall bear an LC number. The submission of the bill to the state auditor shall have attached thereto a letter signed by the chairman of the committee requesting the state auditor to make or cause to be made an actuarial investigation on the bill.



§ 47-20-36. Scope of actuarial investigation; certificate and summary of investigation attached to bill

(a) If an actuarial investigation of a retirement bill having a fiscal impact is requested under Code Section 47-20-35, it shall be the duty of the state auditor to complete or cause to be completed such actuarial investigation by not later than November 1 of the same year during which the request for the actuarial investigation was made. The actuarial investigation shall include, but shall not be limited to, findings on the following factors as such factors are relevant to the retirement bill under consideration:

(1) The dollar amount of the unfunded actuarial accrued liability which will result from the bill for the retirement system affected by the bill;

(2) The dollar amount of the annual normal cost which will result from the bill for the retirement system affected by the bill;

(3) A statement of the employer contribution rate currently in effect for the retirement system affected by the bill;

(4) A statement of the employer contribution rate, which must be in conformity with the minimum funding standards specified by Code Section 47-20-10, recommended for the retirement system affected by the bill; and

(5) A statement of the dollar amount of the increase in the annual employer contribution, if an existing retirement system is affected by the bill, or a statement of the total annual employer contribution, if a new retirement system is established by the bill, which will be necessary to maintain the retirement system affected or established by the bill in an actuarially sound condition.

(b) By not later than November 1 of the same year that the request for an actuarial investigation was made, the completed actuarial investigation shall be submitted by the state auditor to the chairman of the committee who requested it along with a summary of the actuarial investigation which shall include the relevant findings specified in subsection (a) of this Code section.

(c) The chairman of the committee, upon receipt of the information provided for under subsection (b) of this Code section, shall cause the summary of the actuarial investigation to be printed by the Secretary of the Senate or the Clerk of the House of Representatives, depending on whether the bill is a Senate bill or House bill, in sufficient quantity to attach a copy thereof to all printed copies of the bill. The original summary of the actuarial investigation shall be attached by the Secretary of the Senate or Clerk of the House of Representatives to the original version of the substitute bill, as perfected by the committee under Code Section 47-20-35, if applicable, or to the original version of the bill as introduced if the bill was not changed by the committee prior to its submission to the state auditor for an actuarial investigation.



§ 47-20-37. Consideration of bill on the floor; approval of amendments by state auditor; effect of passing bill in violation of this article

(a) When a retirement bill having a fiscal impact has had an actuarial investigation pursuant to Code Section 47-20-36, the bill may be considered at the next regular session of the General Assembly. If the bill as originally introduced was not changed by the committee and the original version was submitted to the state auditor for an actuarial investigation, then the original version of the bill is the only one, except as otherwise provided by subsection (b) of this Code section, which may be considered by any committee or by the House or Senate. If the original bill was substituted by the committee and the substitute version was the one submitted to the state auditor, then that substitute bill is the only one, except as otherwise provided by subsection (b) of this Code section, which may be considered by any committee or by the House or Senate.

(b) After completion of an actuarial investigation, any amendment to a retirement bill having a fiscal impact shall be out of order and shall not be allowed either by a committee or by the House or Senate, except for a nonfiscal or a reduction in cost amendment. Any amendment to a retirement bill having a fiscal impact shall be submitted to the state auditor by the chairperson of the committee, if a committee amendment, or by the presiding officer of the Senate or House if the amendment was made by the Senate or House. If the state auditor certifies in writing that the amendment is a nonfiscal amendment or if the amendment results in a reduction in cost and the state auditor provides an actuarial investigation as required in subsection (a) of Code Section 47-20-36, then the bill as amended, with the state auditor's certification or actuarial investigation attached to the original of the amendment, may continue in the legislative process. If the state auditor will not issue such a certification for the amendment or if there is no actuarial study showing the reduced cost of the amendment, the bill's progress in the legislative process will end, and the bill shall not be considered further by either the House or Senate and, if passed by the General Assembly, the bill shall not become law and shall stand repealed in its entirety on the first day of July immediately following its enactment.

(c) An amendment to a retirement bill having a fiscal impact which is prohibited by subsection (b) of this Code section may be withdrawn by the committee which made the amendment, if a committee amendment, or by the Senate, if that body made the amendment, or by the House, if that body made the amendment. If the amendment is withdrawn, the bill may continue in the legislative process as any other bill, unless it is subsequently amended, and, in that event, this Code section shall apply to the subsequent amendment.









Article 5 - Administration

§ 47-20-50. Effective date of enacted retirement bill with fiscal impact; unfunded enacted bills; requirements for retirement bills having fiscal impact

(a) Any retirement bill having a fiscal impact which is enacted by the General Assembly and which is approved by the Governor or which otherwise becomes law shall become effective on the first day of July immediately following the regular session during which it was enacted, but only if the enacted bill is concurrently funded as provided by this Code section. If an enacted bill, including one approved by the Governor, is not concurrently funded as required by this Code section, then such bill may not become effective as law and shall be null, void, and of no force and effect and shall stand repealed in its entirety on the first day of July immediately following its enactment.

(b) When a retirement bill having a fiscal impact amends a retirement system having employer contributions funded from appropriations by the General Assembly, then appropriations for the first fiscal year of effectiveness of the bill, after it becomes law, must include funds to pay the amount determined by the actuarial investigation under paragraph (5) of subsection (a) of Code Section 47-20-36 or subsection (b) of Code Section 47-20-37, and future appropriations for subsequent fiscal years must include an amount necessary to maintain the actuarial soundness of the retirement system in accordance with the findings of the actuarial investigation. Any limitation on the rate of employer contributions that may be included in a law which is the source of authority for a retirement system affected by this subsection shall be amended to the extent necessary to comply with the requirements of this subsection.

(c) When a retirement bill having a fiscal impact amends a retirement system having employer contributions funded from portions of fines and forfeitures, then, if necessary to produce funds to pay the amount determined by actuarial investigation under paragraph (5) of subsection (a) of Code Section 47-20-36, either:

(1) The retirement bill having a fiscal impact or parallel legislation, which must become effective concurrently with the retirement bill, must revise the portion of fines and forfeitures designated for employer contributions to pay the amount determined under paragraph (5) of subsection (a) of Code Section 47-20-36; or

(2) The General Assembly by direct appropriations must supplement employer contributions from fines and forfeitures to the extent necessary to pay the amount determined under paragraph (5) of subsection (a) of Code Section 47-20-36.

(d) When a retirement bill having a fiscal impact amends a retirement system having employer contributions funded from the designation of the proceeds of a tax imposed by law, then either:

(1) The retirement bill having a fiscal impact or parallel legislation, which must become effective concurrently with the retirement bill, must revise the tax as necessary to pay the amount determined under paragraph (5) of subsection (a) of Code Section 47-20-36; or

(2) The General Assembly by direct appropriation must supplement employer contributions from the tax to the extent necessary to pay the amount determined under paragraph (5) of subsection (a) of Code Section 47-20-36.

(e) When a retirement bill having a fiscal impact amends a retirement system having employer contributions funded wholly or partially from the funds of a political subdivision, that political subdivision shall have a duty to produce funds as necessary to pay all or its proportionate share of the amount determined by actuarial investigation under paragraph (5) of subsection (a) of Code Section 47-20-36.

(f) When a retirement bill having a fiscal impact creates a new retirement system, then employer contributions in conformity with the minimum funding standards of Code Section 47-20-10 and in conformity with paragraph (5) of subsection (a) of Code Section 47-20-36 must be made to the retirement system either by direct appropriations by the General Assembly or by another source of employer contributions specifically provided for in the bill creating the new retirement system.



§ 47-20-50.1. Report of funding of retirement bills having a fiscal impact; publication

(a) Following the close of each regular legislative session during which retirement bills having a fiscal impact may be enacted, the state auditor shall make a determination for each such bill enacted during such session, which is not vetoed by the Governor, of whether or not provision has been made for the concurrent funding of the bill in conformity with the applicable requirements of Code Section 47-20-50.

(b) The director of the Office of Planning and Budget, the legislative budget analyst, retirement system administrators, and employers shall provide such information and assistance as may be necessary for the state auditor to make the determinations required by subsection (a) of this Code section.

(c) The state auditor shall make the determinations required by subsection (a) of this Code section by not later than the fifteenth day immediately following the last day on which the Governor is authorized to veto bills following the close of each regular legislative session. The state auditor's findings shall be made in a report to the Secretary of State showing the determination for each retirement bill by reference to the respective Senate or House number for the bill. The report shall be submitted to the Secretary of State by not later than the last day on which the state auditor is required to make the determinations. The Secretary of State shall cause the state auditor's report to be printed in the annual session laws of the State of Georgia.



§ 47-20-51. Accrued retirement benefits are not created, enhanced, or diminished by this chapter

No provision of this chapter generally and no provision of Code Section 47-20-50 in particular shall:

(1) Create or be construed to create a contractual right to a retirement benefit or a contractual right in the provisions of a retirement system law which does not exist independently of the provisions of this chapter; and

(2) Impair, alter, or diminish or be construed to impair, alter, or diminish a contractual right to a retirement benefit or a contractual right in the provisions of a retirement system law which exists independently of the provisions of this chapter.






Article 6 - Miscellaneous

§ 47-20-60. State auditor authorized to provide personnel to carry out duties under chapter; funds authorized; cooperation of state officials, agencies, and employees

(a) The state auditor shall be authorized to employ or contract with actuaries and other personnel to carry out the duties assigned to that officer by this chapter. Upon their approval by the Legislative Services Committee, expenses incurred by the state auditor in carrying out such duties shall be paid from funds appropriated or available to the legislative branch of the state government. When authorized to do so by the Legislative Services Committee, and such authorization may be on a continuing basis by direction of the Legislative Services Committee entered upon its minutes, the legislative fiscal officer, upon certification by the state auditor of expenses incurred to carry out the duties assigned to that officer by this chapter, is authorized to expend legislative funds to pay such expenses.

(b) Retirement system administrators, state officials and employees, and officials and employees of political subdivisions are authorized and directed to cooperate with and assist the state auditor in carrying out the duties assigned to that officer by this chapter.



§ 47-20-61. Certificates and summaries of actuarial investigations attached to enrolled Act

The enrolled Act resulting from a bill which is subject to the legislative procedures provided by this chapter shall have attached thereto the original or a true and correct copy of all certificates and summaries of actuarial investigations submitted by the state auditor pursuant to the requirements of this chapter.



§ 47-20-62. Effective date of chapter; consideration of fiscal retirement bills by 1984 regular session

This chapter shall become effective on January 1, 1984. Only nonfiscal retirement bills may be introduced at the 1984 regular session of the General Assembly. Retirement bills having a fiscal impact which were introduced at the 1983 regular session and which are still pending at the 1984 regular session shall be subject to the requirements of Code Section 47-20-50, except that the amount determined by actuarial investigation under paragraph (10) of subsection (a) of Code Section 47-20-36 shall be determined by the director of the Office of Planning and Budget and the state auditor pursuant to Code Sections 28-5-42 and 28-5-43, relating to fiscal notes.



§ 47-20-63. Requirements for exempting bills regarding Georgia Firemen's Pension Fund from chapter provisions

Repealed by Ga. L. 1994, p. 315, § 1, effective July 1, 1994.



§ 47-20-64. Exemption for 1991 bill amending Code Section 47-1-30

Repealed by Ga. L. 1994, p. 315, § 2, effective July 1, 1994.






Article 7 - Public Retirement Systems Investment Authority Law

§ 47-20-80. Short title

This article shall be known and may be cited as the "Public Retirement Systems Investment Authority Law."



§ 47-20-81. Fund defined; applicability

(a) As used in this article, the term "fund" means the investment fund of any public retirement system or pension system supported wholly or partially from public funds. Such term shall include any pool of such funds for investment purposes.

(b) The provisions of this article shall not apply to political subdivisions which contract with an association of like political subdivisions for the pooling of assets; provided, however, that the provisions of this article shall apply to such association.



§ 47-20-82. Investing funds; eligibility; investment limitation

(a) Funds shall invest in or lend their assets on the security of, and shall hold as invested assets, only eligible investments as prescribed in this article.

(b) Eligibility of an investment shall be determined as of the date of its making or acquisition.

(c) Any investment limitation based upon the amount of the fund's assets shall relate to such assets on the basis of the assets' aggregate historical cost. For purposes of any investment made in alternative investments pursuant to Code Section 47-7-127 or 47-20-87, aggregate historical cost shall include all contractually committed, unpaid amounts.



§ 47-20-83. Certificated or uncertificated forms of investment; real estate investments

(a) Subject to limitations stated in this article, funds may invest in the following in certificated or uncertificated form:

(1) Corporations or obligations of corporations organized under the laws of this state or any other state or under the laws of Canada, but only if the corporation has a market capitalization equivalent to $100 million; provided, however, that except as provided in Code Section 47-20-84, no fund shall invest in corporations or in obligations of corporations organized in a country other than the United States or Canada; provided, further, that such obligation shall be listed as investment grade by a nationally recognized rating agency. For purposes of this paragraph, a corporation organized under the laws of a country other than the United States or Canada shall be deemed to be organized under the laws of this state or another state unless it is a private foreign issuer within the meaning of United States Securities and Exchange Commission Rule 3b-4, 17 C.F.R. Section 240.3b-4, as such appears on July 1, 2007; this will not include any investment with any corporation that is included in the terrorism sanctions issued by the Office of Foreign Assets Control of the United States Department of the Treasury pursuant to Executive Order 13224 signed by the President of the United States on September 23, 2001;

(2) Repurchase and reverse repurchase agreements for direct obligations of the United States government and for obligations unconditionally guaranteed by agencies of the United States government and for investments eligible under paragraph (1) of this subsection;

(3) Cash assets or deposits in checking or savings accounts under certificates of deposit or in other form in banks and trust companies and in savings accounts, certificates of deposit, or similar certificates or evidences of deposits in savings and loan associations and building and loan associations which have qualified for the insurance protection afforded by the Federal Deposit Insurance Corporation;

(4) Bonds, notes, warrants, and other evidence of indebtedness which are direct obligations of the government of the United States of America or for which the full faith and credit of the government of the United States of America is pledged for the payment of principal and interest;

(5) Loans guaranteed as to principal and interest by the government of the United States of America, or by any agency or instrumentality of the government of the United States of America, to the extent of such guaranty;

(6) Taxable bonds, notes, warrants, and other securities not in default which are the direct obligations of any state of the United States or of the District of Columbia, or of the government of Canada or any province of Canada, or for which the full faith and credit of such state, district, government, or province has been pledged for the payment of principal and interest;

(7) Bonds, notes, warrants, and other securities not in default which are the direct obligations of the government of any foreign country which the International Monetary Fund lists as an industrialized country and for which the full faith and credit of such government has been pledged for the payment of principal and interest, provided such securities are listed as investment grade by a nationally recognized rating agency;

(8) Bonds, debentures, or other securities issued or insured or guaranteed by any agency, authority, unit, or corporate body created by the government of the United States of America whether or not such obligations are guaranteed by the United States;

(9) Collateralized mortgage obligations that are listed as investment grade by a nationally recognized rating agency;

(10) Obligations issued, assumed, or guaranteed by the International Bank for Reconstruction and Development or the International Financial Corporation;

(11) In addition to those investments eligible under paragraph (1) of this subsection, bonds, debentures, notes, and other evidences of indebtedness issued, assumed, or guaranteed by any solvent institution existing under the laws of the United States of America or of Canada, or any state or province thereof, which are not in default as to principal or interest and which are secured by collateral worth at least 50 percent more than the par value of the entire issue of such obligations, but only if not more than one-third of the total value of the required collateral consists of common stocks;

(12) In addition to those investments eligible under paragraph (1) of this subsection, secured and unsecured obligations of issuers described in paragraph (11) of this subsection other than the obligations described in paragraph (11) of this subsection, bearing interest at a fixed rate, with mandatory principal and interest due at specified times, if the net earnings of the issuing, assuming, or guaranteeing institution available for its fixed charges for a period of five fiscal years next preceding the date of acquisition by the fund have averaged per year not less than one and one-half times its average annual fixed charges applicable to such period and if during either of the last two years of the period of such net earnings have been not less than one and one-half times its fixed charges for the year; provided, however, that any such obligation shall be listed as investment grade by a nationally recognized rating agency;

(13) In addition to those investments eligible under paragraph (1) of this subsection, equipment trust obligations or certificates adequately secured and evidencing an interest in transportation equipment, wholly or in part within the United States of America, and the right to receive determinated portions of rental, purchase, or other fixed obligatory payments for the use or purchase of the transportation equipment;

(14) Loans that are secured by pledge or securities eligible for investment under this article;

(15) Purchase money mortgages or like securities received upon the sale or exchange of real property acquired;

(16) In addition to those investments eligible under paragraph (1) of this subsection, a mortgage or a mortgage participation, pass-through, conventional pass-through, trust certificate, or other similar security which represents an undivided, beneficial interest in a pool of loans secured by first mortgages, deeds of trust, or deeds to secure debt upon fee simple, unencumbered, improved, or income-producing real property located in the United States or Canada, which is improved with a residential building or condominium unit or buildings designed for occupancy by not more than four families, including leasehold estates in such real estate if such first mortgages, deeds of trust, or deeds to secure debt are fully guaranteed or insured by the Federal Housing Administration, the United States Department of Veterans Affairs, the Farmers Home Administration, the Federal Home Loan Mortgage Corporation, the Government National Mortgage Association, the Federal National Mortgage Association, or any similar governmental entity or instrumentality;

(17) Land and buildings on such land used or acquired for use as a fund's office for the convenient transaction of its own business; provided, however, that portions of such buildings not used for its own business may be rented by the fund to others; provided, further, that the amount invested by a fund in office property shall not exceed 10 percent of the retirement system assets;

(18) Real property acquired in satisfaction in whole or in part of loans, mortgages, liens, judgments, decrees, or debts previously owing to the fund in the course of its business;

(19) Real property acquired in part payment of the consideration on the sale of other real property owned by the fund if such transaction effects a net reduction in the fund's investment in real estate;

(20) Real property acquired by gift or devise, or through merger or consolidation with another fund;

(21) Additional real property and equipment incident to real property if necessary or convenient for the enhancement of the marketability or sale value of real property previously acquired or held by the fund under paragraphs (18), (19), and (20) of this subsection;

(22) Business entities organized under the laws of this state or any other state or under the laws of Canada, but only if the business entity has a minimum market capitalization equivalent to $100 million and if the business entity has elected to be taxed and continues to qualify as a real estate investment trust under Section 856 through Section 860 of the federal Internal Revenue Code, 26 U.S.C. Section 856 through Section 860; provided, however, that except as provided in Code Section 47-20-84, no fund shall invest in business entities organized in a country other than the United States or Canada;

(23) Shares of mutual funds registered with the Securities and Exchange Commission of the United States under the Investment Company Act of 1940, as amended; and

(24) Commingled funds and collective investment funds maintained by state chartered banks or trust companies or regulated by the Office of the Comptroller of the Currency of the United States Department of the Treasury, including common and group trusts, and, to the extent the funds are invested in such collective investment funds, the funds shall adopt the terms of the instruments establishing any group trust in accordance with applicable United States Internal Revenue Service Revenue Rulings.

(b) Notwithstanding the provisions of subsection (a) of this Code section, the Georgia Municipal Employees Benefit System and any association of like political subdivisions which contracts with its members for the pooling of assets may invest up to 10 percent of the total assets of its fund in real estate; provided, however, that in the event the fund's assets decrease in value, the association shall be entitled to retain all real estate investments if owned prior to the reduction in value of assets; provided, further, that any such association shall be entitled to retain all real estate assets it owned on July 1, 1999, without regard to the limitation imposed by this subsection.



§ 47-20-83.1. Definitions; identification of scrutinized companies where public funds held; Scrutinized Companies with Activities in the Iran Petroleum Energy Sector List; reporting

Repealed by Ga. L. 2008, p. 1022, § 3.1/SB 451, effective July 1, 2015.



§ 47-20-84. Large retirement systems

(a) As used in this Code section, the term "large retirement system" means:

(1) Any retirement system created by this title which has an accumulated unfunded actuarial accrued liability not greater than 25 percent of the total of its assets;

(2) The Georgia Municipal Employees Benefit System created by Chapter 5 of this title;

(3) Any association of like political subdivisions which, on, before, or after July 1, 1999, contracts with its members for the pooling of assets;

(4) Any public retirement system other than a retirement system defined in paragraphs (1), (2), and (3) of this subsection which meets the following criteria:

(A) The retirement system has:

(i) An accumulated unfunded actuarial liability not greater than 25 percent of the total of its assets; or

(ii) Assets in excess of $50 million and an accumulated unfunded actuarial liability not greater than 30 percent of the total of its assets;

(B) The retirement system provides a defined benefit plan;

(C) The retirement system investments are managed by one or more independent professional investment managers recognized by the National Association of Securities Dealers and the United States Securities and Exchange Commission and which adhere to the code of ethical standards and conduct of the Association for Investment Management and Research; and

(D) The retirement system investments are limited to those equities of investment grade quality or better, provided that leverage techniques, option techniques, futures, commodities, private placements, and direct participation plans may not be used in making equity investments; and

(5) Any public retirement system which has more than $200 million in assets.

(b) A large retirement system may invest in corporations or in obligations of corporations organized in a country other than the United States or Canada subject to the provisions of paragraph (1) of subsection (a) of Code Section 47-20-83.

(c) A fund shall not invest more than 55 percent of retirement system assets in equities; provided, however, that prior to July 1, 2010, a large retirement system shall invest not more than 65 percent of its assets in equities; on and after July 1, 2010, a large retirement system shall invest not more than 70 percent of its assets in equities; and on and after July 1, 2011, a large retirement system shall invest not more than 75 percent of its assets in equities; provided, further, that no fund shall increase its assets in equities through purchase by more than 20 percent in any fiscal year. Any fund which is not in compliance with the limitations imposed by this subsection shall be granted a two-year period to come into compliance; provided, however, that during such two-year period, the fund shall not increase the percentage of its assets invested in equities.

(d) Subject to all other limitations in this chapter, a large retirement system may invest in securities issued by a unit investment trust or an open-end company:

(1) That is listed on a securities exchange;

(2) The assets of which consist of securities managed so that the fund replicates a listed index or specific market sector;

(3) In which continuous markets are quoted by market makers in the applicable unit investment trust or open-end company; and

(4) That has the capability of creating or redeeming shares as necessary to reflect demand.

(e) A large retirement system may enter into contracts, agreements, and other instruments designed to manage risk exposure.



§ 47-20-85. Compliance

Notwithstanding any provision of the federal Secondary Mortgage Market Enhancement Act, 15 U.S.C. Section 77r-1, to the contrary, any fund subject to the provisions of this article shall comply with all provisions, restrictions, and limitations concerning investments provided in this article.



§ 47-20-86. Enforcement

This article shall be enforced as provided in Article 3 of this chapter.



§ 47-20-87. Definitions; eligible large retirement systems authorized to invest in certain alternative investments; applicability

(a) As used in this Code section, the term:

(1) "Alternative investments" means the following investments:

(A) Privately placed investment pools, including, without limitation, private investment funds, such as:

(i) Leveraged buyout funds;

(ii) Mezzanine funds;

(iii) Workout funds;

(iv) Debt funds;

(v) Venture capital funds;

(vi) Merchant banking funds; and

(vii) Funds of funds and secondary funds

that include investments in privately placed investment pools described in this subparagraph, in each case whether structured as a partnership, limited liability company, trust, corporation, joint venture, or other entity or investment vehicle of any type; organized or operating in one of the states or territories of the United States or outside the United States; such pool will invest in the United States or outside the United States or any combination thereof; or such pool makes investments of the type described in subparagraph (B) of this paragraph or other investments of any type or any combination thereof;

(B) Private placements and other private investments, including without limitation:

(i) Leveraged buyouts;

(ii) Venture capital investment;

(iii) Equity investments, including, without limitation, preferred and common stock;

(iv) Warrants;

(v) Options;

(vi) Private investments in public securities;

(vii) Recapitalizations;

(viii) Privatizations;

(ix) Mezzanine debt investments;

(x) Distressed debt and equity investments, including, without limitation, cases in which the investor may take control of the issuer;

(xi) Other debt investments, whether secured or unsecured, senior or subordinated, recourse or nonrecourse, convertible, or otherwise;

(xii) Convertible securities;

(xiii) Receivables;

(xiv) Interests, as such term is referred to in 11 U.S.C. Sections 501 and 502;

(xv) Claims, as such term is defined in 11 U.S.C. Section 101(5);

(xvi) Debt and equity derivative instruments of all types; and

(xvii) All other debt and equity private placements of all types, in each case whether issued by a partnership, limited liability company, trust, corporation, joint venture, or other entity or vehicle of any type or whether the issuer is organized or does business in one of the states or territories of the United States or outside the United States; and

(C) Any distribution in kind received by an eligible large retirement system in connection with any investment described in subparagraphs (A) and (B) of this paragraph.

(2) "Eligible large retirement system" means a large retirement system as defined in subsection (a) of Code Section 47-20-84; provided, however, that such term shall not include the Teachers Retirement System of Georgia.

(b) In addition to the eligible investments authorized by Code Section 47-20-82, and without applicability of any restrictions set forth in Code Sections 47-20-83 and 47-20-84, an eligible large retirement system is authorized to invest in alternative investments in accordance with the provisions of this Code section. Further, when provisions of Code Section 47-20-83 or 47-20-84 or any provisions of this article other than this Code section limit a particular form of investment to a certain percentage of retirement system assets, the denominator will include alternative investments with all other investments, but the numerator for any such calculation shall not include any alternative investments, even if any such alternative investment is of a like kind as the investments that are included in the numerator.

(c) An alternative investment shall not exceed in any case 20 percent of the aggregate amount of:

(1) The capital to be invested in the applicable private pool, including all parallel pools and other related investment vehicles established as part of the investment program of the applicable private pool; and

(2) The securities being issued in the applicable private placement, in each case determined at the time such alternative investment is initially either made or committed to be made, as applicable, but taking into consideration any investments that have previously been or are concurrently being made or committed to be made.

Each alternative investment by an eligible large retirement system shall have previously been or shall be concurrently made or committed to be made by at least four other investors not affiliated with the issuer. At the time of initial investment, such investors shall not include any trustee of the eligible large retirement system making the investment or any public official as defined in paragraph (9) of Code Section 45-10-20. Such four other investors shall be investing on substantially the same terms and conditions as those applicable to the investment by the eligible large retirement system to the extent such other investors are similarly situated with the eligible large retirement system. Alternative investments shall only be made in private pools and issuers that have at least $100 million in assets, including committed capital, at the time the investment is initially made or committed to be made by an eligible large retirement system.

(d) Alternative investments by an eligible large retirement system shall not in the aggregate exceed 5 percent of the eligible large retirement system assets at any time. The board of trustees of an eligible large retirement system shall have the discretion to designate whether any investment that is permitted to be made as an alternative investment pursuant to this Code section and that is also permitted to be made as an investment pursuant to Code Section 47-20-83 shall be treated for purposes of the 5 percent limitation and otherwise as an alternative investment made pursuant to this Code section or as an investment made pursuant to Code Section 47-20-83. If the eligible large retirement system is not in compliance with the limitations imposed by this subsection, it shall make a good faith effort to come into compliance within two years and in any event as soon as practicable thereafter; provided, however, that during any period of noncompliance, the eligible large retirement system shall not increase the percentage of its assets committed to be invested in alternative investments but shall be permitted during such period to continue to make investments as required by the then existing commitments of the eligible large retirement system to alternative investments made before the period of noncompliance.

(e) The provisions of this subsection shall apply only to the Employees' Retirement System of Georgia. New commitments to alternative investments shall not in the aggregate exceed 1 percent of the retirement system assets in any calendar year until the first occurrence that 4 1/2 percent of the retirement system assets are invested in alternative investments, at which time there shall be no limit on the percentage of commitments that may be made in any calendar year, subject to compliance with the other provisions of this Code section.

(f) (1) For purposes of this subsection, the term "information" shall include, without limitation, preinvestment and postinvestment diligence information, including reviews and analyses prepared or provided by the issuer of a potential or actual alternative investment or prepared by or for an eligible large retirement system or otherwise relating to a potential or actual alternative investment.

(2) In addition to those records that are exempted from being open to inspection by the general public under Code Section 47-1-14 and except as otherwise provided in this subsection, an eligible large retirement system may in its discretion treat as confidential and withhold from public inspection and disclosure all information prepared or provided by the issuer of a potential or actual alternative investment or prepared by or for an eligible large retirement system or otherwise relating to a potential or actual alternative investment and held by an eligible large retirement system and may agree in making an alternative investment to treat such information as confidential and withhold it from public inspection and disclosure.

(3) Notwithstanding the provisions of paragraphs (1) and (2) of this subsection, any public retirement system created by this title, other than by Chapter 5 of this title, shall make publicly available the following information, but only to the extent the following information is otherwise available or maintained by said retirement system in the normal course and only after a period of one year from the date such records were created:

(A) The name of any alternative investment in which the retirement system has invested; excluding, in the case of an alternative investment in a privately placed investment pool, any information concerning the investments made by such privately placed investment pool;

(B) The date the retirement system first invested in an alternative investment;

(C) The aggregate amount of money, expressed in dollars, the retirement system has invested in alternative investments as of the end of any fiscal quarter;

(D) The aggregate amount of money and the value of any in kind or other distribution, in each case, expressed in dollars, the retirement system received from alternative investments;

(E) The internal rate of return or the result under any other such standard used by the retirement system in connection with alternative investments for the asset class and for the period for which the return or standard was calculated; and

(F) The remaining cost of alternative investments in which the retirement system has invested as of the end of any fiscal quarter.

(4) The provisions of this Code section shall not restrict access to information and records under process of law or by officers otherwise entitled to them for official purposes, but such information and records shall have the same confidential status under process or with such officers as it does in the hands of an eligible large retirement system, and such officers shall respect such confidentiality to the extent consistent with their separate powers and duties.

(5) On the second Monday in March of each year, the director of any public retirement system created by this title, other than by Chapter 5 of this title, shall provide a report to the Governor and the chairpersons of the House and Senate standing committees on retirement detailing the performance of any investments made pursuant to this Code section, including, without limitation, a clear statement of the aggregate loss or profit on such investments for the preceding year. Such report shall also be posted on the retirement system's official website. This paragraph shall not be construed so as to require the disclosure of any information otherwise protected by this subsection.

(g) Unless the information has been publicly released, preinvestment and postinvestment diligence information, including reviews and analyses, prepared or maintained by the eligible large retirement system or by an alternative investment firm shall be confidential and exempted from being open to inspection by the general public pursuant to Article 4 of Chapter 18 of Title 50, except to the extent it is subject to disclosure from the requirements of subsection (f) of this Code section.

(h) The respective boards of trustees of eligible large retirement systems making investments authorized by this Code section shall adopt a code of ethics for the consideration of and investment in and disposition of alternative investments.

(i) Funds invested pursuant to this Code section and any return on such investment shall remain funds of the retirement system.









Chapter 21 - Regents Retirement Plan

Article 1 - General Provisions

§ 47-21-1. Short title

This chapter shall be known and may be cited as the "Regents Retirement Plan Act."



§ 47-21-2. Definitions

As used in this chapter, the term:

(1) "Board of regents" means the Board of Regents of the University System of Georgia.

(2) "Board of trustees" means the Board of Trustees of the Teachers Retirement System of Georgia.

(3) "Earnable compensation" means the full rate of regular compensation payable to a participating employee for the employee's normal working time and includes compensation paid to the employee by an employer from grants or contracts made by outside agencies with the employer.

(4) "Participating employee" means an eligible university system employee, as defined in Code Section 47-3-68, who elects to participate in the retirement plan provided for in this chapter pursuant to the provisions of said Code Section 47-3-68.



§ 47-21-3. Establishment and administration of optional retirement plan; designation of companies from which contracts will be purchased

(a) The board of regents is authorized to establish an optional retirement plan under which it may purchase annuity contracts, either fixed or variable or a combination thereof, or shares in one or more mutual funds providing retirement and death benefits which shall become the property of participating employees of the University System of Georgia.

(b) The board of regents shall provide for the administration and maintenance of the optional retirement plan authorized by this chapter.

(c) The board of regents shall designate at least two but no more than five companies from which contracts will be purchased. In making this designation, the board of regents shall consider the following:

(1) The nature and extent of the rights and benefits to be provided by the contracts for participating employees and their beneficiaries;

(2) The relation of the rights and benefits to the amount of the contributions to be made pursuant to the provisions of this chapter;

(3) The suitability of the rights and benefits to the needs and interests of participating employees and the University System of Georgia;

(4) The ability of the designated companies to provide the rights and benefits under such contracts; and

(5) The efficacy of the contracts in the recruitment and retention of faculty and principal administrators.



§ 47-21-4. Employee and other contributions

(a) On and after July 1, 2013, each participating employee shall contribute to the optional retirement plan a percentage of his or her earnable compensation as determined by the board of regents.

(b) The University System of Georgia shall contribute to the optional retirement plan on behalf of each participating employee the following:

(1) Prior to January 1, 1997, an amount equal to 4 percent of the participating employee's earnable compensation;

(2) On and after January 1, 1997, and before January 1, 2009, an amount equal to the normal cost contribution determined by the board of trustees in accordance with the provisions of Code Section 47-3-48; and

(3) On and after January 1, 2009, an amount determined by the board of regents after consulting with the state auditor, the director of the Office of Planning and Budget, and the state accounting officer. The board of regents shall review the contribution amount every three years.

(c) The participating employee's contribution required by the provisions of subsection (a) of this Code section may be made by a reduction in earnable compensation or by an employer pickup pursuant to the authority of any applicable provisions of the United States Internal Revenue Code, as amended. The method of contribution provided for in this subsection shall be a privilege for the convenience of employees and no right of action shall accrue to the employee or any company designated to provide such optional retirement plan for errors, omissions, or decisions of any agent of the University System of Georgia regarding deductions under this subsection.

(d) All contributions authorized or required by this Code section shall be paid to the designated companies for the benefit of each participating employee by the financial officer of the employing institution.



§ 47-21-5. Remittances by the University System of Georgia

(a) In addition to the contributions specified in Code Section 47-21-4, the University System of Georgia shall remit to the Teachers Retirement System of Georgia the following payments:

(1) An amount equal to the accrued liability contribution determined by the board of trustees in accordance with the provisions of Code Section 47-3-48 that would have been made on behalf of participating employees if they had been members of the Teachers Retirement System of Georgia; and

(2) An amount, if any, equal to the increase in the normal contribution rate determined by the board of trustees in accordance with the provisions of paragraph (2) of Code Section 47-3-43 which results directly from participating employees ceasing to be or failing to become members of the Teachers Retirement System of Georgia.

(b) The remittances provided for in subsection (a) of this Code section shall be made at the same time and in the same manner as those made on behalf of members of the Teachers Retirement System of Georgia.



§ 47-21-6. Payment of retirement, death, or other benefit

No retirement, death, or other benefit shall be paid by the Teachers Retirement System of Georgia to or on behalf of a participating employee in the optional retirement plan based upon any service rendered by such employee while a member of the optional retirement plan or while covered by such plan. Benefits are payable to participating employees or their beneficiaries by the designated companies in accordance with the terms of the annuity contracts.



§ 47-21-7. Treatment of annuity contracts under Code Section 33-38-2

Annuity contracts issued under the optional retirement plan provided for in this chapter shall be treated under Code Section 33-38-2 in the same manner as contracts qualified under Section 403(b) of the United States Internal Revenue Code.



§ 47-21-8. Actuarial study by state auditor

By not later than January 1, 2000, the state auditor shall have an actuarial study completed to determine what effect the optional retirement plan provided for in this chapter has had on the Teachers Retirement System of Georgia. The results of such study shall be reported to the General Assembly at the 2000 regular session.






Article 2 - Regents Retirement Health Benefit Fund

§ 47-21-20. Definitions

As used in this article, the term:

(1) "Actuarial assumptions" means assumptions regarding the occurrence of future events affecting costs of the fund such as mortality, withdrawal, disability, and retirement; changes in compensation and offered post-employment benefits; rates of investment earnings and asset appreciation or depreciation; procedures used to determine the actuarial value of assets; and other relevant items.

(2) "Actuarially sound" means that calculated contributions to the fund are sufficient to pay the full actuarial cost of the fund. The full actuarial cost includes both the normal cost of providing for fund obligations as they accrue in the future and the cost of amortizing the unfunded actuarial accrued liability over a period of no more than 30 years.

(3) "Administrative expenses" means all expenses incurred in the operation of the fund, including all investment expenses.

(4) "Annual required contribution" means the amount determined in accordance with requirements of Governmental Accounting Standards Board Statement No. 43, or any subsequent Governmental Accounting Standards Board statements that may be applicable to the fund.

(5) "Board" means the Board of Regents of the University System of Georgia.

(6) "Covered health care expenses" means all actual health care expenses incurred by the health plan with respect to fund beneficiaries. Actual health care expenses include claims incurred with respect to fund beneficiaries and premiums incurred with respect to intermediary entities and health care providers by the health plan.

(7) "Employer" means the Board of Regents of the University System of Georgia and any department or institution of thereof that employs persons who are eligible to participate in the health plan.

(8) "Fund" means the Board of Regents Retiree Health Benefit Fund established under this article.

(9) "Health plan" means the board's health insurance plans established pursuant to authority granted to the board pursuant to Code Sections 20-3-31 and 20-3-51.

(10) "Obligations" means the administrative expenses of the fund and the cost of covered health care expenses incurred on behalf of fund beneficiaries less any amounts received by or on behalf of fund beneficiaries.



§ 47-21-21. Creation of fund; purpose

(a) There is created the Board of Regents Retiree Health Benefit Fund to provide for the employer costs of retiree post-employment health insurance benefits. The fund shall be a trust fund of public funds. The board in its official capacity shall be its trustee and the Chancellor in his or her official capacity shall be its administrator.

(b) The fund shall be available and dedicated without fiscal year limitations for covered health care expenses and administration costs. All employer and retiree contributions, appropriations, earnings, and reserves for the payment of obligations under this article shall be irrevocably credited to such fund. The amounts remaining in such fund, if any, after such health care expenses and administration costs have been paid shall be retained in such fund as a special reserve for covered health care expenses and administration costs. The board shall determine the time and amounts of distributions from the special reserve for covered health care expenses and administration costs. All assets of the fund shall be used solely for the payment of fund obligations and for no other purpose and shall be protected from creditors of the state and the board.



§ 47-21-22. Operation of the fund; responsibilities

(a) Responsibility for the proper operation of the fund is vested in the board.

(b) The board shall:

(1) Adopt actuarial assumptions as necessary and prudent;

(2) Employ such personnel as may be needed to carry out the provisions of this article and such personnel shall be employees of the board. The pro rata share of the costs of operating the board in the manner prescribed by law shall be a part of the administrative costs of the fund;

(3) Maintain all necessary records regarding the fund in accordance with generally accepted accounting principles, as applied to the fund;

(4) Collect all moneys due to the fund and shall pay any administrative expenses necessary and appropriate for the operation of the fund from the fund; and

(5) Cause to be prepared an annual report of fund activities. Such report shall include, but not be limited to, audited financial statements.

(c) The board may:

(1) Adopt any rules and regulations that it finds necessary to properly administer the fund;

(2) Employ or contract for the services of actuaries and other professionals as required to carry out the duties established by this article; and

(3) Contract with the Division of Investment Services of the Teachers Retirement System of Georgia or such other investment advisers as deemed appropriate and prudent by the board for any necessary services with respect to fund investments.

(d) Notwithstanding any other provision of law to the contrary, the board shall be entitled to any information that it deems necessary and appropriate from a university employee retirement system in order that the provisions of this article may be carried out.



§ 47-21-23. Actuarial services

(a) The actuary employed or retained by the board shall provide technical advice to the board regarding the operation of the fund.

(b) Utilizing the actuarial assumptions most recently adopted by the board, the actuary shall set the annual actuarial present values for the state plan for other post-employment benefits.



§ 47-21-24. Administration of fund

(a) The board shall have control over the fund established by this article. The provisions provided for in this article and all administrative expenses shall be paid from the fund. The board may expend moneys from the fund for any purpose authorized by this article.

(b) The board shall have full power to invest and reinvest its assets, subject to all of the terms, conditions, limitations, and restrictions imposed by Article 7 of Chapter 20 of Title 47, the "Public Retirement Systems Investment Authority Law." Subject to such terms, conditions, limitations, and restrictions, the board shall have full power to hold, purchase, sell, assign, transfer, and dispose of any securities and investments in which any of the moneys are invested, including the proceeds of any investments and other moneys belonging to the fund.

(c) Except as otherwise provided in this chapter, no member or employee of the board shall have any personal interest in the gains or profits from any investment made by the board or use the assets of the fund in any manner, directly or indirectly, except to make such payments as may be authorized by the board in accordance with this article.



§ 47-21-25. Annual duties

(a) The board shall annually determine the minimum annual required contributions sufficient to maintain the fund in an actuarially sound manner in accordance with Governmental Accounting Standards Board Statement No. 43, or any subsequent Governmental Accounting Standards Board statements that may be applicable to the fund.

(b) The board may annually establish employer contribution rates for the purpose of establishing the health plan from fiscal year to fiscal year and additional employer contribution rates in accordance with the health plan for other post-employments benefits.

(c) It shall be the responsibility of employers to make contributions to the fund in accordance with the employer contribution rates established by the board.









Chapter 22 - Georgia Defined Contribution Plan

§ 47-22-1. Definitions

As used in this chapter, the term:

(1) "Accumulated contributions" means the sum of all amounts deducted from the compensation of a member's salary and credited to such member's individual account in this plan, together with earnings thereon as provided in this chapter.

(2) "Board" means the Board of Trustees of the Employees' Retirement System of Georgia.

(3) "Defined contribution plan" means a plan which provides for an individual account for each participant and for benefits based solely on the amount contributed to the participant's account; any income, expenses, gains, and losses; and any forfeiture of accounts of other participants which may be allocated to such participant's account, which plan is intended to be qualified under Section 401(a) of the Internal Revenue Code, 42 U.S.C. Section 401(a).

(4) "Employee" means any employee of an employer who is not a member of any public retirement or pension system created pursuant to this title; provided, however, the following persons shall not be considered employees under this paragraph:

(A) A person performing services for an institution in which such person is duly enrolled as a full-time student;

(B) A person performing services for an employer pursuant to a contract as a bona fide independent contractor; or

(C) Members of any state board or commission.

(5) "Employer" means the state or any department, bureau, institution, board, or commission of the state, the State Board of Education, and the Board of Regents of the University System of Georgia.

(6) "Member" means any employee included in the membership of the plan.

(7) "Plan" means the Georgia Defined Contribution Plan created by this chapter.

(8) "Plan year" means the 12 month period beginning July 1 of each year.



§ 47-22-2. Creation of Georgia Defined Contribution Plan

There is created and placed under the administration of the Board of Trustees of the Employees' Retirement System of Georgia the Georgia Defined Contribution Plan.



§ 47-22-3. Executive secretary

There is created an office known as the executive secretary of the Georgia Defined Contribution Plan, and the director of the Employees' Retirement System of Georgia shall serve as the executive secretary of the plan.



§ 47-22-4. Administration and operation of plan; records; payment of employees and expenses; investment

(a) The general administration and responsibility for the proper operation of the plan and for putting this chapter into effect are vested in the board.

(b) The board shall keep a record of all of its proceedings under this chapter, which record shall be open to the public.

(c) All persons employed by the board and the expenses of the board in furtherance of this chapter shall be paid from funds appropriated to the plan until such time as the board determines that the return on investments is sufficient to cover such costs.

(d) The board may combine the moneys subject to this chapter with other moneys under the control of the board for purposes of investment, provided that a separate accounting is maintained for all moneys subject to this chapter.



§ 47-22-5. Trustee of funds of plan; power to invest funds; conflicts of interest as to investments; custody of funds; vouchers

(a) The board shall be the trustee of the funds of the plan; may invest and reinvest such funds; and may hold, purchase, sell, assign, transfer, and dispose of any of the securities and investments in which any of the funds created under this chapter shall have been invested, as well as the proceeds of such investments and any moneys belonging to such fund, all in such manner as funds of the Employees' Retirement System of Georgia are invested and reinvested.

(b) Except as otherwise provided for in this chapter, no member or person employed by the board shall have a direct interest in the gains or profits of any investment made by the board. No member or employee of the board shall, directly or indirectly, for himself or as an agent, in any manner use the funds of the plan except to make such current and necessary payments as are authorized by the board; nor shall any member or employee of the board become an endorser, surety, or in any manner an obligor for moneys loaned or borrowed from the board.

(c) The board shall be the custodian of the funds of the plan. All payments from such funds shall be made by the board only upon vouchers signed by two persons designated by the board.



§ 47-22-6. Legal adviser

The Attorney General shall be the legal adviser of the board.



§ 47-22-7. Membership in plan

Any person who is an employee on July 1, 1992, shall become a member of the plan on such date. Any person who becomes an employee after July 1, 1992, shall become a member on the date such person becomes an employee.



§ 47-22-8. Member contributions; earnings

Each member shall contribute 7 1/2 percent of such member's gross salary. Such contributions shall be made through payroll deductions. Such amount so deducted shall be credited to the individual account of the member. Earnings shall be credited to each member's account pursuant to rules and regulations adopted by the board as prescribed by the plan document.



§ 47-22-9. Payment of lump sum on termination of employment; continued accrual of earnings absent request for lump sum payment; withdrawal of moneys and closing of account upon cessation of employment; vesting and nonforfeitablility

(a) Upon the written request of a member who ceases to be an employee, a lump sum amount shall be paid to such person equal to the total amount credited to such member's account at the time the member ceases to be an employee. If no such request is made, the member's account shall continue to accrue earnings in the same manner as any member's account.

(b) Notwithstanding the provisions of subsection (a) of this Code section, if any member who ceases to be an employee has less than such minimum amount as determined by the board, but not more than $5,000.00, credited to such member's account, the board may, at its option, require such member to withdraw all such moneys and the member's account shall be closed; provided, however, that the board's option to require withdrawal of small account balances shall be applied in a consistent manner; provided, further, that if the board provides for mandatory distributions of account balances greater than $1,000.00 and if a member does not elect to have such distribution paid directly to an eligible retirement plan specified by the member in a direct rollover or to receive the distribution directly, the plan shall pay the distribution in a direct rollover to an individual retirement plan designated by the board in accordance with Section 401(a)(31)(B) of the federal Internal Revenue Code.

(c) Except as otherwise provided in Article 2 of Chapter 1 of this title, a member's account balance in the plan shall at all times be 100 percent vested and nonforfeitable.



§ 47-22-10. Lump sum payment on death of member

Upon the death of any member, a lump sum amount shall be paid to such person as the member has nominated by written designation, filed with the board; otherwise to the member's estate. Such lump sum amount shall be equal to the total amount credited to the member's account on the date of the member's death.



§ 47-22-11. Retirement; option to receive periodic payment

Any member shall be entitled to retire upon attaining the age of 65. Such member shall have the option to receive a periodic payment as permitted by the board.






Chapter 23 - Georgia Judicial Retirement System

Article 1 - General Provisions

§ 47-23-1. Definitions

As used in this chapter, the term:

(1) "Accumulated contributions" means the sum of all amounts deducted from the earnable compensation of a member or paid by the member to establish or reestablish credit for service, which amounts are credited to his or her individual account together with regular interest thereon. Such term shall also include the amount of employee contributions paid by the employer on behalf of members, together with regular interest thereon, excluding employee contributions paid by the employer or the employee for group term life insurance coverage.

(2) "Average earnable monthly compensation" means the average earnable monthly compensation of a member during the 24 consecutive months of creditable service producing the highest such average.

(3) "Beneficiary" means any person other than a retired member of a retirement system who is receiving a benefit from that retirement system.

(4) "Board" means the Board of Trustees of the Georgia Judicial Retirement System.

(5) "County pension or retirement fund" means only those certain pension and retirement funds provided for by local Acts applicable to certain named counties.

(6) "Covered position" means an employment position eligible for membership under this chapter.

(7) "Creditable service" means prior service and membership service for which credit is allowable under this chapter, but in no case shall more than one year of service be creditable for all service in one calendar year, nor shall it include any service which has been or may be credited to a member by any other public retirement system of this state.

(8) "District attorney" means any district attorney holding office on July 1, 1998, and any district attorney taking office on or after July 1, 1998, except that the term district attorney shall not include any district attorney:

(A) Who was serving as a district attorney on June 30, 1998, and who was not a member of the District Attorneys' Retirement System; or

(B) Who is a member of any other publicly supported retirement or pension system or fund created by any law of this state, if the retirement or pension benefits under such other publicly supported retirement or pension system or fund are based wholly or partially on the compensation payable to the district attorney from state funds.

(9) "District Attorneys' Retirement System" means that retirement system created by Chapter 13 of this title as such chapter existed prior to July 1, 1998.

(10) "Earnable monthly compensation" means the full rate of regular monthly compensation payable to a member employee for his or her full working time, excluding any local supplements.

(11) "Fund" means the Georgia Judicial Retirement System Fund provided for by Code Section 47-23-22. The fund shall include, but is not limited to, a pension accumulation fund in which the benefits described in Article 6 of this chapter will be held and an employee contribution accumulation fund in which the contributions described in Article 5 of this chapter will be held.

(12) "Judge, solicitor, or solicitor-general of a state court" means a person elected or appointed to such office for a specific term. Such term shall not include any person acting as a judge or solicitor of a state court on a temporary basis or serving as judge or solicitor-general pro tempore of a state court.

(13) "Juvenile court judge" means a juvenile court judge now or hereafter appointed or otherwise holding office pursuant to Code Section 15-11-50 relative to the creation of juvenile courts, except judges of the superior courts sitting as juvenile court judges and juvenile court judges who are members of local retirement or pension systems created by local law.

(14) "Predecessor retirement system" means the District Attorneys' Retirement System, the Superior Court Judges Retirement System, and the Trial Judges and Solicitors Retirement Fund, collectively or individually.

(15) "Regular interest" means interest at such rate as shall be determined by the board of trustees, which interest shall be compounded annually.

(16) "Retirement system" means the Georgia Judicial Retirement System.

(17) "State court" means any court created pursuant to the provisions of Chapter 7 of Title 15 or any court continued as a state court by Article VI, Section X of the Constitution of the State of Georgia; provided, however, that such term shall include the State Court of Fulton County subject to the provisions of Code Section 47-23-50.

(18) "Superior Court Judges Retirement System" means that retirement system created by Chapter 9 of this title as such chapter existed prior to July 1, 1998.

(19) "Trial Judges and Solicitors Retirement Fund" means that retirement fund created by Chapter 10 of this title as such chapter existed prior to July 1, 1998.






Article 2 - Administration and Management

§ 47-23-20. Administration; membership of the board; term; compensation; quorum

(a) There is created the Georgia Judicial Retirement System which shall be administered by the Board of Trustees of the Georgia Judicial Retirement System provided for by this Code section.

(b) The board shall be composed of all members of the Board of Trustees of the Employees' Retirement System of Georgia and three additional members appointed by the Governor, each of whom shall be either:

(1) A superior court judge;

(2) A state court judge;

(3) A district attorney;

(4) A state court solicitor-general; or

(5) A juvenile court judge.

(c) The first members appointed by the Governor pursuant to subsection (b) of this Code section shall be appointed to take office on July 1, 1998. The Governor shall designate two of the initial appointees to serve initial terms of two years and one of the initial appointees to serve a term of four years. Thereafter, the Governor shall appoint successors to take office upon the expiration of the respective terms of office for terms of four years and until their successors are appointed and qualified. Such members of the board shall be eligible for successive appointment as members and shall serve until their successors are appointed and qualified. Any vacancy for any reason in the membership of the board appointed by the Governor shall be filled by appointment of the Governor for the unexpired term.

(d) The trustees may receive the daily expense allowance authorized for members of the General Assembly for each day spent attending meetings of the board of trustees and any committee meetings called pursuant to authorization of the board of trustees and for time spent in necessary travel. In addition to such amount, the trustees shall be reimbursed for all actual travel and other expenses necessarily incurred through service on the board of trustees. State officials serving ex officio shall not receive the daily expense allowance but shall be entitled to reimbursement of actual expenses.

(e) Six members at any meeting of the board shall constitute a quorum to transact business, but the affirmative vote of five members shall be necessary for a decision by the board.

(f) The officers and director of the board shall be the same as the officers and director of the Board of Trustees of the Employees' Retirement System of Georgia.



§ 47-23-21. Authority of board

(a) The board is given the following authority, powers, and duties:

(1) To contract with proper federal authorities for old-age, survivors, and disability insurance coverage under the Social Security Act;

(2) To provide for the collection of all moneys provided for in this chapter;

(3) To provide for the payment of all administrative expenses;

(4) To hear and decide all applications for retirement and disability benefits provided for under this chapter;

(5) To adopt such tables as it shall deem desirable in connection with the proper operation of the retirement system;

(6) To provide for the payment of all retirement and disability benefits that may be determined to be due under the rules and regulations as adopted by the board;

(7) To make and promulgate all necessary rules and regulations, not inconsistent with the laws of this state, to carry out this chapter and to distribute such rules and regulations to members of this retirement system;

(8) To determine eligibility of persons to receive retirement benefits and disability benefits under this chapter;

(9) To make provisions for refunds and repayments to persons who may be entitled to receive them; and

(10) To keep records of all of its meetings.

(b)(1) Subject to the terms and limitations of this subsection, the board of trustees is authorized to adopt from time to time a method or methods of providing for increases in the maximum monthly retirement benefit payable under Article 7 of this chapter for persons theretofore or thereafter retiring under this chapter. Such method shall be based upon:

(A) The recommendation of the actuary of the board of trustees;

(B) The maintenance of the actuarial soundness of the fund in accordance with the standards provided in Code Section 47-20-10 or such higher standards as may be adopted by the board; and

(C) Such other factors as the board deems relevant. Any such increase may be uniform or may vary in accordance with the time of retirement, length of service, age, nature of the retirement, or such other factors as the board of trustees shall determine.

(2) No increase granted pursuant to paragraph (1) of this subsection shall exceed 3 percent of the maximum monthly retirement benefit then in effect. Thereafter, such increases may be authorized effective as of January 1 and July 1 of each year; provided, however, that no such increase shall exceed 1 1/2 percent of the maximum monthly retirement benefit then in effect.

(3) No increase shall be made pursuant to paragraph (1) of this subsection to become effective within six months of the effective date of any increase in the maximum retirement benefit granted by the General Assembly through amendment of Article 7 of this chapter.

(c) The board shall also have all other powers necessary for the proper administration of this chapter.

(d) Subject to the terms and limitations of this subsection, the board of trustees is authorized to adopt from time to time a method or methods of establishing an employee contribution rate lower than as established in Article 5 of this chapter; provided, however, that such rate shall not be lower than 6 1/2 percent. Such method shall be based upon:

(1) The recommendation of the actuary of the board of trustees;

(2) The maintenance of the actuarial soundness of the fund in accordance with the standards provided in Code Section 47-20-10 or such higher standards as may be adopted by the board; and

(3) Such other factors as the board deems relevant.

(e) Notwithstanding the provisions of subsection (d) of this Code section, no member who becomes a member of this retirement system on or after July 1, 2009, shall be entitled to receive any postretirement benefit adjustment.



§ 47-23-22. Control of funds; investments

(a) The board shall be the trustees of the funds and shall have control of the funds provided for in this chapter and all funds received by the board shall be deposited into the Georgia Judicial Retirement System Fund. The benefits provided for in this chapter and all administrative expenses shall be paid from such fund. The board shall have authority to expend the funds in accordance with this chapter.

(b) The board shall have full power to invest and reinvest such funds, subject to all the terms, conditions, limitations, and restrictions imposed by Article 7 of Chapter 20 of this title, the "Public Retirement Systems Investment Authority Law." Subject to such terms, conditions, limitations, and restrictions, the board shall have full power to hold, purchase, sell, assign, transfer, and dispose of any of the securities and investments in which any of the funds are invested, including the proceeds of any investments and any money belonging to the fund.

(c) The board is authorized to employ agents, including, but not limited to, banks or trust departments thereof, and to contract with such agents for their services as advisers and counselors, who will make recommendations for investments and make investments if the board so authorizes.



§ 47-23-23. Gifts

The board may take, by gift, grant, or bequest, any money, real or personal property, or any other thing of value and may hold or invest the same for the uses and purposes of the retirement system in accordance with this chapter.



§ 47-23-24. Records; audited annual financial statement

The board shall keep permanent records of all its accounts in granting retirement and disability benefits and shall keep proper records and books concerning its operation. Each year the board shall publish an audited annual financial statement of the retirement system.



§ 47-23-25. Payment of administrative expenses

In order to pay the administrative expenses of the fund and upon the receipt of a request from the board on or after July 1, 1998, and each year thereafter, The Council of Superior Court Judges of Georgia, The Council of State Court Judges of Georgia, the Council of Juvenile Court Judges, and the Prosecuting Attorneys' Council of the State of Georgia are authorized and directed to pay into the fund, from funds appropriated or otherwise available, an amount sufficient to pay the administrative expenses of the fund as certified by the board to The Council of Superior Court Judges of Georgia, The Council of State Court Judges of Georgia, the Council of Juvenile Court Judges, and the Prosecuting Attorneys' Council of the State of Georgia.



§ 47-23-26. Administration of fund

The board shall contract with the Employees' Retirement System of Georgia for the administration of the fund.



§ 47-23-27. Legal adviser

The Attorney General shall be legal adviser of the board.



§ 47-23-28. Transfer of contributions from earlier funds

All employer and employee contributions, plus the earnings on such amounts, made to a predecessor retirement system by or on behalf of any member of this retirement system, together with all other funds and assets held by such retirement systems shall be transferred to the Georgia Judicial Retirement System Fund created by this article on July 1, 1998.



§ 47-23-29. Survivors benefits -- Group term life insurance

(a) Wherever the term "survivors benefits" is used or referred to in this chapter, it shall be construed to be group term life insurance. Whenever reference is made in this Code section to members of this retirement system, such reference shall include active superior court judges subject to Chapter 8 of this title.

(b) Pursuant to the provisions of this Code section and rules and regulations adopted for such purpose, the board of trustees may provide for survivors benefits for members, former members, and retired members of the retirement system; provided, however, that the provisions of this Code section shall apply only to persons who are active members of this retirement system on or after July 1, 2002; provided, further, that no person who becomes or again becomes a member of this retirement system on or after July 1, 2009, shall be entitled to survivors benefits under this Code section.

(c) Contributions for survivors benefits shall be provided for and administered in the following manner:

(1) After notice from the board of trustees, each employer shall cause to be deducted from the earnable monthly compensation of each member an additional amount established by the board of trustees, but such amount shall not exceed one-half of 1 percent of the member's earnable monthly compensation. Such deductions shall be made under the same conditions as set forth in Code Section 47-23-41. A member's payment for coverage shall vest in the member no rights other than for the period for which the member has paid the required additional contributions into the survivors benefit fund; and

(2) There is authorized an employer payment to the fund which shall be a percentage of the earnable monthly compensation of the members of the retirement system. The board of trustees shall establish the rate of such payment, but in no case shall such rate, when added to the members' contributions, exceed 1 percent. Funds for employer payment shall be requested in the same manner as provided in Article 5 of this chapter.

(d) The board of trustees may adopt any rules or regulations which are not in conflict with this Code section and which it deems necessary in establishing and maintaining the plan of operation, including benefit tables and other provisions of coverage.

(e) The survivors benefits program may provide for a reduction of benefits after the attainment of a certain age and for a different or no contribution after retirement based on such reduction in benefits. The board of trustees is authorized to promulgate rules and regulations to carry out this subsection.

(f) Any other provisions of this chapter or any rules or regulations to the contrary notwithstanding, any member who withdraws from service before attaining age 60 but whose right to a service retirement allowance has vested under Code Section 47-23-102 may continue paying the amount under this Code section which the member was paying at the time of withdrawing from service, together with the amount of the employer contribution in effect at the time of such withdrawal, in which case the benefits under this Code section shall remain fixed at the same amount as they would have been had the member died on the day immediately preceding the member's withdrawal. Only those members with at least 18 years of creditable service at the time of withdrawal from service shall be eligible under this subsection, subject to the provisions of subsection (e) of this Code section.



§ 47-23-30. Contract for group term life insurance protection

The board of trustees may provide group term life insurance protection for the members of the retirement system as the survivors benefits program provided for in Code Section 47-23-29 by contracting for such service with the board of trustees of the Employees' Retirement System of Georgia for the inclusion of members of this retirement system in the program of group life insurance protection conducted for the benefit of the members of such retirement system. Such contract must provide benefits to those persons entitled to benefits under Code Section 47-23-29. Contributions for such coverage shall be provided for and collected as set forth in subsection (c) of Code Section 47-23-29.



§ 47-23-31. Plan year designated

For purposes of complying with federal Internal Revenue Service rules and regulations, the plan year for this retirement system shall be the 12 month period beginning on July 1 of each year.






Article 3 - Membership in the System

§ 47-23-40. Eligibility

Any person who on June 30, 1998, was an active, inactive, or retired member of a predecessor retirement system shall be transferred to this retirement system in the same status effective July 1, 1998. Any person who on June 30, 1998, was a beneficiary of a predecessor retirement system shall become a beneficiary of this retirement system in the same status effective July 1, 1998; provided, however, that, except as otherwise expressly provided, the benefits of any beneficiary so transferred shall continue to be calculated as such benefits were calculated on June 30, 1998.



§ 47-23-41. Employee contributions

(a) Any person who becomes a superior court judge, a judge or solicitor-general of a state court, a juvenile court judge, or a district attorney on or after July 1, 1998, shall be a member of this retirement system and shall make employee contributions into the fund. The provisions of this subsection shall not apply to a person who elected membership in the Employees' Retirement System of Georgia pursuant to Code Section 47-2-260.

(b) No juvenile court judge who also serves as a judge or solicitor-general of a state court shall be eligible to obtain separate service under this chapter for each position held, and such service shall be combined for the purposes of this chapter. Any person holding two such positions shall make employee contributions under this chapter on the basis of the compensation received for both such positions, and the compensation received for both such positions shall be combined for all purposes under this chapter.



§ 47-23-42. Judges and solicitors-general of state courts ineligible

Judges and solicitors-general of state courts who are members of the Employees' Retirement System of Georgia pursuant to Code Section 47-2-290 shall not be eligible to become members of this retirement system.



§ 47-23-43. Preservation of prior rights under this Code section by certain attorneys employed by Legislative Counsel or Department of Law

Any person employed pursuant to Code Section 28-4-3 or 45-15-31 who was subject to the former provisions of this Code section as such existed on June 30, 2005, shall retain all rights and obligations as existed on that day. Such persons shall be subject to all provisions of this chapter applicable to solicitors-general of the state courts. Employer contributions shall be paid by the respective employers under such Code sections.



§ 47-23-44. Members receiving benefits from predecessor retirement systems; creditable service with other systems

(a) The provisions of this Code section shall apply only to persons who become members or beneficiaries of this retirement system by operation of Code Section 47-23-40.

(b) Any beneficiary of this retirement system subject to the provisions of this Code section who on June 30, 1998, was receiving a benefit from two predecessor retirement systems shall continue to receive both such benefits from this retirement system as if he or she were a beneficiary of two retirement systems.

(c) Any member subject to this Code section who on June 30, 1998, is receiving a retirement benefit from one predecessor retirement system and is an active member of another predecessor retirement system shall continue to receive such retirement benefit from this retirement system and shall continue as an active member of this retirement system. Upon complying with all conditions precedent to receiving a benefit under this retirement system, such member shall be entitled to receive both such benefits in the same manner as if he or she were a member of two separate retirement systems.

(d) Any member subject to the provisions of this Code section who on June 30, 1998, has ten or more years of creditable service in one predecessor retirement system but has not yet begun receiving a retirement benefit and who on such date was an active member of another predecessor retirement system may:

(1) Continue his or her status in this retirement system as if he or she were a member of two retirement systems, and upon retirement his or her retirement benefits in both capacities shall be calculated as provided under this retirement system; or

(2) Combine the years of service under the predecessor retirement system with his or her years of service under this retirement system as provided in Code Section 47-23-45.

(e) (1) As used in this subsection, the term "category of covered position" means service as:

(A) A judge of the superior courts;

(B) A judge or solicitor-general of a state court or a juvenile court judge; or

(C) A district attorney.

(2) Any member subject to the provisions of this Code section who after June 30, 1998, obtains ten or more years of service in one category of covered positions and who subsequently becomes employed in another category of covered position may, at his or her option:

(A) Consider himself or herself vested in a retirement benefit in the initial position and begin accruing service in the subsequent position as if he or she were a member of two retirement systems; or

(B) Combine the years of service under this retirement system as provided in Code Section 47-23-45.



§ 47-23-45. Effect of change in employment

Any member of this retirement system shall be entitled to remain as a member by holding any position or office covered by the fund and shall receive full credit for all service as a member despite his or her change from one position or office to another covered by the fund. Upon becoming eligible for retirement, however, retirement benefits shall be determined in accordance with Code Sections 47-23-101 and 47-23-102.



§ 47-23-46. Members from District Attorneys' Retirement System

Any member who on June 30, 1998, was entitled to remain a member of the District Attorneys' Retirement System while employed in a position covered by Chapter 2 of this title pursuant to the provisions of Code Section 47-13-40.1, as such Code section appeared on June 30, 1998, shall have the same privileges with regard to this retirement system. This Code section shall not apply to any other member of this retirement system.



§ 47-23-47. Transfer of members' contributions

The board of trustees shall transfer to the Employees' Retirement System of Georgia all contributions made to the fund by a member who transfers to the Employees' Retirement System of Georgia; and The Council of Superior Court Judges of Georgia, The Council of State Court Judges of Georgia, the Council of Juvenile Court Judges, and the Prosecuting Attorneys' Council of the State of Georgia, as appropriate, are authorized and directed to pay from the funds appropriated or otherwise available an additional amount equal to the 5 percent contribution of such member plus an additional 20 percent of the contribution, so that the state contribution shall be in accordance with the Employees' Retirement System of Georgia.



§ 47-23-48. Election of retirement system; effect of subsequent legislation

(a) (1) Any member of this retirement system who is vested for a normal retirement benefit who without a break in service becomes the head of a state department or agency or who is appointed by the Governor to a full-time salaried position on a state board or commission may make a one time irrevocable election to remain a member of this retirement system, in which event the employer and employee shall make all contributions to this retirement system and perform such other acts as are required by law or regulation.

(2) This subsection shall be applicable to each person who was a member of this retirement system on July 1, 2000, and to any person who becomes a member after that date. Any person eligible to make the election provided for in this subsection shall do so in writing to the board of trustees of this retirement system and the Board of Trustees of the Employees' Retirement System of Georgia not later than September 30, 2000, or within 60 days after the date he or she became employed in a position which would otherwise obligate him or her to become a member of this retirement system, whichever date is later. Once made, the election is irrevocable.

(3) Any person subject to this subsection who elects to become a member of this retirement system may have accumulated contributions under the Employees' Retirement System of Georgia transferred to this retirement system. The board of trustees of the Employees' Retirement System of Georgia shall pay to the board of trustees of this retirement system all employer and employee contributions made by or on behalf of the member, together with regular interest. The member shall be granted only so much creditable service as such amount will warrant without creating any accrued actuarial unfunded liability as to this retirement system; provided, however, that such service credits shall not be used in determining the qualifications of a member for benefits other than vested rights or disability, death, or normal service retirement allowances.

(b) The provisions of this Code section shall not become a part of the employment contract and shall be subject to subsequent legislation; provided, however, that no person who has made the election provided by this Code section shall be affected by any subsequent legislation.



§ 47-23-49. Irrevocable election by individuals employed but previously ineligible; creditable service

Reserved. Repealed by Ga. L. 2010, p. 1207, § 62, effective July 1, 2010.



§ 47-23-50. Retirement options for state judges serving Fulton County

Any person who becomes a judge of the State Court of Fulton County on or after July 1, 2004, shall become a member of this retirement system by operation of law and shall not be a member of any other public retirement system.






Article 4 - Service Creditable

§ 47-23-60. Transfer of service credits

Any creditable service credited to any member of this retirement system pursuant to a predecessor retirement system shall be deemed to be creditable service for the purposes of this chapter, effective July 1, 1998.



§ 47-23-61. Establishing creditable service

Any member who on June 30, 1998, was entitled to receive creditable service for prior service as a state court judge, state court solicitor-general, or juvenile court judge pursuant to the provisions of Code Section 47-9-41.1, as such Code section appeared on June 30, 1998, shall be entitled to establish creditable service under this retirement system, under the same conditions, for such prior service rendered prior to July 1, 1998. This Code section shall not apply to any other member of this retirement system.



§ 47-23-62. Obtaining creditable service; obtaining creditable service in other systems; calculations

(a) (1) Any member who became a member on July 1, 1998, and any member who becomes a member after that date may receive creditable service for the number of years he or she contributed to the Employees' Retirement System of Georgia pursuant to Code Section 47-2-262.

(2) In order to obtain the creditable service as provided in paragraph (1) of this subsection, the member shall notify the board of directors of this retirement system and the board of trustees of the Employees' Retirement System of Georgia not later than December 31, 1998, or within 90 days after first becoming a member of this retirement system, whichever date is later. Upon such notice, the board of trustees of the Employees' Retirement System of Georgia shall verify the amount of allowable time to the board of trustees of this retirement system. If the requesting member has withdrawn his or her contributions from the Employees' Retirement System of Georgia, the board of trustees of such retirement system shall certify the amount of employee contributions and regular interest thereon which had been credited to the member's account, and the member shall within six months after such certification pay such amount to the board of trustees of this retirement system, together with regular interest thereon from the date of withdrawal to the date of payment. If the requesting member has not withdrawn his or her contributions from the Employees' Retirement System of Georgia, the board of trustees of such retirement system shall transfer to the board of trustees of this retirement system the employee contributions together with regular interest thereon and shall refund to the member any employee contribution he or she paid to such retirement system for any creditable service not allowed by the retirement system. Upon receipt of such funds, the board of trustees of this retirement system shall credit the member with the number of years of creditable service so authorized.

(b) (1) Any member may receive creditable service for the number of years he or she would have contributed to the Employees' Retirement System of Georgia pursuant to Code Section 47-2-262 but for the fact that he or she made the election not to become a member of such retirement system.

(2) In order to obtain the creditable service as provided in paragraph (1) of this subsection, the member shall notify the board of directors of this retirement system and the board of trustees of this retirement system not later than December 31, 1998, or within 90 days after first becoming a member of this retirement system, whichever date is later, providing such evidence that he or she was eligible for membership in the Employees' Retirement System of Georgia as the board deems necessary. Within six months after such notification, the member shall pay to the board of trustees of this retirement system the employer and employee contributions which would have been paid by or on behalf of such member if he or she had elected to become a member of the Employees' Retirement System of Georgia, together with regular interest thereon.

(c) No creditable service may be obtained pursuant to the provisions of this Code section for any period for which creditable service has or may be obtained in any other state or local public retirement system.

(d) No creditable service obtained pursuant to the provisions of this Code section shall be calculated in determining the minimum number of years of creditable service required for retirement pursuant to Article 6 of this chapter.



§ 47-23-63. Definition and effect of full-time and part-time service; calculations

(a) As used in this Code section, the term:

(1) "Full-time service" means any service in a covered position during which such member was generally prohibited from the practice of law by virtue of holding such position.

(2) "Part-time service" means any service in a covered position during which such member was not generally prohibited from the practice of law by virtue of holding such position.

(b) Any member who, on the effective date of his or her retirement, was serving in a part-time position shall be entitled to use all of his or her prior service credit for purposes of vesting for benefits and for the calculation of benefits.

(c) Any member who on the effective date of his or her retirement was serving in a full-time position shall be entitled to use any prior part-time service for vesting for benefits and shall be entitled to use such prior service for the calculation of benefits on the basis of a ratio determined by dividing the average monthly compensation for the 24 consecutive month period producing the highest such average during the part-time service by the average monthly salary during the 24 consecutive month period producing the highest such average during the full-time service. The resultant percentage will be multiplied by the total part-time service and the result added to the total full-time service, resulting in the total service to be used in all benefit calculations.

(d) Notwithstanding any provision of subsection (b) or (c) of this Code section to the contrary, any member who became a member pursuant to Code Section 47-23-40 shall be entitled to calculate his or her service as provided in the predecessor retirement system of which he or she was a member.



§ 47-23-64. Transfer of funds from Employees' Retirement System of Georgia by judges, solicitor general, or district attorneys; crediting service

(a)(1) Any superior court judge, state court judge, solicitor general, or district attorney who was previously an active member of the Employees' Retirement System of Georgia may elect to have all contributions made by or on behalf of such member transferred from such retirement system to this retirement system. Any such member shall notify the board of trustees of each retirement system not later than December 31, 2002, or within 90 days after first becoming a member of this retirement system, whichever date is later.

(2) If the member subject to this subsection has not withdrawn his or her employee contributions from the Employees' Retirement System of Georgia, then upon receipt of the notice provided for in paragraph (1) of this subsection, the Board of Trustees of the Employees' Retirement System of Georgia shall transfer to the board of trustees of this retirement system all employer and employee contributions paid by or on behalf of the employee, together with regular interest thereon.

(3) If the member subject to this subsection has withdrawn his or her employee contributions from the Employees' Retirement System of Georgia, then at the time of giving the notice provided for in paragraph (1) of this subsection, the member shall pay to the board of trustees of this retirement system the total of such contributions, together with regular interest thereon. Upon receipt of such notice and payment of such amount, the Board of Trustees of the Employees' Retirement System of Georgia shall transfer to the board of trustees of this retirement system all employer contributions paid on behalf of the employee, together with regular interest thereon.

(4) The member subject to this subsection is authorized, but not required, to pay to the board of trustees such funds in addition to the amounts provided in paragraphs (2) and (3) of this subsection as the member desires.

(b) Upon receipt of the funds provided for in paragraphs (2), (3), and (4) of subsection (a) of this Code section, the board of trustees of this retirement system shall credit the member with only the number of years of creditable service, not to exceed the actual years of prior service, as the amount so transferred or paid will warrant without creating any accrued liability as to this retirement system, calculated as if the member had either elected or rejected spouse's survivors benefits, at the election of the member.

(c) No creditable service may be obtained pursuant to the provisions of this Code section for any period for which creditable service has been or may be obtained in any other state or local public retirement system.



§ 47-23-65. Creditable service for certain prior service

Any superior court judge or district attorney who is an active member of this retirement system may receive up to five years of creditable service for his or her past service as a circuit-paid assistant district attorney who was not eligible to participate in a local retirement plan upon payment to the board of trustees of an amount which will allow such creditable service without creating any accrued actuarial unfunded liability as to this retirement system. Any member desiring such creditable service shall make application to the board of trustees in such form as the board deems appropriate, provide such proof of eligible prior service as the board deems necessary, and make full payment not later than December 31, 2008, or within six months of first or again becoming a member, whichever is later. No creditable service shall be allowed under this Code section for any period of employment for which creditable service is allowed under any provision of any other retirement or pension system of this state or of any political subdivision of this state.






Article 5 - Contributions

§ 47-23-80. Contributions by superior court judges and district attorneys; employer contributions

(a) The provisions of this Code section shall be applicable to judges of the superior courts and district attorneys. The amount of employee contributions to the fund by superior court judges shall be 7 1/2 percent of the earnable monthly compensation from state funds provided by law for judges of the superior courts. The amount of employee contributions to the fund by district attorneys shall be 7 1/2 percent of the earnable monthly compensation from state funds provided by law for district attorneys. The Council of Superior Court Judges of Georgia and the Prosecuting Attorneys' Council of the State of Georgia, as appropriate, are authorized to deduct 7 1/2 percent monthly from the earnable monthly compensation of each judge of the superior courts and each district attorney who is a member of the retirement system to cover the employee contributions to the fund. The Council of Superior Court Judges of Georgia and the Prosecuting Attorneys' Council of the State of Georgia, as appropriate, are also authorized to make an additional deduction from such earnable monthly compensation to cover any required employee tax for social security coverage. The Council of Superior Court Judges of Georgia and the Prosecuting Attorneys' Council of the State of Georgia, as appropriate, are authorized and directed to pay, from the funds appropriated or otherwise available, any required employer contribution for social security coverage on such judges and district attorneys. From funds appropriated or otherwise available, The Council of Superior Court Judges of Georgia and the Prosecuting Attorneys' Council of the State of Georgia, as appropriate, are authorized and directed to pay into the fund the employer contributions, including contributions to fund any creditable service authorized by this chapter, which, together with employee contributions and the earnings of the fund, shall be an amount sufficient to fund the service and disability retirement benefits and the spouses' benefits under this chapter.

(b) The deductions from state earnable monthly compensation and allowances payable to judges of the superior courts and district attorneys shall be made, notwithstanding that the compensation and allowances fixed by law for such judges and district attorneys shall be reduced thereby. Such judges and district attorneys shall be deemed to consent and agree to the deductions made; and payment of the earnable monthly compensation and allowances, less such deductions, shall be a full and complete discharge of all claims and demands whatsoever for the services rendered by such judges and district attorneys during the period covered by such payment.

(c) The employer shall pay to the retirement system on each and every payroll period employee contributions on behalf of and to the credit of each judge and district attorney in an amount equal to the amount which would be paid to the annuity savings fund pursuant to Code Section 47-2-54 if the judge or district attorney were a member of the Employees' Retirement System of Georgia. Such members shall continue to have deducted from their state earnable monthly compensation the additional amount of employee contributions required by this chapter. Such monthly contributions made by the employer on behalf of a member shall be included in the computation of the member's state earnable monthly compensation for purposes of computing retirement benefits.

(d) All members shall retain, have, and be subject to all other rights, privileges, obligations, and duties otherwise provided for in this chapter; and all such other provisions shall remain of full force and effect with respect to any matter not specifically provided for in subsection (c) of this Code section.

(e) The employee contributions described in this chapter that are paid by the employer are intended to be pick-up contributions in accordance with Section 414(h) of the federal Internal Revenue Code. Such contributions are mandatory, and no member is entitled under any circumstances to receive such contributions in cash in lieu of having them contributed to the retirement system. Such contributions shall be 100 percent vested for all purposes under the retirement system.



§ 47-23-81. Contributions by judges and solicitors-general of state courts; employer contributions; reports required

(a) The provisions of this Code section shall be applicable to judges and solicitors-general of state courts. The basis for employer and employee contributions to the fund with respect to a judge or solicitor-general of a state court shall be the actual earnable monthly compensation received as such judge or solicitor-general; provided, however, that for members who become members after July 1, 1998, such amount shall not exceed the earnable monthly compensation from state funds provided by law for superior court judges.

(b)(1) The employee contributions with respect to judges and solicitors-general of state courts who are compensated by earnable monthly compensation paid by the employing units which pay the costs of the operation of such courts shall be 7 1/2 percent of the amount of such earnable monthly compensation. A person to be designated by each such employing unit shall report the amount of such earnable monthly compensation to the board by not later than the fifteenth day of each calendar month. The employing units are authorized to pay any portion of the employee contribution and to deduct employee contributions from the earnable monthly compensation of such judges and solicitors-general and to pay the contributions into the fund. An employing unit which so elects to pay any portion of the employee contribution shall apply such provisions on behalf of all state court judges and solicitors-general employed by such employing unit now or in the future, and such provisions shall apply only to the earnable monthly compensation earned by the employing unit's state court judges and solicitors-general after the effective date of the election by such employing unit to pay such member's employee contributions. Such contributions shall be forwarded to the board at the same time the report of the earnable monthly compensation of such judges and solicitors-general is forwarded. The employing units are also authorized to make an additional deduction from such earnable monthly compensation to cover any required employee tax for social security coverage. The deduction from the earnable monthly compensation payable to such judges and solicitors-general of state courts shall be made, notwithstanding that such earnable monthly compensation fixed by law for such judges and solicitors-general is reduced thereby. Such judges and solicitors-general shall be deemed to consent and agree to the deductions made; and payment of such earnable monthly compensation, less such deductions, shall be a full and complete discharge of all claims and demands whatsoever for the services rendered by such judges and solicitors-general during the period covered by such payment.

(2) The Council of State Court Judges of Georgia and the Prosecuting Attorneys' Council of the State of Georgia are authorized and directed to pay into the fund provided for by this chapter monthly employer contributions, including contributions to fund any creditable service authorized by this chapter. Such amounts are to be determined by the board and, together with employee contributions and the earnings of the fund, shall be an amount sufficient to fund the service and disability retirement benefits under this chapter. The Council of State Court Judges of Georgia and the Prosecuting Attorneys' Council of the State of Georgia are authorized and directed to pay from the funds appropriated or otherwise available any required employer contribution for social security coverage on such members.

(c) (1) It shall be the duty of each employing unit affected by this chapter to designate a responsible person to submit the reports and forward the employee contributions set forth in this Code section. It shall be the duty of the person so designated to comply with this Code section. If the required reports and employee contributions are not forwarded to the board or if duplicate copies of the reports are not directed to the Office of the State Treasurer, in accordance with this Code section, as appropriate, the Office of the State Treasurer is authorized to withhold any state payments payable to the governmental unit failing to forward such reports and employee contributions until such time as such reports and contributions have been received.

(2) It shall be the duty of the clerk of each state court to notify The Council of State Court Judges of Georgia, the Prosecuting Attorneys' Council of the State of Georgia, and the board of directors of this retirement system of the election or appointment of a new state court judge or solicitor-general or the vacating of any such office. Such notification shall be made within two weeks of such election, appointment, or vacancy.

(3) Each employing unit affected by this chapter shall provide The Council of State Court Judges of Georgia, the Prosecuting Attorneys' Council of the State of Georgia, and the board of directors of this retirement system with a list of all employees of the employing unit who are current members of this retirement system. Such report shall be made each calendar month.

(d) All members shall retain, have, and be subject to all other rights, privileges, obligations, and duties otherwise provided for in this chapter; and all such other provisions shall remain of full force and effect with respect to any matter not specifically provided for in subsection (c) of this Code section.

(e) The employee contributions described in this chapter that are paid by the employer are intended to be pick-up contributions in accordance with Section 414(h) of the federal Internal Revenue Code. Such contributions are mandatory, and no member is entitled under any circumstances to receive such contributions in cash in lieu of having them contributed to the retirement system. Such contributions shall be 100 percent vested for all purposes under the retirement system.



§ 47-23-82. Contributions by juvenile court judges; employer contributions; reports required

(a) The provisions of this Code section shall be applicable to juvenile court judges. The basis for employer and employee contributions to the fund with respect to juvenile court judges shall be the earnable monthly compensation paid to such judges by the employing units paying the cost of the operation of the juvenile courts, unless such earnable monthly compensation exceeds the state earnable monthly compensation paid to superior court judges, as now or hereafter fixed by law, in which event the basis for such employer and employee contributions shall be the same as the state earnable monthly compensation paid to judges of the superior courts.

(b)(1) The employee contributions with respect to juvenile court judges who are compensated by earnable monthly compensation paid by the employing units which pay the costs of the operation of such courts shall be 7 1/2 percent of the amount of such earnable monthly compensation. A person to be designated by each such employing unit shall report the amount of such earnable monthly compensation to the board by not later than the fifteenth day of each calendar month. The employing units are authorized, but not required, to pay any portion of the employee contribution on behalf of the member and to deduct such employee contributions from the earnable monthly compensation of such juvenile court judges and to pay the contributions into the fund. An employing unit which so elects to pay any portion of the employee contribution shall apply such provisions on behalf of all juvenile court judges employed by such employing unit now or in the future, and such provisions shall apply only to the earnable monthly compensation earned by the employing unit's juvenile court judges after the effective date of the election by such employing unit to pay such member's employee contributions. Such contributions shall be forwarded to the board at the same time the report of the earnable monthly compensation of such juvenile court judges is forwarded. The employing unit is also authorized to make an additional deduction from such earnable monthly compensation to cover any required employee tax for social security coverage. The deduction from the earnable monthly compensation payable to such juvenile court judges shall be made, notwithstanding that such earnable monthly compensation fixed by law for such juvenile court judges is reduced thereby. Such juvenile court judges shall be deemed to consent and agree to the deductions made; and payment of such earnable monthly compensation, less such deductions, shall be a full and complete discharge of all claims and demands whatsoever for the services rendered by such juvenile court judges during the period covered by such payment.

(2) The Council of Juvenile Court Judges is authorized and directed to pay into the fund provided for by this chapter monthly employer contributions, including contributions to fund any creditable service authorized by this chapter. Such amounts are to be determined by the board and, together with employee contributions and the earnings of the fund, shall be an amount sufficient to fund the service and disability retirement benefits under this chapter.

(c) It shall be the duty of each employing unit affected by this chapter to designate a responsible person to submit the reports and forward the employee contributions set forth in this Code section. It shall be the duty of the person so designated to comply with this Code section. If the required reports and employee contributions are not forwarded to the board or if duplicate copies of the reports are not directed to the Office of the State Treasurer, in accordance with this Code section, as appropriate, the Office of the State Treasurer is authorized to withhold any state payments payable to the governmental unit failing to forward such reports and employee contributions until such time as such reports and contributions have been received.

(d) All members shall retain, have, and be subject to all other rights, privileges, obligations, and duties otherwise provided for in this chapter; and all such other provisions shall remain of full force and effect with respect to any matter not specifically provided for in subsection (c) of this Code section.

(e) The employee contributions described in this chapter that are paid by the employer are intended to be pick-up contributions in accordance with Section 414(h) of the federal Internal Revenue Code. Such contributions are mandatory, and no member is entitled under any circumstances to receive such contributions in cash in lieu of having them contributed to the retirement system. Such contributions shall be 100 percent vested for all purposes under the retirement system.



§ 47-23-83. Termination of membership prior to vesting

Whenever any member of this retirement system terminates his or her membership prior to acquiring a vested right to any retirement benefits and withdraws his or her total employee contributions, plus regular interest, from the funds held by the board, the following shall occur:

(1) The employer's contributions paid to the board on behalf of such withdrawing member shall continue to be held within the funds controlled and administered by the board and shall not be returned to the employer; and

(2) The employer's contributions paid to the board on behalf of such withdrawing member shall be treated as actuarial gains and shall be applied toward the future decrease of employer's contributions and shall not be used or applied to increase retirement benefits to other members of the retirement system.



§ 47-23-84. Payment of remainder of accumulated contributions upon death

If, upon the deaths of a retired member and, if applicable, a designated survivor, the total monthly benefits paid to the retired member and to any designated survivor do not equal or exceed the retired member's accumulated contributions at the time of his or her retirement, the difference shall be refunded to the person designated in writing by the member or the designated survivor, whichever was the last to receive a monthly retirement benefit under this Code section. If no person has been so designated, the amount shall be paid to the estate of the member or the designated survivor, whichever was the last to receive a monthly retirement benefit under this Code section.






Article 6 - Salary, Retirement, Death, and Disability Benefits

§ 47-23-100. Salary defined

(a) As used in this article, the term "salary" means:

(1) For superior court judges, the earnable monthly compensation from state funds provided by law for judges of the superior courts on the date the member begins receiving a retirement benefit;

(2) For district attorneys, the earnable monthly compensation from state funds provided by law for district attorneys on the date the member begins receiving a retirement benefit;

(3) For judges and solicitors-general of state courts, the average earnable monthly compensation received as such judge or solicitor-general; provided, however, that for members who become members after July 1, 1998, such amount shall not exceed the salary from state funds provided by law for superior court judges; and

(4) For juvenile court judges, the average earnable monthly compensation received as such juvenile judge; provided, however, that for members who become members after July 1, 1998, such amount shall not exceed the salary from state funds provided by law for superior court judges.

(b) The monthly employee contributions made by the employer on behalf of the member under Code Sections 47-23-80, 47-23-81, and 47-23-82 shall be used in the computation of the member's salary for the computation of the member's retirement benefits.

(c) Notwithstanding any provision of this chapter to the contrary, a member's salary shall be subject to limitations set forth in Code Section 47-1-13.



§ 47-23-101. Calculation of benefits based on salary after July 1, 1998

For members who become members after July 1, 1998, no portion of any salary, as defined in Code Section 47-23-100, earned after July 1, 1998, which is used to calculate benefits under this retirement system may be used to calculate benefits under any other state or local retirement system or pension plan.



§ 47-23-102. Vesting; benefits upon retirement; compliance with federal income tax laws

(a) The right of a member to receive benefits under this chapter shall vest after the member obtains ten years of creditable service; provided, however, that no member shall receive a retirement benefit prior to attaining the age of 60 years. Except as otherwise provided in Article 2 of Chapter 1 of this title, a member's accumulated contributions shall be 100 percent vested and nonforfeitable at all times. Any member retiring on or after July 1, 1996, and any member who was retired on July 1, 1996, with 16 years or more of creditable service shall receive a benefit equal to 66.66 percent, plus 1 percent for each year of creditable service over 16 years, of the member's salary; provided, however, that no member shall receive more than 24 years of creditable service. Any member retiring with less than 16 years of creditable service may retire at a reduced benefit pursuant to Code Section 47-23-103. Normal retirement age under this retirement system shall be the date the member has reached age 60 years of age, provided that he or she has at least ten years of creditable service. For purposes of Section 402(1) of the federal Internal Revenue Code regarding distributions from governmental plans for health and long-term care insurance for public safety officers, normal retirement age shall be the earliest date when the member has satisfied the requirements for a retirement under this or the predecessor retirement system. Except as otherwise provided in Article 2 of Chapter 1 of this title, a member's right to his or her retirement allowance is nonforfeitable upon attainment of normal retirement age. Any member who was retired on July 1, 1996, with more than 16 years of creditable service shall receive in July, 1998, a one-time benefit payment equal to two times the product of 1 percent of the salary paid to such judge at the time of his or her retirement multiplied by the number of years of creditable service in excess of 16 years.

(b) The board is authorized to provide by rule or regulation for the payment of benefits to members or beneficiaries of the retirement system at a time and under circumstances not provided for in this chapter to the extent that such payment is required to maintain the retirement system as a qualified retirement plan for the purposes of federal income tax laws and regulations.



§ 47-23-103. Retirement based on age; application to retire

(a) In lieu of retirement at the benefit level provided by Code Section 47-23-102, a member may retire at any time after attaining the age of 60 years and after obtaining a minimum of ten years of creditable service. The monthly retirement benefit for such early retirement shall be a percentage of the benefit under Code Section 47-23-102, and such percentage shall be the proportion which the number of years of creditable service the member has in the retirement system bears to 16.

(b) The effective date of retirement shall be the first day of the month in which the application is received by the board of trustees, provided that no retirement shall, in any case, be effective earlier than the first day of the month following the final month of the applicant's employment. Applications for retirement shall not be accepted more than 90 days in advance of the effective date of retirement.



§ 47-23-104. Disability; determination of benefits; determining disability

(a) After obtaining a minimum of four years of creditable service, any member who becomes totally and permanently disabled to the extent that he or she is unable to perform the duties of his or her office shall be entitled to receive a disability retirement benefit which shall be one-half of the maximum retirement benefits provided by Code Section 47-23-102 for 16 years of service, unless the member would otherwise qualify for a greater benefit under Code Section 47-23-102 or 47-23-103, in which event the Code section providing the highest benefit would apply.

(b) After obtaining a minimum of ten years of actual service, any member who becomes totally and permanently disabled to the extent that he or she is unable to perform the duties of his or her office shall be entitled to receive a disability retirement benefit which shall be two-thirds of the maximum retirement benefits provided by Code Section 47-23-102.

(c) The disability of any member applying for disability retirement benefits shall be determined by the board in the same manner and under the same procedure as disability of state employees is determined in accordance with the applicable provisions of the Employees' Retirement System of Georgia. Disability retirement benefits shall become effective on the first day of the month following the month the member resigns as a result of the disability.



§ 47-23-105. Spouses' benefits; ceasing spouses' benefits; vesting; designation of survivors benefits; member who rejected survivor's benefits may later elect such benefits by paying actuarial cost; applicability

(a) (1) Except as otherwise provided by subsection (b) of this Code section, each member of this retirement system shall pay for spouses' benefits an employee contribution of 2 1/2 percent of the salary paid to such member. Such contribution shall be in addition to that required under Article 5 of this chapter. The employing unit shall be authorized to deduct monthly the employee contributions required for spouses' benefits. Such contribution shall cease after the member has paid the contribution for a total of 16 years.

(2) Upon the death of a member who is subject to this subsection and who has attained a minimum of ten years of creditable service and at least 60 years of age, the surviving spouse of such member shall be entitled to receive for life a monthly sum equal to 50 percent of the retirement benefit which the member was receiving at the time of the member's death, if retired at such time, or which would have been payable to the member had the member retired as of the date of the member's death.

(3) Upon the death of a member who became a member by operation of Code Section 47-23-40 and who has attained a minimum of ten years of creditable service but had not attained age 60 at the time of death, the surviving spouse of such member shall be entitled to receive for life a monthly sum equal to 50 percent of the retirement benefit the member would have received had the member continued in service and retired at age 60.

(4) Upon the death of a member other than a member who became a member by operation of Code Section 47-23-40 and who has attained a minimum of ten years of creditable service but had not attained age 60 at the time of death, the surviving spouse of such member shall be entitled to receive for life a monthly sum equal to 50 percent of the retirement benefit the member would have received as if the member were age 60 on the date of death based on the number of years of creditable service the member had on the date of death.

(b) (1) Any member of this retirement system shall have the right to reject the spouses' benefits provided by this Code section by notifying the board in writing of such rejection on a form to be supplied by the board within 90 days after becoming a member.

(2) Any member who becomes a member of this retirement system by operation of Code Section 47-23-40 who rejected the spouses' benefits provided by this Code section pursuant to paragraph (1) of this subsection may subsequently obtain such benefits by so notifying the board in writing and by tendering all amounts which such member would have paid pursuant to subsection (a) of this Code section if such member had not rejected such benefits, together with regular interest thereon.

(3) Any member, other than a member who became a member of this retirement system by operation of Code Section 47-23-40, who rejected the spouses' benefits provided by this Code section pursuant to paragraph (1) of this subsection may subsequently obtain such benefits by so notifying the board in writing and by tendering to the board of trustees such amount as determined by the actuary as necessary to grant such benefit without creating any accrued actuarial liability as to this retirement system. In order to vest for spouses' benefits, the member must have at least ten years of membership service.

(c) If the spouse of a member dies or if a member ceases to be married, then such member who has elected to obtain spouses' benefits pursuant to this Code section may cease making the employee contributions for spouses' benefits. Such member shall notify the board in writing to cease deducting such employee contributions. Such notice shall be given within 90 days after the date of the death of the spouse or after the date the member ceases to be married; and, upon such notification, no further deductions shall be made. When a member ceases to make such employee contributions, there shall be no return of such contributions previously made by such member.

(d) Any member of this retirement system who rejects spouses' benefits coverage or who ceases such coverage pursuant to subsection (c) of this Code section because such member was unmarried at the time of such rejection, because such member's spouse died, or because such member ceased to be married shall have the option to elect spouses' benefits within 90 days after becoming married or remarried, as the case may be. Any member so electing must make the necessary contributions for spouses' benefits coverage for a total of at least ten years with regular interest thereon in order for such member's spouse to qualify for the spouses' benefits provided for by this Code section.

(e) In order to vest for spouses' benefits, the member must have made the employee contributions for such benefits for at least ten years.

(f) Any member at the time of retirement who has met the conditions of subsection (e) of this Code section may designate a natural person other than his or her spouse to receive a survivors benefit in the same manner and under the same conditions as provided for spouses' benefits; provided, however, that any person so designated shall receive a benefit equal to the normal spouse's benefit actuarially reduced in accordance to such person's and the member's projected life spans. Such actuarial adjustment shall be computed at regular interest upon the basis of the mortality tables and rates of interest last adopted by the board of trustees. Such benefit shall not exceed 50 percent of the member's monthly retirement benefit.

(g) The provisions of this Code section shall apply only to persons who become members of this retirement system prior to July 1, 2012.



§ 47-23-105.1. Modification of retirement allowance

(a) The provisions of this Code section shall apply only to persons who become members of this retirement system on or after July 1, 2012.

(b) A member may make a one-time election to convert the retirement allowance otherwise payable to him or her into a modified retirement allowance of equivalent actuarial value and designate a natural person to receive a survivors benefit in accordance with one of the options set forth in paragraphs (1), (2), (3), or (4) of this subsection. Such retirement allowance shall be actuarially reduced in accordance to the designated survivor's projected life span. Such actuarial adjustment shall be computed upon the basis of the mortality tables and rates of interest last adopted by the board of trustees. Such election may be made only after the member has become eligible to retire and before the first payment of his or her retirement allowance normally becomes due. Such election shall be irrevocable except as otherwise provided in this Code section.

(1) Option one, known as the 100 percent joint and survivor option, shall consist of a reduced retirement allowance which is payable during the life of the retired member and which, upon his or her death, shall be continued at the same rate throughout the life of and paid to the designated survivor.

(2) Option two, known as the 66 2/3 percent joint and survivor option, shall consist of a reduced retirement allowance which is payable during the life of the retired member and which, upon his or her death, shall be continued at the rate of two-thirds the reduced retirement allowance throughout the life of and paid to the designated survivor.

(3) Option three, known as the 50 percent joint and survivor option, shall consist of a reduced retirement allowance which is payable during the life of the retired member and which, upon his or her death, shall be continued at the rate of one-half the reduced retirement allowance throughout the life of and paid to the designated survivor.

(4) Option four, known as the pop-up option, shall be the election of options one, two, or three, with the added provision that in the event the designated survivor predeceases the retired member, the retirement allowance payable to the retired member after the death of the designated survivor shall be equal to the maximum retirement allowance which the retired member would have been entitled to receive under this chapter had such election not been made.

(c) In the event a member is not married at the time he or she retires and the retired member does not elect a survivor's option and such member subsequently marries, the retired member may elect to begin receiving an actuarially reduced benefit of equivalent value and establish on behalf of the newly acquired spouse an option under this Code section. Such election shall be made within six months after the marriage.

(d) In the event a retired member makes an election under subsection (b) of this Code section on behalf of a spouse and such spouse predeceases the retired member and the retired member subsequently remarries, the retired member may elect to begin receiving an actuarially reduced benefit of equivalent value and establish on behalf of a new designated survivor pursuant to an option under this Code section.

(e) In the event a retired member makes an election under subsection (b) of this Code section on behalf of a spouse and a final judgment of complete divorce from the spouse is entered, then:

(1) The retired member may elect to continue the optional allowance with the former spouse designated to receive all amounts and benefits upon the death of the retired member; or

(2) The retired member may revoke the appointment of such spouse as a beneficiary; provided, however, that in such event the retirement benefit received by the retired member shall not increase. Such revocation may be made at any time after the entry of the final judgment of divorce. If the retired member elects to revoke the election, the spouse shall be treated in the same manner as if he or she had predeceased the retired member under subsection (d) of this Code section.

(f) If an active vested member of this retirement system dies and is survived by a legal spouse, such spouse shall receive a benefit as if the member has retired on the date of his or her death and had elected option three.



§ 47-23-106. County supplement of salaries

(a) Whenever any county within a judicial circuit supplements the state salary paid to active superior court judges or the district attorney of said circuit, the governing authority of such county shall be authorized, but not required, to supplement the benefit being paid pursuant to this chapter to any retired superior court judge or district attorney of said circuit who is receiving benefits pursuant to this chapter or to supplement the benefit being paid pursuant to this chapter to any beneficiary of any deceased superior court judge or district attorney.

(b) Whenever any county which has a state court supplements the salary of the judges or solicitors-general of such court, the governing authority of such county shall be authorized, but not required, to supplement the benefit being paid pursuant to this chapter to any retired state court judge of such court who is receiving benefits pursuant to this chapter or supplement the benefit being paid pursuant to this chapter to any beneficiary of any deceased state court judge.



§ 47-23-107. Appointing beneficiary

If there is no surviving spouse or survivor of a member covered by Code Section 47-23-105 or if a member not covered by such Code section dies before retirement, the amount of accumulated contributions made by such member, with regular interest on such amount, shall be paid to his or her named beneficiary, if any, or to the living person, if any, nominated by written designation of the member duly executed and filed with the board, otherwise to the member's estate.



§ 47-23-108. Withdrawal of funds

Except as otherwise expressly provided in this chapter, if a member ceases to be employed in a covered position, he or she may withdraw the total sum, with 6 percent interest, which he or she has paid into the fund. The member shall not be eligible at any time after such withdrawal to become a member of the fund, unless at a later date he or she becomes employed in a covered position, in which event he or she shall be reinstated into the fund as if he or she had never before been a member. Any such reinstated member shall have the privilege of reestablishing any prior creditable service, provided that the member repays into the retirement system an amount equal to the amount withdrawn, which shall be placed in the employee contribution accumulation fund, together with 6 percent interest from the date of withdrawal to the date of repayment, which interest shall be placed in the pension accumulation fund. The employee contributions paid by the employer as provided in subsection (c) of Code Section 47-23-80 shall be considered to be payments made by the member.



§ 47-23-109. Cessation of retirement allowance for resuming state service; required notification

(a) Except as provided in subsection (b) of this Code section, if any retired member returns to the service of the state in any position, including, without limitation, service directly or indirectly as or for an independent contractor, except as a member of the General Assembly, his or her retirement allowance shall cease. Upon cessation of such service, the retired member, after proper notification to the board, shall receive the same retirement allowance which he or she was receiving prior to returning to state service, calculated with any increases granted during the period of compensation.

(b) The retirement allowance of a retired member who returns to the service of the state in any position, including, without limitation, service directly or indirectly as or for an independent contractor, other than as a member of the General Assembly shall not cease, provided that such member performs no more than 1,040 hours of such service in any calendar year.

(c) Any state entity that employs a retired plan member, other than for service in the General Assembly as provided in subsection (a) of this Code section, shall within 30 days of the employee's accepting employment notify the board in writing stating the name of the plan member and the number of hours the employee is expected to work annually and shall provide such other information as the board may request. If the retired plan member performs more than 1,040 hours of work in any calendar year, the employer shall so notify the board as soon as such information is available. Any employer that fails to notify the board as required by this subsection shall reimburse the retirement system for any benefits wrongfully paid. It shall be the duty of the retired plan member seeking employment by the employer to notify the employer of his or her retirement status prior to accepting such position. If a retired plan member fails to so notify the employer and the employer becomes liable to the retirement system, the plan member shall hold the employer harmless for all such liability.



§ 47-23-110. Service as a senior judge

Any member retired under this chapter or vested for a benefit under this chapter may serve as a senior judge as provided for in Code Section 15-1-9.2 or Code Section 15-1-9.3 or as otherwise provided by legislation enacted after July 1, 1998, and compensation for such service shall not affect, enhance, diminish, or otherwise impair the payment or receipt of any retirement or pension benefits of such judge.






Article 7 - Miscellaneous Provisions

§ 47-23-120. No abridgement of rights under predecessor retirement provisions

This chapter shall not deny or abridge any right, benefit, option, credit, or election to which any person was entitled under a predecessor retirement system on June 30, 1998, and the board of trustees is authorized and directed to provide by regulation for the continuation of any such right, benefit, option, credit, or election not otherwise covered in this chapter. All other persons who become members shall be subject to the provisions of this chapter.



§ 47-23-121. Exemption from levy and sale, garnishment or attachment

The return of contributions, any optional benefit, or any other right accrued or accruing to any person under this chapter and the moneys in the fund created by this chapter are exempt from levy and sale, garnishment, attachment, or any other process whatsoever and shall not be assignable, except as otherwise specifically provided in this chapter.



§ 47-23-122. Falsification of records; correction of errors; participation in Employees' Retirement System or Superior Court Judges Retirement Fund

(a) Any person who knowingly makes any false statements or falsifies or permits to be falsified any record or records of the retirement system in an attempt to defraud the retirement system as a result of such an act shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine not to exceed $500.00, imprisonment not to exceed 12 months, or both.

(b) If any change or error in the records results in any member or beneficiary receiving from the fund more or less than he or she would have been entitled to receive had the records been correct, the board shall have the power to correct such error and to adjust the payments, as far as practicable, in such a manner that the actuarial equivalent of the benefit to which such member or beneficiary was correctly entitled shall be paid.

(c) No member of this retirement system shall be eligible to make contributions to the Employees' Retirement System of Georgia or to the Superior Court Judges Retirement Fund of Georgia created by Chapter 8 of this title nor shall any such member be eligible for appointment as senior judge pursuant to Chapter 8 of this title.



§ 47-23-123. Participation in Superior Court Judges Retirement Fund, District Attorneys Emeritus, and District Attorneys Retirement Fund

No member of this retirement system shall be eligible to participate in the Superior Court Judges Retirement Fund of Georgia created by Chapter 8 of this title or the District Attorneys Emeritus and the District Attorneys Retirement Fund of Georgia created by Chapter 12 of this title.



§ 47-23-124. Legislative intent

It is the intention of the General Assembly that except as is expressly provided in an Act approved April 2, 1998 (Ga. L. 1998, p. 513), creating this retirement system, the benefits and conditions precedent to receiving benefits as provided by this chapter shall apply to all covered positions equally, and no legislation shall be enacted modifying or repealing any provision of this chapter which would create a contrary result.









Chapter 24 - Georgia Military Pension Fund

Article 1 - General Provisions

§ 47-24-1. Definitions.

As used in this chapter, the term:

(1) "Board" means the Board of Trustees of the Employees' Retirement System of Georgia.

(2) "Creditable service" means prior service, membership service, and other service for which credit is allowed toward retirement under this chapter.

(3) "Date of establishment" means July 1, 2002.

(4) "Employer" means the State of Georgia.

(5) "Fund" means the Georgia Military Pension Fund.

(6) "Member" means any person included in the membership of the fund.

(7) "Membership service" means service as a member of the fund.

(8) "Prior service" means service rendered prior to July 1, 2002, as a member of the Georgia National Guard.

(9) "Retirement allowance" means monthly payments for life pursuant to Code Section 47-24-101.






Article 2 - Administration and Management

§ 47-24-20. Creation; administration; power and privileges.

(a) A pension fund is created and placed under the administration of the Board of Trustees of the Employees' Retirement System of Georgia to provide retirement allowances and other benefits for members of the Georgia National Guard. The pension fund shall begin operation as of July 1, 2002.

(b) The fund shall have the power and privileges of a corporation and shall be known as the Georgia Military Pension Fund. By such name all of its business shall be transacted, all of its funds shall be invested, and all of its cash, securities, and other property shall be held.



§ 47-24-21. Executive secretary.

There is created an office to be known as the executive secretary of the Georgia Military Pension Fund. The director of the Employees' Retirement System of Georgia shall serve as executive secretary of this fund.



§ 47-24-22. Administration and operation of fund; actuarial and other services; technical adviser; actuarial investigation; rate of interest; rules and regulations; records; payment of employees and expenses

(a) The general administration and responsibility for the proper operation of the fund and for putting this chapter into effect are vested in the board.

(b) The board shall engage such actuarial and other services as shall be required to transact the business of the fund.

(c) The board shall designate an actuary who shall be the technical adviser of the board on matters regarding the operation of the fund and shall perform such other duties as are required in connection therewith.

(d) At least once in each five-year period following the date of establishment, the actuary shall make an actuarial investigation into the mortality, service, and compensation experience of the members of the fund and shall make a valuation of the contingent assets and liabilities of the fund. The board, after taking into account the results of such investigation and valuation, shall adopt for the fund such mortality, service, and other tables as shall be deemed necessary.

(e) On the basis of regular interest and tables adopted by the board, the actuary shall make valuations of the contingent assets and liabilities of the fund at least once every three years.

(f) The board shall keep in convenient form such data as shall be necessary for the actuarial valuations of the contingent assets and liabilities of the fund and for checking the experience of the fund.

(g) The board shall determine, from time to time, the rate of regular interest for use in all calculations, with the rate of 4 percent per annum applicable unless changed by the board.

(h) Subject to the limitations of this chapter, the board shall, from time to time, establish rules and regulations for the administration of the fund and for the transaction of business.

(i) The board shall keep a record of all of its proceedings under this chapter, which record shall be open to the public.

(j) All persons employed by the board and the expenses of the board shall be paid from funds appropriated by the General Assembly.



§ 47-24-23. Trustees of funds; power to invest funds; conflicts of interest as to investments; custody of funds; vouchers

(a) The board members shall be the trustees of the funds of the fund; may invest and reinvest such funds; and may hold, purchase, sell, assign, transfer, and dispose of any of the securities and investments in which any of the moneys of the fund created under this chapter shall have been invested, as well as the proceeds of such investments and any moneys belonging to such fund, all in such manner as funds of the Employees' Retirement System of Georgia are invested and reinvested.

(b) Except as otherwise provided for in this chapter, no member or person employed by the board shall have a direct interest in the gains or profits of any investment made by the board. No member or employee of the board shall, directly or indirectly, for himself or herself or as an agent, in any manner use the funds of the fund except to make such current and necessary payments as are authorized by the board; nor shall any member or employee of the board become an endorser, surety, or in any manner an obligor for moneys loaned by or borrowed from the fund.

(c) The board shall be the custodian of the funds of the fund. All payments from such funds shall be made by the board only upon vouchers signed by two persons designated by the board.



§ 47-24-24. Accumulation account

The accumulation account shall be the account in which all reserves for the payment of the part of all retirement allowances and other benefits payable from contributions made by the employer shall be held and from which all retirement allowances payable under the fund and the administrative expenses shall be paid. All interest and dividends earned on the funds of the fund shall be credited to the accumulation account.






Article 3 - Membership

§ 47-24-40. Eligibility.

All persons who are members of the Georgia National Guard on July 1, 2002, shall become members of the fund as of such date. All other persons shall become members of the fund on first becoming a member of the Georgia National Guard.






Article 4 - Employer Contributions

§ 47-24-60. Employer contributions toward costs determined and approved by board; rules and regulations; contributions irrevocable

The employer contributions toward the cost of the fund shall be as actuarially determined and approved by the board and, in making such determination, the adjutant general of the state shall supply the board with such information at such times and in such manner as the board shall specify by rules and regulations. The amounts determined as the employer contributions shall be certified to the Office of the State Treasurer at such times as the board shall specify by rules and regulations. It shall be the duty of the state treasurer to pay to the board, from funds appropriated or otherwise available to the fund, the amounts certified by the board. All employer contributions shall be irrevocable and may be used only for the exclusive benefit of members.






Article 5 - Creditable Service

§ 47-24-80. Establishing creditable service

The creditable service of a member shall include all established creditable prior service, service as a member of the Georgia National Guard since he or she became a member of the fund, and such other service as may be allowed as creditable service pursuant to this article.



§ 47-24-81. Transfer of service credits

In addition to the creditable service allowed pursuant to Code Section 47-24-80, any member shall receive creditable service for any past service as a member of the United States Army, Army Reserve, Army National Guard, Navy, Navy Reserve, Marine Corps, Air Force, Air Force Reserve, Air National Guard, or Coast Guard if such service meets the same requirement for creditable time served as set forth for nonregular service retirement under Chapter 67 of Title 10 of the United States Code.



§ 47-24-82. Exceptions

(a) Any provision of this article to the contrary notwithstanding, no service which is used to qualify a member for a retirement or pension benefit based on length of service, age, or physical disability from any of the regular components of the United States armed forces shall be used as creditable service under this pension fund.

(b) No provision in this chapter shall be construed as to affect or preclude any benefits to which a member may be entitled under any federal or private retirement or pension plan or any retirement or pension fund governed by this title.






Article 6 - Retirement Requirements

§ 47-24-100. Eligibility; effective date and application.

(a) Upon the written application to the board, any member of the fund who:

(1) Has attained the age of 60 years;

(2) Has completed 20 or more years of creditable service, at least 15 of which were service as a member of the Georgia National Guard;

(3) Served at least ten consecutive years as a member of the Georgia National Guard immediately before discharge; provided, however, for purposes of this paragraph, activation of a Georgia National Guard member into any of the regular components of the armed forces shall not constitute a break in service; and

(4) Has received an honorable discharge from the Georgia National Guard

shall be retired by the board on a retirement allowance and shall thereupon become a beneficiary of the fund.

(b) The effective date of retirement shall be the first day of the month in which the application is received by the board, provided that no retirement application shall, in any case, be earlier than the first day of the month following the month of the applicant's discharge from the Georgia National Guard. Applications for retirement shall not be accepted more than 90 days in advance of the date of discharge.



§ 47-24-101. Retirement allowance -- Amount

Upon retirement under subsection (a) of Code Section 47-24-100, the retired member shall receive a monthly service retirement allowance of $50.00 plus an additional $5.00 per month for each year of creditable service over 20 years, up to a maximum monthly benefit of $100.00.



§ 47-24-102. Retirement allowance -- Monthly payments; cease after death

All retirement allowances shall be paid in monthly payments and shall cease in the month in which the death of the member occurs.



§ 47-24-103. Returning to service; recalculation of retirement allowance after cessation

If any retired member returns to the service of the Georgia National Guard, his or her retirement allowance shall cease. Upon cessation of such service, the retired member, after proper notification to the board, shall receive a retirement allowance calculated according to the number of years of creditable service the member has accumulated at the end of such return to service.






Article 7 - Miscellaneous Provisions

§ 47-24-120. Penalty for falsification of records.

Any person who knowingly makes any false statements or falsifies or permits to be falsified any records of the fund in any attempt to defraud the fund, as a result of such an act, shall be guilty of a misdemeanor and, on conviction, shall be punished by a fine not to exceed $500.00, imprisonment not to exceed 12 months, or both.



§ 47-24-121. Correction of errors

If any change or error in the records results in any member or beneficiary receiving from the fund more or less than he or she would have been entitled to receive had the records been correct, the board shall have the power to correct such error and to adjust the payments as far as practicable in such a manner that the actuarial equivalent of the benefit to which such member or beneficiary was correctly entitled shall be paid.



§ 47-24-122. Provisions are noncontractual

The benefits provided under this chapter shall not be a part of any contract and shall be subject to future legislation.









Chapter 25 - Magistrates Retirement Fund

Article 1 - General Provisions

§ 47-25-1. Definitions

As used in this chapter, the term:

(1) "Average final monthly compensation" means the average monthly earnable compensation of any employee during his or her highest 24 months of creditable service.

(2) "Board" means the Board of Commissioners of the Magistrates Retirement Fund of Georgia.

(3) Reserved.

(4) "Fund" means the Magistrates Retirement Fund of Georgia.

(5) "Member" means a member of the Magistrates Retirement Fund of Georgia.

(6) "Secretary-treasurer" means the secretary-treasurer of the Board of Commissioners of the Magistrates Retirement Fund of Georgia.






Article 2 - Administration and Management

§ 47-25-20. Board of Commissioners created; members; term of office

(a) There is created the Board of Commissioners of the Magistrates Retirement Fund of Georgia. The board shall consist of seven members as follows:

(1) The Governor or the Governor's designee;

(2) An appointee of the Governor who is not the Attorney General; and

(3) Five chief magistrates who are members of the fund.

(b) The members of the board provided for by paragraph (3) of subsection (a) of this Code section shall be appointed by the Governor. The first such members shall be appointed by the Governor to take office on July 1, 2006, for initial terms as follows: one such member shall be appointed for one year; two such members shall be appointed for terms of two years; and two such members shall be appointed for terms of three years. Thereafter, the Governor shall appoint successors upon the expiration of the respective terms of office for terms of three years. All such members shall serve until their successors are appointed and qualified. Such members shall be eligible for reappointment to successive terms of office as members of the board.

(c) The board shall elect a chairperson from among its own membership to serve for a term as established by rules of the board. Four members of the board shall constitute a quorum for the transaction of business. All members of the board shall serve without compensation but may be reimbursed for travel and other expenses incurred by them in carrying out their duties as members of the board.

(d) In the event of a vacancy in the membership of the board, the remaining members of the board shall appoint a chief magistrate who is a member of the fund to fill such vacancy for the unexpired term.

(e) The Council of Magistrate Court Judges shall be authorized to submit the names of nominees for each position on the board appointed by the Governor pursuant to this Code section. The Governor may consider such nominees in making such appointments, but it is specifically provided that all such appointments shall be at the sole discretion of the Governor, and the Governor shall not be required to make any appointments from nominees made by the Council of Magistrate Court Judges.



§ 47-25-21. Secretary-treasurer

(a) (1) There is created the office of secretary-treasurer of the board. The secretary-treasurer shall be elected and appointed by the board and shall serve at the pleasure of the board. His or her compensation and duties may be fixed by the board. In addition to such salary, the secretary-treasurer shall receive credit for a sum of $1,250.00 per year as dues in the retirement system.

(2) The board or the secretary-treasurer with the approval of the board may employ additional personnel to assist the board or secretary-treasurer in carrying out duties provided in this chapter. The compensation and duties of any such personnel shall be fixed by the board.

(b) The secretary-treasurer shall be paid retirement benefits upon retiring as secretary-treasurer as provided in Article 5 of this chapter for a chief magistrate retiring with the highest benefit allowed by such article and shall be entitled to any retirement option allowed by such article.

(c) The board shall have authority to require the secretary-treasurer to give a good and sufficient surety bond in an amount to be determined by the board. The bond shall be payable to the board and shall be conditioned upon the proper and faithful performance of the duties of the secretary-treasurer. The secretary-treasurer shall be required to make quarterly reports to the board, which reports shall show all receipts and disbursements in such form and in such manner as the board may require. He or she shall likewise be required quarterly to make a full account of all moneys or property coming into his or her hands on behalf of the board at any time.



§ 47-25-22. Powers and duties

(a) The board is granted the following powers and duties:

(1) To provide for the collection of all moneys provided in this chapter;

(2) To pay the administrative expenses of the board;

(3) To hear and decide all applications for retirement benefits under this chapter;

(4) To make payment of all retirement benefits that may be determined to be due under the terms of this chapter;

(5) To make all necessary rules and regulations, not inconsistent with the laws of the state, for its government and for the government of the employees of the board;

(6) To determine and fix rules of eligibility of persons to receive retirement benefits;

(7) To make refunds and repayments to persons who may be entitled to receive them; and

(8) To keep all records of its meetings.

(b) The board shall also have all powers necessary for the purpose of administering this chapter.

(c) (1) Subject to the terms and limitations of this subsection, the board is authorized to adopt from time to time a method or methods of providing for increases in the maximum monthly retirement benefit payable under Article 5 of this chapter for persons theretofore or thereafter retiring under this chapter. Such method shall be based upon:

(A) The recommendation of the actuary of the board;

(B) The maintenance of the actuarial soundness of the fund in accordance with the standards provided in Code Section 47-20-10 or such higher standards as may be adopted by the board; and

(C) Such other factors as the board deems relevant.

Any such increase may be uniform or may vary in accordance with the time of retirement, length of service, age, nature of the retirement, or such other factors as the board shall determine. No benefit increase shall be awarded under this paragraph greater than 1.5 percent in any six-month period.

(2) No member shall receive a benefit increase under paragraph (1) of this subsection in any year in which he or she realizes a benefit increase by operation of Code Section 47-25-81.



§ 47-25-23. Control of funds; investments

(a) The board shall have control of all funds provided for in this chapter and all funds shall be received and disbursed from a special account to the credit of the board. The expenses of administering this fund and the benefits provided for in this chapter shall be paid from such funds. The board shall have authority to expend the funds in accordance with this chapter.

(b) The board shall have full power to invest and reinvest such funds, subject to all the terms, conditions, limitations, and restrictions imposed by Article 7 of Chapter 20 of this title, the "Public Retirement Systems Investment Authority Law." Subject to such terms, conditions, limitations, and restrictions, the board shall have full power to hold, purchase, sell, assign, transfer, and dispose of any of the securities and investments in which any of the funds are invested, including the proceeds of any investments and any money belonging to the fund.

(c) The board is authorized to employ agents, including, but not limited to, banks or trust departments thereof, and to contract with such agents for their services as investment advisers and counselors, making recommendations for investments and making investments if the board so authorizes.



§ 47-25-24. Gifts, grants, and bequests

The board may take, by gift, grant, or bequest, any money, real or personal property, or any other thing of value and may hold or invest it for the use and purposes of the fund in accordance with this chapter.



§ 47-25-25. Permanent records

The board shall keep permanent records of all persons who qualify to participate in the benefits of this chapter, an accurate record of all payments and disbursements, and a detailed record of all the acts and doings of the board.



§ 47-25-26. Annual audit of board activity

The state auditor is authorized and directed to make an annual audit of the acts and doings of the board and to make a complete report of the same to the General Assembly in such detail as he or she may see fit. The state auditor shall also have the right to audit the affairs of the board and any of its employees at any time that he or she may see fit or at any time that he or she may be requested to do so by the board or by the Governor.






Article 3 - Membership

§ 47-25-40. Qualifications

Before any person shall be eligible to participate in the fund, he or she must be serving as a duly qualified and commissioned chief magistrate of a county of the State of Georgia or as the secretary-treasurer. Any qualified person who desires to participate in the fund shall make application to the board for membership in the fund on a form to be furnished by the board for that purpose, giving such information, together with verification and proof thereof, as may be required by the board. Such application shall be made not later than July 1, 2007, or within six months after becoming eligible for membership, whichever is later.



§ 47-25-41. Member dues

Each member shall pay into the fund as dues a sum equal to 3.42 percent of the member's maximum average final monthly compensation established by subsection (a) of Code Section 47-25-81 per month. Each month's dues shall be paid not later than the tenth day of that month.



§ 47-25-42. Calculation of dues and benefits for certain members

No compensation used to calculate a retirement benefit under the Judges of the Probate Courts Retirement Fund of Georgia shall be used to calculate member dues or retirement benefits under this chapter.






Article 4 - Fees

§ 47-25-60. Collection of fees; accurate records

(a) In addition to all other legal costs, the sum of $3.00 shall be charged and collected in each civil matter or proceeding filed in the magistrate courts.

(b) The clerks of the magistrate courts shall collect the fees provided for in subsection (a) of this Code section and the fees so collected shall be remitted to the board on a quarterly basis or at such time as the board may provide. It shall be the duty of the clerks to keep accurate records of the amounts due the board under this Code section and such records may be audited by the board at any time. The sums remitted to the board under this Code section shall be used for the purposes provided in this chapter.






Article 5 - Benefits

§ 47-25-80. Requirements for receiving benefits

In order for a member to be eligible to receive retirement benefits under this chapter, he or she must have:

(1) Served as a regularly qualified and commissioned chief magistrate or as the secretary-treasurer for at least eight years;

(2) Fully complied with this chapter;

(3) Terminated his or her official capacity as a chief magistrate or as the secretary-treasurer;

(4) Attained the age of 60 years;

(5) Filed with the board his or her application for such retirement, on a form to be furnished by the board, within a period of 90 days, or as soon thereafter as possible, after reaching the age of 60 years or after termination of his or her official capacity as a chief magistrate or as the secretary-treasurer, whichever may occur last in point of time; and

(6) Had his or her application for retirement approved by the board.



§ 47-25-81. Amount of benefit

(a) Any member who is approved for retirement benefits as provided in Code Section 47-25-80 shall be paid a monthly sum equal to 4 percent of his or her average final monthly compensation for each year served by the member up to, but not exceeding, a total of 20 years; provided, however, that the final annual compensation used for calculating a benefit under this Code section shall not exceed $42,781.22 or the amount fixed in the following schedule according to county population, whichever amount is higher:

Population Maximum Average Final

Monthly Expenses

---------- --------------

500,000 or more $ 7,247.87

400,000 -- 6,975.70

499,999

300,000 -- 6,703.53

399,999

250,000 -- 6,072.65

299,999

200,000 -- 5,594.17

249,999

150,000 -- 5,132.49

199,999

100,000 -- 4,797.70

149,999

75,000 -- 4,490.76

99,999

50,000 -- 4,183.47

74,999

39,000 -- 3,732.53

49,999

29,000 -- 3,512.80

38,999

20,000 -- 3,293.34

28,999

11,890 -- 3,073.88

19,999

6,000 -- 11,889 2,713.53

0 -- 5,999 1,975.98

(b) The board of commissioners is authorized to adopt from time to time a method or methods of providing for increases in the maximum final monthly compensation used for calculating a benefit as provided in this Code section. Such method or methods shall be based upon:

(1) The recommendation of the actuary of the board of commissioners;

(2) The maintenance of the actuarial soundness of the fund in accordance with the standards provided in Code Section 47-20-10 or such higher standards as may be adopted by the board; and

(3) Such other factors as the board deems relevant; provided, however, that any such increase shall be uniform and shall apply equally to all members of this retirement system.

No time for which dues have not been paid in accordance with Code Section 47-25-41 shall be considered in determining the number of years of service.



§ 47-25-82. Benefits for surviving spouse

(a) As used in this Code section, the term "surviving spouse" means the person who was married to a member on the date of the member's death.

(b) Upon the death of any member who is then receiving retirement benefits and upon the surviving spouse of such member attaining 60 years of age, said spouse shall be paid spouse's benefits which shall be equal to 50 percent of the retirement benefits then being paid to such member. Such benefits shall be paid for the remainder of the life of such surviving spouse.

(c) Upon the death of any member prior to retirement, the surviving spouse of such member may elect:

(1) To withdraw the dues paid into the retirement fund by the deceased member plus interest at the rate specified by law, in which case the spouse shall be deemed to have waived any right to any benefits; or

(2) To leave such dues in the retirement fund and to receive spouse's benefits which shall be payable beginning:

(A) On the date of the member's death, if such member is 60 years of age or older; or

(B) On the date on which the surviving spouse of the deceased member reaches 60 years of age,

whichever event occurs last, and which shall be equal to 50 percent of the retirement benefits which the deceased member was drawing at the time of death or, in the case of a member who dies prior to his or her sixtieth birthday, which such deceased member would have been entitled to receive upon reaching 60 years of age had he or she lived and ceased service as a chief magistrate or the secretary-treasurer on the date of his or her death.

(d) A member who is unmarried at the time of such election may designate a survivor at the time of making such election. If a member is married at the time of such election, the member may elect a designated survivor other than his or her spouse under this subsection only with the written agreement of the spouse. In any event, the designated survivor shall be a person with whom the member has a familial relationship through blood, marriage, or adoption. The designated survivor designated pursuant to this subsection shall be entitled to a survivor's benefit which is the actuarial equivalent to a surviving spouse's benefit as provided in subsection (b) of this Code section.



§ 47-25-83. Refund of dues

(a) Any member, after ceasing to serve as a chief magistrate or as the secretary-treasurer and after waiving any right to retirement benefits in writing on a form to be provided by the board, may apply for and be refunded all dues paid, together with 5 percent simple interest per annum from the end of the calendar year in which paid to the end of the calendar year next preceding the application for the refund.

(b) Although retirement pay shall be based on Code Section 47-25-81 and nothing in this Code section shall be construed to alter same, at the effective date of retirement, simple interest at a rate of 5 percent per annum shall be computed on all dues paid from the end of the calendar year in which paid to the end of the calendar year immediately preceding the date of retirement and shall be added to the total dues paid. After all retirement benefits coming due under Code Section 47-25-81 have been paid and if the total thereof shall not be equal to or exceed the above total of dues and interest, then the balance of such principal and interest shall be paid to the estate of the deceased member.

(c) Upon application by the estate of any member who dies prior to retirement and who does not have a surviving spouse who is eligible for benefits under Code Section 47-25-82, all dues paid by such deceased member, together with 5 percent simple interest per annum from the end of the calendar year in which paid to the end of the calendar year next preceding the application for the refund, shall be paid to the estate of the deceased member.

(d) No dues may be refunded except in strict compliance with this Code section.



§ 47-25-84. Total and permanent disability

Notwithstanding any other provisions of this chapter to the contrary, a member may retire after completing four years of creditable service if he or she becomes totally and permanently disabled after commencing service as a chief magistrate or as the secretary-treasurer. Any such member shall be entitled to receive retirement benefits in the amount that he or she would receive if his or her retirement were effective at the time he or she became disabled. All questions relating to the degree and nature of the total and permanent disability suffered by the member shall be determined by the board.



§ 47-25-85. Members not prevented from belonging to another retirement system

Nothing contained in this chapter shall be construed so as to prevent any person who is a member of the fund from belonging to any other retirement, annuity, or benefit system.



§ 47-25-86. Suspension of benefits if retired member becomes employed as full-time or part-time magistrate

(a) If a retired member becomes employed as a full-time or part-time magistrate or chief magistrate, his or her retirement benefits shall be suspended during the period of time he or she holds such position, and upon cessation of such service, his or her prior retirement allowance shall be resumed.

(b) If a retired member becomes employed as a chief magistrate, he or she may elect again to become a contributing member of the retirement system and be governed by the retirement provisions of this chapter.






Article 6 - Miscellaneous Provisions

§ 47-25-100. Insufficient funds from which to pay benefits

If the board determines that the funds derived from the sources provided for in this chapter are not actuarially sufficient at any time to enable the board to pay in full each person determined to be entitled to the benefits provided for, plus all contingent and other liabilities, then a prorated percentage of such payments shall be made to each person entitled thereto until the funds shall be replenished actuarially sufficient to enable the board to resume such payments in accordance with the terms of this chapter. In no event shall the board or any member thereof be liable to any person for any deficiency in payments made under this Code section.



§ 47-25-101. Exemption of funds from attachment, garnishment, or judgment; assignability

None of the funds provided for in this chapter shall be subject to attachment, garnishment, or judgment rendered against the person entitled to receive the same. Such funds shall not be assignable.












Title 48 - Revenue and Taxation

Chapter 1 - General Provisions

§ 48-1-1. Short title

This title shall be known and may be cited as the "Georgia Public Revenue Code."



§ 48-1-2. Definitions

As used in this title, the term:

(1) "Agency" means any department, commission, institution, office, or officer of this state.

(2) "Aircraft" means any contrivance used or designed for navigation or flight through the air.

(3) "Airline company" means any person who undertakes, directly or indirectly, to engage in the scheduled transportation by aircraft of persons or property for hire in intrastate, interstate, or international transportation.

(4) "Commissioner" means the state revenue commissioner.

(5) "Contraband article" means:

(A) Any unauthorized, false, forged, altered, or counterfeit revenue stamp or marking, prima facie evidencing the payment of any tax imposed by the revenue laws of this state;

(B) Any article, plate, die, stamp, machine, apparatus, paraphernalia, or other device or material designed for use, intended to be used, or used in the making of any unauthorized, false, forged, altered, or counterfeit revenue stamp or marking described in subparagraph (A) of this paragraph; or

(C) Any article or property to which any unauthorized, false, forged, altered, or counterfeit revenue stamp or marking prima facie evidencing the payment of any tax imposed by the revenue laws of this state is attached or affixed.

(6) "Department" means the Department of Revenue.

(7) "Deputy commissioner" means the deputy revenue commissioner.

(8) "Domestic," when applied to any corporation or association (including, but not limited to, a partnership), means created, organized, or domiciled in this state.

(9) "Fiduciary" means a guardian, trustee, executor, administrator, receiver, conservator, or any person, whether individual or corporate, acting in any fiduciary capacity for any person.

(10) Reserved.

(11) "Foreign," when applied to any corporation or association (including, but not limited to, a partnership), means created or organized outside this state.

(12) "Individual" means a natural person.

(13) "Intangible personal property" means the capital stock of all corporations; money, notes, bonds, accounts, or other credits, secured or unsecured; patent rights, copyrights, franchises, and any other classes and kinds of property defined by law as intangible personal property.

(14) "Internal Revenue Code" or "Internal Revenue Code of 1986" means for taxable years beginning on or after January 1, 2015, the provisions of the United States Internal Revenue Code of 1986, as amended, provided for in federal law enacted on or before January 1, 2016, except that Section 85(c), Section 108(i), Section 163(e)(5)(F), Section 164(a)(6), Section 164(b)(6), Section 168(b)(3)(I), Section 168(e)(3)(B)(vii), Section 168(e)(3)(E)(ix), Section 168(e)(8), Section 168(k) (but not excepting Section 168(k)(2)(A)(i), Section 168(k)(2)(D)(i), and Section 168(k)(2)(E)), Section 168(m), Section 168(n), Section 172(b)(1)(H), Section 172(b)(1)(J), Section 172(j), Section 179(f), Section 199, Section 810(b)(4), Section 1400L, Section 1400N(d)(1), Section 1400N(f), Section 1400N(j), Section 1400N(k), and Section 1400N(o) of the Internal Revenue Code of 1986, as amended, shall be treated as if they were not in effect, and except that Section 168(e)(7), Section 172(b)(1)(F), Section 172(i)(1), and Section 1221 of the Internal Revenue Code of 1986, as amended, shall be treated as they were in effect before the 2008 enactment of federal Public Law 110-343, and except that Section 163(i)(1) of the Internal Revenue Code of 1986, as amended, shall be treated as it was in effect before the 2009 enactment of federal Public Law 111-5, and except that Section 13(e)(4) of 2009 federal Public Law 111-92 shall be treated as if it was not in effect, and except that the limitations provided in Section 179(b)(1) shall be $250,000.00 for tax years beginning in 2010, shall be $250,000.00 for tax years beginning in 2011, shall be $250,000.00 for tax years beginning in 2012, shall be $250,000.00 for tax years beginning in 2013, and shall be $500,000.00 for tax years beginning in 2014, and except that the limitations provided in Section 179(b)(2) shall be $800,000.00 for tax years beginning in 2010, shall be $800,000.00 for tax years beginning in 2011, shall be $800,000.00 for tax years beginning in 2012, shall be $800,000.00 for tax years beginning in 2013, and shall be $2 million for tax years beginning in 2014, and provided that Section 1106 of federal Public Law 112-95 as amended by federal Public Law 113-243 shall be treated as if it is in effect, except the phrase "Code Section 48-2-35 (or, if later, November 15, 2015)" shall be substituted for the phrase "section 6511(a) of such Code (or, if later, April 15, 2015)," and notwithstanding any other provision in this title, no interest shall be refunded with respect to any claim for refund filed pursuant to Section 1106 of federal Public Law 112-95. In the event a reference is made in this title to the Internal Revenue Code or the Internal Revenue Code of 1954 as it existed on a specific date prior to January 1, 2016, the term means the provisions of the Internal Revenue Code or the Internal Revenue Code of 1954 as it existed on the prior date. Unless otherwise provided in this title, any term used in this title shall have the same meaning as when used in a comparable provision or context in the Internal Revenue Code of 1986, as amended. For taxable years beginning on or after January 1, 2015, provisions of the Internal Revenue Code of 1986, as amended, which were as of January 1, 2016, enacted into law but not yet effective shall become effective for purposes of Georgia taxation on the same dates upon which they become effective for federal tax purposes.

(14.1) "Internal Revenue Code" or "Internal Revenue Code of 1986" means for taxable years beginning after December 31, 2005, but before January 1, 2007, the provisions of the United States Internal Revenue Code of 1986, as amended, provided for in federal law enacted on or before January 1, 2006, except that Section 168(k) (but not excepting Section 168(k)(2)(A)(i), Section 168(k)(2)(D)(i), and Section 168(k)(2)(E)), Section 199, Section 1400L, Section 1400N(d)(1), Section 1400N(j), and Section 1400N(k) of the Internal Revenue Code of 1986, as amended, shall be treated as if they were not in effect, and except that the following provisions shall be as amended by the federal Tax Relief and Health Care Act of 2006 (Pub. L. No. 109-432) as such federal act existed on December 20, 2006, and effective for purposes of Georgia taxation on the same dates upon which they became effective for federal tax purposes pursuant to said federal act: Sections 38, 41, 45A, 45N, 51, 51A, 61, 62, 106, 121, 143, 164, 168 (except 168(k) but not excepting 168(k)(2)(A)(i), 168 (k)(2)(D)(i), and 168(k)(2)(E)), 170, 179E, 198, 220, 222, 223, 263, 280C, 312, 355, 613A, 954, 1043, 1221, 1245, 1355, 1397E, 1400A, 1400B, 7623, and 7872. For such taxable years, provisions of the Internal Revenue Code of 1986, as amended, which were as of January 1, 2006, enacted into law but not yet effective shall be effective for purposes of Georgia taxation on the same dates upon which they become effective for federal tax purposes. The provisions of this paragraph shall supersede and control over any provision of paragraph (14) of this Code section to the contrary.

(14.2) "Internal Revenue Code" or "Internal Revenue Code of 1986" means for taxable years beginning after December 31, 2006, but before January 1, 2008, the provisions of the United States Internal Revenue Code of 1986, as amended, provided for in federal law enacted on or before January 1, 2008, except that Section 168(k) (but not excepting Section 168(k)(2)(A)(i), Section 168(k)(2)(D)(i), and Section 168(k)(2)(E)), Section 199, Section 1400L, Section 1400N(d)(1), Section 1400N(j), and Section 1400N(k) of the Internal Revenue Code of 1986, as amended, shall be treated as if they were not in effect. For such taxable years, provisions of the Internal Revenue Code of 1986, as amended, which were as of January 1, 2008, enacted into law but not yet effective shall be effective for purposes of Georgia taxation on the same dates upon which they become effective for federal tax purposes. The provisions of this paragraph shall supersede and control over any provision of paragraph (14) of this Code section to the contrary.

(14.3) "Internal Revenue Code" or "Internal Revenue Code of 1986" means for taxable years beginning after December 31, 2007, but before January 1, 2009, the provisions of the United States Internal Revenue Code of 1986, as amended, provided for in federal law enacted on or before January 1, 2009, except that Section 168(b)(3)(I), Section 168(e)(3)(B)(vii), Section 168(e)(3)(E)(ix), Section 168(e)(8), Section 168(k) (but not excepting Section 168(k)(2)(A)(i), Section 168(k)(2)(D)(i), and Section 168(k)(2)(E)), Section 168(m), Section 168(n), Section 172(b)(1)(F), Section 172(b)(1)(J), Section 172(j), Section 199, Section 1400L, Section 1400N(d)(1), Section 1400N(f), Section 1400N(j), Section 1400N(k), and Section 1400N(o) of the Internal Revenue Code of 1986, as amended, shall be treated as if they were not in effect, and except that Section 168(e)(7), Section 172(i)(1), and Section 1221 of the Internal Revenue Code of 1986, as amended, shall be treated as they were in effect before the 2008 enactment of federal Public Law 110-343. For such taxable years, provisions of the Internal Revenue Code of 1986, as amended, which were as of January 1, 2009, enacted into law but not yet effective shall be effective for purposes of Georgia taxation on the same dates upon which they become effective for federal tax purposes. The provisions of this paragraph shall supersede and control over any provision of paragraph (14) of this Code section to the contrary.

(15) "Internal Revenue Service" or "IRS" means the Internal Revenue Service of the United States Department of the Treasury.

(16) "Member of the armed forces" means commissioned officers and personnel below the grade of commissioned officers in all regular and reserve components of the uniformed services subject to the jurisdiction of the United States Department of Defense. The term also includes the Coast Guard, but it does not include civilian employees of the armed forces.

(17) "Municipality" means an incorporated municipality in this state.

(18) "Person" means any individual, firm, partnership, cooperative, nonprofit membership corporation, joint venture, association, company, corporation, agency, syndicate, estate, trust, business trust, receiver, fiduciary, or other group or combination acting as a unit, body politic, or political subdivision, whether public, private, or quasi-public.

(19) "Personal property" means all tangible personal property and all intangible personal property, as the terms are defined in this Code section.

(20) "Personal representative" means the duly qualified and acting personal representative of the estate of a decedent or, if there is no duly qualified and acting representative, the person in possession of any property of the decedent.

(21) "Public utility" means all railroad companies, street and suburban railroads, or sleeping car companies; persons or companies operating railroads, street railroads, suburban railroads, or sleeping cars in this state; all express companies including railroad companies doing express, telephone, or telegraph business (except small telephone companies or persons operating a telephone business, the value of whose capital stock or property is less than $5,000.00); all gas, electric light, electric power, hydroelectric power, steam heat, refrigerated air, dockage or cranage, canal, toll road, toll bridge, railroad equipment, and navigation companies; and any person or persons operating a gas, electric light, electric power, hydroelectric power, steam heat, refrigerated air, dockage or cranage, canal, toll road, toll bridge, railroad equipment, or navigation business, through their president, general manager, owner, or agent having control of the company's offices in this state.

(22) "Tangible personal property" means personal property which may be seen, weighed, measured, felt, or touched or which is in any other manner perceptible to the senses. The term "tangible personal property" shall not include intangible personal property. This paragraph shall not apply to Chapter 8 of this title relating to sales and use taxation.

(23) "Tax collector" means a county tax collector.

(24) "Tax commissioner" means a county tax commissioner.

(25) "Taxpayer" means any person required by law to file a return or to pay taxes.

(26) "Tax receiver" means a county tax receiver.



§ 48-1-3. Forms and filings prior to January 1, 1980

Every form of tax document or other tax-related filing lawfully in use immediately prior to January 1, 1980, may continue to be so used and to be effective until the commissioner otherwise prescribes in accordance with this title.



§ 48-1-4. Unlawful exercise by unauthorized person of duties or functions of representative of commissioner or department; penalty

(a) It shall be unlawful for any unauthorized person to exercise, attempt to exercise, or hold himself out to anyone as exercising the duties or functions of an auditor, agent, or other representative of the commissioner, the department, or any official, unit, or division of the department in any manner or for any purpose.

(b) Any person who violates subsection (a) of this Code section shall be guilty of a misdemeanor.



§ 48-1-5. Unlawful conversion of funds collected for benefit of state; penalty

(a) It shall be unlawful for any person knowingly and willfully to convert funds collected for the benefit of the state pursuant to this title to his own use or to any other person's use with the intention of depriving the state of the funds.

(b) Any person who violates subsection (a) of this Code section shall be guilty of theft by conversion and shall be punished as provided for in Code Section 16-8-12.



§ 48-1-6. Unlawful filing of false documents; omissions; tax evasion; penalty

(a) It shall be unlawful for any person, willfully and with intent to defraud the state, to:

(1) File any return, report, protest, or claim for refund containing any false or fraudulent statement known by the person to be false;

(2) Omit knowingly and intentionally any fact, circumstance, condition, or thing in any written document, the omission of which constitutes a material misstatement or misrepresentation of fact; or

(3) By any trick, device, scheme, or plan, evade or attempt to evade any tax, license, penalty, interest, or other amount due the state.

(b) Any person who violates subsection (a) of this Code section shall be guilty of a misdemeanor.



§ 48-1-7. Fraudulent use of exemption certificate to evade taxes; penalty

(a) It shall be unlawful for any person to attempt to evade the taxes imposed by this title by virtue of a certificate of exemption obtained through fraud or by using a certificate of exemption to which he is not entitled.

(b) Any person who violates subsection (a) of this Code section shall be guilty of a misdemeanor.



§ 48-1-8. Computer software

(a) As used in this Code section, the term "computer software" means any program or routine, or any set of one or more programs or routines, which are used or intended for use to cause one or more computers or pieces of computer related peripheral equipment, or any combination thereof, to perform a task or set of tasks. Without limiting the generality of the foregoing, the term "computer software" shall include operating and application programs and all related documentation.

(b) Except as otherwise provided in subsection (c) of this Code section, for the purposes of Chapters 5 and 6 of this title, computer software shall constitute personal property only to the extent of the value of the unmounted or uninstalled medium on or in which it is stored or transmitted.

(c) Nothing herein shall be deemed to affect the taxation under Chapter 5 or Chapter 8 of this title of copies of computer software held as inventory in a tangible medium ready for sale at retail by one who is a dealer with respect to such property and the sale of which is subject to sales and use taxation.



§ 48-1-9. Taxpayer Bill of Rights

(a) This Code section shall be known and may be cited as the "Taxpayer Bill of Rights."

(b) The commissioner shall, as soon as practicable, but not later than January 1, 1994, prepare a statement which sets forth in simple and nontechnical terms:

(1) The rights of a taxpayer and the obligations of the commissioner during any tax audit or examination;

(2) The procedure by which a taxpayer may appeal any adverse decision of the commissioner, including administrative and judicial appeals;

(3) The procedures for prosecuting refund claims and for filing of taxpayer complaints; and

(4) The procedures which the commissioner may use in enforcing the state's revenue laws, including the filing and enforcement of liens.

(c) The statement shall also inform the taxpayer that the taxpayer shall receive:

(1) Fair and courteous treatment in all dealings with the department;

(2) Prompt and accurate responses to all questions and requests for tax assistance; and

(3) A fair and timely hearing on a dispute of any tax liability as provided for by law.

(d) The statement prepared in accordance with this Code section shall be distributed by the commissioner to a taxpayer:

(1) Upon request by the taxpayer;

(2) When a proposed assessment of any state tax is made against the taxpayer or when the taxpayer is contacted by the department for an examination of the taxpayer's records, whichever is earlier; or

(3) When the commissioner deems it appropriate.

(e) The commissioner shall take such action as deemed necessary to ensure that distribution to a taxpayer does not result in multiple statements being sent to any one taxpayer.



§ 48-1-10. Economic incentives to users of raw forest products

(a) As used in this Code section, the term:

(1) "Economic incentive" means any direct price subsidy made available by the state directly to support the purchase of raw forestry products. Such term shall not mean any such benefit available under statutorily provided programs.

(2) "Raw forest product" means any raw material harvested or recovered from forest wood or wood waste at its initial conversion.

(b) It is the intent of the General Assembly that any economic incentive granted on or after July 1, 2010, to any person, company, partnership, or other entity engaged in the commercial use of raw forest products shall be extended equitably to all users of raw forest products in this state so as to establish and maintain parity within that segment of the economy.






Chapter 2 - State Administrative Organization, Administration, and Enforcement

Article 1 - State Administrative Organization

§ 48-2-1. Department of Revenue

The Department of Revenue is created and shall be under the direction of the state revenue commissioner. Except as otherwise expressly provided for by law, the department shall administer and enforce the revenue laws of this state and such other laws as may be specifically assigned by law to the department or to the commissioner. The official and legal office of the department and of the commissioner shall be in Fulton County.



§ 48-2-2. Office of state revenue commissioner

(a) The office of state revenue commissioner is created.

(b) The commissioner shall be appointed by the Governor with the consent of the Senate and shall serve at the pleasure of the Governor.

(c) Beginning July 1, 1999, the commissioner shall receive an annual salary to be set by the Governor, payable monthly or semimonthly, which shall be his or her total compensation for services as commissioner. The commissioner shall not be entitled to receive a contingent expense allowance, except that the commissioner shall be reimbursed for all actual and necessary expenses incurred by him or her in carrying out his or her official duties.

(d) The commissioner shall be required to take and subscribe before the Governor an oath to discharge faithfully and impartially the duties of such office, which oath shall be in addition to the oath required of all civil officers.

(e) The commissioner shall be personally liable to the state for any losses occasioned to it by his or her own intentional acts of misconduct. To indemnify the state for any such losses, the commissioner, upon beginning his or her duties, shall execute and file with the Governor an official surety bond approved as to form and sufficiency by the Attorney General in the amount of $100,000.00. The premium on the commissioner's bond shall be paid as an expense of the department.



§ 48-2-3. Eligibility for office of commissioner

Reserved. Repealed by Ga. L. 1983, p. 526, § 1, effective March 15, 1983.



§ 48-2-4. Eligibility for elective office

(a) No person serving as commissioner shall be eligible during his term of service and for a period of 12 months after the expiration or termination of his term of service to be a candidate in any primary, special, or general election for any state or federal elective office or to hold any such office.

(b) Subsection (a) of this Code section shall not be construed to prevent any commissioner or former commissioner from being appointed to any elective office, to disqualify him from being a candidate in any election to succeed himself in any such office to which he has been appointed, or to disqualify him from holding any such office in the event he is elected to and otherwise qualifies for the office.



§ 48-2-5. Office of deputy state revenue commissioner

(a) There is created the office of deputy state revenue commissioner, who shall exercise the authority of the commissioner in matters specified by law and in any other such matters as the commissioner may delegate to him or her in writing. The actions of the deputy commissioner, within the scope of his or her authority, shall have the same force and effect as the actions of the commissioner.

(b) The deputy commissioner shall be appointed by the commissioner. He or she shall hold office at the pleasure of the commissioner and shall not be subject to the state system of personnel administration provided by Chapter 20 of Title 45. The deputy commissioner shall take the oath of office of the commissioner as provided in subsection (d) of Code Section 48-2-2.

(c) The deputy commissioner shall receive a salary as determined by the commissioner, subject to the approval of the Office of Planning and Budget and paid from funds appropriated by the department. The deputy commissioner's salary shall in no event exceed the salary of the commissioner.

(d) The deputy commissioner shall execute and file an official surety bond approved as to form and sufficiency by the Attorney General in the same amount as required for the commissioner by subsection (e) of Code Section 48-2-2. The premium on the bond shall be paid as an expense of the department.

(e) The deputy commissioner shall have the authority of the commissioner to:

(1) Issue licenses;

(2) Make proposed and final assessments;

(3) Deny protests and claims for refund;

(4) Issue summons of garnishment;

(5) Enter into agreements extending statutory periods of limitation;

(6) Issue, amend, and cancel tax executions; and

(7) Execute all documents and papers necessary for the performance of his or her or the commissioner's duties or for the exercise of his or her authority or the authority of the commissioner which has been delegated to him or her in writing.



§ 48-2-6. Departmental organization; employees; compensation; collection of delinquent taxes by contractors

(a) The commissioner shall establish by executive order such units within the department as he or she deems proper for its administration and shall designate persons to be directors and assistant directors of such units to exercise such authority as he or she may delegate to them in writing.

(b) The commissioner shall have the authority to employ as many persons as he or she deems necessary for the administration of the department and for the discharge of the duties of his or her office. He or she shall issue all necessary directions, instructions, orders, and rules applicable to such persons. He or she shall have authority, as he or she deems proper, to employ, assign, compensate, and discharge employees of the department within the limitations of the department's appropriation, the requirements of the state system of personnel administration, including the rules and regulations of the State Personnel Board, and the restrictions set forth by law.

(c) All employees of the department shall be compensated upon a fixed salary basis and no person shall be compensated for services to the department on a commission or contingent fee basis.

(d) Neither the commissioner nor any officer or employee of the department shall be given or receive any fee, compensation, loan, gift, or other thing of value in addition to the compensation and expense allowance provided by law for any service or pretended service either rendered or to be rendered as commissioner or as an officer or employee of the department.

(e) The commissioner is authorized to provide for the collection of delinquent taxes, including penalties and interest, by contractors. Any such contractors must be approved by the commissioner. No employee of the department shall be approved as a contractor under this subsection. Such contractors shall be compensated only on a commission or contingent fee basis.



§ 48-2-6.1. Disclosure of return information; purpose; confidentiality

(a) As used in this Code section, the term "return information" means any information secured by the commissioner incident to the administration of any tax.

(b) Notwithstanding any other provision of law, the commissioner shall be permitted to disclose any return information to such other persons as may be authorized by law to collect delinquent tax liabilities on behalf of the state to the extent such information is reasonably needed to effect such collections. Such information shall retain its privileged and confidential nature in the hands of such other persons to the same extent and under the same conditions as that information is privileged and confidential in the hands of the commissioner. Any such other person shall be subject to the same civil and criminal penalties as those provided for divulgence of information by employees of the department.



§ 48-2-7. Duties and powers of commissioner

(a) The commissioner shall:

(1) Direct the affairs of the department in the administration and enforcement of all laws enacted for the purpose of raising revenues for this state by taxation or otherwise;

(2) Supervise all tax administration throughout the state, subject to the sovereign rights of the counties to regulate their own affairs;

(3) Assist local tax officials in every feasible manner when so requested by the local tax officials;

(4) Make studies of taxation in this state and elsewhere with a view to improvement of administration and legislation affecting the people of this state. In this connection, he may assemble and publish in print or electronically such statistics and reports as he may deem advisable within the limitations of his appropriation; and

(5) Submit to the Governor and to each regular session of the General Assembly an annual report of the conduct of his or her office. The commissioner shall not be required to distribute copies of the annual report to the members of the General Assembly but shall notify the members of the availability of the annual report in the manner which he or she deems to be most effective and efficient. As the chief revenue official of the state, he or she shall advise the Governor and the General Assembly on all matters relating to revenue.

(b) The commissioner shall annually prepare and publish in print or electronically statistics reasonably available with respect to the operations of Chapter 7 of this title, including classification of taxpayers and of income; the amounts allowed as deductions, exemptions, and credits; and any other facts deemed pertinent and valuable.

(c) The provisions of this Code section enumerating the duties of the commissioner shall not be construed to exclude other duties assigned to the commissioner by law.

(d) No provision of this chapter shall be construed to give the commissioner any power to:

(1) Make assessments for ad valorem taxation or to collect such assessments from any taxpayer, except as specifically provided by law; or

(2) Examine the books, records, inventories, or business of any taxpayer for any purpose other than determining liability for taxes collected directly by the commissioner, except as otherwise specifically provided by law.



§ 48-2-8. Judicial and investigative powers of commissioner

(a) In the performance of his duties and in relation to any investigation or inquiry which the commissioner is authorized to conduct, the commissioner or any agent designated by him in writing may:

(1) Administer oaths and take affidavits;

(2) Conduct hearings;

(3) Examine witnesses under oath; and

(4) Subpoena the attendance of witnesses and require the production of books, papers, records, and documents and, subject to the rights of the taxpayer as to rights of privacy guaranteed to the taxpayer by the Constitution and laws of this state, may examine such items and the books, records, inventories, or business of any taxpayer or of any fiduciary, bailee, or other person having knowledge of the tax liability of any taxpayer or knowledge pertinent to the investigation or inquiry. The subpoena may be served by the commissioner or the commissioner's authorized representative to such person at the person's last known address by registered or certified mail or statutory overnight delivery, return receipt requested. If such person refuses to accept service of a subpoena by registered or certified mail or statutory overnight delivery, the subpoena shall be served by the commissioner or the commissioner's authorized representative under any other method of lawful service, and the person shall be personally liable to the commissioner for a sum equal to the actual costs incurred to serve the subpoena. This liability shall be paid upon notice and demand by the commissioner or the commissioner's delegate and shall be assessed and collected in the same manner as other taxes administered by the commissioner.

(b) The powers conferred pursuant to subsection (a) of this Code section shall be exercised with due regard to the rights of the citizen and, when invoked, subject to the approval of the superior courts of this state.

(c) The commissioner, pursuant to his duties in relation to the collection of state ad valorem taxes, shall investigate settlements by tax collectors or tax commissioners and take appropriate action to collect any revenue due the state which has not been collected or, having been collected, has not been paid to the commissioner. No official or person may employ or commission any person to collect any of such taxes on a commission basis.



§ 48-2-9. Powers of commissioner in tax proceedings; assistance by Attorney General

The commissioner is authorized and empowered, subject to the law provided in such cases, to act in the name and in behalf of this state to institute any action or judicial proceeding to collect delinquent state taxes, to cause property not listed to be assessed, to cause by mandamus the performance of any act required by law pursuant to the administration of any state revenue, or to collect any claim or obligation of any person including any public official which may be due the state. The commissioner is authorized to act as relator in any and all such actions or judicial proceedings. The Attorney General shall provide legal advice and assistance as may be necessary to enable the commissioner to perform the duties required by this Code section.



§ 48-2-10. Collection of certain local taxes by commissioner

The commissioner is authorized to negotiate and contract with the governing authority of any county or municipality for the purpose of arranging for the collection by the commissioner of any tax levied by the county or municipality when the tax is also levied and collected by the commissioner for the state. The agreement shall include a fee to be paid by the county or municipality to the commissioner in an amount which covers fully the cost of collection of the local portion of the tax by the commissioner. The commissioner shall transmit to the county or municipality all taxes so collected on behalf of the county or municipality on or before the date specified in the agreement, less the collection fee agreed upon.



§ 48-2-11. Delegation of certain duties

(a) When license fees are incidentally collected in connection with regulatory activities of some agency or department of the state government other than the Department of Revenue and such fees could be collected more economically by the regulatory agency or department than by the Department of Revenue, the commissioner may delegate by executive order approved by the Governor the collection of the license fees to the state official responsible for administering the regulatory activities.

(b) No delegation pursuant to subsection (a) of this Code section shall extend beyond the term of office of the commissioner or of the officer to whom the collection of fees is delegated by the commissioner.

(c) Except as otherwise expressly provided by law, no other department of the state government may employ any person or persons to collect any fees, licenses, or taxes or to inspect for the purpose of collecting such fees, licenses, or taxes, except when the authority to collect the licenses, fees, or taxes has been expressly delegated to the other department by the commissioner under the terms of this Code section.

(d) In any case in which the collection of any tax or license fee is delegated as provided in this Code section, the commissioner is charged with the duty of retaining supervisory authority over such activity. In any case in which the commissioner finds that a delegation should be revoked, modified, or transferred to another department or other departments, the commissioner, by executive order approved by the Governor, may make the revocation, modification, or transfer.

(e) This chapter shall not in any way affect the collection and administration activities of those regulatory, professional, or vocational bodies or boards operated under the division director of the professional licensing boards division appointed by the Secretary of State under Code Section 43-1-2 as provided by law or of those other regulatory bodies where a major portion of the license fees is collected by mail.



§ 48-2-12. Rules and regulations; forms

(a) The commissioner shall have the power to make and publish in print or electronically reasonable rules and regulations not inconsistent with this title or other laws or with the Constitution of this state or of the United States for the enforcement of this title and the collection of revenues under this title.

(b) The commissioner shall prescribe the forms he deems necessary for the administration and enforcement of this title or any law which it is his duty to administer.

(c) The authority granted to the commissioner pursuant to this Code section shall be exercised at all times in conformity with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(d) This Code section shall apply with respect to all rules and regulations promulgated by the commissioner pursuant to this title or pursuant to any revenue law of this state which is not a part of this title.



§ 48-2-13. Oaths and certifications

The commissioner and every officer or employee of the department designated by the commissioner for that purpose may administer such oaths or affirmations to any person and may certify such papers, reports, or returns of any person, as may be required or authorized under the revenue and license laws or regulations of this state.



§ 48-2-14. Official seal

The commissioner shall have an official seal of such device as he or she shall select, subject to the approval of the Governor.



§ 48-2-15. Confidential information

(a) Except as otherwise provided in this Code section, information secured by the commissioner incident to the administration of any tax shall be confidential and privileged. Neither the commissioner nor any officer or employee of the department shall divulge or disclose any such confidential information obtained from the department's records or from an examination of the business of any taxpayer to any person other than the commissioner, an officer or employee of the department, an officer of the state or local government entitled in his official capacity to have access to such information, or the taxpayer.

(b) This Code section shall not:

(1) Be construed to prevent the use of confidential information as evidence before any state or federal court in the event of litigation involving tax liability of any taxpayer;

(2) Be deemed to prevent the print or electronic publication of statistics so arranged as not to reveal information respecting an individual taxpayer;

(3) Apply in any way whatsoever to any official finding of the commissioner with respect to any assessment or any information properly entered upon an assessment roll or other public record;

(4) Affect any information which in the regular course of business is by law made the subject matter of a public document in any federal or state office or in any local office in this state;

(5) Apply to information, records, and reports required and obtained under Article 1 of Chapter 9 of this title, which requires distributors of motor fuels to make reports of the amounts of motor fuels sold and used in each county by the distributor, or under Article 2 of Chapter 9 of this title, relating to road tax on motor carriers; or

(6) Be construed to prevent the disclosure of information, so arranged as not to reveal information respecting an individual taxpayer, requested by the House Committee on Ways and Means or the Senate Finance Committee regarding the department's administration of any tax.

(c) The provisions of this Code section shall not apply with respect to Chapter 7 of this title, relating to income taxation.

(d) Notwithstanding this Code section, the commissioner, upon request by resolution of the governing authority of any municipality of this state having a population of 350,000 or more according to the United States decennial census of 1970 or any future such census, shall furnish to the finance officer or taxing official of the municipality any pertinent tax information from state tax returns to be used by those officials in the discharge of their official duties. Any information so furnished shall retain, in the hands of the local officials, its privileged and confidential nature to the same extent and under the same conditions as that information is privileged and confidential in the hands of the commissioner. The commissioner may make a nominal charge for any information so furnished, not to exceed the actual cost of furnishing the information. Nothing contained in this subsection shall be construed to prevent the use of the information as evidence in any state or federal court in the event of litigation involving any municipal or county tax liability of a taxpayer.

(e) This Code section shall not be construed to prohibit persons or groups of persons other than employees of the department from having access to tax information when necessary to conduct research commissioned by the department or where necessary in connection with the processing, storage, transmission, and reproduction of such tax information; the programming, maintenance, repair, testing, and procurement of equipment; and the providing of other services for purposes of tax administration. Any such access shall be pursuant to a written agreement with the department providing for the handling, permitted uses, and destruction of such tax information, requiring security clearance checks for such persons or groups of persons similar to those required of employees of the department, and including such other terms and conditions as the department may require to protect the confidentiality of the tax information to be disclosed. Any person who divulges or makes known any tax information obtained under this subsection shall be subject to the same civil and criminal penalties as those provided for divulgence of information by employees of the department.

(f) This Code section shall not be construed to prohibit disclosure as required in subsection (h) of Code Section 48-2-35.



§ 48-2-15.1. Disclosure of confidential taxpayer information or records

Notwithstanding any other provision of law to the contrary, confidential taxpayer information or records with respect to which the taxpayer has granted express written authorization to the commissioner or an officer or employee of the department may be disclosed to or discussed with another party.



§ 48-2-15.2. "Ruling" defined; regulations prescribing guidelines; precedential value of ruling

(a) As used in this Code section, the term "ruling" means a written determination that is issued to a person by the commissioner pursuant to regulations promulgated for that purpose, in response to such person's written inquiry about his or her status for tax purposes or the tax effects of acts or transactions, and is based on applying the tax statutes, regulations, or other legal authority to such person's specific set of facts. Such term thus does not include, for example, notices of proposed or final assessment or decisions thereon, decisions on claims for refund, decisions to accept or reject offers in compromise, voluntary disclosure or closing agreements, and responses to petitions or applications under Code sections permitting the commissioner to waive penalty or interest.

(b) The commissioner is authorized to promulgate regulations prescribing guidelines and procedures for the submission of rulings, issuance or denial of issuance of rulings, and the redaction and disclosure of rulings to the public. The commissioner may not disclose a ruling to the public without first deleting the name, address, and other identifying details of the person to whom the ruling was issued.

(c) A ruling shall have no precedential value except to the person to whom the ruling was issued and then only for the specific transaction addressed in the ruling.



§ 48-2-16. Exchange of tax information

(a) The commissioner and each tax receiver, tax collector, and tax commissioner of this state, at his discretion, may furnish to the tax officials of any other state, political subdivision of any other state, political subdivision of this state, the District of Columbia, or the United States and its territories any information contained in tax returns, reports, and related schedules and documents filed pursuant to the tax laws of this state or contained in the report of an audit or investigation made with respect to any such return, report, schedule, or document if the jurisdiction to which the information is furnished grants similar privileges to this state and if the information is to be used only for tax purposes.

(b) The commissioner and each tax receiver, tax collector, and tax commissioner of this state may enter into agreements with tax officials described in subsection (a) of this Code section to provide for the exchange of tax information as authorized by this Code section.

(c) Furnishing information as permitted by this Code section shall not be deemed to change the confidential character of the information furnished.



§ 48-2-17. Payment to Office of the State Treasurer

Except as otherwise provided by law, all taxes, penalties, interest, and other moneys collected or received by the commissioner, the department, or any unit, officer, or employee of the department pursuant to this title or any other revenue or licensing law shall be paid to the Office of the State Treasurer and deposited within 45 days of such collection or receipt.



§ 48-2-18. State Board of Equalization; duties

(a) There is established a board composed of the commissioner, the state auditor, and the executive director of the State Properties Commission.

(b) The board created by this Code section shall be designated the State Board of Equalization. The chairman and administrative officer of the board shall be the commissioner. Each year, when the digest of assessments proposed by the commissioner is complete, the commissioner shall submit the digest to the State Board of Equalization which shall carefully examine the proposed assessments of each class of taxpayers or property and the digest of proposed assessments as a whole to determine that they are reasonably apportioned among the several tax jurisdictions and reasonably uniform with the values set on other classes of property throughout the state. If the board determines that the proposed assessed values of any one or more of the classes of taxpayers or property or the digest as a whole does not reasonably conform to the values set for other property throughout the state, it shall inquire as to the reason for the lack of conformity and shall adjust and equalize the same by either adding or subtracting a fixed percentage to the class of taxpayer, to the class of property, or to the digest as a whole, as the case may be.

(c) As chairperson and chief administrative officer of the board, the commissioner shall furnish to the board all necessary records and files and in this capacity may compel the attendance of witnesses and the production of books and records or other documents as the commissioner is empowered to do in the administration of the tax laws. After final approval by the State Board of Equalization of the digest of proposed assessments made by the commissioner and after any adjustments by the board as authorized by this Code section are made, the commissioner shall notify within 30 days each taxpayer in writing of the proposed assessment of its property. At the same time, the commissioner shall notify in writing the board of tax assessors of such county, as outlined in Code Section 48-5-511, of the total proposed assessment of the property located within the county of taxpayers who are required to return their property to the commissioner. If any such taxpayer notifies the commissioner and the board of tax assessors in any such county of its intent to dispute a portion of the proposed assessment within 20 days after receipt of the notice, the county board of tax assessors shall include in the county digest only the undisputed amount of the assessment, and the taxpayer may challenge the commissioner's proposed assessment in an appeal filed in the Superior Court of Fulton County or with the Georgia Tax Tribunal in accordance with Chapter 13A of Title 50 within 30 days of receipt of the notice. In any such appeal to the superior court, the taxpayer shall have the right of discovery as provided in Chapter 11 of Title 9, the "Georgia Civil Practice Act." In any such appeal to the Georgia Tax Tribunal, discovery shall be as provided in Chapter 13A of Title 50, the "Georgia Tax Tribunal Act of 2012." Upon conclusion of the appeal, the taxpayer shall remit to the appropriate counties any additional taxes owed, with interest at the rate provided by law for judgments. Such interest shall accrue from the date the taxes would have been due absent the appeal to the date the additional taxes are remitted.

(d) Within 30 days after receipt of the proposed digest of assessments, the county board of tax assessors shall make the final assessment of the property in question and provide notice to the taxpayer. Such notice and any appeal therefrom shall be accomplished as is provided by Code Sections 48-5-306 and 48-5-311. In the event of an appeal, the department shall, upon request of the local board of tax assessors and without any charge or cost therefor, provide the local board of tax assessors with any and all technical assistance available from the resources of the department, including without limitation expert testimony by the employees of the department.

(e) Assessments made in accordance with subsection (d) of this Code section shall be added to the regular county digest at the time the digest is transmitted to the commissioner or at such time as the digest is otherwise required to be compiled. In the event that the commissioner has not provided to the board of tax assessors by August 1 of a tax year the notice of proposed assessments set forth in subsection (c) of this Code section for taxpayers who are required to return their property to the commissioner pursuant to Code Section 48-5-511, the tax commissioner or tax receiver of the county where such property is located may issue an interim tax bill to such taxpayers, owning property in the county in an amount equal to 85 percent of such taxpayer's property tax bill for the immediately preceding tax year or, in the event that such tax year is under appeal, the tax bill for the most recent tax year in which the taxes for such property were finally assessed. At such time as the county board of tax assessors adds the assessments for the tax year made in accordance with subsection (d) of this Code section to the regular county digest, the tax commissioner or tax receiver shall issue a corrected tax bill to each taxpayer who received an interim tax bill, such corrected tax bill to be in an amount based upon the assessed value of such taxpayer's property shown on the regular county digest and such taxpayer shall remit any additional taxes due or, in the event of overpayment, shall be entitled to a tax refund, in either case, without interest or penalty. Nothing in this subsection is intended to alter a taxpayer's right to appeal from either the commissioner's notice of proposed assessment or the county board of assessors' final assessment under the procedures set forth in subsections (c) and (d) of this Code section. The billing pursuant to this Code section shall not subject the tax commissioner or tax receiver of the county to the forfeiture provisions of Code Section 48-5-135.

(f) The notice and appeal procedures provided for in this Code section shall not apply to any decision of the board relating to the assessed value of motor vehicle property.



§ 48-2-18.1. Settlement or compromise of tax assessments; application fee

(a) The commissioner or his or her designee shall be authorized to settle and compromise any proposed tax assessment, any final tax assessment, or any tax fi. fa., where there is doubt as to liability or there is doubt as to collectability, and the settlement or compromise is in the best interests of the state. The commissioner shall develop procedures for the acceptance and rejection of offers in compromise. The commissioner shall keep a record of all settlements and compromises made and the reasons for each settlement and compromise.

(b) Each offer in compromise shall be accompanied by a $100.00 nonrefundable application fee. If the offer is accepted by the commissioner, such application fee shall be treated as part of the offer. Such application fee shall not apply if the applicant's total monthly income is at or below levels based on the poverty guidelines established by the United States Department of Health and Human Services. If this is the case, the applicant shall certify as such with their offer.



§ 48-2-19. Modernization and improvement of licensing, registration, valuation, and titling functions; utilization of tag and title information in electronic form

(a) It is the intent of the General Assembly that the state revenue commissioner shall have total responsibility for the administration of the laws of the state relating to the licensing, registration, valuation, and titling of motor vehicles and that the commissioner shall carry out a complete modernization and improvement of such functions.

(b) The state revenue commissioner shall have total responsibility for developing and implementing a comprehensive and detailed plan to accomplish the modernization and improvement of the functions specified in subsection (a) of this Code section. Such plan shall include:

(1) A detailed analysis of personnel, equipment, motor vehicles, and facilities necessary for the administration of the laws relating to the licensing, registration, valuation, and titling of motor vehicles;

(2) A detailed analysis of the funding necessary to administer such functions of the department;

(3) Detailed recommendations for the most effective methods of carrying out the functions provided for in subsection (a) of this Code section, bearing in mind that the citizens of the State of Georgia should have a right to expect prompt, courteous, and cost-efficient service with respect to such functions;

(4) Recommendations for any changes in the relevant laws needed to accomplish the goals referred to in paragraph (3) of this subsection; and

(5) A suggested timetable for the completion of such recommendations.

(c) The state revenue commissioner shall from time to time report to the presiding officers of the Senate and House of Representatives with respect to:

(1) The progress of implementation of the plan provided for in subsection (b) of this Code section;

(2) Any deficiencies or inefficiencies noted by the state revenue commissioner in the current carrying out of the functions provided for in subsection (a) of this Code section; and

(3) Any interim improvements which should be made in the carrying out of such functions pending completion of the plan provided for in subsection (b) of this Code section.

(d) The state revenue commissioner shall obtain the necessary equipment and personnel in order to utilize effectively motor vehicle registration, licensing, and title information submitted in electronic form by the tax collectors and tax commissioners of the various counties of this state. All counties which have the technological capability of submitting such registration, licensing, and title information in an electronic form shall do so and all other counties are encouraged to develop such capabilities. The state revenue commissioner may promulgate rules and regulations for the purpose of standardizing the format of such electronic information to be submitted by the tax collectors and tax commissioners of the various counties, provided that such rules and regulations shall provide for the use of one or more electronic formats currently utilized by local taxing officials.






Article 2 - Administration

§ 48-2-30. Remittances

(a) Except with regard to ad valorem property taxes, when an application or return is filed with the commissioner under the revenue or license laws or regulations of this state and an amount is shown on the application or return to be due or to become due, the person required to make the application or return shall remit the amount with the application or return without further assessment, notice, or demand to the commissioner or department at the time and place fixed for filing of the application or return. Upon any failure in this regard, the commissioner shall have the authority to issue forthwith a fi. fa. for the collection of the amount due.

(b) The acceptance by the commissioner or the department of any payment received with respect to any tax or license fee shall not imply that the tax or license fee is thereby fully assessed, fixed, determined, or satisfied. All persons making such payments shall understand that the payments will be accepted and the proper account credited with the payment subject to a final determination of its correctness in due course, any condition expressed in such payment to the contrary notwithstanding. This subsection shall not apply to payments received pursuant to authorized compromises and settlements, which payments shall be governed by the special agreements and proceedings applicable thereto.

(c) No condition affixed to any remittance with respect to the time or manner of processing or negotiating its payment shall be given any force or effect.



§ 48-2-31. Currency in which taxes to be paid

Except as otherwise provided in Code Section 48-2-32, all taxes imposed by this title or any other revenue or license law shall be paid in lawful money of the United States, free from any expense to the state or any political subdivision of this state.



§ 48-2-32. Forms of payment

(a) The commissioner may receive in payment of taxes and license fees personal, company, certified, treasurer's, and cashier's checks and bank, postal, and express money orders to the extent and under the conditions which he may reasonably prescribe by regulations or instructions.

(b) A check or money order, when authorized, shall be deemed to be payment as of the time it is received by the commissioner, provided the check or money order is duly paid upon presentation to the drawee. The time of receipt as shown by the records of the department shall be prima facie correct as to the time of actual receipt.

(c) If a check or money order so received is not duly paid, the person on whose account the check or money order was tendered shall remain liable for the payment of the tax or license fee and for all legal penalties and additions to the same extent as if the check or money order had not been tendered. Delay in the presentation for payment of the check or money order shall not absolve the person of this liability.

(d) If any certified, treasurer's, or cashier's check or money order so received is not duly paid, the state, in addition to its right to exact payment from the party originally obligated therefor, shall have a lien for the amount of the check or money order upon all assets of the bank or trust company on which drawn or for the amount of the money order upon all the assets of the issuer of the money order. The amount of the check or money order shall be paid out of such assets in preference to any other claims whatsoever against the banker or issuer.

(e)(1) On and after July 1, 2004, if any check or money order tendered to the commissioner in payment of any tax or license fee is not duly paid when presented to the drawee or issuer for payment, there shall be paid by the person who tendered the check or money order upon notice and demand of the commissioner or his delegate, in the same manner as tax, a penalty in an amount equal to 2 percent of the amount of the check or money order, unless the amount of the check or money order is less than $1,250.00, in which case the penalty under this Code section shall be $25.00. This penalty shall be in addition to any other penalties provided by law.

(2) This subsection shall not apply if the person who tendered the check or money order shows to the commissioner's reasonable satisfaction that the check or money order was tendered in good faith and with reasonable cause to believe it would be duly paid.

(f)(1) As used in this subsection, the term "electronic funds transfer" means a method of making financial payments from one party to another through a series of instructions and messages communicated electronically, via computer, among financial institutions. Such term shall not include the electronic filing of tax returns.

(2) The commissioner may require that any person or business owing more than $10,000.00 in connection with any return, report, or other document required to be filed with the department on or after July 1, 1992, shall pay any such sales tax, use tax, withholding tax, motor fuel distributor tax, corporate estimated income tax, or individual estimated income tax liability to the state by electronic funds transfer so that the state receives collectable funds on the date such payment is required to be made. In emergency situations, the commissioner may authorize alternative means of payment in funds immediately available to the state on the date of payment.

(2.1) (A) The commissioner may require that any person or business owing more than $1,000.00 in connection with any return, report, or other document pertaining to sales tax, use tax, withholding tax, or motor fuel distributor tax required to be filed with the department for tax periods beginning on or after January 1, 2010, and prior to January 1, 2011, shall pay any such sales tax, use tax, withholding tax, or motor fuel distributor tax liability to the state by electronic funds transfer so that the state receives collectable funds on the date such payment is required to be made. In emergency situations, the commissioner may authorize alternative means of payment in funds immediately available to the state on the date of payment.

(B) The commissioner may require that any person or business owing more than $500.00 in connection with any return, report, or other document pertaining to sales tax, use tax, withholding tax, or motor fuel distributor tax required to be filed with the department for tax periods beginning on or after January 1, 2011, shall pay any such sales tax, use tax, withholding tax, or motor fuel distributor tax liability to the state by electronic funds transfer so that the state receives collectable funds on the date such payment is required to be made. In emergency situations, the commissioner may authorize alternative means of payment in funds immediately available to the state on the date of payment.

(3) In addition to the requirements contained in paragraph (2) of this subsection, every employer whose tax withheld or required to be withheld under Code Section 48-7-103 exceeds $50,000.00 in the aggregate for the lookback period as defined in paragraph (4) of subsection (b) of Code Section 48-7-103 must pay the taxes by electronic funds transfer as follows:

(A) For paydays occurring on Wednesday, Thursday, or Friday, the taxes must be remitted on or before the following Wednesday or, in the case of a holiday, the next banking day thereafter;

(B) For paydays occurring on Saturday, Sunday, Monday, or Tuesday, the taxes must be remitted on or before the following Friday or, in the case of a holiday, the next banking day thereafter; and

(C) Notwithstanding any other provision of this paragraph to the contrary, for employers whose tax withheld or required to be withheld exceeds $100,000.00 for the payday, the taxes must be remitted by the next banking day.

(4) In addition to the requirements contained in paragraphs (2), (2.1), and (3) of this subsection, every third-party payroll provider who prepares or remits, or both, Georgia withholding tax for more than 250 employers must pay the taxes by electronic funds transfer. Also, such third-party payroll providers must submit all state withholding tax registration applications electronically in the manner specified by the department. Any state withholding tax registration applications that are not submitted electronically by such third-party payroll provider in the manner specified by the department shall not be considered by the department.

(5) The commissioner is specifically authorized to establish due dates and times for the initiation of electronic payments, establish an implementation schedule, promulgate regulations, and prescribe rules and procedures to implement this subsection.

(6) A penalty of 10 percent of the amount due shall be added to any payment which is made in other than immediately available funds which are specified by regulation of the commissioner unless the commissioner has authorized an alternate means of payment in an emergency.

(7) In addition to authority granted in Code Section 48-2-41, the commissioner is authorized to waive the collection of interest on electronic funds transfer payments, not to exceed the first two scheduled payments, whenever and to the extent that the commissioner reasonably determines that the default giving rise to the interest charge was due to reasonable cause and not due to gross or willful neglect or disregard of this subsection or regulations or instructions issued pursuant to this subsection.

(8) Notwithstanding any provision of law to the contrary, the commissioner is authorized to promulgate rules and regulations setting forth the requirements for electronically transmitting all required returns, reports, or other documents required to be filed with taxes paid by electronic funds transfer.

(9) Notwithstanding any provision of law to the contrary, the commissioner is authorized to promulgate rules and regulations setting forth the procedure for satisfying the signature requirement for returns whether by electronic signature, voice signature, or other means, so long as appropriate security measures are implemented which assure security and verification of the signature procedure.

(10) Notwithstanding any provision of law to the contrary, the commissioner is authorized to pay all tax refunds by electronic funds transfer when requested by a taxpayer who has filed his or her return electronically with the department.



§ 48-2-33. Receipts for taxes

(a) The commissioner and his agents and employees, upon request, shall give receipts for all sums collected by the commissioner or the department, except when the sums are in payment for stamps, tags, or license plates sold and delivered. No receipt shall be issued in lieu of a stamp representing a tax.

(b) When payment of any tax or license fee (except for stamps, tags, or license plates sold and delivered) is made in cash, it shall be the duty of the person making the payment to demand and receive, and the duty of the person receiving the payment to furnish, a written receipt for the payment in the form prescribed by the commissioner for official receipts of the department. The written receipt shall be conclusive as to the transaction and the commissioner shall not be required to give credit for a cash payment under any other circumstances. For the purposes of this subsection, a cash payment includes payment by check, money order, or other instrument payable or endorsed to bearer or to any payee or endorsee except a bearer, payee, or endorsee which is, in substance, the department.

(c) The commissioner, upon request, shall give to the person paying an estate tax duplicate receipts, either of which shall be sufficient evidence of such payment. The receipt shall entitle the legal representative of the estate to be credited and allowed the amount of the payment by any court having jurisdiction to audit or settle the legal representative's accounts.



§ 48-2-34. Failure to give official receipt for payment of taxes or license fees; penalty

(a) Except as otherwise specifically authorized by law, it shall be unlawful for any person to receive payment of taxes or license fees without giving an official receipt as required in subsection (b) of Code Section 48-2-33.

(b) Any person who violates subsection (a) of this Code section shall be guilty of a misdemeanor.



§ 48-2-35. Refunds

(a) A taxpayer shall be refunded any and all taxes or fees which are determined to have been erroneously or illegally assessed and collected from such taxpayer under the laws of this state, whether paid voluntarily or involuntarily, and shall be refunded interest, except as provided in subsection (b) of this Code section, on the amount of the taxes or fees from the date of payment of the tax or fee to the commissioner at an annual rate equal to the bank prime loan rate as posted by the Board of Governors of the Federal Reserve System in statistical release H. 15 or any publication that may supersede it, plus 3 percent, to accrue monthly. Such annual interest rate shall be determined for each calendar year based on the first weekly posting of statistical release H. 15 on or after January 1 of each calendar year. For the purposes of this Code section, any period of less than one month shall be considered to be one month. Refunds shall be drawn from the treasury on warrants of the Governor issued upon itemized requisitions showing in each instance the person to whom the refund is to be made, the amount of the refund, and the reason for the refund.

(b) No interest shall be paid if the taxes or fees were erroneously or illegally assessed and collected due to the taxpayer failing to claim any credits listed in Article 2 of Chapter 7 of this title on or before the due date for filing the applicable income tax return, including any extensions which have been granted.

(c) (1) (A) A claim for refund of a tax or fee erroneously or illegally assessed and collected may be made by the taxpayer at any time within three years after:

(i) The date of the payment of the tax or fee to the commissioner; or

(ii) In the case of income taxes, the later of the date of the payment of the tax or fee to the commissioner or the due date for filing the applicable income tax return, including any extensions which have been granted.

(B) Each claim shall be filed in writing in the form and containing such information as the commissioner may reasonably require and shall include a summary statement of the grounds upon which the taxpayer relies and an identification of the transactions being contested.

(C) Should any person be prevented from filing such a claim because of service of such person or such person's counsel in the armed forces during such period, the period of limitation shall date from the discharge of such person or such person's counsel from such service.

(D) A claim for refund may not be submitted by the taxpayer on behalf of a class consisting of other taxpayers who are alleged to be similarly situated.

(2) In the event the taxpayer desires a conference or hearing before the commissioner or the commissioner's delegate in connection with any claim for refund, he or she shall specify such desire in writing in the claim and, if the claim conforms with the requirements of this Code section, the commissioner shall grant a conference at a time he or she shall reasonably specify. A taxpayer may contest any claim for refund that is denied in whole or in part by filing with the commissioner a written protest at any time within 30 days from the date of notice of refund denial or partial payment. Such 30 day period shall be extended for such additional period as may be agreed upon in writing between the taxpayer and the commissioner during the initial 30 day period or any extension thereof. In the event the taxpayer wishes to request a conference, that request shall be included in the written protest. All protests shall be prepared in the form and contain such information as the commissioner shall reasonably require and shall include a summary statement of the grounds upon which the taxpayer relies, an identification of the transactions being contested, and the reasons for disputing the findings of the commissioner. The commissioner shall grant a conference before the commissioner's designated officer or agent at a time specified and shall make reasonable rules governing the conduct of conferences. The discretion given in this Code section to the commissioner shall be reasonably exercised on all occasions.

(3) The commissioner or the commissioner's delegate shall consider information contained in the taxpayer's claim for refund, together with such other information as may be available, and shall approve or deny the taxpayer's claim and notify the taxpayer of the action.

(4) Any taxpayer whose claim for refund is denied by the commissioner or the commissioner's delegate or whose claim is not decided by the commissioner or the commissioner's delegate within one year from the date of filing the claim shall have the right to bring an action for a refund in the Georgia Tax Tribunal in accordance with Chapter 13A of Title 50 or in the superior court of the county of the residence of the taxpayer, except that:

(A) If the taxpayer is a public utility or a nonresident, the taxpayer shall have the right to bring an action for a refund in the Georgia Tax Tribunal in accordance with Chapter 13A of Title 50 or in the superior court of the county in which is located the taxpayer's principal place of doing business in this state or in which the taxpayer's chief or highest corporate officer or employee resident in this state maintains an office; or

(B) If the taxpayer is a nonresident individual or foreign corporation having no place of doing business and no officer or employee resident and maintaining an office in this state, the taxpayer shall have the right to bring an action for a refund in the Georgia Tax Tribunal in accordance with Chapter 13A of Title 50 or in the Superior Court of Fulton County or in the superior court of the county in which the commissioner in office at the time the action is filed resides.

(5) An action for a refund pursuant to paragraph (4) of this subsection shall not be brought by the taxpayer on behalf of a class consisting of other taxpayers who are alleged to be similarly situated.

(6) (A) No action or proceeding for the recovery of a refund under this Code section shall be commenced before the expiration of one year from the date of filing the claim for refund unless the commissioner or the commissioner's delegate renders a decision on the claim within that time, nor shall any action or proceeding be commenced after the later of:

(i) The expiration of two years from the date the claim is denied; or

(ii) If a valid protest is filed under paragraph (2) of this subsection, 30 days after the date of the department's notice of decision on such protest.

(B) The period prescribed in this paragraph for filing an action for refund shall be extended for such period as may be agreed upon in writing between the taxpayer and the commissioner prior to the expiration of such period or any extension thereof.

(d) In the event any taxpayer's claim for refund is approved by the commissioner or the commissioner's delegate and the taxpayer has not paid other state taxes which have become due, the commissioner or department may offset any existing liabilities against the refund. Once the offset authorized by this subsection occurs, the refund shall be deemed granted and the amount of the offset shall be considered for all purposes as a payment toward the particular tax liabilities at issue. Any excess refund amount after any offsets have been applied shall be refunded to the taxpayer at the same time the offset is taken.

(e) This Code section shall not apply to taxes paid for alcoholic beverages pursuant to Title 3.

(f) For purposes of all claims for refund of sales and use taxes erroneously or illegally assessed and collected, the term "taxpayer," as defined under Code Section 48-2-35.1, shall apply. Such claim for refund shall contain the total refund claimed and the allocation of the local sales and use tax by the political subdivision.

(g) Any taxpayer required to pay taxes electronically in accordance with paragraph (2.1) of subsection (f) of Code Section 48-2-32 shall also file any claims for refund electronically. The department shall make claim for refund forms consistent with this subsection electronically available.

(h) (1) As used in this subsection, the term:

(A) "Political subdivision designee" means the chief officer or officers designated by the political subdivision to receive information about a refund claim of local significance pursuant to this subsection. Each political subdivision shall certify to the commissioner that any such designee is so authorized on a form and in a manner prescribed by the department.

(B) "Refund claim of local significance" means a taxpayer's claim for refund of sales and use taxes erroneously or illegally assessed and collected or the department's discovery of any overpayment of such taxes, if such claim for refund or overpayment is for an amount equal to or greater than 10 percent of the total yearly average of aggregate sales and use tax distributions to any single political subdivision based on the average of the three most recent calendar years.

(2) Within 30 business days following the department's receipt of a refund claim of local significance, the department shall notify each affected political subdivision's political subdivision designee that a refund claim of local significance to the political subdivision has been received and shall furnish the taxpayer with a copy of such notification. Such notification shall include the date the refund claim of local significance was filed, the amount in the claim for refund for which the political subdivision itself would be responsible if the request is granted, and a copy of the confidentiality provisions in Code Section 48-2-15 and this Code section. After the department has completed an audit of the claim for refund and determined a final refund amount, the department shall supplement the above notice by transmitting to the political subdivision designee the final refund amount for which the political subdivision is responsible.

(3) Any information supplied to a political subdivision designee pursuant to this subsection shall retain, in the hands of the local official, its privileged and confidential nature to the same extent and under the same conditions as such information is privileged and confidential in the hands of the commissioner, pursuant to Code Section 48-2-15. It shall be the responsibility of the political subdivision designee, and not the department, to protect privileged and confidential information received under this subsection. Any person who divulges any tax information obtained under this subsection shall be subject to the same civil and criminal penalties as provided for divulgence of tax information by employees of the department. Though privileged and confidential information shall not be disclosed, the political subdivision designee may make reasonable budgetary recommendations to elected officials, city managers, and tax officials in political subdivisions based on the confidential information furnished. The department shall not be subject to any criminal or civil liability for the unauthorized divulgence of privileged and confidential information by a political subdivision designee. Notwithstanding the foregoing, in the event all or any portion of the refund claim of local significance is for a tax levied under Part 1 of Article 3 of Chapter 8 of this title, the affected county shall not be in violation of this confidential provision if it notifies all municipal political subdivision designees in the county that such notification has been received from the department.

(4) The commissioner, by rule or regulation, shall establish guidelines for identifying and producing documents to the Department of Audits and Accounts for review relating to the handling of refund claims of local significance. In the event of such review, the Department of Audits and Accounts shall assess whether the department followed proper procedures and used appropriate methodology to reach its final determination on a refund claim of local significance.

(5) Any refund claims of local significance pending with the department for two years after the claim for refund was filed shall be automatically transferred to the Georgia Tax Tribunal as a declaratory judgment of the commissioner requesting a show cause proceeding pursuant to Code Section 50-13A-19.1.



§ 48-2-35.1. Refund of sales and use taxes; expedited refunds

(a) If a certificate or exemption determination letter issued by the commissioner certifying that the purchaser is entitled to purchase tangible personal property or taxable services without the payment of sales and use tax has not been obtained and used prior to purchasing such tangible personal property or taxable services, a refund of sales and use taxes shall be made without interest.

(b) Any taxpayer who wishes to expedite the payment of a sales and use tax claim for refund may apply to the commissioner for such expedited refund; and as part of such application the taxpayer shall file a bond that is satisfactory to the commissioner as security for the repayment of such refund and any applicable tax, interest, penalties, fees, or costs in the event that the commissioner determines within the applicable statute of limitations that all or a portion of such refund was paid in error. The commissioner shall issue the refund within 30 days of the date of the posting of the approved bond. Any assessment of tax, interest, penalties, fees, or costs related to the payment of such refund claim shall be made within three years after the date that such refund was paid by the commissioner.

(c) (1) As used in this subsection, the term:

(A) "Disregard" means any careless, reckless, or intentional disregard.

(B) "Excessive amount" means that portion of the claim for refund that exceeds the amount that is eligible for refund and for which there is no reasonable basis.

(C) "Frivolously filed" means a sales and use tax claim for refund in which the amount claimed exceeds the amount eligible for refund by at least 50 percent.

(D) "Negligence" includes any failure to make a reasonable attempt to comply with the provisions of this title.

(E) "Reasonable basis" means a position that is reasonably based on one or more of the following authorities: applicable provisions of this title and other statutory provisions; proposed and adopted regulations construing such statutes; court cases; official opinions of the Attorney General; and letter rulings, policy statements, informational bulletins, and other administrative pronouncements published by the commissioner. Notwithstanding the preceding list of authorities, an authority shall not continue to be an authority to the extent it is overruled or modified, implicitly or explicitly, by a body with the power to overrule or modify the earlier authority.

(2) Any taxpayer who frivolously files a sales and use tax claim for refund shall be subject to a penalty of 20 percent of the excessive amount. No penalty shall be assessed pursuant to this subsection against any portion of an excessive amount for which a refund is claimed in good faith and the filing of which was not due to negligence or disregard of the law. The determination of whether a taxpayer acted in good faith shall be made on a case-by-case basis, taking into account all pertinent facts and circumstances. Generally, the most important factor in such determination is the extent of the taxpayer's effort to assess the taxpayer's proper tax liability. Circumstances that may indicate good faith shall include an honest misunderstanding of fact or law that is reasonable in light of all the facts and circumstances, including the experience, knowledge, and education of the taxpayer. An isolated computational or transcriptional error generally is not inconsistent with good faith.

(3) In addition to the penalty imposed under paragraph (2) of this subsection, when all or part of the excessive amount of the taxpayer's claim for refund is based on a position which is knowingly and willfully advanced in bad faith and is patently improper, such taxpayer shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than $1,000.00.

(d) Except as provided for in this subsection, for the purposes of all claims for refund of sales and use taxes erroneously or illegally assessed and collected, the term "taxpayer" as used in Code Section 48-2-35 shall mean a dealer as defined in Code Section 48-8-2 that collected and remitted erroneous or illegal sales and use taxes to the commissioner. A person that has erroneously or illegally paid sales taxes to a dealer that collected and remitted such taxes to the commissioner may file a claim for refund either initially with the commissioner or, alternatively, elect to seek a refund from the dealer, by submitting a written request for refund to the dealer, and file a claim for refund with the commissioner after being unable to obtain a refund from such dealer. Such person shall also be considered a taxpayer for purposes of filing a claim for refund with the commissioner under Code Section 48-2-35, but only if such person:

(1) When filing a refund claim initially with the commissioner, provides the department with a notarized form prescribed by the commissioner and executed by the dealer affirming that the dealer:

(A) Has not claimed or will not claim a refund of the same tax included in the person's request for refund;

(B) Will provide to the person any information or documentation in the dealer's possession needed for submission to the department to support or prove the claim for refund;

(C) Has remitted to the state the taxes being sought for refund; and

(D) Has not taken or will not take a credit for taxes being sought for refund; or

(2) (A) When filing a refund claim with the commissioner after being unable to obtain a refund from such dealer, such person provides a letter or other information as may be requested by the commissioner that either:

(i) The dealer refused or was unable to refund the erroneously or illegally assessed and collected taxes; or

(ii) The dealer did not act upon the person's written request for refund of the erroneously or illegally assessed and collected taxes within 90 days from the date of such request for refund.

(B) Upon acceptance of such letter or information by the commissioner, the dealer shall be deemed to have assigned all rights to the refund to such person.



§ 48-2-36. Extension of time for returns

(a) The commissioner may grant, upon written request, a reasonable extension of time for filing returns, declarations, or other documents required under state revenue laws whenever, in the reasonable exercise of such commissioner's judgment, a good cause for the extension exists. The commissioner shall keep a record of every extension granted and the reason for the extension. No extension or extensions, except as otherwise expressly provided by law, shall aggregate more than six months, nor shall any extension of time for filing returns, except as otherwise expressly provided by law, operate to delay the payment of a tax unless a bond satisfactory to the commissioner is posted. In no event shall the commissioner extend the time of filing returns which are required to be filed with the tax receiver or tax commissioner.

(b) Notwithstanding any other provision in the laws of this state, in the case of a taxpayer determined by the commissioner to be affected by a presidentially declared disaster, as defined in Internal Revenue Code Section 1033(h)(3), or a terroristic or military action, as defined in Internal Revenue Code Section 692(c)(2), the commissioner may specify a period of up to one year that may be disregarded in determining, under the laws of this state, in respect of any tax liability, fee liability, or other liability of such taxpayer:

(1) Whether any of the actions described in subsection (c) of this Code section were performed within the time prescribed therefor, determined without regard to extension under any other provision of the laws of this state for periods after the date, as determined by the commissioner, of such disaster or action;

(2) The amount of any interest, penalty, or addition to the taxes, fees, or other liability for periods after the date, as determined by the commissioner, of such disaster or action; and

(3) The amount of any refund.

(c) Actions which may be extended:

(1) Filing any return of taxes, fees, or other liability;

(2) Payment of any taxes, fees, or other liability or any installment thereof;

(3) Filing a petition with the superior court, the Georgia Tax Tribunal in accordance with Chapter 13A of Title 50, or the Office of State Administrative Hearings as allowed under the laws of this state;

(4) Allowance of a refund of any taxes, fees, or other liability;

(5) Filing a claim for refund of any taxes, fees, or other liability;

(6) Bringing suit upon any such claim for refund;

(7) Assessment of any taxes, fees, or other liability;

(8) Giving or making any notice, assessment, or demand for the payment of any taxes, fees, or other liability;

(9) Collection, by the commissioner, by tax execution, or otherwise, of the amount of any liability of any taxes, fees, or other liability;

(10) Bringing suit by the department, or any officer on its behalf, in respect of any liability in respect of any taxes, fees, or other liability; and

(11) Any other action required or permitted under the laws administered by the commissioner.



§ 48-2-37. Preparation of delinquent returns

In any case in which any return, report, or other information is not filed or made available to the commissioner as required by law, the commissioner may proceed at the expense of the delinquent taxpayer to ascertain such information in any way which the commissioner reasonably considers proper or appropriate; and the commissioner is authorized to prepare, execute, and file such returns. Any return so made and filed by the commissioner or his agent shall be prima facie correct and sufficient for all legal purposes.



§ 48-2-38. Due date; interest on deferred taxes

(a) Except as otherwise expressly provided by law, all state taxes and licenses except ad valorem and income taxes shall be due and payable either with the return or within 30 days after notice, as the case may be.

(b) When the collection of any tax specified in subsection (a) of this Code section is deferred under any law and unless a higher rate of interest or penalty is fixed by law, interest at the rate specified in Code Section 48-2-40 shall be collected thereon from the due date until the date of payment.



§ 48-2-39. When date for payment or filing on holiday

When the date prescribed by or imposed pursuant to law for the making of any return, the filing of any paper or document, or the payment of any tax or license fee pursuant to this title or any law relating to the taxation and licensing of automobiles, trucks, or trailers falls on a Saturday, Sunday, legal holiday, or day on which the Federal Reserve Bank is closed, the making of the return, the filing of the paper or document, or the payment of the tax or license fee shall be postponed by the person required to take such action until the first day following which is not a Saturday, Sunday, legal holiday, or day on which the Federal Reserve Bank is closed.



§ 48-2-40. Rate of interest on past due taxes

Except as otherwise expressly provided by law, taxes owed the state or any local taxing jurisdiction shall bear interest at an annual rate equal to the bank prime loan rate as posted by the Board of Governors of the Federal Reserve System in statistical release H. 15 or any publication that may supersede it, plus 3 percent, to accrue monthly. Such annual interest rate shall be determined for each calendar year based on the first weekly posting of statistical release H. 15 on or after January 1 of each calendar year. Interest shall begin to accrue from the date the tax is due until the date the tax is paid. For the purposes of this Code section, any period of less than one month shall be considered to be one month. This Code section shall also apply to alcoholic beverage taxes.



§ 48-2-41. Authority to waive interest on unpaid taxes

The commissioner may waive the collection of any interest, in whole or in part, due the state on any unpaid taxes whenever or to the extent that he reasonably determines that the delay in payment of the taxes was attributable to the action or inaction of the department.



§ 48-2-42. Nature of penalties

All penalties imposed by law are part of the tax and are to be collected as such. The proceedings to collect the original tax, the tax constituted from penalties imposed, and the interest shall all be conducted in the same manner. Any provision of law for criminal prosecution shall not operate under the tax laws of this state to relieve any taxpayer of any tax, penalty, or interest imposed by law.



§ 48-2-43. Authority to waive penalties

The commissioner may waive, in whole or in part, the collection of any amount due the state as a penalty under any revenue law of this state whenever or to the extent that he reasonably determines that the default giving rise to the penalty was due to reasonable cause and not due to gross or willful neglect or disregard of the law or of regulations or instructions issued pursuant to the law.



§ 48-2-44. Penalty and interest on failure to file return or pay revenue held in trust for state; penalty and interest on willful failure to pay ad valorem tax; distribution of penalties and interest

(a) In any instance in which any person willfully fails to file a report, return, or other information required by law or willfully fails to pay the commissioner any revenue held in trust for the state, such person shall pay, in the absence of a specific statutory civil penalty for the failure, a penalty of 10 percent of the amount of revenue held in trust and not paid on or before the time prescribed by law, together with interest on the principal amount at the rate specified in Code Section 48-2-40 from the date the return should have been filed or the revenue held in trust should have been remitted until it is paid.

(b) (1) In any instance in which any person willfully fails, on or after July 1, 1981, to pay, within 120 days of the date when due, any ad valorem tax owed the state or any local government, such person shall pay, in the absence of a specific statutory civil penalty for the failure, a penalty of 5 percent of the amount of tax due and not paid at the time such penalty is assessed, together with interest as specified by law. After 120 days from the imposition of the initial penalty, an additional penalty of 5 percent of any tax amount remaining due shall be imposed, together with interest as specified by law. If any tax amount remains due after 120 days from the imposition of such additional penalty, a penalty of 5 percent shall be imposed, together with interest as specified by law. Should any tax amount remain due 120 days after such date, a penalty of 5 percent shall be imposed, together with interest as specified by law. The aggregate amount of penalties imposed pursuant to this subsection shall not exceed an amount equal to 20 percent of the principal amount of the tax originally due. These penalties shall not, however, apply in the case of:

(A) Ad valorem taxes of $500.00 or less on homestead property as defined in Part 1 of Article 2 of Chapter 5 of this title; or

(B) With respect to tax year 1986 and future tax years, ad valorem taxes of any amount on homestead property as defined in Part 1 of Article 2 of Chapter 5 of this title, if the homestead property was during the tax year acquired by a new owner who did not receive a tax bill for the tax year and who immediately before acquiring the homestead property resided outside the State of Georgia and if the taxes are paid within one year following the due date.

(2) Any city or county authorized as of April 22, 1981, by statute or constitutional amendment to receive a penalty of greater than 10 percent for failure to pay an ad valorem tax is authorized to continue to receive that amount.

(3) With respect to all penalties and interest received by the tax commissioner on or after July 1, 1998, unless otherwise specifically provided for by general law, the tax commissioner shall distribute penalties collected and interest collected or earned as follows:

(A) Penalties collected for failure to pay ad valorem taxes attributable to the Board of Education or independent school district shall be paid into the county treasury in the same manner and at the same time the tax is collected and distributed to the county, and they shall remain the property of the county;

(B) Interest earned by the tax commissioner on taxes collected but not yet disbursed shall be distributed pro rata based on each taxing jurisdiction's share of the total amount upon which the interest was computed; and

(C) Except as otherwise provided in subparagraph (A) of this paragraph, penalties collected for failure to return property for ad valorem taxation or failure to pay ad valorem taxes, and interest collected on delinquent ad valorem taxes, shall be distributed pro rata based on each taxing jurisdiction's share of the total tax on which the penalty or interest was computed.



§ 48-2-44.1. Failure to follow electronic filing requirements; waivers for undue hardships; justification for failure to follow.

(a) When this title requires that any return pertaining to sales tax, use tax, withholding tax, or motor fuel distributor tax be electronically transmitted or filed, or provides that the commissioner may by rule or regulation require that any return pertaining to sales tax, use tax, withholding tax, or motor fuel distributor tax be electronically transmitted or filed, and a taxpayer fails to electronically transmit or file such return, the taxpayer shall be deemed to have failed to make the required filing; provided, however, that any such taxpayer whose electronic filing was first transmitted on or before the due date of the return, including any extensions, and was rejected shall be allowed to perfect the electronic filing under rules consistent with those applied by the Internal Revenue Service with respect to rejections of returns which are required to be electronically transmitted or filed. Such deemed failure to make the required filing shall also result in the forfeiture of the compensation of dealers for reporting and paying tax provided in Code Section 48-8-50 since such Code section provides such compensation only if such return is timely filed. The penalty imposed on the taxpayer for such failure shall be the greater of $25.00 for each such return or 5 percent of the tax due on each such return before application of any payments or credits. Such $25.00 penalty or 5 percent penalty amount shall be consistent with the penalty imposed on the failure to file a withholding tax return as provided in Code Section 48-7-126.

(b) The commissioner may grant waivers of the requirements of this Code section in cases of undue hardship.

(c) No penalties shall be assessed pursuant to this Code section upon a showing by the taxpayer or the tax return preparer that the failure was due to reasonable cause and not due to gross or willful neglect or disregard of the law or of regulations or instructions issued pursuant to the law.



§ 48-2-45. Service of notice of assessment

(a)(1) In all cases in which the commissioner is required by law to provide an opportunity to appeal, the assessment of a tax or license fee shall become final if no written appeal is filed by the taxpayer with the commissioner within 30 days of the date of the notice of assessment.

(2) For the purposes of this subsection, the notice shall be deemed to have been given if written notice is sent by registered or certified or first-class mail or by statutory overnight delivery and addressed to the taxpayer at his or her last known address, as shown on the records of the department.

(b) A notice of assessment by the commissioner or his or her delegate of any tax or license fee shall be sufficiently served upon the person assessed if it is sent by registered or certified or first-class mail or by statutory overnight delivery to the person at his or her address as shown on the records of the department.

(c) If no return receipt is on file or if notice is returned, the notice shall be by personal service; except that, if the notice mailed by registered, certified, or first-class mail or statutory overnight delivery, as provided in this Code section, is returned as "refused" or "unclaimed," the notice shall be sufficiently served.



§ 48-2-46. Procedures for protests

Any taxpayer may contest any proposed assessment or license fee made or determined by the commissioner by filing with the commissioner a written protest at any time within 30 days from the date of notice of the proposed assessment or license fee or within such other time limit as may be specified within the notice of proposed assessment or license fee, if a different time limit is specified. All protests shall be prepared in the form and contain such information as the commissioner shall reasonably require and shall include a summary statement of the grounds upon which the taxpayer relies and his reasons for disputing the finding of the commissioner. The filing of a written protest, a petition for redetermination of a deficiency, or a written request by the taxpayer for additional time for filing such a petition shall toll the period of limitations for making an assessment until the petition is denied by the commissioner or the request is withdrawn in writing by the taxpayer. In the event the taxpayer desires a conference or hearing, the fact of such desire must be set out in the protest. The commissioner shall grant a conference before his officers or agents as he may designate at a time he shall specify and shall make such reasonable rules governing the conduct of conferences as he may deem proper. The discretion given in this Code section to the commissioner shall be reasonably exercised on all occasions.



§ 48-2-47. Final assessments and license fees

In all cases in which a protest is lawfully filed by a taxpayer, the commissioner shall consider the information contained in the protest and information submitted by the taxpayer in conference or hearing before the commissioner or his officers or agents. The commissioner shall proceed to make a final assessment or to fix a final license fee and shall notify the taxpayer of the amount of the assessment or fee, subject to the right of appeal as provided by law.



§ 48-2-48. Deficiency assessments; interest

If the commissioner ascertains that the return of any taxpayer (or dealer pursuant to Article 1 of Chapter 8 of this title) contains mistaken, false, or fraudulent statements or that it contains statements or omissions of data which are otherwise incorrect or misleading, and that as a result thereof improper or inadequate assessments of taxes have been made, the commissioner may determine and fix the amount of the taxes due from the taxpayer or dealer and shall proceed to collect the state tax due pursuant to the determination. In any case in which property assessments are made by the commissioner under the law for purposes of local taxation, the commissioner shall certify amounts of any property omitted from previous assessments to the proper local tax authorities for taxation in the local tax districts. All taxes collected under this Code section shall bear interest at the rate specified in Code Section 48-2-40, unless otherwise provided by law, from the date the commissioner advises the taxpayer in writing of the amount of the taxes due, until paid. The interest shall be assessed and collected as a part of the tax.



§ 48-2-49. Periods of limitation for assessment of taxes

(a) Except as otherwise provided in this Code section or this title, the amount of any tax imposed by this title may be assessed at any time.

(b) Except as otherwise provided by subsection (c) of this Code section or by this title, in the case where a return or report is filed, the amount of any tax imposed by this title shall be assessed within three years after the return or report was filed. For purposes of this subsection, a return or report filed before the last day prescribed by law for the filing thereof shall be considered as filed on such last day. If an extension of time for filing a return or report is granted and the return or report is filed on or before the extended date, the return or report shall be considered as filed on the extended due date.

(c) Except as otherwise provided by this title, in the case of a false or fraudulent return or report filed with the intent to evade tax or a failure to file a return or report, the amount of any tax imposed by this title may be assessed at any time.

(d) Where, before the expiration of the time prescribed in this Code section for the assessment of any tax imposed by this title, both the commissioner and the person subject to assessment have consented in writing to its assessment after such time, the tax may be assessed at any time prior to the expiration of the agreed upon period. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the previously agreed upon period. The commissioner is authorized in any such agreement to extend similarly the period within which a claim for refund may be filed.

(e) If a claim for refund of taxes paid for any taxable period is filed within the last six months of the period during which the commissioner may assess the amount of taxes, the assessment period is extended for a period of six months beginning on the day the claim for refund is filed.

(f) No action without assessment shall be brought for the collection of any tax after the expiration of the period for assessment.



§ 48-2-50. Review of assessments; certifications

(a) The commissioner's assessments shall not be reviewed except by the procedure provided in this chapter or Chapter 13A of Title 50. No trial court shall have jurisdiction of proceedings to question the assessments, except as provided in this chapter or Chapter 13A of Title 50.

(b) When the commissioner is required by law to certify to any county or municipal government of this state all or any part of an assessment or tax against any taxpayer and the taxpayer disputes the correctness of the assessment or tax as determined by the commissioner, the commissioner is directed to certify to the county and municipal government the value of the property of the taxpayer or the tax admitted by him in his return to be due, or both such value and such tax due. After a final determination of the balance of the assessment or tax in dispute, the commissioner shall make a supplemental certification to the county and municipal government of the amount of the balance of the assessment or tax as finally determined. It shall be the duty of the taxpayer to pay as required by law any taxes assessed by the state, county, or municipal governments, both upon the original value as shown in his return and upon the supplemental value determined as provided in this chapter.



§ 48-2-51. Jeopardy assessments; collection; bond

(a) If the commissioner reasonably finds that a taxpayer gives evidence of intention to leave the state, to remove his property from the state, to conceal himself or his property, to discontinue business, or to do any other act tending to prejudice or render wholly or partly ineffective proceedings to compute, assess, or collect any state tax, whereby it becomes advisable that such proceedings be brought without delay, the commissioner shall declare the taxable period for such taxpayer terminated forthwith and shall give notice of such finding and demand immediate payment of such tax as may be due. The commissioner may immediately make an arbitrary assessment and may proceed under the assessment to collect the tax or require the taxpayer to file with him a bond satisfactory to the commissioner as security for payment of the tax.

(b) (1) As used in this subsection, the term "illegal drug" means marijuana as defined in paragraph (16) of Code Section 16-13-21, as amended; a controlled substance as defined in paragraph (4) of Code Section 16-13-21, as amended; or a dangerous drug as defined in Code Section 16-13-71, as amended. The term illegal drug shall not include any drug when used pursuant to a valid medical prescription or when used as otherwise authorized by state or federal law.

(2) When an assessment for taxes based upon the possession, sale, or distribution of an illegal drug is made by the commissioner, such assessment shall be considered a jeopardy assessment for collection as provided in this Code section. The commissioner shall assess such tax and applicable penalties based on personal knowledge or information available to the commissioner; mail to the taxpayer at the taxpayer's last known address or serve in person a written notice of the amount of tax and penalty; demand its immediate payment; and, if payment is not immediately made, collect the tax and penalty by any method prescribed in this chapter.

(3) The tax and penalties assessed by the commissioner are presumed to be valid and correctly determined and assessed. With respect to any administrative or civil proceedings regarding the assessment or collection under this subsection of any taxes, interest, or penalties imposed by this title, the burden shall be upon the taxpayer to show their incorrectness or invalidity. Any statement filed by the commissioner with the court, or any other certificate by the commissioner of the amount of tax and penalties determined or assessed, shall be admissible in evidence and shall be prima-facie evidence of the facts contained in such statement or certificate.



§ 48-2-52. Personal liability of corporate officer or employee for tax delinquency

(a) Any officer or employee of any corporation, any member, manager, or employee of any limited liability company, or any partner or employee of any limited liability partnership who has control or supervision of collecting from purchasers or others amounts required under this title or of collecting from employees any taxes required under this title, and of accounting for and paying over the amounts or taxes to the commissioner, and who willfully fails to collect the amounts or taxes or truthfully to account for and pay over the amounts or taxes to the commissioner, or who willfully attempts to evade or defeat any obligation imposed under this title, shall be personally liable for an amount equal to the amount evaded, not collected, not accounted for, or not paid over.

(b) The liability imposed by this Code section shall be paid upon notice and demand by the commissioner or his delegate and shall be assessed and collected in the same manner as the tax in connection with which the act or failure to act under this Code section occurs or has occurred.



§ 48-2-53. Compelled production of evidence

If any person required by law to make any return, supply any information, or exhibit any books or records, whether with reference to his own returns or not, refuses to do so upon written request of the commissioner or his designated agent, the superior court for the county in which the person resides shall have jurisdiction by appropriate process to compel the person to testify and to cause the proper person to produce the books, papers, or other data. All of the laws of this state regarding the taking of depositions and interrogatories of both nonresidents and residents of this state shall be available to the commissioner.



§ 48-2-54. Action by commissioner to collect unpaid tax

In the event any taxpayer fails to pay any tax due, the commissioner shall notify the taxpayer and his surety or sureties by mailing a letter to their post office addresses last known to the commissioner. If, after 30 days of mailing the notice, the amount due remains unpaid, the commissioner shall bring an action to collect the amount due including, but not limited to, penalties, interest, and costs. It shall not be necessary to make the defaulting taxpayer a party to any action that may be brought against his surety or sureties.



§ 48-2-54.1. Authorization to charge taxpayer's account

The commissioner is authorized to charge to the taxpayer's account any costs or fees which are charged to the commissioner by the United States Treasury Financial Management System for offsetting federal refund claims against any tax liability which is owed by a taxpayer to the state and for which the commissioner has the responsibility for collection.



§ 48-2-55. Attachment and garnishment; levy

(a) All taxes are a personal debt of the person required by this title to file the returns or to pay the taxes imposed by this title.

(b) (1) The commissioner or his authorized representative may attach the property of a delinquent taxpayer on any ground provided by Code Section 18-3-1 or on the ground that the taxpayer is liquidating his property in an effort to avoid payment of the tax.

(2) The commissioner or the commissioner's authorized representative may use garnishment to collect any tax, fee, license, penalty, interest, or collection costs due the state which are imposed by this title or which the commissioner or the department is responsible for collecting under any other law. Garnishment may be issued by the commissioner or the commissioner's authorized representative against any person whom the commissioner believes to be indebted to the defendant or who has property, money, or effects in such person's hands belonging to the defendant. The summons of garnishment shall be served by the commissioner or the commissioner's authorized representative, shall be served at least 15 days before the sitting of the court to which the summons is made returnable, and shall be returned to either the superior court or the state court of the county in which the garnishee is served. The commissioner or the commissioner's authorized representative shall enter on the execution the names of the persons garnished and shall return the execution to the appropriate court. All subsequent proceedings shall be the same as provided by law regarding garnishments in other cases when judgment has been obtained or execution issued. In addition to any other methods of service, the summons of garnishment may be served by the commissioner or the commissioner's authorized representative to the garnishee by registered or certified mail or statutory overnight delivery, return receipt requested. Either the return receipt indicating receipt by the garnishee or the envelope bearing the official notification from the United States Postal Service of the garnishee's refusal to accept delivery of such registered or certified mail or statutory overnight delivery shall be filed with the clerk of the court in which the garnishment is pending. If statutory overnight delivery was accomplished through a commercial firm as provided under paragraph (1) of subsection (b) of Code Section 9-10-12, the return receipt indicating receipt by the garnishee or the envelope bearing the official notification of such commercial firm of the garnishee's refusal to accept delivery shall be filed with the clerk of the court in which garnishment is pending. If a garnishee refuses to accept service of a summons of garnishment by registered or certified mail or statutory overnight delivery, the summons of garnishment shall be served by the commissioner or the commissioner's authorized representative under any other method of lawful service and the garnishee shall be personally liable to the commissioner for a sum equal to the actual costs incurred to serve the summons of garnishment. This liability shall be paid upon notice and demand by the commissioner or the commissioner's delegate and shall be assessed and collected in the same manner as other taxes administered by the commissioner.

(c) (1) In case of neglect or refusal by a taxpayer to pay any taxes, fees, licenses, penalties, interest, or collection costs due the state, the commissioner or his authorized representative may levy upon all property and rights to property belonging to the taxpayer, except such as are exempt by law, for the payment of the amount due, together with interest on the amount, any penalty for nonpayment, and such further amount as shall be sufficient for the fees, costs, and expenses of the levy. As used in this subsection, the term "property and rights to property" includes, but is not limited to, any account in or with a financial institution.

(2) A levy upon an account in or with a financial institution shall be a constructive levy and shall be effective at the time of personal service upon the financial institution as evidenced by an entry of service upon the levy by the commissioner or his authorized representative, or by an acknowledgment of service made by a proper official of the financial institution indicating the date and time of service. The commissioner or his authorized representative may, in lieu of personal service or service by mail, serve a levy upon a financial institution, and a financial institution may acknowledge service of a levy by telephonic facsimile transmission or by other means of instantaneous electronic transmission. The financial institution shall remit to the commissioner or his authorized representative as provided in this subsection not later than 15 days after personal service or acknowledgment of service by mail or facsimile or other instantaneous electronic transmission. Notwithstanding any other law to the contrary, a financial institution receiving a levy shall remit the full amount of its depositor's accounts that are subject to levy, to the extent of the amount claimed upon the levy, without deduction; provided, however, nothing contained in this subsection shall be deemed to diminish the right of a financial institution to exercise its right of setoff.

(d) (1) The commissioner or his or her authorized representative may levy and conduct judicial sales in the manner provided by law for sales by sheriffs and constables.

(2) (A) In the event the levy is upon personal property, the sale of such property shall be advertised ten days before the date of sale. Advertisements of sales shall designate the time, place, and manner of the sale, shall give a reasonable description of the property to be sold, shall be posted in three public places in the county, and shall be inserted at least one time in the newspaper in which sheriff's sales in the county are advertised. The commissioner may prescribe by regulation methods for providing notice of sale in addition to the provisions of this subparagraph.

(B) The commissioner or his or her authorized representative may conduct the sale of such personal property via public auction, public Internet auction, or via sealed bids. If the sale is conducted via public auction, the sale shall be held between the hours of 10:00 A.M. and 4:00 P.M. eastern standard time or eastern daylight time, whichever is applicable. The sale shall be conducted within the county in which the property levied on is situated, except that if it appears to the commissioner that substantially higher bids may be obtained for the property if the sale is held at a place outside such county, he may order that the sale be held in such other place. If the location of the sale is in a county other than the county in which the levy was made, notice of the sale as required by this Code section shall be made in both counties. The commissioner may prescribe by regulation the manner or other conditions for sales by public auction, public Internet auction, or sealed bids, including whether payment in full is required at the time of acceptance of the bid, under what circumstances the sale may be adjourned, and whether, and under what circumstances, multiple items of property may be sold separately, in groups, or in the aggregate.

(C) For each sale of personal property conducted pursuant to this paragraph, the commissioner or his or her authorized representative shall determine a minimum bid price of the sale, and, in the absence of a bid equal to or greater than the minimum bid price, the commissioner shall retain possession of the property. In determining the minimum bid price, the commissioner or his or her authorized representative shall take into account the expense of making the levy and sale. In his discretion, the commissioner or his or her representative may delay disclosure of the minimum bid price until the receipt of the highest bid.

(3) In the event the levy is upon real property, the commissioner or his or her authorized representative, after making the levy, shall return the levy on the execution to the sheriff of the county in which the property is located. After the return, the sheriff shall proceed to advertise and sell the property as required by law.

(e) The department shall apply all moneys obtained under this Code section first against the expenses of the proceedings and then against the liability in respect to which the levy was made and any other liability owed to the department by the delinquent taxpayer.

(f) (1) Any person in possession of or obligated with respect to property or rights to property subject to levy upon which a levy has been made shall surrender such property or rights or discharge such obligation to the commissioner or his authorized representative, except such part of the property or rights as is subject, at the time of such levy, to an attachment or execution under any judicial process.

(2) Any person who willfully fails or refuses to surrender any property subject to levy shall be personally liable to the commissioner for a sum equal to the value of the property or rights not so surrendered but not exceeding the amount of the tax, interest, and penalties for the collection of which such levy has been made, together with costs and interest at the rate specified in Code Section 48-2-40 from the date of such levy. The liability imposed in this subsection shall be paid upon notice and demand by the commissioner or his delegate and shall be assessed and collected in the same manner as other taxes administered by the commissioner. Any amount other than costs recovered under this subsection shall be credited against the subject taxpayer's liability for the collection of which such levy was made.

(3) Any person in possession of or obligated with respect to property or rights to property subject to levy upon which a levy has been made who, upon service of levy by the commissioner or his authorized representative, surrenders such property or rights to property or discharges such obligation to the commissioner or his authorized representative shall be discharged from any obligation or liability to the delinquent taxpayer with respect to such property or rights to property arising from such surrender or payment.



§ 48-2-56. Liens for taxes; priority

(a) Except as otherwise provided in this Code section, liens for all taxes due the state or any county or municipality in the state shall arise as of the time the taxes become due and unpaid and all tax liens shall cover all property in which the taxpayer has any interest from the date the lien arises until such taxes are paid.

(b) Except as otherwise provided in this Code section, liens for taxes are superior to all other liens and shall be paid before any other debt, lien, or claim of any kind. Liens for taxes shall rank among themselves as follows:

(1) Taxes due the state;

(2) Taxes due counties of the state;

(3) Taxes due school and other special tax districts of the state; and

(4) Taxes due municipal corporations of the state.

(c) The lien for taxes imposed by Article 1 of Chapter 9 of this title, relating to motor fuel taxes, shall not have priority as against:

(1) Any bona fide mortgagee, holder, or transferee of a deed to secure debt; or

(2) Any pledgee, judgment creditor, or purchaser of or from persons liable for the tax imposed by Article 1 of Chapter 9 of this title

where the rights of such mortgagee, holder, or transferee of a deed to secure debt, pledgee, judgment creditor, or purchaser have attached prior to the time notice of the lien has been filed by the commissioner in the office of the superior court of the county in which the principal place of business is located or in the county where property of the person liable for payment of the motor fuel tax is located.

(d) (1) Liens for any ad valorem taxes shall cover the property of taxpayers liable to tax from the time fixed by law for valuation of the property in each year until such taxes are paid and shall cover the property of tax collectors or tax commissioners and their sureties from the time of giving bond until all the taxes for which they are responsible are paid.

(2) The lien for any ad valorem tax shall not be superior to the title and operation of a security deed when the tax represents an assessment upon property of the taxpayer other than property specifically covered by the title and operation of the security deed.

(3) When real property located within this state is transferred between the date on which any ad valorem tax lien on the property vests and the date on which the tax evidenced by the tax lien becomes due and payable, the ad valorem tax lien on the transferred property shall not extend to cover any other real property of the transferor.

(e) The lien for taxes imposed by the provisions of Article 2 of Chapter 7 of this title, relating to certain income taxes, shall:

(1) Arise and cover all property of the taxpayer as of the time a tax execution for these taxes is entered upon the general execution docket; and

(2) Not be superior to the lien of a prior recorded instrument securing a bona fide debt.

Before the lien provided for in this subsection shall attach to real property it shall be recorded in the county where the real property is located.

(f) The lien for taxes imposed by the provisions of Article 5 of Chapter 7 of this title, relating to withholding taxes, shall:

(1) Arise and attach to all property of the defaulting employer or other person required to deduct and withhold on the date of the assessment of the taxes by operation of law or by action of the commissioner;

(2) Not be superior to the lien of a prior recorded instrument securing a bona fide debt; and

(3) Not be superior to the lien of a subsequent bona fide purchaser or lender for value recorded prior to the time the execution for the tax has been entered on the general execution docket in the office of the superior court of the county in which the property affected is located.

Before the lien provided for in this subsection shall attach to real property it shall be recorded in the county where the real property is located.

(g) (1) The lien of a specific or occupation tax shall not be superior to the title and operation of a security deed recorded prior to the time the execution for the tax has been entered on the general execution docket in the office of the clerk of the superior court of the county in which the affected property is located.

(2) As used in this subsection, the term "specific or occupation tax" means all state, county, and municipal taxes and all state licenses and fees except:

(A) The taxes imposed by Article 1 of Chapter 9 of this title;

(B) Ad valorem taxes;

(C) The taxes imposed by Article 2 of Chapter 7 of this title; and

(D) The taxes imposed by Article 5 of Chapter 7 of this title.

The term includes, but is not limited to, sales and use taxes, corporate net worth taxes, estate taxes, real-estate transfer taxes, taxes on financial institutions, alcohol and tobacco taxes, road taxes on motor carriers, excise taxes, license fees, tax liabilities of corporate officers and business successors, and tax collections of a person who is a dealer under Chapter 8 of this title relating to sales and use taxation.

(h) Liens for taxes existing prior to July 1, 1983, shall not be changed by this Code section. On and after July 1, 1983, this Code section shall govern the time of creation of all tax liens and the priority of all tax liens.



§ 48-2-57. Effect of judicial sale on state tax lien

A sale of property under legal process shall not divest the state of its tax liens.



§ 48-2-58. Release of property subject to state tax lien

(a) The commissioner, upon the taxpayer's providing security sufficient to protect the state's interest and with the consent of the Attorney General, may release some or all of the property of a taxpayer which is subject to a state tax lien when the legality of the assessment which is the basis of the lien is being litigated.

(b) The commissioner may release or subordinate all or any portion of the property subject to a state tax lien if the commissioner determines that the tax, interest, and penalties are sufficiently secured by a lien on other property or through other security or that the release, partial release, or subordination of such lien will not endanger or jeopardize the collection of amounts due.



§ 48-2-59. Appeals; payment of taxes admittedly owed; bond; costs

(a) Except with respect to claims for refunds, either party may appeal from any order, ruling, or finding of the commissioner to the Georgia Tax Tribunal in accordance with Chapter 13A of Title 50 or the superior court of the county of the residence of the taxpayer, except that:

(1) If the taxpayer is a public utility or nonresident, the appeal of either party shall be to the Georgia Tax Tribunal in accordance with Chapter 13A of Title 50 or the superior court of the county in which is located the taxpayer's principal place of doing business or in which the taxpayer's chief or highest corporate officer residing in this state maintains such officer's office; or

(2) If the taxpayer is a nonresident individual or a foreign corporation having no place of doing business and no officer or employee residing and maintaining such officer's office in this state, the taxpayer shall have the right to appeal to the Georgia Tax Tribunal in accordance with Chapter 13A of Title 50 or the Superior Court of Fulton County or to the superior court of the county in which the commissioner in office at the time the action is filed resides.

(b) The taxpayer shall commence an appeal by filing a petition with the Georgia Tax Tribunal in accordance with Chapter 13A of Title 50 or the superior court within 30 days from the date of decision by the commissioner.

(c) Before the superior court shall have jurisdiction to entertain an appeal filed by any aggrieved taxpayer, the taxpayer shall file with the clerk of the superior court a written statement whereby the taxpayer agrees to pay on the date or dates the taxes become due all taxes for which the taxpayer has admitted liability. Additionally, the taxpayer shall file with the clerk of the superior court within 30 days from the date of decision by the commissioner, except when the value of the appellant's title or interest in real property owned in this state is in excess of the amount of the tax in dispute, a surety bond or other security in an amount satisfactory to the clerk, conditioned to pay any tax over and above that for which the taxpayer has admitted liability and which is found to be due by a final judgment of the court, together with interest and costs. It shall be ground for dismissal of the appeal if the taxpayer fails to pay all taxes admittedly owed upon the due date or dates as provided by law. This subsection shall not apply to appeals filed with the Georgia Tax Tribunal as provided in Chapter 13A of Title 50.

(d) (1) If the final judgment of the court places upon the taxpayer any tax liability which has not already been paid and if the tax or any part of the tax has:

(A) Not become due on the date of the final judgment of the court, then the taxpayer shall pay the amount of the unpaid tax liability on the due date or dates as provided by law; or

(B) Already become due at the time of final judgment of the court, the taxpayer shall immediately pay the tax or as much of the tax as has already become due, with interest.

(2) In the event the final judgment of the court is adverse to the taxpayer, the taxpayer shall pay the court costs regardless of whether the tax or any part of the tax has or has not become due at the time of the final judgment of the court.

(3) This subsection shall not apply to appeals filed with the Georgia Tax Tribunal as provided in Chapter 13A of Title 50.



§ 48-2-60. Compromise settlements; penalty refunds

(a) No action or other judicial proceeding for the enforcement of this chapter or for the collection of state taxes shall be settled except by agreement, compromise, or judgment in open court.

(b) No compromise or agreed judgment shall be entered in any such action or other judicial proceeding until there has been filed with the commissioner a verified statement setting forth the facts and showing the reasons why a compromise or agreed judgment should be entered and certifying that no agreement or settlement other than the one stated in the proposed judgment has been directly or indirectly entered into by the commissioner or by anyone for the commissioner and that the proposed judgment is, in the opinion of the Attorney General, for the best interest of the state.

(c) When any penalty is paid without the commencement of an action to recover on the penalty and the commissioner, within three years after the date of the payment, determines that the circumstances giving rise to the penalty were reasonably beyond the control of the taxpayer, the commissioner may authorize a refund of all or any part of the penalty so paid and any interest paid on the penalty.



§ 48-2-61. Effect of actions taken to avoid payment of taxes; liability

(a) All deeds of gift, mortgages, sales, transfers of titles to motor vehicles, and assignments of property of any kind made to avoid payment of taxes and all judgments procured for the purpose of avoiding payment of taxes shall be null and void.

(b) The person holding such property or the person to whom such conveyance has been made and the property also, wherever found and no matter in whose possession it may be, shall be liable for taxes.



§ 48-2-62. Penalties for tax return preparers; prohibition on continuing to prepare returns; refunds

(a) As used in this Code section, the term:

(1) "Tax return preparer" means any person who prepares for compensation, or who employs one or more persons to prepare for compensation, any return of tax imposed under Chapter 7, 7A, or 8 of this title or any claim for refund of such tax. The preparation of a substantial portion of a return or claim for refund shall be treated as if it were the preparation of such return or claim for refund. A person shall not be considered a tax return preparer merely because the person does any of the following:

(A) Furnishes typing, reproducing, or other mechanical assistance;

(B) Prepares a return or claim for refund of the employer, or an officer or employee of the employer, by whom the person is regularly and continuously employed;

(C) Prepares as a fiduciary a return or claim for refund for any person; or

(D) Prepares a claim for refund for a taxpayer in response to a notice of proposed assessment issued to the taxpayer.

(2) "Understatement of liability" means an understatement of the net amount payable for a tax imposed under Chapter 7, 7A, or 8 of this title or an overstatement of the net amount creditable or refundable from such tax. For purposes of this paragraph, the amount determined as an underpayment of estimated income tax under the relevant provisions of this chapter is not considered an understatement of liability.

(b) (1) Any tax return preparer who prepares any return or claim for refund for which any part of an understatement of liability is due because of a position described in paragraph (2) of this subsection shall pay a penalty not to exceed $500.00 for each such return or claim for refund.

(2) A position is described in this subsection if:

(A) The tax return preparer knew or reasonably should have known of the position;

(B) There was not a reasonable basis for the position; and

(C) The position was frivolous or not adequately disclosed in the return or claim for refund or in a statement attached to the return or claim for refund.

(3) No penalty shall be imposed under this subsection if it is shown that there is reasonable cause for the understatement of liability and the tax return preparer acted in good faith.

(c) Any tax return preparer who prepares any return or claim for refund for which any part of an understatement of liability is due because of conduct described in this subsection shall pay a penalty for each such return or claim for refund in an amount equal to the greater of $5,000.00 or 50 percent of the income derived, or to be derived, by the tax return preparer for the return or claim for refund. Conduct described in this subsection is conduct by the tax return preparer which is:

(1) A willful attempt in any manner to understate the liability for tax on the return or claim for refund; and

(2) A reckless or intentional disregard of the law.

(d) If at any time there is a final administrative determination or a final judicial decision that there was no understatement of liability in the case of the taxpayer's underlying return or claim for refund for which a penalty under subsection (b) or (c) of this Code section has been assessed against the tax return preparer, such assessment shall be canceled; and if any portion of such penalty has been paid, the amount so paid shall be refunded to the tax return preparer as an overpayment of tax without regard to any period of limitations which, but for this subsection, would apply to the making of such refund.

(e) Other assessable penalties on the preparation for other persons of returns of tax imposed under Chapter 7, 7A, or 8 of this title shall be as follows:

(1) Any tax return preparer who prepares any return or claim for refund and is required by regulations prescribed by the commissioner to sign such return or claim for refund but who fails to sign such return shall pay a penalty of $50.00 for such failure, unless it is shown that such failure is due to reasonable cause and not due to willful neglect or that the practice conformed to accepted industry standards. The maximum penalty imposed under this paragraph on any tax return preparer during any calendar year shall not exceed $25,000.00;

(2) (A) Any tax return preparer who prepares any return or claim for refund and fails to furnish the preparer's identifying number on such return or claim for refund shall pay a penalty of $50.00 for such failure, unless it is shown that such failure:

(i) Is due to reasonable cause and not due to willful neglect; or

(ii) Failed to conform to accepted industry standards.

(B) The maximum penalty imposed under this paragraph on any tax return preparer during any calendar year shall not exceed $25,000.00; and

(3) Any tax return preparer who fraudulently endorses or otherwise negotiates directly or through an agent any check made for the taxes imposed under Chapter 7, 7A, or 8 of this title which is issued to a taxpayer other than the tax return preparer shall pay a penalty of $500.00 for each such check. This paragraph shall not apply to the deposit by a bank, within the meaning of Section 581 of the Internal Revenue Code of 1986, of the full amount of the check in the taxpayer's account in such bank for the benefit of the taxpayer.

(f) (1) A civil action in the name of the State of Georgia may be commenced at the request of the commissioner to enjoin any tax return preparer, or employer having knowledge of an employee tax return preparer, who is doing business in this state and engaging in conduct described in this subsection from further engaging in preparing tax returns. This action may be brought by the department in the superior court of the county of the tax return preparer's residence or principal place of business or in which the taxpayer for whose tax return the action is brought resides. The court may exercise its jurisdiction over the action separate and apart from any other action brought by the State of Georgia against the tax return preparer or any taxpayer.

(2) In an action under this subsection, the court may issue an injunction prohibiting a person from acting as a tax return preparer if the court finds that the individual has:

(A) Engaged in any pattern of conduct subject to civil penalty under subsection (b), (c), or (e) of this Code section; or

(B) Guaranteed the payment of any tax refund or the allowance of any tax credit.

(g) Any claim for refund of any penalty paid under this Code section shall be filed in accordance with rules and regulations promulgated by the commissioner. Any penalty under subsection (b) or (e) of this Code section shall be assessed within three years after the return or claim for refund was filed, and no proceeding in court without assessment for the collection of such tax shall begin after the expiration of such period. In the case of any penalty under subsection (c) of this Code section, the penalty may be assessed, or a proceeding in court for the collection of the penalty may be begun without assessment, at any time. Except as provided in subsection (d) of this Code section, any claim for refund of an overpayment of any penalty assessed under subsection (b), (c), or (e) of this Code section shall be filed within three years from the time the penalty was paid.

(h) Except as otherwise provided by this Code section, proceedings to assess, collect, or seek a refund of any penalty imposed under this Code section shall be conducted in the same manner and subject to the same rights of appeal as assessments, collections, and claims for refund of the related taxes under Chapter 7, 7A, or 8 of this title, as the case may be.






Article 3 - Enforcement

§ 48-2-80. Judicial enforcement of taxes imposed by other states

The courts of this state shall recognize and enforce liabilities for taxes lawfully imposed by other states which extend like comity to this state.



§ 48-2-81. Duties of law enforcement officers and tax officials as to collecting taxes and prosecuting violators; payment of portion of fines to informants

It shall be the duty of all sheriffs, deputies, and constables to enforce the collection of all taxes that may be due the state under any law. It shall be the duty of all tax collectors, tax commissioners, sheriffs, and constables to make sure that all persons violating any of the tax laws of this state are prosecuted for all such violations. One-fourth of the fines imposed upon persons convicted of violating any tax law of this state upon the information of any citizen of this state shall be paid to the informant by order of the court.



§ 48-2-82. Contraband articles -- Seizure; disposition; exceptions

(a) (1) Any contraband article and any vessel, vehicle, aircraft, or other conveyance which has been or is being used in violation of any provision of this title or of the revenue laws of this state, and any vessel, vehicle, aircraft, or other conveyance in, upon, or by means of which any violation has taken or is taking place shall be seized by any law enforcement officer or revenue officer of this state without a warrant and shall be delivered forthwith to the commissioner.

(2) After any such delivery, the commissioner shall post a notice of the seizure for a period of ten days in a prominent place in the courthouse of the county in which the seizure occurred. The notice shall state that a decision as to seizure and forfeiture will be made by the commissioner at the expiration of the ten-day period; and the notice shall act as a bar against any person subsequently asserting a claim of any interest existing in the article at the time of seizure.

(3) Upon determining that an article is contraband and that the seizure and forfeiture of the article is in accordance with this Code section, the commissioner shall direct the disposition or destruction of the article as he may reasonably deem appropriate. Any sale of such articles shall be to the highest bidder for cash and the proceeds of the sale shall be delivered to the Office of the State Treasurer.

(b) No vessel, vehicle, aircraft, or other conveyance used in the transaction of business as a common carrier shall be forfeited under this Code section unless it shall appear that, in the case of a railway car or engine, the owner or, in the case of any other such vessel, vehicle, aircraft, or other conveyance, the owner or the master of such vessel or the owner or conductor, driver, pilot, or other person in charge of such vehicle, aircraft, or other conveyance was at the time of the alleged illegal act a consenting party or privy thereto.

(c) No vessel, vehicle, aircraft, or other conveyance shall be forfeited under this Code section by reason of any act or omission shown by the owner of the conveyance to have been committed or omitted by any person other than the owner while the vessel, vehicle, aircraft, or other conveyance was unlawfully in the possession of a person who acquired possession of the conveyance in violation of the criminal laws applicable to the location of acquisition, whether of the United States or of any state of the United States.



§ 48-2-83. Contraband articles -- Affidavit to test legality of forfeiture

The owner of any property subject to forfeiture under this title may test the legality of the forfeiture by filing in the superior court of the county in which the property was seized within ten days after the seizure an affidavit of illegality against the commissioner in the manner and form prescribed by law for testing the legality of tax fi. fas.



§ 48-2-84. Unlawful activities as to revenue stamps; possession or transportation of contraband; penalty

(a) It shall be unlawful for any person to:

(1) With intent to defraud and without authorization, make, falsify, forge, alter, or counterfeit any revenue stamp or marking prima facie evidencing the payment of any tax imposed by the revenue laws of this state;

(2) With knowledge, pass, publish, utter, or give currency to any unauthorized, false, forged, altered, or counterfeit revenue stamp or marking prima facie evidencing the payment of any tax imposed by the revenue laws of this state;

(3) Make, possess, or have custody or control of any contraband article;

(4) Transport, carry, or convey any contraband article in, upon, or by means of any vessel, vehicle, aircraft, or other conveyance;

(5) Conceal or possess any contraband article in or upon any vessel, vehicle, aircraft, or other conveyance or upon the person of anyone in or upon any vessel, vehicle, aircraft, or other conveyance; or

(6) Use any vessel, vehicle, aircraft, or other conveyance for the transportation, carriage, conveyance, concealment, receipt, possession, purchase, sale, barter, exchange, or giving away of any contraband article.

(b) Any person who violates this Code section shall be guilty of a felony and, upon conviction thereof, shall be punished by a fine of not more than $5,000.00 or imprisonment for not less than one year nor more than three years, or both.






Article 4 - Facilitating Business Rapid Response to State Declared Disasters

§ 48-2-100. Short title; definitions; legislative findings; certain exemptions for out-of-state businesses and employees conducting operations related to declared state of emergency; post-emergency application of state laws and requirements

(a) This Code section shall be known and may be cited as the "Facilitating Business Rapid Response to State Declared Disasters Act of 2014."

(b) For purposes of this Code section, the term:

(1) "Affected state" means a state where a declared state of disaster or emergency exists.

(2) "'Declared state of disaster or emergency" means a disaster or emergency event for which the Governor's state of emergency declaration has been issued or for which a presidential declaration of a federal major disaster or emergency has been issued.

(3) "Disaster or emergency period" means a period that begins ten days prior to the first day of the Governor's declaration or the president's declaration, whichever occurs first, and extends for a period of 60 calendar days after the end of the declared disaster or emergency period.

(4) "Infrastructure" means property and equipment owned or used by communications networks; cable, video, or broadband networks; gas and electric distribution systems; water pipelines; railways; public roads and bridges; and related support facilities that service multiple customers, including but not limited to real and personal property such as buildings, offices, lines, poles, pipes, structures, and equipment.

(5) "Out-of-state business" means a business entity that has no presence in this state and conducts no business in this state whose services are requested by a registered business in this state or by the state or a local government in this state for purposes of performing disaster or emergency related work in this state. This shall also include a business entity that is affiliated with a registered business in this state solely through common ownership if the affiliate has no registrations or required registrations or tax filings or required tax filings or nexus in this state prior to the declared state of disaster or emergency.

(6) "Out-of-state employee" means an employee who does not work in this state that is temporarily working in this state during the disaster or emergency period to perform disaster or emergency related work in this state to repair, renovate, install, build, or render services or other business activities that relate to infrastructure that has been damaged or destroyed during a declared state of disaster or emergency.

(7) "Registered business" means a business entity that owns or operates infrastructure in this state and is currently registered or is required to be registered to do business in this state prior to the declared state of disaster or emergency.

(c) The General Assembly finds that:

(1) When storms, floods, fires, earthquakes, hurricanes, or other natural disasters or emergencies occur, many businesses assign resources and personnel to the affected state from other states throughout the United States on a temporary basis to expedite the enormous and overwhelming task of cleaning, restoring, and repairing damaged equipment, property, and infrastructure.

(2) Most often this disaster or emergency relief effort involves the need for out-of-state businesses, including out-of-state affiliates of businesses registered in the affected state, to bring in resources, property, and personnel to perform disaster related activity in the affected state. In some instances, personnel may be located in the affected state for extended periods of time to perform such activities.

(3) During such time of operating in the affected state on a temporary basis solely for purposes of helping the affected state recover from the disaster or emergency, these businesses and employees should not be burdened by any requirements for certain tax liabilities incurred as a result of such activities in the affected state for a temporary period.

(4) The affected state's nexus and residency thresholds for tax liability are intended for businesses and individuals in such state conducting business operations or who intend to reside in the state and should not be applied to businesses and individuals coming into the state on a temporary basis to provide help and assistance in response to a declared state of disaster or emergency.

(5) To ensure that businesses and individuals focus on quick response to the needs of this state and its citizens during a declared state of disaster or emergency, it is appropriate for the General Assembly to deem that such disaster or emergency relief activity for a reasonable period of time during and after the disaster or emergency period shall not establish any liability for purposes of certain state and local taxes, licensing, and regulatory requirements imposed in this state.

(d) (1) An out-of-state business whose presence is solely that of conducting operations within this state for purposes of performing work or services on infrastructure related to a declared state of disaster or emergency during the disaster or emergency period shall not be considered to have established a level of presence that would require that business to register, file, and remit certain state or local taxes or that would require that business to be subject to any licensing or registration requirements in this state. This exemption includes any state or local business licensing or registration requirements, any state or local employer income tax withholding, unemployment insurance, any state or local occupational licensing fees, public service commission or secretary of state licensing and regulatory requirements, and any state or local tax on or measured by, in whole or in part, net or gross income or receipts or net worth, including the filing required for a combined group of which the out-of-state business may be a part. For the apportionment of income pursuant to Chapter 7 of this title, the performance by an out-of-state business of any work in accordance with this Code section shall not increase the amount of income apportioned to this state.

(2) Any out-of-state employee shall not be considered to have established residency or a presence in this state that would require that employee to file and pay income taxes, to be subjected to income tax withholdings, or to be subject to any licensing or registration requirements in this state.

(e) Out-of-state businesses and out-of-state employees shall be required to pay transaction taxes and fees including but not limited to fuel taxes or sales and use taxes on materials or services subject to sales and use taxes in this state, hotel taxes, and car rental taxes or fees that the out-of-state business or out-of-state employee purchases for use or consumption in the affected state during the disaster or emergency period, unless such taxes are otherwise exempted pursuant to Chapter 8 of this title.

(f) Any out-of-state business or out-of-state employee that remains in this state after the disaster or emergency period shall become subject to the state's normal requirements for establishing presence, residency, or doing business and shall comply with all state and local registration, licensing, and filing requirements.

(g) (1) Any out-of-state business that enters this state to perform qualified work during a disaster or emergency period shall provide to the department and to the Georgia Emergency Management and Homeland Security Agency a statement that it is in this state for purposes of responding to the disaster or emergency, which statement shall include the business' name, state of domicile, principal business address, federal tax identification number, date of entry, and contact information.

(2) A registered business in this state shall provide the information required in paragraph (1) of this subsection to the department and to the Georgia Emergency Management and Homeland Security Agency for any affiliate that enters this state that is an out-of-state business. The notification shall also include contact information for the registered business in this state.

(h) The Georgia Emergency Management and Homeland Security Agency and the department shall promulgate regulations as necessary to comply with the requirements of this Code section.






Article 5 - Refunds for Eligible Recipients

§§ 48-2-110 through 48-2-115.

Repealed by Ga. L. 1995, p. 902, § 1, effective December 31, 2000.









Chapter 3 - Tax Executions

§ 48-3-1. Execution for collection of money due the state; affidavit of illegality

The commissioner may issue an execution for the collection of any tax, fee, license, penalty, interest, or collection costs due the state. The execution shall be directed to all and singular sheriffs of this state or to the commissioner or the commissioner's authorized representatives and shall command them to levy upon the goods, chattels, lands, and tenements of the taxpayer, provided that the commissioner may transmit such executions electronically. Each sheriff shall execute the execution as in cases of writs of execution from the superior courts. Whenever any writ of execution has been issued by the commissioner, the taxpayer, in order to obtain a determination of whether the tax is legally due, may tender to the levying officer such taxpayer's affidavit of illegality to the execution and, upon such taxpayer's payment of the tax if required as a condition precedent by the law levying the tax or upon such taxpayer's giving a good and solvent bond in such an amount to cover the total of any adverse judgment plus costs when the law does not require the payment of the tax as a condition precedent, the levying officer shall return the affidavit of illegality, except as otherwise provided by law, to the superior court of the county of the taxpayer's residence. The affidavit of illegality shall be summarily heard and determined by the court. Whenever any writ of execution has been issued by the commissioner for the collection of any tax, or any penalty, interest, or collection costs imposed with respect to any tax, the taxpayer may file a petition in the Georgia Tax Tribunal in accordance with Chapter 13A of Title 50 to obtain a determination of whether any such amounts are legally due.



§ 48-3-2. Executions against foreign corporations

An execution against an agent of a foreign corporation or other foreign company shall be against the chief agent or his successor and shall authorize the executing officer to levy on all property of the agency and to seize its money, notes, and other effects.



§ 48-3-3. Executions by tax collectors and commissioners

(a) As used in this Code section, the term:

(1) "New owner" means the most recent subsequent owner who has purchased such property during the year after January 1, but on or after the due date of that tax bill year and whose deed has been duly recorded in the records of the clerk of the superior court for that county.

(2) "Owner of record" means the owner whose name appears in the deed record as the owner as of January 1 of that tax bill year.

(b) The tax collector or tax commissioner shall issue executions for nonpayment of taxes collectable by the tax collector or tax commissioner at any time after 30 days have elapsed since giving notice as provided in subsection (c) of this Code section. The executions shall be directed to all and singular sheriffs and constables of the state.

(c) As soon as the last day for the payment of taxes has arrived, the tax collector or tax commissioner shall notify in writing the taxpayer of the fact that the taxes have not been paid and that, unless paid, an execution shall be issued; provided, however, that notice shall not be required for taxes due on personal property and executions may be issued on the day next following the day when taxes are due.

(d) No execution shall be issued against any person who is not the record owner of the property on the day that the taxes become delinquent if, within 90 days from the due date, that person has provided satisfactory proof to the tax collector or tax commissioner that the property has been transferred by recorded deed and the liability for the payment of ad valorem taxes has been assigned to the vested transferee by written agreement or contract. In such cases, the execution shall be issued against the person who is the new record owner of the property on the date that taxes became delinquent only after such new owner has been sent a notice of the delinquent tax bill and that the tax collector or tax commissioner intends to issue a tax execution in the new owner's name against such delinquent property if the bill and all applicable interest and other charges are not paid within 30 days of the date of the notice. Such notice shall be mailed first class to the address of record as shown on the real estate transfer tax declaration form in the records of the clerk of the superior court and to the address shown on the closing documents if presented or to the property location if the address differs from that shown on the real estate transfer tax declaration form. If an execution has already been issued against the owner of record, such execution shall be affirmatively cleared and vacated of record by the tax collector or tax commissioner upon receiving satisfactory proof as provided in this subsection.

(e) (1) (A) Whenever technologically feasible, the tax collector or tax commissioner, at the time tax bills or any subsequent delinquent notices are mailed, shall also mail such bills or notices to any new owner that at that time appear in the records of the county board of tax assessors. The bills or notices shall be mailed to the address of record as found in the county board of tax assessors' records.

(B) (i) In the discretion of the tax commissioner, a taxpayer shall have the option of receiving tax bills or subsequent delinquent notices via electronic transmission in lieu of, or in addition to, receiving a paper bill via first-class mail. The tax bill shall be transmitted to the taxpayer via e-mail, with delivery or read receipt requested, in portable document format using all e-mail addresses provided by the taxpayer, and the date shown on such transmission shall serve as a postmark. In any instance where such transmission proves undeliverable, the tax commissioner shall mail such tax bill or subsequent delinquent notice to the address of record as found in the county board of tax assessors' records.

(ii) The commissioner shall develop and make available to tax commissioners a suitable form for use by taxpayers in exercising the option to receive tax bills or subsequent delinquent notices via electronic transmission.

(2) A new owner shall not be required to pay the interest specified in Code Section 48-2-40, or the penalty specified in Code Section 48-2-44, until 60 days after the tax collector or tax commissioner has forwarded a tax bill to the new owner in accordance with paragraph (1) of this subsection. This paragraph shall apply only to the tax bill applicable to the year in which the property was purchased.

(f) The real estate transfer tax declaration form shall provide for and indicate the correct tax map parcel identification number before being accepted by the clerk of the superior court for recordation.



§ 48-3-3.1. Immediate payment or bond where person or property may leave jurisdiction or property's value may be prejudiced

If the tax collector or tax commissioner reasonably finds that a taxpayer gives evidence of intention to leave the state, to remove his or her property from the state, to conceal himself or herself or his or her property, to discontinue business, or to do any other act tending to prejudice or render wholly or partly ineffective proceedings to compute, assess, or collect any ad valorem tax, whereby it becomes advisable that such proceedings be brought without delay, the tax collector or tax commissioner shall give notice of such finding and demand immediate payment of such tax as may be due. The tax collector or tax commissioner may immediately make an assessment based on the most recently accepted assessment or on a tax assessor's assisted assessment and may proceed under the assessment to collect the tax or require the taxpayer to file with him or her a bond satisfactory to the tax collector or tax commissioner as security for payment of the tax. Taxes assessed under this Code section for any tax year for which millage rates applicable to the property have not been established at the time of the assessment shall be based upon the millage rates in effect for the immediately preceding year.



§ 48-3-4. Selection of property to be levied

A defendant against whom an execution has been issued by a tax collector or tax commissioner may select the property upon which the fi. fa. shall be levied. It shall be within the discretion and power of the tax collector or tax commissioner, however, to have the proper officer levy the execution on any other property the tax collector or tax commissioner may select whenever he deems it necessary to secure the prompt collection of the tax fi. fa.



§ 48-3-5. Geographical scope of tax executions

If there is not sufficient property in the county in which the taxpayer resides to satisfy the tax execution, property of the taxpayer situated in any other county shall be subject to levy and sale.



§ 48-3-6. Leviers of executions; aggregating multiple executions

(a) Executions may be levied by the officers to whom such executions are directed or by other officers who are authorized by law to act in their place.

(b) Any levying officer to whom there have been directed two or more executions against a defendant or to whom there have been directed two or more in rem executions against the same unreturned property may aggregate such executions and may make a levy for the total amount due as in the case of single execution.



§ 48-3-7. Issuance of alias tax execution to replace lost original; conversion of executions into electronic form

(a) Except as provided in subsection (b) of this Code section, when a properly issued tax execution is lost or destroyed, an alias tax execution may be issued upon the filing by the party having the right to control the original execution of a statement under oath of the loss or destruction of such original execution with the judge of the probate court of the county in which the original execution was issued. The judge shall endorse the word "alias" on the alias tax execution. The alias tax execution shall have all the legal force and effect of the lost or destroyed original tax execution.

(b) When a tax execution which was regularly issued by an officer of the state as authorized by law is lost or destroyed, the state officer or the successor to the state officer by whom the same was issued may at any time issue an alias tax execution in lieu of the lost original tax execution. The alias tax execution shall be dated the same date as the original tax execution and the officer shall endorse the word "alias" on the alias tax execution. The alias tax execution shall have all the legal force and effect of the lost or destroyed original tax execution.

(c) The commissioner or his or her duly appointed representative shall be authorized to convert regularly issued original or alias tax executions into electronic form for indexing, storage, archival, retrieval, or transmittal purposes, and any tax execution so converted, whether or not subsequently reduced to paper or other tangible medium, shall be treated as a regularly issued original for all purposes, and the commissioner shall not thereafter be required to maintain an original of such tax execution. Tax executions so converted, when reduced to paper or other tangible medium, shall fully reflect any and all entries or notations made on such tax executions.



§ 48-3-8. Interest on executions

All executions issued for taxes due the state or any county or municipality of the state, whether issued on assessments for permanent improvements of streets or sewers of a municipality or otherwise, shall bear interest at the rate specified in Code Section 48-2-40 from the time fixed by law for issuing the execution.



§ 48-3-9. Notice of levy to owner of security deed or mortgage; lists; fees

(a) Whenever any real estate is levied upon by the sheriff for taxes, it shall be the sheriff's duty before proceeding to advertise the property for sale as provided by law to give 20 days' written notice of the levy to the record owner of the property and the record owner of each security deed and mortgage affecting such property as provided in subsection (b) of this Code section. The period of 20 days shall begin to run from the time the notice is personally delivered or, when delivered by registered or certified mail or statutory overnight delivery as provided in this Code section, from the date of its mailing. The notice shall contain a description of the land levied upon, the name of the owner of the land, the year or years for which the taxes were assessed, and a statement of the amount of the taxes due, together with the accrued cost. The notice shall be delivered to the owner and any secured parties entitled to notice either in person or by registered or certified mail or statutory overnight delivery, with return receipt requested, at the address given on the list. The sheriff shall keep a copy of the notice on which he or she shall enter the date the notice was delivered and how, where, and to whom the notice was delivered.

(b) In order to entitle any owner of a security deed or mortgage to notice as provided in subsection (a) of this Code section, the name and address of such owner must be stated: (1) on the face of a properly recorded security deed or mortgage from the owner of the property; or (2) on the face of a properly recorded transfer of such a security deed or mortgage.



§ 48-3-10. Form of notice

The form of the notice required by Code Section 48-3-9 to be given by the sheriff to the record owner of the property and the owner of each security deed or mortgage complying with Code Section 48-3-9 shall be in substance as follows:

DELINQUENT TAXES

Sheriff's Notice to Owner of Warranty Deed,

Security Deed, or Mortgage

Notice is hereby given to as the owner of a certain ,

recorded in the office of the clerk of the superior court in book at

page of the County of , State of Georgia, that there are now due

and unpaid taxes for the year amounting to $ with accrued cost of

$ for which a tax execution has been issued and levy has been made upon

the following described land owned by and embraced within and

that the property will be advertised for sale unless the taxes are paid

within 20 days from the delivery of this notice as provided by law.

(Description of land levied upon.)

Sheriff

Address

Date



§ 48-3-11. Form of list of security deeds and mortgages

Reserved. Repealed by Ga. L. 1997, p. 727, § 2, effective April 14, 1997.



§ 48-3-12. Issuance of garnishments by tax collectors and tax commissioners; proceedings

(a) When any tax collector or tax commissioner can find no property belonging to a defendant on which to levy any tax execution in his hands, he shall make an entry to that effect on the execution. The tax collector or tax commissioner then may issue summons of garnishment against any person whom he believes to be indebted to the defendant or who has property, money, or effects in his hands belonging to the defendant. The summons of garnishment shall be served by the tax collector, tax commissioner, the sheriff, the sheriff's deputy, or any constable of the county in which the garnishee resides. The summons shall be served at least 15 days before the sitting of the court to which the summons is made returnable and shall be returned to either the superior court or the state court of the county in which the tax collector or tax commissioner holds office.

(b) The tax collector or tax commissioner shall enter on the execution the names of the persons garnished and shall return the execution to the appropriate court. All subsequent proceedings shall be the same as provided by law regarding garnishments in other cases when judgment has been obtained or execution issued.



§ 48-3-13. Petition to reduce execution to judgment -- Procedures

(a) When an execution for state taxes remains unsatisfied and an entry of nulla bona has been duly entered on the execution within the immediately preceding 30 day period and the commissioner has reason to believe that the defendant in fi. fa. may have or may come into ownership of assets outside this state, the commissioner may petition the superior court of the county in which the defendant in fi. fa. maintains in this state a known residence, place of business, or agent to receive service for a rule to show cause why the unsatisfied tax execution should not be reduced to a final judgment of the superior court.

(b) The petition shall name the defendant in fi. fa. as respondent in the action, shall set forth the jurisdiction of the superior court, and shall allege that an execution for state taxes has been duly issued by the commissioner or his deputy on behalf of this state, that an entry of nulla bona has been duly entered on the execution within the immediately preceding 30 day period, and that the commissioner has reason to believe that the respondent may have or may come into ownership of assets outside this state. The petition shall demand that process issue to cause the respondent to appear and answer why the tax execution should not be reduced to a final judgment of the court; that the tax execution including, but stated separately, interest and penalties be reduced to a final judgment of the court; and, in the event that the final judgment is entered, that costs of the action be assessed against the respondent. A true copy of the tax execution shall be attached as an exhibit to the petition and the petition shall be verified under oath by the commissioner to the best of his knowledge and belief.

(c) When an execution for local taxes remains unsatisfied and an entry of nulla bona has been duly entered on the execution within the immediately preceding 30 day period and the tax collector or tax commissioner has reason to believe that the defendant in fi. fa. may have or may come into ownership of assets outside this state, the commissioner may petition the superior court of the county in which the defendant in fi. fa. maintains in this state a known residence, place of business, or agent to receive service for a rule to show cause why the unsatisfied tax execution should not be reduced to a final judgment of the superior court.

(d) The petition shall name the defendant in fi. fa. as respondent in the action, shall set forth the jurisdiction of the superior court, and shall allege that an execution for local taxes has been duly issued by the tax collector or tax commissioner on behalf of the named county, that an entry of nulla bona has been duly entered on the execution within the immediately preceding 30 day period, and that the tax collector or tax commissioner has reason to believe that the respondent may have or may come into ownership of assets outside this state. The petition shall demand that process issue to cause the respondent to appear and answer why the tax execution should not be reduced to a final judgment of the court; that the tax execution including, but stated separately, interest and penalties be reduced to a final judgment of the court; and, in the event that the final judgment is entered, that costs of the action be assessed against the respondent. A true copy of the tax execution shall be attached as an exhibit to the petition and the petition shall be verified under oath by the tax collector or tax commissioner to the best of his knowledge and belief.



§ 48-3-14. Petition to reduce execution to judgment -- Procedures for nonresident

(a) When a defendant in fi. fa. under Code Section 48-3-13 maintains no known residence, place of business, or agent to receive service in this state other than the Secretary of State, the sworn petition shall so allege and, in addition to the allegations prescribed in subsection (b) of Code Section 48-3-13, it shall further allege facts sufficient to show that the respondent personally or by employees or agents engaged in an act or activity within this state giving rise to the liability or obligation for the payment or collection of the tax for which the tax execution was issued and that the act or activity was not insubstantial in its quality or nature in relation to the fair administration of law. The action shall be brought in the superior court of the county in which the respondent formerly maintained a known residence, place of business, or agent to receive service at the time the liability or obligation arose, if such was the case, or, otherwise, in the superior court of any county in which the act or activity giving rise to the tax liability or obligation took place. The petition shall demand service of process by publication as provided in subsection (b) of this Code section.

(b) When it appears from the sworn petition that the respondent engaged personally or by employees or agents in an act or activity within this state giving rise to the liability or obligation for the payment or collection of the tax for which the tax execution was issued, that the act or activity was not insubstantial in its quality or nature in relation to the fair administration of law, and that the respondent maintains no known residence, place of business, or agent to receive service in this state other than the Secretary of State, the superior court in which the action is pending shall order service to be perfected by publication in the paper in which sheriff's advertisements are printed. The notice shall be published once each calendar week for four consecutive weeks and shall be substantially as follows:

IN THE SUPERIOR COURT OF COUNTY

STATE OF GEORGIA

The State of Georgia )

ex rel. , )

commissioner of revenue, ) Action for judgment

Petitioner ) on state tax

) fi. fa.

v. ) No.

)

A.B., )

Respondent )

NOTICE BY PUBLICATION

TO: A.B., Respondent

Foreign address (if known)

This court, under date of , has found that service by publication

upon you in the above case is necessary because of your nonresidence and

has ordered this service by publication. Accordingly, you are ordered to be

and appear in this court within 60 days from the above date to show cause

why tax fi. fa. no. , in favor of the State of Georgia, recorded in

book , page of the execution docket of County, Georgia,

should not be reduced to a judgment of this court.

Witness the Hon. , judge of this court.

This day of , .

Clerk

(c) If the residence or place of business of the respondent in another state is known, the commissioner shall send by registered or certified mail or statutory overnight delivery to the respondent at the known address a copy of the petition and order of service by publication and a copy of the newspaper in which each of the four notices is published with the notice plainly marked. When the Secretary of State of this state is appointed agent by law to receive service for a nonresident, a copy of the petition, of the order of service by publication, and of the newspaper in which each of the four notices is published with the notice plainly marked shall also be sent by the commissioner by registered or certified mail or statutory overnight delivery to the Secretary of State. The copy of the petition and order of service by publication shall be mailed within ten days after the issuance of the order. Each copy of the newspaper shall be mailed within ten days after its publication. Thereupon, the commissioner shall file with the clerk of the superior court in which the action is pending a certificate of compliance with this subsection, which certificate shall be a part of the record of service in the case.

(d) When a defendant in fi. fa. under Code Section 48-3-13 maintains no known residence, place of business, or agent to receive service in this state other than the Secretary of State, the sworn petition shall so allege and, in addition to the allegations prescribed in subsection (c) of Code Section 48-3-13, it shall further allege facts sufficient to show that the respondent personally or by employees or agents engaged in an act or activity within the named county giving rise to the liability or obligation for the payment or collection of the tax for which the tax execution was issued and that the act or activity was not insubstantial in its quality or nature in relation to the fair administration of law. The action shall be brought in the superior court of the county in which the respondent formerly maintained a known residence, place of business, or agent to receive service at the time the liability or obligation arose, if such was the case, or, otherwise, in the superior court of the county in which the act or activity giving rise to the tax liability or obligation took place. The petition shall demand service of process by publication as provided in subsection (e) of this Code section.

(e) When it appears from the sworn petition that the respondent engaged personally or by employees or agents in an act or activity within the named county giving rise to the liability or obligation for the payment or collection of the tax for which the tax execution was issued, that the act or activity was not insubstantial in its quality or nature in relation to the fair administration of law, and that the respondent maintains no known residence, place of business, or agent to receive service in this state other than the Secretary of State, the superior court in which the action is pending shall order service to be perfected by publication in the paper in which sheriff's advertisements are printed. The notice shall be published once each calendar week for four consecutive weeks and shall be substantially as follows:

IN THE SUPERIOR COURT OF COUNTY

STATE OF GEORGIA

Tax collector or tax )

commissioner of )

County, ) Action for judgment

Petitioner ) on local tax

) fi. fa.

v. ) No.

)

A.B., )

Respondent )

NOTICE BY PUBLICATION

TO: A.B., Respondent

Foreign address (if known)

This court, under date of , has found that service by publication

upon you in the above case is necessary because of your nonresidence and

has ordered this service by publication. Accordingly, you are ordered to be

and appear in this court within 60 days from the above date to show cause

why tax fi. fa. no. , in favor of County, Georgia, recorded in

book , page of the execution docket of County, Georgia, should

not be reduced to a judgment of this court.

Witness the Hon. , judge of this court.

This day of , .

Clerk

(f) If the residence or place of business of the respondent in another state is known, the tax collector or tax commissioner shall send by registered or certified mail or statutory overnight delivery to the respondent at the known address a copy of the petition and order of service by publication and a copy of the newspaper in which each of the four notices is published with the notice plainly marked. When the Secretary of State of this state is appointed agent by law to receive service for a nonresident, a copy of the petition, of the order of service by publication, and of the newspaper in which each of the four notices is published with the notice plainly marked shall also be sent by the commissioner by registered or certified mail or statutory overnight delivery to the Secretary of State. The copy of the petition and order of service by publication shall be mailed within ten days after the issuance of the order. Each copy of the newspaper shall be mailed within ten days after its publication. Thereupon, the tax collector or tax commissioner shall file with the clerk of the superior court in which the action is pending a certificate of compliance with this subsection, which certificate shall be a part of the record of service in the case.



§ 48-3-15. Petition to reduce execution to judgment -- Demand for jury trial; issues

Upon the trial of the action provided for in Code Section 48-3-13 or 48-3-14, which shall be without a jury unless a written demand for jury trial is filed in the case by either party, the respondent may take issue with the sufficiency in law, in fact, or both, of the petition including, but not limited to, jurisdiction over the person of the respondent. The respondent also may attack the tax execution involved in the petition in the manner of an affidavit of illegality and bond as provided by law.



§ 48-3-16. Petition to reduce execution to judgment -- Procedures when respondent fails to appear

If the respondent in an action provided for in Code Section 48-3-13 or 48-3-14 does not appear in answer to the rule, the superior court shall ascertain for itself that service of the rule has been perfected in accordance with Code Section 48-3-13 or 48-3-14 and shall enter a finding to that effect. The superior court shall further order that the tax execution described in the petition, with the tax, penalties, and interest being stated separately, be reduced to a judgment of the court and that all costs of the action, including, but not limited to, advertising costs as per the sworn statement of the costs submitted by the commissioner, be added to the judgment and charged against the respondent. A copy of the finding and order shall be sent by registered or certified mail or statutory overnight delivery by the clerk of the court to the respondent at the foreign address shown in the published notice and to the Secretary of State of this state when he is appointed as agent of the nonresident to receive service. The clerk of the court shall enter this action on the original order of the court.



§ 48-3-17. Petition to reduce execution to judgment -- Grace period before final judgment; effect of respondent's appearance or failure to appear

The order provided for in Code Section 48-3-16 shall not become final until the expiration of 30 days after its entry, during which time the respondent may appear and assert the defenses he could have asserted prior to the entry of the order; and the court shall so state in its order. If the respondent does not take advantage of this additional period within which to make a defense, the clerk of the superior court shall so note on the original order and the judgment shall be final. If the respondent does appear, the original order shall be vacated and the action shall proceed as if the order had never been entered.



§ 48-3-18. Deputies acting for named officers; Secretary of State relieved from mailing papers to respondent

When action is required to be taken by the commissioner, it shall be sufficient compliance with this chapter if the action is done by his deputy or his attorney. When action is required of the clerk of the superior court, it shall be sufficient compliance with this chapter if the action is done by his deputy. When the various papers and processes required to be mailed to the Secretary of State are received by him and it appears to him that a copy of the paper or process has been mailed by the commissioner to a known address of the respondent, a second mailing shall not be required of the Secretary of State to the same address; but he shall keep the copy received by him on file as a source of information for any inquiry from the respondent, for whom the Secretary of State is attorney in fact, concerning the respondent's tax liabilities and obligations incident to his taxable acts or activities within this state. When action is required of the Secretary of State, it shall be sufficient compliance with this chapter if the action is done by his deputy.



§ 48-3-19. Transfer of executions

(a) As used in this Code section, the term:

(1) "Delinquent taxpayer" means the person or persons against whom an execution has been issued or the successor in title to the property for which the execution has been issued.

(2) "Due diligence" means the performance of a diligent search to ascertain the actual location of the record owner of the property. The following actions shall satisfy the diligent search requirements of this Code section: sending notice by first-class mail, certified mail, or statutory overnight delivery, as required by law. If the notice is returned undelivered the following actions shall satisfy the diligent search requirements of this Code section: due diligence shall include checking telephone directories for the county wherein the property is located; checking the records of the tax commissioner of the county wherein the property is located; or checking the real estate records of the clerk of the superior court of the county wherein the property is located.

(3) "Execution" means an execution issued for the collection of any ad valorem taxes, special assessments, fees, penalties, interest, or collection costs due the state or any political subdivision thereof.

(4) "Transferee" means a person to whom an execution is transferred.

(5) "Transferor" means the official holding the tax executions and authorized to collect or transfer such tax executions.

(b) (1) Whenever any person other than the person against whom an execution has been issued pays an execution issued for state, county, or municipal taxes or special assessments, the officer whose duty is to enforce the execution may transfer the execution to the party so paying the full value of the execution. No officer whose duty it is to enforce an execution issued for state, county, or municipal taxes or special assessments shall be required to make any transfer or transfers of such execution or executions. The transferee shall have the same rights as to enforcing the execution and priority of payment as might have been exercised or claimed by the tax official. The person to whom the execution is transferred shall, within 30 days of the transfer, cause the execution to be entered on the general execution docket of the superior court of the county in which the execution was issued. In default of the required entry or entries, the execution shall lose its lien upon any property which has been transferred in good faith and for a valuable consideration before the entry and without notice of the existence of the execution.

(2) (A) It shall be unlawful for any tax official covered by this subsection to pay a tax execution in order to obtain a transfer of the execution under this Code section. It shall be unlawful for any employee of a tax official covered by this subsection to pay a tax execution in order to obtain a transfer of the execution under this Code section. The tax officials covered by this subsection are:

(i) County tax receivers, tax collectors, and tax commissioners;

(ii) Members of county boards of tax assessors;

(iii) Members of county boards of equalization; and

(iv) County tax appraisers.

(B) Any execution transferred in violation of subparagraph (A) of this paragraph shall be void and unenforceable by the person obtaining the execution and such person's successors in interest.

(C) Any tax official or employee of a tax official violating subparagraph (A) of this paragraph shall be guilty of a misdemeanor.

(c) (1) Within 60 days following the transfer, the transferee shall notify the delinquent taxpayer of the transfer of the tax execution by first-class mail. The notice shall include:

(A) The name, mailing address, and telephone number for the transferee's business office;

(B) The amount necessary to satisfy such execution; and

(C) Other information as deemed appropriate by the transferee.

(2) In the event that any such notice by first-class mail is returned undelivered, the transferee shall be required to perform due diligence in an effort to obtain the delinquent taxpayer's correct address or any new owner's correct address and resend the notice by first-class mail.

(d) An execution which has been transferred shall bear interest as specified in Code Section 48-3-20 on the amount paid for such execution from the date of the transfer. In addition, the transferee may charge and collect recording fees actually expended in recording the transferred execution on the general execution docket of any county in which the transfer is recorded and such other penalties as are provided for in this title.

(e) (1) Whenever an execution has been transferred to any transferee, the transferee shall not be authorized to submit the execution to the appropriate levying officer until 12 months after the date of such transfer or 24 months after the tax giving rise to the execution was originally due, whichever is earlier. A transferee shall not have the right to advertise and sell property under a tax execution. Such right shall remain solely with the appropriate levying official, such as the sheriff or marshal.

(2) A transferee with multiple outstanding executions against the same property shall not be subject to the time period requirements of paragraph (1) of this subsection with respect to all such executions if at least one of the executions meets such requirements of paragraph (1) of this subsection.

(f) Until the execution is paid in full or satisfied, on or before November 15 of each year after the calendar year in which the transfer occurred, the transferee shall send notice by regular mail to the delinquent taxpayer and the record owner of the property advising that the tax execution is still outstanding. The notice must provide the transferee's most updated contact information, including mailing address and telephone number.

(g) Any transferee that pays the tax official more than $2 million in any calendar year for the transfer of executions shall maintain a reasonably accessible office within 50 miles of the courthouse wherein the superior court of the county wherein the transferred executions were issued is located. Said office shall be open to the public for at least eight hours per day for five days a week, official state holidays excepted.



§ 48-3-20. Interest on transferred executions

All tax executions, when recorded as prescribed by law and which have been transferred to third persons, shall bear interest at the rate specified in Code Section 48-2-40 from the date of transfer.



§ 48-3-21. Statute of limitations for tax executions

All state, county, municipal, or other tax executions, before or after legal transfer and record, shall be enforced within seven years from:

(1) The date of issue; or

(2) The time of the last entry upon the tax execution by the officer authorized to execute and return the execution if the execution and entry are properly entered or reentered upon the execution docket or books in which executions issued on judgments and entries on executions issued on judgments are required to be entered or reentered.



§ 48-3-21.1. Statute of limitations for enforcement of executions for ad valorem taxes of less than $5.00; execution; restriction on adding together taxes to exceed limit

(a) This Code section shall apply only to real property ad valorem taxes which are due in an amount of less than $5.00.

(b) Any execution for ad valorem taxes in an amount of less than $5.00 shall be enforced within one year after the execution is issued or the taxes become due, whichever is earlier.

(c) A tax execution which has become barred under this Code section shall not be subject to revival; and the taxpayer shall not be personally liable for such taxes after the execution becomes barred.

(d) Amounts of taxes due on more than one piece of real property or for more than one tax year shall not be added together so as to exceed the $5.00 limit if each of these amounts is individually less than $5.00.



§ 48-3-22. Statutory limitations applicable to tax executions

All laws in reference to a period of limitation as to ordinary executions for any purpose or to the length of time or circumstances under which ordinary executions lose their lien in whole or in part are applicable to tax executions.



§ 48-3-23. Nulla bona; tolling of statute of limitations

An entry of nulla bona on a state tax execution, prescribed as a condition precedent to the filing of a petition to reduce the execution to judgment, shall be sufficient if done by an authorized levying officer with respect to the county of the superior court in which the petition is required to be filed. If an execution for state taxes remains unsatisfied and a nulla bona has been duly entered on the execution for the time that the defendant in fi. fa. maintains in this state no known place of residence, place of business, or agent to receive service, the statute of limitations with respect to a levy of the tax execution shall be tolled.



§ 48-3-23.1. Authorization for commissioner to develop standards which will provide a mechanism to discharge debts or obligations barred by the statute of limitations

In order to preserve public funds and to limit efforts to collect debts or obligations barred by the statute of limitations, the commissioner is authorized to develop appropriate standards that comply with the policies prescribed by the state accounting officer which will provide a mechanism to administratively discharge any debt or obligation in favor of the department when the collection of any obligation or charge, regardless of amount, is barred by the applicable statute of limitations. Certificates identifying such uncollectable accounts shall be forwarded to the state accounting officer in a manner and at such times as are reflected in the standards developed by the state accounting officer and the department.



§ 48-3-24. Interposition of claims; oath; bond; trial

When any execution is issued against a tax collector, tax commissioner, or taxpayer for taxes due the state or a county of the state and the sheriff or other officer levies the execution on property claimed by a person not a party to the execution, the claimant shall make the same oath as required in other claim cases and give bond and security for the amounts claimed in the execution plus costs. The same proceedings shall be had on the claim as are provided for the trial of the right of property, except that the trial shall be held in the county in which the levy was made. If the property is found to be subject to the execution, the liability of the claimant and his sureties shall be in all respects the same as the liability on an appeal bond.



§ 48-3-25. Remittance of money collected on process

When an officer collects money on process issued pursuant to this chapter or on any other process issued by the commissioner, the officer shall immediately remit the money to the commissioner by some safe and speedy method. Upon failure to do so, the officer shall be liable as he would be to other plaintiffs in execution.



§ 48-3-26. Judicial interference in tax levies

No action seeking replevin shall lie nor shall any judicial interference be had in any levy or execution for taxes under this title. The injured party, however, shall be left to his proper remedy in any court having jurisdiction.



§ 48-3-27. Obstructing levying officers; penalty

(a) It is unlawful for any person knowingly and willfully to obstruct or hinder:

(1) The commissioner or his or her authorized representatives in the levy of a state tax execution; or

(2) Any sheriff, ex officio sheriff, tax commissioner, or municipal levy officer in the levy of a state, county, or municipal tax execution.

(b) Any person who violates this Code section shall be guilty of a misdemeanor.



§ 48-3-28. Entry of satisfaction to be duly recorded on execution docket

An entry of satisfaction shall be made on the execution docket as soon as reasonably possible after a tax execution has been fully satisfied.



§ 48-3-29. Publication of information regarding executions; withdrawal

The commissioner may publish in the media or on the Internet for public access any or all information with respect to executions issued for the collection of any tax, fee, license, penalty, interest, or collection costs due the state which are recorded on the public records of any county. The publication provided for in this Code section shall not constitute an unlawful disclosure of any information even though the executions giving rise to the information may be subsequently partially paid, paid and canceled, or withdrawn. The commissioner shall provide for the removal of such information as published under this Code section as soon as reasonably possible after the execution has been satisfied or withdrawn.






Chapter 4 - Tax Sales

Article 1 - Sales Under Tax Executions

§ 48-4-1. Procedures for sales under tax levies and executions

(a) (1) Except as otherwise provided in this title, when a levy is made upon real or personal property, the property shall be advertised and sold in the same manner as provided for executions and judicial sales. Except as otherwise provided in this title, the sale of real or personal property under a tax execution shall be made in the same manner as provided for judicial sales; provided, however, that in addition to such other notice as may be required by law, in any sale under a tax execution made pursuant to this chapter, the defendant shall be given ten days' written notice of such sale by registered or certified mail or statutory overnight delivery. The notice required by this Code section shall be sent:

(A) In cases of executions issued by a county officer for ad valorem taxes, to the defendant's last known address as listed in the records of the tax commissioner of the county that issued the tax execution;

(B) In cases of executions issued by a municipal officer for ad valorem taxes, to the defendant's last known address as listed in the records of the municipal officer of the municipality that issued the tax execution; or

(C) In cases of executions issued by a state officer, to the defendant's last known address as listed in the records of the department headed by the issuing officer.

(2) A copy of the notice provided for in paragraph (1) of this subsection shall also be sent by the same tax officer sending the notice to the defendant to the appropriate tax official of the state, county, or municipality which also has issued an execution with respect to such property.

(b) If two or more executions have been levied against a defendant, or if two or more in rem executions have been levied against the same unreturned property, such executions may be aggregated and a single sale may be conducted for the total amount due as in the case of a single execution, and the 12 month period of redemption provided by Code Section 48-4-40 shall commence as to all such executions on the date of such sale, provided that at least one of the executions meets the provisions of this Code section.

(c) In advertisements for sales under tax executions, the property being sold may alternatively be described by tax parcel identification number and current street address, if any, together with a reference to the recording information for any deed conveying title to such property, without the necessity of using a full and complete description of the property.



§ 48-4-2. Assessment and disposition of unreturned property

When property which has not actually been returned by anyone is assessed for taxes, the tax collector or tax commissioner shall issue an execution against the property as soon as it is assessed for the amount due and costs. The sheriff shall advertise the property for sale in the newspaper in which sheriff's sales are advertised once a week for four weeks before the day of sale. If the taxes are not paid by the day of the sale, the property shall be sold, but only if renting or hiring the property will not bring the requisite amount. Surplus from a sale after the payment of the taxes and costs shall be paid over to the county governing authority as a part of the educational fund, together with a statement of the property and account of sales, subject to the claim of the true owner within four years.



§ 48-4-3. Duties of levying officers

The tax collector or tax commissioner may place his executions in the hands of any constable of the county, who shall be authorized to collect or levy the executions in any part of the county. The constable or other levying officer to whom the tax collector or tax commissioner delivers the tax executions for collection shall proceed promptly to enforce by levy and sale the collection of the executions. The levying or collecting officer shall make prompt settlements with the tax collector or tax commissioner and in no event shall be allowed longer than 90 days from the time the executions are placed in his hands within which to make final settlement with the tax collector or tax commissioner and return to the tax collector or tax commissioner the tax collected and the uncollected executions with proper entries on the executions. Any constable or other levying officer who fails or refuses to make a final return or settlement within the time provided in this Code section shall forfeit all costs due him on the executions and shall be subject to be ruled before any court of competent jurisdiction and made to account as required by this Code section.



§ 48-4-4. Purchase by one obligated to pay

One who is obligated to pay a tax on property cannot strengthen his title by purchasing the property at a tax sale. Each such purchase shall be treated as payment for the tax due.



§ 48-4-5. Payment of excess

(a) If there are any excess funds after paying taxes, costs, and all expenses of a sale made by the tax commissioner, tax collector, or sheriff, or other officer holding excess funds, the officer selling the property shall give written notice of such excess funds to the record owner of the property at the time of the tax sale and to the record owner of each security deed affecting the property and to all other parties having any recorded equity interest or claim in such property at the time of the tax sale. Such notice shall be sent by first-class mail within 30 days after the tax sale. The notice shall contain a description of the land sold, the date sold, the name and address of the tax sale purchaser, the total sale price, and the amount of excess funds collected and held by the tax commissioner, tax collector, sheriff, or other officer. The notice shall state that the excess funds are available for distribution to the owner or owners as their interests appear in the order of priority in which their interests exist.

(b) The tax commissioner, tax collector, sheriff, or other officer may file, when deemed necessary, an interpleader action in superior court for the payment of the amount of such excess funds. Such excess funds shall be distributed by the superior court to the intended parties, including the owner, as their interests appear and in the order of priority in which their interests exist. The cost of litigation of such an interpleader action, including reasonable attorney's fees, shall be paid from the excess funds upon order of the court.

(c) After five years have elapsed from the tax sale date, the tax commissioner, tax collector, sheriff, or other officer holding excess funds shall pay over to the department any excess unclaimed funds and for which no action or proceeding is pending in a claim for payment. Once excess funds are placed in the possession of the department, only a court order from an interpleader action filed in the county where the tax sale occurred, by the claimant for the funds, shall serve as justification for release of the funds.



§ 48-4-6. Validity of deed made at tax sale

The deed or bill of sale made by the sheriff to the purchaser at a tax sale shall be just as valid as if made under an ordinary execution issuing from the superior court.



§ 48-4-7. Authority of levying officer to put purchaser in possession of land

The officer selling property at a tax sale shall have the authority to put purchasers in possession of land sold under tax fi. fas., as in other cases.






Article 2 - Purchase by Counties

§ 48-4-20. Authority of counties to buy property sold under tax executions

(a) The governing authority of any county may purchase and hold in its official capacity any real property offered for sale by virtue of tax executions, except that the governing authority may bid on the real property only when other bids do not cover the amount of the tax executions and costs.

(b) The governing authority of the county shall not bid more for the property than the amount of taxes and costs. The governing authority, upon bidding on any property, shall draw its warrant on the county treasurer to pay to the levying officers the costs due on the tax executions and costs accrued in effecting the sales. The governing authority of the county shall not be required to pay the proportionate part of the taxes due the state, any school district, or any other political subdivision or authority of counties by virtue of the tax sale until the real property is redeemed in the manner provided in this chapter or is resold by the governing authority of the county.

(c) The 12 months' redemption period allowed under this chapter for the redemption of realty sold under a tax execution shall begin to run from the date of the sale; provided, however, that the redemption period for any realty sold under a tax execution before April 22, 1981, shall expire on December 31, 1988.



§ 48-4-21. Right of redemption; disposition of unredeemed property by county governing authority

(a) When real property sold under and by virtue of tax executions is successfully bid on by the governing authority of a county, the owner of such property shall have the privilege of redeeming it as in other cases.

(b) The governing authority of the county may dispose of real property purchased under a tax execution, and remaining unredeemed, as provided in this title.



§ 48-4-22. Authority of counties to buy property sold under tax executions; finality of tax execution sales; issuance of "Bill of Sale for Personal Property."

(a) The governing authority of any county may purchase and hold in its official capacity any personal property offered for sale by virtue of tax executions, except that the governing authority may bid on the personal property only when other bids do not cover the amount of tax executions, accrued interest, penalties, and costs.

(b) The governing authority of the county shall not bid more for the property than the amount of taxes, accrued interest, penalties, and costs. The governing authority, upon bidding on any property, shall draw its warrant on the county treasurer to pay to the levying officers the costs due on the tax executions and costs accrued in effecting tax sales. The governing authority of the county shall not be required to pay the proportionate part of the taxes due the state, any school district, or any other political subdivision or authority of counties by virtue of the tax sale until the personal property is resold by the governing authority of the county in the manner provided by law.

(c) When personal property is sold under tax executions at a tax sale, the sale is final.

(d) The officer authorized to conduct tax sales shall issue a "Bill of Sale for Personal Property" to the purchaser at the tax sale, and it shall be substantially as follows:

STATE OF GEORGIA

COUNTY

BILL OF SALE FOR PERSONAL PROPERTY

This assignment made , between the tax commissioner and ex

officio sheriff of County, and , as purchaser,

Witnesseth: That,

Whereas, in obedience to writ(s) of fieri facias issued against

, the taxpayer and defendant in fi. fa., for unpaid state,

county, and applicable school taxes for the years , said tax

commissioner and ex officio sheriff of County did on ,

seize, levy, and serve notice on the within described personal property

and, after the same being duly advertised agreeable to law, expose the

said property within the legal hours of sale, at public outcry before

the courthouse door in County, Georgia, on the day and year

first above written, when and where the same was knocked down to the

named purchaser for the highest and best bid amount shown below, said

purchaser being the highest and best bidder.

Now, therefore, in consideration of the sum of $ , receipt of

which is hereby acknowledged, the tax commissioner and ex officio

sheriff of County does assign, bargain, and sell, so far as the

office of ex officio sheriff authorizes him, unto the said purchaser,

heirs, and assigns,

To have and to hold the said described personal property, together

with all the rights and also all the estate, right, title, interest,

claim, or demand of the said taxpayer and defendant in fi. fa., heirs,

and assigns, legal, equitable, or otherwise whatsoever, in and to the

same, unto the said purchaser, heirs, and assigns.

In witness whereof, the said tax commissioner and ex officio sheriff

of County has set his hand and affixed his seal hereto on the

day and year first above written.

Tax commissioner and

ex officio sheriff of

County, Georgia

Signed, sealed, and

delivered in the

presence of:

Unofficial

witness

Notary public



§ 48-4-23. County tax commissioners and certain employees prohibited from purchasing property offered for sale under tax executions or tax foreclosure proceedings; criminal penalties

(a) A tax commissioner and any person employed in the office of the tax commissioner working on behalf of the tax commissioner shall not, directly or indirectly, acquire an interest in, buy, or profit from any real property sold at public auction by the county for which such tax commissioner or employee thereof serves for delinquent taxes, except that such tax commissioner or employee thereof may purchase property sold at public auction for delinquent taxes if such tax commissioner or employee has any ownership interest in the property and had an ownership interest in the property at the time the taxes became delinquent.

(b) Any person who violates subsection (a) of this Code section shall be guilty of a misdemeanor and shall, upon conviction thereof, be punished by imprisonment for a period of not more than one year, by a fine not to exceed $1,000.00, or both.

(c) Any sale, transfer, or acquisition of interest in any real property in violation of this Code section shall be void.






Article 3 - Redemption of Property Sold for Taxes

§ 48-4-40. Persons entitled to redeem land sold under tax execution; payment; time

Whenever any real property is sold under or by virtue of an execution issued for the collection of state, county, municipal, or school taxes or for special assessments, the defendant in fi. fa. or any person having any right, title, or interest in or lien upon such property may redeem the property from the sale by the payment of the amount required for redemption, as fixed and provided in Code Section 48-4-42:

(1) At any time within 12 months from the date of the sale; and

(2) At any time after the sale until the right to redeem is foreclosed by the giving of the notice provided for in Code Section 48-4-45.



§ 48-4-41. Redemption by creditor without lien

If the property is redeemed by a creditor of the defendant in fi. fa. who has no lien, the creditor shall have a claim against the property for the amount advanced by him in order to redeem the property if:

(1) There is any sale of the property after the redemption under a judgment in favor of the creditor; and

(2) The quitclaim deed is recorded as required by law.



§ 48-4-42. Amount payable for redemption; additional costs

(a) The amount required to be paid for redemption of property from any sale for taxes as provided in this chapter shall with respect to any sale made after July 1, 2002, be the amount paid for the property at the tax sale, as shown by the recitals in the tax deed, plus:

(1) Any taxes paid on the property by the purchaser after the sale for taxes;

(2) Any special assessments on the property; and

(3) A premium of 20 percent of the amount for the first year or fraction of a year which has elapsed between the date of the sale and the date on which the redemption payment is made and 10 percent for each year or fraction of a year thereafter.

(b) If redemption is not made until more than 30 days after the notice provided for in Code Section 48-4-45 has been given, there shall be added to the sums set forth in subsection (a) of this Code section the sheriff's cost in connection with serving the notice and the cost of publication of the notice, if any.

(c) With respect to any sale made after July 1, 2016, there shall be added to the sums set forth in subsections (a) and (b) of this Code section any sums:

(1) Paid from the date of the tax sale to the date of redemption to a property owners' association, as defined in Code Section 44-3-221, in accordance with Code Section 44-3-232;

(2) Paid to a condominium association, that is an association, as defined in Code Section 44-3-71, in accordance with Code Section 44-3-109; or

(3) Paid to a homeowners' association established by covenants restricting land to certain uses related to planned residential subdivisions.

(d) All of the amounts required to be paid by this Code section shall be paid in lawful money of the United States to the purchaser at the tax sale or to the purchaser's successors.



§ 48-4-43. Effect of redemption

When property has been redeemed, the effect of the redemption shall be to put the title conveyed by the tax sale back into the defendant in fi. fa., subject to all liens existing at the time of the tax sale. If the redemption has been made by any creditor of the defendant or by any person having any interest in the property, the amount expended by the creditor or person interested shall constitute a first lien on the property and, if the quitclaim deed provided for in Code Section 48-4-44 is recorded as required by law, shall be repaid prior to any other claims upon the property.



§ 48-4-44. Quitclaim deed by purchaser

(a) In all cases where property is redeemed, the purchaser at the tax sale shall make a quitclaim deed to the defendant in fi. fa., which deed shall recite:

(1) The name of the person who has paid the redemption money; and

(2) The capacity in which or the claim of right or interest pursuant to which the redemption money was paid.

(b) The recitals required by subsection (a) of this Code section shall be prima-facie evidence of the facts stated.

(c) If the quitclaim deed provided for in subsection (a) of this Code section is presented to the purchaser at the time such person accepts the amount payable for the redemption in the form of cash or a certified check, the purchaser shall, at that time, sign the quitclaim deed if a notary public and an unofficial witness are present to witness such signature.

(d) If no quitclaim deed is presented at the time of the redemption or if sufficient witnesses are not present, it shall be the responsibility of the purchaser to prepare and properly execute such quitclaim deed as is required by law within seven days from the date of the redemption.

(e) It shall be the responsibility of the purchaser once the quitclaim deed is properly executed as required in subsection (d) of this Code section to present such deed for recordation to the clerk of the court within ten days of the redemption. The quitclaim deed shall be presented for recordation in the county where the tax sale originally occurred. The purchaser shall pay all recording costs and return the recorded quitclaim deed to the redeemer.



§ 48-4-45. Notice of foreclosure of right to redeem; time; persons entitled to notice

(a) After 12 months from the date of a tax sale, the purchaser at the sale or his heirs, successors, or assigns may terminate, foreclose, divest, and forever bar the right to redeem the property from the sale by causing a notice or notices of the foreclosure, as provided for in this article:

(1) To be served upon all of the following persons who reside in the county in which the property is located:

(A) The defendant in the execution under or by virtue of which the sale was held;

(B) The occupant, if any, of the property; and

(C) All persons having of record in the county in which the land is located any right, title, or interest in, or lien upon the property;

(2) To be sent by registered or certified mail or statutory overnight delivery to each of the persons specified in subparagraphs (A), (B), and (C) of paragraph (1) of this subsection who resides outside the county in which the property is located, if the address of that person is reasonably ascertainable; and

(3) To be published, if that tax sale occurs on or after July 1, 1989, in the newspaper in which the sheriff's advertisements for the county are published in each county in which that property is located, which publication shall occur once a week for four consecutive weeks in the six-month period immediately prior to the week of the redemption deadline date specified in the notice.

(b) Nothing contained in this Code section shall be construed to require that any notice be sent to or served upon any person whose right, title, interest in, or lien upon the property does not appear of record in the county in which the land is located.

(c) The heirs of any deceased owner of any land entitled to notice pursuant to this Code section shall be served by the sheriff or notified as provided in this article.



§ 48-4-46. Form of notice of foreclosure of right to redeem; service; time; return and record; waiver

(a) The notice provided for in Code Section 48-4-45 shall be written or printed, or written in part and printed in part, and shall be in substantially the following form:

Take notice that:

The right to redeem the following described property, to wit:

will expire and be forever foreclosed and barred on and after the

day of , .

The tax deed to which this notice relates is dated the day of ,

, and is recorded in the office of the Clerk of the Superior Court of

County, Georgia, in Deed Book at page .

The property may be redeemed at any time before the day of ,

, by payment of the redemption price as fixed and provided by law to

the undersigned at the following address: .

Please be governed accordingly.

(b) The purchaser at the tax sale or his heirs, successors, or assigns, as the case may be, shall make out an original notice in substantially the form prescribed in subsection (a) of this Code section and one copy of the notice for each person to be served with the notice. The purchaser shall deliver the notice and the copies together with a list of the persons to be served to the sheriff of the county in which the land is located not less than 45 days before the date set in each notice for the expiration of the right to redeem. Within 15 days after delivery to him, the sheriff shall serve a copy of the notice personally or by deputy upon each of the persons included on the list furnished him who reside in the county. The sheriff shall make an entry of the service on the original copy of the notice. Leaving a copy of the notice at the residence of any person required to be served with the notice shall be a sufficient service of the notice.

(c) If the sheriff personally or by deputy makes an entry that he is unable for any reason to effect service upon any person required to be served, the person who requested that the service be made shall forthwith cause a copy of the notice to be published once a week for two consecutive weeks in the newspaper in which the sheriff's advertisements for the county are published, unless that notice is being published as provided in paragraph (3) of subsection (a) of Code Section 48-4-45. Either publication shall operate as and for all purposes shall be treated as service upon all persons as to whom the sheriff has made an entry that he has been unable to effect service.

(d) Each original notice together with the entry of the sheriff on the notice shall be returned to the person by whom the service was requested upon the payment of the sheriff's costs as provided by law. Any original notice together with the entries on the notice may be filed and recorded on the deed records in the office of the clerk of the superior court of the county in which the land is located.

(e) Service of notices as provided in this Code section may be waived in writing by any person required or entitled to be served with the notice.



§ 48-4-47. Tender of redemption price before action to cancel tax deed

(a) After notice to foreclose the right of redemption as provided for in this article has been given, no action shall be filed, allowed, sanctioned, or maintained for the purpose of setting aside, canceling, or in any way invalidating the tax deed referred to in the notice or the title conveyed by the tax deed unless and until the plaintiff in the action pays or legally tenders to the grantee in the deed or to his successors the full amount of the redemption price for the property, as provided for in this article.

(b) Subsection (a) of this Code section shall apply unless it clearly appears that:

(1) The tax or special assessment for the collection of which the execution under or by virtue of which the sale was held was not due at the time of the sale; or

(2) Service or notice was not given as required in this article.



§ 48-4-48. Ripening of tax deed title by prescription

(a) A title under a tax deed properly executed at a valid and legal sale prior to July 1, 1989, shall ripen by prescription after a period of seven years from the date of execution of that deed.

(b) A title under a tax deed executed on or after July 1, 1989, but before July 1, 1996, shall ripen by prescription after a period of four years from the execution of that deed. A title under a tax deed properly executed on or after July 1, 1996, at a valid and legal sale shall ripen by prescription after a period of four years from the recordation of that deed in the land records in the county in which said land is located.

(c) A tax deed which has ripened by prescription pursuant to any provision of this Code section shall convey, when the defendant in fi. fa. is not laboring under any legal disability, a fee simple title to the property described in that deed, and that title shall vest absolutely in the grantee in the deed or in the grantee's heirs or assigns. In the event the defendant in fi. fa. is laboring under any legal disability, the prescriptive term specified in this Code section shall begin from the time the disabilities are removed or abated.

(d) Notice of foreclosure of the right to redeem property sold at a tax sale shall not be required to have been provided in order for the title to such property to have ripened under subsection (a) or (b) of this Code section.






Article 4 - Land Bank Authorities

§ 48-4-60. Definitions

As used in this article, the term:

(1) "Agreement" means:

(A) An interlocal cooperation agreement entered into by the parties pursuant to this article; or

(B) A resolution of a consolidated government establishing an authority pursuant to this article.

(2) "Authority" means the land bank authority established pursuant to this article.

(3) "Parties" means the parties to the agreement, which shall include one or more cities and the county containing such cities, or a consolidated government which has adopted a resolution establishing an authority.

(4) "Property" means real property, including any improvements thereon.

(5) "Tax delinquent property" means any property on which the taxes levied and assessed by any party remain in whole or in part unpaid on the date due and payable.



§ 48-4-61. Land bank authority established by interlocal cooperation agreement; powers; purpose; dissolution

(a) One or more cities and the county containing such cities may enter into an interlocal cooperation agreement, or a consolidated government may adopt a resolution, for the purpose of establishing a land bank authority pursuant to this article.

(b) The authority shall be a public body corporate and politic with the power to sue and be sued, to accept and issue deeds in its name, including without limitation the acceptance of real property in accordance with the provisions of subsection (f) of Code Section 9-16-19, and to institute quia timet actions and shall have any other powers necessary and incidental to carry out the powers granted by this article.

(c) The authority shall be established to acquire the tax delinquent properties of the parties and any property deeded to it pursuant to paragraph (2.1) of subsection (u) of Code Section 16-13-49 in order to foster the public purpose of returning land which is in a nonrevenue-generating, nontax-producing status to an effective utilization status or of returning real property forfeited pursuant to Code Section 16-13-49 to such status in order to provide housing, new industry, and jobs for the citizens of the county. The authority shall have the powers provided in this article and those necessary and incidental to the exercise of such powers.

(d) Any authority established pursuant to this article may be dissolved by any party to the agreement or by resolution of a consolidated government or, where multiple cities are involved, any city may withdraw from the agreement which established the authority, or such authority may be dissolved by local Act of the General Assembly.

(e) An authority whose parties form a consolidated government after entering into an interlocal cooperation agreement shall thereafter operate under and be governed by the provisions of this article applicable to authorities of consolidated governments as if created by resolution of a consolidated government. The board governing such an authority shall be reconstituted by resolution of the consolidated governments in conformity with the provisions of subsection (a) of Code Section 48-4-62 prior to the first meeting of such board subsequent to the effective date of consolidation of the party governments.

(f) No land bank authority shall be created pursuant to this article on or after July 1, 2012. Except as otherwise provided in subsection (j) of Code Section 48-4-104, any land bank created pursuant to this article prior to July 1, 2012, shall continue to be governed by this article.



§ 48-4-62. Board to govern authority; members; meetings; organization; staff

(a) The authority shall be governed by a board composed in such a manner as to provide two members to represent each party: two appointed by the mayor of each party city and two appointed by the county commission of the party county. An authority established by resolution of a consolidated government shall be governed by a board composed of four members to be appointed by the governing authority of the consolidated government. Each member shall serve at the pleasure of the respective appointing authority for a term of four years and shall serve without compensation. The members shall be residents of the county and may be employees of the parties. Any vacancy shall be filled for the remainder of the unexpired term in the same manner as the original appointment.

(b) The board of the authority shall meet from time to time as required, and the presence of either (1) three members, if there are only two parties to the agreement or if the authority was created by a consolidated government or (2) 50 percent of the members then in office, if there are more than two parties to the agreement, shall constitute a quorum. Approval by a majority of the membership then in office shall be necessary for any action to be taken by the authority. All meetings shall be open to the public, except as otherwise provided by Chapter 14 of Title 50, and a written record shall be maintained of all meetings. A chairperson shall be elected from among the members, and he or she shall execute all deeds, leases, and contracts of the authority when authorized by the board.

(c) The authority may employ its own staff or may utilize employees of the parties, as determined by the agreement.



§ 48-4-63. Administration of properties

(a) The authority shall hold in its own name, for the benefit of the parties, all properties conveyed to it by the parties, all tax delinquent properties acquired by it pursuant to this article, and all properties otherwise acquired.

(b) It shall be the duty of the authority to administer the properties acquired by it as follows:

(1) All property acquired by the authority shall be inventoried and appraised, and the inventory shall be maintained as a public record;

(2) The authority shall organize and classify the property on the basis of suitability for use;

(3) The authority shall maintain all property held by it in accordance with applicable laws and codes; and

(4) The authority shall have the power to manage, maintain, protect, rent, lease, repair, insure, alter, sell, trade, exchange, or otherwise dispose of any property on terms and conditions determined in the sole discretion of the authority. The authority may assemble tracts or parcels of property for public parks or other public purposes and to that end may exchange parcels and otherwise effectuate the purposes determined by agreement with any party.

(c) The acquisition and disposal of property by the authority shall not be governed or controlled by any regulations or laws of the parties unless specifically provided in the agreement, and transfers of property by parties to the authority shall be treated as transfers to a body politic as contemplated by subparagraph (a)(2)(A) of Code Section 36-9-3.

(d) Property held by the authority may be sold, traded, exchanged, or otherwise disposed of by the authority so long as the disposition is approved by a majority of the membership, as required in subsection (b) of Code Section 48-4-62 for any action by the authority, and approved as follows:

(1) If the property is located within a party city and the party county, approved by both authority members appointed by the mayor of such city and one of the authority members appointed by the county commission;

(2) If the property is located within the county party but outside all the party cities, approved by both authority members appointed by the county commission;

(3) If the property is located within a party city but outside the party county, approved by both authority members of such city; or

(4) If the property is located within the boundaries of a consolidated government, approved by a majority of the authority members.



§ 48-4-64. Acquisition and disposal of property

(a) If any party obtains a judgment for taxes against a tax delinquent property within the party county, any of the party cities, or the boundaries of the consolidated government and the property is ordered sold at a tax sale to satisfy the judgment, the authority may tender one bid at such sale, and such bid shall comprise the authority's commitment to pay not more than all costs of the sale and its assumption of liability for all taxes, accrued interest thereon, and penalties, and, if there is no other bid, the tax commissioner shall accept the authority's bid and make a deed of the property to the authority.

(b) In accordance with the provisions of Code Section 48-4-45, the authority shall have the right to foreclose the right to redeem property at any time after the 12 month redemption period has expired pursuant to Code Section 48-4-65. Notwithstanding the foregoing provisions of this subsection, the right of redemption shall automatically terminate and expire upon failure to redeem in accordance with Code Section 48-4-81 where the tax sale was conducted pursuant to Article 5 of this chapter.

(c) When a property is acquired by the authority, the authority shall have the power to extinguish all county and city or consolidated government taxes, including school district taxes, at the time it sells or otherwise disposes of property; provided, however, that, with respect to school district taxes, the authority shall first obtain the consent of the board of education governing the school district in which the property is located. In determining whether or not to extinguish taxes, the authority shall consider the public benefit to be gained by tax forgiveness with primary consideration given to purchasers who intend to build or rehabilitate low-income housing. The decision by the authority to extinguish taxes is subject to the vote requirements for dispositions of property under subsection (d) of Code Section 48-4-63.

(d) At the time that the authority sells or otherwise disposes of property as part of its land bank program, the proceeds from the sale, if any, shall be allocated as determined by the authority among the following priorities: (1) furtherance of authority operations; (2) recovery of authority expenses; and (3) distribution to the parties and the appropriate school district in proportion to and to the extent of their respective tax bills and costs. Any excess proceeds shall be distributed pursuant to the agreement of the parties or by resolution of the consolidated government in accordance with the public policy stated in this article.

(e) The authority shall have full discretion in determining the sale price of the property. The agreement of the parties shall provide for a distribution of property that favors neighborhood nonprofit entities obtaining the land for low-income housing and, secondarily, other entities intending to produce low-income or moderate-income housing.



§ 48-4-65. Foreclosure of right of redemption to property conveyed to authority

The authority may foreclose the right of redemption to the property conveyed to the authority pursuant to a tax sale conducted in accordance with Article 1 of this chapter in the following manner:

(1) The record title to the property shall be examined and a certificate of title shall be prepared for the benefit of the authority;

(2) The authority shall serve the prior owner whose interest was foreclosed upon and all persons having record title or interest in or lien upon the property with a notice of foreclosure of this right to redeem in conformance with Code Section 48-4-46;

(3) In the event persons entitled to service are located outside the county, they may be served by certified mail or statutory overnight delivery; or

(4) In the event the sheriff is unable to perfect service or certified mail or statutory overnight delivery attempts are returned unclaimed, the authority shall conduct a search for the person with an interest in the property conveyed to the authority, which search must, at a minimum, have included the following:

(A) An examination of the addresses given on the face of the instrument vesting interest or the addresses given to the clerk of the superior court by the transfer tax declaration form. The clerk of the superior court and the tax assessor of the county are required to share information contained in the transfer tax declaration form with one another in a timely manner;

(B) A search of the current telephone directory for the county in which the property is located;

(C) A letter of inquiry to the person who sold the property to the defendant in the tax sale at the address shown in the transfer tax declaration form or in the telephone directory;

(D) A letter of inquiry to the attorney handling the closing prior to the tax sale if provided on the deed forms;

(E) A sign being no less than four feet by six feet shall be erected on the property and maintained by the authority for a minimum of 30 days reading as follows:

"THIS PROPERTY HAS BEEN CONVEYED TO THE LAND BANK AUTHORITY BY VIRTUE OF A SALE FOR UNPAID TAXES. PERSONS WITH INFORMATION REGARDING THE PRIOR OWNER OF THE PROPERTY ARE REQUESTED TO CALL ."; and

(F) If the authority has made the search as required by this paragraph and been unable to locate those persons required to be served under paragraph (2) of this Code section or, having located additional addresses of those persons through such search, attempted without success to serve those persons in either manner provided by paragraph (2) or (3) of this Code section, the authority shall make a written summary of the attempts made to serve the notice, in recordable form, and may authorize the foreclosure of the redemption rights of record.






Article 5 - Ad Valorem Tax Foreclosures

§ 48-4-75. Legislative findings

The General Assembly finds that the nonpayment of ad valorem taxes by property owners effectively shifts a greater tax burden to property owners willing and able to pay their share of such taxes, that the failure to pay ad valorem taxes creates a significant barrier to neighborhood and urban revitalization, that significant tax delinquency creates barriers to marketability of the property, and that nonjudicial tax foreclosure procedures are inefficient, lengthy, and commonly result in title to real property which is neither marketable nor insurable. In addition, the General Assembly finds that tax delinquency in many instances results in properties which present health and safety hazards to the public. Consequently, the General Assembly further finds that the alternative to nonjudicial tax foreclosure procedures authorized by this article is an effective means of eliminating health and safety hazards by putting certain tax delinquent properties back on the tax rolls and into productive use.



§ 48-4-76. Judicial in rem tax foreclosures

(a) In addition to any other rights and remedies provided under state law for the enforcement of tax liens by the State of Georgia and its counties and municipalities, such governmental entities may proceed with judicial in rem tax foreclosures for delinquent taxes in accordance with the provisions of this article by enactment of an ordinance or resolution of the governing authority of the county in which the property is located which ordinance or resolution shall be sufficient authority for use of the provisions of this article by such county and all municipalities within such county as to their respective taxes. In the event that the governing authority of a county does not so act, a municipality located in such county may, by enactment of its own ordinance or resolution, authorize the use of judicial in rem tax foreclosures for delinquent municipal taxes in accordance with the provision of this article. Any such ordinance or resolution may set forth criteria for selection of properties to be subject to the provisions of this article.

(b) Proceedings in accordance with this article are designed solely to enforce the lien for ad valorem taxes against the property subject to such taxation and shall not constitute an action for personal liability for such taxes of the owner or owners of such property.

(c) The rights and remedies set forth in this article are available solely to the governmental entities authorized by law to collect ad valorem taxes and shall not extend to any transferee of tax executions or tax liens.

(d) The enforcement proceedings authorized by this article may be initiated by a county, by a municipality, by one acting on behalf of the other pursuant to contract, or by joint action in a single proceeding.



§ 48-4-77. Definitions

As used in this article, the term:

(1) "Interested party" means:

(A) Those parties having an interest in the property as revealed by a certification of title to the property conducted in accordance with the title standards of the State Bar of Georgia;

(B) Those parties having filed a notice in accordance with Code Section 48-3-9; and

(C) Any other party having an interest in the property whose identity and address are reasonably ascertainable from the records of the petitioner or records maintained in the county courthouse or by the clerk of the court. "Interested party" shall not include the holder of the benefit or burden of any easement or right of way whose interest is properly recorded which interest shall remain unaffected.

(2) "Redemption amount" means the full amount of the delinquent ad valorem taxes, accrued interest at the rate specified in Code Section 48-2-40, penalties determined in accordance with Code Section 48-2-44, and costs incurred by the governmental entity in collecting such taxes including without limitation the cost of title examination and publication of notices.



§ 48-4-78. Identification of properties on which ad valorem taxes are delinquent; petition for tax foreclosure; contents of petition; notice

(a) After an ad valorem tax lien, based upon a digest approved in accordance with the law, has become payable and is past due and thereby delinquent, a tax commissioner or other tax collector, as appropriate, may identify those properties on which to commence a tax foreclosure in accordance with this article. The tax commissioner or other tax collector, as appropriate, shall not commence tax foreclosure in accordance with this article for a period of 12 months following the date upon which the taxes initially became delinquent. Once enforcement proceedings have commenced in accordance with the provisions of this article, the enforcement proceedings may be amended to include any and all ad valorem taxes which become delinquent subsequent to the date of the initial ad valorem tax lien that was the original basis for the enforcement proceedings.

(b) The tax commissioner or other tax collector, as appropriate, shall file a petition with the superior court of the county in which the property is located, which petition shall have form and content substantially identical to that form as provided in subsection (g) of this Code section. When the subject property is located in more than one taxing jurisdiction, the entity filing the petition shall identify in the petition only those portions of such property lying within the jurisdiction of the taxing authority of the petitioner.

(c) The petition shall be filed against the property for which taxes are delinquent and shall provide:

(1) The identity of the petitioner and the name and address of the individual responsible for collecting the delinquent taxes;

(2) The property address;

(3) A description of the property;

(4) The tax identification number of the property;

(5) The calendar year or years for which the taxes are delinquent;

(6) The principal amount of the delinquent taxes together with interest and penalties; and

(7) The names and addresses of parties to whom copies of the petition are to be sent in accordance with subsection (d) of this Code section.

(d) The petitioner shall mail copies of the petition by certified mail or statutory overnight delivery, return receipt requested, to all interested parties whose identity and address are reasonably ascertainable. Copies of the petition shall also be mailed by first-class mail to the property address to the attention of the occupants of the property, if any, and shall be posted on the property.

(e) Simultaneous with the filing of the petition, the petitioner shall cause notice of the petition to be filed in the appropriate lis pendens docket in the county in which the property is located.

(f) Within 30 days of the filing of the petition, the petitioner shall cause a notice of the filing of the petition to be published on two separate dates in the official organ of the county in which the property is located. Such notice shall specify:

(1) The identity of the petitioner and the name and address of the individual responsible for collecting the delinquent taxes;

(2) The property address;

(3) A description of the property;

(4) The tax identification number of the property;

(5) The applicable period of tax delinquency;

(6) The principal amount of the delinquent taxes together with interest and penalties; and

(7) The date and place of the filing of the petition.

(g) The petition for ad valorem tax foreclosure shall be written or printed, or written in part and printed in part, and shall be in substantially the following form:

SUPERIOR COURT OF COUNTY

STATE OF GEORGIA

Petitioner: )

TAX COMMISSIONER/TAX COLLECTOR )

)

)

)

(Name, Address, )

Telephone Number) )

v. )

Respondents: ) Case No.:

ACRES OF LAND LYING )

AND BEING IN LAND LOT )

, DISTRICT , )

COUNTY, GEORGIA; )

AND )

)

(Insert name and mailing address of

owner of property.)

PETITION FOR AD VALOREM TAX FORECLOSURE

COMES NOW ( Petitioner) and petitions this Court for an in rem tax

foreclosure by showing this Court as follows:

1.

is the owner of certain real property located at

(the "Property") having a tax identification number of

. (A legal description of the Property is attached hereto as

Exhibit "A" and by this reference incorporated herein).

2.

The ad valorem taxes assessed against the Property by City/County of

for the year(s) in the amount of $ (amount includes principal

amount of taxes owed and any accrued interest and penalties as of this

date) have not been paid.

3.

Attached hereto as Exhibit "B" is a list of the names and addresses of

Interested Parties also receiving a copy of this Petition by certified mail

or statutory overnight delivery, return receipt requested.

4.

and as occupants of the respondent Property

shall be served by mailing the petition by first-class mail to the

attention of the occupants at the above-listed Property address.

5.

The Petition has also been posted on the Property in accordance with Code

Section 48-4-78 of the Official Code of Georgia Annotated.

6.

Simultaneously with the filing of this Petition, Petitioner has filed a lis

pendens.

WHEREFORE, Petitioner demands (1) a hearing in the Superior Court of

County (the "Court") and (2) a judgment by the Court stating that (a)

the taxes for the Property are delinquent and (b) that Notice has been given

to all Interested Parties, and ordering that the Property may be sold at

public outcry pursuant to Code Section of the Official Code of

Georgia Annotated.

TAX COMMISSIONER/TAX COLLECTOR

City/County of

By:

Its:

NOTICE TO RESPONDENTS AND ALL INTERESTED PARTIES

This Petition serves as notice to the Respondents and all Interested

Parties that (1) each party is presumed to own or have a legal interest in the

Property, (2) that foreclosure proceedings have been commenced because of the

failure to pay the real property taxes cited above, and (3) foreclosure will

result in the loss of ownership of the Property and all rights or interests of

all Interested Parties.

To avoid loss of ownership or any interest in the Property, payment of the

full amount of taxes, penalties, interest, and costs must be paid to the

office located at by date. Respondents and all

Interested Parties are also reminded that each of you may wish to contact an

attorney to protect your rights.

A Hearing on the above matter shall take place in the Superior Court of

County no earlier than 30 days after the filing of this Petition.

To determine the exact time and date of such hearing, please call Clerk of

Superior Court of County.

This day of , .

Deputy Clerk

Superior Court of County

EXHIBIT A

Description of the Property

Together with all rights, title, and interest running with the

above-described property but not taxed under a separate tax reference number

as delineated on the tax maps of the petitioner for the year(s) for the taxes

being foreclosed.

EXHIBIT B

Names and Addresses of Interested Parties



§ 48-4-79. Judicial hearing on petition; orders; priority of claims; death of interested party

(a) The petitioner shall request that a judicial hearing on the petition occur not earlier than 30 days following the filing of the petition. At such hearing any interested party shall have the right to be heard and to contest the delinquency of the taxes or the adequacy of the proceedings. If the superior court determines that the information set forth in the petition is accurate, the court shall render its judgment and order that:

(1) The taxes are delinquent;

(2) Proper notice has been given to all interested parties;

(3) The property as described in the petition be sold in accordance with the provisions of this article; and

(4) The sale shall become final and binding 60 days after the date of the sale in accordance with Code Section 48-4-81.

(b) The order of the superior court shall provide that the property be sold free and clear of all liens, claims, and encumbrances other than:

(1) Rights of redemption provided under federal law;

(2) Tax liens held by Georgia governmental entities other than the petitioner which are superior to the taxes identified in the petition by virtue of the provisions of subsection (b) of Code Section 48-2-56;

(3) Easements and rights of way of holders who are not interested parties under subparagraph (C) of paragraph (1) of Code Section 48-4-77; and

(4) Benefits or burdens of any real covenants filed of record as of the date of filing of the petition.

(c) If, upon production of evidence to the court by any party, it is determined by the court that any interested party died within the six-month period of time immediately preceding the filing of the petition, the court may postpone the hearing, for a period of up to six months, to allow the administrator or executor of the estate adequate time to close the estate.



§ 48-4-80. Redemption by owner or other interested party

(a) At any point prior to the moment of the sale, any interested party may redeem the property from the sale by payment of the redemption amount. Payment shall be made to the petitioner. Following receipt of such payment, the petitioner shall file for dismissal of the proceedings.

(b) In the event of such payment by the owner of the subject property, the proceedings shall be dismissed and the rights and interests of all interested parties shall remain unaffected.

(c) In the event of such payment by any interested party other than the owner, the party accomplishing such payment shall possess a lien on the property for the full amount of such payment, which lien shall have the same priority as the lien for the delinquent taxes. Such lienholder shall have the right to enforce such lien as permitted to the holder of any lien under existing law. Such lienholder shall not otherwise succeed to the rights of the petitioner as described in this article.



§ 48-4-81. Sale procedures; time; minimum bid; finality; right of redemption by owner; execution of tax deed; report of sale

(a) Following the hearing and order of the superior court in accordance with Code Section 48-4-79, a sale of the property shall be advertised and conducted on the date, time, place, and manner which are required by law of sheriffs' sales. Such sale shall not occur earlier than 45 days following the date of issuance of such order of the superior court.

(b) Except as otherwise authorized by law, the minimum bid price for the sale of the property shall be the redemption amount. In the absence of any higher bid, the petitioner may, but shall not be obligated to, tender its own bid in an amount equal to the minimum bid price and thereby become the purchaser at the sale.

(c) From and after the moment of the sale, the sale shall be final and binding, subject only to the right of the owner of the property to redeem the property from the sale upon payment into the superior court of the full amount of the minimum bid price of the sale. Such right of redemption of the owner shall exist for a period of 60 days from and after the date of the sale and shall be in accordance with the following provisions:

(1) Redemption by an owner in accordance with this subsection shall result in a dismissal of the proceedings. Immediately following such redemption by an owner, if the property was sold to a third party at the sale, the petitioner shall refund to such purchaser the full amount paid by such purchaser at the sale;

(2) For purposes of redemption under this subsection, "owner" shall mean the owner of record of fee simple interest in the property as of the date of filing of the petition, together with such owner's successors-in-interest by death or operation of law. This right of redemption shall not otherwise be transferable; and

(3) This right of redemption shall automatically terminate and expire upon failure to redeem in accordance with the provisions of this subsection within the 60 day period following the date of the sale.

(d) If the property is not redeemed by the owner in accordance with subsection (c) of this Code section, then within 90 days following the date of the sale, the petitioner shall cause to be executed on behalf of the petitioner and delivered to the foreclosure sale purchaser a deed for the property in substantially the form set forth in subsection (g) of this Code section, together with such real estate transfer tax declaration forms as may be required by law.

(e) Within 90 days following the date of the sale, the petitioner shall file a report of the sale with the superior court, which report shall identify whether a sale took place, the foreclosure sale price, and the identity of the purchaser.

(f) In the event that the foreclosure sale price exceeds the minimum bid amount at the foreclosure sale, the petitioner shall deposit into the registry of the superior court the amount of such surplus. Such surplus shall be distributed by the superior court to the interested parties, including the owner, as their interests appear and in the order of priority in which their interests exist.

(g) The form of the deed provided for in subsection (d) of this Code section shall be substantially as follows:

When recorded, please CROSS-REFERENCE:

return to: Deed Book , page ,

County, Georgia Records

STATE OF GEORGIA

COUNTY OF

TAX DEED

This indenture (the "Deed") made this day of ,

, by and between , a ("Grantor") and

, a ("Grantee").

WITNESSETH

WHEREAS, on the day of , , during the legal hours

of sale, Grantor did expose for sale at public outcry to the highest bidder

for cash before the courthouse door in County, Georgia, the Property

(as hereinafter defined) at which sale Grantee was the highest and best

bidder for the sum of $ and the Property was then and there knocked

off to Grantee for said sum. The sale was made by Grantor pursuant to and

by virtue of the power and authority granted to it in that certain Order

granted , , Case No. , Superior Court of

County, Georgia (the "Order"). Said sale was made after advertising the

time, place, and terms thereof in the ,

published in , Georgia, in the aforesaid county, and being

the publication in which Sheriff's advertisements for said county are now

published, once a week for four consecutive weeks prior to said sale on the

, , , and of , , and said advertisement in

all respects complied with the requirements of Code Section of the

Official Code of Georgia Annotated. Notice of the time, place, and terms of

the sale of the Property was given pursuant to Code Section of the

Official Code of Georgia Annotated. Said sale was made for the purpose of

paying the ad valorem taxes owed to , the interest and

penalties on said indebtedness, the expenses of the sale including

attorneys' fees, all of which were mature and payable because of failure of

the owner to pay the ad valorem taxes owed.

NOW, THEREFORE, Grantor, acting under and by virtue of the Order and

pursuant to Code Section of the Official Code of Georgia

Annotated, for and in consideration of the facts hereinbefore recited, has

bargained, sold, and conveyed and does hereby bargain, sell, and convey

unto Grantee, its successors and assigns, the following described property

(herein referred to as the "Property"); to wit:

All that tract or parcel of land lying and being in Land Lot of

the District, County, Georgia, and being more particularly

described on Exhibit "A" attached hereto and by this reference made a

part hereof.

This Deed is given subject to all restrictions and easements, if any, to

which the Deed is junior and inferior in terms of priority, and any and all

tax liens which pursuant to subsection (b) of Code Section 48-2-56 of the

Official Code of Georgia Annotated are superior to the rights conveyed

herein relating to the Property.

TO HAVE AND TO HOLD, the Property unto Grantee, its successors and assigns

in fee simple.

IN WITNESS WHEREOF, Grantor, has caused its duly authorized officer to sign

and seal this Deed as of the day and year first above written.

Signed, sealed, and

delivered in the

presence of:

Unofficial Witness

By: (SEAL)

Its:

Notary Public

Commission Data:

(NOTARIAL SEAL)

EXHIBIT A

Description of the Property

Together with all right, title, and interest running with the

above-described property but not taxed under a separate tax reference

number as delineated on the tax maps of the petitioner for the year(s) for

the taxes being foreclosed.






Article 6 - Land Banks

§ 48-4-100. Short title; applicability

(a) This article shall be known and may be cited as the "Georgia Land Bank Act."

(b) Any land bank created prior to July 1, 2012, pursuant to Article 4 of this chapter shall not be affected by this article but shall be entitled to continue in existence and exercise all powers granted in such article. The board of any existing land bank may vote, in the manner provided in subsection (j) of Code Section 48-4-104, to continue in existence under the provisions of this article, thus exercising the additional authorities and powers contained herein.



§ 48-4-101. Findings and declarations

The General Assembly finds and declares that:

(1) Georgia's communities are important to the social and economic vitality of this state. Whether urban, suburban, or rural, many communities are struggling to cope with dilapidated, abandoned, and tax delinquent properties;

(2) Citizens of Georgia are affected adversely by dilapidated, abandoned, and tax delinquent properties, including properties that have been abandoned due to mortgage foreclosure;

(3) Dilapidated, abandoned, and tax delinquent properties impose significant costs on neighborhoods and communities by lowering property values, increasing fire and police protection costs, decreasing tax revenues, and undermining community cohesion;

(4) There is an overriding public need to confront the problems caused by dilapidated, abandoned, and tax delinquent properties, and to return properties which are in nonrevenue-generating, nontax-producing status to an effective utilization status in order to provide affordable housing, new industry, and jobs for the citizens of this state through the creation of new tools that enable communities to turn abandoned spaces into vibrant places; and

(5) Land banks are one of the tools that can be utilized by communities to facilitate the return of dilapidated, abandoned, and tax delinquent properties to productive use.



§ 48-4-102. Definitions

As used in this article, the term:

(1) "Board of directors" or "board" means the board of directors of a land bank.

(2) "Consolidated government" means a unified government created pursuant to Article IX, Section III, Paragraph II of the Constitution of Georgia.

(3) "Intergovernmental contract" means a contract as authorized pursuant to Article IX, Section III, Paragraph I of the Constitution of Georgia and paragraph (5) of Code Section 36-34-2, and entered into by counties, consolidated governments, and municipal corporations pursuant to this article.

(4) "Land bank" means a public body corporate and politic established in accordance with the provisions of this article.

(5) "Land bank member" means the local governments that are parties to the intergovernmental contract or resolution creating a land bank and the local governments that join a land bank subsequent to its creation pursuant to the provisions of this article.

(6) "Real property" means all lands and the buildings thereon, all things permanently attached to land or to the buildings thereon, and any interest existing in, issuing out of, or dependent upon land or the buildings thereon.

(7) "School district" means any school district, independent school system, or other local school system in this state.



§ 48-4-103. Creation; existence; board membership

(a) Any county, municipal corporation, or consolidated government may elect to create a land bank in accordance with subsection (b) of this Code section by the adoption of a local law, ordinance, or resolution as appropriate to the applicable counties, consolidated governments, or municipal corporations, which action specifies the following:

(1) The name of the land bank;

(2) The number of members of the board of directors, which shall consist of an odd number of board members and be not less than five board members or more than 11 board members;

(3) The initial individuals to serve as board members and the length of terms for which they will serve; and

(4) The qualifications, manner of selection or appointment, and terms of office of board members.

(b) A land bank may be created pursuant to an intergovernmental contract by any of the following and any combination of the following methods:

(1) A county and one or more municipal corporations located wholly or partially within the county;

(2) Two or more counties and one or more municipal corporations located wholly or partially within the geographical boundaries of each county;

(3) A consolidated government and one or more municipal corporations located wholly or partially within the same county as the consolidated government; or

(4) Any consolidated government without a municipal corporation located wholly or partially within the same county as the consolidated government may create a land bank as follows:

(A) Through ordinance or resolution of the governing authority of the consolidated government;

(B) Through an intergovernmental contract with another consolidated government without a municipal corporation located wholly or partially within the same county as the consolidated government; or

(C) Through an intergovernmental contract with other counties, municipal corporations, or consolidated governments creating land banks pursuant to paragraph (1), (2), or (3) of this subsection.

(c) Any intergovernmental contract creating a land bank shall specify the matters identified in subsection (a) of this Code section.

(d) Subject to the limitations of subsection (b) of this Code section, any county or municipal corporation or consolidated government may elect to join any preexisting land bank by executing the intergovernmental contract or resolution that created the land bank and such other documentation as may be necessary.

(e) A land bank shall have the power to acquire real property only in those portions of the county located outside of the geographical boundaries of a nonparticipating municipal corporation located within the county; provided, however, that a land bank may acquire real property lying within such nonparticipating municipal corporation with the consent of such municipal corporation.

(f) A school district may participate in a land bank pursuant to an intergovernmental contract provided such contract specifies any members of the board of education serving on the board of the land bank and any actions of the land bank which are subject to approval by the board of education.

(g) A land bank shall be a public body corporate and politic and shall have permanent and perpetual duration until terminated and dissolved in accordance with the provisions of subsection (c) of Code Section 48-4-111.



§ 48-4-104. Initial size of board; continuation of land banks created before July 1, 2012; eligibility to serve; selection of chairperson and officers; governing rules and regulations; vacancies; compensation; meetings; quorum; adoption of bylaws; immunity from personal liability; voting

(a) The initial size of a board shall be determined in accordance with paragraph (2) of subsection (a) of Code Section 48-4-103. Unless restricted by the actions or agreements specified in Code Section 48-4-103, and subject to the limits stated in this Code section, the size of the board may be adjusted in accordance with the bylaws of the land bank.

(b) In the event the board of a land bank created by a county and a municipal corporation or by a consolidated government before July 1, 2012, votes to continue in existence under the provisions of this article, the land bank members shall jointly nominate and approve at least one additional board member so that there is an odd number of board members. In the event the land bank members of such a preexisting land bank are unable to approve such additional board members, such preexisting land bank shall not exist under the provisions of this article unless and until a new intergovernmental contract is approved in accordance with this article.

(c) Notwithstanding any law to the contrary, an elected member of the municipal governing authority shall be eligible to serve as a board member, and the acceptance of the appointment shall neither terminate nor impair that public office. Any municipal employee shall be eligible to serve as a board member. Notwithstanding any law to the contrary, an elected member of the county governing authority shall be eligible to serve as a board member, and the acceptance of the appointment shall neither terminate nor impair that public office. Any county employee shall be eligible to serve as a board member. Notwithstanding any law to the contrary, an elected member of a consolidated government governing authority shall be eligible to serve as a board member, and the acceptance of the appointment shall neither terminate nor impair that public office. Any consolidated government employee shall be eligible to serve as a board member. A tax commissioner or tax collector, or both, may serve ex officio as a member of the land bank board if so authorized by the intergovernmental contract, local law, ordinance, or resolution that creates the land bank or by subsequent intergovernmental contracts with the land bank members.

(d) The members of the board shall select annually from among themselves a chairperson, vice chairperson, secretary, treasurer, and such other officers as the board may determine and shall establish their duties as may be regulated by the intergovernmental contract or by rules adopted by the board. When in actual conflict the intergovernmental contract shall control over the bylaws or rules adopted by the board.

(e) (1) The board shall establish rules and regulations relative to the attendance and participation of board members in its regular and special meetings. The rules and regulations may prescribe a procedure whereby a board member who fails to comply with the rules and regulations of the board may be removed from office by no less than a majority vote of the remaining members of the board, and that board member's position shall be vacant as of the first day of the next calendar month.

(2) A land bank member may remove any board member appointed by that land bank member.

(3) Any board member removed under the provisions of this subsection shall be ineligible for reappointment to the board, unless the reappointment is confirmed by at least a two-thirds' vote of the governing authority of the appointing land bank member.

(f) A vacancy on the board shall be filled in the same manner as the original appointment.

(g) Board members shall serve without compensation. The board may reimburse a board member for expenses actually incurred in the performance of duties on behalf of the land bank.

(h) The board shall meet in regular session according to a schedule adopted by the board and also shall meet in special session as convened by the chairperson or upon written notice signed by a majority of the board members.

(i) A quorum of board membership shall be a simple majority of the entire board membership, and no action of the board shall be taken in the absence of a quorum. All actions of the board must be approved by the affirmative vote of a majority of the members of the board present and voting; provided, however, that no action of the board shall be authorized on the following matters unless approved by a majority of the entire board membership:

(1) Adoption of bylaws and other rules and regulations for conduct of the land bank's business;

(2) Hiring or firing of any employee or contractor of the land bank. Such function may by majority vote be delegated by the board to a specified officer or committee of the land bank under such terms and conditions and to the extent that the board may specify;

(3) Incurring of debt;

(4) Adoption or amendment of the annual budget; and

(5) Sale, lease, encumbrance, or alienation of real property, improvements, or personal property with a value of more than $50,000.

(j) A land bank created pursuant to Article 4 of this chapter may continue in existence in accordance with provisions of this article upon the unanimous consent of the board members, and contingent upon the appointment of at least one additional board member pursuant to subsection (b) of this Code section.

(k) A board member shall not be liable personally on obligations of the land bank, and the rights of creditors of a land bank shall be solely against the land bank.

(l) A board member shall be prohibited from voting by proxy. A board member may request a recorded vote on any resolution or action of the land bank.



§ 48-4-105. Employment of executive director, legal counsel, technical experts, agents, and employees; contracts and agreements with localities for staffing services

A land bank may employ an executive director, its own counsel and legal staff, and such technical experts, other agents, and employees, permanent or temporary, as it may require and may determine the qualifications and fix the compensation and benefits of those persons. A land bank may also enter into contracts and agreements with municipal corporations or counties or consolidated governments for staffing services to be provided to the land bank by agencies or departments thereof or for a land bank to provide such staffing services to agencies or departments thereof.



§ 48-4-106. Powers; limitation or withdrawal of power by land bank member under certain circumstances

(a) A land bank shall constitute a public body, corporate and politic, and shall have all powers necessary or appropriate to carry out and effectuate the purposes and provisions of this article, including the following powers:

(1) To adopt, amend, and repeal bylaws for the regulation of its affairs and the conduct of its business;

(2) To sue and be sued in its own name and plead and be impleaded in all civil actions, including, but not limited to, actions to clear title to property of the land bank;

(3) To adopt a seal and to alter the same at pleasure;

(4) To acquire by purchase, lease, or otherwise and to hold, lease, and dispose of real or personal property of every kind and character, or any interest therein, in furtherance of the public purposes of the land bank;

(5) To acquire, accept, or retain equitable interests, security interests, or other interests in any real property, personal property, or fixtures by loan agreement, note, mortgage, deed to secure debt, trust deed, security agreement, assignment, pledge, conveyance, contract, lien, loan agreement, or other consensual transfer in order to secure credit extended by the land bank;

(6) To borrow from private lenders, from municipal corporations, counties, or consolidated governments, from the state, or from federal government funds, as may be necessary, for the operation and work of the land bank;

(7) To borrow money to further or carry out its public purpose and to execute notes, other obligations, leases, trust indentures, trust agreements, agreements for the sale of its notes or other obligations, loan agreements, mortgages, deeds to secure debt, trust deeds, security agreements, assignments, and such other agreements or instruments as may be necessary or desirable, in the judgment of the land bank, to evidence and to provide security for such borrowing;

(8) To issue notes or other obligations of the land bank and use the proceeds thereof for the purpose of paying all or any part of the cost of any land bank projects and otherwise to further or carry out the public purpose of the land bank and to pay all costs of the land bank incidental to, or necessary and appropriate to, furthering or carrying out such purpose;

(9) To make application directly or indirectly to any federal, state, county, or municipal government or agency or to any other source, whether public or private, for loans, grants, guarantees, or other financial assistance in furtherance of the land bank's public purpose and to accept and use the same upon such terms and conditions as are prescribed by such federal, state, county, or municipal government or agency or other source;

(10) To enter into agreements with the federal government or any agency thereof to use the facilities or services of the federal government or any agency thereof in order to further or carry out the public purposes of the land bank;

(11) A land bank shall have no authority to lend money to a nongovernmental entity; provided, however, that a land bank may administer funds in the form of a loan to a nongovernmental entity when such funds are received from federal, state, and local government entities for the purpose of making such loans; provided, further, that only such transactions which are fully consistent with the purpose of the land bank shall be permitted. In those transactions, a land bank may extend credit to any person, corporation, partnership, whether limited or general, or other entity for the costs of any land bank projects which credit may be evidenced or secured by loan agreements, notes, mortgages, deeds to secure debt, trust deeds, security agreements, assignments, or such other instruments, or by rentals, revenues, fees, or charges, upon such terms and conditions as the land bank shall determine to be reasonable in connection with such extension of credit, including provision for the establishment and maintenance of reserve funds, and, in the exercise of powers granted by this article in connection with any land bank projects the land bank shall have the right and power to require the inclusion in any such loan agreement, note, mortgage, deed to secure debt, trust deed, security agreement, assignment, or other instrument of such provisions or requirements for guaranty of any obligations, insurance, construction, use, operation, maintenance, and financing of a project, and such other terms and conditions, as the land bank may deem necessary or desirable;

(12) As security for repayment of any notes or other obligations of the land bank, to pledge, mortgage, convey, assign, hypothecate, or otherwise encumber any property of the land bank, including, but not limited to, real property, fixtures, personal property, and revenues or other funds, and to execute any lease, trust indenture, trust agreement, agreement for the sale of the land bank's notes or other obligations, loan agreement, mortgage, deed to secure debt, trust deed, security agreement, assignment, or other agreement or instrument as may be necessary or desirable, in the judgment of the land bank, to secure any such notes or other obligations, which instruments or agreements may provide for foreclosure or forced sale of any property of the land bank upon default in any obligation of the land bank, either in payment of principal, premium, if any, or interest or in the performance of any term or condition contained in any such agreement or instrument. The state, on behalf of itself and each county, municipal corporation, political subdivision, or taxing district therein, waives any right it or such county, municipal corporation, political subdivision, or taxing district may have to prevent the forced sale or foreclosure of any property of the land bank upon such default and agrees that any agreement or instrument encumbering such property may be foreclosed in accordance with law and the terms thereof;

(13) To receive and administer gifts, grants, and devises of money and property of any kind and to administer trusts;

(14) To use any real property, personal property, or fixtures or any interest therein or to rent or lease such property to or from others or make contracts with respect to the use thereof, or to sell, lease, exchange, transfer, assign, pledge, or otherwise dispose of or grant options for any such property in any manner as it deems to be in the best interests of the land bank and the public purpose thereof;

(15) To procure insurance or guarantees from the General Assembly or federal government of the payments of any debts or parts thereof incurred by the land bank and to pay premiums in connection therewith;

(16) To enter into contracts and other instruments necessary, incidental, or convenient to the performance of its duties and the exercise of its powers, including, but not limited to, intergovernmental contracts for the joint exercise of powers under this article. Intergovernmental contracts with municipal corporations, counties, or consolidated governments may include contracts for the performance of services by municipal corporations, counties, or consolidated governments on behalf of the land bank or by the land bank on behalf of municipal corporations, counties, or consolidated governments, whether or not such counties, consolidated governments, or municipal corporations are located inside or outside the geographical boundaries of the land bank members;

(17) To procure insurance against losses in connection with the real property, assets, or activities of the land bank;

(18) To accept and issue deeds in its name, including without limitation the acceptance of real property in accordance with the provisions of paragraph (2.1) of subsection (u) of Code Section 16-13-49;

(19) To finance by loan, grant, lease, or otherwise, refinance, construct, erect, assemble, purchase, acquire, own, repair, remodel, rehabilitate, modify, maintain, extend, improve, install, sell, equip, expand, add to, operate, or manage real property or rights or interests in property, and to pay the costs of any such project from the proceeds of loans by persons, corporations, partnerships, whether limited or general, or other entities, all of which the land bank is authorized to receive, accept, and use;

(20) To fix, charge, and collect rents, fees, and charges for the use of real property of the land bank and for services provided by the land bank;

(21) To grant or acquire a license, easement, lease, as lessor or lessee, or option with respect to real property of the land bank;

(22) To enter into partnerships, joint ventures, and other collaborative relationships with municipalities and other public and private entities for the ownership, management, development, and disposition of real property;

(23) To hold title to real property for purposes of establishing contracts with nonprofit community land trusts, including, but not limited to, long-term lease contracts;

(24) To organize and reorganize the executive, administrative, clerical, and other departments of the land bank and to fix the duties, powers, and compensation of all employees, agents, and consultants of the land bank; and

(25) To do all other things necessary or convenient to achieve the objectives and purposes of the land bank or other laws that relate to the purposes and responsibilities of the land bank.

(b) The exercise of a specific power by a land bank may be limited or withdrawn by a land bank member when the land bank is acting with respect to real property within the jurisdiction of such member. Procedures for the exercise of such limitation or withdrawal of power shall be provided in the intergovernmental contract.



§ 48-4-107. Eminent domain

A land bank shall neither possess nor exercise the power of eminent domain.



§ 48-4-108. Exemption of land bank property from state and local taxation; acquisition of real property interests; land bank prohibited from owning or holding real property located outside geographical boundaries

(a) The real property of a land bank and its income and operations are exempt from all taxation by the state and by any of its political subdivisions, including, but not limited to, real property held by a land bank as lessor pursuant to long-term lease contracts with community land trusts.

(b) A land bank may acquire real property or interests in real property by gift, devise, transfer, exchange, foreclosure, purchase, or otherwise on terms and conditions and in a manner the board considers is in the best interest of the land bank.

(c) (1) A land bank may acquire real property by purchase contracts, lease-purchase agreements, and may accept transfers from municipal corporations, counties, or consolidated governments upon such terms and conditions as agreed to by the land bank and the municipal corporation, county, or consolidated government.

(2) Notwithstanding any other law to the contrary, a municipal corporation, county, or consolidated government may transfer to a land bank real property and interests in real property of the municipal corporation, county, or consolidated government on such terms and conditions and according to such procedures as determined by the municipal corporation, county, or consolidated government, so long as the real property is located within the geographical boundaries of the land bank.

(3) The acquisition of property by the land bank shall not be governed or controlled by any regulations or laws relating to procurement or acquisition of property of the counties, consolidated governments, or municipal corporations that are members of the land bank unless specifically provided in the applicable intergovernmental contract or resolution, and transfers of property by municipal corporations, counties, or consolidated governments to the land bank shall be treated as transfers to a body politic as contemplated by subparagraph (a)(2)(A) of Code Section 36-9-3.

(d) A land bank shall maintain all of its real property in accordance with the laws and ordinances of the jurisdiction in which the real property is located.

(e) (1) Except as otherwise provided in paragraph (2) of this subsection, a land bank shall not own or hold real property located outside the geographical boundaries of the land bank members.

(2) A land bank may be granted pursuant to an intergovernmental contract with a county, consolidated government, or municipal corporation the authority to manage and maintain real property located within the geographical boundaries of such county, consolidated government, or municipal corporation, but outside the geographical boundaries of the land bank members.



§ 48-4-109. Land bank to hold acquired property in own name; public review and inspection of real property inventory; consideration necessary for property transactions; hierarchical ranking of priorities for use

(a) A land bank shall hold in its own name all real property acquired by the land bank without regard to the identity of the transferor of the property.

(b) A land bank shall maintain and make available for public review and inspection an inventory of all real property held by the land bank.

(c) A land bank may convey, exchange, sell, transfer, lease as lessor, grant, and mortgage as mortgagor any and all interests in, upon, or to real property of the land bank in some form and by such method as determined by the board to be in the best interest of the land bank.

(d) (1) A land bank shall determine the terms, conditions, form, and substance of consideration necessary to convey, exchange, sell, transfer, lease as lessor, grant, and mortgage as mortgagor any interests in, upon, or to real property.

(2) Consideration may take the form of monetary payments and secured financial obligations, covenants, and conditions related to the present and future use of the property, contractual commitments of the transferee, and such other forms of consideration as determined by the board to be in the best interest of the land bank.

(e) (1) The board shall determine and state in the land bank policies and procedures the general terms and conditions for consideration to be received by the land bank for the transfer of real property and interests in real property.

(2) The disposition of property by the land bank shall not be governed or controlled by any regulations or laws of the participating land bank members unless specifically provided in the applicable intergovernmental contract.

(f) Land bank members may, in the resolution or intergovernmental contract creating a land bank, establish a hierarchical ranking of priorities for the use of real property conveyed by a land bank, or, if the resolution or intergovernmental contract creating the land bank is silent, the board of directors may establish a hierarchical ranking of priorities for the use of real property conveyed by a land bank, including but not limited to:

(1) Use for purely public spaces and places;

(2) Use for affordable housing;

(3) Use for retail, commercial, and industrial activities;

(4) Use as conservation areas;

(5) Use for land trusts or for other public entities; and

(6) Such other uses and in such hierarchical order as determined by the board of directors of the land bank.

(g) (1) Subject to the requirements of paragraph (5) of subsection (i) of Code Section 48-4-104, a county, municipal corporation, or consolidated government may, in the applicable intergovernmental contract or in the resolution creating a land bank, require that any particular form of disposition of real property, or any disposition of real property located within specified jurisdictions, be subject to specified voting and approval requirements of the board.

(2) Except and unless restricted or constrained as provided in paragraph (1) of this subsection, the board may delegate to officers and employees the authority to enter into and execute agreements, instruments of conveyance, and all other related documents pertaining to the conveyance of real property by the land bank.



§ 48-4-110. Funding through grants and loans; receipt of payments for various activities; remission of real property tax; allocation of proceeds from sale of property

(a) A land bank may receive funding through grants and loans from the land bank members, from any other municipal corporations, counties, or consolidated governments in the state, from the General Assembly, from the federal government, and from other public and private sources.

(b) A land bank may receive and retain payments for services rendered, for rents and leasehold payments received, for consideration for disposition of real and personal property, for proceeds of insurance coverage for losses incurred, for income from investments, and for any other asset and activity lawfully permitted to a land bank under this article.

(c) Up to 75 percent of the real property taxes collected on real property, exclusive of any state or school district ad valorem tax, conveyed by a land bank pursuant to the laws of this state shall be remitted to the land bank. The specific percentage of such taxes to be remitted, as to each land bank member, shall be set forth in the local law, ordinance, or resolution or in the intergovernmental contract of the land bank. Such allocation of property tax revenues shall commence with the first taxable year following the date of conveyance and shall continue for a period of five years. Such funds shall be remitted to the land bank in accordance with the administrative procedures established by the tax commissioner or tax collector of the county or counties in which the land bank is located. Such allocation of property tax revenues shall not occur if such taxes have been previously allocated to a tax allocation district, or to secure a debt of the municipal corporation or consolidated government, unless the tax allocation district, municipal corporation, county, or consolidated government enters into an agreement with the land bank for the remittance of such funds to the land bank.

(d) At the time that the land bank sells or otherwise disposes of property as part of its land bank program, the proceeds from the sale, if any, shall be allocated as determined by the land bank among the following priorities:

(1) Furtherance of land bank operations;

(2) Recovery of land bank expenses; and

(3) Remitter to the tax commissioner or tax collector for distribution to the appropriate taxing entity in proportion to and to the extent of their respective tax bills and costs.

Any excess proceeds shall be distributed pursuant to any applicable intergovernmental contract or land bank rules, regulations, or bylaws in accordance with the public policy stated in this article.



§ 48-4-111. Public meetings; conflicts of interest; dissolution

(a) All meetings shall be open to the public, except as otherwise provided by Chapter 14 of Title 50, and a written record shall be maintained of all meetings. All records of a land bank shall be subject to Article 4 of Chapter 18 of Title 50, relating to open records.

(b) No board member or employee of a land bank shall acquire any interest, direct or indirect, in real property owned or to be acquired by the land bank, nor shall any board member assist any third party in negotiating against the land bank for property identified by the land bank for acquisition by the land bank. No board member or employee of a land bank shall have any interest, direct or indirect, in any contract or proposed contract for materials or services to be furnished or used by a land bank. The board may adopt supplemental rules and regulations addressing potential conflicts of interest and ethical guidelines for board members and land bank employees.

(c) (1) A land bank may be dissolved as a public body corporate and politic 60 calendar days after an affirmative resolution approved by two-thirds of the membership of the board.

(2) Sixty calendar days' advance written notice of consideration of a resolution of dissolution shall be given to the governing authorities of the land bank members, shall be published in a local newspaper of general circulation.

(3) Upon dissolution of the land bank, all real property, personal property, and other assets of the land bank shall become the assets of the municipal corporation, county, or consolidated government in which the property is located, unless provided otherwise in any applicable intergovernmental contracts.

(4) Land banks created pursuant to paragraphs (2) through (4) of subsection (b) of Code Section 48-4-103 shall not automatically dissolve upon the withdrawal of one or more land bank members unless the intergovernmental contract so provides, except that no municipal corporation may maintain the existence of a land bank if the county in which the municipal corporation is located withdraws from the land bank, and no county may maintain the existence of a land bank if the single municipal corporation that is both located within that county and is a member of the land bank withdraws from the land bank.



§ 48-4-112. Extinguishment of prior encumbrances, liens, and claims for real property taxes owed; remission to tax collector; tax collector authorized to assign, transfer, or sell to land bank certain ad valorem tax executions; content of notice of transfer; nonjudicial tax sale

(a) Whenever any real property is acquired by a land bank and is encumbered by a lien or claim for real property taxes owed to one or more of the land bank members or to municipal corporations, counties, or consolidated governments that have an intergovernmental contract with the land bank, the land bank may, by resolution of the board, discharge and extinguish any and all such liens or claims. The decision by the board to extinguish such liens or claims is subject to the voting requirements contained in subsection (i) of Code Section 48-4-104. Unless provided otherwise in an applicable intergovernmental contract, whenever any real property is acquired by a land bank and is encumbered by a lien or claim for real property taxes owed to a school district, the land bank shall notify the school district of its intent to extinguish all such liens and claims in writing. If the school district fails to object in written form to the proposed extinguishment within 30 days of receipt of such notice to the land bank, the land bank shall have the power, by resolution of the board, to discharge and extinguish any and all such liens or claims. To the extent necessary and appropriate, the land bank shall file in appropriate public records evidence of the extinguishment and dissolution of such liens or claims.

(b) To the extent that a land bank receives payments of any kind attributable to liens or claims for real property taxes owed to a municipal corporation, county, consolidated government, or school district on property acquired by the land bank, the land bank shall remit the full amount of the payments to the tax commissioner or tax collector for distribution to the appropriate taxing entity.

(c) (1) A tax commissioner or tax collector may assign, transfer, or sell to a land bank any ad valorem tax executions issued against a single property or ad valorem tax executions issued against multiple tracts of property in the geographical jurisdiction of the land bank in one or more transactions and upon such terms and conditions as are mutually acceptable to the tax commissioner and the land bank. Notwithstanding the notice requirements in subsection (c) of Code Section 48-3-19, when the land bank is the holder of a tax execution, the land bank shall provide notice of the transfer of the tax execution to the land bank in the following manner:

(A) Immediately upon acquisition of one or more tax executions, the land bank shall send notice of the tax execution transfer by certified mail, return receipt requested, to all interested parties whose identity and address are reasonably ascertainable. Copies of the notice of the tax execution transfer shall also be sent by first class mail to the property address to the attention of the occupants of the property, if any. In addition, notice shall be posted on the property; and

(B) Within 30 days of the tax execution transfer, the land bank shall cause a notice of the tax execution transfer to be published on two separate dates in the official organ of the county in which the property is located.

(2) The notice contained in subparagraphs (A) and (B) of paragraph (1) of this subsection shall specify:

(A) The name of the land bank and the contact information for the individual responsible for collecting the delinquent taxes;

(B) The property address;

(C) A description of the property;

(D) The tax identification number of the property;

(E) The applicable period of tax delinquency; and

(F) The principal amount of the delinquent taxes together with interest and penalties.

(3) The land bank may submit the execution to the levying officer 12 months after the date of transfer or 24 months after the tax giving rise to the execution was originally due, whichever is earlier.

(d) (1) Notwithstanding any other provision of law, at a nonjudicial tax sale conducted pursuant to Article 1 of this chapter where the tax commissioner or tax collector or the land bank is the holder of the tax execution giving rise to the sale, a land bank may tender a bid in an amount equal to the total amount of all tax liens which were the basis of the execution and any accrued interest, penalties, and costs. In the event of such tender by the land bank, such bid comprises the land bank's commitment to pay not more than all costs of the sale and its assumption of liability for all taxes, accrued interest thereon, and penalties, and, if there is no other bid, the tax commissioner or tax collector shall accept the land bank's bid and make a deed of the property to the land bank.

(2) If there are third parties who bid on a given parcel and the land bank tenders the highest bid on that parcel, the land bank shall pay the tax commissioner or tax collector the full amount of the bid tendered by the land bank in order to obtain the parcel.

(e) (1) A land bank may tender a bid at any sale ordered by the court pursuant to Article 5 of this chapter in an amount equal to the total amount of all tax liens which were the basis of the judgment and any accrued interest, penalties, and costs. In the event of such tender by the land bank, such bid shall comprise the land bank's commitment to pay not more than all costs of the sale and its assumption of liability for all taxes, accrued interest thereon, and penalties. If there is no other bid and the property is not redeemed by the owner in accordance with subsection (c) of Code Section 48-4-81, the tax commissioner or tax collector shall accept the land bank's bid and make a deed of the property to the land bank.

(2) If there are third parties who bid on a given parcel and the land bank tenders the highest bid on that parcel, the land bank shall pay the tax commissioner or tax collector the full amount of the bid tendered by the land bank in order to obtain the parcel.

(3) Subject to the statutory 60 day redemption period required pursuant to subsection (c) of Code Section 48-4-81, the land bank, as purchaser at such sale, shall take and thereafter have an absolute title to the property sold, free and discharged of all tax and municipal claims, liens, mortgages, charges, and estates of whatsoever kind except for those interests referenced in subsection (b) of Code Section 48-4-79. In the event of purchase by a land bank, the conveying instrument described in subsection (g) of Code Section 48-4-81 shall note the conveyance to the land bank pursuant to this article.

(4) The deed to the land bank shall be executed and delivered to the land bank within 90 days of the sale pursuant to subsection (d) of Code Section 48-4-81.

(5) Notwithstanding any other provision of law, a land bank that is a transferee and holder of tax executions may file petitions of foreclosure pursuant to Article 5 of this chapter on real property located within a jurisdiction that has authorized the ad valorem tax foreclosure process contained in Article 5 of this chapter. In a petition of foreclosure pursuant to Article 5 of this chapter, a land bank is authorized to combine in a single petition multiple tracts of real property, and the court may order in a single final judgment that all or part of the real properties identified in the petition be sold to the land bank free and clear of all liens and encumbrances so long as the petition and accompanying affidavits provide:

(A) Identification of each tract of real property;

(B) The identities of all parties having an interest in each respective tract of property;

(C) The amount of the tax lien due and owing; and

(D) The nature of the notice of the proposed sale provided to such interested parties.









Chapter 5 - Ad Valorem Taxation of Property

Article 1 - General Provisions

§ 48-5-1. Legislative intent

The intent and purpose of the tax laws of this state are to have all property and subjects of taxation returned at the value which would be realized from the cash sale, but not the forced sale, of the property and subjects as such property and subjects are usually sold except as otherwise provided in this chapter.



§ 48-5-2. Definitions

As used in this chapter, the term:

(.1) "Arm's length, bona fide sale" means a transaction which has occurred in good faith without fraud or deceit carried out by unrelated or unaffiliated parties, as by a willing buyer and a willing seller, each acting in his or her own self-interest, including but not limited to a distress sale, short sale, bank sale, or sale at public auction.

(1) "Current use value" of bona fide conservation use property means the amount a knowledgeable buyer would pay for the property with the intention of continuing the property in its existing use and in an arm's length, bona fide sale and shall be determined in accordance with the specifications and criteria provided for in subsection (b) of Code Section 48-5-269.

(2) "Current use value" of bona fide residential transitional property means the amount a knowledgeable buyer would pay for the property with the intention of continuing the property in its existing use and in an arm's length, bona fide sale. The tax assessor shall consider the following criteria, as applicable, in determining the current use value of bona fide residential transitional property:

(A) The current use of such property;

(B) Annual productivity; and

(C) Sales data of comparable real property with and for the same existing use.

(3) "Fair market value of property" means the amount a knowledgeable buyer would pay for the property and a willing seller would accept for the property at an arm's length, bona fide sale. The income approach, if data is available, shall be considered in determining the fair market value of income-producing property. Notwithstanding any other provision of this chapter to the contrary, the transaction amount of the most recent arm's length, bona fide sale in any year shall be the maximum allowable fair market value for the next taxable year. With respect to the valuation of equipment, machinery, and fixtures when no ready market exists for the sale of the equipment, machinery, and fixtures, fair market value may be determined by resorting to any reasonable, relevant, and useful information available, including, but not limited to, the original cost of the property, any depreciation or obsolescence, and any increase in value by reason of inflation. Each tax assessor shall have access to any public records of the taxpayer for the purpose of discovering such information.

(A) In determining the fair market value of a going business where its continued operation is reasonably anticipated, the tax assessor may value the equipment, machinery, and fixtures which are the property of the business as a whole where appropriate to reflect the accurate fair market value.

(B) The tax assessor shall apply the following criteria in determining the fair market value of real property:

(i) Existing zoning of property;

(ii) Existing use of property, including any restrictions or limitations on the use of property resulting from state or federal law or rules or regulations adopted pursuant to the authority of state or federal law;

(iii) Existing covenants or restrictions in deed dedicating the property to a particular use;

(iv) Bank sales, other financial institution owned sales, or distressed sales, or any combination thereof, of comparable real property;

(v) Decreased value of the property based on limitations and restrictions resulting from the property being in a conservation easement;

(vi) Rent limitations, operational requirements, and any other restrictions imposed upon the property in connection with the property being eligible for any income tax credits described in subparagraph (B.1) of this paragraph or receiving any other state or federal subsidies provided with respect to the use of the property as residential rental property; provided, however, that such properties described in subparagraph (B.1) of this paragraph shall not be considered comparable real property for assessment or appeal of assessment of other properties; and

(vii) Any other existing factors provided by law or by rule and regulation of the commissioner deemed pertinent in arriving at fair market value.

(B.1) The tax assessor shall not consider any income tax credits with respect to real property which are claimed and granted pursuant to either Section 42 of the Internal Revenue Code of 1986, as amended, or Chapter 7 of this title in determining the fair market value of real property.

(B.2) In determining the fair market value of real property, the tax assessor shall not include the value of any intangible assets used by a business, wherever located, including patents, trademarks, trade names, customer agreements, and merchandising agreements.

(C) Fair market value of "historic property" as such term is defined in subsection (a) of Code Section 48-5-7.2 means:

(i) For the first eight years in which the property is classified as "rehabilitated historic property," the value equal to the greater of the acquisition cost of the property or the appraised fair market value of the property as recorded in the county tax digest at the time preliminary certification on such property was received by the county board of tax assessors pursuant to subsection (c) of Code Section 48-5-7.2;

(ii) For the ninth year in which the property is classified as "rehabilitated historic property," the value of the property as determined by division (i) of this subparagraph plus one-half of the difference between such value and the current fair market value exclusive of the provisions of this subparagraph; and

(iii) For the tenth and following years, the fair market value of such property as determined by the provisions of this paragraph, excluding the provisions of this subparagraph.

(D) Fair market value of "landmark historic property" as such term is defined in subsection (a) of Code Section 48-5-7.3 means:

(i) For the first eight years in which the property is classified as "landmark historic property," the value equal to the greater of the acquisition cost of the property or the appraised fair market value of the property as recorded in the county tax digest at the time certification on such property was received by the county board of tax assessors pursuant to subsection (c) of Code Section 48-5-7.3;

(ii) For the ninth year in which the property is classified as "landmark historic property," the value of the property as determined by division (i) of this subparagraph plus one-half of the difference between such value and the current fair market value exclusive of the provisions of this subparagraph; and

(iii) For the tenth and following years, the fair market value of such property as determined by the provisions of this paragraph, excluding the provisions of this subparagraph.

(E) Timber shall be valued at its fair market value at the time of its harvest or sale in the manner specified in Code Section 48-5-7.5.

(F) Fair market value of "brownfield property" as such term is defined in subsection (a) of Code Section 48-5-7.6 means:

(i) Unless sooner disqualified pursuant to subsection (e) of Code Section 48-5-7.6, for the first ten years in which the property is classified as "brownfield property," or as this period of preferential assessment may be extended pursuant to subsection (o) of Code Section 48-5-7.6, the value equal to the lesser of the acquisition cost of the property or the appraised fair market value of the property as recorded in the county tax digest at the time application was made to the Environmental Protection Division of the Department of Natural Resources for participation under Article 9 of Chapter 8 of Title 12, the "Georgia Hazardous Site Reuse and Redevelopment Act," as amended; and

(ii) Unless sooner disqualified pursuant to subsection (e) of Code Section 48-5-7.6, for the eleventh and following years, or at the end of any extension of this period of preferential assessment pursuant to subsection (o) of Code Section 48-5-7.6, the fair market value of such property as determined by the provisions of this paragraph, excluding the provisions of this subparagraph.

(4) "Foreign merchandise in transit" means personal property of any description which has been or will be moved by waterborne commerce through any port located in this state and:

(A) Which has entered the export stream, although temporarily stored or warehoused in the county where the port of export is located; or

(B) Which was shipped from a point of origin located outside the customs territory of the United States and on which United States customs duties are paid at or through any customs district or port located in this state, although stored or warehoused in the county where the port of entry is located while in transit to a final destination.

(5) "Forest land conservation value" of forest land conservation use property means the amount determined in accordance with the specifications and criteria provided for in Code Section 48-5-271 and Article VII, Section I, Paragraph III(f) of the Constitution.

(6) "Forest land fair market value" means the 2008 fair market value of the forest land; provided, however, that when the 2008 fair market value of the forest land has been appealed by a property owner and the ultimate fair market value of the forest land is changed in the appeal process by either the board of assessors, the board of equalization, a hearing officer, an arbitrator, or a superior court judge, then the final fair market value of the forest land shall replace the 2008 fair market value of the forest land. This final fair market value of the forest land shall be used in the calculation of local assistance grants. If local assistance grants have been granted to either a county, a county board of education, or a municipality based on the 2008 fair market value of forest land and subsequently the fair market value of such forest land is reduced on an appeal, then the county or the municipality shall reimburse the state, within 12 months unless otherwise agreed to by the parties, the difference between local assistance grants paid to the county or municipality and the amount which would have been due based on the final fair market value of the forest land. Such 2008 valuation may increase from one taxable year to the next by a rate equal to the percentage change in the price index for gross output of state and local government from the prior year to the current year as defined by the National Income and Product Accounts and determined by the United States Bureau of Economic Analysis and indicated by the Price Index for Government Consumption Expenditures and General Government Gross Output (Table 3.10.4).



§ 48-5-3. Taxable property

All real property including, but not limited to, leaseholds, interests less than fee, and all personal property shall be liable to taxation and shall be taxed, except as otherwise provided by law. Liability of property for taxation shall not be affected by the individual or corporate character of the property owner or by the resident or nonresident status of the property owner.



§ 48-5-4. Ad valorem taxation of property of federal corporations and agencies

Except as prohibited by the Constitution and laws of the United States, all property owned or possessed in this state by a corporation organized under the laws of the United States or owned or possessed by an agency of the United States engaged in this state in proprietary, as distinguished from governmental, activities shall be subject to ad valorem taxation in this state at the same rate and in the same manner as the property of private corporations owning property in this state and engaged in similar businesses. All laws relating to ad valorem taxation of private corporations shall apply to ad valorem taxation of agencies of the United States and corporations organized under the laws of the United States.



§ 48-5-5. Acquisition of situs by foreign merchandise in transit

(a) Foreign merchandise in transit shall acquire no situs so as to become subject to ad valorem taxation by political subdivisions of this state in which the port of original entry or the port of export of such merchandise is located. Such property shall not acquire situs by virtue of the fact that while in the warehouse the property is assembled, bound, joined, processed, disassembled, divided, cut, broken in bulk, relabeled, or repackaged. The grant of "no situs" status shall be liberally construed to effect the purposes of this Code section.

(b) Property which meets all of the following qualifications shall acquire no situs so as to become subject to ad valorem taxation by political subdivisions of this state:

(1) Such property is owned by a person who is not a Georgia resident and does not maintain or operate a place of business in Georgia;

(2) Such person has contracted with a commercial printer located in Georgia for printing services to be performed in Georgia; and

(3) Such property is provided by such person to such printer for the performance of such services.



§ 48-5-6. Return of property at fair market value

All property shall be returned for taxation at its fair market value except as otherwise provided in this chapter.



§ 48-5-7. Assessment of tangible property

(a) Except as otherwise provided in this Code section, taxable tangible property shall be assessed at 40 percent of its fair market value and shall be taxed on a levy made by each respective tax jurisdiction according to 40 percent of the property's fair market value.

(b) Tangible real property which is devoted to bona fide agricultural purposes as defined in this chapter and which otherwise conforms to the conditions and limitations imposed in this chapter shall be assessed for ad valorem property tax purposes at 75 percent of the value which other tangible real property is assessed and shall be taxed on a levy made by each respective tax jurisdiction according to said assessment.

(c) Tangible real property which qualifies as rehabilitated historic property pursuant to the provisions of Code Section 48-5-7.2 shall be assessed at 40 percent of its fair market value and shall be taxed on a levy made by each respective tax jurisdiction according to 40 percent of the property's fair market value. For the purposes of this subsection, the term "fair market value" shall mean the fair market value of rehabilitated historic property pursuant to the provisions of subparagraph (C) of paragraph (3) of Code Section 48-5-2.

(c.1) Tangible real property which qualifies as landmark historic property pursuant to the provisions of Code Section 48-5-7.3 shall be assessed at 40 percent of its fair market value and shall be taxed on a levy made by each respective tax jurisdiction according to 40 percent of the property's fair market value. For the purposes of this subsection, the term "fair market value" shall mean the fair market value of landmark historic property pursuant to the provisions of subparagraph (D) of paragraph (3) of Code Section 48-5-2.

(c.2) Tangible real property which is devoted to bona fide conservation uses as defined in this chapter and which otherwise conforms to the conditions and limitations imposed in this chapter shall be assessed for property tax purposes at 40 percent of its current use value and shall be taxed on a levy made by each respective tax jurisdiction according to 40 percent of the property's current use value.

(c.3) Tangible real property located in a transitional developing area which is devoted to bona fide residential uses and which otherwise conforms to the conditions and limitations imposed in this chapter for bona fide residential transitional property shall be assessed for property tax purposes at 40 percent of its current use value and shall be taxed on a levy made by each respective tax jurisdiction according to 40 percent of the property's current use value.

(c.4) Tangible real property which qualifies as brownfield property pursuant to the provisions of Code Section 48-5-7.6 shall be assessed at 40 percent of its fair market value and shall be taxed on a levy made by each respective tax jurisdiction according to 40 percent of the property's fair market value. For the purposes of this subsection, the term "fair market value" shall mean the fair market value of brownfield property pursuant to the provisions of subparagraph (F) of paragraph (3) of Code Section 48-5-2.

(d) The requirement contained in this Code section that all tax jurisdictions assess taxable tangible property at 40 percent of fair market value shall not apply to any tax jurisdiction whose ratio of assessed value to fair market value exceeded 40 percent for the tax year 1971. No tax jurisdiction so exempted shall assess at a ratio of less than 40 percent except as necessary to effect the preferential assessment provided in subsection (b) of this Code section.

(e) Each notice of ad valorem taxes due sent to taxpayers of counties and municipalities shall include both the fair market value of the property of the taxpayer which is subject to taxation and the assessed value of the property after being reduced as provided by this Code section.



§ 48-5-7.1. Tangible real property devoted to agricultural purposes -- Definition; persons entitled to preferential tax assessment; covenant to maintain agricultural purposes; penalty for breach of covenant

(a) For purposes of this article, "tangible real property which is devoted to 'bona fide agricultural purposes'":

(1) Is tangible real property, the primary use of which is good faith commercial production from or on the land of agricultural products, including horticultural, floricultural, forestry, dairy, livestock, poultry, and apiarian products and all other forms of farm products; but

(2) Includes only the value which is $100,000.00 or less of the fair market value of tangible real property which is devoted to the storage or processing of agricultural products from or on the property; and

(3) Excludes the entire value of any residence located on the property.

(b) No property shall qualify for the preferential ad valorem property tax assessment provided for in subsection (b) of Code Section 48-5-7 unless:

(1) It is owned by one or more natural or naturalized citizens; or

(2) It is owned by a family-farm corporation, the controlling interest of which is owned by individuals related to each other within the fourth degree by civil reckoning, and such corporation derived 80 percent or more of its gross income for the year immediately preceding the year in which application for preferential assessment is made from bona fide agricultural pursuits carried out on tangible real property located in this state, which property is devoted to bona fide agricultural purposes.

(c) No property shall qualify for said preferential assessment if such assessment would result in any person who has a beneficial interest in such property, including any interest in the nature of stock ownership, receiving in any tax year any benefit of preferential assessment as to more than 2,000 acres. If any taxpayer has any beneficial interest in more than 2,000 acres of tangible real property which is devoted to bona fide agricultural purposes, such taxpayer shall apply for preferential assessment only as to 2,000 acres of such land.

(d) No property shall qualify for preferential assessment unless and until the owner of such property agrees by covenant with the appropriate taxing authority to maintain the eligible property in bona fide agricultural purposes for a period of at least ten years beginning on the first day of January of the year in which such property qualifies for preferential assessment and ending on the last day of December of the tenth year of the covenant period. After the expiration of any ten-year covenant period, the property shall not qualify for further preferential assessment until and unless the owner of the property enters into a renewal covenant for an additional period of ten years.

(e) No property shall maintain its eligibility for preferential assessment unless a valid covenant remains in effect and unless the property is continuously devoted to bona fide agricultural purposes during the entire period of the covenant.

(f) If any change in ownership of such qualified property occurs during the covenant period, all qualification requirements must be met again before the property shall be eligible to be continued for preferential assessment. If ownership of the property is acquired during a covenant period by a person qualified to enter into an original covenant, by a newly formed corporation the stock in which is owned by the original covenantor or others related to the original covenantor within the fourth degree by civil reckoning, or by the personal representative of an owner who was a party to the covenant, then the original covenant may be continued by such acquiring party for the remainder of the term, in which event no breach of the covenant shall be deemed to have occurred.

(g) A penalty shall be imposed under this subsection if during the period of the covenant entered into by a taxpayer the covenant is breached. The penalty shall be computed by multiplying the amount by which the preferential assessment has reduced taxes otherwise due for the year in which the breach occurs times:

(1) A factor of five if the breach occurs in the first or second year of the covenant period;

(2) A factor of four if the breach occurs during the third or fourth year of the covenant period;

(3) A factor of three if the breach occurs during the fifth or sixth year of the covenant period; or

(4) A factor of two if the breach occurs in the seventh, eighth, ninth, or tenth year of the covenant period.

(h) A penalty imposed under subsection (g) of this Code section shall bear interest at the rate specified in Code Section 48-2-40 from the date the covenant is breached.

(i) Penalties and interest imposed under this Code section shall constitute a lien against the property and shall be collected as other unpaid ad valorem taxes are collected. Such penalties and interest shall be distributed pro rata to each taxing jurisdiction wherein the preferential assessment has been granted based upon the total amount by which such preferential assessment has reduced taxes for each such taxing jurisdiction on the property in question as provided in this Code section.

(j) The penalty imposed by subsection (g) of this Code section shall not apply in any case where a covenant is breached solely as a result of:

(1) The acquisition of part or all of the property under the power of eminent domain;

(2) The sale of part or all of the property to a public or private entity which would have had the authority to acquire the property under the power of eminent domain; or

(3) The death of an owner who was a party to the covenant.

(k) All applications for preferential assessment, including the covenant agreement required under this Code section, shall be filed on or before the last day for filing ad valorem tax returns in the county for the tax year for which such preferential assessment shall be first applicable. An application for continuation of preferential assessment upon a change in ownership of the qualified property shall be filed on or before the last date for filing tax returns in the year following the year in which the change in ownership occurred. Applications for preferential assessment shall be filed with the county board of tax assessors who shall approve or deny the application. If the application is approved on or after July 1, 1998, the county board of tax assessors shall file a copy of the approved application in the office of the clerk of the superior court in the county in which the eligible property is located. The clerk of the superior court shall file and index such application in the real property records maintained in the clerk's office. Applications approved prior to July 1, 1998, shall be filed and indexed in like manner without payment of any fee. If the application is not so recorded in the real property records, a transferee of the property affected shall not be bound by the covenant or subject to any penalty for its breach. The fee of the clerk of the superior court for recording such applications approved on or after July 1, 1998, shall be paid by the owner of the eligible property with the application for preferential treatment and shall be paid to the clerk by the board of tax assessors when the application is filed with the clerk. If the application is denied, the board of tax assessors shall notify the applicant in the same manner that notices of assessment are given pursuant to Code Section 48-5-306 and shall return any filing fees advanced by the owner. Appeals from the denial of an application by the board of tax assessors shall be made in the same manner that other property tax appeals are made pursuant to Code Section 48-5-311. As to property approved for preferential assessment prior to July 1, 1998, the county board of tax assessors shall file copies of all approved applications in the office of the clerk of the superior court not later than August 14, 1998, and the clerk shall file, index, and record such approved applications, as provided for in this subsection, with the fee of the clerk of the superior court for filing, indexing, and recording to be paid out of the general funds of the county.

(l) The commissioner shall by regulation provide uniform application and covenant forms to be used in making application for preferential assessment. Such application shall include an oath or affirmation by the taxpayer that he has not at any time received, or made a pending application for, preferential assessment in the same or another county with respect to any property which taken together with property for which application is then being made exceeds 2,000 acres.

(m) The commissioner shall annually submit a report to the Governor and members of the General Assembly which shall show the fiscal impact of the preferential assessment provided for in this Code section. The report shall include the amount of assessed value eliminated from each county's digest as a result of the preferential assessment; approximate tax dollar losses, by county, to all local governments affected by such preferential assessment; and any recommendations regarding state and local administration of this Code section, with emphasis upon enforcement problems, if any, attendant with this Code section. The report shall also include any other data or facts which the commissioner deems relevant.

(n)(1) The transfer prior to July 1, 1988, of a part of the property subject to a covenant shall not constitute a breach of a covenant entered into before or after July 1, 1984, if:

(A) The part of the property so transferred is used for single-family residential purposes and the residence is occupied by a person who is related within the fourth degree of civil reckoning to an owner of the property subject to the covenant; and

(B) The part of the property so transferred, taken together with any other part of the property so transferred during the covenant period, does not exceed a total of three acres.

(2) The transfer on or after July 1, 1988, of a part of the property subject to a covenant shall not constitute a breach of a covenant entered into before or after July 1, 1988, if:

(A) The part of the property so transferred is transferred to a person who is related within the fourth degree of civil reckoning to an owner of the property subject to the covenant; and

(B) The part of the property so transferred, taken together with any other part of the property transferred to the same relative during the covenant period, does not exceed a total of five acres.

(o) The following shall not constitute a breach of a covenant entered into before or after July 1, 1984:

(1) Mineral exploration of the property subject to the covenant or the leasing of the property subject to the covenant for purposes of mineral exploration if the primary use of the property continues to be the good faith commercial production from or on the land of agricultural products; or

(2) Allowing all or part of the property subject to the covenant to lie fallow or idle for purposes of any land conservation program, for purposes of any federal agricultural assistance program, or for other agricultural management purposes.

(p) Property which is subject to preferential assessment shall be separately classified from all other property on the tax digest; and such separate classification shall be such as will enable any person examining the tax digest to readily ascertain that the property is subject to preferential assessment. Covenants shall be public records and shall be indexed and maintained in such manner as will allow members of the public to readily locate the covenant affecting any particular property subject to preferential assessment.

(q)(1) In any case in which a covenant is breached solely as a result of the foreclosure of a deed to secure debt, or the property is conveyed to the lienholder without compensation and in lieu of foreclosure, the penalty specified by paragraph (2) of this subsection shall apply and the penalty specified by subsection (g) of this Code section shall not apply if:

(A) The deed to secure debt was executed as a part of a bona fide commercial loan transaction in which the grantor of the deed to secure debt received consideration equal in value to the principal amount of the debt secured by the deed to secure debt;

(B) The loan was made by a person or financial institution who or which is regularly engaged in the business of making loans; and

(C) The deed to secure debt was intended by the parties as security for the loan and was not intended for the purpose of carrying out a transfer which would otherwise be subject to the penalty specified by subsection (g) of this Code section.

(2) When a breach occurs solely as a result of a foreclosure which meets the qualifications of paragraph (1) of this subsection, the penalty imposed shall be the amount by which preferential assessment has reduced taxes otherwise due for the year in which the covenant is breached.

(3) A penalty imposed under this subsection shall bear interest at the rate specified in Code Section 48-2-40 from the date the covenant is breached.

(r)(1) In any case in which a covenant is breached solely as a result of a medically demonstrable illness or disability which renders the owner of the real property physically unable to continue the property in agricultural use, the penalty specified by paragraph (2) of this subsection shall apply and the penalty specified by subsection (g) of this Code section shall not apply. The penalty specified by paragraph (2) of this subsection shall likewise be substituted for the penalty specified by subsection (g) of this Code section in any case in which a covenant is breached solely as a result of a medically demonstrable illness or disability which renders the operator of the real property physically unable to continue the property in agricultural use, provided that the alternative penalty shall apply in this case only if the operator of the real property is a member of the family owning a family-farm corporation which owns the real property.

(2) When a breach occurs which meets the qualifications of paragraph (1) of this subsection, the penalty imposed shall be the amount by which preferential assessment has reduced taxes otherwise due for the year during which the covenant is breached.

(3) A penalty imposed under this subsection shall bear interest at the rate specified in Code Section 48-2-40 from the date the covenant is breached.

(4) Prior to the imposition of the alternative penalty authorized by this subsection in lieu of the penalty specified by subsection (g) of this Code section, the board of tax assessors shall require satisfactory evidence which clearly demonstrates that the breach is the result of a medically demonstrable illness or disability which meets the qualifications of paragraph (1) of this subsection.

(r.1) In any case in which a covenant is breached solely as a result of an owner electing to discontinue the property in its qualifying use, provided such owner has renewed without an intervening lapse at least once the covenant under this Code section, has reached the age of 65 or older, and has kept the property in a qualifying use under the renewal covenant for at least three years the penalty specified by subsection (g) of this Code section shall not apply and the penalty imposed shall be the amount by which preferential assessment has reduced taxes otherwise due for the year in which the covenant is breached. Such penalty shall bear interest at the rate specified in Code Section 48-2-40 from the date of the breach. Such election shall be in writing and shall not become effective until filed with the county board of tax assessors.

(s) Property which is subject to preferential assessment and which is subject to a covenant under this Code section may be changed from such covenant and placed in a covenant for bona fide conservation use under Code Section 48-5-7.4 if such property meets all of the requirements and conditions specified in Code Section 48-5-7.4. Any such change shall terminate the covenant under this Code section, shall not constitute a breach of the covenant under this Code section, and shall require the establishment of a new covenant period under Code Section 48-5-7.4. No property may be changed under this subsection more than once.

(t) At such time as the property ceases to be eligible for preferential assessment or when any ten-year covenant period expires and the property does not qualify for further preferential assessment, the owner of the property shall file an application for release of preferential treatment with the county board of tax assessors who shall approve the release upon verification that all taxes and penalties with respect to the property have been satisfied. After the application for release has been approved by the board of tax assessors, the board shall file the release in the office of the clerk of the superior court in the county in which the original covenant was filed. The clerk of the superior court shall file and index such release in the real property records maintained in the clerk's office. No fee shall be paid to the clerk of the superior court for recording such release. The commissioner shall by regulation provide uniform release forms.



§ 48-5-7.2. Certification as rehabilitated historic property for purposes of preferential assessment

(a)(1) For the purposes of this article, "rehabilitated historic property" means tangible real property which:

(A) Qualifies for listing on the Georgia Register of Historic Places as provided in Part 1 of Article 3 of Chapter 3 of Title 12;

(B) Is in the process of or has been substantially rehabilitated, provided that in the case of owner occupied residential real property the rehabilitation has increased the fair market value of the building or structure by not less than 50 percent, or, in the case of income-producing real property, the rehabilitation has increased the fair market value of the building or structure by not less than 100 percent, or, in the case of real property used primarily as residential property but partially as income-producing property, the rehabilitation has increased the fair market value of the building or structure by not less than 75 percent, provided that the exact percentage of such increase in the fair market value to be required shall be determined by rules and regulations promulgated by the Board of Natural Resources. For the purposes of this subparagraph, the term "fair market value" shall mean the fair market value of the property, excluding the provisions of subparagraph (C) of paragraph (3) of Code Section 48-5-2;

(C) The rehabilitation of which meets the rehabilitation standards as provided in regulations promulgated by the Department of Natural Resources; and

(D) Has been certified by the Department of Natural Resources as rehabilitated historic property eligible for preferential assessment.

(2) The preferential classification and assessment of rehabilitated historic property provided for in this Code section shall apply to the building or structure which is the subject of the rehabilitation, the real property on which the building or structure is located, and not more than two acres of real property surrounding the building or structure. The remaining property shall be assessed for tax purposes as otherwise provided by law.

(3) Property may qualify as historic property only if substantial rehabilitation of such property was initiated after January 1, 1989, and only property which has been certified as rehabilitated historic property by the Department of Natural Resources after July 1, 1989, may qualify for preferential assessment.

(b) In order for property to qualify for preferential assessment as provided for in subsection (c) of Code Section 48-5-7, the property must receive certification as rehabilitated historic property as defined in paragraph (1) of subsection (a) of this Code section and pursuant to regulations promulgated by the Department of Natural Resources. Applications for certification of such property shall be accompanied by a fee specified by rules and regulations of the Board of Natural Resources. The Department of Natural Resources may, at its discretion, delegate its responsibilities conferred under subparagraph (a)(1)(C) of this Code section.

(c) Upon a property owner's receiving preliminary certification pursuant to the provisions of subsection (b) of this Code section, such property owner shall submit a copy of such preliminary certification to the county board of tax assessors. A property owner shall have 24 months from the date that preliminary certification is received pursuant to subsection (b) of this Code section in which to complete the rehabilitation of such property in conformity with the application approved by the Department of Natural Resources. After receiving the preliminary certification from the property owner, the county board of tax assessors shall not increase the assessed value of such property during the period of rehabilitation of such property, not to exceed two years. During such period of rehabilitation of the property, the county tax receiver or tax commissioner shall enter upon the tax digest a notation that the property is subject to preferential assessment and shall also enter an assessment of the fair market value of the property, excluding the preferential assessment authorized by this Code section. Any taxes not paid on the property as a result of the preliminary certification and frozen assessed value of the property shall be considered deferred until a final determination is made as to whether such property qualifies for preferential assessment as provided in this Code section.

(d) Upon the completion of the rehabilitation of such property, the property owner shall submit a request in writing for final certification to the Department of Natural Resources. The Department of Natural Resources shall determine whether such property as rehabilitated constitutes historic property which will be listed on the Georgia Register of Historic Places and which qualifies for preferential assessment. The Department of Natural Resources shall issue to the property owner a final certification if such property so qualifies.

(e) Upon receipt of final certification from the Department of Natural Resources, a property owner desiring classification of any such historic property as rehabilitated historic property in order to receive the preferential assessment shall make application to the county board of tax assessors and include the order of final certification with such application. The county board of tax assessors shall determine if the value of the building or structure has been increased in accordance with the provisions of subparagraph (a)(1)(B) of this Code section; provided, however, that, if the property owner can document expenditures on rehabilitation of owner occupied property of not less than 50 percent of the fair market value of the building or structure at the time of the preliminary certification of the property, or, in the case of income-producing property, expenditures on rehabilitation of such property of not less than 100 percent of the fair market value of the building or structure at the time of preliminary certification of the property, or, in the case of real property used primarily as residential property but partially as income-producing property, expenditures on rehabilitation of such property of not less than 75 percent of the fair market value of the building or structure at the time of preliminary certification of the property, the county board of tax assessors shall be required to grant preferential assessment to such property. For the purposes of this subsection, the term "fair market value" shall mean the fair market value of the building or structure, excluding the provisions of subparagraph (C) of paragraph (3) of Code Section 48-5-2; and such rehabilitation expenditures shall also include expenditures incurred in preserving specimen trees upon not more than two acres of real property surrounding the building or structure. As used in this Code section, the term "specimen tree" means any tree having a trunk diameter of 30 inches or more. The county board of tax assessors shall make the determination within 30 days after receiving the application and shall notify the applicant in the same manner that notices of assessment are given pursuant to Code Section 48-5-306. Appeals from the denial of an application for preferential assessment by the board of tax assessors shall be made in the same manner that other property tax appeals are made pursuant to Code Section 48-5-311.

(f) A property owner who fails to have property classified as rehabilitated historic property and listed on the Georgia Register of Historic Places for the preferential assessment shall be required to pay the difference between the amount of taxes on the property during the period that the assessment was frozen pursuant to the provisions of subsection (c) of this Code section and the amount of taxes which would have been due had the property been assessed at the regular fair market value, plus interest at the rate prescribed in Code Section 48-2-40.

(g)(1) Property which has been classified by the county board of tax assessors as rehabilitated historic property shall be eligible for the preferential assessment provided for in subsection (c) of Code Section 48-5-7; provided, however, that, for the purposes of determining the years of eligibility for preferential assessment, the tax year following the year in which the preliminary certification was filed with the county board of tax assessors pursuant to subsection (c) of this Code section shall be considered and counted as the first year of eligibility.

(2) Property which is subject to preferential assessment shall be separately classified from all other property on the tax digest; and such separate classification shall be such as will enable any person examining the tax digest to ascertain readily that the property is subject to preferential assessment.

(3) The county tax receiver or tax commissioner shall enter upon the tax digest as the basis or value of a parcel of rehabilitated historic property a value equal to the greater of the acquisition cost of the property or the assessment of the fair market value of the property as recorded in the county tax digest at the time preliminary certification on such property was received by the county board of tax assessors pursuant to subsection (c) of this Code section. Property classified as rehabilitated historic property shall be recorded upon the tax digest as provided in this Code section for nine consecutive assessment years, and the notation "rehabilitated historic property" shall be entered on the tax digest adjacent to the valuation of such property to indicate that the property is being preferentially assessed. The tax commissioner or tax receiver shall also enter upon the tax digest an assessment of the fair market value of the property each year, excluding the provisions of subparagraph (C) of paragraph (3) of Code Section 48-5-2.

(h) When property has once been classified and assessed as rehabilitated historic property, it shall remain so classified and be granted the special assessment until the property becomes disqualified by any one of the following:

(1) Written notice by the taxpayer to the county tax commissioner or receiver to remove the preferential classification and assessment;

(2) Sale or transfer of ownership making the property exempt from property taxation;

(3) Decertification of such property by the Department of Natural Resources. The Department of Natural Resources has the authority to decertify any property which no longer possesses the qualities and features which made it eligible for the Georgia Register of Historic Places or which has been altered through inappropriate rehabilitation as determined by the Department of Natural Resources. The sale or transfer to a new owner shall not operate to disqualify the property from preferential classification and assessment so long as the property continues to qualify as rehabilitated historic property. When for any reason the property or any portion thereof ceases to qualify as rehabilitated historic property, the owner at the time of change shall notify the Department of Natural Resources and the county board of tax assessors prior to the next January; or

(4) The expiration of nine years during which the property was classified and assessed as rehabilitated historic property; provided, however, that any such property may qualify thereafter as rehabilitated historic property if such property is subject to subsequent rehabilitation and qualifies under the provisions of this Code section.

(i) Any person who is aggrieved or adversely affected by any order or action of the Department of Natural Resources pursuant to this Code section shall, upon petition within 30 days after the issuance of such order or taking of such action, have a right to a hearing before an administrative law judge appointed by the Board of Natural Resources. The hearing before the administrative law judge shall be conducted in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." The decision of the administrative law judge shall constitute the final decision of the board and any party to the hearing, including the Department of Natural Resources, shall have the right of judicial review thereof in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(j)(1) The taxes and interest deferred pursuant to this Code section shall constitute a prior lien and shall attach as of the date and in the same manner and shall be collected as are other liens for taxes, as provided for under this title, but the deferred taxes and interest shall only be due, payable, and delinquent as provided in this Code section.

(2) Liens for taxes deferred under this Code section, except for any lien covering the then current tax year, shall not be divested by an award for year's support authorized pursuant to former Chapter 5 of Title 53 as such existed on December 31, 1997, if applicable, or Chapter 3 of Title 53.



§ 48-5-7.3. Landmark historic property

(a) (1) For the purposes of this Code section, "landmark historic property" means tangible real property which:

(A) Has been listed on the National Register of Historic Places or on the Georgia Register of Historic Places as provided in Part 1 of Article 3 of Chapter 3 of Title 12 and has been so certified by the Department of Natural Resources; and

(B) Has been certified by a local government as landmark historic property having exceptional architectural, historic, or cultural significance pursuant to a comprehensive local historic preservation or landmark ordinance which is of general application within such locality and has been approved as such by the state historic preservation officer.

(2) The preferential classification and assessment of landmark historic property provided for in this Code section shall apply to the building or structure which is listed on the National Register of Historic Places or on the Georgia Register of Historic Places, the real property on which the building or structure is located, and not more than two acres of real property surrounding the building or structure. The remaining property shall be assessed for tax purposes as otherwise provided by law.

(3) Property may qualify as landmark historic property and be eligible to receive the preferential assessment provided for in this Code section only if the local governing authority has adopted an ordinance authorizing such preferential assessments for landmark historic property under this Code section. Notwithstanding any other provision of this paragraph, said ordinances may extend the preferential assessment authorized by this Code section to tangible income-producing real property, tangible nonincome-producing real property, or combination thereof, so as to encourage the preservation of historic properties and assist in the revitalization of historic areas.

(b) In order for property to qualify under this Code section for preferential assessment as provided for in subsection (c.1) of Code Section 48-5-7, the property must receive the certifications required for landmark historic property as defined in paragraph (1) of subsection (a) of this Code section.

(c) Upon receipt of said certifications, a property owner desiring classification of any such historic property as landmark historic property in order to receive the preferential assessment shall make application to the county board of tax assessors and include said certifications with such application. The county board of tax assessors shall determine if the provisions of this Code section have been complied with and upon such determination, the county board of tax assessors shall be required to grant preferential assessment to such property. The county board of tax assessors shall make the determination within 30 days after receiving the application and shall notify the applicant in the same manner that notices of assessment are given pursuant to Code Section 48-5-306. Appeals from the denial of an application for preferential assessment by the board of tax assessors shall be made in the same manner that other property tax appeals are made pursuant to Code Section 48-5-311.

(d) (1) Property which has been classified by the county board of tax assessors as landmark historic property shall be immediately eligible for the preferential assessment provided for in subsection (c.1) of Code Section 48-5-7; provided, however, that, for the purposes of determining the years of eligibility for preferential assessment, the tax year following the year in which the certification was filed with the county board of tax assessors pursuant to subsection (c) of this Code section shall be considered and counted as the first year of eligibility.

(2) Property which is subject to preferential assessment shall be separately classified from all other property on the tax digest; and such separate classification shall be such as will enable any person examining the tax digest to ascertain readily that the property is subject to preferential assessment.

(3) The county tax receiver or tax commissioner shall enter upon the tax digest as the basis or value of a parcel of landmark historic property a value equal to the greater of the acquisition cost of the property or the assessment of the fair market value of the property as recorded in the county tax digest at the time certification on such property was received by the county board of tax assessors pursuant to subsection (c) of this Code section. Property classified as landmark historic property shall be recorded upon the tax digest as provided in this Code section for nine consecutive assessment years, and the notation "landmark historic property" shall be entered on the tax digest adjacent to the valuation of such property to indicate that the property is being preferentially assessed. The tax commissioner or tax receiver shall also enter upon the tax digest an assessment of the fair market value of the property each year, excluding the provisions of subparagraph (D) of paragraph (3) of Code Section 48-5-2.

(e) (1) When property has once been classified and assessed as landmark historic property, it shall remain so classified and be granted the special assessment until the property becomes disqualified by any one of the following:

(A) Written notice by the taxpayer to the county tax commissioner or receiver to remove the preferential classification and assessment;

(B) Sale or transfer of ownership making the property exempt from property taxation;

(C) Decertification of such property by the Department of Natural Resources. The Department of Natural Resources has the authority to decertify any property which no longer possesses the qualities and features which made it eligible for the Georgia Register of Historic Places or which has been altered through inappropriate rehabilitation as determined by the Department of Natural Resources. The sale or transfer to a new owner shall not operate to disqualify the property from preferential classification and assessment so long as the property continues to qualify as landmark historic property, except as specified in subparagraph (B) of this paragraph. When for any reason the property or any portion thereof ceases to qualify as landmark historic property, the owner at the time of change shall notify the Department of Natural Resources and the county board of tax assessors prior to the next January;

(D) Decertification of such property by the local governing authority for failure to maintain such property in a standard condition as specified in the local historic preservation or landmark ordinance or in local building codes; or

(E) The expiration of nine years during which the property was classified and assessed as landmark historic property; provided, however, that any such property may qualify thereafter as landmark historic property if such property is subject to subsequent rehabilitation and qualifies under other portions of the historic properties tax incentive program contained within the provisions of this Code section.

(2) Except as otherwise provided in this Code section, if a property becomes disqualified pursuant to any provision of this subsection, the decertification shall be transmitted to the county board of tax assessors and said assessors shall appropriately notate the property as decertified. Such property shall not be eligible to receive the preferential assessment provided for in this Code section during the taxable year in which such disqualification occurs.

(f) Any person who is aggrieved or adversely affected by any order or action of the Department of Natural Resources pursuant to this subsection shall, upon petition within 30 days after the issuance of such order or taking of such action, have a right to a hearing before an administrative law judge appointed by the Board of Natural Resources. The hearing before the administrative law judge shall be conducted in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." The decision of the administrative law judge shall constitute the final decision of the board and any party to the hearing, including the Department of Natural Resources, shall have the right of judicial review thereof in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(g) No property shall be eligible to receive simultaneously more than one of the preferential assessments provided for in this Code section and Code Section 48-5-7.2.

(h) Any landmark historic property which lies within a locally designated landmark or historic preservation district which is predominantly a residential district as determined by the local governing authority shall not be eligible for the preferential assessment provided for in this subsection if such landmark historic property constitutes a nonconforming use pursuant to applicable local zoning ordinances or if such landmark historic property does not contribute to the architectural, historic, or cultural values for which said district is significant.

(i) (1) The difference between the preferential assessment granted by this Code section and the taxes which would otherwise be assessed and interest thereon shall constitute a prior lien and shall attach as of the date and in the same manner and shall be collected as are other liens for taxes, as provided for under this title, but shall only be due, payable, and delinquent as provided in this Code section.

(2) Such liens for taxes, except for any lien covering the then current tax year, shall not be divested by an award for year's support authorized pursuant to former Chapter 5 of Title 53 as such existed on December 31, 1997, if applicable, or Chapter 3 of Title 53.



§ 48-5-7.4. Bona fide conservation use property; residential transitional property; application procedures; penalties for breach of covenant; classification on tax digest; annual report

(a) For purposes of this article, the term "bona fide conservation use property" means property described in and meeting the requirements of paragraph (1) or (2) of this subsection, as follows:

(1) Not more than 2,000 acres of tangible real property of a single person, the primary purpose of which is any good faith production, including but not limited to subsistence farming or commercial production, from or on the land of agricultural products or timber, subject to the following qualifications:

(A) Such property includes the value of tangible property permanently affixed to the real property which is directly connected to such owner's production of agricultural products or timber and which is devoted to the storage and processing of such agricultural products or timber from or on such real property;

(A.1) In the application of the limitation contained in the introductory language of this paragraph, the following rules shall apply to determine beneficial interests in bona fide conservation use property held in a family owned farm entity as described in division (1)(C)(iv) of this subsection:

(i) A person who owns an interest in a family owned farm entity as described in division (1)(C)(iv) of this subsection shall be considered to own only the percent of the bona fide conservation use property held by such family owned farm entity that is equal to the percent interest owned by such person in such family owned farm entity; and

(ii) A person who owns an interest in a family owned farm entity as described in division (1)(C)(iv) of this subsection may elect to allocate the lesser of any unused portion of such person's 2,000 acre limitation or the product of such person's percent interest in the family owned farm entity times the total number of acres owned by the family owned farm entity subject to such bona fide conservation use assessment, with the result that the family owned farm entity may receive bona fide conservation use assessment on more than 2,000 acres;

(B) Such property excludes the entire value of any residence and its underlying property; as used in this subparagraph, the term "underlying property" means the minimum lot size required for residential construction by local zoning ordinances or two acres, whichever is less. This provision for excluding the underlying property of a residence from eligibility in the conservation use covenant shall only apply to property that is first made subject to a covenant or is subject to the renewal of a previous covenant on or after May 1, 2012;

(C) Except as otherwise provided in division (vii) of this subparagraph, such property must be owned by:

(i) One or more natural or naturalized citizens;

(ii) An estate of which the devisees or heirs are one or more natural or naturalized citizens;

(iii) A trust of which the beneficiaries are one or more natural or naturalized citizens;

(iv) A family owned farm entity, such as a family corporation, a family partnership, a family general partnership, a family limited partnership, a family limited corporation, or a family limited liability company, all of the interest of which is owned by one or more natural or naturalized citizens related to each other by blood or marriage within the fourth degree of civil reckoning, except that, solely with respect to a family limited partnership, a corporation, limited partnership, limited corporation, or limited liability company may serve as a general partner of the family limited partnership and hold no more than a 5 percent interest in such family limited partnership, an estate of which the devisees or heirs are one or more natural or naturalized citizens, or a trust of which the beneficiaries are one or more natural or naturalized citizens and which family owned farm entity derived 80 percent or more of its gross income from bona fide conservation uses, including earnings on investments directly related to past or future bona fide conservation uses, within this state within the year immediately preceding the year in which eligibility is sought; provided, however, that in the case of a newly formed family farm entity, an estimate of the income of such entity may be used to determine its eligibility;

(v) A bona fide nonprofit conservation organization designated under Section 501(c)(3) of the Internal Revenue Code;

(vi) A bona fide club organized for pleasure, recreation, and other nonprofitable purposes pursuant to Section 501(c)(7) of the Internal Revenue Code; or

(vii) In the case of constructed storm-water wetlands, any person may own such property;

(D) Factors which may be considered in determining if such property is qualified may include, but not be limited to:

(i) The nature of the terrain;

(ii) The density of the marketable product on the land;

(iii) The past usage of the land;

(iv) The economic merchantability of the agricultural product; and

(v) The utilization or nonutilization of recognized care, cultivation, harvesting, and like practices applicable to the product involved and any implemented plans thereof;

(E) Such property shall, if otherwise qualified, include, but not be limited to, property used for:

(i) Raising, harvesting, or storing crops;

(ii) Feeding, breeding, or managing livestock or poultry;

(iii) Producing plants, trees, fowl, or animals, including without limitation the production of fish or wildlife by maintaining not less than ten acres of wildlife habitat either in its natural state or under management, which shall be deemed a type of agriculture; provided, however, that no form of commercial fishing or fish production shall be considered a type of agriculture; or

(iv) Production of aquaculture, horticulture, floriculture, forestry, dairy, livestock, poultry, and apiarian products; and

(F) The primary purpose described in this paragraph includes land conservation and ecological forest management in which commercial production of wood and wood fiber products may be undertaken primarily for conservation and restoration purposes rather than financial gain; or

(2) Not more than 2,000 acres of tangible real property, excluding the value of any improvements thereon, of a single owner of the types of environmentally sensitive property specified in this paragraph and certified as such by the Department of Natural Resources, if the primary use of such property is its maintenance in its natural condition or controlling or abating pollution of surface or ground waters of this state by storm-water runoff or otherwise enhancing the water quality of surface or ground waters of this state and if such owner meets the qualifications of subparagraph (C) of paragraph (1) of this subsection:

(A) Environmentally sensitive areas, including any otherwise qualified land area 1,000 feet or more above the lowest elevation of the county in which such area is located that has a percentage slope, which is the difference in elevation between two points 500 feet apart on the earth divided by the horizontal distance between those two points, of 25 percent or greater and shall include the crests, summits, and ridge tops which lie at elevations higher than any such area;

(B) Wetland areas that are determined by the United States Army Corps of Engineers to be wetlands under their jurisdiction pursuant to Section 404 of the federal Clean Water Act, as amended, or wetland areas that are depicted or delineated on maps compiled by the Department of Natural Resources or the United States Fish and Wildlife Service pursuant to its National Wetlands Inventory Program;

(C) Significant ground-water recharge areas as identified on maps or data compiled by the Department of Natural Resources;

(D) Undeveloped barrier islands or portions thereof as provided for in the federal Coastal Barrier Resources Act, as amended;

(E) Habitats as certified by the Department of Natural Resources as containing species that have been listed as either endangered or threatened under the federal Endangered Species Act of 1973, as amended;

(F) River or stream corridors or buffers which shall be defined as those undeveloped lands which are:

(i) Adjacent to rivers and perennial streams that are within the 100 year flood plain as depicted on official maps prepared by the Federal Emergency Management Agency; or

(ii) Within buffer zones adjacent to rivers or perennial streams, which buffer zones are established by law or local ordinance and within which land-disturbing activity is prohibited; or

(G) (i) Constructed storm-water wetlands of the free-water surface type certified by the Department of Natural Resources under subsection (k) of Code Section 12-2-4 and approved for such use by the local governing authority.

(ii) No property shall maintain its eligibility for current use assessment as a bona fide conservation use property as defined in this subparagraph unless the owner of such property files an annual inspection report from a licensed professional engineer certifying that as of the date of such report the property is being maintained in a proper state of repair so as to accomplish the objectives for which it was designed. Such inspection report and certification shall be filed with the county board of tax assessors on or before the last day for filing ad valorem tax returns in the county for each tax year for which such assessment is sought.

(a.1) Notwithstanding any other provision of this Code section to the contrary, in the case of property which otherwise meets the requirements for current use assessment and the qualifying use is pursuant to division (1)(E)(iii) of subsection (a) of this Code section, when the owner seeks to renew the covenant or reenter a covenant subsequent to the termination of a previous covenant which met such requirements and the owner meets the qualifications under this Code section but the property is no longer being used for the qualified use for which the previous covenant was entered pursuant to division (1)(E)(iii) of subsection (a) of this Code section, the property is not environmentally sensitive property within the meaning of paragraph (2) of subsection (a) of this Code section, and the primary use of the property is maintenance of a wildlife habitat of not less than ten acres either by maintaining the property in its natural condition or under management, the county board of tax assessors shall be required to accept such use as a qualifying use for purposes of this Code section.

(b) Except in the case of the underlying portion of a tract of real property on which is actually located a constructed storm-water wetlands, the following additional rules shall apply to the qualification of conservation use property for current use assessment:

(1) When one-half or more of the area of a single tract of real property is used for a qualifying purpose, then such tract shall be considered as used for such qualifying purpose unless some other type of business is being operated on the unused portion; provided, however, that such unused portion must be minimally managed so that it does not contribute significantly to erosion or other environmental or conservation problems. The lease of hunting rights or the use of the property for hunting purposes shall not constitute another type of business. The charging of admission for use of the property for fishing purposes shall not constitute another type of business;

(2) The owner of a tract, lot, or parcel of land totaling less than ten acres shall be required by the tax assessor to submit additional relevant records regarding proof of bona fide conservation use for qualified property that on or after May 1, 2012, is either first made subject to a covenant or is subject to a renewal of a previous covenant. If the owner of the subject property provides proof that such owner has filed with the Internal Revenue Service a Schedule E, reporting farm related income or loss, or a Schedule F, with Form 1040, or, if applicable, a Form 4835, pertaining to such property, the provisions of this paragraph, requiring additional relevant records regarding proof of bona fide conservation use, shall not apply to such property. Prior to a denial of eligibility under this paragraph, the tax assessor shall conduct and provide proof of a visual on-site inspection of the property. Reasonable notice shall be provided to the property owner before being allowed a visual, on-site inspection of the property by the tax assessor;

(3) No property shall qualify as bona fide conservation use property if such current use assessment would result in any person who has a beneficial interest in such property, including any interest in the nature of stock ownership, receiving in any tax year any benefit of current use assessment as to more than 2,000 acres. If any taxpayer has any beneficial interest in more than 2,000 acres of tangible real property which is devoted to bona fide conservation uses, such taxpayer shall apply for current use assessment only as to 2,000 acres of such land;

(4) No property shall qualify as bona fide conservation use property if it is leased to a person or entity which would not be entitled to conservation use assessment;

(5) No property shall qualify as bona fide conservation use property if such property is at the time of application for current use assessment subject to a restrictive covenant which prohibits the use of the property for the specific purpose described in subparagraph (a)(1)(E) of this Code section for which bona fide conservation use qualification is sought; and

(6) No otherwise qualified property shall be denied current use assessment on the grounds that no soil map is available for the county in which such property is located; provided, however, that if no soil map is available for the county in which such property is located, the owner making an application for current use assessment shall provide the board of tax assessors with a certified soil survey of the subject property unless another method for determining the soil type of the subject property is authorized in writing by such board.

(c) For purposes of this article, the term "bona fide residential transitional property" means not more than five acres of tangible real property of a single owner which is private single-family residential owner occupied property located in a transitional developing area. Such classification shall apply to all otherwise qualified real property which is located in an area which is undergoing a change in use from single-family residential use to agricultural, commercial, industrial, office-institutional, multifamily, or utility use or a combination of such uses. Change in use may be evidenced by recent zoning changes, purchase by a developer, affidavits of intent, or close proximity to property which has undergone a change from single-family residential use. To qualify as residential transitional property, the valuation must reflect a change in value attributable to such property's proximity to or location in a transitional area.

(d) No property shall qualify for current use assessment under this Code section unless and until the owner of such property agrees by covenant with the appropriate taxing authority to maintain the eligible property in bona fide qualifying use for a period of ten years beginning on the first day of January of the year in which such property qualifies for such current use assessment and ending on the last day of December of the final year of the covenant period. After the owner has applied for and has been allowed current use assessment provided for in this Code section, it shall not be necessary to make application thereafter for any year in which the covenant period is in effect and current use assessment shall continue to be allowed such owner as specified in this Code section. At least 60 days prior to the expiration date of the covenant, the county board of tax assessors shall send by first-class mail written notification of such impending expiration. Upon the expiration of any covenant period, the property shall not qualify for further current use assessment under this Code section unless and until the owner of the property has entered into a renewal covenant for an additional period of ten years; provided, however, that the owner may enter into a renewal contract in the ninth year of a covenant period so that the contract is continued without a lapse for an additional ten years.

(e) A single owner shall be authorized to enter into more than one covenant under this Code section for bona fide conservation use property, provided that the aggregate number of acres of qualified property of such owner to be entered into such covenants does not exceed 2,000 acres. Any such qualified property may include a tract or tracts of land which are located in more than one county. A single owner shall be authorized to enter qualified property in a covenant for bona fide conservation use purposes and to enter simultaneously the residence located on such property in a covenant for bona fide residential transitional use if the qualifications for each such covenant are met. A single owner shall be authorized to enter qualified property in a covenant for bona fide conservation use purposes and to enter other qualified property of such owner in a covenant for bona fide residential transitional use.

(f) An owner shall not be authorized to make application for and receive current use assessment under this Code section for any property which at the time of such application is receiving preferential assessment under Code Section 48-5-7.1 except that such owner shall be authorized to change such preferential assessment covenant in the manner provided for in subsection (s) of Code Section 48-5-7.1.

(g) Except as otherwise provided in this subsection, no property shall maintain its eligibility for current use assessment under this Code section unless a valid covenant remains in effect and unless the property is continuously devoted to an applicable bona fide qualifying use during the entire period of the covenant. An owner shall be authorized to change the type of bona fide qualifying conservation use of the property to another bona fide qualifying conservation use and the penalty imposed by subsection (l) of this Code section shall not apply, but such owner shall give notice of any such change in use to the board of tax assessors.

(h) If any breach of a covenant occurs, the existing covenant shall be terminated and all qualification requirements must be met again before the property shall be eligible for current use assessment under this Code section.

(i) (1) If ownership of all or a part of the property is acquired during a covenant period by a person or entity qualified to enter into an original covenant, then the original covenant may be continued by such acquiring party for the remainder of the term, in which event no breach of the covenant shall be deemed to have occurred.

(2) (A) As used in this paragraph, the term "contiguous" means real property within a county that abuts, joins, or touches and has the same undivided common ownership. If an applicant's tract is divided by a county boundary, public roadway, public easement, public right of way, natural boundary, land lot line, or railroad track, then the applicant has, at the time of the initial application, a one-time election to declare the tract as contiguous irrespective of a county boundary, public roadway, public easement, public right of way, natural boundary, land lot line, or railroad track.

(B) If a qualified owner has entered into an original bona fide conservation use covenant and subsequently acquires additional qualified property contiguous to the property in the original covenant, the qualified owner may elect to enter the subsequently acquired qualified property into the original covenant for the remainder of the ten-year period of the original covenant; provided, however, that such subsequently acquired qualified property shall be less than 50 acres.

(j) (1) All applications for current use assessment under this Code section, including the covenant agreement required under this Code section, shall be filed on or before the last day for filing ad valorem tax returns in the county for the tax year for which such current use assessment is sought, except that in the case of property which is the subject of a reassessment by the board of tax assessors an application for current use assessment may be filed in conjunction with or in lieu of an appeal of the reassessment. An application for continuation of such current use assessment upon a change in ownership of all or a part of the qualified property shall be filed on or before the last date for filing tax returns in the year following the year in which the change in ownership occurred. Applications for current use assessment under this Code section shall be filed with the county board of tax assessors who shall approve or deny the application. If the application is approved on or after July 1, 1998, the county board of tax assessors shall file a copy of the approved application in the office of the clerk of the superior court in the county in which the eligible property is located. The clerk of the superior court shall file and index such application in the real property records maintained in the clerk's office. Applications approved prior to July 1, 1998, shall be filed and indexed in like manner without payment of any fee. If the application is not so recorded in the real property records, a transferee of the property affected shall not be bound by the covenant or subject to any penalty for its breach. The fee of the clerk of the superior court for recording such applications approved on or after July 1, 1998, shall be paid by the owner of the eligible property with the application for preferential treatment and shall be paid to the clerk by the board of tax assessors when the application is filed with the clerk. If the application is denied, the board of tax assessors shall notify the applicant in the same manner that notices of assessment are given pursuant to Code Section 48-5-306 and shall return any filing fees advanced by the owner. Appeals from the denial of an application by the board of tax assessors shall be made in the same manner that other property tax appeals are made pursuant to Code Section 48-5-311.

(2) In the event such application is approved, the taxpayer shall continue to receive annual notification of any change in the fair market value of such property and any appeals with respect to such valuation shall be made in the same manner as other property tax appeals are made pursuant to Code Section 48-5-311.

(k) (1) The commissioner shall by regulation provide uniform application and covenant forms to be used in making application for current use assessment under this Code section. Such application shall include an oath or affirmation by the taxpayer that he or she is in compliance with the provisions of paragraphs (3) and (4) of subsection (b) of this Code section, if applicable.

(2) The applicable local governing authority shall accept applications for approval of property for purposes of subparagraph (a)(2)(G) of this Code section and shall certify property to the local board of tax assessors as meeting or not meeting the criteria of such paragraph. The local governing authority shall not certify any property as meeting the criteria of subparagraph (a)(2)(G) of this Code section unless:

(A) The owner has submitted to the local governing authority:

(i) A plat of the tract in question prepared by a licensed land surveyor, showing the location and measured area of such tract;

(ii) A certification by a licensed professional engineer that the specific design used for the constructed storm-water wetland was recommended by the engineer as suitable for such site after inspection and investigation; and

(iii) Information on the actual cost of constructing and estimated cost of operating the storm-water wetland, including without limitation a description of all incorporated materials, machinery, and equipment; and

(B) An authorized employee or agent of the local governing authority has inspected the site before, during, and after construction of the storm-water wetland to determine compliance with the requirements of subparagraph (a)(2)(G) of this Code section.

(k.1) In the case of an alleged breach of the covenant, the owner shall be notified in writing by the board of tax assessors. The owner shall have a period of 30 days from the date of such notice to cease and desist the activity alleged in the notice to be in breach of the covenant or to remediate or correct the condition or conditions alleged in the notice to be in breach of the covenant. Following a physical inspection of property, the board of tax assessors shall notify the owner that such activity or activities have or have not properly ceased or that the condition or conditions have or have not been remediated or corrected. The owner shall be entitled to appeal the decision of the board of tax assessors and file an appeal disputing the findings of the board of tax assessors. Such appeal shall be conducted in the same manner that other property tax appeals are made pursuant to Code Section 48-5-311.

(l) A penalty shall be imposed under this subsection if during the period of the covenant entered into by a taxpayer the covenant is breached. The penalty shall be applicable to the entire tract which is the subject of the covenant and shall be twice the difference between the total amount of tax paid pursuant to current use assessment under this Code section and the total amount of taxes which would otherwise have been due under this chapter for each completed or partially completed year of the covenant period. Any such penalty shall bear interest at the rate specified in Code Section 48-2-40 from the date the covenant is breached.

(m) Penalties and interest imposed under this Code section shall constitute a lien against the property and shall be collected in the same manner as unpaid ad valorem taxes are collected. Such penalties and interest shall be distributed pro rata to each taxing jurisdiction wherein current use assessment under this Code section has been granted based upon the total amount by which such current use assessment has reduced taxes for each such taxing jurisdiction on the property in question as provided in this Code section.

(n) The penalty imposed by subsection (l) of this Code section shall not apply in any case where a covenant is breached solely as a result of:

(1) The acquisition of part or all of the property under the power of eminent domain;

(2) The sale of part or all of the property to a public or private entity which would have had the authority to acquire the property under the power of eminent domain; or

(3) The death of an owner who was a party to the covenant.

(o) The transfer of a part of the property subject to a covenant for a bona fide conservation use shall not constitute a breach of a covenant if:

(1) The part of the property so transferred is used for single-family residential purposes, starting within one year of the date of transfer and continuing for the remainder of the covenant period, and the residence is occupied within 24 months from the date of the start by a person who is related within the fourth degree of civil reckoning to an owner of the property subject to the covenant; and

(2) The part of the property so transferred, taken together with any other part of the property so transferred to the same relative during the covenant period, does not exceed a total of five acres;

and in any such case the property so transferred shall not be eligible for a covenant for bona fide conservation use, but shall, if otherwise qualified, be eligible for current use assessment as residential transitional property and the remainder of the property from which such transfer was made shall continue under the existing covenant until a terminating breach occurs or until the end of the specified covenant period.

(p) The following shall not constitute a breach of a covenant:

(1) Mineral exploration of the property subject to the covenant or the leasing of the property subject to the covenant for purposes of mineral exploration if the primary use of the property continues to be the good faith production from or on the land of agricultural products;

(2) Allowing all or part of the property subject to the covenant to lie fallow or idle for purposes of any land conservation program, for purposes of any federal agricultural assistance program, or for other agricultural management purposes;

(3) Allowing all or part of the property subject to the covenant to lie fallow or idle due to economic or financial hardship if the owner notifies the board of tax assessors on or before the last day for filing a tax return in the county where the land lying fallow or idle is located and if such owner does not allow the land to lie fallow or idle for more than two years of any five-year period;

(4) (A) Any property which is subject to a covenant for bona fide conservation use being transferred to a place of religious worship or burial or an institution of purely public charity if such place or institution is qualified to receive the exemption from ad valorem taxation provided for under subsection (a) of Code Section 48-5-41. No person shall be entitled to transfer more than 25 acres of such person's property in the aggregate under this paragraph.

(B) Any property transferred under subparagraph (A) of this paragraph shall not be used by the transferee for any purpose other than for a purpose which would entitle such property to the applicable exemption from ad valorem taxation provided for under subsection (a) of Code Section 48-5-41 or subsequently transferred until the expiration of the term of the covenant period. Any such use or transfer shall constitute a breach of the covenant;

(5) Leasing a portion of the property subject to the covenant, but in no event more than six acres, for the purpose of placing thereon a cellular telephone transmission tower. Any such portion of such property shall cease to be subject to the covenant as of the date of execution of such lease and shall be subject to ad valorem taxation at fair market value;

(6) Allowing all or part of the property subject to the covenant on which a corn crop is grown to be used for the purpose of constructing and operating a maze so long as the remainder of such corn crop is harvested;

(7) (A) Allowing all or part of the property subject to the covenant to be used for agritourism purposes.

(B) As used in this paragraph, the term "agritourism" means charging admission for persons to visit, view, or participate in the operation of a farm or dairy or production of farm or dairy products for entertainment or educational purposes or selling farm or dairy products to persons who visit such farm or dairy;

(8) Allowing all or part of the property which has been subject to a covenant for at least one year to be used as a site for farm weddings;

(9) Allowing all or part of the property which has been subject to a covenant for at least one year to be used to host not for profit equestrian performance events to which spectator admission is not contingent upon an admission fee but which may charge an entry fee from each participant; or

(10) Allowing all or part of the property subject to the covenant to be used to host a not for profit rodeo event to which spectator admission and participant entry fees are charged in an amount that in aggregate does not exceed the cost of hosting such event.

(q) In the following cases, the penalty specified by subsection (l) of this Code section shall not apply and the penalty imposed shall be the amount by which current use assessment has reduced taxes otherwise due for the year in which the covenant is breached, such penalty to bear interest at the rate specified in Code Section 48-2-40 from the date of the breach:

(1) Any case in which a covenant is breached solely as a result of the foreclosure of a deed to secure debt or the property is conveyed to the lienholder without compensation and in lieu of foreclosure, if:

(A) The deed to secure debt was executed as a part of a bona fide commercial loan transaction in which the grantor of the deed to secure debt received consideration equal in value to the principal amount of the debt secured by the deed to secure debt;

(B) The loan was made by a person or financial institution who or which is regularly engaged in the business of making loans; and

(C) The deed to secure debt was intended by the parties as security for the loan and was not intended for the purpose of carrying out a transfer which would otherwise be subject to the penalty specified by subsection (l) of this Code section;

(2) Any case in which a covenant is breached solely as a result of a medically demonstrable illness or disability which renders the owner of the real property physically unable to continue the property in the qualifying use, provided that the board of tax assessors shall require satisfactory evidence which clearly demonstrates that the breach is the result of a medically demonstrable illness or disability;

(3) Any case in which a covenant is breached solely as a result of an owner electing to discontinue the property in its qualifying use, provided such owner has renewed without an intervening lapse at least once the covenant for bona fide conservation use, has reached the age of 65 or older, and has kept the property in a qualifying use under the renewal covenant for at least three years. Such election shall be in writing and shall not become effective until filed with the county board of tax assessors; or

(4) Any case in which a covenant is breached solely as a result of an owner electing to discontinue the property in its qualifying use, provided such owner entered into the covenant for bona fide conservation use for the first time after reaching the age of 67 and has either owned the property for at least 15 years or inherited the property and has kept the property in a qualifying use under the covenant for at least three years. Such election shall be in writing and shall not become effective until filed with the county board of tax assessors.

(r) Property which is subject to current use assessment under this Code section shall be separately classified from all other property on the tax digest; and such separate classification shall be such as will enable any person examining the tax digest to ascertain readily that the property is subject to current use assessment under this Code section. Covenants shall be public records and shall be indexed and maintained in such manner as will allow members of the public to locate readily the covenant affecting any particular property subject to current use assessment under this Code section. Based on information submitted by the county boards of tax assessors, the commissioner shall maintain a central registry of conservation use property, indexed by owners, so as to ensure that the 2,000 acre limitations of this Code section are complied with on a state-wide basis.

(s) The commissioner shall annually submit a report to the Governor, the Department of Agriculture, the Georgia Agricultural Statistical Service, the State Forestry Commission, the Department of Natural Resources, and the University of Georgia Cooperative Extension Service and the House Ways and Means, Natural Resources and Environment, and Agriculture and Consumer Affairs committees and the Senate Finance, Natural Resources and Environment, and Agriculture and Consumer Affairs committees and shall make such report available to other members of the General Assembly, which report shall show the fiscal impact of the assessments provided for in this Code section and Code Section 48-5-7.5. The report shall include the amount of assessed value eliminated from each county's digest as a result of such assessments; approximate tax dollar losses, by county, to all local governments affected by such assessments; and any recommendations regarding state and local administration of this Code section and Code Section 48-5-7.5, with emphasis upon enforcement problems, if any, attendant with this Code section and Code Section 48-5-7.5. The report shall also include any other data or facts which the commissioner deems relevant.

(t) A public notice containing a brief, factual summary of the provisions of this Code section shall be posted in a prominent location readily viewable by the public in the office of the board of tax assessors and in the office of the tax commissioner of each county in this state.

(u) Reserved.

(v) Reserved.

(w) At such time as the property ceases to be eligible for current use assessment or when any ten-year covenant period expires and the property does not qualify for further current use assessment, the owner of the property shall file an application for release of current use treatment with the county board of tax assessors who shall approve the release upon verification that all taxes and penalties with respect to the property have been satisfied. After the application for release has been approved by the board of tax assessors, the board shall file the release in the office of the clerk of the superior court in the county in which the original covenant was filed. The clerk of the superior court shall file and index such release in the real property records maintained in the clerk's office. No fee shall be paid to the clerk of the superior court for recording such release. The commissioner shall by regulation provide uniform release forms.

(x) Notwithstanding any other provision of this Code section to the contrary, in any case where a renewal covenant is breached by the original covenantor or a transferee who is related to that original covenantor within the fourth degree by civil reckoning, the penalty otherwise imposed by subsection (l) of this Code section shall not apply if the breach occurs during the sixth through tenth years of such renewal covenant, and the only penalty imposed shall be the amount by which current use assessment has reduced taxes otherwise due for each year in which such renewal covenant was in effect, plus interest at the rate specified in Code Section 48-2-40 from the date the covenant is breached.

(y) The commissioner shall have the power to make and publish reasonable rules and regulations for the implementation and enforcement of this Code section. Without limiting the commissioner's authority with respect to any other such matters, the commissioner may prescribe soil maps and other appropriate sources of information for documenting eligibility as a bona fide conservation use property. The commissioner also may provide that advance notice be given to taxpayers of the intent of a board of tax assessors to deem a change in use as a breach of a covenant.

(z) The governing authority of a county shall not publish or promulgate any information which is inconsistent with the provisions of this chapter.



§ 48-5-7.5. Assessment of standing timber; penalty for failure to timely report; effect of reduction of property tax digest; supplemental assessment

(a) Standing timber shall be assessed for ad valorem taxation only once and such assessment shall be made following its harvest or sale as provided for in this Code section. Such timber shall be subject to ad valorem taxation notwithstanding the fact that the underlying land is exempt from taxation, unless such taxation is prohibited by federal law or treaty. Such timber shall be assessed at 100 percent of its fair market value and shall be taxed on a levy made by each respective taxing jurisdiction according to such 100 percent fair market value. Such assessment shall be made in the county where the timber was grown and shall be taxable by that county and any other taxing jurisdiction therein in which the timber was grown.

(b) For purposes of this Code section, the term "sale" of timber shall mean the arm's length, bona fide sale of standing timber for harvest separate and apart from the underlying land and shall not include the simultaneous sale of a tract of land and the timber thereon.

(c) Lump sum sales.

(1) Where standing timber is sold, in an arm's length, bona fide sale, by timber deed, contract, lease, agreement, or otherwise to be harvested within a three-year period after the date of the sale and for a lump sum price, so much of said timber as will be harvested within three years shall be assessed for taxation as of the date of the sale. The fair market value of such timber for purposes of ad valorem taxation shall be the lump sum price paid by the purchaser in the arm's length, bona fide sale. Any timber described in any sale instrument which is not harvested within three years after the date of the sale shall later be assessed for taxation following its future harvest or sale. Ad valorem taxes shall be payable by the seller and shall be calculated by multiplying the 100 percent fair market value of the timber times the millage rate levied by the taxing authority on tangible property for the previous calendar year. Immediately upon receipt by the seller of the purchase price, the seller shall remit to the purchaser the amount of ad valorem tax due on the sale, in the form of a negotiable instrument payable to the tax collector or tax commissioner. Such negotiable instrument shall be remitted by the purchaser to the tax collector or tax commissioner not later than five days after receipt of the tax from the seller. A purchaser failing to make such remittance shall be personally liable for the tax. With said remittance, the purchaser shall present to the board of tax assessors and to the tax collector or tax commissioner a report of the sale showing the lump sum sales price of the standing timber, the date of sale, the addresses of the seller and purchaser, and the location of the standing timber in the county. The tax collector or tax commissioner shall collect from the purchaser the seller's negotiable instrument in payment of the tax; and a receipt showing payment of the tax shall promptly be delivered by the tax collector or tax commissioner to the seller.

(2) Upon request of the purchaser, the tax collector or tax commissioner shall enter upon or attach to the instrument conveying the standing timber a certification that the ad valorem tax has been paid, the date, and the amount of the tax. The certificate shall be signed by the tax collector or tax commissioner or his deputy. The purchaser may then present the instrument together with the certificate to the clerk of superior court of the county or counties in which the standing timber is located, who shall then file the instrument for record. The ad valorem tax levied under this subsection on lump sum sales of standing timber shall be paid to the tax collector or tax commissioner prior to and as a prerequisite to the filing for record of the instrument with the clerk of superior court, and the clerk shall not be permitted to file the instrument for record unless the instrument discloses on its face the proper certificate showing that the tax has been paid; and the certificate shall be recorded with the instrument.

(d) Unit price sales.

(1) Any person purchasing standing timber, in an arm's length, bona fide sale, by timber deed, contract, lease, agreement, or otherwise by unit prices shall furnish a report to the seller and the county board of tax assessors within 45 days after the end of each calendar quarter. The report shall show the total dollar value of standing timber paid to the seller and the volume, in pounds, if available, or measured volume, of softwood and hardwood pulpwood, chip and saw logs, saw timber, poles, posts, and fuel wood harvested. Such report shall include such data through the last business day of the calendar quarter, the names and addresses of the seller and the purchaser, and the location of the harvested timber. A copy of such report shall also be furnished by the seller to the tax assessors within 60 days after the end of the calendar quarter. The fair market value of such timber for purposes of ad valorem taxation shall be the total dollar values paid by the purchaser in the arm's length, bona fide sale. Ad valorem taxes shall be payable by the seller in the unit price sales transaction as provided in subsection (h) of this Code section and shall be calculated by multiplying the 100 percent fair market value of the timber times the millage rate levied by the taxing authority on tangible property for the previous calendar year.

(2) Reports to the tax assessors shall be confidential, shall not be revealed to any person other than authorized tax officials, and shall be exempt from disclosure under Article 4 of Chapter 18 of Title 50.

(e) Owner harvests. Owners of real property in this state who harvest standing timber from their own lands shall report the volume, in pounds, if available, or measured volume, of softwood and hardwood pulpwood, chip and saw logs, saw timber, poles, posts, and fuel wood harvested through the last business day of each calendar quarter from said lands to the tax assessors within 45 days after the end of each calendar quarter. Such reports shall also identify the location of the tract from which the standing timber was harvested. The fair market value of such timber for purposes of ad valorem taxation shall be as determined under subsection (g) of this Code section. Ad valorem taxes shall be paid by the landowner as provided in subsection (h) of this Code section and shall be calculated by multiplying the 100 percent fair market value of the timber times the millage rate levied by the taxing authority on tangible property for the previous calendar year.

(f) Other sales and harvests. Every sale and every harvest of timber not previously taxed (excepting only a sale not for harvest within three years) shall be a taxable event. If any such sale or harvest is not a reportable taxable event described under subsection (c), (d), or (e) of this Code section, such timber shall be subject to ad valorem taxation under this subsection; and such sale or harvest shall be reported and taxed under the provisions of subsection (c), (d), or (e) of this Code section, whichever is most nearly applicable.

(g) The commissioner, after consultation with the Georgia Forestry Commission, shall provide the tax assessors of each county with the weighted average price paid, in pounds and measured volume, during each calendar year for softwood and hardwood pulpwood, chip and saw logs, saw timber, poles, posts, and fuel wood in each county or multicounty area within 60 days of the end of each calendar year. The most recent weighted average prices provided by the commissioner shall be applied by the tax assessors to the volume of wood removals reported as provided in this Code section to determine the fair market value of timber harvested other than under a taxable lump sum sale or taxable unit price sale.

(h)(1)(A) Based on the reports and data provided under subsections (d), (f), and (g) of this Code section, the tax collector or tax commissioner shall on a quarterly basis mail tax bills for sales and harvests other than lump sum sales. Ad valorem taxes on such sales and harvests shall be payable by the landowner within 30 days of receipt of the bill from the tax collector or tax commissioner.

(B) Based upon the reports and data provided under subsections (e) and (g) of this Code section, ad valorem taxes for owner harvests shall be payable by the landowner to the tax collector or tax commissioner within 45 days after the end of each calendar quarter.

(2) Any ad valorem tax or penalty which is not timely paid as provided in this Code section shall bear interest at the rate specified in Code Section 48-2-40 from the due date. Unpaid taxes, penalty, and interest imposed under this Code section shall constitute a lien against the property of the person responsible for payment of such tax and shall be collected in the same manner as other unpaid ad valorem taxes are collected.

(i) The millage rate applicable at the time of sale or the time of harvest of standing timber shall be the millage rate levied by the taxing authority on tangible property for the preceding calendar year.

(j) Any person who fails to timely make any report or disclosure required by this Code section shall pay a penalty of 50 percent of the tax due, except that if the failure to comply is unintentional and the report or disclosure is filed within 12 months after the due date the amount of the penalty shall be 1 percent for each month or part of a month that the report or disclosure is late.

(k) Forms for reports required by this Code section shall be supplied to each county by the department.

(l)(1) In any county in which the ad valorem taxation of timber pursuant to this Code section reduces the total property tax digest of such county for tax year 1992 by more than 20 percent of the amount of the total property tax digest of such county for the immediately preceding taxable year, such digest shall be supplemented as follows:

(A) The difference between the total property tax digest for the county and the total property tax digest less the total assessed value of standing timber removed from the digest shall be calculated;

(B) The difference calculated under subparagraph (A) of this paragraph shall be reduced by the fair market value of sold or harvested timber; and

(C) If the amount calculated under subparagraph (B) of this paragraph is more than 20 percent of the amount of the total property tax digest of such county for the immediately preceding taxable year, the resulting amount shall be assigned and taxed on a levy made by the tax officials of such county in a pro rata manner against the land underlying the standing timber so removed from the digest.

(2) Where a digest is so supplemented for tax year 1992, it shall be supplemented in subsequent years as follows:

(A) For tax year 1993, such supplemental assessment shall be in an amount equal to 75 percent of the supplemental assessment received for tax year 1992;

(B) For tax year 1994, such supplemental assessment shall be in an amount equal to 50 percent of the supplemental assessment received for tax year 1992;

(C) For tax year 1995, such supplemental assessment shall be in an amount equal to 25 percent of the supplemental assessment received for tax year 1992; and

(D) For tax year 1996 and future tax years, no supplemental assessment shall be received.

(m)(1) Any supplemental assessment added to a digest pursuant to subsection (l) of this Code section shall not be included in the calculation of the equalized adjusted school property tax digest under Code Section 48-5-274 for the purpose of calculating the required local five mill share for school funding purposes under Code Section 20-2-164.

(2) The fair market value of timber harvested or sold added to a digest pursuant to this Code section shall be included in the calculation of the equalized adjusted school property tax digest under Code Section 48-5-274 for the purpose of calculating the required local five mill share for school funding purposes under Code Section 20-2-164.



§ 48-5-7.6. "Brownfield property" defined; related definitions; qualifying for preferential assessment; disqualification of property receiving preferential assessment; responsibilities of owners; transfers of property; costs; appeals; creation of lien against property; extension of preferential assessment

(a)(1) For the purposes of this Code section, "brownfield property" means tangible real property where:

(A) There has been a release of hazardous waste, hazardous constituents, and hazardous substances into the environment;

(B) The director of the Environmental Protection Division of the Department of Natural Resources, under Article 9 of Chapter 8 of Title 12, the "Georgia Hazardous Site Reuse and Redevelopment Act," as amended, has approved and not revoked said approval of the prospective purchaser's corrective action plan or compliance status report for such brownfield property;

(C) The director of the Environmental Protection Division of the Department of Natural Resources, under Article 9 of Chapter 8 of Title 12, the "Georgia Hazardous Site Reuse and Redevelopment Act," as amended, has issued and not revoked a limitation of liability certificate for the prospective purchaser; and

(D) The Environmental Protection Division of the Department of Natural Resources has certified eligible costs of remediation pursuant to subsection (j) of this Code section.

(2) The preferential classification and assessment of brownfield property provided for in this Code section shall apply to all real property qualified by the Environmental Protection Division of the Department of Natural Resources under Article 9 of Chapter 8 of Title 12, the "Georgia Hazardous Site Reuse and Redevelopment Act," as amended, and any subsequent improvements to said property.

(3) "Eligible brownfield costs" means costs incurred after July 1, 2003, and directly related to the receipt of a limitation of liability pursuant to Article 9 of Chapter 8 of Title 12, the "Georgia Hazardous Site Reuse and Redevelopment Act," as amended, that are not ineligible costs.

(4) "Ineligible costs" means expenses of the following types:

(A) Purchase or routine maintenance of equipment of a durable nature that is expected to have a period of service of one year or more after being put into use at the property without material impairment of its physical condition, unless the applicant can show that the purchase was directly related to the receipt of a limitation of liability, or the applicant can demonstrate that the equipment was a total loss and that the loss occurred during the activities required for receipt of applicant's limitation of liability pursuant to Article 9 of Chapter 8 of Title 12, the "Georgia Hazardous Site Reuse and Redevelopment Act," as amended;

(B) Materials or supplies not purchased specifically for obtaining a limitation of liability pursuant to Article 9 of Chapter 8 of Title 12, the "Georgia Hazardous Site Reuse and Redevelopment Act," as amended;

(C) Employee salaries and out-of-pocket expenses normally provided for in the property owner's operating budget (i.e., meals, fuel) and employee fringe benefits;

(D) Medical expenses;

(E) Legal expenses;

(F) Other expenses not directly related to the receipt of a limitation of liability pursuant to Article 9 of Chapter 8 of Title 12, the "Georgia Hazardous Site Reuse and Redevelopment Act," as amended;

(G) Costs arising as a result of claims for damages filed by third parties against the property owner or its agents should there be a new release at the property during or after the receipt of a limitation of liability;

(H) Costs resulting from releases after the purchase of qualified brownfield property that occur as a result of violation of state or federal laws, rules, or regulations;

(I) Purchases of property;

(J) Construction costs;

(K) Costs associated with maintaining institutional controls after the certification of costs by the Environmental Protection Division of the Department of Natural Resources; and

(L) Costs associated with establishing, maintaining or demonstrating financial assurance after the certification of costs by the Environmental Protection Division of the Department of Natural Resources.

(5) "Local taxing authority" means a county, municipal, school district, or any other local governing authority levying ad valorem taxes on a taxpayer's property. If a taxpayer's property is taxed by more than one such authority, the term "local taxing authority" shall mean every levying authority.

(6) "Taxable base" means a value assigned to the brownfield property pursuant to the provisions of subparagraph (F) of paragraph (3) of Code Section 48-5-2.

(7) "Tax savings" means the difference between the amount of taxes paid on the taxable base and the taxes that would otherwise be due on the current fair market value of the qualified brownfield property. Tax savings run with the qualified brownfield property regardless of title transfer and shall be available until the brownfield property is disqualified pursuant to subsection (e) of this Code section.

(b) In order for property to qualify under this Code section for preferential assessment as provided for in subsection (c.4) of Code Section 48-5-7, the applicant must receive the certifications required for brownfield property as defined in paragraph (1) of subsection (a) of this Code section.

(c) Upon receipt of said certifications, a property owner desiring classification of any such contaminated property as brownfield property in order to receive the preferential assessment shall make application to the county board of tax assessors and include said certifications with such application. The county board of tax assessors shall determine if the provisions of this Code section have been complied with, and upon such determination, the county board of tax assessors shall be required to grant preferential assessment to such property. The county board of tax assessors shall make the determination within 90 days after receiving the application and shall notify the applicant in the same manner that notices of assessment are given pursuant to Code Section 48-5-306. Failure to timely make such determination or so notify the applicant pursuant to this subsection shall be deemed an approval of the application. Appeals from the denial of an application for preferential assessment by the board of tax assessors shall be made in the same manner that other property tax appeals are made pursuant to Code Section 48-5-311.

(d)(1) Property which has been classified by the county board of tax assessors as brownfield property shall be immediately eligible for the preferential assessment provided for in subsection (c.4) of Code Section 48-5-7; provided, however, that, for the purposes of determining the years of eligibility for preferential assessment, the tax year following the year in which the certification was filed with the county board of tax assessors pursuant to subsection (c) of this Code section shall be considered and counted as the first year of eligibility.

(2) Property which is subject to preferential assessment shall be separately classified from all other property on the tax digest; and such separate classification shall be such as will enable any person examining the tax digest to ascertain readily that the property is subject to preferential assessment.

(3) The local taxing authority shall enter upon the tax digest as the basis or value of a parcel of brownfield property a value equal to the lesser of the acquisition cost of the property or the assessment of the fair market value of the property as recorded in the county tax digest at the time application for participation in the Hazardous Site Reuse and Redevelopment Program was submitted to the Environmental Protection Division of the Department of Natural Resources under Article 9 of Chapter 8 of Title 12, the "Georgia Hazardous Site Reuse and Redevelopment Act," as amended. Property classified as brownfield property shall be recorded upon the tax digest as provided in this Code section for ten consecutive assessment years, or as extended pursuant to subsection (o) of this Code section, unless sooner disqualified pursuant to subsection (e) of this Code section, and the notation "brownfield property" shall be entered on the tax digest adjacent to the valuation of such property to indicate that the property is being preferentially assessed. The local taxing authority shall also enter upon the tax digest an assessment of the fair market value of the property each year, excluding the provisions of subparagraph (F) of paragraph (3) of Code Section 48-5-2.

(e)(1) When property has once been classified and assessed as brownfield property, it shall remain so classified and be granted the preferential assessment until the property becomes disqualified by any one of the following:

(A) Written notice by the taxpayer to the local taxing authority to remove the preferential classification and assessment;

(B) Sale or transfer of ownership to a person not subject to property taxation or making the property exempt from property taxation except a sale or transfer to any authority created by or pursuant to the Constitution of Georgia, statute or local legislation, including a development authority created pursuant to Code Section 36-62-4, constitutional amendment or local legislation, a downtown development authority created pursuant to Code Section 36-42-4, an urban redevelopment agency created pursuant to Code Section 36-61-18, a joint development authority created pursuant to Code Section 36-62-5.1, or a housing authority created pursuant to Code Section 8-3-4;

(C) Revocation of a limitation of liability by the Department of Natural Resources. The Department of Natural Resources has the authority to revoke a limitation of liability pursuant to Article 9 of Chapter 8 of Title 12, the "Georgia Hazardous Site Reuse and Redevelopment Act," as amended. The sale or transfer to a new owner shall not operate to disqualify the property from preferential classification and assessment so long as the property continues to qualify as brownfield property, except as specified in subparagraph (B) of this paragraph;

(D) The later of the expiration of ten years during which the property was classified and assessed as brownfield property or the expiration of this preferential assessment period as extended pursuant to subsection (o) of this Code section; or

(E) The tax savings accrued on the property equal the eligible brownfield costs certified by the Environmental Protection Division of the Department of Natural Resources and submitted to the local taxing authority.

(2) Except as otherwise provided in this Code section, if a property becomes disqualified pursuant to subparagraph (C) of paragraph (1) of this subsection, the decertification shall be transmitted to the county board of tax assessors by the Environmental Protection Division of the Department of Natural Resources and said assessors shall appropriately notate the property as decertified. Such property shall not be eligible to receive the preferential assessment provided for in this Code section during the taxable year in which such disqualification occurs.

(f) After a qualified brownfield property begins to receive preferential tax treatment the property owner shall:

(1) In a sworn affidavit, report his or her tax savings realized for each year to the local taxing authority. Such report shall include:

(A) The number of years preferential tax treatment pursuant to this Code section has been received;

(B) Total certified eligible brownfield costs;

(C) Tax savings realized to date;

(D) Transfers of eligible brownfield costs, if any; and

(E) Eligible brownfield costs remaining;

(2) In the tax year in which the taxes otherwise due on the fair market value of the property exceed any remaining eligible brownfield costs, the taxpayer shall pay the taxes due on the fair market value of the property less any remaining eligible brownfield costs.

(g) A qualified brownfield property may be transferred or leased and continue to receive preferential tax treatment if:

(1) The transferee or lessee of the property is an entity required to pay ad valorem property tax on the qualified brownfield property or an interest therein;

(2) The transferee or lessee complies with all of the requirements of this Code section;

(3) The transferee or lessee meets the requirements of Code Section 12-8-206;

(4) The transferee or lessee continues any and all activities, if any are required, for the continuation of a limitation of liability pursuant to Article 9 of Chapter 8 of Title 12, the "Georgia Hazardous Site Reuse and Redevelopment Act," as amended;

(5) The transferee or lessee and the transferor notify the local taxing authority with respect to the transfer of the qualified brownfield property by filing a separate copy of the transfer with the local taxing authority no later than 90 days following the date of the transfer;

(6) Failure to timely notify one local taxing authority shall not affect any timely notification to any other local taxing authority; and

(7) The transfer of property shall not restart, reset or otherwise lengthen the period of preferential tax treatment pursuant to this Code section.

(h) (1) A qualified brownfield property may be subdivided into smaller parcels and continue to receive preferential tax treatment if:

(A) All of the requirements of subsection (g) of this Code section are met; and

(B) The transferee and transferor agree and jointly submit to the local taxing authority a sworn affidavit stating the eligible brownfield costs being transferred to the subdivided property, to wit:

(i) A transferor's report to the local taxing authority shall include:

(I) The total certified eligible brownfield costs for the qualified brownfield property;

(II) The tax savings realized to date;

(III) The eligible brownfield costs being transferred;

(IV) The number of years of preferential tax treatment pursuant to this Code section has been received;

(V) The eligible brownfield costs remaining; and

(VI) A request to establish the taxable base of the transferred property and reestablish the taxable base for the retained property pursuant to paragraph (2) of this subsection;

(ii) Failure to file a sworn affidavit with one local taxing authority shall not affect any sworn affidavit submitted to any other local taxing authority;

(iii) A transferee's first report to the local taxing authority shall include:

(I) A statement of the amount of the transferred eligible brownfield costs;

(II) The number of years of preferential tax treatment the property received prior to transfer (carry over from transferor); and

(II) A request to establish a taxable base for the property pursuant to paragraph (2) of this subsection; and

(iv) Subsequent reports made by a transferee shall include the same information provided by property owners in paragraph (1) of subsection (f) of this Code section.

(2) The taxable base for the subdivided property shall be established by the local taxing authority based on the ratio of acres purchased to total acres at the time of the establishment of the taxable base for the entire qualified brownfield property. Such ratio shall be applied to the taxable base as recorded in the county tax digest at the time the application was received by the Environmental Protection Division for participation in the Georgia Hazardous Site Reuse and Redevelopment Program. The taxable base on the retained qualified brownfield property shall be decreased by the amount of taxable base assigned to the subdivided portion of the property.

(3) The subdivision of property shall not restart, reset, or otherwise lengthen the period of preferential tax treatment pursuant to this Code section.

(i) In the year in which preferential tax treatment ends, the taxpayer shall be liable for any and all ad valorem taxes due on the property for which a certified eligible brownfield cost is not claimed as an offset.

(j) The Environmental Protection Division of the Department of Natural Resources shall review the eligible costs submitted by the applicant/taxpayer and shall approve or deny those costs prior to those costs being submitted to the local tax authority. Eligible costs to be certified as accurate by the Environmental Protection Division shall be submitted by the applicant to the division at such time and in such form as is prescribed by the division. Eligible costs may be submitted for certification only once for each assessment or remediation undertaken pursuant to Article 9 of Chapter 8 of Title 12, the "Georgia Hazardous Site Reuse and Redevelopment Act," as amended. The certification of costs shall be a decision of the director and may be appealed in accordance with subsection (c) of Code Section 12-2-2.

(k) The taxing authority shall provide an appropriate form or forms or space on an existing form or forms to implement this Code section.

(l) Taxpayers shall have the same rights to appeal from the determination of the taxable base and assessments and reassessments of qualified brownfield property as set out in Code Section 48-5-311.

(m) A penalty shall be imposed under this Code section if during the special classification period the taxpayer fails to abide by the corrective action plan. The penalty shall be applicable to the entire tract which is the subject of the special classification and shall be twice the difference between the total amount of tax paid pursuant to preferential assessment under this Code section and the total amount of taxes which would otherwise have been due under this chapter for each completed or partially completed year of the special classification period. Any such penalty shall bear interest at the rate specified in Code Section 48-2-40 from the date the special classification is breached.

(n) Penalties and interest imposed under this Code section shall constitute a lien against the property and shall be collected in the same manner as unpaid ad valorem taxes are collected. Such penalties and interest shall be distributed pro rata to each taxing jurisdiction wherein current use assessment under this Code section has been granted based upon the total amount by which such preferential assessment has reduced taxes for each such taxing jurisdiction on the property in question as provided in this Code section.

(o) (1) Notwithstanding anything to the contrary in subsections (a) through (n) of this Code section, a qualified brownfield property may be eligible for preferential assessment in accordance with the provisions of subsection (c.4) of Code Section 48-5-7 for a period not to exceed 15 years under the following circumstances:

(A) Construction of improvements on the property commenced but thereafter ceased for a period in excess of 180 days;

(B) After a delay in excess of 180 days, construction of improvements on the property resumed; and

(C) The owner of the qualified brownfield property submits a sworn certification to the county board of tax assessors stating the date on which construction first commenced, the date on which construction ceased, and the date on which construction resumed.

(2) Upon receipt of the certification required by subparagraph (C) of paragraph (1) of this subsection, the county board of tax assessors shall extend the period of preferential assessment for one year for each 365 days of construction inactivity for up to a maximum of five consecutive years. Under no circumstances shall the period of preferential assessment exceed 15 consecutive years.



§ 48-5-7.7. Short title; definitions; qualifications for conservation use assessment

(a) This Code section shall be known and may be cited as the "Georgia Forest Land Protection Act of 2008."

(b) As used in this Code section, the term:

(1) "Contiguous" means real property within a county that abuts, joins, or touches and has the same undivided common ownership. If an applicant's tract is divided by a county boundary, public roadway, public easement, public right of way, natural boundary, land lot line, or railroad track, then the applicant has, at the time of the initial application, a one-time election to declare the tract as contiguous irrespective of a county boundary, public roadway, public easement, public right of way, natural boundary, land lot line, or railroad track.

(2) "Forest land conservation use property" means forest land each tract of which consists of more than 200 acres of tangible real property of an owner subject to the following qualifications:

(A) Such property must be owned by an individual or individuals or by any entity registered to do business in this state;

(B) Such property excludes the entire value of any residence and its underlying land located on the property; as used in this subparagraph, the term "underlying land" means the minimum lot size required for residential construction by local zoning ordinances or two acres, whichever is less. This provision for excluding the underlying land of a residence from eligibility in the conservation use covenant shall only apply to property that is first made subject to such a covenant, or is subject to a renewal of a previous conservation use covenant, on or after January 1, 2014;

(C) Such property has as its primary use the good faith subsistence or commercial production of trees, timber, or other wood and wood fiber products from or on the land. Such primary use includes land conservation and ecological forest management in which commercial production of wood and wood fiber products may be undertaken primarily for conservation and restoration purposes rather than financial gain. Such property may, in addition, have one or more of the following secondary uses:

(i) The promotion, preservation, or management of wildlife habitat;

(ii) Carbon sequestration in accordance with the Georgia Carbon Sequestration Registry;

(iii) Mitigation and conservation banking that results in restoration or conservation of wetlands and other natural resources; or

(iv) The production and maintenance of ecosystem products and services, such as, but not limited to, clean air and water.

Forest land conservation use property may include, but is not limited to, land that has been certified as environmentally sensitive property by the Department of Natural Resources or which is managed in accordance with a recognized sustainable forestry certification program, such as the Sustainable Forestry Initiative, Forest Stewardship Council, American Tree Farm Program, or an equivalent sustainable forestry certification program approved by the State Forestry Commission.

(3) "Qualified owner" means any individual or individuals or any entity registered to do business in this state.

(4) "Qualified property" means forest land conservation use property as defined in this subsection.

(5) "Qualifying purpose" means a use that meets the qualifications of subparagraph (C) of paragraph (2) of this subsection.

(c) The following additional rules shall apply to the qualification of forest land conservation use property for conservation use assessment:

(1) All contiguous forest land conservation use property of an owner within a county for which forest land conservation use assessment is sought under this Code section shall be in a single covenant unless otherwise required under subsection (e) of this Code section;

(2) When one-half or more of the area of a single tract of real property is used for the qualifying purpose, then the entirety of such tract shall be considered as used for such qualifying purpose unless some other type of business is being operated on the portion of the tract that is not being used for a qualifying purpose; provided, however, that such other portion must be minimally managed so that it does not contribute significantly to erosion or other environmental or conservation problems or must be used for one or more secondary purposes specified in subparagraph (b)(2)(C) of this Code section. The following uses of real property shall not constitute using the property for another type of business:

(A) The lease of hunting rights or the use of the property for hunting purposes;

(B) The charging of admission for use of the property for fishing purposes;

(C) The production of pine straw or native grass seed;

(D) The granting of easements solely for ingress and egress; and

(E) Any type of business devoted to secondary uses listed under subparagraph (b)(2)(C) of this Code section; and

(3) No otherwise qualified forest land conservation use property shall be denied conservation use assessment on the grounds that no soil map is available for the county or counties, if applicable, in which such property is located; provided, however, that if no soil map is available for the county or counties, if applicable, in which such property is located, the board of tax assessors shall use the current soil classification applicable to such property.

(d) No property shall qualify for conservation use assessment under this Code section unless and until the qualified owner of such property agrees by covenant with the appropriate taxing authority to maintain the eligible property in forest land conservation use for a period of 15 years beginning on the first day of January of the year in which such property qualifies for such conservation use assessment and ending on the last day of December of the final year of the covenant period. After the qualified owner has applied for and has been allowed conservation use assessment provided for in this Code section, it shall not be necessary to make application thereafter for any year in which the covenant period is in effect and conservation use assessment shall continue to be allowed such qualified owner as specified in this Code section. At least 60 days prior to the expiration date of the covenant, the county board of tax assessors where the property is located shall send by first-class mail written notification of such impending expiration. Upon the expiration of any covenant period, the property shall not qualify for further conservation use assessment under this Code section unless and until the qualified owner of the property has entered into a renewal covenant for an additional period of 15 years; provided, however, that the qualified owner may enter into a renewal contract in the fourteenth year of a covenant period so that the contract is continued without a lapse for an additional 15 years.

(e) Subject to the limitations of paragraph (1) of subsection (c) of this Code section, a qualified owner shall be authorized to enter into more than one covenant under this Code section for forest land conservation use property. Any such qualified property may include a tract or tracts of land which are located in more than one county in which event the owner shall enter into a covenant with each county. In the event a single contiguous tract is required to have separate covenants under this subsection, the total acreage of that single contiguous tract shall be utilized for purposes of determining the 200 acre requirement of this Code section.

(f) (1) A qualified owner shall not be authorized to make application for and receive conservation use assessment under this Code section for any property which at the time of such application is receiving preferential assessment under Code Section 48-5-7.1 or current use assessment under Code Section 48-5-7.4; provided, however, that if any property is subject to a covenant under either of those Code sections, it may be changed from such covenant and placed under a covenant under this Code section if it is otherwise qualified. Any such change shall terminate the existing covenant and shall not constitute a breach thereof. No property may be changed more than once under this paragraph.

(2) Any property that is subject to a covenant under this Code section and subsequently fails to adhere to the qualifying purpose, as defined in paragraph (5) of subsection (b) of this Code section, may be changed from the covenant under this Code section and placed under a covenant provided for in Code Section 48-5-7.4 if the property otherwise qualifies under the provisions of that Code section. In such a case, the existing covenant under this Code section shall be terminated, and the change shall not constitute a breach thereof. No property may be changed more than once under this paragraph.

(g) Except as otherwise provided in this Code section, no property shall maintain its eligibility for conservation use assessment under this Code section unless a valid covenant or covenants, if applicable, remain in effect and unless the property is continuously devoted to forest land conservation use during the entire period of the covenant or covenants, if applicable.

(h) If any breach of a covenant occurs, the existing covenant shall be terminated and all qualification requirements must be met again before the property shall be eligible for conservation use assessment under this Code section.

(i) (1) If ownership of all or a part of a forest land conservation use property is acquired during a covenant period by another qualified owner, then the original covenant may be continued only by both such acquiring owner and the transferor for the remainder of the term, in which event, no breach of the covenant shall be deemed to have occurred if the total size of a tract from which the transfer was made is reduced below 200 acres or the size of the tract transferred is less than 200 acres. Following the expiration of the original covenant, no new covenant shall be entered with respect to either tract unless such tract exceeds 200 acres. If a qualified owner has entered into an original forest land conservation use covenant and subsequently acquires additional qualified property contiguous to the property in the original covenant, the qualified owner may elect to enter the subsequently acquired qualified property into the original covenant for the remainder of the 15 year period of the original covenant; provided, however, that such subsequently acquired qualified property shall be less than 200 acres.

(2) If, following such transfer, a breach of the covenant occurs by the acquiring owner, the penalty and interest shall apply to the entire transferred tract and shall be paid by the acquiring owner who breached the covenant. In such case, the covenant shall terminate on such entire transferred tract but shall continue on such entire remaining tract from which the transfer was made and on which the breach did not occur for the remainder of the original covenant.

(3) If, following such transfer, a breach of the covenant occurs by the transferring owner, the penalty and interest shall apply to the entire remaining tract from which the transfer was made and shall be paid by the transferring owner who breached the covenant. In such case, the covenant shall terminate on such entire remaining tract from which the transfer was made but shall continue on such entire transferred tract and on which the breach did not occur for the remainder of the original covenant.

(j) (1) For each taxable year beginning on or after January 1, 2014, all applications for conservation use assessment under this Code section, including any forest land covenant required under this Code section, shall be filed on or before the last day for filing ad valorem tax appeals of the annual notice of assessment except that in the case of property which is the subject of a tax appeal of the annual notice of assessment under Code Section 48-5-311, an application for forest land conservation use assessment may be filed at any time while such appeal is pending. An application for continuation of such forest land conservation use assessment upon a change in ownership of all or a part of the qualified property shall be filed on or before the last date for filing tax returns in the year following the year in which the change in ownership occurred. Applications for forest land conservation use assessment under this Code section shall be filed with the county board of tax assessors in which the property is located who shall approve or deny the application. Such county board of tax assessors shall file a copy of the approved covenant in the office of the clerk of the superior court in the county in which the eligible property is located. The clerk of the superior court shall file and index such covenant in the real property records maintained in the clerk's office. If the covenant is not so recorded in the real property records, a transferee of the property affected shall not be bound by the covenant or subject to any penalty for its breach. The fee of the clerk of the superior court for recording such covenants shall be paid by the qualified owner of the eligible property with the application for forest land conservation use assessment under this Code section and shall be paid to the clerk by the board of tax assessors when the application is filed with the clerk. If the application is denied, the board of tax assessors shall notify the applicant in the same manner that notices of assessment are given pursuant to Code Section 48-5-306 and shall return any filing fees advanced by the owner. Appeals from the denial of an application or covenant by the board of tax assessors shall be made in the same manner that other property tax appeals are made pursuant to Code Section 48-5-311.

(2) In the event such application is approved, the qualified owner shall continue to receive annual notification of any change in the forest land fair market value of such property, and any appeals with respect to such valuation shall be made in the same manner as other property tax appeals are made pursuant to Code Section 48-5-311.

(k) The commissioner shall by regulation provide uniform application and covenant forms to be used in making application for conservation use assessment under this Code section.

(l) In the case of an alleged breach of the covenant, the qualified owner shall be notified in writing by the board of tax assessors. The qualified owner shall have a period of 30 days from the date of such notice to cease and desist the activity alleged in the notice to be in breach of the covenant or to remediate or correct the condition or conditions alleged in the notice to be in breach of the covenant. Following a physical inspection of property, the board of tax assessors shall notify the qualified owner that such activity or activities have or have not properly ceased or that the condition or conditions have or have not been remediated or corrected. The qualified owner shall be entitled to appeal the decision of the board of tax assessors and file an appeal disputing the findings of the board of tax assessors. Such appeal shall be conducted in the same manner that other property tax appeals are made pursuant to Code Section 48-5-311.

(m) (1) A penalty shall be imposed under this subsection if during the period of the covenant entered into by a qualified owner the covenant is breached.

(2) Except as provided in subsection (i) of this Code section and paragraph (4) of this subsection, the penalty shall be applicable to the entire tract which is the subject of the covenant.

(3) The penalty shall be twice the difference between the total amount of the tax paid pursuant to the conservation use assessment under this Code section and the total amount of taxes which would otherwise have been due under this chapter for each completed or partially completed year of the covenant period. Any such penalty shall bear interest at the rate specified in Code Section 48-2-40 from the date the covenant is breached.

(4) If ownership of a portion of the land subject to the original covenant constituting at least 200 acres is transferred to another owner qualified to enter into an original forest land conservation use covenant in a bona fide arm's length transaction and breach subsequently occurs, then the penalty shall either be assessed against the entire remaining tract from which the transfer was made or the entire transferred tract, on whichever the breach occurred. The calculation of penalties in paragraph (3) of this subsection shall be used except that the penalty amount resulting from such calculation shall be multiplied by the percentage which represents the acreage of such tract on which the breach occurs to the original covenant acreage. The resulting amount shall be the penalty amount owed by the owner of such tract of land on which the breach occurred.

(n) In any case of a breach of the covenant where a penalty under subsection (m) of this Code section is imposed, an amount equal to the amount of reimbursement to each county, municipality, and board of education in each year of the covenant shall be collected under subsection (o) of this Code section and paid over to the commissioner who shall deposit such amount in the general fund.

(o) Penalties and interest imposed under this Code section shall constitute a lien against that portion of the property to which the penalty has been applied under subsection (m) of this Code section and shall be collected in the same manner as unpaid ad valorem taxes are collected. Except as provided in subsection (n) of this Code section, such penalties and interest shall be distributed pro rata to each taxing jurisdiction wherein conservation use assessment under this Code section has been granted based upon the total amount by which such conservation use assessment has reduced taxes for each such taxing jurisdiction on the property in question as provided in this Code section.

(p) The penalty imposed by subsection (m) of this Code section shall not apply in any case where a covenant is breached solely as a result of:

(1) The acquisition of part or all of the property under the power of eminent domain;

(2) The sale of part or all of the property to a public or private entity which would have had the authority to acquire the property under the power of eminent domain; or

(3) The death of an individual qualified owner who was a party to the covenant.

(q) The following shall not constitute a breach of a covenant:

(1) Mineral exploration of the property subject to the covenant or the leasing of the property subject to the covenant for purposes of mineral exploration if the primary use of the property continues to be the good faith production from or on the land of timber;

(2) Allowing all or part of the property subject to the covenant to lie fallow or idle for purposes of any forestry conservation program, for purposes of any federal agricultural assistance program, or for other agricultural management purposes;

(3) Allowing all or part of the property subject to the covenant to lie fallow or idle due to economic or financial hardship if the qualified owner notifies the board of tax assessors on or before the last day for filing a tax return in the county where the land lying fallow or idle is located and if such qualified owner does not allow the land to lie fallow or idle for more than two years of any five-year period;

(4) (A) Any property which is subject to a covenant for forest land conservation use being transferred to a place of religious worship or burial or an institution of purely public charity if such place or institution is qualified to receive the exemption from ad valorem taxation provided for under subsection (a) of Code Section 48-5-41. No qualified owner shall be entitled to transfer more than 25 acres of such person's property in the aggregate under this paragraph.

(B) Any property transferred under subparagraph (A) of this paragraph shall not be used by the transferee for any purpose other than for a purpose which would entitle such property to the applicable exemption from ad valorem taxation provided for under subsection (a) of Code Section 48-5-41 or subsequently transferred until the expiration of the term of the covenant period. Any such use or transfer shall constitute a breach of the covenant; or

(5) Leasing a portion of the property subject to the covenant, but in no event more than six acres of every unit of 2,000 acres, for the purpose of placing thereon a cellular telephone transmission tower. Any such portion of such property shall cease to be subject to the covenant as of the date of execution of such lease and shall be subject to ad valorem taxation at fair market value.

(r) In the following cases, the penalty specified by subsection (m) of this Code section shall not apply and the penalty imposed shall be the amount by which conservation use assessment has reduced taxes otherwise due for the year in which the covenant is breached, such penalty to bear interest at the rate specified in Code Section 48-2-40 from the date of the breach:

(1) Any case in which a covenant is breached solely as a result of the foreclosure of a deed to secure debt or the property is conveyed to the lienholder without compensation and in lieu of foreclosure, if:

(A) The deed to secure debt was executed as a part of a bona fide commercial loan transaction in which the grantor of the deed to secure debt received consideration equal in value to the principal amount of the debt secured by the deed to secure debt;

(B) The loan was made by a person or financial institution who or which is regularly engaged in the business of making loans; and

(C) The deed to secure debt was intended by the parties as security for the loan and was not intended for the purpose of carrying out a transfer which would otherwise be subject to the penalty specified by subsection (m) of this Code section;

(2) Any case in which a covenant is breached solely as a result of a medically demonstrable illness or disability which renders the qualified owner of the real property physically unable to continue the property in the qualifying use, provided that the board of tax assessors or boards of assessors, if applicable, shall require satisfactory evidence which clearly demonstrates that the breach is the result of a medically demonstrable illness or disability;

(3) Any case in which a covenant is breached solely as a result of a qualified owner electing to discontinue the property in its qualifying use, provided such qualified owner has renewed without an intervening lapse at least once the covenant for land conservation use, has reached the age of 65 or older, and has kept the property in the qualifying use under the renewal covenant for at least three years. Such election shall be in writing and shall not become effective until filed with the county board of tax assessors or boards of assessors, if applicable; or

(4) Any case in which a covenant is breached solely as a result of a qualified owner electing to discontinue the property in its qualifying use, provided such qualified owner entered into the covenant for forest land conservation use for the first time after reaching the age of 67 and has either owned the property for at least 15 years or inherited the property and has kept the property in the qualifying use under the covenant for at least three years. Such election shall be in writing and shall not become effective until filed with the county board of tax assessors where the property is located.

(s) Property which is subject to forest land conservation use assessment under this Code section shall be separately classified from all other property on the tax digest; and such separate classification shall be such as will enable any person examining the tax digest to ascertain readily that the property is subject to conservation use assessment under this Code section. Covenants shall be public records and shall be indexed and maintained in such manner as will allow members of the public to locate readily the covenant affecting any particular property subject to conservation use assessment under this Code section. Based on information submitted by the county boards of tax assessors, the commissioner shall maintain a central registry of conservation use property, indexed by qualified owners.

(t) The commissioner shall annually submit a report to the Governor, the Department of Agriculture, the Georgia Agricultural Statistical Service, the State Forestry Commission, the Department of Natural Resources, and the University of Georgia Cooperative Extension Service and the House Ways and Means, Natural Resources and Environment, and Agriculture and Consumer Affairs committees and the Senate Finance, Natural Resources and the Environment, and Agriculture and Consumer Affairs committees and shall make such report available to other members of the General Assembly, which report shall show the fiscal impact of the assessments provided for in this Code section. The report shall include the amount of assessed value eliminated from each county's digest as a result of such assessments; approximate tax dollar losses, by county, to all local governments affected by such assessments; and any recommendations regarding state and local administration of this Code section, with emphasis upon enforcement problems, if any, attendant with this Code section. The report shall also include any other data or facts which the commissioner deems relevant.

(u) A public notice containing a brief, factual summary of the provisions of this Code section shall be posted in a prominent location readily viewable by the public in the office of the board of tax assessors and in the office of the tax commissioner of each county in this state.

(v) At such time as the property ceases to be eligible for forest land conservation use assessment or when any 15 year covenant period expires and the property does not qualify for further forest land conservation use assessment, the qualified owner of the property shall file an application for release of forest land conservation use treatment with the county board of tax assessors where the property is located who shall approve the release upon verification that all taxes and penalties with respect to the property have been satisfied. After the application for release has been approved by such board of tax assessors, the board shall file the release in the office of the clerk of the superior court in the county in which the original covenant was filed. The clerk of the superior court shall file and index such release in the real property records maintained in the clerk's office. No fee shall be paid to the clerk of the superior court for recording such release. The commissioner shall by regulation provide uniform release forms.

(w) The commissioner shall have the power to make and publish reasonable rules and regulations for the implementation and enforcement of this Code section. Without limiting the commissioner's authority with respect to any other such matters, the commissioner may prescribe soil maps and other appropriate sources of information for documenting eligibility as a forest land conservation use property. The commissioner also may provide that advance notice be given to a qualified owner of the intent of a board of tax assessors to deem a change in use as a breach of a covenant.



§ 48-5-8. Manner and time of making state levy; notice on taxpayer's ad valorem tax bill

(a) Subject to the conditions specified in subsection (b) of this Code section, the levy for state taxation shall be made by the Governor with the assistance of the commissioner. Each year, as soon as the value of the taxable property is substantially known by the commissioner, the commissioner shall assist the Governor in making the state levy. Immediately after the Governor has made the state levy, the commissioner shall send to each tax collector and tax commissioner written or printed notices of the Governor's order.

(b) (1) For taxable years beginning on or after January 1, 2011, and prior to January 1, 2012, the levy under subsection (a) of this Code Section shall be 0.25 mills.

(2) For taxable years beginning on or after January 1, 2012, and prior to January 1, 2013, the levy under subsection (a) of this Code Section shall be 0.2 mills.

(3) For taxable years beginning on or after January 1, 2013, and prior to January 1, 2014, the levy under subsection (a) of this Code Section shall be 0.15 mills.

(4) For taxable years beginning on or after January 1, 2014, and prior to January 1, 2015, the levy under subsection (a) of this Code Section shall be 0.1 mills.

(5) For taxable years beginning on or after January 1, 2015, and prior to January 1, 2016, the levy under subsection (a) of this Code Section shall be 0.05 mills.

(6) (A) For taxable years beginning on or after January 1, 2016, there shall be no levy for state taxation under subsection (a) of this Code section.

(B) Tax, penalty, and interest liabilities and refund eligibility for prior taxable years shall not be affected by this subsection and shall continue to be governed by the provisions of this Code section as it existed immediately prior to May 12, 2010.

(C) This subsection shall not abate any prosecution, punishment, penalty, administrative proceedings or remedies, or civil action related to any violation of law committed prior to May 12, 2010.

(c) Each fiscal authority issuing an ad valorem property tax bill shall place a prominent notice on each taxpayer's ad valorem tax bill in substantially the following form:

"This gradual reduction and elimination of the state property tax and the reduction in your tax bill this year is the result of property tax relief passed by the Governor and the House of Representatives and the Georgia State Senate."



§ 48-5-9. Persons liable for taxes on property

Taxes shall be charged against the owner of property if the owner is known and against the specific property itself if the owner is not known. Life tenants and those who own and enjoy the property shall be chargeable with the taxes on the property.



§ 48-5-9.1. Forms of payment

The governing authority of each county or municipality may by appropriate resolution or ordinance elect to receive in payment of ad valorem taxes any form of payment.



§ 48-5-10. Returnable property

All property shall be returned by the taxpayers for taxation to the tax commissioner or tax receiver as provided by law. Each return by a taxpayer shall be for property held and subject to taxation on January 1 next preceding each return.



§ 48-5-11. Situs for returns by residents

Unless otherwise provided by law, all:

(1) Real property of a resident shall be returned for taxation to the tax commissioner or tax receiver of the county where the property is located; and

(2) Personal property of a resident individual shall be returned for taxation to the tax commissioner or tax receiver of the county where the individual maintains a permanent legal residence.



§ 48-5-12. Situs of returns by nonresidents

Unless otherwise provided by law, all real and personal property of nonresidents shall be returned for taxation to the tax commissioner or tax receiver of the county where the property is located.



§ 48-5-13. Instruction for local tax officials and staff

(a) As used in this Code section, the term "local tax officials and staff" means:

(1) All county tax collectors and county tax commissioners;

(2) All county appraisers and county appraisal staff; and

(3) All members of county boards of tax assessors.

(b) The commissioner shall prepare, instruct, operate, and administer courses of instruction deemed necessary to provide training of and continuing education to all local tax officials and staff and members of the county boards of equalization. Course materials for such training shall be reviewed not less than once every five years and updated if necessary. All such training materials shall be made available online, and the commissioner shall determine what training may be offered or available online instead of attended in person in order to reduce the cost to taxpayers to pay for such training.

(c) All such courses of instruction shall be open and made available by the commissioner to the public upon request and upon payment of such reasonable instruction fee as set by the commissioner and upon available space as determined by the commissioner.

(d) The commissioner is authorized to work with any organization or other professionals with expertise in providing instruction in property tax administration, property taxation, or related matters.



§ 48-5-14. Liability of nonresidents, agents of nonresidents, and their property

A nonresident person, all persons who return property for a nonresident, and the nonresident's property located in this state shall be liable for the taxes on the property.



§ 48-5-15. Returns of taxable real property

(a) All improved and unimproved real property in this state which is subject to taxation shall be returned by the person owning the real property or by his or her agent or attorney to the tax receiver or tax commissioner of the county where the real property is located.

(b) If the real property has a district, number, and section designation, the tax receiver or tax commissioner shall require the person making a return of the real property to return it by district, number, and section designation. If the real property has no designation by district, number, and section, it shall be returned by such description as will enable the tax receiver or tax commissioner to identify it.

(c) No tax receiver or tax commissioner shall receive any return of real property which does not designate the real property as provided in this Code section. The commissioner shall not allow any tax receiver or tax commissioner who receives returns in any manner other than as provided in this Code section any compensation or percentage for his services.



§ 48-5-15.1. Returns of real property and tangible personal property located on airport

(a) All real property and tangible personal property shall be returned for taxation and subject to taxation as provided in this Code section where such property is located on the premises of an airport and:

(1) Such airport is divided by one or more county lines such that the airport is located in two or more counties; and

(2) Such airport is owned or operated by a local airport authority which authority functions on behalf of one of the counties within which the airport is located.

(b) For the purposes of this Code section, an authority shall be considered as functioning on behalf of a county where a majority of the members of the authority are members who meet any of the following descriptions:

(1) An authority member who is also a member of the county governing authority or an official or employee of the county;

(2) An authority member appointed by the county governing authority or appointed by an officer of the county;

(3) An authority member who is also a member of the governing authority of a city within the county or an official or employee of a city within the county; or

(4) An authority member appointed by the governing authority of a city within the county or appointed by an officer of a city within the county.

(c) All such real property and tangible personal property located on the premises of an airport as described in subsections (a) and (b) of this Code section shall be returned for taxation to the tax commissioner or tax receiver of the county on behalf of which the airport authority functions. All such real and tangible personal property shall be subject to taxation by only the county on behalf of which the airport authority functions and not by any other county.

(d) Nothing in this Code section shall apply with respect to any airport certificated under Title 14, Part 139, of the Code of Federal Regulations or shall apply with respect to the taxation of commercial airliners which shall be subject to Article 12 of this chapter and other applicable provisions of law. With respect to aircraft which would otherwise be subject to the provisions of Code Section 48-5-16, the provisions of this Code section shall control over the provisions of Code Section 48-5-16. Except as specifically provided otherwise in the first sentence of this subsection, this Code section shall control over any other conflicting provisions of this chapter; but nothing in this Code section shall be construed as taking away the tax-exempt status of any property which is otherwise exempted by law from ad valorem taxation.



§ 48-5-16. Return of tangible personal property in county where business conducted; exemptions; boats; aircraft

(a) Any person who conducts a business enterprise upon real property, which is not taxable in the county in which the person resides or in which the person's office is located, shall return for taxation the tangible personal property of the business enterprise to the tax commissioner or tax receiver of the county in which is taxable the real property upon which the business enterprise is located or conducted.

(b) When the agent in this state of any person who is a resident of another state has on hand and for sale, storage, or otherwise merchandise or other tangible property, he shall return the property for taxation as provided in Code Section 48-5-12.

(c) This Code section shall not apply to public utilities and other companies required to make returns of their properties and franchises to the commissioner under Articles 9, 11, and 12 of this chapter.

(d) (1) As used in this subsection, the term:

(A) "Boat" means every description of watercraft used or capable of being used as a means of transportation on the water.

(B) "Functionally located" means located in a county in this state for 184 days or more during the immediately preceding calendar year. The 184 days or more requirement of this subsection shall mean the cumulative total number of days during such calendar year, which days may, but shall not be required to be, consecutive.

(2) Any person who owns tangible personal property in the form of a boat which is functionally located for recreational or convenience purposes in a county in this state other than the county in which such person maintains a permanent legal residence shall return such property for taxation to the tax commissioner or tax receiver of the county in which such property is functionally located. Tangible personal property of a person which does not meet the 184 days or more requirement provided for in this subsection shall be returned for taxation in the manner provided for in Code Section 48-5-11.

(e) (1) As used in this subsection, the term:

(A) "Aircraft" means any contrivance used or designed for navigation through the air; provided, however, that such term does not include commercial airliners.

(B) "Primary home base" means an airport where an aircraft is principally hangared or tied down and out of which its flights normally originate.

(2) Any person who owns tangible personal property in the form of an aircraft which has its primary home base in a county in this state other than the county in which such person maintains a permanent legal residence shall return such property for taxation to the tax commissioner or tax receiver of the county in which such primary home base is located. Such aircraft which does not have a primary home base in a county of this state other than the county in which the owner maintains a permanent legal residence shall be returned for taxation in the manner provided for in Code Section 48-5-11.



§ 48-5-17. (For effective date, see note.) Proceedings to determine county entitled to return and payment; collection pending determination; commissions

(a) (1) If a county claims to be entitled to the return and taxation of any property returned or about to be returned in another county, the county claiming to be so entitled may apply to the superior court of the county in which the property has been or is about to be returned, in a petition to which the taxpayer and all the counties claiming the taxes shall be made parties, for direction and judgment as to which county is entitled under the law to the return and taxes.

(2) If a county claims to be entitled to the return and taxation of any property returned or about to be returned in another county by any person to the commissioner, the county disputing the return may apply to the superior court of the county in which the taxpayer has located the property in the return to the commissioner for direction and judgment as to which county under the law is entitled to the return and taxes. All counties claiming the taxes, the taxpayer, and the commissioner shall be made parties to the action.

(3) (For effective date, see note.) The proceedings under this Code section shall be the same in all respects as in other actions seeking equitable relief except that the petition shall be triable at the first term of the court and, as in other cases, shall be reviewed on appeal.

(4) This subsection shall not affect the law relating to returns to be made to the commissioner other than by providing a venue for determining a dispute on tax rights as set forth in this subsection.

(b) If any officer having charge of the fiscal affairs of the county bringing the action can make the affidavit required by Code Section 9-10-51, the judge of the superior court before whom the action is brought shall change the venue to an adjoining county. The losing party in the contest shall pay all costs.

(c) The taxes due the state and the undisputed taxes due the counties contesting shall not be held up by an action brought pursuant to this Code section, and the restraint shall apply only to the taxes in dispute under the issue, which shall be plainly set forth in the petition.

(d) Pending the determination of the case, accruing taxes shall be collected by the officers of the county to which the return has been made by the taxpayer. Should another county be found to be entitled to the taxes, judgment shall be entered in favor of the county entitled to the taxes and against the county collecting the taxes for the portion of the taxes paid into the treasury of the collecting county.

(e) Should the amount of taxes recovered by an entitled county for any year exceed the amount that would have been assessed for that year on the return as made by the taxpayer had the return been made in the county entitled, the excess shall be returned to the taxpayer. Should the amount of taxes recovered fall short, execution shall be issued, as in the case of defaulting taxpayers, by the officer of the county entitled.

(f) No commission shall be paid to the tax receiver, tax collector, or tax commissioner on state and county taxes collected when an action concerning the collection is pending as provided in this Code section. The county's portion of the tax, together with commissions on state and county taxes allowed the tax receiver, tax collector, or tax commissioner shall be paid into the county treasury of the county collecting to await the outcome of the litigation. Upon the final determination, the officers of the county determined to be entitled to the taxes shall receive their legal commissions. The state taxes collected pending the action shall be forwarded to the commissioner by the officer collecting as though no such action were pending. Commissions allowed on state taxes shall be paid into the county treasury of the county collecting to await the determination of the action, as provided in this Code section.



§ 48-5-18. Time for making tax returns

Each tax commissioner and tax receiver shall open his or her books for the return of real or personal property ad valorem taxes on January 1 and shall close those books on April 1 of each year.



§ 48-5-19. Signature and declaration of persons making returns of taxable property

(a) Each return of taxable property shall be signed by or for the person responsible for filing the return and shall contain or be verified by the following written declaration:

"I do solemnly swear that I have carefully read (or have heard read) and have duly considered the questions propounded in the foregoing tax list, and that the value placed by me on the property returned, as shown by the list, is the true market value thereof; and I further swear that I returned, for the purpose of being taxed thereon, every species of property that I own in my own right or have control of either as agent, executor, administrator, or otherwise; and that in making this return, for the purpose of being taxed thereon, I have not attempted either by transferring my property to another or by any other means to evade the laws governing taxation in this state. I do further swear that in making this return I have done so by estimating the true worth and value of every species of property contained therein."

(b) The fact that a person appears to have signed a return of taxable property on behalf of a person required to file a return shall be prima-facie evidence that the person was authorized to sign on behalf of such person.

(c) Any person who shall make any false statement in any return of taxable property shall be guilty of false swearing, whether or not an oath is actually administered to him or her, if such statement shall purport to be under oath. On conviction of such offense, such person shall be punished as provided by Code Section 16-10-71.

(d)(1) As used in this subsection, the term "digital signature" means a digital or electronic method executed or adopted by a party with the intent to be bound by or to authenticate a record, which is unique to the person using it, is capable of verification, is under the sole control of the person using it, and is linked to data in such a manner that if the data are changed the digital or electronic signature is invalidated.

(2) Notwithstanding any provision of law to the contrary, the commissioner is authorized to promulgate rules and regulations setting forth the procedure for satisfying the signature requirement for returns whether by electronic digital signature, voice signature, or other means, so long as appropriate security measures are implemented which assure security and verification of the signature procedure.



§ 48-5-20. Effect of failure to return taxable property; acquisition of real property by transfer; penalty for failure to make timely return

(a) (1) Any taxpayer of any county who returned or paid taxes in the county for the preceding tax year and who fails to return his property for taxation for the current tax year as required by this chapter shall be deemed to have returned for taxation the same property as was returned or deemed to have been returned in the preceding tax year at the same valuation as the property was finally determined to be subject to taxation in the preceding year. Each such taxpayer shall also be deemed to have claimed the same homestead exemption and personal property exemption as allowed in the preceding year.

(2) Any taxpayer of any county who acquired real property by transfer in the preceding tax year for which a properly completed real estate transfer tax form has been filed and the real estate transfer tax required under Article 1 of Chapter 6 of this title has been paid, and where no subdivision of the real property has occurred at the time of transfer, shall be deemed to have returned for taxation the same real property as was acquired by transfer at the same valuation as the real property was finally determined to be subject to taxation in the preceding year. Nothing in this paragraph shall be construed to relieve the taxpayer of the responsibility to file a new timely claim for a homestead exemption and personal property exemption or to file a timely return where improvements have been made to the real property since it was last returned for taxation.

(b) Any penalty prescribed by this title or by any other law for the failure of a taxpayer to return his property for taxation within the time provided by law shall apply only to the property:

(1) Which the taxpayer did not return prior to the expiration of the time for making returns; and

(2) Which the taxpayer has acquired since his last tax return or which represents improvements on existing property since his last return.

(c) Reserved.



§ 48-5-21. Return and collection of taxes on property unlawfully exempted

Each tax receiver and tax commissioner shall have all property which is required by law to be returned for taxes, whether or not exempted by the county authorities, returned for taxation. The tax collector or tax commissioner shall collect the taxes due upon the property.



§ 48-5-22. Failure to have returned for taxation and to collect taxes on property pursuant to Code Section 48-5-21; penalty

(a) It shall be unlawful for any tax receiver or tax commissioner to fail to:

(1) Have returned for taxation all property required by law to be returned for taxation pursuant to Code Section 48-5-21; or

(2) Collect taxes assessed on all property pursuant to Code Section 48-5-21.

(b) Any person who violates subsection (a) of this Code section shall be guilty of a misdemeanor.



§ 48-5-23. Collection and payment of taxes on tangible property in installments; authorization; alternate procedure

(a) (1) The governing authority of each county and of each municipal corporation is authorized to provide by appropriate resolution or ordinance for the collection and payment of ad valorem taxes, fees, or special assessments on tangible property other than motor vehicles in installments. If the governing authority of any county or municipal corporation elects to provide for installment payments, any ad valorem taxes, fees, or special assessments due the state, county, and county board of education or the municipality and any municipal board of education which are levied upon tangible property other than motor vehicles shall become due and payable as provided in this Code section.

(2) The resolution or ordinance required pursuant to this subsection shall be adopted by the governing authority of the county or municipal corporation on or before December 31 for the next succeeding tax year. Any governing authority of a county or municipal corporation electing to collect such taxes, fees, or special assessments in installments shall file with the commissioner a certified copy of the appropriate resolution or ordinance within ten days of its adoption. The resolution or ordinance shall continue in full force and effect in all subsequent tax years unless repealed by the governing authority of the respective county or municipal corporation, in which case the governing authority shall notify the commissioner of the repeal within ten days after such action is taken.

(b) Notwithstanding that the governing authority of any county or municipal corporation, pursuant to this Code section, provides for the collection and payment of ad valorem taxes, fees, or special assessments on tangible property other than motor vehicles in installments based on the fraction of such taxes, fees, or special assessments levied on the property for the preceding tax year, the governing authority of any county or municipal corporation is further authorized to provide by appropriate resolution or ordinance for the collection and payment of ad valorem taxes, fees, or special assessments on tangible property other than motor vehicles in installments with a single billing for the current tax year based on the current final tax digest as authorized by the commissioner pursuant to Code Section 48-5-345, or on a temporary digest authorized by the judge of superior court pursuant to Code Section 48-5-310. The resolution or ordinance required by this subsection shall be adopted by the governing authority of the county or municipal corporation on or before December 31 for the next succeeding tax year. The resolution or ordinance shall be filed with the commissioner and shall continue in full force and effect as provided in subsection (a) of this Code section. Notification of the repeal of the resolution or ordinance shall be made as provided in subsection (a) of this Code section.

(c) The resolution or ordinance providing for such taxes, fees, or special assessments due and payable in installments on tangible property shall establish the due dates for the installments.

(d) Nothing contained in this Code section shall be construed to impose any liability for the payment of any ad valorem taxes, fees, or special assessments upon any person for property which was not owned on January 1 of the applicable tax year.

(e) (1) This Code section shall apply to all persons required by law to make annual tax returns of all their property in this state to the commissioner.

(2) The governing authority of each county and of each municipal corporation is authorized to collect taxes, fees, or special assessments in accordance with the installment provisions of subsection (c) of this Code section even though no assessment has been placed on the subject tangible property for the tax year for which the installments are being collected.

(3) Taxes, fees, or special assessments not paid when due under any installment authorized pursuant to this Code section shall bear interest at the rate provided by law for unpaid ad valorem taxes from the due date of any such installment. Any taxes, fees, or special assessments not paid in full by December 20 or 60 days from the date of billing, whichever comes later, of any year shall be subject to the penalties and interest provided by law.

(f) The governing authority of each county may by ordinance or resolution provide for an earlier due date for the final installment authorized by this Code section. When the governing authority elects to establish an earlier due date, the final installment shall bear interest at the rate specified in Code Section 48-2-40 from the earlier date so established.



§ 48-5-24. Payment of taxes to county in which returns are made; installment payments, interest, and penalty on delinquent tax payments in certain counties; executions

(a) All resident and nonresident persons who are required or directed by law to return any property for taxation to a tax commissioner or tax receiver shall pay the taxes on the property to the county in which the property is required or directed by law to be returned.

(b) In all counties having a population of not less than 690,000 nor more than 800,000 according to the United States decennial census of 2010 or any future such census, the taxes shall become due in two equal installments. One-half of the taxes shall be due and payable on July 1 of each year and shall become delinquent if not paid by August 15 in each year. The remaining one-half of the taxes shall be due and payable on October 1 of each year and shall become delinquent if not paid by November 15 of each year. A penalty not to exceed 5 percent of the amount of each installment shall be added to each installment that is not paid before the installment becomes delinquent. Intangible taxes in one installment shall become due on October 1 of each year and shall become delinquent if not paid by December 31. A penalty not to exceed 5 percent of the amount of intangible taxes due shall be added to any installment that is not paid before it becomes delinquent. All taxes remaining unpaid as of the close of business on December 31 of each year shall bear interest at the rate specified in Code Section 48-2-40, but in no event shall an interest payment for delinquent taxes be less than $1.00. The tax collectors shall issue executions for delinquent taxes, penalties, and interest against each delinquent taxpayer in their respective counties. Notwithstanding the foregoing, the governing authority of any county subject to this subsection may change the tax due dates provided in this subsection if the county's tax digest is not approved pursuant to Code Section 48-5-271 before July 1 of any year.

(c) (1) All ad valorem taxes, fees, service charges, and assessments owed by any taxpayer to any county in this state having a population of 900,000 or more according to the United States decennial census of 2010 or any future such census or to any municipality lying wholly or partially within such county and having a population of 350,000 or more according to the United States decennial census of 1970 or any future such census, which are not paid when due shall bear interest at the following rates until paid:

(A) The rate specified in Code Section 48-2-40 on the total amount of any such taxes, fees, service charges, or assessments which are not paid when due; and

(B) An additional rate of interest on the amount of such taxes, fees, service charges, and assessments which exceeds $1,000.00 equal to 1 percent per annum for each full calendar month which elapses between the date that the taxes, fees, service charges, and assessments first become due and the date on which they are paid in full. The total rate of interest determined under this paragraph shall not exceed 12 percent per annum or the rate specified in Code Section 48-2-40, whichever is more. The additional rate of interest shall not apply to amounts determined to be owed by a taxpayer pursuant to any arbitration, equalization, or similar proceeding, if brought in good faith by the taxpayer, provided that the taxpayer shall have previously paid to the county or municipality the amount of such liability which was not in dispute;

(2) The rates of interest provided in subparagraphs (A) and (B) of paragraph (1) of this subsection shall be determined on the date delinquent amounts are paid in full and interest at the rate so determined shall accrue from the date on which the amount or installment thereof first becomes due until the date on which the amount or installment thereof is paid in full. Determination of the rates of interest shall be made separately as to amounts owed by a taxpayer to separate taxing jurisdictions, and the determination shall be made separately as to each parcel of property owned by a taxpayer.

(3) The tax collectors, tax commissioners, or governing authority of any such county or municipality shall issue executions against such taxpayer owing taxes, fees, service charges, or assessments together with interest thereon as provided in this subsection when the same become delinquent.

(d) In all counties having a population of not less than 150,000 nor more than 180,000 or not less than 183,000 nor more than 216,000 or not less than 218,000 nor more than 445,000 according to the United States decennial census of 1990 or any future such census, a penalty of 10 percent of the tax due shall accrue on taxes not paid on or before December 20 of each year, and interest shall accrue at the rate specified in Code Section 48-2-40 on the total amount of unpaid taxes and penalty until both the taxes and penalty are paid. The tax collectors shall issue executions for such taxes, penalty, and interest against each delinquent taxpayer in their respective counties. The 10 percent penalty shall be paid over to the county fiscal authority to assist the county in paying the expense of collecting the delinquent taxes.

(e) In all counties having a population of not less than 680,000 nor more than 690,000 according to the United States decennial census of 2010 or any future such census, the taxes shall become due and payable on August 15 in each year and shall become delinquent if not paid by October 15 of each year. A penalty of 5 percent of the tax due shall accrue on taxes not paid on or before October 15 of each year, and interest shall accrue at the rate specified in Code Section 48-2-40 on the total amount of unpaid taxes and penalty until both the taxes and the penalty are paid. The tax collectors shall issue executions for delinquent taxes, penalties, and interest against each delinquent taxpayer in their respective counties. Nothing contained in this subsection shall be construed to impose any liability for the payment of any ad valorem taxes upon any person for property which was not owned on January 1 of the applicable tax year.



§ 48-5-25. Proportionate payments of property taxes by owners and persons with interest in or on property

The owner or the holder of any equity, lien, or interest in or on property returned or assessed with other property for taxes shall be allowed to pay the taxes assessed against any one or more pieces of such property: (1) when listed separately by the owner or assessor on the tax return or digest, according to the valuation shown by the return or assessment; or (2) when not listed separately on the tax return or digest by the owner or assessor, by paying the proportionate part of the taxes represented by such property according to the valuation in the return or assessment; that is to say, such proportionate part of all of the taxes represented by the return or assessment as the value of the separate piece or pieces of property upon which payment is being made bears to all of the property in such return or assessment. The officials charged with the collection of taxes for this state or for any subdivision of this state including, but not limited to, municipalities, counties, and all other subdivisions of this state, and any transferee of a tax lien shall be required to accept payment of the taxes when tender is made as provided in this Code section, shall issue a receipt showing the payment, and shall execute a release of the property from the lien for taxes. The official or transferee accepting the payment and releasing the property shall be paid a fee of 50 cent(s) for issuing the receipt and release.



§ 48-5-26. Payment of taxes on real property by owners or transferees

The owner of any real property located in this state, and the transferee of every owner who acquires title to real property within this state between the date on which the tax lien on the property vests and the date on which the tax evidenced by the tax lien shall become due and payable, shall have the right to pay the taxes assessed against any one or more lots, tracts, or parcels of the real property: (1) by paying the amount of tax assessed against such lot, tract, or parcel if the property was separately returned by the owner or, in the case of a transfer, by the transferor of the property; or (2) if the property was not separately returned, by paying that percentage of the total tax assessed which the value of the property sought to be released bears to the value of all the property returned by the owner of such property as of the date on which the tax lien vested. The officials charged with the collection of taxes for this state or any subdivision of this state including, but not limited to, municipalities and counties, and any transferee of a tax lien shall accept payment of the taxes assessed against one or more lots, tracts, or parcels of real property upon tender by the owner of such property, including any transferee of the real property who has obtained title to the property between the time when the lien vested and the time on which the taxes are payable, and shall execute a release as to the property without regard to whether or not the taxes assessed against any other property, real or personal, of the owner, the transferee of the real property, or the transferor of the owner have been paid. The official or transferee of the tax lien accepting the payment and releasing the property shall be paid a fee of $2.00 for issuing the receipt and release. No such official or transferee of the tax lien shall be required to release any one or more tracts of real property after a fi. fa. has been recorded on the general execution docket in the county where the property is located without first receiving the entire amount of past due taxes as reflected in the fi. fa. No such official or transferee shall be required to release the last or only remaining lot, parcel, or tract of real property until all personal property taxes owed by the owner have been paid.



§ 48-5-27. Collection of taxes for former years

Tax commissioners, tax receivers, and tax collectors shall receive returns and collect taxes due on returns for former years for which any person is in default. The taxes shall be assessed according to the law in force at the time the default occurred, and the fact of assessment according to the law in force at the time of default shall be specified in the digest.



§ 48-5-28. Priority of taxes over other claims; superiority of security deed

(a) Except as otherwise provided in Code Section 53-7-91, taxes shall be paid before any other debt, lien, or claim of any kind. The property returned, the property held at the time of returning property, and the property held after the time of returning property shall always be subject to a lien for taxes.

(b) The title and operation of a security deed shall be superior to the taxes assessed against the owner of property when the tax represents an assessment upon property of the owner other than that property specifically subject to the title and operation of the security deed.



§ 48-5-29. Acquisition of jurisdiction by superior court in ad valorem property tax litigation; payment and distribution of property taxes; excess payments; underpayments

(a) Before the superior court has jurisdiction to entertain any civil action, appeal, or affidavit of illegality filed under this title by any aggrieved taxpayer concerning liability for ad valorem property taxes, taxability of property for ad valorem property taxes, valuation of property for ad valorem taxes, or uniformity of assessments for ad valorem property taxes, the taxpayer shall pay the amount of ad valorem property taxes assessed against the property at issue for the last year for which taxes were finally determined to be due on the property, or, if less, the amount of the temporary tax bill issued pursuant to Code Section 48-5-311. For the purposes of this Code section, taxes shall not be deemed finally determined to be due on a property for a tax year until all appeals under Code Section 48-5-311 and proceedings for refunds under Code Section 48-5-380 have become final.

(b) Ad valorem taxes due under this Code section shall be paid to the tax collector or tax commissioner of the county where the property is located. If the property is located within any municipality, the portion of the payment due the municipality shall be paid to the officer designated by the municipality to collect ad valorem taxes.

(c) All taxes paid to the county tax collector or tax commissioner under this Code section shall be distributed to the state, county, county schools, and any other applicable taxing districts in the same proportion as the millage rate for each bears to the total millage rate applicable to the property for the current year. If the total millage rate has not been determined for the current year, the distribution shall be made on the basis of the millage rates established for the immediately preceding year.

(d) Any payment made by the taxpayer in accordance with this Code section which is in excess of his or her finally determined tax liability shall be refunded to the taxpayer. If the amount finally determined to be the tax liability of the taxpayer exceeds the amount paid under this Code section, the taxpayer shall be liable for the amount of the difference between the amount of tax paid and the amount of tax owed. The amount of difference shall be subject to the interest provided under subsection (g) of Code Section 48-5-311.



§ 48-5-30. Filing extension for service personnel serving abroad

Notwithstanding any provision of Code Section 48-5-7.1 or 48-5-7.4 to the contrary, a member of the armed forces of the United States serving outside the continental United States may file such member's initial or renewal application for special assessment at any time within a period of six months following the return of such member to the continental United States.



§ 48-5-31. Prepayment by developer of ad valorem or school taxes; time of effect of prepayment agreements; use of prepayment proceeds for public purposes; forfeiture of excess of prepayment over taxes due; validation procedure

(a) As used in this Code section, the term:

(1) "Developer" means a person constructing a development.

(2) "Development" or "development property" means a major industrial project which will employ at least 200 persons during construction or operation of the project.

(3) "Local board of education" means the county or area board of education, or in the case of an independent school district the board of education or other body, having authority over and responsibility for a school district.

(4) "Local government" means any county or any municipal corporation which has the authority to collect ad valorem taxes.

(5) "Program of public improvement" includes any or all projects for which a local government or local board of education is authorized by any provision of law to impose or recommend the imposition of taxes and shall include programs of school construction or expenditures for other educational purposes for which a local board of education is authorized by any provision of law to impose taxes.

(6) "School district" means any area, county, independent, or local school district within which all or any part of any development is located.

(7) "School tax" includes any tax authorized by any provision of law to be assessed by a local government or by a local board of education for educational purposes, including but not limited to the construction of schools and the repayment of bonds issued for such purposes.

(b) Notwithstanding any provision of law to the contrary, and subject to the conditions specified in this Code section, any developer may enter into an agreement with any local government or local board of education, or both, for the prepayment of ad valorem taxes or school taxes or both. Any such agreement may include programs of public improvements adopted by the local government or the local board of education, or any combination thereof, and shall be a lawful and binding contract enforceable by and against the local government, local board of education, developer, and the beneficial owners of any development property assessed for taxation which is the subject of a tax prepayment agreement.

(c) Each tax prepayment agreement shall become effective upon its adoption by resolution of the governing body of the local government or by resolution of the local board of education, or both, as the case may be, agreement by the developer, and the subsequent prepayment of taxes by the developer. Such tax prepayment agreement shall provide for the prepayment to the local government or the local board of education, or both, of not more than two times the estimated ad valorem tax, school tax, or both, which will be due for (1) the year in which the development is anticipated to be completed, (2) its first year of commercial use, or (3) its first year of productive use. The amount of taxes thus prepaid, without interest, shall be subsequently credited by the local government or local board of education, or both, against taxes due following an assessment of the development property by the county tax assessor or the Department of Revenue, as appropriate, in five equal annual installments beginning not earlier than the year described above for which the tax prepayment amount was calculated. In no event may the sum of credits exceed the amount of prepayment made.

(d) A local government may adopt by resolution of its governing authority or a local board of education may adopt by resolution a public improvement program to be included as part of tax prepayment agreements. Prepayment proceeds may be used for any public purpose except that the local government, local board of education, or both, may adopt a program of public improvements which is reasonably related to the anticipated increased demand for public services resulting from the development for which prepayment of taxes is made, to be funded in whole or in part by prepayment proceeds. The local government, local board of education, or both, may, by adoption of such program, provide that such funds shall be maintained in separate accounts and not be expended except for projects included in such program of public improvements.

(e) Notwithstanding any other provision of law, no tax prepayment shall create a debt of the local government or school district. To the extent that annual credits for prepaid taxes may exceed taxes due in any particular year pursuant to annual assessments of development property, the excess annual credit otherwise due that year shall be forfeited and in no event shall the developer or any other person be allowed to claim a refund of any part of a prepayment.

(f) The determination by any local government's governing authority, by any local board of education, or both as to the necessity for the public improvements to be funded by prepayments under a program established by a tax prepayment agreement shall be final and not subject to review.

(g) Nothing contained in this Code section shall be construed to require a local government, a local board of education, or any developer to enter into a tax prepayment agreement.

(h) Notwithstanding the fact that tax prepayments made in accordance with this Code section do not create a debt of any local government or school district, the validity of any such tax prepayment and the related tax prepayment agreement or agreements may be determined by application of the validation procedure set forth in Code Sections 36-82-73 through 36-82-83. However, the petition filed in such validation proceeding pursuant to Code Section 36-82-75 shall be amended as appropriate to reflect that no bonds are being issued and no debt is being incurred, and the relevant tax prepayment agreement and program of public improvements shall be filed as an exhibit to the petition.



§ 48-5-32. Publication by county of ad valorem tax rate

(a) As used in this Code section, the term:

(1) "Levying authority" means a county, a municipality, or a consolidated city-county governing authority or other governing authority of a political subdivision of this state that exercises the power to levy ad valorem taxes to carry out the governing authority's purposes.

(2) "Recommending authority" means a county, independent, or area school board of education that exercises the power to cause the levying authority to levy ad valorem taxes to carry out the board's purposes.

(3) "Taxing jurisdiction" means all the tangible property subject to the levy of a specific levying authority or the recommended levy of a specific recommending authority.

(b) (1) Each levying authority and each recommending authority shall cause a report to be published in a newspaper of general circulation throughout the county and posted on such authority's website, if available:

(A) At least one week prior to the certification of any recommending authority to the levying authority of such recommending authority's recommended school tax for the support and maintenance of education pursuant to Article VIII, Section VI, Paragraph I of the Constitution; and

(B) At least one week prior to the establishment by each levying authority of the millage rates for ad valorem taxes for educational purposes and ad valorem taxes for purposes other than educational purposes for the current calendar year.

(2) Such reports shall be in a prominent location in such newspaper and shall not be included with legal advertisements, and such reports shall be posted in a prominent location on such authority's website, if available. The size and location of the advertisements shall not be grounds for contesting the validity of the levy.

(c) The reports required under subsection (b) of this Code section shall contain the following:

(1) For levying authorities, the assessed taxable value of all property, by class and in total, which is within the levying authority's taxing jurisdiction and the proposed millage rate for the levying authority's purposes for the current calendar year and such assessed taxable values and the millage rates for each of the immediately preceding five calendar years, as well as the proposed total dollar amount of ad valorem taxes to be levied for the levying authority's purposes for the current calendar year and the total dollar amount of ad valorem taxes levied for the levying authority's purposes for each of the immediately preceding five calendar years. The information required for each year specified in this paragraph shall also indicate the percentage increase and total dollar increase with respect to the immediately preceding calendar year. In the event the rate levied in the unincorporated area is different from the rate levied in the incorporated area, the report shall also indicate all required information with respect to the incorporated area, unincorporated area, and a combination of incorporated and unincorporated areas;

(2) For recommending authorities, the assessed taxable value of all property, by class and in total, which is within the recommending authority's taxing jurisdiction and the proposed millage rate for the recommending authority's purposes for the current calendar year and such assessed taxable values and the millage rates for each of the immediately preceding five calendar years, as well as the proposed total dollar amount of ad valorem taxes to be recommended for the recommending authority's purposes for the current calendar year and the total dollar amount of ad valorem taxes levied for the recommending authority's purposes for each of the immediately preceding five calendar years. The information required for each year specified in this paragraph shall also indicate the percentage increase and total dollar increase with respect to the immediately preceding calendar year; and

(3) The date, time, and place where the levying or recommending authority will be setting its millage rate for such authority's purposes.

(d) The commissioner shall not accept for review the digest of any county which does not submit simultaneously a copy of such published reports for the county governing authority and the county board of education with such digest. In the event a digest is not accepted for review by the commissioner pursuant to this subsection, it shall be accepted for review upon satisfactory submission by such county of a copy of such published reports. The levies of each of the levying authorities other than the county governing authority shall be invalid and unenforceable until such time as the provisions of this Code section have been met.



§ 48-5-32.1. Certification of assessed taxable value of property and method of computation; resolution or ordinance required for millage rate; advertisement of intent to increase property tax

(a) As used in this Code section, the term:

(1) "Ad valorem tax" or "property tax" means a tax imposed upon the assessed value of real property.

(2) "Certified tax digest" means the total net assessed value on the annual property tax digest certified by the tax commissioner of a taxing jurisdiction to the department and authorized by the commissioner for the collection of taxes, or, in the case where the governing authority of a county whose digest has not been approved by the commissioner has petitioned the superior court of the county for an order authorizing the immediate and temporary collection of taxes, the temporary digest so authorized.

(3) "Levying authority" means a county, a municipality, or a consolidated city-county governing authority or other governing authority of a political subdivision of this state that exercises the power to levy ad valorem taxes to carry out the governing authority's purposes.

(4) "Mill" means one one-thousandth of a United States dollar.

(5) "Millage" or "millage rate" means the levy, in mills, which is established by the governing authority for purposes of financing, in whole or in part, the taxing jurisdiction's expenses for its fiscal year.

(6) "Millage equivalent" means the number of mills which would result when the total net assessed value added by reassessments is divided by the certified tax digest and the result is multiplied by the previous year's millage rate.

(7) "Net assessed value" means the taxable assessed value of property after all exemptions.

(8) "Recommending authority" means a county, independent, or area school board of education that exercises the power to cause the levying authority to levy ad valorem taxes to carry out the purposes of such board of education.

(9) "Roll-back rate" means the previous year's millage rate minus the millage equivalent of the total net assessed value added by reassessments:

(A) As calculated and certified to the commissioner by the tax commissioner for county and educational tax purposes; and

(B) As calculated by the collecting officer of the municipality for municipal tax purposes.

(10) "Taxing jurisdiction" means all the real property subject to the levy of a specific levying authority or the recommended levy of a specific recommending authority.

(11) "Total net assessed value added by reassessments" means the total net assessed value added to the certified tax digest as a result of revaluation of existing real property that has not been improved since the previous tax digest year.

(b) At the time of certification of the digest, the tax receiver or tax commissioner shall also certify to the recommending authority and levying authority of each taxing jurisdiction the total net assessed value added by reassessments contained in the certified tax digest for that tax digest year of the taxing jurisdiction.

(c) (1) Whenever a recommending authority or levying authority shall propose to adopt a millage rate which does not exceed the roll-back rate, it shall adopt that millage rate at an advertised public meeting and at a time and place which is convenient to the taxpayers of the taxing jurisdiction, in accordance with the procedures specified under Code Section 48-5-32.

(2) In those instances in which the recommending authority or levying authority proposes to establish a general maintenance and operation millage rate which would require increases beyond the roll-back rate, the recommending authority or levying authority shall advertise its intent to do so and shall conduct at least three public hearings thereon, at least one of which shall commence between the hours of 6:00 P.M. and 7:00 P.M., inclusive, on a business weekday. The recommending authority or levying authority shall place an advertisement in a newspaper of general circulation serving the residents of the unit of local government and post such advertisement on the website of the recommending or levying authority, which shall read as follows:

"NOTICE OF PROPERTY TAX INCREASE

The (name of recommending authority or levying authority) has tentatively adopted a millage rate which will require an increase in property taxes by (percentage increase over roll-back rate) percent.

All concerned citizens are invited to the public hearing on this tax increase to be held at (place of meeting) on (date and time) .

Times and places of additional public hearings on this tax increase are at (place of meeting) on (date and time) .

This tentative increase will result in a millage rate of (proposed millage rate) mills, an increase of (millage rate increase above the roll-back rate) mills. Without this tentative tax increase, the millage rate will be no more than (roll-back millage rate) mills. The proposed tax increase for a home with a fair market value of (average home value from previous year's digest rounded to the nearest $25,000.00) is approximately $ (increase) and the proposed tax increase for nonhomestead property with a fair market value of (average nonhomestead property value from previous year's digest rounded to nearest $25,000.00) is approximately $ (increase)."

Simultaneously with this notice the recommending authority or levying authority shall provide a press release to the local media.

(3) The advertisement shall appear at least one week prior to each hearing, be prominently displayed, be not less than 30 square inches, and not be placed in that section of the newspaper where legal notices appear and shall be posted on the appropriate website at least one week prior to each hearing. In addition to the advertisement specified under this paragraph, the levying or recommending authority may include in the notice reasons or explanations for such tax increase.

(4) No recommending authority shall recommend and no levying authority shall levy a millage rate in excess of the proposed millage rate as established pursuant to paragraph (2) of this subsection without beginning anew the procedures and hearings required by this Code section and those required by Code Section 48-5-32.

(5) Any notice or hearing required under this Code section may be combined with any notice or hearing required under Article 1 of Chapter 81 of Title 36 or Code Section 48-5-32.

(d) Nothing contained in this Code section shall serve to extend or authorize any millage rate in excess of the maximum millage rate permitted by law or to prevent the reduction of the millage rate.

(e) The commissioner shall not accept a digest for review or issue an order authorizing the collection of taxes if the recommending authority or levying authority other than municipal governing authorities has established a millage rate that is in excess of the correct rollback without complying fully with the procedures required by this Code section. In the event a digest is not accepted for review by the commissioner pursuant to this subsection, it shall be accepted for review upon satisfactory submission by such authorities of such evidence. The levies of each of the levying authorities other than the county governing authority shall be invalid and unenforceable until such time as the provisions of this Code section have been met.

(f) The commissioner shall promulgate such rules and regulations as may be necessary for the administration of this Code section.



§ 48-5-33. Inclusion of standing timber as part of real property

Reserved. Repealed by Ga. L. 1991, p. 1903, § 9, effective July 1, 1991.






Article 2 - Property Tax Exemptions and Deferral

Part 1 - Tax Exemptions

§ 48-5-40. Definitions

As used in this part, the term:

(1) "Applicant" means a person who is:

(A) (i) A married individual living with his or her spouse;

(ii) An individual who is unmarried but who permanently maintains a home for the benefit of one or more other individuals who are related to such individual or dependent wholly or partially upon such individual for support;

(iii) An individual who is widowed having one or more children and maintaining a home occupied by himself or herself and the child or children;

(iv) A divorced individual living in a bona fide state of separation and having legal custody of one or more children, when the divorced individual owns and maintains a home for the child or children; or

(v) An individual who is unmarried or is widowed and who permanently maintains a home owned and occupied by himself or herself; and

(B) A resident of this state as defined in paragraph (15) of Code Section 40-5-1, as amended.

(2) "Home for the aged" means a facility which provides residential services, health care services, or both residential services and health care services to the aged.

(3) "Homestead" means the real property owned by and in possession of the applicant on January 1 of the taxable year and upon which the applicant resides including, but not limited to, the land immediately surrounding the residence to which the applicant has a right of possession under a bona fide claim of ownership. The term "homestead" includes the following qualifications:

(A) The actual permanent place of residence of an individual who is the applicant and which constitutes the home of the family;

(B) Where the person who is the applicant holds the bona fide fee title (although subject to mortgage or debt deed), an estate for life, or under any bona fide contract of purchase providing for the conveyance of title to the applicant upon performance of the contract;

(C) Where the building is occupied primarily as a dwelling;

(D) Where the children of deceased or incapacitated parents occupy the homestead of their parents and one of the children stands in the relation of applicant. This subparagraph shall apply whether or not the estate is distributed;

(E) Where a husband or wife occupies a dwelling and the title of the homestead is in the name of the wife;

(F) In the event a dwelling house which is classed as a homestead is destroyed by fire, flood, storm, or other unavoidable accident or is demolished or repaired so that the owner is compelled to reside temporarily in another place, the dwelling house shall continue to be classed as a homestead for a period of one year after the occurrence;

(G) In the event an individual who is the applicant owns two or more dwelling houses, he shall be allowed the exemption granted by law on only one of the houses. Only one homestead shall be allowed to one immediate family group;

(H) Where property is owned and occupied jointly by two or more individuals all of whom occupy the property as a home and if the property is otherwise entitled to a homestead exemption, the homestead may be claimed in the names of the joint owners residing in the home. Where the property on which a homestead exemption is claimed is jointly owned by the occupant and others, the occupant or occupants shall be entitled to claim the full amount of the homestead exemption;

(I) The permanent place of residence of an individual in the armed forces. Any such residence shall be construed to be actually occupied as the place of abode of such individual when the family of the individual resides in the residence or when the family is forced to live elsewhere because of the individual's service in the armed forces;

(J) Absence of an individual from his residence because of duty in the armed forces shall not be considered as a waiver upon the part of the individual in applying for a homestead exemption. Any member of the immediate family of the individual or a friend of the individual may notify the tax receiver or the tax commissioner of the individual's absence. Upon receipt of this notice, the tax receiver or tax commissioner shall grant the homestead exemption to the individual who is absent in the armed forces;

(K) The homestead exempted must be actually occupied as the permanent residence and place of abode by the applicant awarded the exemption, and the homestead shall be the legal residence and domicile of the applicant for all purposes whatever;

(L) In all counties having a population of not less than 23,500 nor more than 23,675, according to the United States decennial census of 2010 or any future such census, where the person who is the applicant holds real property subject to a written lease; the applicant has held the property subject to such a lease for not less than three years prior to the year for which application is made; and the applicant is the owner of all improvements located on the real property;

(M) The deed reflecting the actual ownership of the property for which the applicant seeks to receive a homestead exemption must be recorded in the deed records of the county prior to the filing of the application for the homestead exemption; and

(N) Absence of an individual from such individual's residence because of health reasons shall not in and of itself be considered as a waiver upon the part of the individual in applying for a homestead exemption if all other qualifications are otherwise met. Any member of the immediate family of the individual or a friend of the individual may notify the tax receiver or the tax commissioner of the individual's absence. Upon receipt of this notice, the tax receiver or tax commissioner shall grant the homestead exemption to the individual who is absent for health reasons.

(4) "Hospital" means an institution in which medical, surgical, or psychiatric care is provided to individuals who are sick, injured, diseased, mentally ill, or crippled. "Hospital" does not include an institution licensed as a nursing home under the laws of this state.

(5) "Institutions of purely public charity," "nonprofit hospitals," and "hospitals not operated for the purpose of private or corporate profit and income" mean such institutions or hospitals which may have incidental income from paying patients when the income, if any, is devoted exclusively to the charitable purpose of caring for patients who are unable to pay and to maintaining, operating, and improving the facilities of such institutions and hospitals, and when the income is not directly or indirectly for distribution to shareholders in corporations owning such property or to other owners of such property.

(6) "Occupied primarily as a dwelling" means:

(A) The applicant or members of his family occupy the property as a home; or

(B)(i) The applicant or members of his family occupy a portion of the property as a home;

(ii) No more than one exemption may be claimed pursuant to this subparagraph in connection with the occupancy of one building, except in the case of a duplex or double occupancy dwelling when the line of division follows a natural and bona fide plan as to both land and building and the two units thus formed are separately owned and occupied.



§ 48-5-41. Property exempt from taxation

(a) The following property shall be exempt from all ad valorem property taxes in this state:

(1)(A) Except as provided in this paragraph, all public property.

(B) No public real property which is owned by a political subdivision of this state and which is situated outside the territorial limits of the political subdivision shall be exempt from ad valorem taxation unless the property is:

(i) Developed by grading or other improvements to the extent of at least 25 percent of the total land area and facilities are located on the property which are actively used for a public or governmental purpose;

(ii) Three hundred acres or less in area;

(iii) Located inside a county embracing all or part of a municipality owning such property; or

(iv) That portion of any real property which has been designated as a watershed by the United States Soil and Water Conservation Service and used as a watershed by the political subdivision owning the property.

(C) Property which is owned by and used exclusively as the general state headquarters of a nonprofit corporation organized for the primary purpose of encouraging cooperation between parents and teachers to promote the education and welfare of children and youth, notwithstanding the fact that such nonprofit corporation may derive income from fees or dues paid by persons, organizations, or associations to affiliate with such nonprofit corporation, shall be considered to be an extension of the public schools of this state and such property shall be considered to be public property within the meaning of this paragraph.

(D) Property which is held by a Georgia nonprofit corporation whose income is exempt from federal income tax pursuant to Section 115 of the Internal Revenue Code of 1986 and held exclusively for the benefit of a county, municipality, or school district shall be considered to be public property within the meaning of this paragraph.

(E) Property which qualifies as a public-private transportation project pursuant to Code Section 32-2-80 which property is owned or leased by the state, a state agency, or another governmental entity and which is developed, operated, or held by a private partner shall be considered to be public property within the meaning of this paragraph.

(F) All interests in property on a campus of the Board of Regents of the University System of Georgia primarily used for student housing or parking held by a private party that is contractually obligated to operate such property primarily for the use or benefit of a public college or university shall be considered to be public property within the meaning of this paragraph, provided that such interest of the private party resulted from a competitive procurement.

(2) All places of burial;

(2.1)(A) All places of religious worship.

(B) All property owned by and operated exclusively as a church, an association or convention of churches, a convention mission agency, or as an integrated auxiliary of a church or convention or association of churches, when such entity is qualified as an exempt religious organization under Section 501(c)(3) of the Internal Revenue Code of 1986, as amended, and such property is used in a manner consistent with such exemption under Section 501(c)(3) of the Internal Revenue Code of 1986, as amended;

(3) All property owned by religious groups and used only for single-family residences when no income is derived from the property;

(4) All institutions of purely public charity;

(5)(A) All property of nonprofit hospitals used in connection with their operation when the hospitals have no stockholders, have no income or profit which is distributed to or for the benefit of any private person, and are subject to the laws of this state regulating nonprofit or charitable corporations.

(B) Property exempted pursuant to this paragraph shall not include property of a nonprofit hospital held primarily for investment purposes or used for purposes unrelated to:

(i) Providing of patient care;

(ii) Providing and delivery of health care services; or

(iii) Training and education of physicians, nurses, and other health care personnel;

(6) All buildings erected for and used as a college, incorporated academy, or other seminary of learning;

(7) All funds or property held or used as endowment by colleges, nonprofit hospitals, incorporated academies, or other seminaries of learning when the funds or property are not invested in real estate;

(8) When used by or connected with any public library, all the real and personal property of such library and all the real and personal property of any other literary association;

(9) All books, philosophical apparatus, paintings, and statuary of any company or association which are kept in a public hall and which are not held as merchandise or for purposes of sale or gain;

(10) Reserved;

(11) All property used in or which is a part of any facility which has been installed or constructed at any time for the primary purpose of eliminating or reducing air or water pollution if such facilities have been certified by the Department of Natural Resources as necessary and adequate for the purposes intended;

(12)(A) Property of a nonprofit home for the aged used in connection with its operation when the home for the aged has no stockholders and no income or profit which is distributed to or for the benefit of any private person and when the home is qualified as an exempt organization under the United States Internal Revenue Code, Section 501(c)(3), as amended, and Code Section 48-7-25, and is subject to the laws of this state regulating nonprofit and charitable corporations.

(B) Property exempted by this paragraph shall not include property of a home for the aged held primarily for investment purposes or used for purposes unrelated to the providing of residential or health care to the aged.

(C) For purposes of this paragraph, indirect ownership of such home for the aged through a limited liability company that is fully owned by such exempt organization shall be considered direct ownership;

(13)(A) All property of any nonprofit home for the mentally disabled used in connection with its operation when the home for the mentally disabled has no stockholders and no income or profit which is distributed to or for the benefit of any private person and when the home is qualified as an exempt organization under the United States Internal Revenue Code of 1954, Section 501(c)(3), as amended, and Code Section 48-7-25, and is subject to the laws of this state regulating nonprofit and charitable corporations.

(B) Property exempted by this paragraph shall not include property of a home for the mentally disabled held primarily for investment purposes or used for purposes unrelated to the providing of residential or health care to the mentally disabled;

(14) (A) Property which is owned by and used exclusively as the headquarters, post home, or similar facility of a veterans organization. As used in this paragraph, the term "veterans organization" means any organization or association chartered by the Congress of the United States which is exempt from federal income taxes but only if such organization is a post or organization of past or present members of the armed forces of the United States organized in the State of Georgia with at least 75 percent of the members of which are past or present members of the armed forces of the United States, and where no part of the net earnings of which inures to the benefit of any private shareholder or individual.

(B) Property which is owned by and used exclusively by any veterans organization which is qualified as a nonprofit organization under Section 501(c)(3) of the Internal Revenue Code of 1986, as amended, and which has been organized for the purpose of refurbishing and operating historic military aircraft acquired from the federal government and other sources, making such aircraft airworthy, and putting such aircraft on display to the public for educational purposes; and

(15) Property that is owned by a historical fraternal benefit association and which is used exclusively for charitable, fraternal, and benevolent purposes. As used in this paragraph, "fraternal benefit association" means any organization qualified as an exempt organization under the United States Internal Revenue Code of 1954, Section 501(c)(10), as amended, where such organization has a representative form of government and a lodge system with a ritualistic form of work for the meeting of its chapters or other subordinate bodies and whose founding organization received its charter from the General Assembly of Georgia prior to January 1, 1880.

(b) The exemptions provided for in this Code section which refer to colleges, nonprofit hospitals, incorporated academies, or other seminaries of learning shall only apply to those colleges, nonprofit hospitals, incorporated academies, or other seminaries of learning which are open to the general public.

(c) The property exempted by this Code section, excluding property exempted by paragraph (1) of subsection (a) of this Code section, shall not be used for the purpose of producing private or corporate profit and income distributable to shareholders in corporations owning such property or to other owners of such property, and any income from such property shall be used exclusively for religious, educational, and charitable purposes or for either one or more of such purposes and for the purpose of maintaining and operating such religious, educational, and charitable institutions.

(d) (1) Except as otherwise provided in paragraph (2) of this subsection, this Code section, excluding paragraph (1) of subsection (a) of this Code section, shall not apply to real estate or buildings which are rented, leased, or otherwise used for the primary purpose of securing an income thereon and shall not apply to real estate or buildings which are not used for the operation of religious, educational, and charitable institutions. Donations of property to be exempted shall not be predicated upon an agreement, contract, or other instrument that the donor or donors shall receive or retain any part of the net or gross income of the property.

(2) With respect to paragraph (4) of subsection (a) of this Code section, a building which is owned by a charitable institution that is otherwise qualified as a purely public charity and that is exempt from taxation under Section 501(c)(3) of the federal Internal Revenue Code and which building is used by such charitable institution exclusively for the charitable purposes of such charitable institution, and not more than 15 acres of land on which such building is located, may be used for the purpose of securing income so long as such income is used exclusively for the operation of that charitable institution.



§ 48-5-41.1. Exemption of qualified farm products and harvested agricultural products from taxation

(a) As used in this Code section, the term:

(1) "Family owned farm entity" means a family corporation, a family partnership, a family general partnership, a family limited partnership, a family limited corporation, or a family limited liability company all of the interest of which is owned by one or more natural or naturalized citizens related to each other within the fourth degree of civil reckoning. It shall include an estate of which the devisees or heirs are one or more natural or naturalized citizens related to each other within the fourth degree of civil reckoning. It shall include a trust of which the beneficiaries are one or more natural or naturalized citizens related to each other within the fourth degree of civil reckoning. Such family owned farm entity must have derived 80 percent or more of its gross income from bona fide agricultural uses within this state within the year immediately preceding the year in which the exemption provided by this Code section is sought.

(2) "Family owned qualified farm products producer" means an individual or family owned farm entity primarily engaged in the direct cultivation of the soil, including soil removed from the land and placed in pots or containers, or operation of land for the production of qualified farm products. A family owned qualified farm products producer shall not include wholesalers, distributors, storage facility owners, manufacturers, processors, or other similar entities that primarily prepare qualified farm products for any intermediate or final market or that primarily operate to move or facilitate the movement of qualified farm products from a producer to any intermediate or final markets.

(3) "Farm products" means only those farm products eligible to qualify for exemption from ad valorem taxation pursuant to the former provisions of paragraph (10) of subsection (a) of Code Section 48-5-41 as it existed prior to January 1, 1999.

(4) "Harvested agricultural products" means only those harvested agricultural products eligible to qualify for exemption from ad valorem taxation pursuant to the former provisions of paragraph (10) of subsection (a) of Code Section 48-5-41 as it existed prior to January 1, 1999.

(5) "Initial production" means:

(A) When applied to a laying hen, a period beginning at the time the laying hen comes into production at age six months rather than a period beginning when the laying hen is hatched; or

(B) When applied to a brood cow, a period of nine months from the time the brood cow is able to conceive at age 12 months rather than a period beginning when the brood cow is born.

(6) "Producer" means any entity that produces farm products.

(7) "Qualified farm products" means livestock; crops; fruit or nut bearing trees, bushes, or plants; annual and perennial plants; Christmas trees; and plants and trees grown in nurseries for transplantation elsewhere. Qualified farm products shall not include standing timber.

(b) The following property shall be exempt from all ad valorem property taxes in this state:

(1) All farm products grown in this state and remaining in the hands of the producer during the one year beginning immediately after their initial production;

(2) Harvested agricultural products which have a planting-to-harvest cycle of 12 months or less, which are customarily cured or aged for a period in excess of one year after harvesting and before manufacturing, and which are held in this state for manufacturing and processing purposes; and

(3) All qualified farm products grown in this state:

(A) Remaining in the hands of a family owned qualified farm products producer;

(B) Still in their natural and unprocessed condition, unless processed solely for further use in the production of other qualified farm products; and

(C) Not held for direct retail sale by someone other than the original family owned qualified farm products producer.

(c) (1) As used in this subsection, the term "lease purchase agreement" means a financing agreement under which:

(A) A family owned qualified farm products producer has possession and control of farm tractors, combines, or other farm equipment other than motor vehicles equipment and uses such farm equipment directly in the production of agricultural products; and

(B) The payments made pursuant to such financing agreement are credited towards the purchase of such farm equipment.

(2) Farm tractors, combines, and all other farm equipment other than motor vehicles, whether fixed or mobile, which are owned by or held under a lease purchase agreement and directly used in the production of agricultural products by family owned qualified farm products producers shall be exempt from all ad valorem property taxes in this state.



§ 48-5-41.2. Exemption from taxation of personal property in inventory for business

All tangible personal property constituting the inventory of a business shall be exempt from state ad valorem taxation.



§ 48-5-42. Exempt personalty

All personal clothing and effects, household furniture, furnishings, equipment, appliances, and other personal property used within the home, if not held for sale, rental, or other commercial use, shall be exempt from all ad valorem taxation. All tools and implements of trade of manual laborers shall be exempt from all ad valorem taxation in an amount not to exceed $2,500.00 in actual value and all domestic animals shall be exempt from all ad valorem taxation in an amount not to exceed $300.00 in actual value.



§ 48-5-42.1. Personal property tax exemption for property valued at $7,500.00 or less

(a) It is the intent of this Code section to exempt from the payment of ad valorem taxation certain tangible personal property on which the tax due does not exceed the reasonable cost of administering and collecting the tax.

(b) All tangible personal property of a taxpayer, except motor vehicles, trailers, and mobile homes, shall be exempt from all ad valorem taxation if the actual fair market value of the total amount of taxable tangible personal property owned by the taxpayer within the county, as determined by the board of tax assessors, does not exceed $7,500.00.



§ 48-5-43. Exemption for fertilizers

Consumers of commercial fertilizers shall not be required to return for taxation any commercial fertilizers or any manures commonly used by farmers and others as fertilizers if the land upon which the fertilizer is to be used has been properly returned for taxation.



§ 48-5-44. Exemption of homestead occupied by owner; effect of participation in rural housing program on homestead exemption; limits

The homestead of each resident of this state actually occupied by the owner as a residence and homestead shall be exempted from all ad valorem taxation for state, county, and school purposes, except taxes levied by municipalities for school purposes and except to pay interest on and to retire bonded indebtedness, for as long as the residence and homestead is actually occupied by the owner primarily as a residence and homestead. The exemption shall not exceed $2,000.00 of the value of the homestead. Should the owner of a dwelling house on a farm who is already entitled to a homestead exemption participate in the program of rural housing and obtain a new house under contract with the local housing authority, he shall be entitled to receive the same homestead exemption as allowed before making the contract. Except as otherwise specifically provided by law, the value of all homestead property in excess of $2,000.00 shall remain subject to taxation. The exemption shall be returned and claimed in the manner prescribed by law. This exemption shall not apply to taxes levied by municipalities.



§ 48-5-45. Application for homestead exemption; unlawful to solicit fee to file application for homestead for another

(a) (1) An applicant seeking a homestead exemption as provided in Code Section 48-5-44 and qualifying under the provisions of Code Section 48-5-40 shall file a written application and schedule with the tax receiver or tax commissioner charged with the duty of receiving returns of property for taxation at any time during the calendar year subsequent to the property becoming the primary residence of the applicant up to and including the date for the closing of the books for the return of taxes for the calendar year.

(2) The failure to file properly the application and schedule on or before the date for the closing of the books for the return of taxes of a calendar year in which the taxes are due shall constitute a waiver of the homestead exemption on the part of the applicant failing to make the application for such exemption for that year.

(b) The owner of a homestead which is actually occupied by the owner as a residence and homestead shall not have to apply for the exemption more than once so long as the owner remains in continuous occupation of the residence as a homestead. The exemption shall automatically be renewed from year to year so long as the owner continuously occupies the residence as a homestead.

(c) It is unlawful for any person, firm, or corporation to solicit, either directly or by mail or advertisement, any other person for the purpose of filing on behalf of such other person the application and schedule for homestead exemption required by this Code section if a fee is charged for filing such application and schedule on behalf of such other person. A violation of this subsection shall be a misdemeanor.



§ 48-5-46. Procedure for application

(a) The application for the homestead exemption shall be furnished by the commissioner not later than February 1 of each year to the tax receiver or tax commissioner and municipal authorities, as the case may be, of the various counties.

(b) The application shall provide for:

(1) A statement of ownership of the homestead, a complete description of the property on which homestead exemption is claimed, when and from whom the property was acquired, the kind of title held, and the amount of liens, if any, and to whom due; and

(2) The approval of the application by the official so authorized.

(c) A form of oath shall be provided and shall be administered to the applicant seeking the homestead exemption. The oath may be administered and witnessed by the tax receiver, tax commissioner, any authorized deputy of the tax receiver or tax commissioner, or any individual authorized by law to administer oaths.

(d) The tax receiver or tax commissioner shall deliver to any interested person the forms prescribed for the exemption. The applicant must answer all questions correctly to be entitled to an approval of the application.

(e) The tax receiver or tax commissioner shall receive all applications for homestead exemption and shall file and preserve the applications. The application shall be filed with the tax receiver or tax commissioner as provided by law.



§ 48-5-47. Applications for homestead exemptions of individuals 65 or older

(a) Article VII, Section II, Paragraph IV of the Constitution of the State of Georgia ratified in 1982 continued in effect as statutory law, until otherwise provided for by law, those types of exemptions from ad valorem taxation in effect on June 30, 1983. One such exemption is the homestead exemption granted to certain individuals 65 years of age or over by the seventh unnumbered subparagraph of Article VII, Section I, Paragraph IV of the Constitution of 1976. Pursuant to said provision of the Constitution ratified in 1982, the homestead exemption formerly granted by said provision of the Constitution of 1976 is superseded and modified as provided in subsection (b) of this Code section.

(b) Each person who is 65 years of age or over is hereby granted an exemption from all state and county ad valorem taxes in the amount of $4,000.00 on a homestead owned and occupied by him as a residence if his net income, together with the net income of his spouse who also occupies and resides at such homestead, as net income is defined by Georgia law, from all sources, except as hereinafter provided, does not exceed $10,000.00 for the immediately preceding taxable year for income tax purposes. For the purposes of this subsection, net income shall not include income received as retirement, survivor or disability benefits under the federal Social Security Act or under any other public or private retirement, disability or pension system, except such income which is in excess of the maximum amount authorized to be paid to an individual and his spouse under the federal Social Security Act, and income from such sources in excess of such maximum amount shall be included as net income for the purposes of this subsection. The value of the residence in excess of the above-exempted amount shall remain subject to taxation. Any such owner shall not receive the benefits of such homestead exemption unless he, or through his agent, files an affidavit with the tax commissioner or tax receiver of the county in which he resides, giving his age and the amount of income which he and his spouse received during the last taxable year for income tax purposes, and such additional information relative to receiving the benefits of such exemption as will enable the tax commissioner or tax receiver to make a determination as to whether such owner is entitled to such exemption. The tax commissioner or tax receiver shall provide affidavit forms for this purpose. Such applications shall be processed in the same manner as other applications for homestead exemption, and the provisions of law applicable to the processing of homestead exemptions, as the same now exists or may hereafter be amended, shall apply thereto. Provided, that after any such owner has filed the proper affidavit, as provided above, and has once been allowed the exemption provided in this subsection, it shall not be necessary that he make application and file the said affidavit thereafter for any year and the said exemption shall continue to be allowed to such owner. It shall be the duty of any such owner, however, to notify the tax commissioner or tax receiver in the event he becomes ineligible for any reason for the exemption provided in this subsection.

(c) The application for the homestead exemption of individuals 65 years of age or older provided for by subsection (b) of this Code section shall be in the form prescribed by the commissioner. The application shall require the applicant's social security number. The tax commissioner or tax receiver shall be authorized to have the statement of income of any claimant verified by the department upon sending the social security number of a claimant to the department.



§ 48-5-47.1. Homestead exemptions for individuals 62 or older with annual incomes not exceeding $30,000.00

(a) For purposes of this Code section, the term:

(1) "Ad valorem taxes" means all state ad valorem taxes and all county ad valorem taxes for county purposes levied by, for, or on behalf of a county, except for taxes to pay interest on and to retire bonded indebtedness.

(2) "Base year" means the taxable year immediately preceding the taxable year in which the exemption under this Code section is granted.

(3) "Homestead" as applied in this Code section shall mean the homestead as defined and qualified in Code Section 48-5-40, with the additional qualification that it shall include only the primary residence and not more than five contiguous acres of land immediately surrounding such residence.

(4) "Income" means federal adjusted gross income, as defined in the Internal Revenue Code of 1986, as amended, from all sources.

(5) "Senior citizen" means a person who is 62 years of age or over on or before January 1 of the year in which application for the exemption under this Code section is made.

(b) Each resident of a county who is a senior citizen is granted an exemption on that person's homestead from all ad valorem taxes in an amount equal to the amount of the assessed value of that homestead which exceeds the assessed value of that homestead for the taxable year immediately preceding the taxable year in which this exemption is first granted to such resident, if that person's income, together with the income of the spouse of such person and any other person who resides within such homestead, does not exceed $30,000.00 for the immediately preceding taxable year. This exemption shall not apply to taxes assessed on improvements to the homestead or additional land that is added to the homestead after January 1 of the base year. If any real property is removed from the homestead, the assessment in the base year shall be adjusted to reflect such removal and the exemption shall be recalculated accordingly.

(c) A person shall not receive the homestead exemption granted by subsection (b) of this Code section unless the person or person's agent files an application with the tax commissioner of the county giving the person's age and the amount of gross income which the person and the person's spouse and any other persons residing within such homestead received during the last taxable year, and such additional information relative to receiving such exemption as will enable the tax commissioner to make a determination as to whether such owner is entitled to such exemption.

(d) The commissioner shall provide application forms for the exemption granted by this Code section which shall require such information as may be necessary to determine the initial and continuing eligibility of the owner for the exemption.

(e) The exemption shall be claimed and returned as provided in Code Section 48-5-50.1. The exemption shall be automatically renewed from year to year as long as the owner occupies the residence as a homestead. After a person has filed the proper application as provided in subsection (c) of this Code section, it shall not be necessary to make application and file such affidavit thereafter for any year and the exemption shall continue to be allowed to such person. It shall be the duty of any person granted the homestead exemption under this Code section to notify the tax commissioner of the county or the designee thereof in the event that person for any reason becomes ineligible for that exemption.

(f) The exemption granted by this Code section shall not apply to or affect any municipal taxes or county school district taxes for educational purposes. The homestead exemption granted by this Code section shall be in lieu of and not in addition to any other homestead exemption applicable to county ad valorem taxes for county purposes.

(g) The exemption granted by this Code section shall apply to all taxable years beginning on or after January 1, 1995.



§ 48-5-48. Homestead exemption by qualified disabled veteran; filing requirements; periodic substantiation of eligibility; persons eligible without application

(a) As used in this Code section, the term "disabled veteran" means:

(1) Any veteran who is a citizen and a resident of this state who was discharged under honorable conditions and who has been adjudicated by the United States Department of Veterans Affairs as having a service related disability that renders such veteran as being 100 percent totally disabled or as being less than 100 percent totally disabled but is compensated at the 100 percent level due to individual unemployability or is entitled to receive a statutory award from the United States Department of Veterans Affairs for:

(A) Loss or permanent loss of use of one or both feet;

(B) Loss or permanent loss of use of one or both hands;

(C) Loss of sight in one or both eyes; or

(D) Permanent impairment of vision of both eyes of the following status: central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends on angular distance no greater than 20 degrees in the better eye;

(2) An American veteran of any war or armed conflict in which any branch of the armed forces of the United States engaged, whether under United States command or otherwise, and that he or she is disabled due to the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; due to blindness in both eyes, having only light perception, together with the loss or loss of use of one lower extremity; or due to the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without resort to a wheelchair;

(3) Any disabled veteran who is not entitled to receive benefits from the Department of Veterans Affairs but who qualifies otherwise, as provided for by Article VII, Section I, Paragraph IV of the Constitution of Georgia of 1976;

(4) An American veteran of any war or armed conflict who is disabled due to loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affects the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or

(5) A veteran becoming eligible for assistance in acquiring housing under Section 2101 of Title 38 of the United States Code as hereafter amended on or after July 1, 1999.

(b) Any disabled veteran as defined in any paragraph of subsection (a) of this Code section who is a citizen and resident of Georgia is granted an exemption of the greater of $32,500.00 or the maximum amount which may be granted to a disabled veteran under Section 2102 of Title 38 of the United States Code, as amended, on his or her homestead which such veteran owns and actually occupies as a residence and homestead, such exemption being from all ad valorem taxation for state, county, municipal, and school purposes. As of January 1, 2004, the maximum amount which may be granted to a disabled veteran under the above-stated federal law is $50,000.00. The value of all property in excess of the exempted amount cited above shall remain subject to taxation. The unremarried surviving spouse or minor children of any such disabled veteran as defined in this Code section shall also be entitled to an exemption of the greater of $32,500.00 or the maximum amount which may be granted to a disabled veteran under Section 2102 of Title 38 of the United States Code, as amended, on the homestead so long as the unremarried surviving spouse or minor children continue actually to occupy the home as a residence and homestead, such exemption being from all ad valorem taxation for state, county, municipal, and school purposes. As of January 1, 2004, the maximum amount which may be granted to the unremarried surviving spouse or minor children of any such disabled veteran under the above-stated federal law is $50,000.00. The value of all property in excess of such exemption granted to such unremarried surviving spouse or minor children shall remain subject to taxation.

(b.1) The unremarried surviving spouse or minor children of any disabled veteran shall also be entitled to an exemption of the greater of $32,500.00 or the maximum amount on a homestead, or any subsequent homestead within the same county, where such spouse or minor children continue to occupy the home as a homestead, such exemption being from ad valorem taxation for state, county, municipal, and school purposes.

(c)(1) Any disabled veteran qualifying pursuant to paragraph (1) or (2) of subsection (a) of this Code section for the homestead exemption provided for in this Code section shall file with the tax commissioner or tax receiver a letter from the Department of Veterans Affairs or the Department of Veterans Service stating the qualifying disability.

(2) Any disabled veteran qualifying pursuant to paragraph (3) of subsection (a) of this Code section for the homestead exemption provided for in this Code section shall file with the tax commissioner or tax receiver a copy of his DD form 214 (discharge papers from his military records) along with a letter from a doctor who is licensed to practice medicine in this state stating that he is disabled due to loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; due to blindness in both eyes, having only light perception, together with the loss or loss of use of one lower extremity; or due to the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without resort to a wheelchair. Prior to approval of an exemption, a county board of tax assessors may require the applicant to provide not more than two additional doctors' letters if the board is in doubt as to the applicant's eligibility for the exemption.

(3) Any disabled veteran qualifying pursuant to paragraph (4) of subsection (a) of this Code section for the homestead exemption provided for in this Code section shall file with the tax commissioner or tax receiver a letter from a doctor who is licensed to practice medicine in this state stating the qualifying disability. Prior to approval of an exemption, a county board of tax assessors may require the applicant to provide not more than two additional doctors' letters if the board is in doubt as to the applicant's eligibility for the exemption.

(4) Any disabled veteran qualifying pursuant to paragraph (5) of subsection (a) of this Code section for the homestead exemption provided for in this Code section shall file with the tax commissioner or tax receiver a letter from the Department of Veterans Affairs or the Department of Veterans Service stating the eligibility for such housing assistance.

(d) Each disabled veteran shall file for the exemption only once in the county of his residence. Once filed, the exemption shall automatically be renewed from year to year, except as provided in subsection (e) of this Code section. Such exemption shall be extended to the unremarried surviving spouse or minor children at the time of his death so long as they continue to occupy the home as a residence and homestead. In the event a disabled veteran who would otherwise be entitled to the exemption dies or becomes incapacitated to the extent that he or she cannot personally file for such exemption, the spouse, the unremarried surviving spouse, or the minor children at the time of the disabled veteran's death may file for the exemption and such exemption may be granted as if the disabled veteran had made personal application therefor.

(e) Not more often than once every three years, the county board of tax assessors may require the holder of an exemption granted pursuant to this Code section to substantiate his continuing eligibility for the exemption. In no event may the board require more than three doctors' letters to substantiate eligibility.

(f) Any person who as of January 1, 1991, has applied and is eligible for the exemption for disabled veterans, their surviving spouses, and minor children formerly provided for by the sixth unnumbered subparagraph of Article VII, Section I, Paragraph IV of the Constitution of 1976; the exemption for disabled veterans provided for in Article VII, Section II, Paragraph V of the Constitution of 1983; or the exemption for disabled veterans formerly provided for by Code Section 48-5-48.3 as enacted by an Act approved April 11, 1986 (Ga. L. 1986, p. 1445), shall be eligible for the exemption granted by subsection (b) of this Code section without applying for such exemption.



§ 48-5-48.1. Tangible personal property inventory exemption; application; failure to file application as waiver of exemption; denials; notice of renewals

(a) Any person, firm, or corporation seeking a level 1 freeport exemption from ad valorem taxation of certain tangible personal property inventory when such exemption has been authorized by the governing authority of any county or municipality after approval of the electors of such county or municipality pursuant to the authority of the Constitution of Georgia or Code Section 48-5-48.2 shall file a written application and schedule of property with the county board of tax assessors on forms furnished by such board. Such application shall be filed in the year in which exemption from taxation is sought no later than the date on which the tax receiver or tax commissioner of the county in which the property is located closes the books for the return of taxes.

(b) The application for the level 1 freeport exemption shall provide for:

(1) A schedule of the inventory of goods in the process of manufacture or production which shall include all partly finished goods and raw materials held for direct use or consumption in the ordinary course of the taxpayer's manufacturing or production business in the State of Georgia;

(2) A schedule of the inventory of finished goods manufactured or produced within the State of Georgia in the ordinary course of the taxpayer's manufacturing or production business when held by the original manufacturer or producer of such finished goods;

(3) A schedule of the inventory of finished goods which on January 1 are stored in a warehouse, dock, or wharf, whether public or private, and which are destined for shipment outside the State of Georgia and the inventory of finished goods which are shipped into the State of Georgia from outside this state and which are stored for transshipment to a final destination outside this state. The information required by Code Section 48-5-48.2 to be contained in the official books and records of the warehouse, dock, or wharf where such property is being stored, which official books and records are required to be open to the inspection of taxing authorities of this state and political subdivisions thereof, shall not be required to be included as a part of or to accompany the application for such exemption; and

(4) A schedule of the stock in trade of a fulfillment center which on January 1 are stored in the fulfillment center. The information required by Code Section 48-5-48.2 to be contained in the official books and records of the fulfillment center where such property is being stored, which official books and records are required to be open to the inspection of the taxing authorities of this state and political subdivisions thereof, shall not be required to be included as a part of or to accompany the application for such exemption.

(c) (1) For purposes of this subsection, the term "file properly" shall mean and include the timely filing of the application and complete schedule of the inventory for which exemption is sought on or before the due date specified in subsection (a) of this Code section.

(2) The failure to file properly the application and schedule shall constitute a waiver of the exemption on the part of the person, firm, or corporation failing to make the application for such exemption for that year as follows:

(A) The failure to report any inventory for which such exemption is sought in the schedule provided for in the application shall constitute a waiver of the exemption on the part of the person, firm, or corporation failing to so report for that taxable year in an amount equal to the difference between fair market value of the inventory as reported and the fair market value finally determined to be applicable to the inventory for which the exemption is sought; and

(B) The failure to file timely such application and schedule shall constitute a waiver of the exemption until the first day of the month following the month such application and schedule are filed properly with the county tax assessor; provided, however, that unless the application and schedule are filed on or before June 1 of such year, the exemption shall be waived for that entire year.

(d) Upon receiving the application required by this Code section, the county board of tax assessors shall determine the eligibility of all types of tangible personal property listed on the application. If any property has been listed which the board believes is not eligible for the exemption, the board shall issue a letter notifying the applicant that all or a portion of the application has been denied. The denial letter shall list the type and total fair market value of all property listed on the application for which the exemption has been approved and the type and total fair market value of all property listed on the application for which the exemption has been denied. The applicant shall have the right to appeal from the denial of the exemption for any property listed and such appeal shall proceed as provided in Code Section 48-5-311. Except as otherwise provided in subparagraph (c)(2)(A) of this Code section, the county board of assessors shall not send a second letter of notification denying the exemption of all or a portion of such property listed on the application on new grounds that could and should have been discerned at the time the initial denial letter was issued.

(e) If the level 1 freeport exemption has been granted to a taxpayer for a taxable year, the county board of tax assessors shall issue a notice of renewal to the taxpayer for the immediately following taxable year. Such notice of renewal shall be issued not later than January 15 of such immediately following taxable year to facilitate the filing of a timely application and schedule by the taxpayer for such taxable year.



§ 48-5-48.2. Level 1 freeport exemption; referendum

(a) This Code section shall be known and may be cited as the "Level 1 Freeport Exemption."

(b) As used in this Code section, the term:

(1) "Destined for shipment to a final destination outside this state" means, for purposes of a level 1 freeport exemption, that portion or percentage of an inventory of finished goods which the taxpayer can establish, through a historical sales or shipment analysis, either of which utilizes information from the preceding calendar year, or other reasonable, documented method, is reasonably anticipated to be shipped to a final destination outside this state. Such other reasonable, documented method may only be utilized in the case of a new business, in the case of a substantial change in scope of an existing business, or in other unusual situations where a historical sales or shipment analysis does not adequately reflect future anticipated shipments to a final destination outside this state. It is not necessary that the actual final destination be known as of January 1 in order to qualify for the exemption.

(2) "Finished goods" means, for purposes of a level 1 freeport exemption, goods, wares, and merchandise of every character and kind but shall not include unrecovered, unextracted, or unsevered natural resources or raw materials or goods in the process of manufacture or production or the stock in trade of a retailer.

(3) "Foreign merchandise in transit" means, for purposes of a level 1 freeport exemption, any goods which are in international commerce where the title has passed to a foreign purchaser and the goods are temporarily stored in this state while awaiting shipment overseas.

(4) "Fulfillment center" means, for purposes of a level 1 freeport exemption, a business location in Georgia which is used to pack, ship, store, or otherwise process tangible personal property sold by electronic, Internet, telephonic, or other remote means, provided that such a business location does not allow customers to purchase or receive goods onsite at such business location.

(5) "Raw materials" means, for purposes of a level 1 freeport exemption, any material, whether crude or processed, that can be converted by manufacture, processing, or a combination thereof into a new and useful product but shall not include unrecovered, unextracted, or unsevered natural resources.

(6) "Stock in trade of a fulfillment center" means, for purposes of a level 1 freeport exemption, goods, wares, and merchandise held by one in the business of making sales of such goods when such goods are held or stored at a fulfillment center.

(7) "Stock in trade of a retailer" means, for purposes of a level 1 freeport exemption, finished goods held by one in the business of making sales of such goods at retail in this state, within the meaning of Chapter 8 of this title, when such goods are held or stored at a business location from which such retail sales are regularly made. Goods stored in a warehouse, dock, or wharf, including a warehouse or distribution center which is part of or adjoins a place of business from which retail sales are regularly made, shall not be considered stock in trade of a retailer to the extent that the taxpayer can establish, through a historical sales or shipment analysis, either of which utilizes information from the preceding calendar year, or other reasonable, documented method, the portion or percentage of such goods which is reasonably anticipated to be shipped outside this state for resale purposes.

(c) The governing authority of any county or municipality may, subject to the approval of the electors of such political subdivision, exempt from ad valorem taxation, including all such taxes levied for educational purposes and for state purposes, all or any combination of the following types of tangible personal property:

(1) Inventory of goods in the process of manufacture or production which shall include all partly finished goods and raw materials held for direct use or consumption in the ordinary course of the taxpayer's manufacturing or production business in this state. The exemption provided for in this paragraph shall apply only to tangible personal property which is substantially modified, altered, or changed in the ordinary course of the taxpayer's manufacturing, processing, or production operations in this state. For purposes of this paragraph, the following activities shall constitute substantial modification in the ordinary course of manufacturing, processing, or production operations:

(A) The cleaning, drying, pest control treatment, or segregation by grade of grain, peanuts or other oil seeds, or cotton;

(B) The remanufacture of aircraft engines or aircraft engine parts or components, meaning the substantial overhauling or rebuilding of aircraft engines or aircraft engine parts or components; and

(C) The blending of fertilizer bulk materials into a custom mixture, whether performed at a commercial fertilizer blending plant, retail outlet, or any application site;

(2) Inventory of finished goods manufactured or produced within this state in the ordinary course of the taxpayer's manufacturing or production business when held by the original manufacturer or producer of such finished goods. The exemption provided for in this paragraph shall be for a period not exceeding 12 months from the date such property is produced or manufactured;

(3) Inventory of finished goods which, on January 1, are stored in a warehouse, dock, or wharf, whether public or private, and which are destined for shipment to a final destination outside this state and inventory of finished goods which are shipped into this state from outside this state and stored for transshipment to a final destination outside this state, including foreign merchandise in transit. The exemption provided for in this paragraph shall be for a period not exceeding 12 months from the date such property is stored in this state. Such period shall be determined based on application of a first-in, first-out method of accounting for the inventory. The official books and records of the warehouse, dock, or wharf where such property is being stored shall contain a full, true, and accurate inventory of all such property, including the date of the receipt of the property, the date of the withdrawal of the property, the point of origin of the property, and the point of final destination of the same, if known. The official books and records of any such warehouse, dock, or wharf, whether public or private, pertaining to any such property for which a freeport exemption has been claimed shall be at all times open to the inspection of all taxing authorities of this state and of any political subdivision of this state; or

(4) Stock in trade of a fulfillment center which, on January 1, are stored in a fulfillment center and which are made available to remote purchasers who may make such purchases by electronic, Internet, telephonic, or other remote means, and where such stock in trade of a fulfillment center will be shipped from the fulfillment center and delivered to the purchaser at a location other than the location of the fulfillment center. The exemption provided for in this paragraph shall be for a period not exceeding 12 months from the date such property is stored in this state. Such period shall be determined based on application of a first-in, first-out method of accounting for the inventory. The official books and records of the fulfillment center where such property is being stored shall contain a full, true, and accurate inventory of all such property, including the date of the receipt of the property and the date of the withdrawal of the property. The official books and records of any such fulfillment center pertaining to any such property for which a freeport exemption has been claimed shall be at all times open to the inspection of all taxing authorities of this state and of any political subdivision of this state.

(d) Whenever the governing authority of any county or municipality wishes to exempt such tangible property from ad valorem taxation, as provided in this Code section, the governing authority thereof shall notify the election superintendent of such political subdivision, and it shall be the duty of said election superintendent to issue the call for an election for the purpose of submitting to the electors of the political subdivision the question of whether such exemption shall be granted. The referendum ballot shall specify as separate questions the type or types of property as defined in this Code section which are being proposed to be exempted from taxation. The election superintendent shall issue the call and shall conduct the election on a date and in the manner authorized under Code Section 21-2-540.

(e) The governing authority of any county or municipality wherein an exemption has been approved by the voters as provided in this Code section may, by appropriate resolution, a copy of which shall be immediately transmitted to the state revenue commissioner, exempt from taxation 20 percent, 40 percent, 60 percent, 80 percent or all of the value of such tangible personal property as defined in this Code section; provided, however, that once an exemption has been granted, no reduction in the percent of the value of such property to be exempted may be made until and unless such exemption is revoked or repealed as provided in this Code section. An increase in the percent of the value of the property to be exempted may be accomplished by appropriate resolution of the governing authority of such county or municipality, and a copy thereof shall be immediately transmitted to the state revenue commissioner, provided that such increase shall be in increments of 20 percent, 40 percent, 60 percent, or 80 percent of the value of such tangible personal property as defined in this Code section, within the discretion of such governing authority.

(f) (1) If more than one-half of the votes cast on such question are in favor of such exemption, then such exemption may be granted by the governing authority commencing on the first day of any ensuing calendar year; otherwise, such exemption may not be granted. This paragraph is intended to clearly provide that following approval of such exemption in such referendum, such exemption may be granted on the first day of any calendar year following the year in which such referendum was conducted. This paragraph shall not be construed to imply that the granting of such exemption could not previously be delayed to any such calendar year.

(2) Exemptions may only be revoked by a referendum election called and conducted as provided in this Code section, provided that the call for such referendum shall not be issued within five years from the date such exemptions were first granted and, if the results of said election are in favor of the revocation of such exemptions, then such revocation shall be effective only at the end of a five-year period from the date of such referendum.

(g) Level 1 freeport exemptions effected pursuant to this Code section may be granted either in lieu of or in addition to level 2 freeport exemptions under Code Section 48-5-48.6.

(h) The commissioner shall by regulation adopt uniform procedures and forms for the use of local officials in the administration of this Code section.



§ 48-5-48.3. Homestead exemption for senior citizens

(a) As used in this Code section, the term:

(1) "Homestead" means homestead as defined and qualified in Code Section 48-5-40 with the additional qualification that it shall include only the primary residence and not more than ten contiguous acres of land immediately surrounding such residence.

(2) "Senior citizen" means a person who is 65 years of age or over on or before January 1 of the year in which application for the exemption under this Code section is made.

(b) Any person who is a senior citizen and resident of Georgia is granted upon application an exemption on his or her homestead which such person owns and actually occupies as a residence and homestead in an amount equal to the actual levy for state ad valorem taxation made pursuant to Code Section 48-5-8 with respect to that homestead, such exemption being from all ad valorem taxation for state purposes. The value of all property in excess of the exempted amount cited above shall remain subject to taxation.

(c) The exemption shall be claimed and returned in the same manner as otherwise required under Code Section 48-5-50.1. Each person shall file for the exemption only once in the county of his or her residence. Once filed, the exemption shall automatically be renewed from year to year.

(d) The exemption granted by this Code section shall not apply to or affect county taxes, municipal taxes, or school district taxes.

(e) The exemption granted by this Code section shall be in addition to and not in lieu of any other homestead exemption from state taxes.



§ 48-5-48.4. Homestead exemption for unremarried surviving spouse of peace officer or firefighter killed in the line of duty

(a) As used in this Code section, the term:

(1) "Ad valorem taxes" means all state ad valorem taxes and all county, county school district, municipal, and independent school district taxes for county, county school district, municipal, or independent school district purposes including, but not limited to, taxes to retire bonded indebtedness.

(2) "Homestead" means homestead as defined and qualified in Code Section 48-5-40.

(b) Each resident of the state who is the unremarried surviving spouse of a peace officer or firefighter who was killed in the line of duty is granted an exemption on that person's homestead from all ad valorem taxes for the full value of that homestead.

(c) A person shall not receive the homestead exemption granted by subsection (b) of this Code section unless the person or person's agent files an affidavit with the tax commissioner of the county in which that person resides giving such information relative to receiving such exemption as will enable the tax commissioner to make a determination as to whether such person is entitled to such exemption. The tax commissioner shall provide affidavit forms for this purpose and shall require such information as may be necessary to determine the initial and continuing eligibility of the applicant for the exemption.

(d) The exemption shall be claimed and returned as provided in Code Section 48-5-50.1. The exemption shall be automatically renewed from year to year as long as the applicant occupies the residence as a homestead. After a person has filed the proper affidavit as provided in subsection (c) of this Code section, it shall not be necessary to make application and file such affidavit thereafter for any year and the exemption shall continue to be allowed to such person. It shall be the duty of any person granted the homestead exemption under this Code section to notify the tax commissioner or the designee thereof in the event that person for any reason becomes ineligible for that exemption.

(e) The exemption granted by this Code section shall be in lieu of and not in addition to any other homestead exemption from ad valorem taxes.

(f) The exemption granted by this Code section shall apply to all taxable years beginning on or after January 1, 2007.



§ 48-5-48.5. Level 2 freeport exemption; application; filing; renewal

(a) Any person, firm, or corporation seeking a level 2 freeport exemption from ad valorem taxation of certain tangible personal property inventory when such exemption has been authorized by the governing authority of any county or municipality after approval of the electors of such county or municipality pursuant to the authority of the Constitution of Georgia and Code Section 48-5-48.6 shall file a written application and schedule of property with the county board of tax assessors on forms furnished by such board. Such application shall be filed in the year in which exemption from taxation is sought no later than the date on which the tax receiver or tax commissioner of the county in which the property is located closes the books for the return of taxes.

(b) The application for the level 2 freeport exemption shall provide for a schedule of the inventory of finished goods held by one in the business of making sales of such goods in this state.

(c) (1) For purposes of this subsection, the term "file properly" shall mean and include the timely filing of the application and complete schedule of the inventory for which exemption is sought on or before the due date specified in subsection (a) of this Code section.

(2) The failure to file properly the application and schedule shall constitute a waiver of the exemption on the part of the person, firm, or corporation failing to make the application for such exemption for that year as follows:

(A) The failure to report any inventory for which such exemption is sought in the schedule provided for in the application shall constitute a waiver of the exemption on the part of the person, firm, or corporation failing to so report for that taxable year in an amount equal to the difference between fair market value of the inventory as reported and the fair market value finally determined to be applicable to the inventory for which the exemption is sought; and

(B) The failure to file timely such application and schedule shall constitute a waiver of the exemption until the first day of the month following the month such application and schedule are filed properly with the county tax assessor; provided, however, that unless the application and schedule are filed on or before June 1 of such year, the exemption shall be waived for that entire year.

(d) Upon receiving the application required by this Code section, the county board of tax assessors shall determine the eligibility of all types of tangible personal property listed on the application. If any property has been listed which the board believes is not eligible for the exemption, the board shall issue a letter notifying the applicant that all or a portion of the application has been denied. The denial letter shall list the type and total fair market value of all property listed on the application for which the exemption has been approved and the type and total fair market value of all property listed on the application for which the exemption has been denied. The applicant shall have the right to appeal from the denial of the exemption for any property listed, and such appeal shall proceed as provided in Code Section 48-5-311. Except as otherwise provided in subparagraph (c)(2)(A) of this Code section, the county board of assessors shall not send a second letter of notification denying the exemption of all or a portion of such property listed on the application on new grounds that could and should have been discerned at the time the initial denial letter was issued.

(e) If the level 2 freeport exemption has been granted to a taxpayer for a taxable year, the county board of tax assessors shall issue a notice of renewal to the taxpayer for the immediately following taxable year. Such notice of renewal shall be issued not later than January 15 of such immediately following taxable year to facilitate the filing of a timely application and schedule by the taxpayer for such taxable year.



§ 48-5-48.6. Level 2 freeport exemption; referendum

(a) This Code section shall be known and may be cited as the "Level 2 Freeport Exemption."

(b) As used in this Code section, the term "finished goods" means, for purposes of a level 2 freeport exemption, goods, wares, and merchandise of every character and kind constituting a business's inventory which would not otherwise qualify for a level 1 freeport exemption.

(c) The governing authority of any county or municipality may, subject to the approval of the electors of such political subdivision, exempt from ad valorem taxation, including all such taxes levied for educational purposes and for state purposes, inventory of finished goods.

(d) Whenever the governing authority of any county or municipality wishes to exempt such tangible property from ad valorem taxation, as provided in this Code section, the governing authority thereof shall notify the election superintendent of such political subdivision, and it shall be the duty of said election superintendent to issue the call for an election for the purpose of submitting to the electors of the political subdivision the question of whether such exemption shall be granted. The referendum ballot shall specify retail business inventory as the types of property as defined in this Code section which are being proposed to be exempted from taxation. The election superintendent shall issue the call and shall conduct the election on a date and in the manner authorized under Code Section 21-2-540.

(e) The governing authority of any county or municipality wherein an exemption has been approved by the voters as provided in this Code section may, by appropriate resolution, a copy of which shall be immediately transmitted to the state revenue commissioner, exempt from taxation 20 percent, 40 percent, 60 percent, 80 percent, or all of the value of such tangible personal property as defined in this Code section; provided, however, that once an exemption has been granted, no reduction in the percent of the value of such property to be exempted may be made until and unless such exemption is revoked or repealed as provided in this Code section. An increase in the percent of the value of the property to be exempted may be accomplished by appropriate resolution of the governing authority of such county or municipality, and a copy thereof shall be immediately transmitted to the state revenue commissioner, provided that such increase shall be in increments of 20 percent, 40 percent, 60 percent, or 80 percent of the value of such tangible personal property as defined in this Code section, within the discretion of such governing authority.

(f) (1) If more than one-half of the votes cast on such question are in favor of such exemption, then such exemption may be granted by the governing authority commencing on the first day of any ensuing calendar year; otherwise, such exemption may not be granted. This paragraph is intended to clearly provide that following approval of such exemption in such referendum, such exemption may be granted on the first day of any calendar year following the year in which such referendum was conducted. This paragraph shall not be construed to imply that the granting of such exemption could not previously be delayed to any such calendar year.

(2) Exemptions may only be revoked by a referendum election called and conducted as provided in this Code section, provided that the call for such referendum shall not be issued within five years from the date such exemptions were first granted and, if the results of said election are in favor of the revocation of such exemptions, then such revocation shall be effective only at the end of a five-year period from the date of such referendum.

(g) Level 2 freeport exemptions effected pursuant to this Code section may be granted either in lieu of or in addition to level 1 freeport exemptions under Code Section 48-5-48.2.

(h) The commissioner shall by regulation adopt uniform procedures and forms for the use of local officials in the administration of this Code section.



§ 48-5-49. Determination of eligibility of applicant; appeal

(a) The official receiving an application for homestead exemption shall determine the eligibility of the applicant to claim the exemption and, whether the application is approved or disapproved, he shall then transfer the application to the county board of tax assessors for final determination by the board as to eligibility and value as provided by law.

(b) The applicant shall have the right of appeal from the decision of the board of assessors to the county board of equalization as provided in Code Section 48-5-311.



§ 48-5-50. Homestead value credited with exemption; approval of correctness of value, exemption, and difference

The value of the homestead as finally determined shall be credited with the homestead exemption provided by law. The homestead value, exemption, and difference, if any, shall be shown on the owner's tax return and the correctness of the value, exemption, and difference shall be approved on the return as provided by law.



§ 48-5-50.1. Claim and return of constitutional or local law homestead exemptions from county taxes, county school taxes, or municipal or independent school district taxes

(a) This Code section shall govern the procedure for returning and claiming homestead exemptions which are created by or pursuant to local laws or constitutional amendments which were not general amendments. If, however, such a constitutional amendment or local law contains provisions which are in conflict with this Code section, then such other provisions shall prevail over this Code section.

(b) (1) If the homestead exemption is from county taxes or county school taxes, it shall be claimed and returned as provided in Code Sections 48-5-45, 48-5-46, 48-5-49, and 48-5-50.

(2) If the homestead exemption is from municipal or independent school district taxes, it shall be claimed and returned as provided in Code Sections 48-5-45, 48-5-46, and 48-5-50, except that any reference to the tax commissioner or tax receiver shall be deemed to refer to the municipal governing authority or its designee. The determination of eligibility of the applicant to claim the exemption shall be made by the municipal governing authority subject to appeal to the superior court. Any such appeal must be filed within 30 days after the final determination by the municipal governing authority and shall be a de novo proceeding.

(3) In addition to the provisions required by Code Section 48-5-46, the application for an exemption under this Code section may provide where necessary for an affidavit as to the age of the owner, the income of the owner and of each member of his family residing on the homestead, and such other information as may be necessary to determine eligibility of the owner for the exemption. The commissioner shall not be required to furnish specialized forms required by this Code section.



§ 48-5-51. Fraudulent claim of homestead exemption under Code Sections 48-5-44 through 48-5-50; penalty

(a) It shall be unlawful for any person to:

(1) Make any false or fraudulent claim for exemption under Code Sections 48-5-44 through 48-5-50;

(2) Make any false statement or false representation of a material fact in support of a claim for exemption under Code Sections 48-5-44 through 48-5-50; or

(3) Assist another knowingly in the preparation of any false or fraudulent claim for exemption under Code Sections 48-5-44 through 48-5-50, or enter into any collusion with another by the execution of a fictitious deed, deed of trust, mortgage, or otherwise.

(b) Any person who violates this Code section shall be guilty of a misdemeanor. In addition, the property shall be taxed in an amount double the tax otherwise to be paid.



§ 48-5-52. Exemption from ad valorem taxation for educational purposes of homesteads of qualified individuals 62 or older; application; replacement of revenue

(a) The homestead of each resident of each independent school district and of each county school district within this state who is 62 years of age or older and, for the purposes of all tax years beginning on or after January 1, 2003, whose net income together with the net income of the spouse who also occupies and resides at such homestead, as net income is defined by Georgia law from all sources, except as otherwise provided in this subsection, does not exceed $10,000.00 for the immediately preceding taxable year for income tax purposes, is exempted from all ad valorem taxes for educational purposes levied by, for, or on behalf of any such school system, including taxes to retire school bond indebtedness. For the purposes of this subsection, net income shall not include income received as retirement, survivor, or disability benefits under the federal Social Security Act or under any other public or private retirement, disability, or pension system, except such income which is in excess of the maximum amount authorized to be paid to an individual and his or her spouse under the federal Social Security Act. Income from such sources in excess of such maximum amount shall be included as net income for the purposes of this subsection. The exemption shall not exceed $10,000.00 of the homestead's assessed value. Except as otherwise specifically provided by law, the value of that property in excess of such exempted amount shall remain subject to taxation.

(b) (1) The exemption provided for in subsection (a) of this Code section shall not be granted unless an affidavit of the owner of the homestead, prepared upon forms prescribed by the commissioner for that purpose, is filed with either the tax receiver or tax commissioner, in the case of residents of county school districts, or with the governing authority of the owner's city, in the case of residents of independent school districts.

(2) The affidavit shall in the first year for which the exemption is sought be filed on or before the last day for making a tax return and shall show the:

(A) Age of the owner on January 1 immediately preceding the filing of the affidavit;

(B) Total amount of net income received by the owner and spouse from all sources during the immediately preceding calendar year; and

(C) Such additional information as may be required by the commissioner.

(3) Copies of all affidavits received or extracts of the information contained in the affidavits shall be forwarded to the commissioner by the various taxing authorities with whom the affidavits are filed. The commissioner is authorized to compare such information with information contained in any income tax return, sales tax return, or other tax documents or records of the department and to report immediately to the appropriate county or city taxing authority any apparent discrepancies between the information contained in any affidavit and the information contained in any other tax records of the department.

(4) After the owner has filed the affidavit and has once been allowed the exemption provided for in this Code section, it shall not be necessary to make application and file the affidavit thereafter for any year and the exemption shall continue to be allowed to such owner; provided, however, that it shall be the duty of any such owner to notify the tax commissioner or tax receiver in the event the owner becomes ineligible for any reason for the exemption provided for in this Code section.

(c) The homestead exemption granted by this Code section shall extend to and shall apply to those properties the legal title to which is vested in one or more titleholders when such property is actually occupied as a residence by one or more of the titleholders who possess the qualifications provided in subsection (a) of this Code section and who claim the exemption in the manner provided for in this Code section. The exemption shall also extend to those homesteads the title to which is vested in a personal representative or trustee if one or more of the heirs or beneficiaries residing on the property possess the qualifications provided for and claim the exemption in the manner provided in this Code section.

(d)(1) The State Board of Education, when funds are specifically appropriated for the purpose of replacing revenue lost by local school systems as a result of this Code section, shall provide each school district in this state which, on July 1, 1974, had in effect a tax levy of 20 mills or more for educational purposes or was levying the maximum permissible tax authorized by law for educational purposes, with grants for educational purposes which shall equal the revenues lost by the school district due to the exemption provided by this Code section for property located within the school district.

(2) The State Board of Education may promulgate reasonable rules to carry out this subsection.



§ 48-5-52.1. Exemption from ad valorem taxation for state, county, municipal, and school purposes of homesteads of unremarried surviving spouses of U.S. servicemembers killed in action

(a) Any person who is a citizen and resident of Georgia and who is an unremarried surviving spouse of a member of the armed forces of the United States, which member has been killed in or has died as a result of any war or armed conflict in which the armed forces of the United States engaged, whether under United States command or otherwise, shall be granted a homestead exemption from all ad valorem taxation for state, county, municipal, and school purposes in the amount of the greater of $32,500.00 or the maximum amount which may be granted to a disabled veteran under Section 2102 of Title 38 of the United States Code, as amended. As of January 1, 1999, the maximum amount which may be granted to a disabled veteran under the above-stated federal law is $43,000.00. For the purposes of this Code section, the term "unremarried surviving spouse" of a member of the armed forces includes the unmarried widow or widower of a member of the armed forces who is receiving spousal benefits from the United States Department of Veterans Affairs. The exemption shall be on the homestead which the unremarried surviving spouse owns and actually occupies as a residence and homestead. In the event such surviving spouse remarries, such person shall cease to be qualified to continue the exemption under this Code section effective December 31 of the taxable year in which such person remarries. The value of all property in excess of such exemption granted to such unremarried surviving spouse shall remain subject to taxation.

(b) In order to qualify for the exemption provided for in this Code section, the unremarried surviving spouse shall furnish to the tax commissioner of the county of residence documents from the Secretary of Defense evidencing that such unremarried surviving spouse receives spousal benefits as a result of the death of such person's spouse who as a member of the armed forces of the United States was killed or died as a result of a war or armed conflict while on active duty or while performing authorized travel to or from active duty during such war or armed conflict in which the armed forces of the United States engaged, whether under United States command or otherwise, pursuant to the Survivor Benefit Plan under Subchapter II of Chapter 73 of Title 10 of the United States Code or pursuant to any preceding or subsequent federal law which provides survivor benefits for spouses of members of the armed forces who were killed or who died as a result of any war or armed conflict.

(c) An unremarried surviving spouse filing for the exemption under this Code section shall be required to file with the tax commissioner information relative to marital status and other such information which the county board of tax assessors deems necessary to determine eligibility for the exemption. Each unremarried surviving spouse shall file for the exemption only once with the tax commissioner. Once filed, the exemption shall automatically be renewed from year to year, except that the county board of tax assessors may require annually that the holder of an exemption substantiate his or her continuing eligibility for the exemption. It shall be the duty of any person granted the homestead exemption under this Code section to notify the tax commissioner in the event that person for any reason becomes ineligible for such exemption.

(d) The exemption granted by this Code section shall be in lieu of and not in addition to any other exemption from ad valorem taxation for state, county, municipal, and school purposes which is equal to or lower in amount than such exemption granted by this Code section. If the amount of any other exemption from ad valorem taxation for state, county, municipal, and school purposes applicable to any resident qualifying under this Code section is greater than or is increased to an amount greater than the amount of the applicable exemption granted by this Code section, such other exemption shall apply and shall be in lieu of and not in addition to the exemption granted by this Code section.

(e) The exemptions granted by this Code section shall apply to the tax year beginning on January 1, 2001, and all tax years thereafter.



§ 48-5-53. Falsification of information required by Code Section 48-5-52; penalty

(a) It shall be unlawful for any person willfully to falsify information required by the commissioner pursuant to Code Section 48-5-52, whether relating to age, income, or otherwise.

(b) Any person who violates subsection (a) of this Code section commits the offense of false swearing.



§ 48-5-54. Application of homestead exemptions to properties with multiple titleholders and properties held by administrators, executors, or trustees

(a) The exemptions granted to the homestead pursuant to this part shall extend to and shall apply to those properties the legal title to which is vested in one or more titleholders if actually occupied by one or more of such owners as a residence. In such instances, such exemptions shall be granted to such properties if claimed in the manner provided by law by one or more of the owners actually residing on such property. Such exemptions shall also extend to those homesteads the title to which is vested in an administrator, executor, or trustee if one or more of the heirs or cestui que uses residing on such property claims the exemption in the manner provided by law. The provisions of this Code section shall also apply to exemptions granted to the homestead by any local law adopted after July 1, 1984, unless the local law expressly provides to the contrary.

(b) The failure to file properly the application and schedule shall not be cause for waiver of the exemption where such waiver arises because of an administrator's or executor's deed transferring the property to a surviving spouse. In such instances, the board of tax assessors shall give notice of its intent to deny the exemption as required by Code Section 48-5-49, and the surviving spouse may make application for the amount of homestead exemption to which such applicant is entitled within 30 days from the date of the notice by the board of tax assessors. In the case of a base year assessed value homestead exemption, as long as the surviving spouse otherwise meets the requirements specified for such exemption and makes proper application under this subsection, upon approval of such application the exemption shall be continued with the same base year assessed value as had been established for the deceased spouse of such surviving spouse, unless otherwise provided by local law.



§ 48-5-55. Continuation of constitutional exemptions from ad valorem taxes

(a) Exemptions from ad valorem taxation granted by or pursuant to constitutional amendments other than general constitutional amendments of state-wide application, which exemptions were in effect on June 30, 1983, are continued in effect as statutory law until otherwise provided for by law.

(b) The provisions of this part shall not prohibit any otherwise lawful local Act from granting exemptions from ad valorem taxes other than state ad valorem taxes, which exemptions are in addition to or in place of the exemptions granted pursuant to this part.



§ 48-5-56. Notice of homestead exemptions from ad valorem taxation to accompany bill for ad valorem taxes on real property

Each bill for ad valorem taxes on real property other than property required to be returned to the commissioner shall contain or be accompanied by a notice in substantially the following form:

"Certain persons are eligible for certain homestead exemptions from ad valorem taxation. In addition to the regular homestead exemption authorized for all homeowners, certain elderly persons are entitled to additional homestead exemptions. The full law relating to each exemption must be referred to in order to determine eligibility for the exemption. If you are eligible for one of these exemptions and are not now receiving the benefit of the exemption, you must apply for the exemption not later than (insert date) in order to receive the exemption in future years. For more information on eligibility for exemptions or on the proper method of applying for an exemption, you may contact the office of the county tax receiver or county tax commissioner, which is located at: (insert address) and which may be contacted by telephone at: (insert telephone number).

If you feel that your property has been assigned too high a value for tax purposes by the board of tax assessors, you should file a tax return reducing the value not later than in order to have an opportunity to have this value lowered for next year's taxes. Information on filing a return can be obtained from the county tax receiver or tax commissioner at the above address and telephone number."






Part 2 - Tax Deferral

§ 48-5-70. Short title

This part shall be known and may be cited as the "Tax Deferral for the Elderly Act."



§ 48-5-71. Definitions

As used in this part, the term:

(1) "Gross household income" means all income, for all individuals residing within the homestead, from whatever source derived including, but not limited to, the following sources:

(A) Compensation for services including fees, commissions, and similar items;

(B) Gross income derived from business;

(C) Gains derived from dealings in property;

(D) Interest;

(E) Rents;

(F) Royalties;

(G) Dividends;

(H) Alimony and separate maintenance payments;

(I) Income from life insurance and endowment contracts;

(J) Annuities;

(K) Pensions;

(L) Income from discharge of indebtedness;

(M) Distributive share of partnership gross income;

(N) Income from an interest in an estate or trust; and

(O) Federal old-age, survivor, or disability benefits.

(2) "Homestead exemption" means a homestead exemption pursuant to Code Section 48-5-44 with respect to state, county, and school purpose ad valorem taxes as provided in Code Section 48-5-44 and a homestead exemption pursuant to a local Act with respect to municipal ad valorem taxes for municipal purposes as provided in any such local Act.

(3) "Household" means an individual or group of individuals living together in a room or group of rooms as a housing unit.

(4) "Tax official" means the tax collector or tax commissioner with respect to state, county, and school purpose ad valorem taxes pursuant to Code Section 48-5-44 and the municipal governing authority or designee thereof with respect to municipal ad valorem taxes for municipal purposes pursuant to any local Act homestead exemption.



§ 48-5-72. Homestead tax deferral for individuals 62 or older; demonstration of compliance with part

(a) Any individual aged 62 or older who is entitled to claim a homestead exemption may elect to defer payment of all or part of the ad valorem taxes levied on such individual's homestead by filing an annual application for tax deferral with the appropriate tax official on or before April 1 of the year for which the deferral is sought. If the homestead for which a deferral is requested has an assessed value for purposes of ad valorem taxation of $50,000.00 or more, the deferral may apply only to the taxes on that portion of the assessed value which is $50,000.00 or less.

(b) It shall be the burden of each applicant for a deferral to demonstrate affirmatively his compliance with the requirements of this part.



§ 48-5-72.1. Alternative to tax deferral authorized by Code Section 48-5-72; burden on applicant to demonstrate compliance

(a) As an alternative to the tax deferral authorized by Code Section 48-5-72, any individual aged 62 or older residing within any county of this state having a population of 550,000 or more according to the United States decennial census of 1980 or any future such census who is entitled to claim a homestead exemption pursuant to Code Section 48-5-44 may elect to defer payment of all or any part of that portion of the ad valorem taxes levied on the individual's homestead which exceeds 4 percent of the individual's gross household income for the immediately preceding calendar year. An application for tax deferral under this Code section shall be filed annually with the tax collector or tax commissioner on or before April 1 of the year for which the deferral is sought. If an individual files for a tax deferral under this Code section, such individual shall not be authorized to file for a tax deferral under Code Section 48-5-72.

(b) The amount of the assessed value of the homestead and the amount of gross household income shall not limit the tax deferral authorized by this Code section. However, except for the provisions of Code Section 48-5-72 and paragraph (2) of Code Section 48-5-73, the provisions of this part shall apply to the tax deferral authorized by this Code section.

(c) It shall be the burden of each applicant for a deferral under this Code section to demonstrate affirmatively the applicant's compliance with this Code section and other provisions of this part.



§ 48-5-73. Limitations on grant of homestead tax deferral

No tax deferral in any one year shall be granted pursuant to Code Section 48-5-72:

(1) If the total amount of deferred taxes and interest plus the total amount of all other unsatisfied liens on the homestead exceeds 85 percent of the fair market value of the homestead as shown on the county tax digest for the immediately preceding tax year;

(2) If the applicant's gross household income for the immediately preceding calendar year exceeds $15,000.00;

(3) If the homestead for which the deferral is sought is subject to any lien, the terms of which are dictated by federal law, rule, or regulation prohibiting deferral of taxes; or

(4) With respect to taxes levied to retire bonded indebtedness or for special assessments.



§ 48-5-74. Application for homestead tax deferral; oath; decision by tax official; notice; appeal to board of equalization; procedure; appeal to superior court; information on outstanding liens; proof of insurance

(a) The application for deferral shall be made upon a form prescribed by the department and furnished by the appropriate tax official. The application form shall advise the applicant of the manner in which interest is computed. Each application form shall contain an explanation of the conditions to be met for approval and the conditions under which deferred taxes and interest become due, payable, and delinquent. Each application form shall clearly state that all deferrals pursuant to this part shall constitute a lien on the applicant's homestead.

(b) A form of oath shall be provided and shall be administered to the individual seeking the deferral. The oath may be administered by the appropriate tax official, any authorized deputy of the appropriate tax official, or any individual authorized by law to administer oaths.

(c)(1) The appropriate tax official shall consider each annual application for homestead tax deferral within 30 days of the date the application is filed or as soon as practicable thereafter. If the appropriate tax official finds that the applicant is entitled to the tax deferral, such official shall approve the application and file the application in the permanent records. If the appropriate tax official finds that the applicant is not entitled to the deferral, such official shall send a notice of disapproval to the applicant giving the reasons therefor within 30 days of the filing of the application either by personal delivery or by registered or certified mail or statutory overnight delivery to the mailing address given by the applicant, and such official shall make a return on the original notice of the manner in which the notice was served on the applicant and shall file the return among the permanent records of such official's office. The original notice of disapproval sent to the applicant shall advise the applicant of the right to appeal the decision of the appropriate tax official to the board of equalization and shall inform the applicant of the procedure for filing an appeal.

(2) An appeal of the decision of the appropriate tax official to the board of equalization shall be in writing on a form prescribed by the department and furnished by the appropriate tax official. The appeal shall be filed with the board within 20 days after the applicant's receipt of the notice of disapproval. The board shall review the application and evidence presented to the appropriate tax official upon which the applicant based such applicant's claim for a tax deferral and, at the election of the applicant, shall hear the applicant in person or by agent in such applicant's behalf on such applicant's right to a homestead tax deferral. The board of equalization shall reverse the decision of the appropriate tax official and shall grant a homestead tax deferral to the applicant if in its judgment the applicant is entitled thereto, or it shall affirm the decision of the appropriate tax official. Such action by the board of equalization shall be final unless the applicant, appropriate tax official, or other lienholder files an appeal with the superior court of the county in which the property lies within 30 days from the date the taxpayer receives written notification of the decision of the board of equalization.

(d) Each application shall contain a list, and the current value, of all outstanding liens on the applicant's homestead.

(e) If proof of fire and extended coverage insurance has not been furnished with a prior application, each applicant shall furnish proof of such insurance in an amount which is in excess of the sum of all outstanding liens and deferred taxes and interest with a loss payable clause to the appropriate tax official.



§ 48-5-75. Rate of interest on amount of deferred taxes; time of accrual of interest on deferred taxes

(a) The amount of taxes deferred pursuant to this part shall accrue interest until paid at three-fourths of the rate specified in Code Section 48-2-40.

(b) Interest on taxes deferred pursuant to this part in any year shall begin accruing on the date the taxes were due in that year.



§ 48-5-76. Deferred taxes and interest constitute prior lien; effect of award for year's support on liens for deferred taxes

(a) The taxes and interest deferred pursuant to this part shall constitute a prior lien and shall attach as of the date and in the same manner and shall be collected as are other liens for taxes, as provided for under this title, but the deferred taxes and interest shall only be due, payable, and delinquent as provided in this part.

(b) Liens for taxes deferred under this part, except for any lien covering the then current tax year, shall not be divested by an award for year's support authorized pursuant to former Chapter 5 of Title 53 as such existed on December 31, 1997, if applicable, or Chapter 3 of Title 53.



§ 48-5-77. Annual notification to property owner of sum of deferred taxes and interest outstanding

Each year, at the time the tax bills are mailed, the appropriate tax official shall notify each property owner to whom a homestead tax deferral has been previously granted of the accumulated sum of deferred taxes and interest outstanding.



§ 48-5-78. Change in ownership or use of, or failure to maintain insurance on, tax-deferred homestead; payment of deferred taxes, interest, and unsatisfied liens

(a) In the event that there is a change in use of tax-deferred property so that the owner is no longer entitled to a homestead exemption for the property, or if the owner fails to maintain the required fire and extended insurance coverage, the total amount of deferred taxes and interest for all previous years shall be due and payable either on the date on which the change in use occurs or on the date failure to maintain insurance occurs.

(b) In the event that there is a change in ownership of tax-deferred property, the total amount of deferred taxes and interest for all previous years shall be due and payable on the date the change in ownership occurs. When, however, the change in ownership is to a surviving spouse and the spouse is eligible for a homestead exemption on the property, the surviving spouse may continue the deferral of previously deferred taxes and interest pursuant to this part.

(c) During any year in which the total amount of deferred taxes, interest, and all other unsatisfied liens on a homestead exceeds 85 percent of the fair market value of the homestead, the appropriate tax official shall immediately notify the owner of the homestead that the portion of taxes and interest which exceeds 85 percent of the value of the homestead shall be due and payable within 30 days of receipt of the notice. Failure to pay the amount due shall cause the total amount of deferred taxes and interest also to become due and payable at the end of the 30 days.

(d) Each year, upon notification, each owner of property on which taxes and interest have been deferred shall submit to the appropriate tax official a list, and the current value, of all outstanding liens on the owner's homestead. Failure to respond to the notification within 30 days of its receipt shall cause the total amount of deferred taxes and interest to become due and payable at the end of the 30 days.

(e) All deferred taxes which are made due and payable by this Code section shall be delinquent and subject to interest in accordance with Code Section 48-5-75 at the end of 120 days following the date the deferred taxes become due and payable.



§ 48-5-79. Prepayment of deferred taxes and accrued interest; partial payments

(a) All or part of the deferred taxes and accrued interest may be paid at any time to the appropriate tax official by:

(1) The owner of the property or the spouse of the owner; or

(2) The next of kin of the owner, heir of the owner, child of the owner, or any person having or claiming a legal or equitable interest in the property, provided that no objection is made by the owner within 30 days after the appropriate tax official notifies the owner of the fact that such payment has been tendered. Any payment made under this paragraph shall be deposited in a special escrow account for the 30 day period; and the appropriate tax official shall not make distribution of the amount under Code Section 48-6-74 while the funds are held in escrow.

(b) Any partial payment made pursuant to this Code section shall be applied first to accrued interest. By resolution of the appropriate county or municipal governing authority, a minimum amount of partial payment which may be accepted in the county or municipality pursuant to this part may be established. The required minimum payment shall not exceed $25.00.



§ 48-5-80. Distribution of deferred tax and interest payments; duty to keep record of property and amount of payment

When any deferred taxes or interest is collected, the appropriate tax official shall maintain a record of the payment, which record shall contain a description of the property and the amount of taxes or interest collected for the property. The appropriate tax official shall distribute payments received to the local tax jurisdictions to whom the taxes and interest are owed.



§ 48-5-81. Payment by holder of deed to secure debt or by mortgagee; effect on right to foreclose

If any holder of a deed to secure debt or any mortgagee elects to pay the taxes of an applicant who qualifies for and receives a tax deferral, such election shall not give the holder of the deed or the mortgagee the right to foreclose.



§ 48-5-82. Prohibition of clauses preventing applications for homestead tax deferral; exceptions

Except with respect to requirements dictated by federal law, rule, or regulation, no mortgage, deed to secure debt, or other agreement may contain a provision, clause, or statement which prohibits the owner from claiming a real property tax deferral on his homestead. Any such provision, clause, or statement executed on or after July 1, 1980, is void and unenforceable.



§ 48-5-83. Construction of part

Nothing in this part shall be construed to prevent the collection of personal property taxes which become a lien against tax-deferred property.



§ 48-5-84. Penalties for willfully filing incorrect information

(a) The following penalties shall be imposed on any person who willfully files information required under Code Sections 48-5-72, 48-5-72.1, and 48-5-78 which is incorrect:

(1) The person shall pay the total amount of taxes and interest deferred, which amount shall immediately become due;

(2) The person shall be disqualified from filing a homestead tax deferral application for the next three years; and

(3) The person shall pay a penalty of 25 percent of the total amount of taxes and interest deferred.

(b) Any person against whom the penalties prescribed in this Code section have been imposed may appeal the penalties imposed to the county board of equalization within 30 days after the penalties are imposed.









Article 3 - County Tax Officials and Administration

Part 1 - Tax Receivers

§ 48-5-100. Election of tax receivers; term of office; commission; vacancy

Reserved. Repealed by Ga. L. 1985, p. 489, § 1, effective July 1, 1985.



§ 48-5-100.1. Assumption of duties by chief clerk upon death, resignation, incapacity, or inability of tax commissioner in certain counties; compensation; election of new tax commissioner

Repealed by Ga. L. 1994, p. 237, § 2, effective July 1, 1994.



§ 48-5-101. Oath and bond for tax receivers

Each elected or appointed tax receiver before entering on the duties of his office shall take and subscribe to the following oath in addition to the oath required of all civil officers:

"I swear that I will truly and faithfully perform the duties of receiver of returns of taxable property, or of persons or things specially taxed in the county to which I am appointed, as required of me by the laws, and will before receiving returns carefully examine each, and will to the best of my ability carry out all the requirements made upon me by the tax laws. So help me God."

At the time he takes the oath, the tax receiver shall give bond and security in a sum equal to one-fourth of the amount of the state tax supposed to be due from the county for the year in which he gives bond. No tax receiver shall be required to give a bond exceeding $10,000.00. The amount of the bond shall be determined by the commissioner before being sent out to the several counties.



§ 48-5-102. Liability of tax receivers and sureties; action on tax receiver's bond

(a) Tax receivers and their sureties are liable on their bonds for all penalties or forfeitures they may incur under the law and for all losses, damages, or expenses the state may sustain by reason of their conduct.

(b) An action may be brought on a tax receiver's bond only when some emergency makes the action necessary.



§ 48-5-103. Duties of tax receivers

It shall be the duty of the tax receiver to:

(1) Receive all tax returns within the time and in the manner prescribed by law;

(2) Make out and perfect the three digests plainly, legibly, and neatly in writing and in figures and to deposit the digests properly;

(3) Post and maintain a notice showing both the days on which his office is open for the purpose of receiving tax returns and also the office hours of his office;

(4) Receive tax returns at any time when a taxpayer applies to submit his returns, except that receipt at such time shall not reduce, eliminate, or otherwise affect any penalty, interest, or similar assessment otherwise due for any return not received as provided in paragraph (1) of this Code section;

(5) Designate, in the discretion of the tax receiver or tax commissioner, the board of assessors to receive tax returns as provided in paragraph (4) of this Code section or to receive applications for homestead exemptions from ad valorem tax, or both;

(6) Reserved;

(7) Enter upon the digests deposited with the governing authority of the county the county taxes levied according to law together with the rate percentage as fixed by the governing authority;

(8) Conform to the rules with which he is furnished and obey such orders as may be given by the commissioner;

(9) Enter upon the digest prepared by him an itemization of all properties exempt from taxation along with the owners of the properties and the reason the properties are exempt from taxation; and

(10) Perform all other duties the law requires and which necessarily under the law appertain to the office of tax receiver.



§ 48-5-104. Refusal by tax receiver or tax commissioner to receive returns; penalty

(a) It shall be unlawful for any tax receiver or tax commissioner to refuse to receive any return of taxes when the return is properly tendered in the presence of a witness and within the time required by law.

(b) Any person who violates subsection (a) of this Code section shall be guilty of a misdemeanor.



§ 48-5-105. Tax return forms furnished by commissioner to tax receivers and tax commissioners

The commissioner shall adopt and furnish to each tax receiver and tax commissioner a sufficient number of forms to enable the tax receiver or tax commissioner to take the returns of the taxpayers of his county. The forms shall be designed so as to make the items contained in the forms correspond as nearly as practicable to the items on the digests as furnished to the tax receivers and tax commissioners.



§ 48-5-105.1. Uniform tangible personal property tax forms

(a) The commissioner shall adopt by rule, subject to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," an appropriate form or forms for use on a uniform basis throughout the state for the return of tangible personal property.

(b) All returns of tangible personal property shall be made pursuant to the form or forms adopted by the commissioner pursuant to subsection (a) of this Code section.

(c) The commissioner shall furnish each appropriate local tax official a sufficient number of the forms adopted pursuant to this Code section to take the returns of the taxpayers of his county.

(d) In the content of the form adopted pursuant to subsection (a) of this Code section, nothing shall be included that would take from the county boards of tax assessors the authority to see that all taxable property within the county is assessed and returned at fair market value.



§ 48-5-106. Time and manner of making and furnishing county tax digests

The tax receiver or tax commissioner shall make out three legible county tax digests and when the tax returns have been finally adjusted and fixed as provided by law he shall furnish one copy of the revised and corrected digest to the commissioner, one to the county governing authority, and one to the tax collector.



§ 48-5-107. Form and size, binding, and labeling of digests

Reserved. Repealed by Ga. L. 2005, p. 529, § 1/HB 556, effective July 1, 2005.



§ 48-5-108. Entry of returns in digests

Land and interests in land, together with the returns of personal estates and other interests subject to taxation, shall be returned and set down in the digest in separate columns according to the classification furnished to the tax receivers and tax commissioners by the commissioner in each year, and the aggregate value of the property shall be extended.



§ 48-5-109. Accumulation of statistical information on taxpayers by tax receivers and tax commissioners

Each tax receiver and tax commissioner shall accumulate statistical information, in regard to taxpayers, of such nature as they deem to be of benefit to the commissioner. Nothing contained in this Code section shall preclude or prohibit the commissioner from collecting such information as he deems necessary and beneficial in discharging the official duties of his office.






Part 2 - Tax Collectors

§ 48-5-120. Election of tax collectors; term of office; commission; vacancy

Reserved. Repealed by Ga. L. 1985, p. 489, § 2, effective July 1, 1985.



§ 48-5-121. Oath of office for tax collectors

Each tax collector before entering on the duties of his office shall take and subscribe to the following oath in addition to the oath required of all civil officers:

"I, , tax collector of the County of , do swear that I will

faithfully discharge the duties required of me by law as tax collector, and

that I will diligently collect all taxes required by law for me to collect

and faithfully pay these over to the persons authorized to receive the

same. So help me God."



§ 48-5-122. Bonds for tax collectors and tax commissioners

(a) Tax collectors and tax commissioners shall give bond and security for 40 percent of the state tax supposed to be due from the county for the year for which the officer is required to give bond. The amount of bond shall be determined by the commissioner before being sent to the several counties. The required bond shall not exceed $50,000.00.

(b) The tax collector or tax commissioner shall give a bond with sufficient security payable to the governing authority of the county and conditioned upon the faithful performance of his duties as tax collector or tax commissioner for the collection of the county taxes. Each bond shall be for an amount to be fixed by the county governing authority. The bond required of the tax collector or tax commissioner on behalf of the county shall not exceed $100,000.00.



§ 48-5-123. Approval, filing, and recording of bonds

Upon submission, each bond for county taxes required by Code Section 48-5-122 must be approved by the governing authority of the county, filed in the governing authority's office, recorded in the book with other official bonds, and in all respects shall be an official bond.



§ 48-5-124. Liability of tax collectors, tax commissioners, and sureties; action on bond

(a) Tax collectors, tax commissioners, and their sureties are liable on their bonds for all penalties or forfeitures they may incur under the law and for all losses, damages, or expenses the state may sustain by reason of their conduct.

(b) An action may be brought on a tax collector's or tax commissioner's bond only when some emergency makes the action necessary.



§ 48-5-125. Collection before bond given and oath taken; penalty

(a) It shall be unlawful for any tax collector or tax commissioner to collect or attempt to collect any tax before he has given and had approved the necessary bond and security and has taken the oaths of office.

(b) Any person who violates subsection (a) of this Code section shall be guilty of a misdemeanor.



§ 48-5-126. Temporary appointee where tax collector or tax commissioner fails to give satisfactory bond

(a) No tax collector or tax commissioner shall collect any county taxes until the bond required by Code Section 48-5-122 is given. If a tax collector or tax commissioner fails to give a bond or fails to give a bond satisfactory to the governing authority of the county, the governing authority may appoint some competent person to collect the county taxes.

(b) When an appointment is made as provided in subsection (a) of this Code section, the person appointed shall give the same bond as is required of a tax collector or tax commissioner. The appointee shall take an oath faithfully to collect and pay over the county taxes and in all respects shall have the same privileges, discharge the same duties, and incur the same penalties as the tax collector or tax commissioner would in collecting the county taxes.



§ 48-5-126.1. Training classes for county tax collectors and tax commissioners

(a)(1) It shall be the responsibility of each county tax collector or tax commissioner in this state who has never served in such office prior to January 1, 1982, to attend 40 hours of training classes pertaining to all areas of county taxation, particularly property taxation and motor vehicle titling and registration, during the initial term of office served by such local tax official.

(2) Of the 40 hours of required training classes, 20 hours of such classes shall be attended during the period between the election of the local tax official and the date such official assumes office.

(3) The remaining 20 hours of required training classes shall be attended during the first year of the local tax official's initial term of office (unless sickness, emergency, or some other unforeseen circumstance prohibits attendance during that year) at the seminar on county taxation and related matters held at the University of Georgia under the supervision of the Georgia Center for Continuing Education.

(b) In the event a county tax collector or tax commissioner who has never served in such office prior to January 1, 1982, assumes the office during a regular term of office, such local tax official shall be required to obtain special training and instruction from the Department of Revenue in lieu of the training requirements of subsection (a) of this Code section.

(c) Beginning January 1, 2005, each county tax collector or tax commissioner shall be required to attend 15 hours of training classes on county tax administration, property taxation, motor vehicle titling and registration, or related matters during each year of service as a county tax collector or tax commissioner. For the purposes of satisfying the requirements of this subsection, credit will be given for attendance of the county taxation seminar conducted by the University of Georgia under the supervision of the Georgia Center for Continuing Education or any seminar conducted by the Department of Revenue, the Georgia Association of Tax Officials, or other similarly qualified organization of affiliated tax officials, or certain management, supervisory, leadership, or accounting seminars that qualify for continuing education credits. This training shall be generally devoted to contemporary business and taxation practices and shall be germane to the duties and operational functions of the office of county tax collector or tax commissioner. This subsection shall not apply to a county tax collector or tax commissioner who is serving the first year of such official's initial term of office.

(d) The costs of attending the training classes required by this Code section shall be met by the payment of registration fees by each local tax official attending such classes. Each local tax official shall be reimbursed by such official's county for the amount of such fees and related travel expenses.

(e) The instructors for the training classes required by this Code section shall consist of representatives of the Department of Revenue, the Georgia Association of Tax Officials or other similarly qualified organization of affiliated tax officials, the Georgia Center for Continuing Education, or any other qualified persons with expertise in the field of county tax administration, property taxation, motor vehicle titling and registration, or related matters.

(f) The state revenue commissioner may adopt and enforce reasonable rules and regulations governing the establishment and administration of the training classes provided for by this Code section.

(g) The state revenue commissioner is authorized to work with officials and personnel of the Georgia Center for Continuing Education in establishing the training classes to be held at that institution.

(h) Any county tax collector or tax commissioner who, without good cause such as sickness or other emergency, fails to comply with the training requirements of this Code section may be subject to removal from office by the Governor.



§ 48-5-127. Duties of tax collectors

(a) It shall be the duty of the tax collector to:

(1) Collect diligently and pay promptly the funds allowed the state by law and the county taxes to the commissioner and the county treasurer, respectively;

(2) Have his insolvent lists allowed in the manner provided by law before final settlement with the commissioner;

(3) Post and maintain a notice showing both the days on which his office is open for the purpose of collecting taxes and also the office hours of his office;

(4) (A) Pay the tax receiver his commissions upon the production of the commissioner's receipt for his digest together with a specification therein of the amount of commissions to which he is entitled; and

(B) Submit the tax receiver's receipts together with his receipts thereon to the commissioner before he shall be allowed credits for such commissions;

(5) Conform to such rules as may be furnished and obey such orders as may be given by the commissioner;

(6) Issue executions as provided by law for all taxes due the state or any county remaining unpaid after the time provided by law for payment;

(7) Keep a permanent qualification or voters' book and make up the registration lists, as provided by Article 6 of Chapter 2 of Title 21; and

(8) Perform all other duties that the law requires and which necessarily under the law appertain to the office of tax collector.

(b) The tax collector or tax commissioner and his agents, servants, and employees shall not be obligated to furnish a written receipt for the payment of any tax or license fee to any taxpayer or person making the payment when the payment is paid by check, money order, or other instrument payable or endorsed to bearer, payee, or endorsee, except when the taxpayer or person making the payment on behalf of the taxpayer demands a receipt.



§ 48-5-128. Transfer of duties from outgoing to incoming tax collector or tax commissioner

When the tax collector or tax commissioner of any county is succeeded by another, the outgoing tax collector or tax commissioner shall no longer be authorized to collect taxes or enforce executions issued for the collection of taxes. All uncompleted duties in respect to the collection of taxes and enforcement of executions shall pass to the successor tax collector or tax commissioner as provided by Code Section 48-5-164.



§ 48-5-128.1. Appointment in certain counties of chief deputy tax commissioner; filling vacancy in office of chief deputy; succession to office of tax commissioner

(a) In all counties of this state having a population of 550,000 or more according to the United States decennial census of 1950 or any future such census and in which there exists the office of tax commissioner, the tax commissioner shall be required to appoint from among the assistants or deputies in his office a chief deputy. Upon making the appointment, the tax commissioner shall notify the county governing authority, which shall record a copy of the appointment upon its minutes. The tax commissioner shall appoint the chief deputy at his will and pleasure, such appointment in no event to extend beyond the term of office of the person making the appointment.

(b) If the person appointed as chief deputy resigns, if the appointment is revoked, or if for any other reason the appointment is vacant, the tax commissioner shall appoint a new chief deputy and shall notify the county governing authority of the new appointment. The county governing authority shall record a copy of the new appointment upon its minutes.

(c) If a vacancy occurs in the office of tax commissioner in any county specified in subsection (a) of this Code section, the person appointed as chief deputy by the tax commissioner and certified to the county governing authority, upon qualifying for the office of tax commissioner in the manner provided by law, shall succeed to the office of tax commissioner and fill the unexpired term of the tax commissioner of the county.



§ 48-5-129. Allowance of insolvent lists; reissuance of executions before allowance of insolvent lists

(a) The insolvent lists of a tax collector or tax commissioner shall be allowed only by the county governing authority upon a return of the tax execution with entry by the proper legal officer of "no property."

(b) The county governing authority, if it has any reason to suspect the return of the officer to be incorrect in any particular, shall cause the execution to be sent out again for collection. Before the county governing authority allows any insolvent list, the officer in whose hands the tax fi. fas. have been placed for collection shall take an oath that he has made every effort in his power to collect the fi. fas. and that he verily believes the taxpayers on the list have no property from which the tax can be collected.



§ 48-5-130. Allocation of tax on insolvent lists; contents of list of insolvent taxpayers

In making out the insolvent list, the county governing authority shall state how much is allowed the tax collector on account of the state tax and how much is allowed on the county tax and shall furnish the commissioner an alphabetical list of the names of insolvent taxpayers, the militia district in which each resides, and the amount of each fi. fa.



§ 48-5-131. Retention of copy of insolvent list by county governing authority; collection of executions

When the tax collector or tax commissioner has his insolvent list credited, it shall be the duty of the county governing authority allowing the list to retain a copy of the list and return the executions to the tax collector, who shall cause them to be placed in the hands of a levying officer for collection, to be levied and sales under the executions to be made in accordance with the laws governing sales under executions issued upon common-law judgments. The levying officer shall be entitled to the same fees as he is entitled to for other executions, plus 2 1/2 percent. After deducting the commission, the levying officer shall pay the balance to the tax collector or tax commissioner, who shall transmit the county's taxes to the county treasury and the state's taxes to the Office of the State Treasurer.



§ 48-5-132. Disposition of insolvent lists

When insolvent lists are allowed, they shall be entered on the minutes, and the county governing authority shall furnish the tax collector certified copies of the lists and shall state in the certificates when and by what tribunal the lists were allowed.



§ 48-5-133. Crediting tax collectors and tax commissioners with insolvent lists

Tax collectors and tax commissioners under any circumstances shall not be allowed or credited with insolvent lists after executions are issued against them for taxes until they go to the commissioner and settle fairly and fully with him.



§ 48-5-134. Extension of time to complete digests and pay taxes

The time by which digests shall be completed, the taxes paid, and penalties incurred shall not apply in the case of tax receivers, tax collectors, and tax commissioners who have not been in office long enough to complete the work by the time specified. In all such cases, the officials shall comply with the requirements of the commissioner.



§ 48-5-135. Effect of collection or attempted collection of taxes before filing digest with commissioner

If any tax collector or tax commissioner collects or attempts to collect any taxes before the tax receiver has completed and transmitted his digest to the commissioner, unless specially so ordered by the commissioner or allowed by special enactment, he shall forfeit to the state double the amount collected or attempted to be collected. Each forfeiture shall be collected by execution issued by the commissioner.



§ 48-5-136. Schedule of defaulters

Reserved. Repealed by Ga. L. 1992, p. 2411, § 5, effective April 20, 1992.



§ 48-5-137. Tax collectors and tax commissioners as ex officio sheriffs

(a) Tax collectors and tax commissioners, upon the written consent of the sheriff of the county involved, may be ex officio sheriffs insofar as to enable them to collect taxes due the state and county by levy and sale under tax execution. Tax collectors or tax commissioners acting as ex officio sheriffs as provided in this Code section shall not be allowed to turn over any tax execution to the sheriffs or to any other levying officials of this state except when it becomes necessary for the purpose of enforcing the execution by sending it to a county other than that in which the execution was issued. Each tax collector or tax commissioner by virtue of his office shall have full power and authority to levy all tax executions issued by him as effectively as if done by the sheriffs of the counties.

(b) Each tax collector or tax commissioner when acting as an ex officio sheriff shall have full power to bring property to sale for the purpose of collecting taxes due the state and county. Additionally, he shall have all the powers vested in sheriffs for the advertisement of the property for sale, for the sale of the property, and for the making and delivery of all due and proper conveyances and bills of sale. All sales made by a tax collector or tax commissioner acting as an ex officio sheriff shall be valid and shall carry the title to property sold as fully and completely as if made by the sheriff of the county.

(c) All acts done and performed by tax collectors or tax commissioners by virtue of this Code section shall be done in conformity with the law in force governing the performance of the act done. All advertisements of property to be sold by a tax collector or tax commissioner acting as an ex officio sheriff, when the advertisements are required by law to be published in a newspaper, shall be published in the newspaper in which the sheriff's advertisements are published.

(d) In carrying out this Code section, tax collectors or tax commissioners shall have the power and authority to appoint one or more deputies with all the powers of the tax collectors or tax commissioners while acting as ex officio sheriffs in the levy and collection of taxes. Each deputy shall be required to give bond as may be required by the tax collectors or tax commissioners under the law. Each tax collector or tax commissioner shall be responsible for the acts of the deputy or deputies in the same manner and to the same degree as sheriffs are liable for the acts of their deputies.

(e) This Code section is supplemental to and cumulative of any general law of local application providing for tax collectors or tax commissioners to be ex officio sheriffs for the purposes provided in this Code section and is not in lieu of any such law to the extent that any such law conflicts with this Code section.

(f) With respect to a tax collector or tax commissioner or his deputy acting pursuant to this Code section in the county in which he holds office, the requirement of written consent of the sheriff shall not apply in counties within the following population brackets according to the United States decennial census of 1970 or any future such census:

(1) Not less than 300,000;

(2) Reserved.

(3) Reserved.

(4) Reserved.

(5) Reserved.

(g) Each tax collector or tax commissioner who is compensated on a salary basis and who is authorized to act as an ex officio sheriff under this Code section and whose office performs substantially all of the duties of the sheriff with respect to tax executions shall be entitled to a salary of $349.78 per month for his or her service as ex officio sheriff. Such compensation shall be in addition to any other compensation to which such tax commissioner or tax collector is entitled. Such additional compensation shall not be paid to any tax commissioner who is compensated solely by the fee system of compensation; but such compensation shall be paid to any tax commissioner who is compensated in part by fees and in part by a salary. Such compensation shall be paid in equal monthly installments from county funds.



§ 48-5-137.1. Advertising as additional cost of execution

The costs of all advertisements of property to be sold under tax execution by a sheriff, or tax collector or tax commissioner acting as an ex officio sheriff, when such advertisements are required by law shall be an additional cost of the execution to be satisfied voluntarily by the defendant or by levy and sale of the property.



§ 48-5-138. Cashbook to be kept by tax collectors and tax commissioners; recording disbursements; audit

(a) Each tax collector and tax commissioner shall keep a record in the form of a cashbook in which he shall record all items of cash collected for taxes, the date collected, the amount collected, and the name of the person for whose taxes the cash was collected. All of such items, amounts, entries, and dates shall be entered on the debit side upon the lines and in the columns designated in the record book. The entries required to be made by this subsection shall be entered on the book kept for such purpose within 15 days after payment of taxes is received.

(b) Each tax collector and tax commissioner shall record in the cashbook all items of cash paid out by him to the authorities of the state or counties, designating whether to the state or the counties, to whom paid for either the state or county, the date each amount was paid, and the amount paid. All of such items, amounts, entries, and dates shall be entered on the credit side in the lines and columns designated in the record book.

(c) The tax collector or tax commissioner shall present the record book to the county governing authority at the times prescribed by law for making his report to the governing authority so as to permit checking and auditing of the book, to have the endorsement of the name and authority of the auditing official entered in the book, and to have the date of the entry noted. The checking, auditing, and signature of the governing authority auditing official in the record book shall at no time be construed as, nor is it intended to be, a binding or final settlement with the tax collector or tax commissioner. Each check, audit, and signature shall be evidence only that he has reported to the county governing authority as required by law and that the report checks and is in accord with the record book that the tax collector or tax commissioner is required to keep.

(d) The tax collector or tax commissioner shall make and file an accounting as required by Code Section 48-5-154. The record book shall be preserved by the tax collector or tax commissioner in the tax collector's or tax commissioner's office. The commissioner shall furnish the tax collectors and tax commissioners the book required pursuant to this Code section at the state's expense.

(e) Instead of the cashbook or record book specified in this Code section, a tax collector or tax commissioner is authorized to maintain a computerized list showing the information required under this Code section, which list shall be deemed to be such cashbook or record book for the purposes of this article.



§ 48-5-139. Failure by tax collector or tax commissioner to keep cashbook; penalty

(a) It shall be unlawful for a tax collector or tax commissioner to fail or refuse to keep a cashbook, as prescribed by this article.

(b) Any person who violates subsection (a) of this Code section shall be guilty of a misdemeanor.



§ 48-5-140. Accountability of tax collectors and tax commissioners to county governing authority; effect of failure to account; appointment of successor

(a) It shall be the duty of the tax collector or tax commissioner to render annually to the county governing authority an account of his official actions respecting the county taxes and funds and to make his books, vouchers, accounts, and all things pertaining to his office available for inspection by the county governing authority.

(b) (1) The failure or refusal of any tax collector or tax commissioner to render the account required by subsection (a) of this Code section after being so notified by the governing authority of the county shall constitute malpractice in office. Conviction for such malpractice shall subject the offender to removal from office.

(2) Pending the continuance of the failure or refusal of the tax collector or tax commissioner to render the account after the notice by the governing authority, the governing authority shall suspend the tax collector or tax commissioner from duty and an interim tax collector or tax commissioner shall be appointed as provided in Code Section 48-5-211 to collect the county taxes during the suspension and until the question of removal can be passed upon and decided by the proper tribunal. Proper bonds as provided by law shall be taken from the person so appointed.

(3) The power given by this Code section to inquire into the affairs of the tax collector or tax commissioner and to suspend him from office in certain cases shall in no way affect the tax collector's or tax commissioner's own liability or that of the sureties of his official bond.



§ 48-5-141. Periodic payment to proper officials of money collected by tax collector or commissioner, sheriff, or constable

(a) The tax collector or tax commissioner, sheriff, and constables in each county having a population of 30,000 or more shall each week pay over to the proper county officials as required by law the county taxes including, but not limited to, any interest, penalties, or other amounts due the county which they have collected during the week. Such payment shall be made at the same time as the report required by Code Section 48-5-142 and shall be for the period covered by the report.

(b) The tax collector or tax commissioner, sheriff, and constables in each county having a population of less than 30,000 shall every two weeks pay over to the proper county officials as required by law the county taxes including, but not limited to, any interest, penalties, or other amounts due the county which they have collected during the two weeks. Such payment shall be made at the same time as the report required by Code Section 48-5-142 and shall be for the period covered by the report.



§ 48-5-142. Weekly report of taxes collected by tax collector or tax commissioner to county governing authority

(a) The tax collector or tax commissioner in each county having a population of 30,000 or more shall make a weekly report to the governing authority of the county of the aggregate amount of taxes collected for the state and the amount collected for the county and shall swear that the report is a correct report of the taxes collected.

(b) The tax collector or tax commissioner in each county having a population of less than 30,000 shall make a report every two weeks to the county governing authority of the aggregate amount of taxes collected during the two-week period. Each report shall separately specify the amount collected for the state and the amount collected for the county. The tax collector or tax commissioner shall swear that the report is a correct report of the taxes collected.



§ 48-5-143. Monthly remittance of state taxes to commissioner

(a) Except as provided by subsection (b) of this Code section, the tax collector or tax commissioner of each county shall pay over to the commissioner at least once a month all state taxes which he has collected. Each monthly payment shall be made on or before the fifteenth day of each calendar month.

(b) A tax collector or tax commissioner may pay over state taxes which he has collected on a more frequent basis than once a month when he so desires.



§ 48-5-144. Furnishing report forms by commissioner

The commissioner shall have prepared and shall furnish the several tax collectors and tax commissioners suitable forms on which to make their reports.



§ 48-5-145. Effect of neglect of duty by tax collector or tax commissioner

If any tax collector or tax commissioner fails or refuses to make payment, if he makes a false return, or if he fails or refuses to file the report as required, it shall be the duty of the commissioner or the county governing authority to report such facts to the Governor. The Governor shall cause a notice of the failure, refusal, or making of a false return to be served on the tax collector or tax commissioner for him to show cause why he should not be removed from office. If the tax collector or tax commissioner fails to make a proper excuse within ten days, it shall be the duty of the Governor to remove the offending official.



§ 48-5-146. Receipt of checks or money orders by tax commissioner or tax collector; liability for unpaid checks or money orders; penalty

(a) No tax commissioner or tax collector shall be personally liable for unpaid checks or money orders received in payment of taxes and license fees when:

(1) The county governing authority has authorized the receipt of personal, company, certified, treasurer's, or cashier's checks, or bank, postal, or express money orders in payment of taxes and license fees;

(2) The tax commissioner or tax collector has received such checks or money orders to the extent and under the conditions prescribed by the governing authority;

(3) The tax commissioner or tax collector has made written demand for payment by the taxpayer on whose account the unpaid check or money order was tendered within 30 days after the notification to the tax commissioner or tax collector of the dishonor of the check or money order; such demand shall be sent by certified mail or statutory overnight delivery to the taxpayer's last address as it appears on the latest records of the tax commissioner or tax collector; and

(4) In all cases where payment is not received within 20 days after the mailing of the demand specified in paragraph (3) of this subsection, the tax commissioner or tax collector has initiated within 40 days after such mailing at least one of the rights and remedies allowed him by law for the enforcement of the collection and payment of taxes and license fees.

(b) A check or money order, when authorized, shall be deemed to be payment as of the time it is received by the tax commissioner or tax collector, provided the check or money order is duly paid upon presentation to the drawee. The time of receipt as shown by the records of the tax commissioner or tax collector shall be prima facie correct as to the time of actual receipt.

(c) If a check or money order so received is not duly paid, the person on whose account the check or money order was tendered shall remain liable for the payment of the tax or license fee and for all legal penalties and additions to the same extent as if the check or money order had not been tendered. Delay in the presentation of a check or money order for payment shall not remove this liability.

(d) If any certified check, treasurer's check, cashier's check, or money order so received is not duly paid, the tax commissioner or tax collector, in addition to the right to exact payment from the party originally obligated for the payment, shall have a lien for the amount of the check or money order upon all assets of the bank or trust company on which drawn or for the amount of the money order upon all the assets of the issuer of the money order. The amount of the lien shall be paid out of the assets of the bank, trust company, or issuer in preference to any other claims whatsoever against the bank, trust company, or issuer.

(e) If any check or money order tendered to the tax commissioner or tax collector as payment of any tax or license fee is not duly paid when presented to the drawee or issuer for payment, in addition to any other penalties provided by law, there shall be paid as a penalty by the person who tendered the check or money order upon notice and demand of the tax commissioner or tax collector, in the same manner as tax, an amount equal to 1 percent of the amount of the check or money order, except that, if the amount of the check or money order is less than $500.00, the penalty under this Code section shall be the lesser of $5.00 or the amount of the check or money order. This subsection shall not apply if the person who tendered the check or money order shows to the satisfaction of the tax commissioner or tax collector that it was tendered in good faith and with reasonable cause to believe it would be duly paid.



§ 48-5-147. Use of lock box system for mailed tax returns and payments

(a) The governing authority of each county, municipality, and other political subdivision of the state may enter into a contract for a lock box system with any bank in this state to have the bank receive, process, and deposit mailed tax returns and payments.

(b) In any county of this state in which the county tax collector or tax commissioner receives mailed tax payments or otherwise collects taxes for the county as well as for one or more municipalities lying wholly or partially within the county, the county tax collector or tax commissioner may enter into a contract for a lock box system described by subsection (a) of this Code section on behalf of the county and any such municipality, provided such contract is approved by the governing authority of the county and by the governing authority of any municipality whose tax payments are covered by such contract. A tax collector or tax commissioner and any such officer's surety shall not be liable for any tax payments mailed directly to a bank as the depository under a contract for a lock box system authorized by this subsection. Any contract for a lock box system under this subsection shall require a detailed accounting by the depository of all tax payments received by the depository and shall provide for such other matters as may be necessary to fully protect the interests of the taxpayers, tax officials, and local governing authorities affected by the contract for a lock box system.



§ 48-5-148. Interest on unpaid taxes; rate; record of interest and taxes collected

(a) (1) Except as otherwise expressly provided for by law, ad valorem taxes due the state or any county remaining unpaid on December 20 in each year shall bear interest at the rate specified in Code Section 48-2-40 from December 20, and each tax collector and tax commissioner shall collect the interest on unpaid taxes and account for such interest in his final settlement.

(2) The minimum interest payment on unpaid taxes shall be $1.00.

(3) In the discretion of the tax commissioner, a taxpayer shall have the option of receiving notices of taxes due via electronic transmission in lieu of, or in addition to, receiving a paper bill via first-class mail. The tax bill shall be transmitted to the taxpayer via e-mail, with delivery or read receipt requested, in portable document format using all e-mail addresses provided by the taxpayer, and the date shown on such transmission shall serve as a postmark. In any instance where such transmission proves undeliverable, the tax commissioner shall mail a bill to the address of record as found in the county board of tax assessors' records. Each taxpayer shall be afforded 60 days from date of postmark to make full payment of taxes due before the taxes shall bear interest as provided in this Code section. The time period for payment provided for by this paragraph shall not apply in those counties in which a lesser time has been provided by law.

(b) Each tax collector and tax commissioner shall keep a record showing the amount of interest collected from delinquent or defaulting taxpayers, the date upon which the taxes and interest were collected, and the name of the person from whom the tax and interest were collected.

(c) Any provision of law (except Code Section 48-5-511) to the contrary notwithstanding, in each county having a population of not less than 71,500 nor more than 73,000 according to the United States decennial census of 1990 or any future such census, all ad valorem taxes due the county and the state remaining unpaid on November 20 of each year shall bear interest at the rate specified in Code Section 48-2-40 from November 20. On November 20 of each year, the local tax officials shall issue executions against each delinquent or defaulting taxpayer in their respective counties and shall otherwise comply with subsection (a) of Code Section 48-5-161.

(d) Any provision of law except Code Section 48-5-511 to the contrary notwithstanding, in each county having a population of not less than 71,500 and not more than 75,000 according to the United States decennial census of 1990 or any future such census, all ad valorem taxes due the county and the state remaining unpaid on October 20 of each year shall bear interest at the highest legal rate provided by law from that date. On October 20 of each year, the local tax officials shall issue executions against each delinquent or defaulting taxpayer in their respective counties and shall otherwise comply with subsection (a) of Code Section 48-5-161.



§ 48-5-149. Rate of interest and penalty on delinquent ad valorem taxes in certain counties; application during appeal of assessment

Reserved. Repealed by Ga. L. 1994, p. 237, § 2, effective July 1, 1994.



§ 48-5-150. Alternative provisions for interest and final settlements; rate of interest; reports; forfeiture of commissions

(a) The governing authority of any county, with the approval of the tax collector or tax commissioner, may provide by resolution that all taxes due the state or the county remaining unpaid either on November 15 or December 1 in each year as specified in such resolution shall bear interest at the rate specified in Code Section 48-2-40 from the date specified in the resolution. The tax collector or tax commissioner shall collect the interest on the unpaid taxes and account for such interest in his final settlement.

(b) On the date specified in the resolution in each year in the counties in which the governing authority, with the approval of the tax collector or tax commissioner, has changed the date on which state and county taxes are due, the tax collector or tax commissioner shall furnish to the commissioner and to the county governing authority a report showing the amount of state taxes and the amount of county taxes remaining unpaid on the tax digest. Every 30 days thereafter until a final settlement is made with both the state and the county, the tax collector or tax commissioner shall furnish to the commissioner and the county governing authority a report showing the amount of state taxes collected and the amount of county taxes collected after the date specified in the resolution to the date of rendering the report. Each report shall show also the amount of interest collected from delinquent or defaulting taxpayers.

(c) Each tax collector or tax commissioner in counties in which the governing authority, with the approval of the tax collector or tax commissioner, has changed the date on which state and county taxes are due shall make final settlements with both the state and the county within four months after the date specified in the resolution of the year in which the taxes become due, unless the time for the settlement is extended by the commissioner as authorized by Code Section 48-5-154. Upon failure of any tax collector or tax commissioner to make final settlement within the time provided in this subsection, the tax collector or tax commissioner shall forfeit one-fourth of his commissions unless some good and sufficient reason rendering the making of the final settlement impossible is given.



§ 48-5-151. Interest payments by tax collectors and tax commissioners

All interest collected by tax collectors and tax commissioners shall be paid by them to the state and county at the time and in the manner that taxes are required to be paid.



§ 48-5-152. Effect of failure to collect interest and make reports and settlements; penalty

The failure or refusal of any tax collector or tax commissioner to carry out any of the provisions contained in Code Section 48-5-148, 48-5-150, 48-5-151, or 48-5-153 shall constitute malpractice in office. A conviction for such malpractice shall subject the offender to removal from office.



§ 48-5-153. Reports of unpaid taxes by tax collector and tax commissioner to commissioner and county governing authority; final settlement period

(a) On December 20 in each year each tax collector or tax commissioner shall furnish to the commissioner and to the county governing authority, upon the request of either, a report showing the amount of state taxes and the amount of county taxes remaining unpaid on the tax digest and, every 30 days thereafter until a final settlement is made with both the state and the county, shall furnish to the commissioner and the governing authority, upon the request of either, a report showing the amount of state taxes collected and the amount of county taxes collected from December 20 to the date of rendering the report. Each report shall also show the amount of interest collected from the delinquent or defaulting taxpayers.

(b) Each tax collector or tax commissioner shall make final settlements of accounts with both the state and the county and shall pay over all amounts due the state and county within four months from December 20 of the year in which taxes become due, unless the time for the settlement is extended by the commissioner as authorized by Code Section 48-5-154. Upon failure of any tax collector or tax commissioner to make final settlement and payment within the time provided in this subsection, the tax collector or tax commissioner shall forfeit one-fourth of his commissions unless some good and sufficient reason rendering the timely making of the final settlement impossible is given.

(c) With respect to any county operating on a fiscal year basis, the settlement period of subsection (b) of this Code section shall be within four months following the end of such fiscal year.



§ 48-5-154. Annual accounting reports; citations for default, negligence, or bad faith; approval in whole or in part

Annually on or before April 20, unless the time is extended by the commissioner for cause which the commissioner deems sufficient, each tax collector or tax commissioner shall make and file an accounting with the commissioner as to state taxes and with the governing authority of his county as to county taxes for the preceding year, in which the accounts of the tax collector or tax commissioner shall be fully stated and uncollected items on the digest of the preceding year shall be listed in detail. The tax collector or tax commissioner shall set opposite each item the reason why the item has not been collected and the name of the officer in whose hands the tax execution is or, if no execution has been issued, the reason why it has not been issued, and such further information as the commissioner or the county governing authority, as the case may be, shall require. If the commissioner or the county governing authority finds that all collections made up to the date of the accounting have been properly accounted for by the tax collector or tax commissioner, an order to that effect shall be entered by the commissioner or the county governing authority. If it appears that there is any default in accounting for collections made, the tax collector or tax commissioner and his sureties shall be promptly cited as provided by law to make good the default. The commissioner and the county governing authority shall have the jurisdiction and power to correct all errors in the digests, to order abatement or cancellation of taxes erroneously assessed, and to make other adjustments in the digests of a similar nature and to reflect the same in the account as stated. Regarding uncollected items not relieved against in the manner stated, the commissioner or the county governing authority, as the case may be, shall ascertain whether failure to collect the item or any part of the item has been due to negligence or bad faith on the part of the tax collector or tax commissioner. If the commissioner or the county governing authority is of the opinion that there is sufficient evidence of negligence or bad faith to justify a citation as for a default, a citation shall be issued against the tax collector or tax commissioner and his sureties. Otherwise, and unless a default appears in the proper accounting for collections made by the tax collector or tax commissioner, the accounts of the tax collector or tax commissioner shall be approved. If an account is disapproved in part, if there are uncollected items with respect to the failure of collection of which no negligence or bad faith on the part of the tax collector or tax commissioner appears, the commissioner or county governing authority shall approve them and in detail shall state in what part the account is approved and in what part and for what reasons the account is not approved. An approved account or approved part of an account shall be prima facie conclusive of its correctness as of the date of the approval and, unless its correctness is challenged in a citation or in an action brought within two years from the date of the approval, shall be absolutely conclusive of the correctness of the account or of the approved parts of the account as of the date of the approval.



§ 48-5-155. Removal or suspension of tax collector or tax commissioner failing to account or defaulting; opportunity for hearing; citation

If any tax collector or tax commissioner fails to submit his account for settlement by April 20 or within such further time, not exceeding four months, as is allowed by the commissioner or, if on examination of the account, defaults are ascertained which are not promptly cured by the tax collector or tax commissioner, the commissioner or the county governing authority shall report such facts to the Governor who, after giving the tax collector or tax commissioner opportunity to be heard (unless the tax collector or tax commissioner absconds or absents himself from the state or otherwise cannot be given notice), shall have the power to suspend him or remove him from office; and the commissioner and the county governing authority shall proceed to cite the delinquent tax collector or tax commissioner and his surety.



§ 48-5-156. Surety's right to demand release from future liability; office vacated by failure to provide new bond; liability of new surety

The surety on the bond of the tax collector or tax commissioner shall also have the right to report the failure to account for the default alleged by the commissioner or the county governing authority to the Governor and to demand a release from future liability on the bond of the tax collector or tax commissioner. The Governor, upon such demand, shall order the tax collector or tax commissioner to make a new bond or bonds within a time to be set, not exceeding 30 days. Upon the tax collector's or tax commissioner's default in so doing, the Governor shall declare the officer removed and the office vacant. Upon the office being declared vacant or upon the new bond being given, the moving surety shall be discharged from all future liability. Unless the Governor requires that the sureties on the new bond shall assume concurrent liability with the sureties on the old bond, the sureties on the new bond shall be liable only for future defaults and the sureties on the old for the preexisting defaults.



§ 48-5-157. Transfer of executions to tax collector, tax commissioner, or surety held liable for failure to collect taxes; subrogation

If a tax collector, tax commissioner, or his sureties are held liable on proceedings by citation, on appeal, or in any other action for having failed by reason of his negligence or bad faith to collect any taxes, the tax collector or tax commissioner, or his surety paying off any liability thus established, shall be entitled to have the tax execution or executions transferred to him. If the execution or executions relate both to state and county taxes, the commissioner and the county governing authority, or either of them, may make the transfer as to both state and county taxes and any other tax included in the execution. As to such taxes, the tax collector, tax commissioner, or his surety paying the judgment, order, or decree fixing liability for the taxes shall be subrogated to all the rights of the state, county, and other public body for whose benefit the tax was levied.



§ 48-5-158. Nonliability of tax collector, tax commissioner, and surety for failure to collect taxes

Neither a tax collector, tax commissioner, nor his surety shall be liable for failure to collect any state, county, or other taxes from delinquent taxpayers if he or his surety shall make it appear that:

(1) By reason of the insolvency of the taxpayer, the tax collector or tax commissioner could not by ordinary care and diligence collect the tax;

(2) The tax collector or tax commissioner with ordinary diligence issued execution and placed it in the hands of the sheriff or other officer having power to levy the execution, and that failure to realize the money on the execution was due to no fault of the tax collector or tax commissioner;

(3) The failure to collect the taxes promptly was due to obedience to instructions from the commissioner as to state taxes or from the county governing authority as to county taxes; or

(4) He was prevented from the collection of the taxes by legal proceedings.



§ 48-5-159. False reports of taxes collected by tax collector or tax commissioner pursuant to this article; penalty

(a) It shall be unlawful for any tax collector or tax commissioner to make out a false return or report of the amount of taxes collected which is required to be reported by this article.

(b) Any person who violates subsection (a) of this Code section commits the offense of false swearing.



§ 48-5-160. Duty of tax collectors and tax commissioners to keep stub book of tax receipts

Reserved. Repealed by Ga. L. 1990, p. 1324, § 6, effective July 1, 1990.



§ 48-5-161. Issue of execution; execution docket; levy administration fee; collection; inspection by grand jury

(a) Each tax collector or tax commissioner shall keep an execution docket. On December 20 in each year, unless further time is allowed as provided by law, he shall issue execution against each delinquent or defaulting taxpayer in his county and enter the names of delinquent or defaulting taxpayers on the docket together with an itemized statement of the taxes covered by the execution.

(b) When executions have been issued, it shall be the duty of the officer issuing the execution to place the execution in the hands of an officer authorized by law to collect the execution and make an entry on his execution docket of the name of the officer and the date of delivery.

(c) (1) The officer in whose hands the execution is placed shall proceed at once to collect the execution and, when the execution is paid by the defendant voluntarily or by levy and sale, the officer shall enter the amount collected including all costs, commissions, interest, and penalties as provided by law on the execution. The officer shall return the execution to the tax collector or tax commissioner with the amount of tax collected. The tax collector or tax commissioner shall at once copy the entry of the officer on his or her execution docket and file the execution in his or her office.

(2) (A) As used in this paragraph, the term "costs" includes, but is not limited to, title examination expenses, certified mail expenses, reasonable attorney's fees, or other such necessary research expenses.

(B) Once an execution is issued against a delinquent or defaulting taxpayer, the sheriff or ex officio sheriff shall collect, in addition to any other costs, commissions, interest, and penalties, the actual expenses incurred by the county in issuing the execution and administering the levy by imposing a levy administration fee which shall be 5 percent of the delinquent tax or $250.00, whichever is the lesser. Regardless of any other provision of this paragraph, however, no such levy administration fee shall be less than $50.00.

(3) The levy administration fee provided by paragraph (2) of this subsection shall likewise be charged and collected when the execution is enforced through garnishment as provided for in Code Section 48-3-12.

(d) Each tax collector or tax commissioner shall submit his respective execution docket and cashbook to the grand jury at the spring term of the superior court of his county. It shall be the duty of the grand jury to inspect thoroughly the docket and book and to report on them by general or special presentment.



§ 48-5-162. Penalties for violations of subsection (a) of Code Section 48-5-161

For a violation of any of the provisions of subsection (a) of Code Section 48-5-161, the tax collector or tax commissioner so violating shall forfeit all or such part of his commissions as the grand jury of the county shall recommend. If the tax collector or tax commissioner fails to pay over the penalty imposed, it shall be enforced against the tax collector or tax commissioner and his sureties by the commissioner as provided by law for defaulting tax collectors, and a 20 percent penalty of the amount of the penalty set by the grand jury shall be added to such penalty.



§ 48-5-163. Fee for issuing tax executions; allowance of costs on executions

(a) Tax collectors shall be allowed a fee of 50 cent(s) for issuing a tax execution.

(b) No tax collector, sheriff, or constable shall receive costs on tax executions unless the costs are collected from the defendant.



§ 48-5-164. Duties of successor tax collector or tax commissioner as to performing uncompleted duties of outgoing collector or commissioner; distribution of commissions; liability

(a) In case a tax collector or tax commissioner has been succeeded in office by another person, a list of the uncollected items of tax appearing in the account of the outgoing tax collector or tax commissioner at the time of the accounting shall be furnished by the commissioner or the county governing authority to the tax collector or tax commissioner who succeeds the outgoing tax collector or tax commissioner.

(b) (1) Each tax collector or tax commissioner to whom a list is furnished as provided in subsection (a) of this Code section shall pay to the outgoing tax collector or tax commissioner, as the taxes are collected, one-half of the commissions and retain for his services one-half, the commissions to be calculated as if the amounts had been collected by the outgoing tax collector or tax commissioner.

(2) Reserved.

(c) The outgoing tax collector or tax commissioner shall no longer have the right or the duty to collect the taxes uncollected during his term or to enforce the executions issued for the taxes, but all uncompleted duties with respect to the enforcement and collection of the taxes shall pass to his successor.

(d) The outgoing tax collector or tax commissioner and his sureties or his bond shall be discharged upon his delivery to his successor of the books and papers in his office which relate to the uncollected taxes, except for defaults existing prior to that time.



§ 48-5-165. Duty of tax collector to instruct taxpayers that negotiable instruments are to be made payable to county tax office

It shall be the duty of each tax collector, whether acting on behalf of the county, municipality, board of education, or as an agent of the state, to instruct the taxpayers that any check, money order, or other similar bankable paper for the payment of taxes shall be made payable to the county tax office to which the taxes are due, rather than to the tax collector. The tax collector shall not be required, however, to return to the taxpayer a check or money order for the payment of taxes that is not made payable to the taxing entity in strict conformity with the instructions.






Part 3 - Compensation

§ 48-5-180. Rate of commissions; commissions where tax collector or tax commissioner is on salary; commission from fee for sale or transfer of motor vehicle license and plate in certain counties

(a) The commissions to be allowed to each tax receiver and tax collector of state and county taxes shall be as provided in the following schedule:

Net Digest Amount Rate of Commission

Up to and including $6,000.00........................................... 6%

Over $6,000.00 and not exceeding $14,000.00............................. 5%

Over $14,000.00 and not exceeding $24,000.00............................ 4%

Over $24,000.00 and not exceeding $36,000.00............................ 3%

Over $36,000.00 and not exceeding $52,000.00....................... 2 1/2%

Over $52,000.00 and not exceeding $76,000.00............................ 2%

Over $76,000.00................................................... 1 3/4%.

(b) Subsection (a) of this Code section shall not apply to any county where the tax collector, tax receiver, or tax commissioner is on a salary basis only.

(c) (1) Except as otherwise provided in this subsection and as far as tax collectors and tax commissioners are concerned, the rates and schedules prescribed by subsection (a) of this Code section shall apply to the first 90 percent of the ad valorem net digests collected by the tax collector or tax commissioner. On all taxes collected in excess of 90 percent of the total of taxes due according to the tax net digest, the tax collector's or tax commissioner's commission shall be 10 percent of all such collections, irrespective of the schedule and rates in subsection (a) of this Code section.

(2) The governing authority of the county may provide by appropriate resolution that the tax collector's or tax commissioner's commission shall be 10 percent of all taxes collected in excess of 80 percent of the total taxes due according to the net tax digest.

(3) Except as otherwise provided in this paragraph, the tax collector or tax commissioner shall be entitled to and shall receive such commissions as provided in this subsection even though he is paid on a salary basis. In those counties where the tax collector or tax commissioner is paid on a salary basis and his salary is $8,000.00 or more per annum, the tax collector or tax commissioner shall not be entitled to the commissions provided for in this subsection unless the local Act placing the tax collector or tax commissioner on a salary or an amendment of such Act specifically provides that the tax collector or tax commissioner shall receive the commissions, in which event the tax collector or tax commissioner shall be entitled to receive the commissions as provided for in this subsection. If such Act does not so specifically provide, the commissions shall be county funds and shall not be received by the tax collector or tax commissioner.

(d) Reserved.

(e) Reserved.



§ 48-5-181. Deductions of default and insolvent lists for net amount of digests

In arriving at the net amount of the digest, the default list shall be deducted in the case of tax receivers and the insolvent list shall be deducted in the case of tax collectors.



§ 48-5-182. Payment of commissions to tax receivers

The tax collector shall pay to the tax receiver his commissions due by the state and by the county, but only upon the production of the commissioner's receipt for the tax receiver's net digest and only with a specification in the digest of the amount of commissions to which the tax receiver is entitled. The tax collector shall submit the tax receiver's receipts with his receipts thereon to the commissioner before the tax collector is allowed credits for such commissions.



§ 48-5-183. Salaries of tax collectors and tax commissioners

(a) Nothing contained in this Code section shall apply to any tax commissioner or tax collector who is compensated by the fee system of compensation in lieu of a fixed salary. On and after January 1, 1995, no tax collector or tax commissioner in a county having a population of 45,000 or more shall be entitled to fees authorized by Code Section 48-5-180 or Code Section 40-2-33.

(b) (1) Any other law to the contrary notwithstanding, except for the provisions of paragraph (2) of this subsection, the minimum annual salary of each tax collector and tax commissioner who is compensated by an annual salary shall be fixed according to the population of the county in which he or she serves, as determined by the United States decennial census of 2000 or any future such census; provided, however, that such annual salary shall be recalculated in any year following a census year in which the Department of Community Affairs publishes a census estimate for the county prior to July 1 in such year that is higher than the immediately preceding decennial census. Each such officer shall receive an annual salary, payable in equal monthly installments from the funds of his or her county, of not less than the amount fixed in the following schedule:

Population Minimum Salary

---------- --------------

0 -- 5,999 $ 29,832.20

6,000 -- 11,889 40,967.92

11,890 -- 19,999 46,408.38

20,000 -- 28,999 49,721.70

29,000 -- 38,999 53,035.03

39,000 -- 49,999 56,352.46

50,000 -- 74,999 63,164.60

75,000 -- 99,999 67,800.09

100,000 -- 149,999 72,434.13

150,000 -- 199,999 77,344.56

200,000 -- 249,999 84,458.82

250,000 -- 299,999 91,682.66

300,000 -- 399,999 101,207.60

400,000 -- 499,999 105,316.72

500,000 or more 109,425.84

(2) Whenever the state employees subject to compensation plans authorized and approved in accordance with Code Section 45-20-4 receive a cost-of-living increase or general performance based increase of a certain percentage or a certain amount, the amounts fixed in the minimum salary schedule in paragraph (1) of this subsection, in subsection (g) of Code Section 48-5-137, and, where applicable, in subsection (c) of Code Section 21-2-213, or the amounts derived by increasing each of said amounts through the application of longevity increases pursuant to subsection (d) of this Code section, where applicable shall be increased by the same percentage or same amount applicable to such state employees. If the cost-of-living increase or general performance based increase received by state employees is in different percentages or different amounts as to certain categories of employees, the amounts fixed in the minimum salary schedule in paragraph (1) of this subsection, in subsection (g) of Code Section 48-5-137, and, where applicable, in subsection (c) of Code Section 21-2-213, or the amounts derived through the application of longevity increases, shall be increased by a percentage or an amount not to exceed the average percentage or average amount of the general increase in salary granted to the state employees. The Office of Planning and Budget shall calculate the average percentage increase or average amount increase when necessary. The periodic changes in the amounts fixed in the minimum salary schedule in paragraph (1) of this subsection, in subsection (g) of Code Section 48-5-137, and, where applicable, in subsection (c) of Code Section 21-2-213, or the amounts derived through the application of longevity increases, as authorized by this paragraph shall become effective on the first day of January following the date that the cost-of-living increases received by state employees become effective; provided, however, that if the cost-of-living increases or general performance based increases received by state employees become effective on January 1, such periodic changes in the amounts fixed in the minimum salary schedule in paragraph (1) of this subsection, in subsection (g) of Code Section 48-5-137, and, where applicable, in subsection (c) of Code Section 21-2-213, or the amounts derived through the application of longevity increases as authorized by this paragraph, shall become effective on the same date that the cost-of-living increases or general performance based increases received by state employees become effective.

(3) The county governing authority may supplement the minimum annual salary of the tax commissioner in such amount as it may fix from time to time; but no tax commissioner's compensation supplement shall be decreased during any term of office. Any prior expenditure of county funds to supplement the tax commissioner's salary in the manner authorized by this paragraph is ratified and confirmed. Nothing contained in this paragraph shall prohibit the General Assembly by local law from supplementing the annual salary of the tax commissioner.

(c) In any county in which more than 50 percent of the population of the county according to the United States decennial census of 1990 or any future such census resides on property of the United States government which is exempt from taxation by this state, the population of the county for the purpose of subsection (b) of this Code section shall be deemed to be the total population of the county minus the population of such county which resides on property of the United States government.

(d) The amounts provided in paragraph (1) of subsection (b) of this Code section, subsection (g) of Code Section 48-5-137, and, where applicable, Code Section 21-2-213, as increased by paragraph (2) of subsection (b) of this Code section, shall be increased by multiplying said amounts by the percentage which equals 5 percent times the number of completed four-year terms of office served by any tax collector or tax commissioner after December 31, 1976, effective the first day of January following the completion of each such period of service. This Code section shall not be construed to affect any local legislation except where the local legislation provides for a salary lower than the salary provided in this Code section, in which event this Code section shall prevail. This Code section shall not be construed to reduce the salary of any tax collector or tax commissioner in office on July 1, 1991; provided, however, that successors to such tax collectors and tax commissioners in office on July 1, 1991, shall be governed by the provisions of this Code section. The minimum salaries provided for in this Code section shall be considered as salary only. Expenses for deputies, equipment, supplies, copying equipment, and other necessary and reasonable expenses for the operation of a tax collector's or tax commissioner's office shall come from funds other than the funds specified as salary in this Code section.

(e) Notwithstanding any other provisions of this Code section, any tax collector or tax commissioner who, prior to July 1, 1979, was entitled to the commissions allowed by Code Section 40-2-33 may elect to receive the salary he or she was receiving prior to July 1, 1979, together with such commissions relating to the sale of motor vehicle license plates in lieu of the minimum salary provided in subsection (b) of this Code section.

(f) Notwithstanding any other provisions of this Code section, any tax collector or tax commissioner who, prior to January 1, 1980, was receiving a salary lower than the applicable minimum salary provided by subsection (b) of this Code section pursuant to a local law but who also was receiving certain fees and commissions in addition thereto may elect to be excluded from this Code section.

(g) Except as otherwise provided in subsection (f) of this Code section, any local Acts in effect on or enacted subsequent to January 1, 1980, which deal with the compensation of the various tax collectors or tax commissioners, shall remain in full force and effect, except in those instances where such local Acts provide for a salary which is less than the minimum salary provided in subsection (b) of this Code section, in which event this Code section shall prevail.

(h) This Code section shall not be construed so as to place any tax collector or tax commissioner who is on the fee system of compensation on January 1, 1980, on a salary system of compensation. Any such officer who is compensated under the fee system of compensation on January 1, 1980, shall continue to be compensated pursuant to the fee system of compensation until the General Assembly abolishes by local Act the fee system of compensation for such officer and places him or her on an annual salary equal to or greater than the minimum annual salary provided in this Code section.



§ 48-5-183.1. Monthly contingent expense allowance for the operation of the office of the tax commissioner

In addition to any salary, fees, or expenses now or hereafter provided by law, the governing authority of each county is authorized to provide as contingent expenses for the operation of the office of tax commissioner, and payable from county funds, a monthly expense allowance of not less than the amount fixed in the following schedule:

Population Minimum Salary

---------- --------------

0 -- 11,889 $ 100.00

11,890 -- 74,999 200.00

75,000 -- 249,999 300.00

250,000 -- 499,999 400.00

500,000 or more 500.00






Part 4 - Delinquent Tax Officials

§ 48-5-200. Issuance of process against tax receiver, tax collector, or tax commissioner indebted in any way to state

The commissioner may issue execution or other legal process against a tax receiver, tax collector, or tax commissioner when or if the tax receiver, tax collector, or tax commissioner:

(1) Receives commissions which he is not entitled to receive or retain;

(2) Becomes possessed in any other manner of any money belonging to the state; or

(3) Incurs any liability to the state.



§ 48-5-201. Issuance of executions against tax collector or tax commissioner upon failure to settle accounts; allowance of credits; interest only on amount of default

If any tax collector or tax commissioner fails to settle his accounts with the commissioner as provided by law, the commissioner shall issue execution against the tax collector or tax commissioner and his sureties for the principal amount, together with interest at the rate of 20 percent per annum on the amount. If upon a final settlement it appears that the tax collector or tax commissioner was entitled to credits at the time he is required by law to settle, the commissioner may allow the credits and charge interest only on the amount for which the tax collector or tax commissioner is in default, together with all the costs and attorney's fees incurred by reason of the issuance of the execution.



§ 48-5-202. Direction to sheriffs of executions against tax collectors, tax receivers, and tax commissioners; suspension of collection; property bound; proceedings of sale

(a) All executions and other process against tax collectors, tax receivers, and tax commissioners shall be directed to all and singular the sheriffs of the state and shall be executed by the sheriffs, their lawful deputies, or other officers lawfully in their stead.

(b) Executions issued pursuant to subsection (a) of this Code section shall not be suspended or delayed by any judicial interference except as provided in Code Section 48-5-203. The Governor, however, may suspend collection until the next meeting of the General Assembly but no longer.

(c) The property of tax collectors, tax commissioners, and their sureties shall be bound from the time the bonds are executed for the payment of taxes collected and for the discharge of their duties.

(d) The proceedings in selling property under such executions shall be the same as under executions issued from the superior court.



§ 48-5-203. Affidavit of illegality to execution against tax collector, tax commissioner, and sureties; trial; damages for delay; appeal

(a) Whenever the commissioner issues an execution against any defaulting tax collector or tax commissioner and the sureties on his official bond, as set forth in Code Section 48-5-201, the tax collector, tax commissioner, or any surety on his bond at any time after the issuance of the execution and before a sale thereunder may file an affidavit of illegality to the execution. The affidavit shall state any matters of defense which would be available in denial of either the alleged default or of the amount of the default as stated in the execution and shall be returned to be tried in and disposed of by the superior court of the county in which the tax collector or tax commissioner held office in the same manner as provided by law for the trial and disposition of such issues generally.

(b) Code Section 9-13-128, authorizing the jury to assess damages for delay upon the trial of an issue formed on an affidavit of illegality, shall be applicable to the affidavit of illegality provided for in subsection (a) of this Code section.

(c) Upon any final decision by the superior court on the issue made by the affidavit of illegality, either party may file an appeal and carry the case to the appellate court as in cases of injunction.



§ 48-5-204. Authority to vacate commissions of defaulting tax collectors, tax commissioners, or tax receivers; filling vacancies

The Governor may vacate the commissions of defaulting tax collectors or tax commissioners or of tax receivers failing or refusing to do their duty, to give bond, or to take the oath required by law. In any such event, the vacancy shall be filled in the manner prescribed for other vacancies.



§ 48-5-205. Penalties for incomplete or improper digests

(a) If a tax receiver or tax commissioner fails to have his or her digest completed and deposited by September 1 in each year, unless excused by provisions of law or by the commissioner, such tax receiver or tax commissioner shall forfeit one-tenth of his or her commissions for each week's delay. If the delay extends beyond 30 days, such tax receiver or tax commissioner shall forfeit one-half of his or her commissions. If the delay extends beyond the time when the Governor and commissioner fix the rate percentage, such tax receiver or tax commissioner shall forfeit all such tax receiver's or tax commissioner's commissions.

(b) If a tax receiver or tax commissioner fails to make out his digest in the manner prescribed by law or fails to comply with the directions given him by the commissioner in making out his digest, he shall forfeit one-half his commissions.

(c) If the digest is made out so badly as not to fulfill the purpose of the tax laws, the tax receiver or tax commissioner shall forfeit all his commissions and shall be removed from office by the governing authority of the county upon the request of the commissioner.



§ 48-5-206. Liability of tax receiver or tax commissioner for making false entry of a return or for causing taxpayer to pay more than lawful tax

Repealed by Ga. L. 1992, p. 2411, § 6, effective April 20, 1992.






Part 5 - County Tax Officials

§ 48-5-210. County tax receivers, tax collectors, and tax commissioners; election; qualifications for office; vacancies in office

(a) County tax receivers, tax collectors, and tax commissioners shall be elected by the voters of their respective counties at the time and in the manner provided by law. Each such officer shall be elected for a term of four years.

(b) (1) No person shall be eligible to offer for election to or hold the office of tax receiver, tax collector, or tax commissioner unless the person:

(A) Is a citizen of the United States;

(B) Is a resident of the county in which the person seeks office for at least two years prior to qualifying for election to the office and remains a resident of such county during the term of office;

(C) Is a registered voter;

(D) Has attained the age of 25 years prior to the date of qualifying for election to the office, but this subparagraph shall not apply to any person who was holding the office of tax receiver, tax collector, or tax commissioner on July 1, 1981;

(E) Has obtained a high school diploma or its recognized equivalent, but this subparagraph shall not apply to any person who was holding the office of tax receiver, tax collector, or tax commissioner on April 1, 1986; and

(F) Has not been convicted of a felony offense or any offense involving moral turpitude contrary to the laws of this state, any other state, or the United States.

(2) Each person offering as a candidate for the office of tax receiver, tax collector, or tax commissioner shall file an affidavit with the officer before whom such person has qualified to seek the office of tax receiver, tax collector, or tax commissioner prior to or at the time of qualifying as a candidate. The affidavit shall affirm that the person meets all the qualifications required by paragraph (1) of this subsection.



§ 48-5-211. Interim and emergency filling of vacancies in office of tax receiver, collector, or commissioner

(a) Except as otherwise provided in Code Section 48-5-212, as soon as a vacancy occurs in the office of county tax receiver, tax collector, or tax commissioner, the judge of the probate court shall appoint a qualified person to discharge the duties of such officer until the vacancy is filled.

(b) When a vacancy occurs as provided in subsection (a) of this Code section and it is not more than six months from the time the election can be called by the county election superintendent and held until the existing term will expire, the person or persons appointed shall discharge the duties of the office for the balance of the term and there shall be no special election.

(c) Except as otherwise provided in this chapter, if from any sudden emergency there is a vacancy and a proper person cannot immediately be appointed, the judge of the probate court or his clerk shall act as county tax receiver, tax collector, or tax commissioner.

(d) Except as provided in subsection (b) of this Code section, when a vacancy occurs as provided in subsection (a) of this Code section, the election superintendent of the county where it occurs shall call and conduct a special election in the manner provided for in Chapter 2 of Title 21.

(e) The person elected pursuant to subsection (d) of this Code section shall hold office for the unexpired term. The returns of the election shall be made to the Secretary of State. Such person shall be commissioned by the Governor.



§ 48-5-212. Chief deputy tax receiver, collector, or commissioner; appointment; duties; assumption of duties of tax commissioner

(a) Except as otherwise provided in Code Section 48-5-128.1, the tax receiver, tax collector, or tax commissioner of any county shall be authorized to appoint a chief deputy tax receiver, chief deputy tax collector, or chief deputy tax commissioner, provided that such person has met the same training requirements as enumerated in Code Section 48-5-126.1. Such chief deputy shall have the duties prescribed by the appointing tax official and the authority prescribed in this Code section.

(b) Except as otherwise provided in Code Section 48-5-128.1, in any county in which a chief deputy tax commissioner has been appointed pursuant to subsection (a) of this Code section and said chief deputy meets all qualifications for the office of tax commissioner, the chief deputy tax commissioner shall assume the duties of the office of the tax commissioner upon the death, resignation, incapacity, or inability of such tax commissioner of any such county to serve. Such chief deputy shall serve until such time as the incapacity or inability of such tax commissioner is removed or until January 1 following the next succeeding general election which occurs more than 60 days after the occurrence of the vacancy or the expiration of the remaining term of office, whichever occurs first. The chief deputy tax commissioner shall receive no additional compensation for performing the duties of such tax commissioner except in cases involving the death or resignation of such tax commissioner, in which case the chief deputy shall receive the same compensation, paid in the same manner, as such tax commissioner would have received less any longevity raises received by the previous tax commissioner. If the next succeeding general election is not one at which county officers are elected and is more than 60 days after the occurrence of the vacancy and unless the incapacity or inability of such tax commissioner is removed prior to such election, a duly qualified person shall be elected tax commissioner at a special election held at the same time as the general election. The person so elected shall take office on January 1 following such election and shall serve for the remainder of the unexpired term of office.









Article 4 - County Taxation

§ 48-5-220. Purposes of county taxes

County taxes may be levied and collected for the following public purposes:

(1) To pay the expenses of administration of the county government;

(2) To pay the principal and interest of any debt of the county and to provide a sinking fund for the payment of the principal and interest;

(3) For educational purposes upon property located outside of independent school systems, as provided in Article VIII of the Constitution of this state;

(4) To build and repair public buildings and bridges;

(5) To pay the expenses of courts and the maintenance and support of inmates, to pay sheriffs and coroners, and to pay for litigation;

(6) To build and maintain a system of county roads;

(7) For public health purposes in the county and for the collection and preservation of records of vital statistics;

(8) To pay county police;

(9) To support indigent individuals;

(10) To pay county agricultural and home demonstration agents;

(11) (A) To provide for payment of old age assistance to aged individuals in need and for the payment of assistance to needy blind, assistance to dependent children, and other welfare benefits.

(B) No individual shall be entitled to assistance as provided in this paragraph who does not qualify for assistance in every respect as provided by law prescribing the qualifications for beneficiaries.

(C) No indebtedness or liability against the county shall ever be created for the purpose stated in this paragraph when the indebtedness or liability is in excess of amounts reasonably expected to be raised by county taxes levied as provided by law;

(12) To provide for fire protection of forest lands and for the conservation of natural resources;

(13) To provide hospitalization and medical or other care for the indigent sick people of the county;

(14) To acquire, improve, and maintain airports, public parks, and public libraries;

(15) To provide for workers' compensation and retirement or pension funds for officers and employees;

(16) To provide reasonable reserves for public improvements as may be fixed by law;

(17) To pay pensions and other benefits and costs under a teacher retirement system or systems;

(18) For school lunch purposes, upon property located outside of independent school systems as provided in Article VIII of the Constitution of this state, to provide for payment of costs and expenses incurred in the: purchase, replacement, and maintenance of school lunchroom equipment; purchase of school lunchroom supplies; transportation, storage, and preparation of foods; and all other costs and expenses incurred in the operation of school lunch programs;

(19) To provide for ambulance services within the county;

(20) To provide for financial assistance to county or joint county and municipal development authorities for the purpose of developing trade, commerce, industry, and employment opportunities. No tax for this purpose shall exceed one mill per dollar upon the assessed value of the taxable property in the county levying the tax; provided, however, that the authority to levy and collect a tax for the purpose described in this paragraph shall not be deemed to be an exclusive authorization and shall not prevent any county from exercising any power granted to it pursuant to any constitutional amendment, whether general or special, to levy any ad valorem tax for the purpose of providing financial assistance to any county or joint county and municipal development authority. The exceptions to the one mill per dollar tax limitation contained in the proviso of the preceding sentence shall not be construed so as to affect any action pending in court on February 20, 1984;

(21) To provide for public health and sanitation including, but not limited to, water pollution control projects, sewage treatment facilities, storm and sanitary sewer facilities, and water supply facilities; and

(22) To provide for financial assistance to county children and youth commissions providing children and youth services, including but not limited to, the study of the needs, issues, and problems relating to children and youth; the gathering of data, identification of problem areas, and planning and implementation of programs for dealing with problems of children and youth; and the dissemination of information relating to issues of children and youth.



§ 48-5-232. Advertisement of county property tax assessment

Reserved. Repealed by Ga. L. 1995, p. 10, § 48(3), effective February 21, 1995.



§ 48-5-233. Official collection and paying over of county taxes

All taxes levied for county purposes shall be assessed upon the tax commissioner's or tax receiver's books for each year and shall be collected by the tax commissioner or tax collector. After collection, the tax commissioner or tax collector shall pay the taxes to the county treasurer.



§ 48-5-234. Enforcement of collection and payment of county property taxes

Any remedy or right allowed by law for the enforcement of the collection and payment of state property taxes, either by the commissioner, tax commissioner, or tax collector, may be used for the enforcement of the collection and payment of county property taxes by the county governing authority.



§ 48-5-235. Liability of tax commissioners and tax collectors for default or improper conduct

The tax commissioners and tax collectors shall be subject to the same fines and forfeitures for any default or improper conduct relating to county property taxes as are provided by law with respect to state property taxes.



§ 48-5-236. Allowance of commissions of tax commissioners or tax collectors

The governing authority of each county, in allowing the tax commissioner or tax collector his commissions for collecting the taxes levied in the county, shall aggregate the taxes for the various purposes levied and allow commissions on the whole amount. Each allowance shall be made in accordance with the schedule from which the commissioner is authorized to allow commissions to tax commissioners or tax collectors for collecting state property taxes.



§ 48-5-237. Payment of taxes where property lies in more than one county

A taxpayer who has a portion of real property extending into more than one county may pay all property taxes due on the property to the tax collector or tax commissioner of the county where the majority of the property is located. Nothing contained in this Code section shall change the amount of tax due each county, but this Code section shall change only the place of payment and collection. The tax collector or tax commissioner of the county of collection shall transmit to the tax collector or tax commissioner of the other counties the moneys due the other counties and a certificate showing that all taxes due on the property have been paid.



§ 48-5-238. Executions against persons holding county money

(a) The governing authority of each county may compel all persons and their heirs and personal representatives who have in their possession any county money collected for any county purpose whatever to pay over the county money to the county governing authority.

(b) Upon the failure of obligated persons to pay over county moneys, the county governing authority shall issue executions against such persons and their securities, if any, for the full amount appearing to be due. The executions shall be issued in the same manner as the commissioner issues executions against defaulting tax commissioners or tax collectors.



§ 48-5-239. Affidavit of illegality by person against whom execution issues

If execution as provided in subsection (b) of Code Section 48-5-238 issues for an amount greater than the amount due or if the defendant denies on oath owing any part of the amount claimed, the defendant may cause an issue to be formed on the execution by filing an affidavit of illegality according to the rules governing other illegalities. Each issue shall be tried by a jury at the first term of the superior court held after the filing of the affidavit.



§ 48-5-240. Borrowing county money

This article is applicable to all persons and their sureties who borrow or pretend to borrow any county money from any person having custody of the county money. Any such person borrowing or pretending to borrow county money shall be held in all respects to be a holder of county funds.



§ 48-5-241. Refund or credit of county taxes

(a) In all cases where a person has been overtaxed or claims for any reason that taxes should be credited or refunded, the county governing authority may hear and determine such application to the extent of the interest of the county in the matter.

(b) In all cases where the county governing authority, pursuant to subsection (a) of this Code section, has authorized the tax collector or tax commissioner to credit or refund any overpayment of property tax in cases where the taxpayer has been overtaxed or has claimed that the tax should be credited or refunded, the authorization to the tax collector or tax commissioner shall be authority to credit or refund the proportionate amount of the state and county school tax represented in the overpayment and, in the case of refunds, he shall deduct such amounts from his next distribution to the state and county school boards, respectively.



§ 48-5-242. Waiver of penalties or interest due on unpaid taxes

(a) Upon written approval by the governing authority of the county in accordance with subsection (c) of this Code section, the tax collector or tax commissioner may waive, in whole or in part, the collection of any amount due the taxing authorities for which taxes are collected, when such amount represents a penalty or an amount of interest assessed for failure to comply with the laws governing the assessment and collection of ad valorem taxes, when the tax collector or tax commissioner reasonably determines that the default giving rise to the penalty or interest was due to reasonable cause and not due to gross or willful neglect or disregard of the law or of regulations or instructions issued pursuant to the law, and when the interest to be waived accrues on or after July 1, 2002.

(b) In the case of penalties or interest arising from the failure of the taxpayer to comply with the terms, conditions, or covenants required with respect to properties receiving any type of preferential assessment, the tax collector or tax commissioner shall not be authorized to waive any portion of the penalty or interest that represents a recovery by the taxing authorities of any amount by which taxes were reduced as a result of the granting of such preferential assessment.

(c) The waiver of penalties or interest in accordance with this Code section shall be subject to the written approval of the county governing authority either on a case-by-case basis or by a resolution delegating the authority to the tax collector or tax commissioner to make the final determinations. Such resolution may establish rules and regulations governing the administration of this Code section and establish guidelines to be followed by the tax collector or tax commissioner when granting such waivers.



§ 48-5-243. Waiver of tax following military service

The tax collector or tax commissioner shall waive the collection of any amount due the taxing authorities for which taxes are collected, when such amount represents a penalty or an amount of interest assessed for failure to comply with the laws governing the assessment and collection of ad valorem taxes, if:

(1) The tax collector or tax commissioner determines that the default giving rise to such penalty or interest was due to a taxpayer's military service in the armed forces of the United States in an area designated by the President of the United States by executive order as a combat zone and not due to gross or willful neglect or disregard of the law or of regulations or instructions issued pursuant to the law; and

(2) The taxpayer makes full payment of taxes due, not including penalties and interest, within 60 days of such taxpayer's return from such military service.






Article 5 - Uniform Property Tax Administration and Equalization

Part 1 - Equalization of Assessments

§ 48-5-260. Purpose of part

It is the purpose and intent of this part to:

(1) Create, provide, and require a comprehensive system for the equalization of taxes on real property within this state by the establishment of uniform state-wide forms, records, and procedures and by the establishment of a competent, full-time staff for each county of this state to:

(A) Assist the board of tax assessors of each county in developing the proper information for setting tax assessments on property;

(B) Maintain the tax assessment records for each county; and

(C) Provide for state-wide duties and qualification standards for such staffs;

(2) Provide for the examination of county tax digests in order to determine whether property valuation is uniform between the counties;

(3) Provide for adjustments and equalizations of property valuations in certain instances;

(4) Provide for state ratio studies by the state auditor; and

(5) Provide for state assistance to counties in implementing this part.



§ 48-5-261. Classification of counties for administration of part

For the purpose of administering this part, the counties of this state are placed in the following classes:

(1) Class I -- Counties having less than 3,000 parcels of real property;

(2) Class II -- Counties having at least 3,000 but less than 8,000 parcels of real property;

(3) Class III -- Counties having at least 8,000 but less than 15,000 parcels of real property;

(4) Class IV -- Counties having at least 15,000 but less than 25,000 parcels of real property;

(5) Class V -- Counties having at least 25,000 but less than 35,000 parcels of real property;

(6) Class VI -- Counties having at least 35,000 but less than 50,000 parcels of real property;

(7) Class VII -- Counties having at least 50,000 but less than 100,000 parcels of real property; and

(8) Class VIII -- Counties having at least 100,000 or more parcels of real property.



§ 48-5-262. Composition and duties of county appraisal staffs; "county civil service system" defined

(a) Class I counties shall provide for an appraisal staff pursuant to paragraph (1) of Code Section 48-5-260 by:

(1) Employing a full-time appraiser;

(2) Contracting with a contiguous county to provide the staff requirement; or

(3) Contracting with a professional appraisal person to provide the staff requirement.

(b) Each county other than Class I counties shall employ a minimum staff of appraisers, to be known as the county property appraisal staff, to perform the duties set forth in this part. For compensation purposes, the appraisers will be designated, lowest grade first, as Appraiser I, Appraiser II, Appraiser III, and Appraiser IV.

(c) The minimum staff requirement for each county shall be as follows:

(1) Class II counties -- One Appraiser III;

(2) Class III counties -- One Appraiser III and one Appraiser I;

(3) Class IV counties -- One Appraiser III, one Appraiser II, and one Appraiser I;

(4) Class V counties -- Two Appraisers III, two Appraisers II, and one Appraiser I;

(5) Class VI counties -- One Appraiser IV, two Appraisers III, two Appraisers II, and one Appraiser I;

(6) Class VII counties -- One Appraiser IV, four Appraisers III, one Appraiser II, and two Appraisers I;

(7) Class VIII counties -- Two Appraisers IV, eight Appraisers III, five Appraisers II, and five Appraisers I.

(d) The establishment of minimum staff requirements shall not preclude any county from employing additional appraisers in order to carry out this part.

(e)(1) As used in this subsection, the term "county civil service system" means any county civil service system, county merit system, county personnel plan or policy, or stated rules of work.

(2) The county governing authority shall be authorized, in its discretion and upon adoption of the appropriate resolution or ordinance, to provide that staff and employees of the county board of tax assessors shall be positions of employment covered by the county civil service system. Following the adoption of such ordinance or resolution, the county board of tax assessors may hire and manage such employees, but only in compliance with the county civil service system. The failure of the county board of tax assessors to comply with the requirements of such system shall be grounds for removal of one or more members of the county board of tax assessors pursuant to subsection (b) of Code Section 48-5-295.



§ 48-5-263. Qualifications, duties, and compensation of appraisers

(a) Qualifications.

(1) The commissioner shall establish, and the Department of Administrative Services may review, the qualifications and rate of compensation for each appraiser grade.

(2) Each appraiser shall, before his or her employment, obtain a satisfactory grade, as determined by the commissioner, on an examination prepared by the commissioner and an institution of higher education in this state.

(b) Duties. Each member of the county property appraisal staff shall:

(1) Make appraisals of the fair market value of all taxable property in the county other than property returned directly to the commissioner;

(2) Maintain all tax records and maps for the county in a current condition. This duty shall include, but not be limited to, the mapping, platting, cataloging, and indexing of all real and personal property in the county;

(3) Prepare annual assessments on all taxable property appraised in the county and submit the assessments for approval to the county board of tax assessors;

(4) Prepare annual appraisals on all tax-exempt property in the county and submit the appraisals to the county board of tax assessors;

(5) Prepare and mail assessment notices after the county board of tax assessors has determined the final assessments;

(6) Attend hearings of the county board of equalization and provide information to the board regarding the valuation and assessments approved by the county board of tax assessors on those properties concerning which appeals have been made to the county board of equalization;

(7) Provide information to the department as needed by the department and in the form requested by the department;

(8) Attend the standard approved training courses as directed by the commissioner for all minimum county property appraisal staffs;

(9) Compile sales ratio data and furnish the data to the commissioner as directed by the commissioner;

(10) Comply with the rules and regulations for staff duties established by the commissioner; and

(11) Inspect mobile homes located in the county to determine if the proper decal is attached to and displayed on the mobile home by the owner as provided by law; notify the residents of those mobile homes to which a decal is not attached of the provisions of Code Sections 48-5-492 and 48-5-493; and furnish to the tax collector or tax commissioner a periodic list of those mobile homes to which a decal is not attached.

(c) Compensation. Staff appraisers shall be paid from county funds. The rates of compensation established by the commissioner shall not preclude any county from paying a higher rate of compensation to any appraiser grade.



§ 48-5-264. Designation and duties of chief appraiser

(a) The board of tax assessors in each county shall designate an Appraiser IV or, in those counties not having an Appraiser IV, an Appraiser III as the chief appraiser of the county. The chief appraiser shall be responsible for:

(1) The operation and functioning of the county property appraisal staff;

(2) Certifying and signing documents prepared by the staff; and

(3) Implementing procedures deemed necessary for the efficient operation of the staff.

(b) The chief appraiser may appoint an assistant and may delegate his authority in writing to the assistant.

(c) The chief appraiser may be a member of the county board of tax assessors.



§ 48-5-264.1. Right of chief appraiser and others to inspect property; supplying identification to occupant of property; statement to be included in tax bill

(a) The chief appraiser, other members of the county property appraisal staff, authorized agents of the county board of tax assessors, and members of the county board of tax assessors who are conducting official business of the chief appraiser, the county appraisal staff, or the county board of tax assessors may go upon property outside of buildings, posted or otherwise, in order to carry out the duty of making appraisals of the fair market value of taxable property in the county, other than property returned directly to the commissioner; provided, however, such person representing such chief appraiser, appraisal staff, or county board of tax assessors shall carry identification which is sufficiently prominent to permit the occupant to readily ascertain that such person is such representative. Such representative shall not enter upon the property unless reasonable notice has been provided to the owner and to the occupant of the property regarding the purpose for which such person is entering upon such property.

(b) The county tax commissioner shall include a statement with the ad valorem tax bill of each taxpayer notifying the taxpayer of the right to file an ad valorem property tax return. A notification of the right of taxpayers to file ad valorem property tax returns shall also be maintained by the tax commissioner on the official website of the county.



§ 48-5-265. Formation of joint county property appraisal staffs

(a) (1) The governing authorities of any two or more counties may join together and by intergovernmental agreement create a joint county property appraisal staff following consultation with the county boards of tax assessors of such counties. Under any such intergovernmental agreement, the parcels of real property within the counties subject to the intergovernmental agreement shall be totaled, and the counties shall be deemed one county for purposes of determining the class of the counties, the resulting minimum staff requirements, and the amount of money to be received from the department. The costs of the joint county property appraisal staff shall be determined in the intergovernmental agreement.

(2) The governing authorities of any two or more counties may execute an intergovernmental agreement to provide for the sharing of one or more designated members of property appraisal staff following consultation with the county boards of tax assessors of such counties. The costs of such shared staff members shall be determined in the intergovernmental agreement.

(b) The governing authorities of any two or more counties may join together and by intergovernmental agreement carry out this part following consultation with the county boards of tax assessors of such counties. All counties subject to an intergovernmental agreement under this subsection shall retain their separate character for the purpose of determining the class and minimum staff requirements for each county.

(c) (1) Any county, at its discretion, may enter into contracts with persons to render advice or assistance to the county board of tax assessors in the assessment and equalization of taxes, the establishment of property valuations, or the defense of such valuations. Such advice and assistance shall be in compliance with the laws of this state and the rules and regulations of the commissioner. Individuals performing services under such contracts shall complete satisfactorily such training courses as directed by the commissioner. The function of any person contracting to render such services shall be advisory or ministerial, and the final decision as to the amount of assessments and the equalization of assessments shall be made by the county board of tax assessors and shall be set forth in the minutes of the county board of tax assessors.

(2) No contract entered into pursuant to paragraph (1) of this subsection shall contain any provision authorizing payment to any person contracted with, or to any person employed by any person contracted with, upon a percentage basis or upon any basis under which compensation is dependent or conditioned in any way upon increasing or decreasing the aggregate assessment of property in the county. Any contract or provision of a contract which is in violation of this paragraph shall be void and unenforceable.



§ 48-5-266. Submission by chief appraiser of assessment list with supporting information; attendance and providing of information at appeal hearings

(a) The chief appraiser shall submit a certified list of assessments for all taxable property within the county to the county board of tax assessors. The list shall be accompanied by any supporting information requested by the board of tax assessors and shall be submitted within the time prescribed by the board of tax assessors.

(b) The chief appraiser or his delegate shall attend all hearings on appeals of assessments made to the county board of equalization. He shall provide the county board of equalization with the information supporting the appraisal and assessment which has been appealed.



§ 48-5-267. State payments for minimum staff of appraisers; state salary supplements for qualified appraisers

(a) An amount which is equal to one-half of the total compensation payable to the minimum staff in all of the counties, as determined by the commissioner with the approval of the Department of Administrative Services, shall be paid to the counties by the department in the following manner:

(1) The greater of 15 percent of the amount appropriated and deemed available by the commissioner for the purpose of carrying out the provisions of this part regarding minimum staff compensation or $200,000.00, if deemed available by the commissioner, shall be distributed equally among all of the counties of the state; and

(2) The payment to be made to each county from the remainder of the amount after distribution as provided in paragraph (1) of this subsection, if any, shall be equal to the remaining amount multiplied by a fraction, the denominator of which is the total of all parcels of real property located within the state and the numerator of which is the number of parcels of real property located within the county.

(b) Payments provided for in this Code section shall be made in the manner determined by the commissioner. The commissioner shall not make any payments to any county which:

(1) Is not maintaining its records as required by this part;

(2) Has not employed a minimum staff of appraisers; or

(3) In the case of Class I counties, has not entered into a contract providing for the performance of the requirements of this part.

(c) Payments provided for in this Code section shall be paid from funds appropriated to the department.

(d) In addition to the payments for minimum staff appraisers authorized by this Code section, the commissioner, from funds appropriated for that purpose, shall pay to qualified appraisers employed by county governments salary supplements in accordance with the following provisions:

(1) Each individual employed as a staff appraiser who has earned the Certified Assessment Evaluator designation or the Certified Personalty Evaluator designation, as conferred by the International Association of Assessing Officers, shall be paid a salary supplement of $1,000.00 per year;

(2) Each individual employed as a staff appraiser who has earned the Georgia Certified Appraiser designation conferred by the Georgia Association of Assessing Officials shall be paid a salary supplement of $750.00 per year. The qualifications and requirements necessary for achievement of the Georgia Certified Appraiser designation shall be approved by the commissioner before any supplements are paid for this designation; and

(3) Salary supplements shall be paid to each individual qualifying under paragraphs (1) and (2) of this subsection only for the period of time he or she is actually employed by a county as a staff appraiser and only for the period of time that he or she holds the qualifying designation. Salary supplements shall be paid to each qualified individual for only one qualifying designation at any one time.



§ 48-5-268. Training courses for new appraisers; continuing education for experienced appraisers; member of county appraisal staff to appraise tangible personal property

(a) The department may prepare, instruct, operate, and administer courses of instruction deemed necessary to provide for the training of new appraisers and the continuing education of experienced appraisers.

(b) (1) The department shall prepare, instruct, operate, and administer courses of instruction for the training of new appraisers and the continuing education of experienced appraisers in the appraisal of tangible personal property.

(2) In all counties except Class I counties, the chief appraiser shall designate at least one person on the county appraisal staff to be responsible for the appraisal of tangible personal property. Any person or persons so designated shall be required to attend the standard approved training courses operated by the department in accordance with this subsection as part of their duties specified in subsection (b) of Code Section 48-5-263.

(c) The department may contract with any institution of higher education in this state to provide the courses of instruction, or any part of the courses, called for in this Code section.



§ 48-5-269. Authority to promulgate rules and regulations regarding uniform books, records, forms, and manuals; limits on change in current use value of conservation use property

(a) Subject to the limitations contained in Chapter 2 of this title, the commissioner may promulgate rules and regulations specifically regarding this part, including, but not limited to, the following:

(1) Prescription of the forms, books, and records to be used for standard property tax reporting for all taxing units, including, but not limited to, the forms, books, and records to be used in the listing, appraisal, and assessment of property and how the forms, books, and records shall be compiled and kept;

(2) Prescription of the form and content of state-wide, uniform appraisal and assessment forms, books, and manuals;

(3) Development and prescription of procedures under which property sales ratio surveys shall be conducted; and

(4) Prescription of methods and procedures by which identification data, appraisal and assessment data, sales data, and any other information relating to the appraisal and assessment of property shall be furnished to the department using electronic data processing systems and equipment.

(b) The commissioner shall promulgate after consultation with the Department of Agriculture, the Georgia Agricultural Statistical Service, the Georgia Forestry Commission, the Department of Natural Resources, and the Cooperative Extension Service, and county tax officials shall follow uniform rules and regulations establishing a table of values for the current use value of bona fide conservation use property. Such rules and regulations shall apply to the evaluation of bona fide conservation use property, exclusive of any improvements thereon, which improvements shall have their current use value determined as otherwise provided by law. Such rules and regulations shall include, but not be limited to, the following provisions and criteria:

(1) Sales data for arm's length, bona fide sales of comparable real property with and for the same existing use and per-acre property values determined by the capitalization of net income before property taxes, with sales data to be weighted 35 percent and income capitalization values to be weighted 65 percent. All sales data shall be adjusted to remove the influence of the size of the tract on the sales price of tracts below 50 acres in size. Income capitalization values shall be derived from the respective conservation use property classifications, with consideration given to productivity of the respective major geological or geographical regions, and for this purpose:

(A) Net income before property taxes shall be determined for:

(i) Agricultural land by calculating a weighted average of all crop and pasture acreage in each district as designated by paragraph (2) of this subsection in the following manner:

(I) Crop land by calculating the five-year weighted average of per-acre net income before property taxes from the major predominant acreage crops harvested in Georgia, and as used in this subdivision, the term "predominant acreage crops" means the top acreage crops with production in no less than 125 counties of the state; and

(II) Pasture property by calculating a five-year weighted average of per-acre rental rates from pasture land; and

(ii) Forest property by calculating a five-year weighted average of per-acre net income before property taxes from hardwood and softwood harvested in Georgia. For purposes of this division, the term "property taxes" shall not include the tax under Code Section 48-5-7.5 which tax shall be considered in calculating net income; and

(B) The capitalization rate shall be based upon:

(i) The long-term financing rate available on January 1 from the Regional Federal Land Bank located in Columbia, South Carolina, and published pursuant to 26 U.S.C. Section 2032A(e)(7)(A)(ii), further referenced by regulations 26 C.F.R. 20.2032A-4(e);

(ii) The arithmetic mean of Federal Farm Credit bond yields, whose maturity is no less than five years in the future, as published in the Wall Street Journal on January 1 or the most recent business day of the current year, rounded to the nearest hundredth;

(iii) For the purpose of determining the income capitalization rate, divisions (i) and (ii) of this subparagraph shall be given weighted influences of 80 percent and 20 percent, respectively; and

(iv) A property tax component which shall be the five-year average true tax rate for the unincorporated area of each county located within the regions established by paragraph (2) of this subsection;

(2) The state shall be divided into an appropriate grouping of the nine crop-reporting districts as delineated by the Georgia Agricultural Statistical Service for the purpose of determining any calculation under this subsection;

(3) In no event may the current use value of any conservation use property in the table of values established by the commissioner under this subsection for the taxable year beginning January 1, 1993, increase or decrease by more than 15 percent from its current use value as set forth in the table of values established by the commissioner under this subsection for the taxable year beginning January 1, 1992. In no event may the current use value of any conservation use property in the table of values established by the commissioner under this subsection for the taxable year beginning January 1, 1994, or any subsequent taxable year increase or decrease by more than 3 percent from its current use value as set forth in the table of values established by the commissioner under this subsection for the immediately preceding taxable year; and

(4) Environmentally sensitive properties as certified by the Department of Natural Resources shall be valued according to the average value determined for property of the same or similar soil type, as determined under paragraphs (1) and (2) of this subsection.

(c) In no event may the current use value of any conservation use property increase or decrease during a covenant period by more than 3 percent from its current use value for the previous taxable year or increase or decrease during a covenant period by more than 34.39 percent from the first year of the covenant period. The limitations imposed by this subsection shall apply to the total value of all the conservation use property that is the subject of an individual covenant including any improvements that meet the qualifications set forth in paragraph (1) of subsection (a) of Code Section 48-5-7.4; provided, however, that in the event the owner changes the use of any portion of the land or adds or removes therefrom any such qualified improvements, the limitations imposed by this subsection shall be recomputed as if the new uses and improvements were in place at the time the covenant was originally entered.



§ 48-5-269.1. Adoption by commissioner and requirement of use of uniform procedural manual for appraising tangible personal property

(a) The commissioner shall adopt by rule, subject to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," and maintain an appropriate procedural manual for use by county property appraisal staff in appraising tangible real and personal property for ad valorem tax purposes.

(b) The manual adopted by the commissioner pursuant to this Code section shall be utilized by county property appraisal staff in the appraisal of tangible real and personal property for ad valorem tax purposes.



§ 48-5-270. Commissioner's authority to purchase, develop, prescribe, and improve electronic data processing systems regarding property valuation and assessment

The commissioner is authorized, from funds appropriated to the department, to develop and prescribe systems of data collection, appraisal, and assessment and any other systems relating to property valuation and assessment utilizing electronic data processing systems and equipment for use by county boards of tax assessors. The commissioner may purchase existing systems and services from other government agencies, educational institutions, or private businesses or contract with these entities for the development of information and new systems that may be utilized by county boards of tax assessors in property valuation and assessment. The commissioner shall actively seek out technological advancements and systems that will improve the uniformity, fairness, and efficiency of property valuations and assessments and include his or her recommendations in the annual budget request.



§ 48-5-271. Table of values for conservation use value of forest land

(a) The commissioner shall promulgate and county tax officials shall follow uniform rules and regulations establishing a table of values for the conservation use value of forest land conservation use property. Such values shall be the same as provided for forest land values under Code Section 48-5-269.

(b) In no event may the forest land conservation use value of any forest land conservation use property in the table of values established by the commissioner under this Code section for the taxable year beginning January 1, 2010, or any subsequent taxable year increase or decrease by more than 3 percent from its forest land conservation use value as set forth in the table of values established by the commissioner under this Code section. The limitations imposed by this subsection shall apply to the total value of all the forest land conservation use property that is the subject of an individual covenant.



§ 48-5-272. Duty of county board of tax assessors and county governing authority to effect adjustments to digest and millage levy

Repealed by Ga. L. 1988, p. 1763, § 4, effective January 1, 1989.



§ 48-5-273. Counties to submit tax rate to commissioner

The governing authority of each county shall submit to the commissioner, at the time the county tax digest for the current year is submitted for his approval, the total county millage levy established pursuant to law for the county for the current year. The commissioner shall not consider the approval of any county tax digest unless the tax rate is submitted to him as provided in this Code section.



§ 48-5-274. Establishment of equalized adjusted property tax digest; establishment and use of average ratio; information to be furnished by state auditor; grievance procedure; information to be furnished by commissioner

(a) As used in this Code section, the term:

(1) "Assessment ratio" means the fractional relationship between the assessed value and the fair market value of the property.

(2) "Measures of central tendency" means the tendency of data to cluster around some typical or central value, such as the median ratio, the mean ratio, or the weighted mean ratio (the weighted mean ratio is also called the aggregate ratio), as defined in the Standard on Assessment-Ratio Studies published by the International Association of Assessing Officers.

(b) The state auditor shall establish on a continuing basis, no later than November 15 in each year, an equalized adjusted property tax digest for each county in the state and for the state as a whole for the current calendar year. Such digest shall exclude all real and personal property exempted from taxation and the difference between the value of all taxable property within any tax allocation district and the tax allocation increment base of such tax allocation district as defined under paragraph (15) of Code Section 36-44-3 for which consent has been obtained pursuant to Code Section 36-44-9. The state auditor may establish a unit within the Department of Audits and Accounts consisting of such number of personnel as is deemed necessary in order to establish and maintain on a continuing basis the equalized adjusted property tax digest. The equalized adjusted property tax digest shall be established and maintained as follows:

(1) Determine the locally assessed valuation of the county property tax assessment digest for the preceding calendar year, exclusive of real and personal property exempted from taxation, exclusive of the difference between the value of all taxable property within any tax allocation district and the tax allocation increment base of such tax allocation district as defined under paragraph (15) of Code Section 36-44-3 for which consent has been obtained pursuant to Code Section 36-44-9, exclusive of railroad equipment company property shown on the county railroad equipment company property tax digest, exclusive of any property subject to current use valuation on the county property tax digest, and exclusive of the locally assessed valuation of timber harvested or sold;

(2) Determine the fair market value for timber harvested or sold during the calendar year;

(3) Divide the sum of the locally assessed valuation of the county property tax assessment digest under paragraph (1) of this subsection by the ratio of assessed value to fair market value of the property established by the state auditor in accordance with paragraph (8) of this subsection;

(4) Determine the fair market value of the county railroad equipment company property tax digest for the preceding calendar year;

(5) Determine the sum of the current use valuation of the county property tax digest;

(6) Determine the total fair market value of the Public Utility Digest as established by the commissioner;

(7) The total of the sums obtained through the calculations prescribed in paragraphs (2), (3), (4), (5), and (6) of this subsection shall be known as the current equalized adjusted property tax digest of the county. The sum of the current equalized adjusted property tax digest of all counties of the state combined shall be known as the current equalized adjusted property tax digest for the state as a whole; and

(8) Establish for each county in the state the ratio of assessed value to fair market value of county property subject to taxation, excluding railroad equipment company property. The ratio shall be determined by establishing the ratio of assessed value to sales price for each of a representative number of parcels of real property, the titles to which were transferred during a period of time to be determined by the state auditor, and then by establishing the measure of central tendency for the county as a whole based upon a representative number of usable transactions studied. Any such sales price shall be adjusted upward or downward, in a manner consistent with the Standard on Ratio Studies published by the International Association of Assessing Officers or its successors, as reasonably needed to account for the effects of price changes reflected in the market between the date of sale and January 1 of the calendar year for which the equalized adjusted property tax digest is being prepared. Sales prices also shall be reduced by any portion thereof attributable to personal property, real property exempt from taxation, or standing timber included in the sales transaction. The representative number of transactions shall not include any parcel of which the sales price is not reflective of the fair market value of such property as fair market value is defined in Code Section 48-5-2. The state auditor shall supplement realty sales price data available in any county with actual appraisals of a representative number of parcels of farm property and industrial and commercial property located within the county, the titles to which were not transferred within the period of time determined by the state auditor. The state auditor may make appraisals on other types of real property located within the county when adequate realty sales data cannot be obtained on such property. The representative number of parcels of each class of real property as defined by the commissioner used for the study shall be determined by the state auditor. The state auditor may use the same ratio for other personal property, excluding motor vehicles, within the county as is finally determined for real property within the county.

(c) The assessment ratio of assessed value to fair market value of county property to be established by the state auditor for the purposes of paragraph (8) of subsection (b) of this Code section shall be established through the use of personnel of the Department of Audits and Accounts who have sufficient competence and expertise by way of education, training, and experience in the fields of property evaluation and appraisal techniques. The Department of Audits and Accounts shall use the Standard on Assessment-Ratio Studies published by the International Association of Assessing Officers or its successors to determine the valid transactions necessary to establish accurately the measure of central tendency described in paragraph (8) of subsection (b) of this Code section; provided, however, that standard shall only be used to the extent it does not conflict with criteria enumerated in subparagraph (B) of paragraph (3) of Code Section 48-5-2.

(d) The assessment ratio of assessed value to fair market value determined for each county shall be used as provided for in this Code section until such time as a new ratio is determined on a continuing basis for each county. The state auditor shall provide to the commissioner the assessment ratio of assessed value to fair market value for all counties upon completion.

(e) On or before November 15 of each year, the state auditor shall furnish to the State Board of Education the current equalized adjusted property tax digest of each county in the state and the current equalized adjusted property tax digest for the state as a whole. In any county which has more than one school system, the state auditor shall furnish the State Board of Education a breakdown of the current county equalized adjusted property tax digest showing the amount of the digest applicable to property located within each of the school systems located within the county. At the same time, the state auditor shall furnish the governing authority of each county, the governing authority of each municipality having an independent school system, the local board of education of each school system, the tax commissioner or tax collector of each county, and the board of tax assessors of each county the current equalized adjusted property tax digest of the local school system or systems, as the case may be, and the current equalized adjusted property tax digest for the state as a whole.

(f)(1) Each county governing authority, each governing authority of a municipality having an independent school system, and each local board of education, when aggrieved or when having an aggrieved constituent, shall have a right, upon written request made within 30 days after receipt of the digest information, to refer the question of correctness of the current equalized adjusted property tax digest of the local school system to the state auditor. The state auditor shall take any steps necessary to make a determination of the correctness of the digest and to notify all interested parties of the determination within 45 days after receiving the request questioning the correctness of the digest.

(2)(A) If any party questioning the correctness of the digest is dissatisfied with the determination made by the state auditor pursuant to paragraph (1) of this subsection, the party shall have the right, which must be exercised within 15 days after being notified of the determination made by the state auditor, to refer in writing the question of the correctness of the digest to a board of arbitrators.

(B) Each board of arbitrators shall consist of three members, one to be chosen by the state auditor within 15 days after receipt of a written complaint, one to be chosen by the complaining party at the time of requesting the arbitration, and one to be chosen within 15 days after selection of the first two members by the first two members of the board. In the event the two arbitrators cannot agree on a third member, the Chief Justice of the Supreme Court of Georgia shall appoint the third member upon petition of either party with notice to the opposing party.

(C) The board of arbitrators or a majority of the board within 15 days after appointment of the full board shall render its decision regarding the correctness of the digest in question and, if correction of the digest is required, regarding the extent and manner in which the digest should be corrected. The decision of the board shall be final.

(D) The state auditor shall correct the digest in question in accordance with the decision of the board of arbitrators and shall report the corrections to the parties entitled to receive such information under this Code section.

(E) Each member of the board of arbitrators shall subscribe to an oath to perform faithfully and impartially the duties required in connection with the controversy concerning the correctness of the digest in question and to render a decision within the time required. Each member of the board of arbitrators shall be paid a sum not to exceed $250.00 for each appeal heard. In addition, each member of the board shall receive the same daily expense allowance as is provided for each member of the General Assembly and actual transportation costs when traveling by public carrier or the legal mileage rate when traveling by personal automobile. All costs of arbitration of matters arising under this Code section shall be shared and paid equally by the Department of Audits and Accounts and by the governing authority requesting the arbitration.

(3) Upon receiving notice that the current equalized adjusted property tax digest of any local school system is being questioned pursuant to paragraph (1) of this subsection, the state auditor shall notify the State Board of Education that the digest is being questioned. No computations shall be made on the basis of a questioned digest under Article 6 of Chapter 2 of Title 20, the "Quality Basic Education Act," until the digest has been corrected, if necessary, pursuant to this subsection.

(g) The commissioner shall provide to the state auditor such digest information as is needed in the calculation of the equalized adjusted property tax digests. Such information shall be provided for each county and for each local school system. For independent school systems in municipalities authorized to assess property in excess of 40 percent of fair market value pursuant to Code Section 48-5-7, the commissioner shall provide digest information to the state auditor at the assessment ratios utilized by both the municipal government and the county government or governments in which the municipality is located. If revision is made to the digest of any county or any portion of a county comprising a local school system following the initial reporting of the digest to the state auditor, the commissioner shall report any such revision to the state auditor.



§ 48-5-275. Applicability of part

This part shall apply in both the incorporated and unincorporated areas in each county of this state. The intent of this Code section is to recognize each county as a unit in applying this part without regard to other distinctions existing between incorporated and unincorporated areas within each county.






Part 2 - County Boards of Tax Assessors

§ 48-5-290. Creation of county board of tax assessors; appointment and number of members; commission; noneligibility of certain individuals

(a) There is established a county board of tax assessors in each of the several counties of this state.

(b) Except as provided in Code Section 48-5-309 with respect to the election of board members, each county board of tax assessors shall consist of not less than three nor more than five members to be appointed by the county governing authority.

(c) The order making an appointment to the county board of tax assessors shall be regularly entered upon the record of the superior court of the county. A certificate from the clerk of the superior court reciting the order and stating that the person appointed has taken the oath required by law shall constitute the commission of a member. No other commission shall be required. The clerk of the superior court shall transmit a copy of the certificate to the commissioner within five days of the date the oath is administered.

(d) No individual may be appointed or reappointed to a county board of tax assessors when the individual is related to a member of the county governing authority in one or more of the following degrees:

(1) Mother or mother-in-law;

(2) Father or father-in-law;

(3) Sister or sister-in-law;

(4) Brother or brother-in-law;

(5) Grandmother or grandmother by marriage;

(6) Grandfather or grandfather by marriage;

(7) Son or son-in-law; or

(8) Daughter or daughter-in-law.



§ 48-5-291. Qualifications for members; approved appraisal courses; rules and regulations

(a) No individual shall serve as a member of the county board of tax assessors who:

(1) Is less than 21 years of age;

(2) Fails to make his or her residence within the county within six months after taking the oath of office as a member of the board;

(3) Does not hold a high school diploma or its equivalent;

(4) Has not successfully completed 40 hours of training either prior to or within 180 days of appointment as provided in subsection (b) of this Code section;

(5) Has not obtained and maintained a certificate issued by the commissioner; and

(6) In addition to the training required in paragraph (4) of this Code section, does not successfully complete an additional 40 hours of approved appraisal courses as provided in subsection (b) of this Code section during each two calendar years of tenure as a member of the county board of tax assessors.

(b) Approved appraisal courses shall be courses of instruction covering the basic principles of appraisal and assessing of all classes and types of property including instruction in the fundamentals of Georgia law covering the appraisal and assessing of property for ad valorem tax purposes as prescribed and designated by the commissioner pursuant to Code Section 48-5-13. To ensure that the assessment functions are performed in a professional manner by competent assessors, meeting clearly specified professional qualifications, the commissioner shall develop, approve, and administer courses of instruction designed to qualify applicants or tax assessors under this Code section and to specify qualification requirements for certification. The commissioner may contract with any professional appraisal organization or firm or institution of higher education in this state to provide the necessary courses of instruction or any part of any such course pursuant to Code Section 48-5-13.

(c) The commissioner shall promulgate such rules and regulations as may be necessary for the administration of this Code section.



§ 48-5-292. Ineligibility of county tax assessors to hold other offices; applicability in certain counties

(a) No member of a county board of tax assessors shall be eligible to hold any state, county, or municipal office during the time he holds such office. A member of the board may be reappointed to succeed himself as a member of the board.

(b) Reserved.

(c) In any county in this state with a population of 100,000 or more according to the United States decennial census of 1990 or any future such census, no member of a county board of tax assessors shall be eligible to hold any county property appraisal staff position during the time such person holds office as a member of a county board of tax assessors, except as otherwise provided by law.

(d) In any county in this state in which a chief appraiser or a member of the county property appraisal staff is not otherwise prohibited under this Code section from serving simultaneously as a member of the county board of tax assessors and is serving simultaneously in such capacity, such chief appraiser or member of the county property appraisal staff shall upon ceasing to serve as chief appraiser or member of the county property appraisal staff automatically cease to serve as a member of the county board of tax assessors. Any vacancy created on the county board of tax assessors under this subsection shall be filled in the manner provided under subsection (a) of Code Section 48-5-295.



§ 48-5-293. Oaths of office

Each member of the county board of tax assessors shall take an oath before the judge or the clerk of the superior court of the county to perform faithfully and impartially the duties imposed upon him by law. In addition, he shall also take the oath required of all public officers as provided in Code Section 45-3-1.



§ 48-5-294. Compensation

Each member of the county board of tax assessors shall be paid as compensation for his services an amount to be determined from time to time by the county governing authority. The compensation to be paid to a member of the board shall not be less than $20.00 per day for the time he is actually discharging the duties required of him. Attendance at required approved appraisal courses shall be part of the official duties of a member of the board and he shall be paid for each day in attendance at such courses and shall be allowed reasonable expenses necessarily incurred in connection with the courses. The compensation of the members of the board and other expenses as may necessarily be incurred in the performance of the duties of the board shall be paid from the county treasury in the same manner as other payments by the county are made.



§ 48-5-295. Terms of office; vacancies; removal by county governing authority

(a) Each member of the county board of tax assessors appointed to such office on and after July 1, 1996, shall be appointed by the county governing authority for a term of not less than three nor more than six years. A county governing authority shall, by resolution, within the range provided by this subsection, select the length of terms of office for members of its county board of tax assessors. Following the adoption of such resolution, all new appointments and reappointments to the county board of tax assessors shall be for the term lengths specified in the resolution; however, such resolution shall not have the effect of shortening or extending the terms of office of current members of the board of assessors whose terms have not yet expired. The county governing authority shall not be authorized to again change the term length until the expiration of the term of office of the first appointment or reappointment following the resolution that last changed such terms of office. If the resolution changing the terms of office of members of the board of tax assessors would result in a voting majority of the board of tax assessors having their terms expire in the same calendar year, the county governing authority shall provide in the resolution for staggered initial appointments or reappointments of a duration of not less than three nor more than six years that will prevent such an occurrence. The county governing authority shall transmit to the board of assessors a copy of the resolution setting the length of terms of members of the county board of tax assessors within ten days of the date the resolution is adopted. Any member of the county board of tax assessors shall be eligible for reappointment after review of his or her service on the board by the appointing authority. Such review shall include education and certification information furnished by the commissioner. Any member of the county board of tax assessors who fails to maintain the certification and qualifications specified pursuant to Code Section 48-5-291 shall not be eligible for reappointment until all requirements have been met. In case of a vacancy on the board at any time, whether caused by death, resignation, removal, or otherwise, the vacancy shall be immediately filled by appointment of the county governing authority. Any person appointed to fill a vacancy shall be appointed only to serve for the remainder of the unexpired term of office and shall possess the same qualifications required under this part for regular appointment to a full term of office.

(b) A member of the county board of tax assessors may be removed by the county governing authority only for cause shown for the failure to perform the duties or requirements or meet the qualifications imposed upon such member by law including, but not limited to, the duties, requirements, and qualifications specified pursuant to Code Section 48-5-295.1 and subsection (e) of Code Section 48-5-262. No member of the board who is also employed by the county as a staff appraiser under Code Section 48-5-262 and no member whose removal is attempted based on this subsection may be removed by the county governing authority during such member's term of appointment until the member has been afforded an opportunity for a hearing before the judge of the superior court of the county for recommendations by the judge of the superior court to the county governing authority regarding such removal.

(c) As used in subsection (b) of this Code section, the term "failure to perform the duties" shall include a finding by the county governing authority that the member of the county board of tax assessors has shown a pattern of decisions in his or her capacity as such member that has provided substantially incorrect assessments or substantially inconsistent tax assessments between similar properties.

(d) The provisions of subsection (b) of this Code section shall be a supplemental alternative to proceedings for removal under Code Section 48-5-296; and the existence of one remedy shall not bar the other.



§ 48-5-295.1. Performance review board

(a) The county governing authority may, upon adoption of a resolution, request that a performance review of the county board of tax assessors be conducted. Such resolution shall be transmitted to the commissioner who shall appoint an independent performance review board within 30 days after receiving such resolution. The commissioner shall appoint three competent persons to serve as members of the performance review board, one of whom shall be an employee of the department and two of whom shall be chief appraisers, provided that neither chief appraiser shall be a chief appraiser for the county under review.

(b) It shall be the duty of a performance review board to make a thorough and complete investigation of the county board of tax assessors with respect to all actions of the county board of tax assessors and appraisal staff regarding the technical competency of appraisal techniques and compliance with state law and regulations, including the Property Tax Appraisal Manual. The performance review board shall issue a written report of its findings to the commissioner and the county governing authority which shall include such evaluations, judgments, and recommendations as it deems appropriate. The county governing authority shall reimburse the members of the performance review board for reasonable expenses incurred in the performance of their duties, including mileage, meals, lodging, and costs of materials.

(c) The findings of the report of the review board under subsection (b) of this Code section or of any audit performed by the Department of Revenue at the request of the Governor may be grounds for removal of one or more members of the county board of tax assessors pursuant to subsection (b) of Code Section 48-5-295.

(d) The commissioner shall promulgate such rules and regulations as may be necessary for the administration of this Code section.



§ 48-5-295.2. Independent performance review board; written report; withholding of funds

(a) The commissioner shall appoint an independent performance review board if he or she determines, through the examination of the digest for any county in a digest review year pursuant to Code Section 48-5-342, that there is evidence which calls into question the technical competence of appraisal techniques and compliance with state law and regulations, including the Property Tax Appraisal Manual, with respect to the conservation use value of forest land.

(b) The commissioner shall appoint three competent persons to serve as members of the performance review board, one of whom shall be an employee of the department and two of whom shall be chief appraisers, provided that neither chief appraiser shall be a chief appraiser for the county under review.

(c) The performance review board shall issue a written report of its findings to the commissioner and the county governing authority which shall include such evaluations, judgments, and recommendations as it deems appropriate. The county governing authority shall reimburse the members of the performance review board for reasonable expenses incurred in the performance of their duties, including mileage, meals, lodging, and costs of materials.

(d) The findings of the report of the review board under subsection (c) of this Code section or of any audit performed by the Department of Revenue or the Department of Audits shall be grounds for the state to withhold local assistance grants pursuant to Code Section 48-5A-3; provided, however, that any portion of a local assistance grant designated for use by a board of education of any political subdivision shall not be withheld pursuant to this subsection. If the findings in the report of the performance review board indicate that the provisions of paragraph (6) of Code Section 48-5-2 have been knowingly violated by a local government in order to receive a larger local assistance grant than allowed by law, then the most recent local assistance grant requested by the local government shall be withheld by the Department of Revenue. For a second or subsequent offense, the next two requests for local assistance grants shall be withheld by the Department of Revenue.

(e) The commissioner shall promulgate such rules and regulations as may be necessary for the administration of this Code section.



§ 48-5-296. Removal from office on petition of freeholders; appeals

Whenever by petition to the judge of the superior court any 100 or more freeholders of the county allege that any member of the county board of tax assessors is disqualified or is not properly and impartially discharging his duties or is discriminating in favor of certain citizens or classes of citizens and against others, the judge shall cite the member to appear before him at a time and place to be fixed in the citation, such time to be not less than 20 nor more than 40 days from the date of the presentation of the petition, and to answer to the petition. A copy of the petition shall be attached to the citation and service of the citation may be made by any sheriff, deputy sheriff, or constable of this state. The officer making the service shall serve copies and return the original petition and citation to the clerk of the court as other process is returned. At the time and place fixed in the citation, unless postponed for reasonable cause, the judge shall hear and determine the matter without a jury and shall render such judgment and order as may be right and proper, either dismissing the petition or removing the offending member of the county board of tax assessors from office and declaring a vacancy in the office. If either party to the controversy is dissatisfied with the judgment and order of the court, the party may appeal the issue as in other cases.



§ 48-5-297. Meetings

The first meeting of the county board of tax assessors shall be held no later than ten days after the date the tax receiver or tax commissioner is required by law to submit the tax digest for the year to the county board of tax assessors. The secretary of the board shall at that time and at every meeting of the board present to the board all of the appraisal staff information relating to the digest. The county board of tax assessors must consider the staff information in the performance of their duties. The county board of tax assessors shall adhere to the assessment standards and techniques as required by law, by the commissioner, and by the State Board of Equalization. In each instance, however, the assessment placed on each parcel of property shall be the assessment established by the county board of tax assessors as provided in Code Section 48-5-306.



§ 48-5-298. Selection of chairman and secretary; employment contracts with persons to assist board; payment of expenses

(a) Each county board of tax assessors shall elect one of its members to serve as chairman for each tax year. The election of a chairman shall be the first order of business at the first meeting of the board for each tax year. At the same time, the board shall select from the county appraisal staff one appraiser to act as secretary to the board for that tax year. Each county board of tax assessors, subject to the approval of the county governing authority, may enter into employment contracts with persons to:

(1) Assist the board in the mapping, platting, cataloging, indexing, and appraising of taxable properties in the county;

(2) Make, subject to the approval of the board, reevaluations of taxable property in the county; and

(3) Search out and appraise unreturned properties in the county.

(b) Each county board of tax assessors may enter into a contract with any municipality or political subdivision of the state to provide any information for which the board could contract pursuant to subsection (a) of this Code section.

(c) The expenses of employees engaged and work performed pursuant to this Code section shall be paid, subject to the contracts and after approval by the county governing authority, out of county funds as a part of the expenses of the board. A county board of education or independent board of education may expend funds to assist in paying the expenses incurred in discovering unreturned properties pursuant to this Code Section for the purpose of collecting unpaid school taxes. The method of such expenditure as provided in this subsection and the amount thereof shall be within the discretion of the county board of education or independent board of education.



§ 48-5-299. Ascertainment of taxable property; assessments against unreturned personal property; penalty for unreturned property; changing real property values established by appeal in prior year or stipulated by agreement

(a) It shall be the duty of the county board of tax assessors to investigate diligently and to inquire into the property owned in the county for the purpose of ascertaining what real and personal property is subject to taxation in the county and to require the proper return of the property for taxation. The board shall make such investigation as may be necessary to determine the value of any property upon which for any reason all taxes due the state or the county have not been paid in full as required by law. In all cases where the full amount of taxes due the state or county has not been paid, the board shall assess against the owner, if known, and against the property, if the owner is not known, the full amount of taxes which has accrued and which may not have been paid at any time within the statute of limitations. In all cases where taxes are assessed against the owner of property, the board may proceed to assess the taxes against the owner of the property according to the best information obtainable; and such assessment, if otherwise lawful, shall constitute a valid lien against the property so assessed.

(b) In all cases in which unreturned personal property is assessed by the board after the time provided by law for making tax returns has expired, the board shall add to the assessment of the property a penalty of 10 percent, which shall be included as a part of the taxable value for the year.

(c) When the value of real property is reduced or is unchanged from the value on the initial annual notice of assessment or a corrected annual notice of assessment issued by the board of tax assessors and such valuation has been established as the result of an appeal decision rendered by the board of equalization, hearing officer, arbitrator, or superior court pursuant to Code Section 48-5-311 or stipulated by written agreement signed by the board of tax assessors and taxpayer or taxpayer's authorized representative, the new valuation so established by appeal decision or agreement may not be increased by the board of tax assessors during the next two successive years, unless otherwise agreed in writing by both parties, subject to the following exceptions:

(1) This subsection shall not apply to a valuation established by an appeal decision if the taxpayer or his or her authorized representative failed to attend the appeal hearing or provide the board of equalization, hearing officer, or arbitrator with some written evidence supporting the taxpayer's opinion of value;

(2) This subsection shall not apply to a valuation established by an appeal decision or agreement if the taxpayer files a return at a different valuation during the next two successive years;

(3) Unless otherwise agreed in writing by the parties, if the taxpayer files an appeal pursuant to Code Section 48-5-311 during the next two successive years, the board of tax assessors, the board of equalization, hearing officer, or arbitrator may increase or decrease the value of the real property based on the evidence presented by the taxpayer during the appeal process; and

(4) The board of tax assessors may increase or decrease the value of the real property if, after a visual on-site inspection of the property, it is found that there have been substantial additions, deletions, or improvements to such property or that there are errors in the board of tax assessors' records as to the description or characterization of the property, or the board of tax assessors finds an occurrence of other material factors that substantially affect the current fair market value of such property.

(d) When real or personal property is located within a municipality whose boundaries extend into more than one county, it shall be the duty of each board of tax assessors of a county, wherein a portion of the municipality lies, to cooperatively investigate diligently into whether the valuation of such property is uniformly assessed with other properties located within the municipality but outside the county where such property is located. Such investigation shall include, but is not limited to, an analysis of the assessment to sales ratio of properties that have recently sold within the municipality and a comparison of the average assessment level of such properties by the various counties wherein a portion of the municipality lies. The respective boards shall exchange such information as will facilitate this investigation and make any necessary adjustments to the assessment of the real and personal property that is located in their respective counties within the municipality to achieve a uniform assessment of such property throughout the municipality. Any uniformity adjustments pursuant to this subsection shall only apply to the assessment used for municipal ad valorem tax purposes within the applicable county.



§ 48-5-299.1. Designation of board of assessors to receive tax returns

Upon designation by the tax receiver or tax commissioner pursuant to paragraph (5) of Code Section 48-5-103, it shall be the duty of the board of assessors to receive tax returns as provided under paragraph (4) of Code Section 48-5-103 or to perform all duties of tax receivers or tax commissioners relating to the receiving of applications for homestead exemptions from ad valorem tax, or both, pursuant to such designation.



§ 48-5-300. Power to summon witnesses and require production of documents; exempt documents; contempt proceedings

(a) (1) Except as otherwise provided in paragraph (2) of this subsection, the county board of tax assessors may issue subpoenas for the attendance of witnesses and may subpoena of any person any books, papers, or documents which may contain any information material to any question relative to the existence or liability of property subject to taxation or to the identity of the owner of property liable to taxation or relevant to other matters necessary to the proper assessment of taxes lawfully due the state or county. Such subpoenas may be issued in the name of the board, shall be signed by any one or more members of the board or by the secretary of the board, and shall be served upon a taxpayer or witness or any party required to produce documents or records five days before the day upon which any hearing by the board is scheduled at which the attendance of the party or witness or the production of such documents is required.

(2) The authority provided for in paragraph (1) of this subsection shall not apply to the following documents or records:

(A) Any income tax records or returns;

(B) Any property appraisals prior to the appeal process;

(C) All insurance policies; or

(D) Any individual tenant sales information.

(b) If any witness subpoenaed by any county board of tax assessors fails or refuses to appear, fails or refuses to answer questions propounded, or fails or refuses to produce any books, papers, or documents required to be produced by an order of the board, except upon a legal excuse which would relieve the witness of the obligation to attend as a witness or to produce such documents before the superior court if lawfully required to do so, the person so failing or refusing shall be guilty of contempt and shall be cited by the board to appear before a judge of the superior court of the county. The judge of the superior court of the county shall have the same power and jurisdiction to punish the person failing or refusing to comply with the order for contempt and to require and compel the giving of the testimony or the production of the books and records as in cases of contempt committed in the presence of the court and as in cases pending in the court.



§ 48-5-300.1. Time period for taxation of personal property; extension by consent; refunds

(a) Except as otherwise provided in this Code section or this title, the amount of any tax imposed under this chapter with respect to personal property may be assessed at any time.

(b) Except as otherwise provided by subsection (c) of this Code section or by this title, in the case where a return or report is filed or deemed to be filed for personal property, the amount of any tax imposed by this chapter shall be assessed within three years from the date the original tax bill was paid, unless such personal property in question is the subject of an audit by the board of tax assessors.

(c) Except as otherwise provided by this title, in the case of a false or fraudulent personal property tax return or report filed with the intent to evade tax, or if the property owner has been notified of a pending audit of personal property, the amount of any tax imposed by this chapter may be assessed at any time.

(d) Where, before the expiration of the time prescribed in this Code section for the assessment of any tax imposed by this chapter with respect to personal property, both the board of tax assessors and the person subject to assessment have consented in writing to its assessment after such time, the tax may be assessed at any time prior to the expiration of the agreed upon period. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the previously agreed upon period. The board of tax assessors is authorized in any such agreement to extend similarly the period within which a claim for refund may be filed.

(e) If a claim for refund of such taxes paid for any taxable period is filed within the last six months of the period during which the board of tax assessors may assess the amount of such taxes, the assessment period shall be extended for a period of six months beginning on the day the claim for refund is filed.

(f) No action without assessment shall be brought for the collection of any such tax after the expiration of the period for assessment.



§ 48-5-301. Time for presentation of returns by tax receiver or tax commissioner

(a) Except as provided in subsection (b) of this Code section, not later than April 11 in each year the tax receiver or tax commissioner of each county shall present the tax returns of the county for the current year to the county board of tax assessors.

(b) In all counties having a population of not less than 81,300 nor more than 89,000 according to the United States decennial census of 1990 or any future such census, the tax receiver or tax commissioner of each such county shall present the tax returns of the county for the current year to the county board of tax assessors not later than March 11 of that year.



§ 48-5-302. Time for completion of revision and assessment of returns; submission of completed digest to commissioner

Each county board of tax assessors shall complete its revision and assessment of the returns of taxpayers in its respective county by July 15 of each year, except that, in all counties providing for the collection and payment of ad valorem taxes in installments, such date shall be June 1 of each year. The tax receiver or tax commissioner shall then immediately forward one copy of the completed digest to the commissioner for examination and approval.



§ 48-5-303. Correction of mistakes in digest; notification of correction

(a) The county board of tax assessors shall have authority to correct factual errors in the tax digest when discovered within three years and when such corrections are of benefit to the taxpayer. Such corrections, after approval of the county board of tax assessors, shall be communicated to the taxpayer and notice shall be provided to the tax commissioner.

(b) If a tax receiver or tax commissioner makes a mistake in the digest which is not corrected by the county board of tax assessors or county board of equalization, the commissioner, with the sanction of the Governor, shall correct the mistake by making the necessary entries in the digest furnished the commissioner. The commissioner shall notify the county governing authority and the tax collector of the county from which the digest comes of the mistake and correction.



§ 48-5-304. Conditions, procedures, and limitations on approval of tax digests when assessments in arbitration or on appeal; withholding of grants by Office of the State Treasurer

(a) The commissioner shall not approve any digest of any county when the assessed value that is in dispute for any property or properties on appeal or in arbitration exceeds 5 percent of the total assessed value of the total taxable digest of the county for the same year. In any year in which a complete revaluation or reappraisal program is implemented, the commissioner shall not approve a digest of any county when 8 percent or more of the assessed value in dispute is in arbitration or on appeal and 8 percent or more of the number of properties is in arbitration or on appeal. When the assessed value in dispute on any one appeal or arbitration exceeds 1.5 percent of the total assessed value of the total taxable digest of the county for the same year, such appeal or arbitration may be excluded by the commissioner in making his or her determination of whether the digest may be approved under the limitations provided for in this Code section. Where appeals have been filed or arbitrations demanded, the assessment or assessments fixed by the board of tax assessors shall be listed together with the return value on the assessments and forwarded in a separate listing to the commissioner at the time the digest is filed for examination and approval.

(b) The commissioner shall not approve any digest or portion thereof for any class or strata of property where evidence exists that the county has substantially failed to comply with the provisions of this title or the rules and regulations of the commissioner for valuation of such class or strata of property. The commissioner shall adopt rules and regulations to give effect to this provision.

(c) The Office of the State Treasurer shall withhold any and all grants appropriated to any county until the county tax digest for the previous calendar year has been submitted to the commissioner as required by law.



§ 48-5-305. Valuation of property not in digest

(a) The county board of tax assessors may provide, pursuant to rules or regulations promulgated by the board and consistent with this article, the manner of ascertaining the fair market value for taxation of any real or personal property not appearing in the digest of any year within the period of the statute of limitations.

(b) It is the purpose and intent of this Code section to confer upon the county board of tax assessors full power and authority necessary to have placed upon the digest an assessment of the fair market value of all property in the county of every character which is subject to taxation and for which either state or county taxes have not been paid in full.

(c) Nothing contained in this Code section shall apply to those persons who are required to make their returns to the commissioner.



§ 48-5-306. Annual notice of current assessment; contents; posting notice; new assessment description

(a) Method of giving annual notice of current assessment to taxpayer. Each county board of tax assessors may meet at any time to receive and inspect the tax returns to be laid before it by the tax receiver or tax commissioner. The board shall examine all the returns of both real and personal property of each taxpayer, and if in the opinion of the board any taxpayer has omitted from such taxpayer's returns any property that should be returned or has failed to return any of such taxpayer's property at its fair market value, the board shall correct the returns, assess and fix the fair market value to be placed on the property, make a note of such assessment and valuation, and attach the note to the returns. The board shall see that all taxable property within the county is assessed and returned at its fair market value and that fair market values as between the individual taxpayers are fairly and justly equalized so that each taxpayer shall pay as nearly as possible only such taxpayer's proportionate share of taxes. The board shall give annual notice to the taxpayer of the current assessment of taxable real property. When any corrections or changes, including valuation increases or decreases, or equalizations have been made by the board to personal property tax returns, the board shall give written notice to the taxpayer of any such changes made in such taxpayer's returns. The annual notice may be given personally by leaving the notice at the taxpayer's dwelling house, usual place of abode, or place of business with some person of suitable age and discretion residing or employed in the house, abode, or business, or by sending the notice through the United States mail as first-class mail to the taxpayer's last known address. The taxpayer may elect in writing to receive all such notices required under this Code section by electronic transmission if electronic transmission is made available by the county board of tax assessors. When notice is given by mail, the county board of tax assessors' return address shall appear in the upper left corner of the face of the mailing envelope and with the United States Postal Service endorsement "Return Service Requested" and the words "Official Tax Matter" clearly printed in boldface type in a location which meets United States Postal Service regulations.

(b) Contents of notice.

(1) The annual notice of current assessment required to be given by the county board of tax assessors under subsection (a) of this Code section shall be dated and shall contain the name and last known address of the taxpayer. The annual notice shall conform with the state-wide uniform assessment notice which shall be established by the commissioner by rule and regulation and shall contain:

(A) The amount of the previous assessment;

(B) The amount of the current assessment;

(C) The year for which the new assessment is applicable;

(D) A brief description of the assessed property broken down into real and personal property classifications;

(E) The fair market value of property of the taxpayer subject to taxation and the assessed value of the taxpayer's property subject to taxation after being reduced;

(F) The name, phone number, and contact information of the person in the assessors' office who is administratively responsible for the handling of the appeal and who the taxpayer may contact if the taxpayer has questions about the reasons for the assessment change or the appeals process;

(G) If available, the website address of the office of the county board of tax assessors; and

(H) A statement that all documents and records used to determine the current value are available upon request.

(2) (A) In addition to the items required under paragraph (1) of this subsection, the notice shall contain a statement of the taxpayer's right to an appeal and an estimate of the current year's taxes for all levying authorities which shall be in substantially the following form:

"The amount of your ad valorem tax bill for this year will be based on the appraised and assessed values specified in this notice. You have the right to appeal these values to the county board of tax assessors. At the time of filing your appeal you must select one of the following options:

(i) An appeal to the county board of equalization with appeal to the superior court;

(ii) To arbitration without an appeal to the superior court; or

(iii) For a parcel of nonhomestead property with a fair market value in excess of $750,000.00, or for one or more account numbers of wireless property as defined in subparagraph (e.1)(1)(B) of Code Section 48-5-311 with an aggregate fair market value in excess of $750,000.00, to a hearing officer with appeal to the superior court.

If you wish to file an appeal, you must do so in writing no later than 45 days after the date of this notice. If you do not file an appeal by this date, your right to file an appeal will be lost. For further information on the proper method for filing an appeal, you may contact the county board of tax assessors which is located at: (insert address) and which may be contacted by telephone at: (insert telephone number) ."

(B) The notice shall also contain the following statements in bold print:

"The estimate of your ad valorem tax bill for the current year is based on the previous or most applicable year's millage rate and the fair market value contained in this notice. The actual tax bill you receive may be more or less than this estimate. This estimate may not include all eligible exemptions."

(3) The annual notice required under this Code section shall be mailed no later than July 1; provided, however, that the annual notice required under this Code section may be sent later than July 1 for the purpose of notifying property owners of corrections and mapping changes.

(c) Posting notice on certain conditions. In all cases where a notice is required to be given to a taxpayer under subsection (a) of this Code section, if the notice is not given to the taxpayer personally or if the notice is mailed but returned undelivered to the county board of tax assessors, then a notice shall be posted in front of the courthouse door or shall be posted on the website of the office of the county board of tax assessors for a period of 30 days. Each posted notice shall contain the name of the owner liable to taxation, if known, or, if the owner is unknown, a brief description of the property together with a statement that the assessment has been made or the return changed or altered, as the case may be, and the notice need not contain any other information. The judge of the probate court of the county shall make a certificate as to the posting of the notice. Each certificate shall be signed by the judge and shall be recorded by the county board of tax assessors in a book kept for that purpose. A certified copy of the certificate of the judge duly authenticated by the secretary of the board shall constitute prima-facie evidence of the posting of the notice as required by law.

(d) Records and information availability. Notwithstanding the provisions of Code Section 50-18-71, in the case of all public records and information of the county board of tax assessors pertaining to the appraisal and assessment of real property:

(1) The taxpayer may request, and the county board of tax assessors shall provide within ten business days, copies of such public records and information, including, but not limited to, a description of the methodology used by the board of tax assessors in setting the property's fair market value, all documents reviewed in making the assessment, the address and parcel identification number of all real property utilized as qualified comparable properties, and all factors considered in establishing the new assessment, at a uniform copying fee not to exceed 25 cent(s) per page;

(2) No additional charges or fees may be collected from the taxpayer for reasonable search, retrieval, or other administrative costs associated with providing such public records and information; and

(3) (A) The superior courts of this state shall have jurisdiction in law and in equity to entertain actions against the board of tax assessors to enforce compliance with the provisions of this subsection.

(B) In any action brought to enforce the provisions of this subsection in which the court determines that either party acted without substantial justification either in not complying with this subsection or in instituting the litigation, the court shall, unless it finds that special circumstances exist, assess in favor of the complaining party reasonable attorney's fees and other litigation costs reasonably incurred. Whether the position of the complaining party was substantially justified shall be determined on the basis of the record as a whole which is made in the proceeding for which fees and other expenses are sought.

(e) Description of current assessment. The notice required by this Code section shall be accompanied by a simple, nontechnical description of the basis for the current assessment.

(f) The commissioner shall promulgate such rules and regulations as may be necessary for the administration of this Code section.



§ 48-5-306.1. Brochures describing exemptions and preferential assessments available to taxpayers

(a) The tax commissioner shall annually prepare and maintain a brochure or other publication describing the exemptions and preferential assessments available to the taxpayers of the county along with the conditions of eligibility and deadlines for applying for each. Such brochure or other publication shall also describe the requirements and deadlines for the return of property for taxation and the appeal procedures and such other information as the tax commissioner or board of tax assessors may determine to be helpful to the property owner. Such brochure or other publication shall be available freely to taxpayers in the office of the tax commissioner and board of assessors and shall also be mailed or otherwise delivered to the appropriate taxpayer under the following conditions:

(1) Upon the transfer of residential or agricultural property for which a properly completed real estate transfer tax form has been filed;

(2) Whenever a homestead exemption has been newly approved or whenever an existing homestead exemption has been modified with new conditions of eligibility; and

(3) Whenever a preferential assessment with respect to ad valorem property taxes is enacted or modified.

(b) The commissioner shall promulgate such rules and regulations as may be necessary for the administration of this Code section.



§ 48-5-307. Service of papers; fees

Whenever, pursuant to this part, any notice, subpoena, or writing is required to be given or served, the notice, subpoena, or writing may be served by any sheriff, deputy sheriff, or lawful constable. Each such officer shall be paid for his services the same fees as are paid officers for serving similar process in civil actions; and the fees shall be paid from the county treasury in the same manner as other payments by the county are made.



§ 48-5-308. Effect of part on laws granting additional authority to county boards of tax assessors

It is not the intention or the purpose of this part to repeal any law enacted prior to January 1, 1980, granting to any county board of tax assessors additional powers or authority not contained in this part.



§ 48-5-309. Applicability to counties electing members of board of tax assessors

Nothing contained in Code Sections 48-5-291 through 48-5-300 and 48-5-302 through 48-5-308 regarding appointment, terms of office, vacancies, removals, qualifications, or compensation of members of county boards of tax assessors shall apply to any county which has elected to elect the members of its county board of tax assessors.



§ 48-5-310. Temporary collection of taxes pending approval or appeal of disapproval of digest

(a) The governing authority of a county whose digest has not been approved by the commissioner may petition the superior court of the county for an order authorizing the immediate and temporary collection of taxes when:

(1) (A) An appeal is or has been filed as provided by law to prevent the approval of the digest by the commissioner;

(B) The digest has not otherwise been approved by the commissioner; or

(C) The digest is otherwise not enforceable or collectable by law; and

(2) The appeal, disapproval, or disability prohibits or prevents collections from being made or enforced on the digest.

(b) (1) The petition filed by the governing authority shall be styled "In the Matter of the (year) Tax Digest for (name of county) County." In the petition, the governing authority of the county shall assert that unless the court authorizes the immediate, temporary collection of the taxes the county authority will not be able to either:

(A) Pay the county's debts as they mature;

(B) Pay appropriate salaries of employees, other government officials, and other persons entitled to receive either compensation by or funds from the county as provided by law;

(C) Maintain an orderly and normal function of county business and governmental affairs;

(D) Maintain an adequate, proper, or desirable credit rating either to maintain or affect existing or future interest rates on bonded indebtedness or indebtedness on loans incurred or obligated by the county governing authority; or

(E) Avoid by practical means the suffering of immediate and irreparable injury, loss, damage, or any other significant matter.

(2) The petition shall further identify the last year in which the county had an approved tax digest as provided in this title and shall state the particular year for which the tax collections are sought.

(c) After the filing of the petition, a judge of the superior court in which the petition was filed shall set a time and date for a hearing on the petition. The hearing shall be held not less than ten days from the date of the filing of the petition. The court shall direct that the county governing authority have the petition published at least once prior to the hearing in the official newspaper of the county for publication of official notices. The court shall further order that the governing authority post a copy of the petition in a prominent place in the courthouse. No hearing shall be held on the petition until the petition has been so published and posted.

(d) After the petition has been filed and before the hearing, each interested party may intervene for the purpose of opposing the issuance of an order allowing the immediate and temporary collection of taxes.

(e) At the hearing on the petition, the governing authority shall bear the burden of proof of establishing the existence of one or more of the conditions set forth in subsection (b) of this Code section. The court may not issue an order allowing the temporary collection of taxes unless it finds that the evidence adduced at the hearing preponderates in favor of a finding that one of the conditions referred to in subsection (b) of this Code section exists. If the court so determines, the court shall enter an order containing findings of fact and conclusions of law to that end and shall order the temporary collection of taxes as sought by the county governing authority.

(f) In the court's order, the court shall establish the basis on which the temporary tax on each parcel of property shall be established and the manner in which the taxes shall be billed, collected, and otherwise received. The basis upon which the temporary taxes may be collected shall be one of the following:

(1) Any tax digest for the tax year in question which has been submitted to the commissioner but which has been rejected or is otherwise unenforceable;

(2) The most recently submitted and approved tax digest as amended to reflect changes in ownership of property; or

(3) Any other reasonable method which will do substantial justice to the parties under the exigencies of all the circumstances.

(g) Any taxes collected or paid after the entry of the order for collection as provided for in this Code section shall not be considered as, and shall not be deemed to be, voluntary payments. Collection or payment of such taxes after the entry of an order by the court as provided in this Code section shall not in any manner affect or limit anyone who pays the taxes from receiving and enjoying the full benefits of any adjustments, benefits, refunds, or additional assessments determined by the final disposition of the validity of the tax digest.

(h) The temporary collection of taxes on the basis ordered by the superior court shall proceed and shall be of full force and effect exactly as if the tax digest used as the basis for the court's order had been approved by the commissioner or otherwise approved or in force as provided by law, except as may be modified by court order. The court shall retain jurisdiction to issue any appropriate order necessary to enforce the court's order allowing the temporary collection of taxes.

(i) (1) Any governing authority filing a petition seeking an order allowing the temporary collection of taxes shall serve the commissioner with a copy of the petition.

(2) The commissioner may not be joined in an action seeking the temporary collection of taxes without the commissioner's specific consent.

(j) The procedures provided by this Code section shall apply to the tax digest of any municipality using as a basis for municipal tax purposes the fair market value determined for county ad valorem tax purposes. For the purposes of this subsection, the provisions of this Code section applicable to the governing authority of a county shall also be applicable to the governing authority of any such municipality, and the methods, procedures, and conditions for temporary collection and enforcement of taxes for municipalities shall be under the same terms and conditions as provided for counties in this Code section.



§ 48-5-311. Creation of county boards of equalization; duties; review of assessments; appeals

(a) Definition.

As used in this Code section, the term "appeal administrator" means the clerk of the superior court.

(a.1) Appeal administrator.

(1) The appeal administrator is vested with administrative authority in all other matters governing the conduct and business of the boards of equalization so as to provide oversight and supervision of such boards.

(2) It shall be the duty of the appeal administrator to receive any complaint filed with respect to the official actions of any member of a county board of equalization regarding technical competency, compliance with state law and regulations, or rude or unprofessional conduct or behavior toward any member of the public and to forward such complaint to the grand jury for investigation. Following an investigation, the grand jury shall issue a written report of its findings, which shall include such evaluations, judgments, and recommendations as it deems appropriate. The findings of the report may be grounds for removal of a member of the board of equalization by the grand jury for failure to perform the duties required under this Code section.

(a.2) Establishment of boards of equalization.

(1) Except as otherwise provided in this subsection, there is established in each county of this state a county board of equalization to consist of three members and three alternate members appointed in the manner and for the term set forth in this Code section. In those counties having more than 10,000 parcels of real property, the county governing authority, by appropriate resolution adopted on or before November 1 of each year, may elect to have selected one additional county board of equalization for each 10,000 parcels of real property in the county or for any part of a number of parcels in the county exceeding 10,000 parcels.

(1.1) The grand jury shall be authorized to conduct a hearing following its receipt of the report of the appeal administrator under paragraph (2) of subsection (a.1) of this Code section and to remove one or more members of the board of equalization for failure to perform the duties required under this Code section.

(2) Notwithstanding any part of this subsection to the contrary, at any time the governing authority of a county makes a request to the grand jury of the county for additional alternate members of boards of equalization, the grand jury shall appoint the number of alternate members so requested to each board of equalization, such number not to exceed a maximum of 21 alternate members for each of the boards. The alternate members of the boards shall be duly qualified and authorized to serve on any of the boards of equalization of the county. The members of each board of equalization may designate a chairperson and two vice chairpersons of each such board of equalization. The appeal administrator shall have administrative authority in all matters governing the conduct and business of the boards of equalization so as to provide oversight and supervision of such boards and scheduling of appeals. Any combination of members or alternate members of any such board of equalization of the county shall be competent to exercise the power and authority of the board. Any person designated as an alternate member of any such board of equalization of the county shall be competent to serve in such capacity as provided in this Code section upon appointment and taking of oath.

(3) Notwithstanding any provision of this subsection to the contrary, in any county of this state having a population of 400,000 or more according to the United States decennial census of 1990 or any future such census, the governing authority of the county, by appropriate resolution adopted on or before November 1 of each year, may elect to have selected one additional county board of equalization for each 10,000 parcels of real property in the county or for any part of a number of parcels in the county exceeding 10,000 parcels. In addition to the foregoing, any two members of a county board of equalization of the county may decide an appeal from an assessment, notwithstanding any other provisions of this Code section. The decision shall be in writing and signed by at least two members of the board of equalization; and, except for the number of members necessary to decide an appeal, the decision shall conform to the requirements of this Code section.

(4) The governing authorities of two or more counties may by intergovernmental agreement establish regional boards of equalization for such counties which shall operate in the same manner and be subject to all of the requirements of this Code section specified for county boards of equalization. The intergovernmental agreement shall specify the manner in which the members of the regional board shall be appointed by the grand jury of each of the counties, shall specify which appeal administrator shall have oversight over and supervision of such regional board, and shall provide for funding from each participating county for the operations of the appeal administrator as required by subparagraph (d)(4)(C.1) of this Code section. All hearings and appeals before a regional board shall be conducted in the county in which the property which is the subject of the hearing or appeal is located.

(b) Qualifications of board of equalization members.

(1) Each person who is, in the judgment of the appointing grand jury, qualified and competent to serve as a grand juror, who is the owner of real property located in the county where such person is appointed to serve, or, in the case of a regional board of equalization, is the owner of real property located in any county in the region where such person is appointed to serve, and who is at least a high school graduate shall be qualified, competent, and compellable to serve as a member or alternate member of the county board of equalization. No member of the governing authority of a county, municipality, or consolidated government; member of a county or independent board of education; member of the county board of tax assessors; employee of the county board of tax assessors; or county tax appraiser shall be competent to serve as a member or alternate member of the county board of equalization.

(2) (A) Each person seeking to be appointed as a member or alternate member of a county board of equalization shall, not later than immediately prior to the time of his or her appointment under subsection (c) of this Code section, file with the clerk of the superior court a uniform application form which shall be a public record. The Council of Superior Court Clerks of Georgia created under Code Section 15-6-50.2 shall design the form which indicates the applicant's education, employment background, experience, and qualifications for such appointment.

(B) (i) Within the first year after a member's initial appointment to the board of equalization, each member shall satisfactorily complete not less than 40 hours of instruction in appraisal and equalization processes and procedures, as prepared and required by the commissioner pursuant to Code Section 48-5-13.

(ii) On or after January 1, 2016, following the completion of each term of office, a member shall, within the first year of appointment to the subsequent term of office, complete satisfactorily not less than 20 hours of instruction in appraisal and equalization processes and procedures, as prepared and required by the commissioner for newly appointed members.

(iii) No person shall be eligible to hear an appeal as a member of a board of equalization unless, prior to hearing such appeal, such person shall satisfactorily complete the 20 hours of instruction in appraisal and equalization processes and procedures required under the applicable provisions of division (i) or (ii) of this subparagraph.

(iv) The failure of any member to fulfill the requirements of the applicable provisions of division (i) or (ii) of this subparagraph shall render such member ineligible to serve on the board; and the vacancy created thereby shall be filled in the same manner as other vacancies on the board are filled.

(C) (i) Any person appointed to a board of equalization shall be required to complete annually a continuing education requirement of at least eight hours of instruction in appraisal and equalization procedures, as prepared and required by the commissioner pursuant to Code Section 48-5-13.

(ii) The failure of any member to fulfill the requirements of division (i) of this subparagraph shall render such member ineligible to serve on the board; and the vacancy created thereby shall be filled in the same manner as other vacancies on the board are filled.

(c) Appointment of board of equalization members.

(1) Except as provided in paragraph (2) of this subsection, each member and alternate member of the county board of equalization shall be appointed for a term of three calendar years next succeeding the date of such member or such alternate member's selection. Each term shall begin on January 1.

(2) The grand jury in each county at any term of court preceding November 1 of 1991 shall select three persons who are otherwise qualified to serve as members of the county board of equalization and shall also select three persons who are otherwise qualified to serve as alternate members of the county board of equalization. The three individuals selected as alternates shall be designated as alternate one, alternate two, and alternate three, with the most recent appointee being alternate number three, the next most recent appointee being alternate number two, and the most senior appointee being alternate number one. One member and one alternate shall be appointed for terms of one year, one member and one alternate shall be appointed for two years, and one member and one alternate shall be appointed for three years. Each year thereafter, the grand jury of each county shall select one member and one alternate for three-year terms.

(3) If a vacancy occurs on the county board of equalization, the individual designated as alternate one shall then serve as a member of the board of equalization for the unexpired term. If a vacancy occurs among the alternate members, the grand jury then in session or the next grand jury shall select an individual who is otherwise qualified to serve as an alternate member of the county board of equalization for the unexpired term. The individual so selected shall become alternate member three, and the other two alternates shall be redesignated appropriately.

(4) Within five days after the names of the members and alternate members of the county board or boards of equalization have been selected, the clerk of the superior court shall cause such appointees to appear before the clerk of the superior court for the purpose of taking and executing in writing the oath of office. The clerk of the superior court may utilize any means necessary for such purpose, including, but not limited to, telephonic or other communication, regular first-class mail, or issuance of and delivery to the sheriff or deputy sheriff a precept containing the names of the persons so selected. Within ten days of receiving the precept, the sheriff or deputy sheriff shall cause the persons whose names are written on the precept to be served personally or by leaving the summons at their place of residence. The summons shall direct the persons named on the summons to appear before the clerk of the superior court on a date specified in the summons, which date shall not be later than December 15.

(5) Each member and alternate member of the county board of equalization, on the date prescribed for appearance before the clerk of the superior court and before entering on the discharge of such member and alternate member's duties, shall take and execute in writing before the clerk of the superior court the following oath:

"I, , agree to serve as a member of the board of equalization of the County of and will decide any issue put before me without favor or affection to any party and without prejudice for or against any party. I will follow and apply the laws of this state. I also agree not to discuss any case or any issue with any person other than members of the board of equalization except at any appeal hearing. I shall faithfully and impartially discharge my duties in accordance with the Constitution and laws of this state, to the best of my skill and knowledge. So help me God.

Signature of member or alternate member"

In addition to the oath of office prescribed in this paragraph, the presiding or chief judge of the superior court or the appeal administrator shall charge each member and alternate member of the county board of equalization with the law and duties relating to such office.

(d) Duties and powers of board of equalization members.

(1) The county board of equalization shall hear and determine appeals from assessments and denials of homestead exemptions as provided in subsection (e) of this Code section.

(2) If, in the course of determining an appeal, the county board of equalization finds reason to believe that the property involved in an appeal or the class of property in which is included the property involved in an appeal is not uniformly assessed with other property included in the digest, the board shall request the respective parties to the appeal to present relevant information with respect to that question. If the board determines that uniformity is not present, the board may order the county board of tax assessors to take such action as is necessary to obtain uniformity, except that, when a question of county-wide uniformity is considered by the board, the board may recommend a partial or total county-wide revaluation only upon a determination by a majority of all the members of the board that the clear and convincing weight of the evidence requires such action. The board of equalization may act pursuant to this paragraph whether or not the appellant has raised the issue of uniformity.

(3) The board shall establish procedures which comply strictly with the regulations promulgated by the commissioner pursuant to subparagraph (e)(1)(D) of this Code section for the conducting of appeals before the board. The procedures shall be entered into the minutes of the board, and a copy of the procedures shall be made available to any individual upon request.

(4) (A) The appeal administrator shall have oversight over and supervision of all boards of equalization of the county and hearing officers. This oversight and supervision shall include, but not be limited to, requiring appointment of members of county boards of equalization by the grand jury; giving the notice of the appointment of members and alternates of the county board of equalization by the county grand jury as required by Code Section 15-12-81; collecting the names of possible appointees; collecting information from possible appointees as to their qualifications; presenting the names of the possible appointees to the county grand jury; processing the appointments as required by paragraph (4) of subsection (c) of this Code section, including administering the oath of office to the newly appointed members and alternates of the county board of equalization as required by paragraph (5) of such subsection; instructing the newly appointed members and alternates as to the training they must receive and the operations of the county board of equalization; presenting to the grand jury of the county the names of possible appointees to fill vacancies as provided in paragraph (3) of such subsection; maintaining a roster of board members and alternates, maintaining a record showing that the board members and alternates completed training, keeping attendance records of board members and alternates for the purpose of payment for service, and maintaining the uniform application forms and keeping a record of the appointment dates of board members and alternates and their terms in office; and informing the county board of equalization that it must establish by regulation procedures for conducting appeals before the board as required by paragraph (3) of this subsection. Oversight and supervision shall also include the scheduling of board hearings, assistance in scheduling hearings before hearing officers, and giving notice of the date, time, and place of hearings to the taxpayers and the county board of tax assessors and giving notice of the decisions of the county board of equalization or hearing officer to the taxpayer and county board of tax assessors as required by division (e)(6)(D)(i) of this Code section.

(B) The county governing authority shall provide any resources to the appeal administrator that are required to be provided by paragraph (7) of subsection (e) of this Code section.

(C) The county governing authority shall provide to the appeal administrator facilities and secretarial and clerical help for appeals pursuant to subsection (e.1) of this Code section.

(C.1) The operations of the appeal administrator under this Code section shall, for budgeting purposes, constitute a distinct budget unit within the county budget that is separate from the operations of the clerk of the superior court. The appeal administrator budget unit shall contain a separate line item for the compensation of the appeal administrator for the performance of duties required under this Code section as well as separate line items for resources, facilities, and personnel as specified under subparagraphs (B) and (C) of this paragraph.

(D) The appeal administrator shall maintain any county records of all notices to the taxpayer and the taxpayer's attorney, of certified receipts of returned or unclaimed mail, and from the hearings before the board of equalization and before hearing officers for 12 months after the deadline to file any appeal to the superior court expires. If an appeal is not filed to the superior court, the appeal administrator is authorized to properly destroy any records from the hearings before the county board of equalization or hearing officers but shall maintain records of all notices to the taxpayer and the taxpayer's attorney and certified receipts of returned or unclaimed mail for 12 months. If an appeal to the superior court is filed, the appeal administrator shall file such appeal and records in the civil action that is considered open by the clerk of superior court for such appeal, and such records shall become part of the record on appeal in accordance with paragraph (2) of subsection (g) of this Code section.

(e) Appeal.

(1) (A) Any taxpayer or property owner as of the last date for filing an appeal may elect to file an appeal from an assessment by the county board of tax assessors to:

(i) The county board of equalization as to matters of taxability, uniformity of assessment, and value, and, for residents, as to denials of homestead exemptions pursuant to paragraph (2) of this subsection;

(ii) An arbitrator as to matters of value pursuant to subsection (f) of this Code section;

(iii) A hearing officer as to matters of value and uniformity of assessment for a parcel of nonhomestead real property with a fair market value in excess of $750,000.00 as shown on the taxpayer's annual notice of current assessment under Code Section 48-5-306, and any contiguous nonhomestead real property owned by the same taxpayer, pursuant to subsection (e.1) of this Code section; or

(iv) A hearing officer as to matters of values or uniformity of assessment of one or more account numbers of wireless property as defined in subparagraph (e.1)(1)(B) of this Code section with an aggregate fair market value in excess of $750,000.00 as shown on the taxpayer's annual notice of current assessment under Code Section 48-5-306, pursuant to subsection (e.1) of this Code section.

(A.1) The commissioner shall establish by rule and regulation a uniform appeal form that the taxpayer may use. Such uniform appeal form shall require the initial assertion of a valuation of the property by the taxpayer.

(B) In addition to the grounds enumerated in subparagraph (A) of this paragraph, any taxpayer having property that is located within a municipality, the boundaries of which municipality extend into more than one county, may also appeal from an assessment on such property by the county board of tax assessors to the county board of equalization, to a hearing officer, or to arbitration as to matters of uniformity of assessment of such property with other properties located within such municipality, and any uniformity adjustments to the assessment that may result from such appeal shall only apply for municipal ad valorem tax purposes.

(B.1) The taxpayer or his or her agent or representative may submit in support of his or her appeal an appraisal given, signed, and certified as such by a real property appraiser as classified by the Georgia Real Estate Commission and the Georgia Real Estate Appraisers Board which was performed not later than nine months prior to the date of assessment. The board of tax assessors shall consider the appraisal upon request. Within 45 days of the receipt of the taxpayer's appraisal, the board of tax assessors shall notify the taxpayer or his or her agent or representative of acceptance of the appraisal or shall notify the taxpayer or his or her agent or representative of the reasons for rejection.

(B.2) The taxpayer or his or her agent or representative may submit in support of his or her appeal the most current report of the sales ratio study for the county conducted pursuant to Code Section 48-5-274. The board of tax assessors shall consider such sales ratio study upon request of the taxpayer or his or her agent or representative.

(B.3) Any assertion of value by the taxpayer on the uniform appeal form made to the board of tax assessors shall be subject to later amendment or revision by the taxpayer by submission of written evidence to the board of tax assessors.

(B.4) If more than one property of a taxpayer is under appeal, the board of equalization, arbitrator, or hearing officer, as the case may be, shall, upon request of the taxpayer, consolidate all such appeals in one hearing and shall announce separate decisions as to each parcel or item of property. Any appeal from such a consolidated hearing to the superior court as provided in subsection (g) of this Code section shall constitute a single civil action and, unless the taxpayer specifically so indicates in the taxpayer's notice of appeal, shall apply to all such parcels or items of property.

(B.5) Within ten days of a final determination of value under this Code section and the expiration of the 30 day appeal period provided by subsection (g) of this Code section, or, as otherwise provided by law, with no further option to appeal, the county board of tax assessors shall forward such final determination of value to the tax commissioner.

(C) Appeals to the county board of equalization shall be conducted in the manner provided in paragraph (2) of this subsection. Appeals to a hearing officer shall be conducted in the manner specified in subsection (e.1) of this Code section. Appeals to an arbitrator shall be conducted in the manner specified in subsection (f) of this Code section. Such appeal proceedings shall be conducted between the hours of 8:00 A.M. and 7:00 P.M. on a business day. Following the notification of the taxpayer of the date and time of such taxpayer's scheduled hearing, the taxpayer shall be authorized to exercise a one-time option of changing the date and time of the taxpayer's scheduled hearing to a day and time acceptable to the taxpayer and the county board of tax assessors. The appeal administrator shall grant additional extensions to the taxpayer or the county board of tax assessors for good cause shown, or by agreement of the parties.

(D) The commissioner, by regulation, shall adopt uniform procedures and standards which shall be followed by county boards of equalization, hearing officers, and arbitrators in determining appeals. Such rules shall be updated and revised periodically and reviewed no less frequently than every five years. The commissioner shall publish and update annually a manual for use by county boards of equalization, arbitrators, and hearing officers.

(2) (A) Appeal to board of equalization. An appeal shall be effected by e-mailing, if the county board of tax assessors has adopted a written policy consenting to electronic service, by mailing to, or by filing with the county board of tax assessors a notice of appeal within 45 days from the date of mailing the notice pursuant to Code Section 48-5-306. A written objection to an assessment of real property received by a county board of tax assessors stating the location of the real property and the identification number, if any, contained in the tax notice shall be deemed a notice of appeal by the taxpayer under the grounds listed in paragraph (1) of this subsection. A written objection to an assessment of personal property received by a county board of tax assessors giving the account number, if any, contained in the tax notice and stating that the objection is to an assessment of personal property shall be deemed a notice of appeal by the taxpayer under the grounds listed in paragraph (1) of this subsection. The county board of tax assessors shall review the valuation or denial in question, and, if any changes or corrections are made in the valuation or decision in question, the board shall send a notice of the changes or corrections to the taxpayer pursuant to Code Section 48-5-306. Such notice shall also explain the taxpayer's right to appeal to the county board of equalization as provided in subparagraph (C) of this paragraph if the taxpayer is dissatisfied with the changes or corrections made by the county board of tax assessors.

(B) If no changes or corrections are made in the valuation or decision, the county board of tax assessors shall send written notice thereof to the taxpayer, to any authorized agent or representative of the taxpayer who the taxpayer has requested that such notice be sent, and to the county board of equalization which notice shall also constitute the taxpayer's appeal to the county board of equalization without the necessity of the taxpayer's filing any additional notice of appeal to the county board of tax assessors or to the county board of equalization. The county board of tax assessors shall also send or deliver all necessary papers to the county board of equalization. If, however, the taxpayer and the county board of tax assessors execute a signed agreement as to valuation, the appeal shall terminate as of the date of such signed agreement.

(C) If changes or corrections are made by the county board of tax assessors, the board shall notify the taxpayer in writing of such changes. The commissioner shall develop and make available to county boards of tax assessors a suitable form which shall be used in such notification to the taxpayer. The notice shall be sent by regular mail properly addressed to the address or addresses the taxpayer provided to the county board of tax assessors and to any authorized agent or representative of the taxpayer who the taxpayer has requested that such notice be sent. If the taxpayer is dissatisfied with such changes or corrections, the taxpayer shall, within 30 days of the date of mailing of the change notice, notify the county board of tax assessors to continue the taxpayer's appeal to the county board of equalization by e-mailing, if the county board of tax assessors has adopted a written policy consenting to electronic service, or by mailing to or filing with the county board of tax assessors a written notice of continuance. The county board of tax assessors shall send or deliver the notice of appeal and all necessary papers to the county board of equalization.

(D) The written notice to the taxpayer required by this paragraph shall contain a statement of the grounds for rejection of any position the taxpayer has asserted with regard to the valuation of the property. No addition to or amendment of such grounds as to such position shall be permitted before the county board of equalization.

(3) (A) In each year, the county board of tax assessors shall review the appeal and notify the taxpayer of any corrections or changes within 180 days after receipt of the taxpayer's notice of appeal. If the county board of tax assessors fails to respond to the taxpayer within such 180 day period, the property valuation asserted by the taxpayer on the property tax return or the taxpayer's notice of appeal shall become the assessed fair market value for the taxpayer's property for the tax year under appeal. If no such assertion of value was submitted by the taxpayer, the appeal shall be forwarded to the county board of equalization.

(B) In any county in which the number of appeals exceeds a number equal to or greater than 3 percent of the total number of parcels in the county or the sum of the current assessed value of the parcels under appeal is equal to or greater than 3 percent of the gross tax digest of the county, the county board of tax assessors shall be granted an additional 180 day period to make its determination and notify the taxpayer. The county board of tax assessors shall notify each affected taxpayer of the additional 180 day review period provided in this subparagraph by mail or electronic communication, including posting notice on the website of the county board of tax assessors if such a website is available. Such additional period shall commence immediately following the last day of the 180 days provided for under subparagraph (A) of this paragraph. If the county board of tax assessors fails to review the appeal and notify the taxpayer of any corrections or changes not later than the last day of such additional 180 day period, the most recent property tax valuation asserted by the taxpayer on the property tax return or on appeal shall prevail and shall be deemed the value established on such appeal unless a time extension is granted under subparagraph (C) of this paragraph. If no such assertion of value was submitted by the taxpayer, the appeal shall be forwarded to the county board of equalization.

(C) Upon a sufficient showing of good cause by reason of unforeseen circumstances proven to the commissioner prior to the expiration of the additional 180 day period provided for under subparagraph (B) of this paragraph, the commissioner shall be authorized to provide for a time extension beyond the end of such additional 180 day period. The duration of any such time extension shall be specified in writing by the commissioner and shall also be posted on the website of the county board of tax assessors if such a website is available. If the county board of tax assessors fails to make its review and notify the taxpayer and the taxpayer's attorney not later than the last day of such time extension, the most recent property tax valuation asserted by the taxpayer on the property tax return or on the taxpayer's notice of appeal shall prevail and shall be deemed the value established on such appeal. If no such assertion of value was submitted by the taxpayer, the appeal shall be forwarded to the county board of equalization. In addition, the commissioner shall be authorized to require additional training or require such other remediation as the commissioner may deem appropriate for failure to meet the deadline imposed by the commissioner under this subparagraph.

(4) The determination by the county board of tax assessors of questions of factual characteristics of the property under appeal, as opposed to questions of value, shall be prima-facie correct in any appeal to the county board of equalization. However, the board of tax assessors shall have the burden of proving its opinions of value and the validity of its proposed assessment by a preponderance of evidence.

(5) The county board of equalization shall determine all questions presented to it on the basis of the best information available to the board.

(6) (A) Within 15 days of the receipt of the notice of appeal, the county board of equalization shall set a date for a hearing on the questions presented and shall so notify the taxpayer and the county board of tax assessors in writing. Such notice shall be sent by first-class mail to the taxpayer and to any authorized agent or representative of the taxpayer who the taxpayer has requested that such notice be sent. Such notice shall be transmitted by e-mail to the county board of tax assessors if such board has adopted a written policy consenting to electronic service, and, if it has not, then such notice shall be sent to such board by first-class mail or intergovernmental mail. Such written notice shall advise each party that he or she may request a list of witnesses, documents, or other written evidence to be presented at the hearing by the other party, which shall be provided to the requesting party not less than seven days prior to the time of the hearing. Any failure to comply with this requirement shall be grounds for an automatic continuance or for exclusion of such witness, documents, or other written evidence. A taxpayer may appear before the board of equalization concerning any appeal in person, by his or her authorized agent or representative, or both. The taxpayer shall specify in writing to the board of equalization the name of any such agent or representative prior to any appearance by the agent or representative before the board.

(B) Within 30 days of the date of notification to the taxpayer of the hearing required in this paragraph but not earlier than 20 days from the date of such notification to the taxpayer, the county board of equalization shall hold such hearing to determine the questions presented.

(C) If more than one property of a taxpayer is under appeal, the board of equalization shall, upon request of the taxpayer, consolidate all such appeals in one hearing and announce separate decisions as to each parcel or item of property. Any appeal from such a consolidated board of equalization hearing to the superior court as provided in this subsection shall constitute a single civil action, and, unless the taxpayer specifically so indicates in his or her notice of appeal, shall apply to all such parcels or items of property.

(D) (i) The board of equalization shall announce its decision on each appeal at the conclusion of the hearing held in accordance with subparagraph (B) of this paragraph before proceeding with another hearing. The decision of the county board of equalization shall be in writing, shall be signed by each member of the board, shall specifically decide each question presented by the appeal, shall specify the reason or reasons for each such decision as to the specific issues of taxability, uniformity of assessment, value, or denial of homestead exemptions depending upon the specific issue or issues raised by the taxpayer in the course of such taxpayer's appeal, shall state that with respect to the appeal no member of the board is disqualified from acting by virtue of subsection (j) of this Code section, and shall certify the date on which notice of the decision is given to the parties. Notice of the decision shall be delivered by hand to each party, with written receipt, or given to each party by sending a copy of the decision by registered or certified mail or statutory overnight delivery to the appellant and by filing the original copy of the decision with the county board of tax assessors. Each of the three members of the county board of equalization must be present and must participate in the deliberations on any appeal. A majority vote shall be required in any matter. All three members of the board shall sign the decision indicating their vote.

(ii) Except as otherwise provided in subparagraph (g)(4)(B) of this Code section, the county board of tax assessors shall use the valuation of the county board of equalization in compiling the tax digest for the county for the year in question and shall indicate such valuation as the previous year's value on the property tax notice of assessment of such taxpayer for the immediately following year rather than substituting the valuation which was changed by the county board of equalization.

(iii) (I) If the county's tax bills are issued before an appeal has been finally determined, the county board of tax assessors shall specify to the county tax commissioner the lesser of the valuation in the last year for which taxes were finally determined to be due on the property or 85 percent of the current year's value, unless the property in issue is homestead property and has been issued a building permit and structural improvements have occurred, or structural improvements have been made without a building permit, in which case, it shall specify 85 percent of the current year's valuation as set by the county board of tax assessors. Depending on the circumstances of the property, this amount shall be the basis for a temporary tax bill to be issued; provided, however, that a nonhomestead owner of a single property valued at $2 million or more may elect to pay the temporary tax bill which specifies 85 percent of the current year's valuation; or, such owner may elect to pay the amount of the difference between the 85 percent tax bill based on the current year's valuation and the tax bill based on the valuation from the last year for which taxes were finally determined to be due on the property in conjunction with the amount of the tax bill based on valuation from the last year for which taxes were finally determined to be due on the property, to the tax commissioner's office. Only the amount which represents the difference between the tax bill based on the current year's valuation and the tax bill based on the valuation from the last year for which taxes were finally determined to be due will be held in an escrow account by the tax commissioner's office. Once the appeal is concluded, the escrowed funds shall be released by the tax commissioner's office to the prevailing party. The taxpayer may elect to pay the temporary tax bill in the amount of 100 percent of the current year's valuation if no substantial property improvement has occurred. The county tax commissioner shall have the authority to adjust such tax bill to reflect the 100 percent value as requested by the taxpayer. Such tax bill shall be accompanied by a notice to the taxpayer that the bill is a temporary tax bill pending the outcome of the appeal process. Such notice shall also indicate that upon resolution of the appeal, there may be additional taxes due or a refund issued.

(II) For the purposes of this Code section, any final value that causes a reduction in taxes and creates a refund that is owed to the taxpayer shall be paid by the tax commissioner to the taxpayer, entity, or transferee who paid the taxes with interest, as provided in subsection (m) of this Code section.

(III) For the purposes of this Code section, any final value that causes an increase in taxes and creates an additional billing shall be paid to the tax commissioner as any other tax due along with interest, as provided in subsection (m) of this Code section.

(7) The appeal administrator shall furnish the county board of equalization necessary facilities and administrative help. The appeal administrator shall see that the records and information of the county board of tax assessors are transmitted to the county board of equalization. The county board of equalization shall consider in the performance of its duties the information furnished by the county board of tax assessors and the taxpayer.

(8) If at any time during the appeal process to the county board of equalization and after certification by the county board of tax assessors to the county board of equalization, the county board of tax assessors and the taxpayer mutually agree in writing on the fair market value, then the county board of tax assessors, or the county board of equalization, as the case may be, shall enter the agreed amount in all appropriate records as the fair market value of the property under appeal, and the appeal shall be concluded. The provisions in subsection (c) of Code Section 48-5-299 shall apply to the valuation unless otherwise waived by both parties.

(9) Notwithstanding any other provision of law to the contrary, on any real property tax appeal made under this Code section on and after January 1, 2016, the assessed value being appealed may be lowered by the deciding body based upon the evidence presented but cannot be increased from the amount assessed by the county board of tax assessors. This subsection shall not apply to any appeal where the taxpayer files an appeal during a time when subsection (c) of Code Section 48-5-299 is in effect for the assessment being appealed.

(e.1) Appeals to hearing officer.

(1) (A) For any dispute involving the value or uniformity of a parcel of nonhomestead real property with a fair market value in excess of $750,000.00 as shown on the taxpayer's annual notice of current assessment under Code Section 48-5-306, at the option of the taxpayer, an appeal may be submitted to a hearing officer in accordance with this subsection. If such taxpayer owns nonhomestead real property contiguous to such qualified nonhomestead real property, at the option of the taxpayer, such contiguous property may be consolidated with the qualified property for purposes of the hearing under this subsection.

(B) (i) As used in this subparagraph, the term "wireless property" means tangible personal property or equipment used directly for the provision of wireless services by a provider of wireless services which is attached to or is located underneath a wireless cell tower or at a network data center location but which is not permanently affixed to such tower or data center so as to constitute a fixture.

(ii) For any dispute involving the values or uniformity of one or more account numbers of wireless property as defined in this subparagraph with an aggregate fair market value in excess of $750,000.00 as shown on the taxpayer's annual notice of current assessment under Code Section 48-5-306, at the option of the taxpayer, an appeal may be submitted to a hearing officer in accordance with this subsection.

(2) Individuals desiring to serve as hearing officers and who are either state certified general real property appraisers or state certified residential real property appraisers as classified by the Georgia Real Estate Commission and the Georgia Real Estate Appraisers Board for real property appeals or are designated appraisers by a nationally recognized appraiser's organization for wireless property appeals shall complete and submit an application, a list of counties the hearing officer is willing to serve, disqualification questionnaire, and resume and be approved by the Georgia Real Estate Commission and the Georgia Real Estate Appraisers Board to serve as a hearing officer. Such board shall annually publish a list of qualified and approved hearing officers for Georgia.

(3) The appeal administrator shall furnish any hearing officer so selected the necessary facilities.

(4) An appeal shall be effected by e-mailing, if the county board of tax assessors has adopted a written policy consenting to electronic service, or by filing with the county board of tax assessors a notice of appeal to a hearing officer within 45 days from the date of mailing the notice of assessment pursuant to Code Section 48-5-306. A written objection to an assessment of real property or wireless property received by a county board of tax assessors stating the taxpayer's election to appeal to a hearing officer and showing the location of the real property or wireless property contained in the assessment notice shall be deemed a notice of appeal by the taxpayer.

(5) The county board of tax assessors may for no more than 90 days review the taxpayer's written appeal, and if changes or corrections are made by the county board of tax assessors, the board shall notify the taxpayer in writing of such changes. Within 30 days of the county board of tax assessors' mailing of such notice, the taxpayer may notify the county board of tax assessors in writing that the changes or corrections made by the county board of tax assessors are not acceptable, in which case, the county board of tax assessors shall, within 30 days of the date of mailing of such taxpayer's notification, send or deliver all necessary papers to the appeal administrator and mail a copy to the taxpayer or, alternatively, forward the appeal to the board of equalization if so elected by the taxpayer and such election is included in the taxpayer's notification that the changes are not acceptable. If, after review, the county board of tax assessors determines that no changes or corrections are warranted, the county board of tax assessors shall notify the taxpayer of such decision. The taxpayer may elect to forward the appeal to the board of equalization by notifying the county board of tax assessors within 30 days of the mailing of the county board of tax assessor's notice of no changes or corrections. Upon the expiration of 30 days following the mailing of the county board of tax assessors' notice of no changes or corrections, the county board of tax assessors shall certify the notice of appeal and send or deliver all necessary papers to the appeal administrator for the appeal to the hearing officer, or board of equalization if elected by the taxpayer, and mail a copy to the taxpayer.

(6) (A) The appeal administrator shall randomly select from such list a hearing officer who shall have experience or expertise in hearing or appraising the type of property that is the subject of appeal to hear the appeal, unless the taxpayer and the county board of tax assessors mutually agree upon a hearing officer from such list. The appeal administrator shall notify the taxpayer and the taxpayer's attorney in compliance with subsection (o) of this Code section of the name of the hearing officer and transmit a copy of the hearing officer's disqualification questionnaire and resume provided for under paragraph (2) of this subsection. The hearing officer, in conjunction with all parties to the appeal, shall set a time and place to hear evidence and testimony from both parties. The hearing shall take place in the county where the property is located, or such other place as mutually agreed to by the parties and the hearing officer. The hearing officer shall provide electronic or written notice to the parties personally or by registered or certified mail or statutory overnight delivery not less than ten days before the hearing. Such written notice shall advise each party that documents or other written evidence to be presented at the hearing by a party must be provided to the other party not less than seven days prior to the time of the hearing and that any failure to comply with this requirement shall be grounds for an automatic continuance or for exclusion of such documents or other written evidence.

(B) If the appeal administrator, after a diligent search, cannot find a qualified hearing officer who is willing to serve, the appeal administrator shall transfer the certification of the appeal to the county or regional board of equalization and notify the taxpayer and the taxpayer's attorney in compliance with subsection (o) of this Code section and the county board of tax assessors of the transmittal of such appeal.

(7) The hearing officer shall swear in all witnesses, perform the powers, duties, and authority of a county or regional board of equalization, and determine the fair market value of the real property or wireless property based upon the testimony and evidence presented during the hearing. Any issues other than fair market value and uniformity raised in the appeal shall be preserved for appeal to the superior court. The board of tax assessors shall have the burden of proving its opinion of value and the validity of its proposed assessment by a preponderance of evidence. At the conclusion of the hearing, the hearing officer shall notify both parties of the decision verbally and shall either send both parties the decision in writing or deliver the decision by hand to each party, with written receipt.

(8) The taxpayer or the board of tax assessors may appeal the decision of the hearing officer to the superior court as provided in subsection (g) of this Code section.

(9) If, at any time during the appeal under this subsection, the taxpayer and the county board of tax assessors execute a signed written agreement on the fair market value and any other issues raised: the appeal shall terminate as of the date of such signed agreement; the fair market value as set forth in such agreement shall become final; and subsection (c) of Code Section 48-5-299 shall apply.

(9.1) The provisions contained in this subsection may be waived at any time by written consent of the taxpayer and the county board of tax assessors.

(10) Each hearing officer shall be compensated by the county for time expended in considering appeals. The compensation shall be paid at a rate of not less than $75.00 per hour for the first hour and not less than $25.00 per hour for each hour thereafter as determined by the county governing authority or as may be agreed upon by the parties with the consent of the county governing authority. Compensation pursuant to this paragraph shall be paid from the county treasury upon certification by the hearing officer of the hours expended in hearing of appeals. The attendance at any training required by the commissioner shall be part of the qualifications of the hearing officer, and any nominal cost of such training shall be paid by the hearing officer.

(11) The commissioner shall promulgate rules and regulations for the proper administration of this subsection, including, but not limited to, qualifications; training, including an eight-hour course on Georgia property law, Georgia evidence law, preponderance of evidence, burden of proof, credibility of the witnesses, and weight of evidence; disqualification questionnaire; selection; removal; an annual continuing education requirement of at least four hours of instruction in recent legislation, current case law, and updates on appraisal and equalization procedures, as prepared and required by the commissioner; and any other matters necessary to the proper administration of this subsection. The failure of any hearing officer to fulfill the requirements of this paragraph shall render such officer ineligible to serve. Such rules and regulations shall also include a uniform appeal form which shall require the initial assertion of a valuation of the property by the taxpayer. Any such assertion of value shall be subject to later revision by the taxpayer based upon written evidence. The commissioner shall seek input from all interested parties prior to such promulgation.

(12) If the county's tax bills are issued before the hearing officer has rendered his or her decision on property which is on appeal, a temporary tax bill shall be issued in the same manner as otherwise required under division (e)(6)(D)(iii) of this Code section.

(13) Upon determination of the final value, the temporary tax bill shall be adjusted as required under division (e)(6)(D)(iii) of this Code section.

(f) Nonbinding arbitration.

(1) As used in this subsection, the term "certified appraisal" means an appraisal or appraisal report given, signed, and certified as such by a real property appraiser as classified by the Georgia Real Estate Commission and the Georgia Real Estate Appraisers Board.

(2) At the option of the taxpayer, an appeal shall be submitted to nonbinding arbitration in accordance with this subsection.

(3) (A) Following an election by the taxpayer to use the arbitration provisions of this subsection, an arbitration appeal shall be effected by the taxpayer by e-mailing, if the county board of tax assessors has adopted a written policy consenting to electronic service, or by filing a written notice of arbitration appeal with the county board of tax assessors. The notice of arbitration appeal shall specifically state the grounds for arbitration. The notice shall be filed within 45 days from the date of mailing the notice pursuant to Code Section 48-5-306. Within ten days of receipt of a taxpayer's notice of arbitration appeal, the board of tax assessors shall send to the taxpayer an acknowledgment of receipt of the appeal and a notice that the taxpayer shall, within 45 days of the date of transmittal of the acknowledgment of receipt of the appeal, provide to the county board of tax assessors for consideration a copy of a certified appraisal. Failure of the taxpayer to provide such certified appraisal within such 45 days shall terminate the appeal unless the taxpayer within such 45 day period elects to have the appeal immediately forwarded to the board of equalization. Prior to appointment of the arbitrator and within 45 days of the acknowledgment of the receipt of the appeal, the taxpayer shall provide a copy of the certified appraisal as specified in this paragraph to the county board of tax assessors for consideration. Within 45 days of receiving the taxpayer's certified appraisal, the county board of tax assessors shall either accept the taxpayer's appraisal, in which case that value shall become final, or the county board of tax assessors shall reject the taxpayer's appraisal by sending within ten days of the date of such rejection a written notification by certified mail of such rejection to the taxpayer and the taxpayer's attorney of record in compliance with subsection (o) of this Code section, in which case the county board of tax assessors shall certify within 45 days the appeal to the appeal administrator of the county in which the property is located along with any other papers specified by the person seeking arbitration under this subsection, including, but not limited to, the staff information from the file used by the county board of tax assessors. In the event the taxpayer is not notified of a rejection of the taxpayer's appraisal within such ten-day period, the taxpayer's appraisal value shall become final. In the event that the county board of tax assessors neither accepts nor rejects the value set out in the certified appraisal within 45 days after the receipt of the certified appraisal, then the certified appraisal shall become the final value. All papers and information certified to the appeal administrator shall become a part of the record on arbitration. At the time of certification of the appeal, the county board of tax assessors shall serve the taxpayer and the taxpayer's attorney of record in compliance with subsection (o) of this Code section, if any, or employee with a copy of the certification along with any other papers specified by the person seeking arbitration along with the civil action file number assigned to the appeal, if any. Within 15 days of filing the certification to the appeal administrator, the presiding or chief judge of the superior court of the circuit in which the property is located shall issue an order authorizing the arbitration.

(B) At any point, the county board of tax assessors and the taxpayer may execute a signed, written agreement establishing the fair market value without entering into or completing the arbitration process. The fair market value as set forth in such agreement shall become the final value.

(C) The arbitration shall be conducted pursuant to the following procedure:

(i) The county board of tax assessors shall, at the time the appeal is certified to the appeal administrator under subparagraph (A) of this paragraph, provide to the taxpayer a notice of a meeting time and place to decide upon an arbitrator, to occur within 60 days after the date of sending the rejection of the taxpayer's certified appraisal. Following the notification of the taxpayer of the date and time of the meeting, the taxpayer shall be authorized to exercise a one-time option of changing the date and time of the meeting to a date and time acceptable to the taxpayer and the county board of tax assessors. If the parties agree, the matter shall be submitted to a single arbitrator chosen by the parties. If the parties cannot agree on the single arbitrator, the arbitrator may be chosen by the presiding or chief judge of the superior court of the circuit in which the property is located within 30 days after the filing of a petition by either party;

(ii) In order to be qualified to serve as an arbitrator, a person shall be classified as a state certified general real property appraiser or state certified residential real property appraiser pursuant to the rules and regulations of the Georgia Real Estate Commission and the Georgia Real Estate Appraisers Board and shall have experience or expertise in appraising the type of property that is the subject of the arbitration;

(iii) The arbitrator, within 30 days after his or her appointment, shall set a time and place to hear evidence and testimony from both parties. The arbitrator shall provide written notice to the parties personally or by registered or certified mail or statutory overnight delivery not less than ten days before the hearing. Such written notice shall advise each party that documents or other written evidence to be presented at the hearing by a party must be provided to the other party not less than seven days prior to the time of the hearing and that any failure to comply with this requirement, unless waived by mutual written agreement of such parties, shall be grounds for a continuance or for exclusion of such documents or other written evidence. The arbitrator, in consultation with the parties, may adjourn or postpone the hearing. Following notification of the taxpayer of the date and time of the hearing, the taxpayer shall be authorized to exercise a one-time option of changing the date and time of the hearing to a date and time acceptable to the taxpayer and the county board of tax assessors. The presiding or chief judge of the superior court of the circuit in which the property is located may direct the arbitrator to proceed promptly with the hearing and the determination of the appeal upon application of any party. The hearing shall occur in the county in which the property is located or such other place as may be agreed upon in writing by the parties;

(iv) At the hearing, the parties shall be entitled to be heard, to present documents, testimony, and other matters, and to cross-examine witnesses. The arbitrator may hear and determine the controversy upon the documents, testimony, and other matters produced notwithstanding the failure of a party duly notified to appear;

(v) The arbitrator shall maintain a record of all pleadings, documents, testimony, and other matters introduced at the hearing. The arbitrator or any party to the proceeding may have the proceedings transcribed by a court reporter;

(vi) The provisions of this paragraph may be waived at any time by written consent of the taxpayer and the board of tax assessors;

(vii) At the conclusion of the hearing, the arbitrator shall render a decision regarding the fair market value of the property subject to nonbinding arbitration;

(viii) In order to determine the fair market value, the arbitrator may consider the final value for the property submitted by the county board of tax assessors at the hearing and the final value submitted by the taxpayer at the hearing. The taxpayer shall be responsible for the cost of any appraisal by the taxpayer's appraiser;

(ix) The arbitrator shall consider the final value submitted by the county board of tax assessors, the final value submitted by the taxpayer, and evidence supporting the values submitted by the county board of tax assessors and the taxpayer. The arbitrator shall determine the fair market value of the property under appeal. The arbitrator shall notify both parties of the decision verbally and shall either send both parties the decision in writing or deliver the decision by hand to each party, with written receipt;

(x) If the taxpayer's value is closest to the fair market value determined by the arbitrator, the county shall be responsible for the fees and costs of such arbitrator. If the value of the board of tax assessors is closest to the fair market value determined by the arbitrator, the taxpayer shall be responsible for the fees and costs of such arbitrator; and

(xi) The board of tax assessors shall have the burden of proving its opinion of value and the validity of its proposed assessment by a preponderance of evidence.

(4) If the county's tax bills are issued before an arbitrator has rendered his or her decision on property which is on appeal, a temporary tax bill shall be issued in the same manner as otherwise required under division (e)(6)(D)(iii) of this Code section.

(5) Upon determination of the final value, the temporary tax bill shall be adjusted as required under division (e)(6)(D)(iii) of this Code section.

(g) Appeals to the superior court.

(1) The taxpayer or the county board of tax assessors may appeal decisions of the county board of equalization, hearing officer, or arbitrator, as applicable, to the superior court of the county in which the property lies. By mutual written agreement, the taxpayer and the county board of tax assessors may waive an appeal to the county board of equalization and initiate an appeal under this subsection. A county board of tax assessors shall not appeal a decision of the county board of equalization, arbitrator, or hearing officer, as applicable, changing an assessment by 20 percent or less unless the board of tax assessors gives the county governing authority a written notice of its intention to appeal, and, within ten days of receipt of the notice, the county governing authority by majority vote does not prohibit the appeal. In the case of a joint city-county board of tax assessors, such notice shall be given to the city and county governing authorities, either of which may prohibit the appeal by majority vote within the allowed period of time.

(2) An appeal by the taxpayer as provided in paragraph (1) of this subsection shall be effected by e-mailing, if the county board of tax assessors has adopted a written policy consenting to electronic service, or by mailing to or filing with the county board of tax assessors a written notice of appeal. An appeal by the county board of tax assessors shall be effected by giving notice to the taxpayer. The notice to the taxpayer shall be dated and shall contain the name and the last known address of the taxpayer. The notice of appeal shall specifically state the grounds for appeal. The notice shall be mailed or filed within 30 days from the date on which the decision of the county board of equalization, hearing officer, or arbitrator is delivered pursuant to subparagraph (e)(6)(D), paragraph (7) of subsection (e.1), or division (f)(3)(C)(ix) of this Code section. Within 45 days of receipt of a taxpayer's notice of appeal and before certification of the appeal to the superior court, the county board of tax assessors shall send to the taxpayer notice that a settlement conference, in which the county board of tax assessors and the taxpayer shall confer in good faith, will be held at a specified date and time which shall be no later than 30 days from the notice of the settlement conference, and notice of the amount of the filing fee, if any, required by the clerk of the superior court. The taxpayer may exercise a one-time option to reschedule the settlement conference to a different date and time acceptable to the taxpayer, but in no event later than 30 days from the date of the notice. If at the end of the 45 day review period the county board of tax assessors elects not to hold a settlement conference, then the appeal shall terminate and the taxpayer's stated value shall be entered in the records of the board of tax assessors as the fair market value for the year under appeal and the provisions of subsection (c) of Code Section 48-5-299 shall apply to such value. If the taxpayer chooses not to participate in the settlement conference, he or she may not seek and shall not be awarded fees and costs at such time when the appeal is settled in superior court. If at the conclusion of the settlement conference the parties reach an agreement, the settlement value shall be entered in the records of the county board of tax assessors as the fair market value for the tax year under appeal and the provisions of subsection (c) of Code Section 48-5-299 shall apply to such value. If at the conclusion of the settlement conference the parties cannot agree on a fair market value, then written notice shall be provided to the taxpayer that the filing fees must be paid by the taxpayer to the clerk of the superior court within ten days of the date of the conference, with a copy of the check delivered to the county board of tax assessors. Notwithstanding any other provision of law to the contrary, the amount of the filing fee for an appeal under this subsection shall be $25.00. An appeal under this subsection shall not be subject to any other fees or additional costs otherwise required under any provision of Title 15 or under any other provision of law. Immediately following payment of such $25.00 filing fee by the taxpayer to the clerk of the superior court, the clerk shall remit the proceeds thereof to the governing authority of the county which shall deposit the proceeds into the general fund of the county. Within 30 days of receipt of proof of payment to the clerk of the superior court, the county board of tax assessors shall certify to the clerk of the superior court the notice of appeal and any other papers specified by the person appealing including, but not limited to, the staff information from the file used by the county board of tax assessors, the county board of equalization, the hearing officer, or the arbitrator. All papers and information certified to the clerk shall become a part of the record on appeal to the superior court. At the time of certification of the appeal, the county board of tax assessors shall serve the taxpayer and his or her attorney of record, if any, with a copy of the notice of appeal and with the civil action file number assigned to the appeal. Such service shall be effected in accordance with subsection (b) of Code Section 9-11-5. No discovery, motions, or other pleadings may be filed by the county board of tax assessors in the appeal until such service has been made.

(3) The appeal shall constitute a de novo action. The board of tax assessors shall have the burden of proving its opinions of value and the validity of its proposed assessment by a preponderance of evidence. Upon a failure of the board of tax assessors to meet such burden of proof, the court may, upon motion or sua sponte, authorize the finding that the value asserted by the board of tax assessors is unreasonable and authorize the determination of the final value of the property.

(4) (A) The appeal shall be placed on the court's next available jury or bench trial calendar, at the taxpayer's election, following the filing of the appeal unless continued by the court. If only questions of law are presented in the appeal, the appeal shall be heard as soon as practicable before the court sitting without a jury. Each hearing before the court sitting without a jury at the taxpayer's election shall be held within 30 days following the date on which the appeal is filed with the clerk of the superior court.

(B) (i) The county board of tax assessors shall use the valuation of the county board of equalization, the hearing officer, or the arbitrator, as applicable, in compiling the tax digest for the county.

(ii) (I) If the final determination of value on appeal is less than the valuation thus used, the tax commissioner shall be authorized to adjust the taxpayer's tax bill to reflect the final value for the year in question.

(II) If the final determination of value on appeal causes a reduction in taxes and creates a refund that is owed to the taxpayer, it shall be paid by the tax commissioner to the taxpayer, entity, or transferee who paid the taxes with interest, as provided in subsection (m) of this Code section.

(III) If the final determination of value on appeal is 85 percent or less of the valuation set by the county board of equalization, hearing officer, or arbitrator as to any real property, the taxpayer, in addition to the interest provided for in subsection (m) of this Code section, shall recover costs of litigation and reasonable attorney's fees incurred in the action. Any appeal of an award of attorney's fees by the county shall be specifically approved by the governing authority of the county.

(iii) If the final determination of value on appeal is greater than the valuation set by the county board of equalization, hearing officer, or arbitrator, as applicable, causes an increase in taxes, and creates an additional billing, it shall be paid to the tax commissioner as any other tax due along with interest, as provided in subsection (m) of this Code section.

(g.1) The provisions in subsection (c) of Code Section 48-5-299 shall apply to the valuation, unless otherwise waived in writing by both parties, as to:

(1) The valuation established or announced by any county board of equalization, arbitrator, hearing officer, or superior court; and

(2) Any written agreement or settlement of valuation reached by the county board of tax assessors and the taxpayer as permitted by this Code section.

(h) Recording of interviews or hearings.

(1) In the course of any assessment, appeal, or arbitration, or any related proceeding, the taxpayer shall be entitled to:

(A) Have an interview with an officer or employee who is authorized to discuss tax assessments of the board of tax assessors relating to the valuation of the taxpayer's property subject to such assessment, appeal, arbitration, or related proceeding, and the taxpayer may record the interview at the taxpayer's expense and with equipment provided by the taxpayer, and no such officer or employee of the board of tax assessors may refuse to participate in an interview relating to such valuation for reason of the taxpayer's choice to record such interview; and

(B) Record, at the taxpayer's expense and with equipment provided by the taxpayer, all proceedings before the board of equalization or any hearing officer.

(2) The interview referenced in subparagraph (A) of paragraph (1) of this subsection shall be granted to the taxpayer within 30 calendar days from the postmark date of the taxpayer's written request for the interview, and the interview shall be conducted in the office of the board of assessors. The time and date for the interview, within such 30 calendar day period, shall be mutually agreed upon between the taxpayer and the taxing authority. The taxing authority may extend the time period for the interview an additional 30 days upon written notification to the taxpayer.

(3) The superior courts of this state shall have jurisdiction to enforce the provisions of this subsection directly and without the issue being first brought to any administrative procedure or hearing. The taxpayer shall be awarded damages in the amount of $100.00 per occurrence where the taxpayer requested the interview, in compliance with this subsection, and the board of assessors failed to timely comply; and the taxpayer shall be entitled to recover reasonable attorney's fees and expenses of litigation incurred in any action brought to compel such interview.

(i) Alternate members of boards of equalization.

(1) Alternate members of the county board of equalization in the order in which selected shall serve:

(A) As members of the county board of equalization in the event there is a permanent vacancy on the board created by the death, ineligibility, removal from the county, or incapacitating illness of a member or by any other circumstances. An alternate member who fills a permanent vacancy shall be considered a member of the board for the remainder of the unexpired term; or

(B) In any appeal for which an alternate member is selected for service by the appeal administrator.

(2) A hearing panel shall consist of no more than three members at any time, one of whom shall serve as the presiding member for the purpose of the hearing.

(j) Disqualification.

(1) No member of the county board of equalization and no hearing officer shall serve with respect to any appeal concerning which he or she would be subject to a challenge for cause if he or she were a member of a panel of jurors in a civil case involving the same subject matter.

(2) The parties to an appeal to the county board of equalization or to a hearing officer shall file in writing with the appeal, in the case of the person appealing, or, in the case of the county board of tax assessors, with the certificate transmitting the appeal, questions relating to the disqualification of members of the county board of equalization or hearing officer. Each question shall be phrased so that it can be answered by an affirmative or negative response. The members of the county board of equalization or hearing officer shall, in writing under oath within two days of their receipt of the appeal, answer the questions and any question which may be adopted pursuant to subparagraph (e)(1)(D) of this Code section. Answers of the county board of equalization or hearing officers shall be part of the decision of the board or hearing officer and shall be served on each party by first-class mail. Determination of disqualification shall be made by the judge of the superior court upon the request of any party when the request is made within two days of the response of the board or hearing officer to the questions. The time prescribed under subparagraph (e)(6)(A) of this Code section shall be tolled pending the determination by the judge of the superior court.

(k) Compensation of board of equalization members.

(1) Each member of the county board of equalization shall be compensated by the county per diem for time expended in considering appeals. The compensation shall be paid at a rate of not less than $25.00 per day and shall be determined by the county governing authority. The attendance at required approved appraisal courses shall be part of the official duties of a member of the board, and he or she shall be paid for each day in attendance at such courses and shall be allowed reasonable expenses necessarily incurred in connection with such courses. Compensation pursuant to this paragraph shall be paid from the county treasury upon certification by the member of the days expended in consideration of appeals or attending approved appraisal courses.

(2) Each member of the county board of equalization who participates in online training provided by the department shall be compensated by the county at the rate of $25.00 per day for each eight hours of completed training. A member shall certify under oath and file an affidavit with the appeal administrator stating the number of hours required to complete such training and the number of hours which were actually completed. The appeal administrator shall review the affidavit and, following approval thereof, shall notify the county governing authority. The Council of Superior Court Clerks of Georgia shall develop and make available an appropriate form for such purpose. Compensation pursuant to this paragraph shall be paid from the county treasury following approval of the appeal administrator of the affidavit filed under this paragraph.

(l) Military service.

In the event of the absence of an individual from such individual's residence because of duty in the armed forces, the filing requirements set forth in paragraph (3) of subsection (f) of this Code section shall be tolled for a period of 90 days. During this period, any member of the immediate family of the individual, or a friend of the individual, may notify the tax receiver or the tax commissioner of the individual's absence due to military service and submit written notice of representation for the limited purpose of the appeal. Upon receipt of this notice, the tax receiver or the tax commissioner shall initiate the appeal.

(m) Interest.

(1) For the purposes of this Code section, any final value that causes a reduction in taxes and creates a refund that is owed to the taxpayer shall be paid by the tax commissioner to the taxpayer, entity, or transferee who paid the taxes within 60 days from the date of the final determination of value. Such refund shall include interest at the same rate specified in Code Section 48-2-35 which shall accrue from the due date of the taxable year in question or the date paid, whichever is later, through the date on which the final determination of value was made. In no event shall the amount of such interest exceed $150.00 for homestead property or $5,000.00 for nonhomestead property. Any refund paid after the sixtieth day shall accrue interest from the sixty-first day until paid with interest at the same rate specified in Code Section 48-2-35. The interest accrued after the sixtieth day and forward shall not be subject to the limits imposed by this subsection. The tax commissioner shall pay the tax refund and any interest for the refund from current collections in the same proportion for each of the levying authorities for whom the taxes were collected.

(2) For the purposes of this Code section, any final value that causes an increase in taxes and creates an additional billing shall be paid to the tax commissioner as any other tax due. After the tax bill notice has been mailed out, the taxpayer shall be afforded 60 days from the date of the postmark to make full payment of the adjusted bill. Once the 60 day payment period has expired, the bill shall be considered past due and interest shall accrue from the original billing due date as specified in Code Section 48-2-40 without limit until the bill is paid in full. Once past due, all other fees, penalties, and late and collection notices shall apply as prescribed in this chapter for the collection of delinquent taxes.

(n) Service of notice.

A notice of appeal to a board of tax assessors under subsection (e), (e.1), (f), or (g) of this Code section shall be deemed filed as of the date of the United States Postal Service postmark, receipt of delivery by statutory overnight delivery, or, if the board of tax assessors has adopted a written policy consenting to electronic service, by transmitting a copy to the board of tax assessors via e-mail in portable document format using all e-mail addresses provided by the board of tax assessors. Service by mail, statutory overnight delivery, or electronic transmittal is complete upon such service. Proof of service may be made within 45 days of receipt of the annual notice of current assessment under Code Section 48-5-306 to the taxpayer by certificate of the taxpayer, the taxpayer's attorney, or the taxpayer's employee by written admission or by affidavit. Failure to make proof of service shall not affect the validity of service.

(o) When a taxpayer authorizes an agent, representative, or attorney in writing to act on the taxpayer's behalf, and a copy of such written authorization is provided to the county board of tax assessors, all notices required to be provided to the taxpayer under this Code section, including those regarding hearing times, dates, certifications, notice of changes or corrections, or other official actions, shall be provided to the taxpayer and the authorized agent, representative, or attorney. Upon agreement by the county board of tax assessors and the taxpayer's agent, representative, or attorney, notices required by this Code section to be sent to the taxpayer or the taxpayer's agent, representative, or attorney may be sent by e-mail. The failure to comply with this subsection with respect to a notice required under this Code section shall result in the tolling of any deadline imposed on the taxpayer under this Code section with respect to that notice.



§ 48-5-312. Status of ad valorem taxes pending review in certain counties and municipalities; petition for lower assessment due to casualty.

Reserved. Repealed by Ga. L. 1996, p. 798, § 1, effective July 1, 1996.



§ 48-5-313. Applicability of part

Nothing contained in this part shall apply to those persons who are required to make their returns to the commissioner.



§ 48-5-314. Confidentiality of taxpayer records; exceptions; penalties

(a) (1) All records of the county board of tax assessors which consist of materials other than the return obtained from or furnished by an ad valorem taxpayer shall be confidential and shall not be subject to inspection by any person other than authorized personnel of appropriate tax administrators. As an illustration of the foregoing, materials which are confidential shall include, but shall not be limited to, taxpayers' accounting records, profit and loss statements, income and expense statements, balance sheets, and depreciation schedules. Such information shall remain confidential when it is made part of an appeal file. Nothing in this Code section, however, shall prevent any disclosure necessary or proper to the collection of any tax in any administrative or court proceeding.

(2) Records which consist of materials containing information gathered by personnel of the county board of tax assessors, such as field cards, shall not be confidential and are subject to inspection at all times during office hours. The provisions of this paragraph shall not remove the confidentiality of materials such as are specified in paragraph (1) of this subsection.

(3) Failure of the county board of tax assessors to make available records which are not confidential as provided in paragraph (2) of this subsection shall be a misdemeanor.

(b) Any person who knowingly and willfully furnishes information which is confidential under this Code section to a person who is not authorized by law to receive such information shall upon conviction be subject to a civil penalty not to exceed $1,000.00.






Part 3 - State Loans to Counties

§ 48-5-330. Financial aid to counties for programs to evaluate and equalize assessments; terms of contract; limitations; procedure when state funds insufficient

(a) The commissioner may make loans to counties or, if sufficient funds are not available for loans, may contract with counties for the payment specified, as an aid to the counties in financing or defraying the cost of employing persons to assist county boards of tax assessors in carrying out programs reasonably designed to survey and evaluate all, or substantially all, of the property within a county's boundaries and to equalize assessments on the property. The commissioner may promulgate rules, regulations, and instructions as he deems necessary to the purposes and administration of this Code section. The governing authority of each county shall have the exclusive right to determine with whom it shall contract or whom it shall employ to carry out a program receiving aid pursuant to this Code section.

(b) Upon application by a county governing authority for aid under this Code section and upon the submission of a valuation and equalization program, the commissioner shall determine whether the program complies with the rules, regulations, and instructions promulgated pursuant to this Code section. Upon the showing of compliance, the commissioner may contract, to the extent funds are available for loans to counties from funds appropriated for such purpose, with the county governing authority for a loan from the state to pay a part, or all, of the cost of the program and for the repayment of the amount loaned. The contract shall provide for the repayment of the amount loaned without interest in five equal annual installments. The first installment on each loan shall be due on December 31 of the first calendar year for which a property tax digest is prepared following the final payment by the commissioner under the terms of the contract. One of the remaining annual installments shall be due on December 31 in each of the four calendar years following the initial payment. The contract shall also provide that whenever an annual installment is in default, the commissioner shall have an irrevocable power of attorney from the governing authority to direct the Office of the State Treasurer to pay over to him, as commissioner, all funds otherwise due the county or its governing authority under Code Section 48-14-3 or under any other appropriation of the General Assembly for grants to counties for aid in county road construction or county road maintenance until the default has been paid. The Office of the State Treasurer shall comply in each instance with the commissioner's direction. The commissioner shall not make loans in excess of $100,000.00 to any one county.

(c) In the event the commissioner determines that insufficient funds are available under subsection (b) of this Code section to meet the needs of any county in financing a qualified program, subject to the maximum limitation provided in subsection (b) of this Code section, and in the further event that a county governing authority applying and submitting a qualified program demonstrates to the satisfaction of the commissioner that sufficient additional funds can be obtained from other sources to complete satisfactorily the program, the commissioner may contract with the county governing authority for the payment by the state from funds appropriated and available for such purpose of 10 percent of the cost of the qualified program. No amount contracted for pursuant to this subsection shall be repaid. The amount to be paid by the state, however, on behalf of any one county under any contract entered into pursuant to this subsection, shall not exceed $10,000.00. The commissioner may direct that any payment by the state pursuant to this subsection be made in a single installment or two installments 12 months apart.



§ 48-5-331. Capital fund for loans to counties for property valuation and equalization purposes

All funds appropriated to the department for the purpose of making loans to counties to aid in defraying the cost of property valuation and equalization programs for ad valorem tax purposes, when such funds were or are included in an allotment approved by the Governor, shall be deemed to create a capital fund to be administered by the commissioner for the purpose of making loans for property valuation and equalization purposes authorized by law. Any funds which are repaid to the commissioner in accordance with the terms of the loans shall become a part of the capital fund and may be reloaned by the commissioner in the manner and under the terms authorized by law.









Article 5A - Examination of County Tax Digests

§ 48-5-340. Purpose of article

It is the purpose and intent of this article to establish a procedure for use by the commissioner to equalize county property tax digests between counties and within counties so as to require county boards of tax assessors to make adjustments in the valuation of property to ensure uniformity and equity. The commissioner shall continue to examine the digest and exercise his responsibility to bring about property valuations that are reasonably uniform and equalized throughout the state.



§ 48-5-341. Definitions

As used in this article, the term:

(1) "Assessment bias" means any tendency or trend of assessment ratios, when analyzed by an appropriate statistical method, which reveals assessment progressivity or assessment regressivity.

(2) "Assessment progressivity" means any systematic pattern of assessment in which higher value properties are generally assessed at a larger percentage of fair market value than properties of lower value.

(3) "Assessment ratio" means the fractional relationship the assessed value of property bears to the fair market value of the property as determined in paragraph (8) of subsection (b) of Code Section 48-5-274.

(4) "Assessment regressivity" means any systematic pattern of assessment in which lower value properties are generally assessed at a larger percentage of fair market value than properties of higher value.

(5) "Assessment variance" means the absolute value of the difference between the assessment ratio for each parcel of property within each class of property and the average assessment ratio for that class and expressed as a percentage of the average assessment ratio.

(6) "Class of property" means any reasonable divisions of homogeneous groups of property that the commissioner determines are necessary to examine digests for uniformity and equalization.

(7) "Digest evaluation cycle" means a recurring period of three years beginning initially on January 1 of the first year, as so designated by the commissioner for each county, and ending on December 31 of the third year thereafter.

(8) "Digest review year" means the first year of each evaluation cycle for each county.



§ 48-5-342. Commissioner to examine digests

(a) The commissioner shall carefully examine the tax digests of the counties filed in his office. Each digest for a county in a digest review year shall be examined for the purpose of determining if the valuations of property for taxation purposes are reasonably uniform and equalized between counties and within counties.

(b) For any digest in any digest review year where the digest for the preceding digest review year was conditionally approved by the commissioner, the commissioner shall also carefully examine the digest to determine if it satisfactorily corrects the deficiencies that resulted in the digest for the preceding digest review year being conditionally approved.

(c) For each year, including each year that is not a digest review year for the county, the commissioner shall utilize the overall assessment ratio for the county as provided by the state auditor.

(d) It shall be the further duty of the commissioner to examine the itemizations of exempt properties appearing on the digest and, if in the judgment of the commissioner any properties appearing on the digest are subject to taxation, to so advise the board of tax assessors of the counties concerned with an explanation of his reasons for believing the property is subject to taxation.

(e) (1) The commissioner may, upon his or her own initiative or upon complaint by a taxpayer, examine the itemizations of properties appearing on the digest, and if in the judgment of the commissioner any properties are illegally appearing on the digest and should not be subject to taxation under this chapter, the commissioner shall strike such items from the digest and return the digest to the county for removal of such items and resubmission to the commissioner. The commissioner shall provide by rule and regulation procedures by which the county board of tax assessors may appeal such finding to the commissioner. If appealed by the board of tax assessors, the commissioner shall, after reviewing such appeal, issue a final order and include a finding as to the taxability of the digest items in dispute and shall finalize the digest in accordance therewith.

(2) If a property has been found by the commissioner to not be subject to taxation under this chapter and again appears on the digest at any time within five years of the initial determination of nontaxability and is again determined to be nontaxable, the commissioner shall strike such item from the digest and return the digest to the county for removal of such item and resubmission to the commissioner. The commissioner shall notify the Department of Community Affairs in writing of his or her finding and, upon receipt of such notice, the qualified local government status of such county shall be revoked for a period of three years following the receipt of such notice by the Department of Community Affairs unless reinstated earlier pursuant to this subsection. Upon such revocation, the governing authority of such county, without regard to any limitation of Code Section 48-5-295, shall be specifically authorized to remove immediately every member of the board of tax assessors and reappoint new members who shall serve for the unexpired terms of the removed members. The county governing authority shall provide written notification of such removal and new appointment to the commissioner. Upon certification of the corrected digest, the commissioner shall notify in writing the Department of Community Affairs, and upon receipt thereof, the Department of Community Affairs shall immediately reinstate the qualified local government status of such county.

(3) If a property has been found by the commissioner to not be subject to taxation under this chapter and if such nontaxable property has appeared on a county digest in any year within the preceding five-year period, then the taxpayer shall be entitled to file a petition directly with the Georgia Tax Tribunal for a refund of all such taxes illegally collected or taxes paid, interest equal to the bank prime loan rate as posted by the Board of Governors of the Federal Reserve System in statistical release H. 15 or any publication that may supersede it plus 3 percent calculated from the date of payment of such taxes, and attorney's fees in an amount of not less than 15 percent nor more than 40 percent of the total of the illegally charged taxes and accrued interest. Such petition shall name the board of tax assessors and the tax receiver or tax commissioner of the county as the respondent in their official capacities and shall be served upon such board and tax receiver or tax commissioner. Service shall be accomplished by certified mail or statutory overnight delivery. The petition shall include a summary statement of facts and law upon which the petitioner relies in seeking the requested relief. The respondents shall file a response to the petitioner's statement of facts and law which constitutes their answer with the tribunal no later than 30 days after the service of the petition. The respondents shall serve a copy of their response on the petitioner's representative or, if the petitioner is not represented, on the petitioner and shall file a certificate of service with such response. If in any case a response has not been filed within the time required by this paragraph, the case shall automatically become in default unless the time for filing the response has been extended by agreement of the parties, for a period not to exceed 30 days, or by the judge of the tribunal. The default may be opened as a matter of right by the filing of a response within 15 days of the day of the default and payment of costs. At any time before the final judgment, the judge of the tribunal, in his or her discretion, may allow the default to be opened for providential cause that prevented the filing of the response, for excusable neglect, or when the tribunal judge, from all the facts, determines that a proper case has been made for the default to be opened on terms to be fixed by the tribunal judge. The tribunal judge shall proceed to hear and decide the matter and may grant appropriate relief under the law and facts presented.



§ 48-5-342.1. Digest evaluation cycles established; time for review of digest

(a) The commissioner shall by regulation establish the digest evaluation cycles for each of the counties in this state giving weight to the number of taxable parcels in each county, the geographical location of each county, and each such county's compliance with the provisions of Code Section 48-5-343. The starting date of each county's digest evaluation cycle shall be staggered so that the digest review year of one-third of the counties shall occur each year.

(b) For those digests submitted by counties in their designated digest review year, the commissioner shall begin his or her review of the digest in accordance with Code Section 48-5-343 and shall, within 30 days after the date the state auditor furnishes to the commissioner the ratios established pursuant to paragraph (8) of subsection (b) of Code Section 48-5-274 or by August 1 of the next succeeding tax year, whichever comes later, approve or conditionally approve the digest.



§ 48-5-343. Approval of digests

(a) The commissioner shall, when a county is in its digest review year, approve the digest of any such county as being reasonably uniform and equalized if the digest meets the following criteria:

(1) The average assessment ratio for each class of property within the county shall be as close to the assessments provided for in Code Section 48-5-7 as is reasonably practicable;

(2) The average assessment variance for each class of property within the county shall not be excessive with respect to that which is reasonably practicable; and

(3) Within each class of property, assessment ratios of the properties shall not reveal any significant assessment bias.

(b) The commissioner shall by regulation establish the statistical standards to be used in determining whether or not digests are in accordance with the uniformity requirements contained in subsection (a) of this Code section. The commissioner shall utilize information developed by the state auditor under Code Section 48-5-274.

(c) If the assessed value of the portion of the digest that does not meet the uniformity requirements constitutes 10 percent or less of the assessed value of the total digest, the commissioner may approve the digest if, in his judgment, the approval will not substantially violate the concept of uniformity and equalization.



§ 48-5-344. Conditional approval of digests

(a) If the commissioner determines that in any one or more of the counties that is in a digest review year the taxable values of property are not reasonably uniform and equalized in accordance with the requirements of subsection (a) of Code Section 48-5-343, he shall conditionally approve the digest and notify the county board of tax assessors in writing of his action.

(b) The written notification shall contain:

(1) A list of specific reasons that resulted in the digest being conditionally approved;

(2) A list of the statistical standards used by the commissioner when examining the digest; and

(3) Any other information the commissioner believes would be of assistance to the county board of tax assessors in correcting the deficiencies that resulted in the digest being conditionally approved or in otherwise making the digest reasonably uniform and equalized.



§ 48-5-345. Receipt for digest and order authorizing use; assessment if deviation from proper assessment ratio

(a) (1) Upon the determination by the commissioner that a county tax digest is in proper form, that the property therein that is under appeal is within the limits of Code Section 48-5-304, and that the digest is accompanied by all documents, statistics, and certifications required by the commissioner, including the number, overall value and percentage of total real property parcels of appeals in each county to the boards of equalization, arbitration, hearing officer, and superior court, and the number of taxpayers' failure to appear at any hearing, for the prior tax year, the commissioner shall issue a receipt for the digest and enter an order authorizing the use of said digest for the collection of taxes. All statistics and certifications regarding real property appeals provided to the commissioner under this paragraph shall be made publicly available on the Department of Revenue website.

(2) Nothing in this subsection shall be construed to prevent the superior court from allowing the new digest to be used as the basis for the temporary collection of taxes under Code Section 48-5-310.

(b) Each year the commissioner shall determine if the overall assessment ratio for each county, as computed by the state auditor under paragraph (8) of subsection (b) of Code Section 48-5-274, deviates substantially from the proper assessment ratio as provided in Code Section 48-5-7, and if such deviation exists, the commissioner shall assess against the county governing authority additional state tax in an amount equal to the difference between the amount the state's levy, as prescribed in Code Section 48-5-8, would have produced if the digest had been at the proper assessment ratio and the amount the digest that is actually used for collection purposes will produce. The commissioner shall notify the county governing authority annually of the amount so assessed and this amount shall be due and payable not later than five days after all appeals have been exhausted or the time for appeal has expired or the final date for payment of taxes in the county, whichever comes latest, and shall bear interest at the rate specified in Code Section 48-2-40 from the due date.

(c) Beginning with tax digests on or after January 1, 2016, no county shall be subject to the assessment authorized by subparagraph (b) of this Code section.



§ 48-5-346. Effect of conditionally approving next subsequent digest

(a) (1) If a county tax digest for its preceding digest review year was conditionally approved and the commissioner conditionally approves the digest for the next subsequent digest review year for the same or substantially the same reasons, the commissioner shall order the payment of the specific penalty as provided in this Code section and the withholding from the county of the state grants specified in this paragraph. The Office of the State Treasurer and any other state agency or officer shall upon such order's taking effect permanently withhold from the county any funds otherwise becoming payable during the withholding period specified in subsection (b) of this Code section to the county under:

(A) The road mileage grant program specified in Article 1 of Chapter 17 of Title 36;

(B) The county appraisal staff grant program specified in Code Section 48-5-267; and

(C) The public road grant program specified in Code Section 48-14-3.

(2) In addition to the withholding of state grant funds specified in this Code section, a specific penalty is levied which shall be $5.00 per taxable parcel of real property located in the county as of January 1 of the year in which the penalty is levied and it shall be paid by the governing authority of the county to the commissioner.

(b) The withholding of the grants and moneys shall begin not later than five days after all appeals have been exhausted, or the time for appeal has expired, and shall continue until such time as the digest is satisfactorily corrected as to the deficiencies identified by the commissioner that resulted in the digest being initially conditionally approved. The levy of the specific penalty shall be made at the same time that the withholding of grants begins and it shall be paid to the commissioner within 60 days after the commissioner has notified the county of the amount of such penalty.

(c) The commissioner shall determine and publish in print or electronically annually a list of all available state grants which will be withheld in accordance with this Code section.

(d) If the digest for the preceding digest review year was conditionally approved and the commissioner conditionally approves the digest submitted in the next subsequent digest review year for different reasons, the county shall not have any penalties assessed or state grants withheld as a result of such conditional approval.



§ 48-5-347. Ad Valorem Assessment Review Commission created; appointment of members; terms; vacancies; expenses

Reserved. Repealed by Ga. L. 1991, p. 728, § 6, effective April 10, 1991.



§ 48-5-348. Appeal from conditional approvals

(a) The commissioner, through a hearing officer, shall hear and determine appeals by local governing authorities on issues relating to the conditional approval of the digest by the commissioner including, but not limited to, the issue of the adequacy of the time period allowed to correct the deficiencies that resulted in the digest being conditionally approved.

(b) The hearing officer may compel the attendance of witnesses and the production of books and records or other documents from the county board of tax assessors. The hearing officer may also compel the production of appropriate records from the commissioner.

(c) With respect to any digest conditional approval by the commissioner which will not result in the withholding of state funds and the levy of specific penalties, the county governing authority shall be authorized to appeal only on the issue of the correctness of the commissioner's determination that the digest does not meet the requirements of subsection (a) of Code Section 48-5-343. With respect to any digest conditional approval by the commissioner which will result in the withholding of state funds or the penalty specified in subsection (a) of Code Section 48-5-346, the county governing authority shall be authorized to appeal on the issues of:

(1) The correctness of the commissioner's determination that the digest does not meet the requirements of Code Section 48-5-343; and

(2) The adequacy of the time period which was available to the county to correct prior deficiencies in the digest, including any issue of the adequacy of the time period allowed under Code Section 48-5-345 and any extension of time granted pursuant to any prior appeal.

(d) With respect to any additional state tax assessed against the county by the commissioner pursuant to subsection (b) of Code Section 48-5-345, the county governing authority shall be authorized to appeal on the correctness of the commissioner's determination that such an assessment is due and the accuracy of the amount so assessed.

(e) With respect to any specific penalty levied against the county by the commissioner pursuant to paragraph (2) of subsection (a) of Code Section 48-5-346, the county governing authority shall be authorized to appeal on the correctness of the commissioner's determination that such a levy is due and the accuracy of the amount so levied.

(f) Hearing officers provided for in this Code section shall be appointed by the State Board of Equalization. A hearing officer shall be assigned to hear appeals only from counties located wholly or partially in the congressional district in which the hearing officer resides.

(g) Any appeals filed pursuant to this Code section may not challenge the correctness of the information provided to the commissioner by the state auditor pursuant to Code Section 48-5-274.



§ 48-5-349. Composition of commission members

Reserved. Repealed by Ga. L. 1991, p. 728, § 8, effective April 10, 1991.



§ 48-5-349.1. Commission chairman; appeals boards; assignment of commission to department

Reserved. Repealed by Ga. L. 1991, p. 728, § 9, effective April 10, 1991.



§ 48-5-349.2. Procedure for appeal to department

(a)(1) An appeal to the department shall be effected by a local governing authority by filing with the commissioner a notice of appeal within 30 days after receipt by the local board of tax assessors of the commissioner's notification of digest conditional approval or disapproval. The notice of appeal shall be accompanied by whatever records, reports, or other relevant information is required by rule or order of the commissioner.

(2) Upon receipt of an appeal of a conditional approval order of the commissioner where the specific penalty and the withholding of state grants to the county provided by Code Section 48-5-346 shall otherwise be imposed, the commissioner shall be authorized to enter into an agreement with the county specifying a detailed plan in the form required by the commissioner to ensure that the deficiencies in the digest will be corrected on or before the time of submission of the digest for the next succeeding digest review year. As a part of such agreement the commissioner shall be authorized to defer the imposition of all or part of the specific penalty and the withholding of state grants. Such deferral shall be predicated upon the county's detailed plans of correction being followed and where such a deferral has been agreed to by the commissioner and the county, the amounts deferred shall be permanently waived by the commissioner provided the agreement is faithfully completed by the county. In the event, however, the county only partially completes the agreement with the commissioner, the commissioner may, at his option, still allow all or a reduced amount of the specific penalty or withholding of funds to be waived if, in his judgment, the county's deviation from the original agreement was not unreasonable under the circumstances.

(b) Within ten days of receipt of a notice of appeal, the hearing officer shall set the date for a hearing on the appeal. At the initial hearing the hearing officer may require additional hearings or filings of additional information by any person having custody of such information. In determining whether additional hearings are needed, the hearing officer shall consider the need for such hearings in the county making the appeal for the purpose of receiving information on local factors affecting the determination of property valuations in the county.

(c)(1) After hearing all testimony determined necessary and after reviewing all filings and information determined to be relevant and necessary, the hearing officer shall reach a decision. Each decision shall be rendered in writing.

(2) The decision shall:

(A) Specifically decide each issue presented on appeal; and

(B) Certify the date on which the notice of the decision is given.

(3) Each party to an appeal shall be furnished a copy of the decision within ten days after the issuance of the decision.

(d)(1) The hearing officer shall be authorized to hear and grant an appeal with respect to a determination by the commissioner that a digest does not meet the requirements of subsection (a) of Code Section 48-5-343. The hearing officer may not hear and grant an appeal with respect to the correctness of the information supplied to the commissioner by the state auditor pursuant to Code Section 48-5-274. The digest shall be deemed approved in any case where an appeal is granted under this paragraph.

(2) The hearing officer shall be authorized to hear and grant an appeal with respect to the adequacy of the time period which was available to the county to correct prior deficiencies in the digest. If an appeal is granted under this paragraph, the specific penalty and the withholding of state grants to the county provided by Code Section 48-5-346 shall not be imposed during the digest evaluation cycle in which the digest review year being appealed lies.

(3) The hearing officer shall be authorized to hear and grant an appeal with respect to a determination of an additional amount due which is assessed by the commissioner pursuant to subsection (b) of Code Section 48-5-345 to the extent such appeal is not based on the correctness of the information supplied to the commissioner by the state auditor pursuant to Code Section 48-5-274. If an appeal is granted under this paragraph, the commissioner may be directed to withdraw the assessment of the additional state tax or recalculate it in accordance with the findings of the hearing officer.

(4) The hearing officer shall be authorized to hear and grant an appeal with respect to a determination of a specific penalty which is levied by the commissioner pursuant to paragraph (2) of subsection (a) of Code Section 48-5-346 to the extent such appeal is not based on the correctness of the information supplied to the commissioner by the state auditor pursuant to Code Section 48-5-274. If an appeal is granted under this paragraph, the commissioner may be directed to withdraw the levy of the specific penalty or recalculate it in accordance with the findings of the hearing officer.



§ 48-5-349.3. Appeal to superior court

The commissioner or the county governing authority dissatisfied with the decision of the hearing officer on any question of law may appeal to the superior court of the county dissatisfied with the decision. Any appeal to the superior court shall be taken, so far as is applicable, in the manner provided by law for appeals to the superior court from decisions of the commissioner.



§ 48-5-349.4. Compliance with decision of appeals board or court as correction of deficiency

Compliance by any local governing authority with the findings and decision of the hearing officer, or of the court of final review, with respect to any matter concerning the local tax digest shall be considered satisfactory correction of the deficiency involved for the purposes of Code Sections 48-5-345 and 48-5-346.



§ 48-5-349.5. Annual report

Not later than January 20, 1990, and not later than the twentieth day of January of each year thereafter, the commissioner shall submit to the Senate Finance Committee and to the Ways and Means Committee of the House of Representatives an annual report concerning the implementation of this article. Such report shall contain such statistics and other matter as may be pertinent in determining from year to year the progress of the counties of this state in achieving the purpose and intent of this article, a statement of any state funds withheld from counties pursuant to this article and of the relevant circumstances, and such other matter as may be deemed pertinent by the commissioner.






Article 6 - Municipal Taxation

§ 48-5-350. Power to levy and collect tax to provide funds for municipal development authorities

Every municipality may levy and collect municipal taxes upon all taxable property within the limits of the municipality to provide for financial assistance to its development authority or a joint county and municipal development authority for the purpose of developing trade, commerce, industry, and employment opportunities. The tax levied for the purposes provided in this Code section shall not exceed three mills per dollar upon the assessed value of the property; provided, however, the authorization contained in this Code section to levy and collect such tax shall not be deemed to be exclusive and shall not prevent any municipality from exercising any additional power granted to it pursuant to any constitutional amendment, whether general or special, to levy any ad valorem tax for the purpose of providing financial assistance to any municipal or joint county and municipal development authority. The exceptions to the three mill per dollar tax limitation contained in the proviso of the preceding sentence shall not be construed so as to affect any action pending in court on February 20, 1984.



§ 48-5-351. Power to levy and collect taxes to pay benefits under teacher retirement systems

Each municipality may levy and collect taxes for the purpose of paying pensions and other benefits and costs under a teacher retirement system or systems.



§ 48-5-352. Determination of fair market value for county and municipal ad valorem property taxation purposes; counties to furnish information relative to fair market value of property

(a) The provisions of any municipal charter to the contrary notwithstanding, in determining the fair market value of property within their respective tax jurisdictions for purposes of ad valorem property taxation, municipalities shall use the fair market value finally determined for the property for county ad valorem property taxation purposes. Fair market value shall be finally determined for county ad valorem property taxation purposes when all means for administrative and judicial review of the fair market value have been exhausted or are no longer available.

(b) As soon as the fair market value of property within a county is finally determined, such information shall be furnished without charge by the county to the governing authority of each municipality lying wholly or partially within the county.



§ 48-5-353. Basis for fair market value of property subject to both municipal and county ad valorem taxes

Except as otherwise provided in Code Section 48-5-7, the board of tax assessors in each municipality which has such a board pursuant to the municipal charter shall use as the basis for fair market value of property subject to both municipal and county ad valorem taxation the 100 percent fair market value determined for the property for county ad valorem taxation purposes before being reduced to the 40 percent assessed value required by law for county ad valorem taxation purposes.



§ 48-5-354. Law governing municipal and county occupation taxes for certain salespersons and merchants

The provisions of Article 1 of Chapter 13 of Title 48 shall govern municipal and county occupation taxes for the following: traveling salespersons engaged in taking orders for the sale of goods when no delivery of goods is made at the time of taking the order; a merchant or dealer, the situs of whose business is outside the taxing jurisdiction, who delivers goods previously ordered; and the employees of a merchant or dealer who are engaged in the delivery of the goods to customers.



§ 48-5-355. Exemption from municipal tax or license fee of certain goods purchased in carload lots for distribution among several purchasers

Any one or more persons purchasing guano, meats, meal, flour, bran, cottonseed, or cottonseed meal and hulls in carload lots shall be entitled, upon delivery of the car and the surrender of the bill of lading, to apportion the shipment or shipments between or among themselves without the payment of a special tax or license fee to any municipality as dealers or distributors of the goods or merchandise when:

(1) The bill of lading for the shipment is taken in the name of an individual;

(2) The freight is paid pro rata by the owners of the goods or merchandise; and

(3) The goods or merchandise is being procured for the individual use of the purchasers and not for sale by them.



§ 48-5-356. Exemption from municipal taxation of agricultural products and livestock raised in state

No municipality shall levy any tax or license fee or shall require the payment of any fee or tax upon the sale or introduction into the municipality of any agricultural product raised in this state including, but not limited to, swine, cattle, sheep, goats, poultry, and the products of such animals when the sale and introduction are made by the producer of the product and the sale of the product is made within 90 days of the introduction of the product into the municipality. The exemptions provided in this Code section shall be in addition to all other exemptions from taxation and licensing provided by law for any such product.



§ 48-5-357. Frontage owned by state or subdivisions abutting streets or sidewalks treated as owned by individuals for purpose of assessment for improvements; designation of signers

Whenever the owners of land abutting on any street or sidewalk petition to have the street or sidewalk improved and the state or any of its political subdivisions is the owner of property abutting on the street, the frontage owned by the state or political subdivision shall be counted as if owned by an individual and shall be treated as if owned by an individual for the purposes of assessment. When the state is the owner of the property, the Governor may sign the application for and in behalf of the state. When a county is the owner of the property, the county governing authority may sign in behalf of the county. When a municipality is the owner of the property, the mayor of the municipality where the property is located may sign in behalf of the municipality.



§ 48-5-358. Executions for collection of assessments for paving streets, laying sewers, or other improvements; sales at public auction; right of redemption

Each municipality may enforce the collection of any amount due or to become due for paving streets or alleys, laying sewers and drains, or cleaning or repairing privy vaults by execution issued by the municipal finance officer against the persons who owe the debts. The execution may be levied by the marshal on the real property of the owners and, after proceedings as in cases of sales for municipal taxes, the property may be sold at public auction. All sales under execution made by municipalities shall be subject to both purchase by the municipality and the right of redemption by the owner after sale.



§ 48-5-359. Sale of property for taxes due municipality; purchase and sale by municipality; recitals in tax deeds prima-facie correct; distribution and retention of proceeds of sale

(a) The time, place, and manner of the sale of real and personal property for taxes due municipalities shall be the same as that provided by law for sheriffs' sales for state and county taxes. A sale for taxes due may be conducted by the marshal or duly authorized officer of the municipality and may be held in the council chamber or the usual place of meeting of the governing authority of the municipality.

(b) If, during any sale of property by a municipality for taxes due and after the property has been offered a reasonable time, no one present at the sale bids an amount for the property being sold which is as much as the total of the tax due plus the officer's cost due on the sale, then any duly appointed officer or agent of the municipality may purchase the property for the municipality. If the municipality purchases property at a sale, the marshal or other officer conducting the sale shall make to the municipality a deed to the property sold and shall deliver the deed to the officer designated by the municipality to receive it. Title acquired by a municipality at a tax sale by a deed issued pursuant to the sale shall be as perfect, valid, and binding, after the period provided for redemption by the owner has elapsed and there is no redemption by the owner, as if purchased by any person other than the municipality. The marshal or other duly authorized officer conducting the sale shall put the municipality, through any officer or person the municipality designates, in possession of the property so sold.

(c) Property acquired by a municipality pursuant to subsection (b) of this Code section may be divested or alienated by the municipality only by public sale of the property to the highest bidder. However, when it is clearly shown to the municipal governing authority that returned or unreturned property has been sold and purchased by the governing authority to protect both the taxes of the municipality and the cost of collecting such taxes and that the governing authority has not parted with title to the property, the governing authority may quitclaim the property by unanimous vote to the owner of the property at the time of purchase by the governing authority or to the owner's administrators, executors, heirs, or assigns upon payment of all taxes which are due on the property and all costs due by reason of the sale.

(d) Each municipality may pass appropriate ordinances and bylaws to carry into effect this Code section.

(e) The recitals in a deed under a sale for municipal taxes shall be prima-facie evidence of the facts recited in the deed.

(f) The marshal of a municipality and other officers of the municipality whose duty it is to collect the taxes and other revenues of the municipality by levy and sale shall be subject to be ruled for money in the hands of the officer arising from the public sale of any property pursuant to process issued by the municipality. Action pursuant to this Code section may be taken either in the superior court, city court, or state court in the county where the municipality is located and shall be accomplished in the same manner as sheriffs and constables are ruled for the distribution of money coming into their hands from the sale of any property.

(g) When an execution is placed in the hands of the marshal or other selling officer of any municipality with written notice to retain the proceeds arising from the sale of any property of the defendant in fi. fa., the marshal or other selling officer, after first paying to the municipality the amount due on the process under which the sale was made, shall retain the balance of the funds in his hands until he is ordered by the court first acquiring jurisdiction under proper proceedings to pay out the funds.



§ 48-5-359.1. Contract with county tax commissioner to assess and collect municipal taxes and prepare tax digest

(a) (1) (A) This paragraph shall apply to a county which has fewer than 50,000 tax parcels within such county.

(B) Any county and any municipality wholly or partially located within such county may contract, subject to approval by the tax commissioner of the county, for the tax commissioner to prepare the tax digest for such municipality; to assess and collect municipal taxes in the same manner as county taxes; and, for the purpose of collecting such municipal taxes, to invoke any remedy permitted for collection of municipal taxes. Any contract authorized by this subsection between the county governing authority and a municipality shall specify an amount to be paid by the municipality to the county which amount will substantially approximate the cost to the county of providing the service to the municipality. Notwithstanding the provisions of any other law, the tax commissioner is authorized to contract for and to accept, receive, and retain compensation from the municipality for such additional duties and responsibilities in addition to that compensation provided by law to be paid to the tax commissioner by the county.

(2) (A) This paragraph shall apply to any county which has 50,000 or more tax parcels within such county.

(B) Any county and any municipality wholly or partially located within such county may contract for the tax commissioner to prepare the tax digest for such municipality; to assess and collect municipal taxes in the same manner as county taxes; and, for the purpose of collecting such municipal taxes, to invoke any remedy permitted for collection of municipal taxes. Any contract authorized by this subsection between the county governing authority and a municipality shall specify an amount to be paid by the municipality to the county which amount will substantially approximate the cost to the county of providing the service to the municipality. Notwithstanding the provisions of any other law, the tax commissioner is authorized to accept, receive, and retain compensation from the county for such additional duties and responsibilities in addition to that compensation provided by law to be paid to the tax commissioner by the county.

(b) With respect to any county for which the office of tax commissioner has not been created, any reference in subsection (a) of this Code section to the tax commissioner shall be deemed to refer to the tax receiver and the tax collector.



§ 48-5-360. Issuance and service of summons of garnishment against person holding property of defendant owing municipal taxes; entries on execution and returns; proceedings

(a) When any finance officer or other person authorized to collect the taxes due any municipality can find no property of the defendant on which to levy a tax execution, he shall make an entry to that effect on the execution and may then issue summons of garnishment without making affidavit or giving bond against any person who he believes is indebted to the defendant or who he believes has property, money, or effects of the defendant in his hands. The summons of garnishment shall be served by the finance officer, other tax collector, sheriff, or any constable of the county in which the garnishee resides at least 15 days before the sitting of the superior court or city court of the county in which the municipality is located and shall be returned to such appropriate court.

(b) The finance officer or other person authorized to collect taxes shall enter on the execution the name of the person garnished and shall return the execution to the court. The subsequent proceedings on the garnishment shall be the same as on garnishments in cases when judgment has been obtained.



§ 48-5-361. Applicability to counties

Nothing contained in this article shall be construed to apply to any county unless application to counties is expressly provided in a particular provision of this article.






Article 7 - Miscellaneous Local Administrative Provisions

§ 48-5-380. Refunds of taxes and license fees by counties and municipalities; time and manner of filing claims and actions for refund; authority to approve or disapprove claims

(a) As provided in this Code section, each county and municipality shall refund to taxpayers any and all taxes and license fees:

(1) Which are determined to have been erroneously or illegally assessed and collected from the taxpayers under the laws of this state or under the resolutions or ordinances of any county or municipality; or

(2) Which are determined to have been voluntarily or involuntarily overpaid by the taxpayers.

(a.1) If property owners have been billed and have remitted property tax payments to either a county or a municipality based on the fair market value of the land and subsequently the fair market value of such land is reduced on an appeal, then the county or the municipality shall reimburse the property owner the difference between tax remitted and the final tax owed for each year in which the incorrect fair market value of the land was used in the calculations.

(b) Any taxpayer from whom a tax or license fee was collected who alleges that such tax or license fee was collected illegally or erroneously may file a claim for a refund with the governing authority of the county or municipality at any time within one year or, in the case of taxes, three years after the date of the payment of the tax or license fee to the county or municipality. The claim for refund shall be in writing and shall be in the form and shall contain the information required by the appropriate governing authority. The claim shall include a summary statement of the grounds upon which the taxpayer relies. In the event the taxpayer desires a conference or hearing before the governing authority in connection with any claim for a refund, the taxpayer shall so specify in writing in the claim. If the claim conforms to the requirements of this Code section, the governing authority shall grant a conference at a time specified by the governing authority. The governing authority shall consider information contained in the taxpayer's claim for a refund and such other information as is available. The governing authority shall approve or disapprove the taxpayer's claim and shall notify the taxpayer of its action. In the event any claim for refund is approved, the governing authority shall proceed under subsection (a) of this Code section to give effect to the terms of that subsection. No refund provided for in this Code section shall be assignable. Submitting a request for refund to the governing authority is not a prerequisite to bringing suit.

(c) The filing of a request for a refund with the governing authority under subsection (b) of this Code section shall act to stay the time period for initiating suit for a refund. Following the filing of a request for refund with the governing authority, no suit may be commenced until the earlier of the governing authority's denial of the request for refund or the expiration of 90 days from the date of filing the claim. Alternatively, any taxpayer may forgo requesting a refund from the governing authority under subsection (b) of this Code section and elect to proceed directly to filing suit.

(d) Any refunds approved or allowed under this Code section shall be paid from funds of the county, the municipality, the county board of education, the state, or any other entity to which the taxes or license fees were originally paid. Refunds shall be paid within 60 days of the approval of the taxpayer's claim or within 60 days of the entry of a final decision in any action for a refund.

(e) The governing authority of any county, by resolution, and the governing authority of any municipality, by ordinance, shall adopt rules and regulations governing the administration of this Code section and may delegate the administration of this Code section, including the approval or disapproval of claims where the reason for the claim is based on an obvious clerical error, to an appropriate department in local government. In disputed cases where there is no obvious error, the approval or disapproval of claims may not be delegated by the governing authority.

(f) Nothing contained in subsections (b) or (c) of this Code section shall be deemed the exclusive remedy to seek a refund nor deprive taxpayers of the right to seek a refund mandated by subsection (a) by any other cause of action available at law or equity.

(g) Under no circumstances may a suit for refund be commenced more than five years from the date of the payment of taxes or fees at issue.



§ 48-5-381. Reserve funds of counties and municipalities

(a) Whenever the governing authority of any county or municipality determines that because of unusual conditions it is impractical to expend the funds raised by taxation for the purposes for which the taxes were levied and that it is in the best interest of the county or municipality and its citizens and taxpayers for public work to be postponed until more advantageous conditions prevail, the governing authority may order as much of the funds as it deems proper transferred to a fund to be known as the "reserve fund" of the county or municipality. The reserve fund may be deposited in the manner provided by law or may be invested in obligations of the United States.

(b) A county or municipal governing authority may transfer from time to time to its reserve fund any accumulated overage in its general fund.

(c) The county or municipal reserve fund shall be held until the governing authority determines that it is practical and advantageous to undertake public work needed in the county or municipality. Upon the determination, the governing authority may order funds transferred from the reserve fund to any of the several funds or to the general fund of the county or municipality. Before any transfer from the reserve fund is made, the governing authority shall give notice of its intention to make the transfer and the purpose for which the transferred fund is to be expended by publication in its official organ in one issue not less than ten days prior to the meeting of the governing authority at which the transfer is to be made.

(d) The existence of a county or municipal reserve fund shall not prevent tax levies from being made by the governing authority for the several purposes authorized by law at such rates as are necessary for the current or anticipated needs of the county or municipality to the same extent the governing authority could lawfully levy if no reserve fund was in existence.

(e) When any county or municipal reserve fund is established, it shall be the duty of the governing authority to expend the fund for needed public work and improvements as rapidly as it deems practical.






Article 8 - School Taxation

§ 48-5-400. Power of county governing authorities to levy and collect taxes for educational purposes

The governing authority of each county may levy and collect taxes for educational purposes in such amounts as the county governing authority shall determine. Amounts collected from such levies shall be appropriated to the use of the county board of education and to the educational work directed by the county board of education.



§ 48-5-401. Annual recommendation by county boards of education to county governing authorities of school tax rate

Each county board of education shall annually recommend to the county governing authority the rate of levy to be made for taxes for the support and maintenance of education in the county, exclusive of property located in independent school districts, and likewise shall notify the commissioner of the rate of the levy to be made on such property in the county for the support and maintenance of education.



§ 48-5-402. Public utility property in school districts subject to school tax; returns to show fair market value of property; assessment and collection of school tax by commissioner; contesting taxability

(a) All real and personal property including, but not limited to, franchises belonging to a public utility which is required to make its returns to the commissioner, when the property is within the taxable limits of any school district, shall be subject to taxation by the school district as fully and completely as is the property of other persons within the taxable limits of the school district.

(b) (1) It is the duty of every public utility, in addition to the facts otherwise required to be included in its returns to the commissioner, to show in its return the fair market value of its property in each of the school districts in which its property is located. For the purpose of enabling the public utility to show in its returns the fair market value of its property in each school district, each county superintendent of schools shall furnish to each public utility information as to the boundaries of each school district in which the public utility may have property so as to enable the public utility to determine the amount of its property in each school district. The county superintendent of schools shall also furnish similar information whenever the boundaries of any school district are changed.

(2) The rolling stock, franchises, and other personal property of public utilities shall be distributed to the school districts on the same basis that rolling stock, franchises, and other personal property are distributed to counties and municipalities as provided by law.

(c) In all cases where taxes are authorized for school purposes in the counties or school districts, each public utility's annual return to the commissioner shall set forth all its taxable property in the county or school district. The commissioner shall fix the proposed assessment of the utility's property for school purposes at the same time and in the same manner as he is authorized by law to fix the proposed assessment of the property for ordinary county purposes. The commissioner shall assess the property of railroad equipment companies and shall apply the school tax rate fixed by the school authorities in the counties or school districts. The school tax rate shall be certified and transmitted to the commissioner by the county authorities at the same time they certify to the commissioner the county tax rate for ordinary county purposes.

(d) The commissioner shall use the same procedures for collecting school taxes of railroad equipment companies, insofar as they can be applied, as are provided for the collection of county taxes due from railroad equipment companies under Code Section 48-5-519. When it becomes necessary for the commissioner to issue a tax fi. fa. for county purposes as well as for school purposes, he may include the school tax in the fi. fa. and shall specify separately in the assessment and tax execution the amount of the county taxes for ordinary purposes and the amount for school purposes so that the tax commissioner or tax collector, after collecting the taxes, can pay over each tax to the proper person authorized by law to receive the tax. Should the taxpayer desire to contest the taxability of his property, as provided under this subsection and Code Section 48-5-403, he may do so by bringing an action for equitable relief in the Superior Court of Fulton County.



§ 48-5-403. Assessment of property subject to school taxes by tax commissioners or tax receivers; adoption and use of assessment by county boards of education; contesting taxability

Reserved. Repealed by Ga. L. 2005, p. 529, § 1/HB 556, effective July 1, 2005.



§ 48-5-404. Collection of county school taxes by tax commissioners or tax collectors; collection of school taxes and commissions in certain counties

(a) The tax commissioner or tax collector shall continue to collect unpaid county school taxes and all county school taxes levied pursuant to Article VIII, Section VI, Paragraph I of the Constitution of this state and shall be entitled to a commission of 2 1/2 percent for collecting the taxes. The tax commissioner or tax collector shall pay over to the county board of education all moneys collected for the schools on the same schedule of distributions as is provided for counties in Code Section 48-5-141. In those counties where the tax collector or tax commissioner is on a salary basis, the fees provided for in this Code section shall be collected by the tax commissioner or tax collector and paid over to the proper governing authority of the county.

(b) Reserved.

(c) In all counties of this state having a population of not less than 350,000 nor more than 500,000 according to the United States decennial census of 1980 or any future such census, the tax commissioner or tax collector shall remit all education funds collected by said officer to the board of education of the county except 1.9 percent of the funds collected which shall be retained by the tax commissioner or tax collector if the officer is on a fee basis or remitted to the governing authority of the county if the officer is on a salary basis of compensation.



§ 48-5-405. Levy and collection of tax by municipalities for independent school systems; authorized purposes for expenditures

(a) Each municipality authorized by law to maintain an independent school system may support and maintain the public common schools within the independent school system by levy of ad valorem taxes at the rate fixed by law upon all taxable property within the limits of the independent school system. The board of education of the municipality or other authority charged with the duty of operating the independent school system shall annually recommend to the governing authority of the municipality the rate of the tax levy, within the limitations fixed by law, to be made upon all taxable property within the limits of the independent school system. Taxes levied and collected for support and maintenance of the independent school system by the municipal governing authority shall be appropriated, when collected, by the governing authority to the board of education or other authority charged with the duty of operating the independent school system. Funds appropriated to an independent school system shall be expended by the board of education or other authority charged with the duty of operating the independent school system only for educational purposes including, but not limited to, school lunch purposes. The term "school lunch purposes" shall include payment of costs and expenses incurred in the purchase of school lunchroom supplies; the purchase, replacement, or maintenance of school lunchroom equipment; the transportation, storage, and preparation of foods; and all current operating expenses incurred in the management and operation of school lunch programs in the public common schools of the independent school system. "School lunch purposes" shall not include the purchase of foods.

(b) This Code section shall be cumulative of all general and local laws authorizing municipalities to levy taxes for the support of independent school systems permitted to be maintained by law.






Article 9 - Franchises

§ 48-5-420. "Special franchise" defined

As used in this article, the term "special franchise" means:

(1) Every right and privilege exercised within this state and granted to any person by the state or its authority, by any county or county officer, or by any municipality or municipal officer for the:

(A) Exercise of the power of eminent domain;

(B) Use of any public highway or street; or

(C) Use of land above or below any highway or street;

(2) Every special right exercised within this state and granted by charter, resolution, statute, or otherwise, whether pursuant to the laws of this state or any other state, for the exercise of any public service including, but not limited to, the:

(A) Construction and operation of railroads;

(B) Common carriage of passengers or freight;

(C) Construction and operation of any plant for the distribution and sale of gas, water, electric lights, electric power, steam heat, refrigerated air, or other substances by means of wires, pipes, or conduits laid under or above any street, alley, or highway; and

(D) Construction and operation of any telephone plant or telegraph plant;

(3) All rights to conduct wharfage, dockage, or cranage business;

(4) All rights to conduct any express business or for the operation of sleeping, palace, dining, or chair cars;

(5) All rights and privileges to construct, maintain, or operate canals, toll roads, or toll bridges; and

(6) The right to carry on the business of maintaining equipment companies, navigation companies, freight depots, passenger depots, and every other similar special function dependent upon the grant of public powers or privileges not allowed by law to individuals or involving the performance of any public service.

The term does not include the mere right to be a corporation engaged in trading or manufacturing and exercising no franchise enumerated in this Code section.



§ 48-5-421. Taxation of unenumerated franchises

Nothing in this article shall be construed to exempt from taxation any franchise not enumerated in this article. All franchises of value not provided for in this article shall be returned for taxation and taxed pursuant to law as is other property.



§ 48-5-421.1. Certain property projects shall not constitute special franchises

Any property which is exempt from ad valorem taxation pursuant to subparagraphs (a)(1)(E) or (a)(1)(F) of Code Section 48-5-41 shall not constitute a special franchise for purposes of this article and shall not be subject to the provisions of this article.



§ 48-5-422. Returns to commissioner; effect of filing certified copy of authorization of franchise

On or before March 1 in each year, each person holding, or owning, and exercising any special franchise within the state shall make a special return as of January 1 of that year to the commissioner. Each return made pursuant to this Code section shall state the value of the special franchise as exercised within this state; shall particularly describe the special franchise; shall be accompanied by a certified copy of every statute, ordinance, resolution, contract, or grant pursuant to which the franchise is held, claimed, or owned; and shall be sworn to by the person making the return or by the chief executive officer of the corporation if the person owning and exercising the franchise is a corporation. Once a certified copy has been filed with the commissioner as required by this Code section, it shall not be necessary in any subsequent annual return to duplicate the certified copy and the filed certified copy shall be considered returned thereafter by reference to the copy filed as required by this Code section.



§ 48-5-423. Ascertainment of valuations of special franchises; levy and collection of tax

(a) In arriving at a proposed assessment, the commissioner shall not be bound to accept the valuation fixed for a special franchise in the return made but shall review the return and valuation. When the commissioner refuses to accept the return, the subsequent proceedings shall be in all particulars the same procedures as are provided by law in the case of refusal to accept the returns made by public utilities of their tangible property.

(b) Special franchises shall be taxed at the same rate as other property upon the value of the special franchise as returned or upon the value determined by the county board of tax assessors. The tax on special franchises shall be levied and collected in the same manner as is provided by law in the case of the tangible property of public utilities.



§ 48-5-424. Returns of special franchises exercised in more than one county, municipality, or school district; apportionment of valuation; certification by commissioner; collection and enforcement

(a) In the case of any special franchise exercised beyond the limits of one county, municipality, or school district, the return provided for in this article shall show, as in the case of telegraph lines, telephone lines, railroads, or steamboats, the number of miles over which the railroad, telegraph, telephone, or other franchise is exercised in each county, municipality, and school district. The information required by this Code section shall be shown in the same manner as is required of a public utility for the return of its tangible property.

(b) The valuation for taxation of special franchises in each county, municipality, and school district in or through which the franchise is exercised shall be apportioned to the county, municipality, and school district in the same manner as is provided by law for the apportionment of the tangible personal property of public utilities.

(c) The commissioner shall certify to every municipality and to the taxing authorities of every county the proposed assessment of every special franchise taxable within the county, municipality, or school district in the same manner as is provided by law in the case of public utilities.

(d) Taxes due each county, municipality, or school district on a special franchise shall be assessed, collected, and enforced in the same manner as is provided by law in the case of other taxes due from public utilities to the county, municipality, or school district.



§ 48-5-425. Deductions from special franchise tax due any county, municipality, or school district

(a) The amount of all taxes and charges specified in subsection (b) of this Code section which are paid or liable to be paid by a taxpayer in any tax year to a county, municipality, or school district may be deducted by the taxpayer from the amount of special franchise tax due or paid by the taxpayer in the same tax year to the county, municipality, or school district.

(b) (1) Amounts of the following fees and charges may qualify for the deduction provided in subsection (a) of this Code section:

(A) Gross receipts tax;

(B) Income tax;

(C) Occupation tax or charge;

(D) Privilege tax or charge; and

(E) Charges due for the special franchise or privilege other than special franchise taxes.

(2) Amounts of the following shall not qualify for the deduction provided in subsection (a) of this Code section even if they would otherwise be qualified for the deduction pursuant to paragraph (1) of this subsection:

(A) Ad valorem tax;

(B) Charges for bridge rentals; and

(C) Charges or assessments for paving or repairing any street, highway, or public place.

(c) No deduction may be taken pursuant to this Code section when the deduction would result in a credit against the special franchise tax due for the tax year to a county, municipality, or school district which is greater than the taxpayer's liability for the tax in the tax year.






Article 10 - Ad Valorem Taxation of Motor Vehicles and Mobile Homes

Part 1 - General Provisions

§ 48-5-440. Definitions

As used in this article, the term:

(1) "Antique or hobby or special interest motor vehicle" means a motor vehicle which is 25 years old or older as indicated by the model year or a motor vehicle which has been designed and manufactured to resemble an antique or historical vehicle.

(1.1) "Commercial vehicle" means a truck, truck-tractor, trailer, or semitrailer which is a commercial vehicle:

(A) Registered or registerable under the International Registration Plan pursuant to Code Section 40-2-88; or

(B) Would otherwise be registerable under the International Registration Plan pursuant to Code Section 40-2-88 except that such vehicle is only engaged in intrastate commerce.

(2) "Driver educational motor vehicle" means a motor vehicle which is furnished and assigned to a public school in this state for use by the school in a program of driver education when the assignment is authorized and approved by the local board of education.

(2.1) "Initial registration period" has the same meaning as provided in paragraph (.1) of subsection (a) of Code Section 40-2-21.

(3) "Mobile homes" means manufactured homes and relocatable homes as defined in Part 2 of Article 2 of Chapter 2 of Title 8. Any mobile home which qualifies the taxpayer for a homestead exemption under the laws of this state shall not be considered a mobile home nor subject to this article. This article shall not apply to dealers engaged in the business of selling mobile homes at wholesale or retail and every mobile home owned in this state on January 1 by a dealer shall be subject to ad valorem taxation in the same manner as other taxable tangible personal property.

(4) "Motor vehicle" means a vehicle which is designed primarily for use upon the public roads. Such term shall not include heavy-duty equipment as defined in paragraph (2) of Code Section 48-5-500 which is owned by a nonresident and operated in this state.

(5) "Owner" has the same meaning as provided in paragraph (.2) of subsection (a) of Code Section 40-2-21.

(6) "Registration period" has the same meaning as provided in paragraph (1) of subsection (a) of Code Section 40-2-21.



§ 48-5-441. Classification of motor vehicles and mobile homes as separate classes of tangible property for ad valorem taxation purposes; procedures prescribed in article exclusive

(a) (1) For the purposes of ad valorem taxation, motor vehicles shall be classified as a separate and distinct class of tangible property. Such class of tangible property shall be divided into two distinct and separate subclasses of tangible property with one subclass including heavy-duty equipment motor vehicles as defined in Code Section 48-5-505 and the other subclass including all other motor vehicles. The procedures prescribed by this article for returning motor vehicles, excluding heavy-duty equipment motor vehicles as defined in Code Section 48-5-505, for taxation, determining the applicable rates for taxation, and collecting the ad valorem tax imposed on motor vehicles shall be exclusive.

(2) This subsection shall not apply to motor vehicles subject to Code Section 48-5-441.1.

(b) For the purposes of ad valorem taxation, mobile homes shall be classified as a separate and distinct class of tangible property. The procedures prescribed by this article for returning mobile homes for taxation, determining the applicable rates for taxation, and collecting the ad valorem tax imposed on mobile homes shall be exclusive.

(c) (1) For the purposes of ad valorem taxation, commercial vehicles shall be classified as a separate and distinct class of tangible property. The procedures prescribed by this article for returning commercial vehicles for taxation and for determining the valuation of commercial vehicles shall be exclusive and as provided for in Code Section 48-5-442.1. All other procedures prescribed by this article for the taxation of motor vehicles shall be applicable to the taxation of commercial vehicles.

(2) This subsection shall not apply to motor vehicles subject to Code Section 48-5-441.1.



§ 48-5-441.1. Classification of motor vehicles for purposes of ad valorem taxation

In accordance with Article VII, Section I, Paragraph III(b)(3) of the Georgia Constitution, motor vehicles subject to the provisions of Code Section 48-5C-1 shall be classified as a separate and distinct class of tangible property for the purposes of ad valorem taxation.



§ 48-5-442. Preparation and distribution of uniform evaluation of motor vehicles for tax purposes

(a)(1)(A) For the taxable year beginning January 1, 2001, only, the commissioner shall prepare and distribute to each of the tax collectors and tax commissioners a uniform evaluation of all motor vehicles for use as the taxable value of the motor vehicles subject to this article. Each evaluation shall reflect the value which would result from taking 75 percent of the current fair market value and 25 percent of the current wholesale value for all motor vehicles as determined by the commissioner.

(B) For all taxable years beginning on or after January 1, 2002, the commissioner shall prepare at least annually and distribute to each of the tax collectors and tax commissioners a uniform evaluation of all motor vehicles for use as the taxable value of the motor vehicles subject to this article. Each evaluation shall reflect the average of the current fair market value and the current wholesale value for all motor vehicles as determined by the commissioner.

(2) The commissioner shall prepare annually and distribute to each of the tax collectors and tax commissioners uniform procedures for the evaluation of all mobile homes subject to this article.

(b) Notwithstanding subsection (a) of this Code section, all antique and hobby or special interest motor vehicles, as defined in Code Section 48-5-440, shall, notwithstanding true fair market value if any, be deemed by the commissioner to have a fair market value of $100.00 in the uniform evaluation prepared and distributed annually by the commissioner.

(c) This Code section shall not apply to commercial vehicles.



§ 48-5-442.1. Definitions; determination of valuation of commercial vehicle for ad valorem tax purposes

(a) As used in this Code section, the term:

(1) "Georgia fleet mileage ratio" means a fraction, the numerator of which is the total miles driven in Georgia by all commercial vehicles registered in Georgia under the International Registration Plan pursuant to Code Section 40-2-88, and the denominator of which is the total miles driven within and without Georgia by such commercial vehicles.

(2) "Gross capital cost" means the freight on board, delivered cost of a commercial vehicle to the purchaser of such commercial vehicle but shall not include any excise or use taxes paid as a part of such purchase.

(b) The valuation of a commercial vehicle, trailer, or semitrailer for ad valorem tax purposes shall be determined as follows:

(1) The gross capital cost of a commercial vehicle, trailer, or semitrailer shall be multiplied by a percentage factor representing the remainder of such vehicle's value after depreciation according to a depreciation schedule which the commissioner shall annually prepare and distribute to each of the tax collectors and tax commissioners. Except as provided in paragraph (2) of this subsection, the resulting value of such commercial vehicle, trailer, or semitrailer shall be assessed at the rate of 40 percent of such value for ad valorem tax purposes in this state; or

(2) For a trailer, a semitrailer, or a commercial vehicle which is not registered in Georgia under the International Registration Plan pursuant to Code Section 40-2-88, the assessment calculated under paragraph (1) of this subsection shall be multiplied by the Georgia fleet mileage ratio. The resulting apportioned value shall be the Georgia assessed value of the commercial vehicle, trailer, or semitrailer for ad valorem tax purposes in this state.



§ 48-5-443. Ad valorem tax rate

Ad valorem taxes imposed on motor vehicles and mobile homes subject to this article shall be at the assessment level and mill rate levied by the taxing authority on tangible property for the previous calendar year.



§ 48-5-444. Place of return of motor vehicles and mobile homes

(a) (1) For purposes of this subsection, the term "functionally located" means located in a county in this state for 184 days or more during the immediately preceding calendar year. The 184 days or more requirement of this subsection shall mean the cumulative total number of days during such calendar year, which days may be consecutive.

(2) (A) Except as otherwise provided in paragraph (3) of this subsection, each motor vehicle owned by a resident of this state shall be returned:

(i) In the county where the owner claims a homestead exemption;

(ii) If no such exemption is claimed, then in the county of the owner's domicile; or

(iii) If the motor vehicle is primarily used in connection with some established business enterprise located in a different county, in the county where the business is located.

(B) A motor vehicle owned by a resident of this state may be registered in the county where the vehicle is functionally located if the vehicle is a passenger car as defined in paragraph (41) of Code Section 40-1-1. Such vehicle shall first be returned for taxation as provided in subparagraph (A) of this paragraph. This subparagraph shall not apply with respect to any vehicle which is used by a student enrolled in a college or university in this state in a county other than the student's domicile.

(C) Each motor vehicle owned by a nonresident shall be returned in the county where the motor vehicle is situated.

(3) (A) As used in this paragraph, the term:

(i) "Family owned qualified farm products producer" shall have the same meaning as provided in paragraph (2) of Code Section 48-5-41.1.

(ii) "Passenger car" shall have the same meaning as provided for in paragraph (41) of Code Section 40-1-1.

(iii) "Truck" shall have the same meaning as provided for in paragraph (70) of Code Section 40-1-1.

(B) If a passenger car or truck is primarily used in connection with some established farm operated by a family owned qualified farm products producer located in a county other than the county where the owner claims a homestead exemption or the county of the owner's domicile, such passenger car or truck shall be returned in the county where the farm operated by a family owned qualified farm products producer is located.

(4) Any person who shall knowingly make any false statement in any application for the registration of any vehicle, in transferring any certificate of registration, or in applying for a new certificate of registration shall be guilty of false swearing, whether or not an oath is actually administered to such person, if such statement shall purport to be under oath. On conviction of such offense, such person shall be punished as provided by Code Section 16-10-71.

(b) Mobile homes shall be returned in the county where situated unless the mobile home is primarily used in connection with some established business enterprise located in a different county, in which case it shall be returned in the county where the business is located.



§ 48-5-445. Collection of ad valorem taxes by tax collectors or tax commissioners

The tax collector or tax commissioner receiving the return shall collect all ad valorem taxes imposed on a motor vehicle or mobile home irrespective of the tax authority levying the taxes. No other official shall be authorized to collect such taxes.



§ 48-5-446. Remittance of taxes collected to tax authority; time

The tax collector or tax commissioner collecting the ad valorem taxes on motor vehicles and mobile homes as prescribed by this article shall remit to the tax authority imposing the tax such sums as have been collected, less the commissions provided in this article, on or before the fifteenth day of the month following the month of collection.



§ 48-5-447. Compensation of tax collectors and tax commissioners for collecting taxes; rates; agreed rate in case of individual adjustment; procedure; disposition of commissions pursuant to local Acts

(a) The tax collector or tax commissioner shall be compensated for his services in collecting the ad valorem taxes imposed on motor vehicles and mobile homes by the various tax jurisdictions within his county by each jurisdiction on all net collections made during any calendar year for each jurisdiction as follows:

(1) Up to and including $6,000.00......................................6%

(2) Over $6,000.00 and not exceeding $14,000.00........................5%

(3) Over $14,000.00 and not exceeding $24,000.00.......................4%

(4) Over $24,000.00 and not exceeding $36,000.00.......................3%

(5) Over $36,000.00 and not exceeding $52,000.00..................2 1/2%

(6) Over $52,000.00 and not exceeding $76,000.00.......................2%

(7) Over $76,000.00...............................................1 3/4%

(b) In those instances which require individual adjustment, the schedule of commissions provided in subsection (a) of this Code section may be changed and altered by the agreement of the parties concerned by contract. Provisions of laws in effect on January 1, 1980, covering such compensation shall not be repealed by this article.

(c) (1) All fees and commissions allowed tax collectors and tax commissioners for collecting ad valorem taxes on motor vehicles and mobile homes shall be collected by those officials. In instances where the officials are compensated by the fee system, the commissions shall be retained by the officials as a part of their compensation. Where the tax collector or tax commissioner has been placed on a salary in lieu of the fee system of compensation, the fees and commissions shall be turned over to the county treasury.

(2) The provisions of paragraph (1) of this subsection to the contrary notwithstanding, the fees and commissions provided for in this Code section shall be disposed of pursuant to local Acts specifically providing for the disposition of such fees and commissions.



§ 48-5-448. Value of all returned motor vehicles and mobile homes included in tax digest

(a) The value of all motor vehicles returned for taxation during the previous calendar year shall be added to the regular digest at the time the regular digest is transmitted to the commissioner or at such other time as the digest is required to be compiled.

(b) The value of all mobile homes returned for taxation during each calendar year shall be added to the regular digest at the time the regular digest is transmitted to the commissioner or at such other time as the digest is required to be compiled.

(c) The total of the regular digest and the value of returns required to be added pursuant to this Code section shall constitute the tax digest.



§ 48-5-449. Discretion of county governing authorities to expend county funds for additional help and equipment

The governing authority of each county, at its discretion, may expend county funds to hire any additional help and to purchase any additional equipment necessary to implement this article.



§ 48-5-450. Contesting tax assessments; filing affidavit of illegality; bond; trial in superior court; appeal

Any owner who contests the assessment of an ad valorem tax against a motor vehicle may purchase the license plate without payment of the ad valorem tax, and any owner who contests the assessment of an ad valorem tax against a mobile home may secure a decal for the year in question, by filing with the tax collector or tax commissioner an affidavit of illegality to the assessment together with a surety bond issued by a surety company authorized to do business in this state or, in lieu of such bond, a bond approved by the clerk of the superior court of the county or a cash bond. Whatever bond is filed shall be in an amount equal to the tax and any penalties and interest which may be found to be due. The bond shall be made payable to the tax collector or tax commissioner and shall be conditioned upon the payment of taxes and penalties ultimately found to be due. The affidavit of illegality and the bond shall be transferred immediately by the tax collector or tax commissioner to the superior court, shall be filed in the superior court, and shall be tried as affidavits of illegality are tried in tax cases. Any owner who contests the value assessment of a motor vehicle or mobile home may appeal such assessed value as provided for in Code Section 48-5-311, insofar as applicable.



§ 48-5-451. Penalty for failure to make return or pay tax on motor vehicle or mobile home

(a) Except as otherwise provided in subsection (b) of this Code section, every owner of a motor vehicle or a mobile home, in addition to the ad valorem tax due on the motor vehicle or mobile home, shall be liable for a penalty of 10 percent of the tax due or $5.00, whichever is greater, for the failure to make the return or pay the tax in accordance with this article.

(b) Any Georgia resident who voluntarily cancels the registration of his or her motor vehicle pursuant to Code Section 40-2-10 shall not be assessed any penalty for failure to pay the tax due on a motor vehicle under subsection (a) of this Code section for any such period of time. Any such person shall remain liable for the ad valorem tax due on a motor vehicle he or she owns. This subsection shall not apply to motor vehicles subject to Code Section 48-5-441.1. The commissioner shall promulgate any necessary rules and forms to implement the provisions of this subsection.






Part 2 - Motor Vehicles

§ 48-5-470. Exemption of driver educational motor vehicles from ad valorem taxation

Driver educational motor vehicles are declared to be public property used exclusively for public purposes and are exempted from any and all ad valorem taxes imposed by any tax jurisdiction in this state.



§ 48-5-470.1. Exemption of motor vehicles used for transporting persons with disabilities or disabled students to or from educational institutions

All motor vehicles owned by a school or educational institution and used principally for the purpose of transporting persons with disabilities or disabled students to or from such school or educational institution are exempted from any and all ad valorem taxes imposed by any tax jurisdiction in this state. The exemption provided for in this Code section shall apply only when such school or educational institution is qualified as an exempt organization under the United States Internal Revenue Code, Section 501(c)(3), as such section exists on January 1, 1984.



§ 48-5-470.2. Exemption of vans and buses owned by religious groups.

Vans and buses owned by religious groups and used exclusively for the purpose of maintaining and operating exempt properties owned by such groups or for the exclusive purpose of transporting individuals to religious services or trips sponsored by such religious groups designed to promote religious, educational, or charitable purposes and not for the purposes of producing private or corporate profit and income distributable to shareholders in corporations owning such property or to other owners of such property or for any private purposes are exempted from any and all ad valorem taxes imposed by any tax jurisdiction in this state.



§ 48-5-471. Motor vehicles subject to ad valorem taxation

(a) Every motor vehicle owned in this state by a natural person is subject to ad valorem taxation by the various tax jurisdictions authorized to impose an ad valorem tax on property as provided in Code Section 48-5-473; provided, however, that under no circumstances shall such ad valorem taxation be collected more than one time per calendar year with respect to the same motor vehicle. Every vehicle owned in this state by an entity other than a natural person is, except as specifically provided in Code Section 48-5-472, subject to ad valorem taxation by the various tax jurisdictions authorized to impose an ad valorem tax on property as provided in Code Section 48-5-473; provided, however, that under no circumstances shall such ad valorem taxation be collected more than one time per calendar year with respect to the same motor vehicle. Taxes shall be charged against the owner of the property, if known, and, if unknown, against the specific property itself.

(b)(1) Any motor vehicle wholly owned in this state by a nonresident member of the armed forces of the United States temporarily stationed in this state as a result of military orders shall not acquire a tax situs in this state and such motor vehicle shall not be required to be returned for taxation in this state. Not more than one motor vehicle jointly owned by such member of the armed forces of the United States together with such member's nonresident spouse, when such nonresident spouse temporarily resides in this state at the temporary domicile of such member of the armed forces of the United States for the primary purpose of residing together as a family with such member of the armed forces of the United States, shall not acquire a tax situs in this state and such motor vehicle shall not be required to be returned for taxation in this state.

(2) This subsection shall not apply to any motor vehicle that is used in the conduct of a business.

(3) Nothing in this subsection shall be construed to excuse the members of the armed forces of the United States or spouses from returning such motor vehicles for ad valorem taxation as may be required by the laws of their state of permanent domicile.



§ 48-5-472. Ad valorem taxation of motor vehicles owned and held by dealers for retail sale

(a) For the purpose of this Code section, the term "dealer" means any person who is engaged in the business of selling motor vehicles at retail and who holds a valid current dealer's identification number issued by the department.

(b) Motor vehicles which are owned by a dealer and held in inventory for sale or resale shall constitute a separate subclassification of motor vehicles within the motor vehicle classification of tangible property for ad valorem taxation purposes. The procedures prescribed in this article for returning motor vehicles for ad valorem taxation, determining the applicable rates for taxation, and collecting the ad valorem taxes imposed on motor vehicles do not apply to such motor vehicles which are owned by a dealer. Such motor vehicles which are owned by a dealer shall not be returned for ad valorem taxation, shall not be taxed, and no taxes shall be collected on such motor vehicles until they are transferred and then become subject to taxation as provided in Code Section 48-5-473.



§ 48-5-473. Returns for taxation; application for and issuance of license plates upon payment of taxes due

(a) (1) Except as provided in paragraph (2) of this subsection, every owner of a motor vehicle subject to taxation under this article shall be required to return the motor vehicle for taxation and pay the taxes due on the motor vehicle at the time the owner applies or is required by law to apply for registration of the motor vehicle and for the purchase of a license plate for the motor vehicle during the owner's registration period.

(2) (A) In all counties for which a local Act has not been enacted pursuant to Code Section 40-2-21, the final date for payment of ad valorem taxes shall be the last day of the owner's registration period and the lien for such taxes shall attach at midnight on the last day of the owner's registration period if the vehicle has not been registered but only if the vehicle is still owned on such date by such owner.

(B) In all counties for which a local Act has been enacted pursuant to Code Section 40-2-21, the final date for payment of ad valorem taxes shall be the last day of the owner's registration period and the lien for such taxes on such motor vehicle shall attach on the first day of the owner's registration period.

(C) A motor vehicle shall not be returned for taxation and no ad valorem taxes shall be due, payable, or collected at the time a vehicle is registered during any initial registration period for such vehicle.

(D) A motor vehicle shall not be returned for taxation and no ad valorem taxes shall be due, payable, or collected at the time of a transfer of the vehicle.

(3) Notwithstanding any other provision of this Code section to the contrary, under no circumstances shall such ad valorem taxation be collected more than one time per calendar year with respect to the same motor vehicle.

(b) Notwithstanding subsection (a) of this Code section, in the case of an antique or hobby or special interest motor vehicle, as defined in Code Section 48-5-440, the owner or owners shall certify at the time of returning the antique or hobby or special interest motor vehicle for taxation, paying the taxes due on the motor vehicle, and purchasing a license plate for the motor vehicle or at the time of the first sale or transfer of the motor vehicle that the vehicle is an antique or hobby or special interest motor vehicle as defined in Code Section 48-5-440, and, upon said certification, said vehicle shall be registered and a license plate issued with the imposition of an ad valorem tax based on $100.00 valuation; provided, however, that taxes shall be due at the time of registration or at the time required by law for registration during the owner's registration period as provided in subsection (a) of this Code section.

(c) Notwithstanding subsection (a) of this Code section, within the motor vehicle classification of property for ad valorem taxation purposes, motor vehicles held in inventory for sale or resale by an entity which is engaged in the business of selling motor vehicles and which has a current distinguishing dealer's identification number issued by the department shall constitute a separate subclassification of property for ad valorem taxation purposes and shall not be the subject of ad valorem taxation until such time as such vehicles are transferred and until such time as such vehicles then become subject to taxation as provided in this Code section.



§ 48-5-474. Application for registration and purchase of license plate constitutes return; form of application

The application for registration of a motor vehicle and for the purchase of a license plate for the motor vehicle shall constitute the return of that motor vehicle for ad valorem taxation but only if ad valorem taxes are due at the time of registration. The state revenue commissioner is directed to prescribe a form for the application for registration which shall provide the information needed by the tax commissioner or tax collector in determining the amount of taxes due under this article.



§ 48-5-475. Tax collectors and tax commissioners as agents of commissioner for accepting applications for registration of motor vehicles

All original motor vehicle license plates shall be sold by the tax collector or tax commissioner of the several counties. Such officials are designated as agents of the state revenue commissioner for the purpose of accepting applications for the registration of motor vehicles and for purposes of collecting ad valorem taxes in connection with the registration of motor vehicles. The duties and responsibilities incident to the exercise of this designation shall be a part of the official duties and responsibilities of the various tax collectors and tax commissioners.



§ 48-5-476. Collection procedure when taxing county differs from county of purchaser's residence

When a motor vehicle is purchased from a seller who is required to return the motor vehicle for ad valorem taxation in a county other than the county where the purchaser resides, the tax collector or tax commissioner of the county in which the motor vehicle is returned for taxation shall collect the required fee for the registration of the vehicle in addition to the ad valorem taxes due on the vehicle and, at the request of the purchaser, shall transmit the fee, the application for registration, and an appropriate certificate indicating that all ad valorem taxes due on the motor vehicle have been paid to the tax collector or tax commissioner of the county where the purchaser resides. Upon receipt of the fee and documents, the tax collector or tax commissioner of the county where the purchaser resides shall issue the required license plate.



§ 48-5-477. Requirement for paying tax prior to purchasing license plate on motor vehicles not subject to ad valorem taxation

Nothing contained in this article shall be construed to require the payment of an ad valorem tax prior to the purchase of a license plate for any motor vehicle:

(1) Which is not subject to ad valorem taxation within this state; or

(2) Provided for in Code Section 48-5-472 which is not otherwise subject to ad valorem taxation under this article.



§ 48-5-478. Constitutional exemption from ad valorem taxation for disabled veterans

(a) A motor vehicle owned by or leased to a disabled veteran who is a citizen and resident of this state and on which such disabled veteran actually places the free disabled veteran motor vehicle license plate he or she receives pursuant to Code Section 40-2-69 is hereby exempted from all ad valorem taxes for state, county, municipal, and school purposes. As used in this Code section, the term "disabled veteran" shall have the same meaning as that term is defined in paragraph (1) of subsection (a) of Code Section 48-5-48.

(b) Once a disabled veteran has established his or her eligibility for such ad valorem tax exemption by being 100 percent totally disabled, he or she shall be entitled to receive such ad valorem tax exemption in succeeding years thereafter. A disabled veteran who claims 100 percent total disability shall furnish proof of such disability through a letter from the United States Department of Veterans Affairs.

(c) Once a disabled veteran has established his or her eligibility for such ad valorem tax exemption but his or her disability has not been adjudicated a 100 percent total disability, he or she shall be entitled to such ad valorem tax exemption in succeeding years upon furnishing, on an annual basis, proof of his or her status as a disabled veteran through a letter from the United States Department of Veterans Affairs.

(d) In the event of the death of the disabled veteran who received such ad valorem tax exemption pursuant to this Code section, upon complying with the motor vehicle laws relating to registration and licensing of motor vehicles, his or her unmarried surviving spouse or minor child may continue to receive the exemption.



§ 48-5-478.1. Ad valorem taxation; exemption of certain motor vehicles owned by former prisoners of war

(a) As used in this Code section, the term "prisoners of war" shall have the same meaning as provided for in subsection (a) of Code Section 40-2-73, as amended.

(b) Any former prisoner of war who is a citizen and resident of Georgia and who attaches or presents a true copy of a Department of Defense Form 214, a military 201 file, or similar sufficient proof of his or her former prisoner of war status with his or her ad valorem tax return is granted an exemption from all ad valorem taxes for state, county, municipal, and school purposes on one vehicle such former prisoner of war owns.

(c) The unremarried surviving spouse of a deceased former prisoner of war who is a citizen and resident of Georgia and who attaches or presents a true copy of a Department of Defense Form 214, a military 201 file, or similar sufficient proof of the former prisoner of war status of the deceased former prisoner of war with his or her ad valorem tax return is granted an exemption from all ad valorem taxes for state, county, municipal, and school purposes on one vehicle such unremarried surviving spouse owns.



§ 48-5-478.2. Veterans awarded Purple Heart exempt from ad valorem taxes provided license plate issued under Code Section 40-2-84

A single motor vehicle owned by or leased to a veteran of the armed forces of the United States who has been awarded the Purple Heart citation and who is a citizen and resident of Georgia and on which such veteran actually places a motor vehicle license plate he or she receives from the State of Georgia pursuant to Code Section 40-2-84 is hereby exempted from all ad valorem taxes for state, county, municipal, and school purposes.



§ 48-5-478.3. Tax exemption for veterans awarded Medal of Honor

A single motor vehicle owned by or leased to a veteran of the armed forces of the United States who has been awarded the Medal of Honor and who is a citizen and resident of Georgia and on which such veteran actually places the motor vehicle license plates he or she receives from the State of Georgia pursuant to Code Section 40-2-68 is hereby exempted from all ad valorem taxes for state, county, municipal, and school purposes.



§ 48-5-478.4. Exemption from ad valorem taxes for motor vehicle owned by veterans' organization

(a) As used in this Code section, the term "veterans organization" means any organization or association chartered by the Congress of the United States which is exempt from federal income taxes but only if such organization is a post or organization of past or present members of the armed forces of the United States organized in the State of Georgia with at least 75 percent of the members of which are past or present members of the armed forces of the United States and where no part of the net earnings of which inures to the benefit of any private shareholder or individual.

(b) A single motor vehicle owned by or leased to a veterans organization is hereby exempted from all ad valorem taxes for state, county, municipal, and school purposes.






Part 3 - Mobile Homes

§ 48-5-490. Mobile homes owned on January 1 subject to ad valorem taxation

Every mobile home owned in this state on January 1 is subject to ad valorem taxation by the various taxing jurisdictions authorized to impose an ad valorem tax on property. Taxes shall be charged against the owner of the property, if known, and, if unknown, against the specific property itself.



§ 48-5-491. Ad valorem taxation of mobile homes owned and held by dealers for sale; returns of dealers' inventory; dealer's assessed value; determination of tax rate; time for payment of taxes; mobile homes in transit on January 1

Reserved. Repealed by Ga. L. 1999, p. 667, § 3C, effective January 1, 2000.



§ 48-5-492. Issuance of mobile home location permits; issuance and display of decals

(a) Each year every owner of a mobile home subject to taxation under this article shall obtain on or before April 1 from the tax collector or tax commissioner of the county of taxation of the mobile home a mobile home location permit. The issuance of the permit by the tax collector or tax commissioner shall be evidenced by the issuance of a decal, the color of which shall be prescribed for each year by the commissioner. Each decal shall reflect the county of issuance and the calendar year for which the permit is issued. The decal shall be prominently attached and displayed on the mobile home by the owner.

(b) Except as provided for mobile homes owned by a dealer, no mobile home location permit shall be issued by the tax collector or tax commissioner until all ad valorem taxes due on the mobile home have been paid. Each year every owner of a mobile home situated in this state on January 1 which is not subject to taxation under this article shall obtain on or before April 1 from the tax collector or tax commissioner of the county where the mobile home is situated a mobile home location permit. The issuance of the permit shall be evidenced by the issuance of a decal which shall reflect the county of issuance and the calendar year for which the permit is issued. The decal shall be prominently attached and displayed on the mobile home by the owner.



§ 48-5-493. Failure to attach and display decal; penalties; venue for prosecution

(a) (1) It shall be unlawful to fail to attach and display on a mobile home the decal as required by Code Section 48-5-492.

(2) Any person who violates paragraph (1) of this subsection shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than $100.00 nor more than $300.00, except that upon receipt of proof of purchase of a decal prior to the date of the issuance of a summons, the fine shall be $50.00; provided, however, that in the event such person owns more than one mobile home in an individual mobile home park, then the maximum fine under this paragraph for such person with respect to such mobile home park shall not exceed $1,000.00.

(b) (1) It shall be unlawful for any person to move or transport any mobile home which is required to and which does not have attached and displayed thereon the decal provided for in Code Section 48-5-492.

(2) Any person who violates paragraph (1) of this subsection shall be guilty of a misdemeanor and shall be punished by a fine of not less than $200.00 nor more than $1,000.00 or by imprisonment for not more than 12 months, or both.

(c) Violation of subsection (a) or (b) of this Code section may be prosecuted in the magistrate court of the county where the mobile home location permit is to be issued in the manner prescribed for the enforcement of county ordinances set forth in Article 4 of Chapter 10 of Title 15.



§ 48-5-494. Returns for taxation; application for and issuance of mobile home location permits upon payment of taxes due

Each year every owner of a mobile home subject to taxation under this article shall return the mobile home for taxation and shall pay the taxes due on the mobile home at the time the owner applies for the mobile home location permit, or at the time of the first sale or transfer of the mobile home after December 31, or on April 1, whichever occurs first. If the owner returns such owner's mobile home for taxation prior to the date that the application for the mobile home location permit is required, such owner shall apply for the permit at the time such owner returns the mobile home for taxation.



§ 48-5-495. Collection procedure when taxing county differs from county of purchaser's residence

When a mobile home is purchased from a seller who is required to return the mobile home for ad valorem taxation in a county other than the purchaser's county of residence, the tax collector or tax commissioner of the county in which the mobile home is returned for taxation shall collect the required ad valorem taxes due and, at the request of the purchaser, shall transmit to the purchaser an appropriate certificate which shall indicate that all ad valorem taxes due on the mobile home have been paid. Upon receipt of the certificate, the tax collector or tax commissioner of the purchaser's county of residence shall issue the required mobile home location permit and decal.






Part 4 - Heavy-Duty Construction Equipment Owned by Nonresidents

§ 48-5-500. Definitions

As used in this part, the term:

(1) "Construction purposes" does not include mining activities or the transportation of materials used in or produced by forestry activities.

(2) "Heavy-duty equipment" means any motor vehicle used primarily off the open road for construction purposes, but shall include all road construction equipment whose gross weight exceeds 16,000 pounds, but shall not include inventory on hand for sale by duly licensed heavy-duty equipment dealers.



§ 48-5-501. Equipment subject to ad valorem taxation

Except as exempted by law, heavy-duty equipment used for construction purposes which is owned by a nonresident and operated in this state after January 1 of any year and which was brought into Georgia from a state which subjects to taxation heavy-duty equipment owned by residents of this state and taken into such other state after the initial tax assessment date in such other state shall be subject to ad valorem taxation the same as if such heavy-duty equipment had been held or owned in this state on January 1, except that such ad valorem tax shall be prorated with respect to the number of months remaining in the year.






Part 5 - Farm Equipment

§ 48-5-504. Self-propelled farm equipment as subclassification of motor vehicle for ad valorem taxation purposes

(a) As used in this Code section, the term:

(1) "Dealer" means any person who is engaged in the business of selling farm equipment at retail.

(2) "Farm equipment" means any vehicle as defined in Code Section 40-1-1 which is self-propelled and which is designed and used primarily for agricultural, horticultural, forestry, or livestock raising operations.

(b) Self-propelled farm equipment which is owned by a dealer and held in inventory for sale or resale shall constitute a separate subclassification of motor vehicle within the motor vehicle classification of tangible property for ad valorem taxation purposes. The procedures prescribed in this chapter for returning self-propelled farm equipment for ad valorem taxation, determining the application rates for taxation, and collecting the ad valorem taxes imposed on self-propelled farm equipment do not apply to self-propelled farm equipment which is owned by a dealer and held in inventory for sale or resale. Such self-propelled farm equipment which is owned by a dealer and held in inventory for sale or resale shall not be returned for ad valorem taxation, shall not be taxed, and no taxes shall be collected on such self-propelled farm equipment until it is transferred and then otherwise, if at all, becomes subject to taxation as provided in this chapter.






Part 6 - Aircraft Held in Dealer's Inventory

§ 48-5-504.20. Exemption for aircraft owned by a dealer and held in inventory for sale or resale

(a) As used in this Code section, the term:

(1) "Aircraft" means any vehicle which is self-propelled and which is capable of flight.

(2) "Dealer" means any person who is engaged in the business of selling aircraft at retail.

(b) Aircraft which is owned by a dealer and held in inventory for sale or resale shall constitute a separate classification of tangible property for ad valorem taxation purposes. The procedures prescribed in this chapter for returning aircraft for ad valorem taxation, determining the application rates for taxation, and collecting the ad valorem taxes imposed on aircraft do not apply to aircraft which is owned by a dealer and held in inventory for sale or resale. Such aircraft which is owned by a dealer and held in inventory for sale or resale shall not be returned for ad valorem taxation and shall not be taxed; and no taxes shall be collected on such aircraft until it is transferred and then otherwise, if at all, becomes subject to taxation as provided in this chapter.






Part 7 - Watercraft and All-Terrain Vehicles Held in Inventory for Resale

§ 48-5-504.40. Watercraft and all-terrain vehicles held in inventory for resale exempt from taxation for limited period of time

(a) As used in this Code section, the term:

(1) "All-terrain vehicle" means any motorized vehicle designed for off-road use which is equipped with four low-pressure tires, a seat designed to be straddled by the operator, and handlebars for steering.

(2) "Dealer" means any person who is engaged in the business of selling watercraft or all-terrain vehicles at retail.

(3) "Watercraft" means any vehicle which is self-propelled or which is capable of self-propelled water transportation, or both.

(b) Watercraft and all-terrain vehicles owned by a dealer and held in inventory for sale or resale shall constitute a separate classification of tangible property for ad valorem taxation purposes. The procedures prescribed in this chapter for returning watercraft or all-terrain vehicles for ad valorem taxation, determining the application rates for taxation, and collecting the ad valorem taxes imposed on watercraft or all-terrain vehicles do not apply to watercraft or all-terrain vehicles owned by a dealer and held in inventory for sale or resale. Such watercraft or all-terrain vehicles owned by a dealer and held in inventory for sale or resale shall not be returned for ad valorem taxation and shall not be taxed, and no taxes shall be collected on such watercraft or all-terrain vehicles until they are transferred and then otherwise, if at all, become subject to taxation as provided in this chapter.









Article 10A - Ad Valorem Taxation of Heavy-Duty Equipment Motor Vehicles

§ 48-5-505. Definitions

As used in this article, the term:

(1) "Dealer" means any person who is engaged in the business of selling heavy-duty equipment motor vehicles at retail and who holds a valid current dealer's resale tax exemption number.

(2) "Heavy-duty equipment motor vehicle" means a motor vehicle with all its attachments and parts which is self-propelled, weighs 5,000 pounds or more, and is primarily designed and used for construction, industrial, maritime, or mining uses, provided that such motor vehicles are not required to be registered and have a license plate.



§ 48-5-506. Heavy-duty equipment motor vehicles; dealers

(a) The provisions of this article shall apply only to heavy-duty equipment motor vehicles and dealers as defined in Code Section 48-5-505.

(b) The provisions of Part 2 of Article 10 of this chapter shall apply to all other heavy-duty equipment motor vehicles and dealers not provided for in subsection (a) of this Code section.



§ 48-5-506.1. Partial exemption from ad valorem taxation of heavy-duty equipment motor vehicles

Repealed by Ga. L. 2009, p. 942, § 2/HB 318, effective December 31, 2010.



§ 48-5-507. Change of method of evaluating heavy-duty equipment motor vehicles for ad valorem taxes; purpose

(a) Except as provided in subsections (b) and (c) of this Code section, every heavy-duty equipment motor vehicle owned in this state by a natural person or other entity is subject to ad valorem taxation by the various tax jurisdictions authorized to impose an ad valorem tax on property only if owned by such natural person or entity on the first day of January of any taxable year. Taxes shall be charged against the owner of the property, if known, and, if unknown, against the specific property itself. The owner shall return the heavy-duty equipment motor vehicle for taxation as provided in Article 1 of this chapter.

(b) (1) Any and all purchases of heavy-duty equipment motor vehicles by dealers for the purpose of resale shall be exempt from ad valorem tax at the time of the purchase by the dealer.

(2) Any person or entity which purchases a heavy-duty equipment motor vehicle from a dealer shall, for the taxable year in which the heavy-duty equipment motor vehicle is purchased only, return such heavy-duty equipment motor vehicle for ad valorem taxation purposes, within 30 days of the end of the month in which such purchase is made, to the appropriate county and shall pay a tax for such taxable year. Upon receipt of such return, the tax commissioner shall within five days prepare and bill the purchaser for the ad valorem tax. Such tax shall be equal to 33 1/3 percent of the amount derived by multiplying the amount of ad valorem tax which would otherwise be due on the heavy-duty equipment motor vehicle and shall be based on the selling price to the end user times 40 percent, thus deriving the taxable assessment, times the tax rate imposed by the tax authority for the preceding tax year, by a fraction the numerator of which is the number of months remaining in the calendar year not counting the month of purchase and the denominator of which is 12. In no event shall the ad valorem tax due be less than $100.00 for the year of purchase. The taxes levied under this subsection shall be due 60 days after the billing therefor.

(3) Any ad valorem tax due shall be based on the selling price of the heavy-duty equipment motor vehicle purchased.

(4) In the event that any heavy-duty equipment motor vehicle is purchased other than for resale by a person or entity not domiciled in this state, at the time of the sale the dealer shall collect the ad valorem tax which would be applicable for the county where the heavy-duty equipment motor vehicle was held in inventory at the time of the sale. Each dealer, on or before the last day of the month following a sale to such person or entity, shall transmit returns and remit the ad valorem taxes collected to the tax commissioner of the county where the heavy-duty equipment motor vehicle was held in inventory at the time of the sale. Such returns shall show all sales and purchases taxable under this article during the preceding calendar month. The returns required by this subsection shall be made upon forms prescribed, prepared, and furnished by the state revenue commissioner. If any dealer liable for any tax, interest, or penalty imposed by this article sells out his or her business's heavy-duty equipment motor vehicles or quits the business, he or she shall make a final return and payment within 30 days after the date of selling or quitting the business. Any dealer who does not collect tax as required under this paragraph or who fails to properly remit taxes collected under this paragraph shall be liable for the tax and the tax commissioner shall collect such tax, penalty, and interest in the same manner that other taxes are collected.

(c) Except as otherwise provided in this subsection, heavy-duty equipment motor vehicles which are owned by a dealer are not included within the distinct subclassification of tangible property made by this article for all other heavy-duty equipment motor vehicles. The procedures prescribed in this article for returning heavy-duty equipment motor vehicles for ad valorem taxation, determining the applicable rates for taxation, and collecting the ad valorem taxes imposed on heavy-duty equipment motor vehicles do not apply to heavy-duty equipment motor vehicles which are owned by a dealer. Heavy-duty equipment motor vehicles which are owned by a dealer shall not be returned for ad valorem taxation, shall not be taxed, and no taxes shall be collected on such heavy-duty equipment motor vehicles until they become subject to taxation as provided in subsections (a) and (b) of this Code section. No heavy-duty equipment motor vehicle held by a dealer in inventory for resale shall be subject to ad valorem taxation unless such heavy-duty equipment motor vehicle was in the dealer's inventory on January 1 of the taxable year and continued to remain in such dealer's inventory on December 20 of such taxable year, in which case the dealer shall be required to return the heavy-duty equipment motor vehicle for ad valorem taxation on December 21 of that taxable year. The assessed value of each heavy-duty equipment motor vehicle owned by a dealer shall be 40 percent of the fair market value of the heavy-duty equipment motor vehicle on January 1 of that taxable year. The tax commissioner shall prepare and mail a tax bill within five days of receipt of such dealer's return. The taxes levied under this subsection shall be due 60 days after the billing therefor.

(d) Within 30 days of the last day of a month during which there is a sale of any heavy-duty equipment motor vehicle other than for resale, the dealer shall mail to the tax commissioner of the county where the purchaser is domiciled a statement notifying the tax commissioner of the sale which shall include information such as the date of the sale, the selling price, and the name and address of the purchaser. Such statement shall be upon forms prescribed, prepared, and furnished by the state revenue commissioner.

(e) The failure of any person or entity to return property as required by this Code section shall subject such person or entity to penalties as provided in Code Section 48-5-299. The failure of any person or entity to pay the taxes as required by this Code section shall subject such person or entity to penalties and interest as provided by Code Section 48-2-44.



§ 48-5-507.1. Effect of rental status on dealer's inventory

If the nature of the dealer's business is primarily the sale of heavy-duty equipment motor vehicles, then for purposes of this article, the rental of a heavy-duty equipment motor vehicle by the dealer to a customer shall not be deemed to have removed the vehicle from the dealer's inventory.



§ 48-5-508. Rules and regulations; affidavits of illegality contesting the assessment of ad valorem tax

Any taxpayer who contests the value assessment of a heavy-duty equipment motor vehicle as defined in this article may appeal such assessed value as provided for in Code Section 48-5-311 except that such appeal shall be effected by mailing to or filing with the tax commissioner a notice of appeal within 60 days of the date the tax bill is mailed by the tax commissioner. Such appeal, to be properly filed, must be accompanied by a payment equal to 85 percent of the amount of such tax bill. The tax commissioner shall forward such notice of appeal to the board of tax assessors and the appeal shall be processed in accordance with Code Section 48-5-311.



§ 48-5-509. Compliance

The commissioner shall be authorized to promulgate rules and regulations to facilitate and ensure compliance with the provisions of this article.






Article 11 - Ad Valorem Taxation of Public Utilities

§ 48-5-510. Definitions

As used in this article, the term:

(1) "Chief executive officer" means the owner, president, general manager, or agent having control of a public utility's offices or property in this state.

(2) "Pertinent business factors" means data that reflect the use of the public utility's property including, but not limited to, data relating to gross revenue, net income, tons of freight carried, revenue ton miles, passenger miles, car miles, and comparable data.

(3) "Pertinent mileage factors" means factual information as to the linear miles of the public utility's track, wire, lines, pipes, routes, similar operational routes, and miles traveled by the public utility's rolling stock or other property.



§ 48-5-511. Returns of public utilities to commissioner; itemization and fair market value of property; other information; apportionment to more than one tax jurisdiction

(a) The chief executive officer of each public utility shall be required to make an annual tax return of all property located in this state to the commissioner. The return shall be made to the commissioner on or before March 1 in each year and shall be current as of January 1 preceding.

(b) The returns of each public utility shall be in writing and sworn to under oath by the chief executive officer to be a just, true, and full return of the fair market value of the property of the public utility without any deduction for indebtedness. Each class or species of property shall be separately named and valued as far as practicable and shall be taxed like all other property under the laws of this state. The returns shall also include the capital stock, net annual profits, gross receipts, business, or income (gross, annual, net, or any other kind) for which the public utility is subject to taxation by the laws of this state. Each parcel of real estate included in the return shall be identified by its street address. If the commissioner is unable to locate the property by its street address after exercising due diligence in attempting to locate the property, then the commissioner may request more information from the taxpayer to help identify the exact location of the property. Such additional information may include a map or parcel identification information.

(c) (1) Each chief executive officer shall apportion, under rules and regulations promulgated by the commissioner, the fair market value of his public utility's properties to this state, if the public utility owns property in states other than this state, and between the several tax jurisdictions in this state.

(2) In promulgating the regulations specifying the method of apportionment, the commissioner shall consider:

(A) The location of the various classes of property;

(B) The gross or net investment in the property;

(C) Any other factor reflecting the public utility's investment in property;

(D) Pertinent business factors reflecting the utility of the property;

(E) Pertinent mileage factors; and

(F) Any other factors which in the commissioner's judgment are reasonably calculated to apportion fairly and equitably the property between the various tax jurisdictions.

(3) Any reasonable value directly attributable to property physically located in one jurisdiction in this state shall not be apportioned to any other jurisdiction in this state.



§ 48-5-512. Issuance of execution for failure to file return

(a) If any person required to make a return to the commissioner fails to return the taxable property or pay annually to the state, any county, or any municipality the taxes for which it may be liable by reason of the return, the county tax collector or tax commissioner or the municipal governing authority or its designee, as appropriate, shall issue an execution for the amount of taxes due, according to the law, together with the costs and penalties.

(b) The executions issued by the county tax collector or tax commissioner or the municipal governing authority or its designee, as appropriate, against any corporation or other company shall be directed to all sheriffs and other lawful officers of this state with directions to levy the execution on the property of the corporation or company and with the authority to issue and serve garnishments upon the debtors of the corporation or company.



§ 48-5-513. Penalty for failure to file return and pay tax; revocation of charter

(a) If a public utility fails to make the return required by Code Section 48-5-511 by the date specified in that Code section, or as extended by the commissioner pursuant to Code Section 48-2-36, the utility shall pay a penalty of 10 percent of the amount of the taxes for which it may be liable by reason of the return. The penalty imposed by this subsection shall be payable to the state, any county, or any municipality to which the taxes upon which the penalty is based are payable.

(b) In addition to the penalty provided by subsection (a) of this Code section, the penalty for failure of a corporation to make a return by the date the return is due or to pay a tax as provided in subsection (a) of Code Section 48-5-512, in the case of a domestic corporation, shall be the forfeiture of its charter and, in the case of a foreign corporation, shall be the revocation of its permit to do business in this state.



§ 48-5-514. Subjection of returns of public utilities for county, municipal, and school taxation to laws governing returns of such property for state taxation

Reserved. Repealed by Ga. L. 1988, p. 1568, § 6, effective April 12, 1988.



§ 48-5-515. Availability of returns and tax documents for public inspection

Every return made to the commissioner by any person required to make returns of the value of its properties or franchises to the commissioner under this article or Article 9 or Article 12 of this chapter and every document used to arrive at evaluation within the custody of the commissioner or the department, with the exception of income tax returns, shall be made available for inspection upon the request of any interested person at a reasonable time and accessible place to be reasonably determined by the commissioner. It is the intent of this Code section to make the returns and documents easily and readily available for public inspection, and the discretion of the commissioner shall be exercised accordingly.



§ 48-5-516. Appeals in cases of assessment or of correction of returns to State Board of Equalization; notice; time; procedure

Reserved. Repealed by Ga. L. 1988, p. 1568, § 7, effective April 12, 1988.



§ 48-5-517. Payment of taxes assessed to commissioner by chief executive officers; time of payment

Reserved. Repealed by Ga. L. 1988, p. 1568, § 8, effective April 12, 1988.



§ 48-5-518. Taxation of nonresident sleeping car companies doing business in state; method of assessment; returns to commissioner by chief executive officer

Reserved. Repealed by Ga. L. 1981, p. 1857, § 22, effective April 22, 1981.



§ 48-5-519. Taxation of railroad equipment companies doing business in state; exemption of railroad company operating railroad; collecting and remitting taxes; execution for failure to make return

(a) Any person owning, leasing, furnishing, or operating any kind of railroad cars on any railroad in this state shall be deemed a railroad equipment company. Every railroad equipment company shall be required to make returns to the commissioner and shall be taxed as follows:

(1) Ascertain the total number and the value of all cars of the railroad equipment company, the total car-wheel mileage made by the cars in the United States, and the total car-wheel mileage in this state;

(2) Tax the cars at the regular rate imposed on property in this state on a valuation based on the proportion to the entire value of the cars that the car-wheel mileage made in this state bears to the entire car-wheel mileage of the cars in the United States; and

(3) Ascertain the total track mileage in each local tax jurisdiction in this state and tax the cars at the regular rate imposed on property in each local tax jurisdiction on a valuation based on the proportion to the entire value of the cars as determined in paragraph (2) of this subsection that the track mileage in the local tax jurisdiction bears to the entire track mileage in this state.

(b) The returns shall be made to the commissioner by the chief executive officer in charge of the cars in this state. The final assessment of the property of railroad equipment companies shall be fixed in the same manner as the proposed assessments of property of public utilities under this article and Code Section 48-2-18, except that with respect to railroad equipment companies, such assessment shall be final rather than proposed. By following the procedure set forth in subsection (c) of Code Section 48-2-18 for appeals of proposed assessments of public utility property, any railroad equipment company may bring in the Superior Court of Fulton County or in the Georgia Tax Tribunal in accordance with Chapter 13A of Title 50 a de novo action of the final assessment so fixed.

(c) For the purposes of this Code section, a railroad company operating a railroad is not a railroad equipment company.

(d) (1) The commissioner shall collect all taxes levied by this Code section and shall remit all taxes collected to the authorities entitled thereto, less 1 percent of the amount collected, which shall be paid into the general fund of the state treasury in order to defray the costs of collection.

(2) The commissioner may submit tax bills to railroad equipment companies in one or more stages each year; and the taxes reflected in each bill shall be due 60 days after the commissioner mails the bill to the company and, if not so paid, shall bear interest at the rate specified in Code Section 48-2-40 and become subject to penalty in accordance with Code Section 48-2-44. The commissioner shall remit the taxes collected at least once each year. In arriving at the amount to be billed in each instance, the commissioner shall utilize the millage rate established by each taxing jurisdiction for the year in question unless no such rate has been finally established at the time the bill in question is prepared, in which case the commissioner may decline to include such jurisdiction in the billing or may utilize a millage rate established by court order.

(3) All taxes collected under a millage rate which is later changed shall be collected subject to adjustment upward or downward, as the case may be. Such adjustments may be billed or refunded separately or may be made by offset the following year, in the discretion of the commissioner. If any refunds are made separately, they shall be made by the local taxing jurisdiction.

(4) This subsection shall apply to all tax years beginning on or after January 1, 1981.

(e) (1) If any chief executive officer of a railroad equipment company required to make a return to the commissioner by this Code section fails to return the taxable property or pay to the state all taxes for which such company may be liable by reason of the return, the commissioner shall issue an execution for the amount of taxes due, according to the law, together with costs and penalties.

(2) The executions issued by the commissioner against any such company shall be directed to all sheriffs, constables, and other lawful officers of this state with directions to levy the execution on the property of the corporation or company and with the authority to issue and serve garnishments upon the debtors of the corporation or company.



§ 48-5-520. Taxation of rolling stock and other personal property of railroad companies doing business in state; method of assessment

A railroad company operating a railroad lying wholly within this state or lying partly in this state and partly in another state shall be taxed as to the rolling stock of the company and other personal property appurtenant to the rolling stock, which is not permanently located in any of the states through which the railroad passes, on as much of the whole value of the rolling stock and personal property as the length of the railroad in this state bears to the whole length of the railroad, without regard to the location of the head office of the railroad company.



§ 48-5-521. Method of assessment of property of railroad companies for purposes of county and municipal taxation

(a) The commissioner shall propose, and the appropriate local tax officials shall fix, an assessment on each railroad company's property in each of the counties and municipalities of the state in the following manner:

(1) The tax shall be assessed upon the property located in each county and municipality on the basis of the value given in the returns; and

(2) The amount of tax to be assessed upon the rolling stock and other personal property is as follows: as the value of the property located in the particular county or municipality is to the value of the whole property, real and personal, of the company, such shall be the amount of rolling stock and other personal property to be distributed for taxing purposes to the county or municipality.

(b) The value of the property located in each county or municipality and the share of the rolling stock and personal property thus ascertained and apportioned to each of such counties or municipalities shall be the amount to be taxed to the extent of the assessment in each county and municipality.



§ 48-5-522. Notice and demand to file return

Reserved. Repealed by Ga. L. 1987, p. 977, § 2, effective January 1, 1988.



§ 48-5-523. Affidavit of illegality by public utilities; procedure; requirement that tax be paid; hearing in superior court; effect of failure to pay tax; right of amendment; bond and security

Reserved. Repealed by Ga. L. 1988, p. 1568, § 11, effective April 12, 1988.



§ 48-5-524. Annual report by commissioner to each county board of tax assessors of all public utility property within county; contents; availability for public inspection

(a) At least once each year, the commissioner shall make a report to the board of tax assessors in each county as to the return of property located within the county for purposes of ad valorem taxation by each person required to make returns of the value of its properties and franchises to the commissioner under this article and Article 9 of this chapter. Each report shall be itemized by public utility and by parcel of real property or type of personal property returned and shall specify clearly the value returned by the utility for each parcel of real property or type of personal property together with any change as to value made by the commissioner, by the State Board of Equalization or, where appropriate, by both.

(b) A copy of each report made under this Code section shall be made reasonably available for public inspection at the office of the county board of tax assessors and at the office of the commissioner or at such other reasonably accessible place within the headquarters building of the department as may be designated by the commissioner.






Article 12 - Ad Valorem Taxation of Airline Companies

§ 48-5-540. Definitions

As used in this article, the term:

(1) "Operated," "operating," or "operation" means landings or takeoffs of aircraft by any airline company.

(2) "Plane hours" means, for each type and model of aircraft, all hours in flight and all hours on the ground including, but not limited to, ground and air time associated with overhaul, maintenance, flight testing, and training.



§ 48-5-541. Property tax return on airline flight equipment; penalties

(a) Each airline company operating in this state shall make an annual property tax return of its flight equipment to the commissioner on or before March 1 in each year for the preceding calendar year. Each type and model of flight equipment shall be separately returned, valued, and apportioned as provided in this article.

(b) If an airline company fails to make the return required by subsection (a) of this Code section by the date specified in that subsection, or as extended by the commissioner pursuant to Code Section 48-2-36, the airline company shall pay a penalty of 10 percent of the amount of the taxes for which it may be liable by reason of the return. The penalty imposed by this subsection shall be payable to the state, any county, or any municipality to which the taxes upon which the penalty is based are payable.



§ 48-5-542. Review of returns by commissioner; valuation of aircraft in same manner as other personal property

The commissioner shall scrutinize carefully each return made to him and, if in his judgment it is necessary, he shall in arriving at a proposed assessment adjust, equalize, and apportion the valuation of all aircraft of each airline company of any type or model operated in this state by the airline company by such type or model. The aircraft shall be valued by the department in the same manner as other personal property in the state.



§ 48-5-543. Method of valuation of aircraft; apportionment among tax jurisdictions based on plane hours

The valuation of aircraft apportioned to this state shall be, for each type and model of aircraft, that portion of the total valuation of each type or model of aircraft as the ratio of plane hours in this state bears to the total system plane hours for each type and model of aircraft. The valuation thus established shall be apportioned for each type and model of aircraft among the tax jurisdictions in this state through which the aircraft company operates. The apportionment among the tax jurisdictions in this state shall be based as nearly as practicable upon plane hours.



§ 48-5-544. Levy and collection of tax upon apportioned valuation of aircraft by local tax jurisdictions

Each local tax jurisdiction to which a proposed valuation of aircraft is apportioned by the commissioner shall assess its apportionment of aircraft and shall levy and collect a tax thereupon as it does upon other property subject to taxation in that jurisdiction.



§ 48-5-545. Submission of proposed valuations for flight equipment and aircraft by commissioner to State Board of Equalization

The proposed assessed valuations for flight equipment and aircraft shall be submitted by the commissioner to the State Board of Equalization for its review in the same manner as required by law for other classes of property which are returned for ad valorem taxation to the commissioner.



§ 48-5-546. Ad valorem taxation, assessment, and apportionment authorized by article exclusive

The ad valorem taxation, assessment, and methods of apportionment authorized by this article shall be in lieu of all other ad valorem taxation, assessments, and apportionments of the aircraft of airline companies.









Chapter 5A - Special Assessment of Forest Land Conservation Use Property

§ 48-5A-1. Definitions

As used in this chapter, the term:

(1) "Applicable rollback" means a:

(A) Rollback of an ad valorem tax millage rate pursuant to subsection (a) of Code Section 48-8-91 in a county or municipality that levies a local option sales tax;

(B) Rollback of an ad valorem tax millage rate pursuant to subparagraph (c)(2)(C) of Code Section 48-8-104 in a county or municipality that levies a homestead option sales tax;

(C) Subtraction from an ad valorem millage rate pursuant to Code Section 20-2-334 in a local school system that receives a state school tax credit;

(D) Reduction of an ad valorem tax millage rate pursuant to the development of a service delivery strategy under Code Section 36-70-24; and

(E) Reduction of an ad valorem tax millage rate pursuant to paragraph (2) of subsection (a) of Code Section 33-8-8.3 in a county that collects insurance premium tax.

(2) "County millage rate" means the net ad valorem tax millage rate, after deducting applicable rollbacks, levied by a county for county purposes and applying to forest land conservation use properties in the county, including any millage levied for those special districts reported on the 2004 ad valorem tax digest certified to and received by the commissioner on or before December 31, 2004, but not including any millage levied for purposes of bonded indebtedness and not including any millage levied on behalf of a county school district for educational purposes.

(3) "Fiscal authority" means the individual authorized to collect ad valorem taxes for a county or municipality which levies ad valorem taxes.

(4) "Forest land conservation use property" means a forest land conservation use property qualified for special assessment and taxation under Code Section 48-5-7.7 and Article VII, Section I, Paragraph III(f) of the Constitution.

(5) "Forest land conservation use value" means the same as such term is defined in paragraph (5) of Code Section 48-5-2 and shall not include the value of standing timber on such property.

(6) "Forest land fair market value" means the same as such term is defined in paragraph (6) of Code Section 48-5-2.

(7) "Municipal millage rate" means the net ad valorem tax millage rate, after deducting applicable rollbacks, levied by a municipality for municipal purposes and applying to forest land conservation use properties in the municipality, including any millage levied for those special tax districts reported on the 2004 City and Independent School Millage Rate Certification certified to and received by the commissioner on or before December 31, 2004, but not including any millage levied for purposes of bonded indebtedness and not including any millage levied on behalf of an independent school district for educational purposes.

(8) "School millage rate" means the net ad valorem tax millage rate, after deducting applicable rollbacks, levied on behalf of a county or independent school district for educational purposes and applying to forest land conservation use properties in the county or independent school district, not including any millage levied for purposes of bonded indebtedness and not including any millage levied for county or municipal purposes.

(9) "State millage rate" means the state millage levy.



§ 48-5A-2. Funds for forest land conservation

In each year the General Assembly shall appropriate to the department funds for forest land conservation use assistance grants to counties, municipalities, and county or independent school districts pursuant to Article VII, Section I, Paragraph III(f) of the Constitution. The General Appropriations Act shall specify the amount appropriated subject to the limitations of this chapter.



§ 48-5A-3. Local assistance grants

(a) Pursuant to the appropriation of funds as provided in Code Section 48-5A-2, such grants shall be allotted to each county, municipality, and county or independent school district in the state as provided in this Code section.

(b) The revenue reduction to each county, municipality, and county or independent school district shall be calculated by subtracting the aggregate forest land conservation use value of qualified properties from the aggregate forest land fair market value of qualified properties for the applicable tax year and the resulting amount shall be multiplied by the millage rate of the county, municipality, or county or independent school district.

(c) (1) (A) Immediately following the actual preparation of ad valorem property tax bills, each county fiscal authority shall notify the department of the amount of the reduction pursuant to the implementation of Article VII, Section I, Paragraph III(f) of the Constitution.

(B) If the forest land conservation use property is located in a county where forest land conservation use value causes an ad valorem tax revenue reduction of 3 percent or less pursuant to Article VII, Section I, Paragraph III(f) of the Constitution, in each taxable year in which such reduction occurs, the assistance grant to the county shall be in an amount equal to 50 percent of the amount of such reduction.

(C) If the forest land conservation use property is located in a county where forest land conservation use value causes an ad valorem tax revenue reduction of more than 3 percent pursuant to Article VII, Section I, Paragraph III(f) of the Constitution, in each taxable year in which such reduction occurs, the assistance grants to the county shall be as follows:

(i) For the first 3 percent of such reduction amount, in an amount equal to 50 percent of the amount of such reduction; and

(ii) For the remainder of such reduction amount, in an amount equal to 100 percent of the amount of such remaining reduction amount.

(2) (A) Immediately following the actual preparation of ad valorem property tax bills, each county or independent school district's fiscal authority shall notify the department of the amount of the reduction pursuant to the implementation of Article VII, Section I, Paragraph III(f) of the Constitution.

(B) If the forest land conservation use property is located in a county or independent school district where forest land conservation use value causes an ad valorem tax revenue reduction of 3 percent or less pursuant to Article VII, Section I, Paragraph III(f) of the Constitution, in each taxable year in which such reduction occurs, the assistance grant to the county or independent school district shall be in an amount equal to 50 percent of the amount of such reduction.

(C) If the forest land conservation use property is located in a county or independent school district where forest land conservation use value causes an ad valorem tax revenue reduction of more than 3 percent pursuant to Article VII, Section I, Paragraph III(f) of the Constitution, in each taxable year in which such reduction occurs, the assistance grant to the county or independent school district shall be as follows:

(i) For the first 3 percent of such reduction amount, in an amount equal to 50 percent of the amount of such reduction; and

(ii) For the remainder of such reduction amount, in an amount equal to 100 percent of the amount of such remaining reduction amount.

(3) (A) Immediately following the actual preparation of ad valorem property tax bills, each municipality's fiscal authority shall notify the department of the amount of the reduction pursuant Article VII, Section I, Paragraph III(f) of the Constitution.

(B) If the forest land conservation use property is located in a municipality where forest land conservation use value causes an ad valorem tax revenue reduction of 3 percent or less to Article VII, Section I, Paragraph III(f) of the Constitution, in each taxable year in which such reduction occurs, the assistance grant to the municipality shall be in an amount equal to 50 percent of the amount of such reduction.

(C) If the forest land conservation use property is located in a municipality where forest land conservation use value causes an ad valorem tax revenue reduction of more than 3 percent pursuant to Article VII, Section I, Paragraph III(f) of the Constitution, in each taxable year in which such reduction occurs, the assistance grant to the municipality shall be as follows:

(i) For the first 3 percent of such reduction amount, in an amount equal to 50 percent of the amount of such reduction; and

(ii) For the remainder of such reduction amount, in an amount equal to 100 percent of the amount of such remaining reduction amount.



§ 48-5A-4. Administration

The commissioner shall administer this chapter and shall adopt rules and regulations for the administration of this chapter, including specific instructions to local governments procedures.






Chapter 5B - Moratorium Period for Valuation Increases in Property

§ 48-5B-1. Moratorium on increases in value; corrections of errors in valuation; decrease in value; fair market value for improvements; role of commissioner

Reserved. Repealed by Ga. L. 2009, p. 780, § 1/HB 233, effective January 10, 2011.






Chapter 5C - Alternative Ad Valorem Tax on Motor Vehicles

§ 48-5C-1. Definitions; exemption from taxation; allocation and disbursement of proceeds collected by tag agents; fair market value of vehicle appealable; report

(a) As used in this Code section, the term:

(1) "Fair market value of the motor vehicle" means:

(A) For a used motor vehicle, the average of the current fair market value and the current wholesale value of a motor vehicle for a vehicle listed in the current motor vehicle ad valorem assessment manual utilized by the state revenue commissioner and based upon a nationally recognized motor vehicle industry pricing guide for fair market and wholesale market values in determining the taxable value of a motor vehicle under Code Section 48-5-442, and, in the case of a used car dealer, less any reduction for the trade-in value of another motor vehicle;

(B) For a used motor vehicle which is not so listed in such current motor vehicle ad valorem assessment manual, the value from the bill of sale or the value from a reputable used car market guide designated by the commissioner, whichever is greater, and, in the case of a used car dealer, less any reduction for the trade-in value of another motor vehicle;

(C) Upon written application and supporting documentation submitted by an applicant under this Code section, a county tag agent may deviate from the fair market value as defined in subparagraph (A) or (B) of this paragraph based upon mileage and condition of the used vehicle. Supporting documentation may include, but not be limited to, bill of sale, odometer statement, and values from reputable pricing guides. The fair market value as determined by the county tag agent pursuant to this subparagraph shall be appealable as provided in subsection (e) of this Code section; or

(D) For a new motor vehicle, the greater of the retail selling price or, in the case of a lease of a new motor vehicle, the agreed upon value of the vehicle pursuant to the lease agreement or the average of the current fair market value and the current wholesale value of a motor vehicle for a vehicle listed in the current motor vehicle ad valorem assessment manual utilized by the state revenue commissioner in determining the taxable value of a motor vehicle under Code Section 48-5-442, less any reduction for the trade-in value of another motor vehicle and any rebate or any cash discounts provided by the selling dealer and taken at the time of sale. The retail selling price or agreed upon value shall include any charges for labor, freight, delivery, dealer fees, and similar charges and dealer add-ons and mark-ups, but shall not include any extended warranty or maintenance agreement itemized on the dealer's invoice to the customer or any finance, insurance, and interest charges for deferred payments billed separately.

(2) "Immediate family member" means spouse, parent, child, sibling, grandparent, or grandchild.

(3) "Loaner vehicle" means a motor vehicle owned by a dealer which is withdrawn temporarily from dealer inventory for exclusive use as a courtesy vehicle loaned at no charge for a period not to exceed 30 days within a 366 day period to any one customer whose motor vehicle is being serviced by such dealer.

(4) "Rental charge" means the total value received by a rental motor vehicle concern for the rental or lease for 31 or fewer consecutive days of a rental motor vehicle, including the total cash and nonmonetary consideration for the rental or lease, including, but not limited to, charges based on time or mileage and charges for insurance coverage or collision damage waiver but excluding all charges for motor fuel taxes or sales and use taxes.

(5) "Rental motor vehicle" means a motor vehicle designed to carry 15 or fewer passengers and used primarily for the transportation of persons that is rented or leased without a driver.

(6) "Rental motor vehicle concern" means a person or legal entity which owns or leases five or more rental motor vehicles and which regularly rents or leases such vehicles to the public for value.

(7) "Trade-in value" means the value of the motor vehicle as stated in the bill of sale for a vehicle which has been traded in to the dealer in a transaction involving the purchase of another vehicle from the dealer.

(b) (1) (A) Except as otherwise provided in this subsection, any motor vehicle for which a title is issued in this state on or after March 1, 2013, shall be exempt from sales and use taxes to the extent provided under paragraph (95) of Code Section 48-8-3 and shall not be subject to the ad valorem tax as otherwise required under Chapter 5 of this title. Any such motor vehicle shall be titled as otherwise required under Title 40 but shall be subject to a state title fee and a local title fee which shall be alternative ad valorem taxes as authorized by Article VII, Section I, Paragraph III(b)(3) of the Georgia Constitution. Motor vehicles registered under the International Registration Plan shall not be subject to state and local title ad valorem tax fees but shall continue to be subject to apportioned ad valorem taxation under Article 10 of Chapter 5 of this title.

(B) (i) As used in this subparagraph, the term:

(I) "Local base amount" means $1 billion.

(II) "Local current collection amount" means the total amount of sales and use taxes on the sale of motor vehicles under Chapter 8 of this title and motor vehicle local ad valorem tax proceeds under this Code section and Chapter 5 of this title which were collected during the calendar year which immediately precedes the tax year in which the title ad valorem tax adjustments are required to be made under this subparagraph.

(III) "Local target collection amount" means an amount equal to the local base amount added to the product of 2 percent of the local base amount multiplied by the number of years since 2012 with a maximum amount of $1.2 billion.

(IV) "State base amount" means $535 million.

(V) "State current collection amount" means the total amount of sales and use taxes on the sale of motor vehicles under Chapter 8 of this title and motor vehicle state ad valorem tax proceeds under this Code section and Chapter 5 of this title which were collected during the calendar year which immediately precedes the tax year in which the state and local title ad valorem tax rate is to be reviewed for adjustment under division (xiv) of this subparagraph. Notwithstanding the other provisions of this subdivision to the contrary, the term "state current collection amount" for the 2014 calendar year for the purposes of the 2015 review under division (xiv) of this subparagraph shall be adjusted so that such amount is equal to the amount of motor vehicle state ad valorem tax proceeds that would have been collected under this Code section in 2014 if the combined state and local title ad valorem tax rate was 7 percent of the fair market value of the motor vehicle less any trade-in value plus the total amount of motor vehicle state ad valorem tax proceeds collected under Chapter 5 of this title during 2014.

(VI) "State target collection amount" means an amount equal to the state base amount added to the product of 2 percent of the state base amount multiplied by the number of years since 2012.

(ii) The combined state and local title ad valorem tax shall be at a rate equal to:

(I) For the period commencing March 1, 2013, through December 31, 2013, 6.5 percent of the fair market value of the motor vehicle;

(II) For the 2014 tax year, 6.75 percent of the fair market value of the motor vehicle; and

(III) Except as provided in division (xiv) of this subparagraph, for the 2015 and subsequent tax years, 7 percent of the fair market value of the motor vehicle.

(iii) For the period commencing March 1, 2013, through December 31, 2013, the state title ad valorem tax shall be at a rate equal to 57 percent of the tax rate specified in division (ii) of this subparagraph, and the local title ad valorem tax shall be at a rate equal to 43 percent of the tax rate specified in division (ii) of this subparagraph.

(iv) For the 2014 tax year, the state title ad valorem tax shall be at a rate equal to 55 percent of the tax rate specified in division (ii) of this subparagraph, and the local title ad valorem tax shall be at a rate equal to 45 percent of the tax rate specified in division (ii) of this subparagraph.

(v) For the 2015 tax year, the state title ad valorem tax shall be at a rate equal to 55 percent of the tax rate specified in division (ii) of this subparagraph, and the local title ad valorem tax shall be at a rate equal to 45 percent of the tax rate specified in division (ii) of this subparagraph.

(vi) For the 2016 tax year, except as otherwise provided in division (xiii) of this subparagraph, the state title ad valorem tax shall be at a rate equal to 53.5 percent of the tax rate specified in division (ii) of this subparagraph, and the local title ad valorem tax shall be at a rate equal to 46.5 percent of the tax rate specified in division (ii) of this subparagraph.

(vii) For the 2017 tax year, except as otherwise provided in divisions (xiii) and (xiv) of this subparagraph, the state title ad valorem tax shall be at a rate equal to 44 percent of the tax rate specified in division (ii) of this subparagraph, and the local title ad valorem tax shall be at a rate equal to 56 percent of the tax rate specified in division (ii) of this subparagraph.

(viii) For the 2018 tax year, except as otherwise provided in division (xiii) of this subparagraph, the state title ad valorem tax shall be at a rate equal to 40 percent of the tax rate specified in division (ii) of this subparagraph, and the local title ad valorem tax shall be at a rate equal to 60 percent of the tax rate specified in division (ii) of this subparagraph.

(ix) For the 2019 tax year, except as otherwise provided in divisions (xiii) and (xiv) of this subparagraph, the state title ad valorem tax shall be at a rate equal to 36 percent of the tax rate specified in division (ii) of this subparagraph, and the local title ad valorem tax shall be at a rate equal to 64 percent of the tax rate specified in division (ii) of this subparagraph.

(x) For the 2020 tax year, except as otherwise provided in division (xiii) of this subparagraph, the state title ad valorem tax shall be at a rate equal to 34 percent of the tax rate specified in division (ii) of this subparagraph, and the local title ad valorem tax shall be at a rate equal to 66 percent of the tax rate specified in division (ii) of this subparagraph.

(xi) For the 2021 tax year, except as otherwise provided in division (xiii) of this subparagraph, the state title ad valorem tax shall be at a rate equal to 30 percent of the tax rate specified in division (ii) of this subparagraph, and the local title ad valorem tax shall be at a rate equal to 70 percent of the tax rate specified in division (ii) of this subparagraph.

(xii) For the 2022 and all subsequent tax years, except as otherwise provided in division (xiii) of this subparagraph for tax years 2022, 2023, and 2024 and except as otherwise provided in division (xiv) of this subparagraph for tax year 2023, the state title ad valorem tax shall be at a rate equal to 28 percent of the tax rate specified in division (ii) of this subparagraph, and the local title ad valorem tax shall be at a rate equal to 72 percent of the tax rate specified in division (ii) of this subparagraph.

(xiii) Beginning in 2016, by not later than January 15 of each tax year through the 2022 tax year, the state revenue commissioner shall determine the local target collection amount and the local current collection amount for the preceding calendar year. If such local current collection amount is equal to or within 1 percent of the local target collection amount, then the state title ad valorem tax rate and the local title ad valorem tax rate for such tax year shall remain at the rate specified in this subparagraph for that year. If the local current collection amount is more than 1 percent greater than the local target collection amount, then the local title ad valorem tax rate for such tax year shall be reduced automatically by operation of this division by such percentage amount as may be necessary so that, if such rate had been in effect for the calendar year under review, the local current collection amount would have produced an amount equal to the local target collection amount, and the state title ad valorem tax rate for such tax year shall be increased by an equal amount to maintain the combined state and local title ad valorem tax rate at the rate specified in division (ii) of this subparagraph. If the local current collection amount is more than 1 percent less than the local target collection amount, then the local title ad valorem tax rate for such tax year shall be increased automatically by operation of this division by such percentage amount as may be necessary so that, if such rate had been in effect for the calendar year under review, the local current collection amount would have produced an amount equal to the local target collection amount, and the state title ad valorem tax rate for such tax year shall be reduced by an equal amount to maintain the combined state and local title ad valorem tax rate at the rate specified in division (ii) of this subparagraph. In the event of an adjustment of such ad valorem tax rates, by not later than January 31 of such tax year, the state revenue commissioner shall notify the tax commissioner of each county in this state of the adjusted rate amounts. The effective date of such adjusted rate amounts shall be January 1 of such tax year.

(xiv) In tax years 2015, 2018, and 2022, by not later than July 1 of each such tax year, the state revenue commissioner shall determine the state target collection amount and the state current collection amount for the preceding calendar year. If such state current collection amount is greater than, equal to, or within 1 percent of the state target collection amount after making the adjustment, if any, required in division (xiii) of this subparagraph, then the combined state and local title ad valorem tax rate provided in division (ii) of this subparagraph shall remain at the rate specified in such division. If the state current collection amount is more than 1 percent less than the state target collection amount after making the adjustment, if any, required by division (xiii) of this subparagraph, then the combined state and local title ad valorem tax rate provided in division (ii) of this subparagraph shall be increased automatically by operation of this division by such percentage amount as may be necessary so that, if such rate had been in effect for the calendar year under review, the state current collection amount would have produced an amount equal to the state target collection amount, and the state title ad valorem tax rate and the local title ad valorem tax rate for the tax year in which such increase in the combined state and local title ad valorem tax rate shall become effective shall be adjusted from the rates specified in this subparagraph or division (xiii) of this subparagraph for such tax year such that the proceeds from such increase in the combined state and local title ad valorem tax rate shall be allocated in full to the state. In the event of an adjustment of the combined state and local title ad valorem tax rate, by not later than August 31 of such tax year, the state revenue commissioner shall notify the tax commissioner of each county in this state of the adjusted combined state and local title ad valorem tax rate for the next calendar year. The effective date of such adjusted combined state and local title ad valorem tax rate shall be January 1 of the next calendar year. Notwithstanding the provisions of this division, the combined state and local title ad valorem tax rate shall not exceed 9 percent.

(xv) The state revenue commissioner shall promulgate such rules and regulations as may be necessary and appropriate to implement and administer this Code section, including, but not limited to, rules and regulations regarding appropriate public notification of any changes in rate amounts and the effective date of such changes and rules and regulations regarding appropriate enforcement and compliance procedures and methods for the implementation and operation of this Code section. The state revenue commissioner may promulgate and implement rules and regulations as may be necessary to permit seller financed sales of used vehicles to be assessed 2.5 percentage points less than the rate specified in division (ii) of this subparagraph.

(C) The application for title and the state and local title ad valorem tax fees provided for in subparagraph (A) of this paragraph shall be paid to the tag agent in the county where the motor vehicle is to be registered and shall be paid at the time the application for a certificate of title is submitted or, in the case of an electronic title transaction, at the time when the electronic title transaction is finalized. In an electronic title transaction, the state and local title ad valorem tax fees shall be remitted electronically directly to the county tag agent. A dealer of new or used motor vehicles may accept such application for title and state and local title ad valorem tax fees on behalf of the purchaser of a new or used motor vehicle for the purpose of submitting or, in the case of an electronic title application, finalizing such title application and remitting state and local title ad valorem tax fees.

(D) There shall be a penalty imposed on any person who, in the determination of the commissioner, falsifies any information in any bill of sale used for purposes of determining the fair market value of the motor vehicle. Such penalty shall not exceed $2,500.00 as a state penalty and shall not exceed $2,500.00 as a local penalty as determined by the commissioner. Such determination shall be made within 60 days of the commissioner receiving information of a possible violation of this paragraph.

(E) Except in the case in which an extension of the registration period has been granted by the county tag agent under Code Section 40-2-20, a dealer of new or used motor vehicles that accepts an application for title and state and local title ad valorem tax fees from a purchaser of a new or used motor vehicle and does not submit or, in the case of an electronic title transaction, finalize such application for title and remit such state and local title ad valorem tax fees to the county tag agent within 30 days following the date of purchase shall be liable to the county tag agent for an amount equal to 5 percent of the amount of such state and local title ad valorem tax fees. An additional penalty equal to 10 percent of the amount of such state and local title ad valorem tax fees shall be imposed if such payment is not transmitted within 60 days following the date of purchase. An additional penalty equal to 15 percent of the amount of such state and local title ad valorem tax fees shall be imposed if such payment is not transmitted within 90 days following the date of purchase, and an additional penalty equal to 20 percent of the amount of such state and local title ad valorem tax fees shall be imposed if such payment is not transmitted within 120 days following the date of purchase. An additional penalty equal to 25 percent of the amount of such state and local title ad valorem tax fees shall be imposed for each subsequent 30 day period in which the payment is not transmitted.

(F) A dealer of new or used motor vehicles that accepts an application for title and state and local title ad valorem tax fees from a purchaser of a new or used motor vehicle and converts such fees to his or her own use shall be guilty of theft by conversion and, upon conviction, shall be punished as provided in Code Section 16-8-12.

(2) A person or entity acquiring a salvage title pursuant to subsection (b) of Code Section 40-3-36 shall not be subject to the fee specified in paragraph (1) of this subsection but shall be subject to a state title ad valorem tax fee in an amount equal to 1 percent of the fair market value of the motor vehicle. Such state title ad valorem tax fee shall be an alternative ad valorem tax as authorized by Article VII, Section I, Paragraph III(b)(3) of the Georgia Constitution.

(c) (1) The amount of proceeds collected by tag agents each month as state and local title ad valorem tax fees, state salvage title ad valorem tax fees, administrative fees, penalties, and interest pursuant to subsection (b) of this Code section shall be allocated and disbursed as provided in this subsection.

(2) For the 2013 tax year and in each subsequent tax year, the amount of such funds shall be disbursed within 20 days following the end of each calendar month as follows:

(A) State title ad valorem tax fees, state salvage title ad valorem tax fees, administrative fees, penalties, and interest shall be remitted to the state revenue commissioner who shall deposit such proceeds in the general fund of the state less an amount to be retained by the tag agent not to exceed 1 percent of the total amount otherwise required to be remitted under this subparagraph to defray the cost of administration. Such retained amount shall be remitted to the collecting county's general fund. Failure by the tag agent to disburse within such 20 day period shall result in a forfeiture of such administrative fee plus interest on such amount at the rate specified in Code Section 48-2-40; and

(B) Local title ad valorem tax fees, administrative fees, penalties, and interest shall be designated as local government ad valorem tax funds. The tag agent shall then distribute the proceeds as specified in paragraph (3) of this subsection.

(3) The local title ad valorem tax fee proceeds required under this subsection shall be distributed as follows:

(A) The tag agent of the county shall within 20 days following the end of each calendar month allocate and distribute to the county governing authority and to municipal governing authorities, the board of education of the county school district, the board of education of any independent school district located in such county, the water and sewerage authority for which the county has levied an ad valorem tax in accordance with a local constitutional amendment, and in a county in which a sales and use tax is levied for purposes of a metropolitan area system of public transportation, as authorized by the amendment to the Constitution set out at Ga. L. 1964, p. 1008, the governing body of the transportation authority created by the Metropolitan Atlanta Rapid Transit Authority Act of 1965, Ga. L. 1965, p. 2243, as amended, and the amendment to the Constitution set out at Ga. L. 1964, p. 1008, an amount of those proceeds necessary to offset any reduction in (i) ad valorem tax on motor vehicles collected under Chapter 5 of this title in the taxing jurisdiction of each governing authority, school district, and water and sewerage authority from the amount of ad valorem taxes on motor vehicles collected under Chapter 5 of this title in each such governing authority, school district, and water and sewerage authority during the same calendar month of 2012 and (ii) with respect to the transportation authority, the monthly average portion of the sales and use tax levied for purposes of a metropolitan area system of public transportation applicable to any motor vehicle titled in a county which levied such tax in 2012. Such amount of tax may be determined by the commissioner for counties which levied such tax in 2012, and any counties which subsequently levy a tax pursuant to a metropolitan area system of public transportation, as authorized by the amendment to the Constitution set out at Ga. L. 1964, p. 1008, the governing body of the transportation authority created by the Metropolitan Atlanta Rapid Transit Authority Act of 1965, Ga. L. 1965, p. 2243, as amended, and the amendment to the Constitution set out at Ga. L. 1964, p. 1008, the Commissioner may determine what amount of sales and use tax would have been collected in 2012, had such tax been levied. This reduction shall be calculated, with respect to (i) above, by subtracting the amount of ad valorem tax on motor vehicles collected under Chapter 5 of this title in each such taxing jurisdiction from the amount of ad valorem tax on motor vehicles collected under Chapter 5 of this title in that taxing jurisdiction in the same calendar month of 2012. In the event that the local title ad valorem tax fee proceeds are insufficient to fully offset such reduction in ad valorem taxes on motor vehicles or the portion of the sales and use tax described in (ii) above, the tag agent shall allocate a proportionate amount of the proceeds to each governing authority, the board of education of each such school district, the water and sewerage authority, and the transportation authority, and any remaining shortfall shall be paid from the following month's local title ad valorem tax fee proceeds. In the event that a shortfall remains, the tag agent shall continue to first allocate local title ad valorem tax fee proceeds to offset such shortfalls until the shortfall has been fully repaid; and

(B) Of the proceeds remaining following the allocation and distribution under subparagraph (A) of this paragraph, the tag agent shall allocate and distribute to the county governing authority and to municipal governing authorities, the board of education of the county school district, and the board of education of any independent school district located in such county the remaining amount of those proceeds in the manner provided in this subparagraph. Such proceeds shall be deposited in the general fund of such governing authority or board of education and shall not be subject to any use or expenditure requirements provided for under any of the following described local sales and use taxes but shall be authorized to be expended in the same manner as authorized for the ad valorem tax revenues on motor vehicles under Chapter 5 of this title which would otherwise have been collected for such governing authority or board of education. Of such remaining proceeds:

(i) An amount equal to one-third of such proceeds shall be distributed to the board of education of the county school district and the board of education of each independent school district located in such county in the same manner as required for any local sales and use tax for educational purposes levied pursuant to Part 2 of Article 3 of Chapter 8 of this title currently in effect. If such tax is not currently in effect, such proceeds shall be distributed to such board or boards of education in the same manner as if such tax were in effect;

(ii) (I) Except as otherwise provided in this division, an amount equal to one-third of such proceeds shall be distributed to the governing authority of the county and the governing authority of each qualified municipality located in such county in the same manner as specified under the distribution certificate for the joint county and municipal sales and use tax under Article 2 of Chapter 8 of this title currently in effect.

(II) If such tax were never in effect, such proceeds shall be distributed to the governing authority of the county and the governing authority of each qualified municipality located in such county on a pro rata basis according to the ratio of the population that each such municipality bears to the population of the entire county.

(III) If such tax is currently in effect as well as a local option sales and use tax for educational purposes levied pursuant to a local constitutional amendment, an amount equal to one-third of such proceeds shall be distributed in the same manner as required under subdivision (I) of this division and an amount equal to one-third of such proceeds shall be distributed to the board of education of the county school district.

(IV) If such tax is not currently in effect and a local option sales and use tax for educational purposes levied pursuant to a local constitutional amendment is currently in effect, such proceeds shall be distributed to the board of education of the county school district and the board of education of any independent school district in the same manner as required under that local constitutional amendment.

(V) If such tax is not currently in effect and a homestead option sales and use tax under Article 2A of Chapter 8 of this title is in effect, such proceeds shall be distributed to the governing authority of the county, each qualified municipality, and each existing municipality in the same proportion as otherwise required under Code Section 48-8-104; and

(iii) (I) An amount equal to one-third of such proceeds shall be distributed to the governing authority of the county and the governing authority of each qualified municipality located in such county in the same manner as specified under an intergovernmental agreement or as otherwise required under the county special purpose local option sales and use tax under Part 1 of Article 3 of Chapter 8 of this title currently in effect; provided, however, that this subdivision shall not apply if subdivision (III) of division (ii) of this subparagraph is applicable.

(II) If such tax were in effect but expired and is not currently in effect, such proceeds shall be distributed to the governing authority of the county and the governing authority of each qualified municipality located in such county in the same manner as if such tax were still in effect according to the intergovernmental agreement or as otherwise required under the county special purpose local sales and use tax under Part 1 of Article 3 of Chapter 8 of this title for the 12 month period commencing at the expiration of such tax. If such tax is not renewed prior to the expiration of such 12 month period, such amount shall be distributed in accordance with subdivision (I) of division (ii) of this subparagraph; provided, however, that if a tax under Article 2 of Chapter 8 of this title is not in effect, such amount shall be distributed in accordance with subdivision (II) of division (ii) of this subparagraph.

(III) If such tax is not currently in effect in a county in which a tax is levied for purposes of a metropolitan area system of public transportation, as authorized by the amendment to the Constitution set out at Ga. L. 1964, p. 1008; the continuation of such amendment under Article XI, Section I, Paragraph IV(d) of the Constitution; and the laws enacted pursuant to such constitutional amendment, such proceeds shall be distributed in such county, in the same manner as ad valorem tax on motor vehicles collected under Chapter 5 of this title in the taxing jurisdiction of each governing authority and school district from the amount of ad valorem taxes on motor vehicles collected under Chapter 5 of this title in each such governing authority and school district during the same calendar month of 2012.

(IV) If such tax were never in effect, such proceeds shall be distributed in the same manner as specified under the distribution certificate for the joint county and municipal sales and use tax under Article 2 of Chapter 8 of this title currently in effect; provided, however, that if such tax under such article is not in effect, such proceeds shall be distributed to the governing authority of the county and the governing authority of each qualified municipality located in such county on a pro rata basis according to the ratio of the population that each such municipality bears to the population of the entire county.

(d) (1) (A) Upon the death of an owner of a motor vehicle which has not become subject to paragraph (1) of subsection (b) of this Code section, the immediate family member or immediate family members of such owner who receive such motor vehicle pursuant to a will or under the rules of inheritance shall, subsequent to the transfer of title of such motor vehicle, continue to be subject to ad valorem tax under Chapter 5 of this title and shall not be subject to the state and local title ad valorem tax fees provided for in paragraph (1) of subsection (b) of this Code section unless the immediate family member or immediate family members make an affirmative written election to become subject to paragraph (1) of subsection (b) of this Code section. In the event of such election, such transfer shall be subject to the state and local title ad valorem tax fees provided for in paragraph (1) of subsection (b) of this Code section.

(B) Upon the death of an owner of a motor vehicle which has become subject to paragraph (1) of subsection (b) of this Code section, the immediate family member or immediate family members of such owner who receive such motor vehicle pursuant to a will or under the rules of inheritance shall be subject to a state title ad valorem tax fee in an amount equal to one-quarter of 1 percent of the fair market value of the motor vehicle and a local title ad valorem tax fee in an amount equal to one-quarter of 1 percent of the fair market value of the motor vehicle. Such title ad valorem tax fees shall be an alternative ad valorem tax as authorized by Article VII, Section I, Paragraph III(b)(3) of the Georgia Constitution.

(2) (A) Upon the transfer from an immediate family member of a motor vehicle which has not become subject to paragraph (1) of subsection (b) of this Code section, the immediate family member or immediate family members who receive such motor vehicle shall, subsequent to the transfer of title of such motor vehicle, continue to be subject to ad valorem tax under Chapter 5 of this title and shall not be subject to the state and local title ad valorem tax fees provided for in paragraph (1) of subsection (b) of this Code section unless the immediate family member or immediate family members make an affirmative written election to become subject to paragraph (1) of subsection (b) of this Code section. In the event of such election, such transfer shall be subject to the state and local title ad valorem tax fees provided for in paragraph (1) of subsection (b) of this Code section.

(B) Upon the transfer from an immediate family member of a motor vehicle which has become subject to paragraph (1) of subsection (b) of this Code section, the immediate family member who receives such motor vehicle shall transfer title of such motor vehicle to such recipient family member and shall be subject to a state title ad valorem tax fee in an amount equal to one-quarter of 1 percent of the fair market value of the motor vehicle and a local title ad valorem tax fee in an amount equal to one-quarter of 1 percent of the fair market value of the motor vehicle. Such title ad valorem tax fees shall be an alternative ad valorem tax as authorized by Article VII, Section I, Paragraph III(b)(3) of the Georgia Constitution.

(C) Any title transfer under this paragraph shall be accompanied by an affidavit of the transferor and transferee that such persons are immediate family members to one another. There shall be a penalty imposed on any person who, in the determination of the state revenue commissioner, falsifies any material information in such affidavit. Such penalty shall not exceed $2,500.00 as a state penalty and shall not exceed $2,500.00 as a local penalty as determined by the state revenue commissioner. Such determination shall be made within 60 days of the state revenue commissioner receiving information of a possible violation of this paragraph.

(3) Any individual who:

(A) Is required by law to register a motor vehicle or motor vehicles in this state which were registered in the state in which such person formerly resided; and

(B) Is required to file an application for a certificate of title under Code Section 40-3-21 or 40-3-32

shall only be required to pay state and local title ad valorem tax fees in the amount of 50 percent of the amount which would otherwise be due and payable under this subsection at the time of filing the application for a certificate of title, and the remaining 50 percent shall be paid within 12 months.

(4) The state and local title ad valorem tax fees provided for under this Code section shall not apply to corrected titles, replacement titles under Code Section 40-3-31, or titles reissued to the same owner pursuant to Code Sections 40-3-50 through 40-3-56.

(5) Any motor vehicle subject to state and local title ad valorem tax fees under paragraph (1) of subsection (b) of this Code section shall continue to be subject to the title, license plate, revalidation decal, and registration requirements and applicable fees as otherwise provided in Title 40 in the same manner as motor vehicles which are not subject to state and local title ad valorem tax fees under paragraph (1) of subsection (b) of this Code section.

(6) Motor vehicles owned or leased by or to the state or any county, consolidated government, municipality, county or independent school district, or other government entity in this state shall not be subject to the state and local title ad valorem tax fees provided for under paragraph (1) of subsection (b) of this Code section; provided, however, that such other government entity shall not qualify for the exclusion under this paragraph unless it is exempt from ad valorem tax and sales and use tax pursuant to general law.

(7) (A) Any motor vehicle which is exempt from sales and use tax pursuant to paragraph (30) of Code Section 48-8-3 shall be exempt from state and local title ad valorem tax fees under this subsection.

(B) Any motor vehicle which is exempt from ad valorem taxation pursuant to Code Section 48-5-478, 48-5-478.1, 48-5-478.2, or 48-5-478.3 shall be exempt from state and local title ad valorem tax fees under paragraph (1) of subsection (b) of this Code section.

(8) There shall be a penalty imposed on the transfer of all or any part of the interest in a business entity that includes primarily as an asset of such business entity one or more motor vehicles, when, in the determination of the state revenue commissioner, such transfer is done to evade the payment of state and local title ad valorem tax fees under this subsection. Such penalty shall not exceed $2,500.00 as a state penalty per motor vehicle and shall not exceed $2,500.00 as a local penalty per motor vehicle, as determined by the state revenue commissioner, plus the amount of the state and local title ad valorem tax fees. Such determination shall be made within 60 days of the state revenue commissioner receiving information that a transfer may be in violation of this paragraph.

(9) Any owner of any motor vehicle who fails to submit within 30 days of the date such owner is required by law to register such vehicle in this state an application for a first certificate of title under Code Section 40-3-21 or a certificate of title under Code Section 40-3-32 shall be required to pay a penalty in the amount of 10 percent of the state title ad valorem tax fees and 10 percent of the local title ad valorem tax fees required under this Code section and, if such state and local title ad valorem tax fees and the penalty are not paid within 60 days following the date such owner is required by law to register such vehicle, interest at the rate of 1.0 percent per month shall be imposed on the state and local title ad valorem tax fees due under this Code section, unless a temporary permit has been issued by the tax commissioner. The tax commissioner shall grant a temporary permit in the event the failure to timely apply for a first certificate of title is due to the failure of a lienholder to comply with Code Section 40-3-56, regarding release of a security interest or lien, and no penalty or interest shall be assessed. Such penalty and interest shall be in addition to the penalty and fee required under Code Section 40-3-21 or 40-3-32, as applicable.

(10) The owner of any motor vehicle for which a title was issued in this state on or after January 1, 2012, and prior to March 1, 2013, shall be authorized to opt in to the provisions of this subsection at any time prior to February 28, 2014, upon compliance with the following requirements:

(A) (i) The total amount of Georgia state and local title ad valorem tax fees which would be due from March 1, 2013, to December 31, 2013, if such vehicle had been titled in 2013 shall be determined; and

(ii) The total amount of Georgia state and local sales and use tax and Georgia state and local ad valorem tax under Chapter 5 of this title which were due and paid in 2012 for that motor vehicle and, if applicable, the total amount of such taxes which were due and paid for that motor vehicle in 2013 and 2014 shall be determined; and

(B) (i) If the amount derived under division (i) of subparagraph (A) of this paragraph is greater than the amount derived under division (ii) of subparagraph (A) of this paragraph, the owner shall remit the difference to the tag agent. Such remittance shall be deemed local title ad valorem tax fee proceeds; or

(ii) If the amount derived under division (i) of subparagraph (A) of this paragraph is less than the amount derived under division (ii) of subparagraph (A) of this paragraph, no additional amount shall be due and payable by the owner.

Upon certification by the tag agent of compliance with the requirements of this paragraph, such motor vehicle shall not be subject to ad valorem tax as otherwise required under Chapter 5 of this title in the same manner as otherwise provided in paragraph (1) of subsection (b) of this Code section.

(11) (A) In the case of rental motor vehicles owned by a rental motor vehicle concern, the state title ad valorem tax fee shall be in an amount equal to .625 percent of the fair market value of the motor vehicle, and the local title ad valorem tax fee shall be in an amount equal to .625 percent of the fair market value of the motor vehicle, but only if in the immediately prior calendar year the average amount of sales and use tax attributable to the rental charge of each such rental motor vehicle was at least $400.00 as certified by the state revenue commissioner. If, in the immediately prior calendar year, the average amount of sales and use tax attributable to the rental charge of each such rental motor vehicle was not at least $400.00, this paragraph shall not apply and such vehicles shall be subject to the state and local title ad valorem tax fees prescribed in division (b)(1)(B)(ii) of this Code section.

(B) Such title ad valorem tax fees shall be an alternative ad valorem tax as authorized by Article VII, Section I, Paragraph III(b)(3) of the Georgia Constitution.

(12) A loaner vehicle shall not be subject to state and local title ad valorem tax fees under paragraph (1) of subsection (b) of this Code section for a period of time not to exceed 366 days commencing on the date such loaner vehicle is withdrawn temporarily from inventory. Immediately upon the expiration of such 366 day period, if the dealer does not return the loaner vehicle to inventory for resale, the dealer shall be responsible for remitting state and local title ad valorem tax fees in the same manner as otherwise required of an owner under paragraph (9) of this subsection and shall be subject to the same penalties and interest as an owner for noncompliance with the requirements of paragraph (9) of this subsection.

(13) Any motor vehicle which is donated to a nonprofit organization exempt from taxation under Section 501(c)(3) of the Internal Revenue Code for the purpose of being transferred to another person shall, when titled in the name of such nonprofit organization, not be subject to state and local title ad valorem tax fees under paragraph (1) of subsection (b) of this Code section but shall be subject to state and local title ad valorem tax fees otherwise applicable to salvage titles under paragraph (2) of subsection (b) of this Code section.

(14) (A) A lessor of motor vehicles that leases motor vehicles for more than 31 consecutive days to lessees residing in this state shall register with the department. The department shall collect an annual fee of $100.00 for such registrations. Failure of a lessor to register under this subparagraph shall subject such lessor to a civil penalty of $2,500.00.

(B) A lessee residing in this state who leases a motor vehicle under this paragraph shall register such motor vehicle with the tag agent in such lessee's county of residence within 30 days of the commencement of the lease of such motor vehicle or beginning residence in this state, whichever is later.

(C) A lessor that leases a motor vehicle under this paragraph to a lessee residing in this state shall apply for a certificate of title in this state within 30 days of the commencement of the lease of such motor vehicle.

(15) There shall be no liability for any state or local title ad valorem tax fees in any of the following title transactions:

(A) The addition or substitution of lienholders on a motor vehicle title so long as the owner of the motor vehicle remains the same;

(B) The acquisition of a bonded title by a person or entity pursuant to Code Section 40-3-28 if the title is to be issued in the name of such person or entity;

(C) The acquisition of a title to a motor vehicle by a person or entity as a result of the foreclosure of a mechanic's lien pursuant to Code Section 40-3-54 if such title is to be issued in the name of such lienholder;

(D) The acquisition of a title to an abandoned motor vehicle by a person or entity pursuant to Chapter 11 of Title 40 if such person or entity is a manufacturer or dealer of motor vehicles and the title is to be issued in the name of such person or entity;

(E) The obtaining of a title to a stolen motor vehicle by a person or entity pursuant to Code Section 40-3-43;

(F) The obtaining of a title by and in the name of a motor vehicle manufacturer, licensed distributor, licensed dealer, or licensed rebuilder for the purpose of sale or resale or to obtain a corrected title, provided that the manufacturer, distributor, dealer, or rebuilder shall submit an affidavit in a form promulgated by the commissioner attesting that the transfer of title is for the purpose of accomplishing a sale or resale or to correct a title only;

(G) The obtaining of a title by and in the name of the holder of a security interest when a motor vehicle has been repossessed after default in accordance with Part 6 of Article 9 of Title 11 if such title is to be issued in the name of such security interest holder;

(H) The obtaining of a title by a person or entity for purposes of correcting a title, changing an odometer reading, or removing an odometer discrepancy legend, provided that, subject to subparagraph (F) of this paragraph, title is not being transferred to another person or entity; and

(I) The obtaining of a title by a person who pays state and local title ad valorem tax fees on a motor vehicle and subsequently moves out of this state but returns and applies to retitle such vehicle in this state.

(16) It shall be unlawful for a person to fail to obtain a title for and register a motor vehicle in accordance with the provisions of this chapter. Any person who knowingly and willfully fails to obtain a title for or register a motor vehicle in accordance with the provisions of this chapter shall be guilty of a misdemeanor.

(17) Any person who purchases a 1963 through 1985 model year motor vehicle for which such person obtains a title shall be subject to this Code section, but the state title ad valorem tax fee shall be in an amount equal to .50 percent of the fair market value of such motor vehicle, and the local title ad valorem tax fee shall be in an amount equal to .50 percent of the fair market value of such motor vehicle.

(e) The fair market value of any motor vehicle subject to this Code section shall be appealable in the same manner as otherwise authorized for a motor vehicle subject to ad valorem taxation under Code Section 48-5-450; provided, however, that the person appealing the fair market value shall first pay the full amount of the state and local title ad valorem tax prior to filing any appeal. If the appeal is successful, the amount of the tax owed shall be recalculated and, if the amount paid by the person appealing the determination of fair market value is greater than the recalculated tax owed, the person shall be promptly given a refund of the difference.

(f) Beginning in 2014, on or before January 31 of each year, the department shall provide a report to the chairpersons of the House Committee on Ways and Means and the Senate Finance Committee showing the state and local title ad valorem tax fee revenues collected pursuant to this chapter and the motor vehicle ad valorem tax proceeds collected pursuant to Chapter 5 of this title during the preceding calendar year.






Chapter 6 - Taxation of Intangibles

Article 1 - Real Estate Transfer Tax

§ 48-6-1. Transfer tax rate

There is imposed a tax at the rate of $1.00 for the first $1,000.00 or fractional part of $1,000.00 and at the rate of 10 cent(s) for each additional $100.00 or fractional part of $100.00 on each deed, instrument, or other writing by which any lands, tenements, or other realty sold is granted, assigned, transferred, or otherwise conveyed to or vested in the purchaser or purchasers, or any other person or persons by his or their direction, when the consideration or value of the interest or property conveyed (exclusive of the value of any lien or encumbrance existing prior to the sale and not removed by the sale) exceeds $100.00.



§ 48-6-2. Exemption of certain instruments, deeds, or writings from real estate transfer tax; requirement that consideration be shown

(a) The tax imposed by Code Section 48-6-1 shall not apply to:

(1) Any instrument or writing given to secure a debt;

(2) Any deed of gift;

(3) Any deed, instrument, or other writing to which any of the following is a party: the United States; this state; any agency, board, commission, department, or political subdivision of either the United States or this state; any public authority; or any nonprofit public corporation;

(4) Any lease of lands, tenements, standing timber, or other realty or any lease of any estate, interest, or usufruct in any lands, tenements, standing timber, or other realty;

(5) Any transfer of real estate between a husband and wife in connection with a divorce case;

(6) Any order for year's support awarding an interest in real property as provided in former Code Section 53-5-11 as such existed on December 31, 1997, if applicable, or Code Section 53-3-11;

(7) Any deed issued in lieu of foreclosure if the deed issued in lieu of foreclosure is for a purchase money deed to secure debt that has been in existence and properly executed and recorded for a period of 12 months prior to the recording of the deed in lieu of foreclosure;

(7.1) The deed from the debtor to the first transferee at a foreclosure sale;

(8) Transfer of property which is acquired as provided in Code Sections 32-3-2 and 32-3-3;

(8.1) Any deed that seeks to return any property sold at a tax sale back to the defendant in fi. fa.;

(9) Any deed of assent or distribution by an executor, administrator, guardian, trustee, or custodian; any deed or other instrument carrying out the exercise of a power of appointment; and any other instrument transferring real estate to or from a fiduciary; provided, however, that the exemption provided under this paragraph shall apply only if the transfer is without valuable consideration;

(10) Any deed, instrument, or other writing which effects a division of real property among joint tenants or tenants in common if the transaction does not involve any consideration other than the division of the property; and

(11)(A) Any deed, instrument, or other writing through which real property is transferred from one or more individual owners to a corporation, partnership, or other entity if the individual owner or owners of the real property also have a majority ownership interest in the corporation, partnership, or other entity to which the property is transferred; or

(B) Any deed, instrument, or other writing through which real property is transferred from a corporation, partnership, or other entity to one or more individuals if the individual or individuals to whom the property is transferred also have a majority ownership interest in the corporation, partnership, or other entity by which the property is transferred.

(b) In order to exercise any exemption provided in this Code section, the total consideration of the transfer for real and personal property conveyed shall be shown on the form prescribed in subsection (c) of Code Section 48-6-4.



§ 48-6-3. Persons required to pay real estate transfer tax

The tax imposed by Code Section 48-6-1 shall be paid by the person who executes the deed, instrument, or other writing or by the person for whose use or benefit the deed, instrument, or other writing is executed.



§ 48-6-4. Payment of tax prerequisite to filing deed, instrument, or other writing; certification of payment; recording certification with deed

(a) It is the intent of the General Assembly that the tax imposed by this article be paid to the clerk of the superior court or his or her deputy, and that the actual consideration of real and personal property conveyed shall be shown separately on the form prescribed in subsection (c) of this Code section, prior to and as a prerequisite to the filing for record of any deed, instrument, or other writing described in Code Section 48-6-1.

(b) No deed, instrument, or other writing described in Code Section 48-6-1 shall be filed for record or recorded in the office of the clerk of the superior court or filed for record or recorded in or on any other official record of this state or of any county until the tax imposed by this article has been paid and until the actual consideration of real and personal property conveyed has been shown separately on the form prescribed in subsection (c) of this Code section; provided, however, that any such deed, instrument, or other writing filed or recorded which would otherwise constitute constructive notice shall constitute such notice whether or not such tax was in fact paid.

(c) The amount of tax to be paid on a deed, instrument, or other writing shall be determined on the basis of written disclosure of the actual consideration of the interest in the property granted, assigned, transferred, or otherwise conveyed. The disclosure of the amount of tax and the actual consideration shall be made on a form or in electronic format prescribed by the commissioner and provided by the clerk of the superior court. By the fifteenth day of the month following the month the deed, instrument, or other writing is recorded, a physical or electronic copy of each disclosure shall be forwarded or made available electronically to the state auditor and to the tax commissioner and the board of tax assessors in the county where the deed, instrument, or other writing is recorded.

(d) Upon payment of the correct amount of tax, the clerk of the superior court or his or her deputy shall enter upon or attach to the deed, instrument, or other writing a certification of the fact that the tax as imposed by this article has been paid, the date, and the amount of the tax. The certification shall be signed by the clerk or deputy clerk receiving the tax. The certification may also be attested to electronically by the clerk or deputy clerk in such manner as may be prescribed by the commissioner.

(e) The certificate entered upon or attached physically or electronically to the deed, instrument, or other writing shall be recorded with the deed, instrument, or other writing and shall be in the physical or electronic form required by the commissioner. In each case, however, the certificate shall bear the signature of the clerk or his or her deputy. The certificate may be relied upon by subsequent purchasers or lenders as evidence that the proper tax has been paid. In the event any deed, instrument, or other writing upon which tax is imposed by this article is required to be recorded in more than one county, the required tax shall be prorated among all applicable counties and the amount paid to the clerk or his or her deputy of the county in which the deed, instrument, or other writing is recorded shall be that proportion of the total tax due calculated by applying the ratio of the value of the real property in such county as it bears to the total value of the real properties in all counties described in the deed, instrument, or other writing to the total tax due. Such proportions shall be calculated pursuant to the most recently determined fair market valuations of the property as determined by the county board of tax assessors. All such values shall be disclosed on the face of the deed, instrument, or other writing or, alternatively, may be submitted in the form of an affidavit by the holder presenting the deed, instrument, or other writing for recording. The original or a duplicate original executed copy or counterpart of such deed, instrument, or other writing shall be presented for recording in all counties in which the real property is located, and the clerk or the clerk's deputy of each county may rely upon the sworn original or a duplicate original certification of values in determining the amount of tax due and payable in that county and collect such portion of the tax imposed by Code Section 48-6-1 and enter the same upon the deed, instrument, or other writing.



§ 48-6-5. Clerks of superior courts responsible for tax collecting; fees

(a) Each clerk of the superior court shall be responsible for collecting the tax provided in this article. Each clerk may affix certificates to the deeds, instruments, or other writings with respect to which a tax is required to be paid pursuant to this article. Each clerk shall also perform the duties provided in this article.

(b) In the performance of the duties imposed by this article, each clerk of the superior court shall be entitled to a fee in addition to all other fees provided by law of 50 cent(s) for each deed, instrument, or other writing with respect to which a tax is required to be paid as provided in this article and filed for record and recorded in the county in which the clerk of the court holds office. The fee shall be withheld from the funds received in payment of the tax. Fees withheld by a clerk shall be distributed as follows:

(1) In the event the clerk withholding the fees is compensated on a salary basis, the amount of the fees withheld shall be paid into the treasury of the county; or

(2) In the event the clerk is not compensated on a salary basis, the amount of the fees withheld shall be retained by the clerk as compensation for the duties performed under this article.



§ 48-6-6. Annual report of tax distribution

Within 60 days of the end of each calendar year, the clerk of the superior court shall file with the commissioner a report showing the total amount of tax distributed among the state, county, and municipalities during the preceding calendar year.



§ 48-6-7. Refund of erroneously or illegally collected tax; procedure for filing claim; action for refund in superior court upon denial of claim; manner of paying refund

(a) In any case in which the clerk of superior court erroneously or illegally collects the tax imposed by this article and remits the tax to the commissioner, the taxpayer from whom the tax was collected may file a claim for refund with the commissioner at any time within one year after the date of collection. Each claim for refund shall be made in writing and shall be accompanied by evidence supporting the claim that the collection was erroneous or illegal. The commissioner or his delegate shall consider the information contained in the taxpayer's claim for refund and other available information, shall approve or disapprove the claim, and shall notify the taxpayer of the decision.

(b) (1) A taxpayer whose claim for a refund is denied by the commissioner or the commissioner's delegate or with respect to whose claim no decision is rendered by the commissioner or the commissioner's delegate within one year from the date of filing the claim shall have the right to bring an action for a refund in the superior court of the county where the disputed tax was originally collected or in the Georgia Tax Tribunal in accordance with Chapter 13A of Title 50. The taxpayer shall bring the action for refund against the clerk of superior court of the county which collected the disputed tax. The commissioner in the commissioner's official capacity shall be made a party defendant to the action in order that the interests of the state may be represented in the action. The Attorney General shall represent both defendants in the action. If it is determined in the action that an amount claimed by the taxpayer was erroneously or illegally collected, the taxpayer shall be entitled to judgment against the defendant clerk of the superior court in the clerk's official capacity for the amount erroneously or illegally collected, without interest to the date of judgment.

(2) No action for refund shall be brought after the expiration of 60 days from the date of denial of the taxpayer's claim for refund by the commissioner.

(3) For the purposes of this Code section, a failure by the commissioner to grant or deny the taxpayer's claim for refund within the one-year period shall constitute a constructive denial of the claim.

(c) If a claim for refund is allowed by the commissioner as provided in subsection (a) of this Code section or if the taxpayer obtains a final judgment as provided in subsection (b) of this Code section, the commissioner shall refund the amount erroneously or illegally collected from funds remitted by the clerk of superior court who collected the tax. The refund shall be paid and charged in the same proportion that the disputed tax was originally distributed by the commissioner as provided in this article.



§ 48-6-8. Distribution of tax revenues among state and other tax jurisdictions and districts.

At least once every 30 days, all revenues derived from the tax imposed by this article shall be distributed among the state and municipalities in which the real property is situated and the county in which the real property is situated in the same proportion that revenues derived from the taxes imposed by Article 3 of this chapter are divided. If the real property is situated in more than one county, the appropriate portion of the tax shall be equitably divided among the counties by the clerk of the superior court.



§ 48-6-9. Failure to collect, account for, and pay over tax imposed by article; penalty

(a) It shall be unlawful for any person required by this article to collect, account for, and pay over any tax imposed by this article willfully to fail to collect or truthfully account for and pay over the tax.

(b) Any person who violates subsection (a) of this Code section shall be guilty of a misdemeanor.



§ 48-6-10. Evasion of tax imposed by article; penalty

(a) It shall be unlawful for any person willfully to evade or defeat in any manner any tax imposed by this article or the payment of such tax.

(b) Any person who violates subsection (a) of this Code section shall be guilty of a misdemeanor.






Article 2 - Intangible Personal Property Tax



Article 3 - Intangible Recording Tax

§ 48-6-60. Definitions

As used in this article, the term:

(1) "Collecting officer" means the clerk of the superior court of the county; provided, however, that in each county of this state having a population of 50,000 or less according to the United States decennial census of 1990 or any future such census, at the discretion of the clerk of the superior court of the county, "collecting officer" may mean the tax collector or tax commissioner of the county.

(2) "Instrument" or "security instrument" means any written document presented for recording for the purpose of conveying or creating a lien or encumbrance on real estate for the purpose of securing a long-term note secured by real estate.

(3) "Long-term note secured by real estate" means any note representing credits secured by real estate by means of mortgages, deeds to secure debt, purchase money deeds to secure debt, bonds for title, or any other form of security instrument, when any part of the principal of the note falls due more than three years from the date of the note or from the date of any instrument executed to secure the note and conveying or creating a lien or encumbrance on real estate for such purpose.

(4) "Short-term note secured by real estate" means any note which would be a long-term note secured by real estate were it not for the fact that the whole of the principal of the note falls due within three years from the date of the note or from the date of any instrument executed to secure the note.



§ 48-6-61. Filing instruments securing long-term notes; procedure; intangible recording tax; rate; maximum tax

Every holder of a long-term note secured by real estate shall, within 90 days from the date of the instrument executed to secure the note, record the security instrument in the county in which is located the real estate conveyed or encumbered or upon which a lien is created to secure the note and shall present, prior to presenting the instrument to the clerk of superior court for recording, the security instrument to the collecting officer of the county in which the real estate is located. The collecting officer shall determine from the face of the security instrument the date of execution of the instrument, the maturity date of the note, and the principal amount of the note. There is imposed on each instrument an intangible recording tax at the rate of $1.50 for each $500.00 or fraction thereof of the face amount of the note secured by the recording of the security instrument. The collecting officer shall collect the tax due on the security instrument from the holder of the instrument; provided, however, the holder may pass on the amount of such tax to the borrower or mortgagor but the amount of such tax passed to the borrower or mortgagor shall not be considered or treated as part of any finance charge imposed by the holder in connection with the loan transaction. If the security instrument reflects an amount greater than the principal amount of the note and, at the time the security instrument is presented for recording, the holder of the note also presents for recording with the security instrument said holder's sworn statement itemizing the principal amount of the note and the other charges included within the amount shown on the face of the security instrument, the collecting officer shall determine the principal amount of the note from the sworn statement. The maximum amount of any intangible recording tax payable as provided in this Code section with respect to any single note shall be $25,000.00.



§ 48-6-62. Certification of payment of tax; effect of filing instrument prior to payment; alternate procedure for filing new or modified note secured by previously recorded instrument

(a) (1) Upon payment of the correct tax as disclosed from the information recited on the face of the security instrument, the collecting officer shall enter upon or attach to the security instrument a certification that the intangible recording tax as provided by Code Section 48-6-61 has been paid, the date, and the amount of the tax. The certificate shall be signed by the collecting officer or said officer's deputy. The holder of a security instrument upon which the tax has been paid as provided by this article may then present the security instrument together with the certificate to the clerk of superior court of the county in which the real property is located, who may then file the security instrument for record. It is the intention of the General Assembly that the intangible tax levied by Code Section 48-6-61 shall be paid to the collecting officer prior to and as a prerequisite to the filing for record of the real property instrument securing the note with the clerk of superior court and that the clerk shall not be permitted to file the instrument for record unless the security instrument discloses on its face the principal amount of the note, the date executed, the due date, and the certificate of the collecting officer or said officer's deputy showing that the tax has been paid on the instrument. Presentation for recording of a sworn statement as to the principal amount of the note, as authorized in Code Section 48-6-61, shall suffice for purposes of permitting the filing of a security instrument which is in compliance with this paragraph other than for the fact that the security instrument does not disclose the principal amount of the note.

(2) However, any instrument otherwise in a form sufficient for recording and actually recorded by the clerk of superior court shall constitute legal notice of the interest and title of the holder of the note in and to the real estate which, under the instrument, secures a long-term note; and this paragraph shall apply even if the intangibles tax, interest, and penalty, if any, required by this article have not been paid.

(3) The certificate entered upon or attached to the security instrument shall be recorded with the security instrument, shall be in the form required by the commissioner, and shall in each instance bear the signature of the collecting officer or said officer's deputy.

(b) In the case of a new note or modification of a preexisting note, when the instrument securing the new note or modification is taxable under Code Section 48-6-61 and is secured by a previously recorded instrument which requires no further recording, the holder of the instrument, in lieu of recording a new or amended instrument as provided for in subsection (a) of this Code section, may elect alternatively to execute a sworn affidavit in the form required by the commissioner, which affidavit shall set forth the information required by Code Section 48-6-66. The holder of the instrument shall present the sworn affidavit to the collecting officer of the county in which the real estate is located. The tax collector or tax commissioner shall collect from the holder the tax due under Code Section 48-6-61 and upon payment of the tax shall enter upon or attach to the affidavit the certification provided for in subsection (a) of this Code section. The certification shall evidence the payment of the required tax with respect to the new instrument or modification.



§ 48-6-63. Ad valorem taxation of short-term notes secured by real estate; rate; exemptions

Reserved. Repealed by Ga. L. 1996, p. 117, § 4, effective March 21, 1996, and Ga. L. 1996, p. 130, § 4, effective January 1, 1997.



§ 48-6-64. Tax imposed on long-term and short-term notes secured by realty exclusive; Code section not to be construed as income tax exemption

(a) The tax required by this article to be paid on instruments securing long-term notes secured by real estate shall be exclusive of all other taxes on the notes. Such intangible property shall not be taxed in any manner other than as provided in this article by the state, any county, or any municipality, nor shall the owner or holder of the property be required to pay any other tax on the property.

(b) Nothing contained in this Code section shall be construed to exempt any owner or holder of property taxed pursuant to this article from the payment of income taxes otherwise due on account of income derived from the property.



§ 48-6-65. Extension, transfer, assignment, modification, or renewal of instrument; exemption for amount of note refinanced

(a) No tax other than as provided for in this article shall be required to be paid on any instrument which is an extension, transfer, assignment, modification, or renewal of, or which only adds additional security for, any original indebtedness or part of original indebtedness secured by an instrument subject to the tax imposed by Code Section 48-6-61 when:

(1) It affirmatively appears that the tax as provided by this article has been paid on the original security instrument recorded; or

(2) The original instrument or the holder of the original instrument was exempt from the tax provided for in Code Section 48-6-61 by virtue of any other law.

(b) No tax shall be collected on that part of the face amount of a new instrument securing a long-term note secured by real estate which represents a refinancing by the original lender of unpaid principal on a previous instrument securing a long-term note secured by real estate if:

(1) All intangible recording tax due on the previous instrument has been paid or the previous instrument was exempt from intangible recording tax; and

(2) (A) The new instrument contains a statement of what part of its face amount represents a refinancing of unpaid principal on the previous instrument; or

(B) The holder of the new instrument submits an affidavit as to what part of the face amount of the new instrument represents a refinancing of unpaid principal on the previous instrument.



§ 48-6-66. Showing correct amount and due date on instruments encumbering or conveying real estate

Every instrument conveying, encumbering, or creating a lien upon real estate shall set forth in words and figures the correct amount of the note secured by the instrument and the date upon which the note falls due. When the note falls due within three years from the date of the note or from the date of any instrument executed to secure the note, a statement of that fact in lieu of specifying the date upon which the note falls due may be made in the security instrument and shall constitute sufficient compliance with this Code section. The inclusion in the instrument of a provision that the instrument secures all other indebtedness then existing or thereafter incurred shall not require the setting forth in the instrument of existing indebtedness for loans not made on the security of the instrument.



§ 48-6-67. Violation of Code Section 48-6-66; penalty

(a) It shall be unlawful for any person willfully to violate Code Section 48-6-66.

(b) Any person who violates Code Section 48-6-66 shall be guilty of a misdemeanor.



§ 48-6-68. Bond for title in absence of security deed; recording and tax

Any seller of real estate who retains title to the real estate as security for the purchase price and who does not convey title to the purchaser or take back a deed to secure debt shall execute and deliver to the purchaser a bond for title which shall correctly set forth the unpaid portion of the purchase price and the maturity of the indebtedness. If any part of the purchase price falls due more than three years from the date of the instrument, the seller shall have the instrument recorded before delivery of the bond for title in the county where the land is located and shall pay the tax required by this article for the recording of the instrument.



§ 48-6-69. Recording, payment, and certification where encumbered real property located in more than one county or located within and outside state

(a) If any instrument required to be recorded by this article conveys, encumbers, or creates a lien upon real property located in more than one county, the tax imposed by this article shall be prorated among all applicable counties; and the amount paid to the collecting officer of each county shall be that proportion of the total tax due calculated by applying the ratio of the value of the real property in such county as it bears to the total value of the real properties in all counties described in the instrument to the total tax due. Such proportions shall be calculated pursuant to the most recently determined fair market valuations of the property as determined by the county board of tax assessors or comparable assessing entity in any affected state. All such values shall be disclosed on the face of the instrument or, alternatively, may be submitted in the form of an affidavit by the holder presenting the instrument for recording. The original or a duplicate original executed copy or counterpart of such instrument shall be presented for recording in all counties in which the real property is located, and the collecting officer of each county may rely upon the sworn original or a duplicate original certification of values in determining the amount of tax due and payable in that county and collect such portion of the tax imposed by Code Section 48-6-61 and enter the same upon the security instrument.

(b) If any instrument conveying, encumbering, or creating a lien on real property located within and outside this state as security for a long-term note is held by a nonresident of this state when presented for recording pursuant to this article, the tax required by this article shall be that proportion of the tax which would otherwise be required under this article that the value of the real property within this state bears to the total value of all the real property within and outside this state as described in the instrument. All such values shall be certified under oath by the holder presenting the instrument for recording.



§ 48-6-70. Filing and payment of tax where encumbered real property located outside state and secured by instrument held by resident

Every resident holder of an instrument securing a long-term note secured by real property located outside of this state including, but not limited to, domestic corporations and foreign corporations having their principal places of business in this state shall file, in lieu of recording the instrument securing any such note, at such periodic intervals as the commissioner by regulation may designate, a memorandum of the instrument with the commissioner on forms prescribed by the commissioner. At the same time as the memorandum is filed, the holder of the instrument shall pay to the commissioner the amount of the tax required by this article with respect to the instrument. The revenue from each instrument shall be distributed to the state, counties, and municipalities as if the real property securing the instrument were located in the county of the domicile of the taxpayer or, if the taxpayer is a corporation, in the county of the principal place of business of the taxpayer.



§ 48-6-71. Determinations by commissioner of whether tax is payable; determinations to be public record; effect of nonpayment in reliance on determination

The commissioner upon his own motion or upon the written request of one or more holders of instruments securing notes secured by real property shall render publicly and in writing his determination of whether the intangible recording tax provided in this article is payable with respect to a particularly described real property instrument or class of real property instruments or modifications of such instruments. The determination may be in the form of administrative regulations if applicable to a class of real property instruments. A copy of all such determinations shall be retained in the files of the department as a permanent and public record. Nonpayment of the tax provided for in this article, with respect to a real property instrument filed for record, in reliance upon a determination rendered by the commissioner pursuant to this Code section shall not constitute a bar, as provided in Code Section 48-6-77, to the collection of the indebtedness secured by any such instrument.



§ 48-6-72. Collection and distribution of revenues

(a) The intangible recording tax imposed by Code Section 48-6-61 upon instruments securing long-term notes secured by real property shall be collected by the collecting officer of each county and said officer shall make the distributions in the manner provided for in this Code section.

(b) The governing authority of each county shall take into consideration any increase or decrease in the duties and responsibilities of the offices of the tax commissioner and the clerk of the superior court required by this article in establishing the annual budget for each such office and, where applicable, the affected officers shall cooperate fully in any transferring of responsibilities required under this Code section.

(c) The collecting officer, on the basis of the tax commissioner's or tax collector's records and of certificates which shall be supplied by each school district, municipality, and other tax district in the county, shall distribute at least monthly the revenue collected under this article. Each year the millage rates used in the distributions of revenue under this Code section shall be based upon the immediately preceding year's millage rate of each participating tax authority as provided in this article.

(d) Revenue derived from taxes under this article shall be divided among the state and all other tax jurisdictions and districts including, but not limited to, county and municipal districts, which levy or cause to be levied for their benefit a property tax on real and tangible personal property having the same taxable situs as the real property which is the subject of the intangible tax. The distribution shall be made according to the proportion that the millage rate levied for the state and each other tax jurisdiction or district respectively bears to the total millage rate levied for all purposes applicable to real and tangible personal property having the same taxable situs as the subject of the intangible tax. The revenue distributed to municipalities having independent school systems supported by taxes levied by the municipality shall be divided between the municipality and the independent school system according to the proportion that the millage rate levied by the municipality for nonschool purposes and the millage rate levied for school purposes bear to the total millage rate levied by the municipality for all purposes. The tax levied by this article shall be deemed to be levied by the participating tax authorities in the proportion that the millage rate of each participating tax authority bears to the aggregate millage rate of all the participating tax authorities.

(e) In the event any distribution or part of a distribution as provided in this article is adjudged to be invalid for any reason, such distribution or part of a distribution shall be paid into the general fund of the state in the same manner and for the same purposes as provided in this article for the state's share of the revenues derived from the tax imposed by this article.



§ 48-6-73. Reports and distributions by collecting officer; failure to distribute as breach of duty and bond; commissions; long-term notes not entered on property tax digest

Each collecting officer shall make a report to the commissioner by the tenth day of each month on forms prescribed by the commissioner of all sums collected and remitted under this article for the preceding month. The collecting officer shall retain 6 percent of the tax collected as compensation for said officer's services in collecting the tax. All such taxes shall be deemed to have been collected by the collecting officer in said officer's official capacity. Failure to collect and distribute the tax as provided by law shall constitute a breach of the official duty and of the official bond of the collecting officer. In each county in which the collecting officer is on a salary, the 6 percent commission allowed by this Code section shall be paid into the county treasury and shall become county property. The long-term notes secured by real property upon which this tax is based shall not be placed upon the property tax digest prepared and maintained by the tax receiver. It is the intention of the General Assembly that the 6 percent commission permitted under this article for the collection and distribution of this tax by the collecting officer shall be the only compensation permitted to any collecting officer with respect to this tax.



§ 48-6-74. Distribution of revenues from intangible recording tax; procedure when real property located in more than one county

All revenues derived from the intangible recording tax imposed by this article including, but not limited to, revenues from any imposition of the tax upon intangible trust property shall be distributed among the state, county, and municipality in which the real property is located in the same proportion that revenues derived from the intangible taxes imposed by Article 3 of this chapter are distributed. If the real property is located in more than one county, the appropriate portion of the intangible recording tax shall be distributed equitably by the commissioner among the affected counties.



§ 48-6-75. Collection procedures in absence of collecting officer

In the event the collecting officer required to collect the tax imposed by Code Section 48-6-61 is temporarily absent from said officer's office for reasons of health, vacation, or otherwise, said officer shall designate another qualified person to collect the intangible recording tax in said officer's absence. In the event of the death of the collecting officer, the county governing authority shall immediately designate another qualified person to collect the tax until a new collecting officer qualifies for the position as required by law.



§ 48-6-76. Procedure for protesting intangible recording tax; payment under protest; special escrow fund; filing claim; approval or denial by commissioner; action for refund

(a) If a taxpayer files with the collecting officer at the time of payment of tax as provided in Code Section 48-6-61 a written protest in duplicate of the collection or any part of the collection of the tax as erroneous or illegal, the collecting officer receiving the payment under written protest shall be deemed to have made a conditional collection of the protested amount of the payment. Each protested collection shall be effective to discharge any duty of the taxpayer to pay the tax and to require the collecting officer to enter upon or attach to the instrument securing the obligation upon which the tax is claimed to be due a certification in the form prescribed in Code Section 48-6-62 of the fact that the intangible recording tax as provided by Code Section 48-6-61 has been paid. Each collection as provided in this Code section shall be subject to the conditions set forth in this article as to refund upon determination by the commissioner or by final judgment in a refund action that the collection was erroneous or illegal.

(b) A collecting officer receiving a payment under written protest shall deposit the protested amount of the payment in a separate account in a bank approved as a depository for state funds, shall hold the protested amount as a special escrow fund for the purposes provided in this article, and, except as provided in this Code section, shall not distribute the amount under Code Section 48-6-74 or retain from the amount or pay into the county treasury any commission under Code Section 48-6-73. Immediately upon receiving a payment under written protest, the collecting officer shall forward to the commissioner one executed copy of the protest.

(c) The taxpayer making a payment under written protest may file at any time within 30 days after the date of the payment a claim for refund of the protested amount of the payment with the commissioner. Each claim shall be in writing, shall be in the form and contain such information as the commissioner requires, and shall include a summary statement of the grounds upon which the taxpayer relies in contending that the collection of the amount was erroneous or illegal. A copy of the claim shall be filed by the taxpayer within the 30 day period with the collecting officer or said officer's successor who collected the protested amount.

(d) The commissioner shall consider the claim for refund and shall approve or deny it and shall notify the taxpayer and the collecting officer or said officer's successor who collected the protested amount of said officer's action. If the commissioner approves the claim in whole or in part, the collecting officer or said officer's successor shall forthwith pay to the taxpayer the amount so approved, without interest, from the special escrow fund held by said officer, and no appropriation or further authorization shall be necessary to authorize and require the payment to the taxpayer from the special escrow fund.

(e) (1) Any taxpayer whose claim for refund is denied entirely or in part by the commissioner or with respect to whose claim no decision is rendered by the commissioner within 30 days from the date of filing the claim shall have the right to bring an action for refund of the amount so claimed and not approved against the collecting officer or said officer's successor who collected the amount, in said officer's official capacity, in the superior court of the county whose official collected the amount or in the Georgia Tax Tribunal in accordance with Chapter 13A of Title 50.

(2) No action for refund shall be brought after the expiration of 60 days from the date of denial of the taxpayer's claim for refund by the commissioner.

(3) For the purposes of this Code section, a failure by the commissioner to grant or deny the taxpayer's claim for refund within the 30 day period shall not constitute a constructive denial of the claim.

(f) The commissioner in said commissioner's official capacity shall be made a party defendant to each action for refund in order that the interests of the state may be represented in the action, and the Attorney General shall represent the defendants in each action. If it is determined in the action that the amount claimed by the taxpayer was erroneously or illegally collected from the taxpayer, the taxpayer shall be entitled to judgment against the defendant county tax official in said tax official's official capacity for the amount erroneously or illegally collected, without interest to the date of judgment. Court costs charged against the defendant in such an action and any interest payable on a judgment in favor of the taxpayer in such an action for a period before the judgment becomes final shall be paid by the commissioner as part of the expenses of administering this article. The principal amount of a final judgment in favor of the taxpayer in such an action, exclusive of court costs, shall be paid forthwith to the taxpayer by the defendant county tax official from the special escrow fund, and no appropriation or further authorization shall be necessary to authorize and require the payment of a judgment from the special escrow fund.

(g) (1) Upon expiration of the period for filing a claim for refund of a protested payment without any claim being filed, upon expiration of the period for filing an action for refund of a protested payment without any action being filed, upon dismissal of such an action, or upon final judgment in such an action, whichever event occurs first, the collecting officer holding the protested amount in a special escrow fund shall retain from that portion of the amount which is not payable to the protesting taxpayer or shall pay into the county treasury, as provided in Code Section 48-6-73, the percentage of such portion which is allowed by Code Section 48-6-73 as compensation for such collecting officer's services in collecting the tax.

(2) The balance of the portion after the deduction provided in paragraph (1) of this subsection shall be distributed as provided in Code Section 48-6-74 with respect to revenues derived, for the year during which the amount was paid by the taxpayer, from the intangible recording tax imposed by this article.



§ 48-6-77. Failure to pay intangible recording tax bars action on indebtedness; removal of bar; penalty; conditions under which penalty waived; acquisition of instrument by holder exempt from tax

(a) Failure to pay the tax levied by this article shall constitute a bar to the collection by any action, foreclosure, the exercise of any power of sale, or otherwise of the indebtedness secured by any instrument required by this article to be recorded, whether the instrument is held by an original party to the instrument or by a transferee. However, failure to pay the tax levied by this article shall not affect or discharge the indebtedness and other obligations secured by such instrument or the debtor's liability on account thereof and, subject to the bar, such instrument shall continue to secure the indebtedness and other obligations secured thereby and shall continue to encumber the collateral described therein. The bar may be removed by the payment of the required tax, plus interest at the rate specified in Code Section 48-2-40 from the time the tax was due, plus a penalty of 50 percent of the amount of the tax, after which the process to collect the indebtedness, including foreclosure, may proceed as if no bar ever existed. However, if an instrument required to be recorded fails to reflect on its face that the tax levied by this article is due and after a foreclosure has taken place it is discovered that the instrument securing the indebtedness is in fact subject to the tax, any deed given pursuant to the foreclosure or in lieu of foreclosure shall be imperfected but may be perfected by the payment of the required tax, plus interest at the rate specified in Code Section 48-2-40 from the time the tax was due plus a penalty of 50 percent of the amount of the tax. Once the tax, interest, and penalty as required in this subsection have been paid, the perfection of the deed will revert back to the date of the deed, and the deed shall retain its priority over any and all intervening liens or conveyances except those conveyances and liens made or created by the grantee, its successors, and assigns named in the foreclosure deed or deed in lieu of foreclosure. These provisions shall have no effect on any instrument subject to the tax on which the statute of limitations has expired.

(b) The failure to pay the tax shall not constitute a bar to the collection of the indebtedness as provided in subsection (a) of this Code section when the commissioner has determined that the tax is not payable.

(c) The commissioner may waive the penalty provided for in subsection (a) of this Code section if he determines that the failure to pay the tax was through ignorance of the law or inadvertence and that the failure did not occur out of bad faith.

(d) This Code section shall not apply to instruments acquired at a time when the holder of the instrument was otherwise exempt from the payment of the tax imposed by this article.






Article 4 - Taxation of Financial Institutions

§ 48-6-90. Definitions

As used in this article, the term:

(1) "Bank" means any financial institution chartered under the laws of any state or under the laws of the United States which is authorized to receive deposits in this state and which has a corporate structure authorizing the issuance of capital stock.

(2) "Depository financial institution" means a bank or a savings and loan association.

(3) "Savings and loan association" means any financial institution, other than a credit union, chartered under the laws of any state or under the laws of the United States which is authorized to receive deposits in this state and which has a mutual corporate form.



§ 48-6-90.1. Depository financial institutions subject to state and local taxation as business corporations

Except as is otherwise provided in this title, depository financial institutions shall be subject to all forms of state and local taxation in the same manner and to the same extent as other business corporations in Georgia.



§ 48-6-91. Domestic international banking facilities; place of business; exemption from state or local tax, license, or fee

Domestic international banking facilities operating in this state pursuant to Article 5A of Chapter 1 of Title 7, the "Domestic International Banking Facility Act," and engaging only in those activities authorized pursuant to that article shall not be deemed to maintain a place of business in this state and shall not be subject to any state or local tax, license, or fee solely because of such activities.



§ 48-6-92. Taxation of banks and building and loan associations under article exclusive; exception

Reserved. Repealed by Ga. L. 1983, p. 1350, § 7, effective January 1, 1984.



§ 48-6-93. Local business license tax on depository financial institutions; tax rate based on Georgia gross receipts; return required; allocation of gross receipts; tax credited against state corporate income tax liability

(a) Municipalities and counties may each levy and collect a business license tax from depository financial institutions having an office located within their respective jurisdiction at a rate not to exceed 0.25 percent of the Georgia gross receipts, as defined and allocated in Code Section 48-6-95 and this Code section, of said depository financial institutions. Municipalities and counties may provide that the minimum annual amount of such levy upon any depository financial institution shall be not more than $1,000.00.

(b) Reserved.

(c) Every depository financial institution subject to the tax authorized by this Code section shall file a return of its gross receipts with each applicable jurisdiction levying such tax by March 1 of the year following the year in which such gross receipts are measured. Said return shall be in the manner and in the form prescribed by the commissioner based on the allocation method set forth in subsection (d) of this Code section. The return shall provide the information necessary to determine the portion of the taxpayer's Georgia gross receipts to be allocated to each taxing jurisdiction in which such institution has an office. Each taxing jurisdiction which has enacted a business license tax pursuant to subsection (a) of this Code section shall assess and collect said tax based upon the information provided in the returns.

(d) A depository financial institution's Georgia gross receipts shall be allocated among each taxing jurisdiction in which such institution has an office as of December 31 of the year in which gross receipts are measured, as follows:

(1) Each jurisdiction shall be assigned the gross receipts attributable to the offices located within such jurisdiction; and

(2) In determining the amount of "gross receipts" attributable to each office, 20 percent of the institution's Georgia gross receipts shall be attributable to that institution's principal Georgia office, which for this purpose shall be the Georgia office to which the greatest amount of deposits by value are attributable. The remaining 80 percent of Georgia gross receipts shall be attributable to the institution's other Georgia offices, pro rata according to the number of such offices. The term "office" as used in this Code section means a place of business of a depository financial institution at which the institution accepts deposits but shall not include unmanned automatic teller machines, point-of-sale terminals, or other similar unmanned electronic facilities at which deposits may be accepted. If there are fewer than five offices in addition to the principal Georgia office, the amount of gross receipts attributable to each such office shall be determined by dividing the Georgia gross receipts by the aggregate number of such offices.

(e) Any tax paid by a depository financial institution pursuant to this Code section shall be credited dollar for dollar against any state income tax liability of such institution for the tax year during which any business or occupation tax authorized by this Code section is paid. Such credit shall be subject to the provisions of Code Section 48-7-29.7.

(f) Except as authorized by this Code section, no municipality or county shall levy any form of business license tax, fee, franchise, or occupation tax on any depository financial institution.



§ 48-6-94. Rate of taxation of moneyed capital competing with national banks

All moneyed capital in the hands of individual citizens of this state coming into competition with the business of national banks shall be subject to taxation at the rate applicable to the national banks.



§ 48-6-95. Special state occupation tax on depository financial institutions; tax rate based on Georgia gross receipts; determining gross receipts; return required; annual report of commissioner; credits

(a) There is imposed a special state occupation tax on each depository financial institution that conducts business or owns property in this state. The rate of this tax shall be 0.25 percent of the Georgia gross receipts, as defined in subsection (b) of this Code section, of the depository financial institution. This tax shall be in addition to any and all other taxes to which such depository financial institution is subject.

(b)(1) For purposes of this Code section, "Georgia gross receipts" means gross receipts as determined under paragraph (2) of this subsection, unless the taxpayer conducts business both within and outside this state in which case "Georgia gross receipts" means gross receipts as determined under paragraph (2) of this subsection multiplied by the taxpayer's Georgia gross receipts factor determined under paragraph (2) of subsection (d) of Code Section 48-7-31 for the year in which such gross receipts are measured.

(2) For purposes of this Code section, "gross receipts" means the total amount of revenue generated from the sources itemized in this paragraph and in paragraph (3) of this subsection during the calendar year immediately preceding the date on which the tax authorized by this Code section shall be due. Before determining gross receipts there shall be deducted:

(A) An amount equal to the amount of interest paid on all liabilities for the period;

(B) An amount equal to income derived from the authorized activities of any domestic international banking facility operating pursuant to Article 5A of Chapter 1 of Title 7, the "Domestic International Banking Facility Act";

(C) An amount equal to any income arising from the conduct of a banking business with persons or entities located outside of the United States, its territories, or possessions; and

(D) To the extent that any deductions are made pursuant to subparagraphs (B) and (C) of this paragraph, any deductions taken under subparagraph (A) of this paragraph shall be reduced by the same proportion that the deductions in subparagraphs (B) and (C) of this paragraph bear to the gross receipts of the depository financial institution as calculated before making any deductions pursuant to subparagraphs (A) through (C) of this paragraph.

(3) The items to be included in the calculation of gross receipts with respect to banks are as follows:

(A) Interest and fees on loans less any interest collected on those portions of loans sold and serviced for others;

(B) Interest on balances with other depository financial institutions;

(C) Interest on federal or correspondent funds sold and securities purchased under agreement to resell;

(D) Interest on other bonds, notes, and debentures, excluding interest on obligations of the State of Georgia or its political subdivisions and obligations of the United States;

(E) Dividends on stock;

(F) Income from direct lease financing;

(G) Income from fiduciary activities;

(H) Service charges on deposit accounts;

(I) Other service charges, commissions, and fees; and

(J) Other income.

(4) The items to be included in the calculation of gross receipts with respect to savings and loan associations are as follows:

(A) Interest on mortgage loans less any interest collected on those portions of loans sold and serviced for others;

(B) Interest on mortgages, participations, or mortgage backed securities;

(C) Interest on real estate sold on contract;

(D) Discounts on mortgage loans purchased;

(E) Interest on other loans, excluding interest on obligations of the State of Georgia or its political subdivisions and obligations of the United States;

(F) Interest and dividends on investments and deposits;

(G) Loan fees;

(H) Loan servicing fees;

(I) Other fees and charges;

(J) Gross income from real estate owned operations;

(K) Net income from office building operations;

(L) Gross income from real estate held for investment;

(M) Net income from service corporations and subsidiaries;

(N) Miscellaneous operating income;

(O) Profit on sale of real estate owned operations, investment securities, loans, and other assets; and

(P) Miscellaneous nonoperating income.

(c) Each depository financial institution shall file with the commissioner a return of its gross receipts by March 1 of the year following the year in which such gross receipts are measured. Said return shall be in the manner and in the form prescribed by the commissioner. The tax imposed by this Code section shall be paid to the commissioner at the time of filing the return.

(d) The commissioner shall make an annual report to the Governor and to the chairpersons of the House and Senate Appropriations Committees of the amount of special state occupation tax on depository financial institutions collected.

(e) Any tax paid by a depository financial institution pursuant to this Code section shall be credited dollar for dollar against any state income tax liability of such institution for the tax year during which any business or occupation tax authorized by this Code section is paid. Such credit shall be subject to the provisions of Code Section 48-7-29.7.



§ 48-6-96. Exemptions, credits, and deductions from taxation of depository financial institutions filing consolidated returns with parent organization

No depository financial institution shall be deprived of the benefit of any exemption, deduction, or credit authorized by law as a consequence of its election to file otherwise lawful consolidated returns with its parent organization or any corporate subsidiaries with respect to any state or local tax levied against such depository financial institution.



§ 48-6-97. Taxation of credit unions; legislative intent to tax state and federally chartered credit unions equally

Except as otherwise provided by law, credit unions organized under the provisions of Chapter 1 of Title 7, the "Financial Institutions Code of Georgia," shall be subject to all forms of state and local government taxation authorized by the Congress of the United States for the taxation of federally chartered credit unions on January 1, 1984. It is the intent of the General Assembly of the State of Georgia that credit unions organized under the laws of this state and credit unions organized under the laws of the United States and domiciled within this state be subject to the same degree of taxation whether by the state or any of its political subdivisions in which such credit union maintains a place of business. It is further the intent of the General Assembly that in the event the Congress of the United States should change the manner in which federally chartered credit unions may be taxed by state and local governments, then to the extent that state legislative authority is not preempted by the Congress, state-chartered credit unions and federally chartered credit unions operating in this state shall be taxed to the same extent and in the same manner as state-chartered savings and loan associations operating in this state.



§ 48-6-98. Legislative intent to tax all depository financial institutions equally; interim special tax limitation for savings and loan associations

It is the intent of the General Assembly of the State of Georgia that depository financial institutions shall be taxed in the same manner and to the same extent for purposes of state taxation. It is the further intent of the General Assembly of Georgia that depository financial institutions shall be taxed in the same manner and to the same extent by the individual political subdivisions in which they have an office or place of business; provided, however, that the following distinctions shall be made to recognize differences between banks and savings and loan associations:

(1) Any appropriate distinctions made elsewhere in this chapter; and

(2) For a period of three years from January 1, 1984, the aggregate gross receipts taxes payable by any savings and loan association under the provisions of this chapter shall not be in excess of an amount that would be raised by a current ad valorem tax imposed upon the net worth of said association. As used in this chapter, the term "net worth" means all surplus, undivided profits, and reserves exclusive of any reserve required by any federal or state statute or regulation in force as of January 1, 1980, which statute or regulation was applicable to such federal or state-chartered association, and minus the fair market value of all real estate or equity therein owned by the association.









Chapter 7 - Income Taxes

Article 1 - General Provisions

§ 48-7-1. Definitions

As used in this chapter, the term:

(1) "Corporation" includes, but is not limited to, all associations, professional associations organized pursuant to Chapter 10 of Title 14, and insurance companies.

(2) "Deficiency" means the amount by which the tax imposed by this chapter or any prior law exceeds the amount shown as the tax due by the taxpayer upon his return or, if no amount is shown as the tax due by a taxpayer upon his return or if no return is made by the taxpayer, the amount determined by the commissioner to be the correct amount of the tax.

(3) "Dividend," when used for the purpose of defining a taxable dividend, means any distribution made by a corporation out of its earnings or profits to its shareholders or members whether the distribution is made in cash, other property, or a stock different from the stock on which the dividend is paid. "Dividend" also includes, but is not limited to, the portion of the assets of a corporation distributed at the time of dissolution which is in effect a distribution of earnings.

(4) "Fiscal year" means an accounting period of 12 months ending on the last day of any month other than December. In the case of any taxpayer who has elected a year consisting of 52 to 53 weeks for federal income tax purposes, the term means the period so elected.

(5) "Income tax day" means December 31 of each calendar year or, if a person can show to the satisfaction of the commissioner that the person has already established the fiscal year as his taxable year for income tax reporting purposes, the last day of the person's fiscal year.

(6) "Nonresidents" means taxable nonresidents and nontaxable nonresidents.

(7) "Nontaxable nonresident" means every individual who is not otherwise a resident of this state or a taxable nonresident of this state.

(7.1) "Owning property or doing business in this state" shall not include the following activities, either singularly or in the aggregate, with respect to any person that is not otherwise subject to income taxation in the State of Georgia that has contracted with a commercial printer for any printing, including printing related activities, and distribution services to be performed in Georgia:

(A) The ownership by that person of tangible or intangible property located at the Georgia premises of the commercial printer for use by the printer in performing its services for the owner;

(B) The sale and distribution by that person of printed material produced at and shipped or distributed from the Georgia premises of the commercial printer;

(C) The activities performed by or on behalf of that person at the Georgia premises of the commercial printer which are directly related to the services provided by that commercial printer; or

(D) The printing, including printing related activities and distribution related activities, performed by the commercial printer in Georgia for or on behalf of that person.

(8) "Paid," for the purpose of the deductions under this chapter, means "paid or accrued" or "paid or incurred." The terms "paid or accrued," "paid or incurred," and "incurred" shall be construed according to the method of accounting upon the basis of which the net income is computed under this chapter.

(9) "Received," for the purpose of the computation of the net income under this chapter, means "received or accrued." The term "received or accrued" shall be construed according to the method of accounting upon the basis of which the net income is computed under this chapter.

(10)(A) "Resident" means:

(i) Every individual who is a legal resident of this state on income tax day;

(ii) Every individual who, though not necessarily a legal resident of this state, nevertheless resides within this state on a more or less regular or permanent basis and not on the temporary or transitory basis of a visitor or sojourner and who so resides within this state on income tax day; and

(iii) Every individual who on income tax day has been residing within this state for 183 days or part-days or longer, in the aggregate, of the immediately preceding 365 day period.

(B) Every individual who, having become a resident of this state for income tax purposes under divisions (i) and (ii) of subparagraph (A) of this paragraph, is deemed to continue to be a resident of this state until the person shows to the satisfaction of the commissioner that he or she has become a legal resident or domiciliary of another state and that he or she does not come within division (iii) of subparagraph (A) of this paragraph. Upon such a showing with respect to any 12 month period immediately preceding income tax day, the person shall be taxable as a resident of this state only to the date of becoming a nonresident on an apportionment basis as prescribed in Code Section 48-7-85.

(C) Every individual who becomes a resident of this state for income tax purposes under divisions (i) and (ii) of subparagraph (A) of this paragraph for the first time during the 12 month period immediately preceding income tax day and who does not otherwise come within division (iii) of subparagraph (A) of this paragraph shall be taxable as a resident only from the date of becoming a resident on an apportionment basis as prescribed in Code Section 48-7-85.

(11) "Taxable nonresident" means:

(A) Every individual who is not otherwise a resident of this state for income tax purposes and who regularly and not casually or intermittently engages within this state, by himself or herself or by means of employees, agents, or partners, in employment, trade, business, professional, or other activity for financial gain or profit, including, but not limited to, the rental of real or personal property located within this state or for use within this state. "Taxable nonresident" does not include a legal resident of another state whose only activity for financial gain or profit in this state consists of performing services in this state for an employer as an employee when the remuneration for the services does not exceed the lesser of 5 percent of the income received by the person for performing services in all places during any taxable year or $5,000.00;

(B) Every individual who is not otherwise a resident of this state for income tax purposes and who sells, exchanges, or otherwise disposes of tangible property which at the time of the sale, exchange, or other disposition has a taxable situs within this state or who sells, exchanges, or otherwise disposes of intangible personal property which has acquired at the time of the sale, exchange, or other disposition a business or commercial situs within this state;

(C) Every individual who is not otherwise a resident of this state for income tax purposes and who receives the proceeds of any lottery prize awarded by the Georgia Lottery Corporation;

(D) Every individual who is not a resident of this state for income tax purposes and who makes a withdrawal as provided for in paragraph (10) of subsection (b) of Code Section 48-7-27; and

(E) (i) For purposes of this subparagraph, the term:

(I) "Deferred compensation" means deferred compensation received from a nonqualified deferred compensation plan.

(II) "Nonqualified deferred compensation plan" means the same as it is defined in Section 3121(v)(2) of the Internal Revenue Code.

(ii) Every individual who is not otherwise a resident of this state for income tax purposes and who regularly and not casually or intermittently engaged in a prior year within this state, by himself or herself, in activity for financial gain or profit and who receives income from such activity in the form of deferred compensation or income from the exercise of stock options and such income exceeds the lesser of 5 percent of the income received by the person in all places during the taxable year or $5,000.00; provided, however, that this subparagraph shall not apply in the case of an individual who receives such income when the state is prohibited from taxing such income pursuant to federal law. For stock options granted and deferred compensation plans established before January 1, 2011, this subparagraph shall apply only to the portion earned on or after January 1, 2011. The commissioner shall by rule and regulation provide the method of determining the amount earned in Georgia using a "days worked in Georgia" method. Such earned amount shall be included in the Georgia income of the taxable nonresident.

(iii) Employers shall withhold Georgia income tax as provided in Article 5 of this chapter on all deferred compensation and stock options which are required to be included in Georgia income of the taxable nonresident. For purposes of withholding only:

(I) The employer shall use records that are available to them. However, if the records are not available, the employer may reasonably rely upon a written representation, signed under penalties of perjury, from the employee of the number of days worked in Georgia. The employer shall only be held liable if the employer had actual or constructive knowledge that the employee's written representation was false or contained erroneous information; and

(II) The employer may elect to determine the number of days worked in Georgia by assuming the employee worked in Georgia only during the time the employee was a resident of Georgia.

(iv) The commissioner shall be authorized to promulgate any rules and regulations necessary to implement and administer the tax provisions of this paragraph.

(12) "Taxable year" means the calendar year or the fiscal year ending during the calendar year upon the basis of which the net income is computed under this chapter.



§ 48-7-2. Failure of person to pay tax, file return, keep records, supply information, or exhibit books under this chapter; penalty

(a) It shall be unlawful for any person who is required under this chapter to pay any tax, make any return, keep any records, supply any information, or exhibit any books or records for the purpose of computation, assessment, or collection of any tax imposed by this chapter to fail to:

(1) Pay the tax;

(2) Make the return;

(3) Keep the records; or

(4) When requested to do so by the commissioner:

(A) Supply the information; or

(B) Exhibit the books or records.

(b) In addition to other penalties provided by law, any person who violates subsection (a) of this Code section shall be guilty of a misdemeanor.



§ 48-7-3. Unlawful assisting, procuring, counseling, or advising in filing income tax return under chapter; penalty

(a) With respect to any matter arising under this chapter, it shall be unlawful for any person willfully to aid or assist in, or procure, counsel, or advise the preparation or presentation of, a false or fraudulent return, affidavit, claim, or document, whether or not the falsity or fraud is with the knowledge or consent of the person authorized or required to present the return, affidavit, claim, or document.

(b) Any person who violates subsection (a) of this Code section shall be guilty of a misdemeanor and, upon conviction thereof, shall be fined not more than $1,000.00 or imprisoned for not more than six months, or both, and shall be required to pay the costs of prosecution.



§ 48-7-4. Unlawful disregard of rules and regulations of commissioner in preparing returns under this chapter; penalty

(a) It shall be unlawful for any person, with intent to evade the income tax imposed by this chapter, willfully to advise the preparation or presentation of a return with intentional disregard of rules and regulations of the commissioner.

(b) Any person who violates subsection (a) of this Code section shall be guilty of a misdemeanor and, upon conviction thereof, shall be fined not less than $100.00 nor more than $500.00 or imprisoned for not more than six months, or both.



§ 48-7-5. Evasion of income tax, penalty, interest, or other amount in excess of $3,000.00

Any person who willfully evades or defeats or willfully attempts to evade or defeat, in any manner, any income tax, penalty, interest, or other amount in excess of $3,000.00 imposed under this chapter, including but not limited to failure to file a return or report, shall, in addition to any other criminal or civil penalties provided by law, be guilty of a felony and, upon conviction thereof, shall be fined not more than $100,000.00 in the case of an individual or not more than $500,000.00 in the case of a corporation or imprisoned not less than one nor more than five years, or both. Conduct proscribed by this Code section shall be subject to punishment under this Code section notwithstanding the applicability to such conduct of any other provision of law.



§ 48-7-6. License or registration extensions for National Guard members and reservists on active duty.

(a) Notwithstanding any provision of law to the contrary, any member of the National Guard or any reserve component of the armed services of the United States who serves on active duty for at least 90 consecutive days shall by operation of this subsection automatically be granted an extension, without fee charged for such extension, of any annual license or registration otherwise required under any other provision of law by the state or any agency, department, board, bureau, or commission of the state. Such extension shall continue until the otherwise regular expiration date which occurs in the year next succeeding the year in which such active duty ceases.

(b) Notwithstanding any provision of law to the contrary, any member of the National Guard or any reserve component of the United States who qualifies for the license or registration extension under subsection (a) of this Code section shall be exempt from any continuing education requirements during such automatic extension period.

(c) This Code section shall not apply to attorneys.






Article 2 - Imposition, Rate, and Computation; Exemptions

§ 48-7-20. Individual tax rate; tax table; credit for withholding and other payments; applicability to estates and trusts

(a) A tax is imposed upon every resident of this state with respect to the Georgia taxable net income of the taxpayer as defined in Code Section 48-7-27. A tax is imposed upon every nonresident with respect to such nonresident's Georgia taxable net income not otherwise exempted which is received by the taxpayer from services performed, property owned, proceeds of any lottery prize awarded by the Georgia Lottery Corporation, or from business carried on in this state. Except as otherwise provided in this chapter, the tax imposed by this subsection shall be levied, collected, and paid annually.

(b)(1) The tax imposed pursuant to subsection (a) of this Code section shall be computed in accordance with the following tables:

If Georgia Taxable

Net Income Is: The Tax Is:

SINGLE PERSON

Not over $750.00 1%

Over $750.00 but not

over $2,250.00 $7.50 plus 2% of amount

over $750.00

Over $2,250.00 but not

over $3,750.00 $37.50 plus 3% of

amount over $2,250.00

Over $3,750.00 but not

over $5,250.00 $82.50 plus 4% of

amount over $3,750.00

Over $5,250.00 but not

over $7,000.00 $142.50 plus 5% of

amount over $5,250.00

Over $7,000.00 $230.00 plus 6% of

amount over $7,000.00

MARRIED PERSON FILING A SEPARATE RETURN

Not over $500.00 1%

Over $500.00 but not

over $1,500.00 $5.00 plus 2% of amount

over $500.00

Over $1,500.00 but not

over $2,500.00 $25.00 plus 3% of

amount over $1,500.00

Over $2,500.00 but not

over $3,500.00 $55.00 plus 4% of

amount over $2,500.00

Over $3,500.00 but not

over $5,000.00 $95.00 plus 5% of

amount over $3,500.00

Over $5,000.00 $170.00 plus 6% of

amount over $5,000.00

HEAD OF HOUSEHOLD AND MARRIED PERSONS

Not over $1,000.00 1%

Over $1,000.00 but not

over $3,000.00 $10.00 plus 2% of amount

over $1,000.00

Over $3,000.00 but not

over $5,000.00 $50.00 plus 3% of amount

over $3,000.00

Over $5,000.00 but not

over $7,000.00 $110.00 plus 4% of

amount over $5,000.00

Over $7,000.00 but not

over $10,000.00 $190.00 plus 5% of

amount

over $7,000.00

Over $10,000.00 $340.00 plus 6% of

amount over $10,000.00

(2) To facilitate the computation of the tax by those taxpayers whose federal adjusted gross income together with the adjustments set out in Code Section 48-7-27 for use in arriving at Georgia taxable net income is less than $10,000.00, the commissioner may construct tax tables which may be used by the taxpayers at their option. The tax shown to be due by the tables shall be computed on the bases of the standard deduction and the tax rates specified in paragraph (1) of this subsection. Insofar as practicable, the tables shall produce a tax approximately equivalent to the tax imposed by paragraph (1) of this subsection.

(c) The amount deducted and withheld by an employer from the wages of an employee pursuant to Article 5 of this chapter, relating to current income tax payments, shall be allowed the employee as a credit against the tax imposed by this Code section. Amounts paid by an individual as estimated tax under Article 5 of this chapter shall constitute payments on account of the tax imposed by this Code section. The amount withheld or paid during any calendar year shall be allowed as a credit or payment for the taxable year beginning in the calendar year in which the amount is withheld or paid.

(d) The tax imposed by this Code section applies to the Georgia taxable net income of estates and trusts, which shall be computed in the same manner as in the case of a single individual. The tax shall be computed on the Georgia taxable net income and shall be paid by the fiduciary.



§ 48-7-21. Taxation of corporations

(a) Every domestic corporation and every foreign corporation shall pay annually an income tax equivalent to 6 percent of its Georgia taxable net income. Georgia taxable net income of a corporation shall be the corporation's taxable income from property owned or from business done in this state. A corporation's taxable income from property owned or from business done in this state shall consist of the corporation's taxable income as defined in the Internal Revenue Code of 1986, with the adjustments provided for in subsection (b) of this Code section and allocated and apportioned as provided in Code Section 48-7-31.

(b)(1)(A) When interest income is derived from obligations of any state or political subdivision except this state and political subdivisions of this state, the interest income shall be added to taxable income to the extent that the interest income is not included in gross income for federal income tax purposes. Interest or dividends on obligations of any authority, commission, instrumentality, territory, or possession of the United States which by the laws of the United States are exempt from federal income tax but not from state income tax shall also be added to taxable income.

(B) There shall be subtracted from taxable income interest or dividends on obligations of the United States and its territories and possessions or of any authority, commission, or instrumentality of the United States to the extent such interest or dividends are includable in gross income for federal income tax purposes but exempt from state income taxes under the laws of the United States. There shall also be subtracted from taxable income any income derived from the authorized activities of a domestic international banking facility operating pursuant to the provisions of Article 5A of Chapter 1 of Title 7, the "Domestic International Banking Facility Act," and any income arising from the conduct of a banking business with persons or entities located outside the United States, its territories, or possessions. Any amount subtracted pursuant to this subparagraph shall be reduced by any interest expenses directly or indirectly attributable to the production of the interest or dividend income.

(2) There shall be added to taxable income any taxes on, or measured by, net income or net profits paid or accrued within the taxable year imposed by the authority of the United States or any foreign country, by any state except the State of Georgia, or by any territory, county, school district, municipality, or other tax subdivision of any state, territory, or foreign country to the extent such taxes are deducted in determining federal taxable income.

(3) No portion of any deductions or losses which occurred in a year in which the taxpayer was not subject to taxation in this state including, but not limited to, net operating losses may be deducted in any tax year. When the federal adjusted gross income or net income of a corporation includes such deductions or losses, an adjustment deleting them shall be made under rules established by the commissioner. The provisions of this subsection shall not prohibit the carry-over of any deductions or losses including, but not limited to, net operating losses of any taxpayer which were incurred in a year or years in which the taxpayer was subject to methods of taxation in this state other than the corporate income tax.

(4) Income, losses, and deductions previously used in computing Georgia taxable income shall not again be used in computing Georgia taxable income. The commissioner shall provide for needed adjustments by regulation.

(5) All elections under Section 338 of the Internal Revenue Code of 1986 shall also apply under this article.

(6) This article shall not be construed to repeal any tax exemptions contained in other laws of this state not referred to in this article. Those exemptions and the exemptions provided for by federal law and treaty shall be deducted on forms provided by the commissioner.

(7) All elections made by corporate taxpayers under the Internal Revenue Code of 1954 or the Internal Revenue Code of 1986 shall also apply under this article except elections involving consolidated corporate returns and Subchapter "S" elections which shall be treated as follows:

(A)(i) Affiliated corporations which file a consolidated federal income tax return must file separate income tax returns with this state unless they have prior approval or have been requested to file a consolidated return by the department. The commissioner shall by regulation provide the time period within which the permission must be requested. A request for permission beyond such time period will not be considered and will result in the filing of separate income tax returns for the applicable year.

(ii) No depository financial institution shall be deprived of the benefit of any exemption, deduction, or credit authorized by this title as a consequence of its election to file otherwise lawful consolidated returns with its parent organization or any corporate subsidiaries with respect to any state or local tax levied against such depository financial institution as a result of this title. As used in this division, the term:

(I) "Bank" means any financial institution chartered under the laws of this state or under the laws of the United States and domiciled in this state which is authorized to receive deposits in this state and which has a corporate structure authorizing the issuance of capital stock.

(II) "Depository financial institution" means a "bank" or a "savings and loan association."

(III) "Savings and loan association" means any financial institution, other than a credit union, chartered under the laws of this state or under the laws of the United States and domiciled in this state which is authorized to receive deposits in this state and which has a mutual corporate form;

(B) Subchapter "S" elections apply only if all stockholders are subject to tax in this state on their portion of the corporate income. If all nonresident stockholders pay the Georgia income tax on their portion of the corporate income, the election shall be allowed.

(8) There shall be subtracted from taxable income dividends received by:

(A) A corporation from sources outside the United States as defined in the Internal Revenue Code of 1986. For purposes of this subparagraph, dividends received by a corporation from sources outside of the United States shall include amounts treated as a dividend and income deemed to have been received under provisions of the Internal Revenue Code of 1986 by such corporation if such amounts could have been subtracted from taxable income under this paragraph, had such amounts actually been received. Amounts to be subtracted under this subparagraph shall include the following, as defined by the Internal Revenue Code of 1986:

(i) Qualified electing fund income;

(ii) Subpart F income; and

(iii) Income attributable to an increase in United States property by a controlled foreign corporation.

The amount subtracted under this subparagraph shall be reduced by any expenses directly attributable to the dividend income; and

(B) Corporations from affiliated corporations within the United States, when the corporation receiving the dividends is engaged in business in this state and is subject to the payment of taxes under the income tax laws of this state, to the extent that the dividends have been included in net income under this Code section. Dividends from affiliates shall be reduced by any expenses directly attributable to the dividend income.

(9) Where a corporation's salary and wage deductions are reduced in computing federal taxable income because the corporation has taken a federal jobs tax credit which required, as a condition to using the federal jobs tax credit, the elimination of salary and wage deductions, the eliminated salary and wage deductions shall be subtracted from taxable income.

(10) Georgia taxable income shall be adjusted as provided in Code Section 48-7-28.3.

(10.1) Net operating losses for corporations shall be treated as follows:

(A) For any taxable year in which the taxpayer takes a federal net operating loss deduction on its federal income tax return, the amount of such deduction shall be added back to federal taxable income, and Georgia taxable net income for such taxable year shall be computed from the taxpayer's federal taxable income as so adjusted. There shall be allowed as a separate deduction from Georgia taxable net income so computed an amount equal to the aggregate of the Georgia net operating loss carryovers to such year, plus the Georgia net operating loss carrybacks to such year;

(B) The Georgia net operating loss for such taxable year shall be computed by making the adjustments to federal taxable income required by this article and in the case of corporations doing business both within and outside Georgia, by apportioning and allocating to Georgia, as provided in Code Section 48-7-31, only the amount of the loss attributable to operations within Georgia. The term "Georgia net operating loss" shall mean the loss computed as provided in this paragraph. In the event the net Georgia adjustments completely offset a federal net operating loss, there shall be no Georgia net operating loss for the taxable year, and any excess of net Georgia adjustments over the federal net operating loss shall constitute Georgia taxable net income after any such excess has been allocated and apportioned to Georgia as provided in Code Section 48-7-31. The procedural sequence of taxable years to which a Georgia net operating loss may be carried back or carried over, and the number of years for which a net operating loss may be carried back or carried over, shall be the same as provided in the Internal Revenue Code. The terms "Georgia net operating loss carryback" and "Georgia net operating loss carryover" shall mean the Georgia net operating loss for the applicable year carried back or carried over in the manner and for the number of years as provided in this paragraph;

(C) In the event the taxpayer elects to forgo the carryback period for the federal net operating loss as allowed under the Internal Revenue Code, the taxpayer shall also forgo the carryback period for Georgia purposes. If the taxpayer does not elect to forgo the carryback period for the federal net operating loss, the election to forgo the net operating loss period shall not be allowed for Georgia purposes. If the taxpayer does not have a federal net operating loss, the taxpayer may make an irrevocable election to forgo the carryback period for the Georgia net operating loss, provided that an affirmative statement is attached to the Georgia return for the year of the loss. Such election must be made on or before the due date for filing the income tax return for the taxable year wherein the loss was incurred, including any extensions which have been granted;

(D) The provisions of Sections 108, 381, 382, and 384 of the Internal Revenue Code of 1986, as amended, as they relate to net operating losses also apply for Georgia purposes. The commissioner shall by regulation provide the method of determining how such sections apply;

(E) In the event a taxpayer is entitled to a refund of income taxes by reason of a net operating loss carryback, a claim for such refund must be filed within three years after the due date for filing the income tax return for the taxable year wherein the loss was incurred, including any extensions which have been granted. Such tax refund shall be deemed to have been erroneously assessed and collected, and shall be paid under the provisions of Code Section 48-2-35; provided, however, that no interest shall accrue or be paid for any period prior to the close of the taxable year in which such net operating loss arises and no interest shall be paid if the claim for refund is processed within 90 days from the last day of the month in which the claim for such refund is filed; and

(F) The commissioner shall have the authority to promulgate regulations regarding net operating losses with respect to this paragraph and with respect to consolidated return net operating losses.

(11) There shall be subtracted from taxable income a portion of qualified payments to minority subcontractors, as provided in Code Section 48-7-38.

(12) Georgia taxable income shall, if the taxpayer so elects, be adjusted with respect to federal depreciation deductions as provided in Code Section 48-7-39.

(13) If the taxpayer claims the tax credit provided for in subsection (d) of Code Section 48-7-40.6 with respect to qualified child care property, Georgia taxable income shall be increased by any depreciation deductions attributable to such property to the extent such deductions are used in determining federal taxable income.

(14) There shall be subtracted from taxable income the deduction provided and allowed by Section 179 of the Internal Revenue Code of 1986 as enacted on or before January 1, 2005, to the extent the deduction has not been included in the corporation's taxable income, as defined under the Internal Revenue Code of 1986.

(15) Georgia taxable income shall be increased by the amount of the payments, compensation, or other economic benefit disallowed by Code Section 48-7-21.1.

(16) Georgia taxable income shall be adjusted as provided in Code Section 48-7-28.4.



§ 48-7-21.1. Definitions; compensation paid by taxpayer disallowed as business expense; applicability

(a) As used in this Code section, the term:

(1) "Authorized employee" means any individual whose hiring for employment or continuing employment in the United States does not violate the provisions of 8 U.S.C. Section 1324a.

(2) "Basic pilot program" shall mean the electronic verification of a work authorization program of the Illegal Immigrant Reform and Immigrant Responsibility Act of 1996, P. L. 104-208, Division C, Section 1324a note, and operated by the United States Department of Homeland Security.

(3) "Labor services" means the physical performance of services in this state.

(b) On or after January 1, 2008, no payment or compensation or other remuneration, including but not limited to wages, salaries, bonuses, benefits, in-kind exchanges, expenses, or any other economic benefit, paid for labor services to an individual totaling $600.00 or more in a taxable year, may be claimed and allowed as a deductible business expense for state income tax purposes by a taxpayer unless such individual is an authorized employee. The provisions of this subsection shall apply whether or not an Internal Revenue Service Form 1099 or Form W-2 is issued in conjunction with such payments, compensation, or other remuneration.

(c) This Code section shall not apply to any business which:

(1) Has enrolled and participates in the basic pilot program; or

(2) Is exempt from compliance with federal employment verification procedures under federal law which makes the employment of unauthorized aliens unlawful.

(d) This Code section shall not apply to any individual hired by the taxpayer prior to January 1, 2008.

(e) This Code section shall not apply to any taxpayer where the individual being paid is not directly compensated or employed by said taxpayer.

(f) This Code section shall not apply to payments, compensation, or other remuneration paid for labor services to any individual who holds and presents to the taxpayer a valid license or identification card issued by the Georgia Department of Driver Services.

(g) The commissioner is authorized to prescribe forms and promulgate rules and regulations deemed necessary in order to administer and effectuate this Code section.



§ 48-7-22. Taxation of fiduciaries; rate; taxable net income of estate or trust; exemptions; computation of net income; when taxable year of beneficiary differs from that of estate or trust; tax as charge against estate or trust

(a) The tax imposed by this chapter shall be:

(1) Imposed upon resident fiduciaries and upon nonresident fiduciaries:

(A) Receiving income from business done in this state;

(B) Managing funds or property located in this state; or

(C) Managing funds or property for the benefit of a resident of this state;

(2) Imposed upon fiduciaries subject to the tax at the rates provided in this article for single individuals;

(3) Levied, collected, and paid annually with respect to:

(A) That part of the net income of an estate or trust which has not become distributable during the taxable year. It is the purpose of this Code section to tax fiduciaries or beneficiaries on all income otherwise taxable under this chapter. Income received by a resident fiduciary shall not be subject to the tax imposed by this chapter when the income is accumulated for, is distributed, or becomes distributable during the taxable year to a nonresident of this state and when the income was received from business done outside this state, property held outside this state, or intangible property, other than from the licensing for use of the property, held by a fiduciary, including, but not limited to, gains from the sale or exchange of the property. No return of income exempt under this subparagraph shall be required;

(B) The taxable net income received during the taxable year by a deceased individual who at the time of death was a taxpayer and who died during the taxable year or subsequent to the taxable year without having made a return; and

(C) The entire taxable net income of an insolvent or incompetent person, whether or not any portion of the taxable net income is held for the future use of the beneficiaries, when the fiduciary has complete charge of the net income.

(b) The net income of the estate or trust shall be computed in the same manner and on the same basis as in the case of an individual.

(c) If the taxable year of a beneficiary is different from that of the estate or trust, the amount which the beneficiary is required to include in computing his net income shall be based upon the income of the estate or trust for any taxable year of the estate or trust ending with or within the beneficiary's taxable year.

(d) The tax imposed upon a fiduciary shall be a charge against the estate or trust.



§ 48-7-23. Taxation of partnerships; computation of net income; disallowance of charitable contributions; individual liability of partners; individual returns of distributive shares; when taxable year of partner differs from that of partnership

The net income of a partnership shall be computed in the same manner and on the same basis as in the case of an individual except that the deduction of contributions for charitable purposes allowed by the Internal Revenue Code of 1986 shall not be allowed. Individuals carrying on business in partnership shall be liable for income tax only in their individual capacity; and each partner shall include in his or her individual return his or her distributive shares, whether distributed or not, of the net income of the partnership for the taxable year except as provided in subsection (c) of Code Section 48-7-24. If the taxable year of a partner is different from that of the partnership, the amount included in a partner's individual return shall be based upon the income of the partnership for the taxable year of the partnership ending with or within the partner's taxable year.



§ 48-7-24. Nonresident members of resident partnerships; resident members of nonresident partnerships

(a) When one or more of the individual members of a partnership doing business in this state are nonresidents of this state, the nonresidents shall be taxable on their share of the net profits of the partnership.

(b) When one or more of the individual members of a partnership doing business outside this state are residents of this state, the residents shall include in their individual returns their distributable share, whether distributed or not, of the net income of the partnership for the taxable year.

(c) Notwithstanding any other provision of this chapter to the contrary, the distributive share of a nonresident member of a resident limited partnership or other similar nontaxable entity which derives income exclusively from buying, selling, dealing in, and holding securities on its own behalf and not as a broker shall not constitute taxable income under this chapter. For purposes of this subsection, a resident limited partnership or similar nontaxable entity shall not include a family limited partnership or similar nontaxable entity the majority interest of which is owned by one or more natural or naturalized citizens related to each other within the fourth degree of reckoning according to the laws of descent and distribution. This subsection shall not apply to a person that participates in the management of the resident limited partnership or other similar nontaxable entity or that is engaged in a unitary business with another person that participates in the management of the resident limited partnership or other similar nontaxable entity.



§ 48-7-25. Exempt corporations and organizations; procedure for obtaining exempt status; revocation of exempt status; grounds; retroactivity; statute of limitations; information returns; unrelated business income; deductibility of death benefit payments

(a) The following organizations shall be exempt from taxation imposed by Code Section 48-7-21 as indicated:

(1) Subject to subsections (b) and (c) of this Code section, those organizations which are exempt from federal income taxation pursuant to Section 501(c), 501(d), 501(e), 664, or 401 of the Internal Revenue Code of 1986 shall be deemed to have similar exempt status for purposes of Code Section 48-7-21; and

(2) Insurance companies which pay to the state a tax upon premium income.

(b) (1) An organization's exempt status under paragraph (1) of subsection (a) of this Code section shall be subject to review and revocation by the commissioner in accordance with the provisions of paragraph (2) of this subsection.

(2) (A) The commissioner may revoke the exempt status of any organization described in paragraph (1) of subsection (a) of this Code section when:

(i) The Internal Revenue Service revokes the exempt status of the organization;

(ii) The organization ceases to be organized or operated in the manner in which it was organized or operated at the time the exempt status was granted;

(iii) The organization engages in any prohibited transaction as set forth in the Internal Revenue Code of 1986; or

(iv) There is any material change in the character or purpose of the organization or in the mode of operation of the organization.

(B) Revocation of an exempt status shall revoke the exempt status retroactively to the time of the occurrence of the disqualifying event or events. All exempt organizations shall immediately notify the commissioner in writing of the occurrence of any of the disqualifying events described in subparagraph (A) of this paragraph or of receipt by the organization of a notice of intent to terminate its exempt status by the Internal Revenue Service. The statute of limitations governing the assessment of any taxes determined to be due this state due to the revocation of exempt status shall be tolled as of the date of the occurrence of the disqualifying event or events described in subparagraph (A) of this paragraph. The commissioner at any time may require an organization which is exempt from taxation to file an information return stating the organization's gross income, receipts, disbursements, accumulation of income, and other data deemed necessary for the proper administration of this Code section.

(c)(1) A tax is imposed on income of an organization exempted pursuant to paragraph (1) of subsection (a) of this Code section when the income is derived from trade or business which is not related to exempt purposes of organizations described in paragraph (1) of subsection (a) of this Code section. This income shall be referred to as unrelated business income and shall be the income which is defined in Section 512 of the Internal Revenue Code of 1986. The tax imposed on unrelated business income shall be at the rate provided in Code Section 48-7-21.

(2) If an organization is exempt under Section 501(c)(4) of the United States Internal Revenue Code of 1986, if the organization makes payments of death benefits as a result of the death of a member of the organization, and if payments have been made by the organization for at least five years prior to January 1, 1977, the payments shall be deductible from the unrelated business income tax which might be owed by the organization. The payment of such death benefits shall not operate to generate a rebate or a refund. If the amount of death benefits paid within the taxable year exceeds the unrelated business income tax owed for the same taxable year, the excess may be carried forward for a period of five years.



§ 48-7-26. Personal exemptions

(a) As used in this Code section, the term "dependent" shall have the same meaning as in the Internal Revenue Code of 1986.

(b) (1) An exemption of $7,400.00 shall be allowed as a deduction in computing Georgia taxable income of a taxpayer and spouse, but only if a joint return is filed. If a taxpayer and spouse file separate returns, $3,700.00 shall be allowed to each person as a deduction in computing Georgia taxable income.

(2) An exemption of $2,700.00 shall be allowed as a deduction in computing Georgia taxable income for all taxpayers other than taxpayers who qualify for the exemption provided for in paragraph (1) of this subsection.

(3) Commencing with the taxable year beginning January 1, 2003, an exemption of $3,000.00 for each dependent of a taxpayer shall be allowed as a deduction in computing Georgia taxable income of the taxpayer.

(c) No exemption shall be allowed under this Code section for any dependent who has made a joint return with such dependent's spouse for the taxable year beginning in the calendar year in which the taxable year of the taxpayer begins.

(d) A deduction in lieu of a personal exemption deduction shall be allowed an estate or a trust as follows:

(1) An estate -- $2,700.00; and

(2) A trust -- $1,350.00.



§ 48-7-27. Computation of taxable net income

(a) Georgia taxable net income of an individual shall be the taxpayer's federal adjusted gross income, as defined in the United States Internal Revenue Code of 1986, less:

(1) Either the sum of all itemized nonbusiness deductions used in computing federal taxable income if the taxpayer used itemized nonbusiness deductions in computing federal taxable income or, if the taxpayer could not or did not itemize nonbusiness deductions, then a standard deduction as provided for in the following subparagraphs:

(A) In the case of a single taxpayer or a head of household, $2,300.00;

(B) In the case of a married taxpayer filing a separate return, $1,500.00;

(C) In the case of a married couple filing a joint return, $3,000.00;

(D) An additional deduction of $1,300.00 for the taxpayer if the taxpayer has attained the age of 65 before the close of the taxpayer's taxable year. An additional deduction of $1,300.00 for the spouse of the taxpayer shall be allowed if a joint return is made by the taxpayer and the taxpayer's spouse and the spouse has attained the age of 65 before the close of the taxable year; and

(E) An additional deduction of $1,300.00 for the taxpayer if the taxpayer is blind at the close of the taxable year. An additional deduction of $1,300.00 for the spouse of the taxpayer shall be allowed if a joint return is made by the taxpayer and the taxpayer's spouse and the spouse is blind at the close of the taxable year. For the purposes of this subparagraph, the determination of whether the taxpayer or the spouse is blind shall be made at the close of the taxable year except that, if either the taxpayer or the spouse dies during the taxable year, the determination shall be made as of the time of the death;

(2) The exemptions provided for in Code Section 48-7-26 together with the adjustments provided for in subsection (b) of this Code section;

(3)(A) The amount of salary and wage expenses eliminated in computing the individual's federal adjusted gross income because the individual has taken a federal jobs tax credit which requires, as a condition to using the federal jobs tax credit, the elimination of related salary and wage expenses.

(B) The amount of mortgage interest eliminated from federal itemized deductions for the purpose of computing mortgage interest credit on the federal return;

(4)(A) Income received from public pension or retirement funds, programs, or systems the income from which is exempted by federal law or treaty when the income is otherwise included in the taxpayer's federal adjusted gross income.

(B) Except as specifically provided in subparagraph (A) of this paragraph, paragraph (5) of this subsection, and paragraph (7) of this subsection, for taxable years beginning on or after January 1, 1989, no income from a public pension or retirement fund, program, or system (including those pension or retirement funds, programs, or systems provided for in Title 47) shall be exempt from income taxation in this state, notwithstanding any provision of Title 47 or any other provision of law to the contrary;

(5)(A) Retirement income otherwise included in Georgia taxable net income shall be subject to an exclusion amount as follows:

(i) For taxable years beginning on or after January 1, 1989, and prior to January 1, 1990, retirement income not to exceed an exclusion amount of $8,000.00 per year received from any source;

(ii) For taxable years beginning on or after January 1, 1990, and prior to January 1, 1994, retirement income not to exceed an exclusion amount of $10,000.00 per year received from any source;

(iii) For taxable years beginning on or after January 1, 1994, and prior to January 1, 1995, retirement income from any source not to exceed an exclusion amount of $11,000.00;

(iv) For taxable years beginning on or after January 1, 1995, and prior to January 1, 1999, retirement income from any source not to exceed an exclusion amount of $12,000.00;

(v) For taxable years beginning on or after January 1, 1999, and prior to January 1, 2000, retirement income from any source not to exceed an exclusion amount of $13,000.00;

(vi) For taxable years beginning on or after January 1, 2000, and prior to January 1, 2001, retirement income not to exceed an exclusion amount of $13,500.00 per year received from any source;

(vii) For taxable years beginning on or after January 1, 2001, and prior to January 1, 2002, retirement income from any source not to exceed an exclusion amount of $14,000.00;

(viii) For taxable years beginning on or after January 1, 2002, and prior to January 1, 2003, retirement income from any source not to exceed an exclusion amount of $14,500.00;

(ix) For taxable years beginning on or after January 1, 2003, and prior to January 1, 2006, retirement income from any source not to exceed an exclusion amount of $15,000.00;

(x) For taxable years beginning on or after January 1, 2006, and prior to January 1, 2007, retirement income from any source not to exceed an exclusion amount of $25,000.00;

(xi) For taxable years beginning on or after January 1, 2007, and prior to January 1, 2008, retirement income from any source not to exceed an exclusion amount of $30,000.00;

(xii) For taxable years beginning on or after January 1, 2008, and prior to January 1, 2012, retirement income from any source not to exceed an exclusion amount of $35,000.00; and

(xiii) For taxable years beginning on or after January 1, 2012, retirement income from any source not to exceed an exclusion amount of $35,000.00 for each taxpayer meeting the eligibility requirement set forth in division (i) or (ii) of subparagraph (D) of this paragraph or an amount of $65,000.00 for each taxpayer meeting the eligibility requirement set forth in division (iii) of subparagraph (D) of this paragraph.

(B) In the case of a married couple filing jointly, each spouse shall if otherwise qualified be individually entitled to exclude retirement income received by that spouse up to the exclusion amount.

(C) The exclusions provided for in this paragraph shall not apply to or affect and shall be in addition to those adjustments to net income provided for under any other paragraph of this subsection.

(D) A taxpayer shall be eligible for the exclusions granted by this paragraph only if the taxpayer:

(i) Is 62 years of age or older but less than 65 years of age during any part of the taxable year; or

(ii) Is permanently and totally disabled in that the taxpayer has a medically demonstrable disability which is permanent and which renders the taxpayer incapable of performing any gainful occupation within the taxpayer's competence; or

(iii) Is 65 years of age or older during any part of the year.

(E) For the purposes of this paragraph, retirement income shall include but not be limited to interest income, dividend income, net income from rental property, capital gains income, income from royalties, income from pensions and annuities, and no more than $4,000.00 of an individual's earned income. Earned income in excess of $4,000.00, including but not limited to net business income earned by an individual from any trade or business carried on by such individual, wages, salaries, tips, and other employer compensation, shall not be regarded as retirement income. The receipt of earned income shall not diminish any taxpayer's eligibility for the retirement income exclusions allowed by this paragraph except to the extent of the express limitation provided in this subparagraph.

(F) The commissioner shall by regulation require proof of the eligibility of the taxpayer for the exclusions allowed by this paragraph.

(G) The commissioner shall by regulation provide that for taxable years beginning on or after January 1, 1989, and ending before October 1, 1990, penalty and interest may be waived or reduced for any taxpayer whose estimated tax payments and tax withholdings are less than 70 percent of such taxpayer's Georgia income tax liability if the commissioner determines that such underpayment or deficiency is due to an increase in net taxable income attributable directly to amendments to this paragraph or paragraph (4) of this subsection enacted at the 1989 special session of the General Assembly and not due to willful neglect or fraud;

(6) A portion of the qualified payments to minority subcontractors, as provided in Code Section 48-7-38;

(7) Social security benefits and tier 1 railroad retirement benefits, to the extent included in federal taxable income;

(8) The amount of a dependent's unearned income included in federal adjusted gross income of a parent's return;

(9) An amount equal to the amount of contributions to the Teachers Retirement System of Georgia made by a taxpayer between July 1, 1987, and December 31, 1989, which contributions were not subject to federal income taxation but were subject to Georgia income taxation. The purpose of the exclusion provided for in this paragraph is to allow a taxpayer a recovery adjustment for such amount after commencement of distributions by such retirement system to such taxpayer and to establish the same basis for federal and state income tax purposes;

(10) With respect to a taxpayer who is a self-employed individual treated as an employee pursuant to Section 401(c)(1) of the Internal Revenue Code, an amount equal to the amount paid by the taxpayer during the taxable year for insurance which constitutes medical care for the taxpayer and the spouse and dependents of the taxpayer which is not otherwise deductible by the taxpayer for federal income tax purposes because the applicable percentage for that taxable year as specified pursuant to Section 162(l) of the Internal Revenue Code is less than 100 percent;

(11) For taxable years beginning on or after January 1, 2002, and prior to January 1, 2007:

(A) An amount equal to the amount of contributions by parents or guardians of a designated beneficiary to a savings trust account established pursuant to Article 11 of Chapter 3 of Title 20 on behalf of the designated beneficiary who is claimed as a dependent on the Georgia income tax return of the beneficiary's parents or guardians, but not exceeding $2,000.00 per beneficiary;

(B) If the parents or guardians file joint returns, separate returns, or single returns, the sum of contributions constituting deductions on their returns under this paragraph shall not exceed $2,000.00 per beneficiary;

(C) In order to claim the deduction for a taxable year:

(i) Such parent or guardian must have claimed and been allowed itemized deductions pursuant to Section 63(d) of the Internal Revenue Code of 1986 and paragraph (1) of this subsection;

(ii) The federal adjusted gross income for such taxable year cannot exceed $100,000.00 for a joint return or $50,000.00 for a separate or single return except as provided in subparagraph (D) of this paragraph; and

(iii) Such parent or guardian must be the account owner of the designated beneficiary's account;

(D) The maximum deduction authorized by this paragraph for each beneficiary shall decrease by $400.00 for each $1,000.00 of federal adjusted gross income over $100,000.00 for a joint return or $50,000.00 for a separate or single return; and

(E) For purposes of this paragraph, contributions or payments for any such taxable year may be made during or after such taxable year but on or before the deadline for making contributions to an individual retirement account pursuant to Section 219(f)(3) of the Internal Revenue Code of 1986;

(11.1) For taxable years beginning on or after January 1, 2016:

(A) An amount equal to the amount of contributions to a savings trust account established pursuant to Article 11 of Chapter 3 of Title 20 on behalf of the designated beneficiary, but not exceeding $2,000.00 per beneficiary;

(B) If the contributor files a separate return or single return, the sum of contributions constituting deductions on the contributor's return under this paragraph shall not exceed $2,000.00 per beneficiary;

(C) If the contributor files a joint return, the sum of contributions constituting deductions on the contributor's return under this paragraph shall not exceed $4,000.00 per beneficiary; and

(D) For purposes of this paragraph, contributions or payments for any such taxable year may be made during or after such taxable year but on or before the deadline for making contributions to an individual retirement account under federal law for such taxable year;

(12) Military income received by a member of the National Guard or any reserve component of the armed services of the United States stationed in a combat zone or stationed in defense of the borders of the United States pursuant to military orders. The exclusion provided under this paragraph:

(A) Shall apply with respect to each taxable year, or portion thereof, covered by such military orders; and

(B) Shall apply only with respect to such member of the National Guard or any reserve component of the armed forces and only with respect to military income earned during the period covered by such military orders;

(12.1) (A) Disability income from the United States Department of Veterans Affairs received by a disabled veteran who is a citizen and resident of Georgia.

(B) As used in this paragraph, the term "disabled veteran" means any wartime veteran who was discharged under honorable conditions and who has been adjudicated by the United States Department of Veterans Affairs as being at least 90 percent totally and permanently disabled and entitled to receive service connected benefits and any veteran who is receiving or who is entitled to receive a statutory award from the United States Department of Veterans Affairs for:

(i) Loss or permanent loss of use of one or both feet;

(ii) Loss or permanent loss of use of one or both hands;

(iii) Loss of sight in one or both eyes; or

(iv) Permanent impairment of vision of both eyes of the following status: Central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends on angular distance no greater than 20 degrees in the better eye;

(13)(A) An amount equal to the actual amount expended for organ donation expenses not to exceed the amount of $10,000.00 incurred in accordance with the "National Organ Procurement Act."

(B) In order to qualify for the exclusion under subparagraph (A) of this paragraph, such taxpayer must, while living, donate all or part of such person's liver, pancreas, kidney, intestine, lung, or bone marrow. In the taxable year in which the donation is made, the taxpayer shall be entitled to claim the exclusion provided in subparagraph (A) of this paragraph only with respect to unreimbursed travel expenses, lodging expenses, and lost wages incurred as a direct result of the organ donation;

(13.1) An amount equal to 100 percent of the premium paid by the taxpayer during the taxable year for high deductible health plans as defined by Section 223 of the Internal Revenue Code to the extent the deduction has not been included in federal adjusted gross income, as defined under the Internal Revenue Code of 1986, and the expenses have not been provided from a health reimbursement arrangement and have not been included in itemized nonbusiness deductions;

(13.2) (A) An amount equal to $1,000.00 for any physician who served as the community based faculty physician for a medical core clerkship provided by community based faculty.

(B) An amount equal to $1,000.00 for any physician who served as the community based faculty physician for a physician assistant core clerkship provided by community based faculty.

(C) An amount equal to $1,000.00 for any physician who served as the community based faculty physician for a nurse practitioner core clerkship provided by community based faculty.

(D) As used in this paragraph, the term:

(i) "Community based faculty physician" means a noncompensated physician who provides a minimum of three and a maximum of ten clerkships within a calendar year.

(ii) "Medical core clerkship," "physician assistant core clerkship," or "nurse practitioner core clerkship" means a clerkship for a student who is enrolled in a Georgia medical school, a Georgia physician assistant school, or a Georgia nurse practitioner school and who completes a minimum of 160 hours of community based instruction in family medicine, internal medicine, pediatrics, obstetrics and gynecology, emergency medicine, psychiatry, or general surgery under the guidance of a community based faculty physician.

(E) The state-wide Area Health Education Centers Program Office at Georgia Regents University shall administer the program and certify rotations for the department.

(F) This paragraph shall apply to all taxable years beginning on or after January 1, 2014;

(14) The deduction for school teachers provided and allowed by Section 62(a)(2)(D) of the Internal Revenue Code of 1986 as enacted on or before January 1, 2005, to the extent the deduction has not been included in federal adjusted gross income, as defined under the Internal Revenue Code of 1986, and the expenses have not been included in itemized nonbusiness deductions; and

(15) The deduction provided and allowed by Section 179 of the Internal Revenue Code of 1986 as enacted on or before January 1, 2005, to the extent the deduction has not been included in federal adjusted gross income, as defined under the Internal Revenue Code of 1986, and the expenses have not been included in itemized nonbusiness deductions.

(b)(1) There shall be added to the taxable income:

(A) Dividend or interest income, to the extent that the dividend or interest income is not included in gross income for federal income tax purposes, on obligations of any state except this state or of political subdivisions except political subdivisions of this state;

(B) Interest or dividends on obligations of the United States or of any authority, commission, instrumentality, territory, or possession of the United States which by the laws of the United States are exempt from federal income taxes but not from state income taxes; and

(C) Income consisting of lump sum distributions from an annuity, pension plan, or similar source which were removed from federal adjusted gross income for the purposes of special federal tax computations or treatment.

(2) There shall be subtracted from taxable income interest or dividends on obligations of the United States and its territories and possessions or of any authority, commission, or instrumentality of the United States to the extent includable in gross income for federal income tax purposes but exempt from state income taxes under the laws of the United States. Any amount subtracted under this paragraph shall be reduced by any interest expenses directly or indirectly attributable to the production of the interest or dividend income.

(3) There shall be added to taxable income any income taxes imposed by any tax jurisdiction except the State of Georgia to the extent deducted in determining federal taxable income.

(4) No portion of any deductions or losses including, but not limited to, net operating losses, which occurred in a year in which the taxpayer was not subject to taxation in this state, may be deducted in any tax year. When federal adjusted gross income includes deductions or losses not allowed pursuant to this paragraph, an adjustment deleting them shall be made under rules established by the commissioner.

(5) Income, losses, and deductions previously used in computing Georgia taxable income shall not again be used in computing Georgia taxable income; and the commissioner shall provide for needed adjustments by regulation.

(6) Reserved.

(7) Except as otherwise provided in paragraph (4) of subsection (a) of this Code section, this chapter shall not be construed to repeal any tax exemptions contained in other laws of this state not referred to in this Code section. Those exemptions and the exemptions provided by federal law and treaty shall be deducted on forms provided by the commissioner.

(8) All elections made by the taxpayer under the Internal Revenue Code of 1954 or the Internal Revenue Code of 1986 shall also apply under this article.

(9) If the taxpayer claims the tax credit provided for in subsection (d) of Code Section 48-7-40.6 with respect to qualified child care property, Georgia taxable income shall be increased by any depreciation deductions attributable to such property to the extent such deductions are used in determining federal taxable income.

(10) (A) Except as otherwise provided in subparagraph (C) of this paragraph, the amount of any qualified withdrawals from a savings trust account under Article 11 of Chapter 3 of Title 20 shall not be subject to state income tax under this chapter.

(B) For withdrawals other than qualified withdrawals from such a savings trust account, the proportion of earnings in the account balance at the time of the withdrawal shall be applied to the total funds withdrawn to determine the earnings portion to be included in the account owner's taxable net income in the year of withdrawal.

(C) For withdrawals other than qualified withdrawals from such a savings trust account and for withdrawals from such a savings trust account which are rolled over to a qualified tuition program other than the qualified tuition program established under Article 11 of Chapter 3 of Title 20, the proportion of the contributions in an account balance at the time of a withdrawal which previously have been used to reduce taxable net income pursuant to subsection (a) of this Code section shall be applied to the nonearnings portion of the total funds withdrawn to determine an amount to be included in the account owner's taxable net income in the same taxable year.

(10.1) (A) The amount of any qualified withdrawals from an ABLE account established pursuant to a Georgia ABLE program or any Qualified ABLE Program, as such programs are defined under Chapter 9 of Title 30, shall not be subject to state income tax under this chapter.

(B) For withdrawals other than qualified withdrawals from such an ABLE account, the proportion of earnings in the account balance at the time of the withdrawal shall be applied to the total funds withdrawn to determine the earnings portion to be included in the designated beneficiary's taxable net income in the year of withdrawal.

(11) Georgia taxable income shall be adjusted as provided in Code Section 48-7-28.3.

(12) Georgia taxable income shall be increased by the amount of the payments, compensation, or other economic benefit disallowed by Code Section 48-7-21.1.

(13) Georgia taxable income shall be adjusted as provided in Code Section 48-7-28.4.

(c) Georgia taxable income shall, if the taxpayer so elects, be adjusted with respect to federal depreciation deductions as provided in Code Section 48-7-39.

(d) (1) (A) As used in this paragraph, the term "individual" shall mean the same as is defined in Code Section 48-1-2.

(B) Georgia resident shareholders of Subchapter "S" corporations may make an adjustment to federal adjusted gross income for Subchapter "S" corporation income where another state does not recognize a Subchapter "S" corporation.

(C) A Georgia individual resident who is a partner in a partnership, who is a member of a limited liability company taxed as a partnership, or who is a single member of a limited liability company which is disregarded for federal income tax purposes may make an adjustment to federal adjusted gross income for the entity's income taxed in another state which imposes on the entity a tax on or measured by income.

(D) Adjustments pursuant to this paragraph shall only be allowed for the portion of the income on which such tax was actually paid by such Subchapter "S" corporation, partnership, or limited liability company. In multitiered situations, the adjustment for such individual shall be determined by allocating such income between the shareholders, partners, or members at each tier based upon their profit/loss percentage.

(2) Nonresident shareholders of a Georgia Subchapter "S" corporation shall execute a consent agreement to pay Georgia income tax on their portion of the corporate income in order for such Subchapter "S" corporation to be recognized for Georgia purposes. A consent agreement for each shareholder shall be filed by the corporation with its corporate tax return in the year in which the Subchapter "S" corporation is first required to file a Georgia income tax return. For a Subchapter "S" corporation in existence prior to January 1, 2008, the consent agreement shall be filed for each shareholder in the first Georgia tax return filed for a year beginning on or after January 1, 2008. A consent agreement shall also be filed in any subsequent year for any additional nonresident who first becomes a shareholder of the Subchapter "S" corporation in that year. Shareholders of a federal Subchapter "S" corporation which is not recognized for Georgia purposes may make an adjustment to federal adjusted gross income in order to avoid double taxation on this type of income. Adjustments shall not be allowed unless tax was actually paid by such corporation.



§ 48-7-28. Reciprocity

A resident individual who has an established business in another state, has investment in property having a taxable situs in another state, or engages in employment in another state may deduct from the tax due upon the entire net income of the resident individual the tax paid upon the net income of the business, investment, or employment in another state when the business, investment, or employment is in a state that levies a tax upon net income. In no case shall the credit permitted under this Code section exceed the tax which would be payable to this state upon a like amount of taxable income.



§ 48-7-28.1. Tax benefit

(a) If a taxpayer repays in the current tax year certain amounts of income that were subject to tax under this chapter in a prior year and a tax benefit would be allowed under similar circumstances under Section 1341 of the Internal Revenue Code, a tax benefit shall be allowed on the Georgia income tax return. The tax benefit shall be the reduced tax for the current tax year due to the deduction for the repaid income or the reduction in tax for the prior year or years due to the exclusion of the repaid income. The reduction in tax shall qualify as a refundable tax credit on the return for the current year.

(b) No credit will be allowed unless Georgia income tax was actually paid in the prior year or if the taxpayer was not subject to Georgia income tax.



§ 48-7-28.2. Employer social security credits

(a) As used in this Code section, the term "employer social security credit" means the employer social security credit defined in Section 45B(a) of the Internal Revenue Code of 1986, as amended.

(b) If an employer elects to take an employer social security credit pursuant to Section 38 of the Internal Revenue Code of 1986, as amended, the employer, in calculating Georgia taxable net income, shall be allowed a deduction equal to the employer social security credit.



§ 48-7-28.3. Expenses from transactions with related members

(a) As used in this Code section, the term:

(1) "Comprehensive income tax treaty" means a convention or agreement, entered into by the United States and approved by Congress, with a foreign government for the allocation of all categories of income subject to taxation or the withholding of tax on interest, dividends, and royalties for the prevention of double taxation of the respective nations' residents and the sharing of information.

(2) "Corporation" means:

(A) A corporation incorporated under the laws of this state or incorporated or organized under the laws of any other state, territory, or nation; or

(B) A limited liability company treated as a corporation for federal income tax purposes or any other person treated as a corporation for federal income tax purposes. A limited liability company which is disregarded as a separate entity for income tax purposes shall also be disregarded as a separate entity for purposes of this Code section.

(3) "Foreign nation" means an established sovereign government that is recognized as such by the United States Department of State.

(4) "Intangible expenses and costs" means expenses, losses, and costs directly or indirectly for, related to, or in connection with the direct or indirect acquisition, use, maintenance, management, ownership, sale, exchange, or disposition of intangible property, to the extent such amounts are allowed as deductions or costs in determining taxable income before net operating loss deduction and special deductions for the taxable year under the Internal Revenue Code of 1986. The term includes but is not limited to:

(A) Royalty, patent, technical, and copyright fees;

(B) Licensing fees; and

(C) Other similar expenses and costs.

(5) "Intangible property" includes but is not limited to patents, patent applications, trade names, trademarks, service marks, copyrights, mask words, trade secrets, and similar types of intangible assets.

(6) "Interest expenses and costs" includes but is not limited to amounts directly or indirectly allowed as deductions under Section 163 of the Internal Revenue Code of 1986 for purposes of determining taxable income under the Internal Revenue Code of 1986 to the extent such expenses and costs are directly or indirectly for, related to, or in connection with the direct or indirect acquisition, use, maintenance, management, ownership, sale, exchange, or disposition of intangible property.

(7) "Related person" means:

(A) A stockholder who is an individual or a member of the stockholder's family enumerated in Section 318 of the Internal Revenue Code of 1986 if the stockholder and the members of the stockholder's family own, directly or indirectly, beneficially or constructively, in the aggregate at least 50 percent of the value of the taxpayer's outstanding stock;

(B) A stockholder, or a stockholder's partnerships, estate, trusts, or corporations, if the stockholder and the stockholder's partnerships, estate, trusts, and corporations own, directly or indirectly, beneficially or constructively, in the aggregate at least 50 percent of the value of the taxpayer's outstanding stock; or

(C) A corporation, or a person related to the corporation in a manner that would require an attribution of stock from the corporation to the person or from the person to the corporation under the attribution rules of Section 318 of the Internal Revenue Code of 1986, if the taxpayer owns, directly or indirectly, beneficially or constructively, at least 50 percent of the value of the corporation's outstanding stock.

(D) The attribution rules of Section 318 of the Internal Revenue Code of 1986 apply for purposes of determining whether the ownership requirements in subparagraphs (A) through (C) of this paragraph have been met.

(E) A limited liability company treated as a partnership for federal income tax purposes shall be considered a partnership for purposes of this paragraph and paragraph (8) of this subsection.

(8) "Related member" means a person, with respect to the taxpayer during all or any portion of the tax year:

(A) That is a related person;

(B) That is a component member as defined in Section 1563(b) of the Internal Revenue Code of 1986;

(C) To or from whom there would be required an attribution of stock ownership in accordance with Section 1563(e) of the Internal Revenue Code of 1986; or

(D) That, notwithstanding its form of organization, bears the same relationship to the taxpayer as a person described in subparagraphs (A) through (C) of this paragraph.

(9) "Valid business purpose" means one or more business purposes, other than the avoidance or reduction of taxation, which alone or in combination constitute the primary motivation for some business activity or transaction, which activity or transaction changes in a meaningful way, apart from tax effects, the economic position of the taxpayer. The economic position of the taxpayer includes an increase in the market share of the taxpayer, or the entry by the taxpayer into new business markets.

(b) For purposes of computing its Georgia taxable net income under Code Sections 48-7-21 and 48-7-27, a taxpayer shall add back otherwise deductible interest expenses and costs and intangible expenses and costs directly or indirectly paid, accrued, or incurred to, or in connection directly or indirectly with one or more direct or indirect transactions with, one or more related members. Such expenses and costs shall be added before the income is apportioned or allocated as provided by Code Section 48-7-31.

(c) The commissioner shall have the authority to reverse in whole or in part the adjustments required in subsection (b) of this Code section when the taxpayer and the commissioner agree in writing to the application or use of an alternative method of apportionment under subparagraph (d)(2)(C) of Code Section 48-7-31, Code Section 48-7-35, or Code Section 48-7-31.1. Nothing in this Code section shall be construed to limit or negate the commissioner's authority otherwise to enter into agreements and compromises otherwise allowed by law.

(d)(1) For purposes of this subsection, the term:

(A) "Allocated or apportioned, or both" does not mean the amount of income that is subject to allocation or apportionment, or both. Rather it means the amount that is arrived at after applying the allocation and apportionment rules of a state as defined in subparagraph (B) of this paragraph. A tax or the portion of a tax, which is or would be imposed regardless of the amount of the income, shall not be considered to be a tax on or measured by the income of the related member.

(B) "State" means a state in the United States of America, including the District of Columbia, but does not include those states under whose laws the taxpayer files with the related member, or the related member files with another related member, a combined income tax report or return, a consolidated income tax report or return, or any other report or return where such report or return is due because of the imposition of a tax on, or measured by, income and where such combined income tax report or return, consolidated income tax report or return, or other report or return results in the elimination of the tax effects from transactions directly or indirectly between the taxpayer and the related member.

(2) The amount of the adjustment required by subsection (b) of this Code section shall be reduced, but not below zero, to the extent the corresponding interest expenses and costs and intangible expenses and costs:

(A) Are received as income in an arm's length transaction by the related member; and

(B) Such income is allocated or apportioned, or both, to and taxed by Georgia or another state that imposes a tax on or measured by the income of the related member.

(3) In claiming the exception allowed by this subsection, the taxpayer shall disclose on its return, with respect to the related member, the name of the related member, the federal identification number of the related member, the name of each state, the amount of the interest expenses and costs and intangible expenses and costs allocated or apportioned to and taxed by each state for such related member, and such other information as the commissioner may prescribe.

(e)(1) The adjustment required by subsection (b) of this Code section shall be reduced, but not below zero, if and to the extent:

(A) The interest expenses and costs and intangible expenses and costs are paid, accrued, or incurred to a related member domiciled in a foreign nation which has in force a comprehensive income tax treaty with the United States;

(B) The transaction giving rise to the interest expenses and costs and intangible expenses and costs has a valid business purpose; and

(C) The amounts of such interest expenses and costs and intangible expenses and costs were determined at arm's length rates.

(2) In claiming the exception allowed by this subsection, the taxpayer shall disclose on its return:

(A) The name and federal identification number of the related member;

(B) The amount of the interest expenses and costs and intangible expenses and costs;

(C) The country of domicile of the related member; and

(D) Such other information as the commissioner may prescribe.

(f) The adjustment required in subsection (b) of this Code section shall not apply to the portion of interest expenses and costs and intangible expenses and costs that the taxpayer establishes by a preponderance of the evidence that meets both of the following:

(1) The related member during the same taxable year directly or indirectly paid, accrued, or incurred such portion to a person that is not a related member; and

(2) The transaction giving rise to the interest expenses and costs and intangible expenses and costs has a valid business purpose.

(g) Nothing in this Code section shall require a taxpayer to add to its Georgia taxable net income more than once any amount of interest expenses and costs and intangible expenses and costs that the taxpayer pays, accrues, or incurs to a related member.

(h) Nothing in this Code section shall be construed to limit or negate the commissioner's authority to make adjustments under Code Section 48-7-58.

(i) The adjustment required by this Code section shall apply to a corporation that files a separate return with Georgia and to the separate taxable income computation of each member of a Georgia consolidated return.

(j) In addition to other penalties imposed by this title, the penalty for failure to make the adjustment required by this Code section shall be 10 percent of the additional tax that results because of this Code section. The commissioner may waive this penalty pursuant to the provisions of Code Section 48-2-43.

(k) The commissioner is authorized to prescribe forms and promulgate rules and regulations deemed necessary in order to effectuate this Code section.



§ 48-7-28.4. Adjustments to taxes; disallowing expenses paid to certain real estate investment trusts; procedures, conditions, and limitations

(a) As used in this Code section, the term:

(1) "Association taxable as a corporation" does not include:

(A) A real estate investment trust other than a captive real estate investment trust;

(B) Any qualified real estate investment trust subsidiary under Section 856(i) of the Internal Revenue Code of 1986, as amended, other than a qualified REIT subsidiary of a captive real estate investment trust;

(C) Any Listed Australian Property Trust, meaning an Australian unit trust registered as a "Managed Investment Scheme" under the Australian Corporations Act in which the principal class of units is listed on a recognized stock exchange in Australia and is regularly traded on an established securities market, or an entity organized as a trust, provided that a Listed Australian Property Trust owns or controls, directly or indirectly, 75 percent or more of the voting power or value of the beneficial interests or shares of such trust; or

(D) Any qualified foreign entity, meaning a corporation, trust, association or partnership organized outside the laws of the United States and which satisfies the following criteria:

(i) At least 75 percent of the entity's total asset value at the close of its taxable year is represented by real estate assets, as defined at Section 856(c)(5)(B) of the Internal Revenue Code of 1986, as amended, thereby including shares or certificates of beneficial interest in any real estate investment trust, cash and cash equivalents, and United States government securities;

(ii) The entity is not subject to tax on amounts distributed to its beneficial owners, or is exempt from entity-level taxation;

(iii) The entity distributes at least 85 percent of its taxable income, as computed in the jurisdiction in which it is organized, to the holders of its shares or certificates of beneficial interest on an annual basis;

(iv) Not more than 10 percent of the voting power or value in such entity is held directly or indirectly or constructively by a single entity or individual, or the shares or beneficial interests of such entity are regularly traded on an established securities market; and

(v) The entity is organized in a country which has a tax treaty with the United States.

(2) "Captive real estate investment trust" means any real estate investment trust the shares or beneficial interests of which are not regularly traded on an established securities market and more than 50 percent of the voting power or value of the shares or beneficial interests of which are owned or controlled, directly or indirectly or constructively, by a single entity that is:

(A) Treated as an association taxable as a corporation under the Internal Revenue Code of 1986, as amended; and

(B) Not exempt from federal income tax pursuant to the provisions of Section 501(a) of the Internal Revenue Code of 1986, as amended.

(3) "Dividends paid deduction" means the deduction for dividends paid which is allowed pursuant to Sections 561 through 565 and Sections 856 through 859 of the Internal Revenue Code of 1986, as amended.

(4) "Real estate investment trust" means an entity that has elected such status for federal income tax purposes and meets the requirements of Section 856 of the Internal Revenue Code of 1986, as amended.

(5) "Related member" means the same as is defined in Code Section 48-7-28.3.

(b) For purposes of computing Georgia taxable net income under Code Sections 48-7-21 and 48-7-27, a taxpayer shall add back all expenses and costs directly or indirectly paid, accrued, or incurred to a captive real estate investment trust. Such expenses and costs shall be added back before the income is apportioned or allocated as provided by Code Section 48-7-31.

(c) The amount of the adjustment required by subsection (b) of this Code section shall be reduced, but not below zero, to the extent the corresponding expenses and costs received as income by the captive real estate investment trust are reduced by expenses paid, accrued, or incurred to persons that are not related members, and such expenses shall be allowed in computing the captive real estate investment trust's federal taxable income.

(d) The commissioner shall have the authority to reverse in whole or in part the adjustments required in subsection (b) of this Code section when the taxpayer and the commissioner agree in writing to the application or use of an alternative method of apportionment under subparagraph (d)(2)(C) of Code Section 48-7-31, Code Section 48-7-35, or Code Section 48-7-31.1. Nothing in this Code section shall be construed to limit or negate the commissioner's authority otherwise to enter into agreements and compromises otherwise allowed by law.

(e) (1) For purposes of this subsection, the term:

(A) "Allocated or apportioned, or both" means the amount of income that is arrived at after applying the allocation and apportionment rules of a state. A tax or the portion of a tax, which is or would be imposed regardless of the amount of the income, shall not be considered to be a tax on or measured by the income of the captive real estate investment trust. The term shall not mean the amount of income that is subject to allocation or apportionment, or both.

(B) "State" means a state in the United States of America, including the District of Columbia, but does not include those states under whose laws the taxpayer files with the captive real estate investment trust, or the captive real estate investment trust files with another related member, a combined income tax report or return, a consolidated income tax report or return, or any other report or return where such report or return is due because of the imposition of a tax on, or measured by, income and where such combined income tax report or return, consolidated income tax report or return, or other report or return results in the elimination of the tax effects from transactions directly or indirectly between the taxpayer and the captive real estate investment trust or between the captive real estate investment trust and another related member.

(2) The amount of the adjustment required by subsection (b) of this Code section shall be reduced, but not below zero, to the extent the corresponding expenses and costs are received as income in an arm's length transaction by the captive real estate investment trust and to the extent such income is allocated or apportioned, or both, to and taxed by Georgia or another state that imposes a tax on or measured by the income of the captive real estate investment trust. For purposes of this paragraph, the corresponding expenses and costs shall not be considered to have been received as income by the captive real estate investment trust to the extent such income is reduced, in computing the income of the captive real estate investment trust in Georgia or another state, by the dividends paid deduction or by expenses paid, accrued, or incurred to persons that are not related members, or both.

(3) In claiming the exception allowed by this subsection, the taxpayer shall disclose on its return, with respect to the captive real estate investment trust, the name, the federal identification number, the name of each state, the amount of the expenses and costs allocated or apportioned to and taxed by each state, and such other information as the commissioner may prescribe.

(f) Nothing in this Code section shall require a taxpayer to add to its Georgia taxable net income more than once any amount of expenses and costs that the taxpayer pays, accrues, or incurs to a captive real estate investment trust.

(g) Nothing in this Code section shall be construed to limit or negate the commissioner's authority to make adjustments under Code Section 48-7-58.

(h) Except as otherwise provided in this Code section, a real estate investment trust that is intended to be regularly traded on an established securities market, and that satisfies the requirements of Section 856(a)(5) and (6) of the Internal Revenue Code of 1986, as amended, by reason of Section 856(h)(2) of the Internal Revenue Code of 1986, as amended, shall not be deemed a captive real estate investment trust within the meaning of this Code section.

(i) A real estate investment trust that does not become regularly traded on an established securities market within one year of the date on which it first becomes a real estate investment trust shall be deemed not to have been regularly traded on an established securities market, retroactive to the date it first became a real estate investment trust. For purposes of this subsection, a real estate investment trust becomes a real estate investment trust on the first day that it has both met the requirements of Section 856 of the Internal Revenue Code of 1986, as amended, and has elected to be treated as a real estate investment trust pursuant to Section 856(c)(1) of the Internal Revenue Code of 1986, as amended.

(j) For purposes of this Code section, the constructive ownership rules of Section 318(a) of the Internal Revenue Code of 1986, as amended, as modified by Section 856(d)(5) of the Internal Revenue Code of 1986, as amended, shall apply in determining the ownership of stock, assets, or net profits of any person.

(k) The adjustment required by this Code section shall apply to a corporation that files a separate return with Georgia and to the separate taxable income computation of each member of a Georgia consolidated return.

(l) In addition to other penalties imposed by this title, the penalty for failure to make the adjustment required by this Code section shall be 10 percent of the additional tax that results because of this Code section. The commissioner may waive this penalty pursuant to the provisions of Code Section 48-2-43.

(m) The commissioner is authorized to prescribe forms and promulgate rules and regulations deemed necessary in order to effectuate this Code section.



§ 48-7-29. Tax credits for rural physicians

(a) As used in this Code section, the term:

(1) "Rural county" means a county in this state that has 65 persons per square mile or fewer according to the United States decennial census of 1990 or any future such census.

(2) "Rural hospital" means an acute-care hospital located in a rural county that contains fewer than 100 beds.

(3) "Rural physician" means a physician licensed to practice medicine in this state, who practices in a rural county and resides in a rural county or a county contiguous to the rural county in which such physician practices and primarily admits patients to a rural hospital and practices in the fields of family practice, obstetrics and gynecology, pediatrics, internal medicine, or general surgery.

(b)(1) A person qualifying as a rural physician shall be allowed a credit against the tax imposed by Code Section 48-7-20 in an amount not to exceed $5,000.00. The tax credit may be claimed for not more than five years, provided that the physician continues to qualify as a rural physician. In no event shall the amount of the tax credit exceed the taxpayer's income tax liability, and any unused tax credit shall not be allowed to be carried forward to apply to the taxpayer's succeeding years' tax liability. No such tax credit shall be allowed the taxpayer against prior years' tax liability.

(2) No physician who on July 1, 1995, is currently practicing in a rural county shall be eligible to receive the credit provided for in paragraph (1) of this subsection. No credit shall be allowed for a physician who has previously practiced in a rural county, unless, after July 1, 1995, that physician returns to practice in a rural county after having practiced in a nonrural county for at least three years.

(c) The commissioner shall promulgate any rules and regulations necessary to implement and administer this Code section.



§ 48-7-29.1. Retrofitting certain single-family homes with accessibility features

(a) As used in this Code section, the term:

(1) "Accessibility features" means:

(A) One no-step entrance allowing access into the residence;

(B) Interior passage doors providing a 32 inch wide clear opening;

(C) Reinforcements in bathroom walls allowing later installation of grab bars around the toilet, tub, and shower, where such facilities are provided; and

(D) Light switches and outlets placed in accessible locations.

(2) "Taxpayer" means a permanently disabled person who has been issued a permanent permit under subsection (c) of Code Section 40-2-74.1 or a person who has been issued a special permanent permit under subsection (e) of Code Section 40-2-74.1.

(b) A taxpayer shall be allowed a credit against the tax imposed by Code Section 48-7-20 as follows:

(1) In the amount of $500.00 with respect to the purchase during that taxable year of a new, single-family home containing all of the accessibility features defined under subsection (a) of this Code section; or

(2) For qualifying expenditures made to retrofit an existing, single-family home with one or more accessibility features as defined under subsection (a) of this Code section, a credit shall be allowed with respect to each such accessibility feature in the amount of $125.00 or the actual cost of such accessibility feature, whichever is lower, provided that the aggregate amount of such credit under this paragraph for such accessibility features shall not exceed $500.00.

(c) In no event shall the total amount of the tax credit under this Code section for a taxable year exceed $500.00 per residence or the taxpayer's income tax liability, whichever is less. Any unused tax credit shall be allowed to be carried forward to apply to the taxpayer's next three succeeding years' tax liability. No such tax credit shall be allowed the taxpayer against prior years' tax liability.

(d) The commissioner shall promulgate any rules and regulations necessary to implement and administer this Code section.



§ 48-7-29.2. Tax credit for qualified caregiving expenses

(a) As used in this Code section, the term:

(1) "Qualified caregiving expenses" means payments by the taxpayer for home health agency services, personal care services, personal care attendant services, homemaker services, adult day care, respite care, or health care equipment and supplies which equipment and supplies have been determined to be medically necessary by a physician which services, care, or equipment and supplies are:

(A) Provided to the qualifying family member; and

(B) Purchased or obtained from an organization or individual not related to the taxpayer or the qualifying family member.

(2) "Qualifying family member" means the taxpayer or an individual who is related to the taxpayer by blood, marriage, or adoption and who:

(A) Is at least 62 years of age; or

(B) Has been determined to be disabled by the Social Security Administration.

(b) A taxpayer shall be allowed a credit against the tax imposed by Code Section 48-7-20 for qualified caregiving expenses in an amount not to exceed 10 percent of the total amount expended for qualified caregiving expenses. No taxpayer shall be entitled to such credit with respect to the same qualified caregiving expenses claimed by another taxpayer.

(c) In no event shall the amount of the tax credit exceed $150.00 or the taxpayer's income tax liability, whichever is less. Any unused tax credit shall not be allowed to be carried forward to apply to the taxpayer's succeeding years' tax liability. No such tax credit shall be allowed the taxpayer against prior years' tax liability.

(d) No credit shall be allowed under this Code section with respect to any qualifying caregiving expenses either deducted or subtracted by the taxpayer in arriving at Georgia taxable net income or with respect to any qualified caregiving expenses for which amounts were excluded from Georgia taxable net income.

(e) The commissioner shall promulgate any rules and regulations necessary to implement and administer this Code section.



§ 48-7-29.3. Tax credit for federal qualified transportation fringe benefits.

(a) As used in this Code section, the term "federal qualified transportation fringe benefit" means only the following transportation benefits provided by an employer to any employee as provided in Section 132(f) of the Internal Revenue Code of 1986, as amended:

(1) Transportation in a commuter highway vehicle if such transportation is in connection with travel between the employee's residence and place of employment;

(2) Any transit pass;

(3) Qualified parking on or near a location from which the employee commutes to work by transportation described in paragraph (1) of this subsection, in a commuter highway vehicle, or by carpool. Qualified parking shall not include parking provided to an employee on or near the business premises of the employer and shall not include any parking on or near property used by the employee for residential purposes.

(b) A taxpayer shall be allowed a state income tax credit against the tax imposed by this chapter for any federal qualified transportation fringe benefit provided by the taxpayer to an employee which benefit is in addition to and not in lieu of compensation otherwise payable to the employee, in an amount equal to $25.00 per employee receiving such benefit; provided, however, that in no event shall the total amount of such tax credit exceed the annual amount expended by such employer in providing such federal qualified transportation fringe benefits to such employees.

(c) In no event shall the total amount of the tax credit under this Code section for a taxable year exceed the taxpayer's income tax liability. Any unused tax credit shall be allowed to be carried forward to apply to the taxpayer's next three succeeding years' tax liability. No such tax credit shall be allowed the taxpayer against prior years' tax liability.

(d) The commissioner shall promulgate any rules and regulations necessary to implement and administer this Code section. Such rules and regulations shall include, but not be limited to, a minimum required usage of ten workdays per month of the federal qualified transportation fringe benefit provided to the employee in order to obtain the credit authorized under this Code section.



§ 48-7-29.4. Tax credit for disaster assistance funds received; rules and regulations

(a) A taxpayer who receives disaster assistance during a taxable year from the Georgia Emergency Management and Homeland Security Agency or the Federal Emergency Management Agency shall be allowed a credit against the tax imposed by Code Section 48-7-20 in an amount equal to $500.00 or the actual amount of such disaster assistance, whichever is less. The commissioner may require adequate supporting documentation showing that the taxpayer received such assistance.

(b) In no event shall the total amount of the tax credit under this Code section for a taxable year exceed the taxpayer's income tax liability. Any unused tax credit shall be allowed the taxpayer against succeeding years' tax liability. No such credit shall be allowed the taxpayer against prior years' tax liability.

(c) The commissioner shall be authorized to promulgate any rules and regulations necessary to implement and administer the provisions of this Code section.



§ 48-7-29.5. Tax credit for private driver education courses of minors; required documentation; rules and regulations

(a) A taxpayer shall be allowed a credit against the tax imposed by Code Section 48-7-20 with respect to the amount expended by such taxpayer for a completed course of driver education for a dependent minor child of such taxpayer at a private driver training school licensed by the Department of Driver Services under Chapter 13 of Title 43, "The Driver Training School License Act," except as otherwise provided by this Code section. The amount of such tax credit per dependent minor child of a taxpayer shall be the actual amount expended for such course, or $150.00, whichever is less.

(b)(1) The tax credit provided by this Code section shall be allowed not more than once for each dependent minor child of a taxpayer.

(2) In no event shall the aggregate amount of the tax credit provided by this Code section exceed the taxpayer's income tax liability.

(c) No credit shall be allowed under this Code section with respect to any driver education expenses either deducted or subtracted by the taxpayer in arriving at Georgia taxable net income or with respect to any driver education expenses for which amounts were excluded from Georgia net taxable income.

(d) No credit shall be allowed under this Code section unless the taxpayer has obtained written proof of the successful completion of the course of driver education by the dependent minor child and the amount expended by the taxpayer for such course.

(e) The commissioner shall promulgate any rules and regulations necessary to implement and administer this Code section.



§ 48-7-29.6. Tax credit for qualified low-income building

(a) As used in this Code section, the term:

(1) "Federal housing tax credit" means the federal tax credit as provided in Section 42 of the Internal Revenue Code of 1986, as amended.

(2) "Median income" means those incomes that are determined by the federal Department of Housing and Urban Development guidelines and adjusted for family size.

(3) "Project" means a housing project that has restricted rents that do not exceed 30 percent of median income for at least 40 percent of its units occupied by persons or families having incomes of 60 percent or less of the median income, or at least 20 percent of the units occupied by persons or families having incomes of 50 percent or less of the median income.

(4) "Qualified basis" means that portion of the tax basis of a qualified Georgia project eligible for the federal housing tax credit, as that term is defined in Section 42 of the Internal Revenue Code of 1986, as amended.

(5) "Qualified Georgia project" means a qualified low-income building as that term is defined in Section 42 of the Internal Revenue Code of 1986, as amended, that is located in Georgia.

(b)(1) A state tax credit against the tax imposed by this article, to be termed the Georgia housing tax credit, shall be allowed with respect to each qualified Georgia project placed in service after January 1, 2001. The amount of such credit shall, when combined with the total amount of credits authorized under Code Section 33-1-18, in no event exceed an amount equal to the federal housing tax credit allowed with respect to such qualified Georgia project.

(2)(A) If under Section 42 of the Internal Revenue Code of 1986, as amended, a portion of any federal housing tax credit taken on a project is required to be recaptured as a result of a reduction in the qualified basis of such project, the taxpayer claiming any state tax credit with respect to such project shall also be required to recapture a portion of any state tax credit authorized by this Code section. The state recapture amount shall be equal to the proportion of the state tax credit claimed by the taxpayer that equals the proportion the federal recapture amount bears to the original federal housing tax credit amount subject to recapture. The tax credit under this Code section shall not be subject to recapture if such recapture is due solely to the sale or transfer of any direct or indirect interest in such qualified Georgia project.

(B) In the event that recapture of any Georgia housing tax credit is required, any amended return submitted to the commissioner as provided in this Code section shall include the proportion of the state tax credit required to be recaptured, the identity of each taxpayer subject to the recapture, and the amount of tax credit previously allocated to such taxpayer.

(3) In no event shall the total amount of the tax credit under this Code section for a taxable year exceed the taxpayer's income tax liability. Any unused tax credit shall be allowed to be carried forward to apply to the taxpayer's next three succeeding years' tax liability. No such tax credit shall be allowed the taxpayer against prior years' tax liability.

(4) The tax credit allowed under this Code section, and any recaptured tax credit, shall be allocated among some or all of the partners, members, or shareholders of the entity owning the project in any manner agreed to by such persons, whether or not such persons are allocated or allowed any portion of the federal housing tax credit with respect to the project.

(c) The commissioner and the state department designated by the Governor as the state housing credit agency for purposes of Section 42(h) of the Internal Revenue Code of 1986, as amended, shall each be authorized to promulgate any rules and regulations necessary to implement and administer this Code section.



§ 48-7-29.7. Tax credit for depository financial institutions

(a) There shall be a dollar-for-dollar credit against the state income tax liability of depository financial institutions which shall be equal to the amount of taxes, if any, paid by such taxpayers pursuant to Code Section 48-6-93 and Code Section 48-6-95. If the liability of any such institutions under the taxes authorized by Code Section 48-6-93 and Code Section 48-6-95 exceeds the income tax liability of such institution for any year, the amount of any unused credit under this Code section may be credited over a period of five years from the tax year in which the unused credit arose. If the assets of an institution are acquired by another institution in a transaction described in Section 381(a) of the Internal Revenue Code of 1986, the acquiring institution shall succeed to and take into account any unused credit of the distributor or transferor institution. If a depository financial institution has elected Subchapter "S" status pursuant to the conditions specified in subparagraph (b)(7)(B) of Code Section 48-7-21, the credits authorized by this subsection may be passed through on a pro rata basis to the institution's shareholders. If the amount of any such pro rata credit exceeds a shareholder's individual income tax liability, then such unused credit may be credited over a period of five years from the tax year in which the unused credit arose. No such credit shall be allowed the taxpayer against prior years' tax liability.

(b) The commissioner shall be authorized to promulgate any rules and regulations necessary to implement and administer the provisions of this Code section.



§ 48-7-29.8. Tax credits for the rehabilitation of historic structures; conditions and limitations

(a) As used in this Code section, the term:

(1) "Certified rehabilitation" means repairs or alterations to a certified structure which are certified by the Department of Natural Resources as meeting the United States Secretary of the Interior's Standards for Rehabilitation or the Georgia Standards for Rehabilitation as provided by the Department of Natural Resources.

(2) "Certified structure" means a historic building or structure that is located within a national historic district, individually listed on the National Register of Historic Places, individually listed in the Georgia Register of Historic Places, or is certified by the Department of Natural Resources as contributing to the historic significance of a Georgia Register Historic District.

(3) "Historic home" means a certified structure which, or any portion of which is or will, within a reasonable period, be owned and used as the principal residence of the person claiming the tax credit allowed under this Code section. Historic home shall include any structure or group of structures that constitute a multifamily or multipurpose structure, including a cooperative or condominium. If only a portion of a building is used as such person's principal residence, only those qualified rehabilitation expenditures that are properly allocable to such portion shall be deemed to be made to a historic home.

(4) "Qualified rehabilitation expenditure" means any qualified rehabilitation expenditure as defined by Section 47(c)(2) of the Internal Revenue Code of 1986 and any amount properly chargeable to a capital account expended in the substantial rehabilitation of a structure that by the end of the taxable year in which the certified rehabilitation is completed is a certified structure. This term does not include the cost of acquisition of the certified structure, the cost attributable to enlargement or additions to an existing building, site preparation, or personal property.

(5) "Substantial rehabilitation" means rehabilitation of a certified structure for which the qualified rehabilitation expenditures, at least 5 percent of which must be allocable to the exterior during the 24 month period selected by the taxpayer ending with or within the taxable year, exceed:

(A) For a historic home, the lesser of $25,000.00 or 50 percent of the adjusted basis of the property as defined in subparagraph (a)(1)(B) of Code Section 48-5-7.2; or, in the case of a historic home located in a target area, $5,000.00; or

(B) For any other certified structure, the greater of $5,000.00 or the adjusted basis of the property.

(6) "Target area" means a qualified census tract under Section 42 of the Internal Revenue Code of 1986, found in the United States Department of Housing and Urban Development document number N-94-3821; FR-3796-N-01.

(b) A taxpayer shall be allowed a tax credit against the tax imposed by this chapter for the taxable year in which the certified rehabilitation is completed:

(1) In the case of a historic home, equal to 25 percent of qualified rehabilitation expenditures, except that, in the case of a historic home located within a target area, an additional credit equal to 5 percent of qualified rehabilitation expenditures shall be allowed; and

(2) In the case of any other certified structure, equal to 25 percent of qualified rehabilitation expenditures.

Qualified rehabilitation expenditures may only be counted once in determining the amount of the tax credit available, and more than one entity may not claim a credit for the same qualified rehabilitation expenditures.

(c) (1) In no event shall credits for a historic home exceed $100,000.00 in any 120 month period.

(2) The maximum credit for any other individual certified structure shall be $5 million for any taxable year, except in the case that the project creates 200 or more full-time, permanent jobs or $5 million in annual payroll within two years of the placed in service date, in which case the project is eligible for credits up to $10 million for an individual certified structure. In no event shall more than one application for any individual certified structure under this paragraph be approved in any 120 month period.

(3) In no event shall credits issued under this Code section for projects earning more than $300,000.00 in credits exceed in the aggregate $25 million per calendar year.

(d) (1) A taxpayer seeking to claim a tax credit under paragraph (2) of subsection (b) of this Code section shall submit an application to the commissioner for preapproval of such tax credit. Such application shall include a precertification from the Department of Natural Resources certifying that the improvements to the certified structure are to be consistent with the Department of Natural Resources Standards for Rehabilitation. The Department shall have the authority to require electronic submission of such application in the manner specified by the department. The commissioner shall preapprove the tax credits within 30 days based on the order in which properly completed applications were submitted. In the event that two or more applications were submitted on the same day and the amount of funds available will not be sufficient to fully fund the tax credits requested, the commissioner shall prorate the available funds between or among the applicants. For applications on projects over the annual $25 million limitation, those applications shall be given priority the following year.

(2) In order to be eligible to receive the credit authorized under subsection (b) of this Code section, a taxpayer must attach to the taxpayer's state tax return a copy of the completed certification of the Department of Natural Resources verifying that the improvements to the certified structure are consistent with the Department of Natural Resources Standards for Rehabilitation.

(e) (1) If the credit allowed under paragraph (1) of subsection (b) of this Code section in any taxable year exceeds the total tax otherwise payable by the taxpayer for that taxable year, the taxpayer may apply the excess as a credit for succeeding years until the earlier of:

(A) The full amount of the excess is used; or

(B) The expiration of the tenth taxable year after the taxable year in which the certified rehabilitation has been completed.

(2) Any tax credits with respect to credits earned by a taxpayer under paragraph (2) of subsection (b) of this Code section and previously claimed but not used by such taxpayer against its income tax may be transferred or sold in whole or in part by such taxpayer to another Georgia taxpayer, subject to the following conditions:

(A) A taxpayer who makes qualified rehabilitation expenditures may sell or assign all or part of the tax credit that may be claimed for such costs and expenses to one or more entities, but no further sale or assignment of any credit previously sold or assigned pursuant to this subparagraph shall be allowed. All such transfers shall be subject to the maximum total limits provided by subsection (c) of this Code section;

(B) A taxpayer who sells or assigns a credit under this Code section and the entity to which the credit is sold or assigned shall jointly submit written notice of the sale or assignment to the department not later than 30 days after the date of the sale or assignment. The notice must include:

(i) The date of the sale or assignment;

(ii) The amount of the credit sold or assigned;

(iii) The names and federal tax identification numbers of the entity that sold or assigned the credit or part of the credit and the entity to which the credit or part of the credit was sold or assigned; and

(iv) The amount of the credit owned by the selling or assigning entity before the sale or assignment and the amount the selling or assigning entity retained, if any, after the sale or assignment;

(C) The sale or assignment of a credit in accordance with this Code section does not extend the period for which a credit may be carried forward and does not increase the total amount of the credit that may be claimed. After an entity claims a credit for eligible costs and expenses, another entity may not use the same costs and expenses as the basis for claiming a credit; and

(D) Notwithstanding the requirements of this subsection, a credit earned or purchased by, or assigned to, a partnership, limited liability company, Subchapter "S" corporation, or other pass-through entity may be allocated to the partners, members, or shareholders of that entity and claimed under this Code section in accordance with the provisions of any agreement among the partners, members, or shareholders of that entity and without regard to the ownership interest of the partners, members, or shareholders in the rehabilitated certified structure, provided that the entity or person that claims the credit must be subject to Georgia tax.

(E) Only a taxpayer who earned a credit, and no subsequent good faith transferee, shall be responsible in the event of a recapture, reduction, disallowance, or other failure related to such credit.

(3) No such credit shall be allowed the taxpayer against prior years' tax liability.

(f) In the case of any rehabilitation which may reasonably be expected to be completed in phases set forth in architectural plans and specifications completed before the rehabilitation begins, a 60 month period may be substituted for the 24 month period provided for in paragraph (5) of subsection (a) of this Code section.

(g) (1) Except as otherwise provided in subsection (h) of this Code section, in the event a tax credit under this Code section has been claimed and allowed the taxpayer, upon the sale or transfer of the certified structure, the taxpayer shall be authorized to transfer the remaining unused amount of such credit to the purchaser of such certified structure. If a historic home for which a certified rehabilitation has been completed by a nonprofit corporation is sold or transferred, the full amount of the credit to which the nonprofit corporation would be entitled if taxable shall be transferred to the purchaser or transferee at the time of sale or transfer.

(2) Such purchaser shall be subject to the limitations of subsection (e) of this Code section. Such purchaser shall file with such purchaser's tax return a copy of the approval of the rehabilitation by the Department of Natural Resources as provided in subsection (d) and a copy of the form evidencing the transfer of the tax credit.

(3) Such purchaser shall be entitled to rely in good faith on the information contained in and used in connection with obtaining the approval of the credit including, without limitation, the amount of qualified rehabilitation expenditures.

(h) (1) If an owner other than a nonprofit corporation sells a historic home within three years of receiving the credit, the seller shall recapture the credit to the Department of Revenue as follows:

(A) If the property is sold within one year of receiving the credit, the recapture amount will equal the lesser of the credit or the net profit of the sale;

(B) If the property is sold within two years of receiving the credit, the recapture amount will equal the lesser of two-thirds of the credit or the net profit of the sale; or

(C) If the property is sold within three years of receiving the credit, the recapture amount will equal the lesser of one-third of the credit or the net profit of the sale.

(2) The recapture provisions of this subsection shall not apply to a sale resulting from the death of the owner.

(i) (1) In the event that a taxpayer claims the tax credit under paragraph (2) of subsection (b) of this Code section and leases such certified structure, the department shall aggregate all total sales tax receipts from the certified structure.

(2) Any taxpayer claiming credits under paragraph (2) of subsection (b) of this Code section shall report to the department the average full-time employees employed at the certified structure. A full-time employee for the purposes of this Code section shall mean a person who works a job that requires 30 or more hours per week. Such reports must be submitted to the department for five calendar years following the year in which the credit is claimed by the taxpayer.

(3) In the event that a taxpayer claims the tax credit under paragraph (2) of subsection (b) of this Code section and leases such certified structure, the department shall aggregate all total full-time employees at the certified structure.

(j) Notwithstanding Code Sections 48-2-15, 48-7-60, and 48-7-61, the department shall furnish a report to the chairperson of the House Committee on Ways and Means and the chairperson of the Senate Finance Committee by June 30 of each year. Such report shall contain the total sales tax collected in the prior calendar year and the average number of full-time employees at the certified structure and the total value of credits claimed for each taxpayer claiming credits under paragraph (2) of subsection (b) of this Code section.

(k) The tax credit allowed under paragraph (1) of subsection (b) of this Code section, and any recaptured tax credit, shall be allocated among some or all of the partners, members, or shareholders of the entity owning the project in any manner agreed to by such persons, whether or not such persons are allocated or allowed any portion of any other tax credit with respect to the project.

(l) The Department of Natural Resources and the Department of Revenue shall prescribe such regulations as may be appropriate to carry out the purposes of this Code section.

(m) The Department of Natural Resources shall report, on an annual basis, on the overall economic activity, usage, and impact to the state from the rehabilitation of eligible properties for which credits provided by this Code section have been allowed.



§ 48-7-29.9. Tax credit for qualified life insurance premiums for National Guard and Air National Guard members

(a) As used in this Code section, the term:

(1) "Active duty" means full-time duty in the United States armed forces, other than active duty for training, for a period of more than 90 consecutive days.

(2) "Active duty for training" means full-time duty in the United States armed forces for a period of more than 90 consecutive days for training purposes performed by members of the National Guard and Air National Guard who are residents of this state.

(3) "Qualified life insurance" means insurance coverage through the Servicemembers' Group Life Insurance Program administered by the United States Department of Veterans Affairs for the maximum benefit amount available under such program for the loss of life of a member of the National Guard or Air National Guard who is a resident of this state while on active duty or active duty for training.

(b) A taxpayer shall be allowed a credit against the tax imposed by Code Section 48-7-20 in an amount not to exceed the amount expended for qualified life insurance premiums.

(c) The credit provided under this subsection:

(1) Shall be claimed and allowed in the year in which the majority of such days are served. In the event an equal number of consecutive days are served in two calendar years, then the exclusion shall be claimed and allowed in the year in which the ninetieth day occurs; and

(2) Shall apply with respect to each taxable year in which such member serves for such qualifying period of time.

(d) In no event shall the total amount of the tax credit under this Code section for a taxable year exceed the taxpayer's income tax liability. Any unused tax credit shall be allowed the taxpayer against succeeding years' tax liability. No such credit shall be allowed the taxpayer against prior years' tax liability.

(e) The commissioner shall be authorized to promulgate any rules and regulations necessary to implement and administer the provisions of this Code section.



§ 48-7-29.10. Credit for qualified child and dependent care expenses; carryover of credit prohibited

(a) A taxpayer shall be allowed a credit against the tax imposed by Code Section 48-7-20 for qualified child and dependent care expenses. Such credit shall be determined by applying a percentage to the amount of the credit provided for in Section 21 of the Internal Revenue Code which is claimed and allowed pursuant to the Internal Revenue Code. Such percentage shall be:

(1) Ten percent for all taxable years beginning on or after January 1, 2006, and prior to January 1, 2007;

(2) Twenty percent for all taxable years beginning on or after January 1, 2007, and prior to January 1, 2008; and

(3) Thirty percent for all taxable years beginning on or after January 1, 2008.

(b) In no event shall the total amount of the tax credit under this Code section for a taxable year exceed the taxpayer's income tax liability. Any unused tax credit shall not be allowed to be carried forward to apply to the taxpayer's succeeding years' tax liability. No such tax credit shall be allowed the taxpayer against prior years' tax liability.

(c) The commissioner shall be authorized to promulgate any rules and regulations necessary to implement and administer this Code section.



§ 48-7-29.11. Income tax credits for teleworking; definitions; powers and duties

(a) As used in this Code section, the term:

(1) "Eligible telework expenses" means expenses incurred during the calendar year pursuant to a telework agreement, up to a limit of $1,200.00 for each participating employee, to enable a participating employee to begin to telework, which expenses are not otherwise the subject of a deduction from income claimed by the employer in any tax year. Such expenses shall include, but not be limited to, expenses paid or incurred to purchase computers, computer related hardware and software, modems, data processing equipment, telecommunications equipment, high-speed Internet connectivity equipment, computer security software and devices, and all related delivery, installation, and maintenance fees. Such expenses shall not include replacement costs for computers, computer related hardware and software, modems, data processing equipment, telecommunications equipment, or computer security software and devices at the principal place of business when that equipment is relocated to the telework site. Such expenses shall not include expenses for which a credit is claimed under any other provision of this article. Such expenses may be incurred only once per employee. Such expenses may be incurred directly by the employer on behalf of the participating employee or directly by the participating employee and subsequently reimbursed by the employer.

(2) "Employer" means any employer upon whom an income tax is imposed by this article.

(3) "Participating employee" means an employee who has entered into a telework agreement with his or her employer on or after July 1, 2007. This term shall not include an individual who is self-employed or an individual who ordinarily spends a majority of his or her workday at a location other than the employer's principal place of business.

(4) "Telework" means to perform normal and regular work functions on a workday that ordinarily would be performed at the employer's principal place of business at a different location, thereby eliminating or substantially reducing the physical commute to and from that employer's principal place of business. This term shall not include home based businesses, extensions of the workday, or work performed on a weekend or holiday.

(5) "Telework agreement" means an agreement signed by the employer and the participating employee, on or after July 1, 2007, that defines the terms of a telework arrangement, including the number of days per year the participating employee will telework, as provided in subsection (b) of this Code section in order to qualify for the credit, and any restrictions on the place from which the participating employee will telework.

(6) "Telework assessment" means an optional assessment leading to the development of policies and procedures necessary to implement a formal telework program which would qualify the employer for the credit provided in subsection (b) of this Code section, including but not limited to a workforce profile, a telework program business case and plan, a detailed accounting of the purpose, goals, and operating procedures of the telework program, methodologies for measuring telework program activities and success, and a deployment schedule for increasing telework activity.

(b) For taxable years beginning or ending on or after January 1, 2008, and prior to January 1, 2012, an employer shall be allowed a state income tax credit against the tax imposed by Code Section 48-7-20 or Code Section 48-7-21 for a percentage of eligible telework expenses incurred in the corresponding calendar year. The amount of such credit shall be calculated as follows:

(1) The credit shall be equal to 100 percent of the eligible telework expenses incurred pursuant to a telework agreement requiring the participating employee to telework at least 12 days per month if the employer's principal place of business is located in an area designated by the United States Environmental Protection Agency as a nonattainment area under the federal Clean Air Act, 42 U.S.C. Section 7401 et seq.;

(2) The credit shall be equal to 75 percent of the eligible telework expenses incurred pursuant to a telework agreement requiring the participating employee to telework at least 12 days per month; or

(3) The credit shall be equal to 25 percent of the eligible telework expenses incurred pursuant to a telework agreement requiring the participating employee to telework at least five days per month.

(c) (1) In addition to the credit provided by subsection (b) of this Code section, an employer conducting a telework assessment on or after July 1, 2007, shall be allowed a credit in the calendar year of implementation of the employer's formal telework program against the tax imposed by Code Section 48-7-20 or Code Section 48-7-21 for 100 percent of the cost, up to a maximum credit of $20,000.00 per employer, of preparing the assessment. Such costs shall not be eligible for such credit if they are otherwise the subject of a deduction from income claimed by the employer in any tax year. Costs incurred on or after July 1, 2007, and before January 1, 2008, shall be treated as being incurred on January 1, 2008, for purposes of this Code section. The credit provided by this subsection is intended to include program planning expenses, including direct program development and training costs, raw labor costs, and professional consulting fees; the credit shall not include expenses for which a credit is claimed under any other provision of this article. This credit shall be allowed only once per employer.

(2) All telework assessments eligible for a state income tax credit under this subsection shall meet standards for eligibility promulgated by the commissioner.

(d) In no event shall the total amount of any tax credit under this Code section for a taxable year exceed the employer's income tax liability. No unused tax credit shall be allowed to be carried forward to apply to the employer's succeeding years' tax liability. No such tax credit shall be allowed the employer against prior years' tax liability.

(e) (1) An employer seeking to claim a tax credit provided for under subsections (b) and (c) of this Code section must submit an application to the commissioner for tentative approval of the tax credit provided for in subsections (b) and (c) of this Code section between September 1 and October 31 of the year preceding the calendar year for which the tax credit is to be earned. The commissioner shall promulgate the rules and forms on which the application is to be submitted. Amounts specified on such application shall not be changed by the employer after the application is approved by the commissioner. Such applications must certify that the employer would not have incurred the eligible telework expenses mentioned therein but for the availability of the tax credit. The commissioner shall review such application and shall tentatively approve such application upon determining that it meets the requirements of this Code section.

(2) The commissioner shall provide tentative approval of the applications by the date provided in paragraph (3) of this subsection. In no event shall the aggregate amount of tax credits approved by the commissioner for all qualified employers under this Code section in a calendar year exceed:

(A) For credits earned in calendar year 2008, $2 million;

(B) For credits earned in calendar year 2009, $2 million;

(C) For credits earned in calendar year 2010, $2.5 million; and

(D) For credits earned in calendar year 2011, $2.5 million.

(3) The department shall notify each employer of the tax credits tentatively approved and allocated to such employer by December 31 of the year in which the application was submitted. In the event that the credit amounts on the tax credit applications filed with the commissioner exceed the maximum aggregate limit of tax credits under this subsection, then the tax credits shall be allocated among the employers who filed a timely application on a pro rata basis based upon the amounts otherwise allowed by this Code section. Once the tax credit application has been approved and the amount approved has been communicated to the applicant, the employer may make purchases approved for the tax credit at any time during the calendar year following the approval of the application. The employer may then apply the amount of the approved tax credit to its tax liability for the tax year or years for which the approved application applies. In the event the employer has a tax year other than a calendar year and the calendar year expenses are incurred in more than one taxable year, the credit shall be applied to each taxable year based upon when the expenses were incurred.

(f) Notwithstanding the provisions of Code Sections 48-2-15, 48-7-60, and 48-7-61, the commissioner shall make available a public report disclosing the employer names and amounts of credit claimed under this Code section as follows:

(1) On or before December 31, 2010, for credits allowed in calendar year 2008;

(2) On or before December 31, 2011, for credits allowed in calendar year 2009;

(3) On or before December 31, 2012, for credits allowed in calendar year 2010; and

(4) On or before December 31, 2013, for credits allowed in calendar year 2011.

(g) The commissioner shall promulgate any rules and regulations necessary to implement and administer this Code section.



§ 48-7-29.12. Tax credit for qualified donation of real property; carryover of credit; appraisals; transfer of credit; penalty

(a) As used in this Code section, the term:

(1) "Conservation easement" means a nonpossessory interest in real property imposing limitations or affirmative obligations, the purposes of which are consistent with at least two conservation purposes.

(2) "Conservation purpose" means any of the following:

(A) Water quality protection for wetlands, rivers, streams, or lakes;

(B) Protection of wildlife habitat consistent with state wildlife conservation policies;

(C) Protection of outdoor recreation consistent with state outdoor recreation policies;

(D) Protection of prime agricultural or forestry lands; and

(E) Protection of cultural sites, heritage corridors, or archeological and historic resources.

(3) "Donated property" means the real property of which a qualified donation is made pursuant to this Code section.

(4) "Eligible donor" means any person who owns an interest in a qualified donation.

(5) "Fair market value" means the value of the donated property as determined pursuant to subsections (c.1) and (c.2) of this Code section.

(6) "Qualified donation" means the fee simple conveyance to the state; a county, a municipality, or a consolidated government of this state; the federal government; or a bona fide charitable nonprofit organization qualified under the Internal Revenue Code and, beginning on January 1, 2014, accredited by the Land Trust Accreditation Commission of 100 percent of all right, title, and interest in the entire parcel of donated real property, and the donation is accepted by such state, county, municipality, consolidated government, federal government, or bona fide charitable nonprofit organization for use in a manner consistent with at least two conservation purposes. Such term shall also include the donation to and acceptance by the state; a county, a municipality, or a consolidated government of this state; the federal government; or a bona fide charitable nonprofit organization qualified under the Internal Revenue Code and, beginning on January 1, 2014, accredited by the Land Trust Accreditation Commission of a conservation easement. Any real property which is otherwise required to be dedicated pursuant to local government regulations or ordinances or to increase building density levels shall not be eligible as a qualified donation under this Code section. Any real property which is used for or associated with the playing of golf or is planned to be so used or associated shall not be eligible as a qualified donation under this Code section.

(7) "Related person" has the meaning provided by Code Section 48-7-28.3.

(8) "Substantial valuation misstatement" means a valuation such that the claimed value of any property on the appraisal as submitted to the State Properties Commission is 150 percent or more of the amount determined to be the correct amount of such valuation pursuant to subsections (c.1) and (c.2) of this Code section.

(b) (1) A taxpayer shall be allowed a state income tax credit against the tax imposed by Code Section 48-7-20 or 48-7-21 for each qualified donation under this Code section.

(2) Except as otherwise provided in paragraph (3) of this subsection and in subsection (d) of this Code section, such credit shall be limited to an amount not to exceed the lesser of $500,000.00, 25 percent of the fair market value of the donated real property as fair market value is established for the year in which the donation occurred, or 25 percent of the difference between the fair market value and the amount paid to the donor if the donation is effected by a sale of property for less than fair market value as established for the year in which the donation occurred.

(3) Except as otherwise provided in subsection (d) of this Code section, in the case of a taxpayer whose net income is determined under Code Section 48-7-23, the aggregate total credit allowed to all partners in a partnership shall be limited to an amount not to exceed the lesser of $500,000.00, 25 percent of the fair market value of the donated real property as fair market value is established for the year in which the donation occurred, or 25 percent of the difference between the fair market value and the amount paid to the donor if the donation is effected by a sale of property for less than fair market value as established for the year in which the donation occurred.

(c) No tax credit shall be allowed under this Code section unless the taxpayer files with the taxpayer's income tax return a copy of the State Property Commission's determination and a copy of a certification issued by the Department of Natural Resources that the donated property is suitable for conservation purposes and meets the following additional requirements, where applicable:

(1) Subdivision is prohibited for a donated property of less than 500 acres and limited to one subdivision for a donated property of 500 acres or more;

(2) New construction on donated property of structures, roads, impoundments, ditches, dumping, or any other activity that would harm the protected conservation values of such donation is prohibited on such property;

(3) New construction on donated property within 150 feet of any perennial or intermittent stream is prohibited;

(4) A buffer of at least 100 feet on each side of any perennial streams on donated property which ensures at least 75 percent tree canopy evenly distributed after harvest is maintained and a buffer of at least 50 feet on each side of any intermittent streams on donated property which ensures at least 75 percent tree canopy evenly distributed after harvest is maintained;

(5) Timber and agricultural activities undertaken on the donated property are prohibited unless in accordance with best management practices published by the State Forestry Commission or the Soil and Water Conservation Commission, as the case may be;

(6) New construction on donated property causing more than 1 percent of such property's total surface area to be covered by impervious surfaces is prohibited;

(7) Mining on the property is prohibited; and

(8) Planting on the donated property of non-native invasive species listed in Category 1, Category 1 Alert, or Category 2 of the "List of Non-Native Invasive Plants in Georgia" developed by the Georgia Exotic Pest Council is prohibited.

(c.1) For each application for certification, the Department of Natural Resources shall require submission of an appraisal of the qualified donation by the taxpayer along with a nonrefundable $5,000.00 application fee; provided, however, that the nonrefundable application fee for property donated to the state shall be 1 percent of the total value of the donation, unless such donation is being made to qualify the state for a federal or state grant. The appraisal required by this subsection shall be a full narrative appraisal and include:

(1) A certification page, as established by the Uniform Standards of Professional Appraisal Practice, signed by the appraiser; and

(2) An affidavit signed by the appraiser which includes a statement specifying:

(A) The value of the unencumbered property, the total value of the qualified donation in gross, and an accompanying statement identifying the methods used to determine such values;

(B) Whether a subdivision analysis was used in the appraisal;

(C) Whether the landowner or related persons own any other property, the value of which is increased as a result of the donation; and

(D) That the appraiser is certified pursuant to Chapter 39A of Title 43.

Appraisals received by the Department of Natural Resources shall be forwarded to the State Properties Commission for review. The State Properties Commission shall approve the appraisal amount submitted or recommend a lower amount based on its review and inform the Department of Natural Resources of its determination. The State Properties Commission shall be authorized to promulgate any rules and regulations necessary to administer the provisions of this subsection. Any appraisal deemed to contain a substantial valuation misstatement shall be submitted to the Georgia Real Estate Commission for further investigation and disciplinary action. Upon receipt of the State Properties Commission's determination, the Department of Natural Resources may proceed with the certification process.

(c.2) The Board of Natural Resources shall promulgate any rules and regulations necessary to implement and administer subsections (c) and (c.1) of this Code section. A final determination by the Department of Natural Resources or the State Properties Commission shall be subject to review and appeal under Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(d) (1) In no event shall the total amount of any tax credit under this Code section for a taxable year exceed the taxpayer's income tax liability. In no event shall the total amount of the tax credit allowed to a taxpayer under subsection (b) of this Code section exceed $250,000.00 with respect to tax liability determined under Code Section 48-7-20 or $500,000.00 with respect to tax liability determined under Code Section 48-7-21. Any unused tax credit shall be allowed to be carried forward to apply to the taxpayer's succeeding ten years' tax liability. However, the amount in excess of such annual dollar limits shall not be eligible for carryover to the taxpayer's succeeding years' tax liability nor shall such excess amount be claimed by or reallocated to any other taxpayer. No such tax credit shall be allowed the taxpayer against prior years' tax liability.

(2) Only one qualified donation may be made with respect to any real property that was, in the five years prior to donation, within the same tax parcel of record, except that a subsequent donation may be made by a person who is not a related person with respect to any prior eligible donors of any portion of such tax parcel.

(3) (A) Beginning on January 1, 2016, the aggregate amount of tax credits allowed under this Code section shall not exceed $30 million per calendar year. The Department of Natural Resources shall accept no new applications for the tax credits allowed under this Code section after December 31, 2021.

(B) Prior to any renewal of the exemption for donations of real property beyond the date authorized by subparagraph (A) of this paragraph, the Department of Natural Resources shall provide a report to the Governor, the President of the Senate, the Speaker of the House of Representatives, and the chairpersons of the House Committee on Ways and Means and the Senate Finance Committee on the activity of the program occurring during the preceding years. The report shall include, but not be limited to:

(i) The number of applications and the total number of acres donated;

(ii) The value of the qualified donations accepted into the program and which two of the five conservation purposes contained in paragraph (2) of subsection (a) of this Code section were the basis for the qualification of the property;

(iii) The aggregate amount of income tax credits granted pursuant to this Code section; and

(iv) A listing of the direct and indirect benefits to the state due to the donation of land for conservation purposes.

(d.1) Any tax credits under this Code section earned by a taxpayer in the taxable years beginning on or after January 1, 2013, and previously claimed but not used by such taxpayer against such taxpayer's income tax may be transferred or sold in whole or in part by such taxpayer to another Georgia taxpayer, subject to the following conditions:

(1) The transferor may make only a single transfer or sale of tax credits earned in a taxable year; however, the transfer or sale may involve one or more transferees;

(2) The transferor shall submit to the department a written notification of any transfer or sale of tax credits within 30 days after the transfer or sale of such tax credits. The notification shall include such transferor's tax credit balance prior to transfer, the remaining balance after transfer, all tax identification numbers for each transferee, the date of transfer, the amount transferred, and any other information required by the department;

(3) Failure to comply with this subsection shall result in the disallowance of the tax credit until the taxpayer is in full compliance;

(4) Any unused credit may be carried forward to subsequent taxable years provided that the transfer or sale of this tax credit does not extend the time in which such tax credit can be used. The carry-forward period for tax credit that is transferred or sold shall begin on the date on which the tax credit was originally earned; and

(5) A transferee shall have only such rights to claim and use the tax credit that were available to the transferor at the time of the transfer. To the extent that such transferor did not have rights to claim and use the tax credit at the time of the transfer, the department shall either disallow the tax credit claimed by the transferee or recapture the tax credit from the transferee. The transferee's recourse is against the transferor.

(e) (1) Whenever:

(A) Any person prepares an appraisal of the value of property and knows, or reasonably should have known, that the appraisal would be used in connection with a return or a claim for refund claiming a tax credit under this Code section; and

(B) The claimed value of the property on such appraisal as submitted to the State Properties Commission results in a substantial valuation misstatement with respect to such property for purposes of claiming a tax credit under this Code section,

then such person shall pay a penalty in the amount determined under paragraph (2) of this subsection.

(2) The amount of the penalty imposed under paragraph (1) of this subsection on any person with respect to an appraisal shall be equal to the lesser of:

(A) The greater of:

(i) Twenty-five percent of the difference between the amount of the tax credit claimed on the taxpayer's return or claim for refund and the amount of the tax credit to which the taxpayer is actually entitled, to the extent the difference is attributable to the misstatement described in paragraph (1) of this subsection; or

(ii) Ten thousand dollars; or

(B) One hundred twenty-five percent of the gross income received by the person described in paragraph (1) of this subsection for the preparation of the appraisal.

(3) No penalty shall be imposed under paragraph (1) of this subsection if the person establishes to the satisfaction of the commissioner that the value established in the appraisal was more likely than not the proper value.

(4) Except as otherwise provided, the penalty provided by this subsection shall be in addition to any other penalties provided by law. The amount of any penalty under this subsection shall be assessed within three years after the return or claim for refund with respect to which the penalty is assessed was filed, and no proceeding in court without assessment for the collection of such penalty shall be begun after the expiration of such period. Any claim for refund of an overpayment of the penalty assessed under this subsection shall be filed within three years from the time the penalty was paid.

(f) No credit shall be allowed under this Code section with respect to any amount deducted from taxable net income by the taxpayer as a charitable contribution.

(g) The commissioner shall promulgate any rules and regulations necessary to implement and administer this Code section.



§ 48-7-29.13. Tax credit for qualified health insurance expenses

(a) As used in this Code section, the term:

(1) "Qualified health insurance" means a high deductible health plan as defined by Section 223 of the Internal Revenue Code.

(2) "Qualified health insurance expense" means the expenditure of funds of at least $250.00 annually for health insurance premiums for qualified health insurance.

(3) "Taxpayer" means an employer who employs directly, or who pays compensation to individuals whose compensation is reported on Form 1099, 50 or fewer persons and for whom the taxpayer provides high deductible health plans as defined by Section 223 of the Internal Revenue Code and in which such employees are enrolled.

(b) A taxpayer shall be allowed a credit against the tax imposed by Code Section 48-7-20 or 48-7-21, as applicable, for qualified health insurance expenses in an amount of $250.00 for each employee enrolled for 12 consecutive months in a qualified health insurance plan if such qualified health insurance is made available to all of the employees and compensated individuals of the employer pursuant to the applicable provisions of Section 125 of the Internal Revenue Code.

(c) In no event shall the total amount of the tax credit under this Code section for a taxable year exceed the taxpayer's income tax liability. Any unused tax credit shall be allowed the taxpayer against succeeding years' tax liability. No such credit shall be allowed the taxpayer against prior years' tax liability.

(d) The commissioner shall be authorized to promulgate any rules and regulations necessary to implement and administer the provisions of this Code section.

(e) The credit allowed by this Code section shall apply only with regard to qualified health insurance expenses.



§ 48-7-29.14. Income tax credit for clean energy property

(a) As used in this Code section, the term:

(1) "Authority" means the Georgia Environmental Finance Authority.

(2) "Business property" means tangible personal property that is used by the taxpayer in connection with a business or for the production of income and is capitalized by the taxpayer for federal income tax purposes. The term does not include, however, a luxury passenger automobile taxable under Section 4001 of the Internal Revenue Code or a watercraft used principally for entertainment and pleasure outings for which no admission is charged.

(3) "Clean energy property" includes any of the following:

(A) Solar energy equipment that uses solar radiation as a substitute for traditional energy for water heating, active space heating and cooling, passive heating, daylighting, generating electricity, distillation, desalinization, or the production of industrial or commercial process heat, as well as related devices necessary for collecting, storing, exchanging, conditioning, or converting solar energy to other useful forms of energy;

(B) Energy Star certified geothermal heat pump systems;

(C) Energy efficient projects as follows:

(i) Lighting retrofit projects. "Lighting retrofit project" means a lighting retrofit system that employs dual switching (ability to switch roughly half the lights off and still have fairly uniform light distribution), delamping, daylighting, relamping, or other controls or processes which reduce annual energy and power consumption by 30 percent compared to the American Society of Heating, Refrigerating, and Air Conditioning Engineers 2004 standard (ASHRAE 90.1.2004); and

(ii) Energy efficient buildings. "Energy efficient building" means for other than single-family residential property new or retrofitted buildings that are designed, constructed, and certified to exceed the standards set forth in the American Society of Heating, Refrigerating, and Air Conditioning Engineers 2004 standard (ASHRAE 90.1.2004) by 30 percent;

(D) Wind equipment required to capture and convert wind energy into electricity or mechanical power as well as related devices that may be required for converting, conditioning, and storing the electricity produced by wind equipment; and

(E) Biomass equipment to convert wood residuals into electricity through gasification and pyrolysis.

(4) "Cost" means:

(A) In the case of clean energy property owned by the taxpayer, cost is the aggregate funds actually invested and expended by a taxpayer to put into service the clean energy property; and

(B) In the case of clean energy property the taxpayer leases from another, cost is eight times the net annual rental rate, which is the annual rental rate paid by the taxpayer less any annual rental rate received by the taxpayer from subrentals.

(5) "Installation" means the year in which the clean energy property is put into service and becomes eligible for a tax credit allowed by this Code section.

(6) "Renewable biomass qualified facility" means a renewable biomass qualified facility as defined by the Federal Energy Regulatory Commission which facility meets the open loop biomass standards promulgated pursuant to Section 45 of the Internal Revenue Code.

(7) "Wood residuals" means wood residuals that include land-clearing residue, urban wood residue, and pellets and do not include wood from any United States national forest.

(b) A tax credit under this Code section is subject to the following limits:

(1) A tax credit is allowed against the tax imposed under this article to a taxpayer for the construction, purchase, or lease of clean energy property that is placed into service in this state between July 1, 2008, and December 31, 2014; provided, however, this credit shall be further subject to the following conditions and limitations:

(A) A credit allowed by this Code section shall be taken for the taxable year in which the clean energy property is installed and may be taken against income tax or, if the taxpayer is an insurance company, against gross premium tax; provided, however, that for any credit under this Code section which is allowed for calendar year 2012, 2013, or 2014, the entire credit may not be taken for the year in which the property is placed in service but must be taken in four equal installments over four successive taxable years beginning with the taxable year in which the credit is allowed;

(B) A taxpayer that claims a credit allowed under this subsection shall not be eligible to claim any other credit under this subsection with respect to the same clean energy property;

(C) A taxpayer may not take the credit allowed in this subsection for clean energy property the taxpayer leases from another unless the taxpayer obtains the lessor's written certification that the lessor will not claim a credit under this subsection with respect to the same clean energy property; and

(D) In no event shall the amount of the tax credits allowed by this Code section for a taxable year exceed the taxpayer's liability for such taxes. Any unused credit amount shall be allowed to be carried forward for five years from the close of the taxable year in which the installment of the clean energy property occurred. No such credit shall be allowed the taxpayer against prior years' tax liability.

To claim a credit allowed by this paragraph, the taxpayer shall provide any information required by the authority or department. Every taxpayer claiming a credit under this Code section shall maintain and make available for inspection by the authority or department any records that either entity considers necessary to determine and verify the amount of the credit to which the taxpayer is entitled. The burden of proving eligibility for a credit and the amount of the credit rests upon the taxpayer, and no credit may be allowed to a taxpayer that fails to maintain adequate records or to make them available for inspection;

(2) A taxpayer who transports or diverts wood residuals to a renewable biomass qualified facility shall be allowed a credit against the tax imposed by this article in an amount not to exceed the actual amount certified by the State Forestry Commission to the taxpayer. The value of such credit shall be determined on a per tonnage basis. Such certification shall be based upon vouchers provided to the taxpayer by the renewable biomass qualified facility to whom the wood residuals are provided for the purpose of providing bioelectric power to a third party. The State Forestry Commission shall calculate and attribute a dollar value to such wood residuals;

(3) In no event shall the total amount of tax credits allowed by this subsection exceed:

(A) For calendar year 2008, $2.5 million;

(B) For calendar year 2009, $2.5 million;

(C) For calendar year 2010, $2.5 million;

(D) For calendar year 2011, $2.5 million;

(E) For calendar year 2012, $5 million;

(F) For calendar year 2013, $5 million; and

(G) For calendar year 2014, $5 million.

(4) (A) A taxpayer seeking to claim any tax credit provided for under this Code section must submit an application to the commissioner for tentative approval of such tax credit. The commissioner shall promulgate the rules and forms on which the application is to be submitted. The commissioner shall review such application and shall tentatively approve such application upon determining that it meets the requirements of this Code section within 60 days after receiving such application.

(B) The commissioner shall allow the tax credits on a first come, first served basis. In no event shall the aggregate amount of tax credits approved by the commissioner for all taxpayers under this Code section in a calendar year exceed the limitations specified in paragraph (3) of this subsection. In the event a taxpayer filed a timely application for such credit but is not allowed all or part of the credit amount such taxpayer would be authorized to receive because the limitations specified in paragraph (3) of this subsection have been reached, the commissioner shall add such taxpayer to a priority waiting list of applications, prioritized by the date of the taxpayer's first filed application. With respect to the credit allocation in subsequent years, taxpayers on the priority waiting list shall have priority over other taxpayers who apply for the credit for an installation in the subsequent years;

(5) The credit allowed by this subsection shall not exceed the following amounts:

(A) For all types of clean energy property placed into service for any purpose other than single-family residential, the credit allowed by this subsection may not exceed the lesser of 35 percent of the cost of the clean energy property described in subparagraphs (a)(3)(A) through (a)(3)(C) of this Code section or the following credit amounts for any clean energy property:

(i) A ceiling of $500,000.00 per installation applies to solar energy equipment for solar electric (photovoltaic), other solar thermal electric applications, and active space heating, wind equipment, and biomass equipment as described in subparagraphs (a)(3)(A), (a)(3)(D), and (a)(3)(E) of this Code section;

(ii) The sum of $100,000.00 per installation applies to clean energy property related to solar energy equipment for domestic water heating as described in subparagraph (a)(3)(A) of this Code section which is certified for performance by the Solar Rating Certification Corporation, Florida Solar Energy Center, or by a comparable entity approved by the authority to have met the certification of Solar Rating Certification Corporation OG-100 or Florida Solar Energy Center-GO-80 for solar thermal collectors;

(iii) For Energy Star certified geothermal heat pump systems as described in subparagraph (a)(3)(B) of this Code section, the sum of $100,000.00;

(iv) For a lighting retrofit project as described in division (a)(3)(C)(i) of this Code section, the sum of $0.60 per square foot of the building with a maximum of $100,000.00; and

(v) For an energy efficient building as described in division (a)(3)(C)(ii) of this Code section, the sum of the cost of energy efficient products installed during construction at $1.80 per square foot of the building, with a maximum of $100,000.00; and

(B) The following ceilings apply to clean energy property placed in service for single-family residential purposes, the lesser of 35 percent of the cost or:

(i) The sum of $2,500.00 per dwelling unit applies for clean energy property related to solar energy equipment for domestic water heating as described in subparagraph (a)(3)(A) of this Code section which is certified for performance by the Solar Rating Certification Corporation, Florida Solar Energy Center, or by a comparable entity approved by the authority to have met the certification of Solar Rating Certification Corporation OG-100 or Florida Solar Energy Center-GO-80 for solar thermal collectors, Solar Rating Certification Corporation certification OG-300 or Florida Solar Energy Center-GP-5-80 for solar thermal residential systems, or both;

(ii) The sum of $10,500.00 per dwelling unit applies for clean energy property related to solar energy equipment for solar electric (photovoltaic), other solar thermal electric applications, and active space heating as described in subparagraph (a)(3)(A) of this Code section, or to wind as described in subparagraph (a)(3)(B) of this Code section; and

(iii) The sum of $2,000.00 per installation for Energy Star certified geothermal heat pump systems applies as described in subparagraph (a)(3)(B) of this Code section; and

(6) (A) Where the amount of any credits allowed by this Code section except for the credit under paragraph (2) of subsection (b) of this Code section exceeds the taxpayer's liability for such taxes in a taxable year, the excess may be taken as a credit against such taxpayer's quarterly or monthly payment under Code Section 48-7-103. Each employee whose employer receives credit against such taxpayer's quarterly or monthly payment under Code Section 48-7-103 shall receive credit against his or her income tax liability under Code Section 48-7-20 for the corresponding taxable year for the full amount which would be credited against such liability prior to the application of the credit provided for in this subsection. Credits against quarterly or monthly payments under Code Section 48-7-103 and credits against liability under Code Section 48-7-20 established by this subsection shall not constitute income to the taxpayer.

(B) In no event shall the total amount of the tax credit under paragraph (2) of subsection (b) of this Code section for a taxable year exceed the taxpayer's income tax liability. Any unused tax credit shall be allowed the taxpayer against succeeding years' tax liability. No such credit shall be allowed the taxpayer against prior years' tax liability.

(c) The authority and department shall be authorized to adopt rules and regulations to provide for the administration of any tax credit provided by this Code section. Specifically, the authority and department shall create a mechanism to track and report the status and availability of credits for the public to review at a minimum on a quarterly basis.

(d) The authority and the department shall provide an annual report of:

(1) The number of taxpayers that claimed the credits allowed in this Code section;

(2) The cost of business property and clean energy property with respect to which credits were claimed;

(3) The type of clean energy property installed and the location;

(4) A determination of associated energy and economic benefits to the state; and

(5) The total amount of credits allowed.



§ 48-7-29.15. Tax credit for adoption of foster child

(a) As used in this Code section, the term "qualified foster child" means a foster child who is less than 18 years of age and who is in a foster home or otherwise in the foster care system under the Division of Family and Children Services of the Department of Human Services.

(b) A taxpayer shall be allowed a credit against the tax imposed by Code Section 48-7-20 for the adoption of a qualified foster child. The amount of such credit shall be $2,000.00 per qualified foster child per taxable year commencing with the year in which the adoption becomes final and ending in the year in which the adopted child attains the age of 18.

(c) In no event shall the total amount of the tax credit under this Code section for a taxable year exceed the taxpayer's income tax liability. Any unused tax credit shall be allowed to be carried forward to apply to the taxpayer's succeeding years' tax liability. No such tax credit shall be allowed the taxpayer against prior years' tax liability.

(d) The commissioner shall be authorized to promulgate any rules and regulations necessary to implement and administer this Code section.



§ 48-7-29.16. Qualified education tax credit

(a) As used in this Code section, the term:

(1) "Eligible student" shall have the same meaning as in paragraph (1) of Code Section 20-2A-1.

(2) "Qualified education expense" means the expenditure of funds by the taxpayer during the tax year for which a credit under this Code section is claimed and allowed to a student scholarship organization operating pursuant to Chapter 2A of Title 20 which are used for tuition and fees for a qualified school or program.

(3) "Qualified school or program" shall have the same meaning as in paragraph (2) of Code Section 20-2A-1.

(4) "Student scholarship organization" shall have the same meaning as in paragraph (3) of Code Section 20-2A-1.

(b) An individual taxpayer shall be allowed a credit against the tax imposed by this chapter for qualified education expenses as follows:

(1) In the case of a single individual or a head of household, the actual amount expended or $1,000.00 per tax year, whichever is less;

(2) In the case of a married couple filing a joint return, the actual amount expended or $2,500.00 per tax year, whichever is less; or

(3) Anything to the contrary contained in paragraph (1) or (2) of this subsection notwithstanding, in the case of an individual who is a member of a limited liability company duly formed under state law, a shareholder of a Subchapter "S" corporation, or a partner in a partnership, the amount expended or $10,000.00 per tax year, whichever is less; provided, however, that tax credits pursuant to this paragraph shall only be allowed for the portion of the income on which such tax was actually paid by such member of the limited liability company, shareholder of a Subchapter "S" corporation, or partner in a partnership.

(c) A corporation or other entity shall be allowed a credit against the tax imposed by this chapter for qualified education expenses in an amount not to exceed the actual amount expended or 75 percent of the corporation's income tax liability, whichever is less.

(d) (1) The tax credit shall not be allowed if the taxpayer designates the taxpayer's qualified education expense for the direct benefit of any particular individual, whether or not such individual is a dependent of the taxpayer.

(2) In soliciting contributions, a student scholarship organization shall not represent, or direct a qualified private school to represent, that, in exchange for contributing to the student scholarship organization, a taxpayer shall receive a scholarship for the direct benefit of any particular individual, whether or not such individual is a dependent of the taxpayer. The status as a student scholarship organization shall be revoked for any such organization which violates this paragraph.

(e) In no event shall the total amount of the tax credit under this Code section for a taxable year exceed the taxpayer's income tax liability. Any unused tax credit shall be allowed the taxpayer against the succeeding five years' tax liability. No such credit shall be allowed the taxpayer against prior years' tax liability.

(f) (1) In no event shall the aggregate amount of tax credits allowed under this Code section exceed $58 million per tax year.

(2) The commissioner shall allow the tax credits on a first come, first served basis.

(3) For the purposes of paragraph (1) of this subsection, a student scholarship organization shall notify a potential donor of the requirements of this Code section. Before making a contribution to a student scholarship organization, the taxpayer shall electronically notify the department, in a manner specified by the department, of the total amount of contributions that the taxpayer intends to make to the student scholarship organization. The commissioner shall preapprove or deny the requested amount within 30 days after receiving the request from the taxpayer and shall provide notice to the taxpayer and the student scholarship organization of such preapproval or denial which shall not require any signed release or notarized approval by the taxpayer. In order to receive a tax credit under this Code section, the taxpayer shall make the contribution to the student scholarship organization within 60 days after receiving notice from the department that the requested amount was preapproved. If the taxpayer does not comply with this paragraph, the commissioner shall not include this preapproved contribution amount when calculating the limit prescribed in paragraph (1) of this subsection. The department shall establish a web based donation approval process to implement this subsection.

(4) Preapproval of contributions by the commissioner shall be based solely on the availability of tax credits subject to the aggregate total limit established under paragraph (1) of this subsection. The department shall maintain an ongoing, current list on its website of the amount of tax credits available under this Code section.

(5) Notwithstanding any laws to the contrary, the department shall not take any adverse action against donors to student scholarship organizations if the commissioner preapproved a donation for a tax credit prior to the date the student scholarship organization is removed from the Department of Education list pursuant to Code Section 20-2A-7, and all such donations shall remain as preapproved tax credits subject only to the donor's compliance with paragraph (3) of this subsection.

(g) In order for the taxpayer to claim the student scholarship organization tax credit under this Code section, a letter of confirmation of donation issued by the student scholarship organization to which the contribution was made shall be attached to the taxpayer's tax return. However, in the event the taxpayer files an electronic return, such confirmation shall only be required to be electronically attached to the return if the Internal Revenue Service allows such attachments when the data is transmitted to the department. In the event the taxpayer files an electronic return and such confirmation is not attached because the Internal Revenue Service does not, at the time of such electronic filing, allow electronic attachments to the Georgia return, such confirmation shall be maintained by the taxpayer and made available upon request by the commissioner. The letter of confirmation of donation shall contain the taxpayer's name, address, tax identification number, the amount of the contribution, the date of the contribution, and the amount of the credit.

(h) (1) No credit shall be allowed under this Code section with respect to any amount deducted from taxable net income by the taxpayer as a charitable contribution to a bona fide charitable organization qualified under Section 501(c)(3) of the Internal Revenue Code.

(2) The amount of any scholarship received by an eligible student or eligible pre-kindergarten student shall be excluded from taxable net income for Georgia income tax purposes.

(i) The commissioner shall be authorized to promulgate any rules and regulations necessary to implement and administer the tax provisions of this Code section.



§ 48-7-29.17. Tax credit for purchase of one eligible single-family residence

(a) As used in this Code section, the term "eligible single-family residence" means:

(1) A single-family structure, including a condominium unit as defined in Code Section 44-3-71 that is occupied for residential purposes by a single family, that is a new residence, a residence occupied at the time of sale, or a previously occupied residence that was for sale prior to May 11, 2009, and is still for sale after May 11, 2009; or

(2) A single-family structure, including a condominium unit as defined in Code Section 44-3-71 that is occupied for residential purposes by a single family, that is:

(A) An owner occupied residence with respect to which the owner's acquisition indebtedness, as defined in Section 163(h)(3)(B) of the Internal Revenue Code, determined without regard to clause (ii) thereof, was in default on or before March 1, 2009; or

(B) A residence with respect to which a foreclosure event has taken place and which is owned by the mortgagor or the mortgagor's agent.

(b) A taxpayer shall be allowed a credit against the tax imposed by Code Section 48-7-20 for the purchase of one eligible single-family residence made during the six-month period commencing on June 1, 2009, and ending on November 30, 2009. The amount of such credit shall be either 1.2 percent of the purchase price of such eligible single-family residence or $1,800.00, whichever is less.

(c) The amount of the tax credit under subsection (b) of this Code section which may be claimed and allowed in a single tax year shall not exceed the taxpayer's income tax liability or one-third of the total amount of the credit allowed under subsection (b) of this Code section, whichever is less. Any excess or unused tax credit amount shall be carried forward to apply to the taxpayer's succeeding years' tax liability. No such tax credit shall be allowed the taxpayer against prior years' tax liability.

(d) (1) A taxpayer shall submit to the commissioner a bona fide listing agreement with a real estate agent or broker licensed in this state, documentation that the eligible single-family residence was for sale directly by the owner without a real estate agent or broker, or other appropriate documentation deemed sufficient by the commissioner to validate the eligibility of the single-family residence for purposes of the tax credit under this Code section.

(2) In the event the taxpayer files an electronic return, the documentation required under paragraph (1) of this subsection shall only be required to be electronically attached to the return if the Internal Revenue Service allows such attachments when the data is transmitted to the department. In the event the taxpayer files an electronic return and such documentation is not attached because the Internal Revenue Service does not, at the time of such electronic filing, allow electronic attachments to the Georgia return, such documentation shall be maintained by the taxpayer and made available upon request of the commissioner.

(e) The commissioner shall be authorized to promulgate any rules and regulations necessary to implement and administer this Code section.



§ 48-7-29.18. Tax credit for purchasers of alternative fuel heavy duty and medium duty vehicles

(a) As used in this Code section, the term:

(1) "Affiliated entity" means a person or business entity that is a member of the taxpayer's affiliated group within the meaning of Section 1504(a) of the Internal Revenue Code.

(2) "Alternative fuel" means electricity, liquid petroleum gas, natural gas, or hydrogen fuel. The term does not include hybrid electric drives unless the vehicle has a gross weight equal to or greater than 8,500 pounds and less than 26,000 pounds.

(3) "Alternative fuel heavy-duty vehicle" means a new commercial vehicle, with a gross vehicle weight ratio equal to or more than 26,001 pounds, that is primarily fueled by an alternative fuel. As used in this paragraph, "primarily fueled by an alternative fuel" means a vehicle that is produced by an original equipment manufacturer and operates on 90 percent or more alternative fuel and on 10 percent or less gasoline or diesel fuel. In order to qualify for a tax credit under this Code section, the vehicle shall be registered in Georgia and be certified by the Department of Natural Resources as meeting all requirements set forth in paragraph (1) of subsection (a) of Code Section 48-7-29.19.

(4) "Alternative fuel medium-duty vehicle" means a new commercial vehicle, with a gross vehicle weight ratio equal to 8,500 pounds or more and less than 26,001 pounds, that is solely fueled by an alternative fuel and that is produced by an original equipment manufacturer. In order to qualify for a tax credit under this Code section, the vehicle shall be registered in Georgia and be certified by the Department of Natural Resources as meeting all requirements set forth in paragraph (1) of subsection (a) of Code Section 48-7-29.19.

(5) "New commercial vehicle" means a new commercial vehicle that: (A) is manufactured by an original equipment manufacturer, or (B) is manufactured by an original equipment manufacturer and any third-party equipment manufacturers, provided that such third-party manufacturers provide such parts or services prior to the original sale of such vehicle to a purchaser, and all vehicle components, including the alternative fuel system, are covered by the original equipment manufacturer or covered under separate warranties by the original equipment manufacturer and the third-party equipment manufacturer that together provide warranty for the complete vehicle.

(6) "Taxpayer" means any person or business entity required by law to file a return or to pay taxes.

(b) (1) A taxpayer shall be allowed a credit against tax imposed under this article for the amount expended on or after July 1, 2015, and before June 30, 2017, to purchase an alternative fuel heavy-duty vehicle not to exceed $20,000.00 per vehicle.

(2) A taxpayer shall be allowed a credit against tax imposed under this article for the amount expended on or after July 1, 2015, and before June 30, 2017, to purchase an alternative fuel medium-duty vehicle not to exceed $12,000.00 per vehicle.

(c) The tax credits allowed under this Code section shall be limited to $2.5 million in each fiscal year beginning with fiscal year 2016 and ending with fiscal year 2017.

(d) In no event shall the total amount of any tax credit under this Code section for a taxpayer or an affiliated entity for a taxable year exceed the lesser of (i) a taxpayer's income tax liability, or (ii) $250,000.00. No unused portion of such tax credit shall be allowed the taxpayer or an affiliated entity against succeeding years' tax liabilities. No such credit shall be allowed the taxpayer or an affiliated entity against prior years' tax liabilities. The tax credit provided for in this Code section shall not apply to any vehicle for which the taxpayer or an affiliated entity has applied for and received a tax credit as set forth in Code Section 48-7-40.16.

(e) The commissioner shall be authorized to promulgate any rules and regulations necessary to implement and administer the provisions of this Code section.



§ 48-7-29.19. Procedures, conditions, and limitations on amount of tax credits for purchasers of alternative fuel vehicles

(a) A taxpayer seeking to claim a tax credit under the provisions of Code Section 48-7-29.18 shall submit an application to the commissioner for preapproval of such tax credit. Before any such application for such tax credit is filed, the applicant shall have completed the purchase and shall have registered the qualified vehicle or vehicles in this state. The application shall include:

(1) Certification from the Department of Natural Resources that the vehicle is an alternative fuel heavy-duty vehicle, or alternative fuel medium-duty vehicle, as defined in Code Section 48-7-29.18;

(2) A sworn affidavit from the taxpayer certifying that the vehicle shall accumulate at least 75 percent of its mileage in Georgia in each year for a five-year period, that is registered in Georgia and shall remain registered in Georgia for no less than five years; and

(3) Any other information requested by the commissioner pursuant to a rule or regulation promulgated hereunder. The commissioner shall create and make available the forms to be used for such applications. Within 60 days of receipt of a properly completed application, the commissioner shall preapprove the application if a sufficient amount of available tax credits remain.

(b) The commissioner shall preapprove the tax credits based on the order in which properly completed applications were submitted. In the event that two or more applications were submitted on the same day and the amount of funds available will not be sufficient to fully fund the tax credits requested, the commissioner shall prorate the available funds between or among the applicants.

(c) In no event shall the aggregate amount of the tax credits preapproved by the commissioner for all taxpayers under the provisions of this Code section exceed the amounts specified in subsection (c) of Code Section 48-7-29.18.

(d) The commissioner shall be authorized to promulgate any rules and regulations necessary to implement and administer the provisions of this Code section, including provisions for repayment of any credit in the event any of the certifications of paragraph (2) of subsection (a) of this Code section are or become untrue during the five-year period following the date of application.



§ 48-7-29.20. (Repealed effective December 31, 2019) Tax credits for contributions to rural hospital organizations

(a) As used in this Code section, the term:

(1) "Qualified rural hospital organization expense" means the contribution of funds by an individual or corporate taxpayer to a rural hospital organization for the direct benefit of such organization during the tax year for which a credit under this Code section is claimed.

(2) "Rural hospital organization" means an organization that is approved by the Department of Community Health pursuant to Code Section 31-8-9.1.

(b) An individual taxpayer shall be allowed a credit against the tax imposed by this chapter for qualified rural hospital organization expenses as follows:

(1) In the case of a single individual or a head of household, 70 percent of the actual amount expended or $2,500.00 per tax year, whichever is less; or

(2) In the case of a married couple filing a joint return, 70 percent of the actual amount expended or $5,000.00 per tax year, whichever is less.

(c) A corporation or other entity shall be allowed a credit against the tax imposed by this chapter for qualified rural hospital organization expenses in an amount not to exceed 70 percent of the actual amount expended or 75 percent of the corporation's income tax liability, whichever is less.

(d) In no event shall the total amount of the tax credit under this Code section for a taxable year exceed the taxpayer's income tax liability. Any unused tax credit shall be allowed the taxpayer against the succeeding five years' tax liability. No such credit shall be allowed the taxpayer against prior years' tax liability.

(e) (1) In no event shall the aggregate amount of tax credits allowed under this Code section exceed $50 million in 2017, $60 million in 2018, and $70 million in 2019.

(2) (A) No more than $4 million of the aggregate limit established by paragraph (1) of this subsection shall be contributed to any individual rural hospital organization in any taxable year. From January 1 to June 30 each taxable year, the commissioner shall only preapprove contributions submitted by individual taxpayers in an amount not to exceed $2 million, and from corporate donors in an amount not to exceed $2 million. From July 1 to December 31 each taxable year, subject to the aggregate limit in paragraph (1) of this subsection and the individual rural hospital organization limit in this paragraph, the commissioner shall approve contributions submitted by individual taxpayers and corporations or other entities.

(B) In the event an individual or corporate donor desires to make a contribution to an individual rural hospital organization that has received the maximum amount of contributions for that taxable year, the Department of Community Health shall provide the individual or corporate donor with a list, ranked in order of financial need, as determined by the Department of Community Health, of rural hospital organizations still eligible to receive contributions for the taxable year.

(3) For purposes of paragraphs (1) and (2) of this subsection, a rural hospital organization shall notify a potential donor of the requirements of this Code section. Before making a contribution to a rural hospital organization, the taxpayer shall electronically notify the department, in a manner specified by the department, of the total amount of contribution that the taxpayer intends to make to the rural hospital organization. The commissioner shall preapprove or deny the requested amount with 30 days after receiving the request from the taxpayer and shall provide written notice to the taxpayer and rural hospital organization of such preapproval or denial which shall not require any signed release or notarized approval by the taxpayer. In order to receive a tax credit under this Code section, the taxpayer shall make the contribution to the rural hospital organization within 60 days after receiving notice from the department that the requested amount was preapproved. If the taxpayer does not comply with this paragraph, the commissioner shall not include this preapproved contribution amount when calculating the limits prescribed in paragraphs (1) and (2) of this subsection.

(4) Preapproval of contributions by the commissioner shall be based solely on the availability of tax credits subject to the aggregate total limit established under paragraph (1) of this subsection and the individual rural hospital organization limit established under paragraph (2) of this subsection.

(5) Notwithstanding any laws to the contrary, the department shall not take any adverse action against donors to rural hospital organizations if the commissioner preapproved a donation for a tax credit prior to the date the rural hospital organization is removed from the Department of Community Health list pursuant to Code Section 31-8-9.1, and all such donations shall remain as preapproved tax credits subject only to the donor's compliance with paragraph (3) of this subsection.

(f) In order for the taxpayer to claim the tax credit under this Code section, a letter of confirmation of donation issued by the rural hospital organization to which the contribution was made shall be attached to the taxpayer's tax return. However, in the event the taxpayer files an electronic return, such confirmation shall only be required to be electronically attached to the return if the Internal Revenue Service allows such attachments when the return is transmitted to the department. In the event the taxpayer files an electronic return and such confirmation is not attached because the Internal Revenue Service does not, at the time of such electronic filing, allow electronic attachments to the Georgia return, such confirmation shall be maintained by the taxpayer and made available upon request by the commissioner. The letter of confirmation of donation shall contain the taxpayer's name, address, tax identification number, the amount of the contribution, the date of the contribution, and the amount of the credit.

(g) No credit shall be allowed under this Code section with respect to any amount deducted from taxable net income by the taxpayer as a charitable contribution to a bona fide charitable organization qualified under Section 501(c) (3) of the Internal Revenue Code.

(h) The commissioner shall be authorized to promulgate any rules and regulations necessary to implement and administer the provisions of this Code section.

(i) This Code section shall stand automatically repealed on December 31, 2019.



§ 48-7-30. Taxation of nonresident's entire net income derived from activities within state; separate accounting possible; applicability; allowed deductions; applicability of provisions for corporations to nonresidents

(a) The tax imposed by this chapter shall apply to the entire net income of a taxable nonresident derived from employment, trade, business, professional, or other activity for financial gain or profit performed or carried on within this state including, but not limited to, the rental of real or personal property located within this state or for use within this state, the sale, exchange, or other disposition of tangible or intangible property having a situs in this state, the receipt of proceeds of any lottery prize awarded by the Georgia Lottery Corporation, and withdrawals of contributions to a savings trust account under Article 11 of Chapter 3 of Title 20 which are required to be included in taxable net income as provided in subparagraph (b)(10)(C) of Code Section 48-7-27.

(b) A taxable nonresident whose income is derived from employment, trade, business, professional, or other activity performed or carried on within and outside this state shall be taxed only upon the income derived from carrying on the activity within this state. The amount of taxable income may be determined by a separate accounting of the income if the commissioner is satisfied that the separate accounting reflects correctly the income fairly attributable to this state. Otherwise, the amount of taxable income shall be determined in the manner prescribed by this chapter for the allocation and apportionment of income of corporations engaged in business within and outside this state.

(c) Except as otherwise provided by law, all provisions of this chapter with respect to the definitions, determination, and computation of taxable net income of residents of this state and with respect to the assessment, levy, and collection of the tax imposed by this chapter on the net income of residents of this state shall apply equally to the taxation of the net income of taxable nonresidents.

(d)(1) A taxable nonresident shall be allowed to deduct allowable expenses, interest, taxes, losses, bad debts, depreciation, and similar business expenses when the income of the taxable nonresident is derived from:

(A) Employment, trade, business, professional, or other activity performed or carried on:

(i) Entirely within this state; or

(ii) Within and outside this state when the nonresident is permitted by the commissioner to use separate accounting;

(B) The rental of real or personal property located within this state or for use within this state;

(C) The sale, exchange, or other disposition of tangible or intangible property having a situs in this state.

(2) Expenses allowable to a taxable nonresident as provided in paragraph (1) of this subsection shall be allowable only to the extent that the expenses are attributable to the production of income allocable to and taxable by this state. As to allowable deductions essentially personal in nature, such as contributions to charitable organizations, alimony, medical expenses, the optional standard deduction, personal exemptions, and credits for dependents, the taxable nonresident shall be allowed deductions for such deductions essentially personal in nature in the ratio that the gross income allocated to this state bears to the total gross income of the taxable nonresident computed as if the taxable nonresident were a resident of this state. The commissioner may accept total federal gross income as the equivalent of total Georgia gross income for purposes of this allocation.

(e) A taxable nonresident whose income is derived from the activities specified in subsection (d) of this Code section performed or carried on within and outside this state and who is required to allocate and apportion his income in the manner of corporations engaged in business within and outside this state shall compute his net taxable income as if he were a resident of this state. The net taxable income so computed shall be apportioned in the manner of corporations engaged in business within and outside this state.



§ 48-7-31. Taxation of corporations; allocation and apportionment of income; formula for apportionment

(a) The tax imposed by this chapter shall apply to the entire net income, as defined in this article, received by every foreign or domestic corporation owning property within this state, doing business within this state, or deriving income from sources within this state to the extent permitted by the United States Constitution. A corporation shall be deemed to be doing business within this state if it engages within this state in any activities or transactions for the purpose of financial profit or gain whether or not:

(1) The corporation qualifies to do business in this state;

(2) The corporation maintains an office or place of doing business within this state; or

(3) Any such activity or transaction is connected with interstate or foreign commerce.

(b)(1) If the entire business income of the corporation is derived from property owned or business done in this state, the tax shall be imposed on the entire business income.

(2) If the business income of the corporation is derived in part from property owned or business done in this state and in part from property owned or business done outside this state, the tax shall be imposed only on that portion of the business income which is reasonably attributable to the property owned and business done within this state, such portion to be determined as provided in subsections (c) and (d) of this Code section.

(c)(1) Interest received on bonds held for investment and income received from other intangible property held for investment are not subject to apportionment. All expenses connected with such investment income shall be applied against the investment income. The net investment income from intangible property shall be allocated to this state if the situs of the corporation is in this state or if the intangible property was acquired as income from property held in this state or as a result of business done in this state.

(2) Rentals received from real estate held purely for investment purposes and not used in the operation of any business are not subject to apportionment. All expenses connected with such investment income shall be applied against the investment income. The net investment income from tangible property located in this state shall be allocated to this state.

(3) Gains from the sale of tangible or intangible property not held, owned, or used in connection with the trade or business of the corporation nor held for sale in the regular course of business shall be allocated to this state if the property sold is real or tangible personal property situated in this state or intangible property having an actual situs or a business situs within this state. Otherwise, the gains shall not be allocated to this state.

(d) Net income of the classes described in subsection (c) of this Code section having been separately allocated and deducted, the remainder of the net business income shall be apportioned as follows:

(1) Where the net business income of the corporation is derived principally from the manufacture, production, or sale of tangible personal property, the portion of net income therefrom attributable to property owned or business done within this state shall be taken to be the portion arrived at by application of the following formula:

(A) Gross receipts factor.

(i) The gross receipts factor is a fraction, the numerator of which is the total gross receipts from business done within this state during the tax period and the denominator of which is the total gross receipts from business done everywhere during the tax period. For the purposes of this subparagraph, receipts shall be deemed to have been derived from business done within this state only if the receipts are received from products shipped to customers in this state, or from products delivered within this state to customers. In determining the gross receipts within this state, receipts from sales negotiated or effected through offices of the taxpayer outside this state and delivered from storage in this state to customers outside this state shall be excluded;

(ii) Where a taxpayer's gross receipts are also derived from activities described in paragraph (2) of this subsection, gross receipts shall also include the gross receipts from the activities described in paragraph (2) of this subsection and shall be attributed to Georgia based upon division (2)(A)(i) of this subsection;

(B) Apportionment formula. The net income of the corporation shall be apportioned to this state according to the gross receipts factor pursuant to subparagraph (A) of this paragraph;

(2) Except as otherwise provided in paragraph (2.1) or (2.2) of this subsection, where the net business income is derived principally from business other than the manufacture, production, or sale of tangible personal property, the net business income of the corporation shall be determined by applying the following formula:

(A) Gross receipts factor.

(i) The gross receipts factor is a fraction, the numerator of which is the total gross receipts from business done within this state during the tax period and the denominator of which is the total gross receipts from business done everywhere during the tax period. For purposes of this subparagraph, the term "gross receipts" means all gross receipts received from activities which constitute the taxpayer's regular trade or business. Gross receipts are in this state if the receipts are derived from customers within this state or if the receipts are otherwise attributable to this state's marketplace;

(ii) Where a taxpayer's gross receipts are also derived from activities described in paragraph (1) of this subsection, gross receipts shall also include the gross receipts from the activities described in paragraph (1) of this subsection and shall be attributed to Georgia based upon division (1)(A)(i) of this subsection;

(B) Apportionment formula. The net income of the corporation shall be apportioned to this state according to the gross receipts factor pursuant to subparagraph (A) of this paragraph;

(C) If the allocation and apportionment provisions provided for in this paragraph do not fairly represent the extent of the taxpayer's business activity in this state, the taxpayer may petition the commissioner for, or the commissioner may by regulation require, with respect to all or any part of the taxpayer's business activity, if reasonable:

(i) Separate accounting;

(ii) The exclusion of any one or more of the factors;

(iii) The inclusion of one or more additional factors that will fairly represent the taxpayer's business activity within this state; or

(iv) The employment of any other method to effectuate an equitable allocation and apportionment of the taxpayer's income.

The denial of a petition under this subparagraph shall be appealable pursuant to Code Section 48-2-59. Such an appeal shall be filed within 30 days of the date of the commissioner's notice of denial;

(2.1)(A) Except as otherwise provided in this paragraph, all terms used in this paragraph shall have the same meaning as such terms are defined in 49 U.S.C. Section 1301 and the United States Department of Transportation's Uniform System of Accounts and Reports for Large Certificated Air Carriers, 14 C.F.R. Part 241, as now or hereafter amended.

(B) Where the net business income of the corporation is derived principally from transporting passengers or cargo in revenue flight, the portion of the net income therefrom attributable to property owned or business done within this state shall be taken to be the portion arrived at by application of the following three-factor formula:

(i) Revenue air miles factor. The revenue air miles factor is a fraction, the numerator of which shall be equal to the total, for each flight stage which originates or terminates in this state, of revenue passenger miles by aircraft type flown in this state and revenue cargo ton miles by aircraft type flown in this state and the denominator of which shall be equal to the total, for all flight stages flown everywhere, of total revenue passenger miles by aircraft type and total revenue cargo ton miles by aircraft type;

(ii) Tons handled factor. The tons handled factor is a fraction, the numerator of which shall be equal to the total of revenue passenger tons by aircraft type handled in this state and revenue cargo tons by aircraft type handled in this state and the denominator of which shall be equal to the total of revenue passenger tons by aircraft type flown everywhere and revenue cargo tons by aircraft type flown everywhere. For purposes of this division, the term "handled" means the product of 60 percent multiplied by the revenue passenger tons flown on each flight stage which originates in this state or 60 percent multiplied by the revenue cargo tons flown on each flight stage which originates in this state;

(iii) Originating revenue factor. The originating revenue factor is a fraction, the numerator of which shall be equal to the total of passenger and cargo revenue by aircraft type which is attributable to this state and the denominator of which shall be the total of passenger and cargo revenue by aircraft type everywhere. For purposes of this division, passenger or cargo revenue which is attributable to this state shall be equal to the product of passenger or cargo revenue everywhere by aircraft type multiplied by the ratio of revenue passenger miles or revenue cargo ton miles in this state to total revenue passenger miles everywhere or total revenue cargo ton miles everywhere for each aircraft type as separately determined in division (i) of this subparagraph. If records of total passenger revenue everywhere by aircraft type or total cargo revenue everywhere by aircraft type are not maintained, then for purposes of this division, total passenger revenue everywhere for all aircraft types or total cargo revenue everywhere for all aircraft types shall be allocated to each aircraft type based on the ratio of total revenue passenger miles everywhere for that aircraft type to all aircraft types or total revenue cargo ton miles everywhere for that aircraft type to all aircraft types;

(iv) The revenue air miles factor, the tons handled factor, and the originating revenue factor shall be separately determined and an apportionment fraction shall be calculated using the following formula:

(I) The revenue air miles factor shall represent 25 percent of the fraction;

(II) The tons handled factor shall represent 25 percent of the fraction; and

(III) The originating revenue factor shall represent 50 percent of the fraction.

The net income of the corporation shall be apportioned to this state according to such average fraction;

(2.2)(A) As used in this paragraph, the term:

(i) "Credit card data processing and related services" shall include, but not be limited to, the provision of infrastructure services for bank credit card and private label card issuers, such as new account application processing, international and domestic clearing, statement preparation, point-of-sale authorization processing, card embossing, and other related processing services for managing cardholder accounts.

(ii) "Customer" means the banks and institutions to whom credit card data processing and related services are provided.

(iii) "Gross receipts factor" means a fraction, the numerator of which is the total gross receipts from the taxpayer's customers during the tax period, if the principal office of the customer's credit card operation is in this state or if the principal office of the taxpayer's customer is in this state, and the denominator of which is the total gross receipts from all of the taxpayer's customers during the tax period.

(B) Where more than 60 percent of the total gross receipts of a corporation are derived from the provision of credit card data processing and related services to banks and other institutions, the portion of the net income attributable to business done in this state shall be determined by multiplying the corporation's net income by the gross receipts factor in division (iii) of subparagraph (A) of this paragraph;

(3) For the purposes of this subsection, the term "sale" shall include, but not be limited to, an exchange, and the term "manufacture" shall include, but not be limited to, the extraction and recovery of natural resources and all processes of fabricating and curing.

(e) The net income of a domestic or foreign corporation which is a subsidiary of another corporation or which is closely affiliated with another corporation by stock ownership shall be determined by eliminating all payments to the parent corporation or affiliated corporation in excess of fair value and by including fair compensation to the domestic business corporation for its commodities sold to or services performed for the parent corporation or affiliated corporation. For the purposes of determining net income as provided in this subsection, the commissioner may equitably determine the net income by reasonable rules of apportionment of the combined income of the subsidiary, its parent, and affiliates, or any combination of the subsidiary, its parent, and any one or more of its affiliates.



§ 48-7-31.1. Conditions for allocating taxpayer's income pursuant to agreement; public inspection; criteria for evaluating proposals

(a) For purposes of paragraphs (1) and (2) of subsection (d) of Code Section 48-7-31, the commissioner may enter into an agreement with a taxpayer establishing the allocation and apportionment of the taxpayer's income for a limited period, provided that the following conditions are met:

(1) The taxpayer is planning a new facility in the State of Georgia or an expansion of an existing facility;

(2) The taxpayer submits a proposal asking the commissioner to enter into a contract under this Code section requesting a different allocation and apportionment method and stating the reasons for such proposal; and

(3) Following the commissioner's referral of the proposal to a panel composed of the commissioner of community affairs, the commissioner of economic development, and the director of the Office of Planning and Budget, said panel, after reviewing the proposal, certifies that:

(A) The new facility or expansion will have a significant beneficial economic effect on the region for which it is planned; and

(B) The benefits to the public from the new facility or expansion exceed its costs to the public.

(b) The following records shall constitute public records that are open for inspection under the provisions of Article 4 of Chapter 18 of Title 50:

(1) Proposals submitted by taxpayers under this Code section or under any prior Code section that allowed taxpayers to enter into a contract or agreement with the commissioner to use a different allocation method, a different apportionment method, or both; and

(2) Any agreement or contract entered into as a result of such proposal.

(c) Taxpayers' tax information from any state or federal income tax return contained in records subject to disclosure pursuant to subsection (b) of this Code section which would otherwise be privileged or protected from disclosure by law shall be deleted or redacted from records made available for public inspection.

(d) In evaluating proposals pursuant to subsection (a) of this Code section, the panel shall not determine that a proposal has significant beneficial economic effect on the region for which it is planned unless two or more of the following criteria are met:

(1) The proposal creates new full-time jobs that meet the requirements contained in Regulations 110-9-1-.01, 110-9-1-.02, and 110-9-1-.03 of the Department of Community Affairs, relating to job tax credits, with average wages which are, as determined by the Georgia Department of Labor for all jobs for the county in question:

(A) Twenty percent above such average wage for projects located in tier 1 counties;

(B) Ten percent above such average wage for projects located in tier 2 counties; or

(C) Five percent above such average wage for projects located in tier 3 or tier 4 counties;

(2) The project invests in qualified investment property, as defined in Regulation 560-7-8-.37 of the department, which is valued at over $10 million in tier 1 counties, over $35 million in tier 2 counties, and over $75 million in tier 3 or tier 4 counties. Past investment will not be considered;

(3) The proposal creates a minimum of 50 new full-time jobs that meet the requirements contained in Regulations 110-9-1-.01, 110-9-1-.02, and 110-9-1-.03 of the Department of Community Affairs, relating to job tax credits, in a tier 1 county, 150 such jobs in a tier 2 county, or 300 such jobs in a tier 3 or tier 4 county; or

(4) The proposal demonstrates high growth potential based upon the prior year's Georgia net taxable income growth of over 20 percent from the previous year, if the company's Georgia net taxable income in each of the two preceding years also grew by 20 percent or more.



§ 48-7-32. Taxation of railroad and public service corporations; computation of net income where business is within and outside state; net income for all other such corporations

(a) When the business of any corporation engaged in the operation of a railroad, express service, telephone or telegraph business, or other form of public service is partly within and partly outside the state, the net income of the corporation for the purpose of this chapter shall be that amount ascertained by apportioning to the state the sum of the net income of the corporation including, but not limited to, dividend income that may legally be taxed by the state (exclusive of income from tax-exempt securities and without any deduction for federal and state income taxes), as shown by the corporation's records kept in accordance with the standard classification of accounts prescribed by the Interstate Commerce Commission when the standard classification of accounts includes in net income rents from all sources; and when the standard classification does not include all rents, then such rents shall be included in net income in the proportion that the total gross operating revenues from business done wholly within the state plus the equal mileage proportion within the state of all gross operating revenues from interstate business of the company, wherever done, bear to the total gross operating revenues from all business done by the company. If any such corporation keeps its records of operating revenues and operating expenses on a state basis in accordance with the standard classification of accounts prescribed by the Interstate Commerce Commission and in a manner which includes in net income for the state the effect of all intrastate and interstate business applicable to the state, the state records may be used by the taxpayer under the supervision of the commissioner in reporting the net taxable income within the state.

(b) All other corporations engaged in the business of operating a railroad, express service, telephone or telegraph business, or other form of public service, whether or not the corporation is required to make reports to the Interstate Commerce Commission, shall keep records according to the standard classifications of accounting of the Interstate Commerce Commission. The net income of the corporation including, but not limited to, dividend income that can legally be taxed by the state (exclusive of tax-exempt securities and without any deduction for federal and state income taxes) shall be determined in accordance with such records. If any such corporation keeps its records of operating revenues and operating expenses on a state basis in accordance with the standard classification of accounts prescribed by the Interstate Commerce Commission and in a manner which includes in net income for the state the effect of all intrastate and interstate business applicable to the state, the state records may, with the consent of the commissioner, be used by the taxpayer in reporting the net taxable income within the state.



§ 48-7-33. Annual accounting periods

(a) The net income shall be computed upon the basis of the taxpayer's annual accounting period in accordance with the method of accounting regularly employed in keeping the books of the taxpayer. If no such method of accounting has been so employed or if the method employed does not clearly reflect the income, the computation shall be made in accordance with the method which, in the opinion of the commissioner, clearly reflects the income. If the taxpayer's annual accounting period is other than a fiscal year or if the taxpayer has no annual accounting period or does not keep books, the net income shall be computed on the basis of the calendar year. A taxpayer utilizing a fiscal year may return his net income under this chapter on the basis of his fiscal year with the approval of the commissioner and subject to such rules and regulations as the commissioner may establish.

(b) With the approval of the commissioner and under such regulations as he may prescribe, a taxpayer may change his taxable year from fiscal year to calendar year or otherwise. In the case of any such change, the net income shall be computed upon the basis of the new taxable year when approval is obtained from the commissioner at least 30 days prior to the close of the proposed taxable year.

(c) The amount of all items of gross income shall be included in the gross income for the taxable year in which received by the taxpayer unless, under methods of accounting permitted by this Code section, any amounts of gross income are to be properly accounted for as of a different period.

(d) The deductions and credits provided for in this chapter shall be taken for the taxable year in which "paid or accrued" or "paid or incurred" depending upon the method of accounting on the basis of which the net income is computed unless, in order to clearly reflect the income, the deductions or credits should be taken as of a different period.

(e) Whenever in the opinion of the commissioner it is necessary in order to determine clearly the income of any taxpayer, inventories shall be taken by the taxpayer on the basis prescribed by the commissioner. Each such basis shall conform as nearly as possible to the best accounting practice in the particular trade or business which most clearly reflects the income.

(f) If a return has been filed within the three years immediately preceding the date of the taxpayer's death, income and expenses of a taxpayer who dies during the taxable year shall be computed on the same method of accounting, whether cash or accrual, as was used by the taxpayer in the preparation of the last income tax return filed by him with the commissioner. If no return has been filed within the three-year period, the return of a deceased taxpayer shall be prepared on the cash method unless the commissioner certifies that the cash method, because of particular circumstances, is not reasonable to either the state or the heirs, legatees, or devisees interested in the taxpayer's estate. If the commissioner certifies that the cash method is unreasonable, he may order the preparation of the return on the accrual method.

(g) The provisions of Internal Revenue Code Section 441(f) regarding the election of a taxable year consisting of 52-53 weeks shall also apply for purposes of this chapter. Accordingly, when the effective date or the applicability of any provision of this chapter or any general law is expressed in terms of taxable years beginning with reference to a specified date which is the first day of a month, a 52-53 week taxable year shall be treated:

(1) As beginning with the first day of the calendar month beginning nearest to the first day of such 52-53 week taxable year; and

(2) As ending with the last day of the calendar month ending nearest to the last day of such 52-53 week taxable year.

(h) The commissioner shall promulgate any rules and regulations necessary to implement and administer this Code section.



§ 48-7-34. Returns of corporations and nonresidents based upon books of account; application to commissioner; time; contents

If any corporation or nonresident employs in its books of account a detailed allocation of receipts and expenditures which reflects more clearly than the processes or formulas prescribed by this chapter the income attributable to the trade or business within this state, application for permission to base its return upon the books of account shall be considered by the commissioner. The application shall be made at least 60 days prior to the last day on which the taxpayer's return is to be filed and shall be accompanied by a full and complete explanation of the method employed.



§ 48-7-35. Application for permission to use other method of allocation by corporation or nonresident; contents; effect of failure to receive notice of rejection

If any corporation or nonresident shows by any method of allocation other than the processes or formulas prescribed by this chapter that another method reflects more clearly the income attributable to the trade or business within this state, application for permission to base its return upon the other method shall be considered by the commissioner. The application shall be accompanied by a statement setting forth in detail with full explanations the method the taxpayer believes will more clearly reflect its income from business within the state. If the commissioner concludes that the method of allocation and apportionment submitted by the taxpayer is in fact inapplicable and inequitable, he shall reject the application and shall so notify the taxpayer. Failure to receive the commissioner's notice shall not operate to relieve the taxpayer from liability for not filing the return on its due date utilizing the allocation and apportionment method prescribed by this chapter.



§ 48-7-36. Tolling of time limits for filings by reason of war related service in armed forces

In the case of an individual:

(1) Serving in the armed forces of the United States or in support of the armed forces of the United States in an area designated by the President of the United States by executive order as a "combat zone," as that term is defined by the Internal Revenue Code of 1986, at any time during the period designated by the President's executive order as the period of combat activities in the zone;

(2) Hospitalized as a result of an injury received while serving in such an area during the period of combat activities; or

(3) Who is confined as a prisoner of the forces opposing the United States in a combat zone,

the period of service in the combat zone, plus the period of continuous hospitalization attributable to an injury, plus any period of confinement, and the next 180 days thereafter shall be disregarded in determining whether any filing required by this title has been performed within the time prescribed for the filing.



§ 48-7-37. Taxes due from members of armed forces dying on active duty; applicability of tax to particular taxable years; assessment of unpaid taxes; abatement; credit or refund of collected payments

In the case of any individual who dies while in active service as a member of the armed forces of the United States, if the death occurred while serving in a combat zone, as that term is defined by the Internal Revenue Code of 1986, or as a result of wounds, disease, or injury incurred while so serving, any tax imposed by this article:

(1) Shall not apply with respect to the taxable year in which falls the date of his death or with respect to any prior taxable year ending on or after the first day he served in a combat zone after June 24, 1960;

(2) For a taxable year preceding those specified in paragraph (1) of this Code section which is unpaid at the date of his death including, but not limited to, interest, additions to the tax, and additional amounts shall not be assessed. If assessed, the assessment shall be abated. If any such amount is collected, it shall be credited or refunded as an overpayment.



§ 48-7-38. Deduction for payments to minority subcontractors; certification as minority subcontractor

(a) As used in this Code section, the term:

(1) "Member of a minority" means an individual who is:

(A) Black;

(B) Hispanic;

(C) Asian-Pacific American;

(D) Native American; or

(E) Asian-Indian American.

(2) "Minority subcontractor" means any business which is owned by:

(A) An individual who is a member of a minority who reports as his or her personal income for Georgia income tax purposes the income of such business;

(B) A partnership in which a majority of the ownership interest is owned by one or more members of a minority who report as their personal income for Georgia income tax purposes more than 50 percent of the income of the partnership; or

(C) A corporation organized under the laws of this state in which a majority of the common stock is owned by one or more members of a minority who report as their personal income for Georgia income tax purposes more than 50 percent of the distributed earnings of the corporation.

(3) "State contract" means a contract for the purchase by the state of goods, property, or services or for the construction of any building or structure for the state, which contract is executed by any department, board, bureau, commission, or agency of state government, by any state authority, or by any officer, official, employee, or agent of any of the foregoing.

(b) In computing Georgia taxable net income of a corporation, partnership, or individual, there shall be subtracted from federal taxable income or federal adjusted gross income 10 percent of the amount of qualified payments to minority subcontractors. A payment to a minority subcontractor shall be a qualified payment if:

(1) The payment is for goods, personal property, or services furnished by the minority subcontractor to the taxpayer and delivered by the taxpayer to the state in furtherance of a state contract to which the taxpayer is a party; and the payment does not exceed the value of the goods, property, or services to the taxpayer;

(2) The payment is made during the taxable year for which the subtraction from federal taxable income or federal adjusted gross income is claimed; and

(3) The payment is made to a subcontractor who at the time of the payment is certified as a minority subcontractor pursuant to subsection (d) of this Code section.

(c) The total amount which may be subtracted under this Code section from federal taxable income or federal adjusted gross income of any taxpayer shall be limited to $100,000.00 per taxable year.

(d) The commissioner of administrative services shall certify individuals, partnerships, and corporations which are within the definition of the term "minority subcontractor" specified in subsection (a) of this Code section. The department may disclose to the commissioner of administrative services the income tax returns of taxpayers applying for certification as minority subcontractors. The commissioner of administrative services shall maintain and periodically revise a list of certified minority subcontractors and shall make such list available to the department and to the general public.

(e) Any individual, partnership, or corporation certified pursuant to subsection (d) of this Code section and any small business concern which is at least 51 percent owned by one or more minorities, or, in the case of a publicly owned business, at least 51 percent of all classes or types of the stock of which is owned by one or more minorities, whose management and daily business operations are controlled by one or more minorities, and which is authorized to do and is doing business under the laws of this state paying all taxes duly assessed and domiciled within this state shall be eligible for certification as a minority business enterprise under Code Section 50-5-132; and, for purposes of such certification pursuant to this subsection, "minority" shall be defined as a member of a minority. Such certification shall be subject to the provisions of Code Section 50-5-133.



§ 48-7-39. Depreciation of property placed in service in prior tax years

(a) With respect to property placed in service in taxable years ending prior to March 11, 1987, a taxpayer shall in his return for the first taxable year ending on or after January 1, 1987, elect to:

(1) Continue to depreciate or otherwise recover the cost of such property according to the same method used for Georgia income tax purposes for the taxable year in which the property was placed in service; or

(2) Depreciate or otherwise recover the cost of such property according to the method used for federal income tax purposes for the taxable year in which the property was placed in service.

The election required by this subsection shall be made for a taxpayer's first taxable year ending on or after January 1, 1987, in such manner as may be specified by the commissioner. If a return for such a taxable year has been filed without such an election prior to or within 90 days after March 11, 1987, the taxpayer may file an amended return containing such an election.

(b) The election provided for in subsection (a) of this Code section shall apply to all property of the taxpayer uniformly and shall be irrevocable and applicable to all subsequent taxable years. Except as otherwise provided in the last sentence of subsection (a) of this Code section, if no such election is made, the taxpayer shall be deemed to have elected the option afforded by paragraph (2) of subsection (a) of this Code section. The General Assembly recognizes and intends that if a taxpayer elects the option afforded by paragraph (2) of subsection (a) of this Code section then in certain cases the taxpayer may never fully depreciate or recover the cost of certain property for Georgia income tax purposes and in certain cases the taxpayer may be allowed to depreciate or recover more than the full cost of certain property for Georgia income tax purposes. Taxpayers electing the option afforded by paragraph (1) of subsection (a) of this Code section shall in determining Georgia taxable income make such adjustments to federal taxable income as are required to reflect the effect of such election. Any such election shall apply both to determination of deductions for depreciation or cost recovery of affected property and also to determination of gain or loss on the sale or other disposition of such property. The commissioner shall specify the manner in which such adjustments shall be made.



§ 48-7-40. Designation of counties as less developed areas; tax credits for certain business enterprises

(a) As used in this Code section, the term:

(1) "Broadcasting" means the transmission or licensing of audio, video, text, or other programming content to the general public, subscribers, or to third parties via radio, television, cable, satellite, or the Internet or Internet Protocol and includes motion picture and sound recording, editing, production, postproduction, and distribution. "Broadcasting" is limited to establishments classified under the 2007 North American Industry Classification System Codes 515, broadcasting; 519, Internet publishing and broadcasting; 517, telecommunications; and 512, motion picture and sound recording industries.

(2) "Business enterprise" means any business or the headquarters of any such business which is engaged in manufacturing, including, but not limited to, the manufacturing of alternative energy products for use in solar, wind, battery, bioenergy, biofuel, and electric vehicle enterprises, warehousing and distribution, processing, telecommunications, broadcasting, tourism, research and development industries, biomedical manufacturing, and services for the elderly and persons with disabilities. Such term shall not include retail businesses. Businesses are eligible for the tax credit provided by this Code section at an individual establishment of the business based on the classification of the individual establishment under the North American Industry Classification System. For purposes of this Code section, the term "establishment" means an economic unit at a single physical location where business is conducted or where services or industrial operations are performed. If more than one business activity is conducted at the establishment, then only those jobs engaged in the qualifying activity will be eligible for the tax credit provided by this Code section.

(3) "Competitive project" means expansion or location of some or all of a business enterprise's operations in this state having significant regional impact where the commissioner of economic development certifies that but for some or all of the tax incentives provided in this Code section, the business enterprise would have located or expanded outside this state.

(4) "Existing business enterprise" means any business or the headquarters of any such business which has operated for the immediately preceding three years a facility in this state which is engaged in manufacturing, including, but not limited to, the manufacturing of alternative energy products for use in solar, wind, battery, bioenergy, biofuel, and electric vehicle enterprises, warehousing and distribution, processing, telecommunications, broadcasting, tourism, biomedical manufacturing, or research and development industries. Such term shall not include retail businesses. Businesses are eligible for the tax credit provided by this Code section at an individual establishment of the business based on the classification of the individual establishment under the North American Industry Classification System. For purposes of this Code section, the term "establishment" means an economic unit at a single physical location where business is conducted or where services or industrial operations are performed. If more than one business activity is conducted at the establishment, then only those jobs engaged in the qualifying activity will be eligible for the tax credit provided by this Code section.

(5) "New full-time employee job" means a newly created position of employment that was not previously located in this state, requires a minimum of 35 hours a week, and pays at or above the average wage earned in the county with the lowest average wage earned in this state, as reported in the most recently available annual issue of the Georgia Employment and Wages Averages Report of the Department of Labor.

(b) (1) Not later than December 31 of each year, using the most current data available from the Department of Labor and the United States Department of Commerce, the commissioner of community affairs shall rank and designate as less developed areas all 159 counties in this state using a combination of the following equally weighted factors:

(A) Highest unemployment rate for the most recent 36 month period;

(B) Lowest per capita income for the most recent 36 month period; and

(C) Highest percentage of residents whose incomes are below the poverty level according to the most recent data available.

(2) Counties ranked and designated as the first through seventy-first least developed counties shall be classified as tier 1, counties ranked and designated as the seventy-second through one hundred sixth least developed counties shall be classified as tier 2, counties ranked and designated as the one hundred seventh through one hundred forty-first least developed counties shall be classified as tier 3, and counties ranked and designated as the one hundred forty-second through one hundred fifty-ninth least developed counties shall be classified as tier 4.

(c) The commissioner of community affairs shall be authorized to include in the tier 2 designation provided for in subsection (b) of this Code section any tier 3 county which, in the opinion of the commissioner of community affairs, undergoes a sudden and severe period of economic distress caused by the closing of one or more business enterprises located in such county. No designation made pursuant to this subsection shall operate to displace or remove any other county previously designated as a tier 2 county.

(c.1) The commissioner of community affairs shall be authorized to include in the tier 1 designation provided for in subsection (b) of this Code section any tier 2 county which, in the opinion of the commissioner of community affairs, undergoes a sudden and severe period of economic distress caused by the closing of one or more business enterprises located in such county. No designation made pursuant to this subsection shall operate to displace or remove any other county previously designated as a tier 1 county.

(d) For business enterprises which plan a significant expansion in their labor forces, the commissioner of community affairs shall prescribe redesignation procedures to ensure that the business enterprises can claim credits in future years without regard to whether or not a particular county is reclassified in a different tier.

(e) (1) Business enterprises in counties designated by the commissioner of community affairs as tier 1 counties shall be allowed a tax credit for taxes imposed under this article equal to $3,500.00 annually per eligible new full-time employee job for five years beginning with the first taxable year in which the new full-time employee job is created and for the four immediately succeeding taxable years; provided, however, that where the amount of such credit exceeds a business enterprise's liability for such taxes in a taxable year, the excess may be taken as a credit against such business enterprise's quarterly or monthly payment under Code Section 48-7-103 but not to exceed in any one taxable year $3,500.00 for each new full-time employee job when aggregated with the credit applied against taxes under this article. Each employee whose employer receives credit against such business enterprise's quarterly or monthly payment under Code Section 48-7-103 shall receive credit against his or her income tax liability under Code Section 48-7-20 for the corresponding taxable year for the full amount which would be credited against such liability prior to the application of the credit provided for in this paragraph. Credits against quarterly or monthly payments under Code Section 48-7-103 and credits against liability under Code Section 48-7-20 established by this paragraph shall not constitute income to the taxpayer. Business enterprises in counties designated by the commissioner of community affairs as tier 2 counties shall be allowed a job tax credit for taxes imposed under this article equal to $2,500.00 annually, business enterprises in counties designated by the commissioner of community affairs as tier 3 counties shall be allowed a job tax credit for taxes imposed under this article equal to $1,250.00 annually, and business enterprises in counties designated by the commissioner of community affairs as tier 4 counties shall be allowed a job tax credit for taxes imposed under this article equal to $750.00 annually for each new full-time employee job for five years beginning with the first taxable year in which the new full-time employee job is created and for the four immediately succeeding taxable years. Where a business enterprise is engaged in a competitive project located in a county designated by the commissioner of community affairs as a tier 2 county and where the amount of the credit provided in this paragraph exceeds such business enterprise's liability for taxes imposed under this article in a taxable year, or where a business enterprise is engaged in a competitive project located in a county designated by the commissioner of community affairs as a tier 3 or tier 4 county and where the amount of the credit provided in this paragraph exceeds 50 percent of such business enterprise's liability for taxes imposed under this article in a taxable year, the excess may be taken as a credit against such business enterprise's quarterly or monthly payment under Code Section 48-7-103 but not to exceed in any one taxable year $2,500.00 for each new full-time employee job when aggregated with the credit applied against taxes under this article. Each employee whose employer receives credit against such business enterprise's quarterly or monthly payment under Code Section 48-7-103 shall receive credit against his or her income tax liability under Code Section 48-7-20 for the corresponding taxable year for the full amount which would be credited against such liability prior to the application of the credit provided for in this paragraph. Credits against quarterly or monthly payments under Code Section 48-7-103 and credits against liability under Code Section 48-7-20 established by this paragraph shall not constitute income to the taxpayer. The number of new full-time employee jobs shall be determined by comparing the monthly average number of full-time employees subject to Georgia income tax withholding for the taxable year with the corresponding period of the prior taxable year. In tier 1 counties, those business enterprises that increase employment by two or more shall be eligible for the credit. In tier 2 counties, only those business enterprises that increase employment by ten or more shall be eligible for the credit. In tier 3 counties, only those business enterprises that increase employment by 15 or more shall be eligible for the credit. In tier 4 counties, only those business enterprises that increase employment by 25 or more shall be eligible for the credit. The wage of each new job created must be above the average wage of the county that has the lowest average wage of any county in the state to qualify as reported in the most recently available annual issue of the Georgia Employment and Wages Averages Report of the Department of Labor. To qualify for a credit under this paragraph, the employer must make health insurance coverage available to the employee filling the new full-time employee job; provided, however, that nothing in this paragraph shall be construed to require the employer to pay for all or any part of health insurance coverage for such an employee in order to claim the credit provided for in this paragraph if such employer does not pay for all or any part of health insurance coverage for other employees. Credit shall not be allowed during a year if the net employment increase falls below the number required in such tier. The state revenue commissioner shall adjust the credit allowed each year for net new employment fluctuations above the minimum level of the number required in such tier.

(2) Existing business enterprises shall be allowed an additional tax credit for taxes imposed under this article equal to $500.00 per eligible new full-time employee job the first year in which the new full-time employee job is created. The additional credit shall be claimed in the first taxable year in which the new full-time employee job is created. The number of new full-time employee jobs shall be determined by comparing the monthly average number of full-time employees subject to Georgia income tax withholding for the taxable year with the corresponding period of the prior taxable year. In tier 1 counties, those existing business enterprises that increase employment by five or more shall be eligible for the credit. In tier 2 counties, only those existing business enterprises that increase employment by ten or more shall be eligible for the credit. In tier 3 counties, only those existing business enterprises that increase employment by 15 or more shall be eligible for the credit. In tier 4 counties, only those existing business enterprises that increase employment by 25 or more shall be eligible for the credit. The average wage of the new jobs created must be above the average wage of the county that has the lowest average wage of any county in the state to qualify as reported in the most recently available annual issue of the Georgia Employment and Wages Averages Report of the Department of Labor. To qualify for a credit under this paragraph, the employer must make health insurance coverage available to the employee filling the new full-time job; provided, however, that nothing in this paragraph shall be construed to require the employer to pay for all or any part of health insurance coverage for such an employee in order to claim the credit provided for in this paragraph if such employer does not pay for all or any part of health insurance coverage for other employees. Credit shall not be allowed during a year if the net employment increase falls below the number required in such tier. Any credit generated and utilized for years prior to the year in which the net employment increase falls below the number required in such tier shall not be affected. The state revenue commissioner shall adjust the credit allowed each year for net new employment fluctuations above the minimum level of the number required in such tier. This paragraph shall apply only to new eligible full-time jobs created in taxable years beginning on or after January 1, 2006, and ending no later than taxable years beginning prior to January 1, 2011.

(f) Tax credits for five years for the taxes imposed under this article shall be awarded for additional new full-time employee jobs created by business enterprises qualified under subsection (b), (c), or (c.1) of this Code section. Additional new full-time employee jobs shall be determined by subtracting the highest total employment of the business enterprise during years two through five, or whatever portion of years two through five which has been completed, from the total increased employment. The state revenue commissioner shall adjust the credit allowed in the event of employment fluctuations during the five years of credit.

(g) The sale, merger, acquisition, or bankruptcy of any business enterprise shall not create new eligibility in any succeeding business entity, but any unused job tax credit may be transferred and continued by any transferee of the business enterprise. The commissioner of community affairs shall determine whether or not qualifying net increases or decreases have occurred and may require reports, promulgate regulations, and hold hearings as needed for substantiation and qualification.

(h) Any credit claimed under this Code section but not used in any taxable year may be carried forward for ten years from the close of the taxable year in which the qualified jobs were established, subject to forfeiture as provided in paragraph (1) of subsection (e) of this Code section, but in tiers 3 and 4 the credit established by this Code section taken in any one taxable year shall be limited to an amount not greater than 50 percent of the taxpayer's state income tax liability which is attributable to income derived from operations in this state for that taxable year. In tier 1 and 2 counties, the credit allowed under this Code section against taxes imposed under this article in any taxable year shall be limited to an amount not greater than 100 percent of the taxpayer's state income tax liability attributable to income derived from operations in this state for such taxable year.

(i) Notwithstanding any provision of this Code section to the contrary, in counties recognized and designated as the first through fortieth least developed counties in the tier 1 designation, job tax credits shall be allowed as provided in this Code section, in addition to business enterprises or existing business enterprises, to any business of any nature.

(j) Notwithstanding Code Section 48-2-35, any tax credit claimed under this Code section shall be claimed within one year of the earlier of the date the original tax return was filed or the date such return was due as prescribed in subsection (a) of Code Section 48-7-56, including any approved extensions.

(k) The commissioner may require such reports, promulgate such regulations, and gather such relevant data necessary and advisable for the evaluation of the job tax credits established by this Code section.

(l) Taxpayers that initially claimed the credit under this Code section for any taxable year beginning before January 1, 2012, shall be governed, for purposes of all such credits claimed as well as any credits claimed in subsequent taxable years related to such initial claim, by this Code section as it was in effect for the taxable year in which the taxpayer made such initial claim.



§ 48-7-40.1. Tax credits for business enterprises in less developed areas

(a) As used in this Code section, the term:

(1) "Broadcasting" means the transmission or licensing of audio, video, text, or other programming content to the general public, subscribers, or to third parties via radio, television, cable, satellite, or the Internet or Internet Protocol and includes motion picture and sound recording, editing, production, postproduction, and distribution. "Broadcasting" is limited to establishments classified under the 2007 North American Industry Classification System Codes 515, broadcasting; 519, Internet publishing and broadcasting; 517, telecommunications; and 512, motion picture and sound recording industries.

(2) "Business enterprise" means any business or the headquarters of any such business which is engaged in manufacturing, including, but not limited to, the manufacturing of alternative energy products for use in solar, wind, battery, bioenergy, biofuel, and electric vehicle enterprises, warehousing and distribution, processing, telecommunications, broadcasting, tourism, biomedical manufacturing, and research and development industries. Such term shall not include retail businesses. Businesses are eligible for the tax credit provided by this Code section at an individual establishment of the business based on the classification of the individual establishment under the North American Industry Classification System. For purposes of this Code section, the term "establishment" means an economic unit at a single physical location where business is conducted or where services or industrial operations are performed. If more than one business activity is conducted at the establishment, then only those jobs engaged in the qualifying activity will be eligible for the tax credit provided by this Code section.

(3) "New full-time employee job" means a newly created position of employment that was not previously located in this state, requires a minimum of 35 hours a week, and pays at or above the average wage earned in the county with the lowest average wage earned in this state, as reported in the most recently available annual issue of the Georgia Employment and Wages Averages Report of the Department of Labor.

(b) Not later than December 31 of each year, using the most current data available from the Department of Labor and the United States Department of Commerce, the commissioner of community affairs shall rank and designate as less developed areas the areas composed of ten or more contiguous census tracts in this state using a combination of the following equally weighted factors:

(1) Highest unemployment rate for the most recent 36 month period;

(2) Lowest per capita income for the most recent 36 month period; and

(3) Highest percentage of residents whose income is below the poverty level according to the most recent data available.

(c) The commissioner of community affairs, and the commissioner of economic development in areas qualifying under the provisions of paragraphs (1), (3), and (4) of this subsection, also shall be authorized to include in the designation provided for in subsection (b) of this Code section:

(1) Any area composed of ten or more contiguous census tracts which, in the opinion of the commissioner of community affairs and the commissioner of economic development, undergoes a sudden and severe period of economic distress caused by the closing of one or more business enterprises located in such area;

(2) Any area composed of one or more census tracts adjacent to a federal military installation where pervasive poverty is evidenced by a 15 percent poverty rate or greater as reflected in the most recent decennial census; provided, however, that the subsequent redrawing or alteration of census tracts in a manner which results in an area no longer being in a census tract adjacent to a federal military installation shall not disqualify an area which has previously qualified under this paragraph if the area continues to have pervasive poverty as described in this paragraph;

(3) Any area composed of one or more contiguous census tracts which, in the opinion of the commissioner of community affairs and the commissioner of economic development, is or will be adversely impacted by the loss of one or more jobs, businesses, or residences as a result of an airport expansion, including noise buy-outs, or the closing of a business enterprise which, in the opinion of the commissioner of community affairs and the commissioner of economic development, results or will result in a sudden and severe period of economic distress; or

(4) Any area which is within or adjacent to one or more contiguous census block groups with a poverty rate of 15 percent or greater as determined from data in the most current United States decennial census, where the area is also included within a state enterprise zone pursuant to Chapter 88 of Title 36 or where a redevelopment plan has been adopted pursuant to Chapter 61 of Title 36 and which, in the opinion of the commissioner of community affairs and the commissioner of economic development, displays pervasive poverty, underdevelopment, general distress, and blight.

No designation made pursuant to this subsection shall operate to displace or remove any other area previously designated as a less developed area. Notwithstanding any provision of this Code section to the contrary, in areas designated as suffering from pervasive poverty under this subsection, job tax credits shall be allowed as provided in this Code section, in addition to business enterprises, to any lawful business.

(d) For business enterprises which plan a significant expansion in their labor forces, the commissioner of community affairs shall prescribe redesignation procedures to ensure that the business enterprises can claim credits in future years without regard to whether or not a particular area is removed from the list of less developed areas.

(e) Business enterprises in areas designated by the commissioner of community affairs as less developed areas shall be allowed a job tax credit for taxes imposed under this article equal to $3,500.00 annually per eligible new full-time employee job for five years beginning with the first taxable year in which the new full-time employee job is created and for the four immediately succeeding taxable years; provided, however, that where the amount of such credit exceeds a business enterprise's liability for such taxes in a taxable year, the excess may be taken as a credit against such business enterprise's quarterly or monthly payment under Code Section 48-7-103 but not to exceed in any one taxable year $3,500.00 for each new full-time employee job when aggregated with the credit applied against taxes under this article. Each employee whose employer receives credit against such business enterprise's quarterly or monthly payment under Code Section 48-7-103 shall receive credit against his or her income tax liability under Code Section 48-7-20 for the corresponding taxable year for the full amount which would be credited against such liability prior to the application of the credit provided for in this subsection. Credits against quarterly or monthly payments under Code Section 48-7-103 and credits against liability under Code Section 48-7-20 established by this subsection shall not constitute income to the taxpayer. The number of new full-time employee jobs shall be determined by comparing the monthly average number of full-time employees subject to Georgia income tax withholding for the taxable year with the corresponding period of the prior taxable year. Only those business enterprises that increase employment by five or more in a less developed area shall be eligible for the credit; provided, however, that within areas of pervasive poverty as designated under paragraphs (2) and (4) of subsection (c) of this Code section businesses shall only have to increase employment by two or more jobs in order to be eligible for the credit, provided that, if a business only increases employment by two jobs, the persons hired for such jobs shall not be married to one another. The wage of each new job created must be above the average wage of the county that has the lowest wage of any county in the state to qualify as reported in the most recently available annual issue of the Georgia Employment and Wages Averages Report of the Department of Labor. To qualify for a credit under this subsection, the employer must make health insurance coverage available to the employee filling the new full-time employee job; provided, however, that nothing in this subsection shall be construed to require the employer to pay for all or any part of health insurance coverage for such an employee in order to claim the credit provided for in this subsection if such employer does not pay for all or any part of health insurance coverage for other employees. Credit shall not be allowed during a year if the net employment increase falls below five or two, as applicable. The state revenue commissioner shall adjust the credit allowed each year for net new employment fluctuations above the minimum level of five or two.

(f) Tax credits for five years for the taxes imposed under this article shall be awarded for additional new full-time employee jobs created by business enterprises qualified under subsection (b) or (c) of this Code section. Additional new full-time employee jobs shall be determined by subtracting the highest total employment of the business enterprise during years two through five, or whatever portion of years two through five which has been completed, from the total increased employment. The state revenue commissioner shall adjust the credit allowed in the event of employment fluctuations during the additional five years of credit.

(g) The sale, merger, acquisition, or bankruptcy of any business enterprise shall not create new eligibility in any succeeding business entity, but any unused job tax credit may be transferred and continued by any transferee of the business enterprise. The commissioner of community affairs shall determine whether or not qualifying net increases or decreases have occurred and may require reports, promulgate regulations, and hold hearings as needed for substantiation and qualification.

(h) Any credit claimed under this Code section but not used in any taxable year may be carried forward for ten years from the close of the taxable year in which the qualified jobs were established, subject to forfeiture as provided in subsection (e) of this Code section, but the credit established by this Code section taken in any one taxable year shall be limited to an amount not greater than 100 percent of the taxpayer's state income tax liability which is attributable to income derived from operations in this state for that taxable year.

(i) Notwithstanding Code Section 48-2-35, any tax credit claimed under this Code section shall be claimed within one year of the earlier of the date the original tax return was filed or the date such return was due as prescribed in subsection (a) of Code Section 48-7-56, including any approved extensions.

(j) Taxpayers that initially claimed the credit under this Code section for any taxable year beginning before January 1, 2012, shall be governed, for purposes of all such credits claimed as well as any credits claimed in subsequent taxable years related to such initial claim, by this Code section as it was in effect for the taxable year in which the taxpayer made such initial claim.



§ 48-7-40.2. Tax credits for existing manufacturing and telecommunications facilities in tier 1 counties; conditions and limitations

(a) As used in this Code section, the term:

(1) "Product" means a marketable product or component of a product which has an economic value to the wholesale or retail consumer and is ready to be used without further alteration of its form or a product or material which is marketed as a prepared material or is a component in the manufacturing and assembly of other finished products.

(2) "Qualified investment property" means all real and personal property purchased or acquired by a taxpayer for use in the construction of an additional manufacturing or telecommunications facility to be located in this state or the expansion of an existing manufacturing or telecommunications facility located in this state, including, but not limited to, amounts expended on land acquisition, improvements, buildings, building improvements, and machinery and equipment to be used in the manufacturing or telecommunications facility. The department shall promulgate rules defining eligible manufacturing facilities, telecommunications facilities, and qualified investment property pursuant to this paragraph.

(3) "Recovered materials" means those materials, including but not limited to such materials as aluminum, oil, plastic, paper, paper products, scrap metal, iron, glass, and rubber, which have known use, reuse, or recycling potential; can be feasibly used, reused, or recycled; and have been diverted or removed from the solid waste stream for sale, use, reuse, or recycling, whether or not requiring subsequent separation and processing.

(4) "Recycling" means any process by which materials which would otherwise become solid waste are collected, separated, or processed and reused or returned to use in the form of raw materials or products.

(5) "Recycling machinery and equipment" means all tangible personal property used, directly or indirectly, to sort, store, prepare, convert, process, fabricate, or manufacture recovered materials into finished products which are composed of at least 25 percent recovered materials, such term including, but not being limited to, power generation and pollution control machinery and equipment.

(6) "Recycling manufacturing facility" means any facility, including land, improvements to land, buildings, building improvements, and any recycling machinery and equipment used in the recycling process resulting in the manufacture of finished products from recovered materials, provided that up to 10 percent of any building that is a component of a recycling facility may be used for office space to house support staff for the recycling operation.

(b) In the case of a taxpayer which has operated for the immediately preceding three years an existing manufacturing or telecommunications facility or manufacturing or telecommunications support facility in this state in a tier 1 county designated pursuant to Code Section 48-7-40, there shall be allowed a credit against the tax imposed under this article in an amount equal to 5 percent of the cost of all qualified investment property purchased or acquired by the taxpayer in such year, subject to the conditions and limitations set forth in this Code section. In the event such qualified investment property purchased or acquired by the taxpayer in such year consists of recycling machinery or equipment, a recycling manufacturing facility, pollution control or prevention machinery or equipment, a pollution control or prevention facility, or the conversion from defense to domestic production, the amount of such credit shall be equal to 8 percent.

(c) The credit granted under subsection (b) of this Code section shall be subject to the following conditions and limitations:

(1) In order to qualify as a basis for the credit, the investment in qualified investment property must occur no sooner than January 1, 1995. The credit may be taken beginning with the tax year immediately following the tax year in which the qualified investment property having an aggregate cost in excess of $50,000.00 is purchased or acquired by the taxpayer. For every year in which a taxpayer claims the credit, the taxpayer shall attach a schedule to the taxpayer's Georgia income tax return which will set forth the following information, as a minimum:

(A) A description of the project;

(B) The amount of qualified investment property acquired during the taxable year;

(C) The amount of tax credit claimed for the taxable year;

(D) The amount of qualified investment property acquired in prior taxable years;

(E) Any tax credit utilized by the taxpayer in prior taxable years;

(F) The amount of tax credit carried over from prior years;

(G) The amount of tax credit utilized by the taxpayer in the current taxable year; and

(H) The amount of tax credit to be carried over to subsequent tax years;

(2) Any credit claimed under this Code section but not used in any taxable year may be carried forward for ten years from the close of the taxable year in which the qualified investment property was acquired, provided that such qualified investment property remains in service. The credit established by this Code section taken in any one taxable year shall be limited to an amount not greater than 50 percent of the taxpayer's state income tax liability which is attributable to income derived from operations in this state for that taxable year. The sale, merger, acquisition, or bankruptcy of any taxpayer shall not create new eligibility in any succeeding taxpayer, but any unused credit may be transferred and continued by any transferee of the taxpayer;

(3) In the initial year in which the taxpayer claims the credit granted in subsection (b) of this Code section, the taxpayer shall include in the description of the project required by subparagraph (A) of paragraph (1) of this subsection information which demonstrates that the project includes the acquisition of qualified investment property having an aggregate cost in excess of $50,000.00;

(4) Any lease for a period of five years or longer of any real or personal property used in a new or expanded manufacturing or telecommunications facility which would otherwise constitute qualified investment property shall be treated as the purchase or acquisition of qualified investment property by the lessee. The taxpayer may treat the full value of the leased property as qualified investment property in the taxable year in which the lease becomes binding on the lessor and the taxpayer if all other conditions of this subsection have been met; and

(5) The utilization of the credit granted in subsection (b) of this Code section shall have no effect on the taxpayer's ability to claim depreciation for tax purposes on the assets acquired by the taxpayer, nor shall the credit have any effect on the taxpayer's basis in such assets for the purpose of depreciation.

(d)(1) Except as otherwise provided in paragraph (2) of this subsection, no taxpayer shall be authorized to claim on a tax return for a given project the credit provided for in this Code section if such taxpayer claims on such tax return any of the credits authorized under Code Section 48-7-40 or 48-7-40.1.

(2) For taxable years beginning on or after January 1, 1995, and ending on or prior to December 31, 1998, a taxpayer shall be authorized to claim on a tax return for a given project the credit provided for in this Code section and to claim, if otherwise qualified under Code Section 48-7-40, the tax credit applicable to tier 1 counties under Code Section 48-7-40, subject to the following limitations:

(A) Not less than 250 new full-time employee jobs must be created in the first taxable year and maintained through the end of the third taxable year in which the taxpayer claims both credits as authorized under this paragraph; and

(B) An otherwise qualified taxpayer shall not be entitled to receive the additional tax credit authorized under Code Section 36-62-5.1 in any taxable year in which that taxpayer claims both of the tax credits as authorized under this paragraph.



§ 48-7-40.3. Tax credits for existing manufacturing and telecommunications facilities in tier 2 counties; conditions and limitations

(a) As used in this Code section, the term:

(1) "Product" means a marketable product or component of a product which has an economic value to the wholesale or retail consumer and is ready to be used without further alteration of its form or a product or material which is marketed as a prepared material or is a component in the manufacturing and assembly of other finished products.

(2) "Qualified investment property" means all real and personal property purchased or acquired by a taxpayer for use in the construction of an additional manufacturing or telecommunications facility to be located in this state or the expansion of an existing manufacturing or telecommunications facility located in this state, including, but not limited to, amounts expended on land acquisition, improvements, buildings, building improvements, and machinery and equipment to be used in the manufacturing or telecommunications facility. The department shall promulgate rules defining eligible manufacturing facilities, telecommunications facilities, and qualified investment property pursuant to this paragraph.

(3) "Recovered materials" means those materials, including but not limited to such materials as aluminum, oil, plastic, paper, paper products, scrap metal, iron, glass, and rubber, which have known use, reuse, or recycling potential; can be feasibly used, reused, or recycled; and have been diverted or removed from the solid waste stream for sale, use, reuse, or recycling, whether or not requiring subsequent separation and processing.

(4) "Recycling" means any process by which materials which would otherwise become solid waste are collected, separated, or processed and reused or returned to use in the form of raw materials or products.

(5) "Recycling machinery and equipment" means all tangible personal property used, directly or indirectly, to sort, store, prepare, convert, process, fabricate, or manufacture recovered materials into products which are composed of at least 25 percent recovered materials, such term including, but not being limited to, power generation and pollution control machinery and equipment.

(6) "Recycling manufacturing facility" means any facility, including land, improvements to land, buildings, building improvements, and any recycling machinery and equipment used in the recycling process resulting in the manufacture of products from recovered materials, provided that up to 10 percent of any building that is a component of a recycling facility may be used for office space to house support staff for the recycling operation.

(b) In the case of a taxpayer which has operated for the immediately preceding three years an existing manufacturing or telecommunications facility or manufacturing or telecommunications support facility in this state in a tier 2 county designated pursuant to Code Section 48-7-40, there shall be allowed a credit against the tax imposed under this article in an amount equal to 3 percent of the cost of all qualified investment property purchased or acquired by the taxpayer in such year, subject to the conditions and limitations set forth in this Code section. In the event such qualified investment property purchased or acquired by the taxpayer in such year consists of recycling machinery or equipment, a recycling manufacturing facility, pollution control or prevention machinery or equipment, a pollution control or prevention facility, or the conversion from defense to domestic production, the amount of such credit shall be equal to 5 percent.

(c) The credit granted under subsection (b) of this Code section shall be subject to the following conditions and limitations:

(1) In order to qualify as a basis for the credit, the investment in qualified investment property must occur no sooner than January 1, 1995. The credit may be taken beginning with the tax year immediately following the tax year in which the qualified investment property having an aggregate cost in excess of $50,000.00 is purchased or acquired by the taxpayer. For every year in which a taxpayer claims the credit, the taxpayer shall attach a schedule to the taxpayer's Georgia income tax return which will set forth the following information, as a minimum:

(A) A description of the project;

(B) The amount of qualified investment property acquired during the taxable year;

(C) The amount of tax credit claimed for the taxable year;

(D) The amount of qualified investment property acquired in prior taxable years;

(E) Any tax credit utilized by the taxpayer in prior taxable years;

(F) The amount of tax credit carried over from prior years;

(G) The amount of tax credit utilized by the taxpayer in the current taxable year; and

(H) The amount of tax credit to be carried over to subsequent tax years;

(2) Any credit claimed under this Code section but not used in any taxable year may be carried forward for ten years from the close of the taxable year in which the qualified investment property was acquired, provided that such qualified investment property remains in service. The credit established by this Code section taken in any one taxable year shall be limited to an amount not greater than 50 percent of the taxpayer's state income tax liability which is attributable to income derived from operations in this state for that taxable year. The sale, merger, acquisition, or bankruptcy of any taxpayer shall not create new eligibility in any succeeding taxpayer, but any unused credit may be transferred and continued by any transferee of the taxpayer;

(3) In the initial year in which the taxpayer claims the credit granted in subsection (b) of this Code section, the taxpayer shall include in the description of the project required by subparagraph (A) of paragraph (1) of this subsection information which demonstrates that the project includes the acquisition of qualified investment property having an aggregate cost in excess of $50,000.00;

(4) Any lease for a period of five years or longer of any real or personal property used in a new or expanded manufacturing or telecommunications facility which would otherwise constitute qualified investment property shall be treated as the purchase or acquisition of qualified investment property by the lessee. The taxpayer may treat the full value of the leased property as qualified investment property in the taxable year in which the lease becomes binding on the lessor and the taxpayer if all other conditions of this subsection have been met; and

(5) The utilization of the credit granted in subsection (b) of this Code section shall have no effect on the taxpayer's ability to claim depreciation for tax purposes on the assets acquired by the taxpayer, nor shall the credit have any effect on the taxpayer's basis in such assets for the purpose of depreciation.

(d) No taxpayer shall be authorized to claim on a tax return for a given project the credit provided for in this Code section if such taxpayer claims on such tax return any of the credits authorized under Code Section 48-7-40 or 48-7-40.1.



§ 48-7-40.4. Tax credits for existing manufacturing and telecommunications facilities or manufacturing and telecommunications support facilities in tier 3 or 4 counties; conditions and limitations

(a) As used in this Code section, the term:

(1) "Product" means a marketable product or component of a product which has an economic value to the wholesale or retail consumer and is ready to be used without further alteration of its form or a product or material which is marketed as a prepared material or is a component in the manufacturing and assembly of other finished products.

(2) "Qualified investment property" means all real and personal property purchased or acquired by a taxpayer for use in the construction of an additional manufacturing or telecommunications facility to be located in this state or the expansion of an existing manufacturing or telecommunications facility located in this state, including, but not limited to, amounts expended on land acquisition, improvements, buildings, building improvements, and machinery and equipment to be used in the manufacturing or telecommunications facility. The department shall promulgate rules defining eligible manufacturing facilities, telecommunications facilities, and qualified investment property pursuant to this paragraph.

(3) "Recovered materials" means those materials, including but not limited to such materials as aluminum, oil, plastic, paper, paper products, scrap metal, iron, glass, and rubber, which have known use, reuse, or recycling potential; can be feasibly used, reused, or recycled; and have been diverted or removed from the solid waste stream for sale, use, reuse, or recycling, whether or not requiring subsequent separation and processing.

(4) "Recycling" means any process by which materials which would otherwise become solid waste are collected, separated, or processed and reused or returned to use in the form of raw materials or products.

(5) "Recycling machinery and equipment" means all tangible personal property used, directly or indirectly, to sort, store, prepare, convert, process, fabricate, or manufacture recovered materials into products which are composed of at least 25 percent recovered materials, such term including, but not being limited to, power generation and pollution control machinery and equipment.

(6) "Recycling manufacturing facility" means any facility, including land, improvements to land, buildings, building improvements, and any recycling machinery and equipment used in the recycling process resulting in the manufacture of products from recovered materials, provided that up to 10 percent of any building that is a component of a recycling facility may be used for office space to house support staff for the recycling operation.

(b) In the case of a taxpayer which has operated for the immediately preceding three years an existing manufacturing or telecommunications facility or manufacturing or telecommunications support facility in this state in a tier 3 or a tier 4 county designated pursuant to Code Section 48-7-40, there shall be allowed a credit against the tax imposed under this article in an amount equal to 1 percent of the cost of all qualified investment property purchased or acquired by the taxpayer in such year, subject to the conditions and limitations set forth in this Code section. In the event such qualified investment property purchased or acquired by the taxpayer in such year consists of recycling machinery or equipment, a recycling manufacturing facility, pollution control or prevention machinery or equipment, a pollution control or prevention facility, or the conversion from defense to domestic production, the amount of such credit shall be equal to 3 percent.

(c) The credit granted under subsection (b) of this Code section shall be subject to the following conditions and limitations:

(1) In order to qualify as a basis for the credit, the investment in qualified investment property must occur no sooner than January 1, 1995. The credit may be taken beginning with the tax year immediately following the tax year in which the qualified investment property having an aggregate cost in excess of $50,000.00 is purchased or acquired by the taxpayer. For every year in which a taxpayer claims the credit, the taxpayer shall attach a schedule to the taxpayer's Georgia income tax return which will set forth the following information, as a minimum:

(A) A description of the project;

(B) The amount of qualified investment property acquired during the taxable year;

(C) The amount of tax credit claimed for the taxable year;

(D) The amount of qualified investment property acquired in prior taxable years;

(E) Any tax credit utilized by the taxpayer in prior taxable years;

(F) The amount of tax credit carried over from prior years;

(G) The amount of tax credit utilized by the taxpayer in the current taxable year; and

(H) The amount of tax credit to be carried over to subsequent tax years;

(2) Any credit claimed under this Code section but not used in any taxable year may be carried forward for ten years from the close of the taxable year in which the qualified investment property was acquired, provided that such qualified investment property remains in service. The credit established by this Code section taken in any one taxable year shall be limited to an amount not greater than 50 percent of the taxpayer's state income tax liability which is attributable to income derived from operations in this state for that taxable year. The sale, merger, acquisition, or bankruptcy of any taxpayer shall not create new eligibility in any succeeding taxpayer, but any unused credit may be transferred and continued by any transferee of the taxpayer;

(3) In the initial year in which the taxpayer claims the credit granted in subsection (b) of this Code section, the taxpayer shall include in the description of the project required by subparagraph (A) of paragraph (1) of this subsection information which demonstrates that the project includes the acquisition of qualified investment property having an aggregate cost in excess of $50,000.00;

(4) Any lease for a period of five years or longer of any real or personal property used in a new or expanded manufacturing or telecommunications facility which would otherwise constitute qualified investment property shall be treated as the purchase or acquisition of qualified investment property by the lessee. The taxpayer may treat the full value of the leased property as qualified investment property in the taxable year in which the lease becomes binding on the lessor and the taxpayer if all other conditions of this subsection have been met; and

(5) The utilization of the credit granted in subsection (b) of this Code section shall have no effect on the taxpayer's ability to claim depreciation for tax purposes on the assets acquired by the taxpayer nor shall the credit have any effect on the taxpayer's basis in such assets for the purpose of depreciation.

(d) No taxpayer shall be authorized to claim on a tax return for a given project the credit provided for in this Code section if such taxpayer claims on such tax return any of the credits authorized under Code Section 48-7-40 or 48-7-40.1.



§ 48-7-40.5. Tax credits for employers providing approved retraining programs

(a) As used in this Code section, the term:

(1) "Approved retraining" means employer provided or employer sponsored retraining that meets the following conditions:

(A) It enhances the functional skills of employees otherwise unable to function effectively on the job due to skill deficiencies or who would otherwise be displaced because such skill deficiencies would inhibit their utilization of new technology; provided, however, that approved retraining shall not include any retraining on commercially, mass produced software packages for word processing, data base management, presentations, spreadsheets, e-mail, personal information management, or computer operating systems except a retraining tax credit shall be allowable for those providing support or training on such software;

(B) It is approved and certified by the Technical College System of Georgia; and

(C) The employer does not require the employee to make any payment for the retraining, either directly or indirectly through use of forfeiture of leave time, vacation time, or other compensable time.

(2) "Cost of retraining" means direct instructional costs as defined by the Technical College System of Georgia including instructor salaries, materials, supplies, and textbooks but specifically excluding costs associated with renting or otherwise securing space.

(3) "Employee" means any employee resident in this state who is employed for at least 25 hours a week and who has been continuously employed by the employer for at least 16 consecutive weeks.

(4) "Employer" means any employer upon whom an income tax is imposed by this chapter.

(5) "Employer provided" refers to approved retraining offered on the premises of the employer or on premises approved by the Technical College System of Georgia by instructors hired by or employed by an employer.

(6) "Employer sponsored" refers to a contractual arrangement with a school, university, college, or other instructional facility which offers approved retraining that is paid for by the employer.

(b) A tax credit shall be granted to an employer who provides or sponsors one or more approved retraining programs in a taxable year. The total amount of the tax credit allowed per full-time employee shall be equal to one-half of the costs of retraining per full-time employee, or $500.00 per full-time employee, whichever is less, for each employee who has successfully completed an approved retraining program; provided, however, that in no event shall the amount of the tax credit authorized under this subsection exceed $1,250.00 per year per full-time employee who has successfully completed more than one approved retraining program. No employer shall receive a credit if the employer requires that the employee reimburse or pay the employer for the cost of retraining.

(c) Any tax credit claimed under this Code section for any taxable year beginning on or after January 1, 1998, but not used for any such taxable year may be carried forward for ten years from the close of the taxable year in which the tax credit was granted. The tax credit granted to any employer pursuant to this Code section shall not exceed 50 percent of the amount of the taxpayer's income tax liability for the taxable year as computed without regard to this Code section. Notwithstanding Code Section 48-2-35, any tax credit claimed under this Code section shall be claimed within one year of the earlier of the date the original return was filed or the date such return was due as prescribed in subsection (a) of Code Section 48-7-56, including any approved extensions.

(d) To be eligible to claim the credit granted under this Code section, the employer shall certify to the department the name of the employee, the course work successfully completed by such employee, the name of the provider of the approved retraining, and such other information as may be required by the department to ensure that credits are only granted to employers who provide or sponsor approved retraining pursuant to this Code section and that such credits are only granted to employers with respect to employees who successfully complete such approved retraining. The department shall adopt rules and regulations and forms to implement this credit program. The department is expressly authorized and directed to work with the Technical College System of Georgia to ensure the proper granting of credits pursuant to this Code section.

(e) The Technical College System of Georgia is expressly authorized and directed to establish such standards as it deems necessary and convenient in approving employer provided and employer sponsored retraining programs. In establishing such standards, the Technical College System of Georgia shall establish required hours of classroom instruction, required courses, certification of teachers or instructors, progressive levels of instruction, and standardized measures of employee evaluation to determine successful completion of a course of study.



§ 48-7-40.6. Tax credits for employers providing child care

(a) As used in this Code section, the term:

(1) "Cost of operation" means reasonable direct operational costs incurred by an employer as a result of providing employer provided or employer sponsored child care facilities; provided, however, that the term cost of operation shall exclude the cost of any property that is qualified child care property.

(2) "Employer" means any employer upon whom an income tax is imposed by this article.

(3) "Employer provided" refers to child care offered on the premises of the employer.

(4) "Employer sponsored" refers to a contractual arrangement with a child care facility that is paid for by the employer.

(5) "Premises of the employer" refers to any location within the State of Georgia and located on the workplace premises of the employer providing the child care or one of the employers providing the child care in the event that the child care property is owned jointly or severally by the taxpayer and one or more employers; provided, however, that if such workplace premises are impracticable or otherwise unsuitable for the on-site location of such child care facility, as determined by the commissioner, such facility may be located within a reasonable distance of the premises of the employer.

(6) "Qualified child care property" means all real property and tangible personal property purchased or acquired on or after July 1, 1999, or which property is first placed in service on or after July 1, 1999, for use exclusively in the construction, expansion, improvement, or operation of an employer provided child care facility, but only if:

(A) The facility is licensed or commissioned by the Department of Early Care and Learning pursuant to Chapter 1A of Title 20;

(B) At least 95 percent of the children who use the facility are children of employees of:

(i) The taxpayer and other employers in the event that the child care property is owned jointly or severally by the taxpayer and one or more employers; or

(ii) A corporation that is a member of the taxpayer's "affiliated group" within the meaning of Section 1504(a) of the Internal Revenue Code; and

(C) The taxpayer has not previously claimed any tax credit for the cost of operation for such qualified child care property placed in service prior to taxable years beginning on or after January 1, 2000.

Qualified child care property includes, but is not limited to, amounts expended on land acquisition, improvements, buildings, and building improvements and furniture, fixtures, and equipment.

(7) "Recapture amount" means, with respect to property as to which a recapture event has occurred, an amount equal to the applicable recapture percentage of the aggregate credits claimed under subsection (d) of this Code section for all taxable years preceding the recapture year, whether or not such credits were used.

(8) "Recapture event" refers to any disposition of qualified child care property by the taxpayer, or any other event or circumstance under which property ceases to be qualified child care property with respect to the taxpayer, except for:

(A) Any transfer by reason of death;

(B) Any transfer between spouses or incident to divorce;

(C) Any transaction to which Section 381(a) of the Internal Revenue Code applies;

(D) Any change in the form of conducting the taxpayer's trade or business so long as the property is retained in such trade or business as qualified child care property and the taxpayer retains a substantial interest in such trade or business; or

(E) Any accident or casualty.

(9) "Recapture percentage" refers to the applicable percentage set forth in the following table:

If the recapture The recapture

event occurs within-- percentage is:

Five full years after the qualified child care property is placed in

service..................................................................100

The sixth full year after the qualified child care property is placed in

service......................................................................90

The seventh full year after the qualified child care property is placed in

service......................................................................80

The eighth full year after the qualified child care property is placed in

service......................................................................70

The ninth full year after the qualified child care property is placed in

service......................................................................60

The tenth full year after the qualified child care property is placed in

service......................................................................50

The eleventh full year after the qualified child care property is placed in

service......................................................................40

The twelfth full year after the qualified child care property is placed in

service......................................................................30

The thirteenth full year after the qualified child care property is placed

in service...................................................................20

The fourteenth full year after the qualified child care property is placed

in service...................................................................10

Any period after the close of the fourteenth full year after the qualified

child care property is placed in service......................................0

(10) "Recapture year" means the taxable year in which a recapture event occurs with respect to qualified child care property.

(b) A tax credit against the tax imposed under this article shall be granted to an employer who provides or sponsors child care for employees. The amount of the tax credit shall be equal to 75 percent of the cost of operation to the employer less any amounts paid for by employees during a taxable year.

(c) The tax credit allowed under subsection (b) of this Code section shall be subject to the following conditions and limitations:

(1) Such credit shall not exceed 50 percent of the amount of the taxpayer's income tax liability for the taxable year as computed without regard to any other credits;

(2) Any such credit claimed but not used in any taxable year may be carried forward for five years from the close of the taxable year in which the cost of operation was incurred; and

(3) The employer shall certify to the department the names of the employees, the name of the child care provider, and such other information as may be required by the department to ensure that credits are granted only to employers who provide or sponsor approved child care pursuant to this Code section.

(d) In addition to the tax credit provided under subsection (b) of this Code section, a taxpayer shall be allowed a credit against the tax imposed under this article for the taxable year in which the taxpayer first places in service qualified child care property and for each of the ensuing nine taxable years following such taxable year. The aggregate amount of the credit shall equal 100 percent of the cost of all qualified child care property purchased or acquired by the taxpayer and first placed in service during a taxable year, and such credit may be claimed at a rate of 10 percent per year over a period of ten taxable years.

(e) The tax credit allowable under subsection (d) of this Code section shall be subject to the following conditions and limitations:

(1) Any such credit claimed in any taxable year but not used in such taxable year may be carried forward for three years from the close of such taxable year. The sale, merger, acquisition, or bankruptcy of any taxpayer shall not create new eligibility for the credit in any succeeding taxpayer;

(2) In no event shall the amount of any such tax credit, including any carryover of such credit from a prior taxable year, exceed 50 percent of the taxpayer's income tax liability as determined without regard to any other credits; and

(3) For every year in which a taxpayer claims such credit, the taxpayer shall attach a schedule to the taxpayer's Georgia income tax return setting forth the following information with respect to such tax credit:

(A) A description of the child care facility;

(B) The amount of qualified child care property acquired during the taxable year and the cost of such property;

(C) The amount of tax credit claimed for the taxable year;

(D) The amount of qualified child care property acquired in prior taxable years and the cost of such property;

(E) Any tax credit utilized by the taxpayer in prior taxable years;

(F) The amount of tax credit carried over from prior years;

(G) The amount of tax credit utilized by the taxpayer in the current taxable year;

(H) The amount of tax credit to be carried forward to subsequent tax years; and

(I) A description of any recapture event occurring during the taxable year, a calculation of the resulting reduction in tax credits allowable for the recapture year and future taxable years, and a calculation of the resulting increase in tax for the recapture year.

(f) If a recapture event occurs with respect to qualified child care property:

(1) The credit otherwise allowable under subsection (d) of this Code section with respect to such property for the recapture year and all subsequent taxable years shall be reduced by the applicable recapture percentage; and

(2) All credits previously claimed with respect to such property under subsection (d) of this Code section shall be recaptured as follows:

(A) Any carryover attributable to such credits under paragraph (1) of subsection (e) of this Code section shall be reduced, but not below zero, by the recapture amount;

(B) The tax credit otherwise allowable under subsection (d) of this Code section for the recapture year, if any, as reduced under paragraph (1) of this subsection, shall be further reduced, but not below zero, by the excess of the recapture amount over the amount taken into account under subparagraph (A) of this paragraph; and

(C) The tax imposed under this article for the recapture year shall be increased by the excess of the recapture amount over the amounts taken into account under subparagraphs (A) and (B) of this paragraph, as applicable.

(g) The commissioner shall promulgate any rules and regulations necessary to implement and administer this Code section.



§ 48-7-40.7. Optional tax credits for existing manufacturing and telecommunications facilities in tier 1 counties; conditions and limitations

(a) As used in this Code section, the term:

(1) "Machinery and equipment" means all tangible personal property used, directly or indirectly, to move, sort, store, prepare, convert, process, fabricate, or manufacture products.

(2) "Product" means a marketable product or component of a product which has an economic value to the wholesale or retail consumer and is ready to be used without further alteration of its form or a product or material which is marketed as a prepared material or is a component in the manufacturing and assembly of other finished products.

(3) "Qualified investment property" means all real and personal property purchased or acquired by a taxpayer for use in the construction of an additional manufacturing or telecommunications facility to be located in this state or the expansion of an existing manufacturing or telecommunications facility located in this state, including, but not limited to, amounts expended on land acquisition, improvements, buildings, building improvements, and machinery and equipment to be used exclusively in the manufacturing or telecommunications facility. The department shall promulgate rules defining eligible manufacturing facilities, telecommunications facilities, and qualified investment property pursuant to this paragraph.

(b) In the case of a taxpayer which has operated for the immediately preceding three years an existing manufacturing or telecommunications facility or manufacturing or telecommunications support facility and which first places in service during a taxable year qualified investment property in this state in a tier 1 county designated pursuant to Code Section 48-7-40, there shall be allowed an optional credit against the tax imposed under this article for the ensuing ten taxable years following the taxable year the qualified investment property was first placed in service, provided that such qualified investment property remains in service. Such optional credit shall be at the irrevocable election of the taxpayer and shall be in lieu of the credit under Code Section 48-7-40.2. No taxpayer who claims the credit under Code Section 48-7-40.2 for any taxable year for a given project shall be eligible to receive the credit under this Code section with respect to the same project for any taxable year. The aggregate amount of the credit allowed under this Code section shall equal 10 percent of the cost of all qualified investment property purchased or acquired by the taxpayer and first placed in service during a taxable year. The annual amount of such credit shall be computed as follows:

(1) The taxable year in which such qualified investment property is first placed in service shall be the base year for purposes of calculating the credit provided for by this Code section;

(2) The amount of tax owed by the taxpayer for the base year and for each of the two immediately preceding taxable years shall be determined without regard to any credits and shall be added together and divided by three. The resulting figure shall be the base year average; and

(3) The credit available to the taxpayer to apply against the tax liability of any year following the base year but no later than the tenth year shall be the lesser of the following amounts:

(A) Ninety percent of the excess of the tax of the applicable year determined without regard to any credits over the base year average; or

(B) The excess of the aggregate amount of the credit allowed for the qualified investment property over the sum of the amounts of credit already used in the years following the base year.

(c) The credit granted under subsection (b) of this Code section shall be subject to the following conditions and limitations:

(1) In order to qualify as a basis for the credit, the qualified investment property must be first placed in service no sooner than January 1, 1996. The credit may only be taken with respect to qualified investment property having an aggregate cost in excess of $5 million. For every year in which a taxpayer claims the credit, the taxpayer shall attach a schedule to the taxpayer's Georgia income tax return which will set forth the following information, as a minimum:

(A) A description of the project;

(B) The amount of qualified investment property placed in service during the taxable year;

(C) The base year average calculated under paragraph (2) of subsection (b) of this Code section;

(D) The tax owed by the taxpayer for the current taxable year determined without regard to any credits;

(E) The amount of the unused credit available at the end of the prior tax year;

(F) The amount of tax credit utilized by the taxpayer in the current taxable year; and

(G) The amount of tax credit remaining for subsequent tax years;

(2) In the initial year in which the taxpayer claims the credit granted in subsection (b) of this Code section, the taxpayer shall include in the description of the project required by subparagraph (A) of paragraph (1) of this subsection information which demonstrates that the project includes the placing in service of qualified investment property having an aggregate cost in excess of $5 million;

(3) Any lease for a period of five years or longer of any real or personal property used in a new or expanded manufacturing or telecommunications facility which would otherwise constitute qualified investment property shall be treated as the purchase or acquisition of qualified investment property by the lessee. The taxpayer may treat the full value of the leased property as qualified investment property in the taxable year in which the lease becomes binding on the lessor and the taxpayer if all other conditions of this subsection have been met; and

(4) The utilization of the credit granted in subsection (b) of this Code section shall have no effect on the taxpayer's ability to claim depreciation for tax purposes on the assets acquired by the taxpayer nor shall the credit have any effect on the taxpayer's basis in such assets for the purpose of depreciation.

(d) No taxpayer shall be authorized to claim on a tax return for a given project the credit provided for in this Code section if such taxpayer claims on such tax return any of the credits authorized under Code Section 48-7-40 or 48-7-40.1.



§ 48-7-40.8. Optional tax credits for existing manufacturing and telecommunications facilities in tier 2 counties; conditions and limitations

(a) As used in this Code section, the term:

(1) "Machinery and equipment" means all tangible personal property used, directly or indirectly, to move, sort, store, prepare, convert, process, fabricate, or manufacture products.

(2) "Product" means a marketable product or component of a product which has an economic value to the wholesale or retail consumer and is ready to be used without further alteration of its form or a product or material which is marketed as a prepared material or is a component in the manufacturing and assembly of other finished products.

(3) "Qualified investment property" means all real and personal property purchased or acquired by a taxpayer for use in the construction of an additional manufacturing or telecommunications facility to be located in this state or the expansion of an existing manufacturing or telecommunications facility located in this state, including, but not limited to, amounts expended on land acquisition, improvements, buildings, building improvements, and machinery and equipment to be used exclusively in the manufacturing or telecommunications facility. The department shall promulgate rules defining eligible manufacturing facilities, telecommunications facilities, and qualified investment property pursuant to this paragraph.

(b) In the case of a taxpayer which has operated for the immediately preceding three years an existing manufacturing or telecommunications facility or manufacturing or telecommunications support facility and which first places in service during a taxable year qualified investment property in this state in a tier 2 county designated pursuant to Code Section 48-7-40, there shall be allowed an optional credit against the tax imposed under this article for the ensuing ten taxable years following the taxable year the qualified investment property was first placed in service, provided that such qualified investment property remains in service. Such optional credit shall be at the irrevocable election of the taxpayer and shall be in lieu of the credit under Code Section 48-7-40.3. No taxpayer who claims the credit under Code Section 48-7-40.3 for any taxable year for a given project shall be eligible to receive the credit under this Code section with respect to the same project for any taxable year. The aggregate amount of the credit allowed under this Code section shall equal 8 percent of the cost of all qualified investment property purchased or acquired by the taxpayer and first placed in service during a taxable year. The annual amount of such credit shall be computed as follows:

(1) The taxable year in which such qualified investment property is first placed in service shall be the base year for purposes of calculating the credit provided for by this Code section;

(2) The amount of tax owed by the taxpayer for the base year and for each of the two immediately preceding taxable years shall be determined without regard to any credits and shall be added together and divided by three. The resulting figure shall be the base year average; and

(3) The credit available to the taxpayer to apply against the tax liability of any year following the base year but no later than the tenth year shall be the lesser of the following amounts:

(A) Ninety percent of the excess of the tax of the applicable year determined without regard to any credits over the base year average; or

(B) The excess of the aggregate amount of the credit allowed for the qualified investment property over the sum of the amounts of credit already used in the years following the base year.

(c) The credit granted under subsection (b) of this Code section shall be subject to the following conditions and limitations:

(1) In order to qualify as a basis for the credit, the qualified investment property must be first placed in service no sooner than January 1, 1996. The credit may only be taken with respect to qualified investment property having an aggregate cost in excess of $10 million. For every year in which a taxpayer claims the credit, the taxpayer shall attach a schedule to the taxpayer's Georgia income tax return which will set forth the following information, as a minimum:

(A) A description of the project;

(B) The amount of qualified investment property placed in service during the taxable year;

(C) The base year average calculated under paragraph (2) of subsection (b) of this Code section;

(D) The tax owed by the taxpayer for the current taxable year determined without regard to any credits;

(E) The amount of the unused credit available at the end of the prior tax year;

(F) The amount of tax credit utilized by the taxpayer in the current taxable year; and

(G) The amount of tax credit remaining for subsequent tax years;

(2) In the initial year in which the taxpayer claims the credit granted in subsection (b) of this Code section, the taxpayer shall include in the description of the project required by subparagraph (A) of paragraph (1) of this subsection information which demonstrates that the project includes the placing in service of qualified investment property having an aggregate cost in excess of $10 million;

(3) Any lease for a period of five years or longer of any real or personal property used in a new or expanded manufacturing or telecommunications facility which would otherwise constitute qualified investment property shall be treated as the purchase or acquisition of qualified investment property by the lessee. The taxpayer may treat the full value of the leased property as qualified investment property in the taxable year in which the lease becomes binding on the lessor and the taxpayer if all other conditions of this subsection have been met; and

(4) The utilization of the credit granted in subsection (b) of this Code section shall have no effect on the taxpayer's ability to claim depreciation for tax purposes on the assets acquired by the taxpayer nor shall the credit have any effect on the taxpayer's basis in such assets for the purpose of depreciation.

(d) No taxpayer shall be authorized to claim on a tax return for a given project the credit provided for in this Code section if such taxpayer claims on such tax return any of the credits authorized under Code Section 48-7-40 or 48-7-40.1.



§ 48-7-40.9. Optional tax credits for existing manufacturing and telecommunications facilities or manufacturing and telecommunications support facilities in tier 3 and 4 counties; conditions and limitations

(a) As used in this Code section, the term:

(1) "Machinery and equipment" means all tangible personal property used, directly or indirectly, to move, sort, store, prepare, convert, process, fabricate, or manufacture products.

(2) "Product" means a marketable product or component of a product which has an economic value to the wholesale or retail consumer and is ready to be used without further alteration of its form or a product or material which is marketed as a prepared material or is a component in the manufacturing and assembly of other finished products.

(3) "Qualified investment property" means all real and personal property purchased or acquired by a taxpayer for use in the construction of an additional manufacturing or telecommunications facility to be located in this state or the expansion of an existing manufacturing or telecommunications facility located in this state, including, but not limited to, amounts expended on land acquisition, improvements, buildings, building improvements, and machinery and equipment to be used exclusively in the manufacturing or telecommunications facility. The department shall promulgate rules defining eligible manufacturing facilities, telecommunications facilities, and qualified investment property pursuant to this paragraph.

(b) In the case of a taxpayer which has operated for the immediately preceding three years an existing manufacturing or telecommunications facility or manufacturing or telecommunications support facility and which first places in service during a taxable year qualified investment property in this state in a tier 3 or a tier 4 county designated pursuant to Code Section 48-7-40, there shall be allowed an optional credit against the tax imposed under this article for the ensuing ten taxable years following the taxable year the qualified investment property was first placed in service, provided that such qualified investment property remains in service. Such optional credit shall be at the irrevocable election of the taxpayer and shall be in lieu of the credit under Code Section 48-7-40.4. No taxpayer who claims the credit under Code Section 48-7-40.4 for any taxable year for a given project shall be eligible to receive the credit under this Code section with respect to the same project for any taxable year. The aggregate amount of the credit allowed under this Code section shall equal 6 percent of the cost of all qualified investment property purchased or acquired by the taxpayer and first placed in service during a taxable year. The annual amount of such credit shall be computed as follows:

(1) The taxable year in which such qualified investment property is first placed in service shall be the base year for purposes of calculating the credit provided for by this Code section;

(2) The amount of tax owed by the taxpayer for the base year and for each of the two immediately preceding taxable years shall be determined without regard to any credits and shall be added together and divided by three. The resulting figure shall be the base year average; and

(3) The credit available to the taxpayer to apply against the tax liability of any year following the base year but no later than the tenth year shall be the lesser of the following amounts:

(A) Ninety percent of the excess of the tax of the applicable year determined without regard to any credits over the base year average; or

(B) The excess of the aggregate amount of the credit allowed for the qualified investment property over the sum of the amounts of credit already used in the years following the base year.

(c) The credit granted under subsection (b) of this Code section shall be subject to the following conditions and limitations:

(1) In order to qualify as a basis for the credit, the qualified investment property must be first placed in service no sooner than January 1, 1996. The credit may only be taken with respect to qualified investment property having an aggregate cost in excess of $20 million. For every year in which a taxpayer claims the credit, the taxpayer shall attach a schedule to the taxpayer's Georgia income tax return which will set forth the following information, as a minimum:

(A) A description of the project;

(B) The amount of qualified investment property placed in service during the taxable year;

(C) The base year average calculated under paragraph (2) of subsection (b) of this Code section;

(D) The tax owed by the taxpayer for the current taxable year determined without regard to any credits;

(E) The amount of unused tax credit available at the end of the prior tax year;

(F) The amount of tax credit utilized by the taxpayer in the current taxable year; and

(G) The amount of tax credit remaining for subsequent tax years;

(2) In the initial year in which the taxpayer claims the credit granted in subsection (b) of this Code section, the taxpayer shall include in the description of the project required by subparagraph (A) of paragraph (1) of this subsection information which demonstrates that the project includes the placing in service of qualified investment property having an aggregate cost in excess of $20 million;

(3) Any lease for a period of five years or longer of any real or personal property used in a new or expanded manufacturing or telecommunications facility which would otherwise constitute qualified investment property shall be treated as the purchase or acquisition of qualified investment property by the lessee. The taxpayer may treat the full value of the leased property as qualified investment property in the taxable year in which the lease becomes binding on the lessor and the taxpayer if all other conditions of this subsection have been met; and

(4) The utilization of the credit granted in subsection (b) of this Code section shall have no effect on the taxpayer's ability to claim depreciation for tax purposes on the assets acquired by the taxpayer, nor shall the credit have any effect on the taxpayer's basis in such assets for the purpose of depreciation.

(d) No taxpayer shall be authorized to claim on a tax return for a given project the credit provided for in this Code section if such taxpayer claims on such tax return any of the credits authorized under Code Section 48-7-40 or 48-7-40.1.



§ 48-7-40.10. (Effective until December 31, 2016) Tax credit for water conservation facilities and qualified water conservation investment property

(a) As used in this Code section, the term:

(1) "Machinery and equipment" means all tangible personal property used directly in a minimum 10 percent reduction in permit by relinquishment or transfer of annual permitted water usage from existing permitted ground-water sources.

(2) "Qualified water conservation investment" means all spending by a taxpayer for use in this state for the modification of existing manufacturing processes, for the construction of a new water conservation facility, or for the expansion of an existing water conservation facility provided that such modification, construction, or expansion results in a minimum 10 percent reduction in permit by relinquishment or transfer of annual permitted water usage from existing permitted ground-water sources and has been certified pursuant to rules and regulations promulgated by the Department of Natural Resources as necessary to promote its ground-water management efforts for areas with a multiyear record of consumption at, near, or above sustainable use signaled by declines in ground-water pressure, threats of salt-water intrusion, need to develop alternate sources to accommodate economic growth and development, or any other indication of growing inadequacy of the existing resource.

(3) "Water conservation" means a minimum 10 percent reduction in permit by relinquishment or transfer of annual permitted water usage from existing permitted ground-water sources due to increased efficiencies or recycling of water which results in reduced ground-water usage, or a change from a ground-water source to a surface-water source or an alternate source.

(4) "Water conservation facility" means any facility, buildings, and machinery and equipment used in the water conservation process resulting in a minimum 10 percent reduction in permit by relinquishment or transfer of annual permitted water usage from existing ground-water sources, provided that up to 10 percent of any building that is a component of a water conservation facility may be used for office space to house support staff for the operation.

(b) Any taxpayer who financially participates in qualified water conservation investment in this state shall be allowed a credit against the tax imposed under this article in the taxable year following that in which the modified manufacturing process or the new or expanded water conservation facility has been placed in service and in which the taxpayer has initiated a minimum 10 percent reduction in permit by relinquishment or transfer of annual permitted water usage from existing permitted ground-water sources. This credit shall have a maximum carry forward of ten years, provided that such property remains in service, that the reduction in permit is maintained, and that the property continues to be used by the taxpayer. The amount of the credit allowed under this Code section shall be a percentage of the taxpayer's qualified water conservation investment. For projects of $50,000.00 to $499,999.00, the credit for such taxpayer shall be 10 percent; for projects of $500,000.00 to $799,999.00, the credit shall be 8 percent; for projects of $800,000.00 to $999,999.00, the credit shall be 6 percent; and for projects of $1 million or more, the credit shall be 5 percent. The amount of the credit which may be used in any tax year shall not exceed 50 percent of that year's tax liability as determined without regard to any other credits.

(c) The credit granted under subsection (b) of this Code section shall be subject to the following conditions and limitations:

(1) In order to qualify as a basis for the credit, the modified manufacturing process or the new or expanded water conservation facility must not be placed in service before January 1, 1997. The credit may be only taken with respect to qualified water conservation investment in a project costing $50,000.00 or more. For every year in which the taxpayer claims the credit, the taxpayer shall attach a schedule to the taxpayer's income tax return setting forth as a minimum the following information:

(A) The amounts, dates, and nature of the qualified water conservation investments which have allowed a modified manufacturing process or a new or expanded water conservation facility to be placed in service in the prior taxable year;

(B) The amount and date of reduction in permitted ground-water usage occurring as a result of this investment;

(C) The amount of tax credit claimed for these investments for the current taxable year;

(D) The amounts of qualified water conservation investment reported for tax years preceding the prior taxable year;

(E) The amounts of tax credit which have been utilized in prior taxable years;

(F) The amounts of tax credit which has been carried over from prior years;

(G) The amounts of tax credit allowed under this Code section being utilized by the taxpayer in the current taxable year; and

(H) The amounts of tax credit to be carried over to subsequent years;

(2) In the initial year in which the taxpayer claims the credit granted in subsection (b) of this Code section, the taxpayer shall include in the description of the project required by subparagraph (A) of paragraph (1) of this subsection information which demonstrates that the project completed with the qualified water conservation investment had an aggregate cost of $50,000.00 or more. The taxpayer shall also include a copy of the certification by the Department of Natural Resources under paragraph (2) of subsection (a) of this Code section;

(3) Any lease for a period of five years or longer of any real or personal property resulting from qualified water conservation investment shall be treated as qualified water conservation investment by the lessee. The taxpayer may treat the full value of the leased property as qualified water conservation investment in the taxable year in which the lease becomes binding on the lessor and the taxpayer if all other conditions of this subsection have been met;

(4) The utilization of the credit granted in this Code section shall have no effect on the taxpayer's ability to claim depreciation for tax purposes on assets acquired by the taxpayer, nor shall the credit have any effect on the taxpayer's basis in such assets for the purpose of depreciation; and

(5) If, after receiving approval for the water conservation credit, the annual permit for water usage from the same ground-water source is increased, any unused credits will expire immediately.

(d) This Code section shall stand repealed on December 31, 2016.



§ 48-7-40.11. (Effective until December 31, 2016) Tax credit for shift from ground-water usage

(a) As used in this Code section, the term:

(1) "Qualified water conservation facility" means any facility including buildings, machinery, and equipment used in the water conservation process provided:

(A) The use of the facility results in reduced ground-water usage or utilizes a surface-water source; and

(B) The use of the facility has been certified by the Department of Natural Resources as necessary to promote its ground-water management efforts for areas with a multiyear record of consumption at, near, or above sustainable use signaled by declines in ground-water pressure, threats of salt-water intrusion, need to develop alternate sources to accommodate economic growth and development, or any other indication of growing inadequacy of the existing resource.

(2) "Shift from ground-water usage" means a minimum 10 percent transfer of annual permitted ground-water usage from ground-water sources due to the purchase of water from a qualified water conservation facility.

(b) In the case of a taxpayer which first shifts from ground-water usage during a taxable year, there shall be allowed an annual credit against the tax imposed under this article starting in the fourth taxable year following the taxable year in which the shift from ground-water usage occurs. The amount of the credit shall be computed as follows:

(1) The amount of the credit allowed under this Code section shall be $.0001 per gallon of the total gallons of relinquished and transferred annual ground-water permit issued after July 1, 1996; and

(2) The amount of the credit which may be used in any tax year shall not exceed 50 percent of that year's tax liability as determined without regard to other credits.

(c) The credit granted under this Code section shall be subject to the following conditions and limitations:

(1) For every year in which the taxpayer claims the credit, the taxpayer shall attach a schedule to the taxpayer's income tax return setting forth as a minimum the following information:

(A) The ground-water usage permitted the taxpayer in the first permit issued after July 1, 1996;

(B) The ground-water usage permitted the taxpayer in the tax year four years earlier than the current tax year;

(C) The ground-water usage permitted the taxpayer in the current year; and

(D) The credit utilized by the taxpayer in the current year;

(2) In the initial year in which the taxpayer claims the credit granted in subsection (b) of this Code section, the taxpayer shall include a copy of the certification by the Department of Natural Resources under subparagraph (a)(1)(B) of this Code section; and

(3) If, after receiving approval for the water conservation credit, the annual permit for water usage from the same ground-water source is increased, eligibility to use such credits shall expire immediately.

(d) This Code section shall stand repealed on December 31, 2016.



§ 48-7-40.12. Tax credit for qualified research expenses

(a) As used in this Code section, the term:

(1) "Base amount" means the product of a business enterprise's Georgia gross receipts in the current taxable year and the average of the ratios of its aggregate qualified research expenses to Georgia gross receipts for the preceding three taxable years or 0.300, whichever is less; provided, however, that a business enterprise need not have had a positive taxable net income for the preceding three taxable years in order to claim the credit provided in this Code section. For purposes of this paragraph, "Georgia gross receipts" shall be the numerator of the gross receipts factor provided in subsection (d) of Code Section 48-7-31.

(2) "Broadcasting" means the transmission or licensing of audio, video, text, or other programming content to the general public, subscribers, or to third parties via radio, television, cable, satellite, or the Internet or Internet Protocol and includes motion picture and sound recording, editing, production, postproduction, and distribution. "Broadcasting" is limited to establishments classified under the 2007 North American Industry Classification System Codes 515, broadcasting; 519, Internet publishing and broadcasting; 517, telecommunications; and 512, motion picture and sound recording industries.

(3) "Business enterprise" means any business or the headquarters of any such business which is engaged in manufacturing, warehousing and distribution, processing, telecommunications, broadcasting, tourism, and research and development industries. Such term shall not include retail businesses.

(4) "Qualified research expenses" means qualified research expenses for any business enterprise as that term is defined in Section 41 of the Internal Revenue Code of 1986, as amended, except that all wages paid and all purchases of services and supplies must be for research conducted within the State of Georgia.

(b) A tax credit is allowed a business enterprise which has qualified research expenses in Georgia in a taxable year exceeding a base amount, provided that the business enterprise for the same taxable year claims and is allowed a research credit under Section 41 of the Internal Revenue Code of 1986, as amended.

(c) The tax credit provided in subsection (b) of this Code section shall be 10 percent of the excess over the base amount referred to in said subsection.

(d) Any unused credit claimed under this Code section may be carried forward ten years from the close of the taxable year in which the qualified research expenses were made. The credit taken in any one taxable year shall not exceed 50 percent of the business enterprise's remaining Georgia net income tax liability after all other credits have been applied.

(e) Where the amount of a credit claimed under this Code section exceeds 50 percent of the business enterprise's remaining Georgia net income tax liability after all other credits have been applied in a taxable year, the excess may be taken as a credit against such taxpayer's quarterly or monthly payment under Code Section 48-7-103. Each employee whose employer receives credit against such taxpayer's quarterly or monthly payment under Code Section 48-7-103 shall receive a credit against his or her income tax liability under Code Section 48-7-20 for the corresponding taxable year for the full amount which would be credited against such liability prior to the application of the credit provided for in this subsection. Credits against quarterly or monthly payments under Code Section 48-7-103 and credits against liability under Code Section 48-7-20 established by this subsection shall not constitute income to the taxpayer.

(f) Any credit earned under this Code section in any taxable year beginning before January 1, 2012, and any credit carryforward attributable thereto, shall be governed by this Code section as in effect for the taxable year in which such credit was earned, including, but not limited to, when determining whether such credit or any credit carryforward may be taken as a credit against the taxpayer's quarterly or monthly payments under Code Section 48-7-103.



§ 48-7-40.13. "Business enterprise" defined; tax credit

Reserved. Repealed by Ga. L. 2005, p. 1125, § 1/HB 539, effective May 9, 2005.



§ 48-7-40.14. Calculation of new full-time jobs

Notwithstanding any provision to the contrary of Code Sections 48-7-40 and 48-7-40.1, business enterprises may make a one-time election to calculate new full-time jobs on a calendar year rather than a taxable year basis for all jobs created during calendar year 1994 and thereafter as compared against the preceding calendar year. Such one-time election may be made by claiming job tax credits in connection with any 1995 state income tax return or amended return that is filed after April 29, 1997. Such election will not change the taxable year of the business enterprise.



§ 48-7-40.15. Alternative tax credits for base year port traffic increases; conditions and limitations

THIS SECTION HAS MORE THAN ONE DOCUMENT WITH VARYING EFFECTIVE DATES.

(a) As used in this Code section, the term:

(1) "Base year port traffic" means:

(A) For taxable years beginning prior to January 1, 2010, the total amount of net tons, containers, or twenty-foot equivalent units (TEU's) of product actually transported by way of a waterborne ship or vehicle through a port facility during the period from January 1, 1997, through December 31, 1997; provided, however, that in the event the total amount actually transported during such period was not at least 75 net tons, five containers, or ten twenty-foot equivalent units (TEU's), then "base year port traffic" means 75 net tons, five containers, or ten twenty-foot equivalent units (TEU's).

(B) For all taxable years beginning on or after January 1, 2010, the total amount of net tons, containers, or twenty-foot equivalent units (TEU's) of product actually imported into this state or exported out of this state by way of a waterborne ship or vehicle through a port facility during the second preceding 12 month period; provided, however, that in the event the total amount actually imported into this state or exported out of this state during such period was not at least 75 net tons, five containers, or ten twenty-foot equivalent units (TEU's), then "base year port traffic" means 75 net tons, five containers, or ten twenty-foot equivalent units (TEU's).

(2) "Broadcasting" means the transmission or licensing of audio, video, text, or other programming content to the general public, subscribers, or to third parties via radio, television, cable, satellite, or the Internet or Internet Protocol and includes motion picture and sound recording, editing, production, postproduction, and distribution. "Broadcasting" is limited to establishments classified under the 2007 North American Industry Classification System Codes 515, broadcasting; 519, Internet publishing and broadcasting; 517, telecommunications; and 512, motion picture and sound recording industries.

(3) "Business enterprise" means any business or the headquarters of any such business which is engaged in manufacturing, including, but not limited to, the manufacturing of alternative energy products for use in solar, wind, battery, bioenergy, biofuel, and electric vehicle enterprises, warehousing and distribution, processing, telecommunications, broadcasting, tourism, biomedical manufacturing, and research and development industries. Such term shall not include retail businesses. Businesses are eligible for the tax credit provided by subsection (b) of this Code section at an individual establishment of the business based on the classification of the individual establishment under the North American Industry Classification System. For purposes of this Code section, the term "establishment" means an economic unit at a single physical location where business is conducted or where services or industrial operations are performed. If more than one business activity is conducted at the establishment, then only those jobs engaged in the qualifying activity will be eligible for the tax credit provided by this Code section.

(4) "Port facility" means any privately owned or publicly owned facility located within this state through which product is transported by way of a waterborne ship or vehicle to or from destinations outside this state.

(5) "Port traffic" means:

(A) For taxable years beginning prior to January 1, 2010, the total amount of net tons, containers, or twenty-foot equivalent units (TEU's) of product transported by way of a waterborne ship or vehicle through a port facility.

(B) For all taxable years beginning on or after January 1, 2010, the total amount of net tons, containers, or twenty-foot equivalent units (TEU's) of product imported into this state or exported out of this state by way of a waterborne ship or vehicle through a port facility.

(6) "Product" means a marketable product or component of a product which has an economic value to the wholesale or retail consumer and is ready to be used without further alteration of its form or a product or material which is marketed as a prepared material or is a component in the manufacturing and assembly of other finished products.

(7) "Qualified investment property" means all real and personal property purchased or acquired by a taxpayer for use in the construction of an additional manufacturing or telecommunications facility to be located in this state or in the expansion of an existing manufacturing or telecommunications facility located in this state, including, but not limited to, moneys expended on land acquisition, improvements, buildings, building improvements, and machinery and equipment to be used in the manufacturing or telecommunications facility. The department shall promulgate rules defining eligible manufacturing facilities, telecommunications facilities, and qualified investment property pursuant to this Code section.

(b) (1) In the case of any business enterprise which has increased its port traffic of products during the previous 12 month period by more than 10 percent above its base year port traffic and is qualified to claim a job tax credit under Code Section 48-7-40 or 48-7-40.1 for jobs added at any time on or after January 1, 1998, there shall be allowed an additional $1,250.00 job tax credit against the tax imposed under this article.

(2) The tax credit described in this subsection shall be allowed subject to the conditions and limitations set forth in Code Section 48-7-40 or 48-7-40.1 and shall be in addition to the credit allowed under Code Section 48-7-40 or 48-7-40.1; provided, however, that such credit shall not be allowed during a year if the port traffic does not remain above the minimum level established in this Code section.

(c) In the case of any business enterprise which has increased its port traffic of products during the previous 12 month period by more than 10 percent above its base year port traffic and is qualified to claim a tax credit under Code Section 48-7-40.2, 48-7-40.3, 48-7-40.4, 48-7-40.7, 48-7-40.8, or 48-7-40.9 upon qualified investment property added at any time on or after January 1, 1998, there shall be allowed a credit against the tax imposed under this article in an amount equal to the applicable percentage amount otherwise allowed under Code Section 48-7-40.2 or 48-7-40.7 to business enterprises for the cost of such property. The tax credit described in this subsection shall be allowed subject to the conditions and limitations set forth in Code Section 48-7-40.2 or 48-7-40.7, as applicable, except that such property may be placed in service in any county without regard to its tier designation. Such credit shall also be in lieu of and not in addition to the credit authorized under Code Sections 48-7-40.2, 48-7-40.3, 48-7-40.4, 48-7-40.7, 48-7-40.8, and 48-7-40.9.

(d) No business enterprise shall be authorized to claim the credits provided for in both subsections (b) and (c) of this Code section on a tax return for any taxable year unless such business enterprise has increased its port traffic of products during the previous 12 month period by more than 20 percent above its base year port traffic, has increased employment by 400 or more no sooner than January 1, 1998, and has purchased or acquired qualified investment property having an aggregate cost in excess of $20 million no sooner than January 1, 1998.

(e) The credit granted under this Code section shall be subject to the following conditions and limitations:

(1) For every year in which a taxpayer claims the credit, the taxpayer shall attach a schedule to the taxpayer's state income tax return which shall set forth the following information, as a minimum, in addition to the information required under Code Sections 48-7-40, 48-7-40.1, and 48-7-40.2 or 48-7-40.7:

(A) A description of how the base year port traffic and the increase in port traffic was determined;

(B) The amount of the base year port traffic;

(C) The amount of the increase in port traffic for the taxable year, including information which demonstrates an increase in port traffic in excess of the minimum amount required to claim the tax credit under this Code section;

(D) Any tax credit utilized by the taxpayer in prior years;

(E) The amount of tax credit carried over from prior years;

(F) The amount of tax credit utilized by the taxpayer in the current taxable year; and

(G) The amount of tax credit to be carried over to subsequent tax years.

(2) (A) Any tax credit claimed under subsection (b) of this Code section but not used in any taxable year may be carried forward for ten years from the close of the taxable year in which the qualified jobs were established, provided that the increase in port traffic remains above the minimum levels established in Code Section 48-7-40 or 48-7-40.1 and this Code section, respectively.

(B) Any tax credit claimed under subsection (c) of this Code section in lieu of Code Section 48-7-40.2, 48-7-40.3, or 48-7-40.4 but not used in any taxable year may be carried forward for ten years from the close of the taxable year in which the qualified investment property was acquired, provided that the increase in port traffic remains above the minimum level established in this Code section and the qualified investment property remains in service.

(3) (A) Any tax credit claimed under subsection (c) of this Code section in lieu of Code Section 48-7-40.7, 48-7-40.8, or 48-7-40.9 shall be allowed for the ensuing ten taxable years following the taxable year the qualified investment property was first placed in service, provided that the increase in port traffic remains above the minimum level established in this Code section and the qualified investment property remains in service.

(B) The tax credit established by this Code section in lieu of Code Section 48-7-40.2, 48-7-40.3, or 48-7-40.4 and taken in any one taxable year shall be limited to an amount not greater than 50 percent of the taxpayer's state income tax liability which is attributable to income derived from operations in this state for that taxable year.

(C) The tax credit established by this Code section in addition to that pursuant to Code Section 48-7-40 or 48-7-40.1 and taken in any one taxable year shall be limited to an amount not greater than 50 percent of the taxpayer's state income tax liability which is attributable to income derived from operations in this state for that taxable year.

(D) The sale, merger, acquisition, or bankruptcy of any taxpayer shall not create new eligibility for any succeeding taxpayer, but any unused credit may be transferred and continued by any transferee of the taxpayer.



§ 48-7-40.15A. Additional job tax credit based on increase in port traffic; conditions and limitations

THIS SECTION HAS MORE THAN ONE DOCUMENT WITH VARYING EFFECTIVE DATES.

(a) As used in this Code section, the term:

(1) "Base year port traffic" means the total amount of net tons, containers, or twenty-foot equivalent units (TEU's) of product actually imported into this state or exported out of this state by way of a waterborne ship or vehicle through a port facility during the period from January 1, 1997, through December 31, 1997; provided, however, that in the event the total amount actually imported into this state or exported out of this state during such period was not at least 75 net tons, five containers, or ten twenty-foot equivalent units (TEU's), then "base year port traffic" means 75 net tons, five containers, or ten twenty-foot equivalent units (TEU's).

(2) "Business enterprise" means any business located in a tier 2 or tier 3 county established pursuant to Code Section 48-7-40 and in a less developed area established pursuant to Code Section 48-7-40.1 and which qualifies and receives the tax credit under Code Section 48-7-40.1 and which:

(A) Consists of a distribution facility of greater than 650,000 square feet in operation in this state prior to December 31, 2008;

(B) Distributes product to retail stores owned by the same legal entity or its subsidiaries as such distribution facility; and

(C) Has a minimum of eight retail stores in this state in the first year of operations.

(3) "Port traffic" means the total amount of net tons, containers, or twenty-foot equivalent units (TEU's) of product imported into this state or exported out of this state by way of a waterborne ship or vehicle through a port facility.

(4) "Product" means a marketable product or component of a product which has an economic value to the wholesale or retail consumer and is ready to be used without further alteration of its form or a product or material which is marketed as a prepared material or is a component in the manufacturing and assembly of other finished products.

(b) (1) In the case of any business enterprise which has increased its port traffic of products during the previous 12 month period by more than 10 percent above its base year port traffic and is qualified to claim a job tax credit under Code Section 48-7-40 or 48-7-40.1 for jobs added at any time on or after January 1, 1998, there shall be allowed an additional $1,250.00 job tax credit against the tax imposed under this article.

(2) The tax credit described in this subsection shall be allowed subject to the conditions and limitations set forth in Code Section 48-7-40 and shall be in addition to the credit allowed under Code Section 48-7-40; provided, however, that such credit shall not be allowed during a year if the port traffic does not remain above the minimum level established in this Code section.

(c) No business enterprise shall be authorized to claim the credits provided for in both subsection (b) of this Code section and subsection (b) of Code Section 48-7-40.15 on a tax return for any taxable year unless such business enterprise has increased its port traffic of products during the previous 12 month period by more than 20 percent above its base year port traffic and has increased employment by 400 or more no sooner than January 1, 1998.

(d) (1) The credit granted under this Code section shall be subject to the following conditions and limitations:

(2) For every year in which a taxpayer claims the credit, the taxpayer shall attach a schedule to the taxpayer's state income tax return which shall set forth the following information, as a minimum, in addition to the information required under Code Sections 48-7-40 and 48-7-40.2 or Code Section 48-7-40.7:

(A) A description of how the base year port traffic and the increase in port traffic were determined;

(B) The amount of the base year port traffic;

(C) The amount of the increase in port traffic for the taxable year, including information which demonstrates an increase in port traffic in excess of the minimum amount required to claim the tax credit under this Code section;

(D) Any tax credit utilized by the taxpayer in prior years;

(E) The amount of tax credit carried over from prior years;

(F) The amount of tax credit utilized by the taxpayer in the current taxable year; and

(G) The amount of tax credit to be carried over to subsequent tax years.

(3) (A) Any tax credit claimed under subsection (b) of this Code section but not used in any taxable year may be carried forward for ten years from the close of the taxable year in which the qualified jobs were established, provided that the increase in port traffic remains above the minimum levels established in Code Section 48-7-40 and this Code section, respectively.

(B) The tax credit established by this Code section in lieu of Code Section 48-7-40.2, 48-7-40.3, or 48-7-40.4 and taken in any one taxable year shall be limited to an amount not greater than 50 percent of the taxpayer's state income tax liability which is attributable to income derived from operations in this state for that taxable year.

(C) The tax credit established by this Code section in addition to that pursuant to Code Section 48-7-40 and taken in any one taxable year shall be limited to an amount not greater than 50 percent of the taxpayer's state income tax liability which is attributable to income derived from operations in this state for that taxable year.

(D) The sale, merger, acquisition, or bankruptcy of any taxpayer shall not create new eligibility for any succeeding taxpayer, but any unused credit may be transferred and continued by any transferee of the taxpayer.

(e) No tax credit may be claimed and allowed pursuant to this Code section for any jobs created on or after January 1, 2015.



§ 48-7-40.16. Income tax credits for low-emission vehicles

(a) As used in this Code section, the term:

(1) "Alternative fuel" means methanol, denatured ethanol, and other alcohols; mixtures containing 85 percent or more by volume of methanol, denatured ethanol, and other alcohols with gasoline or other fuels; natural gas; liquefied petroleum gas; hydrogen; coal derived liquid fuels; fuels other than alcohol derived from biological materials; and electricity, including electricity from solar energy.

(2) "Clean fueled vehicle" means a motor vehicle which has been certified by the Environmental Protection Agency to meet, for any model year, a set of emission standards that classifies it as a low-emission vehicle or zero emission vehicle.

(3) "Conventionally fueled vehicle" means a motor vehicle which is fueled solely by a petroleum based fuel such as gasoline or diesel.

(4) "Converted vehicle" means a motor vehicle that is retrofitted so that it is fueled solely by an alternative fuel and which meets the emission standards set forth for that class of low-emission vehicles as defined under rules and regulations of the Board of Natural Resources applicable to clean fueled vehicles, as amended, when operating on such alternative fuel, or which meets the emission standards set forth for zero emission vehicles as defined under rules and regulations of the Board of Natural Resources.

(5) "Low-emission vehicle" means a motor vehicle which is fueled solely by an alternative fuel and which meets emission standards as defined under rules and regulations of the Board of Natural Resources applicable to clean fueled vehicles classified as low-emission vehicles, as amended, when operating on such alternative fuel.

(6) "Motor vehicle" means any self-propelled vehicle designed for transporting persons or property on a street or highway that is registered by the Department of Revenue, except vehicles that are defined as "low-speed vehicles" in paragraph (25.1) of Code Section 40-1-1.

(7) "Zero emission vehicle" means a motor vehicle which has zero tailpipe and evaporative emissions as defined under rules and regulations of the Board of Natural Resources applicable to clean fueled vehicles, as amended, and shall include an electric vehicle whose drive train is powered solely by electricity, provided said electricity is not provided by any on-board combustion device.

(b) (1) A tax credit is allowed against the tax imposed under this article to a taxpayer for the purchase or lease of a new low-emission vehicle or new zero emission vehicle that is registered in the State of Georgia. The amount of the credit shall be:

(A) For any new low-emission vehicle, 10 percent of the cost of such vehicle or $2,500.00, whichever is less; and

(B) For any new zero emission vehicle, 20 percent of the cost of such vehicle or $5,000.00, whichever is less.

(2) For any new low-emission vehicle or new zero emission vehicle purchased or leased on or after July 1, 2015, the amount of the credit shall be $0.00.

(c) A tax credit is allowed against the tax imposed under this article to a taxpayer for the conversion of a conventionally fueled vehicle to a converted vehicle that is registered in the State of Georgia. The amount of the credit shall be equal to 10 percent of the cost of conversion, not to exceed $2,500.00 per converted vehicle.

(d) A tax credit is allowed against the tax imposed under this article to any business enterprise for the purchase or lease of each electric vehicle charger that is located in the State of Georgia. The amount of the credit shall be 10 percent of the cost of the charger or $2,500.00, whichever is less.

(e) The credits granted under this Code section shall be subject to the following conditions and limitations:

(1) All claims for any credit provided by subsection (b) of this Code section shall be:

(A) Accompanied by a certification approved by the Environmental Protection Division of the Department of Natural Resources; and

(B) Made only by a taxpayer who is the owner of a new clean fueled vehicle, as evidenced by the certificate of title issued for such vehicle; provided, however, that if a new clean fueled vehicle is leased to a taxpayer at retail, the taxpayer who is the lessee shall be entitled to claim the credit; provided, further, that only one taxpayer shall be eligible to claim any credit provided by subsection (b) of this Code section;

(2) All claims for any credit provided by subsection (c) of this Code section must be accompanied by a certification issued by the Environmental Protection Division of the Department of Natural Resources;

(3) All claims for any credit provided by subsection (d) of this Code section shall be:

(A) Accompanied by a certification issued by the seller where the new electric vehicle charger was purchased or leased; and

(B) Made only by a taxpayer who is the ultimate purchaser or lessee of a new electric vehicle charger at retail;

(4) Any credit claimed under this Code section but not used in any taxable year may be carried forward for five years from the close of the taxable year in which a new clean fueled vehicle was purchased or leased or a conventionally fueled vehicle was changed into a converted vehicle, provided that the applicable certification required in paragraph (1) or (2) of this subsection accompanies any such claim;

(5) In no event shall the amount of any tax credit provided in this Code section exceed the taxpayer's income tax liability; and

(6) Tax credits authorized in this Code section shall be granted to a taxpayer who purchased or leased and placed in service in Georgia a new low-emission vehicle or zero emission vehicle, which also is a low-speed vehicle, but only if such low-speed vehicle was placed in service during the taxable year ending December 31, 2001. For purposes of this paragraph, the term "low-speed vehicle" means a low-speed vehicle as defined in paragraph (25.1) of Code Section 40-1-1. Any claim for such credit must be accompanied by a manufacturer's statement of origin issued to a dealer registered in Georgia which certifies that the low-speed vehicle was manufactured in compliance with those federal motor vehicle safety standards set forth in 49 C.F.R. Section 571.500 and in effect on January 1, 2001, as well as any other documentation deemed necessary by the commissioner to establish the date that delivery was made and such vehicle was placed in service. A taxpayer shall only be eligible to claim such credit with respect to a single low-speed vehicle.

(f) The state revenue commissioner shall be authorized to adopt rules and regulations to provide for the administration of any tax credit provided by this Code section.

(g) The Board of Natural Resources shall be authorized to adopt rules and regulations to provide for:

(1) The specific standards and requirements for low-emission vehicles, zero emission vehicles, and converted vehicles and electric vehicle chargers which shall be consistent with the terms of this Code section;

(2) An approved certification form which certifies the purchase or lease of a new clean fueled vehicle that is qualified for a tax credit provided by this Code section;

(3) The certification of any converted vehicle that is qualified to claim a tax credit provided by this Code section; and

(4) An approved certification form which shall be issued by the seller which certifies the purchase or lease of a new electric vehicle charger that is qualified for a tax credit provided by this Code section.



§ 48-7-40.17. Establishing or relocating quality jobs; tax credit

(a) As used in this Code section, the term:

(1) "Average wage" means the average wage of the county in which a new quality job is located as reported in the most recently available annual issue of the Georgia Employment and Wages Averages Report of the Department of Labor.

(2) "New quality job" means employment for an individual which:

(A) Is located in this state;

(B) Has a regular work week of 30 hours or more;

(C) Is not a job that is or was already located in Georgia regardless of which taxpayer the individual performed services for; and

(D) Pays at or above 110 percent of the average wage of the county in which it is located.

(3) "Taxpayer" means any person required by law to file a return or to pay taxes, except that any taxpayer may elect to consider the jobs within its disregarded entities, as defined in the Internal Revenue Code, for purposes of calculating the number of new quality jobs created by the taxpayer under this Code section.

(b) A taxpayer establishing new quality jobs in this state or relocating quality jobs into this state which elects not to receive the tax credits provided for by Code Sections 48-7-40, 48-7-40.1, 48-7-40.2, 48-7-40.3, 48-7-40.4, 48-7-40.7, 48-7-40.8, and 48-7-40.9 for such jobs and investments created by, arising from, related to, or connected in any way with the same project and, within one year of the first date on which the taxpayer pursuant to the provisions of Code Section 48-7-101 withholds wages for employees in this state and employs at least 50 persons in new quality jobs in this state, shall be allowed a credit for taxes imposed under this article:

(1) Equal to $2,500.00 annually per eligible new quality job where the job pays 110 percent or more but less than 120 percent of the average wage of the county in which the new quality job is located;

(2) Equal to $3,000.00 annually per eligible new quality job where the job pays 120 percent or more but less than 150 percent of the average wage of the county in which the new quality job is located;

(3) Equal to $4,000.00 annually per eligible new quality job where the job pays 150 percent or more but less than 175 percent of the average wage of the county in which the new quality job is located;

(4) Equal to $4,500.00 annually per eligible new quality job where the job pays 175 percent or more but less than 200 percent of the average wage of the county in which the new quality job is located; and

(5) Equal to $5,000.00 annually per eligible new quality job where the job pays 200 percent or more of the average wage of the county in which the new quality job is located;

provided, however, that where the amount of such credit exceeds a taxpayer's liability for such taxes in a taxable year, the excess may be taken as a credit against such taxpayer's quarterly or monthly payment under Code Section 48-7-103 but not to exceed in any one taxable year the credit amounts in paragraphs (1) through (5) of this subsection for each new quality job when aggregated with the credit applied against taxes under this article. Each employee whose employer receives credit against such taxpayer's quarterly or monthly payment under Code Section 48-7-103 shall receive a credit against his or her income tax liability under Code Section 48-7-20 for the corresponding taxable year for the full amount which would be credited against such liability prior to the application of the credit provided for in this subsection. Credits against quarterly or monthly payments under Code Section 48-7-103 and credits against liability under Code Section 48-7-20 established by this subsection shall not constitute income to the taxpayer. For each new quality job created, the credit established by this subsection may be taken for the first taxable year in which the new quality job is created and for the four immediately succeeding taxable years; provided, however, that such new quality jobs must be created within seven years from the close of the taxable year in which the taxpayer first becomes eligible for such credit. Credit shall not be allowed during a year if the net employment increase falls below the 50 new quality jobs required. Any credit received for years prior to the year in which the net employment increase falls below the 50 new quality jobs required shall not be affected except as provided in subsection (f) of this Code section. The state revenue commissioner shall adjust the credit allowed each year for net new employment fluctuations above the 50 new quality jobs required.

(c) The number of new quality jobs to which this Code section shall be applicable shall be determined by comparing the monthly average of new quality jobs subject to Georgia income tax withholding for the taxable year with the corresponding average for the prior taxable year.

(d) Any credit claimed under this Code section but not used in any taxable year may be carried forward for ten years from the close of the taxable year in which the new quality jobs were established.

(e) Notwithstanding Code Section 48-2-35, any tax credit claimed under this Code section shall be claimed within one year of the earlier of the date the original return was filed or the date such return was due as prescribed in subsection (a) of Code Section 48-7-56, including any approved extensions.

(f) Taxpayers that initially claimed the credit under this Code section for any taxable year beginning before January 1, 2012, shall be governed, for purposes of all such credits claimed as well as any credits claimed in subsequent taxable years related to such initial claim, by this Code section as it was in effect for the taxable year in which the taxpayer made such initial claim.

(g) The state revenue commissioner shall promulgate any rules and regulations necessary to implement and administer this Code section.



§ 48-7-40.18. Tax credit for businesses headquartered in state; full-time jobs

(a) Any business enterprise, as defined in Code Section 48-7-40, executing an agreement pursuant to subsection (a) of Code Section 48-7-31.1 for purposes of paragraph (1) of subsection (d) of Code Section 48-7-31 shall be allowed, beginning in the taxable year in which it establishes its headquarters in this state or relocates its headquarters to this state, a tax credit calculated in the same amounts and under the same principles as the credit established by Code Section 48-7-40.17. Except as otherwise provided in this Code section, the credit established by the Code section shall be subject to the same definitions, limitations, and carry-forward provisions as the credit established by Code Section 48-7-40.17; provided, however, that the term "headquarters" means the principal central administrative office of such business enterprise; and provided, further, that for the first taxable year in which it is claimed, all or part of the credit established by this Code section may be applied against taxes imposed under this article for the taxable year immediately preceding that taxable year by amendment to a return or returns for such year.

(b) The credit established by this Code section may be claimed by such business enterprise for new full-time jobs created in taxable years prior to the taxable year in which it establishes its headquarters in this state or relocates its headquarters to this state, where such jobs are in excess of those contained in such agreement and are located at such headquarters. Such jobs shall be deemed for purposes of such credit to have been created on the first day of the taxable year in which such business enterprise establishes its headquarters in this state or relocates its headquarters to this state. No credit in excess of $25 million may be claimed pursuant to the terms of this subsection.

(c) The number of new full-time jobs to which this Code section shall be applicable shall be determined by comparing the monthly average of full-time jobs subject to Georgia income tax withholding for the taxable year with the corresponding average for the prior taxable year.



§ 48-7-40.19. Diesel particulate emission reduction technology equipment; tax credit

(a) As used in this Code section, the term:

(1) "Commercial motor vehicle" means a motor vehicle designed or used to transport property and having a gross vehicle weight rating of 26,001 or more pounds.

(2) "Diesel particulate emission reduction technology equipment" means any equipment which meets standards adopted by the Georgia Regional Transportation Authority and which provides for heat, air conditioning, light, and communications for the driver's compartment of a commercial motor vehicle which is parked at a truck stop, depot, or other facility the use of which results in the engine being turned off with a corresponding reduction of particulate emissions from such vehicle's diesel engine.

(b) A tax credit against the tax imposed under this article shall be granted to any person who installs diesel particulate emission reduction technology equipment at any truck stop, depot, or other facility. The amount of the tax credit shall be equal to 10 percent of the total of the cost of the diesel particulate emission reduction technology equipment and the cost of installation of such equipment. The tax credit provided under this Code section shall be allowed for the taxable year in which the taxpayer first places the equipment in use. Any credit which is not used in the year in which the equipment is first placed in use shall not be carried forward to any future year.

(c) For every year for which the taxpayer claims the credit authorized by this Code section, the taxpayer shall attach a schedule to the taxpayer's Georgia income tax return setting forth the following information:

(1) A description of the diesel particulate emission reduction technology equipment installed;

(2) The location at which such equipment was installed; and

(3) The cost of the equipment and the cost of installation of the equipment.

(d) The commissioner shall promulgate any rules and regulations necessary to implement and administer this Code section.



§ 48-7-40.20. Credit against taxes for businesses engaged in manufacturing cigarettes for exportation; amount; required information

(a) As used in this Code section, the term:

(1) "Base year exportation volume" means the number of cigarettes manufactured and exported by a business enterprise during the calendar year 1999.

(2) "Business enterprise" means any business or the headquarters of any business which is engaged in manufacturing, warehousing and distribution, processing, telecommunications, tourism, and research and development industries. Such term shall not include retail businesses.

(3) "Exportation" means the shipment of cigarettes manufactured in the United States to a foreign country sufficient to relieve the cigarettes in the shipment of the federal excise tax on cigarettes.

(b) A business enterprise engaged in the business of manufacturing cigarettes for exportation to a foreign country is allowed a credit against the taxes levied by this article. The amount of credit allowed under this Code section is determined by comparing the exportation volume of the corporation in the year for which the credit is claimed with the corporation's base year exportation volume, rounded to the nearest whole percentage. The amount of credit allowed is as follows:

Current Year's Exportation Amount of Credit

Volume Compared to its per Thousand

Base Year's Exportation Volume Cigarettes Exported

120 percent or more 40 cent(s)

119 percent -- 100 percent 35 cent(s)

99 percent -- 80 percent 30 cent(s)

79 percent -- 60 percent 25 cent(s)

59 percent -- 50 percent 20 cent(s)

Less than 50 percent None

(c) The credit allowed under this Code section may not exceed the lesser of $6 million or 50 percent of the amount of tax imposed by this article for the taxable year reduced by the sum of all other credits allowable, except tax payments made by or on behalf of the taxpayer. This limitation applies to the cumulative amount of the credit allowed in any tax year, including carry forwards claimed by the taxpayer under this Code section for previous tax years. Any unused portion of a credit allowed in this Code section may be carried forward for the next succeeding five years.

(d) A business enterprise that claims the credit under this Code section must include the following with its tax return:

(1) A statement of the base year exportation volume;

(2) A statement of the exportation volume on which the credit is based; and

(3) A list of the business enterprise's export volumes shown on its monthly reports to the Bureau of Alcohol, Tobacco, and Firearms of the United States Department of the Treasury for the months in the tax year for which the credit is claimed.



§ 48-7-40.21. Tax credits for existing business enterprises undergoing qualified business expansion; recapture; application of credit

(a) As used in this Code section, the term:

(1) "Broadcasting" means the transmission or licensing of audio, video, text, or other programming content to the general public, subscribers, or to third parties via radio, television, cable, satellite, or the Internet or Internet Protocol and includes motion picture and sound recording, editing, production, postproduction, and distribution. "Broadcasting" is limited to establishments classified under the 2007 North American Industry Classification System Codes 515, broadcasting; 519, Internet publishing and broadcasting; 517, telecommunications; and 512, motion picture and sound recording industries.

(2) "Existing business enterprise" means any business or the headquarters of any such business which is engaged in manufacturing, warehousing and distribution, processing, telecommunications, broadcasting, tourism, or research and development industries that has been in operation in this state for at least five years. Such term shall not include retail businesses.

(3) "Qualified business expansion" means the creation of at least 500 new full-time jobs within a taxable year.

(b) An existing business enterprise undergoing a qualified business expansion shall be eligible to make application to the commissioner to take tax credits established by Code Section 48-7-40 against such taxpayer's quarterly or monthly payment under Code Section 48-7-103 subject to the following limitations:

(1) Such application may be made only where the amount of such credit exceeds 50 percent of an existing business enterprise's liability for taxes imposed under this article in a taxable year. In such cases where the existing business enterprise has claimed and not used credits established by Code Section 48-7-40 prior to April 4, 2001, and such credits have been carried forward pursuant to subsection (h) of Code Section 48-7-40, the taxpayer may also include in the application a request to take such credits against such taxpayer's quarterly or monthly payment under Code Section 48-7-103;

(2) Following the commissioner's referral of the application to a panel composed of the commissioner of community affairs, the commissioner of economic development, and the director of the Office of Planning and Budget, said panel, after reviewing the application, certifies that the expansion will have a beneficial economic effect on the region for which it is planned;

(3) The credit shall apply to not more than five taxable years;

(4) Credit shall not be allowed during a year if the net employment increase falls below the 500 new full-time jobs required; and

(5) No credit in excess of $5 million may be claimed pursuant to the terms of this Code section.

(c) Notwithstanding any other provision of law to the contrary, any credit claimed pursuant to this Code section shall be subject to recapture if the minimum job requirement is not met.

(d) Each employee whose employer receives credit against such taxpayer's quarterly or monthly payment under Code Section 48-7-103 shall receive credit against his or her income tax liability under Code Section 48-7-20 for the corresponding taxable year for the full amount which would be credited against such liability prior to the application of the credit provided for in this Code section. Credits against quarterly or monthly payments under Code Section 48-7-103 and credits against liability under Code Section 48-7-20 established by this Code section shall not constitute income to the taxpayer.



§ 48-7-40.22. Credit to business enterprises for leased motor vehicles; daily ridership; implementation

(a) As used in this Code section, the term:

(1) "Broadcasting" means the transmission or licensing of audio, video, text, or other programming content to the general public, subscribers, or to third parties via radio, television, cable, satellite, or the Internet or Internet Protocol and includes motion picture and sound recording, editing, production, postproduction, and distribution. "Broadcasting" is limited to establishments classified under the 2007 North American Industry Classification System Codes 515, broadcasting; 519, Internet publishing and broadcasting; 517, telecommunications; and 512, motion picture and sound recording industries.

(2) "Business enterprise" means any business or the headquarters of any such business which is engaged in manufacturing, warehousing and distribution, processing, telecommunications, broadcasting, tourism, research and development industries, child care businesses, or retail businesses.

(3) "Headquarters" means the principal central administrative office of a taxpayer.

(4) "Tier" means a tier as designated pursuant to Code Section 48-7-40, as amended.

(b) A business enterprise which is located in a tier 1 or tier 2 county which purchases or leases a new motor vehicle as defined in paragraph (34) of Code Section 40-1-1 in this state which is used for the exclusive purpose of providing transportation for its employees shall be allowed a credit for taxes imposed under this article as follows:

Tier Credit amount per vehicle

1.................................................................$ 3,000.00

2....................................................................2000.00

(c) In order to qualify for the tax credit under this Code section, a business enterprise must certify that each vehicle for which a credit is claimed carries an average daily ridership of not less than four employees for an entire taxable year.

(d) In no event shall the aggregate amount of the tax credit provided by this Code section exceed the income tax liability of the business enterprise. Any unused tax credit shall be allowed to be carried forward to apply to the succeeding years' tax liability of such business enterprise. No such credit shall be allowed the business enterprise against prior years' tax liability.

(e) No business enterprise shall be authorized to claim on a tax return the credit provided for in this Code section with respect to a vehicle if such business enterprise claims any of the credits authorized under subsection (b) of Code Section 48-7-40.16 with respect to such vehicle.

(f)(1) If a business enterprise sells a new motor vehicle within three years of receiving the credit, the business enterprise shall recapture the credit as follows:

(A) If the motor vehicle is sold within one year of receiving the credit, the recapture amount will equal the lesser of the credit or the net profit from the sale;

(B) If the motor vehicle is sold within two years of receiving the credit, the recapture amount will equal the lesser of two-thirds of the credit or the net profit from the sale; and

(C) If the motor vehicle is sold within three years of receiving the credit, the recapture amount will equal the lesser of one-third of the credit or the net profit from the sale.

(2) The recapture provisions of this subsection shall not apply to:

(A) Any sale by reason of death;

(B) Any sale between spouses or incident to divorce;

(C) Any transaction to which Section 381(a) of the Internal Revenue Code of 1986 applies;

(D) Any change in the form of conducting the taxpayer's trade or business so long as the property is retained in such trade or business and the taxpayer retains a substantial interest in such trade or business; or

(E) Any accident or casualty.

(g) The commissioner shall promulgate any rules and regulations necessary to implement and administer the Code section.



§ 48-7-40.23. Election to count new jobs on calendar year basis

Notwithstanding any provision to the contrary of Code Sections 48-7-40 and 48-7-40.1, business enterprises may apply to the commissioner to make a one-time election to calculate new full-time jobs on a calendar year rather than a taxable year basis for all jobs created during calendar year 2001. Such one-time election may be made by claiming job tax credits calculated on the basis set forth in Code Sections 48-7-40 and 48-7-40.1 in connection with any 2002 state income tax return filed after the effective date of this Code section. Such election will not change the taxable year of the business enterprise.



§ 48-7-40.24. Conditions for taking job tax credit by business enterprises; calculating credit

(a) As used in this Code section, the term:

(.1) "Affiliate" means the members of a business enterprise's affiliated group within the meaning of Section 1504(a) of the Internal Revenue Code and also means any entity, notwithstanding its form of organization, that would otherwise qualify as a member of such affiliated group.

(1) "Business enterprise" or "taxpayer" means any enterprise or organization, whether corporation, partnership, limited liability company, proprietorship, association, trust, business trust, real estate trust, or other form of organization, and its affiliates, which are registered and authorized to use the federal employment verification system known as "E-Verify" or any successor federal employment verification system and are engaged in or carrying on any business activities within this state, except that such term shall not include retail businesses.

(2) "Eligible full-time employee" means an individual holding a full-time employee job created by a qualified project who:

(A) Possesses a valid Georgia driver's license or identification card issued by the Department of Driver Services; or

(B) Submits a notarized affidavit swearing to be a United States citizen or lawfully present alien authorized to work in the United States.

(3) "Force majeure" means any:

(A) Explosions, implosions, fires, conflagrations, accidents, or contamination;

(B) Unusual and unforeseeable weather conditions such as floods, torrential rain, hail, tornadoes, hurricanes, lightning, or other natural calamities or acts of God;

(C) Acts of war (whether or not declared), carnage, blockade, or embargo;

(D) Acts of public enemy, acts or threats of terrorism or threats from terrorists, riot, public disorder, or violent demonstrations;

(E) Strikes or other labor disturbances; or

(F) Expropriation, requisition, confiscation, impoundment, seizure, nationalization, or compulsory acquisition of the site or sites of a qualified project or any part thereof;

but such term shall not include any event or circumstance that could have been prevented, overcome, or remedied in whole or in part by the taxpayer through the exercise of reasonable diligence and due care, nor shall such term include the unavailability of funds.

(4) (A) "Full-time employee job" and "full-time job" mean employment of an individual which:

(i) Is located in this state at the site or sites of a qualified project or the facility or facilities resulting therefrom;

(ii) Involves a regular work week of 35 hours or more;

(iii) Has no predetermined end date; and

(iv) Pays at or above the average wage of the county with the lowest average wage in the state, as reported in the most recently available annual issue of the Georgia Employment and Wages Averages Report of the Department of Labor.

(B) For purposes of this paragraph:

(i) Leased employees shall be considered employees of the company using their services and such persons may be counted in determining the company's job tax credits under this Code section if their employment otherwise satisfies subparagraph (A) of this paragraph;

(ii) An individual's employment shall not be deemed to have a predetermined end date solely by virtue of a mandatory retirement age set forth in a company policy of general application. The employment of any individual in a bona fide executive, administrative, or professional capacity, within the meaning of Section 13 of the federal Fair Labor Standards Act of 1938, as amended, 29 U.S.C. Section 213(a)(1), as such act existed on January 1, 2002, shall not be deemed to have a predetermined end date solely by virtue of the fact that such employment is pursuant to a fixed-term contract, provided that such contract is for a term of not less than one year; and

(iii) When there is a merger or acquisition of another company by a business enterprise whose application for a qualified project has been approved, the existing jobs in this state shall not be counted in calculating the job creation requirement and the credit calculation necessary to qualify for the tax credit under this Code section. Only additional jobs added in this state that meet the requirements of this Code section shall be counted for purposes of calculating the job creation requirement and the credit calculation.

(5) "Job creation requirement" means the requirement that no later than the close of the sixth taxable year following the withholding start date, the business enterprise will have a minimum of 1,800 eligible full-time employees. If at the close of the sixth taxable year following the withholding start date a minimum of $600 million in qualified investment property has been purchased or acquired by the business enterprise to be used with respect to a qualified project, the job creation requirement shall be extended for an additional two-year period. If at the close of the eighth taxable year following the withholding start date a minimum of $800 million in qualified investment property has been purchased or acquired by the business enterprise to be used with respect to a qualified project, the job creation requirement shall be extended for an additional four-year period after the sixth taxable year following the withholding start date.

(6) "Job maintenance requirement" means the requirement that, with respect to each year in the recapture period, the monthly average number of eligible full-time employees employed by the business enterprise, determined as prescribed by subsection (l) of this Code section, must equal or exceed 1,800.

(7) "Payroll maintenance requirement" means the requirement that, with respect to each year in the recapture period, the total annual Georgia W-2 reported payroll with respect to a qualified project must equal or exceed $150 million.

(8) "Payroll requirement" means the requirement that no later than the close of the sixth taxable year following the withholding start date, the business enterprise will have a minimum of $150 million in total annual Georgia W-2 reported payroll with respect to a qualified project.

(9) "Qualified investment property" means all real and personal property purchased or acquired by a taxpayer for use in a qualified project, including, but not limited to, amounts expended on land acquisition, improvements, buildings, building improvements, and any personal property to be used in the facility or facilities.

(10) "Qualified investment property requirement" means the requirement that by the close of the sixth taxable year following the withholding start date, a minimum of $450 million in qualified investment property will have been purchased or acquired by the business enterprise to be used with respect to a qualified project.

(11) "Qualified project" means a project which meets the job creation requirement and either the payroll requirement or qualified investment property requirement. If the taxpayer selects the qualified investment property requirement as one of the conditions for its project, the property shall involve the construction of one or more new facilities in this state or the expansion of one or more existing facilities in this state. For purposes of this paragraph, the term "facilities" means all facilities comprising a single project, including noncontiguous parcels of land, improvements to such land, buildings, building improvements, and any personal property that is used in the facility or facilities.

(12) "Recapture period" means the period of five consecutive taxable years that commences after the first taxable year in which a business enterprise has satisfied the job creation requirement and either the payroll requirement or the qualified investment property requirement, as selected by the taxpayer.

(13) "Withholding start date" means the date on which the business enterprise begins to withhold Georgia income tax from the wages of its employees located at the site or sites of a qualified project.

(b) A business enterprise that is planning a qualified project shall be allowed to take the job tax credit provided by this Code section under the following conditions:

(1) An application is filed with the commissioner that:

(A) Describes the qualified project to be undertaken by the business enterprise, including when such project will commence and the expected withholding start date;

(B) Certifies that such project will meet the job creation requirement and either the payroll requirement or the qualified investment property requirement prescribed by this Code section; and

(C) Certifies that during the recapture period applicable to such project the business enterprise will meet the job maintenance requirement and, if applicable, the payroll maintenance requirement prescribed by this Code section;

(2) Following the commissioner's referral of the application to a panel composed of the commissioner of community affairs, the commissioner of economic development, and the director of the Office of Planning and Budget, the panel, after reviewing the application, certifies that the new or expanded facility or facilities will have a significant beneficial economic effect on the region for which they are planned. The panel shall make its determination within 30 days after receipt from the commissioner of the taxpayer's application and any necessary supporting documentation. Although the panel's certification may be based upon other criteria, a project that meets the minimum job creation requirement and either the payroll requirement or qualified investment property requirement, as applicable, specified in paragraph (1) of this subsection will have a significant beneficial economic effect on the region for which it is planned if one of the following additional criteria is met:

(A) The project will create new full-time employee jobs with average wages that are, as determined by the Department of Labor, for all jobs for the county in question:

(i) Twenty percent above such average wage for projects located in tier 1 counties;

(ii) Ten percent above such average wage for projects located in tier 2 counties; or

(iii) Five percent above such average wage for projects located in tier 3 or tier 4 counties; or

(B) The project demonstrates high growth potential based upon the prior year's Georgia net taxable income growth of over 20 percent from the previous year, if the taxpayer's Georgia net taxable income in each of the two preceding years also grew by 20 percent or more.

(c) Any lease for a period of five years or longer of any real or personal property used in a new or expanded facility or facilities which would otherwise constitute qualified investment property shall be treated as the purchase or acquisition thereof by the lessee. The taxpayer may treat the full value of the leased property as qualified investment property in the year in which the lease becomes binding on the lessor and the taxpayer.

(d) A business enterprise whose application is approved shall be allowed a tax credit for taxes imposed under this article equal to $5,250.00 annually per new eligible full-time employee job for five years beginning with the year in which such job is created through year five after such creation; provided, however, that where the amount of such credit exceeds a business enterprise's liability for such taxes in a taxable year, the excess may be taken as a credit against such business enterprise's quarterly or monthly payment under Code Section 48-7-103. The taxpayer may file an election with the commissioner to take such credit against quarterly or monthly payments under Code Section 48-7-103 that become due before the due date of the income tax return on which such credit may be claimed. In the event of such an election, the commissioner shall confirm with the taxpayer a date, which shall not be later than 30 days after receipt of the taxpayer's election, when the taxpayer may begin to take the credit against such quarterly or monthly payments. For any one taxable year the amounts taken as a credit against taxes imposed under this article and against the business enterprise's quarterly or monthly payments under Code Section 48-7-103 may not in the aggregate exceed $5,250.00 per eligible full-time employee job. Each employee whose employer receives credit against such business enterprise's quarterly or monthly payment under Code Section 48-7-103 shall receive a credit against his or her income tax liability under Code Section 48-7-20 for the corresponding taxable year for the full amount which would be credited against such liability prior to the application of the credit provided for in this subsection. Credits against quarterly or monthly payments under Code Section 48-7-103 and credits against liability under Code Section 48-7-20 established by this subsection shall not constitute income to the taxpayer. To qualify for a credit under this subsection, the employer must make health insurance coverage available to the employee filling the new full-time job; provided, however, that nothing in this subsection shall be construed to require the employer to pay for all or any part of health insurance coverage for such an employee in order to claim the credit provided for in this subsection if such employer does not pay for all or any part of health insurance coverage for other employees.

(e) The number of new full-time jobs to which this Code section shall be applicable shall be determined by comparing the monthly average number of eligible full-time employees subject to Georgia income tax withholding for the taxable year with the corresponding period for the prior taxable year.

(f) Subject to the requirements of division (a)(4)(B)(iii) of this Code section, the sale, merger, acquisition, or bankruptcy of any business enterprise shall not create new eligibility in any succeeding business entity, but any unused job tax credit may be transferred and continued by any transferee of the business enterprise.

(g) To qualify for the credit provided by this Code section, a new full-time job must be created by the close of the seventh taxable year following the business enterprise's withholding start date, unless the purchase or acquisition of qualified investment property is made as provided in paragraph (5) of subsection (a) of this Code section, in which case a new full-time job must be created by the close of the eighth taxable year following the business enterprise's withholding start date based on a $600 million qualified investment or the end of the tenth taxable year based on an $800 million qualified investment. In no event may a credit be claimed under this Code section for more than 4,500 new full-time employee jobs created by any one project; provided, however, that the taxpayer may claim the credits provided by Code Sections 48-7-40 and 48-7-40.1 for any such additional jobs if the taxpayer meets the terms and conditions thereof.

(h) Any credit claimed under this Code section but not fully used in the manner prescribed in subsection (d) of this Code section may be carried forward for ten years from the close of the taxable year in which the qualified job was established.

(i) Except as provided in subsection (g) of this Code section, a taxpayer who is entitled to and takes credits provided by this Code section for a qualified project shall not be allowed to take any of the credits authorized by Code Section 48-7-40, 48-7-40.1, 48-7-40.2, 48-7-40.3, 48-7-40.4, 48-7-40.6, 48-7-40.7, 48-7-40.8, 48-7-40.9, 48-7-40.10, 48-7-40.11, 48-7-40.15, 48-7-40.17, or 48-7-40.18 for jobs, investments, child care, or ground-water usage shifts created by, arising from, related to, or connected in any way with the same project. Provided such taxpayer otherwise qualifies, such taxpayer may take any credit authorized by Code Section 48-7-40.5 for the costs of retraining an employee located at the site or sites of such project or the facility or facilities resulting therefrom, but only for costs incurred more than five years after the date the facility or facilities first become operational.

(j) Except under those circumstances described in subsection (k) of this Code section, the taxpayer shall, not more than 60 days after the close of the sixth taxable year following its withholding start date, file a report with the commissioner concerning the number of eligible full-time employee jobs created by such project; the wages of such jobs; the qualified investment property purchased or acquired by the taxpayer for the project; and any other information that the commissioner may reasonably require in order to determine whether the taxpayer has met the job creation requirement and either the payroll requirement or the qualified investment property requirement, as selected by the taxpayer, for such project. If the taxpayer has failed to meet any applicable job creation, payroll, or qualified investment property requirement, the taxpayer shall forfeit the right to claim any credits provided by this Code section for such project. A taxpayer that forfeits the right to claim such credits is liable for all past taxes imposed by this article and all past payments under Code Section 48-7-103 that were foregone by the state as a result of the credits, plus interest at the rate established by Code Section 48-2-40 computed from the date such taxes or payments would have been due if the credits had not been taken. No later than 90 days after notification from the commissioner that any applicable job creation, payroll, or qualified investment property requirement was not met, the taxpayer shall file amended income tax and withholding tax returns for all affected periods that recalculate those liabilities without regard to the forfeited credits and shall pay any additional amounts shown on such returns, with interest as provided by Code Section 48-2-40. On such amended returns the taxpayer may claim any credit to which it would have been entitled under this article but for having taken the credit provided by this Code section.

(k) If the recapture period applicable to a qualified project begins with or before the sixth taxable year following the taxpayer's withholding start date, or with or before the eighth taxable year following the taxpayer's withholding start date if the project falls within the $600 million in qualified investment property category, or within the tenth taxable year following the taxpayer's withholding start date if the project falls within the $800 million in qualified investment property category, the taxpayer shall, not later than 60 days after the close of the taxable year immediately preceding the recapture period, file a report with the commissioner concerning the number of eligible full-time employee jobs created by such project; the wages of such jobs; the qualified investment property purchased or acquired by the taxpayer for the project; and any other information that the commissioner may reasonably require in order to verify that the taxpayer met the job creation requirement and either the payroll requirement or the qualified investment property requirement in such preceding year.

(l) Not more than 60 days after the close of each taxable year within the recapture period, the taxpayer shall file a report, using such form and providing such information as the commissioner may reasonably require, concerning whether it met the job maintenance requirement and, if applicable, the payroll maintenance requirement for such year. For purposes of this subsection, whether such job maintenance requirement has been satisfied shall be determined by comparing the monthly average number of eligible full-time employees subject to Georgia income tax withholding for the taxable year with 1,800. For purposes of this subsection, whether such payroll maintenance requirement has been satisfied shall be determined by comparing the total annual Georgia W-2 reported payroll with respect to a qualified project for the taxable year with $150 million. If the taxpayer has failed to meet the job maintenance requirement or payroll maintenance requirement, or both, for such year, the taxpayer shall forfeit the right to 20 percent of all credits provided by this Code section for such project. A taxpayer that forfeits such right is liable for 20 percent of all past taxes imposed by this article and all past payments under Code Section 48-7-103 that were foregone by the state as a result of the credits provided by this Code section, plus interest at the rate established by Code Section 48-2-40 computed from the date such taxes or payments would have been due if the credits had not been taken. No later than 90 days after notification by the commissioner that the taxpayer has failed to meet the job maintenance requirement or payroll maintenance requirement, or both, for such year, the taxpayer shall file amended income tax and withholding tax returns for all affected periods that recalculate those liabilities without regard to the forfeited credits and shall pay any additional amounts shown on such returns, with interest as provided by Code Section 48-2-40.

(m) A taxpayer that fails to meet the job maintenance requirement or payroll maintenance requirement, or both, for any taxable year within the recapture period because of force majeure may petition the commissioner for relief from such requirement. Such a petition must be made with and at the same time as the report required by subsection (l) of this Code section. If the commissioner determines that force majeure materially affected the taxpayer's ability to meet the job maintenance requirement or payroll maintenance requirement, or both, for such year, but that the portion of the year so affected was six months or less, for purposes of the job maintenance requirement the commissioner shall calculate the taxpayer's monthly average number of eligible full-time employees for purposes of subsection (l) of this Code section by disregarding the affected months and for purposes of the payroll maintenance requirement the commissioner shall annualize the total Georgia W-2 reported payroll with respect to a qualified project for the portion of the year not so affected. If the commissioner determines that the affected portion of the year was more than six months, the taxable year shall be disregarded in its entirety for purposes of the job maintenance requirement or payroll maintenance requirement, or both, and the recapture period applicable to the qualified project shall be extended for an additional year.

(n) Unless more time is allowed therefor by Code Section 48-7-82 or 48-2-49, the commissioner may make any assessment attributable to the forfeiture of credits claimed under this Code section for the periods covered by any amended returns filed by a taxpayer pursuant to subsection (j) or (l) of this Code section within one year from the date such returns are filed. If the taxpayer fails to file the reports or any amended return required by subsection (j) or (l) of this Code section, the commissioner may assess additional tax or other amounts attributable to the forfeiture of credits claimed under this Code section at any time.

(o) Projects certified by the panel pursuant to paragraph (2) of subsection (b) of this Code section before January 1, 2009, shall be governed by this Code section as it was in effect for the taxable year the project was certified.

(p) The commissioner shall promulgate any rules and regulations necessary to implement and administer this Code section.



§ 48-7-40.25. Conditions for credit for business enterprises with existing manufacturing facilities; calculating credit

(a) As used in this Code section, the term:

(1) "Business enterprise" means any business or the headquarters of any such business which is engaged in manufacturing. Such term shall not include retail businesses.

(2) "Force majeure" means any:

(A) Explosions, implosions, fire, conflagrations, accidents, or contamination;

(B) Unusual and unforeseeable weather conditions such as floods, torrential rain, hail, tornadoes, hurricanes, lightning, or other natural calamities or acts of God;

(C) Acts of war (whether or not declared), carnage, blockade, or embargo;

(D) Acts of public enemy, acts or threats of terrorism or threats from terrorists, riot, public disorder, or violent demonstrations;

(E) Strikes or other labor disturbances; or

(F) Expropriation, requisition, confiscation, impoundment, seizure, nationalization, or compulsory acquisition of the site of a qualified project or any part thereof;

but such term shall not include any event or circumstance that could have been prevented, overcome, or remedied in whole or in part by the taxpayer through the exercise of reasonable diligence and due care, nor shall such term include the unavailability of funds.

(3) "Full-time employee" means an individual holding a full-time employee job.

(4) "Full-time employee job" and "full-time job" mean employment of an individual which:

(A) Is located in this state at the manufacturing facility resulting from a qualified project;

(B) Involves a regular work week of 35 hours or more;

(C) Has no predetermined end date; and

(D) Pays at or above the average wage of the county with the lowest average wage in the state, as reported in the most recently available annual issue of the Georgia Employment and Wages Averages Report of the Department of Labor.

For purposes of this paragraph, leased employees will be considered employees of the company using their services, and such persons may be counted in determining the company's credits under this Code section if their employment otherwise meets the definition of full-time job contained herein. In addition, an individual's employment shall not be deemed to have a predetermined end date solely by virtue of a mandatory retirement age set forth in a company policy of general application. The employment of any individual in a bona fide executive, administrative, or professional capacity, within the meaning of Section 13 of the federal Fair Labor Standards Act of 1938, as amended, 29 U.S.C. Section 213(a)(1), as such act existed on January 1, 2002, shall not be deemed to have a predetermined end date solely by virtue of the fact that such employment is pursuant to a fixed-term contract, provided that such contract is for a term of not less than one year.

(5) "Investment requirement" means the requirement that a minimum of $800 million in qualified investment property shall have been purchased or acquired for use in a qualified project and be in service.

(6) "Job maintenance requirement" means the requirement that the monthly average number of full-time employees employed by the business enterprise during the first 60 months of the recapture period must equal or exceed 90 percent of the job requirement.

(7) "Job requirement" means the requirement that the number of full-time employees must equal or exceed 1,800.

(8) "Qualified investment property" means all real and personal property purchased or acquired by a taxpayer for use in a qualified project, including, but not limited to, amounts expended on land acquisition, improvements, buildings, building improvements, and machinery and equipment to be used in the manufacturing facility.

(9) "Qualified project" means the construction of a new manufacturing facility in this state. For purposes of this paragraph, the term "manufacturing facility" means a single facility, including contiguous parcels of land, improvements to such land, buildings, building improvements, and any machinery or equipment that is used in the process of making, fabricating, constructing, forming, or assembling a product from components or from raw, unfinished, or semifinished materials, and any support facility. For purposes of this paragraph, the term "support facility" means any warehouses, distribution centers, storage facilities, research and development facilities, laboratories, repair and maintenance facilities, corporate offices, sales or marketing offices, computer operations facilities, or administrative offices that are contiguous to the manufacturing facility that results from a qualified project, constructed or expanded as part of the same such project, and designed primarily for activities supporting the manufacturing operations at such manufacturing facility.

(10) "Recapture period" means the period of ten consecutive taxable years that commences after the taxable year in which the taxpayer has met both the investment requirement and the job requirement.

(b) A business enterprise that has operated an existing manufacturing facility in this state for the immediately three preceding years and that is planning a qualified project shall be allowed to take the credit provided by this Code section under the following conditions:

(1) An application is filed with the commissioner that:

(A) Describes the qualified project to be undertaken by the business enterprise, including when such project will commence;

(B) Certifies that such project will meet the investment requirement and the job requirement prescribed by this Code section, stating when the business enterprise expects to meet such requirements; and

(C) Certifies that during the recapture period applicable to such project the business enterprise will meet the job maintenance requirement prescribed by this Code section; and

(2) Following the commissioner's referral of the application to a panel composed of the commissioner of community affairs, the commissioner of economic development, and the director of the Office of Planning and Budget, said panel, after reviewing the application, certifies that the new facility will have a significant beneficial economic effect on the region for which it is planned. The panel shall make its determination within 30 days after receipt from the commissioner of the taxpayer's application and any necessary supporting documentation. Although the panel's certification may be based upon other criteria, a project that meets the minimum job and investment requirements specified in paragraph (1) of this subsection will have a significant beneficial economic effect on the region for which it is planned if one of the following additional criteria is met:

(A) The full-time employee jobs that will be located at the manufacturing facility resulting from such project will pay average wages that are, as determined by the Georgia Department of Labor for all jobs for the county in question:

(i) Twenty percent above such average wage for projects located in tier 1 counties;

(ii) Ten percent above such average wage for projects located in tier 2 counties; or

(iii) Five percent above such average wage for projects located in tier 3 or tier 4 counties; or

(B) The project demonstrates high growth potential based upon the prior year's Georgia net taxable income growth of over 20 percent from the previous year, if the taxpayer's Georgia net taxable income in each of the two preceding years also grew by 20 percent or more.

(c) Any lease for a period of five years or longer of any real or personal property used in a new manufacturing facility which would otherwise constitute qualified investment property shall be treated as the purchase or acquisition thereof by the lessee. The taxpayer may treat the full value of the leased property as qualified investment property in the year in which the lease becomes binding on the lessor and the taxpayer.

(d) A business enterprise whose application is approved shall be allowed a credit against the tax imposed under this article in an amount equal to 6 percent of the cost of all qualified investment property purchased or acquired by the business enterprise in such year, subject to the conditions and limitations set forth in this Code section. Where the amount of such credit exceeds a business enterprise's liability for such taxes in a taxable year, the excess may be taken as a credit against such business enterprise's quarterly or monthly payment under Code Section 48-7-103. The taxpayer may file an election with the commissioner to take such credit against quarterly or monthly payments under Code Section 48-7-103 that become due before the due date of the income tax return on which such credit may be claimed. In the event of such an election, the commissioner shall confirm with the taxpayer a date, which shall not be later than 30 days after receipt of the taxpayer's election, when the taxpayer may begin to take the credit against such quarterly or monthly payments. Each employee whose employer receives credit against such business enterprise's quarterly or monthly payment under Code Section 48-7-103 shall receive credit against his or her income tax liability under Code Section 48-7-20 for the corresponding taxable year for the full amount which would be credited against such liability prior to the application of the credit provided for in this subsection. Credits against quarterly or monthly payments under Code Section 48-7-103 and credits against liability under Code Section 48-7-20 established by this subsection shall not constitute income to the taxpayer.

(e) The credit granted under subsection (d) of this Code section shall be subject to the following conditions and limitations:

(1) In order to qualify as a basis for the credit, the investment in qualified investment property must occur no sooner than April 1, 2003. The credit may be taken beginning with the taxable year in which the taxpayer has met both the investment requirement and the job requirement, and for such first year the credit may include qualified investment property purchased or acquired in prior years but after March 31, 2003. For each year in which a taxpayer claims the credit, the taxpayer shall attach a schedule to the taxpayer's Georgia income tax return which will set forth the following information, as a minimum:

(A) A description of the qualified project;

(B) The amount of qualified investment property acquired during the taxable year;

(C) The amount of tax credit claimed for the taxable year;

(D) The amount of qualified investment property acquired in prior taxable years;

(E) Any tax credit previously taken by the taxpayer against Georgia income tax liabilities or the taxpayer's quarterly or monthly payments under Code Section 48-7-103;

(F) The amount of tax credit carried over from prior years;

(G) The amount of tax credit utilized by the taxpayer in the current taxable year;

(H) The amount of tax credit to be carried over to subsequent tax years; and

(I) The monthly average number of full-time jobs during the taxable year;

(2) Any credit claimed under this Code section but not fully used in the manner prescribed in subsection (d) of this Code section may be carried forward for 15 years from the close of the later of:

(A) The taxable year in which the qualified investment property was acquired; or

(B) The taxable year in which both the job requirement and investment requirement are satisfied.

The sale, merger, acquisition, or bankruptcy of any business enterprise shall not create new eligibility in any succeeding business entity but any unused investment tax credit may be transferred and continued by any transferee of the business enterprise;

(3) In the initial year in which the taxpayer claims the credit granted in subsection (d) of this Code section, the taxpayer shall include in the description of the project required by subparagraph (A) of paragraph (1) of this subsection information which demonstrates that the project includes the acquisition of qualified investment property having an aggregate cost equal to or exceeding $800 million and that the job requirement was satisfied during such year; and

(4) The utilization of the credit granted in subsection (d) of this Code section shall have no effect on the taxpayer's ability to claim depreciation for tax purposes on the assets acquired by the taxpayer, nor shall the credit have any effect on the taxpayer's basis in such assets for the purpose of depreciation.

(f) In no event may credits exceeding $50 million in the aggregate be claimed under this Code section with respect to any one project.

(g) A taxpayer who is entitled to and takes credits provided by this Code section with respect to a qualified project shall not be allowed to take any of the credits authorized by Code Section 48-7-40, 48-7-40.1, 48-7-40.2, 48-7-40.3, 48-7-40.4, 48-7-40.6, 48-7-40.7, 48-7-40.8, 48-7-40.9, 48-7-40.10, 48-7-40.11, 48-7-40.15, 48-7-40.17, 48-7-40.18, or 48-7-40.24 with respect to jobs, investments, child care, or ground-water usage shifts created by, arising from, related to, or connected in any way with the same project. Such taxpayer may take any credit authorized by Code Section 48-7-40.5 for the cost of retraining an employee located at the site of such project or the manufacturing facility resulting therefrom, but only with respect to costs incurred more than five years after the date the manufacturing facility first becomes operational.

(h) Not more than 60 days after the close of the fifth taxable year within the recapture period, the taxpayer shall file a report, using such form and providing such information as the commissioner may reasonably require, concerning whether it met the job maintenance requirement. If the taxpayer has failed to meet the job maintenance requirement, the taxpayer will forfeit the right to all credits provided by this Code section for such project. A taxpayer that forfeits such right is liable for all past taxes imposed by this article and all past payments under Code Section 48-7-103 that were forgone by the state as a result of the credits provided by this Code section, plus interest at the rate established by Code Section 48-2-40 computed from the date such taxes or payments would have been due if the credits had not been taken. No later than 90 days after notification by the commissioner that the taxpayer has failed to meet the job maintenance requirement, the taxpayer shall file amended income tax and withholding tax returns for all affected periods that recalculate those liabilities without regard to the forfeited credits and shall pay any additional amounts shown on such returns, with interest as provided herein.

(i) A taxpayer who fails to meet the job maintenance requirement because of force majeure may petition the commissioner for relief from such requirement. Such a petition must be made with and at the same time as the report required by subsection (h) of this Code section. If the commissioner determines that force majeure materially affected the taxpayer's ability to meet the job maintenance requirement, but that the portion of any year so affected was six months or less, the commissioner shall calculate the taxpayer's monthly average number of full-time employees for purposes of subsection (h) of this Code section by disregarding the affected months. If the commissioner determines that the affected portion of any such year was more than six months, the taxable year shall be disregarded in its entirety for purposes of the job maintenance requirement and the recapture period applicable to the qualified project shall be extended for an additional year.

(j) If the manufacturing facility resulting from a qualified project is abandoned at any time during the recapture period, the taxpayer will forfeit the right to all credits provided by this Code section for such project. A taxpayer that forfeits such right is liable for all past taxes imposed by this article and all past payments under Code Section 48-7-103 that were forgone by the state as a result of the credits provided by this Code section, plus interest at the rate established by Code Section 48-2-40 computed from the date such taxes or payments would have been due if the credits had not been taken. For purposes of this subsection, a manufacturing facility will be considered abandoned if there is, for any reason other than force majeure, a complete cessation of manufacturing operations for a period of 12 consecutive months or more during the recapture period. Not more than 60 days after the close of the recapture period, the taxpayer shall file a report, using such form and providing such information as the commissioner may require, concerning whether such an abandonment occurred. No later than 90 days after notification by the commissioner that an abandonment occurred, the taxpayer shall file amended income tax and withholding tax returns for all affected periods that recalculate those liabilities without regard to the forfeited credits and shall pay any additional amounts shown on such returns, with interest as provided herein.

(k) Unless more time is allowed therefor by Code Section 48-7-82 or 48-2-49, the commissioner may make any assessment attributable to the forfeiture of credits claimed under this Code section for the periods covered by any amended returns filed by a taxpayer pursuant to subsections (h) and (j) of this Code section within one year from the date such returns are filed. If the taxpayer fails to file the reports or any amended return required by subsections (h) and (j) of this Code section, the commissioner may assess additional tax or other amounts attributable to the forfeiture of credits claimed under this Code section at any time.

(l) The commissioner shall promulgate any rules and regulations necessary to implement and administer this Code section.



§ 48-7-40.26. Tax credit for film, video, or digital production in state

(a) This Code section shall be known and may be cited as the "Georgia Entertainment Industry Investment Act."

(b) As used in this Code section, the term:

(1) "Affiliates" means those entities that are included in the production company's or qualified interactive entertainment production company's affiliated group as defined in Section 1504(a) of the Internal Revenue Code and all other entities that are directly or indirectly owned 50 percent or more by members of the affiliated group.

(2) "Base investment" means the aggregate funds actually invested and expended by a production company or qualified interactive entertainment production company as production expenditures incurred in this state that are directly used in a state certified production or productions.

(3) "Multimarket commercial distribution" means paid commercial distribution which extends to markets outside the State of Georgia.

(4) "Production company" means a company, other than a qualified interactive entertainment production company, primarily engaged in qualified production activities which have been approved by the Department of Economic Development. This term shall not mean or include any form of business owned, affiliated, or controlled, in whole or in part, by any company or person which is in default on any tax obligation of the state, or a loan made by the state or a loan guaranteed by the state.

(5) "Production expenditures" means preproduction, production, and postproduction expenditures incurred in this state that are directly used in a qualified production activity, including without limitation the following: set construction and operation; wardrobes, make-up, accessories, and related services; costs associated with photography and sound synchronization, expenditures excluding license fees incurred with Georgia companies for sound recordings and musical compositions, lighting, and related services and materials; editing and related services; rental of facilities and equipment; leasing of vehicles; costs of food and lodging; digital or tape editing, film processing, transfers of film to tape or digital format, sound mixing, computer graphics services, special effects services, and animation services; total aggregate payroll; airfare, if purchased through a Georgia travel agency or travel company; insurance costs and bonding, if purchased through a Georgia insurance agency; and other direct costs of producing the project in accordance with generally accepted entertainment industry practices. This term shall not include postproduction expenditures for footage shot outside the State of Georgia, marketing, story rights, or distribution, but shall not affect other qualified story rights. This term includes payments to a loan-out company by a production company or qualified interactive entertainment production company that has met its withholding tax obligations as set out below. The production company or qualified interactive entertainment production company shall withhold Georgia income tax at the rate of 6 percent on all payments to loan-out companies for services performed in Georgia. Any amounts so withheld shall be deemed to have been withheld by the loan-out company on wages paid to its employees for services performed in Georgia pursuant to Article 5 of Chapter 7 of this title notwithstanding the exclusion provided in subparagraph (K) of paragraph (10) of Code Section 48-7-100. The amounts so withheld shall be allocated to the loan-out company's employees based on the payments made to the loan-out company's employees for services performed in Georgia. For purposes of this chapter, loan-out company nonresident employees performing services in Georgia shall be considered taxable nonresidents and the loan-out company shall be subject to income taxation in the taxable year in which the loan-out company's employees perform services in Georgia, notwithstanding any other provisions in this chapter. Such withholding liability shall be subject to penalties and interest in the same manner as the employee withholding taxes imposed by Article 5 of Chapter 7 of this title and the commissioner shall provide by regulation the manner in which such liability shall be assessed and collected.

(6) "Qualified Georgia promotion" means a qualified promotion of this state approved by the Department of Economic Development consisting of a:

(A) Qualified movie production which includes a five-second long static or animated logo that promotes Georgia in the end credits before the below-the-line crew crawl for the life of the project and which includes a link to Georgia on the project's web page;

(B) Qualified TV production which includes an embedded five-second long Georgia promotion during each broadcast worldwide for the life of the project and which includes a link to Georgia on the project's web page;

(C) Qualified music video which includes the Georgia logo at the end of each video and within online promotions; or

(D) Qualified interactive game which includes a 15 second long Georgia advertisement in units sold and embedded in online promotions.

(7) "Qualified interactive entertainment production company" means a company that:

(A) Maintains a business location physically located in Georgia;

(B) In the calendar year directly preceding the start of the taxable year of the qualified interactive entertainment production company, had a total aggregate payroll of $500,000.00 or more for employees working within the state;

(C) Has gross income less than $100 million for the taxable year; and

(D) Is primarily engaged in qualified production activities related to interactive entertainment which have been approved by the Department of Economic Development.

This term shall not mean or include any form of business owned, affiliated, or controlled, in whole or in part, by any company or person which is in default on any tax obligation of the state, or a loan made by the state or a loan guaranteed by the state.

(8) "Qualified production activities" means the production of new film, video, or digital projects produced in this state and approved by the Department of Economic Development, including only the following: feature films, series, pilots, movies for television, televised commercial advertisements, music videos, interactive entertainment or sound recording projects used in feature films, series, pilots, or movies for television. Such activities shall include projects recorded in this state, in whole or in part, in either short or long form, animation and music, fixed on a delivery system which includes without limitation film, videotape, computer disc, laser disc, and any element of the digital domain, from which the program is viewed or reproduced, and which is intended for multimarket commercial distribution via theaters, video on demand, direct to DVD, digital platforms designed for the distribution of interactive games, licensing for exhibition by individual television stations, groups of stations, networks, advertiser supported sites, cable television stations, or public broadcasting stations. Such term shall not include the coverage of news and athletic events, local interest programming, instructional videos, corporate videos, or projects not shot, recorded, or originally created in Georgia.

(9) "Resident" means an individual as designated pursuant to paragraph (10) of Code Section 48-7-1, as amended.

(10) "State certified production" means a production engaged in qualified production activities which have been approved by the Department of Economic Development in accordance with regulations promulgated pursuant to this Code section. In the instance of a "work for hire" in which one production company or qualified interactive entertainment production company hires another production company or qualified interactive entertainment production company to produce a project or contribute elements of a project for pay, the hired company shall be considered a service provider for the hiring company, and the hiring company shall be entitled to the film tax credit.

(11) "Total aggregate payroll" means the total sum expended by a production company or qualified interactive entertainment production company on salaries paid to employees working within this state in a state certified production or productions. For purposes of this paragraph:

(A) With respect to a single employee, the portion of any salary which exceeds $500,000.00 for a single production shall not be included when calculating total aggregate payroll; and

(B) All payments to a single employee and any legal entity in which the employee has any direct or indirect ownership interest shall be considered as having been paid to the employee and shall be aggregated regardless of the means of payment or distribution.

(c) For any production company or qualified interactive entertainment production company and its affiliates that invest in a state certified production approved by the Department of Economic Development and whose average annual total production expenditures in this state did not exceed $30 million for 2002, 2003, and 2004, there shall be allowed an income tax credit against the tax imposed under this article. The tax credit under this subsection shall be allowed if the base investment in this state equals or exceeds $500,000.00 for qualified production activities and shall be calculated as follows:

(1) The production company or qualified interactive entertainment production company shall be allowed a tax credit equal to 20 percent of the base investment in this state; and

(2) (A) The production company or qualified interactive entertainment production company shall be allowed an additional tax credit equal to 10 percent of such base investment if the qualified production activity includes a qualified Georgia promotion. In lieu of the inclusion of the Georgia promotional logo, the production company or qualified interactive entertainment production company may offer alternative marketing opportunities to be evaluated by the Department of Economic Development to ensure that they offer equal or greater promotional value to the State of Georgia.

(B) The Department of Economic Development shall prepare an annual report detailing the marketing opportunities it has approved under the provisions of subparagraph (A) of this paragraph. The report shall include, but not be limited to:

(i) The goals and strategy behind each marketing opportunity approved pursuant to the provisions of subparagraph (A) of this paragraph;

(ii) The names of all production companies approved by the Department of Economic Development to provide alternative marketing opportunities;

(iii) The estimated value to the state of each approved alternative marketing opportunity compared to the estimated value of the Georgia promotional logo; and

(iv) The names of all production companies who chose to include the Georgia promotional logo in their final production instead of offering the state an alternative marketing proposal.

The report required under this paragraph shall be completed no later than January 1 of each year and presented to each member of the House Committee on Ways and Means, the Senate Finance Committee, the Senate Economic Development Committee, the House Committee on Economic Development and Tourism, and the Governor.

(d) For any production company or qualified interactive entertainment production company and its affiliates that invest in a state certified production approved by the Department of Economic Development and whose average annual total production expenditures in this state exceeded $30 million for 2002, 2003, and 2004, there shall be allowed an income tax credit against the tax imposed under this article. For purposes of this subsection, the excess base investment in this state is computed by taking the current year production expenditures in a state certified production and subtracting the average of the annual total production expenditures for 2002, 2003, and 2004. The tax credit shall be calculated as follows:

(1) If the excess base investment in this state equals or exceeds $500,000.00, the production company or qualified interactive entertainment production company and its affiliates shall be allowed a tax credit of 20 percent of such excess base investment; and

(2) (A) The production company or qualified interactive entertainment production company and its affiliates shall be allowed an additional tax credit equal to 10 percent of the excess base investment if the qualified production activities include a qualified Georgia promotion. In lieu of the inclusion of the Georgia promotional logo, the production company or qualified interactive entertainment production company may offer marketing opportunities to be evaluated by the Department of Economic Development to ensure that they offer equal or greater promotional value to the State of Georgia.

(B) The Department of Economic Development shall prepare an annual report detailing the marketing opportunities it has approved under the provisions of subparagraph (A) of this paragraph. The report shall include, but not be limited to:

(i) The goals and strategy behind each marketing opportunity approved pursuant to the provisions of subparagraph (A) of this paragraph;

(ii) The names of all production companies approved by the Department of Economic Development to provide alternative marketing opportunities;

(iii) The estimated value to the state of each approved alternative marketing opportunity compared to the estimated value of the Georgia promotional logo; and

(iv) The names of all production companies who chose to include the Georgia promotional logo in their final production instead of offering the state an alternative marketing proposal.

The report required under this paragraph shall be completed no later than January 1 of each year and presented to each member of the House Committee on Ways and Means, the Senate Finance Committee, the Senate Economic Development Committee, the House Committee on Economic Development and Tourism, and the Governor.

(e) (1) In no event shall the aggregate amount of tax credits allowed under this Code section for qualified interactive entertainment production companies and affiliates exceed $25 million for taxable years beginning on or after January 1, 2013, and before January 1, 2014. The maximum credit for any qualified interactive entertainment production company and its affiliates shall be $5 million for such taxable year. When the $25 million cap is reached, the tax credit for qualified interactive entertainment production companies shall expire for such taxable years.

(2) For taxable years beginning on or after January 1, 2014, and before January 1, 2015, the amount of tax credits allowed under this Code section for qualified interactive entertainment production companies and affiliates shall not exceed $12.5 million.

(3) For taxable years beginning on or after January 1, 2015, and before January 1, 2016, the amount of tax credits allowed under this Code section for qualified interactive entertainment production companies and affiliates shall not exceed $12.5 million.

(4) For taxable years beginning on or after January 1, 2016, and before January 1, 2019, the amount of tax credits allowed under this Code section for qualified interactive entertainment production companies and affiliates shall not exceed $12.5 million for each taxable year. The tax credits allowed under this Code section for qualified interactive entertainment production companies and affiliates shall not be available for taxable years beginning on or after January 1, 2019.

(5) The maximum allowable credit claimed for any qualified interactive entertainment production company and its affiliates shall not exceed $1.5 million in any single year.

(6) Qualified interactive entertainment production companies seeking to claim a tax credit under the provisions of this Code section shall submit an application to the commissioner for preapproval of such tax credit. The commissioner shall be authorized to promulgate any rules and regulations and forms necessary to implement and administer the provisions of this Code section. The commissioner shall preapprove the tax credits based on the order in which properly completed applications were submitted. In the event that two or more applications were submitted on the same day and the amount of funds available will not be sufficient to fully fund the tax credits requested, the commissioner shall prorate the available funds between or among the applicants.

(7) No qualified interactive entertainment production company shall be allowed to claim an amount of tax credits under this Code section for any single year in excess of its total aggregate payroll expended to employees working within this state for the calendar year directly preceding the start of the year the qualified interactive entertainment production company claims the tax credits. Any amount in excess of such limit shall not be eligible for carry forward to the succeeding years' tax liability, nor shall such excess amount be eligible for use against the qualified interactive entertainment production company's quarterly or monthly payment under Code Section 48-7-103, nor shall such excess amount be assigned, sold, or transferred to any other taxpayer.

(8) Before the Department of Economic Development issues its approval to the qualified interactive entertainment production company for the qualified production activities related to interactive entertainment, the qualified interactive entertainment production company must certify to the department that:

(A) The qualified interactive entertainment production company maintains a business location physically located in this state; and

(B) The qualified interactive entertainment production company had expended a total aggregate payroll of $500,000.00 or more for employees working within this state during the calendar year directly preceding the start of the taxable year of the qualified interactive entertainment production company.

The department shall issue a certification that the qualified interactive entertainment production company meets the requirements of this paragraph; provided, however, that the department shall not issue any certifications before July 1, 2014. The qualified interactive entertainment production company shall provide such certification to the Department of Economic Development. The Department of Economic Development shall not issue its approval until it receives such certification.

(9) (A) For taxable years beginning on or after January 1, 2016, and before January 1, 2019, the qualified interactive entertainment production company shall report to the Department of Revenue on its Georgia income tax return the monthly average number of full-time employees subject to Georgia income tax withholding for the taxable year as provided in subparagraphs (B) and (C) of this paragraph. For purposes of this paragraph, a full-time employee shall mean a person who performs a job that requires a minimum of 35 hours a week, and pays at or above the average wage earned in the county with the lowest average wage earned in this state, as reported in the most recently available annual issue of the Georgia Employment and Wages Averages Report of the Department of Labor.

(B) For taxable years beginning on or after January 1, 2016, and before January 1, 2017, the qualified interactive entertainment production company shall report such number for such taxable year and separately for each of the prior two taxable years.

(C) For taxable years beginning on or after January 1, 2017, and before January 1, 2019, the qualified interactive entertainment production company shall report such number for each respective taxable year.

(D) Notwithstanding Code Sections 48-2-15, 48-7-60, and 48-7-61, for such taxable years, the commissioner shall report yearly to the House Committee on Ways and Means and the Senate Finance Committee. The report shall include the name, tax year beginning, and monthly average number of full-time employees for each qualified interactive entertainment production company. The first report shall be submitted by June 30, 2016, and each year thereafter by June 30.

(f) (1) Where the amount of such credit or credits exceeds the production company's or qualified interactive entertainment production company's liability for such taxes in a taxable year, the excess may be taken as a credit against such production company's or qualified interactive entertainment production company's quarterly or monthly payment under Code Section 48-7-103. Each employee whose employer receives credit against such production company's or qualified interactive entertainment production company's quarterly or monthly payment under Code Section 48-7-103 shall receive credit against his or her income tax liability under Code Section 48-7-20 for the corresponding taxable year for the full amount which would be credited against such liability prior to the application of the credit provided for in this subsection. Credits against quarterly or monthly payments under Code Section 48-7-103 and credits against liability under Code Section 48-7-20 established by this subsection shall not constitute income to the production company or qualified interactive entertainment production company.

(2) If a production company and its affiliates, or a qualified interactive entertainment production company and its affiliates, claim the credit authorized under Code Section 48-7-40, 48-7-40.1, 48-7-40.17, or 48-7-40.18, then the production company and its affiliates, or the qualified interactive entertainment production company and its affiliates, will only be allowed to claim the credit authorized under this Code section to the extent that the Georgia resident employees included in the credit calculation authorized under this Code section and taken by the production company and its affiliates, or the qualified interactive entertainment production company and its affiliates, on such tax return under this Code section have been permanently excluded from the credit authorized under Code Section 48-7-40, 48-7-40.1, 48-7-40.17, or 48-7-40.18.

(g) Any tax credits with respect to a state certified production earned by a production company or qualified interactive entertainment production company and previously claimed but not used by such production company or qualified interactive entertainment production company against its income tax may be transferred or sold in whole or in part by such production company or qualified interactive entertainment production company to another Georgia taxpayer, subject to the following conditions:

(1) Such production company or qualified interactive entertainment production company may make only a single transfer or sale of tax credits earned in a taxable year; however, the transfer or sale may involve one or more transferees;

(2) Such production company or qualified interactive entertainment production company shall submit to the Department of Economic Development and to the Department of Revenue a written notification of any transfer or sale of tax credits within 30 days after the transfer or sale of such tax credits. The notification shall include such production company's or qualified interactive entertainment production company's tax credit balance prior to transfer, the credit certificate number, the remaining balance after transfer, all tax identification numbers for each transferee, the date of transfer, the amount transferred, and any other information required by the Department of Economic Development or the Department of Revenue;

(3) Failure to comply with this subsection shall result in the disallowance of the tax credit until the production company or qualified interactive entertainment production company is in full compliance;

(4) The transfer or sale of this tax credit does not extend the time in which such tax credit can be used. The carry-forward period for tax credit that is transferred or sold shall begin on the date on which the tax credit was originally earned;

(5) A transferee shall have only such rights to claim and use the tax credit that were available to such production company or qualified interactive entertainment production company at the time of the transfer, except for the use of the credit in paragraph (1) of subsection (f) of this Code section. To the extent that such production company or qualified interactive entertainment production company did not have rights to claim or use the tax credit at the time of the transfer, the Department of Revenue shall either disallow the tax credit claimed by the transferee or recapture the tax credit from the transferee. The transferee's recourse is against such production company or qualified interactive entertainment production company; and

(6) The transferee must acquire the tax credits in this Code section for a minimum of 60 percent of the amount of the tax credits so transferred.

(h) The credit granted under this Code section shall be subject to the following conditions and limitations:

(1) The credit may be taken beginning with the taxable year in which the production company or qualified interactive entertainment production company has met the investment requirement. For each year in which such production company or qualified interactive entertainment production company either claims or transfers the credit, the production company or qualified interactive entertainment production company shall attach a schedule to the production company's or qualified interactive entertainment production company's Georgia income tax return which will set forth the following information, as a minimum:

(A) A description of the qualified production activities, along with the certification from the Department of Economic Development;

(B) A detailed listing of the employee names, social security numbers, and Georgia wages when salaries are included in the base investment;

(C) The amount of tax credit claimed for the taxable year;

(D) Any tax credit previously taken by the production company or qualified interactive entertainment production company against Georgia income tax liabilities or the production company's or qualified interactive entertainment production company's quarterly or monthly payments under Code Section 48-7-103;

(E) The amount of tax credit carried over from prior years;

(F) The amount of tax credit utilized by the production company or qualified interactive entertainment production company in the current taxable year; and

(G) The amount of tax credit to be carried over to subsequent tax years;

(2) In the initial year in which the production company or qualified interactive entertainment production company claims the credit granted in this Code section, the production company or qualified interactive entertainment production company shall include in the description of the qualified production activities required by subparagraph (A) of paragraph (1) of this subsection information which demonstrates that the activities included in the base investment or excess base investment equal or exceed $500,000.00 during such year; and

(3) In no event shall the amount of the tax credit under this Code section for a taxable year exceed the production company's or qualified interactive entertainment production company's income tax liability. Any unused credit amount shall be allowed to be carried forward for five years from the close of the taxable year in which the investment occurred. No such credit shall be allowed the production company or qualified interactive entertainment production company against prior years' tax liability.

(i) The Department of Economic Development shall determine through the promulgation of rules and regulations what projects qualify for the tax credits authorized under this Code section. Certification shall be submitted to the state revenue commissioner.

(j) The state revenue commissioner shall promulgate such rules and regulations as are necessary to implement and administer this Code section.

(k) Any production company or qualified interactive entertainment production company claiming, transferring, or selling the tax credit shall be required to reimburse the Department of Revenue for any department initiated audits relating to the tax credit. This subsection shall not apply to routine tax audits of a taxpayer which may include the review of the credit provided in this Code section.



§ 48-7-40.27. Tax credit for qualified investments

(a) As used in this Code section, the term:

(1) "Credit" means a state income tax credit against the tax imposed pursuant to this article in an amount equal to 25 percent of the taxpayer's qualified investment.

(2) "Qualified investment" means a cash investment in the research fund that is not a cash investment made by the state or on behalf of the state.

(3) "Research fund" means a fund that is an investment entity pursuant to paragraph (7) of Code Section 10-10-1, the purpose of which is to provide early-stage financing for businesses formed as a result of the intellectual property resulting from the research conducted in the research universities in this state.

(b) A taxpayer shall be entitled to a credit for any qualified investment, subject to the conditions and limitations set forth in this Code section. Once the research fund reaches $30 million in total qualified investments, investors shall no longer be eligible for a credit pursuant to this subsection with respect to all subsequent qualified investments.

(c) The credit provided in subsection (b) of this Code section shall be subject to the following conditions and limitations:

(1) In no event shall the credit for a taxable year exceed the taxpayer's income tax liability. Any unused portion of the credit shall be permitted to be carried forward and applied to the taxpayer's tax liability for the subsequent ten years. The credit shall not be applied against the taxpayer's prior years' tax liabilities;

(2) The utilization of the credit shall have no effect on the taxpayer's basis in its investment;

(3) A taxpayer shall only be allowed a credit for a qualified investment if the research fund issues to such taxpayer a certification that such investment meets the requirements of this Code section. Such certification shall include the taxpayer's name, address, the last four digits of the taxpayer's social security number or the employer identification number, as appropriate, the date, the amount of the qualified investment, and the amount of tax credit to which the taxpayer is entitled;

(4) If the taxpayer is a Georgia Subchapter "S" corporation, a partnership, or a limited liability company taxed as a partnership, the credit shall be claimed by the respective shareholders, partners, or members of such entities in the same manner as they would account for their proportionate shares of income or loss from such entities. For the purposes of this Code section, such shareholders, partners, or members shall be considered to have made the qualified investments attributable to their interest in such entities; and

(5) No taxpayer shall be eligible to claim the credit provided in subsection (b) of this Code section for a cash investment if they claim the tax credit provided in Code Section 48-7-40.28 for such cash investment.

(d) The research fund shall provide the department at least on an annual basis a report that includes the taxpayer's name, the last four digits of the taxpayer's social security number or the employer identification number, as appropriate, and the amount of the taxpayer's qualified investment for which the research fund has issued to such taxpayer the certification pursuant to paragraph (3) of subsection (c) of this Code section. The research fund shall file this report with the department no later than January 31 of the year following the end of the reporting year.

(e) In the event that the research fund liquidates prior to the investment of all of the cash received from taxpayers, the credit claimed with respect to such uninvested cash shall be recaptured. Such recapture shall be equal to the amount of the credit attributable to the qualified investment not invested by the research fund and returned to the taxpayer by the research fund. The recaptured amount shall be treated as taxes payable to the state for the taxable year in which such return of such investment occurs.

(f) The commissioner may require such reports, promulgate such regulations, and gather such relevant data deemed necessary and advisable for the implementation of this Code section.



§ 48-7-40.28. Limitation on credit for qualified investment tax credit

(a) As used in this Code section, the term:

(1) "Credit" means a state income tax credit against the tax imposed pursuant to this article in an amount equal to 10 percent of the taxpayer's qualified investment.

(2) "Qualified investment" means a cash investment in a legal entity in which the research fund has invested; provided, however, that such investment has been made by the taxpayer at the invitation of the research fund with the express intention of permitting the taxpayer making such qualified investment to qualify for the credit.

(3) "Research fund" means a fund that is an investment entity pursuant to paragraph (7) of Code Section 10-10-1, the purpose of which is to provide early-stage financing for businesses formed as a result of the intellectual property resulting from the research conducted in the research universities in this state.

(b) A taxpayer shall be entitled to a credit for any qualified investment, subject to the conditions and limitations set forth in this Code section. Once the total amount of qualified investments reaches $75 million, investors shall no longer be eligible for a credit pursuant to this subsection with respect to all subsequent qualified investments.

(c) The credit provided in subsection (b) of this Code section shall be subject to the following conditions and limitations:

(1) In no event shall the credit for a taxable year exceed the taxpayer's income tax liability. Any unused portion of the credit shall be permitted to be carried forward and applied to the taxpayer's tax liability for the subsequent ten years. The credit shall not be applied against the taxpayer's prior years' tax liabilities;

(2) The utilization of the credit shall have no effect on the taxpayer's basis in its investment;

(3) A taxpayer shall only be allowed a credit for a qualified investment if the research fund issues to such taxpayer a certification that such investment meets the requirements of this Code section. Such certification shall include the taxpayer's name, address, the last four digits of the taxpayer's social security number or the employer identification number, as appropriate, the date, the amount of the qualified investment, and the amount of the credit to which the taxpayer is entitled;

(4) If the taxpayer is a Georgia Subchapter "S" corporation, a partnership, or a limited liability company taxed as a partnership, the credit shall be claimed by the respective shareholders, partners, or members of such entities in the same manner as they would account for their proportionate shares of income or loss from such entities. For the purposes of this Code section, such shareholders, partners, or members shall be considered to have made the qualified investments attributable to their interest in such entities; and

(5) A taxpayer shall not claim the credit provided in subsection (b) of this Code section for a cash investment into the research fund.

(d) The research fund shall provide the department at least on an annual basis a report that includes the taxpayer's name, the last four digits of the taxpayer's social security number or the employer identification number, as appropriate, and the amount of the taxpayer's qualified investment for which the research fund has issued to such taxpayer the certification pursuant to paragraph (3) of subsection (c) of this Code section. The research fund shall file this report with the department no later than January 31 of the year following the end of the reporting year.

(e) The commissioner may require such reports, promulgate such regulations, and gather such relevant data deemed necessary and advisable for the implementation of this Code section.



§ 48-7-40.29. (For effective date, see note.) Income tax credits for certain qualified equipment that reduces business or domestic energy or water usage

(a) As used in this Code section, the term:

(1) "Cost" means the aggregate funds actually invested and expended by a taxpayer to put into service the qualified equipment.

(2) "Energy efficient equipment" means all machinery and equipment certified pursuant to rules and regulations promulgated for purposes of this Code section by the commissioner of natural resources, as effective in reducing business or domestic energy usage. Such certifications may include, by way of example and not limitation, any dishwasher, clothes washer, furnace, air conditioner, central heating and air conditioning system, ceiling fan, fluorescent light bulb, dehumidifier, programmable thermostat, refrigerator, energy efficient water heater, skylighting system, whole house fan, energy use meter, light-emitting diode lighting system, geothermal heating system, door, window, or window film which has been designated by the United States Environmental Protection Agency and the United States Department of Energy as meeting or exceeding each such agency's energy saving efficiency requirements or which have been designated as meeting or exceeding such requirements under each such agency's Energy Star program.

(3) "Qualified equipment" means energy efficient equipment or water efficient equipment.

(4) "Water efficient equipment" means all machinery and equipment certified pursuant to rules and regulations promulgated for purposes of this Code section by the commissioner of natural resources as effective in reducing business or domestic water usage. Such certifications shall include, by way of example and not limitation, water conservation systems capable of storing rain water or gray water for future use and reusing the collected water for the same residential or commercial property and other products used for the conservation or efficient use of water which have been designated by the United States Environmental Protection Agency as meeting or exceeding such agency's water saving efficiency requirements or which have been designated as meeting or exceeding such requirements under such agency's Water Sense program.

(b) Rules and regulations of the commissioner of natural resources shall establish classifications or categories of qualified equipment, and no item of such qualified equipment shall be included in more than one classification or category for purposes of claiming a tax credit under this Code section. The commissioner of natural resources may take all reasonable and necessary steps to identify qualified equipment and to bring such equipment to the attention of taxpayers in this state qualified to install such equipment.

(c) After the effective date of this Code section, any taxpayer who is the ultimate purchaser of an item of qualified equipment for installation as part of new construction or for retrofit in this state shall be allowed a credit against the tax imposed under this article in the taxable year in which such qualified equipment was placed in service. The amount of the credit allowed under this Code section shall be 25 percent of the cost of the qualified equipment or $2,500.00, whichever is less.

(d) The credit granted under subsection (c) of this Code section shall be subject to the following conditions and limitations:

(1) The aggregate amount of credit which shall be claimed and allowed by taxpayers in any taxable year under this Code section shall be limited solely and exclusively to the amount of federal funds granted to the state for purposes of this Code section. In any tax year in which no federal funds are available for such purposes, no credit shall be claimed and allowed under this Code section;

(2) A taxpayer that claims a credit allowed under this Code section shall not be eligible to claim such qualified equipment for the clean energy property credit provided in Code Section 48-7-29.14; and

(3) To claim a credit allowed by this Code section, the taxpayer shall provide any information required by the Department of Natural Resources or the department. Every taxpayer claiming a credit under this Code section shall maintain and make available for inspection by the Department of Natural Resources or the department any records that either entity considers necessary to determine and verify the amount of the credit to which the taxpayer is entitled. The burden of proving eligibility for a credit and the amount of the credit rests upon the taxpayer, and no credit may be allowed to a taxpayer that fails to maintain adequate records or to make them available for inspection.

(e) In no event shall the amount of the tax credit allowed by this Code section for a taxable year exceed the taxpayer's income tax liability. Any unused credit amount shall be allowed to be carried forward for five years from the close of the taxable year in which the qualified equipment was placed in service. No such credit shall be allowed the taxpayer against prior years' tax liability.

(f) After the qualified equipment is placed in service, a taxpayer seeking to claim any tax credit provided for under this Code section must submit an application to the commissioner for tentative approval of such tax credit. The commissioner shall promulgate the rules and forms on which the application is to be submitted. The commissioner shall review such application and shall tentatively approve such application upon determining that it meets the requirements of this Code section within 60 days after receiving such application.

(g) The commissioner shall allow the tax credits on a first come, first served basis. In no event shall the aggregate amount of tax credits approved by the commissioner for all taxpayers under this Code section exceed the amount of federal funds granted to the state for purposes of this Code section.

(h) The Department of Natural Resources and the department shall be authorized to adopt rules and regulations to provide for the administration of the tax credit provided by this Code section. Specifically, the Department of Natural Resources and the department shall create a mechanism to track and report the status and availability of credits for the public to review at a minimum on a quarterly basis.



§ 48-7-40.30. Income tax credit for certain qualified investments for limited period of time

(a) The General Assembly finds that entrepreneurial businesses significantly contribute to the economy of this state. The intent of this Code section is to achieve the following:

(1) To encourage individual investors to invest in early stage, innovative, wealth-creating businesses;

(2) To enlarge the number of high quality, high paying jobs within this state both to attract qualified individuals to move to and work within this state and to retain young people educated in Georgia's universities and colleges;

(3) To expand the economy of Georgia by enlarging its base of wealth-creating businesses; and

(4) To support businesses seeking to commercialize technology invented in Georgia's universities and colleges.

(b) As used in this Code section, the term:

(1) "Allowable credit" means the credit as it may be reduced pursuant to paragraph (3) of subsection (i) of this Code section.

(2) "Headquarters" means the principal central administrative office of a business located in this state which conducts significant operations of such business.

(3) "Net income tax liability" means income tax liability reduced by all other credits allowed under this chapter.

(4) "Pass-through entity" means a partnership, an S-corporation, or a limited liability company taxed as a partnership.

(5) "Professional services" means those services specified in paragraph (2) of Code Section 14-7-2 or any service which requires as a condition precedent to the rendering of such service the obtaining of a license from a state licensing board pursuant to Title 43.

(6) "Qualified business" means a registered business that:

(A) Is either a corporation, limited liability company, or a general or limited partnership located in this state;

(B) Was organized no more than three years before the qualified investment was made;

(C) Has its headquarters located in this state at the time the investment was made and has maintained such headquarters for the entire time the qualified business benefited from the tax credit provided for pursuant to this Code section;

(D) Employs 20 or fewer people in this state at the time it is registered as a qualified business;

(E) Has had in any complete fiscal year before registration gross annual revenue as determined in accordance with the Internal Revenue Code of $500,000.00 or less on a consolidated basis;

(F) Has not obtained during its existence more than $1 million in aggregate gross cash proceeds from the issuance of its equity or debt investments, not including commercial loans from chartered banking or savings and loan institutions;

(G) Has not utilized the tax credit described in Code Section 48-7-40.26;

(H) Is primarily engaged in manufacturing, processing, online and digital warehousing, online and digital wholesaling, software development, information technology services, or research and development or is a business providing services other than those described in subparagraph (I) of this paragraph; and

(I) Does not engage substantially in:

(i) Retail sales;

(ii) Real estate or construction;

(iii) Professional services;

(iv) Gambling;

(v) Natural resource extraction;

(vi) Financial, brokerage, or investment activities or insurance; or

(vii) Entertainment, amusement, recreation, or athletic or fitness activity for which an admission or membership is charged.

A business shall be substantially engaged in one of the above activities if its gross revenue from such activity exceeds 25 percent of its gross revenues in any fiscal year or it is established pursuant to its articles of incorporation, articles of organization, operating agreement, or similar organizational documents to engage in such activity as one of its primary purposes.

(7) "Qualified investment" means an investment by a qualified investor of cash in a qualified business for common or preferred stock or an equity interest or a purchase for cash of qualified subordinated debt in a qualified business; provided, however, that funds constituting a qualified investment cannot have been raised or be raised as a result of other tax incentive programs. Furthermore, no investment of common or preferred stock or an equity interest or purchase of subordinated debt shall qualify as a qualified investment if a broker fee or commission or a similar remuneration is paid or given directly or indirectly for soliciting such investment or purchase.

(8) "Qualified investor" means an accredited investor as that term is defined by the United States Securities and Exchange Commission who is:

(A) An individual person who is a resident of this state or a nonresident who is obligated to pay taxes imposed by this chapter; or

(B) A pass-through entity which is formed for investment purposes, has no business operations, has committed capital under management of equal to or less than $5 million, and is not capitalized with funds raised or pooled through private placement memoranda directed to institutional investors. A venture capital fund or commodity fund with institutional investors or a hedge fund shall not qualify as a qualified investor.

(9) "Qualified subordinated debt" means indebtedness that is not secured, that may or may not be convertible into common or preferred stock or other equity interest, and that is subordinated in payment to all other indebtedness of the qualified business issued or to be issued for money borrowed and no part of which has a maturity date less than five years after the date such indebtedness was purchased.

(10) "Registered" or "registration" means that a business has been certified by the commissioner as a qualified business at the time of application to the commissioner.

(c) A qualified business shall register with the commissioner for purposes of this Code section. Approval of such registration shall constitute certification by the commissioner for 12 months after being issued. A business shall be permitted to renew its registration with the commissioner so long as, at the time of renewal, the business remains a qualified business.

(d) Any individual person making a qualified investment directly in a qualified business in the 2011, 2012, 2013, 2014, 2015, 2016, 2017, or 2018 calendar year shall be allowed a tax credit of 35 percent of the amount invested against the tax imposed by this chapter commencing on January 1 of the second year following the year in which the qualified investment was made as provided in this Code section.

(e) Any pass-through entity making a qualified investment directly in a qualified business in the 2011, 2012, 2013, 2014, 2015, 2016, 2017, or 2018 calendar year shall be allowed a tax credit of 35 percent of the amount invested against the tax imposed by this chapter commencing on January 1 of the second year following the year in which the qualified investment was made as provided in this Code section. Each individual who is a shareholder, partner, or member of an entity shall be allocated the credit allowed the pass-through entity in an amount determined in the same manner as the proportionate shares of income or loss of such pass-through entity would be determined. If an individual's share of the pass-through entity's credit is limited due to the maximum allowable credit under this Code section for a taxable year, the pass-through entity and its owners may not reallocate the unused credit among the other owners.

(f) Tax credits claimed pursuant to this Code section shall be subject to the following conditions and limitations:

(1) The qualified investor shall not be eligible for the credit for the taxable year in which the qualified investment is made but shall be eligible for the credit for the second taxable year beginning after the qualified investment is made as provided in subsection (d) or (e) of this Code section;

(2) The aggregate amount of credit allowed an individual for one or more qualified investments in a single taxable year under this Code section, whether made directly or by a pass-through entity and allocated to such individual, shall not exceed $50,000.00;

(3) In no event shall the amount of the tax credit allowed an individual under this Code section for a taxable year exceed such individual's net income tax liability. Any unused credit amount shall be allowed to be carried forward for five years from the close of the taxable year in which the qualified investment was made. No such credit shall be allowed against prior years' tax liability;

(4) The qualified investor's basis in the common or preferred stock, equity interest, or subordinated debt acquired as a result of the qualified investment shall be reduced for purposes of this chapter by the amount of the allowable credit; and

(5) The credit shall not be transferrable by the qualified investor except to the heirs and legatees of the qualified investor upon his or her death and to his or her spouse or incident to divorce.

(g) The registration of a business as a qualified business shall be subject to the following conditions and limitations:

(1) If the commissioner finds that any of the information contained in an application of a business for registration under this Code section is false, the commissioner shall revoke the registration of such business. The commissioner shall not revoke the registration of a business solely because it ceases business operations for an indefinite period of time, as long as the business renews its registration;

(2) A registration as a qualified business may not be sold or otherwise transferred, except that, if a qualified business enters into a merger, conversion, consolidation, or other similar transaction with another business and the surviving company would otherwise meet the criteria for being a qualified business, the surviving company retains the registration for the 12 month registration period without further application to the commissioner. In such a case, the qualified business must provide the commissioner with written notice of the merger, conversion, consolidation, or similar transaction and such other information as required by the commissioner; and

(3) The commissioner shall report to the House Committee on Ways and Means and the Senate Finance Committee each year all of the businesses that have registered with the commissioner as a qualified business. The report shall include the name and address of each business, the location of its headquarters, a description of the types of business in which it engages, the number of jobs created by the business during the period covered by the report, and the average wages paid by these jobs.

(h) Any credit claimed under this Code section shall be recaptured in the following situations and shall be subject to the following conditions and limitations:

(1) If within two years after the qualified investment was made, the qualified investor transfers any of the securities or subordinated debt received in the qualified investment to another person or entity, other than a transfer resulting from one of the following:

(A) The death of the qualified investor;

(B) A transfer to the spouse of the qualified investor or incident to divorce; or

(C) A merger, conversion, consolidation, sale of the qualified business's assets, or similar transaction requiring approval by the owners of the qualified business under applicable law, to the extent the qualified investor does not receive cash or tangible property in such merger, conversion, consolidation, sale, or other similar transaction;

(2) Except as provided in paragraph (1) of this subsection, if within five years after the qualified investment was made, the qualified business makes a redemption with respect to the securities received or pays any principal of the subordinated debt;

(3) If within two years after the qualified investment was made, the qualified investor participates in the operation of the qualified business. For the purpose of this paragraph, a qualified investor participates in the operation of a qualified business if the qualified investor, or the qualified investor's spouse, parent, sibling, or child, or a business controlled by any of these individuals, provides services of any nature to the qualified business for compensation, whether as an employee, a contractor, or otherwise. However, a person who provides uncompensated professional advice to a qualified business, whether as an officer, a member of the board of directors or managers or otherwise, or participates in a stock or membership option or stock or membership plan, or both, shall be eligible for the credit;

(4) The amount of the credit recaptured shall apply only to the qualified investment in the particular qualified business in which the investment was made;

(5) The amount of the recaptured tax credit determined under this subsection shall be added to the qualified investor's income tax liability for the taxable year in which the recapture occurs under this subsection; and

(6) In the event the credit is recaptured because the qualified business ceases business operations, dissolves, or liquidates, the qualified investor may claim either the credit authorized under this Code section or any capital loss the qualified investor otherwise would be able to claim regarding that qualified business, but shall not be authorized to claim and be allowed both.

(i) (1) A qualified investor seeking to claim a tax credit provided for under this Code section shall submit an application to the commissioner for tentative approval of such tax credit between September 1 and October 31 of the year for which the tax credit is claimed or allowed. The commissioner shall promulgate the rules and forms on which the application is to be submitted. Amounts specified on such application shall not be changed by the qualified investor after the application is approved by the commissioner. The commissioner shall review such application and shall tentatively approve such application upon determining that it meets the requirements of this Code section.

(2) The commissioner shall provide tentative approval of the applications by the date provided in paragraph (3) of this subsection as follows:

(A) The total aggregate amount of all tax credits allowed to qualified investors or pass-through entities for investments made in the 2011 calendar year and claimed and allowed in the 2013 taxable year shall not exceed $10 million in such year;

(B) The total aggregate amount of all tax credits allowed to qualified investors or pass-through entities for investments made in the 2012 calendar year and claimed and allowed in the 2014 taxable year shall not exceed $10 million in such year;

(C) The total aggregate amount of all tax credits allowed to qualified investors or pass-through entities for investments made in the 2013 calendar year and claimed and allowed in the 2015 taxable year shall not exceed $10 million in such year;

(D) The total aggregate amount of all tax credits allowed to qualified investors or pass-through entities for investments made in the 2014 calendar year and claimed and allowed in the 2016 taxable year shall not exceed $5 million in such year;

(E) The total aggregate amount of all tax credits allowed to qualified investors or pass-through entities for investments made in the 2015 calendar year and claimed and allowed in the 2017 taxable year shall not exceed $5 million in such year;

(F) The total aggregate amount of all tax credits allowed to qualified investors or pass-through entities for investments made in the 2016 calendar year and claimed and allowed in the 2018 taxable year shall not exceed $5 million in such year;

(G) The total aggregate amount of all tax credits allowed to qualified investors or pass-through entities for investments made in the 2017 calendar year and claimed and allowed in the 2019 taxable year shall not exceed $5 million in such year; and

(H) The total aggregate amount of all tax credits allowed to qualified investors or pass-through entities for investments made in the 2018 calendar year and claimed and allowed in the 2020 taxable year shall not exceed $5 million in such year.

(3) The commissioner shall notify each qualified investor of the tax credits tentatively approved and allocated to such qualified investor by December 31 of the year in which the application was submitted. In the event that the credit amounts on the tax credit applications filed with the commissioner exceed the maximum aggregate limit of tax credits under this subsection, then the tax credits shall be allocated among the qualified investors who filed a timely application on a pro rata basis based upon the amounts otherwise allowed by this Code section. Once the tax credit application has been approved and the amount approved has been communicated to the applicant, the qualified investor may then apply the amount of the approved tax credit to its tax liability for the tax year for which the approved application applies.

(j) The commissioner shall promulgate any rules and regulations necessary to implement and administer this Code section.



§ 48-7-40.31. Income tax credit for employing qualified parolee

(a) As used in this Code section, the term:

(1) "Employer" means an enterprise or organization, whether corporation, partnership, limited liability company, proprietorship, association, trust, business trust, real estate trust, or other form of organization, and its affiliates, which is registered and authorized to use the federal employment verification system known as "E-Verify" or any successor federal employment verification system and is engaged in or carrying on any business activities within this state.

(2) "Full-time job" means employment which:

(A) Is located in this state;

(B) Involves a regular work week of 30 hours or more;

(C) Has no predetermined end date; and

(D) Pays at or above the average hourly wage of the county with the lowest average hourly wage in the state, as reported in the most recently available annual issue of the Georgia Employment and Wages Averages Report of the Department of Labor.

(3) "Qualified parolee" means an individual who has been granted parole in accordance with Code Section 42-9-45 within 12 months preceding his or her date of hire for a full-time job.

(b) (1) For the period beginning on or after January 1, 2017, and before January 1, 2020, an employer that employs a qualified parolee in a full-time job for at least 40 weeks during a 12 month period shall be eligible for an income tax credit in the amount of $2,500.00 for each qualified parolee so employed against the tax imposed under this article during such 12 month period; provided, however, that a qualified parolee first employed in a full-time job by such employer before January 1, 2017, shall not qualify.

(2) An employer shall only be eligible to receive credits provided by this subsection in an amount up to $50,000.00 per taxable year.

(3) An employer shall only be eligible to receive the credit provided by this subsection once per individual.

(c) In no event shall the credit provided by subsection (b) of this Code section for a taxable year exceed the employer's income tax liability. Any unused portion of the credit provided by subsection (b) of this Code section shall be permitted to be carried forward and applied to the employer's tax liability for the subsequent three years. The credit provided by subsection (b) of this Code section shall not be applied against the employer's prior years' tax liabilities.

(d) On or before September 1 of 2018, 2019, and 2020, the commissioner shall issue a report to the chairpersons of the Senate Finance Committee and the House Committee on Ways and Means concerning the tax credit created by this Code section, which shall include the following statistics for the preceding taxable year:

(1) The total number of employers that claimed a credit provided by this Code section; and

(2) The number and total value of all credits earned and all credits applied during such tax year pursuant to this Code section.

(e) The commissioner shall promulgate rules and regulations and forms necessary to implement and administer the provisions of this Code section.



§ 48-7-41. (Effective until January 1, 2020) Basic skills education program credits

(a) As used in this Code section, the term:

(1) "Adult basic skills education" means training that enhances reading, writing, or mathematical skills of adult employees.

(2) "Approved adult basic skills education program" means an employer provided or employer sponsored adult basic skills education program:

(A) That has agreed to operate under the standards for the delivery of adult education services as designated by the Technical College System of Georgia, Office of Adult Education; and

(B) For which the employer does not require the employee to make any payment, either directly or indirectly, through forfeiture of leave time, vacation time, or other compensable time.

(3) "Basic skills education test" means the test required to receive a GED diploma.

(4) "Employee" means any employee resident in this state who is employed for at least 24 hours per week and has been continuously employed by the employer for at least 16 consecutive weeks and who is eligible to take the GED test.

(5) "Employer" means any employer upon whom an income tax is imposed by this chapter.

(6) "Employer provided" refers to approved basic skills education offered on the premises of the employer or on premises approved by the Technical College System of Georgia by instructors hired by or employed by an employer.

(7) "Employer sponsored" refers to a contractual arrangement with a school, university, college, or other instructional facility which offers approved basic skills education that is paid for by the employer.

(b) A tax credit shall be granted to an employer who provides or sponsors an approved adult basic skills education program. The amount of the tax credit shall be:

(1) Four hundred dollars for each employee who passes the basic skills education test that was paid for by the employer in a taxable year; or

(2) Twelve hundred dollars for each employee who successfully completes an approved adult basic skills education program consisting of at least 40 hours of training while the employee is being compensated at his or her normal rate of pay, and passes the basic skills education test that was paid for by the employer in a taxable year.

No employer shall receive a credit if the employer requires that the employee reimburse or pay the employer for the cost of attending the adult basic skills education program or taking the basic skills education test.

(c) (1) An employer desiring to claim a tax credit under the provisions of this Code section shall submit an application to the commissioner for preapproval of such tax credit. The application for preapproval shall be developed and promulgated by the commissioner along with any rules or regulations necessary to aid in the administration of this income tax credit. The department shall have the authority to require electronic submission of such application in the manner specified by the department.

(2) Within 45 days of receipt of a properly completed application for preapproval, the commissioner shall preapprove the application if a sufficient amount of available tax credits remains. The commissioner shall provide notice of the preapproval or denial to the employer and the Office of Adult Education. The commissioner shall preapprove the tax credits based on the order in which properly completed applications were submitted. In the event that two or more applications were submitted on the same day and the amount of funds available will not be sufficient to fully fund the tax credits requested, the commissioner shall prorate the available funds between or among the applicants.

(d) In order to receive the income tax credit established under this Code section, the employer shall, after the successful completion by an employee of the requirements of paragraph (1) or (2) of subsection (b) of this Code section, and after receiving preapproval of the credit by the commissioner under subsection (c) of this Code section, certify to the Technical College System of Georgia, Office of Adult Education, the name of the employee, the name of the employer, the name of the approved adult basic skills education provider, and such other information as may be required by the Office of Adult Education. The Office of Adult Education shall issue a certification to the employer if the requirements of subsections (a), (b), and (c) of this Code section are satisfied. Such certification shall be attached to the taxpayer's income tax return when the credit is claimed. The Technical College System of Georgia shall adopt rules and regulations and forms necessary to implement and administer this income tax credit program. The department is expressly authorized and directed to work with the Technical College System of Georgia to ensure the proper granting of income tax credits pursuant to this Code section.

(e) In no event shall the aggregate amount of the income tax credits preapproved under this Code section exceed $1 million per calendar year. No single employer shall receive income tax credits pursuant to this Code section in excess of $100,000.00 per calendar year.

(f) The income tax credit granted to any employer pursuant to this Code section shall not exceed the amount of the employer's income tax liability for the taxable year as computed without regard to this Code section.

(g) The department shall provide an annual report to the General Assembly on the utilization of the tax credit established under this Code section.

(h) This Code section shall stand repealed on January 1, 2020.



§ 48-7-42. Affiliated entity defined; assignment of corporate income tax credit; carryover of unused credit; joint and severable liability

(a) As used in this Code section, the term "affiliated entity" means:

(1) A corporation that is a member of the taxpayer's "affiliated group" within the meaning of Section 1504(a) of the Internal Revenue Code; or

(2) An entity affiliated with a corporation, business, partnership, or limited liability company taxpayer, which entity:

(A) Owns or leases the land on which a project is constructed;

(B) Provides capital for construction of the project; and

(C) Is the grantor or owner under a management agreement with a managing company of the project.

(b) In lieu of claiming any Georgia income tax credit for which a taxpayer otherwise is eligible for the taxable year (such eligibility being determined for this purpose without regard to any limitation imposed by reason of the taxpayer's precredit income tax liability), the taxpayer may elect to assign such credit in whole or in part to one or more affiliated entities for such taxable year by attaching a statement to the taxpayer's return for the taxable year; provided, however, that no carryover attributable to the unused portion of any previously claimed or assigned credit may be assigned or reassigned, except as provided in subsection (d) of this Code section. Such election must be made on or before the due date for filing the applicable income tax return, including any extensions which have been granted. In the case of any credit that must be claimed in installments in more than one taxable year, the election under this subsection may be made on an annual basis with respect to each such installment, provided that the taxpayer shall notify the commissioner with respect to the assignment of each such installment by filing a separate copy of the election statement for such installment no later than the due date for filing the applicable income tax return, including any extensions which have been granted. Once made, an election under this subsection shall be irrevocable.

(c) The recipient of a tax credit assigned under subsection (b) of this Code section shall attach a statement to its return identifying the assignor of the tax credit, in addition to providing any other information required to be provided by a claimant of the assigned tax credit.

(d) If the assignor and the recipient of a tax credit assigned under subsection (b) of this Code section cease to be affiliated entities, any carryover attributable to the unused portion of such credit shall be transferred back to the assignor of the credit. Such assignor shall be permitted to use any such carryover itself, and also shall be permitted to assign such carryover to one or more affiliated entities, as if such carryover were an income tax credit for which the assignor became eligible in the taxable year in which the carryover was transferred back to the assignor.

(e) The assignor and recipient of a tax credit assigned under subsection (b) of this Code section shall be jointly and severally liable for any tax (plus interest and penalties, if any) attributable to the disallowance or recapture of the assigned credit.

(f) Notwithstanding the subsequent occurrence of any transaction, corporations that were treated as affiliated entities on December 31, 2001, shall continue to be so treated with respect to each other for purposes of this Code section for the taxable year during which they otherwise would cease to be affiliated entities (but for the modification contained in this subsection) and for the succeeding ten taxable years, but only if either the assignor or the recipient of the credit in question is a corporation as described in subparagraph (d)(2.2)(B) of Code Section 48-7-31 as it existed on December 31, 2001.






Article 3 - Returns and Furnishing of Information

§ 48-7-50. Persons required to file returns; filing of copies of all or part of taxpayers' federal tax returns

(a) An income tax return with respect to the tax imposed by this chapter shall be filed with the commissioner by every:

(1) Resident who is required to file a federal income tax return for the taxable year;

(2) Nonresident who has federal gross income from sources within this state;

(3) Resident estate or trust that is required to file a federal income tax return;

(4) Nonresident estate or trust that has federal gross income from sources within this state; and

(5) Resident or nonresident who has taxable income subject to Georgia income tax for the taxable year who does not have taxable income subject to federal income tax for the same taxable year.

(b) The commissioner may require each taxpayer by regulation to file with the return required by this chapter a copy of all or any part of the taxpayer's federal income tax return for the corresponding period.



§ 48-7-51. Corporation returns; contents; consolidated returns of two or more corporations; returns by receivers, trustees, and assignees; collection

Every corporation subject to taxation under this chapter shall make a return stating specifically the items of its gross income and the deductions and credits allowed by this chapter. The income of two or more corporations shall not be included in a single return except with the express consent of the commissioner. When a receiver, trustee in bankruptcy, or assignee is operating the property or business of a corporation, the receiver, trustee, or assignee shall make returns for the corporation in the same manner and form as the corporation is required to make returns. Any tax due on the basis of returns made by a receiver, trustee, or assignee shall be collected in the same manner as if collected from the corporation of whose business or property he has custody and control.



§ 48-7-52. Returns by corporations of information concerning dividend payments; oath; contents

Every corporation subject to the tax imposed by this chapter shall render a correct return of its payments of dividends. The return shall be duly verified under oath and shall state with respect to each shareholder who is a resident of this state the name and address of each shareholder, the number of shares owned by the shareholder, and the amount of dividends paid to the shareholder.



§ 48-7-53. Partnership returns; contents; oath; "partnership" and "partner" defined

Every partnership including, but not limited to, a foreign partnership, the individual members of which are subject to taxation under this chapter, shall make a return for each taxable year. The return shall state specifically the items of the partnership's gross income and the deductions allowed by this chapter, shall include the names and addresses of the individuals who would be entitled to share in the net income of the partnership if the net income were distributed, and shall specify the amount of the distributive share of each individual. The return shall be sworn to by any one of the partners. The term "partnership" includes, but is not limited to, a syndicate, group, pool, joint venture, or other unincorporated organization through or by means of which any business, financial operation, or venture is carried on and which is not, within the meaning of this chapter, a trust, estate, or corporation. The term "partner" includes, but is not limited to, a member in such syndicate, group, pool, joint venture, or organization.



§ 48-7-54. Electronic filing for nonindividual taxpayers

The commissioner may require any nonindividual taxpayer and any return preparer who prepares any return, report, or other document required to be filed by this chapter to electronically file any return, report, or other document required to be filed by this chapter when the federal counterpart of such return, report, or other document is required to be filed electronically pursuant to the Internal Revenue Code of 1986 or Internal Revenue Service regulations. The commissioner shall be authorized to prescribe forms and promulgate rules and regulations deemed necessary in order to effectuate this Code section.



§ 48-7-55. Required questions on returns for individuals

Reserved. Repealed by Ga. L. 2005, p. 529, § 1/HB 556, effective July 1, 2005.



§ 48-7-56. Time and place of filing returns; extensions; tentative returns; extensions for members of armed forces; estimated returns

(a) Returns of taxpayers other than corporations and partnerships shall be filed with the commissioner on or before April 15 in each year except that, in the case of taxpayers using a fiscal year, the return shall be filed on or before the fifteenth day of the fourth month after the close of the fiscal year. However, in the case a taxpayer's return is allowed to be filed at a later date, pursuant to the Internal Revenue Code of 1986 as it existed on or after January 1, 2003, because the taxpayer has electronically filed returns, the date the return shall be filed shall be extended without interest and penalty to the date the return is allowed to be filed pursuant to the Internal Revenue Code of 1986 as it existed on or after January 1, 2003. Returns of corporations other than Georgia Subchapter "S" corporations made on the basis of a calendar year shall be filed on or before the fifteenth day of April following the close of the calendar year, and returns of corporations other than Georgia Subchapter "S" corporations made on the basis of a fiscal year shall be filed on or before the fifteenth day of the fourth month following the close of the fiscal year. Returns of Georgia Subchapter "S" corporations made on the basis of a calendar year shall be filed on or before the fifteenth day of March following the close of the calendar year, and returns of Georgia Subchapter "S" corporations made on the basis of a fiscal year shall be filed on or before the fifteenth day of the third month following the close of the fiscal year. Returns of partnerships made on the basis of a calendar year shall be filed on or before the fifteenth day of March following the close of the calendar year, and returns of partnerships made on the basis of a fiscal year shall be filed on or before the fifteenth day of the third month following the close of the fiscal year. Returns required for a taxable year relating to returns of domestic import sales corporations and former domestic import sales corporations and foreign sales corporations shall be filed on or before the fifteenth day of the ninth month following the close of the taxable year. The commissioner may allow further time for filing returns in the case of sickness or other disability or whenever in his or her judgment good cause exists for the extension. In case a taxpayer is granted an extension of time to file a return, the commissioner may require a tentative return to be filed on or before the due date of the return for which the extension is granted. A tentative return shall be made on the usual form, shall be plainly marked "tentative," shall state the estimated amount of the tax believed to be due, and shall be properly signed by the taxpayer.

(b) A member of the armed forces of the United States serving outside the continental United States may file his required return for a taxable year ending during such service, without prior application, at any time within a period of six months following the return of the serviceman to the continental United States. During the period of extension, no interest shall accrue and no penalties shall be imposed.

(c) Any taxpayer may file an estimated income tax return within the taxpayer's taxable year in compliance with rules and regulations promulgated by the commissioner. Estimated returns shall be plainly marked "estimated."



§ 48-7-57. Penalty for failure to file timely return; rate; maximum; failure due to reasonable cause; reduction of tax due by partial payment, credit, or other penalty; applicability of federal return extension to state return

(a) In case of failure to file an income tax return on the date prescribed for the filing, such date to be determined with regard to any extension of time for filing, there shall be added to the amount of tax required to be shown on the return 5 percent of the amount of the tax if the failure is for not more than one month with an additional 5 percent for each additional month or fraction of a month during which the failure to file continues. No penalty shall be assessed pursuant to this Code section which exceeds in the aggregate 25 percent of the amount of the tax. No penalty shall be assessed pursuant to this Code section when it is shown that the failure is due to reasonable cause and not due to willful neglect.

(b) For the purposes of this Code section, the amount of tax required to be shown on the return shall be reduced by the amount of any part of the tax which is paid on or before the date prescribed for payment of the tax and by the amount of any credit against the tax which may be claimed on the return.

(c) With respect to any return, the amount of the addition under subsection (a) of this Code section shall be reduced by the amount of the addition under paragraph (1) of subsection (a) of Code Section 48-7-86 for any month to which an addition to tax applies under both subsection (a) of this Code section and paragraph (1) of subsection (a) of Code Section 48-7-86.

(d) No penalty due to late filing shall be incurred by a taxpayer if the taxpayer attaches to his return a copy of an approved extension of time within which to file his federal income tax return which has been granted by the Internal Revenue Service and also files his state return within the period of time specified in the extension. In such instances, the taxpayer need not apply to the commissioner for an extension of time within which to file his state return.



§ 48-7-57.1. Filing of returns which are frivolous or desire to impede the administration of state income tax laws

(a) A penalty of $1,000.00 may be assessed against any individual who files what purports to be a return of the tax imposed by Article 2 of this chapter if:

(1) The purported return:

(A) Does not contain information on which the substantial correctness of the amount of tax shown to be due may be judged; or

(B) Contains information that on its face indicates that the amount of tax shown to be due is substantially incorrect; and

(2) The conduct described in paragraph (1) of this subsection is due to:

(A) A position which is frivolous; or

(B) A desire which appears on the purported return to delay or impede the administration of state income tax laws.

(b) The penalty imposed by subsection (a) of this Code section shall be in addition to any other penalty provided by law.



§ 48-7-58. Taxpayer activities distorting true net income; proper computation by commissioner; determination of taxable income of corporations engaging in improper activities; consideration of potential reasonable profits

(a) When the commissioner has reason to believe that any taxpayer conducts his or her trade or business so as to evade taxes, distort directly or indirectly his or her true net income, or distort directly or indirectly the net income properly attributable to this state, whether by the arbitrary shifting of income, through price fixing, charges for service, or otherwise, as a result of which the net income is arbitrarily assigned to a person related to the taxpayer, the commissioner may require the facts as he or she deems necessary for the proper computation of the entire net income and the net income properly attributable to this state. In determining the computation, the commissioner shall consider the fair profit which would normally arise from the conduct of the trade or business. The commissioner shall by regulation provide when to apply this subsection.

(b)(1) Additionally, the commissioner may determine the amount of taxable income of any one or more corporations for a calendar or fiscal year when a corporation:

(A) Subject to taxation under this chapter conducts its business in such manner as to benefit either directly or indirectly the members or stockholders of the corporation or any person interested in the business of the corporation by selling its products or the goods or commodities in which it deals at less than the fair price which might be obtained for the goods or commodities;

(B) A substantial portion of whose capital stock is directly or indirectly owned by another corporation acquires and disposes of the products of the corporation so owning a substantial portion of its stock in such a manner as to create a loss or improper net income for either of the corporations; or

(C) Directly or indirectly owning a substantial portion of the stock of another corporation acquires and disposes of the products of the corporation of which it so owns a substantial portion of the stock in such a manner as to create a loss or improper net income for either of the corporations.

(2) In his or her determination, the commissioner shall consider the reasonable profits which, but for the arrangement or understanding, might or could have been obtained by the corporation or corporations subject to taxation under this chapter from dealing in such products, goods, or commodities.



§ 48-7-59. Examination of federal income tax returns

Whenever in the opinion of the commissioner it is necessary to examine any copy of the federal income tax returns of any taxpayer in order to audit properly the state returns of the taxpayer, the commissioner shall have the right to examine the federal returns and all statements, inventories, and schedules in support of the returns.



§ 48-7-60. Confidentiality of tax information; exceptions; authorized inspection by certain officials; conditions; furnishing information to local tax authorities; conditions; furnishing information to nonofficials; conditions; effect of Code section

(a) Except in accordance with proper judicial order or as otherwise provided by law, it is unlawful for the commissioner, other officer, employee, or agent, or any former officer, employee, or agent to divulge or make known in any manner the amount of income or any particulars set forth or disclosed in any report or return required under the law of this state or any return or return information required by the Internal Revenue Code when the information or return is received from the Internal Revenue Service or submitted by the taxpayer as provided by the laws of this state. Nothing contained in this Code section shall be construed to prohibit the print or electronic publication of statistics so presented as to prevent the identification of particular reports or returns and the items thereof, or the inspection by the Attorney General or other legal representative of the state, or use as evidence, of the report or return of a taxpayer in the event of any action or proceeding involving any tax liability of the taxpayer. Reports and returns shall be preserved for three years and thereafter until the commissioner orders them to be destroyed.

(b) The commissioner may permit the commissioner of internal revenue of the United States, the proper officer of any state imposing an income tax similar to that imposed by this chapter, or the authorized representative of either such officer to inspect the income tax returns of any taxpayer, or may furnish to the officer or his authorized representative an abstract of the return of income of any taxpayer or supply him with information concerning any item of income contained in any return or disclosed by the report of any investigation of the income or return of income of any taxpayer. The permission shall be granted or the information shall be furnished to the officer or his representative only if:

(1) The request is only for state tax information including federal tax information required by the state to be filed by the taxpayer with his state return;

(2) The requested information will be used solely for tax purposes;

(3) The requesting state has a confidentiality statute which complies with the requirements of Section 6103(p)(8) of the Internal Revenue Code; and

(4) The statutes of the United States or of such other state, as the case may be, grant substantially similar privileges to the proper officer of this state charged with the administration of this chapter.

(c) The commissioner may permit the disclosure of inventories, depreciable assets, accumulated depreciation, and book value of depreciable assets to local tax authorities in this state to be used solely for ad valorem tax purposes, provided that the furnishing of the information is not prohibited by Section 6103 of the Internal Revenue Code; and provided, further, that the furnishing of the information to the local tax authorities shall not be deemed to change the confidential character of the information, and any persons receiving the information pursuant to this subsection shall be subject to Code Section 48-7-61, relating to the sanctions to be imposed for the unauthorized disclosure of confidential material.

(d) This Code section shall not be construed to prohibit persons or groups of persons other than employees of the department from having access to tax information where necessary to conduct research commissioned by the department or where necessary in connection with the processing, storage, transmission, and reproduction of such tax information; the programming, maintenance, repair, testing, and procurement of equipment; and the providing of other services for purposes of tax administration. Any such access shall be pursuant to a written agreement with the department providing for the handling, permitted uses, and destruction of such tax information, requiring security clearance checks for such persons or groups of persons similar to those required of employees of the department, and including such other terms and conditions as the department may require to protect the confidentiality of the tax information to be disclosed. Any person who divulges or makes known any tax information obtained under this subsection shall be subject to the same civil and criminal penalties as those provided for divulgence of information by employees of the department.

(e) Notwithstanding any other law, this Code section shall remain in full force and effect unless specific reference is made in such other law to this Code section and to the disclosure of income tax information contained in any report or return required under this Code section.



§ 48-7-61. Unlawful divulging of confidential information concerning income taxes under Code Section 48-7-60; penalties

(a) It shall be unlawful for any person to violate any provision of Code Section 48-7-60 when the violation involves the divulging of information concerning income taxes.

(b) Any person who violates subsection (a) of this Code section shall be guilty of a misdemeanor.

(c) In addition to the penalty provided in subsection (b) of this Code section, if the offender is an officer or employee of the state, he shall be dismissed from office and shall be incapable of holding any public office in this state for a period of five years after his dismissal.



§ 48-7-62. Contributions to be Georgia National Guard Foundation

(a) Each Georgia income tax return form for taxable years beginning on or after January 1, 2005, shall contain appropriate language, to be determined by the state revenue commissioner, offering the taxpayer the opportunity to contribute to the Georgia National Guard Foundation by donating either all or any part of any tax refund due, by authorizing a reduction in the refund check otherwise payable, or by contributing any amount over and above any amount of tax owed by adding that amount to the taxpayer's payment. The instructions accompanying the income tax return form shall contain a description of the purposes for which this fund was established and the intended use of moneys received from the contributions. Each taxpayer required to file a state income tax return who desires to contribute to the foundation may designate such contribution as provided in this Code section on the appropriate income tax return form.

(b) The Department of Revenue shall determine annually the total amount so contributed and shall transmit such amount to the Georgia National Guard Foundation. The Georgia National Guard Foundation is the nonprofit 501(c)(3) corporation whose purpose is to provide support to members of the Georgia Department of Defense.



§ 48-7-63. Taxpayer contributions to permitted stem cell research through income tax payment and refund process

(a) Each Georgia income tax return form for taxable years beginning on or after January 1, 2007, shall contain appropriate language, to be determined by the commissioner, offering the taxpayer the opportunity to contribute to permitted stem cell research, as defined in Code Section 31-46-2, through the Georgia Commission for Saving the Cure by donating either all or any part of any tax refund due, by authorizing a reduction in the refund check otherwise payable, or by contributing any amount over and above any amount of tax owed by adding that amount to the taxpayer's payment. The instructions accompanying the income tax return form shall contain a description of the purposes for which the commission was established and the intended use of moneys received from the contributions. Each taxpayer required to file a state income tax return who desires to contribute to the commission may designate such contribution as provided in this Code section on the appropriate income tax return form.

(b) The Department of Revenue shall determine annually the total amount so contributed and shall transmit such amount to the Georgia Commission for Saving the Cure.






Article 4 - Payment: Deficiencies, Assessment, and Collection

§ 48-7-80. Time and place of payment of tax on basis of calendar or fiscal year

The total amount of tax imposed by this chapter on taxpayers other than corporations shall be paid to the commissioner on or before April 15 following the close of the calendar year. If the return of a taxpayer other than a corporation is made on the basis of a fiscal year, the tax shall be paid to the commissioner on or before the fifteenth day of the fourth month following the close of the fiscal year. However, in the case a taxpayer's return is allowed to be filed at a later date, pursuant to the Internal Revenue Code of 1986 as it existed on or after January 1, 2003, because the taxpayer has electronically filed returns, the date of payment shall be extended without interest and penalty to the date the return is allowed to be filed pursuant to the Internal Revenue Code of 1986 as it existed on or after January 1, 2003. The total amount of tax imposed by this chapter on corporations other than Georgia Subchapter "S" corporations shall be paid to the commissioner on or before April 15, following the close of the calendar year. If the return of a corporation other than a Georgia Subchapter "S" corporation is made on the basis of a fiscal year, the tax shall be paid to the commissioner on or before the fifteenth day of the fourth month following the close of the fiscal year. The total amount of tax imposed by this chapter on Georgia Subchapter "S" corporations shall be paid to the commissioner on or before March 15, following the close of the calendar year. If the return of a Georgia Subchapter "S" corporation is made on the basis of a fiscal year, the tax shall be paid to the commissioner on or before the fifteenth day of the third month following the close of the fiscal year.



§ 48-7-81. Interest on taxes not timely paid; rate; determination of due date; effect of tax reduction on computation of interest; assessment, collection, and payment of interest on penalties or additions; grace period; assessment and collection period.

(a) If any amount of tax imposed by this chapter is not paid on or before the last date prescribed for payment, interest on the payment at the rate specified in Code Section 48-2-40 shall be paid for the period from the last date prescribed for payment to the date paid.

(b) The last date prescribed for payment of the tax shall be determined without regard to any:

(1) Extension of time for payment; or

(2) Notice and demand for payment issued by reason of jeopardy prior to the last date otherwise prescribed for the payment.

(c) If the amount of any tax imposed by this chapter is reduced by reason of a carry back of a net operating loss, the reduction in tax shall not affect the computation of interest under this Code section for the period ending with the last day of the taxable year in which the net operating loss arises.

(d) Except as otherwise specifically provided by law:

(1) Interest prescribed under this Code section shall be paid upon notice and demand and shall be assessed, collected, and paid in the same manner as the tax. Any reference to the tax imposed by this chapter shall be deemed also to refer to interest imposed by this Code section on the tax;

(2) No interest under this Code section shall be imposed on the interest provided by this Code section;

(3) Interest shall be imposed under subsection (a) of this Code section on any assessable penalty, additional amount, or addition to the tax only if the assessable penalty, additional amount, or addition to the tax is not paid within ten days from the date of notice and demand for the payment. Interest shall be imposed only for the period from the date of the notice and demand to the date of payment;

(4) If notice and demand are made for the payment of any amount and if the amount is paid within ten days after the date of the notice and demand, interest under this Code section on the amount so paid shall not be imposed for the period after the date of the notice and demand.

(e) Interest prescribed under this Code section may be assessed and collected at any time during the period within which the tax to which the interest relates may be collected.



§ 48-7-82. Periods of limitation for assessment of taxes; collection by execution; change or correction of net income

(a) Except as otherwise provided in this Code section, the amount of income tax imposed by this chapter shall be assessed within the time periods specified in Code Section 48-2-49.

(b)(1) In the case of income received during the lifetime of a decedent, by the estate of a decedent during the period of administration, or by a corporation, the tax shall be assessed within three years after the return is filed, and any proceeding in court without assessment for the collection of the tax shall begin within 18 months after written request for the commencement of the proceeding (filed after the return is made) by the personal representative or other fiduciary representing the estate of the decedent or by the corporation. No such proceeding shall begin after the expiration of three years from the date the return is filed. This paragraph shall not apply in the case of a corporation unless:

(A) The written request notifies the commissioner that the corporation contemplates dissolution at or before the expiration of the 18 month period;

(B) The dissolution is begun in good faith before the expiration of the 18 month period; and

(C) The dissolution is completed.

(2) If the taxpayer omits from gross income an amount properly includable in gross income which exceeds 25 percent of the amount of gross income less business expenses stated in the return, the tax may be assessed or a proceeding in court for the collection of the tax may begin without assessment at any time within six years after the return is filed.

(3) If the taxpayer omits from gross income an amount properly includable in gross income as an amount distributed in liquidation of a corporation, the tax may be assessed or a proceeding in court for the collection of the tax may begin without assessment at any time within five years after the return is filed.

(c) When the assessment of any income tax has been made within the period of limitation properly applicable to the assessment, the tax may be collected by execution, provided that the commissioner may transmit such execution electronically. The general provisions for tax executions as contained in Chapter 3 of this title shall apply to executions pursuant to this subsection.

(d) Reserved.

(e)(1) When a taxpayer's amount of net income for any year under this chapter as returned to the United States Department of the Treasury is changed or corrected by the commissioner of internal revenue or other officer of the United States of competent authority, the taxpayer, within 180 days after final determination of the changed or corrected net income, shall make a return to the commissioner of the changed or corrected income, and the commissioner shall make assessment or the taxpayer shall claim a refund based on the change or correction within one year from the date the return required by this paragraph is filed. If the taxpayer does not make the return reflecting the changed or corrected net income and the commissioner receives from the United States government or one of its agents a report reflecting the changed or corrected net income, the commissioner shall make assessment for taxes due based on the change or correction within five years from the date the report from the United States government or its agent is actually received.

(2) In the event the taxpayer fails to notify the commissioner of the final determination of his United States income taxes, the commissioner shall proceed to determine, upon evidence that the commissioner has brought to his attention or that he otherwise acquires, the corrected income of the taxpayer for the fiscal or calendar year. If additional tax is determined to be due, the tax shall be assessed and collected. If it is determined that there has been an overpayment of tax for the year, the taxpayer, by his failure to notify the commissioner as required in paragraph (1) of this subsection, shall forfeit his right to any refund due by reason of the change or correction. A taxpayer who so fails to notify the commissioner, however, shall be entitled to equitable recoupment of 90 percent of any overpayment so determined against any additional tax liability so determined, the remaining 10 percent of the overpayment being totally forfeited as a penalty for failure to make a return as required by paragraph (1) of this subsection.



§ 48-7-83. Action for collection of tax out of assets of dissolved corporation; procedure

Whenever any corporation has been dissolved or the assets of the corporation for any reason have passed entirely from the control of the corporation into the possession of its former stockholders or other persons without the payment of income taxes due the state, the commissioner shall have the right to bring action against any or all persons possessing the assets for the collection of any income taxes that may be due the state up to the value of the assets. If the assets have come into the possession of more than one person, each person shall have the right to prorate the amount of the tax according to the value of the assets coming into each person's possession.



§ 48-7-84. Actions in restraint of assessment or collection of income tax

No action for the purpose of restraining the assessment or collection of any tax under this chapter shall be maintained in any court.



§ 48-7-85. Authority of commissioner to prorate tax of person moving into or out of state; requirement that taxpayer prorate exemptions; applicability of Code section subject to commissioner's discretion

Whenever the commissioner in his discretion determines that a person is not liable for the tax for an entire year because of moving into the state or moving out of the state, he may prorate the amount of the tax due the state and also may require the taxpayer to prorate any exemptions on the basis of the time spent within the state. The commissioner in his reasonable discretion shall be the sole judge as to when this Code section shall apply.



§ 48-7-86. Penalty for failure to pay or for underpayment of taxes; rate; reductions of tax by partial payments and credits; penalty for nonpayment after notice and demand; "underpayment" defined; penalties for underpayments; relief of liability on joint return

(a)(1) In case of failure to pay:

(A) The amount shown as tax on a return on or before the date prescribed for payment of the tax, such date to be determined with regard to any extension of time for payment, there shall be added to the amount of tax required to be shown on the return one-half of 1 percent of the amount of the tax if the failure is for not more than one month and with an additional one-half of 1 percent for each additional month or fraction of a month during which the failure continues. For the purposes of this subparagraph, the amount of tax shown on the return shall be reduced, for the purpose of computing the addition for any month, by the amount of any part of the tax which is paid on or before the beginning of the month and by the amount of any credit against the tax which is claimed on the return;

(B) Any amount in respect of any tax required to be shown on a return which is not so shown within ten days of the date of the notice and demand for the payment, the amount of tax stated in the notice and demand shall be increased by one-half of 1 percent of the amount of the tax if the failure is for not more than one month and by an additional one-half of 1 percent for each additional month or fraction of a month during which the failure continues. For the purposes of this subparagraph, the amount of tax stated in the notice and demand shall be reduced, for the purpose of computing the addition for any month, by the amount of any part of the tax which is paid before the beginning of the month.

(2) No penalty shall be assessed pursuant to this subsection which exceeds in the aggregate 25 percent of the amount of the tax or when it is shown that the failure is due to reasonable cause and not due to willful neglect.

(b) With respect to any return, the maximum amount of the addition permitted under subparagraph (a)(1)(B) of this Code section shall be reduced by the amount of the addition under subsection (a) of Code Section 48-7-57 which is attributable to the tax for which the notice and demand are made and which is not paid within ten days of such notice and demand.

(c) If the amount required to be shown as tax on a return is less than the amount shown as tax on the return, subparagraph (a)(1)(A) of this Code section shall be applied by substituting the lower amount.

(d) For purposes of subsections (e) and (f) of this Code section, the term "underpayment" means a deficiency as defined in Code Section 48-7-1.

(e) If any part of any underpayment of tax required to be shown on a return is due to a negligent or intentional disregard of rules and regulations, but without intent to defraud, an amount equal to 5 percent of the underpayment shall be added to the tax.

(f) If any part of any underpayment of tax required to be shown on a return is due to fraud, an amount equal to 50 percent of the underpayment shall be added to the tax. This amount shall be in lieu of any amount determined under subsection (e) of this Code section. If any penalty is assessed under this subsection for an underpayment of tax which is required to be shown on a return, no penalty under Code Section 48-7-57 or subsection (a) of this Code section shall be assessed with respect to the same underpayment.

(g)(1) Notwithstanding any other provision of this Code section to the contrary, if:

(A) (i) A joint return has been made for a taxable year;

(ii) On such return there is an understatement of tax attributable to erroneous items of one individual filing the joint return;

(iii) The other individual filing the joint return establishes that in signing the return he or she did not know, and had no reason to know, that there was such understatement; and

(iv) Taking into account all the facts and circumstances, it is inequitable to hold the other individual liable for the deficiency in tax for such taxable year attributable to such understatement; or

(B) The other individual has made the proper election pursuant to Section 6015 of the Internal Revenue Code, if applicable

then the other individual shall be relieved of liability for tax, including interest, penalties, and other amounts, for such taxable year to the extent such liability is attributable to such understatement, if such other individual has been relieved of liability for federal income taxes pursuant to Section 6015 of the Internal Revenue Code, if applicable.

(2) The commissioner shall promulgate any rules and regulations necessary to implement and administer this subsection.






Article 5 - Current Income Tax Payment

§ 48-7-100. Definitions

As used in this article, the term:

(1) "Calendar quarter" means a period of three calendar months ending on March 31, June 30, September 30, or December 31.

(2) "Dependent exemption" means the withholding exemption status claimed in a withholding exemption certificate in effect under subsection (c) of Code Section 48-7-102.

(2.1) "Distribution credited" means a recognition or assignment of interest in proceeds or property of a partnership, Subchapter "S" corporation, or limited liability company, including a net distributive share of income which is passed through to members and which may be subject to Georgia income tax.

(2.2) "Distribution paid" means any disbursement of funds of a partnership, Subchapter "S" corporation, or limited liability company that is made to a member with respect to that member's interest in the entity and which may be subject to Georgia income tax.

(3)(A) "Doing business in this state" means a person:

(i) Having or maintaining directly or indirectly an office, warehouse, stock of goods, or other established facility or place of business in this state;

(ii) Performing services or owning, leasing, or operating tangible property in this state on a more or less permanent and not transitory basis; or

(iii) Having an officer, employee, agent, or other representative who has or maintains an office or who regularly or systematically solicits or promotes the person's business in this state.

(B) "Office" as used in this paragraph includes, but is not limited to, the residence of any officer, employee, agent, or representative of a person if the residence is held out to be, or identified in the trade with, the person's business.

(C) "Business" as used in this paragraph includes, but is not limited to, any particular activity, occupation, or employment habitually engaged in whether for financial gain or not.

(4) "Employee" means:

(A) Any individual who is a domiciliary or resident of this state and who performs services either within or outside, or both within and outside, this state for an employer;

(B) Any individual not a domiciliary or resident of this state who performs services within this state for an employer;

(C) An officer, employee, or elected official of any body politic or of any agency or instrumentality of a body politic, and an officer of a corporation; or

(D) Any person to whom a payment of wages is made whether or not the person is an employee of the payer of the wages at the time of payment.

(5) "Employer" means any person for whom an individual who is a resident or domiciliary of this state performs or performed any service of whatever nature within or outside this state or for whom a nonresident individual performs or performed any service of whatever nature within this state as the employee of the person, except that:

(A) If the person for whom the individual performs or performed the services does not have control of the payment of the wages for the service, the term "employer" includes the person having control of the payment of the wages; and

(B) In the case of a person paying wages on behalf of a nonresident individual, foreign partnership, or foreign corporation not doing business within this state, the term "employer" includes the person paying the wages.

(6) "Marital exemption" means the withholding exemption status claimed in a withholding exemption certificate in effect under subsection (c) of Code Section 48-7-102.

(6.1) "Member" shall mean partner, shareholder, or other person to whom the taxpaying obligation of the partnership, Subchapter "S" corporation, or limited liability company falls.

(6.2) "Nonresident" shall mean an individual or fiduciary member who resides outside this state and all other members whose headquarters or principal place of business is located outside this state.

(7) "Number of dependent exemptions claimed" means the number of dependent exemptions claimed in a withholding exemption certificate in effect under subsection (c) of Code Section 48-7-102.

(8) "Payroll period" means a period for which a payment of wages is ordinarily made to the employee by an employer. The term "miscellaneous payroll period" means a payroll period other than a daily, weekly, biweekly, semimonthly, monthly, quarterly, semiannual, or annual payroll period.

(8.1) "Periodic payment" means a designated distribution from a pension, annuity, or similar fund which is one of a series of substantially equal distributions made over:

(A) The life or life expectancy of the participant or the joint lives or joint life expectancies of the participant and his or her beneficiary; or

(B) A specified period of ten years or more.

(9) "Single exemption" means the withholding exemption status claimed in a withholding exemption certificate in effect under subsection (c) of Code Section 48-7-102.

(10) "Wages" means all remuneration paid including, but not limited to, the cash value of all remuneration paid in any medium other than cash, and shall be computed without any deduction of any amounts withheld by the employer for any reason and regardless of the terminology which the employer or employees may apply to the remuneration. The term does not include remuneration paid:

(A) For agricultural labor;

(B) For domestic service in a private home, local college club, or local chapter of a college fraternity or sorority;

(C) For services performed by a duly ordained, commissioned, or licensed minister of a church in the exercise of his ministry or by a member of a religious order in the exercise of duties required by the order;

(D) For services performed for a foreign government or an international organization;

(E) For service not in the course of the employer's trade or business performed by an employee in any calendar quarter unless the cash remuneration paid for the service is $50.00 or more and the service is performed by an individual who is regularly employed, as defined in the rules and regulations of the commissioner, by the employer to perform the services;

(F) For services performed by an individual under the age of 18 in the delivery or distribution of newspapers or shopping news, not including delivery or distribution to any point for subsequent delivery or distribution, or for services performed by an individual in, and at the time of, the sale of newspapers or magazines to ultimate consumers under an arrangement by which the newspapers or magazines are to be sold by the individual at a fixed price, the individual's compensation being based on his retention of the excess of such price over the amount at which the newspaper or magazines are charged to him. This subparagraph shall apply whether or not the individual is guaranteed a minimum amount of compensation for the service or is entitled to be credited with the unsold newspapers or magazines returned;

(G) For services not in the course of the employer's trade or business to the extent paid in any medium other than cash;

(H) For services for an employer performed by a resident or domiciliary of this state in another state if at the time of the payment of the remuneration the employer is required by the law of the other state to withhold income tax from the remuneration;

(I) For services performed as a master, officer, or any other seaman who is a member of the crew on a vessel engaged in foreign, coastal, intercoastal, interstate, or contiguous trade to the extent withholding from the remuneration is prohibited by the laws of the United States;

(J) To, or on behalf of, any employee:

(i) From or to a trust described in Section 401(a) of the Internal Revenue Code of 1986 which is exempt under Code Section 48-7-25 at the time of the payment unless the payment is made to an employee of the trust as remuneration for services rendered as an employee and not as a beneficiary of the trust;

(ii) Under or to an annuity plan which at the time of the payment meets the requirements of Section 401(a)(3), (4), (5), and (6) of the Internal Revenue Code of 1986;

(K) For services performed by a nonresident if the nonresident has been employed within this state for no more than 23 calendar days during the calendar quarter and the nonresident is not a taxable nonresident as defined in Code Section 48-7-1; or

(L) As fees to a public official for services employed by an employee for his employer.

(11) "Withholding agent" means any person required to deduct and withhold any tax under the provisions of Code Section 48-7-101.



§ 48-7-100.1. Withholding of income tax from retirement benefits of federal annuitants

The commissioner shall, not later than July 1, 1996, enter into an agreement with the federal Office of Personnel Management pursuant to 5 U.S.C. Section 8345 and its implementing regulations, 5 C.F.R. Sections 1901 through 1907, for the withholding of state income tax from the retirement benefits of annuitants under the federal Civil Service Retirement and Disability Fund.



§ 48-7-101. Collection of income tax at source; withholding

(a) Wages subject to withholding. The amount of wages subject to withholding shall be the amount of each wage payment less the total withholding exemption allowance applicable to the wage payment as computed under subsection (b) of this Code section and less the standard deduction allowance applicable to the wage payment, determined according to the payroll period and marital status of the employee as follows:

Married Married

Filing Filing

Payroll Period Jointly Single Separately

-------------- ------- ------ ----------

Weekly $ 57.50 $ 44.25 $ 28.75

Biweekly 115.00 88.50 57.50

Semimonthly 125.00 95.75 62.50

Monthly 250.00 191.50 125.00

Quarterly 750.00 575.00 375.00

Semiannual 1,500.00 1,150.00 750.00

Annual 3,000.00 2,300.00 1,500.00

Daily or 8.20 6.30 4.10

Miscellaneous

(b) Withholding exemption allowance.

(1) The withholding exemption allowance applicable to a wage payment to an employee, determined according to the payroll period of the employee, shall be the amount shown in Column 1, below, or the amount shown in Column 2, below, as the withholding exemption status of the employee may be, plus the amount shown in Column 3, below, multiplied by the number of dependency exemptions claimed by the employee.

Col. 1 Col. 2 Col. 3.

Single Marital Each Dependent

Payroll Period Exemption Exemption Exemption

-------------- --------- --------- ---------

Weekly $ 51.92 $ 103.85 $ 51.92

Biweekly 103.85 207.69 103.85

Semimonthly 112.50 225.00 112.50

Monthly 225.00 450.00 225.00

Quarterly 675.00 1,350.00 675.00

Semiannual 1,350.00 2,700.00 1,350.00

Annual 2,700.00 5,400.00 2,700.00

Daily or Miscellaneous 7.40 14.79 7.40

(2) If wages are paid for a miscellaneous payroll period or with respect to a period which is not a payroll period, the withholding exemption allowance with respect to each payment of wages shall be the exemption allowed for a daily payroll period multiplied by the number of days in the period including, but not limited to, Saturdays and Sundays, with respect to which the wages are paid.

(3) In any case in which wages are paid by an employer without regard to any payroll period or other period, the withholding exemption allowance with respect to each payment of wages shall be exemption allowance for a daily payroll period multiplied by the number of days, including but not limited to, Saturdays and Sundays, which have elapsed since the last payment of wages by the employer during the calendar year, since the date of commencement of employment with the employer during the year, or since January 1 of the year, whichever is later.

(c) Requirement of withholding. Every employer making payments of wages shall deduct and withhold from the wages a tax computed in such manner as to result, so far as practicable, in withholding from the employee's wages during each calendar year an amount substantially equivalent to the income tax reasonably estimated to be due for the calendar year as a result of including the employee's wages received during the calendar year in the employee's Georgia adjusted gross income. The method of determining the amount to be withheld shall be prescribed by regulations of the commissioner, with due regard for the withholding exemption allowances of the employee provided in this Code section and the sum of any credits allowable against his tax.

(d) Other employer plans. Upon application by an employer and under conditions the commissioner deems proper, the commissioner may approve any plan of withholding developed by an employer to produce, insofar as practicable, the tax required to be withheld under the regulations prescribed by the commissioner under subsection (c) of this Code section. Any plan authorized under this subsection shall be in lieu of the tax required to be deducted and withheld under the regulations prescribed by the commissioner.

(e) Included and excluded wages. If the remuneration paid by an employer to an employee for services performed during one-half or more of any payroll period of not more than 31 consecutive days constitutes wages, all the remuneration paid by the employer to the employee for the period shall be deemed to be wages. If the remuneration paid by an employer to an employee for services performed during more than one-half of any payroll period of not more than 31 consecutive days does not constitute wages, then none of the remuneration paid by the employer to the employee for the period shall be deemed to be wages.

(f) Unusual cases. The commissioner may promulgate regulations for withholding in unusual cases, including the following:

(1) To authorize an employer to estimate the wages which will be paid to an employee in any quarter of the calendar year and to determine the amount to be deducted and withheld upon each payment of wages to the employee during the quarter as if the appropriate average of the wages so estimated constituted the actual wages paid;

(2) To authorize the employer to deduct and withhold from any payment of wages to an employee during a quarter the amount necessary to adjust the amount actually deducted and withheld during the quarter to the amount required to be deducted and withheld during the quarter if the payroll period of the employee were quarterly;

(3) To authorize an employer to deduct and withhold an amount in addition to that otherwise required to be withheld under this article in cases in which the employer and the employee agree to the additional withholding. The additional withholding shall for all purposes be considered tax required to be deducted and withheld under this article;

(4) To authorize an employer to deduct from wages, before withholding and deducting tax, any amount attributable to travel and other necessary business expenses of employees who are not reimbursed by the employer for the expenses and whose duties require such expenditures, other than traveling to and from the employee's home and place of employment;

(5) To prescribe the manner and extent to which withholding tax shall apply to extra payments to employees for services rendered, including, but not limited to, bonuses, separation pay, and year-end Christmas, or birthday payments and to authorize, under such conditions as the commissioner deems proper, an employer to compute the tax to be withheld from the payments so as to make adjustments to the annual wages which the employer may pay to the employee. No withholding shall be required with respect to a Christmas payment or a birthday payment to an employee when the amount of the payment is not in excess of $100.00;

(6) To prescribe the manner and extent to which withholding tax shall apply to unusual payments of wages; and

(7) To prescribe the manner and extent to which withholding tax shall apply to the proceeds of any lottery prize of $5,000.00 or more awarded by the Georgia Lottery Corporation.

(g) Employees incurring no income tax liability.

(1) An employer is not required to deduct and withhold any tax under this article from a payment of wages to an employee if there is in effect with respect to the payment a withholding exemption certificate furnished to the employer by the employee certifying that the employee:

(A) Incurred no liability for income tax under this chapter for his preceding taxable year; and

(B) Anticipates that he will incur no liability under this chapter for income tax for his current taxable year.

(2) The withholding exemption certificate for use as provided in this subsection shall be in the form and shall contain such information as required by the commissioner.

(h) Withholding requirements for periodic payments.

(1) The payor of any periodic payment as defined in paragraph (8.1) of Code Section 48-7-100 shall withhold from such payment the amount which would be required to be withheld if such payment were a payment of wages by an employer to an employee for the appropriate payroll period.

(2) The payee of any periodic payment may elect to have paragraph (1) of this subsection not apply with respect to periodic payments made to such payee. Such an election shall remain in effect until revoked by the payee.

(3) The commissioner is authorized to prescribe forms and to promulgate rules and regulations setting forth the requirements for withholding from such periodic payments and the requirements for making elections not to withhold.

(i) Form 1099 withholding and reporting.

(1) A withholding agent shall be required to withhold state income tax at the rate of 6 percent of the amount of compensation paid for labor services as defined in paragraph (3) of Code Section 48-7-21.1 to an individual, which compensation is reported on Form 1099 and with respect to which the individual has:

(A) Failed to provide a taxpayer identification number;

(B) Failed to provide a correct taxpayer identification number. Except as to the withholding rate specified in this paragraph, such failure shall be determined in the same manner as provided for in Section 3406 of the Internal Revenue Code and regulations thereunder; or

(C) Provided an Internal Revenue Service issued taxpayer identification number issued for nonresident aliens.

(2) Any withholding agent who fails to comply with the withholding requirements of this subsection shall be liable for the taxes required to have been withheld unless such withholding agent is exempt from federal withholding with respect to such individual pursuant to a properly filed Internal Revenue Service Form 8233 and has provided a copy of such form to the commissioner.

(j) (1) The payee of any nonperiodic payment may elect to have withholding made on distributions from a pension, annuity, or similar fund. Such an election shall remain in effect until revoked by the payee.

(2) Upon such election by a payee as provided in paragraph (1) of this subsection, the payor of any nonperiodic payment shall withhold from such payment the amount specified by the payee, but in no event shall the amount withheld be less than the amount which would be required to be withheld if such payment were a payment of wages by an employer to an employee for the appropriate payroll period.

(3) The commissioner shall be authorized to prescribe forms and to promulgate rules and regulations setting forth the requirements for withholding from such nonperiodic payments and the requirements for making elections to withhold.



§ 48-7-102. Withholding exemption status

(a)(1) A zero exemption status shall apply to any employee receiving wages who, on the withholding exemption certificate required under subsection (c) of this Code section, disclaims any exemption status or who fails to file with his employer the withholding exemption certificate required under subsection (c) of this Code section.

(2) A single exemption status shall be available to any employee receiving wages who at the time cannot qualify for a marital exemption or who disclaims a marital exemption, unless such employee is an individual who is eligible to be claimed as a dependent on another taxpayer's federal income tax return in which case a zero exemption status shall apply.

(3) A marital exemption status shall be available to any employee receiving wages who at the time is married and living with his spouse, but only if his spouse does not have in effect at that time a withholding exemption certificate claiming a single or marital exemption.

(b) An employee receiving wages shall be entitled on any day to one withholding dependency exemption for each individual with respect to whom he may reasonably be expected to be entitled to an exemption for the taxable year under Code Section 48-7-26.

(c)(1) On or before the date of the commencement of employment with any employer, the employee shall furnish the employer with a signed withholding certificate in the form prescribed by the commissioner relating to his withholding exemption status and the number of dependency exemptions which the employee claims. No exemption may be claimed to which the employee is not entitled. If the employee fails to furnish such completed certificate or furnishes erroneous information on such certificate to the employer, the employer will withhold as if the exemption status were single and zero until a withholding certificate is received which contains complete or corrected information, as necessary.

(2) Except as otherwise provided by rules or regulations of the commissioner, if an employee has filed with his employer an exemption certificate as required for federal withholding tax purposes, an employer may give effect to the exemption status and exemptions claimed on the federal exemption certificate when the certificate contains sufficient information to enable the employer to give effect to the withholding exemptions allowable under this Code section.

(3) Whenever during a calendar year the withholding exemption status of an employee or the number of dependency exemptions to which an employee is entitled changes or whenever an employee reasonably expects such a change before the end of the calendar year which would entitle the employee to different withholding exemptions than those shown on the exemption certificate in effect for the employee, the employee shall file with his employer within ten days of the change or, for the next calendar year, on or before December 20 a new certificate indicating the change. In no event shall the withholding exemption status or the number of dependency exemptions claimed on a certificate exceed the number to which the employee is entitled.

(4)(A) A withholding exemption certificate furnished the employer when no previous certificate is in effect shall take effect as of the beginning of the first payroll period ending, or as of the first payment of wages made without regard to a payroll period, on or after the date on which the certificate is so furnished.

(B) A withholding exemption certificate furnished the employer when a previous certificate is in effect shall take effect with respect to the first payment of wages made on or after the first status determination date which occurs at least 30 days from the date on which the certificate is so furnished. At the election of the employer, the certificate may be made effective with respect to any payment of wages made on or after the date on which the certificate is so furnished. For purposes of this subparagraph, the term "status determination date" means January 1 and July 1 of each year.

(5) A withholding exemption certificate which takes effect under this subsection shall continue in effect with respect to the employer until another certificate takes effect under this subsection. Each withholding exemption certificate which is in effect is, at the time of the receipt of any wages, a present representation of fact subject to the criminal penalties of Code Section 48-7-127.



§ 48-7-102.1. Withholding exemptions; rules and regulations; submission of certificates to commissioner

(a) The commissioner shall have the power to make and publish reasonable rules and regulations:

(1) Setting forth circumstances under which an employer shall be required to submit to the commissioner copies of withholding exemption certificates furnished to the employer by his employees;

(2) Establishing a procedure by which the commissioner may notify an employer and employee that any withholding exemption certificate which has been submitted to the commissioner shall be considered defective for purposes of computing amounts of withholding under this article;

(3) Establishing a procedure by which the commissioner may, after a withholding exemption certificate submitted to him has been determined to be defective, specify to an employer the basis upon which amounts of withholding under this article are to be computed; and

(4) Governing any and all other matters reasonably considered by the commissioner to be appropriate in addressing those matters set forth in paragraphs (1) through (3) of this subsection.

(b) For purposes of rules and regulations promulgated under the authority of subsection (a) of this Code section, the term "employer" may be defined by the commissioner to include an individual authorized by an employer to receive withholding exemption certificates, to make withholding computations, or to make payroll distributions.

(c) Nothing in this Code section shall be construed to deny additional withholding allowances to an employee who can show that he will have additional deductions because he or his spouse has attained age 65 or is blind, large itemized deductions, deductible alimony payments, moving expenses, employee business expenses, retirement contributions, net losses, or tax credits.



§ 48-7-103. Quarterly, monthly, and jeopardy returns; tax payments; forms

(a) Every employer whose tax withheld or required to be withheld is $200.00 or less per month is required to file and remit payment to the department on or before the last day of the month following the end of the quarter.

(b)(1) Except as otherwise provided in subsection (a) of this Code section, every employer whose tax withheld or required to be withheld is $50,000.00 or less in the aggregate for the lookback period is required to file and remit payment to the department on or before the fifteenth day of the following month; provided, however, that the commissioner shall be authorized to promulgate rules and regulations to permit the filing of such returns on a quarterly basis.

(2) Every employer whose tax withheld or required to be withheld exceeds $50,000.00 in the aggregate for the lookback period must remit the withheld taxes pursuant to paragraph (3) of subsection (f) of Code Section 48-2-32 and shall file returns pursuant to paragraph (1) of this subsection.

(3) Notwithstanding any provision of this subsection to the contrary, for employers whose tax withheld or required to be withheld exceeds $100,000.00 for the payday, the taxes must be remitted by the next banking day.

(4) For purposes of this subsection, the lookback period for each calendar year shall be the 12 month period which ended the preceding June 30.

(c) If the commissioner has reason to believe that the collection of the tax required to be paid under this article is in jeopardy for any reason, he or she may require the employer to make a return and pay the required tax at any time.

(d) The commissioner is authorized to prescribe forms and to promulgate rules and regulations which the commissioner deems necessary in order to effectuate this Code section and shall be authorized to permit the filing of returns or the remitting of payments thereunder on an annual basis if agreed to by the taxpayer.



§ 48-7-104. Period adjustments for incorrect withholdings or payments

(a) In general. If for any reason during any period of the calendar year more or less than the correct amount of the tax is withheld or more or less than the correct amount of the tax is paid to the commissioner, proper adjustment without interest may be made in any subsequent period of the same calendar year. No adjustment under this Code section shall be made with respect to an underpayment for any period after receipt from the commissioner of notice and demand for payment of the amount of the underpayment based upon an assessment. The amount of the underpayment shall be paid in accordance with the notice and demand. No adjustment under this Code section shall be made with respect to an erroneous payment or overpayment for any period after the filing of a claim for refund of the payment.

(b) Less than correct amount of tax withheld.

(1) If no tax or less than the correct amount of the tax is deducted from any wage payment and the error is ascertained prior to the filing of the return for the period in which the wages are paid, the employer shall report on the return and pay to the commissioner the correct amount of the tax required to be withheld. If the error is not ascertained until after the filing of the return for the period in which the wages are paid, the undercollection may be corrected by an adjustment on the return for any subsequent period of the same calendar year subject to the limitations noted in subsection (a) of this Code section. The amount of any undercollection adjusted in accordance with this paragraph shall be paid to the commissioner without interest at the time prescribed for payment of the tax for the period in which the adjustment is made.

(2) If no tax or less than the correct amount of the tax is withheld from any wage payment, the employer may correct the error by deducting the amount of the undercollection from any remuneration of the employee under the employer's control after the employer ascertains the error. The deduction may be made even though the remuneration, for any reason, does not constitute wages.

(c) More than correct amount of tax withheld.

(1) If in any period more than the correct amount of tax is deducted from any wage payment, the overcollection may be paid to the employee in any period of the same calendar year. If the amount of the overcollection is so paid, the employer shall obtain and keep as part of his records the endorsed canceled check or written receipt of the employee showing the date and amount of the payment.

(2) If any overcollection in any period is paid to and receipted for by the employee prior to the time the return for the period is filed with the commissioner, the amount of the overcollection shall not be included in the return for that period.

(3) Subject to the limitations provided in subsection (a) of this Code section, if an overcollection in any period is paid to and receipted for by the employee after the return for the period is filed and the tax is paid to the commissioner, the overcollection may be corrected by an adjustment on the return for any subsequent period of the same calendar year.

(4) Every overcollection not paid to and receipted for by the employee as provided in this subsection must be reported and paid to the commissioner with the return for the period in which the overcollection is made.



§ 48-7-105. Statements of wages paid and taxes withheld to employees; time; extensions

(a) Not later than January 31 in each year and at such other dates as required by the commissioner, each person required to withhold taxes as provided in this article shall furnish each employee for whom taxes have been withheld or to whom remuneration has been paid in that year or other period a statement of wages paid and taxes withheld. The commissioner shall provide by rule for the enforcement and implementation of this Code section. This Code section shall also apply with respect to Form 1099s where Georgia withholding occurred.

(b) The commissioner may grant a reasonable extension of time, not exceeding 30 days, for furnishing the statement required by this Code section.



§ 48-7-106. Annual and final returns; time; extensions; return to be filed upon sale of business; withholding unpaid withholding taxes from purchase prices; penalties for violations

(a) For calendar years beginning on or before December 18, 2015, on or before February 28 of each year for the preceding calendar year or on or before the thirtieth day after the date on which the final payment of wages is made by an employer who has ceased to pay wages, an employer shall file with the commissioner an annual or a final return, as the case may be, on a form prescribed by the commissioner. The employer shall attach to the return copies of the statements required to be furnished under Code Section 48-7-105 for the period covered by the return, provided that in lieu of attaching copies, the commissioner may authorize the reporting of such information by electronic or magnetic media. This subsection shall continue to apply for calendar years beginning after December 18, 2015, with respect to Form 1099s where Georgia withholding occurred and which are required to be filed for any reason other than to report nonemployee compensation.

(b) For calendar years beginning after December 18, 2015, on or before January 31 of each year for the preceding calendar year or on or before the thirtieth day after the date on which the final payment of wages is made by an employer who has ceased to pay wages, an employer shall file with the commissioner an annual or a final return, as the case may be, on a form prescribed by the commissioner. The employer shall attach to the return copies of the statements required to be furnished under Code Section 48-7-105 for the period covered by the return, provided that in lieu of attaching copies, the commissioner may authorize the reporting of such information by electronic or magnetic media. This subsection shall also apply with respect to Form 1099s where Georgia withholding occurred and which are required to be filed to report nonemployee compensation.

(c) The commissioner may grant a reasonable extension of time, not exceeding 30 days, for filing the annual or final return required by this Code section.

(d) If an employer liable for any withholding tax, interest, or penalty levied pursuant to this chapter sells out his or her business or stock of goods or equipment or quits the business, he or she shall file the final return as required in subsection (a) or (b) of this Code section. The employer's successor or assigns, if any, shall withhold a sufficient amount of the purchase money to cover the amount of the withholding taxes, interest, and penalties due and unpaid until the former owner provides a receipt from the commissioner showing that the taxes, interest, and penalties have been paid or a certificate from the commissioner stating that no withholding taxes, interest, or penalties are due.

(e) If the purchaser of a business or stock of goods or equipment fails to withhold the purchase money as required by this Code section, he or she shall be personally liable for the payment of the withholding tax, interest, and penalties accruing and unpaid by any former owner or assignor. The personal liability of the purchaser in such a case shall not exceed the amount of the total purchase money, but the property being transferred shall in all cases be subject to the full amount of the tax lien arising from the delinquencies of the former owner.



§ 48-7-107. Filing of returns; persons authorized to sign; verification; furnishing of required forms by commissioner; effect of failure to furnish forms

(a) Each return shall be signed by or for the employer required to deduct and withhold the tax under this article and shall contain or be verified by a written declaration that the return is made under the penalties for false swearing. The return shall be signed and verified by the employer, by a person having control of the payment of wages for the employer, or by a person authorized to make the return for the employer. The fact that a name appears to be signed to a return shall be prima-facie evidence that the name was actually signed by the person named. The fact that a person appears to have signed for an employer shall be prima-facie evidence that the person was authorized to sign for the employer.

(b) The commissioner, as far as possible, shall furnish employers, regularly and without application, copies of the prescribed forms required to be used under this article. No employer is excused from making a return or furnishing a receipt by the fact that no forms had been furnished to the employer.



§ 48-7-108. Employer's liability

(a) In general. The employer shall be liable for the payment of the tax required to be deducted and withheld under this article whether or not the employer has deducted and withheld the tax as required under this article.

(b) Withheld tax. The amount of tax deducted and withheld by an employer from an employee's wages under this article shall be held to be a special fund in trust for the state; and the employer's liability for the tax shall be discharged only by payment of the tax to the commissioner. To the extent that the tax is deducted and withheld, the employer shall not be liable to any other person for the amount of the tax and shall be indemnified against the claims and demands of any person for the payment of any amounts made to the commissioner in accordance with this article.

(c) Assessment, collection, and payment. Except as otherwise provided by law, the liability of an employer under subsection (a) of this Code section and the amount of the fund described in subsection (b) of this Code section shall be assessed, collected, and paid in the same manner and subject to the same provisions and limitations including, but not limited to, penalties as are income taxes. In the event any employer is delinquent in payment of the tax imposed by this article, the commissioner may give notice of the amount of the delinquency by registered or certified mail or statutory overnight delivery to all persons having in their possession or under their control any credits or other personal property belonging to the employer and to all persons owing any debts to the employer at the time of receipt by them of the notice. In lieu of registered or certified mail or statutory overnight delivery, the notice may be served and the recipient may acknowledge service thereof by telephonic facsimile transmission or by other means of instantaneous electronic transmission. Thereafter, no person so notified shall transfer or make any other disposition of the credits, other personal property, or debts until the commissioner has consented to a transfer or disposition or until 30 days have elapsed after receipt of the notice. Each person so notified must advise the commissioner, within five days after receipt of the notice, of any and all credits, other personal property, or debts in such person's possession, under such person's control, or owing by such person as provided in this Code section.

(d) Amount due on face of return. The filing of any return by an employer in compliance with this article which shows on its face an amount due shall by operation of law constitute an assessment of the amount shown to be due on the return against the employer filing the return as of the date the return is filed. For the purposes of this Code section, an entry on a return showing the date of receipt by the department shall be prima-facie evidence that the return was actually received and filed on the date indicated. If payment is not made either with the return or on or before the due date of the return, whichever is later, the amount shown to be due shall be in default and the commissioner may issue an execution for the collection of the amount due.

(e) Protest of proposed assessment. Each protest of a proposed assessment of taxes due under this article shall be filed within ten days of the notice of the proposed assessment unless the commissioner authorizes additional time. The filing of a protest and the filing of a request for additional time for the filing of a protest shall toll the period of limitations for making an assessment until the protest or request is withdrawn by the employer or denied by the commissioner.



§ 48-7-109. Effect as to employer's liability of employee's payment of tax not deducted and withheld; effect on employee's income tax liability resulting from employer's failure to withhold tax

(a) If the employer fails to deduct and withhold the required tax in violation of this article and thereafter the income tax liability of the employee under Code Section 48-7-20, against which the amount, if withheld, would have been a credit, is paid by the employee, the tax required to be deducted and withheld shall not be collected from the employer. This Code section in no way shall relieve the employer from the liability for any penalties or additions to the tax otherwise applicable with respect to such failure.

(b) The income tax liability of an employee shall in no way be affected by the failure of his employer to withhold the tax required under this article.



§ 48-7-109.1. Special accounting for withheld tax by employer who fails to deduct, withhold, collect, account for, or pay over taxes as required by article

(a) Whenever an employer required to deduct and withhold taxes as required under this article fails, at the time and in the manner prescribed by law or regulation, to deduct and withhold, collect, account truthfully for, or pay over to the commissioner the amount of taxes due as required by this article, upon being notified of the failure by the commissioner by notice served upon him, personally or by registered or certified mail or statutory overnight delivery addressed to his last known address, he shall comply with the requirement of special accounting as set forth in subsection (b) of this Code section.

(b) Beginning at the time of service upon him of the notice provided for in subsection (a) of this Code section, the employer shall deduct and withhold the tax required under this article and, not later than the second banking day after any amount of such tax is deducted and withheld, shall:

(1) Deposit the tax in a special and separate account in any state or national bank designated as a state depository and keep the amount of such taxes in such account until payment over to the commissioner or to the department. Each such account shall be a special fund in trust for the state payable only to the commissioner or the department; or

(2) Purchase a postal money order or other certified or bankable paper for such amount, payable only to the commissioner or the department. The order or paper shall be handled and dealt with under such rules and regulations as the commissioner may prescribe.

(c) Whenever the commissioner is satisfied that the special accounting prescribed under subsections (a) and (b) of this Code section is no longer necessary to effect future compliance with law or regulations, he may cancel the notice requiring compliance with subsection (b) of this Code section at such time and under such conditions as he may specify.



§ 48-7-110. Effect of employer's voluntary compliance with requirements of article as to admission of doing business in state

The fact of an employer's voluntary compliance with the requirements of this article shall not of itself constitute any admission that the employer is doing business within this state for any other purpose, but it shall be taken as conferring jurisdiction upon this state for purposes of collecting amounts withheld under this article.



§ 48-7-111. Employer's records; contents; period of preservation

(a) Each employer required to deduct and withhold taxes under this article shall keep accurate records of all remuneration paid to his employees, including, but not limited to, remuneration paid in forms other than cash. The records shall contain the information required by rules issued by the commissioner.

(b) The records required to be kept pursuant to subsection (a) of this Code section and records relating to refunds shall be preserved and maintained for a period of at least four years after the date the tax to which they relate becomes due or the date the tax is paid, whichever is later.



§ 48-7-112. Employee refunds and credits; procedures

(a) Credit. The amount of tax deducted or withheld during any calendar year with respect to an employee shall be allowed as a credit to the employee against his income tax liability under Code Section 48-7-20 for the taxable year beginning in the calendar year.

(b) Overpayment.

(1) To the extent that the credit provided in subsection (a) of this Code section together with other credits allowed by law is in excess of the employee's income tax liability for the taxable year as shown on an income tax return filed by the employee for that year, the overpayment shall be considered as taxes erroneously paid and shall be credited or refunded as provided in this Code section. An overpayment shall be credited to the person's estimated income tax liability for the succeeding taxable year unless the person claims a refund for the overpayment. The commissioner may consider any final return showing an overpayment as a claim for refund per se. An overpayment shall bear no interest if credit is given for the overpayment. Amounts refunded as overpayments shall bear interest at the rate provided in Code Section 48-2-35 but only after 90 days from the filing date of the final return showing the overpayment or from the due date of the final return, whichever is later.

(2) A refund shall be deemed to have been made when the commissioner issues a check for the refund payable to the claimant. The record in the office of the commissioner as to the time of issuance of the refund shall be prima-facie evidence of the time the refund is made. Whenever a check is issued for a refund claimed or shown due on a final return and no separate claim has been filed for the refund, the check shall be sent by first-class mail to the claimant at the address shown on the return in an envelope instructing return of the envelope if not delivered in ten days. The commissioner shall publish in print or electronically the names of claimants whose checks are returned. If a refund check is not claimed in accordance with the commissioner's instructions within 90 days after the publication, the refund claim covered by the check shall be deemed to have been abandoned. Any refund check which is not presented for payment within 180 days after the date of the check shall be void and the refund claim covered by the check shall be deemed to have been abandoned. When any claim for refund has been abandoned, any funds which may have been designated or set aside for its payment shall be returned to the Office of the State Treasurer and the claimant's right to the refund shall be barred. This subsection shall not apply to a claim for refund filed with, but separately from, a final return under general law and shall not affect the period of limitations allowed by general law applicable to a claim for refund when filed separately from a final return.

(c) Limitation on refund or credit. No refund or credit shall be allowed unless the employee attaches to and files with his final income tax return a copy of the employer's receipt as provided for in Code Section 48-7-105 for the amount of tax deducted and withheld from his wages for that taxable year. If an employee submits satisfactory proof that his employer deducted and withheld taxes from his wages and that the employer failed or refused to furnish the employee with the prescribed receipt, the proof so furnished may be taken to establish a credit or refund under this Code section.

(d) Setoffs. Notwithstanding any other provision of this subsection, a refund or a portion thereof may be transferred to a claimant agency to set off a debt due and owing to the claimant agency as provided in Article 7 of this chapter. When any action pursuant to Article 7 of this chapter is taken, that article shall govern all aspects of right and entitlement to refunds covered thereunder. Funds transferred to claimant agencies shall not bear interest. If there is a final determination that the taxpayer alleged to be a debtor is entitled to receive all or part of the funds transferred to a claimant agency, the amount to which the taxpayer is entitled shall bear interest at the rate provided in Code Section 48-2-35 beginning 30 days after the final determination.



§ 48-7-113. Employer refunds and credits; procedure; claim for abatement of overassessment

If more than the correct amount of tax, penalty, or interest is paid to the commissioner by an employer, the employer may file a claim for refund of the overpayment or may take credit for the overpayment against the tax reported on any quarterly return which the employer subsequently files. A refund or credit of the overpayment, however, shall be made only to the extent that the amount of overpayment exceeds the tax actually withheld and the penalty and interest on the tax. If more than the correct amount of tax, penalty, or interest is assessed and is not paid to the commissioner, the employer against whom the assessment is made may file a claim for abatement of the overassessment.



§ 48-7-114. Estimated income tax by individuals; procedures

(a) "Estimated tax" defined. For purposes of this Code section, the term "estimated tax" means the amount which the individual estimates as the amount of income tax imposed by Code Section 48-7-20 less the amount which the individual estimates as the sum of credits allowable by law against the tax.

(b) Requirement of estimated tax. Except as otherwise provided in subsection (d) of this Code section, every resident individual and every taxable nonresident individual shall file his or her estimated tax for the current taxable year if he or she can be reasonably expected to be required to file a Georgia income tax return for the current taxable year and his or her gross income can reasonably be expected to:

(1) Include more than $1,000.00 from sources other than wages as defined in paragraph (10) of Code Section 48-7-100; and

(2) Exceed:

(A) One thousand five hundred dollars if the individual is single or the individual is married and not living with his or her spouse or the individual is married and expects to claim only $1,500.00 of the marital exemption; or

(B) Three thousand dollars if the individual is married and living with his or her spouse and expects to claim the full marital exemption.

(c) Return as estimated tax. If on or before January 31 of the succeeding taxable year or, in the case of an individual referred to in subsection (b) of Code Section 48-7-115, relating to income from farming and fishing, on or before March 1 of the succeeding taxable year, the taxpayer files a return for the taxable year for which the estimated tax is required and pays in full the amount computed on the return as payable and the estimate is not required to be filed during the taxable year but is required to be filed on or before January 15, then the return shall be considered as the estimate.

(d) Exemptions. This Code section shall not apply to an individual in a given tax year if:

(1) The sum of the allowable credits shown on the individual's income tax return for the tax year exceeds the individual's tax liability shown on the return before the tax liability is reduced by the amount of the allowable credits; and

(2) The individual reasonably expected at the time estimated tax was otherwise required to be filed with respect to the tax year that the conditions of paragraph (1) of this subsection would be met for the tax year.

(e) (1) Applicability to fiduciaries. With respect to taxable years beginning on or after January 1, 1988, fiduciaries shall be subject to all requirements of this article in the same manner as individuals, except as provided in paragraph (2) of this subsection.

(2) This Code section shall not apply with respect to any taxable year ending before the date two years after the date of the decedent's death in the case of:

(A) The estate of such decedent; or

(B) A testamentary trust as defined in IRC Section 6654(l)(2)(B).



§ 48-7-115. Time for filing estimated income tax by individuals

(a) In general. Estimated tax required by Code Section 48-7-114 from an individual not regarded as a farmer or fisherman shall be filed with the commissioner on or before April 15 of the taxable year, except that if the requirements of subsection (b) of Code Section 48-7-114 are first met:

(1) On or after April 1 and before June 1 of the taxable year, the estimated tax shall be filed on or before June 15 of the taxable year;

(2) On or after June 1 and before September 1 of the taxable year, the estimated tax shall be filed on or before September 15 of the taxable year; or

(3) On or after September 1 of the taxable year, the estimated tax shall be filed on or before January 15 of the succeeding year.

(b) Farmers and fishermen. Estimated tax required by Code Section 48-7-114 from individuals whose estimated gross income from farming or fishing for the taxable year is at least two-thirds of the total estimated gross income from all sources for the taxable year may be filed, in lieu of the time prescribed in subsection (a) of this Code section, at any time on or before January 15 of the succeeding taxable year.

(c) Short taxable years. In the application of this Code section to a taxable year beginning on any date other than January 1, there shall be substituted for the months specified in this Code section the months which correspond to the months specified in this Code section.



§ 48-7-116. Installment payments of estimated tax by individuals

(a) In general. The amount of estimated tax required to be paid by an individual shall be paid as follows:

(1) If the estimate is filed on or before April 15 of the taxable year, the estimated tax shall be paid in four equal installments. The first installment shall be paid on or before April 15. The second and third installments shall be paid on or before June 15 and September 15, respectively, of the taxable year. The fourth installment shall be paid on January 15 of the succeeding year;

(2) If the estimate is filed after April 15 and not after June 15 of the taxable year and is not required by subsection (a) of Code Section 48-7-115 to be filed on or before April 15 of the taxable year, the estimated tax shall be paid in three equal installments. The first installment shall be paid at the time of the filing of the estimate, the second installment shall be paid on September 15 of the taxable year, and the third installment shall be paid on January 15 of the succeeding year;

(3) If the estimate is filed after June 15 and not after September 15 of the taxable year and is not required by subsection (a) of Code Section 48-7-115 to be filed on or before June 15 of the taxable year, the estimated tax shall be paid in two equal installments. The first installment shall be paid at the time of the filing of the estimate and the second installment shall be paid on January 15 of the succeeding year;

(4) If the estimate is filed after September 15 of the taxable year and is not required by subsection (a) of Code Section 48-7-115 to be filed on or before September 15 of the taxable year, the estimated tax shall be paid in full at the time of the filing of the estimate; or

(5) If the estimate is filed after the time prescribed in subsection (a) of Code Section 48-7-115 including, but not limited to, cases in which an extension of time for filing has been granted, paragraphs (2), (3), and (4) of this subsection shall not apply, and all installments of estimated tax which would have been payable on or before such time if the estimate had been filed within the time prescribed in subsection (a) of Code Section 48-7-115 shall be paid at the time of the filing. The remaining installments shall be paid at the times at which, and in the amounts in which, they would have been payable if the estimate had been so filed.

(b) Farmers and fishermen. If an individual referred to in subsection (b) of Code Section 48-7-115, relating to income from farming and fishing, files estimated tax after September 15 of the taxable year and on or before January 15 of the succeeding year, the estimated tax shall be paid in full at the time of the filing.

(c) Fiscal years. In the application of this Code section to a taxable year beginning on any date other than January 1, there shall be substituted for the months specified in this Code section the months which correspond to the months specified in this Code section.

(d) Installments paid in advance. At the election of the individual, any installment of the estimated tax may be paid prior to the date prescribed for its payment.



§ 48-7-117. Estimated income tax by corporations

(a) "Estimated tax" defined. For purposes of this Code section, the term "estimated tax" means the amount which the corporation estimates as the amount of income tax imposed by Code Section 48-7-21 less the amount which the corporation estimates as the sum of credits allowable by law against the tax.

(b) In general. Every domestic and foreign corporation subject to taxation under Code Section 48-7-21 shall pay estimated tax for the taxable year if its net income for the taxable year as defined in Code Section 48-7-31 can reasonably be expected to exceed $25,000.00.



§ 48-7-118. Time for filing declarations of estimated income tax by corporations

Reserved. Repealed by Ga. L. 1988, p. 1380, § 4, effective April 11, 1988.

Title Note

Chapter Note

Article Note



§ 48-7-119. Installment payments of estimated tax by corporations

If the requirements of Code Section 48-7-117 are first met as shown in the left-hand column of the following table, then the estimated tax shall be due as shown in the remaining columns:

The following percentages of the

estimated tax shall be paid on

the fifteenth day of the:

fourth sixth ninth twelfth

month month month month

of the of the of the of the

taxable taxable taxable taxable

year year year year

Before the first day

of the fourth month

of the taxable year 25 25 25 25

After the last day

of the third month

and before the first

day of the sixth month

of the taxable year 33 1/3 33 1/3 33 1/3

After the last day

of the fifth month

and before the first

day of the ninth month

of the taxable year 50 50

After the last day

of the eighth month

and before the first

day of the twelfth

month of the taxable

year 100



§ 48-7-120. Failure by taxpayer to pay estimated income tax

(a) Addition to the tax. In case of any underpayment of estimated tax by a taxpayer, except as provided in subsection (d) of this Code section, an amount computed at the rate of 9 percent per annum upon the amount of the underpayment, determined under subsection (b) of this Code section, for the period of the underpayment, determined under subsection (c) of this Code section, shall be added to the tax under Code Section 48-7-21 for the taxable year.

(b) Amount of underpayment. For purposes of subsection (a) of this Code section, the amount of the underpayment shall be the lesser of the excess of paragraph (1) or paragraph (2) of this subsection over paragraph (3) of this subsection when those paragraphs are as follows:

(1) The amount of the installment required to be paid if the estimated tax were equal to 70 percent (66 2/3 percent in the case of individuals referred to in subsection (b) of Code Section 48-7-115, relating to income from farming and fishing) of the tax shown on the return for the taxable year or, if no return was filed, 70 percent (66 2/3 percent in the case of individuals referred to in subsection (b) of Code Section 48-7-115, relating to income from farming and fishing) of the tax for the year;

(2) The amount of the installment required to be paid if the estimated tax were equal to 100 percent of the tax shown on the return for the preceding taxable year, as long as the preceding taxable year was a taxable year of 12 months, and a tax return was filed for such preceding taxable year; and

(3) Any amount of the installment paid on or before the last date prescribed for payment.

(c) Period of underpayment. The period of the underpayment shall run from the date the installment was required to be paid to whichever of the following dates is the earlier:

(1) The fifteenth day of the fourth month following the close of the taxable year; or

(2) With respect to any portion of the underpayment, the date on which the portion is paid. For the purposes of this paragraph, a payment of estimated tax on the installment date or, in the case of a corporation, on the fifteenth day of the first month of the succeeding taxable year shall be considered a payment of any previous underpayment only to the extent the payment exceeds the amount of the installment determined under paragraph (1) of subsection (b) of this Code section for the installment date or, in the case of a corporation, for the fifteenth day of the first month of the succeeding taxable year.

(d) Exception. Notwithstanding subsections (a) through (c) of this Code section, the addition to the tax with respect to any underpayment of any installment shall not be imposed if the total amount of all payments of estimated tax made on or before the last date prescribed for the payment of the installment equals or exceeds the amount which would have been required to be paid on or before the last date prescribed for the payment if the estimated tax were the least of the following:

(1) The tax shown on the return for the preceding taxable year, if a return showing a liability for tax was filed by the taxpayer for the preceding taxable year and the preceding year was a taxable year of 12 months;

(2) An amount equal to the tax computed at the rates applicable to the taxable year on the basis of the taxpayer's status with respect to Code Section 48-7-26 for the taxable year, but otherwise on the basis of the facts shown on the return of the taxpayer for, and under the law applicable to, the preceding taxable year; or

(3) An amount equal to 70 percent, or 66 2/3 percent in the case of individuals referred to in subsection (b) of Code Section 48-7-115, relating to income from farming and fishing, of the tax for the taxable year computed by placing on an annualized basis the taxable income for the months in the taxable year ending before the month in which the installment is required to be paid. For purposes of this paragraph, the taxable income shall be placed on an annualized basis by:

(A) Multiplying by 12 or, in the case of a taxable year of less than 12 months, by the number of months in the taxable year the taxable income (computed without deduction of personal exemptions) for the months in the taxable year ending before the month in which the installment is required to be paid;

(B) Dividing the resulting amount by the number of months in the taxable year ending before the month in which the installment date falls; and

(C) Deducting from the amount the deductions for any personal exemptions allowable for the taxable year, such personal exemptions to be determined as of the last date prescribed for payment of the installment.

(4) In the case of an individual, an amount equal to 90 percent of the tax computed at the rates applicable to the taxable year on the basis of the actual taxable income for the months in the taxable year ending before the month in which the installment is required to be paid.

(e) Application to individual. For purposes of applying this Code section in the case of an individual:

(1) The estimated tax shall be computed without any reduction for the amount which the individual estimates as his credit under subsection (a) of Code Section 48-7-112; and

(2) The amount of the credit allowed under subsection (a) of Code Section 48-7-112 for the taxable year shall be deemed a payment of estimated tax, and an equal part of the amount shall be deemed paid on each installment date as determined under Code Section 48-7-116 for the taxable year. If the taxpayer establishes the dates on which all amounts were actually withheld, the amounts so withheld shall be deemed payments of estimated tax on the dates on which the amounts were actually withheld.

(f) "Tax" defined. For purposes of subsections (b) and (d) of this Code section, the term "tax" means the tax imposed by Code Section 48-7-20 reduced by the credits against the tax allowed by law other than the credit against tax provided by subsection (a) of Code Section 48-7-112, relating to tax withheld on wages.



§ 48-7-121. Credit of estimated tax payment; credit or refund of estimated tax overpayment; rate of interest on refund; time

(a) As used in this Code section, the term:

(1) "Final return" means the original income tax return filed by the taxpayer for the tax year or an amended return filed on or before the due date of the return without extensions. Such term does not include any other amended income tax return for the period or an estimated tax return.

(2) "Income tax liability for a taxable year" means the taxpayer's income tax liability as calculated under Code Section 48-7-20 or 48-7-21 for the taxable year reduced (but not below zero) by all nonrefundable credits to which the taxpayer is entitled. Nonrefundable credits include any credit that is limited by the taxpayer's income tax liability or some percentage thereof.

(3) "Other credits allowed by law" means only those income tax credits that are refundable, such as the credit for income tax withholding and the credit allowed by Code Section 48-7-28.1. Refundable credits do not include any credit that is limited by the taxpayer's income tax liability or some percentage thereof.

(b) The amount of estimated tax paid under this article for any taxable year shall be allowed as a credit to the taxpayer against the taxpayer's income tax liability under Code Section 48-7-20 or 48-7-21 for the taxable year.

(c) To the extent that the estimated tax credit, together with other credits allowed by law, is in excess of the taxpayer's income tax liability for a taxable year as shown on a final return filed by the taxpayer for that year, the overpayment shall be considered as taxes erroneously paid and shall be credited or refunded as provided in this subsection. The overpayment shall be credited to the taxpayer's estimated income tax liability for the succeeding taxable year unless the taxpayer claims a refund for the overpayment. The commissioner may consider any final return showing an overpayment as a claim for refund per se. An overpayment shall bear no interest if credit is given for the overpayment. Amounts refunded as overpayments shall bear interest at the rate provided in Code Section 48-2-35 but only after 90 days from the filing date of the final return showing the overpayment or 90 days from the due date of the final return, whichever is later.



§ 48-7-122. Nondeductibility to employer of tax deducted and withheld

The tax deducted and withheld under this article shall not be allowed as a deduction to the employer.



§ 48-7-123. Disregard of fractional parts of dollar in allowance of credits or refunds or in assessment or collection of deficiencies or underpayments

The commissioner may disregard a fractional part of a dollar in the allowance of any amount as a credit or refund or in the assessment or collection of any amount as a deficiency or underpayment.



§ 48-7-124. Reciprocal arrangements for relief of taxpayers from operation of income tax payment laws of more than one jurisdiction

In the administration and enforcement of this article with respect to a taxpayer whose income may be subject to the current income tax payment laws of two or more tax jurisdictions, including this state, the commissioner may make reciprocal arrangements with the tax authorities of the other jurisdictions for the relief of the taxpayer from the multiple burden imposed by the operation of several current income tax payment laws.



§ 48-7-125. Application of article to short taxable years

The application of this article to taxable years of less than 12 months shall be in accordance with regulations prescribed by the commissioner.



§ 48-7-126. Assessable penalties and interest

(a) Assessable as tax. The liabilities specified in this Code section shall be paid upon notice and demand by the commissioner and shall be assessed and collected in the same manner as are income taxes. Except as otherwise provided by law, any reference to "tax" imposed under this article shall be deemed also to refer to the liabilities specified in this Code section.

(b) Failure to withhold tax. Any person required to deduct and withhold the tax imposed by Code Section 48-7-101 who, with respect to each wage payment to each employee, fails to deduct and withhold the required tax shall pay a penalty of $10.00 unless it is shown that the failure is due to reasonable cause and not to willful neglect. The penalty shall not exceed $10.00 quarterly for each employee with respect to whose wages the failure occurred.

(c) Failure to file employer return or pay tax. If an employer fails to file within the prescribed time a return required under this article or fails to pay when due the tax required under this article, or both, unless it is shown that the failure is due to reasonable cause and not to willful neglect, there shall be assessed a penalty of $25.00 against any employer for each such failure plus 5 percent of the amount of the tax if the failure is for not more than one month and an additional 5 percent for each additional month or fraction of a month during which the failure continues. The penalty shall not exceed $25.00 plus 25 percent in the aggregate of the tax and in no event shall the penalty be less than $25.00. If any check or money order in payment of any amount is not paid when duly presented for payment, it shall constitute a failure to pay under this subsection.

(d) Fraudulent withholding receipt. Any person required to furnish an employee with a withholding receipt required by Code Section 48-7-105 who willfully furnishes a false or fraudulent receipt shall for each such receipt be subject to a penalty of $50.00.

(e) Interest. If the tax imposed by this article on employers is not paid on the date prescribed for payment in Code Section 48-7-103 and is not adjusted as authorized in Code Section 48-7-104, interest on the unpaid amount at the rate specified in Code Section 48-2-40 shall be paid for the period from the due date of the tax, irrespective of any extension of time for payment, until the date of payment. The interest shall be assessed and collected as part of the tax.

(f) Failure of corporation to pay estimated tax. If a corporation fails to timely pay estimated tax, a penalty shall be assessed against the corporation in an amount equal to 5 percent of the Georgia income tax imposed on the corporation for the taxable year.



§ 48-7-127. Other violations of article; penalties

(a) Willful failure to withhold tax.

(1) It shall be unlawful for any person who is required to deduct and withhold the tax imposed by Code Section 48-7-101 willfully to fail, in making payments of wages for any payroll period, to deduct and withhold the required tax from the wages paid to any employee.

(2) In addition to any other penalties provided by law, any person who violates paragraph (1) of this subsection shall be guilty of a misdemeanor for each such payroll period.

(b) Willful failure to pay over withheld tax.

(1) It shall be unlawful for any person who has deducted and withheld any amount from an employee's wages as a tax required under Code Section 48-7-101 willfully to fail, within the prescribed time, to pay the amount over to the commissioner as required under Code Section 48-7-103.

(2) In addition to any other penalties provided by law, any person who violates paragraph (1) of this subsection shall be guilty of a misdemeanor.

(3) For purposes of this subsection, a lack of funds existing immediately after the payment of wages, whether or not created by the payment of the wages, shall not negate willfulness.

(c) Willful failure to file return or pay estimated tax.

(1) It shall be unlawful for any person who is required under this article or regulations pursuant to this article to file any return of any tax or pay estimated tax or to keep any record, willfully to fail to file the return or pay the tax or to keep the records at the time or times required by law or regulation.

(2) In addition to any other penalties provided by law, any person who violates paragraph (1) of this subsection shall be guilty of a misdemeanor.

(d) False exemption certificate or failure to supply information.

(1) It shall be unlawful for any individual who is required to supply information to his employer under Code Section 48-7-102 willfully to supply false or fraudulent information or willfully to fail to supply information under Code Section 48-7-102 which would require an increase in the tax to be withheld under Code Section 48-7-102.

(2) In lieu of any penalty otherwise provided, any individual who violates paragraph (1) of this subsection shall be guilty of a misdemeanor.

(e) False withholding receipts or failure to furnish receipts.

(1) It shall be unlawful for any person who is required to furnish to an employee the receipt prescribed in Code Section 48-7-105 willfully to furnish a false or fraudulent receipt or willfully to fail to furnish the receipt at the time, in the manner, and showing the information required by law or regulation.

(2) In lieu of any other penalty provided by law, except the penalty provided in subsection (d) of Code Section 48-7-126, any person who violates paragraph (1) of this subsection shall be guilty of a misdemeanor for each such receipt or failure.

(f) Attempts to evade or defeat tax.

(1) It shall be unlawful for any person willfully to attempt in any manner to evade or defeat any tax imposed under this article or the payment of any tax imposed under this article.

(2) In addition to any other penalties provided by law, any person who violates paragraph (1) of this subsection shall be guilty of a misdemeanor.

(g) Willful failure to pay corporate estimated tax.

(1) It shall be unlawful for any officer, director, or employee of a corporation required under this article or regulations pursuant to this article to file estimated tax willfully to be responsible for the failure of the corporation to pay any installment of estimated tax due.

(2) In addition to any other penalties provided by law, any individual who violates any provision of paragraph (1) of this subsection shall be guilty of a misdemeanor for each such failure.

(h) Violation of notice of delinquency.

(1) It shall be unlawful for any person to violate the provisions of subsection (c) of Code Section 48-7-108 with respect to notice of delinquency.

(2) Any person who violates paragraph (1) of this subsection with respect to notice of delinquency shall be guilty of a misdemeanor.

(i) Failure to comply with notice of special accounting.

(1) It shall be unlawful for any person to fail to comply with a notice of the commissioner requiring compliance with subsection (b) of Code Section 48-7-109.1, providing for special accounting under the current income tax payment law.

(2) In addition to other penalties provided by law, any person who violates paragraph (1) of this subsection shall be guilty of a misdemeanor unless there was a reasonable doubt as to whether the law required collection of the tax or as to who was required by law to collect the tax or the failure to comply was due to circumstances beyond his control.

(3) For the purposes of this subsection, a lack of funds existing immediately after the payment of wages, whether or not created by the payment of such wages, shall not be considered to be circumstances beyond the control of a person.



§ 48-7-128. Withholding tax on sale or transfer of real property and associated tangible personal property by nonresidents

(a) As used in this Code section, the term "nonresident of Georgia" shall include individuals, trusts, partnerships, corporations, and unincorporated organizations. Any seller or transferor who meets all of the following conditions and who provides the buyer or transferee with an affidavit signed under oath swearing or affirming that the following conditions are met will be deemed a resident for purposes of this Code section:

(1) The seller or transferor has filed Georgia income tax returns or appropriate extensions have been received for the two income tax years immediately preceding the year of sale;

(2) The seller or transferor is in business in Georgia and will continue substantially the same business in Georgia after the sale or the seller or transferor has real property remaining in the state at the time of closing of equal or greater value than the withholding tax liability as measured by the 100 percent property tax assessment of such remaining property;

(3) The seller or transferor will report the sale on a Georgia income tax return for the current year and file it by its due date; and

(4) If the seller or transferor is a corporation or limited partnership, it is registered to do business in Georgia.

(b)(1) Except as otherwise provided in this Code section, in the case of any sale or transfer of real property and related tangible personal property located in Georgia by a nonresident of Georgia, the buyer or transferee shall be required to withhold and remit to the commissioner on forms provided by the commissioner a withholding tax equal to 3 percent of the purchase price or consideration paid for the sale or transfer; provided, however, that if the amount required to be withheld pursuant to this subsection exceeds the net proceeds payable to the seller or transferor, the buyer or transferee shall withhold and pay over to the commissioner only the net proceeds otherwise payable to the seller or transferor. Any buyer or transferee who fails to withhold such amount shall be personally liable for the amount of such tax.

(2) The liability imposed by this subsection shall be paid upon notice and demand by the commissioner or the commissioner's delegate and shall be assessed and collected in the same manner as all other withholding taxes imposed by this article.

(3) The person or entity identified as the seller on the settlement statement shall be considered the seller for all purposes regarding this Code section, including, but not limited to, executing and delivering to the buyer or transferee all forms or other documents incident to determining the appropriate amount of tax to be withheld or the appropriate amount exempt from withholding requirements.

(c) If the seller or transferor determines that the amount required to be withheld pursuant to paragraph (1) of subsection (b) of this Code section will result in excess withholding on any gain required to be recognized from the sale, the seller or transferor may provide the buyer or transferee with an affidavit signed under oath swearing or affirming to the amount of the gain required to be recognized from the sale, and the buyer or transferee shall withhold 3 percent of the amount of the gain required to be recognized, if any, stated in the affidavit rather than as provided in paragraph (1) of subsection (b) of this Code section. If, however, the amount required to be withheld pursuant to this subsection exceeds the net proceeds payable to the seller or transferor, the buyer or transferee shall withhold and pay over to the commissioner only the net proceeds otherwise payable to the seller or transferor.

(d) Subsection (b) of this Code section shall not apply where:

(1) The real property being sold or transferred is a principal residence of the seller or transferor within the meaning of Section 1034 of the Internal Revenue Code;

(2) The seller or transferor is a mortgagor conveying the mortgaged property to a mortgagee in foreclosure or in a transfer in lieu of foreclosure with no additional consideration; or

(3) The transferor or transferee is an agency or authority of the United States of America, an agency or authority of the State of Georgia, the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation, or the Government National Mortgage Association, or a private mortgage insurance company.

The commissioner may by regulation set a purchase price amount below which no withholding is required.

(e)(1) Unless otherwise provided, if the seller or transferor is a partnership or Subchapter "S" corporation or other unincorporated organization which certifies to the buyer or transferee that a composite return is being filed on behalf of the nonresident partners, shareholders, or members and that the partnership, Subchapter "S" corporation, or unincorporated organization remits the tax on the gain on behalf of the nonresident partners, shareholders, or members, the buyer or transferee shall not be required to withhold as provided in this Code section. Any nonresident partner, shareholder, or member who falsely certifies that a composite return is being filed on behalf of such partner, shareholder, or member shall be liable for a penalty in the amount of $500.00 or 10 percent of the amount required to be withheld, whichever is greater.

(2) The penalty imposed by this subsection shall be paid upon notice and demand by the commissioner or the commissioner's delegate and shall be assessed and collected in the same manner as the withholding tax imposed by this article.

(f) Every buyer or transferee of real property located in Georgia who is required to deduct and withhold the withholding tax imposed by subsection (b) of this Code section shall file the required return and remit payment to the department on or before the last day of the calendar month following the calendar month within which the sale or transfer giving rise to the withholding tax occurred.



§ 48-7-129. Withholding tax on distributions to nonresident members of partnerships, Subchapter "S" corporations, and limited liability companies

(a) (1) Any partnership, Subchapter "S" corporation, or limited liability company which owns property or does business within this state shall be subject to a withholding tax. Such tax shall be withheld from a nonresident member's share of taxable income sourced to this state, whether distributed or not, except as provided in subsection (c) of Code Section 48-7-24. For purposes of this Code section, the term "taxable income sourced to this state" means the entity's income allocated or apportioned to Georgia pursuant to Code Section 48-7-31 or as otherwise provided by law.

(2) The amount of tax to be withheld for each nonresident member shall be determined by multiplying the nonresident member's share of the taxable income sourced to this state by a rate of 4 percent. To the extent that the partnership, Subchapter "S" corporation, or limited liability company remits withholding tax during the course of the tax year which exceeds the Georgia income tax liability of a nonresident member, that member shall be entitled to a refund of the excess withholding at the end of the taxable year.

(3) Any partnership, Subchapter "S" corporation, or limited liability company which fails to withhold and pay over to the commissioner any amount required to be withheld under this Code section may be liable for a penalty equal to 25 percent of the amount not withheld and paid over. Any penalty imposed under this subsection shall be paid upon notice and demand by the commissioner or the commissioner's delegate and shall be assessed and collected in the same manner as the withholding taxes imposed by this article.

(4) The partnership, Subchapter "S" corporation, or limited liability company and its members shall be jointly and severally liable for the withholding tax liability imposed under this subsection and shall be assessed accordingly.

(b) (1) As an alternative to the withholding requirement imposed by subsection (a) of this Code section, the commissioner may allow the filing of composite returns by partnerships, Subchapter "S" corporations, or limited liability companies on behalf of their nonresident members and may provide for the requirements of filing composite returns by regulation. For purposes of this subsection, the term "composite return" means a return filed by a partnership, Subchapter "S" corporation, or limited liability company on behalf of all of its nonresident members which reports and remits the Georgia income tax of the nonresident members.

(2) Where a partnership, Subchapter "S" corporation, or limited liability company chooses to file a composite return and meets all the requirements of filing such composite return, such partnership, Subchapter "S" corporation, or limited liability company shall be exempt from the withholding requirements imposed under subsection (a) of this Code section.

(3) The liability imposed by this subsection shall be paid upon notice and demand by the commissioner or the commissioner's delegate and shall be assessed and collected in the same manner as all other withholding taxes imposed by this article.

(c) (1) If a partnership, Subchapter "S" corporation, or limited liability company fails to remit withholding for a nonresident member and the commissioner determines that such failure is due to a false representation that the member is a resident of Georgia, there shall be imposed in addition to the tax a penalty of the greater of $250.00 or 5 percent of the amount which should have been withheld. The partnership, Subchapter "S" corporation, or limited liability company and the nonresident member shall be jointly and severally liable for any such penalty imposed.

(2) The penalty imposed by this subsection shall be paid upon notice and demand by the commissioner or the commissioner's delegate and shall be assessed and collected in the same manner as withholding tax imposed by this article.

(d) (1) Every partnership, Subchapter "S" corporation, or limited liability company which is required to deduct and withhold the withholding tax imposed by subsection (a) of this Code section shall remit such tax and file the required return on a form approved by the commissioner. Taxes withheld on a nonresident member's share of the taxable income sourced to this state shall be due on or before the due date for filing the income tax return for the partnership, Subchapter "S" corporation, or limited liability company as prescribed in subsection (a) of Code Section 48-7-56 without regard to any extension of time for filing such income tax return.

(2) Every partnership, Subchapter "S" corporation, or limited liability company required to deduct and withhold tax under this article shall furnish a written statement or form approved by the commissioner to each nonresident member. Such statement or form shall include the name and federal tax identification number of the partnership, Subchapter "S" corporation, or limited liability company, the member's name and federal tax identification number, the total amount of the nonresident member's share of the taxable income sourced to this state during the taxable year, the total amount of tax deducted and withheld with respect to such member during the year, and such other information as the commissioner shall prescribe. Such statement or form shall be furnished to the nonresident member and filed in duplicate with the commissioner on or before the earlier of the date the income tax return is filed or the due date for filing the income tax return of such partnership, Subchapter "S" corporation, or limited liability company as prescribed in subsection (a) of Code Section 48-7-56 without regard to any extension of time for filing such income tax return.

(3) Any partnership, Subchapter "S" corporation, or limited liability company required to furnish a nonresident member with the written statement required by this subsection which furnishes a false or fraudulent statement or which fails to furnish the statement shall be subject to the penalty contained in subsection (d) of Code Section 48-7-126. The penalty imposed by this subsection shall be paid upon notice and demand by the commissioner or the commissioner's delegate and shall be assessed and collected in the same manner as the withholding tax imposed by this article.

(e) (1) Notwithstanding subsection (a) of this Code section, a partnership, Subchapter "S" corporation, or limited liability company shall not be required to deduct and withhold tax for a nonresident member if:

(A) A composite return is filed on behalf of nonresident members pursuant to the requirements of filing such composite returns as set by the commissioner;

(B) The aggregate amount of a nonresident member's share of the taxable income sourced to this state is less than $1,000.00;

(C) A federally chartered Subchapter "S" corporation fails to meet the requirements of subparagraph (b)(7)(B) of Code Section 48-7-21 and is therefore required to remit corporate income tax;

(D) Compliance will cause undue hardship on the partnership, Subchapter "S" corporation, or limited liability company, provided that no partnership, Subchapter "S" corporation, or limited liability company shall be exempt from complying with the withholding requirements imposed under subsection (a) of this Code section unless the commissioner approves in writing a written petition for exemption from the withholding requirements based on undue hardship. The commissioner may prescribe the form and contents of such a petition and specify standards for when a partnership, Subchapter "S" corporation, or limited liability company shall not be required to comply with the withholding requirements due to undue hardship;

(E) The partnership is a publicly traded partnership as defined in Section 7704 of the Internal Revenue Code of 1986; or

(F) The member meets one of the exceptions as set forth in the rules and regulations promulgated by the commissioner.

(2) Where a nonresident member's share of the taxable income sourced to this state is subject to withholding under other provisions of Georgia law, such amount shall not be subject to withholding under subsection (a) of this Code section.

(f) The commissioner shall be authorized to prescribe forms and to promulgate rules and regulations which the commissioner deems necessary in order to effectuate this Code section.






Article 6 - Local Income Taxes

§ 48-7-140. Prohibition of local income taxes

On or after May 20, 2010, there shall be no local income taxes whatsoever levied or collected by any political subdivision of this state, and no local income tax returns shall be required.






Article 7 - Setoff Debt Collection

§ 48-7-160. Purposes

The purpose of this article is to establish a policy and to provide a system whereby all claimant agencies and courts of this state in conjunction with the department shall cooperate in identifying debtors who owe money to the state through its various claimant agencies or courts and who qualify for refunds from the department. It is also the purpose of this article to establish procedures for setting off against any such refund the sum of any debt owed to the claimant agencies or courts. It is the intent of the General Assembly that this article be liberally construed to effectuate these purposes.



§ 48-7-161. Definitions

As used in this article, the term:

(.1) "Administrative Office of the Courts" means entity created pursuant to Code Section 15-5-22.

(1) "Claimant agency" means and includes, in the order of priority set forth below:

(A) The Department of Human Services and the Department of Behavioral Health and Developmental Disabilities with respect to collection of debts under Article 1 of Chapter 11 of Title 19, Code Section 49-4-15, and Chapter 9 of Title 37;

(B) The Georgia Student Finance Authority with respect to the collection of debts arising under Part 3 of Article 7 of Chapter 3 of Title 20;

(C) The Georgia Higher Education Assistance Corporation with respect to the collection of debts arising under Part 2 of Article 7 of Chapter 3 of Title 20;

(D) The Georgia Board for Physician Workforce with respect to the collection of debts arising under Part 6 of Article 7 of Chapter 3 of Title 20;

(E) The Department of Labor with respect to the collection of debts arising under Code Sections 34-8-254 and 34-8-255 and Article 5 of Chapter 8 of Title 34, with the exception of Code Sections 34-8-158 through 34-8-161; provided, however, that the Department of Labor establishes that the debtor has been afforded required due process rights by such Department of Labor with respect to the debt and all reasonable collection efforts have been exhausted;

(F) The Department of Community Supervision with respect to probation fees arising under Code Section 42-8-34 and restitution or reparation ordered by a court as a part of the sentence imposed on a person convicted of a crime who is in the legal custody of the Department of Corrections or the Department of Community Supervision;

(G) The Department of Juvenile Justice with respect to restitution imposed on a juvenile for a delinquent act which would constitute a crime if committed by an adult; and

(H) The Georgia Lottery Corporation with respect to proceeds arising under Code Section 50-27-21.

(2) "Court" means all trial courts in this state, including but not limited to the superior, state, juvenile, magistrate, probate, and municipal courts, whether called mayor's courts, recorder's courts, police courts, civil courts, or traffic courts, and miscellaneous and special courts.

(3) "Debt" means:

(A) Any liquidated sum due and owing any claimant agency, which sum has accrued through contract, subrogation, tort, or operation of law regardless of whether there is an outstanding judgment for the sum, any sum which is due and owing any person and is enforceable by the Department of Human Services pursuant to subsection (b) of Code Section 19-11-8, or any sum of restitution or reparation due pursuant to a sentence imposed on a person convicted of a crime and sentenced to restitution or reparation and probation; or

(B) Any liquidated sum that constitutes any and all court costs, surcharges, and fines for which there is an outstanding court judgment.

(4) "Debtor" means any individual owing money to or having a delinquent account with any claimant agency or court, which obligation has not been adjudicated as satisfied by court order, set aside by court order, or discharged in bankruptcy.

(5) "Refund" means the Georgia income tax refund which the department determines to be due any individual taxpayer.



§ 48-7-162. Collection remedy additional

The collection remedy authorized by this article is in addition to and not in substitution for any other remedy available by law.



§ 48-7-162.1. Submission of debts through Administrative Office of the Courts

(a) Submission of debts through the Administrative Office of the Courts shall be the sole manner through which debts owed to courts may be submitted to the department for collection under this article. The Administrative Office of the Courts shall be authorized to enter into written contracts for the performance of administrative functions and duties under this article by one or more administrative entities consisting of nonprofit Georgia corporations, except for a public utility, in existence on or before January 1, 2012, whose income is exempt from federal income taxation pursuant to Section 115 of the Internal Revenue Code of 1986, or third party vendors approved by the department.

(b) Any claim submitted by a court through the Administrative Office of the Courts shall be subordinate to all claims submitted by claimant agencies.



§ 48-7-163. Collection of debts through setoff; minimum debt; procedure; exceptions; request for setoff; administrative collection assistance fee

(a) A claimant agency or the Administrative Office of the Courts may submit any debt or debts when each such debt is in excess of $25.00 to the department for collection through setoff under the procedures established by this article, except in cases where the validity of the debt is legitimately in dispute, an alternate means of collection is pending and believed to be adequate, or such collection would result in a loss of federal funds or federal assistance.

(b) Upon request of a claimant agency or the Administrative Office of the Courts, the department shall set off any refund against the debt certified by the claimant agency or the Administrative Office of the Courts as provided in this article.

(c) An administrative collection assistance fee shall be imposed on each such debt submitted by the Administrative Office of the Courts to the department to recover the costs incurred by the Administrative Office of the Courts and the department in collecting debts under this article. The fee shall be in addition to the debt to be set off and shall be fixed such that the proceeds of the fee shall not exceed the total direct and indirect costs to the Administrative Office of the Courts and the department for administering such debt setoff collection. In no event shall the amount of such fee exceed $20.00 per debt. The Administrative Office of the Courts shall reimburse the department from the proceeds of such fee based upon the actual costs incurred by the department. Such proceeds shall be retained and expended pursuant to Code Section 45-12-92.1.



§ 48-7-164. Procedure for setoffs and notification of taxpayers; certification of debts; transfer of refunds to claimant agency; notice to taxpayers; transferred funds in escrow account; costs borne by claimant agency

(a) (1) Within a time frame specified by the department, a claimant agency seeking to collect a debt through setoff shall supply the information necessary to identify each debtor whose refund is sought to be set off, including but not limited to such debtor's social security number, and shall certify the amount of the debt or debts owed by each debtor.

(2) The Administrative Office of the Courts shall supply the information necessary to identify each debtor whose refund is sought to be set off, including but not limited to such debtor's social security number, and shall certify the amount of the debt or debts owed by each debtor.

(3) The department may rely upon the certification by a claimant agency or the Administrative Office of the Courts that the debt is valid and owed by the debtor and that such debt may be validly collected by the department under this article. No employee or agent of the department shall be liable to any person for collecting any such debt that was not valid and owed by the debtor.

(b) (1) If a debtor identified by a claimant agency or the Administrative Office of the Courts is determined by the department to be entitled to a refund of at least $25.00, the department shall transfer an amount equal to the refund owed, not to exceed the amount of the claimed debt certified, to the claimant agency or the Administrative Office of the Courts. When the refund owed exceeds the claimed debt and administrative collection assistance fee, the department shall send the excess amount to the debtor within a reasonable time after the excess is determined.

(2) When the amount of the setoff available for claims is insufficient for the combined total of the claims filed by courts, distribution of the available setoff funds shall be made in the order of the date each court claim is received by the Administrative Office of the Courts. Such claim shall remain active until sufficient additional setoff funds become available to set off the remainder of the debt or until the claims themselves expire by law.

(3) If the department is able to collect only part of a debt through setoff under this article, the administrative collection assistance fees shall have priority over the remainder of the debt.

(c) At the time of the transfer of funds to a claimant agency or the Administrative Office of the Courts pursuant to this Code section, the department shall notify the taxpayer or taxpayers whose refund is sought to be set off and the claimant agency or the Administrative Office of the Courts that the transfer has been made. The notice shall clearly set forth the name of the debtor, the manner in which the debt arose, the amount of the claimed debt, the transfer of funds to the claimant agency or the Administrative Office of the Courts pursuant to this Code section and the intention to set off the refund against the debt, the amount of the refund in excess of the claimed debt, the taxpayer's opportunity to give written notice to contest the setoff within 30 days of the date of mailing of the notice, the name and mailing address of the claimant agency or the Administrative Office of the Courts to which the application for a hearing must be sent, and the fact that failure to apply for a hearing in writing within the 30 day period will be deemed a waiver of the opportunity to contest the setoff. In the case of a joint return, the notice shall also state the name of any taxpayer named in the return against whom no debt is claimed, the fact that a debt is not claimed against such taxpayer, the fact that such taxpayer is entitled to receive a refund if it is due him or her regardless of the debt asserted against his or her spouse, and that in order to obtain a refund due him or her such taxpayer must apply in writing for a hearing with the claimant agency or the Administrative Office of the Courts named in the notice within 30 days of the date of the mailing of the notice. If a taxpayer fails to apply in writing for a hearing within 30 days of the mailing of the notice, he or she will have waived his or her opportunity to contest the setoff.

(d) Upon receipt of funds transferred from the department pursuant to this Code section, the claimant agency or the Administrative Office of the Courts shall deposit and hold the funds in an escrow account until a final determination of the validity of the debt. Any interest accruing on proceeds in such escrow account shall not constitute any part of the setoff funds being held in escrow and shall be retained by the claimant agency or the Administrative Office of the Courts to cover administrative costs.

(e) The claimant agency shall pay the department for all costs incurred by the department in setting off debts in the manner provided in this article.



§ 48-7-165. Hearing procedure; adjustments of incorrect debts; nonavailability of hearings before department; issues previously litigated; appeals

(a) (1) If the claimant agency receives written application contesting the setoff or the sum upon which the setoff is based, it shall grant a hearing to the taxpayer to determine whether the setoff is proper or the sum is valid according to the procedures established under Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." If the sum asserted as due and owing is not correct, an adjustment of the claimed debt shall be made.

(2) A request for a hearing pursuant to the Internal Revenue Code to contest the collection of past-due support may be consolidated with a request for a hearing under paragraph (1) of this subsection. If the sum asserted as due and owing is not correct, an adjustment of the claimed debt shall be made.

(b) The hearing established by subsection (a) of this Code section shall be in lieu of a hearing before the department to determine the validity of the debt or the propriety of the setoff.

(c) No issues which have been previously litigated shall be considered at the hearing.

(d) Appeals from actions taken at the hearing allowed under this Code section shall be in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 48-7-165.1. Hearing; final determination of debt

(a) (1) Except as otherwise provided in subsection (d) of this Code section, if the Administrative Office of the Courts receives written notice from the debtor contesting the setoff or the sum upon which the setoff is based within 30 days of the debtor being notified of the debt setoff, the Administrative Office of the Courts shall notify the court to whom the debt is owed that the sum due and owing shall not be disbursed pursuant to this article until the court to whom the debt is owed has granted a hearing to the debtor and obtained a final determination on the debt under this Code section and provided evidence of such final determination to the Administrative Office of the Courts. Such sum due and owing shall not be disbursed to the debtor or the court to whom the debt is owed prior to such final determination.

(2) The hearing required under this Code section shall be conducted after notice of such hearing is provided to the debtor by certified mail or personal service. When personal service is utilized, such personal service shall be made by the officers of the court designated by the judges of that court or any other officers authorized by law to serve process.

(b) (1) The officers of the court designated by the judges of that court submitting debts to the Administrative Office of the Courts shall appoint a hearing officer for the purpose of conducting hearings under this Code section. The officers of the court shall adopt appropriate procedures to govern the conducting of hearings by the hearing officer. A written or electronic copy of such procedures shall be provided to a debtor immediately upon the receipt of notice from a debtor under subsection (a) of this Code section.

(2) Issues that have been previously litigated shall not be considered at a hearing. The hearing officer shall determine whether the debt is owed to the court and the amount of the debt. Such determination shall be in writing and shall be provided to the debtor and the Administrative Office of the Courts within five days after the date the hearing is conducted.

(3) If the debtor or the court disagrees with the determination of the hearing officer, either party may appeal that determination by filing a petition in the superior court not later than ten days following the date of the hearing officer's written determination. The superior court judge shall conduct a hearing and shall render a final determination in writing and shall transmit a copy to the hearing officer, the debtor, and the Administrative Office of the Courts not later than ten days after the date of that hearing.

(4) The losing party to such proceeding as provided for in paragraph (3) of this subsection shall pay any filing fees and costs of service, except that the officers of the court designated by the judges of that court shall be authorized to waive such fees and costs. The court submitting the debt to the Administrative Office of the Courts shall be responsible for attorneys' fees of the debtor who is contesting the setoff in cases where the superior court finds in favor of the debtor.

(c) If a court submits a debt for collection under this article following final determination of the debt in accordance with this Code section and the Administrative Office of the Courts is notified by the department that no refund proceeds are available or sufficient for setoff of the entire debt, such claim shall remain valid until sufficient refund proceeds are available for setoff as provided in subsection (b) of Code Section 48-7-164 and are not subject to further appeal.



§ 48-7-166. Final determination of debt due; transfer from escrow account to credit of debtor's account of debt due; notice of setoff; contents; refund of excess; disbursement of funds

(a) (1) Upon final determination of the amount of the debt due and owing by means of the hearing provided by Code Section 48-7-165 or by the taxpayer's default through failure to comply with subsection (c) of Code Section 48-7-164, the claimant agency shall remove the amount of the debt due and owing from the escrow account established pursuant to Code Section 48-7-164 and shall credit the amount to the debtor's obligation.

(2) Upon final determination of the amount of the debt due and owing as provided by Code Section 48-7-165.1, or by the taxpayer's default through failure to comply with subsection (c) of Code Section 48-7-164, the Administrative Office of the Courts shall remove the amount of the debt due and owing from the escrow account established pursuant to Code Section 48-7-164 and shall credit the amount to the debtor's obligation.

(b) Upon transfer of the debt due and owing from the escrow account to the credit of the debtor's account, the claimant agency or the Administrative Office of the Courts shall notify the debtor in writing of the finalization of the setoff. The department shall prepare a notice for use by the claimant agency or the Administrative Office of the Courts. Such notice shall include a final accounting of the refund which was set off, including the amount of the refund to which the debtor was entitled prior to setoff, the amount of the debt due and owing, the amount of the refund in excess of the debt which has been returned to the debtor by the department pursuant to Code Section 48-7-164, and the amount of the funds transferred to the claimant agency or the Administrative Office of the Courts pursuant to Code Section 48-7-164 in excess of the debt finally determined to be due and owing at a hearing held pursuant to Code Section 48-7-165 or 48-7-165.1, if such a hearing was held or the amount of the funds transferred to the Administrative Office of the Courts pursuant to Code Section 48-7-164 is in excess of the debt finally determined to be due and owing pursuant to Code Section 48-7-165.1 as determined in the filing of an appeal. At such time, the claimant agency or the Administrative Office of the Courts shall refund to the debtor the amount of the claimed debt originally certified and transferred to it by the department in excess of the amount of debt finally found to be due and owing.

(c) Following finalization of the setoff pursuant to subsection (b) of this Code section, the Administrative Office of the Courts shall transfer the funds to the court. Any funds so transferred by the Administrative Office of the Courts shall be disbursed by the court in the same manner as if such funds had been originally collected by such court without having resorted to collection under this article.



§ 48-7-167. Effect of setoff on refund

When the setoff authorized by this article is exercised, the refund which is set off shall be deemed granted.



§ 48-7-168. Priority of department over claimant agencies for collection by setoff

The department has priority pursuant to subsection (c) of Code Section 48-2-35 over every claimant agency and the Administrative Office of the Courts for collection by setoff under this article.



§ 48-7-169. Authorization of commissioner to prescribe forms and promulgate rules and regulations

The commissioner is authorized to prescribe forms and to promulgate rules and regulations which he or she deems necessary in order to effectuate this article.



§ 48-7-170. Confidentiality exemption; providing of necessary information by commissioner to claimant agencies; nondisclosure of information by employees or prior employees of agencies; penalties

(a) Notwithstanding Code Section 48-7-60, which prohibits disclosure by the department of the contents of taxpayer records or information, and notwithstanding any other confidentiality statute, the commissioner may provide to a claimant agency or the Administrative Office of the Courts all information necessary to accomplish and effectuate the intent of this article.

(b) The information obtained by a claimant agency or the Administrative Office of the Courts from the department in accordance with this article shall retain its confidentiality and shall only be used by a claimant agency or the Administrative Office of the Courts in the pursuit of its debt collection duties and practices. Any employee or prior employee of any claimant agency or the Administrative Office of the Courts who unlawfully discloses any such information for any other purpose, except as otherwise specifically authorized by law, shall be subject to the same penalties specified by law for unauthorized disclosure of confidential information by an agent or employee of the department.









Chapter 7A - Tax Credits

§ 48-7A-1. Legislative findings and purposes

Reserved. Repealed by Ga. L. 2010, p. 1163, § 4/HB 1069, effective June 4, 2010.



§ 48-7A-2. "Dependent" defined

As used in this chapter, the term "dependent" means:

(1) The taxpayer;

(2) The spouse of the taxpayer; and

(3) A natural or legally adopted child of the taxpayer.



§ 48-7A-3. Persons entitled to claim tax credit; tax credits schedule; tax credit claimed against tax liability; period for filing claims for credit; applicability to food stamp recipients; authority of commissioner

(a) Except as otherwise provided in subsection (e) of this Code section, each resident taxpayer who files an individual income tax return for a taxable year and who is not claimed or is not otherwise eligible to be claimed as a dependent by another taxpayer for federal or Georgia individual income tax purposes may claim a tax credit against the resident taxpayer's individual income tax liability for the taxable year for which the individual income tax return is being filed; provided that:

(1) A husband and wife filing a joint return shall each be deemed a dependent for purposes of such joint return; and

(2) A husband and wife filing separate returns for a taxable year for which a joint return could have been filed by them shall claim only the tax credit to which they would have been entitled had a joint return been filed.

(b) Each taxpayer may claim a tax credit in the amount indicated for each adjusted gross income bracket as shown in the schedule below multiplied by the number of dependents which the taxpayer is entitled to claim. Each taxpayer 65 years of age or over may claim double the tax credit.

TAX CREDIT SCHEDULE

Adjusted Gross Income Tax Credit

Under $6,000.00......................................................$ 26.00

6,000.00 but not more than 7,999.00...................................20.00

8,000.00 but not more than 9,999.00....................................14.00

10,000.00 but not more than 14,999.00...................................8.00

15,000.00 but not more than 19,999.00...................................5.00

(c) The tax credit claimed by a resident taxpayer pursuant to this Code section shall be deductible from the resident taxpayer's individual income tax liability, if any, for the tax year in which it is properly claimed; provided, however, that in no event shall the total amount of the tax credit under this Code section for a taxable year exceed the taxpayer's income tax liability. Any unused credit amount shall not be allowed to be carried forward to the taxpayer's succeeding years' tax liability. No such credit shall be allowed the taxpayer against prior years' tax liability.

(d) All claims for a tax credit under this Code section, including any amended claims, must be filed on or before the end of the twelfth month following the close of the taxable year for which the credit may be claimed. Failure to comply with this subsection shall constitute a waiver of the right to claim the credit.

(e) Any individual who receives a food stamp allotment for all or any part of a taxable year shall not be entitled to claim a credit under this Code section for that taxable year.

(e.1) Any individual incarcerated or confined in any city, county, municipal, state, or federal penal or correctional institution for all or any part of a taxable year shall not be entitled to claim a credit under this Code section for that taxable year.

(f) The commissioner shall be authorized by rule and regulation to provide for the proper administration of this Code section.






Chapter 8 - Sales and Use Taxes

Article 1 - State Sales and Use Tax

Part 1 - General Provisions

§ 48-8-1. Intent of article with respect to taxation of tangible personal property and services; constitutional and other exemptions

It is the intention of the General Assembly in enacting this article to exercise its full and complete power to tax the retail purchase, retail sale, rental, storage, use, and consumption of tangible personal property and the services described in this article except to the extent prohibited by the Constitutions of the United States and of this state and except to the extent of specific exemptions provided in this article.



§ 48-8-2. Definitions

As used in this article, the term:

(1) "Alcoholic beverages" means beverages that are suitable for human consumption and contain one-half of one percent or more of alcohol by volume.

(2) "Ancillary services" means services that are associated with or incidental to the provision of telecommunications services, including but not limited to detailed telecommunications billing service, directory assistance, vertical service, and voice mail services.

(3) (A) "Bundled transaction" means the retail sale of two or more products, except real property and services to real property, where the products are otherwise distinct and identifiable and the products are sold for one nonitemized price. A bundled transaction does not include the sale of any products in which the sales price varies, or is negotiable, based on the selection by the purchaser of the products included in the transaction.

(B) As used in this paragraph, the term "distinct and identifiable products" shall not include:

(i) Packaging such as containers, boxes, sacks, bags, and bottles or other materials such as wrapping, labels, tags, and instruction guides, that accompanies the retail sale of the products and are incidental or immaterial to the retail sale thereof. Examples of packaging that are incidental or immaterial include grocery sacks, shoe boxes, dry cleaning garment bags, and express delivery envelopes and boxes;

(ii) A product provided free of charge with the required purchase of another product. A product is provided free of charge if the sales price of the product purchased does not vary depending on the inclusion of the product provided free of charge; or

(iii) Items included in the sales price.

(C) As used in this paragraph, the term "one nonitemized price" shall not include a price that is separately identified by product on binding sales or other supporting sales related documentation made available to the customer in paper or electronic form including, but not limited to, an invoice, bill of sale, receipt, contract, service agreement, lease agreement, periodic notice of rates and services, rate card, or price list.

(D) A transaction that otherwise meets the definition of a bundled transaction as provided under this paragraph shall not be a bundled transaction if such transaction is:

(i) The retail sale of tangible personal property and a service where the tangible personal property is essential to the use of the service, is provided exclusively in connection with the service, and the true object of the transaction is the service;

(ii) The retail sale of services where one service is provided that is essential to the use or receipt of a second service, the first service is provided exclusively in connection with the second service, and the true object of the transaction is the second service;

(iii) (I) A transaction that includes taxable products and nontaxable products and the purchase price or sales price of the taxable products is de minimis. As used in this subparagraph, the term "de minimis" means the seller's purchase price or sales price of the taxable product is 10 percent or less of the total purchase price or sales price of the bundled products.

(II) Sellers shall use either the purchase price or the sales price of the products to determine if the taxable products are de minimis. Sellers may not use a combination of the purchase price and sales price of the products to determine if the taxable products are de minimis.

(III) Sellers shall use the full term of a service contract to determine if the taxable products are de minimis; or

(iv) The retail sale of exempt tangible personal property and taxable tangible personal property where:

(I) The transaction includes food and food ingredients, drugs, durable medical equipment, mobility enhancing equipment, over-the-counter drugs, or prosthetic devices; and

(II) The seller's purchase price or sales price of the taxable tangible personal property is 50 percent or less of the total purchase price or sales price of the bundled tangible personal property. Sellers may not use a combination of the purchase price and sales price of the tangible personal property when making the 50 percent determination for a transaction.

(4) "Business" means any activity engaged in by any person or caused to be engaged in by any person with the object of direct or indirect gain, benefit, or advantage.

(5) "Coin operated telephone service" means a telecommunications service paid for by inserting money into a telephone accepting direct deposits of money to operate.

(6) "Computer software" means a set of coded instructions designed to cause a computer or automatic data processing equipment to perform a task.

(7) "Conference bridging service" means an ancillary service that links two or more participants of an audio or video conference call and may include the provision of a telephone number. Conference bridging service shall not include the telecommunications services used to reach the conference bridge.

(8) "Dealer" means every person who:

(A) Has sold at retail, used, consumed, distributed, or stored for use or consumption in this state tangible personal property and who cannot prove that the tax levied by this article has been paid on the sale at retail or on the use, consumption, distribution, or storage of the tangible personal property;

(B) Imports or causes to be imported tangible personal property from any state or foreign country for sale at retail, or for use, consumption, distribution, or storage for use or consumption in this state;

(C) Is the lessee or renter of tangible personal property and who pays to the owner of the property a consideration for the use or possession of the property in this state without acquiring title to the property;

(D) Leases or rents tangible personal property for a consideration, permitting the use or possession of the property in this state without transferring title to the property;

(E) Maintains or utilizes within this state an office, distribution center, salesroom or sales office, warehouse, service enterprise, or any other place of business, whether owned by such person or any other person, other than a common carrier acting in its capacity as such;

(F) Manufactures or produces tangible personal property for sale at retail or for use, consumption, distribution, or storage for use or consumption in this state;

(G) Sells at retail, offers for sale at retail, or has in his possession for sale at retail, or for use, consumption, distribution, or storage for use or consumption in this state tangible personal property;

(H) Solicits business by an agent, employee, representative, or any other person;

(I) Engages in the regular or systematic solicitation of a consumer market in this state, unless the dealer's only activity in this state is:

(i) Advertising or solicitation by:

(I) Direct mail, catalogs, periodicals, or advertising fliers;

(II) Means of print, radio, or television media; or

(III) Telephone, computer, the Internet, cable, microwave, or other communication system;

(ii) The delivery of tangible personal property within this state solely by common carrier or United States mail; or

(iii) To engage in convention and trade show activities as described in Section 513(d)(3)(A) of the Internal Revenue Code, so long as such activities are the dealer's sole physical presence in this state and the dealer, including any of its representatives, agents, salespersons, canvassers, independent contractors, or solicitors, does not engage in those convention and trade show activities for more than five days, in whole or in part, in this state during any 12 month period and did not derive more than $100,000.00 of net income from those activities in this state during the prior calendar year. A retailer engaging in convention and trade show activities, as described in Section 513(d)(3)(A) of the Internal Revenue Code, is a retailer engaged in business in this state and liable for collection of the applicable sales or use tax with respect to any sale of tangible personal property occurring at the convention and trade show activities and with respect to any sale of tangible personal property made pursuant to an order taken at or during those convention and trade show activities.

The exceptions provided in divisions (i), (ii), and (iii) of this subparagraph shall not apply to any requirements under Code Section 48-8-14;

(J) Is an affiliate that sells at retail, offers for sale at retail in this state, or engages in the regular or systematic solicitation of a consumer market in this state through a related dealer located in this state unless:

(i) The in-state dealer to which the affiliate is related does not engage in any of the following activities on behalf of the affiliate:

(I) Advertising;

(II) Marketing;

(III) Sales; or

(IV) Other services; and

(ii) The in-state dealer to which the affiliate is related accepts the return of tangible personal property sold by the affiliate and also accepts the return of tangible personal property sold by any person or dealer that is not an affiliate on the same terms and conditions as an affiliate's return;

As used in this subparagraph, the term "affiliate" means any person that is related directly or indirectly through one or more intermediaries, controls, is controlled by, is under common control with, or is subject to the control of a dealer described in subparagraphs (A) through (I) of this paragraph or in this subparagraph;

(K) (i) Makes sales of tangible personal property or services that are taxable under this chapter if a related member, as defined in Code Section 48-7-28.3, other than a common carrier acting in its capacity as such, that has substantial nexus in this state:

(I) Sells a similar line of products as the person and does so under the same or a similar business name; or

(II) Uses trademarks, service marks, or trade names in this state that are the same or substantially similar to those used by the person.

(ii) The presumption that a person described in this subparagraph qualifies as a dealer in this state may be rebutted by showing that the person does not have a physical presence in this state and that any in-state activities conducted on its behalf are not significantly associated with the person's ability to establish and maintain a market in this state;

(L) (i) Makes sales of tangible personal property or services that are taxable under this chapter if any other person, other than a common carrier acting in its capacity as such, who has a substantial nexus in this state:

(I) Delivers, installs, assembles, or performs maintenance services for the person's customers within this state;

(II) Facilitates the person's delivery of property to customers in this state by allowing the person's customers to pick up property sold by the person at an office, distribution facility, warehouse, storage place, or similar place of business maintained by the person in this state; or

(III) Conducts any other activities in this state that are significantly associated with the person's ability to establish and maintain a market in this state for the person's sales.

(ii) The presumption that a person described in this subparagraph qualifies as a dealer in this state may be rebutted by showing that the person does not have a physical presence in this state and that any in-state activities conducted on its behalf are not significantly associated with the person's ability to establish and maintain a market in this state;

(M) (i) Enters into an agreement with one or more other persons who are residents of this state under which the resident, for a commission or other consideration, based on completed sales, directly or indirectly refers potential customers, whether by a link on an Internet website, an in-person oral presentation, telemarketing, or otherwise, to the person, if the cumulative gross receipts from sales by the person to customers in this state who are referred to the person by all residents with this type of an agreement with the person is in excess of $50,000.00 during the preceding 12 months.

(ii) The presumption that a person described in this subparagraph is a dealer in this state may be rebutted by submitting proof that the residents with whom the person has an agreement did not engage in any activity within this state that was significantly associated with the person's ability to establish or maintain the person's market in the state during the preceding 12 months. Such proof may consist of sworn written statements from all of the residents with whom the person has an agreement stating that they did not engage in any solicitation in this state on behalf of the person during the preceding year, provided that such statements were provided and obtained in good faith. This subparagraph shall take effect December 31, 2012, and shall apply to sales made, uses occurring, and services rendered on or after December 31, 2012, without regard to the date the person and the resident entered into the agreement described in this subparagraph;

(N) Notwithstanding any of the provisions contained in this paragraph, with respect to a person that is not a resident or domiciliary of Georgia, that does not engage in any other business or activity in Georgia, and that has contracted with a commercial printer for printing to be conducted in Georgia, such person shall not be deemed a dealer in Georgia merely because such person:

(i) Owns tangible or intangible property which is located at the Georgia premises of a commercial printer for use by such printer in performing services for the owner;

(ii) Makes sales and distributions of printed material produced at and shipped or distributed from the Georgia premises of the commercial printer;

(iii) Performs activities of any kind at the Georgia premises of the commercial printer which are directly related to the services provided by the commercial printer; or

(iv) Has printing, including any printing related activities, and distribution related activities performed by the commercial printer in Georgia for or on its behalf,

nor shall such person, absent any contact with Georgia other than with or through the use of the commercial printer or the use of the United States Postal Service or a common carrier, have an obligation to collect sales or use tax from any of its customers located in Georgia based upon the activities described in divisions (i) through (iv) of this subparagraph. In no event described in this subparagraph shall such person be considered to have a fixed place of business in Georgia at either the commercial printer's premises or at any place where the commercial printer performs services on behalf of that person;

(O) Any ruling, agreement, or contract, whether written or oral and whether express or implied, between a person and this state's executive branch or any other state agency or department stating, agreeing, or ruling that such person is not a dealer required to collect sales and use tax in this state despite the presence of a warehouse, distribution center, or fulfillment center in this state that is owned or operated by the person or a related member shall be null and void unless it is specifically approved by a majority vote of each body of the General Assembly. For purposes of this subparagraph, the term "related member" has the same meaning as in Code Section 48-7-28.3;

(P) Each dealer shall collect the tax imposed by this article from the purchaser, lessee, or renter, as applicable, and no action seeking either legal or equitable relief on a sale, lease, rental, or other transaction may be had in this state by the dealer unless the dealer has fully complied with this article; or

(Q) The commissioner shall promulgate such rules and regulations necessary to administer this paragraph, including other such information, applications, forms, or statements as the commissioner may reasonably require.

(9) "Delivered electronically" means delivered to the purchaser by means other than tangible storage media.

(10) "Delivery charges" means charges by the seller of personal property or services for preparation and delivery to a location designated by the purchaser of personal property or services including, but not limited to, transportation, shipping, postage, handling, crating, and packing. Delivery charges shall not include postage charges for the delivery of direct mail when the postage charge is passed on dollar-for-dollar without being marked up to the purchaser of the direct mail and separately stated on an invoice or other similar billing document given to the purchaser.

(11) "Detailed telecommunications billing service" means an ancillary service of separately stating information pertaining to individual calls on a customer's billing statement.

(11.1) "Dietary supplement" means any product, other than tobacco, intended to supplement the diet that:

(A) Contains one or more of the following dietary ingredients:

(i) A vitamin;

(ii) A mineral;

(iii) An herb or other botanical;

(iv) An amino acid;

(v) A dietary substance for use by humans to supplement the diet by increasing the total dietary intake; or

(vi) A concentrate, metabolite, constituent, extract, or combination of any ingredient described in this subparagraph;

(B) Is intended for ingestion in tablet, capsule, powder, softgel, gelcap, or liquid form, or if not intended for ingestion in such a form, is not represented as conventional food and is not represented for use as a sole item of a meal or of the diet; and

(C) Is required to be labeled as a dietary supplement, identifiable by the "Supplements Facts" box found on the label as required pursuant to 21 C.F.R. Section 101.36.

(12) "Direct mail" means printed material delivered or distributed by United States mail or other delivery service to a mass audience or to addressees on a mailing list provided by the purchaser or at the direction of the purchaser when the costs of the items are not billed directly to the recipients. Direct mail includes tangible personal property supplied directly or indirectly by the purchaser to the direct mail seller for inclusion in the package containing the printed material. Direct mail does not include multiple items of printed material delivered to a single address.

(13) "Directory assistance" means an ancillary service of providing telephone number information or address information, or both.

(14) "Drug" means a compound, substance, or preparation, and any component of a compound, substance, or preparation, other than food and food ingredients, dietary supplements, or alcoholic beverages:

(A) Recognized in the official United States Pharmacopoeia, official Homeopathic Pharmacopoeia of the United States, or official National Formulary, or supplement to any of them;

(B) Intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease; or

(C) Intended to affect the structure or any function of the body.

(15) "Durable medical equipment" means equipment including repair and replacement parts for the same, but does not include mobility enhancing equipment, which:

(A) Can withstand repeated use;

(B) Is primarily and customarily used to serve a medical purpose;

(C) Generally is not useful to a person in the absence of illness or injury; and

(D) Is not worn in or on the body.

(16) "Food and food ingredients" means substances, whether in liquid, concentrated, solid, frozen, dried, or dehydrated form, that are sold for ingestion or chewing by humans and are consumed for their taste or nutritional value. Food and food ingredients shall not include alcoholic beverages, dietary supplements, or tobacco.

(17) "Lease or rental" means any transfer of possession or control of tangible personal property for a fixed or indeterminate term for consideration. A lease or rental may include future options to purchase or extend. Lease or rental includes agreements covering motor vehicles and trailers where the amount of consideration may be increased or decreased by reference to the amount realized upon sale or disposition of the property as defined in 26 U.S.C. Section 7701(h)(1). Lease or rental shall not include:

(A) A transfer of possession or control of property under a security agreement or deferred payment plan that requires the transfer of title upon completion of the required payments;

(B) A transfer of possession or control of property under an agreement that requires the transfer of title upon completion of required payments and payment of an option price does not exceed the greater of $100.00 or 1 percent of the total required payments; or

(C) Providing tangible personal property along with an operator for a fixed or indeterminate period of time. A condition of this exclusion is that the operator is necessary for the equipment to perform as designed. For the purpose of this subparagraph, an operator must do more than maintain, inspect, or install the tangible personal property.

(18) "Load and leave" means delivery to the purchaser by use of a tangible storage media where the tangible storage media is not physically transferred to the purchaser.

(19) "Mobile wireless service" means a telecommunications service that is transmitted, conveyed, or routed regardless of the technology used, by which the origination or termination points, or both, of the transmission, conveyance, or routing are not fixed, including, by way of example only, telecommunications services that are provided by a commercial mobile radio service provider.

(20) "Mobility enhancing equipment" means equipment including repair and replacement parts to the same, but does not include durable medical equipment, which:

(A) Is primarily and customarily used to provide or increase the ability to move from one place to another and which is appropriate for use either in a home or a motor vehicle;

(B) Is not generally used by persons with normal mobility; and

(C) Does not include any motor vehicle or equipment on a motor vehicle normally provided by a motor vehicle manufacturer.

(20.1) "Over-the-counter drug" means a drug that contains a label that identifies the product as a drug as required by 21 C.F.R. Section 201.66. The over-the-counter drug label includes:

(A) A "Drug Facts" panel; or

(B) A statement of the "active ingredient(s)" with a list of those ingredients contained in the compound, substance, or preparation.

(21) "Place of primary use" means the street address representative of where the customer's use of the telecommunications service primarily occurs, which must be the residential street address or the primary business street address of the customer. In the case of mobile telecommunications services, place of primary use must be within the licensed service area of the home service provider.

(22) "Prepaid calling service" means the right to access exclusively telecommunications services, which must be paid for in advance and which enables the origination of calls using an access number or authorization code, whether manually or electronically dialed, and that is sold in predetermined units or dollars of which the number declines with use in a known amount.

(23) "Prepaid local tax" means any local sales and use tax which is levied on the sale or use of motor fuel and imposed in an area consisting of less than the entire state, however authorized, including, but not limited to, such taxes authorized by or pursuant to constitutional amendment; by or pursuant to Section 25 of an Act approved March 10, 1965 (Ga. L. 1965, p. 2243), as amended, known as the "Metropolitan Atlanta Rapid Transit Authority Act of 1965"; or by or pursuant to Article 2, 2A, 3, or 4 of this chapter. Such tax is based on the same average retail sales price as compiled by the Energy Information Agency of the United States Department of Energy, the Oil Pricing Information Service, or a similar reliable published index less taxes imposed under Code Section 48-9-3 and all local sales and use or excise taxes levied on motor fuel. Such price shall be used to compute the prepaid sales tax rate for local jurisdictions by multiplying such retail price by the applicable rate imposed by the jurisdiction. The person collecting and reporting the prepaid local tax for the local jurisdiction shall provide a schedule as to which jurisdiction these collections relate. This determination shall be based upon the shipping papers of the conveyance that delivered the motor fuel to the dealer or consumer in the local jurisdiction. A seller may rely upon the representation made by the purchaser as to which jurisdiction the shipment is bound and prepare shipping papers in accordance with those instructions.

(24) Reserved.

(25) "Prepaid wireless calling service" means a telecommunications service that provides the right to utilize mobile wireless service as well as other nontelecommunications services including the download of digital products delivered electronically, content, and ancillary services, which must be paid for in advance that is sold in predetermined units or dollars of which the number declines with use in a known amount.

(26) Reserved.

(27) "Prepared food" means:

(A) Food:

(i) Sold in a heated state or heated by the seller;

(ii) With two or more food ingredients mixed or combined by the seller for sale as a single item; or

(iii) Sold with eating utensils provided by the seller, including plates, knives, forks, spoons, glasses, cups, napkins, or straws. A plate does not include a container or packaging used to transport the food; and

(B) Prepared food shall not include food:

(i) That is only cut, repackaged, or pasteurized by the seller, and eggs, fish, meat, poultry, and foods containing these raw animal foods requiring cooking by the consumer as in Chapter 3, part 401.11 of the United States Food and Drug Administration Food Code so as to prevent food borne illnesses;

(ii) Sold by a seller whose proper primary North American Industrial Classification System code is subsector 311, food manufacturing, except for industry group 3118, bakeries and tortilla manufacturing, if sold without eating utensils provided by the seller; or

(iii) Sold by a seller whose proper primary North American Industrial Classification System code is industry group 3121, beverage manufacturing.

(28) "Prescription" means an order, formula, or recipe issued in any form of oral, written, electronic, or other means of transmission by a duly licensed practitioner authorized by the laws of this state.

(28.1) "Prewritten computer software" means computer software, including prewritten upgrades, which is not designed and developed by the author or other creator to the specifications of a specific purchaser. The combining of two or more prewritten computer software programs or prewritten portions thereof does not cause the combination to be other than prewritten computer software. Prewritten computer software includes software designed and developed by the author or other creator to the specifications of a specific purchaser when it is sold to a person other than the specific purchaser. Where a person modifies or enhances computer software of which the person is not the author or creator, the person shall be deemed to be the author or creator only of such person's modifications or enhancements. Prewritten computer software or a prewritten portion thereof that is modified or enhanced to any degree, where such modification or enhancement is designed and developed to the specifications of a specific purchaser, remains prewritten computer software; provided, however, that where there is a reasonable, separately stated charge or an invoice or other statement of the price given to the purchaser for such modification or enhancement, such modification or enhancement shall not constitute prewritten computer software.

(29) "Prosthetic device" means a replacement, corrective, or supportive device including repair and replacement parts for the same worn on or in the body to:

(A) Artificially replace a missing portion of the body;

(B) Prevent or correct physical deformity or malfunction; or

(C) Support a weak or deformed portion of the body.

Prosthetic device shall not include hearing aids.

(30) "Purchase price" applies to the measure subject to use tax and has the same meaning as sales price.

(31) "Retail sale" or a "sale at retail" means any sale, lease, or rental for any purpose other than for resale, sublease, or subrent. Sales for resale must be made in strict compliance with the commissioner's rules and regulations. Any dealer making a sale for resale which is not in strict compliance with the commissioner's rules and regulations shall be liable for and shall pay the tax. The terms "retail sale" or "sale at retail" include but are not limited to the following:

(A) Except as otherwise provided in this chapter, the sale of natural or artificial gas, oil, electricity, solid fuel, transportation, local telephone services, alcoholic beverages, and tobacco products, when made to any purchaser for purposes other than resale;

(B) The sale or charges for any room, lodging, or accommodation furnished to transients by any hotel, inn, tourist camp, tourist cabin, or any other place in which rooms, lodgings, or accommodations are regularly furnished to transients for a consideration. This tax shall not apply to rooms, lodgings, or accommodations supplied for a period of 90 continuous days or more;

(C) Sales of tickets, fees, or charges made for admission to, or voluntary contributions made to places of, amusement, sports, or entertainment including, but not limited to:

(i) Billiard and pool rooms;

(ii) Bowling alleys;

(iii) Amusement devices;

(iv) Musical devices;

(v) Theaters;

(vi) Opera houses;

(vii) Moving picture shows;

(viii) Vaudeville;

(ix) Amusement parks;

(x) Athletic contests including, but not limited to, wrestling matches, prize fights, boxing and wrestling exhibitions, football games, and baseball games;

(xi) Skating rinks;

(xii) Race tracks;

(xiii) Public bathing places;

(xiv) Public dance halls; and

(xv) Any other place at which any exhibition, display, amusement, or entertainment is offered to the public or any other place where an admission fee is charged;

(D) Charges made for participation in games and amusement activities;

(E) Sales of tangible personal property to persons for resale when there is a likelihood that the state will lose tax funds due to the difficulty of policing the business operations because:

(i) Of the operation of the business;

(ii) Of the very nature of the business;

(iii) Of the turnover of so-called independent contractors;

(iv) Of the lack of a place of business in which to display a certificate of registration;

(v) Of the lack of a place of business in which to keep records;

(vi) Of the lack of adequate records;

(vii) The persons are minors or transients;

(viii) The persons are engaged in essentially service businesses; or

(ix) Of any other reasonable reason.

The commissioner may promulgate rules and regulations requiring vendors of persons described in this subparagraph to collect the tax imposed by this article on the retail price of the tangible personal property. The commissioner shall refuse to issue certificates of registration and may revoke certificates of registration issued in violation of his rules and regulations;

(F) Charges, which applied to sales of telephone service, made for local exchange telephone service, except coin operated telephone service, except as otherwise provided in subparagraph (G) of this paragraph; or

(G) If the price is attributable to products that are taxable and products that are nontaxable, the portion of the price attributable to the nontaxable products may be subject to tax unless the provider can identify by reasonable and verifiable standards such portion from its books and records that are kept in the regular course of business for other purposes, including, but not limited to, nontax purposes. If the price is attributable to products that are subject to tax at different tax rates, the total price may be treated as attributable to the products subject to tax at the highest tax rate unless the provider can identify by reasonable and verifiable standards the portion of the price attributable to the products subject to tax at the lower rate from the provider's books and records that are kept in the regular course of business for other purposes, including, but not limited to, nontax purposes.

(32) "Retailer" means every person making sales at retail or for distribution, use, consumption, or storage for use or consumption in this state and has the same meaning as "seller" in Code Section 48-8-161.

(33) (A) "Sale" means any transfer of title or possession, transfer of title and possession, exchange, barter, lease, or rental, conditional or otherwise, in any manner or by any means of any kind of tangible personal property for a consideration except as otherwise provided in subparagraph (B) of this paragraph and includes, but is not limited to:

(i) The fabrication of tangible personal property for consumers who directly or indirectly furnish the materials used in such fabrication;

(ii) The furnishing, repairing, or serving for a consideration of any tangible personal property consumed on the premises of the person furnishing, repairing, or serving the tangible personal property; or

(iii) A transaction by which the possession of property is transferred but the seller retains title as security for the payment of the price.

(B) Notwithstanding a dealer's physical presence, in the case of a motor vehicle retail sale, excluding lease or rental, the taxable situs of the transaction for the purposes of collecting local sales and use taxes shall be the county of motor vehicle registration of the purchaser.

(34) (A) "Sales price" applies to the measure subject to sales tax and means the total amount of consideration, including cash, credit, property, and services, for which personal property or services are sold, leased, or rented, valued in money, whether received in money or otherwise without any deduction for the following:

(i) The seller's cost of the property sold;

(ii) The cost of materials used, labor, or service cost, interest, losses, all costs of transportation to the seller, all taxes imposed on the seller, and any other expense of the seller;

(iii) Charges by the seller for any services necessary to complete the sale; and

(iv) Delivery charges.

(B) Sales price shall not include:

(i) Discounts, including cash, term, or coupons that are not reimbursed by a third party that are allowed by a seller and taken by a purchaser on a sale;

(ii) Interest, financing, and carrying charges from credit extended on the sale of personal property or services, if the amount is separately stated on the invoice, bill of sale, or similar document given to the purchaser;

(iii) Any taxes legally imposed directly on the consumer that are separately stated on the invoice, bill of sale, or similar document given to the purchaser;

(iv) Installation charges if they are separately stated on the invoice, billing, or similar document given to the purchaser;

(v) Telecommunications nonrecurring charges if they are separately stated on the invoice, billing, or similar document; and

(vi) Credit for any trade-in.

(C) Sales price shall include consideration received by the seller from third parties if:

(i) The seller actually receives consideration from a party other than the purchaser and the consideration is directly related to a price reduction or discount on the sale;

(ii) The seller has an obligation to pass the price reduction or discount through to the purchaser;

(iii) The amount of the consideration attributable to the sale is fixed and determinable by the seller at the time of the sale of the item to the purchaser; and

(iv) One of the following criteria is met:

(I) The purchaser presents a coupon, certificate, or other documentation to the seller to claim a price reduction or discount where the coupon, certificate, or documentation is authorized, distributed, or granted by a third party with the understanding that the third party will reimburse any seller to whom the coupon, certificate, or documentation is presented;

(II) The purchaser identifies himself or herself to the seller as a member of a group or organization entitled to a price reduction or discount; provided, however, that a preferred customer card that is available to any patron shall not constitute membership in such a group; or

(III) The price reduction or discount is identified as a third-party price reduction or discount on the invoice received by the purchaser or on a coupon, certificate, or other documentation presented by the purchaser.

(35) "Storage" means any keeping or retention in this state of tangible personal property for use or consumption in this state or for any purpose other than sale at retail in the regular course of business.

(36) "Streamlined sales tax agreement" means the Streamlined Sales and Use Tax Agreement under Code Section 48-8-162.

(37) "Tangible personal property" means personal property that can be seen, weighed, measured, felt, or touched or that is in any other manner perceptible to the senses. Tangible personal property includes electricity, water, gas, steam, and prewritten computer software. Tangible personal property does not mean stocks, bonds, notes, insurance, or other obligations or securities.

(38) "Telecommunications nonrecurring charges" means an amount billed for the installation, connection, change, or initiation of telecommunications service received by the customer.

(39) "Telecommunications service" means the electronic transmission, conveyance, or routing of voice, data, audio, video, or any other information or signals to a point, or between or among points. The term telecommunications service includes such transmission, conveyance, or routing in which computer processing applications are used to act on the form, code, or protocol of the content for purposes of transmission, conveyance, or routing without regard to whether such service is referred to as voice over Internet protocol services or is classified by the Federal Communications Commission as enhanced or value added. Telecommunications service shall not include:

(A) Data processing and information services that allow data to be generated, acquired, stored, processed, or retrieved and delivered by an electronic transmission to a purchaser where such purchaser's primary purpose for the underlying transaction is the processed data or information;

(B) Installation or maintenance of wiring or equipment on a customer's premises;

(C) Tangible personal property;

(D) Advertising, including but not limited to directory advertising;

(E) Billing and collection services provided to third parties;

(F) Internet access service;

(G) Radio and television audio and video programming services, regardless of the medium, including the furnishing of transmission, conveyance, and routing of such services by the programming service provider. Radio and television audio and video programming services shall include but not be limited to cable service as defined in 47 U.S.C. Section 522(6) and audio and video programming services delivered by commercial mobile radio service providers, as defined in 47 C.F.R. Section 20.3;

(H) Ancillary services; or

(I) Digital products delivered electronically, including but not limited to software, music, video, reading materials, or ring tones.

(39.1) "Tobacco" means cigarettes, cigars, chewing or pipe tobacco, or any other item that includes tobacco.

(40) "Use" means the exercise of any right or power over tangible personal property incident to the ownership of the property including, but not limited to, the sale at retail of the property in the regular course of business.

(41) "Use tax" includes the use, consumption, distribution, and storage of tangible personal property as defined in this article.

(42) "Vertical service" means an ancillary service that is offered in connection with one or more telecommunications services, which offers advanced calling features that allow customers to identify callers and to manage multiple calls and call connections, including conference bridging services.

(43) "Voice mail service" means an ancillary service that enables the customer to store, send, or receive recorded messages. Voice mail service does not include any vertical services that the customer may be required to have in order to utilize the voice mail service.



§ 48-8-3. Exemptions

The sales and use taxes levied or imposed by this article shall not apply to:

(1) Sales to the United States government, this state, any county or municipality of this state, fire districts which have elected governing bodies and are supported by, in whole or in part, ad valorem taxes, or any bona fide department of such governments when paid for directly to the seller by warrant on appropriated government funds;

(2) Transactions in which tangible personal property is furnished by the United States government or by a county or municipality of this state to any person who contracts to perform services for the governmental entity for the installation, repair, or extension of any public water, gas, or sewage system of the governmental entity when the tangible personal property is installed for general distribution purposes, notwithstanding Code Section 48-8-63 or any other provision of this article. No exemption is granted with respect to tangible personal property installed to serve a particular property site;

(3) The federal retailers' excise tax if the tax is billed to the consumer separately from the selling price of the product or from the tax imposed by Article 1 of Chapter 9 of this title relating to motor fuel taxes;

(4) Sales by counties and municipalities arising out of their operation of any public transit facility and sales by public transit authorities or charges by counties, municipalities, or public transit authorities for the transportation of passengers upon their conveyances;

(5) (A) Fares and charges, except charges for charter and sightseeing service, collected by an urban transit system for the transportation of passengers.

(B) As used in this paragraph, the term:

(i) "Public transit system primarily urban in character" shall include a transit system operated by any entity which provides passenger transportation services by means of motor vehicles having passenger-carrying capacity within or between standard metropolitan areas and urban areas, as those terms are defined in Code Section 32-2-3, of this state.

(ii) "Urban transit system" means a public transit system primarily urban in character which is operated by a street railroad company or a motor carrier, is subject to the jurisdiction of the Department of Public Safety, and whose fares and charges are regulated by the Department of Public Safety, or is operated pursuant to a franchise contract with a municipality of this state so that its fares and charges are regulated by or are subject to the approval of the municipality. An urban transit system certificate shall be issued by the Department of Public Safety, or by the municipality which has regulatory authority, upon an affirmative showing that the applicant operates an urban transit system. The certificate shall be obtained and filed with the commissioner and shall continue in effect so long as the holder of such certificate qualifies as an urban transit system. Any urban transit system certificate granted prior to January 1, 2002, shall be deemed valid as of the date it was issued;

(6) Sales to any hospital authority created by Article 4 of Chapter 7 of Title 31;

(6.1) Sales to any housing authority created by Article 1 of Chapter 3 of Title 8, the "Housing Authorities Law";

(6.2) Sales to any local government authority created on or after January 1, 1980, by local law, which authority has as its principal purpose or one of its principal purposes the construction, ownership, or operation of a coliseum and related facilities to be used for athletic contests, games, meetings, trade fairs, expositions, political conventions, agricultural events, theatrical and musical performances, conventions, or other public entertainments or any combination of such purposes;

(6.3) Sales to any agricultural commodities commission created by and regulated pursuant to Chapter 8 of Title 2;

(7) Sales of tangible personal property and services to a nonprofit licensed nursing home, nonprofit licensed in-patient hospice, or a nonprofit general or mental hospital used exclusively by such nursing home, in-patient hospice, or hospital in performing a general nursing home, in-patient hospice, hospital, or mental hospital treatment function in this state when such nursing home, in-patient hospice, or hospital is a tax exempt organization under the Internal Revenue Code and obtains an exemption determination letter from the commissioner;

(7.05) (A) For the period commencing on July 1, 2015, and ending on June 30, 2018, sales of tangible personal property to a nonprofit health center in this state which has been established under the authority of and is receiving funds pursuant to the United States Public Health Service Act, 42 U.S.C. Section 254b if such health clinic obtains an exemption determination letter from the commissioner.

(B) (i) For the purposes of this paragraph, the term "local sales and use tax" shall mean any sales tax, use tax, or local sales and use tax which is levied and imposed in an area consisting of less than the entire state, however authorized, including, but not limited to, such taxes authorized by or pursuant to constitutional amendment; by or pursuant to Section 25 of an Act approved March 10, 1965 (Ga. L. 1965, p. 2243), as amended, the "Metropolitan Atlanta Rapid Transit Authority Act of 1965"; by or pursuant to Article 2, 2A, 3, or 4 of this chapter.

(ii) The exemption provided for in subparagraph (A) of this paragraph shall not apply to any local sales and use tax levied or imposed at any time.

(C) Notwithstanding Code Sections 48-2-15, 48-7-60, and 48-7-61, any taxpayer seeking to claim the exemption provided for within subparagraph (A) of this paragraph shall electronically submit to the department, at the time of application for the exemption and any such annual renewal, the total number of patients treated in the previous calendar year, the average monthly number of full-time employees, and the total amount of exempt purchases made by the taxpayer in the preceding calendar year. The department shall then issue a report to the chairpersons of the House Committee on Ways and Means and the Senate Finance Committee detailing the total number of patients treated, average monthly number of full-time employees, and the total amount of sales and use tax exempted sales for the previous calendar year, by June 30 each year;

(7.1) Sales of tangible personal property and services to a nonprofit organization, the primary function of which is the provision of services to intellectually disabled persons, when such organization is a tax exempt organization under the Internal Revenue Code and obtains an exemption determination letter from the commissioner;

(7.2) Sales of tangible personal property or services to any chapter of the Georgia State Society of the Daughters of the American Revolution which is tax exempt under Section 501(c)(3) of the Internal Revenue Code and obtains an exemption determination letter from the commissioner;

(7.3) (A) For the period commencing July 1, 2015, and ending June 30, 2018, sales of tangible personal property and services to a nonprofit volunteer health clinic which primarily treats indigent persons with incomes below 200 percent of the federal poverty level and which property and services are used exclusively by such volunteer health clinic in performing a general treatment function in this state when such volunteer health clinic is a tax exempt organization under the Internal Revenue Code and obtains an exemption determination letter from the commissioner.

(B) Notwithstanding Code Sections 48-2-15, 48-7-60, and 48-7-61, any taxpayer seeking to claim the exemption provided for within subparagraph (A) of this paragraph shall electronically submit to the department, at the time of application for the exemption and any such annual renewal, the total number of patients treated in the previous calendar year, the average monthly number of full-time employees, and the total amount of exempt purchases made by the taxpayer in the preceding calendar year. The department shall then issue a report to the chairpersons of the House Committee on Ways and Means and the Senate Finance Committee detailing the total number of patients treated, average monthly number of full-time employees, and the total amount of sales and use tax exempted sales for the previous calendar year, by June 30 each year;

(8) Sales of tangible personal property and services to the University System of Georgia and its educational units;

(9) Sales of tangible personal property and services to be used exclusively for educational purposes by those private colleges and universities in this state whose academic credits are accepted as equivalents by the University System of Georgia and its educational units;

(10) Sales of tangible personal property and services to be used exclusively for educational purposes by those bona fide private elementary and secondary schools which have been approved by the commissioner as organizations eligible to receive tax deductible contributions if application for exemption is made to the department and proof of the exemption is established;

(11) Sales of tangible personal property or services to, and the purchase of tangible personal property or services by, any educational or cultural institute which:

(A) Is tax exempt under Section 501(c)(3) of the Internal Revenue Code;

(B) Furnishes at least 50 percent of its programs through universities and other institutions of higher education in support of their educational programs;

(C) Is paid for by government funds of a foreign country; and

(D) Is an instrumentality, agency, department, or branch of a foreign government operating through a permanent location in this state;

(12) Food and food ingredients and prepared food sold and served to pupils and employees of public schools as part of a school lunch program;

(13) Sales of prepared food and food and food ingredients consumed by pupils and employees of bona fide private elementary and secondary schools which have been approved by the commissioner as organizations eligible to receive tax deductible contributions when application for exemption is made to the department and proof of the exemption is established;

(14) Sales of objects of art and of anthropological, archeological, geological, horticultural, or zoological objects or artifacts and other similar tangible personal property to or for the use by any museum or organization which is tax exempt under Section 501(c)(3) of the Internal Revenue Code of such tangible personal property for display or exhibition in a museum within this state when the museum is open to the public and has been approved by the commissioner as an organization eligible to receive tax deductible contributions;

(15) Sales:

(A) Of any religious paper in this state when the paper is owned and operated by religious institutions or denominations and no part of the net profit from the operation of the institution or denomination inures to the benefit of any private person;

(B) By religious institutions or denominations when:

(i) The sale results from a specific charitable fundraising activity;

(ii) The number of days upon which the fundraising activity occurs does not exceed 30 in any calendar year;

(iii) No part of the gross sales or net profits from the sales inures to the benefit of any private person; and

(iv) The gross sales or net profits from the sales are used for the purely charitable purposes of:

(I) Relief to the aged;

(II) Church related youth activities;

(III) Religious instruction or worship; or

(IV) Construction or repair of church buildings or facilities;

(15.1) Sales of pipe organs or steeple bells to any church which is qualified as an exempt religious organization under Section 501(c)(3) of the Internal Revenue Code of 1986, as amended;

(16) The sale or use of Holy Bibles, testaments, and similar books commonly recognized as being Holy Scripture regardless of by or to whom sold;

(17) The sale of fuel and supplies for use or consumption aboard ships plying the high seas either in intercoastal trade between ports in this state and ports in other states of the United States or its possessions or in foreign commerce between ports in this state and ports of foreign countries;

(18) Charges made for the transportation of tangible personal property except delivery charges by the seller associated with the sale of taxable tangible personal property, including, but not limited to, charges for accessorial services such as refrigeration, switching, storage, and demurrage made in connection with interstate and intrastate transportation of the property;

(19) All tangible personal property purchased outside of this state by persons who at the time of purchase are not domiciled in this state but who subsequently become domiciled in this state and bring the property into this state for the first time as a result of the change of domicile, if the property is not brought into this state for use in a trade, business, or profession;

(20) The sale of water delivered to consumers through water mains, lines, or pipes;

(21) Sales, transfers, or exchanges of tangible personal property made as a result of a business reorganization when the owners, partners, or stockholders of the business being reorganized maintain the same proportionate interest or share in the newly formed business reorganization;

(22) Professional, insurance, or personal service transactions which involve sales as inconsequential elements for which no separate charges are made;

(23) Fees or charges for services rendered by repairmen for which a separate charge is made;

(24) The rental of videotape or motion picture film to any person who charges an admission fee to view such film or videotape;

(25) On and after July 1, 2017, fares of for-hire vehicles for which taxi services, limousine carriers, ride share network services, or the owners of such vehicles have purchased a for-hire master license in lieu of paying sales and use taxes on fares pursuant to the provisions of subsection (b) of Code Section 40-2-168. This provision shall not relieve taxi services, limousine carriers, transportation referral services, transportation referral service providers, or ride share service networks of sales and use tax liability on fares incurred prior to the purchase of such for-hire master license. This paragraph shall be repealed by operation of law on July 1, 2017;

(26) Reserved;

(27) Reserved;

(28) Reserved;

(29) Reserved;

(30) The sale of a vehicle to a service-connected disabled veteran when the veteran received a grant from the United States Department of Veterans Affairs to purchase and specially adapt the vehicle to his disability;

(31) The sale of tangible personal property manufactured or assembled in this state for export when delivery is taken outside this state;

(32) Aircraft, watercraft, motor vehicles, and other transportation equipment manufactured or assembled in this state when sold by the manufacturer or assembler for use exclusively outside this state and when possession is taken from the manufacturer or assembler by the purchaser within this state for the sole purpose of removing the property from this state under its own power when the equipment does not lend itself more reasonably to removal by other means;

(33) (A) The sale of aircraft, watercraft, railroad locomotives and rolling stock, motor vehicles, and major components of each, which will be used principally to cross the borders of this state in the service of transporting passengers or cargo by common carriers and by carriers who hold common carrier and contract carrier authority in interstate or foreign commerce under authority granted by the United States government. Replacement parts installed by carriers in such aircraft, watercraft, railroad locomotives and rolling stock, and motor vehicles which become an integral part of the craft, equipment, or vehicle shall also be exempt from all taxes under this article;

(B) In lieu of any tax under this article which would apply to the purchase, sale, use, storage, or consumption of the tangible personal property described in this paragraph but for this exemption, the tax under this article shall apply with respect to all fuel purchased and delivered within this state by or to any common carrier and with respect to all fuel purchased outside this state and stored in this state irrespective, in either case, of the place of its subsequent use;

(33.1) (A) The sale or use of jet fuel to or by a qualifying airline at a qualifying airport, to the extent provided in subparagraphs (B) and (C) of this paragraph.

(B) For the period of time beginning July 1, 2012, and ending on June 30, 2015, the sale or use of jet fuel to or by a qualifying airline at a qualifying airport shall be exempt from 1 percent of the 4 percent state sales and use tax.

(C) The sale or use of jet fuel to or by a qualifying airline at a qualifying airport shall be exempt at all times from the sales or use tax levied and imposed as authorized pursuant to Part 1 of Article 3 of this chapter. As used in this subparagraph, the term "qualifying airport" means any airport in this state that has had more than 750,000 takeoffs and landings during a calendar year, and the term "qualifying airline" shall have the same meaning as set forth in subparagraph (E) of this paragraph.

(D) Except as provided for in subparagraph (C) of this paragraph, this exemption shall not apply to any other local sales and use tax levied or imposed at any time in any area consisting of less than the entire state, however authorized, not to exceed the rate at which such taxes were levied as of January 1, 2014, including, but not limited to, such taxes authorized by or pursuant to Section 25 of an Act approved March 10, 1965 (Ga. L. 1965, p. 2243), as amended, the "Metropolitan Atlanta Rapid Transit Authority Act of 1965," or such taxes as authorized by or pursuant to Part 2 of Article 3 or Article 2, 2A, or 4 of this chapter.

(E) For purposes of subparagraph (B) of this paragraph and paragraph (2) of subsection (d) of Code Section 48-8-241, a "qualifying airline" shall mean any person which is authorized by the Federal Aviation Administration or appropriate agency of the United States to operate as an air carrier under an air carrier operating certificate and which provides regularly scheduled flights for the transportation of passengers or cargo for hire.

(F) For purposes of subparagraph (B) of this paragraph and paragraph (2) of subsection (d) of Code Section 48-8-241, the term "qualifying airport" means a certificated air carrier airport in Georgia.

(G) On or after July 1, 2017, revenue derived from the levy of sales and use taxes on jet fuel shall be used for a state aviation program or airport related purposes to the extent required to comply with 49 U.S.C. Sections 47107(b) and 47113. Any portion of such revenue so derived which is in excess of the amount required for purposes of such compliance with federal law may be appropriated by the General Assembly for other purposes.

(H) The commissioner shall adopt rules and regulations to carry out the provisions of this paragraph;

(34) Reserved;

(34.1) (A) The sale of primary material handling equipment which is used for the handling and movement of tangible personal property and racking systems used for the conveyance and storage of tangible personal property in a warehouse or distribution facility located in this state when such equipment is either part of an expansion worth $5 million or more of an existing warehouse or distribution facility or part of the construction of a new warehouse or distribution facility where the total value of all real and personal property purchased or acquired by the taxpayer for use in the warehouse or distribution facility is worth $5 million or more.

(B) In order to qualify for the exemption provided for in subparagraph (A) of this paragraph, a warehouse or distribution facility may not make retail sales from such facility to the general public if the total of the retail sales equals or exceeds 15 percent of the total revenues of the warehouse or distribution facility. If retail sales are made to the general public by a warehouse or distribution facility and at any time the total of the retail sales equals or exceeds 15 percent of the total revenues of the facility, the taxpayer will be disqualified from receiving such exemption as of the date such 15 percent limitation is met or exceeded. The taxpayer may be required to repay any tax benefits received under subparagraph (A) of this paragraph on or after that date plus penalty and interest as may be allowed by law;

(34.2) (A) The sale or use of machinery or equipment, or both, which is used in the remanufacture of aircraft engines or aircraft engine parts or components in a remanufacturing facility located in this state. For purposes of this paragraph, "remanufacture of aircraft engines or aircraft engine parts or components" means the substantial overhauling or rebuilding of aircraft engines or aircraft engine parts or components.

(B) Any person making a sale of machinery or equipment, or both, for the remanufacture of aircraft engines or aircraft engine parts or components shall collect the tax imposed on the sale by this article unless the purchaser furnishes a certificate issued by the commissioner certifying that the purchaser is entitled to purchase the machinery or equipment without paying the tax;

(34.3) Reserved;

(34.4) (A) Notwithstanding any provision of Code Section 48-8-63 to the contrary, sales of tangible personal property to, or used in or for the construction of, an alternative fuel facility primarily dedicated to the production and processing of ethanol, biodiesel, butanol, and their by-products, when such fuels are derived from biomass materials such as agricultural products, or from animal fats, or the wastes of such products or fats.

(B) As used in this paragraph, the term:

(i) "Alternative fuel facility" means any facility located in this state which is primarily dedicated to the production and processing of ethanol, biodiesel, butanol, and their by-products for sale.

(ii) "Used in or for the construction" means any tangible personal property incorporated into a new alternative fuel facility that loses its character of tangible personal property. Such term does not mean tangible personal property that is temporary in nature, leased or rented, tools, or other items not incorporated into the facility.

(C) Any person making a sale of tangible personal property for the purpose specified in this paragraph shall collect the tax imposed on this sale unless the purchaser furnishes an exemption certificate issued by the commissioner certifying that the purchaser is entitled to purchase the tangible personal property without payment of tax.

(D) Any corporation, partnership, limited liability company, or any other entity or person that qualifies for this exemption must conduct at least a majority of its business with entities or persons with which it has no affiliation.

(E) The exemption provided for under subparagraph (A) of this paragraph shall not apply to sales of tangible personal property that occur after the production and processing of biodiesel, ethanol, butanol, and their by-products has begun at the alternative fuel facility.

(F) The exemption provided for under subparagraph (A) of this paragraph shall apply only to sales occurring during the period July 1, 2007, through June 30, 2012.

(G) The commissioner shall promulgate any rules and regulations necessary to implement and administer this paragraph;

(35) Reserved;

(36) (A) The sale of machinery and equipment and any repair, replacement, or component parts for such machinery and equipment which is used for the primary purpose of reducing or eliminating air or water pollution;

(B) Any person making a sale of machinery and equipment or repair, replacement, or component parts for such machinery and equipment for the purposes specified in this paragraph shall collect the tax imposed on the sale by this article unless the purchaser furnishes him with a certificate issued by the commissioner certifying that the purchaser is entitled to purchase the machinery and equipment or repair, replacement, or component parts for such machinery and equipment without paying the tax;

(36.1) (A) The sale of machinery and equipment which is incorporated into any qualified water conservation facility and used for water conservation.

(B) As used in this paragraph, the term:

(i) "Qualified water conservation facility" means any facility, including buildings, and any machinery and equipment used in the water conservation process resulting in a minimum 10 percent reduction in permit by relinquishment or transfer of annual permitted water usage from existing permitted ground-water sources. In addition, such facility shall have been certified pursuant to rules and regulations promulgated by the Department of Natural Resources as necessary to promote its ground-water management efforts for areas with a multiyear record of consumption at, near, or above sustainable use signaled by declines in ground-water pressure, threats of salt-water intrusion, need to develop alternate sources to accommodate economic growth and development, or any other indication of growing inadequacy of the existing resource.

(ii) "Water conservation" means a minimum 10 percent reduction resulting in the relinquishment of transfer of annual permitted water usage from existing ground-water sources due to increased manufacturing process efficiencies or recycling of manufacturing process water which results in reduced ground-water usage, or a change from a ground-water source to a surface-water source or an alternate source.

(C) Any person making a sale of machinery and equipment for the purposes specified in this paragraph shall collect the tax imposed on this sale unless the purchaser furnishes such person with a certificate issued by the commissioner certifying that the purchaser is entitled to purchase the machinery and equipment without paying the tax;

(37) Reserved;

(38) Sales of tangible personal property and fees and charges for services by the Rock Eagle 4-H Center;

(39) Sales by any public or private school containing any combination of grades kindergarten through 12 of tangible personal property, concessions, or tickets for admission to a school event or function, provided that the net proceeds from such sales are used solely for the benefit of such public or private school or its students;

(39.1) The use of cargo containers and their related chassis which are owned by or leased to persons engaged in the international shipment of cargo by ocean-going vessels which containers and chassis are directly used for the storage and shipment of tangible personal property in or through this state in intrastate or interstate commerce;

(40) The sale of major components and repair parts installed in military craft, vehicles, and missiles;

(41) (A) Sales of tangible personal property and services to a child-caring institution as defined in paragraph (1) of Code Section 49-5-3, as amended; a child-placing agency as defined in paragraph (2) of Code Section 49-5-3, as amended; or a maternity home as defined in paragraph (14) of Code Section 49-5-3, as amended, when such institution, agency, or home is engaged primarily in providing child services and is a nonprofit, tax-exempt organization under Section 501(c)(3) of the Internal Revenue Code and obtains an exemption determination letter from the commissioner; and

(B) Sales by an institution, agency, or home as described in subparagraph (A) of this paragraph when:

(i) The sale results from a specific charitable fundraising activity;

(ii) The number of days upon which the fundraising activity occurs does not exceed 30 in any calendar year;

(iii) No part of the gross sales or net profits from the sales inures to the benefit of any private person; and

(iv) The gross sales or net profits from the sales are used purely for charitable purposes in providing child services;

(42) The use by, or lease or rental of tangible personal property to, a person who acquires the property from another person where both persons are under 100 percent common ownership and where the person who furnishes, leases, or rents the property has:

(A) Previously paid sales or use tax on the property; or

(B) Been credited under Code Section 48-8-42 with paying a sales or use tax on the property so furnished, leased, or rented, and the tax credited is based upon the fair rental or lease value of the property;

(43) Gross revenues generated from all bona fide coin operated amusement machines which vend or dispense music or are operated for skill, amusement, entertainment, or pleasure which are in commercial use and are provided to the public for play which will require a permit fee under Chapter 27 of Title 50;

(44) Sales of motor vehicles, as defined in Code Section 48-5-440, to nonresident purchasers for immediate transportation to and use in another state in which the vehicles are required to be registered, provided the seller obtains from the purchaser and retains an affidavit stating the name and address of the purchaser, the state in which the vehicle will be registered and operated, the make, model, and serial number of the vehicle, and such other information as the commissioner may require;

(45) The sale, use, storage, or consumption of paper stock which is manufactured in this state into catalogs intended to be delivered outside this state for use outside this state;

(46) Sales to blood banks having a nonprofit status pursuant to Section 501(c)(3) of the Internal Revenue Code;

(47) (A) (i) The sale or use of drugs which are lawfully dispensable only by prescription for the treatment of natural persons, the sale or use of insulin regardless of whether the insulin is dispensable only by prescription, and the sale or use of prescription eyeglasses and contact lenses including, without limitation, prescription contact lenses distributed by the manufacturer to licensed dispensers as free samples not intended for resale and labeled as such; and

(ii) The sale or use of drugs lawfully dispensable by prescription for the treatment of natural persons which are dispensed or distributed without charge to physicians, dentists, clinics, hospitals, or any other person or entity located in Georgia by a pharmaceutical manufacturer or distributor; and the use of drugs and durable medical equipment lawfully dispensed or distributed without charge solely for the purposes of a clinical trial approved by either the United States Food and Drug Administration or by an institutional review board.

(B) For purposes of this paragraph, the term:

(i) "Drug" means the same as provided in Code Section 48-8-2 but shall not include over-the-counter drugs or tobacco.

(ii) "Institutional review board" means an institutional review board as provided in 21 C.F.R. Section 56.

(C) The commissioner is authorized to prescribe forms and promulgate rules and regulations deemed necessary in order to administer and effectuate this paragraph;

(48) Sales to licensed commercial fishermen of bait for taking crabs and the use by licensed commercial fishermen of bait for taking crabs;

(49) Reserved;

(49.1) (A) From July 1, 2008, until June 30, 2010, the sale or use of liquefied petroleum gas or other fuel used in a structure in which swine are raised.

(B) (i) For the purposes of this paragraph, the term "local sales and use tax" shall mean any sales tax, use tax, or local sales and use tax which is levied and imposed in an area consisting of less than the entire state, however authorized, including, but not limited to, such taxes authorized by or pursuant to constitutional amendment; by or pursuant to Section 25 of an Act approved March 10, 1965 (Ga. L. 1965, p. 2243), as amended, the "Metropolitan Atlanta Rapid Transit Authority Act of 1965"; by or pursuant to Article 2 of this chapter; by or pursuant to Article 2A of this chapter; by or pursuant to Part 1 of Article 3 of this chapter; by or pursuant to Part 2 of Article 3 of this chapter; and by or pursuant to Article 4 of this chapter.

(ii) The exemption provided for in subparagraph (A) of this paragraph shall not apply to any local sales and use tax levied or imposed at any time;

(50) Sales of insulin syringes and blood glucose level measuring strips dispensed without a prescription;

(51) Sales of oxygen prescribed by a licensed physician;

(52) The sale or use of hearing aids;

(53) Sales transactions for which food stamps or WIC coupons are used as the medium of exchange;

(54) The sale or use of any durable medical equipment that is sold or used pursuant to a prescription or prosthetic device that is sold or used pursuant to a prescription;

(55) The sale of lottery tickets authorized by Chapter 27 of Title 50;

(56) Sales by any parent-teacher organization qualified as a tax exempt organization under Section 501(c)(3) of the Internal Revenue Code;

(57) (A) The sale of food and food ingredients to an individual consumer for off-premises human consumption, to the extent provided in this paragraph.

(B) For the purposes of this paragraph, the term "food and food ingredients" as defined in Code Section 48-8-2 shall not include prepared food, drugs, or over-the-counter drugs.

(C) The exemption provided for in this paragraph shall not apply to the sale or use of food and food ingredients when purchased for any use in the operation of a business.

(D) (i) The exemption provided for in this paragraph shall not apply to any local sales and use tax levied or imposed at any time.

(ii) For the purposes of this subparagraph, the term "local sales and use tax" shall mean any sales tax, use tax, or local sales and use tax which is levied and imposed in an area consisting of less than the entire state, however authorized, including, but not limited to, such taxes authorized by or pursuant to constitutional amendment; by or pursuant to Section 25 of an Act approved March 10, 1965 (Ga. L. 1965, p. 2243), as amended, the "Metropolitan Atlanta Rapid Transit Authority Act of 1965"; or by or pursuant to any article of this chapter.

(E) The commissioner shall adopt rules and regulations to carry out the provisions of this paragraph;

(57.1) (A) From July 1, 2014, until June 30, 2021, sales of food and food ingredients to a qualified food bank.

(B) As used in this paragraph, the term "qualified food bank" means any food bank which is exempt from taxation under Section 501(c)(3) of the Internal Revenue Code and which is operated primarily for the purpose of providing hunger relief to low income persons residing in this state.

(C) Notwithstanding Code Sections 48-2-15, 48-7-60, and 48-7-61, any taxpayer seeking to claim the exemption provided for within subparagraph (A) of this paragraph shall electronically submit to the department, at the time of application for the exemption and any such annual renewal, the total number of clients served in the previous calendar year, total pounds of food donated by retailers, and total amount of exempt purchases made in the preceding year. The department shall then issue a report to the chairpersons of the House Committee on Ways and Means and the Senate Finance Committee detailing the total number of clients served, total pounds of food donated by retailers, and total amount of sales and use tax exempted sales for the previous calendar year, by June 30 each year.

(D) The commissioner is authorized to promulgate rules and regulations deemed necessary in order to administer and effectuate this paragraph;

(57.2) (A) For the period commencing July 1, 2015, and ending on June 30, 2021, the use of food and food ingredients which is donated to a qualified nonprofit agency and which is used for hunger relief purposes.

(B) As used in this paragraph, the term "qualified nonprofit agency" means any entity which is exempt from taxation under Section 501(c)(3) of the Internal Revenue Code and which provides hunger relief.

(C) For the purposes of this paragraph, the term "food and food ingredients" as defined in Code Section 48-8-2 shall not include drugs or over-the-counter drugs.

(D) The commissioner is authorized to promulgate rules and regulations deemed necessary in order to administer and effectuate this paragraph;

(57.3) (A) For the period commencing July 1, 2015, and ending on June 30, 2020, the use of food and food ingredients which is donated following a natural disaster and which is used for disaster relief purposes.

(B) For the purposes of this paragraph, the term "food and food ingredients" as defined in Code Section 48-8-2 shall not include drugs or over-the-counter drugs.

(C) The commissioner is authorized to promulgate rules and regulations deemed necessary in order to administer and effectuate this paragraph;

(58) Reserved;

(59) (A) Sales of food and food ingredients to and by member councils of the Girl Scouts of the U.S.A. in connection with fundraising activities of any such council.

(B) Sales of food and food ingredients to and by member councils of the Boy Scouts of America in connection with fundraising activities of any such council;

(60) The sale of machinery and equipment which is incorporated into any telecommunications manufacturing facility and used for the primary purpose of improving air quality in advanced technology clean rooms of Class 100,000 or less, provided such clean rooms are used directly in the manufacture of tangible personal property;

(61) Printed advertising inserts or advertising supplements distributed in this state in or as part of any newspaper for resale;

(62) The sale of grass sod of all kinds and character when such sod is in the original state of production or condition of preparation for sale. The exemption provided for by this paragraph shall only apply to a sale made by the sod producer, a member of such producer's family, or an employee of such producer. The exemption provided for by this paragraph shall not apply to sales of grass sod by a person engaged in the business of selling plants, seedlings, nursery stock, or floral products;

(63) The sale or use of funeral merchandise, outer burial containers, and cemetery markers as defined in Code Section 43-18-1, which are purchased with funds received from the Georgia Crime Victims Emergency Fund under Chapter 15 of Title 17;

(64) Reserved;

(65) (A) Sales of dyed diesel fuel exclusively used to operate vessels or boats in the commercial fishing trade by licensed commercial fishermen.

(B) Any person making a sale of dyed diesel fuel for the purposes specified in this paragraph shall collect the tax imposed on the sale by this article unless the purchaser furnishes such person with a certificate issued by the commissioner certifying that the purchaser is entitled to purchase the dyed diesel fuel without paying the tax;

(66) Sales of gold, silver, or platinum bullion or any combination of such bullion, provided that the dealer maintains proper documentation, as specified by rule or regulation to be promulgated by the department, to identify each sale or portion of a sale which is exempt under this paragraph;

(67) Sales of coins or currency or a combination of coins and currency, provided that the dealer maintains proper documentation, as specified by rule or regulation to be promulgated by the department, to identify each sale or portion of a sale which is exempt under this paragraph;

(68) (A) The sale or lease of computer equipment to be incorporated into a facility or facilities in this state to any high-technology company classified under North American Industrial Classification System code 51121, 51331, 51333, 51334, 51421, 52232, 54133, 54171, 54172, 334413, 334611, 513321, 513322, 514191, 541511, 541512, 541513, or 541519 where such sale of computer equipment for any calendar year exceeds $15 million or, in the event of a lease of such computer equipment, the fair market value of such leased computer equipment for any calendar year exceeds $15 million.

(B) Any person making a sale or lease of computer equipment to a high-technology company as specified in subparagraph (A) of this paragraph shall collect the tax imposed on the sale by this article unless the purchaser furnishes such seller with a certificate issued by the commissioner certifying that the purchaser is entitled to purchase the computer equipment without paying the tax. As a condition precedent to the issuance of the certificate, the commissioner, at such commissioner's discretion, may require a good and valid bond with a surety company authorized to do business in this state as surety or may require legal securities, in an amount fixed by the commissioner, conditioned upon payment by the purchaser of all taxes due under this article in the event it should be determined that the sale fails to meet the requirements of this subparagraph.

(C) (i) As used in this paragraph, the term "computer equipment" means any individual computer or organized assembly of hardware or software, such as a server farm, mainframe or midrange computer, mainframe driven high-speed print and mailing devices, and workstations connected to those devices via high bandwidth connectivity such as a local area network, wide area network, or any other data transport technology which performs one of the following functions: storage or management of production data, hosting of production applications, hosting of application systems development activities, or hosting of applications systems testing.

(ii) The term shall not include:

(I) Telephone central office equipment or other voice data transport technology; or

(II) Equipment with imbedded computer hardware or software which is primarily used for training, product testing, or in a manufacturing process.

(D) Any corporation, partnership, limited liability company, or any other similar entity which qualifies for the exemption and is affiliated in any manner with a nonqualified corporation, partnership, limited liability company, or any other similar entity must conduct at least a majority of its business with entities with which it has no affiliation;

(69) The sale of machinery, equipment, and materials incorporated into and used in the construction or operation of a clean room of Class 100 or less in this state, not to include the building or any permanent, nonremovable component of the building that houses such clean room, provided that such clean room is used directly in the manufacture of tangible personal property in this state;

(70) (A) For the purposes of this paragraph, the term "local sales and use tax" shall mean any sales tax, use tax, or local sales and use tax which is levied and imposed in an area consisting of less than the entire state, however authorized, including, but not limited to, such taxes authorized by or pursuant to constitutional amendment; by or pursuant to Section 25 of an Act approved March 10, 1965 (Ga. L. 1965, p. 2243), as amended, the "Metropolitan Atlanta Rapid Transit Authority Act of 1965"; by or pursuant to Article 2 of this chapter; by or pursuant to Article 2A of this chapter; by or pursuant to Part 1 of Article 3 of this chapter; or by or pursuant to Part 2 of Article 3 of this chapter.

(B) The sale of natural or artificial gas used directly in the production of electricity which is subsequently sold.

(C) The exemption provided for in subparagraph (B) of this paragraph shall not apply to any local sales and use tax levied or imposed at any time.

(D) The commissioner shall adopt rules and regulations to carry out the provisions of this paragraph;

(70.1) (A) For the period commencing July 1, 2008, and concluding on December 31, 2010, the sale of natural or artificial gas, No. 2 fuel oil, No. 6 fuel oil, propane, petroleum coke, and coal used directly or indirectly in the manufacture or processing, in a manufacturing plant located in this state, of tangible personal property primarily for resale, and the fuel cost recovery component of retail electric rates used directly or indirectly in the manufacture or processing, in a manufacturing plant located in this state, of tangible personal property primarily for resale.

(B) The exemption provided for in subparagraph (A) of this paragraph shall not apply to the first $7.60 per decatherm of the sales price or cost price of natural or artificial gas, the first $2.48 per gallon of the sales price or cost price of No. 2 fuel oil, the first $1.72 per gallon of the sales price or cost price of No. 6 fuel oil, the first $1.44 per gallon of the sales price or cost price of propane, the first $57.90 per ton of petroleum coke, the first $57.90 per ton of coal, or the first 3.44 cent(s) per kilowatt hour of the fuel cost recovery component of retail electricity rates whether such fuel recovery charges are charged separately or are embedded in such electric rates. Dealers with such embedded rates may exempt from the electricity sales upon which the sales tax is calculated no more than the amount, if any, by which the fuel cost recovery charge approved by the Georgia Public Service Commission for transmission customers of electric utilities regulated by the Georgia Public Service Commission exceeds 3.44 cent(s) per kilowatt hour.

(C) (i) For the purposes of this paragraph, the term "local sales and use tax" shall mean any sales tax, use tax, or local sales and use tax which is levied and imposed in an area consisting of less than the entire state, however authorized, including, but not limited to, such taxes authorized by or pursuant to constitutional amendment; by or pursuant to Section 25 of an Act approved March 10, 1965 (Ga. L. 1965, p. 2243), as amended, the "Metropolitan Atlanta Rapid Transit Authority Act of 1965"; or by or pursuant to Article 2, 2A, 3, or 4 of this chapter.

(ii) The exemption provided for in subparagraph (A) of this paragraph shall not apply to any local sales and use tax levied or imposed at any time.

(D) Any person making a sale of items qualifying for exemption under subparagraph (A) of this paragraph shall be relieved of the burden of proving such qualification if the person receives in good faith a certificate from the purchaser certifying that the purchase is exempt under this paragraph.

(E) Any person who qualifies for this exemption shall notify and certify to the person making the qualified sale that this exemption is applicable to the sale;

(71) Sales to or by any nonprofit organization which has as its primary purpose the raising of funds for books, materials, and programs for public libraries if such organization qualifies as a tax-exempt organization under Section 501(c)(3) of the Internal Revenue Code;

(72) The sale or use of all mobility enhancing equipment prescribed by a physician;

(73) Reserved;

(74) (A) (i) Except as otherwise provided in divisions (ii) and (iii) of this subparagraph, the sale or use of digital broadcast equipment sold to, leased to, or used by a federally licensed commercial or public radio or television broadcast station, a cable network, or a cable distributor that enables a radio or television station, cable network, or cable distributor to originate and broadcast or transmit or to receive and broadcast or transmit digital signals, including, but not limited to, digital broadcast equipment required by the Federal Communications Commission.

(ii) For commercial or public television broadcasters and cable distributors, such equipment shall be limited to antennas, transmission lines, towers, digital transmitters, studio to transmitter links, digital routing switchers, character generators, Advanced Television Systems Committee video encoders and multiplexers, monitoring facilities, cameras, terminal equipment, tape recorders, and file servers.

(iii) For radio broadcasters, such equipment shall be limited to transmitters, digital audio processors, and diskettes.

(B) As used in this paragraph, the term:

(i) "Digital broadcast equipment" means equipment purchased, leased, or used for the origination or integration of program materials for broadcast over the airwaves or transmission by cable, satellite, or fiber optic line which uses or produces an electronic signal where the signal carries data generated, stored, and processed as strings of binary data. Data transmitted or stored as digital data consists of strings of positive or nonpositive elements of a transmission expressed in strings of 0's and 1's which a computer or processor can reconstruct as an electronic signal.

(ii) "Federally licensed commercial or public radio or television broadcast station" means any entity or enterprise, either commercial or noncommercial, which operates under a license granted by the Federal Communications Commission for the purpose of free distribution of audio and video services when the distribution occurs by means of transmission over the public airwaves.

(C) The exemption provided under this paragraph shall not apply to any of the following:

(i) Repair or replacement parts purchased for the equipment described in this paragraph;

(ii) Equipment purchased to replace equipment for which an exemption was previously claimed and taken under this paragraph;

(iii) Any equipment purchased after a television station, cable network, or cable distributor has ceased analog broadcasting, or purchased after November 1, 2004, whichever occurs first; or

(iv) Any equipment purchased after a radio station has ceased analog broadcasting, or purchased after November 1, 2008, whichever occurs first.

(D) Any person making a sale of digital broadcasting equipment to a federally licensed commercial or public radio or television broadcast station, cable network, or cable distributor shall collect the tax imposed on the sale by this article unless the purchaser furnishes a certificate issued by the commissioner certifying that the purchaser is entitled to purchase the equipment without paying the tax;

(75) (A) The sale of eligible property. The exemption provided by this paragraph applies only to sales occurring during the period commencing at 12:01 A.M. on July 30, 2016, and concluding at 12:00 Midnight on July 31, 2016.

(B) As used in this paragraph, the term:

(i) "Clothing" means all human wearing apparel suitable for general use and includes footwear. The term "clothing" excludes belt buckles sold separately; costume masks sold separately; patches and emblems sold separately; sewing equipment and supplies, including but not limited to knitting needles, patterns, pins, scissors, sewing machines, sewing needles, tape measures, and thimbles; sewing materials that become part of clothing, including but not limited to buttons, fabric, lace, thread, yarn, and zippers; and clothing accessories or equipment.

(ii) "Clothing accessories or equipment" means incidental items worn on the person or in conjunction with clothing.

(iii) "Computer" means an electronic device that accepts information in digital or similar form and manipulates it for a result based on a sequence of instructions. The term "computer" excludes cellular phones.

(iv) "Computer software" means a set of coded instructions designed to cause a computer or automatic data processing equipment to perform a task.

(v) "Eligible property" means:

(I) Articles of clothing with a sales price of $100.00 or less per item;

(II) Computers, computer components, and prewritten computer software purchased for noncommercial home or personal use with a sales price of $1,000.00 or less per item; and

(III) School supplies, school art supplies, school computer supplies, and school instructional materials purchased for noncommercial use with a sales price of $20.00 or less per item.

(vi) "Prewritten computer software" means computer software, including prewritten upgrades, which is not designed and developed by the author or other creator to the specifications of a specific purchaser. The combining of two or more prewritten computer software programs or prewritten portions thereof does not cause the combination to be other than prewritten computer software. Prewritten computer software includes software designed and developed by the author or other creator to the specifications of a specific purchaser when it is sold to a person other than the specific purchaser. Where a person modifies or enhances computer software of which the person is not the author or creator, the person shall be deemed to be the author or creator only of such person's modifications or enhancements. Prewritten computer software or a prewritten portion thereof that is modified or enhanced to any degree, where such modification or enhancement is designed and developed to the specifications of a specific purchaser, remains prewritten computer software; provided, however, that where there is a reasonable, separately stated charge or an invoice or other statement of the price given to the purchaser for such modification or enhancement, such modification or enhancement shall not constitute prewritten computer software.

(vii) "School art supply" means an item commonly used by a student in a course of study for artwork.

(viii) "School computer supply" means an item commonly used by a student in a course of study in which a computer is used.

(ix) "School instructional material" means written material commonly used by a student in a course of study as a reference and to learn the subject being taught.

(x) "School supply" means an item commonly used by a student in a course of study.

(C) The commissioner shall promulgate any rules and regulations necessary to implement and administer this paragraph including but not be limited to a list of those articles and items qualifying for the exemption pursuant to this paragraph;

(76) (A) The sale or use of tangible personal property used for or in the renovation or expansion of an aquarium located in this state that charges for admission and that is owned or operated by an organization which is exempt from taxation under Section 501(c)(3) of the Internal Revenue Code, to the extent provided in subparagraphs (B) and (C) of this paragraph.

(B) This exemption shall apply from July 1, 2015, until January 1, 2017, or until the aggregate state sales and use tax refunded pursuant to this paragraph exceeds $750,000.00, whichever occurs first. A qualifying aquarium must pay sales and use tax on all purchases and uses of tangible personal property and may obtain the benefit of this exemption from state sales and use tax by filing a claim for refund of tax paid on qualifying items. All refunds made pursuant to this paragraph will not include interest.

(C) This exemption shall apply from July 1, 2015, until January 1, 2017, to any local sales and use tax levied or imposed at any time in any area consisting of less than the entire state, however authorized, including, but not limited to, such taxes authorized by or pursuant to Section 25 of an Act approved March 10, 1965 (Ga. L. 1965, p. 2243), as amended, the "Metropolitan Atlanta Rapid Transit Authority Act of 1965," or such taxes as authorized by or pursuant to Article 2, 2A, 3, 4, or 5 of this chapter.

(D) Notwithstanding any provision of Code Section 48-8-63 to the contrary, purchases by a contractor may qualify for the exemption provided for in this paragraph. However, when a contractor purchases qualifying tangible personal property, the contractor shall pay the tax at the time of purchase or at the time of first use in this state; and the ultimate owner of the property may file a claim for refund of the tax paid on the qualifying property.

(E) Items qualifying for exemption include all tangible personal property that will remain at the aquarium facility after completion of construction and all tangible personal property that becomes incorporated into the real property structures of the aquarium facility. The exemption excludes all items that remain tangible personal property in the possession of a contractor after the completion of construction;

(77) Reserved;

(78) (A) Notwithstanding any provision of Code Section 48-8-63 to the contrary, from May 5, 2004, until September 1, 2011, sales of tangible personal property used in direct connection with the construction of a new symphony hall facility owned or operated by an organization which is exempt from taxation under Section 501(c)(3) of the Internal Revenue Code if the aggregate construction cost of such facility is $200 million or more.

(B) Any person making a sale of tangible personal property for the purpose specified in this paragraph shall collect the tax imposed on this sale unless the purchaser furnishes such person with an exemption determination letter issued by the commissioner certifying that the purchaser is entitled to purchase the tangible personal property without paying the tax;

(79) Reserved;

(80) (A) Notwithstanding any provision of Code Section 48-8-63 to the contrary, from May 17, 2004, until December 31, 2007, sales of tangible personal property to, or used in or for the new construction of an eligible corporate attraction.

(B) As used in this paragraph, the term "corporate attraction" means any tourist attraction facility constructed on or after May 17, 2004, dedicated to the history and products of a corporation which costs exceeds $50 million, is greater than 60,000 square feet of space, and has associated facilities, including but not limited to parking decks and landscaping owned by the same owner as the eligible corporate attraction.

(C) Any person making a sale of tangible personal property for the purpose specified in this paragraph shall collect the tax imposed on this sale unless the purchaser furnishes such person with an exemption determination letter issued by the commissioner certifying that the purchaser is entitled to purchase the tangible personal property without paying the tax;

(81) The sale of food and food ingredients to a qualifying airline for service to passengers and crew in the aircraft, whether in flight or on the ground, and the furnishing without charge of food and food ingredients to qualifying airline passengers and crew in the aircraft, whether in flight or on the ground; and for purposes of this paragraph a "qualifying airline" shall mean any person which is authorized by the Federal Aviation Administration or appropriate agency of the United States to operate as an air carrier under an air carrier operating certificate and which provides regularly scheduled flights for the transportation of passengers or cargo for hire. As used in this paragraph, "food and food ingredients" means substances, whether in liquid, concentrated, solid, frozen, dried, or dehydrated form, that are sold for ingestion or chewing by humans and are consumed for their taste or nutritional value. Food and food ingredients shall not include alcoholic beverages or tobacco;

(82) (A) Purchase of Energy Star Qualified Products or WaterSense Products with a sales price of $1,500.00 or less per product purchased for noncommercial home or personal use. The exemption provided by this paragraph shall apply only to sales occurring during the period commencing at 12:01 A.M. on September 30, 2016, and concluding at 12:00 Midnight on October 2, 2016.

(B) As used in this paragraph, the term:

(i) "Energy Star Qualified Product" means any dishwasher, clothes washer, air conditioner, ceiling fan, fluorescent light bulb, dehumidifier, programmable thermostat, refrigerator, door, or window that meets the energy efficient guidelines set by the United States Environmental Protection Agency and the United States Department of Energy and is authorized to carry the Energy Star label.

(ii) "WaterSense Product" means a product authorized to bear the United States Environmental Protection Agency WaterSense label.

(C) The exemption provided for in subparagraph (A) of this paragraph shall not apply to purchases of Energy Star Qualified Products or WaterSense Products purchased for trade, business, or resale.

(D) The commissioner shall promulgate any rules and regulations necessary to implement and administer this paragraph;

(83) (A) The sale or use of biomass material, including pellets or other fuels derived from compressed, chipped, or shredded biomass material, utilized in the production of energy, including without limitation the production of electricity, steam, or the production of electricity and steam, which is subsequently sold.

(B) As used in this paragraph, the term "biomass material" means organic matter, excluding fossil fuels, including agricultural crops, plants, trees, wood, wood wastes and residues, sawmill waste, sawdust, wood chips, bark chips, and forest thinning, harvesting, or clearing residues; wood waste from pallets or other wood demolition debris; peanut shells; pecan shells; cotton plants; corn stalks; and plant matter, including aquatic plants, grasses, stalks, vegetation, and residues, including hulls, shells, or cellulose containing fibers;

(84) (A) Notwithstanding any provision of Code Section 48-8-63 to the contrary, from July 1, 2006, until June 30, 2008, sales of tangible personal property used in direct connection with the construction of a national infantry museum and heritage park facility.

(B) As used in this paragraph, the term "national infantry museum and heritage park facility" means a museum and park facility which is constructed after July 1, 2006; is dedicated to the history of the American foot soldier; has more than 130,000 square feet of space; and has associated facilities, including, but not limited to, parking, parade grounds, and memorial areas.

(C) Any person making a sale of tangible personal property for the purpose specified in this paragraph shall collect the tax imposed on this sale unless the purchaser furnishes such person with an exemption determination letter issued by the commissioner certifying that the purchaser is entitled to purchase the tangible personal property without paying the tax;

(85) Reserved;

(86) The sale or use of engines, parts, equipment, and other tangible personal property used in the maintenance or repair of aircraft when such engines, parts, equipment, and other tangible personal property are installed on such aircraft that is being repaired or maintained in this state, so long as such aircraft is not registered in this state;

(87) (A) The sale or use of tangible personal property used for or in the renovation or expansion of a zoological institution to the extent provided in subparagraphs (B) and (C) of this paragraph. As used in this paragraph, the term "zoological institution" means a nonprofit wildlife park, terrestrial institution, or facility which:

(i) Is open to the public, charges for admission, exhibits and cares for a collection consisting primarily of animals other than fish, and has received accreditation from the Association of Zoos and Aquariums; and

(ii) Is located in this state and owned or operated by an organization which is exempt from taxation under Section 501(c)(3) of the Internal Revenue Code.

(B) This exemption shall apply from July 1, 2016, until June 30, 2018, or until the aggregate state sales and use tax refunded pursuant to this paragraph exceeds $350,000.00, whichever occurs first. A qualifying zoological institution shall pay sales and use tax on all purchases and uses of tangible personal property and may obtain the benefit of this exemption from state sales and use tax by filing a claim for refund of tax paid on qualifying items. All refunds made pursuant to this paragraph shall not include interest.

(C) (i) This exemption shall apply from July 1, 2016, until June 30, 2018. A qualifying zoological institution shall pay sales and use tax on all purchases and uses of tangible personal property and may obtain the benefit of this exemption from local sales and use tax by filing a claim for refund of tax paid on qualifying items. All refunds made pursuant to this paragraph shall not include interest.

(ii) For purposes of this subparagraph, local sales and use tax shall be defined as any local sales and use tax levied or imposed at any time in any area consisting of less than the entire state, however authorized, including, but not limited to, such taxes authorized by or pursuant to Section 25 of an Act approved March 10, 1965 (Ga. L. 1965, p. 2243), as amended, the "Metropolitan Atlanta Rapid Transit Authority Act of 1965," or such taxes as authorized by or pursuant to Article 2, 2A, 3, 4, or 5 of this chapter.

(D) Notwithstanding any provision of Code Section 48-8-63 to the contrary, purchases by a contractor may qualify for the exemption provided for in this paragraph. However, when a contractor purchases qualifying tangible personal property, the contractor shall pay the tax at the time of purchase or at the time of first use in this state; and the ultimate owner of the property may file a claim for refund of the tax paid on the qualifying property.

(E) Items qualifying for exemption include all tangible personal property that will remain at the zoological institution after completion of construction and all tangible personal property that becomes incorporated into the real property structures of the zoological institution. This exemption excludes all items that remain tangible personal property in the possession of a contractor after the completion of construction;

(88) (A) Notwithstanding any provision of Code Section 48-8-63 to the contrary, from July 1, 2009, until July 30, 2015, sales of tangible personal property to, or used in or for the new construction of, a civil rights museum.

(B) As used in this paragraph, the term "civil rights museum" means a museum which is constructed after July 1, 2009; is owned or operated by an organization which is exempt from taxation under Section 501(c)(3) of the Internal Revenue Code; has more than 40,000 square feet of space; and has associated facilities, including, but not limited to, special event space and retail space.

(C) Any person making a sale of tangible personal property for the purpose specified in this paragraph shall collect the tax imposed on this sale unless the purchaser furnishes such person with an exemption determination letter issued by the commissioner certifying that the purchaser is entitled to purchase the tangible personal property without paying the tax.

(D) The exemption provided for under subparagraph (A) of this paragraph shall not apply to sales of tangible personal property that occur after the museum is opened to the public;

(89) For the period commencing on July 1, 2009, and ending on June 30, 2011, the sale or use of an airplane flight simulation training device approved by the Federal Aviation Administration under Appendices A and B, 14 C.F.R. Part 60;

(90) Reserved;

(91) The sale of prewritten software which has been delivered to the purchaser electronically or by means of load and leave;

(92) For the period commencing July 1, 2012, and ending on December 31, 2013, sales to an organization defined by the Internal Revenue Service as an instrumentality of the states relating to the holding of an annual meeting in this state;

(93) (A) For the period commencing January 1, 2012, until June 30, 2019, sales of tangible personal property used for and in the construction of a competitive project of regional significance.

(B) The exemption provided in subparagraph (A) of this paragraph shall apply to purchases made during the entire time of construction of the competitive project of regional significance so long as such project meets the definition of a competitive project of regional significance within the period commencing January 1, 2012, until June 30, 2019.

(C) The department shall not be required to pay interest on any refund claims filed for local sales and use taxes paid on purchases made prior to the implementation of this paragraph.

(D) As used in this paragraph, the term "competitive project of regional significance" means the location or expansion of some or all of a business enterprise's operations in this state where the commissioner of economic development determines that the project would have a significant regional impact. The commissioner of economic development shall promulgate regulations in accordance with the provisions of this paragraph outlining the guidelines to be applied in making such determination;

(94) The sale, use, consumption, or storage of materials, containers, labels, sacks, or bags used for packaging tangible personal property for shipment or sale. To qualify for the packaging exemption, the items shall be used solely for packaging and shall not be purchased for reuse. The packaging exemption shall not include materials purchased at a retail establishment for consumer use;

(95) The sale or purchase of any motor vehicle titled in this state on or after March 1, 2013, pursuant to Code Section 48-5C-1. Except as otherwise provided in this paragraph, this exemption shall not apply to rentals of motor vehicles for periods of 31 or fewer consecutive days. Lease payments for a motor vehicle that is leased for more than 31 consecutive days for which a state and local title ad valorem tax is paid shall be exempt from sales and use taxes as provided for in this paragraph. No sales and use taxes shall be imposed upon state and local title ad valorem tax fees imposed pursuant to Chapter 5C of this title as a part of the purchase price of a motor vehicle or any portion of a lease or rental payment that is attributable to payment of state and local title ad valorem tax fees under Chapter 5C of this title;

(96) (A) The sale or use of construction materials used for or in the construction of buildings at a private college to the extent provided in subparagraphs (B) and (C) of this paragraph. As used in this paragraph, the term "private college" means a college in this state which is operated by an organization which is exempt from taxation under Section 501(c)(3) of the Internal Revenue Code and has an enrollment of between 1,000 and 3,000 students.

(B) This exemption shall apply from July 1, 2015, until June 30, 2016, or until the aggregate state sales and use tax refunded pursuant to this paragraph exceeds $350,000.00, whichever occurs first. A qualifying private college shall pay sales and use tax on all purchases and uses of construction materials and may obtain the benefit of this exemption from state sales and use tax by filing a claim for refund of tax paid on qualifying items. All refunds made pursuant to this paragraph shall not include interest.

(C) (i) This exemption shall apply from July 1, 2015, until June 30, 2016. A qualifying private college shall pay sales and use tax on all purchases and uses of construction materials and may obtain the benefit of this exemption from local sales and use tax by filing a claim for refund of tax paid on qualifying items. All refunds made pursuant to this paragraph shall not include interest.

(ii) For purposes of this subparagraph, local sales and use tax shall be defined as any local sales and use tax levied or imposed at any time in any area consisting of less than the entire state, however authorized, including, but not limited to, such taxes authorized by or pursuant to Section 25 of an Act approved March 10, 1965 (Ga. L. 1965, p. 2243), as amended, the "Metropolitan Atlanta Rapid Transit Authority Act of 1965," or such taxes as authorized by or pursuant to Article 2, 2A, 3, 4, or 5 of this chapter.

(D) Notwithstanding any provision of Code Section 48-8-63 to the contrary, purchases by a contractor may qualify for the exemption provided for in this paragraph. However, when a contractor purchases qualifying construction materials, the contractor shall pay the tax at the time of purchase or at the time of first use in this state; and the ultimate owner of the property may file a claim for refund of the tax paid on the qualifying property.

(E) Items qualifying for exemption include all construction materials that will remain at the private college after completion of construction and all construction materials that become incorporated into the real property structures of the private college. This exemption excludes all items that remain in the possession of a contractor after the completion of construction;

(97) (A) Sales of admissions to nonrecurring major sporting events in this state expected to generate over $50 million in the host locality.

(B) As used in this paragraph, the term "major sporting event" means the National Football League championship game; any semifinal game or championship game of a national collegiate tournament; a Major League Baseball, Major League Soccer, or National Basketball Association all-star game; or any other nonrecurring major sporting event determined by the commissioner of economic development and the state revenue commissioner to be a major sporting event.

(C) As used in this paragraph, the term "nonrecurring" means not occurring in this state more than once every three years.

(D) The revenue projections for purposes of this paragraph shall include, but not be limited to, lodging, meals, vehicle rentals, and admissions to tourist attractions.

(E) Determinations made under this paragraph by the commissioners on or after July 1, 2016, shall be made prior to the date of the convening of the General Assembly immediately preceding the awarding of the sales tax exemption for a major sporting event. Such a determination shall become effective either 30 days prior to the major sporting event or on the first fiscal day of the fiscal year immediately following a year during which such determination was made, whichever is earlier. Such a determination may be rendered null and void by a joint resolution passed by both chambers of the General Assembly. In the event that the presiding officers of the General Assembly, in their discretion, choose to introduce such a joint resolution, a special committee in each respective chamber of the General Assembly will be appointed by the presiding officers of both chambers of the General Assembly for the purpose of considering such a joint resolution, subject to the rules of both respective chambers.

(F) This paragraph shall stand automatically repealed on December 31, 2022; provided, however, that this repeal shall not apply to any event for which an application has been submitted prior to December 31, 2022; or

(98) (A) For the period beginning July 1, 2017, and ending June 30, 2020, sales of tangible personal property and services to a qualified job training organization when such organization obtains an exemption determination letter from the commissioner.

(B) For the purposes of this paragraph, the term "qualified job training organization" means an organization which:

(i) Is located in this state;

(ii) Is exempt from income taxation under Section 501(c)(3) of the Internal Revenue Code;

(iii) Specializes in the retail sale of donated items;

(iv) Provides job training and employment services to individuals with workplace disadvantages and disabilities, including, but not limited to, reentry citizens who shall be persons released from incarceration, persons with disabilities, and veterans; and

(v) Uses a majority of its revenues for job training and placement programs.

(C) (i) For the purposes of this paragraph, the term "local sales and use tax" means any sales tax, use tax, or local sales and use tax which is levied and imposed in an area consisting of less than the entire state, however authorized, including, but not limited to, such taxes authorized by or pursuant to constitutional amendment; by or pursuant to Section 25 of an Act approved March 10, 1965 (Ga. L. 1965, p. 2243), as amended, the "Metropolitan Atlanta Rapid Transit Authority Act of 1965"; or by or pursuant to Article 2, Article 2A, Part 1 or Part 2 of Article 3, Article 4, or Article 5 of this chapter.

(ii) The exemption provided for in subparagraph (A) of this paragraph shall not apply to any local sales and use tax levied or imposed at any time.

(D) Any qualified job training organization which is granted an exemption under this paragraph shall provide an annual report to the department which contains, but is not limited to, the following:

(i) The number of individuals trained in the program;

(ii) The number of individuals employed by the organization after receiving such training; and

(iii) The number of individuals employed in full-time positions outside the organization after such training.

Such data shall be compiled by the department and presented to the House Committee on Ways and Means and the Senate Finance Committee for consideration prior to any renewal or extension of the exemption provided by this paragraph.

(E) The commissioner shall promulgate any rules and regulations necessary to implement and administer this paragraph.



§ 48-8-3.1. Exemptions as to motor fuels

(a) Except as provided in subsection (b) of this Code section, sales of motor fuels as defined in paragraph (9) of Code Section 48-9-2 shall be exempt from the state sales and use taxes levied or imposed by this article.

(b) Sales of motor fuel, other than gasoline, purchased for purposes other than propelling motor vehicles on public highways as defined in Article 1 of Chapter 9 of this title shall be fully subject to the state sales and use taxes levied or imposed by this article unless otherwise specifically exempted by this article.

(c) It is specifically declared to be the intent of the General Assembly that taxation imposed on sales of motor fuel wholly or partially subject to taxation under this Code section shall not constitute motor fuel taxes for purposes of any provision of the Constitution providing for the automatic or mandatory appropriation of any amount of funds equal to funds derived from motor fuel taxes.



§ 48-8-3.2. Definitions; exemption; applicability; examples

(a) As used in this Code section, the term:

(1) "Consumable supplies" means tangible personal property, other than machinery and industrial materials, that is consumed or expended during the manufacture of tangible personal property. The term includes, but is not limited to, water treatment chemicals for use in, on, or in conjunction with machinery or equipment and items that are readily disposable. The term excludes packaging supplies and energy.

(2) "Energy" means natural or artificial gas, oil, gasoline, electricity, solid fuel, wood, waste, ice, steam, water, and other materials necessary and integral for heat, light, power, refrigeration, climate control, processing, or any other use in any phase of the manufacture of tangible personal property. The term excludes energy purchased by a manufacturer that is primarily engaged in producing electricity for resale.

(3) "Equipment" means tangible personal property, other than machinery and industrial materials. The term includes durable devices and apparatuses that are generally designed for long-term continuous or repetitive use. The term also includes consumable supplies. Examples of equipment include, but are not limited to, machinery clothing, cones, cores, pallets, hand tools, tooling, molds, dies, waxes, jigs, patterns, conveyors, safety devices, and pollution control devices. The term includes components and repair or replacement parts. The term excludes real property.

(4) "Fixtures" means tangible personal property that has been installed or attached to land or to any building thereon and that is intended to remain permanently in its place. A consideration for whether tangible property is a fixture is whether its removal would cause significant damage to such property or to the real property to which it is attached. Fixtures are classified as real property. Examples of fixtures include, but are not limited to, plumbing, lighting fixtures, slabs, and foundations.

(5) "Industrial materials" means materials for future processing, manufacture, or conversion into articles of tangible personal property for resale when the industrial materials become a component part of the finished product. The term also means materials that are coated upon or impregnated into the product at any stage of its processing, manufacture, or conversion, even though such materials do not remain a component part of the finished product for sale. The term includes raw materials.

(6) "Local sales and use tax" means any sales tax, use tax, or local sales and use tax which is levied and imposed in an area consisting of less than the entire state, however authorized, including, but not limited to, such taxes authorized by or pursuant to constitutional amendment; by or pursuant to Section 25 of an Act approved March 10, 1965 (Ga. L. 1965, p. 2243), as amended, the "Metropolitan Atlanta Rapid Transit Authority Act of 1965"; and by or pursuant to any article of this chapter.

(7) "Machinery" means an assemblage of parts that transmits force, motion, and energy one to the other in a predetermined manner to accomplish a specific objective. The term includes a machine and all of its components, including, but not limited to, belts, pulleys, shafts, gauges, gaskets, valves, hoses, pipes, wires, blades, bearings, operational structures attached to the machine, including stairways and catwalks, or other devices that are required to regulate or control the machine, allow access to the machine, or enhance or alter its productivity or functionality. The term includes repair or replacement parts. The term excludes real property and consumable supplies.

(8) "Machinery clothing" means felts, screen plates, wires, or any other items used to carry, form, or dry work in process through the manufacture of tangible personal property.

(9) "Manufacture of tangible personal property," used synonymously with the term "manufacturing," means a manufacturing operation, series of continuous manufacturing operations, or series of integrated manufacturing operations engaged in at a manufacturing plant or among manufacturing plants to change, process, transform, or convert industrial materials by physical or chemical means into articles of tangible personal property for sale, for promotional use, or for further manufacturing that have a different form, configuration, utility, composition, or character. The term includes, but is not limited to, the storage, preparation, or treatment of industrial materials; assembly of finished units of tangible personal property to form a new unit or units of tangible personal property; movement of industrial materials and work in process from one manufacturing operation to another; temporary storage between two points in a continuous manufacturing operation; random and sample testing that occurs at a manufacturing plant; and a packaging operation that occurs at a manufacturing plant.

(10) "Manufacturer" means a person or business, or a location of a person or business, that is engaged in the manufacture of tangible personal property for sale or further manufacturing. To be considered a manufacturer, the person or business, or the location of a person or business, must be:

(A) Classified as a manufacturer under the 2007 North American Industrial Classification System Sectors 21, 31, 32, or 33, or North American Industrial Classification System industry code 22111 or specific code 511110; or

(B) Generally regarded as being a manufacturer.

Businesses that are primarily engaged in providing personal or professional services or in the operation of retail outlets, generally including, but not limited to, grocery stores, pharmacies, bakeries, or restaurants, are not considered manufacturers.

(11) "Manufacturing plant" means any facility, site, or other area where a manufacturer engages in the manufacture of tangible personal property.

(12) "Packaging operation" means bagging, boxing, crating, canning, containerizing, cutting, measuring, weighing, wrapping, labeling, palletizing, or other similar processes necessary to prepare or package manufactured products in a manner suitable for sale or delivery to customers as finished goods or suitable for the transport of work in process at or among manufacturing plants for further manufacturing, and the movement of such finished goods or work in process to a storage or distribution area at a manufacturing plant.

(13) "Packaging supplies" means materials, including, but not limited to, containers, labels, sacks, boxes, wraps, fillers, cones, cores, pallets, or bags, used in a packaging operation solely for packaging tangible personal property.

(14) "Real property" means land, any buildings thereon, and any fixtures attached thereto.

(15) "Repair or replacement part" means a part for any machinery or equipment that is necessary and integral to the manufacture of tangible personal property. Repair or replacement parts must be used to maintain, repair, restore, install, or upgrade such machinery or equipment that is necessary and integral to the manufacture of tangible personal property. Examples of repair and replacement parts may include, but are not limited to, oils, greases, hydraulic fluids, coolants, lubricants, machinery clothing, molds, dies, waxes, jigs, and other interchangeable tooling.

(16) "Substantial purpose" means the purpose for which an item of tangible personal property is used more than one-third of the time of the total amount of time that the item is in use; alternatively, instead of time, the purpose may be measured in terms of other applicable criteria, including, but not limited to, the number of items produced.

(b) The sale, use, or storage of machinery or equipment which is necessary and integral to the manufacture of tangible personal property and the sale, use, storage, or consumption of industrial materials or packaging supplies shall be exempt from all sales and use taxation.

(c) (1) Except as otherwise provided in paragraph (4) of this subsection, the sale, use, storage, or consumption of energy which is necessary and integral to the manufacture of tangible personal property at a manufacturing plant in this state shall be exempt from all sales and use taxation except for the sales and use tax for educational purposes levied pursuant to Part 2 of Article 3 of this chapter and Article VIII, Section VI, Paragraph IV of the Constitution and except for local sales and use taxes for educational purposes authorized by or pursuant to local constitutional amendment. This exemption shall be phased in over a four-year period as follows:

(A) For the period commencing January 1, 2013, and concluding at the last moment of December 31, 2013, such sale, use, storage, or consumption of energy shall be exempt from an amount equal to 25 percent of the total amount of state sales and use tax that would be collected at the rate of 4 percent on such sale, use, storage, or consumption of energy and shall be exempt from an amount equal to 25 percent of the total amount of each local sales and use tax that would be collected at the rate of 1 percent on such sale, use, storage, or consumption of energy;

(B) For the period commencing January 1, 2014, and concluding at the last moment of December 31, 2014, such sale, use, storage, or consumption of energy shall be exempt from an amount equal to 50 percent of the total amount of state sales and use tax that would be collected at the rate of 4 percent on such sale, use, storage, or consumption of energy and shall be exempt from an amount equal to 50 percent of the total amount of each local sales and use tax that would be collected at the rate of 1 percent on such sale, use, storage, or consumption of energy;

(C) For the period commencing January 1, 2015, and concluding at the last moment of December 31, 2015, such sale, use, storage, or consumption of energy shall be exempt from an amount equal to 75 percent of the total amount of state sales and use tax that would be collected at the rate of 4 percent on such sale, use, storage, or consumption of energy and shall be exempt from an amount equal to 75 percent of the total amount of each local sales and use tax that would be collected at the rate of 1 percent on such sale, use, storage, or consumption of energy; and

(D) On or after January 1, 2016, such sale, use, storage, or consumption of energy shall be fully exempt from such sales and use taxation.

(2) (A) Any person making a sale of items qualifying for exemption under paragraph (1) of this subsection shall be relieved of the burden of proving such qualification if the person making the sale receives a certificate from the purchaser certifying that the purchase is exempt under this subsection.

(B) Any person who qualifies for the exemption under paragraph (1) of this subsection shall notify and certify to the person making the qualified sale that such exemption is applicable to the sale.

(3) With respect to services which are regularly billed on a monthly basis, the exemption under paragraph (1) of this subsection shall become effective with respect to and the exemption shall apply to services billed on or after January 1, 2013.

(4) If a competitive project of regional significance under paragraph (93) of Code Section 48-8-3 is started in a county or municipality, it shall not be subject to the phase-in period contained in subparagraphs (A), (B), and (C) of paragraph (1) of this subsection, but such project shall receive the full exemption provided for in subparagraph (D) of paragraph (1) of this subsection notwithstanding the January 1, 2016, limitation in that subparagraph.

(d) The exemptions under this Code section shall be applied as follows:

(1) The manufacture of tangible personal property commences as industrial materials are received at a manufacturing plant and concludes once the packaging operation is complete and the tangible personal property is ready for sale or shipment, regardless of whether the manufacture of tangible personal property occurs at one or more separate manufacturing plants;

(2) For machinery or equipment that has multiple purposes, some purposes necessary and integral to the manufacture of tangible personal property and some purposes not necessary and integral to the manufacture of tangible personal property, the substantial purpose of such machinery or equipment will prevail for purposes of determining the eligibility for exemption. The commissioner shall consider any reasonable methodology for measuring the substantial purpose of machinery or equipment for which the substantial purpose is not readily identifiable;

(3) For leased machinery or equipment that did not qualify for an exemption at the date of lease inception and subsequently qualifies for the exemption under this Code section, the exemption shall apply to all lease payments made subsequent to such qualification;

(4) Miscellaneous spare parts for which the ultimate use of the spare parts is unknown at the time of purchase are eligible for the exemption as repair or replacement parts. However, use tax must be accrued and remitted if spare parts are withdrawn from the inventory of spare parts and used for any purpose other than to maintain, repair, restore, install, or upgrade machinery or equipment that is necessary and integral to the manufacture of tangible personal property; and

(5) Energy necessary and integral to the manufacture of tangible personal property includes energy used to operate machinery or equipment, to create conditions necessary for the manufacture of tangible personal property, or to perform an actual part of the manufacture of tangible personal properly; energy used in administrative or other ancillary activities that are located and performed at the manufacturing plant so long as such activities primarily benefit such manufacture of tangible personal property; energy used in related operations that convey, transport, handle, or store raw materials or finished goods at the manufacturing plant; energy used for heating, cooling, ventilation, illumination, fire safety or prevention, and personal comfort and convenience of the manufacturer's employees at the manufacturing plant; and energy used for any other purpose at a manufacturing plant.

(e) Examples that qualify as necessary and integral to the manufacture of tangible personal property include, but are not limited to:

(1) Machinery or equipment used to convey or transport industrial materials, work in process, consumable supplies, or packaging materials at or among manufacturing plants or to convey and transport finished goods to a distribution or storage point at the manufacturing plant. Specific examples may include, but are not limited to, forklifts, conveyors, cranes, hoists, and pallet jacks;

(2) Machinery or equipment used to gather, arrange, sort, mix, measure, blend, heat, cool, clean, or otherwise treat, prepare, or store industrial materials for further manufacturing;

(3) Machinery or equipment used to control, regulate, heat, cool, or produce energy for other machinery or equipment that is necessary and integral to the manufacture of tangible personal property. Specific examples may include, but are not limited to, boilers, chillers, condensers, water towers, dehumidifiers, humidifiers, heat exchangers, generators, transformers, motor control centers, solar panels, air dryers, and air compressors;

(4) Testing and quality control machinery or equipment located at a manufacturing plant used to test the quality of industrial materials, work in process, or finished goods;

(5) Starters, switches, circuit breakers, transformers, wiring, piping, and other electrical components, including associated cable trays, conduit, and insulation, located between a motor control center and exempt machinery or equipment or between separate units of exempt machinery or equipment;

(6) Machinery or equipment used to maintain, clean, or repair exempt machinery or equipment;

(7) Machinery or equipment used to provide safety for the employees working at a manufacturing plant, including, but not limited to, safety machinery and equipment required by federal or state law, gloves, ear plugs, face masks, protective eyewear, hard hats or helmets, or breathing apparatuses;

(8) Machinery or equipment used to condition air or water to produce conditions necessary for the manufacture of tangible personal property, including pollution control machinery or equipment and water treatment systems;

(9) Pollution control, sanitizing, sterilizing, or recycling machinery or equipment;

(10) Industrial materials bought for further processing in the manufacture of tangible personal property for sale or further processing or any part of the industrial material or by-product thereof which becomes a wasteful product contributing to pollution problems and which is used up in a recycling or burning process;

(11) Machinery or equipment used in quarrying and mining activities, including blasting, extraction, and crushing; and

(12) Energy used at a manufacturing plant.



§ 48-8-3.3. Definitions; applicability; criteria for eligibility; rules and regulations; dealer performing both manufacturing and agricultural operations; exemption

(a) As used in this Code section, the term:

(1) (A) "Agricultural machinery and equipment" means machinery and equipment used in the production of agricultural products, including, but not limited to, machinery and equipment used in the production of poultry and eggs for sale, including, but not limited to, equipment used in the cleaning or maintenance of poultry houses; in hatching and breeding of poultry and the breeding of livestock and equine; in production, processing, and storage of fluid milk for sale; in drying, ripening, cooking, further processing, or storage of agricultural products, including, but not limited to, orchard crops; in production of livestock and equine for sale; by a producer of poultry, eggs, fluid milk, equine, or livestock for sale; for the purpose of harvesting agricultural products to be used on the farm by that producer as feed for poultry, equine, or livestock; in tilling the soil or in animal husbandry; machinery and equipment used exclusively for irrigation of agricultural products, including, but not limited to, fruit, vegetable, and nut crops regardless of whether the irrigation machinery or equipment becomes incorporated into real property; and machinery and equipment used to cool agricultural products in storage facilities.

(B) "Agricultural machinery and equipment" shall mean farm tractors and attachments to the tractors; off-road vehicles used primarily in the production of nursery and horticultural crops; self-propelled fertilizer or chemical application equipment sold to persons engaged primarily in producing agricultural products for sale and which are used exclusively in tilling, planting, cultivating, and harvesting agricultural products, including growing, harvesting, or processing onions, peaches, blackberries, blueberries, or other orchard crops, nursery, and other horticultural crops; devices and containers used in the transport and shipment of agricultural products; aircraft exclusively used for spraying agricultural crops; pecan sprayers, pecan shakers, and other equipment used in harvesting pecans sold to persons engaged in the growing, harvesting, and production of pecans; and off-road equipment and related attachments which are sold to or used by persons engaged primarily in the growing or harvesting of timber and which are used exclusively in site preparation, planting, cultivating, or harvesting timber. Equipment used in harvesting shall include all off-road equipment and related attachments used in every forestry procedure starting with the severing of a tree from the ground until and including the point at which the tree or its parts in any form has been loaded in the field in or on a truck or other vehicle for transport to the place of use. Such off-road equipment shall include, but not be limited to, skidders, feller bunchers, debarkers, delimbers, chip harvesters, tub-grinders, woods cutters, chippers of all types, loaders of all types, dozers, mid-motor graders, and the related attachments; grain bins and attachments to grain bins regardless of whether such grain bins or attachments are incorporated into real property; any repair, replacement, or component parts installed on agricultural machinery and equipment; trailers used to transport agricultural products; all-terrain vehicles and multipassenger rough-terrain vehicles; and any other off-road vehicles used in the production of agricultural or horticultural products.

(2) (A) "Agricultural operations" is used synonymously with the term "agricultural purposes" and means the following activities:

(i) Raising, growing, harvesting, or storing of crops, including, but not limited to, soil preparation and crop production services such as plowing, fertilizing, seed bed preparation, planting, cultivating, and crop protecting services;

(ii) Feeding, breeding, or managing livestock, equine, or poultry;

(iii) Producing or storing feed for use in the production of livestock, including, but not limited to, cattle, calves, swine, hogs, goats, sheep, equine, and rabbits, or for use in the production of poultry, including, but not limited to, chickens, hens, ratites, and turkeys;

(iv) Producing plants, trees, fowl, equine, or other animals;

(v) Producing aquacultural, horticultural, viticultural, silvicultural, grass sod, dairy, livestock, poultry, egg, and apiarian products;

(vi) Processing poultry;

(vii) Post-harvest services on crops with the intent of preparing them for market or further processing, including but not limited to crop cleaning, drying, shelling, fumigating, curing, sorting, grading, packing, ginning, canning, pickling, and cooling;

(viii) Slaughtering poultry and other animals; and

(ix) Manufacturing dairy products.

(B) "Agricultural operations" excludes constructing, installing, altering, repairing, dismantling, or demolishing real property structures or fixtures, including, but not limited to, grain bins, irrigation equipment, and fencing.

(2.1) "Agricultural products" means items produced by agricultural operations. Agricultural products are considered grown in this state if such products are grown, produced, or processed in this state, whether or not such products are composed of constituent products grown or produced outside this state.

(3) "Agricultural production inputs" means seed; seedlings; plants grown from seed, cuttings, or liners; fertilizers; insecticides; livestock and poultry feeds, drugs, and instruments used for the administration of such drugs; fencing products and materials used to produce agricultural products regardless of whether the fencing products or materials become incorporated into real property; fungicides; rodenticides; herbicides; defoliants; soil fumigants; plant growth regulating chemicals; desiccants, including, but not limited to, shavings and sawdust from wood, peanut hulls, fuller's earth, straw, and hay; feed for animals, including, but not limited to, livestock, fish, equine, hogs, or poultry; sugar used as food for honeybees kept for the commercial production of honey, beeswax, and honeybees; cattle, hogs, sheep, equine, poultry, or bees when sold for breeding purposes; ice or other refrigerants, including, but not limited to, nitrogen, carbon dioxide, ammonia, and propylene glycol used in the processing for market or the chilling of agricultural products in storage facilities, rooms, compartments, or delivery trucks; materials, containers, crates, boxes, labels, sacks, bags, or bottles used for packaging agricultural products when the product is either sold in the containers, sacks, bags, or bottles directly to the consumer or when such use is incidental to the sale of the product for resale; and containers, plastic, canvas, and other fabrics used in the care and raising of agricultural products or canvas used in covering feed bins, silos, greenhouses, and other similar storage structures.

(3.1) "Animal" shall be synonymous with livestock and means living organisms that are commonly regarded as farm animals, organisms that produce tangible personal property for sale, or organisms that are processed, manufactured, or converted into articles of tangible personal property for sale. The term does not include living organisms that are commonly regarded as domestic pets or companion animals.

(4) "Energy used in agriculture" means fuels used for agricultural purposes, other than fuels subject to prepaid tax as defined in Code Section 48-8-2. The term includes, but is not limited to, off-road diesel, propane, butane, electricity, natural gas, wood, wood products, or wood by-products; liquefied petroleum gas or other fuel used in structures in which broilers, pullets, or other poultry are raised, in which swine are raised, in which dairy animals are raised or milked or where dairy products are stored on a farm, in which agricultural products are stored, and in which plants, seedlings, nursery stock, or floral products are raised primarily for the purposes of making sales of such plants, seedlings, nursery stock, or floral products for resale; electricity or other fuel for the operation of an irrigation system which is used on a farm exclusively for the irrigation of agricultural products; and electricity or other fuel used in the drying, cooking, or further processing of raw agricultural products, including, but not limited to, food processing of raw agricultural products.

(5) "Qualified agricultural producer" includes producers of agricultural products who meet one of the following criteria:

(A) The person or entity is the owner or lessee of agricultural land or other real property from which $2,500.00 or more of agricultural products were produced and sold during the year, including payments from government sources;

(B) The person or entity is in the business of performing agricultural operations and has provided $2,500.00 of such services during the year;

(C) The person or entity is in the business of producing long-term agricultural products from which there might not be annual income, including, but not limited to, timber, pulpwood, orchard crops, pecans, and horticultural or other multiyear agricultural or farm products. Applicants must demonstrate that sufficient volumes of such long-term agricultural products will be produced which have the capacity to generate at least $2,500.00 in sales annually in the future; or

(D) The person or entity must establish, to the satisfaction of the Commissioner of Agriculture, that the person or entity is actively engaged in the production of agricultural products and has or will have created sufficient volumes to generate at least $2,500.00 in sales annually.

(b) The sales and use taxes levied or imposed by this article shall not apply to sales to, or use by, a qualified agricultural producer of agricultural production inputs, energy used in agriculture, and agricultural machinery and equipment.

(c) The Commissioner of Agriculture shall require applicants to acknowledge and produce, upon request, at least one of the following forms to determine eligibility under this Code section:

(1) Business activity on IRS schedule F (Profit or Loss from Farming);

(2) Farm rental activity on IRS form 4835 (Farm Rental Income and Expenses) or schedule E (Supplemental Income and Loss);

(3) IRS Form 4797;

(4) IRS Form 1065; or

(5) IRS Form 1120 or 1120(s).

(d) Qualified agricultural producers that meet the criteria provided for in paragraph (5) of subsection (a) of this Code section must apply to the Commissioner of Agriculture to request an agricultural sales and use tax exemption certificate that contains an exemption number. Upon request, the qualified agricultural producer shall produce the form requested by the Commissioner of Agriculture under subsection (c) of this Code section to the commissioner. To facilitate the use of the exemption certificate, a wallet-sized card containing that same information shall also be issued by the Commissioner of Agriculture.

(e) The Commissioner of Agriculture is authorized to promulgate rules and regulations governing the issuance of agricultural exemption certificates and the administration of this Code section. The Commissioner of Agriculture is authorized to establish an oversight board and direct staff and is authorized to charge annual fees of not less than $15.00 nor more than $25.00 per year in accordance with Code Section 2-1-5, but in no event shall the total amount of the proceeds from such fees exceed the cost of administering this Code section.

(f) The commissioner is authorized to promulgate rules and regulations as necessary to facilitate compliance with and the administration of the provisions of this Code section. The department, in conjunction with the Department of Agriculture, is authorized to conduct audits, as necessary, to monitor compliance with the provisions of this Code section.

(g) A dealer that performs both manufacturing and agricultural operations at a single place of business may avail itself of the exemptions under either Code Section 48-8-3.2 or this Code section, but not both, for that place of business in any one calendar year.

(h) Notwithstanding subsection (c) of Code Section 48-8-63, contractors shall not incur any use tax on:

(1) Tangible personal property that a qualified agricultural producer purchases tax-exempt under this Code section and furnishes to such contractor for use in the performance of an agricultural operation, so long as such property retains the character of tangible personal property and is returned to the qualified agricultural producer upon the completion of the contract; or

(2) Grain bins, irrigation equipment, and fencing or the repair, replacement, or component parts to grain bins, irrigation equipment, or fencing that a qualified agricultural producer purchases tax-exempt under this Code section for use in an agricultural operation and furnishes to such contractor for installation into real property.



§ 48-8-4. Nonapplicability of use tax to agricultural products, poultry, and livestock used by producer

The use tax shall not apply to livestock, livestock products, poultry, poultry products, farm products, and agricultural products produced by the farmer and used by him and the members of his family.



§ 48-8-5. Exemption of agricultural commodities not sold as finished product to ultimate consumer; "agricultural commodity" defined

(a) For the purposes of this Code section, the term "agricultural commodity" means horticultural, poultry, and farm products and livestock and livestock products.

(b) Each agricultural commodity sold by any person other than a producer to any other person who purchases not for direct consumption but for the purpose of acquiring raw products for use or for sale in the process of preparing, finishing, or manufacturing the agricultural commodity for the ultimate retail consumer trade is exempted from all provisions of this article including payment of the tax applicable to the sale, storage, use, transfer, or any other utilization or handling of the commodity, except when the commodity is actually sold as a marketable or finished product to the ultimate consumer.



§ 48-8-6. Prohibition of political subdivisions from imposing various taxes; ceiling on local sales and use taxes; taxation of mobile telecommunications

(a) There shall not be imposed in any jurisdiction in this state or on any transaction in this state local sales taxes, local use taxes, or local sales and use taxes in excess of 2 percent. For purposes of this prohibition, the taxes affected are any sales tax, use tax, or sales and use tax which is levied in an area consisting of less than the entire state, however authorized, including such taxes authorized by or pursuant to constitutional amendment, except that the following taxes shall not count toward or be subject to such 2 percent limitation:

(1) A sales and use tax for educational purposes exempted from such limitation under Article VIII, Section VI, Paragraph IV of the Constitution;

(2) Any tax levied for purposes of a metropolitan area system of public transportation, as authorized by the amendment to the Constitution set out at Georgia Laws, 1964, page 1008; the continuation of such amendment under Article XI, Section I, Paragraph IV(d) of the Constitution; and the laws enacted pursuant to such constitutional amendment; provided, however, that the exception provided for under this paragraph shall only apply:

(A) In a county in which a tax is being imposed under subparagraph (a)(1)(D) of Code Section 48-8-111 in whole or in part for the purpose or purposes of a water capital outlay project or projects, a sewer capital outlay project or projects, a water and sewer capital outlay project or projects, water and sewer projects and costs as defined under paragraph (4) of Code Section 48-8-200, or any combination thereof and with respect to which the county has entered into an intergovernmental contract with a municipality, in which the average waste-water system flow of such municipality is not less than 85 million gallons per day, allocating proceeds to such municipality to be used solely for water and sewer projects and costs as defined under paragraph (4) of Code Section 48-8-200. The exception provided for under this subparagraph shall apply only during the period the tax under such subparagraph (a)(1)(D) is in effect. The exception provided for under this subparagraph shall not apply in any county in which a tax is being imposed under Article 2A of this chapter;

(B) In a county in which the tax levied for purposes of a metropolitan area system of public transportation is first levied after January 1, 2010, and before November 1, 2016. Such tax shall not apply to the following:

(i) The sale or use of jet fuel to or by a qualifying airline at a qualifying airport. For purposes of this division, a "qualifying airline" means any person which is authorized by the Federal Aviation Administration or another appropriate agency of the United States to operate as an air carrier under an air carrier operating certificate and which provides regularly scheduled flights for the transportation of passengers or cargo for hire. For purposes of this division, a "qualifying airport" means any airport in this state that has had more than 750,000 takeoffs and landings during a calendar year; and

(ii) The sale of motor vehicles; or

(C) In a county in which a tax is levied and collected pursuant to Part 2 of Article 2A of this chapter;

(3) In the event of a rate increase imposed pursuant to Code Section 48-8-96, only the amount in excess of the initial 1 percent sales and use tax and in the event of a newly imposed tax pursuant to Code Section 48-8-96, only the amount in excess of a 1 percent sales and use tax;

(4) A sales and use tax levied under Article 4 of this chapter;

(5) A sales and use tax levied under Article 5 of this chapter; and

(6) A sales and use tax levied under Article 5A of this chapter.

If the imposition of any otherwise authorized local sales tax, local use tax, or local sales and use tax would result in a tax rate in excess of that authorized by this subsection, then such otherwise authorized tax may not be imposed.

(b) Reserved.

(c) Where the exception specified in paragraph (2) of subsection (a) of this Code section applies, the tax imposed under subparagraph (a)(1)(D) of Code Section 48-8-111 shall not apply to:

(1) Reserved; and

(2) The sale of motor vehicles.

(c.1) Where the exception specified in paragraph (2) of subsection (a) of this Code section applies, on and after July 1, 2007, the aggregate amount of all excise taxes imposed under paragraph (5) of subsection (a) of Code Section 48-13-51 and all sales and use taxes shall not exceed 14 percent.

(d) Notwithstanding any law or ordinance to the contrary, any tax, charge, or fee levied by any political subdivision of this state and applicable to mobile telecommunications services, as defined in Section 124(7) of the federal Mobile Telecommunications Sourcing Act, 4 U.S.C. Section 124(7), shall apply only if the customer's place of primary use is located within the boundaries of the political subdivision levying such local tax, charge, or fee. For purposes of this subsection, the provisions of Code Section 48-8-13 shall apply in the same manner and to the same extent as such provisions apply to the tax levied by Code Section 48-8-1 on mobile telecommunications services. This subsection shall not be construed to authorize the imposition of any tax, charge, or fee.



§ 48-8-7. Violation of article; penalty

(a) It shall be unlawful for any dealer to knowingly and willfully fail, neglect, or refuse to collect the tax provided in this article, either by himself or through his agents or employees.

(b) In addition to the penalty of being liable for and paying the tax himself, any person who violates subsection (a) of this Code section shall be guilty of a misdemeanor of a high and aggravated nature and, upon conviction thereof, shall be punished by a fine of not more than $5,000.00 or imprisonment for not more than one year, or both. Upon the second or subsequent conviction of a person who violates subsection (a) of this Code section, the person shall be guilty of a felony and shall be punished by a fine of not more than $10,000.00 or imprisonment for not more than five years, or both.



§ 48-8-8. Filing false or fraudulent return by dealer under article; penalty

(a) It shall be unlawful for any dealer required by this article to knowingly and willfully make, render, sign, or verify any return to make a false or fraudulent return with intent to evade the tax levied by this article.

(b) Any person who violates subsection (a) of this Code section shall be guilty of a misdemeanor of a high and aggravated nature and, upon conviction thereof, shall be punished by a fine of not more than $5,000.00 or imprisonment for not more than one year, or both. Upon the second or subsequent conviction of a person who violates subsection (a) of this Code section, the person shall be guilty of a felony and shall be punished by a fine of not more than $10,000.00 or imprisonment for not more than five years, or both.



§ 48-8-9. Failure by dealer to furnish return under article; penalty

(a) It shall be unlawful for any dealer subject to this article to knowingly and willfully fail or refuse to furnish any return required to be made by this article or to fail or refuse to furnish a supplemental return or other data required by the commissioner.

(b) Any person who violates subsection (a) of this Code section shall be guilty of a misdemeanor of a high and aggravated nature and, upon conviction thereof, shall be punished by a fine of not more than $5,000.00 or imprisonment for not more than one year, or both. Upon the second or subsequent conviction of a person who violates subsection (a) of this Code section, the person shall be guilty of a felony and shall be punished by a fine of not more than $10,000.00 or imprisonment for not more than five years, or both.



§ 48-8-10. Failure by dealer to keep or to allow inspection of records under article; penalty

(a) It shall be unlawful for any dealer subject to this article to knowingly and willfully fail to keep records or to fail to open the records to inspection as required by law.

(b) Any person who violates subsection (a) of this Code section shall be guilty of a misdemeanor of a high and aggravated nature and, upon conviction thereof, shall be punished by a fine of not more than $5,000.00 or imprisonment for not more than one year, or both. Upon the second or subsequent conviction of a person who violates subsection (a) of this Code section, the person shall be guilty of a felony and shall be punished by a fine of not more than $10,000.00 or imprisonment for not more than five years, or both.



§ 48-8-11. Violation of any other provision of article; penalty

(a) It shall be unlawful for any dealer to violate any other provision of this article for which punishment is not otherwise provided.

(b) Any person who violates subsection (a) of this Code section shall be guilty of a misdemeanor.



§ 48-8-12. Refusal by transportation company, agency, firm, or person to allow examination of its books, records, and other documents under article; penalty

(a) With respect to this article, it shall be unlawful for any transportation company, agency, firm, or person to refuse to permit the examination of its books, records, and other documents by the commissioner as provided by law.

(b) Any person who violates subsection (a) of this Code section shall be guilty of a misdemeanor.



§ 48-8-13. Taxing jurisdiction for mobile telecommunications services

(a) For purposes of this Code section, the terms and corresponding definitions set forth in 4 U.S.C. Section 124 shall apply. In addition, as used in this Code section, the term:

(1) "Enhanced ZIP Code" means a United States postal ZIP Code of 9 or more digits.

(2) "Fee" shall include, without limitation, any emergency 9-1-1 charge imposed pursuant to Part 4 of Article 2 of Chapter 5 of Title 46.

(3) "FIPS" means the Federal Information Processing Standard (FIPS) 55-3 or any future enhancement.

(4) "Home service provider" means the facilities based carrier or reseller with which the customer contracts for the provision of mobile telecommunications services.

(5) "Mobile telecommunications service" means commercial mobile radio service, as such term is defined in 47 C.F.R. Section 20.3 as in effect on June 1, 1999, or as subsequently amended.

(6) "Place of primary use" means the street address representative of where the customer's use of the mobile telecommunications service primarily occurs, which must be the residential street address or the primary business street address of the customer. At such time as the state certifies a master street address data base covering all or a portion of the state, addresses within the area so covered shall be identified by FIPS code. If the state has not designated such a data base, a home service provider desiring to be held harmless from any tax, charge, or fee liability under the provisions of 4 U.S.C. Section 120 shall employ an enhanced ZIP Code to assign each street address to a specific taxing jurisdiction for each level of taxing jurisdiction and exercise due diligence at each level of taxing jurisdiction to ensure that each such street address is assigned to the correct taxing jurisdiction. If an enhanced ZIP Code overlaps boundaries of taxing jurisdictions of the same level, the home service provider shall designate one specific jurisdiction within such enhanced ZIP Code for use in taxing the activity for such enhanced ZIP Code for each level of taxing jurisdiction.

(7) "Taxing jurisdiction" means the state or any municipality or county.

(b) Subject to the provisions of 4 U.S.C. Section 116(c), the tax levied by this chapter shall apply only to those charges for mobile telecommunications services subject to tax that are deemed to be provided to a customer by a home service provider pursuant to 4 U.S.C. Section 117(a) if the customer's place of primary use is located within this state, regardless of where the mobile telecommunications services originate, terminate, or pass through.

(c) If a customer believes that an amount of tax, charge, or fee or an assignment of place of primary use or taxing jurisdiction included on a bill under the provisions of this Code section is erroneous, the customer shall notify the home service provider in writing to the address provided as required by subsection (g) of this Code section. The customer shall include in this written notification the street address for the customer's place of primary use, the account name and number for which the customer seeks a correction, a description of the error asserted by the customer, and any other information that the home service provider reasonably requires to process the request. Within 60 days of receiving a notice under this subsection, the home service provider shall review its records to determine the customer's taxing jurisdiction. If this review shows that the amount of tax, charge, or fee or assignment of place of primary use or taxing jurisdiction is in error, the home service provider shall correct the error and refund or credit the amount of tax, charge, or fee erroneously collected from the customer for a period of up to two years. If this review shows that the amount of tax, charge, or fee or assignment of place of primary use or taxing jurisdiction is correct, the home service provider shall provide a written explanation to the customer. The procedures in this subsection shall be the first course of remedy available to customers seeking correction of assignment of place of primary use or taxing jurisdiction or a refund of or other compensation for taxes, charges, or fees erroneously collected by the home service provider, and no cause of action based upon a dispute arising from such taxes, charges, or fees shall accrue until a customer has exhausted the remedies set forth in this subsection.

(d) (1) If a mobile telecommunications service is not subject to the tax levied by this chapter, and if the amount charged for such mobile telecommunications service is aggregated with and not separately stated from the amount paid or charged for any service that is subject to such tax, then the nontaxable mobile telecommunications service shall be treated as being subject to such tax unless the home service provider can reasonably identify the amount paid or charged for the mobile telecommunications service not subject to such tax from its books and records kept in the regular course of business.

(2) If a mobile telecommunications service is not subject to the tax levied by this chapter, a customer may not rely upon the nontaxability of such mobile telecommunications service unless the customer's home service provider separately states the amount charged for such nontaxable mobile telecommunications service or the home service provider elects, after receiving a written request from the customer in the form required by the provider, to provide verifiable data based upon the home service provider's books and records that are kept in the regular course of business that reasonably identify the amount charged for such nontaxable mobile telecommunications service.

(e)(1) A mobile telecommunications services provider who is obligated to remit or pay the tax levied by this chapter shall be held harmless from any liability, including tax, interest, and penalties, which would otherwise be due solely as a result of an assignment of a place of primary use to an incorrect jurisdiction, if the mobile telecommunications services provider satisfies the requirements of 4 U.S.C. Section 120(a).

(2)(A) The department may elect to provide an electronic data base that satisfies the requirements of 4 U.S.C. Section 119. If the department provides such data base, a home service provider using the data contained in such data base shall be held harmless from any liability, including tax, interest, and penalties, which would otherwise be due solely as a result of an assignment of a place of primary use to an incorrect local jurisdiction.

(B) Paragraph (1) of this subsection shall apply to a home service provider who is in compliance with the terms of such paragraph until the later of:

(i) Eighteen months after the approval described in 4 U.S.C. Section 119(a); or

(ii) Six months after the department provides an electronic data base that satisfies the requirements of 4 U.S.C. Section 119.

(3) A home service provider shall be responsible for obtaining and maintaining the customer's place of primary use. Subject to paragraph (5) of this subsection, if the home service provider's reliance on information provided by its customer is in good faith:

(A) The home service provider shall be entitled to rely on the applicable residential or business street address supplied by such customer; and

(B) The home service provider shall be held harmless from liability for any additional tax, including any related interest or penalties, which is based on a different determination of such customer's place of primary use.

(4) Except as provided in paragraph (5) of this subsection, a home service provider shall be allowed to treat the address used for purposes of the tax levied by this chapter for any customer under a service contract in effect on August 1, 2002, as that customer's place of primary use for the remaining term of such service contract or agreement, excluding any extension or renewal of such service contract or agreement.

(5)(A) If the department determines that the address used by a home service provider as a customer's place of primary use does not meet the definition of "place of primary use," the department shall notify such customer of such determination and provide such customer an opportunity to demonstrate that such address satisfies such definition.

(B) If the customer fails to demonstrate that the address meets the definition of such customer's place of primary use, the department shall provide the home service provider with the proper address to be used as such customer's place of primary use, and the home service provider shall begin using the address provided by the department as such customer's place of primary use in the next full billing period.

(6)(A) If the department determines that the assignment of a taxing jurisdiction by a home service provider does not reflect the correct taxing jurisdiction, the department shall notify the home service provider of such determination and provide such home service provider an opportunity to demonstrate that the assignment represents the correct taxing jurisdiction.

(B) If the home service provider fails to demonstrate that the assignment reflects the correct taxing jurisdiction, the department shall provide the home service provider with the correct taxing jurisdiction to be used, and the home service provider shall begin using the taxing jurisdiction provided by the department in the next full billing period.

(f) A home service provider shall identify each customer's place of primary use and shall provide at least quarterly a complete listing of the total number of customers to the Georgia Emergency Management and Homeland Security Agency. The home service provider shall indicate in such report whether it is employing an enhanced ZIP Code to assign each street address to a specific taxing jurisdiction so as to qualify for the safe harbor provisions of 4 U.S.C. Section 120. Further, each home service provider shall, upon request, provide information showing the total number of billings and the amount of fees collected to any taxing jurisdiction as to the customers whose place of primary use is within the jurisdiction of such taxing jurisdiction; provided, however, that in no event shall customer identification be required to be released. Such information shall initially be made available not later than July 1, 2006.

(g) A home service provider shall clearly state on each customer bill or invoice the following information:

(1) The taxing jurisdiction to which each tax and fee charged to the customer is paid and the amount paid to each taxing jurisdiction; provided, however, that such information shall initially be made available not later than July 1, 2006; and

(2) An address, telephone number, or electronic method for the customer to send the notification required by subsection (c) of this Code section or otherwise.



§ 48-8-14. Restrictions on state contracts with nongovernmental vendors filing or refusing to collect sales or use taxes

(a) As used in this Code section, the term "state agency" means any authority, board, department, instrumentality, institution, agency, or other unit of state government. The term "state agency" shall not include any county, municipality, or local or regional governmental authority.

(b) On or after April 12, 2005, the Department of Administrative Services and any other state agency shall not enter into a state-wide contract or agency contract for goods or services, or both, in an amount exceeding $100,000.00 with a nongovernmental vendor if the vendor or an affiliate of the vendor is a dealer as defined in Code Section 48-8-2, or meets one or more of the conditions thereunder, but fails or refuses to collect sales or use taxes levied under this chapter on its sales delivered to Georgia.

(c) The Department of Administrative Services and any other state agency may contract for goods or services, or both, with a source prohibited under subsection (b) of this Code section in the event of an emergency or where the nongovernmental vendor is the sole source of such goods or services or both.

(d) The determination of whether a vendor is a prohibited source shall be made by the Department of Revenue, which shall notify the Department of Administrative Services and any other state agency of its determination within three business days of a request for such determination.

(e) Prior to awarding a contract, the Department of Administrative Services and any other state agency to which this article applies shall provide the Department of Revenue the name of the nongovernmental vendor awarded the contract, the name of the vendor's affiliate, and the certificate of registration number as provided for under Code Section 48-8-59 for the vendor and affiliate of the vendor.

(f) The commissioner is specifically authorized to promulgate regulations to implement this Code section.



§ 48-8-15. State sales and use taxes applicable to the liquid propane gas commodity sold and delivered for residential heating; legislative findings; power and duties of commissioner

(a) The General Assembly finds that:

(1) Liquid propane gas and natural gas are essential commodities used by all Georgians to heat their homes;

(2) There has been a substantial rise in the prices of liquid propane gas and natural gas since adjournment of the 2005 regular session of the General Assembly such that the prices for liquid propane gas and natural gas for 2006 are projected to far exceed the 2005 prices for these commodities;

(3) The significant increase in liquid propane gas and natural gas prices has burdened and will continue to burden financially all Georgians who must use these commodities to heat their homes during the winter months; and

(4) The significant increase in liquid propane gas and natural gas prices for the winter months of 2006 will result in a windfall to the state in the form of surplus sales and use taxes on these commodities.

(b) (1) For the time period commencing as specified in the Executive Order of the Governor dated December 19, 2005, and filed in the official records of the Office of the Governor as Executive Order 12.19.05.01 and the time period concluding at the end of the third completed billing cycle ending on or before April 30, 2006, state sales and use taxation pursuant to Code Section 48-8-30 as that tax applies to charges for the natural gas commodity billed for residential use shall be governed by the provisions of this Code section notwithstanding any provisions of Code Section 48-8-30, or any other law, to the contrary.

(2) For the time period commencing as specified in the Executive Order of the Governor dated December 19, 2005, and filed in the official records of the Office of the Governor as Executive Order 12.19.05.01 and concluding on the last moment of March 31, 2006, state sales and use taxation pursuant to Code Section 48-8-30 as that tax applies to sales of the liquid propane gas commodity when sold and delivered primarily for residential heating purposes shall be governed by the provisions of this Code section notwithstanding any provisions of Code Section 48-8-30, or any other law, to the contrary.

(c) Sales or use of fuels described in subsection (b) of this Code section shall be exempt from the first 2 percent of the 4 percent state sales and use tax imposed under this chapter and shall be subject to the remaining 2 percent of the 4 percent state sales and use tax imposed under this chapter. The temporary and partial sales and use tax exemption provided for in this subsection shall not apply to local sales and use taxes levied and imposed in an area consisting of less than the entire state, however authorized, including, but not limited to, such taxes authorized by or pursuant to constitutional amendment; by or pursuant to Section 25 of an Act approved March 10, 1965 (Ga. L. 1965, p. 2243), as amended, known as the "Metropolitan Atlanta Rapid Transit Authority Act of 1965"; or by or pursuant to Article 2, 2A, 3, or 4 of Chapter 8 of this title. Such local taxes shall remain applicable to sales of such fuels.

(d) The tax relief required under this Code section with respect to charges for the natural gas commodity billed for residential use shall be credited or otherwise reflected on a consumer's natural gas bill as soon as practicable and shall apply only with respect to charges billed for the natural gas commodity and not for other enumerated charges.

(e) The failure of the dealer to pass through to the purchaser of any of the fuels described in subsection (b) of this Code section the amount of the tax exemptions, decreases, or reduction under this Code section shall constitute an unfair or deceptive act or practice under Part 2 of Article 15 of Chapter 10 of Title 10, the "Fair Business Practices Act," as amended, and shall be subject to enforcement by the administrator of said Part 2 in the same manner as any other act or practice constituting a violation of said Part 2 and subject to the same remedies and penalties as any other act or practice constituting a violation of said Part 2.

(f) The commissioner is authorized to prescribe forms and promulgate rules and regulations deemed necessary in order to administer and effectuate this Code section.



§ 48-8-16. Ratification of Executive Order on sale of dyed fuel oils

(a) The General Assembly finds that:

(1) The price of dyed fuel oils, as used primarily for off-road, agricultural uses, including timber growing or harvesting and mining or construction, has risen substantially; and

(2) This spike in the price of dyed fuel oils has produced an acute strain on Georgia's agricultural, timber growing or harvesting, and mining or construction sectors.

(b) The General Assembly of Georgia ratifies the Executive Order of the Governor dated May 15, 2008, and filed in the official records of the Office of the Governor as Executive Order 05.15.08.01 which suspended the collection of state sales and use taxation as that tax applies to the sales of dyed fuel oils as defined in paragraph (5.1) of Code Section 48-9-2 which are used exclusively for agricultural purposes, timber growing or harvesting purposes, or mining or construction purposes and used directly by such industry sectors for such purposes and not for highway use as defined in paragraph (8) of Code Section 48-9-2.

(c) For the time period commencing on May 12, 2008, as specified in the Executive Order of the Governor dated May 15, 2008, and filed in the official records of the Office of the Governor as Executive Order 05.15.08.01 and concluding on the last moment of April 30, 2009, state sales and use taxation pursuant to Code Section 48-8-30 as that tax applies to the sale or use of dyed fuel oils, as defined in paragraph (5.1) of Code Section 48-9-2, which are used exclusively for agricultural purposes, timber growing or harvesting purposes, or mining or construction purposes and used directly by such industry sectors for such purposes and not for highway use as defined in paragraph (8) of Code Section 48-9-2 shall be governed by the provisions of this Code section notwithstanding any provisions of Code Section 48-8-30 or any other law to the contrary.

(d) The temporary sales and use tax exemption provided for in this Code section shall not apply to local sales and use taxes levied and imposed in an area consisting of less than the entire state, however authorized, including, but not limited to, such taxes authorized by or pursuant to constitutional amendment; by or pursuant to Section 25 of an Act approved March 10, 1965 (Ga. L. 1965, p. 2243), as amended, known as the "Metropolitan Atlanta Rapid Transit Authority Act of 1965"; or by or pursuant to Article 2, 2A, 3, or 4 of this chapter. Such local taxes shall remain applicable to sales or uses of such dyed fuel oils.

(e) The commissioner is authorized to prescribe forms and promulgate rules and regulations deemed necessary in order to administer and effectuate this Code section.



§ 48-8-17. Suspension of the collection of taxes on motor fuels and aviation gasoline; ratification of temporary suspension

(a) The General Assembly finds that:

(1) Motor fuels and aviation gasoline are essential commodities used by Georgians for transportation;

(2) The price of gasoline has fluctuated dramatically since the adjournment of the 2014 General Assembly;

(3) It is the intention of this state to stabilize the rate of taxation on motor fuels and aviation gasoline during periods of volatile price swings; and

(4) Code Section 45-12-22 authorizes the Governor to suspend the collection of taxes, or any part thereof, due the state until the meeting of the next General Assembly.

(b) The General Assembly of Georgia ratifies the Executive Order of the Governor dated December 5, 2014, and filed in the official records of the office of the Governor as Executive Order 12.05.14.02 which suspended commencing on December 5, 2014, the collection of any rate of prepaid state taxes as defined in paragraph (24) of Code Section 48-8-2 to the extent it differs from the rate levied as of June 1, 2014, pursuant to Code Section 48-9-14 as it applies to sales of motor fuel and aviation gasoline as those terms are defined in Code Section 48-9-2. The period of suspension under this subsection shall conclude at the last moment of December 31, 2015.

(c) The ratification of the temporary suspension of collection of prepaid state tax shall not apply to prepaid local taxes as defined in paragraph (23) of Code Section 48-8-2.

(d) The commissioner is authorized to prescribe forms and promulgate rules and regulations deemed necessary in order to administer and effectuate this Code section.



§ 48-8-17.1. Ratification of Executive Order on prepaid taxes; suspension of provisions

Repealed by Ga. L. 2011, Ex. Sess., p. 258, § 2/HB 2EX, effective September 21, 2011.



§ 48-8-18. Ratification of Executive Order on pharmaceuticals distributed without cost

(a) The General Assembly finds that:

(1) Pharmaceutical samples provide a zero-cost option for some Georgians to obtain medication necessary to maintain their health and sustain their lives;

(2) Pharmaceutical medications used in clinical trials are often provided without cost; and

(3) It is in the best interests of Georgians to exempt from sales and use taxes pharmaceutical medications that are distributed without cost for several reasons, including:

(A) The ability to distribute needed medicines to persons who might not otherwise be able to afford them;

(B) The attraction of clinical trials to Georgia for the betterment of the health of Georgians and to continue the state's place as a leader in cutting-edge health research; and

(C) The elimination of an inconsistency in the law whereby pharmaceutical medicines that are sold at retail are not taxed, but those that are distributed for free are subject to taxation.

(b) The General Assembly of Georgia ratifies the Executive Order of the Governor dated August 29, 2008, and filed in the official records of the Office of the Governor as Executive Order 08.29.08.01 which suspended the collection of any rate of sales and use taxation as that tax applies to those controlled substances and dangerous drugs, as defined by Code Section 16-13-1, lawfully dispensable by prescription for the treatment of natural persons which are dispensed without charge to physicians, dentists, clinics, hospitals, or any other person or entity located in Georgia by a pharmaceutical manufacturer or distributor and the collection of any such taxes on controlled substances and dangerous drugs, as defined by Code Section 16-13-1, lawfully dispensed without charge for the purposes of a clinical trial approved by an institutional review board which has been accredited by the Association for the Accreditation of Human Research Protection Programs.

(c) For the time period commencing on September 1, 2008, as specified in the Executive Order of the Governor dated August 29, 2008, and filed in the official records of the Office of the Governor as Executive Order 08.29.08.01 and concluding on the last moment of June 30, 2009, sales and use taxation pursuant to Code Section 48-8-30 as that tax applies to those controlled substances and dangerous drugs, as defined by Code Section 16-13-1, lawfully dispensable by prescription for the treatment of natural persons which are dispensed without charge to physicians, dentists, clinics, hospitals, or any other person or entity located in Georgia by a pharmaceutical manufacturer or distributor and as such tax applies to controlled substances and dangerous drugs, as defined by Code Section 16-13-1, lawfully dispensed without charge for the purposes of a clinical trial approved by an institutional review board which has been accredited by the Association for the Accreditation of Human Research Protection Programs, shall be governed by the provisions of this Code section notwithstanding any provisions of Code Section 48-8-30 or any other law to the contrary.

(d) The commissioner is authorized to prescribe forms and promulgate rules and regulations deemed necessary in order to administer and effectuate this Code section.






Part 2 - Imposition, Rate, Collection, and Assessment

§ 48-8-30. Imposition of tax; rates; collection

(a) There is levied and imposed a tax on the retail purchase, retail sale, rental, storage, use, or consumption of tangible personal property and on the services described in this article.

(b) (1) Every purchaser of tangible personal property at retail in this state shall be liable for a tax on the purchase at the rate of 4 percent of the sales price of the purchase. The tax shall be paid by the purchaser to the retailer making the sale, as provided in this article. The retailer shall remit the tax to the commissioner as provided in this article and, when received by the commissioner, the tax shall be a credit against the tax imposed on the retailer. Every person making a sale or sales of tangible personal property at retail in this state shall be a retailer and a dealer and shall be liable for a tax on the sale at the rate of 4 percent of the sales price, or the amount of taxes collected by him from his purchaser or purchasers, whichever is greater.

(2) No retail sale shall be taxable to the retailer or dealer which is not taxable to the purchaser at retail.

(c) (1) Upon the first instance of use, consumption, distribution, or storage within this state of tangible personal property purchased at retail outside this state, the owner or user of the property shall be a dealer and shall be liable for a tax at the rate of 4 percent of the purchase price, except as provided in paragraph (2) of this subsection.

(2) Upon the first instance of use, consumption, distribution, or storage within this state of tangible personal property purchased at retail outside this state and used outside this state for more than six months prior to its first use within this state, the owner or user of the property shall be a dealer and shall be liable for a tax at the rate of 4 percent of the purchase price or fair market value of the property, whichever is the lesser.

(3) This subsection shall not be construed to require a duplication in the payment of the tax. The tax imposed by this subsection shall be subject to the credit otherwise granted by this article for like taxes previously paid in another state.

(c.1) (1) Every purchaser of tangible personal property at retail outside this state from a dealer, as defined in Code Section 48-8-2, when such property is to be used, consumed, distributed, or stored within this state, shall be liable for a tax on the purchase at the rate of 4 percent of the sales price of the purchase. It shall be prima-facie evidence that such property is to be used, consumed, distributed, or stored within this state if that property is delivered in this state to the purchaser or agent thereof. The tax shall be paid by the purchaser to the retailer making the sale, as provided in this article. The retailer shall remit the tax to the commissioner as provided in this article and, when received by the commissioner, the tax shall be a credit against the tax imposed on the retailer. Every person who is a dealer, as defined in Code Section 48-8-2, and who makes any sale of tangible personal property at retail outside this state which property is to be delivered in this state to a purchaser or purchaser's agent shall be a retailer and a dealer for purposes of this article and shall be liable for a tax on the sale at the rate of 4 percent of such sales price or the amount of tax as collected by that person from purchasers having their purchases delivered in this state, whichever is greater.

(2) No retail sale shall be taxable to the retailer or dealer which is not taxable to the purchaser at retail. The tax imposed by this subsection shall be subject to the credit otherwise granted by this article for like taxes previously paid in another state. This subsection shall not be construed to require a duplication in the payment of the tax.

(d) (1) Every person to whom tangible personal property in the state is leased or rented shall be liable for a tax on the lease or rental at the rate of 4 percent of the sales price. The tax shall be paid to the person who leases or rents the property by the person to whom the property is leased or rented. A person who leases or rents property to others as a dealer under this article shall remit the tax to the commissioner as provided in this article. When received by the commissioner, the tax shall be a credit against the tax imposed on the person who leases or rents the property to others. Every person who leases or rents tangible personal property in this state to others shall be a dealer and shall be liable for a tax on the lease or rental at the rate of 4 percent of the sales price, or the amount of taxes collected by him from persons to whom he leases or rents tangible personal property, whichever is greater.

(2) No lease or rental shall be taxable to the person who leases or rents tangible property to another which is not taxable to the person to whom the property is leased or rented.

(3) The lessee of both taxable and exempt property in this state under a single lease agreement containing a lease period of ten years or more shall have the option to discharge in full all sales and use taxes imposed by this article relating to the tangible personal property by paying in a lump sum 4 percent of the fair market value of the tangible personal property at the date of inception of the lease agreement in the same manner and under the same conditions applicable to sales of the tangible personal property.

(e) Upon the first instance of use within this state of tangible personal property leased or rented outside this state, the person to whom the property is leased or rented shall be a dealer and shall be liable for a tax at the rate of 4 percent of the sales price paid to the person who leased or rented the property, subject to the credit authorized for like taxes previously paid in another state.

(e.1) (1) Every person who leases, as lessor, or rents tangible personal property outside this state for use within this state shall be liable for a tax at the rate of 4 percent of the sales price paid for that lease or rental if that person is a dealer, as defined in Code Section 48-8-2, and title to that property remains in that person. It shall be prima-facie evidence that such property is to be used within this state if that property is delivered in this state to the lessee or renter of such property, or to the agent of either. The tax shall be paid by the lessee or renter and payment of the tax shall be made to the lessor or person receiving rental payments for that property, which person shall be the dealer for purposes of this article. The dealer shall remit the tax to the commissioner as provided in this article and, when received by the commissioner, the tax shall be a credit against the tax imposed on the dealer. Every person who is a dealer, as defined in Code Section 48-8-2, and who leases or rents tangible personal property outside this state to be delivered in this state to the lessee, renter, or agent of either shall be a dealer and shall be liable as such for a tax on the lease or rental at the rate of 4 percent of the sales price from such leases or rentals or the amount of taxes collected by that dealer for leases or rentals of tangible personal property delivered in this state, whichever is greater.

(2) No lease or rental shall be taxable to the dealer which is not taxable to the lessee or renter. The tax imposed by this subsection shall be subject to the credit granted by this article for like taxes previously paid in another state. This subsection shall not be construed to require a duplication in the payment of the tax.

(f) (1) Every person purchasing or receiving any service within this state, the purchase of which is a retail sale, shall be liable for tax on the purchase at the rate of 4 percent of the sales price made for the purchase. The tax shall be paid by the person purchasing or receiving the service to the person furnishing the service. The person furnishing the service, as a dealer under this article, shall remit the tax to the commissioner as provided in this article; and, when received by the commissioner, the tax shall be a credit against the tax imposed on the person furnishing the service. Every person furnishing a service, the purchase of which is a retail sale, shall be a dealer and shall be liable for a tax on the sale at the rate of 4 percent of the sales price made for furnishing the service, or the amount of taxes collected by him from the person to whom the service is furnished, whichever is greater.

(2) No sale of services shall be taxable to the person furnishing the service which is not taxable to the purchaser of the service.

(g) Whenever a purchaser of tangible personal property under subsection (b) or (c.1) of this Code section, a lessee or renter of the property under subsection (d) or (e.1) of this Code section, or a purchaser of taxable services under subsection (f) of this Code section does not pay the tax imposed upon him or her to the retailer, lessor, or dealer who is involved in the taxable transaction, the purchaser, lessee, or renter shall be a dealer himself or herself and the commissioner, whenever he or she has reason to believe that a purchaser or lessee has not so paid the tax, may assess and collect the tax directly against and from the purchaser, lessee, or renter, unless the purchaser, lessee, or renter shows that the retailer, lessor, or dealer who is involved in the transaction has nevertheless remitted to the commissioner the tax imposed on the transaction. If payment is received directly from the purchaser, it shall not be collected a second time from the retailer, lessor, or dealer who is involved.

(h) The tax imposed by this Code section shall be collected from the dealer and paid at the time and in the manner provided in this article. Any person engaging or continuing in business as a retailer and wholesaler or jobber shall pay the tax imposed on the sales price of retail sales of the business at the rate specified when proper books are kept showing separately the gross proceeds of sales for each business. If the records are not kept separately, the tax shall be paid as a retailer or dealer on the gross sales of the business. For the purpose of this Code section, all sales through any one vending machine shall be treated as a single sale. The gross proceeds for reporting vending sales shall be treated as if the tax is included in the sale and the taxable proceeds shall be net of the tax included in the sale.

(i) The tax levied by this Code section is in addition to all other taxes, whether levied in the form of excise, license, or privilege taxes, and shall be in addition to all other fees and taxes levied.

(j) In the event any distributor licensed under Chapter 9 of this title purchases any motor fuel on which the prepaid state tax or prepaid local tax or both have been imposed pursuant to this Code section and resells the same to a governmental entity that is totally or partially exempt from such tax under paragraph (1) of Code Section 48-8-3, such distributor shall be entitled to either a credit or refund. The amount of the credit or refund shall be the prepaid state tax or prepaid local tax or both rates for which such governmental entity is exempt multiplied by the gallons of motor fuel purchased for its exclusive use. To be eligible for the credit or refund, the distributor shall reduce the amount such distributor charges for the fuel sold to such governmental entity by an amount equal to the tax from which such governmental entity is exempt. Should a distributor have a liability under this Code section, the distributor may elect to take a credit for those sales against such liability.

(k) The prepaid local tax shall be imposed at the time tax is imposed under Code Section 48-9-3.



§ 48-8-31. Tax computation to be carried to third decimal place; rounding

Tax computation must be carried to the third decimal place, and the tax must be rounded to a whole cent using a method that rounds up to the next cent whenever the third decimal place is greater than four.



§ 48-8-32. Tax collectable from dealers; rate for retail sales price and purchase price

The tax at the rate of 4 percent of the retail sales price at the time of sale or 4 percent of the purchase price at the time of purchase, as the case may be, shall be collectable from all persons engaged as dealers in the sale at retail, or in the use, consumption, distribution, or storage for use or consumption in this state of tangible personal property.



§ 48-8-33. Collection of tax by dealer as agent of state notwithstanding constitutional or other exemptions

Notwithstanding any exemption from taxes which a dealer enjoys under the Constitution or laws of this state, any other state, or the United States, the dealer shall collect the tax imposed by this article from the purchaser or consumer and shall pay the tax over to the commissioner as provided by law.



§ 48-8-34. Collection of tax from purchaser by dealer at time of sale; payment of tax on imports; use, consumption, distribution, or storage equivalent to sale at retail; no duplication of tax

(a) Every dealer making sales within or outside the state of tangible personal property for distribution, storage, use, or other consumption in this state shall collect the tax imposed by this article from the purchaser at the time of sale.

(b) On all tangible personal property imported or caused to be imported by any dealer from another state or foreign country and used by him, the dealer shall pay the tax imposed by this article as if the property had been sold at retail for use or consumption in this state. For the purposes of this article, the use, consumption, distribution, or storage for use or consumption in this state of tangible personal property shall each be equivalent to a sale at retail and the tax shall be immediately levied and collected on each such sale in the manner provided in this article. There shall be no duplication of the tax in any event as a result of this subsection.



§ 48-8-35. Addition of tax by dealer to sale price or charge; amount of tax as debt owed by purchaser to dealer; liability of dealer for failure to collect

Each dealer shall add the amount of the tax imposed under this article, as far as practicable, to the sale price or charge. The tax shall be a debt from the purchaser or consumer to the dealer until it is paid and shall be recoverable at law in the same manner as authorized for the recovery of other debts. Any dealer who neglects, fails, or refuses to collect the tax provided for in this article upon a retail sale of tangible personal property made by him, his agent, or his employee when the sale is subject to the tax shall be liable for and shall pay the tax himself.



§ 48-8-36. Prohibition of advertising by dealer of assumption of payment of tax; exception; liability of dealer

No person engaged in making retail sales shall advertise or represent to the public in any manner directly or indirectly that he or she will absorb all or any part of the tax or that he or she will relieve the purchaser of the payment of all or any part of the tax imposed by this article unless:

(1) The retailer includes in the advertisement that any portion of the tax not paid by the purchaser will be remitted on behalf of the purchaser by the retailer; and

(2) The retailer furnishes the purchaser with written evidence that the retailer will be liable for and pay any tax the purchaser was relieved from paying under this Code section.

If a retailer advertises that any portion of the tax not paid by the purchaser will be remitted on the purchaser's behalf by the retailer, the retailer shall be solely liable for and shall pay that portion of the tax. If a dealer or retailer complies with the provisions of this Code section and pays the absorbed tax over to the commissioner as provided by law, the dealer or retailer shall be deemed to have complied with the provisions of this article requiring collection of the tax from the purchaser or consumer.



§ 48-8-37. Violation of Code Section 48-8-36; penalty

(a) It shall be unlawful for any person to violate Code Section 48-8-36.

(b) Any person who violates Code Section 48-8-36 shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than $25.00 nor more than $250.00 or imprisonment in the county jail for not more than three months, or both. Any person who is convicted of a second or subsequent violation of Code Section 48-8-36 shall be punished by a fine of $500.00 and imprisonment for six months.



§ 48-8-38. Burden of proof on seller as to taxability; certificate that property purchased for resale; requirements of purchaser having certificate; contents; proof of claimed exemption

(a) All gross sales of a retailer are subject to the tax imposed by this article until the contrary is established. The burden of proving that a sale of tangible personal property is not a sale at retail shall be upon the person who makes the sale unless such person, in good faith, takes from the purchaser a certificate stating that the property is purchased for resale or is otherwise tax exempt.

(b) The certificate relieves the seller from the burden of proof as provided in subsection (a) of this Code section if the seller acquires from the purchaser a properly completed certificate taken in good faith. A properly completed certificate taken in good faith means a seller shall obtain a certificate:

(1) That is fully completed, including, but not limited to, the name, address, sales tax number, and signature of the taxpayer when required;

(2) In a form appropriate for the type of exemption claimed;

(3) Claiming an exemption that was statutorily available on the date of the transaction in the jurisdiction where the transaction is sourced;

(4) Claiming an exemption that could be applicable to the item being purchased; and

(5) Claiming an exemption that is reasonable for the purchaser's type of business.

(c) The certificate relieves the seller from the burden of proof on sales for resale as provided in subsection (a) of this Code section if the seller acquires from the purchaser a properly completed certificate, taken in good faith, from a purchaser who:

(1) Is engaged in the business of selling tangible personal property;

(2) Has a valid sales tax registration number at the time of purchase and has listed his or her sales tax number on the certificate; and

(3) At the time of purchasing the tangible personal property, the seller has no reason to believe that the purchaser does not intend to resell it in his or her regular course of business.

(d) The certificate shall include such information as is determined by the commissioner and is signed by the purchaser if it is a paper exemption certificate.

(e) A seller shall obtain the same information for proof of a claimed exemption regardless of the medium in which the transaction occurred.



§ 48-8-39. Effect of use other than retention, demonstration, or display by giver of certificate or by processor, manufacturer, or converter

(a) If a purchaser who gives a certificate stating that property is purchased for resale makes any use of the property other than retention, demonstration, or display while holding it for sale in the regular course of business, the use shall be deemed a retail sale by the purchaser as of the time the property is first used by him and the purchase price of the property to him shall be deemed the gross receipts from the retail sale. If the sole use of the property other than retention, demonstration, or display in the regular course of business is the rental of the property while holding it for sale or the transportation of persons for hire while holding the property for sale, the purchaser may elect to include in his gross receipts either the amount of the rental charged or the total amount of the charges made by him for the transportation rather than the cost of the property to him.

(b) (1) (A) If a person who engages in the business of processing, manufacturing, or converting industrial materials into articles of tangible personal property for sale, whether as custom-made or stock items, makes any use of the article of tangible personal property other than retaining, demonstrating, or displaying it for sale, the use shall be deemed a retail sale as of the time the article is first used by such person and its fair market value at the time shall be deemed the sales price of the article, except as otherwise provided in subparagraph (B) of this paragraph.

(B) (i) As used in this subparagraph, the term "total raw material cost" means the manufactured cost of floor covering samples; supplies used in the manufacturing of floor covering samples such as binding, grommets, and similar items; floor covering sample display devices such as racks, binders, and similar items; and inbound freight charges. Such term does not mean or include labor or overhead for assembling or producing samples from finished floor covering and does not mean or include outbound freight charges which may be charged to the expense account for floor covering samples.

(ii) As used in this subparagraph, the term "floor covering sample" or "floor covering samples" includes, but is not limited to, samples of carpet floor covering, hardwood floor covering, engineered hardwood floor covering, laminate floor covering, stone floor covering, tile floor covering, vinyl floor covering, resilient floor covering, linoleum floor covering, and other floor coverings.

(iii) For purposes of subparagraph (A) of this paragraph, the fair market value of any floor covering sample shall be equal to 21.9 percent of the total raw material cost of the sample, except that the fair market value of a sample of any floor covering that is manufactured exclusively for commercial use shall be equal to 1 percent of the total raw material cost of the sample.

(2) If the sole use of the article other than retaining, demonstrating, or displaying it for sale is the rental of the article while holding it for sale, the processor, manufacturer, or converter may elect to treat the amount of the rental charged rather than the fair market value of the article as its sales price.



§ 48-8-40. Effect of sales from commingled goods when certificate given for portion of goods

If a purchaser gives a certificate with respect to the purchase of fungible goods and after giving the certificate commingles these goods with other fungible goods not so purchased but of such similarity that the identity of the constituent goods in the commingled mass cannot be determined, sales from the mass of commingled goods shall be deemed to be sales of the goods so purchased until a quantity of commingled goods equal to the quantity of purchased goods so commingled has been sold.



§ 48-8-41. Bringing action raising issue of taxability; copy of initial pleading to Attorney General; filing of acknowledgment of pleading in court; judgment void absent filed acknowledgment

If the issue of taxability under this article is raised in any case, the person raising the issue shall furnish the Attorney General with a copy of the initial pleading in which the issue is raised. The Attorney General shall acknowledge receipt of the pleading and his acknowledgment shall be filed in the court in which the case is pending. Any judgment rendered in a case in which the acknowledgment has not been filed shall be void and of no effect.



§ 48-8-42. Credit for tax when like tax paid in another state; procedure; proof of payment; payment of difference when like tax less than tax imposed by article; no credit absent reciprocity; exception

(a) This article shall not apply with respect to the use, consumption, distribution, or storage of tangible personal property in this state upon which a like tax equal to or greater than the amount imposed by this article has been paid in another state. The proof of payment of the tax shall be determined according to rules and regulations made by the commissioner. If the amount of tax paid in another state is less than the amount of tax imposed by this article, the dealer shall pay to the commissioner an amount sufficient to make the tax paid in the other state and in this state equal to the amount imposed by this article.

(b) Except as provided in this subsection, no credit shall be given under this Code section for taxes paid in another state if the other state does not grant like credit for taxes paid in this state. Credit in the amount of tax actually paid in a state which does not grant like credit for taxes paid in this state shall be given up to the amount of the like tax due in this state only with respect to any use in the other state of tangible personal property by a manufacturer or fabricator in fulfillment of a bona fide written contract to furnish the property and perform services relative to the property in the other state when the property was manufactured or fabricated in this state exclusively for use by the manufacturer or fabricator as a contractor in fulfillment of the contract.



§ 48-8-43. Disposition of taxes collected in excess of 4 percent

When the tax collected for any period is in excess of 4 percent, the total tax collected shall be paid over to the commissioner less the compensation to be allowed the dealer.



§ 48-8-44. Payment of tax when used articles taken as credit on sale of new and used articles

When used articles are taken in trade or a series of trades as a credit or partial payment on the sale of new and used articles, the tax imposed by this article shall be paid on the value of the new or used articles less the credits for the used articles.



§ 48-8-45. Reporting cash and credit sales; change of basis of accounting; payment of tax at time of filing return under cash basis of accounting; deduction of bad debts under accrual basis of accounting; availability of refund; bad debt deduction or refund nonassignable; allocation of bad debts

(a) Any dealer taxable under this article having both cash and credit sales may report the sales on either the cash or accrual basis of accounting. Each election of a basis of accounting shall be made on the first return filed and, once made, the election shall be irrevocable unless the commissioner grants written permission for a change. Permission for a change in the basis of accounting shall be granted only upon written application and under rules and regulations promulgated by the commissioner.

(b) Any dealer reporting on a cash basis of accounting shall include in each return all cash sales made during the period covered by the return and all collections made in any period on credit sales of prior periods and shall pay the tax on the sales at the time of filing the return.

(c) Any dealer reporting on the accrual basis of accounting shall be allowed a deduction for bad debts under rules and regulations of the commissioner. Any deduction taken or refund claimed that is attributed to bad debts shall not accrue or include interest.

(d) The bad debt may be deducted on the return for the period during which the bad debt is written off as uncollectable in the claimant's books and records and is eligible to be deducted for federal income tax purposes. Any such deduction for such bad debt shall be reported as a separate line item on the claimant's sales and use tax return. If such deduction is not reported as a line item, it shall be disallowed. A claimant who is not required to file federal income tax returns may deduct a bad debt on a return filed for the period in which the bad debt is written off as uncollectable in the claimant's books and records and the claimant would be eligible for a bad debt deduction for federal income tax purposes if the claimant was required to file a federal income tax return.

(e) If a deduction is taken for a bad debt and the debt is subsequently collected in whole or in part, the tax on the amount so collected must be paid and reported on the return filed for the period in which the collection is made. For the purposes of reporting a payment received on a previously claimed bad debt, any payments made on a debt or account are applied first proportionally to the taxable price of the property or service and the sales tax thereon, and, secondly, to interest, service charges, and any other charges.

(f) (1) As used in this subsection, "assignee" includes but is not limited to:

(A) Assignees of promissory notes, accounts, or accounts receivable; or

(B) Financial institutions that do not make taxable retail sales but that finance retail sales by making loans or issuing credit cards to purchasers.

(2) The deduction and refund provided for in this Code section are not assignable. The deduction and refund provided for in this Code section are only available to a dealer that makes a taxable retail sale, remits tax on that sale, and subsequently incurs a bad debt with respect to that sale. Assignees may not take a deduction or claim a refund pursuant to this Code section.

(g) For purposes of calculating the deduction taken or refund claimed, a "bad debt" shall have the same meaning as defined in 26 U.S.C. Section 166. However, the amount calculated pursuant to 26 U.S.C. Section 166 shall be adjusted to exclude:

(1) Financing charges or interest;

(2) Sales or use taxes charged on the purchase price;

(3) Uncollectable amounts on property that remain in the possession of the seller until the full purchase price is paid;

(4) Expenses incurred in attempting to collect any debt; and

(5) Repossessed property.

(h) For bad debts incurred and written off after January 1, 2011, when the amount of bad debt exceeds the amount of taxable sales for the period during which the bad debt is written off, a refund claim may be filed. The statute of limitations for filing such claim shall be three years from the due date of the return on which the bad debt could first be claimed. Such refund shall be claimed on such form as shall be established by the commissioner.

(i) Where filing responsibilities have been assumed by a certified service provider, the department allows the service provider to claim, on behalf of the seller, any bad debt allowance provided by this Code section. Such refund shall be claimed on such form as shall be established by the commissioner. The certified service provider must credit or refund the full amount of any bad debt allowance or refund received to the seller.

(j) Where the books and records of the party claiming the bad debt allowance support an allocation of the bad debts among the Streamlined Sales Tax member states, such allocation is permitted.



§ 48-8-46. Final return and payment upon sale of or quitting business; withholding of sufficient amount of purchase money by successor; effect of failure to withhold

If any dealer liable for any tax, interest, or penalty imposed by this article sells out his business or stock of goods or equipment or quits the business, he shall make a final return and payment within 15 days after the date of selling or quitting the business. The dealer's successor or assigns, if any, shall withhold a sufficient amount of the purchase money to cover the amount of the taxes, interest, and penalties due and unpaid until the former owner produces either a receipt from the commissioner showing that the taxes, interest, and penalties have been paid or a certificate from the commissioner stating that no sales and use taxes, interest, or penalties are due. If the purchaser of a business or stock of goods or equipment fails to withhold the purchase money as required by this Code section, he shall be personally liable for the payment of any sales and use taxes, interest, and penalties accruing and unpaid by any former owner or assignor. The personal liability of the purchaser in such a case shall not exceed the amount of the total purchase money, but the property being transferred shall in all cases be subject to the full amount of the tax lien arising from the delinquencies of the former owner.



§ 48-8-47. Notice by commissioner to persons holding credits of or owing debts to delinquent dealers; duty of such persons

In the event any dealer is delinquent in the payment of the tax imposed by this article, the commissioner may give notice of the amount of the delinquency by registered or certified mail or statutory overnight delivery to all persons having in their possession or under their control any credits or other personal property belonging to the dealer and to all persons owing any debts to the dealer at the time of receipt by them of the notice. In lieu of registered or certified mail or statutory overnight delivery, the notice may be served and the recipient may acknowledge service thereof by telephonic facsimile transmission or by other means of instantaneous electronic transmission. Thereafter, no person so notified shall transfer or make any other disposition of the credits, other personal property, or debts until the commissioner has consented to a transfer or disposition or until 30 days have elapsed after the receipt of the notice. Each person so notified must advise the commissioner within five days after receipt of the notice of any and all credits, other personal property, or debts in such person's possession, under such person's control, or owing by such person as provided in this Code section.



§ 48-8-48. Violation of Code Sections 48-8-46 and 48-8-47; penalty

(a) It shall be unlawful for any person to violate Code Section 48-8-46 or 48-8-47.

(b) Any person who violates Code Section 48-8-46 or 48-8-47 shall be guilty of a misdemeanor.



§ 48-8-49. Dealers' returns as to gross proceeds of sales and purchases; returns based on estimated tax liability; returns as to rentals or leases; granting of extensions

(a) Each dealer, on or before the twentieth day of each month, shall transmit returns to the commissioner showing the gross sales and purchases arising from all sales and purchases taxable under this article during the preceding calendar month. The commissioner may provide by regulation for quarterly or annual returns or, upon application, may permit a dealer to file a return on a quarterly or annual basis if deemed advisable by the commissioner. The returns required by this subsection shall be made upon forms prescribed, prepared, and furnished by the commissioner.

(b) (1) As used in this subsection, the term "estimated tax liability" means a dealer's tax liability, adjusted to account for any subsequent change in the state sales and use tax rate, based on the dealer's average monthly payments for the last calendar year.

(2) If the tax liability of a dealer in the preceding calendar year was greater than $60,000.00 excluding local sales taxes, the dealer shall file a return and remit to the commissioner not less than 50 percent of the estimated tax liability for the taxable period on or before the twentieth day of the period. The amount of the payment of the estimated tax liability shall be credited against the amount to be due on the return required under subsection (a) of this Code section.

(c) Rentals or leases of tangible personal property shall be reported and the tax shall be paid with respect to the sales price in accordance with the rules and regulations prescribed by the commissioner.

(d) (1) The commissioner, in his discretion, may grant extensions, upon written application, to the end of the calendar month in which any tax return is due under this Code section.

(2) No extension granted pursuant to paragraph (1) of this subsection shall be valid unless granted in writing and only for a period of not more than 12 consecutive months.

(3) Upon the grant of any extension authorized by this subsection, the taxpayer shall remit to the commissioner on or before the date the tax would otherwise become due without the grant of the extension an amount which, when added to the amount previously remitted for the period pursuant to subsection (b) of this Code section, equals not less than 100 percent of the dealer's payment for the corresponding period of the preceding tax year.

(4) No interest or penalty shall be charged, assessed, or collected by reason of the granting of an extension pursuant to this subsection.

(5) This subsection shall apply to all extensions granted pursuant to this subsection on or after July 1, 1980, and to all extensions granted pursuant to this subsection and in effect on July 1, 1980.



§ 48-8-50. Compensation of dealers for reporting and paying tax; reimbursement deduction

(a) As used in this Code section, the term "affiliated entity" means with respect to any corporation, sole proprietorship, partnership, limited partnership, enterprise, franchise, association, trust, joint venture, or other entity, any other corporation, sole proprietorship, partnership, limited partnership, enterprise, franchise, association, trust, joint venture, or other entity related thereto:

(1) As a parent, subsidiary, sister, or daughter corporation, sole proprietorship, partnership, limited partnership, enterprise, franchise, association, trust, joint venture, or other entity;

(2) By control of one corporation, sole proprietorship, partnership, limited partnership, enterprise, franchise, association, trust, joint venture, or other entity by the other; or

(3) By any other common ownership or control.

(b) Each dealer required to file a return under this article shall include such dealer's certificate of registration number or numbers for each sales location or affiliated entity of such dealer on such return. In reporting and paying the amount of tax due under this article, each dealer shall be allowed the following deduction, but only if the return was timely filed and the amount due was not delinquent at the time of payment; and that deduction shall be subject to the provisions of subsection (f) of this Code section pertaining to calculation of the deduction when more than one tax is reported on the same return:

(1) With respect to each certificate of registration number on such return, a deduction of 3 percent of the first $3,000.00 of the combined total amount of all sales and use taxes reported due on such return for each location other than the taxes specified in paragraph (3) of this subsection;

(2) With respect to each certificate of registration number on such return, a deduction of one-half of 1 percent of that portion exceeding $3,000.00 of the combined total amount of all sales and use taxes reported due on such return for each location other than the taxes specified in paragraph (3) of this subsection; and

(3) With respect to each certificate of registration number on such return, a deduction of 3 percent of the combined total amount due of all sales and use taxes on motor fuel as defined under paragraph (9) of Code Section 48-9-2, which are imposed under any provision of this title, including, but not limited to, sales and use taxes on motor fuel imposed under any of the provisions described in subsection (f) of this Code section.

(c) The department shall compile and maintain a master registry of the certificate of registration numbers filed on such returns with respect to all the affiliated business entities and multiple locations of each dealer and shall assign a master number to each dealer. Each dealer required to file a return under this article shall also include such dealer's master number on such return if such number has been assigned by the department under this subsection.

(d) With respect to a dealer which consists of only a single sales location or which consists of a group of fewer than four sales locations or affiliated entities, or any combination thereof, claiming such deduction, a separate return shall be filed for each sales location and affiliated entity for each reporting period. With respect to a dealer which consists of a group of four or more sales locations or affiliated entities, or any combination thereof, claiming such deduction, a single, consolidated return shall be filed for such entire group. A consolidated return under this subsection shall be used for the purpose of identifying the sales locations or affiliated entities of a dealer and such consolidated return shall identify separately the reporting and paying of the tax due under this article for each sales location or affiliated entity of such dealer. The deduction requirements of subsection (b) of this Code section shall apply separately to each certificate of registration number on such return.

(e) No deduction shall be allowed under this Code section unless all of the requirements of subsections (b), (c), and (d) of this Code section have been satisfied.

(f) The deduction authorized under this Code section shall be combined with and calculated with the deductions authorized under Code Section 48-8-87, Code Section 48-8-104, Code Section 48-8-113, Code Section 48-8-204, Section 25 of an Act approved March 10, 1965 (Ga. L. 1965, p. 2243), as amended, the "Metropolitan Atlanta Rapid Transit Authority Act of 1965," and any other sales tax, use tax, or sales and use tax which is levied and imposed in an area consisting of less than the entire state, however authorized, by applying the deduction rate specified in this Code section against the combined total of all such taxes reported due on the same return.

(g) The reimbursement deduction authorized under Section 25 of an Act approved March 10, 1965 (Ga. L. 1965, p. 2243), as amended, the "Metropolitan Atlanta Rapid Transit Authority Act of 1965," shall be at the rate and subject to the requirements specified under subsections (b) through (f) of this Code section.

(h) Each certified service provider as defined in Code Section 48-8-161 shall receive the amount provided in the contract between the certified service provider and the Streamlined Sales Tax Governing Board.



§ 48-8-51. Extension of time for making returns; limit; conditions for valid extensions; remittance under extension; interest; estimate when no return or false return filed; presumption of correctness

(a)(1) The commissioner may, for good cause, extend the time for making any returns required under this article for not more than 30 days.

(2) No extension granted pursuant to paragraph (1) of this subsection shall be valid unless granted in writing upon written application and only for a period, as appropriate, of not more than 12 consecutive months or four consecutive calendar quarters.

(3) Upon the grant of any extension authorized by this subsection, the dealer shall remit to the commissioner on or before the date the tax would otherwise become due without the grant of the extension an amount which equals not less than 100 percent of the dealer's payment for the corresponding period of the preceding tax year.

(4) No interest shall be charged by reason of the granting of an extension pursuant to this subsection during the first ten days of each extension period. Thereafter, interest shall be collected upon the unpaid balance of the dealer's liability at the rate specified in Code Section 48-2-40.

(5) This subsection shall apply to all extensions granted pursuant to this subsection on or after July 1, 1980, and to all extensions granted pursuant to this subsection and in effect on July 1, 1980.

(b) In the event any dealer fails to make a return and pay the tax as provided by this article or makes a grossly incorrect return or a return that is false or fraudulent, the commissioner shall make an estimate for the taxable period of retail sales of the dealer and the gross proceeds from rentals or leases of tangible personal property by the dealer and shall estimate the cost price of all articles of tangible personal property imported by the dealer for use, consumption, distribution, or storage for use or consumption in this state. Based upon his estimate, the commissioner shall assess and collect the tax, interest, and penalty, as accrued, on the basis of the assessments. The commissioner's assessments shall be considered prima facie correct and the burden to show the contrary shall rest upon the dealer.



§ 48-8-52. Dealers' duty to keep records of sales, purchases, and invoices of goods; examination by commissioner; assessment and collection when no or incorrect invoice produced; presumption of correctness; fixing of actual consideration for lease or rental; collection

(a) (1) Each dealer required to make a return and pay any tax under this article shall keep and preserve:

(A) Suitable records of the sales and purchases taxable under this article;

(B) Other books of account which are necessary to determine the amount of tax due;

(C) Other information as required by the commissioner; and

(D) For a period of three years, all invoices and other records of goods, wares, merchandise, and other subjects of taxation under this article.

(2) All books, invoices, and other records required to be kept by this subsection shall be open to examination at all reasonable hours by the commissioner or any of his duly authorized agents.

(b) In the event the dealer has imported tangible personal property and fails to produce an invoice showing the purchase price of each article subject to tax or if the invoice does not reflect the true or actual purchase price, the commissioner shall ascertain in any manner feasible the true purchase price and shall assess and collect the tax with interest and penalties as accrued on the true purchase price as assessed by the commissioner. The assessment so made shall be considered prima facie correct and the burden to show the contrary shall rest upon the dealer.

(c) In the case of the lease or rental of tangible personal property when the consideration reported by the dealer does not, in the judgment of the commissioner, represent the true or actual consideration, the commissioner may fix the true or actual consideration and collect the tax on the consideration in the same manner as provided in Code Section 48-8-51, with interest and penalties as accrued.



§ 48-8-53. Duty of wholesalers and jobbers to keep records; contents; inspection by commissioner

Each wholesale dealer or jobber in this state shall keep a record of all sales of tangible personal property made in this state whether the sales are for cash or on terms of credit. The record shall contain the name and address of the purchaser, the date of the purchase, the article purchased, and the price at which the article is sold to the purchaser. These records shall be kept for a period of three years and shall be open to inspection by the commissioner or his duly authorized deputies, agents, and assistants at all reasonable hours during the day.



§ 48-8-54. Failure of wholesalers or jobbers to keep and allow inspection of records under Code Section 48-8-53; penalty

(a) It shall be unlawful for any wholesale dealer or jobber in this state to fail to keep the records required to be kept by Code Section 48-8-53 or to fail to permit an inspection of the records by the commissioner as provided in Code Section 48-8-53.

(b) Any person who violates subsection (a) of this Code section shall be guilty of a misdemeanor.



§ 48-8-55. Appearance before commissioner of dealer who fails to file return or files false or fraudulent return; notice; presumption of correctness of commissioner's assessment

(a) If any dealer required to make and file a return under this article fails to submit the return within the time required or submits a return which is false or fraudulent in that it contains statements which differ from the true gross sales, purchases, leases, or rentals taxable under this article or otherwise fails to comply with this article for the taxable period for which the return is made, the commissioner shall give the dealer ten days' notice in writing prior to requiring the dealer to appear before him or his assistant with the books, records, and papers required by the commissioner which relate to the business of the dealer for the taxable period.

(b) Any assessment of a dealer by the commissioner pursuant to this article shall be deemed prima facie correct.



§ 48-8-56. Period of delinquency of unpaid taxes; issuance of fi. fa. for collection

The tax imposed by this article shall become delinquent for each month after the twentieth day of each succeeding month during which it remains unpaid. The commissioner may, and, when any tax becomes delinquent under this article, shall, issue a fi. fa. for the collection of the tax, interest, and penalty from each delinquent taxpayer, provided that the commissioner may transmit such a fi. fa. electronically.



§ 48-8-57. Furnishing of bond by chronically delinquent or defaulting dealers; amount; sale at public auction of securities for collection of taxes due; notice to dealer or depositor by mail or personal service

(a) The commissioner may require any dealer whom the commissioner finds, after notice and the opportunity for a hearing, to have been chronically delinquent or chronically in default under this article to execute and file with the commissioner a good and valid bond with a surety company authorized to do business in this state, or may require legal securities, in an amount of not less than $1,000.00 nor more than $10,000.00 as determined by the commissioner and in the manner deemed proper by the commissioner.

(b) The commissioner may sell any security deposited with him pursuant to this article at public auction if it is deemed necessary to do so in order to recover any tax or any amount required to be collected plus penalty and interest due. Notice of the sale may be served upon the delinquent dealer either in person or by mail or upon the person who deposited the security either in person or by mail. If the service is made by mail, it shall be in the manner prescribed for service of notice of assessment and shall be addressed to the person at his address as it appears in the records of the commissioner. If service is made other than by mail, notice of sale may be served personally by any duly authorized agent of the commissioner.



§ 48-8-58. Property sold returned to dealer by purchaser; "return allowance" defined; credit for tax payments; deduction of return allowance; claim for refund of tax credit by retired dealer; forms; effect of failure to secure forms

(a) (1) As used in this subsection, the term "return allowance" means the amount of the sales price or purchase price refunded by the dealer to the purchaser in cash or credit. No credit shall be allowed to the dealer under this subsection for taxes collected by such dealer from the purchaser unless the taxes collected have been returned by the dealer to the purchaser.

(2) When property sold is subsequently returned by agreement to the dealer by the purchaser, the dealer shall be entitled to credit for the tax imposed by this article with respect to the return allowance, in the manner prescribed by the commissioner, as follows:

(A) The dealer in the original return for the taxable period in which the return of the property is allowed may deduct from the dealer's gross sales the amount of the return allowance; or

(B) When a dealer has retired from business and has filed a final return, a claim for refund of the tax for which the dealer would be entitled to credit under this subsection may be filed within the time and in the manner prescribed under Code Section 48-2-35.

(b) The commissioner shall make available to dealers all necessary forms for filing returns and instructions to ensure a full collection from dealers and an accounting for the taxes due. Failure of any dealer to secure the commissioner's forms shall not relieve the dealer from the payment of the tax at the time and in the manner provided in this article.

(c) The commissioner shall promulgate any rules and regulations necessary to implement this Code section.



§ 48-8-59. Dealer's certificate of registration; one license for all operations of single business in state; application for certificate; contents; conditions for valid certificate; renewal fee after revocation or suspension of certificate

(a) (1) Every person desiring to engage in or conduct business as a seller or dealer in this state shall file with the commissioner an application for a certificate of registration for each place of business.

(2) Each person whose business extends into more than one county shall be required to secure only one certificate of registration under this article. The certificate of registration shall cover all operations of the company throughout this state.

(b) Every application for a certificate of registration shall be made upon a form prescribed by the commissioner and shall contain the name under which the applicant transacts or intends to transact business, the location of his place or places of business, and such other information as the commissioner may require. Except for sellers or dealers who register with the Streamlined Sales Tax Governing Board, the application shall be signed:

(1) If the owner is an individual, by the individual;

(2) In the case of an association or partnership, by a member or partner; or

(3) In the case of a corporation, by an executive officer or some other person specifically authorized by the corporation to sign the application. Written evidence of this authority to sign shall be attached to the application.

(c) When the required application has been made, the commissioner shall issue to the applicant a separate certificate of registration for each place of business within the state. A certificate of registration is not assignable and is valid only for the person in whose name it is issued and for the transaction of business at the place designated in the certificate. The certificate shall be conspicuously displayed at all times at the place for which the certificate is issued.

(d) A seller whose certificate of registration has been previously suspended or revoked shall pay the commissioner a fee of $1.00 for the renewal or issuance of a certificate of registration.



§ 48-8-60. Engaging in business as seller without certificate of registration required by Code Section 48-8-59; penalty

(a) It shall be unlawful for any person to engage in business as a seller in this state without a certificate of registration as required by Code Section 48-8-59 after a certificate of registration has been suspended or revoked.

(b) Each officer of a corporation which engages in business in violation of subsection (a) of this Code section shall be guilty of a misdemeanor.



§ 48-8-61. Application for certificate of registration by importing dealers; filing of returns and payment of use tax on imported tangible personal property

Dealers who import or cause to be imported tangible personal property from other states or foreign countries for use or consumption or for storage for use or consumption in this state, if not already registered as dealers under Code Section 48-8-59, shall at the time and in the manner required by rules and regulations of the commissioner obtain from the commissioner a certificate of registration and shall file returns and pay the applicable use tax on the tangible personal property.



§ 48-8-62. Revocation or suspension of certificate of registration for violation of article or regulation; notice; hearing

Whenever any person fails to comply with any provision of this article or with any rule or regulation of the commissioner relating to this article, the commissioner, upon hearing, after giving the person ten days' notice in writing specifying the time and place of hearing and requiring him to show cause why his certificate of registration should not be revoked, may revoke or suspend any one or more of the certificates of registration held by the person. The notice may be served in person or by registered or certified mail or statutory overnight delivery directed to the last known address of the person.



§ 48-8-63. "Nonresident subcontractor" defined; payment of tax by contractors; liability of seller; withholding of payments due subcontractor; rate; bond; exemption of property unconsumed; property deemed consumed; property of the state or of the United States

(a) As used in this Code section, the term "nonresident subcontractor" means a person who does not have a bona fide place of business in Georgia through the maintaining of a permanent domicile or business facility engaged in contracting real property work and who contracts with a prime or general contractor to perform all or any part of the contract of the prime or general contractor or who contracts with a subcontractor who has contracted to perform any part of the contract entered into by the prime or general contractor.

(b) Each person who orally, in writing, or by purchase order contracts to furnish tangible personal property and to perform services under the contract within this state shall be deemed to be the consumer of the tangible personal property and shall pay the sales tax imposed by this article at the time of the purchase. Any person so contracting who fails to pay the sales tax at the time of the purchase or at the time the sale is consummated outside the limits of this state shall be liable for the payment of the sales or use tax. This Code section shall not relieve the dealer who made the sale from such dealer's liability to collect and pay the tax on purchases by a contractor.

(c) Each person who contracts to perform services in this state and who is furnished tangible personal property for use under the contract by the person, or such person's agent or representative, for whom the contract is to be performed, when a sales or use tax has not been paid to this state by the person supplying the tangible personal property, shall be deemed to be the consumer of the tangible personal property so used and shall pay a use tax based on the fair market value of the tangible personal property so used irrespective of whether any right, title, or interest in the tangible personal property becomes vested in the contractors.

(d) Each person who orally, in writing, or by purchase order contracts to perform any service the principal part of which is the furnishing of machinery which will not be under the exclusive control of the contractor shall be liable to collect a sales tax on the rental value of the machinery so used. If labor and other charges are not separated from the rental charge, the person so contracting shall be liable to collect a sales tax on the entire contract price.

(e) (1) Any subcontractor who enters into a construction contract with a general or prime contractor shall be liable under this article as a general or prime contractor. Any general or prime contractor who enters into any construction contract or contracts with any nonresident subcontractor, where the total amount of such contract or contracts between such general or prime contractor and any nonresident subcontractors on any given project equals or exceeds $250,000.00, shall withhold 2 percent of the payments due the nonresident subcontractor in satisfaction of any sales or use taxes owed this state.

(2) The prime or general contractor shall withhold payments on all contracts that meet the criteria specified in paragraph (1) of this subsection until the nonresident subcontractor furnishes such prime or general contractor with a certificate issued by the commissioner showing that all sales taxes accruing by reason of the contract between the nonresident subcontractor and the general or prime contractor have been paid and satisfied. If the prime or general contractor for any reason fails to withhold 2 percent of the payments due the nonresident subcontractor under their contract, such prime or general contractor shall become liable for any sales or use taxes due or owed this state by the nonresident subcontractor.

(f) Whenever a nonresident subcontractor holding a contract with a general or prime contractor has posted with the commissioner either a good and valid bond with a surety company authorized to do business in this state or legal securities in an amount of not less than $5,000.00 nor more than $50,000.00, as determined by the commissioner, conditioned that all sales and use taxes which may accrue to this state on account of the execution of contracts that meet the criteria established in paragraph (1) of subsection (e) of this Code section by nonresident subcontractors will be paid when due, no general or prime contractor shall withhold any sums due the nonresident subcontractor under their contract with respect to sales and use taxes.

(g) Nothing contained in this Code section shall be construed to impose any sales or use tax with respect to the use of tangible personal property owned by the United States in the performance of contracts with the United States when the property is not actually used up and consumed in the performance of the contract. Tangible personal property incorporated into real property construction which loses its identity as tangible personal property shall be deemed to be used up and consumed within the meaning of this subsection.

(h) (1) Nothing contained in this Code section shall be construed to impose any sales or use tax with respect to the use of tangible personal property owned by the State of Georgia, the University System of Georgia, or any county, municipality, local board of education, or other political subdivision of this state in the performance of contracts with such entities when the property is not actually used up and consumed in the performance of the contract. Tangible personal property incorporated into real property construction which loses its identity as tangible personal property shall be deemed to be used up and consumed within the meaning of this subsection. Any governmental entity which furnishes tangible personal property to a contractor for incorporation into a construction, renovation, or repair project conducted pursuant to a contract with such governmental entity shall issue advance written notice to such contractor of the amount of tax owed for such tangible personal property. The failure of the governmental entity to issue such advance written notice to the contractor of such tax liability shall render such governmental entity liable for such tax.

(2) This subsection shall not apply with respect to the use of tangible personal property owned by the United States.

(i) The commissioner is authorized to prescribe forms and promulgate rules and regulations deemed necessary in order to administer and effectuate this Code section.



§ 48-8-64. Time for assessment

The amount of taxes imposed by this article shall be assessed within the time periods specified in Code Section 48-2-49.



§ 48-8-65. Engaging in business by nonresident dealer as appointment of Secretary of State as attorney in fact for service of process; circumstances and events constituting engaging in business by nonresident dealer; venue; perfection of service of process

(a) For the purpose of this Code section, the term "processes of law" means any notice, demand, proposed assessment, final assessment, direction, ruling, or order issued by the commissioner or other official of the department as provided by law in the administration of the tax laws of this state. When service in the hands of the Secretary of State or other action is required of the Secretary of State, it shall be sufficient compliance with this Code section if the service or other action is done by a deputy of the Secretary of State. When action is required of the commissioner, it shall be sufficient compliance with this Code section if the action is done by his deputy or attorney.

(b)(1) The fact of engaging in some act or activity within this state giving rise to a tax liability or obligation under this article shall constitute an appointment by the person engaging in the act or activity of the Secretary of State or his successor in office to be the true and lawful attorney in fact of the person upon whom may be served, while the act or activity is being engaged in or for as long as the statute of limitations prescribed for the tax liability or obligation remains open, any processes of law for the determination and enforcement of the tax liability or obligation and shall signify the agreement of the person engaging in the act or activity that any process of law served upon the Secretary of State shall be of the same legal force and validity as if served upon the person personally.

(2) For the purposes of this subsection, a person engages in some act or activity within this state giving rise to a tax liability or obligation when the person:

(A)(i) Performs or carries on any employment, trade, business, profession, or any other act or activity for financial gain or profit within this state including, but not limited to, the rental of real or personal property located within this state or for use within this state and the sale, exchange, or other disposition of tangible or intangible property having a situs in this state;

(ii) By reason of any act or activity performed or carried on within this state comes within the definition of "dealer" as defined in Code Section 48-8-2; or

(iii) Otherwise operates personally or through partners, employees, agents, or otherwise in this state so as to incur any liability or obligation with respect to the payment or collection of taxes imposed by this article; and

(B)(i) Does not maintain a residence, known place of business, or known agent to receive service of process; or

(ii) If he has maintained in this state a known place of residence, place of business, or agent, the known place of residence, business, or agent has been discontinued.

(c) Venue in any action or proceeding in which the Secretary of State by reason of subsection (b) of this Code section is made an attorney in fact for service of process shall be in Fulton County. The service in such a case shall be perfected by leaving a copy of the process in the hands of the Secretary of State and by sending by registered or certified mail or statutory overnight delivery a copy of the process to the person if his address is known and by attaching to the original process an affidavit of compliance with this Code section. When it appears from the affidavit that a copy of process has been mailed by the commissioner to a known address, a second mailing shall not be required of the Secretary of State to the same address, but the Secretary of State shall keep the copy received by him on file as a source of information for any inquiry from the person for whom the Secretary of State is attorney in fact, concerning the person's tax liabilities and obligations incident to the person's taxable acts or activities within this state.



§ 48-8-66. Penalties for failure to file return or make payment in full; exception for providential cause; penalty for willful failure to file return or for false or fraudulent return

When any dealer fails to make any return or to pay the full amount of the tax required by this article, there shall be imposed, in addition to other penalties provided by law, a penalty to be added to the tax in the amount of 5 percent or $5.00, whichever is greater, if the failure is for not more than 30 days and an additional 5 percent or $5.00, whichever is greater, for each additional 30 days or fraction of 30 days during which the failure continues. The penalty for any single violation shall not exceed 25 percent or $25.00 in the aggregate, whichever is greater. If the failure is due to providential cause shown to the satisfaction of the commissioner in affidavit form attached to the return and remittance is made within ten days of due date, the return may be accepted exclusive of penalties and interest. In the case of a false or fraudulent return or of a failure to file a return where willful intent exists to defraud the state of any tax due under this article, a penalty of 50 percent of the tax due shall be assessed.



§ 48-8-67. Distribution of certain unidentifiable sales and use tax proceeds; limitations; powers and duties of state revenue commissioner

(a) As used in this Code section, the term "authorized recipient" means the state, special districts, counties, or municipalities, or any combination thereof, as determined by general law, applicable local constitutional amendment, or Section 25 of an Act approved March 10, 1965 (Ga. L. 1965, p. 2243), as amended, the "Metropolitan Atlanta Rapid Transit Authority Act of 1965," which specifies the entities to whom the commissioner is directed to distribute the proceeds of sales and use taxes.

(b) When a dealer makes a return with insufficient information to identify proceeds as being attributable to retail sales, retail purchases, rentals, storage, use, or consumption of tangible personal property or services occurring within a particular special district or particular county, the commissioner shall make reasonable efforts to obtain the information needed to make a distribution of those proceeds. When the information cannot be obtained, the commissioner shall allocate unidentifiable proceeds among the authorized recipients in the same proportion as the proceeds of the sales and use taxes are otherwise allocated and distributed to the authorized recipients. Each allocation of unidentifiable proceeds shall be calculated by determining each authorized recipient's pro rata share of identifiable proceeds collected during the same period of time in which the unidentifiable proceeds to be allocated were collected. Each authorized recipient's pro rata share of the unidentifiable proceeds for each such collection period shall be the same as that authorized recipient's pro rata share of the identifiable proceeds for the same collection period.

(c) The initial allocation of such unidentifiable proceeds shall be distributed in the manner consistent with subsection (b) of this Code section before July 1, 1998, and such allocation shall include all amounts of such unidentifiable proceeds that have been collected subsequent to June 30, 1997, and prior to April 1, 1998, and which have not been distributed by the commissioner at the time of the initial distribution. Such initial distribution of unidentifiable proceeds to an authorized recipient shall be made separate and distinct from the regular distribution of identifiable proceeds to such authorized recipient. In lieu of interest earned on such unidentifiable proceeds, an amount equivalent to 5 percent of the initial distribution amount shall be allocated and distributed by the commissioner in a similar manner, if funds are specifically appropriated for such purpose.

(d) Following the initial allocation under subsection (c) of this Code section, allocations of unidentifiable proceeds shall be made by the commissioner according to a schedule provided for by rules and regulations of the commissioner but in no event less often than twice per year. Any such subsequent distribution of unidentified proceeds to an authorized recipient shall be made separate and distinct from the regular distribution of identifiable proceeds to such authorized recipient.

(e) Information regarding proceeds distributed to authorized recipients pursuant to this Code section shall be identified by the commissioner, and such information shall be made available upon request.

(f) The department shall at the time of the first distribution of such unidentifiable proceeds provide each authorized recipient with written notice advising each authorized recipient that negotiation of the first distribution shall constitute a release and full accord and satisfaction for any and all refund requests or claims with respect to any sales and use tax collected prior to April 1, 1998, which the authorized recipient has or may have for recovery of any such tax funds. Negotiation of the first distribution shall also constitute full and complete acceptance of all the terms and conditions set forth in this Code section and shall bar any challenges to this Code section.

(g) The commissioner shall have the power and authority to promulgate such rules and regulations as shall be necessary for the effective and efficient distribution of state and local sales and use tax proceeds in accordance with this Code section.



§ 48-8-68. Relief from liability in certain circumstances for failure to collect tax at new rate

If the sales tax rate changes with less than 30 days between the enactment of the rate change and the effective date of such rate change, sellers shall be relieved of liability for failing to collect tax at the new rate if:

(1) The seller collected tax at the immediately preceding effective rate; and

(2) The seller's failure to collect at the newly effective rate does not extend beyond 30 days after the date of enactment of the new rate.

The provisions of this Code section do not apply if the commissioner establishes that the seller fraudulently failed to collect at the new rate or solicits purchasers based on the immediately preceding effective rate.



§ 48-8-69. Purchases from printed catalogs; local jurisdiction boundary changes

(a) Any local sales tax rate changes made pursuant to this chapter shall apply to purchases from printed catalogues wherein the purchaser computed the tax based upon local tax rates published in the catalogue only on the first day of a calendar quarter after a minimum of 120 days' notice to sellers.

(b) For sales and use tax purposes only, local jurisdiction boundary changes are effective only on the first day of a calendar quarter after a minimum of 60 days' notice to sellers.



§ 48-8-70. Determination of ZIP Code designation applicable to particular purchases; rebuttable presumption of seller's due diligence

If a nine-digit ZIP Code designation is not available for a street address or if a seller or certified service provider is unable to determine the nine-digit ZIP Code designation applicable to a purchase after exercising due diligence to determine the designation, the seller or certified service provider may apply the rate for the five-digit ZIP Code area. For the purposes of this Code section, there is a rebuttable presumption that a seller or certified service provider has exercised due diligence if the seller has attempted to determine the nine-digit ZIP Code designation by utilizing software approved by the Streamlined Sales Tax Governing Board that makes this designation from the street address and the five-digit ZIP Code applicable to a purchase.



§ 48-8-71. Immunity from liability for reliance upon erroneous data provided by the state on tax rates, local boundaries, and taxing jurisdiction assignments

Sellers and certified service providers shall not be liable for having charged and collected the incorrect amount of sales or use tax resulting from the seller or certified service provider relying on erroneous data provided by this state on state and local tax rates, local boundaries, and taxing jurisdiction assignments.



§ 48-8-72. Over-collected sales or use tax

(a) A cause of action against a seller for over-collected sales or use taxes does not accrue until a purchaser has provided written notice to the seller and the seller has had 60 days to respond. Such notice to the seller must contain the information necessary to determine the validity of the request.

(b) In connection with a purchaser's request from a seller of over-collected sales or use taxes, a seller shall be presumed to have a reasonable business practice if, in the collection of such sales or use taxes, the seller:

(1) Uses either a provider or a system, including a proprietary system, that is certified by the state; and

(2) Has remitted to the state all taxes collected less any deductions, credits, or collection allowances.



§ 48-8-73. Immunity from liability for reliance upon erroneous taxability matrix data provided by the state

A seller and certified service provider are relieved of liability for having charged and collected the incorrect amount of sales or use tax resulting from the seller or certified service provider relying on erroneous data provided by this state in the taxability matrix.



§ 48-8-74. Effective date for sales tax rate change

The effective date for a sales tax rate change for services covering a period starting before and ending after the statutory effective date shall be as follows:

(1) For a rate increase, the new rate shall apply to the first billing period starting on or after the effective date; and

(2) For a rate decrease, the new rate shall apply to bills rendered on or after the effective date.



§ 48-8-75. Purchaser's immunity from liability for failure to pay correct sales tax under certain circumstances

(a) A purchaser shall be relieved from liability for penalty for having failed to pay the correct amount of sales or use tax if:

(1) A purchaser's seller or certified service provider relied on erroneous data provided by this state on tax rates, boundaries, taxing jurisdiction assignments, or in the taxability matrix completed by this state;

(2) A purchaser holding a direct pay permit relied on erroneous data provided by this state on tax rates, boundaries, taxing jurisdiction assignments, or in the taxability matrix completed by this state;

(3) A purchaser relied on erroneous data provided by this state in the taxability matrix completed by this state; or

(4) A purchaser using data bases provided by this state relied on erroneous data provided by this state on tax rates, boundaries, or taxing jurisdiction assignments.

(b) A purchaser shall be relieved from liability for tax and interest for having failed to pay the correct amount of sales or use tax in the circumstances described in subsection (a) of this Code section provided that, with respect to reliance on the taxability matrix completed by this state, such relief is limited to the state's erroneous classification in the taxability matrix of terms included in the Library of Definitions as "taxable" or "exempt," "included in sales price," or "excluded from sales price" or "included in the definition" or "excluded from the definition."



§ 48-8-76. Compliance with terms of Streamlined Sales and Use Tax Agreement; relief from certain obligations

(a) A seller who registers to pay or to collect and remit applicable sales or use tax on sales made to purchasers in this state in accordance with the terms of the Streamlined Sales and Use Tax Agreement is relieved from the obligation to remit uncollected sales tax provided the seller was not so registered in this state in the twelve-month period preceding the effective date of this state's participation in the Streamlined Sales and Use Tax Agreement.

(b) The relief provided in subsection (a) of this Code section precludes an assessment for uncollected or unpaid sales together with penalty or interest for sales made during the period the seller was not registered in this state, provided that the registration occurs within 12 months of the effective date of this state's participation in the Streamlined Sales and Use Tax Agreement.

(c) The relief provided in subsection (a) of this Code section shall not be available to a seller with respect to any matter or matters for which the seller received notice of the commencement of an audit and which audit is not yet finally resolved including any related administrative and judicial processes.

(d) The relief provided in subsection (a) of this Code section shall not be available for sales or use taxes already paid or remitted to this state or to taxes collected by the seller.

(e) The relief provided in subsection (a) of this Code section is fully effective, absent the seller's fraud or intentional misrepresentation of a material fact, as long as the seller continues registration and continues payment or collection and remittance of applicable sales or use taxes for a period of at least 36 months. The statute of limitations applicable to asserting a tax liability is tolled during this 36 month period.

(f) The relief provided in subsection (a) of this Code section is applicable only to sales or use taxes due from a seller in its capacity as a seller and not to sales or use taxes due from a seller in its capacity as a buyer.



§ 48-8-77. Sourcing; definitions; sales of advertising and promotional direct mail and other direct mail; sales of telecommunications service

(a) This Code section shall not be construed to impose sales and use tax on any tangible personal property or service which was not subject to such tax prior to January 1, 2011.

(b) (1) The retail sale, excluding lease or rental, of a product shall be sourced as follows:

(A) When the product is received by the purchaser at a business location of the seller, the sale is sourced to that business location;

(B) When the product is not received by the purchaser at a business location of the seller, the sale is sourced to the location where receipt by the purchaser, or the purchaser's donee, designated as such by the purchaser, occurs, including the location indicated by instructions for delivery to the purchaser or donee, known to the seller;

(C) When subparagraph (A) or (B) of this paragraph does not apply, the sale is sourced to the location indicated by an address for the purchaser that is available from the business records of the seller that are maintained in the ordinary course of the seller's business when use of this address does not constitute bad faith;

(D) When subparagraph (A), (B), or (C) of this paragraph does not apply, the sale is sourced to the location indicated by an address for the purchaser obtained during the consummation of the sale, including the address of a purchaser's payment instrument, if no other address is available, when use of this address does not constitute bad faith;

(E) When subparagraph (A), (B), (C), or (D) of this paragraph does not apply, including the circumstance in which the seller is without sufficient information to apply the previous rules, then the location will be determined by the address from which tangible personal property was shipped, from which the digital good or the computer software delivered electronically was first available for transmission by the seller, or from which the service was provided, disregarding for these purposes any location that merely provided the digital transfer of the product sold.

(2) The lease or rental of tangible personal property, other than property identified in paragraph (3) or (4) of this subsection, shall be sourced as follows:

(A) For a lease or rental that requires recurring periodic payments, the first periodic payment is sourced the same as a retail sale in accordance with the provisions of paragraph (1) of this subsection. Periodic payments made subsequent to the first payment are sourced to the primary property location for each period covered by the payment. The primary property location shall be as indicated by an address for the property provided by the lessee that is available to the lessor from its records maintained in the ordinary course of business, when use of this address does not constitute bad faith. The property location shall not be altered by intermittent use at different locations, such as use of business property that accompanies employees on business trips and service calls.

(B) For a lease or rental that does not require recurring periodic payments, the payment is sourced the same as a retail sale in accordance with the provisions of paragraph (1) of this subsection.

(C) This subsection does not affect the imposition or computation of sales or use tax on leases or rentals based on a lump sum or accelerated basis, or on the acquisition of property for lease.

(3) The lease or rental of motor vehicles, trailers, semitrailers, or aircraft that do not qualify as transportation equipment, as defined in paragraph (4) of this subsection, shall be sourced as follows:

(A) For a lease or rental that requires recurring periodic payments, each periodic payment is sourced to the primary property location. The primary property location shall be as indicated by an address for the property provided by the lessee that is available to the lessor from its records maintained in the ordinary course of business, when use of this address does not constitute bad faith. This location shall not be altered by intermittent use at different locations.

(B) For a lease or rental that does not require recurring periodic payments, the payment is sourced the same as a retail sale in accordance with the provisions of paragraph (1) of this subsection.

(C) This subsection shall not affect the imposition or computation of sales or use tax on leases or rentals based on a lump sum or accelerated basis, or on the acquisition of property for lease.

(4) The retail sale, including lease or rental, of transportation equipment shall be sourced the same as a retail sale in accordance with the provisions of paragraph (1) of this subsection, notwithstanding the exclusion of lease or rental in paragraph (1) of this subsection. As used in this paragraph, "transportation equipment" means any of the following:

(A) Locomotives and railcars that are utilized for the carriage of persons or property in interstate commerce.

(B) Trucks and truck-tractors with a Gross Vehicle Weight Rating of 10,001 pounds or greater, trailers, semitrailers, or passenger buses that are:

(i) Registered through the International Registration Plan; and

(ii) Operated under authority of a carrier authorized and certificated by the U.S. Department of Transportation or another federal authority to engage in the carriage of persons or property in interstate commerce.

(C) Aircraft that are operated by air carriers authorized and certificated by the U.S. Department of Transportation or another federal or a foreign authority to engage in the carriage of persons or property in interstate or foreign commerce.

(D) Containers designed for use on and component parts attached or secured on the items set forth in subparagraph (A), (B), or (C) of this paragraph.

(c) For the purposes of paragraph (1) of subsection (b) of this Code section, the terms "receive" and "receipt" mean:

(1) Taking possession of tangible personal property;

(2) Making first use of services; or

(3) Taking possession or making first use of digital goods, whichever comes first.

The terms "receive" and "receipt" shall not include possession by a shipping company on behalf of the purchaser.

(d) (1) Notwithstanding subsection (b) of this Code section, the following provisions shall apply to sales of advertising and promotional direct mail:

(A) A purchaser of advertising and promotional direct mail may provide the seller with either:

(i) A direct pay permit;

(ii) An agreement certificate of exemption claiming direct mail or other written statement approved, authorized, or accepted by the state; or

(iii) Information showing the jurisdictions to which the advertising and promotional direct mail is to be delivered to recipients;

(B) If the purchaser provides the permit, certificate, or statement referred to in division (i) or (ii) of subparagraph (A) of this paragraph, the seller, in the absence of bad faith, is relieved of all obligations to collect, pay, or remit any tax on any transaction involving advertising and promotional direct mail to which the permit, certificate, or statement applies. The purchaser shall source the sale to the jurisdictions to which the advertising and promotional direct mail is to be delivered to the recipients and shall report and pay any applicable tax due;

(C) If the purchaser provides the seller information showing the jurisdictions to which the advertising and promotional direct mail is to be delivered to recipients, the seller shall source the sale to the jurisdictions to which the advertising and promotional direct mail is to be delivered and shall collect and remit the applicable tax. In the absence of bad faith, the seller is relieved of any further obligation to collect any additional tax on the sale of advertising and promotional direct mail where the seller has sourced the sale according to the delivery information provided by the purchaser; and

(D) If the purchaser does not provide the seller with any of the items listed in subparagraph (A) of this paragraph, the sale shall be sourced according to Section 310.A.5 of the Streamlined Sales and Use Tax Agreement. The state to which the advertising and promotional direct mail is delivered may disallow credit for tax paid on sales sourced under this paragraph.

(2) Notwithstanding subsection (b) of this Code section, the following provisions shall apply to sales of other direct mail:

(A) Except as otherwise provided in this paragraph, sales of other direct mail are sourced in accordance with subparagraph (b)(1)(C) of this Code section;

(B) A purchaser of other direct mail may provide the seller with either:

(i) A direct pay permit; or

(ii) An agreement certificate of exemption claiming direct mail or other written statement approved, authorized, or accepted by the state; and

(C) If the purchaser provides the permit, certificate, or statement referred to in paragraph (1) or (2) of this subsection, the seller, in the absence of bad faith, is relieved of all obligations to collect, pay, or remit any tax on any transaction involving other direct mail to which the permit, certificate, or statement applies. Notwithstanding paragraph (1) of this subsection, the sale shall be sourced to the jurisdictions to which the other direct mail is to be delivered to the recipients and the purchaser shall report and pay applicable tax due.

(3) For purposes of this subsection, the term:

(A) "Advertising and promotional direct mail" means:

(i) Printed material that meets the definition of direct mail, under Code Section 48-8-2;

(ii) The primary purpose of which is to attract public attention to a product, person, business, or organization, or to attempt to sell, popularize, or secure financial support for a product, person, business, or organization. As used in this division, the term "product" means tangible personal property, a product transferred electronically, or a service.

(B) "Other direct mail" means any direct mail that is not advertising and promotional direct mail regardless of whether advertising and promotional direct mail is included in the same mailing. The term includes, but is not limited to:

(i) Transactional direct mail that contains personal information specific to the addressee including, but not limited to, invoices, bills, statements of account, and payroll advices;

(ii) Any legally required mailings including, but not limited to, privacy notices, tax reports, and stockholder reports; and

(iii) Other nonpromotional direct mail delivered to existing or former shareholders, customers, employees, or agents including, but not limited to, newsletters and informational messages.

Other direct mail does not include the development of billing information or the provision of any data processing service that is more than incidental.

(4) (A) (i) This paragraph shall apply to a transaction characterized under this chapter as the sale of services only if the service is an integral part of the production and distribution of printed material that meets the definition of direct mail.

(ii) This paragraph shall not apply to any transaction that includes the development of billing information or the provision of any data processing service that is more than incidental regardless of whether advertising and promotional direct mail is included in the same mailing.

(B) If a transaction is a bundled transaction that includes advertising and promotional direct mail, this subsection shall apply only if the primary purpose of the transaction is the sale of products or services that meet the definition of advertising and promotional direct mail.

(C) Nothing in this paragraph shall limit any purchaser's:

(i) Obligation for sales or use tax to any state to which the direct mail is delivered;

(ii) Right under local, state, federal, or constitutional law, to a credit for sales or use taxes legally due and paid to other jurisdictions; or

(iii) Right to a refund of sales or use taxes overpaid to any jurisdiction.

(D) This subsection applies for purposes of uniformly sourcing direct mail transactions and does not otherwise impose requirements regarding the taxation of products that meet the definition of direct mail or to the application of sales for resale or other exemptions.

(e) (1) Except for the defined telecommunications service in paragraph (3) of this subsection, the sale of telecommunications service sold on a call-by-call basis shall be sourced to:

(A) Each level of taxing jurisdiction where the call originates and terminates in that jurisdiction; or

(B) Each level of taxing jurisdiction where the call either originates or terminates and in which the service address is also located.

(2) Except for the defined telecommunications service in paragraph (3) of this subsection, a sale of telecommunications service sold on a basis other than a call-by-call basis shall be sourced to the customer's place of primary use.

(3) A sale of prepaid calling service or a sale of a prepaid wireless calling service is sourced in accordance with subsection (b) of this Code section; provided, however, that in the case of a sale of prepaid wireless calling service, the rule provided in subparagraph (b)(1)(E) of this Code section shall include as an option the location associated with the mobile telephone number.

(4) The sale of an ancillary service is sourced to the customer's place of primary use.



§ 48-8-77.1. Certification of review software by department; relief from liability

(a) For purposes of this Code section, the definitions as provided in Code Section 48-8-161 shall apply.

(b) The department shall review software submitted to the Streamlined Sales Tax Governing Board for certification as a Certified Automated System under Section 501 of the Streamlined Sales and Use Tax Agreement. Such review shall include a review to determine that the program accurately reflects the taxability of the product categories included in the program. Upon approval by the department, the state will certify its acceptance of the software to the Streamlined Sales Tax Governing Board.

(c) The department shall relieve certified service providers and model 2 sellers from liability to the state and local jurisdictions in the state for not collecting sales or use taxes resulting from the certified service provider or model 2 seller relying on the certification provided by the state.

(d) The department shall provide relief from liability to certified service providers for not collecting sales and use taxes in the same manner as provided to sellers under Code Section 48-8-38.

(e) If the department determines that an item or transaction is incorrectly classified as to the item or transaction's taxability, the department shall notify the certified service providers or model 2 sellers of the incorrect classification. The certified service provider or model 2 seller shall have ten days to revise the classification after receipt of notice from the department of the determination.









Article 2 - Joint County and Municipal Sales and Use Tax

§ 48-8-80. "Qualified municipality" defined

As used in this article, the term "qualified municipality" means only those incorporated municipalities which impose a tax other than the tax authorized by this article and which provide at least three of the following services:

(1) Water;

(2) Sewage;

(3) Garbage collection;

(4) Police protection;

(5) Fire protection; or

(6) Library.



§ 48-8-81. Creation of special districts

Pursuant to the authority granted by Article IX, Section II, Paragraph VI of the Constitution of this state, there are created within this state 159 special districts. The geographical boundary of each county shall correspond with and shall be conterminous with the geographical boundary of one of the 159 special districts.



§ 48-8-82. Authorization of counties and municipalities to impose joint sales and use tax; rate; applicability to sales of motor fuels and food and beverages.

(a) When the imposition of a joint county and municipal sales and use tax is authorized according to the procedures provided in this article within a special district, the county whose geographical boundary is conterminous with that of the special district and each qualified municipality located wholly or partially within the special district shall levy a joint sales and use tax at the rate of 1 percent, except as provided in subsection (b) of this Code section. Except as to rate, the joint tax shall correspond to the tax imposed and administered by Article 1 of this chapter. No item or transaction which is not subject to taxation by Article 1 of this chapter shall be subject to the tax levied pursuant to this article, except that the joint tax provided in this article shall be applicable to sales of motor fuels as prepaid local tax as that term is defined in Code Section 48-8-2 and shall be applicable to the sale of food and food ingredients and alcoholic beverages only to the extent provided for in paragraph (57) of Code Section 48-8-3.

(b) On or after July 1, 2015, such joint sales and use tax levied on sales of motor fuels as defined in Code Section 48-9-2 shall be at the rate of 1 percent of the retail sales price of the motor fuel which is not more than $3.00 per gallon; provided, however, that in any consolidated government levying a joint sales and use tax at 2 percent pursuant to Code Section 48-8-96, on or after July 1, 2015, any such joint sales and use tax levied on sales of motor fuels as defined in Code Section 48-9-2 shall be at the rate of 2 percent of the retail sales price of the motor fuel which is not more than $3.00 per gallon.



§ 48-8-82.1. One-year increase in tax rate

Repealed by Ga. L. 1989, p. 504, § 1, effective April 3, 1989.



§ 48-8-83. Special districts where joint tax to be levied

Effective January 1, 1980, the joint tax provided in Code Section 48-8-82 shall be levied in each special district in which prior to January 1, 1980, a joint county and municipal sales and use tax was levied pursuant to Ga. L. 1975, p. 984, Section 2 (as amended by Ga. L. 1975, Ex. Sess., p. 1729, Section 1; Ga. L. 1976, p. 1019, Sections 1-13; Ga. L. 1977, p. 1008, Section 1; Ga. L. 1978, p. 1429, Sections 1-3; Ga. L. 1978, p. 1460, Sections 1-3; Ga. L. 1978, p. 1678, Section 1; Ga. L. 1978, p. 1695, Section 1; Ga. L. 1979, p. 446, Section 1) or in which a referendum election had authorized the levying of such a tax within the special district.



§ 48-8-83.1. Levying and collection of joint tax to be continued

Notwithstanding any distribution certificate filing deadline otherwise required under Code Section 48-8-89, for each special district in which the tax provided for by Code Section 48-8-82 was levied and collected immediately prior to June 4, 2010, such tax shall continue to be levied and collected; and the most recent distribution certificate which was executed on behalf of the county and on behalf of one or more qualified municipalities within the special district whose combined population within the special district is at least one-half of the combined total population of all qualified municipalities located within the special district and which was filed with the commissioner between June 4, 2010, and October 18, 2013, shall be valid and shall continue in force and effect until superseded by a subsequent distribution certificate properly executed and filed with the commissioner in accordance with Code Section 48-8-89 or Code Section 48-8-89.1, as applicable, or until such tax is subsequently discontinued and terminated pursuant to subsection (c) of Code Section 48-8-89 or pursuant to a referendum under Code Section 48-8-92.



§ 48-8-84. Resolution by governing authorities of counties and municipalities in special districts imposing tax; time

If the imposition of the tax provided for in Code Section 48-8-82 is to be levied pursuant to Code Section 48-8-83, the governing authority of the county whose geographical boundary is conterminous with that of the special district and the governing authority of each qualified municipality located wholly or partially within the district shall each adopt a resolution on or prior to January 1, 1980, imposing the tax authorized by Code Section 48-8-82 on behalf of the county and each qualified municipality located wholly or partially within the special district.



§ 48-8-85. Referendum election to decide imposition of tax; procedure; resolution; call for election; publication; ballot; result; subsequent elections; declaration and certification of result; expense

(a) Whenever the governing authority of any county or qualified municipality located wholly or partially within a special district in which a joint county and municipal sales and use tax was not imposed on January 1, 1980, wishes to submit to the electors of the special district the question of whether the tax authorized by Code Section 48-8-82 shall be imposed, any such governing authority shall notify the election superintendent of the county whose geographical boundary is conterminous with that of the special district by forwarding to the superintendent a copy of a resolution of the governing authority calling for a referendum election. Upon receipt of the resolution, it shall be the duty of the election superintendent to issue the call for an election for the purpose of submitting the question of the imposition of the tax to the voters of the special district for approval or rejection. The election superintendent shall set the date of the election for a day not less than 30 nor more than 45 days after the date of the issuance of the call. The election superintendent shall cause the date and purpose of the election to be published once a week for two weeks immediately preceding the date of the election in the official organ of the county. The ballot shall have written or printed thereon the following:

"[ ] YES Shall a retail sales and use tax of 1 percent be levied

[ ] NO within the special district within County?"

(b) All persons desiring to vote in favor of levying the tax shall vote "Yes," and those persons opposed to levying the tax shall vote "No." If more than one-half of the votes cast are in favor of levying the tax, then the tax shall be levied in accordance with this article; otherwise, the tax may not be levied, and the question of the imposition of the tax may not again be submitted to the voters of the special district until after 24 months immediately following the month in which the election was held. It shall be the duty of the election superintendent to hold and conduct such elections under the same rules and regulations as govern special elections. It shall be his further duty to canvass the returns, declare the result of the election, and certify the result to the Secretary of State and to the commissioner. The expense of the election shall be borne by the county whose geographical boundary is conterminous with that of the special district holding the election.



§ 48-8-86. Adoption of resolution imposing tax by governing authorities of county and municipality; time; effective date in general and with respect to services billed monthly; certified copy of resolution to commissioner

If the imposition of the tax provided in Code Section 48-8-82 is approved in a referendum election as provided by Code Section 48-8-85, the governing authority of the county whose geographical boundary is conterminous with that of the special district and the governing authority of each qualified municipality located wholly or partially within the district shall each adopt a resolution during the first 30 days following the certification of the result of the election imposing the tax authorized by Code Section 48-8-82 on behalf of the county and each qualified municipality located wholly or partially within the special district. The resolution shall be effective on the first day of the next succeeding calendar quarter which begins more than 80 days after the adoption of the resolution. With respect to services which are regularly billed on a monthly basis, however, the resolution shall become effective with the first regular billing period coinciding with or following the otherwise effective date of the resolution. A certified copy of the resolution shall be forwarded to the commissioner so that it will be received within five days after its adoption.



§ 48-8-87. Administration and collection of tax by commissioner; applicability of Article 1 of this chapter; first application of moneys to taxpayers' state tax liabilities; compensation of dealers if payments not delinquent; rate

The tax levied pursuant to this article shall be exclusively administered and collected by the commissioner for the use and benefit of each county whose geographical boundary is conterminous with that of a special district and of each qualified municipality located wholly or partially therein. Such administration and collection shall be accomplished in the same manner and subject to the same applicable provisions, procedures, and penalties provided in Article 1 of this chapter, except that the joint tax provided in this article shall be applicable to sales of motor fuels as prepaid local tax as that term is defined in Code Section 48-8-2; provided, however, that all moneys collected from each taxpayer by the commissioner shall be applied first to such taxpayer's liability for taxes owed the state. Dealers shall be allowed a percentage of the amount of the tax due and accounted for and shall be reimbursed in the form of a deduction in submitting, reporting, and paying the amount due if such amount is not delinquent at the time of payment. The deduction shall be at the rate and subject to the requirements specified under subsections (b) through (f) of Code Section 48-8-50.



§ 48-8-88. Required information on sales tax returns; purpose

Each sales tax return remitting taxes collected under this article shall separately identify the location of each retail establishment at which any of the taxes remitted were collected and shall specify the amount of sales and the amount of taxes collected at each establishment for the period covered by the return in order to facilitate the determination by the commissioner that all taxes imposed by this article are collected and distributed according to situs of sale.



§ 48-8-89. Distribution and use of proceeds; certificate specifying percentage of proceeds for each political subdivision; determination of proceeds for absent municipalities; procedure for filing certificates; effect of failure to file; renegotiation of certificate.

(a) The proceeds of the tax collected by the commissioner in each special district under this article shall be disbursed as soon as practicable after collection as follows:

(1) One percent of the amount collected shall be paid into the general fund of the state treasury in order to defray the costs of administration; and

(2) Except for the percentage provided in paragraph (1) of this subsection, the remaining proceeds of the tax shall be distributed to the governing authority of each qualified municipality within the special district and to the governing authority of the county whose geographical boundary is conterminous with that of the special district for the purpose of assisting such political subdivisions in funding all or any portion of those services which are to be provided by such governing authorities pursuant to and in accordance with Article IX, Section II, Paragraph III of the Constitution of this state.

(b) It is the intent of the General Assembly that no agreement as to the distribution of the proceeds of the tax shall enrich any political subdivision beyond a sum which in the absence of the distribution would be raised through other sources of revenue. The distribution shall be in accordance with a certificate which shall be executed in behalf of each respective governing authority, except as otherwise provided in this subsection, and which shall encompass all respective political subdivisions, shall be filed with the commissioner, and shall specify by percentage that portion of the remaining proceeds of the tax available for distribution which each such political subdivision shall receive. On or after July 1, 1995, the distribution of proceeds of the tax as specified in the certificate shall be based upon, but not be limited to, the following criteria:

(1) The service delivery responsibilities of each political subdivision to the population served by the political jurisdiction and served during normal business hours, conventions, trade shows, athletic events and the inherent value to a community of a central business district and the unincorporated areas of the county and the obligation of all residents of the county for the maintenance and prosperity of the central business district and the unincorporated areas of the county;

(2) The service delivery responsibilities of each political subdivision to the resident population of the subdivision;

(3) The existing service delivery responsibility of each political subdivision;

(4) The effect of a change in sales tax distribution on the ability of each political subdivision to meet its short-term and long-term debt;

(5) The point of sale and use which generates the tax to be apportioned;

(6) The existence of intergovernmental agreements among and between the political subdivisions;

(7) The use by any political subdivision of property taxes and other revenues from some taxpayers to subsidize the cost of services provided to other taxpayers of the levying subdivision; and

(8) Any coordinated plan of county and municipal service delivery and financing.

Notwithstanding the fact that a certificate shall not contain an execution in behalf of one or more qualified municipalities within the special district, if the combined total of the populations of all such absent municipalities is less than one-half of the aggregate population of all qualified municipalities located within the special district, the submitting political subdivisions shall, in behalf of the absent municipalities, specify a percentage of that portion of the remaining proceeds which each such municipality shall receive, which percentage shall not be less than that proportion which each absent municipality's population bears to the total population of all qualified municipalities within the special district multiplied by that portion of the remaining proceeds which are received by all qualified municipalities within the special district. For the purpose of determining the population of the absent municipalities, only that portion of the population of each such municipality which is located within the special district shall be computed. No certificate may contain a total of specified percentages in excess of 100 percent. The certificate shall be filed with the commissioner by March 1, 1980, for those special districts in which the tax authorized by this article is being levied on January 1, 1980. For all other special districts in which the tax shall be imposed subsequent to January 1, 1980, the certificate shall be filed with the commissioner within 60 days after the tax is imposed within the district. The commissioner shall continue to distribute the proceeds of the tax as otherwise provided in this Code section until the first day of the next calendar year following the month in which the commissioner receives a certificate as provided in this Code section, which certificate shall provide other percentages upon which the commissioner shall make the distribution to the political subdivisions entitled to the proceeds of the tax. At such time, the commissioner shall thereafter distribute the proceeds of the tax in accordance with the directions of the certificate.

(c) If the certificate provided for in subsection (b) of this Code section is not received by the commissioner by the required date, the authority to impose the tax authorized by Code Section 48-8-82 shall cease on the first day of the second calendar month following the month in which the tax was initially imposed and the tax shall not be levied in the special district after such date unless the reimposition of the tax is subsequently authorized pursuant to Code Section 48-8-85. When the imposition of the tax is so terminated, the commissioner shall retain the proceeds of the tax which were to be distributed to the governing authorities of the county and qualified municipalities within the special district until he receives a certificate in behalf of each such governing authority specifying the percentage of the proceeds which each such governing authority shall receive. If no such certificate is received by the commissioner within 120 days of the date on which the authority to levy the tax was terminated, the proceeds shall escheat to the state and the commissioner shall transfer the proceeds to the state's general fund.

(d) (1) A certificate providing for the distribution of the proceeds of the tax authorized by this article shall expire on December 31 of the second year following the year in which the decennial census is conducted. No later than December 30 of the second year following the year in which the census is conducted, a new distribution certificate meeting the requirements for certificates specified by subsection (b) of this Code section shall be filed with and received by the commissioner. The General Assembly recognizes that the requirement for government services is not always in direct correlation with population. Although a new distribution certificate is required within a time certain of the decennial census, this requirement is not meant to convey an intent by the General Assembly that population as a criterion should be more heavily weighted than other criteria. It is the express intent of the General Assembly in requiring such renegotiation that eligible political subdivisions shall analyze local service delivery responsibilities and the existing allocation of proceeds made available to such governments under the provisions of this article and make rational the allocation of such resources to meet such service delivery responsibilities. Political subdivisions in their renegotiation of such distributions shall at a minimum consider the criteria specified in subsection (b) of this Code section.

(2) The commissioner shall be notified in writing of the commencement of renegotiation proceedings by the county governing authority on behalf of all eligible political subdivisions within the special district. The eligible political subdivisions shall commence renegotiations at the call of the county governing authority before July 1 of the second year following the year in which the census is conducted. If the county governing authority does not issue the call by that date, any eligible municipality may issue the call and so notify the commissioner and all eligible political subdivisions within the special district.

(3) Following the commencement of such renegotiation, if the parties necessary to an agreement fail to reach an agreement within 60 days, such parties shall submit the dispute to nonbinding arbitration, mediation, or such other means of resolving conflicts in a manner which attempts to reach a resolution of the dispute. Any renegotiation agreement reached pursuant to this paragraph shall be in accordance with the requirements specified in paragraph (1) of this subsection.

(4) Reserved.

(5) If a new distribution certificate as provided for in this Code section is not received by the commissioner, the authority to impose the tax authorized by Code Section 48-8-82 shall cease, and the tax shall not be levied in the special district after such date unless the reimposition of the tax is subsequently authorized pursuant to Code Section 48-8-85. When the imposition of the tax is so terminated, the commissioner shall retain the proceeds of the tax which were to be distributed to the governing authorities of the county and qualified municipalities within the special district until the commissioner receives a certificate on behalf of each such governing authority specifying the percentage of the proceeds which each such governing authority shall receive. If no such certificate is received by the commissioner within 120 days of the date on which the authority to levy the tax was terminated, the proceeds shall escheat to the state, and the commissioner shall transfer the proceeds to the state's general fund.

(6) If the commissioner receives a new distribution certificate by the required date, the commissioner shall distribute the proceeds of the tax in accordance with the directions of the new distribution certificate commencing on January 1 of the year immediately following the year in which such certificate was executed by the parties or the judge or the first day of the second calendar month following the month such certificate was executed by the parties or the judge, whichever is sooner.

(7) Costs of any conflict resolution under paragraph (3) or (4) of this subsection shall be borne proportionately by the affected political subdivisions in accordance with the final percentage distributions of the proceeds of the tax as reflected by the new distribution certificate.

(8) Political subdivisions shall be authorized, at their option, to renegotiate distribution certificates on a more frequent basis than is otherwise required under this subsection.

(9) No provision of this subsection shall apply to any county which is authorized to levy or which levies a local sales tax, local use tax, or local sales and use tax for educational purposes pursuant to a local constitutional amendment or to any county which is authorized to expend all or any portion of the proceeds of any sales tax, use tax, or sales and use tax for educational purposes pursuant to a local constitutional amendment.



§ 48-8-89.1. Procedure for certifying additional qualified municipalities; issuance of new distribution certificate; cessation of authority to collect tax ceases upon failure to file new certificate

(a) If there exists within any special district in which the tax authorized by this article is imposed a qualified municipality which was not a qualified municipality on the date of filing with the commissioner of the most recently filed certificate under Code Section 48-8-89, such qualified municipality may request the commissioner to give notice of the qualified municipality's existence as provided in this subsection. Upon receipt of such a request, the commissioner shall, unless he determines that the requesting entity is not a qualified municipality, within 30 days give written notice of the qualified municipality's existence to the county which is conterminous with the special district in which the qualified municipality is located and to each other qualified municipality within the special district. Such written notice shall include the name of the new qualified municipality, the effective date of the notice, and a statement of the provisions of this Code section.

(b) Within 60 days after the effective date of the notice referred to in subsection (a) of this Code section, a new distribution certificate shall be filed with the commissioner for the special district or, within 30 days after the last day of the 60 day alternative dispute resolution period required by paragraph (3) of subsection (d) of Code Section 48-8-89, the county, any qualified municipality located wholly or partially within the special district, or any new qualified municipality as specified under subsection (a) of this Code section located wholly or partially within the special district may file a petition in superior court seeking resolution of the items remaining in dispute pursuant to the procedure set forth in paragraph (4) of subsection (d) of Code Section 48-8-89. In the event such a petition is filed, a new qualified municipality as specified under subsection (a) of this Code section located wholly or partially within the special district shall be subject to the same requirements applicable to qualified municipalities located wholly or partially within the special district under paragraph (4) of subsection (d) of Code Section 48-8-89. The new distribution certificate shall specify by percentage what portion of the proceeds of the tax available for distribution within the special district shall be received by the county in which the special district is located and by each qualified municipality located wholly or partially within the special district, including the new qualified municipality. No distribution certificate shall contain a total of specified percentages in excess of 100 percent.

(c) Except as otherwise provided in this subsection, a distribution certificate required by this Code section must be executed by the governing authorities of the county within which the special district is located and each qualified municipality located wholly or partially within the special district, including the new qualified municipality. Notwithstanding the fact that a certificate shall not contain an execution in behalf of one or more qualified municipalities within the special district, if the combined total of the populations of all such absent municipalities is less than one-half of the aggregate population of all qualified municipalities located within the special district, the submitting political subdivisions shall, in behalf of the absent municipalities, specify a percentage of that portion of the remaining proceeds which each such municipality shall receive, which percentage shall not be less than that proportion which each absent municipality's population bears to the total population of all qualified municipalities within the special district multiplied by that portion of the remaining proceeds which are received by all qualified municipalities within the special district. For the purpose of determining the population of the absent municipalities, only that portion of the population of each such municipality which is located within the special district shall be computed.

(d) If a new certificate is not filed for any special district as required by this Code section, the authority to impose the tax authorized by Code Section 48-8-82 within that special district shall cease on the first day of January of the year following the year in which the required distribution certificate could last have been timely filed. In any special district in which the authority to impose the tax is terminated pursuant to this subsection, the tax may thereafter be reimposed only pursuant to the procedures specified in Code Sections 48-8-84 through 48-8-86.

(e) If a new certificate is filed as required by this Code section, the commissioner shall begin to distribute the proceeds as specified in the new certificate on the first day of January of the first calendar year which begins more than 60 days after the effective date of the notice referred to in subsection (b) of this Code section. The commissioner shall continue to distribute the proceeds of the tax according to the new certificate until a subsequent certificate is filed and becomes effective as provided in Code Section 48-8-89.

(f) (1) As used in this subsection, the term:

(A) "New qualified municipality" means a municipal corporation which has been chartered by local Act since the date of filing with the commissioner of the most recently filed certificate under Code Section 48-8-89 within a county which has a special district for the provision of local government services consisting of the unincorporated area of the county where the population of the unincorporated area of the county, after removal of the population of the new municipality from the unincorporated area, constitutes less than 20 percent of the population of the county according to the most recent decennial census.

(B) "Newly expanded qualified municipality" means a municipal corporation which since the date of filing with the commissioner of the most recently filed certificate under Code Section 48-8-89 has increased its population by more than 15 percent through one or more annexations and is located in the same county as a new qualified municipality.

(2) Notwithstanding any other provision of this Code section, if there exists within any special district in which the tax authorized by this article is imposed a new qualified municipality or a newly expanded qualified municipality or both, such qualified municipality or municipalities may request the commissioner to give notice of the qualified municipality's or municipalities' existence and status as a new qualified municipality or newly expanded qualified municipality as provided in this subsection. Upon receipt of such a request, the commissioner shall, unless he or she determines that the requesting entity is not a new qualified municipality or newly expanded qualified municipality, within 30 days give written notice of the qualified municipality's existence and status to the county which is conterminous with the special district in which the qualified municipality is located and to each other qualified municipality within the special district. Such written notice shall include the name of the new qualified municipality or newly expanded qualified municipality, the effective date of the notice, and a statement of the provisions of this subsection.

(3) Within 60 days after the effective date of the notice referred to in paragraph (2) of this subsection, a new distribution certificate shall be filed with the commissioner for the special district or, within 30 days after the last day of the 60 day alternative dispute resolution period required by paragraph (3) of subsection (d) of Code Section 48-8-89, the county, any qualified municipality located wholly or partially within the special district, or any new qualified municipality or newly expanded qualified municipality located wholly or partially within the special district may file a petition in superior court seeking resolution of the items remaining in dispute pursuant to the procedure set forth in paragraph (4) of subsection (d) of Code Section 48-8-89. The new distribution certificate shall address only the proceeds of the tax available for distribution from the percentage allocated to the county in the current distribution certificate and shall specify as a percentage of the total proceeds of the tax what portion of the proceeds shall be received by the county in which the special district is located and by the new qualified municipality and newly expanded qualified municipality located wholly or partially within the special district, if any.

(4) Except as otherwise provided in this paragraph, a distribution certificate required by this subsection must be executed by the governing authorities of the county within which the special district is located, each new qualified municipality located wholly or partially within the special district, and each newly expanded qualified municipality, if any. If a new certificate is not filed within 60 days as required by paragraph (3) of this subsection, the commissioner shall distribute the proceeds of the tax available for distribution from the percentage allocated to the county in the current distribution certificate such that:

(A) The new qualified municipality receives an allocation equal on a per capita basis to the average per capita allocation to the other qualified municipalities in the county (according to population), to be expended as provided in paragraph (2) of subsection (a) of Code Section 48-8-89; and

(B) Any newly expanded qualified municipality receives a total allocation of tax proceeds (including any amount previously allocated) equal on a per capita basis to the average per capita allocation to the other qualified municipalities in the county (according to population), to be expended as provided in paragraph (2) of subsection (a) of Code Section 48-8-89.

Every other qualified municipality shall continue to receive the share provided by the existing distribution certificate or otherwise provided by law. The county shall receive the remaining proceeds of the tax, to be expended as provided in paragraph (2) of subsection (a) of Code Section 48-8-89. For the purpose of determining the population of qualified municipalities, only that portion of the population of each such municipality which is located within the special district shall be computed. For the purpose of determining population under this Code section, all calculations of population shall be according to the most recent decennial census, including the census data from such census applicable to any annexed territory.

(5) The commissioner shall begin to distribute the proceeds as specified in the newly filed certificate or, if such a certificate is not filed, as specified in paragraph (4) of this subsection on the first day of the first month which begins more than 60 days after the effective date of the notice referred to in paragraph (2) of this subsection. The commissioner shall continue to distribute the proceeds of the tax according to the existing certificate and the certificate applicable to the county and the new qualified municipality or, if such a certificate is not filed, as specified in paragraph (4) of this subsection until a subsequent certificate is filed and becomes effective as provided in Code Section 48-8-89.



§ 48-8-89.2. Distribution of tax proceeds upon qualified municipality ceasing to be qualified

If the commissioner determines that a qualified municipality entitled to receive tax proceeds under this article has ceased to be a qualified municipality, he shall thereafter distribute the percentage of the proceeds of the tax to which that qualified municipality was entitled to the county which is conterminous with the special district and to each other qualified municipality within the special district pro rata according to the percentages of the tax to which each other such political subdivision is otherwise entitled; and such distribution formula shall remain in effect until a new certificate is filed and becomes effective as provided in Code Section 48-8-89.



§ 48-8-89.3. Levy of tax in certain special districts; distribution of proceeds to qualified municipality

(a) Notwithstanding any other provision of this article to the contrary, the tax provided for in Code Section 48-8-82 shall be levied in any special district in which:

(1) Prior to January 1, 1980, a joint county and municipal sales and use tax was levied pursuant to Ga. L. 1975, p. 984, Section 2 (as amended by Ga. L. 1975, Ex. Sess., p. 1729, Section 1; Ga. L. 1976, p. 1019, Sections 1-13; Ga. L. 1977, p. 1008, Section 1; Ga. L. 1978, p. 1429, Sections 1-3; Ga. L. 1978, p. 1460, Sections 1-3; Ga. L. 1978, p. 1678, Section 1; Ga. L. 1978, p. 1695, Section 1; Ga. L. 1979, p. 446, Section 1) or in which a referendum election had authorized the levying of such a tax within the special district;

(2) The tax provided for in Code Section 48-8-82 was actually collected during the period of January 1, 1980, to January 1, 1989; and

(3) There exists a qualified municipality which lies wholly or partially within the special district and which:

(A) Was a qualified municipality at the time of filing of the distribution certificate most recently filed with the commissioner under Code Section 48-8-89; and

(B) Was not assigned any percentage of the net proceeds of the tax under such distribution certificate.

In any special district which meets the criteria specified in this subsection, the tax provided for in Code Section 48-8-82 shall be levied without regard to any past defects in compliance with the procedures specified by this article for the imposition of the tax.

(b) A qualified municipality described in paragraph (3) of subsection (a) of this Code section, for which receipt of a portion of the net tax proceeds was not specified in the certificate most recently filed with the commissioner under Code Section 48-8-89, may request the commissioner to thereafter distribute a portion of the net tax proceeds to the qualified municipality as provided in this Code section. Upon receipt of such a request, the commissioner shall thereafter, unless he determines that the requesting municipality does not meet the criteria specified in this Code section, give written notice of a new distribution formula to the county which is conterminous with the special district, to the requesting qualified municipality, and to each other qualified municipality within the special district. Such new distribution formula shall be determined as follows:

(1) Begin with the percentages specified in the distribution certificate most recently filed with the commissioner;

(2) Assign to the requesting municipality a percentage of the net proceeds which is equal to the total percentage of the net proceeds previously distributed to all other qualified municipalities in the special district multiplied by a fraction, the numerator of which is the population of the requesting municipality and the denominator of which is the population of all qualified municipalities within the special district;

(3) Deduct the percentage of the net proceeds so assigned to the requesting municipality from the percentages previously assigned to all other qualified municipalities within the special district, such deductions to be pro rata on the basis of population; and

(4) Make no change in the percentage of the net proceeds previously distributed to the county which is conterminous with the special district.

(c) This new distribution formula shall be implemented at the earliest date deemed administratively practicable by the commissioner, and the notice specified in subsection (b) of this Code section shall include such date. This new distribution formula shall remain in effect until a subsequent distribution certificate is filed and becomes effective as provided in Code Section 48-8-89.

(d) For the purpose of all population based calculations under this Code section, only that portion of the population of a qualified municipality which is located within the special district shall be computed.



§ 48-8-90. Crediting of tax paid by purchaser in another tax jurisdiction; payment of difference between lesser similar tax payment and tax imposed by article; proof of payment; limitation on credit

Where a local sales or use tax has been paid with respect to tangible personal property by the purchaser either in another local tax jurisdiction within the state or in a tax jurisdiction outside the state, the tax may be credited against the tax authorized to be imposed by this article upon the same property. If the amount of sales or use tax so paid is less than the amount of the use tax due under this article, the purchaser shall pay an amount equal to the difference between the amount paid in the other tax jurisdiction and the amount due under this article. The commissioner may require such proof of payment in another local tax jurisdiction as he deems necessary and proper. No credit shall be granted, however, against the tax imposed under this article for tax paid in another jurisdiction if the tax paid in such other jurisdiction is used to obtain a credit against any other local sales and use tax levied in the special district or in the county which is conterminous with the special district; and taxes so paid in another jurisdiction shall be credited first against the tax levied under this article and then against the tax levied under Article 3 of this chapter, if applicable.



§ 48-8-91. Condition precedent to authority to impose tax following first year of imposition; annual adjustment of millage rate for ad valorem taxation of tangible personal property; formula; information required on tax bills; effect on tax bills when millage rate is zero

(a) As a condition precedent for authority to levy the tax or to collect any proceeds from the tax authorized by this article for the year following the initial year in which it is levied and for all subsequent years, the county whose geographical boundary is conterminous with that of the special district and each qualified municipality therein receiving any proceeds of the tax shall adjust annually the millage rate for ad valorem taxation of tangible property within such political subdivisions as provided in this subsection. The governing authority of each such political subdivision shall compute the millage rate necessary to produce revenue from taxation of tangible property in its respective political subdivision which, when combined with other revenues reasonably expected to be received by the political subdivision during the year other than revenues derived from the tax imposed pursuant to this article, would provide revenues sufficient to defray the expenses of the political subdivision for the year. The millage rate so ascertained shall then be reduced by a millage rate which, if levied against the tangible property within the political subdivision, would produce an amount equal to the distribution of the proceeds of the tax imposed by this article which were received by the political subdivision during the preceding year. The tax bill of each ad valorem taxpayer in the political subdivision shall show in a prominent manner the millage rate first ascertained as provided in this subsection and shall show such millage rate reduced by the millage rate required to raise an amount of revenue equal to the distribution of the proceeds of the tax imposed by this article during the previous year. The remainder shall be the millage rate upon which each taxpayer's bill shall be based. The tax authority of each such political subdivision shall cause to be shown in a prominent manner on the tax bill of each ad valorem taxpayer the dollar amount of reduction of ad valorem property taxes which the taxpayer has received as a result of the political subdivision's sharing in the proceeds of the tax authorized to be imposed by this article; provided, however, that the dollar amount of reduction of ad valorem property taxes shall not be calculated or shown on those forms used for the registration and taxation of motor vehicles or trailers.

(b) This Code section shall not be construed to require a county or municipality to prepare and mail ad valorem property tax bills when the ad valorem property tax millage rate in the county or municipality has been reduced to zero as a result of the receipt of proceeds from the tax levied pursuant to this article.



§ 48-8-92. Referendum election to decide discontinuing imposition of tax; procedure; resolution; call for election; publication; ballot; result; subsequent elections; declaration and certification of result; expense

(a) Whenever the governing authority of any county and the governing authorities of at least one-half of qualified municipalities located wholly or partially within a special district in which the tax authorized by this article is being levied wish to submit to the electors of the special district the question of whether the tax authorized by Code Section 48-8-82 shall be discontinued, such governing authorities shall notify the election superintendent of the county whose geographical boundary is conterminous with that of the special district by forwarding to the superintendent a copy of a joint resolution of the governing authorities calling for the referendum election. Upon receipt of the resolution, it shall be the duty of the election superintendent to issue the call for an election for the purpose of submitting the question of discontinuing the levy of the tax to the voters of the special district for approval or rejection. The election superintendent shall issue the call and shall conduct the election on a date and in the manner authorized under Code Section 21-2-540. The election superintendent shall cause the date and purpose of the election to be published once a week for two weeks immediately preceding the date of the election in the official organ of the county. The ballot shall have written or printed thereon the following:

"( ) YES Shall the 1 percent retail sales and use tax being

levied within the special district within

( ) NO County be terminated?"

(b) All persons desiring to vote in favor of discontinuing the tax shall vote "Yes," and all persons opposed to discontinuing the tax shall vote "No." If more than one-half of the votes cast are in favor of discontinuing the tax, then the tax shall cease to be levied on the first day of the second calendar quarter following the month in which the commissioner receives the certification of the result of the election; otherwise, the tax shall continue to be levied, and the question of the discontinuing of the tax shall not again be submitted to the voters of the special district until after 24 months immediately following the month in which the election was held. It shall be the duty of the election superintendent to hold and conduct such elections under the same rules and regulations as govern special elections. It shall be such superintendent's further duty to canvass the returns, declare and certify the result of the election, and certify the result to the Secretary of State and to the commissioner. The expense of the election shall be borne by the county whose geographical boundary is conterminous with that of the special district holding the election.



§ 48-8-93. Nonimposition of tax on property ordered by and delivered to purchaser outside special district; conditions of delivery

No tax provided for in Code Section 48-8-82 shall be imposed upon the sale of tangible personal property which is ordered by and delivered to the purchaser at a point outside the geographical area of the special district in which the joint tax is imposed regardless of the point at which title passes, if the delivery is made by the seller's vehicle, United States mail, or common carrier or by private or contract carrier licensed by the Federal Motor Carrier Safety Administration or the Georgia Department of Public Safety.



§ 48-8-94. Taxability of building and construction materials sold or used under contract entered into prior to approval of tax levy

(a) As used in this Code section, the term "building and construction materials" means all building and construction materials, supplies, fixtures, or equipment, any combination of such items, and any other leased or purchased articles when the materials, supplies, fixtures, equipment, or articles are to be utilized or consumed during construction or are to be incorporated into construction work pursuant to a bona fide written construction contract.

(b) No tax provided for in Code Section 48-8-82 shall be imposed by a county or municipality upon the sale or use of building and construction materials when the contract pursuant to which the materials are purchased or used was advertised for bid prior to approval of the levy of the tax by the county or municipality and the contract was entered into as a result of a bid actually submitted in response to the advertisement prior to approval of the levy of the tax.



§ 48-8-95. Authorization of commissioner to promulgate rules and regulations

The commissioner shall have the power and authority to promulgate such rules and regulations as shall be necessary for the effective and efficient administration and enforcement of the collection of the tax authorized to be imposed by this article.



§ 48-8-96. Taxation of property in consolidated governments; change in tax rates

(a) With respect to any consolidated government created by the consolidation of a county and one or more municipalities in which consolidated government homestead property (exclusive of improvements) is valued for purposes of local ad valorem taxation according to a base year assessed value which does not change so long as the property is actually occupied by the same owner as a homestead, the provisions of this Code section shall control over any conflicting provisions of Article 1 of this chapter or this article.

(b) If the tax authorized by this article is in effect in the special district containing a consolidated government referred to in subsection (a) of this Code section, then the rate of tax imposed under this article in such special district may be increased from 1 percent to 2 percent if such increase is approved by:

(1) A resolution of the governing authority of the consolidated government in the same manner as otherwise required for the initial 1 percent sales tax pursuant to Code Section 48-8-84; and

(2) A referendum conducted in the same manner as otherwise required for the initial 1 percent sales tax pursuant to Code Section 48-8-85, except that the ballot shall have written or printed thereon the following:

"( ) YES Shall the retail sales and use tax levied within the special

district within

( ) NO County be increased from 1 percent to 2 percent?"

(c) Such increased tax rate shall become effective on the first day of the next succeeding calendar quarter which begins more than 80 days after the date of the election at which such increase was approved by the voters. The proceeds of the increased tax shall be divided in the same proportions as the original tax.

(d) Such increased tax rate may be decreased from 2 percent to 1 percent if such decrease is approved by:

(1) A resolution of the governing authority of the consolidated government in the same manner as otherwise required under Code Section 48-8-92; and

(2) A referendum conducted in the same manner as otherwise required for discontinuation of the tax under Code Section 48-8-92, except that the ballot shall have printed or written thereon the following:

"( ) YES Shall the retail sales and use tax levied within the special

district within

( ) NO County be decreased from 2 percent to 1 percent?"

(e) Such decreased tax rate shall become effective on the first day of the second calendar quarter following the month in which the commissioner receives certification of the result of the election.

(f) If the tax authorized by this article is to be newly imposed in the special district containing a consolidated government referred to in subsection (a) of this Code section, then such tax may be imposed in such special district at the rate of 2 percent if such rate is approved by:

(1) A resolution of the governing authority of the consolidated government in the same manner as otherwise required pursuant to Code Section 48-8-84; and

(2) A referendum conducted in the same manner as otherwise required pursuant to Code Section 48-8-85, except that the ballot shall have written or printed thereon the following:

"( ) YES Shall a retail sales and use tax of 2 percent be levied within

the special district

( ) NO within County?"

(g) Such 2 percent tax may be discontinued if such discontinuation is approved by:

(1) A resolution of the governing authority of the consolidated government in the same manner as otherwise required under Code Section 48-8-92; and

(2) A referendum conducted in the same manner as otherwise required for discontinuation of the tax under Code Section 48-8-92, except that the ballot shall have printed or written thereon the following:

"( ) YES Shall the retail sales and use tax levied within the special

district within

( ) NO County be terminated?"

(h) (1) In the case of increase from 1 percent to 2 percent, the amount in excess of the initial 1 percent sales and use tax shall not apply to the sale of motor vehicles.

(2) In the case of a newly imposed 2 percent sales and use tax under this Code section, only the amount in excess of a 1 percent sales and use tax shall not apply to the sale of motor vehicles.

(i) In all respects not otherwise provided for in this Code section, the levy of a tax under this article by a consolidated government referred to in subsection (a) of this Code section shall be in the same manner as the levy of the tax by any other county.






Article 2A - Homestead Option Sales and Use Tax (Host)

Part 1 - Homestead Option Sales and Use Tax

§ 48-8-100. Short title

This part shall be known and may be cited as the "Homestead Option Sales and Use Tax Act."



§ 48-8-101. Definitions

As used in this part, the term:

(1) "Ad valorem taxes for county purposes" means any and all ad valorem taxes for county maintenance and operation purposes levied by, for, or on behalf of the county, excluding taxes to retire general obligation bonded indebtedness of the county.

(2) "Existing municipality" means a municipality created prior to January 1, 2007, lying wholly within or partially within a county.

(3) "Homestead" means homestead as defined and qualified in Code Section 48-5-40, with the additional qualification that it shall include only the primary residence and not more than five contiguous acres of land immediately surrounding such residence.

(4) "Qualified municipality" means a municipality created on or after January 1, 2007, lying wholly within or partially within a county.



§ 48-8-101.1. Equal distribution of homestead option sales and use tax among counties and municipalities

It is the intent of the General Assembly that the proceeds of the homestead option sales and use tax be distributed equitably to the counties and qualified municipalities such that the residents of a new incorporated municipality will continue to receive a benefit from that tax substantially equal to the benefit they would have received if the area covered by the municipality had not incorporated. The provisions of this part shall be liberally construed to effectuate such intent.



§ 48-8-102. Creation of special districts; levying of tax; use of proceeds of tax; restriction on levying taxes

(a) Pursuant to the authority granted by Article IX, Section II, Paragraph VI of the Constitution of this state, there are created within this state 159 special districts. The geographical boundary of each county shall correspond with and shall be conterminous with the geographical boundary of one of the 159 special districts.

(b) (1) When the imposition of a local sales and use tax is authorized according to the procedures provided in this part within a special district, the county whose geographical boundary is conterminous with that of the special district shall levy a local sales and use tax at the rate of 1 percent, except as provided in paragraph (2) of this subsection. Except as to rate, the local sales and use tax shall correspond to the tax imposed and administered by Article 1 of this chapter. No item or transaction which is not subject to taxation by Article 1 of this chapter shall be subject to the sales and use tax levied pursuant to this part, except that the sales and use tax provided in this part shall be applicable to sales of motor fuels as prepaid local tax as such term is defined in Code Section 48-8-2 and shall be applicable to the sale of food and food ingredients and alcoholic beverages only to the extent provided for in paragraph (57) of Code Section 48-8-3.

(2) On or after July 1, 2015, such sales and use tax levied on sales of motor fuels as defined in Code Section 48-9-2 shall be at the rate of 1 percent of the retail sales price of the motor fuel which is not more than $3.00 per gallon.

(c) (1) Except as otherwise provided in paragraph (2) of this subsection, the proceeds of the sales and use tax levied and collected under this part shall be used only for the purposes of funding capital outlay projects and of funding services within a special district equal to the revenue lost to the homestead exemption as provided in Code Section 48-8-104 and, in the event excess funds remain following the expenditure for such purposes, such excess funds shall be expended as provided in subparagraph (c)(2)(C) of Code Section 48-8-104.

(2) Prior to January 1 of the year immediately following the first complete calendar year in which the sales and use tax under this part is imposed, such proceeds may be used for funding all or any portion of those services which are to be provided by the governing authority of the county whose geographic boundary is conterminous with that of the special district pursuant to and in accordance with Article IX, Section II, Paragraph III of the Constitution of this state.

(d) Such sales and use tax shall only be levied in a special district following the enactment of a local Act which provides for a homestead exemption of an amount to be determined from the amount of sales and use tax collected under this part. Such exemption shall commence with taxable years beginning on or after January 1 of the year immediately following the first complete calendar year in which the sales and use tax under this part is levied. Any such local Act shall incorporate by reference the terms and conditions specified under this part. Any such local Act shall not be subject to the provisions of Code Section 1-3-4.1. Any such homestead exemption under this part shall be in addition to and not in lieu of any other homestead exemption applicable to county taxes for county purposes within the special district. Notwithstanding any provision of such local Act to the contrary, the referendum which shall otherwise be required to be conducted under such local Act shall only be conducted if the resolution required under subsection (a) of Code Section 48-8-103 is adopted prior to the issuance of the call for the referendum under the local Act by the election superintendent. If such ordinance is not adopted by that date, the referendum otherwise required to be conducted under the local Act shall not be conducted.

(e) No sales and use tax shall be levied in a special district under this part in which a tax is levied and collected under Article 2 of this chapter.



§ 48-8-103. Submission to voters to determine imposition of tax

(a) Whenever the governing authority of any county whose geographical boundary is conterminous with that of the special district wishes to submit to the electors of the special district the question of whether the sales and use tax authorized by Code Section 48-8-102 shall be imposed, any such governing authority shall notify the election superintendent of the county whose geographical boundary is conterminous with that of the special district by forwarding to the superintendent a copy of a resolution of the governing authority calling for a referendum election. Upon receipt of the resolution, it shall be the duty of the election superintendent to issue the call for an election for the purpose of submitting the question of the imposition of the sales and use tax to the voters of the special district for approval or rejection. The election superintendent shall issue the call and shall conduct the election on a date and in the manner authorized under Code Section 21-2-540. Such election shall only be conducted on the date of and in conjunction with a referendum provided for by local Act on the question of whether to impose a homestead exemption within such county and based on the amount of proceeds from the sales and use tax levied and collected pursuant to this part. The election superintendent shall cause the date and purpose of the election to be published once a week for two weeks immediately preceding the date of the election in the official organ of such county. The ballot shall have written or printed thereon the following statement which shall precede the ballot question specified in this subsection and the ballot question specified by the required local Act:

"NOTICE TO ELECTORS: Unless BOTH the homestead exemption AND the retail homestead option sales and use tax are approved, then neither the exemption nor the sales and use tax shall become effective."

Such statement shall be followed by the following:

"( ) YES Shall a retail homestead option sales and use tax of 1 percent be

levied within the special

( ) NO district within County for the purposes of funding capital

outlay projects and of funding services to replace revenue lost to an

additional homestead exemption of up to 100 percent of the assessed value

of homesteads from county taxes for county purposes?"

Notwithstanding any other provision of law to the contrary, the statement, ballot question, and local Act ballot question referred to in this subsection shall precede any and all other ballot questions calling for the levy or imposition of any other sales and use tax which are to appear on the same ballot.

(b) All persons desiring to vote in favor of levying the sales and use tax shall vote "Yes," and those persons opposed to levying the tax shall vote "No." If more than one-half of the votes cast are in favor of levying the tax and approving the local Act providing such homestead exemption, then the tax shall be levied in accordance with this part; otherwise, the sales and use tax may not be levied, and the question of the imposition of the sales and use tax may not again be submitted to the voters of the special district until after 24 months immediately following the month in which the election was held. It shall be the duty of the election superintendent to hold and conduct such elections under the same rules and regulations as govern special elections. It shall be the superintendent's further duty to canvass the returns, declare the result of the election, and certify the result to the Secretary of State and to the commissioner. The expense of the election shall be borne by the county whose geographical boundary is conterminous with that of the special district holding the election.

(c) If the imposition of the sales and use tax provided in Code Section 48-8-102 is approved in a referendum election as provided by subsections (a) and (b) of this Code section, the governing authority of the county whose geographical boundary is conterminous with that of the special district shall adopt a resolution during the first 30 days following the certification of the result of the election imposing the sales and use tax authorized by Code Section 48-8-102 on behalf of the county whose geographical boundary is conterminous with that of the special district. The resolution shall be effective on the first day of the next succeeding calendar quarter which begins more than 80 days after the adoption of the resolution. With respect to services which are billed on a regular monthly basis, however, the resolution shall become effective with the first regular billing period coinciding with or following the otherwise effective date of the resolution. A certified copy of the resolution shall be forwarded to the commissioner so that it will be received within five days after its adoption.



§ 48-8-104. Exclusive administration of tax by commissioner; identification of location where tax collected; manner of disbursement of proceeds

(a) The sales and use tax levied pursuant to this part shall be exclusively administered and collected by the commissioner for the use and benefit of each county whose geographical boundary is conterminous with that of a special district. Such administration and collection shall be accomplished in the same manner and subject to the same applicable provisions, procedures, and penalties provided in Article 1 of this chapter except that the sales and use tax provided in this part shall be applicable to sales of motor fuels as prepaid local tax as such term is defined in Code Section 48-8-2; provided, however, that all moneys collected from each taxpayer by the commissioner shall be applied first to such taxpayer's liability for taxes owed the state. Dealers shall be allowed a percentage of the amount of the sales and use tax due and accounted for and shall be reimbursed in the form of a deduction in submitting, reporting, and paying the amount due if such amount is not delinquent at the time of payment. The deduction shall be at the rate and subject to the requirements specified under subsections (b) through (f) of Code Section 48-8-50.

(b) Each sales and use tax return remitting sales and use taxes collected under this part shall separately identify the location of each retail establishment at which any of the sales and use taxes remitted were collected and shall specify the amount of sales and the amount of taxes collected at each establishment for the period covered by the return in order to facilitate the determination by the commissioner that all sales and use taxes imposed by this part are collected and distributed according to situs of sale.

(c) The proceeds of the sales and use tax collected by the commissioner in each special district under this part shall be disbursed as soon as practicable after collection as follows:

(1) One percent of the amount collected shall be paid into the general fund of the state treasury in order to defray the costs of administration;

(2) Except for the percentage provided in paragraph (1) of this subsection and the amount determined under subsections (d) and (e) of this Code section, the remaining proceeds of the sales and use tax shall be distributed to the governing authority of the county whose geographical boundary is conterminous with that of the special district; provided, however, that a county and any qualified municipality shall be authorized by intergovernmental agreement to waive the equalization amount otherwise required under subsections (d) and (e) of this Code section and provide for a different distribution amount. In the event of such waiver, except for the percentage provided in paragraph (1) of this subsection, the remaining proceeds of the sales and use tax shall be distributed to the governing authority of the county whose geographical boundary is conterminous with that of the special district. As a condition precedent for the authority to levy the sales and use tax or to collect any proceeds from the tax authorized by this part for the year following the first complete calendar year in which it is levied and for all subsequent years except the year following the year in which the sales and use tax is terminated under Code Section 48-8-106, the county whose geographical boundary is conterminous with that of the special district shall, except as otherwise provided in subsection (c) of Code Section 48-8-102, expend such proceeds as follows:

(A) A portion of such proceeds shall be expended for the purpose of funding capital outlay projects as follows:

(i) The governing authority of the county whose geographical boundary is conterminous with that of the special district shall establish the capital factor which shall not exceed .200 and, for a county in which a qualified municipality is located, shall not be less than the level required by subsection (d) of this Code section; therefore, at a minimum, the county shall set the capital factor at a level that yields an amount of capital outlay proceeds that is equal to or greater than the sum of all equalization amounts due qualified municipalities and existing municipalities under subsection (e) of this Code section; and

(ii) Capital outlay projects shall be funded in an amount equal to the product of the capital factor multiplied by the net amount of the sales and use tax proceeds collected under this part during the previous calendar year, and this amount shall be referred to as capital outlay proceeds in subsections (d) and (e) of this Code section;

(B) A portion of such proceeds shall be expended for the purpose of funding services within the special district equal to the revenue lost to the homestead exemption as provided in this Code section as follows:

(i) The homestead factor shall be calculated by multiplying the quantity 1.000 minus the capital factor times an amount equal to the net amount of sales and use tax collected in the special district pursuant to this part for the previous calendar year, and then dividing by the taxes levied for county purposes on only that portion of the county tax digest that represents net assessments on qualified homestead property after all other homestead exemptions have been applied, rounding the result to three decimal places;

(ii) If the homestead factor is less than or equal to 1.000, the amount of homestead exemption created under this part on qualified homestead property shall be equal to the product of the homestead factor multiplied times the net assessment of each qualified homestead remaining after all other homestead exemptions have been applied; and

(iii) If the homestead factor is greater than 1.000, the homestead exemption created by this part on qualified homestead property shall be equal to the net assessment of each homestead remaining after all other homestead exemptions have been applied; and

(C) If any of such proceeds remain following the distribution provided for in subparagraphs (A) and (B) of this paragraph and subsections (d) and (e) of this Code section:

(i) The millage rate levied for county purposes shall be rolled back in an amount equal to such excess divided by the net taxable digest for county purposes after deducting all homestead exemptions including the exemption under this part; and

(ii) In the event the rollback created by division (i) of this subparagraph exceeds the millage rate for county purposes, the governing authority of the county whose boundary is conterminous with the special district shall be authorized to expend the surplus funds for funding all or any portion of those services which are to be provided by such governing authorities pursuant to and in accordance with Article IX, Section II, Paragraph III of the Constitution of this state.

(d) (1) The commissioner shall distribute to the governing authority of each qualified municipality located in the special district a share of the capital outlay proceeds calculated as provided in this subsection and subsection (e) of this Code section which proceeds shall be expended for the purpose of funding capital outlay projects of such municipality.

(2) Both the tax commissioner and the governing authority for the county in which a qualified municipality is located shall cooperate with and assist the commissioner in the calculation of the equalization amounts under subsection (e) of this Code section and shall, on or before July 1 of each year, provide to the commissioner and the governing authority of each qualified municipality written certification of the following:

(A) The capital factor set by the county for the current calendar year; provided, however, that the capital factor may not exceed 0.200;

(B) The total amount, if any, due to be paid to existing municipalities from the capital outlay proceeds as required by any intergovernmental agreement between the county and such municipalities;

(C) The incorporated county millage rate in each qualified municipality;

(D) The net homestead digest for each qualified municipality;

(E) The total homestead digest; and

(F) The unincorporated county millage rate.

If the tax commissioner and the governing authority of the county fail to provide such certification on or before July 1, the commissioner shall not distribute to such county any additional proceeds of the sales and use tax collected after July 1 unless and until such certification is provided.

(3) The commissioner shall then calculate the equalization amount due each qualified municipality based on the certifications provided by the tax commissioner and the governing authority of the county and pay such amount to the governing authority of each qualified municipality in six equal monthly payments as soon as practicable during or after each of the last six months of the current calendar year. In the event an existing municipality that has entered into an intergovernmental agreement with a county at any time before January 1, 2007, to receive capital outlay proceeds of the homestead option sales and use tax and such intergovernmental agreement has become or does become null and void for any reason, such existing municipality shall be treated under this part the same as if it were a qualified municipality as defined in paragraph (4) of Code Section 48-8-101 and therefore receive payment of equalization amounts under this part as provided for under this part. The commissioner shall distribute to the governing authority of the county each month the net sales and use tax remaining after payment of equalization amounts to the qualified municipalities.

(e) (1) As used in this subsection, the term:

(A) "Equalization amount" means for a qualified municipality the product of the equalization millage times the net homestead digest for that qualified municipality.

(B) "Equalization millage" means for each qualified municipality the product of the homestead factor calculated pursuant to division (c)(2)(B)(i) of this Code section times the difference between the unincorporated county millage rate and the incorporated county millage rate for that qualified municipality.

(C) "Incorporated county millage rate" means the millage rate for all ad valorem taxes for county purposes levied by the county in each of the qualified municipalities in the county.

(D) "Net homestead digest" means for each qualified municipality the total net assessed value of all qualified homestead property located in that portion of the qualified municipality located in the county remaining after all other homestead exemptions are applied.

(E) "Total homestead digest" means the total net assessed value of all qualified homestead property located in the county remaining after all other homestead exemptions are applied.

(F) "Unincorporated county millage rate" means the millage rate for all ad valorem taxes for county purposes levied by the county in the unincorporated areas of the county.

(2) For illustration purposes, a hypothetical example of the calculation of the equalization amount is provided below.

First, calculate the 0.150

homestead factor in

accordance with division

(c)(2)(B)(i) of this Code

section as follows:

(A) Capital factor

certified by county as

required by subsection (d)

of this Code section

(B) Net amount of sales and $50 million

use tax collected in the

special district pursuant

to this part for the

previous calendar year

(C) Taxes levied for county $100 million

purposes on only that

portion of the county tax

digest that represents net

assessments on qualified

homestead property after

all other homestead

exemptions have been applied

(D) Calculation of .425

homestead factor using

figures above =

[(1-.0150)($50

million/$100 million)]

Next, calculate the 15.0 mills

equalization amount in

accordance with paragraph (1)

of this subsection as follows:

(E) Unincorporated county

millage rate

(F) Minus the incorporated Difference: (10.0 mills)

county millage rate for

qualified municipality "Y"

= 5.0 mills

(G) Times homestead factor x .425

(calculated above)

(H) Equals the equalization = 2.125 mills

millage:

(I) Times net homestead $200 million

digest for qualified

municipality "Y"

(J) Equals the equalization $425,000.00

amount payable to

municipality "Y"

(3) In the event the total amount payable in a calendar year to all existing municipalities as certified by the county pursuant to subparagraph (d)(2)(B) of this Code section plus the total equalization amount payable to all qualified municipalities in the special district exceeds the capital outlay proceeds calculated based on a maximum capital factor of 0.200, the commissioner shall pay to the governing authority of each qualified municipality a share of such proceeds calculated as follows:

(A) Determine the capital outlay proceeds based on a maximum capital factor of 0.200;

(B) Subtract the amount certified by the county as payable to existing municipalities pursuant to subparagraph (d)(2)(B) of this Code section;

(C) The remaining amount equals the portion of the capital outlay proceeds that may be used by the commissioner to pay equalization amounts to qualified municipalities.

The commissioner shall calculate each qualified municipality's share of such remaining amount by dividing the net homestead digest for each qualified municipality by the total homestead digest for all municipalities.

(4) In the event the incorporated county millage rate for a qualified municipality is greater than the unincorporated county millage rate, no payment shall be due from the governing authority of the qualified municipality to the governing authority of the county.

(5) In the event the amount of capital outlay proceeds exceeds the sum of the equalization amounts due all qualified municipalities plus the total amount certified under subparagraph (d)(2)(B) of this Code section as due all existing municipalities, the commissioner shall distribute to each qualified municipality a portion of such excess equal to the net homestead digest for such municipality divided by the total homestead digest.

(6) If any qualified municipality is located partially in the county then only that portion so located shall be considered in the calculations contained in this subsection.



§ 48-8-105. Credit of tax against similar taxes collected in other jurisdictions on same property

Where a local sales or use tax has been paid with respect to tangible personal property by the purchaser either in another local tax jurisdiction within this state or in a tax jurisdiction outside this state, the sales and use tax may be credited against the sales and use tax authorized to be imposed by this part upon the same property. If the amount of sales or use tax so paid is less than the amount of the use tax due under this part, the purchaser shall pay an amount equal to the difference between the amount paid in the other tax jurisdiction and the amount due under this part. The commissioner may require such proof of payment in another local tax jurisdiction as the commissioner deems necessary and proper. No credit shall be granted, however, against the sales and use tax imposed under this part for tax paid in another jurisdiction if the sales and use tax paid in such other jurisdiction is used to obtain a credit against any other local sales and use tax levied in the special district or in the county which is conterminous with the special district; and sales and use taxes so paid in another jurisdiction shall be credited first against the sales and use tax levied under this part and then against the sales and use tax levied under Article 3 of this chapter, if applicable.



§ 48-8-106. Submission to voters of question as to whether to discontinue tax

(a) Whenever the governing authority of any county whose geographical boundary is conterminous with that of the special district in which the sales and use tax authorized by this part is being levied wishes to submit to the electors of the special district the question of whether the sales and use tax authorized by Code Section 48-8-102 shall be discontinued, the governing authority shall notify the election superintendent of the county whose geographical boundary is conterminous with that of the special district by forwarding to the superintendent a copy of a resolution of the governing authority calling for the referendum election. Upon receipt of the resolution, it shall be the duty of the election superintendent to issue the call for an election for the purpose of submitting the question of discontinuing the levy of the sales and use tax to the voters of the special district for approval or rejection. The election superintendent shall issue the call and shall conduct the election on a date and in the manner authorized under Code Section 21-2-540. Such election shall be conducted only on the date of and in conjunction with a referendum provided for by local Act on the question of whether to repeal the homestead exemption within such county which is funded from the proceeds of the sales and use tax levied and collected pursuant to this part. The election superintendent shall cause the date and purpose of the election to be published once a week for two weeks immediately preceding the date of the election in the official organ of such county. The ballot shall have written or printed thereon the following:

"( ) YES Shall the 1 percent retail homestead option sales and use tax

being levied within the special

( ) NO district within County for the purposes of funding capital

outlay projects and of funding services to replace revenue lost to an

additional homestead exemption of up to 100 percent of the assessed value

of homesteads from county taxes for county purposes be terminated?"

(b) All persons desiring to vote in favor of discontinuing the sales and use tax shall vote "Yes," and those persons opposed to discontinuing the tax shall vote "No." If more than one-half of the votes cast are in favor of discontinuing the sales and use tax and repealing the local Act providing for such homestead exemption, then the sales and use tax shall cease to be levied on the last day of the taxable year following the taxable year in which the commissioner receives the certification of the result of the election; otherwise, the sales and use tax shall continue to be levied, and the question of the discontinuing of the tax may not again be submitted to the voters of the special district until after 24 months immediately following the month in which the election was held. It shall be the duty of the election superintendent to hold and conduct such elections under the same rules and regulations as govern special elections. It shall be the superintendent's further duty to canvass the returns, declare and certify the result of the election, and certify the result to the Secretary of State and to the commissioner. The expense of the election shall be borne by the county whose geographical boundary is conterminous with that of the special district holding the election.



§ 48-8-107. Property ordered by and delivered to purchaser at point outside geographical area of special district in which tax imposed

No sales and use tax provided for in Code Section 48-8-102 shall be imposed upon the sale of tangible personal property which is ordered by and delivered to the purchaser at a point outside the geographical area of the special district in which the sales and use tax is imposed under this part regardless of the point at which title passes, if the delivery is made by the seller's vehicle, United States mail, or common carrier or by private or contract carrier licensed by the Federal Motor Carrier Safety Administration or the Georgia Department of Public Safety.



§ 48-8-108. Taxation of building and construction materials

(a) As used in this Code section, the term "building and construction materials" means all building and construction materials, supplies, fixtures, or equipment, any combination of such items, and any other leased or purchased articles when the materials, supplies, fixtures, equipment, or articles are to be utilized or consumed during construction or are to be incorporated into construction work pursuant to a bona fide written construction contract.

(b) No sales and use tax provided for in Code Section 48-8-102 shall be imposed in a special district upon the sale or use of building and construction materials when the contract pursuant to which the materials are purchased or used was advertised for bid prior to approval of the levy of the sales and use tax by the county whose geographical boundary is conterminous with that of the special district and the contract was entered into as a result of a bid actually submitted in response to the advertisement prior to approval of the levy of the sales and use tax.



§ 48-8-109. Rules and regulations

The commissioner shall have the power and authority to promulgate such rules and regulations as shall be necessary for the effective and efficient administration and enforcement of the collection of the sales and use tax authorized to be imposed by this part.






Part 2 - Equalized Homestead Option Sales Tax

§ 48-8-109.1. Short title

This part shall be known and may be cited as the "Equalized Homestead Option Sales Tax Act of 2015."



§ 48-8-109.2. Referendum on suspension of taxation

In any county where a homestead option sales and use tax under Part 1 of this article and a sales tax for purposes of a metropolitan area system of public transportation, as authorized by the amendment to the Constitution set out at Georgia Laws, 1964, page 1008; the continuation of such amendment under Article XI, Section I, Paragraph IV(d) of the Constitution; and the laws enacted pursuant to such constitutional amendment, are being levied, the county governing authority may choose to submit to the electors of the special district the question of whether to suspend the sales and use tax authorized by Code Section 48-8-102 and replace such tax with a sales and use tax authorized by this part. Such referendum shall only be held in conjunction with a referendum submitting to the electors of the special district the question of whether to approve a special purpose local option sales and use tax pursuant to the provisions of Part 1 of Article 3 of this chapter. The electors of the special district must approve both of the sales and use taxes in order for either of them to be implemented. If either of the sales and use taxes is not approved by the electors, the homestead option sales and use tax under Part 1 of this article shall be continued in full force and effect.



§ 48-8-109.3. Creation of special districts; application of tax

(a) Pursuant to the authority granted by Article IX, Section II, Paragraph VI of the Constitution of this state, there are created within this state 159 special districts. The geographical boundary of each county shall correspond with and shall be conterminous with the geographical boundary of one of the 159 special districts.

(b) When the imposition of a local sales and use tax is authorized according to the procedures provided in this part within a special district, the county whose geographical boundary is conterminous with that of the special district shall levy a local sales and use tax at the same rate as provided in Part 1 of this article. Except as otherwise provided in this part, the local sales and use tax shall correspond to the tax imposed and administered by Part 1 of this article. The local sales and use tax levied pursuant to this part shall apply to all items and transactions subject to taxation pursuant to Part 1 of this article. No item or transaction which is not subject to taxation pursuant to Part 1 of this article shall be subject to the tax levied pursuant to this part.

(c) No sales and use tax shall be levied in a special district under this part in which a tax is levied and collected under Article 2 of this chapter.



§ 48-8-109.4. Role of election superintendent

(a) Whenever the governing authority of any county whose geographical boundary is conterminous with that of the special district wishes to submit to the electors of the special district the question of whether the sales and use tax authorized by this part shall be imposed, any such governing authority shall notify the election superintendent of the county whose geographical boundary is conterminous with that of the special district by forwarding to the superintendent a copy of a resolution of the governing authority calling for a referendum election. Upon receipt of the resolution, it shall be the duty of the election superintendent to issue the call for an election for the purpose of submitting the question of the imposition of the sales and use tax to the voters of the special district for approval or rejection. The election superintendent shall issue the call and shall conduct the election on a date and in the manner authorized under Code Section 21-2-540. Such election shall only be held in conjunction with a referendum submitting to the electors of the special district the question of whether to approve a special purpose local option sales and use tax pursuant to the provisions of Part 1 of Article 3 of this chapter. The electors of the special district must approve both of the sales and use taxes in order for either of them to be implemented. If either of the taxes is not approved by the electors, the homestead option sales and use tax under Part 1 of this article shall be continued in full force and effect. If the sales and use tax under Part 1 of Article 3 of this chapter is not renewed, the sales and use tax under Part 1 of this article shall replace the sales and use tax under this part upon expiration of the sales and use tax under Part 1 of Article 3 of this chapter. The election superintendent shall cause the date and purpose of the election to be published once a week for two weeks immediately preceding the date of the election in the official organ of such county. The ballot shall have written or printed thereon the following statement which shall precede the ballot question specified in this subsection:

"NOTICE TO ELECTORS: Unless BOTH the equalized homestead option sales and use tax AND the special purpose local option sales and use tax are approved, then neither sales and use tax shall become effective."

Such statement shall be followed by the following:

"( ) YES Shall an equalized homestead option sales and use tax be levied

and the regular

( ) NO homestead option sales and use tax be suspended within the special

district within County for the purposes of reducing the ad valorem

property tax millage rates levied by county and municipal governments on

homestead properties?"

Notwithstanding any other provision of law to the contrary, the statement and ballot question referred to in this subsection shall precede any and all other ballot questions which are to appear on the same ballot.

(b) All persons desiring to vote in favor of levying the sales and use tax shall vote "Yes," and those persons opposed to levying the tax shall vote "No." If more than one-half of the votes cast are in favor of levying the tax, then the tax shall be levied in accordance with this part; otherwise, the sales and use tax may not be levied, and the question of the imposition of the sales and use tax may not again be submitted to the voters of the special district until after 24 months immediately following the month in which the election was held. It shall be the duty of the election superintendent to hold and conduct such elections under the same rules and regulations as govern special elections. It shall be the superintendent's further duty to canvass the returns, declare the result of the election, and certify the result to the Secretary of State and to the commissioner. The expense of the election shall be borne by the county whose geographical boundary is conterminous with that of the special district holding the election.

(c) If the imposition of the sales and use tax provided in this part is approved in a referendum election as provided by subsections (a) and (b) of this Code section, the governing authority of the county whose geographical boundary is conterminous with that of the special district shall adopt a resolution during the first 30 days following the certification of the result of the election imposing the sales and use tax authorized in this part on behalf of the county whose geographical boundary is conterminous with that of the special district. The resolution shall be effective on the first day of the next succeeding calendar quarter which begins more than 80 days after the adoption of the resolution. With respect to services which are billed on a regular monthly basis, however, the resolution shall become effective with the first regular billing period coinciding with or following the otherwise effective date of the resolution. A certified copy of the resolution shall be forwarded to the commissioner so that it will be received within five days after its adoption.



§ 48-8-109.5. Administration and collection of tax; disbursement of tax

(a) The sales and use tax levied pursuant to this part shall be exclusively administered and collected by the commissioner for the use and benefit of each county whose geographical boundary is conterminous with that of a special district. Such administration and collection shall be accomplished in the same manner and subject to the same applicable provisions, procedures, and penalties provided in Article 1 of this chapter except that the sales and use tax provided in this part shall be applicable to sales of motor fuels as prepaid local tax as such term is defined in Code Section 48-8-2, to the same extent that sales of motor fuels are subject to taxation pursuant to Part 1 of this article; provided, however, that all moneys collected from each taxpayer by the commissioner shall be applied first to such taxpayer's liability for taxes owed the state. Dealers shall be allowed a percentage of the amount of the sales and use tax due and accounted for and shall be reimbursed in the form of a deduction in submitting, reporting, and paying the amount due if such amount is not delinquent at the time of payment. The deduction shall be at the rate and subject to the requirements specified under subsections (b) through (f) of Code Section 48-8-50.

(b) Each sales and use tax return remitting sales and use taxes collected under this part shall separately identify the location of each retail establishment at which any of the sales and use taxes remitted were collected and shall specify the amount of sales and the amount of taxes collected at each establishment for the period covered by the return in order to facilitate the determination by the commissioner that all sales and use taxes imposed by this part are collected and distributed according to situs of sale.

(c) The proceeds of the sales and use tax collected by the commissioner in each special district under this part shall be disbursed as soon as practicable after collection as follows:

(1) One percent of the amount collected shall be paid into the general fund of the state treasury in order to defray the costs of administration; and

(2) The remaining proceeds shall be disbursed to the governing authority of the county whose geographical boundary is conterminous with that of the special district, and each municipality located wholly or partially therein, and shall be utilized as follows:

(A) First, the proceeds shall be used to roll back, and eliminate if possible, the millage rates for any county ad valorem property tax line items levied uniformly throughout the county on homestead properties, including in all municipalities; and

(B) Next, any remaining proceeds shall be used to roll back at an equal and uniform rate across both of the following categories, and eliminate if possible:

(i) The millage rates for any county ad valorem property tax line items levied only in unincorporated portions of the county on homestead properties; and

(ii) The millage rates for any municipal ad valorem property tax line items levied in every municipality located wholly or partially in the county on homestead properties but not in unincorporated portions of the county.

If any municipality is located partially in the special district, then only that portion so located shall be considered in the calculations contained in this subsection.

(d) The form to collect ad valorem tax prepared by the county tax commissioner shall reflect the full amount owed by the taxpayer pursuant to the millage rates set by the county governing authority and any municipal governing authority. Under a separate heading, the form shall reflect the deductions from the gross ad valorem tax amount realized through the application of proceeds from the equalized homestead option sales and use tax.

(e) Notwithstanding any provision of law to the contrary except subsection (f) of this Code section, in any county levying a tax under this part, a tax levied pursuant to the provisions of Part 1 of Article 3 of this chapter in a special district in such county shall be strictly divided between the unincorporated portions of the county whose geographical boundary is conterminous with that of the special district and the municipalities wholly or partially located within the special district on a per capita basis, based on the most recent decennial census, unless altered by an intergovernmental agreement between the county and all municipalities wholly located within the special district. For as long as a municipality located within the special district and incorporated after May 4, 2015, does not maintain the roads, streets, sidewalks, and bicycle paths within its territorial boundaries and relies upon the county governing authority for such maintenance, such municipality's per capita share of the proceeds of the tax levied pursuant to Part 1 of Article 3 of this chapter shall be paid to the county governing authority. Notwithstanding any provision of law to the contrary, the department shall disburse directly to the county and each municipality its share of the proceeds of the tax levied pursuant to Part 1 of Article 3 of this chapter.

(f) The tax levied in the special district under Part 1 of Article 3 of this chapter shall not be levied within the boundaries of any municipality wholly or partially located within the special district that is levying a tax pursuant to Article 4 of this chapter. No proceeds from the tax levied in the special district under Part 1 of Article 3 of this chapter shall be disbursed to any such municipality. Upon the expiration of the tax levied under Article 4 of this chapter in such municipality, the tax in the special district under Part 1 of Article 3 of this chapter shall be levied within such municipality and proceeds shall be disbursed to such municipality in accordance with this part.



§ 48-8-109.6. Taxation from other jurisdiction; calculations

Where a local sales or use tax has been paid with respect to tangible personal property by the purchaser either in another local tax jurisdiction within this state or in a tax jurisdiction outside this state, the sales and use tax may be credited against the sales and use tax authorized to be imposed by this part upon the same property. If the amount of sales or use tax so paid is less than the amount of the use tax due under this part, the purchaser shall pay an amount equal to the difference between the amount paid in the other tax jurisdiction and the amount due under this part. The commissioner may require such proof of payment in another local tax jurisdiction as the commissioner deems necessary and proper. No credit shall be granted, however, against the sales and use tax imposed under this part for tax paid in another jurisdiction if the sales and use tax paid in such other jurisdiction is used to obtain a credit against any other local sales and use tax levied in the special district or in the county which is conterminous with the special district; and sales and use taxes so paid in another jurisdiction shall be credited first against the sales and use tax levied under this part and then against the sales and use tax levied under Article 3 of this chapter, if applicable.



§ 48-8-109.7. Referendum on discontinuation of taxation; ballot

(a) Whenever the governing authority of any county whose geographical boundary is conterminous with that of the special district in which the sales and use tax authorized by this part is being levied wishes to submit to the electors of the special district the question of whether the sales and use tax authorized by this part shall be discontinued, the governing authority shall notify the election superintendent of the county whose geographical boundary is conterminous with that of the special district by forwarding to the superintendent a copy of a resolution of the governing authority calling for the referendum election. Upon receipt of the resolution, it shall be the duty of the election superintendent to issue the call for an election for the purpose of submitting the question of discontinuing the levy of the sales and use tax to the voters of the special district for approval or rejection. The election superintendent shall issue the call and shall conduct the election on a date and in the manner authorized under Code Section 21-2-540. Such election shall be conducted only on the date of and in conjunction with an election to repeal the special purpose local option sales and use tax pursuant to the provisions of Part 1 of Article 3 of this chapter. If either such sales and use tax is repealed, then both such sales and use taxes shall be repealed and the sales and use tax under Part 1 of this article shall replace the sales and use tax that was imposed under this part. The election superintendent shall cause the date and purpose of the election to be published once a week for two weeks immediately preceding the date of the election in the official organ of such county. The ballot shall have written or printed thereon the following:

"( ) YES Shall the equalized homestead option sales and use tax being

levied within the

( ) NO special district within County for the purposes of

reducing the ad valorem property tax millage rates levied by county and

municipal governments on homestead properties be terminated?"

(b) All persons desiring to vote in favor of discontinuing the sales and use tax shall vote "Yes," and those persons opposed to discontinuing the tax shall vote "No." If more than one-half of the votes cast are in favor of discontinuing the sales and use tax, then the sales and use tax shall cease to be levied on the last day of the taxable year following the taxable year in which the commissioner receives the certification of the result of the election; otherwise, the sales and use tax shall continue to be levied, and the question of discontinuing the tax may not again be submitted to the voters of the special district until after 24 months immediately following the month in which the election was held. It shall be the duty of the election superintendent to hold and conduct such elections under the same rules and regulations as govern special elections. It shall be the superintendent's further duty to canvass the returns, declare and certify the result of the election, and certify the result to the Secretary of State and to the commissioner. The expense of the election shall be borne by the county whose geographical boundary is conterminous with that of the special district holding the election.



§ 48-8-109.8. Sales outside of jurisdiction

No sales and use tax provided for in this part shall be imposed upon the sale of tangible personal property which is ordered by and delivered to the purchaser at a point outside the geographical area of the special district in which the sales and use tax is imposed under this part regardless of the point at which title passes, if the delivery is made by the seller's vehicle, United States mail, or common carrier or by private or contract carrier licensed by the Federal Motor Carrier Safety Administration or the Georgia Department of Public Safety.



§ 48-8-109.9. "Building and construction materials" defined; exemption

(a) As used in this Code section, the term "building and construction materials" means all building and construction materials, supplies, fixtures, or equipment, any combination of such items, and any other leased or purchased articles when the materials, supplies, fixtures, equipment, or articles are to be utilized or consumed during construction or are to be incorporated into construction work pursuant to a bona fide written construction contract.

(b) No sales and use tax provided for in this part shall be imposed in a special district upon the sale or use of building and construction materials when the contract pursuant to which the materials are purchased or used was advertised for bid prior to approval of the levy of the sales and use tax by the county whose geographical boundary is conterminous with that of the special district and the contract was entered into as a result of a bid actually submitted in response to the advertisement prior to approval of the levy of the sales and use tax.



§ 48-8-109.10. Regulatory authority of commissioner

The commissioner shall have the power and authority to promulgate such rules and regulations as shall be necessary for the effective and efficient administration and enforcement of the collection of the sales and use tax authorized to be imposed by this part.









Article 3 - County Sales and Use Taxes

Part 1 - County Special Purpose Local Option Sales Tax (Splost)

§ 48-8-110. Definitions

As used in this part, the term:

(1) "Capital outlay project" means major, permanent, or long-lived improvements or betterments, such as land and structures, such as would be properly chargeable to a capital asset account and as distinguished from current expenditures and ordinary maintenance expenses. Such term shall include, but not be limited to, roads, streets, bridges, police cars, fire trucks, ambulances, garbage trucks, and other major equipment.

(2) "County-wide project" means a capital outlay project or projects as defined in paragraph (1) of this Code section of the county for the use or benefit of the citizens of the entire county and is further defined as follows:

(A) "Level one county-wide project" means a county-wide project or projects of the county to carry out functions on behalf of the state and is limited to a county courthouse; a county administrative building primarily for county constitutional officers or elected officials; a county or regional jail, correctional institution, or other detention facility; a county health department facility; or any combination of such projects; and

(B) "Level two county-wide project" means a county-wide project or projects of the county or one or more municipalities, other than a level one county-wide project, which project or projects are to be owned or operated or both either by the county, one or more municipalities, or any combination thereof.

(3) "Intergovernmental agreement" means a contract entered into pursuant to Article IX, Section III, Paragraph I of the Constitution between a county and one or more qualified municipalities located within the special district containing a combined total of no less than 50 percent of the aggregate municipal population located within the special district.

(4) "Qualified municipality" means only those incorporated municipalities which provide at least three of the following services, either directly or by contract:

(A) Law enforcement;

(B) Fire protection (which may be furnished by a volunteer fire force) and fire safety;

(C) Road and street construction or maintenance;

(D) Solid waste management;

(E) Water supply or distribution or both;

(F) Waste-water treatment;

(G) Storm-water collection and disposal;

(H) Electric or gas utility services;

(I) Enforcement of building, housing, plumbing, and electrical codes and other similar codes;

(J) Planning and zoning;

(K) Recreational facilities; or

(L) Library.



§ 48-8-110.1. Authorization for county special purpose local option sales tax; subjects of taxation; applicability to sales of motor fuels and food and beverages.

(a) Pursuant to the authority granted by Article IX, Section II, Paragraph VI of the Constitution of this state, there are created within this state 159 special districts. The geographical boundary of each county shall correspond with and shall be conterminous with the geographical boundary of the 159 special districts.

(b) When the imposition of a special district sales and use tax is authorized according to the procedures provided in this part within a special district, the governing authority of any county in this state may, subject to the requirement of referendum approval and the other requirements of this part, impose within the special district a special sales and use tax for a limited period of time which tax shall be known as the county special purpose local option sales tax.

(c) Except as provided in subsection (d) of this Code section, any tax imposed under this part shall be at the rate of 1 percent. Except as to rate, a tax imposed under this part shall correspond to the tax imposed by Article 1 of this chapter. No item or transaction which is not subject to taxation under Article 1 of this chapter shall be subject to a tax imposed under this part, except that a tax imposed under this part shall apply to sales of motor fuels as prepaid local tax as that term is defined in Code Section 48-8-2 and shall be applicable to the sale of food and food ingredients and alcoholic beverages as provided for in Code Section 48-8-3.

(d) On or after July 1, 2015, such sales and use tax levied on sales of motor fuels as defined in Code Section 48-9-2 shall be at the rate of 1 percent of the retail sales price of the motor fuel which is not more than $3.00 per gallon.



§ 48-8-111. Procedure for imposition of tax; resolution or ordinance; notice to county election superintendent; election

(a) Prior to the issuance of the call for the referendum and prior to the vote of a county governing authority within a special district to impose the tax under this part, such governing authority may enter into an intergovernmental agreement with any or all of the qualified municipalities within the special district. Any county that desires to have a tax under this part levied within the special district shall deliver or mail a written notice to the mayor or chief elected official in each qualified municipality located within the special district. Such notice shall contain the date, time, place, and purpose of a meeting at which the governing authorities of the county and of each qualified municipality are to meet to discuss the possible projects for inclusion in the referendum, including municipally owned or operated projects. The notice shall be delivered or mailed at least ten days prior to the date of the meeting. The meeting shall be held at least 30 days prior to the issuance of the call for the referendum. Following such meeting, the governing authority of the county within the special district voting to impose the tax authorized by this part shall notify the county election superintendent by forwarding to the superintendent a copy of the resolution or ordinance of the governing authority calling for the imposition of the tax. Such ordinance or resolution shall specify eligible expenditures identified by the county and any qualified municipality for use of proceeds distributed pursuant to subsection (b) of Code Section 48-8-115. Such ordinance or resolution shall also specify:

(1) The purpose or purposes for which the proceeds of the tax are to be used and may be expended, which purpose or purposes may consist of capital outlay projects located within or outside, or both within and outside, any incorporated areas in the county in the special district or outside the county, as authorized by subparagraph (B) of this paragraph for regional facilities, and which may include any of the following purposes:

(A) A capital outlay project consisting of road, street, and bridge purposes, which purposes may include sidewalks and bicycle paths;

(B) A capital outlay project or projects in the special district and consisting of a courthouse; administrative buildings; a civic center; a local or regional jail, correctional institution, or other detention facility; a library; a coliseum; local or regional solid waste handling facilities as defined under paragraph (27.1) or (35) of Code Section 12-8-22, as amended, excluding any solid waste thermal treatment technology facility, including, but not limited to, any facility for purposes of incineration or waste to energy direct conversion; local or regional recovered materials processing facilities as defined under paragraph (26) of Code Section 12-8-22, as amended; or any combination of such projects;

(C) A capital outlay project or projects which will be operated by a joint authority or authorities of the county and one or more qualified municipalities within the special district;

(D) A capital outlay project or projects, to be owned or operated or both either by the county, one or more qualified municipalities within the special district, one or more local authorities within the special district, or any combination thereof;

(E) A capital outlay project consisting of a cultural facility, a recreational facility, or a historic facility or a facility for some combination of such purposes;

(F) A water capital outlay project, a sewer capital outlay project, a water and sewer capital outlay project, or a combination of such projects, to be owned or operated or both by a county water and sewer district and one or more qualified municipalities in the county;

(G) The retirement of previously incurred general obligation debt of the county, one or more qualified municipalities within the special district, or any combination thereof;

(H) A capital outlay project or projects within the special district and consisting of public safety facilities, airport facilities, or related capital equipment used in the operation of public safety or airport facilities, or any combination of such purposes;

(I) A capital outlay project or projects within the special district, consisting of capital equipment for use in voting in official elections or referendums;

(J) A capital outlay project or projects within the special district consisting of any transportation facility designed for the transportation of people or goods, including but not limited to railroads, port and harbor facilities, mass transportation facilities, or any combination thereof;

(K) A capital outlay project or projects within the special district and consisting of a hospital or hospital facilities that are owned by a county, a qualified municipality, or a hospital authority within the special district and operated by such county, municipality, or hospital authority or by an organization which is tax exempt under Section 501(c)(3) of the Internal Revenue Code, which operates the hospital through a contract or lease with such county, municipality, or hospital authority;

(L) The repair of capital outlay projects, including, but not limited to, roads, streets, and bridges, located, in part or in whole, within the special district that have been damaged or destroyed by a natural disaster;

(M) A capital outlay project or projects that are owned, operated, or administered by the state and located, in part or in whole, within the special district; or

(N) Any combination of two or more of the foregoing;

(2) The maximum period of time, to be stated in calendar years or calendar quarters and not to exceed five years, unless the provisions of paragraph (1) of subsection (b) or subparagraph (b)(2)(A) of Code Section 48-8-115 are applicable, in which case the maximum period of time for which the tax may be levied shall not exceed six years;

(3) The estimated cost of the project or projects which will be funded from the proceeds of the tax, which estimated cost shall also be the estimated amount of net proceeds to be raised by the tax, unless the provisions of paragraph (1) of subsection (b) or subparagraph (b)(2)(A) of Code Section 48-8-115 are applicable, in which case the final day of the tax shall be based upon the length of time for which the tax was authorized to be levied by the referendum; and

(4) If general obligation debt is to be issued in conjunction with the imposition of the tax, the principal amount of the debt to be issued, the purpose for which the debt is to be issued, the local government issuing the debt, the interest rate or rates or the maximum interest rate or rates which such debt is to bear, and the amount of principal to be paid in each year during the life of the debt.

(b) Upon receipt of the resolution or ordinance, the election superintendent shall issue the call for an election for the purpose of submitting the question of the imposition of the tax to the voters of the county within the special district. The election superintendent shall issue the call and shall conduct the election on a date and in the manner authorized under Code Section 21-2-540. The election superintendent shall cause the date and purpose of the election to be published once a week for four weeks immediately preceding the date of the election in the official organ of the county. If general obligation debt is to be issued by the county or any qualified municipality within the special district in conjunction with the imposition of the tax, the notice published by the election superintendent shall also include, in such form as may be specified by the county governing authority or the governing authority or authorities of the qualified municipalities imposing the tax within the special district, the principal amount of the debt, the purpose for which the debt is to be issued, the rate or rates of interest or the maximum rate or rates of interest the debt will bear, and the amount of principal to be paid in each year during the life of the debt; and such publication of notice by the election superintendent shall take the place of the notice otherwise required by Code Section 36-80-11 or by subsection (b) of Code Section 36-82-1, which notice shall not be required.

(c)(1) The ballot submitting the question of the imposition of the tax authorized by this part to the voters of the county within the special district shall have written or printed thereon the following:

"( ) YES Shall a special 1 percent sales and use tax be imposed in

the special district of County for a period of time not

( ) NO to exceed and for the raising of an estimated amount

of $ for the purpose of ?"

(2) If debt is to be issued, the ballot shall also have written or printed thereon, following the language specified by paragraph (1) of this subsection, the following:

"If imposition of the tax is approved by the voters, such vote shall

also constitute approval of the issuance of general obligation debt of

in the principal amount of $ for the above purpose."

(d) All persons desiring to vote in favor of imposing the tax shall vote "Yes" and all persons opposed to levying the tax shall vote "No." If more than one-half of the votes cast are in favor of imposing the tax then the tax shall be imposed as provided in this part; otherwise the tax shall not be imposed and the question of imposing the tax shall not again be submitted to the voters of the county within the special district until after 12 months immediately following the month in which the election was held; provided, however, that if an election date authorized under Code Section 21-2-540 occurs during the twelfth month immediately following the month in which such election was held, the question of imposing the tax may be submitted to the voters of the county within the special district on such date. The election superintendent shall hold and conduct the election under the same rules and regulations as govern special elections. The superintendent shall canvass the returns, declare the result of the election, and certify the result to the Secretary of State and to the commissioner. The expense of the election shall be paid from county funds.

(e)(1) If the proposal includes the authority to issue general obligation debt and if more than one-half of the votes cast are in favor of the proposal, then the authority to issue such debt in accordance with Article IX, Section V, Paragraph I or Article IX, Section V, Paragraph II of the Constitution is given to the proper officers of the county or qualified municipality within the special district issuing such debt; otherwise such debt shall not be issued. If the authority to issue such debt is so approved by the voters, then such debt may be issued without further approval by the voters.

(2) If the issuance of general obligation debt is included and approved as provided in this Code section, then the governing authority of the county or qualified municipality within the special district issuing such debt may incur such debt either through the issuance and validation of general obligation bonds or through the execution of a promissory note or notes or other instrument or instruments. If such debt is incurred through the issuance of general obligation bonds, such bonds and their issuance and validation shall be subject to Articles 1 and 2 of Chapter 82 of Title 36 except as specifically provided otherwise in this part. If such debt is incurred through the execution of a promissory note or notes or other instrument or instruments, no validation proceedings shall be necessary and such debt shall be subject to Code Sections 36-80-10 through 36-80-14 except as specifically provided otherwise in this part. In either event, such general obligation debt shall be payable first from the separate account in which are placed the proceeds received by the county or qualified municipality within the special district issuing such debt from the tax authorized by this part. Such general obligation debt shall, however, constitute a pledge of the full faith, credit, and taxing power of the county or qualified municipality within the special district issuing such debt; and any liability on such debt which is not satisfied from the proceeds of the tax authorized by this part shall be satisfied from the general funds of the county or qualified municipality within the special district issuing such debt.



§ 48-8-111.1. Application of part to consolidated government

(a) With respect to any consolidated government created by the consolidation of a county and one or more municipalities, the provisions of this Code section shall control over any conflicting provisions of this part.

(b) The tax authorized by this part, if imposed by a consolidated government, shall not be subject to any maximum period of time for which the tax may be levied if general obligation debt is to be issued in conjunction with the imposition of the tax. In such case the resolution or ordinance calling for the imposition of the tax shall not be required to state a maximum period of time for which the tax is to be levied; and the language relating to the maximum period of time for which the tax is to be levied shall be omitted from the ballot. The resolution or ordinance calling for the imposition of the tax shall state the maximum amount of revenue to be raised by the tax, and the tax shall terminate as provided in paragraph (1) or (3) of subsection (b) of Code Section 48-8-112.

(c) A consolidated government shall be authorized to levy a tax for any capital outlay project provided for in subparagraphs (a)(1)(C), (a)(1)(D), and (a)(1)(F) of Code Section 48-8-111, or any combination thereof, without the necessity of operating such project jointly with a qualified municipal governing authority, owning or operating such projects with one or more qualified municipalities, or entering into a contract with one or more qualified municipalities with respect to such project.

(d) In all respects not otherwise provided for in this Code section, the levy of a tax under this part by a consolidated government shall be in the same manner as the levy of the tax by any other county.



§ 48-8-112. Effective date of tax; termination of tax; limitation on taxation; continuation of tax

(a) If the imposition of the tax is approved at the special election, the tax shall be imposed on the first day of the next succeeding calendar quarter which begins more than 80 days after the date of the election at which the tax was approved by the voters. With respect to services which are regularly billed on a monthly basis, however, the resolution shall become effective with respect to and the tax shall apply to services billed on or after the effective date specified in the previous sentence.

(b) The tax shall cease to be imposed on the earliest of the following dates:

(1) If the resolution or ordinance calling for the imposition of the tax provided for the issuance of general obligation debt and such debt is the subject of validation proceedings, as of the end of the first calendar quarter ending more than 80 days after the date on which a court of competent jurisdiction enters a final order denying validation of such debt;

(2) On the final day of the maximum period of time specified for the imposition of the tax; or

(3) As of the end of the calendar quarter during which the commissioner determines that the tax will have raised revenues sufficient to provide to the county and qualified municipalities within the special district net proceeds equal to or greater than the amount specified as the estimated amount of net proceeds to be raised by the tax, unless the provisions in paragraph (1) of subsection (b) or subparagraph (b)(2)(A) of Code Section 48-8-115 are applicable, in which case the final day of the tax shall be based upon the length of time for which the tax was authorized to be levied by the referendum.

(c)(1) At any time no more than a single 1 percent tax under this part may be imposed within a special district.

(2) The governing authority of a county in a special district in which a tax authorized by this part is in effect may, while the tax is in effect, adopt a resolution or ordinance calling for the reimposition of a tax as authorized by this part upon the termination of the tax then in effect; and a special election may be held for this purpose while the tax is in effect. Proceedings for the reimposition of a tax shall be in the same manner as proceedings for the initial imposition of the tax, but the newly authorized tax shall not be imposed until the expiration of the tax then in effect; provided, however, that in the event of emergency conditions under which a county is unable to conduct a referendum so as to continue the tax then in effect without interruption, the commissioner may, if feasible administratively, waive the limitations of subsection (a) of this Code section to the minimum extent necessary so as to permit the reimposition of a tax, if otherwise approved as required under this Code section, without interruption, upon the expiration of the tax then in effect.

(3) Following the expiration of a tax under this part, the governing authority of a county within a special district may initiate proceedings for the reimposition of a tax under this part in the same manner as provided in this part for initial imposition of such tax.



§ 48-8-113. Administration and collection by commissioner; application; deduction to dealers

A tax levied pursuant to this part shall be exclusively administered and collected by the commissioner for the use and benefit of the county and qualified municipalities within such special district imposing the tax. Such administration and collection shall be accomplished in the same manner and subject to the same applicable provisions, procedures, and penalties provided in Article 1 of this chapter except that the sales and use tax provided in this part shall be applicable to sales of motor fuels as prepaid local tax as that term is defined in Code Section 48-8-2; provided, however, that all moneys collected from each taxpayer by the commissioner shall be applied first to such taxpayer's liability for taxes owed the state; and provided, further, that the commissioner may rely upon a representation by or in behalf of the county and qualified municipalities within the special district or the Secretary of State that such a tax has been validly imposed, and the commissioner and the commissioner's agents shall not be liable to any person for collecting any such tax which was not validly imposed. Dealers shall be allowed a percentage of the amount of the tax due and accounted for and shall be reimbursed in the form of a deduction in submitting, reporting, and paying the amount due if such amount is not delinquent at the time of payment. The deduction shall be at the rate and subject to the requirements specified under subsections (b) through (f) of Code Section 48-8-50.



§ 48-8-114. Sales tax return requirements

Each sales tax return remitting taxes collected under this part shall separately identify the location of each retail establishment at which any of the taxes remitted were collected and shall specify the amount of sales and the amount of taxes collected at each establishment for the period covered by the return in order to facilitate the determination by the commissioner that all taxes imposed by this part are collected and distributed according to situs of sale.



§ 48-8-115. Disbursement of tax proceeds

(a) The proceeds of the tax collected by the commissioner in each county within a special district under this part shall be disbursed as soon as practicable after collection as follows:

(1) One percent of the amount collected shall be paid into the general fund of the state treasury in order to defray the costs of administration; and

(2) Except for the percentage provided in paragraph (1) of this Code section, the remaining proceeds of the tax shall be distributed to the governing authority of the county within the special district imposing the tax as specified in subsection (b) of this Code section.

(b) The county within the special district shall distribute any such proceeds as follows:

(1) To the county governing authority and any qualified municipalities as specified in an intergovernmental agreement. Where an intergovernmental agreement has been entered into, the agreement shall, at a minimum, include the following:

(A) The specific capital outlay project or projects to be funded pursuant to the agreement;

(B) The estimated or projected dollar amounts allocated for each project from tax proceeds from the tax authorized by this part;

(C) The procedures for distributing proceeds from the tax authorized by this part to qualified municipalities;

(D) A schedule for distributing proceeds from the tax authorized by this part to qualified municipalities which schedule shall include the priority or order in which projects will be fully or partially funded;

(E) A provision that all capital outlay projects included in the agreement shall be funded from proceeds from the tax authorized by this part except as otherwise agreed;

(F) A provision that proceeds from the tax authorized by this part shall be maintained in separate accounts and utilized exclusively for the specified purposes;

(G) Record-keeping and audit procedures necessary to carry out the purposes of this part; and

(H) Such other provisions as the county and participating municipalities choose to address; or

(2) Where an intergovernmental agreement has not been entered into pursuant to paragraph (1) of this subsection, the county within the special district shall distribute the proceeds of the tax authorized by this part as follows:

(A)(i) To the governing authority of the county for one or more level one county-wide projects specified by the governing authority of the county in the ordinance or resolution required by subsection (a) of Code Section 48-8-111; provided, however, that any tax levied under this part that funds level one county-wide projects where an intergovernmental agreement has not been entered into pursuant to paragraph (1) of this subsection shall be levied for a five-year period. In the event that any or all level one county-wide projects are estimated to cost an amount which exceeds the proceeds projected to be collected during a 24 month period of the levy of the tax, the tax shall be levied for a six-year period.

(ii) In the event that no level one county-wide project is included in the ordinance or resolution required by subsection (a) of Code Section 48-8-111, to the governing authority of the county for one or more level two county-wide projects specified by the governing authority of the county in the ordinance or resolution required by subsection (a) of Code Section 48-8-111. In the event no level one county-wide project is included in the ordinance or resolution required by subsection (a) of Code Section 48-8-111 and the governing authority of the county has specified one or more municipal projects as level two county-wide projects in the ordinance or resolution required by subsection (a) of Code Section 48-8-111, to the governing authority of the appropriate municipality or municipalities for such level two county-wide projects specified in the ordinance or resolution required by subsection (a) of Code Section 48-8-111. The total estimated cost of all level two county-wide projects specified under this division shall not exceed 20 percent of the proceeds projected to be collected during the period specified in the ordinance or resolution required by subsection (a) of Code Section 48-8-111; or

(B) In the event that no county-wide project is included in the resolution or ordinance calling for the imposition of the tax or in the event that tax proceeds exceed that amount required to fund the county-wide project or projects, the remaining proceeds shall be distributed in the following manner:

(i) As specified in an intergovernmental agreement other than the agreement specified in paragraph (1) of this subsection. The intergovernmental agreement shall include, at a minimum, the information required in paragraph (1) of this subsection; or

(ii) To the qualified municipalities within the special district based upon the ratio that the population of each qualified municipality bears to the total population of the county within the special district. If any qualified municipality is located in more than one county, only that portion of its population that is within the special district shall be counted. The remainder of such proceeds shall be distributed to the governing authority of the county within the special district. Capital outlay projects included in the referendum ballot by the county or any qualified municipalities within the special district shall be based upon the anticipated proceeds and distribution of the tax. The governing authority of the county within the special district shall distribute all proceeds received by the county for the tax levied pursuant to this part to the qualified municipalities within the special district on a monthly basis where proceeds are distributed in accordance with this division.



§ 48-8-116. Tax credits

Where a local sales or use tax has been paid with respect to tangible personal property by the purchaser either in another local tax jurisdiction within the state or in a tax jurisdiction outside the state, the tax may be credited against the tax authorized to be imposed by this part upon the same property. If the amount of sales or use tax so paid is less than the amount of the use tax due under this part, the purchaser shall pay an amount equal to the difference between the amount paid in the other tax jurisdiction and the amount due under this part. The commissioner may require such proof of payment in another local tax jurisdiction as he deems necessary and proper. No credit shall be granted, however, against the tax imposed under this part for tax paid in another jurisdiction if the tax paid in such other jurisdiction is used to obtain a credit against any other local sales and use tax levied in the county or in a special district which includes the county; and taxes so paid in another jurisdiction shall be credited first against the tax levied under Article 2 of this chapter, if applicable, and then against the tax levied under this part.



§ 48-8-117. Inapplicability of tax to certain sales of tangible personal property outside taxing county

No tax provided for in this part shall be imposed upon the sale of tangible personal property which is ordered by and delivered to the purchaser at a point outside the geographical area of the county in which the tax is imposed regardless of the point at which title passes, if the delivery is made by the seller's vehicle, United States mail, or common carrier or by private or contract carrier licensed by the Federal Motor Carrier Safety Administration or the Georgia Department of Public Safety.



§ 48-8-118. "Building and construction materials" defined; inapplicability of tax to certain sales or uses of building and construction materials

(a) As used in this Code section, the term "building and construction materials" means all building and construction materials, supplies, fixtures, or equipment, any combination of such items, and any other leased or purchased articles when the materials, supplies, fixtures, equipment, or articles are to be utilized or consumed during construction or are to be incorporated into construction work pursuant to a bona fide written construction contract.

(b) No tax provided for in this part shall be imposed upon the sale or use of building and construction materials when the contract pursuant to which the materials are purchased or used was advertised for bid prior to the voters' approval of the levy of the tax and the contract was entered into as a result of a bid actually submitted in response to the advertisement prior to approval of the levy of the tax.



§ 48-8-119. Promulgation of rules and regulations by commissioner

The commissioner shall have the power and authority to promulgate such rules and regulations as shall be necessary for the effective and efficient administration and enforcement of the collection of the tax authorized to be imposed by this part.



§ 48-8-120. Effect of other local sales and use taxes on imposition of tax

Except as provided in Code Section 48-8-6, the tax authorized by this part shall be in addition to any other local sales and use tax. Except as provided in Code Section 48-8-6, the imposition of any other local sales and use tax within a county or qualified municipality within a special district shall not affect the authority of such a county to impose the tax authorized by this part and the imposition of the tax authorized by this part shall not affect the imposition of any otherwise authorized local sales and use tax within the county within the special district.



§ 48-8-121. Use of proceeds; issuance of general obligation debt

(a)(1) The proceeds received from the tax authorized by this part shall be used by the county and qualified municipalities within the special district receiving proceeds of the sales and use tax exclusively for the purpose or purposes specified in the resolution or ordinance calling for imposition of the tax. Such proceeds shall be kept in a separate account from other funds of such county and each qualified municipality receiving proceeds of the sales and use tax and shall not in any manner be commingled with other funds of such county and each qualified municipality receiving proceeds of the sales and use tax prior to the expenditure.

(2) The governing authority of the county and the governing authority of each qualified municipality within the special district receiving any proceeds from the tax pursuant to this part shall maintain a record of each and every project for which the proceeds of the tax are used. A schedule shall be included in each annual audit which shows for each such project the original estimated cost, the current estimated cost if it is not the original estimated cost, amounts expended in prior years, and amounts expended in the current year. The auditor shall verify and test expenditures sufficient to provide assurances that the schedule is fairly presented in relation to the financial statements. The auditor's report on the financial statements shall include an opinion, or disclaimer of opinion, as to whether the schedule is presented fairly in all material respects in relation to the financial statements taken as a whole.

(3) In the event that a qualified municipality fails to comply with the requirements of this part, the county within the special district shall not be held liable for such noncompliance.

(b)(1) If the resolution or ordinance calling for the imposition of the tax specified that the proceeds of the tax are to be used in whole or in part for capital outlay projects consisting of road, street, and bridge purposes, then authorized uses of the tax proceeds shall include:

(A) Acquisition of rights of way for roads, streets, bridges, sidewalks, and bicycle paths;

(B) Construction of roads, streets, bridges, sidewalks, and bicycle paths;

(C) Renovation and improvement of roads, streets, bridges, sidewalks, and bicycle paths, including resurfacing;

(D) Relocation of utilities for roads, streets, bridges, sidewalks, and bicycle paths;

(E) Improvement of surface-water drainage from roads, streets, bridges, sidewalks, and bicycle paths; and

(F) Patching, leveling, milling, widening, shoulder preparation, culvert repair, and other repairs necessary for the preservation of roads, streets, bridges, sidewalks, and bicycle paths.

(2) Storm-water capital outlay projects and drainage capital outlay projects may be funded pursuant to subparagraph (a)(1)(D) of Code Section 48-8-111 or in conjunction with road, street, and bridge capital outlay projects.

(c) No general obligation debt shall be issued in conjunction with the imposition of the tax unless the governing authority of the county or qualified municipalities within special district issuing the debt determines that, and if the debt is to be validated it is demonstrated in the validation proceedings that, during each year in which any payment of principal or interest on the debt comes due the county or qualified municipalities within special district issuing such debt will receive from the tax authorized by this part net proceeds sufficient to fully satisfy such liability. General obligation debt issued under this part shall be payable first from the separate account in which are placed the proceeds received by the county or qualified municipalities within the special district issuing such debt from the tax authorized by this part. Such debt, however, shall constitute a pledge of the full faith, credit, and taxing power of the county or qualified municipalities within the special district issuing such debt; and any liability on said debt which is not satisfied from the proceeds of the tax authorized by this part shall be satisfied from the general funds of the county or qualified municipalities within the special district issuing such debt.

(d) The resolution or ordinance calling for imposition of the tax authorized by this part may specify that all of the proceeds of the tax will be used for payment of general obligation debt issued in conjunction with the imposition of the tax. If the resolution or ordinance so provides, then such proceeds shall be used solely for such purpose except as provided in subsection (g) of this Code section.

(e) The resolution or ordinance calling for the imposition of the tax authorized by this part may specify that a part of the proceeds of the tax will be used for payment of general obligation debt issued in conjunction with the imposition of the tax. If the ordinance or resolution so provides, it shall specifically state the other purposes for which such proceeds will be used; and such other purposes shall be a part of the capital outlay project or projects for which the tax is to be imposed. In such a case no part of the net proceeds from the tax received in any year shall be used for such other purposes until all debt service requirements of the general obligation debt for that year have first been satisfied from the account in which the proceeds of the tax are placed.

(f) The resolution or ordinance calling for the imposition of the tax may specify that no general obligation debt is to be issued in conjunction with the imposition of the tax. If the ordinance or resolution so provides, it shall specifically state the purpose or purposes for which the proceeds will be used.

(g)(1)(A) If the proceeds of the tax are specified to be used solely for the purpose of payment of general obligation debt issued in conjunction with the imposition of the tax, then any net proceeds of the tax in excess of the amount required for final payment of such debt shall be subject to and applied as provided in paragraph (2) of this subsection.

(B) If the county or qualified municipality within the special district receives from the tax net proceeds in excess of the estimated cost of the capital outlay project or projects stated in the resolution or ordinance calling for the imposition of the tax or in excess of the actual cost of such capital outlay project or projects, then such excess proceeds shall be subject to and applied as provided in paragraph (2) of this subsection.

(C) If the tax is terminated under paragraph (1) of subsection (b) of Code Section 48-8-112 by reason of denial of validation of debt, then all net proceeds received by the county or qualified municipality within the special district from the tax shall be excess proceeds subject to paragraph (2) of this subsection.

(2) Unless otherwise provided in this part or in an intergovernmental agreement entered into pursuant to this part, excess proceeds subject to this subsection shall be used solely for the purpose of reducing any indebtedness of the county within the special district other than indebtedness incurred pursuant to this part. If there is no such other indebtedness or, if the excess proceeds exceed the amount of any such other indebtedness, then the excess proceeds shall next be paid into the general fund of the county within the special district, it being the intent that any funds so paid into the general fund of the county be used for the purpose of reducing ad valorem taxes.



§ 48-8-122. Record of projects on which tax proceeds are used; annual reporting and newspaper publication of report

The governing authority of the county and the governing authority of each municipality receiving any proceeds from the tax under this part or under Article 4 of this chapter shall maintain a record of each and every project for which the proceeds of the tax are used. Not later than December 31 of each year, the governing authority of each local government receiving any proceeds from the tax under this part shall publish annually, in a newspaper of general circulation in the boundaries of such local government and in a prominent location on the local government website, if such local government maintains a website, a simple, nontechnical report which shows for each project or purpose in the resolution or ordinance calling for imposition of the tax the original estimated cost, the current estimated cost if it is not the original estimated cost, amounts expended in prior years, amounts expended in the current year, any excess proceeds which have not been expended for a project or purpose, estimated completion date, and the actual completion cost of a project completed during the current year. In the case of road, street, and bridge purposes, such information shall be in the form of a consolidated schedule of the total original estimated cost, the total current estimated cost if it is not the original estimated cost, and the total amounts expended in prior years and the current year for all such projects and not a separate enumeration of such information with respect to each such individual road, street, or bridge project. The report shall also include a statement of what corrective action the local government intends to implement with respect to each project which is underfunded or behind schedule.



§ 48-8-123. Modification of projects approved by referendum which have become infeasible in connection with county special purpose local option sales and use tax

(a) For purposes of this Code section, the term "infeasible" means that the project has, in the judgment of the governing authority as expressed in the resolution or ordinance required by subsection (b) of this Code section, become impracticable, unserviceable, unrealistic, or otherwise not in the best interests of the citizens of the special district or the municipality.

(b) (1) Notwithstanding any other provision of this part to the contrary, if the tax authorized by this part has been imposed within a special district for a purpose or purposes authorized by subsection (a) of Code Section 48-8-111 and one or more projects authorized therein become or are determined to be infeasible, then the provisions of this Code section shall apply. However, this Code section shall not apply until and unless the governing authority or governing authorities specified under paragraph (2) of this subsection adopt a resolution or ordinance determining that such project or projects for which the levy has been approved have become infeasible in accordance with paragraph (2) of this subsection.

(2) (A) If a project that has become infeasible is a project for which the county is responsible, an ordinance or resolution of the county shall be required determining that the project has become infeasible.

(B) If a project that has become infeasible is a municipal project, an ordinance or resolution of the municipality responsible for the project shall be required determining that the project has become infeasible. Upon its approval by the municipality, such ordinance or resolution shall be transmitted to the governing authority of the county. The county governing authority shall rely on the determination by the municipality that the municipal project has become infeasible.

(C) If a project that has become infeasible is a joint project of the county or a county authority and one or more municipalities or a joint project of two or more municipalities, an ordinance or resolution of all of the jurisdictions involved in the joint project shall be required determining that the project has become infeasible.

(3) If the governing authority desiring to determine that a project is infeasible has incurred or entered into financing for such project, whether through an intergovernmental contract, a multiyear lease or purchase contract under Code Section 36-60-13, or other form of indebtedness, no such ordinance or resolution shall be adopted until the governing authority discharges in full the obligation incurred or provides for the defeasance of such obligation.

(c) Upon the adoption of the resolution or ordinance required by subsection (b) of this Code section, the tax shall continue to be imposed for the same period of time and for the raising of the same amount of revenue as originally authorized. Subject to approval in a referendum required by subsection (d) of this Code section, the county, or any municipality if the infeasible project is a project owned or operated by the municipality, or those entities that are part of a joint project, may expend the previously collected and future proceeds of the tax, or such portion thereof as was intended for the purpose that has been determined to be infeasible if the tax were imposed for more than one purpose, to reduce any general obligation indebtedness of the affected jurisdiction within the special district other than indebtedness incurred pursuant to this part, or by paying such proceeds into the general fund of the county or municipality to be used for the purpose of reducing ad valorem taxes, or both. In the event of a joint project in which there is an intergovernmental agreement apportioning the project, the proceeds shall be divided among the entities to such joint agreement according to such apportionment. In the event of a joint project in which there is no agreement apportioning the project, the proceeds shall be divided equally among the entities to the joint project.

(d) (1) Upon the adoption of the resolution or ordinance required by subsection (b) of this Code section, the governing authority of the county shall notify the county election superintendent by forwarding to the superintendent a copy of a resolution or ordinance calling for the modification of the purpose for which proceeds of the tax authorized by this part may be expended. Such ordinance or resolution shall specify the modified purpose for which the balance of proceeds of the tax are to be used and an estimate of the amount of the proceeds available to be used for the modified purpose.

(2) Upon receipt of the resolution or ordinance required by this subsection, the election superintendent shall issue the call for an election for the purpose of submitting to the voters of the county within the special district the question of modifying the project or projects for which the proceeds of the levy may be expended. The election superintendent shall issue the call and shall conduct the election, in conjunction with the next election held, to submit to the electors of the special district the imposition of a tax under this part and shall conduct the election in the manner specified in subsection (b) of Code Section 48-8-111.

(3) The ballot submitting a question of the approval of the modified purpose for a levy previously approved by the electors of the county within the special district as authorized by this Code section shall have written or printed thereon the following:

"( ) YES Shall the capital outlay project consisting of

approved for use of proceeds of the special 1 percent sales and use tax

imposed in the special district of

"( ) NO County in a referendum on be modified so as to

authorize use of such proceeds for the purpose of (reducing debt, reducing ad

valorem taxes, or reducing debt and ad valorem taxes) of the (county)

(municipality)?"

(4) If there are multiple projects to be submitted to the electors for approval of modified purpose, there shall be one question for all projects of the county or its authorities, one question for all projects of municipalities, and one question for joint projects.

(5) All persons desiring to vote in favor of modifying the project or projects shall vote "Yes," and all persons opposed to modifying the project or projects shall vote "No." If more than one-half of the votes cast are in favor of modifying the project or projects, then the proceeds of the tax imposed as provided in this part shall be used for such modified purpose; otherwise, the proceeds of the tax shall not be used for such modified purpose. The election superintendent shall hold and conduct the election under the same rules and regulations as govern special elections. The superintendent shall canvass the returns, declare the result of the election, and certify the result to the Secretary of State and to the commissioner. The expense of the election shall be paid from county funds.

(e) This Code section shall not apply to a board of education which levies the sales tax for educational purposes pursuant to Part 2 of this article and Article VIII, Section VI, Paragraph IV of the Constitution.



§ 48-8-124. Enforcement

The superior courts of this state shall have jurisdiction to enforce compliance with the provisions of this part, including the power to grant injunctions or other equitable relief. In addition to any action that may be brought by any person or entity, the Attorney General shall have authority to bring enforcement actions, either civil or criminal, in his or her discretion as may be appropriate to enforce compliance with this part.






Part 2 - Sales Tax for Educational Purposes (Esplost)

§ 48-8-140. Authority for and legislative intent of article

This part is enacted pursuant to the authority of Article VIII, Section VI, Paragraph IV of the Constitution of Georgia and it is the intent of the General Assembly in the enactment of this part to further define and implement such provision of the Constitution.



§ 48-8-141. Manner of imposition of tax; report; rate

(a) Except as otherwise expressly provided in Article VIII, Section VI, Paragraph IV of the Constitution of Georgia, the sales tax for educational purposes which may be levied by a board of education of a county school district or concurrently by the board of education of a county school district and the board of education of each independent school district located within such county shall be imposed and levied by such board or boards of education and collected by the commissioner on behalf of such board or boards of education in the same manner as provided for under Part 1 of this article and the provisions of Part 1 of this article in particular, but without limitation, the provisions regarding the authority of the commissioner to administer and collect this tax, retain the 1 percent administrative fee, and promulgate rules and regulations governing this tax shall apply equally to such board or boards of education. The report required pursuant to Code Section 48-8-122 shall be applicable; provided, however, that in addition to posting such report in a newspaper of general circulation as required by such Code section, such report may be posted on the searchable website provided for under Code Section 50-6-32.

(b) On or after July 1, 2015, such sales and use tax levied on sales of motor fuels as defined in Code Section 48-9-2 shall be at the rate of 1 percent of the retail sales price of the motor fuel which is not more than $3.00 per gallon.



§ 48-8-142. Issuance of general obligation debt in conjunction with tax; required contents of resolution and ballot

If general obligation debt is to be issued in conjunction with the imposition of the sales tax for educational purposes authorized by Article VIII, Section VI, Paragraph IV of the Constitution, the resolution or concurrent resolutions imposing such tax shall specify the principal amount of the debt to be issued, the purpose for which the debt is to be issued, the interest rate or rates or the maximum interest rate or rates which such debt is to bear, and the amount of principal to be paid in each year during the life of the debt. If such general obligation debt is to be issued, the ballot shall have written or printed thereon, in addition to the descriptions required by Article VIII, Section VI, Paragraph IV(c) of the Constitution, the following:

"If imposition of the tax is approved by the voters, such vote shall also constitute approval of the issuance of general obligation debt of in the principal amount of $ for the above purpose."



§ 48-8-143. Distribution of sales tax for educational purposes

The net proceeds of the sales tax for educational purposes shall be distributed in the manner provided under Article VIII, Section VI, Paragraph IV(g) of the Constitution unless another distribution formula is provided for by the enactment of a local Act. Any such local Act providing for an alternate distribution formula shall not be amended during the time period for which the tax was imposed.



§ 48-8-144. Local charter schools and state chartered special schools as capital outlay project

(a) As used in this Code section, the term:

(1) "Local charter school" means a local charter school as defined in paragraph (7) of Code Section 20-2-2062.

(2) "State chartered special school" means a state chartered special school as defined in paragraph (16) of Code Section 20-2-2062 and with respect to which the referendum required under Article VIII, Section V, Paragraph VII of the Constitution has been conducted and approved.

(b) A county or independent board of education shall be authorized to include local charter schools, state chartered special schools, or both as capital outlay projects in projects specified in the ballot language for a proposed tax under Article VIII, Section VI, Paragraph IV of the Constitution and this part.









Article 3A - Uniform Sales and Use Tax Administration

§ 48-8-160. Short title

This article shall be known and may be cited as the "Uniform Sales and Use Tax Administration Act."



§ 48-8-161. Definitions

As used in this article, the term:

(1) "Agent" means a person appointed by a seller to represent the seller before the member states.

(2) "Agreement" means the Streamlined Sales and Use Tax Agreement.

(3) "Certified automated system" means software certified jointly by the states that are signatories to the agreement to calculate the tax imposed by each jurisdiction on a transaction, determine the amount of tax to remit to the appropriate state, and maintain a record of the transaction.

(4) "Certified service provider" means an agent certified jointly by the states that are signatories to the agreement to perform all of the seller's sales tax functions.

(5) "Model 1 seller" means a seller registered under the agreement that has selected a certified service provider as its agent to perform all the seller's sales and use tax functions, other than the seller's obligation to remit tax on its own purchases.

(6) "Model 2 seller" means a seller registered under the agreement that has selected a certified automated system to perform part of its sales and use tax functions, but retains responsibility for remitting the tax.

(7) "Model 3 seller" means a seller registered under the agreement that has sales in at least five member states, has total annual sales revenue of at least $500 million, has a proprietary system that calculates the amount of tax due each jurisdiction, and has entered into a performance agreement with the member states that establishes a tax performance standard for the seller. As used in this definition, a seller includes an affiliated group of sellers using the same proprietary system.

(8) "Model 4 seller" means a seller that is not a Model 1 seller, a Model 2 seller, or a Model 3 seller.

(9) "Person" means an individual, trust, estate, fiduciary, partnership, limited liability company, limited liability partnership, corporation, or any other legal entity.

(10) "Sales tax" means the taxes levied under this chapter.

(11) "Seller" means any person making sales, leases, or rentals of personal property or services.

(12) "State" means any state of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.

(13) "Use tax" means the taxes levied under this chapter.



§ 48-8-162. Authorization to enter Streamlined Sales and Use Tax Agreement with other states

The department is authorized to enter into the Streamlined Sales and Use Tax Agreement with one or more states to simplify and modernize sales and use tax administration in order to substantially reduce the burden of tax compliance for all sellers and for all types of commerce. In furtherance of the agreement, the department is authorized to act jointly with other states that are members of the agreement to establish standards for certification of a certified service provider and certified automated system and establish performance standards for multistate sellers. The department is further authorized to take other actions reasonably required to implement the provisions set forth in this article. Other actions authorized by this Code section include, but are not limited to, the adoption of rules and regulations and the joint procurement, with other member states, of goods and services in furtherance of the cooperative agreement. The department, or its designee, is authorized to represent this state before the other states that are signatories to the agreement.



§ 48-8-163. Effect upon other statutory provisions

No provision of the agreement authorized by this article in whole or part invalidates or amends any provision of the law of this state. Adoption of the agreement by this state does not amend or modify any law of this state. Implementation of any condition of the agreement in this state, whether adopted before, at, or after membership of this state in the agreement, must be by the action of this state.



§ 48-8-164. Purpose

The agreement authorized by this article is an accord among individual cooperating sovereigns in furtherance of their governmental functions. The agreement provides a mechanism among the member states to establish and maintain a cooperative, simplified system for the application and administration of sales and use taxes under the duly adopted law of each member state.



§ 48-8-165. Benefit is to the state; no individual right to challenge or contest application

(a) The agreement authorized by this article binds and inures only to the benefit of this state and the other member states. No person, other than a member state, is an intended beneficiary of the agreement. Any benefit to a person other than a state is established by the law of this state and the other member states and not by the terms of the agreement.

(b) Consistent with subsection (a) of this Code section, no person shall have any cause of action or defense under the agreement or by virtue of this state's approval of the agreement. No person may challenge, in any action brought under any provision of law, any action or inaction by any department, agency, or other instrumentality of this state, or any political subdivision of this state on the ground that the action or inaction is inconsistent with the agreement.

(c) No law of this state, or the application thereof, may be declared invalid as to any person or circumstance on the ground that the provision or application is inconsistent with the agreement.



§ 48-8-166. Certified service provider as agent of seller; responsibility for proper functioning of automated systems; failure to meet performance standards by sellers of proprietary systems

(a) A certified service provider is the agent of a seller, with whom the certified service provider has contracted, for the collection and remittance of sales and use taxes. As the seller's agent, the certified service provider is liable for sales and use tax due each member state on all sales transactions it processes for the seller except as set out in this Code section. A seller that contracts with a certified service provider is not liable to the state for sales or use taxes due on transactions processed by the certified service provider unless the seller misrepresented the type of items it sells or committed fraud. In the absence of probable cause to believe that the seller has committed fraud or made a material misrepresentation, the seller is not subject to audit on the transactions processed by the certified service provider. A seller is subject to audit for transactions not processed by the certified service provider. The member states acting jointly may perform a system check of the seller and review the seller's procedures to determine if the certified service provider's system is functioning properly and the extent to which the seller's transactions are being processed by the certified service provider.

(b) A person that provides a certified automated system is responsible for the proper functioning of that system and is liable to the state for underpayments of taxes attributable to errors in the functioning of the certified automated system. A seller that uses a certified automated system remains responsible and is liable to the state for reporting and remitting tax.

(c) A seller that has a proprietary system for determining the amount of taxes due on transactions and has signed an agreement establishing a performance standard for that system is liable to the state for the failure of the system to meet the performance standard.



§ 48-8-167. Member of Streamlined Sales Tax Governing Board

The Georgia members of the Streamlined Sales Tax Governing Board shall be a member of the House of Representatives appointed by the Speaker of the House of Representatives, a member of the Senate appointed by the President Pro Tempore of the Senate, and a designee of the commissioner.






Article 4 - Water and Sewer Projects and Costs Tax

§ 48-8-200. Definitions

As used in this article, the term:

(1) "Building and construction materials" means all building and construction materials, supplies, fixtures, or equipment, any combination of such items, and any other leased or purchased articles when the materials, supplies, fixtures, equipment, or articles are to be utilized or consumed during construction or are to be incorporated into construction work pursuant to a bona fide written construction contract.

(2) "Dealer" means a dealer as defined in Code Section 48-8-2.

(3) "Municipality" means a municipality in which the average waste-water flow of such municipality is not less than 85 million gallons per day.

(4) "Water and sewer projects and costs" means:

(A) Any capital outlay project or projects for the development, storage, treatment, purification, or distribution of water;

(B) Any capital outlay project or projects for storm-water and sewage collection and disposal systems;

(C)(i) With respect to any project or projects provided for under subparagraph (A) or (B) of this paragraph:

(I) Any cost of project or cost of any project as defined under paragraph (3) of Code Section 50-23-4; and

(II) Any maintenance and operation costs.

(ii) In no event shall any expenditure of tax proceeds pursuant to this subparagraph exceed annually an amount equal to the annual debt service payments of such municipality with respect to revenue bond indebtedness incurred for drinking water projects and storm-water and sewage collection and disposal projects; or

(D) Any combination of any of the foregoing.



§ 48-8-201. Intergovernmental contract for distribution of tax proceeds; approval of referendum by voters; cap on aggregate amount of tax; rate

(a) (1) In any county in which the provisions of paragraph (2) of subsection (a) of Code Section 48-8-6 will be applicable if the tax under Part 1 of Article 3 of this chapter is imposed pursuant to subparagraph (a)(1)(D) of Code Section 48-8-111 in whole or in part for the purpose or purposes of a water capital outlay project or projects, a sewer capital outlay project or projects, a water and sewer capital outlay project or projects, or a combination of such projects, the governing authority of a municipality, the majority of which is located wholly or partially in such county, may deliver or mail a written copy of a resolution of such municipal governing authority calling for the imposition by the county of the tax under Part 1 of Article 3 of this chapter pursuant to subparagraph (a)(1)(D) of Code Section 48-8-111 in whole or in part for the purpose or purposes of a water capital outlay project or projects, a sewer capital outlay project or projects, a water and sewer capital outlay project or projects, water and sewer projects and costs, or any combination thereof.

(2) Within ten days following the date of delivery of such resolution to the governing authority of such county, the governing authorities of such county and municipality may enter into an intergovernmental contract as authorized by Article IX, Section III of the Constitution which shall specify the allocation of the proceeds of the tax between such county and municipality according to the ratio the population of such municipality bears to the population of such county according to the United States decennial census of 2000 or any future such census so that such municipality's share of the total net proceeds shall be the percentage of the total population of such municipality divided by the total population of such county. Such intergovernmental contract shall specify that the proceeds allocated to the municipality shall only be expended for water and sewer projects and costs.

(3) Immediately following the entering into of the intergovernmental contract under paragraph (2) of this subsection, the governing authority of such county may select the next practicable date authorized under Code Section 21-2-540 for conducting a special election on the question of imposing such tax under Part 1 of Article 3 of this chapter. The governing authority of such county shall notify the county election superintendent by forwarding to the superintendent a copy of the resolution of the governing authority of such municipality calling for the imposition of the tax in such county. Following receipt of the resolution, the election superintendent shall issue the appropriate call for an election for the purpose of submitting the question of the imposition of the tax to the voters of such county in the manner specified in Code Section 48-8-111. If approved in such referendum, the tax shall be levied and imposed as provided in this Code section and Part 1 of Article 3 of this chapter.

(b) If the governing authority of the county takes no action under paragraph (2) or (3) of subsection (a) of this Code section, it shall provide notice thereof by resolution to the governing authority of the municipality not later than ten days following the date of delivery of such municipality's resolution to the county under subsection (a) of this Code section. Upon receipt by the governing authority of the municipality of such county resolution or if timely notice of no action is not provided by the governing authority of the county to the governing authority of the municipality or if the county referendum is conducted but is not approved by the voters, the governing authority of any municipality in this state may, subject to the requirement of referendum approval and the other requirements of this article, immediately commence proceedings to seek to impose within the municipality a special sales and use tax for a limited period of time for the purpose of funding water and sewer projects and costs. Any tax imposed under this article shall be at the rate of 1 percent. Except as otherwise provided in this article, a tax imposed under this article shall correspond to the tax imposed by Article 1 of this chapter.

(c) In the event a tax imposed under this article is imposed only by the municipality:

(1) No item or transaction which is not subject to taxation under Article 1 of this chapter shall be subject to a tax imposed under this article, except that a tax imposed under this article shall apply to:

(A) Sales of motor fuels as prepaid local tax as that term is defined in Code Section 48-8-2;

(B) The sale of food and food ingredients and alcoholic beverages as provided for in Code Section 48-8-3;

(C) The sale of natural or artificial gas used directly in the production of electricity which is subsequently sold, notwithstanding paragraph (70) of Code Section 48-8-3; and

(D) The furnishing for value to the public of any room or rooms, lodgings, or accommodations which is subject to taxation under Article 3 of Chapter 13 of this title; and

(2) A tax imposed under this article shall not apply to the sale of motor vehicles.

(d) On and after July 1, 2007, the aggregate amount of all excise taxes imposed under paragraph (5) of subsection (a) of Code Section 48-13-51 and all sales and use taxes shall not exceed 14 percent.

(e) On or after July 1, 2015, such sales and use tax levied on sales of motor fuels as defined in Code Section 48-9-2 shall be at the rate of 1 percent of the retail sales price of the motor fuel which is not more than $3.00 per gallon.



§ 48-8-202. Requirement of municipal ordinance or resolution authorizing tax; voter approval; form for ballot

(a) A municipal governing authority voting to impose the tax authorized by this article shall notify the municipal election superintendent by forwarding to the superintendent a copy of the resolution or ordinance of the municipal governing authority calling for the imposition of the tax. Such ordinance or resolution shall specify the following:

(1) The maximum period of time of the tax, to be stated in calendar years or calendar quarters and not to exceed four years;

(2) The aggregate maximum cost of the project or projects and maintenance and operation costs which will be funded from the proceeds of the tax, which aggregate maximum cost shall also be the maximum amount of net proceeds to be raised by the tax; and

(3) If general obligation debt is to be issued in conjunction with the imposition of the tax, as authorized by this article, the principal amount of the debt to be issued, the interest rate or rates or the maximum interest rate or rates which such debt is to bear, and the amount of principal to be paid in each year during the life of the debt.

(b) Upon receipt of the resolution or ordinance, the municipal election superintendent shall issue the call for an election for the purpose of submitting the question of the imposition of the tax to the voters of the municipality. The municipal election superintendent shall issue the call and shall conduct the election on a date and in the manner authorized under Code Section 21-2-540. The municipal election superintendent shall cause the date and purpose of the election to be published once a week for four weeks immediately preceding the date of the election in the legal organ of the county in which the majority of the municipal population resides or in a newspaper having general circulation in the municipality at least equal to that of the legal organ. If general obligation debt is to be issued in conjunction with the imposition of the tax, the notice published by the municipal election superintendent shall also include, in such form as may be specified by the municipal governing authority, the principal amount of the debt, the rate or rates of interest or the maximum rate or rates of interest the debt will bear, and the amount of principal to be paid in each year during the life of the debt; and such publication of notice by the municipal election superintendent shall take the place of the notice otherwise required by Code Section 36-80-11 or by subsection (b) of Code Section 36-82-1, which notice shall not be required.

(c)(1) The ballot shall have written or printed thereon the following:

"( ) YES Shall a special 1 percent sales and use tax be imposed in

for a period of time not to exceed and for the

"( ) NO raising of not more than $ for the purpose of funding water

and sewer projects and costs?"

(2) If debt is to be issued, the ballot shall also have written or printed thereon, following the language specified by paragraph (1) of this subsection, the following:

"If imposition of the tax is approved by the voters, such vote shall

also constitute approval of the issuance of general obligation debt of

in the principal amount of $ for the above purpose."

(d) All persons desiring to vote in favor of imposing the tax shall vote "Yes" and all persons opposed to levying the tax shall vote "No." If more than one-half of the votes cast are in favor of imposing the tax, then the tax shall be imposed as provided in this article; otherwise, the tax shall not be imposed and the question of imposing the tax shall not again be submitted to the voters of the municipality until after 12 months immediately following the month in which the election was held; provided, however, that if an election date authorized under Code Section 21-2-540 occurs during the twelfth month immediately following the month in which such election was held, the question of imposing the tax may be submitted to the voters of the municipality on such date. The municipal election superintendent shall hold and conduct the election under the same rules and regulations as govern special elections. The municipal election superintendent shall canvass the returns, declare the result of the election, and certify the result to the Secretary of State and to the commissioner. The expense of the election shall be paid from municipal funds.

(e)(1) If the proposal includes the authority to issue general obligation debt and if more than one-half of the votes cast are in favor of the proposal, then the authority to issue such debt in accordance with Article IX, Section V, Paragraph I of the Constitution is given to the proper officers of the municipality; otherwise such debt shall not be issued. If the authority to issue such debt is so approved by the voters, then such debt may be issued without further approval by the voters.

(2) If the issuance of general obligation debt is included and approved as provided in this Code section, then the governing authority of the municipality may incur such debt either through the issuance and validation of general obligation bonds or through the execution of a promissory note or notes or other instrument or instruments. If such debt is incurred through the issuance of general obligation bonds, such bonds and their issuance and validation shall be subject to Articles 1 and 2 of Chapter 82 of Title 36 except as specifically provided otherwise in this article. If such debt is incurred through the execution of a promissory note or notes or other instrument or instruments, no validation proceedings shall be necessary and such debt shall be subject to Code Sections 36-80-10 through 36-80-14 except as specifically provided otherwise in this article. In either event, such general obligation debt shall be payable first from the separate account in which are placed the proceeds received by the municipality from the tax authorized by this article. Such general obligation debt shall, however, constitute a pledge of the full faith, credit, and taxing power of the municipality; and any liability on such debt which is not satisfied from the proceeds of the tax authorized by this article shall be satisfied from the general funds of the municipality.



§ 48-8-203. Imposition of tax following approval; termination of tax

(a) (1) If the imposition of the tax is approved by referendum, the tax shall be imposed on the first day of the next succeeding calendar quarter which begins more than 80 days after the date of the election at which the tax was approved by the voters.

(2) With respect to services which are regularly billed on a monthly basis, however, the resolution or ordinance imposing the tax shall become effective with respect to and the tax shall apply to the first regular billing period coinciding with or following the effective date specified in paragraph (1) of this subsection. A certified copy of the ordinance or resolution imposing the tax shall be forwarded to the commissioner so that it will be received within five business days after certification of the election results.

(b) The tax shall cease to be imposed on the earliest of the following dates:

(1) If the resolution or ordinance calling for the imposition of the tax provided for the issuance of general obligation debt and such debt is the subject of validation proceedings, as of the end of the first calendar quarter ending more than 80 days after the date on which a court of competent jurisdiction enters a final order denying validation of such debt;

(2) On the final day of the maximum period of time specified for the imposition of the tax; or

(3) As of the end of the calendar quarter during which the commissioner determines that the tax will have raised revenues sufficient to provide to the municipality net proceeds equal to or greater than the amount specified as the maximum amount of net proceeds to be raised by the tax.

(c) (1) No municipality shall impose at any time more than a single 1 percent tax under this article.

(2) A municipality in which a tax authorized by this article is in effect may, while the tax is in effect, adopt a resolution or ordinance calling for a reimposition of a tax as authorized by this article upon the termination of the tax then in effect; and a referendum may be held for this purpose while the tax is in effect. Proceedings for such reimposition shall not be conducted more than three times; shall be in the same manner as proceedings for the initial imposition of the tax as provided for in Code Section 48-8-202 and shall be solely within the discretion of the governing authority of the municipality without regard to any requirement of county participation otherwise specified under subsection (a) of Code Section 48-8-201. Such newly authorized tax shall not be imposed until the expiration of the tax then in effect; provided, however, that in the event of emergency conditions under which a municipality is unable to conduct a referendum so as to continue the tax then in effect without interruption, the commissioner may, if feasible administratively, waive the limitations of subsection (a) of this Code section to the minimum extent necessary so as to permit the reimposition of a tax, if otherwise approved as required under this Code section, without interruption, upon the expiration of the tax then in effect.

(3) Following the expiration of a tax under this article which has been renewed three times under paragraph (2) of this subsection, a municipality shall not be authorized to initiate proceedings for the reimposition of a tax under this article or to reimpose such tax.



§ 48-8-204. Administration and collection of tax; deduction

A tax levied pursuant to this article shall be exclusively administered and collected by the commissioner for the use and benefit of the municipality imposing the tax. Such administration and collection shall be accomplished in the same manner and subject to the same applicable provisions, procedures, and penalties provided in Article 1 of this chapter except that the sales and use tax provided in this article shall be applicable to sales of motor fuels as prepaid local tax as that term is defined in Code Section 48-8-2; provided, however, that all moneys collected from each taxpayer by the commissioner shall be applied first to such taxpayer's liability for taxes owed the state; and provided, further, that the commissioner may rely upon a representation by or in behalf of the municipality or the Secretary of State that such a tax has been validly imposed, and the commissioner and the commissioner's agents shall not be liable to any person for collecting any such tax which was not validly imposed. Dealers shall be allowed a percentage of the amount of the tax due and accounted for and shall be reimbursed in the form of a deduction in submitting, reporting, and paying the amount due if such amount is not delinquent at the time of payment. The deduction shall be at the rate and subject to the requirements specified under subsections (b) through (f) of Code Section 48-8-50.



§ 48-8-205. Identification of location of retail establishment when submitting sales and use tax return

Each sales and use tax return remitting sales and use taxes collected under this article shall separately identify the location of each retail establishment at which any of the sales and use taxes remitted were collected and shall specify the amount of sales and the amount of taxes collected at each establishment for the period covered by the return in order to facilitate the determination by the commissioner that all sales and use taxes imposed by this article are collected and distributed according to situs of sale.



§ 48-8-206. Disbursement of proceeds

The proceeds of the tax collected by the commissioner in each municipality under this article shall be disbursed as soon as practicable after collection as follows:

(1) One percent of the amount collected shall be paid into the general fund of the state treasury in order to defray the costs of administration; and

(2) The remaining proceeds of the tax shall be distributed to the governing authority of the municipality imposing the tax.



§ 48-8-207. Payment of tax on personal property in another local tax jurisdiction; collection of difference

Where a local sales or use tax has been paid with respect to tangible personal property by the purchaser either in another local tax jurisdiction within the state or in a tax jurisdiction outside the state, the tax may be credited against the tax authorized to be imposed by this article upon the same property. If the amount of sales or use tax so paid is less than the amount of the use tax due under this article, the purchaser shall pay an amount equal to the difference between the amount paid in the other tax jurisdiction and the amount due under this article. The commissioner may require such proof of payment in another local tax jurisdiction as the commissioner deems necessary and proper. No credit shall be granted, however, against the tax imposed under this article for tax paid in another jurisdiction if the tax paid in such other jurisdiction is used to obtain a credit against any other local sales and use tax levied in the municipality or in a special district which includes the municipality; and taxes so paid in another jurisdiction shall be credited first against the tax levied under Article 2 of this chapter, if applicable, then against the tax levied under Article 3 of this chapter, if applicable, then against the tax levied under Article 2A of this chapter, if applicable, and then against the tax levied under this article.



§ 48-8-208. No tax on products ordered and delivered outside geographical area of municipality

No tax provided for in this article shall be imposed upon the sale of tangible personal property which is ordered by and delivered to the purchaser at a point outside the geographical area of the municipality in which the tax is imposed regardless of the point at which title passes, if the delivery is made by the seller's vehicle, United States mail, or common carrier or by private or contract carrier licensed by the Federal Motor Carrier Safety Administration or the Georgia Department of Public Safety.



§ 48-8-209. No tax on construction materials included in bid prior to approval of additional tax

No tax provided for in this article shall be imposed upon the sale or use of building and construction materials when the contract pursuant to which the materials are purchased or used was advertised for bid prior to the voters' approval of the levy of the tax and the contract was entered into as a result of a bid actually submitted in response to the advertisement prior to approval of the levy of the tax.



§ 48-8-210. Commissioner authorized to issue rules and regulations

The commissioner shall have the power and authority to promulgate such rules and regulations as shall be necessary for the effective and efficient administration and enforcement of the collection of the tax authorized to be imposed by this article.



§ 48-8-211. Impact on other taxes

The tax authorized by this article shall be in addition to any other local sales and use tax. The imposition of any other local sales and use tax within a county, municipality, or special district shall not affect the authority of a municipality to impose the tax authorized by this article and the imposition of the tax authorized by this article shall not affect the imposition of any otherwise authorized local sales and use tax within the county, municipality, or special district.



§ 48-8-212. Utilization of tax proceeds by municipality; record keeping; use for general obligation debt

(a) The proceeds received from the tax authorized by this article shall be used by the municipality exclusively for:

(1) Water and sewer projects and costs;

(2) The repayment of general obligation indebtedness incurred in conjunction with the imposition of the tax authorized by this article; or

(3) The repayment of any loans made to such municipality with respect to such water and sewer projects and costs. Such proceeds shall be kept in a separate account from other funds of the municipality and shall not in any manner be commingled with other funds of the municipality prior to expenditure.

(b) The governing authority of the municipality shall maintain a record of each and every water and sewer project and cost for which the proceeds of the tax are used. In each annual audit a schedule shall be included which shows for each ongoing such project the original estimated cost, the current estimated cost if it is not the original estimated cost, amounts expended in prior years, and amounts expended in the current year. The auditor shall verify and test expenditures sufficient to provide assurances that the schedule is fairly presented in relation to the financial statements. The auditor's report on the financial statements shall include an opinion, or disclaimer of opinion, as to whether the schedule is presented fairly in all material respects in relation to the financial statements taken as a whole.

(c) No general obligation debt shall be issued in conjunction with the imposition of the tax unless the municipal governing authority determines that, and if the debt is to be validated it is demonstrated in the validation proceedings that, during each year in which any payment of principal or interest on the debt comes due the municipality will receive from the tax authorized by this article net proceeds sufficient to fully satisfy such liability. General obligation debt issued under this article shall be payable first from the separate account in which are placed the proceeds received by the municipality from the tax authorized by this article. Such debt, however, shall constitute a pledge of the full faith, credit, and taxing power of the municipality; and any liability on said debt which is not satisfied from the proceeds of the tax authorized by this article shall be satisfied from the general funds of the municipality.

(d) The resolution or ordinance calling for imposition of the tax authorized by this article may specify that all of the proceeds of the tax will be used for payment of general obligation debt issued in conjunction with the imposition of the tax. If the resolution or ordinance so provides, then such proceeds shall be used solely for such purpose except as provided in subsection (f) of this Code section.

(e) The resolution or ordinance calling for the imposition of the tax authorized by this article may specify that a part of the proceeds of the tax will be used for payment of general obligation debt issued in conjunction with the imposition of the tax. In such a case no part of the net proceeds from the tax received in any year shall be used for other water and sewer projects until all debt service requirements of the general obligation debt for that year have first been satisfied from the account in which the proceeds of the tax are placed.

(f)(1)(A) If the proceeds of the tax are specified to be used solely for the purpose of payment of general obligation debt issued in conjunction with the imposition of the tax, then any net proceeds of the tax in excess of the amount required for final payment of such debt shall be subject to and applied as provided in paragraph (2) of this subsection.

(B) If the municipality receives from the tax net proceeds in excess of the maximum cost of the project or projects calling for the imposition of the tax or in excess of the actual cost of such project or projects, then such excess proceeds shall be subject to and applied as provided in paragraph (2) of this subsection.

(C) If the tax is terminated under paragraph (1) of subsection (b) of Code Section 48-8-203 by reason of denial of validation of debt, then all net proceeds received by the municipality from the tax shall be excess proceeds subject to paragraph (2) of this subsection.

(2) Excess proceeds subject to this subsection shall be used solely for the purpose of reducing any indebtedness of the municipality other than indebtedness incurred pursuant to this article. If there is no such other indebtedness or, if the excess proceeds exceed the amount of any such other indebtedness, then the excess proceeds shall next be paid into the general fund of the municipality, it being the intent that any funds so paid into the general fund of the municipality be used for the purpose of reducing ad valorem taxes.






Article 5 - Special District Transportation Sales and Use Tax (Tsplost)

Part 1 - In General

§ 48-8-240. Findings; purpose

The local governments of the State of Georgia are of vital importance to the state and its citizens. The state has an essential public interest in promoting, developing, sustaining, and assisting local governments. The General Assembly finds that the design and construction of transportation projects is a critical local government service for which adequate funding is not presently available. Many transportation projects cross multiple jurisdictional boundaries and must be coordinated in their design and construction. The General Assembly finds that the most efficient means to coordinate and fund such projects is through the creation of special districts that correspond with the boundaries of existing regional commissions. The purpose of this article is to provide for special districts that will enable the coordinated design and construction of transportation projects that will develop and promote the essential public interests of the state and its citizens at the state, regional, and local levels. The General Assembly intends through the creation of such special districts to enable the citizens within each district to decide in an election whether to authorize the imposition of a special district transportation sales and use tax to fund the projects on an investment list collaboratively developed by the affected local governments and the state. This article shall be construed liberally to achieve its purpose.



§ 48-8-241. Creation of special districts; tax rate

(a) There are created within this state 12 special districts. The geographical boundary of each special district shall correspond with and shall be conterminous with the geographical boundary of the applicable region of the 12 regional commissions provided for in subsection (f) of Code Section 50-8-4.

(b) When the imposition of a special district sales and use tax is authorized according to the procedures provided in this article within a special district, subject to the requirement of referendum approval and the other requirements of this article, a special sales and use tax shall be imposed within the special district for a period of ten years which tax shall be known as the special district transportation sales and use tax.

(c) Nothing in this article shall be construed as limiting the establishment of a fund or funds which would provide at least 20 years of maintenance and operation costs from proceeds of the special district transportation sales and use tax used to construct, finance, or otherwise develop transit capital projects; provided, however, that the Metropolitan Atlanta Rapid Transit Authority, created by an Act approved March 10, 1965 (Ga. L. 1965, p. 2243), as amended, shall not be authorized to use any proceeds from the special district transportation sales and use tax for expenses of maintenance and operation of such portions of the transportation system of such authority in existence on January 1, 2011.

(d) Except as otherwise provided in subsection (e) of this Code section, any tax imposed under this article shall be at the rate of 1 percent. Except as to rate, a tax imposed under this article shall correspond to the tax imposed by Article 1 of this chapter. No item or transaction which is not subject to taxation under Article 1 of this chapter shall be subject to a tax imposed under this article, except that a tax imposed under this article shall not apply to:

(1) The sale or use of any type of fuel used for off-road heavy-duty equipment, off-road farm or agricultural equipment, or locomotives;

(2) The sale or use of jet fuel to or by a qualifying airline at a qualifying airport;

(3) The sale or use of fuel that is used for propulsion of motor vehicles on the public highways. For purposes of this paragraph, a motor vehicle means a self-propelled vehicle designed for operation or required to be licensed for operation upon the public highways;

(4) The sale or use of energy used in the manufacturing or processing of tangible goods primarily for resale; or

(5) Motor fuel as defined under paragraph (9) of Code Section 48-9-2 for public mass transit.

The tax imposed pursuant to this article shall only be levied on the first $5,000.00 of any transaction involving the sale or lease of a motor vehicle. The tax imposed pursuant to this article shall be subject to any sales and use tax exemption which is otherwise imposed by law; provided, however, that the tax levied by this article shall be applicable to the sale of food and food ingredients as provided for in paragraph (57) of Code Section 48-8-3.

(e) Any tax imposed under this article on or after July 1, 2015, may be at a rate of up to 1 percent but shall not be more than 1 percent. Any rate less than 1 percent shall be in an increment of .05 percent. This subsection shall not apply to taxes under this article imposed or to be imposed under resolutions and ordinances adopted prior to July 1, 2015.

(f) Any tax imposed under this article on or after July 1, 2015, shall be required to expend at least 30 percent of the estimated revenue on projects included in the state-wide strategic transportation plan as defined in paragraph (6) of subsection (a) of Code Section 32-2-22.



§ 48-8-242. Definitions

As used in this article, the term:

(1) "Commission" means the Georgia State Financing and Investment Commission;

(2) "Cost of project" means:

(A) All costs of acquisition, by purchase or otherwise, construction, assembly, installation, modification, renovation, extension, rehabilitation, operation, or maintenance incurred in connection with any project of the special district or any part thereof;

(B) All costs of real property or rights in property, fixtures, or personal property used in or in connection with or necessary for any project of the special district or for any facilities related thereto, including but not limited to the cost of all land, interests in land, estates for years, easements, rights, improvements, water rights, and connections for utility services; the cost of fees, franchises, permits, approvals, licenses, and certificates; the cost of securing any such franchises, permits, approvals, licenses, or certificates; the cost of preparation of any application therefor; and the cost of all fixtures, machinery, equipment, furniture, and other property used in or in connection with or necessary for any project of the special district;

(C) All costs of engineering, surveying, planning, environmental assessments, financial analyses, and architectural, legal, and accounting services and all expenses incurred by engineers, surveyors, planners, environmental scientists, fiscal analysts, architects, attorneys, accountants, and any other necessary technical personnel in connection with any project of the special district;

(D) All expenses for inspection of any project of the special district;

(E) All fees of any type charged to the special district in connection with any project of the special district;

(F) All expenses of or incidental to determining the feasibility or practicability of any project of the special district;

(G) All costs of plans and specifications for any project of the special district;

(H) All costs of title insurance and examinations of title with respect to any project of the special district;

(I) Repayment of any loans for the advance payment of any part of any of the foregoing costs, including interest thereon and any other expenses of such loans;

(J) Administrative expenses of the special district and such other expenses as may be necessary or incidental to any project of the special district or the financing thereof; and

(K) The establishment of a fund or funds or such other reserves as the commission may approve with respect to the financing and operation of any project of the special district.

Any cost, obligation, or expense incurred for any of the purposes specified in this paragraph shall be a part of the cost of the project of the special district and may be paid or reimbursed as otherwise authorized by this article.

(3) "County" means any county created under the Constitution or laws of this state.

(4) "Dealer" means a dealer as defined in paragraph (8) of Code Section 48-8-2.

(5) "Director" means the director of planning provided for in Code Section 32-2-43.

(6) "LARP factor" means the sum of one-fifth of the ratio between the population of a local government's jurisdiction and the total population of the special district in which such local government is located plus four-fifths of the ratio between the paved and unpaved centerline road miles in the local government's jurisdiction and the total paved and unpaved centerline road miles in the special district in which such local government is located.

(7) "Local government" means any municipal corporation, county, or consolidated government created by the General Assembly or pursuant to the Constitution and laws of this state.

(8) "Metropolitan planning organization" or "MPO" means the policy board of an organization created and designated to carry out the metropolitan transportation planning process as defined in 23 C.F.R. Section 450.

(9) "Municipal corporation" means any incorporated city or town in this state.

(10) "Project" means, without limitation, any new or existing airports, bike lanes, bridges, bus and rail mass transit systems, freight and passenger rail, pedestrian facilities, ports, roads, terminals, and all activities and structures useful and incident to providing, operating, and maintaining the same. The term shall also include direct appropriations to a local government for the purpose of serving as a local match for state or federal funding.

(11) "Regional transportation roundtable" or "roundtable" means a conference of the local governments of a special district created pursuant to this article held at a centralized location within the district as chosen by the director for the purpose of establishing the investment criteria and determining projects eligible for the investment list for the special district. The regional transportation roundtable shall consist of the chairperson, sole commissioner, mayor, or chief executive officer of the county governing authority from each county in the special district. In the event any county in the special district has a consolidated government, the consolidated government shall elect a second elected member of the county consolidated government to the regional roundtable. In counties without a consolidated government, the second member of the regional roundtable from that county shall be one mayor elected by the mayors of the county; provided, however, that, in the event such an election ends in a tie, the mayor of the municipal corporation with the highest population determined using the most recently completed United States decennial census shall be deemed to have been elected as a representative unless that mayor is already part of the roundtable. In such case, the mayor of the municipal corporation with the second highest population shall be deemed to have been elected as a representative. If a county has more than 90 percent of its population residing in municipal corporations, such county shall have the mayor of the municipal corporation with the highest population determined using the most recently completed United States decennial census as an additional representative. The regional transportation roundtable shall elect five representatives from among its members to serve as an executive committee. The executive committee shall also include two members of the House of Representatives selected by the chairperson of the House Transportation Committee and one member of the Senate selected by the chairperson of the Senate Transportation Committee. Each member of the General Assembly appointed to the executive committee shall be a nonvoting member of the executive committee and shall represent a district which lies wholly or partially within the region represented by the executive committee. The executive committee shall not have more than one representative from any one county, but any member of the General Assembly serving on the executive committee shall not count as a representative of his or her county.

(12) Reserved.

(13) "State-wide strategic transportation plan" means the official state-wide transportation plan as defined in paragraph (6) of subsection (a) of Code Section 32-2-22.

(14) "State-wide transportation improvement program" means a state-wide prioritized listing of transportation projects as defined in paragraph (7) of subsection (a) of Code Section 32-2-22.

(15) "Transportation improvement program" means a prioritized listing of transportation projects as defined in paragraph (8) of subsection (a) of Code Section 32-2-22.



§ 48-8-243. Criteria for development of investment list of projects and programs; report; gridlock

(a) Within 60 calendar days following approval by the Governor of the state-wide strategic transportation plan, the State Transportation Board shall consider the state-wide strategic transportation plan in accordance with the provisions of subsection (c) of Code Section 32-2-22. Upon approval of the state-wide strategic transportation plan by the State Transportation Board, the director shall provide in written form to the local governments and any MPO's within each special district across the state recommended criteria for the development of an investment list of projects and programs. The establishment of such criteria shall comport with the investment policies provided in subsection (a) of Code Section 32-2-41.1 and the state-wide strategic transportation plan. The recommended criteria shall include performance goals, allocation of investments in alignment with performance, and execution of projects. The state fiscal economist shall develop an estimate of the proceeds of the special district transportation sales and use tax for each special district using financial data supplied by the department. Such estimate shall include reasonable ranges of anticipated growth, if any. The director shall include such estimates and ranges in the recommended criteria for developing the draft investment list. Any local government or MPO desiring to submit comments on the recommended criteria shall make such submission to the director no later than September 30, 2010. On or before November 10, 2010, the mayors in each county shall elect the mayoral representative to the regional transportation roundtable and notify the county commission chairperson and the director of that mayor's name. The director shall accept comments from any MPO located wholly or partially within each special district in finalizing the recommended district criteria in a written report on or before November 15, 2010. Such report shall also include notice of the date, time, and location of the first regional transportation roundtable for each special district for the purpose of considering the recommended district criteria and for electing members of the executive committee for each special district. Any amendment to the recommended criteria, approval of such criteria, and election of the executive committee shall be enacted by a majority vote of the representatives present at the roundtable meeting. Upon approval of the criteria, the director shall promptly deliver a report to the commissioner of transportation, local governments, any MPO located wholly or partially within each special district and the members of the General Assembly whose districts lie wholly or partially within each special district detailing the criteria approved by the roundtable.

(b) With regard to any area of a special district that is not part of an MPO, following receipt of the report provided for in subsection (a) of this Code section, and after receiving comments, if any, from members of the General Assembly whose districts lie wholly or partially within such area, the local governments in such area may submit projects to the director to assemble a list of example investments for such special district that comport with the special district's investment criteria. With regard to any area of a special district that is part of an MPO, following receipt of the report provided for in subsection (a) of this Code section, and after receiving comments, if any, from members of the General Assembly whose districts lie wholly or partially within such area, the local governments may submit projects to the director and to the MPO for the director to use to assemble a list of example investments for such special district that comport with the special district's investment criteria. The list of example investments for each special district shall not be required to be fiscally constrained within the budget of the revenues projected to be generated by each special district's sales and use tax and shall be submitted to the executive committee for each regional transportation roundtable for consideration. The executive committee in collaboration with the director shall choose from the list of example investments to create the draft investment list, which shall be approved by majority vote of the executive committee. Such draft investment list shall be fiscally constrained within the ranges of revenues projected to be generated by the special district sales and use tax, as determined by the state fiscal economist. The special district's draft investment list as approved by the executive committee shall be considered by the regional transportation roundtable. The director shall deliver the draft investment list to the local governments, MPO's, and members of the General Assembly whose districts lie wholly or partially within each special district for each special district not later than August 15, 2011. The director shall include in the draft investment list a statement of the specific public benefits to be expected upon the completion of each project on the investment list and how the special district's investment criteria are furthered by each project. Examples of specific public benefits include, but are not limited to, congestion mitigation, increased lane capacity, public safety, and economic development. The director shall include in such delivery notice of the date, time, and location of each district's executive committee meeting and final regional transportation roundtable. Prior to holding the final regional transportation roundtable, the executive committee shall hold, after proper notice to the public, at least two public meetings in the region for the purpose of receiving public comment on the draft regional investment list. The executive committee shall prepare and deliver to all members of the regional roundtable and the director a summary of the public comment on the regional investment list. The local governments, MPO's, and members of the General Assembly whose districts lie wholly or partially within such special district may submit comments on the draft investment list addressed to both the director and the executive committee no later than two weeks prior to the dates of the final regional transportation roundtable and the executive committee meeting, respectively, for the special district. At the final regional transportation roundtable, the draft investment list approved by the executive committee shall be considered for approval by a majority vote of the representatives present at the roundtable. Should the roundtable reject the draft investment list approved by the executive committee, the roundtable then may negotiate amendments that meet the district's investment criteria to the draft investment list, which shall be chosen from the list of example investments for each special district, each voted on separately and requiring a majority vote of the representatives present at the roundtable for approval. Upon consideration of all offered amendments, upon motion, the roundtable shall vote as to the approval of the amended draft list, requiring a majority vote of the representatives present at the roundtable. The approved investment list, if any, shall be provided to the director. On or before October 15, 2011, the director shall deliver such list to the commission, the commissioner of transportation, the executive director of the Georgia Regional Transportation Authority, local governments, MPO's, and members of the General Assembly whose districts lie wholly or partially within each special district for each special district. The approved investment list shall include:

(1) The specific transportation projects to be funded;

(2) The anticipated schedule of such projects;

(3) The approximate cost of such projects; and

(4) The estimated amount of net proceeds to be raised by the tax including the amount of proceeds to be distributed to local governments pursuant to subsection (e) of Code Section 48-8-249.

If a roundtable does not approve the original draft investment list or an amended draft investment list on or before October 15, 2011, then a special district gridlock shall be declared by the director and no election shall be held in such special district. The question of levying the tax shall not be submitted to the voters of the special district until after 24 months immediately following the month in which the special district gridlock was reached.

(c) In the event a special district gridlock is declared, the local governments in such special district shall be required to provide a 50 percent match for any local maintenance and improvement grants by the Department of Transportation. Such 50 percent match requirement shall remain in place until the special district roundtable approves an investment list meeting the special district's investment criteria and an election is held within the special district on the levy of the special district transportation sales and use tax.






Part 2 - Election, Imposition, and Procedures

§ 48-8-244. Election; ballot

(a) Simultaneously with the director's delivery of the approved investment list in accordance with subsection (b) of Code Section 48-8-243, the roundtable shall deliver a notice to the election superintendents of each county within the respective special districts. Upon receipt of the notice, the election superintendents shall issue the call for an election for the purpose of submitting the question of the imposition of the tax to the voters within each special district. The election superintendents shall issue the call and shall conduct the election in the manner authorized under Code Section 21-2-540. The first election shall be held on the date of the general state-wide primary in 2012. The election superintendents shall cause the date and purpose of the election to be published once a week for four weeks immediately preceding the date of the election in the official organs of their respective counties.

(b) The ballot submitting the question of the levy of the special district transportation tax authorized by this article to the voters within each special district shall have written or printed thereon the following:

"( ) YES Shall County's transportation system and the transportation

network in this region and the state be improved by providing for a 1

percent

"( ) NO special district transportation sales and use tax for the purpose

of transportation projects and programs for a period of ten years?"

(c) All persons desiring to vote in favor of levying the tax shall vote "Yes" and all persons opposed to levying the tax shall vote "No." If more than one-half of the votes cast throughout the entire special district are in favor of levying the tax, then the tax shall be levied as provided in this article; otherwise the tax shall not be levied and the question of levying the tax shall not again be submitted to the voters of the special district until after 24 months immediately following the month in which the election was held. Each election superintendent shall hold and conduct the election under the same rules and regulations as govern special elections. Each election superintendent shall canvass the returns from his or her county, declare the result of the election in that county, and certify the result to the Secretary of State. The Secretary of State shall compile the results from each county in the special district, declare the result of the election in the special district, and certify the result to the governing authority of each local government and MPO within the special district and the state revenue commissioner. The expense of the election in each county within each special district shall be paid from funds of each county.

(d) In the event a special district sales and use tax election is held and the voters in a special district do not approve the levy of the special district transportation sales and use tax, the local governments in such special district shall be required to provide a 30 percent match for any local maintenance and improvement grants by the Department of Transportation for transportation projects and programs for at least 24 months and until such time as a special district sales and use tax is approved. In the event the voters in a special district approve the levy of the special district transportation sales and use tax, the local governments in such special district shall be required to provide a 10 percent match for any local maintenance and improvement grants by the Department of Transportation for transportation projects and programs for the duration of the levy of the special district transportation sales and use tax.



§ 48-8-244.1. Effect of special district levy on state allocation of funds under Code Section 32-5-27

The approval of the levy of the special district transportation sales and use tax in a special district shall not in any way diminish the percentage of funds allocated to a special district or any of the local governments within a special district under the provisions of subsection (c) of Code Section 32-5-27. The amount of funds expended in a special district shall not be decreased due to the use of proceeds from the special district transportation sales and use tax to construct transportation projects that have a high priority in the state-wide strategic transportation plan. If a special district constructs a project on the approved investment list using proceeds from the special district tax, then the state funding under subsection (c) of Code Section 32-5-27 shall not be diverted to priority projects in other special districts.



§ 48-8-245. Collection of tax; cessation of tax

(a) If the imposition of the special district transportation sales and use tax is approved at the special election, the collection of such tax shall begin on the first day of the next succeeding calendar quarter beginning more than 80 days after the date of the election. With respect to services which are regularly billed on a monthly basis, however, the tax shall become effective with respect to and the tax shall apply to services billed on or after the effective date specified in the previous sentence.

(b) The tax shall cease to be imposed on the earliest of the following dates:

(1) On the final day of the ten-year period of time specified for the imposition of the tax; or

(2) As of the end of the calendar quarter during which the state revenue commissioner determines that the tax has raised revenues sufficient to provide to the special district net proceeds equal to or greater than the amount specified as the estimated amount of net proceeds to be raised by the special district transportation tax.

(c) (1) No more than a single tax under this article may be collected at any time within a special district.

(2) Upon the adoption of resolutions by the governing bodies of a majority of the counties within a special district in which a tax authorized by this article is in effect, an election may be held for the reimposition of the tax while the tax is in effect. Proceedings for the development of an investment list and for the reimposition of a tax shall be in the same manner as provided for in Code Sections 48-8-241 and 48-8-243.

(3) Following the expiration of the special district transportation sales and use tax under this article, or following a special election in which voters in a special district rejected the imposition of the tax, upon the adoption of resolutions by the governing bodies of a majority of counties within a special district, an election may be held for the imposition of a tax under this article in the same manner as provided in this article for the initial imposition of such tax. The election superintendents shall issue the call and conduct the election in the manner authorized by general law. The development of the investment list for such special district shall follow the dates established in Code Section 48-8-243 with the years adjusted appropriately, and such schedule shall be posted on a website developed by the state revenue commissioner to be used exclusively for matters related to the special district transportation sales and use tax within 30 days of the later of the state revenue commissioner's receipt of notice from the final county governing body required to adopt a resolution.



§ 48-8-246. Collection and administration of tax by state revenue commissioner

A tax levied pursuant to this article shall be exclusively administered and collected by the state revenue commissioner for the use and benefit of the special district imposing the tax. Such administration and collection shall be accomplished in the same manner and subject to the same applicable provisions, procedures, and penalties provided in Article 1 of this chapter; provided, however, that all moneys collected from each taxpayer by the state revenue commissioner shall be applied first to such taxpayer's liability for taxes owed the state; and provided, further, that the state revenue commissioner may rely upon a representation by or in behalf of the special district or the Secretary of State that such a tax has been validly imposed, and the state revenue commissioner and the state revenue commissioner's agents shall not be liable to any person for collecting any such tax which was not validly imposed. Dealers shall be allowed a percentage of the amount of the tax due and accounted for and shall be reimbursed in the form of a deduction in submitting, reporting, and paying the amount due if such amount is not delinquent at the time of payment. The deduction shall be at the rate and subject to the requirements specified under subsections (b) through (f) of Code Section 48-8-50.



§ 48-8-247. Remittance of taxes

Each sales tax return remitting taxes collected under this article shall separately identify the location of each retail establishment at which any of the taxes remitted were collected and shall specify the amount of sales and the amount of taxes collected at each establishment for the period covered by the return in order to facilitate the determination by the state revenue commissioner that all taxes imposed by this article are collected and distributed according to situs of sale.



§ 48-8-248. Disbursement of proceeds

The proceeds of the tax collected by the state revenue commissioner in each special district under this article shall be disbursed as soon as practicable after collection to the Georgia State Financing and Investment Commission to be maintained in a trust fund and administered by the commission on behalf of the special district imposing the tax. Such proceeds for each special district shall be kept separate from other funds of the commission and shall not in any manner be commingled with other funds of the commission.



§ 48-8-249. Use of proceeds within special district exclusively for projects on approved investment list; contracts

(a) The proceeds received from the tax authorized by this article shall be used within the special district receiving proceeds of the tax exclusively for the projects on the approved investment list for such district as provided in subsection (b) of Code Section 48-8-243. Authorized uses of tax proceeds in connection with such projects shall include the cost of project defined in paragraph (2) of Code Section 48-8-242.

(b) The commission shall be responsible for the proper application of the proceeds received from the tax authorized by this article for the approved investment list for each special district. The commission shall delegate the management of the budget, schedule, execution, and delivery of the projects contained in the approved investment list as follows:

(1) The commission shall contract with the Department of Transportation for all transportation projects except bus and rail mass transit systems and passenger rail in any special district the boundaries of which are not wholly contained within a single MPO; and

(2) The commission shall contract with the Georgia Regional Transportation Authority only for projects that are bus and rail mass transit systems and passenger rail within any special district the boundaries of which are wholly contained within a single MPO.

Upon entering into contracts with the Department of Transportation or the Georgia Regional Transportation Authority as provided above, the commission shall dispense funds upon the request of the commissioner of transportation or the executive director of the Georgia Regional Transportation Authority, which request shall include certification of the completion of the project or project element for which funds are requested. Payment shall be made promptly upon approval by the construction division or the financing and investment division of the commission, and such payments shall not require any other official action by the commission. The use of funds so dispensed shall be subject to review and audit by the construction division and the financing and investment division of the commission and action by the commission upon receipt of complaint or if otherwise warranted. The Department of Transportation and Georgia Regional Transportation Authority shall consult with the commission on at least a quarterly basis regarding the progress and performance in the execution, schedule, and delivery of projects on the approved investment list.

(c) In managing the execution, schedule, and delivery of the projects on the approved investment list for a special district, the Department of Transportation or Georgia Regional Transportation Authority, as appropriate, shall determine whether a project should be designed and constructed by the Department of Transportation, by a local government, or by another public or private entity. In making such determination the following shall be considered:

(1) Whether such project is on the state-wide transportation improvement program, the state-wide strategic transportation plan, or a transportation improvement program;

(2) The type and estimated cost of the project;

(3) The location of the project and whether it encompasses multiple jurisdictions;

(4) The experience of a local government or governments or a public or private entity in designing and constructing such project as set forth in an application in a form to be provided by the commissioner of transportation or the executive director of the Georgia Regional Transportation Authority; and

(5) The recommendation of the MPO, if any, for such special district.

Following the decision, the Department of Transportation, the local government or governments, or another public or private entity as determined under this subsection shall contract for implementing the projects in accordance with applicable state and federal requirements.

(d) The commission shall maintain or cause to be maintained an adequate record-keeping system for each project funded by a special district transportation sales and use tax. An annual audit shall be paid for by each special district and conducted by an independent auditing firm as selected by the commission. Such audit shall include a schedule which shows for each such project the original estimated cost, the current estimated cost if it is not the original estimated cost, amounts expended in prior years, and amounts expended in the current year. Such audit shall verify and test expenditures sufficient to provide assurances that the schedule is fairly presented in relation to the financial statements. The audit report on the financial statements shall include an opinion, or disclaimer of opinion, as to whether the schedule is presented fairly in all material respects in relation to the financial statements taken as a whole.

(e) Twenty-five percent of the proceeds received from the tax authorized by this article shall be distributed to the local governments within the special district in which the tax is imposed if such special district's boundaries are not conterminous with an MPO. Fifteen percent of the proceeds received from the tax authorized by this article shall be distributed to the local governments within the special district in which the tax is imposed if such special district's boundaries are wholly contained within a single MPO. Such percentages shall be allocated to each local government by multiplying the LARP factor of each local government by the total amount of funds to be distributed to all the local governments in the special district. Proceeds described in this subsection shall be distributed to the local governments on an ongoing basis as they are received by the commission. Such proceeds shall be used by the local governments only for transportation projects as defined in paragraph (10) of Code Section 48-8-242 and may also serve as the local match as required for state transportation projects and grants. If a special district receives from the tax net proceeds in excess of the investment list approved by the roundtable for the imposition of the tax or in excess of the actual cost of the project or projects on such investment list, then such excess proceeds shall be distributed among the local governments within the special district in accordance with this subsection.



§ 48-8-250. Report

Not later than December 15 of each year, the state revenue commissioner shall publish, on the website created pursuant to paragraph (3) of subsection (c) of Code Section 48-8-245, a simple, nontechnical report which shows for each project in the investment list approved by the director the original estimated cost, the current estimated cost if it is not the original estimated cost, amounts expended in prior years, and amounts expended in the current year with respect to each such project. The report shall also include a statement of what corrective action the commissioner of transportation and the executive director of the Georgia Regional Transportation Authority intend to implement with respect to each project which is underfunded or behind schedule and a statement of any surplus funds which have not been expended for a project.



§ 48-8-251. Citizens Review Panel; membership; vacancy; recommendations; report

(a) There is created a Citizens Review Panel for each special district in which voters approved the levy of the special district sales and use tax to be composed of three citizen members appointed by the Speaker of the House of Representatives and two citizen members appointed by the Lieutenant Governor. Each member must be a resident of the special district of which Citizens Review Panel they are appointed to serve.

(b) In the event that any vacancy for any cause shall occur in the membership of the committee, such vacancy shall be filled by an appointment made by the official authorized by law to make such appointment within 45 days of the occurrence of such vacancy.

(c) The panel shall, by majority vote of those members present and voting, elect from their number a chairperson and vice chairperson who shall serve at the pleasure of the panel.

(d) The panel shall meet in regular session at least three days each year either at the state capitol in Atlanta or at such other meeting place within the state and may have such other additional meetings as may be called by the chairperson or by a majority of the members of the panel upon reasonable written notice to all members of the panel. Further, the chairperson of the panel is authorized from time to time to call meetings of subcommittees of the panel which are established by panel policy at places inside or outside the state when, in the opinion of the chairperson, the meetings of the subcommittee are needed to attend properly to the panel's business. A majority of the panel shall constitute a quorum for the transaction of all business. Any power of the panel may be exercised by a majority vote of those members present at any meeting at which there is a quorum.

(e) Members shall receive for each day of actual attendance at meetings of the panel and the subcommittee meetings the per diem and transportation costs prescribed in Code Section 45-7-21, and a like sum shall be paid for each day actually spent in studying the transportation needs of the state or attending other functions as a representative of the panel, not to exceed ten days in any calendar year, but no member shall receive such per diem for any day for which such member receives any other per diem pursuant to such Code section. In addition, members shall receive actual transportation costs while traveling by public carrier or the legal mileage rate for the use of a personal automobile in connection with such attendance and study. Such per diem and expense shall be paid from the funds of the special district's revenues from the special district sales and use tax upon presentation, by members of the panel, of vouchers approved by the chairperson.

(f) The panel shall be charged with review of the administration of the projects and programs included on the approved investment list. The panel may make such recommendations to and require such reports from the Department of Transportation, the Georgia Regional Transportation Authority, any other agency or instrumentality of the state, any political subdivision of the state, and any agency or instrumentality of such political subdivisions as it may deem appropriate and necessary from time to time in the interest of the region.

(g) Upon the completion of a project on the investment list, the panel shall annually review the specific public benefits identified in the investment list to ascertain the degree to which such benefits have been attained. This benefit review report shall be delivered to the director and the state revenue commissioner and shall be published on the website created pursuant to paragraph (3) of subsection (c) of Code Section 48-8-245.

(h) Beginning January 1, 2013, and annually thereafter, the panel shall provide a report to the General Assembly of its actions during the previous year. The report shall be available for public inspection on the website created pursuant to paragraph (3) of subsection (c) of Code Section 48-8-245. The report shall include, but not be limited to, an update on the progress on each project on the investment list for the region, including the amount of funds spent on each project.



§ 48-8-252. Tax paid in another jurisdiction

Where a special district transportation sales and use tax under this article has been paid with respect to tangible personal property by the purchaser either in another special district within the state or in a tax jurisdiction outside the state, the tax may be credited against the tax authorized to be imposed by this article upon the same property. If the amount of sales or use tax so paid is less than the amount of the use tax due under this article, the purchaser shall pay an amount equal to the difference between the amount paid in the other tax jurisdiction and the amount due under this article. The state revenue commissioner may require such proof of payment in another local tax jurisdiction as he or she deems necessary and proper. No credit shall be granted, however, against the tax imposed under this article for tax paid in another jurisdiction if the tax paid in such other jurisdiction is used to obtain a credit against any other sales and use tax levied in the special district.



§ 48-8-253. Nonimposition of tax on property ordered by and delivered to purchaser outside special district; conditions of delivery

No tax provided for in this article shall be imposed upon the sale of tangible personal property which is ordered by and delivered to the purchaser at a point outside the geographical area of the special district in which the tax is imposed regardless of the point at which title passes, if the delivery is made by the seller's vehicle, United States mail, or common carrier or by private or contract carrier licensed by the Federal Motor Carrier Safety Administration or the Georgia Department of Public Safety.



§ 48-8-254. "Building and construction materials" defined; inapplicability of tax to certain sales or uses of building and construction materials

(a) As used in this Code section, the term "building and construction materials" means all building and construction materials, supplies, fixtures, or equipment, any combination of such items, and any other leased or purchased articles when the materials, supplies, fixtures, equipment, or articles are to be utilized or consumed during construction or are to be incorporated into construction work pursuant to a bona fide written construction contract.

(b) No tax provided for in this article shall be imposed upon the sale or use of building and construction materials when the contract pursuant to which the materials are purchased or used was advertised for bid prior to the voters' approval of the levy of the tax and the contract was entered into as a result of a bid actually submitted in response to the advertisement prior to approval of the levy of the tax.



§ 48-8-255. Authority to promulgate rules and regulations

Subject to the approval of the House and Senate Transportation Committees, the state revenue commissioner shall have the power and authority to promulgate such rules and regulations as shall be necessary for the effective and efficient administration and enforcement of the collection of the special district transportation sales and use tax authorized by this article.



§ 48-8-256. Special district tax not subject to allocation or balancing of state and federal funds

The tax authorized by this article shall not be subject to any allocation or balancing of state and federal funds provided for by general law, nor may such proceeds be considered or taken into account in any such allocation or balancing.









Article 5A - Special District Mass Transportation Sales and Use Tax

Part 1 - General Provisions

§ 48-8-260. Definitions

As used in this article, the term:

(1) "Intergovernmental agreement" means a contract entered into pursuant to Article IX, Section III, Paragraph I of the Constitution.

(2) "Mass transportation" means any mode of transportation serving the general public which is appropriate to transport people by highways or rail.

(3) "Mass transportation regional system participant" means any county within a special district created pursuant to Article 5 of this chapter in which mass transportation service is provided within such special district, to such special district, or from such special district by a multicounty regional transportation authority created by an Act of the General Assembly, including but not limited to the Georgia Regional Transportation Authority or the Metropolitan Atlanta Rapid Transit Authority.

(4) "Qualified municipality" means a qualified municipality as defined in paragraph (4) of Code Section 48-8-110 which is located wholly or partly within a special district.

(5) "Transportation purposes" means and includes roads, bridges, public transit, rails, airports, buses, seaports, including without limitation road, street, and bridge purposes pursuant to paragraph (1) of subsection (b) of Code Section 48-8-121, and all accompanying infrastructure and services necessary to provide access to these transportation facilities, including new general obligation debt and other multiyear obligations issued to finance such purposes. Such purposes shall also include the retirement of previously incurred general obligation debt with respect only to such purposes, but only if an intergovernmental agreement has been entered into under this part.



§ 48-8-261. Creation of special districts; imposition of taxes

(a) Pursuant to the authority granted by Article IX, Section II, Paragraph VI of the Constitution of this state, 159 special districts are created within this state. The geographical boundary of each county shall correspond with and shall be conterminous with the geographical boundary of the 159 special districts created.

(b) On or after July 1, 2016, any county:

(1) That is not located within a special district levying a special sales and use tax pursuant to Article 5 of this chapter;

(2) That is not defined as a metropolitan county special district that is governed by the provisions of Part 2 of this article;

(3) That is a mass transportation regional system participant; and

(4) In which a tax is currently being levied and collected pursuant to:

(A) Part 1 of Article 3 of this chapter;

(B) A local constitutional amendment for purposes of a metropolitan area system of public transportation set out at Ga. L. 1964, p. 1008, and the laws enacted pursuant to such local constitutional amendment; or

(C) Code Section 48-8-96

may, by following the procedures required by this part, impose for a limited period of time within the special district under this part a transportation special purpose local option sales and use tax, the proceeds of which shall be used only for transportation purposes.

(c) On or after July 1, 2017, any county:

(1) That is not located within a special district levying a special sales and use tax pursuant to Article 5 of this chapter;

(2) That is not defined as a metropolitan county special district that is governed by the provisions of Part 2 of this article; and

(3) In which a tax is currently being levied and collected pursuant to:

(A) Part 1 of Article 3 of this chapter;

(B) A local constitutional amendment for purposes of a metropolitan area system of public transportation set out at Ga. L. 1964, p. 1008, and the laws enacted pursuant to such local constitutional amendment; or

(C) Code Section 48-8-96

may, by following the procedures required by this part, impose for a limited period of time within the special district under this part a transportation special purpose local option sales and use tax, the proceeds of which shall be used only for transportation purposes.



§ 48-8-262. Notice; agreement memorializing levy and rate of tax; rate; resolution required

(a) Prior to the issuance of the call for the referendum required by Code Section 48-8-263, any county that desires to levy a tax under this part shall deliver or mail a written notice to the mayor or chief elected official in each qualified municipality located within the special district. Such notice shall contain the date, time, place, and purpose of a meeting at which the governing authorities of the county and of each qualified municipality are to meet to discuss possible projects for inclusion in the referendum and the rate of tax. The notice shall be delivered or mailed at least ten days prior to the date of the meeting. The meeting shall be held at least 30 days prior to the issuance of the call for the referendum.

(b) (1) Following the meeting required by subsection (a) of this Code section and prior to any tax being imposed under this part, the county and all qualified municipalities therein may execute an intergovernmental agreement memorializing their agreement to the levy of a tax and the rate of such tax.

(2) If an intergovernmental agreement authorized by paragraph (1) of this subsection is entered into, it shall, at a minimum, include the following:

(A) A list of the projects and purposes qualifying as transportation purposes proposed to be funded from the tax, including an expenditure of at least 30 percent of the estimated revenue from the tax on projects consistent with the state-wide strategic transportation plan as defined in paragraph (6) of subsection (a) of Code Section 32-2-22;

(B) The estimated or projected dollar amounts allocated for each transportation purpose from proceeds from the tax;

(C) The procedures for distributing proceeds from the tax to qualified municipalities;

(D) A schedule for distributing proceeds from the tax to qualified municipalities which shall include the priority or order in which transportation purposes will be fully or partially funded;

(E) A provision that all transportation purposes included in the agreement shall be funded from proceeds from the tax except as otherwise agreed;

(F) A provision that proceeds from the tax shall be maintained in separate accounts and utilized exclusively for the specified purposes;

(G) Record-keeping and audit procedures necessary to carry out the purposes of this part; and

(H) Such other provisions as the county and qualified municipalities choose to address.

(c) (1) If an intergovernmental agreement is entered into by the county and all qualified municipalities, the rate of the tax may be up to 1 percent.

(2) If an intergovernmental agreement is not entered into by the county and all qualified municipalities, the maximum rate of the tax shall not exceed .75 percent and such rate shall be determined by the governing authority of the county.

(d) (1) As soon as practicable after the meeting between the governing authorities of the county and qualified municipalities and the execution of an intergovernmental agreement, if applicable, the governing authority of the county shall by a majority vote on a resolution offered for such purpose submit the list of transportation purposes and the question of whether the tax should be approved to electors of the special district in the next scheduled election and shall notify the county election superintendent within the special district by forwarding to the superintendent a copy of such resolution calling for the imposition of the tax. Such list, or a digest thereof, shall be available during regular business hours in the office of the county clerk.

(2) The resolution authorized by paragraph (1) of this subsection shall describe:

(A) The specific transportation purposes to be funded;

(B) The approximate cost of such transportation purposes, which shall also be the maximum amount of net proceeds to be raised by the tax; and

(C) The maximum period of time, to be stated in calendar years, for which the tax may be imposed and the rate thereof. The maximum period of time for the imposition of the tax shall not exceed five years.



§ 48-8-263. Ballot question; expenses of election; resubmission of question; general obligation debt

(a) (1) The ballot submitting the question of the imposition of the tax to the voters within the special district shall have written or printed thereon the following:

"( ) YES Shall a special percent sales and use tax be

imposed in the special district consisting of

( ) NO County for a period of time not to exceed

and for the raising of not more than

an estimated amount of $ for

transportation purposes?"

(2) If debt is to be issued, the ballot shall also have written or printed thereon, following the language specified by paragraph (1) of this subsection, the following:

"If imposition of the tax is approved by the voters, such vote shall

also constitute approval of the issuance of general obligation debt of

County in the principal amount of $ for the above purpose."

(b) The election superintendent shall issue the call and conduct the election in the manner authorized by general law. The superintendent shall canvass the returns, declare the result of the election, and certify the result to the Secretary of State and to the commissioner. The expense of the election shall be paid from county funds. All persons desiring to vote in favor of imposing the tax shall vote "Yes," and all persons opposed to imposing the tax shall vote "No." If more than one-half of the votes cast throughout the entire special district are in favor of imposing the tax, then the tax shall be imposed as provided in this part.

(c) Where such question is not approved by the voters, the county may resubmit such question from time to time upon compliance with the requirements of this part.

(d) (1) If the intergovernmental agreement, if applicable, and proposal include the authority to issue general obligation debt and if more than one-half of the votes cast are in favor of the proposal, then the authority to issue such debt in accordance with Article IX, Section V, Paragraph I of the Constitution is given to the proper officers of the county; otherwise, such debt shall not be issued. If the authority to issue such debt is so approved by the voters, then such debt may be issued without further approval by the voters.

(2) If the issuance of general obligation debt is included and approved as provided in this Code section, then the governing authority of the county may incur such debt either through the issuance and validation of general obligation bonds or through the execution of a promissory note or notes or other instrument or instruments. If such debt is incurred through the issuance of general obligation bonds, such bonds and their issuance and validation shall be subject to Articles 1 and 2 of Chapter 82 of Title 36 except as specifically provided otherwise in this part. If such debt is incurred through the execution of a promissory note or notes or other instrument or instruments, no validation proceedings shall be necessary, and such debt shall be subject to Code Sections 36-80-10 through 36-80-14 except as specifically provided otherwise in this part. In either event, such general obligation debt shall be payable first from the separate account in which are placed the proceeds received by the county from the tax. Such general obligation debt shall, however, constitute a pledge of the full faith, credit, and taxing power of the county; and any liability on such debt which is not satisfied from the proceeds of the tax shall be satisfied from the general funds of the county.



§ 48-8-264. Timing of tax

(a) (1) If the imposition of the tax is approved at the election, the tax shall be imposed on the first day of the next succeeding calendar quarter which begins more than 80 days after the date of the election at which the tax was approved by the voters.

(2) With respect to services which are regularly billed on a monthly basis, however, the resolution shall become effective with respect to and the tax shall apply to services billed on or after the effective date specified in paragraph (1) of this subsection.

(b) The tax shall cease to be imposed on the earliest of the following dates:

(1) If the resolution calling for the imposition of the tax provided for the issuance of general obligation debt and such debt is the subject of validation proceedings, as of the end of the first calendar quarter ending more than 80 days after the date on which a court of competent jurisdiction enters a final order denying validation of such debt;

(2) On the final day of the maximum period of time specified for the imposition of the tax; or

(3) As of the end of the calendar quarter during which the commissioner determines that the tax will have raised revenues sufficient to provide to the special district net proceeds equal to or greater than the amount specified as the maximum amount of net proceeds to be raised by the tax.

(c) (1) At any time, no more than a single tax under this part shall be imposed within a special district. Any tax imposed under this part may, subject to the requirements of subsection (c) of Code Section 48-8-262, be imposed at a rate of up to 1 percent but shall not exceed 1 percent. Any tax imposed under this part at a rate of less than 1 percent shall be in an increment of .05 percent.

(2) In any special district in which a tax is in effect under this part, proceedings may be commenced, while the tax is in effect, calling for the reimposition of the tax upon the termination of the tax then in effect; and an election may be held at the next scheduled election for this purpose while the tax is in effect. Such proceedings for the reimposition of a tax under this part shall be in the same manner as proceedings for the initial imposition of the tax, but the newly authorized tax shall not be imposed until the expiration of the tax then in effect.

(3) Following the expiration of a tax under this part, proceedings for the reimposition of a tax under this part may be initiated in the same manner as provided in this part for initial imposition of such tax.



§ 48-8-265. Administration and collection of tax

A tax levied pursuant to this part shall be exclusively administered and collected by the commissioner for the use and benefit of the county and qualified municipalities within the special district imposing the tax. Such administration and collection shall be accomplished in the same manner and subject to the same applicable provisions, procedures, and penalties provided in Article 1 of this chapter; provided, however, that all moneys collected from each taxpayer by the commissioner shall be applied first to such taxpayer's liability for taxes owed the state; and provided, further, that the commissioner may rely upon a representation by or on behalf of the special district or the Secretary of State that such a tax has been validly imposed, and the commissioner and the commissioner's agents shall not be liable to any person for collecting any such tax which was not validly imposed. Dealers shall be allowed a percentage of the amount of the tax due and accounted for and shall be reimbursed in the form of a deduction in submitting, reporting, and paying the amount due if such amount is not delinquent at the time of payment. The deduction shall be at the rate and subject to the requirements specified under subsections (b) through (f) of Code Section 48-8-50.



§ 48-8-266. Required information on sales tax return

Each sales tax return remitting taxes collected under this part shall separately identify the location of each retail establishment at which any of the taxes remitted were collected and shall specify the amount of sales and the amount of taxes collected at each establishment for the period covered by the return in order to facilitate the determination by the commissioner that all taxes imposed by this part are collected and distributed according to situs of sale.



§ 48-8-267. Procedure for disbursement of proceeds from taxation

(a) The proceeds of the tax collected by the commissioner in each special district under this part shall be disbursed as soon as practicable after collection as follows:

(1) One percent of the amount collected shall be paid into the general fund of the state treasury in order to defray the costs of administration; and

(2) Except for the percentage provided in paragraph (1) of this subsection, the remaining proceeds of the tax shall be distributed:

(A) Pursuant to the terms of the intergovernmental agreement, if applicable; or

(B) If no intergovernmental agreement has been entered into, in accordance with subsection (b) of this Code section.

(b) In the event an intergovernmental agreement has not been entered into, then distribution of the proceeds shall be as follows:

(1) The state auditor shall determine the most recent three fiscal years for which an audit under Code Section 36-81-7 has been made;

(2) Utilizing the audit information under paragraph (1) of this subsection, the county and each qualified municipality shall receive a proportional amount of proceeds of the tax based upon the amount of expenditures made for transportation in the most recent three fiscal years. The proportional amount for the county and each qualified municipality shall be determined by dividing the average expended on transportation during the most recent three fiscal years by the county or qualified municipality by the aggregate average expended on transportation by the county and all qualified municipalities in the special district during the most recent three fiscal years. Amounts expended on transportation include transportation maintenance and operation costs and shall correspond with classifications and subclassifications specified in the local government uniform chart of accounts under subsection (e) of Code Section 36-81-3 within section 4200, including noncapital expenditures within sections 4210-4270, and shall be reported in the local government audit. Total general fund expenditures by the local government within these categories shall be specified in the footnotes of the audited financial statement. If such transportation expenditures include maintenance and operation costs to support local government airport and transit operations, reported in functions 7561 and 7563 of the uniform chart, the general fund costs for those functions shall be included in the footnotes of the local government's audited financial report; and

(3) Following the determinations made pursuant to paragraph (2) of this subsection and at least 30 days prior to the referendum, the state auditor shall certify the appropriate distribution percentages to the commissioner and the commissioner shall utilize such percentages for the distribution of proceeds for the term of the tax.



§ 48-8-268. Impact of tax upon other funding and budgeting considerations

(a) The proceeds of a tax under this part shall not be subject to any allocation or balancing of state and federal funds provided for by general law, and such proceeds shall not be considered or taken into account in any such allocation or balancing.

(b) The approval of the tax under this part shall not in any way diminish the percentage of state or federal funds allocated to any of the local governments under Code Section 32-5-27 within the special district levying the tax. The amount of state or federal funds expended in the county or any qualified municipality within the special district shall not be decreased or diverted due to the use of proceeds from the tax levied under this part for transportation purposes that have a high priority in the state-wide strategic transportation plan.



§ 48-8-269. Exemption from taxation

(a) Except as to rate, a tax imposed under this part shall correspond to the tax imposed by Article 1 of this chapter. No item or transaction which is not subject to taxation under Article 1 of this chapter shall be subject to a tax imposed under this part, except that a tax imposed under this part shall not apply to:

(1) The sale or use of any type of fuel used for off-road heavy-duty equipment, off-road farm or agricultural equipment, or locomotives;

(2) The sale or use of jet fuel to or by a qualifying airline at a qualifying airport;

(3) The sale or use of fuel that is used for propulsion of motor vehicles on the public highways;

(4) The sale or use of energy used in the manufacturing or processing of tangible goods primarily for resale;

(5) The sale or use of motor fuel as defined under paragraph (9) of Code Section 48-9-2 for public mass transit; or

(6) The purchase or lease of any motor vehicle pursuant to Code Section 48-5C-1.

(b) Except as otherwise specifically provided in this part, the tax imposed pursuant to this part shall be subject to any sales and use tax exemption which is otherwise imposed by law; provided, however, that the tax levied by this part shall be applicable to the sale of food and food ingredients as provided for in paragraph (57) of Code Section 48-8-3.



§ 48-8-269.1. Credit for other taxes paid in calculating taxes due

Where a local sales or use tax has been paid with respect to tangible personal property by the purchaser either in another local tax jurisdiction within this state or in a tax jurisdiction outside this state, the tax may be credited against the tax authorized to be imposed by this part upon the same property. If the amount of sales or use tax so paid is less than the amount of the tax due under this part, the purchaser shall pay an amount equal to the difference between the amount paid in the other tax jurisdiction and the amount due under this part. The commissioner may require such proof of payment in another local tax jurisdiction as he or she deems necessary and proper. No credit shall be granted, however, against the tax under this part for tax paid in another jurisdiction if the tax paid in such other jurisdiction is used to obtain a credit against any other local sales and use tax levied in the county or in a special district which includes the county.



§ 48-8-269.2. Delivery outside of geographical area

No tax shall be imposed upon the sale of tangible personal property which is ordered by and delivered to the purchaser at a point outside the geographical area of the county in which the tax is imposed regardless of the point at which title passes, if the delivery is made by the seller's vehicle, United States mail, or common carrier or by private or contract carrier.



§ 48-8-269.3. Commissioner's authority to promulgate rules and regulations

The commissioner shall have the power and authority to promulgate such rules and regulations as shall be necessary for the effective and efficient administration and enforcement of the collection of the tax.



§ 48-8-269.4. Impact on other taxes

Except as provided in Code Section 48-8-6, the tax authorized under this part shall be in addition to any other local sales and use tax. Except as otherwise provided in this part and except as provided in Code Section 48-8-6, the imposition of any other local sales and use tax within a county or qualified municipality within a special district shall not affect the authority of a county to impose the tax authorized under this part, and the imposition of the tax authorized under this part shall not affect the imposition of any otherwise authorized local sales and use tax within the special district.



§ 48-8-269.5. Accounting required; record-keeping requirements

(a) (1) The proceeds received from the tax shall be used by the county and qualified municipalities within the special district exclusively for the transportation purposes specified in the resolution calling for imposition of the tax. Such proceeds shall be kept in a separate account from other funds of any county or qualified municipality receiving proceeds of the tax and shall not in any manner be commingled with other funds of any county or qualified municipality prior to the expenditure.

(2) The governing authority of each county and the governing authority of each qualified municipality receiving any proceeds from the tax under this part shall maintain a record of each and every purpose for which the proceeds of the tax are used. A schedule shall be included in each annual audit which shows for each purpose in the resolution calling for imposition of the tax the original estimated cost, the current estimated cost if it is not the original estimated cost, amounts expended in prior years, and amounts expended in the current year. The auditor shall verify and test expenditures sufficient to provide assurances that the schedule is fairly presented in relation to the financial statements. The auditor's report on the financial statements shall include an opinion, or disclaimer of opinion, as to whether the schedule is presented fairly in all material respects in relation to the financial statements taken as a whole.

(b) No general obligation debt shall be issued in conjunction with the imposition of the tax unless the county governing authority determines that, and if the debt is to be validated it is demonstrated in the validation proceedings that, during each year in which any payment of principal or interest on the debt comes due, the county will receive from the tax net proceeds sufficient to fully satisfy such liability. General obligation debt issued under this part shall be payable first from the separate account in which are placed the proceeds received by the county from the tax. Such debt, however, shall constitute a pledge of the full faith, credit, and taxing power of the county; and any liability on such debt which is not satisfied from the proceeds of the tax shall be satisfied from the general funds of the county.

(c) The intergovernmental agreement, if applicable, and resolution calling for the imposition of the tax may specify that all of the proceeds of the tax will be used for payment of general obligation debt issued in conjunction with the imposition of the tax, and, in that event, such proceeds shall be solely for such purpose except as otherwise provided in subsection (f) of this Code section.

(d) The intergovernmental agreement, if applicable, and resolution calling for the imposition of the tax may specify that a part of the proceeds of the tax will be used for payment of general obligation debt issued in conjunction with the imposition of the tax. The intergovernmental agreement, if applicable, and resolution shall specifically state the other purposes for which such proceeds will be used. In such a case, no part of the net proceeds from the tax received in any year shall be used for such other purposes until all debt service requirements of the general obligation debt for that year have first been satisfied from the account in which the proceeds of the tax are placed.

(e) The resolution calling for the imposition of the tax may specify that no general obligation debt is to be issued in conjunction with the imposition of the tax. The intergovernmental agreement, if applicable, and resolution shall specifically state the purpose or purposes for which the proceeds will be used.

(f) (1) (A) If the proceeds of the tax are specified to be used solely for the purpose of payment of general obligation debt issued in conjunction with the imposition of the tax, then any net proceeds of the tax in excess of the amount required for final payment of such debt shall be subject to and applied as provided in paragraph (2) of this subsection.

(B) If the special district receives from the tax net proceeds in excess of the maximum cost of the transportation projects and purposes stated in the resolution calling for the imposition of the tax or in excess of the actual cost of such projects and purposes, then such excess proceeds shall be subject to and applied as provided in paragraph (2) of this subsection unless otherwise specified in the intergovernmental agreement, if applicable.

(C) If the tax is terminated under paragraph (1) of subsection (b) of Code Section 48-8-264 by reason of denial of validation of debt, then all net proceeds received by the special district from the tax shall be excess proceeds subject to paragraph (2) of this subsection.

(2) Excess proceeds subject to this subsection shall be used solely for the purpose of reducing any indebtedness of any county or qualified municipality within the special district other than indebtedness incurred pursuant to this part. If there is no such other indebtedness or if the excess proceeds exceed the amount of any such other indebtedness, then the excess proceeds shall next be paid into the general fund of such county or qualified municipality, it being the intent that any funds so paid into the general fund of such county or qualified municipality be used for the purpose of reducing ad valorem taxes.



§ 48-8-269.6. Annual publication of report

Not later than December 31 of each year, the governing authority of each county and each qualified municipality receiving any proceeds from the tax under this part shall publish annually, in a newspaper of general circulation in the boundaries of such county or municipality, a simple, nontechnical report which shows for each purpose in the resolution calling for the imposition of the tax the original estimated cost, the current estimated cost if it is not the original estimated cost, amounts expended in prior years, and amounts expended in the current year. The report shall also include a statement of what corrective action the county or qualified municipality intends to implement with respect to each purpose which is underfunded or behind schedule and a statement of any surplus funds which have not been expended for a purpose.






Part 2 - Metropolitan County Special Districts

§ 48-8-269.7. Levy of a tax for transportation purposes in metropolitan county special districts

(a) Pursuant to the authority granted by Article IX, Section II, Paragraph VI of the Constitution of this state, 159 special districts are created within this state. The geographical boundary of each county shall correspond with and shall be conterminous with the geographical boundary of the 159 special districts created.

(b) The provisions of this part shall only be applicable to special districts in which:

(1) A tax is currently being levied and collected pursuant to a local constitutional amendment for purposes of a metropolitan area system of public transportation set out at Ga. L. 1964, p. 1008, and the laws enacted pursuant to such local constitutional amendment; and

(2) Eighty percent or more of the geographic area of the special district is located within one or more qualified municipalities as defined in paragraph (4) of Code Section 48-8-260.

(c) Any special district in this state meeting the qualifications contained in subsection (b) of this Code section shall be known as a metropolitan county special district.



§ 48-8-269.8. Part of metropolitan county special district outside boundaries of metropolitan municipality special district

(a) After July 1, 2016, any part of a metropolitan county special district that is outside the boundaries of a metropolitan municipality special district, as provided for in Code Section 48-8-269.22, may, by following the procedures required by this part, impose for a limited period of time within such part of the metropolitan county special district a transportation special purpose local option sales and use tax, the proceeds of which shall be used only for transportation purposes.

(b) Prior to the issuance of the call for the referendum required by Code Section 48-8-269.9, the governing authority of the county in which the part of a metropolitan county special district that desires to levy a tax under this part is located shall deliver or mail a written notice to the mayor or chief elected official in each qualified municipality located within such part of the metropolitan county special district. Such notice shall contain the date, time, place, and purpose of a meeting at which the governing authority of such county and of each qualified municipality are to meet to discuss possible projects for inclusion in the referendum and the rate of tax. The notice shall be delivered or mailed at least ten days prior to the date of the meeting. The meeting shall be held at least 30 days prior to the issuance of the call for the referendum.

(c) (1) Upon approval of the qualified municipalities or county representing at least 60 percent of the population of the part of the metropolitan county special district not within the boundaries of a metropolitan municipality special district, the governing authority of the county, unless there is a vote against the resolution by a majority plus one of the members of such governing authority of the county, shall sign a resolution offered for such purpose and shall submit the list of transportation purposes, as approved by the qualified municipalities or county representing at least 60 percent of the population of the part of the metropolitan county special district and the question of whether the tax should be approved to electors of the part of the metropolitan county special district not within the boundaries of a metropolitan municipality special district in the next scheduled election and shall notify the county election superintendent by forwarding to the superintendent a copy of such resolution calling for the imposition of the tax. Such list, or a digest thereof, shall be available during regular business hours in the office of the county clerk and in the offices of the governing authorities of the qualified municipalities participating in the election.

(2) The resolution authorized by paragraph (1) of this subsection shall describe:

(A) The specific transportation purposes to be funded;

(B) The approximate cost of such transportation purposes, which shall also be the maximum amount of net proceeds to be raised by the tax;

(C) The maximum period of time, to be stated in calendar years, for which the tax may be imposed and the rate thereof. The maximum period of time for the imposition of the tax shall not exceed five years; and

(D) A list of the projects and purposes qualifying as transportation purposes proposed to be funded from the tax, including an expenditure of at least 30 percent of the estimated revenue from the tax on projects consistent with the state-wide strategic transportation plan as defined in paragraph (6) of subsection (a) of Code Section 32-2-22.



§ 48-8-269.9. Ballot measure

(a) (1) The ballot submitting the question of the imposition of the tax to the voters within the part of the metropolitan county special district shall have written or printed thereon the following:

"( ) YES Shall an additional percent sales tax be

collected in part of

( ) NO County for

years for the purpose of transportation

improvements and congestion reduction?"

(2) If debt is to be issued, the ballot shall also have written or printed thereon, following the language specified by paragraph (1) of this subsection, the following:

"If imposition of the tax is approved by the voters, such vote shall

also constitute approval of the issuance of general obligation debt of

County in the principal amount of $ for the above purpose."

(b) The election superintendent shall issue the call and conduct the election in the manner authorized by general law. The superintendent shall canvass the returns, declare the result of the election, and certify the result to the Secretary of State and to the commissioner. The expense of the election shall be paid from county funds. All persons desiring to vote in favor of imposing the tax shall vote "Yes," and all persons opposed to imposing the tax shall vote "No." If more than one-half of the votes cast throughout the part of the metropolitan county special district are in favor of imposing the tax, then the tax shall be imposed as provided in this part.

(c) Where such question is not approved by the voters, the metropolitan county special district may resubmit such question from time to time upon compliance with the requirements of this part.

(d) (1) If the proposal includes the authority to issue general obligation debt and if more than one-half of the votes cast are in favor of the proposal, then the authority to issue such debt in accordance with Article IX, Section V, Paragraph I of the Constitution is given to the proper officers of the county; otherwise, such debt shall not be issued. If the authority to issue such debt is so approved by the voters, then such debt may be issued without further approval by the voters.

(2) If the issuance of general obligation debt is included and approved as provided in this Code section, then the governing authority of the county may incur such debt either through the issuance and validation of general obligation bonds or through the execution of a promissory note or notes or other instrument or instruments. If such debt is incurred through the issuance of general obligation bonds, such bonds and their issuance and validation shall be subject to Articles 1 and 2 of Chapter 82 of Title 36 except as specifically provided otherwise in this part. If such debt is incurred through the execution of a promissory note or notes or other instrument or instruments, no validation proceedings shall be necessary, and such debt shall be subject to Code Sections 36-80-10 through 36-80-14 except as specifically provided otherwise in this part. In either event, such general obligation debt shall be payable first from the separate account in which are placed the proceeds received by the county from the tax. Such general obligation debt shall, however, constitute a pledge of the full faith, credit, and taxing power of the county; and any liability on such debt which is not satisfied from the proceeds of the tax shall be satisfied from the general funds of the county.



§ 48-8-269.10. Procedures, conditions, and limitations for imposition of tax

(a) (1) If the imposition of the tax is approved at the election, the tax shall be imposed on the first day of the next succeeding calendar quarter which begins more than 80 days after the date of the election at which the tax was approved by the voters.

(2) With respect to services which are regularly billed on a monthly basis, however, the resolution shall become effective with respect to and the tax shall apply to services billed on or after the effective date specified in paragraph (1) of this subsection.

(b) The tax shall cease to be imposed on the earliest of the following dates:

(1) If the resolution calling for the imposition of the tax provided for the issuance of general obligation debt and such debt is the subject of validation proceedings, as of the end of the first calendar quarter ending more than 80 days after the date on which a court of competent jurisdiction enters a final order denying validation of such debt;

(2) On the final day of the maximum period of time specified for the imposition of the tax; or

(3) As of the end of the calendar quarter during which the commissioner determines that the tax will have raised revenues sufficient to provide to the metropolitan county special district net proceeds equal to or greater than the amount specified as the maximum amount of net proceeds to be raised by the tax.

(c) (1) At any time, no more than a single tax under this part shall be imposed within a metropolitan county special district. Any tax imposed under this part may be imposed at a rate of up to .75 percent. Any tax imposed under this part at a rate of less than .75 percent shall be in an increment of .05 percent.

(2) In any metropolitan county special district in which a tax is currently being levied and collected pursuant to a local constitutional amendment for purposes of a metropolitan area system of public transportation set out at Ga. L. 1964, p. 1008, and the laws enacted pursuant to such local constitutional amendment, and such tax is levied at a percentage over 1 percent, then the combined amount of the percentage over 1 percent of such tax and the tax levied pursuant to this part shall not exceed 1 percent.

(3) In any metropolitan county special district in which a tax is in effect under this part, proceedings may be commenced, while the tax is in effect, calling for the reimposition of the tax upon the termination of the tax then in effect; and an election may be held at the next scheduled election for this purpose while the tax is in effect. Such proceedings for the reimposition of a tax under this part shall be in the same manner as proceedings for the initial imposition of the tax, but the newly authorized tax shall not be imposed until the expiration of the tax then in effect.

(4) Following the expiration of a tax under this part, proceedings for the reimposition of a tax under this part may be initiated in the same manner as provided in this part for initial imposition of such tax.



§ 48-8-269.11. Administration and collection by commissioner

A tax levied pursuant to this part shall be exclusively administered and collected by the commissioner for the use and benefit of the county and qualified municipalities within the part of the metropolitan county special district imposing the tax. Such administration and collection shall be accomplished in the same manner and subject to the same applicable provisions, procedures, and penalties provided in Article 1 of this chapter; provided, however, that all moneys collected from each taxpayer by the commissioner shall be applied first to such taxpayer's liability for taxes owed the state; and provided, further, that the commissioner may rely upon a representation by or on behalf of the metropolitan county special district or the Secretary of State that such a tax has been validly imposed, and the commissioner and the commissioner's agents shall not be liable to any person for collecting any such tax which was not validly imposed. Dealers shall be allowed a percentage of the amount of the tax due and accounted for and shall be reimbursed in the form of a deduction in submitting, reporting, and paying the amount due if such amount is not delinquent at the time of payment. The deduction shall be at the rate and subject to the requirements specified under subsections (b) through (f) of Code Section 48-8-50.



§ 48-8-269.12. Remission of taxes collected; location of each retail establishment

Each sales tax return remitting taxes collected under this part shall separately identify the location of each retail establishment at which any of the taxes remitted were collected and shall specify the amount of sales and the amount of taxes collected at each establishment for the period covered by the return in order to facilitate the determination by the commissioner that all taxes imposed by this part are collected and distributed according to situs of sale.



§ 48-8-269.13. Disbursement of proceeds

The proceeds of the tax collected by the commissioner in each metropolitan county special district under this part shall be disbursed as soon as practicable after collection as follows:

(1) One percent of the amount collected shall be paid into the general fund of the state treasury in order to defray the costs of administration; and

(2) Except for the percentage provided in paragraph (1) of this Code section, the remaining proceeds of the tax shall be distributed pursuant to the terms of an intergovernmental agreement.



§ 48-8-269.14. Allocation or balancing of state and federal funds

(a) The proceeds of a tax under this part shall not be subject to any allocation or balancing of state and federal funds provided for by general law, and such proceeds shall not be considered or taken into account in any such allocation or balancing.

(b) The approval of the tax under this part shall not in any way diminish the percentage of state or federal funds allocated to any of the local governments under Code Section 32-5-27 within the metropolitan county special district levying the tax. The amount of state or federal funds expended in the county or any qualified municipality within the metropolitan county special district shall not be decreased or diverted due to the use of proceeds from the tax levied under this part for transportation purposes that have a high priority in the state-wide strategic transportation plan.



§ 48-8-269.15. Tax imposed

(a) Except as to rate, a tax imposed under this part shall correspond to the tax imposed by Article 1 of this chapter. No item or transaction which is not subject to taxation under Article 1 of this chapter shall be subject to a tax imposed under this part, except that a tax imposed under this part shall not apply to:

(1) The sale or use of any type of fuel used for off-road heavy-duty equipment, off-road farm or agricultural equipment, or locomotives;

(2) The sale or use of jet fuel to or by a qualifying airline at a qualifying airport;

(3) The sale or use of fuel that is used for propulsion of motor vehicles on the public highways;

(4) The sale or use of energy used in the manufacturing or processing of tangible goods primarily for resale;

(5) The sale or use of motor fuel as defined under paragraph (9) of Code Section 48-9-2 for public mass transit; or

(6) The purchase or lease of any motor vehicle pursuant to Code Section 48-5C-1.

(b) Except as otherwise specifically provided in this part, the tax imposed pursuant to this part shall be subject to any sales and use tax exemption which is otherwise imposed by law; provided, however, that the tax levied by this part shall be applicable to the sale of food and food ingredients as provided for in paragraph (57) of Code Section 48-8-3.



§ 48-8-269.16. Credit for taxes paid in another tax jurisdiction

Where a local sales or use tax has been paid with respect to tangible personal property by the purchaser either in another local tax jurisdiction within this state or in a tax jurisdiction outside this state, the tax may be credited against the tax authorized to be imposed by this part upon the same property. If the amount of sales or use tax so paid is less than the amount of the tax due under this part, the purchaser shall pay an amount equal to the difference between the amount paid in the other tax jurisdiction and the amount due under this part. The commissioner may require such proof of payment in another local tax jurisdiction as he or she deems necessary and proper. No credit shall be granted, however, against the tax under this part for tax paid in another jurisdiction if the tax paid in such other jurisdiction is used to obtain a credit against any other local sales and use tax levied in the metropolitan county special district.



§ 48-8-269.17. No tax upon sale of tangible personal property ordered and delivered outside tax jurisdiction under certain conditions

No tax shall be imposed upon the sale of tangible personal property which is ordered by and delivered to the purchaser at a point outside the geographical area of the county in which the tax is imposed regardless of the point at which title passes, if the delivery is made by the seller's vehicle, United States mail, or common carrier or by private or contract carrier.



§ 48-8-269.18. Rules and regulations

The commissioner shall have the power and authority to promulgate such rules and regulations as shall be necessary for the effective and efficient administration and enforcement of the collection of the tax.



§ 48-8-269.19. Tax authorized in addition to other local sales and use taxes

Except as provided in Code Section 48-8-6, the tax authorized under this part shall be in addition to any other local sales and use tax. Except as otherwise provided in this part and except as provided in Code Section 48-8-6, the imposition of any other local sales and use tax within a county or qualified municipality within a metropolitan county special district shall not affect the authority of a metropolitan county special district to impose the tax authorized under this part, and the imposition of the tax authorized under this part shall not affect the imposition of any otherwise authorized local sales and use tax within the metropolitan county special district.



§ 48-8-269.20. Proceeds to be used exclusively for transportation purposes; general obligation debt; intergovernmental agreement; resolution

(a) (1) The proceeds received from the tax shall be used by the county and qualified municipalities within the part of the metropolitan county special district levying the tax exclusively for the transportation purposes specified in the resolution calling for imposition of the tax. Such proceeds shall be kept in a separate account from other funds of any county or qualified municipality receiving proceeds of the tax and shall not in any manner be commingled with other funds of any county or qualified municipality prior to the expenditure.

(2) The governing authority of each county and the governing authority of each qualified municipality receiving any proceeds from the tax under this part shall maintain a record of each and every purpose for which the proceeds of the tax are used. A schedule shall be included in each annual audit which shows for each purpose in the resolution calling for imposition of the tax the original estimated cost, the current estimated cost if it is not the original estimated cost, amounts expended in prior years, and amounts expended in the current year. The auditor shall verify and test expenditures sufficient to provide assurances that the schedule is fairly presented in relation to the financial statements. The auditor's report on the financial statements shall include an opinion, or disclaimer of opinion, as to whether the schedule is presented fairly in all material respects in relation to the financial statements taken as a whole.

(b) No general obligation debt shall be issued in conjunction with the imposition of the tax unless the county governing authority determines that, and if the debt is to be validated it is demonstrated in the validation proceedings that, during each year in which any payment of principal or interest on the debt comes due, the county will receive from the tax net proceeds sufficient to fully satisfy such liability. General obligation debt issued under this part shall be payable first from the separate account in which are placed the proceeds received by the county from the tax. Such debt, however, shall constitute a pledge of the full faith, credit, and taxing power of the county; and any liability on such debt which is not satisfied from the proceeds of the tax shall be satisfied from the general funds of the county.

(c) The intergovernmental agreement, if applicable, and resolution calling for the imposition of the tax may specify that all of the proceeds of the tax will be used for payment of general obligation debt issued in conjunction with the imposition of the tax, and, in that event, such proceeds shall be solely for such purpose except as otherwise provided in subsection (f) of this Code section.

(d) The intergovernmental agreement, if applicable, and resolution calling for the imposition of the tax may specify that a part of the proceeds of the tax will be used for payment of general obligation debt issued in conjunction with the imposition of the tax. The intergovernmental agreement, if applicable, and resolution shall specifically state the other purposes for which such proceeds will be used. In such a case, no part of the net proceeds from the tax received in any year shall be used for such other purposes until all debt service requirements of the general obligation debt for that year have first been satisfied from the account in which the proceeds of the tax are placed.

(e) The resolution calling for the imposition of the tax may specify that no general obligation debt is to be issued in conjunction with the imposition of the tax. The intergovernmental agreement, if applicable, and resolution shall specifically state the purpose or purposes for which the proceeds will be used.

(f) (1) (A) If the proceeds of the tax are specified to be used solely for the purpose of payment of general obligation debt issued in conjunction with the imposition of the tax, then any net proceeds of the tax in excess of the amount required for final payment of such debt shall be subject to and applied as provided in paragraph (2) of this subsection.

(B) If the metropolitan county special district receives from the tax net proceeds in excess of the maximum cost of the transportation projects and purposes stated in the resolution calling for the imposition of the tax or in excess of the actual cost of such projects and purposes, then such excess proceeds shall be subject to and applied as provided in paragraph (2) of this subsection unless otherwise specified in the intergovernmental agreement, if applicable.

(C) If the tax is terminated under paragraph (1) of subsection (b) of Code Section 48-8-269.10 by reason of denial of validation of debt, then all net proceeds received by the special district from the tax shall be excess proceeds subject to paragraph (2) of this subsection.

(2) Excess proceeds subject to this subsection shall be used solely for the purpose of reducing any indebtedness of any county or qualified municipality within the metropolitan county special district other than indebtedness incurred pursuant to this part. If there is no such other indebtedness or if the excess proceeds exceed the amount of any such other indebtedness, then the excess proceeds shall next be paid into the general fund of such county or qualified municipality, it being the intent that any funds so paid into the general fund of such county or qualified municipality be used for the purpose of reducing ad valorem taxes.



§ 48-8-269.21. Publication of nontechnical report showing costs and expenditures for each purpose for which tax imposed

Not later than December 31 of each year, the governing authority of the county and each qualified municipality receiving any proceeds from the tax under this part shall publish annually, in a newspaper of general circulation in the boundaries of such metropolitan county special district, a simple, nontechnical report which shows for each purpose in the resolution calling for the imposition of the tax the original estimated cost, the current estimated cost if it is not the original estimated cost, amounts expended in prior years, and amounts expended in the current year. The report shall also include a statement of what corrective action the metropolitan county special district intends to implement with respect to each purpose which is underfunded or behind schedule and a statement of any surplus funds which have not been expended for a purpose.






Part 3 - Metropolitan Municipal Special Districts

§ 48-8-269.22. Creation of 159 special districts conterminous with geographical boundary of each county; applicability

(a) Pursuant to the authority granted by Article IX, Section II, Paragraph VI of the Constitution of this state, 159 special districts are created within this state. The geographical boundary of each county shall correspond with and shall be conterminous with the geographical boundary of the 159 special districts created.

(b) The provisions of this part shall only be applicable to special districts in which:

(1) A tax is currently being levied and collected by a municipality that is specifically authorized to levy such tax pursuant to a local constitutional amendment for purposes of a metropolitan area system of public transportation set out at Ga. L. 1964, p. 1008, and the laws enacted pursuant to such local constitutional amendment; and

(2) Such municipality contains within its boundaries 15 percent or more of the geographic area of a metropolitan county special district.

(c) The territory of any municipality in this state meeting the qualifications contained in subsection (b) of this Code section shall be a metropolitan municipality special district, the geographic boundary of which shall be coterminous with the geographic boundary of such municipality.



§ 48-8-269.23. Transportation special purpose local option sales and use tax

(a) After July 1, 2016, any metropolitan municipality special district may, by following the procedures required by this part, impose for a limited period of time within such metropolitan municipality special district a transportation special purpose local option sales and use tax, the proceeds of which shall be used only for transportation purposes.

(b) (1) Prior to the issuance of the call for the referendum required by Code Section 48-8-269.24, the governing authority of the metropolitan municipality special district that desires to levy a tax under this part shall by a majority vote on a resolution offered for such purpose approve the submission of a list of transportation purposes and the question of whether the tax should be approved to the governing authority of the county in which the metropolitan municipality special district is located. In the event a metropolitan municipality special district is located in more than one county, such resolution shall be forwarded to the governing authority of the county which contains the highest percentage of the geographic area of the metropolitan municipality special district. The governing authority of the county, unless there is a vote against the resolution by a majority plus one of the members of such governing authority of the county, shall sign a resolution offered for such purpose and shall notify the county election superintendent by forwarding to the superintendent a copy of such resolution calling for the imposition of the tax and for the proposal to be presented to the qualified voters in the metropolitan municipality special district at the next scheduled election. Such resolution, or a digest thereof, shall be available during regular business hours in the office of the county clerk and in the offices of the metropolitan municipality special district calling for the election.

(2) The resolution authorized by paragraph (1) of this subsection shall describe:

(A) The specific transportation purposes to be funded;

(B) The approximate cost of such transportation purposes, which shall also be the maximum amount of net proceeds to be raised by the tax;

(C) The maximum period of time, to be stated in calendar years, for which the tax may be imposed and the rate thereof. The maximum period of time for the imposition of the tax shall not exceed five years; and

(D) A list of the projects and purposes qualifying as transportation purposes proposed to be funded from the tax, including an expenditure of at least 30 percent of the estimated revenue from the tax on projects consistent with the state-wide strategic transportation plan as defined in paragraph (6) of subsection (a) of Code Section 32-2-22.



§ 48-8-269.24. Ballot measure

(a) (1) The ballot submitting the question of the imposition of the tax to the voters within the metropolitan municipality special district shall have written or printed thereon the following:

"( ) YES Shall an additional percent sales tax be

collected in the City of

( ) NO for years

for the purpose of transportation

improvements and congestion reduction?"

(2) If debt is to be issued, the ballot shall also have written or printed thereon, following the language specified by paragraph (1) of this subsection, the following:

"If imposition of the tax is approved by the voters, such vote shall also constitute approval of the issuance of general obligation debt of the municipality in the principal amount of $ for the above purpose."

(b) The election superintendent shall issue the call and conduct the election in the manner authorized by general law. The superintendent shall canvass the returns, declare the result of the election, and certify the result to the Secretary of State and to the commissioner. The expense of the election shall be paid from municipal funds. All persons desiring to vote in favor of imposing the tax shall vote "Yes," and all persons opposed to imposing the tax shall vote "No." If more than one-half of the votes cast throughout the metropolitan municipality special district are in favor of imposing the tax, then the tax shall be imposed as provided in this part.

(c) Where such question is not approved by the voters, the metropolitan municipality special district may resubmit such question from time to time upon compliance with the requirements of this part.

(d) (1) If the proposal includes the authority to issue general obligation debt and if more than one-half of the votes cast are in favor of the proposal, then the authority to issue such debt in accordance with Article IX, Section V, Paragraph I of the Constitution is given to the proper officers of the municipality; otherwise, such debt shall not be issued. If the authority to issue such debt is so approved by the voters, then such debt may be issued without further approval by the voters.

(2) If the issuance of general obligation debt is included and approved as provided in this Code section, then the governing authority of the municipality may incur such debt either through the issuance and validation of general obligation bonds or through the execution of a promissory note or notes or other instrument or instruments. If such debt is incurred through the issuance of general obligation bonds, such bonds and their issuance and validation shall be subject to Articles 1 and 2 of Chapter 82 of Title 36 except as specifically provided otherwise in this part. If such debt is incurred through the execution of a promissory note or notes or other instrument or instruments, no validation proceedings shall be necessary, and such debt shall be subject to Code Sections 36-80-10 through 36-80-14 except as specifically provided otherwise in this part. In either event, such general obligation debt shall be payable first from the separate account in which are placed the proceeds received by the municipality from the tax. Such general obligation debt shall, however, constitute a pledge of the full faith, credit, and taxing power of the municipality; and any liability on such debt which is not satisfied from the proceeds of the tax shall be satisfied from the general funds of the municipality.



§ 48-8-269.25. Procedures, conditions, and limitations for imposition of tax

(a) (1) If the imposition of the tax is approved at the election, the tax shall be imposed on the first day of the next succeeding calendar quarter which begins more than 80 days after the date of the election at which the tax was approved by the voters.

(2) With respect to services which are regularly billed on a monthly basis, however, the resolution shall become effective with respect to and the tax shall apply to services billed on or after the effective date specified in paragraph (1) of this subsection.

(b) The tax shall cease to be imposed on the earliest of the following dates:

(1) If the resolution calling for the imposition of the tax provided for the issuance of general obligation debt and such debt is the subject of validation proceedings, as of the end of the first calendar quarter ending more than 80 days after the date on which a court of competent jurisdiction enters a final order denying validation of such debt;

(2) On the final day of the maximum period of time specified for the imposition of the tax; or

(3) As of the end of the calendar quarter during which the commissioner determines that the tax will have raised revenues sufficient to provide to the metropolitan municipality special district net proceeds equal to or greater than the amount specified as the maximum amount of net proceeds to be raised by the tax.

(c) (1) At any time, no more than a single tax under this part shall be imposed within a metropolitan municipality special district. Any tax imposed under this part may be imposed at a rate of up to .75 percent. Any tax imposed under this part at a rate of less than .75 percent shall be in an increment of .05 percent.

(2) In any metropolitan municipality special district in which a tax is currently being levied and collected pursuant to a local constitutional amendment for purposes of a metropolitan area system of public transportation set out at Ga. L. 1964, p. 1008, and the laws enacted pursuant to such local constitutional amendment, and such tax is levied at a percentage over 1 percent, then the combined amount of the percentage over 1 percent of such tax and the tax levied pursuant to this part shall not exceed 1 percent;

(3) In any metropolitan municipality special district in which a tax is in effect under this part, proceedings may be commenced, while the tax is in effect, calling for the reimposition of the tax upon the termination of the tax then in effect; and an election may be held at the next scheduled election for this purpose while the tax is in effect. Such proceedings for the reimposition of a tax under this part shall be in the same manner as proceedings for the initial imposition of the tax, but the newly authorized tax shall not be imposed until the expiration of the tax then in effect.

(4) Following the expiration of a tax under this part, proceedings for the reimposition of a tax under this part may be initiated in the same manner as provided in this part for initial imposition of such tax.



§ 48-8-269.26. Administration and collection by commissioner

A tax levied pursuant to this part shall be exclusively administered and collected by the commissioner for the use and benefit of the metropolitan municipal special district imposing the tax. Such administration and collection shall be accomplished in the same manner and subject to the same applicable provisions, procedures, and penalties provided in Article 1 of this chapter; provided, however, that all moneys collected from each taxpayer by the commissioner shall be applied first to such taxpayer's liability for taxes owed the state; and provided, further, that the commissioner may rely upon a representation by or on behalf of the metropolitan municipal special district or the Secretary of State that such a tax has been validly imposed, and the commissioner and the commissioner's agents shall not be liable to any person for collecting any such tax which was not validly imposed. Dealers shall be allowed a percentage of the amount of the tax due and accounted for and shall be reimbursed in the form of a deduction in submitting, reporting, and paying the amount due if such amount is not delinquent at the time of payment. The deduction shall be at the rate and subject to the requirements specified under subsections (b) through (f) of Code Section 48-8-50.



§ 48-8-269.27. Remission of taxes collected; location of each retail establishment

Each sales tax return remitting taxes collected under this part shall separately identify the location of each retail establishment at which any of the taxes remitted were collected and shall specify the amount of sales and the amount of taxes collected at each establishment for the period covered by the return in order to facilitate the determination by the commissioner that all taxes imposed by this part are collected and distributed according to situs of sale.



§ 48-8-269.28. Disbursement of tax proceeds

The proceeds of the tax collected by the commissioner in each metropolitan municipality special district under this part shall be disbursed as soon as practicable after collection; provided, however, that 1 percent of the amount collected shall be paid into the general fund of the state treasury in order to defray the costs of administration.



§ 48-8-269.29. Allocation or balancing of state and federal funds

(a) The proceeds of a tax under this part shall not be subject to any allocation or balancing of state and federal funds provided for by general law, and such proceeds shall not be considered or taken into account in any such allocation or balancing.

(b) The approval of the tax under this part shall not in any way diminish the percentage of state or federal funds allocated to any municipality under Code Section 32-5-27. The amount of state or federal funds expended in the metropolitan municipality special district shall not be decreased or diverted due to the use of proceeds from the tax levied under this part for transportation purposes that have a high priority in the state-wide strategic transportation plan.



§ 48-8-269.30. Tax imposed

(a) Except as to rate, a tax imposed under this part shall correspond to the tax imposed by Article 1 of this chapter. No item or transaction which is not subject to taxation under Article 1 of this chapter shall be subject to a tax imposed under this part, except that a tax imposed under this part shall not apply to:

(1) The sale or use of any type of fuel used for off-road heavy-duty equipment, off-road farm or agricultural equipment, or locomotives;

(2) The sale or use of jet fuel to or by a qualifying airline at a qualifying airport;

(3) The sale or use of fuel that is used for propulsion of motor vehicles on the public highways;

(4) The sale or use of energy used in the manufacturing or processing of tangible goods primarily for resale;

(5) The sale or use of motor fuel as defined under paragraph (9) of Code Section 48-9-2 for public mass transit; or

(6) The purchase or lease of any motor vehicle pursuant to Code Section 48-5C-1.

(b) Except as otherwise specifically provided in this part, the tax imposed pursuant to this part shall be subject to any sales and use tax exemption which is otherwise imposed by law; provided, however, that the tax levied by this part shall be applicable to the sale of food and food ingredients as provided for in paragraph (57) of Code Section 48-8-3.



§ 48-8-269.31. Credit for taxes paid in another tax jurisdiction

Where a local sales or use tax has been paid with respect to tangible personal property by the purchaser either in another local tax jurisdiction within this state or in a tax jurisdiction outside this state, the tax may be credited against the tax authorized to be imposed by this part upon the same property. If the amount of sales or use tax so paid is less than the amount of the tax due under this part, the purchaser shall pay an amount equal to the difference between the amount paid in the other tax jurisdiction and the amount due under this part. The commissioner may require such proof of payment in another local tax jurisdiction as he or she deems necessary and proper. No credit shall be granted, however, against the tax under this part for tax paid in another jurisdiction if the tax paid in such other jurisdiction is used to obtain a credit against any other local sales and use tax levied in the county or in a metropolitan municipality special district which includes the county.



§ 48-8-269.32. No tax upon sale of tangible personal property ordered and delivered outside tax jurisdiction under certain conditions

No tax shall be imposed upon the sale of tangible personal property which is ordered by and delivered to the purchaser at a point outside the geographical area of the metropolitan county special district in which the tax is imposed regardless of the point at which title passes, if the delivery is made by the seller's vehicle, United States mail, or common carrier or by private or contract carrier.



§ 48-8-269.33. Rules and regulations

The commissioner shall have the power and authority to promulgate such rules and regulations as shall be necessary for the effective and efficient administration and enforcement of the collection of the tax.



§ 48-8-269.34. Tax authorized in addition to other local sales and use taxes

Except as provided in Code Section 48-8-6, the tax authorized under this part shall be in addition to any other local sales and use tax. Except as otherwise provided in this part and except as provided in Code Section 48-8-6, the imposition of any other local sales and use tax within a metropolitan municipality special district shall not affect the imposition of any otherwise authorized local sales and use tax within the metropolitan municipality special district.



§ 48-8-269.35. Proceeds to be used exclusively for transportation purposes; general obligation debt; resolution

(a) (1) The proceeds received from the tax shall be used by the metropolitan municipality special district levying the tax exclusively for the transportation purposes specified in the resolution calling for imposition of the tax. Such proceeds shall be kept in a separate account from other funds of the municipality receiving proceeds of the tax and shall not in any manner be commingled with other funds.

(2) The governing authority of any municipality receiving any proceeds from the tax under this part shall maintain a record of each and every purpose for which the proceeds of the tax are used. A schedule shall be included in each annual audit which shows for each purpose in the resolution calling for imposition of the tax the original estimated cost, the current estimated cost if it is not the original estimated cost, amounts expended in prior years, and amounts expended in the current year. The auditor shall verify and test expenditures sufficient to provide assurances that the schedule is fairly presented in relation to the financial statements. The auditor's report on the financial statements shall include an opinion, or disclaimer of opinion, as to whether the schedule is presented fairly in all material respects in relation to the financial statements taken as a whole.

(b) No general obligation debt shall be issued in conjunction with the imposition of the tax unless the municipal governing authority determines that, and if the debt is to be validated it is demonstrated in the validation proceedings that, during each year in which any payment of principal or interest on the debt comes due, the municipality will receive from the tax net proceeds sufficient to fully satisfy such liability. General obligation debt issued under this part shall be payable first from the separate account in which are placed the proceeds received by the municipality from the tax. Such debt, however, shall constitute a pledge of the full faith, credit, and taxing power of the municipality; and any liability on such debt which is not satisfied from the proceeds of the tax shall be satisfied from the general funds of the municipality.

(c) The resolution calling for the imposition of the tax may specify that all of the proceeds of the tax will be used for payment of general obligation debt issued in conjunction with the imposition of the tax, and, in that event, such proceeds shall be solely for such purpose except as otherwise provided in subsection (f) of this Code section.

(d) The resolution calling for the imposition of the tax may specify that a part of the proceeds of the tax will be used for payment of general obligation debt issued in conjunction with the imposition of the tax. The resolution shall specifically state the other purposes for which such proceeds will be used. In such a case, no part of the net proceeds from the tax received in any year shall be used for such other purposes until all debt service requirements of the general obligation debt for that year have first been satisfied from the account in which the proceeds of the tax are placed.

(e) The resolution calling for the imposition of the tax may specify that no general obligation debt is to be issued in conjunction with the imposition of the tax. The resolution shall specifically state the purpose or purposes for which the proceeds will be used.

(f) (1) (A) If the proceeds of the tax are specified to be used solely for the purpose of payment of general obligation debt issued in conjunction with the imposition of the tax, then any net proceeds of the tax in excess of the amount required for final payment of such debt shall be subject to and applied as provided in paragraph (2) of this subsection.

(B) If the metropolitan municipality special district receives from the tax net proceeds in excess of the maximum cost of the transportation projects and purposes stated in the resolution calling for the imposition of the tax or in excess of the actual cost of such projects and purposes, then such excess proceeds shall be subject to and applied as provided in paragraph (2) of this subsection.

(C) If the tax is terminated under paragraph (1) of subsection (b) of Code Section 48-8-269.25 by reason of denial of validation of debt, then all net proceeds received by the metropolitan municipality special district from the tax shall be excess proceeds subject to paragraph (2) of this subsection.

(2) Excess proceeds subject to this subsection shall be used solely for the purpose of reducing any indebtedness of the metropolitan municipality special district other than indebtedness incurred pursuant to this part. If there is no such other indebtedness or if the excess proceeds exceed the amount of any such other indebtedness, then the excess proceeds shall next be paid into the general fund of such municipality, it being the intent that any funds so paid into the general fund of such municipality be used for the purpose of reducing ad valorem taxes.



§ 48-8-269.36. Publication of nontechnical report showing costs and expenditures for each purpose for which tax imposed

Not later than December 31 of each year, the governing authority of the municipality receiving any proceeds from the tax under this part shall publish annually, in a newspaper of general circulation in the boundaries of such municipality, a simple, nontechnical report which shows for each purpose in the resolution calling for the imposition of the tax the original estimated cost, the current estimated cost if it is not the original estimated cost, amounts expended in prior years, and amounts expended in the current year. The report shall also include a statement of what corrective action the municipality intends to implement with respect to each purpose which is underfunded or behind schedule and a statement of any surplus funds which have not been expended for a purpose.









Article 6 - Georgia Tourism Development

§ 48-8-270. Short title

This article shall be known and may be cited as the "Georgia Tourism Development Act."



§ 48-8-271. Definitions

As used in this article, the term:

(1) "Agreement" means an agreement for a tourism attraction project between the Department of Community Affairs and an approved company pursuant to Code Section 48-8-275.

(2) "Annual sales and use tax" means those state and local sales and use taxes generated by sales to the general public at the approved tourism attraction during the calendar year immediately preceding the date of filing the sales and use tax refund claim.

(3) "Approved company" means the entity that has submitted an application to undertake a tourism attraction project, which has been approved pursuant to Code Section 48-8-274. For each tourism attraction project, only one company may be approved under this article.

(4) "Approved costs" means:

(A) For new tourism attractions:

(i) Obligations incurred for labor and to vendors, contractors, subcontractors, builders, suppliers, deliverymen, and materialmen in connection with the acquisition, construction, equipping, and installation of a new tourism attraction project;

(ii) The costs of acquiring real property or rights in real property and any costs incidental thereto;

(iii) All costs for construction materials and equipment installed at the new tourism attraction project;

(iv) The cost of contract bonds and of insurance of all kinds that may be required or necessary during the course of the acquisition, construction, equipping, and installation of a new tourism attraction project which is not paid by the vendor, supplier, deliveryman, or contractor or otherwise provided;

(v) All costs of architectural and engineering services, including, but not limited to, estimates, plans and specifications, preliminary investigations, and supervision of construction and installation, as well as for the performance of all the duties required by or consequent to the acquisition, construction, equipping, and installation of a new tourism attraction project;

(vi) All costs required to be paid under the terms of any contract for the acquisition, construction, equipping, and installation of a new tourism attraction project;

(vii) All costs required for the installation of utilities, including, but not limited to, water, sewer, sewage treatment, gas, electricity, communications, and similar facilities; and off-site construction of utility extensions if paid for by the approved company; and

(viii) All other costs comparable with those described in this subparagraph; or

(B) For existing tourism attractions, any approved costs otherwise specified in subparagraph (A) of this paragraph; provided, however, that such costs are limited to the expansion only of an existing tourism attraction and not the renovation of an existing tourism attraction.

(5) "Approved tourism attraction" means a project that was approved pursuant to Code Section 48-8-274 and that has since opened to the public and become operational as a tourism attraction.

(6) "Expansion" means the addition of equipment, facilities, or real estate to an existing tourism attraction for the purpose of increasing its size, scope, or visitor capacity.

(7) "Incremental sales and use tax" means state and local sales and use taxes generated by sales to the general public at the approved tourism attraction from the date on which construction of the expansion project is completed through the end of the calendar year immediately preceding the date of filing the incremental sales and use tax refund claim, less the state and local sales and use taxes that were generated by sales to the general public at the approved tourism attraction during the 12 month period immediately preceding the commencement of construction of the expansion project.

(8) "Incremental sales and use tax refund" means the amount equal to the lesser of the incremental sales and use tax or 2.5 percent of the total of all approved costs incurred at any time prior to January 1 of the year during which the claim for the incremental sales and use tax refund is filed.

(9) "Local sales and use tax" means any sales and use tax, excluding the sales tax for educational purposes levied pursuant to Part 2 of Article 3 of this chapter and Article VIII, Section VI, Paragraph IV of the Constitution, that is levied and imposed in an area consisting of less than the entire state, however authorized.

(10) "Renovation" means the restoration, rebuilding, redesign, repair, or replacement of worn elements so that the functionality, quality, or attractiveness of buildings or structures is equivalent to a former state.

(11) "Sales and use tax refund" means the amount equal to the lesser of the annual sales and use tax or 2.5 percent of the total of all approved costs incurred at any time prior to January 1 of the year during which the claim for the sales and use tax refund is filed.

(12) "Tourism attraction" means a cultural or historical site; a recreation or entertainment facility; a convention hotel and conference center; an automobile race track, including, but not limited to, Atlanta Motor Speedway, with other tourism amenities; a golf course facility with other tourism amenities; marinas and water parks with lodging and restaurant facilities designed to attract tourists to the State of Georgia; or a Georgia crafts and products center. A tourism attraction shall not be primarily devoted to the retail sale of goods, shopping centers, restaurants, or movie theaters.

(13) "Tourism attraction project" or "project" includes the real estate acquisition, including the acquisition of real estate by a leasehold interest with a minimum term of 30 years, construction, and equipping of a tourism attraction; the construction and installation of improvements to facilities necessary or desirable for the acquisition, construction, and installation of a tourism attraction, including, but not limited to, surveys; installation of utilities, which may include water, sewer, sewage treatment, gas, electricity, communications, and similar facilities; and off-site construction of utility extensions if paid for by the approved company. Such term shall not include the renovation of an existing tourism attraction.



§ 48-8-272. Purpose of article; legislative findings

The General Assembly finds and declares that the general welfare and material well-being of the citizens of this state depend in large measure upon the development of tourism in the state; that it is in the best interest of this state to induce the creation of tourism attractions or expansion of existing tourism attractions within this state in order to advance the public purposes of relieving unemployment by preserving and creating jobs that would not exist if not for the sales and use tax refund offered by the State of Georgia to approved companies and preserving and creating sources of tax revenues for the support of public services provided by the state; that the purposes to be accomplished under the provisions of this article are proper governmental and public purposes for which public moneys may be expended; and that the inducement of the creation of tourism attraction projects is of paramount importance to the economy of the state, mandating that the provisions of this article are to be liberally construed and applied in order to advance public purposes.



§ 48-8-273. Tourism attractions agreements; execution; 10-year term; sales and use tax refund; administrative regulations

(a) In the discretion of the commissioner of economic development and the commissioner of community affairs, in consideration of the execution of the agreement and subject to the approved company's compliance with the terms of the agreement, an approved company shall be granted a sales and use tax refund for new projects or an incremental sales and use tax refund for expansions of existing tourism attractions.

(b) The approved company shall have no obligation to refund or otherwise return any amount of this sales and use tax refund to the persons from whom the sales and use tax was collected.

(c) The term of the agreement granting a refund under this article shall be ten years, commencing on the date the tourism attraction opens for business and begins to collect sales and use taxes or, for an expansion, the date construction is complete.

(d) For each calendar year or partial calendar year occurring during the term of the agreement, an approved company shall file with the Department of Revenue a claim for a refund under this article by March 31 of the following year.

(e) The Department of Revenue, in consultation with the Department of Community Affairs and other appropriate state agencies, shall promulgate administrative regulations and require the filing of a refund form designed by the Department of Revenue to reflect the intent of this article.

(f) No sales and use tax refund shall be granted to an approved company that is during a tax year simultaneously receiving any other state tax incentive associated with any one tourism attraction project.

(g) Any sales and use tax refund shall be first applied to any outstanding tax obligation of the approved company that is due and payable to the state.

(h) By resolution and at the discretion of the county and city, if any, where the tourism attraction project is to be located, the local sales and use tax may be refunded under the same terms and conditions as any refund of state sales and use taxes.

(i) Refunds under this article shall be made without interest.



§ 48-8-274. Standards for filing tourism attraction project applications; analysis of projects by independent consultants; conditions of eligibility and approval

(a) The commissioner of community affairs, in consultation with other appropriate state agencies, shall establish standards for the filing of an application for tourism attraction projects by the promulgation of administrative regulations.

(b) In addition to any standards set forth pursuant to subsection (a) of this Code section, an application for a tourism attraction project filed with the Department of Community Affairs shall include:

(1) Marketing plans for the tourism attraction that target individuals who are not residents of this state;

(2) A description and location of the tourism attraction project;

(3) Capital and other specific expenditures for the tourism attraction project and the anticipated sources of funding for such project;

(4) The anticipated employment and wages to be paid at the tourism attraction;

(5) Business plans that indicate the average number of days in a year in which the tourism attraction will be in operation and open to the public;

(6) The anticipated revenues to be generated by the tourism attraction; and

(7) Resolutions from the governing authority of the county or the city, if any, in which the tourism attraction will be located endorsing the tourism attraction project and, where applicable, including appropriate affirmative clauses regarding permitting, land use, local incentives, and the provision of local public infrastructure.

(c) Following the filing of the application, the Department of Community Affairs shall submit the application to an independent consultant who shall perform an in depth analysis of the proposed project. All costs associated with such application and analysis shall be paid for by the approved company.

(d) The commissioner of economic development and the commissioner of community affairs may grant approval to the tourism attraction project if the project shall:

(1) Have approved costs in excess of $1 million and such project is to be a tourism attraction;

(2) Have a significant and positive economic impact on the state considering, among other factors, the extent to which the tourism attraction project will compete directly with tourism attractions in this state;

(3) Produce sufficient revenues and public demand to be operating and open to the public for a minimum of 100 days per year, including the first year of operation;

(4) Not adversely affect existing employment in this state; and

(5) For each year following the third year of operation, attract a minimum of 25 percent of its visitors from nonresidents of this state.



§ 48-8-275. Authority of Department of Community Affairs to enter into agreements with approved companies; required terms and provisions of agreements

Following approval of a project, the Department of Community Affairs shall enter into an agreement with any approved company. The agreement may include as a partner any local development authority. The terms and provisions of each agreement shall include, but not be limited to:

(1) The projected amount of approved costs;

(2) A date certain by which the approved company shall have completed the tourism attraction project and begun operations. Upon request from any approved company that has received final approval, the Department of Community Affairs shall grant an extension or change, which in no event shall exceed 18 months from the date of final approval, to the completion date as specified in the agreement with an approved company; and

(3) A statement specifying the term of the agreement in accordance with subsection (c) of Code Section 48-8-273.



§ 48-8-276. Compliance subject to review by Department of Community Affairs; failure to abide by terms of agreement

(a) Compliance with the agreement is subject to review by the Department of Community Affairs.

(b) In the event an approved company fails to abide by the terms of the agreement, then such agreement shall be void and all sales and use tax proceeds that were refunded shall become immediately due and payable back to the state.



§ 48-8-277. Transfer of rights, duties, and obligations to successor company

An approved company may, in the discretion of the Governor, transfer its rights, duties, and obligations under the agreement to a successor company if the successor company meets the qualifications of an approved company and, upon such approval by the Governor, such successor approved company shall be authorized to receive the sales and use tax refunds for the remaining duration of the agreement if it abides by the terms of the agreement.



§ 48-8-278. Article inapplicable to sales tax levied for educational purposes

Repealed by Ga. L. 2013, p. 243, § 12/HB 318, effective April 29, 2013.









Chapter 9 - Motor Fuel and Road Taxes

Article 1 - Motor Fuel Tax

§ 48-9-1. Short title

This article shall be known and may be cited as the "Motor Fuel Tax Law."



§ 48-9-2. Definitions

As used in this article, the term:

(.1) "Agricultural field use" means the use of motor fuel of a type other than gasoline by vehicles licensed under paragraph (.1) of Code Section 40-2-150. Such term shall include the incidental movement over a highway as well as all off-road operations.

(1) "Aviation gasoline" means gasoline that is designed and sold for use solely for aviation purposes in aircraft engines.

(2) "Aviation gasoline dealer" means any person who sells or consumes aviation gasoline for aviation purposes only.

(3) "Compressed petroleum gas" means all liquid petroleum products composed of propane, propylene, butanes, butylenes, or any mixture thereof as determined by test method ASTMD-216370, Natural Gas Processors Association Liquefied Petroleum Specifications, 1970 revision.

(4) "Consumer distributor" means any person who has both highway and nonhighway use of motor fuel of a type other than gasoline and who elects to become licensed as a distributor to obtain the exemption allowed by this article.

(5) "Distributor" means every person other than the United States or any of its agencies who:

(A) Produces, refines, prepares, distills, manufactures, blends, or compounds motor fuel in this state;

(B) Makes the first sale in this state of any motor fuel imported into this state after the motor fuel has been received in this state;

(C) Consumes or uses in this state any motor fuel imported into this state before the motor fuel has been received by any other person in this state;

(D) Purchases motor fuel for export from this state;

(E) Consumes or uses motor fuel of a type other than gasoline for both highway and nonhighway use and who elects to become licensed as a distributor to obtain the exemption allowed by this article;

(F) Sells motor fuel of a type other than gasoline to consumers who have no highway use of such fuel and who elects to become licensed as a distributor to obtain the exemptions allowed by this article; or

(G) Imports motor fuel into this state for production, refining, preparation, distilling, manufacturing, blending, compounding, consumption, or use within this state.

(5.1) "Dyed fuel oils" means any fuel oil dyed pursuant to regulations issued by either the United States Environmental Protection Agency or the Internal Revenue Service.

(5.2) "Export and import" means:

(A) When motor fuels are sold for export and delivered across the boundaries of this state by or for the seller, such action is presumed to be an export from the place of origin and an import into the destination state or country by the seller; and

(B) When motor fuels are purchased for export and transported across the boundaries of this state by or for the purchaser, such action is presumed to be an export from the place of origin and an import into the destination state or country by the purchaser.

(6) "Fuel oils" means all liquid petroleum products including, but not limited to, kerosene, but does not mean gasoline, compressed petroleum gas, or special fuel.

(7) "Gasoline" means all products commonly or commercially known or sold as gasoline.

(8) "Highway use" means:

(A) The consumption or use of motor fuel other than gasoline in or upon a motor vehicle which is operated on the public highways;

(B) The placing of motor fuel other than gasoline in the running tank or power cells of a motor vehicle designed for use and used on the public highways; or

(C) The use of motor fuel other than gasoline in the construction, reconstruction, maintenance, or repair of public highways.

(8.1) "Loading rack" means that part of a terminal facility by which motor fuels are physically removed from the terminal facility into transport tank trucks, marine vessels, or rail cars.

(9) "Motor fuel" means any source of energy that can be used for propulsion of motor vehicles on the public highways including, but not limited to:

(A) Gasoline;

(B) Fuel oils;

(C) Compressed petroleum gas; and

(D) Special fuel.

(10) "Motor vehicle" means:

(A) Every self-propelled vehicle designed for operation or required to be licensed for operation upon the public highways; and

(B) Any other machine or mechanical contrivance using motor fuel to the extent that the machine or contrivance is operated upon the public highways.

(11) "Public highway" means every way or place of whatever nature generally open to the use of the public as a matter of right for the purpose of vehicular travel even though such way or place may never have been so open or may be temporarily closed for the purpose of construction, reconstruction, maintenance, or repair.

(12) "Purchase" means any acquisition of ownership.

(13) "Received," in addition to its ordinary meaning, means:

(A) Motor fuel produced, refined, prepared, distilled, manufactured, blended, or compounded within this state; or

(B) Motor fuel imported into the territorial boundaries of this state which is held for sale or use or is stored in any receptacle which has withdrawal facilities for sale or use in this state.

(14) "Sale" means any exchange, gift, consignment, bailment, or any other accounted for or unaccounted for disposition.

(15) "Special fuel" means all sources of energy other than gasoline, fuel oils, or compressed petroleum gas.

(15.1) "Terminal" means a motor fuel storage and distribution facility that is supplied by pipeline or marine vessel and from which motor fuels may be removed by either a loading rack or user pipeline. However, the term does not include any facility at which petroleum blend stocks and additives are used to manufacture products other than motor fuel and from which no motor fuel is removed.

(16) "Transport tank truck" means any tank truck used to transport motor fuel in bulk quantities.



§ 48-9-3. Levy of excise tax; rate; taxation of motor fuels not commonly sold or measured by gallon; rate; prohibition of tax on motor fuel by political subdivisions; exception; exempted sales

(a) (1) An excise tax is imposed at the rate of 26 cent(s) per gallon on distributors who sell or use motor fuel, other than diesel fuel, within this state. An excise tax is imposed at the rate of 29 cent(s) per gallon on distributors who sell or use diesel fuel within this state. It is the intention of the General Assembly that the legal incidence of the tax be imposed upon the distributor.

(1.1) (A) Beginning on July 1, 2016, and annually thereafter, the amount of this excise tax per gallon on distributors shall be automatically adjusted on an annual basis in accordance with this paragraph.

(B) Using 2014 as a base year, the department shall determine the average miles per gallon of all new vehicles registered in this state pursuant to Code Section 48-5C-1 using the average of combined miles per gallon published in the United States Department of Energy Fuel Economy Guide. Beginning on July 1, 2016, and each year thereafter, the department shall calculate the average miles per gallon of all new vehicles registered in this state in the previous year. The excise tax rate shall be multiplied by the percentage increase or decrease in fuel efficiency from the previous year, and the resulting increase or decrease shall be added to the excise tax rate to determine the preliminary excise tax rate.

(C) Once the preliminary excise tax rate is established, it shall be multiplied by the annual percentage of increase or decrease in the Consumer Price Index. The resulting calculation shall be added to the preliminary excise tax rate, and the result of such calculation shall be the new excise tax rate for motor fuels for the next calendar year. The Consumer Price Index shall no longer be used after July 1, 2018.

(2) In the event any motor fuels which are not commonly sold or measured by the gallon are used in any motor vehicles on the public highways of this state, the commissioner may assess, levy, and collect a tax upon such fuels, under such regulations as the commissioner may promulgate, in accordance with and measured by the nearest power potential equivalent to that of one gallon of regular grade gasoline. Any determination by the commissioner of the power potential equivalent of such motor fuels shall be prima-facie correct. Upon each such quantity of such fuels used upon the public highways of this state, a tax at the same rate per gallon imposed on motor fuel under paragraph (1) of this subsection shall be assessed and collected.

(3) No county, municipality, or other political subdivision of this state shall levy any fee, license, or other excise tax on a gallonage basis upon the sale, purchase, storage, receipt, distribution, use, consumption, or other disposition of motor fuel. Nothing contained in this article shall be construed to prevent a county, municipality, or other political subdivision of this state from levying license fees or taxes upon any business selling motor fuel.

(4) (A) For purposes of this subsection, and notwithstanding the provisions of paragraph (2) of this subsection and any provision contained in the National Bureau of Standards Handbook or any other national standard that may be adopted by law or regulation, the gallon equivalent of compressed natural gas shall be not less than 110,000 British thermal units and the gallon equivalent of liquefied natural gas shall not be less than 6.06 pounds.

(B) As used in this paragraph, the term:

(i) "Compressed natural gas" means a mixture of hydrocarbon gases and vapors, consisting principally of methane in gaseous form, that has been compressed for use as a motor fuel.

(ii) "Liquefied natural gas" means methane or natural gas in the form of a cryogenic or refrigerated liquid for use as a motor fuel.

(b) No tax is imposed by this article upon or with respect to the following sales by duly licensed distributors:

(1) Bulk sales to a duly licensed distributor;

(2) Sales of motor fuel for export from this state when exempted by any provisions of the Constitutions of the United States or this state;

(3) Sales of motor fuel to a licensed distributor for export from this state;

(4) Sales of motor fuel to the United States for the exclusive use of the United States when the motor fuel is purchased and paid for by the United States;

(5) Sales of aviation gasoline to a duly licensed aviation gasoline dealer, except for 1 cent(s) per gallon of the tax imposed by paragraph (1) of subsection (a) of this Code section;

(6) Bulk sales of compressed petroleum gas or special fuel to a duly licensed consumer distributor;

(7) (A) Sales of compressed petroleum gas or special fuel to a consumer who has no highway use of the fuel at the time of the sale and does not resell the fuel. Consumers of compressed petroleum gas or special fuel who have both highway and nonhighway use of the fuel and resellers of such fuel must be licensed as distributors in order for sales of the fuel to be tax exempt. Each type of motor fuel is to be considered separately under this exemption.

(B) (i) In instances where a sale of compressed petroleum gas has been made to an ultimate consumer who has both highway and nonhighway use of that type of motor fuel and no tax has been paid by the distributor on the sale, the consumer shall become licensed as a consumer distributor of that type of motor fuel. After the consumer is licensed as a consumer distributor and if it is demonstrated to the satisfaction of the commissioner that the motor fuel purchased prior to the licensee's becoming licensed as a consumer distributor was used for nonhighway purposes, such sales shall be exempt from the tax imposed by this article; provided, however, that, if at the time of demonstration the ultimate consumer does not have both highway and nonhighway use of such fuel but it can be demonstrated by the distributor to the satisfaction of the commissioner that the motor fuel was used for nonhighway purposes, the sales shall be exempt from the tax imposed by this article; and

(ii) (I) Any special fuel sold by a distributor to a purchaser who has a storage receptacle which has a connection to a withdrawal outlet that may be used for highway use, as defined in paragraph (8) of Code Section 48-9-2, is not exempt from the motor fuel and road taxes imposed by this article unless: (1) the purchaser is at the time of sale a valid licensed distributor of that type of motor fuel, or (2) an exemption certificate has been obtained from the purchaser on forms furnished by the Department of Revenue showing that the purchaser has no highway use of such fuels and is not a reseller of such fuels. Each exemption certificate shall be valid for a period of not more than three years and shall be kept by the distributor as one of the records specified in Code Section 48-9-8. It shall be the responsibility of the purchaser to notify the distributor when the purchaser is no longer qualified for the nonhighway exemption. All applicable taxes must be charged the purchaser until the purchaser is granted a valid distributor's license for that type of motor fuel.

(II) Any such purchaser granted an exemption under subdivision (I) of this division who falsely claims the exemption or fails to rescind the purchaser's exemption certificate to the distributor in writing when he or she is no longer eligible for the exemption shall be deemed a distributor for purposes of taxation and is subject to all provisions of this article relating to distributors. This division in no way shall restrict the option of the purchaser to become licensed as a distributor. If the distributor sells special fuel to a purchaser who has a storage receptacle which has a connection to a withdrawal outlet that may be used for highway use, as defined in paragraph (8) of Code Section 48-9-2, and the purchaser is not a valid licensed distributor and has not executed a valid signed exemption certificate, the taxes imposed by this article are due from the distributor and not the purchaser on all sales of that type of fuel to that purchaser;

(8) Sales of fuel oils, compressed petroleum gas, or special fuel directly to an ultimate consumer to be used for heating purposes only. The delivery of fuel oils, compressed petroleum gas, or special fuel directly to an ultimate consumer to be used for heating purposes only shall be made directly into the storage receptacle of the heating unit of the consumer by the licensed distributor. To qualify for this exemption, sales must be delivered into storage receptacles that are not equipped with any secondary withdrawal outlets for the motor fuel;

(9) Sales of dyed fuel oils to a consumer for other than highway use as defined in paragraph (8) of Code Section 48-9-2;

(10) (A) During the period of July 1, 2012, through June 30, 2015, sales of motor fuel, as defined in paragraph (9) of Code Section 48-9-2, for public mass transit vehicles which are owned by public transportation systems which receive or are eligible to receive funds pursuant to 49 U.S.C. Sections 5307 and 5311 for which passenger fares are routinely charged and which vehicles are used exclusively for revenue generating purposes which motor fuel sales occur at bulk purchase facilities approved by the department.

(B) During the period of July 1, 2012, through June 30, 2015, sales of motor fuel, as defined in paragraph (9) of Code Section 48-9-2, for vehicles operated by a public campus transportation system, provided that such system has a policy which provides for free transfer of passengers from the public transportation system operated by the jurisdiction in which the campus is located; makes the general public aware of such free transfer policy; and receives no state or federal funding to assist in the operation of such public campus transportation system and which motor fuel sales occur at bulk purchase facilities approved by the department.

(C) For purposes of this paragraph, the term "vehicle" or "vehicles" means buses, vans, minibuses, or other vehicles which have the capacity to transport seven or more passengers; or

(11) For the period of time beginning July 1, 2013, and ending June 30, 2015, sales of motor fuel to public school systems in this state for the exclusive use of the school system in operating school buses when the motor fuel is purchased and paid for by the school system.

(c) Fuel oils, compressed petroleum gas, or special fuel used by a duly licensed distributor for nonhighway purposes is exempt from the tax imposed by this article.

(d) No export from this state shall be recognized as being exempt from tax under paragraphs (2) and (3) of subsection (b) of this Code section unless the exporter informs the seller and the terminal operator of the intention to export and causes to be set out the minimum information specified in subsection (e) of Code Section 48-9-17 on the bill of lading or equivalent documentation under which the motor fuel is transported. In the event that the motor fuel is delivered to any point other than that which is set out on the bill of lading or equivalent documentation, the legal incidence of the tax shall continue to be imposed exclusively upon the exporter who caused the export documentation to be issued and no exemption shall be recognized until suitable proof of exportation has been provided to the commissioner.



§ 48-9-4. Requirement of distributor's license; validity and nonassignability; application; procedure; contents; filing fee; bond; amount; conditions; release and discharge of surety

(a) It is unlawful for any person to act as a distributor unless the person holds an uncanceled distributor's license issued by the commissioner. Any license issued under this article shall indicate the type of motor fuel the distributor is licensed to distribute. The license issued by the commissioner under this article is not assignable and is valid only for the distributor to whom issued. The license shall remain in force until canceled by the commissioner. Any distributor who holds a valid license on January 1, 1980, shall not be required to obtain a new license under this article.

(b)(1) To obtain a license, every distributor shall file with the commissioner an application under oath and in such form as required by the commissioner.

(2) The application shall contain, but not be limited to, the following information:

(A) The name of the legal entity;

(B) The trade name of the legal entity;

(C) The location or locations, with street address, of all principal office or business locations of the legal entity within and outside this state; and

(D) The name and address of the owner or owners of the legal entity or, in the case of a corporation, trust, or association, the principal officers of the corporation, trust, or association.

(3) Upon filing of the application, a filing fee of $10.00 shall be paid to the commissioner.

(c)(1) Concurrent with the filing of an application for a license, a surety bond shall be filed with the commissioner:

(A) In an amount of three times the average monthly motor fuel taxes due during the preceding 12 months and in no case shall the bond be in an amount of less than $1,000.00 or more than $150,000.00;

(B) With a surety company approved by the commissioner;

(C) Upon which the distributor shall be the principal obligor and the state shall be the obligee; and

(D) Conditioned upon the timely filing of true reports and payments by the distributor to the commissioner of all motor fuel taxes together with all penalties and interest imposed by this article and upon faithful compliance with all provisions of this article.

(2) Every bond shall be continuous. Each year shall constitute a separate obligation in the amount of taxes, penalty, and interest imposed or levied by this state while the bond is in force.

(3) Any surety may be released and discharged from all liability to the state occurring on a bond filed as provided in this subsection after the expiration of 60 days from the date upon which the surety lodges with the commissioner a written request to be released and discharged. The request shall not relieve, release, or discharge a surety from any tax, penalty, or interest accrued before the expiration of the 60 day period.

(4) The commissioner shall promptly notify the distributor in writing of the surety request for release from the bond and unless the distributor files a new bond with an approved surety within the 60 day period the commissioner shall cancel the license of the distributor.

(5) In the event that the surety for the distributor has become unacceptable in the opinion of the commissioner, the commissioner may require the distributor to file a new bond with an acceptable surety in the same amount and for the same period of time. Upon failure by the distributor to comply within 30 days, the commissioner shall cancel the license of the distributor. If acceptable surety is furnished, the commissioner shall cancel the bond that was unacceptable and substitute the new bond.

(6) In the discretion of the commissioner, in lieu of a bond executed by a surety, a distributor may furnish his bond not so executed if the distributor concurrently deposits and pledges with the commissioner direct obligations of the United States, bonds guaranteed by the United States, bonds of this state, bonds of any public authority created by the General Assembly, or bonds issued pursuant to Article 3 of Chapter 82 of Title 36, in an amount equal to three times the full amount of the bond or bonds otherwise required by this Code section.

(7) In lieu of a surety bond or a bond under paragraph (6) of this subsection, a distributor may, at the discretion of the commissioner, furnish an irrevocable letter of credit. Such letter of credit shall be:

(A) In an amount equal to three times the full amount of the surety bond or surety bonds otherwise required by this Code section;

(B) Issued by a financial institution approved by the commissioner; and

(C) Conditioned upon the timely filing of true reports and payments by the distributor to the commissioner of all motor fuel taxes together with all penalties and interest imposed by this article and upon faithful compliance with all provisions of this article.



§ 48-9-5. Licensing as distributors of fuel oils, compressed petroleum gas, or special fuel persons having both highway and nonhighway use of such fuel and resellers; purchases of such fuel by licensees exempt

(a) Any person who has both highway and nonhighway use of compressed petroleum gas or special fuel may elect to become licensed as a distributor of that type of motor fuel. The distributor shall be qualified to purchase motor fuel of that type exempt from the taxes imposed by this article only after becoming licensed; provided, however, that no license shall be required from a person whose only nonhighway use is of dyed fuel oils. The distributor shall be subject to this article.

(b) Any person who resells fuel oils, compressed petroleum gas, or special fuel may elect to become licensed as a distributor of that type of motor fuel. The distributor shall be qualified to purchase motor fuel of that type exempt from the taxes imposed by this article. The distributor shall be subject to this article.



§ 48-9-6. Licensing of sellers and consumers of aviation gasoline as aviation gasoline dealers; application; contents; filing fee; validity and nonassignability of license

(a) Sellers or consumers of aviation gasoline shall be eligible to become licensed as aviation gasoline dealers. To obtain an aviation gasoline dealer license, the person shall pay a $10.00 fee to and shall file with the commissioner an application as prescribed by the commissioner.

(b) The application required by subsection (a) of this Code section shall include, but not be limited to, the following information:

(1) Name of the legal entity;

(2) Trade name of the legal entity;

(3) The location or locations, with street address, of all principal office or business locations of the legal entity within or outside this state; and

(4) The name and address of the owner or owners of the legal entity or, in the case of a corporation, trust, or association, the principal officers of the corporation, trust, or association.

(c) The license issued by the commissioner under this Code section is not assignable and is valid only for the person to whom the license is issued. The license shall remain in force until canceled by the commissioner. Any aviation gasoline dealer who holds a valid license on January 1, 1980, shall not be required to obtain a new license under this Code section.



§ 48-9-7. Discontinuance, sale, or transfer of distributor's operations; notice to commissioner; time; contents; payment of taxes concurrent with discontinuance, sale, or transfer; effect of failure to give notice

(a) When any distributor ceases his operations or has a change in legal entity, the distributor shall notify the commissioner in writing at least ten days prior to the discontinuance, sale, or transfer of the operations. The notice shall give the date of discontinuance, sale, or transfer and shall give the name of the entity acquiring the operations. All taxes, penalties, and interest due and payable under this article shall be paid concurrently with the discontinuance, sale, or transfer of the operations.

(b) Failure to give the notice required by this Code section shall make the purchaser or transferee liable to the state for all taxes, penalties, and interest due, but only to the extent of the value of the assets acquired from the distributor.



§ 48-9-8. Tax reports from distributors; quarterly or annual; contents; payment; time; business records of distributors, resellers, and retailers; inspection; dyed fuel oil notices

(a) For the purpose of determining the amount of tax imposed by paragraph (1) of subsection (a) of Code Section 48-9-3, each distributor shall file with the commissioner by the twentieth day of each calendar month a report for the preceding month's activities. By regulation, the commissioner may permit distributors having a quarterly or annual tax not in excess of amounts set by the commissioner to file quarterly or annual reports.

(b) At the time of submitting the report required by subsection (a) of this Code section, the distributor shall pay to the commissioner the tax imposed by paragraph (1) of subsection (a) of Code Section 48-9-3 on all gasoline, fuel oils, compressed petroleum gas, special fuel, and aviation gasoline sold or used in this state during the preceding calendar month, less an allowance of 1 percent of the tax as compensation to cover losses and expenses incurred in reporting the tax to the state. The allowance shall not be deductible unless the report and payment of tax are made on or before the twentieth day of the month as required by this article.

(c)(1) Each distributor and each aviation gasoline dealer licensed by the commissioner shall keep such records as the commissioner shall require for the effective administration of this article and for the reporting and justification of the amount of tax liability. The records shall include, but are not limited to, all motor fuel received, sold, delivered, or used within this state and all motor fuel exported from this state for a period of three years. Invoices, bills of lading, and other papers shall be maintained in an auditable manner to support the reports filed with the commissioner. When an exemption from the taxes imposed by this article has been taken by the distributor, the records and papers of the distributor must account for the motor fuel and the exemption from the taxes imposed.

(2) All other persons receiving motor fuel in bulk quantities for sale, distribution, use, or consumption and not specifically covered by this article shall maintain and keep records of motor fuel received and all invoices, bills of lading, and other records required by the commissioner for a period of three years.

(3) Every person who sells motor fuel at retail shall make the sales through pumps equipped with meters or totalizers. Every person making sales must maintain for a period of three years records of gallons received and sold to account for all motor fuel.

(4) The commissioner or his authorized agents shall have the right during regular business hours to inspect the books and records of any distributor, aviation gasoline dealer, or any other person who receives, sells, uses, or consumes motor fuel. The commissioner or his agents may inspect the books and records of any person who the commissioner may believe has information that could be necessary to the enforcement of any revenue law of this state.

(5) Every person who sells or delivers dyed fuel oil shall put on the face of the delivery document or invoice, or both if both are used, a notice that the product is dyed and is not for highway use. The commissioner may by regulation provide that any notice conforming to regulations promulgated by either the United States Environmental Protection Agency or Internal Revenue Service will be sufficient notice for purposes of this Code section.



§ 48-9-9. Reports of motor fuel deliveries; persons required to report; procedure; restrictions on delivery; reports of unlicensed purchasers

(a)(1) A report of all deliveries of motor fuel shall be made to the commissioner by:

(A) Each of the following companies and carriers transporting motor fuel either in interstate or in intrastate commerce to points within this state:

(i) Every railroad company;

(ii) Every street, suburban, or interurban railroad company;

(iii) Every pipeline company;

(iv) Every water transportation company;

(v) Every common or contract carrier; and

(vi) Every operator of a terminal;

(B) Every person transporting motor fuel by whatever manner to a point in this state from any point outside this state; and

(C) Every person transporting motor fuel from a point in this state to a point outside this state.

(2) Each report required by this subsection shall be:

(A) Made under oath on forms prescribed by the commissioner; and

(B) Filed by the twentieth day of each calendar month to cover the preceding calendar month's activities.

(b) The commissioner shall assign a tank registration number to each person transporting motor fuel over the public highways or navigable waters of this state and shall furnish a separate tank identification card for each transport tank truck or vessel operated within this state. The registration number shall be displayed continuously and conspicuously on the truck, tank, or vessel operated by persons transporting motor fuel. The identification card issued for each such truck or vessel shall be available for inspection by the commissioner's agents and shall remain with the truck or vessel when transporting motor fuel on the public highways or navigable waters of this state. Tank identification cards are not transferable and are valid only for the transport tank truck or vessel for which issued.

(c) No person shall transport motor fuel in this state except in a transport tank truck or vessel which is visibly marked on each side and on the rear with the words "Motor Fuel," "Flammable," or other indication of the type of product being transported suitable to the commissioner or other regulatory agencies, together with the name and address of the owner of the transport tank truck or vessel and the tank registration number. This subsection shall not apply to vehicles or vessels transporting motor fuel contained in their running tanks and used solely for their propulsion or to vehicles or vessels transporting motor fuel of not more than five gallons for emergency purposes.

(d) (1) Every person transporting motor fuel over the public highways or navigable waters of this state shall have in such person's possession an invoice, bill of sale, or other document which identifies:

(A) The true name and address of the person from whom the motor fuel was received;

(B) The number of gallons originally received;

(C) The true name and address of every person who has received any part of the fuel;

(D) The number of gallons delivered to such persons; and

(E) The city or county and state of destination as represented to the transporter by the person who arranged the transportation.

(2) Failure to produce such invoice, bill of sale, or other document when demanded or failure of a document produced upon demand to meet the requirements of this Code section shall be prima-facie evidence of a violation of this article.

(3) The transporter shall leave a copy of the invoice, bill of lading, or other documentation with each person who receives the fuel into bulk storage for resale.

(e) Delivery of motor fuel from a transport tank truck or vessel directly into the fuel tank of any motor vehicle in this state is prohibited except in cases of emergency.

(f) Every person purchasing or otherwise acquiring motor fuel in bulk quantities for sale, use, or other disposition in this state who is not required to be licensed as a distributor by this article may be required to file by the twentieth day of each calendar month a report on forms prescribed by the commissioner to account for all such motor fuel acquired during the preceding calendar month. Every operator of a terminal who receives motor fuel in bulk for storage shall include on a report to the commissioner the names of all persons who are storing fuel in the terminal and the quantity received, stored, and delivered during the month on behalf of each such account. The report shall specify what portion of the deliveries recorded for each account were within the terminal to others and what portion was removed from the terminal facility via the loading rack. The report shall identify the city or county and state of destination of the deliveries as reflected on the bills of lading issued by the terminal operator.



§ 48-9-10. Refunds of motor fuel taxes, in general; application for refund permit; contents; refunds to persons using gasoline for agricultural purposes; amount; retailers; separate claims; amount; interest

(a)(1) Retail dealers and persons using gasoline for agricultural purposes are entitled to a refund of motor fuel taxes as provided by this Code section. The right to receive any refund shall not be assignable and any assignment shall be void and of no effect. No payment shall be made by the commissioner to any person other than the original person entitled to the refund. To enable the commissioner to make the refunds as authorized by this Code section, the Office of the State Treasurer, under warrants drawn by the Governor, shall remit to the commissioner from funds appropriated by law an amount equivalent to the refunds. Before the Governor issues a warrant for the funds, he shall require the commissioner to certify the name of each applicant and the amount to which each applicant is entitled.

(2) In order for any person to be eligible for the refund provided by this Code section, the person must obtain a refund permit issued by the commissioner. The permit application shall state the information required by the commissioner to establish the right of the person to obtain a refund. In order to receive the refund, the applicant shall file with the commissioner a claim as prescribed by the commissioner and shall attach invoices to show proof of purchase, payment of tax, and total accountability of the motor fuel handled, consumed, or sold. Invoices submitted for proof of purchase shall contain no alterations or corrections of the name or dates originally shown on the invoice. No invoice that bears a date falling within a period of time covered by a previously paid refund claim shall be accepted to support the refund claim.

(3) Businesses engaged in the sale and field application of fertilizers, crop protection chemicals, and poultry litter which operate vehicles licensed for agricultural field use as defined in paragraph (.1) of Code Section 48-9-2 are entitled to a refund of motor fuel taxes paid on purchases of diesel fuel. The commissioner shall prescribe a simplified method of filing the proper records of taxable diesel fuel purchases used exclusively for agricultural field use vehicles which shall serve as the basis for the refund. The refund shall be computed by multiplying the total annual volume of taxable diesel fuel purchases used exclusively for agricultural field use vehicles, times the combined total of the current state motor fuel tax and the second motor fuel tax, with the resulting product further multiplied by a factor of .90. The commissioner shall adopt such additional rules and regulations as may be necessary to provide for the proper administration of this paragraph.

(b)(1) Every person who purchases gasoline in quantities of 25 gallons or more, when the gasoline is used in operating farm tractors and other equipment used for the production of agricultural crops on land owned or leased by such person, shall be entitled to a refund of all of the taxes imposed on gasoline by paragraph (1) of subsection (a) of Code Section 48-9-3 except 1 cent(s) per gallon, subject to the rules and regulations adopted by the commissioner. All applications for refunds must be filed with the commissioner within 18 months from the date of purchase of the gasoline on which the refund is claimed.

(2) Every person who purchases fuel oils, except those dyed fuel oils as defined in Code Section 48-9-2, in quantities of 25 gallons or more, when the fuel oils are used in operating equipment used for nonhighway purposes, shall be entitled to a refund of all of the taxes imposed on fuel oils by paragraph (1) of subsection (a) of Code Section 48-9-3 except that no interest shall be paid. All applications for refunds must be filed with the commissioner within 18 months from the date of purchase of the fuel oils on which the refund is claimed.

(c) Every person who purchases motor fuel in bulk quantities and sells the motor fuel at retail shall be entitled to a refund of 2 percent of the first 5 1/2 cent(s) per gallon of the motor fuel taxes as compensation to cover losses for evaporation, shrinkage, and spillage. A licensed distributor of a type of motor fuel is not entitled to this refund on fuel for which the distributor holds a license. All applications for refunds must be filed with the commissioner within six months from the date of purchase of the motor fuel on which the refund is claimed. Separate claims shall be made to reflect the operations of each retail location at which motor fuel is sold at retail if more than one retail location is operated by the applicant.

(d) Refunds claimed and paid pursuant to this Code section shall not bear interest.



§ 48-9-10.1. Refunds of sales and use taxes to credit card issuers

(a) As used in this Code section, the term:

(1) "Credit card issuer" means the party that extends credit, through the issuance of a credit card, to the qualified governmental tax-exempt entity that purchases "motor fuel" for "highway use" as those terms are defined under Code Section 48-9-2 for a qualified governmental tax-exempt entity's exclusive use.

(2) "Qualified governmental tax-exempt entity" means a government entity that is exempt from sales and use tax under Chapter 8 of this title, or other provision of general law.

(b) In the event that a sale of motor fuel for highway use is made to a qualified governmental tax-exempt entity by means of a credit card issued by a credit card issuer to the qualified governmental tax-exempt entity when such credit card issuer invoices and bills such qualified governmental tax-exempt entity net of the applicable taxes, such credit card issuer may obtain a refund for the sales and use taxes paid on such sales.

(c) In order for a credit card issuer to be eligible to claim a refund of sales and use taxes provided under this Code section, the credit card issuer must be registered with the Internal Revenue Service under Section 4101 of the Internal Revenue Code as a credit card issuer; establish that it has not collected the tax from the qualified governmental tax-exempt entity that purchased the motor fuel; establish that it repaid the amount of the tax to the dealer in full with all applicable taxes included; and has obtained the written consent of the dealer for the allowance of the credit or refund or has otherwise made arrangements which directly or indirectly provide the dealer with reimbursement of the tax.

(d) Refunds of sales and use tax pursuant to this Code section shall be made without interest.

(e) The commissioner is authorized to promulgate rules and regulations deemed necessary in order to administer and effectuate this Code section.



§ 48-9-11. Falsely swearing on application for refund of gasoline tax under Code Section 48-9-10; penalty

(a) It shall be unlawful for any person falsely to swear to a refund application, information statement, or any sworn statement made in connection with the procurement of a refund of gasoline tax under Code Section 48-9-10 when such person knows that any statement contained in the statement or application is false.

(b) Any person who violates subsection (a) of this Code section shall be guilty of a misdemeanor.



§ 48-9-12. Powers of the commissioner; notice of cancellation of license; retention of bonds; public inspection of records; assessment based on commissioner's estimate; agreements for time extension; list of licensed distributors

(a) In addition to his other duties and responsibilities to administer this article, the commissioner is empowered and authorized to do, but is not limited to, the following:

(1) Deny or cancel any distributor's or aviation gasoline dealer's license if the commissioner is of the opinion that the license application is not filed in good faith or is filed by some person as a subterfuge for any other person;

(2) Cancel any distributor's or aviation gasoline dealer's license for failure to comply with any provision of this article or with rules and regulations adopted by the commissioner;

(3) Cancel a license upon receipt of a written request from any distributor or aviation gasoline dealer licensed under this article to cancel the license issued to the distributor or aviation gasoline dealer. The distributor or aviation gasoline dealer shall surrender to the commissioner the license certificate issued;

(4) Cancel the license of a distributor if, upon investigation or information obtained from the distributor's monthly report, the commissioner ascertains that any distributor to whom a license has been issued is no longer engaged in the receipt, use, or sale of motor fuel and has not been so engaged for a period of six months, or no longer qualifies as a distributor under this article. Written notice of the cancellation shall be mailed to the last known address of the distributor, in which event the license certificate previously issued to the distributor shall be surrendered to the commissioner;

(5) Reinstate a canceled license when information is provided at a hearing or otherwise within 30 days of cancellation which satisfies the commissioner that the license should be reinstated;

(6) Decline to approve a refund payment until the applicant has complied with the laws of this state if in the opinion of the commissioner the refund application filed by an applicant contains a false statement or if the applicant is indebted to the state;

(7) Suspend the right of the refund privilege of a person for a term of not more than 12 months if the commissioner concludes that any retail dealer, any person using gasoline for agricultural purposes, or any foreign government official has willfully violated this article or has willfully failed to comply with the rules and regulations adopted by the commissioner for the administration of this article;

(8) Waive the bond and the report required of a licensed distributor of fuel oils, compressed petroleum gas, or special fuel if the distributor has no taxable sales of the fuel and his receipts do not exceed 12,000 gallons per year and with respect to such distributors waive requirements for record keeping on sales that do not exceed 25 gallons in one transaction;

(9) Enter into agreements with appropriate authorities of other jurisdictions having statutes similar to this article for the cooperative audit of any taxpayer's reports and refunds. In performing the audits or parts of audits, the officers and employees of other jurisdictions shall be deemed authorized agents of the commissioner for the agreed upon purpose; and

(10) Appoint revenue agents for the enforcement of this article. The appointed agents shall have all powers of a police officer of this state when engaged in the enforcement of this article.

(b) The commissioner shall notify the distributor or aviation gasoline dealer in writing of any cancellation of a license as provided in subsection (a) of this Code section by certified mail or statutory overnight delivery to the last known address of the distributor or aviation gasoline dealer appearing in the files of the commissioner.

(c) In the event that the license of any distributor is canceled by the commissioner under the authority of this article, the commissioner shall hold the bonds of the distributor for a period of three years against any liabilities of the distributor. In no event shall any bonds surrendered remove any liability.

(d) The commissioner shall make the motor fuel tax records available for inspection by the public at reasonable times. The commissioner may charge a fee for special requests of prepared information based on the cost to prepare the information.

(e) When any distributor neglects or refuses to file the required reports or fails to maintain auditable records that account for tax exemptions taken on motor fuel as required by this article or files an incorrect or fraudulent report, the commissioner or his authorized agents shall determine from the best information available the number of gallons of motor fuel to be taxed. The commissioner shall impose the tax, penalty, and interest due. Estimates by the commissioner or his authorized agents shall be prima-facie evidence of the claim of the state and the burden of proof to establish the accountability of motor fuel shall be on the distributor to show that the assessment is incorrect and contrary to law.

(f) Before the expiration of the time prescribed by this article for assessments and refunds of taxes, the commissioner or his delegates may enter into an agreement in writing with the taxpayer to extend such time. The period so agreed upon may be extended by subsequent agreements made in writing before the expiration of the period previously agreed upon.

(g) The commissioner shall prepare and furnish to each known selling licensed distributor a list showing the name and address of each licensed distributor of motor fuels as of the beginning of each fiscal year and shall thereafter during each year supplement the list monthly.



§ 48-9-13. Assessments of deficiencies; time limits; timely return; false or fraudulent return; no return; filing of statement by sheriff, receiver, or other officer upon sale of distributor's property; contents

(a)(1) Except as otherwise provided in paragraph (2) of this subsection, any assessment for taxes due under this article shall be made within the time limits specified in Code Section 48-2-49.

(2) If the distributor has filed a report under this article which contains fraudulent statements or omissions of material facts the effect of which makes the taxpayer's report a fraudulent representation, the commissioner may reopen the tax period and make any additional assessment of taxes due at any time within seven years from the last date on which the report could have been timely filed by the taxpayer.

(b) At the time of advertising for sale the property or franchise of any person who is a distributor, any sheriff, receiver, assignee, master, or other officer shall file with the commissioner a statement containing the following information:

(1) Name or names of the plaintiff or party at whose instance or upon whose account the sale is made;

(2) Name of the person whose property or franchise is to be sold;

(3) The time and place of sale; and

(4) The nature and location of the property.



§ 48-9-14. Second motor fuel tax; rate; exemptions; applicability of Article 1 of Chapter 8 of this title

Reserved. Repealed by Ga. L. 2015, p. 236, § 5-14/HB 170, effective July 1, 2015.



§ 48-9-15. Officers required to assist in enforcing article; powers

The commissioner of public safety, each sheriff, and each peace officer shall assist in enforcing this article. Each officer shall have the powers necessary for the enforcement and administration of this article including the power to make arrests, serve process, and appear in court.



§ 48-9-16. Penalties and interest; untimely return; failure to pay; false or fraudulent returns; failure to file returns; dyed fuel oil violations

(a) When any distributor or other person required to file a report as provided by this article fails to file the report within the time prescribed, he shall be subject to a penalty of $50.00 for each such failure.

(b) When any distributor fails to pay the tax or any part of the tax due under Code Section 48-9-3 or 48-9-14, the distributor shall be subject to a penalty of 10 percent of the amount of unpaid taxes due.

(c) In the case of a false or fraudulent return or of a failure to file a return, a specific penalty of 50 percent of the tax due shall be assessed.

(d) When any distributor fails to pay the tax or any part of the tax due under Code Section 48-9-3 or 48-9-14, the distributor shall pay interest on the unpaid tax at the rate specified in Code Section 48-2-40 from the time the tax became due until paid.

(e) When any person:

(1) Sells or delivers any dyed fuel oil when such person knows or has reason to know that the fuel will be consumed in a highway use; or

(2) Consumes any dyed fuel oil for a highway use when such consumer knows or has reason to know that the fuel oil was dyed,

such person shall be subject to a penalty of $1,000.00 or $10.00 per gallon of dyed fuel oil involved in such sale, delivery, or consumption, whichever amount is greater, and such amount shall be multiplied by the number of prior penalties imposed on such violator under this subsection and the resulting product shall be the penalty to be imposed.

(f) When any person sells or delivers any dyed fuel oil without the notices required under paragraph (5) of subsection (c) of Code Section 48-9-8, such person shall be subject to a penalty which shall be the greater of the following:

(1) One hundred dollars per month for each month or part of a month in which such sale or delivery occurred; or

(2) One dollar per gallon of dyed fuel oil involved in such sale or delivery.

Upon a showing of no highway use and reasonable cause, at the commissioner's discretion the penalty under this subsection may be reduced to 10 percent of the amount which ordinarily would have been due or payment of the tax may be accepted in lieu of such penalty.



§ 48-9-17. Violations of article; penalties

(a)(1) With respect to this article, it shall be unlawful for any person to:

(A) Refuse or neglect to make any required statement, report, or return;

(B) Knowingly make, or aid or assist any other person in making, a false statement in a return or report to the commissioner;

(C) Knowingly collect or attempt to collect or cause to be paid to him or to any other person either directly or indirectly any refund of the tax without being entitled to the refund;

(D) Fail to remit the tax to the state;

(E) Engage in business in this state as a distributor without being licensed as required; or

(F) Sell, import, or use any motor fuel which was purchased by such person from any person other than a duly licensed distributor and upon which the tax imposed and not exempted by law has not been paid.

(2) Any person who violates paragraph (1) of this subsection shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than $1,000.00 nor more than $10,000.00 or by imprisonment for a term of not less than 30 days nor more than 12 months, or both. Each day or part of a day during which any person engages in business as a distributor without being the holder of an uncanceled license shall constitute a separate offense under this subsection.

(b)(1) It shall be unlawful for any person to purchase tax-exempt motor fuel from a licensed distributor for nonhighway use and to use or permit the motor fuel to be used for highway purposes.

(2) Any person who violates paragraph (1) of this subsection shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than $1,000.00 nor more than $10,000.00 or by imprisonment for not less than 30 days nor more than 12 months, or both.

(c)(1) It shall be unlawful for any person not required by this article to be licensed as a distributor of motor fuel but who is required to file reports as provided by this article willfully to fail to file the report by the twentieth day of the succeeding month for its activities or willfully to fail to remit in the monthly reports the data required by the commissioner for proper administration of this article.

(2) Any person who violates paragraph (1) of this subsection shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than $100.00 for the first offense and not less than $1,000.00 for each subsequent offense.

(d)(1) It shall be unlawful for any person to violate any provision of this article, including, but not limited to, record keeping, or to fail to do any other act required by this article.

(2) Any person who violates paragraph (1) of this subsection shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than $1,000.00 or by imprisonment for not more than 12 months, or both.

(e)(1) It shall be unlawful for any person to import or export motor fuels across the boundaries of this state without a bill of lading from the terminal of origin or equivalent documentation setting out, in addition to the information required by subsection (d) of Code Section 48-9-9, at least the location of the terminal of origin and state or country of destination. The form, procedure, acceptable equivalent documentation, and any additional information shall be set out in rules and regulations as adopted by the commissioner.

(2) Any person who violates paragraph (1) of this subsection shall be guilty of a misdemeanor.

(f)(1) It shall be unlawful for any retail dealer, distributor, or bulk user in this state knowingly to accept delivery of motor fuel that is not accompanied by a bill of lading, invoice, or other shipping document, as specified in paragraph (3) of subsection (d) of Code Section 48-9-9, issued by the terminal operator which sets out on its face Georgia as the state of destination.

(2) Any person who violates paragraph (1) of this subsection shall be guilty of a misdemeanor and become jointly liable with the distributor of the motor fuels for the taxes due under this article.

(3) In the event the shipment of motor fuel did not originate from a terminal whose operator is obligated to set out this information, the commissioner is authorized to adopt by rules or regulations equivalent documentation requirements. The commissioner is further authorized to adopt rules and regulations setting out procedures to amend such documentation should the shipment have to be diverted from its original destination.



§ 48-9-18. Operation without distributor's license; assessment of penalty in lieu of taxes

If any person required by this article to hold an uncanceled distributor's license engages in business in this state as a distributor without such a license, thereby incurring a tax liability under this article which, but for the fact that such person was unlicensed, would not have been incurred, the commissioner may in his discretion waive such tax liability, including any applicable penalties and interest thereon, and assess in lieu thereof a penalty under this Code section. Such penalty shall be equal to 10 percent of the tax liability which, but for the fact that such person was unlicensed, would not have been incurred, but shall not be less than $100.00 for each monthly tax period involved. No taxes shall be waived under this Code section where the commissioner determines that such person failed to become properly licensed prior to operating as a distributor in this state, that such person knew or should have known of the requirement that he be licensed prior to so operating, and that such person failed to remit to the state such taxes under this article as are due from licensed distributors.



§ 48-9-19. Cooperative agreements with other states

(a) The commissioner may enter into cooperative agreements with other states for exchange of information in administering the tax imposed by this article. No agreement, arrangement, declaration, or amendment to an agreement shall be effective until stated in writing and approved by the commissioner.

(b) An agreement may provide for determining the base state for motor carriers; records requirements; audit procedures; exchange of information; persons eligible for tax licensing; defining qualified motor vehicles; determining if bonding is required; specifying reporting requirements and periods, including defining uniform penalty and interest rates for late reporting; determining methods for collecting and forwarding of gasoline or other motor fuel taxes and penalties to another jurisdiction; and such other provisions as will facilitate the administration of the agreement.

(c) The commissioner may, as required by the terms of an agreement, forward to officials of another state any information in the department's possession relative to the use of gasoline or other motor fuels by any motor carrier. The commissioner may disclose to officials of another state the location of offices, motor vehicles, and other real and personal property of motor carriers.

(d) An agreement may provide for each state to audit the records of motor carriers based in that state to determine if the gasoline or other motor fuel taxes due each state are properly reported and paid. Each state shall forward the findings of the audits performed on motor carriers based in that state to each state in which the motor carrier has taxable use of gasoline or other motor fuels. For motor carriers not based in this state who have taxable use of gasoline or other motor fuels in this state, the commissioner may utilize the audit findings received from another state as the basis upon which to propose assessments of gasoline or other motor fuel taxes against the motor carrier as though the audit had been conducted by the commissioner. Penalties and interest shall be assessed at the rates provided in the agreement.

(e) No agreement entered into pursuant to this Code section may preclude the department from auditing the records of any motor carrier covered by this chapter.

(f) Any assessment or order made under this Code section shall be governed by all provisions of this title applicable to assessments and orders under this chapter generally, except to the extent that different treatment is specifically required by this Code section or any agreement entered into pursuant to the authority of this Code section.

(g) If the commissioner enters into any agreement under the authority of this Code section and the provisions set forth in the agreement are in conflict with any provision of any rule or regulation promulgated by the commissioner, the provisions of such agreement shall prevail.



§ 48-9-20. Temporary exemption of motor fuels from state sales and use tax, excise tax, and second motor fuel tax

Repealed by Ga. L. 2005, p. ES3, § 2/HB 1EX, effective October 1, 2005.






Article 2 - Road Tax on Motor Carriers

§ 48-9-30. Definitions

As used in this article, the term:

(1) "Motor carrier" means any person who operates or causes to be operated any motor vehicle, as defined in this Code section, on any highway in this state.

(2) "Motor fuel" means any liquid, regardless of its composition or properties, used to propel a motor vehicle.

(3) "Motor vehicle" means any passenger vehicle that has seats for more than 20 passengers in addition to the driver and any vehicle or combination of vehicles used, designed, or maintained for transportation of property and having two axles and a gross vehicle weight exceeding 26,000 pounds or having three or more axles regardless of weight. The term "motor vehicle" does not mean:

(A) School buses;

(B) Vehicles operated by the state, any political subdivision of the state, or the United States; or

(C) Transit buses operated exclusively within this state.

(4) "Operations" means operation of any motor vehicle, whether loaded or empty, whether or not for compensation, and whether owned by or leased to the motor carrier who operates it or causes it to be operated.



§ 48-9-31. Road tax on motor carriers; rate; basis of calculation; additional tax

A road tax for the privilege of using the streets and highways of this state is imposed upon every motor carrier. The tax shall be equivalent to the taxes imposed by Article 1 of this chapter and shall be calculated on the amount of motor fuel used by the motor carrier in its operations within this state. Except as credit for certain taxes as provided in this article, the tax imposed on motor carriers by this Code section is in addition to taxes imposed on motor carriers by any other law.



§ 48-9-32. Payment of road tax; time; calculation on amount of motor fuel used in state; formula

For the purposes of making payment of taxes and filing reports pursuant to this article, the year is divided into four quarters of three consecutive months each. The first quarter of the year shall consist of the months of January, February, and March. The road tax shall be paid by each motor carrier to the commissioner on or before the last day of the month immediately following the quarter with respect to which tax liability under this article accrues and shall be calculated upon the amount of motor fuel used by the motor carrier in its operations within this state during the quarter ending on the last day of the preceding month. The amount of motor fuel used in the operations of any motor carrier within this state shall be the proportion of the total amount of motor fuel used in its entire operations within and outside this state which the total number of miles traveled within this state bears to the total number of miles traveled within and outside this state.



§ 48-9-33. Reports of motor carriers; time; exemption

Every motor carrier subject to the road tax imposed by this article shall make to the commissioner on or before the last day of April, July, October, and January such reports of its operations during the quarter of the year ending on the last day of the preceding month as the commissioner requires. The commissioner may by regulation permit motor carriers having an annual road tax not in excess of an amount set by the commissioner to file annual reports. The commissioner by regulation may exempt from the reporting requirements of this Code section motor carriers all of whose operations are within this state.



§ 48-9-34. Joint reports by passenger motor carriers; basis of calculation of taxes due; liability; contents of reports; credits and refunds; required inclusion of certain motor carriers

(a) Two or more motor carriers regularly engaged in the transportation of passengers on through buses and on through tickets in pool service, at their option and with the consent of the commissioner, may make joint reports of their entire operations in this state. The road taxes imposed by this article shall be calculated on the basis of the joint reports as though the motor carriers were a single motor carrier. The motor carriers making the reports shall be jointly and severally liable for the taxes.

(b) Joint reports authorized by this Code section shall show the total number of miles traveled in this state and the total number of gallons of motor fuel purchased in this state by the reporting motor carriers. Credits or refunds to which the motor carriers are entitled shall not be allowed as credits or refunds to any other motor carrier. Motor carriers filing joint reports, however, shall permit all motor carriers engaged in this state in pool operations with them to join in filing joint reports.



§ 48-9-35. Credit against road tax for payment of motor fuel tax; evidence of payments; subsequent application of credit exceeding amount of road tax; limit

Every motor carrier subject to the road tax shall be entitled to a credit on the tax equivalent to the amount of motor fuel tax imposed by Article 1 of this chapter on all motor fuel purchased by the motor carrier during the quarter within this state for use in operations either within or outside this state when the motor fuel tax imposed by this state has been paid by the motor carrier. Evidence of the payments of the motor fuel tax in the form required by the commissioner shall be furnished by each motor carrier claiming the credit allowed. When the amount of the credit to which any motor carrier is entitled for any quarter exceeds the amount of the road tax for which the carrier is liable for same quarter, the excess may be allowed pursuant to regulations promulgated by the commissioner as a credit on the road tax for which the motor carrier would be otherwise liable for the subsequent quarter or quarters. Allowed credits may be carried forward and utilized no later than the succeeding two calendar years.



§ 48-9-36. Refunds to motor carriers; minimum credit refundable; applications; procedure; bond; audit of applicant's records; procedure for issuance of refunds; interest

(a) Any motor carrier which accrues credits in excess of 2,000 gallons in any quarter under Code Section 48-9-35 shall be entitled to a refund of the credits subject to the conditions set forth in this Code section.

(b) All applications for refunds must be filed with the commissioner within 180 days from the end of any quarter in which credits are accumulated. Applications shall be in the form prescribed by the commissioner, shall be sworn to, and shall be supported by evidence satisfactory to the commissioner.

(c) Any motor carrier entitled to a refund may give a bond in an amount of not less than $1,000.00 payable to the state and conditioned that the motor carrier will pay all road taxes due and to become due under this article. As long as the bond remains in force, the commissioner may issue refunds to the motor carrier in the amounts appearing to be due on applications without first auditing the records of the motor carrier. The bond shall be in the form and with such surety as required by the commissioner.

(d) The commissioner shall not issue refunds in excess of the amount of the bond or bonds except after audit of the applicant's records. Except as otherwise provided by the commissioner, sufficient records must be produced in this state for audit.

(e) To enable the commissioner to make the refunds authorized by this Code section, the Office of the State Treasurer, under warrants drawn by the Governor, shall remit to the commissioner, from funds appropriated by law for that purpose, an amount equivalent to the refunds. Before the Governor issues a warrant for this purpose, he shall require that the commissioner certify the name of each applicant and the amount to which he is entitled. The refunds provided by this Code section shall be nonassignable.

(f) Refunds claimed and paid pursuant to this Code section shall bear no interest.



§ 48-9-37. Lessee and lessor of motor vehicles as motor carriers; determination of status; primary liability; effect of failure to discharge liability

(a) The lessee of a motor vehicle, but not the lessor of a motor vehicle, shall be deemed a motor carrier for the purposes of this article unless otherwise specifically provided in this Code section.

(b) A lessor of motor vehicles may be deemed a motor carrier with respect to motor vehicles leased to others by him and with respect to motor fuel consumed by the motor vehicles when the lessor supplies or pays for the motor fuel consumed by the motor vehicles or makes rental or other charges calculated to include the cost of the motor fuel. The commissioner shall provide by rules and regulations for the presentation to other motor carriers and to the general public of satisfactory evidence and identification of the motor carrier status. Any lessee motor carrier may exclude from his reports pursuant to this article motor vehicles of which he is the lessee when the motor vehicles have been leased from a lessor who is a motor carrier pursuant to this Code section.

(c) Subsections (a) and (b) of this Code section shall govern primary liability of lessors and lessees of motor vehicles pursuant to this article. If a lessor or lessee who is primarily liable fails in whole or in part to discharge this liability, the failing party or other lessor or lessee party to the transaction shall be jointly and severally responsible and liable for compliance with this article and for the payment of any tax due pursuant to this article. The aggregate amount of any taxes collected by the state pursuant to this article, however, shall not exceed the total amount of tax due on the account of the transaction in question together with any costs and penalties imposed.



§ 48-9-38. Requirement of motor vehicle registration card and identification marker; validity; renewal; fee; temporary authorizations; temporary permits; fee

(a) Unless otherwise excluded from the scope of this article, no motor carrier shall operate or cause to be operated in this state any motor vehicle unless and until he has:

(1) Registered with the commissioner and secured a motor carrier registration card. A duplicate of the registration card shall be carried in each motor vehicle at all times in this state; and

(2) Secured from the commissioner an identification marker for each motor vehicle. The identification marker shall be attached or affixed to the motor vehicle in the place and manner prescribed by the commissioner so that the marker is clearly displayed at all times.

(b) Registration cards and identification markers shall be issued on an annual basis as of January 1 of each year and shall be valid until the next succeeding December 31. The commissioner, in his discretion, may authorize renewal of registration cards and identification markers without the necessity of issuing new cards and markers. All registration cards and identification markers issued by the commissioner shall remain the property of the state and may be recalled for any violation of this article or of the regulations promulgated under this article. The commissioner shall not issue a registration card or an identification marker to any motor carrier who has outstanding motor carrier, motor fuel, sales, or income tax liabilities or other penalties or fees owed to the Department of Transportation of this state unless the liabilities are being appealed as provided by law.

(c) Prior to the issuance of each identification marker, a fee of $3.00 shall be paid to the commissioner. Upon application for identification markers by a motor carrier, the applicant shall declare the type of fuel used in vehicles for which identification markers are to be issued and any other information that the commissioner may require for the effective administration of this article.

(d) The commissioner may authorize a motor vehicle to be operated in an emergency without a registration card and identification marker for a period not in excess of 30 days. The authorization shall be granted by letter or facsimile message.

(e) A motor carrier may obtain a temporary permit which shall be good for one motor vehicle for a period of ten consecutive days beginning and ending on the dates specified on the face of the permit. Temporary permits are to be obtained by motor carriers having only infrequent trips into and through this state. The fee for the permit shall be $16.00 and no reports shall be required from such motor carriers. Temporary permits shall be issued in lieu of annual registration required under this article. A temporary permit shall be carried in the vehicle for which it was issued at all times when the vehicle is in this state. The commissioner may issue a temporary permit by facsimile message or letter.



§ 48-9-39. Violation of Code Section 48-9-38; penalty

(a) It shall be unlawful for any person to operate or cause to be operated on any highway in this state any motor vehicle that does not carry the registration card required by Code Section 48-9-38 or any motor vehicle that does not display in the manner prescribed by the commissioner the identification marker that Code Section 48-9-38 requires to be displayed.

(b) Any person who violates subsection (a) of this Code section shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than $50.00 nor more than $200.00. Each day's operation in violation of this Code section shall constitute a separate offense.



§ 48-9-40. Keeping and preservation of records; inspection; estimate of amount of road tax due; prima-facie evidence; burden of proof; agreements with certain jurisdictions for cooperative audits

(a) Every motor carrier shall keep such records as may be necessary for the effective administration of this article and for the reporting and justification of the amount of tax liability pursuant to this article. All such records shall be kept in the form required by the commissioner and shall be safely preserved for a period of three years in such a manner as to ensure their security and availability for inspection by the commissioner or his authorized agents. Upon application in writing after an audit of the motor carrier's records has been made, the commissioner may consent to the destruction of the records within the three-year period.

(b) The commissioner and his authorized agents and representatives may inspect during regular business hours the books and records of any motor carrier subject to the road tax imposed by this article.

(c) Whenever any motor carrier neglects or refuses to file any report or neglects or refuses to keep records as prescribed by this article, the commissioner, using the best information available, shall estimate, determine, and fix the amount of taxes and penalties payable by the motor carrier under this article. In any action or proceeding under this Code section, any assessment by the commissioner shall constitute prima-facie evidence of the claim of the state. The burden of proof shall be upon the motor carrier to show that the assessment was incorrect or contrary to law.

(d) The commissioner may enter into agreements with the appropriate authorities of other jurisdictions having statutes similar to this article for the cooperative audit of motor carriers' reports and returns. In performing any such audit or part of an audit, the officers and employees of the other jurisdiction or jurisdictions shall be deemed authorized agents of this state for such purpose.



§ 48-9-41. Assessment of deficiencies; time limits; timely report; false or fraudulent report; no report; procedures for collection

(a)(1) When any motor carrier is in default in the payment of any road taxes due under this article, the commissioner shall assess the road taxes due in the manner provided by law. Except as otherwise provided in paragraph (2) of this subsection, any assessment for road taxes due under this article shall be made within the time limits specified in Code Section 48-2-49.

(2) When the motor carrier has filed a report under this article which contains fraudulent statements or omissions of material facts, the effect of which is to make the taxpayer's report a fraudulent representation, the commissioner may reopen the tax period and make any additional assessment of taxes due at any time within seven years from the last date on which the report could have been timely filed by the taxpayer.

(b) The commissioner shall collect any deficiencies and road taxes due under this article by levy, garnishment, attachment, or action or by any other provision of law for collection of delinquent state taxes.



§ 48-9-42. Secretary of State as agent of nonresident motor carriers for service of process or notice

The acceptance by a nonresident motor carrier of the rights and privileges conferred by law permitting the operation of motor vehicles on the public highways of this state, as evidenced by the operation of a motor vehicle by the nonresident either personally or through an agent or employee on the public highways of this state, or by the operation by the nonresident either personally or through an agent or employee of a motor vehicle on the public highways of this state other than as so permitted or regulated, shall be deemed equivalent to the appointment by the nonresident motor carrier of the Secretary of State or his successor in office as his agent for service of process or notice in any action, assessment proceedings, or other proceeding against him or his personal representative arising out of or by reason of any provision of this article relating to the motor vehicle or relating to the liability for road tax with respect to operation of the motor vehicle on the highways of this state. The acceptance or operation shall be an acknowledgment by the nonresident motor carrier of his agreement that any such process against or notice to him or his personal representative shall be of the same legal force and validity as if the process or notice were served on him personally or on his personal representative.



§ 48-9-43. Assistance by Department of Public Safety in administration and enforcement of article; powers

The commissioner of public safety shall utilize the personnel of the Department of Public Safety as necessary to assist in enforcing this article. The officers of the Department of Public Safety shall have the powers of peace officers including, but not limited to, the powers of making arrests, serving process, and appearing in court in all matters relating to the administration and enforcement of this article.



§ 48-9-44. Powers of revenue agents in enforcement of article

Each person appointed by the commissioner as a special agent or enforcement officer of the department shall have all the powers of a police officer of this state when engaged in the enforcement of this article.



§ 48-9-45. Penalties; violation of registration provisions; untimely reports; failure to pay; interest; other punitive measures

(a) Whenever any motor carrier operates a motor vehicle in violation of the registration provisions of this article, the motor carrier shall be subject to a penalty of $25.00 for each motor vehicle in violation.

(b) Whenever any motor carrier required to file a report as provided by this article fails to file the report within the time prescribed, he shall be subject to a penalty of $25.00 for each failure to file.

(c) Whenever any motor carrier fails to pay the road taxes or any part of the road taxes due pursuant to this article, the motor carrier shall be subject to a penalty of $10.00 or 10 percent of the amount of the unpaid tax due, whichever is greater, and to interest on the unpaid tax at the rate specified in Code Section 48-2-40 from the time the road tax became due until the tax is paid.

(d) Any penalties and interest imposed by this Code section shall be assessed and collected by the commissioner in the manner provided by law. In addition to imposing penalties and interest, the commissioner may suspend or revoke any certificate, permit, or other evidence of right issued by the commissioner and held by the motor carrier found to be in default.



§ 48-9-46. Making false statement for purpose of obtaining credit, refund, or reduction of liability for tax imposed by article; willful failure to file report; penalty

(a) It shall be unlawful for any person willfully and knowingly to make a false statement orally or in writing or in the form of a receipt for the sale of motor fuel for the purpose of obtaining or attempting to obtain or assisting any other person to obtain or attempt to obtain a credit, refund, or reduction of liability for taxes under this article.

(b) It shall be unlawful for any person required by this article to make a report willfully to fail to make such report at the time required by law.

(c) Any person who violates subsection (a) or subsection (b) of this Code section shall be guilty of a misdemeanor.









Chapter 10 - Motor Vehicle License Fees and Plates



Chapter 11 - Taxes on Tobacco Products

§ 48-11-1. Definitions

As used in this chapter, the term:

(1) "Cigar" means any roll for smoking made wholly or in part of tobacco when the cover of the roll is also tobacco. Such term shall include a little cigar.

(2) "Cigar dealer" means any person located within the borders of this state who sells or distributes cigars to a consumer in this state.

(3) "Cigar distributor" means any person, whether located within or outside the borders of this state, other than a cigar dealer, who sells or distributes cigars within or into the boundaries of this state and who:

(A) Maintains a warehouse, warehouse personnel, and salespersons who regularly contact and call on cigar dealers; and

(B) Is engaged in the business of:

(i) Importing cigars into this state or purchasing cigars from other cigar manufacturers or cigar distributors; and

(ii) Selling the cigars to cigar dealers in this state for resale but is not in the business of selling the cigars directly to the ultimate consumer of the cigars.

(4) "Cigar importer" means any person who imports into or who brokers within the United States, either directly or indirectly, a finished cigar for sale or distribution.

(5) "Cigar manufacturer" means any person who manufactures, fabricates, assembles, processes, or labels a finished cigar.

(6) "Cigarette" means any roll for smoking made wholly or in part of tobacco when the cover of the roll is paper or any substance other than tobacco.

(7) "Cigarette dealer" means any person located within the borders of this state who sells or distributes cigarettes to a consumer in this state.

(8) "Cigarette distributor" means any person, whether located within or outside the borders of this state, other than a cigarette dealer, who sells or distributes cigarettes within or into the boundaries of this state and who:

(A) Maintains a warehouse, warehouse personnel, and salespersons who regularly contact and call on cigarette dealers; and

(B) Is engaged in the business of:

(i) Importing cigarettes into this state or purchasing cigarettes from other cigarette manufacturers or cigarette distributors; and

(ii) Selling the cigarettes to cigarette dealers in this state for resale but is not in the business of selling the cigarettes directly to the ultimate consumer of the cigarettes.

Such term shall not include any cigarette manufacturer, export warehouse proprietor, or cigarette importer with a valid permit under 26 U.S.C. Section 5712, if such person sells or distributes cigarettes in this state only to cigarette distributors who hold valid and current licenses under Code Section 48-11-4 or to an export warehouse proprietor or another cigarette manufacturer with a valid permit under 26 U.S.C. Section 5712.

(9) "Cigarette importer" means any person who imports into or who brokers within the United States, either directly or indirectly, a finished cigarette for sale or distribution.

(10) "Cigarette manufacturer" means any person who manufactures, fabricates, assembles, processes, or labels a finished cigarette.

(11) "Counterfeit cigarette" means cigarettes that are manufactured, fabricated, assembled, processed, packaged, or labeled by any person other than the trademark owner of a cigarette brand or the owner's designated agent.

(12) "Dealer" means any person who is a cigar dealer, a cigarette dealer, or a loose or smokeless tobacco dealer.

(13) "Distributor" means any person who is a cigar distributor, a cigarette distributor, or a loose or smokeless tobacco distributor.

(14) "First transaction" means the first sale, receipt, purchase, possession, consumption, handling, distribution, or use of cigars, cigarettes, or loose or smokeless tobacco within this state.

(15) "Little cigar" means any cigar weighing not more than three pounds per thousand.

(16) "Loose or smokeless tobacco" means granulated, plug cut, crimp cut, ready rubbed, and other smoking tobacco; snuff or snuff flour; cavendish; plug and twist tobacco; fine-cut and other chewing tobaccos; shorts; refuse scraps, clippings, cuttings, and sweepings of tobacco; and other kinds and forms of tobacco, prepared in such manner as to be suitable for chewing or smoking in a pipe or otherwise, or both for chewing and smoking, but does not include cigarettes or cigars or tobacco purchased for the manufacture of cigarettes or cigars by cigarette manufacturers or cigar manufacturers.

(17) "Loose or smokeless tobacco dealer" means any person located within the borders of this state who sells or distributes loose or smokeless tobacco to a consumer in this state.

(18) "Loose or smokeless tobacco distributor" means any person who:

(A) Maintains a warehouse, warehouse personnel, and salespersons who regularly contact and call on loose or smokeless tobacco dealers; and

(B) Is engaged in the business of:

(i) Importing loose or smokeless tobacco into this state or purchasing loose or smokeless tobacco from other loose or smokeless tobacco manufacturers or loose or smokeless tobacco distributors; and

(ii) Selling the loose or smokeless tobacco to loose or smokeless tobacco dealers in this state for resale but is not in the business of selling the loose or smokeless tobacco directly to the ultimate consumer of the loose or smokeless tobacco.

(19) "Loose or smokeless tobacco importer" means any person who imports into or who brokers within the United States, either directly or indirectly, finished loose or smokeless tobacco for sale or distribution.

(20) "Loose or smokeless tobacco manufacturer" means any person who manufactures, fabricates, assembles, processes, or labels finished loose or smokeless tobacco.

(21) "Related machinery" means any item, device, conveyance, or vessel of any kind or character used in manufacturing, packaging, labeling, stamping, transporting, distributing, selling, or possessing counterfeit cigarettes.

(22) "Sale" means any sale, transfer, exchange, theft, barter, gift, or offer for sale and distribution in any manner or by any means whatever.

(23) "Stamp" means any impression, device, stamp, label, or print manufactured, printed, made, or affixed as prescribed by the commissioner.

(24) "Vending machine" means any coin-in-the-slot device used for the automatic merchandising of cigars, cigarettes, or loose or smokeless tobacco.



§ 48-11-2. Excise tax; rate on tobacco products; retail selling price before addition of tax; exemptions; collection and payment on first transaction; dealers or distributors; tax separately identified; collection

(a) An excise tax, in addition to all other taxes of every kind imposed by law, is imposed upon the sale, receipt, purchase, possession, consumption, handling, distribution, or use of cigars, cigarettes, and loose or smokeless tobacco in this state at the following rates:

(1) Little cigars: two and one-half mills each;

(2) All cigars other than little cigars: 23 percent of the wholesale cost price, exclusive of any trade, cash, or other discounts or any promotion, advertising, display, or similar allowances;

(3) Cigarettes: 37 cent(s) per pack of 20 cigarettes and a like rate, pro rata, for other size packages; and

(4) Loose or smokeless tobacco: 10 percent of the wholesale cost price, exclusive of any trade, cash, or other discounts or any promotion, advertising, display, or similar allowances.

(b) When the retail selling price is referred to in this chapter as the basis for computing the tax, it is intended to mean the ordinary retail selling price of the article to the consumer before adding the amount of the tax.

(c) The taxes imposed by this chapter are levied on the purchase or use of cigars, cigarettes, or loose or smokeless tobacco by the state or any department, institution, or agency of the state and by the political subdivisions of the state and their departments, institutions, and agencies. The taxes imposed by this chapter are not imposed on cigars, cigarettes, or loose or smokeless tobacco purchased exclusively for use by the patients at the Georgia War Veterans Home and the Georgia War Veterans Nursing Home.

(d) The taxes imposed by this chapter are not levied on cigars, cigarettes, or loose or smokeless tobacco the purchase or use of which this state is prohibited from taxing under the Constitution or statutes of the United States.

(e) The taxes imposed by this chapter shall be advanced and paid by the dealer or distributor licensed pursuant to this chapter to the commissioner for deposit and distribution as provided in this chapter upon the first transaction within this state, whether or not the transaction involves the ultimate purchaser or consumer. The licensed dealer or distributor shall collect the tax on the first transaction within this state from the purchaser or consumer, and the purchaser or consumer shall pay the tax to the dealer or distributor. The dealer or distributor shall be responsible for the collection of the tax and the payment of the tax to the commissioner. Whenever cigars, cigarettes, or loose or smokeless tobacco is shipped from outside this state to anyone other than a distributor, the person receiving the cigars, cigarettes, or loose or smokeless tobacco shall be deemed to be a distributor and shall be responsible for the tax on the cigars, cigarettes, or loose or smokeless tobacco and the payment of the tax to the commissioner. No tobacco products shall be received in, sold in, or shipped into this state unless lawfully obtained from a person licensed pursuant to this chapter or from an importer with a valid permit issued pursuant to 26 U.S.C. Section 5712.

(f) The amount of taxes advanced and paid to the state as provided in this Code section shall be added to and collected as a part of the sales price of the cigars, cigarettes, or loose or smokeless tobacco sold or distributed. The amount of the tax shall be stated separately from the price of the cigars, cigarettes, or loose or smokeless tobacco.

(g) The cigars, cigarettes, and loose or smokeless tobacco tax imposed shall be collected only once upon the same cigars, cigarettes, or loose or smokeless tobacco.



§ 48-11-3. Collection of tax by stamps; sale at discount to distributors; basis of discount percentage; alternate method of collection of tax on cigars; prohibition of sale or exchange of stamps with another distributor; redemption

(a) Except as otherwise provided in this Code section, the taxes imposed by Code Section 48-11-2 shall be collected and paid through the use of stamps. The commissioner shall secure stamps of such design and materials as the commissioner deems appropriate to protect the revenue and shall sell the stamps to licensed distributors at a discount of not less than 2 percent and not more than 8 percent of the value of the stamps. The exact percentage of the discount shall be based on brackets according to the volume of cigars, cigarettes, and loose or smokeless tobacco handled by the distributor pursuant to regulations promulgated by the commissioner. The commissioner shall prescribe by regulation the condition, method, and manner in which stamps are to be affixed to containers of cigars, cigarettes, and loose or smokeless tobacco.

(b) The commissioner may prescribe by regulation an alternate method, in lieu of the sale of stamps, of collecting and paying the tax imposed upon cigars and little cigars. The commissioner may also prescribe by regulation an alternate method, in lieu of the sale of stamps, of collecting and paying the tax imposed on loose or smokeless tobacco. Any such regulations shall be promulgated so that use of the alternate method will result in the same revenue to the state as the state would realize through the sale of stamps to the distributors.

(c) No distributor shall sell or exchange with another distributor any stamps issued pursuant to this chapter. The commissioner is authorized to redeem at cost price any stamps presented for redemption by a licensed distributor when the commissioner determines from physical inspection that no cigars, cigarettes, or loose or smokeless tobacco has been sold by the distributor under pretense of the tax imposed by this chapter having been paid through use of the stamps.



§ 48-11-4. Licensing of persons engaged in tobacco business; initial and annual fees; suspension and revocation; registration and inspection of vending machines; bond by distributor; jurisdiction; licensing of promotional activities

(a) No person shall engage in or conduct the business of manufacturing, importing, brokering, purchasing, selling, consigning, vending, dealing in, shipping, receiving, or distributing cigars, cigarettes, or loose or smokeless tobacco in this state without first obtaining a license from the commissioner.

(b) All licenses shall be issued by the commissioner, who shall make rules and regulations with respect to applications for and issuance of the licenses and for other purposes of enforcing this chapter. The commissioner may refuse to issue any license under this chapter when the commissioner has reasonable cause to believe that the applicant has willfully withheld information requested of the applicant or required by the regulations to be provided or reported or when the commissioner has reasonable cause to believe that the information submitted in any application or report is false or misleading and is not given in good faith.

(c) (1) The annual renewal fee for a manufacturer's, importer's, distributor's, or dealer's license shall be $10.00. There shall also be a first year registration fee of $250.00 for a person commencing business as a manufacturer, importer, or distributor. All renewal applications shall be filed at least 30 days in advance of the expiration date shown on the license.

(2) Each license, except a dealer's license, shall begin on July 1 and end on June 30 of the next succeeding year. The prescribed fee shall accompany every application for a license and shall apply for any portion of the annual period.

(3) Each dealer's license shall be valid for 12 months beginning on the date of issue for the initial license, and the first day of the month of issue for subsequent licenses, and shall expire on the last day of the month preceding the month in which the initial license was issued. Any dealer licensed under the provisions of this Code section who is also licensed under Chapter 2 of Title 3 to sell alcoholic beverages may, upon written request to the commissioner, arrange to have both licenses renewed on the same date each year. Any dealer that follows the proper procedure for a renewal of his or her license, including filing the application for renewal at least 30 days in advance of the expiration date of his or her existing license, shall be allowed to continue operating as a dealer under the existing license until the commissioner has issued the new license or denied the application for renewal.

(4) Each manufacturer's, importer's, distributor's, or dealer's license shall be subject to suspension or revocation for violation of any of the provisions of this chapter or of the rules and regulations made pursuant to this chapter or Chapters 13 and 13A of Title 10 or of the rules and regulations made pursuant to those chapters. A separate license shall be required for each place of business. No person shall hold a distributor's license and a dealer's license at the same time.

(d) The commissioner may make rules and regulations governing the sale of cigars, cigarettes, loose or smokeless tobacco, and other tobacco products in vending machines. The commissioner shall require annually a special registration of each vending machine for any operation in this state and charge a license fee for the registration in the amount of $10.00 for each machine. The annual registration shall indicate the location of the vending machine. No vending machine shall be purchased or transported into this state for use in this state when the vending machine is not so designed as to permit inspection without opening the machine for the purpose of determining that all cigars, cigarettes, loose or smokeless tobacco, and other tobacco products contained in the machine bear the tax stamp required under this chapter.

(e) The manufacturer's, importer's, distributor's, or dealer's license shall be exhibited in the place of business for which it is issued in the manner prescribed by the commissioner. The commissioner shall require each licensed distributor to file with the commissioner a bond in an amount of not less than $1,000.00 to guarantee the proper performance of the distributor's duties and the discharge of the distributor's liabilities under this chapter. The bond shall run concurrently with the distributor's license but shall remain in full force and effect for a period of one year after the expiration or revocation of the distributor's license unless the commissioner certifies that all obligations due the state arising under this chapter have been paid.

(f) The jurisdiction of the commissioner in the administration of this chapter shall extend to every person using or consuming cigars, cigarettes, or loose or smokeless tobacco in this state and to every person dealing in cigars, cigarettes, or loose or smokeless tobacco in any way for business purposes and maintaining a place of business in this state. For the purpose of this chapter, the maintaining of an office, store, plant, warehouse, stock of goods, or regular sales or promotional activity, whether carried on automatically or by salespersons or other representatives, shall constitute, among other activities, the maintaining of a place of business. For the purpose of enforcement of this chapter and the rules and regulations promulgated under this chapter, notwithstanding any other provision of law, the commissioner or his or her duly appointed hearing officer is granted authority to conduct hearings which shall at all times be exercised in conformity with rules and regulations promulgated by the commissioner and consistent with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(g) The commissioner may provide for the licensing of promotional activities, not including the sale of cigars, cigarettes, or loose or smokeless tobacco, carried on by the manufacturer. The fee for any such license shall be $10.00 annually.



§ 48-11-5. Licensing of nonresident distributors; authorized use of stamps or metering machine; bond; amount; examination of records; service on agent; applicability of chapter to nonresident distributors; reports of shipments

(a)(1) If the commissioner finds that the collection of the tax imposed by this chapter would be facilitated by such action, the commissioner may authorize any person residing or located outside this state who is engaged in the business of manufacturing cigars, cigarettes, or loose or smokeless tobacco or any person residing or located outside this state who ships cigars, cigarettes, or loose or smokeless tobacco into this state for sale to licensed dealers in this state, to be licensed as a distributor and, after the person complies with the commissioner's requirements, to affix or cause to be affixed the stamps required by this chapter on behalf of the purchasers of the cigars, cigarettes, or loose or smokeless tobacco who would otherwise be taxable for the cigars, cigarettes, and loose or smokeless tobacco. The commissioner may sell tax stamps to an authorized person or may authorize the use of a metering machine by the person as provided in Code Section 48-11-3.

(2) The commissioner shall require a bond of a nonresident distributor satisfactory to the commissioner and in an amount of not less than $1,000.00, conditioned upon the payment of the tax and compliance with any other requirements specified by the commissioner. As a condition of authorization as provided in this Code section, a nonresident distributor shall agree to submit the distributor's books, accounts, and records for examination by the commissioner or the commissioner's duly authorized agent during reasonable business hours and shall appoint in writing an agent who resides in this state for the purpose of service. Service upon an agent shall be sufficient service upon the nonresident distributor and made by leaving a duly attested copy of the process with the agent. When legal process against any nonresident distributor is served upon the agent, the agent shall notify the nonresident distributor in the manner specified in Code Section 40-12-2.

(3) Upon the grant of authorization as provided in this subsection and except as may otherwise be determined by the commissioner, a nonresident distributor shall become a licensed distributor within the meaning of this chapter and shall be subject to all provisions of this chapter applicable to licensed distributors.

(b) Every nonresident manufacturer, importer, or distributor of cigars, cigarettes, or loose or smokeless tobacco making shipments of cigars, cigarettes, or loose or smokeless tobacco by common carrier or otherwise for their own account or for the account of others to distributors or dealers of cigars, cigarettes, or loose or smokeless tobacco located within this state shall make reports of the shipments when and as required by rules and regulations of the commissioner.



§ 48-11-6. Suspension, refusal of renewal, and revocation of licenses; notice; procedures for hearings; appeals; effect of suspension or refusal to renew on other activities by commissioner

The commissioner may suspend or refuse to renew a license issued to any person under this chapter for violation of any provision of this chapter or Chapters 13 and 13A of Title 10 or of the rules and regulations made pursuant to those chapters. After notice and opportunity for hearing, the commissioner may revoke a license issued to any person under this chapter for violation of any provision of this chapter or of any rule or regulation of the commissioner made pursuant to this chapter or Chapters 13 and 13A of Title 10 or of the rules and regulations made pursuant to those chapters. Any person aggrieved by the suspension of or refusal to renew his or her license may apply to the commissioner for a hearing as provided in subsection (a) of Code Section 48-11-18; and any person aggrieved by the action of the commissioner in revoking or refusing to renew his or her license after hearing may further appeal to the courts as provided in subsection (b) of Code Section 48-11-18. No legal proceedings or other action by the commissioner shall be barred or abated by the suspension, revocation, or expiration of any license issued under this chapter.



§ 48-11-7. Execution of bonds by distributor; surety

Each bond required to be filed pursuant to this chapter shall be executed by the distributor as principal and, as surety, by a corporation authorized to engage in business as a surety company in this state.



§ 48-11-8. Prohibition of sale or possession of unstamped tobacco products; distributors to affix stamps or otherwise pay tax; payment of tax only once; reports

(a)(1) No person shall sell, offer for sale, or possess with intent to sell any cigarettes in this state when the cigarette container does not bear the tax stamps required by Code Section 48-11-3.

(2) No person shall sell, offer for sale, or possess with intent to sell in this state any cigars or little cigars upon which the tax has not been paid under the alternate method of collecting the taxes provided in Code Section 48-11-3 or which do not bear tax stamps.

(3) No person shall sell, offer for sale, or possess with intent to sell any loose or smokeless tobacco in this state when the loose or smokeless tobacco container does not bear the tax stamps required by Code Section 48-11-3 or upon which the tax has not been paid under the alternate method of collecting the tax provided under Code Section 48-11-3.

(4) No person shall sell, offer for sale, or possess with intent to sell cigarettes as prohibited by Code Section 10-13A-5.

(b) Each distributor at the location for which such distributor's license is issued and in the manner specified by the commissioner shall affix the stamps required by this Code section to each individual package of cigarettes sold or distributed by such distributor, except as prohibited by Code Section 10-13A-5. Each distributor shall comply with the commissioner's regulations for the payment of the tax on cigars or loose or smokeless tobacco as provided in Code Section 48-11-3 or shall affix to each container of cigars or loose or smokeless tobacco sold by such distributor or from which such distributor sells cigars or loose or smokeless tobacco the stamps required by this chapter. The stamps may be affixed or the tax under the alternate method may be paid by a distributor at any time before the cigars, cigarettes, or loose or smokeless tobacco is transferred out of such distributor's possession.

(c) It is the intent of this chapter that the tax imposed by this chapter be paid only once and that, if the distributor acquires stamped cigarettes, tax-paid cigars, stamped cigars, stamped loose or smokeless tobacco, or tax-paid loose or smokeless tobacco, such distributor is not required to affix additional stamps or provide other evidence of payment of the tax.

(d) Every dealer who comes into possession of cigars, cigarettes, or loose or smokeless tobacco not bearing proper tax stamps or other evidence of the tax imposed by this chapter shall report the cigars, cigarettes, or loose or smokeless tobacco to the commissioner prior to displaying, selling, using, or otherwise disposing of the cigars, cigarettes, and loose or smokeless tobacco. After a report, the commissioner shall authorize a licensed distributor to affix the proper stamps to the cigars, cigarettes, and loose or smokeless tobacco or, in the case of cigars or loose or smokeless tobacco, authorize the dealer to remit the tax by the alternate method promulgated by the commissioner in accordance with Code Section 48-11-3. A licensed distributor shall affix the stamps or comply with the alternate regulations when presented a permit for such action issued by the commissioner. A licensed distributor shall stamp cigarettes or comply with the alternate method provided in this chapter with respect to cigars or loose or smokeless tobacco, other than such distributor's own, only when authorized by the permit issued by the commissioner.

(e) No wholesale or retail distributor or wholesale or retail dealer shall accept deliveries of unstamped cigarettes or loose or smokeless tobacco or nontax-paid cigars or loose or smokeless tobacco which is shipped to such distributor or acquired by such distributor at any place within the state except as authorized and provided in this Code section. All cigars, cigarettes, and loose or smokeless tobacco shall be examined by the distributor or dealer on receipt, and the distributor shall immediately report the cigars, cigarettes, or loose or smokeless tobacco to the commissioner as provided in subsection (d) of this Code section.

(f) The commissioner may prescribe the charges which may be made by a distributor to any person for the services of the distributor as provided in this chapter in affixing the tax stamps to each individual package of cigarettes or loose or smokeless tobacco and may prescribe the charges which may be made by a distributor in complying with the commissioner's alternate regulations for the collection of the tax on cigars and little cigars or loose or smokeless tobacco.

(g) This Code section shall not apply to unstamped cigars and little cigars or loose or smokeless tobacco upon which the tax has been paid in accordance with the alternate regulations promulgated by the commissioner under Code Section 48-11-3.



§ 48-11-9. Seizure as contraband of unstamped tobacco products; exceptions; sale at public auction; procedure; disposition of proceeds; hearing; bond; contraband vending machines

(a) (1) Any cigars, cigarettes, or loose or smokeless tobacco found at any place in this state without stamps affixed to them as required by this chapter and any cigarettes in violation of subsection (c) of Code Section 10-13A-9 are declared to be contraband articles and may be seized by the commissioner, the commissioner's agents or employees, or any peace officer of this state when directed by the commissioner to do so.

(2) Paragraph (1) of this subsection shall not apply when:

(A) The tax has been paid on the unstamped cigars and little cigars or loose or smokeless tobacco in accordance with the commissioner's regulations promulgated pursuant to Code Section 48-11-3;

(B) The cigars, cigarettes, or loose or smokeless tobacco is in the possession of a licensed distributor;

(C) The cigars, cigarettes, or loose or smokeless tobacco is in course of transit from outside the state and is consigned to a licensed distributor;

(D) The cigars, cigarettes, or loose or smokeless tobacco is in the possession of a transporter who is in compliance with Code Section 48-11-22; or

(E) The cigars, cigarettes, or loose or smokeless tobacco is in the possession of a registered taxpayer as defined in Code Section 48-11-14 and the time for making the report required by Code Section 48-11-14 has not expired.

(3) This subsection shall not be construed to require the commissioner to confiscate unstamped or nontax-paid cigars, cigarettes, and loose or smokeless tobacco or other property when the commissioner has reason to believe that the owner of the cigars, cigarettes, loose or smokeless tobacco, or property is not willfully or intentionally evading the tax imposed by this chapter.

(b) Any cigars, cigarettes, loose or smokeless tobacco, or other property seized pursuant to this chapter may be offered for sale by the commissioner, at the commissioner's discretion, at public auction to the highest bidder after advertisement as provided in this Code section. The commissioner shall deliver to the Office of the State Treasurer the proceeds of any sale made under this Code section. Before delivering any cigars, cigarettes, or loose or smokeless tobacco sold to a purchaser at the sale, the commissioner shall require the purchaser to affix to the packages the amount of stamps required by this chapter or to comply with the commissioner's alternate method. The seizure and sale of any cigars, cigarettes, loose or smokeless tobacco, or property pursuant to this chapter shall not relieve any person from a fine, imprisonment, or other penalty for violation of this chapter.

(c) When any cigars, cigarettes, loose or smokeless tobacco, or other property has been seized pursuant to this chapter, the commissioner, at the commissioner's discretion, may advertise it for sale in a newspaper published or having a circulation in the place in which the seizure occurred, at least five days before the sale. Any person claiming an interest in the cigars, cigarettes, loose or smokeless tobacco, or other property may make written application to the commissioner for a hearing. The application shall state the person's interest in the cigars, cigarettes, loose or smokeless tobacco, or other property and such person's reasons why the cigars, cigarettes, loose or smokeless tobacco, or other property should not be forfeited. Further proceedings on the application for hearing shall be taken as provided in subsection (a) of Code Section 48-11-18. No sale of any cigars, cigarettes, loose or smokeless tobacco, or property seized pursuant to this chapter shall be made while an application for a hearing is pending before the commissioner. The pendency of an appeal under subsection (b) of Code Section 48-11-18 shall not prevent the sale unless the appellant posts a satisfactory bond with surety in an amount double the estimated value of the cigars, cigarettes, loose or smokeless tobacco, or other property and conditioned upon the successful termination of the appeal.

(d) Any vending machine containing or dispensing any cigarettes or loose or smokeless tobacco which does not bear the tax stamps required under this chapter or containing or dispensing any cigars or loose or smokeless tobacco upon which the tax has not been paid either through the purchase of stamps or the alternate procedure provided by the commissioner as required under this chapter shall be a contraband article. The commissioner may seize any such machine and deal with it in the same manner as provided by law for the seizure and sale of unstamped cigarettes or loose or smokeless tobacco and nontax-paid cigars or loose or smokeless tobacco.



§ 48-11-10. Monthly reports of licensed distributors; contents; authority to require reports from common carriers, warehousemen, and others; penalty for failure to file timely report

(a) Every licensed distributor shall file with the commissioner, on or before the tenth day of each month, a report in the form prescribed by the commissioner disclosing:

(1) The quantity of cigars, cigarettes, or loose or smokeless tobacco on hand on the first and last days of the calendar month immediately preceding the month in which the report is filed;

(2) Information required by the commissioner concerning the amount of stamps purchased, used, and on hand during the report period; and

(3) Information otherwise required by the commissioner for the report period.

(b) The commissioner may require other reports as the commissioner deems necessary for the proper administration of this chapter, including, but not limited to, reports from common carriers and warehousemen with respect to cigars, cigarettes, and loose or smokeless tobacco delivered to or stored at any point in this state.

(c) Any person who fails to file any report when due shall forfeit as a penalty for each day after the due date until the report is filed the sum of $25.00, to be collected in the manner provided in subsection (c) of Code Section 48-11-24 for the collection of penalties.



§ 48-11-11. Records of distributors and dealers; stock of tobacco products; inspection by commissioner and agents; inspection of records of transportation companies, carriers, and warehouses

(a) Each distributor and each dealer shall keep complete and accurate records of all cigars, cigarettes, and loose or smokeless tobacco manufactured, produced, purchased, and sold. The original records or a complete and legible photocopy or electronic image shall be safely preserved for three years in an appropriate manner to ensure permanency and accessibility for inspection by the commissioner and the commissioner's authorized agents. The commissioner and the commissioner's authorized agents may examine the books, papers, and records of any distributor or dealer in this state for the purpose of determining whether the tax imposed by this chapter has been fully paid and, for the purpose of determining whether the provisions of this chapter are properly observed, may investigate and examine the stock of cigars, cigarettes, or loose or smokeless tobacco in or upon any premises, including, but not limited to, public and private warehouses where the cigars, cigarettes, or loose or smokeless tobacco is possessed, stored, or sold. Invoices sufficient to cover current inventory at a licensed location shall be maintained at that licensed location and made available for immediate inspection. All other records may be kept at a locality other than the licensed location and shall be provided for inspection within two business days after receipt of notification from the commissioner or an authorized agent of the commissioner to make such records available.

(b) The commissioner and his or her authorized agents may examine the books, papers, and records of any transportation company, any common, contract, or private carrier, and any public or private warehouse for the purpose of determining whether the provisions of this chapter are properly observed.



§ 48-11-12. Assessment of deficiencies and penalties for incorrect reports, nonpayment of tax, or purchase of insufficient stamps; assumption of illegal sale absent evidence to contrary; penalty for deficiency due to fraud

(a)(1) The commissioner shall assess a deficiency and may assess a penalty of 10 percent of the deficiency if, after an examination of the invoices, books, and records of a licensed distributor or dealer or of any other information obtained by the commissioner or the commissioner's authorized agents, the commissioner determines that:

(A) The report of the licensed distributor or licensed dealer is incorrect;

(B) The licensed distributor or dealer has not paid the tax in accordance with the alternate regulations promulgated by the commissioner under Code Section 48-11-3; or

(C) The licensed distributor or dealer has not purchased sufficient stamps to cover such licensed distributor or dealer's receipts for sales or other disposition of unstamped cigarettes or loose or smokeless tobacco and nontax-paid cigars or loose or smokeless tobacco.

(2) In any case where a licensed distributor or dealer cannot produce evidence of sufficient stamps purchased or other payment of the tax to cover the receipt of unstamped cigarettes or loose or smokeless tobacco or nontax-paid cigars or loose or smokeless tobacco, it shall be assumed that the cigars, cigarettes, and loose or smokeless tobacco were sold without having either the proper stamps affixed or the tax paid on unstamped cigars or loose or smokeless tobacco.

(b) If the commissioner determines that the deficiency or any part of the deficiency is due to a fraudulent intent to evade the tax, a penalty of 50 percent of the deficiency shall be added to the amount due.



§ 48-11-13. Tax on persons having tobacco products on which tax under Code Section 48-11-2 not paid; rate; exemptions

(a) There is imposed a tax on every person for the privilege of using, consuming, or storing cigars, cigarettes, and loose or smokeless tobacco in this state on which the tax imposed by Code Section 48-11-2 has not been paid. The tax shall be measured by and graduated in accordance with the volume of cigars, cigarettes, and loose or smokeless tobacco used, consumed, or stored as set forth in Code Section 48-11-2.

(b) This Code section shall not apply to:

(1) Cigars, cigarettes, or loose or smokeless tobacco in the hands of a licensed distributor or dealer;

(2) Cigars, cigarettes, or loose or smokeless tobacco in the possession of a carrier complying with Code Section 48-11-22;

(3) Cigars, cigarettes, or loose or smokeless tobacco stored in a public warehouse;

(4) Cigarettes or little cigars in an amount not exceeding 200 cigarettes or little cigars which have been brought into the state on the person;

(5) Cigars in an amount not exceeding 20 cigars which have been brought into the state on the person; or

(6) Loose or smokeless tobacco in an amount not exceeding six containers which has been brought into the state on the person.



§ 48-11-14. Registration, reports, and tax payments of persons acquiring tobacco products subject to tax under Code Section 48-11-13; assessment of tax due from person failing to file or filing incorrect report; hearing; penalties

(a) Before any person acquires cigars, cigarettes, or loose or smokeless tobacco subject to the tax imposed by Code Section 48-11-13, such person shall register with the commissioner as a responsible taxpayer subject to the obligation of maintaining records and making reports in the form prescribed by the commissioner. The report shall be made on or before the tenth day of the month following the month in which the cigars, cigarettes, or loose or smokeless tobacco was acquired and shall be accompanied by the amount of tax due.

(b) If any person subject to the tax imposed by Code Section 48-11-13 fails to make the required report or makes an incorrect report, the commissioner shall assess the correct amount of tax due from that person from the best information available to him. A copy of the assessment shall be furnished the person by registered or certified mail or statutory overnight delivery, return receipt requested, or by personal service. Any person aggrieved by any assessment pursuant to this Code section may request a hearing in the manner provided in subsection (a) of Code Section 48-11-18.

(c) Every person subject to the tax imposed by Code Section 48-11-13 who fails to register with the commissioner as a responsible taxpayer, who fails to make a report within the time specified, or who fails to remit the tax within the time specified may be required to pay a penalty of not less than $25.00 nor more than $250.00 in addition to the tax and any other penalties imposed by law and found due by the commissioner. The commissioner may proceed to collect the tax and penalty in the manner provided in subsection (c) of Code Section 48-11-24.

(d) Except as otherwise provided in this Code section, the sanctions and penalties set forth in Code Sections 48-11-15, 48-11-17, 48-11-18, and 48-11-20 through 48-11-24 and in Code Sections 48-7-2 and 48-13-38 shall be imposed where applicable for any violations of this chapter by consumers.



§ 48-11-15. Procedure for refund of taxes, cost price of affixed stamps, and tax on tobacco products unfit for sale, use, or consumption and destroyed or exported

The Office of the State Treasurer is authorized to pay, on the order of the commissioner, claims for refunds of cigar, cigarette, or loose or smokeless tobacco taxes found by the commissioner or the courts to be due any distributor, dealer, or taxpayer. The commissioner, upon proof satisfactory to the commissioner and in accordance with regulations promulgated by the commissioner, shall refund the cost price of stamps affixed to any package of cigars, cigarettes, or loose or smokeless tobacco or shall refund the tax paid on cigars or loose or smokeless tobacco under the alternate method when the cigars, cigarettes, or loose or smokeless tobacco has become unfit for use, consumption, or sale and has been destroyed or shipped out of the state.



§ 48-11-16. Purchase of tax stamps on account by licensed distributors; permit; time of payment; bond; cancellation of permit without notice for failure or refusal to comply with Code section; annual payment of any liability outstanding

(a) The commissioner may permit licensed distributors to purchase tax stamps from the department on account. Permits may be granted only to licensed distributors who post bonds with the commissioner in amounts sufficient in the opinion of the commissioner to secure payment for stamps delivered on account. Tax stamps purchased by licensed distributors shall be paid for in full on or before the twentieth day of the month next succeeding the purchase. The bond provided in this Code section shall be secured by cash which shall bear no interest, by negotiable securities approved by the Office of the State Treasurer, or by a surety bond executed by a surety company licensed to do business in this state and approved by the commissioner.

(b) The commissioner may cancel without notice any permit issued under this Code section if the licensed distributor fails or refuses to comply with the requirements of this Code section or with the rules and regulations adopted under authority of this Code section.

(c) On or before June 30 of each fiscal year, the licensed distributor shall pay in its entirety any liability for the purchase of tax stamps due at that time.



§ 48-11-17. Amount of unpaid tax as lien against property of violators; seizure and sale; recording of lien

The amount of any unpaid tax shall be a lien against the property of any distributor or dealer who sells cigars, cigarettes, or loose or smokeless tobacco without collecting the tax and against the property of any person using or consuming cigars, cigarettes, or loose or smokeless tobacco without proper stamps affixed to the cigars, cigarettes, or loose or smokeless tobacco or without the tax paid on the cigars or loose or smokeless tobacco as otherwise provided in this chapter. The commissioner or the commissioner's authorized agents are authorized to seize the property of a delinquent distributor, dealer, or taxpayer and sell it as provided by law to satisfy the claim for taxes due under this chapter; or the commissioner may record the commissioner's lien specifying and describing the property against which the lien is effective, and the lien shall be good as against any other person until the claim for taxes is satisfied.



§ 48-11-18. Procedure for hearing by persons aggrieved by action of commissioner; initiation of hearings by commissioner; production of evidence; appeals; bond; grounds for not sustaining commissioner's action; costs

(a) Any person aggrieved by any action of the commissioner or the commissioner's authorized agent may apply to the commissioner, in writing within ten days after the notice of the action is delivered or mailed to the commissioner, for a hearing. The application shall set forth the reasons why the hearing should be granted and the manner of relief sought. The commissioner shall notify the applicant of the time and place fixed for the hearing. After the hearing, the commissioner may make an order as may appear to the commissioner to be just and lawful and shall furnish a copy of the order to the applicant. The commissioner at any time by notice in writing may order a hearing on the commissioner's own initiative and require the taxpayer or any other person whom the commissioner believes to be in possession of information concerning any manufacture, importation, use, consumption, storage, or sale of cigars, cigarettes, or loose or smokeless tobacco which has escaped taxation to appear before the commissioner or the commissioner's duly authorized agent with any specific books of account, papers, or other documents for examination under oath relative to the information.

(b) Any person aggrieved because of any final action or decision of the commissioner, after hearing, may appeal from the decision to the superior court of the county in which the appellant resides. The appeal shall be returnable at the same time and shall be served and returned in the same manner as required in the case of a summons in a civil action. The authority issuing the citation shall take from the appellant a bond of recognizance to the state, with surety, conditioned to prosecute the appeal and to effect and comply with the orders and decrees of the court. The action of the commissioner shall be sustained unless the court finds that the commissioner misinterpreted this chapter or that there is no evidence to support the commissioner's action. If the commissioner's action is not sustained, the court may grant equitable relief to the appellant. Upon all appeals which are denied, costs may be taxed against the appellant at the discretion of the court. No costs of any appeal shall be taxed against the state.



§ 48-11-19. Powers and duties of special agents and enforcement officers of department; bond; duties following arrests; retention of weapon and badge upon retirement

(a) Each person appointed by the commissioner as a special agent or enforcement officer of the department for the enforcement of the laws of this state with respect to the manufacture, transportation, distribution, sale, possession, and taxation of cigars, cigarettes, little cigars, and loose or smokeless tobacco shall have the authority throughout the state to:

(1) Obtain and execute warrants for arrest of persons charged with violations of such laws;

(2) Obtain and execute search warrants in the enforcement of such laws;

(3) Arrest without warrant any person violating such laws in the officer's presence or within such officer's immediate knowledge when there is likely to be a failure of enforcement of such laws for want of a judicial officer to issue a warrant;

(4) Make investigations in the enforcement of such laws and, in connection with such investigations, to go upon any property outside buildings, whether posted or otherwise, in the performance of such officer's duties;

(5) Seize and take possession of all property which is declared contraband under such laws; and

(6) Carry firearms while performing such officer's duties.

(b) Each special agent or enforcement officer shall file with the commissioner a public official's bond in the amount of $1,000.00, the cost of the bond to be borne by the department. Nothing in this chapter shall be construed to relieve agents and officers, after making an arrest, from the duties imposed generally to obtain a warrant promptly and to return arrested persons without undue delay before a person authorized to examine, commit, or receive bail as required by general law.

(c) After a special agent or enforcement officer has accumulated 25 years of service with the department, upon leaving the department under honorable conditions, such special agent or enforcement officer shall be entitled as part of such officer's compensation to retain his or her weapon and badge pursuant to regulations promulgated by the commissioner.

(d) As used in this subsection, the term "disability" means a disability that prevents an individual from working as a law enforcement officer. When a special agent or enforcement officer leaves the department as a result of a disability arising in the line of duty, such special agent or enforcement officer shall be entitled as part of such officer's compensation to retain his or her weapon and badge in accordance with regulations promulgated by the commissioner.



§ 48-11-20. Venue as to violations of chapter; commissioner's certificate as prima-facie evidence

The failure to do any act required by this chapter shall be deemed an act committed in part at the office of the commissioner in Atlanta. The certificate of the commissioner to the effect that any act required by this chapter has not been done shall be prima-facie evidence that the act has not been done.



§ 48-11-21. Jurisdiction of superior courts of criminal violations of chapter

The superior courts of this state shall have jurisdiction of offenses against this chapter which are punishable by fine or imprisonment, or both.



§ 48-11-22. Transportation of unstamped tobacco products; requirement of invoices or delivery tickets; contents; confiscation and disposition absent invoice or ticket; penalty; applicability

(a) Every person who transports upon the public highways, roads, and streets of this state cigars, cigarettes, or loose or smokeless tobacco not stamped or on which tax has not been paid in accordance with the alternate regulations provided by the commissioner under Code Section 48-11-3 shall have in such person's actual possession invoices or delivery tickets for the cigars, cigarettes, and loose or smokeless tobacco which show the true name and address of the consignor or seller, the true name of the consignee or purchaser, the quantity and brands of the cigars, cigarettes, or loose or smokeless tobacco transported, and the name and address of the person who has assumed or shall assume the payment of the tax at the point of ultimate destination. In the absence of the invoices or delivery tickets, the cigars, cigarettes, or loose or smokeless tobacco being transported and the vehicles in which the cigars, cigarettes, or loose or smokeless tobacco is being transported shall be confiscated and disposed of as provided in Code Section 48-11-9; and the transporter may be liable for a penalty of not more than $50.00 for each individual carton of little cigars or cigarettes, $50.00 for each individual box of cigars, and $50.00 for each individual container of loose or smokeless tobacco being transported by such person. The penalty shall be recovered as provided in subsection (c) of Code Section 48-11-24.

(b) This Code section shall apply only to the transportation of more than 200 cigarettes, more than 200 little cigars, more than 20 cigars, or more than six containers of loose or smokeless tobacco.



§ 48-11-23. Transporting tobacco products in violation of Code Section 48-11-22; penalty

(a) It shall be unlawful for any person, with the intent to evade the tax imposed by this chapter, to transport cigars, cigarettes, or loose or smokeless tobacco in violation of Code Section 48-11-22.

(b) Any person who violates Code Section 48-11-22, with the intent to evade the tax imposed by this chapter, shall, upon conviction, be subject to the following punishments:

(1) If such person is transporting more than 20 but fewer than 60 cigars, more than 200 but fewer than 600 cigarettes or little cigars, or more than six but fewer than 18 containers of loose or smokeless tobacco, such person shall be guilty of a misdemeanor;

(2) If such person is transporting 60 or more but fewer than 200 cigars, 600 or more but fewer than 2,000 cigarettes or little cigars, or 18 or more but fewer than 60 containers of loose or smokeless tobacco, such person shall be guilty of a misdemeanor of a high and aggravated nature; or

(3) If such person is transporting 200 or more cigars, 2,000 or more cigarettes or little cigars, or 60 or more containers of loose or smokeless tobacco, such person shall be guilty of a felony and, upon conviction thereof, shall be imprisoned for not less than three years nor more than ten years.



§ 48-11-23.1. Additional requirements on the sale of tobacco products; seizure and forfeiture of contraband; revocation of licenses

(a) As used in this Code section, the term "package" means a pack, carton, or container of any kind in which cigarettes or loose or smokeless tobacco is offered for sale, sold, or otherwise distributed, or intended for distribution, to consumers.

(b) No tax stamp may be affixed to, or made upon, any package of cigarettes or loose or smokeless tobacco if:

(1) The package differs in any respect with the requirements of the Federal Cigarette Labeling and Advertising Act, 15 U.S.C. Sec. 1331, et seq., for the placement of labels, warnings, or any other information upon a package of cigarettes or loose or smokeless tobacco that is to be sold within the United States;

(2) The package is labeled "For Export Only," "U.S. Tax Exempt," "For Use Outside U.S.," or similar wording indicating that the manufacturer did not intend that the product be sold in the United States;

(3) The package, or a package containing individually stamped packages, has been altered by adding or deleting the wording, labels, or warnings described in paragraph (1) or (2) of this subsection;

(4) The package has been imported into the United States after January 1, 2000, in violation of 26 U.S.C. Sec. 5754;

(5) The package in any way violates federal trademark or copyright laws; or

(6) The package in any way violates Code Section 10-13A-5.

(c) Any person who sells or holds for sale a cigarette or loose or smokeless tobacco package to which is affixed a tax stamp in violation of subsection (b) of this Code section shall be guilty of a misdemeanor.

(d) Notwithstanding any other provision of law, the commissioner may revoke any license issued under this chapter to any person who sells or holds for sale a cigarette or loose or smokeless tobacco package to which is affixed a tax stamp in violation of subsection (b) of this Code section.

(e) Notwithstanding any other provision of law, the commissioner may seize and destroy or sell to the manufacturer, only for export, packages that do not comply with subsection (b) of this Code section.

(f) A violation of subsection (b) of this Code section shall constitute an unfair and deceptive act or practice under Part 2 of Article 15 of Chapter 1 of Title 10, the "Fair Business Practices Act of 1975."



§ 48-11-24. Penalties for possession of unstamped tobacco products; penalty for operation of unlicensed business or activity; procedure for enforcement and collection of penalties; costs and expenses

(a) Any person who possesses unstamped cigarettes or nontax-paid cigars, or little cigars, or loose or smokeless tobacco in violation of this chapter shall be liable for a penalty of not more than $50.00 for each individual carton of unstamped cigarettes and $50.00 for each individual nontax-paid carton of little cigars, box of cigars or container of loose or smokeless tobacco in his or her possession.

(b) Any person who engages in any business or activity for which a license is required by this chapter without first having obtained a license to do so or any person who continues to engage in or conduct the business after the person's license has been revoked or during a suspension of the license shall be guilty of a misdemeanor of a high and aggravated nature and, upon conviction thereof, shall be subject to imprisonment for up to 12 months, a fine of not more than $5,000.00, or both. Each day that the business is engaged in or conducted shall be deemed a separate offense.

(c) Proceedings to enforce and collect the penalties provided by this chapter shall be brought by and in the name of the commissioner. With respect to offenses committed within the territorial jurisdiction of the court, each superior court shall have jurisdiction to enforce and collect the penalty. The costs recoverable in any such proceeding shall be recovered by the commissioner in the event of judgment in the commissioner's favor. If the judgment is for the defendant, it shall be without costs against the commissioner. All expenses incident to the recovery of any penalty pursuant to this Code section shall be paid in the same manner as any other expense incident to the administration of this chapter.



§ 48-11-25. Violations of chapter; penalties

(a)(1) It shall be unlawful for any person, with the intent to evade the tax imposed by this chapter, to possess unstamped cigarettes or loose or smokeless tobacco or nontax-paid cigars or loose or smokeless tobacco.

(2) Any person who violates paragraph (1) of this subsection shall be guilty of a misdemeanor.

(b)(1) It shall be unlawful for any person, with the intent to evade the tax imposed by this chapter, to:

(A) Sell cigarettes or loose or smokeless tobacco without the stamps required by this chapter being affixed to the cigarettes or loose or smokeless tobacco; or

(B) Sell cigars or loose or smokeless tobacco without the stamp or stamps required by this chapter or without the tax being paid on the cigars or loose or smokeless tobacco in accordance with the alternate method.

(2) Any person who violates paragraph (1) of this subsection shall be guilty of a felony and, upon conviction thereof, shall be imprisoned for not less than one year nor more than ten years.



§ 48-11-26. Failure to file report or filing false report required by chapter; penalty

(a) With respect to this chapter, it shall be unlawful for any person, with the intent to defraud the state or evade the payment of any tax, penalty, or interest or any part of a payment when due, to:

(1) Willfully fail or refuse to file any report or statement required to be filed pursuant to this chapter or by the commissioner's rules and regulations; or

(2) Aid or abet another in the filing with the commissioner of any false or fraudulent report or statement.

(b) Any person who violates subsection (a) of this Code section shall be guilty of a misdemeanor of a high and aggravated nature and, upon conviction thereof, shall be subject to a fine of not more than $1,000.00 for each separate offense.



§ 48-11-27. False entries on invoices or records pursuant to chapter; penalty

(a) It shall be unlawful for any person to:

(1) Make a false entry upon any invoices or any record relating to the purchase, possession, or sale of cigarettes or loose or smokeless tobacco; or

(2) With intent to evade any tax imposed by this chapter, present any false entry upon any such invoice or record for the inspection of the commissioner or the commissioner's authorized agents.

(b) Any person who violates subsection (a) of this Code section shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than $250.00 for each separate offense.



§ 48-11-28. Possession, use, manufacture, or other unlawful activities involving counterfeited stamps or tampering with metering machine pursuant to chapter; penalty

(a) With respect to this chapter, it shall be unlawful for any person to:

(1) Fraudulently make, utter, forge, or counterfeit any stamp prescribed by the commissioner;

(2) Cause or procure a violation of paragraph (1) of this subsection to be done;

(3) Willfully utter, publish, pass, or render as true any false, altered, forged, or counterfeited stamp;

(4) Knowingly possess any false, altered, forged, or counterfeited stamp;

(5) For the purpose of evading the tax imposed, use more than once any stamp required by this chapter; or

(6) Tamper with or cause to be tampered with any metering machine authorized to be used.

(b) Any person who violates subsection (a) of this Code section shall be guilty of a felony and, upon conviction thereof, shall be imprisoned for not less than three years nor more than ten years.



§ 48-11-29. Swearing and testifying falsely with respect to matters governed by chapter; penalty

Reserved. Repealed by Ga. L. 2012, p. 831, § 13/HB 1071, effective January 1, 2013.



§ 48-11-30. Penalty for sale or possession of counterfeit cigarettes

(a) Notwithstanding any other provision of law, the sale or possession for sale of counterfeit cigarettes by any person shall result in the seizure of the product and related machinery by the commissioner or his or her authorized agents and any law enforcement agency at the direction of the commissioner and shall be punishable as follows:

(1) A first violation with a total quantity of less than two cartons of cigarettes shall be punishable by a fine of $1,000.00 or five times the retail value of the cigarettes involved, whichever is greater, or imprisonment not to exceed five years, or both the fine and imprisonment;

(2) A subsequent violation with a total quantity of less than two cartons of cigarettes shall be punishable by a fine of $5,000.00 or five times the retail value of the cigarettes involved, whichever is greater, or imprisonment not to exceed five years, or both the fine and imprisonment;

(3) A first violation with a total quantity of two cartons of cigarettes or more shall be punishable by a fine of $2,000.00 or five times the retail value of the cigarettes involved, whichever is greater, or imprisonment not to exceed five years, or both the fine and imprisonment; and

(4) A subsequent violation with a quantity of two cartons of cigarettes or more shall be punishable by a fine of $50,000.00 or five times the retail value of the cigarettes involved, whichever is greater, or imprisonment not to exceed five years, or both the fine and imprisonment.

(b) An act committed by or on behalf of a licensed cigarette manufacturer, cigarette importer, cigarette distributor, or cigarette dealer in violation of paragraph (2) or (4) of subsection (a) of this Code section shall also result in the revocation of the license by the department pursuant to Code Section 48-11-6.

(c) Any counterfeit cigarette seized by or at the direction of the commissioner shall be destroyed by the commissioner or his or her designee. Any related machinery seized by or at the direction of the commissioner may be sold by the commissioner at public auction in accordance with the requirements of Code Section 48-11-9.






Chapter 12 - Estate Tax

§ 48-12-1. Elimination of estate taxes and returns; prior taxable years not applicable

(a) On and after July 1, 2014, there shall be no estate taxes levied by the state and no estate tax returns shall be required by the state.

(b) Tax, penalty, and interest liabilities and refund eligibility for prior taxable years shall not be affected by the enactment of this Code section and shall continue to be governed by the provisions of general law as it existed immediately prior to July 1, 2014.

(c) This Code section shall not abate any prosecution, punishment, penalty, administrative proceeding or remedy, or civil action related to any violation of law committed prior to July 1, 2014.






Chapter 13 - Specific, Business, and Occupation Taxes

Article 1 - General Provisions

§ 48-13-1. "In towns or cities" defined

Reserved. Repealed by Ga. L. 1999, p. 749, § 1, effective July 1, 1999.



§ 48-13-2. Prohibition of export tax on state products

No export tax shall be imposed upon any item manufactured or produced in this state and shipped by the manufacturer or producer for sale outside the state.



§ 48-13-3. Prohibition of capitation tax; exception

No county, municipality, or district shall levy or collect any capitation tax whatever, except street tax.



§ 48-13-4. Prohibition of tax on activities involving air commerce; exceptions

(a) It shall be unlawful for the state or any county, municipality, airport authority, district, or other political subdivision to levy or collect a tax, fee, head charge, or other charge, directly or indirectly, on:

(1) Persons traveling in air commerce, whether on regularly scheduled commercial airlines, chartered air flights, or in privately owned civil aircraft;

(2) The carriage of persons traveling in air commerce; or

(3) The sale of air transportation or on the gross receipts derived from air transportation.

(b) This Code section shall not be construed to prohibit the state or any county, municipality, airport authority, district, or other political subdivision:

(1) From levying or collecting any property, income, franchise, sale, use, or other tax otherwise authorized by law; or

(2) Which owns or operates an airport from levying or collecting reasonable rental charges, landing fees, license fees, permit fees, and other service charges for the use of airport facilities and related facilities from aircraft owners, operators, persons selling or providing goods or services to the owners or operators or to the public, and others, when otherwise allowed by law.



§ 48-13-5. Definitions

As used in this article, the term:

(1) "Administrative fee" means a component of an occupation tax which approximates the reasonable cost of handling and processing the occupation tax.

(1.1)(A) Except as otherwise provided in subparagraph (B) of this paragraph, "employee" means an individual whose work is performed under the direction and supervision of the employer and whose employer withholds FICA, federal income tax, or state income tax from such individual's compensation or whose employer issues to such individual for purposes of documenting compensation a form I.R.S. W-2 but not a form I.R.S. 1099.

(B) An individual who performs work under the direction and supervision of one business or practitioner in accordance with the terms of a contract or agreement with another business which recruits such individual is an employee of the business or practitioner which issues to such individual for purposes of documenting compensation a form I.R.S. W-2.

(2)(A) "Gross receipts" means total revenue of the business or practitioner for the period, including without being limited to the following:

(i) Total income without deduction for the cost of goods sold or expenses incurred;

(ii) Gain from trading in stocks, bonds, capital assets, or instruments of indebtedness;

(iii) Proceeds from commissions on the sale of property, goods, or services;

(iv) Proceeds from fees charged for services rendered; and

(v) Proceeds from rent, interest, royalty, or dividend income.

(B) Gross receipts shall not include the following:

(i) Sales, use, or excise taxes;

(ii) Sales returns, allowances, and discounts;

(iii) Interorganizational sales or transfers between or among the units of a parent-subsidiary controlled group of corporations, as defined by 26 U.S.C. Section 1563(a)(1), between or among the units of a brother-sister controlled group of corporations, as defined by 26 U.S.C. Section 1563(a)(2), between or among a parent corporation, wholly owned subsidiaries of such parent corporation, and any corporation in which such parent corporation or one or more of its wholly owned subsidiaries owns stock possessing at least 30 percent of the total value of shares of all classes of stock of such partially owned corporation, or between or among wholly owned partnerships or other wholly owned entities;

(iv) Payments made to a subcontractor or an independent agent for services which contributed to the gross receipts in issue;

(v) Governmental and foundation grants, charitable contributions, or the interest income derived from such funds, received by a nonprofit organization which employs salaried practitioners otherwise covered by this chapter, if such funds constitute 80 percent or more of the organization's receipts; and

(vi) Proceeds from sales of goods or services which are delivered to or received by customers who are outside the state at the time of delivery or receipt.

(3) "Location or office" shall include any structure or vehicle where a business, profession, or occupation is conducted, but shall not include a temporary or construction work site which serves a single customer or project or a vehicle used for sales or delivery by a business or practitioner of a profession or occupation which has a location or office. The renter's or lessee's location which is the site of personal property which is rented or leased from another does not constitute a location or office for the personal property's owner, lessor, or the agent of the owner or lessor. The site of real property which is rented or leased to another does not constitute a location or office for the real property's owner, lessor, or the agent of the owner or lessor unless the real property's owner, lessor, or the agent of the owner or lessor, in addition to showing the property to prospective lessees or tenants and performing maintenance or repair of the property, otherwise conducts the business of renting or leasing the real property at such site or otherwise conducts any other business, profession, or occupation at such site.

(4) "Occupation tax" means a tax levied on persons, partnerships, corporations, or other entities for engaging in an occupation, profession, or business and enacted by a local government as a revenue-raising ordinance or resolution.

(5) "Practitioners of professions and occupations" shall not include a practitioner who is an employee of a business, if the business pays an occupation tax.

(6) "Regulatory fees" means payments, whether designated as license fees, permit fees, or by another name, which are required by a local government as an exercise of its police power and as a part of or as an aid to regulation of an occupation, profession, or business. The amount of a regulatory fee shall approximate the reasonable cost of the actual regulatory activity performed by the local government. A regulatory fee may not include an administrative fee or registration fee. No local government is authorized to require any administrative fee, registration fee, or fee by any other name in connection with a regulatory fee, except an occupation tax, as defined in paragraph (4) of this Code section. Regulatory fees do not include development impact fees as defined by paragraph (8) of Code Section 36-71-2 or other costs or conditions of zoning or land development.



§ 48-13-6. Levy of occupation tax by counties and municipalities on businesses and practitioners of professions and occupations; hearing on tax increase

(a) Except as to those businesses and practitioners of professions and occupations excluded by subsection (a) of Code Section 48-13-16 and except as to those persons excluded by Code Section 43-12-1, the governing authority of each county is authorized but not required to provide by local ordinance or resolution for the levy, assessment, and collection of occupation tax on those businesses and practitioners of professions and occupations with one or more locations or offices in the unincorporated part of the county and to provide for the punishment of violation of such a local ordinance or resolution. The governing authority of each county is authorized to classify businesses and practitioners of professions and occupations and to assess different taxes on different classes of businesses and practitioners. The governing authority of each county is authorized to provide by local ordinance or resolution for requiring information from businesses and practitioners of professions and occupations doing business in the unincorporated part of the county regarding the site of any location or office and payment of occupation taxes or regulatory fees to other local governments and to provide for the punishment for violation of such a local ordinance or resolution. This article supersedes any provision of local law authorizing such taxes.

(b) Except as to those businesses and practitioners of professions and occupations excluded by subsection (a) of Code Section 48-13-16 and except as to those persons excluded by Code Section 43-12-1, the governing authority of each municipal corporation is authorized but not required to provide by local ordinance or resolution for the levy, assessment, and collection of occupation tax on those businesses and practitioners of professions and occupations which have one or more locations or offices within the corporate limits and to provide for the punishment of violation of such a local ordinance or resolution. The governing authority of each municipal corporation is authorized to classify businesses and practitioners of professions and occupations and to assess different taxes on different classes of businesses and practitioners. The governing authority of each municipal corporation is authorized to provide by local ordinance or resolution for requiring information from businesses and practitioners of professions and occupations doing business within the corporate limits regarding the site of any location or office and payment of occupation taxes or regulatory fees to other local governments and to provide for the punishment for violation of such a local ordinance or resolution. This article supersedes any provision of local law or city charter authorizing such taxes.

(c) After April 11, 1995, any local government shall conduct at least one public hearing before adopting any ordinance or resolution regarding the occupation tax.



§ 48-13-7. Levy of occupation tax by counties and municipalities on businesses and practitioners of professions and occupations with no location or office in state; local law or city charter superseded; laws applicable to levy; tax payable to only one local government; exemption for payers of local occupation taxes out of state

(a) The governing authority of each county is authorized to provide by local ordinance or resolution for the levy, assessment, and collection of occupation tax on those businesses and practitioners of professions and occupations with no location or office in the state in accordance with this Code section and to provide for the punishment of violation of such a local ordinance or resolution if the business or practitioner:

(1) Has one or more employees or agents who exert substantial efforts within the unincorporated part of the county for the purpose of soliciting business or serving customers or clients; or

(2) Owns personal or real property which generates income and which is located in the unincorporated part of the county.

(b) The governing authority of each municipal corporation is authorized to provide by local ordinance or resolution for the levy, assessment, and collection of occupation tax on those businesses and practitioners of professions and occupations with no location or office in the state in accordance with this Code section and to provide for the punishment of violation of such a local ordinance or resolution if the business or practitioner:

(1) Has one or more employees or agents who exert substantial efforts within the corporate limits for the purpose of soliciting business or serving customers or clients; or

(2) Owns personal or real property which generates income and which is located in the corporate limits.

(c) This article supersedes any provisions of local law or city charter authorizing such taxes.

(d) Local governments levying occupation tax according to this Code section shall comply with Code Sections 48-13-10 through 48-13-13, except that: gross receipts of a business or practitioner for purposes of this Code section shall include only those gross receipts reasonably attributable to sales or services in this state; employees shall include only those employees engaged in substantial efforts within this state; and nation-wide profitability ratios shall apply only to types of business transacted within this state.

(e) Businesses and practitioners subject to this Code section shall be required to pay occupation tax to only one local government in this state, the local government for the municipal corporation or county in which the largest dollar volume of business is done or service is performed by the individual business or practitioner.

(f) If a business or practitioner subject to this Code section provides to the local government in this state which is authorized to levy occupation tax on such business or practitioner proof of payment of a local business or occupation tax in another state which purports to tax the business's or practitioner's sales or services in this state, the business or practitioner shall be exempt from local occupation tax in this state.



§ 48-13-8. Imposition of regulatory fees by counties and municipalities on businesses and practitioners of professions and occupations; classification based on location within or without corporate limits prohibited

(a) Except as to those persons excluded by Code Section 43-12-1, the governing authority of each county is authorized but not required to provide by local ordinance or resolution for the imposition and collection of regulatory fees on businesses and practitioners of professions and occupations doing business in the unincorporated part of the county and to provide for the punishment of violation of such a local ordinance or resolution. Classifying businesses and practitioners of professions and occupations according to whether such businesses and practitioners have a location within the unincorporated part of the county and imposing and collecting differential regulatory fees on the basis of such a classification is prohibited. This article supersedes any provision of local law authorizing such regulatory fees.

(b) Except as to those persons excluded by Code Section 43-12-1, the governing authority of each municipal corporation is authorized but not required to provide by local ordinance or resolution for the imposition and collection of regulatory fees on businesses and practitioners of professions and occupations doing business within the corporate limits and to provide for the punishment of violation of such a local ordinance or resolution. Classifying businesses and practitioners of professions and occupations according to whether such businesses and practitioners have a location within the corporate limits and imposing and collecting differential regulatory fees on the basis of such a classification is prohibited. This article supersedes any provision of local law or city charter authorizing such fees.



§ 48-13-9. Limitation on authority of local government to impose regulatory fee; examples of those which may be subject to fees; individuals and entities not subject to fees; general laws not repealed

(a) A local government is authorized to require a business or practitioner of a profession or occupation to pay a regulatory fee only if the local government customarily performs investigation or inspection of such businesses or practitioners of such profession or occupation as protection of the public health, safety, or welfare or in the course of enforcing a state or local building, health, or safety code, but no local government is authorized to use regulatory fees as a means of raising revenue for general purposes; provided that the amount of a regulatory fee shall approximate the reasonable cost of the actual regulatory activity performed by the local government.

(b) Examples of businesses or practitioners of professions or occupations which may be subject to regulatory fees of local governments include, but are expressly not limited to, the following:

(1) Building and construction contractors, subcontractors, and workers;

(2) Carnivals;

(3) Taxicab and limousine operators;

(4) Tattoo artists;

(5) Stables;

(6) Shooting galleries and firearm ranges;

(7) Scrap metal processors;

(8) Pawnbrokers;

(9) Food service establishments;

(10) Dealers in precious metals;

(11) Firearms dealers;

(12) Peddlers;

(13) Parking lots;

(14) Nursing homes, assisted living communities, and personal care homes;

(15) Newspaper vending boxes;

(16) Modeling agencies;

(17) Massage parlors;

(18) Landfills;

(19) Auto and motorcycle racing;

(20) Boarding houses;

(21) Businesses which provide appearance bonds;

(22) Boxing and wrestling promoters;

(23) Hotels and motels;

(24) Hypnotists;

(25) Handwriting analysts;

(26) Health clubs, gyms, and spas;

(27) Fortunetellers;

(28) Garbage collectors;

(29) Escort services;

(30) Burglar and fire alarm installers; and

(31) Locksmiths.

(c) Examples of businesses and practitioners of professions and occupations which local governments are not authorized to subject to regulatory fees include, but are expressly not limited to, the following:

(1) Lawyers;

(2) Physicians licensed under Chapter 34 of Title 43;

(3) Osteopaths licensed under Chapter 34 of Title 43;

(4) Chiropractors;

(5) Podiatrists;

(6) Dentists;

(7) Optometrists;

(8) Psychologists;

(9) Veterinarians;

(10) Landscape architects;

(11) Land surveyors;

(12) Practitioners of physiotherapy;

(13) Public accountants;

(14) Embalmers;

(15) Funeral directors;

(16) Civil, mechanical, hydraulic, or electrical engineers;

(17) Architects;

(18) Marriage and family therapists, social workers, and professional counselors;

(19) Dealers of motor vehicles, as defined in paragraph (1) of Code Section 10-1-622;

(20) Owners or operators of bona fide coin operated amusement machines, as defined in Code Section 50-27-70, and owners or operators of businesses where bona fide coin operated amusement machines are available for commercial use and play by the public, provided that such amusement machines have affixed current stickers showing payment of annual permit fees, in accordance with Code Section 50-27-78;

(21) Merchants or dealers as defined in Code Section 48-5-354 as to their deliveries to businesses and practitioners of professions and occupations in areas zoned for commercial use; and

(22) Any other business, profession, or occupation for which state licensure or registration is required by state law, unless the state law regulating such business, profession, or occupation specifically allows for regulation by local governments.

(d) This Code section shall not be construed to repeal other general laws which allow or require regulation of businesses, occupations, or professions by local governments.

(e) For each business, profession, or occupation, local governments are authorized to determine the amount of a regulatory fee imposed in accordance with this article only by one of the following methods:

(1) A flat fee for each business or practitioner of a profession or occupation doing business in the jurisdiction as authorized by Code Section 48-13-8;

(2) A flat fee for each type of permit or inspection requested;

(3) An hourly rate determined by the hourly wage or salary, including employee benefits, of the person or persons assigned to investigate or inspect multiplied by the number of hours estimated for the investigation or inspection to be performed;

(4) An hourly rate as determined by paragraph (3) of this subsection with the addition of other expenses reasonably related to such regulatory activity, such as administrative and travel expenses, multiplied by the number of hours estimated for the investigation or inspection to be performed;

(5) For construction projects that are classified as new construction, the number of square feet of construction or the number of square feet of construction to be served by the system to be installed, in conjunction with and limited by the building valuation data, as established from time to time by the International Code Council or by similar data, and in conjunction with and limited by the hourly rate described in paragraph (3) or (4) of this subsection; or

(6) For construction projects that are classified as renovation and all other construction projects other than those classified as new construction, the cost of the project in conjunction with and limited by the building valuation data that conforms with the principles and methods established from time to time by the International Code Council or by similar data, and in conjunction with and limited by the hourly rate described in paragraph (3) or (4) of this subsection.



§ 48-13-9.1. Civil action; attorney's fees

A civil action to enforce the limitation on regulatory fees set out in Code Section 48-13-9 may be filed after the exhaustion of administrative remedies. The prevailing party in such an action shall be awarded reasonable attorney's fees.



§ 48-13-10. Determining amount of occupation tax; criteria for classification of businesses and practitioners; administrative fee; exemptions or reduction in fees for economic development; election of tax by practitioner

(a) In determining the amount of occupation tax to be levied on an individual business or practitioner, local governments shall classify all businesses or practitioners by the same criterion or combination of criteria. To assure uniformity, each and every business and practitioner shall be classified by the same criterion or combination of criteria. The criteria used for classification shall be one or more than one of the following criteria:

(1) The number of employees of the business or practitioner as computed on a full-time position basis or full-time position equivalent basis, provided that for the purposes of this computation an employee who works 40 hours or more weekly shall be considered a full-time employee and that the average weekly hours of employees who work less than 40 hours weekly shall be added and such sum shall be divided by 40 to produce full-time position equivalents;

(2) Profitability ratio for the type of business, profession, or occupation as measured by nation-wide averages derived from statistics, classifications, or other information published by the United States Office of Management and Budget, the United States Internal Revenue Service, or successor agencies of the United States;

(3) Gross receipts of the business or practitioner in combination with the profitability ratio for the type of business, profession, or occupation as measured by nation-wide averages derived from statistics, classifications, or other information published by the United States Office of Management and Budget, the United States Internal Revenue Service, or successor agencies of the United States; or

(4) A flat fee classification which is applied uniformly to all businesses and practitioners of professions and occupations, so that each business or practitioner pays the same amount of tax for each office or location.

(b) Local governments which classify businesses and practitioners by the criterion described in paragraph (3) of subsection (a) of this Code section are authorized but not required to limit the geographic area in which gross receipts shall be taxed to that local government's jurisdiction.

(c) Local governments which classify by the criteria described in paragraph (2) or (3) of subsection (a) of this Code section shall rank the businesses and practitioners according to the profitability ratio described in paragraph (2) of subsection (a) of this Code section. After such ranking, the local government shall establish profitability classifications which do not overlap before setting one or more rates of taxation for each classification. Such local governments are not authorized to apply to any classification a rate of taxation greater than the rate applied to another classification which includes a business or practitioner with a higher profitability ratio, except that local governments are authorized but not required to apply different rates of taxation within the same profitability classification by dollar range of gross receipts. Local governments using such different rates of taxation within the same profitability classification shall use the same dollar ranges of gross receipts for each profitability classification and shall not apply to any business or practitioner a rate of taxation greater than the rate applied to the same dollar range of gross receipts in another classification which includes a business or practitioner with a higher profitability ratio.

(d) Local governments which classify by the criterion described in paragraph (1) of subsection (a) of this Code section are authorized but not required to adopt more than one rate of taxation per employee.

(e) The occupation tax may include an administrative fee.

(f)(1) Notwithstanding any other provision of this article, local governments may by ordinance or resolution provide for an exemption or reduction in occupation tax or a credit against occupation tax owed to one or more types of businesses or practitioners of occupations or professions as part of a plan for economic development or attracting, encouraging, or maintaining selected types of businesses or practitioners of selected occupations or professions. Such exemptions or reductions in occupation tax shall not be arbitrary or capricious.

(2) Exemptions or reductions in occupation tax pursuant to paragraph (1) of this subsection may include but shall not be limited to the following:

(A) Absolute dollar amount limitations on the total amount of tax, either by criterion or combination of criteria used for classification or for businesses and practitioners, provided that a jurisdiction which provides an absolute dollar amount limitation on the total amount of tax shall levy and collect such maximum tax only once on each business entity or practitioner even if a business or practitioner has more than one office or location within the jurisdiction;

(B) Tax credits for the retention or creation of jobs, or for jobs of a specific description, including but not limited to entry level jobs or jobs with compensation of a specified range;

(C) Tax credits for other taxes paid to the local government, including but not limited to ad valorem taxes;

(D) A tax exemption or a lower rate of taxation for sales to customers outside the jurisdiction of the local government;

(E) A credit or rebate to businesses or practitioners who paid occupation taxes in the previous year;

(F) A limitation on the dollar or percentage amount of increase in tax from a base year to a subsequent year, provided that the limitation is made applicable to new businesses or practitioners by imputing the gross receipts, profitability ratio, or number of employees of the subsequent year to the base year in calculating tax for the base year, tax for the subsequent year, and the increase in tax; and

(G) A credit or reduction as an adjustment for seasonal fluctuations in the number of employees, other fluctuations in the number of employees, increases or decreases in the number of employees, or temporary employees.

(g) Practitioners of professions and occupations who are listed in paragraphs (1) through (18) of subsection (c) of Code Section 48-13-9 shall elect as their entire occupation tax one of the following:

(1) The occupation tax resulting from application of the other provisions of this article; or

(2) A fee to be set by the local government, not to exceed $400.00 per practitioner who is licensed to provide the service, such tax to be paid at that practitioner's office or location; provided, however, that a practitioner paying according to this paragraph shall not be required to provide information to the local government relating to the gross receipts of the business or practitioner.

(h) Notwithstanding any other provision in this article, any local government levying an occupation tax is authorized to request payment of such occupation tax from and accept payment from a partnership, corporation, or other business entity composed of practitioners subject to the election set out in subsection (g) of this Code section for each such practitioner.



§ 48-13-10.1. Restriction on authority of counties and municipalities to impose business license fee or occupational tax on wrecker services

Repealed by Ga. L. 1993, p. 1292, § 8, effective January 1, 1995.



§ 48-13-11. Prohibited criteria or methods in determining amount of occupation tax

In determining the amount of occupation tax to be levied on an individual business or practitioner, local governments shall not use the following criteria or methods:

(1) Dividing a business into its constituent parts and imposing a separate occupation tax on each part or portion of the business, except that businesses or practitioners with more than one type of activity or product shall be taxed in accordance with Code Section 48-13-12;

(2) The size or square footage of the space occupied by the business or practitioner; or

(3) Any criterion other than those described in Code Section 48-13-10.



§ 48-13-12. Classification rules for businesses or practitioners with more than one type of service or product

For businesses or practitioners with more than one type of service or product, the following classification rules shall apply:

(1) Local governments which do not use the criterion described in paragraph (3) of subsection (a) of Code Section 48-13-10 shall classify the business or practitioner for occupation tax purposes according to the dominant service or product, unless such local governments use only the criterion described in paragraph (4) of subsection (a) of Code Section 48-13-10; and

(2) Local governments which use the criterion described in paragraph (3) of subsection (a) of Code Section 48-13-10 shall set out in their local ordinances or resolutions for occupation taxes whether the local government will:

(A) Classify the entire gross receipts by dominant service or product; or

(B) Apportion the gross receipts by category of service or product in proportion to the gross receipts generated by each service or product, taxing each portion of the gross receipts according to the profitability ratio for that particular type of business and adding the tax for all portions to arrive at the total occupation tax.



§ 48-13-13. Prohibitions on occupation tax levies by local governments

Local governments are not authorized to:

(1) Require a business or practitioner to pay more than one occupation tax for each office or location, except that businesses or practitioners with multiple services or products shall be taxed in accordance with Code Section 48-13-12;

(2) Levy occupation tax on more than 100 percent of the total gross receipts of the business or practitioner, when occupation taxes of all local governments are added together;

(3) Levy occupation tax on any practitioner whose office is maintained by and who is employed in practice exclusively by the United States, the state, a municipality or county of the state, or instrumentalities of the United States, the state, or a municipality or county of the state;

(4) Require the payment of a fee by whatever name in any amount by a business or practitioner for the cost of ascertaining whether such a business or practitioner has paid occupation tax to another local government; or

(5) Levy any occupation tax, regulatory fee, or administrative fee on any state or local authority, nonprofit organization, or vendor operating under a contract with a tax-exempt agricultural fair, as that term is defined in Code Section 2-2-8.



§ 48-13-14. Levy on business or practitioner with location or office in more than one jurisdiction; methods of allocating gross receipts; information provided by business or practitioner; limits on levies by local governments using criteria for taxation

(a) In levying occupation tax upon a business or practitioner with a location or office situated in more than one jurisdiction, including businesses or practitioners with one or more locations or offices in Georgia and one or more locations outside the state, local governments which use the criterion described in paragraph (3) of subsection (a) of Code Section 48-13-10 shall allocate the gross receipts as defined in paragraph (2) of Code Section 48-13-5 of the business or practitioner for occupation tax purposes in accordance with one of the following methods:

(1) Where the business or practitioner can reasonably allocate the dollar amount of gross receipts of the business or practitioner to one or more of the locations or offices on the basis of product manufactured in that location or office or the sales or other services provided in that location or office, each local government is authorized to tax the gross receipts generated by the location or office within the jurisdiction of the local government; or

(2) Where the business or practitioner cannot reasonably allocate the dollar amount of gross receipts among multiple locations or offices, the business or practitioner shall divide the gross receipts reported to all local governments in this state by the number of locations or offices of the business or practitioner which contributed to the gross receipts reported to any local government in this state, and shall allocate an equal percentage of such gross receipts of the business or practitioner to each location or office.

(b) In no instance shall the sum of the portions of the total gross receipts of a business or practitioner taxed by all local governments exceed 100 percent of the total gross receipts of the business or practitioner.

(c) In the event of a dispute between the business or practitioner and the local government as to the allocation under this Code section, the business or practitioner shall have the burden of proof as to the reasonableness of this allocation.

(d) Upon request, businesses or practitioners with a location or office situated in more than one jurisdiction shall provide to any local government authorized to levy an occupation tax upon such business or practitioner the following:

(1) Financial information necessary to allocate the gross receipts of the business or practitioner; and

(2) Information relating to the allocation of the business's or practitioner's gross receipts by other local governments.

(e) When more than one local government levies occupation tax on a business or practitioner which has locations encompassed by more than one local government and the local governments use different criteria for taxation in accordance with subsection (a) of Code Section 48-13-10, local governments which use the criterion described in paragraph (3) of subsection (a) of Code Section 48-13-10 are not authorized to tax any greater proportion of the gross receipts than authorized by subsection (a) of this Code section, and local governments which use the number of employees as a criterion for taxation are authorized to tax the number of employees who are employed within the local government's geographic jurisdiction. In the case of an employee who works for the same business or practitioner in more than one municipal corporation or county, the municipal corporation or county in which the employee works for the longest period of time within the calendar year shall be authorized to count the individual as an employee who is employed within the local government's geographic jurisdiction for purposes of occupation tax.



§ 48-13-15. Confidentiality of information provided by business or practitioner; violation; when disclosure allowed

(a) Except as provided in subsection (c) of this Code section, information on gross receipts received by a business or practitioner of an occupation or profession provided to a local government for the purpose of determining the amount of occupation tax for the business or practitioner is confidential and exempt from inspection or disclosure under Article 4 of Chapter 18 of Title 50.

(b) Violation of the confidentiality provision of subsection (a) of this Code section shall be unlawful and upon conviction shall be punished as a misdemeanor.

(c) Information on gross receipts received by a business or practitioner of an occupation or profession provided to a local government for the purpose of determining the amount of occupation tax for the business or practitioner may be disclosed to the governing authority of another local government for occupation tax purposes or pursuant to court order or for the purpose of collection of occupation tax or prosecution for failure or refusal to pay occupation tax.

(d) In the event a taxpayer completes one or more forms in order to comply with a local government's ordinance or resolution imposing either an occupation tax or a regulatory fee and any such form fails to disclose the social security number or the appropriate federal or state taxpayer identification number, or other identification numbers, if required by the local government, such omission shall be reported in a timely manner to the state revenue commissioner.



§ 48-13-16. Excluded businesses or practitioners; other laws on occupation taxes or registration fees of local governments not repealed

(a) The following businesses or practitioners shall be excluded from occupation tax, registration fees, or regulatory fees under the provisions of this article but shall be subject to taxation and regulation as otherwise provided by general law and municipal charters:

(1) Those businesses regulated by the Public Service Commission and the Department of Public Safety;

(2) Those electrical service businesses organized under Chapter 3 of Title 46; and

(3) Any farm operation for the production from or on the land of agricultural products, but not including any agribusiness.

(b) This article shall not be construed to repeal other provisions of general law relating to local governments' occupation tax, registration fees, or regulatory fees for businesses or practitioners of professions or occupations.



§ 48-13-17. Levy of license, occupation, or professional tax by counties and municipalities upon real estate brokers

(a) No county or municipal corporation shall levy or collect any fixed amount license, occupation, or professional tax upon real estate brokers, except at the place where any such real estate broker shall maintain a principal or branch office. The license, occupation, or professional tax shall permit the broker and the broker's affiliated associate brokers and salespersons to engage in all of the brokerage activities described in Code Section 43-40-1 without further licensing or taxing other than the state licenses issued pursuant to Chapter 40 of Title 43. No additional license, occupation, or professional tax shall be required of the broker's affiliated associate brokers or salespersons; provided, however, that, subject to the limitations of subsection (b) of this Code section, a municipality or county which levies a general occupation or business license tax on a gross receipts basis shall have the power to levy and collect an occupation, license, or professional tax upon real estate brokers transacting business within the boundaries of the taxing jurisdiction, which tax shall be based upon gross receipts derived from transactions with respect to property located within the boundaries of the taxing jurisdiction.

(b) A municipal corporation may impose an occupation, license, or professional tax upon real estate brokers based upon gross receipts only for real estate transactions with respect to property located within its corporate limits and a county governing authority may impose such a tax based upon gross receipts only for real estate transactions with respect to property located in the unincorporated area of the county.



§ 48-13-18. Levy by municipalities of occupation taxes on licensed businesses, trades, and professions; limitation; prohibition of municipal licensing or taxation of businesses, trades, or operations operating registered vehicles

(a) When otherwise authorized by law to levy occupation taxes on businesses, trades, and professions, a municipality shall be permitted to levy the taxes on businesses, trades, and professions which are licensed by or registered with the state. This Code section shall not be construed to repeal any express limitations on such municipal authority contained in general law.

(b) Nothing contained in this Code section shall be construed to authorize the municipal licensing or taxation of businesses, trades, or occupations operating motor vehicles required to be registered with the Department of Public Safety of this state.



§ 48-13-19. Limitation on levy of employment taxes by municipalities; exception

(a) Except as may be authorized by general law, no municipality may levy any tax upon an individual for the privilege of working within or being employed within the limits of the municipality.

(b) Nothing contained in this Code section shall be construed to prohibit a municipality, when otherwise authorized, from levying any form of tax being levied by any municipality in this state on January 1, 1980.



§ 48-13-20. Time for payment of fees and taxes

(a) All occupation taxes authorized by this chapter, except as otherwise specifically provided, shall be due and payable annually within 30 days following January 1, or such other date specified in the local government ordinance imposing the taxes. In the event that any person commences business on any date after the date specified in this Code section or in the local government ordinance imposing the tax, the tax shall be due and payable 30 days following the commencement of the business.

(b) Regulatory fees authorized by this chapter shall be paid before commencing business or the practice of a profession or occupation as a condition precedent for transacting business, or practicing a profession or occupation.

(c) Regulatory fees may be paid after commencing business or the practice of a profession or occupation when:

(1) The work done or services provided are necessary for the health, comfort, or safety of one or more individuals or protection of property. This paragraph shall apply to, but not be limited to, the repair, service, or installation of heating, ventilation, and air conditioning equipment or systems;

(2) The work done or services provided have no adverse effect on any other person;

(3) Regulatory fees are tendered to the local government within two business days after commencing business or the practice of a profession or occupation and any and all required inspections are made in order to ensure compliance with applicable codes; and

(4) The work is commenced or the services are provided within 24 hours of receiving the request for such work or service and it is not possible for the person conducting the work or providing the service to obtain a permit prior to commencing due to the hours of operation of the local government's offices.



§ 48-13-20.1. Localities levying occupation tax or regulatory fee to collect certain information from taxpayers; applicability; required information; electronic submission of information; establishment of website or electronic portal; promulgation of rules and regulations

(a) The provisions of this Code section shall apply only in a municipality or county levying an occupation tax or regulatory fee under this article and shall apply only upon the adoption of a resolution of such governing authority consenting to the applicability of this Code section.

(b) Following the adoption of the resolution provided for in subsection (a) of this Code section, any person who performs any business, occupation, or profession and who is subject to an occupation tax or regulatory fee under this article shall be subject to the requirements of this Code section. Such person shall provide to the municipality or county levying an occupation tax or regulatory fee under this article, at the time such occupation tax or regulatory fee is due and payable, the information required under subsection (c) of this Code section. Such municipality or county shall provide written notice to such person that such information, or the refusal to provide such information, shall be provided to the department. The failure or refusal of such person to provide such information shall not toll or extend the time of payment established for such occupation tax or regulatory fee under Code Section 48-13-20.

(c) The following information shall be requested from such person by such municipality or county:

(1) The legal name of such business and any associated trade names;

(2) The mailing address of such business and the actual physical address of each location of such business if different than the mailing address; and

(3) The sales and use tax identification number assigned to such business by the department if such business is required to have such number pursuant to Article 1 of Chapter 8 of this title.

(d) Within 30 days of the time of payment of such occupation tax or regulatory fee under Code Section 48-13-20, the municipality or county collecting the occupation tax or regulatory fee and the information authorized under subsection (c) of this Code section from such person shall submit electronically to the department the information received from such person under subsection (c) of this Code section. Such municipality or county shall also submit any applicable North American Industry Classification System Code number or numbers electronically to the department.

(e) The department shall establish and maintain an appropriate website or electronic portal for the submission by municipalities and counties of the information required by this Code section.

(f) The commissioner shall promulgate any rules and regulations necessary to implement and administer this Code section.



§ 48-13-21. Penalty for failure to pay tax or fee; time; amount; interest and administrative fees

(a) Should any special, occupation, or sales tax or license fee imposed by this chapter remain due and unpaid for 90 days from the due date of the tax or fee, the person liable for the tax or fee shall be subject to and shall pay a penalty of 10 percent of the tax or fee due.

(b) Local governments are authorized to provide in their ordinances for interest on delinquent occupation taxes, regulatory fees, and administrative fees at a rate not to exceed 1.5 percent per month.



§ 48-13-22. Amount of tax due from businesses commenced on or after July 1

When any person commences business on or after July 1 in any year, the business or occupation tax for the remaining portion of the year shall be 50 percent of the tax imposed for the entire year, except that (1) local governments which tax according to the criterion described in paragraph (3) of subsection (a) of Code Section 48-13-10 are authorized to levy their customary rate on the gross receipts of the business or practitioner from the commencement of the business; (2) the administrative fee authorized as a component of an occupation tax by subsection (e) of Code Section 48-13-10 shall not be reduced; and (3) a practitioner of a profession or occupation who elects as his or her occupation tax the amount described in paragraph (2) of subsection (g) of Code Section 48-13-10 shall receive no reduction in such amount.



§ 48-13-23. Duty to post state licenses in places of business by persons subject to any special or occupational tax

Each person subject to any special or occupation tax who is also licensed by the state shall post the state license in a conspicuous place in the licensee's place of business and shall keep the license there at all times while the license remains valid.



§ 48-13-24. Census governing amount of tax or license fee to be paid

In any provision of this chapter where population controls the amount of tax or license fee to be paid, the most recent United States decennial census shall govern.



§ 48-13-25. Effect of entry of nulla bona on right of defaulting taxpayer to collect fees for services rendered after entry; effect of taxpayer's payment in full of delinquent tax, on such right

When a nulla bona entry has been entered by proper authority upon an execution issued by the tax collector or tax commissioner against any person defaulting on a special tax, the person against whom the entry is made shall not be allowed or entitled to have or collect any fees or charges whatever for services rendered after the entry of the nulla bona. If, at any time after the entry of nulla bona has been made, the person against whom the execution issues pays the tax in full together with all interest and costs accrued on the tax, the person may collect any fees and charges due him or her as though he or she had never defaulted in the payment of the tax.



§ 48-13-26. Issuance of executions against delinquent taxpayers; criminal liability unaffected

In addition to the other remedies available to the state, counties, and municipalities for the collection of special taxes, occupation taxes, and regulatory fees due the state, counties, and municipalities from persons subject to the tax or fee who fail or refuse to pay the tax or fee, the officer charged with the collection of the tax or fee shall issue executions against the delinquent taxpayers for any or all of the following: the amount of the taxes or fees due when the taxes or fees become due; any penalty imposed by subsection (a) of Code Section 48-13-21; and any interest imposed by the local ordinance in accordance with subsection (b) of Code Section 48-13-21. The court of competent jurisdiction for the enforcement of ordinances of the local government which has levied the tax or imposed the fee may, if authorized by the local ordinance, impose a civil fine for failure to pay the occupation tax or regulatory fee. Such a civil fine shall not exceed $500.00 and may be enforced by the contempt power of the court.



§ 48-13-27. Ordinances and resolutions to be in compliance with amended article

(a) The governing authority of any county or municipal corporation which enacted an ordinance or resolution relating to occupation taxes or regulatory fees pursuant to the provisions of this article and other general law effective January 1, 1995, which ordinance or resolution is in effect on April 11, 1995, shall enact an ordinance or resolution in compliance with the provisions of this article, on or after April 11, 1995.

(b) Subsection (a) of this Code section shall not impair the right of any county or municipal corporation:

(1) To determine the content of such an ordinance or resolution relating to occupation taxes or regulatory fees, provided that such ordinance or resolution complies with general law; and

(2) To elect not to impose occupation taxes or regulatory fees.



§ 48-13-28. Disposition of increase in occupation tax revenue; public hearings

In any year when revenue from occupation taxes is greater than revenue from occupation taxes for the preceding year for a local government, the local government shall hold one or more public hearings as a part of the process of determining how to use the additional revenue.



§ 48-13-29. Compliance by counties and municipalities with provisions; electronic or mail application process; payment of fees; establishment of system of permitting not required; plans or specifications by mail

(a) Every county and municipality that requires a permit for the installation, replacement, or improvement of heating, ventilation, air-conditioning, plumbing, or electrical equipment or systems within a building or structure within its jurisdiction shall ensure that the permit process of such county or municipality conforms to the provisions of this Code section.

(b) In addition to applying in person for a heating, ventilation, air-conditioning, plumbing, or electrical permit, every county and municipality subject to this Code section shall provide a method by which an applicant can apply for a heating, ventilation, air-conditioning, plumbing, or electrical permit by mail or through electronic media without having to apply in person. Acceptable electronic media includes, but is not limited to, facsimile transmission. Electronic mail and Internet websites also may be used at the discretion of the county or municipality. Once the application is received, the county or municipality may approve or disapprove the permit according to the rules, regulations, and ordinances of the county or municipality. A county or municipality may require the applicant to appear in person when such applicant applies for a permit for the first time with such county or municipality. Applications sent by mail shall include payment by check or money order for any fees, unless the amount of such fees is not available from the county or municipality. Applicants using the mail to make applications shall bear the responsibility of any delays in the county or municipality receiving such applications.

(c) In addition to paying by cash any fees for the issuance of a heating, ventilation, air-conditioning, plumbing, or electrical permit, every county and municipality subject to this Code section may provide for the payment of such fees through the use of one or more of the following methods and may add an additional fee, not to exceed the actual cost to the county or municipality, for the cost of providing for and processing such payments:

(1) By use of a check;

(2) By use of a money order;

(3) By use of a major credit card;

(4) By use of a bank draft or wire transfer;

(5) By the establishment of an account by the applicant with the county or municipality which the county or municipality can debit for the payment of the fees; or

(6) By the establishment of a delayed or deferred payment method, to be established by a written policy of the county or municipality, by which the applicant can mail or deliver payment for the fees within a reasonable period of time.

(d) If an applicant's payment of the fee is dishonored by the financial institution on which it is drawn, the county or municipality shall notify the applicant and give the applicant a reasonable period of time, which shall be not less than three business days after receiving notice, to pay the fee, including any interest and penalties, and any additional fees or charges incurred by the county or municipality as a result of the dishonor. If the applicant does not pay the fee within the specified period of time, the county or municipality may invalidate the permit and assess fines and other penalties on the applicant. Such invalidation shall result in the permit being a total nullity and may subject the applicant to all penalties for failure to have a proper permit for the construction, renovation, installation, replacement, or improvement of the building or structure. In addition, if an applicant's payment of the delayed or deferred permit fees is dishonored, the county or municipality may revoke or suspend the applicant's authority to utilize such payment method in future applications.

(e) Nothing in this Code section shall require any county or municipality to establish a system of permits for the construction, renovation, installation, replacement, or improvement of a building or structure.

(f) Nothing in this Code section shall require any county or municipality to accept plans or specifications by mail or electronic means. If a county or municipality chooses to accept plans or specifications by mail or electronic means, the county or municipality may specify the format in which such plans or specifications shall be submitted. Failure to submit such plans or specifications in the format required by the county or municipality shall be a basis for rejecting such plans or specifications by the county or municipality.






Article 2 - Nonresident Contractors

§ 48-13-30. "Contractor" defined

As used in this article, the term "contractor" means any person engaged in the business of constructing, altering, repairing, dismantling, or demolishing buildings, roads, bridges, viaducts, sewers, water and gas mains, streets, disposal plants, water filters, tanks and towers, airports, dams, water wells, pipelines, and every other type of structure, project, development, or improvement coming within the definition of real property or personal property including, but not limited to, constructing, altering, or repairing of property to be held either for sale or rental, and all subcontractors so engaged.



§ 48-13-31. Registration of nonresident contractors; minimum contract price; reports with respect to liability; registration fees; disposition

Each nonresident contractor desiring to engage in the business of contracting in this state shall register with the commissioner for each contract when the total contract price or compensation to be received amounts to more than $10,000.00 and shall report to the commissioner as provided by rule with respect to the tax liability of the contractor pursuant to the business including, but not limited to, liability under Chapter 8 of Title 34. The commissioner shall charge a fee for the registration in the amount of $10.00 for each contract. All fees received by the commissioner shall be deposited on Monday of each week with the Office of the State Treasurer.



§ 48-13-32. Bonds; procedure; condition precedent to commencing work; amount; blanket or master bonds; amount; registration of completed contracts; fee

(a) Before entering into the performance of any contract the total price of which or the total compensation to be received by the contractor from which amounts to more than $10,000.00, the contractor shall execute and file with the commissioner a good and valid bond with a surety company authorized to do business in this state or with sufficient sureties to be approved by the commissioner, conditioned that all taxes which may accrue to the state and to the political subdivisions of the state on account of the execution and performance of the contract will be paid on demand, including, but not limited to, contributions due under Chapter 8 of Title 34.

(b) The execution and filing of the bond required by subsection (a) of this Code section shall be a condition precedent to commencing work on any contract in this state.

(c)(1) Every bond required by this Code section shall be in an amount equal to 10 percent of the contract price or of the compensation to be received by the contractor pursuant to the contract.

(2)(A) The commissioner may permit or require a contractor to file a blanket or master bond conditioned as provided in subsection (a) of this Code section and in a sum determined proper by the commissioner when:

(i) The contractor is engaged in a continuing service under multiple contracts or is performing services under a contract on a contingent or unit basis, and the contract price or compensation cannot be determined until after the performance of the contract; or

(ii) The commissioner finds that registration of a contract before commencement of work under the contract is impracticable for any reason.

(B) No bond pursuant to this paragraph shall be in an amount of less than $10,000.00 with respect to all contracts to be performed during the current calendar year.

(C) On or before March 1 in each year, the contractor shall report and register all contracts of $10,000.00 or more completed during the previous calendar year and shall pay the registration fee of $10.00 for each contract.



§ 48-13-33. Injunction to prevent execution of contract pending compliance with registration and bond requirements; procedure

Each person failing to register as required by this article or failing to execute the required bond before beginning the performance of any contract shall be denied the right to perform the contract until he complies with registration and bond requirements. The county attorney of any county in which the contract is to be performed, the Attorney General, when requested by the Commissioner of Labor, or the attorney for the commissioner, when requested by the commissioner, may proceed by injunction to prevent any activity in the performance of the contract until the registration is made and the bond is executed and filed. A temporary injunction enjoining the execution of any such contract shall be granted without notice by any judge authorized by law to grant injunctions.



§ 48-13-34. Release of bonds; completion of contract and certification from Commissioner of Labor; automatic release

No bond required under this article shall be released until the contract for which the bond is given has been fully performed and until the commissioner obtains a written release from the Commissioner of Labor certifying that all contributions and interest due from the principal on the bond under Chapter 8 of Title 34 have been paid in full. Bonds shall be released automatically two years after written notification of the completion of the contract is received by the commissioner unless a court proceeding has been instituted against the contractor.



§ 48-13-35. Appointment of Secretary of State by nonresident contractor as agent for service of process; time; effect on validity of process as to contractor

At the time a contractor registers with the commissioner, the contractor shall make an appointment in writing of the Secretary of State or his successor in office to be his true and lawful agent upon whom may be served all lawful process in any action or proceeding against the nonresident contractor for state and local taxes arising out of any contract executed or being executed in this state. The appointment shall be evidence of the contractor's agreement that any process against him which is served on the Secretary of State shall be of the same legal force and validity as if served upon him personally within the state.



§ 48-13-36. Actions; venue; service and return of summons; procedure; record book kept by Secretary of State; contents

An action against any contractor pursuant to this article may be brought by the attorney for the commissioner or by the Attorney General on behalf of the Department of Labor, in Fulton County or in any county in which any work under the contract is performed. The summons shall be directed to the Secretary of State and shall require the defendant to answer by a certain day, not less than 30 days nor more than 60 days from the date of the issuance of the summons. The summons shall be forwarded immediately by the clerk of the court to the Secretary of State who shall immediately forward a copy of the summons to the contractor at the address given by the contractor. After forwarding the summons, the Secretary of State shall make return of the summons to the court in which the summons was issued. The return shall show the date of receipt of the summons by the Secretary of State, the date of forwarding the copy of the summons, and the name and address of the person to whom the Secretary of State forwarded the copy of the summons. The return shall be under the hand and seal of the office of the Secretary of State and shall have the same force and effect as a due and sufficient return made by the sheriff on process directed to him. The Secretary of State shall keep a suitable record book in which he shall docket every action commenced as provided in this Code section against any contractor. The record book shall show the court in which the action is brought, the title of the case, the time when the action is commenced, and the date and manner of service.



§ 48-13-37. Preclusion of right to bring action for payment on contract by contractor in violation of article

No contractor who fails to register with the commissioner as required by this article or who fails to comply with any provision of this article shall be entitled to maintain an action to recover payment for performance on the contract in the courts of this state.



§ 48-13-38. Violations of article; penalty

(a) It shall be unlawful for any person:

(1) Before beginning the performance of any contract, to fail to register as required by this article;

(2) Before beginning the performance of any contract, to fail to execute the bond required by this article; and

(3) To violate any other provision of this article.

(b) Any person who violates subsection (a) of this Code section shall be guilty of a misdemeanor.






Article 3 - Excise Tax on Rooms, Lodgings, and Accommodations

§ 48-13-50. Purpose

It is declared to be the purpose and intent of the General Assembly that:

(1) Each county and municipality in this state shall be authorized to levy certain excise taxes as hereinafter provided in this article; and

(2) Funds be made available for the purposes of promoting, attracting, stimulating, and developing conventions and tourism in the counties and municipalities and for the provision of other local government services.



§ 48-13-50.1. Creation of special districts

Pursuant to the authority granted by Article IX, Section II, Paragraph VI of the Constitution of this state, there are created within this state 159 special districts. One such district shall exist within the geographical boundaries of each county, and the territory of each such district shall include all of the territory within the county except territory located within the boundaries of any municipality which imposes an excise tax on charges to the public for rooms, lodgings, and accommodations under this article.



§ 48-13-50.2. Definitions

As used in this article, the term:

(1) "Destination marketing organization" means a private sector nonprofit organization or other private entity which is exempt from federal income tax under Section 501(c)(6) of the Internal Revenue Code of 1986 that is supported by the tax under this article, government budget allocations, private membership, or any combination thereof and the primary responsibilities of which are to encourage travelers to visit their destinations, encourage meetings and expositions in the area, and provide visitor assistance and support as needed.

(2) "Innkeeper" means any person who is subject to taxation under this article for the furnishing for value to the public any rooms, lodgings, or accommodations.

(3) "Private sector nonprofit organization" means a chamber of commerce, a convention and visitors bureau, a regional travel association, or any other private group organized for similar purposes which is exempt from federal income tax under Section 501(c)(6) of the Internal Revenue Code of 1986; provided, however, that a county or municipality which has prior to April 1, 1990, contracted for a required expenditure under this Code section with a private group which is exempt from federal income tax under provisions of Section 501(c) of the Internal Revenue Code other than Section 501(c)(6) may continue to contract for required expenditures with such a private group.

(4) "Promoting tourism, conventions, and trade shows" means planning, conducting, or participating in programs of information and publicity designed to attract or advertise tourism, conventions, or trade shows.

(5) "State authority" means an authority created by state law which serves a state-wide function, including, but not limited to, the Geo. L. Smith II Georgia World Congress Center Authority, but shall not mean an authority created for support of a local government or a local purpose or function and shall not include authorities such as area planning and development commissions and any organizational entities they may create, regional commissions and any organizational entities they may create, or local water and sewer authorities.

(6) "Tourism product development" means the expenditure of funds for the creation or expansion of physical attractions which are available and open to the public and which improve destination appeal to visitors, support visitors' experience, and are used by visitors. Such expenditures may include capital costs and operating expenses. Tourism product development may include:

(A) Lodging for the public for no longer than 30 consecutive days to the same customer;

(B) Overnight or short-term sites for recreational vehicles, trailers, campers, or tents;

(C) Meeting, convention, exhibit, and public assembly facilities;

(D) Sports stadiums, arenas, and complexes;

(E) Golf courses associated with a resort development that are open to the general public on a contract or fee basis;

(F) Racing facilities, including dragstrips, motorcycle racetracks, and auto or stock car racetracks or speedways;

(G) Amusement centers, amusement parks, theme parks, or amusement piers;

(H) Hunting preserves, trapping preserves, or fishing preserves or lakes;

(I) Visitor information and welcome centers;

(J) Wayfinding signage;

(K) Permanent, nonmigrating carnivals or fairs;

(L) Airplanes, helicopters, buses, vans, or boats for excursions or sightseeing;

(M) Boat rentals, boat party fishing services, rowboat or canoe rentals, horse shows, natural wonder attractions, picnic grounds, river-rafting services, scenic railroads for amusement, aerial tramways, rodeos, water slides, or wave pools;

(N) Museums, planetariums, art galleries, botanical gardens, aquariums, or zoological gardens;

(O) Parks, trails, and other recreational facilities; or

(P) Performing arts facilities.



§ 48-13-50.3. Additional tax imposed by innkeepers; forms for reporting; use of funds from additional taxes; provisions for termination

(a) As used in this Code section, the term:

(1) "Extended stay rental" means providing for value to the public a hotel or motel room for longer than 30 consecutive days to the same customer.

(2) "Innkeeper" means any person who is subject to taxation under this article for the furnishing for value to the public a hotel or motel room.

(3) "Transportation purposes" means and includes roads, bridges, public transit, rails, airports, buses, seaports, including without limitation road, street, and bridge purposes pursuant to paragraph (1) of subsection (b) of Code Section 48-8-121, and all accompanying infrastructure and services necessary to provide access to these transportation facilities, including general obligation debt and other multiyear obligations issued to finance such purposes.

(b) On or after July 1, 2015, each innkeeper in this state shall charge a $5.00 per night fee to the customer, unless it is an extended stay rental, for each calendar day a hotel or motel room is rented or leased. The innkeeper shall collect the fee at the time the customer pays for the rental or lease of such hotel or motel room. The innkeeper collecting the fee shall remit the fee on a monthly basis to the department.

(c) The commissioner shall promulgate and make available forms for the use of innkeepers to assist in compliance with this Code section. The commissioner shall promulgate rules and regulations as necessary to implement and administer the provisions of this Code section.

(d) It is the intention of the General Assembly, subject to appropriations, that the fees collected pursuant to subsection (b) of this Code section shall be made available and used exclusively for transportation purposes in this state.

(e) If the amount collected under this Code section is ever not appropriated for a fiscal year as provided by subsection (d) of this Code section, as determined jointly by the House Budget and Research Office and the Senate Budget and Evaluation Office, then the amount collected shall be reduced by 50 percent. Upon the conclusion of a second fiscal year in which the amount collected is not so appropriated, this Code section shall stand repealed and reserved, and such fees shall cease to be collected, on the date the appropriations Act for such fiscal year becomes effective. Such budget offices shall certify any such lack of appropriation to the Code Revision Commission for purposes of updating the Code in accordance with this subsection.



§ 48-13-51. County and municipal levies on public accommodations charges for promotion of tourism, conventions, and trade shows

(a) (1) (A) The governing authority of each municipality in this state may levy and collect an excise tax upon the furnishing for value to the public of any room or rooms, lodgings, or accommodations furnished by any person or legal entity licensed by, or required to pay business or occupation taxes to, the municipality for operating a hotel, motel, inn, lodge, tourist camp, tourist cabin, campground, or any other place in which rooms, lodgings, or accommodations are regularly furnished for value. Within the territorial limits of the special district located within the county, each county in this state may levy and collect an excise tax upon the furnishing for value to the public of any room or rooms, lodgings, or accommodations furnished by any person or legal entity licensed by, or required to pay business or occupation taxes to, the county for operating within the special district a hotel, motel, inn, lodge, tourist camp, tourist cabin, campground, or any other place in which rooms, lodgings, or accommodations are regularly furnished for value. The provisions of this Code section shall control over the provisions of any local ordinance or resolution to the contrary enacted pursuant to Code Section 48-13-53 and in effect prior to July 1, 1998. Any such ordinance shall not be deemed repealed by this Code section but shall be administered in conformity with this Code section.

(B) (i) The excise tax shall be imposed on any person or legal entity licensed by or required to pay a business or occupation tax to the governing authority imposing the tax for operating a hotel, motel, inn, lodge, tourist camp, tourist cabin, campground, or any other place in which rooms, lodgings, or accommodations are regularly furnished for value and shall apply to the furnishing for value of any room, lodging, or accommodation. Every person or entity subject to a tax levied as provided in this Code section shall, except as provided in this Code section, be liable for the tax at the applicable rate on the lodging charges actually collected or, if the amount of taxes collected from the hotel or motel guest is in excess of the total amount that should have been collected, the total amount actually collected must be remitted.

(ii) Any tax levied as provided in this Code section is also imposed upon every person or entity who is a hotel or motel guest and who receives a room, lodging, or accommodation that is subject to the tax levied under this Code section. Every such guest subject to the tax levied under this Code section shall pay the tax to the person or entity providing the room, lodging, or accommodation. The tax shall be a debt of the person obtaining the room, lodging, or accommodation to the person or entity providing such room, lodging, or accommodation until it is paid and shall be recoverable at law by the person or entity providing such room, lodging, or accommodation in the same manner as authorized for the recovery of other debts. The person or entity collecting the tax from the hotel or motel guest shall remit the tax to the governing authority imposing the tax, and the tax remitted shall be a credit against the tax imposed by division (i) of this subparagraph on the person or entity providing the room, lodging, or accommodation.

(C) Reserved.

(D) Except as provided in paragraphs (2.1), (2.2), (3), (3.1), (3.2), (3.3), (3.4), (3.5), (3.7), (4), (4.1), (4.2), (4.3), (4.4), (4.5), (4.6), (4.7), (5), (5.1), (5.2), and (5.3) of this subsection, no tax levied pursuant to this Code section shall be levied or collected at a rate exceeding 3 percent of the charge to the public for the furnishings.

(2) A county or municipality levying a tax as provided in paragraph (1) of this subsection shall in each fiscal year beginning on or after July 1, 1987, expend for the purpose of promoting tourism, conventions, and trade shows a percentage of the total taxes collected under this Code section which is not less than the percentage of such tax collections expended for such purposes during the immediately preceding fiscal year. In addition, if during such immediately preceding fiscal year any portion of such tax receipts was expended for such purposes through a grant to or a contract or contracts with the state, a department of state government, a state authority, or a private sector nonprofit organization, then in each fiscal year beginning on or after July 1, 1987, at least the same percentage shall be expended through a contract or contracts with one or more such entities for the purpose of promoting tourism, conventions, and trade shows. The expenditure requirements of this paragraph shall cease to apply to a county or municipality which levies a tax at a rate in excess of 3 percent, as authorized under paragraphs (2.1), (2.2), (3), (3.1), (3.2), (3.3), (3.4), (3.5), (3.7), (4), (4.1), (4.2), (4.3), (4.4), (4.5), (4.6), (4.7), (5), (5.1), (5.2), and (5.3) of this subsection; and in such case the expenditure requirements of such paragraph of this subsection pursuant to which such tax is levied shall apply instead.

(2.1)(A) Notwithstanding the provisions of paragraph (1) of this subsection, a county (within the territorial limits of the special district located within the county) and municipalities within such a county in which county or municipality community auditorium or theater facilities owned and operated by a municipality have been renovated which renovations are completed substantially on or before July 1, 1995, and which county and municipalities have not previously levied a 6 percent tax under paragraph (4) of this subsection may levy a tax under this Code section at a rate of 5 percent.

(B) A county or municipality levying a tax pursuant to this paragraph shall expend (in each fiscal year during which the tax is collected under this paragraph) an amount equal to the amount by which the total taxes collected under this Code section exceed the taxes which would be collected at a rate of 3 percent for the purpose of general recreation. Amounts so expended shall be expended only through a contract or contracts with a recreation authority created by local Act of the General Assembly.

(2.2) (A) Notwithstanding any other provision of this Code section to the contrary, as used in this paragraph, the term:

(i) "Charitable trust" shall have the meaning given such term in subsection (d) of Code Section 48-13-55.

(ii) "Development authority" shall mean a development authority created pursuant to Chapter 62 of Title 36, the "Development Authorities Law."

(iii) "Facility" or "facilities" shall mean any of the buildings, structures, and facilities described in division (ii) of subparagraph (D) of this paragraph.

(iv) "Functionally related business" shall have the meaning given such term in subsection (d) of Code Section 48-13-55.

(v) "Fund" or "funding" shall include the cost and expense of all things necessary for the construction and operation of a facility or facilities, including, but not limited to, the study, operation, marketing, acquisition, construction, financing (including the payment of principal of and interest on any obligation of a development authority to finance such facility or facilities or refund any obligation of a development authority previously issued to finance such facility or facilities), development, extension, enlargement, or improvement of land, waters, property, streets, highways, buildings, structures, equipment, or facilities and the repayment of any obligation incurred in connection therewith.

(vi) "Obligation" shall mean bonds, notes, or any instrument creating an obligation to pay or reserve moneys, having an initial term of not more than 35 years.

(vii) "Related entity" shall mean, with respect to a charitable trust, a functionally related business of such charitable trust, or any for profit or not for profit entity owned by or under common ownership with such charitable trust or owned by or under common ownership with a functionally related business of such charitable trust or otherwise affiliated with such charitable trust in a manner approved by the development authority.

(B) Notwithstanding the provisions of paragraph (1) of this subsection, a county (within the territorial limits of the special district located within the county) or any municipality within such county in which is located, in either case, a convention and conference center which is at least 50,000 square feet in size and is owned in fee simple by a development authority and leased by such development authority to a charitable trust or a related entity thereof, and in which county or municipality there exists a private sector nonprofit organization which, on or before December 31, 2005, entered into a contract or a memorandum of understanding with the county or municipality and the aforementioned charitable trust pursuant to Code Section 48-13-55 relating to the expenditure of the proceeds of the tax collected under this Code section, may levy a tax under this Code section at a rate of 5 percent.

(C) The proceeds of the taxes collected under this paragraph shall be expended pursuant to a contract or a memorandum of understanding between the county or municipality, the private sector nonprofit organization, and the charitable trust, and such proceeds may be expended by or for the benefit of the county or municipality, the private sector nonprofit organization, or the charitable trust and related entities thereof for the purposes described in subparagraph (D) of this paragraph, provided that the expenditure of the proceeds of the tax levied on a charitable trust or a functionally related business thereof shall meet the requirements of Code Section 48-13-55.

(D) The proceeds of the taxes collected under this paragraph may be expended for any or all of the following purposes:

(i) Promoting tourism, conventions, and trade shows;

(ii) Promoting, attracting, stimulating, and developing conventions and tourism pursuant to Code Section 48-13-55; or

(iii) Funding, supporting, acquiring, constructing, renovating, improving, and equipping buildings, structures, infrastructure, and facilities which have the effect of promoting, attracting, stimulating, and developing conventions and tourism, including, but not limited to, a hotel facility and infrastructure and utility projects, provided that during any period during which there remains outstanding any obligation issued to fund a facility as contemplated by this paragraph, secured in whole or in part by a pledge of a tax authorized under this Code section, the powers of the county or municipality to impose and distribute the tax imposed by this paragraph shall not be diminished or impaired by the state and no county or municipality levying the tax imposed by this paragraph shall cease to levy the tax in any manner that will impair the interest and rights of the holder of any such obligation. This proviso shall be for the benefit of the holder of any such obligation and, upon the issuance of any such obligation by a development authority, shall constitute a contract with the holder of such obligation.

(3) Notwithstanding the provisions of paragraph (1) of this subsection, a county (within the territorial limits of the special district located within the county) or municipality may levy a tax under this Code section at a rate of 5 percent. A county or municipality levying a tax pursuant to this paragraph shall expend (in each fiscal year during which the tax is collected under this paragraph) an amount equal to the amount by which the total taxes collected under this Code section exceed the taxes which would be collected at a rate of 3 percent for the purpose of: (A) promoting tourism, conventions, and trade shows; (B) supporting a facility owned or operated by a state authority for convention and trade show purposes or any other similar or related purposes; (C) supporting a facility owned or operated by a local government or local authority for convention and trade show purposes or any other similar or related purposes, if a written agreement to provide such support was in effect on January 1, 1987, and if such facility is substantially completed and in operation prior to July 1, 1987; (D) supporting a facility owned or operated by a local government or local authority for convention and trade show purposes or any other similar or related purposes if construction of such facility is funded or was funded prior to July 1, 1990, in whole or in part by a grant of state funds or is funded on or after July 1, 1990, in whole or substantially by an appropriation of state funds; (E) supporting a facility owned by a local government or local authority for convention and trade show purposes and any other similar or related purposes if construction of such facility is substantially funded or was substantially funded on or after February 28, 1985, by a special county 1 percent sales and use tax authorized by Article 3 of Chapter 8 of this title, as amended and if such facility was substantially completed and in operation prior to December 31, 1993; or (F) for some combination of such purposes. Amounts so expended shall be expended only through a contract or contracts with the state, a department of state government, a state authority, a convention and visitors bureau authority created by local Act of the General Assembly for a municipality, or a private sector nonprofit organization, or through a contract or contracts with some combination of such entities, except that amounts expended for purposes (C) and (D) may be so expended in any otherwise lawful manner.

(3.1) Notwithstanding any other provision of this subsection, a county (within the territorial limits of the special district located within the county) and the municipalities within a county in which a trade and convention center authority has been created by intergovernmental contract between a county and one or more municipalities located therein, and which trade and convention center authority is in existence on or before March 21, 1988, and which trade and convention center authority has not constructed or operated any facility before March 21, 1988, may levy a tax under this Code section at a rate of 6 percent. A county or municipality levying a tax pursuant to this paragraph shall expend (in each fiscal year during which the tax is collected under this paragraph) an amount equal to at least 62 1/2 percent of the total taxes collected at the rate of 6 percent for the purpose of: (A) promoting tourism, conventions, and trade shows; (B) funding, supporting, acquiring, constructing, renovating, improving, and equipping buildings, structures, and facilities, including, but not limited to, a trade and convention center, exhibit hall, conference center, performing arts center, accommodations facilities including food service, or any combination thereof, for convention, trade show, athletic, musical, theatrical, cultural, civic, and performing arts purposes and other events and activities for similar and related purposes, acquiring the necessary property therefor, both real and personal, and funding all expenses incident thereto, and supporting, maintaining, and promoting such facilities owned, operated, or leased by or to the local trade and convention center authority; or (C) for some combination of such purposes; provided, however, that at least 50 percent of the total taxes collected at the rate of 6 percent shall be expended for the purposes specified in subparagraph (B) of this paragraph. Amounts so expended shall be expended only through a contract or contracts with the state, a department of state government, a state authority, a convention and visitors bureau authority created by local Act of the General Assembly for a municipality, a local building authority created by local constitutional amendment, and a trade and convention center authority created by intergovernmental contract between a county and one or more municipalities located therein, or a private sector nonprofit organization or through a contract or contracts with some combination of such entities. The aggregate amount of all excise taxes imposed under this paragraph and all sales and use taxes, and other taxes imposed by a county or municipality, or both, shall not exceed 13 percent. Any tax levied pursuant to this paragraph shall terminate not later than December 31, 2029, provided that during any period during which there remains outstanding any obligation issued to fund a facility as contemplated by this paragraph, secured in whole or in part by a pledge of a tax authorized under this Code section, the powers of the counties and municipalities to impose and distribute the tax imposed by this paragraph shall not be diminished or impaired by the state and no county or municipality levying the tax imposed by this paragraph shall cease to levy the tax in any manner that will impair the interests and rights of the holder of any such obligation. This proviso shall be for the benefit of the holder of any such obligation and, upon the issuance of any such obligation by a building authority created by local constitutional amendment, shall constitute a contract with the holder of such obligation. Notwithstanding any other provision of this Code section to the contrary, as used in this paragraph, the term: "fund" or "funding" shall include the cost and expense of all things deemed necessary by a building authority created by local constitutional amendment for the construction and operation of a facility or facilities including but not limited to the study, operation, marketing, acquisition, construction, financing, including the payment of principal and interest on any obligation of the building authority created by local constitutional amendment and any obligation of the building authority created by local constitutional amendment to refund any prior obligation of the building authority created by local constitutional amendment, development, extension, enlargement, or improvement of land, waters, property, streets, highways, buildings, structures, equipment, or facilities and the repayment of any obligation incurred by an authority in connection therewith; "obligation" shall include bonds, notes, or any instrument creating an obligation to pay or reserve moneys and having an initial term of not more than 37 years; and "facility" or "facilities" shall mean any of the buildings, structures, and facilities described in subparagraph (B) of this paragraph and any associated parking areas or improvements originally owned or operated incident to the ownership or operation of such facility used for any purpose or purposes specified in subparagraph (B) of this paragraph by a building authority created by local constitutional amendment.

(3.2) Notwithstanding the provisions of paragraph (1) of this subsection, a county (within the territorial limits of the special district located within the county) and the municipalities within a county in which a trade and convention center facility is substantially funded by a special county 1 percent sales and use tax authorized by Article 3 of Chapter 8 of this title, as amended, which tax was levied prior to January 1, 1994, and is substantially funded by a state grant or grants authorized on or before January 1, 1996, may levy a tax under this Code section at a rate of 6 percent. A county or municipality levying a tax pursuant to this paragraph shall expend (in each fiscal year during which the tax is collected under this paragraph) an amount equal to 33 1/3 percent of the total taxes collected at the rate of 6 percent for the purpose of promoting tourism, conventions, and trade shows under a contract with a private sector nonprofit organization as defined in subparagraph (A) of paragraph (8) of this subsection. In addition to the amounts required to be expended above, a county or municipality levying a tax pursuant to this paragraph shall further expend (in each fiscal year during which the tax is collected under this paragraph) an amount equal to 16 2/3 percent of the total taxes collected at the rate of 6 percent for the purpose of either marketing or operating trade and convention facilities. Marketing and operating expenditures may include a preopening marketing program for such a facility and an escrow account accrued prior to opening such facility to cover operating expenses to be incurred after the opening of such a facility. In the event such facility is not constructed, collected funds may be used for any lawful purpose relating to tourism by the county or municipality levying a tax pursuant to this paragraph.

(3.3) Notwithstanding the provisions of paragraph (1) of this subsection, a county (within the territorial limits of the special district located within the county) and the municipalities within a county in which a trade and convention center facility is substantially funded by a special county 1 percent sales and use tax authorized by Article 3 of Chapter 8 of this title, as amended, which tax was levied prior to January 1, 1994, and which facility was completed and in operation prior to December 31, 1994, and which county and municipalities have not previously levied a 6 percent tax under paragraph (4) of this subsection, may levy a tax under this Code section at a rate of 6 percent. A county or municipality levying a tax pursuant to this paragraph shall expend for the purpose of promoting tourism, conventions, and trade shows in each fiscal year during which the tax is collected under this paragraph an amount which is equal to (A) an amount which is not less than the amount which would have been spent if the tax rate had not been increased to 6 percent and if the same percentage of tax collections expended for such purposes during the immediately preceding fiscal year were expended for such purposes during the current fiscal year plus (B) an amount equal to 16 2/3 percent of the total taxes collected at the rate of 6 percent.

(3.4) Notwithstanding the provisions of paragraph (1) of this subsection, a county (within the territorial limits of the special district located within the county) or municipality may levy a tax under this Code section at a rate of 6 percent. A county or municipality levying a tax pursuant to this paragraph shall expend (in each fiscal year during which the tax is collected under this paragraph) an amount equal to the amount by which the total taxes collected under this Code section exceed the taxes which would be collected at a rate of 3 percent for the purpose of: (A) promoting tourism, conventions, and trade shows; (B) supporting a facility owned or operated by a state authority for convention and trade show purposes or any other similar or related purposes; (C) supporting a facility owned or operated by a local government or local authority for convention and trade show purposes or any other similar or related purposes, if a written agreement to provide such support was in effect on January 1, 1987, and if such facility is substantially completed and in operation prior to July 1, 1987; (D) supporting a facility owned or operated by a local government or local authority for convention and trade show purposes or any other similar or related purposes if construction of such facility is funded or was funded prior to July 1, 1990, in whole or in part by a grant of state funds or is funded on or after July 1, 1990, in whole or substantially by an appropriation of state funds; (E) supporting a facility owned by a local government or local authority for convention and trade show purposes and any other similar or related purposes if construction of such facility is substantially funded or was substantially funded on or after February 28, 1985, by a special county 1 percent sales and use tax authorized by Article 3 of Chapter 8 of this title, as amended, and if such facility was substantially completed and in operation prior to December 31, 1993; or (F) for some combination of such purposes. Amounts so expended shall be expended only through a contract or contracts with the state, a department of state government, a state authority, a convention and visitors bureau authority created by local Act of the General Assembly for a municipality, or a private sector nonprofit organization, or through a contract or contracts with some combination of such entities, except that amounts expended for the purposes specified in subparagraphs (C) and (D) of this paragraph may be so expended in any otherwise lawful manner. In addition to the amounts otherwise required to be expended under this paragraph, a county or municipality levying a tax pursuant to this paragraph shall further expend (in each fiscal year during which the tax is collected under this paragraph) an amount equal to 16 2/3 percent of the total taxes collected at the rate of 6 percent for promoting tourism, conventions, and trade shows. Amounts so expended shall be expended only through a contract or contracts with the state, a department of state government, a state authority, a convention and visitors bureau authority created by local Act of the General Assembly for a municipality, or a private sector nonprofit organization, or through a contract or contracts with some combination of such entities.

(3.5) Notwithstanding the provisions of paragraph (1) of this subsection, a local consolidated government (within the territorial limits of the special district located within the county the boundary of which is conterminous with that of such local consolidated government) may levy a tax under this Code section at a rate of 6 percent. A local consolidated government levying a tax pursuant to this paragraph shall expend (in each fiscal year during which the tax is collected under this paragraph) an amount equal to the amount by which the total taxes collected under this Code section exceed the taxes which would be collected at a rate of 3 percent for the purpose of promoting tourism, conventions, and trade shows through a contract with a private sector nonprofit organization. In addition to the amounts thus required to be expended, a local consolidated government levying a tax pursuant to this paragraph shall further expend (in each fiscal year during which the tax is collected under this paragraph) an amount equal to 16 2/3 percent of the total taxes collected at the rate of 6 percent for the purpose of supporting a civic center owned and operated by the local consolidated government.

(3.6) Reserved.

(3.7)(A) Notwithstanding any other provision of this subsection, a county (within the territorial limits of the special district located within the county) or municipality may levy a tax under this Code section at a rate of 6 percent. A county or municipality levying a tax pursuant to this paragraph shall expend (in each fiscal year during which the tax is collected under this paragraph) an amount equal to the amount by which the total taxes collected under this Code section exceed the taxes which would be collected at a rate of 3 percent for the purpose of:

(i) Promoting tourism, conventions, and trade shows;

(ii) Supporting a facility owned or operated by a state authority for convention and trade show purposes or any other similar or related purposes;

(iii) Supporting a facility owned or operated by a local government or local authority for convention and trade show purposes or any other similar or related purposes, if a written agreement to provide such support was in effect on January 1, 1987, and if such facility is substantially completed and in operation prior to July 1, 1987;

(iv) Supporting a facility owned or operated by a local government or local authority for convention and trade show purposes or any other similar or related purposes if construction of such facility is funded or was funded prior to July 1, 1990, in whole or in part by a grant of state funds or is funded on or after July 1, 1990, in whole or substantially by an appropriation of state funds;

(v) Supporting a facility owned by a local government or local authority for convention and trade show purposes and any other similar or related purposes if construction of such facility is substantially funded or was substantially funded on or after February 28, 1985, by a special county 1 percent sales and use tax authorized by Article 3 of Chapter 8 of this title, as amended and if such facility was substantially completed and in operation prior to December 31, 1993; or

(vi) For some combination of such purposes.

(B) Amounts expended pursuant to subparagraph (A) of this paragraph shall be expended only through a contract or contracts with the state, a department of state government, a state authority, a convention and visitors bureau authority created by local Act of the General Assembly for a municipality, or a private sector nonprofit organization, or through a contract or contracts with some combination of such entities, except that amounts expended pursuant to division (iii) or (iv) of subparagraph (A) of this paragraph may be so expended in any otherwise lawful manner.

(3.8) (A) Notwithstanding any other provision of this subsection, a county (within the territorial limits of the special district located within the county) or municipality may levy a tax under this Code section at a rate of 8 percent if there is located in such county or municipality an international horse park which was used in Olympic Games competition and which was in operation prior to January 1, 1999. A county or municipality levying a tax pursuant to this paragraph shall expend (in each fiscal year during which the tax is collected under this paragraph) an amount equal to the amount by which the total taxes collected under this Code section exceed the taxes which would be collected at a rate of 4 percent for the purpose of:

(i) Promoting tourism, conventions, and trade shows; or

(ii) Supporting a publicly owned facility operated for convention and trade show purposes or any other similar or related purposes.

(B) Amounts expended pursuant to subparagraph (A) of this paragraph shall be expended only through a contract or contracts with the state, a department of state government, a state authority, a convention and visitors bureau authority created by local Act of the General Assembly for a municipality, or a private sector nonprofit organization or through a contract or contracts with some combination of such entities.

(C) In addition to the other amounts required to be expended under this paragraph, a county or municipality levying a tax pursuant to this paragraph shall further expend (in each fiscal year during which the tax is collected under this paragraph) an amount equal to 16 2/3 percent of the total taxes collected at the rate of 8 percent for the purpose of constructing, developing, supporting, and operating a nature center, nature park, wetlands education center, or nature museum for educational and recreational purposes or any other similar purposes. Amounts which are expended to meet the 16 2/3 percent expenditure requirement of this subparagraph shall not be subject to the provisions of subparagraph (B) of this paragraph requiring expenditure through a contract or contracts with certain entities.

(4) Notwithstanding any other provision of this subsection, a county (within the territorial limits of the special district located within the county) or municipality may levy a tax under this Code section at a rate of 6 percent. A county or municipality levying a tax pursuant to this paragraph shall expend (in each fiscal year during which the tax is collected under this paragraph) an amount equal to at least 43 1/3 percent of the total taxes collected at the rate of 6 percent for the purpose of: (A) promoting tourism, conventions, and trade shows; (B) supporting a facility owned or operated by a state authority for convention and trade show purposes or any other similar or related purposes; (C) supporting a facility owned or operated by a local authority or local government for convention and trade show purposes or any other similar or related purposes, if a written agreement to provide such support was in effect on January 1, 1987, and if such facility is substantially completed and in operation prior to July 1, 1987; (D) supporting a facility owned or operated by a local government or local authority for convention and trade show purposes or any other similar or related purposes if construction of such facility is funded or was funded prior to July 1, 1990, in whole or in part by a grant of state funds or is funded on or after July 1, 1990, in whole or substantially by an appropriation of state funds; (E) supporting a facility owned by a local government or local authority for convention and trade show purposes and any other similar or related purposes if construction of such facility is substantially funded or was substantially funded on or after February 28, 1985, by a special county 1 percent sales and use tax authorized by Article 3 of Chapter 8 of this title, as amended, and such facility was substantially completed and in operation prior to December 31, 1993; or (F) for some combination of such purposes. Amounts so expended shall be expended only through a contract or contracts with the state, a department of state government, a state authority, a convention and visitors bureau authority created by local Act of the General Assembly for a municipality, or a private sector nonprofit organization, or through a contract or contracts with some combination of such entities, except that amounts expended for purposes (C) and (D) may be so expended in any otherwise lawful manner. In addition to the amounts required to be expended above, a county or municipality levying a tax pursuant to this paragraph shall further expend (in each fiscal year during which the tax is collected under this paragraph) an amount equal to at least 1 percent of the total taxes collected at the rate of 6 percent for the purpose of supporting a museum of aviation and aviation hall of fame or an amount equal to at least 16 2/3 percent of the total taxes collected at the rate of 6 percent for the purpose of: (A) construction or expansion of either: (i) a facility owned or operated by a state authority for convention and trade show purposes or any other similar or related purposes; (ii) a facility owned or operated by a local authority or local government for convention and trade show purposes or any other similar or related purposes, if such support is provided to a governmental entity with which the county or municipality levying the tax had in effect on January 1, 1987, a contractual agreement concerning governmental support of a convention and trade show facility; (iii) a facility owned or operated for convention and trade show purposes, visitor welcome center purposes, or any other similar or related purposes by a convention and visitors bureau authority created by local Act of the General Assembly for a municipality; (iv) a facility owned or operated for convention and trade show purposes or any other similar or related purposes by a coliseum and exhibit hall authority created by local Act of the General Assembly for a county and one or more municipalities therein; (v) a facility owned by a local government or local authority for convention and trade show purposes and any other similar or related purposes if construction of such facility is substantially funded or was substantially funded on or after February 28, 1985, by a special county 1 percent sales and use tax authorized by Article 3 of Chapter 8 of this title, as amended, and such facility was substantially completed and in operation prior to December 31, 1993; (vi) a system of bicycle or pedestrian trails or walkways or both connecting a historic district within the levying county or municipality and surrounding areas (and with respect to this purpose (vi) construction and expansion shall include acquisition and development), if not later than December 1, 1993, the county or municipality has adopted ordinances, resolutions, or contracts which: (I) designate such historic district; (II) obligate the county or municipality to provide funds to promote tourism to a historic district owners and business association which qualifies as a private sector nonprofit organization under subparagraph (a)(8)(A) of this Code section and Section 501(c)(6) of the Internal Revenue Code; (III) provide a "comprehensive plan" as provided for in Chapters 70 and 71 of Title 36; (IV) provide a transportation plan as a component of such comprehensive plan; and (V) provide a recreation plan which is designed to identify recreation needs through the year 2000 and which includes provisions for such system of trails or walkways or both; provided that the authority to expend funds for such system of trails or walkways or both shall expire when all capital costs of the initial acquisition, construction, and development of such system as identified in the relevant plan have been paid and in no event later than July 1, 2002. Amounts so expended to meet such 16 2/3 percent expenditure requirement shall not be subject to the foregoing provisions of this paragraph requiring expenditure through a contract or contracts with certain entities; or (vii) a system of bicycle or pedestrian greenways, trails, walkways, or any combination thereof connecting a downtown historic or business district within the levying county or municipality and surrounding areas (and with respect to this purpose (vii) construction and expansion shall include acquisition and development), if not later than December 1, 2000, the county or municipality has adopted ordinances, resolutions, or contracts which: (I) designate such historic or downtown business district; (II) obligate the county or municipality to provide funds to promote tourism to a downtown business district owners and business association or chamber of commerce which qualifies as a private sector nonprofit organization under subparagraph (a)(8)(A) of this Code section and Section 501(c)(6) of the Internal Revenue Code; (III) provide a "comprehensive plan" as provided for in Chapters 70 and 71 of Title 36; (IV) provide a transportation plan as a component of such comprehensive plan; and (V) provide a recreation plan as a component of such comprehensive plan which includes provisions for such system of trails or walkways or both; provided that the authority to expend funds for such system of trails or walkways or both shall expire when all capital costs of the initial acquisition, construction, and development of such system as identified in the relevant plan have been paid and in no event later than July 1, 2025; or (B) promoting tourism, conventions, and trade shows. Amounts so expended to meet such 16 2/3 percent expenditure requirement shall not be subject to the foregoing provisions of this paragraph requiring expenditure through a contract or contracts with certain entities.

(4.1) Notwithstanding any other provision of this subsection, a county (within the territorial limits of the special district located within the county) or municipality within a county in which a coliseum authority has been created by local Act of the General Assembly and which authority is in existence on or before July 1, 1963, for the purpose of owning or operating a facility, may levy a tax under this Code section at a rate of 7 percent. A county or municipality levying a tax pursuant to this paragraph shall expend (in each fiscal year during which the tax is collected under this paragraph) an amount equal to at least 62 1/2 percent of the total taxes collected at the rate of 7 percent for the purpose of: (A) promoting tourism, conventions, and trade shows; (B) funding and supporting a facility owned or operated by such coliseum authority; or (C) for some combination of such purposes. Amounts so expended shall be expended only through a contract or contracts with the state, a department of state government, a state authority, a convention and visitors bureau authority created by local Act of the General Assembly for a municipality, a local coliseum authority, or a private sector nonprofit organization, or through a contract or contracts with some combination of such entities, except that amounts expended for purpose (B) may be so expended in any otherwise lawful manner without the necessity of a contract. The aggregate amount of all excise taxes imposed under this paragraph and all sales and use taxes, and other taxes imposed by a county or municipality, or both, shall not exceed 12 percent. Any tax levied pursuant to this paragraph shall terminate not later than December 31, 2028, provided that during any period during which there remains outstanding any obligation which is incurred prior to January 1, 1995, issued to fund a facility as contemplated by this paragraph, and secured in whole or in part by a pledge of a tax authorized under this Code section, the powers of the counties and municipalities to impose and distribute the tax imposed by this paragraph shall not be diminished or impaired by the state and no county or municipality levying the tax imposed by this paragraph shall cease to levy the tax in any manner that will impair the interest and rights of the holders of any such obligation. This proviso shall be for the benefit of the holder of any such obligation and, upon the issuance of any such obligation by a coliseum and exhibit hall authority, shall constitute a contract with the holder of such obligations. Notwithstanding any other provision of this Code section to the contrary, as used in this paragraph, the term: "fund" and "funding" shall include the cost and expense of all things deemed necessary by a local coliseum authority for the construction, renovation, and operation of a facility including but not limited to the study, operation, marketing, acquisition, construction, finance, development, extension, enlargement, or improvement of land, waters, property, streets, highways, buildings, structures, equipment, or facilities, and the repayment of any obligation incurred by a local coliseum authority in connection therewith; "obligation" shall include bonds, notes, or any instrument creating an obligation to pay or reserve moneys incurred prior to January 1, 1995, and having an initial term of not more than 30 years; and "facility" shall mean a coliseum or other facility and any associated parking areas or improvements originally owned or operated incident to the ownership or operation of a facility used for convention and trade show purposes or amusement purposes, educational purposes, or a combination thereof and for fairs, expositions, or exhibitions in connection therewith by a local coliseum authority.

(4.2) Notwithstanding the provisions of paragraph (1) of this subsection, a local consolidated government (within the territorial limits of the special district located within the county the boundary of which is conterminous with that of such local consolidated government) may levy a tax under this Code section at a rate of 7 percent. A local consolidated government levying a tax pursuant to this paragraph shall expend (in each fiscal year during which the tax is collected under this paragraph) an amount equal to the amount by which the total taxes collected under this Code section exceed the taxes which would be collected at a rate of 3 percent as follows: an amount equal to 28.58 of the total taxes collected at the rate of 7 percent for the purpose of promoting tourism, conventions, and trade shows through a contract with a private sector nonprofit organization, an authority created by local Act of the General Assembly, or through a contract or contracts with any combination of such entities; an amount equal to 14.29 percent of the total taxes collected at the rate of 7 percent for the purpose of supporting a civic center owned or operated, or both, by the local consolidated government; and an amount equal to 14.29 percent of the total taxes collected at the rate of 7 percent for the purpose of maintaining and operating a performing arts facility.

(4.3) Notwithstanding the provisions of paragraph (1) of this subsection, a county (within the territorial limits of the special district located within the county) or municipality may levy a tax under this Code section at a rate of 7 percent. A county or municipality levying a tax pursuant to this paragraph shall expend (in each fiscal year during which the tax is collected under this paragraph) amounts as follows: an amount equal to 28.58 percent of the total taxes collected at the rate of 7 percent for the purpose of promoting tourism, conventions, and trade shows which amount shall be expended only through a contract or contracts with the state, a department of state government, a state authority, an authority created by local Act of the General Assembly, or a private sector nonprofit organization, or through a contract or contracts with some combination of such entities; and an amount equal to 28.58 percent of the total taxes collected at the rate of 7 percent for the purpose of supporting a conference and convention center facility or similar facility owned or operated by an authority created by local Act of the General Assembly for convention and conference center purposes or any other similar or related purposes, if a written agreement to provide such support was in effect on or prior to July 1, 1997, and if such conference and convention center facility or similar facility is substantially completed and in operation prior to December 31, 2001, which amounts shall be expended only through a contract or contracts with the state or an authority created by local Act of the General Assembly.

(4.4) Notwithstanding the provisions of paragraph (1) of this subsection, a county (within the territorial limits of the special district located within the county) and municipalities within a county in which community auditorium or theater facilities owned and operated by the municipality or by a local authority created by local Act of the General Assembly for such purpose have been renovated which renovations are completed substantially on or before January 1, 2000, may levy a tax under this Code section at a rate of 7 percent. A county or municipality levying a tax pursuant to this paragraph shall expend (in each fiscal year during which the tax is collected under this paragraph) an amount equal to 28.58 percent of the total taxes collected at the rate of 7 percent for the purpose of promoting tourism, conventions, and trade shows under a contract with a private sector nonprofit organization defined in subparagraph (A) of paragraph (8) of this subsection; and an amount equal to 28.58 percent of the total taxes collected at the rate of 7 percent for the purpose of either marketing or operating community auditorium or theater facilities or a community convention or trade center of which the theater or auditorium is a part. Marketing and operating expenditures may include a preopening marketing program for such facilities and an escrow account accrued prior to opening such facilities to cover operating expenses to be incurred after the opening of such facilities.

(4.5) Notwithstanding the provisions of paragraph (1) of this subsection, a county (within the territorial limits of the special district located within the county) or municipality may levy a tax under this Code section at a rate of 7 percent. A county or municipality levying a tax pursuant to this paragraph shall expend (in each fiscal year during which the tax is collected under this paragraph) amounts as follows: (A) an amount equal to 28.58 percent of the total taxes collected at the rate of 7 percent for the purpose of (i) promoting tourism, conventions, and trade shows; (ii) supporting a facility owned or operated by a state authority for convention and trade show purposes or any other similar or related purposes; (iii) supporting a facility owned or operated by a local government or local authority for convention and trade show purposes or any other similar or related purposes; or (iv) for some combination of such purposes. Amounts so expended shall be expended only through a contract or contracts with the state, a department of state government, a state authority, a convention and visitors bureau authority created by local Act of the General Assembly for a municipality, or a private sector nonprofit organization, or through a contract or contracts with some combination of such entities, except that amounts expended for purpose (iii) may be so expended in any otherwise lawful manner; and (B) an amount equal to 28.58 percent of the total taxes collected at the rate of 7 percent for the purpose of operating, maintaining, and marketing of a conference center facility.

(4.6)(A) Notwithstanding any other provision of this subsection, a county (within the territorial limits of the special district located within the county) or municipality within a county in which a convention center authority has been created by local Act of the General Assembly and which authority is in existence on or before July 1, 2001, for the purpose of owning or operating a facility may levy a tax under this Code section at a rate of 5 percent. A county or municipality levying a tax pursuant to this paragraph shall expend (in each fiscal year during which the tax is collected under this paragraph) an amount equal to at least 40 percent of the total taxes collected at the rate of 5 percent for the purpose of: (A) promoting tourism, conventions, and trade shows; (B) funding and supporting a facility owned or operated by such convention and visitors authority; or (C) for some combination of such purposes. Amounts so expended shall be expended only through a contract or contracts with the state, a department of state government, a state authority, a convention center authority created by local Act of the General Assembly for a municipality, or a private sector nonprofit organization, or through a contract or contracts with some combination of such entities, except that amounts expended for purpose (B) may be so expended in any otherwise lawful manner without the necessity of a contract. Any tax levied pursuant to this paragraph shall terminate not later than December 31, 2037, provided that during any period during which there remains outstanding any obligation issued to fund a facility as contemplated by this paragraph, and secured in whole or in part by a pledge of a tax authorized under this Code section, the powers of the counties and municipalities to impose and distribute the tax imposed by this paragraph shall not be diminished or impaired by the state, and no county or municipality levying the tax imposed by this paragraph shall cease to levy the tax in any manner that will impair the interest and rights of the holders of any such obligation. This proviso shall be for the benefit of the holder of any such obligation and, upon the issuance of any such obligation by a convention center authority, shall constitute a contract with the holder of such obligations. Notwithstanding any other provision of this Code section to the contrary, as used in this paragraph, the terms "fund" and "funding" shall include the cost and expense of all things deemed necessary by a local convention center authority for the construction, renovation, and operation of a facility including, but not limited to, the study, operation, marketing, acquisition, construction, finance, development, extension, enlargement, or improvement of land, waters, property, streets, highways, buildings, structures, equipment, or facilities, and the repayment of any obligation incurred by a local convention center authority in connection therewith; "obligation" shall include bonds, notes, or any instrument creating an obligation to pay or reserve moneys and having an initial term of not more than 37 years; and "facility" shall mean a convention center or other facility and any associated parking areas or improvements originally owned or operated incident to the ownership or operation of a facility used for convention and trade show purposes or amusement purposes, educational purposes, or a combination thereof and for fairs, expositions, or exhibitions in connection therewith by a local convention center authority.

(B) Notwithstanding any other provision of this subparagraph, a municipality located within a standard metropolitan statistical area recognized by the United States Department of Commerce, Bureau of the Census, which is levying a tax at a rate of 5 percent pursuant to paragraph (3) of this subsection on or before January 1, 1999, and in which an interstate highway is located, shall, on and after April 28, 1999, be authorized to levy and collect a tax under this Code section at a rate of 6 percent. A municipality levying a tax pursuant to this subparagraph shall expend, in each fiscal year during which the tax is collected under this subparagraph, an amount equal to the amount by which the total taxes collected under this subparagraph exceed the taxes which would have been collected at the rate of 5 percent for the purpose of dispensing information about the qualities of such municipality and promoting business in the municipality and to acquire for such use a building located in an area of high density retail businesses within the limits of such municipality. During any period during which there remains outstanding any obligation issued to fund a facility as contemplated by this subparagraph, and secured in whole or in part by a pledge of a tax authorized under this Code section, the powers of the counties and municipalities to impose and distribute the tax imposed by this subparagraph shall not be diminished or impaired by the state, and no county or municipality levying the tax imposed by this subparagraph shall cease to levy the tax in any manner that will impair the interest and rights of the holders of any such obligation. This proviso shall be for the benefit of the holder of any such obligation and, upon the issuance of any such obligation by a convention center authority, shall constitute a contract with the holder of such obligations.

(4.7) Notwithstanding the provisions of paragraph (1) of this subsection, a county (within the territorial limits of the special district located within the county) and the municipalities within a county in which a trade and convention center facility is substantially funded by a special county 1 percent sales and use tax authorized by Article 3 of Chapter 8 of this title, as amended, which tax was levied prior to January 1, 1994, and is substantially funded by a state grant or grants authorized on or before January 1, 1996, may levy a tax under this Code section at a rate of 7 percent. A county or municipality levying a tax pursuant to this paragraph shall expend (in each fiscal year during which the tax is collected under this paragraph) an amount equal to 28.6 percent of the total taxes collected at the rate of 7 percent for the purpose of promoting tourism, conventions, and trade shows under a contract with a private sector nonprofit organization as defined in subparagraph (A) of paragraph (8) of this subsection. In addition to the other amounts required to be expended under this paragraph, a county or municipality levying a tax pursuant to this paragraph shall further expend (in each fiscal year during which the tax is collected under this paragraph) an amount equal to 14.3 percent of the total taxes collected at the rate of 7 percent for the purpose of either marketing or operating trade and convention facilities which are managed or operated by the Georgia International and Maritime Trade Center Authority. Marketing and operating expenditures may include a preopening marketing program for such a facility and an escrow account accrued prior to opening such facility to cover operating expenses to be incurred after the opening of such a facility. In the event such facility is not constructed, such 14.3 percent may be used for any lawful purpose relating to tourism by the county or municipality levying a tax pursuant to this paragraph. In addition to the amounts required to be expended under this paragraph, a county or municipality levying a tax pursuant to this paragraph shall further expend (in each fiscal year during which the tax is collected under this paragraph) an amount equal to 14.3 percent of the total taxes collected at the rate of 7 percent for the purpose of planning, constructing, marketing, or operating an attraction honoring the inventor of the cotton gin. Marketing and operating expenditures may include a preopening marketing program for such facility and an escrow account accrued prior to opening such facility to cover operating expenses to be incurred after the opening of such facility. In the event such facility is not constructed, such 14.3 percent may be used for any lawful purpose relating to tourism by the county or municipality levying a tax pursuant to this paragraph.

(5) (A) (i) Notwithstanding any other provision of this subsection, a county (within the territorial limits of the special district located within the county) or municipality is authorized to levy a tax under this Code section at a rate of 7 percent. A county or municipality levying a tax pursuant to this paragraph shall expend an amount equal to at least 51.4 percent of the total taxes collected prior to July 1, 1990, at the rate of 7 percent and an amount equal to at least 32.14 percent of the total taxes collected on or after July 1, 1990, at the rate of 7 percent for the purpose of: (I) promoting tourism, conventions, and trade shows; (II) supporting a facility owned or operated by a state authority for convention and trade show purposes or any other similar or related purposes; (III) supporting a facility owned or operated by a local authority or local government for convention and trade show purposes or any other similar or related purposes, if a written agreement to provide such support was in effect on January 1, 1987, and if such facility is substantially completed and in operation prior to July 1, 1987; (IV) supporting a facility owned or operated by a local government or local authority for convention and trade show purposes or any other similar or related purposes if construction of such facility is funded or was funded in whole or in part by a grant of state funds; or (V) for some combination of such purposes. Amounts so expended shall be expended only through a contract or contracts with the state, a department of state government, a state authority, or a private sector nonprofit organization or through a contract or contracts with some combination of such entities, except that amounts expended for those purposes specified in subdivisions (III) and (IV) of this division may be so expended in any otherwise lawful manner.

(ii) In addition to the amounts required to be expended under division (i) of this subparagraph, a county or municipality levying a tax pursuant to this paragraph shall further expend (in each fiscal year during which the tax is collected under this paragraph) an amount equal to 14.3 percent of the total taxes collected prior to July 1, 1990, at the rate of 7 percent and an amount equal to 39.3 percent of the total taxes collected on or after July 1, 1990, at the rate of 7 percent toward funding a multipurpose domed stadium facility. Amounts so expended shall be expended only through a contract originally with the state, a department or agency of the state, or a state authority or through a contract or contracts with some combination of the above. Any tax levied pursuant to this paragraph shall terminate not later than December 31, 2020, unless extended as provided in subparagraph (B) of this paragraph, provided that during any period during which there remains outstanding any obligation which is incurred prior to January 1, 1991, issued to fund a multipurpose domed stadium as contemplated by this paragraph, and secured in whole or in part by a pledge of a tax authorized under this Code section, or any such obligation which is incurred to refund such an obligation incurred before January 1, 1991, the powers of the counties and municipalities to impose and distribute the tax imposed by this paragraph shall not be diminished or impaired by the state and no county or municipality levying the tax imposed by this paragraph shall cease to levy the tax in any manner that will impair the interest and rights of the holders of any such obligation. This proviso shall be for the benefit of the holder of any such obligation and, upon the issuance of any such obligation by an authority of the state, shall constitute a contract with the holder of such obligations.

(B) Notwithstanding the termination date stated in division (ii) of subparagraph (A) of this paragraph, notwithstanding paragraph (6) of this subsection, and notwithstanding subsection (b) of this Code section, a tax levied under this paragraph may be extended by resolution of the levying county or municipality and continue to be collected through December 31, 2050, if a state authority certifies: (i) that the same portion of the proceeds will be used to fund a successor facility to the multipurpose domed facility as is currently required to fund the multipurpose domed facility under division (ii) of subparagraph (A) of this paragraph; (ii) that such successor facility will be located on property owned by the state authority; and (iii) that the state authority has entered into a contract with a national football league team for use of the successor facility by the national football league team through the end of the new extended period of the tax collection. During the extended period of collection provided for in this subparagraph, the county or municipality levying the tax shall continue to comply with the expenditure requirements of division (i) of subparagraph (A) of this paragraph. During the extended period of collection, the county or municipality shall further expend (in each fiscal year during which the tax is collected during the extended period of collection) an amount equal to 39.3 percent of the total taxes collected at the rate of 7 percent toward funding the successor facility certified by the state authority. Amounts so expended shall be expended only through a contract with the certifying state authority. Any tax levied pursuant to this paragraph shall terminate not later than December 31, 2050, provided that during any period during which there remains outstanding any obligation which is incurred to fund the successor facility certified by the state authority, and secured in whole or in part by a pledge of a tax authorized under this Code section, or any such obligation which is incurred to refund such an obligation, the powers of the counties and municipalities to impose and distribute the tax imposed by this paragraph shall not be diminished or impaired by the state and no county or municipality levying the tax imposed by this paragraph shall cease to levy the tax in any manner that will impair the interest and rights of the holders of any such obligation. This proviso shall be for the benefit of the holder of any such obligation and, upon the issuance of any such obligation by an authority of the state, shall constitute a contract with the holder of such obligations.

(C) Notwithstanding any provision of the law to the contrary, and subject to the limitations contained in this subparagraph, a municipality levying a tax a percentage of which is dedicated to financing a multipurpose domed stadium pursuant to division (ii) of subparagraph (A) of this paragraph shall be further authorized to expend in each fiscal year during which the tax is collected under this paragraph an amount equal to 39.3 percent of the total taxes collected at the rate of 7 percent toward funding any of the purposes permitted for tourism product development contained in paragraph (6) of Code Section 48-13-50.2. Any funding pursuant to this paragraph shall not commence until the municipality has terminated its obligations under division (ii) of subparagraph (A) of this paragraph and so long as there remains outstanding any obligation which is incurred prior to January 1, 1991, issued to fund a multipurpose domed stadium as contemplated by this paragraph, and secured in whole or in part by a pledge of a tax authorized under this Code section, or any such obligation which is incurred to refund such an obligation incurred before January 1, 1991.

(5.1) Notwithstanding any other provision of this subsection, a county (within the territorial limits of the special district located within the county) and the municipalities within a county in which a coliseum and exhibit hall authority has been created by local Act of the General Assembly for a county and one or more municipalities therein, and which local coliseum and exhibit hall authority is in existence on or before January 1, 1991, and which local coliseum and exhibit hall authority has not constructed or operated any facility before January 1, 1991, may levy a tax under this Code section at a rate of 8 percent. A county or municipality levying a tax pursuant to this paragraph shall expend (in each fiscal year during which the tax is collected under this paragraph) an amount equal to at least 62 1/2 percent of the total taxes collected at the rate of 8 percent for the purpose of: (A) promoting tourism, conventions, and trade shows; (B) funding, supporting, acquiring, constructing, renovating, improving, and equipping buildings, structures, and facilities, including, but not limited to, a coliseum, exhibit hall, conference center, performing arts center, or any combination thereof, for convention, trade show, athletic, musical, theatrical, cultural, civic, and performing arts purposes and other events and activities for similar and related purposes, acquiring the necessary property therefor, both real and personal, and funding all expenses incident thereto, and supporting, maintaining, and promoting such facilities owned, operated, or leased by or to the local coliseum and exhibit hall authority or a downtown development authority; or (C) for some combination of such purposes; provided, however, that at least 50 percent of the total taxes collected at the rate of 8 percent shall be expended for the purposes specified in subparagraph (B) of this paragraph. Amounts so expended shall be expended only through a contract or contracts with the state, a department of state government, a state authority, a convention and visitors bureau authority created by local Act of the General Assembly for a municipality, a local coliseum and exhibit hall authority, a downtown development authority, or a private sector nonprofit organization or through a contract or contracts with some combination of such entities, notwithstanding any provision of paragraph (8) of this subsection to the contrary. The aggregate amount of all excise taxes imposed under this paragraph and all sales and use taxes, and other taxes imposed by a county or municipality, or both, shall not exceed 13 percent; provided, however, that any sales tax for educational purposes which is imposed pursuant to Article VIII, Section VI, Paragraph IV of the Constitution shall not be included in calculating such limitation. Any tax levied pursuant to this paragraph shall terminate not later than December 31, 2028, provided that during any period during which there remains outstanding any obligation issued to fund a facility as contemplated by this paragraph, secured in whole or in part by a pledge of a tax authorized under this Code section, the powers of the counties and municipalities to impose and distribute the tax imposed by this paragraph shall not be diminished or impaired by the state and no county or municipality levying the tax imposed by this paragraph shall cease to levy the tax in any manner that will impair the interests and rights of the holder of any such obligation. This proviso shall be for the benefit of the holder of any such obligation and, upon the issuance of any such obligation by a local coliseum and exhibit hall authority or a downtown development authority, shall constitute a contract with the holder of such obligation. Notwithstanding any other provision of this Code section to the contrary, as used in this paragraph, the term: "fund" or "funding" shall include the cost and expense of all things deemed necessary by a local coliseum and exhibit hall authority or a downtown development authority for the construction and operation of a facility or facilities including but not limited to the study, operation, marketing, acquisition, construction, financing, including the payment of principal and interest on any obligation of the local coliseum and exhibit hall authority or the downtown development authority and any obligation of the local coliseum and exhibit hall authority or the downtown development authority to refund any prior obligation of the local coliseum and exhibit hall authority or the downtown development authority, development, extension, enlargement, or improvement of land, waters, property, streets, highways, buildings, structures, equipment, or facilities and the repayment of any obligation incurred by an authority in connection therewith; "obligation" shall include bonds, notes, or any instrument creating an obligation to pay or reserve moneys and having an initial term of not more than 37 years; "facility" or "facilities" shall mean any of the buildings, structures, and facilities described in subparagraph (B) of this paragraph and any associated parking areas or improvements originally owned or operated incident to the ownership or operation of such facility used for any purpose or purposes specified in subparagraph (B) of this paragraph by a local coliseum and exhibit hall authority or a downtown development authority; and "downtown development authority" shall mean a downtown development authority created by local Act of the General Assembly for a municipality pursuant to a local constitutional amendment.

(5.2)(A) Notwithstanding the provisions of paragraph (1) of this subsection, a county (within the territorial limits of the special district located within the county) and municipalities within a county in which community auditorium or theater facilities owned and operated by the municipality have been renovated which renovations are completed substantially on or before July 1, 1995, and which county and municipalities have not previously levied a 6 percent tax under paragraph (4) of this subsection may levy a tax under this Code section at a rate of 8 percent.

(B) A county or municipality levying a tax pursuant to this paragraph shall expend (in each fiscal year during which the tax is collected under this paragraph) an amount equal to 33 1/3 percent of the total taxes collected at the rate of 8 percent under this subparagraph for the purpose of promoting tourism, conventions, and trade shows under a contract with a private sector nonprofit organization defined in subparagraph (A) of paragraph (8) of this subsection.

(C) In addition to the amounts required to be expended pursuant to subparagraph (B) of this paragraph, a county or municipality levying a tax pursuant to this paragraph shall further expend (in each fiscal year during which the tax is collected under this paragraph) an amount equal to 16 2/3 percent of the total taxes collected at the rate of 8 percent for the purpose of either marketing or operating community auditorium or theater facilities or community convention or trade center of which the theater or auditorium is a part. Marketing and operating expenditures may include a preopening marketing program for such facilities and an escrow account accrued prior to opening such facilities to cover operating expenses to be incurred after the opening of such facilities.

(D) In addition to the amounts required to be expended pursuant to subparagraphs (B) and (C) of this paragraph, a county or municipality levying a tax pursuant to this paragraph shall further expend (in each fiscal year during which the tax is collected under this paragraph) an amount equal to 33 1/3 percent of the total taxes collected at the rate of 8 percent for general recreation purposes. Amounts so expended shall be expended only through a contract or contracts with a recreation authority created by local Act of the General Assembly.

(5.3)(A) Notwithstanding the provisions of paragraph (1) of this subsection, a county (within the territorial limits of the special district located within the county) and municipalities within such a county in which a convention and visitor's bureau authority has been created by local Act of the General Assembly which was in existence on July 1, 2005, and which authority is established specifically by such local Act as a permissible, but not exclusive, entity for the transfer of hotel and motel tax funds by the taxing entities of the county for which such authority was created may levy a tax under this Code section at a rate of 5 percent.

(B) The provisions of paragraph (2) of this subsection relating to expenditures shall apply to this paragraph; provided, however, that a county or municipality levying a tax pursuant to this paragraph shall be authorized, but not required, to expend funds through a convention and visitor's bureau authority created by local Act of the General Assembly.

(6) Following the termination of a tax under paragraph (2.1), (2.2), (3.1), (3.2), (3.3), (3.4), (3.5), (3.7), (4.1), (4.2), (4.3), (4.4), (4.5), (4.6), (4.7), (5), (5.1), (5.2), or (5.3) of this subsection, any county or municipality which has levied a tax pursuant to paragraph (2.1), (2.2), (3.1), (3.2), (3.3), (3.4), (3.5), (3.7), (4.1), (4.2), (4.3), (4.4), (4.5), (4.6), (4.7), (5), (5.1), (5.2), or (5.3) of this subsection shall levy any future taxes under this Code section in a manner authorized by subsection (b) of this Code section.

(7) As used in this subsection, the term:

(A) "Fund" and "funding" mean the cost and expense of all things deemed necessary by a state authority for the construction and operation of a multipurpose domed stadium and a successor facility to such multipurpose domed stadium including but not limited to the study, operation, marketing, acquisition, construction, finance, development, extension, enlargement, or improvement of land, waters, property, streets, highways, buildings, structures, equipment, or facilities, and the repayment of any obligation incurred by an authority in connection therewith.

(B) "Obligation" means bonds, notes, or any instrument creating an obligation to pay or reserve moneys, and having an initial term of not more than 30 years.

(C) "Multipurpose domed stadium facility" means a multipurpose domed stadium facility and any associated parking areas or improvements originally owned or operated incident to the ownership or operation of a facility used for convention and trade show purposes by the state, a department or agency of the state, a state authority, or a combination thereof.

(8) Reserved.

(9) (A) A county or municipality imposing a tax under paragraph (1), (2), (2.1), (2.2), (3), (3.1), (3.2), (3.3), (3.4), (3.5), (3.7), (4), (4.1), (4.2), (4.3), (4.4), (4.5), (4.6), (4.7), (5), (5.1), (5.2), or (5.3) of this subsection shall prior to the imposition of the tax (if the tax is imposed on or after July 1, 1990) and prior to each fiscal year thereafter in which the tax is imposed adopt a budget plan specifying how the proceeds of the tax shall be expended. Prior to the adoption of such budget plan, the county or municipality shall obtain from the authorized entity with which it proposes to contract to meet the expenditure requirements of this Code section a budget for expenditures to be made by such organization; and such budget shall be made a part of the county or municipal budget plan.

(B) (i) The determination as to whether a county or municipality has complied with the expenditure requirements of paragraph (2), (2.1), (2.2), (3), (3.1), (3.2), (3.3), (3.4), (3.5), (3.7), (4), (4.1), (4.2), (4.3), (4.4), (4.5), (4.6), (4.7), (5), (5.1), (5.2), or (5.3) of this subsection shall be made for each fiscal year beginning on or after July 1, 1987, as of the end of each fiscal year, shall be prominently reflected in the audit required under Code Section 36-81-7, and shall disclose:

(I) The amount of funds expended or contractually committed for expenditure as provided in paragraph (2), (2.1), (2.2), (3), (3.1), (3.2), (3.3), (3.4), (3.5), (3.7), (4), (4.1), (4.2), (4.3), (4.4), (4.5), (4.6), (4.7), (5), (5.1), (5.2), or (5.3) of this subsection, whichever is applicable, during the fiscal year;

(II) The amount of tax receipts under this Code section during such fiscal year; and

(III) Expenditures as a percentage of tax receipts.

(ii) A county or municipality contractually expending funds to meet the expenditure requirements of paragraph (2), (2.1), (2.2), (3), (3.1), (3.2), (3.3), (3.4), (3.5), (3.7), (4), (4.1), (4.2), (4.3), (4.4), (4.5), (4.6), (4.7), (5), (5.1), (5.2), or (5.3) of this subsection shall require the contracting party to provide audit verification that the contracting party makes use of such funds in conformity with the requirements of this subsection. If the audit required by Code Section 36-81-7 identifies noncompliance with the applicable expenditure requirements of this Code section, such noncompliance shall be reported in accordance with paragraph (2) of subsection (c) of Code Section 36-81-7. The state auditor shall report all instances of noncompliance with this subparagraph noted in the audit report to the Department of Community Affairs upon completion of the report review required by paragraph (2) of subsection (d) of Code Section 36-81-7. The state auditor shall furnish a copy of all documents submitted by the local government or the local government's auditor pertaining to noncompliance with this subparagraph to the Department of Revenue. The Department of Community Affairs shall submit a copy of such documents to the performance review board.

(10) Nothing in this article shall be construed to limit the power of a county or municipality to expend more than the required amounts, or all, of the total taxes collected under this Code section for the purposes described in paragraph (2), (2.1), (2.2), (3), (3.1), (3.2), (3.3), (3.4), (3.5), (3.7), (4), (4.1), (4.2), (4.3), (4.4), (4.5), (4.6), (4.7), (5), (5.1), (5.2), or (5.3) of this subsection.

(11) Reserved.

(12) Reserved.

(b) (1) Except as provided in paragraphs (2) and (3) of subsection (a) of this Code section, any new excise taxes which are first levied pursuant to this Code section after July 1, 2008, or any new excise tax which is first levied following the termination of a previous levy pursuant to this Code section after July 1, 2008, shall be levied pursuant to this subsection.

(2) The governing authority of each municipality in this state may levy an excise tax pursuant to this subsection at a rate not to exceed 8 percent of the charge for the furnishing for value to the public of any room or rooms, lodgings, or accommodations furnished by any person or legal entity licensed by, or required to pay business or occupation taxes to, the municipality for operating a hotel, motel, inn, lodge, tourist camp, tourist cabin, campground, or any other place in which rooms, lodgings, or accommodations are regularly or periodically furnished for value.

(3) Within the territorial limits of the special district located within the county, each county in this state may levy an excise tax pursuant to this subsection at a rate not to exceed 8 percent of the charge for the furnishing for value to the public of any room or rooms, lodgings, or accommodations furnished by any person or legal entity licensed by, or required to pay business or occupation taxes to, the county for operating within the special district a hotel, motel, inn, lodge, tourist camp, tourist cabin, campground, or any other place in which rooms, lodgings, or accommodations are regularly or periodically furnished for value.

(4) The levy of an excise tax pursuant to this subsection shall be conditioned upon the county or municipality adopting a resolution which specifies the subsequent tax rate, identifies the projects or tourism product development purposes, and specifies the allocation of proceeds and, subsequent to such resolution, the enactment of a local Act by the General Assembly.

(5) In accordance with the terms of the resolution adopted by the county or municipality, the local Act of the General Assembly shall provide that:

(A) In each fiscal year during which a tax is collected under paragraph (2) or (3) of this subsection, an amount equal to not less than 50 percent of the total amount of taxes collected that exceed the amount of taxes that would be collected at the rate of 5 percent shall be expended for promoting tourism, conventions, and trade shows by the destination marketing organization designated by the county or municipality levying the tax; and

(B) The remaining amount of taxes collected that exceed the amount of taxes that would be collected at the rate of 5 percent which are not otherwise expended under subparagraph (A) of this paragraph shall be expended for tourism product development.

(6) A county or municipality levying a tax pursuant to this subsection shall expend an amount equal to the amount of total taxes collected under this subsection which would have been collected at a rate of 5 percent in accordance with the provisions of paragraph (3) of subsection (a) of this Code section.

(7) (A) Any municipality which is levying an excise tax under paragraph (5) of subsection (a) of this Code section, so long as any obligation as described in division (a)(5)(A)(ii) or subparagraph (a)(5)(B) of this Code section remains outstanding, shall leave such excise tax in effect at the rate of 7 percent and may levy up to an additional 1 percent excise tax under this paragraph so long as the combined rate does not exceed 8 percent.

(B) (i) Such additional excise tax shall not be deemed to violate the provisions of subsection (d) of this Code section.

(ii) Such additional excise tax shall not count toward or be subject to the 14 percent rate limitations of subsection (c.1) of Code Section 48-8-6 and subsection (d) of Code Section 48-8-201.

(C) Any taxes collected in excess of 7 percent shall be expended by the municipality for the promotion of conventions and tradeshows by a not for profit destination marketing organization located within the municipality and in existence and operation on January 1, 2011, through a contract or contracts with the state, a department of state government, or a state authority. At least 80 percent of such tax amounts shall be segregated by the destination marketing organization and used in securing major conventions at facilities containing at least 1.3 million square feet of floor space used for convention hall purposes and events at facilities containing at least 70,000 seats used for major events under the control of a state authority, and amounts so segregated may be held by the destination marketing organization and expended in fiscal years subsequent to the fiscal year in which the taxes were collected.

(D) Any municipal levy of any additional excise tax under this paragraph must be approved by local Act and shall also comply with the resolution requirements contained in paragraph (4) of this subsection in regard to the additional excise tax levied under this paragraph only. The local Act of the General Assembly shall provide that the first 7 percent in excise tax levied under the authority of paragraph (5) of subsection (a) of this Code section shall continue to be levied under that paragraph and all amounts collected thereunder shall be expended as required therein and that the additional amounts collected under the provisions of this paragraph shall be expended as required in this paragraph.

(b.1) As an alternative to the provisions of subsection (b) of this Code section, any county (within the territorial limits of the special district located within the county) and any municipality which is levying a tax under this Code section at the rate of 6 percent under paragraph (3.4) or (4) of subsection (a) of this Code section shall be authorized to levy a tax under this Code section at the rate of 7 percent in the manner provided in this subsection. Both the county and municipality shall adopt a resolution which shall specify that an amount equal to the total amount of taxes collected under such levy at a rate of 6 percent shall continue to be expended as it was expended pursuant to either paragraph (3.4) or (4) of subsection (a) of this Code section, as applicable, and such resolution shall specify the manner of expenditure of funds for an amount equal to the total amount of taxes collected under such levy that exceeds the amount that would be collected at the rate of 6 percent for any tourism, convention, or trade show purposes, tourism product development purposes, or any combination thereof. Each resolution shall be required to be ratified by a local Act of the General Assembly. Only when both such local Acts have become law, the governing authority of the county and municipality shall be authorized to levy an excise tax pursuant to this subsection at the rate of 7 percent of the charge for the furnishing for value to the public of any room or rooms, lodgings, or accommodations furnished by any person or legal entity licensed by, or required to pay business or occupation taxes to, the municipality for operating a hotel, motel, inn, lodge, tourist camp, tourist cabin, campground, or any other place in which rooms, lodgings, or accommodations are regularly or periodically furnished for value.

(c) Nothing in this article shall be construed to impair, or authorize or require the impairment of, any existing contract or contractual rights.

(d) At no time shall a county or municipality levy simultaneously more than one tax under this article.

(e) (1) Except as otherwise provided in paragraph (2) of this subsection, for any excise tax levied pursuant to subsection (b) of this Code section, a county or municipality imposing a tax under this article shall, prior to the imposition of the tax or changing the rate of the levy of the tax and prior to each fiscal year thereafter in which the tax is imposed, adopt a budget plan specifying how the proceeds of such tax are to be expended. Prior to the adoption of such budget plan, the county or municipality shall obtain from the destination marketing organization or state authority with which it proposes to contract to meet the expenditure requirements of this paragraph a budget plan for expenditures to be made by such organization. Such destination marketing organization or state authority expenditure budget plan shall be made a part of the county or municipal budget plan.

(2) This paragraph shall apply to a county or municipality which is levying the tax under subsection (a) of this Code section on January 1, 2008, and is expending the proceeds of the tax through a contract or contracts with an authorized entity or entities other than a destination marketing organization. In the event such county or municipality ceases such levy in order to levy an excise tax under subsection (b) of this Code section, it may continue to expend the proceeds of the tax through a contract or contracts with the same entity or entities other than a destination marketing organization if, prior to each fiscal year in which the tax is imposed, the county or municipality adopts a budget plan specifying how the proceeds of such tax are to be expended. Prior to the adoption of such budget plan, such county or municipality shall obtain from such entity or entities with which it proposes to contract to meet the expenditure requirements of this paragraph a budget plan for expenditures to be made by such entity or entities. The budget plan of such entity or entities shall be made a part of the county or municipal budget plan.

(f) A county or municipality expending funds of the tax levied under subsection (b) of this Code section pursuant to a contract shall require the destination marketing organization or state authority to provide audit verification that such destination marketing organization or state authority makes use of such funds in conformity with the requirements of this subsection. If the audit required by Code Section 36-81-7 identifies noncompliance with the applicable expenditure requirements of this Code section, such noncompliance shall be reported in accordance with paragraph (2) of subsection (c) of Code Section 36-81-7. The state auditor shall report all instances of noncompliance with this subsection noted in the audit report to the Department of Community Affairs upon completion of the report review required by paragraph (2) of subsection (d) of Code Section 36-81-7. The state auditor shall furnish a copy of all documents submitted by the local government or the local government's auditor pertaining to noncompliance with this subsection to the Department of Community Affairs. The Department of Community Affairs shall submit a copy of such documents to the performance review board.

(g) (1) Any action by a local governing authority to impose or change the rate of the tax authorized under this article shall become effective no sooner than the first day of the second month following its action by the local governing authority.

(2) In the case of a county or municipality which has adopted an ordinance ceasing the levy under the applicable paragraph of subsection (a) of this Code section in order to levy an excise tax under subsection (b) of this Code section, such levy under subsection (b) of this Code section shall become effective no sooner than the first day of the second month following its action by the local governing authority.

(h) The tax authorized by this article shall not apply to:

(1) Charges made for any rooms, lodgings, or accommodations provided to any persons who certify that they are staying in such room, lodging, or accommodation as a result of the destruction of their home or residence by fire or other casualty;

(2) The use of meeting rooms and other such facilities or any rooms, lodgings, or accommodations provided without charge;

(3) Any rooms, lodgings, or accommodations furnished for a period of one or more days for use by Georgia state or local governmental officials or employees when traveling on official business. Notwithstanding the availability of any other means of identifying the person as a state or local government official or employee, whenever a person pays for any rooms, lodgings, or accommodations with a state or local government credit or debit card, such rooms, lodgings, or accommodations shall be deemed to have been furnished for use by a Georgia state or local government official or employee traveling on official business for purposes of the exemption provided by this paragraph. For purpose of the exemption provided under this paragraph, a local government official or employee shall include officials or employees of counties, municipalities, consolidated governments, or county or independent school districts; or

(4) Charges made for continuous use of any rooms, lodgings, or accommodations after the first 30 days of continuous occupancy.

(i) No tax under this article may be levied or collected by a county outside the territorial limits of the special district located within the county.

(j) Any requirement that a tax under this article be expended in the fiscal year in which it is collected shall be satisfied so long as fiscal year expenditures conform with the budget plan required in either paragraph (9) of subsection (a) or subsection (e) of this Code section.



§ 48-13-52. Allowance of percentage of tax collected as deduction to person reporting and paying tax; effect of delinquent payments; rate

Each person collecting the tax authorized by this article shall be allowed a percentage of the tax due and accounted for and shall be reimbursed in the form of a deduction in submitting, reporting, and paying the amount due if the amount due is not delinquent at the time of payment. The rate of the deduction shall be 3 percent of the amount due, but only if the amount due was not delinquent at the time of payment.



§ 48-13-53. Procedures

Except as otherwise specifically provided in this article, the rate of taxation, the manner of imposition, payment, and collection of the tax, and all other procedures related to the tax shall be as provided by each county and municipality electing to exercise the powers conferred by this article.



§ 48-13-53.1. Innkeepers; selling or quitting business; withholding of purchase money by purchaser; liability of purchaser for failure to withhold purchase money

If any innkeeper liable for any tax, interest, or penalty imposed by this article sells his or her business or quits the business, he or she shall make a final return and payment within 15 days after the date of selling or quitting the business. The innkeeper's successor or assigns, if any, shall withhold a sufficient amount of the purchase money to cover the amount of the taxes, interest, and penalties due under this article and unpaid until the former owner produces either a receipt from the governing authority imposing the tax showing that the taxes, interest, and penalties due under this article have been paid or a certificate from the governing authority imposing the tax stating that no tax, interest, or penalty is due under this article. If the purchaser of a business fails to withhold the purchase money as required by this Code section, he or she shall be personally liable for the payment of any taxes, interest, and penalties accruing under this article and unpaid by any former owner or assignor. The personal liability of the purchaser in such a case shall not exceed the amount of the total purchase money, but the property being transferred shall in all cases be subject to the full amount of the tax lien arising from the delinquencies of the former owner. Paid executions may be transferred and enforced as otherwise provided by law.



§ 48-13-53.2. Innkeepers and taxes

(a) Each innkeeper, on or before the twentieth day of each month, shall transmit returns and remit taxes due to any applicable governing authority imposing a tax under this article showing the gross charges taxable under this article during the preceding calendar month. The governing authority imposing the tax may provide by resolution or ordinance for quarterly or annual returns. The returns required by this subsection shall be made upon forms prescribed, prepared, and furnished by the governing authority imposing the tax.

(b) As used in this subsection, the term "estimated tax liability" means an innkeeper's tax liability under this article, adjusted to account for any subsequent change in the rate of tax imposed under this article or any substantial change in circumstances due to damage to the premises, based on his or her average monthly payments for the last fiscal year. If the estimated tax liability of an innkeeper for any taxable period exceeds $2,500.00, the innkeeper shall file a return and remit to the governing authority imposing the tax not less than 50 percent of the estimated tax liability for the taxable period on or before the twentieth day of the period. The amount of the payment of the estimated tax liability shall be credited against the amount to be due on the return required under subsection (a) of this Code section. This subsection shall not apply to any innkeeper unless during the previous fiscal year the innkeeper's monthly payments exceeded $2,500.00 per month for three consecutive months or more.



§ 48-13-53.3. Taxes; extensions and returns; failure of innkeeper to make return and pay required tax

(a)(1) The governing authority imposing a tax under this article may, for good cause, extend the time for making any returns required under this article for not more than 30 days.

(2) No extension granted pursuant to paragraph (1) of this subsection shall be valid unless granted in writing upon written application, and then the extension shall only be valid for a period, as appropriate, of not more than 12 consecutive months or four consecutive calendar quarters.

(3) Upon the grant of any extension authorized by this subsection, the innkeeper shall remit to the governing authority imposing a tax under this article on or before the date the tax would otherwise become due without the grant of the extension an amount which equals not less than 100 percent of the innkeeper's payment for the corresponding period of the preceding tax year.

(4) No interest or penalty shall be charged by reason of the granting of an extension pursuant to this subsection during the first ten days of each extension period. Thereafter, interest shall be collected upon the unpaid balance of the innkeeper's liability at the rate specified in Code Section 48-2-40.

(b) In the event any innkeeper fails to make a return and pay the tax as provided by this article or makes a grossly incorrect return or a return that is false or fraudulent, the governing authority imposing a tax under this article shall make an estimate for the taxable period of taxable charges of the innkeeper. Based upon its estimate, the governing authority shall assess and collect the taxes, interest, and penalties, as accrued, on the basis of the assessments.



§ 48-13-53.4. Records and books

(a) Each innkeeper required to make a return and pay any tax under this article shall keep and preserve:

(1) Suitable records of the charges taxable under this article; and

(2) Other books of account which are necessary to determine the amount of tax due.

(b) All books, invoices, and other records required by this Code section to be kept shall be open to examination at all reasonable hours by the governing authority imposing a tax under this article.



§ 48-13-53.5. Assessments

Any assessment of an innkeeper pursuant to this article by the governing authority imposing a tax under this article shall be deemed prima facie correct.



§ 48-13-53.6. Unpaid tax

The tax imposed by this article shall become delinquent for each month after the twentieth day of each succeeding month during which it remains unpaid.



§ 48-13-54. Lodge operated under jurisdiction of Department of Natural Resources or other state authority; collection and remittance of tax; use of funds

Any state park operated under the jurisdiction of the Department of Natural Resources, or a state authority that is administratively attached to the Department of Natural Resources, which state park or authority regularly furnishes for value lodge rooms as well as meals and conference or meeting facilities or has a minimum of 20 cabins and which rooms, facilities, or cabins located in a county or municipality levying a tax under this article shall, as provided in this Code section, agree to collect and remit to the county or municipality within whose taxing jurisdiction the facility is located amounts which are equal to, or partially equal to, the amounts which would be collected and remitted to the county or municipality under the tax levied by the county or municipality under Code Section 48-13-51 if such rooms, facilities, or cabins were privately operated. The sums so collected and remitted shall only be expended for development, promotion, and advertising of such rooms, facilities, or cabins from which the money was collected and remitted or for similar purposes of promoting, advertising, stimulating, and developing conventions and tourism in the county or municipality in which such rooms, facilities, or cabins of the state park or state authority are located so long as said promotion or advertising prominently features the state park or state authority rooms, facilities, or cabins.



§ 48-13-55. Facility operated by charitable trust or functionally related business; license fees; limitation on or applicability of tax levies

(a) A charitable trust, or a functionally related business of a charitable trust, which regularly furnishes for value rooms, lodgings, or accommodations shall be subject to local licensure by, or required to pay a business or occupation tax to, a county or municipality only to the extent provided in this Code section. Further, such a charitable trust, or such a functionally related business of a charitable trust, shall be subject to taxes levied under Code Section 48-13-51 only to the extent provided in this Code section.

(b) Any license fee of any type, whether a flat fee or based on gross receipts, charged by a county or municipality to a charitable trust, or to a functionally related business of a charitable trust or any affiliated activity, shall not exceed $200.00 per year.

(c) Any tax levied by a county or municipality under Code Section 48-13-51 shall apply to a charitable trust, or a functionally related business of a charitable trust, only if the levy and collection of the tax is approved in advance in writing by the Board of Natural Resources. The Board of Natural Resources may revoke its approval at will. Amounts collected and remitted under the authority of this Code section shall be expended solely for promoting, attracting, stimulating, and developing conventions and tourism. The expenditure of the funds shall only be made under a written agreement between the charitable trust or its functionally related business and the local government. The agreement governing the expenditure of the funds must be approved in writing by the Board of Natural Resources before any taxes are collected and remitted and before any funds are spent.

(d) For purposes of this Code section, the term "charitable trust" means any trust or other entity covered by Article 9 or 10 of Chapter 12 of Title 53. For purposes of this Code section, the term "functionally related business" means a business entity, whether or not incorporated, which is owned by such a charitable trust and which constitutes a functionally related business within the meaning of Section 4942(j)(4) of the federal Internal Revenue Code.

(e) This Code section (rather than conflicting provisions in Code Section 48-13-51) shall govern the licenses and license fees of, and the levy, collection, and expenditure of the taxes authorized by this article as applied to, a charitable trust or a functionally related business of a charitable trust.



§ 48-13-56. Annual report to Department of Community Affairs

Each county or municipality imposing a tax as authorized by this article shall, as a condition of continuing authorization to impose the tax, annually file with the Department of Community Affairs a report specifying the rate of taxation and amounts collected and expended pursuant to this article. Such report shall include the schedules specified under subparagraph (b)(1)(B) of Code Section 36-81-8 and shall be filed in such form and at such times as may be specified by rule of the Department of Community Affairs.



§ 48-13-56.1. Hotel Motel Tax Performance Review Board; composition; appointments; investigations of complaints; expenses of members

(a) (1) There is created the Hotel Motel Tax Performance Review Board which shall consist of 11 members.

(2) The commissioner of community affairs shall appoint five persons to serve as members of the performance review board as follows:

(A) A designee of the commissioner;

(B) A representative of the private sector tourism industry who shall be an innkeeper;

(C) A representative of municipal government;

(D) A representative of county government; and

(E) A representative of a destination marketing organization.

(3) The Governor shall appoint one member of the board.

(4) The Speaker of the House of Representatives shall appoint one member of the board.

(5) The Lieutenant Governor shall appoint one member of the board.

(6) The state auditor shall appoint one member of the board.

(7) The commissioner of economic development shall appoint one member of the board.

(8) The state revenue commissioner shall appoint one member of the board.

(b) (1) The member of the board who is appointed under subparagraph (a)(2)(A) of this Code section shall serve for a term of office of five years. Members of the board who are appointed under subparagraphs (a)(2)(B), (a)(2)(C), (a)(2)(D), and (a)(2)(E) of this Code section shall serve for terms of office of three years each. Members of the board who are appointed under paragraphs (3), (4), and (5) of subsection (a) of this Code section shall serve for terms of office of three years each. Members of the board who are appointed under paragraphs (6), (7), and (8) of subsection (a) of this Code section shall serve for terms of office of five years each. Members of the board shall serve for the terms of office specified in this subsection and until their respective successors are appointed and qualified. Members of the board may be reappointed to the board upon the expiration of their terms of office if they otherwise continue to meet the qualifications for such office.

(2) If a vacancy occurs in the membership of the board, the appropriate appointing entity shall appoint a successor for the remainder of the unexpired term and until a successor is appointed and qualified.

(c) It shall be the duty of the performance review board to make a thorough and complete investigation of any complaint with respect to all actions of a county, municipality, or any other entity regarding its expenditure of funds received from a tax under this article and such county's, municipality's, or other entity's compliance with state law and regulations. Complaints may be received from taxpayers, local governments, innkeepers, or private sector nonprofit organizations. All complaints shall be received by the department by June 1 in order to be heard the following year. The performance review board shall meet annually from September 1 through December 1. The department shall send a notice to all interested parties of the meeting place and time. The performance review board shall issue a written report of its findings which shall include such evaluations, judgments, and recommendations as it deems appropriate.

(d) The findings of the report of the review board under subsection (c) of this Code section shall be transmitted to the commissioner of community affairs within 60 calendar days of hearing the complaint. The commissioner of community affairs shall have 30 calendar days to review the findings of the performance review board. If the commissioner of community affairs determines that remedial action is necessary, the subject of the complaint shall be issued a notice by certified mail, return receipt requested, or statutory overnight delivery and shall be given a period of 90 calendar days to take the necessary remedial action with respect to such findings. In the event that such remedial action does not occur within the specified period, the commissioner of community affairs shall immediately notify the state revenue commissioner, and the state revenue commissioner shall be authorized to take appropriate action to enforce compliance with such remedial action, up to and including termination of the tax.

(e) The commissioner of community affairs shall promulgate such rules and regulations as may be necessary for the administration of this Code section.

(f) Each member of the board shall receive the same per diem expense allowance as that received by members of the General Assembly for each day a committee member is in attendance at a meeting of the committee, plus reimbursement for actual transportation costs incurred while traveling by public carrier or the mileage allowance authorized for certain state officials and employees for the use of a personal automobile in connection with such attendance. Such allowance and reimbursement shall be paid in lieu of any other per diem, allowance, or remuneration and shall be paid from funds appropriated to the Department of Community Affairs.



§ 48-13-57. Provisions applying to taxes

The provisions of Code Section 48-2-41, relating to authority to waive interest on unpaid taxes; Code Section 48-2-43, relating to authority to waive penalties; and Code Section 48-2-49, relating to periods of limitation for assessment of taxes imposed by this title, shall apply to taxes imposed by any local governing authority pursuant to this article, provided that the local governing authority shall stand in lieu of the commissioner, and the county or municipality shall stand in lieu of the state for purposes of this Code section.



§ 48-13-58. Penalties added to tax for failure to pay

(a) When any innkeeper fails to make any return or to pay the full amount of the tax required by this article, there shall be imposed, in addition to other penalties provided by law, a penalty to be added to the tax in the amount of 5 percent or $5.00, whichever is greater, if the failure is for not more than 30 days and an additional 5 percent or $5.00, whichever is greater, for each additional 30 days or fraction of 30 days during which the failure continues. The penalty for any single violation shall not exceed 25 percent or $25.00 in the aggregate, whichever is greater. If the failure is due to providential cause shown to the satisfaction of the governing authority imposing a tax under this article in affidavit form attached to the return and remittance is made within ten days of due date, the return may be accepted exclusive of penalties and interest. In the case of a false or fraudulent return or of a failure to file a return where willful intent exists to defraud the governing authority of any tax due under this article, a penalty of 50 percent of the tax due shall be assessed.

(b) All civil penalties and interest added to any tax imposed under this article and collected by a county or municipality shall be included as revenue derived from such tax for purposes of the expenditure requirements imposed on such county or municipality as provided by this article.



§ 48-13-58.1. Criminal penalties for failure to make return or pay taxes.

(a) It shall be unlawful for any innkeeper to fail to make a return and pay the taxes due under this article to any applicable governing authority imposing a tax under this article.

(b)(1) If the tax liability is $10,000.00 or less, any person who violates subsection (a) of this Code section shall be guilty of a misdemeanor.

(2) If the tax liability is more than $10,000.00, any person who violates subsection (a) of this Code section shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one year nor more than ten years.



§ 48-13-59. Failure to collect taxes; punishment

(a) It shall be unlawful for any innkeeper to fail, neglect, or refuse to collect the tax provided in this article, either by himself or herself or through his or her agents or employees.

(b) In addition to the penalty of being liable for and paying the tax himself or herself, any person who violates subsection (a) of this Code section shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than $100.00 or imprisonment in the county jail for not more than three months, or both.



§ 48-13-60. Unlawful returns; punishment

(a) It shall be unlawful for any innkeeper required by this article to make, render, sign, or verify any return to make a false or fraudulent return with intent to evade the tax levied by this article.

(b) Any person who violates subsection (a) of this Code section shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than $100.00 nor more than $300.00 or confinement in the county jail for not less than 30 days nor more than three months, or both fine and confinement.



§ 48-13-61. Failure to furnish return; punishment

(a) It shall be unlawful for any innkeeper subject to this article to fail or refuse to furnish any return required to be made by this article or to fail or refuse to furnish a supplemental return or other data required by the governing authority imposing a tax under this article.

(b) Any person who violates subsection (a) of this Code section shall be guilty of a misdemeanor.



§ 48-13-62. Failure to keep and open records; punishment

(a) It shall be unlawful for any innkeeper subject to this article to fail to keep records or to fail to open the records to inspection as required by law.

(b) Any person who violates subsection (a) of this Code section shall be guilty of a misdemeanor.



§ 48-13-63. Other violations; punishment

(a) It shall be unlawful for any innkeeper to violate any other provision of this article for which punishment is not otherwise provided.

(b) Any person who violates subsection (a) of this Code section shall be guilty of a misdemeanor.






Article 4 - Corporate Net Worth Tax

§ 48-13-70. Definition

As used in this article, the term "corporation" includes, but is not limited to, associations, professional associations organized pursuant to Chapter 10 of Title 14, and insurance companies.



§ 48-13-71. Organizations and companies exempt from corporate net worth tax

The following are exempt from the payment of the tax imposed by this article:

(1) Those organizations not organized for pecuniary gain or profit; and

(2) Insurance companies which are separately taxed.



§ 48-13-72. Imposition of annual corporate net worth tax on all corporations doing business or owning property in state

In addition to all other taxes imposed by law, there is imposed an annual corporate net worth tax on all corporations incorporated under the laws of this state, all domesticated foreign corporations, and all corporations incorporated or organized under the laws of any other state, territory, or nation doing business or owning property in this state for the privilege of carrying on a business within this state in the corporate form.



§ 48-13-73. Amount of corporate net worth tax; amount for taxable period less than six months

(a) The tax imposed by this article shall be based upon corporate net worth according to the following table:

Corporations with Net Worth Amount

Including Issued Capital Stock, of Tax

Paid-in Surplus, and Earned Surplus

----------------------------------- ------

Not exceeding $10,000.00 $ 10.00

Over $10,000.00 and not exceeding $25,000.00 20.00

Over $25,000.00 and not exceeding $40,000.00 40.00

Over $40,000.00 and not exceeding $60,000.00 60.00

Over $60,000.00 and not exceeding $80,000.00 75.00

Over $80,000.00 and not exceeding $100,000.00 100.00

Over $100,000.00 and not exceeding $150,000.00 125.00

Over $150,000.00 and not exceeding $200,000.00 150.00

Over $200,000.00 and not exceeding $300,000.00 200.00

Over $300,000.00 and not exceeding $500,000.00 250.00

Over $500,000.00 and not exceeding $750,000.00 300.00

Over $750,000.00 and not exceeding $1,000,000.00 500.00

Over $1,000,000.00 and not exceeding $2,000,000.00 750.00

Over $2,000,000.00 and not exceeding $4,000,000.00 1,000.00

Over $4,000,000.00 and not exceeding $6,000,000.00 1,250.00

Over $6,000,000.00 and not exceeding $8,000,000.00 1,500.00

Over $8,000,000.00 and not exceeding $10,000,000.00 1,750.00

Over $10,000,000.00 and not exceeding $12,000,000.00 2,000.00

Over $12,000,000.00 and not exceeding $14,000,000.00 2,500.00

Over $14,000,000.00 and not exceeding $16,000,000.00 3,000.00

Over $16,000,000.00 and not exceeding $18,000,000.00 3,500.00

Over $18,000,000.00 and not exceeding $20,000,000.00 4,000.00

Over $20,000,000.00 and not exceeding $22,000,000.00 4,500.00

Over $22,000,000.00 5,000.00

(b) With respect to any corporation coming into existence or becoming subject to the tax for the first time for an initial taxable period of less than six months, the tax imposed for such period shall be 50 percent of the tax imposed by this article for an entire year.



§ 48-13-74. Determination of net worth of corporation; determination by commissioner absent disclosure of true net worth on corporation's books or return

For the purpose of ascertaining the corporate net worth tax imposed by this article, the net worth of the corporation shall be presumed to be the net worth as disclosed on the corporation's books and as reflected on the return required to be filed annually by the corporation. In the event the commissioner ascertains that the books of any corporation reporting under this article or the return filed for any corporation reporting under this article, as provided in Code Section 48-13-77, does not disclose the true net worth of the corporation, the net worth of the corporation shall have the value fixed by the commissioner from any information obtained by the commissioner from any source.



§ 48-13-75. Apportionment of net worth of foreign corporation; formula; determination of receipts derived from business in state; fixing value of capital stock; alternate method

(a) For the purpose of ascertaining the corporate net worth tax imposed on a foreign corporation subject to the tax, the corporation shall be deemed to have employed in this state that proportion of its entire outstanding issued capital stock and surplus which its assets in this state and the gross receipts of business done in this state bear to all of its assets and the total gross receipts of business done by the corporation. Receipts shall be deemed to have been derived from business done within this state only if received from products shipped to customers in this state or delivered within this state to customers. In determining gross receipts within this state, receipts from sales negotiated or effected through offices of the taxpayer outside the state and delivered from storage from within the state to customers outside the state shall be excluded. Capital stock having no nominal or par value shall be deemed to have the value fixed for the stock by the commissioner from the information contained in the return to be filed by the corporation as provided in Code Section 48-13-77 and from any other information available to the commissioner.

(b) The commissioner may provide by regulation for an alternate method for apportionment of the net worth of a foreign corporation to this state when the formula set forth in subsection (a) of this Code section does not accurately reflect the volume of business done in this state in relation to the total volume of business done by the foreign corporation.



§ 48-13-76. Corporate net worth tax due on first day of tax period; determination of annual tax period; determination of first tax period

(a) The corporate net worth tax imposed shall be due on the first day of the tax period. The annual tax period shall be the same as the annual tax period adopted by the corporation for state income tax purposes as provided by law. If a corporation does not return income taxes to this state, the tax period shall begin on January 1 and end on December 31 of each calendar year.

(b) The first tax period of a corporation coming into existence or otherwise becoming subject to the tax for the first time shall begin on the date of incorporation or of first becoming subject to the tax and shall end on the day immediately preceding the beginning of the regular annual tax period provided in subsection (a) of this Code section.



§ 48-13-77. Corporate net worth tax return and payment; procedure; combining net worth tax return with state income tax return

Each corporation other than Georgia Subchapter "S" corporations subject to the tax imposed by this article shall file a return and pay the tax due on the fifteenth day of the fourth calendar month following the beginning of its tax period. Each Georgia Subchapter "S" corporation subject to the tax imposed by this article shall file a return and pay the tax due on the fifteenth day of the third calendar month following the beginning of its tax period. The commissioner may authorize combining the return required by this Code section with the state income tax return required by law. The return shall be signed and sworn to by an officer of the corporation and shall be forwarded to the commissioner.



§ 48-13-78. Period for payment of tax; effect

For corporations other than Georgia Subchapter "S" corporations, the tax imposed by this article shall be paid to the commissioner on or before the fifteenth day of the fourth calendar month beginning with the first calendar month of the tax period. For Georgia Subchapter "S" corporations, the tax imposed by this article shall be paid to the commissioner on or before the fifteenth day of the third calendar month beginning with the first calendar month of the tax period. Except as otherwise provided by law, the payment of the tax shall authorize the corporation to exercise the privilege provided in Code Section 48-13-72 in any county of this state. The payment of this tax shall not be construed to relieve a corporation or its agents of any other license or occupation tax.



§ 48-13-79. Penalties; failure to file timely; extensions; failure to pay timely; interest

(a) Each corporation subject to this article which fails to file timely the returns required by this article shall become liable for a penalty of 10 percent of the tax. The penalty shall be collected in the same manner as the tax is collected. The commissioner shall have the authority to extend the time for filing the return when good cause for the extension is shown.

(b) Should the tax imposed by this article remain unpaid after the date prescribed for payment, the delinquent corporation liable for the tax shall be subject to and shall pay, in addition to other penalties incurred, a penalty of 10 percent of the tax for failure to pay the tax when due.

(c) Any tax imposed by this article which remains unpaid after the date prescribed for payment shall bear interest at the rate specified in Code Section 48-2-40 until paid. The interest shall be in addition to all other penalties prescribed by law and shall be collected in the same manner as the tax imposed by this article.






Article 5 - Excise Taxes on Rental Motor Vehicles

§ 48-13-90. Legislative purpose and intent

It is declared to be the purpose and intent of the General Assembly that:

(1) Each county and municipality in this state shall be authorized to levy certain excise taxes as provided in this article; and

(2) Funds derived from such tax shall be made available for the purpose of promoting industry, trade, commerce, and tourism; for the provision of convention, trade, sports, and recreational facilities; and for public safety purposes.



§ 48-13-91. Definitions

As used in this article, the term:

(1) "Rental charge" means the total value received by a rental motor vehicle concern for the rental or lease for 31 or fewer consecutive days of a rental motor vehicle, including the total cash and nonmonetary consideration for the rental or lease including, but not limited to, charges based on time or mileage and charges for insurance coverage or collision damage waiver but excluding all charges for motor fuel taxes or sales taxes.

(2) "Rental motor vehicle" means a motor vehicle designed to carry ten or fewer passengers and used primarily for the transportation of persons that is rented or leased without a driver regardless of whether such vehicle is licensed in this state.

(3) "Rental motor vehicle concern" means a person or legal entity which owns or leases five or more rental motor vehicles and which regularly rents or leases such vehicles to the public for value.



§ 48-13-92. Special districts

Pursuant to the authority granted by Article IX, Section II, Paragraph VI of the Constitution of this state, there are created within this state 159 special districts. One such district shall exist within the geographical boundaries of each county, and the territory of each district shall include all of the territory within the county except territory located within the boundaries of any municipality that imposes an excise tax on charges to the public for the rental or lease of rental motor vehicles under this article.



§ 48-13-93. Levy and collection of excise taxes upon motor vehicle rental charges; expenditure of taxes; purpose

(a)(1) The governing authority of each municipality in this state may levy and collect an excise tax upon the rental charge collected by a rental motor vehicle concern when such charge constitutes a taxable event for purposes of sales and use tax under Article 1 of Chapter 8 of this title. Within the territorial limits of the special district located within the county, each county in this state may levy and collect an excise tax upon the rental charge collected by a rental motor vehicle concern when such charge constitutes a taxable event for purposes of sales and use tax under Article 1 of Chapter 8 of this title. The tax levied pursuant to this article shall be levied or collected at the rate of 3 percent of the rental charges. The tax levied pursuant to this article shall be imposed only at the time when and place where a customer pays sales tax with respect to the rental charge. The customer who pays a rental charge that is subject to a tax levied as provided in this article shall be liable for the tax. The tax shall be paid by the customer to the rental motor vehicle concern. The tax shall be a debt of the customer to the rental motor vehicle concern until it is paid and shall be recoverable at law in the same manner as authorized for the recovery of other debts. The rental motor vehicle concern collecting the tax shall remit the tax to the governing authority imposing the tax, and the tax remitted shall be a credit against the tax imposed on the rental motor vehicle concern. Every rental motor vehicle concern subject to a tax levied as provided in this article shall be liable for the tax at the applicable rate on the charges actually collected or the amount of taxes collected from the customers whichever is greater.

(2) A county or municipality levying an excise tax as provided in paragraph (1) of this subsection shall only levy such tax by ordinance which shall specify with particularity the authorized projects or purposes, or both, for which proceeds of the tax are to be expended and shall apply in each fiscal year during which the tax is collected such tax proceeds for the purpose of:

(A) Promoting industry, trade, commerce, and tourism;

(B) Capital outlay projects consisting of the construction of convention, trade, sports, and recreational facilities, or public safety facilities, including the acquiring, constructing, renovating, improving, and equipping of parking facilities, pedestrian walkways, plazas, connections, and other public improvements associated with such convention, trade, sports, and recreational facilities or public safety facilities or the retirement of debt issued with respect to such capital outlay projects; and

(C) Maintenance and operation expenses or security and public safety expenses associated with capital outlay projects funded pursuant to subparagraph (B) of this paragraph.

(3) Amounts collected pursuant to this article may be expended pursuant to a contract or contracts with a county, municipality, development authority, downtown development authority, urban redevelopment authority, recreation authority, or any combination of two or more of such entities. Nothing in this article shall be construed to limit the formation of intergovernmental contracts pursuant to the authority granted by Article IX, Section III, Paragraph I of the Constitution of this state to accomplish the purposes described in paragraph (2) of this subsection including the construction and maintenance of facilities located outside the special district within which the excise tax is levied and collected and which benefit the special district.

(4) Any tax levied pursuant to this article shall terminate not later than December 31, 2047. Following the termination of the tax, any county or municipality which has levied a tax pursuant to this article shall not thereafter be again authorized to levy a tax under this article.

(5) No tax shall be imposed under this article on the rental charge associated with the rental or lease of a rental motor vehicle if either:

(A) The customer picks up the rental motor vehicle outside this state and returns it in this state; or

(B) The customer picks up the rental motor vehicle in this state and returns it outside this state.

(6) Nothing in this Code section shall be construed to impair, or authorize or require the impairment of, any existing contract or contractual rights.

(7) Any action by a local governing authority to impose the tax authorized under this Code section shall become effective no sooner than the first day of the month following the month of its adoption by the local governing authority.

(b) No tax under this article may be levied or collected by a county outside the territorial limits of the special district located within the county.



§ 48-13-94. Reimbursement for persons collecting tax

Each person collecting the tax authorized by this article shall be allowed a percentage of the tax due and accounted for and shall be reimbursed in the form of a deduction in submitting, reporting, and paying the amount due if the amount due is not delinquent at the time of payment. The rate of deduction shall be 3 percent of the amount due but only if the amount due was not delinquent at the time of payment.



§ 48-13-95. Local powers and procedures

The manner of imposition, payment, and collection of the tax and all other procedures related to the tax shall be as provided by each county and municipality electing to exercise the powers conferred by this article.



§ 48-13-96. Auditor's report

As a part of the audit report required under Code Section 36-81-7, the auditor shall include, in a separate schedule, a report of the revenues and expenditures pertaining to the tax under this article.



§ 48-13-97. Cash and credit rental charges to be reported on either cash or accrual basis of accounting

(a) Any person collecting the tax under this article having both cash and credit rental charges may report the rental charges on either the cash or accrual basis of accounting. Each election of a basis of accounting shall be made on the first return filed on or after July 1, 1998, and, once made, the election shall be irrevocable unless the commissioner grants written permission for a change. Permission for a change in the basis of accounting shall be granted only upon written application and under rules and regulations promulgated by the commissioner.

(b) Any person reporting on a cash basis of accounting shall include in each return all cash rental charges made during the period covered by the return and all collections made in any period on credit rental charges of prior periods and shall pay the tax on the rental charges at the time of filing the return.

(c) Any person reporting on the accrual basis of accounting shall be allowed a deduction for bad debts under rules and regulations of the commissioner on the same basis that bad debts are allowed as a deduction on state income tax returns.






Article 6 - Excise Tax on Sale or Use of Energy

§ 48-13-110. Definitions

As used in this article, the term:

(1) "Dealer" means any person who sells energy at retail, offers to sell energy at retail, or has in his or her possession any energy for sale at retail.

(2) "Energy" has the same meaning as in Code Section 48-8-3.2.

(3) "Local sales and use tax" means any of the following:

(A) The county special purpose local option sales and use tax under Part 1 of Article 3 of Chapter 8 of this title;

(B) The joint county and municipal sales and use tax under Article 2 of Chapter 8 of this title;

(C) The homestead option sales and use tax under Article 2A of Chapter 8 of this title;

(D) The tax levied for purposes of a metropolitan area system of public transportation, as authorized by the amendment to the Constitution set out at Ga. L. 1964, p. 1008; the continuation of such amendment under Article XI, Section I, Paragraph IV(d) of the Constitution; and the laws enacted pursuant to such constitutional amendment; or

(E) The water and sewer projects and costs tax pursuant to Article 4 of Chapter 8 of this title.

(4) "Purchaser" means any person who purchases energy and who would have been liable for sales and use tax on such energy but for the exemption provided for in Code Section 48-8-3.2.



§ 48-13-111. Creation of special districts

Pursuant to the authority granted by Article IX, Section II, Paragraph VI of the Constitution, there are created within this state 159 special districts. One such district shall exist within the geographical boundaries of each county, and the territory of each district shall include all of the territory within the county except territory located within the boundaries of any municipality that imposes an excise tax on energy under this article.



§ 48-13-112. Levy and collection of excise tax on sale or use of energy

(a) (1) Within the territorial limits of the special district located within the county, each county in this state may levy and collect an excise tax upon the sale or use of energy when such sale or use would have constituted a taxable event for purposes of sales and use tax under Article 1 of Chapter 8 of this title but for the exemption in Code Section 48-8-3.2.

(2) The governing authority of each municipality in this state may, subject to the conditions of Code Section 48-13-115, levy and collect an excise tax upon the sale or use of energy when such sale or use would have constituted a taxable event for purposes of sales and use tax under Article 1 of Chapter 8 of this title but for the exemption in Code Section 48-8-3.2.

(3) The excise tax levied pursuant to this article shall be phased in over a four-year period as follows:

(A) For the period commencing January 1, 2013, and concluding at the last moment of December 31, 2013, such excise tax shall be at a rate equivalent to 25 percent of the total amount of local sales and use tax in effect in such special district that would be collected on the sale, use, storage, or consumption of energy but for the exemption in Code Section 48-8-3.2;

(B) For the period commencing January 1, 2014, and concluding at the last moment of December 31, 2014, such excise tax shall be at a rate equivalent to 50 percent of the total amount of local sales and use tax in effect in such special district that would be collected on the sale, use, storage, or consumption of energy but for the exemption in Code Section 48-8-3.2;

(C) For the period commencing January 1, 2015, and concluding at the last moment of December 31, 2015, such excise tax shall be at a rate equivalent to 75 percent of the total amount of local sales and use tax in effect in such special district that would be collected on the sale, use, storage, or consumption of energy but for the exemption in Code Section 48-8-3.2; and

(D) On or after January 1, 2016, such excise tax shall be at a rate equivalent to 100 percent of the total amount of local sales and use tax in effect in such special district that would be collected on the sale, use, storage, or consumption of energy but for the exemption in Code Section 48-8-3.2.

(b) Any county or municipality which imposes the excise tax under this article during the phase-in period provided for in this Code section shall levy such excise tax at the amount provided for under the applicable year of the phase in. Any county or municipality which imposes such excise tax on or after January 1, 2016, shall impose it at the rate specified under subparagraph (a)(3)(D) of this Code section.

(c) (1) The excise tax authorized by this article shall be imposed only at the time that sales and use tax on the sale or use of such energy would have been due and payable under Code Section 48-8-30 but for the exemption in Code Section 48-8-3.2. The excise tax shall be due and payable in the same manner as would be otherwise required under Article 1 of Chapter 8 of this title except as otherwise provided under this article. The excise tax shall be a debt of the purchaser of energy until it is paid and shall be recoverable at law in the same manner as authorized for the recovery of other debts. The dealer collecting the excise tax shall remit the excise tax to the governing authority imposing the excise tax. Every dealer required to collect the excise tax levied as provided in this article shall be liable for the excise tax at the applicable rate on the charges for energy actually collected or the amount of excise taxes collected from the purchasers of energy, whichever is greater.

(2) Dealers shall be allowed a percentage of the amount of tax due and accounted for and shall be reimbursed in the form of a deduction in submitting, reporting, and paying the amount due if such amount is not delinquent at the time of payment. The rate of deduction shall be 3 percent of the amount due of the first $3,000.00 of the combined total amount of all excise tax computed on a monthly basis and due to each governmental authority imposing the tax and a deduction of one-half of 1 percent of the portion exceeding $3,000.00 of the combined total amount of all excise tax computed on a monthly basis and due to each governmental authority imposing the tax, but only if the amount due was not delinquent at the time of payment to the local government enacting such excise tax in accordance with Code Section 48-13-119.

(d) A county or municipality levying an excise tax as provided in this subsection shall only levy such excise tax initially by ordinance and at the equivalent rate as determined under paragraph (3) of subsection (a) of this Code section. Following such initial imposition, on or after January 1, 2016, the rate of the tax under this article shall be controlled by the maximum amount of local sales and use tax in effect in the special district, but in no event more than 2 percent; however, this 2 percent limitation shall not apply in a municipality that levies a water and sewer projects and costs tax pursuant to Article 4 of Chapter 8 of this title, in which case there shall be a 3 percent limitation. In the event the total rate of local sales and use taxes in effect in the special district decreases from 2 percent to 1 percent, the rate of the excise tax under this article shall likewise be reduced at the same time such local sales and use tax rate reduction becomes effective. In the event the total rate of local sales and use taxes in effect in the special district increases from 1 percent to 2 percent, the rate of the excise tax under this article shall likewise be increased at the same time such local sales and use tax rate increase becomes effective.

(e) An excise tax under this article shall not be levied or collected by a county or municipality outside the territorial limits of the special district located within the county.

(f) An excise tax authorized under this article shall not apply to the sale or use of energy used for and in the construction of a competitive project of regional significance under paragraph (93) of Code Section 48-8-3 during the construction of such project within the time period specified under such paragraph (93).



§ 48-13-113. Notice of meeting to determine levy

Prior to the adoption of the ordinance levying an excise tax authorized under this article, the county governing authority within a special district shall meet and confer with each of the municipalities within the special district. Any county that desires to have an excise tax authorized under this article levied within the special district shall deliver or mail a written notice to the mayor or chief elected official in each municipality located within the special district. If the governing authority of such county does not deliver or mail such notice within 30 days of the date of the written request of the mayor or chief elected official of a municipality within the special district, then such mayor or chief elected official shall deliver or mail a written notice to the mayor or chief elected official in each municipality located within the special district and to the county governing authority. Such notice shall contain the date, time, place, and purpose of a meeting at which the governing authorities of the county and of each municipality are to discuss whether or not the excise tax should be levied within the special district. The notice shall be delivered or mailed at least ten days prior to the date of the meeting. The meeting shall be held at least 30 days prior to the adoption of any ordinance levying an excise tax authorized under this article.



§ 48-13-114. Adoption of ordinance levying excise tax within special district

(a) (1) Following the meeting required under Code Section 48-13-113, the governing authority of the county within the special district shall enter into an intergovernmental agreement with the governing authority of each municipality wishing to participate in such excise tax that provides for the distribution of the proceeds as provided in subsection (c) of this Code section. Following the execution of such agreement, the governing authority of such county shall be authorized to adopt an ordinance levying the excise tax.

(2) If a municipality elects not to participate in such excise tax by not signing such agreement, then such municipality shall not receive any proceeds from the excise tax. In such event, any proportionate share that would have been distributed to such municipality under an applicable local sales and use tax as provided in subsection (c) of this Code section shall instead be distributed to the general fund of the county.

(b) The excise tax proceeds shall be allocated and distributed by the county governing authority at the end of each calendar month. Of such excise tax proceeds, an amount equal to 1 percent of the proceeds collected by the county shall be paid into the general fund of the county to defray the costs of collection and administration. The remainder of the proceeds shall be distributed in accordance with the intergovernmental agreement as provided in subsection (c) of this Code section.

(c) The excise tax proceeds shall be allocated and distributed by the county governing authority within 30 days following the end of each calendar month in the manner provided in this subsection. Such proceeds shall not be subject to any use or expenditure requirements provided for under any of the local sales and use taxes but shall be authorized to be expended in the same manner as otherwise would have been required under such local sales and use taxes or may be expended for any lawful purpose. Of such excise tax proceeds:

(1) If two such local sales and use taxes are in effect in the special district, an amount equal to one-half of the proceeds of the excise tax shall be distributed to the county general fund and the general fund of each participating municipality located in such county according to the same proportionate share as specified under the distribution provisions of the first local sales and use tax and an amount equal to one-half of the proceeds of the excise tax shall be distributed to the county general fund and the general fund of each participating municipality located in such county according to the same proportionate share as specified under the distribution provisions of the second local sales and use tax; or

(2) If only one such local sales and use tax is in effect in the special district, then the proceeds of the excise tax shall be distributed to the county general fund and the general fund of each participating municipality located in such county according to the same proportionate share as specified under the distribution provisions of the local sales and use tax.



§ 48-13-115. Nonparticipation of county within special district to enter into intergovernmental agreement

(a) (1) Within 30 days following the meeting required under Code Section 48-13-113, if the governing authority of the county within the special district fails or refuses to enter into an intergovernmental agreement with the governing authority of each municipality wishing to participate in such excise tax, then the governing authority of each municipality wishing to levy the excise tax shall be authorized to adopt an ordinance levying the excise tax within the corporate limits of such municipality. If a county elects not to participate in such excise tax by not signing such agreement, then the county shall not receive any proceeds from the excise tax. The proceeds of such excise tax shall be deposited in the general fund of each municipality.

(2) If, subsequent to the levy of an excise tax by a municipality under paragraph (1) of this subsection, a county determines to commence proceedings for the imposition of the excise tax authorized under this article, then proceedings for such imposition shall commence in the same manner as otherwise provided under Code Section 48-13-113. Except as to a municipality that levies a water and sewer projects and costs tax pursuant to Article 4 of Chapter 8 of this title, if a county complies with the requirements of this article and enacts an ordinance imposing the excise tax, the excise tax levied by such municipality shall cease on the day immediately prior to the day the new tax levied by the county commences. If such municipality elects not to participate, its current excise tax authorized under this article shall terminate on the date the county's tax levy becomes effective, and it shall not receive any proceeds under the county levy.

(b) (1) If a municipality located within a special district where the excise tax is imposed by the county is not participating in such excise tax and is not receiving proceeds of that excise tax, the governing authority of that nonparticipating municipality may give written notice to the governing authority of the county and the governing authority of each participating municipality within the special district of its decision to opt in to the existing intergovernmental agreement. Within 60 days of the date of such notice, an amended intergovernmental agreement shall be executed by the governing authority of the municipality exercising such opt in and the governing authorities of the county and each currently participating municipality.

(2) When an amended intergovernmental agreement is executed pursuant to paragraph (1) of this subsection, the revised distribution of proceeds thereunder shall not become effective until the first day of the next succeeding calendar quarter which begins more than 80 days after the execution date of such amended intergovernmental agreement. The distribution of proceeds of the excise tax shall continue under the prior intergovernmental agreement until the date provided for in this paragraph.



§ 48-13-116. Imposition of excise tax; effective date; limitations

(a) (1) Except as otherwise provided in Code Section 48-13-115, an excise tax authorized by this article shall become effective on the first day of the next succeeding calendar quarter which begins more than 80 days after the adoption date of an ordinance levying the excise tax.

(2) If services are regularly billed on a monthly basis, however, the excise tax shall become effective with respect to and the tax shall apply to services billed on or after the effective date specified in paragraph (1) of this subsection.

(b) The excise tax shall cease to be imposed on the first day of the next succeeding calendar quarter which begins more than 80 days after the adoption date of an ordinance terminating the excise tax.

(c) At no time shall more than a single 2 percent excise tax under this article be imposed within a special district or a municipality, except that in the event a municipality levies a water and sewer projects and costs tax pursuant to Article 4 of Chapter 8 of this title, a single 3 percent excise tax may be imposed within such municipality.

(d) Following the termination of an excise tax under this article, the governing authority of a county within a special district or the mayor or chief elected official of a municipality in the special district in which an excise tax authorized by this article is in effect may initiate proceedings for the reimposition of a tax under this article in the same manner as provided in this article for the initial imposition of such tax.



§ 48-13-117. Procedures for manner of payment and collection; assessment; claim for refund of taxes paid; contingent contract or arrangement for assessment of tax liability prohibited

(a) Except as otherwise provided in this Code section, the manner of payment and collection of the excise tax and all other procedures related to the tax, including, but not limited to, periodic auditing of dealers collecting and remitting the excise tax authorized under this article, shall be as provided by each county and municipality electing to exercise the powers conferred by this article.

(b) (1) The amount of the excise tax authorized by this article shall be assessed upon either the dealer or the purchaser within three years after the time that sales and use tax on the sale or use of such energy would have been due and payable under Code Section 48-8-30 but for the exemption in Code Section 48-8-3.2, except as otherwise provided in this Code section.

(2) In the case of a dealer or purchaser who knowingly and willfully evades all or any portion of the excise tax imposed by this article, the amount of such excise tax evaded may be assessed at any time upon such dealer or such purchaser, as the case may be.

(c) No action without assessment shall be brought against either the dealer or the purchaser for the collection of any excise tax authorized by this article after the expiration of the period for assessment.

(d) (1) A claim for refund of the excise tax levied pursuant to this article erroneously or illegally assessed and collected may be made by the dealer or the purchaser at any time within three years after the date of the payment of the excise tax to the governing authority. In making any such claim for refund, the procedures provided in Code Section 48-5-380 shall apply.

(2) If a claim for refund of taxes paid for any taxable period is filed within the last six months of the period during which the county or municipality imposing the tax may assess the amount of taxes, the assessment period is extended for a period of six months beginning on the day the claim for refund is filed.

(e) Where, before the expiration of the time prescribed in this Code section for the assessment of the excise tax authorized by this article, both an authorized representative of the governing authority and the dealer or purchaser have consented in writing to its assessment after such time, the excise tax may be assessed at any time prior to the expiration of the agreed upon period. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the previously agreed upon period. The governing authority is authorized in any such agreement to extend similarly the period within which a claim for refund may be filed.

(f) In determining the liability of any dealer or purchaser for the excise tax, the governing authority imposing such tax may not employ or otherwise hire an agent who is compensated in whole or in part by such governing authority for services rendered on a contingent basis or any other basis related to the amount of tax, interest, or penalty assessed against or collected from the dealer or purchaser. Any such contract or arrangement, if made or entered into, is void and unenforceable.



§ 48-13-118. Separate revenue schedule required

As a part of the audit report required under Code Section 36-81-7, the auditor shall include, in a separate schedule, a report of the revenues pertaining to the excise tax under this article.



§ 48-13-119. Transmittal of returns and remission of taxes due; form of returns; estimated tax liability

(a) Each dealer, on or before the twentieth day of each month, shall transmit returns and remit taxes due to any applicable governing authority imposing a tax authorized under this article showing the gross charges for energy taxable under the ordinance enacted pursuant to this article during the preceding calendar month. The governing authority imposing the tax may provide by resolution or ordinance for quarterly or annual returns. The returns required by this subsection shall be made upon forms prescribed, prepared, and furnished by the governing authority imposing the tax.

(b) As used in this subsection, the term "estimated tax liability" means a dealer's tax liability under the ordinance enacted pursuant to this article, adjusted to account for any subsequent change in the rate of tax authorized to be imposed under this article. If the estimated tax liability of a dealer for any taxable period exceeds $2,500.00, the dealer shall file a return and remit to the governing authority imposing the tax not less than 50 percent of the estimated tax liability for the taxable period on or before the twentieth day of the period. The amount of the payment of the estimated tax liability shall be credited against the amount to be due on the return required under subsection (a) of this Code section. This subsection shall not apply to any dealer unless during the previous fiscal year the dealer's monthly payments exceeded $2,500.00 per month for three consecutive months or more.



§ 48-13-120. Extension of time for making returns; penalties and interest; failure to make return

(a) (1) The governing authority imposing a tax authorized under this article may, for good cause, extend the time for making any returns required under this article for not more than 30 days.

(2) No extension granted pursuant to paragraph (1) of this subsection shall be valid unless granted in writing upon written application, and then the extension shall only be valid for a period, as appropriate, of not more than 12 consecutive months or four consecutive calendar quarters.

(3) Upon the granting of any extension authorized by this subsection, the dealer shall remit to the governing authority imposing a tax authorized under this article on or before the date the tax would otherwise become due without the extension an amount which equals not less than 100 percent of the dealer's payment for the corresponding period of the preceding tax year.

(4) No interest or penalty shall be charged by reason of the granting of an extension pursuant to this subsection during the first ten days of each extension period. Thereafter, interest shall be collected upon the unpaid balance of the dealer's liability at the rate specified in Code Section 48-2-40.

(b) In the event any dealer fails to make a return and pay the tax as provided by this article or makes a grossly incorrect return or a return that is false or fraudulent, the governing authority imposing a tax authorized under this article shall make an estimate for the taxable period of taxable charges of the dealer. Based upon its estimate, the governing authority shall assess and collect the taxes, interest, and penalties, as accrued, on the basis of the assessments against the dealer and such assessment may be assessed against the dealer at any time.



§ 48-13-121. Keeping and preservation of records, exemption certificates, and books of account; records to be open to examination; audits and examinations

(a) Each dealer required to make a return and collect and remit any tax authorized under this article shall keep and preserve:

(1) Suitable records of the energy charges taxable under this article;

(2) Any exemption certificates received by the dealer; and

(3) Other books of account which are necessary to determine the amount of tax due.

(b) All books, invoices, exemption certificates, and other records required by this Code section to be kept shall be open to examination at all reasonable hours by the governing authority imposing a tax authorized under this article.

(c) Any audit or examination by a governing authority imposing a tax authorized under this article of the books and records of a dealer for the purpose of ascertaining the proper amount of tax due shall be based primarily upon any sales tax audit report of the dealer, any other tax audit report of the dealer, or any return created pursuant to Code Section 48-13-119 within the time periods described in subsection (b) of Code Section 48-13-117 or of subsection (b) of Code Section 48-13-120. Any information secured by the local governing authority incident to any such audit or examination shall be confidential and privileged to the same extent as provided in Code Section 48-2-15 for tax information secured by the commissioner.



§ 48-13-122. Authority to waive penalties

The provisions of Code Section 48-2-41, relating to authority to waive interest on unpaid taxes, and Code Section 48-2-43, relating to authority to waive penalties, shall apply to taxes imposed by any local governing authority pursuant to this article, provided that the local governing authority shall stand in lieu of the commissioner, and the county or municipality shall stand in lieu of the state for purposes of this Code section.



§ 48-13-123. Failure to make returns or pay full amount of tax; penalties and interest

(a) When any dealer fails to make any return or to pay the full amount of the tax required by an ordinance authorized by this article, there shall be imposed, in addition to other penalties provided by law, a penalty to be added to the tax in the amount of 5 percent or $5.00, whichever is greater, if the failure is for not more than 30 days and an additional 5 percent or $5.00, whichever is greater, for each additional 30 days or fraction of 30 days during which the failure continues. The penalty for any single violation shall not exceed 25 percent or $25.00 in the aggregate, whichever is greater. If the failure is due to providential cause shown to the satisfaction of the governing authority imposing a tax authorized under this article in affidavit form attached to the return and remittance is made within ten days of due date, the return may be accepted exclusive of penalties and interest. In the case of a false or fraudulent return or of a failure to file a return where willful intent exists to defraud the governing authority of any tax due under an ordinance authorized by this article, a penalty of 50 percent of the tax due shall be assessed.

(b) All civil penalties and interest added to any tax imposed under an ordinance authorized by this article and collected by a county or municipality shall be included as revenue derived from such tax for purposes of the expenditure requirements imposed on such county or municipality as provided by this article.



§ 48-13-124. Willful failure to collect tax; misdemeanor; punishment

(a) It shall be unlawful for any dealer to knowingly and willfully fail, neglect, or refuse to collect the tax provided in this article, either by himself or herself or through his or her agents or employees.

(b) In addition to the penalty of being liable for and paying the tax himself or herself, any person who violates subsection (a) of this Code section shall be guilty of a misdemeanor of a high and aggravated nature and, upon conviction thereof, shall be punished by a fine of not more than $5,000.00 or imprisonment for not more than one year, or both. Upon the second or subsequent conviction of a person who violates subsection (a) of this Code section, the person shall be guilty of a felony and shall be punished by a fine of not more than $10,000.00 or imprisonment for not more than five years, or both.



§ 48-13-125. False or fraudulent return; penalty

(a) It shall be unlawful for any dealer required by this article to knowingly and willfully make, render, sign, or verify any return to make a false or fraudulent return with intent to evade the tax levied by this article.

(b) Any person who violates subsection (a) of this Code section shall be guilty of a misdemeanor of a high and aggravated nature and, upon conviction thereof, shall be punished by a fine of not more than $5,000.00 or imprisonment for not more than one year, or both. Upon the second or subsequent conviction of a person who violates subsection (a) of this Code section, the person shall be guilty of a felony and shall be punished by a fine of not more than $10,000.00 or imprisonment for not more than five years, or both.



§ 48-13-126. Failure or refusal to furnish return; punishment

(a) It shall be unlawful for any dealer subject to this article to knowingly and willfully fail or refuse to furnish any return required to be made by this article or to fail or refuse to furnish a supplemental return or other data required by the governing authority of the county or municipality pursuant to any provision of this article.

(b) Any person who violates subsection (a) of this Code section shall be guilty of a misdemeanor of a high and aggravated nature and, upon conviction thereof, shall be punished by a fine of not more than $5,000.00 or imprisonment for not more than one year, or both. Upon the second or subsequent conviction of a person who violates subsection (a) of this Code section, the person shall be guilty of a felony and shall be punished by a fine of not more than $10,000.00 or imprisonment for not more than five years, or both.



§ 48-13-127. Willful failure to keep records or open records to inspection; punishment

(a) It shall be unlawful for any dealer subject to this article to knowingly and willfully fail to keep records or to fail to open the records to inspection as required by law.

(b) Any person who violates subsection (a) of this Code section shall be guilty of a misdemeanor of a high and aggravated nature and, upon conviction thereof, shall be punished by a fine of not more than $5,000.00 or imprisonment for not more than one year, or both. Upon the second or subsequent conviction of a person who violates subsection (a) of this Code section, the person shall be guilty of a felony and shall be punished by a fine of not more than $10,000.00 or imprisonment for not more than five years, or both.



§ 48-13-128. Violation of article; punishment

(a) It shall be unlawful for any dealer to violate any other provision of this article for which punishment is not otherwise provided.

(b) Any person who violates subsection (a) of this Code section shall be guilty of a misdemeanor.






Article 7 - Taxation of Consumer Fireworks

§ 48-13-130. Definitions

As used in this article, the term:

(1) "Consumer fireworks" shall have the same meaning as provided for in Code Section 25-10-1.

(2) "Seller" means the person who is issued a license pursuant to Code Section 25-10-5.1.



§ 48-13-131. Excise tax imposed; rate of taxation; allocation of moneys collected from tax on consumer fireworks to various purposes; payment

(a) An excise tax, in addition to all other taxes of every kind imposed by law, is imposed upon the sale of consumer fireworks and any items provided for in paragraph (2) of subsection (b) of Code Section 25-10-1 in this state at a rate of 5 percent per item sold.

(b) The excise tax imposed by this article shall be paid by the seller and due and payable in the same manner as would be otherwise required under Article 1 of Chapter 8 of this title.



§ 48-13-132. Civil penalty for violations

A seller who knowingly and willfully violates the requirements of this article shall be assessed a civil penalty of not more than $10,000.00 in addition to the amount of tax due.



§ 48-13-133. Promulgation of rules and regulations

The department is authorized to adopt rules and regulations necessary for the enforcement and implementation of the provisions of this Code section.









Chapter 14 - Grants and Special Revenue Disbursements

§ 48-14-1. Grants to counties containing more than 20,000 acres of state-owned land not subject to taxation; limit on amount of grants; evaluation and assessment; procedure for billing State Forestry Commission

(a) Each county in which is located land belonging to the state which consists of 20,000 acres and from which the county receives no tax revenue may receive from the State Forestry Commission a grant of funds for such land. The amount of funds to be granted may not exceed the amount the county would have received were the land subject to taxation during the applicable time period based on property evaluation and millage assessment.

(b) Immediately upon an evaluation of the property involved and a determination of the millage assessment for the property, the county tax official for the county involved shall bill the State Forestry Commission for the proper amount as determined under this Code section. The county tax official shall send the bill to the State Forestry Commission at the same time as the county tax bills are sent to the property owners of the county who are subject to county taxation.



§ 48-14-2. "TVA" defined; apportionment of payments to state and political subdivisions by TVA in lieu of taxes; formula; deduction of direct TVA payments; reapportionment

(a) As used in this Code section, the term "TVA" means the Tennessee Valley Authority.

(b) Payments made by the TVA to the state and any of its political subdivisions under 16 U.S.C.A. Section 831(l), as amended, shall be apportioned among the political subdivisions in which property owned by the TVA is located on the basis of the percentage of loss of taxes to each to be determined as provided in this Code section. The payments made for each fiscal year by the TVA shall be distributed by the commissioner among counties and municipalities in which the TVA had power property including, but not limited to, reservoir land allocated to power purposes, at the end of the preceding fiscal year, in such manner that the sum of such payments plus the total amount of payments for the same fiscal year made by the TVA directly to counties of the state shall be apportioned among the counties and municipalities in the same ratio that the book value of the TVA's power property in each county and in each municipality, respectively, bore as of the end of the preceding fiscal year to the total amount of the book value of the TVA's power properties in all counties within the state, plus the book value of the TVA's power properties located in all municipalities within the state. The apportionment shall be subject to any adjustments necessary to meet the conditions set forth in subsections (c) and (d) of this Code section. The amount distributed by the commissioner under this Code section to any county or municipality in which is located an independent school district shall be divided between the county or municipal government and the county or municipal school system based upon the ratio that the tax rate for the previous tax year for each bears to the total rate for both for the previous tax year.

(c) All payments in lieu of taxes made by the TVA directly to any county for any fiscal year shall be retained by the county. The direct payment shall be deducted from the amount finally apportioned to the county under subsection (b) of this Code section before distribution of the balance, if any, of the county's payment share for the particular fiscal year from the state.

(d) If the initially apportioned payment share of any county for a fiscal year is less than the amount of payment made directly to the county by the TVA under 16 U.S.C.A. Section 831(l), the amount due the county shall be increased to conform to the requirements of 16 U.S.C.A. Section 831(l), and the previously apportioned shares of all other counties and municipalities shall be reduced pro rata so that the total of the reductions shall equal the total of increases necessary to meet the minimum payment requirements of this Code section.



§ 48-14-3. Distribution of funds appropriated to counties for public road construction and maintenance; submission of annual county audits; unexpended funds; payment; minimum annual amount

(a) The funds made available by appropriations of the General Assembly for distribution to the counties to be used exclusively for the construction and maintenance of the public roads shall be distributed by the Office of the State Treasurer before the tenth day of each month to each county fiscal officer. The amounts distributable each month shall be one-twelfth of the amounts provided for each county in the following table:

County Amount

------ ------

Appling.......................................................... $ 38,074.69

Atkinson.......................................................... 27,609.69

Bacon*............................................................ *21,562.95

Baker............................................................. 22,251.20

Baldwin........................................................... 18,840.71

Banks*............................................................ *20,573.60

Barrow............................................................ 24,217.62

Bartow*........................................................... *36,861.04

Ben Hill.......................................................... 25,016.48

Berrien........................................................... 39,448.11

Bibb.............................................................. 23,108.44

Bleckley*......................................................... *17,998.86

Brantley.......................................................... 28,135.09

Brooks*........................................................... *38,865.35

Bryan............................................................. 28,423.90

Bulloch*.......................................................... *64,465.57

Burke*............................................................ *75,000.00

Butts............................................................. 18,462.78

Calhoun........................................................... 21,406.25

Camden............................................................ 26,030.40

Candler*.......................................................... *24,844.41

Carroll........................................................... 50,097.45

Catoosa........................................................... 16,941.89

Charlton.......................................................... 32,113.99

Chatham........................................................... 27,001.32

Chattahoochee..................................................... 11,783.12

Chattooga*........................................................ *22,453.99

Cherokee*......................................................... *40,216.23

Clarke............................................................ 13,500.66

Clay.............................................................. 13,973.83

Clayton........................................................... 19,101.87

Clinch............................................................ 44,766.64

Cobb*............................................................. *35,917.78

Coffee............................................................ 39,841.39

Colquitt*......................................................... *43,774.21

Columbia*......................................................... *24,709.22

Cook*............................................................. *18,720.87

Coweta*........................................................... *37,690.62

Crawford.......................................................... 24,574.03

Crisp*............................................................ *33,241.61

Dade............................................................. 18,690.15

Dawson............................................................ 27,833.97

Decatur*.......................................................... *43,918.62

DeKalb*........................................................... *44,573.07

Dodge............................................................. 42,198.01

Dooly*............................................................ *42,342.42

Dougherty......................................................... 23,102.29

Douglas*.......................................................... *21,612.13

Early............................................................. 31,656.19

Echols............................................................ 26,310.00

Effingham*........................................................ *51,077.60

Elbert*........................................................... *33,014.24

Emanuel*.......................................................... *60,964.97

Evans............................................................. 18,094.08

Fannin*........................................................... *19,885.36

Fayette........................................................... 23,805.90

Floyd*............................................................ *34,243.25

Forsyth*.......................................................... *23,615.40

Franklin.......................................................... 30,900.35

Fulton*........................................................... *75,000.00

Gilmer*........................................................... *27,572.82

Glascock.......................................................... 13,257.93

Glynn............................................................. 24,798.32

Gordon*........................................................... *26,509.72

Grady............................................................. 45,755.99

Greene*........................................................... *29,895.63

Gwinnett*......................................................... *46,250.67

Habersham......................................................... 28,125.86

Hall.............................................................. 37,592.30

Hancock*......................................................... *31,047.83

Haralson*......................................................... *29,520.79

Harris............................................................ 37,254.32

Hart*............................................................. *28,669.70

Heard*............................................................ *26,617.25

Henry*............................................................ *32,246.12

Houston........................................................... 26,949.09

Irwin*............................................................ *22,583.03

Jackson........................................................... 29,102.93

Jasper............................................................ 37,595.37

Jeff Davis*....................................................... *25,071.77

Jefferson*........................................................ *57,867.87

Jenkins*.......................................................... *22,524.65

Johnson........................................................... 23,197.54

Jones............................................................. 27,327.01

Lamar*............................................................ *17,190.76

Lanier............................................................ 31,063.20

Laurens*.......................................................... *64,652.00

Lee*.............................................................. *26,869.20

Liberty........................................................... 36,990.10

Lincoln........................................................... 21,609.04

Long.............................................................. 19,292.36

Lowndes........................................................... 46,859.02

Lumpkin........................................................... 22,868.78

McDuffie*......................................................... *23,947.23

McIntosh.......................................................... 17,857.49

Macon............................................................. 48,727.38

Madison*.......................................................... *29,914.07

Marion*........................................................... *23,332.74

Meriwether........................................................ 43,393.22

Miller*.......................................................... *17,267.58

Mitchell.......................................................... 48,825.44

Monroe............................................................ 39,758.43

Montgomery*....................................................... *23,179.10

Morgan*........................................................... *30,387.24

Murray*........................................................... *20,075.85

Muscogee.......................................................... 27,078.13

Newton............................................................ 35,290.98

Oconee............................................................ 17,820.62

Oglethorpe*....................................................... *28,556.04

Paulding*......................................................... *32,301.42

Peach............................................................. 15,049.21

Pickens........................................................... 28,205.75

Pierce............................................................ 23,108.43

Pike*............................................................. *18,398.25

Polk.............................................................. 22,318.80

Pulaski........................................................... 19,621.12

Putnam*........................................................... *26,248.55

Quitman........................................................... 10,741.53

Rabun............................................................. 20,321.66

Randolph*......................................................... *21,738.09

Richmond*......................................................... *38,043.96

Rockdale.......................................................... 18,213.91

Schley............................................................ 16,932.66

Screven*.......................................................... *60,547.13

Seminole*......................................................... *19,393.75

Spalding*......................................................... *21,950.09

Stephens*......................................................... *20,109.65

Stewart........................................................... 20,051.27

Sumter*.......................................................... *38,590.89

Talbot............................................................ 31,284.41

Taliaferro........................................................ 15,122.95

Tattnall*......................................................... *37,315.77

Taylor............................................................ 32,104.78

Telfair........................................................... 45,104.61

Terrell........................................................... 22,899.50

Thomas............................................................ 54,850.65

Tift*............................................................. *25,382.10

Toombs*........................................................... *34,163.37

Towns............................................................. 16,170.68

Treutlen.......................................................... 23,154.52

Troup............................................................. 32,952.79

Turner*........................................................... *24,466.49

Twiggs*........................................................... *28,918.57

Union............................................................. 19,396.83

Upson*............................................................ *22,893.36

Walker............................................................ 35,764.15

Walton*........................................................... *30,774.37

Ware.............................................................. 42,609.73

Warren............................................................ 28,371.66

Washington*....................................................... *60,362.76

Wayne*............................................................ *32,949.72

Webster........................................................... 15,325.74

Wheeler........................................................... 26,162.52

White............................................................. 17,537.95

Whitfield*........................................................ *23,028.55

Wilcox............................................................ 32,157.02

Wilkes*........................................................... *25,809.18

Wilkinson*........................................................ *27,443.76

Worth*............................................................ *42,265.60

TOTAL............................................................$4,810,846.70

*Counties with this symbol have increased amounts to figures shown in order to bring them to the average of 14.13 percent.

(b)(1) The governing authority of each county shall submit to the state auditor a copy of its regular annual audit not later than 180 days after the end of the fiscal year for which the audit was made. If an extension of time is granted to a county for the filing of the audit required by Code Section 36-81-7 or the correction of deficiencies in such an audit, then the same extension of time shall apply for purposes of this paragraph. The state auditor shall compare the amount of funds distributed to each county in the year of the audit against the amount of funds expended by the county in that year for the purposes authorized by this Code section. In the event the state auditor determines that the amount so expended in any year is less than the amount distributed, he shall certify the amount of the difference to the Office of the State Treasurer, which shall deduct and withhold the certified amount from the next funds to be distributed to the underexpending county under this Code section. In the event a county expending less than the amount distributed to it certifies at the time of the submission of its audit or within a reasonable time thereafter that it is accumulating the unexpended funds for a specified allowable purpose and submits proof of the deposit or investment of the funds, the county shall be deemed to have complied with this subsection, except that the amount of the unexpended funds shall be added to the amount of funds distributed to the county in the next succeeding year or years for the purpose of making the comparison and determination provided in this Code section. Upon the request of the Governor or the commissioner of transportation, the state auditor may audit the books and records of each county to verify the accuracy of the audits filed with him and to ensure that the expenditure of the funds has been made for the purposes intended.

(2) The procedure provided in this subsection shall apply to any grants to counties under any provision of law from motor fuel tax funds.

(3) The Secretary of State shall mail a copy of this subsection to the chairman and the clerk of the governing authority of each county.

(c) The Office of the State Treasurer shall pay to each county the amount provided in this Code section in 12 equal monthly installments. The amount necessary to make each monthly payment to the proper officials of the various counties is appropriated for the purpose and made a special and continuing appropriation.

(d) If the Office of Planning and Budget fails to make available for any quarter of a fiscal year a sum sufficient to pay in full the appropriation provided in subsection (c) of this Code section, the distribution of funds to the counties for that quarter shall be on the basis existing prior to January 1, 1979. No county shall receive less than $17,500.00.



§ 48-14-4. Annual grant to counties with 20,000 or more acres of unimproved real estate owned by Department of Natural Resources

(a) As used in this Code section, the term "department" means the Department of Natural Resources.

(b) Each county in which is located 20,000 acres or more of unimproved real property belonging to the state and under the custody or control of the department, in which such state owned property exceeds 10 percent of the taxable real property in the county, and in which such property represents 10 percent or more of the assessed tax digest of the county may receive from the department an annual grant as provided in this Code section.

(c) For each county eligible to receive a grant pursuant to subsection (b) of this Code section, the department shall calculate the approximate value of public services which the county provides the department each year; provided, however, that such sum shall not exceed the amount the county would charge any other landowner for such services. The department shall request funds in its annual operating budget each year to reimburse all eligible counties for the provision of such services. In the event the amount appropriated in any year is less than the amount requested, each eligible county shall receive a pro rata share based on the estimated value of services provided.

(d) The department is directed to make an annual calculation of the amount of unimproved state owned real property under its custody or control and determine which counties are eligible for a grant pursuant to subsection (b) of this Code section. The first such determination shall be completed not later than December 31, 1993, and each subsequent determination shall be made not later than December 31 of each year. The department is further directed to calculate the approximate value of public services provided by each eligible county as provided in subsection (c) of this Code section.

(e) No county shall be authorized to receive a grant of funds pursuant to both this Code section and Code Section 48-14-1.






Chapter 15 - Excise Tax on Marijuana and Controlled Substances

§ 48-15-1. No immunity from criminal prosecution; unlawful use of marijuana or controlled substances not authorized

No provision of this chapter shall in any manner provide any immunity for any person from criminal prosecution pursuant to the laws of this state and no provision of this chapter shall in any manner be deemed to authorize the unlawful use, possession, consumption, storage, transfer, or distribution of marijuana or controlled substances.



§ 48-15-2. Definitions

As used in this chapter, the term:

(1) "Commissioner" means the state revenue commissioner.

(2) "Controlled substance" shall have the same meaning as defined in paragraph (4) of Code Section 16-13-21 and shall mean any drug, substance, or immediate precursor, whether real or counterfeit, that is held, possessed, transported, transferred, sold, or offered for sale in violation of the laws of this state.

(3) "Marijuana" shall have the same meaning as defined in paragraph (16) of Code Section 16-13-21 and shall mean any marijuana, whether real or counterfeit, that is held, possessed, transported, transferred, sold, or offered for sale in violation of the laws of this state.



§ 48-15-3. Imposition of tax

(a) There is imposed, in addition to all other applicable taxes, a state excise tax upon each use, possession, consumption, storage, or transfer of marijuana or any controlled substance.

(b) The tax imposed by this Code section shall apply regardless of whether the substance exists in solid, liquid, or gaseous form and regardless of the degree of purity of the substance. Each person who uses, possesses, consumes, stores, or transfers a substance identified in this Code section shall be liable for the tax imposed by this Code section.



§ 48-15-4. Exemption

Nothing in this chapter shall require persons who are lawfully in possession of marijuana or a controlled substance under a valid medical prescription or a licensed pharmacist or medical practitioner licensed to dispense marijuana or any controlled substance to pay the tax required under this chapter when such person, pharmacist, or practitioner is lawfully using, possessing, consuming, storing, or transferring such marijuana or controlled substance.



§ 48-15-5. Calculation of tax

For the purpose of calculating the tax under Code Section 48-15-6, a quantity of marijuana or other controlled substance in the person's possession shall be measured by the weight of the substance whether pure or impure or dilute, or by dosage units when the substance is not sold by weight. A quantity of a controlled substance is dilute if it consists of a detectable quantity of pure controlled substance and any excipients or fillers.



§ 48-15-6. Tax rates

A tax is imposed on marijuana and controlled substances as defined in Code Section 48-15-2 at the following rates:

(1) On each gram of marijuana, or each portion of a gram, $3.50;

(2) On each gram of controlled substance, or portion of a gram, $200.00; and

(3) On each ten dosage units of a controlled substance that is not sold by weight, or portion thereof, $400.00.



§ 48-15-7. Time of payment of tax; report forms

The tax imposed by Code Section 48-15-3 shall be due and payable at the time of each use, possession, consumption, storage, or transfer; however, each person liable to pay the tax may report and remit the amount of tax which is due, using report forms prepared by the commissioner, no later than the twentieth day of the calendar month following the month in which the tax liability is incurred. The reporting procedure provided for in this Code section shall not prevent the commissioner from earlier assessing or collecting, prior to receiving the report or remittance, any taxes which have become due.



§ 48-15-8. Enforcement and administration of chapter

This chapter shall be enforced and administered by the commissioner, and the commissioner is authorized to adopt all forms and all reasonable rules and regulations which the commissioner deems necessary to enforce and administer this chapter.



§ 48-15-9. Assessment and collection of tax

The commissioner is authorized to issue assessments, including jeopardy assessments, to issue tax executions, and to collect the tax imposed under this chapter in the same manner and to the same extent as provided in this title for any other state tax assessed and collected by the commissioner.



§ 48-15-10. Confidentiality of information obtained under chapter; penalty for violation; publication of statistics authorized

(a) Notwithstanding any law to the contrary, neither the commissioner nor a public employee may reveal facts contained in a report or return required by this chapter or any information obtained from a person under this chapter; nor can any information contained in such a report or return or obtained from such person be used against the person in any criminal proceeding, unless independently obtained, except in connection with a proceeding involving taxes due under this chapter from the person making the return.

(b) Any person violating this Code section shall be guilty of a misdemeanor of a high and aggravated nature.

(c) This Code section shall not prohibit the commissioner from publishing statistics that do not disclose the identity of such persons or the contents of particular returns or reports.



§ 48-15-11. Forfeiture law not superseded by chapter

Notwithstanding any provision of this chapter to the contrary, no provision of this chapter shall be deemed to supersede the provisions of Code Section 16-13-49 with respect to forfeitures and the vesting of forfeited property, money, or currency.






Chapter 16 - Tax Amnesty Program

§ 48-16-1. Legislative findings, declarations, and intent

The General Assembly finds and declares that a public purpose is served by the waiver of tax penalties and criminal prosecution in return for the immediate reporting and payment of previously underreported, unreported, or unpaid tax liabilities. The General Assembly further finds and declares that the benefits gained through this program include, among other things, increased collection of certain currently owed taxes, permanently bringing into the tax system taxpayers who have been evading payment of taxes and providing an opportunity for taxpayers to satisfy tax obligations before stepped-up tax enforcement programs take effect. It is the intention of the General Assembly in enacting this chapter that the tax amnesty program provided under this chapter be a one-time occurrence which shall not be repeated in the future because taxpayers' expectations of any future amnesty programs could have a counterproductive effect on compliance under this chapter.



§ 48-16-2. Short title

This chapter shall be known and may be cited as the "Tax Amnesty Program Act."



§ 48-16-3. Definitions

As used in this chapter, the term:

(1) "Accounts receivable" means an amount of state tax, penalty, or interest which has been recorded as due and entered in the account records or any ledger maintained in the department, or which a taxpayer should reasonably expect to become due as a direct or indirect result of any pending or completed audit or investigation, which a taxpayer knows is being conducted by any federal, state, or local taxing authority.

(2) "Final, due, and owing" means an assessment which has become final and is owed to the state due to either the expiration of the taxpayer's appeal rights or, in the case of an assessment which has been appealed, either pursuant to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," or pursuant to Code Section 48-2-59, the rendition of the final order by the commissioner or by any court of this state. Assessments that have been appealed shall be final, due, and owing 15 days after the last unappealed or unappealable order sustaining the assessment or any part thereof has become final. Assessments that have not been appealed shall be final, due, and owing 30 days after service of notice of assessment pursuant to Code Section 48-2-45.

(3) "Taxpayer" means any individual, partnership, joint venture, association, corporation, receiver, trustee, guardian, executor, administrator, fiduciary, or any other entity of any kind subject to any tax set forth in this title or any person required to collect any such tax under this title.



§ 48-16-4. Tax amnesty program; waiver of penalties; duration and applicability of program; forms

(a) The commissioner shall develop and administer a one-time tax amnesty program as provided in this chapter. The commissioner shall, upon the voluntary return and remission of taxes and interest owed by any taxpayer, waive all penalties that are assessed or subject to being assessed for outstanding liabilities for taxable periods ending or transactions occurring on or before December 31, 1990. The commissioner shall provide by regulation as necessary for the administration of this amnesty program and shall further provide for necessary forms for the filing of amnesty applications and returns.

(b) Notwithstanding the provisions of any other law to the contrary, the tax amnesty program shall begin by October 31, 1992, and shall be completed no later than December 31, 1992, and shall apply to all taxpayers owing taxes, penalties, or interest administered by the commissioner under the provisions of this title, except that the tax amnesty shall not apply to any property tax levied or administered by the commissioner pursuant to Chapters 5 and 6 of this title. The program shall apply to tax liabilities for taxable periods ending or transactions occurring on or before December 31, 1990. Amnesty tax return forms shall be in a form prescribed by the commissioner.



§ 48-16-5. Applicability; effect of audit, assessment, bill, notice, demand for payment, or proceeding; installment agreements; deficiency assessment after amnesty period ends

(a) The provisions of this chapter shall apply to any eligible taxpayer who files an application for amnesty within the time prescribed by the commissioner and does the following:

(1) Files such returns as may be required by the commissioner for all years or tax reporting periods as stated on the application for which returns have not previously been filed and files such returns as may be required by the commissioner for all years or tax reporting periods for which returns were filed but the tax liability was underreported;

(2) Pays in full the taxes due for the periods and taxes applied for at the time the application or amnesty tax returns are filed within the amnesty period and pays with the taxes the amount of interest due and pays the amount of any additional tax and interest owed as may be determined by the commissioner within 30 days of notification by the commissioner; and

(3) The commissioner may, in his discretion, impose by regulation, the further condition that, in addition to the requirements set forth in paragraphs (1) and (2) of this subsection, the requirement that any eligible taxpayer also pay in full within the amnesty period all taxes previously assessed by the commissioner that are final, due, and owing at the time the application or amnesty tax returns are filed and pays with the taxes the amount of interest due and pays within 30 days of notification by the commissioner the amount of any additional interest owed.

(b) An eligible taxpayer may participate in the amnesty program whether or not the taxpayer is under audit, notwithstanding the fact that the amount due is included in a proposed assessment or an assessment, bill, notice, or demand for payment issued by the commissioner, and without regard to whether the amount due is subject to a pending administrative or judicial proceeding. An eligible taxpayer may participate in the amnesty program to the extent of the uncontested portion of any assessed liability. However, participation in the program shall be conditioned upon the taxpayer's agreement that the right to protest or initiate an administrative or judicial proceeding or to claim any refund of moneys paid under the program is barred with respect to the amounts paid with the application or amnesty return.

(c) The commissioner may enter into an installment payment agreement in cases of severe hardship in lieu of the complete payment required under subsection (a) of this Code section. In such cases, 25 percent of the amount due shall be paid with the application or amnesty return with the balance to be paid in monthly installments not less than 25 percent of the original amount nor to exceed three months following the expiration of the amnesty period. Failure of the taxpayer to make timely payments shall void the terms of the amnesty program. All such agreements and payments shall include interest due and accruing during the installment agreement.

(d) If, following the termination of the tax amnesty period, the commissioner issues a deficiency assessment based upon information independent of that shown on a return filed pursuant to subsection (a) of this Code section, the commissioner shall have the authority to impose penalties and criminal action may be brought where authorized by law only with respect to the difference between the amount shown on the amnesty tax return and the correct amount of tax due. The imposition of penalties or criminal action shall not invalidate any waiver granted under Code Section 48-16-6.



§ 48-16-6. To whom amnesty granted; effect of notice of criminal investigation or pending criminal litigation; interest or penalty paid prior to request for amnesty; refund or credit of taxes or interest paid under program

(a) Amnesty shall be granted for any taxpayer who meets the requirements of Code Section 48-16-5 in accordance with the following:

(1) For taxes which are owed as a result of the nonreporting or underreporting of tax liabilities or the nonpayment of any accounts receivable owed by an eligible taxpayer, the state shall waive criminal prosecution and all civil penalties which may be assessed under any provision of this title for the taxable years or periods for which tax amnesty is requested; and

(2) With the exception of instances in which the taxpayer and commissioner enter into an installment payment agreement authorized under subsection (c) of Code Section 48-16-5, the failure to pay all taxes and interest as shown on the taxpayer's amnesty tax return shall invalidate any amnesty granted pursuant to this chapter.

(b) This chapter shall not apply to any taxpayer who is on notice, written or otherwise, of a criminal investigation being conducted by an agency of the state or any political subdivision thereof or the United States, nor shall this chapter apply to any taxpayer who is the subject of any criminal litigation which is pending on the date of the taxpayer's application in any court of this state or the United States for nonpayment, delinquency, evasion, or fraud in relation to any federal taxes or to any of the taxes to which this amnesty program is applicable.

(c) No refund or credit shall be granted for any interest or penalty paid prior to the time the taxpayer requests amnesty pursuant to Code Section 48-16-5.

(d) Unless the commissioner in his own discretion redetermines the amount of taxes and interest due, no refund or credit shall be granted for any taxes or interest paid under the amnesty program.



§ 48-16-7. Interest on installment agreements; interest on refunded or credited overpayments

(a) All installment agreements authorized under subsection (c) of Code Section 48-16-5 shall bear interest on the outstanding amount of tax due during the installment period at the rate prescribed under Code Section 48-2-40.

(b) Notwithstanding the provisions of this title, if any overpayment of tax under this chapter is refunded or credited within 180 days after the return is filed, no interest shall be allowed.



§ 48-16-8. Regulations, forms and instructions, and other actions necessary to implement chapter; publicity of program

The commissioner shall promulgate administrative regulations as necessary, issue forms and instructions, and take all actions necessary to implement the provisions of this chapter. The commissioner shall publicize the tax amnesty program in order to maximize the public awareness of and participation in the program. The commissioner may, for the purpose of publicizing the tax amnesty program, contract with any advertising agency within or outside this state.



§ 48-16-9. Accounting and reporting of funds collected under amnesty program; disposition of funds

For purposes of accounting for the revenues received pursuant to this chapter, the commissioner shall maintain an accounting and reporting of funds collected under the amnesty program. All funds collected shall be remitted to the general fund of the state treasury.



§ 48-16-10. Imposition of cost of collection fee after amnesty period expires

(a) In addition to all other penalties provided under this chapter or any other law, the commissioner may by regulation impose after the expiration of the tax amnesty period a cost of collection fee of 20 percent of any deficiency assessed for any taxable period ending or transactions occurring after December 31, 1990. This fee shall be in addition to all other applicable penalties, fees, or costs. The commissioner shall have the right to waive any collection fee when it is demonstrated that any deficiency of the taxpayer was not due to negligence, intentional disregard of administrative rules and regulations, or fraud.

(b) In addition to all other penalties provided under this chapter or any other law, the commissioner may pursuant to regulation impose after the expiration of the tax amnesty period a cost of collection fee of 50 percent of any deficiency assessed after the amnesty period for taxable periods ending or transactions occurring on or before December 31, 1990, regardless of when due. This fee shall be in addition to all other applicable penalties, fees, or costs. The commissioner shall have the right to waive any collection fee when it is demonstrated that any deficiency of the taxpayer was not due to negligence, intentional disregard of administrative rules and regulations, or fraud.

(c) The provisions of subsections (a) and (b) of this Code section shall not apply to any account which has been protested pursuant to Code Section 48-2-46 as of the expiration of the amnesty period and which does not become final, due, and owing, or to any account on which the taxpayer is remitting timely payments under a payment agreement negotiated with the commissioner prior to or during the amnesty period.

(d) The fee levied under subsections (a) and (b) of this Code section shall not apply to taxes paid pursuant to the terms of the amnesty program.



§ 48-16-11. Contracts with debt collection agencies or attorneys to collect delinquent taxes, penalties, and interest

The commissioner may, for the purpose of collecting any delinquent taxes due from a taxpayer, contract with any debt collection agency or attorney doing business within or outside this state for the collection of such delinquent taxes, including penalties and interest thereon.



§ 48-16-12. Willful failure to make return; false returns; willful failure to pay taxes; failure to obey a subpoena or order

(a) As used in this Code section, the term "return" means and includes any return, declaration, or form prescribed by the commissioner with respect to the taxes covered by the amnesty program.

(b) In addition to all other penalties provided under this chapter and any other law, any person who willfully fails to make a return or willfully makes a false return or conspires to do so, or who willfully fails to pay taxes owing, withheld, or collected, with intent to evade payment of the tax owed or the amount withheld or collected, or any part thereof, or who conspires to do so shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one nor more than three years or by a fine of not more than $5,000.00, or both.

(c) Any person who fails to obey a subpoena or order of the commissioner issued pursuant to Code Section 48-2-8 for purposes of enforcing this chapter shall be guilty of a misdemeanor and, upon conviction thereof, shall for the first offense be fined not less than $25.00 and not more than $100.00 or imprisoned in the county jail for not more than three months, or both. For any subsequent offense such person shall, upon conviction thereof, be punished by imprisonment for not more than one year or by a fine of not more than $1,000.00, or both.






Chapter 16A - Property Tax Amnesty Program

§ 48-16A-1. Legislative findings, declarations, and intent

The General Assembly finds and declares that a public purpose is served by the waiver of tax penalties and criminal prosecution in return for the immediate reporting and payment of previously underreturned, unreturned, or unpaid state and local ad valorem tax liabilities. The General Assembly further finds and declares that the benefits gained through this program include, among other things, increased collection of certain currently owed state and local ad valorem taxes, permanently bringing into the state and local tax system taxpayers who have been evading payment of local taxes and providing an opportunity for taxpayers to satisfy state and local ad valorem tax obligations before stepped-up local tax enforcement programs take effect. It is the intention of the General Assembly in enacting this chapter that the property tax amnesty program provided under this chapter be a one-time occurrence which shall not be repeated in the future because taxpayers' expectations of any future property tax amnesty programs could have a counterproductive effect on compliance under this chapter.



§ 48-16A-2. Short title

This chapter shall be known and may be cited as the "Property Tax Amnesty Program Act."



§ 48-16A-3. Definitions

As used in this chapter, the term:

(1) "Ad valorem tax" or "property tax" means any state or local ad valorem tax levied by any taxing jurisdiction.

(2) "Administering governing authority" means the county governing authority in the case of state, county, and school ad valorem tax or the municipal governing authority in the case of municipal or independent school system ad valorem tax.

(3) "Delinquent taxes" means an amount of ad valorem property tax, penalty, or interest which has been recorded as due and entered in the account records or any ledger maintained in the office of the local collection official, or which a taxpayer should reasonably expect to become due as a direct or indirect result of any pending or completed audit or assessment, which a taxpayer knows is being conducted by any state or local assessing authority.

(4) "Final, due, and owing" means an assessment and ad valorem tax amount which has become final and is owed to the taxing jurisdiction due to either the expiration of the taxpayer's appeal rights or the rendition of a final determination of assessed value based upon an appeal.

(5) "Governing authority" means that official or group of officials responsible for the governing of a taxing jurisdiction.

(6) "Local collection official" means that local official responsible for the collection of ad valorem taxes.

(7) "Taxing jurisdiction" means the state or any district within which a county or municipality, a county, independent, or area school system, or a consolidated city-county government or other political subdivision of the state exercises the power to levy or causes to be levied any ad valorem taxes to carry out its purposes.

(8) "Taxpayer" means any individual, partnership, joint venture, association, corporation, receiver, trustee, guardian, executor, administrator, fiduciary, or any other entity of any kind subject to any ad valorem tax.



§ 48-16A-4. Development and administration of program; waiver of penalties; duration of program; forms

(a) Upon the adoption of a resolution or ordinance by the governing authority of each local taxing jurisdiction for which a local collection official collects delinquent taxes indicating that governing authority's desire to participate in the property tax amnesty program, the administering governing authority shall be authorized to develop and administer a one-time property tax amnesty program as provided in this chapter. The county governing authority shall be authorized to include the state's delinquent tax in the property tax amnesty program. Such administering governing authority shall be authorized to waive, in whole or in part, all penalties or interest or both with respect to outstanding ad valorem tax liabilities for all tax years ending or transactions occurring on or before December 31, 1993. The terms and conditions of such waiver shall be specified in the resolution or ordinance adopted by such administering governing authority and may include a delegation of authority to the local collecting official of the authority to make such waiver, in whole or in part, on a case-by-case basis. The administering governing authority shall provide for the necessary forms for the filing of property tax amnesty applications and returns.

(b) The local collection official shall, upon the voluntary filing of a return to the official responsible for the receiving of property tax returns and the remission of ad valorem taxes owed by any taxpayer, if required, waive all penalties and interest that are assessed or subject to being assessed for outstanding ad valorem tax liabilities for all tax years ending or transactions occurring on or before December 31, 1993. Such waiver shall be in accordance with the terms of the resolution or ordinance of the administering governing authority.

(c) Any property tax amnesty program conducted under the authority of this chapter shall begin by October 31, 1994, and shall be completed no later than December 31, 1994, and shall apply to all taxpayers owing ad valorem taxes, penalties, or interest. The program shall apply to outstanding ad valorem tax liabilities for all tax years ending on or before December 31, 1993. Property tax amnesty tax return forms shall be in a form prescribed by the administering governing authority.



§ 48-16A-5. Requirements for participation in program by eligible taxpayers

(a) The provisions of this chapter shall apply to any eligible taxpayer who files an application for property tax amnesty within the time prescribed by the administering governing authority and does the following:

(1) Files such returns as may be required by the local official responsible for receiving returns for all tax years as stated on the application for which returns have not previously been filed and files such returns as may be required by the local official responsible for receiving returns for all tax years for which returns were filed but on which the value of the taxpayer's property was understated;

(2) Pays in full the ad valorem taxes and, if required, pays in full the interest due, for the periods applied for at the time of the application and pays the amount of any additional ad valorem tax and, if required, interest owed, as may be determined from any additional returns by the local collection official within 30 days of notification by such local collection official; and

(3) The administering governing authority may by local resolution or ordinance impose the further condition that, in addition to the requirements set forth in paragraphs (1) and (2) of this subsection, the requirement that any eligible taxpayer also pay in full within the property tax amnesty period all ad valorem taxes and, if required, penalties and interest previously levied and assessed that are final, due, and owing at the time the application or property tax amnesty tax returns are filed.

(b) An eligible taxpayer may participate in the property tax amnesty program whether or not the taxpayer is under audit, notwithstanding the fact that the amount due is based upon a proposed assessment or an assessment and without regard to whether the amount due is subject to a pending administrative or judicial proceeding. An eligible taxpayer may participate in the property tax amnesty program to the extent of the uncontested portion of any assessed ad valorem tax liability. However, participation in the program shall be conditioned upon the taxpayer's agreement that the right to protest or initiate an administrative or judicial proceeding or to claim any refund of moneys paid under the program is barred with respect to the amounts paid with the application or property tax amnesty return.

(c) The local collection official may enter into an installment payment agreement in cases of severe hardship in lieu of the complete payment required under subsection (a) of this Code section. In such cases, 25 percent of the amount due shall be paid with the application or property tax amnesty return with the balance to be paid in monthly installments not less than 25 percent of the original amount nor to exceed three months following the expiration of the property tax amnesty period. Failure of the taxpayer to make timely payments shall void the terms of the property tax amnesty program. All such agreements and payments shall, if required, include interest due and accruing during the installment agreement.

(d) If, following the termination of the property tax amnesty period, additional taxes are determined to be due from the taxpayer based upon information independent of that shown on a return filed pursuant to subsection (a) of this Code section, the local collection official shall have the authority to impose penalties only with respect to the difference between the amount shown on the property tax amnesty tax return and the correct amount of tax due. The imposition of penalties shall not invalidate any waiver granted under Code Section 48-16A-6.



§ 48-16A-6. Taxpayers eligible for amnesty

(a) Property tax amnesty shall be granted for any taxpayer who meets the requirements of Code Section 48-16A-5 in accordance with the following:

(1) For ad valorem taxes which are owed as a result of the nonreturning or underreturning of any ad valorem tax liabilities or the nonpayment of any delinquent ad valorem taxes owed by an eligible taxpayer, the local collection official shall waive criminal prosecution and all civil penalties which may be assessed under any provision of law for the taxable years or periods for which property tax amnesty is requested; and

(2) With the exception of instances in which the taxpayer and local collection official enter into an installment payment agreement authorized under subsection (c) of Code Section 48-16A-5, the failure to pay all taxes and, if required, interest as shown on the taxpayer's property tax amnesty tax return shall invalidate any property tax amnesty granted pursuant to this chapter.

(b) This chapter shall not apply to any taxpayer who is on notice, written or otherwise, of a criminal investigation being conducted by an agency of the state or any political subdivision thereof, nor shall this chapter apply to any taxpayer who is the subject of any criminal litigation which is pending on the date of the taxpayer's application in any court of this state for nonpayment, delinquency, evasion, or fraud in relation to any of the ad valorem taxes to which this property tax amnesty program is applicable.

(c) No refund or credit shall be granted for any interest or penalty paid prior to the time the taxpayer requests amnesty pursuant to Code Section 48-16A-5.

(d) Unless the local collection official in the discretion of such local collection official redetermines the amount of taxes and interest due, no refund or credit shall be granted for any taxes or interest paid under the property tax amnesty program.



§ 48-16A-7. Interest on installment agreements or refunded or credited overpayments

(a) All installment agreements authorized under subsection (c) of Code Section 48-16A-5 shall, if required, bear interest on the outstanding amount of tax due during the installment period at the rate prescribed under Code Section 48-2-40.

(b) Notwithstanding any other provisions of this title, if any overpayment of ad valorem tax under this chapter is refunded or credited within 180 days after the return is filed, no interest shall be allowed.



§ 48-16A-8. Publicizing of program

The administering governing authority shall publicize the property tax amnesty program in order to maximize the public awareness of and participation in the program. The administering governing authority may, for the purpose of publicizing the property tax amnesty program, contract with any advertising agency within or outside this state.



§ 48-16A-9. Accounting and reporting of collections

For purposes of accounting for the revenues received pursuant to this chapter, the local collection official shall maintain an accounting and reporting of funds collected under the property tax amnesty program.



§ 48-16A-10. Cost of collection fee

(a) In addition to all other penalties provided under this chapter or any other law, the administering governing authority may by ordinance or resolution impose after the expiration of the property tax amnesty period a cost of collection fee of 50 percent of any deficiency levied after the property tax amnesty period for taxable periods ending on or before December 31, 1993, regardless of when due. This fee shall be in addition to all other applicable penalties, fees, or costs. The local collection official shall have the right to waive any collection fee when it is demonstrated that any deficiency of the taxpayer was not due to negligence, intentional disregard of local ordinances or resolutions, or fraud.

(b) The provisions of subsection (a) of this Code section shall not apply to any account which is under appeal as of the expiration of the property tax amnesty period and which does not become final, due, and owing, or to any account on which the taxpayer is remitting timely payments under a payment agreement negotiated with the local collection official prior to or during the property tax amnesty period.

(c) The fee levied under subsection (a) of this Code section shall not apply to taxes paid pursuant to the terms of the property tax amnesty program.






Chapter 17 - Reserved

§§ 48-17-1 through 48-17-17. Redesignated.

Reserved. Redesignated as Article 3 of Chapter 27 of Title 50 by Ga. L. 2013, p. 37, § 1-1/HB 487, effective April 10, 2013.






Chapter 18 - Certified Capital Companies






Title 49 - Social Services

Chapter 1 - General Provisions

§ 49-1-1. Definitions

As used in this title, the term:

(1) "Board" means the Board of Human Services.

(2) "Commissioner" means the commissioner of human services.

(3) "County board" means a county or district board of family and children services.

(4) "County department" means a county or district department of family and children services.

(5) "County director" means the director of a county or district department of family and children services.

(6) "Department" means the Department of Human Services.



§ 49-1-2. Compliance of county departments with rules and regulations of the Department of Human Services

All rules and regulations made by the Department of Human Services shall be binding on the counties and shall be complied with by the respective county departments.



§ 49-1-3. Power of Governor to reorganize state and local health and welfare organizations; appointment of district health and welfare directors and staff

Reserved. Repealed by Ga. L. 2009, p. 453, § 2-1/HB 228, effective July 1, 2009.



§ 49-1-4. Sales by administrators to institutions prohibited

No individual, supervisor, or member of the Board of Human Services or the county or district boards of family and children services having to do with the administration of this title shall be authorized or permitted, directly or indirectly, to sell supplies or other items of any kind or character to any of the institutions to be benefited by this title.



§ 49-1-5. Suspension and removal of county board member, county director, or employee or official of department

(a) In order that the public welfare laws of this state may be better enforced, the Governor is authorized and empowered to suspend any member of any county board, any county director, or any employee or official of the department whenever he or she shall find that good cause for such suspension exists. Such suspension shall be by executive order of the Governor, which shall state the reason therefor. A copy of such order of suspension shall be sent to the person so suspended within five days after it is issued, by registered or certified mail or statutory overnight delivery, return receipt requested, together with a notice from the Governor or his or her executive secretary that the suspended person may be heard before the Governor at such time as may be stated in the notice, which hearing shall be not less than ten nor more than 20 days from the date of the notice. Upon such hearing, if the Governor shall find that good cause for the removal of the person so suspended exists, he or she is authorized and empowered to remove such member of any county board, any county director, or any employee or official in the department; whereupon, such person's tenure of office or employment shall terminate, subject to the right of appeal granted to any employee by or under authority of Chapter 20 of Title 45, and the vacancy shall be filled as provided by law. If the Governor shall find that good cause for the removal of such person does not exist, he or she shall, by appropriate executive order, restore him or her to duty.

(b) In addition to removal by the Governor as specified in subsection (a) of this Code section, the director of the Division of Family and Children Services may terminate the employment of any county director or district director subject to any right of appeal granted to such terminated director by or under the authority of Chapter 20 of Title 45, and the vacancy shall be filled as provided by law.



§ 49-1-6. Transfer of assets of nonprofit corporation to department

(a) Any charitable or nonprofit corporation which has been granted a charter or articles of incorporation under the laws of this state may transfer all or a part of its assets to the department upon such terms as may be agreed upon between such corporation and the department, provided such corporation shall first have obtained authority to make such transfer in accordance with this Code section.

(b) Any such corporation may apply for authority to make such transfer by filing its petition with the superior court of the county in which such corporation has its principal office. Such application shall set forth the assets which the corporation desires to transfer to the department and the terms upon which it desires to transfer these assets.

(c) Such corporation, once a week for four weeks prior to the filing of such petition, shall publish notice in the newspaper of the county in which is located the principal office of the corporation, such newspaper being the newspaper in which notices of sheriff's sales are advertised. The notice shall set forth the date, time, and place when such application will be presented, the court to which it will be presented, and the assets which such corporation desires to transfer to the department.

(d) After a hearing, the court shall be authorized to grant the application and permit a transfer of the assets of the applicant upon terms as set out in the application or modified as the court may deem advisable, if the court considers this in the public interest; or the court may deny the application if the court deems such denial to be in the public interest. Where such corporation makes a transfer of all of its right, title, and interest in any of its assets to the department and such transfer is made pursuant to the authority of the court obtained in the manner provided for in this Code section, such transfer shall be conclusively deemed to be a proper and legal transfer.

(e) Should such corporation desire to transfer all of its assets to the department, the court to which such application is presented may include in its order a provision that upon the transfer by such corporation of all of its assets to the department and upon compliance with Chapter 3 of Title 14, the charter or articles of incorporation of such corporation shall stand surrendered and the corporation dissolved.

(f) Nothing contained in this Code section shall be considered as authorizing the department to accept a transfer of assets upon terms which would require the use of them by the department in a manner not authorized by law.



§ 49-1-7. Home delivered meals, transportation, services for the elderly, and preschool children with special needs fund

(a) The General Assembly finds that it is in the best interest of the state to provide for programs for home delivered meals, transportation services for the elderly, and preschool children with special needs, including but not limited to disabled children, troubled children, school readiness programs, and other similar needs for the benefit of the citizens of Georgia. In addition to and as a supplement to traditional financing mechanisms for such programs, it is the policy of this state to enable and encourage citizens voluntarily to support such programs.

(b) To support programs for home delivered meals, transportation services for the elderly, and preschool children with special needs which programs have been established or approved by the department or the Department of Community Health, the department may, without limitation, promote and solicit voluntary contributions through the income tax return contribution mechanism established in subsection (f) of this Code section, through offers to match contributions by any person with moneys appropriated or contributed to the department or the Department of Community Health for such programs, or through any fund raising or other promotional techniques deemed appropriate by the department or the Department of Community Health.

(c) There is established a special fund to be known as the "Home Delivered Meals, Transportation Services for the Elderly, and Preschool Children with Special Needs Fund." This fund shall consist of all moneys contributed under subsection (b) of this Code section, all moneys transferred to the department under subsection (f) of this Code section, and any other moneys contributed to this fund or to the home delivered meals, transportation services for the elderly, or preschool children with special needs programs of the department or the Department of Community Health and all interest thereon. All balances in the fund shall be deposited in an interest-bearing account identifying the fund and shall be carried forward each year so that no part thereof may be deposited in the general treasury. The fund shall be administered and the moneys held in the fund shall be expended by the department through the Division of Aging Services in furtherance of home delivered meals and transportation services to the elderly programs and by the Department of Community Health in furtherance of preschool children with special needs programs.

(d) Following the transmittal of contributions to the department for deposit in the fund pursuant to subsection (f) of this Code section, the expenditure of moneys in the fund shall be allocated as follows:

(1) Fifty percent of the contributions to the fund shall be used for home delivered meals and transportation services to the elderly programs; and

(2) Fifty percent of the contributions to the fund shall be transferred to the Department of Community Health to be used for preschool children with special needs programs.

(e) Contributions to the fund shall be deemed supplemental to and shall in no way supplant funding that would otherwise be appropriated for these purposes. Contributions shall only be used for benefits and services and shall not be used for personnel or administrative positions. The department and the Department of Community Health shall each prepare, by February 1 of each year, an accounting of the funds received and expended from the fund and a review and evaluation of all expended moneys of the fund. The reports shall be made available to the Governor, the Lieutenant Governor, the Speaker of the House of Representatives, to the members of the Board of Human Services, and, upon request, to members of the public.

(f) (1) Unless an earlier date is deemed feasible and established by the Governor, each Georgia income tax return form for taxable years beginning on or after January 1, 1993, shall contain appropriate language, to be determined by the state revenue commissioner, offering the taxpayer the opportunity to contribute to the Home Delivered Meals, Transportation Services for the Elderly, and Preschool Children with Special Needs Fund established in subsection (c) of this Code section by either donating all or any part of any tax refund due, by authorizing a reduction in the refund check otherwise payable, or by contributing any amount over and above any amount of tax owed by adding that amount to the taxpayer's payment. The instructions accompanying the income tax return form shall contain a description of the purposes for which this fund was established and the intended use of moneys received from the contributions. Each taxpayer required to file a state income tax return who desires to contribute to such fund may designate such contribution as provided in this Code section on the appropriate income tax return form.

(2) The Department of Revenue shall determine annually the total amount so contributed, shall withhold therefrom a reasonable amount for administering this voluntary contribution program, and shall transmit the balance to the department for deposit in the fund established in subsection (c) of this Code section; provided, however, that the amount retained for administrative costs, including implementation costs, shall not exceed $50,000.00 per year. If, in any tax year, the administrative costs of the Department of Revenue for collecting contributions pursuant to this Code section exceed the sum of such contributions, the administrative costs which the Department of Revenue is authorized to withhold from such contributions shall not exceed the sum of such contributions.



§ 49-1-8. Website access to link or portal to social services specific to kinship caregivers and children in their care; definitions

(a) As used in this Code section, the term:

(1) "Basic necessities" means water, electricity, gas, power, light, heat, telephone, or other public utility services.

(2) "Child" means any person under 18 years of age.

(3) "Kinship caregiver" means a grandparent, aunt, uncle, great aunt, great uncle, cousin, sibling, or close family friend of a child who has assumed responsibility for raising such child in an informal, noncustodial, or guardianship capacity upon the parents of such child losing or abdicating the ability to care for or provide basic necessities for such child.

(4) "Parents" means the legal father and the legal mother of a child.

(b) The department shall have the authority to provide and shall take all necessary steps to so provide a separate link or portal on its website which provides access to social services that are specific to kinship caregivers and the children in their care. Such link or portal shall provide specific information and access for applying for public assistance benefits in this state as a kinship caregiver and on behalf of children in the care of a kinship caregiver.






Chapter 2 - Department of Human Services

Article 1 - General Provisions

§ 49-2-1. Department created; transfer of powers, functions, and duties of Department of Human Resources to Department of Human Services; creation, appointment, removal, and duties of commissioner; creation, appointment, and duties of kinship care enforcement administrator

(a) There is created a Department of Human Services. The powers, functions, and duties of the Department of Human Resources as they existed on June 30, 2009, except for those relating to the Division of Mental Health, Developmental Disabilities, and Addictive Diseases, the Division of Public Health, and the Office of Regulatory Services, unless specifically transferred or reassigned to the Department of Community Health or the Department of Behavioral Health and Developmental Disabilities, are transferred to the Department of Human Services effective July 1, 2009, and the Department of Human Resources shall be reconstituted as the Department of Human Services effective July 1, 2009.

(b) There is created the position of commissioner of human services. The commissioner shall be the chief administrative officer of the department and be both appointed and removed by the board, subject to the approval of the Governor. Subject to the general policy established by the board, the commissioner shall supervise, direct, account for, organize, plan, administer, and execute the functions vested in the department.

(c) (1) As used in this subsection, the term:

(A) "Fictive kin" shall have the same meaning as set forth in Code Section 15-11-2.

(B) "Kinship caregiver" means a grandparent, aunt, uncle, great aunt, great uncle, cousin, or sibling of a child under the age of 18 or fictive kin who has assumed responsibility for raising such child in an informal, noncustodial, or guardianship capacity upon the legal parents of such child losing or abdicating the ability to care for or provide basic necessities for such child.

(2) There is created the position of kinship care enforcement administrator within the Department of Human Services who shall be appointed by and serve at the discretion of the commissioner of human services. The kinship care enforcement administrator shall account for, monitor, facilitate, and ensure compliance with all laws, rules, and regulations of the federal government and this state which relate to any programs, including, but not limited to, any pilot programs, subsidies, or benefits, available to kinship caregivers or the children within their care.



§ 49-2-2. Board created; qualifications and appointment of members; terms of office; vacancies; removal; per diem and expenses

(a) There is created a Board of Human Services, as of July 1, 2009, which shall establish the general policy to be followed by the Department of Human Services created by Code Section 49-2-1. The powers, functions, and duties of the Board of Human Resources as they existed on June 30, 2009, except for those relating to the Division of Mental Health, Developmental Disabilities, and Addictive Diseases, the Division of Public Health, and the Office of Regulatory Services, unless specifically transferred or reassigned to the Board of Community Health or the Board of Behavioral Health and Developmental Disabilities, are transferred to the Board of Human Services effective July 1, 2009, and the Board of Human Resources as it existed on June 30, 2009, shall be abolished effective July 1, 2009. The board shall consist of nine members appointed by the Governor and confirmed by the Senate.

(b) The Governor shall designate the initial terms of the members of the board as follows: three members shall be appointed for one year; three members shall be appointed for two years; and three members shall be appointed for three years. Thereafter, all succeeding appointments shall be for three-year terms from the expiration of the previous term.

(c) Vacancies in office shall be filled by appointment by the Governor in the same manner as the appointment to the position on the board which becomes vacant, and the appointment shall be submitted to the Senate for confirmation at the next session of the General Assembly. An appointment to fill a vacancy, other than by expiration of a term of office, shall be for the balance of the unexpired term.

(d) Members of the board may be removed from office under the same conditions for removal from office of members of professional licensing boards provided in Code Section 43-1-17.

(e) There shall be a chairperson of the board, elected by and from the membership of the board, who shall be the presiding officer of the board.

(f) The members of the board shall receive per diem and expenses as shall be set and approved by the Office of Planning and Budget and in conformance with rates and allowances set for members of other state boards.



§ 49-2-2.1. Department of Human Services becomes successor-in-interest to all rights, duties, and obligations of former Department of Human Resources

(a) The Department of Human Services shall succeed to all rules, regulations, policies, procedures, and administrative orders of the Department of Human Resources that are in effect on June 30, 2009, or scheduled to go into effect on or after July 1, 2009, and which relate to the functions transferred to the Department of Human Services pursuant to Code Section 49-2-1 and shall further succeed to any rights, privileges, entitlements, obligations, and duties of the Department of Human Resources that are in effect on June 30, 2009, which relate to the functions transferred to the Department of Human Services pursuant to Code Section 49-2-1. Such rules, regulations, policies, procedures, and administrative orders shall remain in effect until amended, repealed, superseded, or nullified by the Department of Human Services by proper authority or as otherwise provided by law.

(b) The rights, privileges, entitlements, and duties of parties to contracts, leases, agreements, and other transactions entered into before July 1, 2009, by the Department of Human Resources which relate to the functions transferred to the Department of Human Services pursuant to Code Section 49-2-1 shall continue to exist; and none of these rights, privileges, entitlements, and duties are impaired or diminished by reason of the transfer of the functions to the Department of Human Services. In all such instances, the Department of Human Services shall be substituted for the Department of Human Resources, and the Department of Human Services shall succeed to the rights and duties under such contracts, leases, agreements, and other transactions.

(c) All persons employed by the Department of Human Resources in capacities which relate to the functions transferred to the Department of Human Services pursuant to Code Section 49-2-1 on June 30, 2009, shall, on July 1, 2009, become employees of the Department of Human Services in similar capacities, as determined by the commissioner of human services. Such employees shall be subject to the employment practices and policies of the Department of Human Services on and after July 1, 2009, but the compensation and benefits of such transferred employees shall not be reduced as a result of such transfer. Transferred employees who were subject to the state system of personnel administration provided for by Chapter 20 of Title 45 will lose no rights granted under such system as a result of such transfer. Retirement rights of such transferred employees existing under the Employees' Retirement System of Georgia or other public retirement systems on June 30, 2009, shall not be impaired or interrupted by the transfer of such employees and membership in any such retirement system shall continue in the same status possessed by the transferred employees on June 30, 2009. Accrued annual and sick leave possessed by said employees on June 30, 2009, shall be retained by said employees as employees of the Department of Human Services.

(d) On July 1, 2009, the Department of Human Services shall receive custody of the state owned real property in the custody of the Department of Human Resources on June 30, 2009, and which pertains to the functions transferred to the Department of Human Services pursuant to Code Section 49-2-1.



§ 49-2-3. Functions transferred to the board from other boards and commissions

(a) The policy-making functions of the State Board for Children and Youth, contained in Ga. L. 1963, p. 81, are vested in the Board of Human Services.

(b) The policy-making functions of the Commission on Aging, created in Ga. L. 1962, p. 604, are vested in the Board of Human Services.



§ 49-2-4. Creation of divisions; allocation of functions

There shall be created in the department such divisions as may be found necessary for its effective operation. The commissioner shall have the power to allocate and reallocate functions among the divisions within the department.



§ 49-2-5. Department is institution of state; power to receive and disburse state, county, and federal funds

The department is declared to be an institution of the state for which the powers of taxation over the whole state may be exercised, and the department is empowered and authorized to administer, expend, and disburse funds appropriated to it and allocated to it by the General Assembly, the respective counties of the state, and the United States, through its appropriate agencies and instrumentalities for the purpose of distributing old-age benefits and all other benefits as provided in this title.



§ 49-2-6. Duties and powers of department

(a) The department shall administer or supervise all county departments of the state as provided in Chapter 3 of this title.

(b) The department shall:

(1) Administer or supervise:

(A) All categories of public assistance established under Code Section 49-4-3;

(B) The operation of state charitable institutions;

(C) Agencies and institutions caring for dependent or mentally or physically disabled or aged adults; and

(D) Such other welfare activities or services as may be vested in it;

(2) Provide services to county governments, including the organization and supervision of county departments for the effective administration of welfare functions and the compilation of statistics and necessary information relative to public welfare problems throughout the state;

(3) Prescribe qualifications and salary standards for welfare personnel in state and county departments, subject to Chapter 20 of Title 45;

(4) Assist other state and federal departments, agencies, and institutions, when so requested, by performing services in conformity with the purposes of this title;

(5) Act as the agent of the federal government in welfare matters of mutual concern in conformity with this title and the administration of any federal funds granted to the state to aid in the furtherance of any functions of the department;

(6) Under rules and regulations prescribed by the board, designate county and district departments to serve as agents in the performance of all state welfare activities in the counties or districts;

(7) Have the right to designate private institutions as state institutions; to contract with such private institutions for such activities, in carrying out this title, as the department may deem necessary from time to time; and to exercise such supervision and cooperation in the operation of such designated private institutions as the department may deem necessary;

(8) Have the right to accept and execute gifts or donations for welfare purposes, as may be prescribed by the donors thereof;

(9) Have authority to delegate in whole or in part the operation of any institution or other activity of the department to any other appropriate department or agency of the state, county, or municipal governments; and to contract with and cooperate with such departments or subdivisions in any manner proper for carrying out the purposes of this title; and

(10) Administer such programs and provide such services as may be appropriate and necessary to strengthen family life and help needy individuals attain the maximum economic and personal independence of which they are capable, including services to applicants and recipients of old-age assistance to help them attain self-care, provided that the costs incurred by the county departments in administering this Code section in conjunction with the public assistance programs administered by the department shall be deemed to be administrative expenses.



§ 49-2-7. Functions, duties, and authority transferred to the department from other state agencies

(a) The functions, duties, and authority of the Board of Public Welfare, established by Ga. L. 1919, p. 222, as amended, as transferred and vested in the Board of Control of Eleemosynary Institutions by Ga. L. 1931, p. 7, Section 44A, are vested in the Department of Human Services.

(b) The functions, duties, and authority of the Department of Family and Children Services, created in Ga. L. 1937, p. 355, as amended, are vested in the Department of Human Services.

(c) The functions of the State Board for Children and Youth, created in Ga. L. 1963, p. 81, except for the policy-making functions transferred to the Board of Human Resources, are vested in the Department of Human Services.

(d) The functions, duties, and authority of the State Commission on Aging, created in Ga. L. 1962, p. 602, except the policy-making functions transferred to the Board of Human Services, are vested in the Department of Human Services.



§ 49-2-8. Approval of physicians employed by department

Reserved. Repealed by Ga. L. 2009, p. 453, § 2-1/HB 228, effective July 1, 2009.



§ 49-2-9. Powers of department in administering and disbursing funds

In administering any funds appropriated or made available to the department for welfare purposes, the department shall have the power:

(1) To make use of all local processes to enforce the minimum standards prescribed under or pursuant to the laws providing for grants-in-aid; and

(2) To administer and disburse any and all funds which may be allocated by any municipality of the state or private organization or society for such purposes as may be designated by such municipality or other agency. The department may use a reasonable percentage of such funds for administrative costs, not to exceed 10 percent of the total sum administered.



§ 49-2-10. State appropriations; state, county, and federal welfare funds are for public purpose

For the purpose of carrying out the duties and obligations of the department for performance of welfare services of the state, for administrative costs, for matching such federal funds as may be available for all of the aforesaid services, for the purpose of establishing an equalization fund to be used in assisting those counties which may be unable otherwise to bear their proportionate share of the expenses of administration and of dispensing the benefits provided for under this title, and for dispensing all of the benefits provided for under this title, the General Assembly shall make appropriations out of the general fund of the state or otherwise for the various and separate activities of the department. All funds appropriated or allocated to the department or to the county departments by the General Assembly, the fiscal authorities of the respective counties, and by the federal government through its appropriate agencies and instrumentalities are declared to be funds provided for a public purpose; and all appropriations provided for in this Code section and hereafter may be expended and distributed by the department for the purposes provided for under this title.



§ 49-2-11. Acceptance and disbursement of federal aid; compliance with conditions; use of appropriations for matching funds

(a) Notwithstanding any provision in this title to the contrary, particularly Articles 2, 3, and 5 of Chapter 4 of this title, nothing therein contained shall be construed to prevent the acceptance of more than 50 percent federal matching funds. The department may accept and disburse the maximum percentage of federal grant-in-aid funds made available to this state by the federal government under any formula of variable grants or other formula for the granting of federal grants-in-aid.

(b) The department is authorized to comply with the requirements prescribed by Congress as conditions to federal grants.

(c) To the end of empowering the department to comply with federal requirements and to effectuate the purposes of grant-in-aid welfare programs, the board is authorized to promulgate all necessary rules and regulations and the department is authorized to do all things necessary and proper for the securing of the maximum amount of such federal grants.

(d) In the event that Congress appropriates funds for grants-in-aid to the state governments for the purpose of assisting them in the operation of general assistance programs, medical assistance programs, or any other welfare programs, the department is authorized to cooperate with the federal government in such programs, to accept funds from the federal government in the maximum amounts made available, to disburse them, and to comply with all requirements of the federal government necessary for the securing of such grant-in-aid funds.

(e) Any state funds which are made available by appropriation to the department for matching federal funds shall be available to supply the state portion of expenditures for general assistance programs, medical assistance programs, or any other type welfare programs provided for by the federal government which benefit the citizens or residents of this state.

(f) Notwithstanding subsections (a) through (e) of this Code section, the Department of Community Health shall be the single state agency for the administration of the state medical assistance plan.



§ 49-2-12. Development and revision of transportation plan for programs of department

(a) All divisions and sections within the department shall make an inventory of all the various vehicles to which the department holds title and shall investigate their utilization patterns in order to establish and develop a consolidated and coordinated transportation plan for the various human services programs of the department, including, but not limited to, those programs relating to the aged and to the mentally and physically disabled.

(b) Other departments and agencies of the state shall cooperate with the Department of Human Services in mutually beneficial agreements regarding the establishment and development of a coordinated transportation plan involving various vehicles to which the state has title.

(c) The plan required to be developed under this Code section shall identify the fully allocated costs of the transportation component of their services and take into consideration various limitations on the expenditure of federal funds which may arise in any consolidated or coordinated transportation system. No later than June 30, 1980, a preliminary transportation plan shall be submitted by the department to the Human Relations and Aging Committee of the House of Representatives and the Education and Youth Committee of the Senate, which plan shall be revised and submitted to such committees every two years thereafter.



§ 49-2-13. Identifying transportation needs of the elderly and persons with disabilities and alternatives to meet needs

All divisions and sections within the department, in cooperation with the Department of Transportation, shall identify those areas of the state where the general transportation needs of the elderly and persons with disabilities are not and cannot be adequately served by bus service and community service centers furnishing transportation. In further cooperation with the Department of Transportation, the department shall identify alternatives for meeting the transportation needs of these persons and shall report to the committees specified in subsection (c) of Code Section 49-2-12 as required therein. Such alternative means to be considered for providing for the transportation needs of these persons should include, but shall not be limited to:

(1) Contract service resulting from competitive bidding by private sector bus operators operating under Article 1 of Chapter 7 of Title 46;

(2) Contract service resulting from competitive bidding by taxi operators;

(3) Negotiated fee basis with municipal and area-wide transportation systems serving the general public; or

(4) Any combination of paragraphs (1) through (3) of this Code section.



§ 49-2-13.1. Financial assistance for transportation services for the elderly and persons with disabilities

(a) The department may, when funds are available from the United States government for such purposes, provide financial assistance with such funds, or such funds and state general funds appropriated for these purposes, to private nonprofit corporations and associations for the specific purpose of assisting them in providing transportation services meeting the special needs of the elderly or persons with disabilities, or both, for whom the department determines that the mass transportation services planned, designed, and carried out by local public bodies, agencies, and authorities are unavailable, insufficient, or inappropriate. Such financial assistance shall be subject to those terms, conditions, requirements, and restrictions as the department determines to be necessary or appropriate in order to carry out the purposes of this Code section.

(b) In order to effectuate and enforce this Code section, the department is authorized to promulgate necessary rules and regulations and to prescribe conditions and procedures in order to assure compliance in carrying out the purposes of this Code section.



§ 49-2-14. Record search for conviction data on prospective employees

(a) As used in this Code section, the term "conviction data" means a record of a finding or verdict of guilty or a plea of guilty or a plea of nolo contendere with regard to any crime, regardless of whether an appeal of the conviction has been sought.

(b) The department may receive from any law enforcement agency conviction data that is relevant to a person whom the department, its contractors, or a district or county health agency is considering as a final selectee for employment in a position the duties of which involve direct care, treatment, custodial responsibilities, or any combination thereof for its clients. The department may also receive conviction data which is relevant to a person whom the department, its contractors, or a district or county health agency is considering as a final selectee for employment in a position if, in the judgment of the employer, a final employment decision regarding the selectee can only be made by a review of conviction data in relation to the particular duties of the position and the security and safety of clients, the general public, or other employees. Further, the department or any licensed child-placing agency, designated by the department to assist it in preparing studies of homes in which children in its custody may be placed, may receive from any law enforcement agency conviction data that is relevant to any adult person who resides in a home where children in the custody of the department may be placed.

(c) The department shall establish a uniform method of obtaining conviction data under subsection (a) of this Code section which shall be applicable to the department and its contractors. Such uniform method shall require the submission to the Georgia Crime Information Center of fingerprints and the records search fee in accordance with Code Section 35-3-35. Upon receipt thereof, the Georgia Crime Information Center shall promptly transmit fingerprints to the Federal Bureau of Investigation for a search of bureau records and an appropriate report and shall promptly conduct a search of its own records and records to which it has access. After receiving the fingerprints and fee, the Georgia Crime Information Center shall notify the department in writing of any derogatory finding, including, but not limited to, any conviction data regarding the fingerprint records check or if there is no such finding.

(d) All conviction data received shall be for the exclusive purpose of making employment decisions or decisions concerning children in the custody of the department or who are the subjects of a child protective services referral, complaint, or investigation and shall be privileged and shall not be released or otherwise disclosed to any other person or agency. Immediately following the employment decisions or upon receipt of the conviction data concerning any adult person who has contact with a child who is the subject of a child protective services referral, complaint, or investigation or who resides in a home where children in the custody of the department may be placed, all such conviction data collected by the department or the licensed child-placing agency shall be maintained by the department or child-placing agency pursuant to laws regarding and the rules or regulations of the Federal Bureau of Investigation and the Georgia Crime Information Center, as is applicable. Penalties for the unauthorized release or disclosure of any conviction data shall be as prescribed pursuant to laws regarding and rules or regulations of the Federal Bureau of Investigation and the Georgia Crime Information Center, as is applicable.

(e) Notwithstanding the provisions of subsection (c) of this Code section, when a contractor to this department is a personal care home, the provisions of Code Sections 31-7-250 through 31-7-264 shall apply.

(f) The department may promulgate written rules and regulations to implement the provisions of this Code section.

(g) The department may receive from any law enforcement agency criminal history information, including arrest and conviction data, and any and all other information which it may be provided pursuant to state or federal law which is relevant to any adult person who resides in a home where children in the custody of the department have been or may be placed or which is relevant to any adult person who resides in the home of or provides care to a child who is the subject of a child protective services referral, complaint, or investigation to the fullest extent permissible by federal and state law, including but not limited to Public Law 92-544. The department shall establish a uniform method of obtaining criminal history information under this subsection. Such method shall require the submission to the Georgia Crime Information Center of fingerprints together with any required records search fee in accordance with Code Section 35-3-35. Upon receipt thereof, the Georgia Crime Information Center shall promptly transmit the fingerprints submitted by the department to the Federal Bureau of Investigation for a search of bureau records and an appropriate report and shall promptly conduct a search of its own records and records to which it has access. Such method shall also permit the submission of the names alone of such adult persons to the proper law enforcement agency when the department is considering placement of a child in exigent circumstances for a name based check of such adult person's criminal history information as maintained by the Georgia Crime Information Center and the Federal Bureau of Investigation. In such exigent circumstances, the department shall submit fingerprints of those adult persons in the placement home, together with any required records search fee, to the Federal Bureau of Investigation within 15 calendar days of the date of the name based check on that person. The fingerprints shall be forwarded to the Federal Bureau of Investigation through the Georgia Crime Information Center in accordance with Code Section 35-3-35. Following the submission of such fingerprints, the department may receive the criminal history information, including arrest and conviction data, relevant to such person. In the event that a child has been placed in exigent circumstances, a name based records search has been requested for any adult person of the placement household, and that adult refuses to provide fingerprints after being requested to do so by the department, the child shall be immediately removed from the placement household by the department, provided that the child is in the custody of the department.

(h) The department shall be authorized to conduct a name or descriptor based check of any adult person's criminal history information, including arrest and conviction data, and other information from the Georgia Crime Information Center regarding any adult person who resides in a home where children in the custody of the department have been or may be placed or which is relevant to any adult person who resides in the home of or provides care to a child who is the subject of a child protective services referral, complaint, or investigation without the consent of such adult person and without fingerprint comparison to the fullest extent permissible by federal and state law.



§ 49-2-14.1. Definitions; records check requirement for licensing certain facilities

(a) As used in this Code section, the term:

(1) "Conviction" means a finding or verdict of guilty or a plea of guilty regardless of whether an appeal of the conviction has been sought.

(2) "Crime" means commission of the following offenses:

(A) A violation of Code Section 16-5-1;

(B) A violation of Code Section 16-5-21, relating to aggravated assault;

(C) A violation of Code Section 16-5-24, relating to aggravated battery;

(D) A violation of Code Section 16-5-70, relating to cruelty to children;

(E) A violation of Article 8 of Chapter 5 of Title 16;

(F) A violation of Code Section 16-6-1, relating to rape;

(G) A violation of Code Section 16-6-2, relating to aggravated sodomy;

(H) A violation of Code Section 16-6-4, relating to child molestation;

(I) A violation of Code Section 16-6-5, relating to enticing a child for indecent purposes;

(J) A violation of Code Section 16-6-5.1, relating to sexual assault against persons in custody, detained persons, or patients in hospitals or other institutions;

(K) A violation of Code Section 16-6-22.2, relating to aggravated sexual battery;

(L) A violation of Code Section 16-8-41; or

(M) Any other offense committed in another jurisdiction that, if committed in this state, would be deemed to be a crime listed in this paragraph without regard to its designation elsewhere.

(3) "Criminal record" means any of the following:

(A) Conviction of a crime;

(B) Arrest, charge, and sentencing for a crime where:

(i) A plea of nolo contendere was entered to the charge;

(ii) First offender treatment without adjudication of guilt pursuant to the charge was granted; or

(iii) Adjudication or sentence was otherwise withheld or not entered on the charge; or

(C) Arrest and being charged for a crime if the charge is pending, unless the time for prosecuting such crime has expired pursuant to Chapter 3 of Title 17.

(4) "Facility" means a child welfare agency required to be licensed under Code Section 49-5-12.

(5) "GCIC" means the Georgia Crime Information Center established under Article 2 of Chapter 3 of Title 35.

(6) "GCIC information" means criminal history record information as defined in Code Section 35-3-30.

(7) "License" means the document issued by the department to authorize the facility to operate.

(8) "Owner" means any individual or any person affiliated with a corporation, partnership, or association with 10 percent or greater ownership interest in a facility providing care to persons under the license of the facility in this state and who:

(A) Purports to or exercises authority of the owner in a facility;

(B) Applies to operate or operates a facility;

(C) Maintains an office on the premises of a facility;

(D) Resides at a facility;

(E) Has direct access to persons receiving care at a facility;

(F) Provides direct personal supervision of facility personnel by being immediately available to provide assistance and direction during the time such facility services are being provided; or

(G) Enters into a contract to acquire ownership of a facility.

(9) "Records check application" means fingerprints in such form and of such quality as prescribed by the Georgia Crime Information Center under standards adopted by the Federal Bureau of Investigation and a records search fee to be established by the department by rule and regulation, payable in such form as the department may direct to cover the cost of obtaining criminal background information pursuant to this Code section.

(b) An owner with a criminal record shall not operate or hold a license to operate a facility, and the department shall revoke the license of any owner operating a facility or refuse to issue a license to any owner operating a facility if it determines that such owner has a criminal record; provided, however, that an owner who holds a license to operate a facility on or before June 30, 2007, shall not have his or her license revoked prior to a hearing being held before a hearing officer pursuant to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(c) (1) Prior to approving any license for a new facility and periodically as established by the department by rule and regulation, the department shall require an owner to submit a records check application. The department shall establish a uniform method of obtaining an owner's records check application.

(2) (A) Unless the department contracts pursuant to subparagraph (B) of this paragraph, the department shall transmit to the GCIC the fingerprints and records search fee from each fingerprint records check application in accordance with Code Section 35-3-35. Upon receipt thereof, the GCIC shall promptly transmit the fingerprints to the Federal Bureau of Investigation for a search of bureau records and an appropriate report and shall promptly conduct a search of its records and records to which it has access. Within ten days after receiving fingerprints acceptable to the GCIC and the fee, the GCIC shall notify the department in writing of any criminal record or if there is no such finding. After a search of Federal Bureau of Investigation records and fingerprints and upon receipt of the bureau's report, the department shall make a determination about an owner's criminal record and shall notify the owner in writing as to the department's determination as to whether the owner has or does not have a criminal record.

(B) The department may either perform criminal background checks under agreement with the GCIC or contract with the GCIC and appropriate law enforcement agencies which have access to GCIC and Federal Bureau of Investigation information to have those agencies perform for the department criminal background checks for owners. The department or the appropriate law enforcement agencies may charge reasonable fees for performing criminal background checks.

(3) (A) The department's determination regarding an owner's criminal record, or any action by the department revoking or refusing to grant a license based on such determination, shall constitute a contested case for purposes of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," except that any hearing required to be held pursuant thereto may be held reasonably expeditiously after such determination or action by the department.

(B) In a hearing held pursuant to subparagraph (A) of this paragraph or subsection (b) of this Code section, the hearing officer shall consider in mitigation the length of time since the crime was committed, the absence of additional criminal charges, the circumstances surrounding the commission of the crime, other indicia of rehabilitation, the facility's history of compliance with the regulations, and the owner's involvement with the licensed facility in arriving at a decision as to whether the criminal record requires the denial or revocation of the license to operate the facility. Where a hearing is required, at least 30 days prior to such hearing, the hearing officer shall notify the office of the prosecuting attorney who initiated the prosecution of the crime in question in order to allow the prosecutor to object to a possible determination that the conviction would not be a bar for the grant or continuation of a license as contemplated within this Code section. If objections are made, the hearing officer shall take such objections into consideration in considering the case.

(4) The GCIC, the department, any law enforcement agency, and the employees of any such entities shall not be responsible for the accuracy of information nor have any liability for defamation, invasion of privacy, negligence, or any other claim in connection with any dissemination of information or determination based thereon pursuant to this Code section.

(d) All information received from the Federal Bureau of Investigation or the GCIC shall be for the exclusive purpose of approving or denying the granting of a license to a new facility or the revision of a license of an existing facility when a new owner is proposed and shall not be released or otherwise disclosed to any other person or agency. All such information collected by the department shall be maintained by the department pursuant to laws regarding and the rules or regulations of the Federal Bureau of Investigation and the GCIC, as is applicable. Penalties for the unauthorized release or disclosure of any such information shall be as prescribed pursuant to laws regarding and rules or regulations of the Federal Bureau of Investigation and the GCIC, as is applicable.

(e) The requirements of this Code section are supplemental to any requirements for a license imposed by Article 3 of Chapter 5 of this title or Article 11 of Chapter 7 of Title 31.

(f) The department shall promulgate written rules and regulations to implement the provisions of this Code section.



§ 49-2-15. Service of notice against department

When any action is brought against the Department of Human Services, the Board of Human Services, the commissioner of human services, or any employee or agent thereof or when any action is brought in which the department could be held responsible for damages awarded in such action, it shall be the duty of the plaintiff to provide for service of notice of the pendency of such action by providing for service of a second original process, issued from the court in which the action is filed, upon the commissioner of human services personally or upon a person designated by the commissioner in writing to serve as agent for the acceptance of such service of process. The service of process in such action shall not be perfected until such second original process has been served as provided in this Code section. The provisions of this Code section shall be cumulative of any other requirements imposed by law for the service of process or notice.



§ 49-2-16. Council for Welfare Administration

Reserved. Repealed by Ga. L. 2015, p. 552, § 12/SB 138, effective July 1, 2015.



§ 49-2-17. Disciplinary actions against licensees or license applicants for certain violations

(a) This Code section shall be applicable to any agency, facility, institution, or entity subject to regulation by the department under Chapter 5 of this title. For purposes of this Code section, the term "license" shall be used to refer to any license, permit, registration, or commission issued by the department pursuant to the provisions of the law cited in this subsection.

(b) The department shall have the authority to take any of the actions enumerated in subsection (c) of this Code section upon a finding that the applicant or licensee has:

(1) Knowingly made any false statement of material information in connection with the application for a license, or in statements made or on documents submitted to the department as part of an inspection, survey, or investigation, or in the alteration or falsification of records maintained by the agency, facility, institution, or entity;

(2) Failed or refused to provide the department with access to the premises subject to regulation or information pertinent to the initial or continued licensing of the agency, facility, institution, or entity;

(3) Failed to comply with the licensing requirements of this state; or

(4) Failed to comply with any provision of this Code section.

(c) When the department finds that any applicant or licensee has violated any provision of subsection (b) of this Code section or laws, rules, regulations, or formal orders related to the initial or continued licensing of the agency, facility, institution, or entity, the department, subject to notice and opportunity for hearing, may take any of the following actions:

(1) Refuse to grant a license; provided, however, that the department may refuse to grant a license without holding a hearing prior to taking such action;

(2) Administer a public reprimand;

(3) Suspend any license for a definite period or for an indefinite period in connection with any condition which may be attached to the restoration of said license;

(4) Prohibit any applicant or licensee from allowing a person who previously was involved in the management or control, as defined by rule, of any agency, facility, institution, or entity which has had its license or application revoked or denied within the past 12 months to be involved in the management or control of such agency, facility, institution, or entity;

(5) Revoke any license;

(6) Impose a fine, not to exceed a total of $25,000.00, of up to $1,000.00 per day for each violation of a law, rule, regulation, or formal order related to the initial or ongoing licensing of any agency, facility, institution, or entity; or

(7) Limit or restrict any license as the department deems necessary for the protection of the public, including, but not limited to, restricting some or all services of or admissions into an agency, facility, institution, or entity for a time certain.

In taking any of the actions enumerated in this subsection, the department shall consider the seriousness of the violation, including the circumstances, extent, and gravity of the prohibited acts, and the hazard or potential hazard created to the health or safety of the public.

(d) The department may deny a license or otherwise restrict a license for any applicant who has had a license denied, revoked, or suspended within one year of the date of an application or who has transferred ownership or governing authority of an agency, facility, institution, or entity subject to regulation by the department within one year of the date of a new application when such transfer was made in order to avert denial, revocation, or suspension of a license.

(e) With regard to any contested case instituted by the department pursuant to this Code section or other provisions of law which may now or hereafter authorize remedial or disciplinary grounds and action, the department may, in its discretion, dispose of the action so instituted by settlement. In such cases, all parties, successors, and assigns to any settlement agreement shall be bound by the terms specified therein and violation thereof by any applicant or licensee shall constitute grounds for any action enumerated in subsection (c) of this Code section.

(f) The department shall have the authority to make public or private investigations or examinations inside or outside of this state to determine whether the provisions of this Code section or any other law, rule, regulation, or formal order relating to the licensing of any agency, facility, institution, or entity has been violated. Such investigations may be initiated at any time, in the discretion of the department, and may continue during the pendency of any action initiated by the department pursuant to subsection (c) of this Code section.

(g) For the purpose of conducting any investigation, inspection, or survey, the department shall have the authority to require the production of any books, records, papers, or other information related to the initial or continued licensing of any agency, facility, institution, or entity.

(h) Pursuant to the investigation, inspection, and enforcement powers given to the department by this Code section and other applicable laws, the department may assess against an agency, facility, institution, or entity reasonable and necessary expenses incurred by the department pursuant to any administrative or legal action required by the failure of the agency, facility, institution, or entity to fully comply with the provisions of any law, rule, regulation, or formal order related to the initial or continued licensing. Assessments shall not include attorney's fees and expenses of litigation, shall not exceed other actual expenses, and shall only be assessed if such investigations, inspection, or enforcement actions result in adverse findings, as finally determined by the department, pursuant to administrative or legal action.

(i) For any action taken or any proceeding held under this Code section or under color of law, except for gross negligence or willful or wanton misconduct, the department, when acting in its official capacity, shall be immune from liability and suit to the same extent that any judge of any court of general jurisdiction in this state would be immune.

(j) In an administrative or legal proceeding under this Code section, a person or entity claiming an exemption or an exception granted by law, rule, regulation, or formal order has the burden of proving this exemption or exception.

(k) This Code section and all actions resulting from its provisions shall be administered in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(l) The provisions of this Code section shall be supplemental to and shall not operate to prohibit the department from acting pursuant to those provisions of law which may now or hereafter authorize remedial or disciplinary grounds and action for the department. In cases where those other provisions of law so authorize other disciplinary grounds and actions, but this Code section limits such grounds or actions, those other provisions shall apply.

(m) The department is authorized to promulgate rules and regulations to implement the provisions of this Code section.



§ 49-2-18. Director of Division of Family and Children Services; appointment; qualifications

(a) The Governor shall appoint the director of the Division of Family and Children Services of the department who shall serve at the pleasure of the Governor. The director shall be an employee of the department but shall report directly to the Governor.

(b) The director shall have a college degree and at least one of the following qualifications:

(1) Educational background or managerial experience involving work with vulnerable populations;

(2) Work experience in a setting dealing with the safety or well-being of children or other vulnerable populations; or

(3) Experience working in or managing a complex, multidisciplinary business or government agency.



§ 49-2-19. DFCS State Advisory Board; membership; duties; officers and committees

(a) There is established the DFCS State Advisory Board which shall consist of 20 members appointed by the Governor as follows:

(1) One representative from each of the 15 DFCS regions; and

(2) Five members who are either state legislators or representatives from the fields of:

(A) Child welfare;

(B) Former youth in foster care;

(C) Public health or behavioral health and developmental disabilities;

(D) Private child welfare care provider; or

(E) Juvenile justice.

(b) The advisory board shall review and make recommendations to the director of the Division of Family and Children Services of the department regarding issues relating to the protection of children and the welfare and public assistance functions of the division. Such review and recommendations shall include, but not be limited to, the following:

(1) Examination of current law, rules and regulations, and policy and recommendations to improve the ability of the division to increase the safety of children, respond to child maltreatment, and ensure the well-being of and timely permanency for children who are referred to and involved in the child welfare system;

(2) Propose legislative or administrative changes to policies and programs that are integral to the protection of children and the welfare and public assistance functions of the division;

(3) Examination of caseload assignments and ratios of child protective services workers and recommendations for reasonable expectations for such workers and supervision and support needed to perform their jobs; and

(4) Recommendations on improved collaboration among state, local, community, and public and private stakeholders in child welfare programs and services that are administered by the division.

(c) The advisory board shall elect a chairperson from among its membership. The advisory board may elect such other officers and establish committees as it considers appropriate.

(d) The advisory board shall meet at least quarterly and at such additional times as it shall determine necessary to perform its duties. The advisory board shall also meet on the call of the chairperson, the director of the Division of Family and Children Services of the department, or the Governor. The director of the Division of Family and Children Services of the department shall participate in such meetings and provide a quarterly report to the advisory board in advance of each quarterly meeting.

(e) Members shall serve without compensation, although each member of the advisory board shall be reimbursed for actual expenses incurred in the performance of his or her duties from funds available to the advisory board; provided, however, that any legislative member shall receive the allowances authorized by law for legislative members of interim legislative committees and any members who are state employees shall be reimbursed for expenses incurred by them in the same manner as they are reimbursed for expenses in their capacities as state employees.






Article 2 - Inspection Warrants for Residential Child Care Licensing

§ 49-2-20. Definitions

As used in this article, the term:

(1) "Inspection warrant" means a warrant authorizing a search or inspection of private property where such a search or inspection is one that is necessary for the enforcement of a residential child care licensing law.

(2) "Residential child care licensing law" means this chapter and Chapter 5 of this title and any rule or regulation duly promulgated thereunder.



§ 49-2-21. Persons who may obtain inspection warrants; authorization of searches or inspections of property

The commissioner or the commissioner's designee, in addition to other procedures now or hereafter provided, may obtain an inspection warrant under the conditions specified in this article. Such warrant shall authorize the commissioner or the commissioner's designee to conduct a search or inspection of property either with or without the consent of the person whose property is to be searched or inspected if such search or inspection is one that is elsewhere authorized under the rules and regulations duly promulgated pursuant to a residential child care licensing law.



§ 49-2-22. Procedure for issuance of inspection warrants

(a) Inspection warrants shall be issued only by a judge of a court of record whose territorial jurisdiction encompasses the property to be inspected.

(b) The issuing judge shall issue the warrant when the judge is satisfied that the following conditions are met:

(1) The one seeking the warrant must establish under oath or affirmation that the property to be inspected is to be inspected as a part of a legally authorized program of inspection which includes that property or that there is probable cause for believing that there is a condition, object, activity, or circumstance which legally justifies such an inspection of that property; and

(2) The issuing judge determines that the issuance of the warrant is authorized by this article.



§ 49-2-23. Requirements for validly issued inspection warrant; contents of warrant

The inspection warrant shall be validly issued only if it meets the following requirements:

(1) The warrant is attached to the affidavit required to be made in order to obtain the warrant;

(2) The warrant describes either directly or by reference to the affidavit the property upon which the inspection is to occur and is sufficiently accurate that the executor of the warrant and the owner or possessor of the property can reasonably determine from it the property of which the warrant authorizes an inspection;

(3) The warrant indicates the conditions, objects, activities, or circumstances which the inspection is intended to check or reveal; and

(4) The warrant refers in general terms to the statutory or regulatory provisions sought to be enforced.



§ 49-2-24. Evidence generated inadmissible in criminal proceedings

No facts discovered or evidence obtained in an inspection conducted under authority of an inspection warrant issued pursuant to this article shall be competent as evidence in any criminal proceeding against any party.



§ 49-2-25. Proceedings for injunction for purpose of enjoining violations of provisions of residential child care licensing law; injunction to abate public nuisance injurious to public health, safety, or comfort

The Department of Human Services is empowered to institute appropriate proceedings for injunction in the courts of competent jurisdiction in this state for the purpose of enjoining a violation of any provision of a residential child care licensing law as now existing or as may be hereafter amended or of any regulation or order duly issued by the board or department. The department is also empowered to maintain action for injunction to abate any public nuisance which is injurious to the public health, safety, or comfort. Such actions may be maintained notwithstanding the fact that such violation also constitutes a crime and notwithstanding that other adequate remedies at law exist. Such actions may be instituted in the name of the department in the county in which a violation of any provision of this title occurs.









Chapter 3 - County and District Departments, Boards, and Directors of Family and Children Services

§ 49-3-1. Establishment of county and district departments, boards, and directors

(a) There shall be in each county of the state a county department of family and children services, which shall consist of a county board of family and children services, a county director of family and children services, and such additional employees as may be necessary for the efficient performance of the welfare services of the county.

(b) With the approval of the Department of Human Services, two or more counties may, however, unite and form a district department of family and children services, in which case a county board shall be appointed for each county composing the district as provided in Code Section 49-3-2 and those boards, acting together, shall constitute the district board. All duties and responsibilities set forth in this title for county departments shall also apply to district departments. The district director and other executive staff of any district department shall be appointed by the Department of Human Services, provided that the department shall not appoint as district director any person whose appointment is not approved by a majority of the district board concerned in a meeting of such district board called for that purpose.



§ 49-3-2. Appointment of county board members; terms; vacancies; per diem and expenses; role of county board

(a) Each county board shall consist of between five and seven members who shall be appointed by the governing authority of the county. No person serving as a member of a county board on July 1, 2015, shall have such person's term of office shortened by this subsection. On and after that date, however, vacancies in such office which occur for any reason, including but not limited to expiration of the term of office, shall be filled by appointment of the county governing authority except as provided in subsection (c) of this Code section. No elected officer of the state or any subdivision thereof shall be eligible for appointment to the county board. In making appointments to the county board of family and children services, the governing authority shall ensure that appointments are reflective of gender, race, ethnic, and age characteristics of the county population. Further, the governing authority shall ensure that all appointments made on or after July 1, 2015, are made from the following categories:

(1) Pediatric health care providers, active or retired;

(2) Appropriate school personnel, active or retired;

(3) Emergency responders, active or retired;

(4) Law enforcement personnel, active or retired;

(5) Private child welfare service providers, active or retired;

(6) Alumni of the child welfare system;

(7) Mental health care providers, active or retired;

(8) Former foster parents; and

(9) Leaders within the faith-based community, active or retired.

(b) The term of office of members of the county board shall be for five years and until the appointment and qualification of their respective successors.

(c) Appointments to fill vacancies on the county board caused by death, resignation, or removal before the expiration of a term shall be made for the remainder of such term in the same manner as provided in this Code section for original appointments. In the event that the governing authority of the county shall fail to fill any such vacancy or any vacancy caused by expiration of term on the county board within 90 days after such vacancy occurs, the commissioner may appoint members to the county board to fill such vacancies.

(d) Members of the county board shall serve without compensation, except that they shall be paid a per diem of not less than $15.00 per month and shall be reimbursed for traveling and other expenses actually incurred in the performance of their official duties; provided, however, that the gross expenses assessed against a county shall not exceed the amount of the budget of the county previously set aside and levied by the county authorities for such expenses.

(e) The role of the county board shall be to protect the well-being of this state's children while preserving family integrity. County boards may review the administration of all welfare and public assistance functions for the county, including such programs as temporary assistance for needy families (TANF), supplemental nutrition assistance program (SNAP), employment services, child protective services, foster care, and adoptions, and shall report no less than annually and not later than December 15 of each year to the director of the Division of Family and Children Services of the department the effectiveness of the county department's provision of services, the needs of the community, and its recommendations for improved operations of the county department. County boards shall serve as an active liaison and a link between the county department and the local community. County boards shall support the overall mission of the Division of Family and Children Services of the department.



§ 49-3-3. Appointment of county director; bond of county director

(a) Each county board of family and children services shall recommend to the commissioner of human services one or more names for appointment to the position of county director. The commissioner is designated as the appointing authority for the department and may accept or reject any such recommendation.

(b) The county director shall give bond for the faithful performance of his duties and the faithful accounting of all moneys coming into his hands as such county director, in such a manner and under such terms and conditions as may be prescribed by the Department of Human Services.



§ 49-3-3.1. Annual report from county director of department of family and children services; personal appearance

(a) The county director of the department of family and children services of each county shall provide an annual report no later than December 31 of each year, beginning in the year 2000, to the county board, county commission, and the director of the Division of Family and Children Services. The county director of the department of family and children services of each county shall notify each member of the General Assembly whose legislative district includes any part of that county of the availability of the annual report but shall not be required to distribute copies of the annual report to the members. The report shall include the following information for the 12 month period ending June 30 of that year:

(1) The number of children for whom the county department has received a complaint of child abuse pursuant to Code Section 19-7-5;

(2) General demographic data such as gender, race, and age regarding children specified in paragraph (1) of this subsection;

(3) The number of children taken into county department custody;

(4) The number of placements of children in county department custody by the type of placement;

(5) The length of time in county department custody by the number of children; and

(6) Any other information required by the director of the Division of Family and Children Services.

(b) A majority of the legislative delegation whose members are required to receive notification pursuant to subsection (a) of this Code section shall be authorized to require the director of the department of family and children services of the county which provided that report to appear before that delegation and to answer questions regarding that report and other matters relating to issues of child abuse and child protective services.



§ 49-3-4. Appointment of staff; salaries; power of commissioner to transfer employees

(a) The county department staff necessary to administer welfare activities within the county shall be appointed pursuant to the rules and regulations of the Department of Human Services and the State Personnel Board and subject to the approval of the commissioner of human services. Staff appointments shall meet the qualifications prescribed by the department.

(b) The salaries of the members of the staff shall be fixed by the county director in conformity with the salary schedule prescribed by the Department of Human Services.

(c) The commissioner shall have power to transfer from one county to another or from one district to another any employee of a county department.



§ 49-3-5. Powers and duties of county director

The county director shall be the executive and administrative officer of the county department, shall be responsible for operations and personnel, and shall serve as the secretary of the county board. He shall prepare and submit to the county board for its approval an annual budget of all funds necessary for the county department. He shall prepare annually a full report of the operations and administration of the county department.



§ 49-3-6. Functions of county department

(a) The primary purpose of county departments shall be to protect children. To achieve this primary purpose, the county departments shall, in accordance with rules and regulations of the Division of Family and Children Services of the department:

(1) Investigate reports of abuse and neglect;

(2) Assess, promote, and support the safety of a child in a safe and stable family or other appropriate placement in response to allegations of abuse or neglect;

(3) Work cooperatively with law enforcement regarding reports that include criminal conduct allegations; and

(4) Without compromising child safety, coordinate services to achieve and maintain permanency on behalf of the child, strengthen the family, and provide prevention, intervention, and treatment services pursuant to this title.

(b) In addition to the purpose in subsection (a) of this Code section, and subject to the rules and regulations of the Board of Human Services, the county department shall be charged with the administration of all forms of public assistance in the county, including home relief; indoor and outdoor care for those in need; temporary assistance for needy families; old-age assistance; aid to the blind and otherwise disabled; the care and treatment of dependent and neglected children; and such other welfare activities as shall be delegated to it by the Division of Family and Children Services of the department or by the county commissioners.



§ 49-3-7. Removal of county director for falsification of qualifications

The State Personnel Board and the Department of Administrative Services shall remove from office any county director who has falsified any statement relating to his or her education, social welfare service, or other qualification, in any particular, whether material or immaterial. The application of the county director for examination, on file with the Department of Administrative Services, shall not be allowed to be varied by other evidence offered by the county director; the application itself shall be the controlling factor in the determination of its truth or untruth.



§ 49-3-8. Destruction of county departmental records

Any county department of family and children services, at the discretion of the county director, may destroy public assistance case records which have been inactive for three years or more, as well as related statistical and financial forms and reports. A record must be retained beyond the three-year period as long as a federal or state audit of that record is in progress, or if an audit's findings have not been resolved, or if the case in question is the subject of pending administrative or judicial litigation.



§ 49-3-9. DFCS Regional Advisory Board established in each region; membership; purpose; meetings

There is established in each region a DFCS Regional Advisory Board. Each regional advisory board shall be composed of at least five members and shall include the director and at least one board member of each county department of family and children services within the region as selected by the DFCS regional director. The DFCS regional director may appoint additional members who are representatives from the categories included in paragraphs (1) through (9) of subsection (a) of Code Section 49-3-2. The purpose of the regional advisory boards shall be to improve communication and coordination between the county departments of family and children services of the counties within the region, to improve and streamline service delivery by the county departments, and to provide for the consistent application of state policy of the Division of Family and Children Services of the department within the county departments within each DFCS region. Each regional advisory board shall meet at least quarterly.






Chapter 4 - Public Assistance

Article 1 - General Provisions

§ 49-4-1. Short title

The short title of this article shall be "Georgia Public Assistance Act of 1965."



§ 49-4-2. Definitions

As used in this article, the term:

(1) "Department" means the Department of Human Services and includes the county departments of family and children services and the agents, agencies, officers, and employees designated by the commissioner of human services to perform any function vested in the Department of Human Services by this article.

(2) "Public assistance" means payment in or by money, medical care, remedial care, goods, or services to or for the benefit of needy persons under any categories that may be established pursuant to this article.

(3) "Recipient" means a person to whom, or on whose behalf, public assistance is granted.



§ 49-4-3. Establishment of categories of public assistance; powers and duties in administration of article

(a) The Department of Human Services is authorized to establish any of the following categories of public assistance and to adopt plans combining the administration of such categories of public assistance as the Department of Human Services may elect:

(1) Old-age assistance;

(2) Aid to the blind;

(3) Aid to the disabled;

(4) Temporary assistance for needy families; and

(5) Aid to the aged, blind, and adult disabled persons under a combined plan adopted pursuant to Title XX of the federal Social Security Act.

(b) This article shall be administered by the Department of Human Services, including the county departments of family and children services acting under the direction and supervision of the commissioner. In administering this article the department, including the county departments acting under the direction and supervision of the director of the Division of Family and Children Services, shall:

(1) Provide for maximum cooperation with other agencies, public and private, of this state, of other states, and of the federal government in rendering services to maintain and strengthen family life and to help applicants for public assistance and recipients to attain self-support or self-care;

(2) Establish and enforce such rules and regulations as may be necessary or desirable to carry out this article; provided, however, that the commissioner of the Department of Human Services may delegate to the director of the Division of Family and Children Services the responsibility for the development and issuance of procedural manuals;

(3) Cooperate in all necessary respects with agencies of the United States government in the administration of this article, and accept any funds, goods, or services available to the department for public assistance and for other welfare programs and projects;

(4) Enter into reciprocal and cooperative agreements with other agencies of this state and with agencies of any other state relative to the providing of assistance or service to residents and nonresidents; and

(5) Make reports at such times and in such form as may be required by agencies of the United States government.



§ 49-4-4. Residence in state as affecting eligibility for public assistance

Public assistance shall be awarded to, or on behalf of, any individual who is a resident of this state and is otherwise eligible therefor under one of the categories established pursuant to this article, as determined in accordance with the regulations of the board; provided, however, that residence in this state in excess of one year may not be required with respect to any individual under any category; and provided, further, that with respect to "medical assistance" no residence requirement which excludes any individual who resides in this state may be imposed.



§ 49-4-5. Determining amount of public assistance

The amount of public assistance which any person shall receive shall be determined in accordance with regulations approved by the board.



§ 49-4-6. Reserves, income, and resources to be disregarded

(a) In determining eligibility for and the amount and kind of public assistance to be provided, the board shall prescribe by regulations reasonable emergency reserves and the income and resources which may be exempt and disregarded. With respect to any category of assistance, the income and resources to be disregarded shall not be in excess of the amounts and kinds authorized under the federal Social Security Act and shall not be less than the amounts and kinds of income and resources required to be disregarded by the federal Social Security Act and any other act of Congress relating to the assistance programs in which federal financial participation is authorized under Titles IV, XVI, XIX, and XX of the federal Social Security Act.

(b) Notwithstanding any other provision of this Code section, this chapter, or state law, to the extent that such disregard does not violate federal law or terminate or decrease the state's eligibility for federal funding for public assistance or for disabled persons, the Department of Human Services, the Department of Community Health, and their successors shall disregard for the purpose of eligibility for public assistance or assistance for disabled persons any funds or property held in trust for a disabled person by a community trust created and administered in accordance with Chapter 10 of Title 30, a trust for a person with one or more impairments with substantially similar provisions for distributions, or any noncash distributions from such trusts.



§ 49-4-7. Receipt of compensation for residence sold by government action not to affect eligibility

Notwithstanding any other law, rule, or regulation to the contrary, an individual who is otherwise qualified to receive any public assistance administered by the department shall not become ineligible to continue to receive such benefits because of the receipt of compensation by such individual from the sale or acquisition of any real estate used as the residence of such individual as the result of displacement through the necessity of governmental action which directly or indirectly causes the sale or acquisition of such property. Such individual may receive such compensation; hold, invest, and reinvest the proceeds thereof in any manner whatsoever; and continue to receive such benefits if he shall remain otherwise qualified; provided, however, this article shall not become effective until approved by the United States Department of Health and Human Services.



§ 49-4-8. Application for public assistance

Applications for public assistance shall be submitted to and accepted by the county department of the county of the applicant's residence from or on behalf of any person who believes himself eligible for public assistance. Such applications shall be made in the manner and form prescribed by the Department of Human Services and shall contain such information as the department shall require.



§ 49-4-9. Investigation and record concerning applicant

Whenever a county department shall receive an application for public assistance, the county department shall promptly make an investigation and record of the circumstances of the applicant in order to ascertain the facts supporting the application and to obtain such other information as may be required by the Department of Human Services.



§ 49-4-10. Physical examination of applicant

With respect to applicants for any category of public assistance authorized under Code Section 49-4-3, the department may require physical examinations of any applicant and may require the results thereof to be recorded by the examining physician on a form furnished by the department. Upon receipt of the form from the examining physician, the county department shall forward it to the department, whose duty it shall be to review the medical information contained thereon and determine therefrom whether the applicant meets the medical requirements for assistance under this article. When said decision has been made by the department, the county department will be notified and bound thereby.



§ 49-4-11. Award and payment of public assistance

(a) Upon the completion of the investigation under Code Section 49-4-9, the county department shall decide whether the applicant is eligible for assistance under this article and determine, in accordance with the rules and regulations of the Board of Human Services, the amount and kind of such assistance and the date on which such assistance shall begin. After a determination has been made as to the eligibility for and the type and amount of assistance to be provided, such assistance shall be furnished with reasonable promptness to all eligible persons in accordance with regulations of the board.

(b) Money payments of public assistance shall be made by check or electronic transfer in accordance with the regulations of the board.



§ 49-4-12. Periodic redetermination of award; reporting changes in recipient's circumstances; review by department

(a) All public assistance grants made under this article shall be reconsidered by the county departments of family and children services as frequently as may be required by rules of the Board of Human Services; but in every case the county department shall make such reconsideration at least once each year. After such further investigation as the commissioner may deem necessary, the amount of public assistance may be changed or may be entirely withdrawn if it is found by the department that any such grant has been made erroneously or if it is found that the recipient's circumstances have altered sufficiently to warrant such action.

(b) If, at any time during the continuance of public assistance, the recipient thereof becomes possessed of income or resources in excess of the amount previously reported by him or if other changes shall occur in the circumstances previously reported by him which would alter either his need or his eligibility, it shall be his duty to notify the county department of such fact immediately on the receipt or possession of such additional income or resources or on the change of circumstances.

(c) The department may also, upon its own motion, review any decision of a county department and may consider any application upon which a decision has not been made by the county department within a reasonable time. Where the department, on its own motion, reviews a decision of a county department or considers applications upon which a decision has not been made, it may make such additional investigation as it may deem necessary; and it shall determine whether the applicant shall be granted assistance and the amount of such assistance and whether assistance being paid to a recipient shall be modified or canceled. Any applicant or recipient affected by such a decision of the department shall, upon request, be given reasonable notice and opportunity for a hearing by the department.



§ 49-4-13. Hearings; appeal

(a) Except as provided in subsection (b) of this Code section, an applicant for or recipient of public assistance who is aggrieved by the action or inaction of the department, including any county department of family and children services, shall be entitled to a hearing. Each applicant or recipient shall be notified of his or her right to a hearing. Upon request for such hearing, reasonable notice of the time and place thereof shall be given to such applicant or recipient. Such hearing shall be conducted by the Office of State Administrative Hearings in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," the rules and regulations of the Office of State Administrative Hearings, and the rules and regulations prescribed by the board. The decision of the commissioner on any appeal shall be final, subject to the right to judicial review of contested cases under Chapter 13 of Title 50.

(b) An applicant for or recipient of assistance under Article 9 of this chapter, the "Temporary Assistance for Needy Families Act," shall be authorized to request and receive a hearing to challenge any denial, reduction, or termination of assistance based upon any action by the department, including any county department of family and children services. Nothing contained in this subsection shall operate to create an entitlement to the receipt of assistance under the TANF program.



§ 49-4-14. Regulations as to records; use or disclosure of information; penalty

(a) The board is directed to prescribe regulations governing the custody, use, and preservation of the records, papers, files, and communications of the Department of Human Services, including the county departments, relating to public assistance. Except as otherwise provided in this Code section, such regulations shall provide safeguards restricting the use or disclosure of information concerning applicants for or recipients of public assistance to purposes directly connected with the administration of public assistance. The board is authorized in its discretion to include in such regulations provision for the public to have access to the records of disbursement or payment of public assistance made after March 30, 1965.

(b) No person who obtains information by virtue of any regulation made pursuant to subsection (a) of this Code section shall use such information for commercial or political purposes.

(c) Any person violating subsection (b) of this Code section shall be guilty of a misdemeanor.



§ 49-4-15. Fraud in obtaining public assistance, food stamps, or Medicaid; penalties; recovery of overpayments

(a) Any person who by means of a false statement, failure to disclose information, or impersonation, or by other fraudulent device, obtains or attempts to obtain, or any person who knowingly or intentionally aids or abets such person in the obtaining or attempting to obtain:

(1) Any grant or payment of public assistance, food stamps, or medical assistance (Medicaid) to which he or she is not entitled;

(2) A larger amount of public assistance, food stamp allotment, or medical assistance (Medicaid) than that to which he or she is entitled; or

(3) Payment of any forfeited grant of public assistance;

or any person who, with intent to defraud the department, aids or abets in the buying or in any way disposing of the real property of a recipient of public assistance shall be guilty of a misdemeanor unless the total amount of the value of public assistance, food stamps, and medical assistance (Medicaid) so obtained exceeds $1,500.00, in which event such person shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one nor more than five years. In determining the amount of value of public assistance, food stamps, and medical assistance (Medicaid) obtained by false statement, failure to disclose information, or impersonation, or other fraudulent device, the total amount obtained during any uninterrupted period of time shall be treated as one continuing offense.

(b) It shall be a fraudulent device within the meaning of subsection (a) of this Code section, and punishable as therein provided, for any person:

(1) Knowingly to use, alter, or transfer food stamp coupons or authorizations to purchase food stamp coupons in any manner not authorized by law;

(2) Knowingly to possess food stamp coupons or authorizations to purchase food stamp coupons when he or she is not authorized by law to possess them;

(3) Knowingly to possess or redeem food stamp coupons or benefits when he or she is not authorized by law to possess or redeem them; or

(4) Knowingly to use or redeem food stamp coupons or benefits in any manner or for purposes not authorized by law.

(c) (1) Any person who obtains any payment of public assistance to which he is not entitled or in excess of that to which he is entitled shall be liable to the state for the amount of such overpayment.

(2) Any person who intentionally, with knowledge of the fraud, aids or abets any recipient of public assistance in obtaining or attempting to obtain any payment of public assistance to which the recipient is not entitled or a payment in excess of that to which he is entitled shall also be liable to the state for the amount of such payment.

(3) Any person who receives any payment of public assistance to which he is not entitled or in excess of that to which he is entitled shall be liable to the state for the amount of such overpayment.

(4) Subject to the limitations provided in this paragraph, the amount of such overpayment may be recovered by civil action and, if the person receiving such overpayment continues on assistance, by proportionate reduction of future public assistance grants, in accordance with regulations of the board which shall conform to the federal Social Security Act and federal regulations promulgated pursuant thereto, until the excess amount has been paid. In any case in which, under this subsection, a person is liable to repay any sum, such sum may be collected without interest by civil action brought in the name of the department. Any repayment required by this subsection may be waived by the department, and the method of repayment, if any, including recoupments from current assistance grants, shall be determined by the department. Recoupment may be initiated without regard to whether the department has obtained a judgment in a civil action but shall not be initiated prior to notice and an opportunity for a hearing in accordance with this article. The department shall make such waivers and determinations of repayment and the manner of repayment in accordance with regulations of the board which shall conform to the federal Social Security Act and the federal regulations promulgated pursuant thereto.

(d) Any felony offense under this Code section may be prosecuted by accusation as provided in Code Section 17-7-70.1.

(e) (1) Prior to the filing of an accusation or the return of an indictment, a prosecuting attorney may defer further prosecution of such accusation or indictment and shall have the authority to enter into a consent agreement with the individual in which such individual admits to any overpayment, consents to disqualification for such period of time as is or may hereafter be provided by law, and agrees to repay, as restitution, such overpayment. Such agreement may provide for a lump sum repayment, installment payments, formula reduction of benefits, or any combination thereof. Such agreement shall toll the running of the statute of limitations for such offense for the period of the agreement. A consent agreement entered into in accordance with this subsection shall not constitute a criminal charge.

(2) Any such agreement shall be filed in the criminal docket of the court having jurisdiction over the violation of this Code section without the necessity of the state filing an accusation or an indictment being returned by a grand jury. The clerk shall enter upon the docket "CONSENT AGREEMENT NOT A CRIMINAL CHARGE."

(3) Upon successful completion of the terms and conditions of the consent agreement, criminal prosecution of the individual for such offense shall be barred; provided, however, that nothing in this paragraph shall prohibit the state from introducing evidence of such offense as a similar transaction in any subsequent prosecution or for the purpose of impeachment. The successful completion of the terms and conditions of the agreement shall not be considered a criminal conviction.

(4) If the individual fails to comply with the terms of such consent agreement, the state may proceed with a criminal prosecution.



§ 49-4-15.1. Examination of financial records in instances of alleged fraud

The department may examine any books, papers, or memoranda reflecting the income of, or financial records bearing upon the determination of the eligibility of, recipients in instances of alleged fraud by recipients of food stamps and public assistance. This process may be implemented by means of a subpoena which may be issued by the commissioner of human services, upon the advice of the State Department of Law. In order to consider the issuance of such subpoenas, the director of the department's office of fraud and abuse must personally make application in writing to the commissioner of human services specifying why such information is necessary. If issued, such subpoenas shall compel the production of relevant documents. Subpoenas shall be served in the same manner as if issued by a superior court. If any person fails to obey a subpoena issued and served under this Code section with respect to any matter germane to the department's investigation, on application of the department, through the commissioner of human services or the commissioner's duly authorized representative, the superior court of the county in which the documents were required to be produced may issue an order requiring the person to comply with the subpoena and to produce the relevant documents.



§ 49-4-16. Research, demonstration, and work experience programs; surplus food distribution

(a) Except as modified by and pursuant to the provisions of this article the same provisions concerning eligibility for assistance as obtain with respect to old-age assistance, aid to the blind, temporary assistance for needy families, and aid to the totally and permanently disabled shall remain in force and effect.

(b) The department is authorized to enter into agreements with departments and agencies of the government of the United States for the purposes of accepting grants, providing matching funds, and administering of such grants and funds, in accordance with regulations to be promulgated, for research and demonstration projects under Title XI, Section 1115, of the federal Social Security Act, without regard to the factor of state wideness and such other factors as may be required to be waived by the terms of the federal grant. The department also shall be authorized to participate in work experience or any other projects authorized under Title V of the Economic Opportunity Act of 1964, P.L. 88-452, 78 Stat. 508, and in the distribution of surplus food through a food stamp program under 7 U.S.C., Section 2013.



§ 49-4-17. Funding costs of assistance and administration; county participation not required

The cost of administration and the cost of public assistance provided under any of the categories of public assistance authorized under Code Section 49-4-3 shall be met from such funds as shall be made available therefor from state and federal appropriations. No county shall be required to participate in the cost of such public assistance or in the cost of the administration thereof.



§ 49-4-17.1. Establishment of pilot community work experience programs

Repealed by Ga. L. 1986, p. 410, § 1, effective July 1, 1986.



§ 49-4-18. Article construed with federal Social Security Act; adoption of rules to comply with federal act

It is the intention of the General Assembly that this article be construed consistent with the federal Social Security Act, and any provision of this article found to be in conflict with the federal Social Security Act shall be deemed to be void and of no effect. It is further the intention of the General Assembly, in view of the joint state and federal financial participation in the assistance programs, that the department shall be authorized to adopt such regulations as may be necessary to comply with the requirements of the federal Social Security Act.



§ 49-4-19. Social assistance register

It shall be the duty of the department to establish and maintain a social assistance register and to provide for the listing in such register of groups, associations, organizations, and individuals who notify the department or any county department of family and children services that they are willing to assist citizens who are receiving public assistance or who need aid to improve or ensure the quality of their lives. The department shall provide for the dissemination of the names of such entities and individuals to those in need of assistance. It shall be the further duty of the department to publicize the existence of the social assistance register and to inform the public of the opportunities which members of the public have to enrich the lives of others.



§ 49-4-20. Drug test required for applicants and recipients of certain government benefits; penalties for violation; reapplication; confidentiality of records

(a) As used in this Code section, the term "established drug test" means the collection and testing of bodily fluids administered in a manner equivalent to that required by the Mandatory Guidelines for Federal Workplace Drug Testing Programs established by the United States Department of Health and Human Services or other professionally valid procedures approved by the department; provided, however, that where possible and practicable, a swab test shall be used in lieu of a urinalysis.

(b) The department shall adopt rules and regulations for an established drug test that includes the following:

(1) Which illegal drugs will be the subject of testing;

(2) Methods for assuring minimal privacy intrusions during collection of body fluid specimens for such testing;

(3) Methods for assuring proper storage, transportation, and handling of such specimens in order to ensure the integrity of the testing process;

(4) The identity of those persons entitled to the results of such tests and methods for ensuring that only authorized persons are given access to such results;

(5) A list of laboratories qualified to conduct established drug tests;

(6) A list of approved substance abuse treatment providers;

(7) Procedures for persons undergoing drug testing prior to the collection of body fluid specimens for such testing, so as to provide information regarding the use of any drug pursuant to a medical prescription or as otherwise authorized by law which may affect the results of such test; and

(8) A requirement that any applicant who demonstrates proof of active and current Medicaid benefits shall pay a drug screening application fee of no more than $17.00, and no authorized test examiner shall conduct a drug test if an applicant demonstrates active and current Medicaid benefits unless the applicant presents a receipt proving that he or she has paid the required drug screening application fee. Eligible applicants who do not have active and current Medicaid benefits shall be responsible for paying the full cost of administering the drug test upon presentation to an authorized examiner.

(c) (1) The department shall require a drug test consistent with subsection (b) of this Code section to screen an applicant or recipient of food stamps at any time a reasonable suspicion exists that such applicant or recipient is using an illegal drug. The department may use any information obtained by the department to determine whether such reasonable suspicion exists, including, but not limited to:

(A) An applicant's or recipient's demeanor;

(B) Missed appointments and arrest or other police records;

(C) Previous employment or application for employment in an occupation or industry that regularly conducts drug screening; and

(D) Termination from previous employment due to unlawful use of a controlled substance or controlled substance analog or prior drug screening records of the applicant or recipient indicating unlawful use of a controlled substance or controlled substance analog.

(2) The cost of drug testing shall be the responsibility of the individual tested, provided that the individual does not submit proof of active and current Medicaid benefits to subsidize the cost of such drug testing pursuant to paragraph (8) of subsection (b) of this Code section. No assistance payment shall be delayed because of the requirements of this Code section, and any payments made prior to the department's receipt of a test result showing a failure shall be recoverable.

(d) Any recipient of food stamps who tests positive for controlled substances as a result of a drug test required under this Code section shall be ineligible to receive food stamps as follows:

(1) For a first positive result, the recipient shall be ineligible for food stamps for one month and until he or she tests negative in a retest;

(2) For a second positive result, the recipient shall be ineligible for food stamps for three months and until he or she tests negative in a retest; and

(3) For a third and each subsequent positive result, the recipient shall be ineligible for food stamps for one year and until he or she tests negative in a retest unless the individual meets the requirements of subsection (f) of this Code section.

(e) The department shall:

(1) Provide notice of possible drug testing based on reasonable suspicion to each individual at the time of application. Dependent children under the age of 18 shall be exempt from the drug testing requirement;

(2) Advise each individual to be tested, before the test is conducted, that he or she may, but is not required to, advise the agent administering the test of any prescription or over the counter medication he or she is taking;

(3) Require each individual to be tested to sign a written acknowledgment that he or she has received and understands the notice and advice provided under paragraphs (1) and (2) of this subsection;

(4) Assure each individual being tested a reasonable degree of dignity while producing and submitting a sample for drug testing, consistent with the state's need to ensure the reliability of the sample;

(5) Specify circumstances under which an individual who fails a drug test has the right to take one or more additional tests;

(6) Inform an individual who tests positive for a controlled substance and is deemed ineligible for food stamps for one year pursuant to paragraph (3) of subsection (d) of this Code section that the individual may reapply for food stamps six months after the date of the positive drug test if he or she meets the requirements of subsection (f) of this Code section; and

(7) Provide any individual who tests positive with a list of substance abuse treatment providers approved by the department which are available in the area in which he or she resides. Neither the department nor the state shall be responsible for providing or paying for substance abuse treatment.

(f) An individual who tests positive for an illegal drug and is denied food stamps for one year may reapply for food stamps after six months if the individual can document the successful completion of a substance abuse treatment program offered by a provider approved by the department. The cost of any drug testing provided under this Code section and substance abuse treatment shall be the responsibility of the individual being tested and receiving treatment. An individual who fails a drug test administered pursuant to subsection (c) of this Code section may reapply for food stamps under this subsection only once.

(g) If a parent is deemed ineligible for food stamps as a result of failing a drug test conducted under this Code section, the parent may choose to designate another individual to receive food stamps for the parent's minor child. The designated individual must be an immediate family member or, if an immediate family member is not available or the family member declines the option, another individual approved by the department. The designated individual shall be subject to possible drug testing based on a reasonable suspicion. If the designated individual tests positive for controlled substances, he or she shall be ineligible to receive benefits on behalf of the child.

(h) The results of any drug test performed according to this Code section shall not be subject to disclosure under Article 4 of Chapter 18 of Title 50, relating to inspection of public records. Such results shall not be used as a part of a criminal investigation or criminal prosecution. Such results shall not be used in a civil action or otherwise disclosed to any person or entity without the express written consent of the person tested or his or her heirs or legal representative. All such records shall be destroyed and deleted five years after the date of the test.

(i) No testing shall be required by the provisions of this Code section for any person whom the department determines is significantly hindered, because of a physical or mental handicap or developmental disability, from doing so or for any person enrolled in an enhanced primary care case management program operated by the Department of Community Health, Division of Medical Assistance to serve frail elderly and disabled beneficiaries to improve the health outcomes of persons with chronic health conditions by linking primary medical care with home and community based services. In addition, no testing shall be required by the provisions of this Code section for any individuals receiving or on a waiting list for long-term services and supports through a non-Medicaid home and community based services program or for any individual residing in a facility such as a nursing home, personal care home, assisted living community, intermediate care facility for the intellectually or developmentally disabled, community living arrangement, or host home.

(j) The department shall adopt rules to implement this Code section.



§ 49-4-21. Photo requirement on electronic benefits transfer cards for food stamps

(a) The department shall require that all electronic benefits transfer cards which include food stamp benefits contain a photograph of one or more members of a household who are authorized to use such food stamp benefits. The department is authorized to promulgate regulations necessary to implement the provisions of this Code section.

(b) This Code section shall become effective on January 1, 2016.



§ 49-4-22. Eligibility for aid under federal Supplemental Nutrition Assistance Program

(a) An individual who was convicted under any state or federal law of an offense which has as an element the possession, use, or distribution of a controlled substance, as such term is defined in Code Section 16-13-21, and which is or would be classified as a felony under the laws of this state shall not be eligible for the federal Supplemental Nutrition Assistance Program while he or she is serving any term of imprisonment. If such individual was not sentenced to imprisonment, he or she shall be eligible for such program, provided that he or she remains compliant with the applicable general and special conditions of probation imposed. If such individual is sentenced to a term of imprisonment, after release from confinement, he or she shall be eligible for such program, provided that he or she remains compliant with the applicable general and special conditions of probation or parole imposed. If such individual violates the terms of probation as determined by court order or violates the terms of parole as determined by an order of the State Board of Pardons and Paroles, he or she shall lose eligibility for such program. If such individual successfully completes the original sentence imposed, he or she shall remain eligible for such program.

(b) Any individual eligible for aid pursuant to this Code section shall be required to meet all other requirements for eligibility for such program.






Article 2 - Old-Age Assistance

§ 49-4-30. Short title

This article may be cited as the "Old-Age Assistance Act."



§ 49-4-31. Definitions

As used in this article, the term:

(1) "Applicant" means a person who has applied for assistance under this article.

(2) "Assistance" means money payments to, medical care in behalf of, or any type of remedial care recognized under state law in behalf of needy individuals who are 65 years of age or older but does not include any such payments to or care in behalf of any individual who is an inmate of a public institution (except as a patient in a medical institution) or any individual who is a patient in an institution for tuberculosis or mental health or developmental disability services.

(3) "Recipient" means a person who has received assistance under this article.



§ 49-4-32. Eligibility for assistance under this article

(a) Assistance shall be granted under this article to any person who:

(1) Is 65 years of age or older;

(2) Does not have sufficient income or other resources to provide a reasonable subsistence compatible with decency and health;

(3) Is not, at the time of receiving assistance, an inmate or patient of any public institution, except as a patient in a medical institution. An inmate or patient of such an institution may, however, make application for such assistance but the assistance, if granted, shall not begin until after he ceases to be an inmate;

(4) Has not made an assignment or transfer of property for the purpose of rendering himself eligible for assistance under this article at any time within two years immediately prior to the filing of application for assistance pursuant to this article;

(5) Has been a bona fide resident of this state for not less than one year; and

(6) Is not receiving assistance under Article 3 of this chapter.

(b) No applicant shall be required to subscribe to a pauper's oath in order to be eligible for assistance under this article.

(c) Final conviction of a crime or criminal offense and detention of one so convicted either by this state or by any subdivision thereof shall constitute a forfeiture or suspension of all rights to assistance under this article but only during the period of actual confinement.



§ 49-4-33. Duties of department under this article

The department shall:

(1) Supervise the administration of assistance under this article by the county departments;

(2) Take such action as may be necessary or desirable for carrying out this article;

(3) Prescribe the form of and print and supply to the county departments such forms as it may deem necessary and advisable; and

(4) Publish in print or electronically an annual report and such interim reports as may be necessary.



§ 49-4-34. Duties of county departments under this article

The county departments shall:

(1) Administer this article in their respective counties, subject to the rules and regulations prescribed by the board pursuant to this article;

(2) Report to the department at such times and in such manner and form as the department may from time to time direct; and

(3) Submit to the county commissioner or board of commissioners or the legally constituted fiscal or financial agent of the county, after approval by the department, a budget containing an estimate and supporting data setting forth the amount of money needed to carry out this article.



§ 49-4-35. Assistance is neither assignable nor subject to legal process or operation of bankruptcy law; payment of assistance check after death of recipient

(a) Assistance granted under this article shall not be transferable or assignable at law or in equity; and none of the money paid or payable under this article shall be subject to execution, levy, attachment, garnishment, or other legal process or to the operation of any bankruptcy or insolvency law.

(b) Where a recipient dies after authorization of his assistance grant but before negotiation of his assistance check for the month in which his death occurs, endorsement of such check without recourse by the department to the spouse or nearest living relative of the recipient shall be sufficient authorization to the drawee bank to pay such check.



§ 49-4-36. Payment of assistance after recipient moves to another county

Any recipient who moves to another county in this state shall be entitled, with the approval of the Department of Human Services, to receive assistance in the county to which he has moved; and the county department of the county from which he has moved shall transfer all necessary records relating to the recipient to the county department of the county to which he has moved. The county from which the recipient has moved shall pay the assistance for a period of two months, after which time the county to which he has moved shall pay the assistance, if he remains otherwise eligible.



§ 49-4-37. Claims to assistance subject to amendments or repeals

All assistance granted under this article shall be deemed to be granted and to be held subject to any amending or repealing Act that may hereafter be passed; and no recipient shall have any claim for compensation, or otherwise, by reason of his assistance being affected in any way by any amending or repealing Act.



§ 49-4-38. Roll book of employees

Each county board shall maintain for public information a roll book giving the name and address of and salary paid each employee of the county board in the county.






Article 3 - Aid to the Blind

§ 49-4-50. Short title

This article may be cited as the "Aid to the Blind Act."



§ 49-4-51. Definitions; when person considered blind

(a) As used in this article, the term:

(1) "Applicant" means a person who has applied for assistance under this article.

(2) "Assistance" means money payments to or hospital care in behalf of needy blind individuals but does not include any such payments to or care in behalf of any such individual who is an inmate of a public institution (except as a patient in a medical institution) nor any individual who:

(A) Is a patient in an institution for tuberculosis or mental illness or developmental disability; or

(B) Has been diagnosed as having tuberculosis or being mentally ill or developmentally disabled and is a patient in a medical institution as a result thereof.

(3) "Ophthalmologist" means a physician who is licensed to practice medicine in this state and who is actively engaged in the treatment of diseases of the human eye.

(4) "Optometrist" means an individual who is licensed and registered to practice optometry in this state and who is actively engaged in the measurement of the powers of vision of the human eye.

(5) "Recipient" means a person who has received assistance under this article.

(6) "Supplementary services" means services other than money payments to blind persons in need.

(b) A person shall be considered blind for the purposes of this article if his vision, with correcting glasses, is so defective as to prevent the performance of activities for which eyesight is essential. The department shall promulgate rules and regulations stating, in terms of ophthalmic measurements, the amount of visual acuity which an applicant may have and still be eligible for assistance under this article.



§ 49-4-52. Eligibility for assistance under this article

(a) Assistance shall be granted under this article to any blind person who:

(1) Does not have sufficient income or other resources to provide a reasonable subsistence compatible with decency and health, except that, after March 1, 1961, in making such determination, the first $85.00 per month of earned income plus one-half of earned income in excess of $85.00 per month shall be disregarded;

(2) Has been a bona fide resident of the state for not less than one year;

(3) Is not receiving old-age assistance; and

(4) Is not publicly soliciting alms in any part of this state by the wearing, carrying, or exhibiting of signs denoting blindness, by the carrying of receptacles for the reception of alms, by the doing of such acts by proxy, or by begging from house to house.

(b) All assistance under this article shall be suspended in the event of and during the period of confinement in any public penal institution after final conviction of a crime against the laws of this state or any political subdivision thereof.



§ 49-4-53. Duties of department under this article

The department shall:

(1) Supervise the administration of assistance under this article by the county departments;

(2) Make such rules and regulations and take such action as may be necessary or desirable for carrying out this article;

(3) Establish the procedure to be followed in securing a competent medical examination for the purpose of determining blindness in the individual applicant for assistance;

(4) Prescribe the form of and print and supply to the county departments such forms as it may deem necessary and advisable;

(5) Publish in print or electronically an annual report and such interim reports as may be necessary;

(6) Designate a suitable number of ophthalmologists and optometrists to examine applicants and recipients of assistance to the blind;

(7) Fix the fees to be paid to ophthalmologists and optometrists for examinations of applicants, such fees to be paid out of funds allocated to the department or to the county departments; and

(8) Initiate or cooperate with other agencies in developing measures for the prevention of blindness; the restoration of eyesight; the vocational adjustment of blind persons, including employment in regular industries, independent business, sheltered workshops, or home industry; and the instruction of the adult blind in their homes.



§ 49-4-54. Duties of county departments under this article

The county departments shall:

(1) Administer this article in their respective counties, subject to the rules and regulations prescribed by the Board of Human Services pursuant to this article;

(2) Report to the Department of Human Services at such times and in such manner and form as the department may from time to time direct; and

(3) Submit to the county commissioner or board of commissioners or the legally constituted fiscal or financial agent of the county, after approval by the department, a budget containing an estimate and supporting data setting forth the amount of money needed to carry out this article.



§ 49-4-55. Examination of applicant by ophthalmologist or optometrist

No application for assistance under this article shall be approved until the applicant has been examined by an ophthalmologist or optometrist designated or approved by the department to make such examinations. The examining ophthalmologist or optometrist shall certify the findings of the examination in writing upon forms provided by the department.



§ 49-4-56. Reexamination of recipient's eyesight; furnishing information

A recipient shall submit to a reexamination as to his eyesight when required to do so by the county department or the Department of Human Services. He shall also furnish any information required by the county department or the Department of Human Services.



§ 49-4-57. Providing supplementary treatment services

Supplementary services may be provided by a county department to any applicant or recipient who is in need of treatment either to prevent blindness or to restore his eyesight, whether or not he is blind as defined in subsection (b) of Code Section 49-4-51, if he is otherwise qualified for assistance under this article. The supplementary services may include necessary traveling and other expenses to receive treatment from a hospital or clinic designated by the department.



§ 49-4-58. Assistance is neither assignable nor subject to legal process; payment of assistance check after death of recipient

(a) Assistance granted under this article shall not be transferable or assignable at law or in equity; and none of the money paid or payable under this article shall be subject to execution, levy, attachment, garnishment, or other legal process or to the operation of any bankruptcy or insolvency law.

(b) Where a recipient dies after authorization of his assistance grant but before negotiation of his assistance check for the month in which his death occurs, endorsement of such check without recourse by the department to the spouse or nearest living relative of the recipient shall be sufficient authorization to the drawee bank to pay such check.



§ 49-4-59. Recovery of assistance payments from recipient's estate; federal share of amounts recovered

(a) The total amount of assistance paid under this article shall be allowed as a claim against the estate of a deceased recipient after funeral expenses, not to exceed $75.00, and the expense of administering the estate have been paid; provided, however, that no claim shall be enforced against any real estate of a recipient while it is occupied by his or her surviving spouse or dependent.

(b) The federal government shall be entitled to a share of any amounts collected under subsection (a) of this Code section from recipients or from their estates, if required as a condition to federal financial participation in assistance under this article, equal to not more than one-half of the amount collected; and this amount shall be specified by the department. The amount due the United States shall be paid promptly to it by the department.



§ 49-4-60. Payment of assistance after recipient moves to another county

Any recipient who moves to another county in this state shall be entitled, with the approval of the Department of Human Services, to receive assistance in the county to which he has moved; and the county department of the county from which he has moved shall transfer all necessary records relating to the recipient to the county department of the county to which he has moved. The county from which the recipient has moved shall pay the assistance for a period of two months, after which time the county to which he has moved shall pay the assistance, if he remains otherwise eligible.



§ 49-4-61. Claims to assistance subject to amendments or repeals

All assistance granted under this article shall be deemed to be granted and to be held subject to any amending or repealing Act that may hereafter be passed; and no recipient shall have any claim for compensation, or otherwise, by reason of his assistance being affected in any way by any amending or repealing Act.






Article 4 - Aid to the Disabled

§ 49-4-80. Definitions

As used in this article, the term:

(1) "Applicant" means a person who has applied for assistance under this article.

(2) "Assistance" means money payments to, or hospital care in behalf of, needy individuals who are totally and permanently disabled but does not include any such payments to or care in behalf of any such individual who is an inmate of a public institution (except as a patient in a medical institution) or any individual:

(A) Who is a patient in an institution for tuberculosis or mental illness or developmental disability; or

(B) Who has been diagnosed as having tuberculosis or being mentally ill or developmentally disabled and is a patient in a medical institution as a result thereof.

(3) "Recipient" means a person who has received assistance.

(4) "Totally and permanently disabled" means any person not less than 18 nor more than 65 years of age who has a medically demonstrable disability which is permanent and which renders him incapable of performing any gainful occupation within his competence.



§ 49-4-81. Eligibility for assistance under this article

(a) Assistance is to be granted under this article to any person who:

(1) Is not less than 18 nor more than 65 years of age;

(2) Is totally and permanently disabled as that term is defined in Code Section 49-4-80;

(3) Does not have sufficient income or other resources to provide a subsistence compatible with decency and health;

(4) Has not made an assignment or transfer of property for the purpose of rendering himself eligible for assistance under this article at any time within two years immediately prior to the filing of application for assistance pursuant to this article;

(5) Has been a bona fide resident of the state for not less than one year; and

(6) Is not receiving old-age assistance, aid to the blind, or aid to dependent children.

(b) No applicant shall be required to subscribe to a pauper's oath in order to be eligible for assistance under this article.



§ 49-4-82. Duties of department under this article

The department shall:

(1) Supervise the administration by the county departments of assistance to the needy totally and permanently disabled under this article;

(2) Make such rules and regulations and take such action as may be necessary or desirable for carrying out this article;

(3) Prescribe the form of and print and supply to the county department such forms as it may deem necessary and advisable; and

(4) Publish in print or electronically an annual report and such interim reports as may be necessary.



§ 49-4-83. Duties of county departments under this article

The county departments shall:

(1) Administer this article in their respective counties, subject to the rules and regulations prescribed by the board pursuant to this article;

(2) Report to the department at such times and in such manner and form as the department may from time to time direct; and

(3) Submit to the county commissioner or board of commissioners or the legally constituted fiscal or financial agent of the county, after approval by the department, a budget containing an estimate and supporting data setting forth the amount of money needed to carry out this article.



§ 49-4-84. Assistance is neither assignable nor subject to legal process or operation of bankruptcy law; payment of assistance check after death of recipient

(a) Assistance granted under this article shall not be transferable or assignable at law or in equity; and none of the money paid or payable under this article shall be subject to execution, levy, attachment, garnishment, or other legal process or to the operation of any bankruptcy or insolvency law.

(b) Where a recipient dies after authorization of his assistance grant but before negotiation of his assistance check for the month in which his death occurs, endorsement of such check without recourse by the department to the spouse or nearest living relative of the recipient shall be sufficient authorization to the drawee bank to pay such check.



§ 49-4-85. Payment of assistance after recipient moves to another county

Any recipient who moves to another county in this state shall be entitled, with the approval of the Department of Human Services, to receive assistance in the county to which he has moved; and the county department of the county from which he has moved shall transfer all necessary records relating to the recipient to the county department of the county to which he has moved. The county from which the recipient has moved shall pay the assistance for a period of two months, after which time the county to which he has moved shall pay the assistance, if he remains otherwise eligible.



§ 49-4-86. Claims to assistance subject to amendments or repeals

All assistance granted under this article shall be deemed to be granted and to be held subject to any amending or repealing Act that may hereafter be passed; and no recipient shall have any claim for compensation, or otherwise, by reason of his assistance being affected in any way by any amending or repealing Act.






Article 5 - Aid to Families With Dependent Children

§§ 49-4-100 through 49-4-119.

Reserved. Repealed by Ga. L. 1997, p. 1021, § 5, effective April 22, 1997.






Article 6 - Medical Assistance for Aged

§§ 49-4-120 through 49-4-128.

Reserved. Repealed by Ga. L. 1999, p. 296, § 16, effective July 1, 1999.






Article 7 - Medical Assistance Generally

§ 49-4-140. Short title

The short title for this article shall be the "Georgia Medical Assistance Act of 1977."



§ 49-4-141. Definitions

As used in this article, the term:

(1) "Applicant for medical assistance" means a person who has made application for certification as being eligible, generally, to have medical assistance paid in his or her behalf pursuant to the state plan and whose application has not been acted upon favorably.

(2) "Board" means the Board of Community Health established under Chapter 2 of Title 31.

(3) "Commissioner" means the commissioner of the department.

(4) "Department" means the Department of Community Health established under Chapter 2 of Title 31.

(5) "Medical assistance" means payment to a provider of a part or all of the cost of certain items of medical or remedial care or service rendered by the provider to a recipient of medical assistance, provided such items are rendered and received in accordance with such provisions of Title XIX of the federal Social Security Act of 1935, as amended, regulations promulgated pursuant thereto by the secretary of health and human services, all applicable laws of this state, the state plan, and regulations of the department which are in effect on the date on which the items are rendered.

(6) "Provider of medical assistance" means a person or institution, public or private, which possesses all licenses, permits, certificates, approvals, registrations, charters, and other forms of permission issued by entities other than the department, which forms of permission are required by law either to render care or to receive medical assistance in which federal financial participation is available and which meets the further requirements for participation prescribed by the department and which is enrolled, in the manner and according to the terms prescribed by the department, to participate in the state plan.

(7) "Recipient of medical assistance" means a person who has been certified eligible, pursuant to the state plan, to have medical assistance paid in his or her behalf.

(8) "State plan" means all documentation submitted by the commissioner in behalf of the department to and for approval by the secretary of health and human services, pursuant to Title XIX of the federal Social Security Act, as amended (Act of July 30, 1965, P.L. 89-97, Stat. 343, as amended).

(9) "Third party" means an individual, institution, corporation, or public or private agency, other than the department, that is legally liable to pay all or any part of the medical costs incurred by a recipient of medical assistance on account of any sickness, injury, disease, or disability to such a recipient.



§ 49-4-142. Department of Community Health established; adoption, administration, and modification of state plan; drug application fees

(a) The Department of Community Health established under Chapter 2 of Title 31 is authorized to adopt and administer a state plan for medical assistance in accordance with Title XIX of the federal Social Security Act, as amended (Act of July 30, 1965, P.L. 89-97, 79 Stat. 343, as amended), provided such state plan is administered within the appropriations made available to the department. The department is authorized to establish the amount, duration, scope, and terms and conditions of eligibility for and receipt of such medical assistance as it may elect to authorize pursuant to this article. Further, the department is authorized to establish such rules and regulations as may be necessary or desirable in order to execute the state plan and to receive the maximum amount of federal financial participation available in expenditures made pursuant to the state plan; provided, however, the department shall establish reasonable procedures for notice to interested parties and an opportunity to be heard prior to the adoption, amendment, or repeal of any such rule or regulation. The department is authorized to enter into such reciprocal and cooperative arrangements with other states, persons, and institutions, public and private, as it may deem necessary or desirable in order to execute the state plan.

(b) The department shall, not later than June 1, 1986, implement a modification of the state plan for medical assistance or any affected rules or regulations of the department, which modification will allow supplementation by relatives or other persons for a private room or private sitter or both for a recipient of medical assistance in a nursing home. The modification to the plan or to any affected rules and regulations shall be effective unless and until federal authorities rule that such modification is out of compliance with federal regulations. Such modification of the state plan for medical assistance or rules and regulations:

(1) Shall provide that a provider of nursing home services in either a skilled care facility or an intermediate care facility shall be obligated to provide a recipient of medical assistance only semiprivate accommodations which meet the other requirements of appropriate regulations;

(2) Shall provide that at no time can more than 10 percent of a skilled care or intermediate care facility's rooms be used for Medicaid recipients for whom a private room supplementation has been made;

(3) Shall provide that payments made by relatives or other persons to a provider of medical assistance for the specific stated purpose of paying the additional costs for a private room or private sitter or both for a recipient of medical assistance in a skilled care facility or intermediate care facility shall not be considered as income when determining the amount of patient liability toward vendor payments; provided, however, that the department's entitlement to payments made by legally liable third parties shall not be diminished by this modification of the state plan;

(4) Shall provide that no provider of medical assistance shall discriminate against a recipient of medical assistance who does not have a relative or other person who is willing and able to provide supplementation; but the provision of a private room or private sitter to a recipient when supplementation is provided shall not constitute discrimination against other recipients;

(5) Shall provide that no recipient who is transferred to or admitted to a private room because of a shortage of beds in semiprivate rooms shall be discharged because the recipient does not have a relative or other person who is willing and able to provide supplementation; and

(6) May provide that the rate charged by the provider of medical assistance to the relative or other person providing supplementation for a private room for a recipient shall not exceed the difference between the maximum rate charged by the provider for a private room to or for a private pay patient and the amount which the provider receives or will receive from the department as reimbursement for otherwise providing for the recipient's care in a semiprivate room.

(c) The department is authorized to establish drug application fees which shall be equal to the department's cost of investigating and determining whether a new drug product should be included in the Controlled Medical Assistance Drug List. Such fees shall be adjusted annually and shall be paid by the drug manufacturers at the time of application.



§ 49-4-142.1. Legislative notification of request for waiver

On and after May 3, 2006, neither the department, the board, nor any other representative of the state shall submit any request to the United States Department of Health and Human Services Centers for Medicare and Medicaid Services for a waiver pursuant to Section 1115 of the federal Social Security Act without legislative notification. This shall apply only to waivers that relate to Medicaid modernization, Medicaid transformation, or a Medicaid reform model that would affect 20,000 or more individuals in the Georgia Medicaid population. The legislative notification required under this Code section shall be by Act of the General Assembly or the adoption of a joint resolution of the General Assembly.



§ 49-4-142.2. Expansion of Medicaid eligibility through an increase in the income threshold

On and after July 1, 2014, neither the department, the board, nor any other representative of the state shall expand Medicaid eligibility under this article through an increase in the income threshold without prior legislative approval; provided, however, that this shall not apply to any increase resulting from a cost-of-living increase in the federal poverty level. The legislative approval required under this Code section shall be by Act of the General Assembly or the adoption of a joint resolution of the General Assembly.



§ 49-4-143. Power of Board of Community Health; Board of Medical Assistance abolished

The Board of Community Health established under Chapter 2 of Title 31 is empowered to establish the general policy to be followed by the department. The Board of Medical Assistance which existed June 30, 1999, is abolished July 1, 1999, and no person shall be appointed to such board on or after July 1, 1999.



§ 49-4-144. Chief administrative officer; powers and duties

The commissioner of community health established under Chapter 2 of Title 31 shall be the chief administrative officer of the department and, subject to the general policy established by the board, shall supervise, direct, account for, organize, plan, administer, and execute the functions vested in the department.



§ 49-4-145. Time limitations on claims for assistance; form of claims

Claims for medical assistance must be submitted not more than six months after the month in which the service is rendered and shall be in the form prescribed by the commissioner, except that the commissioner may, where he finds that delay in submission of claims was caused by circumstances beyond the control of the provider, extend the period for submission of certain claims for a period not to exceed 12 months after the month in which the service was rendered; provided, however, that such limitations shall not apply to claims timely filed pursuant to Title XVIII of the federal Social Security Act of 1935, as amended, and reimbursements of such claims may be authorized by the department so long as federal financial participation in such reimbursements is available.



§ 49-4-146. Time for action on claim

The Department of Community Health, within three months of receiving a claim submitted on or after July 1, 1978, shall pay or deny the claim.



§ 49-4-146.1. Unlawful acts; violations and penalties; recovery of excess amounts; termination and reinstatement of providers; duty of department to identify and investigate violations; notifications; authorization to obtain income eligibility verification

(a) As used in this Code section, the term:

(1) "Agent" means any person who has been delegated the authority to obligate or act on behalf of a provider.

(2) "Convicted" means that a judgment of conviction has been entered by any federal, state, or other court, regardless of whether an appeal from that judgment is pending.

(3) "Indirect ownership interest" means any ownership interest in an entity that has an ownership interest in the provider entity. The term includes an ownership interest in any entity that has an indirect ownership interest in the provider entity.

(4) "Managing employee" means a general manager, business manager, administrator, director, or other individual who exercises operational or managerial control over, or who directly or indirectly conducts, the day-to-day operation of the institution, organization, or agency.

(5) "Payment" includes a payment or approval for payment, any portion of which is paid by the Georgia Medicaid program, or by a contractor, subcontractor, or agent for the Georgia Medicaid program pursuant to a managed care program operated, funded, or reimbursed by the Georgia Medicaid program.

(6) "Person" means any person, firm, corporation, partnership, or other entity.

(7) "Person with an ownership or control interest" means a person who:

(A) Has ownership interest totaling 5 percent or more in a provider;

(B) Has an indirect ownership interest equal to 5 percent or more in a provider;

(C) Has a combination of direct and indirect ownership interests equal to 5 percent or more in a provider;

(D) Owns an interest of 5 percent or more in any mortgage, deed of trust, note, or other obligation secured by the provider entity if that interest equals at least 5 percent of the value of the property or assets of the provider;

(E) Is an officer or director of a provider that is organized as a corporation; or

(F) Is a partner in a provider entity that is organized as a partnership.

(8) "Provider" means an actual or prospective provider of medical assistance under this chapter. The term "provider" shall also include any managed care organization providing services pursuant to a managed care program operated, funded, or reimbursed by the Georgia Medicaid program.

(b) It shall be unlawful:

(1) For any person or provider to obtain, attempt to obtain, or retain for himself, herself, or any other person any medical assistance or other benefits or payments under this article, or under a managed care program operated, funded, or reimbursed by the Georgia Medicaid program, to which the person or provider is not entitled, or in an amount greater than that to which the person or provider is entitled, when the assistance, benefit, or payment is obtained, attempted to be obtained, or retained, by:

(A) Knowingly and willfully making a false statement or false representation;

(B) Deliberate concealment of any material fact; or

(C) Any fraudulent scheme or device; or

(2) For any person or provider knowingly and willfully to accept medical assistance payments to which he or she is not entitled or in an amount greater than that to which he or she is entitled or knowingly and willfully to falsify any report or document required under this article.

(c) Any person violating paragraph (1) or (2) of subsection (b) of this Code section shall be guilty of a felony and, upon conviction thereof, shall be punished for each offense by a fine of not more than $10,000.00, or by imprisonment for not less than one year nor more than ten years, or by both such fine and imprisonment. In any prosecution under this Code section, the state has the burden of proving beyond a reasonable doubt that the defendant intentionally committed the acts for which he or she is charged.

(c.1) (1) Any person committing abuse shall be liable for a civil monetary penalty equal to two times the amount of any excess benefit or payment. This penalty shall be collected on the same terms as a penalty imposed pursuant to subsection (d) of this Code section, except as to the amount specified in items (1) and (2) of that subsection, but shall not be imposed cumulatively with a penalty under such subsection.

(2) Abuse is defined as a provider knowingly obtaining or attempting to obtain medical assistance or other benefits or payments under this article to which the provider knows he or she is not entitled when the assistance, benefits, or payments are greater than an amount which would be paid in accordance with those provisions of the department's policies and procedures manual which are adopted pursuant to public notice, and the assistance, benefits, or payments directly or indirectly result in unnecessary costs to the medical assistance program. Isolated instances of unintentional errors in billing, coding, and costs reports shall not constitute abuse. Miscoding shall not constitute abuse if there is a good faith basis that the codes used were appropriate under the department's policies and procedures manual and there was no deceptive intent on the part of the provider.

(d) In addition to any other penalties provided by law, each person violating subsection (b) of this Code section shall be liable to a civil penalty equal to the greater of (1) three times the amount of any such excess benefit or payment or (2) $1,000.00 for each excessive claim for assistance, benefit, or payment. Additionally, interest on the penalty shall be paid at the rate of 12 percent per annum from the date of payment of any such excessive amount, or from the date of receipt of any claim for an excessive amount when no payment has been made, until the date of payment of such penalty to the department.

(e) (1) Whenever the commissioner proposes to recover an amount provided for in subsection (d) of this Code section, he shall give 30 days' written notice of his intended actions. The notice shall inform the person in violation of subsection (b) of this Code section of his right to a hearing, the method by which he may obtain a hearing, and that he may be represented by an authorized representative, such as legal counsel, relative, friend, or other spokesman, or that he may represent himself.

(2) All hearings held by virtue of this subsection shall be conducted in the same manner as any other contested case within the department and shall be subject to the rules and regulations regarding hearings within the department. As in all contested cases within the department, the person against whom the commissioner is proceeding under this subsection shall have the right to appeal any adverse administrative decision to the superior court of the county of his residence or to the Superior Court of Fulton County once he exhausts all administrative remedies within the department.

(3) If the person against whom the commissioner is proceeding under this subsection fails to request a hearing or fails to exhaust all administrative remedies within the department, then his case shall be treated as an unappealed administrative decision. In any unappealed administrative decision where the aggrieved party fails to request a hearing or fails to exhaust all administrative remedies, the commissioner shall issue an order to the person against whom the commissioner is proceeding, directing payment of any amount found to be due pursuant to subsection (d) of this Code section within ten days after service of the order. Upon failure to comply with the commissioner's order, the commissioner may issue a certificate to the clerk of the superior court of the county of residence of the person who is the subject of the order. A copy of such certificate shall be served upon the person against whom the order was entered. Thereupon, the clerk shall immediately enter upon his record of docketed judgments the name of the person so indebted, that the debt is owed to the state, a designation of the statute under which such amount is found to be due, the amount due, and the date of the certification. Such entry shall have the same force and effect as the entry of a docketed judgment in the superior court. Such entry on the docket by the commissioner shall be without prejudice to the right of the aggrieved party to contest such entry by affidavit of illegality or as otherwise provided by law.

(f) The department may refuse to accept a statement of participation, deny a request for reinstatement, refuse to exercise its option to renew a statement of participation, suspend or withhold those payments arising from fraud or willful misrepresentation under the Medicaid program, or terminate the participation of any provider other than a natural person if that provider or any person with an ownership or control interest or any agent or managing employee of such provider has been:

(1) Convicted of violating paragraph (1) or (2) of subsection (b) of this Code section;

(2) Convicted of committing any other criminal offense related to any program administered under Title XVIII, XIX, or XX of the Social Security Act of 1935, as amended; or

(3) Excluded or suspended from participation in the medicare program for fraud or abuse.

In making a decision pursuant to this subsection, the department shall consider the facts and circumstances of the specific case, including but not limited to the nature and severity of the crime or violation and the extent to which it adversely affected medical assistance recipients and the program.

(g) The department shall refuse to accept a statement of participation, deny a request for reinstatement, refuse to exercise its option to renew a statement of participation, or terminate the participation of any provider who is a natural person if that provider or any agent or managing employee of such provider has been convicted of:

(1) Violating subsection (b) of this Code section; or

(2) Committing any other criminal offense related to any program administered under Title XVIII, XIX, or XX of the Social Security Act of 1935, as amended.

(h) The department shall reinstate a provider whose participation in the medical assistance program was terminated pursuant to subsection (f) or (g) of this Code section if the conviction upon which the termination was based is reversed or vacated or if the decision of the administrative law judge is reversed in accordance with the department's rules and regulations.

(i) It shall be the duty of the department to identify and investigate violations of this article and to turn over to the prosecuting attorney, for prosecution, any information concerning any recipient of medical assistance who violates this article.

(j) As necessary to enforce the provisions of this article, the department or its duly authorized agents may submit to the state revenue commissioner the names of applicants for medical assistance or other benefits or payments provided under this article, as well as the relevant income threshold specified therein. If the department elects to contract with the state revenue commissioner for such purposes, the state revenue commissioner and his or her agents or employees shall notify the department whether or not each submitted applicant's income exceeds the relevant income threshold provided. The department shall pay the state revenue commissioner for all costs incurred by the Department of Revenue pursuant to this subsection. No information shall be provided by the Department of Revenue to the department without an executed cooperative agreement between the two departments. Any tax information secured from the federal government by the Department of Revenue pursuant to express provisions of Section 6103 of the Internal Revenue Code may not be disclosed by the Department of Revenue pursuant to this subsection. Any person receiving any tax information under the authority of this subsection is subject to the provisions of Code Section 48-7-60 and to all penalties provided under Code Section 48-7-61 for unlawful divulging of confidential tax information.



§ 49-4-146.2. Requirements for voluntary termination of provider agreements by nursing facilities; adjustment of medical assistance rate; decertification

(a) As used in this Code section, the term:

(1) "Assist" means that the provider will, at a minimum, do the following:

(A) Provide the resident, the resident's legal guardian, or the resident's representative with the names, addresses, phone numbers, and contact persons at other facilities appropriate to the needs of the resident;

(B) Contact the identified facilities initially in the resident's behalf;

(C) Develop a transfer plan for each resident that addresses the individual needs of the resident during the transfer;

(D) Make arrangements for the safe and orderly transfer of the resident; and

(E) Provide the resident, guardian, or representative with counseling regarding available community resources and informing the appropriate state or social service organizations, including, but not limited to, the community or state long-term care ombudsman and assisting in arranging for the transfer or discharge.

(2) "Decertification" means and refers to termination of a facility's limited provider agreement, at such time as no Medicaid eligible residents reside in the facility.

(3) "Limited provider agreement" means and refers to an agreement between a facility and the department whereby the facility agrees to provide nursing facility services to Medicaid eligible residents and the department agrees to pay medical assistance for services rendered to Medicaid eligible residents during the period of time from termination notice to decertification.

(4) "Medicaid eligible residents" means and refers to persons:

(A) Residing in the facility as of the effective date of termination; and

(B) Who are certified as recipients of medical assistance prior to the effective date of termination.

(5) "Termination" or "terminate" refers to voluntary termination by a nursing facility of its current provider agreement with the department. Upon termination, the facility must enter into a limited provider agreement.

(b) A nursing facility may voluntarily terminate upon 60 days' written notice to the department. Such notice shall include:

(1) The reason or reasons for termination of its current provider agreement;

(2) The names and Medicaid identification numbers of all Medicaid eligible residents;

(3) The names of residents with applications pending for Medicaid eligibility and the names of any representatives authorized to act for such residents in accordance with paragraph (4) of Code Section 31-8-102;

(4) Copies of notices which the facility intends to provide to residents and applicants pursuant to subsection (d) of this Code section; and

(5) Any other information reasonably deemed by the department to be necessary to process the termination.

(c) Any facility which voluntarily terminates its participation must do so in such a manner as to minimize the harm to current residents and applicants. In meeting this requirement, the facility shall:

(1) Enter into a limited provider agreement;

(2) Meet the requirements for nursing facilities enrolled as providers of medical assistance, except as otherwise set forth in the limited provider agreement and this Code section;

(3) Assist residents who desire to leave the facility in finding alternative placement; and

(4) With regard to residents who are not Medicaid eligible residents at the time of termination, but who subsequently become Medicaid eligible residents, comply with the applicable provisions of Code Section 31-8-116 (with the exception of the second sentence of paragraph (3) of subsection (a) of said Code section).

(d) The terminating facility must meet the following notice requirements. All notices required under this subsection must be approved by the department:

(1) The facility shall notify each Medicaid eligible resident that:

(A) The facility has elected to terminate its current provider agreement;

(B) The resident may continue to reside in the facility as long as he or she continues to be a recipient of medical assistance; and

(C) Should the resident wish to transfer to another facility, the terminating facility will provide orientation and preparation for transfer and assist the resident and the department in locating alternative placement;

(2) The facility shall notify all other residents:

(A) That the facility has elected to terminate its current provider agreement;

(B) That the resident will not be entitled to have medical assistance paid on his or her behalf if he or she becomes a Medicaid eligible resident on or after the effective date of termination; and

(C) Of his or her rights pursuant to Code Section 31-8-116; and

(3) The facility shall notify all applicants on the facility's waiting list that:

(A) The facility has elected to terminate its current provider agreement;

(B) No resident admitted to the facility after the effective date of termination shall be entitled to have his or her care at such facility covered by medical assistance;

(C) The legal rights and protections that apply to all residents (regardless of source of payment) in nursing facilities enrolled as providers of medical assistance will not be available on or after the effective date of decertification;

(D) The legal rights and protections under the Georgia Bill of Rights for Residents of Long-term Care Facilities and under other state laws will continue to be available after the effective date of decertification; and

(E) If such applicant desires to apply to other facilities, the terminating facility will assist the applicant in finding alternative placement.

(e) The terminating facility shall receive medical assistance at the per diem rate in effect at the time the facility notified the department of its intention to terminate until such time as rate adjustments are made under the state plan. At that time, the facility's medical assistance rate shall be adjusted to the state-wide average medical assistance rate paid to the class of facilities under the state plan to which the terminating facility belongs.

(f) The terminating facility shall be decertified and its limited provider agreement terminated at such time as no Medicaid eligible residents reside in the facility.

(g) A facility shall file a cost report with the department for the fiscal period ending with the effective date of termination in the manner prescribed by the department.



§ 49-4-146.3. Civil forfeiture of property and proceeds obtained through Medicaid fraud

(a) As used in this Code section, the term:

(1) "Civil forfeiture proceeding" shall have the same meaning as set forth in Code Section 9-16-2.

(2) "Medicaid fraud" means:

(A) A violation of Code Section 49-4-146.1; or

(B) A violation relating to the obtaining of medical assistance benefits or payments under this article of any provision of:

(i) Chapter 8 of Title 16, relating to offenses involving theft;

(ii) Code Section 16-10-20, relating to false statements and writings, concealment of facts, and fraudulent documents in matters within jurisdiction of state or political subdivisions; or

(iii) Code Section 16-10-21, relating to conspiracy to defraud the state or its political subdivisions.

(3) "Proceeds" shall have the same meaning as set forth in Code Section 9-16-2.

(4) "Property" shall have the same meaning as set forth in Code Section 9-16-2.

(b) Any property which is directly or indirectly obtained by a person or entity through or as a result of Medicaid fraud in the provision of services or equipment under this article and any proceeds shall be subject to civil forfeiture proceedings in accordance with Chapter 16 of Title 9. This Code section shall not apply to cases involving alleged fraud by Medicaid recipients in obtaining medical assistance benefits.



§ 49-4-147. Enforcement of liens, claims, or offsets against assistance

Medical assistance payable by virtue of this article shall be subject to any claim, lien, or offset of this state against the payee and to any claim of the United States of America made against the payee pursuant to a federal statute, but such moneys shall not otherwise be subject to execution, levy, garnishment, or any other legal process; and no transfer or assignment of such at law or in equity shall be enforceable against the State of Georgia, the Department of Community Health, or the commissioner of community health; but medical assistance moneys, having been paid, are subject to all such actions and process.



§ 49-4-147.1. Claims by department against estate of Medicaid recipients

(a) In accordance with applicable federal law and regulations, including those under Title XIX of the federal Social Security Act, the department may make claim against the estate of a Medicaid recipient for the amount of any medical assistance payments made on such person's behalf by the department. A claim shall be made against the estate of a deceased Medicaid recipient only if at the time of application for medical assistance the applicant received written notice that the medical assistance costs could be recovered from the applicant's estate and the applicant signed a written acknowledgment of receipt of such notice, the estate is otherwise subject to recovery, and if no hardship or other exemption exists. The commissioner shall waive such claim if he or she determines enforcement of the claim would result in substantial and unreasonable hardship to dependents of the individual against whose estate the claim exists.

(b) The estate recovery program established pursuant to this Code section shall not be effective any earlier than May 3, 2006. In no event shall the department make claims against the estate of a Medicaid recipient for the amount of any medical assistance payments made on such person's behalf prior to May 3, 2006.

(c) The commissioner shall delay execution of a claim against the estate where the dependents or heirs agree to pay the full amount of the claim in reasonable installments.



§ 49-4-147.2. Noneligibility of Department of Community Health to obtain nor be liable for interest on orders, judgments, and liquidated or unliquidated amounts; exemptions

(a) Notwithstanding the provisions of Code Section 49-4-141, as used in this Code section the term "department" means the Department of Community Health or its officers, agents, or employees solely in their capacity as such officers, agents, or employees.

(b) Notwithstanding the provisions of Code Section 7-4-12, 7-4-15, 7-4-16, or 13-6-13, or any other statute or judicial construction thereof authorizing interest, the department shall not be eligible to obtain nor be liable for interest on orders, judgments, liquidated amounts, or unliquidated amounts unless such interest is:

(1) Required by federal law or regulations;

(2) Interest on penalties as required by Code Section 49-4-146.1;

(3) Interest as required by Code Section 49-4-148; or

(4) Incurred by a failure to pay the penalty which may be transferred to the Indigent Care Trust Fund under Code Section 31-8-153.1 within 30 days after the penalty is imposed, in which event interest shall be paid from the thirty-first day following such imposition at the same rate as interest on penalties under Code Section 49-4-146.1.



§ 49-4-148. Recovery of assistance from third party liable for sickness, injury, disease, or disability; compromise or waiver of claim; compliance; effective date

(a) Should medical assistance be paid in behalf of a recipient of medical assistance on account of any sickness, injury, disease, or disability for which another person is legally liable, the Department of Community Health may seek reimbursement for such medical assistance from such other person. The department shall be subrogated, but only to the extent of the reasonable value of the medical assistance paid and attributable to such sickness, injury, disease, or disability, to the rights of the recipient of medical assistance against the person so legally liable; the commissioner of community health may compromise, settle, and execute a release of any such claim or waive, expressly, any such claim, in whole or in part, for the convenience of the Department of Community Health. This Code section is cumulative of the remedies of the Department of Community Health which specifically include, but are not limited to, the use of hospital liens as provided in Code Sections 44-14-470 through 44-14-477; and further, the payment of medical assistance to a hospital provider shall in no way be construed to discharge the obligation of a third party to satisfy a hospital lien.

(b) All insurers, as defined in Code Section 33-24-57.1, including but not limited to group health plans as defined in Section 607(1) of the federal Employee Retirement Security Act of 1974, managed care entities as defined in Code Section 33-20A-3, which offer health benefit plans, as defined in Code Section 33-24-59.5, pharmacy benefit managers, as defined in Code Section 26-4-110.1, and any other parties that are, by statute, contract, or agreement, legally responsible for payment of a claim for a health care item or service shall comply with this subsection. Such entities set forth in this subsection shall:

(1) Cooperate with the department in determining whether a person who is a recipient of medical assistance may be covered under that entity's health benefit plan and eligible to receive benefits thereunder for the medical services for which that medical assistance was provided and respond to any inquiry from the state regarding a claim for payment for any health care item or service submitted not later than three years after such item or service was provided;

(2) Accept the department's authorization for the provision of medical services on behalf of a recipient of medical assistance as the entity's authorization for the provision of those services;

(3) Comply with the requirements of Code Section 33-24-59.5, regarding the timely payment of claims submitted by the department for medical services provided to a recipient of medical assistance and covered by the health benefit plan, subject to the payment to the department of interest as provided in that Code section for failure to comply;

(4) Provide the department, on a quarterly basis, eligibility and claims payment data regarding applicants for medical assistance or recipients for medical assistance;

(5) Accept the assignment to the department or a recipient of medical assistance or any other entity of any rights to any payments for such medical care from a third party; and

(6) Agree not to deny a claim submitted by the department solely on the basis of the date of submission of the claim, type or format of the claim, or a failure to present proper documentation at the point-of-sale which is the basis of the claim, if:

(A) The claim is submitted to the department within three years from when the item or service was furnished; and

(B) Any action by the department to enforce its rights with respect to such claim commenced within six years of the department's submission of the claim.

The requirements of paragraphs (2) and (3) of this subsection shall only apply to a health benefit plan which is issued, issued for delivery, delivered, or renewed on or after April 28, 2001.



§ 49-4-149. Lien of Department of Community Health against third parties; subrogation to recipients' insurance claims; assignment of recipients' claims

(a) The Department of Community Health shall have a lien for the charges for medical care and treatment provided a medical assistance recipient upon any moneys or other property accruing to the recipient to whom such care was furnished or to his legal representatives as a result of sickness, injury, disease, disability, or death, due to the liability of a third party, which necessitated the medical care.

(b) The department may perfect and enforce any lien arising under subsection (a) of this Code section by following the procedures set forth for hospital liens in Code Sections 44-14-470 through 44-14-473; except that the department shall have one year from the date the last item of medical care was furnished to file its verified lien statement; and the statement shall be filed with the appropriate clerk of court in the county wherein the recipient resides and in Fulton County. The verified lien statement shall contain the following: the name and address of the person to whom medical care was furnished; the date of injury; the name and address of the provider or providers furnishing medical care; the dates of services; the amount claimed to be due for the care; and, to the best of the department's knowledge, the names and addresses of all persons, firms, or corporations claimed to be liable for damages arising from the injuries. This Code section shall not affect the priority of any attorney's lien.

(c) The department shall be subrogated, but only to the extent of the reasonable value of the medical assistance paid and attributable to any sickness, injury, disease, or disability, to the rights of medical assistance recipients to any benefits provided such recipients by virtue of private health care insurance contracts; provided, however, the right of subrogation does not attach to any recipient's rights to benefits paid or provided under private health care coverage prior to the receipt of written notice, by the carrier who issued the health care contract, of the exercise by the department of its subrogation rights.

(d) A recipient of medical assistance who receives medical care for which the department may be obligated to pay shall be deemed to have made assignment to the department of any rights of such person to any payments for such medical care from a third party, up to the amount of medical assistance actually paid by the department; provided, however, assignment does not attach to a recipient's right to any payments provided under private health care coverage prior to the receipt of written notice, by the carrier who issued the health care coverage, of the exercise by the department of its assignment. This subsection shall apply to a recipient only if notice of this subsection is given to the recipient at the time his application for medical assistance is filed. The assignment created by this subsection shall be effective until the recipient of medical assistance is no longer an eligible recipient for medical assistance.



§ 49-4-149.1. Submission by department of plan for family supplementation of Medicaid payments upon federal removal of restrictions

If the federal government removes restrictions upon family supplementation of Medicaid payments or approves a waiver allowing this supplementation, the Department of Community Health shall submit to the Health and Human Services Committee of the Senate and the Health and Human Services Committee of the House of Representatives a plan for this supplementation, which submission shall be made within 30 days after the earlier of the date the restrictions are removed or the date the waiver is approved.



§ 49-4-150. Regulations as to maintenance and use of records; certificate as to use of information

The Board of Community Health is directed to prescribe regulations governing the custody, use, and preservation of the records, papers, files, and communications of the Department of Community Health relating to applicants for and recipients of medical assistance. Except as otherwise provided in Code Section 49-4-151, such regulations shall provide safeguards restricting the use or disclosure of information concerning applicants for or recipients of medical assistance to purposes directly connected with the administration of the state plan. No person who obtains information by virtue of any such regulations shall use such information for commercial or political purposes, and any person seeking such information shall certify to the commissioner of community health, in writing, that the information obtained will not be used for commercial or political purposes.



§ 49-4-151. Obtaining information for investigations and audits

(a) The commissioner, for the purposes of investigating the nature, amount, and extent of services provided to a recipient of medical assistance or auditing information submitted to the department concerning a provider's entitlement to an amount of medical assistance, is authorized, personally or by his duly authorized representative, to administer oaths and to examine and copy books, papers, records (medical, business, or otherwise), or memoranda of a provider or of any other person possessed of information relating to reimbursable costs claimed by a provider or otherwise relating to the amount of medical assistance to which a provider is entitled. The commissioner may compel such examinations by means of subpoenas issued to require the custodian of such items to produce them for examination. A subpoena may be served by any sheriff, by his deputy, or by any other person not less than 18 years of age. Proof may be shown by return of certificate endorsed on a copy of the subpoena. Subpoenas may also be served by registered or certified mail or statutory overnight delivery, and the return receipt shall constitute prima-facie proof of service. If any person shall fail to obey a subpoena issued and served under this subsection, then upon application of the commissioner, the superior court of the county in which such custodian was required to appear may issue an order requiring such custodian to comply with the subpoena and to produce the subpoenaed documentation. Furthermore, if any provider shall fail to obey a subpoena issued and served under this subsection with respect to any matter concerning a claim for medical assistance, that claim for medical assistance shall not be reimbursed by the Department of Community Health; and, if already reimbursed, the amount of medical assistance reimbursed shall be deducted from any amount of medical assistance which may then be or thereafter become payable to such provider.

(b) In the course of conducting investigations and audits, the Department of Community Health may request from any governmental department, board, commission, bureau, or agency information and assistance pertinent thereto. The Department of Community Health shall be entitled to have access to all such pertinent information which is within the custody of any governmental department, board, commission, bureau, or agency.



§ 49-4-152. Research and demonstration projects; pilot projects to provide health care coverage and essential health care services; pharmacy assistance programs

Subject to the availability of funds, the Department of Community Health is authorized to enter into agreements with and submit applications to departments and agencies of the government of the United States for purposes of accepting grants, receiving matching funds, and administering such grants and funds for research and demonstration projects pursuant to Title XI, XVIII, XIX, or XXI of the federal Social Security Act of 1935, as amended, or any other provision of federal law, without regard to the factor of state wideness and such other factors as may be required to be waived by the terms of the federal grant. Notwithstanding any other provision of law and subject to the availability of funds, the department is authorized to establish pilot projects to provide health care coverage and access to essential health care services or benefits to the uninsured and underinsured, including but not limited to pharmacy assistance programs.



§ 49-4-152.1. Medicaid Prescription Drug Bidding and Rebate Program

(a) The General Assembly finds that the department frequently must pay more for prescription drugs furnished to recipients of medical assistance under this article than certain health care providers pay for the same products. In order to control more effectively the costs of such drugs, the department may establish a Medicaid Prescription Drug Bidding and Rebate Program as provided in this Code section.

(b) The department may request sealed bids from prescription drug manufacturers for both brand name and generic equivalent prescription drugs specified by the department. The bids shall be proposed agreements by these manufacturers to adjust prices of drugs specified by the department to a price designated as the bid price when those drugs are supplied to recipients of medical assistance under this article. If the department has accepted a bid for a drug under this Code section, the department may not reimburse a provider of such drug for any equivalent drug not so successfully bid during the term of the contract awarded with regard to the drug so bid. The department may elect not to reimburse for any multisource drugs of a drug manufacturer which does not participate in the bid process or which bids prices considered excessive by the department.

(c) All prescription drugs for which bids are submitted must meet applicable standards of the U.S. Pharmacopoeia, the State Board of Pharmacy, and be guaranteed as meeting all requirements, regulations, and comparison data under the Federal Food, Drug, and Cosmetic Act and the regulations thereunder. The manufacturer of a drug which is bid must have an FDA approved New Drug Application or an abbreviated New Drug Application and must have a product liability insurance policy extending to pharmacy providers under this article, but the policy may condition coverage thereunder upon the provider's complying with all applicable federal and state laws and regulations promulgated thereunder.

(d) Nothing in this Code section shall be construed to change the practice of pharmacies having provider agreements under this article with respect to their purchases and sales of and reimbursements for drugs furnished to recipients of medical assistance under this article. Adjustment rebates shall be made by the successfully bidding drug manufacturer to the department and be paid quarterly to the department.

(e) In the event no acceptable bids are received for a drug for which a request for bid was made, the department may select a single drug supplier for the drug or establish one price for such drug which the department will reimburse therefor, but this shall not restrict the department from establishing one price for any drug upon which the department does not request bids.

(f) Except when in conflict with this Code section, Article 3 of Chapter 5 of Title 50, relating to state purchases by the Department of Administrative Services, shall apply to bidding and purchasing of prescription drugs by the department pursuant to this Code section. The prohibitions against financial interest in Code Section 50-5-78 shall be applicable to the commissioner and other employees of the department and any violation thereof punishable as provided in subsection (d) of that Code section. Contracts for the purchase of prescription drugs made in violation of this Code section shall be void and of no effect and liability therefor shall be the same as that provided in Code Section 50-5-79.

(g) The department is authorized to accept rebates from any drug manufacturer for providing information to that manufacturer regarding utilization by Medicaid recipients of that manufacturer's drugs as long as the anonymity of the recipients is maintained. The department is further authorized to verify and audit claims for reimbursement for drugs successfully bid, provide the manufacturers thereof with the information so obtained, and to adjust the department's claim for rebates based upon that information.

(h) The provisions of this Code section shall be construed in conformity with Code Section 49-4-157.



§ 49-4-152.2. Rebates for sole-source and multiple-source drugs included in Controlled Medical Assistance Drug List

(a) The department is authorized to negotiate and enter into agreements directly with manufacturers and distributors whose prescription drug products are sold in the state for sole-source and multiple-source drugs to be paid for under the state plan for eligible recipients under this article. Such agreements shall provide for a periodic rebate of a negotiated percentage of the total product cost to be paid by the manufacturer or distributor of a specific product covered under the state plan.

(b) Prescription drug products shall be included in the Controlled Medical Assistance Drug List only upon satisfaction and completion of the application and approval process established by the department. Those products for which a rebate has been successfully negotiated shall automatically be included in the Controlled Medical Assistance Drug List for a period of time conterminous with the negotiated rebate.

(c) If there has been a failure to negotiate or renew a rebate agreement for a specific prescription drug product, the pharmaceutical manufacturer or distributor of that product shall disclose to the department its most favorable pricing arrangements available to state and nonstate government purchasers of such products. If the department determines that the product needs to be included in the Controlled Medical Assistance Drug List, the department shall establish the amount of the rebate for such product based upon the price information provided by the manufacturer or distributor. The determination as to whether a product should be included in the Controlled Medical Assistance Drug List shall be based upon the product's efficacy, cost, medical necessity, and safety.

(d) The provisions of this Code section shall be construed in conformity with Code Section 49-4-157.



§ 49-4-152.3. Reuse of unit dosage drugs

(a) As used in this Code section, the term:

(1) "Long-term care facility" or "facility" means an intermediate care home, skilled nursing home, or intermingled home subject to regulation as such by the Department of Community Health.

(2) "Unit dosage drug" means any dangerous drug regulated under Chapter 13 of Title 16 which is individually packaged to contain only one dosage of such drug and which includes on such packaging the brand or generic name, strength, lot number, and expiration date of such drug.

(b) Unit dosage drugs may be returned to the dispensing pharmacy for reuse. The department and the State Board of Pharmacy shall promulgate regulations which permit the reuse of prescribed but unused unit dosage drugs for a resident of a long-term care facility other than the resident for whom the drug was originally prescribed, but only when:

(1) The cost of those drugs has been paid for or reimbursed under this article; and

(2) The drugs are unused because the resident for whom the drugs were originally prescribed:

(A) Has died;

(B) Has had such resident's prescription changed so as no longer to require those drugs; or

(C) Otherwise no longer needs those drugs.

The consent of the resident for whom the unused drugs were originally prescribed shall not be required for such reuse of prescribed unit doses. Such reuse shall only be authorized by a resident of a long-term care facility for whom the specific dosage of that unused drug has been prescribed when payment or reimbursement for that drug for that resident is otherwise permitted under this article. Nothing in this Code section shall require a pharmaceutical manufacturer to provide a rebate based on the reuse of any unused unit dosage drug.



§ 49-4-152.4. Department contracts to require refund of prescription drug rebates

The department shall provide that any department contract with a provider of medical assistance which is renewed or executed on or after July 1, 1997, shall require a refund to the department of any prescription drug rebate, as established in this article or in federal law in Section 1927 of Title XIX of the Social Security Act, as amended, obtained by the provider for prescription drugs furnished to recipients of medical assistance pursuant to that contract.



§ 49-4-152.5. Restocking fees

In the provision of medical assistance pursuant to this article, the department shall allow for the payment and coverage of appropriate restocking fees incurred by a pharmacy which receives and dispenses unused over-the-counter and prescription drugs pursuant to Article 10 of Chapter 8 of Title 31.



§ 49-4-153. Administrative hearings and appeals; judicial review; contested cases involving imposition of remedial or punitive measure against nursing facility

(a) The Board of Community Health is authorized to establish regulations regarding the manner in which the appeals set forth in subsection (b) of this Code section shall be conducted.

(b) (1) Any applicant for medical assistance whose application is denied or is not acted upon with reasonable promptness and any recipient of medical assistance aggrieved by the action or inaction of the Department of Community Health as to any medical or remedial care or service which such recipient alleges should be reimbursed under the terms of the state plan which was in effect on the date on which such care or service was rendered or is sought to be rendered shall be entitled to a hearing upon his or her request for such in writing and in accordance with the applicable rules and regulations of the department and the Office of State Administrative Hearings. As a result of the written request for hearing, a written recommendation shall be rendered in writing by the administrative law judge assigned to hear the matter. Should a decision be adverse to a party and should a party desire to appeal that decision, the party must file a request in writing to the commissioner or the commissioner's designated representative within 30 days of his or her receipt of the hearing decision. The commissioner, or the commissioner's designated representative, has 30 days from the receipt of the request for appeal to affirm, modify, or reverse the decision appealed from. A final decision or order adverse to a party, other than the agency, in a contested case shall be in writing or stated in the record. A final decision shall include findings of fact and conclusions of law, separately stated, and the effective date of the decision or order. Findings of fact shall be accompanied by a concise and explicit statement of the underlying facts supporting the findings. Each agency shall maintain a properly indexed file of all decisions in contested cases, which file shall be open for public inspection except those expressly made confidential or privileged by statute. If the commissioner fails to issue a decision, the initial recommended decision shall become the final administrative decision of the commissioner.

(2) (A) A provider of medical assistance may request a hearing on a decision of the Department of Community Health with respect to a denial or nonpayment of or the determination of the amount of reimbursement paid or payable to such provider on a certain item of medical or remedial care of service rendered by such provider by filing a written request for a hearing in accordance with Code Sections 50-13-13 and 50-13-15 with the Department of Community Health. The Department of Community Health shall, within 15 business days of receiving the request for hearing from the provider, transmit a copy of the provider's request for hearing to the Office of State Administrative Hearings. The provider's request for hearing shall identify the issues under appeal and specify the relief requested by the provider. The request for hearing shall be filed no later than 15 business days after the provider of medical assistance receives the decision of the Department of Community Health which is the basis for the appeal.

(B) The Office of State Administrative Hearings shall assign an administrative law judge to hear the dispute within 15 days after receiving the request. The hearing is required to commence no later than 90 days after the assignment of the case to an administrative law judge, and the administrative law judge shall issue a written decision on the matter no later than 30 days after the close of the record except when it is determined that the complexity of the issues and the length of the record require an extension of these periods and an order is issued by an administrative law judge so providing, but no longer than 30 days. Such time requirements can be extended by written consent of all the parties. Failure of the administrative law judge to comply with the above time deadlines shall not render the case moot.

(C) A request for hearing by a nursing home provider shall stay any recovery or recoupment action.

(D) Should the decision of the administrative law judge be adverse to a party and should a party desire to appeal that decision, the party must file a request therefor, in writing, with the commissioner within ten days of his or her receipt of the hearing decision. Such a request must enumerate all factual and legal errors alleged by the party. The commissioner, or the commissioner's designated representative, may affirm, modify, or reverse the decision appealed from.

(3) A person or institution who either has been refused enrollment as a provider in the state plan or has been terminated as a provider by the Department of Community Health shall be entitled to a hearing; provided, however, that no entitlement to a hearing before the department shall lie for refusals or terminations based on the want of any license, permit, certificate, approval, registration, charter, or other form of permission issued by an entity other than the Department of Community Health, which form of permission is required by law either to render care or to receive medical assistance in which federal financial participation is available. The final determination (subject to judicial review, if any) of such an entity denying issuance of such a form of permission shall be binding on and unreviewable by the Department of Community Health. In cases where an entitlement to a hearing before the Department of Community Health, pursuant to this paragraph, lies, the Department of Community Health shall give written notice of either the denial of enrollment or termination from enrollment to the affected person or institution; and such notice shall include the reasons of the Department of Community Health for denial or termination. Should such a person or institution desire to contest the initial decision of the Department of Community Health, he or she must give written notice of his or her appeal to the commissioner of community health within ten days after the date on which the notice of denial or notice of termination was transmitted to him or her. A hearing shall be scheduled and commenced within 20 days after the date on which the commissioner receives the notice of appeal; and the commissioner or his or her designee or designees shall render a final administrative decision as soon as practicable thereafter.

(c) If any aggrieved party exhausts all the administrative remedies provided in this Code section, judicial review of the final decision of the commissioner may be obtained by filing a petition within 30 days after the service of the final decision of the commissioner or, if a rehearing is requested, within 30 days after the decision thereon. The petition may be filed in the Superior Court of Fulton County or in the superior court of the county of residence of the petitioner. When the petitioner is a corporation, the action may be brought in the Superior Court of Fulton County or in the superior court of the county where the petitioner maintains its principal place of doing business in this state. Copies of the petition shall be served upon the commissioner and all parties of record. The petition shall state the nature of the petitioner's interest, the facts showing that the petitioner is aggrieved by the decision, and any grounds upon which the petitioner contends that the decision should be reversed or modified. Judicial review of the commissioner's decision may be obtained in the same manner and under the same standards as are applicable to those contested cases which are reviewable pursuant to Code Section 50-13-19; provided, however, that no other provision of Chapter 13 of Title 50 shall be applicable to the department with the exception of Code Sections 50-13-13 and 50-13-15. Notwithstanding any other provision of law, a stay of the commissioner's final decision may be granted by a reviewing court to a provider of medical assistance only on condition that such provider posts bond with the commissioner in favor of the state, with good and sufficient surety thereon by a surety company licensed to do business in this state, in an amount determined by the commissioner to be sufficient to recompense the state for all medical assistance which otherwise would not be paid to the provider but for the granting of such a stay. A stay may be granted and renewed for time intervals up to three months, so long as bond is posted for every interval of time in which the stay is in effect.

(d) All contested cases involving the imposition of a remedial or punitive measure against a nursing facility by the Department of Community Health shall be conducted in the manner provided for in subsection (l) of Code Section 31-2-8, but only if such remedial or punitive measure is based upon findings made by the Department of Community Health in its capacity as the state survey agency for the Georgia Medicaid program.

(e) (1) A dentist acting pursuant to subsection (b) of Code Section 33-21A-8 or a provider of medical assistance may request a hearing on a decision of a care management organization with respect to the provisions set forth in subsection (b) of Code Section 33-21A-8 or with respect to a denial or nonpayment of or the determination of the amount of reimbursement paid or payable to such provider on a certain item of medical or remedial care of service rendered by such provider by filing a written request for a hearing in accordance with Code Sections 50-13-13 and 50-13-15 with the Department of Community Health. The Department of Community Health shall, within 15 business days of receiving the request for hearing from the provider, transmit a copy of the provider's request for hearing to the Office of State Administrative Hearings but shall not be a party to the proceedings. The provider's request for hearing shall identify the care management organization with which the provider has a dispute, the issues under appeal, and specify the relief requested by the provider. The request for hearing shall be filed no later than 15 business days after the provider of medical assistance receives the decision of the care management organization which is the basis for the appeal. Notwithstanding any other provision of this title, an administrative law judge appointed pursuant to paragraph (2) of this subsection shall be authorized to allow a provider of medical assistance to consolidate pending complaints or claims against a care management organization that are based on the same or similar payment or coverage issues, as determined by such administrative law judge. Such consolidation shall include disposition of the same or similar claims through a single hearing that adjudicates the total amount of such consolidated claims.

(2) The Office of State Administrative Hearings shall assign an administrative law judge to hear the dispute within 15 days after receiving the request. The hearing is required to commence no later than 90 days after the assignment of the case to an administrative law judge, and the administrative law judge shall issue a written decision on the matter no later than 30 days after the close of the record except when it is determined that the complexity of the issues and the length of the record require an extension of these periods and an order is issued by an administrative law judge so providing, but no longer than 30 days. Such time requirements can be extended by written consent of all the parties. Failure of the administrative law judge to comply with the above time deadlines shall not render the case moot.

(3) The decision of the administrative law judge shall be the final administrative remedy available to the provider. Review thereafter shall proceed in accordance with Code Section 50-13-19. The fees and expenses of the Office of State Administrative Hearings may, at the administrative law judge's discretion, be assessed against the party against whom the administrative law judge enters his or her order.



§ 49-4-154. Powers and duties retained by Department of Human Resources (Department of Community Health)

(a) The status, position, and rights of persons transferred from the Department of Human Resources (now known as the Department of Community Health for these purposes) to the Department of Medical Assistance pursuant to Ga. L. 1977, p. 384 shall not be affected by the transfer, in and of itself; and such persons shall retain, inter alia, all rights of rank or grade; rights to vacation, sick pay, and leave; rights under any retirement plan; and any other rights under any law or administrative policy.

(b) The Department of Human Resources (now known as the Department of Community Health for these purposes) shall retain, in accordance with terms of the state plan, the functions, and all tangible things and employees relating thereto, of:

(1) Establishing and maintaining certain standards for certain institutions and agencies seeking to become or remain providers and shall finally determine and certify whether such institutions and agencies meet such standards;

(2) Determining and certifying the eligibility of certain applicants for and recipients of medical assistance; and

(3) Prescribing regulations to require that applicants for medical assistance be given clear and easily understandable notice that all books, papers, records, and memoranda of the provider relating to the provision of medical assistance to the applicant will be made available, upon request, to the commissioner of medical assistance or his representative and that, by accepting medical assistance, the applicant thereby consents to the providing of such books, papers, records, and memoranda to the commissioner of medical assistance or his representative.



§ 49-4-155. Department of Community Health to succeed to existing rules, regulations, policies, procedures, and administrative orders

The Department of Community Health shall succeed to all the rules, regulations, policies, procedures, and administrative orders of the Department of Human Resources (now known as the Department of Human Services) transferred to the Department of Medical Assistance pursuant to the previously existing provisions of this Code section and that are in effect on June 30, 1999, and shall further succeed to any rights, privileges, entitlements, obligations, and duties of the Department of Human Resources (now known as the Department of Human Services) that are in effect on June 30, 1999, to which the Department of Medical Assistance succeeded pursuant to the previously existing provisions of Code Section 49-4-156.



§ 49-4-156. Tax exemption for health maintenance organizations with respect to contracts pursuant to this article

Reserved. Repealed by Ga. L. 2010, p. 125, § 1, effective July 1, 2010.



§ 49-4-156.1. Reimbursement for services rendered under Article 5 of Chapter 6 of this title

It is the intention of the General Assembly that the Department of Community Health be authorized to take those actions necessary to provide reimbursement under this article for services rendered under Article 5 of Chapter 6 of this title, relating to community care for the elderly.



§ 49-4-157. Construction of this article with federal act

It is the intention of the General Assembly that this article be construed consistently with Title XIX of the federal Social Security Act of 1935, as amended, and so as to authorize the Department of Community Health, within the appropriations provided to it, to administer the state plan in a manner so as to receive the maximum amount of federal financial participation available in expenditures made under the state plan.



§ 49-4-158. Certain dependents of military service members to maintain eligibility and priority for certain medical assistance and developmental disability services under certain conditions; waiver to implement such provision; compliance with certain federal laws, rules, and regulations; definitions

(a) As used in this Code section, the term:

(1) "Dependent" means a spouse, birth child, adopted child, or stepchild of a military service member.

(2) "Legal resident" means a person who maintains Georgia as his or her principal establishment, home of record, or permanent home and to where, whenever absent due to military obligation, he or she intends to return.

(3) "Military service" means service in the armed forces or armed forces reserves of the United States, or membership in the Georgia National Guard.

(4) "Military service member" means a person who is currently in military service or who has separated from military service in the previous 18 months through either retirement or military separation.

(b) The department shall allow legal residents who are dependents of a military service member and who are absent from this state due to the member's military service to be added to a data base to indicate the need for medical assistance upon return to this state. Should a dependent in such a situation be selected from a data base to receive medical assistance, the dependent shall have six months from the date of the selection notification to apply for such assistance and another six months to commence using such assistance. In the event a dependent is receiving medical assistance funded by the department and the medical assistance is disrupted due to the military service member's need for the dependent to leave Georgia because of such military service member's military service, the medical assistance shall be resumed upon the dependent's return to Georgia if the dependent is otherwise eligible. In no case shall payment be made for home and community based services provided outside this state. A dependent of a military service member shall be required to provide the department with:

(1) A copy of the military service member's DD-214 or other equivalent discharge paperwork; and

(2) Proof of the military service member's legal residence in this state, as prescribed by the department.

(c) A dependent who is a legal resident of this state, having previously been determined to be eligible for developmental disability services provided by the department, including waiver services provided under the home and community based services programs authorized under Section 1915(c) of the Social Security Act, shall retain eligibility for those developmental disability services as long as he or she remains a legal resident of this state, regardless of having left this state due to the military service member's military assignment outside this state, as long as he or she is otherwise eligible for such services.

(d) The department shall permit a dependent who resides outside this state to be placed on a waiting list for developmental disabilities services if the dependent left this state due to the military service member's military assignment outside this state, is otherwise eligible for those services, and furnishes:

(1) A copy of the military service member's DD-214 or other equivalent discharge paperwork; and

(2) Proof of the military service member's legal residence in this state, as prescribed by the department.

(e) For dependents who received developmental disability services and who left this state due to the military service member's military assignment outside this state, upon the dependent's return to this state and when a request for services is made, the department shall:

(1) Determine the dependent's eligibility for services, which may include a request for waiver services provided under the home and community based services programs authorized under Section 1915(c) of the Social Security Act;

(2) Provide to the dependent notification of the determination of eligibility for services, which includes notification of a denial of services if applicable;

(3) Provide the dependent an opportunity to contest the department's determination through the appeals processes established by the department; and

(4) Resume services if the dependent remains eligible.

(f) As a condition of continued eligibility for services under subsection (e) of this Code section, a dependent must inform the department of his or her current address and provide updates as requested by the department.

(g) No payment pursuant to this Code section shall be made for developmental disability services authorized under this chapter and provided outside this state unless those services satisfy the conditions specified in 42 CFR 431.52. No payment pursuant to this Code section shall be made for home and community based services provided outside this state.

(h) The department shall request a waiver from the appropriate federal agency if a waiver is necessary to implement the provisions of this Code section.

(i) The department may adopt rules and regulations necessary to implement the provisions of this Code section.

(j) This Code section shall only apply to the fullest extent permissible for Georgia to remain in compliance with all federal laws, rules, and regulations associated with the services provided in this chapter.






Article 7A - Long-Term Care Partnership Program

§ 49-4-160. Short title

This article shall be known and may be cited as the "Georgia Long-term Care Partnership Program Act."



§ 49-4-161. Definitions

As used in this article, the term:

(1) "Asset disregard" means, with regard to state Medicaid benefits, the disregard of any assets or resources in an amount equal to the insurance benefit payments that are made to or on behalf of an individual who is a beneficiary under a qualified long-term care insurance partnership policy.

(2) "Commissioner" means the Commissioner of Insurance.

(3) "Department" means the Department of Community Health.

(4) "Georgia Qualified Long-term Care Partnership Program approved policy" means a long-term care insurance policy that meets the model regulations and requirements of the National Association of Insurance Commissioners' long-term care insurance model regulation and long-term care insurance model act as specified in 42 U.S.C. Section 1917(b) and Section 6021 of the Federal Deficit Reduction Act of 2005 and the Commissioner certifies such policy as meeting these requirements.

(5) "State Medicaid program" means the medical assistance program established in this state under Title XIX of the federal Social Security Act.

(6) "State plan amendment" means a state Medicaid plan amendment made to the federal Department of Health and Human Services that provides for the disregard of any assets or resources in an amount equal to the insurance benefit payments that are made to or on behalf of an individual who is a beneficiary under a qualified long-term care insurance partnership policy.



§ 49-4-162. Program established; purposes; assets to be disregarded with respect to Medicaid eligibility or payment or recovery by the state of payments for medical services

(a) In accordance with Section 6021 of the Federal Deficit Reduction Act of 2005, there is established the Georgia Qualified Long-term Care Partnership Program which shall be administered by the Department of Community Health, with the assistance of the Commissioner and the Department of Human Services, and which shall be for the following purposes:

(1) To provide incentives for individuals to insure against the costs of providing for their long-term care needs;

(2) To provide a mechanism for individuals to qualify for coverage of the cost of their long-term care needs under the state Medicaid program without first being required to substantially exhaust their resources;

(3) To provide counseling services through the Division of Aging Services of the Department of Human Services to individuals in planning of their long-term care needs; and

(4) To alleviate the financial burden on the state's Medicaid program by encouraging the pursuit of private initiatives.

(b) Upon the exhaustion of benefits or upon the diminishment of assets below the anticipated remaining benefits under a Georgia Qualified Long-term Care Partnership Program approved policy, certain assets of an individual, as provided in subsection (c) of this Code section, shall not be considered when determining any of the following:

(1) Medicaid eligibility;

(2) The amount of any Medicaid payment; and

(3) Any subsequent recovery by the state of a payment for medical services.

(c) The department shall:

(1) Not later than November 15, 2006, make application to the federal Department of Health and Human Services for a state plan amendment to establish that the assets an individual owns and may retain under Medicaid and still qualify for benefits under Medicaid at the time the individual applies for benefits is increased dollar for dollar for each dollar paid out under the individual's long-term care insurance policy if the individual is the beneficiary of a qualified long-term care insurance partnership policy purchased through the Georgia Qualified Long-term Care Partnership Program; and

(2) Provide information and technical assistance to the Commissioner to assure that any individual who sells a qualified long-term care insurance partnership policy receives training and demonstrates evidence of an understanding of such policies and how they relate to other public and private coverage of long-term care.



§ 49-4-163. Eligibility for asset disregard; reciprocal agreements with other states to extend asset disregard mutually

(a) An individual who is a beneficiary of a Georgia Qualified Long-term Care Partnership Program approved policy is eligible for assistance under the state Medicaid program using asset disregard pursuant to the provisions of subsection (c) of Code Section 49-4-162.

(b) If the Georgia Qualified Long-term Care Partnership Program is discontinued, an individual who purchased a Georgia Qualified Long-term Care Partnership Program approved policy prior to the date the program was discontinued shall be eligible to receive asset disregard if allowed as provided by Title VI, Section 6021 of the Federal Deficit Reduction Act of 2005.

(c) The department may enter into reciprocal agreements with other states to extend the asset disregard to residents of the state who purchase long-term care policies in another state which has asset disregard provisions as established under this article as provided by Title VI, Section 6021 of the Federal Deficit Reduction Act of 2005.



§ 49-4-164. Requirements for selling qualified long-term care insurance partnership policies; rules and regulations; reports

(a) The Commissioner shall:

(1) Develop requirements to ensure that any individual who sells a qualified long-term care insurance partnership policy receives training and demonstrates evidence of an understanding of such policies and how they relate to other public and private coverage of long-term care; and

(2) Not impose any requirement affecting the terms or benefits of qualified long-term care partnership policies unless the Commissioner imposes such a requirement on all long-term care policies sold in this state without regard to whether the policy is covered under the partnership or is offered in connection with such partnership.

(b) The department and the Commissioner are authorized to promulgate rules and regulations to implement and administer the provisions of this article.

(c) The issuers of qualified long-term care partnership policies in this state shall provide regular reports to both the secretary of the United States Department of Health and Human Services in accordance with federal law and regulations and to the department and the Commissioner as provided in Section 6021 of the Federal Deficit Reduction Act of 2005.



§ 49-4-165. Notice to consumers

(a) A qualified long-term care insurance partnership policy shall contain a summary notice to the consumer in plain language on the current law pertaining to asset disregard and asset tests.

(b) The notice to the consumer under subsection (a) of this Code section shall be developed by the Commissioner of Insurance.



§ 49-4-166. Effective date

Repealed by Ga. L. 2006, p. 185 § 6/HB 1451, effective April 19, 2006.






Article 7B - False Medicaid Claims

§ 49-4-168. Definitions

As used in this article, the term:

(1) "Claim" includes any request or demand, whether under a contract or otherwise, for money or property, whether or not the Georgia Medicaid program or this state has title to such money or property, which is made to the Georgia Medicaid program, to any officer, employee, fiscal intermediary, grantee, agent, or contractor of the Georgia Medicaid program, or to other persons or entities if it results in payments by the Georgia Medicaid program, if the Georgia Medicaid program provides, has provided, or will provide any portion of the money or property requested or demanded; if the Georgia Medicaid program will reimburse the contractor, grantee, or other recipient for any portion of the money or property requested or demanded; or if the money or property is to be spent or used on behalf of or to advance the Georgia Medicaid program. A claim includes a request or demand made orally, in writing, electronically, or magnetically. Each claim may be treated as a separate claim.

(2) "Knowing" and "knowingly" require no proof of specific intent to defraud and mean that a person, with respect to information:

(A) Has actual knowledge of the information;

(B) Acts in deliberate ignorance of the truth or falsity of the information; or

(C) Acts in reckless disregard of the truth or falsity of the information.

(3) "Material" means having a natural tendency to influence, or be capable of influencing, the payment or receipt of money or property.

(4) "Obligation" means an established duty, whether or not fixed, arising from an express or implied contractual, grantor-grantee, or licensor-licensee relationship, from a fee based or similar relationship, from statute or regulation, or from retention of any overpayment.

(5) "Person" means any natural person, corporation, company, association, firm, partnership, society, joint-stock company, or any other entity with capacity to sue or be sued.



§ 49-4-168.1. Civil penalties for false or fraudulent Medicaid claims

(a) Any person who:

(1) Knowingly presents or causes to be presented to the Georgia Medicaid program a false or fraudulent claim for payment or approval;

(2) Knowingly makes, uses, or causes to be made or used a false record or statement material to a false or fraudulent claim;

(3) Conspires to commit a violation of paragraph (1), (2), (4), (5), (6), or (7) of this subsection;

(4) Has possession, custody, or control of property or money used or to be used by the Georgia Medicaid program and knowingly delivers, or causes to be delivered, less than all of such property or money;

(5) Is authorized to make or deliver a document certifying receipt of property used, or to be used, by the Georgia Medicaid program and, intending to defraud the Georgia Medicaid program, makes or delivers the receipt without completely knowing that the information on the receipt is true;

(6) Knowingly buys, or receives as a pledge of an obligation or debt, public property from an officer or employee of the Georgia Medicaid program who lawfully may not sell or pledge the property; or

(7) Knowingly makes, uses, or causes to be made or used a false record or statement material to an obligation to pay or transmit property or money to the Georgia Medicaid program, or knowingly conceals or knowingly and improperly avoids or decreases an obligation to pay or transmit property or money to the Georgia Medicaid program,

shall be liable to the State of Georgia for a civil penalty of not less than $5,500.00 and not more than $11,000.00 for each false or fraudulent claim, plus three times the amount of damages which the Georgia Medicaid program sustains because of the act of such person.

(b) The provisions of subsection (a) of this Code section notwithstanding, if the court finds that:

(1) The person committing the violation of this subsection furnished officials of the Georgia Medicaid program with all information known to such person about the violation within 30 days after the date on which the defendant first obtained the information;

(2) Such person fully cooperated with any government investigation of such violation; and

(3) At the time such person furnished the Georgia Medicaid program with the information about the violation, no criminal prosecution, civil action, or administrative action had commenced under this article with respect to such violation, and the person did not have actual knowledge of the existence of an investigation into such violation,

the court may assess not more than two times the amount of the actual damages which the Georgia Medicaid program sustained because of the act of such person.

(c) A person violating any provision of subsection (a) of this Code section shall also be liable to this state for all costs of any civil action brought to recover the damages and penalties provided under this article.

(d) As used in this Code section, the term "Georgia Medicaid program" includes any contractor, subcontractor, or agent for the Georgia Medicaid program, including, but not limited to, a managed care program operated, funded, or reimbursed by the Georgia Medicaid program.



§ 49-4-168.2. Role of Attorney General in pursuing cases; civil actions by private persons; special procedures for civil actions by private persons; limitation on participation; stay of discovery; receipt of proceeds

(a) The Attorney General shall be authorized to investigate suspected, alleged, and reported violations of this article. If the Attorney General finds that a person has violated or is violating this article, then the Attorney General may bring a civil action against such person under this article.

(b) Subject to the exclusions set forth in this Code section, a civil action under this article may also be brought by a private person. A civil action shall be brought in the name of the State of Georgia. The civil action may be dismissed only if the court and the Attorney General give written consent to the dismissal and state the reasons for consenting to such dismissal.

(c) Where a private person brings a civil action under this article, such person shall follow the following special procedures:

(1) A copy of the complaint and written disclosure of substantially all material evidence and information the person possesses shall be served on the Attorney General;

(2) The complaint shall be filed in camera, shall remain under seal for at least 60 days, and shall not be served on the defendant until the court so orders. The purpose of the period under seal shall be to allow the Attorney General to investigate the allegations of the complaint. The Attorney General may elect to intervene and proceed with the civil action within 60 days after it receives both the complaint and the material evidence and information;

(3) The Attorney General may, for good cause shown, move the court for extensions of the time during which the complaint remains under seal under paragraph (2) of this subsection. Any such motions may be supported by affidavits or other submissions in camera;

(4) Before the expiration of the 60 day period or any extensions obtained under paragraph (3) of this subsection, the Attorney General shall:

(A) Proceed with the civil action, in which case the civil action shall be conducted by the Attorney General; or

(B) Notify the court that it declines to take over the civil action, in which case the person bringing the civil action shall have the right to proceed with the civil action;

(5) The defendant shall not be required to respond to any complaint filed under this Code section until 30 days after the complaint is unsealed and served upon the defendant; and

(6) When a person brings a civil action under this subsection, no person other than the Attorney General may intervene or bring a related civil action based on the facts underlying the pending civil action.

(d) (1) If the Attorney General elects to intervene and proceed with the civil action, he or she shall have the primary responsibility for prosecuting the civil action and shall not be bound by an act of the person bringing such civil action. Such person shall have the right to continue as a party to the civil action, subject to the limitations set forth in this subsection.

(2) The Attorney General may dismiss the civil action, notwithstanding the objections of the person initiating the civil action, if the person has been notified by the Attorney General of the filing of the motion and the court has provided the person with an opportunity for a hearing on the motion.

(3) The Attorney General may settle the civil action with the defendant notwithstanding the objections of the person initiating the civil action if the court determines, after a hearing, that the proposed settlement is fair, adequate, and reasonable under all the circumstances. Upon a showing of good cause, such hearing may be held in camera.

(4) Upon a showing by the Attorney General that unrestricted participation during the course of the litigation by the person initiating the civil action would interfere with or unduly delay the Attorney General's litigation of the case, or would be repetitious, irrelevant, or for purposes of harassment, the court may, in its discretion, impose limitations on the person's participation, such as:

(A) Limiting the number of witnesses the person may call;

(B) Limiting the length of the testimony of such witnesses;

(C) Limiting the person's cross-examination of witnesses; or

(D) Otherwise limiting the participation by the person in the litigation.

(e) Upon a showing by the defendant that unrestricted participation during the course of the litigation by the person initiating the civil action would be for purposes of harassment or would cause the defendant undue burden or unnecessary expense, the court may limit the participation by the person in the litigation.

(f) If the Attorney General elects not to proceed with the civil action, the person who initiated the civil action shall have the right to conduct the civil action. If the Attorney General so requests, he or she shall be served with copies of all pleadings filed in the civil action and shall be supplied with copies of all deposition transcripts. When a person proceeds with the civil action, the court may nevertheless permit the Attorney General to intervene at a later date for any purpose, including, but not limited to, dismissal of the civil action notwithstanding the objections of the person initiating the civil action if such person has been notified by the Attorney General of the filing of such motion and the court has provided such person with an opportunity for a hearing on such motion.

(g) Whether or not the Attorney General proceeds with the civil action, upon a showing by the Attorney General that certain actions of discovery by the person initiating the civil action would interfere with the Attorney General's investigation or prosecution of a criminal or civil matter arising out of the same facts, the court may stay such discovery for a period of not more than 60 days. Such a showing shall be conducted in camera. The court may extend the 60 day period upon a further showing in camera that the Attorney General has pursued the criminal or civil investigation or proceedings with reasonable diligence and any proposed discovery in the civil action will interfere with the ongoing criminal or civil investigation or proceedings.

(h) Notwithstanding subsections (b) and (c) of this Code section, the Attorney General may elect to pursue this state's claim through any alternate remedy available to the Attorney General, including any administrative proceeding to determine a civil money penalty. If any such alternate remedy is pursued in another proceeding, the person initiating the civil action shall have the same rights in such proceeding as such person would have had if the civil action had continued under this Code section. Any finding of fact or conclusion of law made in such other proceeding that has become final shall be conclusive on all parties to a civil action under this Code section. For purposes of this subsection, a finding or conclusion is final if it has been finally determined on appeal to the appropriate court of the State of Georgia, if all time for filing such an appeal with respect to the finding or conclusion has expired, or if the finding or conclusion is not subject to judicial review.

(i) (1) If the Attorney General proceeds with a civil action brought by a private person under subsection (b) of this Code section, such person shall, subject to the second sentence of this paragraph, receive at least 15 percent but not more than 25 percent of the proceeds of the civil action or settlement of the claim, depending upon the extent to which the person substantially contributed to the prosecution of the civil action. Where the civil action is one which the court finds to be based primarily on disclosures of specific information, other than information provided by the person bringing the civil action, relating to allegations or transactions in a criminal, civil, or administrative hearing, in a legislative, administrative, or Attorney General hearing, audit, or investigation, or from the news media, the court may award such sums as it considers appropriate, but in no case more than 10 percent of the proceeds, taking into account the significance of the information and the role of the person bringing such civil action in advancing the case to litigation. Any payment to a person under the first or second sentence of this paragraph shall be made from the proceeds. The remaining proceeds shall be payable to the State of Georgia, by and through the Department of Community Health, for the purposes of operating, sustaining, protecting, and administering the Georgia Medicaid program. Any such person shall also receive an amount for reasonable expenses which the court finds to have been necessarily incurred, plus reasonable attorney's fees and costs. All such expenses, fees, and costs shall be awarded against the defendant.

(2) If the Attorney General does not proceed with a civil action under this Code section, the person bringing the civil action or settling the claim shall receive an amount which the court decides is reasonable for collecting the civil penalty and damages. Such amount shall be not less than 25 percent and not more than 30 percent of the proceeds of the civil action or settlement and shall be paid out of such proceeds. The remaining proceeds shall be payable to the State of Georgia, by and through the Department of Community Health, for the purposes of operating, sustaining, protecting, and administering the Georgia Medicaid program. Such person shall also receive an amount for reasonable expenses which the court finds to have been necessarily incurred, plus reasonable attorney's fees and costs. All such expenses, fees, and costs shall be awarded against the defendant.

(3) Whether or not the Attorney General proceeds with the civil action, if the court finds that the civil action was brought by a person who planned and initiated the violation of Code Section 49-4-168.1 upon which the civil action was brought, then the court may, to the extent the court considers appropriate, reduce the share of the proceeds of the civil action which the person would otherwise receive under paragraph (1) or (2) of this subsection, taking into account the role of that person in advancing the case to litigation and any relevant circumstances pertaining to the violation. If the person bringing the civil action is convicted of criminal conduct arising from his or her role in the violation of Code Section 49-4-168.1, such person shall be dismissed from the civil action and shall not receive any share of the proceeds of the civil action. Such dismissal shall not prejudice the right of the State of Georgia to continue the civil action, represented by the Attorney General.

(4) If the Attorney General does not proceed with the civil action and the person bringing the civil action conducts the civil action, the court may award to the defendant its reasonable attorney's fees and expenses against the person bringing the civil action if the defendant prevails in the civil action and the court finds that the claim of the person bringing the civil action was clearly frivolous, clearly vexatious, or brought primarily for purposes of harassment.

(5) The State of Georgia shall not be liable for expenses which a private person incurs in bringing a civil action under this article.

(j) In no event may a person bring a civil action under this article which is based upon allegations or transactions which are the subject of a civil or administrative proceeding to which the State of Georgia is already party.

(k) No civil action may be brought under this article with respect to any claim relating to the assessment, payment, nonpayment, refund, or collection of taxes pursuant to any provisions of Title 48.

(l) (1) As used in this subsection, the term "original source" means an individual who:

(A) Prior to public disclosure, has voluntarily disclosed to the Attorney General the information on which allegations or transactions in a claim are based; or

(B) Has knowledge that is independent of and materially adds to publicly disclosed allegations or transactions and who has voluntarily provided such information to the Attorney General before filing a civil action under this Code section.

(2) The court shall dismiss a civil action or claim under this Code section, unless opposed by the Attorney General, if substantially the same allegations or transactions as alleged in the action or claim were publicly disclosed:

(A) In any criminal, civil, or administrative hearing in which the State of Georgia or its employee, agent, or contractor is a party;

(B) In a legislative or other Georgia report, hearing, audit, or investigation; or

(C) From the news media,

unless the civil action is brought by the Attorney General or the person bringing the civil action is an original source of the information.



§ 49-4-168.3. Standard of proof; procedure; intervention by Attorney General

(a) In any civil action brought under this article, the State of Georgia or person bringing the civil action shall be required to prove all essential elements of the cause of civil action, including damages, by a preponderance of the evidence.

(b) Except as otherwise provided in this article, all civil actions brought under this article shall be governed by the provisions of Chapter 11 of Title 9, the "Georgia Civil Practice Act."

(c) If the Attorney General elects to intervene and proceed with a civil action brought pursuant to this article, the Attorney General may file his or her own complaint or amend the complaint of a person who has brought a civil action under this article to clarify or add detail to the claims in which the Attorney General is intervening and to add any additional claims with respect to which the State of Georgia contends it is entitled to relief. For purposes of the statute of limitations, any such pleading by the Attorney General shall relate back to the filing date of the complaint of the person who originally brought the civil action, to the extent that the claim of the State of Georgia arises out of the conduct, transactions, or occurrences set forth, or attempted to be set forth, in the original complaint by such person.



§ 49-4-168.4. Protection of employees from discrimination; relief; statute of limitations

(a) Any employee, contractor, or agent shall be entitled to all relief necessary to make such employee, contractor, or agent whole, if that employee, contractor, or agent is discharged, demoted, suspended, threatened, harassed, or in any other manner discriminated against in the terms and conditions of employment because of lawful acts done by such employee, contractor, agent or associated others in furtherance of a civil action under this Code section or other efforts to stop one or more violations of this article.

(b) Relief under subsection (a) of this Code section shall include reinstatement with the same seniority status that such employee, contractor, or agent would have had but for the discrimination, two times the amount of back pay, interest on the back pay, and compensation for any special damages sustained as a result of the discrimination, including litigation costs and reasonable attorney's fees. A civil action under this subsection may be brought in an appropriate court of this state for the relief provided in this Code section.

(c) Notwithstanding Code Section 49-4-168.5, a civil action under this Code section may not be brought more than three years after the date when the discrimination occurred.



§ 49-4-168.5. Statute of limitations

All civil actions under this article shall be filed pursuant to Code Section 49-4-168.2 within six years after the date the violation was committed, or four years after the date when facts material to the right of civil action are known or reasonably should have been known by the state official charged with the responsibility to act in the circumstances, whichever occurs last; provided, however, that in no event shall any civil action be filed more than ten years after the date upon which the violation was committed.



§ 49-4-168.6. Venue

All civil actions brought against natural persons under this article shall be brought in the county where the defendant or, in the case of multiple defendants or of defendants who are not residents of the State of Georgia, in any county where any one defendant resides, can be found, transacts business, or commits an act in furtherance of the submittal of a false or fraudulent claim to the Georgia Medicaid program.






Article 7C - Therapy Services for Children With Disabilities

§ 49-4-169. Legislative findings and intent

The General Assembly finds that changes in the approval process of certain health care programs have made it difficult for children with disabilities who are eligible for medical assistance pursuant to Article 7 of this chapter to receive the services to which they are entitled with the frequency and within the time periods which are appropriate. Separate administration of the categorically needy and the medically fragile programs should not result in any variation in the amount, duration, and scope of services. Redundant paperwork requirements have hampered service approvals and delivery and reduced the number of providers serving children. It is the intent of this article to ensure that children with disabilities receive the medically necessary therapy services to which they are entitled under the Medicaid Early Periodic Screening, Diagnostic, and Treatment Program and that categorically needy and medically fragile children have available to them the same scope, duration, and amount of services. It is also the intent of this article to simplify the process and paperwork by which occupational, speech, and physical therapy services are applied for and received by eligible recipients.



§ 49-4-169.1. Definitions

As used in this article, the term:

(1) "Correct or ameliorate" means to improve or maintain a child's health in the best condition possible, compensate for a health problem, prevent it from worsening, prevent the development of additional health problems, or improve or maintain a child's overall health, even if treatment or services will not cure the recipient's overall health.

(2) "Department" means the Department of Community Health.

(3) "EPSDT Program" means the federal Medicaid Early Periodic Screening, Diagnostic, and Treatment Program contained at 42 U.S.C.A. Sections 1396a and 1396d.

(4) "Medically necessary services" means services or treatments that are prescribed by a physician or other licensed practitioner, and which, pursuant to the EPSDT Program, diagnose or correct or ameliorate defects, physical and mental illnesses, and health conditions, whether or not such services are in the state plan.

(5) "Therapy services" means occupational therapy, speech therapy, physical therapy, or other services provided pursuant to the EPSDT Program to an eligible Medicaid beneficiary 21 years of age or younger and which are recommended as medically necessary by a physician.



§ 49-4-169.2. Services and treatment for categorically needy and medically fragile children

All persons who are 21 years of age or younger who are eligible for services under the EPSDT Program shall receive therapy services in accordance with the provisions of this article, whether they are categorically needy children enrolled in the low income Medicaid program or medically fragile children enrolled in the aged, blind, and disabled Medicaid program.



§ 49-4-169.3. Requirements relating to administrative prior approval for services and appeals; statutory construction

(a) The department shall develop and implement for itself, the care management organizations with which it enters into contracts, and its utilization review vendors consistent requirements, paperwork, and procedures for utilization review and prior approval of physical, occupational, or speech language pathologist services prescribed for children. Prior approval for therapy services shall be for a period of up to six months as consistent with the needs of the individual recipient.

(b) The department, its utilization review vendors, or the care management organizations with which it contracts shall give notice to affected Medicaid recipients of the following information in cases where prior approval is denied:

(1) The medical procedure or service for which such entity is refusing to grant prior approval;

(2) Any additional information needed from the recipient's medical provider which could change the decision of such entity; and

(3) The specific reason used by the entity to determine that the procedure is not medically necessary to the Medicaid recipient, including facts pertinent to the individual case.

(c) Notwithstanding any other provision of law, the department, its utilization review vendors, or its care management organizations shall grant prior approval for requests for therapy services when the recipient is eligible for Medicaid services and the services prescribed are medically necessary.

(d) In cases where prior approval is required under this article, it shall be decided with reasonable promptness, not to exceed 15 business days, and may not be denied until it has been evaluated under the EPSDT Program.

(e) Prescriptions and prior approval for services shall be for general areas of treatment, treatment goals, or ranges of specific treatments or processing codes. Clinical coverage criteria or guidelines, including restrictions such as location of service and prohibitions on multiple services on the same day or at the same time, shall not be the sole determinant used by the department, its utilization vendors, or its care management organizations to limit the EPSDT standards or its medically necessary definition in this article. Any such restrictions shall be waived under the EPSDT Program or this article if the prescribed services are medically necessary.

(f) Nothing in this article shall be construed to prohibit the department, its utilization review vendors, or its care management organizations from performing utilization reviews of the diagnosis or treatment of a child receiving therapy services pursuant to the EPSDT Program, the amount, duration, or scope or the actual performance or delivery of such services by providers, so long as such utilization review does not unreasonably deny or unreasonably delay the provision of medically necessary services to the recipient.

(g) Nothing in this article shall be deemed to prohibit or restrict the department, its utilization review vendors, or its care management organizations from denying claims or prosecuting or pursuing beneficiaries or providers who submit false or fraudulent prescriptions, forms required to implement this article, or claims for services or whose eligibility as a beneficiary or a participating provider has been based on intentionally false information.






Article 8 - Personal Representative to Manage Assistance Payments

§ 49-4-170. Grounds for appointing personal representative; petition by county or district director

When any otherwise qualified applicant for or recipient of assistance under this chapter or payee, in the case of temporary assistance for needy families, is or shall become unable to manage the assistance payments or otherwise fails so to manage, to the extent that deprivation or hazard to himself or others results, or when, in the case of temporary assistance for needy families, the payment is not being used for the benefit of the children, a petition may be filed by the county or district director of family and children services before the probate court of the county in which the applicant resides or the county in which the recipient receives his check, in the form of a verified written application for the appointment of a personal representative for the purpose of receiving and managing public assistance payments for any such recipient or payee, which application shall allege one or more of the above grounds for the legal appointment of such personal representative.



§ 49-4-171. Hearing on petition; appointment, duties, and removal of representative; court costs waived

The court shall summarily order a hearing on the petition and shall cause the applicant or recipient to be served personally with a copy of the petition and order at least five days in advance of the time and place for the hearing. Findings of fact shall be made by the court without a jury; and if the court shall find that the applicant for or recipient of assistance under this chapter or the payee, in the case of temporary assistance for needy families, is unable to manage the assistance payments or otherwise fails so to manage to the extent that deprivation or hazard to himself or others results or, in the case of temporary assistance for needy families, the payment is not being used for the benefit of the children, the court may thereupon enter an order embracing such findings and appointing some responsible person as a personal representative of the applicant or recipient or of the payee, in the case of temporary assistance for needy families, for the purposes set forth in this article; provided, however, that no employee of the Department of Human Services shall be eligible to hold such appointment. The personal representative so appointed shall serve without bond and without compensation. He will be responsible for receiving the monthly assistance payment and using the proceeds of such payment for the benefit of the recipient of assistance under this chapter or, in the case of temporary assistance for needy families, for the application of the payment to the best interest of the children. Such personal representative shall be responsible to the court for the faithful discharge of the duties of his trust. The court may consider the recommendation of the county director of family and children services in the selection of a suitable person for appointment as personal representative for the limited purposes of this Code section. The personal representative so appointed may be removed by the court and the proceedings dismissed or another suitable personal representative appointed. All costs of court with respect to any such proceeding shall be waived.



§ 49-4-172. Appeal from order of appointment or removal

Except as otherwise provided in Article 6 of Chapter 9 of Title 15, from the order of the court appointing or removing such personal representative, an appeal may be had to the judge of the superior court, who shall hear the matter de novo without a jury.



§ 49-4-173. Maintenance of records by county or district director; use of facts and findings in other proceedings

The court may, for the purposes of this Code section, direct the county or district director of family and children services to maintain records pertaining to all aspects of any personal representative proceedings, which records the court may adopt as the court's record and in lieu of maintenance of separate records by the court. The facts arrived at by the county or district director pursuant to this Code section and the findings of the court pursuant to this Code section shall not be competent as evidence in other proceedings dealing with any subject matter other than as provided in this article.






Article 9 - Temporary Assistance for Needy Families

§ 49-4-180. Short title

This article shall be known and may be cited as the "Temporary Assistance for Needy Families Act."



§ 49-4-181. Definitions

As used in this article, the term:

(1) "Applicant" means a person who applies for assistance under the state plan.

(2) "Assistance" means the temporary assistance provided to needy families with children in accordance with Part A of Title IV of the federal Social Security Act, as amended, regulations promulgated pursuant thereto by the secretary of health and human services, all applicable laws of this state, the state plan, and regulations of the Board of Human Services.

(3) "Board" means the Board of Human Services.

(4) "Cash assistance" means the money payment component of TANF assistance.

(5) "Department" means the Department of Human Services.

(6) "Family" means one or more children living with a responsible parent, both parents, or other caretaker relative or legal guardian.

(7) "Recipient" means a person who receives assistance pursuant to the state plan.

(8) "State plan" means the plan submitted by the State of Georgia to the secretary of health and human services, pursuant to Part A of Title IV of the federal Social Security Act, as amended, particularly by the Act of August 22, 1996, Public Law 104-193, the Personal Responsibility and Work Opportunity Reconciliation Act of 1996, as amended.

(9) "TANF" means temporary assistance for needy families.

(10) "Work activity" means a work activity as defined by Part A of Title IV of the federal Social Security Act, as amended. The term currently includes any of the following:

(A) Unsubsidized employment;

(B) Subsidized private sector employment;

(C) Subsidized public sector employment;

(D) Work experience, including work associated with the refurbishing of publicly assisted housing, if sufficient private sector employment is not available;

(E) On-the-job training;

(F) Job search and job readiness assistance, but such activity by a recipient shall be limited to no more than six weeks, only four weeks of which may be consecutive, unless the state's unemployment rate is 50 percent above the national average, in which case such activity shall be limited to no more than 12 weeks, only four weeks of which may be consecutive;

(G) Community service programs;

(H) Vocational educational training, not to exceed 12 months with respect to any individual;

(I) Job skills training directly related to employment;

(J) Education directly related to employment, in the case of a recipient who has not received a high school diploma or a certificate of high school equivalency;

(K) Satisfactory attendance at secondary school or in a course of study leading to a certificate of general equivalence, in the case of a recipient who has not completed secondary school or received such a certificate of high school equivalency; and

(L) The provision of child care services to an individual who is participating in a community service program.

In the event the definition of work activities in Part A of Title IV of the federal Social Security Act is amended to delete from or add to the list of activities contained in this paragraph, any such change or changes shall be incorporated into this paragraph. The minimum average number of hours per week of such work activity for not less than the percentage of recipients comprising the minimum work participation rate in a given federal fiscal year shall be as follows:

The minimum average

If the month is in number of hours per

federal fiscal year week is:

1997.......................................................................20

1998.......................................................................20

1999.......................................................................25

2000 or thereafter.........................................................30

(11) "Work participation rate" means the percentage of TANF recipients who are required to engage in a work activity in accordance with Part A of Title IV of the federal Social Security Act, as amended. The minimum work participation rate with respect to all families receiving assistance under the Georgia TANF Program shall be, in accordance with current federal law, as follows:

The minimum

If the federal participation

fiscal year is: rate is:

1997......................................................................25%

1998......................................................................30%

1999......................................................................35%

2000......................................................................40%

2001......................................................................45%

2002 or thereafter........................................................50%

The minimum work participation rate with respect to two-parent families receiving assistance under the Georgia TANF Program shall be, in accordance with current federal law, as follows:

The minimum

If the federal participation

fiscal year is: rate is:

1997......................................................................75%

1998......................................................................75%

1999 or thereafter........................................................90%

Provided, however, that the work participation rates reflected in this paragraph may be adjusted due to caseload reductions in accordance with Part A of Title IV of the federal Social Security Act, as amended.



§ 49-4-182. Temporary Assistance for Needy Families Program created

(a) There is created the Georgia Temporary Assistance for Needy Families Program, which shall be known as the "Georgia TANF Program." The purpose of such program is to provide necessary assistance to needy families with children on a temporary basis and to provide parents, legal guardians, or other caretaker relatives of children with the necessary support services to enable such parents, legal guardians, or caretaker relatives to become self-sufficient and leave the program as soon as possible. After an initial assessment and once the state determines an applicant is ready for work, applicants for assistance shall be required to engage in a work activity in accordance with Part A of Title IV of the federal Social Security Act, as amended, and the state plan as soon as possible after making application for assistance, but in any event no later than 24 months after first receiving cash assistance.

(b) Assistance shall be provided in accordance with the state plan and any future amendments thereto. Cash assistance to a recipient who is not a minor child and who is a head of a household or married to the head of a household shall be limited to a lifetime maximum of 48 months, whether or not consecutive, beginning January 1, 1997.

(c) Nothing in this article, the state plan, or any rules or regulations adopted pursuant to this article shall be interpreted to entitle any individual or any family to assistance under the Georgia TANF Program.



§ 49-4-183. Administration of article by department; promulgation of rules and regulations by board; duties of department

(a) This article shall be administered by the Department of Human Services. The Board of Human Services shall issue such rules and regulations as may be necessary to administer this article properly and to comply with the requirements of Part A of Title IV of the federal Social Security Act, as amended, the state plan, and any future amendments to such Act or plan. The initial rules and regulations for the Georgia TANF Program shall be promulgated by the board pursuant to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," and specifically Code Section 50-13-4 no later than July 1, 1997.

(b) The board shall ensure that such rules and regulations provide for:

(1) Methods of administration necessary for the proper and efficient operation of the state plan for implementation of this article;

(2) Reasonable standards for determining eligibility and the extent of assistance available for recipients;

(3) Consideration of the income and resources of an applicant for assistance in determining eligibility;

(4) Personal responsibility obligations and work activity requirements consistent with Part A of Title IV of the federal Social Security Act, as amended, and the state plan, provided that programs included in the personal responsibility obligations established by the board shall include counseling on abstinence until marriage;

(5) Criteria which make an applicant ineligible to receive benefits under the Georgia TANF Program, including but not limited to those specified in Code Section 49-4-184;

(6) Specific conduct which would authorize the reduction or termination of assistance to a recipient, including but not limited to that specified in Code Section 49-4-185;

(7) Standards whereby certain obligations, requirements, and criteria will be waived for specific applicants or recipients based on hardship;

(8) An administrative hearing process with hearings to be conducted by the Office of State Administrative Hearings in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," and subsection (b) of Code Section 49-4-13;

(9) Safeguards which restrict the use and disclosure of information concerning applicants for and recipients of assistance under this article and in accordance with Code Section 49-4-14 and Part A of Title IV of the federal Social Security Act, as amended;

(10) Immunizations for specified diseases for preschool age children as a condition of assistance being provided for such children, and the schedule of and standards for administering such immunizations, including the presentation of a certificate of immunization, unless:

(A) There is appropriate evidence from the local health department or a physician that an immunization sequence has been started and can be completed within a period of up to 180 days, in which case a waiver of the immunization requirement for up to 180 days shall be granted;

(B) After examination by the local board of health or a physician, any preschool age child is found to have a physical disability which may make vaccination undesirable, in which case a certificate to that effect issued by the local board of health or the physician may be accepted in lieu of a certificate of immunization and shall exempt the child from obtaining a certificate of immunization until the disability is relieved;

(C) The parent or legal guardian furnishes an affidavit swearing or affirming that the immunization conflicts with the religious beliefs of the parent or legal guardian; or

(D) The implementation of such an immunization requirement violates any federal law or regulations or would result in the loss of any federal funds to this state; and

(11) The establishment and maintenance of individual development accounts. The funds in such accounts may be used for postsecondary educational expenses, the purchase of a first home, or business capitalization. The funds in such accounts shall not be considered in determining eligibility for cash assistance pursuant to 42 U.S.C. Section 604(h).

(c) The department shall:

(1) Supervise the administration of assistance pursuant to the Georgia TANF Program by the division of family and children services;

(2) Prescribe necessary forms and procedures to carry out the Georgia TANF Program, subject to the rules and regulations prescribed by the board pursuant to this article;

(3) Publish in print or electronically an annual report and such interim reports as may be necessary. The annual report and such interim reports shall be provided to the Governor and members of the General Assembly. The department shall not be required to distribute copies of the annual report or the interim reports to the members of the General Assembly but shall notify the members of the availability of the reports in the manner which it deems to be most effective and efficient. The annual report and interim reports shall contain the following:

(A) The total TANF caseload count;

(B) Quarterly and annual TANF reports, in full, prepared for submission to the federal government;

(C) The percentage of the TANF caseload and the number of individuals given a hardship exemption from the lifetime limit on cash assistance and a categorization of the reasons for such exemptions;

(D) The number of individuals who received transportation assistance and the cost of such assistance;

(E) The number of individuals who received diversionary assistance in order to prevent their requiring TANF assistance and the categories and cost of such diversionary assistance, and job acceptance and retention statistics;

(F) The number of individuals denied assistance due to a serious violent felony conviction;

(G) The number of mothers under 19 years of age who received assistance and their percentage of the total TANF caseload;

(H) The number of children receiving subsidized child care and the total and average per recipient cost of child care provided to TANF recipients;

(I) Data on teen pregnancy prevention;

(J) The number of families sanctioned;

(K) The number of legal immigrants receiving TANF benefits by category of immigration status;

(L) The number of families no longer eligible because of time limits;

(M) Follow-up information on job retention and earnings; and

(N) An evaluation of the effect of Code Section 49-4-186 on the number of births to TANF recipient families.

The information required under this paragraph shall be provided on a county-by-county basis where feasible; and

(4) Develop a plan, on or before January 1, 1998, to provide incentives for employers to hire those TANF recipients who have difficulty in finding employment.



§ 49-4-184. Eligibility for assistance

(a) An applicant is not eligible for assistance under this article and a recipient shall no longer be eligible for assistance under this article if:

(1) The applicant's or recipient's family does not include a minor child;

(2) The applicant or recipient does not cooperate with the department in establishing paternity, in providing assistance in a fraud and abuse investigation, or in establishing, modifying, or enforcing a support order with respect to a child of the applicant or recipient, and the applicant or recipient does not qualify for any good cause exception which may be established by the board;

(3) The applicant or recipient fails to assign to the department any rights that applicant or recipient may have to support from any other person, not exceeding the total amount of assistance so provided to the family which accrues or has accrued before the date the recipient family leaves the program, in accordance with the provisions of Part A of Title IV of the federal Social Security Act, as amended;

(4) The applicant or recipient is convicted of a serious violent felony as defined in subsection (a) of Code Section 17-10-6.1 on or after January 1, 1997;

(5) The applicant or recipient is convicted of any felony under Article 2 of Chapter 13 of Title 16, the "Georgia Controlled Substances Act," on or after January 1, 1997;

(6) The applicant or recipient is under 18 years of age, is not married, has a minor child at least 12 weeks of age in his or her care, and has not completed a high school education or its equivalent, unless the applicant or recipient participates and obtains passing grades in:

(A) Educational activities directed toward the attainment of a high school diploma or its equivalent; or

(B) An alternative educational or training program that has been approved by the department;

(7) The applicant or recipient is under 18 years of age, has never married, and is either pregnant or has a minor child in his or her care, unless:

(A) The applicant or recipient and the child or children live in a place of residence maintained by the applicant's or recipient's parent, legal guardian, or other adult relative of the applicant or recipient as such parent's, legal guardian's, or other adult relative's own home; or

(B) The applicant or recipient lives in a foster home, maternity home, or other supportive living arrangement supervised by an adult;

(8) The applicant or recipient is fleeing to avoid prosecution or custody or confinement after conviction of a felony under the laws of the place from which the applicant or recipient is a fugitive;

(9) The applicant or recipient violates a condition of probation or parole imposed under state or federal law; or

(10) The recipient is pregnant and fails to participate actively in prenatal care arranged by the department at a level defined by the department.

(b) Paragraphs (6) and (7) of subsection (a) of this Code section shall not apply if the applicant or recipient has no parent or legal guardian whose whereabouts are known, no parent or legal guardian of the applicant or recipient allows the applicant or recipient to live in the home of that parent or legal guardian, or the department otherwise determines that there is good cause not to apply the prohibitions contained in said paragraphs.



§ 49-4-185. Sanctions against recipient for failure to comply

(a) As used in this Code section, the term "sanction" means a 25 percent reduction of any cash assistance provided to a family for a time period established by the board for the first material violation and termination of any cash assistance provided to the family for any subsequent material violation within a time period established by the board; provided, however, that the department determine that there is good cause not to apply such a sanction in specific circumstances.

(b) A recipient shall be subject to sanction for failing to comply with the state plan if the recipient:

(1) Fails to report that a child is absent from home for a period of 45 consecutive days or, in the case of a child who is a recipient, being absent from home for a period of 45 consecutive days; provided, however, that a child who is a recipient shall not be sanctioned if the department determines there is good cause not to sanction the child under such circumstances;

(2) Violates any personal responsibility or work participation requirement; provided, however, that a single custodial parent with a child under 12 months of age may be exempt from any work participation requirement until adequate child care is available; or

(3) Except for violations of subsection (a) of Code Section 49-4-184 which result in the recipient no longer being eligible for assistance, violates any other term or condition specified in the federal Social Security Act, as amended, the state plan, or the rules and regulations of the board.



§ 49-4-186. Schedule of assistance to eliminate increment in benefits under TANF program as result of child birth during eligibility period

The schedule of assistance to be paid to a recipient family under this article shall eliminate the increment in benefits under the Georgia TANF Program as a result of the birth of a child during the period in which the family is eligible for TANF assistance or during a temporary period in which the family or recipient is ineligible for TANF assistance pursuant to a sanction imposed for failure to comply with eligibility requirements, subsequent to which the family or recipient is again eligible for assistance. The recipient family in which the recipient parent gives birth to an additional child during the recipient's period of eligibility for TANF assistance, or during a temporary period of ineligibility for assistance, may not receive additional assistance, except in the case of a general increase in the amount of TANF assistance which is provided to all program recipients. This provision shall only apply to recipient families who have been in receipt of cash assistance under this article for a total of ten months after May 1, 1997. Nothing in this Code section shall be considered to disqualify a recipient family from an incremental increase in assistance in cases in which the birth of a child is the result of a verifiable rape or incest.



§ 49-4-187. Assistance for applicants moving into state after receiving assistance from another state

An applicant who moves into this state after receiving assistance from another state under Part A of Title IV of the federal Social Security Act, as amended, if otherwise eligible to receive assistance under the Georgia TANF Program, shall receive the same level of assistance for the same period of time under the same requirements and restrictions as a resident of this state; provided, however, that for a period not to exceed 12 months, such applicant shall receive the same amount of cash assistance as that applicant received in his or her previous state of residence, if such amount is lower than the amount of cash assistance paid to a comparable family unit in this state; provided, further, that an applicant who moves into this state shall be eligible to receive cash assistance for the same time period for which he or she would have been eligible in his or her previous state of residence, if such time period is shorter than the maximum time period permitted for receipt of assistance in this state.



§ 49-4-188. Assistance for qualified aliens

(a) As used in this Code section, the term "qualified alien" means a qualified alien as defined in Section 431 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996, as amended, Public Law 104-193.

(b) Qualified aliens will be eligible for assistance under the Georgia TANF Program upon meeting the same qualifications and conditions as other applicants.



§ 49-4-190. Construction of article

It is the intention of the General Assembly that this article be construed consistently with Part A of Title IV of the federal Social Security Act, as amended, and so as to authorize the Department of Human Services, within the appropriations provided to it, to administer the state plan in a manner so as to receive the maximum amount of the federal block grant available for expenditures made under the state plan. Nothing in this article shall be construed to impose requirements which conflict with such federal law or regulations promulgated thereunder so as to result in a loss of federal funding to this state under that law.



§ 49-4-191. Establishment and enforcement of standards and procedures by department

The department shall establish and enforce standards and procedures to:

(1) Screen and identify recipients of TANF assistance with a history of being victims of domestic violence, while protecting the confidentiality of any such recipients;

(2) Refer any such recipients to counseling and supportive services; and

(3) Waive, pursuant to a determination of good cause, other program requirements for any such recipients of TANF assistance, such as time limits, for so long as necessary, residency requirements, child support cooperation requirements, and family cap provisions, in cases where compliance with such requirements would make it more difficult for individuals receiving TANF assistance to escape domestic violence or unfairly penalize such recipients who are or have been victimized by such violence, or individuals who are at risk of further domestic violence.



§ 49-4-192. Establishment of pilot LEARNFARE program

(a) As used in this Code section, the term:

(1) "Program" means the LEARNFARE program established in this Code section.

(2) "Teen-ager" means a person at least 13 years of age but not more than 16 years of age who is included in a grant of TANF assistance, who is residing with a parent or guardian, and who has not graduated from high school or received a certificate of high school equivalency (GED).

(b) The purpose of this Code section is to establish a pilot LEARNFARE program that requires school attendance of all teen-agers.

(c) The department shall establish in not less than ten counties in this state a pilot LEARNFARE program. Such program shall require school attendance of all teen-agers.

(d) A teen-ager who is required to attend school to meet LEARNFARE participation requirements under this Code section shall comply except when there is good cause shown, as defined by the department.

(e) Upon determination that a teen-ager has failed without good cause to attend school as required, the teen-ager will be removed from the TANF grant for the next possible payment month.

(f) A sanction applied under this program shall be effective for one month for each month that the teen-ager failed to meet the monthly attendance requirement, as established by the department. In the case of a teen-ager who drops out of school, the sanction shall remain in force until the teen-ager provides written proof from the school system that the teen-ager has re-enrolled and has met the monthly attendance requirement for one calendar month.

(g) The department shall adopt not later than July 1, 1997, such rules and regulations as may be necessary to implement this program. The department shall establish by appropriate rules and regulations the eligibility and participation guidelines for such program.

(h) The department shall further provide, no later than January 1, 1999, a written report to the General Assembly which shall describe all actions taken to implement this program and the results and findings derived therefrom.



§ 49-4-193. Drug test required for certain TANF applicants or recipients; ineligibility for benefits based upon positive tests; drug treatment; impact of drug use by parents on children; confidentiality; exceptions

(a) As used in this Code section, the term "established drug test" means the collection and testing of bodily fluids administered in a manner equivalent to that required by the Mandatory Guidelines for Federal Workplace Drug Testing Programs established by the United States Department of Health and Human Services or other professionally valid procedures approved by the department; provided, however, that where possible and practicable, a swab test shall be used in lieu of a urinalysis.

(b) The department shall adopt rules and regulations for an established drug test which shall include the following:

(1) Which illegal drugs will be the subject of testing;

(2) Methods for assuring minimal privacy intrusions during collection of body fluid specimens for such testing;

(3) Methods for assuring proper storage, transportation, and handling of such specimens in order to ensure the integrity of the testing process;

(4) The identity of those persons entitled to the results of such tests and methods for ensuring that only authorized persons are given access to such results;

(5) A list of laboratories qualified to conduct established drug tests;

(6) A list of approved substance abuse treatment providers;

(7) Procedures for persons undergoing drug testing, prior to the collection of body fluid specimens for such testing, to provide information regarding use of any drug pursuant to a medical prescription or as otherwise authorized by law which may affect the results of such test; and

(8) A requirement that any applicant who demonstrates proof of active and current Medicaid benefits shall pay a drug screening application fee of no more than $17.00, and no authorized test examiner shall conduct a drug test if an applicant demonstrates active and current Medicaid benefits unless the applicant presents a receipt proving that he or she has paid the required drug screening application fee. Eligible applicants who do not have active and current Medicaid benefits shall be responsible for paying the full cost of administering the drug test upon presentation to an authorized examiner.

(c) (1) The department shall require a drug test consistent with subsection (b) of this Code section to screen an applicant or recipient at any time a reasonable suspicion exists that such applicant or recipient is using an illegal drug. The department may use any information obtained by the department to determine whether such reasonable suspicion exists, including, but not limited to:

(A) An applicant's or recipient's demeanor;

(B) Missed appointments and arrest or other police records;

(C) Previous employment or application for employment in an occupation or industry that regularly conducts drug screening; and

(D) Termination from previous employment due to unlawful use of a controlled substance or controlled substance analog or prior drug screening records of the applicant or recipient indicating unlawful use of a controlled substance or controlled substance analog.

(2) The cost of drug testing shall be the responsibility of the individual tested, provided that the individual does not submit proof of active and current Medicaid benefits to subsidize the cost of such drug testing pursuant to paragraph (8) of subsection (b) of this Code section. No assistance payment shall be delayed because of the requirements of this Code section, and any payments made prior to the department's receipt of a test result showing a failure shall be recoverable.

(d) Any recipient of cash assistance under this article who tests positive for controlled substances as a result of a drug test required under this Code section shall be ineligible to receive TANF benefits as follows:

(1) For a first positive result, the recipient shall be ineligible for TANF benefits for one month and until he or she tests negative in a retest;

(2) For a second positive result, the recipient shall be ineligible for TANF benefits for three months and until he or she tests negative in a retest; and

(3) For a third and each subsequent positive result, the recipient shall be ineligible for TANF benefits for one year and until he or she tests negative in a retest unless the individual meets the requirements of subsection (f) of this Code section.

(e) The department shall:

(1) Provide notice of possible drug testing based on reasonable suspicion to each individual at the time of application. Dependent children under the age of 18 are exempt from the drug testing requirement;

(2) Advise each individual to be tested, before the test is conducted, that he or she may, but is not required to, advise the agent administering the test of any prescription or over the counter medication he or she is taking;

(3) Require each individual to be tested to sign a written acknowledgment that he or she has received and understood the notice and advice provided under paragraphs (1) and (2) of this subsection;

(4) Assure each individual being tested a reasonable degree of dignity while producing and submitting a sample for drug testing, consistent with the state's need to ensure the reliability of the sample;

(5) Specify circumstances under which an individual who fails a drug test has the right to take one or more additional tests;

(6) Inform an individual who tests positive for a controlled substance and is deemed ineligible for TANF benefits for one year pursuant to paragraph (3) of subsection (d) of this Code section that the individual may reapply for those benefits six months after the date of the positive drug test if he or she meets the requirements of subsection (f) of this Code section; and

(7) Provide any individual who tests positive with a list of substance abuse treatment providers approved by the department which are available in the area in which he or she resides. Neither the department nor the state shall be responsible for providing or paying for substance abuse treatment.

(f) An individual who tests positive for an illegal drug and is denied TANF benefits for one year may reapply for TANF benefits after six months if the individual can document the successful completion of a substance abuse treatment program offered by a provider approved by the department. The cost of any drug testing provided under this Code section and substance abuse treatment shall be the responsibility of the individual being tested and receiving treatment. An individual who fails the drug test required under subsection (c) of this Code section may reapply for TANF benefits under this subsection only once.

(g) If a parent is deemed ineligible for TANF benefits as a result of failing a drug test conducted under this Code section:

(1) The dependent child's eligibility for TANF benefits shall not be affected;

(2) An appropriate protective payee shall be designated to receive benefits on behalf of the child; and

(3) The parent may choose to designate another individual to receive benefits for the parent's minor child. The designated individual must be an immediate family member or, if an immediate family member is not available or the family member declines the option, another individual approved by the department. The designated individual shall be subject to possible drug testing based on a reasonable suspicion. If the designated individual tests positive for controlled substances, he or she shall be ineligible to receive benefits on behalf of the child.

(h) The results of any drug test done according to this Code section shall not be subject to disclosure under Article 4 of Chapter 18 of Title 50, relating to inspection of public records. Such results shall not be used as a part of a criminal investigation or criminal prosecution. Such results shall not be used in a civil action or otherwise disclosed to any person or entity without the express written consent of the person tested or his or her heirs or legal representative. All such records shall be destroyed and deleted five years after the date of the test.

(i) No testing shall be required by the provisions of this Code section for any person whom the department determines is significantly hindered, because of a physical or mental handicap or developmental disability, from doing so or for any person enrolled in an enhanced primary care case management program operated by the Department of Community Health, Division of Medical Assistance to serve frail elderly and disabled beneficiaries to improve the health outcomes of persons with chronic health conditions by linking primary medical care with home and community based services. In addition, no testing shall be required by the provisions of this Code section for any individuals receiving or on a waiting list for long-term services and supports through a non-Medicaid home and community based services program or for any individual residing in a facility such as a nursing home, personal care home, assisted living community, intermediate care facility for the intellectually or developmentally disabled, community living arrangement, or host home.

(j) The department shall adopt rules to implement this Code section.









Chapter 4A - Department of Juvenile Justice

§ 49-4A-1. Definitions

As used in this chapter, the term:

(1) "Board" means the Board of Juvenile Justice.

(2) "Child in need of services" means any child so adjudged under Article 5 of Chapter 11 of Title 15.

(3) "Commissioner" means the commissioner of juvenile justice.

(4) "Delinquent child" means any child so adjudged under Article 6 of Chapter 11 of Title 15.

(5) "Department" means the Department of Juvenile Justice.

(6) "Detention assessment" means an actuarial tool, approved by the board and validated on a targeted population, used to make detention decisions and that identifies and calculates specific factors that are likely to indicate a child's risk to public safety pending adjudication and the likelihood that such child will appear for juvenile proceedings for the act causing the detention decision to be made.

(7) "Evidence based programs or practices" means programs, practices, procedures, and policies that scientific research demonstrates a likelihood to prevent or reduce juvenile delinquency or recidivism.

(8) "Juvenile detention facility" means hardware secure residential institutions or community residential locations operated by or on behalf of the department and may include youth development centers, regional youth detention centers, group homes, emergency shelters, wilderness or outdoor therapeutic programs, or other facilities that provide 24 hour care in a residential setting.

(9) "Recidivism" means a conviction or adjudication of delinquency for an offense or crime committed within three years of being placed on probation or being discharged or released from a juvenile detention facility.

(10) "Risk and needs assessment" means an actuarial tool, approved by the board and validated on a targeted population, that identifies and calculates specific factors that predict a child's likelihood of recidivating and identifies criminal risk factors that, when properly addressed, can reduce such child's likelihood of recidivating.

(11) "Risk assessment" means an actuarial tool, approved by the board and validated on a targeted population, that identifies and calculates specific factors that predict a child's likelihood of recidivating.



§ 49-4A-2. Board of Juvenile Justice created; appointments; terms; vacancies; chairperson; per diem and expenses; responsibilities and duties

(a) (1) There is created a Board of Juvenile Justice which shall establish the general policy to be followed by the Department of Juvenile Justice created in this chapter. The Board of Juvenile Justice shall be the successor entity to the Board of Children and Youth Services and the change is intended to be one of name only. The board shall consist of 15 members, with at least one but not more than two from each congressional district in the state, appointed by the Governor and confirmed by the Senate. The Governor shall make such appointments with a view toward achieving minority representation, representation of women, and equitable geographic representation on the board.

(2) The Governor shall designate the initial terms of the members of the board as follows: three members shall be appointed for one year; three members shall be appointed for two years; three members shall be appointed for three years; three members shall be appointed for four years; and three members shall be appointed for five years. Thereafter, all succeeding appointments shall be for five-year terms from the expiration of the previous term.

(3) Vacancies in office shall be filled by appointment by the Governor in the same manner as the appointment to the position on the board which becomes vacant, and the appointment shall be submitted to the Senate for confirmation at the next session of the General Assembly. An appointment to fill a vacancy, other than by expiration of a term of office, shall be for the balance of the unexpired term.

(4) There shall be a chairperson of the board, elected by and from the membership of the board, who shall be the presiding officer of the board.

(5) The members of the board shall receive per diem and expenses as shall be set and approved by the Office of Planning and Budget and in conformance with rates and allowances set for members of other state boards.

(b) The board shall:

(1) Provide leadership in developing programs to successfully rehabilitate delinquent children committed to the state's custody;

(2) Provide technical assistance to private and public entities for prevention programs for children at risk;

(3) Ensure that detention assessment, risk assessment, and risk and needs assessment instruments that are utilized by intake personnel and courts are developed in consultation with the Governor's Office for Children and Families, the Criminal Justice Coordinating Council, and the Council of Juvenile Court Judges and ensure that such instruments are validated at least every five years;

(4) Adopt rules and regulations governing the management and treatment of children committed to the department to ensure that evidence based programs or practices, including the use of a risk and needs assessment and any other method the board deems appropriate, guide decisions related to placing a committed child in a facility or into the community, preparing a child's release into the community, and managing children probationers in the community;

(5) Require the department to collect and analyze data and performance outcomes, including, but not limited to, data collected and maintained pursuant to subsection (n) of Code Section 49-4A-8 and prepare an annual report regarding such information which shall be submitted to the Governor, the Lieutenant Governor, the Speaker of the House of Representatives, and the chairpersons of the House Committee on Judiciary Non-civil and the Senate Judiciary Committee; and

(6) Adopt rules and regulations governing the transfer of children who are at least 17 years of age and are released from restrictive custody due to an adjudication for a Class A designated felony act or Class B designated felony act, as such terms are defined in Code Section 15-11-2, to the Department of Community Supervision to ensure balanced attention to the protection of the community, the imposition of accountability, and the development of competencies to enable each child to become a responsible and productive member of the community, taking into consideration a child's level of participation in the department's educational, vocational, and other services prior to such release.

(c) The board shall perform duties required of it by this chapter and shall, in addition thereto, be responsible for promulgation of all rules and regulations not in conflict with this chapter that may be necessary and appropriate to the administration of the department, to the accomplishment of the purposes of this chapter, and to the performance of the duties and functions of the department as set forth in this chapter.

(d) The board shall establish rules and regulations for the government, operation, and maintenance of all training schools, facilities, and institutions now or hereafter under the jurisdiction and control of the department, bearing in mind at all times that the purpose for existence and operation of such schools, facilities, and institutions and all activities carried on therein shall be to carry out the rehabilitative program provided for by this chapter and to restore and build up the self-respect and self-reliance of children and youths lodged therein so as to qualify and equip them for good citizenship and honorable employment.



§ 49-4A-3. Department of Juvenile Justice created; commissioner of juvenile justice; organization and operation of department

(a) There is created the Department of Juvenile Justice and the position of commissioner of juvenile justice. The commissioner shall be the chief administrative officer of the department and shall be both appointed and removed by the board, subject to the approval of the Governor. The commissioner of human services shall not also serve as the commissioner of juvenile justice. Subject to the general policy and rules and regulations of the board, the commissioner shall supervise, direct, account for, organize, plan, administer, and execute the functions of the department.

(b) The department shall provide for supervision, detention, and rehabilitation of delinquent children committed to the state's custody. The department shall also be authorized to operate prevention programs and to provide assistance to local public and private entities with prevention programs for children at risk. In lieu of commitment, the department shall be authorized to provide for specialized treatment for children adjudicated for delinquent acts involving sexual offenses or controlled substances and who may have behavior disorders. The department's organization, operation, and implementation shall be based on the following:

(1) Development of a comprehensive continuum of service options using evidence based programs or practices through flexible funding to allow providers to respond to the unique needs and capabilities of individual children and families;

(2) Services implemented so that each child and family served can have a personal relationship with staff, providers, and workers, which staff, providers, and workers shall be trained and treated as professionals, have a range of multidisciplinary skills, and have manageable caseloads;

(3) Services shall be based on evidence based programs or practices and be community centered and responsive to local needs with state and local and public and private entities forming cooperative partnerships that enhance informal support systems for families;

(4) Systems that are accountable, with desired outcomes specified, results measured and evaluated, and cost-efficient options maximized;

(5) Intersystem communication and collaboration that are encouraged and facilitated through coordination of systems so that gaps and unnecessary duplications in planning, funding, and providing services are eliminated;

(6) Being consumer driven and responsive to the changing needs of individual communities; and

(7) Encouraging the central location of various services whenever possible.



§ 49-4A-4. Purpose of chapter

It is the purpose of this chapter to establish the department as the agency to administer, supervise, and manage juvenile detention facilities.



§ 49-4A-5. Transfer of functions and employees of Division of Youth Services; personnel administration

(a) The department shall carry out all functions and exercise all powers relating to the administration, supervision, and management of juvenile detention facilities, and jurisdiction over such juvenile detention facilities is vested in the department.

(b) Any employees of the Department of Juvenile Justice who became so employed by virtue of their transfer from the Division of Youth Services of the Department of Human Resources (now known as the Department of Human Services) on June 30, 1992, shall retain their compensation and benefits and such may not be reduced. Transferred employees who were subject to the state system of personnel administration provided for by Chapter 20 of Title 45 will lose no rights granted under such system as a result of such transfer. Retirement rights of such transferred employees existing under the Employees' Retirement System of Georgia or other public retirement systems on July 1, 1992, shall not be impaired or interrupted by the transfer of such employees and membership in any such retirement system shall continue in the same status possessed by the transferred employees on June 30, 1992. Accrued annual and sick leave possessed by said employees on June 30, 1992, shall be retained by said employees as employees of the department.

(c) (1) The department shall conform to federal standards for a merit system of personnel administration in the respects necessary for receiving federal grants and the board is authorized and empowered to effect such changes as may, from time to time, be necessary in order to comply with such standards.

(2) The department is authorized to employ, on a full-time or part-time basis, such medical, psychiatric, social work, supervisory, institutional, and other professional personnel and such clerical and other employees as may be necessary to discharge the duties of the department under this chapter. The department is also authorized to contract for such professional services as may be necessary.

(3) Classified employees of the department under this chapter shall in all instances be employed and dismissed in accordance with rules and regulations of the State Personnel Board.

(4) All personnel of the department are authorized to be members of the Employees' Retirement System of Georgia created in Chapter 2 of Title 47. All rights, credits, and funds in that retirement system which are possessed by state personnel transferred by provisions of this chapter to the department, or otherwise had by persons at the time of employment with the department, are continued and preserved, it being the intention of the General Assembly that such persons shall not lose any rights, credits, or funds to which they may be entitled prior to becoming employees of the department.



§ 49-4A-6. Rules and regulations

(a) The board shall adopt rules and regulations for the government, operation, administration, and maintenance of juvenile detention facilities and may also adopt such other rules and regulations for the government and operation of the department as the board may deem necessary consistent with the provisions of this chapter.

(b) Rules and regulations adopted by the board under subsection (a) of this Code section shall recognize that a primary purpose of juvenile detention facilities is to carry out rehabilitative programs using evidence based programs or practices to the end that children housed in such facilities develop self-respect and self-reliance and acquire the necessary knowledge and skills to become good citizens who are qualified for honorable employment.



§ 49-4A-7. Powers and duties of department

(a) The department shall be authorized to:

(1) Accept for detention in a juvenile detention facility any child who is committed to the department under Article 6 of Chapter 11 of Title 15;

(2) Provide probation and other court services for children pursuant to a request from a court under Article 6 of Chapter 11 of Title 15;

(3) Provide casework services and care or payment of maintenance costs for children who have run away from their home communities within this state or from their home communities in this state to another state or from their home communities in another state to this state; pay the costs of returning such runaway children to their home communities; and provide such services, care, or costs for runaway children as may be required under Chapter 4B of Title 49;

(4) Enter into contracts and cooperative agreements with federal, state, county, and municipal governments and their agencies and departments; enter into contracts with public and private institutions and agencies of this and other states; enter into leases with private vendors selected to operate programs on behalf of the department which shall run concurrently with the department's service contracts; provided, however, that any such lease shall provide that if the property which is the subject of the lease is sold and conveyed during the term of the lease, such lease shall expire by operation of law 90 days after the closing of such sale and conveyance; and enter into contracts with individuals, as may be necessary or desirable in effectuating the purposes of this chapter; and

(5) Solicit and accept donations, contributions, and gifts and receive, hold, and use grants, devises, and bequests of real, personal, and mixed property on behalf of the state to enable the department to carry out its functions and purposes.

(b) When given legal custody over a child for detention in a juvenile detention facility under court order under Article 6 of Chapter 11 of Title 15, the department shall have:

(1) The right of physical possession of such child;

(2) The right and duty to protect, train, and discipline such child;

(3) The responsibility to provide such child with food, clothing, shelter, and education;

(4) The right to determine in which facility such child shall live and to transfer such child as provided in subsection (b) of Code Section 42-5-52; and

(5) The right and duty to provide or obtain for such child medical, hospital, psychiatric, surgical, or dental care or services as may be considered appropriate and necessary by competent medical authority without securing prior consent of parents or legal guardians.

(c) The board may authorize the commissioner to enter into contracts and agreements provided for in this Code section subject to the approval of the board or may, through appropriate action of the board, delegate such authority to the commissioner; provided, however, that any contract or agreement that provides services to delinquent children shall be a performance based contract that includes financial incentives or consequences based on the results achieved by the contractor as measured by output, quality, or outcome measures.



§ 49-4A-8. Commitment of delinquent children; procedure; cost; return of mentally ill or developmentally disabled children; escapees; discharge; evidence of commitment; records; restitution

(a) When the court does not release a delinquent child unconditionally or place him or her on probation or in a suitable public or private institution or agency, the court may commit such child to the department as provided in Article 6 of Chapter 11 of Title 15; provided, however, that no delinquent child shall be committed to the department until the department certifies to the Governor that it has facilities available and personnel ready to assume responsibility for delinquent children.

(b) When the court commits a delinquent child to the department, it may order such child conveyed forthwith to any facility designated by the department or direct that such child be left at liberty until otherwise ordered by the department under such conditions as will ensure his or her availability and submission to any orders of the department. If such delinquent child is ordered conveyed to the department, the court shall assign an officer or other suitable person to convey such child to any facility designated by the department, provided that the person assigned to convey a girl must be female. The cost of conveying such child committed to the department to the facility designated by the department shall be paid by the county from which such child is committed, provided that no compensation shall be allowed beyond the actual and necessary expenses of the party conveying and the child conveyed.

(c) When a court commits a delinquent child to the department, the court shall at once electronically submit a certified copy of the order of commitment to the department, and the court, the juvenile probation officer, the community supervision officer, the prosecuting and police authorities, the school authorities, and other public officials shall make available to the department all pertinent information in their possession pertaining to the case, including, but not limited to, any predisposition investigation report as set forth in Code Section 15-11-590 and any risk assessment. Such reports shall, if the department so requests, be made upon forms furnished by the department or according to an outline provided by the department.

(d) (1) When a delinquent child has been committed to the department, the department shall, under rules and regulations established by the board, forthwith examine and study such child and investigate all pertinent circumstances of his or her life and behavior. The department shall make periodic reexaminations of all such children within its control, except those on release under supervision of the department. Such reexaminations may be made as frequently as the department considers desirable, and every such child shall be reexamined at intervals not exceeding one year. Failure of the department to examine such a child committed to it or to reexamine him or her within one year of a previous examination shall not of itself entitle such child to discharge from control of the department but shall entitle such child to petition the committing court for an order of discharge; and the court shall discharge him or her unless the department, upon due notice, satisfies the court of the necessity of further control.

(2) The department shall keep written records of all examinations and reexaminations, of conclusions based thereon, and of all orders concerning the disposition or treatment of every delinquent child subject to its control. Records maintained by the department pertaining to a delinquent child committed to the department shall not be public records but shall be privileged records and may be disclosed by direction of the commissioner pursuant to federal law regarding disseminating juvenile criminal history records only to those persons having a legitimate interest therein; provided, however, that the commissioner shall permit the Council of Juvenile Court Judges to inspect and copy such records for the purposes of obtaining statistics on juveniles.

(e) Except as provided by subsection (e.1) of this Code section and subsection (c) or (d) of Code Section 15-11-602, when a delinquent child has been committed to the department for detention and a diagnostic study for the purpose of determining the most satisfactory plan for such child's care and treatment has been completed, the department may:

(1) Permit such child liberty under supervision and upon such conditions as the department may believe conducive to acceptable behavior;

(2) Order such child's confinement under such conditions as the department may believe best designed to serve such child's welfare and as may be in the best interest of the public;

(3) Order reconfinement or renewed release as often as conditions indicate to be desirable;

(4) Revoke or modify any order of the department affecting such child, except an order of final discharge, as often as conditions indicate to be desirable; or

(5) Discharge such child from control of the department pursuant to Code Section 15-11-32 and subsection (c) of Code Section 15-11-607 when it is satisfied that such discharge will best serve such child's welfare and the protection of the public.

(e.1) (1) When a child who has been adjudicated for the commission of a class A designated felony act or class B designated felony act as defined in Code Section 15-11-2 is released from confinement or custody of the department, it shall be the responsibility of the department to provide notice to any person who was the victim of such child's acts that such child is being released from confinement or custody.

(2) The department and employees of the department shall not be liable for damages incurred by reason of the department's failure to provide the notice required by paragraph (1) of this subsection.

(3) When a child convicted of a felony offense in a superior court is released from confinement or custody of the department, the department shall provide written notice, including the delinquent act or class A designated felony act or class B designated felony act committed, to the superintendent of the school system in which such child was enrolled or, if the information is known, the school in which such child was enrolled or plans to be enrolled.

(4) The department and employees of the department shall not be liable for damages incurred by reason of the department's failure to provide notice required by paragraph (3) of this subsection.

(f) As a means of correcting the socially harmful tendencies of a delinquent child committed to it, the department may:

(1) Require participation by such child in moral, academic, vocational, physical, and correctional training and activities, and provide such child the opportunity for religious activities where practicable in the institutions under the control and supervision of the department;

(2) Require such modes of life and conduct as may seem best adapted to fit and equip him or her for return to full liberty without danger to the public;

(3) Provide such medical, psychiatric, or casework treatment as is necessary; or

(4) Place him or her, if physically fit, in a park, maintenance camp, or forestry camp or on a ranch owned by the state or by the United States and require any child so housed to perform suitable conservation and maintenance work, provided that the children shall not be exploited and that the dominant purpose of such activities shall be to benefit and rehabilitate the children rather than to make the camps self-sustaining.

(g) When funds are available, the department may:

(1) Establish and operate places for detention and diagnosis of all delinquent children committed to it;

(2) Establish and operate additional treatment and training facilities, including parks, forestry camps, maintenance camps, ranches, and group residences necessary to classify and handle juvenile delinquents of different ages and habits and different mental and physical conditions, according to their needs; and

(3) Establish aftercare supervision to aid children given conditional release to find homes and employment and otherwise to assist them to become reestablished in the community and to lead socially acceptable lives.

(h) Whenever the department finds that any child committed to the department is mentally ill or has a developmental disability, as defined in Code Section 15-11-2, the department shall have the power to return such child to the court of original jurisdiction for appropriate disposition by that court or may, if it so desires, request the court having jurisdiction in the county in which the juvenile detention facility is located to take such action as the condition of the child may require.

(i) (1) A child who has been committed to the department for detention in a juvenile detention facility or who has been otherwise taken into custody and who has escaped therefrom or who has been placed under supervision and broken the conditions thereof may be taken into custody without a warrant by a sheriff, deputy sheriff, constable, police officer, probation officer, or any other officer of this state authorized to serve criminal process upon a written request made by an employee of the department having knowledge of the escape or of the violation of conditions of supervision. Before a child may be taken into custody for violation of the conditions of supervision, such written request shall be reviewed by the commissioner or his or her designee. If the commissioner or his or her designee finds that probable cause exists to believe that such child has violated his or her conditions of supervision, he or she may issue an order directing that such child be picked up and returned to custody.

(2) The commissioner may designate as a peace officer who is authorized to exercise the power of arrest any employee of the department whose full-time duties include the preservation of public order, the protection of life and property, the detection of crime, or the supervision of delinquent children or children in need of services in its institutions, facilities, or programs, the supervision of delinquent children or children in need of services under intensive supervision in the community, or any employee who is a line supervisor of any such employee. The commissioner also may designate as a peace officer who is authorized to exercise the power of arrest any employee of a person or organization which contracts with the department pertaining to the management, custody, care, and control of delinquent children or children in need of services retained by the person or organization if that employee's full-time duties include the preservation of public order, the protection of life and property, the detection of crime, or the supervision of delinquent children in the department's institutions, facilities, or programs, or any employee who is a line supervisor of such employee. The commissioner may designate one or more employees of the department to investigate and apprehend children who have escaped from a juvenile detention facility or who have broken the conditions of supervision; provided, however, that the employees so designated shall only be those with primary responsibility for the security functions of such facilities or whose primary duty consists of the apprehension of youths who have escaped from such facilities or who have broken the conditions of supervision. An employee of the department so designated shall have the police power to investigate, to apprehend such children, and to arrest any person physically interfering with the proper apprehension of such children. An employee of the department so designated in the investigative section of the department shall have the power to obtain a search warrant for the purpose of locating and apprehending such children. Additionally, such employee, while on the grounds or in the buildings of the department's institutions or facilities, shall have the same law enforcement powers, including the power of arrest, as a law enforcement officer of the local government with police jurisdiction over such institutions or facilities. Such employee shall be authorized to carry weapons, upon written approval of the commissioner, notwithstanding Code Sections 16-11-126 and 16-11-129. The commissioner shall also be authorized to designate any person or organization with whom the department contracts for services pertaining to the management, custody, care, and control of delinquent children or children in need of services detained by the person or organization as a law enforcement unit under paragraph (7) of Code Section 35-8-2. Any employee or person designated under this subsection shall be considered to be a peace officer within the meaning of Chapter 8 of Title 35 and shall be certified under that chapter.

(3) For the purposes of investigation of children who have escaped from juvenile detention facilities of the department or of children who are alleged to have broken the conditions of supervision, the department is empowered and authorized to request and receive from the Georgia Crime Information Center any information in the files of the Georgia Crime Information Center which will aid in the apprehension of such children.

(4) An employee designated pursuant to paragraph (2) of this subsection may take a child into custody without a warrant upon personal knowledge or written request of a person having knowledge of the escape or violation of conditions of supervision, or a child may be taken into custody pursuant to Code Section 15-11-501. When taking a child into custody pursuant to this paragraph, a designated employee of the department shall have the power to use all force reasonably necessary to take such child into custody.

(5) The child shall be kept in custody in a suitable place designated by the department and there detained until such child may be returned to the custody of the department.

(6) Such taking into custody shall not be termed an arrest; provided, however, that any person taking a child into custody pursuant to this subsection shall have the same immunity from civil and criminal liability as a peace officer making an arrest pursuant to a valid warrant.

(j) The department shall ensure that each child it releases under supervision or otherwise has suitable clothing, transportation to his or her home or to the county in which a suitable home or employment has been found for him or her, and such an amount of money as the rules and regulations of the board may authorize. The expenditure for clothing and for transportation and the payment of money to such child released may be made from funds for support and maintenance appropriated by the General Assembly to the department or to the institution from which such child is released or from local funds.

(k) Every child committed to the department, if not already discharged, shall be discharged from custody of the department when he or she reaches his or her twenty-first birthday.

(l) Commitment of a child to the custody of the department shall not operate to disqualify such child in any future examination, appointment, or application for public service under the government either of the state or of any political subdivision thereof.

(m) A commitment to the department shall not be received in evidence or used in any way in any proceedings in any court, except in subsequent proceedings for delinquency or being in need of services involving the same child and except in imposing sentence in any criminal proceeding against the same person.

(n) (1) The department shall conduct a continuing inquiry into the effectiveness of treatment methods it employs in seeking the rehabilitation of maladjusted children. To this end, the department shall maintain a statistical record of arrests and commitments of its wards subsequent to their discharge from the jurisdiction and control of the department and shall tabulate, analyze, and publish in print or electronically annually these data so that they may be used to evaluate the relative merits of methods of treatment. The department shall cooperate and coordinate with courts, juvenile court clerks, the Governor's Office for Children and Families, the Criminal Justice Coordinating Council, and public and private agencies in the collection of statistics and information regarding:

(A) Juvenile delinquency;

(B) Arrests made;

(C) Detentions made, the offense for which such detention was authorized, and the reason for each detention;

(D) Complaints filed;

(E) Informations filed;

(F) Petitions filed;

(G) The results of complaints, informations, and petitions, including whether such filings were dismissed, diverted, or adjudicated;

(H) Commitments to the department, the length of such commitment, and releases from the department;

(I) The department's placement decisions for commitments;

(J) Placement decisions to institutions, camps, or other facilities for delinquent children operated under the direction of courts or other local public authorities;

(K) Community programs utilized and completion data for such programs;

(L) Recidivism;

(M) Data collected by juvenile court clerks pursuant to Code Section 15-11-64; and

(N) Other information useful in determining the amount and causes of juvenile delinquency in this state.

(2) In order to facilitate the collection of the information required by paragraph (1) of this subsection, the department shall be authorized to inspect and copy all records of the court and law enforcement agencies pertaining to juveniles and collect data from juvenile court clerks.

(o) When a child committed to the department is under court order to make certain restitution as a part of his or her treatment by the court, the requirement that the restitution be paid in full shall not cease with the order of commitment. The provision of the order requiring restitution shall remain in force and effect during the period of commitment, and the department is empowered to enforce such restitution requirement and to direct that payment of funds or notification of service completed be made to the clerk of the juvenile court or another employee of that court designated by the judge.



§ 49-4A-9. Sentence of youthful offenders; modification of order; review; participation in programs

(a) Any child who has previously been adjudged to have committed an act which is a felony if tried in a superior court and who, on a second or subsequent occasion, is convicted of a felony in a superior court may, in the discretion of the court, be sentenced into the custody of the department as otherwise provided by law or be committed as a youthful offender as authorized in Chapter 7 of Title 42; provided, further, that any child convicted of a felony punishable by death or by confinement for life shall only be sentenced into the custody of the Department of Corrections.

(b) Any final order of judgment by the court in the case of any such child shall be subject to such modification from time to time as the court may consider to be for the welfare of such child. No commitment of any child to any institution or other custodial agency shall deprive the court of jurisdiction to change the form of the commitment or transfer the custody of the child to some other institution or agency on such conditions as the court may see fit to impose, the duty being constant upon the court to give to all children subject to its jurisdiction such oversight and control in the premises as will be conducive to the welfare of the child and the best interests of the state; provided, however, that the release of any child committed to the department for detention in any of its institutions under the terms of this chapter during the period of one year from the date of commitment shall be had only with the concurrence and recommendation of the commissioner or the commissioner's designated representative; provided, further, that upon releasing any child adjudicated for committing a delinquent act for the commission of a class A designated felony act or class B designated felony act as defined in Code Section 15-11-2 and committed to the department for detention in any of its institutions under the terms of this chapter, the department shall provide notice to any person who was the victim of the child's delinquent acts that the child is being released. So long as a good faith attempt to comply with the notice requirement of this subsection has been made, the department and employees of the department shall not be liable for damages incurred by reason of the department's failure to provide the notice required by this subsection.

(c) After the expiration of one year from the date of commitment, the committing court shall review the case and make such order with respect to the continued confinement or release of the child back to the committing court for further disposition as the court deems proper.

(d) In the event adequate facilities are not available, the department shall have the right to transfer youths committed to the department under this Code section to the Department of Corrections for incarceration in an appropriate facility designated by the Department of Corrections.

(e) Any child under 17 years of age who is sentenced in the superior court and committed to the department may be eligible to participate in all juvenile detention facility programs and services including community work programs, sheltered workshops, special state sponsored programs for evaluation and services under the Georgia Vocational Rehabilitation Agency and the Department of Behavioral Health and Developmental Disabilities, and under the general supervision of juvenile detention facility staff at special planned activities outside of the juvenile detention facility. When such a child sentenced in the superior court is approaching his or her seventeenth birthday, the department shall notify the court that a further disposition of the child is necessary. The department shall provide the court with information concerning the participation and progress of the child in programs described in this subsection. The court shall review the case and determine if the child, upon becoming 17 years of age, should be placed on probation, have his or her sentence reduced, be transferred to the Department of Corrections for the remainder of the original sentence, or be subject to any other determination authorized by law.



§ 49-4A-10. Escape from juvenile detention facility; petition; commitment

Whenever any child shall escape from any juvenile detention facility, the department shall file a petition in the court having jurisdiction and, upon conviction, he or she shall be committed for an additional 12 months in a juvenile detention facility under the jurisdiction of the department or to another institution under the Department of Corrections.



§ 49-4A-11. Aiding or encouraging child to escape; hindering apprehension of child

(a) Any person who shall knowingly aid, assist, or encourage any child who has been committed to the department to escape or to attempt to escape its control or custody shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one nor more than five years.

(b) Any person who shall knowingly harbor or shelter any child who has escaped the lawful custody or control of the department shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one nor more than five years.

(c) Any person who shall knowingly hinder the apprehension of any child under the supervision of the Department of Community Supervision or the lawful control or custody of the department who has been placed by the department in one of its institutions or facilities and who has escaped therefrom or who has been placed under supervision and is alleged to have broken the conditions thereof shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one nor more than five years.



§ 49-4A-12. Special school district

(a) The Department of Juvenile Justice shall be a special school district which shall be given the same funding consideration for federal funds that school districts within this state are given.

(b) (1) Except as otherwise provided in paragraph (2) of this subsection, the schools within the department shall be under the control of the commissioner who shall serve as the superintendent of schools for such district. The Board of Juvenile Justice shall serve as the board of education for such district.

(2) Any school within the department that is operated by a state charter school pursuant to a contract entered into in accordance with Code Section 20-2-2084.1 shall be under the control of the State Charter Schools Commission and the governing board of the state charter school, subject to any conditions in the contract. Any such school shall not be considered a part of the special school district established pursuant to this Code section.

(c) (1) The schools shall meet the requirements of the law for public schools and rules and regulations of the State Board of Education. It is the intent of this Code section to fund educational services and programs in this special school district so that youth served therein shall receive the same quality and content of educational services as provided to youth in school districts within this state.

(2) The State School Superintendent may grant waivers for such provisions of the laws and regulations with which the schools cannot comply because of their functioning on an annual basis and in response to the commissioner or the commissioner's designee's written request and justification. Such exceptions shall be in writing.

(d) (1) Each teacher in the special school district shall receive annual compensation at the rate specified for the type of certificate held by such teacher based on the appropriate teacher salary schedules established pursuant to Code Section 20-2-212.

(2) This provision shall not act to reduce the compensation currently paid any teacher in the special school district.

(3) To the extent such resources are available, federal funding resources shall be utilized to meet increased costs resulting from implementation of this subsection.

(e) The commissioner shall develop and implement a plan whereby there shall be sufficient substitute teachers available for temporary service as needed for each school composing the special school district.

(f) (1) Nothing in the language of this Code section shall be construed as prohibiting any local school district from issuing a diploma to a youth in the custody of the department, upon certification of the principal of a departmental school.

(2) School records of any juvenile in the department's programs who is issued a diploma by a local school district shall be maintained by such local school district, provided that all references to the juvenile's commitment to and treatment by the department are expunged.

(g) The special school district under the department shall have the powers, privileges, and authority exercised or capable of exercise by any other school district.

(h) The effect of this Code section shall not be to provide state funds to the special school district under the department through Part 4 of Article 6 of Chapter 2 of Title 20, except as otherwise provided in Code Section 20-2-2084.1.



§ 49-4A-13. Family attention home; assessment of risk and plan of care

As used in this Code section, the term "family attention home" means a private family home that has contracted with the Department of Juvenile Justice to provide 24 hour, short-term care for youth in the custody of the department and placed by the department in the home. Said youth are either awaiting a juvenile court hearing or have been temporarily removed from their homes for other reasons. Prior to a youth being placed in a private family attention home, an assessment of the youth's risk to the public will be completed by the department, and based on that assessment a plan of care for each youth will be developed within 72 hours after placement. This plan shall detail the youth's need for adult supervision, the youth's need for structured after-school activities, the need for electronic monitoring, if appropriate, and any other additional treatment needs while the youth is in the home. This plan of care shall be developed and implemented to ensure the safety of the children and youth in each private family attention home and the residents of the communities in which the private family attention homes are located.



§ 49-4A-14. Compensation for damage to apparel by youth under custody

(a) As used in this Code section, the term "apparel" includes eyeglasses, hearing aids, clothing, and similar items worn on the person of the employee.

(b) When action by a youth under the control and custody of the department results in damage to an item of apparel, the department shall compensate the employee for the loss in the amount of either the repair cost, the replacement value, or the actual cost of the item of wearing apparel, whichever is less. Such loss shall be compensated only in accordance with procedures to be established by the department, and no compensation shall be made by the department in excess of $500.00 per incident.



§ 49-4A-15. Guard lines

Guard lines shall be established by the commissioner or his or her designated representative in charge at the various juvenile detention centers and youth development centers in the same manner that land lines are established, except that, at each corner of the lines, signs must be used on which shall be plainly stamped or written: "Guard line of ." Signs shall also be placed at all entrances and exits for vehicles and pedestrians at the institutions and at such intervals along the guard lines as will reasonably place all persons approaching the guard lines on notice of the location of the institutions.



§ 49-4A-16. Unlawful crossing or passage of certain items across guard lines; penalty

(a) As used in this Code section, the term "guard lines" means the lines established pursuant to Code Section 49-4A-15.

(b) It shall be unlawful for any person to cause to be introduced across guard lines or to come inside such guard lines with:

(1) A gun, pistol, knife, or any other weapon or a bullet, ammunition, or explosive device; or

(2) Any intoxicating liquor, amphetamines, marijuana, or any other hallucinogenic or other drugs.

(c) The provisions of this Code section shall not apply when the commissioner or director of the juvenile detention facility has provided authorization for the introduction of the items listed in subsection (b) of this Code section into such facility.

(d) Any person who violates this Code section shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one year nor more than four years.



§ 49-4A-17. Introduction of certain items into juvenile detention facility prohibited; commerce with incarcerated youth

(a) (1) Without the knowledge and consent of the commissioner or the director in charge of any juvenile detention facility, it shall be unlawful for any person to take into or cause to be introduced into such facility any item which such person has been directed not to take into such center:

(A) Verbally by a staff member of such facility;

(B) In writing by a staff member of such facility; or

(C) As directed by the rules, regulations, or policies of such facility.

(2) Any item taken into a facility in violation of this subsection shall be deemed contraband and shall be subject to being confiscated and retained as property of the department.

(3) Any person who violates this subsection shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one year nor more than four years.

(b) It shall be unlawful for any person to trade or traffic with, buy from, or sell any article to a child assigned to a juvenile detention facility without the knowledge and consent of the commissioner or the director in charge of such facility. Any person who violates this subsection shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one year nor more than four years.



§ 49-4A-18. Prohibited possession of certain goods by youth

(a) As used in this Code section, the term:

(1) "Director" means the commissioner or any director of a juvenile detention center or his or her designee, or any other person who is responsible for the overall management and operation of a center.

(2) "Juvenile detention center" means a regional youth detention center or youth development center operated by or on behalf of the department.

(3) "Telecommunications device" means a device, an apparatus associated with a device, or a component of a device that enables, or may be used to enable, communication with a person outside a place of incarceration, including, but not limited to, a telephone, cellular telephone, personal digital assistant, transmitting radio, or computer connected or capable of being connected to a computer network, by wireless or other technology, or otherwise capable of communicating with a person or device outside of a place of incarceration.

(4) "Youth" means an offender assigned to a juvenile detention center.

(b) Without the authorization of the director, it shall be unlawful for any person to obtain for, to procure for, or to give to a youth a gun, pistol, knife, or any other weapon; a bullet, ammunition, or any other explosive device; tobacco products; intoxicating liquor; marijuana, amphetamines, or any other hallucinogenic drugs or other drugs, regardless of the amount; any telecommunications device; or any other article or item.

(c) Without the authorization of the director, it shall be unlawful for a youth to possess a gun, pistol, knife, or any other weapon; a bullet, ammunition, or any other explosive device; tobacco products; intoxicating liquor; marijuana, amphetamines, or any other hallucinogenic drugs or other drugs, regardless of the amount; any telecommunications device; or any other article or item.

(d) Any person who violates this Code section shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one year nor more than four years.






Chapter 4B - Interstate Compact for Juveniles

§ 49-4B-1. Short title

This chapter shall be known and may be cited as the "Interstate Compact for Juveniles."



§ 49-4B-2. Compact

The Governor of this state is authorized and directed to execute a compact on behalf of the State of Georgia with any of the United States legally joining therein in the form substantially as follows:

ARTICLE I.

PURPOSE.

The compacting states to this Interstate Compact recognize that each state is responsible for the proper supervision or return of juveniles, delinquents and status offenders who are on probation or parole and who have absconded, escaped or run away from supervision and control and in so doing have endangered their own safety and the safety of others. The compacting states also recognize that each state is responsible for the safe return of juveniles who have run away from home and in doing so have left their state of residence. The compacting states also recognize that Congress, by enacting the Crime Control Act, 4 U.S.C. Section 112 (1965), has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime. It is the purpose of this compact, through means of joint and cooperative action among the compacting states to:

(A) Ensure that the adjudicated juveniles and status offenders subject to this compact are provided adequate supervision and services in the receiving state as ordered by the adjudicating judge or parole authority in the sending state;

(B) Ensure that the public safety interests of the citizens, including the victims of juvenile offenders, in both the sending and receiving states are adequately protected;

(C) Return juveniles who have run away, absconded or escaped from supervision or control or have been accused of an offense to the state requesting their return;

(D) Make contracts for the cooperative institutionalization in public facilities in member states for delinquent youth needing special services;

(E) Provide for the effective tracking and supervision of juveniles;

(F) Equitably allocate the costs, benefits and obligations of the compacting states;

(G) Establish procedures to manage the movement between states of juvenile offenders released to the community under the jurisdiction of courts, juvenile departments, or any other criminal or juvenile justice agency which has jurisdiction over juvenile offenders;

(H) Insure immediate notice to jurisdictions where defined offenders are authorized to travel or to relocate across state lines;

(I) Establish procedures to resolve pending charges (detainers) against juvenile offenders prior to transfer or release to the community under the terms of this compact;

(J) Establish a system of uniform data collection on information pertaining to juveniles subject to this compact that allows access by authorized juvenile justice and criminal justice officials, and regular reporting of Compact activities to heads of state executive, judicial, and legislative branches and juvenile and criminal justice administrators;

(K) Monitor compliance with rules governing interstate movement of juveniles and initiate interventions to address and correct noncompliance;

(L) Coordinate training and education regarding the regulation of interstate movement of juveniles for officials involved in such activity; and

(M) Coordinate the implementation and operation of the compact with the Interstate Compact on the Placement of Children, the Interstate Compact for Adult Offender Supervision and other compacts affecting juveniles particularly in those cases where concurrent or overlapping supervision issues arise. It is the policy of the compacting states that the activities conducted by the Interstate Commission created herein are the formation of public policies and therefore are public business. Furthermore, the compacting states shall cooperate and observe their individual and collective duties and responsibilities for the prompt return and acceptance of juveniles subject to the provisions of this compact. The provisions of this compact shall be reasonably and liberally construed to accomplish the purposes and policies of the compact.

ARTICLE II.

DEFINITIONS.

As used in this compact, unless the context clearly requires a different construction:

(A) "By-laws" means those by-laws established by the Interstate Commission for its governance, or for directing or controlling its actions or conduct.

(B) "Compact Administrator" means the individual in each compacting state appointed pursuant to the terms of this compact, responsible for the administration and management of the state's supervision and transfer of juveniles subject to the terms of this compact, the rules adopted by the Interstate Commission and policies adopted by the State Council under this compact.

(C) "Compacting State" means any state which has enacted the enabling legislation for this compact.

(D) "Commissioner" means the voting representative of each compacting state appointed pursuant to Article III of this compact.

(E) "Court" means any court having jurisdiction over delinquent, neglected, or dependent children.

(F) "Deputy Compact Administrator" means the individual, if any, in each compacting state appointed to act on behalf of a Compact Administrator pursuant to the terms of this compact responsible for the administration and management of the state's supervision and transfer of juveniles subject to the terms of this compact, the rules adopted by the Interstate Commission and policies adopted by the State Council under this compact.

(G) "Interstate Commission" means the Interstate Commission for Juveniles created by Article III of this compact.

(H) "Juvenile" means any person defined as a juvenile in any member state or by the rules of the Interstate Commission, including:

(1) Accused Delinquent -- a person charged with an offense that, if committed by an adult, would be a criminal offense;

(2) Adjudicated Delinquent -- a person found to have committed an offense that, if committed by an adult, would be a criminal offense;

(3) Accused Status Offender -- a person charged with an offense that would not be a criminal offense if committed by an adult;

(4) Adjudicated Status Offender -- a person found to have committed an offense that would not be a criminal offense if committed by an adult; and

(5) Non-Offender -- a person in need of supervision who has not been accused or adjudicated a status offender or delinquent.

(I) "Non-Compacting state" means any state which has not enacted the enabling legislation for this compact.

(J) "Probation or Parole" means any kind of supervision or conditional release of juveniles authorized under the laws of the compacting states.

(K) "Rule" means a written statement by the Interstate Commission promulgated pursuant to Article VI of this compact that is of general applicability, implements, interprets or prescribes a policy or provision of the Compact, or an organizational, procedural, or practice requirement of the Commission, and has the force and effect of statutory law in a compacting state, and includes the amendment, repeal, or suspension of an existing rule.

(L) "State" means a state of the United States, the District of Columbia (or its designee), the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, and the Northern Marianas Islands.

ARTICLE III.

INTERSTATE COMMISSION FOR JUVENILES.

(A) The compacting states hereby create the "Interstate Commission for Juveniles." The commission shall be a body corporate and joint agency of the compacting states. The commission shall have all the responsibilities, powers and duties set forth herein, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

(B) The Interstate Commission shall consist of commissioners appointed by the appropriate appointing authority in each state pursuant to the rules and requirements of each compacting state and in consultation with the State Council for Interstate Juvenile Supervision created hereunder. The commissioner shall be the compact administrator, deputy compact administrator or designee from that state who shall serve on the Interstate Commission in such capacity under or pursuant to the applicable law of the compacting state.

(C) In addition to the commissioners who are the voting representatives of each state, the Interstate Commission shall include individuals who are not commissioners, but who are members of interested organizations. Such non-commissioner members must include a member of the national organizations of governors, legislators, state chief justices, attorneys general, Interstate Compact for Adult Offender Supervision, Interstate Compact for the Placement of Children, juvenile justice and juvenile corrections officials, and crime victims. All non-commissioner members of the Interstate Commission shall be ex-officio (non-voting) members. The Interstate Commission may provide in its by-laws for such additional ex-officio (non-voting) members, including members of other national organizations, in such numbers as shall be determined by the commission.

(D) Each compacting state represented at any meeting of the commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the by-laws of the Interstate Commission.

(E) The commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the compacting states, shall call additional meetings. Public notice shall be given of all meetings and meetings shall be open to the public.

(F) The Interstate Commission shall establish an executive committee, which shall include commission officers, members, and others as determined by the by-laws. The executive committee shall have the power to act on behalf of the Interstate Commission during periods when the Interstate Commission is not in session, with the exception of rulemaking and/or amendment to the compact. The executive committee shall oversee the day-to-day activities of the administration of the compact managed by an executive director and Interstate Commission staff; administers enforcement and compliance with the provisions of the compact, its by-laws and rules, and performs such other duties as directed by the Interstate Commission or set forth in the by-laws.

(G) Each member of the Interstate Commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the Interstate Commission. A member shall vote in person and shall not delegate a vote to another compacting state. However, a commissioner, in consultation with the state council, shall appoint another authorized representative, in the absence of the commissioner from that state, to cast a vote on behalf of the compacting state at a specified meeting. The by-laws may provide for members' participation in meetings by telephone or other means of telecommunication or electronic communication.

(H) The Interstate Commission's by-laws shall establish conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure any information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

(I) Public notice shall be given of all meetings and all meetings shall be open to the public, except as set forth in the Rules or as otherwise provided in the Compact. The Interstate Commission and any of its committees may close a meeting to the public where it determines by two-thirds vote that an open meeting would be likely to:

(1) Relate solely to the Interstate Commission's internal personnel practices and procedures;

(2) Disclose matters specifically exempted from disclosure by statute;

(3) Disclose trade secrets or commercial or financial information which is privileged or confidential;

(4) Involve accusing any person of a crime, or formally censuring any person;

(5) Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

(6) Disclose investigative records compiled for law enforcement purposes;

(7) Disclose information contained in or related to examination, operating or condition reports prepared by, or on behalf of, or for the use of, the Interstate Commission with respect to a regulated person or entity for the purpose of regulation or supervision of such person or entity;

(8) Disclose information, the premature disclosure of which would significantly endanger the stability of a regulated person or entity; or

(9) Specifically relate to the Interstate Commission's issuance of a subpoena, or its participation in a civil action or other legal proceeding.

(J) For every meeting closed pursuant to this provision, the Interstate Commission's legal counsel shall publicly certify that, in the legal counsel's opinion, the meeting may be closed to the public, and shall reference each relevant exemptive provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any actions taken, and the reasons therefore, including a description of each of the views expressed on any item and the record of any roll call vote (reflected in the vote of each member on the question). All documents considered in connection with any action shall be identified in such minutes.

(K) The Interstate Commission shall collect standardized data concerning the interstate movement of juveniles as directed through its rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements. Such methods of data collection, exchange and reporting shall insofar as is reasonably possible conform to up-to-date technology and coordinate its information functions with the appropriate repository of records.

ARTICLE IV.

POWERS AND DUTIES OF THE INTERSTATE COMMISSION.

The commission shall have the following powers and duties:

(1) To provide for dispute resolution among compacting states.

(2) To promulgate rules to effect the purposes and obligations as enumerated in this compact, which shall have the force and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this compact.

(3) To oversee, supervise, and coordinate the interstate movement of juveniles subject to the terms of this compact and any by-laws adopted and rules promulgated by the Interstate Commission.

(4) To enforce compliance with the compact provisions, the rules promulgated by the Interstate Commission, and the by-laws, using all necessary and proper means, including but not limited to the use of judicial process.

(5) To establish and maintain offices which shall be located within one or more of the compacting states.

(6) To purchase and maintain insurance and bonds.

(7) To borrow, accept, hire or contract for services of personnel.

(8) To establish and appoint committees and hire staff which it deems necessary for the carrying out of its functions including, but not limited to, an executive committee as required by Article III which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder.

(9) To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the Interstate Commission's personnel policies and programs relating to, inter alia, conflicts of interest, rates of compensation, and qualifications of personnel.

(10) To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of it.

(11) To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal, or mixed.

(12) To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal or mixed.

(13) To establish a budget and make expenditures and levy dues as provided in Article VIII of this compact.

(14) To sue and be sued.

(15) To adopt a seal and by-laws governing the management and operation of the Interstate Commission.

(16) To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

(17) To report annually to the legislatures, governors, judiciary, and state councils of the compacting states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

(18) To coordinate education, training and public awareness regarding the interstate movement of juveniles for officials involved in such activity.

(19) To establish uniform standards of the reporting, collecting and exchanging of data.

(20) The Interstate Commission shall maintain its corporate books and records in accordance with the By-laws.

ARTICLE V.

ORGANIZATION AND OPERATION OF THE INTERSTATE COMMISSION.

Section A. By-laws

(1) The Interstate Commission shall, by a majority of the members present and voting, within twelve months after the first Interstate Commission meeting, adopt by-laws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

(a) Establishing the fiscal year of the Interstate Commission;

(b) Establishing an executive committee and such other committees as may be necessary;

(c) Provide for the establishment of committees governing any general or specific delegation of any authority or function of the Interstate Commission;

(d) Providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting;

(e) Establishing the titles and responsibilities of the officers of the Interstate Commission;

(f) Providing a mechanism for concluding the operations of the Interstate Commission and the return of any surplus funds that may exist upon the termination of the Compact after the payment and/or reserving of all of its debts and obligations.

(g) Providing "start-up" rules for initial administration of the compact; and

(h) Establishing standards and procedures for compliance and technical assistance in carrying out the compact.

Section B. Officers and Staff

(1) The Interstate Commission shall, by a majority of the members, elect annually from among its members a chairperson and a vice chairperson, each of whom shall have such authority and duties as may be specified in the by-laws. The chairperson or, in the chairperson's absence or disability, the vice-chairperson shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for any ordinary and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the Interstate Commission.

(2) The Interstate Commission shall, through its executive committee, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, but shall not be a Member and shall hire and supervise such other staff as may be authorized by the Interstate Commission.

Section C. Qualified Immunity, Defense and Indemnification

(1) The Commission's executive director and employees shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to any actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred within the scope of Commission employment, duties, or responsibilities; provided, that any such person shall not be protected from suit or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of any such person.

(2) The liability of any commissioner, or the employee or agent of a commissioner, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within such person's state may not exceed the limits of liability set forth under the Constitution and laws of that state for state officials, employees, and agents. Nothing in this subsection shall be construed to protect any such person from suit or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of any such person.

(3) The Interstate Commission shall defend the executive director or the employees or representatives of the Interstate Commission and, subject to the approval of the Attorney General of the state represented by any commissioner of a compacting state, shall defend such commissioner or the commissioner's representatives or employees in any civil action seeking to impose liability arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such person.

(4) The Interstate Commission shall indemnify and hold the commissioner of a compacting state, or the commissioner's representatives or employees, or the Interstate Commission's representatives or employees, harmless in the amount of any settlement or judgment obtained against such persons arising out of any actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such persons.

ARTICLE VI.

RULEMAKING FUNCTIONS OF THE INTERSTATE COMMISSION.

(A) The Interstate Commission shall promulgate and publish rules in order to effectively and efficiently achieve the purposes of the compact.

(B) Rulemaking shall occur pursuant to the criteria set forth in this article and the by-laws and rules adopted pursuant thereto. Such rulemaking shall substantially conform to the principles of the "Model State Administrative Procedures Act," 1981 Act, Uniform Laws Annotated, Vol. 15, p.1 (2000), or such other administrative procedures act, as the Interstate Commission deems appropriate consistent with due process requirements under the U.S. Constitution as now or hereafter interpreted by the U. S. Supreme Court. All rules and amendments shall become binding as of the date specified, as published with the final version of the rule as approved by the Commission.

(C) When promulgating a rule, the Interstate Commission shall, at a minimum:

(1) Publish the proposed rule's entire text stating the reasons for that proposed rule;

(2) Allow and invite any and all persons to submit written data, facts, opinions and arguments, which information shall be added to the record, and be made publicly available;

(3) Provide an opportunity for an informal hearing if petitioned by ten or more persons; and

(4) Promulgate a final rule and its effective date, if appropriate, based on input from state or local officials, or interested parties.

(D) Allow, not later than 60 days after a rule is promulgated, any interested person to file a petition in the United States District Court for the District of Columbia or in the Federal District Court where the Interstate Commission's principal office is located for judicial review of such rule. If the court finds that the Interstate Commission's action is not supported by substantial evidence in the rulemaking record, the court shall hold the rule unlawful and set it aside. For purposes of this subsection, evidence is substantial if it would be considered substantial evidence under the Model State Administrative Procedures Act.

(E) If a majority of the legislatures of the compacting states rejects a rule, those states may, by enactment of a statute or resolution in the same manner used to adopt the compact, cause that such rule shall have no further force and effect in any compacting state.

(F) The existing rules governing the operation of The Interstate Compact on Juveniles superseded by this act shall be null and void 12 months after the first meeting of the Interstate Commission created hereunder.

(G) Upon determination by the Interstate Commission that a state-of-emergency exists, it may promulgate an emergency rule which shall become effective immediately upon adoption, provided that the usual rulemaking procedures provided hereunder shall be retroactively applied to said rule as soon as reasonably possible, but no later than ninety (90) days after the effective date of the emergency rule.

ARTICLE VII.

OVERSIGHT, ENFORCEMENT AND DISPUTE RESOLUTION

BY THE INTERSTATE COMMISSION.

Section A. Oversight

(1) The Interstate Commission shall oversee the administration and operations of the interstate movement of juveniles subject to this compact in the compacting states and shall monitor such activities being administered in non-compacting states which may significantly affect compacting states.

(2) The courts and executive agencies in each compacting state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The provisions of this compact and the rules promulgated hereunder shall be received by all the judges, public officers, commissions, and departments of the state government as evidence of the authorized statute and administrative rules. All courts shall take judicial notice of the compact and the rules. In any judicial or administrative proceeding in a compacting state pertaining to the subject matter of this compact which may affect the powers, responsibilities or actions of the Interstate Commission, it shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes.

Section B. Dispute Resolution

(1) The compacting states shall report to the Interstate Commission on all issues and activities necessary for the administration of the compact as well as issues and activities pertaining to compliance with the provisions of the compact and its bylaws and rules.

(2) The Interstate Commission shall attempt, upon the request of a compacting state, to resolve any disputes or other issues which are subject to the compact and which may arise among compacting states and between compacting and non-compacting states. The commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes among the compacting states.

(3) The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact using any or all means set forth in Article XI of this compact.

ARTICLE VIII.

FINANCE.

(A) The Interstate Commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

(B) The Interstate Commission shall levy on and collect an annual assessment from each compacting state to cover the cost of the internal operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, taking into consideration the population of each compacting state and the volume of interstate movement of juveniles in each compacting state and shall promulgate a rule binding upon all compacting states which governs said assessment.

(C) The Interstate Commission shall not incur any obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

(D) The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its by-laws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

ARTICLE IX.

THE STATE COUNCIL.

Each member state shall create a State Council for Interstate Juvenile Supervision. While each state may determine the membership of its own state council, its membership must include at least one representative from the legislative, judicial, and executive branches of government, victims groups, and the compact administrator, deputy compact administrator or designee. Each compacting state retains the right to determine the qualifications of the compact administrator or deputy compact administrator. Each state council will advise and may exercise oversight and advocacy concerning that state's participation in Interstate Commission activities and other duties as may be determined by that state, including but not limited to, development of policy concerning operations and procedures of the compact within that state.

ARTICLE X.

COMPACTING STATES, EFFECTIVE DATE AND AMENDMENT.

(A) Any state, the District of Columbia (or its designee), the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, and the Northern Marianas Islands as defined in Article II of this compact is eligible to become a compacting state.

(B) The compact shall become effective and binding upon legislative enactment of the compact into law by no less than 35 of the states. The initial effective date shall be the later of July 1, 2004 or upon enactment into law by the 35th jurisdiction. Thereafter it shall become effective and binding as to any other compacting state upon enactment of the compact into law by that state. The governors of non-member states or their designees shall be invited to participate in the activities of the Interstate Commission on a nonvoting basis prior to adoption of the compact by all states and territories of the United States.

(C) The Interstate Commission may propose amendments to the compact for enactment by the compacting states. No amendment shall become effective and binding upon the Interstate Commission and the compacting states unless and until it is enacted into law by unanimous consent of the compacting states.

ARTICLE XI.

WITHDRAWAL, DEFAULT, TERMINATION AND JUDICIAL ENFORCEMENT.

Section A. Withdrawal

(1) Once effective, the compact shall continue in force and remain binding upon each and every compacting state; provided that a compacting state may withdraw from the compact by specifically repealing the statute which enacted the compact into law.

(2) The effective date of withdrawal is the effective date of the repeal.

(3) The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other compacting states of the withdrawing state's intent to withdraw within sixty days of its receipt thereof.

(4) The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal.

(5) Reinstatement following withdrawal of any compacting state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

Section B. Technical Assistance, Fines, Suspension, Termination and Default

(1) If the Interstate Commission determines that any compacting state has at any time defaulted in the performance of any of its obligations or responsibilities under this compact, or the by-laws or duly promulgated rules, the Interstate Commission may impose any or all of the following penalties:

(a) Remedial training and technical assistance as directed by the Interstate Commission;

(b) Alternative Dispute Resolution;

(c) Fines, fees, and costs in such amounts as are deemed to be reasonable as fixed by the Interstate Commission; and

(d) Suspension or termination of membership in the compact, which shall be imposed only after all other reasonable means of securing compliance under the by-laws and rules have been exhausted and the Interstate Commission has therefore determined that the offending state is in default. Immediate notice of suspension shall be given by the Interstate Commission to the Governor, the Chief Justice or the Chief Judicial Officer of the state, the majority and minority leaders of the defaulting state's legislature, and the state council. The grounds for default include, but are not limited to, failure of a compacting state to perform such obligations or responsibilities imposed upon it by this compact, the by-laws, or duly promulgated rules and any other grounds designated in commission by-laws and rules. The Interstate Commission shall immediately notify the defaulting state in writing of the penalty imposed by the Interstate Commission and of the default pending a cure of the default. The commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time period specified by the commission, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the compacting states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of termination.

(2) Within 60 days of the effective date of termination of a defaulting state, the Commission shall notify the Governor, the Chief Justice or Chief Judicial Officer, the Majority and Minority Leaders of the defaulting state's legislature, and the state council of such termination.

(3) The defaulting state is responsible for all assessments, obligations and liabilities incurred through the effective date of termination including any obligations, the performance of which extends beyond the effective date of termination.

(4) The Interstate Commission shall not bear any costs relating to the defaulting state unless otherwise mutually agreed upon in writing between the Interstate Commission and the defaulting state.

(5) Reinstatement following termination of any compacting state requires both a reenactment of the compact by the defaulting state and the approval of the Interstate Commission pursuant to the rules.

Section C. Judicial Enforcement

The Interstate Commission may, by majority vote of the members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its offices, to enforce compliance with the provisions of the compact, its duly promulgated rules and by-laws, against any compacting state in default. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorneys fees.

Section D. Dissolution of Compact

(1) The compact dissolves effective upon the date of the withdrawal or default of the compacting state, which reduces membership in the compact to one compacting state.

(2) Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and any surplus funds shall be distributed in accordance with the by-laws.

ARTICLE XII.

SEVERABILITY AND CONSTRUCTION.

(A) The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

(B) The provisions of this compact shall be liberally construed to effectuate its purposes.

ARTICLE XIII.

BINDING EFFECT OF COMPACT AND OTHER LAWS.

Section A. Other Laws

(1) Nothing herein prevents the enforcement of any other law of a compacting state that is not inconsistent with this compact.

(2) All compacting states' laws other than state Constitutions and other interstate compacts conflicting with this compact are superseded to the extent of the conflict.

Section B. Binding Effect of the Compact

(1) All lawful actions of the Interstate Commission, including all rules and by-laws promulgated by the Interstate Commission, are binding upon the compacting states.

(2) All agreements between the Interstate Commission and the compacting states are binding in accordance with their terms.

(3) Upon the request of a party to a conflict over meaning or interpretation of Interstate Commission actions, and upon a majority vote of the compacting states, the Interstate Commission may issue advisory opinions regarding such meaning or interpretation.

(4) In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers or jurisdiction sought to be conferred by such provision upon the Interstate Commission shall be ineffective and such obligations, duties, powers or jurisdiction shall remain in the compacting state and shall be exercised by the agency thereof to which such obligations, duties, powers or jurisdiction are delegated by law in effect at the time this compact becomes effective.



§ 49-4B-3. Role of Governor in implementation of compact; promulgation of rules and regulations by board

With respect to the Interstate Compact for Juveniles set out in Code Section 49-4B-2:

(1) The Governor shall by executive order establish the initial composition, terms, and compensation of the Georgia State Council for Interstate Juvenile Supervision required by Article IX of that compact, with the Governor making the appointments to those positions; except that any appointment to a position representing the legislative branch shall be made jointly by the Speaker of the House of Representatives and the President of the Senate and any appointment to a position representing the judicial branch shall be made by the Chief Justice of the Supreme Court;

(2) The Governor shall by executive order establish the qualifications, term, and compensation of the compact administrator required by Article III of that compact, with the state council making the appointment of the compact administrator;

(3) The Governor shall by executive order provide for any other matters necessary for implementation of the compact at the time that it becomes effective; and

(4) Except as otherwise provided for in this Code section, the board may promulgate rules or regulations necessary to implement and administer the compact, subject to the provisions of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."






Chapter 5 - Programs and Protection for Children and Youth

Article 1 - Children and Youth Services

§ 49-5-1. Short title

This article shall be known and may be cited as the "Children and Youth Act."



§ 49-5-2. Purpose of article

The purpose of this article is to promote, safeguard, and protect the well-being and general welfare of children and youth of this state through a comprehensive and coordinated program of public child welfare and youth services, providing for:

(1) Social services and facilities for children and youths who require care, control, protection, treatment, or rehabilitation and for the parents of such children;

(2) Setting of standards for social services and facilities for children and youths;

(3) Cooperation with public and voluntary agencies, organizations, and citizen groups in the development and coordination of programs and activities in behalf of children and youth; and

(4) Promotion of community conditions and resources that help parents to discharge their responsibilities for the care, development, and well-being of their children.

It is the further purpose of this article to provide for a qualified group of citizens and leading professionals who will identify and study the problems of youth, recommend and effect possible solutions, and work actively for state and local action to prevent children and youths from becoming inmates of our prisons, patients in our mental hospitals, and persons dependent upon public assistance programs.



§ 49-5-3. Definitions

As used in this article, the term:

(1) "Age or developmentally appropriate" means activities or items that are generally accepted as suitable for children of the same chronological age or level of maturity or that are determined to be developmentally-appropriate for a child, based on the development of cognitive, emotional, physical, and behavioral capacities that are typical for an age or age group. In the case of a specific child, such term also includes activities or items that are suitable for the child based on the developmental stages attained by the child with respect to the cognitive, emotional, physical, and behavioral capacities of the child.

(2) "Caregiver" means a foster parent with whom a child in foster care has been placed or a designated official for a child care institution in which a child in foster care has been placed.

(3) "Child-caring institution" means any institution, society, agency, or facility, whether incorporated or not, which either primarily or incidentally provides full-time care for children through 18 years of age outside of their own homes, subject to such exceptions as may be provided in rules and regulations of the board.

(4) "Child-placing agency" means any institution, society, agency, or facility, whether incorporated or not, which places children in foster homes for temporary care or for adoption.

(5) "Child welfare and youth services" means duties and functions authorized or required by this article to be provided by the department with respect to:

(A) Establishment and enforcement of standards for social services and facilities for children and youths which supplement or substitute for parental care and supervision for the purpose of preventing or remedying or assisting in the solution of problems which may result in neglect, abuse, exploitation, or delinquency of children and youths;

(B) Protecting and caring for dependent children and youths;

(C) Protecting and promoting the welfare of children of working mothers;

(D) Providing social services to children and youths and their parents and care for children and youths born out of wedlock and their mothers;

(E) Promotion of coordination and cooperation among organizations, agencies, and citizen groups in community planning, organization, development, and implementation of such services; and

(F) Otherwise protecting and promoting the welfare of children and youths, including the strengthening of their homes where possible or, where needed, the provision of adequate care of children and youths away from their homes in foster family homes or day-care or other child care facilities.

(6) "Children's transition care center" means a transition center which provides a temporary, home-like environment for medically fragile children, technology dependent children, and children with special health care needs, up to 21 years of age, who are deemed clinically stable by a physician but dependent on life-sustaining medications, treatments, and equipment and who require assistance with activities of daily living to facilitate transitions from a hospital or other facility to a home or other appropriate setting. Such centers are designated sites that provide child placing services and nursing care, clinical support services, and therapies for short-term stays of one to 14 days and for longer stays of up to 90 days to facilitate transitions of children to homes or other appropriate settings. Extended stays of up to 12 months may be approved by the department by waiver.

(7) "Dependent child or youth" means any person so adjudged under Chapter 11 of Title 15.

(8) "Group-care facility" means a place providing care for groups of children and youths, other than a foster family home.

(9) "Homemaker service" means a service provided by a woman selected for her skills in the care of children and home management and placed in a home to help maintain and preserve the family life during the absence or incapacity of the mother.

(10) "In loco parentis" means a quasi-parental relationship inferred from and implied by the fact that a child or youth has been taken into a family and treated like any other member thereof, unless an express contract exists to the contrary.

(11) "Legal custody" means a legal status created by court order embodying the following rights and responsibilities:

(A) The right to have the physical possession of the child;

(B) The right and the duty to protect, train, and discipline the child;

(C) The responsibility to provide the child with food, clothing, shelter, education, and ordinary medical care; and

(D) The right to determine where and with whom the child shall live,

provided that these rights and responsibilities shall be exercised subject to the powers, rights, duties, and responsibilities of the guardian of the person of the child and subject to any residual parental rights and responsibilities. These rights shall be subject to judicial oversight and review pursuant to Code Section 15-11-212.

(12) "Maintenance" means all general expenses for care such as board; shelter; clothing; medical, dental, and hospital care; transportation; and other necessary or incidental expenses.

(13) "Maternity home" means any place in which any person, society, agency, corporation, or facility receives, treats, or cares for, within any six-month period, more than one pregnant woman whose child is to be born out of wedlock, either before, during, or within two weeks after childbirth. This definition shall not include women who receive maternity care in the home of a relative or in general or special hospitals, licensed according to law, in which maternity treatment and care is part of the medical services performed and the care of children is only brief and incidental.

(14) "Probation" means a legal status created by court order following adjudication in a delinquency case, whereby a child or youth is permitted to remain in the community, subject to supervision by the court or an agency designated by the court and subject to being returned to court at any time during the period of probation.

(15) "Protective supervision" means a legal status created by court order following adjudication in a dependency case, whereby a child's place of abode is not changed but assistance directed at correcting the dependency is provided through the court or an agency designated by the court.

(16) "Reasonable and prudent parent standard" means the standard characterized by careful and sensible parental decisions that maintain the health, safety, and best interests of a child while at the same time encouraging the emotional and developmental growth of the child, that a caregiver shall use when determining whether to allow a child in foster care under the responsibility of the department to participate in extracurricular, enrichment, cultural, and social activities.

(17) "Shelter" or "shelter care" means temporary care in a nonsecurity or open type of facility.



§ 49-5-4. Other state departments, agencies, officers, and employees to assist department

It shall be the duty of all other state departments, agencies, officers, and employees to assure the most effective coordination and use of state resources, personnel, and facilities for the benefit of children and youths and to assist the Department of Human Services in effectuating the purposes of this article by making available to the department, upon request of the board or the commissioner and to the extent permissible by law, the services, resources, personnel, and facilities of their respective departments and agencies.



§ 49-5-4.1. (Effective March 1, 2017) Child welfare agency public scorecard established

(a) As used in this Code section, the term:

(1) "Affected agency" means any state agency, department, division, or office which requires a license or commission from the department for child welfare agencies, including, but not limited to, the Division of Family and Children Services, Department of Human Services, Department of Juvenile Justice, Department of Behavioral Health and Developmental Disabilities, or Department of Community Health.

(2) "Child welfare agency" means any child-caring institution, child-placing agency, children's transition care center, or maternity home.

(3) "Services" means direct care, treatment, custodial responsibilities, or any combination thereof provided for children.

(b) The Department of Human Services, in conjunction with other affected agencies and representatives of child welfare agencies, shall establish a child welfare agency public scorecard to score child welfare agencies. Affected agencies shall cooperate with the department to develop and establish the child welfare agency public scorecard.

(c) The public scorecard for child welfare agencies and any explanation for the basis of any score on the scorecard shall be published in a single location on a website for public review. Such website shall provide scores for each child welfare agency by the affected agency that is responsible for the regulation of or contracting with each particular child welfare agency. The score shall be posted within 30 days of the completion of an inspection or, if appealed pursuant to subsection (e) of this Code section, the revised score, if any, shall be posted within 30 days of the conclusion of the appeal.

(d) The scores shall be based on an established published formula with weight appropriately given for each agency's compliance or noncompliance with applicable laws; rules; contracts; court orders; measures of treatment; behavioral, vocational, and educational outcomes for persons receiving services; and other pertinent information, based on empirical evidence to the greatest extent possible.

(e) The department shall provide child welfare agencies with advanced written notice of the scores to be posted. A child welfare agency may contest a score in accordance with department rules by filing a written appeal with the department within ten days from receipt of such notice. If a child welfare agency contests such score, the department shall note on the website that the score is under appeal, until such appeal is concluded. Within ten days of receipt of a child welfare agency's written contest of a score, the department shall hold a meeting with the child welfare agency and any affected agency whose score is contested. The meeting shall be for the parties to discuss the score and basis for the score. Within 30 days after the meeting, the commissioner's designee shall issue written notice confirming or revising the score. After issuance of such written notice, the child welfare agency may contest the score as a contested case under Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," except that hearings held relating to such action by the department may be closed to the public if the hearing officer determines that an open hearing would be detrimental to the physical or mental health of any child who will testify at such hearing.

(f) In consultation with other affected agencies, the department shall promulgate rules and regulations consistent with this Code section, including establishing criteria which must be met in order for a child welfare agency to contest or appeal a score.

(g) Nothing in this Code section shall be construed to affect the ability of any affected agency, in its sole discretion, to contract with any child welfare agency or to exercise the rights of the affected agency under the terms and conditions of any existing contract with a child welfare agency.



§ 49-5-5. Powers and duties of board; rules and regulations for training schools and other facilities

(a) The board shall perform duties required of it by this article and shall, in addition thereto, be responsible for adoption of all policies and promulgation of all rules and regulations not in conflict with this article that may be necessary and appropriate to the administration of the department, to the accomplishment of the purposes of this article, and to the performance of the duties and functions of the department as set forth in this article.

(b) The board shall establish rules and regulations for the government, operation, and maintenance of all training schools, facilities, and institutions now or hereafter under the jurisdiction and control of the department, bearing in mind at all times that the purpose for existence and operation of such schools, facilities, and institutions and all activities carried on therein shall be to carry out the rehabilitative program provided for by this article and to restore and build up the self-respect and self-reliance of children and youths lodged therein so as to qualify and equip them for good citizenship and honorable employment.



§ 49-5-6. Merit system to conform to federal standards; power to employ and contract for professional services; employment and dismissal procedures; membership in state retirement system

(a) The department shall conform to federal standards for a merit system of personnel administration in the respects necessary for receiving federal grants and the board is authorized and empowered to effect such changes as may, from time to time, be necessary in order to comply with such standards.

(b) The department is authorized to employ, on a full or part-time basis, such medical, psychiatric, social work, supervisory, institutional, and other professional personnel and such clerical and other employees as may be necessary to discharge the duties of the department under this chapter. The department is also authorized to contract for such professional services as may be necessary.

(c) Superintendents of training schools and other facilities and institutions now or hereafter under the jurisdiction and control of the department shall be employed and dismissed for cause by the board on the recommendation of the commissioner. Professional personnel and other employees of such training schools, facilities, and institutions shall be employed and dismissed for cause by the commissioner on the recommendation of the superintendent. All other professional personnel and all other employees of the department under this article shall be employed and dismissed for cause by the commissioner in accordance with such rules and regulations as may be promulgated by the board in regard thereto. Employees of the department under this article shall in all instances be employed and dismissed in accordance with rules and regulations of the State Personnel Board.

(d) All personnel of the Division of Family and Children Services are authorized to be members of the Employees' Retirement System of Georgia, Chapter 2 of Title 47. All rights, credits, and funds in that retirement system which are possessed by state personnel transferred by provisions of this article to the division, or otherwise had by persons at the time of employment with the division, are continued and preserved, it being the intention of the General Assembly that such persons shall not lose any rights, credits, or funds to which they may be entitled prior to becoming employees of the division.



§ 49-5-7. Development and administration of public child welfare and youth services

(a) The department is designated the exclusive state agency:

(1) For development and administration of a comprehensive state plan and program providing public child welfare and youth services provided for in Title IV, Part B, of the federal Social Security Act;

(2) For administering, supervising, and discharging all duties required by any other act of Congress and any amendments thereto that may now or hereafter allot federal funds for public child welfare and youth services coming within the scope of this article;

(3) For administering and supervising local administration of public child welfare and youth services provided for in this article; and

(4) For receiving and expending on behalf of the state all funds which now or hereafter may become available or allotted to this state by virtue of any appropriation or act of Congress or regulation of the federal government, its agencies, and instrumentalities or be appropriated by the General Assembly for public child welfare and youth services to be administered by the department as provided for in this article. The department is authorized to use so much of funds as may be appropriated by the General Assembly for the purpose of matching federal grants for public child welfare and youth services provided for in this article as may be necessary to secure such grants, derive full advantage to the state of benefits contemplated under the terms of such grants, and comply with the terms of such grants.

(b) County or district departments are designated the local public agencies to administer locally the state plan and program for public child welfare and youth services to be developed in accordance with paragraph (1) of subsection (a) of this Code section and other public child welfare and youth services provided for in this article and shall administer them in accordance with rules and regulations to be established by the board. The department shall aid, assist, supervise, coordinate, and direct the administering of such public child welfare and youth services by county or district departments and enforce the rules and regulations of the board in regard thereto.

(c) The cost of all child welfare benefits and services and the cost of administration thereof, authorized by this article, shall be met from such funds as shall be made available therefor from federal and state appropriations. No county shall hereafter be required to participate in the cost of any child welfare benefit or service or in the cost of administration thereof. For the purpose of this subsection, "cost of administration" means salaries and traveling expenses of the county or district director and other employees of the staff of the county or district department engaged in the performance of child welfare and youth services provided for under this article.

(d) Public child welfare and youth services similar to those to be provided by the department under this article and pursuant to Title IV, Part B, of the federal Social Security Act shall, by cooperative agreement or contract by and between the Department of Human Services and county or district departments of family and children services be made available to recipients of and persons who have been or are likely to become recipients of assistance under the temporary assistance for needy families program provided for in Article 5 of Chapter 4 of this title and related federal laws, to include foster home care and other child care referred to in Section 408 of Title IV of the federal Social Security Act. The department is designated the "state public welfare agency" referred to in Sections 408(a) and (f) and 421 of Title IV of the federal Social Security Act.

(e) The commissioner shall, in developing and administering the state plans and programs referred to in paragraph (1) of subsection (a) and in subsection (d) of this Code section, provide by cooperative agreement and contract where necessary for coordination of such plans and programs with a view toward providing welfare and related services on a comprehensive basis that will best promote the welfare of children and youths and their families and best effectuate and coordinate effective implementation and administration of both such plans and programs at the local level of administration.

(f) Nothing in this article is intended to conflict with any federal law or result in loss of eligibility of the department or any other department of state government to any federal funds. In case such a conflict or loss of federal funds should occur by virtue of enactment of any portion of this article, then such portion of this article in conflict with such federal law or otherwise causing loss of such funds is declared to be of no effect and void. The board is authorized and empowered in such event to take such action as may be necessary and to effect such changes within the department as may be necessary to prevent loss of such funds to the department or any other department of state government affected and to secure to the same the full benefit of the federal laws.



§ 49-5-8. Powers and duties of department

(a) The Department of Human Services is authorized and empowered, through its own programs and the programs of county or district departments of family and children services, to establish, maintain, extend, and improve throughout the state, within the limits of funds appropriated therefor, programs that will provide:

(1) Preventive services as follows:

(A) Collecting and disseminating information about the problems of children and youths and providing consultative assistance to groups, public and private, interested in developing programs and services for the prevention, control, and treatment of dependency and delinquency among the children of this state; and

(B) Research and demonstration projects designed to add to the store of information about the social and emotional problems of children and youths and improve the methods for dealing with these problems;

(2) Child welfare services as follows:

(A) Casework services for children and youths and for mothers bearing children out of wedlock, whether living in their own homes or elsewhere, to help overcome problems that result in dependency or delinquency;

(B) Protective services that will investigate complaints of abuse or abandonment of children and youths by parents, guardians, custodians, or persons serving in loco parentis and, on the basis of the findings of such investigation, offer social services to such parents, guardians, custodians, or persons serving in loco parentis in relation to the problem or bring the situation to the attention of a law enforcement agency, an appropriate court, or another community agency;

(C) Supervising and providing required services and care involved in the interstate placement of children;

(D) Homemaker service, or payment of the cost of such service, when needed due to the absence or incapacity of the mother;

(E) Boarding care, or payment of maintenance costs, in foster family homes or in group-care facilities for children and youths who cannot be adequately cared for in their own homes;

(F) Boarding care or payment of maintenance costs for mothers bearing children out of wedlock prior to, during, and for a reasonable period after childbirth;

(G) Day-care services for the care and protection of children whose parents are absent from the home or unable for other reasons to provide parental supervision; and

(H) Casework services and care to all children and youths where the parent, custodian, or guardian has placed such children in the custody of the department by voluntary agreement, until such agreement is revoked by the parent, custodian, or guardian upon request that such children be returned to the parent, custodian, or guardian or to another relative or the voluntary agreement expires; provided, however, that nothing in this subparagraph shall prohibit the department from obtaining an order placing such children in its custody in accordance with Article 3 of Chapter 11 of Title 15;

(3) Services to courts, upon their request, as follows:

(A) Accepting for casework services and care all children and youths whose legal custody is vested in the department by the court;

(B) Providing shelter or custodial care for children prior to examination and study or pending court hearing;

(C) Making social studies and reports to the court with respect to children and youths as to whom petitions have been filed; and

(D) Providing casework services and care or payment of maintenance costs for children and youths who have run away from their home communities within this state, or from their home communities in this state to another state, or from their home communities in another state to this state; paying the costs of returning such runaway children and youths to their home communities; and providing such services, care, or costs for runaway children and youths as may be required under Chapter 4B of this title;

(4) Regional group-care facilities for the purpose of:

(A) Providing local authorities an alternative to placing any child in a common jail;

(B) Shelter care prior to examination and study or pending a hearing before juvenile court;

(C) Detention prior to examination and study or pending a hearing before juvenile court; and

(D) Study and diagnosis pending determination of treatment or a hearing before juvenile court;

(5) Facilities designed to afford specialized and diversified programs, such as forestry camps, ranches, and group residences, for the care, treatment, and training of children and youths of different ages and different emotional, mental, and physical conditions;

(6) Regulation of child-placing agencies, child-caring institutions, and maternity homes by:

(A) Establishing rules and regulations for and providing consultation on such rules and regulations for all such agencies, institutions, and homes; and

(B) Licensing and inspecting periodically all such agencies, institutions, and homes to ensure their adherence to established standards as prescribed by the department;

(7) Adoption services, as follows:

(A) Supervising the work of all child-placing agencies when funds are made available;

(B) Providing services to parents desiring to surrender children for adoption as provided for in adoption statutes;

(C) Providing care or payment of maintenance costs for mothers bearing children out of wedlock and children being considered for adoption;

(D) Inquiring into the character and reputation of persons making application for the adoption of children;

(E) Placing children for adoption;

(F) Providing financial assistance to families adopting children once the child has been placed for adoption, determined eligible for assistance, and the adoption assistance agreement has been signed prior to the finalization of the adoption by all parties. Financial assistance may only be granted for hard-to-place children with physical, mental, or emotional disabilities or with other problems for whom it is difficult to find a permanent home. Financial assistance may not exceed 100 percent of the amount that would have been paid for boarding such child in a family foster home and for special services such as medical care not available through insurance or public facilities. Such supplements shall only be available to families who could not provide for the child adequately without continued financial assistance. The department may review the supplements paid at any time but shall review them at least annually to determine the need for continued assistance;

(G) Providing payment to a licensed child-placing agency which places a child with special needs who is under the jurisdiction of the department for adoption. Payment may not exceed $5,000.00 for each such adoption arranged by an agency. The board shall define the special needs child. One-half of such payment shall be made at the time of placement and the remaining amount shall be paid when the adoption is finalized. If the adoption disrupts prior to finalization, the state shall be reimbursed by the child-placing agency in an amount calculated on a prorated basis based on length of time the child was in the home and the services provided; and

(H) Providing payment to an agency which recruits, educates, or trains potential adoptive or foster parents for preparation in anticipation of adopting or fostering a special needs child. The board shall define the special needs child and set the payment amount by rule and regulation. Upon appropriate documentation of these preplacement services in a timely manner, payments as set by the board shall be made upon enrollment of each potential adoptive or foster parent for such services;

(8) Staff development and recruitment programs through in-service training and educational scholarships for personnel as may be necessary to assure efficient and effective administration of the services and care for children and youths authorized in this article. The department is authorized to disburse state funds to match federal funds in order to provide qualified employees with graduate or postgraduate educational scholarships in accordance with rules and regulations adopted by the board pursuant to Article VIII, Section VII, Paragraph I of the Constitution of Georgia;

(9) Miscellaneous services, such as providing all medical, hospital, psychiatric, surgical, or dental services or payment of the costs of such services as may be considered appropriate and necessary by competent medical authority to those children subject to the supervision and control of the department without securing prior consent of parents or legal guardians;

(10) Preparation, education, and training for foster parents which will provide them with the appropriate knowledge and skills to provide for the needs of foster children, including knowledge and skills relating to the reasonable and prudent parent standard for the participation of the child in age or developmentally appropriate activities, and continue such preparation, as necessary, after the placement of the children; and

(11) Each youth who is leaving foster care by reason of having attained 18 years of age, unless the child has been in foster care for less than six months, with, if the child is eligible to receive such document, an official or certified copy of the United States birth certificate of the child, a social security card issued by the Commissioner of Social Security, health insurance information, a copy of the child's medical records, and a driver's license or identification card issued by a state in accordance with the requirements of Section 202 of the REAL ID Act of 2005. Provision of records in accordance with this paragraph shall not be considered a violation of subsection (b) of Code Section 49-5-40.

(b) The department is authorized to perform such other duties as may be required under related statutes.

(c) (1) As used in paragraph (2) of this subsection, the term "state" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, or any territory or possession of or territory or possession administered by the United States.

(2) The Department of Human Services is authorized to enter into interstate compacts, on behalf of this state, with other states to provide for the reciprocal provision of adoption assistance services.

(3) The purpose of paragraphs (1) and (2) of this subsection is to comply with the requirements of the Adoption Assistance and Child Welfare Act of 1980 (P.L. 96-272) and Part E of Title IV of the Social Security Act and to assure that recipients of adoption assistance in Georgia who change their residences to other states receive adoption assistance services, other than adoption assistance payments, from their new states of residence.

(d) (1) As used in this subsection, the term "sexually exploited child" shall have the same meaning as set forth in Code Section 15-21-201.

(2) The department, in consultation with the Office of the Child Advocate for the Protection of Children, the Criminal Justice Coordinating Council, and law enforcement officials, shall develop a plan for the delivery of services to sexually exploited children, victims of trafficking of persons for labor servitude, and such children and persons who are at risk of becoming victims of such offenses. In developing such plan, the department shall work with state and federal agencies, public and private entities, and other stakeholders as it deems appropriate and shall periodically review such plans to ensure appropriate services are being delivered. Such plan shall include:

(A) Identifying children who need services;

(B) Providing assistance with applications for federal and state benefits, compensation, and services;

(C) Coordinating the delivery of physical and mental health, housing, education, job training, child care, legal, and other services;

(D) Preparing and disseminating educational and training materials to increase awareness of available services;

(E) Developing and maintaining community based services;

(F) Providing assistance with family reunification or repatriation to a country of origin; and

(G) Providing law enforcement officials assistance in identifying children in need of such services.



§ 49-5-9. Use of public and private institutions and agencies; inspections; examination and control of children not in department's facilities

(a) The department is authorized to make use of law enforcement detention, supervisory, medical, educational, and other public or private facilities, institutions, and agencies within the state for the purposes of this article; provided, however, that this shall not give the department authority to transfer any child or youth under its custody and control to any penal institution in the state without due process of law. When funds are available, the department may enter into agreements with appropriate private or public officials of private or public institutions and agencies for separate care and special treatment of children and youths subject to the control of the department.

(b) The department is given the right and is required to inspect periodically all public and private institutions and agencies whose facilities it is using. Every institution and agency, whether public or private, is required to afford the department reasonable opportunity to examine or consult with children and youths committed to the department who are for the time being in the custody of the institution or agency.

(c) Placement of a child or youth by the department in any institution or agency not operated by the department or the release of such child or youth from such an institution or agency shall not terminate the control of the department over such child or youth. No child or youth placed in such institution or under such an agency may be released by the institution or agency without the approval of the department.



§ 49-5-10. Commitment of delinquent or unruly children to department; procedures; handling and treatment; escape and apprehension; release; termination of control

Reserved. Repealed by Ga. L. 1992, p. 1983, § 29, effective July 1, 1992.



§ 49-5-10.1. Temporary transfer of at-risk unruly or delinquent children to Department of Corrections; procedure; review; discharge

Repealed by Ga. L. 1997, p. 559, § 1, effective July 1, 1997.



§ 49-5-11. Escape from a youth detention center

Reserved. Repealed by Ga. L. 1992, p. 1983, § 31, effective July 1, 1992.



§ 49-5-12. Licensing and inspection of child welfare agencies; standards; revocation or refusal of license; penalties; violations

(a) As used in this Code section, the term "child welfare agency" means any child-caring institution, child-placing agency, children's transition care center, or maternity home.

(b) All child welfare agencies, as defined in subsection (a) of this Code section, shall be licensed or commissioned annually by the department in accordance with procedures, standards, rules, and regulations to be established by the board. The board shall develop and publish in print or electronically rules and regulations for licensing or commissioning of child welfare agencies. Child welfare agencies electing to be commissioned rather than licensed shall operate in accordance with the same procedures, standards, rules, and regulations for licensing of child welfare agencies. A license issued to a child-placing agency shall be deemed approval of all foster family homes approved, supervised, and used by the licensed child-placing agency as a part of its work, subject to this article and rules and regulations of the board.

(c) The department shall assist applicants or licensees or persons holding commissions in meeting rules and regulations of the department for child welfare agencies and, if a licensee or person holding a commission is, for any reason, denied renewal of a license or commission or if a license or commission is revoked or if any applicant for a license or commission cannot meet department rules and regulations for child welfare agencies, the department shall assist in planning the placement of children, if any, in the custody of such child welfare agency in some other licensed or commissioned child welfare agency or assist in returning them to their own homes or in making any other plans or provisions as may be necessary and advisable to meet the particular needs of the children involved.

(d) Application for a license or commission shall be made to the department upon forms furnished by the department. Upon receipt of an application for a license or commission and upon presentation by the applicant of evidence that the child welfare agency meets the rules and regulations prescribed by the department, the department shall issue such child welfare agency a license or commission for no more than one year.

(e) If the department finds that any child welfare agency applicant does not meet rules and regulations prescribed by the department but is attempting to meet such rules and regulations, the department may, in its discretion, issue a temporary license or commission to such child welfare agency, but such temporary license or commission shall not be issued for more than a one-year period. Upon presentation of satisfactory evidence that such agency is making progress toward meeting prescribed rules and regulations of the department, the department may, in its discretion, reissue such temporary license or commission for one additional period not to exceed one year. As an alternative to a temporary license or commission, the department, in its discretion, may issue a restricted license or commission which states the restrictions on its face.

(f) The department shall refuse a license or commission upon a showing of:

(1) Noncompliance with the rules and regulations for child welfare agencies as adopted by the Board of Human Services which are designated in writing to the facilities as being related to children's health and safety;

(2) Flagrant and continued operation of an unlicensed or uncommissioned facility in contravention of the law; or

(3) Prior license or commission denial or revocation within one year of application.

(g) All licensed or commissioned child welfare agencies shall prominently display the license or commission issued to such agency by the department at some point near the entrance of the premises of such agency that is open to view by the public.

(h) The department's action revoking or refusing to renew or issue a license or commission required by this Code section shall be preceded by notice and opportunity for a hearing and shall constitute a contested case within the meaning of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," except that only 30 days' notice in writing from the commissioner's designee shall be required prior to license or commission revocation and except that hearings held relating to such action by the department may be closed to the public if the hearing officer determines that an open hearing would be detrimental to the physical or mental health of any child who will testify at that hearing.

(i) Child-caring institutions and child-placing agencies, when licensed in accordance with this Code section, may receive needy or dependent children from their parents, guardians, custodians, or persons serving in loco parentis for special, temporary, or continued care. Parents, guardians, custodians, or persons serving in loco parentis to such children may sign releases or agreements giving to such institutions or agencies custody and control over such children during the period of care. Children's transition care centers may receive medically fragile children from their parents, guardians, custodians, or persons serving in loco parentis for special, temporary, or continued care to facilitate transitions from a hospital or other facility to a home or other appropriate setting.

(i.1) A children's transition care center shall serve no more than six children per residence or 16 children per campus at a time. Children's transition care center services shall be available to all families in this state, including those whose care is paid for through the Department of Community Health or the Department of Human Services or by insurance companies that cover home health care services or private duty nursing care in the home. Each children's transition care center location shall be physically separate and apart from any other facility licensed by the Department of Human Services under this chapter and shall provide one or more of the following services: respite care, registered nursing or licensed practical nursing care, transitional care for the facilitation of transitions to a home or other appropriate setting and reunion of families, medical day care, weekend camps, and diagnostic studies typically done in the home setting.

(j) Child-placing agencies, in placing children in foster family homes, shall safeguard the welfare of such children by thoroughly investigating each such home and the character and reputation of the persons residing therein and shall adequately supervise each home during the period of care. All children placed in foster family homes shall, as far as is practicable, be placed with persons of the same religious faith as the children themselves or the children's parents.

(k) It shall be the duty of the department to inspect at regular intervals all licensed or commissioned child welfare agencies within the state, including foster family homes used by such child-placing agencies. The department shall have right of entrance, privilege of inspection, and right of access to all children under the care and control of the licensee or commissionee.

(l) If any flagrant abuses, derelictions, or deficiencies are made known to the department or its duly authorized agents during their inspection of any child welfare agency or if, at any time, such are reported to the department, the department shall immediately investigate such matters and take such action as conditions may require.

(m) If abuses, derelictions, or deficiencies are found in the operation and management of any child welfare agency, they shall be brought immediately to the attention of the management of such agency; and if correctable, but not corrected within a reasonable time, the department shall revoke the license or commission of such agency in the manner prescribed in this Code section.

(n) The department may require periodic reports from child welfare agencies in such forms and at such times as the department may prescribe.

(o) Child welfare agencies and other facilities and institutions wherein children and youths are detained which are operated by any department or agency of state, county, or municipal government shall not be subject to licensure under this Code section, but the department may, through its authorized agents, make periodic inspections of such agencies, facilities, and institutions. Reports of such inspections shall be made privately to the proper authorities in charge of such agencies, facilities, or institutions. The department shall cooperate with such authorities in the development of standards that will adequately protect the health and well-being of all children and youths detained in such agencies, facilities, and institutions or provided care by them. The department may recommend changes in programs and policies and if, within a reasonable time, the standards established by the department and the recommendations of the department are not met, it shall be the duty of the commissioner to make public in the community in which such agency, facility, or institution is located the report of the above-mentioned inspection and the changes recommended by the department. If any serious abuses, derelictions, or deficiencies are found and are not corrected within a reasonable time, the commissioner shall report them in writing to the Governor.

(p) Any child welfare agency that shall operate without a license or commission issued by the department shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than $500.00 nor more than $1,000.00 for each such offense. Each day of operation without a license or commission shall constitute a separate offense.

(q) No person, official, agency, hospital, maternity home, or institution, public or private, in this state shall receive or accept a child under 17 years of age for placement or adoption or place such a child, either temporarily or permanently, in a home other than the home of the child's relatives without having been licensed or commissioned by the department. Notwithstanding the provisions of Code Section 49-5-12.1, violation of this subsection shall be punishable by a fine of not less than $500.00 nor exceeding $1,000.00 for each offense. Nothing in this Code section shall be construed to prohibit a properly licensed attorney at law from providing necessary legal services and counsel to parties engaged in or contemplating adoption proceedings. Nothing in this Code section shall be construed to prohibit an individual seeking to:

(1) Adopt a child or children from receiving or accepting a child or children in the individual's home in anticipation of filing a petition for adoption under Article 1 of Chapter 8 of Title 19; or

(2) Have that individual's child or children placed for adoption from placing that individual's child or children in the home of an individual who is not related to the child or children in anticipation of the individual's initiation of adoption proceedings pursuant to Article 1 of Chapter 8 of Title 19.

(r) The department may, without regard to the availability of other remedies, including administrative remedies, seek an injunction against the continued operation of a child welfare agency without a license or commission or the continued operation of a child welfare agency in willful violation of this article or of any regulation of the department or in violation of any order of the board.

(s) The term "licensed child welfare agency" shall include a commissioned child welfare agency and any references in this Code to a licensed child welfare agency, including criminal, administrative, and civil provisions applicable to licensed child welfare agencies, shall include and apply to commissioned child welfare agencies unless otherwise provided in this article.



§ 49-5-12.1. Penalties for violation of child welfare agency laws and regulations

(a) Unless otherwise provided in subsection (r) of Code Section 49-5-12, any person who violates the provisions of Code Section 49-5-12 or who hinders, obstructs, or otherwise interferes with any representative of the department in the discharge of that person's official duties in making inspections as provided in Code Section 49-5-12 or in investigating complaints as provided in Code Section 49-5-12 shall be guilty of a misdemeanor.

(b)(1) Any person who:

(A) Violates any licensing or registration provision of this chapter or any rule, regulation, or order issued under this chapter or any term, condition, or limitation of any license or registration certificate under this chapter thereby subjecting a child in care to injury or a life-threatening situation; or

(B) Commits any violation for which a license or registration certificate may be revoked under rules or regulations issued pursuant to this chapter

may be subject to a civil penalty, to be imposed by the department, not to exceed $500.00. If any violation is a continuing one, each day of such violation shall constitute a separate violation for the purpose of computing the applicable civil penalty.

(2) Whenever the department proposes to subject a person to the imposition of a civil penalty under this subsection, it shall notify such person in writing:

(A) Setting forth the date, facts, and nature of each act or omission with which the person is charged;

(B) Specifically identifying the particular provision or provisions of the Code section, rule, regulation, order, license, or registration certificate involved in the violation; and

(C) Advising of each penalty which the department proposes to impose and its amount.

Such written notice shall be sent by registered or certified mail or statutory overnight delivery by the department to the last known address of such person. The person so notified shall be granted an opportunity to show in writing, within such reasonable period as the department shall by rule or regulation prescribe, why such penalty should not be imposed. The notice shall also advise such person that, upon failure to pay the civil penalty subsequently determined by the department, if any, the penalty may be collected by civil action. Any person upon whom a civil penalty is imposed may appeal such action pursuant to Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(3) A civil penalty finally determined under this Code section may be collected by civil action in the event that such penalty is not paid as required. On the request of the department, the Attorney General is authorized to institute a civil action to collect a penalty imposed pursuant to this subsection. The Attorney General shall have the exclusive power to compromise, mitigate, or remit such civil penalties as are referred to the Attorney General for collection.

(4) All moneys collected from civil penalties shall be paid to the state for deposit in the general fund.



§ 49-5-12.2. Immunity from liability

Any caregiver or other entity under contract with the department shall be immune from civil liability as a result of a caregiver's approval of the participation of a child, who is in the custody of the department, in an age or developmentally appropriate activity, so long as such caregiver or other entity under contract with the department acts in accordance with the reasonable and prudent parent standard. No provision in any agreement between the department and a caregiver or an entity under contract with the department shall diminish the standard of care provided in this Code section.



§ 49-5-12.3. Definitions; annual inspection of child welfare agency

(a) As used in this Code section, the term:

(1) "Affected agency" means any state agency, department, division, or office which requires a license or commission from the department for child welfare agencies, including, but not limited to, the Division of Family and Children Services, the Department of Juvenile Justice, the Department of Behavioral Health and Developmental Disabilities, or the Department of Community Health.

(2) "Annual inspection" means an inspection of a child welfare agency's facility, books, minutes, financial statements, files, employees, programs, and contracts to ensure contract compliance and licensure compliance.

(3) "Child welfare agency" means any child-caring institution, child-placing agency, children's transition care center, or maternity home.

(4) "Contract compliance" means adherence to the terms of a contract a child welfare agency has with an affected agency to provide child welfare services.

(5) "Licensure compliance" means adherence to licensing or commissioning requirements established pursuant to and in accordance with Code Section 49-5-12.

(b) The department shall ensure that the annual inspection of each child welfare agency is performed by all affected agencies in a singular coordinated manner. Affected agencies shall not duplicate the annual inspection but shall cooperate and assist the department with the annual inspection. Affected agencies shall share the results of annual inspection with other applicable affected agencies.

(c) The annual inspection shall not occur sooner than 330 days or later than 390 days after the date on which the last annual inspection began and shall not exceed five days. Affected agencies may reduce the extent of the annual inspection by reducing the frequency or the extent of the inspection for contract compliance when the child welfare agency has shown an exceptional history of contract compliance as determined upon past scores; provided, however, that such reduction does not violate federal law, court order, or settlement agreement.

(d) A child welfare agency may contest the results of an annual inspection, in accordance with department rules, by filing a written appeal with the affected agency within ten days of receipt of the affected agency's annual inspection report. Within ten days of receipt of a child welfare agency's written appeal of the annual inspection, the affected agency shall hold a meeting with the child welfare agency. The meeting shall be for the parties to discuss the annual inspection.

(e) The annual inspection shall not limit the ability of affected agencies and other state departments, divisions, and agencies to ensure the safety and well-being of children in the care of child welfare agencies or to inspect, investigate, or respond as required by court order, settlement agreement, or federal law.

(f) In consultation with other affected agencies, the department shall promulgate rules and regulations consistent with this Code section, including establishing criteria which must be met in order for a child welfare agency to contest or appeal an evaluation.

(g) Nothing in this Code section shall be construed to affect the ability of any affected agency, in its sole discretion, to contract with any child welfare agency or to exercise the rights of the affected agency under the terms and conditions of any existing contract with a child welfare agency.



§ 49-5-13. Private child care learning centers not required to meet federal adult-child ratio

Nothing in this article or any rules and regulations adopted hereunder shall be construed to require that private child care learning centers maintain a ratio of adults to children under care that is commensurate with any federal requirement concerning such adult to child ratio.



§ 49-5-14. Fire inspections of day-care homes and centers; fire safety codes

Reserved. Repealed by Ga. L. 1985, p. 1642, § 1, effective July 1, 1985.



§ 49-5-15. Notice as to child brought into state for placement or adoption; bond; certificate as to foster home; reports

No person shall bring or send into the state any child for the purpose of placing him or procuring his adoption without first filing notice with the department. He shall file with the department a bond payable to the state for each child he intends to send or bring, approved by the department, in the penal sum of $1,000.00, conditioned that he will not send or bring into the state any child who is incorrigible or unsound in mind or body; that he will remove any such child who becomes a public charge or who, in the opinion of the department, becomes a menace to the community prior to his adoption or becoming of legal age; and that the person with whom the child is placed shall be responsible for his proper care and training. Before any child shall be brought or sent into the state for the purpose of placing him in a foster home, the person so bringing or sending such child shall first notify the department of his intention and shall obtain from the department a certificate stating that such home is, in the opinion of the department, a suitable home for the child. Such notification shall state the name, age, and personal description of the child; the name and address of the person with whom the child is to be placed; and such other information as may be required by the department. The person bringing or sending such child into the state shall report at least once each year and at such other times as the department shall direct as to the location and well-being of the child so long as such child shall remain within the state and until he shall have reached the age of 18 or shall have been legally adopted.



§ 49-5-16. Power of department to contract; acceptance of children from federal courts for compensation

(a) The department shall have the power and is authorized:

(1) To enter into contracts with federal, state, county, and municipal governments and their agencies and departments; public and private institutions and agencies of this and other states; and individuals, as may be necessary or desirable in effectuating the purposes of this article;

(2) To enter into contracts and cooperative agreements with county or district departments of family and children services as may be necessary or desirable in effectuating the purposes of this article;

(3) To enter into reciprocal agreements with appropriate public and private institutions and agencies of other states relative to providing child welfare and youth services to nonresident children and youths; and to cooperate with such institutions and agencies in establishment and operation of group-care facilities appropriate for social study, treatment, and rehabilitation of children and youths; and

(4) To accept children and youths from federal courts and provide them social services within the scope of this article for compensation and under such terms as may be agreed upon.

(b) The board may authorize the commissioner to enter into contracts and agreements provided for in this Code section subject to the approval of the board or may, through appropriate action of the board, delegate such authority to the commissioner.



§ 49-5-17. Power of department to accept and use gifts

The department is authorized and empowered to receive, accept, hold, and use, on behalf of the state and for purposes provided for in this article, gifts, grants, donations, devises, and bequests of real, personal, and mixed property of every kind and description.



§ 49-5-18. Instituting or intervening in legal proceedings

The commissioner is authorized to institute or to intervene in any legal proceedings necessary to the performance of duties and responsibilities of the department and to the enforcement of this article and provisions of policies, standards, rules, and regulations established by the board in conformity with this article as may be commensurate with the legal status of the department to a child or youth committed to the care, custody, or control of the department or as may otherwise be specifically provided for in this article.



§ 49-5-19. Annual report on children and youth services

The commissioner shall prepare and publish in print or electronically an annual report on the operations of the department and of county departments of family and children services under this article and submit it to the Governor, the board, and all interested persons, officials, agencies, and groups, public or private. The report shall contain, in addition to information, statistics, and data required by other provisions of this article, a comprehensive analysis of performance of child welfare and youth services throughout the state; an analysis of goals to ensure that no more than 25 percent of children remain in the foster care system under Title IV-E of the Social Security Act for a period of 24 months or longer, as provided by Public Law 96-272; and such other information and recommendations of the commissioner as may be suitable.



§ 49-5-20. Existing charters of charitable institutions

Nothing in this article shall be deemed to revoke any charter of incorporation of any orphans' home or charitable or benevolent institution incorporated and established under the Act of the General Assembly approved December 18, 1894 (Ga. L. 1894, p. 80), as amended by the Act of the General Assembly approved December 16, 1898 (Ga. L. 1898, p. 104), notwithstanding the repeal of such Acts by Ga. L. 1963, p. 81, Section 24, or to impair or diminish the rights, powers, or privileges of such corporation as provided in its charter of incorporation.



§ 49-5-21. Penalties for aiding, harboring, or encouraging escapees or hindering their apprehension

(a) Any person who shall knowingly aid, assist, or encourage any child or youth under the lawful control or custody of the department or of any licensed child welfare agency or home or facility used by such agency, public or private, to escape or to attempt to escape its control or custody shall be guilty of a misdemeanor.

(b) Any person who shall knowingly harbor, shelter, entertain, or encourage any child or youth who has escaped the lawful custody or control of the department or of any licensed child welfare agency or home or facility used by such agency, public or private, shall be guilty of a misdemeanor.

(c) Any person who shall knowingly hinder the apprehension of any child under the lawful control or custody of the department who has been placed by the department in one of its institutions or facilities and who has escaped therefrom or who has been placed under supervision and is alleged to have broken the conditions thereof shall be guilty of a misdemeanor.



§ 49-5-22. Voluntary pre-kindergarten programs to provide toilet facilities screened for privacy

(a) The General Assembly finds that just as gender separated toileting among nonrelatives is the norm among adults, children should be allowed the same opportunity to practice modesty when independent toileting behavior is well established among the majority of their age group. Standardized adherence to this policy would provide privacy, injury control, and sanitation.

(b) Each public or private voluntary pre-kindergarten program in this state which receives state funding shall provide toilet facilities for the four-year-old pre-kindergarten age children which it serves which are suitably screened for privacy. Nothing contained in this Code section shall be construed to require a pre-kindergarten program to provide separately constructed toilet facilities.

(c) The provisions of subsection (b) of this Code section shall not apply to any voluntary pre-kindergarten program which provides separate and gender-specific toilet facilities for the children which it serves.



§ 49-5-23. Obtaining information on recall notices

(a) Any agency, department, or office that regulates child welfare agencies shall make available to such child welfare agencies at the time of application for initial or renewal certification or licensure information concerning contacting the U.S. Consumer Product Safety Commission to obtain recall notices on unsafe child and infant products.

(b) Child welfare agencies shall post the phone number and website of the U.S. Consumer Product Safety Commission in a location visible to parents and visitors. The notice shall also advise such parents and visitors on how to obtain recall notices on unsafe child and infant products.



§ 49-5-24. Interagency efforts to gather and share comprehensive data; legislative findings; state-wide system for sharing data regarding care and protection of children; interagency data protocol; interagency agreements; waivers from certain federal regulations

(a) (1) In an effort to improve the availability and quality of programs and services for the protection of children and youth, the General Assembly supports interagency efforts to gather comprehensive data and to actively share and disseminate data among those agencies responsible for making informed decisions regarding the treatment, care, security, and protection of children within this state.

(2) The General Assembly finds that the sharing and integration of appropriate data and information may have numerous benefits for children and families in this state, as well as for the state and local agencies attempting to provide services for them.

(3) The General Assembly finds that such data sharing and integration can serve the best interests of the child and the family, contribute to higher levels of effectiveness in service delivery, provide greater efficiency and productivity, and assist in the protection of children. Specifically, such data sharing and integration can reduce redundant data entry, expedite data sharing between agencies, provide for more timely service delivery, ensure more accurate and up-to-date information, assist in the development of a seamless system of services, and contribute to better performance and greater accountability by all involved parties.

(4) The General Assembly finds that the goals and purposes of this chapter, including the goal to develop a seamless system of services for children and their families, would be furthered by the development of a central repository of data for planning and evaluation purposes and urges the agencies to work toward the development of such a central repository.

(b) The department, working with the following agencies, shall develop and implement a workable state-wide system for sharing data relating to the care and protection of children between such agencies, utilizing existing state-wide data bases and data delivery systems to the greatest extent possible, to streamline access to such data:

(1) Division of Family and Children Services of the department;

(2) Department of Early Care and Learning;

(3) Department of Community Health;

(4) Department of Public Health;

(5) Department of Behavioral Health and Developmental Disabilities;

(6) Department of Juvenile Justice;

(7) Department of Education; and

(8) Georgia Crime Information Center.

(c) The department, working with such agencies, shall establish an interagency data protocol to enable each agency to accurately and efficiently collect and share data with the other agencies in the most effective and expeditious manner. The interagency data protocol shall:

(1) Include protocols and procedures to be used by agencies in data processing, including but not limited to collecting, storing, manipulating, sharing, retrieving, and releasing data;

(2) Delineate the specific data to be shared among all or specified agencies, the person or persons authorized by each agency to have access to another agency's data, and the security arrangements between agencies to ensure the protection of the data from unauthorized access that may threaten the privacy of persons and the confidentiality of the data;

(3) Establish the circumstances under which and the reasons for which an agency may share information with another agency, with a local political subdivision, with a nongovernmental entity, or with an individual; and

(4) Ensure compliance with all state and federal laws and regulations concerning the privacy of information, including but not limited to the federal Family Educational Rights and Privacy Act of 1974, 20 U.S.C. Section 1232g, and the federal Health Insurance Portability and Accountability Act of 1996, 42 U.S.C. Section 1320d to 1320d-9.

(d) To further delineate the parameters for the sharing of data with one or more agencies, specific interagency agreements may be executed between or among agencies.

(e) If a federal law or regulation impedes necessary data sharing between agencies, the appropriate agency or agencies shall make all reasonable attempts to be granted a waiver or exemption from the applicable law or regulation.

(f) The Department of Human Services and any of the agencies in subsection (b) of this Code section may apprise chairpersons of the appropriate committees of the General Assembly of the need for any legislative action necessary to facilitate or improve data sharing between agencies for the purposes of this Code section.

(g) (1) Notwithstanding any provision to the contrary, nothing in this Code section shall be construed to nullify any memorandum of understanding existing as of June 30, 2015, or prohibit the creation of memorandums of understanding on and after July 1, 2015, between or among agencies concerning data sharing or any other data sharing practices.

(2) Notwithstanding any provision to the contrary, nothing in this Code section shall prohibit the release to or sharing of data with nongovernmental entities or individuals if the release or sharing is otherwise required, permitted, or allowed pursuant to state or federal law.






Article 2 - Child Abuse Records

§ 49-5-40. Definitions; confidentiality of records; restricted access to records

(a) As used in this article, the term:

(1) "Abused" means subjected to child abuse.

(2) "Child" means an individual under 18 years of age.

(3) "Child abuse" means:

(A) Physical injury or death inflicted upon a child by a parent, guardian, legal custodian, or caretaker thereof by other than accidental means; provided, however, that physical forms of discipline may be used as long as there is no physical injury to the child;

(B) Neglect or exploitation of a child by a parent, guardian, legal custodian, or caretaker thereof;

(C) Sexual abuse of a child;

(D) Sexual exploitation of a child; or

(E) Emotional abuse of a child.

However, no child who in good faith is being treated solely by spiritual means through prayer in accordance with the tenets and practices of a recognized church or religious denomination by a duly accredited practitioner thereof shall, for that reason alone, be considered to be abused.

(4) "Child advocacy center" means an entity which is operated for the purposes of investigating known or suspected child abuse and treating a child or a family that is the subject of a report of child abuse and which:

(A) Has been created and supported through one or more intracommunity compacts between such center and:

(i) One or more law enforcement agencies within this state; any other state; the United States including its territories, possessions, and dominions; or a foreign nation;

(ii) The office of the district attorney, Attorney General, or United States Attorney;

(iii) A legally mandated public or private child protective agency within this state; any other state; the United States including its territories, possessions, and dominions; or a foreign nation;

(iv) A mental health board within this state; any other state; the United States including its territories, possessions, and dominions; or a foreign nation; or

(v) A community health service board within this state; any other state; the United States including its territories, possessions, and dominions; or a foreign nation; and

(B) Has been approved by a protocol committee established under Chapter 15 of Title 19.

(5) "Court" means a judge of any court of record or an administrative law judge of the Office of State Administrative Hearings.

(6) "Emotional abuse" shall have the same meaning as set forth in Code Section 15-11-2.

(7) "Legal custodian" shall have the same meaning as set forth in Code Section 15-11-2.

(8) "Near fatality" means an act that places a child in serious or critical condition as certified by a physician.

(9) "Record" shall include documents, books, maps, drawings, computer based or generated information, data, data fields, digital images, photographs, video images, audio recordings, and video recordings.

(10) "Sexual abuse" means an individual's employing, using, persuading, inducing, enticing, or coercing any child who is not that individual's spouse to engage in any act which involves:

(A) Sexual intercourse, including genital-genital, oral-genital, anal-genital, or oral-anal, whether between individuals of the same or opposite sex;

(B) Bestiality;

(C) Masturbation;

(D) Lewd exhibition of the genitals or pubic area of any individual;

(E) Flagellation or torture by or upon an individual who is nude;

(F) Condition of being fettered, bound, or otherwise physically restrained on the part of an individual who is nude;

(G) Physical contact in an act of apparent sexual stimulation or gratification with any individual's clothed or unclothed genitals, pubic area, or buttocks or with a female's clothed or unclothed breasts;

(H) Defecation or urination for the purpose of sexual stimulation; or

(I) Penetration of the vagina or rectum by any object except when done as part of a recognized medical procedure.

(11) "Sexual exploitation" means conduct by any individual who allows, permits, encourages, or requires any child to engage in:

(A) Trafficking of persons for labor or sexual servitude, in violation of Code Section 16-5-46;

(B) Prostitution, in violation of Code Section 16-6-9;

(C) Obscene depiction of a minor, in violation of Code Section 16-11-40.1;

(D) Nude or sexually explicit electronic transmission, in violation of Code Section 16-11-90; or

(E) Sexually explicit conduct for the purpose of producing any visual or print medium depicting such conduct, in violation of Code Section 16-12-100.

(b) Each and every record concerning reports of child abuse and child controlled substance or marijuana abuse which is in the custody of the department, other state or local agency, or child advocacy center is declared to be confidential, and access thereto is prohibited except as provided in Code Sections 49-5-41 and 49-5-41.1.

(c) Each and every record concerning child abuse or neglect which is received by the department from the child abuse and neglect registry of any other state shall not be disclosed or used outside the department for any other purpose other than conducting background checks to be used in foster care and adoptive placements.



§ 49-5-41. Persons and agencies permitted access to records

(a) Notwithstanding Code Section 49-5-40, the following persons or agencies shall have reasonable access to such records concerning reports of child abuse:

(1) Any federal, state, or local governmental entity, tribal entity, or any agency of any such entity, that has a need for information contained in such records in order to carry out its legal responsibilities to protect children from child abuse and neglect;

(2) A grand jury by subpoena upon its determination that access to such records is necessary in the conduct of its official business;

(3) A prosecuting attorney in this state or any other state or political subdivision thereof, or for the United States, who may seek such access in connection with official duty;

(4) Any adult who makes a report of suspected child abuse as required by Code Section 19-7-5, but such access shall include only notification regarding the child concerning whom the report was made, shall disclose only whether the investigation by the department or governmental child protective agency of the reported abuse is ongoing or completed and, if completed, whether child abuse was confirmed or unconfirmed, and shall only be disclosed if requested by the person making the report;

(5) (A) Any entity that receives from a school employee a report of suspected child abuse as required by Code Section 19-7-5.

(B) Within 24 hours of receiving such report, such entity shall acknowledge, in writing, the receipt of such report to the reporting individual. Within five days of completing the investigation of the suspected child abuse, such entity shall disclose, in writing, to the school counselor for the school such child was attending at the time of the reported child abuse whether the suspected child abuse was confirmed or unconfirmed. If a school does not have a school counselor, such disclosure shall be made to the principal.

(C) As used in this paragraph, the term:

(i) "Entity" means a child welfare agency providing protective services as designated by the department, or in the absence of such agency, a law enforcement agency or prosecuting attorney.

(ii) "School" shall have the same meaning as set forth in Code Section 19-7-5;

(6) Any adult requesting information regarding investigations by the department or a governmental child protective agency regarding the findings or information about the case of child abuse or neglect involving a fatality or near fatality; provided, however, that the following may be redacted from such records:

(A) Any record of law enforcement or prosecution agencies in any pending investigation or prosecution of criminal activity contained within the child abuse, neglect, or dependency records;

(B) Medical and mental health records made confidential by other provisions of law;

(C) Privileged communications of an attorney;

(D) The identifying information of a person who reported suspected child abuse;

(E) Information that may cause mental or physical harm to the sibling or other child living in the household of the child being investigated;

(F) The name of a child who is the subject of reported child abuse or neglect;

(G) The name of any parent or other person legally responsible for the child who is the subject of reported child abuse or neglect, provided that such person is not under investigation for the reported child abuse or neglect; and

(H) The name of any member of the household of the child who is the subject of reported child abuse or neglect, provided that such person is not under investigation for the reported child abuse or neglect;

(7) The State Personnel Board, by administrative subpoena, upon a finding by an administrative law judge appointed by the chief state administrative law judge pursuant to Article 2 of Chapter 13 of Title 50, that access to such records may be necessary for a determination of an issue involving departmental personnel and that issue involves the conduct of such personnel in child related employment activities, provided that only those parts of the record relevant to the child related employment activities shall be disclosed. The name of any complainant or client shall not be identified or entered into the record;

(8) A child advocacy center that has a need for information contained in such records in order to carry out its legal responsibilities to protect children from child abuse or neglect;

(9) Police or any other law enforcement agency of this state or any other state or any medical examiner or coroner investigating a report of known or suspected child abuse or any review committee or protocol committee created pursuant to Chapter 15 of Title 19, it being found by the General Assembly that the disclosure of such information is necessary in order for such entities to carry out their legal responsibilities to protect children from child abuse and neglect, which protective actions include bringing criminal actions for such child abuse or neglect, and that such disclosure is therefore permissible and encouraged under the 1992 amendments to Section 107(b)(4) of the Child Abuse Prevention and Treatment Act, 42 U.S.C. Section 5106(A)(b)(4);

(10) The Governor, the Attorney General, the Lieutenant Governor, or the Speaker of the House of Representatives when such officer makes a written request to the commissioner of the department which specifies the name of the child for whom such access is sought and which describes such officer's need to have access to such records in order to determine whether the laws of this state are being complied with to protect children from child abuse and neglect and whether such laws need to be changed to enhance such protection, for which purposes the General Assembly finds such disclosure is permissible and encouraged under the 1992 amendments to Section 107(b)(4) of the Child Abuse Prevention and Treatment Act, 42 U.S.C. Section 5106(A)(b)(4); and

(11) A court, by subpoena that is filed contemporaneously with a motion seeking records and requesting an in camera inspection of such records, may make such records available to a party seeking such records when:

(A) Such motion is filed;

(B) Such motion is served:

(i) On all parties to the action;

(ii) On the department or other entity that has possession of such records, as applicable; and

(iii) In matters other than a dependency proceeding or a civil proceeding wherein there is no related pending criminal investigation or prosecution of criminal or unlawful activity, on the prosecuting attorney, as applicable; and

(C) After an in camera inspection of such records, the court finds that access to such records appears reasonably calculated to lead to the discovery of admissible evidence.

(b) (1) Notwithstanding Code Section 49-5-40, the juvenile court in the county in which are located any department or county board records concerning reports of child abuse, after application for inspection and a hearing on the issue, shall permit inspection of such records by or release of information from such records to individuals or entities who are engaged in legitimate research for educational, scientific, or public purposes and who comply with the provisions of this subsection. When those records are located in more than one county, the application may be made to the juvenile court of any one such county. A copy of any application authorized by this subsection shall be served on the nearest office of the department. In cases where the location of the records is unknown to the applicant, the application may be made to the Juvenile Court of Fulton County.

(2) The juvenile court to which an application is made pursuant to paragraph (1) of this subsection shall not grant the application unless:

(A) The application includes a description of the proposed research project, including a specific statement of the information required, the purpose for which the project requires that information, and a methodology to assure the information is not arbitrarily sought;

(B) The applicant carries the burden of showing the legitimacy of the research project; and

(C) Names and addresses of individuals, other than officials, employees, or agents of agencies receiving or investigating a report of abuse or treating a child or family which is the subject of a report, shall be deleted from any information released pursuant to this subsection unless the court determines that having the names and addresses open for review is essential to the research and the child, through his or her representative, gives permission to release the information.

(3) Notwithstanding the provisions of this subsection, access to the child abuse registry created pursuant to Article 8 of this chapter shall not be permitted except as allowed by Article 8 of this chapter.

(c) The department or a county or other state or local agency may permit access to records concerning reports of child abuse and may release information from such records to the following persons or agencies when deemed appropriate by such department:

(1) A physician who has before him or her a child whom he or she reasonably suspects may be abused;

(2) A licensed child-placing agency, a licensed child-caring institution of this state which is assisting the department by locating or providing foster or adoptive homes for children in the custody of the department, or an investigator appointed by a court of competent jurisdiction of this state to investigate a pending petition for adoption;

(3) A person legally authorized to place a child in protective custody when such person has before him or her a child he or she reasonably suspects may be abused and such person requires the information in the record or report in order to determine whether to place the child in protective custody;

(4) An agency or person having the legal custody, responsibility, or authorization to care for, treat, or supervise the child who is the subject of a report or record;

(5) An agency, facility, or person having responsibility or authorization to assist in making a judicial determination for the child who is the subject of the report or record of child abuse, including but not limited to members of officially recognized citizen review panels, court appointed guardians ad litem, certified Court Appointed Special Advocate (CASA) volunteers who are appointed by a judge of a juvenile court to act as advocates for the best interest of a child in a juvenile proceeding, and members of a protocol committee, as such term is defined in Code Section 19-15-1;

(6) A legally mandated public child protective agency or law enforcement agency of another state bound by similar confidentiality provisions and requirements when, during or following the department's investigation of a report of child abuse, the alleged abuser has left this state;

(7) A child welfare agency, as defined in Code Section 49-5-12, or a school where the department has investigated allegations of child abuse made against any employee of such agency or school and any child remains at risk from exposure to that employee, except that such access or release shall protect the identity of:

(A) Any person reporting the child abuse; and

(B) Any other person whose life or safety has been determined by the department or agency likely to be endangered if the identity were not so protected;

(8) An employee of a school or employee of a child welfare agency, as defined in Code Section 49-5-12, against whom allegations of child abuse have been made, when the department has been unable to determine the extent of the employee's involvement in alleged child abuse against any child in the care of that school or agency. In those instances, upon receiving a request and signed release from the employee, the department may report its findings to the employer, except that such access or release shall protect the identity of:

(A) Any person reporting the child abuse; and

(B) Any other person whose life or safety has been determined by the department or agency likely to be endangered if the identity were not so protected;

(9) Any person who has an ongoing relationship with the child named in the record or report of child abuse any part of which is to be disclosed to such person but only if that person is required to report suspected abuse of that child pursuant to subsection (b) of Code Section 19-7-5, as that subsection existed on January 1, 1990;

(10) Any school principal or any school guidance counselor, school social worker, or school psychologist who is certified under Chapter 2 of Title 20 and who is counseling a student as a part of such counseling person's school employment duties, but those records shall remain confidential and information obtained therefrom by that counseling person may not be disclosed to any person, except that student, not authorized under this Code section to obtain those records, and such unauthorized disclosure shall be punishable as a misdemeanor;

(10.1) Any school official of a school that a child who was the subject of a report of suspected child abuse made pursuant to Code Section 19-7-5 attends in which there is an ongoing investigation of the reported abuse. Any such ongoing investigation shall include contact with such school to obtain any relevant information from school personnel regarding the report of suspected child abuse;

(11) The Department of Early Care and Learning or the Department of Education; or

(12) An individual, at the time such individual is leaving foster care by reason of having attained the age of majority, but such access shall be limited to providing such individual with a free copy of his or her health and education records, including the most recent information available.

(d) Notwithstanding any other provision of law, any child-caring agency, child-placing agency, or identified foster parent shall have reasonable access to nonidentifying information from the placement or child protective services record compiled by any state department or agency having custody of a child with respect to any child who has been placed in the care or custody of such agency or foster parent or for whom foster care is being sought, excluding all documents obtained from outside sources which cannot be redisclosed under state or federal law. A department or agency shall respond to a request for access to a child's record within 14 days of receipt of such written request. Any child-caring agency, child-placing agency, or identified foster parent who is granted access to a child's record shall be subject to the penalties imposed by Code Section 49-5-44 for unauthorized access to or use of such records. Such record shall include reports of abuse of such child and the social history of the child and the child's family, the medical history of such child, including psychological or psychiatric evaluations, or educational records as allowed by state or federal law and any plan of care or placement plan developed by the department, provided that no identifying information is disclosed regarding such child. Notwithstanding the provisions of this subsection, a foster parent, as an agent of the department, shall have access to a child's medical and educational records in the same manner and to the same extent as the department itself and to the fullest extent allowable by law to ensure the proper care and education of a child entrusted to the foster parent's care.

(e) (1) Except as provided in paragraph (2) of this subsection and notwithstanding any other provisions of law, child abuse and dependency records shall not be confidential and shall be subject to Article 4 of Chapter 18 of Title 50 if the records are applicable to a child who at the time of his or her fatality or near fatality was:

(A) In the custody of a state department or agency or in the care of a foster parent;

(B) A child as defined in paragraph (3) of Code Section 15-11-741; or

(C) The subject of an investigation, report, referral, or complaint under Code Section 15-11-743.

(2) The following may be redacted from such records:

(A) Medical and mental health records made confidential by other provisions of law;

(B) Privileged communications of an attorney;

(C) The identifying information of a person who reported suspected child abuse;

(D) The name of a child who suffered a near fatality;

(E) The name of any sibling of the child who suffered the fatality or near fatality; and

(F) Any record of law enforcement or prosecution agencies in any pending investigation or prosecution of criminal activity contained within the child abuse, neglect, or dependency records.

(3) Upon the release of documents pursuant to this subsection, the department may comment publicly on the case.

(f) Notwithstanding Code Section 49-5-40, a child who alleges that he or she was abused shall be permitted access to records concerning a report of child abuse allegedly committed against him or her which are in the custody of a child advocacy center, the department, or other state or local agency when he or she reaches 18 years of age; provided, however, that prior to such child reaching 18 years of age, if the requestor is not the subject of such record, such records shall be made available to such child's parent or legal guardian or a deceased child's duly appointed representative when the requestor or his or her attorney submits a sworn affidavit to the applicable child advocacy center, the department, or other state or local agency that attests that such information is relevant to a pending or proposed civil action relating to damages sustained by such child; and provided, further, that such record concerning a report of child abuse shall still be subject to confidentiality pursuant to paragraph (4) of subsection (a) of Code Section 50-18-72. Such record concerning a report of child abuse shall not be subject to release under paragraph (11) of subsection (a) of this Code section or subsection (g) of this Code section.

(g) (1) A subpoena authorized under paragraph (11) of subsection (a) of this Code section shall be served on the prosecuting attorney who has jurisdiction over a pending investigation or prosecution of criminal or unlawful activity, if such information is known to the individual seeking such access or disclosure.

(2) A prosecuting attorney may intervene in an action involving a motion filed under paragraph (11) of subsection (a) of this Code section.

(3) (A) When a court issues an order pursuant to paragraph (11) of subsection (a) of this Code section, the court shall issue a protective order to ensure the confidentiality of such records. Such protective order may make any order which justice requires to protect a party or person from annoyance, embarrassment, oppression, or undue burden or expense and may include one or more of the following:

(i) That the records not be reproduced except as authorized by court order;

(ii) That the records be viewed or disclosed only on specified terms and conditions;

(iii) That the records be sealed and only opened by court order;

(iv) That the order be applicable to all parties, their counsel, and any agent or representative of a party; or

(v) That records released pursuant to such order be returned to the court upon completion of the matter that caused the production of such records.

(B) Any person who fails to obey a protective order issued under this subsection shall be punished as contempt by the court.



§ 49-5-41.1. Inspection and retention of records of juvenile drug use

(a) Notwithstanding Code Section 49-5-40, all reports, files, and records of child controlled substance or marijuana abuse shall be open to inspection only upon order of the juvenile court. As used in this Code section, the term "juvenile court" means the court exercising jurisdiction over juvenile matters, as defined under Code Section 15-11-2, in the county where the report was made.

(b) The juvenile court may permit authorized representatives of recognized organizations compiling statistics for proper purposes to inspect and make abstracts from official records under whatever conditions upon their use and distribution the judge may deem proper and may punish by contempt any violation of those conditions. The judge shall permit authorized representatives of the Department of Human Services and the Council of Juvenile Court Judges to inspect and extract data from child controlled substance and marijuana abuse records for the purpose of obtaining statistics on juveniles and to make copies pursuant to the order of the court.

(c) In no case shall records of child controlled substance or marijuana abuse be retained by the Department of Human Services beyond the 24 months from the date a report is first received pursuant to Code Section 19-7-6 by a child welfare agency providing protective services.

(d) On application of a person who is the subject of a child controlled substance or marijuana abuse report, and after a hearing, the juvenile court may order the sealing of such reports, files, and records of the Department of Human Services. Upon entry of the order, the Department of Human Services shall treat the report and related information as if the report had never occurred. All index references shall be deleted and the person, the court, and the Department of Human Services shall properly reply that no record exists with respect to the person upon inquiry in any matter. Inspection of the sealed files and records thereafter may be permitted by an order of the juvenile court upon petition by the person who is the subject of the records and only by those persons named in the order.



§ 49-5-42. Rules and regulations

The board may adopt rules and regulations not inconsistent with this article.



§ 49-5-43. Article not to conflict with federal law or lose federal funds; duty of board

Nothing in this article is intended to conflict with any provision of federal law or to result in the loss or denial of federal funds. The board shall adopt rules and regulations necessary to prevent conflict with federal law or the loss of federal funds.



§ 49-5-44. Penalties for unauthorized access to records; use of records in public and criminal proceedings

(a) Any person who authorizes or permits any person or agency not listed in Code Section 49-5-41 to have access to such records concerning reports of child abuse declared confidential by Code Section 49-5-40 shall be guilty of a misdemeanor.

(b) Any person who knowingly and under false pretense obtains or attempts to obtain records or reports of child abuse declared confidential by Code Section 49-5-40 or information contained therein except as authorized in this article or Code Section 19-7-5 shall be guilty of a misdemeanor.

(c) Records made confidential by Code Section 49-5-40 and information obtained from such records shall not be made a part of any record which is open to the public except that:

(1) A district attorney may use and make public that record or information in the course of any criminal prosecution for any offense which constitutes or results from child abuse; and

(2) The parties in a civil action may use and make public that record or information in the course of a civil action for childhood sexual abuse, as such term is defined in Code Section 9-3-33.1.



§ 49-5-45. Penalty for allowing unauthorized access to juvenile drug use records

Any person who authorizes or permits any person or agency not authorized by the juvenile court pursuant to Code Section 49-5-41.1 to have access to such records concerning reports of child controlled substance or marijuana abuse declared confidential by Code Section 49-5-40 shall be guilty of a misdemeanor.



§ 49-5-46. Immunity from liability of department, agency, or child advocacy center

The department, an agency, a child advocacy center, and employees thereof providing access to or disclosure of records or information as authorized by Code Section 49-5-41 shall have no civil liability or criminal responsibility therefor.






Article 3 - Employees' Records Checks for Day-Care Centers

§ 49-5-60. Definitions

As used in this article, the term:

(1) "Center" means a child welfare agency, as defined in subsection (a) of Code Section 49-5-12, which is required to be licensed or registered under Article 1 of this chapter.

(2) "Conviction" means a finding or verdict of guilty or a plea of guilty regardless of whether an appeal of the conviction has been sought.

(3) "Crime" means any felony; a violation of Code Section 16-5-23 when the victim is a minor; a violation of Code Section 16-12-1; a violation of Chapter 6 of Title 16, excluding the offenses of bigamy or marrying a bigamist; a violation of Code Section 16-4-1 when the crime attempted is any of the crimes specified by this paragraph; or any other offenses committed in another jurisdiction which, if committed in this state, would be one of the enumerated crimes listed in this paragraph.

(4) "Criminal record" means:

(A) Conviction of a crime;

(B) Arrest, charge, and sentencing for a crime where:

(i) A plea of nolo contendere was entered to the charge;

(ii) First offender treatment without adjudication of guilt pursuant to the charge was granted; provided, however, that this division shall not apply to a violation of Chapter 13 of Title 16, relating to controlled substances, or any other offense committed in another jurisdiction which, if it were committed in this state, would be a violation of Chapter 13 of Title 16 if such violation or offense constituted only simple possession; or

(iii) Adjudication or sentence was otherwise withheld or not entered on the charge; provided, however, that this division shall not apply to a violation of Chapter 13 of Title 16, relating to controlled substances, or any other offense committed in another jurisdiction which, if it were committed in this state, would be a violation of Chapter 13 of Title 16 if such violation or offense constituted only simple possession; or

(C) Arrest and being charged for a crime if the charge is pending, unless the time for prosecuting such crime has expired pursuant to Chapter 3 of Title 17.

(5) "Director" means the chief administrative or executive officer of a facility.

(5.1) "Emergency temporary employee" means an employee other than a director whose duties involve personal contact between that person and any child being cared for at the facility and who is hired on an expedited basis to avoid noncompliance with staffing standards for centers required by law, rule, or regulation.

(6) "Employee" means any person, other than a director, employed by a center to perform at any of the center's facilities any duties which involve personal contact between that person and any child being cared for at the facility and also includes any adult person who resides at the facility or who, with or without compensation, performs duties for the center which involve personal contact between that person and any child being cared for by the center.

(7) "Employment history" means a record of where a person has worked for the past ten years.

(8) "Facility" means a center's real property at which children are received for care.

(9) "Fingerprint records check determination" means a satisfactory or unsatisfactory determination by the department based upon a records check comparison of GCIC information with fingerprints and other information in a records check application.

(10) "Foster care home" means a private home used by a child-placing agency which has been approved by the child-placing agency to provide 24 hour care, lodging, supervision, and maintenance for no more than six children who are unrelated to the foster parent or parents.

(11) "Foster parent or parents" means the person or persons who provide care, lodging, supervision, and maintenance in a foster care home used by a child-placing agency.

(12) "GCIC" means the Georgia Crime Information Center established under Article 2 of Chapter 3 of Title 35.

(13) "GCIC information" means criminal history record information as defined in Code Section 35-3-30.

(14) "License" means the document issued by the department to authorize the center to which it is issued to operate a facility under this chapter.

(14.1) "National fingerprint records check determination" means a satisfactory or unsatisfactory determination by the department in accordance with applicable law based upon a report from the Federal Bureau of Investigation after a search of bureau records and fingerprints.

(15) "Preliminary records check application" means an application for a preliminary records check determination on forms provided by the department.

(16) "Preliminary records check determination" means a satisfactory or unsatisfactory determination by the department based only upon a comparison of GCIC information with other than fingerprint information regarding the person upon whom the records check is being performed.

(17) "Records check application" means two sets of classifiable fingerprints, a records search fee to be established by the department by rule and regulation, payable in such form as the department may direct to cover the cost of a fingerprint records check under this article, and an affidavit by the applicant disclosing the nature and date of any arrest, charge, or conviction of the applicant for the violation of any law, except for motor vehicle parking violations, whether or not the violation occurred in this state, and such additional information as the department may require.

(18) "Satisfactory determination" means a written determination that a person for whom a records check was performed was found to have no criminal record.

(18.1) "State fingerprint records check determination" means a satisfactory or unsatisfactory determination by the department in accordance with applicable law based upon a records check comparison of GCIC information with fingerprints and other information in a records check application.

(19) "Unsatisfactory determination" means a written determination that a person for whom a records check was performed has a criminal record.



§ 49-5-61. Requirement of separate license and separate director for each new facility

An applicant for a new license shall have a separate license for each new facility in this state owned or operated by that applicant and shall have a separate director for each such facility.



§ 49-5-62. Records check application for director of new facility; preliminary records check for employees

Accompanying any application for a new license for a facility, the applicant shall furnish to the department a records check application for the director and a satisfactory preliminary records check for each employee of such facility. In lieu of such records check applications, the applicant may submit evidence, satisfactory to the department, that within the immediately preceding 12 months the director received satisfactory state and national fingerprint records check determinations and each employee received a satisfactory preliminary records check determination, or that any employee other than the director whose preliminary records check revealed a criminal record of any kind has either subsequently received satisfactory state and national fingerprint records check determinations or has had the unsatisfactory determination reversed in accordance with Code Section 49-5-73. The department may either perform preliminary records checks under agreement with GCIC or contract with GCIC and appropriate law enforcement agencies which have access to GCIC information to have those agencies perform for the department a preliminary records check for each preliminary records check application submitted thereto by the department. Either the department or the appropriate law enforcement agencies may charge reasonable fees for performing preliminary records checks.



§ 49-5-63. Notice of determination; issue of license; effect of unsatisfactory determination

After being furnished the required records check application under Code Section 49-5-62, the department shall notify in writing the license applicant as to each person for whom an application was received regarding whether the department's determination as to that person's state fingerprint records check was satisfactory or unsatisfactory. If the preliminary records check determination was satisfactory as to each employee of an applicant's facility and the state fingerprint records check was satisfactory as to the director, that applicant may be issued a license for that facility if the applicant otherwise qualifies for a license under Article 1 of this chapter. If the state or national fingerprint records check determination was unsatisfactory as to the director of an applicant's facility, the applicant shall designate another director for that facility after receiving notification of the determination and proceed under Code Section 49-5-62 and this Code section to obtain state and national fingerprint records checks for that newly designated director. If the preliminary records check for any employee other than the director revealed a criminal record of any kind, such employee shall not be allowed to work in the center until he or she either has obtained satisfactory state and national fingerprint records check determinations or has had the unsatisfactory determination reversed in accordance with Code Section 49-5-73. If the determination was unsatisfactory as to any employee of an applicant's facility, the applicant shall, after receiving notification of that determination, take such steps as are necessary so that such person is no longer an employee. Any employee other than the director who receives a satisfactory preliminary records check shall not be required to obtain a fingerprint records check unless such an employee has been designated as a director or as permitted by the provisions of subsection (c) of Code Section 49-5-69.



§ 49-5-64. Fingerprint records check

The department shall transmit to GCIC both sets of fingerprints and the records search fee from each fingerprint records check application. Upon receipt thereof, GCIC shall promptly transmit one set of fingerprints to the Federal Bureau of Investigation for a search of bureau records and an appropriate report and shall retain the other set and promptly conduct a search of its records and records to which it has access. Within ten days after receiving fingerprints acceptable to GCIC, the application, and fee, GCIC shall notify the department in writing of any derogatory finding, including but not limited to any criminal record, of the state fingerprint records check or if there is no such finding. After a search of Federal Bureau of Investigation records and fingerprints and upon receipt of the bureau's report, the department shall make a national fingerprint records determination.



§ 49-5-65. Determination on the basis of fingerprint records check; revocation of license

After receiving a Federal Bureau of Investigation report regarding a national fingerprint records check under Code Section 49-5-64, the department shall make a determination based thereon and notify in writing the license applicant as to whether that records check was satisfactory or unsatisfactory. If the national fingerprint records check determination was unsatisfactory as to the director of an applicant's facility, after receiving notification of that determination, that applicant shall designate another director for such facility for which director the applicant has not received or made an unsatisfactory preliminary or fingerprint records check determination and proceed under the requirements of Code Sections 49-5-62 through 49-5-64 and this Code section to obtain state and national fingerprint records check determinations for the newly designated director. The director may begin working upon the receipt of a satisfactory state fingerprint records check determination pending the receipt of the national fingerprint records check determination from the department. The department may revoke the license of that facility if the facility fails to comply with the requirements of this Code section and Code Section 49-5-63 to receive satisfactory state and national fingerprint determinations on the director or to comply with Code Section 49-5-63 regarding employees other than the director.



§ 49-5-65.1. Employment of persons who have entered plea of guilty or nolo contendere to specified offenses

Repealed by Ga. L. 2004, p. 645, § 12, effective October 1, 2004.



§ 49-5-66. Separate license and center

Each center shall be required to obtain a separate license and shall have a separate director for each center.



§ 49-5-67. Fingerprint records check application for director of existing facility; preliminary records check for employees; annual license

As an alternative to the requirements set out in this article pertaining to obtaining preliminary criminal records check determinations through the department for employees, foster parents, and adults residing in a foster care home, but not including directors of centers, centers may obtain GCIC information through local law enforcement agencies. The center shall be responsible for reviewing the GCIC information obtained for the potential employee, or foster parent or other adult residing in the foster care home, and making a written determination that the individual does not have a criminal record as defined in this article. This written determination, together with all supporting documentation received from any law enforcement agency, must be maintained in the center's file and available for inspection by the department. This satisfactory determination must be made before the employee or foster parent begins any duties for the center. However, where there is an urgent need for an emergency temporary employee to work at a center's facility in order to avoid immediate noncompliance with staffing requirements, such center may utilize the applicant as an emergency temporary employee after applying for the preliminary records check through the local law enforcement agency and completing the affidavit. In such emergency situations, the director of the center must complete an affidavit, with all supporting documentation attached thereto, stating that the GCIC information has been requested through an identified local law enforcement agency and that the results were not immediately available to the center prior to assigning the employee to work with children at the center's facility in order to avoid immediate noncompliance with staffing ratios. The affidavit with supporting documentation must be maintained in the center's file on the individual and available to the department for inspection. The director shall review the GCIC information upon receipt, but in no case shall an emergency temporary employee be permitted to continue working for more than three days without having a satisfactory determination made by the director and entered into the center's file on the employee with all supporting documentation. The department shall promulgate rules and regulations limiting the extent to which centers are authorized to use emergency temporary employees in accordance with this Code section. Foster parents and adults residing in a foster care home utilized by child-placing agencies shall never be utilized as emergency temporary employees of the child-placing agency. Employees, emergency temporary employees, foster parents, and other adults required to have records checks who are utilized by centers are subject to all other requirements set forth in this article. Where the department has reason to question the validity of the GCIC information or the satisfactory determination made by the center, the department may require the employee, emergency temporary employee, foster parent, or other adult to submit a preliminary criminal records check application through the department together with appropriate fees.



§ 49-5-68. Change of director

(a) If the director of a facility which has been issued a license ceases to be the director of that facility, the licensee shall thereupon designate a new director. After such change, the licensee of that facility shall notify the department of such change and of any additional information the department may require regarding the newly designated director of that facility. Such information shall include but not be limited to any information the licensee may have regarding preliminary or any fingerprint records check determinations regarding that director. After receiving a change of director notification, the department shall make a written determination from the information furnished with such notification and the department's own records as to whether satisfactory or unsatisfactory preliminary or state and national fingerprint records check determinations have ever been made for the newly designated director. If the department determines that such director within 12 months prior thereto has had satisfactory state and national fingerprint records check determinations, such determinations shall be deemed to be satisfactory state and national fingerprint records check determinations as to that director. The license of that facility shall not be adversely affected by that change in director, and the licensee shall be so notified.

(b) If the department determines under subsection (a) of this Code section that there has ever been an unsatisfactory preliminary or state or national fingerprint records check determination of the newly designated director which has not been legally reversed, the center and that director shall be so notified. The license for that director's facility shall be indefinitely suspended or revoked unless the center designates another director for whom it has not received or made an unsatisfactory preliminary or state or national fingerprint records check determination and proceeds pursuant to the provisions of this Code section relating to a change of director.

(c) If the department determines under subsection (a) of this Code section that there have been no state and national fingerprint records check determinations regarding the newly designated director within the immediately preceding 12 months, the department shall so notify the center. The center shall furnish to the department the fingerprint records check application of the newly designated director after the date the notification is sent by the department or the license of that facility shall be indefinitely suspended or revoked. If that fingerprint records check application is so received, unless the department has within the immediately preceding 12 months made a satisfactory state fingerprint records check determination regarding the newly designated director, the department shall perform a state fingerprint records check determination of the newly designated director; and the applicant and that director shall be so notified. If that determination is unsatisfactory, the provisions of subsection (b) of this Code section regarding procedures after notification shall apply. If that determination is satisfactory, the department shall perform a national fingerprint records check determination for that director as provided in Code Sections 49-5-64 and 49-5-65. The director may begin working upon the receipt of a satisfactory state fingerprint records check determination pending the receipt of the national fingerprint records check determination from the department. If that determination is satisfactory, the center and director for whom the determination was made shall be so notified after the department makes its determination, and the license for the facility at which that person is the newly designated director shall not be adversely affected by that change of director. If that determination is unsatisfactory, the provisions of subsection (b) of this Code section shall apply.



§ 49-5-69. Employment requirements; suspension or revocation of license or criminal penalty for violations

(a) Before a person may become an employee other than a director of any center after that center has received a license, that center shall require that person to obtain a satisfactory preliminary records check. The center shall maintain documentation in the employee's personnel file, which is available to the department upon request, which reflects that a satisfactory preliminary criminal records check was received before the employee began working with children. If the preliminary records check for any potential employee other than the director reveals a criminal record of any kind, such potential employee shall not be allowed to begin working until either such potential employee has obtained satisfactory state and national fingerprint records check determinations or has had the unsatisfactory preliminary or fingerprint records check determination reversed in accordance with Code Section 49-5-73. If either the preliminary or state or national fingerprint records determination is unsatisfactory, the center shall, after receiving notification of the determination, take such steps as are necessary so that such person is no longer an employee. Any potential employee other than the director who receives a satisfactory preliminary records check determination shall not be required to obtain a fingerprint records check determination except as permitted in accordance with subsection (c) of this Code section.

(b) A license is subject to suspension or revocation and the department may refuse to issue a license if a director or employee does not undergo the records and fingerprint checks applicable to that director or employee and receive satisfactory determinations.

(c) After the issuance of a license, the department may require a fingerprint records check on any director or employee to confirm identification for records search purposes, when the department has reason to believe the employee has a criminal record that renders the employee ineligible to have contact with children in the center, or during the course of a child abuse investigation involving the director or employee.

(d) No center may hire any person as an employee unless there is on file in the center an employment history and a satisfactory preliminary records check or, if the preliminary records check determination revealed a criminal record of any kind as to such person, either satisfactory state and satisfactory national records check determinations for that person or proof that an unsatisfactory determination has been reversed in accordance with Code Section 49-5-73.

(e) A director of a facility having an employee whom that director knows or should reasonably know to have a criminal record that renders the employee ineligible to have contact with children in the center shall be guilty of a misdemeanor.



§ 49-5-69.1. Fingerprint and preliminary records check for foster homes; notice of results; violations; foster parents known to have criminal records

(a) No licensed child welfare agency, as defined in subsection (a) of Code Section 49-5-12, shall place a child in a foster care home unless the foster parent or parents of the home and other adult persons that reside in the home or provide care to children placed in the home have received a satisfactory preliminary records check determination. Additionally, no child shall continue to be placed in such foster care home unless the foster parent or parents also subsequently receive a satisfactory fingerprint records check determination. A child welfare agency or any applicant for a license for such an agency shall be required to submit to the department a preliminary records check application and a records check application for the foster parent or parents of any foster care home used by the agency and a preliminary records check application for any other adult persons that reside in the home or provide care to children placed in the home. In lieu of such applications, the agency or license applicant may submit evidence, satisfactory to the department, that within the immediately preceding 12 months such foster parent or parents or other adult persons have received a satisfactory fingerprint records check determination or a satisfactory preliminary records check determination.

(b) After receiving or obtaining the fingerprint records check determinations or the preliminary records check determinations, the department shall notify in writing the agency or license applicant as to each person for whom an application was received regarding whether the department's determinations were satisfactory or unsatisfactory. If any such determinations are unsatisfactory, such homes shall not be used by the child welfare agency as foster care homes.

(c) The department shall have the authority to take any of the actions enumerated in subsection (c) of Code Section 49-2-17 if a licensed child welfare agency or an applicant for such a license violates any provision of this Code section.

(d) An executive director of a child welfare agency that uses a foster care home with a foster parent or parents or other adult persons referenced in this Code section whom the executive director knows or should reasonably know to have a criminal record shall be guilty of a misdemeanor.

(e) In addition to any other requirement established by law, the submission of fingerprints shall be a prerequisite to the issuance of a license or authorization for the operation of a foster home or to serve as foster parents as provided in this article. Such fingerprints shall be used for the purposes of fingerprint checks by the Georgia Crime Information Center and the Federal Bureau of Investigation.



§ 49-5-70. Required cooperation among state agencies; unauthorized use of criminal history record information

(a) GCIC and law enforcement agencies which have access to GCIC information shall cooperate with the department in performing preliminary and fingerprint records checks required under this chapter and shall provide such information so required for such records checks notwithstanding any other law to the contrary and may charge reasonable fees therefor.

(b) Any person who knowingly and under false pretenses requests, obtains, or attempts to obtain GCIC information otherwise authorized to be obtained pursuant to this chapter, or who knowingly communicates or attempts to communicate such information obtained pursuant to this article to any person or entity except in accordance with this article, or who knowingly uses or attempts to use such information obtained pursuant to this article for any purpose other than as authorized by this article shall be fined not more than $5,000.00, imprisoned for not more than two years, or both.



§ 49-5-71. Immunity from liability for centers, state agencies, and employees

(a) Neither GCIC, the department, any law enforcement agency, nor the employees of any such entities shall be responsible for the accuracy of information nor have any liability for defamation, invasion of privacy, negligence, or any other claim in connection with any dissemination of information or determination based thereon pursuant to this article.

(b) A center or a child-placing agency, its director, and its employees shall have no liability for defamation, invasion of privacy, or any other claim based upon good faith action thereby pursuant to the requirements of this article.



§ 49-5-72. Supplemental nature of article's requirements

The requirements of this article are supplemental to any requirements for a license imposed by Article 1 of this chapter.



§ 49-5-73. Applicability of "Georgia Administrative Procedure Act"; consideration of matters in mitigation of conviction

A determination by the department regarding preliminary or fingerprint records checks under this article, or any action by the department revoking, suspending, or refusing to grant or renew a license based upon such determination, shall constitute a contested case for purposes of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," except that any hearing required to be held pursuant thereto may be held reasonably expeditiously after such determination or action by the department. It is expressly provided that upon motion from any party, the hearing officer may, in his discretion, consider matters in mitigation of any conviction, provided the hearing officer examines the circumstances of the case and makes an independent finding that no physical harm was done to a victim and also examines the character and employment history since the conviction and determines that there is no propensity for cruel behavior or behavior involving moral turpitude on the part of the person making a motion for an exception to sanctions normally imposed. If the hearing officer deems a hearing to be appropriate, he will also notify at least 30 days prior to such hearing the office of the prosecuting attorney who initiated the prosecution of the case in question in order to allow the prosecutor to object to a possible determination that the conviction would not be a bar for the grant or continuation of a license or employment as contemplated within this title. If objections are made, the hearing officer will take such objections into consideration in considering the case.



§ 49-5-74. Administration of article

The department is authorized to provide by regulation for the administration of this article.






Article 4 - Emergency Protection of Children in Certain Institutions

§ 49-5-90. Definitions

As used in this article, the term:

(1) "Child in care" means any person under the age of 17 years who has been admitted to, is cared for, or resides in a facility.

(2) "Commissioner" means the commissioner of human services or his designee.

(3) "Corrective order" means an order by the commissioner detailing the findings of the commissioner or his designee regarding violations of law or rules or regulations of the department by an institution or other conditions threatening the health and safety of residents of the institution and the changes which the commissioner has ordered.

(4) "Department" means the Department of Human Services.

(5) "Emergency order" or "order" means a written directive by the commissioner or his designee ordering the emergency relocation of residents, prohibiting admissions, or placing a monitor in a facility.

(6) "Guardian" means a minor's parent, legal guardian, or conservator.

(7) "Facility" means a child-caring institution or child welfare agency subject to licensure under the provisions of Article 1 of this chapter, unless specifically exempted by the rules and regulations.

(8) "Monitor" means a person, designated by the department, to remain on-site in a facility, as an agent of the department, observing conditions.

(9) "Preliminary hearing" means a hearing held by the department as soon as possible after the order is entered at the request of a facility which has been affected by an emergency order placing a monitor in the facility, relocating residents, or prohibiting admissions in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 49-5-91. Emergency orders; corrective orders; monitors

(a) Emergency orders may be issued by the commissioner or his designee pursuant to findings by the department pursuant to surveys, inspections, or investigations, which are required or permitted by law, that departmental rules and regulations are being violated which threaten the health, safety, or welfare of children in care.

(b) (1) (A) The commissioner may order the emergency relocation of residents from a child-caring institution other than a day-care facility subject to licensure under this chapter when the commissioner has determined that the residents are subject to an imminent and substantial danger.

(B) When an order is issued under this subsection, the commissioner shall provide for:

(i) Notice to the resident, his next of kin or guardian, and, where appropriate, his physician, of the emergency relocation and the reasons therefor;

(ii) Relocation to the nearest appropriate child-caring institution; and

(iii) Other protection designed to ensure the welfare and, when possible, the desires of the resident and his next of kin or guardian.

(2) (A) The commissioner or his designee may order the emergency placement of a monitor or monitors in a facility upon a finding that department rules and regulations are being violated which threaten the health, safety, or welfare of children in care and when one or more of the following conditions are present:

(i) The facility is operating without a permit;

(ii) The department has denied application for permit or has initiated action to revoke the existing permit of the facility; or

(iii) Children are suspected of being subjected to injury or life-threatening situations or the health or safety of the child or children is in danger.

(B) A monitor may be placed in a facility for no more than ten consecutive calendar days, during which time the monitor shall observe conditions and regulatory compliance with any recommended remedial action of the department. Upon expiration of the ten-day period, should the conditions warrant, the initial ten-day period may be extended for an additional ten-day period. The monitor shall report to the department. The monitor shall not assume any administrative responsibility within the facility, nor shall the monitor be liable for any actions of the facility. The salary and related costs and travel and subsistence allowance as defined by department policy of placing a monitor in a facility shall be reimbursed to the department by the facility, unless the order placing the monitor is determined to be invalid in a contested case or by final adjudication by a court of competent jurisdiction, in which event the cost shall be paid by the department.

(3) (A) The commissioner may order the emergency prohibition of admissions to a child-caring institution other than a day-care facility subject to licensure under this chapter when residents of an institution are in imminent and substantial danger or the institution has failed to correct a violation of departmental permit rules or regulations within a reasonable period of time, as specified in the department's corrective order, and the violation:

(i) Could jeopardize the health and safety of the residents in the institution if allowed to remain uncorrected; or

(ii) Is a repeat violation over a 12 month period.

(B) Admission to an institution may be suspended until the violation has been corrected or until the department has determined that the institution has undertaken the action necessary to effect correction of the violation.

(c) An emergency order shall contain the following:

(1) The scope of the order;

(2) The reasons for the issuance of the order;

(3) The effective date of the order if other than the date the order is issued;

(4) The person to whom questions regarding the order are to be addressed; and

(5) Notice of the right to a preliminary hearing.

(d) Unless otherwise provided in the order, an emergency order shall become effective upon its service. Service of an emergency order may be made upon the owner of the facility, the director of the facility, or any other agent, employee, or person in charge of the facility at the time of the service of the order.

(e) Prior to issuing an emergency order to order the emergency relocation of residents, to prohibit admissions, or to require placement of a monitor in a facility which has been classified by the department as a child-caring institution or child welfare agency, the commissioner or his designee may consult with persons knowledgeable in the field of child care and a representative of the facility to determine if there is a potential for greater adverse effects on children in care as a result of the emergency order.



§ 49-5-92. Preliminary hearing; department order; interim department actions

(a) A request for a preliminary hearing shall be made in writing within five days from the time of service, excepting weekends. The request must be made to the representative of the department designated in the order. Unless a request is made to appear in person, the preliminary hearing shall consist of an administrative review of the record, written evidence submitted by the institution affected, and a preliminary written argument in support of its contentions.

(b) If a request is made to appear in person at the preliminary hearing, the institution shall provide the name and address of the person or persons, if any, who will be representing the institution in the preliminary hearing.

(c) Upon receipt of a request for a preliminary hearing, the department shall set and give notice of the date, time, and location of the preliminary hearing. The preliminary hearing shall be held as soon as possible after a request therefor but in no event later than 72 hours after such request, provided that an institution may request that such hearing be held earlier; provided, however, that in no event will a hearing be held on a weekend or holiday.

(d) If a personal appearance is requested, the preliminary hearing shall consist of a review of the evidence in the record, any additional evidence introduced at the hearing, and any arguments made. A recording shall be made of the hearing.

(e) The department shall, where practicable, issue an immediate oral order and shall, in all instances, issue a written order within four business days after the close of the hearing.

(f) Pending final appeal of the validity of any emergency order issued as provided in this Code section, such emergency order shall remain in full effect until vacated or rescinded by the commissioner or his designee.

(g) The department is not precluded from other actions permitted by other laws or regulations during the time an emergency order is in force.






Article 5 - Records Checks for Persons Supervising Children

§ 49-5-110. Definitions

As used in this article, the term:

(1) "Conviction" means a finding or verdict of guilty or a plea of guilty.

(2) "Crime" means a violation of Code Section 16-5-23 when the victim is a minor; a violation of Code Section 16-5-24 when the victim is a minor; a violation of Code Section 16-5-70; a violation of Code Section 16-12-1; a violation of Chapter 6 of Title 16, excluding the offenses of bigamy or marrying a bigamist; a felony violation of Chapter 13 of Title 16; a violation of Code Section 16-5-1; a violation of Code Section 16-4-1 as it concerns attempted murder; or any other offense committed in another jurisdiction which, if committed in this state, would be deemed to be one of the enumerated crimes listed in this paragraph.

(3) "Criminal record" means:

(A) Conviction of a crime;

(B) Arrest, charge, and sentencing for a crime where adjudication or sentence was otherwise withheld or not entered on the charge; provided, however, that this subparagraph shall not apply to a violation of Chapter 13 of Title 16, relating to controlled substances, or any other offense committed in another jurisdiction which, if it were committed in this state, would be a violation of Chapter 13 of Title 16 if such violation or offense constituted only simple possession; or

(C) Arrest and being charged for a crime if the charge is pending, unless the time for prosecuting such crime has expired pursuant to Chapter 3 of Title 17.

(4) "Employer" means any person, organization, corporation, or political subdivision which employs or uses the services of paid employees or volunteers in positions in which the employee or volunteer has supervisory or disciplinary power over a child or children.

(5) "GCIC" means the Georgia Crime Information Center established under Article 2 of Chapter 3 of Title 35.

(6) "GCIC information" means criminal history record information as defined in Code Section 35-3-30.

(7) "Records check" means a records check comparison of GCIC information.

(8) "Records check application" means a set of classifiable fingerprints, a records search fee in an amount to be determined by the Georgia Bureau of Investigation to cover the reasonable cost of such records check, payable in such form as the GCIC may direct to cover the cost of a records check under this article, and an affidavit by the applicant consenting to a records check and disclosing the nature and date of any arrest, charge, or conviction of the applicant for the violation of any law, except for motor vehicle parking violations, whether or not the violation occurred in this state.



§ 49-5-111. Employers authorized to make records checks; procedure

(a) On and after July 1, 1986, an employer may require that a new or current employee or volunteer submit to a records check for the purpose of determining whether such person has ever been convicted of a crime or has a criminal record.

(b) An employer seeking a records check on an employee shall submit a records check application to the GCIC. Upon receipt thereof, the GCIC shall promptly conduct a search of its records and records to which it has access. Within a reasonable time after receiving the application, the GCIC shall notify the employer in writing of any criminal record finding or of the fact of no such finding.



§ 49-5-112. Cooperation of law enforcement agencies; penalty for false information

(a) The GCIC and law enforcement agencies which have access to GCIC information shall cooperate with employers who are authorized to obtain records checks on their employees in performing such checks and shall provide such information for such records checks notwithstanding any other law to the contrary and may charge reasonable fees therefor.

(b) Any person who knowingly and under false pretenses requests, obtains, or attempts to obtain GCIC information otherwise authorized to be obtained pursuant to this article, or who knowingly communicates or attempts to communicate such information obtained pursuant to this article to any person or entity except in accordance with this article, or who knowingly uses or attempts to use such information obtained pursuant to this article for any purpose other than as authorized by this article shall be fined not more than $5,000.00, imprisoned for not more than two years, or both.



§ 49-5-113. Personal liability; disciplinary action

(a) Other than for a knowing and malicious release of false information, neither GCIC, any law enforcement agency, nor the employees of any such entities shall be responsible for the accuracy of information nor have any liability for defamation, invasion of privacy, negligence, or any other claim in connection with any dissemination of information or determination based thereon pursuant to this article. However, no employee shall be suspended or dismissed from such employee's job due to any information provided in a records check until the employer obtains a certified copy of the original documents on which the charges identified in the records check are based.

(b) An employer shall have no liability for defamation, invasion of privacy, or any other claim based upon good faith action thereby pursuant to the provisions of this article. Any disciplinary action of any kind taken against any local school board employee and based in whole or in part on information obtained through a records check as provided in this article shall be subject to and governed by the provisions of Code Section 20-2-940.



§ 49-5-114. Other laws requiring records checks

This article shall be cumulative of and in addition to any other law requiring or permitting employees' records checks and shall not relieve any person from any duty or requirement under such other laws.






Article 6 - Programs and Protection for Children

Part 1 - Governor's Office for Children and Families

§ 49-5-130. Legislative findings and intent

The General Assembly finds and declares:

(1) That the future of this state depends on our supporting and nurturing the creation and development of strong, safe, stable, and successful families. Therefore, the General Assembly is committed to ensuring the provision of appropriate services to children, youth, and families. The intent of this article is to provide for the effective coordination and communication between providers of prevention and early intervention services for children and youth and juvenile justice and child welfare systems at all levels of state government;

(2) That consolidating multiple child welfare and juvenile justice funding and policy agencies into a single agency with authority to address the needs of at-risk children from birth through adolescence will create a more unified, consistent approach to addressing the needs of our state's children and youth; and

(3) Its intent to reduce the number of children committed by the courts to institutions operated by the Department of Juvenile Justice and the Department of Human Services or other state agencies and to provide a preventive, comprehensive plan for the development of community based alternatives so that children who have committed delinquent acts and children who are at risk of becoming dependents of state government and its institutions may not have to be committed to a state detention facility or other such facility. Additionally, it is the intent of this part to provide for noninstitutional disposition options in any case before the juvenile court where such disposition is deemed to be in the best interest of the child and of the community.



§ 49-5-131. Definitions

As used in this part, the term:

(1) "Board" means the advisory board to the Governor's Office for Children and Families created pursuant to Code Section 49-5-134.

(2) "Child" means a person under the age of 17 years who is alleged to have committed a delinquent act or a person under the age of 18 years who is alleged to be a dependent child or is alleged to be a child in need of services as those terms are defined by Code Section 15-11-2.

(3) "Director" means the executive director of the Governor's Office for Children and Families.

(4) "Fund" means the Children's Trust Fund created pursuant to Code Section 19-14-20.

(5) "Neglect" means harm to a child's health or welfare by a person responsible for the child's health or welfare which occurs through negligent treatment, including the failure to provide adequate food, clothing, shelter, or medical care.

(6) "Office" means the Governor's Office for Children and Families created pursuant to Code Section 49-5-132.

(7) "Prevention program" means a system of direct provision of child abuse and neglect prevention services to a child, parent, or guardian and may include research or educational programs related to prevention of child abuse and neglect.



§ 49-5-132. Governor's Office for Children and Families established; funding; duties and responsibilities

(a) There is established the Governor's Office for Children and Families which shall be assigned to the Office of Planning and Budget for administrative purposes.

(b) The office shall be the successor entity to the Children and Youth Coordinating Council and to the Children's Trust Fund Commission and shall assume the continuing responsibilities, duties, rights, staff, contracts, debts, liabilities, and authorities of those bodies, any law to the contrary notwithstanding.

(c) The office may accept federal funds granted by Congress or executive order for the purposes of the fund as well as gifts and donations from individuals, private organizations, or foundations. The acceptance and use of federal funds does not commit state funds and does not place an obligation upon the General Assembly to continue the purposes for which the federal funds are made available. All funds received in the manner described in this Code section shall be transmitted to the state treasurer for deposit in the fund to be disbursed as other moneys in such fund.

(d) The office is further vested with authority to carry out the following duties and responsibilities in consultation with the board:

(1) To carry out the prevention and community based service programs as provided for in Part 2 of this article;

(2) To carry out the duties relating to mentoring as provided for in Part 3 of this article;

(3) To cooperate with and secure cooperation of every department, agency, or instrumentality in the state government or its political subdivisions in the furtherance of the purposes of this article;

(4) To prepare, publish in print or electronically, and disseminate fundamental child related information of a descriptive and analytical nature to all components of the children's service system of this state, including, but not limited to, the juvenile justice system;

(5) To serve as a state-wide clearing-house for child related information and research;

(6) In coordination and cooperation with all components of the children's service systems of this state, to develop legislative proposals and executive policy proposals reflective of the priorities of the entire child related systems of this state, including, but not limited to, child abuse injury prevention, treatment, and juvenile justice systems;

(7) To serve in an advisory capacity to the Governor on issues impacting the children's service systems of this state;

(8) To coordinate high visibility child related research projects and studies with a state-wide impact when those studies and projects cross traditional system component lines;

(9) To provide for the interaction, communication, and coordination of all components of the children's service systems of this state and to provide assistance in establishing state-wide goals and standards in the system;

(10) To provide for the effective coordination and communication between providers of children and youth services, including pediatrics, health, mental health, business and industry, and all components of social services, education, and educational services;

(11) To encourage and facilitate the establishment of local commissions or coalitions on children and youth and to facilitate the involvement of communities in providing services for their children and youth;

(12) To review and develop an integrated state plan for services provided to children and youth in this state through state programs;

(13) To provide technical assistance and consultation to members of the council and local governments, particularly those involved in providing services to their children and youth;

(14) To facilitate elimination of unnecessary or duplicative efforts, programs, and services; and

(15) To do any and all things necessary and proper to enable it to perform wholly and adequately its duties and to exercise the authority granted to it.



§ 49-5-133. Executive director; cooperation with Office of the Child Advocate for the Protection of Children

(a) There shall be an executive director of the office who shall be appointed by and serve at the pleasure of the Governor.

(b) The director may contract with other agencies, public or private, or persons as the director deems necessary for the rendering and affording of such services, facilities, studies, research, and reports as will best enable the office to carry out its functions, responsibilities, and duties under this article. The director is specifically authorized to enter into cooperative contracts for the sharing of staff expertise and personnel with the Office of the Child Advocate for the Protection of Children.



§ 49-5-134. Advisory board established; membership; officers and committees; compensation

(a) There is established an advisory board to the office which shall consist of at least 15 members appointed by the Governor who as a group have training, experience, or special knowledge concerning the prevention and treatment of child abuse and neglect, emotional disability, foster care, teenage pregnancy, juvenile delinquency, law enforcement, pediatrics, health care, drug treatment and rehabilitation, early childhood, primary and secondary education, or the administration of juvenile justice.

(b) At least one-fifth of the members of the advisory board shall be under the age of 24 at the time of their appointment, and at least three members shall have been or shall currently be under the jurisdiction of the juvenile justice system or the foster care system. A single member may fulfill both of the above requirements.

(c) Membership on the advisory board does not constitute public office and no member shall be disqualified from holding public office by reason of his or her membership.

(d) The advisory board shall elect a chairperson from among its membership. The advisory board may elect such other officers and committees as it considers appropriate.

(e) Members shall serve without compensation, although each member of the advisory board shall be reimbursed for actual expenses incurred in the performance of his or her duties from funds available to the office. Such reimbursement shall be limited to all travel and other expenses necessarily incurred through service on the advisory board, in compliance with travel rules and regulations. However, in no case shall a member of the advisory board be reimbursed for expenses incurred in the member's capacity as the representative of another state agency.



§ 49-5-135. Powers and duties of advisory board; disbursement of appropriated moneys from fund

(a) The advisory board shall:

(1) Meet at such times and places as it shall determine necessary or convenient to perform its duties. The advisory board shall also meet on the call of the chairperson, the director, or the Governor;

(2) Maintain minutes of its meetings;

(3) Adopt rules and regulations for the transaction of its business;

(4) In consultation with the office, establish criteria for determining eligibility for receipt of disbursements from the fund;

(5) Review applications for disbursements of available money from the fund for child abuse and neglect prevention purposes;

(6) In consultation with the office, administer federal assistance funds for the purposes mentioned in this article, including but not limited to funds under the Juvenile Justice and Delinquency Prevention Act;

(7) Maintain records of all expenditures of the funds received as gifts and donations, and disbursements made, from the fund and from other state and federal funds;

(8) Conform to the standards and requirements prescribed by the state accounting officer pursuant to Chapter 5B of Title 50;

(9) Using the combined expertise and experience of its members, provide regular advice and counsel to the director to enable the office to carry out its statutory duties under this article; and

(10) Carry out such duties of the office as may be required by federal law or regulation so as to enable the state to receive and disburse federal funds for child abuse prevention and treatment and juvenile delinquency prevention and treatment.

(b) The advisory board may authorize the disbursement of available money from the fund after appropriation thereof to an entity or program eligible pursuant to the criteria of the office exclusively to fund a private nonprofit or public organization in the development or operation of a prevention program if all of the following conditions are met:

(1) The organization demonstrates broad based community involvement emphasizing volunteer efforts and demonstrates expertise in child abuse prevention issues;

(2) The organization demonstrates a willingness and ability to provide program models and consultation to organizations and communities regarding program development and maintenance; and

(3) Other conditions that the board may deem appropriate.

(c) Funds shall not be disbursed from the trust fund to any organization or other entity or for any purpose authorized in subsection (a) of this Code section until approved by the Governor; provided, however, that the Governor may not authorize the disbursement of funds to an organization or other entity which the office has not recommended for a grant.






Part 2 - Delinquency Prevention and Community Based Services

§ 49-5-150. Legislative policy and intent

The policy and intent of the General Assembly in delinquency and other child related problems and community based services can be summarized as follows:

(1) Such programs should be planned and organized at the community level within the state, and such planning efforts should include appropriate representation from local government, local agencies serving families and children, both public and private, local business leaders, citizens with an interest in youth problems, youth representatives, and others as may be appropriate in a particular community. The role of the state should be to provide technical assistance, access to funding, program information, and assistance to local leadership in appropriate planning;

(2) When a child is adjudicated to be within the jurisdiction of the juvenile court or other state agencies, such child should be carefully evaluated through the available community-level resources including a comprehensive team of mental health providers, social services providers, public health and other available medical providers, public schools, and others, as appropriate, prior to the juvenile hearing dealing with disposition so that the disposition of the court may be made with an understanding of the needs of the child and after consideration of the resources available to meet those needs;

(3) It is contrary to the policy of the state for a court to separate a child from his or her own family or commit a child to an institution without a careful evaluation of the needs of the child;

(4) The General Assembly finds that state and local government should be responsive to the need for community based services which would provide an alternative to commitment to an institution. The General Assembly intends that state government should be responsive to this need through the council by helping public and private local groups to plan, develop, and fund community based programs, both residential and nonresidential;

(5) It is the intent of the General Assembly that the council develop a funding mechanism that will provide state support for programs that meet the standards developed under the provisions of this part.



§ 49-5-151. Implementation of part

It shall be the duty of the council to arrange for the implementation of this part as follows:

(1) To assist local governments and private service agencies in the development of community based programs and to provide information on the availability of potential funding sources and to provide whatever assistance may be requested in making application for needed funding;

(2) To approve yearly program evaluations and to make recommendations to the General Assembly concerning continuation funding that might be supported by that evaluation;

(3) To approve program evaluation standards by which all programs developed under the provisions of this part may be objectively evaluated. Such standards as may be developed for the purpose of program evaluation shall be in addition to any current standards as may be applicable under the existing authority of the department. Minimum operating standards as well as program evaluation standards as may be needed for new program models designed to fulfill the intent of this part may be developed at the discretion of the council;

(4) To develop a formula for funding on a matching basis community based services as provided for in this part. This formula may be based upon a county's or counties' relative ability to fund community based programs for children and youth. Local governments receiving state matching funds for programs under the provisions of this part must maintain the same overall level of effort that existed at the time of the filing of the county assessment of youth needs with the council;

(5) To provide yearly program evaluation of the effectiveness of delinquency and other prevention programs and community based services developed or supported under provisions of this part;

(6) To develop a program to coordinate the resources of state government within the appropriate departments to provide technical assistance to local areas within the state to assist them in planning delinquency and other prevention programs and community based services for youth, including but not limited to the following:

(A) Study local youth needs;

(B) Gather data on children within the jurisdiction of the state systems;

(C) Evaluate resources for providing services or care to these children;

(D) Provide information about various program models which might be appropriate in relation to the needs of children and youth;

(E) Help in planning for evaluation; and

(F) Provide such other assistance as may be appropriate;

(7) To encourage the development of delinquency and other prevention programs and community based services by private groups so that:

(A) Such programs can be responsive to local needs;

(B) Local leadership and private groups can be responsible for their programs;

(C) Programs which meet state standards can be assisted by state and federal funding; and

(D) Available private funds can be appropriately utilized along with available state and federal funds;

(8) To provide for the development of programs which have a plan for evaluation from the beginning so that successful program models can be replicated as appropriate; and

(9) To provide for the development of delinquency and other prevention programs and community based services under public auspices where there is no local private leadership.



§ 49-5-152. Purchase of care or services from public or private agencies

The council and any other appropriate state or local agency are authorized to purchase care or services from public or private agencies providing delinquency or other prevention programs or community based services, provided the program meets the state standards as authorized by Code Section 49-5-151.



§ 49-5-153. Annual report

The council shall prepare an annual report on the progress of the community based programs of this state which shall include the most current institutional and out-of-home placement populations of children being served by the various departments of state government and which shall include comparative costs of all children-serving agencies. Such report shall be submitted to the Governor and the various state departments providing services to children. The council shall not be required to distribute copies of the annual report to the members of the General Assembly but shall notify the members of the availability of the report in the manner which it deems to be most effective and efficient.



§ 49-5-154. Study of youth needs

The governing authority of each participating county shall establish a local advisory group which includes representation from each component of the local children's services systems and other interested parties. The advisory group shall appraise the council on the needs of children and youth in its community giving particular attention to the need for prevention programs and community based services, residential or nonresidential, which would provide an alternative to commitment to or placement or custody in the Department of Juvenile Justice or the Department of Human Services and placement in any juvenile detention facility as defined in Code Section 49-4A-1. Such appraisal shall be made annually and in writing. The governing authority of the county may request technical assistance from the council in conducting such study.



§ 49-5-155. Effect of article on Department of Juvenile Justice; office as recipient entity for federal grants

(a) This article shall in no way preempt, duplicate, or supersede services, duties, or other functions performed pursuant to law or regulations by the Department of Juvenile Justice.

(b) Other than the Department of Juvenile Justice, the Governor's Office for Children and Families created pursuant to Code Section 49-5-132 and the Criminal Justice Coordinating Council shall be the only other authorized controlling recipient entity for grants under the United States Department of Justice Juvenile Justice Delinquency and Prevention Grants.






Part 3 - Mentoring Act of 2000

§ 49-5-156. Short title; legislative findings; development of program; awarding of grants; applications; recognition; reporting to General Assembly

(a) This Code section shall be known and may be cited as the "Georgia Mentoring Act of 2000."

(b) The General Assembly finds that:

(1) Every child in this state is encouraged to have a caring adult who, along with parents and teachers, is able to offer support, friendship, encouragement, and motivation to help the child excel academically and lead a productive life;

(2) As a society, we look to a child's family to provide a supportive home environment and realize that the primary responsibility for child rearing must remain with the family. However, we are keenly aware of increases in child abuse and neglect, the escalation of drug and alcohol abuse, and that many children who could excel in school are not receiving all the help and support they need to succeed;

(3) Untapped human resources exist in local communities throughout the state that can provide many children with an additional caring, positive academic role model or mentor. These individuals will help those children progress in school and help direct and reinforce the many opportunities that will further enhance each child's life;

(4) The members of the private sector throughout this state should be commended for their generous financial support of public schools. Now there is another significant contribution they can and must make to Georgia's children and youth: the investment of human capital in our children's future as academic volunteers and mentors;

(5) Programs which provide encouragement and support to children through the use of mentors have resulted in significant increases in graduation rates at the secondary level and in much improved enrollment rates in postsecondary education for some of our most vulnerable youth;

(6) Local, regional, and state-wide resource referral systems must be established to link more efficiently children and potential academic volunteers and mentors with existing programs and organizations; and

(7) Volunteer and mentor service must be encouraged and appropriately recognized.

(c) In order to develop a state-wide strategy to provide academic support and guidance to each student who requires it, there is created the Georgia Mentoring Program, to be administered by the Governor's Office for Children and Families. Subject to appropriation by the General Assembly, the office shall:

(1) Develop a state-wide plan with the goal of matching every child who needs one with an academic mentor. For purposes of this Code section, the term "academic mentor" or "academic volunteer and mentor" means a volunteer who, as a participant in a local project funded under this Code section, supports the needs of the individual child with whom the volunteer is matched, including without limitation, strengthening the child's academic preparation and achievement;

(2) Develop standards for the operation of local projects for the provision of academic volunteer and mentor services;

(3) Develop criteria and procedures for funding local projects for the provision of academic volunteer and mentor services, based on local need. Such criteria shall include, but not be limited to, the following indicators: size of the school age population, school dropout rates, and student achievement;

(4) Develop and implement a state-wide public awareness and recruitment campaign for academic mentors; and

(5) Compile a state-wide resource directory of successful academic mentor programs and organizations.

(d) The Governor's Office for Children and Families shall award grants to local school systems to administer the academic volunteer and mentor service program within the local school district, subject to appropriation by the General Assembly. Funds awarded under this Code section shall be expended exclusively for the recruitment, screening, training, and placement of academic mentors in accordance with the purposes of this Code section and for evaluation of the program established by this Code section. Local school systems which receive grants shall contract with nonprofit organizations or local government agencies for program operations. In selecting the organization or agency with which to contract, the local school system shall consider the experience of the organization or agency with operating volunteer mentor projects. Each entity receiving funds under this Code section shall consult and cooperate with any teacher in whose classroom it is proposed that an academic mentor be placed. No displacement of any certified or classified school employee shall occur as a result of the use of any academic mentor pursuant to this Code section.

(e) Any local school system desiring a grant under this Code section shall submit an application to the Governor's Office for Children and Families. In addition to such other information as the office may require, each application shall include the following:

(1) A description of activities for which assistance is requested;

(2) A list of coapplicants, if any;

(3) The number of children expected to be served;

(4) A statement of the goals of the program to be supported by the grant;

(5) A statement of the applicant's experience in the recruitment, placement, and training of volunteers and mentors;

(6) A statement of how the applicant intends to recruit, screen, train, and place academic mentors;

(7) A statement of how the applicant will ensure that (A) academic volunteers and mentors will be required to undergo a criminal background check and (B) no displacement of existing school employees will occur as a result of the use of academic volunteers and mentors;

(8) A statement of the efforts the applicant will make to maximize the use of existing state, federal, and local funds from both public and private sources for the purposes of the project; and

(9) A plan for integration of the applicant's efforts with other community based children's services.

(f) The General Assembly further finds that outstanding academic volunteer and mentor service should be encouraged and recognized. For that purpose, the Governor is authorized to provide an award to recognize outstanding academic volunteer or mentor service in the schools for each fiscal year in which funds are appropriated for the program established under this Code section. Local school systems may nominate an individual or individual program that has had a significant and positive impact upon the lives of children for the award.

(g) No later than one year following the date on which funding is provided for the purposes of this Code section, and annually thereafter in any fiscal year for which funds are appropriated for the purposes of this Code section, the Governor's Office for Children and Families shall submit to the General Assembly a report describing the progress and accomplishments of the Georgia Mentoring Program. The report shall also identify any barriers to the full achievement of the goals of the program and shall include any recommended legislative changes in that regard.









Article 7 - Registration of Organizations Providing Services to Runaway and Homeless Youth

§ 49-5-160. Definitions; qualifications

As used in this article, the term:

(1) "Licensed" means an individual who has been licensed pursuant to Chapter 10A, 26, 34, or 39 of Title 43.

(2) "Organization" means a nonprofit charitable organization which is exempt from taxation under the provisions of Section 501(c)(3) of the United States Internal Revenue Code, which:

(A) Serves children who have run away or children who are homeless;

(B) Has qualified staff on duty at all hours the organization is open for service; and

(C) Employs at least one individual who is licensed pursuant to Chapter 10A, 26, 34, or 39 of Title 43.

(3) "Qualified staff" means having:

(A) All staff who directly interact with children receive training on emergency evacuation procedures, service protocols, and the mandatory child abuse reporting requirements set forth in Code Section 19-7-5; and

(B) All staff have had a criminal record check conducted in accordance with Article 5 of this chapter.



§ 49-5-161. Registration and form required; fee; issuance of certificate

(a) On and after July 1, 2011, all organizations shall register under this Code section by submitting a form to the department, upon forms furnished by the department. The form shall require the name, address, and telephone number of the organization and emergency contact information.

(b) A registrant shall be required to pay an annual registration fee of $25.00.

(c) Upon receipt of an application for registration, payment of the registration fees, and presentation by the applicant of evidence that the organization meets the qualifications prescribed by Code Section 49-4-162, the department shall issue such organization a registration certificate valid for one year.



§ 49-5-162. Policies; qualified staff; proof of liability coverage

(a) The department shall require organizations to have reasonable:

(1) Written policies and procedures for admission, intake, and record keeping;

(2) Written policies regarding treatment and referrals for mental, physical, and emotional health;

(3) Written policies for reports of actual or alleged injuries at an organization's premises; and

(4) Proof of having qualified staff.

(b) The department shall require that organizations:

(1) Photograph all minors considered for admission by the organization;

(2) Have proof of liability insurance coverage sufficient to protect the clients of the organization's facility; and

(3) Provide a copy of its registration to the sheriff of the county in which the organization operates a facility, and the sheriff shall distribute such registration to all appropriate law enforcement agencies within the county.



§ 49-5-163. Display of registration; inspection of facilities; investigation

(a) A registered organization shall prominently display its registration at some location near the entrance of the premises of such organization that is open to view by the public.

(b) The department shall be given the right to periodically inspect the facilities of registered organizations. The department shall have right of entrance, privilege of inspection, and right of access to all children under the care and control of the organization.

(c) If any flagrant abuses, derelictions, or deficiencies are made known to the department or its duly authorized agents during their inspection of any organization or if, at any time, such are reported to the department, the department shall immediately investigate such matters and take such action as conditions may require.



§ 49-5-164. Registered organization not exempt

Nothing in this article shall be construed to exempt a registered organization from the requirements of Code Section 49-5-12 for minors who are present with a service provider longer than 72 hours after the minor has accepted services.






Article 8 - Central Child Abuse Registry

§ 49-5-180. Definitions

As used in this article, the term:

(1) "Abuse investigator" means the division, any county department, or any designee thereof.

(2) "Alleged child abuser" means an individual named in an abuse investigator's report as having committed a substantiated case.

(3) "Child" means an individual under 18 years of age.

(4) "Child abuse" shall have the same meaning as in paragraph (4) of subsection (b) of Code Section 19-7-5.

(5) "Child abuse registry" means the Child Protective Services Information System.

(6) "Division" means the Division of Family and Children Services of the department.

(7) "Out-of-state abuse investigator" means a public child protective agency or law enforcement agency of any other state bound by confidentiality requirements as to information obtained under this article which are similar to those provided in this article.

(8) "Sexual abuse" shall have the same meaning as in paragraph (10) of subsection (b) of Code Section 19-7-5.

(9) "Sexual exploitation" shall have the same meaning as in paragraph (11) of subsection (b) of Code Section 19-7-5.

(10) "Substantiated case" means an investigation of a child abuse report by an abuse investigator which has been confirmed based upon a preponderance of the evidence that child abuse has occurred.



§ 49-5-181. Establishment of central registry; function of registry

(a) The division shall establish and maintain a central child abuse registry which shall be known as the "Child Protective Services Information System." The child abuse registry shall receive notice regarding substantiated cases occurring on and after July 1, 2016, reported to the division pursuant to Code Section 49-5-182.

(b) The child abuse registry shall be operated in such a manner as to enable abuse investigators to:

(1) Immediately identify and locate substantiated cases; and

(2) Maintain and produce aggregate statistical data of substantiated cases.



§ 49-5-182. Notice to division of substantiated case resulting from investigation by abuse investigator

An abuse investigator who completes the investigation of a child abuse report made pursuant to Code Section 19-7-5 or otherwise and determines that it is a substantiated case if the alleged child abuser was at least 13 years of age at the time of the commission of the act shall notify the division within 30 business days following such determination. Such notice may be submitted electronically and shall include the following:

(1) Name, age, sex, race, social security number, if known, and birthdate of the child alleged to have been abused;

(2) Name, age, sex, race, social security number, and birthdate of the parents, custodian, or caretaker of the child alleged to have been abused, if known;

(3) Name, age, sex, race, social security number, and birthdate of the person who committed the substantiated case; and

(4) A summary of the known details of the child abuse which at a minimum shall contain the classification of the abuse as provided in paragraph (4) of subsection (b) of Code Section 19-7-5 as either sexual abuse, physical abuse, child neglect, or a combination thereof.



§ 49-5-183. Division to update registry upon notification of substantiated case; notice to alleged abuser; representation of alleged minor child abuser; hearing on expungement of name from registry

(a) Upon receipt of an investigator's report of a substantiated case pursuant to Code Section 49-5-182 naming an alleged child abuser, the division:

(1) Shall include in the child abuse registry the name of the alleged child abuser, the classification of the abuse as provided in paragraph (4) of Code Section 49-5-182, and a copy of the investigator's report; and

(2) Shall mail to such alleged child abuser in such report a notice regarding the substantiated case via certified mail, return receipt requested. It shall be a rebuttable presumption that any such notice has been received if the return receipt has been received by the division. The notice shall further inform such alleged child abuser of his or her right to a hearing to appeal such determination. The notice shall further inform such alleged child abuser of the procedures for obtaining the hearing and that an opportunity shall be afforded all parties to be represented by legal counsel and to respond and present evidence on all issues involved.

(b) Any alleged child abuser who has not attained the age of majority set forth by Code Section 39-1-1 at the time of the hearing requested pursuant to subsection (d) of this Code section shall be entitled to representation at the hearing either by the alleged child abuser's parent or other legal guardian or by an attorney employed by such parent or guardian. In the event the administrative law judge conducting the hearing determines that any such alleged minor child abuser will not be so represented at the hearing, or that the interests of any such alleged minor child abuser may conflict with the interests of the alleged minor child abuser's parent or other legal guardian, the administrative law judge shall order the division to apply to the superior court of the county in which the alleged act of child abuse was committed to have counsel appointed for the alleged minor child abuser. Payment for any such court appointed representation shall be made by such county.

(c) In order to exercise such right to a hearing, the alleged child abuser shall file a written request for a hearing with the division within ten days after receipt of such notice. The written request shall contain the alleged child abuser's current residence address and, if he or she has a telephone, a telephone number at which he or she may be notified of the hearing.

(d) If the division receives a timely written request for a hearing under subsection (c) of this Code section, it shall transmit that request to the Office of State Administrative Hearings within ten days after such receipt. Notwithstanding any other provision of law, the Office of State Administrative Hearings shall conduct a hearing upon that request in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," and the rules of the Office of State Administrative Hearings adopted pursuant thereto, except as otherwise provided in this article. The hearing shall be for the purpose of an administrative determination regarding whether, based on a preponderance of evidence, there was child abuse committed by the alleged child abuser to justify the investigator's determination of a substantiated case. The Office of State Administrative Hearings shall give notice of the time and place of the hearing to the alleged child abuser by first-class mail to the address specified in the written request for a hearing and to the division by first-class mail at least ten days prior to the date of the hearing. It shall be a rebuttable presumption that any such notice is received five days after deposit in the United States mail with the correct address of the alleged child abuser and the division, respectively, and proper postage affixed. Unless postponed by mutual consent of the parties and the administrative law judge or for good cause shown, such hearing shall be held within 30 business days following receipt by the Office of State Administrative Hearings of the request for a hearing, and a decision shall be rendered within five business days following such hearing. A motion for an expedited hearing may be filed in accordance with rules and regulations promulgated by the Office of State Administrative Hearings. The hearing may be continued as necessary to allow the appointment of counsel. A telephone hearing may be conducted concerning this matter in accordance with standards prescribed in paragraph (5) of Code Section 50-13-15. Upon the request of any party to the proceeding or the assigned administrative law judge, venue may be transferred to any location within this state if all parties and the administrative law judge consent to such a change of venue. Otherwise, the hearing shall be conducted in the county in which the alleged act of child abuse was committed. The doctrines of collateral estoppel and res judicata as applied in judicial proceedings are applicable to the administrative hearings held pursuant to this article.

(e) At the conclusion of the hearing under subsection (d) of this Code section, upon a finding that there is not a preponderance of evidence to conclude that the alleged child abuser committed an act of child abuse, the administrative law judge shall order that the alleged child abuser's name be removed from the child abuse registry. The general public shall be excluded from hearings of the Office of State Administrative Hearings held pursuant to this article, and the files and records relating thereto shall be confidential and not subject to public inspection.

(f) Notwithstanding any other provision of law, the decision of the administrative law judge under subsection (e) of this Code section shall constitute the final administrative decision. Any party shall have the right of judicial review of such decision in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," except that the petition for review shall be filed within ten days after such decision and may only be filed with and the decision appealed to the superior court of the county where the hearing took place or, if the hearing was conducted by telephone, the Superior Court of Fulton County. The procedures for such appeal shall be substantially the same as those for judicial review of contested cases under Code Section 50-13-19 except that the filing of a petition for judicial review stays the listing of the petitioner's name upon the child abuse registry, and the superior court shall conduct the review and render its decision thereon within 30 days following the filing of the petition. The review and records thereof shall be closed to the public and not subject to public inspection.

(g) The administrative law judge shall transmit to the division his or her decision regarding the alleged child abuser and the investigator's report regarding such individual within ten days following that decision unless a petition for judicial review of that decision is filed within the permitted time period. If a timely petition for judicial review is filed within the permitted time period, the superior court shall transmit to the division its decision regarding the alleged child abuser and the investigator's report regarding such individual within ten days following that decision.

(h) With regard to a minor child alleged to have committed abuse, the division shall remove such individual's name from the registry if:

(1) He or she has reached 18 years of age;

(2) More than one year has passed from the date of the act or omission that resulted in a substantiated case and there have been no subsequent acts or omissions resulting in a substantiated case; and

(3) He or she can prove by a preponderance of the evidence that he or she has been rehabilitated.



§ 49-5-184. Expungement hearing

(a) An individual whose name appears in the child abuse registry as having committed a substantiated case shall be entitled to a hearing for an administrative determination of whether or not expungement of such individual's name should be ordered. In order to exercise such right, the individual shall file a written request for a hearing with the division. The provisions of this subsection shall not apply to individuals who have waived a hearing after receipt of notice.

(b) Upon receipt by the division of a written request for a hearing pursuant to subsection (a) of this Code section, the division shall transmit such request to the Office of State Administrative Hearings within ten days of receipt. The Office of State Administrative Hearings shall conduct a hearing in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," except as otherwise provided in this Code section. A hearing shall be conducted within 60 days following receipt of the request by the Office of State Administrative Hearings. Upon a finding that there is no credible evidence that the individual who requested the hearing is the individual who had a substantiated case, the Office of State Administrative Hearings shall order the division to expunge that name from the registry. The general public shall be excluded from such hearings, and the files and records relating thereto shall be confidential and not subject to public inspection.

(c) Notwithstanding any other provision of law, the decision of the Office of State Administrative Hearings pursuant to subsection (b) of this Code section shall constitute the final agency decision. Any party shall have the right of judicial review of that decision in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," except that the petition for review shall be filed within 30 days after such decision and may only be filed with and the decision appealed to the superior court of the county where the hearing took place or, if the hearing was conducted by telephone, the Superior Court of Fulton County. The procedures for such appeal shall be the same as those for judicial review of contested cases under Code Section 50-13-19. The review and records thereof shall be closed to the public and not subject to public inspection.



§ 49-5-185. Access to information in registry; statistical analysis of substantiated cases and convictions entered into child abuse registry; requests to determine if one's name is included in registry

(a) Except as otherwise authorized in subsection (c) of this Code section and subsection (b) of Code Section 49-5-186, the only persons or entities that may access or be provided any information from the child abuse registry are:

(1) An abuse investigator who has investigated or is investigating a case of possible child abuse and who shall only be provided information relating to such case for purposes of using such information in such investigation;

(2) State or other government agencies of this state or any other state which license entities that have interactions with children or are responsible for providing care for children or licensed entities in this state which interact with children or are responsible for providing care for children and which shall only be provided information for purposes of licensing or employment of a specific individual;

(3) A licensing entity, which may disclose information from the child abuse registry in a written notice to an applicant or licensed entity whose license is denied or revoked as a result of information found in the registry, to the extent that such information is required in such notice by a federal or state law, regulation, or policy or in a proceeding arising from an adverse action taken against a licensed entity or individual as a result of information found in the registry;

(4) The Department of Early Care and Learning, which is authorized to disclose all or a portion of the information from the child abuse registry used to determine that a records check is unsatisfactory or to rescind a determination that a records check is satisfactory to an individual who has submitted a records check application or whose satisfactory records check determination has been rescinded in accordance with Article 2 of Chapter 1A of Title 20; and

(5) An affiliate court appointed special advocate program, as such term is defined in Code Section 15-11-2, which information shall be provided and used solely for the purpose of screening and selecting employees and volunteers of such affiliate court appointed special advocate program and screening and selecting individuals to serve as a CASA, as such term is defined in Code Section 15-11-2.

(b) The division shall provide the Governor's office, the General Assembly, district attorneys, and law enforcement agencies with a statistical analysis of substantiated cases of child abuse entered into the child abuse registry at the end of each calendar year. This analysis shall not include the names of any children, parents, or persons associated with the child abuse. This analysis shall not be protected by any laws prohibiting the dissemination of confidential information.

(c) An individual may make a written request to the division to find out whether his or her name is included in the child abuse registry. Upon presentation of a passport, military identification card, driver's license, or identification card authorized under Code Sections 40-5-100 through 40-5-104, the office receiving such request shall disclose to such individual whether his or her name is included in the child abuse registry and, if so, the date upon which his or her name was listed in the registry.

(d) The division shall provide persons and entities authorized in subsection (a) of this Code section with access to or information from the child abuse registry sufficient to meet the requirements prescribed by Congress as conditions to federal funding for programs administered by such persons or entities.



§ 49-5-186. Confidentiality of information in registry; penalties for unauthorized use of information

(a) Information in the child abuse registry shall be confidential and shall not be subject to Article 4 of Chapter 18 of Title 50, and access thereto is prohibited except as provided in this article. Such information shall not be deemed to be a record of child abuse for purposes of Article 2 of this chapter.

(b) (1) Information obtained from the child abuse registry shall not be made a part of any record which is open to the public except as provided in paragraph (2) of this subsection; provided, however, that a district attorney may use such information in any court proceeding in the course of any criminal prosecution, if such information is otherwise admissible.

(2) Notwithstanding any other provisions of law, information in the child abuse registry applicable to a child who at the time of his or her death was in the custody of a state department or agency or foster parent, which information relates to the child while in the custody of such state department or agency or foster parent, shall not be confidential and shall be subject to Article 4 of Chapter 18 of Title 50.

(c) Any person who knowingly provides any information from the child abuse registry to a person not authorized to be provided such information under this article shall be guilty of a misdemeanor.

(d) Any person who knowingly and under false pretense obtains or attempts to obtain information which was obtained from the child abuse registry, except as authorized in this article, shall be guilty of a misdemeanor.



§ 49-5-187. Immunity from civil or criminal liability

The division and other authorized agencies, entities, and persons and the employees thereof providing information from the child abuse registry as authorized by this article and any person who uses such information shall have no civil liability or criminal responsibility therefor.






Article 9 - Family Preservation and Child Protection

§§ 49-5-200 through 49-5-209.

Repealed by Ga. L. 1990, p. 1986, § 2, effective January 1, 1993.






Article 10 - Children and Adolescents With Severe Emotional Problems

§ 49-5-220. Legislative findings and intent; State Plan for the Coordinated System of Care for severely emotionally disturbed children or adolescents

(a) The General Assembly declares its intention and desire to:

(1) Ensure a comprehensive mental health program consisting of early identification, prevention, and early intervention for every child in Georgia;

(2) Preserve the sanctity of the family unit;

(3) Prevent the unnecessary removal of children and adolescents with a severe emotional disturbance from their homes;

(4) Prevent the unnecessary placement of these children out of state;

(5) Bring those children home who through use of public funds are inappropriately placed out of state; and

(6) Develop a coordinated system of care so that children and adolescents with a severe emotional disturbance and their families will receive appropriate educational, nonresidential and residential mental health services, and support services, as prescribed in an individualized plan.

(b) In recognition of the fact that services to these children are provided by several different agencies, each having a different philosophy, a different mandate, and a different source of funding, the General Assembly intends that the Department of Behavioral Health and Developmental Disabilities shall have the primary responsibility for planning, developing, and implementing the coordinated system of care for severely emotionally disturbed children. Further, it recognizes that to enable severely emotionally disturbed children to develop appropriate behaviors and demonstrate academic and vocational skills, it is necessary that the Department of Education provide appropriate education in accordance with P.L. 94-142 and that the Department of Behavioral Health and Developmental Disabilities provide mental health treatment.

(c) Further, in recognition that only a portion of the children needing services are receiving them and in recognition that not all the services that comprise a coordinated system of care are currently in existence or do not exist in adequate numbers, the General Assembly intends that the Department of Behavioral Health and Developmental Disabilities and the Department of Education jointly develop and implement a State Plan for the Coordinated System of Care for severely or emotionally disturbed children or adolescents as defined in paragraph (10) of Code Section 49-5-221.

(d) The commissioner of behavioral health and developmental disabilities and the State School Superintendent shall be responsible for the development and implementation of the state plan.

(e) The commissioner of behavioral health and developmental disabilities shall be responsible for preparing this jointly developed state plan for print or electronic publication and dissemination. The commissioner of behavioral health and developmental disabilities shall also be responsible for preparing for print or electronic publication and dissemination the annual report.

(f) The receipt of services under this article is not intended to be conditioned upon placement of a child in the legal custody, protective supervision, or protection of the Department of Human Services.



§ 49-5-221. Definitions

As used in this article, the term:

(1) "Annual report" means the report prepared by the commissioner of the Department of Behavioral Health and Developmental Disabilities for print or electronic publication and dissemination that includes: the jointly developed State Plan for the Coordinated System of Care; and data on state services to severely emotionally disturbed children or adolescents that are provided either directly by the Department of Behavioral Health and Developmental Disabilities, the Department of Education, or other involved state agencies, or indirectly through state funding to private agencies.

(2) "Case management" means assuring continuity of services for the child and family, coordinating of services for the child and family, coordinating the interagency assessment of the child and family's needs, arranging for needed services, and linking various services and agencies.

(3) "Case manager" means the individual identified and assigned the responsibility of ensuring that the child and family obtain necessary services. The case manager shall ensure that evaluations and service provision from multiple agencies are coordinated; that services are based on integrated assessments and evaluations; that adequacy and appropriateness of services is reviewed through quarterly case review staffings; that prompt service delivery is facilitated; that clients are tracked; and that family involvement and input is maintained.

(4) "Coordinated system of care" means a comprehensive array of mental health and other necessary services organized into a coordinated network to meet the multiple and changing needs of severely emotionally disturbed children and adolescents.

(5) "Five-year plan" or "state plan" means the State Plan for the Coordinated System of Care for severely emotionally disturbed children or adolescents.

(6) "Individualized plan" means a written plan for a child or adolescent with a severe emotional disturbance, when appropriate and when eligible, that is based upon the comprehensive multidisciplinary assessment of the individual needs of the child. Such plans shall include, but not be limited to: individualized treatment plans; individualized education plans; individualized placement plans; individualized case plans; individualized family service plans; and individualized employment, service, and rehabilitation plans.

(7) "Local interagency children's committees" means committees with multiagency representation that are established at the local level to staff cases and review decisions about appropriate treatment or placement of children or adolescents experiencing severe emotional disturbance. Existing troubled children's committees may serve as local interagency committees.

(8) "Regional plan" means a written strategy developed by local interagency children's committees based on the principles delineated in Code Section 49-5-222. It contains the same components as the state plan.

(9) "Reintegration plan" means an individualized plan that is designed to provide for the return of the severely emotionally disturbed child or adolescent, who has been placed out of home or out of state to his family or community.

(10) "Severely emotionally disturbed child or adolescent" or "child or adolescent with a severe emotional disturbance" means a person defined as such by the Department of Behavioral Health and Developmental Disabilities for mental health services or by the Department of Education for educational purposes.



§ 49-5-222. Guiding principles for coordinated system of care

The following ideals shall be the guiding principles for the coordinated system of care:

(1) Services shall be child and family centered and give priority to keeping children with their families. Families shall be fully involved in all aspects of planning and delivery of services; however, no family shall be required to accept services for any family member;

(2) Services shall be community based, with decision-making responsibility and management at the community level;

(3) Services shall be comprehensive, addressing the child's physical, educational, social, and emotional needs;

(4) Agency resources and services shall be shared and coordinated with written interagency agreements detailing linkages;

(5) Services shall be provided in the least restrictive setting consistent with effective services and as close to the child's home as appropriate;

(6) Services shall address the unique needs and potential of each child and shall be sufficiently flexible to meet the individual needs of the child and family;

(7) Services shall promote early identification and intervention;

(8) Services shall be culturally and ethnically sensitive;

(9) All legal rights of these children shall be protected; and

(10) The parent or guardian shall be involved in the development of the individualized plan and the delivery of services as defined by the individualized plan.



§ 49-5-223. Contents of plan; information to be collected; updating of plan; implementation date

(a) The State Plan for the Coordinated System of Care shall be based upon the projected need for services for a five-year period. The plan shall:

(1) Be based upon the principles delineated in Code Section 49-5-222;

(2) Be based on a case management system with assigned case managers;

(3) Consider nonresidential services including case management, prevention, early identification, assessment, outpatient treatment, home based services, day treatment, and emergency services;

(4) Consider residential services including therapeutic foster care, therapeutic group care, independent living services, residential treatment care, and inpatient hospitalization;

(5) Include mechanisms for handling conflict resolution among the various responsible agencies;

(6) Provide a mechanism to coordinate local resources with all involved state agencies;

(7) Develop specific guidelines for the development and submission of regional interagency plans based on the principles in Code Section 49-5-222;

(8) Provide for the coordination of budget, where possible; for the publication of joint costs of the comprehensive plan; and for a statement on budget recommendations;

(9) Identify gaps in service;

(10) Identify needed policy revisions; and

(11) Recommend priorities for the continuation or development of programs and resources.

(b) In developing the plan, the Department of Behavioral Health and Developmental Disabilities and the Department of Education shall collect information on the population currently being served and the population projected to be served.

(c) The plan shall be updated annually.

(d) The first plan shall be put into implementation by July 1, 1991.



§ 49-5-224. Commissioner of behavioral health and developmental disabilities to submit annual report; contents of report

The commissioner of behavioral health and developmental disabilities shall submit an annual report to the House and Senate Appropriations Committees, the House Education Committee, the Senate Education and Youth Committee, the House Health and Human Services Committee, the Senate Health and Human Services Committee, the Governor, and the Governor's Office for Children and Families. The report shall contain a copy of the updated State Plan for the Coordinated System of Care. The report shall also contain the following information on severely and emotionally disturbed children and adolescents receiving services directly or indirectly through the Department of Behavioral Health and Developmental Disabilities, the Department of Education, or any other state agency:

(1) The number and ages of children in out-of-state residential facilities;

(2) The number and ages of children in in-state residential facilities;

(3) The number and ages of children in nonresidential treatment;

(4) Annual public funds expended for out-of-state placements, the sources of such funds, and the average cost per child of such out-of-state placement;

(5) Annual public funds expended for in-state residential placements, the sources of such funds, and their average cost per child of such in-state residential placement;

(6) Annual public funds expended for nonresidential treatment, the sources of such funds, and the average cost per child of such nonresidential treatment;

(7) The average length of stay in out-of-state and in-state placements; and

(8) The number and ages of children placed in out-of-home treatment compared to the total number of children in each county of the state.



§ 49-5-225. Local interagency committees; membership; function of committees

(a) At least one local interagency committee shall be established for each region of the Department of Behavioral Health and Developmental Disabilities whose permanent membership shall include a local representative from each of the following:

(1) The community mental health agency responsible for coordinating children's services;

(2) The Division of Family and Children Services of the Department of Human Services;

(3) The Department of Juvenile Justice;

(4) The Department of Public Health;

(5) A member of the special education staff of the local education agency; and

(6) The Georgia Vocational Rehabilitation Agency.

(b) In addition to the permanent members, the local interagency committee reviewing the case of a child or adolescent may include as ad hoc members the special education administrator of the school district serving the child or adolescent, the parents of the child or adolescent, and caseworkers from any involved agencies.

(c) The local interagency committees shall:

(1) Staff cases and review and modify as needed decisions about placement of children and adolescents in out-of-home treatment or placement, monitor each child's progress, facilitate prompt return to the child's home when possible, develop a reintegration plan shortly after a child's admission to a treatment program, review the individual plan for the child or adolescent and amend the plan if necessary, and ensure that services are provided in the least restrictive setting consistent with effective services; and

(2) Be the focal point for the regional plan, if any.



§ 49-5-226. Placement of children and adolescents out of state for treatment

(a) Effective July 1, 1993, no children or adolescents with a serious emotional disturbance shall be placed out of state for treatment except after all community resources have been exhausted, all administrative procedures and remedies have been exhausted, or the court has ordered placement or services other than in Georgia.

(b) The cases of all children and adolescents currently placed out of state for treatment of serious emotional problems shall be reviewed to determine the appropriateness of their placement, their readiness to return to their home community, and needed services. All children currently in out-of-state placement shall be brought home no later than July 1, 1995, but only after each child has been given an individual reintegration plan specifying in detail the services, both in terms of human services and in fiscal resources, that shall be available and provided for that child and family. The services for each such child shall be provided from the funds appropriated, including funds now used for out-of-state placement of such child, and all such services shall be provided in the least restrictive environment.

(c) Fiscal incentives, such as flexible funding or decentralized funding, shall be developed for keeping children with their families and developing community based services.

(d) Nothing in this article shall prohibit or prevent a nonprofit agency from contracting with the state to provide any part of the continuum of services, provided that such services shall be provided in the least restrictive environment.



§ 49-5-227. Governor's Office for Children and Families to comment on plan for Coordinated System of Care and provide recommendations

The Governor's Office for Children and Families shall:

(1) Annually review and comment on the State Plan for the Coordinated System of Care, and submit its comments to the House and Senate Appropriations Committees, the House Education Committee, the Senate Education and Youth Committee, the House Health and Human Services Committee, the Senate Health and Human Services Committee, the Governor, the Department of Behavioral Health and Developmental Disabilities, and the Department of Education; and

(2) Annually identify and recommend fiscal, policy, and program initiatives and revisions in the state coordinated system of care to the House and Senate Appropriations Committees, the House Education Committee, the Senate Education and Youth Committee, the House Health and Human Services Committee, the Senate Health and Human Services Committee, the Governor, the Department of Behavioral Health and Developmental Disabilities, and the Department of Education.






Article 11 - Child Care Council

§§ 49-5-240 through 49-5-244.

Reserved. Redesignated by Ga. L. 2004, p. 645, § 15, effective October 1, 2004.






Article 12 - Policy Council for Children and Families



Article 13 - Peachcare for Kids

§ 49-5-270. Short title

This article shall be known and may be cited as the "PeachCare for Kids Act."



§ 49-5-271. Legislative findings

The General Assembly finds and declares that a large proportion of school-aged children in Georgia do not currently have access to adequate medical treatment and, further, that this lack of access can hinder a child's ability to reach his or her full physical and educational potential. The General Assembly further finds that federal funding made available to the states under Title XXI of the federal Social Security Act may be used to administer programs to provide such coverage. The General Assembly further finds the provision of adequate medical coverage for this population to be in the public interest and further declares the establishment of the program pursuant to this article to be a desirable and economical means of increasing access to such medical coverage.



§ 49-5-272. Definitions

As used in this article, the term:

(1) "Board" means the Board of Community Health.

(2) "Department" means the Department of Community Health.

(3) "Federal law" means Title XXI of the federal Social Security Act.

(4) "Medicaid" means medical assistance provided under Article 7 of Chapter 4 of this title, the "Georgia Medical Assistance Act of 1977."

(5) "PeachCare" or "program" means the PeachCare for Kids Program created by Code Section 49-5-273.



§ 49-5-273. Creation of PeachCare; availability; eligibility; payment of premiums; enrollment; authorization to obtain income eligibility verification from the Department of Revenue

(a) There is created the PeachCare for Kids Program to provide health care benefits for children in families with income below 235 percent of the federal poverty level. Children from birth through 18 years of age in families with family incomes below 235 percent of the federal poverty level and who are not eligible for medical assistance under Medicaid shall be eligible for the program, to be administered by the department pursuant to federal law and subject to availability of funding.

(b) No entitlement to benefits for the children covered under the program or this article shall be created by the program, nor shall this article or any rules or regulations adopted pursuant to this article be interpreted to entitle any person to receive any health services or insurance available under this program. The program shall be established subject to the availability of funds specifically appropriated by the General Assembly for this purpose and federal matching funds as set forth in federal law. The department shall operate the program consistent with administrative efficiency and the best interests of children.

(c) The program shall offer substantially the same health care services available to children under Georgia's Medicaid plan, but coverage for such services shall not be provided by an expansion of eligibility for medical assistance under Medicaid. However, the program shall exclude nonemergency transportation and targeted case management services. The department shall utilize appropriate medical management and utilization control procedures necessary to manage care effectively and shall prospectively limit enrollment in the program and modify the health care services benefits when the department has reason to believe the cost of such enrollment or services may exceed the availability of funding.

(d) The department may require copayments for services consistent with federal law; provided, however, that no copayment shall be charged for preventive services and no copayments or premiums shall be charged for any child under six years of age. Preventive services include but are not limited to medically necessary maintenance medication and monitoring for chronic conditions such as asthma and diabetes.

(e) The department shall require payment of premiums for participation in the program. The premiums shall not exceed the amounts permitted under Section 1916(b)(1) of the Social Security Act or federal law.

(f) The department may provide for presumptive eligibility for all applicant children as allowed by federal law and in a manner consistent with the provisions of this article.

(g) The department shall provide for outreach for the purpose of enrolling children in the program. Applications shall be accepted by mail or in person. All necessary and appropriate steps shall be taken to achieve administrative cost efficiency, reduce administrative barriers to application for and receipt of services under the program, verify eligibility for the program and enforce eligibility standards, and ensure that enrollment in the program does not substitute for coverage under a group health insurance plan.

(h) Any health care provider who is enrolled in the Medicaid program shall be deemed to be enrolled in the program.

(i) The department shall file a Title XXI plan to carry out the program with the United States Department of Health and Human Services Centers for Medicare and Medicaid Services. The department shall have the authority and flexibility to make such decisions as are necessary to secure approval of that plan consistent with this article. The department shall provide a copy of the plan to the General Assembly. The department shall operate this program consistent with federal law.

(j) The department shall publish in print or electronically an annual report, a copy of which shall be provided to the Governor, setting forth the number of participants in the program, the health services provided, the amount of money paid to providers, and other pertinent information with respect to the administration of the program. The department shall not be required to distribute copies of the annual report to the members of the General Assembly but shall notify the members of the availability of the report in the manner which it deems to be most effective and efficient.

(k) All state agencies shall cooperate with the department and its designated agents by providing requested information to assist in the administration of the program.

(l) The department, through the Department of Administrative Services or any other appropriate entity, may contract for any or all of the following: the collection of premiums, processing of applications, verification of eligibility, outreach, data services, and evaluation, if such contracting achieves administrative or service cost efficiency. The department, and other state agencies as appropriate, shall provide necessary information to any entity which has contracted with the department for services related to the administration of the program upon request. For purposes of compliance with Code Section 34-8-125, a request by any entity which has contracted with the department for services related to the administration of the program shall be deemed to be a request by a responsible official of the department and considered to be a request by the department.

(m) Nothing in this article shall be interpreted in a manner so as to preclude the department from contracting with licensed health maintenance organizations (HMO) or provider sponsored health care corporations (PSHCC) for coverage of program services and eligible children; provided, however, that such contracts shall require payment of premiums and copayments in a manner consistent with this article. The department may require enrollment in a health maintenance organization (HMO) or provider sponsored health care corporation (PSHCC) as a condition of receiving coverage under the program.

(n) The Department of Education and local boards of education shall cooperate with and provide assistance to the department and its designated agents for the purposes of identifying and enrolling eligible children in the program.

(o) As necessary to enforce the provisions of this article, the department or its duly authorized agents may submit to the state revenue commissioner the names of applicants for health care benefits or payments provided under this article, as well as the relevant income threshold specified therein. If the department elects to contract with the state revenue commissioner for such purposes, the state revenue commissioner and his or her agents or employees shall notify the department whether or not each submitted applicant's income exceeds the relevant income threshold provided. The department shall pay the state revenue commissioner for all costs incurred by the Department of Revenue pursuant to this subsection. No information shall be provided by the Department of Revenue to the department without an executed cooperative agreement between the two departments. Any tax information secured from the federal government by the Department of Revenue pursuant to express provisions of Section 6103 of the Internal Revenue Code may not be disclosed by the Department of Revenue pursuant to this subsection. Any person receiving any tax information under the authority of this subsection is subject to the provisions of Code Section 48-7-60 and to all penalties provided under Code Section 48-7-61 for unlawful divulging of confidential tax information.






Article 14 - Foster Parents Bill of Rights

§ 49-5-280. Short title

This article shall be known and may be cited as the "Foster Parents Bill of Rights."



§ 49-5-281. Bill of rights for foster parents; filing of grievance in event of violations

(a) The General Assembly finds that foster parents providing care for children who are in the custody of the Department of Human Services play an integral, indispensable, and vital role in the state's effort to care for dependent children displaced from their homes. The General Assembly further finds that it is in the best interest of Georgia's child welfare system to acknowledge foster parents as active and participating members of this system and to support them through the following bill of rights for foster parents who care for children in the custody of the Department of Human Services through direct approval and placement by the department:

(1) The right to be treated by the Division of Family and Children Services of the Department of Human Services and other partners in the care of abused children with dignity, respect, and trust as a primary provider of foster care and a member of the professional team caring for foster children;

(2) The right not to be discriminated against on the basis of religion, race, color, creed, gender, marital status, national origin, age, or physical handicap;

(3) The right to continue with his or her own family values and beliefs, so long as the values and beliefs of the foster child and the birth family are not infringed upon and consideration is given to the special needs of children who have experienced trauma and separation from their families. This shall include the right to exercise parental authority within the limits of policies, procedures, and other directions of the Division of Family and Children Services and within the limits of the laws of the State of Georgia;

(4) The right to receive both standardized pre-service training, including training in Division of Family and Children Services policies and procedures and appropriate ongoing training, by the Division of Family and Children Services or the placing agency at appropriate intervals to meet mutually assessed needs of the child and to improve foster parents' skills and to apprise foster parents of any changes in policies and procedures of the Division of Family and Children Services and any changes in applicable law;

(5) The right to be apprised of information, laws, and guidelines on the obligations, responsibilities, and opportunities of foster parenting and to be kept informed of any changes in laws, policies, and procedures regarding foster parenting by the Division of Family and Children Services in a timely manner and at least annually;

(6) The right to receive timely financial reimbursement according to the agreement between the foster parents and the Department of Human Services from funds appropriated by the General Assembly and to be notified of any costs or expenses for which the foster parent may be eligible for reimbursement;

(7) The right to receive information from the Division of Family and Children Services on how to receive services and reach personnel 24 hours per day, seven days per week;

(8) The right prior to the placement of a child to be notified of any issues relative to the child that may jeopardize the health and safety of the foster family or the child or alter the manner in which foster care should be administered;

(9) The right to discuss information regarding the child prior to placement. The Division of Family and Children Services will provide such information as it becomes available as allowable under state and federal laws;

(10) The right to refuse placement of a child in the foster home or to request, upon reasonable notice, the removal of a child from the foster home without fear of reprisal or any adverse effect on being assigned any future foster or adoptive placements;

(11) The right to receive any information through the Division of Family and Children Services regarding the number of times a foster child has been moved and the reasons therefor; and to receive the names and phone numbers of the previous foster parents if the previous foster parents have authorized such release and as allowable under state and federal law;

(12) The right, at any time during which a child is placed with the foster parent, to receive from the Division of Family and Children Services any and all additional pertinent information relevant to the care of the child;

(13) The right to be provided with a written copy of the individual treatment and service plan concerning the child in the foster parent's home and to discuss such plan with the case manager, as well as reasonable notification of any changes to that plan;

(14) The right to participate in the planning of visitation with the child and the child's biological family with the foster parents recognizing that visitation with his or her biological family is important to the child;

(15) The right to participate in the case planning and decision-making process with the Division of Family and Children Services regarding the child as provided in Code Section 15-11-201;

(16) The right to provide input concerning the plan of services for the child and to have that input considered by the department;

(17) The right to communicate for the purpose of participating in the case of the foster child with other professionals who work with such child within the context of the professional team, including, but not limited to, therapists, physicians, and teachers, as allowable under state and federal law;

(18) The right to be notified in advance, in writing, by the Division of Family and Children Services or the court of any hearing or review where the case plan or permanency of the child is an issue, including initial and periodic reviews held by the court in accordance with Code Section 15-11-216 or by the Judicial Citizen Review Panel in accordance with Code Section 15-11-217, hearings following revocation of the license of an agency which has permanent custody of a child in accordance with Code Section 31-2-6, and permanency plan hearings in accordance with Code Section 15-11-230;

(19) The right to be considered, where appropriate, as a preferential placement option when a child who was formerly placed with the foster parents has reentered the foster care system;

(20) The right to be considered, where appropriate, as the first choice as a permanent parent or parents for a child who, after 12 months of placement in the foster home, is released for adoption or permanent foster care;

(21) The right to be provided a fair and timely investigation of complaints concerning the operation of a foster home;

(22) The right to an explanation of a corrective action plan or policy violation relating to foster parents; and

(23) The right, to the extent allowed under state and federal law, to have an advocate present at all portions of investigations of abuse and neglect at which an accused foster parent is present. Child abuse and neglect investigations shall be investigated pursuant to Division of Family and Children Services policies and procedures, and any removal of a foster child shall be conducted pursuant to those policies and procedures. The Division of Family and Children Services will permit volunteers with the Adoptive and Foster Parent Association of Georgia to be educated concerning the procedures relevant to investigations of alleged abuse and neglect and the rights of accused foster parents. After such training, a volunteer will be permitted to serve as an advocate for an accused foster parent. All communication received by the advocate in this capacity shall be strictly confidential.

(b) This bill of rights shall be given full consideration when Division of Family and Children Services policies regarding foster care and adoptive placement are developed.

(c) Foster parents who care for children in the custody of the Department of Human Services through direct approval and placement by the department shall have the right to file a grievance in response to any violation of this article, which shall be such foster parents' exclusive administrative remedy for any violation of this article. The Division of Family and Children Services and the Office of the Child Advocate for the Protection of Children, along with an advisory committee comprised in part of representatives from the Adoptive and Foster Parent Association of Georgia, who provide private placements will develop a grievance procedure, including a mediation procedure, to be published in departmental policy manuals and the Foster Parent Handbook no later than July 1, 2005.

(d) The General Assembly further finds that it is also in the best interest of Georgia's child welfare system for the Division of Family and Children Services of the Department of Human Services to recognize the bill of rights, with reasonable modifications made to adapt the provisions as required to make them applicable to private agencies, by incorporating them into contracts with private agencies serving children in the custody of the Department of Human Services. The Department of Human Services shall, by contract, require that providers, with whom it contracts for the placement of children in its custody, give full consideration to the rights in subsection (a) of this Code section in developing their policies, practices, and procedures regarding foster care and adoptive placement. The department shall provide information needed by the contractors to meet the requirements of this subsection in a timely manner.

(e) The Department of Human Services, in consultation with the representatives of Georgia Association of Homes and Services for Children and other appropriate provider associations and the Adoptive and Foster Parent Association of Georgia, shall develop a grievance procedure for dealing with any grievances their foster parents have in response to any violation of this article, no later than July 1, 2007. The department shall enforce this provision through policies and procedures and through its contracts with providers.









Chapter 6 - Services for the Aging

Article 1 - General Provisions

§ 49-6-1. Purpose of article

(a) The constantly increasing proportion of older people within the population of this state and the increasing gravity of the human distress and the loss accruing to the entire society as a result of the limitations and disadvantages confronting older people in maintaining their economic self-sufficiency and personal well-being and realizing their maximum potential as contributors to their community, state, and nation are matters of profound import and concern for all the people of this state.

(b) It is, therefore, necessary and of the utmost importance to encourage the development and maintenance within this state of a comprehensive and coordinated network of public and private facilities for the alleviation or correction of these limitations and disadvantages and to encourage the conducting of continuous study and research into the needs and problems of older people under present and future economic and social conditions because it is essential for the prevention of dependency and the conservation of human values and a necessity in safeguarding and fostering the general welfare.

(c) It is, therefore, declared to be the intent of the General Assembly by the passage of this article to provide for encouragement of the development, maintenance, and coordination of the aforementioned facilities.



§ 49-6-2. Department designated agency for federal programs for aging; development and coordination of state, local, and interstate programs

(a) The department shall constitute the designated state agency to handle all programs of the federal government relating to the aging and requiring acts within the state which are not the specific responsibility of another state agency under provisions of federal or state law. Authority is conferred upon the department to accept and disburse any funds available or which might become available pursuant to the purposes set out in this article.

(b) The department shall study, investigate, promote, plan, and execute a program to meet the present and future needs of aging citizens of the state; and it shall receive the cooperation of all other state departments and agencies in carrying out a coordinated program.

(c) It shall also be the duty of the department to encourage and assist in the development of programs for the aging in the counties, towns, and cities of this state. It shall consult and cooperate with public and private agencies, with county and municipal officers and agencies, and with any federal or state agency or officer for the purpose of promoting coordination between state and local plans and programs and between state and interstate plans and programs for the aging.



§ 49-6-3. Powers of department

Without limiting the foregoing, the department is authorized to:

(1) Promote the health of and medical services for the aging in working with professional associations, hospitals, and institutions;

(2) Promote the rehabilitation of incapacitated older persons;

(3) Establish a state-wide coordinated program with participation of employers, employee's organizations, and state and local agencies to promote greater and more suitable employment opportunities for older persons;

(4) Establish a program of research and education on housing of the aged by either public or private means as well as by the establishment of self-sustaining cooperative dwelling projects for aging persons;

(5) Plan and promote recreational facilities for the aging;

(6) Develop a program of adult education designed for older persons on subjects of particular concern to them;

(7) Encourage the further research in the colleges and universities of the state on problems of the aging;

(8) Encourage training of personnel to handle problems of the aging;

(9) Promote community education in the problems of older people through institutes, publications, radio, television, and the press;

(10) Provide consultation to communities and groups developing state-wide or local services for older people;

(11) Provide consultation to the various departments of state government concerning matters relating to the aging;

(12) Inquire into and make recommendations to the appropriate agencies, public or private, on any matter affecting the behavior, care, or welfare of the aging;

(13) Enlist the aid of public and private agencies concerned with the welfare of the aging; and study and report on the functions and facilities of governmental agencies and institutions charged with the care, control, protection, and rehabilitation of the aging;

(14) Serve as a communications clearing-house for information in the large and complex fields of human relationship in respect to aging;

(15) Conduct or participate financially in conducting demonstration projects with counties, municipalities, or public or private agencies concerned with problems of the aging;

(16) Do any other thing it deems necessary to promote the health and well-being of the aging citizens of this state not inconsistent with the purposes of this article or the public policies of this state; and

(17) Appoint such committees, on a nonpay basis, as it deems necessary for carrying out the purposes of this article.



§ 49-6-4. Acceptance of federal and other grants, gifts, bequests, or devises

The department may receive and accept on behalf of the state any grant or grant-in-aid from the federal government or any grant, gift, bequest, or devise from any other source; and title shall pass to the state unless otherwise specified by the grantor.



§ 49-6-5. Creation of the Division of Aging Services within department

The Division of Aging Services, administratively established previously within the department, is statutorily established. The Division of Aging Services established by this Code section shall have those functions, duties, powers, and responsibilities heretofore assigned by the board and the commissioner and as hereafter so assigned or as provided by law.



§ 49-6-6. Annual report

It shall be the duty of the department to submit an annual report to the Governor and to notify the General Assembly of such report on or before January 1 of each year, setting forth the results of its studies, accomplishments, and recommendations, if any, for legislation. The department shall not be required to distribute copies of the annual report to the members of the General Assembly but shall notify the members of the availability of the report in the manner which it deems to be most effective and efficient.



§ 49-6-7. Funds for expenses

All expenses incurred in administering and carrying this article into effect shall be paid out of funds appropriated by the General Assembly for that purpose or out of such other funds as may be made available.






Article 2 - Council on Aging

§ 49-6-20. Council created; appointment and terms of members; officers; rules; meetings

(a) There is created the Council on Aging. The council shall be composed of 20 members, at least ten of whom shall be consumers of services under programs of the Division of Aging Services of the Department of Human Services or similar state agencies. The ten consumer members shall include low income and minority older persons at least in proportion to their number in the population of the state. The remaining ten members of the council shall be representative of major public and private agencies and organizations in the state and shall be experienced in or have demonstrated particular interest in the needs of the elderly. The members of the council shall be appointed as follows:

(1) Four consumer members and four members representing public and private agencies and organizations shall be appointed by the Governor;

(2) Two consumer members and two members representing public and private agencies and organizations shall be appointed by the President of the Senate;

(3) Two consumer members and two members representing public and private agencies and organizations shall be appointed by the Speaker of the House; and

(4) Two consumer members and two members representing public and private agencies and organizations shall be appointed by the commissioner.

(b) Each member's term shall be for two years and until his successor is appointed and qualified. The members of the council shall be eligible to succeed themselves. The council shall elect its own chairman and such other officers as it deems necessary. The council may adopt rules and procedures. The council shall meet upon the call of its chairman, the board, or the commissioner.



§ 49-6-21. Duties and powers of council

The Council on Aging shall serve in an advisory capacity to the Governor, the General Assembly, the board, the department, and all other state agencies in matters relating to the elderly. In particular, the council shall:

(1) Make recommendations concerning the establishment and maintenance of an adequate program for the elderly in Georgia;

(2) Recommend standards for services for the elderly;

(3) Aid the department and other state agencies in coordinating programs for the elderly;

(4) Establish indices to determine the effectiveness of programs for the aged;

(5) Ensure that regular, adequate, and accurate reports are submitted by the component parts of aging programs to the council;

(6) Publish in print or electronically regular reports of the council's activities and the adequacy of state programs for the aged; and

(7) Establish liaison with area agency councils on aging.



§ 49-6-21.1. Additional duties and powers of council; report and recommendations

Repealed by Ga. L. 2008, p. 366, § 1/SB 341, effective January 1, 2011.



§ 49-6-22. Staff and facilities; expenses of council members

The Council on Aging shall be provided with staff personnel, office facilities, and other necessary items by the department. Each member of the council shall be reimbursed for actual expenses incurred in the performance of his duties from funds available to the department.






Article 3 - Silver-Haired Legislature

§ 49-6-40. Creation; membership; meetings, organization, and adoption of measures

There is created the Georgia Silver-Haired Legislature. Its members shall be of age 60 or over and shall be duly selected pursuant to procedures developed by the department, the office of the Secretary of State, and the Silver-Haired Legislature in coordination with the state's network of aging programs. The Silver-Haired Legislature is authorized to meet every other year at the state capitol at an appropriate time prior to the convening of the General Assembly. The Silver-Haired Legislature is authorized, within its budgetary limitations, to hire personnel, to solicit private financial support, and to adopt bylaws to govern its internal procedures, and such body is authorized to adopt such measures as it deems appropriate to present to the General Assembly for consideration.






Article 5 - Community Care and Services for the Elderly

§ 49-6-60. Legislative intent

The purpose of this article is to assist functionally impaired elderly persons in living dignified and reasonably independent lives in their own homes or in the homes of relatives or caregivers through the development, expansion, reorganization, and coordination of various community based services. In recognition of the desire of older Georgians to reside at home or with their families as long as possible, the General Assembly intends that a continuum of care be established so that functionally impaired elderly persons age 60 and older may be assured the least restrictive environment suitable to their needs. The General Assembly further intends to maximize the utilization of existing community social and health services in order to prevent unnecessary placement of individuals in long-term care facilities. The development of innovative approaches to program management, staff training, and service delivery that impact on cost avoidance, cost effectiveness, and program efficiency shall be encouraged. It is further the intent of the General Assembly that the Department of Community Health shall serve as the agency responsible for planning and implementing the provision of community based services to the elderly reimbursable under the "Georgia Medical Assistance Act of 1977."



§ 49-6-61. Definitions

As used in this article, the term:

(1) "Department" means the Department of Community Health.

(2) "Division" means the organizational unit within the Department of Community Health responsible for the administration of the Georgia Medical Assistance Act of 1977.

(3) "Functionally impaired elderly person" means any person 60 years of age or older with physical or mental limitations that restrict individual ability to perform the normal activities of daily living and which impede individual capacity to live independently.

(4) The "Georgia Medical Assistance Act of 1977" means Article 7 of Chapter 4 of this title.

(5) "Lead agency" means one or more agencies designated by the Department of Community Health to assess services needed by functionally impaired elderly persons, to coordinate and provide community care services to those persons, provide case management, and, where necessary, subcontract with providers of service. A lead agency shall be either a private nonprofit entity or any public entity, including but not limited to any organizational unit of the department.

(6) "Older Americans Act of 1965" means P.L. 92-258, as amended, on July 1, 1982.



§ 49-6-62. Establishment of community care unit; provision of services; annual service plan; annual progress report; fees and contributions; funding

(a) The department shall establish a community care unit within the Division of Medical Assistance. The community care unit shall plan and oversee implementation of a system of coordinated community care and support services for the elderly. The community care unit shall develop uniform assessment criteria that shall be used to determine an individual's functional impairment and to evaluate on a periodic basis the individual's need for community support services or institutionalized long-term care. The community care unit shall also define each community care service and establish standards for the delivery of community care services. Where appropriate, the community care unit shall utilize existing standards and definitions.

(b) The department shall designate specified geographic service areas which shall be defined in such a way as to ensure the efficient delivery of community care services.

(c) The department shall contract with a lead agency to coordinate and provide community care services within each specified geographic service area.

(d) Each lead agency shall annually submit to the community care unit for approval a service plan evaluating the community care needs of the functionally impaired elderly, identifying priority services and target client groups, and detailing the means by which community care services will be delivered for the service area of that agency. The plan shall also include projected program costs and fees to be charged for services. The lead agency may exclude from the service plan those individuals eligible for benefits under the "Georgia Medical Assistance Act of 1977," as amended, for whom there is a reasonable expectation that community based services would be more expensive than services the individual would otherwise receive which would have been reimbursable under the "Georgia Medical Assistance Act of 1977," as amended.

(e) The division shall prepare an annual community care service plan to be incorporated into the State Plan for Medical Assistance, as defined in the "Georgia Medical Assistance Act of 1977."

(f) The department shall submit on January 1 of each year, beginning in 2017, a progress report on the implementation of the plan required by subsection (e) of this Code section to the Speaker of the House of Representatives, the President of the Senate, the chairperson of the House Committee on Health and Human Services, and the chairperson of the Senate Health and Human Services Committee.

(g) In accordance with rules promulgated by the department, lead agencies may collect fees for community care case management and other services. Such fees shall be established on a sliding scale based upon income and economic need. Fees will not be charged those individuals for the mandatory assessment described in subsection (e) of Code Section 49-6-63. Lead agencies may accept contributions of money or contributions in kind from functionally impaired elderly persons, members of their families, or other interested persons or organizations. Such contributions may not be a condition of services and shall only be used to further the provision of community care services.

(h) Funding for services under this article shall be in addition to and not in lieu of funding for existing community services for the elderly. The department and the lead agency shall ensure that all other funding sources available, including reimbursement under the "Georgia Medical Assistance Act of 1977" and the Older Americans Act of 1965, have been used prior to utilizing state funds for community care for the elderly.



§ 49-6-63. Establishment by lead agency of community care service system; certification for benefits; evaluation by assessment team; volunteers; insurance coverage

(a) Each lead agency shall be responsible for the establishment of a community care service system which shall have as its primary purpose the prevention of unnecessary institutionalization of functionally impaired elderly persons through the provision of community based services. Each community care service system shall provide no fewer than six of the services listed in subsection (c) of this Code section, four of which shall include case management, assessment of functional impairment and needed community services, homemaker, and home health care services. Case management services shall be provided to each community care service recipient to ensure that arrangements are made for appropriate services. If independent living is no longer possible for a functionally impaired elderly person, the case manager shall assist the person in locating the most appropriate, least restrictive, and most cost beneficial alternative living arrangement.

(b) All existing community resources available to the functionally impaired elderly person shall be coordinated into the community care service system to provide a continuum of care to such persons. The lead agency shall establish agreements, policies, and procedures for service integration and referral mechanisms with such programs.

(c) Services to be coordinated by the lead agency shall include, without being limited to, the following:

(1) Case management;

(2) Assessment of functional impairment and needed community services;

(3) Homemaker services;

(4) Home health care services;

(5) In-home personal care services;

(6) Adult day health services;

(7) Adult day care;

(8) Habilitation services;

(9) Respite care;

(10) Older Americans Act services, including transportation, nutritional, social, and other services;

(11) Title XX services;

(12) Senior center services;

(13) Protective services;

(14) Financial assistance services, including, but not limited to, food stamps, Medicaid, medicare, and Supplemental Security Income;

(15) Health maintenance services; and

(16) Other community services.

(d) Priority in provision of community care services shall be given to those individuals who have been certified for skilled or intermediate institutional nursing care service benefits conferred by the "Georgia Medical Assistance Act of 1977" and who need home and community based services in order to avoid institutionalization. Services may be provided to other functionally impaired persons as resources allow, as determined by the department. Priority in provision of community care services to such other persons shall be based on economic, social, and medical needs.

(e) All individuals seeking certification for benefits conferred by the "Georgia Medical Assistance Act of 1977," as amended, to be used to pay the cost of placement in a long-term care facility or individuals who would be eligible for such benefits within 180 days of nursing home admission, shall, as a precondition to such certification, undergo evaluation by an assessment team designated by the lead agency to determine if institutionalization can be avoided by provision of more cost-effective community based services. If the individual being evaluated requires community based services which, over a 12 month period, would cost more than the cost of care in a long-term care facility, then such community based services shall not be deemed cost effective. Such cost-effective determination shall apply to each case management evaluation. The assessment team shall, at a minimum, consist of a physician, a registered nurse, and a social worker. Whenever possible, the assessment team shall be responsible for the precertification for nursing home placement and determination of the appropriate level of care, as required by the State Plan for Medical Assistance, as defined in the "Georgia Medical Assistance Act of 1977."

(f) The decision of the assessment team shall be forwarded to the department designated in the State Plan for Medical Assistance, as defined in the "Georgia Medical Assistance Act of 1977," as responsible for the certification of benefits for individuals. If the assessment team and the case manager have determined that an individual could be better and more cost effectively served in the community, the department shall not certify such individual for skilled or intermediate institutional nursing care service benefits until the lead agency has informed such individual of the availability of community based services within the lead agency's geographic service area and of the right of such individual to choose to receive those services as an alternative to placement in a long-term care facility. Such individual shall advise the lead agency of his or her choice of service alternatives. If such individual is otherwise eligible for those benefits for which certification is sought, the department shall certify the individual either for placement in a long-term care facility or for receiving community based services, as the individual advised the lead agency. The evaluation and certification shall be completed in a timely manner.

(g) The lead agency shall seek to utilize volunteers to provide community services for functionally impaired elderly persons. The department may provide appropriate insurance coverage to protect volunteers from personal liability while acting within the scope of their volunteer assignments in the community care service system. Coverage may also include excess automobile liability protection.



§ 49-6-64. Adoption of rules and regulations

The department shall adopt rules and regulations necessary to implement the provisions of this article.






Article 6 - Georgia Family Caregiver Support

§ 49-6-70. Short title

This article shall be known and may be cited as the "Georgia Family Caregiver Support Act."



§ 49-6-71. Purpose

The purpose of this article shall be to establish a comprehensive caregiver program which will marshal and integrate available resources and services to provide support and services to caregivers of chronically dependent adults. This article exists to coordinate assistance and maximize available services while maintaining and supporting existing services for caregivers. Such assistance may include:

(1) Coordination and integration of information and services to caregivers in Georgia, including, but not limited to, insurance and benefits counseling, respite services available under the community care services program, the state respite or adult day-care program, or the Older Americans Act of 1965, as amended, and coordination with educational and other services offered by the caregiver resource center;

(2) Assistance to the caregiver to assure that supports to the functionally dependent older adult or adult suffering from dementia are adequate and appropriate to maintain these individuals in the home;

(3) Intermittent, planned, or emergency relief to the caregiver, either directly or through use of other available resources and services;

(4) Restoration or maintenance of the caregiver's well-being;

(5) Preservation of the caregiver's informal supports such as family and friends;

(6) Supportive social services to the caregiver; and

(7) Affordable services through a cost-sharing mechanism developed by the Division of Aging Services of the department for those families whose household incomes do not exceed 400 percent of the federal poverty level.



§ 49-6-72. Definitions

As used in this article, the term:

(1) "Adult" means a person 18 years of age or older residing within the State of Georgia who is a functionally dependent older adult or who is suffering from dementia, such as Alzheimer's disease.

(2) "Area agency on aging" means the single local agency designated by the Division of Aging Services of the department within each planning and service area to administer the delivery of a comprehensive and coordinated plan of social and other services and activities in the planning and service area.

(3) "Dementia" means: (A) an irreversible global loss of cognitive function causing evident intellectual impairment which always includes memory loss, without alteration of state of consciousness, as diagnosed by a physician, and is severe enough to interfere with work or social activities, or both, and to require continuous care or supervision; or (B) the comatose state of an adult resulting from any head injury.

(4) "Department" means the Department of Human Services.

(5) "Functionally dependent older adult" means a person 60 years of age or older residing within the State of Georgia who, because of his or her inability to perform tasks required for daily living, as defined by the department and as may be assessed through an area agency on aging or community care assessment team, needs continuous care and supervision.

(6) "Home modification" means reasonable modifications to the structure of a home for the purpose of reducing the caregiving burden of the caregiver, as approved by the department, but does not include repairs and payment for such repairs.

(7) "Household income" means the income of all members of a household with the exception of a minor or dependent student.

(8) "Income" means all income, from whatever source derived, including, but not limited to, wages, salaries, social security or railroad retirement income, public assistance income, realized capital gains, and workers' compensation. The department shall determine income amounts and inclusions for the purposes of this article through regulation.

(9) "Primary caregiver" means the one identified relative or other person in a relationship of responsibility, such as an agent under a valid durable power of attorney for health care or health care agent under a valid advance directive for health care, who has assumed the primary responsibility for the provision of care needed to maintain the physical or mental health of a functionally dependent older adult or other adult suffering from dementia, who lives in the same residence with such individual, and who does not receive financial compensation for the care provided. A substantiated case of abuse, neglect, or exploitation, as defined in Chapter 5 of Title 30, the "Disabled Adults and Elder Persons Protection Act," or pursuant to any other civil or criminal statute regarding an older adult, shall prohibit a primary caregiver from receiving benefits under this article unless authorized by the department to prevent further abuse.

(10) "Relative" means a spouse, parent, child, stepparent, stepchild, grandparent, grandchild, brother, sister, half-brother, half-sister, aunt, uncle, great aunt, great uncle, niece, or nephew by blood, marriage, or adoption.

(11) "Respite care service" means a regular, intermittent, or emergency service which provides the primary caregiver of a functionally dependent older adult or other adult suffering from dementia with relief from normal caregiving duties and responsibilities.



§ 49-6-73. Eligibility for benefits; contracts; identification of services

(a) The persons to be served under this article are primary caregivers who provide continuous care to a functionally dependent older adult or other adult suffering from dementia, such as Alzheimer's disease.

(b) The department shall develop operating procedures and guidelines and shall contract with or through area agencies on aging to provide benefits set forth in this article. The department may also contract with other support centers or service providers directly, where such service is provided on a state-wide basis or where necessary or appropriate. The department shall have the authority to develop criteria through regulation relating to eligibility for primary caregivers to receive assistance pursuant to this article.

(c) The department shall identify supportive services which are directly related to the provision of care to a functionally dependent older adult or other adult suffering from dementia. Supportive services include, but are not limited to:

(1) Benefits counseling and caregiver counseling, education, and training;

(2) Reimbursement to primary caregivers whose households financially qualify for assistance pursuant to Code Section 49-6-74 and as developed by regulation of the department for expenses incurred in obtaining day or night respite care services, transportation to respite care service locations, or other supportive services defined by regulation, and consumable supplies such as incontinence pads; and

(3) Reimbursement to primary caregivers whose households financially qualify for assistance pursuant to Code Section 49-6-74 and as developed by regulation for expenses incurred in obtaining home modifications or assistive devices, as approved by the department, such as grab bars, safety devices, and wheelchair ramps, which help the functionally dependent older adult or adult suffering from dementia carry out tasks required for daily living.



§ 49-6-74. Provision of services; reimbursement of caregivers; maximum amounts available

(a) The department, through contracts with or through area agencies on aging and other appropriate entities, shall provide the services described in paragraph (1) of subsection (c) of Code Section 49-6-73 and shall reimburse qualified primary caregivers for purchase of approved services, equipment, and supplies described in paragraphs (2) and (3) of subsection (c) of Code Section 49-6-73.

(b) (1) The maximum amount available to a qualified primary caregiver whose household income is under 200 percent of the federal poverty level shall be established by regulation. The department shall be responsible for developing allowable cost ranges for services and supplies under paragraphs (1) and (2) of subsection (c) of Code Section 49-6-73, including the development of maximum amounts available per month to a caregiver, where necessary.

(2) The maximum amount available to a qualified caregiver whose household income is under 200 percent of federal poverty level shall be established by regulation but shall not exceed $2,000.00 for the entire duration of the case for expenses incurred for home modifications or assistive devices as described in paragraph (3) of subsection (c) of Code Section 49-6-73.

(3) A sliding benefits scale shall be established by the department by regulation to ensure that caregivers who qualify under this article and whose household income exceeds 200 percent of the federal poverty level shall pay some portions of the out-of-pocket expenses for services, equipment, and supplies described in subsection (c) of Code Section 49-6-73. In no event will persons whose household income exceeds 400 percent of the federal poverty level be considered eligible for state funded services, equipment, or supplies under this article but such persons may purchase such services through this program by paying the entire cost of such services.



§ 49-6-75. Entitlements not created

Nothing in this article creates or provides any individual with an entitlement to services, equipment, and supplies or benefits which will be made available only to the extent of the availability and level of appropriations made by the General Assembly.



§ 49-6-76. Displacement of other programs prohibited

Funding authorized under this article shall not be used to displace benefits, entitlements, or resources available under other programs.



§ 49-6-77. Rules and regulations

The department shall adopt rules and regulations necessary to implement the provisions of this article.






Article 7 - Licensure of Adult Day Center

§ 49-6-80. Short title

This article shall be known and may be cited as the "Adult Day Center for Aging Adults Licensure Act."



§ 49-6-81. Legislative intent

The intent of the General Assembly is to promote, safeguard, and protect the well-being of adults participating in adult day care or adult day health services by authorizing, promoting, and supporting licensure regulations for adult day care and adult day health services providers. It is further the intent of the General Assembly that the Department of Community Health shall serve as the agency responsible for promulgating, implementing, and enforcing the licensure regulations.



§ 49-6-82. Definitions

As used in this article, the term:

(1) "Adult day care" means the provision of a comprehensive plan of services that meets the needs of aging adults, as defined in paragraph (4) of this Code section, under a social model, as defined in paragraph (9) of this Code section. This term shall not include programs which provide day habilitation and treatment services exclusively for individuals with developmental disabilities.

(2) "Adult day center" means a facility serving aging adults that provides adult day care or adult day health services, as defined in paragraphs (1) and (3) of this Code section, for compensation, to three or more persons. This term shall not include a respite care services program.

(3) "Adult day health services" means the provision of a comprehensive plan of services that meets the needs of aging adults under a medical model, as defined in paragraph (6) of this Code section. This term shall not include programs which provide day habilitation and treatment services exclusively for individuals with developmental disabilities.

(4) "Aging adults" means persons 60 years of age or older or mature adults below the age of 60 whose needs and interests are substantially similar to persons 60 years of age or older who have physical or mental limitations that restrict their abilities to perform the normal activities of daily living and impede independent living.

(5) "Department" means the Department of Community Health.

(6) "Medical model" means a comprehensive program that provides aging adults with the basic social, rehabilitative, health, and personal care services needed to sustain essential activities of daily living and to restore or maintain optimal capacity for self-care. Such program of care shall be based on individual plans of care and shall be provided for less than 24 hours per day.

(7) "Primary caregiver" means the one identified relative or other person in a relationship of responsibility, such as an agent under a valid durable power of attorney for health care or health care agent under a valid advance directive for health care, who has assumed the primary responsibility for the provision of care needed to maintain the physical or mental health of an aging adult, who lives in the same residence with such individual, and who does not receive financial compensation for the care provided.

(8) "Respite care services program" means a program for aging adults who can function in a group setting and who can feed and toilet themselves with or without the assistance of a personal aide accompanying them which:

(A) Is operated by a nonprofit organization;

(B) Provides no more than 25 hours of services per week;

(C) Is managed by a director who has completed an adult day care services training and orientation program approved by the department;

(D) Is staffed primarily by volunteers; and

(E) Has as its sole purpose to provide primary caregivers of aging adults with relief from normal caregiving duties and responsibilities.

(9) "Social model" means a program that addresses primarily the basic social and recreational activities needed to be provided to aging adults, but also provides, as required, limited personal care assistance, supervision, or assistance essential for sustaining the activities of daily living. Such programs of care shall be based on individual plans of care and shall be provided for less than 24 hours per day.



§ 49-6-83. License required; nontransferable

No person, business entity, corporation, or association, whether operated for profit or not for profit, shall operate an adult day center without first obtaining a license or a provisional license from the department. A license issued under this article shall not be assignable or transferable.



§ 49-6-84. Authority of department; promulgation of rules and regulations; authority to issue or suspend licenses

The department is authorized to promulgate rules and regulations to implement this article utilizing the public rule-making process to elicit input from consumers, providers, and advocates. The department is further authorized to issue, deny, suspend, or revoke licenses or take other enforcement actions against licensees or applicants as provided in Code Section 31-2-8. All rules and regulations and any enforcement actions initiated by the department shall comply with the requirements of Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."



§ 49-6-85. Periodic inspection by department; exemptions

An adult day center for which an application for a license has been submitted or to which a license has been issued shall be inspected by the department periodically and as determined necessary to monitor such center's compliance with applicable laws and regulations; provided, however, the department may exempt a center from inspection if such center has been certified or accredited by a certification or accreditation entity recognized and approved by the department if such entity uses standards that are substantially similar to those established by the department. A center seeking exemption from inspection shall be required to submit to the department documentation of certification or accreditation, including a copy of its most recent certification or accreditation inspection report, which shall be maintained by the department as a public record.



§ 49-6-86. Reasonable fees for licensure of adult day centers; use of fees

The department shall be authorized to charge reasonable application fees, license fees, renewal fees, or other similar fees relating to the licensure of adult day centers in an amount established by the board pursuant to rules and regulations. The board shall take into consideration input from consumers, providers of adult day health services, and advocates during the rule-making process to establish such fees. If so appropriated by the General Assembly, the fees shall be used to support the licensing, inspecting, and monitoring of adult day centers. Fees may be refunded by the department for good cause, as determined by the department.









Chapter 7 - Family-Planning Services

§ 49-7-1. Short title

This chapter shall be known and may be cited as the "Family-Planning Services Act."



§ 49-7-2. Definitions

As used in this chapter, the term:

(1) "Agencies" means the department, county boards of health, health districts, county departments of family and children services, and district departments of family and children services.

(2) "Family-planning services" means counseling and interviews with trained personnel regarding birth control, infertility, and family-planning methods and procedures; distribution of literature relating to birth control, infertility, and family planning; referral to licensed physicians or local health departments for consultation, examination, tests, medical treatment, and prescriptions for the purposes of birth control, infertility, and family planning; and, to the extent prescribed, the distribution of rhythm charts, drugs, medical preparations, contraceptive devices, and similar products used for birth control and family planning.



§ 49-7-3. Persons to whom agencies may offer services

Within the limitations of the funds available to such agencies, all agencies are authorized to offer family-planning services to any person who is in any one or more of the following classifications:

(1) Married;

(2) The parent of at least one child;

(3) Pregnant; or

(4) Requesting such services.



§ 49-7-4. Services may be free

Agencies may support family-planning services at no cost to the recipients of such services in accordance with rules and regulations of said agencies.



§ 49-7-5. Right to refuse services

The refusal of any person to accept family-planning services shall in no way affect the right of such person to receive public assistance or public health services or to avail himself of any other public benefit. The employees of the agencies engaged in the administration of this chapter shall recognize that the right to make decisions concerning family planning and birth control is a fundamental personal right of the individual; and nothing in this chapter shall in any way abridge such individual right, nor shall any individual be required to state his reason for refusing the offer of family-planning services.



§ 49-7-6. Right of employee to refuse to offer services

Any employee of the agencies engaged in the administration of this chapter may refuse to accept the duty of offering family-planning services to the extent that such duty is contrary to such employee's personal religious beliefs; and such refusal shall not be grounds for any disciplinary action, for dismissal, for any interdepartmental transfer, for any other discrimination in his employment, for suspension from employment, or for any loss in pay or other benefits. The directors or supervisors of such agencies shall be authorized, however, to reassign the duties of any such employees in order to carry out this chapter effectively.



§ 49-7-7. Plans and programs to carry out chapter; required provisions

The department is authorized and directed to develop plans and programs to carry out this chapter. Such plans and programs shall include, but shall not be limited to, provisions for:

(1) A training program offered by the department for its employees who are in contact with and counsel those persons likely to desire family-planning services. Such training program should be designed to provide such employees with complete information regarding family planning and birth control and all matters related thereto; and

(2) A systematic plan for coordinating the activities of the department and its counterparts at the county and district level in the area of family-planning services.



§ 49-7-8. Rules and regulations

The board is authorized and directed to adopt and promulgate rules and regulations to carry out this chapter. Such rules and regulations shall provide the necessary requirements and guides for county and district departments of health and departments of family and children services.



§ 49-7-9. Construction of chapter

This chapter shall be liberally construed to protect the rights of all individuals to pursue their religious beliefs and to follow the dictates of their own consciences, to prevent the imposition upon any individual of practices offensive to the individual's moral standards, to respect the right of every individual to self-determination in the procreation of children, and to ensure a complete freedom of choice in pursuance of his constitutional rights.






Chapter 8 - Economic Rehabilitation Services

§ 49-8-1. Short title

This chapter shall be known and may be cited as "The Economic Rehabilitation Act of 1975."



§ 49-8-2. Purpose of chapter

It is the purpose of this chapter to provide for the administration, allocation, and distribution of funds from the Community Services Block Grant and other funding sources; to provide for the definition of a community action agency; to continue a flexible and decentralized system of state, regional, and local programs; to provide the support for services and activities designed to promote individual and family self-sufficiency and to provide emergency services; to encourage local and state-wide interagency collaboration and coordination; to assist local communities in the establishment of demonstration programs to meet the unmet needs of their citizens; and to provide the fiscal support needed to assure the continuation of community action agencies as grantees for federal, state, and other moneys.



§ 49-8-3. Definitions

As used in this chapter, the term:

(1) "Board of directors" means the policy-making board of a community action agency.

(2) "Community action agency" means a public or private nonprofit corporation which was a recipient of community services block grant funds on January 1, 1989, or its successors.

(3) "Director" means the person designated by the commissioner of human services to effect the coordination and fiscal accountability of the community services authorized by this chapter.

(4) "Outreach" means staff capability to locate eligible clients, determine and evaluate needs, furnish information, gather data, make referrals, secure transportation, and assist clients in locating existing resources or assist in developing needed resources where none exist.

(5) "Poverty guideline" means the sliding scale of family incomes revised periodically and published as a poverty index in the Federal Register.



§ 49-8-4. Administration of chapter

(a) For purposes of administration, responsibility for the coordination of community services and fiscal accountability shall be determined by the commissioner of human services.

(b) The director is authorized to issue special instructions or rules and regulations as necessary to carry out the intent of this chapter.



§ 49-8-5. Distribution of funds; local boards of directors; audits; bonding of agency employees

(a) Moneys appropriated for the purposes of this chapter shall be allocated by contract with community action agencies. Such allocations shall be approved by the director only upon the submission of a proposal prepared by the agency and approved by the board of directors of the community action agency involved.

(b) Moneys appropriated for the purposes of this chapter and distributed by means of contracts with community action agencies shall continue to include the Community Services Block Grant. Not less than 90 percent of the community services block grant funds allocated for the State of Georgia shall be distributed to community action agencies by means of contracts with the community action agencies.

(c) The community services block grant funds shall continue to be distributed to each community action agency utilizing a formula based upon a pro rata share of Georgia's poverty population contained in each agency's service area.

(d) No funds may be allocated to any community action agency which does not have a policy guaranteeing nondiscrimination in the delivery of services.

(e) No funds may be allocated to any community action agency which does not have a policy-making board of directors. The membership of such board must be made up of no fewer than one-third democratically selected representatives of the client group and no more than one-third public officials or their designees. The remainder of the board shall be composed of members appointed from the public sector.

(f) The director shall be responsible for ensuring that at least an annual fiscal and programmatic audit be conducted of each community action agency to ensure that contract awarded funds are properly and legally utilized and disbursed in accordance with the intentions of this chapter. All employees of each community action agency who handle funds of the agency shall be bonded by a licensed bonding company.



§ 49-8-6. Authorized and unauthorized activities of local agencies

(a) Each community action agency shall use funds available to it under this chapter and other sources for the planning, operation, outreach, and evaluation of a variety of community service pilot programs designed to assist the economically disadvantaged and other persons to achieve self-sufficiency. Community action agencies shall maintain a coordinating role in the community.

(b) No community action agency, its board members, its executive officer, or its employees shall be authorized to use funds, facilities, or equipment owned by or available to the agency, including, but not limited to, stationery, postage, duplicating machines, and telephones, in behalf of any candidate for elective office or any political party or in support of any position on a question of public policy which is the subject of a referendum in the area in which such agency is located. No community action agency shall engage in the manufacture, distribution, display, advertising, or mailing of any printed materials in behalf of any candidate for elective office or any political party or in support of any position on a question of public policy which is the subject of a referendum in the area in which such agency is located.

(c) Work plans submitted to the director must be approved in advance by the board of directors described in paragraph (1) of Code Section 49-8-3.



§ 49-8-7. Opportunity to accept or reject proposals; services must meet minimum requirements of department; utilization of existing service delivery systems; compliance with federal legislation

Repealed by Ga. L. 1990, p. 1436, § 1, effective July 1, 1990.






Chapter 9 - Transfer of Division of Rehabilitation Services to Department of Labor

Article 1 - General Provisions

§ 49-9-1. Definitions

As used in this chapter, the term or terms:

(1) "Agency" means the Georgia Vocational Rehabilitation Agency created pursuant to Code Section 49-9-4.

(2) "Blind person" means a person who has:

(A) Not more than 20/200 central visual acuity in the better eye after correction; or

(B) An equally disabling loss of the visual field.

(3) "Board" means the Georgia Vocational Rehabilitation Services Board created pursuant to Code Section 49-9-2.

(4) "Director" means the agency executive director appointed pursuant to Code Section 49-9-3.

(5) "Disability to employment" means a physical or mental condition which constitutes, contributes to, or, if not corrected, will probably result in an impairment of occupational performance.

(6) "Occupational license" means any license, permit, or other written authority required by any governmental unit to be obtained in order to engage in an occupation.

(7) "Person with disabilities" means an individual having a physical or mental impairment that substantially limits one or more of the major life activities.

(8) "Prosthetic appliance" means any artificial device necessary to support or take the place of a part of the body or to increase the acuity of a sense organ.

(9) "Regulations" means regulations made by the director with the approval of the board and promulgated in the manner prescribed by law.

(10) "Rehabilitation center" means a facility operated for the purpose of assisting in the rehabilitation of persons with disabilities which provides one or more of the following types of services:

(A) Testing, fitting, or training in the use of prosthetic devices;

(B) Prevocational or conditioning therapy;

(C) Physical, corrective, or occupational therapy; or

(D) Adjustment training or evaluation or control of special disabilities; or a facility in which a coordinated approach is made to the physical, mental, and vocational evaluation of persons with disabilities and an integrated program of physical restoration and relating training is provided under competent professional supervision and direction.

(11) "Rehabilitation training" means all necessary training provided to a person with disabilities to compensate for his or her disability to employment, including, but not limited to, manual preconditioning, relating, vocational, and supplementary training and training provided for the purpose of developing occupational skills and capacities.

(12) "Vocational rehabilitation" and "vocational rehabilitation services" mean any service, provided directly or through public or private instrumentalities, found by the director to be necessary to compensate a person with disabilities for his or her disability to employment and to enable such individual to engage in a remunerative occupation.

(13) "Workshop" means a place where any manufacture or handwork is carried on and which is operated for the primary purpose of providing rehabilitative activities, including the use of monetary rewards as an incentive practice for persons with disabilities unable to engage in the competitive labor market. Persons receiving services in workshops shall not be considered as employees of the state for workers' compensation or any other purposes.



§ 49-9-2. Creation of the Georgia Vocational Rehabilitation Services Board

(a) There is created the Georgia Vocational Rehabilitation Services Board. The board shall consist of nine members who work or have worked in the area of vocational rehabilitation or who are a part of the vocational rehabilitation community; provided, however, that five members shall be persons with disabilities or family members of persons with disabilities.

(b) The members of the board shall be appointed by the Governor. The first such members shall be appointed by the Governor to take office on July 1, 2012, for initial terms as follows: Three such members shall be appointed for terms of one year; three such members shall be appointed for terms of two years; and three such members shall be appointed for terms of three years. Thereafter, the Governor shall appoint successors upon the expiration of the respective terms of office for terms of three years. All such members shall serve until their successors are appointed and qualified. Such members shall be eligible for reappointment to successive terms of office as members of the board.

(c) Vacancies in office shall be filled by appointment by the Governor in the same manner as the appointment to the position on the board which becomes vacant. An appointment to fill a vacancy other than by expiration of a term of office shall be for the balance of the unexpired term.

(d) Members of the board may be removed from office under the same conditions for removal from office of members of professional licensing boards provided in Code Section 43-1-17.

(e) There shall be a chairperson of the board elected by and from the membership of the board who shall be the presiding officer of the board. The term of the chairperson shall be established by rules of the board.

(f) A quorum for transacting business shall be determined by the members of the board.

(g) The members of the board shall receive a per diem allowance and expenses as shall be set and approved by the Office of Planning and Budget in conformance with rates and allowances set for members of other state boards.

(h) In addition to the powers and duties set forth in this chapter, the board shall recommend to the Governor and the General Assembly changes in state programs, statutes, policies, budgets, and standards relating to vocational rehabilitation services, the improvement of coordination among state and local agencies that provide vocational rehabilitation services, and the improvement of the condition of citizens who are in need of vocational rehabilitation services.



§ 49-9-3. Duties of executive director of Georgia Vocational Rehabilitation Agency

(a) There shall be an executive director of the Georgia Vocational Rehabilitation Agency nominated by the Governor and approved by the board. The director shall serve during the term of the Governor by whom he or she is appointed and at the pleasure of the board. If the Governor's term expires and the incoming Governor has not made a nomination or such nomination has not been approved by the board, the current director shall serve until a replacement is nominated by the incoming Governor and approved by the board.

(b) In carrying out his or her duties under this chapter, the director of the Georgia Vocational Rehabilitation Agency:

(1) Shall, with the approval of the board, prepare such regulations for promulgation by the board as he or she finds necessary to carry out the purposes of this chapter;

(2) Shall, with the approval of the board, prepare such policies and procedures as he or she finds necessary for the purposes of this chapter and establish appropriate subordinate administrative units within the agency;

(3) Shall recommend to the board for appointment such personnel as he or she deems necessary for the efficient performance of the functions of the agency;

(4) Shall prepare and submit to the board annual reports of activities and expenditures and, prior to each regular session of the General Assembly, estimates of sums required for carrying out this chapter and estimates of the amounts to be made available for this purpose from all sources;

(5) Shall make certification for disbursement, in accordance with regulations, of funds available for carrying out the purposes of this chapter;

(6) May, with the approval of the board, delegate to any officer or employee of the agency such of his or her powers and duties, except the making of regulations and the appointment of personnel, as he or she finds necessary to carry out the purposes of this chapter; and

(7) Is designated as the administrator of a program provided under Section 221 of the federal Social Security Act, relating to disability adjudication services. The director shall receive, notwithstanding any other provision of law and in addition to his or her regular compensation, such compensation and allowance as may be augmented from grants by the appropriate federal agency in such amount as is determined by the federal agency to be commensurate with the duties imposed by Section 221 of the federal Social Security Act.



§ 49-9-4. Creation of Georgia Vocational Rehabilitation Agency; function

(a) (1) The Georgia Vocational Rehabilitation Agency is created and established to perform the functions and assume the duties, powers, and authority exercised on June 30, 2012, by the Division of Rehabilitation Services within the Department of Labor including the disability adjudication section, and such division shall be reconstituted as the Georgia Vocational Rehabilitation Agency effective July 1, 2012.

(2) The Georgia Vocational Rehabilitation Agency shall be assigned to the Department of Human Services for administrative purposes only, as prescribed in Code Section 50-4-3.

(3) On and after July 1, 2012, the powers, functions, duties, programs, institutions, and authority of the Georgia Vocational Rehabilitation Agency relating to the former Division of Rehabilitation Services within the Department of Labor shall be performed and exercised by the Georgia Vocational Rehabilitation Agency pursuant to this article. The Georgia Vocational Rehabilitation Agency shall take all necessary steps to ensure continuity of services for the vocational rehabilitation of persons with disabilities during such transfer.

(b) The agency shall be administered by a director appointed pursuant to Code Section 49-9-3. The policy-making functions which were vested in the Department of Labor pertaining to the Division of Rehabilitation Services are vested in the Georgia Vocational Rehabilitation Agency effective July 1, 2012.

(c) Any proceedings or other matters pending before the Division of Rehabilitation Services of the Department of Labor on June 30, 2012, which relate to the functions transferred to the Georgia Vocational Rehabilitation Agency shall be transferred to the agency on July 1, 2012.

(d) The Georgia Vocational Rehabilitation Agency shall, from July 1, 2012, assume possession and control of all records, papers, equipment, supplies, office space, and all other tangible property possessed and controlled by the Department of Labor as of June 30, 2012, in the Department of Labor's administration of the Division of Rehabilitation Services. All funds attributable to the Division of Rehabilitation Services and its programs and institutions from state, federal, and any other public or private source shall be transferred to the Georgia Vocational Rehabilitation Agency on July 1, 2012.

(e) On July 1, 2012, the Georgia Vocational Rehabilitation Agency shall receive custody of any state owned real property in the custody of the Department of Labor on June 30, 2012, which pertains to the functions transferred from the Division of Rehabilitation Services to the Georgia Vocational Rehabilitation Agency.

(f) Prior to July 1, 2012, the Office of Planning and Budget shall calculate, in consultation with the Department of Labor, the amount of all funds of or attributable to the Division of Rehabilitation Services and its programs and institutions from any source that are used to provide administrative or other services within the Department of Labor, including funds from the disability adjudication section, the cost allocation system, and any indirect costs funding from the federal government or any other source. The amount calculated shall be transferred to the agency on July 1, 2012.

(g) All officers, employees, and agents of the Division of Rehabilitation Services who, on June 30, 2012, are engaged in the performance of a function or duty which shall be vested in the Georgia Vocational Rehabilitation Agency on July 1, 2012, by this chapter, shall be automatically transferred to the Georgia Vocational Rehabilitation Agency on July 1, 2012. An equivalent number of positions or funds of the Department of Labor which provide administrative support to the Division of Rehabilitation Services shall be transferred to the Georgia Vocational Rehabilitation Agency on July 1, 2012. Such persons shall be subject to the employment practices and policies of the Georgia Vocational Rehabilitation Agency on and after July 1, 2012, but consistent with the compensation and benefits of other employees of that department holding positions substantially the same as the transferred employees; the compensation and benefits of such transferred employees shall not be reduced. Employees who are subject to the rules of the State Personnel Board and who are transferred to the Georgia Vocational Rehabilitation Agency shall retain all existing rights under such rules. Accrued annual and sick leave shall be retained by said employees as employees of the Georgia Vocational Rehabilitation Agency. The Department of Labor shall be responsible for payment of the accrued Fair Labor Standards Act compensatory time possessed by said employees. Such accrued compensatory time shall be used by or paid to said employees prior to July 1, 2012.

(h) (1) The Georgia Vocational Rehabilitation Agency is the designated state unit for the vocational rehabilitation program.

(2) The Georgia Vocational Rehabilitation Agency shall conform to federal standards in all respects necessary for receiving federal grants and the director of the Georgia Vocational Rehabilitation Agency is authorized and empowered to effect such changes as may, from time to time, be necessary in order to comply with such standards.

(3) The Georgia Vocational Rehabilitation Agency shall take all necessary steps to secure at a minimum the same level of benefits provided pursuant to relevant federal statutes and appropriations received by the Division of Rehabilitation Services of the Department of Labor prior to June 30, 2012. The department shall also amend the state plan if necessary to meet federal funding requirements.

(4) The Georgia Vocational Rehabilitation Agency is authorized to employ, on a full or part-time basis, such medical, psychiatric, social work, supervisory, institutional, and other professional personnel and such clerical and other employees as may be necessary to discharge the duties of the agency under this chapter. The agency is also authorized to contract for such professional services as may be necessary.

(5) Classified employees of the Georgia Vocational Rehabilitation Agency under this chapter shall in all instances be employed and dismissed in accordance with rules and regulations of the State Personnel Board.

(i) The Georgia Vocational Rehabilitation Agency shall succeed to all rules, regulations, policies, procedures, and administrative orders of the Department of Labor which are in effect on June 30, 2012, and which relate to the functions of the Division of Rehabilitation Services. Such rules, regulations, policies, procedures, and administrative orders shall remain in effect until amended, repealed, superseded, or nullified by proper authority or as otherwise provided by law.

(j) The rights, privileges, entitlements, and duties of parties to contracts, leases, agreements, and other transactions entered into before July 1, 2012, by the Department of Labor or the Division of Rehabilitation Services pertaining to the Division of Rehabilitation Services transferred to the Georgia Vocational Rehabilitation Agency by this chapter shall continue to exist; and none of these rights, privileges, entitlements, obligations, and duties are impaired or diminished by reason of the transfer of the functions to the Georgia Vocational Rehabilitation Agency. In all such instances, the Georgia Vocational Rehabilitation Agency shall be substituted for the Department of Labor or the Division of Rehabilitation Services, and the Georgia Vocational Rehabilitation Agency shall succeed to the rights, privileges, entitlements, and duties under such contracts, leases, agreements, and other transactions.

(k) The Georgia Vocational Rehabilitation Agency shall conform all service delivery regions to the state service delivery regions provided in subsection (a) of Code Section 50-4-7.

(l) The duties, powers, and authority to manage and operate the long-term acute care and the inpatient rehabilitation hospitals at the Roosevelt Warm Springs Institute for Rehabilitation shall be transferred to the Board of Regents of the University System of Georgia effective July 1, 2015, and the remaining duties, powers, and authority to manage and operate the Roosevelt Warm Springs Institute for Rehabilitation shall remain vested with the Georgia Vocational Rehabilitation Agency.



§ 49-9-5. Provision of services to persons with disabilities

The agency shall provide the services authorized by this chapter to persons with disabilities determined to be eligible therefor; and, in carrying out the purposes of this chapter, the agency is authorized, among other things:

(1) To cooperate with other departments, agencies, and institutions, both public and private, in providing the services authorized by this chapter to persons with disabilities; in studying the problems involved therein; and in establishing, developing, and providing, in conformity with the purposes of this chapter, such programs, facilities, and services as may be necessary or desirable;

(2) To enter into reciprocal agreements with other states to provide for the services authorized by this chapter to residents of the state concerned;

(3) To conduct research and compile statistics relating to the provision of services or the need of services by persons with disabilities;

(4) To license blind persons or other persons with disabilities to operate vending facilities under its supervision and control, subject to the terms and conditions provided in regulations, policies, and procedures issued pursuant to Code Section 49-9-3, on:

(A) State property;

(B) County or municipal property;

(C) Federal property, pursuant to delegation of authority under the Randolph-Sheppard Act, 20 U.S.C. Section 107(b), and any amendment thereto or any act of Congress relating to this subject; and

(D) Private property; and

(5) To provide for the establishment, supervision, and control of suitable business enterprises to be operated by persons with disabilities.



§ 49-9-6. Authorization to utilize funds

The agency is authorized to utilize funds made available from appropriations by Congress, by gifts or grants from private sources, by appropriations of the General Assembly, or by transfer of funds from other state departments for the purpose of establishing and operating rehabilitation centers and workshops.



§ 49-9-7. Cooperation to carry out the purposes of federal statutes

The agency is empowered and directed to cooperate, pursuant to agreements with the federal government, in carrying out the purposes of any federal statutes pertaining to the purposes of this chapter. The agency is authorized to adopt such methods of administration as are found by the federal government to be necessary for the proper and efficient operation of such agreements and to comply with such conditions as may be necessary to secure the full benefits of such federal statutes and appropriations, to administer any legislation pursuant thereto enacted by this state, to direct the disbursement and administer the use of all funds provided by the federal government or this state for the purposes of this chapter, and to do all things necessary to ensure the vocational rehabilitation of persons with disabilities.



§ 49-9-8. Office of State Treasurer designated custodian of federal moneys

The Office of the State Treasurer is designated as custodian of all moneys received from the federal government for the purpose of carrying out any federal statutes pertaining to the purpose of this chapter. The Office of the State Treasurer shall make disbursements from such funds and all state funds available for such purposes, upon certification in the manner provided in Code Section 49-9-3.



§ 49-9-9. Budget estimates

Budget estimates of the amount of appropriations needed each fiscal year for vocational rehabilitation services and for the administration of the programs under this chapter shall be submitted by the director to the board and, upon approval by the board, shall be included in the estimates made by the board to the Office of Planning and Budget. In the event federal funds are available to the state for vocational rehabilitation purposes, the Georgia Vocational Rehabilitation Agency is authorized to comply with such requirements as may be necessary to obtain said federal funds in the maximum amount and most advantageous proportion possible insofar as this may be done without violating other provisions of the state law and Constitution. In the event Congress fails in any year to appropriate funds for grants-in-aid to the state for vocational rehabilitation purposes, the board shall include as a part of its budget a request for adequate state funds for vocational rehabilitation purposes.



§ 49-9-10. Accepting and use of gifts

The director is authorized and empowered, with the approval of the board, to accept and use gifts made unconditionally, by will or otherwise, for carrying out the purposes of this chapter. Gifts made under such conditions as are proper and consistent with this chapter may be so accepted and shall be held, invested, reinvested, and used in accordance with the conditions of the gift.



§ 49-9-11. Residency requirement; financial need

(a) Vocational rehabilitation services shall be provided to any qualified individual who is a bona fide resident of the state.

(b) The financial need of eligible persons with disabilities will be considered in the provision of vocational rehabilitation services to the extent allowed by federal or other state law.



§ 49-9-12. Independent living program

The Georgia Vocational Rehabilitation Agency is the designated state unit for the independent living program. The independent living program is authorized to provide or contract for the provision of such services as may be needed to enable persons with disabilities to attain the maximum degree of independent living. The powers delegated and authorized in this Code section for the agency shall be in addition to those previously authorized by any other law. The agency is authorized to cooperate with any federal agency in the administration of such a program.



§ 49-9-13. Entitlement to hearing if aggrieved

Any individual applying for or receiving vocational rehabilitation services who is aggrieved by any action or inaction of the agency shall be entitled, in accordance with regulations, to a hearing in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," and in accordance with applicable federal laws and regulations.



§ 49-9-14. Rights not transferable; exempt from creditors

Any rights of persons with disabilities to maintenance under this chapter shall not be transferable or assignable at law or in equity and shall be exempt from the claims of creditors.



§ 49-9-15. Coverage by a hospitalization or medical insurance policy

Where a person with disabilities who receives vocational rehabilitation services is covered by a hospitalization or medical insurance policy, the Georgia Vocational Rehabilitation Agency shall be subrogated to the rights of such person with disabilities to recover in an amount not to exceed the cost of vocational rehabilitation services rendered by the Georgia Vocational Rehabilitation Agency, exclusive of those services for which eligibility is not predicated on the need for financial assistance. Where the person with disabilities receives vocational rehabilitation services without disclosing that he or she is covered by a hospitalization or medical insurance policy, he or she shall be liable therefor to the Georgia Vocational Rehabilitation Agency in an amount not to exceed the cost of rehabilitation services rendered, exclusive of those services for which eligibility is not predicated on the need for financial assistance, or in an amount not to exceed the insurance reimbursement received, whichever is the lesser.



§ 49-9-16. Lien upon causes of actions; procedure for perfecting lien; notice; fee; releases and covenants not to sue

Where a person with disabilities who receives vocational rehabilitation services is entitled to recover damages for said injuries, the Georgia Vocational Rehabilitation Agency shall have a lien, in an amount not to exceed the cost of rehabilitation services rendered, upon any and all causes of action accruing to the individual to whom such services were furnished, or to the legal representative of such individual, on account of injuries giving rise to such cause of action and which necessitated such rehabilitation services, subject, however, to any attorney's lien. In order to perfect such lien, the Georgia Vocational Rehabilitation Agency shall file in the office of the clerk of the superior court of the county wherein the individual resides a verified statement setting forth the name and address of such individual; the name and address of the Georgia Vocational Rehabilitation Agency; the amount claimed to be due for such vocational rehabilitation services; and, to the best of claimant's knowledge, the names and addresses of all persons, firms, or corporations claimed by such injured individual, or the legal representative of such individual, to be liable for damages arising from such injuries. The Georgia Vocational Rehabilitation Agency shall also, within one day after the filing of such claim or lien, mail a copy thereof to any person, firm, or corporation so claimed to be liable for such damages to the addresses as given in such statement. The filing of such claim or lien shall be notice thereof to all persons, firms, or corporations liable for such damages, whether or not they are named in such claim or lien. The clerk of the court shall endorse thereon the date and hour of filing in the hospital lien book, along with the name of the claimant, the injured person, the amount claimed, and the names and addresses of those claimed to be liable for damages. Such information shall be recorded in the name of the injured individual. The clerk shall be paid $1.00 as his or her fee for such filing. No release for such cause or causes of action or any judgment thereon, or any covenant not to sue thereon, shall be valid or effectual as against such lien unless the holder thereof shall join therein or execute a release of such lien; and the claimant of such lien may enforce the lien by an action against the person, firm, or corporation liable for such damages.



§ 49-9-17. Authorization to retain title; authorization to sell; surplus; receipts; deposit of funds received

The agency is authorized to retain title to any property, tools, instruments, training supplies, equipment, or other items of value acquired for use of persons with disabilities and to repossess and transfer them for the use of other persons with disabilities. The board is authorized to offer for sale any items acquired in the operation of the program under this chapter when they are no longer necessary or to exchange them for necessary items which may be used to greater advantage. When any such surplus equipment is sold or exchanged, a receipt for it shall be taken from the purchaser showing the consideration given for such equipment and shall be forwarded to the Office of the State Treasurer; and any funds received by the agency pursuant to any such transactions shall be deposited in the state treasury in the appropriate federal or state rehabilitation account and shall be available for expenditures for any purposes consistent with this chapter.



§ 49-9-18. Confidentiality; penalty

It shall be unlawful, except for purposes directly connected with the administration of the vocational rehabilitation program and in accordance with regulations, policies, and procedures, for any person or persons to solicit, disclose, receive, or make use of or authorize, knowingly permit, participate in, or acquiesce in the use of any list of, or names of, or any information concerning persons applying for or receiving vocational rehabilitation, directly or indirectly derived from the records. Any person who violates any provision of this Code section shall be guilty of a misdemeanor.



§ 49-9-19. Governing prohibitions

Employees of the agency engaged in functions under this chapter shall be governed by the prohibitions in the rules and regulations of the State Personnel Board and the federal Office of Personnel Management from participation in political activity.



§ 49-9-20. Rights of General Assembly to amend or repeal chapter

The General Assembly reserves the right to amend or repeal all or any part of this chapter at any time, and there shall be no vested private right of any kind against such amendment or repeal. All the rights, privileges, or immunities conferred by this chapter or by acts done pursuant thereto shall exist subject to the power of the legislature to amend or repeal this chapter at any time.



§ 49-9-21. Delivery of deaf-blind services and techniques leading to maximum independence; integration

(a) The Georgia Vocational Rehabilitation Agency shall oversee the delivery of deaf-blind services and techniques provided by an organization pursuant to subsection (c) of this Code section that lead to maximum independence and employment for individuals with both a hearing and a vision loss. These services shall include, but not be limited to, transition of deaf-blind youth from education to the work force; identification of deaf-blind individuals in Georgia; communication access for varying groups of individuals and their unique needs; training deaf-blind individuals in orientation and mobility, rehabilitation, and Braille; utilization of support service providers to function as sighted guides, communication facilitators, and providers of transportation; support and increase in the number of qualified sign language interpreters working with deaf-blind individuals; use of adaptive technologies, such as computers, telebraillers, and TTY devices; strategies and techniques to assist deaf-blind individuals in obtaining the highest level of independence possible; and peer support which provides access to information, people, and places.

(b) The agency shall, to the greatest extent possible, integrate the services and techniques required pursuant to subsection (a) of this Code section into its standard practices and procedures with the objective of providing appropriate services in an appropriate manner to individuals in the deaf-blind community.

(c) Subject to appropriations by the General Assembly, the Georgia Vocational Rehabilitation Agency shall retain an organization knowledgeable on deaf-blind issues to provide the services and techniques included in subsection (a) of this Code section to deaf-blind individuals and to provide comprehensive training to agency staff on such services and techniques required pursuant to subsection (a) of this Code section. Such organization shall be retained no later than six months after funding from appropriations by the General Assembly has been made available for expenditure by the agency.






Article 2 - Vending Facilities on State Property

§ 49-9-40. Definitions

As used in this article, the term:

(1) "State property" means any building, land, or other real property owned, leased, or occupied by any department, commission, board, bureau, agency, public corporation, or other instrumentality of the state, including, but not limited to, the Georgia Building Authority, and any other real property in which the state has a legal or beneficial interest; provided, however, the term "state property" shall not include any property, real or personal, owned or leased or otherwise under the jurisdiction of the Board of Regents of the University System of Georgia, the Georgia Education Authority (University), or any county or independent school system of this state.

(2) "Vending facility" means vending stands, vending machines, snack bars, cart service, shelters, counters, and such other appropriate facilities and equipment as may be necessary for the sale of articles or services by licensed blind persons or other persons with disabilities, as prescribed by rules and regulations adopted by the agency.



§ 49-9-41. Declaration of public policy; income

To effectuate the purposes of this article, it is declared to be public policy of the state that on any state property where the board determines it to be feasible to establish a vending facility to be operated by a licensed operator as provided in this article and where the agency or department or custodian of such property determines that such facility can be established without undue inconvenience to the operation being carried on in such state building or property, the preference accorded in this article shall require that such vending facility site not be deemed available for letting to competitive bidders for revenue-producing purposes unless the board declines to establish on such site a vending facility for blind persons or other persons with disabilities. The income to the agency or department or custodian controlling the space for such facility sites shall generally not be expected to exceed reimbursement for the cost of providing such facility site space and the services connected therewith; but in any case where such income exceeds those purposes, it shall be paid into the state treasury, subject to certification and audit.



§ 49-9-42. Operation of vending facilities on state property; preference for licensed disabled persons

For the purpose of providing blind persons or other persons with disabilities with remunerative employment, enlarging their economic opportunities, and stimulating them to greater effort in striving to make themselves self-supporting, such blind persons or other persons with disabilities who are licensed by the Georgia Vocational Rehabilitation Agency shall be authorized to operate vending facilities on any state property where such vending facilities may be properly and satisfactorily operated by blind persons or other persons with disabilities. In authorizing the operation of vending facilities on state property, preference shall be given, so far as feasible, to blind persons or other persons with disabilities licensed by the Georgia Vocational Rehabilitation Agency as provided in this article; and the head of each department or agency in control of the maintenance, operation, and protection of state property shall, after consultation with the board and with the approval of the Governor, prescribe regulations designed to assure such preference (including assignment of vending machine income to achieve and protect such preference) for such licensed blind persons or other persons with disabilities without unduly inconveniencing such departments and agencies or adversely affecting the interests of the state.









Chapter 10 - Georgia Board for Physician Workforce

§ 49-10-1. Board for physician workforce; composition; expense allowances; staffing; advisory committees

(a)(1) The Joint Board of Family Practice which existed on January 1, 1998, is continued in existence but on and after July 1, 1998, shall become and be known as the Georgia Board for Physician Workforce. The Georgia Board for Physician Workforce, referred to in this chapter as the "board," shall be attached to the Department of Community Health for administrative purposes only, as defined by Code Section 50-4-3, except that such department shall prepare and submit the budget for that board in concurrence with that board.

(2) The Georgia Board for Physician Workforce shall be composed of 15 members, all of whom are residents of this state, as follows:

(A) Five members shall be primary care physicians, at least three of whom shall be from rural areas;

(B) Five members shall be physicians who are not primary care physicians, at least three of whom shall practice in rural areas;

(C) Three members shall be representatives of hospitals which are not teaching hospitals, with at least two of those three members being representatives of rural, nonprofit hospitals;

(D) One member shall be a representative from the business community;

(E) One member shall have no connection with the practice of medicine or the provision of health care; and

(F) The physicians on the board shall represent a diversity of medical disciplines, including, but not limited to, women's health, geriatrics, and children's health. The board shall represent the gender, racial, and geographical diversity of the state.

(3) All members of the board shall be appointed by the Governor and confirmed by the Senate. The terms of office of all the members of the Joint Board of Family Practice shall expire July 1, 1998, but only at such time on or after that date when all 15 of the initial members of the Georgia Board of Physician Workforce have been appointed and qualified. No such initial member shall exercise any power under this chapter until all 15 members have been appointed and qualified. The initial members of the board who are appointed thereto shall take office for initial terms of office as follows:

(A) Two primary care physicians, two physicians who are not primary care physicians, and one representative of a hospital which is not a teaching hospital shall be appointed to two-year terms of office;

(B) Two primary care physicians, two physicians who are not primary care physicians, and one representative of a hospital which is not a teaching hospital shall be appointed to four-year terms of office; and

(C) The remainder of the board shall be appointed to six-year terms of office.

Thereafter, successors to such members shall be appointed for terms of six years. The Governor shall designate the term to which each initial member is appointed. All members shall serve until their successors are appointed and qualified. Members appointed under this paragraph shall be eligible to serve on the board until confirmed by the Senate at the session of the General Assembly next following their appointment.

(4) In case of a vacancy on the board by reason of death or resignation of a member or for any other cause other than the expiration of the member's term of office, the board shall by secret ballot elect a temporary successor. If the General Assembly is in session, the temporary successor shall serve until the end of that session. If the General Assembly is not in session, the temporary successor shall serve until the end of the session next following the vacancy or until the expiration of the vacated member's term of office, whichever occurs first. The Governor shall appoint a permanent successor who shall be confirmed by the Senate. The permanent successor shall take office on the first day after the General Assembly adjourns and shall serve for the unexpired term and until his or her successor is appointed and qualified.

(5) The office on the board of a member thereof who fails to attend more than three consecutive regular meetings of the board, without excuse approved by resolution of the board, shall become vacant.

(b) The board shall annually elect from its membership a chair, a vice chair, and a secretary-treasurer by ballot. Meetings shall be held at the call of the chair or upon written request of a majority of the members. A majority of members then in office shall constitute a quorum and shall have the authority to act upon any matter properly brought before the board. The board shall keep permanent minutes and records of all its proceedings and actions.

(c) Each member of the board shall receive the same expense allowance per day as that received by a member of the General Assembly for each day or substantial portion thereof that such member of the board is engaged in the work of the board, in addition to such reimbursement for travel and other expenses as is normally allowed to state employees. No member of the board shall receive the above per diem for more than 30 days in any one calendar year.

(d) The Department of Community Health, with the concurrence of the board, shall have the authority to employ such administrative staff as is necessary to carry out the functions of the board. Such staff members shall be employed within the limits of the appropriations made to the board.

(e) The board, as it deems appropriate, shall have the authority to appoint advisory committees to advise the board on the fulfillment of its duties. The members of the advisory committees shall not receive any per diem or reimbursements; provided, however, that such members shall receive the mileage allowance provided for in Code Section 50-19-7 for the use of a personal car in connection with attendance at meetings called by the board.



§ 49-10-2. Purpose

The purpose of the board shall be to address the health care workforce needs of Georgia communities through the support and development of medical education programs and to increase the number of physicians and health care practitioners practicing in underserved rural areas.



§ 49-10-3. Powers, duties, and responsibilities

The board shall have the following powers, duties, and responsibilities:

(1) To locate and determine specific underserved areas of the state in which unmet priority needs exist for physicians and health care practitioners by monitoring and evaluating the supply and distribution of physicians and health care practitioners by specialty and geographical location;

(2) To award service cancelable loans and scholarships pursuant to Part 6 of Article 7 of Chapter 3 of Title 20, Chapter 34 of Title 31, or as otherwise provided by law;

(3) To approve and allocate state appropriations for family practice training programs, including but not limited to fellowships in geriatrics and other areas of need as may be identified by the board;

(4) To approve and allocate state appropriations for designated pediatric training programs;

(5) To approve and allocate any other state funds appropriated to the Georgia Board for Physician Workforce to carry out its purposes;

(6) To coordinate and conduct with other state, federal, and private entities, as appropriate, activities to increase the number of graduating physicians and health care practitioners who remain in Georgia to practice with an emphasis on medically underserved areas of the state;

(7) To apply for grants and to solicit and accept donations, gifts, and contributions from any source for the purposes of studying or engaging one or more contractors to study issues relevant to medical education or implementing initiatives designed to enhance the medical education infrastructure of this state and to meet the physician and other health care practitioners workforce needs of Georgia communities; and

(8) To carry out any other functions assigned to the board by general law.



§ 49-10-4. Power to make contracts; authority to adopt rules and regulations

The board shall have the power to contract with other state and federal agencies, persons, corporations, associations, institutions, and authorities in carrying out its responsibilities. In addition, the board shall have the authority to adopt reasonable rules and regulations to carry out those responsibilities.









Title 50 - State Government

Chapter 1 - General Provisions

§ 50-1-1. Agency mailing lists; updating; restriction on mailing materials to officials no longer in office

(a) For the purpose of this Code section, the term "state agency" means a department, agency, board, commission, or authority of state government.

(b) Each state agency is required to update annually all mailing lists of the agency.

(c) No state agency shall mail publications or materials to a previously elected state officer who is no longer in office except upon written request.



§ 50-1-2. Privileges and exemptions accorded the Taipei Economic and Cultural Representatives Office

The Taipei Economic and Cultural Representatives Office in the United States, while it maintains an office in the State of Georgia, shall be accorded the same privileges and exemptions concerning taxation, the operation of motor vehicles, education, immunity, and any other privileges and exemptions as provided by the Taiwan Relations Act, 22 U.S.C. Section 3301, et seq.



§ 50-1-3. Poet laureate

(a) There is created the position of poet laureate of the State of Georgia.

(b) The poet laureate shall be appointed by the Governor from a list of three nominees submitted to him by the Georgia Council for the Arts.

(c) The council shall submit the list of three nominees to the Governor within 30 days after the Governor takes the oath of office for a full term. The Governor shall appoint the poet laureate within 30 days after receiving the list of nominees. The poet laureate shall be appointed to serve for a term of office concurrent with the term of office of the Governor or until a successor is appointed and qualified as provided in this Code section.

(d) In the event of a vacancy in the office of poet laureate, the vacancy shall be filled in the same manner as the original appointment, and the person so appointed shall serve until a successor is appointed and qualified as provided in this Code section.

(e) Any person serving on April 13, 1981, in the position of poet laureate as created by executive order shall continue in the position and no appointment shall be effective under this Code section until such time as the person serving as poet laureate on April 13, 1981, either vacates the office or a vacancy occurs in the office in any other manner.

(f) The poet laureate shall be an honorary position and the person appointed shall receive no remuneration.



§ 50-1-4. Employment position to remain open upon granting of involuntary separation benefits by state agency

(a) As used in this Code section, the term "state agency" means any department, agency, board, commission, or authority of the state or any political subdivision thereof, any employees of which are members of the Employees' Retirement System of Georgia.

(b) Any time a state employee entitled to receive involuntary separation retirement benefits pursuant to Code Section 47-2-123 is involuntarily separated from employment and such employee is granted such involuntary separation benefits, the employment position such employee held within a state agency at the time of such involuntary separation from service shall remain open and unfilled permanently. In addition, an amount equal to the sum of such employee's salary at the time of such involuntary separation from service and the cost of such employee's retirement with involuntary separation benefits shall be deleted permanently from the employing state agency's annual appropriations budget.

(c) The provisions of this Code section shall not apply to an employee who is involuntarily separated from service because of a mandatory retirement age or as a direct result of an Act of the General Assembly which abolishes such employee's position.



§ 50-1-5. Meetings by teleconference or other similar means

(a) Unless specifically prohibited by the laws relating to a particular board, body, or committee, any board, body, or committee of state government may meet by teleconference or other similar means. The methods of meeting permitted under this Code section shall include telephone conference calls, meetings held through two-way interactive closed circuit television or satellite television signal, or any other similar method which allows each member of the board or body participating in the meeting to hear and speak to each other member participating in the meeting.

(b) Nothing in this Code section shall eliminate any otherwise applicable requirement for giving notice of any meeting. Likewise, nothing in this Code section shall create a requirement for giving notice of any meeting where it does not otherwise exist. The notice shall list each location where any member of the board, body, or committee plans to participate in the meeting if the meeting is otherwise open to the public; provided, however, it shall not be grounds to contest any actions of the board, body, or committee as provided in Code Section 50-14-1 if a member participates from a location other than the location listed in the notice. At a minimum, the notice shall list one specific location where the public can participate in the meeting if the meeting is otherwise open to the public. The notice shall further conform with the notice provisions of Code Section 50-14-1. Any meeting which is otherwise required by law to be open to the public shall be open to the public at each location listed in the notice or where any member of the board, body, or committee participates in the meeting.

(c) The provisions of this Code section shall be broadly construed to cover any board, body, or committee of state government which is required or authorized to hold any meeting concerning state government affairs, regardless of the name by which any such entity may be known. The provisions of this Code section are specifically made applicable to the legislative and judicial branches of state government as well as the executive branch. With respect to the judicial branch, however, this Code section shall not apply to actual court sessions but shall apply to other administrative or judicial proceedings in the judicial branch. With respect to the legislative branch, this Code section shall not apply to actual sessions of the Senate or the House of Representatives but shall apply to committee meetings and other administrative proceedings.



§ 50-1-6. Credit card payments on amounts due state and local governments

(a) Notwithstanding any other provision of general or local law to the contrary, any officer or unit of state or local government who or which is required or authorized to receive or collect any payments to state or local government is authorized but not required to accept credit card payment of such amounts.

(b) This Code section shall be broadly construed to authorize but not require acceptance of credit card payments by:

(1) All departments, agencies, boards, bureaus, commissions, authorities, and other units of state government, by whatever name called;

(2) All officers, officials, employees, and agents of the state and such units of state government, by whatever name called;

(3) All political subdivisions of the state, including counties, municipalities, school districts, and local authorities;

(4) All departments, agencies, boards, bureaus, commissions, authorities, and other units of such political subdivisions, by whatever name called; and

(5) All officers, officials, employees, and agents of such units of political subdivisions.

(c) This Code section shall be broadly construed to authorize but not require acceptance of credit card payments of all types of amounts payable, including but not limited to taxes, license and registration fees, fines, and penalties. For purposes of this Code section, the term "credit card" shall be deemed to include credit cards, charge cards, and debit cards.

(d) The decision as to whether to accept credit card payments for any particular type of payment shall be made by the officer or board or other body having general discretionary authority over the manner of acceptance of such type of payments. If credit card payments are to be accepted, such officer or board or other body shall be authorized to adopt reasonable policies, rules, or regulations not in conflict with this Code section governing the manner of acceptance of credit card payments. However, no credit card payments shall be accepted for local ad valorem taxes without the formal agreement of the governing authority of the political subdivision for whose benefit such taxes are collected, and no credit card payments shall be accepted for any state taxes or fees without formal approval by the State Depository Board. The officer or board or other body having the general discretionary authority over the manner of acceptance of such payments shall be authorized to enter into appropriate agreements with credit card issuers or other appropriate parties as needed to facilitate the acceptance of credit card payments. Without limiting the generality of the foregoing, such agreements may provide for the acceptance of credit card payments at a discount from their face amount or the payment or withholding of administrative fees from the face amount of such payments. Such discount or administrative fees may be authorized when the officer or board or other body determines that any reduction of revenue resulting from such discount or fees will be in the best interest of state or local government. Factors which may be considered in making such a determination may include but are not necessarily limited to improved governmental cash flow, reduction of governmental overhead, improved governmental financial security, or a combination of one or more of the foregoing together with the benefit of increased public convenience. Any such agreement shall provide that it may be canceled at any time by the affected officer or unit of state or local government, but the agreement may include provisions for a reasonable brief period of notice for cancellation.

(e) An officer or board or other body authorizing acceptance of credit card payments shall be authorized but not required to impose a surcharge upon the person making a payment by credit card so as to wholly or partially offset the amount of any discount or administrative fees charged to state or local government. The surcharge will be applied only when allowed by the operating rules and regulations of the credit card involved. When a party elects to make a payment to state or local government by credit card and such a surcharge is imposed, the payment of such surcharge shall be deemed voluntary by such party and shall be in no case refundable.

(f) No person making any payment by credit card to state or local government shall be relieved from liability for the underlying obligation except to the extent that state or local government realizes final payment of the underlying obligation in cash or the equivalent. If final payment is not made by the credit card issuer or other guarantor of payment in the credit card transaction, then the underlying obligation shall survive and state or local government shall retain all remedies for enforcement which would have applied if the credit card transaction had not occurred. No contract may modify the provisions of this subsection. This subsection, however, shall not make the underlying obligor liable for any discount or administrative fees paid to a credit card issuer or other party by state or local government.

(g) A state or local government officer or employee who accepts a credit card payment in accordance with this Code section and any applicable policies, rules, or regulations of state or local government shall not thereby incur any personal liability for the final collection of such payments.



§ 50-1-7. General Assembly findings; state authorized to administer programs

(a) The General Assembly finds and determines that:

(1) Federal law now provides at 42 U.S.C.A. Section 604a, and may hereafter provide under other federal laws, that subject to certain limitations states may:

(A) Administer and provide services under certain federal programs through contracts with charitable, religious, or private organizations; and

(B) Provide beneficiaries of assistance under certain federal programs with certificates, vouchers, or other forms of disbursement which are redeemable with such organizations

but that such authority shall not preempt any provision of a state constitution or state statute that prohibits or restricts the expenditure of state funds in or by religious organizations;

(2) Article I, Section II, Paragraph VII of the Georgia Constitution provides that no money shall ever be taken from the public treasury, directly or indirectly, in aid of any church, sect, cult, or religious denomination or of any sectarian institution;

(3) Article III, Section VI, Paragraph II(a)(3) of the Georgia Constitution provides that the General Assembly may provide by law for participation by the state and political subdivisions and instrumentalities of the state in federal programs and the compliance with laws relating thereto;

(4) Article III, Section IX, Paragraph II(c) of the Georgia Constitution provides that the General Assembly shall by general law provide for the regulation and management of the finance and fiscal administration of the state; and

(5) The provisions of this Code section are authorized under a reasonable construction of such provisions of federal law and the Georgia Constitution.

(b) To the extent authorized and contemplated by federal law, the State of Georgia and its departments, agencies, instrumentalities, and political subdivisions may, in the course of participation in federal programs, administer programs and provide assistance in the manner contemplated by 42 U.S.C.A. Section 604a, and any other similar federal law, subject to the following conditions:

(1) State and local government funds may be expended for administrative purposes incidental to the administration of such programs but neither state funds nor local government funds shall be distributed to any church, sect, cult, religious denomination, or sectarian institution, except as otherwise authorized by law or the Constitution of the State of Georgia;

(2) If an individual objects to the religious character of an organization from which the individual receives, or would receive, program assistance or services, an alternative acceptable provider shall be made available to such individual;

(3) A religious organization providing program assistance or services shall not discriminate against an individual in rendering program assistance or services on the basis of religion, religious belief, or participation in or refusal to participate in a religious practice or rite;

(4) No funds provided to a religious organization to provide program assistance or services shall be expended for sectarian worship, instruction, proselytization, or promotion of any particular system of faith or worship; and

(5) Organizations receiving funds to provide program assistance or services shall either be organized under Section 501(c)(3) of the United States Internal Revenue Code or shall agree to be subject to audit of the use of state and local funds pursuant to appropriate rules and regulations promulgated by the Department of Audits and Accounts for the administration of the terms of this Code section.



§ 50-1-8. Election to contractually provide to unmarried persons benefits, rights, or privileges provided to married persons

(a) It is the policy of this state that any organization or person in this state may elect to, or elect not to, contractually provide to unmarried persons one or more benefits, rights, or privileges in the same manner that such organization or person contractually provides benefits, rights, or privileges to married persons.

(b) State and local government shall not impose any penalty on or withhold any benefits, rights, or privileges from any organization or person on the basis of such organization's or person's election to or election not to contractually or otherwise provide to unmarried persons one or more benefits, rights, or privileges in the same manner that such organization or person contractually or otherwise provides benefits, rights, or privileges to married persons.

(c) Subsection (b) of this Code section shall apply to the state and any political subdivision of the state and to any department, agency, authority, commission, or other entity of the state or any political subdivision of the state.

(d) As used in this Code section, the term "organization" includes but is not limited to any corporation, association, nonprofit organization, limited liability company, partnership, group, authority, or other entity, including any political subdivision of this state.



§ 50-1-9. Natural disaster defined; replacement of licenses, state identification cards, and other documents

(a) As used in this Code section, the term "natural disaster" shall mean a flood, tornado, hurricane, earthquake, or other occurrence for which the President of the United States has made a federal disaster declaration under the Robert T. Stafford Disaster Relief and Emergency Assistance Act, 42 U.S.C. Sections 5121-5206.

(b) Each state agency that issues permits, licenses, certificates, or identification cards to citizens of this state including, but not limited to, drivers' licenses, state identification cards, professional licenses, professional certifications, professional registrations, professional permits, and birth certificates, shall issue replacement permits, licenses, certificates, or identification cards without charge to citizens who apply for such replacement permits, licenses, certificates, or identification cards and who demonstrate that their original permits, licenses, certificates, or identification cards were lost or destroyed as the direct result of a natural disaster if such application is made within 60 days following a federal disaster declaration under the Robert T. Stafford Disaster Relief and Emergency Assistance Act, 42 U.S.C. Sections 5121-5206, and if such citizen is a resident of the area included within such federal disaster declaration.






Chapter 2 - Boundaries and Jurisdiction of the State

Article 1 - State Boundaries

§ 50-2-1. Boundaries of the state generally

The boundaries of Georgia, as deduced from the Constitution of Georgia, the Convention of Beaufort, the Articles of Cession and Agreement with the United States of America entered into on April 24, 1802, the Resolution of the General Assembly dated December 8, 1826, and the adjudications and compromises affecting Alabama, Florida, and South Carolina are as follows:

From the sea, at the point where the northern edge of the navigable channel of the River Savannah intersects a point three geographical miles east of the ordinary low water mark, generally along the northern edge of the navigable channel up the River Savannah, along the northern edge of the sediment basin to the Tidegate, thence along the stream thereof to the fork or confluence made by the Rivers Keowee and Tugalo, and thence along said River Tugalo until the fork or confluence made by said Tugalo and the River Chattooga, and up and along the same to the point where it touches the northern boundary line of South Carolina, and the southern boundary line of North Carolina, which is at a point on the thirty-fifth parallel of north latitude, reserving all the islands in said Rivers Savannah, Tugalo, and Chattooga, except for the Barnwell Islands and Oyster Bed Island in the Savannah, to Georgia; thence on said line west, to a point where it merges into and becomes the northern boundary line of Alabama -- it being the point fixed by the survey of the State of Georgia, and known as Nickajack; thence in a direct line to the great bend of the Chattahoochee River, called Miller's Bend -- it being the line run and marked by said survey; and thence along and down the western bank of said Chattahoochee River, along the line or limit of high-water mark, to its junction with the Flint River; thence along a certain line of survey made by Gustavus J. Orr, a surveyor on the part of Georgia, and W. Whitner, a surveyor on the part of Florida, beginning at a fore-and-aft tree about four chains below the junction; thence along this line east, to a point designated 37 links north of Ellicott's Mound on the St. Marys River; thence along the middle of said river to the Atlantic Ocean, and extending therein three geographical miles from ordinary low water along those portions of the coast and coastal islands in direct contact with the open sea or three geographical miles from the line marking the seaward limit of inland waters; thence running in a northerly direction and following the direction of the Atlantic Coast to the point where the northern edge of the navigable channel of the River Savannah intersects a point three geographical miles east of the ordinary low water mark, the place of beginning; including all the lands, waters, islands, and jurisdictional rights within said limits; and also all the islands within three geographical miles of the seacoast.



§ 50-2-2. Boundary between Georgia and South Carolina

The boundary between Georgia and South Carolina shall be the line described as running from the mouth of the River Savannah, up said river and the Rivers Tugalo and Chattooga, to the point where the last-named river intersects with the thirty-fifth parallel of north latitude, conforming as much as possible to the line agreed on by the commissioners of said states at Beaufort on April 28, 1787, except for the Barnwell Islands and the Oyster Bed Island in the River Savannah; provided, however, that the boundary along the lower reaches of the Savannah River, and the lateral seaward boundary, shall be more particularly described as being:

BEGINNING at a point 32 degrees 07 minutes 00 seconds North Latitude and 81 degrees 07 minutes 00 seconds West Longitude, located in the Savannah River, and proceeding in a southeasterly direction down the thread of the Savannah River equidistant between the banks of the River on Hutchinson Island and on the mainland of South Carolina, including the small downstream island southeast of the aforesaid point, at ordinary stage, until reaching the vicinity of Pennyworth Island;

Proceeding thence easterly down the thread of the northernmost channel of the Savannah River as it flows north of Pennyworth Island, making the transition to the said northernmost channel using the triequidistant method between Pennyworth Island, the Georgia bank on Hutchinson Island, and the South Carolina mainland bank, thence to the thread of the said northernmost channel equidistant from the South Carolina mainland bank and Pennyworth Island at ordinary stage, around Pennyworth Island;

Proceeding thence southeasterly to the thread of the northern channel of the Savannah River equidistant from the Georgia bank on Hutchinson Island and the South Carolina mainland bank, making the transition utilizing the triequidistant method between Pennyworth Island, the Georgia bank on Hutchinson Island, and the South Carolina mainland bank;

Proceeding thence southeasterly down the thread of the Savannah River equidistant from the Hutchinson Island and South Carolina mainland banks of the river at ordinary stage, through the tide gates, until intersecting the northwestern (farthest upstream) boundary of the "Back River Sediment Basin," as defined in the "Annual Survey -- 1992, Savannah Harbor, Georgia, U.S. Coastal Highway, No. 17 to the Sea," U.S. Army Corps of Engineers, Savannah District, as amended by the Examination Survey -- 1992 charts for the Savannah Harbor Deepening Project, Drawings No. DSH 112/107, (hereinafter the "Channel Chart");

Proceeding thence along the said northwestern boundary to its intersection with the northern boundary of the Back River Sediment Basin, in a generally southeasterly direction until said boundary intersects the northern boundary of the main navigational channel as depicted on the Channel Chart at the point designated as SR-34 (Georgia State Grid, East Zone, 1927 NAD, coordinates x=849479.546, y=759601.757);

Proceeding thence toward the mouth of the Savannah River along the northern boundary of the main navigational channel at the new channel limit as depicted on the Channel Chart, via Oglethorpe Range through point SR-33 (coordinates x=853126.849, y=761229.575), Fort Jackson Range through point SR-32 (coordinates x=854568.183, y=762555.255), the Bight Channel through points SR-31 (coordinates x=855854.367, y=765145.946), SR-30 (coordinates x=857363.583, y=766237.604), SR-29 (coordinates x=858471.561, y=766530.527), SR-28 (coordinates x=859881.928, y=766491.887), and SR-27 (coordinates x=861359.826, y=765804.794), Upper Flats Range through point SR-26 (coordinates x=863655.959, y=763821.629), Lower Flats Range through points SR-25 (coordinates x=865361.347, y=759910.744), SR-24 (coordinates x=866413.099, y=758260.171), SR-23 (coordinates x=867339.230, y=757647.194), SR-22 (coordinates x=870024.011, y=756511.390), and SR-21 (coordinates x=873855.646, y=755906.677), Crossing Range through points SR-20 (coordinates x=875581.821, y=754992.833), and SR-19 (coordinates x=884667.253, y=744780.789) and New Channel Range around the Rehandling Basin, and along the northern boundary of the Oyster Bed Island Turning Basin through point SR-16 (coordinates x=894907.977, y=742529.752), to the easternmost end of Oyster Bed Island at Navigational Buoy R "24";

Proceeding thence from Navigational Buoy R "24" easterly along the mean low water line of Oyster Bed Island to the point at which the mean low water line of Oyster Bed Island intersects the Oyster Bed Island Training Wall;

Proceeding thence along the southern edge of the Oyster Bed Island Training Wall until reaching the Jones Island Range line;

Proceeding thence southeasterly along the Jones Island Range line until reaching the northern boundary of the main navigational channel as depicted on the Channel Chart;

Proceeding thence southeasterly along the northern boundary of the main navigational channel as depicted on the Channel Chart to Navigational Buoy R "6," via Jones Island Range and Bloody Point Range; and finally

Proceeding thence in an easterly direction from Navigational Buoy R "6" in a straight line forming the seaward lateral boundary line to the seaward limit of Georgia as now or hereafter fixed by the Congress of the United States, said boundary line bearing approximately 104 degrees from magnetic north, the bearing of said line being more particularly described as being at right angles to the baseline from the southernmost point of Hilton Head Island and the northernmost point of Tybee Island, drawn by the Baseline Committee in 1970.

Provided, however, that the boundary shall be as more particularly shown by reference to the United States Department of Commerce, National Oceanic and Atmospheric Administration (NOAA) GPS coordinates on a map to be prepared by NOAA as a part of the survey commissioned by the States of Georgia and South Carolina in order to locate this boundary. In case of any conflict between the verbal description set forth hereinabove and the map locating the boundary with reference to GPS points, the location shown on the map shall prevail.

Provided, further, that nothing herein shall in any way be deemed to govern or affect in any way the division between the states of the remaining assimilative capacity, that is, the capacity to receive wastewater and other discharges without violating water quality standards, of the portion of the Savannah River described herein.



§ 50-2-3. Boundary between Georgia and North Carolina and Tennessee

The boundary between Georgia and North Carolina and Georgia and Tennessee shall be the line described as the thirty-fifth parallel of north latitude, from the point of its intersection by the River Chattooga, west to the place called Nickajack.



§ 50-2-4. Boundary between Georgia and Alabama

The boundary line between Georgia and Alabama shall be the line described from Nickajack to Miller's Bend on the Chattahoochee River, and down said river to its junction with the Flint River.



§ 50-2-5. Boundary between Georgia and Florida

The boundary line between Georgia and Florida shall be the line described from the junction of the Flint and Chattahoochee Rivers to the point 37 links north of Ellicott's Mound, on the St. Marys River; thence down said river to the Atlantic Ocean; thence along the middle of the presently existing St. Marys entrance navigational channel to the point of intersection with a hypothetical line connecting the seawardmost points of the jetties now protecting such channel; thence along said line to a control point of latitude 30 degrees 42' 45.6" north, longitude 81 degrees 24' 15.9" west; thence due east to the seaward limit of Georgia as now or hereafter fixed by the Congress of the United States; such boundary to be extended on the same true 90 degrees bearing so far as a need for further delimitation may arise.






Article 2 - Jurisdiction

§ 50-2-20. Extent of sovereignty and jurisdiction generally

The sovereignty and jurisdiction of this state extend to all places within the limits of her boundaries except so far as she has voluntarily ceded her sovereignty and jurisdiction over particular localities to the United States or adjacent states.



§ 50-2-21. Jurisdiction extends to all persons within state limits; court's option to decline jurisdiction

(a) The jurisdiction of this state and its laws extend to all persons while within its limits, whether as citizens, denizens, or temporary sojourners.

(b) A court of this state may decline to exercise jurisdiction of any civil cause of action of a nonresident accruing outside this state if there is another forum with jurisdiction of the parties in which the trial can be more appropriately held. In determining the appropriateness of this state or of another forum, the court shall take into account the following factors:

(1) The place of accrual of the cause of action;

(2) The location of witnesses;

(3) The residence or residences of the parties;

(4) Whether a litigant is attempting to circumvent the applicable statute of limitations of another state; and

(5) The public factor of the convenience to and burden upon the court.

(c) Upon a motion filed not later than 90 days after the last day allowed for the filing of the moving party's answer and upon the party's showing that the existing forum constitutes an inconvenient forum based on the factors listed in subsection (b) of this Code section and where there is another forum which can assume jurisdiction, the court may dismiss the action without prejudice to its being filed in any appropriate jurisdiction on any condition or conditions that may be just.



§ 50-2-22. State consent to acquisition by United States of lands for government purposes

The consent of the state is given, in accordance with Article I, Section 8, Clause 17 of the Constitution of the United States, to the acquisition by the United States, by purchase, condemnation, or otherwise, of any lands in this state which have been or may be acquired for sites for customs houses, courthouses, post offices, or for the erection of forts, magazines, arsenals, dockyards, and other needful buildings.



§ 50-2-23. Exclusive jurisdiction ceded over lands acquired by United States; exceptions

Exclusive jurisdiction in and over any lands acquired by the United States as provided in Code Section 50-2-22 is ceded to the United States for all purposes except service upon such lands of all civil and criminal process of the courts of this state; but the jurisdiction so ceded shall continue no longer than the United States shall own such lands. The state retains its civil and criminal jurisdiction over persons and citizens in the ceded territory, as over other persons and citizens in this state, except as to any ceded territory owned by the United States and used by the Department of Defense and except as to any ceded territory owned by the United States and used by the Department of Justice for penal institutions, custodial institutions, or correctional institutions, but the state retains jurisdiction over the taxation of private property and the regulation of public utility services in any ceded territory. Nothing in this Code section shall interfere with the jurisdiction of the United States over any matter or subjects set out in the acts of Congress donating money for the erection of public buildings for the transaction of its business in this state or with any laws, rules, or regulations that Congress may adopt for the preservation and protection of its property and rights in the ceded territory and the proper maintenance of good order therein.



§ 50-2-23.1. Cession of concurrent jurisdiction to United States over certain lands within state; application to Governor; procedure for effecting cession

(a) The consent of the State of Georgia is given to the cession of concurrent jurisdiction to the United States of America over lands within the boundaries of the State of Georgia that are owned by the United States of America or over which such jurisdiction is necessary for the effective administration and management of the lands owned by the United States.

(b) Whenever the United States of America desires to acquire concurrent jurisdiction over lands of the type described in subsection (a) of this Code section, application therefor shall be made to the Governor by the principal officer of the agency of the United States having administrative and legal control over the land and shall describe with specificity the lands for which concurrent jurisdiction is sought. For the purpose of this Code section, "legal control" shall include the authority to sell, convey, rent, lease, make covenants, alienate, or otherwise control by lawful means, any and all interests and rights in real property including but not limited to the right of possession to, use of, and travel upon or over relevant lands.

(c) Upon receipt of an application to acquire concurrent jurisdiction on behalf of the United States over lands of the type described in subsection (a) of this Code section, the Governor is authorized to cede concurrent jurisdiction over such lands to the United States.

(d) Cession of concurrent jurisdiction shall be effected by means of negotiation and execution of an agreement between the Governor on behalf of the state and the principal officer of the United States agency having administrative and legal control over the land. Any jurisdiction not specifically ceded in any such agreement is reserved to the state. Cession of such concurrent jurisdiction as is ceded by the state in any such agreement shall become effective upon the acceptance by the United States indicated in writing upon the instrument of cession by the authorized official or officials of the United States.

(e) Nothing contained in this Code section or in any instrument executed pursuant to it shall be construed as consent either to the preemption of any of the laws and regulations of this state or to the exemption of any federal lands from regulation pursuant to the laws and regulations of this state to the extent such lands are subject thereto. Nor shall any provision of this law or any instrument executed pursuant thereto be construed as a limitation or restriction upon the power, right, and authority of the General Assembly to enact laws and authorize the promulgation of regulations.



§ 50-2-23.2. Concurrent jurisdiction over lands of the National Infantry Museum; limits to concurrent jurisdiction; cession of concurrent jurisdiction; state laws and regulations not preempted

(a) The consent of the State of Georgia is given to the cession of concurrent jurisdiction to the United States of America over lands within the boundaries of the State of Georgia which are owned by the National Infantry Foundation and which are incorporated into and used for the operation of the National Infantry Museum in Columbus, Georgia, or over which such jurisdiction is necessary for the effective administration and management of such museum, specifically including the following described territory:

All that certain tract of land containing 90.63 acres located in Land Lots 37, 54, 55, 59 and 60 of the 7th Land District, Columbus, Muscogee County, Georgia, and being more particularly described as follows according to the survey by Barrett & McPherson, Inc., Engineers & Land Surveyors of Eufaula, Alabama:

Starting at an iron pin at the intersection of the West right of way of Fort Benning Boulevard and the North line of Land Lot 37 of the 7th Land District of Muscogee County, Georgia, being a point on the boundary of the Fort Benning Military Reservation, go along the North line of said Land Lot 37 and the boundary of the Fort Benning Military Reservation North 88 degrees 47 minutes 39 seconds West 12.45 feet to a concrete monument which lies 50 feet West of the centerline of the Southbound lane of Fort Benning Boulevard, as measured at right angles thereto, thence continue along the North line of Land Lot 37 and the boundary of the Fort Benning Military Reservation North 88 degrees 47 minutes 39 seconds West 401.06 feet to a railroad rail iron stake at the Northeast corner of that certain tract of land conveyed by the United States of America to the City of Columbus, Georgia by Quit Claim Deed dated 25 August, 1975 and recorded in Deed Book 1563 at pages 373, et seq., in the Office of the Clerk of Superior Court of Muscogee County, Georgia, also being the POINT of BEGINNING; thence along the East and South lines of said tract of land Quit Claimed to the City of Columbus, Georgia the following courses: South 20 degrees 37 minutes 05 seconds West 936.78 feet to an iron pin; South 20 degrees 36 minutes 04 seconds West 2493.94 feet to an iron pin; South 20 degrees 35 minutes 16 seconds West 770.61 feet; a curve, concave Easterly, having a radius of 5786.81 feet, an arc length of 2568.74 feet, and a chord of South 07 degrees 52 minutes 16 seconds West 2547.70 feet to an iron pin; South 04 degrees 49 minutes 11 seconds East 207.24 feet to an iron pin; a curve, concave Westerly, having a radius of 3611.86 feet, an arc length of 17.47 feet, and a chord of South 04 degrees 40 minutes 52 seconds East 17.47 feet to an iron pin; a curve, concave Northwesterly, having a radius of 596.89 feet, an arc length of 696.09 feet, and a chord of South 58 degrees 38 minutes 25 seconds West 657.31 feet to an iron pin; thence North 87 degrees 57 minutes 02 seconds West 156.25 feet to an iron pin 50 feet East of the centerline of South Lumpkin Road, as measured at right angle thereto; thence along a line 50 feet East of the centerline of South Lumpkin Road, as measured at right angles thereto, the following courses: a curve, concave Southeasterly, having a radius of 3798.62 feet, an arc length of 329.36 feet. and a chord of North 07 degrees 58 minutes 57 seconds East 329.25 feet to an iron pin; North 10 degrees 31 minutes 29 seconds East 1115.76 feet to an iron pin; a curve, concave Westerly, having a radius of 5791.07 feet, an arc length of 625.22 feet, and a chord of North 07 degrees 25 minutes 55 seconds East 624.91 feet to an iron pin; North 04 degrees 20 minutes 20 seconds East 2587.34 feet to an iron pin; a curve, concave Westerly, having a radius of 11178.19 feet, an arc length of 613.36 feet, and a chord of North 02 degrees 46 minutes 01 seconds East 613.29 feet to an iron pin; North 01 degree 14 minutes 08 seconds East 26.19 feet to an iron pin at the Southwest corner of that certain 60.05 acre tract of land conveyed by the United States of America to Bickerstaff Clay Products Company, Inc. by Exchange Deed recorded in Deed Book 4159 at pages 213, et seq., in the Office of the Clerk of Superior Court of Muscogee County, Georgia; thence along the South and East lines of said tract of land conveyed to Bickerstaff Clay Products Company, Inc. the following courses: South 88 degrees 46 minutes 21 seconds East 1140.02 feet to an iron pin; North 20 degrees 37 minutes 20 seconds East 1021.08 feet to an iron pin; North 20 degrees 36 minutes 33 seconds East 884.18 feet to an iron pipe on the aforementioned North line of Land Lot 37; thence along the North line of Land Lot 37 South 88 degrees 44 minutes 49 seconds East 158.99 feet to the POINT of BEGINNING.

(b) Such concurrent jurisdiction granted to the United States of America by this Code section shall be limited to the provision of law enforcement services, security, and fire protection; the enforcement of applicable laws, rules, regulations, and ordinances of the state, the United States, and Columbus, Georgia; the trial of offenses and ordinance violations in the courts the United States, the State of Georgia, and Columbus, Georgia; and to such additional matters as may be the subject of the written agreement provided for in subsection (c) of this Code section.

(c) Cession of concurrent jurisdiction shall be effected by means of negotiation and execution of an agreement between the Governor on behalf of the state, the commanding general of the United States Army Infantry Center at Fort Benning, the governing authority of Columbus, Georgia, and the governing board of the National Infantry Foundation or any successor owner or operator of the National Infantry Museum and the property on which it is located. Any jurisdiction not specifically ceded in any such agreement is reserved to the state. Cession of such concurrent jurisdiction as is ceded by the state in any such agreement shall become effective upon the acceptance by the United States indicated in writing upon the instrument of cession by the authorized official or officials of the United States.

(d) Nothing contained in this Code section or in any instrument executed pursuant to it shall be construed as consent either to the preemption of any of the laws and regulations of this state or to the exemption of any lands from regulation pursuant to the laws and regulations of this state to the extent such lands are subject thereto. No provision of this Code section or any instrument executed pursuant to this Code section shall be construed as a limitation or restriction upon the power, right, and authority of the General Assembly to enact laws and authorize the promulgation of regulations.



§ 50-2-24. Vesting of jurisdiction; exemption from state, county, or municipal charges

The jurisdiction ceded as provided in Code Section 50-2-23 shall not vest until the United States has acquired the title to the lands by purchase, condemnation, or otherwise. As long as the lands remain the property of the United States when acquired by purchase, condemnation, or otherwise, and no longer, the same shall be and continue to be exempt and exonerated from all state, county, and municipal assessment, or other charges which may be levied or imposed under authority of the state.



§ 50-2-25. State consent to acquisition by United States of lands for forest and wildlife purposes; concurrent jurisdiction

The consent of the state is given to the acquisition by the United States by purchase, gift, exchange, or by condemnation according to law, of only such lands as may be contracted, proposed, or offered for sale in writing by the ostensible owner to the United States, in which writing the owner consents to such acquisition, of such lands in all those counties in the northern and central portions of the state south to and including the Counties of Stewart, Webster, Marion, Taylor, Upson, Monroe, Jones, Putnam, Greene, Taliaferro, Wilkes, Jasper, Elbert, Warren, Hancock, Oglethorpe, Dodge, Treutlen, Laurens, Butts, and Richmond, and in and around the Okefenokee Swamp as in the opinion of state and federal government officials may be needed for the establishment, consolidation, or extension of national forests, forest experiment stations, wildlife sanctuaries, or for rights of way and land on which to build roads, highways, and bridges in the Okefenokee Swamp or for rights of way and land on which to build roads, highways, and bridges to connect the swamp roads with other highways, or for any development purposes best suited on these lands to be acquired by the United States. The state shall retain concurrent jurisdiction with the United States in and over such lands in all cases insofar as civil process is concerned, and such criminal process as may issue under the authority of the state against any person charged with the commission of any crime outside or within the jurisdiction may be executed thereon in like manner as if this law had not been enacted. In all condemnation proceedings, the rights of the federal government shall be limited to the specific objects set forth by laws of the United States in regard to national forests or wildlife sanctuaries and rights of way on which to build roads, highways, and bridges.



§ 50-2-26. Reacquisition of jurisdiction over state maintained highways in ceded territory

Upon the concurrence of the United States by its appropriate action, this state shall thereby reacquire civil and criminal jurisdiction over persons and citizens found upon any highway or road maintained and used by this state for highway purposes within any ceded territory owned by the United States and used by the Department of Defense.



§ 50-2-27. Retrocession of jurisdiction over lands owned by the United States

(a) The consent of this state is given to the retrocession of jurisdiction, either partially or wholly, by the United States over land owned by the United States within the boundaries of this state; and the Governor is authorized to accept for the state such retrocession of jurisdiction.

(b) Retrocession of jurisdiction shall be effected upon written notice by the principal officer of the agency of the United States having supervision and control over the land to the Governor, such notice describing the land by metes and bounds and specifying the nature of the jurisdiction therein to be retroceded to the state and the entry of acceptance upon the written notice by the Governor.



§ 50-2-28. Capitol Square designated; state control and jurisdiction over buildings and grounds; Governor authorized to deed part of grounds for traffic movement

(a) The following area is designated as "Capitol Square":

(1) The property owned by this state and the sidewalks and streets within the area in the City of Atlanta bounded by Washington Street, Trinity Avenue, Memorial Drive, Capitol Avenue, and Martin Luther King, Jr. Drive; and

(2) The buildings and property owned and operated by the Georgia Building Authority which are located on or bounded by Central Avenue, Trinity Avenue, Memorial Drive, Capitol Avenue, Jessie Hill, Jr. Drive, Martin Luther King, Jr. Drive, Peachtree Street, and Marietta Street.

(b) The state shall have the same control and jurisdiction over the use of the buildings and grounds owned by the state and designated as Capitol Square as have been authorized by law for the control and supervision of the public property formerly known as the State Capitol Buildings and Grounds.

(c) The Governor is authorized and empowered to deed, upon unanimous approval of the Governor, an appointee of the Governor who is not the Attorney General, and state auditor, upon such terms and conditions as they may deem to be to the best interests of the state, to the City of Atlanta or other appropriate governmental entity such part of the grounds owned by the state and facing Capitol Avenue that is deemed necessary and essential to widen, straighten, and improve Capitol Avenue at the entrance to Martin Luther King, Jr. Drive, so as to route traffic to such other property which is essential or necessary to aid in the movement of traffic around Capitol Square.









Chapter 3 - State Flag, Seal, and Other Symbols

Article 1 - State and Other Flags

§ 50-3-1. Description of state flag; militia to carry flag; defacing public monuments; obstruction of Stone Mountain

(a) The flag of the State of Georgia shall consist of a square canton on a field of three horizontal bands of equal width. The top and bottom bands shall be scarlet and the center band white. The bottom band shall extend the entire length of the flag, while the center and top bands shall extend from the canton to the fly end of the flag. The canton of the flag shall consist of a square of blue the width of two of the bands, in the upper left of the hoist of the flag. In the center of the canton shall be placed a representation in gold of the coat of arms of Georgia as shown in the center of the obverse of the Great Seal of the State of Georgia adopted in 1799 and amended in 1914. Centered immediately beneath the coat of arms shall be the words "IN GOD WE TRUST" in capital letters. The coat of arms and wording "IN GOD WE TRUST" shall be encircled by 13 white five-pointed stars, representing Georgia and the 12 other original states that formed the United States of America. Official specifications of the flag, including color identification system, type sizes and fonts, and overall dimensions, shall be established by the Secretary of State, who pursuant to Code Section 50-3-4 serves as custodian of the state flag. Every force of the organized militia shall carry this flag while on parade or review.

(b)(1) It shall be unlawful for any person, firm, corporation, or other entity to mutilate, deface, defile, or abuse contemptuously any publicly owned monument, plaque, marker, or memorial which is dedicated to, honors, or recounts the military service of any past or present military personnel of this state, the United States of America or the several states thereof, or the Confederate States of America or the several states thereof, and no officer, body, or representative of state or local government or any department, agency, authority, or instrumentality thereof shall remove or conceal from display any such monument, plaque, marker, or memorial for the purpose of preventing the visible display of the same. A violation of this paragraph shall constitute a misdemeanor.

(2) No publicly owned monument or memorial erected, constructed, created, or maintained on the public property of this state or its agencies, departments, authorities, or instrumentalities in honor of the military service of any past or present military personnel of this state, the United States of America or the several states thereof, or the Confederate States of America or the several states thereof shall be relocated, removed, concealed, obscured, or altered in any fashion; provided, however, that appropriate measures for the preservation, protection, and interpretation of such monuments or memorials shall not be prohibited.

(3) Conduct prohibited by paragraphs (1) and (2) of this subsection shall be enjoined by the appropriate superior court upon proper application therefor.

(4) It shall be unlawful for any person, firm, corporation, or other entity acting without authority to mutilate, deface, defile, abuse contemptuously, relocate, remove, conceal, or obscure any privately owned monument, plaque, marker, or memorial which is dedicated to, honors, or recounts the military service of any past or present military personnel of this state, the United States of America or the several states thereof, or the Confederate States of America or the several states thereof. Any person or entity who suffers injury or damages as a result of a violation of this paragraph may bring an action individually or in a representative capacity against the person or persons committing such violations to seek injunctive relief and to recover general and exemplary damages sustained as a result of such person's or persons' unlawful actions.

(c) Any other provision of law notwithstanding, the memorial to the heroes of the Confederate States of America graven upon the face of Stone Mountain shall never be altered, removed, concealed, or obscured in any fashion and shall be preserved and protected for all time as a tribute to the bravery and heroism of the citizens of this state who suffered and died in their cause.



§ 50-3-2. Pledge of allegiance to state flag

The following is adopted as the pledge of allegiance to the state flag:

"I pledge allegiance to the Georgia flag and to the principles for which it stands: Wisdom, Justice, and Moderation."



§ 50-3-3. Display of state flag

The state flag shall be displayed on appropriate occasions in the public and private schools of this state and in all patriotic meetings, and the citizens of the state are requested to take the pledge of allegiance set out in Code Section 50-3-2.



§ 50-3-4. Designation of Secretary of State as custodian of state flag; procurement and furnishing of flags to schools

The Secretary of State is designated as the custodian of the state flag. From funds made available for such purpose, the Secretary of State shall procure suitable state flags; and he shall be authorized to furnish, without cost, to the various public schools of this state, to the superior and state courts, and to other departments and agencies of the state, counties, or municipal authorities, such flags for their use in displaying same. From such funds he is authorized also to procure such flags and facsimiles thereof as may cause the flag sufficiently and properly to be made known and displayed.



§ 50-3-4.1. School superintendents and administrative officials authorized to display copies of national motto and American and Georgia flags in certain places; means of acquisition

(a) Local school superintendents of the public schools in this state and the appropriate administrative officials of the various institutions and agencies of this state, provided that sufficient funds or the items themselves are available as provided in subsection (b) of this Code section, are authorized to place a durable poster or framed copy representing the following which may be displayed in each public elementary and secondary school library and classroom in this state and in each public building or facility in this state which is maintained or operated by state funds:

(1) Our national motto, "In God We Trust";

(2) A true and correct representation of the American flag, which shall be centered under the national motto; and

(3) A true and correct representation of the Georgia state flag.

(b) The copies or posters authorized by this Code section shall either be donated or shall be purchased solely with funds made available through voluntary contributions to the local school boards in the case of displays in public schools or to the Georgia Building Authority in the case of displays in state buildings and facilities.



§ 50-3-5. Preservation of Confederate flags

The flags of the Georgia troops who served in the army of the Confederate States, and which have been returned to the state by the United States government, shall be preserved for all time in the capitol as priceless mementos of the cause they represented and of the heroism and patriotism of the men who bore them.



§ 50-3-6. Display of Spanish-American War flags

The flags of the Georgia regiments which engaged in the Spanish-American War shall be displayed in the corridors of the capitol in a manner similar to those of the Confederate regiments.



§ 50-3-7. Duty of Governor to accept flags

When any flag referred to in Code Section 50-3-5 or 50-3-6 is offered to the state, it shall be the duty of the Governor to accept it in behalf of the state and to make such provisions for its preservation as may be necessary to protect and preserve it from the ravages of time, dust, and moths.



§ 50-3-8. Use of national, state, or Confederate flag for advertising, selling, or promoting the sale of merchandise unlawful

(a) It shall be unlawful for any person, firm, or corporation to copy, print, publish, or otherwise use the flag of the United States, the flag, coat of arms, or state emblem of the State of Georgia, or the flag or emblem of the Confederate States of America, or any flag or emblem used by the Confederate States of America or the military or naval forces of the Confederate States of America at any time within the years 1860 to 1865, both inclusive, for the purpose of advertising, selling, or promoting the sale of any article of merchandise whatever within this state.

(b) Notwithstanding subsection (a) of this Code section, any person, firm, or corporation which contracts with the state to publish an official Code shall be authorized to use the state emblem on the cover of the publication. Utilization by the contracting person, firm, or corporation of the cover of the publication, with the state emblem thereon, for advertising purposes shall not constitute a violation of subsection (a) of this Code section.



§ 50-3-9. Abuse of federal, state, or Confederate flag unlawful

It shall be unlawful for any person, firm, or corporation to mutilate, deface, defile, or abuse contemptuously the flag of the United States, the flag, coat of arms, or emblem of the State of Georgia, or the flag or emblem of the Confederate States of America by any act whatever.



§ 50-3-10. Use of flag for decorative or patriotic purposes

Nothing in this article shall be construed to prevent the use of the flag of the United States or any flag, standard, color, shield, ensign, or other insignia of the State of Georgia or of the Confederate States of America for decorative or patriotic purposes, either inside or outside of any residence, store, place of business, public building, or school building.



§ 50-3-11. Penalty

Any person, firm, or corporation who violates any provision of Code Section 50-3-8 or 50-3-9 shall be guilty of a misdemeanor.



§ 50-3-12. State flags to honor service of deceased qualifying elected state officials

(a) The purpose of this Code section is to recognize and honor those men and women who have dedicated their lives to public service through the representation of the citizens of this state and, in devoted service thereto, safeguarded the health, safety, and welfare of the citizens of the State of Georgia. To carry out this purpose, the Secretary of State shall, from funds made available for such purpose, furnish, without cost, a state flag to honor the service of a deceased qualifying elected state official, which state flag may be displayed in the funeral service of the deceased elected state official and thereafter given to the elected state official's estate.

(b) For purposes of this Code section, a "qualifying elected state official" is an official elected to serve in a state position and shall include members of the Georgia General Assembly and any official elected by state-wide or local election to serve in a constitutionally created executive or judicial position or elected position on any constitutionally established board or commission. A person committing or convicted of a felony or crime of moral turpitude during or subsequent to holding office or who has been impeached or otherwise removed from public office shall not be considered a "qualifying elected state official."

(c) The Secretary of State is authorized to administer the recognition program set forth in this Code section and to provide rules and regulations and enter into contracts necessary for the administration of the provisions and the purposes set forth in this Code section.



§ 50-3-13. State flags to honor service of deceased qualifying public safety officers

(a) The purpose of this Code section is to recognize and honor those brave men and women who have dedicated their lives to the public safety of the citizens of this state and, in devoted service thereto, contributed to the safety, security, and individual freedom of the citizens of the State of Georgia. To carry out this purpose, the Secretary of State shall, if requested, from funds made available for such purpose, furnish, without cost, a state flag to honor the service of a deceased qualifying public safety officer, which state flag may be displayed in the funeral service of the deceased public safety officer and thereafter given to the officer's estate.

(b) For purposes of this Code section, a "qualifying public safety officer" is a peace officer, as defined in Code Section 35-8-2, sheriff, or firefighter, emergency medical technician, or emergency rescue specialist, as each is defined in Code Section 45-9-81, or member of the Georgia National Guard. In addition, "qualifying public safety officer" is an officer killed in the line of duty or an officer who has served as a qualifying public safety officer for a period of not less than five years. A person committing or convicted of a felony or crime of moral turpitude or whose certification or license to practice as a public safety officer is revoked or terminated shall not be considered a "qualifying public safety officer."

(c) It shall be the duty of any state or local agency with knowledge of the death of a qualifying public safety officer who is an employee of such agency or who retired from such agency to notify the Secretary of State's office for the purpose of providing a state flag to the deceased's estate. Any advocacy group representing the deceased or the deceased's department may also contact the Secretary of State on behalf of a deceased qualifying public safety officer.

(d) The Secretary of State is authorized to administer the recognition program set forth in this Code section and to provide rules and regulations and enter into contracts necessary for the administration of the provisions and the purposes set forth in this Code section.






Article 2 - Great Seal of the State

§ 50-3-30. Description; custody

(a) The Secretary of State shall keep the great seal of the state adopted August 17, 1914, and on deposit in the office of the Secretary of State. The seal shall be either of silver or of some harder and more durable metal or composition of metals, 2 1/4 inches in diameter.

(b) The device on one side is a view of the seashore, with a ship bearing the flag of the United States riding at anchor near a wharf, receiving on board hogsheads of tobacco and bales of cotton, emblematic of the exports of this state; at a small distance a boat, landing from the interior of the state, with hogsheads, etc., on board, representing the state's internal traffic; in the back part of the same side a man in the act of plowing; and at a small distance a flock of sheep in different postures, shaded by a flourishing tree. The motto inscribed thereon is "Agriculture and Commerce, 1776."

(c) The device on the other side is three pillars supporting an arch, with the word "Constitution" engraved within the same, emblematic of the Constitution, supported by the three departments of government, namely the legislative, judicial, and executive. The first pillar has engraved upon a scroll "Wisdom," the second, "Justice," the third, "Moderation"; between the second and third pillars a man stands with a drawn sword, representing the aid of the military in the defense of the Constitution, and the motto is "State of Georgia, 1776."



§ 50-3-31. Use and display; facsimile

In addition to official documents which require that the great seal be affixed, the Governor may authorize the use and display of the great seal or a facsimile of the state emblem under such conditions as he may impose when there shall be demonstrated to his satisfaction that the intended use or display thereof is appropriate and legitimate and is not contrary to the state's interest in preserving the sanctity and dignity of the state seal and emblem and that the use or display will not otherwise violate Code Section 50-3-8 or 50-3-9.



§ 50-3-32. Authorized and unauthorized use or display

(a) As used in this Code section, the term "election" means any primary election; run-off election, either primary or general; special election; general election; or recall election.

(b) Every constitutional officer; every official elected state wide; the executive head of every state department or agency, whether elected or appointed; each member of the General Assembly; and the executive director of each state authority shall be authorized to use or display the great seal or a facsimile of the state emblem for official state purposes and, in addition, each of the officials enumerated in this subsection who are elected officials shall be authorized to use or display the great seal or a facsimile of the state emblem on or in connection with any campaign poster, sign, or advertisement for election to any public office.

(c) Except as otherwise authorized by Code Section 50-3-31 or subsection (b) of this Code section, it shall be unlawful for any person, firm, corporation, or campaign committee to use or display the great seal or a facsimile of the state emblem on or in connection with any campaign poster, sign, or advertisement for election to any public office in such a manner as to falsely suggest or imply that the person on whose behalf the same is used is at the time a holder of a public office for which a commission bearing said seal is used.

(d) Any person who violates any provision of subsection (c) of this Code section shall be guilty of a misdemeanor.






Article 3 - Other State Symbols

§ 50-3-50. State bird

The brown thrasher is designated as the official Georgia state bird.



§ 50-3-51. State game bird

The bobwhite quail is designated as the official Georgia state game bird.



§ 50-3-52. State fish

The largemouth bass is designated as the official Georgia state fish.



§ 50-3-53. State floral emblem

The Cherokee rose is adopted as the floral emblem of the State of Georgia.



§ 50-3-54. State wild flower

The native azaleas (Rhododendron sp.), collectively, are designated as the Georgia state wild flower.



§ 50-3-55. Official tree

The live oak is adopted as the official tree emblematic of the State of Georgia.



§ 50-3-56. Official fossil

The shark tooth is designated as the official Georgia state fossil.



§ 50-3-57. Official gem

Quartz is designated as the official Georgia state gem.



§ 50-3-58. Official insect

The honeybee is designated as the official Georgia state insect.



§ 50-3-59. Official mineral

Staurolite is designated as the official Georgia state mineral.



§ 50-3-60. Official song

The song "Georgia on My Mind" with lyrics by Mr. Stuart Gorrell and music by Mr. Hoagy Carmichael is designated as the official song of the State of Georgia.

Georgia on My Mind

Melodies bring memories

That linger in my heart

Make me think of Georgia

Why did we ever part?

Some sweet day when blossoms fall

And all the world's a song

I'll go back to Georgia

"Cause that's where I belong.

Georgia, Georgia, the whole day through

Just an old sweet song keeps Georgia on my mind.

Georgia, Georgia, a song of you

Comes as sweet and clear as moonlight through the pines.

Other arms reach out to me

Other eyes smile tenderly

Still in peaceful dreams I see

The road leads back to you.

Georgia, Georgia, no peace I find

Just an old sweet song keeps Georgia on my mind.

Use by State of Georgia governed by 1979 agreement with Peer International Corporation. Copyright 1930 by Peer International Corporation. Copyright renewed. Used by permission.



§ 50-3-61. Official waltz

The song "Our Georgia" is adopted as the official waltz of the State of Georgia.



§ 50-3-62. Official butterfly

The tiger swallowtail is designated as the official Georgia state butterfly.



§ 50-3-63. Official reptile

The gopher tortoise is designated as the official Georgia state reptile.



§ 50-3-64. Official historic drama

(a) The drama, The Reach of Song, is designated as the official historic drama of the State of Georgia.

(b) The Department of Economic Development and other public agencies and leaders in the tourism industry are encouraged to work together to maximize advertising programs which permit citizens of other states and nations to learn of the historic drama and to visit the State of Georgia for tourism purposes.



§ 50-3-65. Official vegetable

The Vidalia Sweet Onion is designated as the official Georgia state vegetable.



§ 50-3-66. State theater

The Springer Opera House is designated as the official Georgia state theater.



§ 50-3-67. Official state folk festival

The Georgia Folk Festival is designated as the official Georgia state folk festival.



§ 50-3-68. Official 'Possum

Pogo 'Possum, created by Walt Kelly, is adopted as the official Georgia State 'Possum.



§ 50-3-69. Official musical theatre

(a) The "Peach State Summer Theatre" is designated as the official musical theatre of the State of Georgia.

(b) The Department of Economic Development and other public agencies and leaders in the tourism industry are encouraged to work together to maximize advertising programs which permit citizens of other states and nations to learn of the Peach State Summer Theatre and to visit the State of Georgia for tourism purposes.



§ 50-3-70. Official state fruit

The peach is designated as the official Georgia state fruit.



§ 50-3-71. Poultry Capital of the World

The State of Georgia is designated as the Poultry Capital of the World.



§ 50-3-72. State crop; official state peanut monument

(a) The peanut is designated as the official Georgia state crop.

(b) The peanut monument located in Turner County on the west side of Interstate Highway 75 within the limits of the City of Ashburn is designated the official state peanut monument.



§ 50-3-73. Official folk dance.

Square dancing is designated as the official Georgia folk dance.



§ 50-3-74. Official railroad museum

(a) The Central of Georgia Railroad Shops Complex in Savannah, Georgia, is designated as the official railroad museum of the State of Georgia.

(b) The Department of Economic Development and other public agencies and leaders in the tourism industry are encouraged to work together to maximize advertising programs which permit citizens of other states and nations to learn of the Central of Georgia Railroad Shops Complex and to visit the State of Georgia for tourism purposes.



§ 50-3-75. Official beef barbecue championship cookoff; official pork barbecue championship cookoff

(a) The Hawkinsville Civitan Club's "Shoot the Bull" barbecue championship is designated as the official state beef barbecue championship cookoff.

(b) The Dooly County Chamber of Commerce's "Slosheye Trail Big Pig Jig" is designated as the official state pork barbecue championship cookoff.



§ 50-3-76. Official tartan

(a) The Georgia tartan is designated as the official tartan of Georgia.

(b) The Georgia tartan is that tartan accredited in Certificate Number 96027 by the Council of the Scottish Tartans Society of Scotland and is described as follows: 72 green, 4 black, 4 green, 4 black, 6 green, 24 black, 20 azure, 40 red.



§ 50-3-77. Official state transportation history museum designated; maximization of advertising programs

(a) The Southeastern Railway Museum in Duluth, Georgia, is designated as the official state transportation history museum.

(b) The Department of Economic Development and other public agencies and leaders in the tourism industry are encouraged to work together to maximize advertising programs which permit citizens of other states and nations to learn of the Southeastern Railway Museum and to visit this state for tourism purposes.



§ 50-3-78. State official prepared food

Grits are recognized as the official prepared food of the State of Georgia.



§ 50-3-79. Official center for character education

The Mighty Eighth Air Force Heritage Museum is designated as an official State of Georgia center for character education.



§ 50-3-80. Official Frontier and Southeastern Indian Interpretive Center

The Funk Heritage/Bennett Center at Reinhardt College in Waleska, Georgia, is designated as Georgia's official Frontier and Southeastern Indian Interpretive Center.



§ 50-3-81. Official amphibian

The green tree frog is designated as the official Georgia state amphibian.



§ 50-3-82. Official cold water game fish

The Southern Appalachian brook trout is designated as the official Georgia cold water game fish.



§ 50-3-83. Official salt-water fish

The red drum is designated as the official Georgia salt-water fish.



§ 50-3-84. Official designation of First Mural City

(a) The City of Colquitt is designated as Georgia's First Mural City.

(b) The Department of Economic Development and other public agencies and leaders in the tourism industry are encouraged to work together to maximize advertising programs which permit citizens of other states and nations to learn of Georgia's First Mural City and to visit the State of Georgia for tourism purposes.



§ 50-3-85. Official Georgia historical civil rights museum

The Ralph Mark Gilbert Civil Rights Museum is designated an official Georgia historical civil rights museum.



§ 50-3-86. Designation as Purple Heart state

Georgia is designated as a "Purple Heart State," honoring our combat wounded veterans for their service and sacrifice in allowing the United States of America to maintain its sovereignty.



§ 50-3-87. Official state mammal

The white-tailed deer (Odocoileus virginianus) is designated as the official Georgia state mammal.



§ 50-3-88. Definitions; adoptable dog designated as the official state dog

(a) As used in this Code section:

(1) "Adoptable dog" means any dog in the custody of any animal shelter, humane society, or public or private animal refuge that is available for adoption by the general public.

(2) "Animal shelter" shall have the same meaning as set forth in Code Section 4-14-2.

(3) "Humane society" shall have the same meaning as set forth in Code Section 4-14-2.

(4) "Public or private animal refuge" shall have the same meaning as set forth in Code Section 4-14-2.

(b) The adoptable dog is designated as the official Georgia state dog.






Article 4 - Official State Language

§ 50-3-100. English designated as official language; constitutional rights not denied; authorization for documents and forms in other languages; exceptions.

(a) The English language is designated as the official language of the State of Georgia. The official language shall be the language used for each public record, as defined in Code Section 50-18-70, and each public meeting, as defined in Code Section 50-14-1, and for official Acts of the State of Georgia, including those governmental documents, records, meetings, actions, or policies which are enforceable with the full weight and authority of the State of Georgia.

(b) This Code section shall not be construed in any way to deny a person's rights under the Constitution of Georgia or the Constitution of the United States or any laws, statutes, or regulations of the United States or of the State of Georgia as a result of that person's inability to communicate in the official language.

(c) State agencies, counties, municipal corporations, and political subdivisions of this state are authorized to use or to print official documents and forms in languages other than the official language, at the discretion of their governing authorities. Documents filed or recorded with a state agency or with the clerk of a county, municipal corporation, or political subdivision must be in the official language or, if the original document is in a language other than the official language, an English translation of the document must be simultaneously filed.

(d) The provisions of subsection (a) of this Code section shall not apply:

(1) When in conflict with federal law;

(2) When the public safety, health, or justice requires the use of other languages;

(3) To instruction designed to teach the speaking, reading, or writing of foreign languages;

(4) To instruction designed to aid students with limited English proficiency in their transition and integration into the education system of the state; and

(5) To the promotion of international commerce, tourism, sporting events, or cultural events.






Article 5 - Honoring Reverend Martin Luther King, Jr.

§ 50-3-105. Creation and placement of statue

(a) There shall be placed upon the capitol grounds of the state capitol building or in another prominent place a statue of the Reverend Martin Luther King, Jr., subject to the availability of private funds for such purpose.

(b) Unless public safety concerns warrant postponement, such monument shall be procured and placed as soon as practicable but not before the state has been granted any intellectual property license necessary for purposes of this Code section.






Article 6 - Religious Liberty Monument

§ 50-3-110. Monument placement; committee established; use of public funds prohibited

(a) Subject to the availability of funds, there shall be placed within the capitol building or grounds a historic granite monument depicting:

(1) The Preamble to the Georgia Constitution;

(2) The part of the Declaration of Independence which states that "We hold these truths to be self-evident, that all men are created equal, that they are endowed by their Creator with certain unalienable Rights, that among these are Life, Liberty and the pursuit of Happiness."; and

(3) The Ten Commandments.

(b) (1) Such monument shall be designed, procured, and placed by the Capitol Art Standards Commission, subject to final approval by a monument committee composed of the following members of the General Assembly:

(A) Two members of the House of Representatives appointed by the Speaker of the House of Representatives;

(B) Two members of the Senate appointed by the Lieutenant Governor; and

(C) One member from each house of the General Assembly appointed by the Governor.

(2) The monument committee established pursuant to this subsection shall stand abolished upon placement of such monument.

(c) No public funds shall be expended for the design or procurement of such monument. Gifts and donations from private individuals, organizations, or foundations shall be accepted and expended by the Capitol Art Standards Commission to carry out the requirements of this Code section.









Chapter 4 - Organization of Executive Branch Generally

§ 50-4-1. Definitions

Unless otherwise required by context, as used in this Code when related to the executive branch of state government, the term:

(1) "Administrative" means those functions related to the specific implementation of general policies.

(2) "Agency" means any officer, department, division, bureau, board, commission, or agency in the executive branch of state government.

(3) "Constitution" means the Constitution of Georgia.

(4) "Department" means a principal, functional, and administrative entity and its divisions within the executive branch of state government provided for by the "Executive Reorganization Act of 1972" or by any subsequent enactment except when used in connection with the name of an agency existing before July 1, 1972.

(5) "Department head" means a director, commission, board, commissioner, or constitutional officer or such other official in charge of a department.

(6) "Function" means a duty, power, or program exercised by or assigned to an agency, whether or not specifically provided for by law, including budgeted positions and personnel relating to the performance of such function unless otherwise provided.

(7) "Policy" or "policy making" means those functions related to establishing the general direction which programs of an agency shall take.

(8) "Unit" means an internal subdivision of an agency, created by statute or by administrative action, including a division, bureau, section, or department or an agency assigned to a department for administrative purposes only as provided in Code Section 50-4-3.



§ 50-4-2. Internal structure of departments

For its internal structure, each department shall adhere to the following standard terms:

(1) The principal unit of a department is a division. Each division shall be headed by a director or deputy, except as otherwise provided; and

(2) The principal unit of a division is a section. Each section shall be headed by a supervisor.



§ 50-4-3. Assignment for administrative purposes only; authorities to retain separate identities

(a) An agency assigned to a department for administrative purposes only shall:

(1) Exercise its quasi-judicial, rule-making, licensing, or policy-making functions independently of the department and without approval or control of the department;

(2) Prepare its budget, if any, and submit its budgetary requests, if any, through the department; and

(3) Hire its own personnel if authorized by the Constitution of this state or by statute or if the General Assembly provides or authorizes the expenditure of funds therefor.

(b) The department to which an agency is assigned for administrative purposes only shall:

(1) Provide record keeping, reporting, and related administrative and clerical functions for the agency;

(2) Disseminate for the agency required notices, rules, or orders adopted, amended, or repealed by the agency;

(3) Provide staff for the agency subject to paragraph (3) of subsection (a) of this Code section; and

(4) Include in the departmental budget the agency's budgetary request, if any, as a separate part of the budget and exactly as prepared and submitted to the department by the agency.

(c) Whenever any authority is assigned for administrative purposes, it means only that the state department through which the authority deals with the state shall be that department to which the authority is assigned. Any authority created by state law shall retain its separate identity as an instrumentality of the state and a public corporation. The department to which an authority is assigned is authorized, only with the approval of the authority, to perform for such authority any or all of the functions set forth in subsection (b) of this Code section.



§ 50-4-4. Advisory councils

A department head or the Governor may create advisory councils. Any other official or agency of the executive branch of state government may also create advisory councils but only if federal laws or regulations require that the official or agency create the advisory council as a condition to the receipt of federal funds. Advisory councils may be created only for the purpose of acting in an advisory capacity. Unless otherwise provided by law, any such advisory council shall have a definite termination date in the instrument creating it, such date not to extend beyond the term of the Governor holding office at the time of the creation of the council.



§ 50-4-5. Contract by executive branch unit for privatization; notice

(a) As used in this Code section, the term:

(1) "Institution" means any physical facility operated by the executive branch of state government which is used in the delivery of any governmental services and which has an annual operating budget in excess of $1 million.

(2) "Program" means any program operated by the executive branch of state government at a cost in excess of $5 million per year.

(b) Before any department, agency, authority, or other unit of the executive branch enters into any contract to privatize the operation of any institution or program, the department, agency, authority, or other unit shall give written notice of the proposed privatization to the President of the Senate, the Speaker of the House, and the appropriate legislative overview committee, if any. Such notice shall be given at least 60 days prior to entering into the contract to privatize the operation of the institution or program.

(c) This Code section shall not apply with respect to any privatization effort begun prior to July 1, 1997, or to the renewal of any contract or agreement for the privatization of an institution or program.



§ 50-4-6. Contract between state agency and private provider for operation of institution under control of agency; feasibility study

(a) As used in this Code section, the term "institution" means any physical facility operated by the executive branch of state government which is used in the delivery of any governmental services and which has an annual operating budget in excess of $1 million.

(b) No contract between a state agency and a private provider or vendor for the operation of all or part of an institution under the control of the agency shall be entered into unless it is preceded by a feasibility study which makes the following findings:

(1) That the state employees who are employed in the operation of the institution prior to the transfer of operation to the private provider or vendor will have a reasonable opportunity to apply for continued employment either with the state or with the private provider or vendor; or

(2) That any state employees who are displaced or discharged from employment as a result of the transfer of operation to the private provider or vendor will be eligible for participation in an employment assistance program to be implemented by the state and coordinated by the Department of Labor and which shall be designed to assist such persons in securing other employment. The program shall include such educational programs, vocational skills programs, apprenticeship training programs, on-the-job training programs, job search and job development programs, and other occupational training or retraining programs as are determined by the Department of Labor to best promote the goals of employability and employment of such persons.



§ 50-4-7. State service delivery regions

(a) For the purpose of delivering state services to local units of government and citizens and for the purpose of establishing state agency regional boundaries, there are created 12 state service delivery regions as follows:

(1) State Service Delivery Region 1 shall be composed of Bartow, Catoosa, Chattooga, Dade, Fannin, Floyd, Gilmer, Gordon, Haralson, Murray, Paulding, Pickens, Polk, Walker, and Whitfield counties;

(2) State Service Delivery Region 2 shall be composed of Banks, Dawson, Forsyth, Franklin, Habersham, Hall, Hart, Lumpkin, Rabun, Stephens, Towns, Union, and White counties;

(3) State Service Delivery Region 3 shall be composed of Cherokee, Clayton, Cobb, DeKalb, Douglas, Fayette, Fulton, Gwinnett, Henry, and Rockdale counties;

(4) State Service Delivery Region 4 shall be composed of Butts, Carroll, Coweta, Heard, Lamar, Meriwether, Pike, Spalding, Troup, and Upson counties;

(5) State Service Delivery Region 5 shall be composed of Barrow, Clarke, Elbert, Greene, Jackson, Jasper, Madison, Morgan, Newton, Oconee, Oglethorpe, and Walton counties;

(6) State Service Delivery Region 6 shall be composed of Baldwin, Bibb, Crawford, Houston, Jones, Monroe, Peach, Pulaski, Putnam, Twiggs, and Wilkinson counties;

(7) State Service Delivery Region 7 shall be composed of Burke, Columbia, Glascock, Hancock, Jefferson, Jenkins, Lincoln, McDuffie, Richmond, Taliaferro, Warren, Washington, and Wilkes counties;

(8) State Service Delivery Region 8 shall be composed of Chattahoochee, Clay, Crisp, Dooly, Harris, Macon, Marion, Muscogee, Quitman, Randolph, Schley, Stewart, Sumter, Talbot, Taylor, and Webster counties;

(9) State Service Delivery Region 9 shall be composed of Appling, Bleckley, Candler, Dodge, Emanuel, Evans, Jeff Davis, Johnson, Laurens, Montgomery, Tattnall, Telfair, Toombs, Treutlen, Wayne, Wheeler, and Wilcox counties;

(10) State Service Delivery Region 10 shall be composed of Baker, Calhoun, Colquitt, Decatur, Dougherty, Early, Grady, Lee, Miller, Mitchell, Seminole, Terrell, Thomas, and Worth counties;

(11) State Service Delivery Region 11 shall be composed of Atkinson, Bacon, Ben Hill, Berrien, Brantley, Brooks, Charlton, Clinch, Coffee, Cook, Echols, Irwin, Lanier, Lowndes, Pierce, Tift, Turner, and Ware counties; and

(12) State Service Delivery Region 12 shall be composed of Bryan, Bulloch, Camden, Chatham, Effingham, Glynn, Liberty, Long, McIntosh, and Screven counties.

(b) This Code section shall not apply to or affect aging program planning and service areas, health districts, or mental health districts.






Chapter 5 - Department of Administrative Services

Article 1 - General Provisions

§ 50-5-1. Department created; commissioner appointed

There is created a Department of Administrative Services. The department head is the commissioner. The commissioner shall be appointed by the Governor by and with the advice and consent of the Senate. The commissioner shall serve at the pleasure of the Governor and shall receive a salary to be set by the Governor.



§§ 50-5-2 through 50-5-9.

Reserved. Repealed by Ga. L. 1993, p. 1402, § 1, effective July 1, 1993.



§ 50-5-12. Formulation of self-insurance program for workers' compensation for state employees; return to work program

The Department of Administrative Services shall formulate and initiate a sound program of self-insurance for workers' compensation benefits for all employees of the state, including employees of authorities. In formulating the self-insurance program, the department is directed to establish a return to work program that promotes the return of an employee to employment by creating transitional employment prior to full recovery by providing temporary assignments for an employee that are meaningful and medically approved until the employee can return to his or her regularly assigned duties. If an agency or authority does not allow an employee to engage in transitional employment under the return to work program, the number of authorized positions in the budget for the agency or authority shall be decreased by the number of employees collecting workers' compensation not engaged in return to work employment for whom return to work plans have been developed.



§ 50-5-13. Extent, premiums, deductibles, benefit amounts, reserves, and excess coverage for self-insurance program; incentive programs authorized; deduction of unpaid amounts

The department shall determine the amount and extent of self-insurance which the state can assume, the necessary reserves needed, the premiums to be charged and any deductibles to be paid by agencies and authorities, the amount of benefits to be paid within the scope of the workers' compensation statutes, and type of addition or excess insurance coverage that may be required. The department is further authorized to establish incentive programs including differential premium rates based on participation in loss control programs established by the department, increased or decreased deductibles based on participation in loss control programs established by the department, and the imposition of fines and penalties. If any premiums, deductibles, fines, or penalties are unpaid, the department is authorized to deduct any unpaid amounts from the nonpaying agency's or authority's continuation budget subject to the approval of the Office of Planning and Budget and deposit those funds into the workers' compensation trust fund provided for in Code Section 50-5-14.



§ 50-5-14. Authorization for Workers' Compensation Trust Fund to retain moneys as reserve; procedures for use of investment moneys

In order to finance the continuing liability established with other agencies of state government, the Workers' Compensation Trust Fund is authorized to retain all moneys paid into the fund as premiums on policies of insurance and all moneys received as interest and all moneys received from other sources as a reserve for the payment of such liability and the expenses necessary to the proper conduct of such insurance program administered by the fund. Any amounts held by the Workers' Compensation Trust Fund which are available for investment shall be paid over to the Office of the State Treasurer. The state treasurer shall deposit such funds in a trust account for credit only to the Workers' Compensation Trust Fund. The state treasurer shall invest such funds subject to the limitations of Code Section 50-5A-7 and Chapter 17 of this title. All income derived from such investments shall accrue to the Workers' Compensation Trust Fund. When moneys are paid over to the Office of the State Treasurer, as provided in this Code section, the commissioner shall submit an estimate of the date such funds shall no longer be available for investment. When the commissioner wishes to withdraw funds from the trust account provided for in this Code section, he or she shall submit a request for such withdrawal, in writing, to the state treasurer.



§ 50-5-15. Provision of administrative services to local political subdivisions

Any other provision of this chapter notwithstanding, the Department of Administrative Services is authorized to provide any administrative service which it normally provides to the various departments, agencies, and institutions of the state under the authority of this chapter to any local political subdivision within the state. The provision of one or more such administrative services to any or all political subdivisions shall be at the sole discretion of the commissioner of administrative services and such services shall only be rendered after a request for such services from the governing body of the local political subdivision.



§ 50-5-16. Liability insurance and self-insurance for state authorities; how program funded; incentive programs; incentive programs authorized; deduction of unpaid amounts; reserves

(a) The commissioner of administrative services may establish a program of liability insurance and self-insurance for state authorities.

(b) State funds may be appropriated for the program, but the commissioner shall charge such premiums, deductibles, and other payments as the commissioner determines necessary or useful. The commissioner is further authorized to establish incentive programs including differential premium rates based on participation in loss control programs established by the department, increased or decreased deductibles based on participation in loss control programs established by the department, and the imposition of fines and penalties. If any premiums, deductibles, fines, or penalties are unpaid, the department is authorized to deduct any unpaid amounts from the nonpaying agency's or authority's continuation budget subject to the approval of the Office of Planning and Budget and deposit those funds into the reserve fund provided for in this Code section. From the funds available to the commissioner, the commissioner shall establish such reserves as the commissioner determines necessary, purchase commercial policies, employ consultants, and otherwise administer the program. Any amounts held by the liability insurance or self-insurance funds which are available for investment shall be paid over to the Office of the State Treasurer. The state treasurer shall deposit such funds in trust accounts for credit only to the liability insurance and self-insurance funds. The state treasurer shall invest the liability insurance and self-insurance funds subject to the limitations of Code Section 50-5A-7 and Chapter 17 of this title. All income derived from such investments shall accrue to the liability insurance and self-insurance funds. When moneys are paid over to the Office of the State Treasurer, as provided in this Code section, the commissioner shall submit an estimate of the date such funds shall no longer be available for investment. When the commissioner wishes to withdraw funds from the trust account provided for in this Code section, he or she shall submit a request for such withdrawal, in writing, to the state treasurer.

(c) The commissioner may generally provide for insurance or self-insurance under such terms and conditions as he determines, and he may provide for particular coverages and other terms and conditions of the unique exposures particular to one or more authorities. The commissioner may provide for endorsements for contract liability and, where necessary or convenient to the public functions of an authority, he may also provide for additional insureds.

(d) Where existing programs of insurance and self-insurance have been established among state authorities by contract, the commissioner may arrange with such authorities to replace the existing programs with such programs as he may establish. In doing so he may assume existing and potential liabilities of the established programs. To the extent that funds of the existing programs are not necessary for such purposes, the commissioner may agree to the refund of such funds.

(e) Nothing in this Code section or in any related act of the commissioner or the participating authorities shall be construed as waiving any immunity or privilege of any kind now or hereafter enjoyed by the state or the state authorities, including without limitation defenses under the Eleventh Amendment of the Constitution of the United States, sovereign immunity, or any other legal or factual defense, privilege, or immunity which the state or a participating authority may enjoy or assert. The intent of this authorization is to provide for protection only in the absence of such defenses.

(f) Similarly, nothing in this Code section or in any related act of the commissioner or participating authorities shall pledge or be deemed to pledge the credit of the state. No obligation shall arise beyond the limits of liability established by the commissioner or beyond such other terms and conditions as he may establish, and no obligation shall be imposed or created upon other funds of the state or upon other funds of the participating authorities.

(g) Nothing in the program of insurance or self-insurance shall cause one authority to be liable for claims of another or otherwise expose the assets of one authority to claims of liability respecting another authority.



§ 50-5-17. Revenue from sale of surplus state equipment

The Department of Administrative Services is authorized to retain in a reserve fund moneys generated from the sale of any surplus personal property pursuant to Article 4 of this chapter. Such funds may be used to cover any cost associated with disposing of the state's surplus personal property or such funds may, subject to the approval of the Office of Planning and Budget, be used to purchase personal property for the Department of Administrative Services or for any offices, agencies, departments, boards, bureaus, commissions, institutions, authorities, or other entities of the state government.






Article 2 - Administrative Space Management

§§ 50-5-30 through 50-5-39.

Reserved. Repealed by Ga. L. 2005, p. 100, § 1/SB 158, effective April 12, 2005.






Article 3 - State Purchasing

Part 1 - General Authority, Duties, and Procedure

§ 50-5-50. Purposes and policies of part

The underlying purposes and policies of this part are:

(1) To permit the continued development of centralized procurement policies and practices;

(2) To control and reduce the cost of purchasing, leasing, renting, or otherwise procuring supplies, materials, services, and equipment through the use of centralized purchasing;

(3) To ensure openness and accessibility by all qualified vendors to the state's purchasing processes so as to achieve the lowest possible costs to the state through effective competition among such vendors;

(4) To provide for timely, effective, and efficient service to using agencies and to vendors doing business with the state;

(5) To ensure the fair and equitable treatment of all persons who deal with the procurement system of the state;

(6) To provide for increased public confidence in the procedures followed in public procurement; and

(7) To provide safeguards for the maintenance of a procurement system of quality and integrity.



§ 50-5-51. Power, authority, and duty of department

The Department of Administrative Services shall have the power and authority and it shall be the department's duty, subject to this part:

(1) To canvass all sources of supply and to contract for the lease, rental, purchase, or other acquisition of all supplies, materials, equipment, and services other than professional and personal employment services required by the state government or any of its offices, agencies, departments, boards, bureaus, commissions, institutions, or other entities of this state under competitive bidding in the manner and subject to the conditions provided for in this article;

(2) To establish and enforce standard specifications which shall apply to all supplies, materials, equipment, and services other than professional and personal employment services purchased or to be purchased for the use of the state government for any of its offices, agencies, departments, boards, bureaus, commissions, institutions, or other entities of the state;

(3) To contract for all electric light power, postal, and any and all other contractual purchases and needs of the state government or any of its offices, agencies, departments, boards, bureaus, commissions, institutions, or other entities of the state or in lieu of such contract to authorize any offices, agencies, departments, boards, bureaus, commissions, institutions, or other entities of the state to purchase or contract for any or all such services;

(4) To have general supervision of all storerooms and stores operated by the state government or any of its offices, agencies, departments, boards, bureaus, commissions, institutions, or other entities of the state; to provide for transfer or exchange to or between all state offices, agencies, departments, boards, bureaus, commissions, institutions, or other entities of the state or to sell all supplies, materials, and equipment which are surplus, obsolete, or unused; and to maintain inventories of all fixed property and of all movable equipment, supplies, and materials belonging to the state government or any of its offices, agencies, departments, boards, bureaus, commissions, institutions, or other entities of the state;

(5) To make provision for and to contract for all state printing, including all printing, binding, paper stock, and supplies or materials in connection with the same, except as provided in this part. For the purpose of obtaining bids on printing, it shall have the power to divide the printing into various classes and to provide stipulations and specifications therefor and advertise, receive bids, and contract separately for the various classes;

(6) To procure all fidelity bonds covering state officials and employees required by law or administrative directive to give such bonds; and, in order to provide the bonds at a minimum expense to the state, the bonds may be procured under a master policy or policies providing insurance agreements on a group or blanket coverage basis with or without deductibles or excess coverage over the state's retention as determined by the commissioner. Fidelity bonds covering state officials and employees which are procured pursuant to this paragraph shall expressly provide that all state officials and employees who are required by law to be bonded be named in the fidelity bond as insureds or beneficiaries under the terms of the fidelity bond. Inclusion of any state official, officer, or employee required by law or administrative directive to be specifically bonded in a master fidelity bond under the terms of this part shall satisfy any statutory requirement that the official, officer, or employee be bonded. Fidelity bonds procured pursuant to this paragraph shall also expressly provide for indemnification, out of the proceeds of the fidelity bonds, of all state officials and employees for any liability or expense of any nature resulting from a claim on the state official's or employee's bonds which is due to or as a result of an act of a subordinate of the state official or employee. In order to finance the continuing liability established with other agencies of state government, the commissioner is authorized to retain all moneys paid to the department as premiums on policies of insurance, all moneys received as interest, and all moneys received from other sources to set up and maintain a reserve for the payment of such liability and the expenses necessary to administer properly the insurance program. The commissioner is further authorized to establish incentive programs including differential premium rates based on participation in loss control programs established by the department, increased or decreased deductibles based on participation in loss control programs established by the department, and the imposition of fines and penalties. If any premiums, deductibles, fines, or penalties are unpaid, the department is authorized to deduct any unpaid amounts from the nonpaying agency's or authority's continuation budget subject to the approval of the Office of Planning and Budget and deposit those funds into the reserve fund provided for in this Code section. The commissioner shall invest the moneys in the same manner as other such moneys in his or her possession;

(7) To establish and operate the state agency for surplus property for the purpose of distributing surplus properties made available by the federal government under Pub. L. 152, 81st Congress, as amended, to institutions, organizations, agencies, and others as may be eligible to receive such surplus properties pursuant to applicable provisions of federal law. The commissioner may enter into or authorize the aforesaid state agency for surplus property to enter into cooperative agreements with the federal government for the use of surplus properties by the state agency. The commissioner is authorized to enter into contracts with other state, local, or federal agencies, or with other persons with respect to the construction, operation, maintenance, leasing, or rental of a facility for use by the state agency. Further, the commissioner may acquire real or personal property for such purposes;

(8) To delegate, in the department's discretion, to medical facilities under the jurisdiction of the Board of Regents for the University System of Georgia the ability to purchase medical equipment and medical supplies necessary for medical teaching purposes;

(9) To enter into or authorize agreements with private nonprofit organizations or other states and their political subdivisions to effectuate the purposes and policies of this chapter;

(10) To collect, retain, and carry over from year to year in a reserve fund any moneys, rebates, or commissions payable to the state that are generated by supply contracts established pursuant to Code Section 50-5-57; and

(11) To conduct the procurement of all technology resource purchases not exempted from competitive bidding requirements in accordance with the technology standards and specifications established by the Georgia Technology Authority.



§ 50-5-51.1. Purchase of commercial fidelity bonds for officials, officers, and employees of certain county boards and departments

The commissioner of administrative services may, upon request, assist and coordinate with county departments of health, county departments of family and children services, and community service boards the purchase of commercial fidelity bonds for officials, officers, and employees of such boards and departments. The payment of the premium to the commercial fidelity carrier will be the responsibility of such county departments of health, county departments of family and children services, and community service boards.



§ 50-5-52. Power to examine books, records, and papers; report of purchases

The Department of Administrative Services or the state accounting officer shall have power to examine books, records, and papers of any office, agency, department, board, bureau, commission, institution, or other entity of the state government relative to purchases and to require those in control thereof to furnish the department with copies of any and all records pertaining thereto.



§ 50-5-53. Authorization to employ assistants, fix salaries, and make assignments

Subject to applicable rules of the State Personnel Board, the Department of Administrative Services may appoint as many assistants and employees, and fix their salaries, as are essential to the state's interest in the execution of the terms and provisions of this part. Assignment of an assistant or assistants to any of the departments, institutions, or agencies of the state may be made by the Department of Administrative Services. It shall be unlawful for any other agency of the state to employ any person for the purposes set out in this part unless that person complies with the minimum requirements for purchasing personnel established by the Department of Administrative Services.



§ 50-5-54. Rules and regulations to be made and published

The commissioner of administrative services is authorized and empowered by this part to make all rules, regulations, and stipulations and to provide specifications to carry out the terms and provisions of this part as may be necessary for the purposes of this part. The rules and regulations as prescribed by the commissioner shall be published in pamphlet form and all the departments of the state government shall be furnished with copies of the same.



§ 50-5-55. Specified purposes for rules and regulations

The commissioner of administrative services may adopt, modify, or abrogate rules and regulations covering the following purposes, in addition to those authorized elsewhere in this part:

(1) Requiring monthly reports by state departments, institutions, or agencies of stocks, supplies, materials, and equipment on hand and prescribing the form of such reports;

(2) Prescribing the manner in which supplies, materials, and equipment shall be delivered, stored, and distributed;

(3) Prescribing the manner of inspecting deliveries of supplies, material, and equipment and making chemical or physical tests of samples submitted with bids and samples of deliveries to determine whether deliveries have been made to the departments, institutions, or agencies in compliance with specifications;

(4) Prescribing the manner in which purchases shall be made by the Department of Administrative Services in all emergencies as defined in Code Section 50-5-71; and

(5) Providing for such other matters as may be necessary to give effect to the foregoing rules and the provisions of this part.



§ 50-5-56. Department to establish standard contract specifications

It shall be the duty of the Department of Administrative Services to formulate, adopt, establish, and modify standard specifications applying to state contracts. In the formulation, adoption, and modification of any standard specifications, the Department of Administrative Services shall seek the advice, assistance, and cooperation of any state department, institution, or agency to ascertain its precise requirements in any given commodity. Each specification adopted for any commodity shall insofar as possible satisfy the requirements of a majority of the state departments, institutions, or agencies which use the same in common. After its adoption each standard specification shall until revised or rescinded apply alike in terms and effect to every state purchase of the commodity described in such specifications. In the preparation of any standard specifications, the Department of Administrative Services shall have power to make use of any state laboratory for chemical and physical tests in the determination of quality.



§ 50-5-57. Duty of department to purchase all supplies, services, materials, and equipment; requisition by state agencies; unlawful purchases

The Department of Administrative Services shall have the power and authority and it shall be the department's duty, subject to this part, to contract for the purchase, lease, or other mode of acquisition of all supplies, materials, services other than professional and personal employment services, and equipment required by the state. After sources of supply have been established by contract under competitive bidding and certified by the Department of Administrative Services to the different departments, institutions, and agencies of the state as provided for in this part, the institutions, agencies, or departments of the state shall make requisition on blanks to be approved by the Department of Administrative Services for such supplies, materials, and equipment required by them from the supply so certified and, except as otherwise provided for or unless the departments, institutions, and agencies of the state obtain written authority from the Department of Administrative Services to do so, it shall be unlawful for any of them to purchase any supplies, materials, or equipment from sources other than as certified to them by the Department of Administrative Services. One copy of the requisition shall be sent to the Department of Administrative Services when the same is issued.



§ 50-5-58. Cases where purchases through department not mandatory

(a) Unless otherwise ordered by the Department of Administrative Services, the purchase of supplies, materials, equipment, and services, other than professional and personal employment services, through the Department of Administrative Services shall not be mandatory in the following cases:

(1) Technical instruments and supplies and technical books and other printed matter on technical subjects; also manuscripts, maps, books, pamphlets, and periodicals for the use of any library in the state supported by state funds; also services;

(2) Livestock for slaughter and perishable articles such as fresh vegetables, fresh meat, fish and oysters, butter, eggs, poultry, and milk. No other article shall be considered perishable within the meaning of this paragraph unless so classified by the Department of Administrative Services; and

(3) Emergency supplies of drugs, chemicals and sundries, dental supplies, and equipment.

(b) In the purchasing of emergency supplies under paragraph (3) of subsection (a) of this Code section, it shall be the duty of the department making such purchases to report the same to the Department of Administrative Services, giving the circumstances necessitating the purchases.

(c) Nothing in this part shall be construed to give the Department of Administrative Services any supervision over the selection or purchase of school textbooks, which is vested by law in the Department of Education.



§ 50-5-59. State agencies to furnish department estimates and inventories

It shall be the duty of all departments, institutions, or agencies of the state government to furnish to the Department of Administrative Services when requested and on blanks to be approved by it tabulated estimates of all supplies, materials, and equipment needed and required by the department, institution, or agency for such periods in advance as may be directed by the Department of Administrative Services; and it shall further be the duty of all departments, institutions, or agencies to furnish the Department of Administrative Services inventories from time to time of supplies, materials, or equipment on hand when requested by the Department of Administrative Services.



§ 50-5-60. Preference to supplies, equipment, materials, and agricultural products produced in Georgia generally; determination as to reasonableness of preference

(a) The state and any department, agency, or commission thereof, when contracting for or purchasing supplies, materials, equipment, or agricultural products, excluding beverages for immediate consumption, shall give preference as far as may be reasonable and practicable to such supplies, materials, equipment, and agricultural products as may be manufactured or produced in this state. Such preference shall not sacrifice quality.

(b) Vendors resident in the State of Georgia are to be granted the same preference over vendors resident in another state in the same manner, on the same basis, and to the same extent that preference is granted in awarding bids for the same goods or services by such other state, or by any local government of such state, to vendors resident therein over vendors resident in the State of Georgia.

(c) In determining whether such a preference is reasonable in any case where the value of a contract for or purchase of such supplies, materials, equipment, or agricultural products exceeds $100,000.00, the state or its department, agency, or commission shall consider, among other factors, information submitted by the bidder which may include the bidder's estimate of the multiplier effect on gross state domestic product and the effect on public revenues of the state and the effect on public revenues of political subdivisions resulting from acceptance of a bid or offer to sell Georgia manufactured or produced goods as opposed to out-of-state manufactured or produced goods. Any such estimates shall be in writing. The state or its department, agency, or commission shall not divide a contract or purchase which exceeds $100,000.00 for the purpose of avoiding the requirements of this subsection.

(d) Nothing in this Code section shall negate the requirements of Code Section 50-5-73.



§ 50-5-60.1. Use of recycled paper products

Reserved. Repealed by Ga. L. 1991, p. 606, § 2, effective July 1, 1996.



§ 50-5-60.2. Use of recycled content paper products

(a) As used in this Code section, the term:

(1) "Mill broke" means any paper waste generated in a paper mill prior to the completion of the paper-making process up to and including the cutting and trimming of the paper machine reel into small rolls or rough sheets.

(2) "Printing and writing paper" means high-grade office paper including but not limited to copier paper, bond paper, forms, stationery, envelopes, text and cover stock, as well as offset printing paper.

(3) "Recycled content paper" means any paper having recycled fiber content.

(4) "Recycled fiber content" means those materials and by-products that have been recovered or diverted from the solid waste stream. Such term does not include sawdust, wood chips, wood slabs, or the virgin content of mill broke.

(b) At least 95 percent of moneys spent on printing and writing paper purchased by state agencies, commissions, and authorities shall be spent upon recycled content paper which meets or exceeds Environmental Protection Agency guidelines for minimum recycled content; provided, however, the provisions of this subsection shall not apply if the price of recycled content paper required by this Code section exceeds 8 percent of the price paid by the Department of Administrative Services for 100 percent virgin paper products or if the recycled content paper required by this Code section does not meet the standards, quality level, and specifications established by the Department of Administrative Services.

(c) It shall be the responsibility of each agency, commission, and authority to monitor, document, and report its use of recycled content paper. Any state agency, institution, commission, and authority that documents and reports attainment of the 95 percent requirement set forth in subsection (b) of this Code section for two consecutive fiscal years shall still be required to monitor and document its use of recycled content paper but shall no longer be required to submit a report upon written confirmation from the Department of Administrative Services that the 95 percent requirement set forth in subsection (b) of this Code section has been satisfied for two consecutive fiscal years by that particular agency, commission, institution, or authority; provided, however, that the Department of Administrative Services shall conduct periodic audits, and any state agency, institution, commission, and authority exempted from the reporting requirement pursuant to this subsection that is not satisfying the 95 percent requirement set forth in subsection (b) of this Code section may be directed by the Department of Administrative Services to resume reporting until reattainment of the 95 percent requirement set forth in subsection (b) of this Code section is confirmed for two additional consecutive fiscal years.

(d) The Department of Administrative Services shall maintain and continue to develop and implement reporting procedures and educational programs to assist agencies, commissions, institutions, and authorities in meeting the requirements of this Code section to maximize both purchasing power and the use of recycled products by each such agency, commission, institution, and authority.



§ 50-5-60.3. Use of retreaded tires

All state agencies, departments, and authorities shall replace original truck tires of over 16 inch rim size used on nonsteering axles with retreaded tires or subscribe to a retread service as replacement is necessary and as stockpiled tires are depleted; provided, however, that nothing in this Code section shall be construed so as to discourage the use of retreaded tires on other size rims or other types of vehicles if an agency, department, or authority deems such use to be economical, feasible, and desirable.



§ 50-5-60.4. Use of compost and mulch in road building, land maintenance, and land development activities; preference to be given Georgia compost and mulch

(a) All state agencies, departments, and authorities responsible for the maintenance of public lands shall give preference to the use of compost and mulch in all road building, land maintenance, and land development activities. Preference shall be given to compost and mulch made in the State of Georgia from organics which are source separated from the state's nonhazardous solid waste stream.

(b) The Department of Agriculture shall develop and publish in print or electronically standards for the compost and mulch required by subsection (a) of this Code section by January 1, 1994.



§ 50-5-60.5. Implementation of policies requiring reduction and reuse of materials generated by state agencies

In addition to recycling, each state agency, department, and authority shall take action to implement policies which require reduction and reuse of materials generated by state agencies. These policies shall include, but not be limited to, double-sided printing and copying, refilling and reusing laser printer cartridges, the purchase of source reduced products, and where feasible discontinuing the use of 8 1/2" x 14" paper. Replacement copier machines should include double-sided copying capability and shall be compatible with the use of paper containing recycled content.



§ 50-5-61. State and local authorities to give preference to supplies, materials, and agricultural products produced in Georgia; determination as to reasonableness of preference

(a) State and local authorities created by law, in the purchase of and contracting for any supplies, materials, equipment, and agricultural products, excluding beverages for immediate consumption, shall give preference as far as may be reasonable and practicable to such supplies, materials, equipment, and agricultural products as may be manufactured or produced in this state. Such preference shall not sacrifice quality.

(b) In determining whether such a preference is reasonable in any case where the value of a contract for or purchase of such supplies, materials, equipment, or agricultural products exceeds $100,000.00, the state or local authority shall consider, among other factors, information submitted by the bidder which may include the bidder's estimate of the multiplier effect on gross state domestic product and the effect on public revenues of the state and the effect on public revenues of political subdivisions resulting from acceptance of a bid or offer to sell Georgia manufactured or produced goods as opposed to out-of-state manufactured or produced goods. Any such estimates shall be in writing. No state or local authority shall divide a contract or purchase which exceeds $100,000.00 for the purpose of avoiding the requirements of this subsection.

(c) Nothing in this Code section shall negate the requirements of Code Section 50-5-73.



§ 50-5-62. Preference to local sellers of Georgia products

Reserved. Repealed by Ga. L. 2009, p. 204, § 5/SB 44, effective July 1, 2009.



§ 50-5-63. Green building standards; exclusive use of Georgia forest products in state construction contracts; exception where federal regulations conflict

(a) As used in this Code section, the term:

(1) "Green building standards" means any system or tool created to rate the environmental efficiency and sustainability of the design, construction, operation, and maintenance of a building.

(2) "State building" means any facility owned, constructed, or acquired by the State of Georgia or any department, board, commission, or agency thereof, including state supported institutions of higher learning.

(b) No contract for the construction of, addition to, or repair or renovation of any facility, the cost of which is borne by this state or any department, agency, commission, authority, or political subdivision thereof, shall be let unless the contract contains a stipulation therein providing that the contractor or any subcontractor shall use exclusively Georgia forest products in the construction thereof, when forest products are to be used in such construction, addition, repair, or renovation, and if Georgia forest products are available.

(c) Whenever green building standards are applied to the new construction, operation, repair, or renovation of any state building, the entity applying the standards shall use only those green building standards that give certification credits equally to Georgia forest products grown, manufactured, and certified under the Sustainable Forestry Initiative, the American Tree Farm System, the Forest Stewardship Council, or other similar certifying organization approved by such entity.

(d) This Code section shall not apply when in conflict with federal rules and regulations concerning construction.



§ 50-5-64. Multiyear contracts authorized; standard form provisions; what funds obligated; interest

(a) The Department of Administrative Services shall be authorized to execute on behalf of all state agencies subject to this part multiyear lease, purchase, or lease purchase contracts of all kinds for the acquisition of goods, materials, services, and supplies, provided that any such contract shall be executed only on a standard form developed by the department for such use; and provided, further, that the standard form contract shall contain provisions for the following:

(1) The contract shall terminate absolutely and without further obligation on the part of the user agency or the department at the close of the fiscal year in which it was executed and at the close of each succeeding fiscal year for which it may be renewed as provided in this Code section;

(2) The contract may be renewed only by a positive action taken by the user agency or by the department on behalf of the user agency, and the nature of such action shall be determined by the department and specified in its standard contract;

(3) The contract shall terminate immediately and absolutely at such time as appropriated and otherwise unobligated funds are no longer available to satisfy the obligations of the user agency under the contract. The determination of the occurrence of such unavailability of funds shall be made by the user agency in its sole discretion and shall be conclusive;

(4) The contract shall state the total obligation of the user agency for the fiscal year of execution and shall further state the total obligation which will be incurred in each fiscal year renewal term, if renewed; and

(5) The contract shall provide that title to any supplies, materials, or equipment shall remain in the vendor until fully paid for by the user agency.

(b) Any standard contract developed hereunder containing the provisions enumerated in subsection (a) of this Code section shall be deemed to obligate the user agency only for those sums payable during the fiscal year of execution or, in the event of a renewal by the user agency, for those sums payable in the individual fiscal year renewal term.

(c) No contract developed and executed pursuant to this Code section shall be deemed to create a debt of the state for the payment of any sum beyond the fiscal year of execution or, in the event of a renewal, beyond the fiscal year of such renewal.

(d) Any such contract may provide for the payment by the user agency of interest or the allocation of a portion of the contract payment to interest, provided that the contract is in compliance with this Code section.



§ 50-5-65. Transfer of personal property titles to effectuate lease purchases; authority; form

(a) The Department of Administrative Services is authorized to make transfers of title to personal property titled in the name of any department, agency, or institution of the state to private individuals, corporations, or firms for the purpose of effectuating lease purchases of such property between the owning department, agency, or institution and the private individuals, corporations, or firms. Transfers of title shall be made only in conjunction with the execution of a lease purchase agreement between an agency, department, or institution of the state and the transferee acquiring title; and the agreement shall be consummated on the standard agreement form developed pursuant to Code Section 50-5-64.

(b) The departments, agencies, and institutions of the state are authorized to accept the title to property, subject to a contract for lease purchase or installment purchase, upon execution of the aforementioned standard agreement by the Department of Administrative Services; and the department is authorized to transfer title back to the vendor in the name of the department, agency, or institution in the event that the agreement is not fully consummated.



§ 50-5-66. Department to compile and consolidate all estimates

The Department of Administrative Services shall compile and consolidate all estimates of supplies, materials, and equipment needed and required by all state departments, institutions, and agencies to determine the total requirements of any given commodity.



§ 50-5-67. Competitive bidding procedure; method of soliciting bids; required conditions for competitive sealed proposals; clarification; contract awards; negotiation of contracts; certificate of independent price determination; receiving electronic bids

(a) Except as otherwise provided in this Code section, contracts exceeding $100,000.00 shall be awarded by competitive sealed bidding. If the total requirement of any given commodity will involve an expenditure in excess of $250,000.00, sealed bids shall be solicited by advertisement in the Georgia Procurement Registry established under subsection (b) of Code Section 50-5-69 and in addition may be solicited by advertisement in a newspaper of state-wide circulation at least once and at least 15 calendar days, except for construction projects which shall have 30 calendar days allowed, prior to the date fixed for opening of the bids and awarding of the contract. Other methods of advertisement, however, may be adopted by the Department of Administrative Services when such other methods are deemed more advantageous for the particular item to be purchased. In any event, it shall be the duty of the Department of Administrative Services to solicit sealed bids from reputable owners of supplies in all cases where the total requirement will exceed $100,000.00. When it appears that the use of competitive sealed bidding is either not justified or not advantageous to the state, a contract may be entered into by competitive sealed proposals, subject to the following conditions:

(1) This method of solicitation shall only be used after a written determination by the Department of Administrative Services that the use of competitive sealed bidding is not justified or is not advantageous to the state;

(2) Proposals shall be solicited through a request for proposals;

(3) Adequate public notice of the request for proposals shall be given in the same manner as provided for competitive sealed bidding;

(4) A register of proposals shall be prepared and made available for public inspection;

(5) The request for proposals shall state the relative importance of price and other evaluation factors;

(6) As provided in the request for proposals and under regulations to be developed by the Department of Administrative Services, discussions may be conducted with qualified offerors who submit proposals determined to be reasonably susceptible of being selected for award, for the purpose of clarification to assure full understanding of and responsiveness to the solicitation requirements. Offerors shall be accorded fair and equal treatment with respect to any opportunity for discussion and clarification of proposals. After such clarifications, revisions may be permitted to technical proposals and price proposals prior to award for the purpose of obtaining best and final offers. The Department of Administrative Services is authorized to solicit multiple revisions to price proposals for the purpose of obtaining the most advantageous proposal to the state. In conducting discussions or soliciting any revisions, there shall be no disclosure of any information contained in proposals submitted by competing offerors. However, this prohibition on disclosure of information shall not prohibit the Department of Administrative Services from disclosing to competing offerors any preliminary rankings and scores of competing offerors' proposals during the course of any negotiations or revisions of proposals other than with respect to the procurement of construction contracts; and

(7) The award shall be made to the responsible offeror whose proposal is determined in writing to be the most advantageous to the state, taking into consideration price and the evaluation factors set forth in the request for proposals. No other factors or criteria shall be used in the evaluation. The contract file shall contain the basis on which the award is made.

(b) (1) Except as otherwise provided for in this part, all contracts for the purchase of supplies, materials, equipment, or services made under this part, other than professional and personal employment services or the purchase of new automobiles manufactured by a company that constructs or assembles within this state any light duty motor vehicle with a gross vehicle weight rating of under 12,500 pounds, shall, wherever possible, be based upon competitive bids and shall be awarded to the lowest responsible bidder, taking into consideration the quality of the articles to be supplied and conformity with the specifications which have been established and prescribed, the purposes for which the articles are required, the discount allowed for prompt payment, the transportation charges, and the date or dates of delivery specified in the bid and any other cost affecting the total cost of ownership during the life cycle of the supplies, materials, equipment, or services as specified in the solicitation document. Competitive bids on such contracts shall be received in accordance with rules and regulations to be adopted by the commissioner of administrative services which shall prescribe, among other things, the manner, time, and places for proper advertisement for the bids, indicating the time and place when the bids will be received; the article for which the bid shall be submitted and the specification prescribed for the article; the amount or number of the articles desired and for which the bids are to be made; and the amount, if any, of bonds or certified checks to accompany the bids. Any and all bids so received may be rejected.

(2) (A) As used in this paragraph, the term:

(i) "Commercial use applications" means self-propelled, self-powered, or pull-type equipment and machinery, including diesel engines. The term shall not include motor vehicles requiring registration and certificate of title or equipment that is considered consumer goods, as that term is defined in Code Section 11-9-102.

(ii) "Multiple award schedule contract" means a contract that allows multiple vendors to be awarded a state contract for goods or services by providing catalogues of equipment and attachments to eligible purchasers including state agencies, departments, institutions, public school districts, and political subdivisions. Multiple award schedule contract bids shall be evaluated based upon a variety of factors, including but not limited to discounts, total life costs, service, warranty, machine performance and durability, resale value, product support, and past vendor performance. Multiple award schedule contracts shall allow multiple vendors to bid and be awarded a contract based upon the value of their products and demonstrated results in competitive pricing, product updates, transparency, administrative savings, expedited procurement, and flexibility for state purchasers.

(B) When the commissioner of administrative services determines it to be in the best interest of the state, a multiple award schedule contract may be let for the purchase of equipment used for commercial use applications. All bidders for contracts for the purchase of equipment for commercial use applications shall be required to submit a complete bid package and be the authorized dealer or vendor for a leading manufacturer of equipment used for commercial use applications. Bidders may add additional equipment with a guaranteed minimum discount off the manufacturer's suggested consumer list price in the bid in order to increase the options available to the state.

(C) Nothing in this paragraph shall limit multiple award schedule contracts to commercial use applications.

(c)(1)(A) When bids received pursuant to this part are unreasonable or unacceptable as to terms and conditions, are noncompetitive, or the lowest responsible bid exceeds available funds and it is determined in writing by the Department of Administrative Services that time or other circumstances will not permit or justify the delay required to resolicit competitive bids, a contract may be negotiated pursuant to this Code section, provided that each responsible bidder who submitted such a bid under the original solicitation is notified of the determination and is given a reasonable opportunity to negotiate. In cases where the bids received are noncompetitive or the lowest responsible bid exceeds available funds, the negotiated price shall be lower than the lowest rejected bid of any responsible bidder under the original solicitation.

(B) With respect to procurement for construction contracts, if the bid from the lowest responsible and responsive bidder exceeds the funds budgeted for the contract, a contract may be negotiated with such apparent low bidder to obtain a contract price within the budgeted amount. Such negotiations may include changes in the scope of work and other bid requirements.

(2) When proposals received pursuant to this part are unreasonable or unacceptable as to terms and conditions, are noncompetitive, or the lowest responsible proposal exceeds available funds and it is determined in writing by the Department of Administrative Services that time or other circumstances will not permit or justify the delay required to resolicit competitive proposals, a contract may be negotiated pursuant to this Code section, provided that each responsible offeror who submitted such a proposal under the original solicitation is notified of the determination and is given a reasonable opportunity to negotiate. In cases where the proposals received are noncompetitive or the lowest responsible proposal exceeds available funds, any contract award made pursuant to this paragraph shall be made to the offeror whose negotiated proposal is most advantageous to the state according to the evaluation criteria in the request for proposals rather than to the offeror whose negotiated proposal offers the lowest price, provided that the negotiated price of the most advantageous proposal is lower than the price of the rejected responsible proposal with the lowest price under the original solicitation.

(d) (1) Except as otherwise provided for in this part, the Department of Administrative Services shall publish in print or electronically, prior to award or letting of the contracts, notice of its intent to award a contract to the successful bidder or offeror on public display in a conspicuous place in the department's office, on the Georgia Procurement Registry, or both so that it may be easily seen by the public. The public notice on public display shall also state the price or the amount for which the contract may be awarded, the commodities or services to be covered by the contract which may be awarded, and the names of all persons whose bids, offers, or proposals were rejected by the department, together with a statement giving the reasons for the rejection.

(2) Every bid or proposal conforming to the terms of the advertisement provided for in this Code section, together with the name of the bidder, shall be recorded, and all such records with the name of the successful bidder or offeror indicated thereon shall, within one day after the issuance of the department's public notice of intent to award to the successful bidder or offeror, be subject to public inspection upon request.

(3) The Department of Administrative Services shall also, within one day after the award or letting of the contract, publish the name of the successful bidder or offeror on public display in a conspicuous place in the department's office or on the Georgia Procurement Registry so that it may be easily seen by the public. The public notice on public display shall also show the price or the amount for which the contract was let and the commodities covered by the contract. The Department of Administrative Services shall also, within one day after the award or letting of the contract, publish on public display the names of all persons whose bids, offers, or proposals were rejected by it, together with a statement giving the reasons for such rejection.

(4) The Department of Administrative Services shall canvass the bids, offers, or proposals and award the contract according to the terms of this part. The Department of Administrative Services shall prepare a register of bids, offers, or proposals which will become available for public inspection upon request within one day after the issuance of the department's public notice of intent to award to the successful bidder or offeror. The bids, offers, or proposals shall not be subject to public disclosure until after the issuance of the public notice of intent to award a contract to the successful bidder or offeror except that audited financial statements not otherwise publicly available but required to be submitted in the bid, offer, or proposal shall not be subject to public disclosure.

(5) Records related to the competitive bidding and proposal process which, if disclosed prior to the issuance of the public notice of intent to award would undermine the public purpose of obtaining the best value for this state, shall not be subject to public disclosure until after the department's issuance of its public notice of intent to award a contract to the successful bidder or offeror. Such records include but are not limited to cost estimates, bids, proposals, evaluation criteria, vendor evaluations, negotiation documents, offers and counter-offers, and records revealing preparation for the procurement.

(6) A proper bond for the faithful performance of any contract shall be required of the successful bidder or offeror in the discretion of the Department of Administrative Services. After the contracts have been awarded, the Department of Administrative Services shall certify to the offices, agencies, departments, boards, bureaus, commissions, institutions, or other entities of the state the sources of the supplies and the contract price of the various supplies, materials, services, and equipment so contracted for.

(e) On all bids or proposals received or solicited by the Department of Administrative Services, by any office, agency, department, board, bureau, commission, institution, or other entity of the state or by any person in behalf of any office, agency, department, board, bureau, commission, institution, or other entity of the state except in cases provided for in Code Section 50-5-58, the following certificate of independent price determination shall be used:

"I certify that this bid, offer, or proposal is made without prior understanding, agreement, or connection with any corporation, firm, or person submitting a bid, offer, or proposal for the same materials, supplies, services, or equipment and is in all respects fair and without collusion or fraud. I understand collusive bidding is a violation of state and federal law and can result in fines, prison sentences, and civil damage awards. I agree to abide by all conditions of this bid, offer, or proposal and certify that I am authorized to sign this bid, offer, or proposal for the bidder or offeror."

(f) Notwithstanding any other provision of this article, the commissioner of administrative services is authorized to promulgate rules and regulations to govern auctions conducted by state agencies in which vendors' prices are made public during the bidding process to enable the state agency or agencies to seek a lower price. This auction bidding process will continue until the lowest price is obtained within the auction's time limit. This auction bidding process shall not be used to procure construction services or for any contract for goods or services valued at less than $100,000.00.

(g) Any reference in this article to sealed bids or sealed proposals shall not preclude the Department of Administrative Services from receiving bids and proposals by way of the Internet or other electronic means or authorizing state agencies from receiving bids and proposals by way of the Internet or other electronic means; provided, however, any bids or proposals received by any state agency by way of any electronic means must comply with security standards established by the Georgia Technology Authority.



§ 50-5-68. Prequalification of prospective suppliers

Prospective suppliers may be prequalified for particular types of supplies, services, goods, materials, and equipment at the discretion of the Department of Administrative Services. Solicitation mailing lists of potential contractors shall include, but shall not be limited to, such prequalified suppliers. The award of contracts, however, may be conditioned upon prequalification.



§ 50-5-69. Purchases without competitive bidding; central bid registry; procurement cards; rules and regulations; applicability to emergency purchases; Purchasing Advisory Council

(a) If the needed supplies, materials, equipment, or service can reasonably be expected to be acquired for less than $25,000.00 and is not available on state contracts or through statutorily required sources, the purchase may be effectuated without competitive bidding. The commissioner of administrative services may by rule and regulation authorize the various offices, agencies, departments, boards, bureaus, commissions, institutions, authorities, or other entities of the state to make purchases in their own behalf and may provide the circumstances and conditions under which such purchases may be effected. In order to assist and advise the commissioner of administrative services in making determinations to allow offices, agencies, departments, boards, bureaus, commissions, institutions, authorities, or other entities of the state to make purchases in their own behalf, there is created a Purchasing Advisory Council consisting of the executive director of the Georgia Technology Authority or his or her designee; the director of the Office of Planning and Budget or his or her designee; the chancellor of the University System of Georgia or his or her designee; the commissioner of the Technical College System of Georgia or his or her designee; the commissioner of transportation or his or her designee; the Secretary of State or his or her designee; the commissioner of human services or his or her designee; the commissioner of community health or his or her designee; the commissioner of public health or his or her designee; the commissioner of behavioral health and developmental disabilities or his or her designee; and one member to be appointed by the Governor. The commissioner of administrative services shall promulgate the necessary rules and regulations governing meetings of such council and the method and manner in which such council will assist and advise the commissioner of administrative services.

(b) The department shall establish a central bid registry to advertise the various procurement and bid opportunities of state government. Such central bid registry shall be entitled the Georgia Procurement Registry and shall operate in accordance with appropriate rules and regulations applicable to the department's responsibility to manage the state's procurement system. It shall be the responsibility of each agency, department, board, commission, authority, and council to report to the department its bid opportunities in a manner prescribed by the Department of Administrative Services. The commissioner of administrative services is authorized and directed to promulgate rules and regulations to carry out this responsibility and shall determine the most economical method to conduct public notification of such bid opportunities.

(c) The Department of Administrative Services is authorized to permit departments, institutions, and agencies of state government to utilize a procurement card that will electronically pay and monitor payments by state institutions pursuant to subsection (a) of this Code section subject to approval of the State Depository Board pursuant to the State Depository Board's authority to prescribe cash management policies and procedures for state agencies under Code Section 50-17-51. All purchases made through procurement cards shall be included on a monthly summary report to be prepared by each state department, institution, and agency in a form to be approved by the Department of Administrative Services.

(d) The commissioner of administrative services shall promulgate rules and regulations necessary to carry out the intent of this Code section.

(e) Nothing in this Code section shall apply to or affect the laws, rules, and regulations governing emergency purchases.

(f) The Division of Family and Children Services of the Department of Human Services may enter into contracts for the purchase of or may purchase placements for children in the care or custody of the Division of Family and Children Services of the Department of Human Services without competitive bidding pursuant to the oversight and authority of the director of the Division of Family and Children Services of the Department of Human Services.



§ 50-5-70. Purchases for county boards of education

Boards of education of the various counties of this state may petition the Department of Administrative Services to purchase their supplies, such as school buses, bus bodies, tires, parts, and other equipment under the rules set out in this part.



§ 50-5-71. Emergency purchases authorized; report of circumstances

In case of any emergency arising from any unforeseen causes, including delay by contractors, delay in transportation, breakdown in machinery, unanticipated volume of work, or upon the declaration of a state of emergency by the Governor, the Department of Administrative Services or any other office, agency, department, board, bureau, commission, institution, or other entity of the state to which emergency purchasing powers have been granted by the Department of Administrative Services shall have power to purchase in the open market any necessary supplies, materials, services, or equipment for immediate delivery to any office, agency, department, board, bureau, commission, institution, or other entity of the state. A report on the circumstances of the emergency and the transactions thereunder shall be duly recorded in a book or file to be kept by the Department of Administrative Services.



§ 50-5-72. Construction and public works contracts conducted by department; advertising costs; exceptions

(a) Notwithstanding any other provision of this part or any other law dealing with the subject matter contained in this Code section to the contrary, all construction or public works contracts, exceeding a total expenditure of $100,000.00, of any department, board, bureau, commission, office, or agency of the state government, except as provided in this Code section, shall be conducted and negotiated by the Department of Administrative Services in accordance with this part; provided, however, that any expenditure of less than $100,000.00 shall still be subject to review and approval by the Department of Administrative Services, which may approve noncompetitive expenditures of up to $100,000.00.

(b) All advertising costs incurred in connection with such contracts shall be borne by and paid from the funds appropriated to and available to the department, board, bureau, commission, office, or agency of the state government for which the contract is negotiated.

(c) (1) Notwithstanding subsections (a) and (b) of this Code section and to the extent permitted by law, the Department of Administrative Services shall not in its bid documents, specifications, project agreements, or other controlling documents for a public works construction contract:

(A) Require or prohibit bidders, offerors, contractors, subcontractors, or material suppliers to enter into or adhere to prehire agreements, project labor agreements, collective bargaining agreements, or any other agreement with one or more labor organizations on the same or other related construction projects; or

(B) Discriminate against, or treat differently, bidders, offerors, contractors, subcontractors, or material suppliers for becoming or refusing to become or remain signatories or otherwise to adhere to agreements with one or more labor organizations on the same or other related construction projects.

(2) Nothing in this subsection shall prohibit bidders, offerors, contractors, subcontractors, or material suppliers from voluntarily entering into agreements described in paragraph (1) of this subsection.

(3) The head of a governmental entity may exempt a particular public works construction contract from the requirements of any or all of the provisions of paragraph (1) of this subsection if the governmental entity finds, after public notice and a hearing, that special circumstances require an exemption to avert an imminent threat to public health or safety. A finding of special circumstance under this paragraph shall not be based on the possibility or presence of a labor dispute concerning the use of contractors or subcontractors who are nonsignatories to, or otherwise do not adhere to, agreements with one or more labor organizations or concerning employees on the particular project who are not members of or affiliated with a labor organization.

(d) The commissioner of administrative services is authorized and directed to promulgate such rules and regulations as shall carry out the additional duties and responsibilities placed upon the department by this Code section.

(e) Nothing contained in this Code section shall apply to or affect the Department of Transportation, the several public authorities of this state, including the Stone Mountain Memorial Association and the Board of Regents of the University System of Georgia, or the expenditure of money credited to the account of this state in the Unemployment Trust Fund by the secretary of the treasury of the United States pursuant to Section 903 of the Social Security Act and appropriated as provided in Code Section 34-8-85. No contract in existence on March 18, 1964, shall be affected by this Code section, and such contract may continue to be utilized.



§ 50-5-73. Goods and services to be obtained from correctional industries when certified as available

(a) All services provided or goods, wares, or merchandise produced wholly or in part by the Georgia Correctional Industries Administration and needed by the departments, institutions, and agencies of the state and its political subdivisions supported wholly or in part by public funds shall be obtained from the Georgia Correctional Industries Administration where such services, goods, wares, or merchandise have been certified in writing by the commissioner of corrections as available and of competitive quality and price. Where not certified as available from the Georgia Correctional Industries Administration, services, goods, wares, or merchandise shall be obtained from other agencies or activities of the state which are legally authorized to engage in the provision of such and have certified the availability with the advice and consent of the Department of Administrative Services.

(b) The Georgia Correctional Industries Administration and the commissioner of corrections shall report to the Department of Administrative Services the certification criteria, including but not limited to cost, delivery schedules, and availability within 15 days of notice of certification.

(c) The Georgia Correctional Industries Administration shall notify the Department of Administrative Services of any changes to certified products or services available pursuant to this Code section within 15 days of any such changes.



§ 50-5-74. Goods and services to be obtained from sheltered workshops and training centers when certified available; standards for certification of availability

Reserved. Repealed by Ga. L. 1993, p. 1736, § 3, effective February 8, 1994.



§ 50-5-75. Lease or construction of warehouse space authorized

The Department of Administrative Services may rent or lease any warehouse space necessary for a period not to exceed five years, provided the Department of Administrative Services may construct any warehouse on state property only.



§ 50-5-76. All tax stamps, tags, and paraphernalia evidencing the payment of tax to be purchased by department; requisition and payment

(a) All cigarette tax stamps, loose or smokeless tobacco tax stamps, fertilizer tax tags, and other stamps, tags, and paraphernalia evidencing the payment of tax collected by the state or any department thereof shall be purchased by the Department of Administrative Services subject to the requisition of any department of the state requiring the use of the tax stamps or tags.

(b) Any department requiring tax stamps or stamps, tags, or paraphernalia from the Department of Administrative Services shall make a requisition therefor to the Department of Administrative Services upon forms prescribed by it, which requisition shall be delivered to the state auditor for compilation and check. The tax stamps, fertilizer tax tags, or other stamps, tags, or paraphernalia described in this part and purchased by the Department of Administrative Services shall be paid for by the department for whose use they are purchased.



§ 50-5-77. Multiyear lease, purchase, or lease purchase contracts; required provisions for contracts; calculation and application of savings or enhanced revenues; external oversight committee; annual report

(a) As used in this Code section, the term:

(1) "Agency" means every state department, agency, board, bureau, and commission including without limitation the Board of Regents of the University System of Georgia.

(2) "Authority" means the Georgia Environmental Finance Authority.

(3) "Benefits based funding project" means any governmental improvement project in which payments to vendors depend upon the realization of specified savings or revenue gains attributable solely to the improvements, provided that each benefits based funding project is structured as follows:

(A) The vendor guarantees that the improvements will generate actual and quantifiable savings or enhanced revenues;

(B) The agency develops a measurement tool for calculating the savings or enhanced revenues realized from the project; and

(C) The funding for the project shall be attributable solely to its successful implementation for the period specified in the contract, or, where applicable, from sums remitted by the vendor or surety to remedy a deficit in guaranteed savings or revenue gains.

(4) "External oversight committee" means a committee composed of the executive director of the Georgia Technology Authority, the commissioner of administrative services, the director of the Office of Planning and Budget, the state auditor, the state accounting officer, the Governor's designee, the chairperson of the House Committee on Appropriations, and the chairperson of the Senate Committee on Appropriations.

(5) "Measurement tool" means the formula used to measure the actual savings or enhanced revenues and includes a means for distinguishing enhanced revenue or savings from normal activities, including the possibility of no savings or revenue growth or an increased expenditure or decline in revenue. Baseline parameters must be defined based on historical costs or revenues for a minimum of one year. The measurement tool shall use the baseline parameters to forecast savings or enhanced revenues and to determine the overall benefits and fiscal feasibility of the proposed project.

(6) "Special dedicated fund" means any fund established pursuant to this Code section from which the vendor or vendors are compensated as part of a benefits based funding project. The moneys in the special dedicated fund shall be deemed contractually obligated and shall not lapse at the end of each fiscal year.

(b) An agency shall be authorized to enter into multiyear lease, purchase, or lease purchase contracts of all kinds for the acquisition of equipment, goods, materials, personal property, improvements to real property, services, construction services, renovation services, and supplies as benefits based funding projects; provided, however, that a condition precedent to the award of the contract is a competitive solicitation in compliance with any applicable purchasing laws now or hereafter enacted, including without limitation the provisions of this chapter and Chapter 25 of this title; and provided, further, that the contract shall contain provisions for the following:

(1) The contract shall terminate absolutely and without further obligation on the part of the agency at the close of the fiscal year in which it was executed and at the close of each succeeding fiscal year for which it may be renewed;

(2) The contract may be renewed only by a positive action taken by the agency;

(3) In addition to any other remedies available to the agency, the contract shall provide that at such time as the agency determines that actual savings or incremental revenue gains are not being generated to satisfy the obligations under the contract, the vendor shall be required to remedy the deficit in actual savings or incremental revenue gains by remitting to the state an amount equal to the deficit. The vendor shall also be required to provide at contract execution and upon execution of any contract renewals an energy savings guarantee bond, a bank letter of credit, escrowed funds, a corporate guarantee from a corporation with an investment grade credit rating, or other surety instrument acceptable to the agency equal to the value of the project's annual savings or revenue gains;

(4) The contract shall state the total obligation of the agency for repayment for the fiscal year of execution and shall state the total obligation for repayment which will be incurred in each fiscal year renewal term, if renewed; and

(5) The term of the contract, including any renewal periods, may not extend past the date that is ten years from the date of the completion of the project that is the subject of the contract.

(c) Any contract developed under this Code section containing the provisions enumerated in subsection (b) of this Code section shall be deemed to obligate the agency only for those sums payable during the fiscal year of execution or, in the event of a renewal by the agency, for those sums payable in the individual fiscal year renewal term and only to the extent that savings or enhanced revenues are attributable to the benefits based funding project calculated using the measurement tool and, where applicable, sums remitted by the vendor or surety to remedy a deficit in guaranteed savings or revenue gains.

(d) No contract developed and executed pursuant to this Code section shall be deemed to create a debt of the state for the payment of any sum beyond the fiscal year of execution or, in the event of a renewal, beyond the fiscal year of such renewal.

(e) Any such contract may provide for the payment by the agency of interest or the allocation of a portion of the contract payment to interest, provided that the contract is in compliance with this Code section.

(f) During the term of the contract, including any renewal periods, the agency shall, using the measurement tool, periodically calculate the total amount of the savings or enhanced revenues attributable to the implementation of the benefits based funding project. To the extent that savings or enhanced revenues are realized, the agency shall transfer from its budget into the special dedicated fund an amount up to but not to exceed the amount owed on the contract for the then current fiscal year term's obligation to provide for payments, or, where applicable, sums remitted by the vendor or surety to remedy a deficit in guaranteed savings or revenue gains may be transferred to the special dedicated fund by the agency.

(g) During the term of the contract, including any renewal periods, the agency shall, using the measurement tool, calculate the total amount of the savings or enhanced revenues attributable to the implementation of the benefits based funding project during the then current fiscal year at least 30 days prior to the end of the then current fiscal year. If the agency renews the contract and to the extent that savings or enhanced revenues are realized in excess of the amount due on the contract in the then current fiscal year term, the agency shall transfer prior to the end of the then current fiscal year from its budget into the special dedicated fund an amount up to but not to exceed the next fiscal year's obligation to provide for future payments.

(h) Promptly upon nonrenewal, termination, or expiration of the contract, any moneys remaining in the special dedicated fund shall be deposited in the general fund of the state.

(i) Each agency is authorized to accept title to property subject to the benefits based funding contract and is authorized to transfer title back to the vendor in the event the contract is not fully consummated.

(j) Payments to which a vendor is entitled under the contract may not be assigned without the approval of the agency. In its discretion, the agency may agree that the vendor may assign the payments to which it is entitled under the benefits based funding contract to a third party, provided that the agency will be made party to the assignment agreement and that any such assignment agreement will not alter the obligations of the agency under the contract, specifically including, but not limited to, the provisions required by subsection (b) of this Code section; and provided that the vendor, at the time of the request that the agency agree to an assignment of payments, must provide to the agency an energy savings guarantee bond, a bank letter of credit, escrowed funds, a corporate guarantee from a corporation with an investment grade credit rating, or other surety instrument acceptable to the agency equal to the guaranteed savings for the total project duration including any anticipated renewal periods and the energy savings guarantee bond, bank letter of credit, escrowed funds, corporate guarantee from a corporation with an investment grade credit rating, or other surety instrument acceptable to the agency must remain in force for the entire project duration including any renewal periods. As savings are realized and verified by the measurement tool during the term of the contract including renewal periods, the value of the energy savings guarantee bond, bank letter of credit, escrowed funds, corporate guarantee from a corporation with an investment grade credit rating, or other surety instrument acceptable to the agency may decrease proportionately.

(k) The external oversight committee shall have the responsibility to direct the authority to perform reviews and to recommend approval of all benefits based funding projects advising:

(1) The overall feasibility of the benefits based funding project;

(2) The measurement tool;

(3) The projected savings or enhanced revenues; and

(4) The dollars to be set aside for vendor payments.

(l) At the recommendation of the authority, each benefits based funding project and the proposed contract shall be approved by the external oversight committee prior to execution of the contract and shall be subject to further review by the authority or the external oversight committee at any time.

(m) Each agency shall prepare and certify an annual report on all contracts entered into pursuant to this Code section, describing the benefits based funding projects, the progress of the projects, the consolidated savings or enhanced revenues of such projects, and such other information as may be relevant. This annual report shall be sent to the authority on behalf of the external oversight committee at a date determined by the authority. The authority shall review and consolidate all agency reports and submit a consolidated report to the Governor, the General Assembly, and the external oversight committee.



§ 50-5-78. Financial interest of department personnel in contracts; acceptance of benefits from contractors; penalty; removal from office

(a) Neither the commissioner of administrative services, nor any assistant of his, nor any employee of the department shall be financially interested or have any personal beneficial interest either directly or indirectly in the purchase of or contract for any materials, equipment, or supplies, nor in any such firm, corporation, partnership, or association furnishing any such supplies, materials, or equipment to the state government or any of its departments, institutions, or agencies. Except as provided in subsection (b) of this Code section, it shall be unlawful for the commissioner of administrative services or any of his assistants or any employee of the department to accept or receive, directly or indirectly, from any person, firm, or corporation to whom any contract may be awarded any money or anything of more than nominal value or any promise, obligation, or contract for future reward or compensation.

(b) Nothing in this Code section shall preclude the commissioner or any of his assistants or any employee of the department from attending seminars, courses, lectures, briefings, or similar functions at any manufacturer's or vendor's facility or at any other place if any such seminar, course, lecture, briefing, or similar function is for the purpose of furnishing the commissioner, assistant, or employee with knowledge and information relative to the manufacturer's or vendor's products or services and is one which the commissioner determines would be of benefit to the department and to the state. In connection with any such seminar, course, lecture, briefing, or similar function, nothing in this Code section shall preclude the commissioner, assistant, or employee from receiving meals from a manufacturer or vendor. Nothing in this Code section shall preclude the commissioner, assistant, or employee from receiving educational materials and business related items of not more than nominal value from a manufacturer or vendor.

(c) Nothing contained in this Code section shall permit the commissioner, assistant, or employee to accept free travel from the manufacturer or vendor outside the State of Georgia or free lodging in or out of the State of Georgia.

(d) Any person who violates subsection (a) of this Code section shall be guilty of a misdemeanor. Any person who violates subsection (a) of this Code section shall be subject to being removed from office.



§ 50-5-79. Purchase contracts contrary to part void and officers personally liable

Whenever any department, institution, or agency of the state government required by this part and the rules and regulations adopted pursuant to this part applying to the purchase of supplies, materials, or equipment through the Department of Administrative Services shall contract for the purchase of such supplies, materials, or equipment contrary to this part or the rules and regulations made pursuant to this part, such contract shall be void and of no effect. If any official of such department, institution, or agency willfully purchases or causes to be purchased any supplies, materials, or equipment contrary to this part or the rules and regulations made pursuant to this part, such official shall be personally liable for the cost thereof; and, if such supplies, materials, or equipment are so unlawfully purchased and paid for out of the state funds, the amount thereof may be recovered in the name of the state in an appropriate action instituted therefor.



§ 50-5-80. Unlawful to use resources or methods established pursuant to this article to obtain anything of value for personal benefit or gain; penalties for violators; applicability

(a) As used in this Code section, the term "person" includes natural persons, firms, partnerships, corporations, or associations.

(b) It shall be unlawful for any person to obtain for his or her own personal benefit, or for the benefit of any other person, any goods, services or other things of value, through any resource or method established pursuant to this article, including, but not limited to, purchase orders, government contracts, credit cards, charge cards, or debit cards.

(c) (1) Any person who violates subsection (b) of this Code section by obtaining any goods, services, or other things of value in the aggregate value of less than $500.00 shall be guilty of a misdemeanor of a high and aggravated nature which shall be punishable by not more than 12 months' imprisonment and a fine not to exceed $5,000.00. In addition to the foregoing criminal penalties, any such person shall also be subject to immediate termination of state employment and shall owe restitution to the state equal to the amount of such unlawful purchases, plus interest to be assessed at a rate of 12 percent per annum to be calculated from the date each unlawful purchase was made.

(2) Any person who violates subsection (b) of this Code section by obtaining any goods, services, or other things of value in the aggregate value of $500.00 or more shall be guilty of a felony which shall be punishable by not less than one nor more than 20 years' imprisonment and a fine not to exceed $50,000.00 or triple the amount of such unlawful purchases, whichever is greater. In addition to the foregoing criminal penalties, any such person shall also be subject to immediate termination of state employment and shall owe restitution equal to the amount of such unlawful purchases, plus interest to be assessed at a rate of 12 percent per annum to be calculated from the date each such unlawful purchase was made.

(d) (1) Any person who knowingly assists another person in violating subsection (b) of this Code section shall be guilty of a misdemeanor of a high and aggravated nature which shall be punishable by not more than 12 months' imprisonment and a fine not to exceed $5,000.00 if the unlawfully purchased goods, services, or other things of value are valued in the aggregate of less than $500.00. In addition to such criminal penalties, any such person shall also be subject to immediate termination of state employment and shall owe restitution equal to the amount of such unlawful purchases, plus interest to be assessed at a rate of 12 percent per annum to be calculated from the date each unlawful purchase was made.

(2) Any person who knowingly assists another person in violating subsection (b) of this Code section shall be guilty of a felony which shall be punishable by not less than one nor more than 20 years' imprisonment and a fine not to exceed $50,000.00 or triple the amount of the unlawful purchases, whichever is greater, if the goods, services, or other things of value are in the aggregate value of $500.00 or more. In addition to such criminal penalties, any such person shall also be subject to immediate termination of state employment and shall owe restitution for the amount of such unlawful purchases, plus interest to be assessed at a rate of 12 percent per annum to be calculated from the date each unlawful purchase was made.

(e) This Code section shall not apply to any official employee purchase program for technology resources facilitated by and through the Georgia Technology Authority for state employees and public school employees of county or independent boards of education.



§ 50-5-81. Unlawful for agencies or subdivisions to purchase other than United States produced beef; exceptions; penalty

(a) It shall be unlawful for the state; any branch, department, agency, board, or commission of the state; any county, municipality, board of education, or other political subdivision; or any officer, agent, or employee of any of the foregoing to purchase or authorize the purchase of any beef other than beef raised and produced within the United States when the purchase is to be made with governmental funds. This Code section shall not apply to canned meat which is not available from a source within the United States and which is not processed in the United States.

(b) Any person who violates subsection (a) of this Code section shall be guilty of a misdemeanor.



§ 50-5-82. "State agency" defined; limitations on contracting for goods; role of Department of Revenue

(a) As used in this Code section, the term "state agency" means any authority, board, department, instrumentality, institution, agency, or other unit of state government. "State agency" shall not include any county, municipality, or local or regional governmental authority.

(b) On or after May 13, 2004, the Department of Administrative Services and any other state agency to which this article applies shall not enter into a state-wide contract or agency contract for goods or services, or both, in an amount exceeding $100,000.00 with a nongovernmental vendor if the vendor or an affiliate of the vendor is a dealer as defined in Code Section 48-8-2, or meets one or more of the conditions thereunder, but fails or refuses to collect sales or use taxes levied under Chapter 8 of Title 48 on its sales delivered to Georgia.

(c) The Department of Administrative Services and any other state agency may contract for goods or services, or both, with a source prohibited under subsection (b) of this Code section in the event of an emergency or where the nongovernmental vendor is the sole source of such goods or services or both.

(d) The determination of whether a vendor is a prohibited source shall be made by the Department of Revenue, which shall notify the Department of Administrative Services and any other state agency of its determination within three business days of a request for such determination.

(e) Prior to awarding a contract, the Department of Administrative Services and any other state agency to which this article applies shall provide the Department of Revenue the name of the nongovernmental vendor awarded the contract, the name of the vendor's affiliate, and the certificate of registration number as provided for under Code Section 48-8-59 for the vendor and affiliate of the vendor.



§ 50-5-83. Definitions; requirements for state purchasing card program

(a) As used in this Code section, the term:

(1) "Agency" or "agencies" means any entity of this state, including any department, agency, division, council, bureau, board, commission, public corporation, or authority; provided, however, that such term shall not mean a political subdivision of this state.

(2) "Department" means the Department of Administrative Services.

(3) "Purchasing card" means a credit or debit card issued by a credit card company, bank, or other financial institution and provided by the State of Georgia or any of its agencies under the State of Georgia Purchasing Card Program to state employees for the purpose of making purchases on behalf of such agencies or the state.

(b) Any purchasing card program established by the department or by any other agency shall conform to the following requirements:

(1) Purchasing cards shall only be issued to state employees whose job duties require the use of a purchasing card;

(2) Each agency that allows the use of purchasing cards by its employees shall develop policies and procedures consistent with guidelines developed by the department pursuant to this Code section to identify those job positions within each agency that would require the use of a purchasing card;

(3) Each employee receiving a purchasing card shall be required to sign an ethical behavior agreement for the use of the card which shall be developed by the department;

(4) Each agency that allows its employees to use purchasing cards shall provide for the review of all purchases on such cards, shall maintain receipts for each purchase, and shall maintain a log showing each purchase, the relevant vendor's name, the item purchased, the date of the purchase, the amount of the purchase, the name of the employee making the purchase, and any other information that shall be specified by the department;

(5) Purchases made on purchasing cards shall be reviewed and approved by supervisory personnel at least quarterly;

(6) Purchasing cards shall not be used for items over $5,000.00 unless the item is:

(A) Purchased pursuant to a valid state contract; and

(B) Purchased in compliance with state procurement policy;

(7) Purchasing cards shall not be used to purchase gift cards;

(8) Purchasing cards shall not be used to purchase alcoholic beverages, tobacco products, or personal items that are not job related, and state contracts for purchasing cards shall contain such prohibitions on the use of such purchasing cards;

(9) The department shall develop a training manual on the use of purchasing cards which shall instruct users of purchasing cards on the maximum value utilization of such purchasing cards and employees who use such purchasing cards shall comply with the provisions of such manual;

(10) Agencies shall review not less than annually all purchasing cards issued to their employees and shall eliminate purchasing cards for employees who demonstrate consistently low usage of such purchasing cards;

(11) Agencies which have more than 100 purchasing cards issued to employees shall establish goals to reduce such number of purchasing cards;

(12) Employees hired for job positions for which purchasing cards are issued shall be subjected to criminal background checks before hiring and a credit check shall be completed by the hiring agency on all employees to whom a purchasing card is issued prior to issue;

(13) Purchasing cards shall be issued only to employees of agencies and no purchasing cards shall be issued to employees of foundations associated with agencies;

(14) Each purchase made with a purchasing card shall be accompanied by a receipt or other documentation listing each item purchased, the purchase price for each item, and any taxes, fees, or other amounts paid in connection with such purchase; and

(15) With respect to any purchase made with a purchasing card, if the employee to whom such card was issued does not provide documentation meeting the requirements of paragraph (14) of this subsection to his or her supervisor for recording on the purchasing log required to be maintained as provided in paragraph (4) of this subsection, such employee shall be personally responsible for such purchase.

(c) Any employee of an agency who knowingly:

(1) Uses a purchasing card for personal gain;

(2) Purchases items on such purchasing card that are not authorized for purchase by such employee;

(3) Purchases items in violation of this Code section; or

(4) Retains for such employee's personal use a rebate or refund from a vendor, bank, or other financial institution for a purchase or the use of a purchasing card

shall be subject to immediate termination of employment, restitution for the amount of the improper purchases, and criminal prosecution. Any person violating this subsection shall be guilty of a misdemeanor of a high and aggravated nature if the value of the items improperly purchased or retained is less than $500.00 in the aggregate and shall be guilty of a felony if the value of the items improperly purchased or retained is $500.00 or more in the aggregate and, upon conviction of such felony, shall be sentenced to not less than one nor more than 20 years' imprisonment, a fine not to exceed $50,000.00, or both.

(d) An employee's supervisor who knowingly intentionally, willfully, wantonly, or recklessly allows or who conspires with an employee who is issued a purchasing card to violate subsection (c) of this Code section shall be subject to immediate termination of employment and criminal prosecution. Any person violating this subsection shall be guilty of a misdemeanor of a high and aggravated nature if the value of the items improperly purchased or retained is less than $500.00 in the aggregate and shall be guilty of a felony if the value of the items improperly purchased or retained is $500.00 or more in the aggregate and, upon conviction of such felony, shall be sentenced to not less than one nor more than 20 years' imprisonment, a fine not to exceed $50,000.00, or both.

(e) The department is authorized to promulgate such rules and regulations as necessary to implement this Code section.



§ 50-5-84. Contracting with companies having business operations in Sudan; scrutinized companies; certifications

(a) As used in this Code section, the term:

(1) "Business operations" means engaging in commerce in any form in Sudan, including, but not limited to, acquiring, developing, maintaining, owning, selling, possessing, leasing, or operating equipment, facilities, personnel, products, services, personal property, real property, or any other apparatus of business or commerce.

(2) "Company" means any sole proprietorship, organization, association, corporation, partnership, joint venture, limited partnership, limited liability partnership, limited liability company, or other entity or business association, including all wholly owned subsidiaries, majority owned subsidiaries, parent companies, or affiliates of such entities or business associations, that exists for the purpose of making profit.

(3) "Government of Sudan" means the government in Khartoum, Sudan, that is led by the National Congress Party, formerly known as the National Islamic Front, or any successor government formed on or after October 13, 2006, including the coalition National Unity Government agreed upon in the Comprehensive Peace Agreement for Sudan, and does not include the regional government of southern Sudan.

(4) "Marginalized populations of Sudan" include, but are not limited to, the portion of the population in the Darfur region that has been genocidally victimized; the portion of the population of southern Sudan victimized by Sudan's north-south civil war; the Beja, Rashidiya, and other similarly underserved groups of eastern Sudan; the Nubian and other similarly underserved groups in Sudan's Abyei, southern Blue Nile, and Nuba Mountain regions; and the Amri, Hamadab, Manasir, and other similarly underserved groups of northern Sudan.

(5) "Military equipment" means weapons, arms, military supplies, and equipment that may readily be used for military purposes, including, but not limited to, radar systems, military-grade transport vehicles, or supplies or services sold or provided directly or indirectly to any force actively participating in armed conflict in Sudan.

(6) "Mineral-extraction activities" include the exploring, extracting, processing, transporting, or wholesale selling or trading of elemental minerals or associated metal alloys or oxides (ore), including gold, copper, chromium, chromite, diamonds, iron, iron ore, silver, tungsten, uranium, and zinc.

(7) (A) "Oil related activities" include:

(i) Exporting, extracting, producing, refining, processing, exploring for, transporting, selling, or trading oil; and

(ii) Constructing, maintaining, or operating a pipeline, refinery, or other oil field infrastructure.

(B) A company shall not be considered to be involved in oil related activities if:

(i) The company is involved in the retail sale of gasoline or related consumer products in Sudan but is not involved in any other activity described in subparagraph (A) of this paragraph; or

(ii) The company is involved in leasing or owns rights to an oil block in Sudan but is not involved in any other activity described in subparagraph (A) of this paragraph.

(8) "Power-production activities" means any business operations that involve a project commissioned by the National Electricity Corporation of Sudan or other similar entity of the government of Sudan whose purpose is to facilitate power generation and delivery, including establishing power-generating plants or hydroelectric dams, selling or installing components for the project, or providing service contracts related to the installation or maintenance of the project.

(9) "Scrutinized company" means a company that is conducting business operations in Sudan that is involved in power production activities, mineral extraction activities, oil-related activities, or the production of military equipment, but excludes a company that can demonstrate any of the following:

(A) Its business operations are conducted under contract directly and exclusively with the regional government of southern Sudan;

(B) Its business operations are conducted under a license from the Office of Foreign Assets Control or are expressly exempted under federal law from the requirement to be conducted under such a license;

(C) Its business operations consist of providing goods or services to marginalized populations of Sudan;

(D) Its business operations exclusively consist of providing goods or services to an internationally recognized peacekeeping force or humanitarian organization;

(E) Its business operations consist of providing goods or services that are used only to promote health or education;

(F) Its business operations with the Government of Sudan will be voluntarily suspended for the entire duration of the contract for goods or services for which they have bid on, or submitted a proposal for, a contract with a state agency; or

(G) It has adopted, publicized, and is implementing a formal plan to cease business operations within one year and to refrain from conducting any new business operations.

(b) (1) A scrutinized company shall be ineligible to, and shall not, bid on or submit a proposal for a contract with a state agency for goods or services.

(2) Notwithstanding paragraph (1) of this subsection, the Department of Administrative Services may permit a scrutinized company, on a case-by-case basis, to bid on or submit a proposal for a contract with a state agency for goods or services if it is in the best interests of the state to permit the scrutinized company to bid on or submit a proposal for one or more contracts with a state agency for goods or services.

(3) In making this determination, the Department of Administrative Services may utilize the following resources:

(A) Verification by an independent third party or nonprofit organization that a company is either:

(i) Undertaking significant humanitarian efforts in conjunction with an international organization, the Government of Sudan, the regional government of southern Sudan, or a nonprofit organization to benefit one or more marginalized populations of Sudan. The party or organization providing the verification or an independent third party shall evaluate and certify that the significant humanitarian efforts are substantial in relation to the company's Sudan business operations; or

(ii) Through engagement with the Government of Sudan, materially improving conditions for the genocidally victimized population in Darfur; and

(B) A National Interest Waiver issued by the President of the United States excluding a company from the federal contract prohibitions provisions of the Sudan Accountability and Divestment Act (Public Law 110-174).

(c) (1) A state agency shall require a company that submits a bid or proposal with respect to a contract for goods or services, that currently or within the previous three years has had business activities or other operations outside of the United States, to certify that the company is not a scrutinized company.

(2) A state agency shall not require a company that submits a bid or proposal with respect to a contract for goods or services, and that currently or within the previous three years has had business activities or other operations outside of the United States, to certify that the company is not a scrutinized company, if the company has obtained permission to bid on or submit a proposal for a contract with a state agency for goods or services pursuant to paragraph (2) of subsection (b) of this Code section.

(d) (1) Not later than August 1, 2009, the Department of Administrative Services shall file a written notice to the United States Attorney General detailing the requirements contained in this Code section, as required by the federal Sudan Accountability and Divestment Act of 2007 (P. L. No. 110-174).

(2) Annually thereafter, the Department of Administrative Services shall file a publicly available report to the General Assembly and the United States Attorney General outlining the actions taken under this Code section.

(3) The Department of Administrative Services shall report to the Attorney General of Georgia the names of companies determined to have submitted false certifications under subsection (c) of this Code section, together with information as to the false certification, and the Attorney General shall determine whether to bring a civil action against the companies. The companies shall pay all costs or fees incurred in a civil action, including those for investigations that led to the discovery of a false certification.

(e) If the Department of Administrative Services determines that a company has submitted a false certification under subsection (c) of this Code section:

(1) The company shall be liable for a civil penalty in an amount that is equal to the greater of $250,000.00 or twice the amount of the contract for which a bid or proposal was submitted;

(2) The state agency or the Department of Administrative Services may terminate the contract with the company; and

(3) The company shall be ineligible to, and shall not, bid on a state contract for a period of not less than three years from the date the state agency determines that the company submitted the false certification.

The Department of Administrative Services shall report to the Attorney General the name of the company that the Department of Administrative Services determined had submitted a false certification under subsection (c) of this Code section, together with its information as to the false certification, and the Attorney General shall determine whether to bring a civil action against such company. If such company is found to have submitted a false certification, such company shall be ordered to pay all costs and fees incurred by the state in the civil action, including all costs incurred by the state agency and the Department of Administrative Services for investigations that led to the finding of the false certification and all costs and fees incurred by the Attorney General.

(f) The General Assembly shall periodically review this Code section and determine if any of the following events have occurred which should be construed and deemed to be a basis for repealing this Code section:

(1) The Congress or President of the United States declares the Darfur genocide has been halted for at least 12 months;

(2) The United States revokes all sanctions imposed against the Government of Sudan;

(3) The President of the United States has certified to Congress that the Government of Sudan has honored its commitments to do all of the following:

(A) Abide by United Nations Security Council Resolution 1769 (2007);

(B) Cease attacks on civilians;

(C) Demobilize and demilitarize the Janjaweed and associated militias;

(D) Grant free and unfettered access for delivery of humanitarian assistance; and

(E) Allow for the safe and voluntary return of refugees and internally displaced persons;

(4) The Congress or President of the United States, through legislation or executive order, declares the contract prohibition of the type provided for in this Code section interferes with the conduct of United States foreign policy; or

(5) Such other circumstances as the General Assembly determines to warrant the discontinuance of the provisions of this Code section.



§ 50-5-85. State prohibited from entering into certain contracts with or without certification that boycott of Israel not to be conducted by other party

(a) As used in this Code section, the term:

(1) "Boycott of Israel" means engaging in refusals to deal with, terminating business activities with, or other actions that are intended to limit commercial relations with Israel or individuals or companies doing business in Israel or in Israeli-controlled territories, when such actions are taken:

(A) In compliance or adherence to calls for a boycott of Israel other than those boycotts to which 50 U.S.C. App. Section 2407(c), as it existed on January 1, 2016, applies; or

(B) In a manner that discriminates on the basis of nationality, national origin, religion, or other unreasonable basis that is not founded on a valid business reason.

(2) "Company" means any sole proprietorship, organization, association, corporation, partnership, joint venture, limited partnership, limited liability partnership, limited liability company, or other entity or business association, including all wholly owned subsidiaries, majority owned subsidiaries, parent companies, or affiliates of such entities or business associations, that exists for the purpose of making profit.

(b) The state shall not enter into a contract with an individual or company if the contract is related to construction or the provision of services, supplies, or information technology unless the contract includes a written certification that such individual or company is not currently engaged in, and agrees for the duration of the contract not to engage in, a boycott of Israel.

(c) Subsection (a) of this Code section shall not apply to contracts with a total value of less than $1,000.00.






Part 2 - Local Political Subdivision Purchases

§ 50-5-100. Local political subdivision purchases through state authorized

The Department of Administrative Services is authorized to permit local political subdivisions, on an optional basis, to purchase their supplies through the state.



§ 50-5-101. Notice to department; establishment of uniform standard specifications; report of annual requirements

The governing authorities of each of the local political subdivisions in this state shall have the right, from time to time, to determine through study whether an overall substantial price advantage will result to a political subdivision by the means of a local political subdivision either alone or in conjunction with another political subdivision bidding through the Department of Administrative Services on standard items of equipment, supplies, or services or other standard expenses ordinarily needed, procured, or incurred by such governments without a sacrifice of safety or quality. If the governing authority of any political subdivision shall determine that such a price advantage may be obtained by such means on any one or more of such items or expenses, the governing authority or authorities shall make this fact known to the Department of Administrative Services. After receipt of such notice from the political subdivisions, the Department of Administrative Services shall, after consultation with the governing authorities, establish sets of uniform standard specifications for such item or items as may be reasonably required in order to meet the needs and requirements of the requesting political subdivision. The governing authorities of the requesting political subdivision shall, at such times as the Department of Administrative Services shall prescribe, report its probable annual requirements for the standard items to the Department of Administrative Services and the requested time for delivery of the items. The Department of Administrative Services shall compile the requirements together with such other information as may be needed for the purpose of advertising for bids for a uniform state price on the items.



§ 50-5-102. Competitive bidding procedure; bidder information; establishment of regulations and standards

The Department of Administrative Services shall advertise for bids for supply of such items in the same manner followed for state purchases; provided, however, that the Department of Administrative Services shall inform prospective bidders that the bid requested is for the furnishing of the items to the designated political subdivisions at the times specified on the basis of a single state price applicable to all such local political subdivisions; that payment for the items as may be purchased by the political subdivisions shall be made by the respective political subdivision to the bidder; that no guarantee is made that any purchase will be made from the successful bidder as a result of such bid; and such other information as may be appropriate under the circumstances. The Department of Administrative Services shall, upon receipt of bids, process the same in the same manner followed for state purchases and promptly notify the governing authorities of the political subdivisions of the name of the successful bidder, the bid price, the terms of delivery guaranteed by the successful bidder, and any other pertinent information. The commissioner of administrative services shall prescribe regulations necessary for implementation and enforcement of this part and is authorized to establish minimum standards and uniform standard specifications and procedures for the purchase and distribution of equipment, supplies, services, and other expenses for the local political subdivisions of this state.



§ 50-5-103. Purchase of motor vehicles, material, equipment, or supplies in name of state; procedure

Notwithstanding any law to the contrary, the Department of Administrative Services, upon receiving a request to do so from a political subdivision, may purchase for the political subdivision in the name of the state any motor vehicle, material, equipment, or supplies desired by the political subdivision. The commissioner of administrative services is authorized to prescribe such rules, regulations, and procedures as he shall deem advisable concerning the purchase of motor vehicles, material, equipment, and supplies for the political subdivisions. However, no motor vehicle, material, equipment, or supplies shall be purchased in accordance with this Code section until the political subdivision shall place in the hands of the Department of Administrative Services a certified or cashier's check in an amount sufficient to cover the purchase price of the motor vehicle, material, equipment, or supplies. The Department of Administrative Services is authorized and empowered to execute the necessary documents to divest the state of all title in and to such motor vehicles, material, equipment, or supplies, and to vest in the political subdivision for whom the motor vehicle, material, equipment, or supplies were purchased all such rights in and title to the vehicles, material, equipment, or supplies.






Part 3 - Small Business Assistance

§ 50-5-120. Short title

This part shall be known and may be cited as "The Small Business Assistance Act of 2015."



§ 50-5-121. Definitions

For the purposes of this part, the term:

(1) "Department" means the Department of Administrative Services.

(2) "Georgia resident business" means any business that regularly maintains a place from which business is physically conducted in Georgia for at least one year prior to any bid or proposal to the state or a new business that is domiciled in Georgia and which regularly maintains a place from which business is physically conducted in Georgia; provided, however, that a place from which business is conducted shall not include a post office box, a leased private mailbox, site trailer, or temporary structure.

(3) "Small business" means a business which is independently owned and operated. In addition, such business must have either fewer than 300 employees or less than $30 million in gross receipts per year.



§ 50-5-122. Legislative intent

(a) The legislative intent of this part is declared to be as follows: The most important element of the American economic system of private enterprise is free and vigorous competition. Only through the existence of free and vigorous competition can free entry into business and opportunities for personal initiative and individual achievement be assured. The preservation and expansion of such competition is essential for our economic well-being. In order to encourage such competition, it is the declared policy of the state to ensure that a fair proportion of the total purchases and contracts or subcontracts for property, commodities, and services for the state be placed with Georgia resident businesses and small businesses so long as the commodities and services of small businesses are competitive as to price and quality.

(b) The department shall be authorized to effectuate the legislative intent as set forth in this Code section.



§ 50-5-123. Creation of advisory council; membership; meetings; chairman; executive director

There is created an advisory council to the department to be composed of representatives of designated small business enterprises to be named as follows: five by the Governor, two each by the President of the Senate and the Speaker of the House of Representatives, and one by the commissioner of administrative services to serve ex officio as chairman of the council. The members of the council shall serve without compensation. The council shall meet at least once monthly, or more often when necessary, at the call of the chairman in consultation with the commissioner of administrative services or his designee who shall also serve without additional compensation as executive director of the council.



§ 50-5-124. Reports required of advisory council

The council shall make a written report to the Governor, the President of the Senate, the Speaker of the House of Representatives, and the chairmen of the Senate Committee on Insurance and Labor and the House Economic Development and Tourism Committee at least once each year, such report to be made no later than December 1. The report shall advise the Governor, the Speaker, the President, and the designated chairmen concerning progress toward achieving the legislative intent as set forth in Code Section 50-5-122 and shall contain such recommendations for legislation as the council herein provided for deems proper.






Part 4 - Minority Business Enterprise Development

§ 50-5-130. Purpose

The General Assembly recognizes that the preservation and expansion of the American economic system of private enterprise is through free competition, but it also recognizes that the security and well-being brought about by such competition cannot be realized unless the actual and potential capacity of minority business enterprises is encouraged and developed. Therefore, it is the intent of the General Assembly that the state define a "minority business enterprise" for purposes of representation in the area of procurement of state contracts for construction, services, equipment, and goods.



§ 50-5-131. Definitions

As used in this part, the term:

(1) "Minority" means an individual who is a member of a race which comprises less than 50 percent of the total population of the state.

(2) "Minority business enterprise" means a small business concern which is owned and controlled by one or more minorities and is authorized to do and is doing business under the laws of this state, paying all taxes duly assessed, and domiciled within this state.

(3) "Owned and controlled" means a business:

(A) Which is at least 51 percent owned by one or more minorities or, in the case of a publicly owned business, at least 51 percent of all classes or types of the stock is owned by one or more minorities; and

(B) Whose management and daily business operations are controlled by one or more minorities.



§ 50-5-132. Eligibility and procedures for certification; appeal of denial

(a) Any minority business enterprise that desires to claim such status under any law of this state or any regulation promulgated pursuant thereto shall first apply for certification, in addition to any other certification required by the provisions of 49 C.F.R. 23, to the Department of Administrative Services.

(b) The Department of Administrative Services shall certify a business which meets the eligibility requirement of this part to qualify as a minority business enterprise. To qualify as a minority business enterprise, the business shall:

(1) Be a minority business enterprise;

(2) Submit any documentary evidence to support its status as a minority business enterprise;

(3) Sign an affidavit stating that it is a minority business enterprise;

(4) Be qualified to bid pursuant to the provisions of the Department of Administrative Services and other state agencies; and

(5) Present:

(A) An application, including the entire business history of the operation;

(B) Birth certificates for all minority principals;

(C) If Native American, a tribal registration card or certificate;

(D) Current resumes on all principals, key managers, and other key personnel;

(E) A current financial statement;

(F) Proof of investment by principals;

(G) Loan agreements;

(H) Lease or rental agreement for space and equipment;

(I) Evidence of latest bond;

(J) If the applicant is a sole proprietor, a copy of a blank signature card;

(K) If the applicant is a partnership, a copy of the partnership agreement; and

(L) If the applicant is a corporation, articles of organization, corporation bylaws, copies of all stock certificates, minutes of the first corporate organizational meeting, bank resolution on all company accounts, and a copy of the latest United States corporate tax return.

(c) The Department of Administrative Services shall prepare and maintain a list of certified minority business enterprises.

(d) The Department of Administrative Services may deny certification to any minority business enterprise which does not qualify as such under the provisions of this part. Any person adversely affected by an order of the Department of Administrative Services denying certification as a minority business enterprise may appeal as provided in the regulations of the Department of Administrative Services.



§ 50-5-133. Fraud in certification process; penalty; effect of multiple violations

(a) It shall be unlawful for a person to:

(1) Knowingly and with intent to defraud, fraudulently obtain, retain, attempt to obtain or retain, or aid another in fraudulently obtaining or retaining or attempting to obtain or retain certification as a minority business enterprise for the purposes of this part;

(2) Knowingly and willfully make a false statement with the intent to defraud, whether by affidavit, report, or other representation, to a state official or employee for the purpose of influencing the certification or denial of any certification of any entity as a minority business enterprise;

(3) Knowingly and willfully obstruct, impede, or attempt to obstruct or impede any state official or employee who is investigating the qualifications of a business entity which has requested certification as a minority business enterprise;

(4) Knowingly and willfully with intent to defraud, fraudulently obtain, attempt to obtain, or aid another person in fraudulently obtaining or attempting to obtain public moneys to which the person is not entitled under this part; or

(5) Knowingly and willfully assign any contract awarded pursuant to the Department of Administrative Services to any other business enterprise without prior written approval of the Department of Administrative Services.

(b) Any person convicted of violating any provision of this Code section shall be guilty of a felony, punishable by imprisonment for not more than five years or a fine of not more than $10,000.00 or both such imprisonment and fine.

(c) If a contractor, subcontractor, supplier, subsidiary, principal, or affiliate thereof has been found to have violated this Code section and that violation occurred within three years of another violation of this Code section, the Department of Administrative Services shall prohibit that contractor, subcontractor, supplier, subsidiary, or affiliate thereof from entering into a state project or state contract; from further bidding to a state entity; from being a subcontractor to a contractor for a state entity; and from being a supplier to a state entity.






Part 5 - State Use Council

§ 50-5-135. Creation; membership; terms; appointments; compensation; existence

(a) There is created the State Use Council, hereafter referred to as the council. The council shall be composed of 16 members as follows:

(1) The commissioner of administrative services or his or her designee;

(2) The commissioner of human services or his or her designee;

(2.1) The commissioner of behavioral health and developmental disabilities or his or her designee;

(3) The commissioner of community affairs or his or her designee;

(4) The commissioner of corrections or his or her designee;

(5) Five members appointed by the Governor who shall represent the business community of the state;

(6) Three members appointed by the Governor who shall represent a broad spectrum of persons with disabilities; and

(7) Three members appointed by the Governor who shall represent the interest of organizations representative of persons with disabilities.

(b) Initially, the 11 members appointed pursuant to paragraphs (5) through (7) in subsection (a) of this Code section shall serve staggered terms of office as follows: four members for two years, four members for three years, and three members for four years. Thereafter, each member shall serve for a term of four years. Such members shall serve until the appointment and qualification of their successors. The members appointed by the Governor shall be selected from the state at large but shall be representative of all of the geographic areas of the state.

(c) All successors shall be appointed in the same manner as original appointments. Vacancies in office shall be filled in the same manner as original appointments. An appointment to fill a vacancy shall be for the unexpired term. The council shall elect its own officers. No vacancy on the council shall impair the right of the quorum to exercise all rights and perform all duties of the council.

(d) The members of the council shall receive no compensation for their services but shall be entitled to and shall be reimbursed for their actual expenses, including travel and any other expenses incurred in the performance of their duties. Reimbursement for travel by a personal motor vehicle shall be made in the same manner and subject to the same limitations as provided for state employees under Code Section 50-19-7.

(e) The council shall have perpetual existence. Any change in name or composition of the council shall in no way affect the vested rights of any person under this part or impair the obligations of any contracts existing under this part.



§ 50-5-136. Powers and authority of council

(a) The State Use Council shall have the authority authorized in this part concerning the procurement of certain services provided and goods, wares, and merchandise produced by community based rehabilitation programs and training centers and purchased by the Department of Administrative Services. All services provided or goods, wares, or merchandise produced wholly or in part by the community based rehabilitation programs and training centers operated by or under contract with the Department of Human Services and needed by the departments, institutions, and agencies of the state and its political subdivisions supported wholly or in part by public funds shall be obtained from community based rehabilitation programs and training centers where availability of such services, goods, wares, or merchandise has been certified in writing by the council.

(b) The State Use Council shall have the following powers and authority:

(1) To designate a central nonprofit agency to represent community based rehabilitation programs and training centers in the state and to facilitate the distribution of orders of the State of Georgia for goods, wares, merchandise, and services on the procurement list among certified community based rehabilitation programs and training centers. As used in this part, the term "central nonprofit agency" means an agency organized under the laws of Georgia and operated in the interest of persons with disabilities in Georgia, the net income of which does not inure in whole or in part to the benefit of any shareholder or individual. The central nonprofit agency shall be selected using criteria established by the council and shall be selected for a period not to exceed two years, provided that an agency may succeed itself as the central nonprofit agency. The central nonprofit agency will be responsible for selecting the community based rehabilitation program and training center to perform a specific contract for work ordered by the state. Consideration will be given to the strengths of the particular organization, prior work history, and the ability to produce within time and budgetary parameters. Only programs and centers which have been certified by the council will be eligible for state use contracts. Once the community based rehabilitation program and training center has been selected and a subcontract has been established between that community based rehabilitation program and training center and the central nonprofit agency, the central nonprofit agency shall provide management and quality control assistance in the administration of the project. This may be in the form of quality assurance procedures, time and date deadlines, technical assistance in assembly, or a variety of other activities concerning the project at hand. Other than on a specific contract basis, the central nonprofit agency will offer training programs, certification workshops, quality control workshops, and other technical, management, marketing, and general assistance programs to participating programs and centers in the state. These programs may not be mandatory in all cases; however, they will be offered to help the various programs and centers become more productive and efficient in their handling of state use contracts and other work as well. The central nonprofit agency shall maintain the necessary records and data concerning contracts with certified community based rehabilitation programs and training centers and shall maintain communication with community based rehabilitation programs and training centers during the conduct of a contract which has been let with the program and center for various program services as necessary and appropriate;

(2) To develop, in conjunction with the Department of Administrative Services, a list of goods, wares, merchandise, and services which shall be set aside for purchase from community based rehabilitation programs and training centers. This list shall be reviewed annually and goods, wares, merchandise, and services may be added or deleted as necessary and appropriate;

(3) To establish fair market prices for commodities or services on the selected procurement list and to consider recommendations from the procuring agencies, the central nonprofit agency, and other relevant sources. The central nonprofit agency shall analyze the data and submit a recommended fair market price to the council along with detailed justification necessary to support the recommended prices. Pricing guidelines shall be established by the council in association with standard methodology for determining fair market value. However, the fair market prices shall not exceed the prices normally paid by state agencies for such commodities or services;

(4) To oversee and assist in the development of guidelines for the certification of community based rehabilitation programs and training centers in the State of Georgia. The intent of these guidelines shall be to evaluate the qualifications and capabilities of community based rehabilitation programs and training centers interested in certification; to determine criteria for quality, efficiency, timeliness, and cost effectiveness in the production of goods, wares, merchandise, and services to be procured under the state use plan and purchased by the State of Georgia; and to establish a certification process which shall enable community based rehabilitation programs and training centers qualified under this process to compete in procurement activities provided for by this part. All community based rehabilitation programs and training centers which are certified by the commissioner of human resources (now known as the commissioner of human services for these purposes) as of February 8, 1994, shall not have to undergo the certification evaluation and approval process until 24 months from February 8, 1994;

(5) With respect to the certification process and the designated community based rehabilitation programs and training centers which may enter into contracts under this part, to establish criteria for determining what constitutes a substantial disability to employment that prevents the individual under the disability from currently engaging in normal competitive employment. In establishing the criteria, the council shall consult with appropriate entities of government and take into account the views of nongovernmental entities representing the severely disabled. The council shall give weight to the criteria established by the federal committee for purchase of products and services of the blind and other severely disabled persons, pursuant to the federal Wagner-O'Day Act (41 U.S.C. Sections 46-48b), as amended; and

(6) To make an annual report to the Governor and the General Assembly concerning its activities under this part and the activities and contracts provided by the central nonprofit agency. The State Use Council shall not be required to distribute copies of the annual report to the members of the General Assembly but shall notify the members of the availability of the report in the manner which it deems to be most effective and efficient.



§ 50-5-137. Participation of certified community based rehabilitation programs

Notwithstanding any other provisions of law to the contrary, certified community based rehabilitation programs and training centers conducting contract work under the state use plan and under the auspices of the central nonprofit agency shall not be required to have prior experience in providing the goods, wares, merchandise, or services in a given contract in order to participate in these contracts.



§ 50-5-138. Procurement of contracts with central nonprofit agencies; fees; cancellation or modification; existing contracts grandfathered

(a) The Department of Administrative Services shall contract with the central nonprofit agency to pay a fee to such agency on the basis of contracts procured from the state. This fee shall be not less than 5 percent nor more than 8 percent of the total contract fee awarded for a particular project. The fees will be added to the fair market price paid by the state agencies and political subdivisions or will be paid from assessments received from the state agencies and political subdivisions by the Department of Administrative Services. The timeliness and methodology of collection of these fees will be decided upon between the Department of Administrative Services and the central nonprofit agency and shall be incorporated into such contract.

(b) The commissioner of administrative services retains the right to cancel or modify contracts which have been selected for procurement under this part for nonperformance and noncompetitive pricing reasons.

(c) All contracts which presently exist between the State of Georgia and community based rehabilitation programs and training centers in Georgia, including the State of Georgia administered Georgia Industries for the Blind, shall be grandfathered in perpetuity, excepting for nonperformance reasons according to the policies, regulations, and determination of the Department of Administrative Services.









Article 4 - Disposition of Surplus Property

§ 50-5-140. Department to request lists of surplus property

It shall be the duty and responsibility of the head of each department, institution, or agency of the state to furnish, upon written request by the Department of Administrative Services on such forms as provided by it, a list of all surplus personal property held by that department, institution, or agency at the time of the request. These requests may be made by the Department of Administrative Services as often as it deems necessary.



§ 50-5-141. Transfer, sale, trade, or destruction authorized; prohibition of certain employee purchases

(a) The Department of Administrative Services is authorized and it shall be its duty to dispose of surplus property by one of the following means:

(1) Transfer to other state agencies;

(2) Sell to the highest responsible bidder for cash;

(3) Sell by fixed price; provided, however, that surplus property sold by fixed price shall have been originally purchased by the state for an amount of $5,000.00 or less;

(4) Trade in such surplus property on the purchase of new equipment if the Department of Administrative Services shall determine that such action is for the best interest of the state; or

(5) Where the Department of Administrative Services shall determine that the surplus property has no value or that the cost of maintaining and selling the surplus property exceeds the anticipated proceeds from the sale of the surplus property, by destruction and disposal and order of removal from the inventory of the department, institution, or agency with such action noted thereon.

(b) No employee of the Department of Administrative Services or such employee's immediate family member shall purchase surplus property sold by fixed price or negotiated sale; nor shall any person purchase surplus property by fixed price or negotiated sale for the direct or indirect benefit of any such employee or employee's immediate family member.



§ 50-5-142. Commissioner to promulgate rules and regulations

The commissioner of administrative services shall promulgate such rules and regulations as may be required to carry out Code Sections 50-5-140, 50-5-141, 50-5-143, 50-5-144, and 50-5-146 and shall establish procedures for the disposition of surplus property, including the manner whereby the sale of surplus property shall be advertised and competitive bids for the purchase thereof shall be secured.



§ 50-5-143. Transfer to political subdivision by negotiated sale; conditions

(a) As used in this Code section, the term "political subdivision" means any county or municipality of this state or any county or independent board of education of this state.

(b) In addition to the authority provided in Code Section 50-5-141, the Department of Administrative Services shall be further authorized to dispose of surplus property by the transfer of the property to any political subdivision through a negotiated sale if the Department of Administrative Services determines that such sale would be in the best interests of the state, and, under the circumstances, the negotiated sales price would constitute a reasonable consideration for the property.

(c) When any surplus property is transferred to a political subdivision, pursuant to subsection (b) of this Code section, such transfer shall be subject to the following conditions:

(1) The property shall not be resold by any such political subdivision within one year after the transfer without the written consent of the Department of Administrative Services; and

(2) The Department of Administrative Services shall have the right, which shall be exercised at its discretion, to supervise the resale of the property at public outcry to the highest responsible bidder if the resale of the property is within one year after such transfer.



§ 50-5-144. Transfer to charitable institutions or public corporations by negotiated sale; conditions

(a) As used in this Code section, the term:

(1) "Charitable institution" means any nonprofit tax-exempt person, firm, or corporation providing services within this state.

(2) "Public corporation" means any public authority or other public corporation created by or pursuant to state law.

(b) In addition to any other authority provided by Code Sections 50-5-140 through 50-5-143, this Code section, and Code Section 50-5-146, the Department of Administrative Services shall be authorized to dispose of surplus property, including surplus property subject to paragraph (7) of Code Section 50-5-51, by the transfer of the property to any charitable institution or public corporation through a negotiated sale if the department determines that such sale would be in the best interests of the state, and, under the circumstances, the negotiated sales price would constitute a reasonable consideration for the property.

(c) When any surplus property is sold to a charitable institution or to a public corporation pursuant to subsection (b) of this Code section, the sale shall be subject to the following conditions:

(1) The property shall not be resold by the purchaser within one year after the sale without the written consent of the Department of Administrative Services; and

(2) The Department of Administrative Services shall have the right and obligation to supervise the resale of the property at public outcry to the highest responsible bidder if the resale is within one year after the sale and, if the resale price exceeds the original negotiated sales price, the amount of the excess shall be paid to the Department of Administrative Services.



§ 50-5-145. Limited application of provisions

Nothing contained within Code Sections 50-5-140 through 50-5-144 and 50-5-146 shall be construed so as to apply to any real property owned by the state, and such Code sections shall not apply to such property, nor shall such Code sections be construed so as to prohibit the Attorney General from distributing or selling the published reports of the opinions of the Attorney General.



§ 50-5-146. Penalty

Any person who causes state property having a value of less than $200.00 to be disposed of in violation of this article shall be guilty of a misdemeanor. If such property has a value of $200.00 or more, he or she shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one year nor more than five years.






Article 5 - Communication Services






Chapter 5A - Office of State Treasurer

§ 50-5A-1. Office of the State Treasurer created; state treasurer appointed

There is created the Office of the State Treasurer. The state treasurer shall be both appointed and removed by the State Depository Board and shall be in the unclassified service. The state treasurer shall hire the personnel for the office and shall supervise, direct, account for, organize, plan, and execute the functions vested in the office.



§ 50-5A-2. State treasurer required to give bond; conditions

The state treasurer shall post bond to the state in the sum of $200,000.00 with a bonding company duly licensed to do business in the state and approved by the Governor, the annual premium of the bond to be paid from funds appropriated to the Office of the State Treasurer. The bond shall be conditioned as follows:

(1) That the state treasurer faithfully discharge, execute, and perform all and singular the duties required of him or her by virtue of the office and the Constitution and laws of this state;

(2) That the state treasurer faithfully account for and pay over all state moneys received by him or her from time to time by virtue of the office; and

(3) That the state treasurer safely deliver to his or her successor all records, moneys, vouchers, accounts, and effects whatsoever belonging to the office.



§ 50-5A-3. Property of state treasurer liable for faithful performance; lien in favor of state

The surety may, by express stipulation in writing, limit its liability to a specific sum to be stated in the bond of the state treasurer, and all the property of the state treasurer to the full amount of the bond and the property of the securities to the amount for which they may be severally bound shall be liable for the faithful performance by the state treasurer of the duties of the office from the date of the execution of the bond. A lien is created in favor of the state upon the property of the state treasurer to the amount of the bond and upon the property of the securities upon the bond to the amount for which they may be severally liable, from the date of the execution of the bond.



§ 50-5A-4. Bond to be recorded and filed

The bond of the state treasurer, when duly executed and approved, shall be recorded in the Secretary of State's office and filed in the office of the Governor.



§ 50-5A-5. Renewal of bond when insufficient; vacancy in office upon refusal to renew bond; appointment to fill vacancy

The Governor, at all times when, in the Governor's opinion, the security or securities of the state treasurer have or are likely to become invalid or insufficient, shall demand and require the state treasurer forthwith to renew the bond to the state, in the amount and according to the form prescribed in Code Sections 50-5A-2 through 50-5A-4, and in case of neglect or refusal by any state treasurer to give bond, with security or securities, within ten days after the same is demanded and required by the Governor, such neglect or refusal shall be a disqualification under the law and shall create a vacancy in the office of the state treasurer. The State Depository Board shall forthwith appoint a fit and proper person to fill the vacancy occasioned thereby; and the appointee shall give bond and security in the same manner and upon the same terms as prescribed for the state treasurer.



§ 50-5A-6. Execution instanter against state treasurer when liable to state

If the state treasurer fails to perform the duties of the office, misapplies or misuses the funds of the state, or fails to account for and pay over any moneys that he or she may have received by virtue of the office, whereby the state treasurer becomes liable to the state, it shall not be necessary to bring an action on the official bond; but the Governor may issue an execution instanter against the state treasurer and the securities for the amount due the state by the state treasurer, with penalties and costs. The execution shall be directed to all and singular sheriffs of this state and shall be executed by them. The state treasurer and securities shall have only those defenses allowed tax collectors against executions issued against them by the state revenue commissioner.



§ 50-5A-7. Duties of Office of the State Treasurer generally; investments through treasurer

(a) It shall be the power and duty of the Office of the State Treasurer:

(1) To receive and keep safely all moneys which shall from time to time be paid to the treasury of this state, and to pay all warrants legally drawn on the treasury by the Governor and countersigned by the comptroller general or, in the comptroller general's absence, by the deputy comptroller general, and to pay all drafts of the President of the Senate and the Speaker of the House of Representatives for sums lawfully due the members and officers of their respective bodies;

(2) To keep good and sufficient accounting records of every sum of money received into, or disbursed from, the state treasury, utilizing an accounting system in conformity with generally accepted accounting principles and approved by the state accounting officer;

(3) To keep a true and faithful record of all warrants drawn by the Governor on the treasury and all drafts drawn on the treasury by the President of the Senate and the Speaker of the House of Representatives;

(4) To keep a true and faithful record of the accounts with all designated state depositories in which the state's money is deposited, showing the principal amount and the interest earned in each depository;

(5) To keep safely certificates of stock, securities, state bonds, and other evidences of debt and to manage and control the same for the purposes to which they are pledged;

(6) To invest all state and custodial funds, subject to the limitations of subsection (b) of this Code section and Chapter 17 of this title;

(7) To invest all health insurance funds, subject to the limitations of subsection (b) of this Code section and Chapter 17 of this title;

(8) To invest all self-insurance, liability, indemnification, tort claims, workers' compensation, or related funds, subject to the limitations of subsection (b) of this Code section and Chapter 17 of this title;

(9) To invest all other funds in its possession, subject to the limitations of subsection (b) of this Code section and Chapter 17 of this title; and

(10) To lend securities in its possession, subject to the limitations of subsection (b) of this Code section and Chapter 17 of this title.

(b) Pursuant to an investment policy adopted by the State Depository Board, the Office of the State Treasurer shall invest funds through the state treasurer. The state treasurer shall invest all funds with the degree of judgment and care, under circumstances then prevailing, which persons of prudence, discretion, and intelligence exercise in the management of their own affairs, not for speculation, but for investment, considering first the probable safety of their capital and then the probable income to be derived.



§ 50-5A-8. State government expenses to be paid by Governor's warrant drawn on appropriations

The costs and expenses of the maintenance and support of every department, commission, bureau, and other branch or agency of the state government shall be paid out of funds in the state treasury by warrant of the Governor drawn on appropriations duly made by the General Assembly.



§ 50-5A-9. Assignment to Department of Administrative Services for administrative purposes

The Office of the State Treasurer shall be assigned for administrative purposes only to the Department of Administrative Services, as provided in Code Section 50-4-3.



§ 50-5A-10. Transfer of powers and duties from former Office of Treasury and Fiscal Services; Georgia State Financing and Investment Commission; state treasurer

The Office of the State Treasurer and the state treasurer shall be in all respects the successor agency to, and shall assume all the powers and duties of, the former Office of Treasury and Fiscal Services and its director. Without limiting the generality of the foregoing, the state treasurer shall serve as a member of the Georgia State Financing and Investment Commission; and for that purpose the state treasurer shall also be designated as the director of the Fiscal Division of the Department of Administrative Services.



§ 50-5A-11. Records not constituting public records

(a) The following records, or portions thereof, shall not constitute public records and shall not be open to inspection by the general public:

(1) Participant account balances in the local government investment pool;

(2) All wiring or Automated Clearing House transfer of funds instructions;

(3) Account analysis statements received or prepared by the staff of the Office of the State Treasurer;

(4) All bank account numbers in the possession of the Office of the State Treasurer and any record or document containing such numbers;

(5) All proprietary computer software in the possession or under the control of the Office of the State Treasurer; and

(6) All security codes and procedures related to physical, electronic, or other access to the Office of the State Treasurer, its systems, and its software.

(b) For a period from the opening of bank accounts until such time as those bank accounts are closed, the local government investment pool resolutions which pertain to the opening and maintenance of bank accounts shall not constitute public records and shall not be open to inspection by the general public.

(c) For a period from the date of creation of the record until the end of the calendar quarter in which the record is created, the following records, or portions thereof, shall not constitute public records and shall not be open to inspection by the general public:

(1) Investment trade tickets; and

(2) Bank statements of the Office of the State Treasurer.

(d) For a period from the date of creation of the record until 30 days after adoption, bank fee payment schedules shall not constitute public records and shall not be open to inspection by the general public.

(e) The restrictions of subsections (a), (b), (c), and (d) of this Code section shall not apply to access:

(1) Required by law, including disclosures required by subpoena or other legal process of a court or administrative agency having competent jurisdiction in legal proceedings where the State of Georgia or the Office of the State Treasurer is a party;

(2) In prosecutions or other court actions to which the State of Georgia or the Office of the State Treasurer is a party;

(3) Given to federal or state regulatory or law enforcement agencies;

(4) Given to any person or entity in connection with its account in the local government investment pool managed by the Office of the State Treasurer pursuant to Chapter 83 of Title 36, the "Local Government Investment Pool Act"; or

(5) Given to the Governor, the Attorney General and the Department of Law, the Office of Planning and Budget, officers of the General Assembly, the legislative budget offices, the state accounting officer and the State Accounting Office, the state auditor and the Department of Audits and Accounts, or the State Depository Board for use and public disclosure in the ordinary performance of those officers' and offices' duties.






Chapter 5B - State Accounting Office

Article 1 - General Provisions

§ 50-5B-1. Office created; state accounting officer

(a) The State Accounting Office is created and shall be administered by the state accounting officer.

(b) The state accounting officer shall be appointed by the Governor and shall serve at the pleasure of the Governor.

(c) Beginning July 1, 2005, the state accounting officer shall receive an annual salary to be set by the Governor. The state accounting officer shall also be reimbursed for all actual and necessary expenses incurred by him or her in carrying out his or her official duties.

(d) The state accounting officer shall be required to take and subscribe before the Governor an oath to discharge faithfully and impartially the duties of such office, which oath shall be in addition to the oath required of all civil officers.



§ 50-5B-2. Administrative units; directors; employees

(a) The state accounting officer shall establish such units within the State Accounting Office as he or she deems proper for its administration, including The Council of Superior Court Judges of Georgia and the Prosecuting Attorneys' Council of the State of Georgia as separate units with distinct accounting functions, and shall designate persons to be directors and assistant directors of such units to exercise such authority as he or she may delegate to them in writing.

(b) The state accounting officer shall have the authority, within budgetary limitations, to employ as many persons as he or she deems necessary for the administration of the office and for the discharge of the duties of the office. The state accounting officer shall issue all necessary directions, instructions, orders, and rules applicable to such persons. He or she shall have authority, as he or she deems proper, to employ, assign, compensate, and discharge employees of the office within the limitations of the office's appropriation, the requirements of the state system of personnel administration provided for in Chapter 20 of Title 45, and restrictions set forth by law.



§ 50-5B-3. Duties of the state accounting officer; recommendations for improving cash management practices; implementing policies

(a) The state accounting officer shall:

(1) Prescribe state-wide accounting policies, procedures, and practices;

(2) Prescribe, develop, operate, and maintain uniform state accounting systems for all state government organizations which facilitate financial accounting and reporting in accordance with generally accepted accounting principles and also meet state and federal accounting and financial reporting requirements;

(3) Prescribe the manner in which disbursements shall be made by state government organizations;

(4) Prescribe and supervise the installation of any changes in the state accounting information systems necessary to secure and maintain internal control and facilitate the recording of accounting data for the purpose of preparing reliable, timely, and meaningful statements and reports;

(5) Manage the state's accounting, payroll, and human capital systems;

(6) Using generally accepted accounting principles, prepare the state's financial statements and other reports in accordance with legal requirements;

(7) Provide annual financial statements and other reports to the state auditor and other auditors, as appropriate, for review and certification when required by statute or federal regulation;

(8) Develop interim reports on the financial condition and budgetary compliance of the state and various state organizations;

(9) Determine the proper classification for accounting and reporting purposes of all assets, liabilities, revenues, expenditures, fund balances, funds, and accounts in compliance with legal requirements and generally accepted accounting principles and prescribe a uniform classification of accounts and other accounting identifiers which shall be used by all state organizations;

(10) Develop processes and systems to improve accountability and enhanced collection of accounts receivable due to the state. In developing these processes, the state accounting officer may prescribe procedures to allow for the recognition of uncollectible accounts for financial reporting purposes. He or she may also develop guidelines to allow uncollectible debts to be removed from active collection processes. This recognition shall not remove or diminish the state's claim on accounts or debt owed to the state; and

(11) Develop processes and systems to improve accountability and enhance efficiency for disbursement of funds and management of accounts payable.

(b) The state accounting officer may recommend processes and systems to improve the cash management practices of the state to the State Depository Board. The state accounting officer in cooperation with the Office of the State Treasurer may prescribe policies and procedures to implement the policies of the board.



§ 50-5B-4. Obligations of state government organizations with respect to the state accounting officer

(a) As used in this chapter, the term "organization of state government" shall mean, without limitation, any agency, authority, department, institution, board, bureau, commission, committee, office, or instrumentality of the State of Georgia. Such term shall not include any entity of local government, including, but not limited to, a county, municipality, consolidated government, board of education, or local authority, or an instrumentality of any such entity.

(b) All organizations of state government and all officers, agents, and employees thereof shall conform to and comply with the rules, regulations, policies, procedures, and forms devised, promulgated, and installed by the state accounting officer.

(c) All organizations of state government shall submit statements, reports, information, and data necessary to enable the state accounting officer to complete the reports required under this Code section and Code Section 50-5B-3.

(d) All organizations of state government may only create and maintain accounting systems or subsidiary accounting systems that have been approved by the state accounting officer.

(e) All organizations of state government shall provide lease information to the state accounting officer to permit the state accounting officer to properly account for and report all capital and operating leases.

(f) All organizations of state government shall provide information to the state accounting officer necessary to properly account for and report real property and personal property.

(g) All information and reports required in this Code section shall be provided in the form and within the time frame prescribed by the state accounting officer.



§ 50-5B-5. Rules and regulations governing travel

The state accounting officer in cooperation with the Office of Planning and Budget is authorized to and shall adopt rules and regulations governing in-state and out-of-state travel and travel reimbursement that promote economy and efficiency in state government and which treat employees fairly and equitably.






Article 2 - Office of Comptroller General

§ 50-5B-20. Office of the comptroller general; duties

(a) There shall be in the office of the State Accounting Office the office of the comptroller general of the State of Georgia. The state accounting officer shall be the comptroller general.

(b) It shall be the duty of the comptroller general:

(1) To keep an account showing the several appropriations authorized by law, the time when the same are drawn from the treasury, in whose favor they are drawn, and to what fund they are charged;

(2) To examine, check, and countersign all warrants upon the treasury drawn by the Governor, the President of the Senate, and the Speaker of the House of Representatives and to charge the amount thereof to the funds on which they may be respectively drawn prior to their being presented to the Office of the State Treasurer for payment;

(3) To audit all accounts against the state and to allow or reject the same before they are submitted to the Governor;

(4) To see that no draft or warrant shall be countersigned by him or her to be paid out of any appropriated fund after the fund has been exhausted; and, in such case, or in any case of illegal payments from the treasury upon warrants countersigned by the comptroller general, the comptroller general and the state treasurer with all their securities shall be jointly and severally liable upon their several bonds for the repayment of such amounts with all expenses of prosecution to the state;

(5) To receive and keep safely and collect all evidences of debt due to the state from any source other than taxes and to pay over the same to the state treasurer as soon as collected;

(6) To keep a book in which to enter all bonds taken and to file the originals in his or her office;

(7) To have made suitable indexes to the record books in his or her office; and

(8) To certify under his or her official seal at all times when necessary for public use and, on application and payment of his or her legal fees therefor, for private use, copies of any papers kept in his or her office.



§ 50-5B-21. Deputy comptroller general

The comptroller general is authorized and directed to designate one of his or her employees as deputy comptroller general. In the event the comptroller general is sick or for any other reason is absent from his or her office for three or more days, the deputy comptroller general shall examine, check, and countersign any warrants during the absence of the comptroller general.



§ 50-5B-22. Bound book detailing appropriations

The comptroller general shall keep in his or her office a bound book in which shall be entered in alphabetical order the full amount of all annual appropriations, setting forth the amounts under their several heads; all warrants that he or she may check and pass, together with the fund on which they are drawn and the time, amount, and in whose favor drawn; and all entries necessary for a true exhibit of the finances of the state.



§ 50-5B-23. Annual reporting

The comptroller general shall make an annual report to the Governor, which report shall show, from his or her books, a current account of all receipts and payments between the Office of the State Treasurer and the state, including the amount paid on the drafts of the President of the Senate and the Speaker of the House of Representatives as reported to him or her by the Office of the State Treasurer.



§ 50-5B-24. Seal

The comptroller general shall have an official seal of such design as he or she shall select with the approval of the Governor.









Chapter 5C - Partnership for Public Facilities and Infrastructure

§ 50-5C-1. Definitions

As used in this chapter, the term:

(1) "Affected local jurisdiction" means any county, municipality, or school district in which all or a portion of a qualifying project is located.

(2) "Comprehensive agreement" means the written agreement between the private entity and the responsible public entity required by Code Section 50-5C-5.

(3) "Develop" or "development" means to plan, design, develop, finance, lease, acquire, install, construct, operate, maintain, or expand.

(4) "Person" means an individual, corporation, partnership, trust, association, or other legal entity.

(5) "Private entity" means any natural person, corporation, general partnership, limited liability company, limited partnership, joint venture, business trust, public benefit corporation, nonprofit entity, or other business entity.

(6) "Public entity" means a department, agency, board, bureau, commission, authority, or instrumentality of the State of Georgia, including the Board of Regents of the University System of Georgia as well as a local government or local authority.

(7) "Qualifying project" means any project submitted by a private entity as an unsolicited proposal in accordance with this chapter and subsequently reviewed and approved by a responsible public entity, within its sole discretion, as meeting a public purpose or public need. This term shall not include and shall have no application to any project involving:

(A) The generation of electric energy for sale pursuant to Chapter 3 of Title 46;

(B) Communications services pursuant to Articles 4 and 7 of Chapter 5 of Title 46;

(C) Cable and video services pursuant to Chapter 76 of Title 36; or

(D) Water reservoir projects as defined in paragraph (10) of Code Section 12-5-471, which shall be governed by Article 4 of Chapter 91 of Title 36.

(8) "Responsible public entity" means a public entity that has the power to contract with a private entity to develop an identified qualifying project. For any unsolicited proposal for a project at one or more institutions of the University System of Georgia, the responsible public entity shall be the Board of Regents of the University System of Georgia or its designees. For any unsolicited proposal for a project for one or more state government entities, other than an institution of the University System of Georgia, the responsible public entity shall be the State Properties Commission.

(9) "Revenue" means all revenues, income, earnings, user fees, lease payments, or other service payments arising out of or in connection with supporting the development or operation of a qualifying project.

(10) "Unsolicited proposal" means a written proposal for a qualifying project that is received by a responsible public entity and is not in response to any request for proposal issued by a responsible public entity.



§ 50-5C-2. Authority to develop guidelines

For any qualifying project undertaken by the State Properties Commission, the Georgia State Financing and Investment Commission shall be solely authorized to develop guidelines for this process. For any qualifying project undertaken by the University System of Georgia, the Board of Regents of the University System of Georgia shall be solely authorized to develop guidelines for this process.



§ 50-5C-3. Unsolicited proposals by private entities; requirements

(a) Between May 1 and June 30 of each year, a private entity may submit an unsolicited proposal for a project to the responsible public entity for review and determination as a qualifying project in accordance with the guidelines established by Code Section 50-5C-2. Any such unsolicited proposal shall be accompanied by the following material and information:

(1) A project description, including the location of the project, the conceptual design of such facility or facilities, and a conceptual plan for the provision of services or technology infrastructure;

(2) A feasibility statement that includes:

(A) The method by which the private entity proposes to secure any necessary property interests required for the project;

(B) A list of all permits and approvals required for the project from local, state, or federal agencies; and

(C) A list of public utility facilities, if any, that will be crossed by the project and a statement of the plans of the private entity to accommodate such crossings;

(3) A schedule for the initiation and completion of the project to include the proposed major responsibilities and timeline for activities to be performed by both the public and private entity as well as a proposed schedule for obtaining the permits and approvals required in subparagraph (B) of paragraph (2) of this subsection;

(4) A financial plan setting forth the private entity's general plans for financing the project, including the sources of the private entity's funds and identification of any dedicated revenue source or proposed debt or equity investment on behalf of the private entity; a description of user fees, lease payments, and other service payments over the term of the comprehensive agreement pursuant to Code Section 50-5C-5; and the methodology and circumstances for changes to such user fees, lease payments, and other service payments over time;

(5) A business case statement that shall include a basic description of any direct and indirect benefits that the private entity can provide in delivering the project, including relevant cost, quality, methodology, and process for identifying the project and time frame data;

(6) The names and addresses of the persons who may be contacted for further information concerning the unsolicited proposal; and

(7) Such additional material and information as the responsible public entity may reasonably request.

(b) For any unsolicited proposal for the development of a project received by a responsible public entity, the private entity shall reimburse the responsible public entity for the actual costs incurred to process, review, and evaluate the unsolicited proposal, including, without limitation, reasonable attorney's fees and fees for financial, technical, and other necessary advisers or consultants.

(c) Any private entity submitting an unsolicited proposal under subsection (a) of this Code section to a responsible public entity shall also notify each affected local jurisdiction by furnishing a copy of its unsolicited proposal to each affected local jurisdiction.

(d) Each affected local jurisdiction that is not a responsible public entity for the respective project may, within 45 days after receiving such notice, submit any comments regarding the unsolicited proposal it may have in writing to the responsible public entity and indicate whether the project is compatible with local plans and budgets. A project shall be consistent with zoning and land use regulations of the responsible public entity and each affected local jurisdiction.

(e) The responsible public entity may reject any proposal or unsolicited proposal at any time and shall not be required to provide a reason for its denial. If the responsible public entity rejects a proposal or unsolicited proposal submitted by a private entity, it shall have no obligation to return the proposal, unsolicited proposal, or any related materials following such rejection.

(f) A private entity assumes all risks in submission of a proposal or unsolicited proposal in accordance with subsections (a) and (b) of this Code section, and a responsible public entity shall not incur any obligation to reimburse a private entity for any costs, damages, or loss of intellectual property incurred by a private entity in the creation, development, or submission of a proposal or unsolicited proposal for a qualifying project.



§ 50-5C-4. Approval of unsolicited proposals; responsibilities of approving public entity; factors for consideration; cancelation of proposal request; loans

(a) The responsible public entity may approve the project in an unsolicited proposal submitted by a private entity pursuant to Code Section 50-5C-3 as a qualifying project. Determination by the responsible public entity of a qualifying project shall not bind the responsible public entity or the private entity to proceed with the qualifying project.

(b) Upon the responsible public entity's determination of a qualifying project as provided in subsection (a) of this Code section, the responsible public entity shall:

(1) Seek competing proposals for the qualifying project by issuing a request for proposals for not less than 90 days; and

(2) Review all proposals submitted in response to the request for proposals based on the criteria established in the request for proposals.

(c) When the time for receiving proposals expires, the responsible public entity shall first rank the proposals in accordance with the factors set forth in the request for proposal or invitation for bids. The responsible public entity shall not be required to select the proposal with the lowest price offer, but it may consider price as one of various factors in evaluating the proposals received in response to the request for proposals for a qualifying project. Factors that may be considered include:

(1) The proposed cost of the qualifying project;

(2) The general reputation, industry experience, and financial capacity of the private entity;

(3) The proposed design of the qualifying project;

(4) The eligibility of the facility for accelerated selection, review, and documentation timelines under the responsible public entity's guidelines;

(5) Benefits to the public;

(6) The private entity's compliance with a minority business enterprise participation plan;

(7) The private entity's plans to employ local contractors and residents; and

(8) Other criteria that the responsible public entity deems appropriate.

(d) After ranking the proposals, the responsible public entity shall begin negotiations with the first ranked private entity. If the responsible public entity and the first ranked private entity do not reach a comprehensive agreement or interim agreement, then the responsible public entity may conduct negotiations with the next ranked private entity. This process shall continue until the responsible public entity either voluntarily abandons the process or executes a comprehensive agreement or interim agreement with a private entity.

(e) At any time during the process outlined in this Code section but before full execution of a comprehensive agreement, the responsible public entity may, without liability to any private entity or third party, cancel its request for proposals or reject all proposals received in response to its request for proposals, including the unsolicited proposal, for any reason whatsoever.

(f) Nothing in this chapter shall enlarge, diminish, or affect the authority, if any, otherwise possessed by the responsible public entity to take action that would impact the debt capacity of the State of Georgia. The credit of this state shall not be pledged or loaned to any private entity. The responsible public entity shall not loan money to the private entity in order to finance all or a portion of the qualifying project. All power or authority granted by this chapter to public entities shall be in addition to and supplemental to, and not in substitution for, the powers conferred by any other general, special, or local law. The limitations imposed by this chapter shall not affect the powers conferred by any other general, special, or local law and shall apply only to the extent that a public entity elects to proceed under this chapter. A multiyear lease entered into by the state as lessee under this Code section which is not terminable at the end of each fiscal year during the term of the lease shall be subject to and comply with the provisions of Code Section 50-16-41, specifically including compliance with any multiyear contract value authority adopted by the Georgia State Financing and Investment Commission for each fiscal year.



§ 50-5C-5. Requirements of comprehensive agreement

(a) The comprehensive agreement entered into between the responsible public entity and the private entity selected in accordance with this chapter shall include:

(1) A thorough description of the duties of each party in the completion and operation of the qualifying project;

(2) Dates and schedules for the completion of the qualifying project;

(3) Any user fees, lease payments, or service payments as may be established by agreement of the parties, as well as any process for changing such fees or payments throughout the term of the agreement, and a copy of any service contract;

(4) Any reimbursements to be paid to the responsible public entity for services provided by the responsible public entity;

(5) A process for the review of plans and specifications for the qualifying project by the responsible public entity and approval by the responsible public entity if the plans and specifications conform to reasonable standards acceptable to the responsible public entity;

(6) A process for the periodic and final inspection of the qualifying project by the responsible public entity to ensure that the private entity's activities are in accordance with the provisions of the comprehensive agreement;

(7) Delivery of performance and payment bonds in the amounts required in Code Sections 13-10-40, 13-10-41, and 13-10-60 and in a form acceptable to the responsible public entity for those components of the qualifying project that involve construction, and bonds, letters of credit, or other forms of security acceptable to the responsible public entity for other phases and components of the development of the qualifying project;

(8) Submission of a policy or policies of public liability insurance, copies of which shall be filed with the responsible public entity accompanied by proofs of coverage, or self-insurance, each in form and amount satisfactory to the responsible public entity and reasonably sufficient to ensure coverage of tort liability to the public and employees and to enable the continued operation of the qualifying project;

(9) A process for monitoring the practices of the private entity by the responsible public entity to ensure that the qualifying project is properly maintained;

(10) The filing of appropriate financial statements to the responsible public entity on a periodic basis; and

(11) Provisions governing the rights and responsibilities of the responsible public entity and the private entity in the event the comprehensive agreement is terminated or there is a material default by the private entity, including conditions governing assumption of the duties and responsibilities of the private entity by the responsible public entity and the transfer or purchase of property or other interests of the private entity by the responsible public entity, including provisions compliant with state constitutional limitations on public debt.

(b) The comprehensive agreement may include such other terms and conditions that the responsible public entity determines will serve the public purpose of this chapter and to which the private entity and the responsible public entity mutually agree, including, without limitation, provisions regarding unavoidable delays and provisions where the authority and duties of the private entity under this chapter shall cease, and the qualifying project is dedicated to the responsible public entity.

(c) Any changes in the terms of the comprehensive agreement, as may be agreed upon by the parties from time to time, shall be added to the comprehensive agreement by written amendment.

(d) The comprehensive agreement may provide for the development of phases or segments of the qualifying project.



§ 50-5C-6. Termination for default; assumption of responsibilities and duties; eminent domain power not delegated; other powers

(a) In the event of a material default by the private entity, the responsible public entity may terminate, with cause, the comprehensive agreement and exercise any other rights and remedies that may be available to it at law or in equity, including, but not limited to, claims under the maintenance, performance, or payment bonds; other forms of security; or letters of credit required by Code Section 50-5C-5 in accordance with Code Sections 13-10-40 through 13-10-65.

(b) The responsible public entity may elect to assume the responsibilities and duties of the private entity of the qualifying project, and in such case, it shall succeed to all of the right, title, and interest in such qualifying project.

(c) The power of eminent domain shall not be delegated to any private entity with respect to any project commenced or proposed pursuant to this chapter. Any responsible public entity having the power of condemnation under state law may exercise such power of condemnation to acquire the qualifying project in the event of a material default by the private entity. Any person who has perfected a security interest in the qualifying project may participate in the condemnation proceedings with the standing of a property owner.

(d) In the event the responsible public entity elects to take over a qualifying project pursuant to subsection (b) of this Code section, the responsible public entity may develop the qualifying project, impose user fees, and impose and collect lease payments for the use thereof.



§ 50-5C-7. Supplemental authority

All power or authority granted by this chapter to public entities shall be in addition and supplemental to, and not in substitution for, the powers conferred by any other general or special law. The limitations imposed by this chapter shall not affect the powers conferred by any other general, special, or local law and shall apply only to the extent that a public entity elects to proceed under this chapter.



§ 50-5C-8. No waiver of sovereign immunity

Nothing in this chapter shall be construed as or deemed a waiver of the sovereign or official immunity of any responsible public entity or any officer or employee thereof with respect to the participation in, or approval of, all or any part of the qualifying project or its operation, including, but not limited to, interconnection of the qualifying project with any other infrastructure or project.



§ 50-5C-9. Authority of law enforcement officers

Any law enforcement officers of the public entity shall have the same powers and jurisdiction within the portion of such qualifying project as they have in their respective areas of jurisdiction, and such law enforcement officers shall have access to the qualifying project at any time for the purpose of exercising such powers and jurisdiction.



§ 50-5C-10. Exception for compliance with chapter

(a) Responsible public entities that proceed with procurement pursuant to competitive sealed bidding pursuant to Code Section 50-5-67, or any other purchasing options available to them under current law, shall not be required to comply with this chapter.

(b) Nothing in this chapter shall apply to or affect the State Transportation Board, the Department of Transportation, or the State Road and Tollway Authority, or any project thereof.

(c) Nothing in this chapter shall abrogate the obligations of a responsible public entity or private entity to comply with the public meetings requirement in accordance with Chapter 14 of this title or to disclose public information in accordance with Article 4 of Chapter 18 of this title.






Chapter 6 - Department of Audits and Accounts

Article 1 - General Provisions

§ 50-6-1. Creation of department; state auditor as head; qualifications; election procedure; term; vacancy

(a) The Department of Audits and Accounts is created and established. The head of the department shall be an experienced auditor and accountant with not less than five years' experience as an accountant in the Department of Audits and Accounts or in a governmental agency of a similar nature or shall be a duly certified public accountant with at least five years' practical experience in the duties for which he is certified and who, when named or elected as prescribed in subsection (b) of this Code section and when qualified, shall be known and designated as state auditor.

(b) The state auditor shall be elected by the General Assembly in the following manner: A joint resolution which shall fix a definite time for the nomination and election of the state auditor may be introduced in either branch of the General Assembly. Upon passage of the resolution by a majority vote of the membership of the Senate and House of Representatives it shall be the duty of the Speaker of the House of Representatives to call for the nomination and election of the state auditor at the time specified in the resolution, at which time the name of the qualified person receiving a majority vote of the membership of the House of Representatives shall be transmitted to the Senate for confirmation. Upon the qualified person's receiving a majority vote of the membership of the Senate, he shall be declared the duly elected state auditor; and the Governor shall be notified of his election by the Secretary of the Senate. The Governor is directed to administer the oath of office to the state auditor and to furnish the state auditor with a properly executed commission of office certifying his election.

(c) The term of office of the state auditor shall continue until a successor is elected as provided in subsection (b) of this Code section. In the event of a vacancy in the position of state auditor at a time when the General Assembly is not in session it shall be the duty of the Governor and he is empowered and directed to appoint a state auditor possessing the qualifications as provided in subsection (a) of this Code section who shall serve as state auditor until the next regular session of the General Assembly, at which time the nomination and election of a state auditor shall be held by the General Assembly as provided in subsection (b) of this Code section.



§ 50-6-2. Department to have suitable offices, equipment, and conveniences at state expense

The Department of Audits and Accounts shall be provided with suitable offices at the state capital furnished at the state's expense, as may appear proper and necessary. The department shall be furnished, from time to time, with necessary equipment, furniture, fuel, light, and other proper conveniences for the transaction of the business of the department, the expense of which shall be paid by the state in the same manner as the expenses of other offices at the capital are paid.



§ 50-6-3. Department to audit all state institutions; other auditing agencies not authorized

The Department of Audits and Accounts shall audit all state institutions. No official of the state shall have authority to employ or hire any other auditing agency.



§ 50-6-4. Special examinations, audits, and vulnerability assessments

The Governor, the Appropriations Committee of the House of Representatives, or the Appropriations Committee of the Senate shall have the right and authority to direct and require the state auditor to make a special examination into and audit of all the books, records, accounts, vouchers, warrants, bills, and other papers, records, financial transactions, and management of any department, institution, agency, commission, bureau, authority, or office of the state at any time. The state auditor may conduct special examinations and audits which are, without limitation, financial audits (including financial related audits and financial statement audits), compliance audits, performance audits, and vulnerability assessments or reviews. Without limitation, vulnerability assessments or reviews may be made with respect to any electronic financial information systems; other information, management, or operational systems; computers; computer operating and applications software; computing networks; Internet websites; and data processing centers. Tests conducted in connection with such reviews and assessments may include, but are not limited to, penetration testing and network, web, and data base scanning.



§ 50-6-5. Examination of motor fuel and tobacco products distributors

The state auditor shall, upon the request of either the Governor or the state revenue commissioner, make an examination into and report upon the necessary books, records, and accounts of those persons, firms, and corporations required by law to pay an occupational tax as distributors of motor fuels and also, at the request of the state revenue commissioner, of those persons, firms, and corporations required by law to pay a tax upon the retail sales price of cigarettes, cigars, and loose or smokeless tobacco, as prescribed in Code Section 48-11-2. The examination is to be made at such time as shall be fixed by the state revenue commissioner and for the purpose and to the extent of ascertaining whether or not the tax has been paid and collected as provided by law.



§ 50-6-6. Audit of school and university systems; local boards of education authorized to employ accountants; generally accepted accounting standards; audit report contents'

(a) It shall be the duty of the Department of Audits and Accounts thoroughly to audit and check the books and accounts of the county superintendents of schools and treasurers of local school systems, of municipal systems, of the several units of the University System of Georgia, and of all other schools receiving state aid and making regular and annual reports to the State School Superintendent, showing the amount received, for what purpose received, and for what purposes expended. All such funds held by officials must be kept in banks separate from their individual bank accounts.

(b) Notwithstanding any other provisions of this chapter, the local boards of education of the several county, independent, and area public school systems of this state shall be authorized to have an additional audit made of the books, records, and accounts of the public school system over which any such board has jurisdiction. The local boards of education shall be authorized to employ certified public accountants of this state to make the audits and to expend funds for the audits which are received by any such board for educational purposes.

(c) All audits of such public school systems shall be conducted in conformity with generally accepted standards and principles of governmental accounting and auditing and shall be subject to the standards, rules, and ethics promulgated by the Georgia Society of Certified Public Accountants and the American Institute of Certified Public Accountants. The audit report shall include the auditor's unqualified opinion upon the presentation of the financial position and the results of the operations of the public school system which is audited. If the auditor is unable to express an unqualified opinion, he shall so state and shall further detail the reasons for qualification or disclaimer of opinion including recommendations necessary to make possible future unqualified opinions.



§ 50-6-7. State officials to produce books, records, and other papers to the state auditor for examination

All officers, agents, employees, departments, institutions, commissions, authorities, and bureaus of the state shall produce and turn over to the state auditor or his or her assistants for examination and audit, whenever demanded by the state auditor, all of their books, records, accounts, vouchers, warrants, bills, and other papers dealing with or reflecting upon the financial transactions and management of such department, institution, agency, commission, authority, bureau, or office, including any and all cash on hand, but not including cash in banks, the amount of cash in banks to be ascertained by certificate furnished to the state auditor by the bank.



§ 50-6-8. Chapter does not affect Department of Banking and Finance

This chapter shall in no way affect the rights, powers, and duties of the Department of Banking and Finance.



§ 50-6-9. Inspection of work papers and preliminary drafts of state auditor

(a) Work papers and preliminary drafts of reports created in the course of the discharge of duties and powers of the Department of Audits and Accounts and the state auditor shall not be subject to inspection as public records until an audit or special examination is concluded and a report pertaining to those work papers or preliminary drafts is released as a public record, if a report is to be done. If a public request to inspect such documents has been pending for at least six months, the state auditor's decision not to disclose the documents shall be subject to judicial review in the Superior Court of Fulton County. On judicial review, the state auditor shall have the burden of establishing that the state's interest in nondisclosure outweighs the public interest in access to the records.

(b) If in performing a vulnerability assessment or review the state auditor determines in his or her discretion that a vulnerability or security deficiency may exist, such findings and related work papers shall not be disclosed publicly or otherwise except as determined by the state auditor. The findings shall not be considered a public record until the state auditor determines no material risk is present from disclosure. Those parts of findings and work papers which identify the methods of the state auditor or which may cause or perpetuate vulnerability shall remain confidential and protected from disclosure until the state auditor otherwise directs. A decision of the state auditor not to disclose documents pursuant to this subsection shall be subject to judicial review in the Superior Court of Fulton County, provided a public request to inspect such documents has been pending for at least six months. The state auditor shall have the burden of establishing that the state's interest in nondisclosure outweighs the public interest in access to the records.






Article 2 - State Auditor

§ 50-6-20. Salary, expenses, duties, bond

The state auditor shall be paid a salary which may be recommended by the Governor and shall be fixed by the Legislative Services Committee created under Code Section 28-4-1 and shall also be reimbursed for all actual and necessary expenses incurred by the state auditor in carrying out his or her official duties. Until the first action of the Legislative Services Committee to fix the salary of the state auditor, the compensation of the state auditor shall continue unchanged. The state auditor shall devote his or her entire time to the performance of the duties of the office of state auditor and shall give bond, to be filed with and approved by the comptroller general, in the sum of $10,000.00, payable to the Governor and the Governor's successors in office, conditioned that the state auditor shall truly and faithfully perform the duties of the office of state auditor and shall account for all public funds coming into the state auditor's hands or under the state auditor's control, the premium on which bond shall be paid by the state.



§ 50-6-21. Investigation expenses

The state auditor is authorized to spend any available money to cover the expenses of investigations and to charge the same to the expenses of his department.



§ 50-6-22. Authority to employ officers, assistants

The state auditor is authorized and empowered to appoint and employ officers and assistants for the Department of Audits and Accounts, each of whom shall hold office at the discretion of the state auditor.



§ 50-6-23. Cooperation with appropriations committees

The state auditor shall cooperate with and shall furnish all information requested by the appropriations committees of the General Assembly.



§ 50-6-24. Duties and powers generally

The duties and powers of the state auditor shall be as follows:

(1) Reserved;

(2) To examine thoroughly all financial transactions of all the state departments, institutions, agencies, commissions, bureaus, authorities, and officers and to keep such accounting records as are necessary to provide and maintain a current check upon the fiscal affairs and transactions of all state departments, institutions, agencies, etc.;

(3) To examine and audit thoroughly, at least once a year and more frequently if possible, each and all of the books, records, accounts, vouchers, warrants, bills, and all other papers and records of each and every department, institution, agency, commission, bureau, authority, and officer of the state which or who receives funds from the state or which is maintained in whole or in part by public funds, fees, or commissions. Upon the completion of each audit the state auditor shall prepare a complete report of the same in triplicate, one copy of which shall be filed with the official in charge of the department, institution, etc., so examined, one copy of which shall be transmitted to the Governor, and the third copy of which shall be filed in the office of the state auditor as a permanent record and for the use of the press of the state. In any such report, the state auditor shall call special attention to any illegal, improper, or unnecessary expenditures; all failures to keep records and vouchers required by the law; and all inaccuracies, irregularities, and shortages and shall make specific recommendations for the future avoidance of the same;

(4) To prepare annual and, whenever required, special reports to the Governor and the General Assembly showing the general financial operation and management of each state department, institution, agency, commission, authority, and bureau; showing whether or not the same is being handled in an efficient and economical manner; and calling special attention to any excessive cost of operation or maintenance, any excessive expense, and any excessive price paid for goods, supplies, or labor by any such department, institution, agency, etc.; and

(5) To make special examination into and report of the place and manner in which the funds of the state are kept by the several departments, institutions, agencies, commissions, bureaus, authorities, and officers after the same have been drawn from the state treasury or after the same have been collected and to report who has possession of the same or where the same are deposited, whether the same draw interest, the rate of interest, and whether the same are properly protected by bond, provided that this chapter shall not be construed so as to authorize the state auditor to remove or in any way interfere with any funds so deposited.



§ 50-6-25. Maintenance of statistics on architectural and engineering firms doing business with the state; ineligibility of firms

(a) (1) The state auditor shall maintain statistics on all architectural and engineering firms doing business with the various departments, agencies, authorities, and public corporations of the state, except the Department of Transportation which shall be governed by paragraph (2) of this subsection. The statistics shall show the percentage of the total state business done by each such firm and shall be made available to the General Assembly and all departments, agencies, authorities, and public corporations of the state using architectural and engineering services. The state auditor shall compile the statistics and shall maintain the statistics current on a monthly basis.

(2) The state auditor shall include in the statistics provided for in paragraph (1) of this subsection all architectural and engineering firms doing business with the Department of Transportation. The Department of Transportation shall report its architectural and engineering contracts to the state auditor in two divisions. In the first division, such department shall report those contracts which are under a gross value of $1 million at the time of execution by the total contract amount without accounting for any subcontracts. In the second division, such department shall report those contracts with a gross value in excess of $1 million at the time of execution and shall report all subcontracts thereunder which are in excess of $25,000.00 as further provided for in this Code section. The statistics shall show the total percentage of state business done by each such firm and shall be made available to the General Assembly and the Department of Transportation. The state auditor shall compile the statistics and shall maintain the statistics current on a monthly basis. With respect to any contract of the Department of Transportation in excess of $1 million with an architectural or engineering firm which awards a portion of the business in an amount in excess of $25,000.00 under such contract to one or more subcontractors or joint-venture partners, such department shall report to the state auditor the amount of each subcontractor or joint-venture partner with that portion of the business awarded to such subcontractor or joint-venture partner, and such amounts shall not be listed or included as business of the Department of Transportation awarded to the architectural or engineering firm receiving the state contract. The architectural or engineering firm shall report to the Department of Transportation, as part of its preaward audit conducted by such department, the amount of business in excess of $25,000.00 under an anticipated contract which the contractor intends to award to any subcontractor or joint-venture partner, and, after verification that the information reported is correct, the Department of Transportation shall furnish such information to the state auditor. The state auditor shall revise the statistics with respect to architectural and engineering firms currently doing business with the Department of Transportation with respect to contracts outstanding on April 19, 1995, under which all services have not been performed by such architectural and engineering firms in satisfaction of the contract. Such revised statistics shall be computed in accordance with the provisions of this subsection crediting subcontractors and joint-venture partners with business awarded to them and providing that such amounts credited shall not be listed or included as business of the state awarded to the architectural or engineering firm receiving the state contract. Such revised statistics shall be provided by the contractor within 60 days of April 19, 1995, and, after such time, the state auditor shall not be required to revise such statistics.

(b) Any architectural or engineering firm which has received more than 10 percent of the total awarded for such services by the departments, agencies, authorities, and public corporations of the state during any period of 36 months, as calculated pursuant to the provisions of subsection (a) of this Code section and shown by the statistics of the state auditor, shall be ineligible to contract with any department, agency, authority, or public corporation of the state until the firm, during any period of 36 months, has been awarded less than 10 percent of the total awarded for such services; provided, however, that any architectural or engineering firm may contract with the Department of Transportation for not more than 30 percent of the total awarded for such services, 10 percent for transportation purposes, and 20 percent for tollway purposes.



§ 50-6-26. Preparation and publication of forms; duty to use

Reserved. Repealed by Ga. L. 2005, p. 694, § 7/HB 293, effective July 1, 2005.



§ 50-6-27. Annual personnel report; copies for General Assembly; public inspection

The state auditor shall prepare each year a report showing the entire personnel of every office, institution, board, department, and commission in the executive department of the state government, of every state authority, of every university or college in the University System of Georgia, and of every local board of education. The report shall list the name, title or functional area, salary, and travel expense incurred by each such individual, which information shall be allocated to the respective office, institution, board, department, commission, authority, university, college, or local board of education affected. The report shall be kept in the state auditor's office and shall be available for public inspection during regular business hours. Copies of the report or portions of the report shall be made available on request and posted online in a searchable data base. Each office, institution, board, department, commission, authority, university, college, and local board of education is required and directed to submit to the state auditor, in a format prescribed by the state auditor, a listing of all personnel of such office, institution, board, department, commission, authority, university, college, or local board of education showing name, title or functional area, salary, and travel expense for each individual. The state auditor shall furnish each member of the General Assembly a card or form so that a copy of such report may be requested by any member who desires one.



§ 50-6-28. Investigatory duties generally

It shall be the duty of the state auditor to make an investigation as a part of his audit of each and every department of the state government. When there are facts, records, circumstances, or information that indicate mismanagement or misconduct on the part of any official or employee of any department of the state government during either a past or present administration, it shall be the duty of the state auditor to make the full investigation, as provided in Code Section 50-6-29, of the department, official, or employee.



§ 50-6-29. Power to compel production of evidence

For the purpose of more completely discharging the duties resting upon him or her and to discover the truth and to make his or her reports truthful in all matters handled by him or her, the state auditor is empowered to conduct hearings, to summon witnesses, to administer oaths, to take the testimony of such witnesses, and to compel the production, inspection, and copying of documentary evidence, including without limitation evidence in electronic form and documentary evidence that is confidential or not available to the general public, at such time and place as he or she may designate for the purpose of investigating and determining the conduct and record of the employees and officials of any department of the state government. Notwithstanding any other provision of law, the state auditor shall have access to inspect, compel production of, and copy confidential information in any form unless the law making such information confidential expressly refers to this Code section and qualifies or supersedes it in that particular instance. When the audit or special examination of the state auditor is concluded, the Department of Audits and Accounts shall redact, destroy, or return to the custodial agency all confidential information except that information which the state auditor determines is necessary to retain for audit purposes or to disclose for other public purposes. For audit purposes, the state auditor may retain such confidential information in working papers as is minimally necessary to support findings and to comply with generally accepted governmental auditing standards. The state auditor may also disclose confidential information to other officers independently entitled to its receipt, such as for law enforcement purposes. Except as stated above in this Code section, confidential information in the hands of the state auditor shall have the same confidential status as it does in the hands of the custodial entity, and the state auditor shall protect its confidentiality with at least the care and procedures by which it is protected by the custodial agency or substantially equivalent care and procedures.



§ 50-6-30. Conducting hearings; assistance of Attorney General

A hearing as provided in Code Section 50-6-29 shall be held in the county where the department or institution being investigated is located and may be presided over by the state auditor. The state auditor shall, at any time when he or she deems necessary, request of the Governor, Lieutenant Governor, or Speaker of the House of Representatives legal assistance in conducting the investigation. Upon such request, the Governor shall designate the Attorney General, his or her assistants, or any special assistant attorney general for the purpose of assisting the state auditor in the prosecution of the investigation.



§ 50-6-31. Procedure for contempt of court where summons not obeyed

In the event any witness summoned to appear in person or to produce documents fails or refuses to respond to such summons, it shall be the duty of the state auditor to certify the fact of refusal to a judge of the superior court of the county wherein such witness was required and directed to appear for the purpose of giving testimony or producing documentary evidence, which judge shall issue immediately an order to the party commanding him to appear immediately before the state auditor for the purpose of giving testimony or producing documentary evidence as directed in the notice or summons given by the state auditor. In the event of failure to respond to the summons of the court, the party shall be guilty of contempt of that court and shall be dealt with by the court accordingly.



§ 50-6-32. Short title; definitions; creation, operation, and maintenance of searchable website; public access to state expenditure information

(a) This Code section shall be known and may be cited as the "Transparency in Government Act."

(b) As used in this Code section, the term:

(1) "Agency" means:

(A) Each department, commission, authority, and agency of state government;

(B) The Board of Regents of the University System of Georgia;

(C) Any regional educational service agency;

(D) The General Assembly, including all legislative offices and agencies; and

(E) Local boards of education.

(2) "Department" means the Department of Audits and Accounts.

(3) "Searchable website" means a single website that allows the public to review and analyze information identified in subsection (c) of this Code section.

(c) (1) The department shall develop and operate a searchable website accessible by the public, at no cost, that provides the following information pertaining to state fiscal year 2008 and each state fiscal year thereafter:

(A) The State of Georgia Comprehensive Annual Financial Report that includes an indexed statement of operations and a statement of financial condition of the state in accordance with governmental generally acceptable accounting principles;

(B) The annual Budgetary Compliance Report for the state that provides, by agency, an indexed report comparing budgeted and actual revenues and expenditures by budgetary units for each organization included in the General Appropriations Act, as amended. Such report shall include, at a minimum, a statement of the taxes and other revenues remitted to the state treasury and operating revenues retained by the agency during the immediately preceding fiscal year as well as a statement of total expenditures made by the agency during the immediately preceding fiscal year;

(C) The annual State of Georgia Single Audit Report that provides, by federal grant, an indexed listing of all expenditures of federal funds and also discloses by state organization any audit findings and corrective actions to be taken;

(D) Salaries and expenses of full-time and part-time employees and board members;

(E) A list of consultant expenses and other professional services expenses;

(F) State Budget in Brief, indexed by reporting agency;

(G) All performance audits conducted by the department for the preceding five years; and

(H) An indexed listing of all agencies and end users receiving any federal pass-through moneys and an itemized enumeration of the expenditure of such moneys.

(2) As soon as is practical after the close of each fiscal year, the department shall update the searchable website for such fiscal year to include the information set forth in paragraph (1) of this subsection.

(d) (1) The department shall develop and add to the searchable website a report of certain grant and contract payments made or due to vendors by agencies reporting through the state's general financial accounting and information system and all payments made through economic and incentive programs operated by the Department of Economic Development, the Department of Labor, the Department of Community Affairs, the Department of Agriculture, and the Georgia Lottery Corporation pertaining to state fiscal year 2009 and each state fiscal year thereafter. Such report shall include, at a minimum:

(A) A list of all obligations entered into by the agency during the immediately preceding fiscal year which call for the agency to expend at any time in the aggregate more than $50,000.00; and

(B) A list of the names of each person, firm, or corporation that has received from the agency during the immediately preceding fiscal year payments in excess of $20,000.00 in the aggregate, including the amount paid to such person, firm, or corporation during such period.

(2) As soon as is practical after the close of each fiscal year, the department shall update the searchable website for such fiscal year to include the information set forth in this subsection.

(3) Offices of the judicial branch shall provide the information required by agencies under this subsection.

(e) All agencies shall provide to the Department of Audits and Accounts such information as is necessary to accomplish the purposes of this Code section.

(f) Nothing in this Code section shall require the disclosure of information which is considered confidential by state or federal law.

(g) Each local board of education subject to Code Section 48-8-141 shall provide the information required under that Code section to the department for posting on the searchable website.









Chapter 7 - Department of Economic Development

Article 1 - General Provisions

§ 50-7-1. Creation of department

There is created as a part of the executive branch of the state government the Department of Economic Development.



§ 50-7-2. Commissioner as head of department; appointment and compensation; assistant commissioner; travel expenses

There is created the office of commissioner of economic development, who shall be executive officer and administrative head of the department. The commissioner shall be appointed by and serve at the pleasure of the Board of Economic Development. The compensation of the commissioner shall be fixed by the board. The commissioner shall assist the board in the performance of its duties, powers, authority, and jurisdiction as the board shall provide. The commissioner shall receive expenses, including mileage, as do other state officials and employees. The board is authorized to designate an assistant commissioner and such other employees as are necessary to carry out and effectuate this chapter. The commissioner is further authorized and empowered to reimburse authorized personnel of the department for the actual cost incurred in the pursuit of official business for all meals, taxis, parking, and the rental of automobiles when the use of such vehicles is less expensive or more efficient than other commercial transportation.



§ 50-7-3. Creation of board; composition; terms; vacancies; intergovernmental contracts and agreements

(a) The department shall be under the direction and supervision of a Board of Economic Development.

(b) On and after July 1, 1999, the Board of Economic Development shall consist of one member from each congressional district in the state and nine additional members from the state at large. All members shall be appointed by the Governor, subject to confirmation by the Senate. The initial terms of members shall be as follows: two members representative of congressional districts and two at-large members shall be appointed for a term ending July 1, 2000; two members representative of congressional districts and two at-large members shall be appointed for a term ending July 1, 2001; three members representative of congressional districts and one at-large member shall be appointed for a term ending July 1, 2002; two members representative of congressional districts and two at-large members shall be appointed for a term ending July 1, 2003; and two members representative of congressional districts and two at-large members shall be appointed for a term ending July 1, 2004. Thereafter, all members appointed to the board by the Governor shall be appointed for terms of five years and until their successors are appointed and qualified. In the event of a vacancy during the term of any member by reason of death, resignation, or otherwise, the appointment of a successor by the Governor shall be for the remainder of the unexpired term of such member.

(c) The first members appointed under this Code section shall be appointed for terms which begin July 1, 1999. The members of the Board of Economic Development serving on April 1, 1999, shall remain in office until their successors are appointed and qualified.

(d) In addition to all other powers granted to the Board of Economic Development under this chapter, the board may authorize the Department of Economic Development to enter into and carry out intergovernmental contracts and agreements for the purpose of providing financial and other assistance in carrying out projects or undertakings which will further the public purposes of development of trade, commerce, industry, and employment opportunities at the state and local levels. The board may authorize such contracts and agreements between the department and other departments, agencies, and entities of state government and may also authorize such contracts and agreements between the department and local development authorities. Any such contracts and agreements shall be awarded pursuant to criteria and procedures developed by the board. Such criteria and procedures shall be designed to effectuate those proposed contracts and agreements which will be most effective in furthering the public purpose of development of trade, commerce, industry, and employment opportunities at the state and local levels. Neither the development of such criteria nor the award of such contracts and agreements shall be subject to Chapter 5 of this title; Chapter 13 of this title; or Article 5 of Chapter 5 of Title 28. The board and the department may expend funds appropriated or otherwise available to the board and the department for the public purposes described in this subsection.



§ 50-7-4. Policy-making function of board

The board shall be the policy-determining body for the department and shall have the duties, powers, authority, and jurisdiction provided in this chapter.



§ 50-7-5. Compensation and expenses of board members

The members of the board shall receive no compensation for their services but shall be entitled to receive actual expenses incurred by them in the performance of their duties. The expenses, including mileage, shall be paid on the same basis as for other state officials and employees.



§ 50-7-6. Operational procedures for board meetings

The board shall adopt procedures for its own operation and for the transaction of business including, but not limited to, setting a quorum for meetings and for the transaction of business; setting meeting dates, times, and places; and calling meetings.



§ 50-7-7. Duties and powers of board generally

The board shall have the following duties and powers:

(1) To investigate, study, and undertake ways and means of promoting and encouraging the prosperous development and protection of the legitimate interest and welfare of Georgia business, industry, and commerce within and outside the state;

(2) To make and prepare plans and establish long-term policies for the promotion, establishment, development, and expansion of commerce and industry in the state;

(3) To promote and encourage the location, establishment, and development of new businesses and industries within the state and the development and expansion of businesses and industries now or hereafter located in the state;

(4) To promote and encourage the establishment, maintenance, development, and expansion of markets for the products of Georgia business, industry, and agriculture;

(5) To promote and encourage the use of the commercial, industrial, and agricultural facilities and resources of the state by persons, businesses, and industries located within or outside the state; and particularly to promote and encourage the expansion and development of industries processing or using agricultural, timber, timber products, and natural resources of the state;

(6) To establish, develop, and maintain an effective business information service, both for the direct assistance of business and industry of the state and for the encouragement of industries outside the state to use commercial, industrial, and agricultural facilities within the state;

(7) To promote and encourage the establishment, development, and maintenance of commerce and trade between this state and other states and foreign countries; to plan for the removal of, and to devise and put into operation ways and means of removing, trade barriers of any kind which in any way hamper, burden, restrict, or interfere with the free flow of commerce and trade between this state and other states; and

(8) To plan and conduct a program of information and publicity designed to attract tourists, visitors, and other interested persons from outside the state to this state and also to encourage and coordinate the efforts of other public and private organizations or groups of citizens to publicize the facilities and attractions of the state for the same purposes.



§ 50-7-8. Additional duties and powers of board

The board shall also have the following duties and powers:

(1) To conduct and make such surveys and investigations, to gather and compile such information, and to make and prepare such reports, plans, and maps as may be necessary or proper effectually to discharge the duties and exercise the powers of the board enumerated in this article;

(2) To engage in and promote and encourage research designed to further new and more extensive uses of the agricultural and natural resources or other products or resources of the state and designed to develop new products and industrial processes;

(3) To study trends and developments in business, industry, and agriculture in the state and analyze such trends and developments and the reasons therefor; to study costs and other factors underlying the successful operation of businesses and industries in the state; and to make recommendations regarding circumstances promoting or hampering industrial or agricultural development;

(4) To collect, compile, and publish in print or electronically periodically a census of business and industry in the state with the cooperation of other agencies, and to analyze and publish in print or electronically information relating to current conditions of business, industry, and agriculture in the state;

(5) To compile, publish in print or electronically, and make available for distribution to interested persons the results of any and all studies, surveys, and investigations; any and all information gathered; and any and all reports made and plans and maps prepared;

(6) To coordinate any of its activities, efforts, or functions with those of any other agency or agencies of the federal government, this state, other states, and local governments having duties, powers, or functions similar to those of the board, and to cooperate, counsel, and advise with such agencies;

(7) To cooperate, counsel, and advise with and to encourage and promote coordination in the efforts of other organizations or groups within the state, public or private, engaged in publicizing the advantages, attractions, or resources of the state;

(8) To cooperate, counsel, and advise with municipal, county, regional, or other local planning agencies in the state for the purpose of promoting coordination between the state and localities as to plans, policies, development of commerce, industry, or agriculture, publicity, and other related activities and functions;

(9) To solicit and receive gifts, donations, or contributions from any person, firm, or corporation in furtherance of the services, purposes, duties, responsibilities, or functions vested in the board;

(10) To authorize the Department of Economic Development in accordance with all applicable state laws to contract and make cooperative agreements, contracts, and rental agreements with the United States government; any county, municipality, or local government or any combination thereof; any public or private corporation or firm; any persons whatsoever; or any public authority, agency, commission, or institution, including agencies of state government for any of the services, purposes, duties, responsibilities, or functions vested in the board;

(11) To authorize the Department of Economic Development to participate with public and private groups, organizations, and businesses in joint marketing projects that promote the economic and tourist development of the State of Georgia and make efficient use of state appropriated marketing funds. In connection with such projects, the department may receive supplies, materials, equipment, services, and other personal property and intangible benefits. It may also issue licenses to others for the use of property in its custody or control, including intellectual property and other personal property, but may not become a joint owner. In acquisitions under this paragraph, the department shall be exempt from the provisions of Chapters 5 and 25 of this title. By way of illustration and not limitation, the department may allow the use of its logo in advertising and on uniforms provided by cooperating entities for wear by department employees. The board shall adopt and amend its policies, regulations, rules, and procedures as necessary to implement this provision and shall not be subject to Chapter 13 of this title, the "Georgia Administrative Procedure Act," in doing so. In this paragraph, "marketing" means promotion, advertising, signage, public relations, press relations, branding, and use of a "look"; creation, use, and licensing of trademark, copyright, and other intellectual property; discounts; and other activities of similar nature or within the term as it is commonly understood. The department will utilize competitive procedures and the Georgia Registry whenever in its reasonable discretion it is in the best interest of the state to do so. The Georgia Technology Authority will retain its authority over technology but will defer to the department in matters of marketing of economic development and implementation in such overlapping areas as creation of kiosks and web page design and operation. The Department of Administrative Services will retain its authority over purchasing in areas not peculiarly germane to marketing implementation, such as printing and shipping, but will defer to the department in matters of marketing of economic development and implementation in overlapping areas;

(12) To assist the Georgia Music Hall of Fame Authority for any purpose necessary or incidental in the administration and performance of the Georgia Music Hall of Fame Authority's duties, powers, responsibilities, and functions as provided in Part 10 of Article 7 of Chapter 3 of Title 12;

(13) To enter into contracts with the Georgia Music Hall of Fame Authority for any purpose necessary or incidental in assisting the Georgia Music Hall of Fame Authority in carrying out or performing its duties, responsibilities, and functions; provided, however, that all such assistance shall be performed on behalf of and pursuant to the lawful purposes of the Georgia Music Hall of Fame Authority and not on behalf of the department; and provided, further, that such assistance shall not include the authorization of the issuance of any bonds or other indebtedness of the authority. The department may undertake joint or complementary programs with the Georgia Music Hall of Fame Authority, including the provision for joint or complementary services, within the scope of their respective powers; and

(14) To induce, by payment of state funds or other consideration, any agency or authority assigned to the department for administrative purposes to perform the agency or authority's statutory functions.



§ 50-7-9. Duty of board to make recommendations to Governor and General Assembly concerning improvement of business conditions

The board shall make, from time to time, written recommendations to the Governor and to the General Assembly concerning the improvement of conditions under which business, industry, and agriculture are carried on in the state and the elimination of any restrictions or burdens imposed by law or otherwise which adversely affect or retard the legitimate development and expansion of commerce, business, industry, trade, or agriculture in the state.



§ 50-7-10. Authorization for board to accept grants and gifts

The board may accept grants and gifts from the federal government; the state government; any county, municipal, or local government; any board, bureau, commission, agency, or establishment of any such government; any other organization, public or private; and any individual or groups of individuals.



§ 50-7-11. Use by board of accepted grants or gifts

All funds received by the board from grants or gifts made to and accepted by the board pursuant to Code Section 50-7-10 shall be used by the board to pay the expenses and costs of the operation of the department.



§ 50-7-11.1. Authority to administer and disperse funds

In the event the board accepts grants and gifts from the federal government pursuant to Code Section 50-7-10, the board shall also have the authority to administer and disperse those funds for any and all purposes of this article in a manner consistent with the terms of the grant or gift and other applicable laws, the provisions of Code Section 50-7-11 notwithstanding. Regarding the administration, dispersal, and use of any federal funds, or the administration of programs created by the Workforce Investment Act or its amendments, the board shall administer, disperse, and use those funds, and administer those programs in compliance with governing federal laws, the state plan, and regulations and policies promulgated by the State Workforce Development Board and the Governor.



§ 50-7-12. Welcome centers authorized; department to construct, operate, and maintain centers; installation and operation of vending machines, automated teller machines, and cash-dispensing machines

(a) The Governor shall have authority to direct and provide for the construction of welcome centers at or near the point of entrance into this state of any federal highway. The Department of Transportation may exercise the power of eminent domain in acquiring fee simple title to suitable locations for the erection of such welcome centers. Any welcome center acquired prior to April 23, 1969, may be maintained and improved, regardless of whether the fee simple title therefor is in the state.

(b) It shall be the duty of the Department of Economic Development to construct, operate, and maintain the welcome centers and keep them supplied with such information, pamphlets, and other materials as will advertise and publicize the tourist attractions, natural resources, industry, history, and commerce of this state.

(c) The Department of Economic Development, with the concurrence of the Department of Transportation, is further authorized to install or provide for the installation of and to operate or provide for the operation of vending machines and to sell in such machines nonalcoholic beverages, snacks, candy, cigarettes, and other articles as determined by the Department of Economic Development to be necessary or desirable for the traveling public at reasonable prices. The prices charged for these products will approximate the prevailing rate within the area for similar items so as not to compete unfairly with private enterprise, such prices to be set by the Department of Economic Development. The Department of Economic Development is also authorized to provide for the sale or free distribution of articles and merchandise at the welcome centers in such manner as is deemed to be in the best interest of promoting the tourist trade in this state.

(d) The Department of Economic Development, with the concurrence of the Department of Transportation, is authorized to provide for the installation and operation at welcome centers of automated teller machines and cash-dispensing machines. If so authorized, such machines shall be established, placed, and operated in accordance with applicable law. Such machines shall be placed in welcome centers upon such terms and conditions as shall be deemed by the Department of Economic Development to be in the best interest of the state and the traveling public.



§ 50-7-13. Revenue from vending machine sales to offset maintenance costs

Notwithstanding any provision to the contrary, all net revenue derived from the sale of nonalcoholic beverages, snacks, candy, cigarettes, and other articles from vending machines at welcome centers and tourist centers shall be utilized by the Department of Economic Development to offset the cost of maintenance of all welcome centers and tourist centers and litter pickup in these areas. Notwithstanding any provision to the contrary, all net revenue derived from the sale of nonalcoholic beverages, snacks, candy, cigarettes, and other articles from vending machines at safety rest areas shall be utilized by the Department of Transportation to offset the cost of maintenance of all safety rest areas and litter pickup in these areas.



§ 50-7-14. Tourist center within vicinity of domestic residence of state citizen elected President

(a) The Governor shall have authority to direct and provide for the construction of a tourist center on real property owned by or which may be acquired by the state within the general vicinity or area of the domestic residence of any citizen of this state when such citizen has been elected President of the United States and the Governor determines that the number of tourists and other persons visiting the area justifies the center.

(b) It shall be the duty of the Department of Economic Development to construct, operate, and maintain the tourist center and keep it supplied with such information, pamphlets, and other materials as will advertise and publicize the tourist attractions, natural resources, industry, history, and commerce of this state.

(c) The Department of Economic Development is further authorized to provide space for other commercial or noncommercial projects in the center and allow the persons to sell or provide such articles or services as may be prescribed in the lease, contract, franchise, or other arrangement, as determined by the department. The Department of Economic Development shall regulate the sale or free distribution of such articles, merchandise, and services by other persons at the center in the manner it deems to be in the best interest of promoting tourist trade in this state and otherwise furthering the purposes for which the center is created. The Department of Economic Development is further authorized to install or provide for the installation of and to operate or provide for the operation of vending machines and to sell in such machines nonalcoholic beverages, snacks, candy, cigarettes, and other articles as determined by the Department of Economic Development to be necessary or desirable for the traveling public at reasonable prices. The prices charged for these products will approximate the prevailing rate within the area for similar items so as not to compete unfairly with private enterprise, such prices to be set by the department.

(d) The Department of Economic Development may also enter into contracts with other state, local, or federal agencies or with other persons to assist it in construction, operation, or maintenance of the center. The department may acquire real and personal property for such purposes.



§ 50-7-15. Expenditures for meals and expenses of persons seeking to locate business, industry, or tourist facilities in state

The Department of Economic Development, in order to make Georgia competitive with other states in securing new business, industry, and tourism, is authorized to expend available funds for the business meals and incidental expenses of bona fide industrial prospects and other persons who attend any meeting at the request of the department to discuss the location or development of new business, industry, or tourism within the state. All such expenditures shall be verified by vouchers showing the date, place, purpose, and persons for whom such expenditures were made. The state auditor shall conduct an audit of such expenditures at least every six months.



§ 50-7-16. Definitions; acquisition of property by Department of Economic Development

(a) As used in this Code section, the term:

(1) "Acquire" means the obtaining of a fee simple interest in real property by any method including, but not limited to, gift, purchase, condemnation, devise, court order, and exchange.

(2) "Lease" means a written instrument under the terms and conditions of which one party out of its own estate grants and conveys to another party or parties an estate for years retaining a reversion in itself after such grant and conveyance.

(3) "Person" means any individual; general or limited partnership; joint venture; firm; private, public, or public service corporation; association; authority; fiduciary; governmental body, instrumentality, or other organization of the state; county of the state; municipal corporation of the state; political subdivision of the state; governmental subdivision of the state; and any other legal entity doing business in the state.

(4) "Project" means a facility to be used in conjunction with trade, commerce, industry, manufacturing, or tourism in the state.

(5) "Rental agreement" means a written instrument the terms and conditions of which create the relationship of landlord and tenant. Under such relationship no estate passes out of the landlord and the tenant has only usufruct.

(b) The Department of Economic Development is authorized to acquire real property and to construct, operate, and maintain such projects as are beneficial to the development of industry, trade, and tourism and to create economic and employment opportunities in the state. The department is authorized, with the approval of the State Properties Commission, to enter into agreements to lease, rent, or convey the real property of any such project with any person in order to accomplish such goals and upon such other terms and conditions as the department may determine to be necessary or convenient for such substantial public benefit and such consideration as may be determined by the department to be fair and equitable to the state under all the circumstances in accordance with the provisions of Article III, Section VI, Paragraph VI of the Constitution of Georgia, relating to gratuities. Subject to such principles, any such lease or rental agreement may be for and in consideration of a minimum of $1.00 annually for each calendar year or portion thereof paid in kind to the Office of the State Treasurer and may arrange for the conveyance of such land for a fixed price, provided that such property be held, constructed, operated, maintained, expanded, or improved by the grantee and its successors and assigns consonant with the purposes of the project and other requirements of the department.



§ 50-7-17. New Georgia Foundation for Tourism; definitions; marketing program

(a) Statement of policy and short title. The General Assembly finds that it is in the state's interest to present a cohesive and vibrant message for the promotion of tourism in Georgia. This Code section, therefore, shall be known and may be cited as the "New Georgia Foundation for Tourism Act."

(b) Definitions. As used in this Code section, the term:

(1) "Agency" means any officer, board, department, agency, commission, bureau, authority, public corporation, instrumentality, or other entity of state government when engaged in an activity conducive to marketing which promotes tourism.

(2) "Coordinate" and "coordination" include issuing rules, policies, standards, definitions, specifications, coordination, and other guidance and direction.

(3) "Department" means the Department of Economic Development.

(4) "Implement" and "implementation" include planning, writing, drafting, designing, study, and market analysis; solicitation and acceptance of gifts, contributions, and cooperation; contracting, procurement, retention of consultants, outsourcing, similar activities, and other activities within the ordinary meaning of the term in this context.

(5) "Market" and "marketing" include promotion, advertising, signage, public relations, press relations, branding, and use of a "look"; creation, use, and licensing of trademark, copyright, and other intellectual property; discounts; and other activities of similar nature or within the term as it is commonly understood.

(c) Establishment of State-wide Tourism Marketing Program.

(1) Generally. For promotion of tourism in Georgia, the department may establish, implement, and provide for implementing a State-wide Tourism Marketing Program, with common and consistent features for implementation by the department and agencies. Within the State-wide Tourism Marketing Program, the department may establish or authorize various themes and component programs, but such themes and component programs must have common and consistent features with the State-wide Tourism Market Program.

(2) Emphases. As important and substantial components of the State-wide Tourism Marketing Program, the department will place particular emphasis on branding and on the state's great heritage and culture.

(3) Sharing of powers. In marketing and implementation of marketing for tourism, the department may exercise its powers under paragraphs (9) and (11) of Code Section 50-7-8 and may authorize and delegate to agencies all or parts of such powers for their own implementation.

(d) Coordination.

(1) Generally. The department will implement the State-wide Tourism Marketing Program and will also coordinate its implementation by individual agencies.

(2) Delegation and agency retention. The department may delegate marketing implementation activities to agencies in promotion of tourism and may allow agencies to retain marketing and implementation activities in the course of its coordination. The department will coordinate agencies such that they retain a measure of independence and freedom of action in marketing their own specific activities and functions, consistently with the State-wide Tourism Marketing Program.

(3) Cooperation. In addition to the specific administrative instructions of this Code section, the department, the Georgia Technology Authority, the Department of Administrative Services, and agencies and other departments and state authorities will assist and cooperate with one another for the purposes of this Code section.

(4) Budget. The department may establish an annual budget covering all the costs of establishing and implementing the State-wide Tourism Marketing Program and determine an equitable basis for prorating all or part of the annual costs among the agencies, subject to approval by the Governor. Upon approval, the Governor may direct that the necessary pro rata share of the agencies assessed be made available for expenditure by the department in the same manner as appropriated funds.

(5) Exclusion from APA. Coordination of marketing and implementation of marketing for promotion of tourism will not be subject to the "Georgia Administrative Procedure Act," Article 1 of Chapter 13 of Title 50.

(6) Agency publications. Without limitation, the department may determine when the publication of official reports and similar documents, and the production of similar material in other media (such as film, video, sound, and other electronic forms) are deemed conducive to promoting tourism. Agencies will then publish or produce such material and information using themes, a "look," and other marketing elements promulgated by the department for the State-wide Tourism Marketing Program.

(e) Georgia Tourism Foundation.

(1) Establishment. There is hereby established the Georgia Tourism Foundation, existing as a public corporation and instrumentality of the state, exclusively limited to the following charitable and public purposes and powers:

(A) To solicit and accept contributions of money and in-kind contributions of services and property for the State-wide Tourism Marketing Program;

(B) To make and disburse contributions to the department for such purposes;

(C) To seek recognition of tax exempt status by the United States Internal Revenue Service and to seek confirmation concerning the deductibility of contributions;

(D) To formulate recommendations for the State-wide Tourism Marketing Program;

(E) Subject to approval of the Governor, to create subsidiaries with like character and powers but with limited missions keyed to particular component programs and activities of the department's State-wide Tourism Marketing Program; and

(F) To provide for additional officers and governance through bylaws which are consistent with the goals of lessening the government burden in promoting tourism, establishing and maintaining tax exempt status, and soliciting deductible contributions.

(2) Members. The governance of the Georgia Tourism Foundation shall be in members, consisting of not less than nine nor more than 20 members, appointed by the Governor. Members shall always include at least three members of the Board of Economic Development, together with such other members as appointed by the Governor. Service by a member of the Board of Economic Development as a member of the Georgia Tourism Foundation shall not constitute a conflict of interest. A member of the Georgia Tourism Foundation who is a member of the Board of Economic Development shall serve as the chairperson of the Georgia Tourism Foundation and shall be elected by the members of the Georgia Tourism Foundation. In no event shall members of the Board of Economic Development comprise more than one-third of the members of the Georgia Tourism Foundation. The Georgia Tourism Foundation shall be authorized to fix the precise number of members, within the minimum and maximum numbers, by resolution adopted from time to time at a meeting of the Georgia Tourism Foundation by a majority of all the members of the Georgia Tourism Foundation. No member shall be individually liable for the acts or omissions to act by the foundation.

(3) Administration. The Georgia Tourism Foundation shall be attached to the department for administrative purposes. The Attorney General shall be the attorney for the foundation. The department may solicit and accept contributions from the foundation and authorize agencies to do so. The department may cooperate and contract with the foundation for their mutual benefit and authorize agencies to do so. Upon any dissolution of the foundation, its assets will devolve in trust to the department or its successor for use only for marketing to promote tourism for Georgia.

(4) Public purpose. The creation of the Georgia Tourism Foundation and the carrying out of its corporate purposes are in all respects for the benefit of the people of this state and constitute a public and charitable purpose. Further, the foundation will be performing an essential governmental function in the exercise of the powers conferred upon it by this Code section. Accordingly, the foundation shall not be subject to taxation or assessment in any manner, including without limitation taxation or assessment upon any transaction, income, money, or other property or activity. The exemptions granted in this Code section shall not be extended to any private person or entity.



§ 50-7-18. Disposition of assets of the Georgia Golf Hall of Fame

The department shall receive all assets, excluding all real property and statues, of the Georgia Golf Hall of Fame Authority and the Georgia Golf Hall of Fame Board. The department shall be responsible for any contracts, leases, agreements, or other obligations of such board and authority. The department is substituted as a party to any contract, agreement, lease, or other obligation and is responsible for performance as if it had been the original party and is entitled to all benefits and rights of enforcement by any other parties to such contracts, agreements, leases, or other obligations. The statues owned or controlled by the Georgia Golf Hall of Fame shall be transferred by the department no later than January 1, 2011, to Augusta, Georgia, for public use by the Augusta-Richmond County Commission.






Article 2 - Promotion of Marine Research and Industrial Activities

§ 50-7-30. Purpose of article; authority of department

The principal activities of the Department of Economic Development under this article are to promote participation in and arrange for the location of marine research and industrial activities. The department may delegate to its officers, agents, and employees such duties as it may deem proper to carry out the purposes of this article. The department may contract with any department, board, or agency of the state, local, or federal government; the University System of Georgia or any of its component units; other public or private colleges and universities; nonprofit organizations; foundations; corporations; private business firms; and individuals as shall be consonant with the purposes of this article.






Article 3 - Geo. L. Smith Ii Georgia World Congress Center

§ 50-7-40. Construction, operation, and improvement of project

The Department of Economic Development is authorized to acquire, construct, operate, maintain, expand, and improve a project as such term is defined in paragraph (3) of Code Section 10-9-3, including each of the facilities described in such paragraph, for the purpose of promoting trade, commerce, industry, and employment opportunities within this state for the public good and general welfare and, without limitation of the foregoing, with the approval of the State Properties Commission, to acquire land for such purposes.



§ 50-7-41. Lease of property to authority

In addition to its authority and duties provided under Code Section 10-9-5, the department shall have the authority with the approval of the State Properties Commission to lease any improved or unimproved land or other property acquired by it under Code Section 50-7-40 to the Geo. L. Smith II Georgia World Congress Center Authority for a term not to exceed 50 years but upon such other terms and conditions as the department may determine necessary or convenient. Any such lease shall be for and in consideration of $1.00 annually for each calendar year or portion thereof paid in kind to and receipted for by the Office of the State Treasurer and in further consideration of the reasonable compliance by the authority with the requirement that such property be held, constructed, operated, maintained, expanded, or improved for the purposes for which the department was authorized to acquire such property. It is determined that such consideration is good and valuable and sufficient consideration for such lease and in the interest of the public welfare of the State of Georgia and its citizens.






Article 4 - Georgia International and Maritime Trade Center

§ 50-7-50. Definitions

For purposes of this Code section, the following definitions shall apply:

(1) "Department" means the Department of Economic Development.

(2) "Local government" means, individually or in combination, the City of Savannah, Chatham County, or any development authority of either or both.

(3) "Project" means a comprehensive convention and trade center, suitable for multipurpose use for housing trade shows; conventions; cultural, political, musical, educational, entertainment, athletic, or other events; for displaying exhibits of Georgia's counties, municipalities, industries, and attractions; and for promoting the maritime, transportation, coastal, agricultural, historical, natural, and recreational resources of the State of Georgia, including all facilities necessary or convenient to such purpose, regardless of whether such facilities are contiguous, including, by way of illustration and not limitation, the following facilities: exhibit halls; auditoriums; theaters; restaurants and other facilities for the purveying of foods, beverages, publications, souvenirs, novelties, and goods and services of all kinds, whether operated or purveyed directly or indirectly through concessionaires, licensees or lessees, or otherwise; parking facilities and parking areas in connection therewith; meeting room facilities, including meeting rooms providing for simultaneous translation capabilities for several languages; related lands, buildings, structures, fixtures, equipment, and personalty appurtenant or convenient to the foregoing; and extension, addition, and improvement of such facilities.



§ 50-7-51. Authority and duties of department and local government; purposes of local government; lease of property

(a) (1) The department is authorized to acquire, construct, operate, maintain, expand, and improve a project for the purpose of promoting trade, commerce, industry, and employment opportunities within this state for the public good and general welfare and, without limitation of the foregoing, with the approval of the State Properties Commission, to acquire land for such purposes.

(2) The department may pay the costs of such project from any lawful fund source available for the purpose, including without limitation, where applicable, funds received by appropriation, proceeds of general obligation debt, funds of local government, grants of the United States or any agency or instrumentality thereof, gifts, and otherwise.

(3) The project shall be located in Chatham County, Georgia, and shall be known as the "Georgia International and Maritime Trade Center," except that any facility included within the project may be otherwise designated.

(b) A local government and the department are both authorized to contract with one another whereby local government may exercise on behalf of the department such future responsibility in connection with the construction, operation, management, and maintenance of the project as is now or may be vested in the department; and the department is authorized by such contract to delegate to the local government corresponding responsibilities and powers with respect to the project and to transfer to the local government any and all contracts, plans, documents, or other papers of said department relating to the project, as compensation to the local government under such contract. To the extent provided by such contract with the department, local government on behalf of the department shall acquire, plan, construct, erect, repair, remodel, maintain, add to, extend, improve, equip, operate, and manage the project.

(c) Without limiting the generality of any provision of this article, the general purpose of the local government is declared to be that of acquiring, constructing, equipping, maintaining, and operating the project, in whole or in part, directly or under contract with the department and engaging in such other activities as it deems appropriate to promote trade shows, conventions, and political, musical, educational, entertainment, recreational, athletic, or other events and related tourism within the state so as to promote the use of the project and the use of the industrial, maritime, agricultural, educational, historical, cultural, recreational, commercial, and natural resources of the State of Georgia by those using the project or visiting the state.

(d) The department shall have the authority with the approval of the State Properties Commission to lease any improved or unimproved land or other property acquired by it under this Code section to local government for a term not to exceed 50 years but upon such other terms and conditions as the department may determine necessary or convenient. Any such lease may be for and in consideration of $1.00 annually for each calendar year or portion thereof paid in kind to and receipted for by the Office of the State Treasurer and in further consideration that such property be held, constructed, operated, maintained, expanded, or improved for the purposes for which the department was authorized to acquire such property. It is determined that such consideration is good and valuable and sufficient consideration for such lease and in the interest of the public welfare of the State of Georgia and its citizens.






Article 5 - Civil War Commission

§ 50-7-60. Civil War Commission created

There is created the Civil War Commission, hereafter referred to as the commission, to coordinate planning, preservation, and promotion of the structures, buildings, sites, and battlefields associated with this significant period of our common heritage.



§ 50-7-61. Duties and powers of Civil War Commission

(a) The commission is directed to:

(1) Develop a State of Georgia Civil War Sites Heritage Plan. The plan will promote heritage tourism and provide incentives to local landowners and local governments to preserve Civil War battlefields and historic sites. Through cooperative agreements between local governments, landowners, and the commission, such entities will work together to preserve and restore historic sites;

(2) Preserve, conserve, and interpret the legacy of the Civil War in the State of Georgia;

(3) Recognize and interpret important events and geographic locations in the conduct of the Civil War in the State of Georgia, including battle sites associated with Adairsville, Dallas, Lovejoy Station, Marietta, New Hope Church, Resaca, Allatoona, Rocky Face Ridge, Ringgold Gap, Davis Cross Roads, Buckhead Creek, and Griswoldville, as well as other historic properties associated with the events and consequences of the Civil War;

(4) Recognize and interpret the effect of war on the state's ethnically and culturally diverse civilian population during the war and the postwar reconstruction period;

(5) Establish within the state's Historic Resource Inventory as maintained by the Department of Natural Resources a geographic data base and information system that can be used to locate, track, and cross-reference significant historical and cultural properties, structures, and markers associated with the Civil War;

(6) Acquire or provide funds for the acquisition of Civil War battlegrounds, cemeteries, and other historic properties associated with the Civil War;

(7) Expend funds received from state appropriations and other sources to make grants to municipalities, counties, and nonprofit Civil War organizations for the purposes of maintaining and restoring existing Civil War memorials and cemeteries;

(8) Participate in and encourage efforts to establish a state museum to include displays illuminating Georgia's role in the Civil War and the effects of that war on Georgia and its people; and

(9) Encourage the establishment of reference sections relating to the Civil War in high schools and encourage heritage education programs.

(b) In carrying out its purposes, the commission is authorized:

(1) To accept loans or grants, or both, of money, materials, or property of any kind from the United States of America or any agency or instrumentality thereof upon such terms and conditions as the United States of America or such agency or instrumentality may impose;

(2) To receive and accept loans, gifts, grants, donations, or contributions of property, facilities, or services, with or without consideration, from any person, firm, or corporation or from the State of Georgia or any agency or instrumentality thereof or from any county, municipal corporation, or local government or governing body; and

(3) To hold, use, administer, and expend such sum or sums as may hereafter be received as income, as gifts, or as appropriations by authority of the General Assembly for any of the purposes of this commission.



§ 50-7-62. Commission assigned to Department of Economic Development for administrative purposes only

The commission is assigned to the Department of Economic Development for administrative purposes only. The commissioner of economic development shall appoint personnel within the Department of Economic Development to facilitate the functions of the commission.



§ 50-7-63. Acquisition of lands within boundaries of Civil War battlefields for public access; maintenance, protection, and interpretation of sites

(a) Within the boundaries of Civil War battlefields as provided in the State of Georgia Civil War Sites Heritage Plan, the commission may, with the consent of the owner, acquire by donation, purchase, or exchange lands and interest in Civil War battlefields and memorials together with lands and interest in lands necessary to provide adequate public access to the battlefields and memorials.

(b) The commission may make funds available, subject to appropriations for such purpose, for the maintenance, protection, and interpretation of the battlefields and memorials which may be subject to agreements as provided in Code Section 50-7-61.



§ 50-7-64. Appointment of commission

(a) (1) The commission shall consist of 15 members to be appointed as follows:

(A) The Governor shall appoint five members;

(B) The President of the Senate shall appoint five members; and

(C) The Speaker of the House of Representatives shall appoint five members.

(2) Members shall serve for four-year terms and shall be eligible for reappointment; provided, however, that with respect to the initial appointments, each appointing authority provided for in paragraph (1) of this subsection shall appoint two members for two-year terms, two members for three-year terms, and one member for a four-year term. The members shall be representative of all of the geographic areas of the state and shall be selected from the state at large with special consideration given to the appointment of persons associated with those groups or organizations with a demonstrated interest in Civil War history and the preservation of associated sites.

(b) All successors shall be appointed in the same manner as original appointments. Vacancies in office shall be filled in the same manner as original appointments. An appointment to fill a vacancy shall be for the unexpired term. The commission shall elect a chairperson and such other officers as it deems necessary. No vacancy on the commission shall impair the right of the quorum to exercise all rights and perform all duties of the commission.

(c) The members of the commission shall receive a daily expense allowance and reimbursement for transportation costs as provided for in Code Section 45-7-21; and the members of the commission shall not receive any other compensation for their services as such.

(d) The commission shall file an annual report with the Governor and the General Assembly containing a summary of the accomplishments of the commission during the preceding year and the plans of the commission for the following year.

(e) No state funds shall be expended for the purposes of the commission unless specifically appropriated by the General Assembly.






Article 6 - Agricultural Tourist Attractions

§ 50-7-70. Legislative findings; definitions; criteria and application process; fee; directional road signs; rules and regulations

(a) The General Assembly finds that:

(1) Agricultural tourist attractions provide unique opportunities for tourists to enjoy Georgia's resources; and

(2) Agricultural tourist attractions provide an impact on Georgia's economy and a substantial benefit to Georgia.

(b) As used in this Code section, the term:

(1) "Agricultural tourist attraction" means any agricultural based business providing onsite attractions to tourists that meet the criteria set out by the Department of Agriculture.

(2) "Department" means the Department of Agriculture.

(3) "Directional signs" shall have the meaning provided in paragraph (4) of Code Section 32-6-71.

(c) The Department of Agriculture shall:

(1) Develop criteria and an application process to determine what constitutes an agricultural tourist attraction; and

(2) Maintain a registry of approved agricultural tourist attractions.

(d) Entities wishing to be recognized by the department as an agricultural tourist attraction shall submit an application to the department with a one-time application fee of not less than $300.00.

(e) Upon approval by the department as an agricultural tourist attraction and at the request of the applicant, the department shall, in conjunction with the Department of Transportation, take the appropriate steps to place directional signs along roads in the direct proximity of the agricultural tourist attraction to direct passing traffic to the agricultural tourist attraction.

(f) The department and the Department of Transportation shall create rules and regulations for the purpose of implementing this Code section.






Article 7 - Goods and Products Manufactured in Georgia

§ 50-7-80. Legislative findings; creation of "Made in Georgia" program

(a) The General Assembly finds that:

(1) The State of Georgia substantially benefits from the consumption of goods and products manufactured in Georgia; and

(2) The State of Georgia could further substantially benefit from creating public awareness of the importance of choosing Georgia's goods and products whenever possible.

(b) The Department of Economic Development shall create and implement a "Made in Georgia" program promoting goods and products manufactured in Georgia. This program shall:

(1) Showcase and promote goods and products manufactured in Georgia;

(2) Inform Georgians of the diverse manufacturing sector within this state; and

(3) Provide educational outreach efforts to bring the science of manufacturing into the classroom and emphasize the significant contributions Georgia companies make to the economy and quality of life in Georgia.

(c) The Department of Economic Development shall create and maintain a website informing the public of Georgia manufacturers and their goods and products. All state governmental entities that maintain websites shall cooperate with the Department of Economic Development to include a link to the website created pursuant to this subsection, provided that the Department of Economic Development determines that such link is appropriate and is in the best interest of the state.

(d) Companies shall be required to manufacture a minimum of 50 percent of its product or good within the boundaries of the state of Georgia to qualify for inclusion to the provisions of this Code section.

(e) The Department of Economic Development may adopt any rules and regulations that it finds necessary to properly implement this Code section.






Article 8 - State Workforce Development Board

§ 50-7-90. State Workforce Development Board created; federal composition requirements; meetings; promulgation of rules and regulations authorized; administration of programs

(a) (1) Pursuant to Public Law 105-220 and any subsequent amendment to such law, the State Workforce Development Board is hereby created.

(2) The State Workforce Development Board shall meet federal composition requirements. The Lieutenant Governor and the Speaker of the House of Representatives shall each have the authority to appoint members as federal law allows. The Governor shall be responsible for selecting the remainder of the members.

(3) The State Workforce Development Board's members' terms of service shall be established by the Governor and shall be at the discretion of the appointing authority.

(4) The State Workforce Development Board shall have powers and duties as specified by the Governor and as provided for in federal law.

(5) The State Workforce Development Board shall meet quarterly or when otherwise requested by the chairperson and will be governed by a set of bylaws which will be voted on and approved by the State Workforce Development Board.

(6) The State Workforce Development Board shall be funded by federal law.

(7) The State Workforce Development Board is authorized to promulgate rules and regulations for purposes of implementing the state's workforce policy while complying with applicable federal laws.

(b) (1) The Department of Economic Development is designated as the administrator of all programs for which the state is responsible pursuant to Public Law 105-220 and any subsequent amendment to such law.

(2) The Department of Economic Development shall administer such programs and their associated funds pursuant to the policies and methods of implementation which are promulgated by the State Workforce Development Board and the Governor.

(3) The Workforce Division within the Department of Economic Development is hereby established and replaces the Governor's Office of Workforce Development. The Governor shall appoint a deputy commissioner of the Workforce Division.



§ 50-7-91. Authorization to develop and facilitate state workforce programs; duties and obligations; creation of contracting guidelines; enforcement and corrective actions

(a) The State Workforce Development Board is hereby authorized to develop and facilitate the workforce programs in this state. As such, the State Workforce Development Board shall:

(1) Recommend the designation of local workforce investment areas in accordance with federal law:

(A) A local workforce investment area's chief local elected official may designate a local fiscal agent or a grant recipient which shall be either a municipal government, county government, consolidated government, or regional commission located within the physical boundaries of the local workforce investment area and who shall be approved by the State Workforce Development Board in a procedure established through rule;

(B) A local workforce investment area's chief local elected official shall sign and submit to the Workforce Division a budget within ten business days of such budget's approval; and

(C) A local workforce development board shall submit any nonbudgeted expenditure over $5,000.00 to the Workforce Division prior to completing the related transaction unless the Workforce Division has exempted a transaction from this requirement through rule or policy;

(2) Require every newly appointed chief local elected official, local board member, and local executive director to sign and date a conflict of interest statement which will then be submitted to the Workforce Division within ten business days of signature; and

(3) Reserve the right to suspend certification of a local board upon determination that an individual member of that board has violated the conflict of interest statement, until said member has resigned or otherwise been removed from the board.

(b) The Workforce Division shall create, in conjunction with the local workforce development boards, contracting guidelines which shall:

(1) Ensure all independent contractors involved in the provision of one-stop services have sufficient insurance, bonding, and liability coverage;

(2) Ensure all potential conflicts of interest involving local workforce development board members, local elected officials, and local executive directors are made known prior to the awarding of the associated contract; and

(3) Restrict contracting between local workforce development areas and its members, its local elected officials, or its local executive director or any of those individuals' employees, or immediate family members.

(c) In accordance with paragraph (3) of subsection (a) of Code Section 50-7-90, the State Workforce Development Board may enforce the provisions of this chapter and the applicable federal law if the provisions of either are violated. If corrective actions issued as a result of financial or compliance related monitoring are not adhered to, the State Workforce Development Board may recommend the Governor:

(1) Issue a notice of intent to revoke approval of all or part of the local plan affected; or

(2) Impose a reorganization plan, which may include:

(A) Decertifying the local board involved;

(B) Prohibiting the use of eligible providers;

(C) Selecting an alternative entity to administer the program for the local area involved;

(D) Merging the local area into one or more other local areas; or

(E) Making such other changes as the United States Secretary of Labor or the Governor determines to be necessary to secure compliance with the provision.






Article 9 - Georgia Film and Television Trail

§ 50-7-110. Short title

This article shall be known and may be cited as the "Georgia Film and Television Trail Act."



§ 50-7-111. Purpose

In order to acknowledge the increasing production of films and television in this state, in order to promote the enjoyment and appreciation of the film and television industry in Georgia, and in order to provide public interest and enjoyment in visiting and viewing the location sites of films and television productions made in Georgia, a trail shall be developed to provide an opportunity for the public to be aware of these locations and visit film and television location sites throughout this state. Therefore, the purpose of this article is to provide for a Georgia Film and Television Trail.



§ 50-7-112. "Trail" defined

As used in this article, the term "trail" means the Georgia Film and Television Trail provided for in this article.



§ 50-7-113. Duties and responsibilities of Department of Economic Development

The Department of Economic Development shall have the responsibility of creating and developing a Georgia Film and Television Trail. In carrying out such responsibilities, it shall be the duty of the department to identify and plan the trail, to acquire or otherwise gain control over or rights to the use of the necessary land for the signs to identify the locations of certain film and television productions that the department determines are of interest to the general public and to work with the Department of Transportation to design appropriate signs. For the purpose of carrying out its primary duties as provided in this article, the department shall be authorized to exercise any powers heretofore provided by law for the department, except for the powers of eminent domain.



§ 50-7-114. Policies

The department shall be guided by the following policies in creating and administering the Georgia Film and Television Trail:

(1) A balanced system of locations throughout the state should be sought;

(2) Assistance and encouragement should be provided for local governments in the development of the trail;

(3) The advice, cooperation, and assistance of other state agencies, local governments and agencies thereof, and private associations and organizations should be sought in developing and maintaining the signs;

(4) The trail should be planned, constructed, and maintained on a long-term basis, and in connection therewith long-term control of the signs and marking of the trail; and

(5) A program for the publicity and education of the public on the existence of the trail should be established.



§ 50-7-115. Placing of signage

(a) The Department of Transportation is authorized and directed to place signs in this state at film and television production sites determined by the Department of Economic Development and approved by the Department of Transportation pursuant to this article.

(b) Nothing contained in this Code section shall be deemed or construed to prevent local governing authorities or private associations and organizations from placing signs or otherwise indicating the location of the film or television production sites in this state, provided that the power of eminent domain shall not be exercised for the acquisition or construction of such signs for film or television production location sites.

(c) Notwithstanding the provisions of any other statute concerning the improvement of land held in fee simple by the State of Georgia, the Department of Transportation shall be authorized to expend state funds, subject to appropriations, for construction, placement, and maintenance of the signs indicating the film or television production locations designated by the department and may through purchase, easement, lease, or donation.



§ 50-7-116. Liability for injury to person or property caused by act or failure to act of other persons using premises

(a) Any person who goes upon or through the premises, including, but not limited to, lands, waters, and private ways, of another with or without permission to sightsee, or for any other purpose, without the payment of monetary consideration, or with the payment of monetary consideration directly or indirectly on his or her behalf by an agency of the state or federal government, is not thereby entitled to any assurance that the premises are safe for such purpose. The owner of such premises does not assume responsibility for or incur liability for any injury to person or property caused by an act or failure to act of other persons using such premises.

(b) Nothing in this Code section shall be construed as affecting the existing case law of Georgia regarding liability of owners or possessors of premises with respect to business invitees in commercial establishments or to invited guests, nor shall this Code section be construed so as to affect the attractive nuisance doctrine. In addition, nothing in this Code section shall excuse the owner or occupant of premises from liability for injury to persons or property caused by the malicious or illegal acts of the owner or occupant.



§ 50-7-117. Rules and regulations

The Department of Economic Development is authorized to adopt and promulgate such rules and regulations as may be necessary to carry out this article.









Chapter 8 - Department of Community Affairs

Article 1 - General Provisions

§ 50-8-1. Creation and continuation of department

The Department of Community Affairs is created as a department of the executive branch of state government. The Department of Community Affairs, as it existed immediately prior to July 1, 1989, shall continue to exist as a department of the executive branch of state government in accordance with this article. From and after July 1, 1989, the Department of Community Affairs shall have the duties, responsibilities, functions, power, and authority set forth in this article and otherwise provided by law.



§ 50-8-2. Definitions

(a) As used in this article, the term:

(1) "Board" means the Board of Community Affairs.

(2) "Commissioner" means the commissioner of community affairs.

(3) "Comprehensive plan" means any plan by a county or municipality covering such county or municipality or any plan by a regional commission covering the center's region proposed or prepared pursuant to the minimum standards and procedures for preparation of comprehensive plans and for implementation of comprehensive plans, established by the department in accordance with this article.

(4) "Conflict" means any conflict, dispute, or inconsistency arising:

(A) Between or among comprehensive plans for any counties or municipalities, as proposed, prepared, proposed to be implemented, or implemented;

(B) Between or among comprehensive plans for any regions, as proposed, prepared, proposed to be implemented, or implemented;

(C) Between or among comprehensive plans for any counties or municipalities and comprehensive plans for the region which includes such counties or municipalities, as such plans may be proposed, prepared, proposed to be implemented, or implemented;

(D) With respect to or in connection with any action proposed to be taken or taken by any county, municipality, or other local government relating to or affecting regionally important resources, as defined by the department pursuant to this article; or

(E) With respect to or in connection with any action proposed to be taken or taken by any county, municipality, or other local government relating to or affecting developments of regional impact, as defined by the department pursuant to this article.

(5) "Constitution" means the Constitution of the State of Georgia.

(6) "Contract" means any contract, agreement, or other legally binding arrangement.

(7) "Coordinated and comprehensive planning" means planning by counties and municipalities and by regional commissions in accordance with the minimum standards and procedures. Coordinated and comprehensive planning is one of the local government affairs for which the department is authorized to assist in the performance of local government services.

(8) "County" means any county of this state.

(9) "Department" means the Department of Community Affairs.

(10) "Eligible recipient" means any local government, school district, or other government entity which may be eligible to receive funds from the department pursuant to terms for eligibility established by the department or those established by the government or other source which makes the funds available to the department.

(11) "Government" means any governmental unit on the federal, state, or local level and any department, agency, or authority of any such governmental unit and shall include all local governments, school districts, state agencies, and state authorities.

(12) "Local government" means any county, municipality, or other political subdivision of the state; any regional commission; any public agency or public authority, except any state agency or state authority, created under the Constitution or by Act of the General Assembly; and shall include public agencies and public authorities which are created or activated pursuant to the Constitution or Act of the General Assembly or by action of the governing body of any county, municipality, or other political subdivision of the state, separately or in any combination, and shall include any group of counties or municipalities which forms the group to carry out jointly any of their lawful purposes but shall not include school districts.

(13) "Local government affairs" means all matters involving or affecting local governments including, but not limited to, coordinated and comprehensive planning in which the state is or may become empowered or authorized to perform any duties, responsibilities, or functions or to exercise any power or authority.

(14) "Local government services" means the activities performed or authorized to be performed by the department including, but not limited to, its performance of duties, responsibilities, and functions in local government affairs and its exercise of power and authority in local government affairs.

(15) "Minimum standards and procedures" means the minimum standards and procedures, including the minimum elements which shall be addressed and included, for preparation of comprehensive plans, for implementation of comprehensive plans, and for participation in the coordinated and comprehensive planning process, as established by the department in accordance with this article. Minimum standards and procedures shall include any elements, standards, and procedures for such purposes prescribed by a regional commission for counties and municipalities within its region and approved in advance by the department, in accordance with this article.

(16) "Municipality" means any municipal corporation of the state and any consolidated city-county government of the state.

(17) "Necessary" means necessary, desirable, or appropriate, as determined by the commissioner, unless the context clearly indicates a different meaning.

(18) "Qualified local government" means a county or municipality which:

(A) Has a comprehensive plan in conformity with the minimum standards and procedures;

(B) Has made its local plan implementation mechanisms consistent with those established in its comprehensive plan and with the minimum standards and procedures; and

(C) Has not failed to participate in the department's mediation or other means of resolving conflicts in a manner which, in the judgment of the department, reflects a good faith effort to resolve any conflict.

(19) "Region" means the territorial area within the boundaries of operation for any regional commission, as such boundaries shall be established from time to time by the board in accordance with the provisions of subsection (f) of Code Section 50-8-4.

(20) "Regional commission" means a regional commission established under Article 2 of this chapter.

(21) "Rural area" means any nonurban area in the state as defined in rules and regulations of the department.

(22) "School district" means any school district, independent school system, or other local school system in the state.

(23) "State" means the State of Georgia.

(24) "State agency" means any department, agency, commission, or other institution of the executive branch of the government of the State of Georgia.

(b) A reference to the terms of any contract or writing or to the terms under which any funds are made available shall be construed as a reference to all terms, conditions, covenants, representations, warranties, and other provisions.



§ 50-8-3. Purpose of article; duties of department

(a) The local governments of the State of Georgia are of vital importance to the state and its citizens. The state has an essential public interest in promoting, developing, sustaining, and assisting local governments. The natural resources, environment, and vital areas of the state are also of vital importance to the state and its citizens. The state has an essential public interest in establishing minimum standards for land use in order to protect and preserve its natural resources, environment, and vital areas. The purpose of this article is to provide for the department to serve these essential public interests of the state by developing, promoting, sustaining, and assisting local governments, by developing, promoting, and establishing standards and procedures for coordinated and comprehensive planning, by assisting local governments to participate in an orderly process for coordinated and comprehensive planning, and by assisting local governments to prepare and implement comprehensive plans which will develop and promote the essential public interests of the state and its citizens. This article shall be liberally construed to achieve its purpose. This article is enacted pursuant to the authority granted the General Assembly in the Constitution of the State of Georgia, including, but not limited to, the authority provided in Article III, Section VI, Paragraphs I and II(a)(1) and Article IX, Section II, Paragraphs III and IV.

(b) The department shall serve as the principal department in the executive branch of state government for local government affairs. The department shall perform the state's role in local government affairs by carrying out the state's duties, responsibilities, and functions in local government affairs and by exercising its power and authority in local government affairs. Without limiting the generality of the purposes served by the department, the department shall:

(1) Develop, promote, sustain, and assist local governments;

(2) Provide a liaison between local governments and other governments, including the state government and the federal government;

(3) Act as the state's principal department for local government affairs and local government services generally and for programs, functions, and studies in local government affairs and local government services and act as the coordinator on the state government level for such programs, studies, and functions provided by the department and for those provided by others;

(4) Act as the state's principal department for developing, promoting, maintaining, and encouraging coordinated and comprehensive planning;

(5) Develop, promote, sustain, and assist local governments in the performance of their duties and responsibilities under law to their citizens, including among such duties and responsibilities of local governments coordinated and comprehensive planning; the provision of infrastructure and other public works and improvements; the development, promotion, and retention of trade, commerce, industry, and employment opportunities; the provision of transportation systems; and the promotion of housing supply;

(6) Serve as the representative of the Governor to local governments and in local government affairs on a regular basis and on special assignments as authorized by the Governor;

(7) Assist the Georgia Housing and Finance Authority for any purpose necessary or incidental in the administration and performance of the Georgia Housing and Finance Authority's duties, powers, responsibilities, and functions as provided in Chapter 26 of this title;

(8) Reserved; and

(9) Assist the OneGeorgia Authority for any purpose necessary or incidental in the administration and performance of the OneGeorgia Authority's duties, powers, responsibilities, and functions as provided in Chapter 34 of this title.



§ 50-8-3.1. Power and duty of department

(a) The department shall have the power and duty to investigate fraud and abuse in the federal Section 8 Housing Choice Voucher Program administered by the department pursuant to 42 U.S.C. Section 1437, et seq.

(b) When cases of criminal fraud or abuse are discovered or detected, the department shall refer such cases where warranted to the district attorney of the county in which the fraud or abuse occurred for prosecution. Such cases shall be prosecuted as violations of Code Section 16-8-3, relating to theft by deception; Code Section 16-10-20, relating to making false statements or writings; Code Section 16-10-71, relating to false swearing; or any other such criminal provision as the district attorney may deem appropriate under the facts and circumstances of the case.

(c) When a case of fraud or abuse is discovered or detected that is not criminal in nature or when a prosecutor declines to prosecute a case referred by the department under this Code section, the department shall have the authority to settle such case on such terms and conditions as the department finds suitable under the facts and circumstances of the case. In addition, the department shall be authorized to initiate and prosecute civil actions to recoup overpayments or improper payments. The department shall also have the authority to settle such civil cases on such terms and conditions as the department finds suitable under the facts and circumstances of the cases.

(d) (1) Prior to the filing of an accusation or the return of an indictment alleging fraud or abuse in the federal Section 8 Housing Choice Voucher Program administered by the department, a prosecuting attorney may defer further prosecution of such accusation or indictment and shall have the authority to enter into a consent agreement with the individual in which such individual admits to any overpayment, consents to disqualification for such period of time as is or may hereafter be provided by law or by the rules and regulations of the department, and agrees to repay, as restitution, such overpayment. Such agreement may provide for a lump sum repayment, installment payments, formula reduction of benefits, or any combination thereof. Such agreement shall toll the running of the statute of limitations for such offense for the period of the agreement. Prior to entering into such consent agreement with an individual, the prosecuting attorney or his or her designee shall advise such person that he or she may consult with an attorney prior to signing such consent agreement. If the individual so requests, he or she shall be afforded a reasonable amount of time, not to exceed 15 days, to engage or consult an attorney. A consent agreement entered into in accordance with this subsection shall not constitute a criminal charge.

(2) Any such agreement shall be filed in the criminal docket of the court having jurisdiction over the violation without the necessity of the state filing an accusation or an indictment being returned by a grand jury. The clerk shall enter upon the docket "CONSENT AGREEMENT NOT A CRIMINAL CHARGE."

(3) Upon successful completion of the terms and conditions of the consent agreement, criminal prosecution of the individual for such offense shall be barred; provided, however, that nothing in this paragraph shall prohibit the state from introducing evidence of such offense as a similar transaction in any subsequent prosecution or for the purpose of impeachment. The successful completion of the terms and conditions of the agreement shall not be considered a criminal conviction.

(4) If the individual fails to comply with the terms of such consent agreement, the state may proceed with a criminal prosecution.



§ 50-8-4. Board of Community Affairs

(a) The Board of Community Affairs, as it existed immediately prior to July 1, 1996, shall be abolished effective July 1, 1996, and the Board of Community Affairs, from and after July 1, 1996, is established in accordance with this Code section. The board shall establish policy and direction for the department and shall perform such other functions as may be provided or authorized by law.

(b) Membership on the board shall be determined as follows:

(1) The terms of all members of the Board of Community Affairs serving immediately prior to July 1, 1996, shall expire effective July 1, 1996. The Governor shall appoint the initial members of the board for terms beginning on July 1, 1996, or the date on which the Governor makes the appointment, whichever is later. The terms of initial members of the board shall expire on a staggered basis, as follows: the terms of four of the members shall expire on July 1, 1997, and the terms of three other members shall expire on each July 1 thereafter through July 1, 2001, when the terms of all initial members of the board shall have expired. The Governor shall specify, when he appoints each initial member of the board, the expiration date of that member's term. Upon expiration of the term of each initial member of the board, the Governor shall appoint all successor members of the board for terms of five years. The terms of initial members and subsequent members of the board shall extend beyond the date of expiration and until their successors are appointed and qualified;

(2) The board shall be composed of one member from each United States congressional district in the state and five additional members from the state at large. Members of the board shall include elected officials of either counties or municipalities, individuals who have an interest or expertise in community or economic development, environmental issues, housing development, or finance, or other citizens who in the judgment and discretion of the Governor would enhance the board by their membership;

(3) The term of a member shall expire when it ends or shall terminate earlier immediately upon:

(A) Resignation by a member;

(B) Death of a member or inability to serve as a member due to medical infirmity or other incapacity; or

(C) Any change in local elective office or residence of a member which would cause the composition of the board not to comply with the requirements of paragraph (2) of this subsection;

(4) The Governor shall appoint a new member within 60 days after the expiration or termination of a member's term. The Governor may reappoint members of the board to consecutive terms unless such reappointment would cause the composition of the board not to comply with the requirements of paragraph (2) of this subsection; and

(5) Membership on the board does not constitute public office to the extent that a member of the board is precluded from holding other public office.

(c) Officers of the board shall be elected and shall serve as follows:

(1) The officers of the board serving immediately prior to July 1, 1996, shall cease to serve the respective terms for which they were elected, effective July 1, 1996;

(2) Thereafter the members of the board shall elect a chairman, a vice chairman, and a secretary from among the members of the board;

(3) The board shall elect officers at each July meeting or, if there is no July meeting, at the next monthly meeting;

(4) Officers shall serve for a term of one year, beginning with their election and qualification and ending with the election and qualification of their respective successors; and

(5) No person shall hold the same office on the board for more than one term consecutively.

(d) The board shall hold meetings as often as it determines to do so. The board may establish a regular meeting schedule and a procedure for calling special meetings. Unless the board establishes another procedure, the chairman or any five members of the board may call special meetings upon adequate written, personal, telephone, or facsimile notice to members of the board. A majority of the members in office shall constitute a quorum for conducting business, and a majority of those present at any meeting shall be required to approve any action taken by the board. A member must be present at a meeting to count for purposes of determining whether a quorum exists and to vote or otherwise act on matters which come before that meeting. No member may vote or otherwise act through a proxy, designee, or delegate. The board may establish such additional rules and procedures as it deems appropriate for conducting its business from time to time. These rules and procedures may be established in bylaws or in such other form as the board deems appropriate.

(e) Each member of the board shall receive the same per diem expense allowance as that received by members of the General Assembly for each day a board member is in attendance at a meeting of the board or a committee meeting of the board, plus reimbursement for actual transportation expenses incurred while traveling by public carrier or the mileage allowance authorized for state officials and employees for the use of a personal automobile in connection with such attendance. This per diem and reimbursement for transportation expenses shall be paid in lieu of any other per diem, allowance, remuneration, or compensation.

(f) (1) The initial territorial boundaries for the operation of the regional commissions shall be as follows: Region 1 shall be made up of Bartow, Catoosa, Chattooga, Dade, Fannin, Floyd, Gilmer, Gordon, Haralson, Murray, Paulding, Pickens, Polk, Walker, and Whitfield; Region 2 shall be made up of Banks, Dawson, Forsyth, Franklin, Habersham, Hall, Hart, Lumpkin, Rabun, Stephens, Towns, Union, and White; Region 3 shall be made up of Cherokee, Clayton, Cobb, DeKalb, Douglas, Fayette, Fulton, Gwinnett, Henry, and Rockdale; Region 4 shall be made up of Butts, Carroll, Coweta, Heard, Lamar, Meriwether, Pike, Spalding, Troup, and Upson; Region 5 shall be made up of Barrow, Clarke, Elbert, Greene, Jackson, Jasper, Madison, Morgan, Newton, Oconee, Oglethorpe, and Walton; Region 6 shall be made up of Baldwin, Bibb, Crawford, Houston, Jones, Monroe, Peach, Pulaski, Putnam, Twiggs, and Wilkinson; Region 7 shall be made up of Burke, Columbia, Glascock, Hancock, Jefferson, Jenkins, Lincoln, McDuffie, Richmond, Taliaferro, Warren, Washington, and Wilkes; Region 8 shall be made up of Chattahoochee, Clay, Crisp, Dooly, Harris, Macon, Marion, Muscogee, Quitman, Randolph, Schley, Stewart, Sumter, Talbot, Taylor, and Webster; Region 9 shall be made up of Appling, Bleckley, Candler, Dodge, Emanuel, Evans, Jeff Davis, Johnson, Laurens, Montgomery, Tattnall, Telfair, Toombs, Treutlen, Wayne, Wheeler, and Wilcox; Region 10 shall be made up of Baker, Calhoun, Colquitt, Decatur, Dougherty, Early, Grady, Lee, Miller, Mitchell, Seminole, Terrell, Thomas, and Worth; Region 11 shall be made up of Atkinson, Bacon, Ben Hill, Berrien, Brantley, Brooks, Charlton, Clinch, Coffee, Cook, Echols, Irwin, Lanier, Lowndes, Pierce, Tift, Turner, and Ware; and Region 12 shall be made up of Bryan, Bulloch, Camden, Chatham, Effingham, Glynn, Liberty, Long, McIntosh, and Screven. The board for each regional commission shall ratify the boundaries provided for in this paragraph. If a regional commission fails to ratify such boundaries, such commission shall continue to operate under the existing boundaries for such commission prior to June 30, 2009. The provisions of Article 2 of this chapter shall apply to a regional commission failing to ratify the boundaries provided for in this Code section; provided, however, that such commission shall not be eligible to receive funding pursuant to Code Section 50-8-33.

(2) Notwithstanding the territorial boundaries established pursuant to paragraph (1) of this subsection, the board shall determine and establish, from time to time, the territorial boundaries for the region of operation by each regional commission as well as the total number of the regions; provided, however, that any action of the board altering the boundaries of a regional commission or changing the total number of the regions shall not be effective until approved by the General Assembly at the next regular session following such action by the board by means of the adoption of a joint resolution ratifying such action. Each county shall be wholly within the region of one regional commission, and no county shall be divided among more than one region. Without limiting the generality of the foregoing, the board shall establish the boundaries of any region for which a metropolitan area planning and development commission, created pursuant to Article 4 of this chapter, also serves as the regional commission.

(g) In addition to ratification by resolution, the General Assembly may ratify regional commission boundary changes by Act.



§ 50-8-5. Commissioner; powers

(a) The office of the commissioner of community affairs, as it existed immediately prior to July 1, 1989, shall continue to exist in accordance with this article. The commissioner shall be the department head, whose duties shall include serving as the department's chief executive officer and administrative head. The commissioner serving immediately prior to July 1, 1989, shall continue to serve as commissioner at the pleasure of the board. Thereafter the commissioner shall be appointed by the board and shall serve at the pleasure of the board. The board shall establish the compensation for the commissioner limited by any amount that may be specified in the appropriations Act.

(b) The commissioner shall have and may exercise the following power and authority:

(1) The power and authority to take or cause to be taken any or all action necessary to perform any local government services or otherwise necessary to perform any duties, responsibilities, or functions which the department is authorized by law to perform or to exercise any power or authority which the department is authorized by law to exercise;

(2) The power and authority to make, promulgate, enforce, or otherwise require compliance with any and all rules, regulations, procedures, or directives necessary to perform any local government services, to carry into effect the minimum standards and procedures for coordinated and comprehensive planning, or otherwise necessary to perform any duties, responsibilities, or functions which the department is authorized by law to perform or to exercise any power or authority which the department is authorized by law to exercise;

(3) The power and authority to certify, from time to time, municipalities and counties as qualified local governments, which certification shall not be unreasonably withheld; and

(4) The power and authority to assist the board in the performance of its duties, responsibilities, and functions and the exercise of its power and authority.



§ 50-8-6. Divisions, sections, and offices of department

The department shall be divided into such divisions, sections, or offices as may be necessary from time to time. All divisions, sections, or offices in existence immediately prior to July 1, 1989, shall continue to exist in accordance with this article. Thereafter, divisions, sections, and offices shall be abolished, reorganized, or established from time to time by the commissioner and as otherwise specified by law. The commissioner shall appoint such directors, deputies, and assistants as may be necessary to manage such divisions, sections, and offices. Such positions shall be in the unclassified service as defined by Code Section 45-20-2.



§ 50-8-7. Planning and technical assistance activities; gathering and distribution of information and studies

(a) The department shall perform the duties, responsibilities, and functions and may exercise the power and authority described in this Code section. The department shall undertake and carry out such planning and technical assistance activities as the board or the commissioner may deem necessary for performing local government services and as may be specified by law. Such planning and technical assistance activities may include, but shall not be limited to, the following:

(1) The department may provide technical assistance to local governments. This assistance may be directed to any and all activities of local government including, but not limited to, preparation and implementation of a comprehensive plan, community and economic development, and governmental administration, finance, management, and operations;

(2) The department may provide planning assistance to local governments. This assistance may include assistance with respect to preparation or implementation of a local government's comprehensive plan and participation in the process for coordinated and comprehensive planning. This assistance may also include long-range planning relevant to one or more local governments to identify the needs of such local governments or planning with respect to downtown development and the redevelopment and revitalization of downtown areas and central business districts;

(3) The department may assist local governments in planning for the consequences or other results of decisions or actions by any government which have an impact on local governments or on any of their citizens;

(4) The department may provide planning assistance to any local government or any state agency or state authority in connection with housing and dwelling places for citizens of the state. This assistance may include planning with respect to the availability of single-family, multifamily, and other types of housing units, the anticipated changes in such availability, the potential occupants for such housing, and the anticipated changes in such potential occupants. This assistance may also include planning with respect to homeless persons and the shelter needs of homeless persons; and

(5) The department's planning and technical assistance activities may include planning, technical assistance, analysis, recommendations for policies or action, and related activities and services with respect to any lawful purpose or activity of a local government.

(b) The department shall undertake and carry out, and shall coordinate with other state agencies and local governments in undertaking and carrying out, such gathering of information, such distribution of information, and such studies and recommendations as the board or the commissioner may deem necessary for performing local government services and as may be specified by law. Such coordinating, gathering, and distribution of information and studies may include, but shall not be limited to, the following:

(1) The department shall coordinate and participate in compiling, and other state agencies and local governments shall participate in compiling, a Georgia data base and network to serve as a comprehensive source of information available, in an accessible form, to local governments and state agencies. The Georgia data base and network shall collect, analyze, and disseminate information with respect to local governments, regional commissions, and state agencies. The Georgia data base and network shall include information obtained or available from other governments and information developed by the department. To maintain the Georgia data base and network, the department shall make, and shall coordinate with other state agencies and local governments in making, comprehensive studies, investigations, and surveys of the physical, social, economic, governmental, demographic, and other conditions of the state and of local governments and of such other aspects of the state as may be necessary to serve the purposes of the department. The department shall make available the Georgia data base and network, or provide access to the Georgia data base and network, to other state agencies, local governments, members of the General Assembly, and residents of the state;

(2) The department may assist the Governor, the General Assembly, any committees of the General Assembly, any state department, any state agency, any state authority, or any local government with studies, surveys, investigations, maps, reports, plans, recommendations, advice, and information prepared, developed, or obtained by the department;

(2.1) The department may assist any local government or local authority owning or operating a facility for convention and trade show purposes or any other similar or related purposes in identifying and promoting regional economic assistance projects within their respective jurisdictions, and such facility, if the subject of a reciprocal use agreement, shall be an adjacent facility satisfying the criteria of paragraph (1) of subsection (c) of Code Section 50-8-191;

(3) The department may undertake studies, investigations, and surveys to identify potential physical, social, economic, governmental, demographic, or other problems and opportunities in the urban, suburban, and rural areas of the state and to assist local governments in preparing to avoid the consequences of such problems or to take advantage of such opportunities; and

(4) The department may write, draft, prepare, or publish in print or electronically any studies, surveys, investigations, maps, reports, plans, recommendations, advice, and information with respect to local or regional government affairs. The department may distribute or otherwise disseminate any such studies, surveys, investigations, maps, reports, plans, recommendations, advice, and information to any government, any state authority or state agency, or any private entity.

(c) The duties, responsibilities, and functions of the department and the power and authority of the department described in this Code section are cumulative with, and in addition to, all other duties, responsibilities, and functions and power and authority of the department and are not intended to, and shall not be construed to, conflict with any other duties, responsibilities, or functions or any other power or authority of the department, including, but not limited to, the duties, responsibilities, and functions and the power and authority described in Code Section 50-8-7.1.



§ 50-8-7.1. General powers and duties

(a) The department shall perform the duties, responsibilities, and functions and may exercise the power and authority described in this Code section. The department, utilizing the comprehensive plans of qualified local governments, shall undertake and carry out such activities as may be necessary to assist the Governor in encouraging, coordinating, developing, and implementing coordinated and comprehensive planning. Such activities may include, but shall not be limited to, the following:

(1) The department, utilizing the comprehensive plans of regional commissions and qualified local governments, shall assist the Governor in coordinated and comprehensive planning on the state level and throughout the state, including, but not limited to, assistance in the development of a comprehensive plan for the state;

(2) The department, utilizing the comprehensive plans of regional commissions and qualified local governments, shall assist the Governor in defining the state's long-term goals, objectives, and priorities and implementing those goals, objectives, and priorities through coordinated and comprehensive planning;

(3) The department shall examine and analyze plans of state agencies, comprehensive plans of regional commissions, and comprehensive plans of municipalities and counties, undertaken as part of the coordinated and comprehensive planning process, and advise the Governor with respect to those plans; and

(4) The department shall serve as policy liaison for the Governor, with respect to coordinated and comprehensive planning, with and among state agencies and local governments.

(b) The department shall establish in accordance with the provisions of Code Section 50-8-7.2 minimum standards and procedures for coordinated and comprehensive planning, including standards and procedures for preparation of plans, for implementation of plans, and for participation in the coordinated and comprehensive planning process. The department shall undertake and carry out such activities as may be specified by law. Such activities may include, but shall not be limited to, the following:

(1) As part of such minimum standards and procedures, the department shall establish minimum elements which shall be addressed and included in comprehensive plans of local governments which are prepared as part of the coordinated and comprehensive planning process;

(2) The department shall establish minimum standards and procedures which shall be used by local governments in developing, preparing, and implementing their comprehensive plans. The department shall incorporate the minimum standards and procedures with respect to natural resources, the environment, and vital areas of the state established and administered by the Department of Natural Resources pursuant to Code Section 12-2-8. In establishing such minimum standards and procedures, the department shall be authorized to differentiate among local governments and among regions based upon factors which the department determines merit differentiation, such as total population, density of population, geographic features, the size of tax base, the type and character of services furnished by local governments, the size of budget, and other factors;

(3) The department shall develop planning procedures with respect to regionally important resources, for planning with respect to developments of regional impact, and for encouraging interjurisdictional cooperation among local governments. The department shall determine, in its judgment and for each region, what shall constitute developments of regional impact. Such determinations by the department shall be made for each region after receiving any necessary information from the regional commission for the region, from local governments within the region, and from others within the region. The department's determinations shall be publicly promulgated, using such means as the commissioner may determine, so that all local governments within a region will receive notice of the department's determinations affecting that region; and

(4) The department shall establish and shall promulgate procedures for obtaining input from, and participation by, local governments and the public in establishing, amending, and updating from time to time the minimum standards and procedures.

(c) The department shall undertake and carry out such activities as the board or the commissioner may deem necessary for supervising regional commissions and as may be specified by law. Such activities may include, but shall not be limited to, the following:

(1) The department shall recommend to the board from time to time the boundaries for the regions for each of the regional commissions; and

(2) The department shall review and comment on comprehensive plans prepared by, and coordinated and comprehensive planning activities undertaken by or under the direction of, regional commissions.

(d) The department shall undertake and carry out such activities as may be necessary to mediate, or otherwise assist in resolving, conflicts. Such activities may include, but shall not be limited to, the following:

(1) The department may establish such procedures and guidelines for mediation or other forms of resolving conflicts as the commissioner may deem necessary. The procedures and guidelines shall specify the times within which steps in the mediation or other form of conflict resolution shall take place and shall provide that such times shall not exceed, in the aggregate, 90 days from the date on which mediation or other conflict resolution begins. The department shall promulgate and make public all such procedures and guidelines;

(2) The department may act to mediate or otherwise assist in resolving conflicts upon written request from any regional commission or local government or may act, without any such request, on its own initiative;

(3) The department may establish rules and procedures which require that local governments submit for review any proposed action which would, based upon guidelines which the department may establish, affect regionally important resources or further any development of regional impact. Any such proposed action by a local government (other than a regional commission) shall be submitted for review to the local government's regional commission. A report shall be prepared and submitted to the regional commission council, including potential impacts of the proposed development of regional impact. The report shall be made available to the local governments in the region and on the website of the regional commission. Any such proposed action by a regional commission shall be submitted for review to the department. Review shall be in accordance with rules and procedures established by the department;

(4) Any conflict which remains after review pursuant to the procedures established under paragraph (3) of this subsection shall be submitted to mediation or such other form of resolving conflicts as the commissioner may deem necessary; and

(5) The department may decline to certify a local government as a qualified local government or may take or recommend action which would reduce state or other funding for a regional commission if such local government or regional commission, as the case may be, is a party to a conflict but fails to participate in the department's mediation or other means of resolving conflicts in a manner which, in the judgment of the department and a majority of the Board of Community Affairs, reflects a good faith effort to resolve the conflict.



§ 50-8-7.2. Ratification of department standards and procedures by General Assembly

The initial minimum standards and procedures promulgated by the department pursuant to Code Section 50-8-7.1 shall be submitted by the department to the General Assembly at the next regular session following July 1, 1989, and shall become effective only when ratified by joint resolution of the General Assembly. The power of the department to promulgate such initial minimum standards and procedures shall be deemed to be dependent upon such ratification. Any subsequent amendments or additions to the initial minimum standards and procedures promulgated by the department pursuant to Code Section 50-8-7.1 shall be promulgated in accordance with and subject to the provisions of Chapter 13 of this title, the "Georgia Administrative Procedure Act."



§ 50-8-7.3. Solid waste management education program; establishment of Georgia Clean and Beautiful Advisory Committee and Interagency Council on Solid Waste Management

The department shall perform the duties, responsibilities, and functions and may exercise the power and authority described in this Code section. The department shall establish a solid waste management education program in the state. Such program shall include, but not be limited to, the following:

(1)(A) The establishment of a Georgia Clean and Beautiful Advisory Committee that shall assist the department in developing, coordinating, and implementing efforts to educate the citizens of the state on methods of solid waste management.

(B) The advisory committee shall consist of no more than 30 members, who shall be appointed by the Governor and be representative of state and local government; business and industry; community, environmental, and civic organizations; the news media; educators; and other areas as the Governor may deem appropriate.

(C) Members of the advisory committee are authorized to receive reimbursement for actual expenses incurred in the performance of their duties from such funds as may be appropriated for such purposes and within such limits as may be established by the department; and

(2)(A) The establishment of an Interagency Council on Solid Waste Management that shall be chaired by the commissioner and shall consist of representatives from departments and agencies within state government that have responsibilities or activities relating to solid waste.

(B) The council shall serve as a forum for gathering and sharing information on solid waste management as well as for developing and initiating activities within state government relating to solid waste management and shall provide advice and assistance to the Georgia Clean and Beautiful Advisory Committee and its educational programs.



§ 50-8-8. Grants, loans, and other disbursements of funds; state community development program

(a) The department shall perform the duties, responsibilities, and functions and may exercise the power and authority described in this Code section. The department shall make grants or loans to eligible recipients or qualified local governments, which grants or loans are specified by amount, recipient, and purpose in an appropriation to the department; provided, however, that the department shall not make such a grant to any county or independent board of education for the construction or operation of athletic facilities during the fiscal year following the receipt by the department of certification by the State Board of Education that the county or independent board of education is not in compliance with the requirements of Code Section 20-2-315. The department shall also grant to any school district the proceeds of any general obligation debt for educational facilities for which the department is named user agency and the school district is named recipient in an appropriation authorizing the debt. The department may make grants or loans to eligible recipients or qualified local governments from appropriations made to the department generally for grant or loan purposes, without appropriations language specifying amounts, recipients, and purposes. The department:

(1) Shall disburse such grants or loans on the basis of criteria which include consideration of matters such as legislative intent; local, regional, or state-wide impact or benefit; public exigencies or emergencies; enhancement of community and economic development opportunities; improvement or expansion of government operations or services; community health, safety, and economic well-being; coordinated and comprehensive planning in accordance with minimum standards and procedures; and any other similar criteria that may from time to time be established by the department; and

(2) May condition the award of any such grants or loans to a county or municipality upon the county or municipality, as the case may be, being a qualified local government.

(b) The department shall direct the distribution of any appropriations or other funds available for coordinated and comprehensive planning in accordance with the Act of the General Assembly providing for such appropriations. No grant or loan by the department to any eligible recipient or qualified local government shall adversely affect any grant, loan, or service to the eligible recipient or qualified local government by any other unit or instrumentality of state government. Without limiting the foregoing, the Department of Education, the Department of Transportation, the Georgia Environmental Finance Authority, and the state treasurer shall not diminish or fail to award any funds, loans, or service to any recipient under any state or federal program in whole or in part on account of a grant or loan by the department. Grants or loans by the department are and shall be deemed to be of a special nature and in addition to all such other grants, loans, or awards. The following provisions shall apply to making such funds available to eligible recipients or qualified local governments:

(1) The department may make available funds by grant or loan to an eligible recipient or qualified local government, by direct payments on behalf of an eligible recipient or qualified local government, or by any other lawful means. In the event the department determines that, in its judgment, a regional commission has failed to comply with its duties as provided by law or with the terms of a contract between such regional commission and a local government, the department shall be authorized to make payments, which it otherwise would have made to the regional commission, directly to the local government or as the department otherwise determines in order to carry out the duties of the regional commission under the law or such contract;

(2) The department may accept, use, and disburse gifts and grants made to it on terms consistent with its legal powers, from any public or private source;

(3) The department shall specify the terms under which it makes any funds available to an eligible recipient or qualified local government. The terms shall be those established or otherwise required by the government or other source which makes the funds available to the department. If such government or other source does not establish or otherwise require any such terms, the department may establish the terms;

(4) The department shall set forth in writing the terms under which the department makes funds available to a qualified local government or eligible recipient. The terms may be set forth in a contract. The department may execute any such contract on behalf of the state, and any eligible recipient which is a qualified local government, school district, state agency, or state authority is authorized to execute any such contract. Any such writing or contract may incorporate other terms or laws by reference to such terms or laws;

(5) The department shall manage and administer all funds made available pursuant to this Code section; and

(6) The department may make funds available for any purpose for which the eligible recipient or qualified local government may lawfully use such funds. Unless precluded by general law, these purposes may include, but shall not be limited to, assisting in or furthering any of the purposes, duties, responsibilities, functions, power, or authority of local governments or the department. These purposes may also include, but shall not be limited to, establishing, developing, constructing, improving, maintaining, restoring, or protecting local government projects or purposes of any nature, such as:

(A) Construction projects;

(B) Capital outlay projects;

(C) Infrastructure projects;

(D) Planning services;

(E) Technical assistance;

(F) Coordinated and comprehensive planning;

(G) Marketing and promotional projects to encourage tourism and to develop, promote, and retain trade, commerce, industry, and employment opportunities, agriculture, and agribusiness;

(H) Purchase or lease of equipment;

(I) Operating expenses;

(J) Housing projects;

(K) Any project for the purposes of acquiring, constructing, equipping, maintaining, and operating regional commerce and trade center facilities suitable for housing conventions and trade shows as well as cultural, political, musical, educational, athletic, and other events, in order to provide for the establishment, development, and maintenance of commerce and trade;

(L) Any project or purpose described in or permitted under any appropriations to the department;

(M) Any project or purpose described in or permitted under any grant made to, or to be made by or through, the department;

(N) Any project or purpose provided for in the federal Housing and Community Development Act of 1974, as amended, or any successor to the Housing and Community Development Act of 1974;

(O) Any project or purpose provided for in the federal Public Works and Economic Development Act of 1965, as amended, or any successor to the Public Works and Economic Development Act of 1965;

(P) Any project or purpose authorized by federal or state law; or

(Q) Any other project or purpose consistent with the duties, responsibilities, functions, power, and authority of the department.

(c) The department may apply for, receive, administer, and use any grant, other financial assistance, or other funds made available to the department from any government or other source for furthering the purposes of the department. The department's actions in this respect may be taken for itself or on behalf of qualified local governments or other eligible recipients. The department's power and authority under this subsection includes, but shall not be limited to, the following:

(1) The department may apply on behalf of qualified local governments or other eligible recipients for receipt of state appropriated funds from the Governor's emergency fund as provided by Code Section 45-12-77. If such an application is approved, or if state appropriated funds from the Governor's emergency fund as provided by Code Section 45-12-77 are otherwise made available to the department, the department may be authorized by the Governor to disburse such emergency funds to the local government or other eligible recipient; and

(2) The department may accept on behalf of qualified local governments or other eligible recipients funds provided to the department by an executive order of the Governor and may disburse such funds to such local governments or other eligible recipients. The eligible recipient and the terms under which such funds are made available for use by the eligible recipient shall be specified in the executive order and shall be made a part of any writing or contract between the department and the eligible recipient.

(d) The department is authorized and shall have all powers necessary to participate in federal programs and to comply with laws relating thereto.

(e) The governing authority of any county, municipality, or combination thereof may expend public funds received from the department to perform any public service or public function as authorized under the terms specified by the department or, in the absence of any such terms, as otherwise authorized by the Constitution or by law or to perform any other service or function as authorized by the Constitution.

(f) The department shall make available to any state agency or authority assigned to the department for administrative purposes all funds made available to the department for the use of any such state authority or agency. The department may make available funds to such state agencies or authorities for any lawful purposes of any such state agencies or authorities.

(g) The power and authority of the department under this Code section to make available to local governments or any other eligible recipient any funds shall be limited by the Constitution and laws of the state, and as specified in this Code section, but shall not otherwise be limited.

(h) Pursuant to Article VII, Section III, Paragraph III of the Constitution and as otherwise may be authorized, all grants and other disbursements of funds made by the department or from the emergency fund through the department prior to July 1, 1989, are approved, ratified, and confirmed.

(i) There is established within the department a state community development program. Funds may be appropriated to such a program by line item reference in any appropriations Act. Using such funds as may be appropriated the department may provide assistance to eligible local governments that are qualified to participate in the state administered federal community development block grant program, in the form of grants, loans, loan guarantees, or any combination thereof. Nothing contained in this subsection shall be construed to limit any other powers of the department.



§ 50-8-9. Contracts with public and private entities or individuals

(a) The department shall perform the duties, responsibilities, and functions and may exercise the power and authority described in this Code section. The department shall have the power to enter into contracts with local governments, school districts, state agencies, state authorities, and other public and private entities or individuals for any purpose necessary or incidental to carrying out or performing the duties, responsibilities, or functions of the department or exercising the power and authority of the department. No such contract shall constitute a donation or gratuity or the forgiveness of any debt or obligation owing to the public. No such contract shall constitute or be intended to constitute security for bonds or other obligations issued by any public agency, public corporation, or authority. No such contract shall constitute a pledge or loan of the credit of the state to any individual, company, corporation, or association, and the state, through the department, shall not become a joint owner or stockholder in or with any individual, company, association, or corporation.

(b) The power and authority of the department under this Code section to enter into contracts shall be limited to entering into contracts permitted under the Constitution and laws of the state and as specified in this Code section but shall not otherwise be limited.

(c) The department shall have the power to enter into contracts with the Georgia Housing and Finance Authority for any purpose necessary or incidental in assisting the Georgia Housing and Finance Authority in carrying out or performing its duties, responsibilities, and functions; provided, however, all such assistance shall be performed on behalf of and pursuant to the lawful purposes of the Georgia Housing and Finance Authority and not on behalf of the department; and provided, further, such assistance shall not include the authorization of the issuance of any bonds or other indebtedness of the authority. The department may undertake joint or complementary programs with the Georgia Housing and Finance Authority, including the provision for joint or complementary services, within the scope of their respective powers.

(d) Reserved.

(e) The department shall have the power to enter into contracts with the OneGeorgia Authority for any purpose necessary or incidental in assisting the OneGeorgia Authority in carrying out or performing its duties, responsibilities, and functions; provided, however, that all such assistance shall be performed on behalf of and pursuant to the lawful purposes of the OneGeorgia Authority and not on behalf of the department; and provided, further, that such assistance shall not include the authorization of the issuance of any bonds or other indebtedness of the authority. The department may undertake joint or complementary programs with the OneGeorgia Authority, including the provision for joint or complementary services, within the scope of their respective powers.



§ 50-8-10. Coordination of policies, programs, and actions of governments; research center on intergovernmental relations; leadership and community development programs

(a) The department shall perform the duties, responsibilities, and functions and may exercise the power and authority described in this Code section. The department shall undertake and carry out such activities as may be necessary to coordinate policies, programs, and actions of governments in local government affairs and as may be specified by law. Such activities may include, but shall not be limited to, the following:

(1) The department may take such action as the commissioner may deem necessary, to the extent feasible and practicable as determined by the commissioner, to make the programs and policies including, but not limited to, comprehensive plans of all levels of government consistent and to minimize duplicated or inconsistent programs and policies including, but not limited to, comprehensive plans within the state government and among local governments;

(2) The department may review, on a continuous basis, the programs and policies including, but not limited to, comprehensive plans of all governments acting within the state to determine their consistency with long-range programs and policies of the state; and

(3) The department may consult with, meet with, confer with, and cooperate with the executive or legislative authorities of other states, with representatives of municipalities and counties of other states, with other representatives of governments, with representatives of private entities, and with others for the purpose of furthering the coordination of programs and policies affecting local government affairs within this state.

(b) The department shall serve as the state's clearing-house and research center on intergovernmental relations, including relationships among federal, state, and local levels of government and, to this end, the department shall:

(1) Monitor, review, analyze, and communicate with and to others with respect to actions and developments in the United States Congress, in the federal agencies, and in other states which affect local governments or which may affect relations between the state and any local governments; and

(2) Coordinate its activities with the office of the Governor, other state agencies and authorities, and the state's members of the United States Congress.

(c) The department may provide, supervise, or coordinate leadership and community development programs for local governments and other programs with respect to local government affairs. The department may develop pilot programs or projects designed to address the problems and needs of local government.



§ 50-8-11. Power to take action for furtherance of purposes of department; disposition of revenues

(a) The department shall have the duty, responsibility, power, and authority to take all action necessary to further the purposes of the department, without regard for whether any such duty, responsibility, power, or authority is specifically mentioned in this article or otherwise specifically granted by law. Without limiting the general nature of this Code section:

(1) The department shall have all duties, responsibilities, power, and authority granted or specified under or pursuant to any other laws of the state and any executive orders issued by the Governor prior to July 1, 1989. To the extent permitted by law, the Governor may, by executive order issued on or after July 1, 1989, authorize the department to take specific action in furtherance of the purposes of the department; and in that event, the department shall take such action;

(2) The department shall promote and encourage assistance from private entities and individuals in carrying out and performing local government services;

(3) The department shall assist local governments in developing, promoting, and retaining trade, industry, commerce, and employment opportunities;

(4) The department may define, identify, and establish criteria or requirements for local governments or others to participate with or to use any local government services; and

(5) The department may receive, use, and spend money received from the state for any of the purposes of the department.

(b) Revenues for all fees and charges imposed or otherwise charged by the department for local government services shall be paid into the general fund of the state treasury, except that charges intended to reimburse expenses incurred by the department shall be used to reimburse the department for such expenses.



§ 50-8-12. No limitations by article on county or municipal zoning power

Nothing in this article shall limit or compromise the right of the governing authority of any county or municipality to exercise the power of zoning.



§ 50-8-13. Authorities and agencies assigned to department

(a) Authorities or agencies may be assigned to the department for administrative purposes in accordance with Code Section 50-4-3. The following authorities are assigned to the department in accordance with such Code section:

(1) The Georgia Environmental Finance Authority; and

(2) The Georgia Housing and Finance Authority.

(b) The department may induce, by payment of state funds or other consideration, any agency or authority assigned to the department for administrative purposes to perform any local government services and to perform its own statutory function.



§ 50-8-14. Exemption from "Georgia Administrative Procedure Act."

The administration of programs, grants, and other activities covered by this chapter shall not be covered by, subject to, or required to comply with or satisfy any provision of Chapter 13 of this title, known as the "Georgia Administrative Procedure Act."



§ 50-8-15. Rights of state employees transferred from State Building Administrative Board; validity of board's legal contracts

(a) State employees transferred from the State Building Administrative Board on March 31, 1980, shall continue to retain all rights, entitlements, and privileges as state employees and participate in the various state personnel programs as they were previously entitled or otherwise authorized.

(b) Any legal contracts entered into by the State Building Administrative Board which were in effect on March 31, 1980, are transferred and shall continue in effect under the Department of Community Affairs until their normally prescribed termination or expiration.



§ 50-8-16. Rights of state employees transferred from Bureau of Community Affairs; validity of bureau's legal contracts

(a) State employees transferred from the Bureau of Community Affairs to the Department of Community Affairs on July 1, 1977, shall retain all rights, entitlements, and privileges as state employees and shall participate in the various state personnel programs as they were previously entitled or authorized to participate.

(b) Any legal contracts entered into by the bureau which were in effect on July 1, 1977, are transferred and shall continue in effect under the Department of Community Affairs under their normally prescribed termination or expiration.



§ 50-8-17. Employees serve in classified and unclassified service

Employees of the department shall serve in the classified and unclassified service as defined by Code Section 45-20-2.



§ 50-8-18. Energy efficient construction of major state-funded facility projects; short title; legislative findings; "major facility project" defined

(a) This Code section shall be known and may be cited as the "Energy Efficiency and Sustainable Construction Act of 2008."

(b) The General Assembly finds that the welfare of this state is enhanced by the promotion of effective energy and environmental standards for construction, rehabilitation, and maintenance of state-funded facilities and that such standards in turn improve this state's capacity to design, build, and operate high-performance buildings, contributing to economic growth, promoting job development, and increasing energy conservation.

(c) For purposes of this Code section, "major facility project" means a state-funded:

(1) New construction building project of a building exceeding 10,000 square feet;

(2) A renovation project that is more than 50 percent of the replacement value, as determined by the Department of Administrative Services Risk Management Division, of the facility, a change in occupancy, or any roof replacement project exceeding 10,000 square feet; or

(3) A commercial interior tenant fit-out project exceeding 10,000 square feet of leasable area where the state is intended to be the lessor of such property.

A major facility project shall not include a building, regardless of size, that does not have conditioned space as defined by the American Society of Heating, Refrigerating, and Air-Conditioning Engineers (ASHRAE) and shall not include a state owned building that is on the historical registry or any local, county, or municipal building.

(d) Consistent with the intent of this Code section, the department, in consultation with the Georgia State Financing and Investment Commission, shall adopt policies and procedures as recommended standards for all buildings owned or managed by this state that:

(1) Optimize the energy performance;

(2) Increase the demand for construction materials and furnishings produced in Georgia;

(3) Improve the environmental quality in this state by decreasing the discharge of pollutants from such state buildings;

(4) Conserve energy and utilize local and renewable energy sources;

(5) Protect and restore this state's natural resources by avoiding the development of inappropriate building sites;

(6) Reduce the burden on municipal water supply and treatment by reducing potable water consumption;

(7) Establish life cycle assessments as the appropriate and most efficient analysis to determine a building project's environmental performance level; and

(8) Encourage obtaining Energy Star designation from the United States Environmental Protection Agency to further demonstrate a building project's energy independence.

(e) All major facility projects may be designed, constructed, and commissioned or modeled to exceed the standards set forth in ASHRAE 90.1.2004 by 30 percent where it is determined by the department that such 30 percent efficiency is cost effective based on a life cycle cost analysis with a payback at no more than ten years. Commissioning or modeling must be performed by a professional engineer, design professional, or commissioning agent using software methodology approved by the Internal Revenue Service, the Department of Energy, current ASHRAE standards, or other similar methodology. For all major renovation projects, such requirements shall apply to the specific building assemblies, envelope components, and equipment involved in the project.

(f) All major facility projects shall be designed, constructed, and commissioned or modeled to achieve a 15 percent reduction in water use when compared to water use based on plumbing fixture selection in accordance with the Energy Policy Act of 1992.

(g) To achieve sustainable building standards, construction projects may utilize a nationally recognized high performance energy modeling and environmental building rating system; provided, however, that any such rating system that uses a material or product based credit system that operates to the detriment of materials or products manufactured or produced in Georgia shall not be utilized. The department shall designate rating systems that meet these criteria and is authorized to establish its own alternative rating system. All major facility projects shall include Georgia products such that not less than 10 percent of all building materials used in a project are harvested, extracted, or manufactured in the State of Georgia where such products are commercially available in a manner consistent with the purposes of this Code section.

(h) A professional engineer, design professional, or commissioning agent shall certify that the building project's systems for heating, ventilating, air conditioning, energy conservation, and water conservation are installed and working properly to ensure that each building project performs according to the building's overall environmental design intent and operational objectives.






Article 2 - Regional Commissions

Part 1 - Legislative Findings

§ 50-8-30. Legislative findings and intent; construction of article

The local governments of the State of Georgia are of vital importance to the state and its citizens. The state has an essential public interest in promoting, developing, sustaining, and assisting local governments. The natural resources, environment, and vital areas of the state are also of vital importance to the state and its citizens. The state has an essential public interest in establishing minimum standards for land use in order to protect and preserve its natural resources, environment, and vital areas. Coordinated and comprehensive planning by local governments, under direction from the state, is necessary in order to serve these essential public interests of the state. The purpose of this article is to provide for regional commissions to develop, promote, and assist in establishing coordinated and comprehensive land use, environmental, transportation, and historic preservation planning in the state, to assist local governments to participate in an orderly process for coordinated and comprehensive planning, to assist local governments to prepare and implement comprehensive plans which will develop and promote the essential public interests of the state and its citizens and advance positive governmental relations among the state, regional, and local levels, and to prepare and implement comprehensive regional plans which will develop and promote the essential public interests of the state and its citizens. This article shall be construed liberally to achieve its purpose. This article is enacted pursuant to the authority granted the General Assembly in the Constitution of the State of Georgia, including, but not limited to, the authority provided in Article III, Section VI, Paragraphs I and II(a)(1) and Article IX, Section II, Paragraphs III and IV.



§ 50-8-31. Definitions

As used in this article, the term:

(1) "Commission" means a regional commission established pursuant to this article, including its predecessor, a "regional development center."

(2) "Commissioner" means the commissioner of community affairs.

(3) "Comprehensive plan" means any plan by a county or municipality covering such county or municipality or any plan by a regional commission covering the commission's region proposed or prepared pursuant to the minimum standards and procedures for preparation of comprehensive plans and for implementation of comprehensive plans, established by the department in accordance with Article 1 of this chapter.

(4) "Conflict" means any conflict, dispute, or inconsistency arising:

(A) Between or among comprehensive plans for any counties or municipalities, as proposed, prepared, proposed to be implemented, or implemented;

(B) Between or among comprehensive plans for any counties or municipalities and comprehensive plans for the region which includes such counties or municipalities, as such plans may be proposed, prepared, proposed to be implemented, or implemented;

(C) With respect to or in connection with any action proposed to be taken or taken by any county, municipality, or other local government relating to or affecting regionally important resources, as defined by the department; or

(D) With respect to or in connection with any action proposed to be taken or taken by any county, municipality, or other local government relating to or affecting developments of regional impact, as defined by the department.

(5) "Constitution" means the Constitution of the State of Georgia.

(6) "Contract" means any contract, agreement, or other legally binding arrangement.

(7) "Coordinated and comprehensive planning" means planning by counties and municipalities and by regional commissions in accordance with the minimum standards and procedures.

(8) "Council" means the council governing each regional commission.

(9) "County" means any county of this state, including any consolidated governments.

(10) "Department" means the Department of Community Affairs.

(11) "Governing body" means the board of commissioners of a county, sole commissioner of a county, council, commissioners, or other governing authority for a county or municipality.

(12) "Government" means any governmental unit on the federal, state, or local level and any department, agency, or authority of any such governmental unit and shall include all local governments, school districts, state agencies, and state authorities.

(13) "Governmental services" means those necessary services provided by local units of government of this state.

(14) "Human service programs" means any activity authorized by law to be undertaken by the state or by any unit of local government in which it is undertaken, the funds for which program are provided by or through the United States government, an adjoining state, this state, any unit of local government, any agency or instrumentality of the foregoing, or a public or private organization, the purpose of which is to provide assistance to and relieve the special burdens of the young, the indigent, the aged, persons with disabilities, the unemployed, or the ill.

(15) "Local government" means any county, municipality, or other political subdivision of the state; any regional commission; any public agency or public authority, except any state agency or state authority, created under the Constitution or by Act of the General Assembly; and shall include public agencies and public authorities which are created or activated pursuant to the Constitution or Act of the General Assembly or by action of the governing body of any county, municipality, or other political subdivision of the state, separately or in any combination, and shall include any group of counties or municipalities which forms the group to carry out jointly any lawful purposes but shall not include school districts.

(16) "Local plan" means the comprehensive plan for any county or municipality.

(17) "Minimum standards and procedures" means the minimum standards and procedures, including the minimum elements which shall be addressed and included, for preparation of comprehensive plans, for implementation of comprehensive plans, and for participation in the coordinated and comprehensive planning process, as established by the department. Minimum standards and procedures shall include any elements, standards, and procedures for such purposes prescribed by a regional commission for counties and municipalities within its region and approved in advance by the department, in accordance with Article 1 of this chapter.

(18) "Municipality" has the same meaning as provided in Code Section 36-30-1.

(19) "Necessary" means necessary, desirable, or appropriate, as determined by the commissioner, unless the context clearly indicates a different meaning.

(20) "Nonpublic council member" means any council member who is a resident of a county within the region, who is not an elected or appointed official or employee of any county or municipality, and who is appointed as a nonpublic member for that county pursuant to subsection (b) of Code Section 50-8-34.

(21) "Nonpublic funds" means the servicing and processing fees which are received by a nonprofit corporation for administering federal or state revolving loan programs or loan packaging programs.

(22) "Qualified local government" means a county or municipality which:

(A) Has a comprehensive plan in conformity with the minimum standards and procedures;

(B) Has made its local plan implementation mechanisms consistent with those established in its comprehensive plan and with the minimum standards and procedures; and

(C) Has not failed to participate in the department's mediation or other means of resolving conflicts in a manner which, in the judgment of the department, reflects a good faith effort to resolve any conflict.

(23) "Region" means the territorial area within the boundaries of operation for any regional commission, as such boundaries shall be established from time to time by the board of the department.

(24) "Regional commission" means a commission established under this article.

(25) "Regional plan" means the comprehensive plan for a region.

(26) "State" means the State of Georgia.



§ 50-8-32. Creation of regional commissions

Regional commissions are created and established as public agencies and instrumentalities of their members which shall facilitate coordinated and comprehensive planning in conformity with minimum standards and procedures established pursuant to law. Regional commissions shall function as the regional planning entity for land use, environmental, transportation, and historic preservation planning in each designated region of the state. Each such agency and instrumentality shall be known as a regional commission and shall be designated, by name for all purposes, with such identifying words before the term "regional commission" as the Board of Community Affairs may, from time to time in accordance with the provisions of subsection (f) of Code Section 50-8-4, choose and designate by official action. The number of regional commissions and the region within which each regional commission shall operate shall initially be established and subsequently may be changed from time to time by the Board of Community Affairs pursuant to Code Section 50-8-4. Each county shall be wholly within the region of one regional commission, and no county shall be divided among more than one region. Without limiting the generality of the foregoing, the Board of Community Affairs shall establish the boundaries of any region for which a metropolitan area planning and development commission, created pursuant to Article 4 of this chapter, also serves as the regional commission.



§ 50-8-33. Municipal and county membership; annual dues; distribution of state funds

(a) Each municipality and county in the state shall automatically be a member of the regional commission for the region which includes the municipality or county, as the case may be.

(b) (1) Each county and municipality in the state shall pay the annual dues for membership in its regional commission. Each county and the municipalities within such county shall continue to use the arrangement for the payment of dues which was in effect on June 30, 2009, for the payment of dues to the regional development centers which preceded the regional commissions created by this article until a revised arrangement for the amount, apportionment, and payment of annual dues is established by the county and the municipalities within such county. If an arrangement for the payment of such dues is structured so that a county pays dues only on behalf of residents of the unincorporated areas of the county, then the annual dues paid by such county shall come solely from revenues derived from the unincorporated areas of the county.

(2) State funds appropriated to the department and available for the purpose of assisting regional commissions shall be distributed in accordance with this paragraph. The department shall establish a minimum funding amount for regional commissions, conditioned upon the amount of state funds appropriated, and a supplemental funding formula to be used for the distribution of available state funds in excess of the minimum funding amount. While each regional commission must assess and collect annual dues in the amount of 25 cent(s) for each resident of each county within the regional commission, based upon the most recent estimate of population approved by the department for this purpose, to be eligible for any minimum funding from state appropriated funds, each regional commission must assess and collect annual dues in the aggregate averaging a minimum amount of $1.00 for each resident of each county within the regional commission, based upon the most recent estimate of population approved by the department for this purpose. To be eligible for any supplemental funding, each regional commission shall apply to the department in a manner established by the department to determine eligibility for funds distributed pursuant to the supplemental funding formula.

(3) The initial supplemental funding formula established by the department to be used for the distribution of available state funds in excess of the minimum funding amount shall be promulgated by the department in accordance with the procedures of Code Section 50-8-7.2.



§ 50-8-34. Councils of regional commissions; membership; terms of membership; voting; officers; powers

(a) The council of each regional commission shall establish policy and direction for the regional commission and shall perform such other functions as may be provided or authorized by law.

(b) The manner of selecting such regional commission council members shall be as prescribed by its bylaws and membership on the council shall be determined as follows:

(1) The council shall include the chief elected official of each county governing body in the region for a period of time concurrent with each such elected official's term of elected office. If the chief elected official for a county is unable to serve on the council, he or she shall appoint another elected county official. In the case of a consolidated government where there is not another municipality located within the boundaries of the county, a second member of such consolidated government shall be appointed to the board;

(2) The council shall include one elected official from one municipality in each county in the region for a period of time concurrent with each such elected official's term of elected office;

(3) The council shall include three residents of the region appointed by the Governor, each for a term of two years. One of such three appointees shall be a member of a school board located within the region or a superintendent of schools within the region, and two of such three appointees shall be nonpublic council members;

(4) The council shall include one nonpublic council member appointed by the Lieutenant Governor for a term of two years and one nonpublic council member appointed by the Speaker of the House of Representatives for a term of two years; and

(5) The council may include any additional members determined necessary by the commissioner for purposes of complying with laws or regulations, or otherwise. Any such additional members shall be selected by the council and shall serve for a term of one year.

(c) The term of a member shall terminate immediately upon:

(1) Resignation by a member;

(2) Death of a member or inability to serve as a member due to medical infirmity or other incapacity; or

(3) Any change in local elective office or residence of a member which would cause the composition of the council not to comply with the requirements of subsection (b) of this Code section.

(d) Each member of the council shall have one vote. Establishment of a quorum for purposes of the conduct of business shall be determined by the bylaws of the regional commission.

(e) Each regional commission council shall elect from among its council members a chairperson, vice chairperson, and secretary or treasurer who shall serve for a term of two years and until their successors are elected and qualified. Such elections shall be held biennially at a meeting designated for that purpose in the regional commission's bylaws.

(f) Each council shall exercise the following powers:

(1) The powers, duties, responsibilities, and functions enumerated in Code Section 50-8-35;

(2) The appointment and removal of a full-time executive director for the regional commission;

(3) The establishment of such committees as the council shall deem appropriate;

(4) The adoption of an annual work program for the regional commission;

(5) The adoption of an annual budget to support the annual work program; and

(6) The determination of the policies and programs to be implemented and operated by the regional commission as may be provided or authorized by law.



§ 50-8-34.1. Executive director of commission; performance standards and annual performance review

(a) Each regional commission shall have an executive director who shall serve at the pleasure of the council and who shall be subject to appointment and removal by a majority vote of the members of the council. The executive director shall perform such duties as assigned by the council.

(b) Each regional commission council shall require performance standards for measurement of the activities of the regional commission. The council shall conduct an annual performance review of the executive director of the regional commission measured by standards developed by the council.



§ 50-8-35. General powers

(a) Each regional commission, as authorized by the council of such regional commission and consistent with federal and state law, shall perform the duties, responsibilities, and functions and may exercise the power and authority described in this Code section. Each commission may exercise the following power and authority:

(1) Each commission may adopt bylaws and make rules and regulations for the conduct of its affairs;

(2) Each commission may make and enter into all contracts necessary or incidental to the performance of its duties and functions so long as the chairperson of the commission's council and the executive director of the commission jointly execute any such contracts between a regional commission and state or federal agencies, or any other such contracts as determined by the bylaws or the council. Neither a commission, nor any nonprofit corporation established or controlled by that commission, may enter into any contract obligating that regional commission or nonprofit corporation to perform services for any political subdivision, individual, or business entity located wholly outside the boundaries of that commission's region, except that one commission, on its own behalf and not on behalf or for the direct benefit of any political subdivision, individual, or business entity within that commission's boundaries, may contract with another commission to provide services for the benefit of one or both commissions. A commission may contract with any state agency for coordinated and comprehensive planning covering areas not within the territorial boundary of the commission, provided that any such contract is made with the approval of the regional commission's council;

(3) Each commission may acquire and dispose of real and personal property;

(4) Each commission may utilize the services of the Department of Administrative Services;

(5) Each commission may prepare studies of the area's resources as they affect existing and emerging problems of industry, commerce, transportation, population, housing, agriculture, public services, local governments, and any other matters relating to area planning and development;

(6) Each commission may collect, process, and analyze, at regular intervals, the social and economic statistics for the region, which statistics are necessary to planning studies, and make the results available to the general public;

(7) Each commission may participate with local, state, or federal governmental agencies, educational institutions, and public and private organizations in the coordination and implementation of research and development activities;

(8) Each commission may cooperate with all units of local government and planning and development agencies within the commission's region and coordinate area planning and development activities with those of the state and of the units of local government within the commission's region as well as neighboring regions and with the programs of federal departments, agencies, and regional commissions; and provide such technical assistance, including data processing and grant administration services for local governments, as may be requested of it by a unit or units of local government within the commission's region; and such technical assistance shall not be limited to planning and development activities but may include technical assistance of any nature requested by a unit or units of local government within the commission's region;

(9) Each commission may carry out such other programs as its council or the department shall require from time to time;

(10) Each commission may, when appropriate, administer funds involving more than one political subdivision;

(11) Each commission may, upon the signed resolution of its council and written approval by each unit of local government affected, initiate, continue, or renew arrangements with the United States government, an adjoining state, this state, a unit of local government, any agency or instrumentality of the foregoing, or a public or private organization for the management, administration, or operation of human service programs by such regional commission. The commission shall be permitted to enter into contracts to provide, or to provide directly with the council's approval, governmental services on behalf of the local governments. Direct services shall be provided to a municipality or county only after such municipality or county has passed a resolution requesting such services and the council has approved the municipality's or county's resolution. Contracts for direct services pursuant to this paragraph shall be for one year, subject to renewal. Direct services shall not include human service programs. Contracts for government services may specifically authorize governmental services other than human service programs in writing from time to time and for any specified period of time. Services provided by human services programs may be provided if the regional commission enters into contracts with other authorized entities, including units of local government, for the delivery of goods or services to individual consumers. A commission providing direct services pursuant to this paragraph shall not provide such services on a for profit basis. Regional commissions shall be authorized to provide technical assistance to units of local government in areas of governmental services; and

(12) Each commission may provide the following benefits to its employees, their dependents, and survivors, in addition to any compensation or other benefits provided to such persons:

(A) Retirement, pension, disability, medical, and hospitalization benefits, through the purchase of insurance or otherwise;

(B) Life insurance coverage and coverage under federal old age and survivors' insurance programs;

(C) Sick leave, annual leave, military leave, and holiday leave; and

(D) Any other similar benefits including, but not limited to, death benefits.

(b) Each commission shall adopt personnel policies and practices with specific reference to job descriptions and qualifications. Minimum qualifications for the professional personnel of each regional commission shall be established by the council of the regional commission.

(c) Each commission shall undertake and carry out such planning and technical assistance activities as its council or the department may deem necessary for the development, preparation, and implementation of comprehensive plans for the commission's region and for municipalities and counties within the commission's region and such planning and technical assistance activities as its council or the department may deem necessary for coordinated and comprehensive planning within the commission's region. Such planning and technical assistance activities may include, but shall not be limited to, the following:

(1) A commission may coordinate and assist local governments in preparing local plans for submission to the regional commission;

(2) A commission may provide technical planning assistance to local governments;

(3) A commission may develop and prepare a local plan for a county or municipality if the county or municipality enters into a contract with a commission for that purpose;

(4) A commission may require that comprehensive plans within its region include elements in addition to those established by the department as minimum standards and procedures but, before imposing any such requirement, the commission shall have received the department's approval of any additional elements to be included in such comprehensive plans;

(5) A commission may establish within its comprehensive plan goals, objectives, policies, and recommendations consistent with those established by the Governor's Development Council or by the department, for its region; and

(6) Each commission shall prepare and adopt a regional plan and submit the regional plan to the department. The regional plan shall take into consideration issues and opportunities facing the region, the commissioner's recommendations to address such issues, and local plans within the region. The regional plan may be prepared but shall not be adopted by the council until after a proposed regional plan has been made public, reviewed, and approved as meeting the minimum requirements of the department; and after the council has held, or caused to be held by a designated hearing officer, a public hearing on the regional plan, in accordance with such procedures as the department may establish.

(d) Each commission shall participate in compiling a Georgia data base and network, coordinated by the department, to serve as a comprehensive source of public information available, in an accessible form, to local governments, state agencies, and members of the General Assembly.

(e) A commission shall serve as liaison with other governments, including federal government agencies and state agencies. In this capacity, a commission may administer programs within the state upon the request of its council and may administer federal or state government programs upon designation by the federal or state government. Each commission shall be designated as the official planning agency for all state and federal programs to be carried out in the region if such designation is required and if the department concurs in such designation. A commission may take all action and shall have all power and authority necessary to carry out its responsibilities, duties, and functions under any such state or federal programs.

(f) (1) (A) In order to accomplish the intent of subsection (e) of this Code section, each regional commission is authorized to create nonprofit corporations to administer federal or state revolving loan programs or loan packaging programs, and to administer federal or state housing and development programs and funds available only to nonprofit corporations. Each such nonprofit corporation must be authorized by the commission's council and each unit of local government affected.

(B) Any nonprofit corporation which, prior to April 1, 1994, has been created by a commission or its predecessor and has had articles of incorporation which are regular on their face accepted for filing by the Secretary of State shall be recognized as and have legal status as a validly created nonprofit corporation under the laws of this state for all purposes, notwithstanding the requirements of subparagraph (A) of this paragraph and notwithstanding any lack of express statutory authority on the part of the commission to carry out such incorporation at the time of filing of the articles of incorporation. Nothing in this subparagraph, however, shall excuse such a nonprofit corporation from complying on and after April 1, 1994, with any and all requirements imposed by law for continuation of its corporate existence in the same manner as other nonprofit corporations created under this paragraph are required to comply with legal requirements for their continued existence.

(2) Employees and any other authorized representatives of a nonprofit corporation created pursuant to paragraph (1) of this subsection are authorized to expend nonpublic funds of such corporation for the business meals and incidental expenses of bona fide industrial prospects and other persons who attend any meeting at the request of the nonprofit corporation to discuss the location or development of new business, industry, or tourism within the commission's region. All such expenditures shall be verified by vouchers showing date, place, purpose, and persons for whom such expenditures were made. All receipts of nonpublic funds shall be evidenced by vouchers showing the date, amount, and source of each receipt. A schedule shall be included in each annual audit which reports the beginning balance of unexpended nonpublic funds; the date, amount, and source of all receipts of nonpublic funds; the date, place, purpose, and persons for whom expenditures were made for all such expenditures of nonpublic funds; and the ending balance of unexpended nonpublic funds. The auditor shall verify and test such beginning balances, receipts, expenditures, and ending balances sufficient to express an opinion thereon in accordance with generally accepted government auditing standards.

(3) A nonprofit corporation shall keep books of account reflecting all funds received, expended, and administered by the nonprofit corporation which shall be independently audited at least once in each fiscal year during which a nonprofit corporation functions. Such audit shall be conducted in accordance with generally accepted government auditing standards. The state auditor shall promulgate policies and procedures for procurement of such audit of the financial affairs of a nonprofit corporation and shall annually review the audit procurement process to determine compliance with established policies and procedures. The nonprofit corporation shall be responsible for the costs associated with such audit. The auditor's report shall be presented to the commissioner, who shall make such report available to each council member within the region and to the Board of Community Affairs. The books of account shall be kept in a standard, uniform format to be determined by the state auditor and the commissioner. Each nonprofit corporation shall update its books of account on a quarterly basis and shall present the quarterly update to the commissioner.

(4) Each nonprofit corporation shall submit to the department copies of all filings made to federal, state, or local taxing authorities, including filings related to tax exemptions simultaneous with such filings.

(5) (A) Each annual audit report of a nonprofit corporation shall be completed and a copy of the report forwarded to the state auditor within 180 days after the close of the nonprofit corporation's fiscal year. In addition to the audit report, the nonprofit corporation shall forward to the state auditor, within 30 days after the audit report due date, written comments on the findings and recommendations in the report, including a plan for corrective action taken or planned and comments on the status of corrective action taken on prior findings. If corrective action is not necessary, the written comments should include a statement describing the reason it is not.

(B) The state auditor shall review the audit report and written comments submitted to his or her office to ensure that they meet the requirements for audits provided for in paragraph (3) of this subsection. If the state auditor finds the requirements for audits have not been complied with, the state auditor shall, within 60 days of his or her receipt of the audit or written comments, notify the nonprofit corporation and the auditor who performed the audit and shall submit to them a list of the deficiencies to be corrected. A copy of this notification shall also be sent by the state auditor to the commission related to the nonprofit corporation, the chief elected official of each county and municipality within the commission's region, and to each member of the General Assembly whose senatorial or representative district includes any part of the commission's region.

(C) If the state auditor has not received any required audit or written comments by the date specified in subparagraph (A) of this paragraph, the state auditor shall within 30 days of such date notify the nonprofit corporation that the audit has not been received as required by law. A copy of this notification shall also be sent by the state auditor to the commission related to the nonprofit corporation, the chief elected official of each county and municipality within the related commission's region, and to each member of the General Assembly whose senatorial or representative district includes any part of the related commission's region.

(D) The state auditor, for good cause shown by those nonprofit corporations in which an audit is in the process of being conducted or will promptly be conducted, may waive the requirement for completion of the audit within 180 days. Such waiver shall be for an additional period of not more than 180 days and no such waiver shall be granted for more than two successive years to the same nonprofit corporation.

(6) A copy of the report and of any comments made by the state auditor pursuant to subparagraph (B) of paragraph (5) of this subsection shall be maintained as a public record for public inspection during the regular working hours at the principal office of the nonprofit corporation and the related commission.

(7) Upon a failure, refusal, or neglect to have an annual audit made or a failure to file a copy of the annual audit report with the state auditor or a failure to correct auditing deficiencies noted by the state auditor, the state auditor shall cause a prominent notice to be published in the legal organ of and any other newspapers of general circulation within each county and municipality within the related commission's region. Such notice shall be a prominently displayed advertisement or news article and shall not be placed in that section of the newspaper where legal notices appear. Such notice shall be published once a week for two consecutive weeks and shall state that the nonprofit corporation has failed or refused to file an audit report or to correct auditing deficiencies, as the case may be, for the fiscal year or years in question. Such notice shall further state that such failure or refusal is in violation of state law.

(8) The state auditor may waive the requirement of correction of auditing deficiencies for a period of one year from the required audit filing date, provided that evidence is presented that substantial progress is being made toward removing the cause of the need for the waiver. No such waiver for the same set of deficiencies shall be granted for more than two successive years to the same nonprofit corporation.

(g) A commission shall be prohibited from either creating or controlling or causing to be created any nonprofit corporation, except as authorized in paragraph (1) of subsection (f) of this Code section.

(h) Neither a commission nor a nonprofit corporation either created or controlled or caused to be created by the commission shall administer any federal program which prohibits the state auditor from conducting a performance audit relative to such program.

(i) In any case where a commission contracts with a state agency, the contract shall include a provision requiring cancellation of the contract if the department determines that the commission or a nonprofit corporation either created or controlled or caused to be created by the commission is not fully cooperating with a performance audit conducted by the department.

(j) Each commission shall develop a department approved continuing education program for professional staff members of such commissions.



§ 50-8-36. Review, comment, and recommendation regarding local plans; public meetings and hearings

(a) Each local plan shall be submitted for review, comment, and recommendation to the appropriate regional commission and shall become effective in accordance with this Code section. Each municipality and county within a region shall submit its local plan to the regional commission for that region for review, comment, and recommendation by the regional commission. The commission shall maintain all local plans which it receives in this manner in files available for inspection by the public.

(b) Within ten days after receipt of a local plan, the regional commission shall notify each municipality or county within its region which may be affected by the local plan of the general nature of the plan, the date of its submission, and the identity of the submitting municipality or county. In addition, any local governments contiguous to, or operating within, the submitting municipality or county shall be notified by the regional commission in the same manner.

(c) Within 15 days after the regional commission gives the notice required by subsection (b) of this Code section, any local government within the region and any other local government which received notice from the regional commission may present, to the regional commission, its views on the local plan in a public meeting or hearing which shall be held in accordance with rules established by the regional commission with prior approval of the department.

(d) The regional commission shall determine whether the adoption or implementation of the local plan would present any conflict. The regional commission may recommend a modification of the local plan in such a manner as to eliminate any conflict or alleviate any problem or difficulty which such conflict may create. The regional commission's determination shall be in writing, shall be made public, and shall be communicated by written notice given to the municipality or county which submitted the local plan within 15 days after the date of the public meeting or hearing.

(e) The municipality or county which submitted the local plan may request reconsideration of any recommendation by a regional commission within ten days after the regional commission's recommendation is made public. For purposes of such reconsideration, the regional commission shall schedule, announce, and hold a public hearing within 15 days after receipt of the request for reconsideration. Notice of the time and place of any such public hearing shall be given by the regional commission to all members of the regional commission, in accordance with such procedures as the regional commission may establish, subject to the prior approval of the department. The regional commission shall also give such notice to all affected municipalities and counties and appropriate state regulatory boards and agencies.

(f) Within ten days after the public hearing, the regional commission shall either continue its recommendations or modify the recommendations. In either case, the regional commission shall make public its determination and shall give written notice of its determination to the municipality or county which submitted the local plan.



§ 50-8-37. Review by commission of applications submitted to United States or state or agency thereof

A regional commission shall review all applications of municipalities, counties, authorities, commissions, boards, or agencies within the area for a loan or grant from the United States, the state, or any agency thereof if review by a region-wide agency or body is required by federal or state law, rule, or regulation. In each case requiring review, the municipality, county, authority, commission, board, or agency shall, prior to submitting its application to the United States or state or agency thereof, transmit the same to the regional commission for its review. The comments of the regional commission shall then become a part of the application, to be appended thereto when finally submitted for the consideration of the United States, the state, or any agency thereof.



§ 50-8-38. Accounting of funds by commission; disclosure; access to documents

(a) A regional commission shall keep books of account reflecting all funds received, expended, and administered by the regional commission which shall be independently audited at least once in each fiscal year during which a regional commission functions. Such audit shall be conducted in accordance with generally accepted government auditing standards. The state auditor shall promulgate policies and procedures for procurement of such audit of the financial affairs of a regional commission and shall annually review the audit procurement process to determine compliance with established policies and procedures. The regional commission shall be responsible for the costs associated with such audit. The auditor's report shall be presented to the governing body of each member within the region and to the department. Beginning July 1, 1990, the books of account shall be kept in a standard, uniform format to be determined by the state auditor and the commissioner. Each regional commission shall update its books of account on a quarterly basis and shall present the quarterly update to the commissioner. The state auditor shall conduct at least triennially a performance audit of all state funds received by each regional commission and the department shall provide funds for such audits. The state auditor shall provide copies of a performance audit of a regional commission to the chief elected official of each county and municipality within the regional commission's region.

(b) In conducting a performance audit of a regional commission, the state auditor shall be allowed access to all books, records, and documents of the regional commission and all books, records, and documents of any nonprofit corporations either created or controlled or caused to be created by the regional commission, to the extent the state auditor deems necessary.

(c) (1) Each annual audit report of a regional commission shall be completed and a copy of the report forwarded to the state auditor within 180 days after the close of the regional commission's fiscal year. In addition to the audit report, the regional commission shall forward to the state auditor, within 30 days after the audit report due date, written comments on the findings and recommendations in the report, including a plan for corrective action taken or planned and comments on the status of corrective action taken on prior findings. If corrective action is not necessary, the written comments should include a statement describing the reason it is not.

(2) The state auditor shall review the audit report and written comments submitted to his or her office to ensure that they meet the requirements for audits provided for in subsection (a) of this Code section. If the state auditor finds the requirements for audits have not been complied with, the state auditor shall, within 60 days of his or her receipt of the audit or the written comments, notify the regional commission and the auditor who performed the audit and shall submit to them a list of deficiencies to be corrected. A copy of this notification shall also be sent by the state auditor to the chief elected official of each county and municipality within the regional commission's region and to each member of the General Assembly whose senatorial or representative district includes any part of the regional commission's region.

(3) If the state auditor has not received any required audit or written comments by the date specified in paragraph (1) of this subsection, the state auditor shall within 30 days of such date notify the regional commission that the audit has not been received as required by law. A copy of this notification shall also be sent by the state auditor to the chief elected official of each county and municipality within the regional commission's region and to each member of the General Assembly whose senatorial or representative district includes any part of the regional commission's region.

(4) The state auditor, for good cause shown by those regional commissions in which an audit is in the process of being conducted or will promptly be conducted, may waive the requirement for completion of the audit within 180 days. Such waiver shall be for an additional period of not more than 180 days and no such waiver shall be granted for more than two successive years to the same regional commission.

(d) A copy of the report and of any comments made by the state auditor pursuant to paragraph (2) of subsection (c) of this Code section shall be maintained as a public record for public inspection during the regular working hours at the principal office of the regional commission.

(e) Upon a failure, refusal, or neglect to have an annual audit made or a failure to file a copy of the annual audit report with the state auditor or a failure to correct auditing deficiencies noted by the state auditor, the state auditor shall cause a prominent notice to be published in the legal organ of and any other newspapers of general circulation within each county and municipality within the regional commission's region. Such notice shall be a prominently displayed advertisement or news article and shall not be placed in that section of the newspaper where legal notices appear. Such notice shall be published once a week for two consecutive weeks and shall state that the regional commission has failed or refused to file an audit report or to correct auditing deficiencies, as the case may be, for the fiscal year or years in question. Such notice shall further state that such failure or refusal is in violation of state law.

(f) The state auditor may waive the requirement of correction of auditing deficiencies for a period of one year from the required audit filing date, provided that evidence is presented that substantial progress is being made toward removing the cause of the need for the waiver. No such waiver for the same set of deficiencies shall be granted for more than two successive years to the same regional commission.

(g) Any other provision of this chapter to the contrary notwithstanding, nothing in this chapter shall be construed to require public disclosure of or access to any documents or information relating to loans made by or assigned to the United States Small Business Administration which are exempt from disclosure based upon the federal Privacy Act of 1974, the federal Freedom of Information Act, or the Code of Federal Regulations.

(h) Notwithstanding any other provision of this chapter, the state auditor shall not be authorized or required to conduct financial or performance audits of any records or documents relating to loans made by or assigned to the United States Business Administration or any other entity or agency of the United States government if said agency's administrator certifies in writing to the state auditor that said records or documents may not be disclosed to state auditors under applicable federal regulations.



§ 50-8-39. Appointment of receiver of assets for protecton of creditors upon center's ceasing of operations

Upon a regional commission's ceasing operations, the local government members of the regional commission shall, within 30 days of cessation of the regional commission's operations, appoint a receiver of the assets of the regional commission for the protection of creditors. The receiver shall be authorized to marshal, sell, or transfer assets, pay liabilities, and assess counties and municipalities which were members of the regional commission. After the completion of such liquidation, a distribution shall be made to the local government members on a pro rata basis according to the amount of contributions such members made to the regional commission.



§ 50-8-40. Notice of intent to designate area-wide or multicounty agency

When federal or state law or regulations require the designation of an area-wide or multicounty public or private corporation, organization, or agency for multicounty delivery of human service programs, the state agency administering such programs shall send a notice of intent to designate such area-wide or multicounty corporation, organization, or agency to units of local government and the regional commissions in the area to be affected. The notice shall discuss in general the details of the program and, when applicable, possible local government involvement.



§ 50-8-41. Regional development centers succeeded by regional commissions

Each regional development center in existence as of June 30, 2009, shall automatically be succeeded by the regional commission for the same region as of July 1, 2009, and each such regional commission shall be governed, from and after July 1, 2009, by this article. All contractual obligations, obligations to employees, other duties, rights, and benefits of such regional development center shall automatically become duties, obligations, rights, and benefits of their respective successor regional commissions.



§ 50-8-42. Remaining powers of metropolitan area planning and development commissions

Any metropolitan area planning and development commission, created pursuant to Article 4 of this chapter, shall also serve as the regional commission for the area covered by such metropolitan area planning and development commission. The duties, responsibilities, and functions and the power and authority granted the metropolitan area planning and development commission by law are, and shall be construed to be, cumulative with, and in addition to, the duties, responsibilities, and functions and the power and authority granted regional commissions by law. In the event of any conflict between the provisions of law governing metropolitan planning and development commissions and those governing regional commissions, however, the laws governing metropolitan area planning and development commissions shall control and shall govern the metropolitan area planning and development commission. For example, but without intending to limit the generality of the foregoing statement, the provisions of Code Sections 50-8-84 through 50-8-87, regarding membership of a metropolitan area planning and development commission, terms of officers, quorums, and elections of officers, would govern a metropolitan area planning and development commission instead of the provisions covering the same subject matter under this article.



§ 50-8-43. Appropriation or loan of funds, facilities, supplies, and equipment by local government entities

The governing authorities of the local governmental entities within each regional commission may appropriate or loan their funds, facilities, equipment, and supplies to the regional commission.



§ 50-8-44. Exemption from taxes

Each regional commission exists for nonprofit and public purposes; and it is found and declared that the carrying out of the purposes of each regional commission is exclusively for public benefit and its property is public property. Thus, no regional commission shall be required to pay any state or local ad valorem, sales, use, or income taxes.



§ 50-8-45. Authorized purchases by Department of Administrative Services; commissioner of administrative services to prescribe regulations and standards

(a) The following provisions apply to all regional commissions. The Department of Administrative Services is authorized to permit regional commissions, on an optional basis, to purchase their motor vehicles, material, equipment, services, and supplies through the state and to issue purchase orders for regional commissions for motor vehicles, material, equipment, services, and supplies.

(b) The regional commissions of this state are authorized to purchase stock from the state's central supply system operated by the Department of Administrative Services.

(c) The regional commissions of this state are authorized to purchase under state-wide term contracts and price agreements established by the Department of Administrative Services.

(d) The regional commissions of this state are authorized to receive directly from the Department of Administrative Services personal property declared surplus by the state.

(e) The commissioner of administrative services shall prescribe regulations necessary for implementation of this Code section and is authorized to establish minimum standards and uniform standard specifications and procedures for the purchase and distribution and disposition of motor vehicles, material, equipment, services, and supplies for the regional commissions of this state.



§ 50-8-46. No limits by article on county or municipal zoning power

Nothing in this article shall limit or compromise the right of the governing authority of any county or municipality to exercise the power of zoning.



§ 50-8-47. Transfer of outstanding assets, liabilities, contracts, staff, records, or debts

The outstanding assets, liabilities, contracts, staff, records, or debts of any regional development center not existing after July 1, 2009, shall thereafter be transferred or disposed of by the commission the boundaries of which contain the boundaries of any former regional development district.






Part 2 - Commission on Regional Planning

§ 50-8-50. Creation; role; application

There is created the Commission on Regional Planning. The Commission on Regional Planning shall coordinate state contract terms, identify appropriate state and federal funding for commissions in the pursuit of shared service delivery goals, coordinate planning of state and federal resource allocation and state service delivery, and identify issues and opportunities requiring state, regional, or local action. This Code section shall not apply to or affect aging programs and services that are under the authority of the Division of Aging Services of the Department of Human Services for planning and administration purposes pursuant to the federal Older Americans Act of 1965.



§ 50-8-51. Establishment of board of directors; membership

(a) The Commission on Regional Planning shall be governed by a board of directors that shall initially consist of the following members:

(1) The Governor;

(2) The chairperson of each council governing each commission as defined in Code Section 50-8-31;

(3) The president or executive director of the Association County Commissioners of Georgia;

(4) The president or executive director of the Georgia Municipal Association;

(5) The commissioner of community affairs;

(6) The commissioner of economic development;

(7) The commissioner of human services;

(8) The commissioner of natural resources;

(9) The commissioner of transportation;

(10) The director of the Environmental Protection Division;

(11) The director of the Georgia Environmental Finance Authority;

(12) A designee of the Lieutenant Governor;

(13) A designee of the Speaker of the House of Representatives; and

(14) A designee of the State School Superintendent.

(b) The Governor shall serve as chairperson of the Commission on Regional Planning. The Governor is authorized to appoint other members to the Commission on Regional Planning as appropriate. The commissioner of community affairs shall serve as executive director of the Commission on Regional Planning. The chairperson of the appropriate committees of the Senate and the House of Representatives, as determined by the Lieutenant Governor and the Speaker of the House of Representatives, respectively, may serve as ex-officio nonvoting members of the Commission on Regional Planning.



§ 50-8-52. Executive directors of commissions acting as advisers

Each executive director of each commission established pursuant to Part 1 of this article shall act as an adviser to the Commission on Regional Planning.









Article 3 - Conflicts of Interest in Contract Administration

§ 50-8-60. Definitions

As used in this article, the term:

(1) "Business" means any corporation, partnership, proprietorship, firm, enterprise, franchise, association, organization, self-employed individual, trust, or other legal entity.

(2) "Commission" means a regional commission established pursuant to Article 2 of this chapter.

(3) "Commissioner" means the commissioner of community affairs.

(4) "Council member" means any member of the council of a regional commission established under Article 2 of this chapter.

(5) "Employee" means any person who, pursuant to a written or oral contract, is employed by a regional commission or by a nonprofit corporation.

(6) "Family" means spouse and dependents.

(7) "Nonprofit corporation" means any nonprofit corporation created or controlled by a regional commission as expressly authorized by law, or as administratively authorized pursuant to subsection (f) of Code Section 50-8-35.

(8) "Person" means any person, corporation, partnership, proprietorship, firm, enterprise, franchise, association, organization, or other legal entity.

(9) "Substantial interest" means the direct or indirect ownership of more than 25 percent of the assets or stock of any business.

(10) "Transact business" or "transact any business" means to sell or lease any personal property, real property, or services on behalf of oneself or on behalf of any third party as an agent, broker, dealer, or representative; to purchase surplus real or personal property on behalf of oneself or on behalf of any third party as an agent, broker, dealer, or representative; or to obtain loans or loan packaging services on behalf of oneself or any third party as an agent, dealer, broker, or representative.



§ 50-8-61. Prohibited employment of employee of commission or nonprofit corporation; penalties

(a) For the purposes of this chapter, when a commission or nonprofit corporation administers a contract in which it procures goods or services or makes loans or otherwise directs the expenditure of funds, no employee who is compensated for his or her services by either the commission or nonprofit corporation or any member of a board or advisory committee of the commission or nonprofit corporation that plays a role in determining such contracts, loans, or procurement decisions shall also serve, during the period of any such contract, loan, or procurement decision, as a board member, officer, independent contractor, or paid employee of the entity contracting with, borrowing from, or otherwise receiving funds from the commission or nonprofit corporation.

(b) This Code section shall not preclude an employee of a commission from serving, without compensation, as an officer of a nonprofit corporation for the purposes of executing loan transactions; nor shall this Code section preclude a commission and any nonprofit corporation that it creates or controls from entering into a contract with the other for the provision of staff services. In addition, this Code section shall not preclude an employee of a private financial institution from serving on a loan review or other advisory committee of a nonprofit corporation even when such financial institution participates in a loan of the nonprofit corporation. Further, this Code section shall not preclude a board member of a commission from also serving as a member of a board or advisory committee of a nonprofit corporation created pursuant to paragraph (1) of subsection (f) of Code Section 50-8-35.

(c) Any person who knowingly violates this Code section shall be subject to the penalties provided for in Code Section 50-8-66.



§ 50-8-62. Employee's business transactions with commission or nonprofit corporation prohibited; penalties

It shall be unlawful for any employee, any member of an employee's family, or any business in which such employee or member of his family has substantial interest, individually or collectively, to transact any business with either the commission or nonprofit corporation by which such employee is employed or affiliated. Any person who knowingly violates this Code section shall be subject to the penalties provided for in Code Section 50-8-66.



§ 50-8-63. Disclosure of employee's business transactions with local government; exempt transactions; disclosure of loan transactions by member of board or advisory committee; penalties

(a) Except as provided in subsection (b) of this Code section, any employee, any member of such employee's family, or any business in which such employee or any member of his family has a substantial interest, individually or collectively, who transacts business with any local government shall disclose such transactions annually. Such disclosures shall be submitted to the board of directors of the commission and to the commissioner prior to January 31 each year on such forms as are prescribed by the commissioner. At a minimum, the disclosures shall include an itemized list of the previous year's transactions with the dollar amount of each transaction reported and totaled. Such disclosure statements shall be public records.

(b) The requirement to disclose certain transactions as provided in subsection (a) of this Code section shall not apply to any transaction when the amount of a single transaction does not exceed $100.00 and when the aggregate of all transactions does not exceed $2,000.00 per calendar year.

(c) Any member of a board or advisory committee of the commission or nonprofit corporation who plays a role in determining loan transactions or any member of such person's family who obtains a loan or loan packaging services from such commission or nonprofit corporation shall disclose such transaction at the time of application for such loan or loan packaging services to the board of directors of the commission and to the commissioner. Such disclosure statements shall be public records.

(d) Any person who fails to file a disclosure statement as required in subsections (a) and (c) of this Code section shall be subject to the penalties provided for in Code Section 50-8-66.



§ 50-8-64. Competitive bidding requirement

Each commission shall develop a system for competitive bidding relating to the purchase of supplies, equipment, and services and the letting of other contracts and submit written procedures governing such systems to the board of directors of the commission and to the commissioner. Such procedures must accommodate any applicable fund source requirements relating to procurement and must provide, at a minimum, that contracts let out for bid shall be awarded to the lowest responsible bidder.



§ 50-8-65. Annual report to Board of Community Affairs

Within 30 days after the completion of its fiscal year, each commission shall provide to the Board of Community Affairs a report containing the following information:

(1) The name and address of each contractor, public or private, with which the commission contracted and which received more than a total of $500.00 from the commission; and

(2) The amount of public funds received by the contractor from the commission.



§ 50-8-66. Civil fine for violations

Any employee who violates Code Section 50-8-61, 50-8-62, or 50-8-63 shall be subject to a civil fine not to exceed $10,000.00.



§ 50-8-67. Influence of election of council members prohibited; executive directors of regional commissions prohibited from participation in partisan political activities; adoption of disciplinary measures

A member of a regional commission's council or executive director of a regional commission shall not actively or directly attempt to influence the election of persons as members of the council of such regional commission. An executive director of a regional commission shall not participate in any partisan political activities. The council of a regional commission may adopt, as part of its personnel policies, disciplinary measures to be imposed for noncompliance with this Code section.






Article 4 - Metropolitan Area Planning and Development Commissions

§ 50-8-80. Definitions

As used in this article, the term:

(1) "Area" means a standard metropolitan statistical area located wholly within this state as defined by the United States Executive Office of the President, Standard Metropolitan Statistical Area 1967, Part I Criteria, Office of Management and Budget, subject to any changes made by the Board of Community Affairs pursuant to Code Section 50-8-30. No area, county, or municipality may be designated as an "area" and added to this commission and come under the effective operation of this article without the affirmative vote of such area, county, or municipality or its governing body.

(2) "Area plan" means a written proposal that involves governmental action, expenditure of public funds, use of public property, or the exercise of franchise rights granted by any public body and which affects the citizens of more than one political subdivision of an area and which may have a substantial effect on the development of an area. Area plans may involve, but shall not be limited to, such matters as land use (not including zoning), water and sewerage systems, storm drainage systems, parks and open spaces, airports, highways and transit facilities, hospitals, public buildings, and other community facilities and services.

(3) "Commission" means a metropolitan area planning and development commission created in accordance with Code Section 50-8-82.

(4) "Development guides" means the comprehensive development guides adopted by a commission in accordance with Code Section 50-8-92.

(5) "District" means a district created pursuant to paragraph (5) of subsection (a) of Code Section 50-8-84.

(6) "Governing body" means the board of commissioners of a county or the mayor and city council of a municipality or other legislative body which governs a county or municipality.

(7) "Members at large" means those members of a commission elected pursuant to paragraph (6) of subsection (a) of Code Section 50-8-84.

(8) "Municipality" means an incorporated municipality of this state lying primarily within the area.

(9) "Political subdivision" means a county or municipality of this state lying wholly or partially within the area.

(10) "Public members" means those members of a commission holding office pursuant to paragraphs (1) through (5) of subsection (a) of Code Section 50-8-84.

(11) "Redistricting" means a redistricting of an area after publication of a United States decennial census in accordance with paragraph (5) of subsection (a) of Code Section 50-8-84.



§ 50-8-81. Legislative intent

It is in the public interest to create an agency composed of officials of political subdivisions and private citizens to coordinate planning and development within each area of this state having a population of more than 1,000,000 according to the United States decennial census of 1970 or any future such census; to designate the agency as the regional commission under Article 2 of this chapter to make the agency the official metropolitan agency for comprehensive research, study, advice, and review concerning area plans; to improve relationships between political subdivisions and public agencies within areas; and to provide policy direction for the solution of common problems through short and long-range comprehensive planning within areas.



§ 50-8-82. Creation of metropolitan area planning and development commission; first meeting

There is created a metropolitan area planning and development commission in each area of this state having a population of more than 1,000,000 according to the United States decennial census of 1970 or any future such census. The chairman of the county commission of the most populous county in an area so having a population of more than 1,000,000 shall, within ten days after July 1, 1971, or within 30 days after the publication of the first United States decennial census which reports that an area has a population of more than 1,000,000, as the case may be, activate the commission to serve that area by convening a meeting of the members provided for by paragraphs (1) through (4) of subsection (a) of Code Section 50-8-84.



§ 50-8-83. Powers, duties, and obligations of regional commission

A commission shall be, for its area, a regional commission as defined in and with all the powers, duties, and obligations of a regional commission set forth in Article 2 of this chapter and any other law of general application pertaining to regional commissions on July 1, 2009; and in addition shall have all of the other powers, duties, and obligations set forth in this article.



§ 50-8-84. Composition of membership of commission; redistricting of areas removed from jurisdiction of existing commission

(a) The members of a commission for an area shall consist of:

(1) The chairman of the board of commissioners of each county within the area;

(2) The mayor of the most populous municipality within the area;

(3) From each county within the area, except the most populous county within the area, the mayor of a municipality within such county, to be designated by majority vote of the mayors (except the mayor of the most populous municipality within the area) of all municipalities lying within such county, provided that if the mayors of the municipalities eligible to vote on such matter fail to designate one of their number within 45 days after a vacancy exists, one of their number shall be selected by a majority vote of the county commission of the applicable county;

(4) From the most populous county within the area, the mayor of a municipality located within the northern half of such county elected by majority vote of the mayors of all municipalities located within the northern half of such county and the mayor of a municipality located within the southern half of such county elected by a majority vote of the mayors of all municipalities located within the southern half of such county, provided that if the mayors of the municipalities eligible to vote on such matter fail to designate one of their number within 45 days after a vacancy exists, one of their number shall be selected by a majority vote of the county commission of the most populous county in the area;

(5) A member, the president, or the presiding officer of the legislative body of the most populous municipality lying within the area chosen by majority vote of the members of that legislative body; and

(6) Fifteen at-large members not holding elective or appointed public office and not employed by any of the political subdivisions of the area, who shall be elected as follows:

(A) Within ten days after a commission has been activated pursuant to Code Section 50-8-82 and within 90 days after the publication of a subsequent United States decennial census, the members of the General Assembly whose representative or senatorial districts lie wholly or partially within an area shall meet upon call by the Speaker of the House of Representatives and the President of the Senate and shall divide the area into 15 districts. Each district shall contain approximately the same population; shall consist of combinations of contiguous census tracts from the latest available United States decennial census; but may cross the boundary lines of political subdivisions; and

(B) Within ten days after the area has been so divided into districts, the public members of a commission shall meet upon call of the chairman of the county commission of the most populous county within its area and elect one resident of each district as a member of the commission.

(b) Any other provision of this article to the contrary notwithstanding, the General Assembly shall be authorized by local Act to remove any county within an area from the provisions of this article upon the recommendation of a majority of the full membership of the board of commissioners of any such county.

(c) Within 90 days after any area, county, or municipality is added to or removed from the jurisdiction of an existing commission under the provisions of paragraph (1) of Code Section 50-8-80 or subsection (b) of this Code section, the resulting area shall be redistricted and the 15 members at large shall be elected in accordance with paragraph (6) of subsection (a) of this Code section relative to redistricting after a United States decennial census.



§ 50-8-85. Terms of office; removal from office; filling of vacancies

(a) The public members of a commission shall have terms of office concurrent with their respective terms of public office. Members at large of a commission shall serve for a term of four years, except that one-half (or if an odd number of members at large are elected to a commission, a majority of such members at large) shall serve an initial term (either upon activation of a commission or after a redistricting of a commission) of two years as designated by the public members at the time of election; provided, however, that the terms of all members at large shall terminate at the end of any calendar year during which redistricting of the area has occurred.

(b) The full terms of the members at large shall commence on January 1 of the year following the year in which they are elected except that the first members at large of a newly created commission shall have added to their term the period of time commencing with their election until the first January thereafter.

(c) Any member at large who moves his residence outside a district shall be removed from office by the commission. A commission may remove from office any member at large who has failed to attend the last three or more consecutive regular meetings of the commission. A member at large may be elected to two or more successive terms on a commission. If a member of the commission dies, resigns, is removed from office, or for any other reason ceases to be a member of the commission, his unexpired term shall be filled by the same persons and in the same manner as such member was originally elected to the commission pursuant to Code Section 50-8-84.

(d)(1) Except as provided in paragraph (2) of this subsection, upon the expiration of the term of office of a mayor of a municipality who has been designated by a majority vote of the mayors of all municipalities lying within a county in an area, the chairman of the board of commissioners of such county shall call a meeting of the mayors of all municipalities lying within such county, and such mayors shall designate a mayor from their number as a successor member of the commission, provided that nothing herein shall prevent an incumbent mayor who has been elected to another term of public office from being redesignated as a member of the commission; provided, further, that if the mayors of the municipalities eligible to vote on such matter fail to designate one of their number as a successor member within 45 days after a vacancy exists, one of their number shall be selected by a majority vote of the county commission of the applicable county.

(2) Upon the expiration of the term of office of the mayor of a municipality located within the northern half of the most populous county within an area, the chairman of the board of commissioners shall call a meeting of the mayors of all the municipalities located within the northern half of such county and such mayors shall designate a mayor from their number as a successor member of the commission. Upon the expiration of the term of office of the mayor of a municipality located within the southern half of the most populous county within an area, the chairman of the board of commissioners of such county shall call a meeting of the mayors of all municipalities located within the southern half of such county and such mayors shall designate a mayor from their number as a successor member of the commission. Nothing in this paragraph shall prevent an incumbent mayor who has been elected to another term of office as mayor from being redesignated as a member of the commission. In the event the mayors of the municipalities eligible to vote on such matter fail to designate one of their number as a successor member within 45 days after a vacancy exists, one of their number shall be selected by a majority vote of the county commission of the most populous county in the area.



§ 50-8-86. Quorum; votes equally weighted

A quorum for taking action at a meeting of a commission may be set in such manner as the bylaws of the commission shall provide, but it shall not consist of less than one-half of the total number of authorized members of the commission. The vote of any member of the commission shall be equal to the vote of any other member in considering or acting upon any question, proposal, or other matter before the commission.



§ 50-8-87. Chairman; election; powers and duties; salary and expense allowances; removal

(a) The chairman of a commission shall be elected by the commission from among its members for a two-year term, but no person shall serve as chairman if, after his election to office, he ceases to be a member of the commission. A chairman may succeed himself.

(b) The chairman of a commission shall preside at all meetings of the commission. The chairman shall appoint all officers and committees of the commission, subject to the approval of the commission, and be responsible for carrying out all policy decisions of the commission. The chairman's salary and expense allowances shall be fixed by the commission.

(c) A chairman may be removed from office by the commission.



§ 50-8-88. Election of officers; compensation of officers and members

A commission shall elect such officers as it deems necessary for the conduct of its affairs, including a secretary and treasurer, who need not be members of the commission, and shall be compensated as determined by the commission. Each member of a commission, other than the chairman, may be paid a per diem compensation not to exceed $44.00 for each meeting which he attends and additional compensation for such other services as are specifically authorized by the commission, and may be reimbursed for his actual expenses. No commission member, other than the chairman, shall receive compensation in excess of $2,400.00 per year.



§ 50-8-89. Executive director; selection and appointment

A commission shall appoint an executive director to serve at the pleasure of the commission as the principal operating administrator for the commission. An executive director shall be chosen from among the citizens of the nation at large and shall be selected on the basis of his training and experience.



§ 50-8-90. Terms of employment of officers, employees, and agents; power to contract with private individuals; officers and employees to be public employees

A commission may prescribe the compensation, benefits, and all terms and conditions of employment of its officers, employees, and agents. A commission may contract with private individuals or firms for professional services deemed necessary to carry out its responsibilities under this article. Officers and employees of a commission shall be public employees. Comparability with existing wage classifications, pay plans, and other benefits of political subdivisions in its area shall be considered by a commission when carrying out this Code section.



§ 50-8-91. Establishment of advisory committees; appointment of members; compensation

A commission may establish and appoint persons to advisory committees to assist the commission in the performance of its duties. Members of advisory committees shall serve without compensation but may be reimbursed for their reasonable expenses as determined by the commission.



§ 50-8-92. Development guides; contents

A commission shall prepare and adopt and from time to time amend, change, or repeal, after appropriate study and such public hearings as may be deemed necessary, comprehensive development guides for its area. The development guides shall consist of policy statements, goals, standards, programs, and maps prescribing an orderly and economic development, public and private, of the area. The development guides shall be based upon and encompass physical, economic, and health needs of the area and shall take into consideration future development which may have an impact on the area including, but not limited to, such matters as land use not including zoning, water and sewerage systems, storm drainage systems, parks and open spaces, land needs and the location of airports, highways, transit facilities, hospitals, public buildings, and other community facilities and services.



§ 50-8-93. Review of area plans; designation as official planning agency; responsibility to carry out assigned or delegated planning functions for an area

(a) It is in the public interest and it is provided by this article that:

(1) A commission review each area plan prepared for use in an area by a political subdivision or by a public authority, commission, board, utility, or agency;

(2) Each commission be designated as the official planning agency for all state and federal programs to be carried out in the area; and

(3) A commission carry out such other planning functions for an area as may be assigned or delegated to the commission by other agencies or boards, public or private, and accepted by the commission.

(b) As set forth in Code Section 50-8-83, a commission shall be the planning and development commission for an area in accordance with Article 2 of this chapter.

(c) All powers, duties, obligations, and property vested in or imposed upon any metropolitan planning commission in an area are transferred to, imposed upon, and vested in the commission created by this article as the successor of such commission.

(d) A commission shall be designated for its area as the planning agency under 40 U.S.C.A. Section 461 and 40 U.S.C.A. Section 461(g), as amended, P.L. 89-117 (1965), and P.L. 90-448 (1968); 42 U.S.C.A. Section 3725, P.L. 90-351 (1968); 42 U.S.C.A. Section 246(b), P.L. 89-749, as amended, P.L. 90-174 (1967), and for comprehensive transportation studies required by 23 U.S.C.A. Sections 101, 134, P.L. 87-866 (1962); and 49 U.S.C.A. Section 1601, et seq. P.L. 88-365 (1964), as amended, and supplemented by administrative requirements of the United States Department of Transportation, and any similar law enacted before July 1, 1971. A commission is further granted all of the powers, duties, and authorities necessary to carry out its responsibilities and duties under such laws.

(e) A commission shall have power and authority to undertake such other planning functions within its area as may be assigned or delegated to the commission by other agencies or boards, public or private, and for which the commission accepts responsibility.



§ 50-8-94. Submission by municipality and county of area plan; comment and recommendation; public hearing upon request for reconsideration of recommendation

(a) Each municipality within an area and each county within an area shall submit to the commission for comment and recommendation thereon every area plan prepared by such municipality or county. The commission shall maintain all area plans in its files available for inspection by members of the public. No action shall be taken by any municipality or county to put an area plan into effect until 60 days have elapsed after its submission to the commission. Within ten days after submission, the commission shall notify each municipality or county which may be affected by the area plan submitted of the general nature of the plan, the date of submission, and the identity of the submitting municipality or county. Political subdivisions contiguous to the submitting municipality or county shall be notified in all cases by the commission. Within 30 days after receipt of such notice, a municipality or county may present its views to the commission.

(b) If, from its own investigation, from the views presented by a municipality or county affected by the area plans submitted, or otherwise, the commission finds that there are any inconsistencies between the area plan and the area's development guides, the commission may recommend modification of the area plan in such manner as to be consistent with the area's guides.

(c) A submitting municipality or county may request reconsideration of any recommendation by a commission at a public hearing. Such public hearing shall be held by the commission within 30 days after receipt of such request. Notice stating the time and place of each public hearing shall be mailed by the secretary of the commission, at least five days prior to the hearing, to the submitting municipality or county, all affected municipalities and counties, appropriate state regulatory boards and agencies, and members of the commission.

(d) Within 30 days after a public hearing, the commission shall make its recommendations known to the submitting municipality or county, the affected municipalities and counties, and appropriate state regulatory boards and agencies.

(e) Nothing in this Code section shall limit or compromise the right of a municipality or county to establish and administer its own zoning laws and regulations.



§ 50-8-95. Submission by public entity of area plan; review; public hearing upon request for reconsideration of recommendation

(a) A commission shall review every area plan prepared for use within the area by a public authority, public commission, public board, public utility, or public agency. Each such area plan shall be submitted to the commission by the public authority, public commission, public board, public utility, or public agency preparing the plan before any action is taken to put the plan into effect.

(b) No action shall be taken to put any area plan into effect until 60 days have elapsed after its submission to the commission or until the commission finds and notifies the submitting public authority, public commission, public board, public utility, or public agency that the area plan is not inconsistent with its development guides, whichever first occurs. If, within 60 days after the date of submission, the commission finds that an area plan is inconsistent with its development guides, the commission may recommend modification of the area plan or such part thereof in such a manner as to be consistent with its development guides.

(c) A submitting public authority, public commission, public board, public utility, or public agency may request reconsideration of any recommendation of the commission at a public hearing. Such public hearing shall be held by the commission within 30 days of such request. Notice stating the time and place of a public hearing shall be mailed, at least five days prior to the hearing, to the submitting public authority, public commission, public board, public utility, or public agency; all affected municipalities and counties within the area; appropriate state regulatory boards and agencies; and members of the commission.

(d) Within 30 days of such public hearing, the commission shall make its recommendations known to the submitting authority, commission, board, utility, or agency, all affected municipalities and counties in the area, and appropriate state regulatory boards and agencies.



§ 50-8-96. Commission to review all applications of governmental entities for state or federal loan or grant; procedure

A commission shall review all applications of municipalities, counties, authorities, commissions, boards, or agencies within the area for a loan or grant from the United States, the State of Georgia, or any agency thereof if review by a region-wide agency or body is required by federal or state law, rule, or regulation. In each case requiring review, the municipality, county, authority, commission, board, or agency shall, prior to submitting its application to the United States or State of Georgia or agency thereof, transmit the same to the commission for its review. The comments of the commission shall then become a part of the application, to be appended thereto when finally submitted for the consideration of the United States, the State of Georgia, or any agency thereof.



§ 50-8-97. Commission to engage in continuous program of research, study, and planning of matters affecting its area

A commission shall engage in a continuous program of research, study, and planning of matters affecting its area including but not limited to:

(1) Land use;

(2) Transportation within the area, including highways, railroads, airports, streets, and mass transit;

(3) The acquisition and financing of facilities for the disposal of solid waste material for the area and the means of financing such facilities;

(4) The acquisition and financing of storm water drainage facilities for the area and the means of financing such facilities;

(5) The acquisition and financing of suitable major parks and open spaces within and adjacent to the area;

(6) The control and prevention of air and water pollution;

(7) Environmental quality;

(8) Law enforcement agencies and increased efficiency of the criminal justice systems in the area;

(9) Planning for the provision of health facilities and services; and

(10) The feasibility of the consolidation of common services of political subdivisions.



§ 50-8-98. Determination of whether plan is area plan under Code Section 50-8-80; procedure; authorization to adopt bylaws, rules, and regulations

(a) A commission shall have and exercise all power and authority which may be necessary or convenient to enable it to perform and carry out the duties and responsibilities imposed on it by this article.

(b) A commission shall have the authority to determine whether or not a plan is an area plan as defined by paragraph (2) of Code Section 50-8-80. Any member of the commission, governing body of a political subdivision or public authority, commission, board, utility, or agency whose plans may be area plans may request in writing that the commission determine whether a plan is an area plan as defined in paragraph (2) of Code Section 50-8-80. A commission shall make such determination within 15 days after such request and shall afford the requesting party the right to be heard prior thereto. The determination shall be in writing and shall state the basis therefor.

(c) A commission shall also be authorized to adopt bylaws and rules and regulations concerning all aspects of its functions and operations. Such bylaws, rules, and regulations shall be determinative and control all matters unless expressly contradicted or forbidden by other provisions of law.



§ 50-8-99. Authorization to accept gifts, loans, and grants from governments and agencies

In carrying out the purposes of this article, a commission shall be authorized to contract with, apply for, and accept gifts, loans, and grants from federal, state, or local governments, public agencies, semipublic agencies, or private agencies, to expend such funds, and to carry out cooperative undertakings or contracts with any such government or agency.



§ 50-8-99.1. Commission authorized to be contracting agent for certain local governments

(a) For purposes of this Code section, the term "participating affected local government" means the governing body of a political subdivision which is or will be affected by a regional public project and which agrees to authorize the commission to act on its behalf as described in this Code section.

(b) In order to more efficiently coordinate and manage the planning, development, implementation, construction, management, and operation of public projects which are regional, rather than purely local, in nature, the commission is authorized pursuant to this Code section to act as the contracting and coordinating agent for the participating affected local governments.

(c) Upon receiving written approval from each participating affected local government, the commission is authorized to act as the sponsor and coordinator of regional public projects. Upon receipt of such approval, the commission shall be authorized to enter into agreements with third parties as agent on behalf of the participating affected local governments. All agreements with third parties related to the planning, development, implementation, construction, management, or operation of the project shall be between the commission as agent for the participating affected local governments and such third parties. Upon contracting with third parties as the project sponsor, the commission shall then enter into subcontracts with the participating affected local governments in order to allocate appropriately the costs and benefits associated with the project, establish obligations and responsibilities of each of the participating affected local governments in connection therewith, delineate the relationships among the parties, and address any other matters which may be necessary or convenient in order to assure the successful completion and operation of the project.

(d) The commission shall not have the power to tax or to incur long-term indebtedness in connection with its authority under this Code section. The commission may make arrangements for the financing of any project described in this Code section if authorized by the participating affected local governments and if any resulting debt thereby created is authorized pursuant to the laws and Constitution of this state. Any such financing or credit shall be extended directly to the participating affected local governments, which shall assume all responsibility to repay same. No debt as authorized in this subsection shall be incurred in any manner so as to be a responsibility of an affected government unless that affected government's portion of that debt is first approved by a majority of the voters of such affected government voting in an election called by the governing authority of the affected government in the manner provided for calling and holding other special elections if such debt is required to be so approved pursuant to Article IX, Section V of the Constitution.



§ 50-8-100. Annual report to General Assembly and to each political subdivision and supporting agency; contents

On or before February 1 of each year, a commission shall report to the General Assembly of this state and to each political subdivision and supporting agency within its area. The report shall include:

(1) A statement of the commission's receipts and expenditures by category for the preceding calendar year;

(2) A budget for the calendar year during which the report is filed including an outline of its program for such year;

(3) An explanation of any development guides adopted for the area during the preceding calendar year;

(4) A listing of all applications for federal moneys made by political subdivisions within the area submitted to the commission for review during the preceding calendar year;

(5) A listing of area plans of political subdivisions submitted to the commission during the previous calendar year; and

(6) Recommendations of the commission for legislation affecting the area, including legislation affecting the organization and functions of the commission.



§ 50-8-101. Books of account; annual population estimates; operating funds; annual program and budget

(a) A commission shall keep books of account which shall be independently audited at least once in each full calendar year during which a commission functions. The auditor's report shall be presented to the governing body of each political subdivision within the area and to the General Assembly.

(b) Each year a commission shall make a separate estimate of the number of people who on the first day of April of such year resided within each county within the area and within the most populous municipality lying wholly or partially within the area specified on a county basis if the municipality lies in more than one county. Based on such population estimates, the governing body of each county in the area and of the said most populous municipality lying wholly or partially within the area shall, during the calendar year next following the year in which the population estimates were made, provide the commission with operating funds in the amount of $5,000.00 or in the amount provided for each such political subdivision in the following schedule, whichever amount is greater:

(1) Every county within the area and the most populous municipality within the area shall each provide the commission with operating expenses of $2,000.00; and

(2) In addition to the amount required under paragraph (1) of this subsection, every county within the area and the most populous municipality within the area shall each provide the commission with an amount based upon the number of residents of that county or municipality, respectively, and determined as follows:

(A) Each county which has no portion of the most populous municipality within its boundary shall provide an amount determined by multiplying the number of persons residing in that county by the following per resident amounts based upon the appropriate calendar year specified:

2001............................................................ 80 cent(s)

2002............................................................ 90 cent(s)

2003..................................................................$ 1.00

Calendar years subsequent to 2003 in accord with subparagraph (D) of this paragraph.

(B) Each county which has some portion of the most populous municipality within its boundary shall provide an amount determined by multiplying the number of persons residing in the county but outside that most populous municipality by the per resident amount specified for the applicable calendar year under subparagraph (A) of this paragraph and shall also provide an amount determined by multiplying the number of persons residing in the county inside that most populous municipality by the following per resident amounts based upon the appropriate calendar year specified:

2001............................................................ 32 cent(s)

2002............................................................ 36 cent(s)

2003............................................................ 40 cent(s)

Calendar years subsequent to 2003 in accord with subparagraph (D) of this paragraph.

(C) The most populous municipality shall provide an amount determined by multiplying the number of persons residing in the municipality by the following per resident amounts based upon the appropriate calendar year specified:

2001............................................................ 48 cent(s)

2002............................................................ 54 cent(s)

2003............................................................ 60 cent(s)

Calendar years subsequent to 2003 in accord with subparagraph (D) of this paragraph.

(D) For calendar years subsequent to 2003, increases in the amounts specified in subparagraphs (A), (B), and (C) of this paragraph shall be based upon increases in the Average Annual Consumer Price Index for All Urban Consumers for the Atlanta Metropolitan Statistical Area, hereafter referred to as CPI-U. Upon approval by the commission, the amount specified for calendar year 2003 in subparagraph (A) of this paragraph shall increase by 10 cent(s) when the latest available CPI-U exceeds 110 percent of the CPI-U for the base year 2001. The commission may also approve additional 10 cent(s) increases in the amount specified in subparagraph (A) of this paragraph whenever the latest available CPI-U exceeds 110 percent of the CPI-U that was the basis for the most recent increase in that amount. Each time the amount in subparagraph (A) of this paragraph increases by 10 cent(s) , then the amount in subparagraph (B) of this paragraph shall increase by 04 cent(s) and the amount in subparagraph (C) of this paragraph shall increase by 06 cent(s) .

(c) After the first day of April but before the first day of September of each year, a commission shall make the necessary population estimates and compute the amount due from the governing body of each political subdivision in accordance with the formula set forth in subsection (b) of this Code section and certify such population estimates and other data to each such governing body.

(d) Before the fifteenth day of December of each year, a commission shall, at a meeting called for the purpose, adopt a program and budget for the next calendar year. A copy of this program and budget shall be forwarded to each political subdivision and each agency which is expected to contribute to the support of the commission during the next calendar year. If the aggregate amount to be provided by the participating political subdivisions in accordance with the formula set out in subsection (b) of this Code section is greater than is necessary for such budget, the amount to be provided by each political subdivision shall be reduced pro rata and each such political subdivision shall be notified accordingly.

(e) Each political subdivision required to contribute to the support of a commission by subsection (b) of this Code section shall, on or before the first day of each quarter of a calendar year, furnish 25 percent of the total amount to be provided by it during such year unless such political subdivision shall not have adopted its own operating budget by January 1 of such year, in which event it shall immediately after the adopting of its budget furnish the amounts then due to the commission under this Code section.

(f) The governing body of any political subdivision shall have authority during any year to provide funds to a commission in excess of the amount computed in accordance with subsection (b) of this Code section.



§ 50-8-102. Submission of negative or unfavorable recommendation based upon stale data

A commission shall not submit a negative or unfavorable recommendation which is based upon any data which has been accumulated for a period of time in excess of 24 months where more current data is available.



§ 50-8-103. Determination of effective dates of certain Code sections by resolution of commission or by operation of law

Notwithstanding any other provision of this article, a commission shall determine by resolution the timing and sequence of the assumption of such duties, powers, and obligations it may have under Code Sections 50-8-88, 50-8-89, and Code Sections 50-8-93 through 50-8-96 and such Code sections shall not become effective until the date specified in such resolution. However, all such Code sections shall become effective on January 1 of the year following the year in which a commission is created.






Article 5 - Rural Economic Development

§ 50-8-120. Short title

This article shall be known and may be cited as the "Rural Economic Development Law."



§ 50-8-121. Rural economic development areas

Each regional commission of this state, except the regional commission which is also the metropolitan area planning and development commission provided for in Article 4 of this chapter, shall constitute a rural economic development area for the purposes of this article.



§ 50-8-122. Studies for proposed projects

(a) The regional commission of each rural economic development area provided for in Code Section 50-8-121 may conduct a study for proposed major economic development projects within its respective rural economic development area. The study shall utilize the most recent economic information available.

(b) The proposed economic development projects must have a major impact on the economy of the area and particularly on the counties within each such area which have a per capita income of less than 70 percent of the United States average or a level of unemployment which is 35 percent or more higher than the state average.

(c) Funds for studies provided for in this Code section shall come from funds appropriated to the Department of Community Affairs specifically for such purpose. The department, in consultation with state agencies, local governments, regional commissions, local development organizations, and others, shall establish guidelines for the distribution of funds to carry out the studies provided for in this Code section and shall establish guidelines for the preparation of economic development project studies. Such guidelines shall be approved by the Board of Community Affairs.



§ 50-8-123. Recommendation, approval, funding, and implementation of projects

(a) Each rural economic development area may submit to the Department of Community Affairs proposed economic development projects by January 1, 1989. All proposed projects shall be endorsed by the appropriate local government and shall be evaluated for funding based upon rating and selection criteria prepared by the department in consultation with state agencies, local governments, regional commissions, local development organizations, and others. Such criteria shall be approved by the Board of Community Affairs.

(b) The department shall be authorized to expend funds available to the department under subsection (c) of this Code section to assist in the implementation of projects approved under the procedures outlined in this Code section. In carrying out the intent of this Code section, the Department of Community Affairs, state agencies, regional commissions, local governments, local development organizations, and other agencies or organizations receiving funding from the department are authorized to incorporate other public or private funds into project budgets needed to assure the feasibility of proposed economic development projects authorized under this article.

(c) The funds necessary to carry out the provisions of this Code section shall come from funds appropriated to the Department of Community Affairs specifically for such purpose.






Article 6 - Office of Rural Development; State Advisory Committee on Rural Development

Part 1 - Office of Rural Development

§ 50-8-140. Legislative intent; creation of office

(a) It is the finding of the General Assembly that economic conditions in rural Georgia can be significantly improved through the creation of a focused and coordinated effort. It is further found that it is appropriate for the state to assist in enhancing economic opportunities and preserving the quality of life in rural communities.

(b) There is created within the Department of Community Affairs the Office of Rural Development in order to address effectively the needs, problems, and opportunities of Georgia's rural areas.



§ 50-8-141. Duties and responsibilities

The Office of Rural Development is charged and empowered to carry out the following duties and responsibilities:

(1) To serve as the clearing-house and point of contact in state government for information, data, resources, and assistance regarding rural development. The office shall either provide assistance or refer local governments, individuals, and others seeking help to the appropriate department or agency of the state or federal government or elsewhere where applicable;

(2) To conduct ongoing research and analyses of issues and policies affecting rural Georgia and provide advice and recommendations to the Governor and General Assembly on such issues and policies and to publish in print or electronically periodically information and data on the rural economy, including the preparation of the biennial rural economic development plan required in Part 2 of this article;

(3) To monitor and report on activities at the federal level affecting rural development to ensure a prompt and adequate state response to new or amended federal programs and initiatives;

(4) To serve as the Governor's principal adviser on rural development and to assist in coordinating the activities and services of state agencies in order to provide more effective services to rural Georgia;

(5) To supply coordination among state agencies, the University System of Georgia, and others on research and technical assistance related to rural development;

(6) To provide technical assistance to rural communities to facilitate the planning, design, and implementation of rural development initiatives; and

(7) To encourage the assistance of the private sector in effectuating rural development and revitalization.



§ 50-8-142. Employees

The commissioner of community affairs may appoint employees as may be necessary to implement such powers and duties as are described by this article. The employees of the Office of Rural Development shall be in the unclassified service as defined by Code Section 45-20-2. The commissioner of community affairs shall describe the duties and fix the compensation for all such employees.






Part 2 - Rural Development Council

§ 50-8-150. Creation of council; members; terms; officers; regular meetings; expenses; bylaws

(a) There is created the Georgia Rural Development Council. The council shall advise the Governor on matters related to rural development and the preparation of a biennial rural economic development plan and any other such matters requested by the Governor. The council shall be composed of elected officials of municipalities, elected officials of counties, members of the General Assembly, and other persons knowledgeable about the community and economic development of rural areas appointed by the Governor. In making appointments to the council, the Governor shall ensure that members include representatives from throughout rural Georgia.

(b) Members of the council shall serve terms of office of two years and until their successors are appointed by the Governor and qualified.

(c) The officers of the council shall consist of the Governor, who shall serve as the chairperson, a vice chairperson, and a secretary. Except for the chairperson, the council shall elect officers at its July meeting or, if there is no July meeting, at the next scheduled meeting. The vice chairperson and secretary shall serve one-year terms until their replacements are selected and qualified.

(d) The council shall meet at least twice a year; however, the Governor may call additional special meetings.

(e) Membership on the council shall not preclude the member from holding other public office. Each member of the council shall receive the same per diem expense allowance as that received by members of the General Assembly for each day a councilmember is in attendance at a meeting of the council, plus reimbursement for actual transportation costs incurred while traveling by public carrier or the mileage allowance authorized for certain state officials and employees for the use of a personal automobile in connection with such attendance. The above shall be paid in lieu of any other per diem, allowance, or remuneration.

(f) The council shall adopt bylaws for the regulation of its affairs and conduct of its business.









Article 7 - Grants Promoting E-85 Gasoline

§ 50-8-170. Definitions; facilitating E-85 projects; implementation of grant program

(a) As used in this Code section, the term:

(1) "Board" means the Board of Community Affairs.

(2) "Department" means the Department of Community Affairs.

(3) "E-85 gasoline" means a blend of ethanol and gasoline that by volume consists of not less than 70 percent nor more than 85 percent ethanol which meets the American Society of Testing and Materials (ASTM) D5798-99 Standard Specification for Fuel Ethanol for Automotive Spark-Ignition Engines.

(4) "E-85 project" means installing, replacing, or converting motor fuel storage and dispensing equipment at sites where motor fuel is stored and dispensed for retail sale such that the installed, replacement, or converted equipment shall be used exclusively for storing and dispensing E-85 gasoline for retail sale for a period of not less than five consecutive years.

(5) "Gasoline" has the meaning provided by Code Section 48-9-2.

(6) "Motor fuel" has the meaning provided by Code Section 48-9-2.

(7) "Motor fuel storage and dispensing equipment" means tanks, pumps, dispensers, pipes, hoses, tubes, lines, fittings, valves, filters, seals, covers, and other associated equipment used in storing and dispensing motor fuel for retail sale.

(8) "Retail sale" means the sale for consumption, and not for resale, at a retail outlet serving the motoring public.

(b) The General Assembly finds and declares that facilitating E-85 projects through a program established by the department would return a substantial benefit to the state by promoting investment of private capital to provide improved air quality in this state through reduction of combustion of gasoline in motor vehicles; aid compliance with federal air quality standards; promote the use of alternative domestic fuels that reduce dependence on foreign petroleum supplies; and enable increased availability of motor fuels crucial to the state's economy, welfare, and public safety, which may be especially critical in times of natural disaster or international crisis.

(c) The department shall establish a grant program to fund the costs of E-85 projects, subject to availability of funds. The department shall enter into an intergovernmental contract with the Georgia Environmental Finance Authority for purposes of developing, implementing, and administering such program and disbursing any grant moneys thereunder, and the authority is authorized to and shall develop, implement, and administer such program and disburse any grant moneys subject to the following minimum criteria:

(1) Each grant applicant shall submit a project plan that shall be subject to approval by the Georgia Environmental Finance Authority;

(2) A grant for any approved project shall not exceed $20,000.00 or 33 1/3 percent of the planned cost of the project, whichever is less, and the applicant shall be required to pay the remainder of the project cost. This paragraph shall not prohibit the applicant from using grants or loans from federal government or private sources to pay for such remainder of the project cost;

(3) Construction for any approved project shall begin not later than six months after the date of the grant;

(4) Any approved project shall be completed not later than one year after the date of the grant;

(5) A project shall be used for the purposes and period required for such project as specified in paragraph (4) of subsection (a) of this Code section; and

(6) Grant money for a project shall be refunded to the state with interest at the legal rate not later than two years after any failure to meet the requirements of paragraph (3), (4), or (5) of this subsection.

(d) The Georgia Environmental Finance Authority shall adopt such rules and regulations as are reasonable and necessary to implement and administer the grant program established under this Code section.

(e) No grants shall be made under this Code section on or after July 1, 2009.






Article 8 - Regional Economic Assistance Projects

§ 50-8-190. Definitions

As used in this article, the term:

(1) "Adjacent facility" means any facility adjoining a project that meets the requirements of a subparagraph of paragraph (3) of subsection (c) of Code Section 50-8-191 which is not met by the project and that is the subject of a reciprocal use agreement executed by the project developer and the owner or operator of the adjacent facility.

(2) "Certification of compliance" means a determination by the commissioner that the project meets all criteria to be designated a REAP.

(3) "Commissioner" means the commissioner of community affairs.

(4) "Full-service restaurant" means a restaurant which regularly serves two or more meals on each day it is open for business and is open for business at least six days weekly.

(5) "Notice of noncompliance" means a notice from the commissioner that the Department of Community Affairs has determined that the project has failed to comply with all requirements for designation as a REAP.

(6) "Regional Economic Assistance Project" or "REAP" means a project, including any adjacent facility covered by a reciprocal use agreement, which meets the criteria specified in Code Section 50-8-191 and which receives a certification of compliance from the commissioner.



§ 50-8-191. Application for REAP designation; minimum criteria; reciprocal use agreements with adjacent facilities

(a) The initial application for designation as a REAP shall be made to the municipal corporation or county in which the project will be located. Developers of projects to be located completely within the corporate limits shall apply to the municipal corporation; developers of projects to be located completely in the unincorporated part of a county shall apply to the county; developers of projects to be located partially within the corporate limits of a municipality and partially within the unincorporated part of a county and developers of projects to be located in more than one municipal corporation or more than one county shall apply to the county or municipality in which will be located all or a substantial portion of the restaurant and clubhouse improvements.

(b) The application for designation as a REAP shall include:

(1) A detailed description of the project, including all adjacent facilities which are subject to a reciprocal use agreement, and showing the scope and design;

(2) A map showing the boundaries of the project and showing the current zoning for each area to be included within the project. If the project includes a reciprocal use agreement with the owner or operator of an adjacent facility, the map shall show and include the adjacent facility; and

(3) A comprehensive economic and development impact study showing the benefits to be derived from the project.

(c) To comply with the minimum criteria for application for designation as a REAP, a project, in combination with any adjacent facility included by a reciprocal use agreement, shall:

(1) Be not less than 250 acres in size or be located on or adjacent to a lake of not less than 2,500 acres;

(2) Where required, have zoning which is appropriate to the planned uses and plans which are consistent with other land use regulations; and

(3) Provide for at least three of the following criteria:

(A) Include one or more regulation 18 hole golf courses, with a clubhouse providing food service, or have a commercial boat marina of not less than 300 boat slips, with a facility providing food service;

(B) Include a full-service restaurant with minimum seating for 75 or more persons;

(C) Include at least 100 residential units;

(D) Include at least 200 rooms for overnight stays;

(E) Include conference facilities with capacity for 150 participants; or

(F) Be located in a county in which a state operated facility or authority provides services or products, or both, to the general public.

(d) The developer of a project which meets the requirements of paragraphs (1) and (2) of subsection (c) of this Code section and the requirements of two of the criteria set out in paragraph (3) of subsection (c) of this Code section may apply for designation as a REAP.

(e) If the project appears to meet the criteria set out in this Code section, the governing authority of the local government may by resolution approve the project and submission of the project application to the Department of Community Affairs for review and action. Upon a determination by the commissioner that the project will confer substantial benefits upon the local jurisdiction, application of not more than one of the criteria set forth in this Code section or the rules and regulations promulgated pursuant to this article may be waived.



§ 50-8-192. Certification of compliance; notices of noncompliance

(a) Upon submission of a project after approval by the local government or governments, the Department of Community Affairs shall determine whether the project meets the criteria set out in Code Section 50-8-191 for designation as a REAP and complies with any rules and regulations promulgated by the Department of Community Affairs to implement this article. If the project meets such criteria and complies with such rules, the commissioner shall issue a certification of compliance. If the project does not meet such criteria and comply with such rules, the commissioner shall issue a notice of noncompliance.

(b) Each certification of compliance shall include a summary of the project's expected economic benefits for the short term and the long term and any recommendations for adjustment of the project based upon local land use and comprehensive plans and infrastructure needs.

(c) Each notice of noncompliance shall include a list of deficiencies of the project. A developer of a project which has received a notice of noncompliance may resubmit an initial application for designation as a REAP to the local government or governments involved; such a resubmitted application shall include a copy of the notice of noncompliance and a detailed explanation of the project modifications designed to remedy the deficiencies.



§ 50-8-193. State agencies encouraged to give certified projects priority in licensing and processing grants and loans

The Department of Community Affairs shall certify that a project has received a certificate of compliance as a REAP to the Department of Natural Resources; the Department of Economic Development; the Department of Transportation; the Department of Revenue; the Department of Labor; the Georgia Environmental Finance Authority; and any other state department, agency, or instrumentality which requests such certification. All state agencies, departments, and instrumentalities are encouraged to give priority in their permitting and licensing and in the processing of grants and loans to local governments for projects which have received a certification.



§ 50-8-194. Annual report by project developer

For each project that has received a certification of compliance, the project developer shall submit an annual report to the Department of Community Affairs until the date planned for completion of all phases of the project. The developer's report shall include a statement regarding the status of private investment, job creation, and construction schedules. The report shall also include information regarding the impact of the project on the local tax base, land use control, and the local government infrastructure for water, sewer, and transportation.



§ 50-8-195. Promulgation of rules and regulations

The Department of Community Affairs is authorized to promulgate rules and regulations to implement this article.






Article 9 - Rural Facilities Economic Development

§ 50-8-210. Short title

This article shall be known and may be cited as the "Rural Facilities Economic Development Act."



§ 50-8-211. Legislative findings

The General Assembly finds that in recent years rural Georgia has undergone a severe economic recession. It is evident that an investment in the economic situation of the state's most distressed counties would result not only in an improvement in the quality of life for the citizens of those counties but also in the economic health of the entire state by increasing the state's total economic growth. There is a serious need in those less developed counties for jobs and for many fundamental community facilities which are essential to an improved quality of life and an equal opportunity for economic development. The facilities needs of each less developed county are individually specific and the citizens of each such community will as a part of the growth strategies program determine which needs are of most importance and worth to their community. Those economically distressed counties in many cases have exhausted all available funding resources in an attempt to help themselves but still do not have the economic ability to supply their facilities needs without substantial assistance from the state. It is therefore essential that the General Assembly provide funding assistance to make possible the construction of such facilities as each county may determine necessary, based on need, priorities, merit, and planning, to improve the quality of life and economic development in the most economically distressed counties of this state.



§ 50-8-212. Definitions

As used in this article, the term:

(1) "Board" means the Board of Community Affairs.

(2) "Commissioner" means the commissioner of community affairs.

(3) "Comprehensive plan" means any plan by a county or municipality relating to the facilities needs of such county or municipality proposed or prepared pursuant to the minimum standards and procedures for preparation of comprehensive plans and for implementation of comprehensive plans established by the department in accordance with Article 1 of this chapter.

(4) "Conflict" means any conflict, dispute, or inconsistency relating to a local plan or to the priority of the facilities needs in a local plan arising within a facilities development committee created pursuant to this article.

(5) "Department" means the Department of Community Affairs.

(6) "Facility" or "facilities" means a capital improvement designed to assist the less developed county in economic development including, but not limited to, the areas of transportation networks; water supply and treatment, sewer, waste-water treatment, and solid waste disposal facilities; public safety, fire protection, and emergency medical services; recreational, general government, and educational facilities; and libraries and other cultural structures.

(7) "Less developed county" means any county designated pursuant to Code Section 50-8-213. Any area so designated shall, for the purposes of this article, be considered a less developed area for a period of not less than ten years.

(8) "Local plan" means the plan of any less developed county and the municipalities lying therein which plan consolidates and prioritizes the facilities needs contained in the various comprehensive plans of the less developed county and the municipalities lying therein.

(9) "Regional commission" means a regional commission created pursuant to the provisions of Article 2 of this chapter.



§ 50-8-213. Designation and ranking of less developed counties

(a) Not later than July 1, 1992, using the most current data available from the Department of Labor and the United States Department of Commerce, the commissioner shall rank and designate as less developed counties the lower 25 percent of all counties in this state using a combination of the following factors:

(1) Highest unemployment rate for the most recent 36 month period;

(2) Lowest per capita income for the most recent 36 month period;

(3) Highest percentage of residents whose income is below the poverty level according to the most recent data available; and

(4) Average weekly manufacturing wage according to the most recent data available.

(b) The commissioner shall be authorized to include in the designation provided for in subsection (a) of this Code section any county which, in the opinion of the commissioner of community affairs, undergoes a sudden and severe period of economic distress caused by the closing of one or more business enterprises located in such county. No designation made pursuant to this subsection shall operate to displace or remove any other county previously designated as a less developed area.



§ 50-8-214. Membership of facilities development committee

(a) There is created in each less developed county a facilities development committee to be composed as follows:

(1) Three members appointed by the governing authority of the less developed county, one who is a member of such authority, and one who is from the private sector, and one who may but need not serve in the county government who shall serve as chairman of the committee; and

(2) Two members appointed by the governing authority of each municipality lying within the less developed county, one who is a member of such authority and one who is from the private sector.

(b) All members shall reside within the less developed county or the municipality from which they are appointed and shall serve without compensation.

(c) Members shall serve terms of four years and may be reappointed.



§ 50-8-215. Policies and procedures for facilities development committee

(a) Each facilities development committee shall be known by the name of the county followed by the words "Facilities Development Committee."

(b) The commissioner shall establish policies and procedures by rule or regulation for the facilities development committees necessary for said committees to perform the duties provided by this article.

(c) Each regional commission within which a less developed county lies is authorized and directed to assist the facilities development committee in the development of a local plan.



§ 50-8-216. Preparation of comprehensive local plan for less developed county

(a) Each facilities development committee, in conjunction with the regional commission in which the less developed county is located, shall review the comprehensive plans for facilities needs prepared by the less developed county and each municipality lying therein pursuant to the provisions of Article 2 of this chapter and shall consolidate such comprehensive plans and prepare a local plan which prioritizes the combined facilities needs contained in each comprehensive plan. Such local plan may be amended from time to time pursuant to procedures established pursuant to subsection (b) of Code Section 50-8-215 to change the priorities or add new facilities. No facility shall be added to a local plan unless it has previously been made a part of the comprehensive plan of either the less developed county or a municipality lying therein pursuant to Article 2 of this chapter.

(b) Not later than the first day of July of the year following its creation, each facilities development committee shall provide the commissioner with the local plan of facility development developed pursuant to subsection (a) of this Code section.



§ 50-8-217. Conflicts arising in preparation and submission of local plan

In the event any conflict arises in or with the facilities development committee in the preparation and submission of a local plan, such conflict shall be resolved by the department in the manner provided by subsection (d) of Code Section 50-8-7.1.



§ 50-8-218. Submission of local plan required; applications for grants

No less developed county shall be eligible to receive a grant pursuant to this article until a local plan has been submitted. The commissioner shall provide by rule or regulation for the submission of local plans and the administration of grant applications and shall establish criteria for the types of facilities which would qualify for a grant under this article; provided, however, that such criteria shall realistically reflect the diverse facility needs of the various less developed counties for economic development. The commissioner shall submit such criteria to the General Assembly at the next regular session following July 1, 1991, and such criteria shall become effective only when ratified by joint resolution of the General Assembly. The power of the commissioner to promulgate such criteria shall be deemed to be dependent upon such ratification.



§ 50-8-219. Review of local plan by commissioner

(a) The commissioner shall review each plan to determine compliance with the criteria established pursuant to Code Section 50-8-218 and within 30 days from the date of submission of the plan shall approve or disapprove such plan. If the commissioner disapproves any plan, he shall provide a detailed reason for such recommendation and may suggest such changes to the plan as he deems appropriate.

(b) Any county may apply to the board for review of a disapproved plan. The board shall review each such plan and, within 30 days from the date of receipt of the commissioner's recommendation, shall either approve or disapprove the plan. If the plan is disapproved, the board shall provide the facilities development committee with a detailed reason for such disapproval and may suggest such changes to the plan as would result in the approval of the plan.



§ 50-8-220. Matching grants for implementation of local plan

(a) Each less developed county shall be entitled to receive from the state matching grants in an equal amount pursuant to this article for the implementation of all or part of its local plan of facilities development as approved by the board in the order of priority as established in its local plan, subject to the provisions of Code Section 50-8-222 and subject to the availability of funds appropriated by the General Assembly for such grants.

(b) The governing authority of the less developed county shall be responsible for receiving such funds, which it shall maintain separate from all other county funds, and shall be responsible for implementing the plan of development.

(c) The governing authority of the less developed county shall be authorized to perform all functions necessary to implement the local plan of facilities development including, without limitation, purchasing or leasing property and entering into such contracts as may be necessary for such purpose.

(d) The funds granted pursuant to this Code section may be used as received or in conjunction with funds from any other available source, and they may be used in conjunction with any leasing authority granted to the less developed county or in conjunction with any revolving loan fund, or both, and may be used as matching funds for any federal or state grant.



§ 50-8-221. Oversight of local plan by facilities development committee

Each facilities development committee shall have oversight authority of each local plan of facilities development, and the governing authority of the less developed county shall submit annually to the department a detailed written progress report and full accounting of receipts and expenditures.



§ 50-8-222. Distribution of appropriated funds; ratio of matching funds; submission of consolidated report and accounting

(a) The department shall direct the distribution of any appropriated funds to the governing authority of the less developed county, as provided in Code Section 50-8-220; provided, however, that the less developed county and the municipalities within the less developed counties shall annually match any appropriated funds in a ratio of $1.00 local funds for every $9.00 appropriated funds.

(b) The commissioner shall consolidate the annual progress reports and accounting of funds submitted by the facilities development committees and submit a consolidated report and accounting to the General Assembly not later than December 31 of each year.






Article 10 - Martin Luther King, jr., Advisory Council

§ 50-8-240. Creation; members; vacancies; quorum

(a) There is created within the Department of Community Affairs the Martin Luther King, Jr., Advisory Council.

(b) The council shall consist of nine members as follows:

(1) The commissioner of community affairs or his or her designee;

(2) Six members to be appointed by the Governor, two of whom shall be between the ages of 18 and 22 years;

(3) One member to be appointed by the President of the Senate; and

(4) One member to be appointed by the Speaker of the House of Representatives.

(c) Members shall serve four-year terms. No member of the council shall serve more than two consecutive terms.

(d) Vacancies in the membership of the council shall be filled for the balance of the unexpired term by the appointing authority.

(e) The council shall select annually a chairperson from among its membership.

(f) Members of the council shall be subject to removal from office by the appointing authority when the actions or condition of a member shall be considered as good cause for removal.

(g) A majority of the council shall constitute a quorum for the transaction of business.

(h) Members of the council shall serve without compensation but, to the extent moneys are received from voluntary contributions through a not for profit corporation, shall be eligible to receive reimbursement for mileage and other expenses actually incurred in performance of their duties in accordance with the rates and standards for reimbursement of state employees.



§ 50-8-241. Duties

The Martin Luther King, Jr., Advisory Council shall have the following duties:

(1) To promote racial harmony, understanding, respect, and good will among all citizens;

(2) To promote principles of nonviolence, peace, and social justice;

(3) To promote among the people of Georgia, by appropriate activities, both awareness and appreciation of the Civil Rights movement and advocacy of the principles and legacy of Martin Luther King, Jr.;

(4) To develop, coordinate, and advise the state of appropriate ceremonies and activities relating to the observance of the birthday of Martin Luther King, Jr., including, without limitation, providing advice and assistance to local governments and private organizations;

(5) To enable the people of Georgia to reflect on the life and teachings of Martin Luther King, Jr., through educational endeavors, cultural performances, exhibitions, and events that are multiethnic and family oriented; and

(6) To prepare an annual report for the Governor and the General Assembly detailing the actions taken to fulfill these responsibilities and duties.



§ 50-8-242. Authority to establish not for profit corporation and appoint members

The Department of Community Affairs is authorized to establish a not for profit corporation and to appoint the members of the board of trustees of such corporation for the purpose of sustaining and furthering the purpose of the council.






Article 11 - Downtown Renaissance Fund

§ 50-8-260. Definitions

As used in this article, the term:

(1) "Department" means the Department of Community Affairs.

(2) "Fund" means the Georgia Downtown Renaissance Fund, a revolving loan fund originating low-interest loans for qualified investments in a downtown district.



§ 50-8-261. Short title; establishment; director; application for assistance; fees; rules and regulations

(a) This article shall be known and may be cited as the "Georgia Downtown Renaissance Fund Act."

(b) The Georgia Downtown Renaissance Fund is established within the department for the purpose of assisting local governments, downtown development authorities, urban redevelopment authorities, special districts, and nonprofit organizations with financing and technical assistance to encourage economic and small business development, historic preservation, private investment, public improvements, leadership development, training, design assistance, and financing in the effort of improving downtown districts.

(c) The commissioner of community affairs shall serve as the director of the fund.

(d) (1) Using such funds as may be appropriated, the office may provide assistance to eligible local governments, urban redevelopment authorities, development authorities, or downtown development authorities in the form of technical assistance, loans, loan guarantees, or any combination thereof.

(2) Appropriated funds by line item in any appropriations Act for the Georgia Downtown Renaissance Fund shall be used for project financing and be disbursed through rules and procedures promulgated by the Office of Downtown Development.

(3) The initial investment into the Georgia Downtown Renaissance Fund shall be capped on an annual basis of $5 million per year for up to four years, not to exceed $20 million.

(e) The department may apply for, receive, administer, and use any grant, other financial assistance, or other funds made available to the department from any government or other source for furthering the purposes of the fund.

(f) Each municipal corporation in this state may make application to the department for assistance in downtown district development. A major criteria to be used in determining the amount of any financial assistance granted by the department from the fund may be the local commitment to the redevelopment of the downtown district.

(g) The department shall be authorized to charge reasonable application or service fees to offset administrative costs incurred in the administration of the fund.

(h) The department shall be authorized to promulgate any rules and regulations necessary to implement and administer this Code section.






Article 12 - Metropolitan Transportation Planning Process for Atlanta Urbanized Area and Atlanta Air Quality Region

§ 50-8-280. Metropolitan Transportation Planning Process established; determination of regional air quality planning area; participating governmental units; funding; policy boards; conflict of laws

(a) Contiguous local governments within which lie designated portions of the Atlanta Urbanized Area, as defined in 23 U.S.C. Section 101(a) (37), or air quality nonattainment areas, as identified under the federal Clean Air Act, 42 U.S.C. Section 7401, et seq., shall participate in a metropolitan transportation planning process through a metropolitan planning organization established by one or more units of government, or through a metropolitan planning process established through their area regional commission.

(b) The metropolitan transportation and air quality planning area for each regional commission established pursuant to Code Section 50-8-32 and metropolitan area planning and development commission established pursuant to Code Section 50-8-82 shall be defined by paragraph (1) of subsection (f) of Code Section 50-8-4.

(c) Any unit of government that is participating as a limited member of a metropolitan area planning and development commission for transportation purposes and is located outside the planning area defined by paragraph (1) of subsection (f) of Code Section 50-8-4 shall be authorized, on or after July 1, 2015, to designate the local area regional commission to serve as the metropolitan planning organization.

(d) Any unit of government that is not participating as a limited member of a metropolitan area planning and development commission for transportation purposes shall continue to perform metropolitan planning in accordance with 23 U.S.C. Section 134.

(e) Regional commissions and metropolitan area planning and development commissions shall be provided funding by the appropriate state and regional entities to develop a comprehensive transportation and air quality plan for affected local governments within the Atlanta Urbanized Area as defined by the United States Census Bureau and further defined by paragraph (1) of subsection (f) of Code Section 50-8-4.

(f) Each regional commission established pursuant to Code Section 50-8-32 and metropolitan area planning and development commission established pursuant to Code Section 50-8-82 shall establish a policy board that shall govern the transportation and air quality planning process for all affected areas, approve plans, and have equal voting representation from affected local governments.

(g) In the event of any conflict between the provisions of law governing metropolitan planning and development commissions and those governing regional commissions, the laws defined in this Code section shall control and shall govern the metropolitan transportation planning area funding and planning responsibilities.









Chapter 9 - Georgia Building Authority

Article 1 - General Provisions

§ 50-9-1. Short title

This article and Article 2 of this chapter may be cited as the "Georgia Building Authority Act."



§ 50-9-2. Definitions

As used in this article and Article 2 of this chapter, the term:

(1) "Authority" means the Georgia Building Authority, the same being formerly known as the "State Office Building Authority." The change in the name of the authority shall not affect the rights, powers, privileges, or liabilities of the authority or of any person under the provisions of this article and Article 2 of this chapter.

(2) "Bonds" or "revenue bonds" means any bonds issued by the authority under this article and Article 2 of this chapter including refunding bonds.

(3) "Cost of the project" means the cost of construction; the cost of all lands, properties, rights and easements, and franchises acquired; the cost of all machinery and equipment; financing charges; interest prior to and during construction and for one year after completion of construction; cost of engineering, architectural, and legal expenses and of plans and specifications and other expenses necessary or incident to determining the feasibility or practicability of the project; administrative expense and such other expenses as may be necessary or incident to the financing herein authorized, the construction of any project, the placing of the same in operation, and the condemnation of property necessary for such construction and operation. Any obligation or expense incurred for any of the foregoing purposes shall be regarded as a part of the cost of the project and may be paid or reimbursed as such out of the proceeds of revenue bonds issued under Article 2 of this chapter for such project.

(4) "Project" means and includes one or a combination of two or more of the following: buildings and facilities intended for use as offices and related uses and all structures, including electric, gas, steam, and water utilities and facilities of every kind and character deemed by the authority necessary or convenient for the efficient operation of any department, board, commission, or agency of the state. Without limiting the foregoing and without further determination of necessity or convenience, the word "project" also means and includes public parks and public parking facilities adjacent to the state capitol other than the facilities within or connected to state owned or state leased buildings; a parking facility on the "Old Incinerator" site acquired in 1983 by the State of Georgia from the City of Atlanta in Fulton County, Georgia; an executive mansion and buildings, structures, and facilities of every kind and character for use in conjunction with the mansion regardless of whether the buildings, structures, and facilities are physically connected with such mansion; and a Department of Transportation laboratory and buildings, structures, and facilities of every kind and character for use in conjunction with the laboratory, regardless of whether the buildings, structures, and facilities are physically connected with the laboratory, provided that the buildings, structures, and facilities are built and constructed on property owned by the Department of Transportation at Forest Park, Georgia.

(5) "Self-liquidating project" means any project or combination of projects if, in the judgment of the authority, the revenues to be derived by the authority from rentals of the project or projects will be sufficient to pay the cost of maintaining, repairing, and operating the project and to pay the principal and interest of revenue bonds which may be issued for the cost of the project, projects, or combination projects.



§ 50-9-3. Creation of authority; general powers; membership; officers; quorum; vacancy; expenses; rules

There is created a body corporate and politic to be known as the Georgia Building Authority which shall be deemed to be an instrumentality of the state and a public corporation, and by that name, style, and title the body may contract and be contracted with, implead and be impleaded, and bring and defend actions in all courts. The authority shall consist of the same persons who comprise the State Properties Commission. Each member shall serve under the same terms and conditions as provided for in Code Section 50-16-32. The state property officer appointed by the Governor pursuant to Code Section 50-16-35 shall serve as executive director of the authority. The authority shall make rules and regulations for its own government. It shall have perpetual existence. Any change in name or composition of the authority shall in no way affect the vested rights of any person under this article and Article 2 of this chapter nor impair the obligations of any contracts existing under this article and Article 2 of this chapter.



§ 50-9-4. Authority assigned for administrative purposes

The authority is assigned to the State Properties Commission for administrative purposes only as prescribed in Code Section 50-4-3.



§ 50-9-5. General powers

The authority shall have the powers:

(1) To have a seal and alter the same at pleasure;

(2) To acquire by purchase, lease, or otherwise and to hold, lease, and dispose of real and personal property of every kind and character for its corporate purposes;

(3) To acquire in its own name by purchase, on such terms and conditions and in such manner as it may deem proper, or by condemnation, in accordance with any and all laws applicable to the condemnation of property for public use, real property or rights of easements therein or franchises necessary or convenient for its corporate purposes and to use the same so long as its corporate existence shall continue and to lease or make contracts with respect to the use of or disposal of the same in any manner it deems to the best advantage of the authority, the authority being under no obligation to accept and pay for any property condemned under this chapter except from the funds provided under the authority of this chapter; and in any proceedings to condemn, such orders may be made by the court having jurisdiction of the action or proceeding as may be just to the authority and to the owners of the property to be condemned. No property shall be acquired under this chapter upon which any lien or other encumbrance exists unless at the time such property is so acquired a sufficient sum of money is deposited in trust to pay and redeem the fair value of the lien or encumbrance; and if the authority shall deem it expedient to construct any project on lands which are a part of the real estate holdings of the state, the Governor is authorized to execute for and on behalf of the state a lease of the lands to the authority for such parcel or parcels as shall be needed for a period not to exceed 50 years. If the authority shall deem it expedient to construct any project on any other lands the title to which shall then be in the state, the Governor is authorized to convey, for and in behalf of the state, title to such lands to the authority;

(4) To appoint and select officers, agents, and employees, including engineering, architectural, and construction experts, fiscal agents, and attorneys, and fix their compensation and to serve as financial adviser and agent to other state authorities;

(5) To make contracts and leases and to execute all instruments necessary or convenient, including contracts for construction of projects and leases of projects or contracts with respect to the use of projects which it causes to be erected or acquired; and any and all political subdivisions, departments, institutions, or agencies of the state are authorized to enter into contracts, leases, or agreements with the authority upon such terms and for such purposes as they deem advisable. Without limiting the generality of the above, authority is specifically granted to any department, board, commission, agency, or appellate court of the state to enter into contracts and lease agreements for the use or concerning the use of any structure, building, or facilities or a combination of any two or more structures, buildings, or facilities of the authority for a term not exceeding 50 years; and any department, board, commission, or agency of the state may obligate itself to pay an agreed sum for the use of the property so leased and also to obligate itself as part of the lease contract to pay the cost of maintaining, repairing, and operating the property leased from the authority;

(6) To construct, erect, acquire, own, repair, remodel, maintain, add to, extend, improve, equip, operate, and manage projects, as defined in Code Section 50-9-2, to be located on property owned by or leased by the authority, the cost of any such project to be paid in whole or in part from the proceeds of revenue bonds of the authority or from such proceeds and any grant from the United States or any agency or instrumentality thereof;

(7) To accept loans or grants of money or materials or property of any kind from the United States or any agency or instrumentality thereof upon such terms and conditions as the United States or the agency or instrumentality may impose;

(8) To borrow money for any of its corporate purposes and to issue negotiable revenue bonds payable solely from funds pledged for that purpose and to provide for the payment of the same and for the rights of the holders thereof;

(9) To exercise any power usually possessed by private corporations performing similar functions, which is not in conflict with the Constitution and laws of this state; and

(10) To do all things necessary or convenient to carry out the powers expressly given in this chapter.



§ 50-9-6. Authorization for projects and facilities on Confederate Soldiers' Home property

Reserved. Repealed by Ga. L. 2015, p. 385, § 2-9/HB 252, effective July 1, 2015.



§ 50-9-7. Authorization for state archives building

In addition to the powers and authority granted under this article and Article 2 of this chapter, the authority shall be authorized and empowered to construct, operate, and maintain under this article and Article 2 of this chapter as a project thereunder a state archives building on property owned or acquired by the state.



§ 50-9-8. Charges and leases for use of projects

(a) The authority is authorized to fix rentals and other charges which any department, board, commission, or agency of the state, governmental subdivisions thereof, or other persons, firms, or corporations shall pay to the authority for the use of each project, or part thereof or combination of projects, and to charge and collect the same and to lease and make contracts with any department, board, commission, or agency of the state with respect to the use by an institution or unit under its control of any project or part thereof. Such rentals and other charges shall be so fixed and adjusted in respect to the aggregate thereof from the project or projects for which a single issue of revenue bonds is used, as to provide a fund sufficient with other revenues of the project or projects, if any, to pay:

(1) The cost of maintaining, repairing, and operating the project or projects, including reserves for extraordinary trust indentures, unless such cost is otherwise provided for, which cost shall be deemed to include the expenses incurred by the authority on account of the project or projects for water, light, sewer, and other services furnished by other facilities like such institution; and

(2) The principal of the revenue bonds and the interest thereon as the same becomes due.

(b) The rentals contracted to be paid by the state or any department, agency, or institution of the state to the authority under leases entered upon pursuant to this article and Article 2 of this chapter shall constitute obligations of the state for the payment of which the good faith of the state is pledged. The rentals shall be paid as provided in the lease contracts from funds appropriated for such purposes by the terms of the Constitution of this state. It shall be the duty of the state or any department, agency, or institution of the state to see to the punctual payment of all such rentals.

(c) In the event of any failure or refusal on the part of lessees punctually to perform any covenant or obligation contained in any lease entered upon pursuant to this article and Article 2 of this chapter, the authority may enforce performance by any legal or equitable process against lessees, and consent is given for the institution of any such action.

(d) The authority shall be permitted to assign any rental due it by lessees to a trustee or paying agent as may be required by the terms of any trust indenture entered into by the authority.



§ 50-9-9. Disruptions of state employees; protection of property

(a) In that it has been previously declared by state law that the use of the capitol building and grounds shall be limited to departments of state government and to state and national political organizations and for no other purposes unless specifically authorized by law and in that the employees of the departments of state government, and of state agencies, authorities, commissions, boards, bureaus, and other state entities located in the capitol building and other state buildings are engaged in the business of the citizens of the state and should not be unreasonably interrupted in the performance of their public duties, it is, therefore, in the best interest of the state and its citizens that a public policy against such unreasonable disruptions of state employees in the performance of their official duties be declared, and it is in this Code section so declared.

(b) Without the express written consent of the director of the Georgia Building Authority, his or her designee, or his or her successor in office first having been received and except as otherwise provided by state law, it shall be illegal for any person, firm, group, organization, or other entity to beg, panhandle, solicit, or to sell goods, wares, or any other objects or services within any buildings or on the grounds, sidewalks, or other ways owned by or under the control of the state, its agencies, authorities, commissions, boards, bureaus, or other state entities.

(c) Any person who violates subsection (b) of this Code section shall be guilty of a misdemeanor.

(d) The authority or its legal successor shall establish the rules and regulations for and carry out the implementation of this Code section.

(e) Notwithstanding anything contained in this Code section or elsewhere, subsections (a) and (b) of this Code section shall not be applicable to persons, firms, organizations, corporations, or other entities doing business with the Department of Administrative Services or the activities in relation thereto; and this Code section shall be permissive in nature.

(f) Certified law enforcement officers employed by the Department of Public Safety and security personnel employed by or under contract with that department shall exercise such powers and duties as are authorized by law to keep watch over and protect the property of the authority in that area designated as Capitol Square by Code Section 50-2-28. Certified law enforcement officers employed by such department shall have jurisdiction to enforce all laws within such area.



§ 50-9-10. Rules and regulations for operation of projects

It shall be the duty of the authority to prescribe rules and regulations for the operation of each project or combination of projects constructed under this article and Article 2 of this chapter, including rules and regulations to ensure maximum use or occupancy of each such project.



§ 50-9-11. Acceptance of grants and contributions

The authority, in addition to the moneys which may be received from the sale of revenue bonds and from the collection of revenues, rents, and earnings derived under this chapter, shall have authority to accept from any federal agency grants for or in aid of the construction of any project or for the payment of bonds and to receive and accept contributions from any source of either money or property or other things of value to be held, used, and applied only for the purposes for which such grants or contributions may be made.



§ 50-9-12. Moneys received deemed trust funds

All moneys received pursuant to the authority of this article and Article 2 of this chapter, whether as proceeds from the sale of revenue bonds, as grants or other contributions, or as revenues, rents, and earnings, shall be deemed trust funds to be held and applied solely as provided in this article and Article 2 of this chapter.



§ 50-9-13. Exemption from taxation

It is found, determined, and declared that the creation of the authority and the carrying out of its corporate purpose are in all respects for the benefit of the people of this state and are a public purpose and the authority will be performing an essential governmental function in the exercise of the power conferred upon it by this article and Article 2 of this chapter. This state covenants with the holders of the bonds that the authority shall be required to pay no taxes or assessments upon any of the property acquired or leased by it or under its jurisdiction, control, possession, or supervision or upon its activities in the operation or maintenance of the buildings erected or acquired by it or any fees, rentals, or other charges for the use of such buildings or other income received by the authority and that the bonds of the authority, their transfer, and the income therefrom shall at all times be exempt from taxation within the state. The tax exemption provided in this Code section shall include an exemption from all sales and use tax on property purchased, leased, or used by the authority.



§ 50-9-14. Jurisdiction and venue of actions

Any action to protect or enforce any rights under this article and Article 2 of this chapter shall be brought in the Superior Court of Fulton County, and any action pertaining to validation of any bonds issued under this article and Article 2 of this chapter shall likewise be brought in such court which shall have exclusive, original jurisdiction of such actions.



§ 50-9-15. Provisions supplemental

The Code sections of this article and Article 2 of this chapter shall be deemed to provide an additional and alternative method for the doing of the things authorized thereby and shall be regarded as supplemental and additional to powers conferred by other laws and shall not be regarded as in derogation of any other powers.



§ 50-9-16. Liberal construction of provisions

This article and Article 2 of this chapter, being for the welfare of the state and its inhabitants, shall be liberally construed to effect the purposes hereof.



§ 50-9-17. Transferred authorities

(a) As used in this Code section, the term:

(1) "Authority" means the Georgia Building Authority as set forth in Code Section 50-9-2.

(2) "Transferred authorities" means the Georgia Building Authority (Markets) set forth in Article 1 of Chapter 10 of Title 2, the Georgia Building Authority (Hospital) set forth in Article 2 of Chapter 7 of Title 31, the Georgia Building Authority (Penal) set forth in Chapter 3 of Title 42, and the Agency for Removal of Hazardous Materials set forth in Article 4 of Chapter 9 of Title 50, as each entity existed as of June 30, 2008.

(b) Beginning July 1, 2008, all functions, duties, responsibilities, and obligations of the transferred authorities shall belong to the authority. The authority shall also succeed to the rights, claims, remedies, securities, and any other debt or obligation owing to the transferred authorities.

(c) The authority shall be substituted for the transferred authorities on any bonds, claims, causes of action, contracts, leases, agreements, or other indebtedness or obligations of the transferred authorities. Contracts held by the transferred authorities shall be considered contracts of the authority, and any rights of renewal, prerogatives, benefits, and rights of enforcement under such contracts shall also be transferred to the authority.

(d) Appropriations for functions transferred from the transferred authorities to the authority may be transferred as provided in Code Section 45-12-90, relating to disposition of appropriations for duties, purposes, and objects which have been transferred. Personnel, equipment, and facilities previously employed for such transferred functions shall likewise be transferred to the authority. Upon the effective date of the transfer, all personnel positions authorized for the transferred authorities shall be transferred to the authority and all employees whose positions are transferred to the authority shall become employees of the authority in the unclassified service as provided in Code Section 45-20-6.

(e) All assets, moneys, properties both tangible and intangible, and other valuable instruments and consideration belonging to the transferred authorities on the date of transfer shall become the property and assets of the authority.

(f) Rules and regulations previously adopted by the transferred authorities shall remain in full force and effect as rules and regulations of the authority until amended, repealed, or superseded by action of the authority.






Article 2 - Revenue Bonds

§ 50-9-30. Issuance authorized; amount; interest; redemption

The authority, or any authority or body which has or which may in the future succeed to the powers, duties, and liabilities vested in the authority created in Article 1 of this chapter, shall have power and is authorized at one time, or from time to time, to provide by resolution for the issuance of negotiable revenue bonds in the sum not to exceed $59 million outstanding at any one time of the authority for the purpose of paying all or any part of the cost as defined in Code Section 50-9-2 of any one or combination of projects. The principal and interest of the revenue bonds shall be payable solely from the special fund provided in Code Section 50-9-42 for such payment. The bonds of each issue shall be dated; shall bear interest at the lowest obtainable rate, payable in such medium of payment as to both principal and interest as may be determined by the authority; and may be made redeemable before maturity, at the option of the authority, at such price or prices and under such terms and conditions as may be fixed by the authority in the resolution providing for the issuance of the bonds.



§ 50-9-31. Form, denomination, place of payment, registration

The authority shall determine the form of the bonds, including any interest coupons to be attached thereto, and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest thereof, which may be at any bank or trust company within or outside the state. The bonds may be issued in coupon or registered form, or both, as the authority may determine, and provision may be made for the registration of any coupon bond as to principal alone and also as to both principal and interest.



§ 50-9-32. Valid signatures, seal, attestation

In case any officer whose signature appears on any bonds or whose facsimile signature appears on any coupon ceases to be an officer before the delivery of the bonds, the signature shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until the delivery. All such bonds shall be signed by the chairman of the authority, and the official seal of the authority shall be affixed thereto and attested by the secretary of the authority; and any coupons attached thereto shall bear the signature or facsimile signature of the chairman of the authority. Any coupon may bear the facsimile signature of such person and any bond may be signed, sealed, and attested on behalf of the authority by such persons as at the actual time of the execution of the bonds shall be duly authorized or hold the proper office, although at the date of the bonds the persons may not have been so authorized or shall not have held such office.



§ 50-9-33. Negotiable instruments; exempt from taxation

All revenue bonds issued under this article and Article 1 of this chapter shall have and are declared to have all the qualities and incidents of negotiable instruments under the negotiable instruments law of the state. The bonds and the income therefrom shall be exempt from all taxation within the state.



§ 50-9-34. Manner and price of sale

The authority may sell the bonds in such manner and for such price as it may determine to be for the best interests of the authority.



§ 50-9-35. Proceeds to be used for project costs; disbursed under restrictions; additional bonds authorized to provide for deficit; surplus to be paid into fund

The proceeds of the bonds shall be used solely for the payment of the cost of the project or combined project and shall be disbursed upon requisition or order of the chairman of the authority under such restrictions, if any, as the resolution authorizing the issuance of the bonds or the trust indenture may provide. If the proceeds of the bonds, by error of calculation or otherwise, shall be less than the cost of the project or combined project, unless otherwise provided in the resolution authorizing the issuance of the bonds or in the trust indenture, additional bonds may in like manner be issued to provide the amount of the deficit, which unless otherwise provided in the resolution authorizing the issuance of the bonds or in the trust indenture shall be deemed to be of the same issue and shall be entitled to payment from the same fund without preference or priority of the bonds first issued for the same purpose. If the proceeds of the bonds of any issue shall exceed the amount required for the purpose for which such bonds are issued, the surplus shall be paid into the fund provided in Code Section 50-9-42 for the payment of principal and interest of such bonds.



§ 50-9-36. Interim certificates and temporary bonds authorized

Prior to the preparation of definitive bonds, the authority may, under like restrictions, issue interim receipts, interim certificates, or temporary bonds, with or without coupons, exchangeable for definitive bonds upon the issuance of the latter.



§ 50-9-37. Replacement of mutilated or lost bonds

The authority may also provide for the replacement of any bond which becomes mutilated or is destroyed or lost.



§ 50-9-38. No other conditions precedent; issuance for combination of projects authorized; passage and effective date of resolution

The revenue bonds may be issued without any other proceedings or the happening of any other conditions or things than those proceedings, conditions, and things which are specified or required by this article or Article 1 of this chapter. In the discretion of the authority, revenue bonds of a single issue may be issued for the purpose of paying the cost of any one or more, including a combination of, projects at any one institution or any number of institutions. Any resolution providing for the issuance of revenue bonds under this article or Article 1 of this chapter shall become effective immediately upon its passage and need not be published or posted, and any such resolution may be passed at any regular, special, or adjourned meeting of the authority by a majority of its members.



§ 50-9-39. Not debt or pledge of credit of state; bonds to contain recital of provisions

Revenue bonds issued under this article and Article 1 of this chapter shall not be deemed to constitute a debt of the state or a pledge of the faith and credit of the state, but the bonds shall be payable solely from the fund provided for in Code Section 50-9-42; and the issuance of the revenue bonds shall not directly, indirectly, or contingently obligate the state to levy or to pledge any form of taxation whatever therefor or to make any appropriation for the payment. All such bonds shall contain recitals on their face covering substantially the foregoing provisions of this Code section; provided, however, that such funds as may be received from state appropriations or from any other source are declared to be available to any department, board, commission, or agency of the state and may be used for the performance of any lease contract entered into by such department, board, commission, or agency of the state.



§ 50-9-40. Trust indentures as security; provisions

In the discretion of the authority, any issue of the revenue bonds may be secured by a trust indenture by and between the authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or outside the state. The trust indenture may pledge or assign rents, revenues, and earnings to be received by the authority. Either the resolution providing for the issuance of revenue bonds or the trust indenture may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the authority in relation to the acquisition of property; the construction of the project; the maintenance, operation, repair, and insurance of the project; and the custody, safeguarding, and application of all moneys and may also provide that any project shall be constructed and paid for under the supervision and approval of consulting engineers or architects employed or designated by the authority and satisfactory to the original purchasers of the bonds issued therefor. The resolution or the trust indenture may also require that the security given by contractors and by any depository of the proceeds of the bonds or revenues or other moneys be satisfactory to such purchasers and may also contain provisions concerning the conditions, if any, upon which additional revenue bonds may be issued. It shall be lawful for any bank or trust company incorporated under the laws of this state to act as such depository and to furnish such indemnifying bonds or pledge such securities as may be required by the authority. The indenture may set forth the rights and remedies of the bondholders and of the trustee and may restrict the individual right of action of bondholders as is customary in trust indentures securing bonds and debentures of corporations. In addition to the foregoing, the trust indenture may contain such other provisions as the authority may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the trust indenture may be treated as a part of the cost of maintenance, operation, and repair of the project affected by the indenture.



§ 50-9-41. Authority to provide for payment of proceeds to person or agency as trustee

The authority shall, in the resolution providing for issuance of revenue bonds or in the trust indenture, provide for the payment of the proceeds of the sale of the bonds to any officer or person who or any agency, bank, or trust company which shall act as trustee of such funds and shall hold and apply the same to the purposes hereof, subject to such regulations as this article and Article 1 of this chapter and the resolution or trust indenture may provide.



§ 50-9-42. Sinking fund; pledge and allocation of funds to pay principal and interest

The revenues, rents, and earnings derived from any particular project or combined project or any and all funds from any source received by any department, board, commission, or agency of the state and pledged and allocated by it to the authority as security for the performance of any lease or leases or any and all revenues, rents, and earnings received by the authority, regardless of whether or not such rents, earnings, and revenues were produced by a particular project for which bonds have been issued unless otherwise pledged and allocated, may be pledged and allocated by the authority to the payment of the principal and interest on revenue bonds of the authority as the resolution authorizing the issuance of the bonds or in the trust instrument may provide; and such funds so pledged from whatever source received, which pledge may include funds received from one or more or all sources, shall be set aside at regular intervals as may be provided in the resolution or trust indenture into a sinking fund, which sinking fund shall be pledged to and charged with the payment of:

(1) The interest upon the revenue bonds as the interest falls due;

(2) The principal of the bonds as the same falls due;

(3) The necessary charges of paying agents for paying principal and interest; and

(4) Any premium upon bonds retired by call or purchase as hereinabove provided.

The use and disposition of the sinking fund shall be subject to such regulations as may be provided in the resolution authorizing the issuance of the revenue bonds or in the trust indenture, but, except as may otherwise be provided in the resolution or trust indenture, such sinking fund shall be a fund for the benefit of all revenue bonds without distinction or priority of one over another. Subject to the resolution authorizing the issuance of the bonds or in the trust indenture, surplus moneys in the sinking fund may be applied to the purchasing or redemption of bonds; and any such bonds so purchased or redeemed shall immediately be canceled and shall not again be issued.



§ 50-9-43. Rights and remedies of bondholders

Any holder of revenue bonds or interest coupons issued under this article, any receiver for such holders, or indenture trustee, if there is any, except to the extent the rights herein given may be restricted by resolution passed before the issuance of the bonds or by the trust indenture, may either at law or in equity, by action, mandamus, or other proceedings, protect and enforce any and all rights under the laws of the state or granted hereunder or under such resolution or trust indenture and may enforce and compel performance of all duties required by this article or Article 1 of this chapter or by resolution or trust indenture, to be performed by the authority, or any officer thereof, including the fixing, charging, and collecting of revenues, rents, and other charges for the use of the project or projects. In the event of default of the authority upon the principal and interest obligations of any revenue bond issue, any such holder, receiver, or indenture trustee shall be subrogated to each and every right, specifically including the contract rights of collecting rental, which the authority may possess against the state or any department, agency, or institution of the state and, in the pursuit of its remedies as subrogee, may proceed either at law or in equity by action, mandamus, or other proceedings to collect any sums by such proceedings due and owing to the authority and pledged or partially pledged directly or indirectly to the benefit of the revenue bond issue of which the individual, receiver, or trustee is representative. No holder of any such bond or receiver or indenture trustee thereof shall have the right to compel any exercise of the taxing power of the state to pay any such bond or the interest thereon or to enforce the payment thereof against any property of the state, nor shall any such bond constitute a charge, lien, or encumbrance, legal or equitable, upon the property of the state; provided, however, any provision of this article or Article 1 of this chapter or any other law to the contrary notwithstanding, any such bondholder or receiver or indenture trustee shall have the right by appropriate legal or equitable proceedings, including, without being limited to, mandamus, to enforce compliance by the appropriate public officials of Article VII, Section IV of the Constitution of this state; and permission is given for the institution of any such proceedings to compel the payment of lease obligations.



§ 50-9-44. Refunding bonds

The authority is authorized to provide by resolution for the issue of revenue refunding bonds of the authority for the purpose of refunding any revenue bonds issued under this article and Article 1 of this chapter and then outstanding, together with accrued interest thereon. The issuance of such revenue refunding bonds, the maturities and all other details thereof, the rights of the holders thereof, and the duties of the authority in respect to the same shall be governed by this article and Article 1 of this chapter insofar as the same may be applicable.



§ 50-9-45. Authorized investment and deposit securities

The bonds authorized by this article and Article 1 of this chapter are made securities in which all public officers and bodies of this state and all municipalities and all municipal subdivisions; all insurance companies and associations and other persons carrying on an insurance business; all banks, bankers, trust companies, savings banks, and savings associations, including savings and loan associations, building and loan associations, investment companies and other persons carrying on a banking business; all administrators, guardians, executors, trustees and other fiduciaries, and all other persons who are authorized to invest in bonds or other obligations of the state may properly and legally invest funds including capital in their control or belonging to them. The bonds are also made securities which may be deposited with and shall be received by all public officers and bodies of this state and all municipalities and municipal subdivisions for any purpose for which the deposit of the bonds or other obligations of this state may be authorized.



§ 50-9-46. Validation; parties defendant to action; judgment final and conclusive

Bonds of the authority shall be confirmed and validated in accordance with the procedure of Article 3 of Chapter 82 of Title 36, the "Revenue Bond Law." The petition for validation shall also make party defendant to such action any authority, subdivision, instrumentality, or agency of the state which has contracted with the authority for the use of any building, structure, or facilities for which bonds have been issued and sought to be validated; and such authority, subdivision, instrumentality, or agency shall be required to show cause, if any, why such contract or contracts and the terms and conditions thereof should not be inquired into by the court and the validity of the terms thereof determined and the contract adjudicated as security for the payment of any such bonds of the authority. The bonds when validated and the judgment of validation shall be final and conclusive with respect to such bonds and against the authority issuing the same and any authority, subdivision, instrumentality, or agency contracting with the authority.



§ 50-9-47. Interests and rights of bondholders not to be adversely affected; provisions constitute contract

While any of the bonds issued by the authority remain outstanding, the powers, duties, or existence of the authority or of its officers, employees, or agents or of any department, board, commission, or agency of the state shall not be diminished or impaired in any manner that will affect adversely the interests and rights of the holders of such bonds; and no other entity, department, agency, or authority will be created which will compete with the authority to such an extent as to affect adversely the interests and rights of the holders of the bonds, nor will the state itself so compete with the authority. This article and Article 1 of this chapter shall be for the benefit of the state, the authority, and the holders of any such bonds and, upon the issuance of bonds under the provisions hereof, shall constitute a contract with the holders of the bonds.






Article 3 - Executive Center Fine Arts Committee

§ 50-9-60. Creation of committee; membership

There is created as a division and arm of the Georgia Building Authority the Executive Center Fine Arts Committee, to be composed of nine members appointed by the Governor. No employee of the state nor any member of the General Assembly shall be eligible for appointment as a member of the committee. All members shall be deemed members at large charged with the responsibility of serving the best interests of the state as a whole.



§ 50-9-61. Terms of members; appointment; vacancies; honorary chairman; advisory groups; no compensation for services or expenses; reimbursement from private funds

Of the members first appointed under this article, three shall be appointed for terms of one year, three for terms of three years, and three for terms of five years. After the original appointment, each subsequent appointment shall be for terms of five years. All vacancies shall be filled for the balance of the unexpired term in the same manner as the original appointment. The spouse of the Governor shall be honorary chairman of the committee. The committee shall elect its chairman for a term of three years. The chairman may appoint other advisory and cooperative groups, who may not necessarily be members of the committee. Members of the committee shall not receive any compensation for their services, nor shall they receive any per diem, travel, or expense allowance from any state funds whatsoever. Members of the committee may, however, be reimbursed for their actual expenses from private funds donated for such purpose.



§ 50-9-62. Powers and duties

The committee shall have the following powers and responsibilities and shall perform the following duties:

(1) Promote a greater understanding and awareness of the history and significance of the executive mansion;

(2) Take leadership in guiding the development of research and publications on the history and significance of the executive mansion, thus establishing a continuity of effort in this area;

(3) Encourage, approve, and accept contributions and bequests and gifts or loans of furniture, works of art, memorabilia, and other personal property for its use in carrying out the purposes of the committee and its powers and responsibilities;

(4) Purchase appropriate period furnishings, books, and works of art for the executive mansion and exchange or sell personal property acquired subsequent to March 26, 1975, tangible or intangible, which has been acquired by the committee through gifts or otherwise from other public or private organizations, associations, or individuals;

(5) Make recommendations to the Georgia Building Authority for the purchase of any furnishings or other property or for the exchange or sale of any existing inventory at the executive mansion as of March 26, 1975;

(6) Acquire or provide for accession and replacement of objects for the executive mansion;

(7) Administer all funds, public and private, made available to the committee and disburse such funds in accordance with the purposes of this article; and

(8) Keep a complete list of all furnishings and of all gifts and articles received, together with their history and value, and request the assistance of the Division of Archives and History for this purpose.



§ 50-9-63. Employment and compensation of personnel

The committee may employ and fix the compensation of researchers, writers, curators, and other such consultants and professional personnel as it may deem necessary to assist in the exercise and performance of its duties.



§ 50-9-64. State agencies authorized to cooperate with committee

All departments, commissions, boards, agencies, officers, and institutions of the state or any political subdivisions thereof are authorized and directed to cooperate with the committee in carrying out the purposes of this article.



§ 50-9-65. Moneys received to be in special fund; property to become state property and may be sold or exchanged

All moneys received by the committee shall be set aside as a special fund to be used by the committee to carry out the purposes of this article. All other personal property, tangible or intangible, which is acquired by the committee subsequent to March 26, 1975, shall become the property of the state upon such acquisition. The personal property may be sold or exchanged by the committee as agent for the state, notwithstanding any other provision of law concerning the sale or exchange of personal property of the state, provided that nothing contained in this Code section shall be construed to permit the committee to make a gift of any such personal property.



§ 50-9-66. Accountability for funds; committee as instrumentality of state; not amenable to action; enjoys sovereign immunity

(a) The committee shall maintain and account for funds received by it for its purposes separately from the funds of the Georgia Building Authority.

(b) To the extent otherwise provided by law, the Georgia Building Authority may make its funds available to the committee for the purposes of the committee and shall be empowered to provide such other assistance to the committee as the committee and the authority deem appropriate.

(c) The committee, as a division and arm of the Georgia Building Authority, shall hold the status of the authority as a public body corporate and politic and an instrumentality of the state, but neither the committee nor its members shall be amenable to any action of any kind or nature arising out of the discharge of its powers and responsibilities under this article. The committee shall otherwise have and enjoy the sovereign immunity of the state.






Article 4 - Hazardous Materials Removal Agency



Article 5 - Purchase of Materials and Fixtures Based on Life Cycle Costs

§ 50-9-100. "Life cycle costs" defined

As used in this article, the term "life cycle costs" means the total costs associated with the use of building materials and fixtures, including the initial cost of acquisition and the cost of installation, operation, energy use, maintenance, and disposal of such material or fixture.



§ 50-9-101. Purchase of materials and fixtures to be based on life cycle costs

Any other provision of law to the contrary notwithstanding, the authority created by Article 1 of this chapter and all other state departments, agencies, and authorities shall purchase building materials and fixtures for use in the construction, reconstruction, renovation, and operation of state buildings and facilities taking into account life cycle costs in addition to acquisition cost.






Article 6 - Inventory of State Buildings






Chapter 10 - Georgia Development Authority

§ 50-10-1. Short title

This chapter may be cited as the "Georgia Development Authority Act."



§ 50-10-2. Legislative intent

(a) It is the purpose and intent of this chapter to provide an instrumentality to assist agricultural and industrial interests in their effort to commence, expand, or diversify their operations by providing credit and servicing functions to better enable the farmers and businessmen within this state to obtain needed capital funds and to encourage and secure financial institutions in the lending of money for such purposes.

(b) It is the purpose of this chapter to clothe the authority with corporate power to operate and to administer the funds held and received by it and to possess and operate under licenses or permits granted it by the United States or this state.



§ 50-10-3. Creation of authority; administration by agriculture department

(a) There is created a body corporate and politic to be known as the Georgia Development Authority which shall be deemed an instrumentality of the state and a public corporation; and by that name, style, and title such body may contract and be contracted with and bring and defend actions in all courts of this state. The authority shall consist of seven members: the Commissioner of Agriculture, ex officio, who shall be chairperson of the authority; the state auditor, ex officio; the commissioner of economic development, ex officio; two members of the public appointed by the Governor; and two members representing the interests of agriculture appointed by the Governor. Appointed members shall serve for terms of office of four years and until their successors are appointed and qualified. The authority shall be deemed to be the successor in law and interest to the Georgia Development Authority created by the General Assembly in Ga. L. 1960, p. 764, as amended by Ga. L. 1983, p. 1026.

(b) A majority of the members of the authority shall constitute a quorum. No vacancy on the authority shall impair the right of a majority of the appointed members from exercising all rights and performing all duties of the authority. The members of the authority shall be entitled to and shall be reimbursed for their actual travel and expenses necessarily incurred in the performance of their duties and shall receive the same per diem as do members of the General Assembly. The authority shall make rules and regulations for its own government. The authority shall have perpetual existence. Any change in the name or composition of the authority shall in no way affect the vested rights of any person under this chapter or impair the obligations of any contracts existing under this chapter. The Attorney General shall provide legal services for the authority and in connection therewith Code Sections 45-15-13 through 45-15-16 shall be fully applicable.

(c) The members of the authority shall be accountable in all respects as trustees. The authority shall keep suitable books and records of all actions and transactions and shall submit such books together with a statement of the authority's financial position to an independent auditing firm selected by the authority on or about the close of the state's fiscal year for the purpose of obtaining a certified audit of the authority's finances.

(d) All assets received by the authority under the terms of Public Law 499, Eighty-first Congress, Second Session, and all assets of the authority derived therefrom, shall be administered by the authority under the terms of such law, and the authority shall be authorized to employ agents to accomplish such administration. The authority shall not at any time commingle assets provided to the authority under the terms of Public Law 499, Eighty-first Congress, Second Session, with other assets of the authority. The authority shall maintain a separate accounting of such assets and shall maintain suitable books and records of such assets which shall be audited as are the books and records of the authority for other assets.

(e) The authority is assigned to the Department of Agriculture for administrative purposes only.



§ 50-10-4. Purpose; powers under business corporation law; prohibition against loans to persons convicted of controlled substance offense

(a) The corporate purpose and the general nature of the business of the Georgia Development Authority shall be:

(1) Rural rehabilitation permissible under the charter of the Georgia Rural Rehabilitation Corporation and contained in paragraph (3) thereof and within the meaning of Public Law 499, Eighty-first Congress, Second Session;

(2) The development of agriculture and industry generally within the state by providing, securing, or guaranteeing loans for such purposes; and

(3) Possession of and operation under any franchise, license, or permit granted to it by the United States or this state for a business purpose.

(b) The corporate powers of the authority shall be those provided in this chapter and those additional powers provided in the introductory clause and in paragraphs (1) through (5), (7), (10), and (11) of Code Section 14-2-302 and in Code Section 14-2-825.

(c)(1) As used in this subsection, the term:

(A) "Controlled substance" means any drug, substance, or immediate precursor included in the definition of controlled substances in paragraph (4) of Code Section 16-13-21. Such term shall also include marijuana as it is defined in paragraph (16) of Code Section 16-13-21.

(B) "Convicted" means a plea of guilty or a finding of guilty by a court of competent jurisdiction, irrespective of the pendency or availability of an appeal or an application for collateral relief.

(C) "Person" means a natural person, a corporation which has a convicted person as an officer or member of the board of directors, or a partnership or association which includes a convicted person as a member.

(2)(A) The Georgia Development Authority shall not provide, secure, or guarantee a loan to any person who, at the time such loan is provided, secured, or guaranteed, has been convicted, after April 16, 1990, under the laws of this state, under the laws of the United States, or under the laws of any of the other states or jurisdictions of the United States, of an offense arising out of the unlawful manufacture, distribution, possession, or use of a controlled substance; provided, however, that the provisions of this paragraph shall not apply in the case of a conviction in which a person does not lose his civil rights or to a person who has had his civil rights restored prior to the time such loan is provided, secured, or guaranteed.

(B) Notwithstanding the provisions of subparagraph (A) of this paragraph, the authority shall not be required to verify or make any independent investigation as to whether an applicant for a loan on or after July 1, 1990, has been convicted of one of the proscribed offenses enumerated in subparagraph (A) of this paragraph nor, though it shall not be precluded, shall it be required to foreclose upon such a loan upon later learning that an individual had been convicted of one of the proscribed offenses enumerated in subparagraph (A) of this paragraph prior to application.



§ 50-10-5. Powers and duties

(a)(1) In addition to, and not in limitation of, the powers granted in this chapter, the Georgia Development Authority shall have and may exercise the power and authority to:

(A) Guarantee or insure loans made for rural rehabilitation purposes or for agricultural and industrial development, provided that, with respect to any such guarantee or contract of insurance made by the authority involving an asset provided to the authority under Public Law 499, Eighty-first Congress, Second Session, the authority shall maintain a reserve or insurance fund out of such assets in an amount not less than 15 percent of the contingent liability existing by reason of any such contracts of insurance or guarantee. The reserve or insurance fund of the authority may be invested; and

(B) Borrow money from funds granted to the state by the administrator of the federal Environmental Protection Agency pursuant to 33 U.S.C.A. Section 1381, et seq., and administered by the Georgia Environmental Finance Authority pursuant to paragraph (30) of subsection (b) of Code Section 50-23-5 and to use the same to make loans to finance eligible water pollution control projects which are designed to mitigate pollution from agricultural operations. The borrowing of such moneys and administration of such loans made by the Georgia Development Authority shall be in accordance with federal requirements.

(2) Any funds or assets of the authority obtained under the provisions of Public Law 499, Eighty-first Congress, Second Session, or funds derived from such funds or assets, shall not be liable for any deficit, default, or failure of any environmental facility project and the authority shall not be obligated on, responsible for, or liable on any obligation of any kind entered into relating to environmental facility projects. The authority shall only be responsible for those obligations related to the funds or assets of the authority received under Public Law 499, Eighty-first Congress, Second Session and funds or assets derived therefrom.

(b) In addition to the powers granted in Code Section 50-10-4 and subsection (a) of this Code section, the authority shall have the power:

(1) To bring and defend an action in all courts, the original jurisdiction and venue of such actions against the authority being in the Superior Court of Fulton County;

(2) To have a seal and alter the same at its pleasure;

(3) To make and execute contracts, lease agreements, and all other instruments necessary or convenient to exercise the powers of the authority or to further the public purpose for which the authority is created, and to make loans, to provide security for loans, or to guarantee loans for the purpose of developing agriculture or industry; provided, however, that the authority shall not make any such loan or guarantee or provide any such security or issue any bonds, notes, or other obligations in connection therewith, unless the authority shall adopt a resolution finding that the project for which such loan or guarantee is to be made or for which such security is to be provided will promote the development of agriculture or industry;

(4) To acquire by purchase, lease, or otherwise and to hold, lease, and dispose of real or personal property of every kind and character, or any interest therein, in furtherance of the public purpose of the authority;

(5) To appoint officers, agents, and employees, prescribe their duties and qualifications, and fix their compensation;

(6) To borrow money to further or carry out its public purpose and to issue revenue bonds, notes, or other obligations to evidence such loans and to execute leases, trust indentures, trust agreements for the sale of its revenue bonds, notes, or other obligations, loan agreements, mortgages, deeds to secure debt, trust deeds, security agreements, assignments, and such other agreements or instruments as may be necessary or desirable in the judgment of the authority, and to evidence and to provide security for such loans;

(7) To collect fees and charges in connection with its loans, commitments, and servicing including, but not limited to, reimbursements of costs of financing, as the authority shall determine to be reasonable and as shall be approved by the authority;

(8) To invest, subject to any agreement with bondholders, moneys of the authority not required for immediate use to carry out the purposes of this chapter, including the proceeds from the sale of any bonds and any moneys held in reserve funds, in obligations which shall be limited to the following:

(A) Bonds or other obligations of the state or bonds or other obligations, the principal and interest of which are guaranteed by the state;

(B) Bonds or other obligations of the United States or of subsidiary corporations of the United States government fully guaranteed by such government;

(C) Obligations of agencies of the United States government issued by the Federal Land Bank, the Federal Home Loan Bank, the Federal Intermediate Credit Bank, and the Bank for Cooperatives;

(D) Bonds or other obligations issued by any public housing agency or municipality in the United States, which bonds or obligations are fully secured as to the payment of both principal and interest by a pledge of annual contributions under an annual contributions contract or contracts with the United States government, or project notes issued by any public housing agency, urban renewal agency, or municipality in the United States and fully secured as to payment of both principal and interest by a requisition, loan, or payment agreement with the United States government;

(E) Certificates of deposit of national or state banks located within the state which have deposits insured by the Federal Deposit Insurance Corporation or any Georgia deposit insurance corporation and certificates of deposit of federal savings and loan associations and state building and loan associations located within the state which have deposits insured by the Federal Savings and Loan Insurance Corporation or any Georgia deposit insurance corporation, including the certificates of deposit of any bank, savings and loan association, or building and loan association acting as depository, custodian, or trustee for any such bond proceeds; provided, however, that the portion of such certificates of deposit in excess of the amount insured by the Federal Deposit Insurance Corporation or the Federal Savings and Loan Insurance Corporation or any Georgia deposit insurance corporation, if any such excess exists, shall be secured by deposit with the Federal Reserve Bank of Atlanta, Georgia, or with any national or state bank located within the state, of one or more of the following securities in an aggregate principal amount equal at least to the amount of such excess:

(i) Direct and general obligations of the state or of any county or municipality in the state;

(ii) Obligations of the United States or subsidiary corporations included in subparagraph (B) of this paragraph;

(iii) Obligations of agencies of the United States government included in subparagraph (C) of this paragraph; or

(iv) Bonds, obligations, or project notes of public housing agencies, urban renewal agencies, or municipalities included in subparagraph (D) of this paragraph;

(F) Interest-bearing time deposits, repurchase agreements, reverse repurchase agreements, rate guarantee agreements, or other similar banking arrangements with a bank or trust company having capital and surplus aggregating at least $50 million or with any government bond dealer reporting to, trading with, and recognized as a primary dealer by the Federal Reserve Bank of New York having capital aggregating at least $50 million or with any corporation which is subject to registration with the Board of Governors of the Federal Reserve System pursuant to the requirements of the federal Bank Holding Company Act of 1956, provided that each such interest-bearing time deposit, repurchase agreement, reverse repurchase agreement, rate guarantee agreement, or other similar banking arrangement shall permit the moneys so placed to be available for use at the time provided with respect to the investment or reinvestment of such moneys and provided, further, that all moneys in each such interest-bearing time deposit, repurchase agreement, reverse repurchase agreement, rate guarantee agreement, or other similar banking arrangement shall be continuously and fully secured by obligations described in subparagraph (A), (B), (C), or (D) of this paragraph, equal at all times to the amount of the interest-bearing time deposit, repurchase agreement, reverse repurchase agreement, rate guarantee agreement, or other similar banking arrangements;

(9) To acquire or contract to acquire from any person, firm, corporation, local government, federal or state agency, or corporation by grant, purchase, or otherwise, leaseholds, real or personal property, or any interest therein; and to sell, assign, exchange, transfer, convey, lease, mortgage, or otherwise dispose of or encumber the same; and local government is authorized to grant, sell, or otherwise alienate leaseholds, real and personal property, or any interest therein to the authority;

(10) To invest any moneys held in debt service funds or sinking funds not restricted as to investment by the Constitution or laws of this state or the federal government or by contract not required for immediate use or disbursement in obligations of the types specified in paragraph (8) of this subsection, provided that, for the purposes of this paragraph, the amounts and maturities of such obligations shall be based upon and correlated to the debt service, which debt service shall be the principal installments and interest payments schedule for which such moneys are to be applied;

(11) To apply for and to accept any gifts or grants or loan guarantees or loans of funds or property or financial or other aid in any form from the federal government or any agency or instrumentality thereof, or from the state or any agency or instrumentality thereof, or from any other source for all of the purposes specified in this chapter and to comply, subject to the provisions of this chapter, with the terms and conditions thereof;

(12) To use income earned on any investment for such corporate purposes of the authority as the authority in its discretion shall determine;

(13) To adopt bylaws governing the conduct of business by the authority, the election of officers of the authority other than the chairman, the duties of officers of the authority, and other matters which the authority determines to deal with in its bylaws;

(14) To exercise any power granted by the laws of this state to public or private corporations which is not in conflict with the public purpose of the authority;

(15) To do all things necessary or convenient to carry out the powers conferred by this chapter; and

(16) To designate three or more of its number to constitute an executive committee who, to the extent provided in such resolution or in the bylaws of the authority, shall have and may exercise the powers of the authority in the management of the affairs and property of the authority and the exercise of its power.

(c) The authority shall not have the power of eminent domain.

(d) No person shall be eligible to receive a loan from the first-time farmer tax-free note program of the authority, or any similar loan program established by the authority after July 1, 1986, unless such person has demonstrated to the satisfaction of the authority that such person has the ability to and intends to derive at least 25 percent of his or her livelihood from agricultural operations.



§ 50-10-6. Exemption from taxation

It is found, determined, and declared that the creation of this authority and the carrying out of its corporate purposes are in all respects for the benefit of the people of the state and that the authority is an institution of purely public charity and will be performing an essential governmental function in the exercise of the power conferred upon it by this chapter. For such reasons the state covenants with the holders from time to time of the bonds, notes, and other obligations issued under this chapter that the authority shall not be required to pay any taxes or assessments imposed by the state or any of its counties, municipal corporations, political subdivisions, or taxing districts upon any property acquired by the authority or under its jurisdiction, control, possession, or supervision or leased by it to others, or upon its activities in the operation or maintenance of any such property or on any income derived by the authority in the form of fees, recording fees, rentals, charges, purchase price, installments, or otherwise, and that the bonds, notes, and other obligations of the authority, their transfer, and the income therefrom shall at all times be exempt from taxation within the state. The tax exemption provided in this chapter shall not include any exemption from sales and use tax on property purchased by the authority or for use by the authority.



§ 50-10-7. Certain notes exempt from intangible tax

Long-term notes secured by real estate and held by the authority or its assignees shall be exempt from the intangible recording tax imposed by Article 3 of Chapter 6 of Title 48.



§ 50-10-8. Approval of bond issues by financing and investment commission

The issuance of any bond, revenue bond, note, or other obligation or incurring of debt, public or otherwise, by the authority must be approved by the commission established by Article VII, Section IV, Paragraph VII of the Constitution of the State of Georgia of 1983 or its successor.



§ 50-10-9. Rights under federal Constitution

The authority shall have all rights afforded the state by virtue of the Constitution of the United States, and nothing in this chapter shall be construed to remove any such rights.



§ 50-10-10. Liberal construction

This chapter, being for the welfare of this state and its inhabitants, shall be liberally construed to effect the purposes specified in this chapter.






Chapter 11 - State Law Library



Chapter 12 - Commissions and Other Agencies

Article 1 - Georgia Commission for the National Bicentennial Celebration

§§ 50-12-1 through 50-12-7.

Reserved. Repealed by Ga. L. 1991, p. 94, § 50, effective March 14, 1991.






Article 2 - Georgia Council for the Arts

Part 1 - General Provisions

§ 50-12-20. Legislative findings and declaration of public policy

The General Assembly finds that the general welfare of the people of this state will be promoted by giving recognition to the arts as a vital part of our culture and heritage and economic development. The arts industry fuels cultural heritage tourism, the fastest growing segment of tourism; is a catalyst for community revitalization, boosting local economies; fuels arts education in our schools, which prepares students to be entrepreneurial, critical thinkers; and spurs innovation, helping industries to become more competitive in a global marketplace. The General Assembly, therefore, declares it to be the public policy of this state to encourage the development of the arts.



§ 50-12-21. Creation of council

There is created an arts council to be known as the "Georgia Council for the Arts," hereinafter referred to as the council. The council is created as an advisory body.



§ 50-12-22. Appointment of members; terms; vacancies; expenses; removal; chairperson; meetings

(a) The council shall consist of nine members who shall be appointed by the Governor. Councilmembers shall serve two three-year terms. The Governor shall fill any vacancies for unexpired terms. In addition to the nine members appointed by the Governor pursuant to this subsection, the Governor shall appoint two ex officio members from the General Assembly.

(b) With regards to the composition of the council:

(1) The council shall be broadly representative of the major fields of the arts and related creative industries;

(2) The council should be a balanced representation of the entire state, accounting for, but not limited to, minority and ethnic groups, gender diversity, geographic diversity, large and small organizations, and the public and private sectors;

(3) Councilmembers shall be appointed from among private citizens who are widely known for their competence and experience in connection with the arts and related creative industries, as well as their knowledge of community and state interests; and

(4) Consideration shall be given to recommendations for membership made by persons or organizations involved in civic, educational, business, labor, professional, cultural, ethnic, and performing and creative arts fields, as well as those with knowledge of community and state interests.

(c) Members shall be entitled to reimbursement for expenses incurred in the work of the council when authorized in advance by the commissioner of economic development.

(d) Active and continuing participation by members of the council is needed. Any member who fails to attend three regularly scheduled, consecutive meetings may be removed by the council.

(e) A chairperson shall be appointed annually by the Governor for a term ending on June 30 of the year following such appointment. The chairperson shall be a person widely recognized for his or her knowledge, experience, and interest in the arts industry, as well as his or her knowledge of community and state interests.

(f) The council shall meet upon the call of the chairperson, but not less often than twice during each fiscal year. A majority of the members appointed to the council shall constitute a quorum.



§ 50-12-23. Powers and duties generally

The council shall advise the Governor through the Department of Economic Development concerning methods and programs to:

(1) Stimulate and encourage the study and development of the arts as well as public interest and participation therein;

(2) Encourage public interest in the cultural heritage of this state;

(3) Expand this state's cultural resources;

(4) Encourage and assist freedom of artistic expression essential for the well-being of the arts;

(5) Assist the communities and organizations within this state in originating and creating their own cultural and artistic programs;

(6) Advance the arts in education, tourism, community development, and economic development in Georgia;

(7) Assist local governments and communities within this state to plan, build, and connect the arts to their tourism, community, and economic development initiatives;

(8) Establish standards and procedures and advisory committees as necessary to support the director and staff in furthering the objectives of the council's programs; and

(9) Seek and receive the views of all levels of government and the private and nonprofit sectors with respect to state programs and policies for the promotion and assistance of the arts industry.



§ 50-12-24. Annual report

The council shall submit an annual report to the Governor and to the commissioner of economic development concerning the appropriate methods to encourage participation in and appreciation of the arts in order to meet the legitimate needs and aspirations of persons in all parts of this state.



§ 50-12-25. Powers and authority of Department of Economic Development as to council

The Department of Economic Development shall have the powers and authority necessary to carry out the purposes established by this article, including, but not limited to, the powers:

(1) To establish overall policy for grant awards, evaluations, and programs recommended by the council;

(2) To hold hearings, make and sign any agreements, and do and perform any acts which may be necessary, desirable, or proper to carry out the purposes of this article;

(3) To request from any department, division, board, bureau, commission, or other agency of the state such reasonable assistance and data as will enable it properly to carry out its powers and duties;

(4) To accept, on behalf of the state, any federal funds granted by act of Congress or by executive order for all or any of the purposes of this article; and, upon appropriation by the General Assembly, to expend such funds for the purposes set forth in the appropriations Act;

(5) To accept any grants, gifts, donations, or bequests for all or any of the purposes of this article;

(6) To propose methods to encourage private initiative in the arts; and

(7) To advise and consult with the Governor; the General Assembly; national foundations; and other local, state, and federal departments and agencies on methods to coordinate and assist existing resources and facilities, with the purpose of fostering artistic and cultural endeavors generally.



§ 50-12-26. Appointment of personnel for council

The commissioner of economic development shall select and appoint such personnel as the commissioner shall determine to be necessary to support the council and the programs undertaken pursuant to this article.






Part 2 - Georgia Arts Alliance

§ 50-12-30. Legislative findings

The General Assembly finds that:

(1) Tourism is Georgia's second largest industry and cultural heritage tourism is the fastest growing industry segment;

(2) The arts surpass professional sports in attendance and are ranked as one of the top ten reasons for corporate relocations;

(3) The arts preserve history and heritage for Georgians;

(4) The arts enhance education success for our children through the teaching of complex and abstract ideas; the nurturing of the development of cognitive, social, and personal competencies; and the reaching of otherwise unreachable students;

(5) Preparing Georgia children for success in our competitive global economy that increasingly demands creative solutions to challenging problems is a fundamental obligation of the State of Georgia;

(6) Utilizing all available tools to improve Georgia's public schools is critical to demonstrating Georgia's strong commitment to work force readiness and to encouraging continued job growth and relocation of attractive knowledge based industries within Georgia;

(7) Research studies and experience in recent years demonstrate that the presence of arts in education, whether part of the curriculum or as supplemental programs, can increase students' engagement in learning as well as their social and civic development;

(8) Integrating arts in education in various ways as a meaningful part of the K-12 school environment can have the following benefits:

(A) Reaching and increasing the performance of students who often struggle to succeed in school, including disadvantaged students, English language learners, and students with disabilities;

(B) Providing new challenges for those students already considered successful;

(C) Improving the cognitive skills of students involved in reading, language development, and mathematics;

(D) Lead to a student's development of problem solving and critical and creative thinking skills;

(E) Motivating students to learn and become more involved in their schools;

(F) Increasing student attendance and engagement and lowering drop out rates; and

(G) Promoting student self-confidence and fostering better relationships among students and teachers;

(9) Public funding support for the arts and the teaching and physical infrastructure needed to provide arts and arts in education is an essential part of Georgia's efforts to improve education and provide for economic development and tourism;

(10) Companies desire employees who can meet the challenges of a global economy and can apply creative thought to problem solving;

(11) The arts build communities and increase the quality of life for Georgians;

(12) Increasing the availability of the arts and tourism is a direct economic benefit for the economy of Georgia and will provide jobs and opportunities for our citizens;

(13) It is in the best interests of this state and its citizens to support the arts, education, economic development, and tourism; and

(14) The success and significant advances made by the Georgia Research Alliance as a public-private partnership in higher education demonstrates that a coordinated public-private partnership to focus resources on critical educational objectives is an efficient and flexible means for allocating resources and ensuring measurable results.



§ 50-12-31. Creation of Georgia Arts Alliance; purpose; governing organization; appointment of members of board of trustees; terms; advisory committee

(a) In order to foster a public-private partnership for the support of the arts, education, economic development, and tourism in this state, there is created the Georgia Arts Alliance. Such alliance shall be for the purpose of receiving and distributing funds for the support of the arts, including the Georgia Council for the Arts, and the teaching and physical infrastructure needed to provide arts and arts in education in order to improve education and provide for economic development and tourism. The Georgia Arts Alliance shall not be an entity or agency of government, but shall be a private entity operating under and in accordance with the laws of this state. It is the intent of the General Assembly that such private entity take all necessary steps to become a Section 501(c)(3) entity under the Internal Revenue Code.

(b) (1) The Georgia Arts Alliance shall be governed by a board of trustees consisting of ten members. The members of the board shall include the State School Superintendent, the commissioner of economic development, the Executive Director of the Georgia Council of the Arts, and seven members appointed by the Governor, Lieutenant Governor, and Speaker of the House as follows: the Governor shall appoint five members, one of whom may be the head of a not for profit arts organization with an annual budget of more than $10 million, one of whom may be the head of a not for profit organization with a budget of less than $10 million, one of whom may be the chief executive officer of a for profit company with more than 1,000 employees, one of whom may be the chief executive officer of a for profit company with less than 1,000 employees, and one of whom is a representative of a private charitable foundation; the Lieutenant Governor shall select one member who may be the head of a school district with more than 25,000 students; and the Speaker of the House shall select one member who may be the head of a school district with less than 25,000 students.

(2) The Governor shall appoint one member to serve as chairperson of the board of trustees. The board may elect such other officers as the board deems appropriate. The board shall meet at the call of the chairperson or the request of any three members.

(c) The members of the board of trustees shall serve terms of four years and until their successors are appointed and qualified; provided, however, that the initial terms of the head of a not for profit arts organization with an annual budget of more than $10 million, the head of a school district with more than 25,000 students, and the chief executive officer of a for profit company with fewer than 1,000 employees in Georgia shall be for two years and until their successors are appointed and qualified. Thereafter, such members shall serve four-year terms and until their successors are appointed and qualified. The members of the board shall serve without compensation but may be reimbursed for actual and reasonable expenses incurred while on the business of the alliance.

(d) The board of trustees shall appoint an advisory committee to assist the board members in their duties. Such advisory committee shall consist of not more than 30 members and shall be chaired by the executive director of the alliance. The advisory committee shall include at least two representatives from each of the state's congressional districts. In making its appointments, the board shall select members of the boards of arts, education, economic development, and tourism organizations; persons who have shown a commitment to the arts in their communities; and persons who understand the needs of business, education, and the arts and tourism industries. Such members shall serve for four-year terms and until their successors are selected and qualified; provided, however, that the board of trustees shall designate 15 of the initial appointees to serve terms of two years and until their successors are selected and qualified. Such 15 members shall thereafter serve four-year terms and until their successors are selected and qualified. The members of the advisory committee shall serve without compensation but may be reimbursed for actual and reasonable expenses incurred while on the business of the advisory committee.



§ 50-12-32. Purposes

The Georgia Arts Alliance may have the following purposes:

(1) To support the efforts of the Georgia Council for the Arts in the advancement of the arts and tourism industries of this state;

(2) To support through the arts and arts education the efforts of the Georgia Department of Economic Development;

(3) To support the improvement of public education in Georgia through the integration of the arts in education and to ensure that the benefits of arts education are competitively available to all schools;

(4) To provide annually to individual public schools enabling matching grants for up to three years for a specified arts program or project for students based on competitive evaluation by the advisory board or a committee of the advisory board of the various proposals;

(5) To provide annually to the Georgia Council for the Arts an incremental addition to the council's funding from other sources to support professional development of teachers, teaching artists, and administrators for arts in education through learning grants to individuals; and to support employment of an art education specialist in both the Georgia Council for the Arts and the Department of Education;

(6) To partner with a Learning Center for Excellence in the Arts serving all of Georgia which is owned or operated by an organization that is exempt from taxation under Section 501(c)(3) of the Internal Revenue Code and which is part of a Music Center of Excellence serving all of Georgia and has an infrastructure in place to support at least 50,000 students in kindergarten through grade 12;

(7) To receive, invest, and administer funds received, including without limitation funds from the state, the federal government, private donations, grants, and other sources to fulfill the purposes for which the alliance is created;

(8) To attract contributions and grants for the purposes of the alliance;

(9) To utilize funds of the alliance for matching dollars for federal and foundation grants to fulfill the purposes of the alliance; and

(10) To engage in other activities designed to support Georgia's arts and the teaching and physical infrastructure needed to provide arts and arts in education in order to improve education and provide for economic development and tourism.



§ 50-12-33. Duties and responsibilities of board of trustees

The board of trustees shall have the following duties and responsibilities:

(1) To operate and manage the Georgia Arts Alliance, including the investment and reinvestment of the alliance's funds, the management of assets of the alliance, and the distribution of such funds and assets to fulfill the purpose of the alliance;

(2) To enter into contracts with public and private entities for services needed by the alliance and to fulfill the purposes of the alliance;

(3) To employ such staff and consultants as deemed necessary to fulfill the purposes of the alliance and to manage, invest, and administer funds and assets of the alliance;

(4) To receive, retain, and invest donations, state and federal funding, grants, and other funds and assets;

(5) To ensure that an annual independent audit is conducted of all funds and assets of the alliance;

(6) To apply for and administer grants from public and private entities to fulfill the purposes of the alliance, to assist Georgia arts organizations in obtaining and administering grants for these purposes, and to partner with other organizations in order to obtain such grants;

(7) To institute and administer grant programs for Georgia arts organizations and programs to fulfill the purposes of the alliance;

(8) To ensure that determinations of any public funding recipients shall be based not on political expediency but rather on the project's contribution to the general welfare of its intended audience and the project's demonstration of its relative ability to provide benefits to the state and its citizens as quantified as required by paragraph (10) of this Code section;

(9) To promote, fund, conduct, and assist in the development, provision, and expansion of arts education programs in Georgia and the teaching and physical infrastructure needed to provide arts and arts in education;

(10) To develop a measurement consistent with state or national standards that will ensure that information provided by the alliance in any report to the Governor and the General Assembly concerning the impact of the arts on education, economic development, and tourism have verifiable metrics in order to aid the General Assembly in determining whether any public money expended in support of the arts provides quantifiable benefits to the state and its citizens; and

(11) To perform such other tasks as may be appropriate to fulfill its purposes not inconsistent with law.



§ 50-12-34. Independent audit; reporting

(a) The funds and assets of the alliance shall be independently audited annually, and the results of such audit shall be open to inspection at reasonable times by any person. A copy of the audit report shall be sent to the state auditor and the state accounting officer.

(b) The alliance shall provide the Governor and the members of the General Assembly with a full report of its activities and funds distribution in December of each year with recommendations, if any, for legislation to assist the alliance in achieving its purposes. The report shall include information on the impact of the arts on education, economic development, and tourism, specifying the metric results using the measurement system developed by the alliance as required in paragraph (10) of Code Section 50-12-33.



§ 50-12-35. Recommendations to Governor and General Assembly

The Georgia Arts Alliance may from time to time make written recommendations to the Governor and the General Assembly for strengthening of the arts in Georgia. The recommendations may include, but not be limited to, the following:

(1) Strategies for promoting, both within Georgia and beyond, cultural tourism for all areas of the state; and

(2) Recommendations regarding the use of arts in education and instruction in arts in the public schools.









Article 3 - Georgia State Games Commission

§ 50-12-40. Definitions

As used in this article, the term:

(1) "Direct-support organization" means a Georgia nonprofit corporation organized and operated to receive, hold, invest, and administer property and to make expenditures to or for the benefit of the Georgia State Games, Olympic training facilities, and the promotion of national and international amateur sports competition.

(2) "Physical fitness" means good or improved habits relating to recreation, exercises, sports, and the use of leisure time and instructions for these purposes and for improving the physique and health of the residents of the state.



§ 50-12-41. Creation of Georgia State Games Commission; purpose; administration

(a) There is created a Georgia State Games Commission, hereafter called the commission, for the purpose of protecting and improving the physical fitness of the residents of the state.

(b) The commission is assigned to the Department of Natural Resources for administrative purposes only, as specified in Code Section 50-4-3.



§ 50-12-42. Purpose of article

The purpose of this article is:

(1) To promote the health and physical fitness of the citizens of this state;

(2) To promote participation in amateur sports by citizens of all ages and skill levels;

(3) To promote a state-wide program of amateur athletic competition, culminating in state championship competitions; and

(4) To promote state, national, and international amateur sports through the establishment of Olympic training facilities within the state.



§ 50-12-43. Membership of commission; term of office; chairman; meetings; quorum; rules; vacancies

(a) The commission shall consist of members to be appointed as follows:

(1) The Governor shall appoint one member from each congressional district in this state;

(2) The President of the Senate shall appoint two members from the state at large; and

(3) The Speaker of the House of Representatives shall appoint two members from the state at large.

(b) The members shall be selected because of their experience and interest in physical fitness and amateur athletics and shall share a commitment to promote amateur athletics in the state. The terms of the 12 members of the commission who were in office on January 1, 1991, shall expire on December 31, 1993. As soon as legally permissible after January 1, 1991, the President of the Senate and the Speaker of the House of Representatives shall each appoint one additional member to the commission for initial terms expiring on December 31, 1993. In the event the number of members of the United States House of Representatives from Georgia is increased following the United States decennial census of 1990, the Governor shall appoint an appropriate number of additional members to the commission and such members shall have initial terms expiring on December 31, 1993. Successors to members whose terms expire on December 31, 1993, shall be appointed for initial terms as follows:

(1) Members appointed by the Governor from odd-numbered congressional districts, one member appointed by the President of the Senate, and one member appointed by the Speaker of the House of Representatives shall have initial terms beginning on January 1, 1994, and ending December 31, 1995; and

(2) Members appointed by the Governor from even-numbered congressional districts, one member appointed by the President of the Senate, and one member appointed by the Speaker of the House of Representatives shall have initial terms beginning on January 1, 1994, and ending December 31, 1997.

Successors to such members and future successors shall be appointed immediately prior to the expiration of a term of office, shall take office on January 1 following their appointment, and shall have terms of office of four years each and until their respective successors are appointed. Members shall be eligible for reappointment for an unlimited number of terms.

(c) Members shall elect a chairman who shall be a member of the commission. The commission shall meet regularly at the call of the Governor or the chairman. A majority of the total number of members to which the commission is entitled shall constitute a quorum. The commission shall adopt such rules and regulations as are necessary and proper to govern its procedure and business.

(d) In the event of the death, disability, resignation, removal, or refusal to serve of any member, the appointing official of that member shall appoint a qualified person to fill the unexpired term.

(e) Each member of the commission shall receive the same expense allowance per day as that received by a member of the General Assembly for each day such member of the commission is in attendance at a meeting of the commission, plus reimbursement for actual transportation costs while traveling by public carrier or the legal mileage rate for the use of a personal automobile in connection with such attendance.



§ 50-12-44. Promotion of physical fitness and sports

The commission shall have the following powers and duties in addition to other powers and duties set forth in this article:

(1) To develop and stage a program of state-wide amateur athletic competitions to be known as the "Georgia State Games";

(2) To enter into contracts with both public and private parties in connection with the exercise of powers and duties of the commission;

(3) To procure insurance coverage for participants in its programs;

(4) To appoint and select officers, agents, and employees, including professional and administrative staff;

(5) To enlist the support of individuals, civic groups, amateur and professional sports associations, and other organizations in promoting, conducting, and staging the Georgia State Games and in promoting and improving physical fitness in amateur sports programs;

(6) To enter into agreements for the development, marketing, promotion, staging, and television and radio broadcasting or reproduction of:

(A) The Georgia State Games; and

(B) The official Georgia State Games emblem, posters, and any other artistic, orthographic, or visual representations or designations relating to the Georgia State Games;

(7) To accept monetary grants, gifts, and proceeds arising from any contracts of the commission from the federal government; state government; any county, municipality, or local government; any board, bureau, commission, agency, authority, or establishment of any such government; or any individual, group of individuals, or any other organization, public or private; and to hold, invest, and disburse such grants, gifts, and proceeds and the income derived from the grants, gifts, and proceeds in carrying out the objectives and purposes of the commission;

(8) To accept from the federal government or any instrumentality thereof or any other public or private person, firm, or corporation in the name of and for the state services, equipment, supplies, and materials by way of gift or grant for any purpose provided by this article;

(9) To promote the development of Olympic training centers within the state. Such centers shall be managed by a Georgia State Games and Olympic training centers direct-support organization under contract with the Department of Natural Resources as further provided in Code Section 50-12-45. The commission shall assure that state and local governmental entities and other entities cooperate to the extent feasible in providing existing facilities for use in Olympic training;

(10) To promote national and international amateur athletic competitions;

(11) To recommend rules for adoption and establish policies for the operation of the Georgia State Games, the promotion of national and international amateur athletic competitions, and the development of Olympic training centers;

(12) To maintain liaison with the Department of Education, county and independent boards of education, private and parochial schools, physical fitness commissions of the several political subdivisions of the state, and comparable agencies of other states or of the federal government;

(13) To sponsor physical fitness and amateur sports workshops, clinics, conferences, and other similar activities;

(14) To give recognition to outstanding developments and achievements in, and contributions to, physical fitness and amateur sports;

(15) To collect and disseminate physical fitness and sports information and initiate advertising campaigns promoting physical fitness and amateur sports;

(16) To encourage local governments and communities to develop local physical fitness programs and amateur athletic competition; and

(17) To adopt, alter, or repeal its bylaws, rules, and regulations governing the manner in which its business may be transacted and in which the power granted to it may be enjoyed, as the commission may deem necessary or expedient in facilitating its business.



§ 50-12-45. Assistance by direct-support organization; contract with organization; pattern and design of games; frequency and sites; subsidiary corporations

(a) The commission may authorize a direct-support organization as defined by Code Section 50-12-40 to assist the operation of the Georgia State Games, the promotion of national and international amateur athletic competitions, and the development of Olympic training centers. The direct-support organization shall operate under contract with the Department of Natural Resources.

(b) The contract between the direct-support organization and the Department of Natural Resources shall, at a minimum, provide for:

(1) Approval of the articles of incorporation of the direct-support organization by the commission, and for the governance of the direct-support organization by members appointed by the commission and approved by the Governor;

(2) Submission of an annual budget for the approval of the commission and the Governor. The budget shall be in accordance with rules adopted by the commission;

(3) Certification by the Governor or his designee, after conducting an annual financial and performance review, that the direct-support organization is operating in compliance with the terms of the contract and in a manner consistent with the goals of the commission and in the best interest of the state. Such certification shall be made to the commission annually and reported in the official minutes of a meeting of the commission;

(4) The release and conditions for the expenditure of any state revenues;

(5) The reversion to the state of funds held in trust by the direct-support organization if the contract is terminated; and

(6) The fiscal year of the direct-support organization as beginning on July 1 and ending June 30 in each and every year.

(c) The Georgia State Games shall be patterned after the Summer Olympic games with variations as necessitated by the availability of facilities, equipment, and expertise. The games shall be designed to encourage the participation of athletes representing a broad range of age groups, skill levels, and Georgia communities. Participants shall be residents of this state. Regional competitions shall be held throughout the state, and the top qualifiers in each sport shall proceed to the final competitions to be held at a site in the state having the necessary facilities and equipment for conducting the competitions.

(d) The commission shall determine the frequency of the Georgia State Games and shall select the sites of the final competition and regional competitions.

(e) The commission is authorized to incorporate one or more nonprofit corporations as subsidiary corporations of the commission for the purpose of carrying out any of the powers of the commission and to accomplish any of the purposes of the commission. Any subsidiary corporations created pursuant to this subsection shall be created pursuant to Chapter 3 of Title 14, the "Georgia Nonprofit Corporation Code," and the Secretary of State shall be authorized to accept such filings. Upon dissolution of any subsidiary corporation of the commission, any assets shall revert to the commission or to any successor to the commission or, failing such succession, to the State of Georgia.



§ 50-12-46. Authority of Governor to permit use of property, facilities, and services by direct-support organization

The Governor is authorized to permit the use of property, facilities, and personal services of or at any university system facility or institution by any Georgia State Games and Olympic training centers direct-support organization, subject to the provisions of this Code section. For the purposes of this Code section, personal services includes full-time or part-time personnel as well as payroll processing.



§ 50-12-47. Audit of Georgia State Games direct-support organization

The Georgia State Games direct-support organization shall make provisions for an annual financial and compliance audit of its financial accounts and records by an independent certified public accountant in accordance with rules established by the commission. The annual audit report shall be submitted to the Governor and the commission for review and approval. Upon approval, the Governor and the commission shall certify the audit report to the Department of Audits and Accounts for review and approval.



§ 50-12-48. Annual report of commission; budget

The commission shall make an annual report of its activities to the Governor and to the General Assembly, with any recommendations which it may wish to make. The commission shall not be required to distribute copies of the annual report to the members of the General Assembly but shall notify the members of the availability of the report in the manner which it deems to be most effective and efficient.






Article 4 - Halls of Fame

Part 1 - Georgia Sports Hall of Fame

§§ 50-12-60 through 50-12-63.1.

Reserved. Repealed by Ga. L. 1998, p. 214, § 1, effective May 1, 1998.

Title Note

Chapter Note

Part Note






Part 2 - Georgia Golf Hall of Fame

§§ 50-12-64 through 50-12-69. 1

Reserved. Repealed by Ga. L. 2010, p. 753, § 3/HB 449, effective June 2, 2010.






Part 3 - Georgia Aviation Hall of Fame

Subpart 1 - General Provisions

§ 50-12-70. Creation of Aviation Hall of Fame; board assigned to Department of Economic Development

(a) There is created the Georgia Aviation Hall of Fame which shall be governed by the Georgia Aviation Hall of Fame Board.

(b) The board is assigned to the Department of Economic Development for administrative purposes only, as specified in Code Section 50-4-3.



§ 50-12-71. Appointment, terms, and expenses of board members

(a) The board shall be composed of 17 members to be appointed as follows:

(1) Sixteen members shall be appointed by the Governor, five members for initial terms of two years; five members for initial terms of three years; four members for initial terms of four years; and two members provided for in 1991 for initial terms of five years. Seven of the members appointed by the Governor may reside in any area of the state. Of the remaining nine members appointed by the Governor, one member shall reside in and be appointed from each of the nine districts provided in subsection (b) of this Code section. Successors to such members shall be appointed by the Governor for terms of six years; and

(2) One member shall be appointed by the Commander of the Warner Robins Air Logistics Center at Robins Air Force Base in Houston County, Georgia, for an initial term of four years, and successors shall be appointed by the Governor for terms of six years. This member may reside in any area of the state.

(b) For the purpose of appointing nine members of the board, the state shall be divided into nine districts based upon the ZIP Code areas as designated by the United States Postal Service and as such areas exist on January 1, 1989. The nine districts shall be composed as follows:

District 1:

ZIP Code Areas 305 and 307;

District 2:

ZIP Code Area 306;

District 3:

ZIP Code Areas 300, 301, 302, and 303;

District 4:

ZIP Code Areas 304, 308, and 309;

District 5:

ZIP Code Areas 310 and 312;

District 6:

ZIP Code Areas 318 and 319;

District 7:

ZIP Code Area 317;

District 8:

ZIP Code Area 316; and

District 9:

ZIP Code Areas 313, 314, and 315.

(c) Of the 17 members of the board, at least 11 members shall have experience in and be representative of the aviation industry or profession. Initial appointments shall be made prior to July 1, 1989, except that the additional members provided for in 1991 shall be appointed prior to October 1, 1991. In the event a vacancy occurs in the membership of the board, the Governor shall promptly fill the same for the unexpired term. A majority of the members shall constitute a quorum for the transaction of business.

(d) The board shall elect a chairperson, a vice-chairperson, and such other officers as it deems advisable from its own membership. The members shall receive no compensation for their services but shall be reimbursed for expenses incurred in attending meetings of the board. The board is authorized to employ such personnel as it deems necessary to enable it to carry out its duties and functions; however, such employees may not be subject to the state system of personnel administration provided for in Chapter 20 of Title 45. The board shall meet once each quarter and at such other times as the board deems necessary but not more than eight times annually.



§ 50-12-72. Purpose and function of board

(a) It shall be the main purpose and function of the board to promote and encourage the growth and public support of aviation within the state by honoring those, living or dead, who by extraordinary achievement or service have made outstanding and lasting contributions to aviation in Georgia. Persons eligible for recognition in the Georgia Aviation Hall of Fame shall include residents of the state whose achievements in or contributions to aviation occurred within or outside the state and nonresidents whose achievements in or contributions to aviation occurred within the state. The board is authorized to conduct surveys and polls and to appoint committees to assist it in performing its purpose and function.

(b) Without limiting the generality of subsection (a) of this Code section, it is specifically further provided that the board shall be authorized to establish a library and a research archive program for purposes of education and research in the fields of aviation, aviation history, and related areas. The board shall be authorized to receive, catalog, and maintain documents, books, pictures, and other items for such purposes.



§ 50-12-72.1. Powers granted to board

The Georgia Aviation Hall of Fame Board shall, in furtherance of its purposes and in addition to other powers granted to the board by law, have those powers generally granted by law to state authorities, including specifically, without limitation, the power to acquire, improve, and hold real and personal property and the power to contract with other governmental authorities, departments, and agencies and private entities for such purposes.



§ 50-12-73. Headquarters; halls, rooms, quarters, and offices; designation of facilities as part of hall of fame; official repository for aviation history

(a) With the approval of the federal government, the Georgia Aviation Hall of Fame shall be located in the Museum of Aviation at Robins Air Force Base in Houston County, Georgia. The headquarters of the board shall be located in Houston County, Georgia. The board may obtain such halls, rooms, quarters, and offices as it deems necessary for conducting its affairs. The board is authorized to recognize and designate any existing or proposed facility as a part of the hall of fame as may be appropriate.

(b) The Georgia Aviation Hall of Fame is designated as and shall be known as the Official State of Georgia Repository for Aviation History.



§ 50-12-74. Acceptance of gifts; exemption from taxation; appropriated funds; authorization to enter into contracts, leases, and agreements

(a) The board is authorized to solicit and accept donations, contributions, and gifts of money and property to enable it to carry out its function and purpose. The donations, contributions, and gifts shall be exempt from all taxation in this state. The General Assembly is authorized to appropriate funds to the board.

(b) The board is authorized to make such contracts, leases, or agreements as may be necessary and convenient to carry out the duties and purposes for which the board is created. The board is authorized to enter into contracts, leases, or agreements with any person, firm, or corporation, public or private, upon such terms and for such purposes as may be deemed advisable by the board.






Subpart 2 - Overview Committees

§ 50-12-75. Designation of overview committees to review and evaluate Aviation Hall of Fame Board

The House Economic Development and Tourism Committee and the Senate Economic Development Committee shall act and serve as overview committees of the Georgia Aviation Hall of Fame. The committees shall periodically inquire into and review the operations of the Georgia Aviation Hall of Fame, as well as periodically review and evaluate the success with which the Georgia Aviation Hall of Fame Board is accomplishing its statutory duties and functions as provided in Subpart 1 of this part.



§ 50-12-76. State agencies to provide assistance to overview committees upon request; utilization of independent services by committees

The state auditor, the Attorney General, and all other agencies of state government, upon request by the committees, shall assist the committees in the discharge of their duties as set forth in this subpart. The committees may secure the services of independent accountants, engineers, and consultants to assist them in carrying out their duties.



§ 50-12-77. Reports by overview committees

The Georgia Aviation Hall of Fame Board shall cooperate with the committees, the Attorney General, the state auditor, the state accounting officer, and other state agencies in order that the charges of the committees, set forth in this subpart, may be timely and efficiently discharged. The board shall submit to the committees such reports and data as the committees shall reasonably require of the board in order that the committees may adequately perform their functions. The Attorney General is authorized to bring appropriate legal actions to enforce any laws specifically or generally relating to the Georgia Aviation Hall of Fame or the Georgia Aviation Hall of Fame Board. The committees shall, on or before the first day of January of each year, and at such other times as they deem necessary, submit to the General Assembly a report of their findings and recommendations based upon the review of the Georgia Aviation Hall of Fame, as set forth in this subpart.



§ 50-12-78. Criteria to be utilized by committees in evaluating Aviation Hall of Fame Board

In the discharge of their duties, the committees shall evaluate the performance of the Georgia Aviation Hall of Fame Board consistent with the following criteria:

(1) Prudent, legal, and accountable expenditure of public funds;

(2) Efficient operation; and

(3) Performance of its statutory responsibilities.



§ 50-12-79. Expenditure of funds by overview committees

(a) The committees are authorized to expend state funds available to the committees for the discharge of their duties. Said funds may be used for the purposes of paying for services of independent accountants, engineers, and consultants, and paying all other necessary expenses incurred by the committees in performing their duties.

(b) The members of the committees shall receive the allowances authorized for legislative members of interim legislative committees.

(c) The funds necessary for the purposes of the committees shall come from the funds appropriated to and available to the legislative branch of government.












Article 5 - Georgia Commission on Women

§ 50-12-80. Creation of commission; appointments to and vacancies in membership; staggered terms

(a) There is created the Georgia Commission on Women. The commission shall be composed of 15 members to be appointed as follows:

(1) Five members shall be appointed by the Governor;

(2) Five members shall be appointed by the President of the Senate; and

(3) Five members shall be appointed by the Speaker of the House of Representatives.

(b) The members of the commission shall be women and men of recognized ability and achievement. All vacancies shall be filled for the unexpired term by the original appointing official. Except as otherwise provided in subsection (c) of this Code section, members shall serve for terms of four years and shall be eligible for successive appointments by an appointing official. Any member with four consecutive unexcused absences from regular monthly meetings may be removed from the commission by the appointing official. Each person appointed to the commission shall be a full-time resident of Georgia. Any member who ceases to be a full-time resident of this state during the term of his or her membership shall be removed from the commission and such vacancy shall be filled by the Governor.

(c) To effect staggered terms of office for members of the commission and effective with members appointed for terms beginning in 2000, the Governor, the Lieutenant Governor, and the Speaker of the House of Representatives shall each appoint: two members for two-year terms of office; two members for three-year terms of office; and one member for a one-year term of office. Thereafter, all members shall be appointed to serve four-year terms of office.



§ 50-12-81. Officers; quorum

The commission shall elect a chairman, vice chairman, and a secretary from among its members for terms of two years, and any member shall be eligible for successive election to such office by the commission. A quorum for transacting business shall be a majority of the members of the commission.



§ 50-12-82. Powers and duties; cooperation with other agencies

(a) The commission shall have the following powers and duties:

(1) To determine the scope and nature of the studies and research to be undertaken by the commission, including, but not limited to:

(A) Educational needs of and opportunities for women;

(B) Social security and tax laws as they affect women;

(C) Women's health issues;

(D) Political, legal, civil, property, and social rights of women; and

(E) Employment policies in the public and private sector and their impact on the wage-earning capacity of women;

(2) To collect and disseminate information regarding the status of women in the State of Georgia and the nation;

(3) To review and analyze the laws of the State of Georgia and their impact on the lives of the women of this state;

(4) To consult with and advise the Governor, and any state department, agency, board, commission, or authority on matters pertaining to women;

(5) To cooperate with the government of the United States and the governments of other states in programs relating to women;

(6) To promote, encourage, and provide advisory assistance to state, local, and community women's professional, business, and civic organizations;

(7) To accept public or private grants, devises, and bequests; and

(8) To hold public hearings, conduct studies, or take any other action the commission deems necessary to fulfill its responsibilities.

(b) The commission shall be authorized to enter into all contracts or agreements necessary or incidental to the performance of its duties.

(c) All executive departments, agencies, boards, commissions, and authorities shall cooperate with the commission in the performance of its duties.



§ 50-12-83. Reimbursement for expenses

The members of the commission shall be reimbursed for expenses incurred while conducting the business of the commission from public or private grants, devises, or bequests received by the commission.



§ 50-12-84. Annual report

The commission shall publish in print or electronically an annual report summarizing the activities, findings, and recommendations of the commission. The report shall be submitted to the Governor, the President of the Senate, the Speaker of the House of Representatives, and all members of the Senate and the House of Representatives not later than November 1 of each year.



§§ 50-12-85 through 50-12-87.

Repealed by Ga. L. 1996, p. 6, § 50, effective February 12, 1996.






Article 6 - Constitutional Amendments Publication Board

§ 50-12-100. Creation of board; composition; purpose; chairman; vote requirements

There is created the Constitutional Amendments Publication Board to be composed of the Governor, Lieutenant Governor, and the Speaker of the House of Representatives. The board shall provide for the publication of proposed constitutional amendments or of a proposed new Constitution, or of both such amendments and such Constitution, pursuant to Article X, Section I, Paragraph II of the Constitution. The Governor shall be chairman of the board, which shall meet upon the call of the chairman or upon the call of any two members of the board. The chairman shall have a vote on all actions the same as the other members of the board and no action shall be taken without the affirmative vote of any two members of the board.



§ 50-12-101. Assignment of numbers by board to proposed constitutional amendments and Constitutions; use of numbers by Secretary of State for election ballots; assignment of short titles or headings

(a) The Constitutional Amendments Publication Board shall assign to each proposed constitutional amendment and proposed new Constitution a number, which shall be used for the purpose of publishing the amendments and the Constitution.

(b) The same number which shall be assigned by the board to each proposed amendment and new Constitution shall also be used by the Secretary of State when the Secretary of State shall determine the form of the ballot for each general election in which such proposals shall be submitted to the electors for ratification or rejection.

(c) The board shall also assign to each proposed constitutional amendment a short title or heading of no more than 15 words that shall describe in summary form the substance of the proposal. The Secretary of State shall cause such short title or heading to be printed in boldface at the beginning of each proposed constitutional amendment that appears on the ballot.






Article 7 - Georgia Hall of Fame Commission



Article 8 - Georgia Commission on the Holocaust

§ 50-12-130. Creation of Georgia Commission on the Holocaust

The General Assembly finds and declares that:

(1) During the period from 1933 through 1945, six million Jews and millions of other Europeans were murdered in Nazi concentration camps as part of a carefully orchestrated program of cultural, social, and political genocide known as the Holocaust;

(2) All people should remember the horrible atrocities committed at that time and other times in human history as the result of bigotry and tyranny and, therefore, should continually rededicate themselves to the principles of human rights and equal protection under the laws of a democratic society;

(3) It is desirable to educate our citizens about the events leading up to the Holocaust and about the organizations and facilities that were created and used purposefully for the systematic destruction of human beings;

(4) Holocaust history is the proper concern of all people, particularly students enrolled in the schools, colleges, and universities of the State of Georgia;

(5) Programs, workshops, institutes, seminars, exhibits, and other teacher-training activities for the study of the Holocaust have taken place during recent years at various middle schools, high schools, colleges, and universities in this state; and

(6) It is desirable to create a permanent state commission which, as an organized body and on a continuous basis, will survey, design, encourage, and promote implementation of Holocaust education and awareness programs in Georgia and will be responsible for organizing and promoting the memorialization of the Holocaust on a regular basis throughout the state.



§ 50-12-131. Membership; terms; qualifications; officers; quorum; powers and duties

(a) There is created the Georgia Commission on the Holocaust in the executive branch of state government. The commission shall be assigned to the Office of the Secretary of State for administrative purposes only.

(b) The commission shall be composed of the following members:

(1) Ex officio members as follows:

(A) The State School Superintendent or the Superintendent's designee;

(B) The chancellor of the University System of Georgia or the chancellor's designee;

(C) The executive director of the Georgia Public Telecommunications Commission or the executive director's designee; and

(D) The commissioner of veterans service or the commissioner's designee; and

(2) Public members as follows:

(A) Five public members appointed by the Governor;

(B) Five public members appointed by the Speaker of the House of Representatives; and

(C) Five public members appointed by the President of the Senate.

(c) The public members of the commission shall be residents of this state and shall be appointed with due regard for broad geographic representation. Such public members should include but not be limited to:

(1) Individuals who have served prominently as spokespersons for or as leaders of organizations or corporations which serve members of religious, ethnic, national heritage, or social groups which were subjected to genocide, torture, wrongful deprivation of liberty or property, officially imposed or sanctioned violence, and other forms of human rights violations and persecution at the hands of the Nazis and their collaborators during the Nazi era;

(2) Individuals who are experienced in the field of Holocaust education;

(3) Individuals who represent liberators of victims of the Holocaust; or

(4) Lay persons who have an interest in Holocaust education.

(d) Public members of the commission shall be appointed for terms of five years each and until their respective successors are appointed and qualified. Public members shall be eligible for reappointment. The office of any member of the commission who fails to attend more than two consecutive meetings of the commission without an excuse approved by a resolution of the commission shall become vacant. All vacancies shall be filled by appointment in the same manner as the original appointment, and the person so appointed to fill a vacancy shall serve for the remainder of the unexpired term.

(e) The commission shall have a chairperson who shall be appointed by the Governor for a term of five years and until his or her successor is appointed and qualified.

(f) Seven members of the commission shall constitute a quorum for the transaction of the business of the commission. Public members shall have the right to vote on any matter before the commission, but ex officio members and their designees shall not have the right to vote.

(g) The Speaker of the House of Representatives shall appoint a member of the House of Representatives and the President of the Senate shall appoint a member of the Senate to serve as advisers to the commission.



§ 50-12-132. Annual reports; vacancies; advisory committees and advisors

The commission shall:

(1) Provide, based upon the collective knowledge and experience of its members, assistance and advice to public and private schools, colleges, and universities with respect to the implementation of Holocaust education and awareness programs;

(2) Meet with appropriate education officials and other interested public and private organizations, including service organizations, for the purpose of providing information, planning, coordination, or modification of courses of study or programs dealing with the subject of the Holocaust;

(3) Survey and catalogue the extent of Holocaust and genocide education presently being incorporated into the curricula and taught in the educational system of this state;

(4) Inventory those Holocaust memorials, exhibits, and resources which could be incorporated into courses of study or programs at various locations and other educational agencies for the development and implementation of Holocaust and genocide education programs. In furtherance of this responsibility, the commission shall be authorized to contact and cooperate with existing Holocaust and genocide public or private nonprofit resource organizations and may act as a liaison concerning Holocaust and genocide education to members of the United States Senate and House of Representatives, the Georgia Senate and House of Representatives, the United States Holocaust Memorial Museum, and other national and international Holocaust agencies;

(5) Compile a roster of individual volunteers who are willing to share their verifiable knowledge and experiences in classrooms, seminars, and workshops on the subject of the Holocaust. Such volunteers may be survivors of the Holocaust, liberators of concentration camps, scholars, members of the clergy, community relations professionals, and other persons who, by virtue of their experience, education, or interest, have experience with the Holocaust;

(6) Coordinate events memorializing the Holocaust and seek volunteers who are willing and able to participate in commemorative events that will enhance public awareness of the significance of the Holocaust;

(7) Prepare reports for the Governor and the General Assembly regarding its findings and recommendations to facilitate the inclusion of Holocaust studies and special programs memorializing the Holocaust in educational systems in this state; and

(8) Appoint advisory committees to advise the commission on the fulfillment of its duties.



§ 50-12-133. Commission authorized to solicit donations

The commission is authorized to solicit and accept donations, contributions, grants, bequests, gifts of money and property, facilities, or services, with or without consideration, from any person, firm, or corporation or from any state, county, municipal corporation, or local government or governing body to enable it to carry out its functions and purpose. The commission is prohibited from paying or compensating any member of the General Assembly, directly or indirectly, any amount in excess of expenses.






Article 9 - War of 1812 Bicentennial Commission

§ 50-12-140. (Repealed effective December 31, 2015) Short title

THIS SECTION HAS MORE THAN ONE DOCUMENT WITH VARYING EFFECTIVE DATES.

This article shall be known and may be cited as the "War of 1812 Bicentennial Commission Act."



§ 50-12-141. (Repealed effective December 31, 2015) Legislative findings; commemorative activities to enhance public understanding of historical time period; purpose of commission; international involvement; promotion of tourism and economic development

(a) The General Assembly finds and declares that the War of 1812 was a perilous time in our young nation's history. The war was essentially fought over our nation's sovereign right to free trade and the inviolability of our nation's vessels on the high seas; it serves as a timeless reminder of the vulnerability of Georgia's coastline and land borders to attack by elements of a hostile foreign power. During the war period, July 18, 1812, through February 18, 1815, there were 39 counties in Georgia: Baldwin, Bryan, Bulloch, Burke, Camden, Chatham, Clarke, Columbia, Effingham, Elbert, Emanuel, Franklin, Glynn, Greene, Hancock, Jackson, Jasper, Jefferson, Jones, Laurens, Liberty, Lincoln, Madison, McIntosh, Montgomery, Morgan, Oglethorpe, Pulaski, Putnam, Richmond, Screven, Tattnall, Telfair, Twiggs, Warren, Washington, Wayne, Wilkes, and Wilkinson; Emanuel was added on December 10, 1812. Although not designated within the borders of this state, there existed during the war period territory that would eventually be designated as counties of Georgia; in addition to which, new counties were created from existing counties, and some counties whose boundaries were later redefined were the site of historically significant activity during the War of 1812. Among those counties, but not specifically limited to those now mentioned, are: Appling, Bibb, Bleckley, Charlton, Coffee, Crawford, Crisp, Dodge, Dooly, Early, Lee, Monroe, Muscogee, Pierce, Talbot, Taylor, Ware, Wilcox, Worth, and Upson. While not all counties suffered combat, each of the 39 aforementioned counties contributed troops to the state militia; some had fortifications situated within their respective boundaries; and all had militia training grounds. Various regions of Georgia were affected by the War of 1812 in different ways: coastal regions were subject to combat with British forces, British raiding parties, and the interdiction of coastal shipping between the ports of Savannah and St. Marys; beyond Fort Hawkins (the present day City of Macon), Georgia settlers and troops were subject to raids by rebel elements of the Creek nation allied to Great Britain. Georgia territory occupied by British forces included Brunswick, Cumberland Island, Jekyll Island, St. Marys, and St. Simons Island. The same naval and military forces that burned Washington, D.C., and attacked Fort McHenry, inspiring Francis Scott Key to write the poem which became known as the "Star Spangled Banner," also invaded Cumberland Island, attacked St. Marys and the Battery at Cantonment Point Petre, and wreaked havoc along Georgia's coast. The final combat between British military forces and American military forces, specifically the Georgia Militia, took place on the St. Marys River, near Coleraine, on February 23, 1815, and the final shots fired in anger between British naval forces and American naval forces in American territorial sea took place in Georgia waters on March 16, 1815, off Wassaw Island.

(b) The bicentennial commemoration period offers an excellent opportunity to enhance educational programs, add to the general knowledge of that era, and engender history and heritage based tourism within this state. Therefore, it is in the interest of this state to provide appropriate commemorative activities to maximize public understanding of the meaning of the War of 1812 in the history of Georgia.

(c) The purpose of the commission is to ensure a suitable state-wide observance of the War of 1812 by complementing, cooperating with, and providing assistance to the programs and activities of the various counties involved in the commemoration. The commission is to encourage War of 1812 observances that provide an excellent visitor experience and beneficial interaction between visitors and the natural and cultural resources of the various War of 1812 sites. The commission is to engage the state archeologist in compiling an inventory of War of 1812 archeological assets on land and in waters under Georgia jurisdiction or control and work in concert with the appropriate federal government agencies when warranted to accomplish that goal.

(d) The commission is also to welcome international involvement in the War of 1812 observances; contribute to, coordinate with, participate in, and enhance the activities of the National War of 1812 Bicentennial Commission; foster and promote the protection of War of 1812 resources; and assist in the appropriate development of heritage and history based tourism and economic benefits to the State of Georgia.



§ 50-12-142. (Repealed effective December 31, 2015) Definitions

As used in this article, the term:

(1) "Commemoration" means commemoration of the War of 1812.

(2) "Commission" means the War of 1812 Bicentennial Commission established in this article.

(3) "Commissioner" means the commissioner of natural resources.

(4) "Counties" means those counties mentioned in subsection (a) of Code Section 50-12-141, to wit: Appling, Baldwin, Bibb, Bleckley, Bryan, Bulloch, Burke, Camden, Charlton, Chatham, Clarke, Coffee, Columbia, Crawford, Crisp, Dodge, Dooly, Early, Effingham, Elbert, Emanuel, Franklin, Glynn, Greene, Hancock, Jackson, Jasper, Jefferson, Jones, Laurens, Lee, Liberty, Lincoln, Madison, McIntosh, Montgomery, Monroe, Morgan, Muscogee, Oglethorpe, Pierce, Pulaski, Putnam, Richmond, Screven, Talbot, Tattnall, Taylor, Telfair, Twiggs, Ware, Warren, Washington, Wayne, Wilcox, Wilkes, Wilkinson, Worth, and Upson, and includes agencies and entities of each county.

(5) "Qualified resident" means any resident of the State of Georgia with an interest in, support for, and expertise appropriate to the commemoration.



§ 50-12-143. (Repealed effective December 31, 2015) Membership and structure of commission; responsibilities

(a) The commission shall be composed of 28 members as follows:

(1) Thirteen members shall be qualified residents appointed by the commissioner after consideration of nominations submitted by the county commissioners of Baldwin, Bibb, Camden, Chatham, Crawford, Crisp, Fulton, Glynn, Liberty, McIntosh, Pulaski, Telfair, and Twiggs counties;

(2) Three members shall be qualified residents appointed by the commissioner after consideration of nominations submitted by the mayors of the City of Savannah, City of Macon, and the City of St. Marys;

(3) Three members shall be employees of the Department of Natural Resources appointed by the Governor;

(4) One shall be an employee of the Georgia Department of Defense;

(5) One shall be an employee of the Department of Economic Development, Tourism Division;

(6) One shall be an employee of the University System of Georgia from a department of history;

(7) One shall be an employee of the Department of Education;

(8) Four shall be qualified residents appointed by the commissioner, of whom:

(A) One shall be recommended by the majority leader of the Senate;

(B) One shall be recommended by the minority leader of the Senate;

(C) One shall be recommended by the majority leader of the House of Representatives; and

(D) One shall be recommended by the minority leader of the House of Representatives; and

(9) One member shall be appointed by the commissioner from among individuals with experience in the history of the War of 1812.

(b) Those residents of Georgia nominated by the Governor to serve on the National War of 1812 Bicentennial Commission shall ensure the coordination of efforts by the State of Georgia War of 1812 Bicentennial Commission with the efforts of the National War of 1812 Bicentennial Commission.

(c) The appointments of members of the commission shall be made not later than September 11, 2008.

(d) A member shall be appointed for the life of the commission.

(e) A vacancy on the commission:

(A) Shall not affect the powers of the commission; and

(B) Shall be filled in the same manner as the original appointment was made.

(f) The commission shall act only on an affirmative vote of a majority of the members of the commission.

(g) A majority of the members of the commission shall constitute a quorum.

(h) The commission shall select a chairperson and a vice chairperson from among the members of the commission.

(i) The commission shall hold its initial meeting no later than 60 days after the date on which all members of the commission have been appointed.

(j) During the years 2008 through 2011, not less than three times a year the commission shall meet at the call of the chairperson or a majority of the members of the commission.

(k) During the years 2012 through 2015, not less than two times a year the commission shall meet at the call of the chairperson or a majority of the members of the commission.

(l) The commission shall:

(1) Plan, encourage, develop, execute, and coordinate programs, observances, and activities commemorating the historic events that preceded and are associated with the War of 1812;

(2) Facilitate the commemoration throughout the State of Georgia;

(3) Coordinate the activities of the commission with appropriate private, city, and federal agencies including, but not limited to, the National Park Service and the federal Department of Defense;

(4) Encourage civic, patriotic, historical, educational, religious, economic, tourism, and other organizations throughout the State of Georgia to organize and participate in the commemoration to expand the understanding and appreciation of the significance of the War of 1812;

(5) Provide technical assistance to counties, cities, localities, the Department of Natural Resources, and nonprofit organizations to further the commemoration and commemorative events;

(6) Subject to available funds, direct the following regional development centers to coordinate the efforts of the participating counties within their respective regions: Coastal Georgia, Central Savannah River, Heart of Georgia, Atlanta Regional Commission, Southeast Georgia, Northeast Georgia, Middle Georgia, Middle Flint Lower Chattahoochee, South Georgia, and Southwest Georgia;

(7) Subject to available funds, direct the aforementioned regional development centers to provide a calendar of events to the state Departments of Transportation, Economic Development, and Education no later than six months prior to the event date;

(8) Design, develop, and provide, during the commemoration period January 1, 2012, through May 30, 2015, for the purposes of education and tourism, a website that shall include a calendar of commemoration festivities state wide and an explanation of events preceding and associated with the War of 1812 as it was prosecuted on Georgia soil, in Georgia waters, and by military and naval units associated with the State of Georgia deployed in other states or territories;

(9) Design, develop, and provide, during the commemoration period January 1, 2012, through May 30, 2015, an exhibit that will travel throughout the state to interpret events of the War of 1812 for the educational benefit of the residents of and tourists to the State of Georgia;

(10) Subject to available funds, direct the state archeologist to produce an inventory of historically significant structures and, upon completion of said inventory, execute surveys of sites associated with the War of 1812;

(11) Subject to available funds, direct the state archeologist to produce, with the assistance of a state historian, an inventory of historically significant shipwrecks in Georgia waters and, upon completion of said inventory, with the cooperation of appropriate state and federal agencies, execute surveys of significant shipwrecks associated with the War of 1812 in Georgia waters;

(12) Subject to available funds, direct a state historian to provide not later than July 18, 2011, information relating the location of battlegrounds, fortifications, historic sites, routes, trails, and other places of interest to the State Department of Transportation so that agency may produce a "War of 1812 Trail" map which shall be made available for the Georgia War of 1812 Bicentennial period: July 18, 2012, through March 16, 2015;

(13) Subject to available funds, direct a state historian to compile for distribution to appropriate state historic sites and Georgia schools a pamphlet including the biographies of notable War of 1812 era Georgians: citizens, military figures, political figures, and namesakes for Georgia counties;

(14) Ensure that the War of 1812 commemorations provide a lasting legacy and long-term public benefit leading to protection of the natural and cultural resources associated with the War of 1812; and

(15) Examine and review essential facilities and infrastructure at War of 1812 sites and enable necessary improvements to enhance and maximize visitor experience at the sites.

(m) The commission shall prepare a strategic plan and annual performance plans for any activity carried out by the commission under this article.

(n) The commission shall have no authority to obligate state funds or to require any unit of state or local government to expend or obligate funds. Where any provisions of this article make any power or duty of the commission subject to availability of funding, such provisions are intended to make the exercise of such power or duty contingent on the commission having received grants, donations, or contract funds sufficient for such purpose.



§ 50-12-144. (Repealed effective December 31, 2015) Reporting on gifts, bequests or devises received; final report

(a) The commission shall submit to the General Assembly an annual report that contains a list of each gift, bequest, or devise to the commission or a member of the commission with a value of more than $250.00, together with the identity of the donor of each gift, bequest, or devise.

(b) Not later than September 30, 2015, the commission shall submit to the commissioner and the General Assembly a final report that includes:

(1) A summary of the activities of the commission;

(2) A final accounting of any funds received or expended by the commission; and

(3) The final disposition of any historically significant item acquired by the commission and other properties not previously reported.



§ 50-12-145. (Repealed effective December 31, 2015) Authority of commission

(a) The commission may:

(1) Solicit, accept, use, and dispose of gifts or donations of money, services, and real and personal property related to the commemoration;

(2) Appoint such advisory committees as the commission determines to be necessary to carry out this article;

(3) Authorize any member or employee of the commission to take any action the commission is authorized to take under this article;

(4) Use the United States mails in the same manner and under the same conditions as other agencies of the state government; and

(5) Make grants to communities, nonprofit commemorative commissions or organizations, and research and scholarly organizations to develop programs and products to assist in researching, publishing, marketing, and distributing information relating to the commemoration.

(b) In carrying out this Code section, the commission may:

(1) Procure supplies, services, and property; and

(2) Make or enter into contracts, leases, or other legal agreements.

(c) Any contract, lease, or other legal agreement made or entered into by the commission shall not extend beyond the date of termination of the commission.

(d) The commission may secure directly from a state agency such information as the commission considers to be necessary to carry out this Code section and, upon request of the chairperson of the commission, the head of the agency shall provide information to the commission.



§ 50-12-146. (Repealed effective December 31, 2015) Compensation of members, executive director, and other personnel

(a) Except as provided in subsection (b) of this Code section, a member of the commission shall serve without compensation.

(b) A member of the commission who is an officer or employee of the State of Georgia shall serve without compensation in addition to the compensation received for the services of the member as an officer or employee of the State of Georgia.

(c) Subject to available funds, a member of the commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of an agency under the law while away from the home or regular place of business of the member in the performance of the duties of the commission.

(d) Subject to available funds, the chairperson of the commission may, without regard to merit system laws, including regulations, appoint and terminate an executive director and such other additional personnel as are necessary to enable the commission to perform the duties of the commission.

(e) Subject to available funds, the employment of an executive director shall be subject to confirmation by the commission.

(f) Subject to available funds, the chairperson of the commission may fix the compensation of the executive director and other personnel without regard to the provisions of the law relating to classification of positions and general schedule pay rates.

(g) At the request of the commission and subject to available funds, the head of any state agency may assign, on a reimbursable or nonreimbursable basis, any of the personnel of the agency to the commission to assist the commission in carrying out the duties of the commission under this article.

(h) The assignment of an employee under subsection (g) of this Code section shall be without loss of merit system status or privilege.

(i) The commission may:

(1) Accept the services of personnel assigned from counties and cities; and

(2) Subject to available funds, reimburse counties and cities for the services of assigned personnel.

(j) The commission may accept and use such voluntary and uncompensated services as the commission determines necessary.

(k) Subject to available funds, the commissioner shall provide to the commission, on a reimbursable basis, such administrative support services as the commission may request.

(l) Subject to available funds, the chairperson of the commission may procure temporary and intermittent services at rates for individuals that do not exceed the daily equivalent of the annual rate.

(m) Nothing in this Code section supersedes the authority of the counties or the Department of Natural Resources concerning the commemoration.

(n) Nothing in this article shall be construed to require state appropriations.



§ 50-12-147. (Repealed effective December 31, 2015) Termination

(a) The commission shall terminate on December 31, 2015.

(b) Not later than the date of termination, the commission shall transfer any documents, materials, books, manuscripts, miscellaneous printed matter, memorabilia, relics, and exhibits and any materials donated to the commission that relate to the War of 1812 to the Fort Morris (Fort Defiance) State Historic Site.

(c) Any funds held by the commission on the date of termination shall be deposited in the general fund of the treasury.

(d) This article shall stand repealed in its entirety on December 31, 2015.









Chapter 13 - Administrative Procedure

Article 1 - General Provisions

§ 50-13-1. Short title; purpose

This chapter shall be known and may be cited as the "Georgia Administrative Procedure Act." It is not intended that this chapter create or diminish any substantive rights or delegated authority, but this chapter is meant to provide a procedure for administrative determination and regulation where expressly authorized by law or otherwise required by the Constitution or a statute of this state.



§ 50-13-2. Definitions

As used in this chapter, the term:

(1) "Agency" means each state board, bureau, commission, department, activity, or officer authorized by law expressly to make rules and regulations or to determine contested cases, except the General Assembly; the judiciary; the Governor; the State Board of Pardons and Paroles; the State Financing and Investment Commission; the State Properties Commission; the Board of Bar Examiners; the Board of Corrections and its penal institutions; the State Board of Workers' Compensation; all public authorities except as otherwise expressly provided by law; the State Personnel Board; the Department of Administrative Services or commissioner of administrative services; the Technical College System of Georgia; the Nonpublic Postsecondary Education Commission; the Department of Labor when conducting hearings related to unemployment benefits or overpayments of unemployment benefits; the Department of Revenue when conducting hearings relating to alcoholic beverages, tobacco, or bona fide coin operated amusement machines or any violations relating thereto; the Georgia Tobacco Community Development Board; the Georgia Higher Education Savings Plan; the Georgia ABLE Program Corporation; any school, college, hospital, or other such educational, eleemosynary, or charitable institution; or any agency when its action is concerned with the military or naval affairs of this state. The term "agency" shall include the State Board of Education and Department of Education, subject to the following qualifications:

(A) Subject to the limitations of subparagraph (B) of this paragraph, all otherwise valid rules adopted by the State Board of Education and Department of Education prior to January 1, 1990, are ratified and validated and shall be effective until January 1, 1991, whether or not such rules were adopted in compliance with the requirements of this chapter; and

(B) Effective January 1, 1991, any rule of the State Board of Education or Department of Education which has not been proposed, submitted, and adopted in accordance with the requirements of this chapter shall be void and of no effect.

(2) "Contested case" means a proceeding, including, but not restricted to, rate making, price fixing, and licensing, in which the legal rights, duties, or privileges of a party are required by law to be determined by an agency after an opportunity for hearing.

(2.1) "Electronic" means, without limitation, analog, digital, electronic, magnetic, mechanical, optical, chemical, electromagnetic, electromechanical, electrochemical, or other similar means.

(3) "License" means the whole or part of any agency permit, certificate, approval, registration, charter, or similar form of permission required by law, but it does not include a license required solely for revenue purposes. "Licensing" includes the agency process respecting the grant, denial, renewal, revocation, suspension, annulment, withdrawal, or amendment of a license.

(3.1) "Mailed" includes electronic means of communication.

(3.2) "Mailing list" includes electronic means of distribution.

(4) "Party" means each person or agency named or admitted as a party or properly seeking and entitled as of right to be admitted as a party.

(5) "Person" means any individual, partnership, corporation, association, governmental subdivision, or public or private organization of any character other than an agency.

(5.1) "Record" means information created, transmitted, received, or stored either in human perceivable form or in a form that is retrievable in human perceivable form.

(6) "Rule" means each agency regulation, standard, or statement of general applicability that implements, interprets, or prescribes law or policy or describes the organization, procedure, or practice requirements of any agency. The term includes the amendment or repeal of a prior rule but does not include the following:

(A) Statements concerning only the internal management of an agency and not affecting private rights or procedures available to the public;

(B) Declaratory rulings issued pursuant to Code Section 50-13-11;

(C) Intra-agency memoranda;

(D) Statements of policy or interpretations that are made in the decision of a contested case;

(E) Rules concerning the use or creation of public roads or facilities, which rules are communicated to the public by use of signs or symbols;

(F) Rules which relate to the acquiring, sale, development, and management of the property, both real and personal, of the state or of an agency;

(G) Rules which relate to contracts for the purchases and sales of goods and services by the state or of an agency;

(H) Rules which relate to the employment, compensation, tenure, terms, retirement, or regulation of the employees of the state or of an agency;

(I) Rules relating to loans, grants, and benefits by the state or of an agency; or

(J) The approval or prescription for the future of rates or prices.



§ 50-13-3. Adoption of rules of organization and practice; public inspection and validity of rules, policies, orders, decisions, and opinions

(a) In addition to other rule-making requirements imposed by law, each agency shall:

(1) Adopt as a rule a description of its organization, stating the general course and method of its operations and the methods whereby the public may obtain information or make submissions or requests;

(2) Adopt rules of practice setting forth the nature and requirements of all formal and informal procedures available, including a description of all forms and instructions used by the agency;

(3) Make available for public inspection all rules and all other written statements of policy or interpretations formulated, adopted, or used by the agency in the discharge of its functions; and

(4) Make available for public inspection all final orders, decisions, and opinions except those expressly made confidential or privileged by statute.

(b) No agency rule, order, or decision shall be valid or effective against any person or party nor may it be invoked by the agency for any purpose until it has been published or made available for public inspection as required in this Code section. This provision is not applicable in favor of any person or party who has actual knowledge thereof.



§ 50-13-4. Procedural requirements for adoption, amendment, or repeal of rules; emergency rules; limitation on action to contest rule; legislative override

(a) Prior to the adoption, amendment, or repeal of any rule, other than interpretive rules or general statements of policy, the agency shall:

(1) Give at least 30 days' notice of its intended action. The notice shall include an exact copy of the proposed rule and a synopsis of the proposed rule. The synopsis shall be distributed with and in the same manner as the proposed rule. The synopsis shall contain a statement of the purpose and the main features of the proposed rule, and, in the case of a proposed amendatory rule, the synopsis also shall indicate the differences between the existing rule and the proposed rule. The notice shall also include the exact date on which the agency shall consider the adoption of the rule and shall include the time and place in order that interested persons may present their views thereon. The notice shall also contain a citation of the authority pursuant to which the rule is proposed for adoption and, if the proposal is an amendment or repeal of an existing rule, the rule shall be clearly identified. The notice shall be mailed to all persons who have requested in writing that they be placed upon a mailing list which shall be maintained by the agency for advance notice of its rule-making proceedings and who have tendered the actual cost of such mailing as from time to time estimated by the agency;

(2) Afford to all interested persons reasonable opportunity to submit data, views, or arguments, orally or in writing. In the case of substantive rules, opportunity for oral hearing must be granted if requested by 25 persons who will be directly affected by the proposed rule, by a governmental subdivision, or by an association having not less than 25 members. The agency shall consider fully all written and oral submissions respecting the proposed rule. Upon adoption of a rule, the agency, if requested to do so by an interested person either prior to adoption or within 30 days thereafter, shall issue a concise statement of the principal reasons for and against its adoption and incorporate therein its reason for overruling the consideration urged against its adoption;

(3) In the formulation and adoption of any rule which will have an economic impact on businesses in the state, reduce the economic impact of the rule on small businesses which are independently owned and operated, are not dominant in their field, and employ 100 employees or less by implementing one or more of the following actions when it is legal and feasible in meeting the stated objectives of the statutes which are the basis of the proposed rule:

(A) Establish differing compliance or reporting requirements or timetables for small businesses;

(B) Clarify, consolidate, or simplify the compliance and reporting requirements under the rule for small businesses;

(C) Establish performance rather than design standards for small businesses; or

(D) Exempt small businesses from any or all requirements of the rules; and

(4) In the formulation and adoption of any rule, an agency shall choose an alternative that does not impose excessive regulatory costs on any regulated person or entity which costs could be reduced by a less expensive alternative that fully accomplishes the stated objectives of the statutes which are the basis of the proposed rule.

(b) If any agency finds that an imminent peril to the public health, safety, or welfare, including but not limited to, summary processes such as quarantines, contrabands, seizures, and the like authorized by law without notice, requires adoption of a rule upon fewer than 30 days' notice and states in writing its reasons for that finding, it may proceed without prior notice or hearing or upon any abbreviated notice and hearing that it finds practicable to adopt an emergency rule. Any such rule adopted relative to a public health emergency shall be submitted as promptly as reasonably practicable to the House of Representatives and Senate Committees on Judiciary. The rule may be effective for a period of not longer than 120 days but the adoption of an identical rule under paragraphs (1) and (2) of subsection (a) of this Code section is not precluded; provided, however, that such a rule adopted pursuant to discharge of responsibility under an executive order declaring a state of emergency or disaster exists as a result of a public health emergency, as defined in Code Section 38-3-3, shall be effective for the duration of the emergency or disaster and for a period of not more than 120 days thereafter.

(c) It is the intent of this Code section to establish basic minimum procedural requirements for the adoption, amendment, or repeal of administrative rules. Except for emergency rules which are provided for in subsection (b) of this Code section, the provisions of this Code section are applicable to the exercise of any rule-making authority conferred by any statute, but nothing in this Code section repeals or diminishes additional requirements imposed by law or diminishes or repeals any summary power granted by law to the state or any agency thereof.

(d) No rule adopted after April 3, 1978, shall be valid unless adopted in exact compliance with subsections (a) and (e) of this Code section and in substantial compliance with the remainder of this Code section. A proceeding to contest any rule on the ground of noncompliance with the procedural requirements of this Code section must be commenced within two years from the effective date of the rule.

(e) The agency shall transmit the notice provided for in paragraph (1) of subsection (a) of this Code section to the legislative counsel. The notice shall be transmitted at least 30 days prior to the date of the agency's intended action. Within three days after receipt of the notice, if possible, the legislative counsel shall furnish the presiding officers of each house with a copy of the notice, and the presiding officers shall assign the notice to the chairperson of the appropriate standing committee in each house for review and any member thereof who makes a standing written request. In the event a presiding officer is unavailable for the purpose of making the assignment within the time limitations, the legislative counsel shall assign the notice to the chairperson of the appropriate standing committee. The legislative counsel shall also transmit within the time limitations provided in this subsection a notice of the assignment to the chairperson of the appropriate standing committee. Each standing committee of the Senate and the House of Representatives is granted all the rights provided for interested persons and governmental subdivisions in paragraph (2) of subsection (a) of this Code section.

(f) (1) In the event a standing committee to which a notice is assigned as provided in subsection (e) of this Code section files an objection to a proposed rule prior to its adoption and the agency adopts the proposed rule over the objection, the rule may be considered by the branch of the General Assembly whose committee objected to its adoption by the introduction of a resolution for the purpose of overriding the rule at any time within the first 30 days of the next regular session of the General Assembly. It shall be the duty of any agency which adopts a proposed rule over such objection so to notify the presiding officers of the Senate and the House of Representatives, the chairpersons of the Senate and House committees to which the rule was referred, and the legislative counsel within ten days after the adoption of the rule. In the event the resolution is adopted by such branch of the General Assembly, it shall be immediately transmitted to the other branch of the General Assembly. It shall be the duty of the presiding officer of the other branch of the General Assembly to have such branch, within five days after the receipt of the resolution, to consider the resolution for the purpose of overriding the rule. In the event the resolution is adopted by two-thirds of the votes of each branch of the General Assembly, the rule shall be void on the day after the adoption of the resolution by the second branch of the General Assembly. In the event the resolution is ratified by less than two-thirds of the votes of either branch, the resolution shall be submitted to the Governor for his or her approval or veto. In the event of his or her veto, the rule shall remain in effect. In the event of his or her approval, the rule shall be void on the day after the date of his or her approval.

(2) In the event each standing committee to which a notice is assigned as provided in subsection (e) of this Code section files an objection to a proposed rule prior to its adoption by a two-thirds' vote of the members of the committee who were voting members on the tenth day of the current session, after having given public notice of the time, place, and purpose of such vote at least 48 hours in advance, as well as the opportunity for members of the public including the promulgating agency, to have a reasonable time to comment on the proposed committee action at the hearing, the effectiveness of such rule shall be stayed until the next legislative session at which time the rule may be considered by the General Assembly by the introduction of a resolution in either branch of the General Assembly for the purpose of overriding the rule at any time within the first 30 days of the next regular session of the General Assembly. In the event the resolution is adopted by the branch of the General Assembly in which it was introduced, it shall be immediately transmitted to the other branch of the General Assembly. It shall be the duty of the presiding officer of the other branch of the General Assembly to have such branch, within five days after the receipt of the resolution, to consider the resolution for the purpose of overriding the rule. In the event the resolution is adopted by two-thirds of the votes of each branch of the General Assembly, the rule shall be void on the day after the adoption of the resolution by the second branch of the General Assembly. In the event the resolution is ratified by less than two-thirds of the votes of either branch, the resolution shall be submitted to the Governor for his or her approval or veto. In the event of his or her veto, the rule shall remain in effect. In the event of his or her approval, the rule shall be void on the day after the date of his or her approval. If after the thirtieth legislative day of the legislative session of which the challenged rule was to be considered the General Assembly has not considered an override of the challenged rule pursuant to this subsection, the rule shall then immediately take effect.

(g) (1) Subsection (f) of this Code section shall not apply to the Environmental Protection Division of the Department of Natural Resources as to any rule for which, as part of the notice required by paragraph (1) of subsection (a) of this Code section, the director of the division certifies that such rule is required for compliance with federal statutes or regulations or to exercise certain powers delegated by the federal government to the state to implement federal statutes or regulations, but paragraph (2) of this subsection shall apply to the Environmental Protection Division of the Department of Natural Resources as to any rule so certified. As part of such certification, the director shall cite the specific section or sections of federal statutes or regulations which the proposed rule is intended to comply with or implement. General references to the name or title of a federal statute or regulation shall not suffice for the purposes of this paragraph. Any proposed rule or rules that are subject to this paragraph shall be noticed separately from any proposed rule or rules that are not subject to this paragraph.

(2) In the event the chairperson of any standing committee to which a proposed rule certified by the director of the division pursuant to paragraph (1) of this subsection is assigned notifies the director that the committee objects to the adoption of the rule or has questions concerning the purpose, nature, or necessity of such rule, it shall be the duty of the director to consult with the committee prior to the adoption of the rule.

(h) The provisions of subsections (e) and (f) of this Code section shall apply to any rule of the Department of Public Health that is promulgated pursuant to Code Section 31-2A-11 or 31-45-10, except that the presiding officer of the Senate is directed to assign the notice of such a rule to the chairperson of the Senate Science and Technology Committee and the presiding officer of the House of Representatives is directed to assign the notice of such a rule to the chairperson of the House Committee on Industry and Labor. As used in this subsection, the term "rule" shall have the same meaning as provided in paragraph (6) of Code Section 50-13-2 and shall include interpretive rules and general statements of policy, notwithstanding any provision of subsection (a) of this Code section to the contrary.

(i) This Code section shall not apply to any comprehensive state-wide water management plan or revision thereof prepared by the Environmental Protection Division of the Department of Natural Resources and proposed, adopted, amended, or repealed pursuant to Article 8 of Chapter 5 of Title 12; provided, however, that this Code section shall apply to any rules or regulations implementing such a plan.



§ 50-13-4.1. Agency reporting on required regulation

Each agency shall prepare annually a report that specifies with detail those federal government mandates that require agency promulgation of rules and regulations rather than enactment of law by the General Assembly. Such report shall also identify state and federal regulatory duplication. A copy of such report shall be submitted to the Governor, Secretary of State, President of the Senate, Speaker of the House of Representatives, Secretary of the Senate, Clerk of the House of Representatives, and legislative counsel.



§ 50-13-5. Filing of previously adopted rules

(a) Within 20 days after July 1, 1965, each agency shall file with the Secretary of State a certified copy of all rules which were adopted by the agency prior to July 1, 1965, and which are still of full force and effect and a certified copy of all rules which were adopted by the agency prior to July 1, 1965, and which do not become effective until after July 1, 1965.

(b) The copy of each rule shall contain a citation of the authority pursuant to which the rule was adopted.

(c) The Secretary of State shall endorse on each copy the time and date of filing and shall maintain a record of the rules for public inspection.

(d) Any rule made by an agency prior to July 1, 1965, shall be void and of no effect unless filed in accordance with subsections (a) through (c) of this Code section.



§ 50-13-6. Rules not effective until 20 days after filed with Secretary of State; maintenance of record of the rules; exceptions; rules governing manner and form of filing

(a) Each rule adopted after July 1, 1965, shall not become effective until the expiration of 20 days after the rule is filed in the office of the Secretary of State. Each rule so filed shall contain a citation of the authority pursuant to which it was adopted and, if an amendment, shall clearly identify the original rule.

(b) The Secretary of State shall endorse on each rule thus filed the time and date of filing and shall maintain a record of the rules for public inspection.

(c) The 20 day filing period is subject to the following exceptions:

(1) Where a statute or the terms of the rule require a date which is later than the 20 day period, then the later date is the effective date; and

(2) Any emergency rule adopted pursuant to subsection (b) of Code Section 50-13-4 may become effective immediately upon adoption or within a period of less than 20 days. The emergency rule, with a copy of the finding as required by subsection (b) of Code Section 50-13-4, shall be filed with the office of the Secretary of State within four working days after its adoption.

(d) The Secretary of State shall prescribe rules governing the manner and form in which regulations shall be prepared for filing. The Secretary may refuse to accept for filing any rule that does not conform to such requirements.



§ 50-13-7. Secretary of State to publish compilation of rules and quarterly bulletin

(a) The Secretary of State shall compile, index, and publish in print or electronically all rules adopted by each agency and remaining in effect. Compilations shall be supplemented or revised as often as necessary and at least once every two years.

(b) The Secretary of State shall publish in print or electronically a quarterly bulletin in which the Secretary of State shall set forth the text of all rules filed during the preceding quarter.

(c) The Secretary of State, in his or her discretion, may omit rules from the bulletin or compilation if their publication would be unduly cumbersome, expensive, or otherwise inexpedient, provided that the omitted rules are made available in electronic, printed, or processed form on application to the adopting agency and that the bulletin or compilation contains a notice stating the general subject matter of the rules so omitted and stating how copies thereof may be obtained.

(d) The official compilation, Rules and Regulations of the State of Georgia, and bulletins shall be made available upon request free of charge to the heads of all departments, bureaus, agencies, commissions, and boards of this state; members of the General Assembly; Justices of the Supreme Court, Judges of the Court of Appeals; judges, clerks, and district attorneys of the superior courts. The compilation and bulletins shall be made available upon request to other persons at a price fixed by the Secretary of State to cover publication and mailing costs.

(e) The Secretary of State may engage the services of a privately operated editorial and publication firm experienced in the publication of annotated law books to compile, index, and publish such rules. The compilation shall conform in its arrangement as near as practicable to the Code of this state.



§ 50-13-8. Judicial notice of rules

The courts shall take judicial notice of any rule which has become effective pursuant to this chapter.



§ 50-13-9. Petition for promulgation, amendment, or repeal of rule; agency response

An interested person may petition an agency requesting the promulgation, amendment, or repeal of a rule. Each agency shall prescribe by rule the form for petitions and the procedure for their submission, consideration, and disposition. Within 30 days after submission of a petition, the agency either shall deny the petition in writing, stating its reasons for the denial, or shall initiate rule-making proceedings in accordance with Code Section 50-13-4.



§ 50-13-9.1. Variances or waivers to rules

(a) The General Assembly finds and declares that the strict application of rules can lead to unreasonable, uneconomical, and unintended results in particular instances. The General Assembly further declares that it is appropriate in such cases to adopt a procedure for agencies to provide relief to persons subject to regulation.

(b) As used in this Code section, the term:

(1) "Substantial hardship" means a significant, unique, and demonstrable economic, technological, legal, or other type of hardship to the person requesting a variance or waiver which impairs the ability of the person to continue to function in the regulated practice or business.

(2) "Variance" means a decision by an agency to grant a modification to all or part of the literal requirements of a rule to a person who is subject to the rule.

(3) "Waiver" means a decision by an agency not to apply all or part of a rule to a person who is subject to the rule.

(c) Except as provided in subsection (h) of this Code section, an agency is authorized to grant a variance or waiver to a rule when a person subject to that rule demonstrates that the purpose of the underlying statute upon which the rule is based can be or has been achieved by other specific means which are agreeable to the person seeking the variance or waiver and that strict application of the rule would create a substantial hardship to such person. A register of all pending requests for variances and waivers and all approved variances and waivers shall be maintained by the department granting the waiver or variance and shall be updated upon each grant of waiver or variance and be made available, upon request, to members of the public. The register and each entry on the register shall be posted on the GeorgiaNet. Any member of the public, including interested parties, shall have the opportunity to submit written comments concerning proposed variances or waivers prior to the approval of a variance or waiver pursuant to this Code section.

(d) Except as provided in subsection (h) of this Code section, a person who is subject to regulation by an agency rule may file a petition with that agency requesting a variance or waiver from the agency's rule. In addition to any other requirements which may be imposed by the agency, each petition shall specify:

(1) The rule from which a variance or waiver is requested;

(2) The type of action requested;

(3) The specific facts of substantial hardship which would justify a variance or waiver for the petitioner, including the alternative standards which the person seeking the variance or waiver agrees to meet and a showing that such alternative standards will afford adequate protection for the public health, safety, and welfare; and

(4) The reason why the variance or waiver requested would serve the purpose of the underlying statute.

(e) The agency subject to the provisions of subsections (c) and (d) of this Code section shall grant or deny a petition for variance or waiver in writing no earlier than 15 days after the posting of the petition on the register and no more than 60 days after the receipt of the petition. The agency's decision to grant or deny the petition shall be in writing and shall contain a statement of the relevant facts and the reasons supporting the agency's action.

(f) The agency's decision to deny a petition for variance or waiver shall be subject to judicial review in accordance with Code Section 50-13-19. The validity of any variance or waiver which is granted by an agency may be determined in an action for declaratory judgment in accordance with Code Section 50-13-10.

(g) Nothing in this Code section shall authorize an agency to grant variances or waivers to any statutes or to the agency itself or any other agency. This Code section does not supersede and is cumulative of any other variance or waiver provisions in other statutes or rules.

(h) This Code section shall not apply, and no variance or waiver shall be sought or authorized, when:

(1) Any agency rule or regulation has been adopted or promulgated in order to implement or promote a federally delegated program;

(2) Any rule or regulation is promulgated or adopted by the Department of Corrections concerning any institutional operations or inmate activities;

(3) Any rule or regulation is promulgated or adopted by the Department of Community Health;

(4) Any rule or regulation is promulgated or adopted by the Department of Agriculture;

(5) Any rules, regulations, standards, or procedures are adopted or promulgated by the Department of Natural Resources for the protection of the natural resources, environment, or vital areas of this state; or

(6) The granting of a waiver or variance would be harmful to the public health, safety, or welfare.

(i) All waivers granted pursuant to this Code section shall be reported to the General Assembly within the first ten days of the next session. Such information shall contain the name, address, and telephone number of the person or corporation obtaining such waiver; the name, address, and telephone number of any representative or attorney who represented such person or corporation requesting the waiver; and a description of the waiver granted including a detail of the variance from any rule or regulation.



§ 50-13-10. Declaratory judgment on validity of rules; venue for actions

(a) The validity of any rule, waiver, or variance may be determined in an action for declaratory judgment when it is alleged that the rule, waiver, or variance or its threatened application interferes with or impairs the legal rights of the petitioner. A declaratory judgment may be rendered whether or not the petitioner has first requested the agency to pass upon the validity of the rule, waiver, or variance in question.

(b) The agency shall be made a party to the action and a copy of the petition shall be served on the Attorney General. The action shall be brought in the Superior Court of Fulton County or in the superior court of the county of residence of the petitioner. When the petitioner is a corporation, the action may be brought in the Superior Court of Fulton County or in the superior court of the county where the petitioner maintains its principal place of doing business in this state. All actions for declaratory judgment, however, with respect to any rule, waiver, or variance of the Public Service Commission must be brought in the Superior Court of Fulton County.

(c) Actions for declaratory judgment provided for in this Code section shall be in accordance with Chapter 4 of Title 9, relating to declaratory judgments.



§ 50-13-11. Declaratory rulings by agencies

Each agency shall provide by rule for the filing and prompt disposition of petitions for declaratory rulings as to the applicability of any statutory provision or of any rule or order of the agency, provided that nothing herein shall limit or impair the right of an agency to seek the opinion of the Attorney General on any question of law connected with the duties of the agency pursuant to Code Section 45-15-3 or any other applicable statutory or constitutional provision. Rulings disposing of petitions have the same status as agency decisions or orders in contested cases.



§ 50-13-12. Department of Revenue to hold hearing when demanded by aggrieved taxpayer; election of remedies

Reserved. Repealed by Ga. L. 2012, p. 318, § 12/HB 100, effective January 1, 2013.



§ 50-13-13. Opportunity for hearing in contested cases; notice; counsel; subpoenas; record; enforcement powers; revenue cases

(a) In addition to any other requirements imposed by common law, constitution, statutes, or regulations:

(1) In any contested case, all parties shall be afforded an opportunity for hearing after reasonable notice served personally or by mail;

(2) The notice shall include:

(A) A statement of the time, place, and nature of the hearing;

(B) A statement of the legal authority and jurisdiction under which the hearing is to be held;

(C) A reference to the particular section of the statutes and rules involved;

(D) A short and plain statement of the matters asserted. If the agency or other party is unable to state the matters in detail at the time, the notice may be limited to a statement of the issues involved. Thereafter, upon application, a more definite and detailed statement shall be furnished; and

(E) A statement as to the right of any party to subpoena witnesses and documentary evidence through the agency;

(3) Opportunity shall be afforded all parties to be represented by legal counsel and to respond and present evidence on all issues involved;

(4) Unless precluded by law, informal disposition may be made of any contested case by stipulation, agreed settlement, consent order, or default;

(5) Unless specifically precluded by statute, in addition to the agency, any contested case may be held before any agency representative who has been selected and appointed by the agency for such purpose. Before appointing a hearing representative, the agency shall determine that the person under consideration is qualified by reason of training, experience, and competence;

(6) The agency, the hearing officer, or any representative of the agency authorized to hold a hearing shall have authority to do the following: administer oaths and affirmations; sign and issue subpoenas; rule upon offers of proof; regulate the course of the hearing, set the time and place for continued hearings, and fix the time for filing briefs; dispose of motions to dismiss for lack of agency jurisdiction over the subject matter or parties or for any other ground; dispose of motions to amend or to intervene; provide for the taking of testimony by deposition or interrogatory; and reprimand or exclude from the hearing any person for any indecorous or improper conduct committed in the presence of the agency or the hearing officer;

(7) Subpoenas shall be issued without discrimination between public and private parties. When a subpoena is disobeyed, any party may apply to the superior court of the county where the contested case is being heard for an order requiring obedience. Failure to comply with such order shall be cause for punishment as for contempt of court. The costs of securing the attendance of witnesses, including fees and mileage, shall be computed and assessed in the same manner as prescribed by law in civil cases in the superior court;

(8) A record shall be kept in each contested case and shall include:

(A) All pleadings, motions, and intermediate rulings;

(B) A summary of the oral testimony plus all other evidence received or considered except that oral proceedings or any part thereof shall be transcribed or recorded upon request of any party. Upon written request therefor, a transcript of the oral proceeding or any part thereof shall be furnished to any party of the proceeding. The agency shall set a uniform fee for such service;

(C) A statement of matters officially noticed;

(D) Questions and offers of proof and rulings thereon;

(E) Proposed findings and exceptions;

(F) Any decision (including any initial, recommended, or tentative decision), opinion, or report by the officer presiding at the hearing; and

(G) All staff memoranda or data submitted to the hearing officer or members of the agency in connection with their consideration of the case; and

(9) Findings of fact shall be based exclusively on the evidence and on matters officially noticed.

(b) In proceedings before the agency, the hearing officer, or any representative of the agency authorized to hold a hearing, if any party or an agent or employee of a party disobeys or resists any lawful order of process; or neglects to produce, after having been ordered to do so, any pertinent book, paper, or document; or refuses to appear after having been subpoenaed; or, upon appearing, refuses to take the oath or affirmation as a witness; or after taking the oath or affirmation, refuses to testify, the agency, hearing officer, or other representative shall have the same rights and powers given the court under Chapter 11 of Title 9, the "Georgia Civil Practice Act." If any person or party refuses as specified in this subsection, the agency, hearing officer, or other representative may certify the facts to the superior court of the county where the offense is committed for appropriate action, including a finding of contempt. The agency, hearing officer, or other representative shall have the power to issue writs of fieri facias in order to collect fines imposed for violation of a lawful order of the agency, hearing officer, or other representative.

(c) Subsection (a) of this Code section and the other provisions of this chapter concerning contested cases shall not apply to any case arising in the administration of the revenue laws, which case is subject to a subsequent de novo trial of the law and the facts in the superior court or in the Georgia Tax Tribunal in accordance with Chapter 13A of this title.



§ 50-13-14. Intervention in contested cases

In contested cases:

(1) Upon timely application, any person shall be permitted to intervene when a statute confers an unconditional right to intervene or when the representation of an applicant's interest is or may be inadequate; or

(2) Upon timely application, any person may be permitted to intervene when a statute confers a conditional right to intervene or when the applicant's claim or defense and the main action have a question of law or fact in common. In exercising its discretion, the agency shall consider whether the intervention will unduly delay or prejudice the adjudication of the rights of existing parties.



§ 50-13-15. Rules of evidence in contested cases; official notice; conducting hearings by utilizing remote telephonic communications

In contested cases:

(1) Irrelevant, immaterial, or unduly repetitious evidence shall be excluded. The rules of evidence as applied in the trial of civil nonjury cases in the superior courts shall be followed. When necessary to ascertain facts not reasonably susceptible of proof under such rules, evidence not admissible thereunder may be admitted, except where precluded by statute, if it is of a type commonly relied upon by reasonably prudent men in the conduct of their affairs or if it consists of a report of medical, psychiatric, or psychological evaluation of a type routinely submitted to and relied upon by an agency in the normal course of its business. Agencies shall give effect to the rules of privilege recognized by law. Objections to evidentiary offers may be made and shall be noted in the record. Subject to these requirements, when a hearing will be expedited and the interest of the parties will not be prejudiced substantially, any part of the evidence may be received in written form;

(2) Documentary evidence may be received in the form of copies or excerpts if the original is not readily available. Upon request, parties shall be given an opportunity to compare the copy with the original or have it established as documentary evidence according to the rules of evidence applicable to the superior courts of this state;

(3) A party may conduct such cross-examination as shall be required for a full and true disclosure of the facts;

(4) Official notice may be taken of judicially cognizable facts. In addition, official notice may be taken of generally recognized technical or scientific facts within the agency's specialized knowledge. Parties shall be notified either before or during the hearing, by reference in preliminary reports or otherwise, of the material noticed, including any staff memoranda or data, and they shall be afforded an opportunity to contest the material so noticed. The agency's experience, technical competence, and specialized knowledge may be utilized in the evaluation of the evidence; and

(5) Any hearing which is required or permitted hereunder may be conducted by utilizing remote telephonic communications if the record reflects that all parties have consented to the conduct of the hearing by use of such communications and that such procedure will not jeopardize the rights of any party to the hearing.



§ 50-13-16. Proposal for decision in contested cases; opportunity to file exceptions and present briefs and arguments

When in a contested case a majority of the officials of the agency who are to render the final decision have not heard the case or read the record, the decision, if adverse to a party to the proceeding other than the agency itself, shall not be made until a proposal for decision is served upon the parties and an opportunity is afforded to each party adversely affected to file exceptions and present briefs and oral argument to the officials who are to render the decision. The proposal for decision shall contain a statement of the reasons therefor and of each issue of fact or law necessary to the proposed decision, prepared by the person who conducted the hearing or one who has read the record. The parties by written stipulation may waive compliance with this Code section.



§ 50-13-17. Initial decisions in contested cases; review of initial decisions; final decisions and orders; Public Service Commission exceptions

(a) In contested cases in which the agency has not presided at the reception of the evidence, the agency representative who presided shall initially decide the case or the agency shall require the entire record before the agency representative to be certified to it for initial decision. When the representative makes the initial decision, and in absence of an application to the agency within 30 days from the date of notice of the initial decision for review, or an order by the agency within such time for review on its motion, the initial decision shall, without further proceedings, become the decision of the agency. On review from the initial decision of the representative, the agency shall have all the powers it would have in making the initial decision and, if deemed advisable, the agency may take additional testimony or remand the case to the hearing representative for such purpose. When the agency makes the initial decision without having presided at the reception of evidence, the agency representative shall first recommend a decision, a copy of which shall be sent to each party and which shall be made a part of the record.

(b) A final decision or order adverse to a party, other than the agency, in a contested case shall be in writing or stated in the record. A final decision shall include findings of fact and conclusions of law, separately stated, and the effective date of the decision or order. Findings of fact shall be accompanied by a concise and explicit statement of the underlying facts supporting the findings. Each agency shall maintain a properly indexed file of all decisions in contested cases, which file shall be open for public inspection with the exceptions provided in paragraph (4) of subsection (a) of Code Section 50-13-3. A copy of the decision or order and accompanying findings and conclusions shall be delivered or mailed promptly to each party or to his attorney of record. Nothing in this Code section shall prevent agencies from entering summary decisions or orders for contested cases informally disposed of under paragraph (4) of subsection (a) of Code Section 50-13-13. Moreover, nothing in this Code section shall prevent the parties to a contested case before the Public Service Commission from waiving the requirements of this Code section relating to findings of fact and conclusions of law, nor preclude the commission from adopting a rule or rules prescribing the procedure whereby parties to a contested case before it may waive such requirements.

(c) Each agency shall render a final decision in contested cases within 30 days after the close of the record required by Code Section 50-13-13 except that any agency, by order, may extend such period in any case in which it shall find that the complexity of the issues and the length of the record require an extension of the period, in which event the agency shall render a decision at the earliest date practicable. Notwithstanding any other provisions of this law to the contrary, the procedures prescribed by Code Section 46-2-25, relating to procedure for utility rate changes, shall be applicable to and available to any person, firm, or corporation subject to the jurisdiction of the Public Service Commission; and nothing contained herein shall be deemed to abrogate or limit, in any manner, such Code section as it pertains to any rate, charge, classification, or service which may constitute the basis of a contested case, proceeding, hearing, or matter before the Public Service Commission.

(d) The Public Service Commission shall not be required to include findings of fact and conclusions of law in its orders and decisions in cases in which it presides at the reception of the evidence where no person appears in protest or opposition to the relief or authority sought; provided, however, that such cases shall not include those in which the relief sought is an increase or decrease in the rate or rates of any person subject to its jurisdiction; and provided, further, that, if an aggrieved person files a petition seeking judicial review pursuant to Code Section 50-13-19 with respect to such an order or decision, the Public Service Commission shall nevertheless prepare such findings of fact and conclusions of law and include the same in the record of the proceedings transmitted to the reviewing court pursuant to subsection (e) of Code Section 50-13-19.



§ 50-13-18. Procedure upon grant, denial, renewal, revocation, suspension, annulment, or withdrawal of licenses

(a) When the grant, denial, or renewal of a license is required by law to be preceded by notice and opportunity for hearing, Code Section 50-13-13 shall apply.

(b) When a licensee has made timely and sufficient application for the renewal of a license or for a new license with reference to any activity of a continuing nature, the existing license does not expire until the application has been finally determined by the agency and, in case the application is denied or the terms of the new license limited, until the last day for seeking review of the agency order or at a later date fixed by order of the reviewing court.

(c) No revocation, suspension, annulment, or withdrawal of any license is lawful unless, prior to the institution of agency proceedings, the agency has sent notice, by certified mail or statutory overnight delivery to the licensee, of individual facts or conduct which warrant the intended action and the licensee has been given an opportunity to show compliance with all lawful requirements for the retention of the license except where:

(1) The agency finds that the public health, safety, or welfare imperatively requires emergency action and incorporates a finding to that effect in its order, in which case summary suspension of a license may be ordered pending proceedings for revocation or other action, which proceeding shall be promptly instituted and determined; or

(2) The agency's order is expressly required, by a judgment or a statute, to be made without the right to a hearing or continuance of any type.

(d)(1) In contested cases which could result in the revocation, suspension, or limitation of a license, when a licensee makes a general or specific request for exculpatory, favorable, or arguably favorable information that is relative to pending allegations concerning a license, an agency must furnish the requested information, indicate that no such information exists, or refuse to furnish the information requested prior to a hearing. An agency shall not be required to release information which is made confidential by state or federal law, until such requested information has been determined to be exculpatory, favorable, or arguably favorable pursuant to the in camera procedure specified in paragraph (2) of this subsection.

(2) Once an agency has furnished exculpatory, favorable, or arguably favorable information, has indicated that no such information exists, or has refused to furnish such information, the licensee may request a prehearing in camera inspection of the remainder of the investigative file by the person or persons presiding over the hearing. Such person or persons shall furnish the licensee with all material that would aid in the licensee's defense that is exculpatory, favorable, or arguably favorable. Such person or persons shall seal a copy of the entire investigative file in order to preserve it in the event of an appeal.



§ 50-13-19. Judicial review of contested cases

(a) Any person who has exhausted all administrative remedies available within the agency and who is aggrieved by a final decision in a contested case is entitled to judicial review under this chapter. This Code section does not limit utilization of or the scope of judicial review available under other means of review, redress, relief, or trial de novo provided by law. A preliminary, procedural, or intermediate agency action or ruling is immediately reviewable if review of the final agency decision would not provide an adequate remedy.

(b) Proceedings for review are instituted by filing a petition within 30 days after the service of the final decision of the agency or, if a rehearing is requested, within 30 days after the decision thereon. The petition may be filed in the Superior Court of Fulton County or in the superior court of the county of residence of the petitioner; or, if the petitioner is a corporation, the appeal may be brought in the Superior Court of Fulton County or in the superior court of the county where the petitioner maintains its principal place of doing business in this state; and provided, further, that all proceedings for review with respect to orders, rules, regulations, or other decisions or directives of the Commissioner of Agriculture may also be brought in the Superior Court of Tift County or the Superior Court of Chatham County. All proceedings for review, however, with respect to orders, rules, regulations, or other decisions or directives of the Public Service Commission must be brought in the Superior Court of Fulton County. Copies of the petition shall be served upon the agency and all parties of record. The petition shall state the nature of the petitioner's interest, the fact showing that the petitioner is aggrieved by the decision, and the ground as specified in subsection (h) of this Code section upon which the petitioner contends that the decision should be reversed or modified. The petition may be amended by leave of court.

(c) Irrespective of any provisions of statute or agency rule with respect to motions for rehearing or reconsideration after a final agency decision or order, the filing of such a motion shall not be a prerequisite to the filing of any appeal for judicial review or relief; provided, however, that no objection to any order or decision of any agency shall be considered by the court upon petition for review unless such objection has been urged before the agency.

(d)(1) The filing of the petition for judicial review in superior court does not itself stay enforcement of the agency decision. Except as otherwise provided in this subsection, the agency may grant, or the reviewing court may order, a stay upon appropriate terms for good cause shown.

(2) In cases involving the grant of a permit, permit amendment, or variance by the director of the Environmental Protection Division of the Department of Natural Resources in which the petition for judicial review in superior court was filed by any person to whom such contested order or action is not directed, a stay shall not be granted unless by order of the superior court upon motion for a temporary restraining order or interlocutory injunction in accordance with Code Section 9-11-65.

(3) The provisions of paragraphs (1) and (2) of this subsection notwithstanding, in any case involving the grant of a permit, permit amendment, or variance by the director of the Environmental Protection Division of the Department of Natural Resources regarding water withdrawal for farm uses under Code Section 12-5-31 or Code Section 12-5-105, no stay shall be authorized if the petition for judicial review in superior court was filed by any person to whom such order or action is not directed.

(4) In contested cases involving a license to practice medicine or a license to practice dentistry in this state, a reviewing court may order a stay or an agency may grant a stay only if the court or agency makes a finding that the public health, safety, and welfare will not be harmed by the issuance of the stay.

(e) Within 30 days after the service of the petition or within further time allowed by the court, the agency shall transmit to the reviewing court the original or a certified copy of the entire record of the proceeding under review. By stipulation of all parties to the review proceedings, the record may be shortened. A party unreasonably refusing to stipulate to limit the record may be taxed by the court for the additional costs. The court may require or permit subsequent corrections or additions to the record.

(f) If, before the date set for hearing, application is made to the court for leave to present additional evidence and it is shown to the satisfaction of the court that the additional evidence is material and there were good reasons for failure to present it in the proceedings before the agency, the court may order that the additional evidence be taken before the agency upon conditions determined by the court. The agency may modify its findings and decision by reason of the additional evidence and shall file that evidence and any modifications, new findings, or decisions with the reviewing court.

(g) The review shall be conducted by the court without a jury and shall be confined to the record. In cases of alleged irregularities in procedure before the agency, not shown in the record, proof thereon may be taken in the court. The court, upon request, shall hear oral argument and receive written briefs.

(h) The court shall not substitute its judgment for that of the agency as to the weight of the evidence on questions of fact. The court may affirm the decision of the agency or remand the case for further proceedings. The court may reverse or modify the decision if substantial rights of the appellant have been prejudiced because the administrative findings, inferences, conclusions, or decisions are:

(1) In violation of constitutional or statutory provisions;

(2) In excess of the statutory authority of the agency;

(3) Made upon unlawful procedure;

(4) Affected by other error of law;

(5) Clearly erroneous in view of the reliable, probative, and substantial evidence on the whole record; or

(6) Arbitrary or capricious or characterized by abuse of discretion or clearly unwarranted exercise of discretion.



§ 50-13-20. Review of final judgment

An aggrieved party may obtain a review of any final judgment of the superior court under this chapter by the Court of Appeals or the Supreme Court, as provided by law. In contested cases involving a license to practice medicine or a license to practice dentistry in this state, the filing of an application for appeal or a notice of appeal shall not by itself stay enforcement of the agency decision. In such cases, the superior court which considered the petition for judicial review or the Court of Appeals or the Supreme Court may order a stay only if such court makes a finding that the public health, safety, and welfare will not be harmed by the issuance of the stay.



§ 50-13-20.1. Judicial review of final decision in contested case issued by administrative law judge

A petition for judicial review of a final decision in a contested case issued by an administrative law judge pursuant to subsection (e) of Code Section 50-13-41 shall be subject to judicial review in the same manner as provided in Code Section 50-13-19 except that the procedure and standard of judicial review specifically provided for an agency shall be applied and shall not be affected, altered, or changed by Article 2 of this chapter.



§ 50-13-21. Compliance with filing and hearing requirements by Safety Fire Commissioner and Commissioner of Insurance

As to such regulations, standards, and plans as are required by law to be filed and kept on file with the office of the Secretary of State, the Commissioner of Insurance, when performing the duties as Safety Fire Commissioner, may comply with the filing requirements of this chapter by filing with the office of the Secretary of State merely the name and designation of such regulations, standards, and plans, provided the regulations, standards, and plans are kept on file in the office of the Commissioner of Insurance by the titles otherwise applicable under this chapter and the regulations, standards, and plans are open for public examination and copying. The Commissioner of Insurance, when performing the duties as Safety Fire Commissioner, may also satisfy the procedure for conduct of hearings on contested cases and rule making required under this chapter by following Chapter 2 of Title 33. The Commissioner of Insurance, when performing the duties as Commissioner of Insurance, may satisfy the procedure for conduct of hearings on contested cases required under this chapter by following Chapter 2 of Title 33. When the Commissioner of Insurance is performing rule-making duties as Commissioner of Insurance, he shall satisfy the procedures required under this chapter and under Chapter 2 of Title 33. In the event of any conflicts between rule-making procedures of this chapter and Chapter 2 of Title 33 as it respects duties of the Commissioner of Insurance, this chapter shall govern.



§ 50-13-22. Construction of chapter

Nothing in this chapter shall be held to diminish the constitutional rights of any person, to limit or repeal additional requirements imposed by statute or otherwise recognized by law, to diminish any delegation of authority to any agency, nor to create any substantive rights; but this chapter shall be procedural. Except as otherwise required by law, all requirements or privileges relating to evidence or procedure shall apply equally to agencies and persons. Every agency is granted all authority necessary to comply with the requirements of this chapter through the issuance of rules or otherwise.



§ 50-13-23. Determining date when documents received by or filed with agencies

Notwithstanding any provision of law to the contrary, any document required by law, rule, or regulation to be received by or filed with any agency pursuant to the requirements of this chapter shall be deemed to be received by or filed with such agency on the earlier of: (1) the date such document is actually received by such agency; (2) the official postmark date such document was mailed, properly addressed with postage prepaid, by registered or certified mail; or (3) the date on which such document was delivered to a commercial delivery company for statutory overnight delivery as provided in Code Section 9-10-12 as evidenced by the receipt provided by the commercial delivery company.






Article 2 - Office of State Administrative Hearings

§ 50-13-40. Office created; chief state administrative law judge

(a) There is created within the executive branch of state government the Office of State Administrative Hearings. The office shall be independent of state administrative agencies and shall be responsible for impartial administration of administrative hearings in accordance with this article. The office shall be assigned for administrative purposes only, as that term is defined in Code Section 50-4-3, to the Department of Administrative Services.

(b) The head of the office shall be the chief state administrative law judge who shall be appointed by the Governor, shall serve a term of six years, shall be eligible for reappointment, and may be removed by the Governor for cause. The chief state administrative law judge shall have been admitted to the practice of law in this state for a period of at least five years. The chief state administrative law judge shall be in the unclassified service as defined by Code Section 45-20-2 and shall receive a salary to be determined by the Governor. All successors shall be appointed in the same manner as the original appointment and vacancies in office shall be filled in the same manner for the remainder of the unexpired term.

(c) The chief state administrative law judge shall promulgate rules and regulations and establish procedures to carry out the provisions of this article.

(d) The chief state administrative law judge shall have the power to employ clerical personnel and court reporters necessary to assist in the performance of his or her duties.

(e) (1) The chief state administrative law judge shall have the power to employ full-time assistant administrative law judges who shall exercise the powers conferred upon the chief state administrative law judge in all administrative cases assigned to them. Each assistant administrative law judge shall have been admitted to the practice of law in this state for a period of at least three years. The chief state administrative law judge may establish different levels of administrative law judge positions and the compensation for such positions shall be determined by the chief state administrative law judge.

(2) The chief state administrative law judge may appoint a special assistant administrative law judge on a temporary or case basis as may be necessary for the proper performance of the duties of the office, pursuant to a fee schedule established in advance by the chief state administrative law judge. A special assistant administrative law judge shall have the same qualifications and authority as a full-time assistant administrative law judge.

(3) The chief state administrative law judge may designate in writing a qualified full-time employee of an agency other than an agency directly connected with the proceeding to conduct a specified hearing, but such appointment shall only be with the prior consent of the employee's agency. Such employee shall then serve as a special designated assistant administrative law judge for the purposes of the specific hearing and shall not be entitled to any additional pay for this service.

(4) When the character of the hearing requires utilization of a hearing officer with special skill and technical expertise in the field, the chief state administrative law judge may so certify in writing and appoint as a special lay assistant administrative law judge a person who is not a member of the bar of this state or otherwise not qualified under this Code section. Such appointment shall specify in writing the reasons such special skill is required and the qualifications of the appointed individual.

(5) The chief state administrative law judge may designate a class of hearings for which individuals with the necessary skill and training need not meet the qualifications of paragraphs (1) through (4) of this subsection. These full-time associate administrative law judges shall exercise the powers conferred upon the chief state administrative judge in the class of administrative cases assigned to them. The chief state administrative law judge shall determine the compensation for such positions.

(f) The chief state administrative law judge and any administrative law judge employed on a full-time basis: (1) shall not otherwise engage in the practice of law; and (2) shall not, except in the performance of his or her duties in a contested case, render legal advice or assistance to any state board, bureau, commission, department, agency, or officer.



§ 50-13-41. Hearing procedures; powers of administrative law judge; issuance of decision; review

(a)(1) Whenever a state agency authorized by law to determine contested cases initiates or receives a request for a hearing in a contested case which is not presided over by the agency head or board or body which is the ultimate decision maker, the hearing shall be conducted by the Office of State Administrative Hearings, and such hearings shall be conducted in accordance with the provisions of this chapter and the rules and regulations promulgated under this article.

(2) An administrative law judge shall have the power to do all things specified in paragraph (6) of subsection (a) of Code Section 50-13-13.

(b) An administrative law judge shall have all the powers of the referring agency with respect to a contested case. Subpoenas issued by an administrative law judge shall be enforced in the manner set forth in paragraph (7) of subsection (a) of Code Section 50-13-13. Nothing in this article shall affect, alter, or change the ability of the parties to reach informal disposition of a contested case in accordance with paragraph (4) of subsection (a) of Code Section 50-13-13.

(c) Within 30 days after the close of the record, an administrative law judge shall issue a decision to all parties in the case except when it is determined that the complexity of the issues and the length of the record require an extension of this period and an order is issued by an administrative law judge so providing. Every decision of an administrative law judge shall contain findings of fact, conclusions of law, and a recommended disposition of the case.

(d) Except as otherwise provided in this article, in all cases every decision of an administrative law judge shall be treated as an initial decision as set forth in subsection (a) of Code Section 50-13-17, including, but not limited to, the taking of additional testimony or remanding the case to the administrative law judge for such purpose. On review, the reviewing agency shall consider the whole record or such portions of it as may be cited by the parties. In reviewing initial decisions by the Office of State Administrative Hearings, the reviewing agency shall give due regard to the administrative law judge's opportunity to observe witnesses. If the reviewing agency rejects or modifies a proposed finding of fact or a proposed decision, it shall give reasons for doing so in writing in the form of findings of fact and conclusions of law.

(e)(1) A reviewing agency shall have a period of 30 days following the entry of the decision of the administrative law judge in which to reject or modify such decision. If a reviewing agency fails to reject or modify the decision of the administrative law judge within such 30 day period, then the decision of the administrative law judge shall stand affirmed by the reviewing agency by operation of law.

(2) A reviewing agency may prior to the expiration of the review period provided for in paragraph (1) of this subsection extend such review period by order of the reviewing agency in any case wherein unusual and compelling circumstances render it impracticable for the reviewing agency to complete its review within such period. Any such order shall recite with particularity the circumstances which render it impracticable for the reviewing agency to complete its review within such review period. Any such extension by the reviewing agency shall be for a period of time not to exceed 30 days. Prior to the expiration of the extended review period, the review period may be further extended by further order of the reviewing agency for one additional period not to exceed 30 days if unusual and compelling circumstances render it impracticable to complete the review within the extended review period. Such further order further extending the review period shall likewise recite with particularity the circumstances which render it impracticable for the reviewing agency to complete its review within the review period as previously extended. If a reviewing agency fails to reject or modify the decision of the administrative law judge within the extended review period, then the decision of the administrative law judge shall stand affirmed by the reviewing agency by operation of law.

(3) An agency may provide by rule that proposed decisions in all or in specified classes of cases before the Office of State Administrative Hearings will become final without further agency action and without expiration of the 30 day review period otherwise provided for in this subsection.



§ 50-13-42. Applicability of article

(a) In addition to those agencies expressly exempted from the operation of this chapter under paragraph (1) of Code Section 50-13-2, this article shall not apply to the Commissioner of Agriculture, the Public Service Commission, the Certificate of Need Appeal Panel, or the Department of Community Health, unless specifically provided otherwise for certain programs or in relation to specific laws, or to the Department of Labor with respect to unemployment insurance benefit hearings conducted under the authority of Chapter 8 of Title 34. Such exclusion does not prohibit such office or agencies from contracting with the Office of State Administrative Hearings on a case-by-case basis.

(b) This article shall apply to hearings conducted pursuant to Code Sections 45-20-8 and 45-20-9. The State Personnel Board may provide by rule that proposed decisions in all or in specified classes of cases before the Office of State Administrative Hearings will become final without further action by the board and without expiration of the 30 day review period otherwise provided for in subsection (e) of Code Section 50-13-41.

(c) This article shall not apply with respect to any matter as to which an aggrieved party is permitted to file a petition with the Georgia Tax Tribunal in accordance with Chapter 13A of this title.



§ 50-13-43. Agencies to cooperate with chief state administrative law judge; Office of State Administrative Hearings to comply with federal law; rules and regulations

All agencies shall cooperate with the chief state administrative law judge in the discharge of his or her duties. The Office of State Administrative Hearings shall comply with all applicable federal statutes, regulations, and guidelines, including those related to time frames for hearings, release of decisions, and other procedural requirements. The Office of State Administrative Hearings shall promulgate, when necessary for any class of hearings, specific rules and regulations in order to ensure compliance with federal requirements and receipt and retention of federal funding, tax credits, and grants.



§ 50-13-44. Administrative transfer of individuals to Office of State Administrative Hearings; approval of chief state administrative law judge; funding of transferred positions; transferred employees status.

(a) Any full-time hearing officer or equivalent position, used exclusively or principally to conduct or preside over hearings for a covered agency immediately prior to July 1, 1994, shall be administratively transferred to the Office of State Administrative Hearings, if such employee qualifies under Code Section 50-13-40. Any person serving immediately prior to July 1, 1994, as an independent hearing officer or equivalent under contract or written order of appointment shall be administratively transferred to the Office of State Administrative Hearings as of July 1, 1994, and shall continue as a special assistant administrative law judge. All full-time staff of covered agencies who have exclusively or principally served as support staff for administrative hearings shall be administratively transferred to the Office of State Administrative Hearings as of July 1, 1994. All equipment or other tangible property in possession of covered agencies which is used or held exclusively or principally by personnel transferred under this Code section shall be transferred to the Office of State Administrative Hearings as of July 1, 1994.

(b) All such transfers shall be subject to the approval of the chief state administrative law judge and such personnel or property shall not be transferred if the chief state administrative law judge determines that the hearing officer, staff, equipment, or property should remain with the transferring agency.

(c) Funding for functions and positions transferred to the Office of State Administrative Hearings under this article shall be transferred as provided for in Code Section 45-12-90. The employees of the Office of State Administrative Hearings shall be in the unclassified service unless they are in the classified service as such term is defined by Code Section 45-20-2.

(d) The chief state administrative law judge shall assess agencies the cost of services rendered to them in the conduct of hearings.

(e) (1) Any full-time hearing officer of the State Personnel Board used exclusively or principally to conduct or preside over hearings for such board immediately prior to July 1, 1997, shall be administratively transferred to the Office of State Administrative Hearings if such employee qualifies under Code Section 50-13-40. Any person serving immediately prior to July 1, 1997, as an independent hearing officer under contract or written order of appointment shall be administratively transferred to the Office of State Administrative Hearings as of July 1, 1997, and shall continue as a special assistant administrative law judge. All full-time staff of the State Personnel Board who have exclusively or principally served as support staff for administrative hearings conducted by such hearing officers shall be administratively transferred to the Office of State Administrative Hearings as of July 1, 1997. All equipment or other tangible property in possession of the State Personnel Board which is used or held exclusively or principally by personnel transferred under this subsection shall be transferred to the Office of State Administrative Hearings as of July 1, 1997.

(2) Funding for functions and positions transferred to the Office of State Administrative Hearings under this subsection shall be transferred as provided for in Code Section 45-12-90.









Chapter 13A - Tax Tribunals

§ 50-13A-1. Short title

This chapter shall be known and may be cited as the "Georgia Tax Tribunal Act of 2012."



§ 50-13A-2. Role of agency

The General Assembly finds that there is a need for an independent specialized agency separate and apart from the Department of Revenue to resolve disputes between the department and taxpayers in an efficient and cost-effective manner. Such an agency would:

(1) Improve the utilization of judicial resources by resolving tax cases in a more streamlined and efficient manner;

(2) Increase the uniformity of decision making in tax cases;

(3) Improve the equal access of all parties to court process; and

(4) Increase public confidence in the fairness of the state tax system.



§ 50-13A-3. Application of definitions within Code Section 48-1-2; "tribunal" defined

Except where the context may otherwise clearly require, all terms used in this chapter shall have the meaning given such term by Code Section 48-1-2. As used in this chapter, the term "tribunal" means the Georgia Tax Tribunal established by Code Section 50-13A-4 which shall be an independent and autonomous division within the Office of State Administrative Hearings operating under the sole direction of the chief tribunal judge.



§ 50-13A-4. Creation of tax tribunal; seal

(a) There is created within the executive branch of government the Georgia Tax Tribunal. The tribunal shall be assigned for administrative purposes only, as provided in Code Section 50-4-3, to the Department of Administrative Services and shall be funded through appropriations by the General Assembly to the Department of Administrative Services.

(b) The tribunal shall have a seal engraved with the words "Georgia Tax Tribunal." The tribunal shall authenticate all of its orders, records, and proceedings with the seal, and the courts of this state shall take judicial notice of the seal.



§ 50-13A-5. Composition of tribunal; vacancies and other administrative matters

(a) The tribunal shall consist of at least one full-time administrative law judge. If the tribunal has more than one judge, each shall exercise the powers of the tribunal in all matters, causes, or proceedings assigned to him or her.

(b) Initial tribunal judges shall be appointed by the Governor. If, initially, the tribunal has only one judge, that individual shall be appointed for a term of four years and shall be the chief tribunal judge; provided, however, that if, initially, the tribunal has more than one judge, then one judge shall be appointed for an initial term of four years and one judge shall be appointed as chief tribunal judge for an initial term of six years to ensure that the judges' initial terms do not expire in the same year. Once appointed, each initial tribunal judge shall continue in office until his or her term expires and a successor has been appointed and confirmed. Initial tribunal judges may be reappointed for successive terms, provided that each successive term shall be for four years.

(c) After initial appointments are made pursuant to subsection (b) of this Code section, all appointments and reappointments of the chief tribunal judge and other tribunal judges shall be made by the Governor, with the consent of the Senate, for terms of four years. Once appointed and confirmed, each such tribunal judge shall continue in office until his or her term expires and a successor has been appointed and confirmed. A tribunal judge may be reappointed for successive terms.

(d) Each tribunal judge shall receive an annual salary no less than that of the chief administrative law judge of the Office of State Administrative Hearings; provided, however, that the tribunal judge's total salary shall not be reduced during such judge's term of appointment.

(e) A vacancy in the tribunal occurring other than by expiration of term shall be filled for the unexpired term in the same manner as an original appointment.

(f) The executive of the tribunal shall be the chief tribunal judge who shall have sole charge of the administration of the tribunal, including, but not limited to, the preparation of a budget and matters involving employment and expenditures as set forth in Code Section 50-13A-8, and shall apportion among the judges all causes, matters, and proceedings coming before the tribunal.

(g) With the consent of the Senate, the Governor may remove a tribunal judge, after notice and an opportunity to be heard, for neglect of duty, inability to perform duties, malfeasance in office, or other good cause.

(h) Whenever the tribunal trial docket or business becomes congested or any tribunal judge is absent, is disqualified, or for any other reason is unable to perform his or her duties as tribunal judge, and it appears to the Governor that the services of an additional tribunal judge or judges should be provided, the Governor may, without obtaining the approval of the Senate, appoint a judge, or judges, pro tempore of the tribunal. Any person appointed judge pro tempore of the tribunal shall have the qualifications set forth in subsections (a) and (b) of Code Section 50-13A-6 and shall serve for a period not to exceed 12 months.

(i) A tribunal judge may disqualify himself or herself on his or her own motion in any matter and may be disqualified for any cause listed in Code Section 15-1-8.



§ 50-13A-6. Qualification and terms of tribunal judges; oath; role

(a) Each judge of the tribunal shall be a citizen of the United States and, during the period of service, a resident of this state. No person shall be appointed as a tribunal judge unless at the time of appointment the individual is an attorney licensed to practice in this state and has practiced primarily in the area of tax law for at least eight years.

(b) Before entering upon the duties of office, each tribunal judge shall take and subscribe to an oath or affirmation that he or she shall faithfully discharge the duties of the office, and such oath shall be filed in the office of the Secretary of State.

(c) Each tribunal judge shall devote his or her full time during business hours to the duties of the tribunal. A tribunal judge shall not engage in any other gainful employment or business that interferes with or is inconsistent with his or her duties as a judge and shall not hold another office or position of profit in a government of this state, any other state, or the United States.

(d) If a tribunal judge does not have a full docket of tax cases, the chief tribunal judge may, acting in his or her sole discretion, petition the chief administrative law judge of the Office of State Administrative Hearings to allow such tribunal judge to hear and resolve nontax cases pending before the Office of State Administrative Hearings. The chief tribunal judge, the chief administrative law judge of the Office of State Administrative Hearings, and the tribunal judge in question shall mutually agree upon the number and types of such cases, taking into account the particular judge's background and qualifications.



§ 50-13A-7. Location of office; conduct of hearings at other locations

(a) The tribunal's principal location shall be located in Fulton County, Georgia, and in a building that is separate and apart from any building in which the commissioner has an office.

(b) The tribunal may, but shall not be required to, conduct hearings at its principal location in Fulton County. The tribunal may also hold hearings at any place within this state, with a view toward securing to taxpayers a reasonable opportunity to appear before the tribunal with as little inconvenience and expense as practicable. When the tribunal holds hearings outside of its principal location, it shall do so in a place that is physically separate from facilities regularly occupied by the commissioner.



§ 50-13A-8. Support personnel for tribunal

(a) The chief tribunal judge shall appoint a clerk of the tribunal, a court reporter, and such other employees, including staff attorneys and clerical assistants, and make such other expenditures, including expenditures for library, publications, and equipment, as are reasonably necessary to permit the tribunal to execute its functions efficiently; provided, however, that the chief tribunal judge shall endeavor to utilize staff employed by the Office of State Administrative Hearings and shall consult with the chief state administrative law judge so as to best utilize staff positions to best serve both the tribunal and the Office of State Administrative Hearings.

(b) A tribunal court reporter shall be subject to the provisions of Code Sections 15-14-20 through 15-14-36 as if appointed by a judge of a superior court, except when such provisions are in conflict with this chapter.

(c) No employee of the tribunal shall act as attorney, representative, or accountant for others in a matter involving any tax imposed or levied by this state or county or municipality of this state.

(d) In addition to contracting the services of the tribunal court reporter, the chief tribunal judge may contract the reporting of tribunal proceedings and, in the contract, fix the terms and conditions under which transcripts shall be supplied by the contractor to the tribunal and to other persons and agencies.



§ 50-13A-9. Petitions for relief; jurisdiction; bonds

(a) On and after January 1, 2013, any person may petition the tribunal for relief as set forth in Code Sections 48-2-18, 48-2-35, 48-2-59, 48-3-1, 48-5-519, 48-6-7, and 48-6-76 and subparagraph (d)(2)(C) of Code Section 48-7-31. The tribunal shall have jurisdiction over actions for declaratory judgment that fall within subsection (a) of Code Section 50-13-10 and involve a rule of the commissioner that is applicable to taxes administered by the commissioner under Title 48.

(b) The tribunal shall have concurrent jurisdiction with the superior courts over those matters set forth in subsection (a) of this Code section.

(c) The tribunal shall not have jurisdiction to hear any matter arising under Title 3 or Title 40.

(d) No person shall be required as a condition either to initiating or maintaining an action before the tribunal to provide a surety bond or other security for any amounts that may be in dispute in such action. Nothing contained in this chapter shall be construed to prohibit the commissioner from requiring a bond under those circumstances set forth in Code Section 48-2-51.

(e) The tribunal shall also have jurisdiction over refund petitions filed pursuant to Code Section 48-5-342.



§ 50-13A-10. Commencement of actions; service; pleadings and proceedings

(a) Actions may be commenced before the tribunal on and after January 1, 2013. Actions before the tribunal shall be commenced by filing a petition with the tribunal, naming the commissioner as respondent in his or her official capacity, within the time periods prescribed by Code Section 48-2-18, 48-2-35, 48-2-59, 48-6-7, or 48-6-76 or subparagraph (d)(2)(C) of Code Section 48-7-31, as the case may be, or as otherwise provided by law. The petitioner shall serve a copy of the petition on the commissioner and the Attorney General and attach a certificate of service to the petition filed with the tribunal. In the case of a refund action pursuant to Code Section 48-6-7 or 48-6-76, the petition also shall be served on the clerk of the superior court or collecting officer who is made a party to the action. Service shall be accomplished by certified mail or statutory overnight delivery. The petition shall include a summary statement of facts and law upon which the petitioner relies in seeking the requested relief.

(b) The commissioner and any other respondents shall file a response to petitioner's statement of facts and law which constitutes his or her answer with the tribunal no later than 30 days after the service of the petition. The commissioner and any other respondents shall serve a copy of their response on the petitioner's representative or, if the petitioner is not represented, on the petitioner, and shall file a certificate of such service with the response. If in any case a response has not been filed within the time required by this subsection, the case shall automatically become in default unless the time for filing the response has been extended by agreement of the parties, for a period not to exceed 30 days, or by the judge of the tribunal. The default may be opened as a matter of right by the filing of a response within 15 days of the day of default and payment of costs. At any time before final judgment, the judge of the tribunal, in his or her discretion, may allow the default to be opened for providential cause that prevented the filing of the response or for excusable neglect or when the tribunal judge, from all the facts, determines that a proper case has been made for the default to be opened on terms to be fixed by the tribunal judge.

(c) Pleadings and proceedings before the tribunal shall be subject to the amendment and supplementation provisions of Code Section 9-11-15.

(d) Code Section 50-13A-18 shall apply to service of pleadings and documents.

(e) As soon as reasonably practicable, the tribunal judge shall schedule a prehearing conference to address discovery, scheduling, and other matters.

(f) The tribunal judge may remand a matter in dispute to the commissioner for further consideration upon motion by all parties to the proceeding, for good cause shown on the motion of any party, or sua sponte when the tribunal judge reasonably determines that circumstances warrant. Any such remand shall not divest the tribunal of jurisdiction, and the tribunal judge's order shall provide that any party, upon appropriate advance notice to all other parties, shall be entitled to have such matter returned to the tribunal for resolution.

(g) Contested cases pending before the Office of State Administrative Hearings on and before December 31, 2012, and cases when the taxpayer made a written demand for a hearing pursuant to Code Section 50-13-12 before January 1, 2013, shall not be transferred to the tribunal. If, on and after January 1, 2013, a written petition for relief or a demand for hearing is filed with the commissioner or by the affected party directly with the Office of State Administrative Hearings in a matter falling within the tribunal's jurisdiction under subsection (a) of Code Section 50-13A-9, such matter shall be transferred to the tribunal, and the remaining provisions of this chapter shall be applicable.



§ 50-13A-11. Petition operates as a stay; lifting of stay

(a) Except as provided for in Code Section 48-2-51, involving jeopardy assessments, the filing of a petition with the tribunal shall operate as a stay of any enforcement or collection action by the commissioner with respect to any tax, penalty, interest, or any collection costs that are disputed in the petition until the tribunal decision is finalized, including appeals to the superior court pursuant to Code Section 50-13A-17 or to any appellate court.

(b) Upon petition by the commissioner, and for good cause shown, the tribunal judge may lift the stay provided for in subsection (a) of this Code section.



§ 50-13A-12. Fees

(a) Upon filing a petition, the petitioner shall pay to the clerk of the tribunal a fee as determined by the rules established by the tribunal.

(b) A similar fee shall be paid by other parties making an appearance in the proceeding, except that no fee shall be charged to a government body or government official appearing in a representative capacity.

(c) The chief tribunal judge may fix a fee, not in excess of the fees charged and collected by the clerks of the superior courts of this state, for compiling, or for preparing and compiling, a transcript of the record, or for copying any record, entry, or other paper and the compilation and certification thereof.



§ 50-13A-13. Application of Georgia Civil Practice Act; discovery; attendance of witnesses

(a) The provisions of Chapter 11 of Title 9, the "Georgia Civil Practice Act," governing discovery and depositions shall apply to proceedings before the tribunal; provided, however, that the parties to a proceeding shall make every effort to conduct discovery by informal consultation or communication. Upon motion of a party, the frequency or extent of formal discovery methods may be limited by the tribunal if it determines that the discovery is unduly burdensome or expensive when taking into account the amount in controversy, limitations on the parties' resources, and the importance of the issues at stake in the litigation.

(b) The chief tribunal judge shall, by rules and regulations or by order in a particular proceeding, prescribe the period during which any discovery shall be commenced and completed. After the period for completing discovery has expired, or earlier as the parties may agree, the parties to a proceeding shall stipulate all relevant and nonprivileged matters to the fullest extent to which complete or qualified agreement can be reached or fairly should be reached. Neither the existence nor the use of the discovery mechanisms authorized by this Code section shall excuse failure to comply with this provision.

(c) (1) A party shall disclose to other parties at a reasonable time prior to the hearing the identity of any person who may be called at trial to present expert testimony.

(2) Except as otherwise stipulated or directed by the tribunal judge, expert witness disclosure shall, with respect to a witness who is retained or specially employed to provide expert testimony in the case or whose duties as an employee of the party regularly involve giving expert testimony, be accompanied by a written report prepared and signed by the witness if one has been prepared or will be offered at the hearing.

(d) A judge or the clerk of the tribunal, on the request of any party to the proceeding, shall issue subpoenas requiring the attendance of witnesses and giving of testimony and subpoenas requiring the production of evidence or things.

(e) Any employee of the tribunal designated in writing for such purpose by a tribunal judge, or by the chief tribunal judge if more than one judge has been appointed, may administer oaths.

(f) Any witness who is subpoenaed or whose deposition is taken shall receive the same fees and mileage as a witness in a superior court of this state.

(g) In proceedings before the tribunal, if any party or an agent or employee of a party disobeys or resists any lawful order of process; neglects to produce, after having been ordered to do so, any pertinent book, paper, or document; refuses to appear after having been subpoenaed; upon appearing, refuses to take the oath or affirmation as a witness; or, after taking the oath or affirmation, refuses to testify, the tribunal judge shall have the same rights and powers given any other court under Chapter 11 of Title 9, the "Georgia Civil Practice Act." If any person or party refuses as specified in this subsection, the tribunal judge may certify the facts to the superior court of the county where the offense is committed for appropriate action, including a finding of contempt.



§ 50-13A-14. Conduct of trials; evidence; recordings

(a) Trials in proceedings before the tribunal shall be de novo and without a jury. Hearings shall be open to the public, but on motion of any party, if such party shows good cause to protect certain information from being disclosed to the public, the tribunal judge may issue a protective order or an order closing part or all of a hearing to the public.

(b) The tribunal shall take evidence, and the tribunal judges shall conduct hearings and issue final judgments and interlocutory orders.

(c) The tribunal judges shall apply the rules of evidence as applied in the trial of civil nonjury cases in the superior courts; provided, however, that for hearings conducted in the small claims division, the tribunal judge may, when necessary to ascertain facts not reasonably susceptible of proof under such rules, consider evidence not otherwise admissible thereunder if it is of a type commonly relied upon by reasonably prudent persons in the conduct of their affairs.

(d) Testimony before a tribunal judge shall be given only on oath or affirmation.

(e) The petition and other pleadings in the proceeding shall be deemed to conform to the proof presented at the hearing, unless a party satisfies the tribunal judge that presentation of the evidence would unfairly prejudice the party in maintaining its position on the merits or unless deeming the taxpayer's petition to conform to the proof would confer jurisdiction on the tribunal over a matter that would not otherwise come within the tribunal's jurisdiction.

(f) Except for hearings conducted in the small claims division of the tribunal as provided in Code Section 50-13A-16, all hearings before the tribunal shall be recorded by means acceptable for use in courts of this state.



§ 50-13A-15. Writing required for judgments and orders; confidentiality; application of stare decisis; publication

(a) Except with regard to proceedings in the small claims division of the tribunal pursuant to Code Section 50-13A-16, the tribunal judge shall render all final judgments and interlocutory orders in writing, as appropriate, including therein a concise statement of the facts found and the conclusions of law reached. The tribunal judge's final judgment or interlocutory order shall, subject to law, grant such relief, invoke such remedies, and issue such orders as the tribunal judge deems appropriate to carry out its final judgment or interlocutory order.

(b) The chief tribunal judge shall adopt rules and regulations to address confidentiality of taxpayer information and proceedings before the tribunal.

(c) The tribunal judges shall adhere to the principle of stare decisis. The tribunal judge's interpretation of a tax statute subject to contest in one case shall be followed by the tribunal in subsequent cases involving the same statute, and its application of a statute to the facts of one case shall be followed by tribunal judges in subsequent cases involving similar facts, unless the tribunal judge's interpretation or application conflicts with that of an appellate court or the tribunal judge provides satisfactory reasons for departing from prior precedent.

(d) Except as to a final judgment of the small claims division, all other final judgments of the tribunal shall be indexed and published in such print or electronic form as the chief tribunal judge deems best adapted for public convenience. Such publications shall be made permanently available and constitute the official reports of the tribunal.



§ 50-13A-16. Small claims division established; jurisdiction; representation; hearings; finality of decisions

(a) There is hereby established a small claims division of the tribunal.

(b) Judges of the tribunal shall sit as the judges of the small claims division.

(c) Within 90 days of filing a petition pursuant to Code Section 50-13A-9, a taxpayer may elect to have the small claims division have jurisdiction over any proceeding with respect to which the amount of tax and penalties in controversy, exclusive of interest, is less than a threshold amount determined by the rules of the tribunal. A taxpayer may not revoke such election to proceed in the small claims division after this 90 day period. For good cause, the tribunal judge may, on his or her own motion or on the motion of a party to the case, remove a case from the small claims division.

(d) In proceedings before the small claims division of the tribunal, accountants and other tax return preparers designated by the taxpayer shall be permitted to accompany and appear with the taxpayer in order to provide factual information regarding positions taken on tax returns of the taxpayer. An accountant or tax return preparer accompanying and appearing with a taxpayer for this purpose shall not be deemed to be acting as an advocate of the taxpayer or representing the taxpayer before the tribunal.

(e) At any time prior to entry of judgment, a taxpayer may dismiss a proceeding in the small claims division by notifying the clerk of the tribunal in writing. Such dismissal shall be without prejudice.

(f) Hearings in the small claims division shall be conducted in a manner consistent with proceedings before magistrate courts, as specified in Article 3 of Chapter 10 of Title 15. The tribunal judge may receive such evidence as the judge deems appropriate for determination of the case. Testimony shall be given under oath or affirmation.

(g) A judgment of the small claims division shall be conclusive upon all parties and may not be appealed. A judgment of the small claims division shall not be considered or cited as precedent in any other case, hearing, or proceeding.



§ 50-13A-17. Procedure and designation of appealing courts

(a) As used in this Code section, the term "reviewing court" means the Superior Court of Fulton County.

(b) Any party may appeal a final judgment of the tribunal, except for judgments of the small claims division, to the reviewing court. Proceedings for judicial review shall be instituted by filing a petition with the reviewing court within 30 days after the service of the tribunal's final judgment or, if a rehearing is requested, within 30 days after the decision thereon. Copies of the petition for judicial review shall be served upon the tribunal and all parties of record. The petition shall state the nature of the petitioner's interest, the fact showing that the petitioner is aggrieved by the judgment, and the grounds as specified in subsection (g) of this Code section upon which the petitioner contends that the judgment should be reversed or modified. The petition for judicial review may be amended by leave of the reviewing court.

(c) Notwithstanding any provisions of law or tribunal rule with respect to motions for rehearing or reconsideration after a final tribunal judgment or interlocutory order, the filing of such a motion shall not be a prerequisite to the filing of any action for judicial review or relief; provided, however, that no objection to any order or judgment of the tribunal shall be considered by the reviewing court upon petition for review unless such objection has been heard by the tribunal.

(d) Within 30 days after the service of the petition for judicial review or within further time allowed by the reviewing court, the tribunal shall transmit to the reviewing court the original or a certified copy of the entire record of the proceeding under review. By stipulation of all parties to the review proceedings, the record may be shortened. A party unreasonably refusing to stipulate to limit the record may be taxed by the reviewing court for the additional costs. The reviewing court may require or permit subsequent corrections or additions to the record.

(e) If, before the date set for hearing in the reviewing court, application is made to the reviewing court for leave to present additional evidence and it is shown to the satisfaction of the reviewing court that the additional evidence is material and there were good reasons for failure to present it in the proceedings before the tribunal, the reviewing court may order that the additional evidence be taken before the tribunal upon conditions determined by the reviewing court. A tribunal judge may modify his or her findings and judgment by reason of the additional evidence and shall file that evidence and any modifications, new findings, or judgments with the reviewing court.

(f) The hearing or a petition for judicial review shall be conducted by the reviewing court without a jury and shall be confined to the record. In cases of alleged irregularities in procedure before the tribunal not shown in the record, proof thereon may be taken in the reviewing court. The reviewing court, upon request, shall hear oral argument and receive written briefs. The reviewing court shall affirm, reverse, or modify the tribunal's judgment or remand the case for further proceedings within 90 days of the filing of the last such written brief.

(g) The reviewing court shall not substitute its judgment for that of the tribunal's as to the weight of the evidence on questions of fact. The reviewing court may affirm the tribunal's judgment or remand the case for further proceedings. The reviewing court may reverse or modify the judgment if substantial rights of the petitioner have been prejudiced because the tribunal judge's findings, inferences, conclusions, or judgments are:

(1) In violation of constitutional or statutory provisions;

(2) In excess of the statutory authority of the tribunal;

(3) Made upon unlawful procedure;

(4) Affected by other error of law;

(5) Clearly erroneous in view of the reliable, probative, and substantial evidence on the whole record; or

(6) Arbitrary or capricious or characterized by abuse of discretion or clearly unwarranted exercise of discretion.

(h) An aggrieved party may seek a review of any final judgment of the reviewing court by the Court of Appeals or the Supreme Court, as provided by law.



§ 50-13A-18. Service; filing

(a) An initial petition shall be served by certified mail or statutory overnight delivery and any other pleading, motion, response, statement, or document permitted or required to be served shall be served by first-class mail or hand delivery.

(b) Any pleading, motion, response, statement, or document required by law, rule, or regulation to be received by or filed with the tribunal pursuant to the requirements of this chapter shall be deemed to be received by or filed with the tribunal on the earlier of:

(1) The date such pleading, motion, response, statement, or document is actually received by the tribunal;

(2) The official postmark date such pleading, motion, response, statement, or document was mailed, properly addressed with postage prepaid, by registered or certified mail; or

(3) The date on which such pleading, motion, response, statement, or document was delivered to a commercial delivery company for statutory overnight delivery as provided in Code Section 9-10-12 as evidenced by the receipt provided by the commercial delivery company.

(c) Mailing or delivery to the address of the taxpayer given on the taxpayer's petition or to the address of the taxpayer's representative of record, if any, or to the usual place of business of the commissioner, and, when applicable, of the clerk of superior court or collecting official who is made a party to the action shall constitute personal service on such party. The chief tribunal judge may by rule prescribe that notice by other means shall constitute personal service and may in a particular case order that notice be given to additional persons or order that notice be given by other means.



§ 50-13A-19. Rules of practice, procedure, and forms

The tribunal shall adopt rules of practice and procedure and adopt all reasonable rules and forms as may be necessary or appropriate to carry out the intent and purposes of this chapter.



§ 50-13A-19.1. Role of tribunal in refund matters from Department of Revenue

(a) The tribunal shall docket the declaratory judgments of the revenue commissioner pursuant to subsection (h) of Code Section 48-2-35 as actions in the tribunal without the filing of a petition for relief.

(b) (1) The tribunal shall determine by interlocutory order the party at fault for the delay in finally determining a claim for refund.

(2) If the tribunal determines that the Department of Revenue is primarily at fault, the order shall require that the Department of Revenue pay all interest due to the taxpayer on the claim for refund, including the interest due on the local sales and use tax deemed to have been illegally or erroneously collected. The tribunal shall thereafter remand the matter back to the Department of Revenue for determination on the underlying claim for refund.

(3) If the tribunal determines that the taxpayer who made the claim for refund is primarily at fault, the order shall prohibit the accrual of any interest due to the taxpayer on the finally determined claim for refund. The tribunal shall thereafter remand the matter back to the Department of Revenue for determination on the underlying claim for refund.

(4) If the tribunal determines that the delay is justified, the order shall remand the matter back to the Department of Revenue for determination and for further hearings at the tribunal's discretion.

(c) The tribunal, at its discretion, may award reasonable attorneys' fees to either party in such proceedings.

(d) Orders of the tribunal issued pursuant to this Code section shall be excluded from the provisions of subsection (d) of Code Section 50-13A-15.

(e) Except as otherwise provided in this Code section, such actions shall follow the procedures and tribunal rules applicable to other proceedings within the tribunal.



§ 50-13A-20. Applicability of provisions

(a) For purposes of the language contained in the Code sections referenced in subsection (b) of this Code section, the term "agency" shall include the tribunal.

(b) Only the following provisions of Article 1 of Chapter 13 of this title shall apply to the tribunal and its administration:

(1) Code Section 50-13-3, except for paragraph (4) of subsection (a);

(2) Code Section 50-13-4, except for paragraphs (3) and (4) of subsection (a) and subsections (b), (g), (h), and (i);

(3) Code Section 50-13-6, except for paragraph (2) of subsection (c);

(4) Code Section 50-13-7;

(5) Code Section 50-13-8; and

(6) Code Section 50-13-10.






Chapter 14 - Open and Public Meetings

§ 50-14-1. Meetings to be open to public; limitation on action to contest agency action; recording; notice of time and place; access to minutes; telecommunications conferences

(a) As used in this chapter, the term:

(1) "Agency" means:

(A) Every state department, agency, board, bureau, office, commission, public corporation, and authority;

(B) Every county, municipal corporation, school district, or other political subdivision of this state;

(C) Every department, agency, board, bureau, office, commission, authority, or similar body of each such county, municipal corporation, or other political subdivision of the state;

(D) Every city, county, regional, or other authority established pursuant to the laws of this state; and

(E) Any nonprofit organization to which there is a direct allocation of tax funds made by the governing body of any agency as defined in this paragraph which constitutes more than 33 1/3 percent of the funds from all sources of such organization; provided, however, that this subparagraph shall not include hospitals, nursing homes, dispensers of pharmaceutical products, or any other type organization, person, or firm furnishing medical or health services to a citizen for which they receive reimbursement from the state whether directly or indirectly; nor shall this term include a subagency or affiliate of such a nonprofit organization from or through which the allocation of tax funds is made.

(2) "Executive session" means a portion of a meeting lawfully closed to the public.

(3) (A) "Meeting" means:

(i) The gathering of a quorum of the members of the governing body of an agency at which any official business, policy, or public matter of the agency is formulated, presented, discussed, or voted upon; or

(ii) The gathering of a quorum of any committee of the members of the governing body of an agency or a quorum of any committee created by the governing body at which any official business, policy, or public matter of the committee is formulated, presented, discussed, or voted upon.

(B) "Meeting" shall not include:

(i) The gathering of a quorum of the members of a governing body or committee for the purpose of making inspections of physical facilities or property under the jurisdiction of such agency at which no other official business of the agency is to be discussed or official action is to be taken;

(ii) The gathering of a quorum of the members of a governing body or committee for the purpose of attending state-wide, multijurisdictional, or regional meetings to participate in seminars or courses of training on matters related to the purpose of the agency or to receive or discuss information on matters related to the purpose of the agency at which no official action is to be taken by the members;

(iii) The gathering of a quorum of the members of a governing body or committee for the purpose of meeting with officials of the legislative or executive branches of the state or federal government at state or federal offices and at which no official action is to be taken by the members;

(iv) The gathering of a quorum of the members of a governing body of an agency for the purpose of traveling to a meeting or gathering as otherwise authorized by this subsection so long as no official business, policy, or public matter is formulated, presented, discussed, or voted upon by the quorum; or

(v) The gathering of a quorum of the members of a governing body of an agency at social, ceremonial, civic, or religious events so long as no official business, policy, or public matter is formulated, presented, discussed, or voted upon by the quorum.

This subparagraph's exclusions from the definition of the term "meeting" shall not apply if it is shown that the primary purpose of the gathering or gatherings is to evade or avoid the requirements for conducting a meeting while discussing or conducting official business.

(b) (1) Except as otherwise provided by law, all meetings shall be open to the public. All votes at any meeting shall be taken in public after due notice of the meeting and compliance with the posting and agenda requirements of this chapter.

(2) Any resolution, rule, regulation, ordinance, or other official action of an agency adopted, taken, or made at a meeting which is not open to the public as required by this chapter shall not be binding. Any action contesting a resolution, rule, regulation, ordinance, or other formal action of an agency based on an alleged violation of this provision shall be commenced within 90 days of the date such contested action was taken or, if the meeting was held in a manner not permitted by law, within 90 days from the date the party alleging the violation knew or should have known about the alleged violation so long as such date is not more than six months after the date the contested action was taken.

(3) Notwithstanding the provisions of paragraph (2) of this subsection, any action under this chapter contesting a zoning decision of a local governing authority shall be commenced within the time allowed by law for appeal of such zoning decision.

(c) The public at all times shall be afforded access to meetings declared open to the public pursuant to subsection (b) of this Code section. Visual and sound recording during open meetings shall be permitted.

(d) (1) Every agency subject to this chapter shall prescribe the time, place, and dates of regular meetings of the agency. Such information shall be available to the general public and a notice containing such information shall be posted at least one week in advance and maintained in a conspicuous place available to the public at the regular place of an agency or committee meeting subject to this chapter as well as on the agency's website, if any. Meetings shall be held in accordance with a regular schedule, but nothing in this subsection shall preclude an agency from canceling or postponing any regularly scheduled meeting.

(2) For any meeting, other than a regularly scheduled meeting of the agency for which notice has already been provided pursuant to this chapter, written or oral notice shall be given at least 24 hours in advance of the meeting to the legal organ in which notices of sheriff's sales are published in the county where regular meetings are held or at the option of the agency to a newspaper having a general circulation in such county at least equal to that of the legal organ; provided, however, that, in counties where the legal organ is published less often than four times weekly, sufficient notice shall be the posting of a written notice for at least 24 hours at the place of regular meetings and, upon written request from any local broadcast or print media outlet whose place of business and physical facilities are located in the county, notice by telephone, facsimile, or e-mail to that requesting media outlet at least 24 hours in advance of the called meeting. Whenever notice is given to a legal organ or other newspaper, that publication shall immediately or as soon as practicable make the information available upon inquiry to any member of the public. Upon written request from any local broadcast or print media outlet, a copy of the meeting's agenda shall be provided by facsimile, e-mail, or mail through a self-addressed, stamped envelope provided by the requestor.

(3) When special circumstances occur and are so declared by an agency, that agency may hold a meeting with less than 24 hours' notice upon giving such notice of the meeting and subjects expected to be considered at the meeting as is reasonable under the circumstances, including notice to the county legal organ or a newspaper having a general circulation in the county at least equal to that of the legal organ, in which event the reason for holding the meeting within 24 hours and the nature of the notice shall be recorded in the minutes. Such reasonable notice shall also include, upon written request within the previous calendar year from any local broadcast or print media outlet whose place of business and physical facilities are located in the county, notice by telephone, facsimile, or e-mail to that requesting media outlet.

(e) (1) Prior to any meeting, the agency or committee holding such meeting shall make available an agenda of all matters expected to come before the agency or committee at such meeting. The agenda shall be available upon request and shall be posted at the meeting site as far in advance of the meeting as reasonably possible, but shall not be required to be available more than two weeks prior to the meeting and shall be posted, at a minimum, at some time during the two-week period immediately prior to the meeting. Failure to include on the agenda an item which becomes necessary to address during the course of a meeting shall not preclude considering and acting upon such item.

(2) (A) A summary of the subjects acted on and those members present at a meeting of any agency shall be written and made available to the public for inspection within two business days of the adjournment of a meeting.

(B) The regular minutes of a meeting subject to this chapter shall be promptly recorded and such records shall be open to public inspection once approved as official by the agency or its committee, but in no case later than immediately following its next regular meeting; provided, however, that nothing contained in this chapter shall prohibit the earlier release of minutes, whether approved by the agency or not. Such minutes shall, at a minimum, include the names of the members present at the meeting, a description of each motion or other proposal made, the identity of the persons making and seconding the motion or other proposal, and a record of all votes. The name of each person voting for or against a proposal shall be recorded. It shall be presumed that the action taken was approved by each person in attendance unless the minutes reflect the name of the persons voting against the proposal or abstaining.

(C) Minutes of executive sessions shall also be recorded but shall not be open to the public. Such minutes shall specify each issue discussed in executive session by the agency or committee. In the case of executive sessions where matters subject to the attorney-client privilege are discussed, the fact that an attorney-client discussion occurred and its subject shall be identified, but the substance of the discussion need not be recorded and shall not be identified in the minutes. Such minutes shall be kept and preserved for in camera inspection by an appropriate court should a dispute arise as to the propriety of any executive session.

(f) An agency with state-wide jurisdiction or committee of such an agency shall be authorized to conduct meetings by teleconference, provided that any such meeting is conducted in compliance with this chapter.

(g) Under circumstances necessitated by emergency conditions involving public safety or the preservation of property or public services, agencies or committees thereof not otherwise permitted by subsection (f) of this Code section to conduct meetings by teleconference may meet by means of teleconference so long as the notice required by this chapter is provided and means are afforded for the public to have simultaneous access to the teleconference meeting. On any other occasion of the meeting of an agency or committee thereof, and so long as a quorum is present in person, a member may participate by teleconference if necessary due to reasons of health or absence from the jurisdiction so long as the other requirements of this chapter are met. Absent emergency conditions or the written opinion of a physician or other health professional that reasons of health prevent a member's physical presence, no member shall participate by teleconference pursuant to this subsection more than twice in one calendar year.



§ 50-14-2. Certain privileges not repealed

This chapter shall not be construed so as to repeal in any way:

(1) The attorney-client privilege recognized by state law to the extent that a meeting otherwise required to be open to the public under this chapter may be closed in order to consult and meet with legal counsel pertaining to pending or potential litigation, settlement, claims, administrative proceedings, or other judicial actions brought or to be brought by or against the agency or any officer or employee or in which the agency or any officer or employee may be directly involved; provided, however, the meeting may not be closed for advice or consultation on whether to close a meeting; and

(2) Those tax matters which are otherwise made confidential by state law.



§ 50-14-3. Excluded proceedings

(a) This chapter shall not apply to the following:

(1) Staff meetings held for investigative purposes under duties or responsibilities imposed by law;

(2) The deliberations and voting of the State Board of Pardons and Paroles; and in addition such board may close a meeting held for the purpose of receiving information or evidence for or against clemency or in revocation proceedings if it determines that the receipt of such information or evidence in open meeting would present a substantial risk of harm or injury to a witness;

(3) Meetings of the Georgia Bureau of Investigation or any other law enforcement or prosecutorial agency in the state, including grand jury meetings;

(4) Adoptions and proceedings related thereto;

(5) Gatherings involving an agency and one or more neutral third parties in mediation of a dispute between the agency and any other party. In such a gathering, the neutral party may caucus jointly or independently with the parties to the mediation to facilitate a resolution to the conflict, and any such caucus shall not be subject to the requirements of this chapter. Any decision or resolution agreed to by an agency at any such caucus shall not become effective until ratified in a public meeting and the terms of any such decision or resolution are disclosed to the public. Any final settlement agreement, memorandum of agreement, memorandum of understanding, or other similar document, however denominated, in which an agency has formally resolved a claim or dispute shall be subject to the provisions of Article 4 of Chapter 18 of this title;

(6) Meetings:

(A) Of any medical staff committee of a public hospital;

(B) Of the governing authority of a public hospital or any committee thereof when performing a peer review or medical review function as set forth in Code Section 31-7-15, Articles 6 and 6A of Chapter 7 of Title 31, or under any other applicable federal or state statute or regulation; and

(C) Of the governing authority of a public hospital or any committee thereof in which the granting, restriction, or revocation of staff privileges or the granting of abortions under state or federal law is discussed, considered, or voted upon;

(7) Incidental conversation unrelated to the business of the agency; or

(8) E-mail communications among members of an agency; provided, however, that such communications shall be subject to disclosure pursuant to Article 4 of Chapter 18 of this title.

(b) Subject to compliance with the other provisions of this chapter, executive sessions shall be permitted for:

(1) Meetings when any agency is discussing or voting to:

(A) Authorize the settlement of any matter which may be properly discussed in executive session in accordance with paragraph (1) of Code Section 50-14-2;

(B) Authorize negotiations to purchase, dispose of, or lease property;

(C) Authorize the ordering of an appraisal related to the acquisition or disposal of real estate;

(D) Enter into a contract to purchase, dispose of, or lease property subject to approval in a subsequent public vote; or

(E) Enter into an option to purchase, dispose of, or lease real estate subject to approval in subsequent public vote.

No vote in executive session to acquire, dispose of, or lease real estate, or to settle litigation, claims, or administrative proceedings, shall be binding on an agency until a subsequent vote is taken in an open meeting where the identity of the property and the terms of the acquisition, disposal, or lease are disclosed before the vote or where the parties and principal settlement terms are disclosed before the vote;

(2) Meetings when discussing or deliberating upon the appointment, employment, compensation, hiring, disciplinary action or dismissal, or periodic evaluation or rating of a public officer or employee or interviewing applicants for the position of the executive head of an agency. This exception shall not apply to the receipt of evidence or when hearing argument on personnel matters, including whether to impose disciplinary action or dismiss a public officer or employee or when considering or discussing matters of policy regarding the employment or hiring practices of the agency. The vote on any matter covered by this paragraph shall be taken in public and minutes of the meeting as provided in this chapter shall be made available. Meetings by an agency to discuss or take action on the filling of a vacancy in the membership of the agency itself shall at all times be open to the public as provided in this chapter;

(3) Meetings of the board of trustees or the investment committee of any public retirement system created by or subject to Title 47 when such board or committee is discussing matters pertaining to investment securities trading or investment portfolio positions and composition; and

(4) Portions of meetings during which that portion of a record made exempt from public inspection or disclosure pursuant to Article 4 of Chapter 18 of this title is to be considered by an agency and there are no reasonable means by which the agency can consider the record without disclosing the exempt portions if the meeting were not closed.



§ 50-14-4. Procedure when meeting closed

(a) When any meeting of an agency is closed to the public pursuant to any provision of this chapter, the specific reasons for such closure shall be entered upon the official minutes, the meeting shall not be closed to the public except by a majority vote of a quorum present for the meeting, the minutes shall reflect the names of the members present and the names of those voting for closure, and that part of the minutes shall be made available to the public as any other minutes. Where a meeting of an agency is devoted in part to matters within the exceptions provided by law, any portion of the meeting not subject to any such exception, privilege, or confidentiality shall be open to the public, and the minutes of such portions not subject to any such exception shall be taken, recorded, and open to public inspection as provided in subsection (e) of Code Section 50-14-1.

(b) (1) When any meeting of an agency is closed to the public pursuant to subsection (a) of this Code section, the person presiding over such meeting or, if the agency's policy so provides, each member of the governing body of the agency attending such meeting, shall execute and file with the official minutes of the meeting a notarized affidavit stating under oath that the subject matter of the meeting or the closed portion thereof was devoted to matters within the exceptions provided by law and identifying the specific relevant exception.

(2) In the event that one or more persons in an executive session initiates a discussion that is not authorized pursuant to Code Section 50-14-3, the presiding officer shall immediately rule the discussion out of order and all present shall cease the questioned conversation. If one or more persons continue or attempt to continue the discussion after being ruled out of order, the presiding officer shall immediately adjourn the executive session.



§ 50-14-5. Jurisdiction to enforce chapter

(a) The superior courts of this state shall have jurisdiction to enforce compliance with the provisions of this chapter, including the power to grant injunctions or other equitable relief. In addition to any action that may be brought by any person, firm, corporation, or other entity, the Attorney General shall have authority to bring enforcement actions, either civil or criminal, in his or her discretion as may be appropriate to enforce compliance with this chapter.

(b) In any action brought to enforce the provisions of this chapter in which the court determines that an agency acted without substantial justification in not complying with this chapter, the court shall, unless it finds that special circumstances exist, assess in favor of the complaining party reasonable attorney's fees and other litigation costs reasonably incurred. Whether the position of the complaining party was substantially justified shall be determined on the basis of the record as a whole which is made in the proceeding for which fees and other expenses are sought.

(c) Any agency or person who provides access to information in good faith reliance on the requirements of this chapter shall not be liable in any action on account of having provided access to such information.



§ 50-14-6. Penalty for violation; defense

Any person knowingly and willfully conducting or participating in a meeting in violation of this chapter shall be guilty of a misdemeanor and upon conviction shall be punished by a fine not to exceed $1,000.00. Alternatively, a civil penalty may be imposed by the court in any civil action brought pursuant to this chapter against any person who negligently violates the terms of this chapter in an amount not to exceed $1,000.00 for the first violation. A civil penalty or criminal fine not to exceed $2,500.00 per violation may be imposed for each additional violation that the violator commits within a 12 month period from the date that the first penalty or fine was imposed. It shall be a defense to any criminal action under this Code section that a person has acted in good faith in his or her actions.






Chapter 15 - Public Lawsuits

§ 50-15-1. Definitions

As used in this chapter, the term:

(1) "Political subdivision" means the state or any local subdivision of the state or public instrumentality or public corporate body created by or under authority of state law, including, but not limited to, municipalities, counties, school districts, special taxing districts, conservation districts, authorities, and any other state or local public instrumentality or corporation which has the right to bring and defend actions or to issue its bonds or other obligations as evidence of indebtedness under any provision of law and also means any corporate or other entity which leases a public improvement to such political subdivision; and the term also means the governing body of such political subdivision and its members and officers in their official capacity.

(2) "Public lawsuit" means any action whereby the validity, reasonability, soundness, location, wisdom, feasibility, extent, or character of construction, improvement, financing, or leasing of any public improvement, project, or facility by any political subdivision, as owner or as lessee, is questioned directly or indirectly, including, but not limited to, actions for declaratory judgments or injunctions or interventions to declare invalid or to enjoin or to prevent such construction, improvement, financing, or leasing as lessor or as lessee and means any action to prevent or declare invalid or enjoin the creation, organization, or formation of any such political subdivision. This definition as used in this chapter shall not be construed to broaden any right of action as is validly limited by applicable law.



§ 50-15-2. Petition by political subdivision for posting of bond by opposing party or intervenor; hearing; dismissal upon failure to file bond; appeal

At any time prior to the final determination of a public lawsuit in the trial court or on appeal, any political subdivision which is a party to the action may petition for an order of the court that the opposing party or parties or intervenors be dismissed unless such opposing party or parties or intervenors post a bond with surety to be approved by the court payable to the moving party for the payment of all damages and costs which may accrue by reason of such opposition or intervention in the event the moving party prevails. The moving party shall obtain from a judge of the court an order requiring the opposing party or parties or intervenors to appear at such time and place within 20 days from the filing of the petition as the judge may direct and to show cause, if any exists, why the prayers of the petition should not be granted. The petition and order shall be served in the manner provided by law for the service of orders and pleadings subsequent to the original complaint. If, at the hearing of the petition on the order to show cause, the court determines that it is in the public interest to do so, the court shall set the amount of bond to be filed by the opposing party or parties or intervenors in an amount found by the court to cover all damage and costs which may accrue to the political subdivision by reason of the opposition or intervention in the event the political subdivision prevails. In the event the bond is not filed by the opposing party or parties or intervenors with surety approved by the court within ten days after the order is entered, the opposing party or parties or intervenors shall be dismissed by operation of law. Either the opposing party or parties or intervenors or the political subdivision may appeal the order under the procedure provided by law in cases of injunction. The appellate court may stay the lower court order pending its own decision, may set a bond to be filed by the opposing party or parties or intervenors in connection therewith, may modify the order of the lower court, or may enter its order as a final order in the case. In the event no bond is filed as provided in this Code section, the opposing party or parties or intervenors shall be dismissed by operation of law; and, upon final determination of the case, no court shall have further jurisdiction of any action involving any issue which was or could have been raised therein.



§ 50-15-3. Expeditious hearing and determination of lawsuits and appeals

The trial of a public lawsuit, the hearing of any appeal therefrom, and the determination of such lawsuit and appeal shall be advanced by the trial court and by the appellate court respectively, without request of any party, as expeditiously as is reasonably possible.



§ 50-15-4. Commencement of subsequent actions

After a public lawsuit is commenced, no other action relating to the same subject matter shall be commenced, and no trial court shall have jurisdiction of any such subsequent action. This provision, however, shall not diminish any right of intervention of any person or the right of any person to become a named party in a public lawsuit; and nothing herein contained shall be construed as adversely affecting the constitutional rights of any citizen or taxpayer.






Chapter 16 - Public Property

Article 1 - General Provisions

§ 50-16-1. Land reserved to the state

The lands heretofore specially reserved to the state are: the lands known as the McIntosh Reserve, on which is situated the Indian spring; a quantity of land on Flint River, opposite the old Indian agency; one square mile on the Chattahoochee River at McIntosh Ferry; five square miles on the Chattahoochee River at Cusseta Falls, including the falls; all islands contained in any of the navigable waters of the state and not disposed of, and the western bank of the Chattahoochee River to high-water mark where it forms the boundary between Georgia and Alabama; the fractional parts of surveys created by the different land divisions which are not granted or otherwise disposed of; and all lands omitted to be surveyed, granted, or sold.



§ 50-16-2. State owned stock

The state owns 3,636 shares of stock in the Georgia Railroad and Banking Company.



§ 50-16-3. Property of state boards and departments

The state holds the legal title to or is the beneficial owner of:

(1) The several institutions operated by the Board of Regents of the University System of Georgia, including all real and personal property belonging to the several institutions or used in connection therewith, and all other property conveyed to the board for the use of any of the institutions or for educational purposes or conveyed to any of the boards of trustees of which the board of regents is the successor or to any of the institutions under its control;

(2) The several institutions operated by the Department of Human Services, the Department of Public Health, or the Department of Behavioral Health and Developmental Disabilities, including all real and personal property belonging to the several institutions or used in connection therewith, and all other property conveyed to any such department for the use of any of the institutions or conveyed to any of the boards of trustees of which such department is the successor or to any of the institutions under its control;

(3) The rights of way of the state highway system and all buildings, lands, quarries, equipment, and other property of the Department of Transportation; and

(4) All lands and other property conveyed to or held by the Department of Natural Resources and the State Forestry Commission, or their predecessors, for forestry or park purposes.



§ 50-16-3.1. State authorities prohibited from selling real property; exceptions

(a) As used in this Code section, the term "state authority" means:

(1) The Jekyll Island--State Park Authority provided for in Part 1 of Article 7 of Chapter 3 of Title 12; or

(2) The Stone Mountain Memorial Association provided for in Part 4 of Article 6 of Chapter 3 of Title 12.

(b) The provisions of any other laws of this state to the contrary notwithstanding, no state authority shall be authorized to sell real property; provided, however, this prohibition shall not apply to the sale or other disposition of real property by a state authority when such real property is necessary for a public road right of way.



§ 50-16-4. Use and keeper of capitol buildings and grounds

The use of the capitol building and grounds shall be limited to departments of the state government and to state and national political organizations, and the keeper of public buildings and grounds shall not grant the use of either the capitol buildings or grounds for any other purposes, except that the Georgia Building Authority as keeper of public buildings and grounds is authorized to provide space in the capitol building for use as a vending stand, as described by Article 2 of Chapter 9 of Title 49, for the use of state officials and employees and their invited guests.



§ 50-16-5. Defacing or injuring capitol building or grounds

If any person shall mar, deface, or in any way injure the capitol building, the approaches thereto, the trees, shrubbery, or grounds belonging to same, or any of the furniture, fixtures, or property therein, he shall be guilty of a misdemeanor.



§ 50-16-5.1. Commission on the Preservation of the State Capitol

(a) The General Assembly makes the following findings:

(1) The Georgia capitol is a unique national and state treasure;

(2) The United States government has recognized the capitol's significance by designating it a National Historic Landmark, the nation's highest level of recognition; and

(3) The Commission on the Preservation of the State Capitol would assist in the protection of this important state building by the development of a master plan for the state capitol, which would include the history of the building, its existing conditions, its evolution, and a plan for its future that would provide an integrated design. The Commission on the Preservation of the State Capitol could also encourage the making of gifts and grants to the capitol.

(b) For purposes of this Code section, the term "commission" means the Commission on the Preservation of the State Capitol created under subsection (c) of this Code section.

(c) The Commission on the Preservation of the State Capitol is created to advise the Governor and the Legislative Services Committee on matters relating to the preservation of the architectural and historical character of the state capitol.

(d) The commission shall consist of nine members, one of whom shall be the director of the Georgia Capitol Museum, four of whom shall be appointed by the Governor, two of whom shall be appointed by the President of the Senate, and two of whom shall be appointed by the Speaker of the House of Representatives. The members shall serve at the pleasure of their appointing authority. The commission shall also consist of the following four ex officio members:

(1) The Secretary of State;

(2) The executive director of the Georgia Building Authority;

(3) The executive director of the Georgia Council for the Arts; and

(4) The state historic preservation officer of the Department of Natural Resources.

(e) The commission shall have the following powers and duties:

(1) To develop a master plan for the Georgia state capitol;

(2) To make such other studies, reports, and recommendations as it deems advisable with respect to the restoration, rehabilitation, preservation, improvement, and utilization of the capitol buildings and grounds;

(3) To advise the Georgia Building Authority on the specialized maintenance needs of the capitol to assure continued preservation of historically and architecturally important spaces in the building;

(4) To advise the Georgia Building Authority in the development of plans and specifications for all projects which should be approved, such projects to be carried out as provided in the master plan, including assisting the authority in the selection of qualified architects engaged for these purposes;

(5) To provide, in concert with the Georgia Building Authority, the director of the Georgia Capitol Museum, and other agencies of the state, as appropriate, an interpretive program which explores the architectural, historic, artistic, social, political, and cultural themes associated with the capitol;

(6) To encourage the making of gifts and grants to the state to assist the commission in the performance of its powers, duties, and responsibilities and for the implementation of master plan projects or other recommendations of the commission as may be approved by the Governor and the General Assembly;

(7) To provide advice and guidance to the director of the Georgia Capitol Museum with respect to the care, conservation, and exhibition of the collections as may be housed in the capitol and to develop and promote additional exhibits to be displayed at the capitol from time to time when the General Assembly is not in session;

(8) To render such other advice and assistance as the Governor, President of the Senate, and Speaker of the House of Representatives may from time to time request; and

(9) To hire, staff, and develop an annual work program and budget for carrying out phases of the master plan.

(f) The commission shall be assigned to the office of the Governor for administrative purposes only and members shall receive the same per diem and expenses provided for state boards and commissions under Code Section 45-7-21.



§ 50-16-5.2. Georgia Art Policy Committee created; composition; terms; annual meetings; expense allowance; powers and duties

Repealed by Ga. L. 2006, p. 149 § 2/HB 978, effective July 1, 2006.



§ 50-16-6. Janitors and watchmen of public buildings and grounds to make arrests, prevent abuse, suppress disorderly conduct, and protect property

Reserved. Repealed by Ga. L. 2010, p. 137, § 4/HB 1074, effective July 1, 2010.



§ 50-16-7. Improvement of real estate held by state in fee simple with reversionary interest in federal government or under long-term federal license

(a) As used in this Code section, the term "long-term federal license" means a license under which the state holds real estate belonging to the federal government for a period of ten years or longer.

(b) Any real estate held by the state in fee simple or under a quitclaim deed with a reversionary interest in the federal government or under a long-term federal license with a reversionary interest in the federal government may be improved with funds appropriated for a state department, provided the commissioner of the department affected and the Office of Planning and Budget, consisting of the Governor and state auditor, consent to the use of such funds if the amount of funds to be appropriated exceeds $1,000.00. If the amount of the improvement funds to be appropriated is $1,000.00 or less, the commissioner of the department shall have the authority to approve the appropriation without the approval of the Office of Planning and Budget; provided, however, nothing in this Code section shall prevent or prohibit a state department from constructing with appropriated state funds a public ramp for the launching and retrieving of watercraft and other facilities for use in connection therewith, including, but not limited to, paved parking areas and access roads, upon real estate owned by the state adjoining lakes, reservoirs, rivers, or other bodies of water available for free use by the public, the title to which real estate is burdened by a flood easement, license, permit, or reservation running in favor of an electric utility company regulated by the state or the United States, or any public corporation or authority declared by law to be an instrumentality of the state or the United States, or any agency or department of the United States; provided, further, nothing in this Code section shall prevent the expenditure of appropriated state funds to construct access roads or ways for ingress and egress or the construction or placement of utilities in, on, through, over, or under real property in which the state holds a legal interest or estate less than fee simple if the roads, ways, or utilities are constructed to serve facilities located on or to be located on real property held by the state in fee simple or under a quitclaim deed with a reversionary interest in the federal government or under a long-term federal license with a reversionary interest in the federal government.



§ 50-16-8. Insurance of state property required; self-insurance program authorized

The Governor shall keep insured all the insurable property of the state including, but not limited to, the public buildings and the contents thereof. The Governor is authorized to draw his warrant upon the state treasury annually for such sums as may be necessary to keep the insurable property of the state adequately protected by insurance. The Governor, in keeping the state's property insured, shall implement a sound program of self-insurance as provided in Code Sections 50-16-9 through 50-16-11 which may include assuming by the state some, or all, of the various risks or hazards under such plan of self-insurance.



§ 50-16-9. Formulation of self-insurance plan for state's properties; incentive programs authorized

(a) The Department of Administrative Services may formulate and initiate a plan of self-insurance for the state's properties. The department shall cause:

(1) A complete appraisal to be made of all the state's insurable property as to value;

(2) A complete classification to be made of all the state's insurable property by type of risk; and

(3) A determination and recommendation to be made of the amount and extent of self-insurance which the state can assume, the necessary reserves needed, the minimum claim to be paid on each risk, the type of additional or excess insurance coverage that may be required, the premiums to be charged, and any deductibles to be paid by state agencies and authorities.

(b) The department is further authorized to establish incentive programs, including differential premium rates based on participation in loss control programs established by the department, increased or decreased deductibles based on participation in loss control programs established by the department, and the imposition of fines and penalties. If any premiums, deductibles, fines, or penalties are unpaid, the department is authorized to deduct any unpaid amounts from the nonpaying agency's or authority's continuation budget subject to the approval of the Office of Planning and Budget and deposit those funds into the state insurance and hazard reserve fund provided for in this chapter.

(c) Upon the formulation of a plan of self-insurance based on the foregoing determinations made and submitted by the Department of Administrative Services, the Governor, by executive order, may establish and effectuate a plan of self-insurance; and the General Assembly from time to time shall provide and maintain by appropriation an insurance reserve fund.



§ 50-16-10. Formulation of self-insurance plan for public school buildings

Reserved. Repealed by Ga. L. 2008, p. 245, § 10/SB 425, effective July 1, 2008.



§ 50-16-11. Employment of personnel to carry out self-insurance plans

The Department of Administrative Services is authorized and empowered to employ, as a regular member of its staff, persons with expert knowledge, training, and experience in underwriting and planning and such other personnel, including temporary professional insurance engineers and actuaries, as are necessary to carry out the details provided in Code Section 50-16-9.



§ 50-16-11.1. Commercial property policies for coverage of buildings, contents, and other property owned by community service boards

The Department of Administrative Services is authorized to assist and coordinate the purchase of a commercial property policy for coverage for the buildings, contents, and other property owned by community service boards. The payment of the premium to the commercial carrier shall be the responsibility of the community service boards.



§ 50-16-12. Authorization for state insurance and hazard reserve fund to retain certain moneys for the payment of liabilities and expenses; deposit of investment funds with Office of the State Treasurer

In order to finance the continuing liability established with other agencies of state government, the state insurance and hazard reserve fund is authorized to retain all moneys paid into the fund as premiums on policies of insurance, all moneys received as interest, and all moneys received from other sources as a reserve for the payment of such liability and the expenses necessary to the proper conduct of such insurance program administered by the fund. Any amounts held by the state insurance and hazard reserve fund which are available for investment shall be paid over to the Office of the State Treasurer. The state treasurer shall deposit such funds in a trust account for credit only to the state insurance and hazard reserve fund. The state treasurer shall invest such funds subject to the limitations of Code Section 50-5A-7 and Chapter 17 of this title. All income derived from such investments shall accrue to the state insurance and hazard reserve fund. When moneys are paid over to the Office of the State Treasurer, as provided in this Code section, the commissioner shall submit an estimate of the date such funds shall no longer be available for investment. When the commissioner wishes to withdraw funds from the trust account provided for in this Code section, he or she shall submit a request for such withdrawal, in writing, to the state treasurer.



§ 50-16-13. Authorization for state insurance and hazard reserve fund to contract for fire protection systems; cost limitation; approval by legislative subcommittees

The state insurance and hazard reserve fund is authorized to execute contracts with reliable manufacturers of automatic sprinkler systems and other fixed fire protection systems for the installation of approved fire protection systems for all properties of the state, authorities, instrumentalities, bureaus, and commissions which are insured or which may become insured in the future under the state self-insurance program. The cost shall be borne by the state insurance and hazard reserve fund and may not exceed $100,000.00 in any one fiscal year. The fund shall be the sole judge as to where and to what extent such fire protection systems need to be installed for the protection of lives and property. All expenditures for the installation of fire protection systems and equipment shall be approved by the fiscal affairs subcommittees of the Senate and House of Representatives.



§ 50-16-14. Authorization of law enforcement officers and security personnel to deny entrance and remove persons from state property; assistance

Certified law enforcement officers of the Department of Public Safety and the Georgia Bureau of Investigation and security personnel employed by or under contract with the Department of Public Safety are authorized and empowered to deny the entrance of any person into or upon any property or building of the Georgia Building Authority or the state when the person's activities are intended to disrupt or interfere with the normal activities and functions carried on in such property or building or have the potential of violating the security of the personnel therein. Certified officers of the Department of Public Safety and the Georgia Bureau of Investigation and security personnel employed by or under contract with the Department of Public Safety are authorized and empowered to deny entrance into or upon any such property or building of any person displaying any sign, banner, placard, poster, or similar device. Certified officers of the Department of Public Safety and the Georgia Bureau of Investigation and security personnel employed by or under contract with the Department of Public Safety are authorized and empowered to remove any person from any such property or building when the person's activities interfere with or disrupt the activities and the operations carried on in such property or building or constitute a safety hazard to the property or building or the inhabitants thereof. The authority and power provided in this Code section and Code Section 50-16-15 shall also extend to any property or building utilized by the state or any agency thereof. Any law enforcement officer assisting the certified officers of the Department of Public Safety and the Georgia Bureau of Investigation or the security personnel employed by or under contract with the Department of Public Safety shall have the same authority and power as provided by this Code section and Code Section 50-16-15.



§ 50-16-15. Adjutant general authorized to empower contract security guards to make arrests and carry firearms upon and surrounding National Guard facilities

The adjutant general is authorized to empower service contract security guards employed by the Department of Defense with the power and authority to make summary arrests of persons violating the laws of this state or the United States upon and surrounding any Georgia Air National Guard or Georgia Army National Guard facility. In case of such arrests, the service contract security guard shall as soon as possible deliver the arrested person or persons to the custody of the sheriff of the county wherein the offense was committed. The adjutant general shall also have the power and authority to authorize service contract security guards to carry firearms in the official performance of their duties.



§ 50-16-16. Penalty for refusal to obey security personnel or law enforcement officer

Any person who refuses to obey any lawful order of any security personnel or law enforcement officer issued pursuant to Code Section 50-16-14 or 50-16-15 or any person who refuses to vacate any such property or building when requested to do so shall be guilty of a misdemeanor.



§ 50-16-17. Rights and remedies of state and other governmental entities relating to property ownership

(a) Cumulative of any other prerogatives or powers, any unit or instrumentality of government within this state is empowered and authorized to assert any cause of action, initiate any proceeding, seek any remedy, and request or demand any judicial relief which pertains to real property and which is available under the general law of this state to nongovernmental parties in like circumstances. Without limitation this law shall apply to matters in law and equity, matters of general civil procedure, and to special statutory proceedings. This law shall be construed liberally as a remedial law, and it shall be applicable to all claims, whether heretofore or hereafter accruing and regardless of whether proceedings concerning such claims have commenced or may hereafter be commenced. Neither this law nor any actions taken by a governmental unit or instrumentality within its terms shall be deemed or construed as waiving sovereign immunity under state law or waiving any immunities under the Eleventh Amendment of the Constitution of the United States.

(b) For purposes of this Code section, the term "real property" shall have the same meaning as "realty" and "real estate" in Code Section 44-1-2.

(c) For purposes of this Code section, the term "unit or instrumentality of government" shall mean the state, its constituent agencies, associations, authorities, boards, bureaus, commissions, departments, instrumentalities, officers, and public corporations, and all like units and instrumentalities of local government, including, without limitation, counties and municipal corporations, other political subdivisions, their school boards, the boards of independent school systems, authorities and other instrumentalities, and any other entities or instrumentalities of state and local government created under or pursuant to state law and performing governmental functions.



§ 50-16-18. Writing off small amounts due to state

(a) It is the intent of this Code section to implement the provisions of Article III, Section VI, Paragraph VI of the Constitution of the State of Georgia which generally prohibit gratuities by devising an administrative mechanism which will ensure that any obligation due the state is not pursued when it is manifest that the account is uncollectable or when the costs of pursuing a moderate indebtedness would create a greater obligation on the treasury than the amount claimed and that there will be an established procedure to scrutinize modest debts individually and, when collection appears to be unlikely, to make a formal administrative determination to conserve public moneys which would otherwise be expended for unfruitful collection efforts.

(b) (1) (Repealed effective July 1, 2021) All state agencies and departments, in order to preserve public funds, shall be authorized to develop appropriate standards that comply with the policies prescribed by the state accounting officer which will provide a mechanism to consider administratively discharging any obligation or charge in favor of such agency or department when such obligation or charge is $100.00 or any lesser amount unless the agency or department belongs to the Board of Regents of the University System of Georgia or the Technical College System of Georgia in which case the obligation or charge in favor of the institution under the Board of Regents of the University System of Georgia or the institution of the Technical College System of Georgia may be $3,000.00 or any lesser amount. This procedure shall not be available to such agency or department in those instances where the obligor has more than one such debt or obligation in any given fiscal year, and this provision shall be construed in favor of the state agency or department so as not to alter the unquestioned ability of such state agency or department to pursue any debt, obligation, or claim in any amount whatsoever. In those instances where a debt or obligation of $100.00 or less, or $3,000.00 or less for the institutions of the Board of Regents of the University System of Georgia or the Technical College System of Georgia, has been deemed to be uncollectable, the proper individual making such determination shall transmit a recapitulation of the efforts made to collect the debt together with all other appropriate information, which shall include a reasonable estimate of the cost to pursue administratively or judicially the account, together with a recommendation to the commissioner of such state agency or department. In those instances where the commissioner makes a determination that further collection efforts would be detrimental to the public's financial interest, a certificate reflecting this determination shall be executed, and this certificate shall serve as the authority to remove such uncollectable accounts from the financial records of such state agency or department. Such certificates shall be forwarded to the state accounting officer in a manner and at such times as are reflected in the standards developed by the state accounting officer and the state agency or department. This paragraph shall stand repealed and reserved effective July 1, 2021.

(2) On and after July 1, 2021, all state agencies and departments, in order to preserve public funds, shall be authorized to develop appropriate standards that comply with the policies prescribed by the state accounting officer which will provide a mechanism to consider administratively discharging any obligation or charge in favor of such agency or department when such obligation or charge is $100.00 or any lesser amount. This procedure shall not be available to such agency or department in those instances where the obligor has more than one such debt or obligation in any given fiscal year, and this provision shall be construed in favor of the state agency or department so as not to alter the unquestioned ability of such state agency or department to pursue any debt, obligation, or claim in any amount whatsoever. In those instances where a debt or obligation of $100.00 or less has been deemed to be uncollectable, the proper individual making such determination shall transmit a recapitulation of the efforts made to collect the debt together with all other appropriate information, which shall include a reasonable estimate of the cost to pursue administratively or judicially the account, together with a recommendation to the commissioner of such state agency or department. In those instances where the commissioner makes a determination that further collection efforts would be detrimental to the public's financial interest, a certificate reflecting this determination shall be executed, and this certificate shall serve as the authority to remove such uncollectable accounts from the financial records of such state agency or department. Such certificates shall be forwarded to the state accounting officer in a manner and at such times as are reflected in the standards developed by the state accounting officer and the state agency or department.



§ 50-16-19. State development projects; landscape plan requirements

(a) As used in this Code section, the term "development activity" means the construction of a structure having an area occupied and defined by the exterior of such structure of at least 1,000 square feet or of a parking lot, other than roadway, street, or bridge construction.

(b) Any project for development activity by the state on or after December 31, 2001, shall be designed in such a manner so as to minimize the loss or destruction of trees on the site of such construction and shall include a landscape plan providing, to the greatest extent practicable, for the retention of trees located on the site, for the replacement of trees lost with trees indigenous to the region, and for the planting of new indigenous trees.



§ 50-16-20. Timing of official designations in honor of state agency or state officials

Repealed by Ga. L. 2003, p. 313, § 6, effective June 30, 2005.






Article 2 - State Properties Code

§ 50-16-30. Short title

This article shall be known and may be cited as the "State Properties Code."



§ 50-16-31. Definitions

As used in this article, the term:

(1) "Acquire," "acquisition," and "acquiring" mean the obtaining of real property by any method including, but not limited to, gift, purchase, condemnation, devise, court order, and exchange.

(1.1) "Administrative space" means any space, whether existing or to be constructed, that is required by a state entity for office, storage, or special purposes and that is required for the core mission of such state entity. In order to be required, the space must be necessary for and utilized in either:

(A) The performance of the duties that the state entity is obligated by law to perform; or

(B) The delivery of the services that the state entity is authorized or required by law to provide.

(2) "Commission" means the State Properties Commission created by Code Section 50-16-32. The commission was formerly known as the State Properties Control Commission and is the successor in law to the State Properties Control Commission, State Properties Acquisition Commission, and the Mineral Leasing Commission.

(2.1) "Conveyance" means the sale or other disposition of real property including a transfer of fee simple title, lease, and easement.

(3) "Deed" means either a fee simple deed without warranty or a quitclaim deed.

(3.1) "Entities" or "entity" means any and all constitutional offices, as well as all authorities, departments, divisions, boards, bureaus, commissions, agencies, instrumentalities, or institutions of the state.

(4) "Lease" means a written instrument under the terms and conditions of which one party (lessor) out of its own estate grants and conveys to another party or parties (lessee) an estate for years retaining a reversion in itself after such grant and conveyance.

(5) "Mineral resources" means, but is not limited to, sand, sulfur, phosphate, oil, and gas.

(6) "Person" means any individual; general or limited partnership; joint venture; firm; private, public, or public service corporation; association; authority; fiduciary; governmental body, instrumentality, or other organization of the state; county of the state; municipal corporation of the state; political subdivision of the state; governmental subdivision of the state; and any other legal entity doing business in the state.

(7) "Power," "empower(ed)," "authority," and "authorized" are synonymous and when each is used it shall include the other, the same as if the other had been fully expressed. When the commission has the power or is empowered, it has the authority and is authorized. "Authorized" and "may" shall imply discretion and not requirement.

(8) "Property" means:

(A) The Western and Atlantic Railroad including all the property associated with the railroad as of December 26, 1969, unless the same has otherwise been provided for by Act or resolution of the General Assembly;

(B) All the property owned by the state in Tennessee other than that property included in subparagraph (A) of this paragraph;

(C) The state owned property facing Peachtree, Cain, and Spring streets in the City of Atlanta, Fulton County, Georgia, upon which the Governor's mansion once stood and which is commonly referred to and known as the "Henry Grady Hotel property" or "old Governor's mansion site property";

(D) Any state owned real property the custody and control of which has been transferred to the commission by executive order of the Governor;

(E) Any state owned real property the custody and control of which has been transferred to the commission by an Act or resolution of the General Assembly without specific instructions as to its disposition; and

(F) Any real property interest titled in the name of the state.

(9) "Rental agreement" means a written instrument the terms and conditions of which create the relationship of landlord and tenant. Under such relationship no estate passes out of the landlord and the tenant has only usufruct.

(10) "Revocable license" means the granting, subject to certain terms and conditions contained in a written revocable license agreement, to a named person or persons (licensee), and to that person or persons only, of a revocable personal privilege to use a certain described parcel or tract of the property to be known as the licensed premises for a named purpose. Regardless of any and all improvements and investments made, consideration paid, or expenses and harm incurred or encountered by the licensee, a revocable license shall not confer upon the licensee any right, title, interest, or estate in the licensed premises, nor shall a revocable license confer upon the licensee a license coupled with an interest or an easement. A revocable license may be revoked, canceled, or terminated, with or without cause, at any time by the licensor (commission).

(11) "Revocable license agreement" means a written instrument which embodies a revocable license and which sets forth the names of the parties thereto and the terms and conditions upon which the revocable license is granted.

(12) "State" means the State of Georgia.

(13) "State agency" or "state agencies" means any department, division, bureau, board, commission, including the State Properties Commission created by Code Section 50-16-32, or agency within the executive branch of state government.

(14) "Terms and conditions" shall include stipulations, provisions, agreements, and covenants.



§ 50-16-32. Creation, membership, and organization of State Properties Commission; transfer of assets, obligations, responsibilities, funds, personnel, equipment, and facilities from the Department of Administrative Services

(a) There is created within the executive branch of state government a public body which shall be known as the State Properties Commission and which shall consist of seven members and be composed of the Governor; the Secretary of State; one citizen appointed by the Governor for terms ending on April 1 in each odd-numbered year; the state treasurer; the state accounting officer; one citizen appointed by the Speaker of the House of Representatives for terms ending on April 1 in each odd-numbered year; and one citizen appointed by the Lieutenant Governor for terms ending on April 1 in each odd-numbered year. The term of office of the appointed members of the commission is continued until their successors are duly appointed and qualified. The Lieutenant Governor may serve as an appointed citizen member.

(b) The Governor shall be the chairperson of the commission, the state accounting officer shall be its vice chairperson, and the Secretary of State shall be its secretary. Four members of the commission shall constitute a quorum. No vacancy on the commission shall impair the right of the quorum to exercise the powers and perform the duties of the commission. With the sole exception of acquisitions of real property, which acquisitions shall require four affirmative votes of the membership of the commission present and voting at any meeting, the business, powers, and duties of the commission may be transacted, exercised, and performed by a majority vote of the commission members present and voting at a meeting when more than a quorum is present and voting or by a majority vote of a quorum when only a quorum is present and voting at a meeting. An abstention in voting shall be considered as that member not being present and not voting in the matter on which the vote is taken. No person may be appointed, elected, or serve on the commission who is a member of the legislative or judicial branch of government. In the event any ex officio member is determined to be in either the legislative or judicial branch of government, the General Assembly declares that it would have passed this article without such ex officio position on the commission and would have reduced the quorum and vote required of the commission on all actions accordingly.

(c) Meetings shall be held on the call of the chairperson, vice chairperson, or two commission members whenever necessary to the performance of the duties of the commission. Minutes or transcripts shall be kept of all meetings of the commission and in the minutes or transcripts there shall be kept a record of the vote of each commission member on all questions, acquisitions, transactions, and all other matters coming before the commission. The secretary shall give or cause to be given to each commission member, not less than three days prior to the meeting, written notice of the date, time, and place of each meeting of the commission.

(d) The commission shall adopt a seal for its use and may adopt bylaws for its internal government and procedures.

(e) Members of the commission who are also state officials shall receive only their traveling and other actual expenses incurred in the performance of their official duties as commission members. Citizen members shall receive the same expense allowance per day as that received by a member of the General Assembly for each day any such member of the commission is in attendance at a meeting or carrying out official duties of the commission inside or outside the state, plus reimbursement for actual transportation costs while traveling by public carrier or the legal mileage rate for the use of a personal automobile inside or outside the state while attending meetings or carrying out their official duties as members of the commission.

(f) The commission shall receive all assets of and the commission shall be responsible for any contracts, leases, agreements, or other obligations of the Department of Administrative Services under the former provisions of Article 2 of Chapter 5 of this title, the "State Space Management Act of 1976." The commission is substituted as a party to any such contract, agreement, lease, or other obligation and the same responsibilities respecting such matters as if it had been the original party and is entitled to all prerogatives, benefits, and rights of enforcement by the commissioner of administrative services and Department of Administrative Services. Appropriations and other funds of the Department of Administrative Services encumbered, required, or held for functions transferred to the commission shall be transferred to the commission as provided for in Code Section 45-12-90, relating to disposition of appropriations for duties, purposes, and objects which have been transferred. Personnel, equipment, and facilities previously employed by the Department of Administrative Services for such transferred functions shall likewise be transferred to the commission. On April 12, 2005, all personnel positions authorized by the Department of Administrative Services in fiscal year 2006 for such functions shall be transferred to the commission, and all employees of the department whose positions are transferred by the Department of Administrative Services to the commission shall become employees of the commission in the unclassified service as defined by Code Section 45-20-6.



§ 50-16-33. Assignment of State Properties Commission to Department of Administrative Services

Reserved. Repealed by Ga. L. 2005, p. 100, § 21/SB 158, effective April 12, 2005.



§ 50-16-34. Powers and duties of State Properties Commission generally

The commission, in addition to other powers and duties set forth in other Code sections of this article, shall have the power and duty to:

(1) Inspect, control, manage, oversee, and preserve the property;

(2) Maintain at all times a current inventory of the property;

(3) Authorize the payment of any tax or assessment legally levied by the State of Tennessee or any governmental subdivision thereof upon any part of the property situated within the State of Tennessee;

(4) Prepare lease or sale proposals affecting the property for submission to the General Assembly;

(5) Approve a conveyance of state property; provided, however, that the commission shall not be authorized to approve a conveyance of state property that exceeds a value of $500,000.00 as determined by an appraisal or opinion of value;

(6) Subject to the limitation contained in this article, determine all of the terms and conditions of each instrument prepared or executed by it;

(7) Have prepared a thorough report of such data as will enable the commission to arrive at a fair valuation of the property; and to include within the report either an opinion of the value if the conveyance is to a public entity or at least one written appraisal of the value of the property if the conveyance is to a private entity, which appraisal shall be made by a person or persons familiar with property values in the area where the property is situated and who is a member of a nationally recognized appraisal organization. If the written appraisal values the property in excess of $100,000.00 then a second written appraisal shall be required. In the case of the Western and Atlantic Railroad, at least two written appraisals shall be required one of which may be the latest valuation report of the Western and Atlantic Railroad prepared by the Interstate Commerce Commission or successor agency;

(8) Contract with any person for the preparation of studies or reports as to:

(A) The value of such property including, but not limited to, sale value, lease value, and insurance value;

(B) The proper utilization to be made of such property; and

(C) Any other data necessary or desirable to assist the commission in the execution and performance of its duties;

(9) Insure the improvements on all or any part of the property against loss or damage by fire, lightning, tornado, or other insurable casualty; and insure the contents of the improvements against any such loss or damage;

(10) Inspect as necessary any of the property which may be under a lease, rental agreement, or revocable license agreement in order to determine whether the property is being kept, preserved, cared for, repaired, maintained, used, and operated in accordance with the terms and conditions of the lease, rental agreement, or revocable license agreement and to take such action necessary to correct any violation of the terms and conditions of the lease, rental agreement, or revocable license agreement;

(11) Deal with and dispose of any unauthorized encroachment upon, or use or occupancy of, any part of the property, whether the encroachment, use, or occupancy is permissive or adverse, or whether with or without claim of right therefor; to determine whether the encroachment, use, or occupancy shall be removed or discontinued or whether it shall be permitted to continue and, if so, to what extent and upon what terms and conditions; to adjust, settle, and finally dispose of any controversy that may exist or arise with respect to any such encroachment, use, or occupancy in such manner and upon such terms and conditions as the commission may deem to be in the best interest of the state; to take such action as the commission may deem proper and expedient to cause the removal or discontinuance of any such encroachment, use, or occupancy; and to institute and prosecute for and on behalf of and in the name of the state such actions and other legal proceedings as the commission may deem appropriate for the protection of the state's interest in or the assertion of the state's title to such property;

(12) Settle, adjust, and finally dispose of any claim, dispute, or controversy of any kind whatsoever arising out of the terms and conditions, operation, or expiration of any lease of the property or grant of rights in the property;

(13) Negotiate and prepare for submission to the General Assembly amendments to any existing lease, which amendments shall not, for the purposes of paragraph (4) of this Code section and Code Section 50-16-39, be interpreted as lease proposals or proposals to lease, provided:

(A) That the lessee of the lease as it is to be amended shall be either the lessee, a successor, an assignee, or a sublessee as to all or a portion of the property described in the lease as first executed or as heretofore amended; and

(B) On or before December 31 in each year the executive director of the State Properties Commission shall submit a report describing all conveyances and proposed conveyances negotiated during that year or under negotiation at the date of the report to the chairpersons of the Senate State Institutions and Property Committee and the House Committee on State Properties or such other standing committee that routinely considers state property related issues as designated by the President of the Senate or the Speaker of the House of Representatives;

(14) Exercise such other powers and perform such other duties as may be necessary or desirable to inspect, control, manage, oversee, and preserve the property;

(15) Do all things and perform all acts necessary or convenient to carry out the powers and fulfill the duties given to the commission in this article;

(16) Perform all terms including, but not limited to, termination, satisfy all conditions, fulfill all requirements, and discharge all obligations and duties contained in all conveyances which provide that the commission is empowered to act or shall act for and on behalf of the state and which conveyances have heretofore been approved and adopted by a resolution of the General Assembly or which conveyances may be approved and adopted by a resolution of the General Assembly approved by the Governor;

(17) Perform all terms, satisfy all conditions, fulfill all requirements, discharge all obligations, and otherwise implement the disposition of real property for and on behalf of the state when the General Assembly so provides in any enactment, including Acts or resolutions, authorizing or directing a disposition of real property of the state or of any instrumentality of the state; and

(18) Provide or perform acquisition related services to or for all state entities.



§ 50-16-34.1. Acquisition of property within railroad lines abandoned as operating rail lines

(a) The State Properties Commission is empowered and may acquire from a railroad company the real property, including the right of way, and any other properties, personal or otherwise, associated therewith, encompassed within any railroad line that has been abandoned as an operating rail line by said railroad company if the commission first determines that preserving ownership of the said railroad corridor, in whole or in part, may be useful for the present or future needs of public transportation in this state.

(b) Such an acquisition as described in subsection (a) of this Code section shall be in the name of the state, custody in the commission, a "property" similar to the state owned properties described in subparagraphs (A), (B), and (C) of paragraph (8) of Code Section 50-16-31, and may be made by the commission without a request to acquire from another state agency, or without a request from another state agency, state authority, or other instrumentality of the state to provide or perform acquisition related services.

(c) Notwithstanding any provisions and requirements of law to the contrary and particularly notwithstanding the requirements of Code Section 50-16-39, the commission, acting for and on behalf of and in the name of the state, is empowered and may deed, lease, rent, or license any such acquired property to any state authority or other instrumentality of the state for public transportation use.

(d) Except as otherwise provided for in this Code section, the powers set forth in subsections (a), (b), and (c) of this Code section are cumulative, and not in derogation, of other powers of the commission as set forth in the "State Properties Code."

(e) The powers set forth in subsections (a), (b), and (c) of this Code section are intended to be exercised independently of any power or action by any other state agency, state authority, or other unit or instrumentality of government, but said powers are not intended to repeal similar or related powers in any other state agency, state authority, or other unit or instrumentality of government.



§ 50-16-35. State Property Officer; employment of personnel by the commission; merit system; rights under Employees' Retirement System of Georgia

(a)(1) The Governor shall appoint a state property officer who shall serve as the executive director of the commission. The state property officer shall:

(A) Advise the Governor on opportunities to achieve the goal of state-wide real property management;

(B) Develop policies and procedures for state-wide real property management;

(C) Maintain a state-wide real property management system that has consolidated real property, building, and lease information for state entities;

(D) Develop and maintain a centralized repository of comprehensive space needs for all state entities including up-to-date space and resource utilization, anticipated needs, and recommended options;

(E) With the advice and counsel of state entities, board members, and industry groups, provide state-wide policy leadership, recommending legislative, policy, and other similar changes and coordinating master planning to guide and organize capital asset management;

(F) As needed, secure portfolio management expertise to accomplish the desired policy outcomes;

(G) Seek the cooperation of all state entities to increase the effectiveness of the portfolio management approach; and

(H) Provide assistance to all entities in achieving space and real property reporting requirements, in accordance with state law, in the acquisition and disposition of real property and leases, and in evaluating compliance and operational practices.

(2) The commission is authorized to employ such other employees, on either a full-time or part-time basis, as may be necessary to discharge the duties of the commission. The executive director shall supervise and conduct the activities of the commission under the commission's direction. Unless the commission or chairperson otherwise directs, the executive director may execute and attest on behalf of the commission any instrument in furtherance of an activity authorized by the commission. Unless the commission, chairperson, or secretary otherwise instructs, the executive director may report the minutes of the commission, keep and affix its seal, attest its instruments, and keep and certify its records.

(b) The commission is authorized to promulgate a merit system of employment under which the executive director and such other employees shall be selected and promoted on the basis of merit.

(c) The executive director and all other employees of the commission are authorized to be members of the Employees' Retirement System of Georgia. All rights, credits, and funds in the retirement system which are possessed by any person at the time of his employment with the commission are continued and preserved, it being the intention of the General Assembly that the person shall not lose any rights, credit, or funds to which he may be entitled prior to being employed by the commission.



§ 50-16-36. Maintenance of records by State Properties Commission; open to public inspection

The commission shall cause all of its records including, but not limited to, minutes or transcripts, reports, studies, forms of instruments, bidding papers, notices, advertisements, invitation for bids, bids, executed instruments, and correspondence to be kept and maintained permanently. Such records shall be open to public inspection and may be inspected by any citizen of the state during usual business hours unless the same are being used by the commission or by its employees in the performance of its or their duties in reference thereto.



§ 50-16-37. Adoption of rules and regulations by State Properties Commission; penalty for violation

(a) The commission is authorized to adopt, after reasonable notice and hearing thereon, such rules and regulations as it may deem appropriate in exercising its powers and performing its duties under this article. The rules and regulations so adopted by the commission shall have the same dignity and standing as if their provisions were specifically stated in this article.

(b) Any person who violates any rule or regulation adopted by the commission or who procures, aids, or abets therein shall be guilty of a misdemeanor.



§ 50-16-38. All state entities to acquire real property through commission; exceptions; procedure for handling acquisition requests; funds for acquisitions; donations; conveyance of title

(a) Except for:

(1) All acquisitions of real property by the Department of Transportation and the Board of Regents of the University System of Georgia;

(2) The Department of Natural Resources acquiring by gift parcels of real property, not exceeding three acres each, to be used for the construction and operation thereon of boat-launching ramps;

(3) Acquisitions of real property by the Technical College System of Georgia in connection with student live work projects funded through moneys generated as a result of the sale of such projects, donations, or student supply fees;

(4) Aquisitions of real property by the commission resulting from transfers of custody and control of real property to the commission by executive order of the Governor or by Act or resolution of the General Assembly;

(5) Aquisitions of real property by authorities or similar instrumentalities of the state unless otherwise required by law to have approval of the commission; and

(6) Acquisitions otherwise provided for by law or required by the nature of the transaction conveying real property to the state or any entity thereof,

all state entities shall acquire real property through the commission, and the title to all real property acquired shall be in the name of the state. The conveyance shall have written or printed in the upper right-hand corner of the initial page thereof the name of the state entity for which acquired who is the custodian thereof.

(b) The commission is authorized to establish, and amend when the commission deems it necessary, a procedure to facilitate the handling by the commission of requests for acquisition of real property.

(c) The state entity requesting acquisition of real property shall provide all of the funds necessary to acquire the real property.

(d) The commission is authorized to accept a donation or conveyance for nominal consideration of real property from a local governing authority with a reversionary interest therein, provided that the donation or conveyance shall only be accepted on the condition that such real property shall not revert while the property is being used for a public purpose as determined by the commission. This subsection shall not be construed as repealing any provisions of Code Section 12-6-9 or 35-2-41.

(e) Upon reversion of the state's interest in real property or a determination by the State Attorney General that the state no longer has an interest in real property, the commission is authorized to execute an appropriate instrument of conveyance to clear the record title. The commission shall not convey any interest in real property out of this state and any instrument purporting to make an out of state conveyance shall be null and void.



§ 50-16-39. Public competitive bidding procedure for sales and leases; acceptance or rejection of bids by commission, General Assembly, or Governor; execution of leases and deeds

(a) Subject to authorization by the General Assembly as provided in Code Section 50-16-40, any conveyance, other than a grant of easement, lease, or exchange of real property, shall be initiated and carried out in accordance with this Code section.

(b) A conveyance to a private entity shall be made only upon a public competitive process in accordance with rules established by the commission. The commission shall be authorized to accept sealed bids and best and final offers for any conveyance of property.

(c) When a conveyance is based upon the acceptance of sealed bids, the bids shall be submitted to the executive director of the commission, or his or her designee, and each bid shall be accompanied by a bid bond or such other security as may be prescribed by the commission. All bids shall be opened in public on the date and at the time and place specified in the invitation for bids. The commission shall formally determine and announce which bid and bidder it considers to be most advantageous to the state. The commission shall have the right to reject any or all bids and bidders and the right to waive formalities in bidding.

(d) The commission shall give no less than 30 days' prior written notice of its intention to convey property which has been declared surplus. Notice shall be made by registered or certified mail or statutory overnight delivery and electronic transmission. The notice shall include a description of the property including the size, location, and prior use. The notice shall be mailed and electronically transmitted to the Office of Legislative Counsel, the Speaker of the House of Representatives, the President of the Senate, and the chairpersons of the standing committees of the Senate and the House of Representatives which regularly consider proposed legislation related to state property, and all members of the General Assembly whose legislative district contains all or a portion of the property that is the subject of a proposed conveyance. If any member of the General Assembly whose legislative district contains all or a portion of the property that is a subject of a proposed conveyance objects to such conveyance in writing to the commission not later than 30 days following the mailing of the notice required by this subsection, then the commission shall no longer be authorized to convey such property without the approval of the General Assembly as provided in Code Section 50-16-40.

(e) When the commission formally determines and announces which bid and bidder or offer and offeror it considers to be most advantageous to the state, the commission shall then prepare the instrument of lease or contract of sale and deed. The chairperson of the commission, in his or her capacity as Governor of the state or, with the permission of the Governor, the executive director, shall execute and deliver to the purchaser the contract of sale for and on behalf of and in the name of the state, and thereupon both parties to the agreement shall be bound thereby. The Governor's signature or the signature of the executive director shall be attested by the secretary of the commission in his or her capacity as Secretary of State. The Secretary of State or the executive director shall also affix the great seal of the state to the contract of sale. Whenever, in the judgment of the chairperson of the commission, all of the terms and conditions of the contract of sale, or all of the precedent terms and conditions of the contract of sale, or all of the precedent terms and conditions of the lease have been fulfilled or complied with, the chairperson of the commission in his or her capacity as Governor of the state shall execute and deliver to the purchaser or lessee the deed or lease for and on behalf of and in the name of the state. The Governor's or executive director's signature shall be attested by the secretary of the commission in his or her capacity as Secretary of State. The Secretary of State or executive director shall also affix the great seal of the state to the deed or lease.



§ 50-16-40. Consideration of conveyances by the General Assembly

(a) Approval by the General Assembly of conveyances generally.

(1) The commission shall prepare each conveyance of property with a value of $500,000.00 or more for consideration by the General Assembly and the Governor as provided in this Code section.

(2) The commission shall not submit to the General Assembly for its consideration any conveyance which provides that either:

(A) The conveyee will not obtain possession of the leased premises within a period of five years from the commencement date of the regular session of the General Assembly to which the conveyance is submitted for consideration; or

(B) The term of the conveyance will not commence within a period of five years from the commencement date of the regular session of the General Assembly to which the conveyance is submitted for consideration.

(b) Conveyances submitted to the General Assembly during regular session.

(1) A resolution containing a general description of the proposed conveyance shall be introduced in the General Assembly in either the Senate, the House of Representatives, or both, if then in regular session, or if not in regular session at such time, at the next regular session of the General Assembly; provided, however, that conveyances may be considered outside the regular session of the General Assembly in a manner provided in subsection (c) of this Code section. Such resolution shall be prepared with the assistance of the Office of Legislative Counsel and shall not be submitted until approved by that office. The resolution shall authorize the commission to convey the property by appropriate instrument for fair market value or other consideration and provisions as the commission shall in its discretion determine to be in the best interest of the State of Georgia. The resolution, in order to become effective, shall receive the same number of readings and in both the Senate and the House of Representatives go through the same processes and procedures as a bill:

(A) If either the Senate or the House of Representatives fails to adopt the resolution during the regular session by a majority vote in each house, the conveyance shall be considered rejected by the General Assembly;

(B) If the resolution is adopted during the regular session by a majority vote of both the Senate and the House of Representatives but is not approved by the Governor, the conveyance shall be considered rejected by the Governor; and

(C) If the resolution is adopted during the regular session by a majority vote of both the Senate and the House of Representatives and is approved by the Governor, whenever in the judgment of the chairperson of the commission all of the precedent terms and conditions of the resolution, if there are any, have been fulfilled or complied with, the chairperson of the commission, in his or her capacity as Governor of the state, or the executive director shall execute and deliver to the conveyee the agreement for and on behalf of and in the name of the State of Georgia. The Governor's or executive director's signature shall be attested by the secretary of the commission in his or her capacity as Secretary of State. The Secretary of State or executive director shall also affix the great seal of the state to the amendment.

(2) A conveyance resolution submitted to the General Assembly during the regular legislative session pursuant to this subsection shall not be amended or considered for amendment after more than 20 days of its original filing in either the Senate or the House of Representatives. In addition, such bill shall not have any amendment at any time that pertains to matters unrelated to a state property conveyance.

(c) Conveyances initiated prior to regular session of the General Assembly.

(1) Not more than twice outside of the regular session of the General Assembly the commission may prepare a resolution containing a description of proposed conveyances which shall be submitted to the President of the Senate and the Speaker of the House of Representatives and to the chairpersons of the standing committees of the Senate and of the House of Representatives which regularly consider proposed legislation related to state property. The resolution shall be prepared with the assistance of the Office of Legislative Counsel and shall not be submitted until approved by that office. A copy of the proposed resolution shall also be provided to each member whose legislative district contains all or a portion of the property that is the subject of a proposed conveyance.

(2) The standing committees that regularly consider matters related to state property in the Senate and the House of Representatives may meet not more than twice a year at a time outside of the regular legislative session of the General Assembly, on or about July and October of each year. At such meeting the committees shall only consider property conveyance resolutions submitted by the commission and shall vote to approve or disapprove of such resolution. If a committee in the Senate or the House of Representatives approves a resolution by a majority vote, then a committee report shall be prepared reflecting the committee's approval of the resolution. If both the Senate and the House of Representatives committees approve a resolution, then the resolution shall be filed at the next regular session of the General Assembly with a copy of both committee reports attached. The resolution, in order to become effective, shall receive the same number of readings in both the Senate and the House of Representatives and shall then be voted on as any other bill; provided, however, that such bills shall not be subject to assignment to any committee or subcommittee of either the Senate or the House of Representatives and shall not be subject to any amendment.



§ 50-16-41. Rental agreements without competitive bidding authorized; limitations; commission charged with managing administrative space of all state entities; standards governing the utilization of administrative space; reassignment of administrative space; rules and regulations

(a) Notwithstanding any provisions and requirements of law to the contrary, the commission is authorized to negotiate, prepare, and enter into in its own name rental agreements whereby a part of the property is rented, without public competitive bidding, to a person for a length of time not to exceed one year and for adequate monetary consideration (in no instance to be less than a rate of $250.00 per year), which shall be determined by the commission, and pursuant to such terms and conditions as the commission shall determine to be in the best interest of the state. The same property or any part thereof shall not be the subject matter of more than one such rental agreement to the same person unless the commission shall determine that there are extenuating circumstances present which would make additional one-year rental agreements beneficial to the state; provided, however, the same property or any part thereof shall not after April 24, 1975, be the subject matter of more than a total of three such one-year rental agreements to the same person.

(b) The commission is given the authority and charged with the duty of managing the utilization of administrative space by all state entities, except that the Board of Regents of the University System of Georgia may manage its own space but only for leases that are for a term of one year or less, within the State of Georgia, and required for its core mission. The commission shall manage the utilization of administrative space for all multiyear lease agreements entered into on behalf of any state entity, including the Board of Regents of the University System of Georgia. The commission shall manage in a manner that is the most cost efficient and operationally effective and which provides decentralization of state government. Such management shall include the authority to assign and reassign administrative space to state entities based on the needs of the entities as determined by standards for administrative space utilization promulgated by the commission pursuant to subsection (g) of this Code section and shall include the obligation to advise the Office of Planning and Budget and state entities of cost-effective, decentralized alternatives.

(c) The management of the utilization of administrative space by the commission shall include entering into any necessary agreements to rent or lease administrative space, whether existing or to be constructed, and shall include administrative space rented or leased by a state entity from the Georgia Building Authority or from any other public or private person, firm, or corporation. When it becomes necessary to rent or lease administrative space, the space shall be rented or leased by the commission for a term not to exceed 20 years. The space shall be assigned to the state entity or entities requiring the space. A multiyear lease resulting from a sale and lease back shall be treated as a conveyance of real property by the state and shall be reviewed for approval or disapproval by the General Assembly and Governor in the same manner as a conveyance of state properties provided for in Code Section 50-16-39.

(d) If the commission reassigns all or any portion of any administrative space which is leased or rented by one state entity to another state entity, the state entity to which the administrative space is reassigned may pay to the commission rental charges, as determined by the commission, for the utilization of the space; and the commission may, in turn, use the rental charges so paid for the purpose of paying or partially paying, as the case may be, the rent or lease payments due the lessor of the administrative space in accordance with the terms of the lease or rent contract existing at the time of the reassignment of the administrative space. Any such payments to a lessor by the commission shall be on behalf of the state entity which is the lessee of the administrative space reassigned as provided in this Code section.

(e) The management of the utilization of administrative space given to the commission by this Code section shall not be construed to impair the obligation of any contract executed before July 1, 1976, between any state entity and the Georgia Building Authority or between any state entity and any other public or private person, firm, or corporation; and the powers given to the commission by this Code section shall not be implemented or carried out in such a manner as to impair the obligation of any such contract.

(f) The commission is authorized and directed to develop and promulgate standards governing the utilization of administrative space by all state entities which require emphasis on cost effectiveness and decentralization. The standards shall be uniformly applied to all state entities except as otherwise provided by subsection (g) of this Code section, but the standards shall recognize and provide for different types of administrative space required by the various state entities and the different types of administrative space that may be required by a single state entity.

(g) The commission shall be authorized to reassign administrative space to the various state entities in order to bring the utilization of administrative space into conformity with the standards promulgated under subsection (f) of this Code section. Any additional administrative space required by a state entity shall be approved by and obtained through the commission. The commission shall be authorized to grant exceptions to the standards governing the utilization of administrative space when the reassignment of such space would involve unnecessary expenses or the disruption of services being provided by a state entity. The commission shall adopt and promulgate rules and regulations governing the granting of such exceptions, and the rules and regulations shall be uniformly applied by the commission to all state entities requesting an exception to the standards.

(h) For purposes of cost effectiveness and decentralization, the following factors, among other factors, shall be considered:

(1) Dual location of programs within a city should be considered in order to take advantage of possible economies of scale and as a matter of convenience to the general public; or

(2) When all factors are reasonably equivalent, preferences will be given to location of state government programs and facilities in those counties which are determined by the Department of Community Affairs to be the most economically depressed, meaning those 71 tier 1 counties of the state designated as least developed under paragraph (2) of subsection (b) of Code Section 48-7-40.

(i) The commission is authorized and directed to promulgate rules and regulations governing budgetary requirements for administrative space utilized by state entities in cooperation with the Office of Planning and Budget whereby the entities shall be accountable in the budgetary process for administrative space assigned to and utilized by them. The budgetary requirements may provide for the payment of rent to the commission by state entities or may otherwise provide procedures for the assessment of rent charges for administrative space utilized by state entities or any combination of the foregoing.

(j) The commission shall provide a multiyear leasing report annually, no later than September 1 of each year, to the Governor, President of the Senate, Speaker of the House of Representatives, chairpersons of the Senate Appropriations Committee and the House Committee on Appropriations, and chairpersons of the Senate State Institutions and Property Committee and the House Committee on State Properties. The report shall provide the total sum of all leasing obligations to be paid by the state for the upcoming fiscal year. Such report shall include an itemization and total of all revenues collected from the previous fiscal year and provide an itemized budget allocation for the upcoming fiscal year. The report shall also provide a list of all existing multiyear lease agreements and the identity of the contracting parties for each.

(k) In addition to the standards and rules and regulations specifically provided for by this Code section, the commission is authorized to adopt such other rules and regulations as may be required to carry out this Code section efficiently and effectively.

(l) (1) The Georgia State Financing and Investment Commission is authorized to establish fiscal policies regarding multiyear lease and rental agreements and, each fiscal year, may establish a total multiyear contract value authority. During the fiscal year, the multiyear contract value authority may be revised as determined necessary by the Georgia State Financing and Investment Commission. The total multiyear contract value authority may be based upon the Governor's revenue estimate for subsequent fiscal years and other information as determined by the Georgia State Financing and Investment Commission.

(2) No multiyear lease or rental agreement shall be entered into under the provisions of this Code section until the Georgia State Financing and Investment Commission has established the fiscal policies and multiyear contract value authority for the current and future fiscal years. Any multiyear lease or rental agreement entered into that is not in compliance with such fiscal policies and multiyear contract value authority shall be void and of no effect.

(3) At the beginning of each fiscal year, a budget unit's appropriations shall be encumbered for the estimated payments for any multiyear lease and rental agreements in that fiscal year. The commission shall have the right to terminate, without further obligation, any multiyear lease or rental agreement if the commission determines that adequate funds will not be available for the payment obligations of the commission under the agreement. The commission's determination regarding the availability of funds for its obligations shall be conclusive and binding on all parties to the multiyear lease or rental agreement.



§ 50-16-42. Revocable license agreements without competitive bidding authorized; terms and conditions; telephone lines construction provisions unaffected; exception

(a) Notwithstanding any provisions and requirements of law to the contrary, the commission shall have the exclusive power to negotiate, prepare, and grant in its own name, without public competitive bidding, a revocable license to any person to enter upon, extend from, cross through, over, or under, or otherwise to encroach upon any of the property under the custody and control of the commission or under the custody and control of any state agency which is subject to the requirements of Code Section 50-16-38.

(b) Any grant of revocable license by the commission to any person shall be in writing and shall contain such terms and conditions as the commission shall determine to be in the best interest of the state, provided that:

(1) Each grant of revocable license, if not revoked prior to, shall stand revoked, canceled, and terminated as of the third anniversary of the date of the revocable license agreement;

(2) Each grant of revocable license shall provide that, regardless of any and all improvements and investments made, consideration paid, or expenses and harm incurred or encountered by the licensee, the same shall not confer upon the licensee any right, title, interest, or estate in the licensed premises nor confer upon the licensee a license coupled with an interest or an easement, such grant of a revocable license conferring upon the licensee and only the licensee a mere personal privilege revocable by the commission, with or without cause, at any time during the life of the revocable license;

(3) Each grant of revocable license shall be made for an adequate monetary consideration of not less than $650.00, the adequacy of which shall be determined by the commission in considering the factors involved in each grant, particularly for whose principal benefit the revocable license is being granted; however, if the commission determines that the revocable license directly benefits the state, then any monetary consideration set by the commission shall be deemed adequate; and

(4) Any grant of revocable license shall be subject to approval by any appropriate state regulatory agency that the proposed use of the licensed property meets all applicable safety and regulatory standards and requirements.

(c) This Code section shall not be construed or interpreted as amending, conflicting with, or superseding any or all of Code Section 46-5-1, relating to the construction of telephone lines.

(d) This Code section shall not apply to the issuance or renewal of revocable licenses or permits for the construction and maintenance of boat docks on High Falls Lake. Such revocable licenses or permits shall be issued by the Department of Natural Resources pursuant to Code Section 12-3-34.



§ 50-16-43. Leasing of state owned lands for exploration and extraction of mineral resources

(a) The commission for and on behalf of and in the name of the state is authorized to enter into, without the necessity of prior public competitive bidding, a written contract with any person, whereby such person is permitted to explore any state owned lands for indications of mineral resources.

(b) The commission for and on behalf of and in the name of the state is further authorized to lease to any person the mineral resources located on state owned lands and to execute, grant, and convey to such person a lease upon such terms and conditions and permitting such operations as the commission shall determine to be in the best interest of the state including, but not limited to:

(1) The exclusive right to drill, dredge, and mine on the leased premises for mineral resources and to produce and appropriate any and all of the same therefrom;

(2) The right to use, free of charge, mineral resources and water from the leased premises in conducting operations thereon and in treating to make marketable the products therefrom;

(3) The right to construct and use on the leased premises telephone and telegraph facilities, pipelines, and other facilities necessary for the transportation and storage of mineral resources produced therefrom;

(4) The right to construct and use such canals and roads as are necessary for lessee's operations under the lease; and

(5) The right to remove at any time from the leased premises any property placed thereon by lessee.

(c) When any person shall desire to lease any state owned lands pursuant to this Code section, application therefor shall be made to the commission in writing. The application shall include an accurate legal description and a locational, dimensional, and directional sketch acceptable to the commission or a plat of survey of the land sought to be leased and such other information as the commission may require and shall further include a certified check for $50.00 which shall be deposited with the commission as evidence of the good faith of the applicant, which sum shall only be returned to an applicant who bids for but fails to secure a lease.

(d) When the commission shall desire to lease state owned lands, or upon receipt of an application by any person desiring to lease any state owned lands, the commission shall make an inspection of the land sought to be leased and such geophysical and geological surveys thereof as the commission may deem necessary. The commission, after receiving a report as to the nature, character, surroundings, and mineral resource value of the land, may offer for lease, through public competitive bidding, all or any portion of the land described in the application. The commission shall cause to be published once a week for two consecutive weeks in the legal organ and in one or more newspapers of general circulation in the county or counties wherein is situated the land to be bid upon and in the legal organ of Fulton County an advertisement of an invitation for bids setting forth therein an accurate legal description of the land proposed to be leased; the date, time, and place when and where bids therefor will be received; and such other information as the commission may deem necessary. Prior to the advertising, the commission shall prepare a proposed form of lease and appropriate instructions which shall be furnished to prospective bidders under such conditions as the commission may prescribe. Sealed bids shall be submitted to the secretary of the commission and each bid shall be accompanied by a bid bond or such other security as may be prescribed by the commission.

(e) All bids shall be opened in public on the date and at the time and place specified in the advertisement of the invitation for bids. The commission shall formally determine and announce which bid and bidder it considers to be most advantageous to the state. The commission shall have the right to reject any or all bids and bidders and the right to waive formalities in bidding.

(f) The commission, acting for and on behalf of and in the name of the state, is authorized to execute, grant, and convey a lease pursuant to this Code section on any state owned land to any state agency without the necessity of complying with the public competitive bid procedure stated in this Code section; provided, however, the mineral resources so mined, dredged, and removed from the state owned land must be utilized on projects of the state agency.

(g) Each lease granted under this Code section after competitive bidding shall provide for a primary term of not more than ten years and shall provide for a royalty on production therefrom of not less than one-eighth part of any oil produced and saved, or the value of same, and one-eighth part of the gas, or the value of same, that may be produced from and is sold or used off the premises. The lease shall provide for delay rentals in the sum of at least 10 cent(s) per net mineral acre payable on or before the first anniversary date of the lease, 25 cent(s) per net mineral acre payable on or before the second anniversary date of the lease, 50 cent(s) per net mineral acre payable on or before the third anniversary date of the lease, and at least $1.00 per net mineral acre payable on or before each subsequent anniversary date during the primary term of the lease. The lease may contain such other provisions, including provisions for offset drilling, protection from drainage, pooling, and lease maintenance by resumption of interrupted delay rental payments, operations for drilling, production, and force majeure, as may be desired or determined appropriate by the commission.

(h) An electric log of each development well shall be filed with the commission and with the Department of Natural Resources within 30 days after the well has been completed or abandoned. An electric log of each exploratory well shall be filed with the commission and with the director within six months after the completion or abandonment of the well; but, if the operator of the well requests that the log be treated as confidential, the request for confidentiality shall be honored strictly for an additional period of six months; provided, however, that nothing in this article shall be construed so as to repeal any requirement of Part 2 of Article 2 of Chapter 4 of Title 12.

(i) The development and operation of oil and gas wells on state owned lands shall be done, so far as practicable, in such manner as to prevent the pollution of water; destruction of fish, oysters, and marine life; and the obstruction of navigation.

(j) Notwithstanding any other provisions of this Code section to the contrary, when it is determined to be in the best interest of the state, the commission, acting for and on behalf of and in the name of the state, is further authorized and empowered to grant and convey to any person a lease which authorizes the person to dredge a portion of the bottom or bank of a state owned waterway or waters and to appropriate any and all products from such dredging, subject to the following conditions:

(1) A written request for a lease and a locational, dimensional, and directional sketch or a plat of survey of the proposed lease premises, prepared at the sole cost and expense of the person requesting the lease, in form and content acceptable to and approved by the commission, and showing and describing thereon the lease premises of the lease, must be received by the commission detailing therein the reason and all the particulars for the request and outlining the purpose and use to be made of any and all products derived from such dredging. If a sketch is submitted to and is approved and accepted by the commission, paragraph (3) of subsection (b) of Code Section 50-16-122, relating to the requirement of the filing with the Secretary of State of a plat of survey with a conveyance disposing of real property, shall be relaxed; and the Secretary of State in such a transaction shall accept in lieu of the required plat of survey the sketch which was approved and accepted by the commission;

(2) The executive director of the commission shall forward for comment and advice to the Department of Natural Resources and to the state agency, department, authority, commission (excluding the commission), official, or board (if other than the Department of Natural Resources) that has current custody and control of the proposed lease premises, the written request and sketch or plat of survey received by the commission;

(3) The commission shall investigate, require compliance with all conditions laid down by the commission, and determine the form and all of the terms, conditions, provisions, and considerations of, incorporations in, and attachments to each such lease negotiated, prepared, executed, and issued (granted and conveyed) by the commission; provided, however, that the term of any such lease shall not exceed a period of time of five years and provided, further, that any such lease shall contain a provision requiring that any activity undertaken pursuant to the lease be in compliance with the applicable provisions of all state environmental or natural resources laws administered or enforced by the Department of Natural Resources or its successor and with all applicable policies of the Georgia Coastal Management Board or its successor;

(4) Both the Department of Natural Resources and any state agency, department, authority, commission (excluding the commission), official, or board that has current custody and control of the proposed lease premises must execute the written grant and conveyance of lease, each indicating by the execution that it or he has no objection to the granting and conveying of the lease; and

(5) The form of execution by the commission which is acting for and on behalf of and in the name of the state of each such lease shall be as follows:

STATE OF GEORGIA

Acting By And Through The

State Properties Commission

By: (Seal)

Name:

Title: Governor as chairperson

of the State

Properties Commission

Attest: (Seal)

Name:

Title: Secretary of State as

secretary of the

State Properties

Commission

(Commission Seal)

(State Seal)

Signed, sealed, and

delivered (as to

both the Governor

as chairperson and the

Secretary of State

as secretary)

in the presence of:

Witness

Notary public

My commission expires .

(Notary public seal impressed here)

(k) Notwithstanding any other provisions of this Code section to the contrary, when it is determined by the commission to be in the best interests of the State of Georgia, the commission, acting for and on behalf of and in the name of the State of Georgia, is authorized to grant and convey to any eligible person, as defined herein, an oil and gas lease which authorizes such person to extract and remove from state owned lands all oil, gas, and affiliated hydrocarbons and gases without the necessity of complying with the public competitive bid procedure set forth in this Code section, subject to and upon the following conditions:

(1) "Eligible person" shall be defined as any person who is the owner of the oil and gas interests in lands adjoining the state owned land sought to be leased by said person such that at least 75 percent of the boundary of the state owned land sought to be leased is bordered by said adjoining lands. "Owner of the oil and gas interests in lands" shall mean the person or persons who have the right to drill for oil and gas on those lands and appropriate the production either for himself or themselves and another or others. "Oil and gas" shall include affiliated hydrocarbons and gases;

(2) Upon application by any interested person for an oil and gas lease pursuant to this subsection, the commission shall determine whether or not the applicant is an eligible person. If the commission determines that the applicant is an eligible person, then the commission is authorized to grant and convey to the applicant an oil and gas lease covering the state owned land sought to be leased and described in the application without the necessity of complying with the public competitive bid procedure set forth in this Code section. Nothing in this subsection shall prevent the commission from complying with the public competitive bid procedure set forth in this Code section when leasing the state owned land described in the application or any other state owned land if it finds such procedure to be in the best interests of the State of Georgia;

(3) The application for the oil and gas lease shall be in writing and shall contain a request for an oil and gas lease; a description of the state owned land sought to be leased; a locational, dimensional, and directional sketch in a form acceptable to the commission or a plat of survey of the state owned land sought to be leased; a true statement that the applicant is the owner of the oil and gas interests in lands adjoining the state owned land sought to be leased such that at least 75 percent of the boundary of the state owned land sought to be leased is bordered by said adjoining lands; copies of all oil and gas leases or deeds to the lands adjoining the state owned lands sought to be leased and by which the applicant claims the ownership of the oil and gas interests; and a list of the names and addresses of all owners of the oil and gas interests in the lands adjoining the state owned land sought to be leased describing the nature of their interest. The entire application must be in a form acceptable to the commission;

(4) Any lease granted to any person pursuant to this subsection shall be subject to subsection (g) of this Code section;

(5) Prior to the execution of any oil and gas lease pursuant to this subsection, the commission shall enter into an agreement with the department or agency which has legal title to or custody of the state owned lands sought to be leased. The agreement shall contain the department's or agency's certification that the state owned land is available for leasing and such other terms and provisions which the parties to the agreement deem necessary to protect the state owned land; and

(6) The form of execution by the commission, who is acting for and on behalf of and in the name of the State of Georgia, of each oil and gas lease shall be as set forth in paragraph (5) of subsection (j) of this Code section.



§ 50-16-44. Power of eminent domain; provisions cumulative and not to supersede other powers; form of proceedings; acquisition of public property or interest

(a) The commission, acting for and on behalf of and in the name of the state, is empowered to take or damage by condemnation and the power of eminent domain for the public purposes of the state any private property upon first paying or tendering just and adequate compensation to the owner of such private property. The power of eminent domain shall be cumulative of any other power of eminent domain provided by law. Condemnation proceedings by the commission, acting for and on behalf of and in the name of the state, shall take the form provided in Chapter 1 of Title 22 and Articles 1 and 2 of Chapter 2 of Title 22 or the form provided in Article 3 of Chapter 2 of Title 22. The power of condemnation and eminent domain to take or damage private property authorized by this Code section shall neither supersede nor abridge the powers of condemnation and eminent domain to take or damage private property given severally to the Department of Transportation and the Board of Regents of the University System of Georgia.

(b) The commission, acting for and on behalf of and in the name of the state, is also authorized to acquire public property or an interest therein by condemnation and the power of eminent domain when such acquisition is approved by the State Commission on the Condemnation of Public Property as provided in Code Section 50-16-183. Condemnation proceedings by the commission shall take the form provided in Article 3 of Chapter 2 of Title 22. As used in this subsection, the term "public property" has the same meaning provided for in Code Section 50-16-180.



§ 50-16-45. Department of Natural Resources authorized to convey certain property without commission approval

The Department of Natural Resources is authorized to convey to municipalities, counties, or combinations thereof, in the name of the state, by appropriate instrument, all of the state's interest in any real property donated to the department at any time, in parcels not exceeding three acres, to be used for the construction and operation thereon of boat-launching ramps without the prior approval of the commission. The conveyance may be made without prior appraisal, without a plat, and without public bidding procedures and shall be made for nominal consideration or such consideration as may be agreed upon between the department and the other party or parties to the conveyance.



§ 50-16-46. State agencies directed to provide State Properties Commission with technical assistance

The Department of Natural Resources, the Public Service Commission, and all other state agencies are requested and directed to provide such technical assistance and services as shall be requested and needed by the commission in the execution and performance of its duties under this article.



§ 50-16-47. Article to be construed liberally

This article shall be liberally construed so as to effectuate the purposes of the article.






Article 3 - Governor's Powers Generally

§ 50-16-60. Governor to issue land grants

The Governor shall issue all grants to lands under the laws of this state; such shall not be conclusive but subject to the investigation of the courts. Whenever such grants are declared by the proper court to have been issued wrongly, it shall be the Governor's duty to issue another grant in accordance with such decision, if the decision of the court so requires.



§ 50-16-61. General supervision and office assignment

The Governor shall have general supervision over all property of the state with power to make all necessary regulations for the protection thereof, when not otherwise provided for. He shall assign rooms in the capitol to all officers who are required to hold their offices there and, in the absence of any legislative provision, designate the purpose to which other rooms shall be applied.



§ 50-16-62. Actions for recovery of state debts

Whenever the Governor, after consulting with the Attorney General, shall deem it proper to institute an action for the recovery of a debt due the state or money or property belonging to the state, he is authorized and required to institute the action in the proper court of this state, with the same rights as any citizen, and to require the aid of the Attorney General to begin and carry on the action.



§ 50-16-63. Governor authorized to lend art objects, pictures, and other personal property to institutions for display

The Governor is authorized to lend to public and private institutions pictures, objects of art, and other nonessential personal property of the state for the purpose of display by such institutions under such proper safeguards relating to ownership and preservation as the Governor, in his judgment, shall designate.



§ 50-16-64. Authority for Governor to purchase property at sheriff's sale under execution in favor of state

At all sheriff's sales under any execution in favor of the state or the Governor, the Governor, or anyone authorized by him, may purchase the property so sold, provided that in no case shall more be bid for such property than the amount due the state upon the execution.



§ 50-16-65. Authority for Governor to rent or sell property purchased at sheriff's sale; manner of sales

The Governor may rent out property purchased pursuant to Code Section 50-16-64 or sell the same at public outcry to the highest bidder, upon such terms as he may deem to be in the interests of the state, and may make the necessary conveyances for the same, provided that such sale shall be advertised in the same manner and for the same time as sheriff's sales.



§ 50-16-66. Authority to pay exemptions and superior liens and encumbrances on property purchased at sheriff's sale

If there is any exemption of any part of the property purchased pursuant to Code Section 50-16-64, or the proceeds thereof, or any lien or encumbrance which is of superior dignity to the lien of the state, the Governor may pay the amount so exempted, or the lien or encumbrance, to the person entitled thereto.



§ 50-16-67. Report to General Assembly of transactions involving property purchased at sheriff's sale

The Governor shall report to the General Assembly at its following session any purchase, lease, or sale made under Code Sections 50-16-64, 50-16-65, 50-16-66, and 50-16-68 giving full particulars of the transaction.



§ 50-16-68. Use and title of property purchased at sheriff's sale

The property purchased as provided in Code Section 50-16-64 shall be for the use of the state, and the title thereto shall be made to the Governor and his successors in office and assigns.






Article 4 - Miscellaneous Sale and Purchase Provisions

§ 50-16-80. Sale or disposition of state livestock or swine

(a) No livestock or swine belonging to the state, or to any agency, board, or department of this state shall be sold or otherwise disposed of, except as provided in subsections (b) and (c) of this Code section.

(b) Livestock and swine belonging to the state or to any agency, board, or department of this state, whenever sold, shall be advertised for sale in a newspaper of general circulation, including the Farmers and Consumers Market Bulletin, for ten days and all livestock and swine shall be sold at public auction only to farmers of this state.

(c) All livestock or swine belonging to the state or to any agency or department of this state, whenever disposed of, other than by sale, shall be slaughtered for the use and benefit of state institutions.

(d) This Code section shall not apply to the University System of Georgia since the animals are used for educational instruction, scientific information, and research work.

(e) Any official or employee of the state or of any agency, board, or department of the state who violates any of the provisions of this Code section shall be guilty of a misdemeanor. In addition, the person shall be discharged from the services of the state or of any agency, board, or department of the state.



§ 50-16-81. Contracts by state or subdivision for purchase, lease, or acquisition of United States equipment, supplies, materials, or other property

(a) The state or any department, agency, political subdivision, or municipality of the state may enter into and make any contract with the United States or with any department or agency thereof for the purchase, lease, or other acquisition of any equipment, supplies, material, or other property, both real and personal; and any political subdivision or municipality of the state may contract with the state or any department or agency thereof for the purchase, lease, or other acquisition of any such equipment, supplies, materials, or other property, both real and personal. Either of such contracts may be made without:

(1) Publicly advertising for bids or posting notices of expenditures;

(2) Inviting or receiving competitive bids; or

(3) Requiring delivery of purchases before payment.

(b) The appropriate authority of the state, department, agency, political subdivision, or municipality may designate an employee or officeholder to enter bids at sales of equipment, supplies, material, or other property, both real and personal, owned by the United States or an agency thereof. The person may be authorized to make any payments required in connection with the bidding and sale.

(c) This Code section shall apply only to contracts made with the United States or with any department or agency thereof by the state or any department, agency, political subdivision, or municipality of the state or to any contracts made with the state by any political subdivision or municipality thereof.

(d) This Code section shall not be construed to repeal, alter, amend, change, or modify in any manner whatsoever any general, local, or special law as to the method of procedure or requirements provided for the making of any contract by any of the stated authorities other than the kind of contracts set forth in this Code section.



§ 50-16-82. Effect of payment of purchase money or other consideration causing property to be transferred to state

(a) As used in this Code section, the term:

(1) "Person" means any individual; general or limited partnership; joint venture; firm; private, public, or public service corporation; association; unincorporated association; fiduciary; or any other entity other than the state.

(2) "State" means the State of Georgia, its agencies, departments, divisions, bureaus, boards, commissions, authorities, and associations.

(b) Payment of purchase money or any other consideration by any person, which payment causes or partially causes property, real or personal or mixed, to be transferred to the state shall not result in nor imply a trust, nor permit the inference that a trust was created, nor permit the inference that any other interest, legal or equitable, was created either in favor of the person making the payment or in favor of any other person unless the trust or other interest is established expressly in writing.

(c) Payment of purchase money or any other consideration by any person, which payment causes or partially causes property, real or personal or mixed, to be transferred to the state, shall be conclusively presumed to be a gift to the state.






Article 5 - Western and Atlantic Railroad

§ 50-16-100. Exclusive state property

The railroad from Atlanta to Chattanooga is the property of this state exclusively and shall be known as the Western and Atlantic Railroad.



§ 50-16-101. Relationship of state as owner of railroad

The state occupies the same relation to the railroad, as owner, that any company or corporation does to its railroad; and the obligations of the state to the public concerning the railroad, and of the public to the railroad, are the same as govern the other railroads of this state, so far as is consistent with the sovereign attributes of this state and the laws of force for its conduct.



§ 50-16-102. All railroad laws to apply

All the public road laws and penal laws touching the railroads of this state, whether to obligate or protect, apply to the state railroad unless specially excepted or some other provision is prescribed in lieu of some one or more thereof.



§ 50-16-103. Landowners authorized to build stock gaps

All persons in this state owning land through which the Western and Atlantic Railroad passes may build stock gaps on the railroad when the line of their fences may cross the same and may join their fences to such stock gaps, provided the landowners shall not improperly interfere with the bed of the railroad, render it less safe, or interfere with the running of the trains thereon.



§ 50-16-104. Power of condemnation authorized

The Western and Atlantic Railroad (the corporation existing by virtue of the lease of the Western and Atlantic Railroad property from the State of Georgia by the Louisville and Nashville Railroad Company, made March 4, 1968) is authorized and empowered to acquire by condemnation the title to all such real estate and other property as may be necessary or proper for the construction or maintenance of main line tracks, sidetracks, spur tracks, passing tracks, stations or station facilities, shops, section houses, pumping houses, roundhouses, pipelines, signal telegraph or telephone lines, or for the maintenance of the track or tracks of the railroad or other railroad uses, in connection with the maintenance or operation of the Western and Atlantic Railroad properties.



§ 50-16-105. Width of land taken by condemnation

The land which may be acquired by condemnation under and by virtue of this Code section and Code Sections 50-16-104, 50-16-106, and 50-16-107 for the construction of a track or tracks shall not exceed 200 feet in width.



§ 50-16-106. Manner for determining rights and compensation in condemnation proceeding

In the event the Western and Atlantic Railroad is unable to obtain title to real estate or other property from the owner or owners thereof by contract, lease, or purchase, it may obtain such title by condemnation, the rights to be acquired by it and the amount of compensation to be paid by it therefor to be assessed and determined in the manner provided in Parts 2 through 5 of Article 1 of Chapter 2 of Title 22.



§ 50-16-107. Rights acquired by condemnation to vest in state

At the termination of the lease of the Western and Atlantic Railroad property, the property rights acquired by condemnation under Code Sections 50-16-104 through 50-16-106 shall go to and become vested in the state.



§ 50-16-108. Lessee subject to Public Service Commission regulation

The railroad operation by the lessee of the Western and Atlantic Railroad shall be subject to the regulation of the Public Service Commission.






Article 6 - Inventory of Property

Part 1 - Inventory of Real Property

§ 50-16-120. Definitions

As used in this part, the term:

(1) "Entities" or "entity" means any and all constitutional offices, as well as all authorities, departments, divisions, boards, bureaus, commissions, agencies, instrumentalities, or institutions of the state.

(2) "Real property" means any improved or unimproved real property owned by the state and under the jurisdiction of any state entity.

(3) "State" means the State of Georgia and any of its offices, agencies, authorities, departments, commissions, boards, divisions, instrumentalities, and institutions but does not include counties, municipalities, school districts, other units of local government, hospital authorities, or housing and other local authorities.

(4) "State facility" means a building owned by the state or under the custody or control of the state or insured by the program of self-insurance established under Code Sections 50-16-8 through 50-16-11.

(5) "State lease" means a lease or rental agreement entered into by a state entity for a definite period of time for the use by a state entity of real property or facilities or a lease of state real property or state facilities by a state entity for use by another party.



§ 50-16-121. Real property inventory; form; filing of duplicate with State Properties Commission; index inventories and devising of forms; completion of forms within 30 days

(a) All state entities are directed to maintain at all times a complete current inventory of real property under their jurisdiction. The inventory shall be accomplished by the completion of a form, substantially as follows, for each parcel of real property held by such departments and public corporations:

REAL PROPERTY INVENTORY

Date:

(Date form completed)

(1) State Entity:

(Board, bureau, commission, depart-

ment, official, or other agency)

(2) Grantor:

(Exactly as it appears on instrument)

(3) Grantee:

(Exactly as it appears on instrument)

(4) Date of instrument:

(5) Acreage:

(6) Records, office of the clerk, Superior Court County (a)

Deed Book Folio (b) Plat or Map Book Folio

(7) Location of property: County City Street address, if

applicable, and if not, brief directions to property

(8) Type of instrument: (a) Warranty deed ( ), (b) Quitclaim deed ( ),

(c) Eminent domain, deed executed ( ), (d) Trustee's deed ( ), (e)

Administrator's or Executor's deed ( ), (f) Simple deed, no warranty ( ), (g)

Lease ( ), (h) Use permit ( ), (i) Resolution of General Assembly ( ), (j)

Deed of gift ( ).

(9) Kind of conveyance: (a) Fee simple ( ), (b) Other ( ), state terms

and conditions

(10) If acquired by eminent domain by court order and no deed was

executed: (a) Name of principal defendant , (b) Case number ,

(c) Date of final judgment

(11) Location of original deed

(12) Is property surplus?

(13) Purchase price of property

(14) Purchased with (a) State funds? , (b) Federal funds?

(Show percent state & federal)

(15) Estimated present value: (a) Land (b) Improvements

(16) Insured for: $ with

Ins. Co.

(17) Present use

Name of person completing form

Title Signature

(b) The inventory required by subsection (a) of this Code section shall be maintained current at all times. It shall be the duty of each state entity to file a duplicate of the inventory with the State Properties Commission; and the State Properties Commission shall compile and index all such inventories into a single complete inventory of all real property, but the State Properties Commission shall maintain separate files on the property belonging to the public corporations. It shall be the further duty of each state entity to file with the State Properties Commission a duplicate of each form or other document, as provided in subsection (c) of this Code section, completed by such state entity in maintaining the inventory of the entity current; and the State Properties Commission shall utilize such forms or other documents to maintain the complete inventory of all real property current.

(c) The State Properties Commission is authorized to devise such forms or other documents as may be necessary to keep the complete inventory of real property current; and it shall be the duty of each state entity to utilize such forms and documents as directed by the State Properties Commission.

(d) The real property inventory form provided in subsection (a) of this Code section shall be completed for each parcel of real property acquired by each state entity. The form shall be completed within 30 days after the acquisition of any real property and a duplicate of same shall be forwarded to the State Properties Commission.



§ 50-16-122. Requirements for real property acquired or disposed of by the state; filing conveyances with State Properties Commission

(a) As used in this Code section, the term "real property" means any real property owned by the state and under the custody of any state entity, except public road, street, and highway rights of way and other real property held by the Department of Transportation pursuant to Ga. L. 1919, p. 242, art. 5, Section 5, as amended by Ga. L. 1922, p. 176, Section 1; Ga. L. 1939, p. 188, Section 1; Ga. L. 1945, p. 258, Section 1; and Ga. L. 1953, Jan.-Feb. Sess., p. 421, Section 1.

(b) All real property, the ownership of which is either acquired or disposed of by the state or any state entity thereof after March 30, 1990, shall be subject to the following requirements:

(1) The original of any conveyance acquiring real property shall be filed in the office of the State Properties Commission within 30 days after being recorded in the office of the clerk of the superior court of the county or counties wherein the real property is located. When the conveyance is presented to the State Properties Commission for filing, it shall be accompanied by four copies of the recorded plat of the real property conveyed. The State Properties Commission shall index and affix both the commission's stamp and the assigned real property inventory number on the recorded original of the conveyance and all copies of the recorded plat and shall retain the recorded original of the conveyance and two copies of the recorded plat as a part of the permanent real property inventory records kept by such commission; but an exact copy of the recorded original of the conveyance shall be produced by the State Properties Commission and, along with a copy of the recorded plat, forwarded by such commission to the state entity acquiring the real property;

(2) When real property is acquired by eminent domain and is conveyed to the state by court order or judgment, following recording of the court order or judgment in the deed book records in the office of the clerk of the superior court of the county or counties wherein the real property is located, a certified copy of the recorded court order or judgment, along with four copies of the recorded plat of the real property conveyed, shall be filed in the office of the State Properties Commission. The State Properties Commission shall index and affix both the commission's stamp and the assigned real property inventory number on the certified copy of the recorded court order or judgment and all copies of the recorded plat and shall retain the certified copy and two copies of the recorded plat as a part of the permanent real property inventory records kept by such commission; but an exact copy of the certified copy of the recorded court order or judgment shall be produced by the State Properties Commission and, along with a copy of the recorded plat, forwarded by such commission to the state entity acquiring the real property;

(3)(A) The original of any fully executed conveyance disposing of real property, except an Act or Resolution Act of the General Assembly, shall be filed in the office of the State Properties Commission before being delivered to the purchaser thereof for recording in the office of the clerk of the superior court of the county or counties wherein the real property is located. When the conveyance is presented to the State Properties Commission for filing, it shall be accompanied by four copies of the plat of the real property conveyed. Though it is encouraged, it is not required that the plat be either already recorded in or eligible to be recorded in the plat book records in the office of the clerk of the superior court of the county or counties wherein the real property is located. The commission shall index and affix both the commission's stamp and the assigned real property inventory number on the original of the conveyance and all copies of the plat. The State Properties Commission shall then cause the conveyance to be duplicated. The duplicate of the conveyance and two copies of the plat shall be retained by the State Properties Commission as a part of the permanent real property inventory records kept by such commission. The original of the conveyance and a copy of the plat shall be delivered to the purchaser of the real property. Upon receiving the original of the conveyance and a copy of the plat, the purchaser of the real property may then have the original of the conveyance and, if necessary and eligible for recording, the copy of the plat recorded in the office of the clerk of the superior court of the county or counties wherein the real property is located.

(B) The General Assembly may vary or authorize the variance of the requirements of subparagraph (A) of this paragraph in any enactment, including an Act or Resolution Act, authorizing or directing a disposition of real property; and

(4) When real property is conveyed by an Act or Resolution Act of the General Assembly, the State Properties Commission shall obtain from the office of the Secretary of State a certified copy of the Act or Resolution Act and retain the same as a part of the permanent real property inventory records kept by such commission. As a part of such retention, the State Properties Commission shall index and affix both the commission's stamp and the assigned real property inventory number on the certified copy of the Act or Resolution Act.

(c) The documents which are required to be maintained by the State Properties Commission as a part of the permanent real property inventory records kept by such commission, as provided by paragraphs (2) through (4) of subsection (b) of this Code section, shall be used by the State Properties Commission in such manner as it shall determine best in maintaining the real property inventory.



§ 50-16-123. Conveyances and condemnation orders to be filed with State Properties Commission

A copy of all conveyances for the acquisition and disposition of real property held or owned by any state entity shall be filed with the State Properties Commission within 30 days after the conveyance in an acquisition has been recorded in the office of the clerk of the superior court in the county in which the land is located and within 30 days after the conveyance in a disposition has been dated, executed, and delivered. When real property is acquired by condemnation by any state entity, a certified copy of the court order vesting title in such state entity shall be filed with the State Properties Commission within 30 days after the date of the court order.



§ 50-16-124. State entities to compile information for an inventory of all state owned or leased facilities and real property

Beginning July 1, 2005, each state entity shall compile information on all state facilities, real property, and state leases under the custody or control of such state entity necessary for the compilation of an inventory of all state owned or leased facilities and real property; provided, however, that all improvements acquired for public works that will ultimately be disposed of are excluded from the requirements of this part. On or before October 1, 2005, and as changes occur, but by no later than such date annually, each state entity shall send such information to the commission. The commission shall develop the format for the compilation and reporting of the inventory.



§ 50-16-125. Rules and regulations authorized

The State Properties Commission is authorized and directed to promulgate such rules and regulations as may be necessary to carry out this part, provided such rules and regulations are not in conflict with this part.






Part 2 - Annual Inventory

§ 50-16-140. "Proper authority" defined

The "proper authority" referred to in this part is the Governor for all officers of the state and the county commissioners or other officers having charge of county matters for all officers of the county.



§ 50-16-141. Inventory required of state and county officers; entry of inventory into book

All state and county officers on or before January 15 of each year shall make a complete inventory on oath of all the public property in their charge and shall enter the same in a book kept for that purpose.



§ 50-16-142. Receipt for property received from predecessor in office; accounting for property not turned over

When any officer shall vacate his office, he shall take a receipt from his successor for all property turned over to the successor, which receipt shall be entered in the inventory book; and he shall satisfactorily account to the proper authority for any not turned over.



§ 50-16-143. Examination of predecessor's inventories; report

Every officer, within three months after taking charge of his office, shall examine the inventories of his predecessor and make a report upon the same to the proper authority, especially reporting each article and its value not turned over or satisfactorily accounted for.



§ 50-16-144. Sale or disposition of unserviceable property

Reserved. Repealed by Ga. L. 2005, p. 117, §24/HB 312, effective July 1, 2005.



§ 50-16-145. Actions against public officers for violations of part

Any public officer who violates any one or more of the provisions of this part shall be liable to be ruled by the proper authority in the superior court in the same manner as the sheriffs and be subject to an action on his bond for the value of all public property not turned over or satisfactorily accounted for, provided that this and the preceding Code sections of this part shall not be construed to repeal any laws for the recovery of public property or the value thereof or for the punishment of any public officer who refuses, fails, or neglects to turn over or satisfactorily account for the same.






Part 3 - Central Inventory of Personal Property

§ 50-16-160. Department of Administrative Services to establish and maintain inventory; state employees to furnish information; inspection and copies of records

(a) It shall be the duty of the Department of Administrative Services to establish and maintain an accurate central inventory of movable personal property owned by the state and any offices, agencies, departments, boards, bureaus, commissions, institutions, authorities, or other entities of the state; and it shall be the duty of each officer and employee thereof to furnish the Department of Administrative Services full information for such inventory and otherwise assist it in establishing and maintaining the inventory.

(b) The inventory shall be maintained on a current basis; and state officers and employees shall furnish the Department of Administrative Services such information as may be required by it to keep the inventory current.

(c) The inventory records shall be available for inspection at all times during normal working hours; and copies of the inventory records or any part thereof shall be provided to the Governor and the General Assembly, or committees thereof, upon request.



§ 50-16-161. Part applicable to movable personal property; determination to include or exclude items from inventory binding

Reserved. Repealed by Ga. L. 2005, p. 117, §§ 27, 28/HB 312, effective July 1, 2005.



§ 50-16-161.1. "Movable personal property" defined; inclusion or exclusion of items from inventory

Repealed by Ga. L. 2003, p. 313, § 6, effective June 30, 2006.



§ 50-16-162. Rules and regulations

The state accounting officer is authorized and directed to adopt and promulgate such rules and regulations establishing those items of personal property required to be kept on the inventory records of all offices, agencies, departments, boards, bureaus, commissions, institutions, authorities, or other entities of the state as may be necessary to carry out this part.



§ 50-16-163. Power to examine books, records, papers, or personal property of state entities to ensure compliance

The Department of Administrative Services or the state accounting officer shall have the power to examine books, records, papers, or personal property of offices, agencies, departments, boards, bureaus, commissions, institutions, authorities, or other entities of the state for the purposes of ensuring compliance with this part.









Article 7 - Commission on Condemnation of Public Property

§ 50-16-180. Definitions

As used in this article, the term:

(1) "Commission" means the State Commission on the Condemnation of Public Property created by Code Section 50-16-181.

(2) "Public property" means any real property located within the State of Georgia in which a legal or equitable interest is held by:

(A) The State of Georgia or any department, division, board, bureau, commission, or other agency of the executive branch of state government;

(B) Any county, municipality, county or independent school district, or other political subdivision of the state or any agency of any such political subdivision;

(C) Any public authority or other public corporation which is a body politic of the state or of any county, municipality, or other political subdivision of the state; or

(D) Any governmental body or governmental entity of this state not covered by subparagraph (A), (B), or (C) of this paragraph.

(3) "State agency" means the State of Georgia; any department, division, board, bureau, commission, or other agency of the executive branch of state government, excluding the Department of Transportation and the Board of Regents of the University System of Georgia, which under the laws of the state has the power and authority to acquire private property by condemnation and the power of eminent domain; or any state authority which under the laws of the state has the power and authority to acquire private property by condemnation and the power of eminent domain.



§ 50-16-181. Creation; membership; officers; quorum; voting requirements; call, notice, and minutes or transcripts of meetings; seal; bylaws; expenses

(a) There is created the State Commission on the Condemnation of Public Property consisting of the Governor, ex officio; Lieutenant Governor, ex officio; Secretary of State, ex officio; Commissioner of Agriculture, ex officio; Commissioner of Insurance, ex officio; state auditor, ex officio; and the Commissioner of Labor, ex officio.

(b) The Governor shall be the chairman of the commission and the Lieutenant Governor shall be the vice-chairman. Four members of the commission shall constitute a quorum. No vacancy on the commission shall impair the right of the quorum to exercise the powers and perform the duties of the commission. With the sole exception of approving the condemnation of public property, which approval shall require four affirmative votes of the membership of the commission present and voting at any meeting, the business, powers, and duties of the commission may be transacted, exercised, and performed by a majority vote of the commission members present and voting at a meeting when more than a quorum is present and voting or by a majority vote of a quorum when only a quorum is present and voting at a meeting. An abstention in voting shall be considered as that member not being present and not voting in the matter on which the vote is taken.

(c) Meetings shall be held on the call of the chairman, vice-chairman, or two commission members whenever necessary to the performance of the duties of the commission. Minutes or transcripts shall be kept of all meetings of the commission. Each commission member shall be given, not less than three days prior to the meeting, written notice of the date, time, and place of each meeting of the commission.

(d) The commission shall adopt a seal for its use and may adopt bylaws for its internal government and procedures.

(e) Members of the commission shall receive only their traveling and other actual expenses incurred in the performance of their official duties as commission members.



§ 50-16-182. Powers and duties

The commission, in addition to other powers and duties set forth in this article, shall have the power and duty to approve the acquisition of public property by condemnation and the power of eminent domain by the Department of Transportation; the Board of Regents of the University System of Georgia; or the State Properties Commission, acting for and on behalf of a state agency.



§ 50-16-183. Procedure for acquisition of public property by condemnation

(a) If the Department of Transportation; the Board of Regents of the University System of Georgia; or a state agency, acting by and through the State Properties Commission, needs to acquire public property or any interest in public property in carrying out its duties and responsibilities, such public property or interest therein may be acquired by condemnation and the power of eminent domain. The procedures to be followed in such acquisitions shall be those set forth in the laws applicable to the Department of Transportation; the Board of Regents of the University System of Georgia; and the State Properties Commission, acting for and on behalf of a state agency, respectively, relating to the acquisition of public property or any interest therein by condemnation and the power of eminent domain. In addition to the requirements and procedures set forth in such laws, the Department of Transportation; the Board of Regents of the University System of Georgia; and the State Properties Commission, acting for and on behalf of a state agency, shall not acquire public property or any interest therein by condemnation until such acquisition has been approved by the commission as provided in this Code section; provided, however, that the commission's approval shall not be required if the interest held by the governmental entity specified in paragraph (2) of Code Section 50-16-180 in the property is a tax lien, a mortgage, or both.

(b) The acquisition of public property or an interest therein by condemnation by the Department of Transportation; the Board of Regents of the University System of Georgia; and the State Properties Commission, acting for and on behalf of a state agency, shall first be approved by the commission. If the Department of Transportation; the Board of Regents of the University System of Georgia; or the State Properties Commission, acting for and on behalf of a state agency, wishes to acquire public property or an interest therein by condemnation, it shall apply to the commission for approval of such acquisition. The commission may require the submission of such information by the Department of Transportation; the Board of Regents of the University System of Georgia; and the State Properties Commission, acting for and on behalf of a state agency, and by the owner or representatives of the owner of the public property as the commission may reasonably require for the consideration of the application. If the commission determines that the acquisition of the public property by condemnation is reasonable, necessary, and in the public interest, it shall grant its approval for such acquisition. The determination of the commission shall be final. The commission shall make its determination within 30 days after the commission receives the information required by the commission for the consideration of the application of the state agency and in no event longer than 90 days after receipt of the application. If the commission approves the condemnation, it shall forward a resolution to that effect to the applicant seeking such approval.

(c) When the approval of the acquisition of public property or an interest therein by condemnation is granted by the commission, the Department of Transportation; the Board of Regents of the University System of Georgia; or the State Properties Commission, acting for and on behalf of a state agency, may acquire the public property or interest therein pursuant to the procedures specified in the applicable laws. A copy of the resolution approving the acquisition adopted by the commission shall accompany the notice of condemnation and shall accompany any condemnation petition filed in superior court.

(d) Consistent with the provisions of this article, the commission may adopt such rules and regulations as may be necessary to enable the commission to carry out effectively and efficiently the powers and duties assigned to the commission by this article. The commission may utilize the resources of any department or agency of the state, including specifically the State Properties Commission, to assist it in making any determinations required by the provisions of this article and may appoint such hearing officers or other investigators as it deems proper to receive public comment and make reports or recommendations to the commission.

(e) The commission shall not be subject to Chapter 13 of this title, known as the "Georgia Administrative Procedure Act."









Chapter 17 - State Debt, Investment, and Depositories

Article 1 - General Provisions

§ 50-17-1. Use of facsimile signatures on public securities authorized

(a) Public securities authorized to be issued and delivered at any one time may be executed with an engraved, imprinted, stamped, or otherwise reproduced facsimile of any signature, seal, or other means of authentication, certification, or endorsement required or permitted to be recorded thereon if so authorized by the board, body, or officer empowered by law to authorize the issuance of such securities. In addition to the foregoing, the clerk of the superior court of each county of this state may authorize the execution of any public securities, as defined in subsection (b) of this Code section, requiring or permitting his signature, with an engraved, imprinted, stamped, or otherwise reproduced facsimile of such signature and with an engraved, imprinted, stamped, or otherwise reproduced facsimile of the seal of the superior court of which he is clerk.

(b) The term "public securities," as used in this Code section, means bonds, notes, or other obligations for the payment of money issued by this state, by its political subdivisions, or by any department, agency, or other instrumentality of this state or any of its political subdivisions.

(c) This Code section shall be permissive only and shall in no instance be mandatory.



§ 50-17-2. Agreements to resell or repurchase United States government obligations at stated rate of interest; delivery and safekeeping of such obligations; investment in authorized securities

(a) Agencies, authorities, boards, public corporations, instrumentalities, retirement systems, and other divisions of state government authorized to invest in direct obligations of the United States government or in obligations unconditionally guaranteed by agencies of the United States government may do so by selling and purchasing such obligations under agreements to resell or repurchase the obligations at a date certain in the future at a specific price which reflects a premium over the purchase or selling price equivalent to a stated rate of interest. Delivery of the obligations purchased may be made by deposit through book entry in a safekeeping account maintained by the seller of the securities, in the name of the purchasing state entity or its agent, clearly indicating the interest of the purchasing state entity.

(b) In addition to the authorization in subsection (a) of this Code section, the state treasurer may invest in the securities authorized for direct investment by subsection (b) of Code Section 50-17-63 by selling and purchasing such obligations under agreements to resell or repurchase the obligations at a date certain in the future at a specific price which reflects a premium over the purchase or selling price equivalent to a stated rate of interest. Delivery of the obligations purchased may be made by deposit through book entry in a safekeeping account maintained by the seller of the securities, in the name of the Office of the State Treasurer or its agent, clearly indicating the interest of the Office of the State Treasurer.






Article 2 - State Financing and Investment

§ 50-17-20. Short title

This article shall be known and may be cited as the "Georgia State Financing and Investment Commission Act."



§ 50-17-21. Definitions

As used in this article, the term:

(1) "Commission" means the Georgia State Financing and Investment Commission as defined by Article VII, Section IV, Paragraph VII of the Constitution, consisting of the Governor, the President of the Senate, the Speaker of the House of Representatives, the state auditor, the Attorney General, the state treasurer, and the Commissioner of Agriculture, and declared an agency and instrumentality of the state.

(2) "Constitution" means the Constitution of the State of Georgia of 1983.

(3) "Financial advisory matters" means all matters pertaining to the issuance of state debt and state authority bonds and the investment of funds created by the issuance of such debt or bonds and the performing of ministerial services in connection with the issuance, marketing, and delivery of all such debt or bonds. Financial advice shall include the development and recommendation to state authorities of a financial plan which will provide state authorities with required funds.

(4) "Fiscal officer of the state" means the state treasurer or such other officer as may be designated by a valid Act of the General Assembly to perform the functions of the state treasurer with respect to public debt.

(5) "General obligation debt" means obligations of this state issued pursuant to this article to acquire, construct, develop, extend, enlarge, or improve land, waters, property, highways, buildings, structures, equipment, or facilities of the state, its agencies, departments, institutions, and those state authorities which were created and activated prior to the amendment to Article VII, Section VI, Paragraph I(a) of the Constitution of 1945, adopted November 8, 1960, for which the full faith, credit, and taxing power of the state are pledged for the payment thereof. "General obligation debt" also means obligations of this state issued to provide educational facilities for county and independent school systems and to provide public library facilities for county and independent school systems, counties, municipalities, and boards of trustees of public libraries or boards of trustees of public library systems. "General obligation debt" further means debt incurred to make loans to counties, municipal corporations, political subdivisions, local authorities, and other local governmental entities for water or sewerage facilities or systems.

(6) "Guaranteed revenue debt" means revenue obligations issued by an instrumentality of the state pursuant to this article to finance toll bridges, toll roads, and any other land public transportation facilities or systems and water and sewer facilities or to make or purchase, or lend or deposit against the security of, loans to citizens of the state for educational purposes, the payment of which has been guaranteed by the state as provided in this article.

(7) "Public debt" means any debt authorized by Article VII, Section IV of the Constitution.

(8) "Sinking fund" means the State of Georgia General Obligation Debt Sinking Fund established by this article.

(9) "State authorities" means the following instrumentalities of the state: Georgia Building Authority, Georgia Education Authority (Schools), Georgia Education Authority (University), Georgia Highway Authority, State Road and Tollway Authority, Georgia Ports Authority, Georgia Development Authority, Jekyll Island--State Park Authority, Stone Mountain Memorial Association, North Georgia Mountains Authority, Lake Lanier Islands Development Authority, Groveland Lake Development Authority, Georgia Higher Education Assistance Authority, the Georgia Housing and Finance Authority, and other instrumentalities of the state created by the General Assembly and authorized to issue debt and not specifically exempt from this article.



§ 50-17-22. State Financing and Investment Commission

(a) Responsibilities. Subject to the limitations contained in this article, the commission shall be responsible for the issuance of all public debt incurred hereunder, for the proper application of the proceeds of such debt to the purposes for which it is incurred, for the proper application of an appropriation to the commission for capital outlay to the purpose for which it is appropriated, and for the application and administration of this article; provided, however, that the proceeds of guaranteed revenue obligations shall be paid to the issuer thereof, and such proceeds and the application thereof shall be the responsibility of the issuer. The commission shall also be responsible for the proper disbursement of an appropriation to it for public school capital outlay, and the commission and the State Board of Education will be concurrently responsible for its proper application. The commission shall be responsible for the issuance of guaranteed revenue debt, except that bonds themselves evidencing such debt shall be in the name of the instrumentality of this state issuing the same and shall be issued and executed in accordance with the laws relative to such instrumentality and the applicable provisions of this article.

(b) Organization.

(1) The Governor shall serve as the chairperson and chief executive officer; the presiding officer of the Senate shall serve as the vice chairperson of the commission; and the state auditor shall serve as secretary and treasurer. The chairperson or vice chairperson or secretary and treasurer shall be the presiding officer at each meeting of the commission.

(2) There shall be a construction division of the commission administered by a director who shall not be a member of the commission and who shall also serve as the executive secretary for the commission. The director and the staff of the construction division shall be appointed by and serve at the pleasure of the commission, shall provide administrative support for all personnel of the commission, and shall account for and keep all records pertaining to the operation and administration of the commission and its staff. The director, as executive secretary, shall prepare agendas and keep minutes of all meetings of the commission. In construction and construction related matters, the construction division shall act in accordance with the policies, resolutions, and directives of the Georgia Education Authority (Schools) and the Georgia Education Authority (University) until such time as such policies, resolutions, or directives are changed or modified by the commission. In carrying out its responsibilities in connection with the application of any funds under its control, including the proceeds of any debt or any appropriation made directly to it for construction purposes, the commission is specifically authorized to acquire and construct projects for the benefit of any department or agency of the state or to contract with any such department or agency for the acquisition or construction of projects under policies, standards, and operating procedures to be established by the commission; provided, however, that the commission shall contract with the Department of Transportation or the Georgia Highway Authority or the State Road and Tollway Authority or any combination of the foregoing for the supervision of and contracting for design, planning, building, rebuilding, constructing, reconstructing, surfacing, resurfacing, laying out, grading, repairing, improving, widening, straightening, operating, owning, maintaining, leasing, and managing any public roads and bridges for which general obligation debt has been authorized. The construction division also shall perform such construction related services and grant administration services for state agencies and instrumentalities and for local governments, instrumentalities of local governments, and other political subdivisions as may be assigned to the commission or to the construction division by executive order of the Governor.

(3) There shall also be a financing and investment division of the commission administered by a director who shall not be a member of the commission. The director shall be appointed by and serve at the pleasure of the commission. The financing and investment division shall perform all services relating to issuance of public debt, the investment and accounting of all proceeds derived from incurring general obligation debt or such other amounts as may be appropriated from time to time to the commission for capital outlay purposes, the guaranteed revenue debt and the proceeds thereof as may be directed by the commission and the issuer, the management of all other state debt, and such financial advisory matters and general accounting duties as are not specifically assigned to the executive secretary in paragraph (2) of this subsection and in subsection (g) of this Code section. The director of the financing and investment division shall report directly to the commission on all matters pertaining to the functions and duties assigned to the division.

(4) Members of the commission shall serve without compensation but shall receive actual expenses incurred by them in the performance of their duties. The expenses, including mileage, shall be paid on the same basis as for other state officials and employees.

(c) Meetings. The commission shall hold regular meetings as it deems necessary, but, in any event, not less than one meeting shall be held in each calendar quarter. The commission shall meet at the call of the chairperson, vice chairperson, or secretary and treasurer or a majority of the members of the commission. Meetings of the commission shall be subject to Chapter 14 of this title, and its records shall be subject to Article 4 of Chapter 18 of Title 50. The commission shall approve the issuance of public debt, as hereinafter provided, adopt and amend bylaws, and establish salaries and wages of employees of the commission only upon the affirmative vote of a majority of its members; all other actions of the commission may be taken upon the affirmative vote of a majority of a quorum present. A quorum shall consist of a majority of the members of the commission. If any vote is less than unanimous, the vote shall be recorded in the minutes of the commission.

(d) Powers. The commission shall have those powers set forth in the Constitution and the powers necessary and incidental thereto. In addition to such powers, the commission shall have power:

(1) To have a seal and alter the same at pleasure;

(2) To make contracts and to execute all instruments necessary or convenient, including contracts with any and all political subdivisions, institutions, or agencies of the state and state authorities, upon such terms and for such purposes as it deems advisable; and such political subdivisions, institutions, or agencies of the state and state authorities are authorized and empowered to enter into and perform such contracts;

(3) To employ such other experts, agents, and employees as may be in the commission's judgment necessary to carry on properly the business of the commission; to fix the compensation for such officers, experts, agents, and employees and to promote and discharge the same;

(4) To do and perform all things necessary or convenient to carry out the powers conferred upon the commission by this article;

(5) To make reasonable regulations or adopt the standard specifications or regulations of the Department of Transportation or the state authorities, or parts thereof, for the construction, reconstruction, building, rebuilding, renovating, surfacing, resurfacing, acquiring, leasing, maintaining, repairing, removing, installing, planning, or disposing of projects for which public debt has been authorized, or for such other purposes as deemed necessary by the commission; and

(6) (A) To apply for, arrange for, accept, and administer federal funds for capital outlay and construction related services and for authorization or payment of public debt.

(B) Without limitation, the commission may:

(i) Deposit or arrange for federal funds to be deposited into the State of Georgia General Obligation Debt Sinking Fund or into the State of Georgia Guaranteed Revenue Debt Common Reserve Fund, and the fiscal officer of the state shall accept such deposits;

(ii) Arrange for the disbursement of federal funds directly to trustees, paying agents, or other persons for the payment of public debt;

(iii) Cooperate with any public agency, authority, or officer in applying for, accepting, and administering federal funds for public purposes mutual to the commission and any other agency, authority, or officer;

(iv) Apply or arrange to participate in and take all actions the commission determines appropriate to obtain the benefits of federal programs which provide tax credits, incentives, or other inducements to the state or to holders of public debt;

(v) Apply or arrange to participate in federal programs which require the allocation of funds or bonding authority among geographical areas, governmental jurisdictions and entities, or other categories, and perform such allocation, including mandating, requiring, treating, or deeming the waiver of any local allocation by way of resolution or policy of the commission, unless another officer, agency, or instrumentality is explicitly authorized by state law to perform such allocation and all officers, agencies, or instrumentalities are required to provide such assistance, cooperation, and information as the commission directs related to any federal programs. In such cases where the commission has allocated funds or bonding authority or mandated, required, treated, or deemed the waiver of any allocation, any local governmental entity desiring to issue obligations of any type that are dependent upon a waived allocation shall only be lawfully permitted to do so in a manner that is consistent with the actions of the commission; and any notice to the district attorney or the Attorney General, pursuant to Code Section 36-82-20 or 36-82-74 or any similar provision of law, by any local governmental entity shall include a certification that the issuance of such obligations is consistent with the actions of the commission. No court shall have jurisdiction to consider any petition regarding the validation of any such obligations, whether pursuant to Article 2 or Article 3 of Chapter 82 of Title 36 or any other similar provision of law, in the absence of such certification when required by this division;

(vi) Establish and apply criteria for determining a reasonable expectation of the state that an allocation made pursuant to division (v) of this subparagraph will not be used by a local governmental entity so that the commission may mandate, require, treat, or deem such allocation as waived; and

(vii) Apply or arrange to participate in any other federal program which provides benefits consistent with state law and supportive of functions of the commission.

(C) The use of federal funds as part of the authorization for the issuance of general obligation debt or the issuance of guaranteed revenue debt shall be by appropriation as provided by law. The payment of federal funds into the sinking fund to pay annual debt service requirements shall be by appropriation or by direction of the commission in the absence of appropriation. The payment of federal funds into the State of Georgia Guaranteed Revenue Debt Common Reserve Fund as part of the common reserve shall be by appropriation or by direction of the commission in the absence of appropriation.

(D) The commission may delegate to the fiscal officer of the state its authority to arrange for and accept federal funds as provided in this Code section.

(e) Records. Except for those records specifically designated in this article to be kept by the fiscal officer of the state, the commission shall be responsible for keeping the records provided for in this article and such other records as it deems necessary or convenient for the administration of this article.

(f) Advisory and service function.

(1) The commission is further vested with complete and exclusive authority and jurisdiction in all financial advisory matters relating to the issuance or incurrence of debt by state authorities as defined in paragraph (9) of Code Section 50-17-21; and no such state authority shall be authorized, without the approval of the commission, to employ other financial or investment advisory counsel in any matter whatsoever or to incur debt without the specific approval of the commission.

(2) When the commission performs financial advisory or construction related services, the state authority or state agency requiring such services shall reimburse the commission for such services.

(g) Budget unit; budget.

(1) The commission is designated a budget unit and shall be subject to Part 1 of Article 4 of Chapter 12 of Title 45, the "Budget Act."

(2) The executive secretary shall prepare, under the direction and supervision of the commission, any budgets, requests, estimates, records, or other documents deemed necessary or efficient for compliance with Part 1 of Article 4 of Chapter 12 of Title 45, the "Budget Act," to provide for the payment of personnel services, operating expense, and administration and otherwise carry out this article. The commission may but need not receive an appropriation for personnel, administrative services, and other operating expenses of the commission. The commission may but need not receive an appropriation for the costs of issuance, validation, and delivery of obligations to be incurred, including, but not limited to, trustee's fees, paying agent fees, printing fees, bond counsel fees, district attorney fees, clerk of the superior court fees, architect fees, and engineering fees, which costs and fees are dependent on the principal amount of the obligations incurred and are determined to be appropriate costs of the project or projects for which such obligations are incurred and are authorized to be paid from bond proceeds. The commission may but need not receive an appropriation for expenditures made for fees and expenses incurred in safeguarding and protecting public health, life, and property in connection with projects for which general obligation debt has been incurred.

(h) Retirement system. All officers and employees of the commission shall be qualified to be and shall become members of the Employees' Retirement System of Georgia; provided, however, that any such officer or employee who was on April 13, 1973, an officer or employee of any state agency, authority, department, or instrumentality and a member or participant in any annuity or retirement program other than the Employees' Retirement System of Georgia, which person hereinafter is referred to as a "present employee," may elect to remain under such other annuity or retirement program or to transfer membership to the Employees' Retirement System of Georgia. The commission is authorized to perform and shall perform all obligations of employer if such present employee shall elect to remain under such other annuity or retirement program. A present employee electing to transfer membership to the Employees' Retirement System of Georgia under this article shall give notice of electing to transfer membership to the Board of Trustees of the Employees' Retirement System of Georgia and simultaneously therewith shall give to the governing body of the other annuity or retirement program notice that it shall transfer to the Board of Trustees of the Employees' Retirement System of Georgia the employer's and employee's contributions standing to his account. From and after the date of transfer of contributions, the present employee electing to transfer membership shall be a member of the Employees' Retirement System of Georgia with membership service and prior service credits equivalent to those he would have accrued had he been a member of the Employees' Retirement System of Georgia throughout the period of transferred creditable service. In lieu of the foregoing election, any present employee wishing to retain his rights under any private annuity or retirement program may assume responsibility for the payment of all costs of such program and may elect to become a member of the Employees' Retirement System of Georgia effective the date upon which he becomes an officer or employee of the commission. Any present employee so electing to retain his rights may also receive membership service credit and prior service credit under the Employees' Retirement System of Georgia for all or part of his service with any state agency, authority, department, or instrumentality, plus military service credit as otherwise provided by law, by paying to the Board of Trustees of the Employees' Retirement System of Georgia, on terms acceptable to the Board of Trustees, all the employee's contributions, plus regular interest thereon, which would have stood to his credit had he been a member of the Employees' Retirement System of Georgia during the period of creditable service sought to be established. In the event of the latter election, the commission shall pay all employer's contributions, plus regular interest thereon, attributable to the creditable service sought to be established. Any elections under this subsection shall be made in writing within six months from the date of appointment to office or employment by the commission.

(i) Surety bonds. All members and officers of the commission and such employees as the commission may designate shall be surety bonded in such amounts as determined by the commission.

(j) Exemptions from laws. The commission shall not be subject to the following:

(1) Articles 3 and 4 of Chapter 5 of this title;

(2) Subpart 2 of Part 2 of Article 4 of Chapter 12 of Title 45, relating to approval of contracts;

(3) Article 1 of Chapter 20 of Title 45; or

(4) Code Sections 45-12-82, 45-12-83, 45-12-89, and 45-12-92.



§ 50-17-23. General obligation and guaranteed revenue debts; sinking and common reserve funds; appropriations; investments; taxation to pay debt service requirements

(a) General obligation debt. General obligation debt may not be incurred until the General Assembly has enacted legislation stating the purposes, in general or specific terms, for which such issue of debt is to be incurred, specifying the maximum principal amount of the issue, and appropriating an amount at least sufficient to pay the highest annual debt service requirements for the issue. Appropriations made in each fiscal year, as provided in this subsection, for debt service purposes shall not lapse for any reason and shall continue in effect until the debt for which such appropriation was authorized shall have been incurred; but the General Assembly may repeal any such appropriation at any time prior to the incurring of such debt. Following the incurring of debt in any fiscal year for any purpose for which an appropriation has been made, there shall be deposited in the sinking fund provided for in paragraph (1) of this subsection an amount equal to the highest annual debt service requirements for such debt coming due in any succeeding fiscal year. On or prior to the end of such fiscal year, the commission shall certify to the fiscal officer of the state the amount of the appropriation for any purpose which has been transferred to the sinking fund and the amount of the anticipated highest annual debt service requirement of debt authorized to be issued in such fiscal year for any purpose by resolution of the commission but which actually will be incurred in the next succeeding fiscal year. The remaining appropriation for any purpose, after deducting the aggregate amounts described in the preceding sentence, shall lapse, except that any such amount attributable to an appropriation to general obligation debt for the construction and improvement of public roads and bridges shall not lapse but shall be paid to the Department of Transportation. The General Assembly may provide in an appropriation of highest annual debt service requirements that if the commission determines not to incur the debt so authorized, the commission may expend the appropriation as capital outlay for the purposes specified in the appropriation. The appropriation as capital outlay shall lapse at the end of the fiscal year of the appropriation unless committed as provided by law. The appropriation as highest annual debt service shall expire as authorization for debt when the funds are committed as capital outlay but shall otherwise lapse as provided by law.

(1) Sinking fund. The General Assembly shall appropriate to a special trust fund designated "State of Georgia General Obligation Debt Sinking Fund" such amounts as are necessary to pay annual debt service requirements on all general obligation debt incurred hereunder. The sinking fund shall be used solely for retirement of general obligation debt payable therefrom.

(2) Failure to appropriate; insufficient moneys in sinking fund. If the General Assembly shall fail to make any appropriation or if for any reason the moneys in the sinking fund are insufficient to make all payments required with respect to such general obligation debt as and when the same becomes due, the state treasurer shall set apart from the first revenues thereafter received, applicable to the general fund of the state, such amounts as are necessary to cure any such deficiencies and shall immediately deposit the same into the sinking fund. The state treasurer may be required to set aside and apply such revenues as aforesaid at the action of any holder of any general obligation debt incurred under this article. The obligation to make such sinking fund deposits shall be subordinate to the obligation imposed upon the fiscal officers of the state pursuant to the second paragraph of Article IX, Section VI, Paragraph I(a) of the Constitution of Georgia of 1976.

(3) Sinking fund investments. The moneys in the sinking fund shall be as fully invested as practical, consistent with the requirements to make current principal and interest payments. Any such investments shall be restricted to obligations constituting direct and general obligations of the United States government or obligations unconditionally guaranteed as to the payment of principal and interest by the United States government, maturing no longer than 12 months from date of purchase.

(4) Highway appropriations. Appropriations to the sinking fund for debt service requirements attributable to public debt incurred or to be incurred for construction, reconstruction, and improvement of public roads and bridges shall be considered as an appropriation for activities incident to providing and maintaining an adequate system of public roads and bridges in this state for the purpose of Article III, Section IX, Paragraph VI(b) of the Constitution.

(b) Guaranteed revenue debt. Guaranteed revenue debt may not be incurred until the General Assembly has enacted legislation authorizing the guarantee of the specific issue of revenue obligations then proposed, reciting that the General Assembly has determined such obligations will be self-liquidating over the life of the issue, which determination shall be conclusive, specifying the maximum principal amount of such issue, and appropriating an amount at least equal to the highest annual debt service requirements for such issue. After the General Assembly has enacted legislation authorizing the guarantee of a specific issue of revenue bonds by an instrumentality of the state or state authority, the commission shall approve the issuance of such bonds and thereafter such instrumentality or state authority shall actually authorize the issuance of its revenue bonds in accordance with the Act of the General Assembly, including amendments thereto, authorizing the issuance of revenue bonds by such instrumentality or state authority and the applicable provisions of this article.

(1) Common reserve fund. Appropriations made in connection with guaranteed revenue debt shall be paid, upon the issuance of the obligations, into a special trust fund to be designated "State of Georgia Guaranteed Revenue Debt Common Reserve Fund" to be held together with all other sums similarly appropriated as a common reserve for any payments which may be required by virtue of any guarantee entered into in connection with any issue of guaranteed revenue obligations. This Guaranteed Revenue Debt Common Reserve Fund shall be held and administered by the state treasurer. All such appropriations for the benefit of guaranteed revenue debt shall not lapse for any reason and shall continue in effect until the debt for which the appropriation was authorized shall have been incurred; but the General Assembly may repeal any such appropriation at any time prior to the payment of the same into the common reserve fund.

(2) Insufficient moneys in common reserve fund. If any payments are required to be made from the State of Georgia Guaranteed Revenue Debt Common Reserve Fund to meet debt service requirements on guaranteed revenue obligations by virtue of an insufficiency of revenues, the state treasurer shall pay to the designated paying agent, upon certification by the issuing instrumentality as to the insufficiency of such revenues, from the common reserve fund, the amount necessary to cure such deficiency. The state treasurer shall then reimburse such fund from the general funds of the state within ten days following the commencement of any fiscal year of the state for any amounts so paid. The state treasurer may be required to apply such funds as aforesaid with respect to guaranteed revenue debt at the action of any holder of any such guaranteed revenue obligations. The obligation to make any such reimbursements shall be subordinate to the obligation imposed upon the fiscal officers of the state pursuant to the second paragraph of Article IX, Section VI, Paragraph I(a) of the Constitution of Georgia of 1976 and shall also be subordinate to the obligation hereinabove imposed upon the state treasurer to make sinking funds deposits for the benefit of general obligation debt.

(3) Minimum balance required; excess moneys; investments. The amount to the credit of the common reserve fund shall at all times be at least equal to the aggregate highest annual debt service requirements on all outstanding guaranteed revenue obligations entitled to the benefit of such fund. If at the end of any fiscal year of the state the fund is in excess of the required amount, the state treasurer, upon certification of the state accounting officer, shall transfer such excess to the general funds of the state, free of such trust. The funds in the common reserve shall be as fully invested as is practical, consistent with the requirements of guaranteeing the principal and interest payments on the revenue obligations guaranteed by the state. Any such investments shall be restricted to obligations constituting direct and general obligations of the United States government or obligations unconditionally guaranteed as to the payment of principal and interest by the United States government, maturing no longer than 12 months from the date of purchase.

(c) Requirement for taxation. The General Assembly shall raise by taxation each fiscal year, in addition to the sums necessary to make all payments required to be made under contracts entitled to the protection of the second paragraph of Article IX, Section VI, Paragraph I(a) of the Constitution of Georgia of 1976 and to pay public expenses, such amounts as are necessary to pay debt service requirements in such fiscal year on all general obligation debt incurred hereunder and to maintain at all times the Guaranteed Revenue Debt Common Reserve Fund in the full amount required by the Constitution and this article.

(d) Variable rate debt.

(1) As used in this subsection, the term "variable rate debt" means general obligation debt bearing interest at a variable interest rate.

(2) Variable rate debt may be incurred in the following manner:

(A) For purposes of calculating the highest annual debt service requirements for variable rate debt, interest may be calculated at the maximum rate of interest that may be payable during any one fiscal year, after taking into account any credits permitted in the related bond resolution, indenture, or other instrument against such amount;

(B) Any resolution authorizing general obligation debt which is variable rate debt, in lieu of stating the rate or rates at which such variable rate debt shall bear interest and the price or prices at which such variable rate bonds shall be initially sold or remarketed, in the event of purchase and subsequent resale, may provide that such interest rates and prices may vary from time to time depending on criteria established in the approving resolution, which criteria may include, without limitation, references to indices or variations in interest rates as may, in the judgment of a remarketing agent, be necessary to cause variable rate debt to be remarketable from time to time at a price equal to its principal amount and may provide for the appointment of a bank, trust company, investment bank, or other financial institution to serve as remarketing agent for such purposes. The resolution for any variable rate debt may provide that alternate interest rates or provisions for establishing alternate interest rates, different security or claim priorities, or different call or amortization provisions will apply during such times as the variable rate debts are held by a person providing credit or liquidity enhancement arrangements for such debt as authorized in subparagraph (C) of this paragraph. The resolution may also provide for such variable rate debt to bear interest at rates established pursuant to a process generally known as an auction rate process and may provide for appointment of one or more financial institutions or investment banks to serve as auction agents and broker-dealers in connection with the establishment of such interest rates and sale and remarketing of such debt;

(C) In connection with the issuance of any variable rate debt, the state may enter into arrangements to provide additional security and liquidity for such debt, including without limitation, bond or interest rate insurance or letters of credit, bond purchase contracts, or other arrangements whereby funds are available to retire or purchase such variable rate debt, thereby assuring the ability of owners of the variable rate debt to sell or redeem such debt. The state may enter into contracts and may agree to pay fees to persons providing such arrangements, but only under circumstances where the appropriate officer has certified that he or she reasonably expects that the total interest paid or to be paid on the variable rate debt, together with the fees for the arrangements, being treated as if interest, would not, taken together, cause the debt to bear interest, calculated to its stated maturity, at a rate in excess of the rate that the debt would bear in the absence of such arrangements; and

(D) The state may enter into qualified interest rate management agreements with respect to any variable rate debt. Net payments for such qualified interest rate management agreements shall constitute interest on the variable rate debt and shall be paid from the same source as payments on the variable rate debt. During the term of any qualified interest rate management agreement, annual debt service requirements of the variable rate debt may be calculated taking into account any amounts to be paid or received pursuant to the terms of such qualified interest rate management agreement.



§ 50-17-24. Authority to incur public debt; purposes; limitations

(a) Authority. The state, through action of the commission, is authorized to incur public debt as provided in this article.

(b) Purposes for debt.

(1) Public debt without a limit may be incurred to repel invasion, suppress insurrection, and defend the state in time of war.

(2) Public debt may be incurred to supply such temporary deficit as may exist in the state treasury in any fiscal year because of necessary delay in collecting the taxes of that year, but the debt so incurred shall not exceed, in the aggregate, 1 percent of the total revenue receipts, less refunds, of the state treasury in the fiscal year immediately preceding the year in which such debt is incurred; and any debt so incurred shall be repaid out of the taxes levied for the fiscal year in which the loan is made. Such debt shall be payable on or before the last day of the fiscal year in which it is incurred, and no such debt may be incurred in any fiscal year under this paragraph if there is then outstanding unpaid debt from any previous fiscal year which was incurred under this paragraph.

(3) Public debt for public purposes may be either general obligation debt or guaranteed revenue debt. General obligation debt may be incurred by issuing obligations to acquire, construct, develop, extend, enlarge, or improve land, waters, property, highways, buildings, structures, equipment, or facilities of the state, its agencies, departments, institutions, and those state authorities which were created and activated prior to the amendment adopted November 8, 1960, to Article VII, Section VI, Paragraph I(a) of the Constitution of 1945. General obligation debt may also be incurred to provide educational facilities for county and independent school systems and to provide public library facilities for county and independent school systems, counties, municipalities, and boards of trustees of public libraries or boards of trustees of public library systems. General obligation debt may also be incurred in order to make loans to counties, municipal corporations, political subdivisions, local authorities, and other local governmental entities for water or sewerage facilities or systems. It shall not be necessary for the state or a state authority to hold title to or otherwise be the owner of such facilities or systems. General obligation debt for these purposes may be authorized and incurred for administration and disbursement by a state authority created and activated before, on, or after November 8, 1960. Guaranteed revenue debt may be incurred by guaranteeing the payment of revenue obligations issued by an instrumentality of the state if such revenue obligations are issued to finance toll bridges, toll roads, or any other land public transportation facilities or systems, or water or sewage treatment facilities or systems, or to make or purchase, or lend or deposit against the security of, loans to citizens of the state for educational purposes; provided, however, that in no event shall general obligation debt or guaranteed revenue debt be incurred for water or sewage treatment facilities or systems for counties or municipalities unless such facilities are financed in whole or in part through an instrumentality of the state created by the General Assembly for the purpose of assisting the state, counties, or municipalities in the financing of water or sewage treatment facilities or systems for the benefit of the citizens of Georgia. General obligation debt or guaranteed revenue debt may be incurred to fund or refund any such debt or to fund or refund any obligations issued upon the security of contracts to which the second paragraph of Article IX, Section VI, Paragraph I(a) of the Constitution of Georgia of 1976 is applicable.

(c) Limitations. No debt may be incurred under paragraph (3) of subsection (b) of this Code section at any time when the highest aggregate annual debt service requirements for the then current year or any subsequent year for outstanding general obligation debt and guaranteed revenue debt, including the proposed debt, and the highest aggregate annual payments for the then current year or any subsequent fiscal year of the state under all contracts then in force to which the provisions of the second paragraph of Article IX, Section VI, Paragraph I(a) of the Constitution of Georgia of 1976 are applicable exceed 10 percent of the total revenue receipts, less refunds of the state treasury in the fiscal year immediately preceding the year in which any such debt is to be incurred. Within such limitation, the following limitations shall also be applicable:

(1) No guaranteed revenue debt may be incurred to finance water or sewage treatment facilities or systems when the highest aggregate annual debt service requirements for the then current year or any subsequent fiscal year of the state for outstanding or proposed guaranteed revenue debt for water or sewage treatment facilities or systems exceed 1 percent of the total revenue receipts, less refunds, of the state treasury in the fiscal year immediately preceding the year in which any such debt is to be incurred;

(2) The aggregate principal amount of guaranteed revenue debt incurred to make loans to citizens of the state for educational purposes that may be outstanding at any time shall not exceed $18 million and the aggregate principal amount of guaranteed revenue debt incurred to make or purchase, or to lend or deposit against the security of, loans to citizens of the state for educational purposes that may be outstanding at any time shall not exceed $72 million; and

(3) The issuance of any funding or refunding debt pursuant to this Code section shall be subject to the 10 percent limitation provided for in this subsection to the same extent as debt incurred under this article; provided, however, that in making such computation the annual debt service requirements and annual contract payments remaining on the debt or obligations being funded or refunded shall not be taken into account.

(d) Annual debt service requirements. For the purposes of subsection (c) of this Code section, annual debt service requirements shall mean the total principal and interest coming due in any fiscal year of the state; provided, however, that with regard to any issue of debt incurred wholly or in part on a term basis, annual debt service requirements shall mean an amount equal to the total principal and interest payments required to retire such issue in full divided by the number of years from its issue date to its maturity date.



§ 50-17-25. Incurring public debt by resolution; sale of evidences of indebtedness; form of obligations; validation of bonds; civil claims and actions

(a) Authority. The state, through action of the commission, is authorized to incur public debt as hereinafter provided.

(b) Resolutions.

(1) (A) All actions of the commission shall be taken by resolution. Each resolution adopted in connection with authorizing public debt shall be reduced to writing; and the executive secretary shall maintain a full and correct record of each step or proceeding had or taken in the course of authorizing and contracting public debt. Each authorizing resolution shall state each purpose of the debt it authorizes, which statement need not be more specific but shall not be more general than those purposes in or pursuant to law and the maximum principal amount authorized for each purpose. Public debt may be contracted and evidences of indebtedness issued therefor pursuant to one or more authorizing resolutions, unless otherwise provided in the resolution at any time and from time to time for any combination of purposes, in any specific amounts, at any rates of interest, for any term, payable at any intervals, at any place, in any manner, and having any other terms or conditions deemed by the commission to be necessary or useful. Unless debt is sooner incurred or unless a shorter period is provided in such resolution, every authorizing resolution shall expire one year after the date of its adoption if the debt authorized by such resolution has not been issued in whole or in part.

(B) In the event it is determined by the commission that it is to the best interest of the state to fund or refund any such public debt or obligation, the same may be accomplished by resolution of the commission without any action on the part of the General Assembly. Any appropriation made or required to be made with respect to the debt being funded or refunded shall immediately attach and inure to the benefit of the obligations to be issued in connection with such funding or refunding, to the same extent and with the same effect as though the obligation to be issued had originally been authorized by action of the General Assembly, provided that the debt incurred in connection with any such funding or refunding shall be the same as that originally authorized by the General Assembly (except that general obligation debt may be incurred to fund or refund obligations issued upon the security of contracts to which the provisions of the second paragraph of Article IX, Section VI, Paragraph I(a) of the Constitution of Georgia of 1976 are applicable and the continuing appropriation required to be made under such provisions of the Constitution shall immediately attach and inure to the benefit of the obligation to be issued in connection with such funding and refunding with the same force and effect as though the obligation so funded or refunded had originally been issued as a general obligation debt authorized hereunder); and provided, further, that the term of the funding or refunding issue shall not extend beyond the term of the original debt or obligation, and the total interest on the funding or refunding issue shall not exceed the total interest to be paid on the original debt or obligation. The principal amount of any debt issued in connection with such funding or refunding may exceed the principal amount being funded or refunded to the extent necessary to provide for the payment of any premium thereby incurred.

(2) An authorizing resolution may authorize the negotiation of a loan or loan agreement of any type, upon any terms, with any bank authorized to transact business in this state or with any agency of the United States government.

(3) An authorizing resolution may authorize the issuance and sale of notes or it may authorize the issuance and sale of bonds at public or private sale in such manner and for such price as the commission may determine to be for the best interests of the state.

(c) Notice and sale. The commission may adopt resolutions providing for the sale of evidences of indebtedness, which resolutions may provide the manner and methods of making the sale, acceptance of bids, delivery dates, and such other actions deemed necessary by the commission in the sale and delivery of the evidences of indebtedness.

(d) Form of obligations.

(1) Every loan agreement and every evidence of indebtedness under a loan agreement shall be executed in the name of and for the state by the chairman and secretary of the commission. Every other evidence of indebtedness, except those issued in connection with the incurring of guaranteed revenue debt, shall be executed in the name of the state by the chairman and secretary of the commission and shall be sealed with the official seal of the commission or a facsimile thereof. Coupons shall be executed by the chairman of the commission. The facsimile signature of either the chairman or the secretary, or both, may be imprinted in lieu of the manual signature if the commission so directs, and the facsimile of the chairman's signature shall be used on coupons; provided, however, that the executive secretary may sign as secretary if the commission so directs. Evidence of indebtedness and interest coupons appurtenant thereto bearing the manual or facsimile signature of a person in office at the time such signature was signed or imprinted shall be fully valid notwithstanding the fact that before or after the delivery thereof such person ceased to hold such office.

(2) Each bond representing guaranteed revenue debt shall have stamped or printed thereon a certificate reading as follows:

"I hereby certify that the State of Georgia guarantees full payment of this obligation and the interest hereon in accordance with its terms and has pledged the full faith, credit, and taxing power of the state to such payment."

Immediately below the certificate shall appear the facsimile signature of the secretary of the commission.

(3) Debt to be incurred at the same time for more than one purpose may be combined in one issue without stating the purposes separately, but the proceeds thereof must be allocated, disbursed, and used solely in accordance with the original purposes and without exceeding the principal amount authorized for each purpose set forth in the authorization of the General Assembly and to the extent not so used shall be used to purchase and retire public debt.

(4) Every evidence of indebtedness shall be dated not later than the date the same was issued; shall contain a reference by date of the appropriate authorizing resolution pursuant to which the same was issued; and may, but need not, state the purpose for which the debt is being incurred. When debt is being incurred at the same time for more than one purpose, the statement "for various purposes" shall be authorized.

(5) Bonds issued as evidence of general obligation debt or guaranteed revenue debt shall have a certificate of validation bearing the facsimile signature of the clerk of the Superior Court of Fulton County, stating the date on which the bonds were validated as hereinafter provided, and such entry shall be original evidence of the fact of judgment and shall be received as original evidence in any court in this state. The bonds may be sealed with the official seal of the Superior Court of Fulton County or a facsimile thereof.

(6) The commission is authorized to use a standardized registered bond certificate. Such bond certificate may bear the facsimile signatures of the chairman and secretary of the commission and a manual authorizing signature of the registrar or transfer agent or an agent of the registrar or transfer agent.

(e) Validation of bonds. Bonds issued to evidence guaranteed revenue debt shall be validated in the Superior Court of Fulton County as provided in the Act creating the instrumentality issuing guaranteed revenue debt. Bonds issued to evidence general obligation debt shall be validated in the Superior Court of Fulton County as provided herein, notwithstanding any provisions of Article 3 of Chapter 82 of Title 36, the "Revenue Bond Law," to the contrary.

(1) Notice to district attorney. The commission shall give notice to the Fulton County district attorney of its intention to incur general obligation debt, setting forth the principal amount of issue, the terms of the debt, the purpose, either in general or specific terms, and other terms of the debt to be incurred; provided, however, that the notice, in the discretion of the commission, in lieu of specifying the rate or rates of interest which the bonds are to bear, may state that the bonds when issued will bear interest at a rate not exceeding a maximum per annum rate of interest specified in the notice or that in the event the bonds are to bear different rates of interest for different maturity dates that none of such rates will exceed the maximum rate specified in the notice. The notice, signed by the chairman, vice-chairman, or secretary shall be served to the district attorney.

(2) District attorney to file action. Within 20 days from the date of service of the notice provided for in paragraph (1) of this subsection, the district attorney shall prepare and file in the office of the clerk of the Superior Court of Fulton County a complaint directed to the superior court, in the name of the state and against the commission, setting forth service of the notice, the amount of the bonds to be issued, for what purpose or purposes to be issued, what interest rate or rates they are to bear, or the maximum rate or rates of interest, how much principal and interest is to be paid annually, and when the bonds are to be paid in full; and shall obtain from the judge of the court an order requiring the commission, by its proper officers, to appear at such time and place within 20 days from the filing of the complaint, as the judge may direct, and show cause, if any exists, why the bonds should not be confirmed and validated, which complaint and order shall be served upon the commission in the manner provided by law; and to such complaint the commission shall make sworn answer within the time prescribed in this paragraph.

(3) Notice of hearing. Prior to the hearing of the case, the clerk of the Superior Court of Fulton County shall publish in a newspaper, once during each of the two successive weeks immediately preceding the week in which the hearing is to be held, a notice to the public that on the day specified in the order providing for the hearing of the case the same will be heard. Such newspaper shall be the official organ of the county in which the sheriff's advertisements appear.

(4) Trial of case; parties; judgment; appeal. Within the time prescribed in the order, or such further time as he may fix, the judge of the superior court shall proceed to hear and determine all questions of law and of fact in the case and shall render judgment thereon. Any citizen of this state may become a party to the proceedings at or before the time set for the hearing; and any party thereto dissatisfied with the judgment of the court confirming and validating issuance of the bonds, or refusing to confirm and validate the issuance of the bonds, may appeal from the judgment under the procedure provided by law in cases of injunction. Only a party to the proceedings at the time the judgment appealed from is rendered may appeal from such judgment. In the event no appeal is filed within the time prescribed by law or, if filed, the judgment is affirmed on appeal, the judgment of the superior court, so confirming and validating the issuance of the bonds and the security therefor, shall forever be conclusive upon the validity of the bonds.

(5) Costs. The commission shall reimburse the district attorney for his actual costs of the case, if any. The fees payable to the clerk of the Superior Court of Fulton County for validation and confirmation shall be for each $5,000.00 bond as follows:

First 100 bonds.......................................................$ 1.00

Bonds 101 through 500................................................. 0.25

All bonds over 500.................................................... 0.10

(f) Civil claims and actions.

(1) Any other provisions of law to the contrary notwithstanding, this article shall govern all civil claims, proceedings, and actions respecting public debt.

(2) If the state fails to pay any public debt in accordance with its terms, an action to compel such payment may be commenced against the state by delivering a copy of the summons and the complaint to the Attorney General of the state. The place of trial of any such action shall be the Superior Court of Fulton County. If there is final judgment against the state in the action, it shall be paid as provided in Code Section 50-17-23, together with interest thereon at the rate of 7 percent per annum from the date such payment was judged to have been due until the date of payment of the judgment.



§ 50-17-26. Evidences of indebtedness generally; accrual of interest; paying agent; executory contracts; audits; legal services

(a) Authority. The state, through action of the commission, is authorized to incur public debt as hereinafter provided.

(b) Registration, prepayment, cancellation, destruction, etc.

(1) Registrar. The fiscal officer of the state or his agent shall act as registrar for evidences of indebtedness registrable as to principal or interest or both. No transfer of a registered evidence of indebtedness is valid unless made on the register maintained by the fiscal officer of the state or his agent for that purpose, and the state shall be entitled to treat the registered owner as the owner of such instrument for all purposes. Payment of principal and interest, when registered as to interest, of registered instruments shall be by check to the registered owner as it appears on the register unless the commission has otherwise provided. The commission may make such other provisions respecting registration as it deems necessary or useful. The fiscal officer of the state may employ out-of-state transfer agents or in-state transfer agents, or both, to perform registration duties or payment duties, or both, as agents of the fiscal officer of the state.

(2) Prepayment. The commission may authorize debt having any provision for prepayment deemed necessary or useful, including the payment of any premium.

(3) Destroyed bonds. If any evidence of indebtedness becomes mutilated or is destroyed, lost, or stolen, the commission shall execute and deliver a new bond or note of like date of issue, maturity date, principal amount, and interest rate per annum as the bond or note so mutilated, destroyed, lost, or stolen, upon exchange and substitution for such mutilated bond or note and in lieu of and substitution for the bond or note destroyed, lost, or stolen, upon filing with the commission evidence satisfactory to it that such bond or note has been destroyed, lost, or stolen and proof of ownership thereof and upon furnishing the commission with indemnity satisfactory to it and upon complying with other reasonable rules of the commission and paying expenses connected therewith. Any bond or note surrendered for exchange shall be canceled. As provided in connection with the issuance of replacement bonds or notes under this Code section, the commission shall have authority to print the new bonds with a validation certificate bearing the facsimile signature of the clerk of the superior court then in office; and such certificate shall have the same force and effect as in the first instance. All responsibility with respect to the issuance of any such new bonds shall be on the commission and not on the clerk, and the clerk shall have no liability in the event an overissuance occurs.

(4) Interest. Interest shall cease to accrue on public debt on the date that the debt becomes due for payment if the payment is made or duly provided for; but such debt and the accrued interest thereon shall continue to be public debt until 20 years overdue for payment. At that time, unless demand for their payment has been made, they shall be extinguished and shall be deemed no longer outstanding.

(5) Cancellation. Unless otherwise directed by the commission, every evidence of indebtedness and interest coupon paid or otherwise retired shall forthwith be marked "canceled" and shall be delivered by the paying agent accepting payment thereof to the commission, which shall destroy them and provide a certificate of destruction to the fiscal officer of the state.

(6) Records. The fiscal officer of the state or his agent shall maintain records containing a full and correct description of each evidence of indebtedness issued, identifying it and showing its date, issue, amount, interest rate, payment dates, payments made, registration, destruction, and every other relevant transaction. The use of depositories or immobilized or book-entry delivery systems, or both, may be authorized by the commission.

(7) Confidentiality. Records maintained by the commission, the fiscal officer of the state or his agents, or by any paying agent appointed by the commission which reveal the names or identities of registered holders of bonds or notes shall not be deemed public records. Any information concerning the identity or the name of registered holders of bonds or notes shall be released only upon direction or authorization by the commission.

(c) Paying agent. The commission may appoint one or more paying agents for each issue of bonds or notes. The fiscal officer of the state may be designated the sole paying agent or a copaying agent for any issue of bonds or notes. Every other such paying agent shall be an incorporated bank or trust company authorized by the laws of the United States or of the state in which it is located to do a banking or trust business. There may be deposited with a paying agent, in a special account for such purposes only, a sum estimated to be sufficient to enable the paying agent to pay the principal and interest on public debt which will come due not more than 15 days after the date of the deposit. The commission may make such other provisions respecting paying agents as it deems necessary or useful and may enter into a contract with any paying agents containing such terms, including its compensation and conditions in regard to the paying agents, as it deems necessary or useful.

(d) Executory contracts. After adoption of an authorizing resolution for a purpose which is to be accomplished wholly or in part through performance of an executory contract by some other contracting party, the contract may be entered into prior to the contracting of the debt authorized by the resolution with like effect as if the funds necessary for payments on the contract were readily available. In such cases, the debt authorized by the resolution shall be deemed to have been contracted pursuant to the resolution in the amount necessary to make such payments on the date the contract is entered into, and the authority of the resolution shall promptly thereafter be exercised.

(e) Money borrowed. All money borrowed shall be lawful money of the United States and all debts shall be payable in such money.

(f) Evidences of indebtedness held by state funds. All evidences of indebtedness owned or held by any state fund shall be deemed to be outstanding in all respects, and the agency having such fund under its control shall have the same rights with respect to such evidences of indebtedness as a private party; but, if any sinking fund acquires bonds which give rise to such fund, such bond shall be deemed paid for all purposes and no longer outstanding and together with any interest coupons appurtenant thereto shall be canceled. All evidence of indebtedness owned by any state fund shall be registered to the fullest extent registrable.

(g) Audits. The commission, together with all funds established in connection with public debt, shall be audited no less frequently than annually by an independent certified public accountant to be selected by a majority of the commission. Copies of such audit shall be given to both houses of the General Assembly and shall be available upon request to interested parties, including, specifically but without limitation, the holders of evidences of indebtedness. The commission shall not be required to distribute copies of the audit to the members of the General Assembly but shall notify the members of the availability of the audit in the manner which it deems to be most effective and efficient.

(h) Legal services. The Attorney General shall provide legal services for the commission, and in connection therewith the provisions of reimbursement for legal services of Code Sections 45-15-13 through 45-15-16 shall be fully applicable; provided, however, that the chairman of the commission shall be the one to provide the advance approval for the amount of such services and expenses.



§ 50-17-27. Application and investment of public debt proceeds by commission and by the Environmental Finance Authority

(a) The commission shall be responsible for the proper application of the proceeds of public debt issued under this article to the purposes for which it is incurred; provided, however, that the proceeds from guaranteed revenue obligations shall be paid to the issuer thereof, and the proceeds and the application thereof shall be the responsibility of the issuer.

(b) Proceeds received from the sale of bonds evidencing general obligation debt shall be held in trust by the commission and disbursed promptly by the commission in accordance with the original purpose set forth in the authorization of the General Assembly and in accordance with rules and regulations established by the commission. Bond proceeds and other proceeds held by the commission shall be as fully invested as is practical, consistent with the proper application of such proceeds for the purposes intended. Investments shall be limited to general obligations of the United States or of subsidiary corporations of the United States government fully guaranteed by such government, or to obligations issued by the Federal Land Bank, Federal Home Loan Bank, Federal Intermediate Credit Bank, Bank for Cooperatives, Federal Farm Credit Banks regulated by the Farm Credit Administration, Federal Home Loan Mortgage Corporation, Federal National Mortgage Association, or to tax exempt obligations issued by any state, county, municipal corporation, district, or political subdivision, or civil division or public instrumentality of any such government or unit of such government, or to prime bankers' acceptances, or to the units of any unit investment trusts the assets of which are exclusively invested in obligations of the type described in this subsection, or to the shares of any mutual fund the investments of which are limited to securities of the type described in this subsection and distributions from which are treated for federal income tax purposes in the same manner as the interest on said obligations, provided that at the time of investment such obligations or the obligations held by any such unit investment trust or the obligations held or to be acquired by any such mutual fund are limited to obligations which are rated within one of the top two rating categories of any nationally recognized rating service or any rating service recognized by the commissioner of banking and finance, and no others, or to securities lending transactions involving securities of the type described in this subsection. Income earned on any such investments or otherwise earned by the commission shall be retained by the commission and used to purchase and retire any public debt or any bonds or obligations issued by any public agency, public corporation, or authority which are secured by a contract to which the second paragraph of Article IX, Section VI, Paragraph I(a) of the Constitution of Georgia of 1976 is applicable and may be used to pay operating expenses of the commission. However, in order to provide for contingencies, efficiency, and flexibility, the commission may agree by contract or grant agreement with county and independent school systems that income earned during grant administration on a direct appropriation of state funds to the commission for public school capital outlay will be applied to the capital outlay purposes of the appropriation. Otherwise, the interest on direct appropriations to the commission shall be deposited into the treasury.

(c) Notwithstanding subsections (a) and (b) of this Code section, the Georgia Environmental Finance Authority shall be the state authority responsible for the proper application of the proceeds of public debt issued under this article for the purpose of making loans to counties, municipal corporations, political subdivisions, local authorities, and other local governmental entities for water or sewerage facilities or systems. Proceeds from the sale of such bonds shall be paid to the authority, which shall hold them in trust for their original purposes as set forth in the authorization of the General Assembly, as provided by law and in accordance with the rules and regulations established by the authority. Bond proceeds held by the authority shall be as fully invested as is practicable, consistent with the proper application of such proceeds for the purposes intended, and the authority shall contract with the Georgia State Financing and Investment Commission for the purpose of investing any such bond proceeds and the income therefrom. Investments shall be limited to those permitted to the authority or the Georgia State Financing and Investment Commission in the laws providing for their creation and activities. Income earned on any such investments of bond proceeds or the income therefrom shall be retained by the authority and used by it for its public purposes as provided by law.



§ 50-17-28. Bond security contracts prohibited

The state and all institutions, departments, and agencies of the state are prohibited from entering into any contract, except contracts pertaining to guaranteed revenue debt, with any public agency, public corporation, authority, or similar entity if the contract is intended to constitute security for bonds or other obligations issued by any such public agency, public corporation, or authority; and, from and after September 1, 1974, in the event any contract between the state, or any institution, department, or agency of the state, and any public agency, public corporation, authority, or similar entity, or any revenues from any such contract, is pledged or assigned as security for the repayment of bonds or other obligations, then and in either such event the appropriation or expenditure of any funds of the state for the payment of obligations under any such contract shall likewise be prohibited; provided, however, that all contracts entered into prior to September 1, 1974, shall continue to have the benefit of the protection afforded by the second paragraph of Article IX, Section VI, Paragraph I(a) of the Constitution of Georgia of 1976 as fully and completely as though this article had not been adopted and for as long as any such contract shall remain in force and effect. Furthermore, nothing in this article is intended directly or by implication to have any effect upon any provision of any such contract establishing lien rights, priorities regarding revenues, or otherwise providing protection to the holders of obligations secured by such contracts.



§ 50-17-29. Miscellaneous pledges, authorizations, and exemptions

(a) Full faith and credit. The full faith, credit, and taxing powers of the state are pledged to the payment of all public debt, and the interest thereon, incurred under this article; and all such debt and the interest thereon shall be exempt from taxation.

(b) Negotiability. Every evidence of indebtedness issued under this article shall be, and the same is held to have all the rights and incidences of, negotiable instruments, anything in law to the contrary notwithstanding.

(c) Legal investments; securities for deposit. General obligation debt and guaranteed revenue debt herein authorized are made securities in which all public officers and bodies of this state; all municipalities and all municipal subdivisions; all insurance companies and associations and other persons carrying on an insurance business; all banks, bankers, trust companies, savings banks, and savings associations, including savings and loan associations, building and loan associations, investment companies, and other persons carrying on a banking business; all administrators, guardians, executors, trustees, and other fiduciaries; and all other persons whatsoever who are authorized to invest in bonds or other obligations of the state may properly and legally invest funds including capital in their control or belonging to them. Such debt is further made securities which may be deposited with and shall be received by all public officers and bodies of this state and all municipalities and municipal subdivisions for any purpose for which the deposit of the bonds or other obligations of this state may be authorized.

(d) State employees. Notwithstanding the provisions of any other law, employees of the state are authorized to hold, purchase, and own bonds representing general obligation debt or guaranteed revenue debt issued under this article.

(e) Exemption from taxation.

(1) Except as otherwise provided in paragraph (2) of this subsection, no city, county, municipality, or other political subdivision of this state shall impose any tax, assessment, levy, license fee, or other fee upon any contractors or subcontractors as a condition to or result of the performance of a contract, work, or services by such contractors or subcontractors in connection with any project being constructed, repaired, remodeled, enlarged, serviced, or destroyed for, or on behalf of, the state or any of its agencies, boards, bureaus, commissions, and authorities; nor shall any city, county, municipality, or other political subdivision of this state include the contract price of or value of such contract, work, or services performed on such projects in computing the amount of any tax, assessment, levy, license fee, or other fee authorized to be imposed on any contractors or subcontractors.

(2) The exemption provided for in paragraph (1) of this subsection shall not apply to any local sales tax, local use tax, or local sales and use tax which is levied and imposed in an area consisting of less than the entire state, however authorized, including, but not limited to, such taxes authorized by or pursuant to constitutional amendment; by or pursuant to Section 25 of an Act approved March 10, 1965 (Ga. L. 1965, p. 2243), as amended, the "Metropolitan Atlanta Rapid Transit Authority Act of 1965"; by or pursuant to Article 2 of Chapter 8 of Title 48; or by or pursuant to Article 3 of Chapter 8 of Title 48.

(3)(A) As used in this paragraph, the term:

(i) "Building and construction materials" means all building and construction materials, supplies, fixtures, or equipment, any combination of such items, and any other leased or purchased articles when the materials, supplies, fixtures, equipment, or articles are to be utilized or consumed during construction or are to be incorporated into construction work pursuant to a bona fide written construction contract.

(ii) "Local sales and use tax" means any local sales tax, local use tax, or local sales and use tax which is levied and imposed in an area consisting of less than the entire state, however authorized, including, but not limited to, such taxes authorized by or pursuant to constitutional amendment; by or pursuant to Section 25 of an Act approved March 10, 1965 (Ga. L. 1965, p. 2243), as amended, the "Metropolitan Atlanta Rapid Transit Authority Act of 1965"; by or pursuant to Article 2 of Chapter 8 of Title 48; or by or pursuant to Article 3 of Chapter 8 of Title 48.

(B) No local sales and use tax which became applicable subsequent to the time of entering into a contract as described in this subparagraph shall be collected by a county or municipality upon the sale or use of building and construction materials when the contract pursuant to which the materials are purchased or used was entered into on December 19, 1994, and a prior claim for a refund of such sales and use taxes was filed with the department on or before January 22, 1998.

(C)(i) Notwithstanding any other provision of this title or any other title to the contrary, the provisions of this subparagraph shall provide the exclusive remedy and procedure for seeking and obtaining any and all refunds for local sales and use taxes paid on the sale or use of building and construction materials. No refund shall be allowed for any such taxes or payments unless expressly authorized by this subparagraph.

(ii) The commissioner shall issue refunds for local sales and use taxes paid or due with respect to a contract specified under subparagraph (B) of this paragraph when it is shown to the satisfaction of the commissioner that local sales and use taxes were paid pursuant to paragraph (2) of this subsection.

(D) No person shall receive a refund for local sales and use taxes paid in any case where an amount equal to the amount of taxes paid has been charged to or paid by any purchaser of the person seeking a refund. When a claimant is issued a refund for taxes paid, in every case where an amount equal to the amount of taxes paid has been charged to or paid by any purchaser of the claimant, the claimant shall refund to the purchaser or customer an amount equal to the refund allowed by the commissioner.

(E) No refund for taxes paid shall be allowed unless a refund claim is filed with the commissioner pursuant to subparagraph (F) of this paragraph. If, in the opinion of the commissioner, a refund claim of taxes paid pursuant to this subsection contains a false statement, the claim shall be denied. In no event shall interest be allowed on any refund under this paragraph.

(F) Each refund claim shall be filed in writing with the commissioner in the form and containing such information as the commissioner may require. The commissioner shall consider information contained in the refund claim, together with such other information as may be available, and shall approve or disapprove the refund claim and notify the claimant of such action. Any claimant whose claim is denied by the commissioner or whose claim is not decided by the commissioner within one year from the date of filing the claim shall have the right to bring an action for a refund in the superior court of such county. No action or proceeding for the recovery of a refund shall be commenced before the expiration of one year from the date of filing the refund claim unless the commissioner renders a decision on the refund claim within that time, nor shall any action or proceeding be commenced after the occurrence of the earlier of (i) the expiration of one year from the date the claim is denied, or (ii) the expiration of two years from the date the refund claim was filed. The time for filing an action for the recovery of a refund may be extended for such period as may be agreed upon in writing between the claimant and the commissioner during the period authorized for bringing an action or any extension thereof. In the event any refund claim is approved and the taxpayer has not paid other state taxes which have become due, as determined by the commissioner, the commissioner may set off the unpaid taxes against the refund. When the setoff authorized in this Code section is exercised, the refund shall be deemed granted and the amount of the setoff shall be considered for all purposes as a payment toward the particular tax debt which is being set off. Any excess refund properly allowable under this paragraph which remains after the setoff has been applied may be refunded to the taxpayer.



§ 50-17-30. Liability of public officers and employees

Any public officer or employee and any surety on his official bond or any other person participating in any direct or indirect impairment of any fund established in connection with public debt shall be liable in any action brought by the Attorney General in the name of the state, or by any taxpayer of the state, or by the holder of any evidence of indebtedness payable in whole or in part, directly or indirectly, out of such fund to restore to such fund all diversions therefrom.






Article 3 - State Depositories

§ 50-17-50. Creation of State Depository Board; membership; quorum; assignment for administrative purposes

The State Depository Board, referred to in this article as the "board," is created, consisting of the Governor, the state chief financial officer, the state accounting officer, the commissioner of banking and finance, the state revenue commissioner, the commissioner of transportation, and the state treasurer, who shall act as administrative officer of the board. A majority of the board shall constitute a quorum, and the acts of the majority shall be the acts of the board. The board, in its discretion, may name and appoint, from time to time, as state depositories of state funds any bank, trust company, or savings and loan association which has its deposits insured by the Federal Deposit Insurance Corporation. The board may also authorize any department, board, bureau, or other agency of the state which has a foreign office to deposit state funds for current operating expenses in certain foreign banks, the deposits of which are not insured by the Federal Deposit Insurance Corporation, provided the balance of such deposits in any one foreign bank does not exceed limits prescribed by the State Depository Board. For the purposes of this article, "foreign bank" shall mean a bank organized under the laws of a foreign country. The board is assigned to the Department of Administrative Services for administrative purposes only as prescribed in Code Section 50-4-3.



§ 50-17-50.1. Authority to vote

No member of the State Depository Board shall vote to name and appoint as state depositories of state funds any bank, trust company, building and loan association, federal savings and loan association, or the Georgia Credit Union Deposit Corporation in which the member is a stockholder, board member, or owner.



§ 50-17-51. Meetings of State Depository Board; records; list of deposits; interest policy; cash management policies and procedures

(a) The board shall meet at least once every 90 days. The records and proceedings of the board shall be available for inspection by each member of the General Assembly. At the end of each quarter, the board shall furnish to the chairmen of the Senate and House Appropriations Committees, the chairman of the Senate Banking and Financial Institutions Committee, and the chairman of the House Banks and Banking Committee a list of all state time deposits, indicating the amount in each depository, the rates of interests contracted on such deposits, and the physical location of the depository.

(b) Compatible with the desirability of placing all state funds on deposit among state depositories and the necessity to maximize the protection of state funds on deposit, the policy to be followed by the board shall be that there will accrue to the state an advantageous yield of interest on its funds in excess of those required for current operating expenses, in accordance with sound business management practices.

(c) The board shall prescribe cash management policies and procedures and state agencies shall employ the cash management policies and procedures prescribed by the board. Cash management policies and procedures prescribed by the board shall be designed to maximize the efficient and effective utilization of the state's cash resources for the state as a whole. The board may require state agencies to submit reports and plans on such forms and at such times as the board may prescribe to determine whether an agency is in compliance with the cash management policies and procedures prescribed by the board. The state treasurer shall serve as cash management officer for the state on behalf of the board.



§ 50-17-52. Contracts for interest on deposits; authority to remove deposits

The board shall make with depositories the most advantageous contracts for interest to be paid by them to the state for the use of the state's money which may be deposited therein, as provided by this article. In so doing, the board may authorize the state treasurer to negotiate with depositories explicit fees in payment for the state's banking services. Such fees shall be paid by the state treasurer from interest earned and shall be subject to the board's approval. In the event any depository so named shall refuse to make a satisfactory contract with the board as to interest to be paid and fees to be charged, it shall have authority to remove state funds from such depository.



§ 50-17-53. Authority to determine amount to be deposited; deposit security required

To enable the board to fulfill its responsibilities of ensuring safe and effective cash management, the board shall be authorized to determine, from time to time, in respect to all state funds, whether deposited by the state treasurer or any other department or agency of the state government, any and all of the following:

(1) The maximum amount of state money which may be deposited in a particular depository;

(2) The maximum and minimum proportion of state funds which may be maintained in a particular depository;

(3) The amount of state funds to be deposited in particular state depositories as time deposits, and the periods of such deposits, provided that all state depositories shall give security for state deposits as required by law, but the board, in its discretion, may choose not to require that security be given in the case of special deposits and operating funds; and

(4) The policies and procedures governing the collection, processing, deposit, and withdrawal of state funds.



§ 50-17-54. Monitoring financial condition of depositories; action in case of insolvency of depository

It shall be the duty of the board to keep itself advised, from time to time, of the financial condition of the various state depositories, as well as of the financial condition and standing of the securities on the bonds of the depositories; and, if at any time the board should become satisfied as to the insolvency of any of the depositories or that the affairs of any of the depositories are in an embarrassed financial condition, it shall be the duty of the board to direct the state treasurer to withdraw the money of the state from such depository. In case the board should be advised of the insolvency of the securities on the bond of any of the depositories, it shall be the duty of the state treasurer to notify the depository to strengthen the bond; and if, at the end of ten days, the bond is not strengthened, it shall be the duty of the board to direct the state treasurer to withdraw the money of the state from such depository. In either event, the board may also withdraw designation as a state depository.



§ 50-17-55. Absolute discretion of State Depository Board in performance of duties

The board shall exercise absolute discretion in performing its duties under this article.



§ 50-17-56. State treasurer to make deposits in compliance with board's determinations

The state treasurer shall deposit all state moneys in compliance with the determination of the board as to the maximum amount and proportion of deposits in particular depositories.



§ 50-17-57. State treasurer to make reports

The state treasurer, as administrative officer of the board, shall furnish to the Governor and the board such information and reports relating to funds held on demand accounts and as investments, estimates of treasury receipts and withdrawals, and interest earned on investments as may be necessary or helpful to the board in the administration of its duties.



§ 50-17-58. Execution of bonds by depositories

Depositories, before entering upon the discharge of their duties, by their proper officers, shall execute bonds, with good and sufficient securities, to be fixed and approved by the Governor. The bonds shall be conditioned for the faithful performance of all such duties as shall be required of them by law and for a faithful accounting for the money or effects that may come into their hands during their continuance in office. The bonds shall be filed and recorded in the Governor's office and copies thereof, certified by one of the Governor's secretaries under the seal of the executive department, shall be received in evidence in lieu of the original in any of the courts; and the bonds shall have the same binding force and effect as public officers' bonds and, in case of default, shall be enforced in like manner. In determining the amount of the bond to be given by a depository under this Code section, the Governor shall fix the same as to make it not less than the amount of money to be entrusted to the depository; and in no case shall a larger amount of money be deposited in any depository than the amount of the bond; and the Governor, at any time, may require additional bond, if necessary, to cover fully the amount deposited or intended to be deposited in such bank. The board, in its discretion, may waive the requirement of such bond as to demand deposits in a depository.



§ 50-17-59. Deposit of securities in lieu of bond

(a) The state treasurer cannot have on deposit at any one time in any of the depositories for a time longer than ten days a sum of money belonging to the state under a contract with the depository providing for the payment of interest by a depository which has not given a bond to the state in the amount as determined by the board. The bond to be given by the state depositories, when such bonds are required and whether the depositories are state or national banks, shall be a surety bond in a sum as required signed by a surety company duly qualified and authorized to transact business within this state. In lieu of such a surety bond the state depository may deposit with the state treasurer to secure state funds on deposit in state depositories:

(1) Bonds, bills, certificates of indebtedness, notes, or other direct obligations of the United States or of this state;

(2) Bonds, bills, certificates of indebtedness, notes, or other obligations of the counties or municipalities of this state;

(3) Bonds of any public authority created by the laws of this state, if the statute creating such authority provides that the bonds of the authority may be used for this purpose and the bonds have been duly validated as provided by law, and as to which there has been no default in payment, either of principal or interest;

(4) Industrial revenue bonds or bonds of development authorities created by the laws of this state, which bonds have been duly validated as provided by law and as to which there has been no default in payment, either of principal or interest; or

(5) Bonds, bills, certificates of indebtedness, notes, or other obligations of a subsidiary corporation of the United States government, which are fully guaranteed by the United States government both as to principal and interest, or debt obligations issued by or securities guaranteed by the Federal Land Bank, the Federal Home Loan Bank, the Federal Intermediate Credit Bank, the Central Bank for Cooperatives, the Farm Credit Banks, the Federal Home Loan Mortgage Corporation, or the Federal National Mortgage Association.

(b) The state treasurer may accept letters of credit issued by a Federal Home Loan Bank to secure state funds on deposit in state depositories.

(c) The state treasurer shall also accept the guarantee or insurance of accounts of the Federal Deposit Insurance Corporation to secure state funds on deposit in state depositories, to the extent authorized by federal law governing the Federal Deposit Insurance Corporation.

(d) Upon approval by the state treasurer, a state depository may secure deposits made with it in part by surety bond, in part by deposit of any or all of the bonds mentioned in subsection (a) of this Code section, whether these bonds are owned by the depository or by another bank, and in part by letters of credit pursuant to subsection (b) of this Code section, or by any such method. The board may determine, however, that such security will be required only in the case of time deposits under a contract providing for the payment of interest.

(e) The state treasurer is authorized to contract with any bank, other than the state depository offering the security, for the purpose of safekeeping the securities deposited with the state treasurer under this provision.



§ 50-17-60. Governor to sell bonds to reimburse state for any default

Whenever any bank which has been made a state depository and has deposited bonds shall fail to perform faithfully such duties as shall be required of it by law or shall fail to account faithfully for all the public moneys or effects that may have come into its hands during its continuance in office, the Governor shall sell sufficient bonds to reimburse the state the amounts due by the state depository on account of such default.



§ 50-17-61. Procedure for relief of bond sureties

Any surety desiring to be relieved from the bond of a state depository may give notice in writing to the Governor of such desire with the reasons therefor; and the Governor shall have authority, in his discretion, to relieve the surety. The consent of the cosureties first must be obtained in writing; and the principal must furnish a new surety to take the place of the surety relieved, which new surety will assume all the liabilities for past and future transactions.



§ 50-17-62. Funds to be held by depositories

State depositories shall hold:

(1) All funds deposited with them as time deposits for and on account of the state in accordance with such time deposit agreements as from time to time may be entered into between the depositories and the board pursuant to Code Section 50-17-52, which agreements shall not be inconsistent with the statutes of the United States and regulations made pursuant thereto governing interest-bearing time deposits; and

(2) All other funds received by them for and on account of the state, subject to the check or order of the state treasurer or the officer or employee charged with the custody of any particular bank account.



§ 50-17-63. Deposit of demand funds; investment of funds; reports; remittance of interest earned; motor fuel tax revenues

(a) All demand funds held by any department, board, bureau, or other agency of the state shall be deposited in state depositories, except the monthly deposits of funds for current operating expenses may be deposited in a foreign bank by any department, board, bureau, or other agency of the state which has a foreign office, provided that the department, board, bureau, or other agency of the state limits its operating deposits in foreign banks to conform to guidelines and dollar limitations prescribed by the State Depository Board; and such funds that are in excess of requirements for current operating expenses shall be placed under time deposit agreements by the state treasurer conforming to interest contracts then having approval of the board made pursuant to Code Section 50-17-52; and any funds not deposited or placed under time deposit agreements shall be subject to immediate withdrawal on order of the state treasurer when directed by the board. The board may permit any department, board, bureau, or other agency to invest funds collected directly by that department, board, bureau, or agency in short-term time deposit agreements, provided the interest income of those funds is remitted to the state treasurer as revenues of the state.

(b) All departments, boards, bureaus, and other agencies of the state shall report to the board, on such forms and at such times as the board may prescribe, such information as the board may reasonably require concerning deposits and withdrawals pursuant to this Code section and shall enable the board to determine compliance with this Code section. Interest earned on state funds withdrawn from the state treasury on approved budgets shall be remitted to the Office of the State Treasurer by each department, board, bureau, or agency and placed in the general fund. The board may permit the state treasurer to invest in any one or more of the following: bankers' acceptances; commercial paper; bonds, bills, certificates of indebtedness, notes, or other obligations of the United States and its subsidiary corporations and instrumentalities or entities sanctioned or authorized by the United States government including, but not limited to, obligations or securities issued or guaranteed by Banks for Cooperatives regulated by the Farm Credit Administration, the Commodity Credit Corporation, Farm Credit Banks regulated by the Farm Credit Administration, Federal Assets Financing Trusts, the Federal Financing Bank, Federal Home Loan Banks, the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, the Financial Assistance Corporation chartered by the Farm Credit Administration, the Government National Mortgage Association, the Import-Export Bank, Production Credit Associations regulated by the Farm Credit Administration, the Resolution Trust Corporation, and the Tennessee Valley Authority; obligations of corporations organized under the laws of this state or any other state but only if the corporation has a market capitalization equivalent to $100 million; provided, however, that such obligation shall be listed as investment grade by a nationally recognized rating agency; bonds, notes, warrants, and other securities not in default which are the direct obligations of the government of any foreign country which the International Monetary Fund lists as an industrialized country and for which the full faith and credit of such government has been pledged for the payment of principal and interest, provided that such securities are listed as investment grade by a nationally recognized rating agency; or obligations issued, assumed, or guaranteed by the International Bank for Reconstruction and Development or the International Financial Corporation, provided that such securities are listed as investment grade by a nationally recognized rating agency; provided, however, that interest earned on the investment of motor fuel tax revenues shall be defined as motor fuel tax revenues and shall be appropriated in conformity with and pursuant to Article III, Section IX, Paragraph VI(b) of the Constitution of Georgia. The board may also permit the state treasurer to lend any of the securities of the type identified in this subsection subject to the limitations of subsection (b) of Code Section 50-5A-7 and this chapter.



§ 50-17-64. Depositories required to furnish monthly statements

State depositories shall furnish to the state official having custody of the funds a monthly statement of demand accounts and shall furnish to the responsible official or to the board such other statements as may be requested relating to funds or transactions in custody of or caused by the agencies, bureaus, boards, commissions, or departments of this state.



§ 50-17-65. State officials to notify depositories of any unauthorized signatures or alterations; notification in lieu of other obligations to notify; assent to provisions by depositories

The state official or employee of any state department, board, bureau, commission, committee, authority, or other state agency to whom a depository bank sends the statement of account, paid items, and related material shall notify such depository bank of the existence of any unauthorized signature or alteration appearing on any such paid item or related material. The notification shall be in writing and shall be delivered to the depository bank as soon as the unauthorized signature or alteration is discovered, but in no event no later than 90 days from the closing date of the annual state audit for the fiscal year during which the unauthorized signature was affixed or during which the alteration occurred. The notification shall be in lieu of any other obligation to discover and report unauthorized signatures or alterations provided by contract or by law, including, but not limited to, Code Section 11-4-406. The receipt of state funds or funds of any department, authority, board, bureau, commission, committee, or other agency of the state by a depository bank shall constitute assent to the provisions of this Code section.



§ 50-17-66. State officer not to receive commission, interest, compensation, or reward for depositing state money

No officer of this state shall be allowed to receive any commission, interest, compensation, or reward for himself from any source for the depositing of the state's money in depositories or for continuing such deposits. Any officer of this state who receives any such commission, interest, compensation, or reward for himself shall, upon conviction thereof, be punished by imprisonment for not less than seven nor more than 20 years and shall be disqualified to hold office.



§ 50-17-67. Depositories to serve without definite term or salary or fees; exception

Depositories appointed by the board shall serve only at the discretion of the board and without definite term. Depositories shall receive no salary or fees from the state except as authorized by Code Section 50-17-52.






Article 4 - Governmental Commercial Paper Notes

§ 50-17-90. Definitions

As used in this article, the term:

(1) "Governing body" means, with respect to the state, the Georgia State Financing and Investment Commission, and with respect to a state authority, such authority's board.

(2) "State authority" shall mean "state authority" as defined in paragraph (9) of Code Section 50-17-21.



§ 50-17-91. Governed by general provisions on commercial paper; issuance of security by governmental entity; requirements of governing body; renewal and reissuance of commercial paper

(a) Whenever the state or any state authority is authorized by law to incur bonds, notes, or certificates, including but not limited to general obligation bonds, guaranteed revenue bonds, revenue bonds, bond anticipation notes, tax anticipation notes, or revenue anticipation certificates, the state or state authority is authorized to issue such obligation in the form of commercial paper notes. The issuance of commercial paper notes shall be subject to the same restrictions and provisions under the laws of this state which would be applicable to the issuance of the type of bond, note, or certificate in lieu of which the commercial paper notes are being issued. The state or state authority may designate the commercial paper notes issued under this article to be in registered form or bearer form and may provide for payment by wire transfers or electronic funds transfer in accordance with the federal Electronic Fund Transfer Act, 15 U.S.C., Section 1693, et seq. The authority granted by this article to issue commercial paper notes shall not be construed to permit the state or state authority to increase or otherwise alter any debt limits.

(b) To secure commercial paper notes authorized under this article, the state or state authority may:

(1) Pledge its anticipated taxes, grants, or other revenue; the proceeds of any bonds, notes, or other permanent financing; or any combination thereof;

(2) Segregate any pledged funds in separate accounts that may be held by the state, state authority, or third parties;

(3) Enter into contracts with third parties to obtain standby lines of credit or other financial commitments designated to provide additional security for commercial paper notes authorized by this article;

(4) Establish any reserves deemed necessary for the payment of the commercial paper notes; and

(5) Adopt resolutions and enter into agreements containing covenants, including covenants to issue bonds, notes, or other permanent financing and provisions for protection and security of the owners of commercial paper notes, which shall constitute enforceable contracts with such owners.

(c) Commercial paper notes authorized by this article may be in any form and contain any terms, including provisions for redemption at the option of the owner and provisions for the varying of interest rates in accordance with any index, banker's loan rate, or other standard.

(d) The governing body shall adopt a resolution finding that issuance of the obligations in the form of commercial paper notes is necessary and desirable, directing the designated officer to arrange for preparation of the requisite number of suitable notes, and specifying other provisions relating to the commercial paper notes including the following:

(1) For each program of commercial paper notes authorized, the final date of maturity and the total aggregate principal amount of the commercial paper notes authorized to be outstanding at any one time up to the maturity date. The resolution may provide that the commercial paper notes may be issued and renewed from time to time until the final maturity date and that the amount issued from time to time may be set by a designated officer of the governmental entity up to the maximum amount authorized to be outstanding at any one time. The resolution shall include methods of setting the dates, numbers, and denominations of the commercial paper notes;

(2) The method of setting the interest rates and interest payment dates applicable to the commercial paper notes. Commercial paper notes may bear a stated rate of interest payable only at maturity, which rate or rates may be determined at the time of sale of each unit of commercial paper notes;

(3) The maximum effective rate of interest the commercial paper notes shall bear;

(4) The manner of sale;

(5) The discount, if any, the state or state authority may allow;

(6) Any provisions for the redemption of the commercial paper notes prior to the stated maturity;

(7) The technical form and language of the commercial paper notes; and

(8) All other terms and conditions of the commercial paper notes and of their execution, issuance, and sale deemed necessary and appropriate by the state or state authority.

(e) The governing body, in the resolution authorizing the issuance of commercial paper notes under this article, may delegate to any elected or appointed official of the state or state authority the authority to determine maturity dates, principal amounts, redemption provisions, interest rates, and other terms and conditions of such commercial paper notes that are not appropriately determined at the time of enactment or adoption of the authorizing resolution, which delegated authority shall be exercised subject to such parameters, limitations, and criteria as may be set forth in such resolution.

(f) Any commercial paper notes may be sold at negotiated sale at a price below the par value thereof.

(g) For purposes of determining the principal amount of debt outstanding in connection with complying with any limitations on the amount of debt outstanding for a governmental entity, commercial paper notes shall be deemed outstanding at any time during the term of a program of commercial paper notes in an amount equal to the maximum amount authorized in the resolution.

(h) The renewal and reissuance from time to time of the commercial paper notes pursuant to a commercial paper note program in an amount up to the maximum amount authorized by the resolution shall be deemed to be a refunding of the previously maturing amount.






Article 5 - Interest Rate Management

§ 50-17-100. Definitions

As used in this article, the term:

(1) "Commission" means the Georgia State Financing and Investment Commission as defined in paragraph (1) of Code Section 50-17-21, as amended.

(2) "Counterparty" means the party entering into a qualified interest rate management agreement with the state party. A counterparty must be a bank, insurance company, or other financial institution duly qualified to do business in the state that either:

(A) Has, or whose obligations are guaranteed by an entity that has, at the time of entering into a qualified interest rate management agreement and for the entire term thereof, a long-term unsecured debt rating or financial strength rating in one of the top two ratings categories, without regard to any refinement or gradation of rating category by numerical modifier or otherwise, assigned by any two of the following: Moody's Investors Service, Inc., Standard & Poors Ratings Service, a division of The McGraw-Hill Companies, Inc., Fitch, Inc., or such other nationally recognized ratings service approved by the commission; or

(B) Has collateralized its obligations under a qualified interest rate management agreement in a manner approved by the commission.

(3) "Debt" shall include all debt and revenue obligations that a state party is authorized to incur by law, including without limitation general obligation debt in the form of bonds or other obligations, guaranteed revenue debt in the form of bonds or other obligations, revenue bonds and other forms of revenue obligations, and all other debt or revenue undertakings, including, but not limited to, bonds, notes, warrants, certificates or other evidences of indebtedness, or other obligations for borrowed money issued or to be issued by any state party. "Debt" includes any financing lease or installment purchase contracts of any state authority.

(4) "Independent financial adviser" means a person or entity experienced in the financial aspects and risks of qualified interest rate management agreements that is retained by the state party to render advice with respect to a qualified interest rate management agreement. The independent financial adviser may not be the counterparty or an affiliate or agent of the counterparty on a qualified interest rate management agreement with respect to which the independent financial adviser is advising the state party.

(5) "Interest rate management plan" means a written plan prepared or reviewed by an independent financial adviser with respect to qualified interest rate management agreements of the state party.

(6) "Lease or installment purchase contract" means multiyear lease, purchase, installment purchase, or lease purchase contracts within the meaning of Code Sections 50-5-64, 50-5-65, and 50-5-77 or substantially similar other or successor Code sections.

(7) "Qualified interest rate management agreement" means an agreement, including a confirmation evidencing a transaction effected under a master agreement, entered into by the state party in accordance with, and fulfilling the requirements of, Code Section 50-17-101 which agreement in the judgment of the state party is designed to manage interest rate risk or interest cost of the state party on any debt or lease or installment purchase contract the state party is authorized to incur, including, but not limited to, interest rate swaps or exchange agreements, interest rate caps, collars, corridors, ceiling, floor, and lock agreements, forward agreements, swaptions, warrants, and other interest rate agreements which, in the judgment of the state party, will assist the state party in managing the interest rate risk or interest cost of the state or state authority.

(8) "State authority" means any state authority as defined in paragraph (9) of Code Section 50-17-21, as amended.

(9) "State party" means the state and any state authority.



§ 50-17-101. Guidelines, rules, and regulations for interest rate management plans and agreements; authority to enter into, modify, or terminate; disposition of payments under agreements; obligations, terms, and conditions; agency for state

(a) The commission is authorized to and shall establish guidelines, rules, or regulations with respect to the procedures for approving interest rate management plans and with respect to any requirements for qualified interest rate management agreements. Such guidelines, rules, and regulations shall apply to the interest rate management plans and qualified interest rate management agreements of any state party. Such guidelines, rules, and regulations shall not constitute a rule within the meaning of Chapter 13 of this title, the "Georgia Administrative Procedure Act," including, without limitation, the term "rule" as defined in paragraph (6) of Code Section 50-13-2 and used in Code Section 50-13-4.

(b) With respect to all or any portion of any debt or any lease or installment purchase contract, either issued or anticipated to be issued by the state party, the state party may enter into, terminate, amend, or otherwise modify a qualified interest rate management agreement under such terms and conditions as the state party may determine, including, without limitation, provisions permitting the state party to pay to or receive from any counterparty any loss of benefits under such agreement upon early termination thereof or default under such agreement.

(c) Payments received by a state party pursuant to the terms of a qualified interest rate management agreement shall not be deposited into the state general fund but shall be subject to disposition by the state party and applied in accord with the goals of managing interest rate risk and interest cost as set forth in the qualified interest rate management agreement, any authorizing document for the debt or the lease or installment purchase contract to which such qualified interest rate management agreement relates, or such state party's interest rate management plan.

(d)(1) With respect to any qualified interest rate management agreement related to all or any portion of debt of a state party, the obligations of the state party contained in such qualified interest rate management agreement may be incurred as related or additional obligations of such debt and approved in the same manner as required for authorizing, approving, and issuing such debt to the extent not otherwise prohibited, limited, or impractical and consistent with any tax-exempt status of the related debt. If this power is exercised with respect to state debt, the obligations to pay a counterparty shall be subordinate to the obligations to pay holders of general obligation debt, guaranteed revenue debt, and all payments required under contracts entitled to the protection of the second paragraph of Paragraph I(a), Section VI, Article IX of the Constitution of 1976.

(2) When the obligations of the state party are not incurred as related or additional obligations pursuant to paragraph (1) of this subsection and the qualified interest rate management agreement relates to debt of a state authority, the qualified interest rate management agreement shall be on such terms and conditions as the state party and counterparty agree consistent with provisions of this article.

(3) When the obligations of the state party are not incurred as related or additional obligations pursuant to paragraph (1) of this subsection and the qualified interest rate management agreement relates to debt of the state or to a lease or installment purchase contract, the obligations of the state party contained in such qualified interest rate management agreement may renew from fiscal year to fiscal year and may provide for the payment of any fee related to a termination or a nonrenewal, so long as the following requirements are satisfied:

(A) Such qualified interest rate management agreement shall terminate absolutely at the close of the fiscal year in which it was executed and at the close of each succeeding fiscal year for which it may be renewed;

(B) Any renewal of such qualified interest rate management agreement shall require positive action taken by the state party or in such other manner not otherwise prohibited by law which method of renewal and termination, in either case, shall be specified in the qualified interest rate management agreement; and

(C) Such qualified interest rate management agreement shall include a statement of the total obligation of the state party for the fiscal year of execution and, if renewed, for the fiscal year of renewal.

A qualified interest rate management agreement meeting the requirements of this paragraph may also provide that the state's obligations will terminate immediately and absolutely at such time as appropriated and other funds encumbered for payment by the state pursuant to the terms of such qualified interest rate management agreement are no longer available to satisfy such obligations. The total obligation of the state for the fiscal year payable pursuant to a qualified interest rate management agreement may be stated in contingent but objective terms with respect to variable rate payments or termination payments, but in that event a qualified interest rate management agreement must provide that it will terminate immediately and absolutely at such time as appropriated and other funds encumbered for its payment are no longer available to satisfy the obligations of the state under such agreement. A qualified interest rate management agreement executed under this paragraph shall not be deemed to create a debt of the state or otherwise obligate the payment of any sum beyond the fiscal year of execution or, in the event of a renewal, beyond the fiscal year of such renewal. When a qualified interest rate management agreement is executed under this paragraph or paragraph (1) of this subsection, the obligation of the state may be treated as an operating expense of the commission within the meaning of Paragraph VII of Section IV of Article VII of the Constitution and within the meaning of paragraph (2) of subsection (g) of Code Section 50-17-22 and of subsection (b) of Code Section 50-17-27.

(e)(1) The obligations of a state party to pay a counterparty under a qualified interest rate management agreement with respect to debt may be paid from any lawful source, to the extent not otherwise prohibited, limited, or impractical and consistent with any tax exempt status of the related debt and in compliance with Part 1 of Article 4 of Chapter 12 of Title 45, the "Budget Act," including without limitation, as to the state, proceeds of general obligation debt, earnings on investments of proceeds of general obligation debt, appropriations of state and federal funds, and agency funds; and, as to any state authority, any funds of such state authority to the extent not otherwise prohibited, limited, or impractical and consistent with any tax exempt status of the related debt.

(2) The obligations of a state party to pay a counterparty under a qualified interest rate management agreement with respect to a lease or installment purchase contract may be paid from any lawful source, to the extent not otherwise prohibited, limited, or impractical and consistent with any tax-exempt status of the related lease or installment purchase agreement and in compliance with Part 1 of Article 4 of Chapter 12 of Title 45, the "Budget Act," including without limitation appropriations of state and federal funds and agency funds.

(f)(1) With respect to obligations of a state authority to pay a counterparty, any qualified interest rate management agreement of a state authority may provide that it is an unconditional, limited recourse obligation of such state authority payable from a specified revenue source.

(2) A state authority may, in any qualified interest rate management agreement that constitutes a limited recourse obligation of the state authority, pledge to the punctual payment of amounts due under the qualified interest rate management agreement revenues from a specified revenue source, which shall not include any taxes, including without limitation collateral derived from such revenue source or proceeds of the debt, including debt for future delivery, to which such qualified interest rate management agreement relates.

(3) A qualified interest rate management agreement that constitutes a limited recourse obligation shall not be payable from or charged upon any funds other than the revenue identified as the source of payment thereof, nor shall the state authority entering into the same be subject to any pecuniary liability thereon. No counterparty under any such qualified interest rate management agreement shall ever have the right to compel any exercise of the taxing power of the state or the state authority to pay any amount due under any such qualified interest rate management agreement, nor to enforce payment thereof against any property of the state or state authority, other than the specified revenue source; nor shall any such qualified interest rate management agreement constitute a charge, lien, or encumbrance, legal or equitable, upon any property of the state or state authority, other than the specified revenue source. Every such qualified interest rate management agreement shall contain a recital setting forth the substance of this paragraph.

(g)(1) The commission shall act for the state with respect to debt of the state and a qualified interest rate management agreement. However, upon authorization of the Governor, the Office of the State Treasurer shall act as fiscal agent or provide other administrative services.

(2) A state authority shall act for itself with respect to an interest rate management plan, a qualified interest rate management agreement, and an independent financial adviser regarding the debt of the state authority subject, however, to the guidelines, rules, and regulations of the commission under subsection (a) of this Code section. Further, the interest rate management plan, a qualified interest rate management agreement, and retention of an independent financial adviser will be treated as financial advisory matters within the exclusive authority and jurisdiction of the commission under paragraph (1) of subsection (f) of Code Section 50-17-22 and will require specific commission approval, unless the commission otherwise directs in either the specific case or in general terms. Upon authorization of the Governor, the Office of the State Treasurer shall act as fiscal agent or provide other administrative services for a qualified interest rate management agreement of the state authority.

(3) The agency responsible for payment shall act for the state with respect to a lease or installment purchase contract but only under the supervision and approval of the commission. Upon authorization of the Governor, the Office of the State Treasurer shall act as fiscal agent or provide other administrative services.



§ 50-17-102. Interest rate management plans

(a) Prior to executing and delivering a qualified interest rate management agreement, the state party shall have adopted an interest rate management plan that includes:

(1) An analysis of the interest rate risk, basis risk, termination risk, credit risk, market-access risk, and other risks to the state party entering into qualified interest rate management agreements;

(2) The state party's procedure for approving and executing qualified interest rate management agreements;

(3) The state party's plan to monitor interest rate risk, basis risk, termination risk, credit risk, market-access risk, and other risks; and

(4) Such other provisions as may from time to time be required by the commission, including but not limited to additional provisions due to changes in market conditions for qualified interest rate management agreements.

Any interest rate management plan adopted by the state shall be approved by the commission or by a designated officer of the commission and shall have been reviewed by an independent financial adviser approved by the commission.

(b) The state party shall conduct an annual review of its interest rate management plan as to the adequacy of the procedures set forth in such plan for the analysis and monitoring requirements set forth in subsection (a) of this Code section. A report summarizing the results of such review shall be submitted annually to the commission and, with respect to any interest rate management plan of a state authority, to the governing body of such state authority. The requirements of this subsection shall not be construed as to require the review of any existing interest rate management plan by an independent financial adviser.



§ 50-17-103. Requirements for interest rate management agreements; credit enhancement or liquidity agreements

(a) Each qualified interest rate management agreement shall meet the following requirements:

(1) The maximum term, including any renewal periods, of any qualified interest rate management agreement of the state may not exceed ten years unless such longer term has been approved by the commission. In addition to approval of the commission required by paragraph (2) of subsection (g) of Code Section 50-17-101, the maximum term, including any renewal periods, of any qualified interest rate management agreement of a state authority may not exceed ten years unless such longer term has been approved by the governing body of the state authority. The foregoing provisions of this paragraph notwithstanding, in no case may the term of the qualified interest rate management agreement exceed the latest maturity date of the bonds, notes, debt, or lease or installment purchase contract referenced in the qualified interest rate management agreement.

(2) The state party shall enter into a qualified interest rate management agreement only with a counterparty meeting the requirements set forth in paragraph (2) of Code Section 50-17-100.

(3) Prior to the execution and delivery by the state of any qualified interest rate management agreement, an interest rate management plan meeting the requirements of Code Section 50-17-102 must have been submitted to the commission and the commission shall have been provided evidence that such qualified interest rate management agreement is in compliance with the existing interest rate management plan. Prior to the execution and delivery by a state authority of any qualified interest rate management agreement, an interest rate management plan meeting the requirements of Code Section 50-17-102 must have been submitted to the governing body of the state authority and the governing body of the state authority shall have been provided evidence that such qualified interest rate management agreement is in compliance with the existing interest rate management plan.

(4) Any qualified interest rate management agreement shall be payable only in the currency of the United States of America.

(5) The notional amount of any qualified interest rate management agreement shall not exceed the outstanding principal amount of the debt or the aggregate payments due under any lease or installment purchase contract to which such agreement relates unless otherwise approved in writing by the commission for any qualified interest rate management agreement executed by the state or by the governing body of the state authority for any qualified interest rate management agreement executed by a state authority, subject to the approval of the commission required by paragraph (2) of subsection (g) of Code Section 50-17-101.

(b) Any state party may enter into credit enhancement or liquidity agreements in connection with any qualified interest rate management agreement containing such terms and conditions as the state party determines are necessary or desirable, provided that any such agreement has the same source of payment as the related qualified interest rate management agreement.



§ 50-17-104. Information required in annual financial statements

The state party that has entered into a qualified interest rate management agreement shall include in its annual financial statements information with respect to each qualified interest rate management agreement it has authorized or entered into, including any information required by any accounting or regulatory standard to which the state party is subject.



§ 50-17-105. Applicability of state law; jurisdiction

When entering into any qualified interest rate management agreement authorized under this article, the agreement shall be governed by the laws of the State of Georgia, and jurisdiction over the state party in any matter concerning a qualified interest rate management agreement shall lie exclusively in the courts of the State of Georgia or in the applicable federal court having jurisdiction and located within the State of Georgia.









Chapter 18 - State Printing and Documents

Article 1 - Information on State Stationery

§ 50-18-1. State stationery to contain telephone numbers for responses or questions; exemptions

(a) As used in this Code section, the term "state agency" means any state department, board, bureau, commission, authority, council, or committee or any other state agency or instrumentality.

(b) All stationery used by any state agency for correspondence with members of the public shall have printed or typed thereon one or more telephone numbers to which responses or questions concerning such correspondence may be directed.

(c) This Code section shall not apply to:

(1) Stationery for the use of the office of the Governor; or

(2) Stationery for the use of any officer or agency or other entity of the judicial branch of state government.

(d) Subsection (b) of this Code section shall apply to all stationery ordered by state agencies after July 1, 1993. Until July 1, 1995, state agencies may continue to use stationery printed before July 1, 1993, which does not comply with subsection (b) of this Code section.



§ 50-18-2. Definitions; publications in printed or electronic format; preference

(a) As used in this Code section, the term:

(1) "State agency" means any department, board, bureau, commission, authority, council, or committee or any other state agency or instrumentality of the executive or legislative branch of state government.

(2) "State officer" means any officer of the executive or legislative branch of state government.

(b) When any other provision of state law authorizes or directs any state officer or state agency to publish or provide for publication of any matter, such publication shall be made in electronic format unless the state officer or state agency determines that a printed format is necessary to achieve the purpose of publication, except that:

(1) When another provision of state law specifically provides for publication in one or more newspapers, publication shall be in the newspaper or newspapers as provided by such other provision of law; and

(2) When any other provision of state law makes specific reference to this Code section and requires publication in a specific manner notwithstanding the provisions of this Code section, such other provision of law shall control over this Code section.

(c) Nothing in this Code section shall limit the applicability of Article 4 of this chapter, relating to inspection of public records, when said article by its terms is otherwise applicable.






Article 2 - Court Reports

§ 50-18-20. Definitions

As used in this article, the term:

(1) "Publisher" means the state publisher of court reports who has been awarded the contract as defined in this article.

(2) "Reporter" means the reporter of the Supreme Court and Court of Appeals whose duties are set forth in Chapter 4 of Title 15.

(3) "Reports" means the official reports of the decisions of the Supreme Court or of the Court of Appeals, together with the usual title pages, indexes, etc., as well as the advance reports of the decisions of each court.

(4) "Rules compilation" means a compilation of rules applicable in the courts of this state. The rules compilation shall include the Rules of the Supreme Court, the Rules of the Court of Appeals, the Unified Appeal, the Uniform Transfer Rules, the Uniform Rules for the various classes of courts, the Rules of the Judicial Qualifications Commission, the Georgia Code of Judicial Conduct, the Bar Admissions Rules, the Rules and Regulations for the Organization and Government of the State Bar of Georgia, and any other rules or amendments as promulgated by the Supreme Court or the Court of Appeals, together with all applicable forms.



§ 50-18-21. Preparation of contract for state reports publication; public inspection

The reporter, acting upon the advice of the Governor, shall prepare a contract to be awarded every four years, or as the occasion may require, which contract is renewable annually during those four years and provides for the publication of the state reports. This contract shall be on file for public inspection in the offices of the Department of Administrative Services.



§ 50-18-22. Advertising for and accepting bids for state reports publication; contract with lowest bidder; right to reject bids

(a) Every four years the reporter shall present the contract provided for in Code Section 50-18-21 to the Department of Administrative Services for purposes of advertising for and accepting bids under the contract according to the established procedures of that department. After the deadline for the acceptance of bids, all bids submitted shall be turned over to the reporter by the Department of Administrative Services.

(b) The reporter, with the approval of the Governor, shall contract with the lowest bidder who, to the satisfaction of the Governor and reporter, is capable of full and adequate performance under the contract and complies with the terms and provisions of this law.

(c) The reporter has the right to reject any and all bids. In the event all bids are rejected, the reporter shall again advertise for bidders and follow the procedures as set forth in this Code section.



§ 50-18-23. Contractor to give bond

The person to whom the contract is awarded shall give bond with adequate and satisfactory security in the sum of not less than $25,000.00, to be payable to the Governor and his successors in office and to be conditioned that the contractor will perform his duties promptly and faithfully under the contract and carry out all provisions of law so far as they relate to the duties arising from the contract. The bond is subject to the approval of the Attorney General.



§ 50-18-24. State publisher of court reports; annual renewal of contract; publisher may succeed himself

(a) The person to whom the contract is awarded shall become and be known as the state publisher of court reports when his bond is approved by the Attorney General.

(b) The contract awarded to the publisher must be renewed each year during his four-year term. At the end of the four years, the reporter shall prepare a contract as set forth in Code Section 50-18-21 and follow the procedures set forth in Code Section 50-18-22.

(c) The state publisher can succeed himself as long as his bid on the contract is accepted by the reporter with the approval of the Governor.



§ 50-18-25. Publisher to act only on direction of reporter

In all matters pertaining to the publication of the reports, the publisher will act only upon the direction of the reporter.



§ 50-18-26. Content and appearance of reports; number of volumes per year

(a) The reports shall contain the decisions rendered in all cases presented to the Supreme Court of Georgia and to the Court of Appeals of Georgia and an index of all cases reported. No report shall contain any argument or brief of counsel beyond a statement of the major points and authorities.

(b) The reporter has the duty to ascertain that the reports are uniform in size and appearance. Whenever it becomes necessary, due to a variance in the number of decisions rendered, the reporter, in order to maintain the desired uniformity, may provide for the production of more than one volume from either court in any one year or may consolidate decisions of either court from two different years into one volume, but in no case shall the decisions of the Supreme Court be combined in one volume with the decisions of the Court of Appeals.



§ 50-18-27. Responsibilities of reporter; subject to dismissal if reports not published within six months of delivery

(a) The reporter shall furnish to the publisher the manuscript of the decisions, read the proof and correct the same, and furnish for each volume an index of the cases reported.

(b) If the reporter shall fail to publish the volumes of reports within six months of the time of the delivery to him of the last of the decisions to be included in a particular volume, he shall be subject to immediate dismissal unless good cause for such delay is shown to the satisfaction of a panel composed of three Justices of the Supreme Court appointed by the Chief Justice and two Judges of the Court of Appeals appointed by the Chief Judge.



§ 50-18-28. Publisher to print and bind reports; liable for delay; opportunity to explain delay before panel

(a) It shall be the duty of the publisher to print and bind the reports promptly within the prescribed time limit as set out in the contract.

(b) Should there be a delay in the printing or binding beyond the time set out in the contract, the reporter shall declare, upon notice to the publisher, the contract breached and the publisher shall become liable to the state for a sum to be assessed by the reporter, not exceeding $1,000.00 per week for each week that the delay continues. If the delay is flagrant or continued more than 60 days, the reporter may declare the contract ended. The bond given by the publisher shall be liable for any sum assessed.

(c) The reporter, prior to declaring the contract breached, shall seek the advice of a panel composed of the Chief Justice of the Supreme Court, the Chief Judge of the Court of Appeals, an appointee of the Governor who is not the Attorney General, the executive counsel, and the legislative counsel. The publisher shall have an opportunity to appear before this panel to explain the reasons for delay and to avoid liability for any sum which might be assessed against him. The panel can decide to provide the publisher an extended time in which to produce the reports or it may declare the publisher liable for a sum assessed by the reporter. The decision of the panel is final.



§ 50-18-29. Method of printing and binding reports; notice of deficiencies and time for cure; advice of panel regarding quality of reports

(a) The publisher, with the approval of the reporter, may choose the most efficient and advantageous method of producing the reports so long as the style and quality of the reports are not compromised by any change in the method of printing and binding the reports.

(b) Should the work of printing and binding the reports or any part of them be done improperly, it shall be the duty of the reporter to advise the publisher by written notice of the deficiencies in the reports. The publisher shall have 60 days to make the necessary corrections. In the event the publisher fails to cure the deficiencies, the reporter may declare the contract breached and ended and assess the publisher for any damages the state may realize for the breach. The bond given by the publisher shall be liable for any sum assessed.

(c) The reporter may seek, and must seek if requested in writing by the publisher, advice regarding the quality of the reports, such advice to be obtained from a panel composed of the Chief Justice of the Supreme Court, the Chief Judge of the Court of Appeals, an appointee of the Governor who is not the Attorney General, the executive counsel, and the legislative counsel. The publisher and the reporter shall be allowed to appear before the panel and present any material relevant to the quality of the reports. The decision of the panel is final.



§ 50-18-30. Number of volumes ordered and produced

(a) The reporter shall order in writing from the publisher the number of volumes of each report required by the state when he delivers the manuscript to the publisher.

(b) The publisher shall produce the number of reports as is ordered by the reporter and upon completion of printing and binding shall deliver the reports to the reporter.



§ 50-18-31. Procedure for distribution of reports; discontinuance or resumption of distribution

The reporter shall make distribution of the reports which shall be handled in accordance with this Code section:

(1) The reporter shall place all orders for the reports with the publisher;

(2) All volumes distributed within this state to the state or to any of its subordinate departments, agencies, or political subdivisions, or to public officers or public employees within the state, shall be the property of the appropriate public officer or employee during his or her term of office or employment and shall be turned over to his or her successor; and the reporter shall take and retain a receipt from each such public officer or employee acknowledging this fact. The reporter shall at all times use the most economical method of shipment consistent with the safety and security of the volumes; and

(3) The reporter shall make distributions of the reports in accordance with the following:

Archives, State................................................... one copy

Court of Appeals of Georgia...................................... 23 copies

Executive Department.............................................. one copy

House Judiciary Committee......................................... one copy

Law, Department of.............................................. six copies

Legislative Counsel............................................... one copy

Judge of the Probate Court (each county).......................... one copy

Each probate court shall place a written order with the reporter on or

before October 1. A written order from a probate court shall remain

in effect until changed by a subsequent written order. The reporter

shall not provide reports to any probate court without a written

order.

Reporter

Assistant reporter's desk...................................... one copy

Copyright.................................................. three copies

Reporter's clerical staff...................................... one copy

Reporter's desk................................................ one copy

Secretary of State................................................ one copy

Senate Judiciary Committee........................................ one copy

Superior Courts

District Attorneys (each)...................................... one copy

Judges (each).................................................. one copy

Each superior court judge shall place a written order with the reporter

on or before October 1. A written order from a superior court judge

shall remain in effect until changed by a subsequent written order.

The reporter shall not provide reports to any superior court judge

court without a written order.

Supreme Court of Georgia......................................... 18 copies

University of Georgia Law School Library....................... four copies

Workers' Compensation, State Board of........................... six copies

The reporter may add additional recipients or additional copies to named recipients upon written order from the Chief Justice of the Supreme Court.



§ 50-18-32. Production and sale of reports to citizens; liability for not having reports in stock; opportunity to explain failure to panel

(a) In addition to the reports to be furnished to the state as previously provided, the publisher shall produce a sufficient number for sale to the citizens of the state. The publisher shall at all times during his contract keep on hand in the capital city of the state an adequate supply of the reports such publisher has published during that contract period for sale to the citizens of the state and to the state when it so requires.

(b) In the event the publisher does not have in stock any report published during the contract period that is needed by the state or any citizen of the state, the reporter shall, upon notice to the publisher, declare the contract breached; and the publisher shall become liable to the state for a sum, to be assessed by the reporter, payable to the state for each week that the report is not available but in no event shall the total of the sum assessed by the reporter exceed the amount of the publisher's bond. In the event of undue delay, the reporter may declare the contract ended. The bond given by the publisher shall be liable for any sum assessed.

(c) The reporter, prior to declaring the contract breached, shall seek the advice of a panel composed of the Chief Justice of the Supreme Court, the Chief Judge of the Court of Appeals, an appointee of the Governor who is not the Attorney General, the executive counsel, and the legislative counsel. The publisher shall have an opportunity to appear before this panel to explain the reason for his failure to have in stock a particular volume and to avoid liability for any sum which may be assessed against him. The panel can decide to provide the publisher an extended period of time to produce the required volumes of reports, or it may declare the publisher liable for a sum assessed by the reporter; and, if the reporter has so requested, it may declare the contract with the publisher ended. In any case, the decision of the panel is final.



§ 50-18-33. Statement of charges to be paid or arbitrated; payment funds to come from particular appropriation; price of reports

(a) Upon delivery of the volumes of each report to the proper recipient, the publisher shall present to the reporter an itemized statement of charges for which the state is liable. If the statement appears erroneous to the reporter, he shall contact the publisher in an effort to correct the errors. In the event no agreement can be reached, the Attorney General shall act as arbiter between the reporter and the publisher.

(b) If the reporter is satisfied as to the correctness of the statement of charges, he shall pay the publisher accordingly. The payment shall be made from funds appropriated to the courts by the General Assembly for the publication and distribution of the reports of the Supreme Court and the Court of Appeals. This particular appropriation is to be administered by the reporter.

(c) The price at which the reports shall be furnished to the state and to the citizens of the state shall not exceed the price set forth in the contract.



§ 50-18-34. Copyright belongs to state

The reports shall be copyrighted and the copyright shall belong to the state.



§ 50-18-35. Publisher to maintain means to reproduce volumes

During the term of his contract, the publisher shall maintain the means to reproduce any volume published during the term of the contract at a time subsequent to the printing of that volume.



§ 50-18-36. Upon expiration of contract, publisher authorized to sell reports; price

Upon the expiration of his contract, the publisher may sell all unsold copies of the reports to any person, firm, corporation, or entity, public or private. The price of any such copies shall remain the same as fixed by the contract under which such copies were published.



§ 50-18-37. Rules compilation

The reporter shall publish a rules compilation in electronic format that is made accessible to the public through the Internet or other suitable electronic methods and shall update the rules compilation as necessary.






Article 3 - Government Documents



Article 4 - Inspection of Public Records

§ 50-18-70. Legislative intent; definitions

(a) The General Assembly finds and declares that the strong public policy of this state is in favor of open government; that open government is essential to a free, open, and democratic society; and that public access to public records should be encouraged to foster confidence in government and so that the public can evaluate the expenditure of public funds and the efficient and proper functioning of its institutions. The General Assembly further finds and declares that there is a strong presumption that public records should be made available for public inspection without delay. This article shall be broadly construed to allow the inspection of governmental records. The exceptions set forth in this article, together with any other exception located elsewhere in the Code, shall be interpreted narrowly to exclude only those portions of records addressed by such exception.

(b) As used in this article, the term:

(1) "Agency" shall have the same meaning as in Code Section 50-14-1 and shall additionally include any association, corporation, or other similar organization that has a membership or ownership body composed primarily of counties, municipal corporations, or school districts of this state, their officers, or any combination thereof and derives more than 33 1/3 percent of its general operating budget from payments from such political subdivisions.

(2) "Public record" means all documents, papers, letters, maps, books, tapes, photographs, computer based or generated information, data, data fields, or similar material prepared and maintained or received by an agency or by a private person or entity in the performance of a service or function for or on behalf of an agency or when such documents have been transferred to a private person or entity by an agency for storage or future governmental use.



§ 50-18-71. Right of access; timing; fees; denial of requests; impact of electronic records

(a) All public records shall be open for personal inspection and copying, except those which by order of a court of this state or by law are specifically exempted from disclosure. Records shall be maintained by agencies to the extent and in the manner required by Article 5 of this chapter.

(b) (1) (A) Agencies shall produce for inspection all records responsive to a request within a reasonable amount of time not to exceed three business days of receipt of a request; provided, however, that nothing in this chapter shall require agencies to produce records in response to a request if such records did not exist at the time of the request. In those instances where some, but not all, records are available within three business days, an agency shall make available within that period those records that can be located and produced. In any instance where records are unavailable within three business days of receipt of the request, and responsive records exist, the agency shall, within such time period, provide the requester with a description of such records and a timeline for when the records will be available for inspection or copying and provide the responsive records or access thereto as soon as practicable.

(B) A request made pursuant to this article may be made to the custodian of a public record orally or in writing. An agency may, but shall not be obligated to, require that all written requests be made upon the responder's choice of one of the following: the agency's director, chairperson, or chief executive officer, however denominated; the senior official at any satellite office of an agency; a clerk specifically designated by an agency as the custodian of agency records; or a duly designated open records officer of an agency; provided, however, that the absence or unavailability of the designated agency officer or employee shall not be permitted to delay the agency's response. At the time of inspection, any person may make photographic copies or other electronic reproductions of the records using suitable portable devices brought to the place of inspection. Notwithstanding any other provision of this chapter, an agency may, in its discretion, provide copies of a record in lieu of providing access to the record when portions of the record contain confidential information that must be redacted.

(2) Any agency that designates one or more open records officers upon whom requests for inspection or copying of records may be delivered shall make such designation in writing and shall immediately provide notice to any person upon request, orally or in writing, of those open records officers. If the agency has elected to designate an open records officer, the agency shall so notify the legal organ of the county in which the agency's principal offices reside and, if the agency has a website, shall also prominently display such designation on the agency's website. In the event an agency requires that requests be made upon the individuals identified in subparagraph (B) of paragraph (1) of this subsection, the three-day period for response to a written request shall not begin to run until the request is made in writing upon such individuals. An agency shall permit receipt of written requests by e-mail or facsimile transmission in addition to any other methods of transmission approved by the agency, provided such agency uses e-mail or facsimile in the normal course of its business.

(3) The enforcement provisions of Code Sections 50-18-73 and 50-18-74 shall be available only to enforce compliance and punish noncompliance when a written request is made consistent with this subsection and shall not be available when such request is made orally.

(c) (1) An agency may impose a reasonable charge for the search, retrieval, redaction, and production or copying costs for the production of records pursuant to this article. An agency shall utilize the most economical means reasonably calculated to identify and produce responsive, nonexcluded documents. Where fees for certified copies or other copies or records are specifically authorized or otherwise prescribed by law, such specific fee shall apply when certified copies or other records to which a specific fee may apply are sought. In all other instances, the charge for the search, retrieval, or redaction of records shall not exceed the prorated hourly salary of the lowest paid full-time employee who, in the reasonable discretion of the custodian of the records, has the necessary skill and training to perform the request; provided, however, that no charge shall be made for the first quarter hour.

(2) In addition to a charge for the search, retrieval, or redaction of records, an agency may charge a fee for the copying of records or data, not to exceed 10 cent(s) per page for letter or legal size documents or, in the case of other documents, the actual cost of producing the copy. In the case of electronic records, the agency may charge the actual cost of the media on which the records or data are produced.

(3) Whenever any person has requested to inspect or copy a public record and does not pay the cost for search, retrieval, redaction, or copying of such records when such charges have been lawfully estimated and agreed to pursuant to this article, and the agency has incurred the agreed-upon costs to make the records available, regardless of whether the requester inspects or accepts copies of the records, the agency shall be authorized to collect such charges in any manner authorized by law for the collection of taxes, fees, or assessments by such agency.

(d) In any instance in which an agency is required to or has decided to withhold all or part of a requested record, the agency shall notify the requester of the specific legal authority exempting the requested record or records from disclosure by Code section, subsection, and paragraph within a reasonable amount of time not to exceed three business days or in the event the search and retrieval of records is delayed pursuant to this subsection or pursuant to subparagraph (b)(1)(A) of this Code section, then no later than three business days after the records have been retrieved. In any instance in which an agency will seek costs in excess of $25.00 for responding to a request, the agency shall notify the requester within a reasonable amount of time not to exceed three business days and inform the requester of the estimate of the costs, and the agency may defer search and retrieval of the records until the requester agrees to pay the estimated costs unless the requester has stated in his or her request a willingness to pay an amount that exceeds the search and retrieval costs. In any instance in which the estimated costs for production of the records exceeds $500.00, an agency may insist on prepayment of the costs prior to beginning search, retrieval, review, or production of the records. Whenever any person who has requested to inspect or copy a public record has not paid the cost for search, retrieval, redaction, or copying of such records when such charges have been lawfully incurred, an agency may require prepayment for compliance with all future requests for production of records from that person until the costs for the prior production of records have been paid or the dispute regarding payment resolved.

(d.1) Any other provision of this Code section to the contrary notwithstanding, the period within which any production, access, response, or notice is required from an agency with respect to a request for records, other than salary information for nonclerical staff, of intercollegiate sports programs of any unit of the University System of Georgia, including athletic departments and related private athletic associations, shall be 90 business days from the date the agency received the request.

(e) Requests by civil litigants for records that are sought as part of or for use in any ongoing civil or administrative litigation against an agency shall be made in writing and copied to counsel of record for that agency contemporaneously with their submission to that agency. The agency shall provide, at no cost, duplicate sets of all records produced in response to the request to counsel of record for that agency unless the counsel of record for that agency elects not to receive the records.

(f) As provided in this subsection, an agency's use of electronic record-keeping systems must not erode the public's right of access to records under this article. Agencies shall produce electronic copies of or, if the requester prefers, printouts of electronic records or data from data base fields that the agency maintains using the computer programs that the agency has in its possession. An agency shall not refuse to produce such electronic records, data, or data fields on the grounds that exporting data or redaction of exempted information will require inputting range, search, filter, report parameters, or similar commands or instructions into an agency's computer system so long as such commands or instructions can be executed using existing computer programs that the agency uses in the ordinary course of business to access, support, or otherwise manage the records or data. A requester may request that electronic records, data, or data fields be produced in the format in which such data or electronic records are kept by the agency, or in a standard export format such as a flat file electronic American Standard Code for Information Interchange (ASCII) format, if the agency's existing computer programs support such an export format. In such instance, the data or electronic records shall be downloaded in such format onto suitable electronic media by the agency.

(g) Requests to inspect or copy electronic messages, whether in the form of e-mail, text message, or other format, should contain information about the messages that is reasonably calculated to allow the recipient of the request to locate the messages sought, including, if known, the name, title, or office of the specific person or persons whose electronic messages are sought and, to the extent possible, the specific data bases to be searched for such messages.

(h) In lieu of providing separate printouts or copies of records or data, an agency may provide access to records through a website accessible by the public. However, if an agency receives a request for data fields, an agency shall not refuse to provide the responsive data on the grounds that the data is available in whole or in its constituent parts through a website if the requester seeks the data in the electronic format in which it is kept. Additionally, if an agency contracts with a private vendor to collect or maintain public records, the agency shall ensure that the arrangement does not limit public access to those records and that the vendor does not impede public record access and method of delivery as established by the agency or as otherwise provided for in this Code section.

(i) Any computerized index of county real estate deed records shall be printed for purposes of public inspection no less than every 30 days, and any correction made on such index shall be made a part of the printout and shall reflect the time and date that such index was corrected.

(j) No public officer or agency shall be required to prepare new reports, summaries, or compilations not in existence at the time of the request.



§§ 50-18-71. 1 and 50-18-71.2

Repealed by Ga. L. 2012, p. 218, § 2/HB 397, effective April 17, 2012.



§ 50-18-72. When public disclosure not required

(a) Public disclosure shall not be required for records that are:

(1) Specifically required by federal statute or regulation to be kept confidential;

(2) Medical or veterinary records and similar files, the disclosure of which would be an invasion of personal privacy;

(3) Except as otherwise provided by law, records compiled for law enforcement or prosecution purposes to the extent that production of such records is reasonably likely to disclose the identity of a confidential source, disclose confidential investigative or prosecution material which would endanger the life or physical safety of any person or persons, or disclose the existence of a confidential surveillance or investigation;

(4) Records of law enforcement, prosecution, or regulatory agencies in any pending investigation or prosecution of criminal or unlawful activity, other than initial police arrest reports and initial incident reports; provided, however, that an investigation or prosecution shall no longer be deemed to be pending when all direct litigation involving such investigation and prosecution has become final or otherwise terminated; and provided, further, that this paragraph shall not apply to records in the possession of an agency that is the subject of the pending investigation or prosecution; and provided, further, that the release of booking photographs shall only be permissible in accordance with Code Section 35-1-18;

(5) Individual Georgia Uniform Motor Vehicle Accident Reports, except upon the submission of a written statement of need by the requesting party to be provided to the custodian of records and to set forth the need for the report pursuant to this Code section; provided, however, that any person or entity whose name or identifying information is contained in a Georgia Uniform Motor Vehicle Accident Report shall be entitled, either personally or through a lawyer or other representative, to receive a copy of such report; and provided, further, that Georgia Uniform Motor Vehicle Accident Reports shall not be available in bulk for inspection or copying by any person absent a written statement showing the need for each such report pursuant to the requirements of this Code section. For the purposes of this subsection, the term "need" means that the natural person or legal entity who is requesting in person or by representative to inspect or copy the Georgia Uniform Motor Vehicle Accident Report:

(A) Has a personal, professional, or business connection with a party to the accident;

(B) Owns or leases an interest in property allegedly or actually damaged in the accident;

(C) Was allegedly or actually injured by the accident;

(D) Was a witness to the accident;

(E) Is the actual or alleged insurer of a party to the accident or of property actually or allegedly damaged by the accident;

(F) Is a prosecutor or a publicly employed law enforcement officer;

(G) Is alleged to be liable to another party as a result of the accident;

(H) Is an attorney stating that he or she needs the requested reports as part of a criminal case, or an investigation of a potential claim involving contentions that a roadway, railroad crossing, or intersection is unsafe;

(I) Is gathering information as a representative of a news media organization; provided, however, that such representative submits a statement affirming that the use of such accident report is in compliance with Code Section 33-24-53. Any person who knowingly makes a false statement in requesting such accident report shall be guilty of a violation of Code Section 16-10-20;

(J) Is conducting research in the public interest for such purposes as accident prevention, prevention of injuries or damages in accidents, determination of fault in an accident or accidents, or other similar purposes; provided, however, that this subparagraph shall apply only to accident reports on accidents that occurred more than 60 days prior to the request and which shall have the name, street address, telephone number, and driver's license number redacted; or

(K) Is a governmental official, entity, or agency, or an authorized agent thereof, requesting reports for the purpose of carrying out governmental functions or legitimate governmental duties;

(6) Jury list data, including, but not limited to, persons' names, dates of birth, addresses, ages, race, gender, telephone numbers, social security numbers, and when it is available, the person's ethnicity, and other confidential identifying information that is collected and used by The Council of Superior Court Clerks of Georgia for creating, compiling, and maintaining state-wide master jury lists and county master jury lists for the purpose of establishing and maintaining county jury source lists pursuant to the provisions of Chapter 12 of Title 15; provided, however, that when ordered by the judge of a court having jurisdiction over a case in which a challenge to the array of the grand or trial jury has been filed, The Council of Superior Court Clerks of Georgia, superior court clerk, or jury clerk shall provide data within the time limit established by the court for the limited purpose of such challenge. The Council of Superior Court Clerks of Georgia, superior court clerk, or jury clerk shall not be liable for any use or misuse of such data;

(7) Records consisting of confidential evaluations submitted to, or examinations prepared by, a governmental agency and prepared in connection with the appointment or hiring of a public officer or employee;

(8) Records consisting of material obtained in investigations related to the suspension, firing, or investigation of complaints against public officers or employees until ten days after the same has been presented to the agency or an officer for action or the investigation is otherwise concluded or terminated, provided that this paragraph shall not be interpreted to make such investigatory records privileged;

(9) Real estate appraisals, engineering or feasibility estimates, or other records made for or by the state or a local agency relative to the acquisition of real property until such time as the property has been acquired or the proposed transaction has been terminated or abandoned;

(10) Pending, rejected, or deferred sealed bids or sealed proposals and detailed cost estimates related thereto until such time as the final award of the contract is made, the project is terminated or abandoned, or the agency in possession of the records takes a public vote regarding the sealed bid or sealed proposal, whichever comes first;

(11) Records which identify persons applying for or under consideration for employment or appointment as executive head of an agency or of a unit of the University System of Georgia; provided, however, that at least 14 calendar days prior to the meeting at which final action or vote is to be taken on the position of executive head of an agency or five business days prior to the meeting at which final action or vote is to be taken on the position of president of a unit of the University System of Georgia, all documents concerning as many as three persons under consideration whom the agency has determined to be the best qualified for the position shall be subject to inspection and copying. Prior to the release of these documents, an agency may allow such a person to decline being considered further for the position rather than have documents pertaining to such person released. In that event, the agency shall release the documents of the next most qualified person under consideration who does not decline the position. If an agency has conducted its hiring or appointment process without conducting interviews or discussing or deliberating in executive session in a manner otherwise consistent with Chapter 14 of this title, it shall not be required to delay final action on the position. The agency shall not be required to release such records of other applicants or persons under consideration, except at the request of any such person. Upon request, the hiring agency shall furnish the number of applicants and the composition of the list by such factors as race and sex. The agency shall not be allowed to avoid the provisions of this paragraph by the employment of a private person or agency to assist with the search or application process;

(12) Related to the provision of staff services to individual members of the General Assembly by the Legislative and Congressional Reapportionment Office, the Senate Research Office, or the House Budget and Research Office, provided that this exception shall not have any application to records related to the provision of staff services to any committee or subcommittee or to any records which are or have been previously publicly disclosed by or pursuant to the direction of an individual member of the General Assembly;

(13) Records that are of historical research value which are given or sold to public archival institutions, public libraries, or libraries of a unit of the Board of Regents of the University System of Georgia when the owner or donor of such records wishes to place restrictions on access to the records. No restriction on access, however, may extend more than 75 years from the date of donation or sale. This exemption shall not apply to any records prepared in the course of the operation of state or local governments of the State of Georgia;

(14) Records that contain information from the Department of Natural Resources inventory and register relating to the location and character of a historic property or of historic properties as those terms are defined in Code Sections 12-3-50.1 and 12-3-50.2 if the Department of Natural Resources through its Division of Historic Preservation determines that disclosure will create a substantial risk of harm, theft, or destruction to the property or properties or the area or place where the property or properties are located;

(15) Records of farm water use by individual farms as determined by water-measuring devices installed pursuant to Code Section 12-5-31 or 12-5-105; provided, however, that compilations of such records for the 52 large watershed basins as identified by the eight-digit United States Geologic Survey hydrologic code or an aquifer that do not reveal farm water use by individual farms shall be subject to disclosure under this article;

(16) Agricultural or food system records, data, or information that are considered by the Department of Agriculture to be a part of the critical infrastructure, provided that nothing in this paragraph shall prevent the release of such records, data, or information to another state or federal agency if the release of such records, data, or information is necessary to prevent or control disease or to protect public health, safety, or welfare. As used in this paragraph, the term "critical infrastructure" shall have the same meaning as in 42 U.S.C. Section 5195c(e). Such records, data, or information shall be subject to disclosure only upon the order of a court of competent jurisdiction;

(17) Records, data, or information collected, recorded, or otherwise obtained that is deemed confidential by the Department of Agriculture for the purposes of the national animal identification system, provided that nothing in this paragraph shall prevent the release of such records, data, or information to another state or federal agency if the release of such records, data, or information is necessary to prevent or control disease or to protect public health, safety, or welfare. As used in this paragraph, the term "national animal identification program" means a national program intended to identify animals and track them as they come into contact with or commingle with animals other than herdmates from their premises of origin. Such records, data, or information shall be subject to disclosure only upon the order of a court of competent jurisdiction;

(18) Records that contain site-specific information regarding the occurrence of rare species of plants or animals or the location of sensitive natural habitats on public or private property if the Department of Natural Resources determines that disclosure will create a substantial risk of harm, theft, or destruction to the species or habitats or the area or place where the species or habitats are located; provided, however, that the owner or owners of private property upon which rare species of plants or animals occur or upon which sensitive natural habitats are located shall be entitled to such information pursuant to this article;

(19) Records that reveal the names, home addresses, telephone numbers, security codes, e-mail addresses, or any other data or information developed, collected, or received by counties or municipalities in connection with neighborhood watch or public safety notification programs or with the installation, servicing, maintaining, operating, selling, or leasing of burglar alarm systems, fire alarm systems, or other electronic security systems; provided, however, that initial police reports and initial incident reports shall remain subject to disclosure pursuant to paragraph (4) of this subsection;

(20) (A) Records that reveal an individual's social security number, mother's birth name, credit card information, debit card information, bank account information, account number, utility account number, password used to access his or her account, financial data or information, insurance or medical information in all records, unlisted telephone number if so designated in a public record, personal e-mail address or cellular telephone number, day and month of birth, and information regarding public utility, television, Internet, or telephone accounts held by private customers, provided that nonitemized bills showing amounts owed and amounts paid shall be available. Items exempted by this subparagraph shall be redacted prior to disclosure of any record requested pursuant to this article; provided, however, that such information shall not be redacted from such records if the person or entity requesting such records requests such information in a writing signed under oath by such person or a person legally authorized to represent such entity which states that such person or entity is gathering information as a representative of a news media organization for use in connection with news gathering and reporting; and provided, further, that such access shall be limited to social security numbers and day and month of birth; and provided, further, that the news media organization exception in this subparagraph shall not apply to paragraph (21) of this subsection.

(B) This paragraph shall have no application to:

(i) The disclosure of information contained in the records or papers of any court or derived therefrom including without limitation records maintained pursuant to Article 9 of Title 11;

(ii) The disclosure of information to a court, prosecutor, or publicly employed law enforcement officer, or authorized agent thereof, seeking records in an official capacity;

(iii) The disclosure of information to a public employee of this state, its political subdivisions, or the United States who is obtaining such information for administrative purposes, in which case, subject to applicable laws of the United States, further access to such information shall continue to be subject to the provisions of this paragraph;

(iv) The disclosure of information as authorized by the order of a court of competent jurisdiction upon good cause shown to have access to any or all of such information upon such conditions as may be set forth in such order;

(v) The disclosure of information to the individual in respect of whom such information is maintained, with the authorization thereof, or to an authorized agent thereof; provided, however, that the agency maintaining such information shall require proper identification of such individual or such individual's agent, or proof of authorization, as determined by such agency;

(vi) The disclosure of the day and month of birth and mother's birth name of a deceased individual;

(vii) The disclosure by an agency of credit or payment information in connection with a request by a consumer reporting agency as that term is defined under the federal Fair Credit Reporting Act (15 U.S.C. Section 1681, et seq.);

(viii) The disclosure by an agency of information in its records in connection with the agency's discharging or fulfilling of its duties and responsibilities, including, but not limited to, the collection of debts owed to the agency or individuals or entities whom the agency assists in the collection of debts owed to the individual or entity;

(ix) The disclosure of information necessary to comply with legal or regulatory requirements or for legitimate law enforcement purposes; or

(x) The disclosure of the date of birth within criminal records.

(C) Records and information disseminated pursuant to this paragraph may be used only by the authorized recipient and only for the authorized purpose. Any person who obtains records or information pursuant to the provisions of this paragraph and knowingly and willfully discloses, distributes, or sells such records or information to an unauthorized recipient or for an unauthorized purpose shall be guilty of a misdemeanor of a high and aggravated nature and upon conviction thereof shall be punished as provided in Code Section 17-10-4. Any person injured thereby shall have a cause of action for invasion of privacy.

(D) In the event that the custodian of public records protected by this paragraph has good faith reason to believe that a pending request for such records has been made fraudulently, under false pretenses, or by means of false swearing, such custodian shall apply to the superior court of the county in which such records are maintained for a protective order limiting or prohibiting access to such records.

(E) This paragraph shall supplement and shall not supplant, overrule, replace, or otherwise modify or supersede any provision of statute, regulation, or law of the federal government or of this state as now or hereafter amended or enacted requiring, restricting, or prohibiting access to the information identified in subparagraph (A) of this paragraph and shall constitute only a regulation of the methods of such access where not otherwise provided for, restricted, or prohibited;

(21) Records concerning public employees that reveal the public employee's home address, home telephone number, day and month of birth, social security number, insurance or medical information, mother's birth name, credit card information, debit card information, bank account information, account number, utility account number, password used to access his or her account, financial data or information other than compensation by a government agency, unlisted telephone number if so designated in a public record, and the identity of the public employee's immediate family members or dependents. This paragraph shall not apply to public records that do not specifically identify public employees or their jobs, titles, or offices. For the purposes of this paragraph, the term "public employee" means any officer, employee, or former employee of:

(A) The State of Georgia or its agencies, departments, or commissions;

(B) Any county or municipality or its agencies, departments, or commissions;

(C) Other political subdivisions of this state;

(D) Teachers in public and charter schools and nonpublic schools; or

(E) Early care and education programs administered through the Department of Early Care and Learning;

(22) Records of the Department of Early Care and Learning that contain the:

(A) Names of children and day and month of each child's birth;

(B) Names, addresses, telephone numbers, or e-mail addresses of parents, immediate family members, and emergency contact persons; or

(C) Names or other identifying information of individuals who report violations to the department;

(23) Public records containing information that would disclose or might lead to the disclosure of any component in the process used to execute or adopt an electronic signature, if such disclosure would or might cause the electronic signature to cease being under the sole control of the person using it. For purposes of this paragraph, the term "electronic signature" has the same meaning as that term is defined in Code Section 10-12-2;

(24) Records acquired by an agency for the purpose of establishing or implementing, or assisting in the establishment or implementation of, a carpooling or ridesharing program, including, but not limited to, the formation of carpools, vanpools, or buspools, the provision of transit routes, rideshare research, and the development of other demand management strategies such as variable working hours and telecommuting;

(25) (A) Records the disclosure of which would compromise security against sabotage or criminal or terrorist acts and the nondisclosure of which is necessary for the protection of life, safety, or public property, which shall be limited to the following:

(i) Security plans and vulnerability assessments for any public utility, technology infrastructure, building, facility, function, or activity in effect at the time of the request for disclosure or pertaining to a plan or assessment in effect at such time;

(ii) Any plan for protection against terrorist or other attacks that depends for its effectiveness in whole or in part upon a lack of general public knowledge of its details;

(iii) Any document relating to the existence, nature, location, or function of security devices designed to protect against terrorist or other attacks that depend for their effectiveness in whole or in part upon a lack of general public knowledge;

(iv) Any plan, blueprint, or other material which if made public could compromise security against sabotage, criminal, or terroristic acts; and

(v) Records of any government sponsored programs concerning training relative to governmental security measures which would identify persons being trained or instructors or would reveal information described in divisions (i) through (iv) of this subparagraph.

(B) In the event of litigation challenging nondisclosure pursuant to this paragraph by an agency of a document covered by this paragraph, the court may review the documents in question in camera and may condition, in writing, any disclosure upon such measures as the court may find to be necessary to protect against endangerment of life, safety, or public property.

(C) As used in division (i) of subparagraph (A) of this paragraph, the term "activity" means deployment or surveillance strategies, actions mandated by changes in the federal threat level, motorcades, contingency plans, proposed or alternative motorcade routes, executive and dignitary protection, planned responses to criminal or terrorist actions, after-action reports still in use, proposed or actual plans and responses to bioterrorism, and proposed or actual plans and responses to requesting and receiving the National Pharmacy Stockpile;

(26) Unless the request is made by the accused in a criminal case or by his or her attorney, public records of an emergency 9-1-1 system, as defined in paragraph (5) of Code Section 46-5-122, containing information which would reveal the name, address, or telephone number of a person placing a call to a public safety answering point. Such information may be redacted from such records if necessary to prevent the disclosure of the identity of a confidential source, to prevent disclosure of material which would endanger the life or physical safety of any person or persons, or to prevent the disclosure of the existence of a confidential surveillance or investigation;

(26.1) In addition to the exemption provided by paragraph (26) of this subsection, audio recordings of a 9-1-1 telephone call to a public safety answering point which contain the speech in distress or cries in extremis of a caller who died during the call or the speech or cries of a person who was a minor at the time of the call, except to the following, provided that the person seeking the audio recording of a 9-1-1 telephone call submits a sworn affidavit that attests to the facts necessary to establish eligibility under this paragraph:

(A) A duly appointed representative of a deceased caller's estate;

(B) A parent or legal guardian of a minor caller;

(C) An accused in a criminal case when, in the good faith belief of the accused, the audio recording of the 9-1-1 telephone call is relevant to his or her criminal proceeding;

(D) A party to a civil action when, in the good faith belief of such party, the audio recording of the 9-1-1 telephone call is relevant to the civil action;

(E) An attorney for any of the persons identified in subparagraphs (A) through (D) of this paragraph; or

(F) An attorney for a person who may pursue a civil action when, in the good faith belief of such attorney, the audio recording of the 9-1-1 telephone call is relevant to the potential civil action;

(26.2) Audio and video recordings from devices used by law enforcement officers in a place where there is a reasonable expectation of privacy when there is no pending investigation, except to the following, provided that the person seeking the audio or video recording submits a sworn affidavit that attests to the facts necessary to establish eligibility under this paragraph:

(A) A duly appointed representative of a deceased's estate when the decedent was depicted or heard on such recording;

(B) A parent or legal guardian of a minor depicted or heard on such recording;

(C) An accused in a criminal case when, in the good faith belief of the accused, such recording is relevant to his or her criminal proceeding;

(D) A party to a civil action when, in the good faith belief of such party, such recording is relevant to the civil action;

(E) An attorney for any of the persons identified in subparagraphs (A) through (D) of this paragraph; or

(F) An attorney for a person who may pursue a civil action when, in the good faith belief of such attorney, such recording is relevant to the potential civil action;

(27) Records of athletic or recreational programs, available through the state or a political subdivision of the state, that include information identifying a child or children 12 years of age or under by name, address, telephone number, or emergency contact, unless such identifying information has been redacted;

(28) Records of the State Road and Tollway Authority which would reveal the financial accounts or travel history of any individual who is a motorist upon any toll project;

(29) Records maintained by public postsecondary educational institutions in this state and associated foundations of such institutions that contain personal information concerning donors or potential donors to such institutions or foundations; provided, however, that the name of any donor and the amount of donation made by such donor shall be subject to disclosure if such donor or any entity in which such donor has a substantial interest transacts business with the public postsecondary educational institution to which the donation is made within three years of the date of such donation. As used in this paragraph, the term "transact business" means to sell or lease any personal property, real property, or services on behalf of oneself or on behalf of any third party as an agent, broker, dealer, or representative in an amount in excess of $10,000.00 in the aggregate in a calendar year; and the term "substantial interest" means the direct or indirect ownership of more than 25 percent of the assets or stock of an entity;

(30) Records of the Metropolitan Atlanta Rapid Transit Authority or of any other transit system that is connected to that system's TransCard, SmartCard, or successor or similar system which would reveal the financial records or travel history of any individual who is a purchaser of a TransCard, SmartCard, or successor or similar fare medium. Such financial records shall include, but not be limited to, social security number, home address, home telephone number, e-mail address, credit or debit card information, and bank account information but shall not include the user's name;

(31) Building mapping information produced and maintained pursuant to Article 10 of Chapter 3 of Title 38;

(32) Notwithstanding the provisions of paragraph (4) of this subsection, any physical evidence or investigatory materials that are evidence of an alleged violation of Part 2 of Article 3 of Chapter 12 of Title 16 and are in the possession, custody, or control of law enforcement, prosecution, or regulatory agencies;

(33) Records that are expressly exempt from public inspection pursuant to Code Sections 47-1-14 and 47-7-127;

(34) Any trade secrets obtained from a person or business entity that are required by law, regulation, bid, or request for proposal to be submitted to an agency. An entity submitting records containing trade secrets that wishes to keep such records confidential under this paragraph shall submit and attach to the records an affidavit affirmatively declaring that specific information in the records constitute trade secrets pursuant to Article 27 of Chapter 1 of Title 10. If such entity attaches such an affidavit, before producing such records in response to a request under this article, the agency shall notify the entity of its intention to produce such records as set forth in this paragraph. If the agency makes a determination that the specifically identified information does not in fact constitute a trade secret, it shall notify the entity submitting the affidavit of its intent to disclose the information within ten days unless prohibited from doing so by an appropriate court order. In the event the entity wishes to prevent disclosure of the requested records, the entity may file an action in superior court to obtain an order that the requested records are trade secrets exempt from disclosure. The entity filing such action shall serve the requestor with a copy of its court filing. If the agency makes a determination that the specifically identified information does constitute a trade secret, the agency shall withhold the records, and the requester may file an action in superior court to obtain an order that the requested records are not trade secrets and are subject to disclosure;

(35) Data, records, or information of a proprietary nature produced or collected by or for faculty or staff of state institutions of higher learning, or other governmental agencies, in the conduct of, or as a result of, study or research on commercial, scientific, technical, or scholarly issues, whether sponsored by the institution alone or in conjunction with a governmental body or private concern, where such data, records, or information has not been publicly released, published, copyrighted, or patented;

(36) Any data, records, or information developed, collected, or received by or on behalf of faculty, staff, employees, or students of an institution of higher education or any public or private entity supporting or participating in the activities of an institution of higher education in the conduct of, or as a result of, study or research on medical, scientific, technical, scholarly, or artistic issues, whether sponsored by the institution alone or in conjunction with a governmental body or private entity, until such information is published, patented, otherwise publicly disseminated, or released to an agency whereupon the request must be made to the agency. This paragraph shall apply to, but shall not be limited to, information provided by participants in research, research notes and data, discoveries, research projects, methodologies, protocols, and creative works;

(37) Any record that would not be subject to disclosure, or the disclosure of which would jeopardize the receipt of federal funds, under 20 U.S.C. Section 1232g or its implementing regulations;

(38) Unless otherwise provided by law, records consisting of questions, scoring keys, and other materials constituting a test that derives value from being unknown to the test taker prior to administration which is to be administered by an agency, including, but not limited to, any public school, any unit of the Board of Regents of the University System of Georgia, any public technical school, the State Board of Education, the Office of Student Achievement, the Professional Standards Commission, or a local school system, if reasonable measures are taken by the owner of the test to protect security and confidentiality; provided, however, that the State Board of Education may establish procedures whereby a person may view, but not copy, such records if viewing will not, in the judgment of the board, affect the result of administration of such test. These limitations shall not be interpreted by any court of law to include or otherwise exempt from inspection the records of any athletic association or other nonprofit entity promoting intercollegiate athletics;

(39) Records disclosing the identity or personally identifiable information of any person participating in research on commercial, scientific, technical, medical, scholarly, or artistic issues conducted by the Department of Community Health, the Department of Public Health, the Department of Behavioral Health and Developmental Disabilities, or a state institution of higher education whether sponsored by the institution alone or in conjunction with a governmental body or private entity;

(40) Any permanent records maintained by a judge of the probate court pursuant to Code Section 16-11-129, relating to weapons carry licenses, or pursuant to any other requirement for maintaining records relative to the possession of firearms, except to the extent that such records relating to licensing and possession of firearms are sought by law enforcement agencies or a judge of the probate court as provided by law;

(41) Records containing communications subject to the attorney-client privilege recognized by state law; provided, however, that this paragraph shall not apply to the factual findings, but shall apply to the legal conclusions, of an attorney conducting an investigation on behalf of an agency so long as such investigation does not pertain to pending or potential litigation, settlement, claims, administrative proceedings, or other judicial actions brought or to be brought by or against the agency or any officer or employee; and provided, further, that such investigations conducted by hospital authorities to ensure compliance with federal or state law, regulations, or reimbursement policies shall be exempt from disclosure if such investigations are otherwise subject to the attorney-client privilege. Attorney-client communications, however, may be obtained in a proceeding under Code Section 50-18-73 to prove justification or lack thereof in refusing disclosure of documents under this Code section provided the judge of the court in which such proceeding is pending shall first determine by an in camera examination that such disclosure would be relevant on that issue. In addition, when an agency withholds information subject to this paragraph, any party authorized to bring a proceeding under Code Section 50-18-73 may request that the judge of the court in which such proceeding is pending determine by an in camera examination whether such information was properly withheld;

(42) Confidential attorney work product; provided, however, that this paragraph shall not apply to the factual findings, but shall apply to the legal conclusions, of an attorney conducting an investigation on behalf of an agency so long as such investigation does not pertain to pending or potential litigation, settlement, claims, administrative proceedings, or other judicial actions brought or to be brought by or against the agency or any officer or employee; and provided, further, that such investigations conducted by hospital authorities to ensure compliance with federal or state law, regulations, or reimbursement policies shall be exempt from disclosure if such investigations are otherwise subject to confidentiality as attorney work product. In addition, when an agency withholds information subject to this paragraph, any party authorized to bring a proceeding under Code Section 50-18-73 may request that the judge of the court in which such proceeding is pending determine by an in camera examination whether such information was properly withheld;

(43) Records containing tax matters or tax information that is confidential under state or federal law;

(44) Records consisting of any computer program or computer software used or maintained in the course of operation of a public office or agency; provided, however, that data generated, kept, or received by an agency shall be subject to inspection and copying as provided in this article;

(45) Records pertaining to the rating plans, rating systems, underwriting rules, surveys, inspections, statistical plans, or similar proprietary information used to provide or administer liability insurance or self-insurance coverage to any agency;

(46) Documents maintained by any agency, as such term is defined in subparagraph (a)(1)(A) of Code Section 50-14-1, which pertain to an economic development project until the economic development project is secured by binding commitment, provided that any such documents shall be disclosed upon proper request after a binding commitment has been secured or the project has been terminated. No later than five business days after the Department of Economic Development secures a binding commitment and the department has committed the use of state funds from the OneGeorgia Authority or funds from Regional Economic Business Assistance for the project pursuant to Code Section 50-8-8, or other provisions of law, the Department of Economic Development shall give notice that a binding commitment has been reached by posting on its website notice of the project in conjunction with a copy of the Department of Economic Development's records documenting the bidding commitment made in connection with the project and the negotiation relating thereto and by publishing notice of the project and participating parties in the legal organ of each county in which the economic development project is to be located. As used in this paragraph, the term "economic development project" means a plan or proposal to locate a business, or to expand a business, that would involve an expenditure of more than $25 million by the business or the hiring of more than 50 employees by the business;

(47) Records related to a training program operated under the authority of Article 3 of Chapter 4 of Title 20 disclosing an economic development project prior to a binding commitment having been secured, relating to job applicants, or identifying proprietary hiring practices, training, skills, or other business methods and practices of a private entity. As used in this paragraph, the term "economic development project" means a plan or proposal to locate a business, or to expand a business, that would involve an expenditure of more than $25 million by the business or the hiring of more than 50 employees by the business;

(48) Records that are expressly exempt from public inspection pursuant to Code Section 47-20-87;

(49) Data, records, or information acquired by the Commissioner of Labor or the Department of Labor as part of any investigation required pursuant to Code Section 39-2-18, relating to minors employed as actors or performers; or

(50) Held by the Georgia Superior Court Clerks' Cooperative Authority or any other public or private entity for and on behalf of a clerk of superior court; provided, however, that such records may be obtained from a clerk of superior court unless otherwise exempted from disclosure.

(b) This Code section shall be interpreted narrowly so as to exclude from disclosure only that portion of a public record to which an exclusion is directly applicable. It shall be the duty of the agency having custody of a record to provide all other portions of a record for public inspection or copying.

(c) (1) Notwithstanding any other provision of this article, an exhibit tendered to the court as evidence in a criminal or civil trial shall not be open to public inspection without approval of the judge assigned to the case.

(2) Except as provided in subsection (d) of this Code section, in the event inspection is not approved by the court, in lieu of inspection of such an exhibit, the custodian of such an exhibit shall, upon request, provide one or more of the following:

(A) A photograph;

(B) A photocopy;

(C) A facsimile; or

(D) Another reproduction.

(3) The provisions of this article regarding fees for production of a record, including, but not limited to, subsections (c) and (d) of Code Section 50-18-71, shall apply to exhibits produced according to this subsection.

(d) Any physical evidence that is used as an exhibit in a criminal or civil trial to show or support an alleged violation of Part 2 of Article 3 of Chapter 12 of Title 16 shall not be open to public inspection except by court order. If the judge approves inspection of such physical evidence, the judge shall designate, in writing, the facility owned or operated by an agency of the state or local government where such physical evidence may be inspected. If the judge permits inspection, such property or material shall not be photographed, copied, or reproduced by any means. Any person who violates the provisions of this subsection shall be guilty of a felony and, upon conviction thereof, shall be punished by imprisonment for not less than one nor more than 20 years, a fine of not more than $100,000.00, or both.



§ 50-18-73. Jurisdiction to enforce article; attorney's fees and litigation expenses; good faith reliance as defense to action

(a) The superior courts of this state shall have jurisdiction in law and in equity to entertain actions against persons or agencies having custody of records open to the public under this article to enforce compliance with the provisions of this article. Such actions may be brought by any person, firm, corporation, or other entity. In addition, the Attorney General shall have authority to bring such actions in his or her discretion as may be appropriate to enforce compliance with this article and to seek either civil or criminal penalties or both.

(b) In any action brought to enforce the provisions of this chapter in which the court determines that either party acted without substantial justification either in not complying with this chapter or in instituting the litigation, the court shall, unless it finds that special circumstances exist, assess in favor of the complaining party reasonable attorney's fees and other litigation costs reasonably incurred. Whether the position of the complaining party was substantially justified shall be determined on the basis of the record as a whole which is made in the proceeding for which fees and other expenses are sought.

(c) Any agency or person who provides access to information in good faith reliance on the requirements of this chapter shall not be liable in any action on account of such decision.



§ 50-18-74. Penalty for violations; procedure for commencement of prosecution.

(a) Any person or entity knowingly and willfully violating the provisions of this article by failing or refusing to provide access to records not subject to exemption from this article, by knowingly and willingly failing or refusing to provide access to such records within the time limits set forth in this article, or by knowingly and willingly frustrating or attempting to frustrate the access to records by intentionally making records difficult to obtain or review shall be guilty of a misdemeanor and upon conviction shall be punished by a fine not to exceed $1,000.00 for the first violation. Alternatively, a civil penalty may be imposed by the court in any civil action brought pursuant to this article against any person who negligently violates the terms of this article in an amount not to exceed $1,000.00 for the first violation. A civil penalty or criminal fine not to exceed $2,500.00 per violation may be imposed for each additional violation that the violator commits within a 12 month period from the date the first penalty or fine was imposed. It shall be a defense to any criminal action under this Code section that a person has acted in good faith in his or her actions. In addition, persons or entities that destroy records for the purpose of preventing their disclosure under this article may be subject to prosecution under Code Section 45-11-1.

(b) A prosecution under this Code section may only be commenced by issuance of a citation in the same manner as an arrest warrant for a peace officer pursuant to Code Section 17-4-40; such citation shall be personally served upon the accused. The defendant shall not be arrested prior to the time of trial, except that a defendant who fails to appear for arraignment or trial may thereafter be arrested pursuant to a bench warrant and required to post a bond for his or her future appearance.



§ 50-18-75. Confidentiality of communications between Office of Legislative Counsel and certain persons

Communications between the Office of Legislative Counsel and the following persons shall be privileged and confidential: members of the General Assembly, the Lieutenant Governor, and persons acting on behalf of such public officers; and such communications, and records and work product relating to such communications, shall not be subject to inspection or disclosure under this article or any other law or under judicial process; provided, however, that this privilege shall not apply where it is waived by the affected public officer or officers. The privilege established under this Code section is in addition to any other constitutional, statutory, or common law privilege.



§ 50-18-76. Written matter exempt from disclosure under Code Section 31-10-25

No form, document, or other written matter which is required by law or rule or regulation to be filed as a vital record under the provisions of Chapter 10 of Title 31, which contains information which is exempt from disclosure under Code Section 31-10-25, and which is temporarily kept or maintained in any file or with any other documents in the office of the judge or clerk of any court prior to filing with the Department of Public Health shall be open to inspection by the general public, even though the other papers or documents in such file may be open to inspection.



§ 50-18-77. Inapplicable to public records

The procedures and fees provided for in this article shall not apply to public records, including records that are exempt from disclosure pursuant to Code Section 50-18-72, which are requested in writing by a state or federal grand jury, taxing authority, law enforcement agency, or prosecuting attorney in conjunction with an ongoing administrative, criminal, or tax investigation. The lawful custodian shall provide copies of such records to the requesting agency unless such records are privileged or disclosure to such agencies is specifically restricted by law.






Article 5 - State Records Management

§ 50-18-90. Short title

This article shall be known and may be cited as the "Georgia Records Act."



§ 50-18-91. Definitions

As used in this article, the term:

(1) "Agency" means any state office, department, division, board, bureau, commission, authority, or other separate unit of state government created or established by law.

(2) "Court record" means all documents, papers, letters, maps, books (except books formally organized in libraries), microfilm, magnetic tape, or other material, regardless of physical form or characteristics, made or received pursuant to law or ordinance or, in the necessary performance of any judicial function, created or received by an official of the Supreme Court, Court of Appeals, and any superior, state, juvenile, probate, or magistrate court. "Court record" includes records of the offices of the judge, clerk, prosecuting attorney, public defender, court reporter, or any employee of the court.

(3) "Division" means the Division of Archives and History of the University System of Georgia.

(4) "Georgia State Archives" means an establishment maintained by the division for the preservation of those records and other papers that have been determined by the division to have sufficient historical and other value to warrant their continued preservation by the state and that have been accepted by the division for deposit in its custody.

(5) "Records" means all documents, papers, letters, maps, books (except books in formally organized libraries), microfilm, magnetic tape, or other material, regardless of physical form or characteristics, made or received pursuant to law or ordinance or in performance of functions by any agency.

(6) "Records center" means an establishment maintained by the division primarily for the storage, processing, servicing, and security of public records that must be retained for varying periods of time but need not be retained in an agency's office equipment or office space.

(7) "Record series" means documents or records having similar physical characteristics or relating to a similar function or activity that are filed in a unified arrangement.

(8) "Records management" means the application of management techniques to the creation, utilization, maintenance, retention, preservation, and disposal of records undertaken to reduce costs and improve efficiency of record keeping. "Records management" includes management of filing and microfilming equipment and supplies; filing and information retrieval systems; files, correspondence, reports, and forms management; historical documentation; micrographics; retention programming; and vital records protection.

(9) "Retention schedule" means a set of disposition instructions prescribing how long, where, and in what form a record series shall be kept.

(10) "Vital records" means any record vital to the resumption or continuation of operations, or both; to the re-creation of the legal and financial status of government in the state; or to the protection and fulfillment of obligations to citizens of the state.



§ 50-18-92. Creation of State Records Committee; membership; duties; retention schedules; appeal to committee by agency heads; court records

(a) There is created the State Records Committee, to be composed of the Governor, the Secretary of State, the chancellor of the University System of Georgia, an appointee of the Governor who is not the Attorney General, the state auditor, and an officer of a governing body, as such terms are defined in subsection (a) of Code Section 50-18-99, to be appointed by the chancellor, or their designated representatives. It shall be the duty of the committee to review, approve, disapprove, amend, or modify retention schedules submitted by agency heads, school boards, county governments, and municipal governments through the division for the disposition of records based on administrative, legal, fiscal, or historical values. Except as provided in Code Section 50-18-96, the retention schedules, once approved, shall be authoritative, shall be directive, and shall have the force and effect of law. A retention schedule may be determined by four members of the committee. Retention schedules may be amended by the committee on change of program mission or legislative changes affecting the records. The chancellor of the University System of Georgia shall serve as chairperson of the committee and shall schedule meetings of the committee as required. Four members shall constitute a quorum. Each agency head has the right of appeal to the committee for actions taken under this Code section.

(b) Each court of this state may recommend to the State Records Committee and the Administrative Office of the Courts retention schedules for records of that court. The committee, with the concurrence of the Administrative Office of the Courts, shall adopt retention schedules for court records of each court. The destruction of court records by retention schedule shall not be construed as affecting the status of each court as a court of record.



§ 50-18-93. Duties of division

It shall be the duty of the division to:

(1) Establish and administer, under the direction of a state records management officer, who shall be employed under the rules and regulations of the State Personnel Board, a records management program;

(2) Develop and issue procedures, rules, and regulations establishing standards for efficient and economical management methods relating to the creation, maintenance, utilization, retention, preservation, and disposition of records, filing equipment, supplies, microfilming of records, and vital records programs;

(3) Assist state agencies in implementing records programs by providing consultative services in records management, conducting surveys in order to recommend more efficient records management practices, and providing training for records management personnel; and

(4) Operate a records center or centers which shall accept all records transferred to it through the operation of approved retention schedules, provide secure storage and reference service for the same, and submit written notice to the applicable agency of intended destruction of records in accordance with approved retention schedules.



§ 50-18-94. Duties of agencies

It shall be the duty of each agency to:

(1) Cause to be made and preserved records containing adequate and proper documentation of the organization, functions, policies, decisions, procedures, and essential transactions of the agency and designed to furnish the information necessary to protect the legal and financial rights of the government and of persons directly affected by the agency's activities;

(2) Cooperate fully with the division in complying with this article;

(3) Establish and maintain an active and continuing program for the economical and efficient management of records and assist the division in the conduct of records management surveys;

(4) Implement records management procedures and regulations issued by the division;

(5) Submit to the division, in accordance with the rules and regulations of the division, a recommended retention schedule for each record series in its custody, except that schedules for common-type files may be established by the division. No records will be scheduled for permanent retention in an office. No records will be scheduled for retention any longer than is absolutely necessary in the performance of required functions. Records requiring retention for several years will be transferred to the records center for low-cost storage at the earliest possible date following creation;

(6) Establish necessary safeguards against the removal or loss of records and such further safeguards as may be required by regulations of the division. The safeguards shall include notification to all officials and employees of the agency that no records in the custody of the agency are to be alienated or destroyed except in accordance with this article; and

(7) Designate an agency records management officer who shall establish and operate a records management program.



§ 50-18-95. Agency heads retain authority to determine records required by departments; treatment of confidential records

(a) Nothing in this article shall be construed to divest agency heads of the authority to determine the nature and form of records required in the administration of their several departments. Notwithstanding this Code section, agency heads shall carry out the provisions of Code Section 50-18-94.

(b) Any records designated confidential by law shall be so treated by the division in the maintenance, storage, and disposition of such confidential records. These records shall be destroyed in such a manner that they cannot be read, interpreted, or reconstructed.



§ 50-18-96. Retention of video recordings from law enforcement sources; destruction; presumption from destruction; fee for duplication

(a) As used in this Code section, the term "governing body" shall have the same meaning as set forth in Code Section 50-18-99.

(b) Video recordings from law enforcement body-worn devices or devices located on or inside of law enforcement vehicles shall be retained for 180 days from the date of such recording except:

(1) If such recording is part of a criminal investigation, shows a vehicular accident, shows the detainment or arrest of an individual, or shows a law enforcement officer's use of force, it shall be retained for 30 months from the date of such recording; and

(2) If such recording contains evidence that is or can reasonably be anticipated to be necessary for pending litigation, it shall be retained for 30 months from the date of such recording, and if litigation is commenced during such period it shall be retained until a final adjudication of such litigation.

(c) The retention periods described in this Code section are de minimis.

(d) This Code section shall not require the destruction of such video recording after the required retention period.

(e) Any video recording destroyed pursuant to the retention schedule provided in this Code section shall be deemed to have been properly destroyed, and no evidentiary presumption shall be made that such recording was harmful to the governing body or any law enforcement officer depicted in such recording.

(f) A governing body or law enforcement officer shall not have a duty to redact or obscure people, objects, or information that appear in a video recording from any law enforcement body-worn device or device located on or inside of a law enforcement vehicle, nor shall such body or officer have any civil liability for such depiction.

(g) Notwithstanding fees imposed pursuant to Article 4 of this chapter, an additional fee of $10.00 shall be imposed for the copying of video recordings from law enforcement body-worn devices or devices located on or inside of a law enforcement vehicle.



§ 50-18-97. Effect of certified copies of records; fee

The division may make certified copies under seal of any records or any preservation duplicates transferred or deposited in the Georgia State Archives or the records center or may make reproductions of such records. The certified copies or reproductions, when signed by the director of the division, shall have the same force and effect as if made by the agency from which the records were received. The division may establish and charge reasonable fees for such services.



§ 50-18-98. Title to records; access to records of constitutional officers

(a) Title to any record transferred to the Georgia State Archives as authorized by this article shall be vested in the division. The division shall not destroy any record transferred to it by an agency without consulting with the proper official of the transferring agency prior to submitting a retention schedule requesting such destruction to the State Records Committee. Access to records of constitutional officers shall be at the discretion of the constitutional officer who created, received, or maintained the records, but no limitation on access to such records shall extend more than 25 years after creation of the records. As used in this Code section, the term "constitutional officer" means the Governor, Lieutenant Governor, Secretary of State, Attorney General, State School Superintendent, Commissioner of Insurance, Commissioner of Agriculture, or Commissioner of Labor.

(b) Title to any record transferred to the records center shall remain in the agency transferring such record to the records center.



§ 50-18-99. Records management programs for local governments

(a) As used in this Code section, the term:

(1) "Governing body" means the governing body of any county, municipality, or consolidated government. The term includes school boards of this state.

(2) "Office or officer" means any county office or officer or any office or officer under the jurisdiction of a governing body which maintains or is responsible for records.

(b) This article shall apply to local governments, except as modified in this Code section.

(c) All records created or received in the performance of a public duty or paid for by public funds by a governing body are deemed to be public property and shall constitute a record of public acts.

(d) Prior to July 1, 1983, each office or officer shall recommend to the governing body a retention schedule. This schedule shall include an inventory of the type of records maintained and the length of time each type of record shall be maintained in the office or in a record-holding area. These retention periods shall be based on the legal, fiscal, administrative, and historical needs for the record. Schedules previously approved by the State Records Committee will remain in effect until changed by the governing body.

(e) Prior to January 1, 1984, each governing body shall approve by resolution or ordinance a records management plan which shall include but not be limited to:

(1) The name of the person or title of the officer who will coordinate and perform the responsibilities of the governing body under this article;

(2) Each retention schedule approved by the governing body; and

(3) Provisions for maintenance and security of the records.

(f) The Board of Regents of the University System of Georgia, through the division, shall coordinate all records management matters for purposes of this Code section. The division shall provide local governments with a list of common types of records maintained together with recommended retention periods and shall provide training and assistance as required. The division shall advise local governments of records of historical value which may be deposited in the state archives. All other records shall be maintained by the local government.

(g) Except as otherwise provided by law, ordinance, or policy adopted by the office or officer responsible for maintaining the records, all records shall be open to the public or the state or any agency thereof.



§ 50-18-100. Lifting restrictions on access to confidential, classified, or restricted records after 75 years; earlier lifting

(a) This Code section applies only to those records:

(1) That are confidential, classified, or restricted by Acts of the General Assembly or may be declared to be confidential, classified, or restricted by future Acts of the General Assembly, unless the future Acts specifically exempt these records from this Code section; and

(2) That have been, or are in the future, deposited in the Georgia State Archives or in other state operated archival institutions because of their value for historical research.

(b) All restrictions on access to records covered by this Code section are lifted and removed 75 years after the creation of the record.

(c) Restrictions on access to records covered by this Code section may be lifted and removed as early as 20 years after the creation of the record on unanimous approval in writing of the State Records Committee.

(d) Applications requesting that the State Records Committee review and consider lifting such restrictions may be made either by the director of the division or by the head of the agency that transferred the record to the archives.

(e) Notwithstanding any other provisions of this Code to the contrary, a date of birth or maiden name contained in genealogical research notes, papers, records, and publications donated to or acquired by the division shall be open to any qualified researcher.



§ 50-18-101. Use of confidential, classified, or restricted records for research; limitations

(a) Records that by law are confidential, classified, or restricted may be used for research purposes by private researchers providing that:

(1) The researcher is qualified to perform such research;

(2) The research topic is designed to produce a study that would be of potential benefit to the state or its citizens; and

(3) The researcher will agree in writing to protect the confidentiality of the information contained in the records.

When the purpose of the confidentiality is to protect the rights of privacy of any person or persons who are named in the records, the researcher must agree not to refer to the persons, either in his notes or in his finished study or in any manner, in such a way that they can be identified. When the purpose of the confidentiality is to protect other information, the researcher must agree not to divulge that information.

(b) The head of the agency that created the records, or his designee, shall determine whether or not the researcher and his research topic meet the qualifications set forth in subsection (a) of this Code section prior to accepting the signed agreement from the researcher and granting permission to use the confidential records.

(c) The use of such confidential records for research shall be considered a privilege and the agreement signed by the researcher shall be binding on him. Researchers who violate the confidentiality of these records shall be punished in the same manner as would government employees or officials found guilty of this offense.



§ 50-18-102. Records as public property; disposing of records other than by approved retention schedule as misdemeanor; person acting under article not liable

(a) All records created or received in the performance of duty and paid for by public funds are deemed to be public property and shall constitute a record of public acts.

(b) The destruction of records shall occur only through the operation of an approved retention schedule. The records shall not be placed in the custody of private individuals or institutions or semiprivate organizations unless authorized by retention schedules.

(c) The alienation, alteration, theft, or destruction of records by any person or persons in a manner not authorized by an applicable retention schedule is a misdemeanor.

(d) No person acting in compliance with this article shall be held personally liable.



§ 50-18-103. Construction of laws and rules

Whenever laws or rules and regulations prescribe where a record series must be kept, the custodian of the records shall be considered in compliance with the laws and rules and regulations if he transfers the records to a local holding area, a records center, or the Georgia State Archives when he does so in accordance with an approved retention schedule.






Article 6 - Microforms

§ 50-18-120. Authority for establishment of standards

The authority for the establishment of microform standards shall be vested in the State Records Committee. All powers and duties of the State Records Committee as provided in Article 5 of this chapter shall be applicable to the establishment and maintenance of microform standards in this state. With respect to microform standards for the courts, the concurrence of The Council of Superior Court Clerks of Georgia and the Judicial Council of Georgia shall be required for the establishment of such standards.



§ 50-18-121. Limitations on liability

Any public official or his employee who makes a bona fide attempt at compliance with the standards established under this article shall not be liable for any damages arising from the failure of the microform to meet such standards.






Article 7 - "Multiracial" Classification

§ 50-18-135. "Multiracial" classification requirement; reporting racial data to federal agencies

(a) As used in this article, the term:

(1) "Multiracial" means having parents of different races.

(2) "State agency" means any state department, board, bureau, commission, authority, council, committee, and any other state agency or instrumentality.

(b) All written forms, applications, questionnaires, and other written documents or material produced by or for or used by any state agency which request information on the racial or ethnic identification of a respondent and which contain an enumeration of racial and ethnic classifications from which such respondent must select one shall include among their choices the classification "multiracial."

(c) No such written document or computer software described in subsection (b) of this Code section shall bear the designation "other" as a racial or ethnic classification after July 1, 1994, unless such document was printed and in stock before July 1, 1994.

(d) In any instance in which it is required that racial data collected by a state agency be reported to a federal agency, the computation of all persons designated on state forms or other documents as multiracial shall be reported by such state agency as multiracial. However, if any such federal agency deems the multiracial designation unacceptable, then the reporting state agency shall, upon resubmission of such data, redesignate the multiracial population by allocating a percentage of the number of persons comprising such population to each federally acceptable racial or ethnic classification at the same rate as each such classification comprises the general population of the collected group.









Chapter 19 - Transportation Services

Article 1 - Purchase and Use of Motor Vehicles

§ 50-19-1. Establishment and operation of interagency motor pools; purchase of automobiles for state use; rules governing state vehicles

The Department of Administrative Services is authorized and empowered:

(1) To establish and operate an interagency motor pool near the state capitol and to establish and operate motor pools at such other locations as may be desirable to promote efficient and economical use of passenger-carrying automobiles by officers, officials, or employees of the state and of the various offices, agencies, departments, boards, bureaus, commissions, institutions, authorities, or other entities of the state;

(2) To purchase passenger-carrying automobiles for the use of officers, officials, or employees of the state and of the various offices, agencies, departments, boards, bureaus, commissions, institutions, authorities, or other entities of the state who are required to travel by automobile in performance of their official duties; and

(3) To provide a system of billings for the use of motor vehicles in any motor pool operated by the Department of Administrative Services and to collect, retain, and carry over from year to year in a reserve fund any moneys collected for the use of such motor vehicles.



§ 50-19-2. Unlawful to operate vehicle owned or leased by the state or any branch, department, agency, commission, board, or authority of the state unless decal or seal affixed to front door; exceptions; penalty for violation

(a) It shall be unlawful for any person to operate on any public road in this state any motor vehicle which is owned or leased by the state or any branch, department, agency, commission, board, or authority of the state or which has been purchased or leased by any public official or public employee with state funds, unless there is affixed to the front door on each side of such vehicle a clearly visible decal or seal containing the name of or otherwise identifying the governmental entity owning or leasing such vehicle or on behalf of which entity funds were expended to purchase or lease such vehicle. This Code section shall not apply to any vehicle used for law enforcement or prosecution purposes or any vehicle assigned for the transportation of the Governor, the Lieutenant Governor, the Speaker of the House of Representatives, the executive head of any department of state government, the chancellor of the University System of Georgia, the Chief Justice of the Supreme Court of Georgia, any constitutional state official who is elected by the voters of the entire state, or any employees of the Georgia Lottery Corporation.

(b) Any person violating the provisions of subsection (a) of this Code section shall be guilty of a misdemeanor.



§ 50-19-3. Department of Agriculture authorized to purchase and maintain automobiles; regulation of use, replacement, number, and utilization of automobiles; contracting for services

Reserved. Repealed by Ga. L. 2005, p. 117, § 18/HB 312, effective July 1, 2005.



§ 50-19-4. Units of university system authorized to take possession of donated motor vehicles

Reserved. Repealed by Ga. L. 2005, p. 117, § 19/HB 312, effective July 1, 2005.



§ 50-19-5. Department of Veterans Service authorized to purchase ambulance; not subject to article restrictions

Reserved. Repealed by Ga. L. 2005, p. 117, § 20/HB 312, effective July 1, 2005.



§ 50-19-6. Various state entities authorized to purchase, lease, or accept automobiles; Office of Planning and Budget rules to govern operation, maintenance, use, service, and repair

The various offices, agencies, departments, boards, bureaus, commissions, institutions, authorities, or other entities of the state are authorized, subject to the approval of the Office of Planning and Budget consistent with legislative appropriations, to purchase, lease, or accept as donations passenger-carrying automobiles and other motor vehicles for the use of officers, officials, and employees in the performance of their official duties. The operation, use, maintenance, service, and repair of passenger-carrying automobiles shall be governed by the rules and regulations promulgated by the Office of Planning and Budget pursuant to Code Section 45-12-73.



§ 50-19-7. Mileage and actual travel expenses for state officials and employees; reimbursement

The officers, officials, and employees of the executive, legislative, and judicial branches of state government shall be reimbursed for mileage at the same mileage rate established by the United States General Services Administration for federal employees pursuant to Federal Travel Regulation Amendment 2005-01 as of July 1, 2005, or subsequently amended, as traveling expense when traveling in the service of the state or any agency thereof by personal motor vehicle and, in addition to mileage, shall be reimbursed for actual expenses incurred by reason of tolls and parking fees.



§ 50-19-8. Unlawful to transport campaign literature or persons soliciting votes when state paying mileage

It shall be unlawful for any officer of this state or any employee of any office, agency, department, board, bureau, commission, institution, authority, or other entity of the state while traveling in vehicles upon which the state is paying transportation mileage to transport any political campaign literature or matter or to engage in soliciting votes or to transport any person or persons soliciting votes in any election or primary.



§ 50-19-9. Penalty for violation of provisions relating to purchase or use of automobiles

Any person violating any provision of this article or any other general law relating to purchase of automobiles with state funds or use of automobiles by state officers or employees shall be guilty of a misdemeanor and, upon conviction thereof, also shall be removed from office.






Article 2 - State Aircraft






Chapter 20 - Relations With Nonprofit Contractors

§ 50-20-1. Legislative intent

The intent of this chapter is to provide auditing and reporting requirements for nonprofit organizations which provide services and facilities to the state, to ensure the financial accountability of nonprofit contractors, and to develop adequate information concerning nonprofit contractors. The General Assembly finds that the state has a right and a duty to monitor nonprofit organizations which contract with the state to ensure that their activities are in the public interest and to ensure that public funds are used for proper purposes.



§ 50-20-2. Definitions

As used in this chapter, the term:

(1) "Corrective action plan" means a plan of corrective action prepared by the nonprofit organization which addresses each audit finding included in the auditor's report. The corrective action plan shall provide the name or names of the contact person or persons responsible for the corrective action, the corrective action planned, and the anticipated completion date. If the nonprofit organization does not agree with audit findings or believes corrective action is not required, the corrective action plan shall then include an explanation and specific reasons.

(2) "Generally accepted accounting principles" means generally accepted accounting principles specified in generally accepted auditing standards issued by the American Institute of Certified Public Accountants.

(3) "Generally accepted auditing standards" means auditing standards issued by the American Institute of Certified Public Accountants for the conduct and reporting of financial audits.

(4) "Generally accepted government auditing standards" means generally accepted government auditing standards issued by the comptroller general of the United States, which are applicable to financial audits.

(5) "Nonprofit organization" means any corporation, trust, association, cooperative, or other organization that is operated primarily for scientific, educational, service, charitable, or similar purposes in the public interest; is not organized primarily for profit; and uses its net proceeds to maintain, improve, or expand its operations. The term nonprofit organization includes nonprofit institutions of higher education and hospitals. For financial reporting purposes guidelines issued by the American Institute of Certified Public Accountants should be followed in determining nonprofit status.

(6) "Reporting package" means a package of documents containing a specified audit report, a summary schedule of prior year audit findings, and a corrective action plan for unresolved prior year and current year audit findings. Each audit report should include a schedule of findings and questioned costs and, if deemed necessary by the head of the contracting state organization, a schedule of state awards expended.

(7) "Schedule of state awards expended" means a schedule arranged by state program name and contract number which reflects revenues, expenditures, or expenses and amounts owed to or due from each state organization. Amounts listed for each program should include state or federal funds, or both, which pass through state organizations to the nonprofit contractor.

(8) "State awards" means state or federal funds, or both, received from state organizations through contractual agreement.

(9) "State awards expended" means the disbursement or obligation of state awards by a nonprofit organization.

(10) "State funds" means that portion of contracts funded by state appropriations or other revenue sources retained by the contracting state organization but does not include federal pass-through assistance. State funds represent the basis for determination of appropriate audit requirements set forth in paragraphs (1) and (2) of subsection (b) of Code Section 50-20-3.

(11) "State organization" means any organization included within the state financial reporting entity. Such organizations include all departments, boards, bureaus, commissions, authorities and other such organizations whose financial activities and balances are included within the State of Georgia Comprehensive Annual Financial Report.

(12) "Summary schedule of prior year audit findings" means a schedule reporting the status of all audit findings included in the prior audit's schedule of findings and questioned costs. The schedule shall also include audit findings reported in the prior audit's summary schedule of prior audit findings which were listed as uncorrected.



§ 50-20-3. Requirements from nonprofit contractors; audits; political activities

(a) Before entering into a financial agreement with a nonprofit organization, the head of the contracting state organization shall require the nonprofit organization to furnish financial and such other information as he or she may deem necessary to establish whether or not the nonprofit organization is financially viable and capable of providing services contemplated in the contract and that the agreement does not violate Chapter 10 of Title 45 related to conflicts of interest. Such information may include financial statements, Internal Revenue Service exempt status determination letters, Internal Revenue Service exempt organization information returns, and other related materials.

(b) State organizations which have entered into a financial agreement with a nonprofit organization shall require:

(1) A nonprofit organization which has expended $100,000.00 or more during its fiscal year in state funds to provide for and cause to be made annually an audit of the financial affairs and transactions of all the nonprofit organization's funds and activities. The audit shall be performed in accordance with generally accepted auditing standards;

(2) A nonprofit organization which has expended less than $100,000.00 in a fiscal year in state funds shall forward to the state auditor and each contracting state organization a copy of the nonprofit organization's financial statements. If annual financial statements are reported upon by a public accountant, the accountant's report must accompany them. If not, the annual financial statements must be accompanied by the statement of the president or person responsible for the nonprofit organization's financial statements:

(A) Stating the president's or other person's belief as to whether the statements were prepared on the basis of generally accepted accounting principles and, if not, describing the basis of preparation; and

(B) Describing any respects in which the statements were not prepared on a basis consistent with the statements prepared for the preceding year.

(3) A nonprofit organization which receives funds from a state organization and which meets the federal audit requirements of the Single Audit Act Amendments of 1996 shall submit audit reports and reporting packages performed in accordance with Office of Management and Budget regulations.

(c) All financial statements required in paragraphs (1) and (3) of subsection (b) of this Code section shall be prepared in conformity with generally accepted accounting principles.

(d) Audits made in accordance with this Code section shall be in lieu of any financial audit or reporting requirements under individual state awards. Audits and financial statements required under this Code section, however, shall neither limit the authority of state organizations or the state auditor to conduct or arrange for additional audits of nonprofit organizations contracting with the state. Any additional audits shall be planned and performed in such a way as to build upon work performed by other auditors and shall be funded by the contracting state organization.

(e) Reporting packages or financial statements shall be forwarded to the state auditor and each contracting state organization within 180 days after the close of the nonprofit organization's fiscal year. The state auditor, for good cause, may waive the requirement for completion of an audit within 180 days. Such waiver shall be for an additional period of not more than 90 days, and no such waiver shall be granted for more than two successive years to the same nonprofit organization. The state auditor may prescribe an electronic format for financial statement and audit package submission purposes.

(f) Nonprofit organizations which receive funds from state organizations shall refrain from political activities, including endorsement of any political candidate or party, use of machinery, equipment, postage, stationery, or personnel on behalf of any candidate or any question of public policy subject to referendum.



§ 50-20-4. Audits and financial statements; role of state auditor

(a) The state auditor shall review the nonprofit organization's reporting package or financial statements to ensure compliance with the requirements for audits and financial statement presentation for nonprofit organizations. If the state auditor finds such requirements have not been met, the state auditor within 60 days of receipt of the reporting package or financial statements shall submit a list of deficiencies to be corrected to the nonprofit organization and, if appropriate, to the auditor who performed the audit and to the affected state organizations.

(b) If the state auditor has not received the required reporting package or financial statements by the date specified in subsection (e) of Code Section 50-20-3, the state auditor shall within 30 days of such date notify the appropriate state organizations to cease all payments to the nonprofit organization.

(c) The state auditor shall promptly notify appropriate law enforcement officials of any reported irregularities or illegal acts.



§ 50-20-5. State organizations required to report to state auditor

(a) It shall be the duty of the contracting state organization to determine the financial viability of the nonprofit organization as described in subsection (a) of Code Section 50-20-3 before entering into a financial agreement with a nonprofit organization and to monitor the performance of the nonprofit organization under terms of the financial agreement.

(b) State organizations entering into agreements with nonprofit organizations shall report to the state auditor all such agreements and shall provide each individual nonprofit organization's name, fiscal year end, contract amount, and other information as required by the state auditor.

(c) When contracting with a nonprofit organization, a state organization shall provide the nonprofit organization with the following financial and compliance information:

(1) Identification of any state funds included as part of the contract. Such identification should include the contract number;

(2) Identification of any federal pass-through assistance included as part of the contract. Such identification should include the Catalog of Federal Domestic Assistance number; and

(3) Identification of requirements imposed by federal laws, regulations, and the provisions of contracts as well as any state or supplementary requirements imposed by state law or the contributing state organization.

(d) State organizations contracting with nonprofit organizations shall review the corrective action plans to ensure that appropriate corrective action has been taken by the nonprofit organization. If the corrective action listed is determined to be inappropriate, the state organization should formally request additional corrective action by the nonprofit organization. No state organization shall transfer to a nonprofit organization any public funds from any source if a nonprofit organization does not take appropriate corrective action for findings determined to be significant by the state organization.



§ 50-20-6. Failure to comply; penalties

(a) A nonprofit organization which receives state awards from a state organization and which, after having received the funds, does not comply with this chapter shall be required to repay the funds to the state organization and shall be prohibited from receiving funds from any state organization for a period of 12 months from the date of notification by the state organizations or the state auditor of the failure to comply.

(b) This Code section shall be cumulative to any other penalties applicable to the misuse of public funds.



§ 50-20-7. Reporting packages, financial statements, audit reports, and other schedules to be public records

All reporting packages, financial statements, audit reports, and other schedules required by this chapter shall be public records and shall be made available for public inspection during regular office hours.



§ 50-20-8. Applicability

(a) Except as provided in paragraphs (1) through (3) of subsection (b) and paragraphs (1) and (2) of subsection (c) of this Code section, all contracts between a nonprofit organization and a state organization shall be subject to this chapter.

(b) This chapter shall not apply to:

(1) Procurement contracts used to buy goods or services from vendors;

(2) Individual employment contracts; and

(3) Benefit payments or other related payments made by state organizations to a nonprofit organization on behalf of individuals for health care or other services.

(c) The provisions of subsection (b) of Code Section 50-20-3 shall not apply to the following:

(1) Nonprofit organizations affiliated with the University System of Georgia which are organized or operated primarily for the purpose of serving, soliciting, receiving, and investing gifts and donations in the name of the board of regents or individual units of the University System of Georgia or related programs and which expend less than $25,000.00 in state awards;

(2) Nonprofit organizations affiliated with the State Board of the Technical College System of Georgia or with postsecondary technical schools operated under the state level management and operational control of the State Board of the Technical College System of Georgia which organizations are operated primarily for the purpose of serving, soliciting, receiving, and investing gifts and donations for the board, such schools, or related programs and which expend less than $25,000.00 in state awards; and

(3) Nonprofit organizations which expend less than $25,000.00 in state awards.






Chapter 21 - Waiver of Sovereign Immunity as to Actions Ex Contractu; State Tort Claims

Article 1 - Waiver of Sovereign Immunity as to Actions Ex Contractu

§ 50-21-1. Waiver of sovereign immunity as to actions ex contractu for breach of written contract to which state is party; venue

(a) The defense of sovereign immunity is waived as to any action ex contractu for the breach of any written contract existing on April 12, 1982, or thereafter entered into by the state, departments and agencies of the state, and state authorities.

(b) Venue with respect to any such action shall be proper in the Superior Court of Fulton County, Georgia. The provisions of this subsection shall be cumulative and supplemental to any other venue provisions permitted on April 12, 1982, or thereafter permitted by law.






Article 2 - State Tort Claims

§ 50-21-20. Short title

This article shall be known and may be cited as "The Georgia Tort Claims Act."



§ 50-21-21. Legislative intent

(a) The General Assembly recognizes the inherently unfair and inequitable results which occur in the strict application of the traditional doctrine of sovereign immunity. On the other hand, the General Assembly recognizes that, while private entrepreneurs voluntarily choose the ambit of their activity and can thereby exert some control over their exposure to liability, state government does not have the same flexibility. In acting for the public good and in responding to public need, state government must provide a broad range of services and perform a broad range of functions throughout the entire state, regardless of how much exposure to liability may be involved. The exposure of the state treasury to tort liability must therefore be limited. State government should not have the duty to do everything that might be done. Consequently, it is declared to be the public policy of this state that the state shall only be liable in tort actions within the limitations of this article and in accordance with the fair and uniform principles established in this article.

(b) The General Assembly also recognizes that the proper functioning of state government requires that state officers and employees be free to act and to make decisions, in good faith, without fear of thereby exposing themselves to lawsuits and without fear of the loss of their personal assets. Consequently, it is declared to be the public policy of this state that state officers and employees shall not be subject to lawsuit or liability arising from the performance or nonperformance of their official duties or functions.

(c) All of the provisions of this article should be construed with a view to carry out this expression of the intent of the General Assembly.



§ 50-21-22. Definitions

As used in this article, the term:

(1) "Claim" means any demand against the State of Georgia for money only on account of loss caused by the tort of any state officer or employee committed while acting within the scope of his or her official duties or employment.

(2) "Discretionary function or duty" means a function or duty requiring a state officer or employee to exercise his or her policy judgment in choosing among alternate courses of action based upon a consideration of social, political, or economic factors.

(3) "Loss" means personal injury; disease; death; damage to tangible property, including lost wages and economic loss to the person who suffered the injury, disease, or death; pain and suffering; mental anguish; and any other element of actual damages recoverable in actions for negligence.

(3.1) "Occurrence" means an accident, including continuous or repeated exposure to substantially the same general harmful conditions.

(4) "Person" means a natural person, corporation, firm, partnership, association, or other such entity.

(5) "State" means the State of Georgia and any of its offices, agencies, authorities, departments, commissions, boards, divisions, instrumentalities, and institutions, but does not include counties, municipalities, school districts, other units of local government, hospital authorities, or housing and other local authorities.

(6) "State government entity" means a state office, agency, authority, department, commission, board, division, instrumentality, or institution.

(7) "State officer or employee" means an officer or employee of the state, elected or appointed officials, law enforcement officers, and persons acting on behalf or in service of the state in any official capacity, whether with or without compensation, but the term does not include an independent contractor doing business with the state. The term state officer or employee also includes any natural person who is a member of a board, commission, committee, task force, or similar body established to perform specific tasks or advisory functions, with or without compensation, for the state or a state government entity, and any natural person who is a volunteer participating as a volunteer, with or without compensation, in a structured volunteer program organized, controlled, and directed by a state government entity for the purposes of carrying out the functions of the state entity. This shall include any health care provider and any volunteer when providing services pursuant to Article 8 of Chapter 8 of Title 31. An employee shall also include foster parents and foster children. Except as otherwise provided for in this paragraph, the term shall not include a corporation whether for profit or not for profit, or any private firm, business proprietorship, company, trust, partnership, association, or other such private entity.



§ 50-21-23. Limited waiver of sovereign immunity

(a) The state waives its sovereign immunity for the torts of state officers and employees while acting within the scope of their official duties or employment and shall be liable for such torts in the same manner as a private individual or entity would be liable under like circumstances; provided, however, that the state's sovereign immunity is waived subject to all exceptions and limitations set forth in this article. The state shall have no liability for losses resulting from conduct on the part of state officers or employees which was not within the scope of their official duties or employment.

(b) The state waives its sovereign immunity only to the extent and in the manner provided in this article and only with respect to actions brought in the courts of the State of Georgia. The state does not waive any immunity with respect to actions brought in the courts of the United States.



§ 50-21-24. Exceptions to state liability

The state shall have no liability for losses resulting from:

(1) An act or omission by a state officer or employee exercising due care in the execution of a statute, regulation, rule, or ordinance, whether or not such statute, regulation, rule, or ordinance is valid;

(2) The exercise or performance of or the failure to exercise or perform a discretionary function or duty on the part of a state officer or employee, whether or not the discretion involved is abused;

(3) The assessment or collection of any tax or the detention of any goods or merchandise by any law enforcement officer;

(4) Legislative, judicial, quasi-judicial, or prosecutorial action or inaction;

(5) Administrative action or inaction of a legislative, quasi-legislative, judicial, or quasi-judicial nature;

(6) Civil disturbance, riot, insurrection, or rebellion or the failure to provide, or the method of providing, law enforcement, police, or fire protection;

(7) Assault, battery, false imprisonment, false arrest, malicious prosecution, abuse of process, libel, slander, or interference with contractual rights;

(8) Inspection powers or functions, including failure to make an inspection or making an inadequate or negligent inspection of any property other than property owned by the state to determine whether the property complies with or violates any law, regulation, code, or ordinance or contains a hazard to health or safety;

(9) Licensing powers or functions, including, but not limited to, the issuance, denial, suspension, or revocation of or the failure or refusal to issue, deny, suspend, or revoke any permit, license, certificate, approval, order, or similar authorization;

(10) The plan or design for construction of or improvement to highways, roads, streets, bridges, or other public works where such plan or design is prepared in substantial compliance with generally accepted engineering or design standards in effect at the time of preparation of the plan or design;

(11) Financing regulatory activities, including, but not limited to, examinations, inspections, audits, or other financial oversight activities;

(12) Activities of the Georgia National Guard when engaged in state or federal training or duty, but this exception does not apply to vehicular accidents; or

(13) Any failure or malfunction occurring before December 31, 2005, which is caused directly or indirectly by the failure of computer software or any device containing a computer processor to accurately or properly recognize, calculate, display, sort, or otherwise process dates or times, if the failure or malfunction causing the loss was unforeseeable or if the failure or malfunction causing the loss was foreseeable but the plan or design or both for identifying and preventing the failure or malfunction was prepared in substantial compliance with generally accepted computer and information system design standards in effect at the time of the preparation of the plan or design.



§ 50-21-24.1. Workers' compensation exclusive remedy not waived; workers' compensation fund to pay claims

This article does not waive the workers' compensation exclusive remedy when state employees are injured on the job. The workers' compensation fund shall pay claims for job related injuries and not the State Tort Claims Trust Fund.



§ 50-21-25. Immunity of state officers or employees for acts within scope of official duties or employment; officer or employee not named in action against state; settlement or judgment

(a) This article constitutes the exclusive remedy for any tort committed by a state officer or employee. A state officer or employee who commits a tort while acting within the scope of his or her official duties or employment is not subject to lawsuit or liability therefor. However, nothing in this article shall be construed to give a state officer or employee immunity from suit and liability if it is proved that the officer's or employee's conduct was not within the scope of his or her official duties or employment.

(b) A person bringing an action against the state under the provisions of this article must name as a party defendant only the state government entity for which the state officer or employee was acting and shall not name the state officer or employee individually. In the event that the state officer or employee is individually named for an act or omission for which the state is liable under this article, the state government entity for which the state officer or employee was acting must be substituted as the party defendant.

(c) A settlement or judgment in an action or a settlement of a claim under this article constitutes a complete bar to any further action by the claimant against a state officer or employee or the state by reason of the same occurrence.



§ 50-21-26. Notice of claim against state; time for commencement of action; examination of records to facilitate investigation of claims; confidential nature of documents and information furnished

(a) No person, firm, or corporation having a tort claim against the state under this article shall bring any action against the state upon such claim without first giving notice of the claim as follows:

(1) Notice of a claim shall be given in writing within 12 months of the date the loss was discovered or should have been discovered; provided, however, that for tort claims and causes of action which accrued between January 1, 1991, and July 1, 1992, notice of claim shall be given in writing within 12 months after July 1, 1992;

(2) Notice of a claim shall be given in writing and shall be mailed by certified mail or statutory overnight delivery, return receipt requested, or delivered personally to and a receipt obtained from the Risk Management Division of the Department of Administrative Services. In addition, a copy shall be delivered personally to or mailed by first-class mail to the state government entity, the act or omissions of which are asserted as the basis of the claim. Each state government entity may designate an office or officer within that state government entity to whom a notice of claim is to be delivered or mailed;

(3) No action against the state under this article shall be commenced and the courts shall have no jurisdiction thereof unless and until a written notice of claim has been timely presented to the state as provided in this subsection;

(4) Any complaint filed pursuant to this article must have a copy of the notice of claim presented to the Department of Administrative Services together with the certified mail or statutory overnight delivery receipt or receipt for other delivery attached as exhibits. If failure to attach such exhibits to the complaint is not cured within 30 days after the state raises such issue by motion, then the complaint shall be dismissed without prejudice; and

(5) A notice of claim under this Code section shall state, to the extent of the claimant's knowledge and belief and as may be practicable under the circumstances, the following:

(A) The name of the state government entity, the acts or omissions of which are asserted as the basis of the claim;

(B) The time of the transaction or occurrence out of which the loss arose;

(C) The place of the transaction or occurrence;

(D) The nature of the loss suffered;

(E) The amount of the loss claimed; and

(F) The acts or omissions which caused the loss.

(b) No action may be commenced under this article following presentation of a notice of claim until either the Department of Administrative Services has denied the claim or more than 90 days have elapsed after the presentation of the notice of claim without action by the Department of Administrative Services, whichever occurs first.

(c) The Department of Administrative Services shall have the authority to examine and copy any records of any state government entity to facilitate the investigation of a claim. Each state government entity shall make available to the Department of Administrative Services, incidental to any investigation of a claim, all such records notwithstanding any other provision of law which designates such records as confidential or which prohibits disclosure of such records; provided, however, that the Department of Administrative Services shall be bound by such provision of law and shall not make further disclosure of such records except as permitted by such provision of law. The Department of Administrative Services may enforce the authority granted under this subsection by subpoena which may be enforced, upon application by the department, by the Superior Court of Fulton County, Georgia, in the same manner as subpoenas issued under Chapter 13 of this title, the "Georgia Administrative Procedure Act," may be enforced.

(d) Any document or information gathered or prepared by the Department of Administrative Services in connection with the investigation undertaken as a result of the notice of claim shall be considered privileged and confidential and shall not be subject to discovery by any claimant in any proceeding under this article except as otherwise provided by law.



§ 50-21-27. Retroactive operation; limitations of actions; applicability of other related statutes

(a) It is the specific intent of the General Assembly that this article shall operate retroactively so as to apply to tort claims or causes of action which accrued on or after January 1, 1991. A tort claim or cause of action shall be deemed to have accrued on the date the loss was or should have been discovered. This article shall not apply to tort claims or causes of action which accrued prior to January 1, 1991.

(b) For tort claims and causes of action which accrued between January 1, 1991, and July 1, 1992, any tort action brought pursuant to this article is forever barred unless it is commenced within two years after July 1, 1992.

(c) For tort claims and causes of action which accrue on or after July 1, 1992, any tort action brought pursuant to this article is forever barred unless it is commenced within two years after the date the loss was or should have been discovered.

(d) Statutes of ultimate repose and abrogation, as provided for elsewhere in this Code, shall apply to claims and actions brought pursuant to this article.

(e) All provisions relating to the tolling of limitations of actions, as provided elsewhere in this Code, shall apply to causes of action brought pursuant to this article.



§ 50-21-28. Venue of actions

All tort actions against the state under this article shall be brought in the state or superior court of the county wherein the loss occurred; provided, however, that, in any case in which an officer or employee of the state may be included as a defendant in his individual capacity, the action may be brought in the county of residence of such officer or employee. All actions against the state for losses sustained in any other state shall be brought in the county of residence of any officer or employee residing in this state upon whose actions or omissions the claim against the state is based.



§ 50-21-29. Trial of actions; limitations on amounts of damages; caps to limit total damages regardless of the type claimed

(a) Trial of tort actions against the state under this article shall be conducted by a judge with a jury; provided, however, the parties may agree that the same be tried by a judge without a jury.

(b)(1) Except as provided for in paragraph (2) of this subsection, in any action or claim for damages brought under the provisions of this article, no person shall recover a sum exceeding $1 million because of loss arising from a single occurrence, regardless of the number of state government entities involved; and the state's aggregate liability per occurrence shall not exceed $3 million. The existence of these caps on liability shall not be disclosed or suggested to the jury during the trial of any action brought under this article.

(2) In any action or claim for damages brought under the provisions of this article pursuant to Article 8 of Chapter 8 of Title 31, any caps specified under Code Section 51-13-1, notwithstanding any applicability limitations specified in such Code section, shall serve as a total cap of all damages, regardless of the type of damages claimed; provided, however, that in no event shall the state's liability exceed the limits provided for in paragraph (1) of this subsection. The existence of this cap on liability shall not be disclosed or suggested to the jury during the trial of any action brought under this article.



§ 50-21-30. Punitive or exemplary damages or interest prior to judgment not allowed

No award for damages under this article shall include punitive or exemplary damages or interest prior to judgment.



§ 50-21-31. Interest rate after judgment

In all cases where judgment is obtained under this article, the judgment shall bear interest from the date judgment is entered at the rate of 7 percent per annum.



§ 50-21-32. Signing of pleadings, motions, or other papers

In any claim, action, or proceeding brought under this article, the signature of an attorney or party constitutes a certificate by him or her that he or she has read the pleading, motion, or other paper; that to the best of his or her knowledge, information, and belief formed after reasonable inquiry it is well grounded in fact and is warranted by existing law or a good faith argument for the extension, modification, or reversal of existing law; and that it is not interposed for any improper purpose, such as to harass or to cause unnecessary delay or needless increase in the cost of litigation. If a pleading, motion, or other paper is not signed, it shall be stricken unless it is signed promptly after the omission is called to the attention of the pleader or movant. If a pleading, motion, or other paper is signed in violation of this Code section, the court, upon motion or upon its own initiative, shall impose upon the person who signed it, a represented party, or both an appropriate sanction, which may include an order to pay to the other party or parties the amount of the reasonable expenses incurred because of the filing of the pleading, motion, or other paper, including reasonable attorneys' fees.



§ 50-21-33. Liability insurance or self-insurance programs; State Tort Claims Trust Fund; premiums and deductibles; incentive programs authorized; merger of preexisting programs and funds; additional coverages

(a) The Department of Administrative Services shall formulate and initiate a sound program providing for liability insurance, self-insurance, or a combination of both to provide for payment of judgments and claims against the state under this article.

(b) The commissioner of administrative services shall have the authority to purchase policies of liability insurance or contracts of indemnity insuring or indemnifying the state against liabilities arising under this article. In addition or alternatively, the commissioner of administrative services may retain all moneys paid to the Department of Administrative Services by state government entities as premiums for insurance or indemnity against liabilities arising under this article, and all money specifically appropriated to the Department of Administrative Services for the payment of liabilities under this article, all moneys received as interest, and all funds received from other sources to set up and maintain a reserve fund for the payment of judgments and claims against the state under this article and for payment of the expenses necessary to properly administer a self-insurance program. Any amounts held by the State Tort Claims Trust Fund which are available for investment shall be paid over to the Office of the State Treasurer. The state treasurer shall deposit such funds in a trust account for credit only to the State Tort Claims Trust Fund. The state treasurer shall invest such funds subject to the limitations of Code Section 50-5A-7 and Chapter 17 of this title. All income derived from such investments shall accrue to the State Tort Claims Trust Fund. When moneys are paid over to the Office of the State Treasurer, as provided in this subsection, the commissioner shall submit an estimate of the date such funds shall no longer be available for investment. When the commissioner wishes to withdraw funds from the trust account provided for in this Code section, he or she shall submit a request for such withdrawal, in writing, to the state treasurer. State agencies which provide services or incur expenses in connection with any claim covered by this article may receive payment from the fund for such services and expenses.

(c) Any reserve fund created under this Code section shall be designated the State Tort Claims Trust Fund.

(d) The Department of Administrative Services shall establish and charge to state government entities such premiums, deductibles, and other payments, taking into account any direct appropriations as shall be necessary to maintain the soundness of the insurance or self-insurance programs established under this Code section. The premiums and deductibles charged to each state government entity may be established on such basis as the Department of Administrative Services shall deem appropriate and such basis may include the number of employees, the aggregate annual budget of the state government entity, and unique exposures, loss history, or claims pending against such state government entity. The department is further authorized to establish incentive programs including but not limited to differential premium rates based on participation in loss control programs established by the department, increased or decreased deductibles based on participation in loss control programs established by the department, and the imposition of fines and penalties. If any premiums, deductibles, fines, or penalties are unpaid, the department is authorized to deduct any unpaid amounts from the nonpaying agency's or authority's continuation budget subject to the approval of the Office of Planning and Budget and deposit those funds into the State Tort Claims Trust Fund provided for in this Code section.

(e) Each state government entity shall promptly remit from appropriations or other funds available to it the premium thus established.

(f) Where existing programs have previously been established by the Department of Administrative Services for the insurance or self-insurance of the state, state government entities, or state officers or employees, the commissioner of administrative services shall be authorized to merge all or part of those programs, including all or part of any self-insurance funds established thereunder, into the State Tort Claims Trust Fund. This shall include, but not be limited to, any funds established by Code Sections 45-9-4 and 50-5-16. In so doing, the Department of Administrative Services shall be authorized, through the State Tort Claims Trust Fund, to assume or not assume all or part of existing and potential liabilities of the prior established programs and funds.

(g) As to state government entities for which additional particular coverages are necessary, the Department of Administrative Services may provide such additional particular coverages and other terms and conditions of unique exposure particular to one or more state government entities; may provide for endorsements for contract liability; and, where necessary to the public purposes of the state government entity, may also provide for additional insureds.

(h) Nothing in this Code section or in this article shall impose or create any obligation upon other funds of the state.

(i) Funds appropriated to the Department of Administrative Services for the State Tort Claims Trust Fund shall be deemed contractually obligated funds held in trust, subject to future legislative change or revision, for the benefit of persons having claims, known or unknown, or judgments payable from the funds and shall not lapse.



§ 50-21-34. Payment of claims or judgments; execution or levy against state funds or property prohibited; amount of fiscal year aggregate liability

(a) No claim or judgment against the state under this article shall be payable except from the State Tort Claims Trust Fund or from any policies of insurance or contracts of indemnity provided under this article.

(b) Nothing in this article shall be construed to authorize any execution or levy against any state property or funds. Execution or levy against state property or funds is expressly prohibited.

(c) Judgments against the state under this article shall be promptly paid by the commissioner of administrative services within 60 days after the same become final if funds are available from the State Tort Claims Trust Fund or from other policies of insurance or contracts of indemnity established under this article.

(d) The fiscal year aggregate liability of the state under this article shall never exceed the amount of funds available from the State Tort Claims Trust Fund and any other policies of insurance or contracts of indemnity established under this article. For purposes of this Code section, the term "funds available from the State Tort Claims Trust Fund" means the cash balance in the fund less the department's operating expense allocation to the fund for the year. Any judgments obtained in excess of this limitation on annual aggregate liability will not be void. However, such excess judgments shall not be payable unless and until the General Assembly appropriates funds for the payment thereof.



§ 50-21-35. Service of process; mailing of complaint

In all civil actions brought against the state under this article, to perfect service of process the plaintiff must both: (1) cause process to be served upon the chief executive officer of the state government entity involved at his or her usual office address; and (2) cause process to be served upon the director of the Risk Management Division of the Department of Administrative Services at his or her usual office address. The time for the state to file an answer shall not begin to run until process has been served upon all required persons. A copy of the complaint, showing the date of filing, shall also be mailed to the Attorney General at his or her usual office address, by certified mail or statutory overnight delivery, return receipt requested and there shall be attached to the complaint a certificate that this requirement has been met.



§ 50-21-36. Settlement of claims

The commissioner of the Department of Administrative Services, or his or her delegate, shall have the authority, within the limits provided in this article, to make settlement of claims, causes of action, and actions under this article.



§ 50-21-37. Hold harmless and indemnification agreements

(a) If a state government entity enters into or is the beneficiary of any agreement under which a third party agrees to hold a state government entity or the State Tort Claims Trust Fund harmless or to indemnify a state government entity or the State Tort Claims Trust Fund, or to provide insurance for those purposes, then the third party or the insurer, as the case may be, shall be liable to the State Tort Claims Trust Fund in accordance with such agreement or contract of insurance, for reimbursement of the amount of any disbursements from the State Tort Claims Trust Fund in satisfaction of any liability, whether established by judgment or settlement in accordance with this article, to the extent of the hold harmless obligation or requirement to procure insurance undertaken under such agreement or contract of insurance obtained pursuant to such agreement. The liability limits specified under Code Section 50-21-29 shall not be increased by the existence of hold harmless or indemnity obligations in such contractual agreements or by the obligation to procure insurance for such purposes or by the limits set forth in any such contractual agreement or contract of insurance procured pursuant thereto.

(b) No policy of insurance shall be delivered in this state which negates the provisions of this Code section or which provides that the limits of the policy are excess over amounts payable from the State Tort Claims Trust Fund under this Code section.









Chapter 22 - Managerial Control Over Acquisition of Professional Services

§ 50-22-1. Purpose and policy

The purpose of this chapter is to provide managerial control by the state over the acquisition of the professional services provided by architects, professional engineers, landscape architects, land surveyors, and interior designers. It is declared to be the policy of this state to announce publicly requirements for such professional services, to encourage all qualified persons to put themselves in a position to be considered for a contract, and to enter into contracts for such professional services on the basis of demonstrated competence and qualification for the types of professional services required at fair and reasonable fees.



§ 50-22-2. Definitions

As used in this chapter, the term:

(1) "Agency" means every state department, agency, board, bureau, commission, and authority, unless otherwise exempted under the provisions of subsection (b) of Code Section 50-22-7.

(2) "Person" means an individual, a corporation, a partnership, a business trust, an association, a firm, or any other legal entity.

(2.1) "Predesign" means that phase of an activity where requirements programming, site analysis, and other appropriate studies are conducted to develop essential information, including cost estimates, to support and advance the decision-making process prior to the design and implementation phases of an activity.

(3) "Principal representative" means the governing board of a state agency or the executive head of a state agency who is authorized to contract for the agency for professional services.

(4) "Professional services" means those services within the scope of the following:

(A) The practice of architecture, as defined in paragraph (11) of Code Section 43-4-1;

(B) The practice of registered interior design, as defined in Code Section 43-4-30;

(C) The practice of professional engineering, as defined in paragraph (11) of Code Section 43-15-2;

(D) The practice of land surveying, as defined in paragraph (6) of Code Section 43-15-2; or

(E) The practice of landscape architecture, as defined in paragraph (3) of Code Section 43-23-1.

(5) "Project" means any activity requiring professional services estimated by the state agency to have:

(A) A cost in excess of $1 million; or

(B) Costs for professional services in excess of $75,000.00.



§ 50-22-3. Public notice of proposed project requiring professional services

Public notice shall be required for each proposed project which requires professional services. Such public notice shall be given at least 15 days prior to the selection of the three or more most highly qualified persons by the principal representative or the principal representative's designee pursuant to subsection (b) of Code Section 50-22-4. Such public notice shall be given by publication at least once in the Georgia Procurement Registry established under subsection (b) of Code Section 50-5-69 and in addition may be given by publication in one or more daily newspapers of general circulation in this state, shall contain a general description of the proposed project, and shall indicate what selection method shall be used and the procedure by which interested persons may apply for consideration for the contract.



§ 50-22-4. Submission of information to state agency by persons desiring to provide professional services; preliminary selections

(a) Any person desiring to provide professional services to a state agency shall submit to the agency a statement of qualifications and performance data and such other information as may be required by the agency. The agency may request such person to update such statement periodically in order to reflect changed conditions in the status of such person.

(b) For each proposed project for which professional services are required, the principal representative or his or her designee of the state agency for which the project is to be done shall evaluate statements of qualifications and performance data as required in the public notice provided for in Code Section 50-22-3 and shall conduct discussions with not less than three persons regarding their qualifications, approaches to the project, abilities to furnish the required professional services, anticipated design concepts, and use of alternative methods of approach for furnishing the required professional services. The principal representative or his or her designee shall then select not less than three nor more than five persons deemed to be most highly qualified to perform the required professional services after considering, and based upon, such factors as the ability of professional personnel, past performance, willingness to meet time requirements, project location, office location, the professional's current and projected workloads, the professional's approach, quality control procedures, the volume of work previously awarded to the person by the state agency, and the extent to which said persons have and will involve minority subcontractors, with the object of effecting an equitable distribution of contracts among qualified persons as long as such distribution does not violate the principle of selection of the most highly qualified person. In selection, as mentioned in this Code section, persons who maintain an office in Georgia shall be given preference when qualifications appear to be equal.



§ 50-22-5. Final selection of professional by other than contract negotiations

Reserved. Repealed by Ga. L. 2005, p. 1139, § 4/HB 155, effective July 1, 2005.



§ 50-22-6. Selection of professional through contract negotiations; contractual prohibition against contingent fees; right to terminate contract

(a) The principal representative or his or her designee shall rank in order not less than three nor more than five persons deemed most qualified to perform such professional services. The principal representative or his or her designee shall then negotiate a contract with the highest qualified person providing professional services for such services at compensation which the principal representative or his or her designee determines in writing to be fair and reasonable. In making such decision, the principal representative or his or her designee shall take into account the estimated value of the services to be rendered and the scope, complexity, and professional nature thereof.

(b) If the principal representative or his or her designee is unable to negotiate a satisfactory contract with the person considered to be the most qualified at a price the principal representative determines to be fair and reasonable, negotiations with that person shall be formally terminated. The principal representative or his or her designee shall then undertake negotiations with the second most qualified person. If the principal representative or his or her designee fails to negotiate a contract with the second most qualified person, the principal representative or his or her designee shall formally terminate such negotiations. The principal representative or his or her designee shall then undertake negotiations with the third most qualified person.

(c) If the principal representative or his or her designee is unable to negotiate a satisfactory contract with any of the selected persons, the principal representative or his or her designee shall either select additional persons in order of their competence and qualifications and continue negotiations in accordance with this Code section until a contract is reached or review the contract under negotiation to determine the possible cause for failure to achieve a negotiated contract.

(d) Each contract for professional services entered into by the principal representative shall contain a prohibition against contingent fees as follows: the architect, registered land surveyor, professional engineer, landscape architect, or interior designer, as applicable, warrants that he or she has not employed or retained any company or person, other than a bona fide employee working solely for him or her, to solicit or secure this contract and that he or she has not paid or agreed to pay any person, company, corporation, individual, or firm, other than a bona fide employee working solely for him or her, any fee, commission, percentage, gift, or other consideration contingent upon or resulting from the award or the making of this contract.

(e) Upon any violation of this Code section, the principal representative shall have the right to terminate the contract without liability and, at his or her discretion, to deduct from the contract price or recover otherwise the full amount of such fee, commission, percentage, or consideration.



§ 50-22-7. Exemptions from requirements; construction with Code Section 50-6-25

(a) Notwithstanding any other provisions of this chapter, there shall be no public notice requirement or utilization of the selection process as provided for in this chapter for projects in which the state agency is able to reuse existing drawings, specifications, designs, or other documents from a prior project by retention of the person who provided the professional services and who prepared the original documents.

(b) Notwithstanding any other provisions of this chapter, the Board of Regents and University System of Georgia shall be exempt from the provisions of this chapter.

(c) The provisions of Code Section 50-6-25, relating to the eligibility of architectural and engineering firms to do business with the state, shall not be affected or superseded by the provisions of this chapter.

(d) Notwithstanding any other provisions of this chapter, there shall be no public notice requirement or utilization of the selection process as provided for in this chapter for services required for the predesign phase of any state agency construction project unless the state agency estimates the predesign phase alone to have costs for professional services in excess of $75,000.00. No award of a contract to provide predesign services under this exemption shall be interpreted to preclude the lawful necessity to give public notice and use the selection process for design of projects meeting the criteria of paragraph (5) of Code Section 50-22-2. Costs for predesign services, whether or not those services are exempt under this subsection, shall be added to any other costs of an activity for purposes of determining whether the activity is a project.



§ 50-22-8. Rules and regulations

A state agency shall be authorized to promulgate rules and regulations to carry out the provisions of this chapter.



§ 50-22-9. Waiver of chapter requirements in emergencies

In an emergency situation, agencies may waive all the requirements of this chapter and select by the most expeditious means possible the person to provide the professional services.






Chapter 23 - Environmental Finance Authority

Article 1 - Environmental Finance Authority

Part 1 - General Provisions

§ 50-23-1. Short title

This article shall be known and may be cited as the "Georgia Environmental Finance Authority Act."



§ 50-23-2. Legislative intent; assumption of rights, duties, and assets of the Georgia Development Authority

(a) It is found and declared that the availability of adequate environmental facilities is an important element in the ability of a community to provide for the continuing economic growth and development that provide jobs for the state's citizens. It is also recognized that many communities lack the financial resources to provide for the needed facilities that both protect the environment and provide for such future economic expansion. Financial assistance is an important aid for the local governments in meeting these needs and it is declared in the public interest and for the public benefit and good and is so desired as a matter of legislative intent.

(b) It is the purpose and intent of this article to provide an instrumentality to assist in constructing, extending, rehabilitating, repairing, and renewing environmental facilities and to assist in the financing of such needs by providing grants, loans, bonds, and other assistance to local governments and instrumentalities of the state.

(c) The authority shall receive all assets of the Georgia Development Authority held immediately prior to the creation of the Georgia Environmental Finance Authority except those assets received under the provisions of Public Law 499, Eighty-first Congress, Second Session, or funds or assets derived from such funds or assets. The authority shall be responsible for any contracts, leases, agreements, or other obligations entered into regarding the environmental facilities projects of the Georgia Development Authority prior to the creation of the Georgia Environmental Finance Authority and the Georgia Environmental Finance Authority is substituted as party to any such contract, agreement, lease, or other obligation and shall be responsible for performance thereon as if it had been the original party and shall be entitled to all benefits and rights of enforcement by any other parties to such contracts, agreements, leases, or other obligations.



§ 50-23-3. Creation; members; quorum; travel and expenses; legal services; members' accountability recordkeeping; authority assigned

(a) There is created a body corporate and politic to be known as the Georgia Environmental Finance Authority which shall be deemed an instrumentality of the state and a public corporation; and by that name, style, and title such body may contract and be contracted with and bring and defend actions in all courts of this state. The authority shall consist of 11 members: the commissioner of community affairs, ex officio; the state auditor, ex officio; the commissioner of economic development, ex officio; and eight members to be appointed by the Governor. Three members shall be municipal officials, three members shall be county officials, and two members shall be at large. Any municipal or county official shall serve only so long as such official remains in office as a municipal or county official. The Governor shall appoint one municipal official, one county official, and one at-large member to serve until July 1, 1989; and shall appoint two municipal officials, two county officials, and one at-large member of the authority to serve until July 1, 1990. After the expiration of these terms, the terms of all succeeding members shall be for four years.

(b) A majority of the members of the authority shall constitute a quorum. No vacancy on the authority shall impair the right of a majority of the appointed members from exercising all rights and performing all duties of the authority. The members of the authority shall be entitled to and shall be reimbursed for their actual travel and expenses necessarily incurred in the performance of their duties and shall receive the same per diem as do members of the General Assembly. The authority shall make rules and regulations for its own government. The authority shall have perpetual existence. Any change in the name or composition of the authority shall in no way affect the vested rights of any person under this article or impair the obligations of any contracts existing under this article. The Attorney General shall provide legal services for the authority and in connection therewith Code Sections 45-15-13 through 45-15-16 shall be fully applicable.

(c) The members of the authority shall be accountable in all respects as trustees. The authority shall keep suitable books and records of all actions and transactions and shall submit such books together with a statement of the authority's financial position to an independent auditing firm selected by the authority on or about the close of the state's fiscal year for the purpose of obtaining a certified audit of the authority's finances.

(d) The authority is assigned to the Department of Community Affairs for administrative purposes only.



§ 50-23-4. Definitions

As used in this chapter, the term:

(1) "Authority" means the Georgia Environmental Finance Authority.

(2) "Bond" includes revenue bond, bond, note, or other obligation.

(3) "Cost of project" or "cost of any project" means:

(A) All costs of acquisition, by purchase or otherwise, construction, assembly, installation, modification, renovation, extension, or rehabilitation incurred in connection with any project or any part of any project;

(B) All costs of real property, fixtures, or personal property used in or in connection with or necessary for any project or for any facilities related thereto, including but not limited to, the cost of all land, interests in land, estates for years, easements, rights, improvements, water rights, and connections for utility services; the cost of fees, franchises, permits, approvals, licenses, and certificates; the cost of securing any such franchises, permits, approvals, licenses, or certificates; the cost of preparation of any application therefor; and the cost of all fixtures, machinery, equipment, furniture, and other property used in or in connection with or necessary for any project;

(C) All financing charges, bond insurance, and loan or loan guarantee fees and all interest on revenue bonds, notes, or other obligations of the authority which accrue or are paid prior to and during the period of construction of a project and during such additional period as the authority may reasonably determine to be necessary to place such project in operation;

(D) All costs of engineering, surveying, planning, environmental assessments, financial analyses, and architectural, legal, and accounting services and all expenses incurred by engineers, surveyors, planners, environmental scientists, fiscal analysts, architects, attorneys, accountants, and any other necessary technical personnel in connection with any project;

(E) All expenses for inspection of any project;

(F) All fees of fiscal agents, paying agents, and trustees for bondholders under any bond resolution, trust agreement, indenture of trust, or similar instrument or agreement; all expenses incurred by any such fiscal agents, paying agents, and trustees; and all other costs and expenses incurred relative to the issuance of any bonds, revenue bonds, notes, or other obligations for any project, including bond insurance;

(G) All fees of any type charged by the authority in connection with any project;

(H) All expenses of or incidental to determining the feasibility or practicability of any project;

(I) All costs of plans and specifications for any project;

(J) All costs of title insurance and examinations of title with respect to any project;

(K) Repayment of any loans for the advance payment of any part of any of the foregoing costs, including interest thereon and any other expenses of such loans;

(L) Administrative expenses of the authority and such other expenses as may be necessary or incidental to any project or the financing thereof or the placing of any project in operation; and

(M) The establishment of a fund or funds for the creation of a debt service reserve, a renewal and replacement reserve, or such other funds or reserves as the authority may approve with respect to the financing and operation of any project and as may be authorized by any bond resolution, trust agreement, indenture, or trust or similar instrument or agreement pursuant to the provisions of which the issuance of any revenue bonds, notes, or other obligations of the authority may be authorized.

Any cost, obligation, or expense incurred for any of the purposes specified in this paragraph shall be a part of the cost of the project and may be paid or reimbursed as such out of the proceeds of revenue bonds, notes, or other obligations issued by the authority.

(4) "County" means any county created under the Constitution or laws of this state.

(5) "Environmental facilities" means any projects, structures, and other real or personal property acquired, rehabilitated, constructed, or planned:

(A) For the purposes of supplying, distributing, and treating water and diverting, channeling, or controlling water flow and head including, but not limited to, surface or ground water, canals, reservoirs, channels, basins, dams, aqueducts, standpipes, penstocks, conduits, pipelines, mains, pumping stations, water distribution systems, compensating reservoirs, intake stations, waterworks or sources of water supply, wells, purification or filtration plants or other treatment plants and works, connections, water meters, mechanical equipment, electric generating equipment, rights of flowage or division and other plant structures, equipment, conveyances, real or personal property or rights therein and appurtenances, furnishings, accessories, and devices thereto necessary or useful and convenient for the collection, conveyance, distribution, pumping, treatment, storing, or disposing of water;

(B) For the purposes of collecting, treating, or disposing of sewage including, but not limited to, main, trunk, intercepting, connecting, lateral, outlet, or other sewers, outfall, pumping stations, treatment and disposal plants, ground water rechange basins, backflow prevention devices, sludge dewatering or disposal equipment and facilities, clarifiers, filters, phosphorus removal equipment and other plants, soil absorption systems, innovative systems or equipment, structures, equipment, vehicles, conveyances, real or personal property or rights therein, and appurtenances thereto necessary or useful and convenient for the collection, conveyance, pumping, treatment, neutralization, storing, and disposing of sewage;

(C) For the purposes of collecting, treating, recycling, composting, or disposing of solid waste, including, but not limited to, trucks, dumpsters, intermediate reception stations or facilities, transfer stations, incinerators, shredders, treatment plants, landfills, landfill equipment, barrels, binders, barges, alternative technologies and other plant structures, equipment, conveyances, improvements, real or personal property or rights therein, and appurtenances, furnishings, accessories, and devices thereto necessary or useful and convenient for the collection, treatment, or disposal of solid waste; or

(D) For the purposes of carrying out a community land conservation project or a state land conservation project pursuant to Chapter 22 of Title 36.

(6) "Environmental services" means the provision, collectively or individually, of water facilities, sewerage facilities, solid waste facilities, community land conservation projects or state land conservation projects pursuant to Chapter 22 Title 36, or management services.

(7) "Local government" or "local governing authority" means any municipal corporation or county or any local water or sewer or sanitary district and any state or local authority, board, or political subdivision created by the General Assembly or pursuant to the Constitution and laws of the state.

(8) "Management services" means technical, administrative, instructional, or informational services provided to any current or potential loan recipient in, but not limited to, the areas of service charge structure; accounting, capital improvements budgeting or financing; financial reporting, treasury management, debt structure or administration or related fields of financial management; contract or grant administration; management of water, sewer, or solid waste systems; and economic development administration or strategies. Management services may be furnished either directly, on-site, or through other written or oral means of communication and may consist of reports, studies, presentations, or other analyses of a written or oral nature.

(9) "May" means permission and not command.

(10) "Municipal corporation" or "municipality" means any city or town in this state.

(10.1) "Nongovernmental entity" means a nonprofit organization the primary purposes of which are the permanent protection and conservation of land and natural resources.

(10.2) "Nonprofit corporation" means any corporation qualified as a not for profit corporation by the Internal Revenue Service under Section 501(c)(3) or Section 501(c)(4) of the Internal Revenue Code.

(11) "Obligation" means any bond, revenue bond, note, lease, contract, evidence of indebtedness, debt, or other obligation of the authority, the state, or local governments which are authorized to be issued under this chapter or under the Constitution or other laws of this state, including refunding bonds.

(12) "Project" means:

(A) The acquisition, construction, installation, modification, renovation, repair, extension, renewal, replacement, or rehabilitation of land, interest in land, buildings, structures, facilities, or other improvements and the acquisition, installation, modification, renovation, repair, extension, renewal, replacement, rehabilitation, or furnishing of fixtures, machinery, equipment, furniture, or other property of any nature whatsoever used on, in, or in connection with any such land, interest in land, building, structure, facility, or other improvement, all for the essential public purpose of providing environmental facilities and services so as to meet public health and environmental standards, protect the state's valuable natural resources, or aid the development of trade, commerce, industry, agriculture, and employment opportunities, including, but not limited to, any project as defined by Code Section 12-5-471; and

(B) Projects authorized by the Georgia Regional Transportation Authority created by Chapter 32 of this title as defined in such chapter, where the authority has been directed to issue revenue bonds, bonds, notes, or other obligations to finance such project or the cost of a project in whole or in part, provided that the authority's power with respect to such projects authorized by the Georgia Regional Transportation Authority shall be limited to providing such financing and related matters as authorized by the Georgia Regional Transportation Authority.

(13) "Revenue bond" includes bond, note, or other obligation.

(14) "Self-liquidating project" means any project or combination of projects if, in the judgment of the authority, the revenues, rents, or earnings to be derived by the authority therefrom will be sufficient to pay the cost of maintaining, repairing, and operating the project and to pay the principal and interest of revenue bonds which may be issued for the cost of such project, projects, or combination of projects.

(15) "Sewerage facility" means any environmental facility described in subparagraph (B) of paragraph (5) of this Code section, defining "environmental facilities."

(15.5) "Solid waste facility" means any environmental facility described in subparagraph (C) of paragraph (5) of this Code section, defining "environmental facilities."

(16) "Water facility" means any environmental facility described in subparagraph (A) of paragraph (5) of this Code section, defining "environmental facilities."



§ 50-23-5. Purpose, powers, and duties

(a) The corporate purpose and the general nature of the business of the Georgia Environmental Finance Authority shall be assistance in constructing, extending, rehabilitating, repairing, replacing, and renewing environmental facilities necessary for public purposes and commercial, residential, and industrial development purposes or necessary or incidental to such purposes by providing grants, loans, bonds, and other forms of financial and technical assistance to local governments and instrumentalities of the state to finance any project or pay the cost of any project.

(b) The authority shall have power:

(1) To sue and be sued in all courts of this state, the original jurisdiction and venue of such actions being the Superior Court of Fulton County;

(2) To have a seal and alter the same at its pleasure;

(3) To make and execute contracts, lease agreements, and all other instruments necessary or convenient to exercise the powers of the authority or to further the public purpose for which the authority is created, such contracts, leases, or instruments to include contracts for construction, operation, management, or maintenance of projects and facilities owned by local government, the authority, or by the state or any state authority; and any and all local governments, departments, institutions, authorities, or agencies of the state are authorized to enter into contracts, leases, agreements, or other instruments with the authority upon such terms and to transfer real and personal property to the authority for such consideration and for such purposes as they deem advisable;

(4) To acquire by purchase, lease, or otherwise and to hold, lease, and dispose of real or personal property of every kind and character, or any interest therein, in furtherance of the public purpose of the authority;

(5) To appoint an executive director who shall be executive officer and administrative head of the authority. The executive director shall be appointed and serve at the pleasure of the authority. The executive director shall hire officers, agents, and employees, prescribe their duties and qualifications and fix their compensation, and perform such other duties as may be prescribed by the authority. Such officers, agents, and employees shall serve at the pleasure of the executive director;

(6) To finance projects by loan, loan guarantee, grant, lease, or otherwise, and to pay the cost of any project from the proceeds of bonds, revenue bonds, notes, or other obligations of the authority or any other funds of the authority or from any contributions or loans by persons, corporations, partnerships, whether limited or general, or other entities, all of which the authority is authorized to receive, accept, and use;

(7) To make loans, through the acquisition of bonds, revenue bonds, notes, or other obligations, and to make grants to local governments to finance projects and to pay the cost of any project by local government and to adopt rules, regulations, and procedures for making such loans and grants;

(8) To borrow money to further or carry out its public purpose and to issue revenue bonds, notes, or other obligations to evidence such loans and to execute leases, trust indentures, trust agreements for the sale of its revenue bonds, notes, or other obligations, loan agreements, mortgages, deeds to secure debt, trust deeds, security agreements, assignments, and such other agreements or instruments as may be necessary or desirable in the judgment of the authority, and to evidence and to provide security for such loans;

(9) To issue revenue bonds, bonds, notes, or other obligations of the authority, to receive payments from the Department of Community Affairs, and to use the proceeds thereof for the purpose of:

(A) Paying or loaning the proceeds thereof to pay, all or any part of, the cost of any project or the principal of and premium, if any, and interest on the revenue bonds, bonds, notes, or other obligations of any local government issued for the purpose of paying in whole or in part, the cost of any project and having a final maturity not exceeding three years from the date of original issuance thereof;

(B) Paying all costs of the authority incidental to, or necessary and appropriate to, furthering or carrying out the purposes of the authority; and

(C) Paying all costs of the authority incurred in connection with the issuance of the revenue bonds, bonds, notes, or other obligations;

(10) To collect fees and charges in connection with its loans, commitments, management services, and servicing including, but not limited to, reimbursements of costs of financing, as the authority shall determine to be reasonable and as shall be approved by the authority;

(11) Subject to any agreement with bondholders, to invest moneys of the authority not required for immediate use to carry out the purposes of this chapter, including the proceeds from the sale of any bonds and any moneys held in reserve funds, in obligations which shall be limited to the following:

(A) Bonds or other obligations of the state or bonds or other obligations, the principal and interest of which are guaranteed by the state;

(B) Bonds or other obligations of the United States or of subsidiary corporations of the United States government fully guaranteed by such government;

(C) Obligations of agencies of the United States government and its subsidiary corporations and instrumentalities or entities sanctioned or authorized by the United States government including, but not limited to, the Federal Land Bank, the Federal Home Loan Bank, the Federal Intermediate Credit Bank, Farm Credit Banks regulated by the Farm Credit Administration, the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Bank for Cooperatives;

(D) Bonds or other obligations issued by any public housing agency or municipality in the United States, which bonds or obligations are fully secured as to the payment of both principal and interest by a pledge of annual contributions under an annual contributions contract or contracts with the United States government, or project notes issued by any public housing agency, urban renewal agency, or municipality in the United States and fully secured as to payment of both principal and interest by a requisition, loan, or payment agreement with the United States government;

(E) Certificates of deposit of national or state banks or federal savings and loan associations located within the state which have deposits insured by the Federal Deposit Insurance Corporation or any Georgia deposit insurance corporation and certificates of deposit of state building and loan associations located within the state which have deposits insured by any Georgia deposit insurance corporation, including the certificates of deposit of any bank, savings and loan association, or building and loan association acting as depository, custodian, or trustee for any such bond proceeds; provided, however, that the portion of such certificates of deposit in excess of the amount insured by the Federal Deposit Insurance Corporation or any Georgia deposit insurance corporation, if any such excess exists, shall be secured by deposit with the Federal Reserve Bank of Atlanta, Georgia, or with any national or state bank located within the state, of one or more of the following securities in an aggregate principal amount equal at least to the amount of such excess:

(i) Direct and general obligations of the state or of any county or municipality in the state;

(ii) Obligations of the United States or subsidiary corporations included in subparagraph (B) of this paragraph;

(iii) Obligations of agencies of the United States government included in subparagraph (C) of this paragraph; or

(iv) Bonds, obligations, or project notes of public housing agencies, urban renewal agencies, or municipalities included in subparagraph (D) of this paragraph;

(F) Interest-bearing time deposits, repurchase agreements, reverse repurchase agreements, rate guarantee agreements, or other similar banking arrangements with a bank or trust company having capital and surplus aggregating at least $50 million or with any government bond dealer reporting to, trading with, and recognized as a primary dealer by the Federal Reserve Bank of New York having capital aggregating at least $50 million or with any corporation which is subject to registration with the Board of Governors of the Federal Reserve System pursuant to the requirements of the Bank Holding Company Act of 1956, provided that each such interest-bearing time deposit, repurchase agreement, reverse repurchase agreement, rate guarantee agreement, or other similar banking arrangement shall permit the moneys so placed to be available for use at the time provided with respect to the investment or reinvestment of such moneys;

(G) Prime bankers' acceptances; and

(H) State operated investment pools;

(12) To acquire or contract to acquire from any person, firm, corporation, local government, federal or state agency, or corporation by grant, purchase, or otherwise, leaseholds, real or personal property, or any interest therein; and to sell, assign, exchange, transfer, convey, lease, mortgage, or otherwise dispose of or encumber the same; and local government is authorized to grant, sell, or otherwise alienate leaseholds, real and personal property, or any interest therein to the authority;

(13) To invest any moneys held in debt service funds or sinking funds not restricted as to investment by the Constitution or laws of this state or the federal government or by contract not required for immediate use or disbursement in obligations of the types specified in paragraph (11) of this subsection, provided that, for the purposes of this paragraph, the amounts and maturities of such obligations shall be based upon and correlated to the debt service, which debt service shall be the principal installments and interest payments, schedule for which such moneys are to be applied;

(14) To provide advisory, technical, consultative, training, educational, and project assistance services to the state and local government and to enter into contracts with the state and local government to provide such services. The state and local governments are authorized to enter into contracts with the authority for such services and to pay for such services as may be provided them;

(15) To make loan commitments and loans to local government and to enter into option arrangements with local government for the purchase of said bonds, revenue bonds, notes, or other obligations;

(16) To sell or pledge any bonds, revenue bonds, notes, or other obligations acquired by it whenever it is determined by the authority that the sale thereof is desirable;

(17) To apply for and to accept any gifts or grants or loan guarantees or loans of funds or property or financial or other aid in any form from the federal government or any agency or instrumentality thereof, or from the state or any agency or instrumentality thereof, or from any other source for any or all of the purposes specified in this chapter and to comply, subject to the provisions of this chapter, with the terms and conditions thereof;

(18) To lease to local governments any authority owned facilities or property or any state owned facilities or property which the authority is managing under contract with the state;

(19) To contract with state agencies or any local government for the use by the authority of any property or facilities or services of the state or any such state agency or local government or for the use by any state agency or local government of any facilities or services of the authority and such state agencies and local governments are authorized to enter into such contracts;

(20) To extend credit or make loans, including the acquisition of bonds, revenue bonds, notes, or other obligations to the state, any local government, or other entity, including the federal government, for the cost or expense of any project or any part of the cost or expense of any project, which credit or loans may be evidenced or secured by trust indentures, loan agreements, notes, mortgages, deeds to secure debt, trust deeds, security agreements, or assignments, on such terms and conditions as the authority shall determine to be reasonable in connection with such extension of credit or loans, including provision for the establishment and maintenance of reserve funds; and, in the exercise of powers granted by this chapter in connection with any project, the authority shall have the right and power to require the inclusion in any such trust indentures, loan agreement, note, mortgage, deed to secure debt, trust deed, security agreement, assignment, or other instrument such provisions or requirements for guaranty of any obligations, insurance, construction, use, operation, maintenance, and financing of a project and such other terms and conditions as the authority may deem necessary or desirable;

(21) As security for repayment of any bonds, revenue bonds, notes, or other obligations of the authority, to pledge, lease, mortgage, convey, assign, hypothecate, or otherwise encumber any property of the authority including, but not limited to, real property, fixtures, personal property, and revenues or other funds and to execute any lease, trust indenture, trust agreement, agreement for the sale of the authority's revenue bonds, notes or other obligations, loan agreement, mortgage, deed to secure debt, trust deed, security agreement, assignment, or other agreement or instrument as may be necessary or desirable, in the judgment of the authority, to secure any such revenue bonds, notes, or other obligations, which instruments or agreements may provide for foreclosure or forced sale of any property of the authority upon default in any obligation of the authority, either in payment of principal, premium, if any, or interest or in the performance of any term or condition contained in any such agreement or instrument;

(22) To receive and use the proceeds of any tax levied by a local government to pay all or any part of the cost of any project or for any other purpose for which the authority may use its own funds pursuant to this chapter;

(23) To use income earned on any investment for such corporate purposes of the authority as the authority in its discretion shall determine, including, but not limited to, the use of repaid principal and earnings on funds, the ultimate source of which was an appropriation to a budget unit of the state to make loans for solid waste projects;

(23.1) To exercise such powers and perform such functions as provided for the authority under Chapter 6A of Title 12, including but not limited to the making of grants and loans as provided therein, for purposes of land conservation projects as defined in said chapter; and to provide advisory, technical, consultative, training, educational, and assistance services and enter into agreements for the same for purposes of such land conservation projects;

(23.2) To incorporate one or more nonprofit corporations as subsidiary corporations of the authority for the purpose of carrying out any of the powers of the authority and to accomplish any of the purposes of the authority including but not limited to accepting donations to be used to advance state-wide energy education and energy efficiency and conservation initiatives. Any such subsidiary corporation shall be a nonprofit corporation, a public body corporate and politic, a political subdivision of the state, and an instrumentality of the state and shall exercise essential governmental functions. Any subsidiary corporations created pursuant to this power shall be created pursuant to Chapter 3 of Title 14, the "Georgia Nonprofit Corporation Code," and the Secretary of State shall be authorized to accept such filings. Upon dissolution of any subsidiary corporation of the authority, any assets shall revert to the authority or to any successor to the authority or, failing such succession, to the State of Georgia. The authority shall not be liable for the debts or obligations or bonds of any subsidiary corporation or for the actions or omissions to act of any subsidiary corporation unless the authority expressly so consents;

(24) To cooperate and act in conjunction with industrial, commercial, medical, scientific, public interest, or educational organizations; with agencies of the federal government and this state and local government; with other states and their political subdivisions; and with joint agencies thereof and such state agencies, local government, and joint agencies are authorized and empowered to cooperate and act in conjunction, and to enter into contracts or agreements with the authority and local government to achieve or further the policies of the state declared in this chapter;

(25) To adopt bylaws governing the conduct of business by the authority, the election and duties of officers of the authority, and other matters which the authority determines to deal with in its bylaws;

(26) To exercise any power granted by the laws of this state to public or private corporations which is not in conflict with the public purpose of the authority;

(27) To do all things necessary or convenient to carry out the powers conferred by this chapter;

(28) To designate three or more of its number to constitute an executive committee who, to the extent provided in such resolution or in the bylaws of the authority, shall have and may exercise the powers of the authority in the management of the affairs and property of the authority and the exercise of its powers;

(29) To procure insurance against any loss in connection with its property and other assets or obligations or to establish cash reserves to enable it to act as self-insurer against any and all such losses;

(30) To administer funds granted to the state by the administrator of the federal Environmental Protection Agency pursuant to Title VI of the Federal Water Pollution Control Act and Title XIV of the federal Safe Drinking Water Act, as now or hereafter amended, for the purpose of providing assistance to municipalities or counties or any combination thereof or to any public authority or, if authorized by law, any private agency, commission, or institution for construction of treatment works as that term is defined in Section 212 of the federal Clean Water Act of 1977, P.L. 95-217, which are publicly owned. The authority may also administer funds granted to the state by the administrator of the federal Environmental Protection Agency pursuant to Title XIV of the federal Safe Drinking Water Act, as now or hereafter amended, for the purpose of providing assistance to municipalities or counties or any combination thereof or any public or, if authorized by law, any private authority, agency, commission, or institution for the construction of public drinking water works as such term is defined in Section 1401 of the federal Safe Drinking Water Act Amendments of 1986, P.L. 99-339. The authority may also administer funds granted to the state by the administrator of the federal Environmental Protection Agency pursuant to 33 U.S.C.A. Section 1381, et seq., for the purpose of providing financial assistance for any eligible water pollution control project. The authority shall deposit any such funds received from the administrator of the federal Environmental Protection Agency into a separate water pollution control revolving fund or a drinking water revolving fund transferred to the authority from the Environmental Protection Division of the Department of Natural Resources or hereafter established; provided, however, that where appropriate, the authority may deposit funds received from the administrator of the federal Environmental Protection Agency into the Georgia Reservoir Fund established by Code Section 50-23-28. The forms and administration of such funds shall be established by the authority in accordance with federal requirements;

(30.1) To exercise any powers necessary or convenient to conduct the activities and perform the acts that are contemplated for the authority by Chapter 22 of Title 36;

(30.2) To fund, or partially fund, the Georgia Land Conservation Revolving Loan Fund established by Chapter 22 of Title 36;

(31) To contract with the Environmental Protection Division of the Department of Natural Resources for the implementation and operation, in whole or in part, of any drought protection or reservoir program and for the purposes of Article 6 of Chapter 5 of Title 12;

(31.1) To fund, or partially fund, the Georgia Reservoir Fund established by Code Section 50-23-28. Proceeds of any bonds authorized by the General Assembly for the purposes of said Code section, and any repayment of such proceeds after their expenditure, may be deposited in such fund;

(31.2) For the purpose of supplementing and extending the ability of the authority to expedite and accommodate the construction of projects, to enter into arrangements, consistent with existing bond indenture and other obligations of the authority, whereby the authority agrees to enter into one or more notes with a financial institution or other lender, the proceeds of which shall be payable to the authority and which constitute an obligation of the authority, together with a companion note or notes on substantially the same terms payable from the authority to a local government, with such companion notes, and the obligation of repayment thereon, pledged as security for the repayment of such notes, on such terms as may be agreeable to the parties thereto;

(32) To lend any of the securities of the type described in this subsection; and

(33) To transfer to the state any funds of the authority determined by the authority to be in excess of those needed for its corporate purposes.

(c) The authority shall not have the power of eminent domain.



§ 50-23-6. Loans to local governments; repayment

(a) Reserved.

(b) The authority may make loans to a local government to pay all or any part of the cost of a project. The authority may require the local government to issue bonds or revenue bonds as evidence of such loans. The authority and a local government may enter into such loan commitments and option agreements as may be determined appropriate by the authority.

(c) The authority may require as a condition of any loan to a local government that such local government shall perform any or all of the following:

(1) As appropriate and permitted by law, establish and collect taxes, rents, rates, fees, and charges so as to produce revenues sufficient to pay all or a specified portion of:

(A) Costs of operation, maintenance, replacement, renewal, and repairs; and

(B) Outstanding indebtedness incurred for the purposes of such project, including the principal of and interest on the bonds, revenue bonds, notes, or other obligations issued by the local government, as the same shall become due and payable, and to create and maintain any required reserves;

(2) Create and maintain a special fund or funds as additional security for the payment of the principal revenue bonds and the interest thereon and any other amounts becoming due under any agreement entered into in connection with such bonds and for the deposit of such revenues as shall be sufficient to make such payment as the same shall become due and payable;

(3) Create and maintain such other special funds as may be required by the authority; and

(4) Such other acts, including the conveyance of real and personal property together with all right, title, or interest therein to the authority, as may be deemed necessary or desirable by the authority to secure the payment of the principal of and interest on bonds, revenue bonds, notes, or other obligations and to provide for the remedies of the authority in the event of any default by such local government in such payment.

(d) All local governments issuing and selling bonds, revenue bonds, notes, or other obligations to the authority are authorized to perform such acts, take such action, adopt such proceedings, and make and carry out such contracts with the authority as may be contemplated by this article.

(e) In connection with the making of any loan authorized by this article, the authority may fix and collect such fees and charges, including but not limited to reimbursement of all costs of financing by the authority, as the authority shall determine to be reasonable. Neither the Public Service Commission nor any local government or state agency shall have jurisdiction over the authority's power over the regulation of such fees or charges.

(f) A mutual undertaking by a local government to borrow and an undertaking by the authority to lend funds from and to each other for projects shall be a provision for services and an activity within the meaning of Article IX, Section III, Paragraph I(a) of the Constitution.



§ 50-23-7. Lease agreements

(a) For the purposes of this article, the term "lease agreement" shall mean and include a lease, operating lease rental agreement, usufruct, sale and lease back, or any other lease agreement having a term of not more than 50 years and concerning real, personal, or mixed property, any right, title, or interest therein by and between the state, the authority, a local government, or any combination thereof.

(b) A local government by resolution of its governing body may enter into a lease agreement for the provision of environmental services utilizing facilities owned by the authority upon such terms and conditions as the authority shall determine to be reasonable including, but not limited to, the reimbursement of all costs of construction and financing and claims arising therefrom.

(c) No lease agreement shall be deemed to be a contract subject to any law requiring that contract shall be let only after receipt of competitive bids.

(d) Any lease agreement may provide for the construction of such environmental facility by the local government as agent for the authority. In such event, all contracts for such construction shall be let by such local government in accordance with the provisions of law otherwise applicable to the letting of such contracts by such local government and with the provisions of state law pertaining to prevailing wages, labor standards, and working hours. Any such lease agreement may contain provisions by which such local government shall indemnify the authority against any and all damages resulting from acts or omissions to act on the part of such local government or its officers, agents, or employees in constructing such facility or facilities, in letting any contracts in connection therewith, or in operating and maintaining the same.

(e) Any lease agreement executed by the authority directly with any local government may provide at the termination thereof that title to the environmental facility project shall vest in the local government or its successor in interest, if any, free and clear of any liens or encumbrances created in connection with any contract or bonds, revenue bonds, notes, or other obligations involving the authority.

(f) Any lease agreement directly between the state or authority and a local government may contain provisions requiring the local government to perform any or all of the following:

(1) As appropriate and otherwise permitted by law, establish and collect taxes, rents, rates, fees, and charges so as to produce revenues sufficient to pay all or a specified portion of:

(A) The costs of operation, maintenance, renewal, replacement, and repairs of any project of such local government; and

(B) Outstanding bonds, revenue bonds, notes, or other obligations incurred for the purposes of such project and to provide for the payment of all amounts as they shall become due and payable under the terms of such lease agreement, including amounts for the creation and maintenance of any required reserves;

(2) Create and maintain reasonable reserves or other special funds;

(3) Create and maintain a special fund or funds as additional security for the punctual payment of any rentals due under such lease agreement and for the deposit of such revenues as shall be sufficient to pay rentals and any other amounts becoming due under such lease agreements as the same shall become due and payable; and

(4) Such other acts and take such other action as may be deemed necessary and desirable by the authority to secure the complete and punctual performance by such local government of such lease agreements and to provide for the remedies of the authority in the event of a default by such local government in such payment.



§ 50-23-8. Issuing and refunding of bonds

(a) The authority shall have the power and is authorized from time to time to issue bonds, in such principal amounts as it may determine to be necessary to pay all or a portion of the cost of any project or environmental facilities, to provide amounts necessary for any corporate purposes, including incidental expenses in connection with the issuance of the bonds.

(b) In addition, the authority shall have the power and is authorized to issue bonds in such principal amounts as the authority deems appropriate, such bonds to be primarily secured by a pool of obligations issued by local governments when the proceeds of the local government obligations are applied to local environmental facility projects.

(c) The authority shall have the power from time to time to refund any bonds by the issuance of new bonds whether the bonds to be refunded have or have not matured and may issue bonds partly to refund bonds then outstanding and partly for any other corporate purpose.

(d) Bonds issued by the authority may be general or limited obligations payable solely out of particular revenues or other moneys of the authority as may be designated in the proceedings of the authority under which the bonds shall be authorized to be issued, subject to any agreements entered into between the authority and state agencies, local government, or private parties and subject to any agreements with the holders of outstanding bonds pledging any particular revenues or moneys.

(e)(1) The authority is authorized to obtain from any department, agency, or corporation of the United States of America or governmental insurer, including the state, any insurance or guaranty, to the extent now or hereafter available, as to or for the payment or repayment of interest or principal, or both, or any part thereof on any bonds or notes issued by the authority or on any obligations of federal, state, or local governments purchased or held by the authority; and to enter into any agreement or contract with respect to any such insurance or guaranty, except to the extent that the same would in any way impair or interfere with the ability of the authority to perform and fulfill the terms of any agreement made with the holders of the bonds or notes of the authority.

(2) Bonds issued by the authority shall be authorized by resolution of the authority, be in such denominations, bear such date or dates, and mature at such time or times as the authority determines to be appropriate, except that bonds and any renewal thereof shall mature within 25 years of the date of their original issuance. Such bonds shall be subject to such terms of redemption, bear interest at such rate or rates payable at such times, be in such form, either coupon or registered, as to principal or interest or both principal and interest, carry such registration privileges, be executed in such manner, be payable in such medium of payment at such place or places, and be subject to such terms and conditions as such resolution of the authority may provide. Bonds may be sold at public or private sale for such price or prices as the authority shall determine.

(3) Any resolution or resolutions authorizing bonds or any issue of bonds may contain provisions which may be a part of the contract with the holders of the bonds thereby authorized as to:

(A) Pledging all or part of its revenues, together with any other moneys, securities, contracts, or property, to secure the payment of the bonds, subject to such agreements with bondholders as may then exist;

(B) Setting aside of reserves and the creation of sinking funds and the regulation and disposition thereof;

(C) Limiting the purpose to which the proceeds from the sale of bonds may be applied;

(D) Limiting the right of the authority to restrict and regulate the use of any project or part thereof in connection with which bonds are issued;

(E) Limiting the issuance of additional bonds, the terms upon which additional bonds may be issued and secured, and the refunding of outstanding or other bonds;

(F) Setting the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, including the proportion of bondholders which must consent thereto and the manner in which such consent may be given;

(G) Creating special funds into which any revenues or other moneys may be deposited;

(H) Setting the terms and provisions of any trust, deed, or indenture or other agreement under which the bonds may be issued;

(I) Vesting in a trustee or trustees such properties, rights, powers, and duties in trust as the authority may determine, which may include any or all of the rights, powers, and duties of the trustee appointed by the bondholders pursuant to Code Section 50-10-11 and limiting or abrogating the rights of the bondholders to appoint a trustee under such Code section or limiting the rights, duties, and powers of such trustee;

(J) Defining the acts or omissions to act which may constitute a default in the obligations and duties of the authority to the bondholders and providing for the rights and remedies of the bondholders in the event of such default, including as a matter of right the appointment of a receiver; provided, however, that such rights and remedies shall not be inconsistent with the general laws of the state and other provisions of this article;

(K) Limiting the power of the authority to sell or otherwise dispose of any environmental facility or any part thereof or other property, including municipal bonds held by it;

(L) Limiting the amount of revenues and other moneys to be expended for operating, administrative, or other expenses of the authority;

(M) Providing for the payment of the proceeds of bonds, obligations, revenues, and other moneys to a trustee or other depository and for the method of disbursement thereof with such safeguards and restrictions as the authority may determine; and

(N) Establishing any other matters of like or different character which in any way affect the security for the bonds or the rights and remedies of bondholders.

(4) In addition to the powers conferred upon the authority to secure its bonds, the authority shall have power in connection with the issuance of bonds to enter into such agreements as the authority may deem necessary, consistent, or desirable concerning the use or disposition of its revenues or other moneys or property, including the mortgaging of any property and the entrusting, pledging, or creation of any other security interest in any such revenues, moneys, or property and the doing of any act, including refraining from doing any act, which the authority would have the right to do in the absence of such agreements. The authority shall have power to enter into amendments of any such agreements within the powers granted to the authority by this article and to perform such agreements. The provisions of any such agreements may be made a part of the contract with the holders of bonds of the authority.

(5) Any pledge of or other security interest in revenues, moneys, accounts, contract rights, general intangibles, or other personal property made or created by the authority shall be valid, binding, and perfected from the time when such pledge is made or other security interest attaches without any physical delivery of the collateral or further act, and the lien of any such pledge or other security interest shall be valid, binding, and perfected against all parties having claims of any kind in tort, contract, or otherwise against the authority irrespective of whether or not such parties have notice thereof. No instrument by which such a pledge or security interest is created nor any financing statement need be recorded or filed.

(6) All bonds issued by the authority shall be executed in the name of the authority by the chairperson and secretary of the authority and shall be sealed with the official seal or a facsimile thereof. Coupons, if any, shall be executed in the name of the authority by the chairperson of the authority, the facsimile signature of the chairperson and the secretary of the authority may be imprinted in lieu of the manual signature if the authority so directs; and the facsimile of the chairperson's signature shall be used on coupons, if such are attached. Bonds and interest coupons appurtenant thereto bearing the manual or facsimile signature of a person in office at the time such signature was signed or imprinted shall be fully valid, notwithstanding the fact that before or after delivery thereof such person ceased to hold such office.

(7) Prior to the preparation of definitive bonds, the authority may issue interim receipts, interim certificates, or temporary bonds exchangeable for definitive bonds upon the issuance of the latter; the authority may provide for the replacement of any bond which shall become mutilated or be destroyed or lost.

(8) All bonds issued by the authority under this article may be executed, confirmed, and validated under and in accordance with Article 3 of Chapter 82 of Title 36, except as otherwise provided in this article.

(9) The venue for all bond validation proceedings pursuant to this article shall be Fulton County, and the Superior Court of Fulton County shall have exclusive final court jurisdiction over such proceedings.

(10) Bonds issued by the authority shall have a certificate of validation bearing the facsimile signature of the clerk of the Superior Court of Fulton County and shall state the date on which said bonds were validated; and such entry shall be original evidence of the fact of judgment and shall be received as original evidence in any court of this state.

(11) The authority shall reimburse the district attorney for his or her actual costs, if any, associated with the bond validation proceedings. The fees payable to the clerk of the Superior Court of Fulton County for validation shall be as follows for each bond, regardless of the denomination of such bond:

(A) One dollar each for the first 100 bonds;

(B) Twenty-five cents each for the next 400 bonds; and

(C) Ten cents for each such bond over 500.

(12) Whether or not the bonds of the authority are of such form and character as to be negotiable instruments, the bonds are made negotiable instruments within the meaning of and for all the purposes of Georgia law subject only to the provisions of the bonds for registration.

(13) Neither the members of the authority nor any person executing bonds shall be liable personally thereon or be subject to any personal liability or accountability solely by reason of the issuance thereof.

(14) The authority, subject to such agreements with bondholders as then may exist, shall have power out of any moneys available therefor to purchase bonds of the authority, which shall thereupon be canceled, at a price not in excess of the following:

(A) If the bonds are then redeemable, the redemption price then applicable plus accrued interest to the next interest payment date; or

(B) If the bonds are not then redeemable, the redemption price applicable on the first date after such purchase upon which the bonds become subject to redemption, plus accrued interest to the next interest payment date.

(15) In lieu of specifying the rate or rates of interest which bonds to be issued by an authority are to bear, the notice to the district attorney or the Attorney General, the notice to the public of the time, place, and date of the validation hearing, and the petition and complaint for validation may state that the bonds when issued will bear interest at a rate not exceeding a maximum per annum rate of interest, which rate may be fixed or may fluctuate or otherwise change from time to time, specified in such notices and petition and complaint or may state that, in the event the bonds are to bear different rates of interest for different maturity dates, none of such rates will exceed the maximum rate, which rate may be fixed or may fluctuate or otherwise change from time to time, so specified; provided, however, that nothing in this Code section shall be construed as prohibiting or restricting the right of the authority to sell such bonds at a discount, even if in doing so the effective interest cost resulting therefrom would exceed the maximum per annum interest rate specified in such notices and in the petition and complaint.



§ 50-23-9. Review of contracts and agreements by Environmental Protection Division or Georgia Land Conservation Council

(a) Except as otherwise provided by Article 6 of Chapter 5 of Title 12, the authority shall not enter into any contract or agreement with any local government with respect to the financing of any environmental facility pursuant to this article, unless the director of the Environmental Protection Division of the Department of Natural Resources shall have completed all existing statutory reviews and approvals with respect to such project. Nothing in this article shall be construed to diminish the full authority and responsibility of the director of the Environmental Protection Division of the Department of Natural Resources for existing statutory reviews and approvals.

(b) The authority shall not enter into any contract or agreement with any local government or the Department of Natural Resources with respect to the financing, by loan or grant, of any community land conservation project or state land conservation project pursuant to Chapter 22 of Title 36 unless the Georgia Land Conservation Council has approved the community land conservation project or state land conservation project and the chairperson has directed the authority to execute the approval decision of the Georgia Land Conservation Council. Nothing in this article shall be construed to diminish the full authority and responsibility of the Georgia Land Conservation Council's existing statutory reviews and approvals.



§ 50-23-10. Bonds of authority approved for investment and deposit by state, local governments, and others

The bonds of the authority are made securities in which all public officials and bodies of the state and all municipalities, all insurance companies and associations, and other persons carrying on an insurance business, all banks, bankers, trust companies, savings banks, and savings associations, including savings and loan associations, investment companies and other persons carrying on a banking business, and administrators, guardians, executors, trustees, and other fiduciaries and all other persons whatsoever, who are now or may hereafter be authorized to invest in bonds or other obligations of the state, may properly and legally invest funds including capital in their control or belonging to them. The bonds are also made securities which may be deposited with and may be received by all public officers and bodies of this state and all municipalities for any purposes for which the deposit of bonds or other obligations of this state are now or hereafter may be authorized.



§ 50-23-11. Pledge of state not to alter or limit the rights of bondholders

The State of Georgia does pledge to and agree with the holders of any bonds issued by the authority pursuant to this article that the state will not alter or limit the rights vested in the authority to fulfill the terms of any agreement made with or for the benefit of the holders of bonds or in any way impair the rights and remedies of bondholders until the bonds, together with the interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of such holders, are fully met and discharged or funds for the payment of such are fully provided. The authority is authorized to include this pledge and agreement of the state in any agreement with bondholders.



§ 50-23-12. Personal liability of members of authority, officers, and employees

Neither the members of the authority nor any officer or employee of the authority acting in behalf thereof, while acting within the scope of his or her authority, shall be subject to any liability resulting from:

(1) The construction, ownership, maintenance, or operation of any project financed with the assistance of the authority;

(2) The construction, ownership, maintenance, or operation of any solid waste system, sewerage system, environmental facility, or water system owned by a local government; or

(3) Carrying out any of the powers expressly given in this article.



§ 50-23-13. Liberal construction; bonds exempt from securities law; necessity of notice, proceeding, or publication; referendums

The provisions of this article shall be liberally construed to effect the purposes of this article. The offer, sale, or issuance of bonds, notes, or other obligations by the authority shall not be subject to regulation under Chapter 5 of Title 10, known as the "Georgia Uniform Securities Act of 2008." No notice, proceeding, or publication except those required in this article shall be necessary to the performance of any act authorized in this article; nor shall any such act be subject to referendum.



§ 50-23-14. Bonds not indebtedness of state; guarantee of bonds by state

No bonds, notes, or other obligations of and no indebtedness incurred by the authority shall constitute an indebtedness or obligation or a pledge of the faith and credit of the State of Georgia or of its agencies; nor shall any act of the authority in any manner constitute or result in the creation of an indebtedness of the state or its agencies or a cause of action against the state or its agencies; provided, however, the state, to the extent permitted by its Constitution, may guarantee payment of such bonds, notes, or other obligations as guaranteed revenue debt.



§ 50-23-15. Exemptions from taxation

It is found, determined, and declared that the creation of this authority and the carrying out of its corporate purposes is in all respects for the benefit of the people of the state and that the authority is an institution of purely public charity and will be performing an essential governmental function in the exercise of the power conferred upon it by this article. For such reasons the state covenants with the holders from time to time of the bonds, notes, and other obligations issued under this article that the authority shall not be required to pay any taxes or assessments imposed by the state or any of its counties, municipal corporations, political subdivisions, or taxing districts upon any property acquired by the authority or under its jurisdiction, control, possession, or supervision or leased by it to others, or upon its activities in the operation or maintenance of any such property or on any income derived by the authority in the form of fees, recording fees, rentals, charges, purchase price, installments, or otherwise, and that the bonds, notes, and other obligations of the authority, their transfer, and the income therefrom shall at all times be exempt from taxation within the state. The tax exemption provided in this article shall not include any exemption from sales and use tax on property purchased by the authority or for use by the authority.



§ 50-23-16. Rights under federal Constitution

The authority shall have all rights afforded the state by virtue of the Constitution of the United States, and nothing in this article shall be construed to remove any such rights.



§ 50-23-17. Approval of bond issues and other obligations by state financing and investment commission

The issuance of any bond, revenue bond, note, or other obligation or incurring of debt, public or otherwise, by the authority must be approved by the commission established by Article VII, Section IV, Paragraph VII of the Constitution of the State of Georgia of 1983 or its successor.



§ 50-23-18. Liberal construction

This article, being for the welfare of this state and its inhabitants, shall be liberally construed to effect the purposes specified in this article.



§ 50-23-19. Limitation on issue of bonds

Nothing contained in this article shall permit the authority to issue bonds or revenue bonds at any time when the sum of:

(1) The highest aggregate annual debt service requirements for the then current fiscal year or any subsequent fiscal year for outstanding authority bonds or revenue bonds, including the proposed bonds or revenue bonds; and

(2) The highest annual debt service requirements for the then current fiscal year or any subsequent fiscal year on general obligation debt of the state issued for authority projects

exceeds 1 percent of the total revenue receipts, less refunds, of the state treasury in the fiscal year immediately preceding the year in which any such bond or revenue bond is to be issued; provided, however, that unless the director of the Water Supply Division of the authority has issued the certification provided for by Code Section 12-5-480, the authority, with the approval of the Governor and the commission established by Article VII, Section IV, Paragraph VII of the Constitution, may issue bonds for the purposes of Article 6 of Chapter 5 of Title 12 notwithstanding such limitations.



§ 50-23-20. Withholding state funds from local governments or nongovernmental entities failing to collect and remit amounts when due

(a) In the event of a failure of any local government or nongovernmental entity to collect and remit in full all amounts due to the authority and all amounts due to others, which involve the credit or guarantee of the authority or of the state, on the date such amounts are due under the terms of any bond, revenue bond, note, or other obligation of the local government or nongovernmental entity, it shall be the duty of the authority to notify the state treasurer who shall withhold all funds of the state and all funds administered by the state, its agencies, boards, and instrumentalities allotted to such local government or nongovernmental entity until such local government or nongovernmental entity has collected and remitted in full all sums due and cured or remedied all defaults on any such bond, revenue bond, note, or other obligation.

(b) Nothing contained in this Code section shall mandate the withholding of funds allocated to a local government or nongovernmental entity which would violate contracts to which the state is a party, the requirements of federal law imposed on the state, or judgments of any court binding the state.



§ 50-23-21. Grants for clean energy property; rules and regulations; annual report

(a) As used in this Code section, the term:

(1) "Authority" means the Georgia Environmental Finance Authority.

(2) "Clean energy property" includes any of the following:

(A) Solar energy equipment that uses solar radiation as a substitute for traditional energy for water heating, active and passive space heating and cooling, generating electricity, distillation, desalinization, or the production of industrial or commercial process heat, as well as related devices necessary for collecting, storing, exchanging, conditioning, or converting solar energy to other useful forms of energy;

(B) Energy Star certified geothermal heat pump systems;

(C) Energy efficient projects as follows:

(i) Lighting retrofit projects. "Lighting retrofit project" means a lighting retrofit system that employs dual switching (ability to switch roughly half the lights off and still have fairly uniform light distribution), delamping, daylighting, relamping, or other controls or processes which reduce annual energy and power consumption by 30 percent compared to the American Society of Heating, Refrigerating, and Air Conditioning Engineers 2004 standard (ASHRAE 90.1.2004); and

(ii) Energy efficient buildings. "Energy efficient building" means for other than single-family residential property new or retrofitted buildings that are designed, constructed, and certified to exceed the standards set forth in the American Society of Heating, Refrigerating, and Air Conditioning Engineers 2004 standard (ASHRAE 90.1.2004) by 30 percent; and

(D) Wind equipment required to capture and convert wind energy into electricity or mechanical power as well as related devices that may be required for converting, conditioning, and storing the electricity produced by wind equipment.

(3) "Cost" means:

(A) In the case of clean energy property owned by a person, cost is the aggregate funds actually invested and expended by a person to put into service the clean energy property; and

(B) In the case of clean energy property a person leases from another, cost is eight times the net annual rental rate, which is the annual rental rate paid by the person less any annual rental rate received by the person from subrentals.

(4) "Installation" means the year in which the clean energy property is put into service and becomes eligible for a grant allowed by this Code section.

(b) (1) The authority may issue a grant to any person for the construction, purchase, or lease of clean energy property that is placed into service in this state, other than in single-family residential structures, between January 1, 2009, and December 31, 2012, subject to the provisions of this Code section.

(2) A person that receives a grant allowed under this Code section shall not be eligible to claim any tax credit under Code Section 48-7-29.14 or any other grant under this Code section with respect to the same clean energy property.

(3) A person shall not receive a grant allowed in this Code section for clean energy property the person leases from another unless such person obtains the lessor's written certification that the lessor will not receive a grant under this Code section or claim a credit under Code Section 48-7-29.14 with respect to the same clean energy property.

(4) Grants shall not be issued under this Code section except to effect participation in a federal government program which authorizes the use of federal funds for purposes of this Code section. In no event shall the total amount of grants allowed by this Code section exceed federal funds allocated by the authority for such purposes. No funds derived from any other sources shall be granted under this Code section.

(5) (A) Any person seeking any grant provided for under this Code section shall submit an application to the authority for approval of such grant. The authority shall promulgate the forms on which the application is to be submitted. The authority shall review such application and shall approve such application upon determining that it meets the requirements of this Code section within 60 days after receiving such application, subject to availability of funds as provided by paragraph (4) of this subsection.

(B) To apply for a grant allowed by this Code section, the person shall provide any information required by the authority. Every person receiving a grant under this Code section shall maintain and make available for inspection by the authority any records that the authority considers necessary to determine and verify the amount of the grant to which the person is entitled. The burden of proving eligibility for a grant and the amount of the grant shall rest upon the applicant, and no grant shall be allowed to a person that fails to maintain adequate records or to make them available for inspection.

(C) The authority shall issue the grants on a first come, first served basis. In no event shall the aggregate amount of grants approved by the authority for all applicants under this Code section exceed the limitations specified in paragraph (4) of this subsection.

(6) Any grant allowed by paragraph (1) of this subsection shall not exceed the lesser of 35 percent of the cost of the clean energy property described in subparagraphs (a)(2)(A) through (a)(2)(D) of this Code section or the following grant amounts for any clean energy property:

(A) A ceiling of $500,000.00 per installation applies to solar energy equipment for solar electric (photovoltaic), other solar thermal electric applications, and active space heating and wind equipment as described in subparagraphs (a)(2)(A) and (a)(2)(D) of this Code section;

(B) The sum of $100,000.00 per installation applies to clean energy property related to solar energy equipment for domestic water heating as described in subparagraph (a)(2)(A) of this Code section which is certified for performance by the Solar Rating Certification Corporation, Florida Solar Energy Center, or by a comparable entity approved by the authority to have met the certification of Solar Rating Certification Corporation OG-100 or Florida Solar Energy Center-GO-80 for solar thermal collectors;

(C) For Energy Star certified geothermal heat pump systems as described in subparagraph (a)(2)(B) of this Code section, the sum of $100,000.00;

(D) For a lighting retrofit project as described in division (a)(2)(C)(i) of this Code section, the sum of $0.60 per square foot of the building with a maximum of $100,000.00; and

(E) For an energy efficient building as described in division (a)(2)(C)(ii) of this Code section, the sum of the cost of energy efficient products installed during construction at $1.80 per square foot of the building, with a maximum of $100,000.00.

(c) The authority shall be authorized to adopt rules and regulations to provide for the administration of any grant provided by this Code section. Specifically, the authority shall create a mechanism to track and report the status and availability of grants for the public to review at a minimum on a quarterly basis.

(d) The authority shall provide an annual report of:

(1) The number of persons that claimed the grants allowed in this Code section;

(2) The cost of clean energy property with respect to which grants were issued;

(3) The type of clean energy property installed and the location;

(4) A determination of associated energy and economic benefits to the state; and

(5) The total amount of grants allowed.






Part 2 - Water Supply Division

§ 50-23-25. "Division" defined

As used in this part, the term "division" means the Water Supply Division of the Georgia Environmental Finance Authority created by Code Section 50-23-26.



§ 50-23-26. Creation of Water Supply Division; director

There is created within the Georgia Environmental Finance Authority a Water Supply Division. The executive director of the authority or an employee of the authority designated by the director shall serve as the director of the division and shall have full authority over the operation, personnel, and facilities of the division.



§ 50-23-27. Powers, duties, and responsibilities

The division shall have the authority and responsibility to:

(1) Administer this part;

(2) Coordinate with the Department of Natural Resources and with other departments, divisions, agencies, or officials of this state or political subdivisions thereof and appropriate private and professional organizations in matters related to water supply. The division and any other department, educational institution, agency, or official of this state or political subdivision thereof which in any way would affect the administration or enforcement of this part or Article 6 of Chapter 5 of Title 12 shall be required to coordinate all such activities with the division to assure orderly and efficient administration and enforcement of this part;

(3) Do all things necessary to cooperate with the United States government and qualify for, accept, and disburse any public or private grant intended for the administration of this part;

(4) Apply for, receive, accept, and administer federal funds and programs made available to this state for the purposes of this part;

(5) Contract for services if such services cannot be satisfactorily performed by employees of the division or by any other state agency;

(6) Design and implement programs to assist local governing authorities and other entities in implementing water supply projects; and

(7) Exercise such powers and perform such duties as assigned or contracted to the division or the authority under Article 6 of Chapter 5 of Title 12.



§ 50-23-28. Establishment of Georgia Reservoir Fund; administration; report

(a) There shall be established the Georgia Reservoir Fund, to consist of proceeds of bonds issued under this article for purposes of this part, any moneys paid to the authority under intergovernmental contracts for purposes of this part, voluntary contributions to such fund, and any federal moneys deposited in such fund. Moneys which are restricted as to their usage, including, but not limited to, restrictions on the kinds of projects for which the moneys may be expended or loaned, on the entity that may receive grants or loans of such moneys, on the manner in which such moneys may be expended or loaned, and any other condition, limitation, or restriction, may nevertheless be deposited in the fund so long as any such restriction shall not prevent the moneys so deposited from being expended, loaned, or otherwise used in a manner that is consistent with the purposes of this part. All balances in the fund shall be deposited in interest-bearing accounts.

(b) The authority shall administer the fund and may use the fund for projects as defined by Code Section 12-5-471, in accordance with this article and Article 6 of Chapter 5 of Title 12.

(c) The authority shall prepare, by September 30 of each year, an accounting of the moneys received and expended from the fund for the most recently completed fiscal year. The report shall be made available electronically to the members of the General Assembly and shall be public record.

(d) Principal and interest payments on loans made from the fund may be deferred for a maximum of 20 years or until construction of the project is completed, whichever is later.

(e) The authority may expend moneys from the fund for the costs of planning, engineering, architectural, legal, title, fiscal, or economic investigation, studies, surveys, or designs without the designation of such funds to a specific project or the final regulatory or statutory review and approval of such project if the director determines that a reasonable expectation exists that the expenditure of such funds will further the purposes of this part or Article 6 of Chapter 5 of Title 12.



§ 50-23-28.1. Authority to make loans and grants to local governments for expansion of existing reservoirs; criteria

(a) The division may make loans and grants to a local government to pay all or any part of the cost of expanding and increasing the capacity of existing reservoirs. Such loans and grants shall be made as provided in Code Section 50-23-6. The criteria used in consideration for requests for assistance shall include, but not be limited to:

(1) The effect of recurring drought on the region;

(2) Interconnectivity of the requesting entity's water supply system with one or more surrounding local governments; and

(3) Unique regional conditions.

(b) Beginning in 2010, on July 1 of each year in which adequate funds are available, the division shall give public notice that it will accept applications for loans and grants as provided in subsection (a) of this Code section. Requests shall be submitted and awards shall be made according to such schedules and deadlines as may be provided by the division.



§ 50-23-28.2. Participation by division in certain local water reservoir, facilities, and systems projects

(a) Those definitions made applicable to Article 4 of Chapter 91 of Title 36 by Code Section 36-91-100 shall be applicable to this Code section.

(b) The division may evaluate any project to determine, in the judgment of the division, appropriate or desirable levels of state or private participation in such project. In identifying any such project and making such determination, the division shall seek the advice and input of the affected local governments and shall be authorized to seek and receive advice and input from local authorities and the private financial and construction sectors. The division may also propose projects to local governing authorities and local authorities as appropriate for the procedures of Article 4 of Chapter 91 of Title 36. The division shall be authorized to consult with local governing authorities and local authorities regarding its conclusions with respect to projects subject to this subsection.

(c) Local governing authorities and local authorities participating in the consideration of a project may, by mutual consent, request in writing that the division participate in the project in any capacity authorized by law, pursuant to the provisions of paragraph (7) of subsection (b) of Code Section 50-23-5 and Code Section 50-23-6. The participating local governments and local authorities may request in writing that the division serve as the lead local authority for such project, and if the division accedes to such request, the division shall assume all of the duties and responsibilities of the lead local authority pursuant to the provisions of Article 4 of Chapter 91 of Title 36, for itself and on behalf of such local governing authorities and local authorities, subject to the conditions and limitations of such article.

(d) In addition to the conditions and limitations of Article 4 of Chapter 91 of Title 36, the following shall be applicable to the division when acting pursuant to this Code section:

(1) Public notice of any request for proposals shall be made at least 90 days prior to the date set for receipt of proposals by posting a legal notice on the website of the Department of Administrative Services;

(2) The designated representative of the lead local authority, when the division is such lead local authority, shall be the director;

(3) No contract awarded under this subsection shall be operative until the governing authority of each participating local governing authority and local authority and each affected local government has approved the contract;

(4) For any project for which participation or a lead local authority role is determined by the division to be feasible and appropriate, the division may perform management, technical, consultative, training, educational, and other project development and promotion activities, subject to availability of funds from the Georgia Reservoir Fund established by Code Section 50-23-28, approval by the executive director of the authority, and the requirement that the fund be fully compensated by any private owner of the project for such expenditures; and

(5) Any project financed or constructed in whole or in part by the division shall be subject to environmental and development restrictions imposed on projects of the division by law.

(e) In discharging its duties and responsibilities under this Code section, the division:

(1) Shall to the maximum extent feasible expedite the issuance of the permits, licenses, and permissions from the United States of America or any agency or instrumentality thereof; the State of Georgia, its departments, agencies, or authorities; or any county, municipality, consolidated government, or local agency or authority of this state necessary and convenient for the purposes of this article;

(2) May enter into lease, use, or water supply agreements with the owner or operator of any project or water facility;

(3) May lease to an owner or operator of a project any state-owned facilities or property which the division is managing in connection with a project;

(4) May utilize the competitive bidding and competitive sealed proposal procedures adopted by the Department of Administrative Services under Code Section 50-5-67 and regulations promulgated pursuant to the authority thereof; and

(5) May enter into agreements with local governing authorities, local authorities, or an owner or operator or proposed operator of a project, setting fees to be paid to the division or the Department of Natural Resources for the purpose of enabling the division or the Department of Natural Resources to expedite or enhance the state or federal regulatory process.

(f) The director shall be authorized to delegate such duties and responsibilities under this Code section as he or she deems appropriate from time to time; provided, however, that the final approval of state projects and contracts provided for in this article shall be by action of the director.

(g) Nothing in this Code section shall be construed to delegate the power of eminent domain to any private entity with respect to any project commenced or proposed pursuant to this Code section. The state and any local government may exercise the power of eminent domain in the manner provided by law for the purpose of acquiring any property or interests therein to the extent that such action serves the public purpose of this Code section.

(h) All affected local governments which approve a project shall have agreed, by reason of such approval, to amend and to have amended, consistent with such approval, any service delivery strategy agreement required by Article 2 of Chapter 70 of Title 36 to which they are a party.

(i) (1) With respect to contracts of such state agency or authority, no employee, officer, or member of any state agency or authority or board thereof shall serve as an employee, agent, lobbyist, or board member for any private entity directly or indirectly under contract with or negotiating a contract with any state agency or authority under this article for three years after leaving his or her position as such an employee, officer, or member.

(2) No employee, officer, or member of the General Assembly shall serve as an employee, agent, lobbyist, or board member for any private entity directly or indirectly under contract with or negotiating a contract with any state agency or authority under this article for three years after leaving his or her position as such an employee, officer, or member.

(3) With respect to contracts of such local governing authority or local authority, no employee, officer, or member of any local governing authority or local authority shall serve as an employee, agent, lobbyist, or board member for any private entity directly or indirectly under contract with or negotiating a contract with any state agency or authority under this article for three years after leaving his or her position as such an employee, officer, or member.



§ 50-23-29. Rules and regulations

The authority may promulgate and adopt rules and regulations to carry out the purposes of this part.









Article 2 - Division of Energy Resources

§ 50-23-30. "Division" defined

As used in this article, the term "division" shall mean the Division of Energy Resources of the Georgia Environmental Finance Authority.



§ 50-23-31. Creation; executive director

There is created within the Georgia Environmental Finance Authority a Division of Energy Resources. The executive director of the authority or an employee of the authority designated by the director shall serve as the director of the division and shall have full authority over the operation, personnel, and facilities of the division.



§ 50-23-32. Powers and duties

(a) The Division of Energy Resources of the Georgia Environmental Finance Authority shall have sole authority and responsibility for the administration of this article.

(b) The division shall have the authority and responsibility to do the following:

(1) Consult with other departments, agencies, or officials of this state or political subdivisions thereof and appropriate private and professional organizations in matters related to energy. Any other department, educational institution, agency, or official of this state or political subdivision thereof which in any way would affect the administration or enforcement of this article is required to coordinate all such activities with the division to assure orderly and efficient administration and enforcement of this article;

(2) Do all things necessary to cooperate with the United States government and qualify for, accept, and disburse any public or private grant intended for the administration of this article;

(3) Apply for, receive, accept, and administer federal funds and programs made available to the state for the purposes of this article;

(4) Contract for services if such services cannot be satisfactorily performed by employees of the division or by any other state agency;

(5) Enter into agreements to carry out energy related research and planning jointly with other states or the federal government where appropriate;

(6) Inform, educate, and provide materials to other agencies of the state or political subdivisions thereof and to the public on all energy related matters, with particular emphasis on energy consumption trends and their social, environmental, and economic impacts; conservation and energy efficiency; and alternative energy technologies;

(7) Monitor and assess the relationship and impact of international, federal, and regional energy policies on the state's energy policies and programs;

(8) Collect and analyze data relating to past, present, and future consumption levels for all sources of energy and report such findings to the Governor annually. Such reports shall make recommendations on actions which would further the purposes of energy conservation and management;

(9) Prepare and present to the government for approval a standby emergency plan setting forth actions to be taken in the event of an impending serious shortage of energy or a threat to public health, safety, or welfare;

(10) Design and implement a program to encourage energy conservation and efficiency, to include, but not be limited to, public, commercial, industrial, governmental, and residential areas;

(11) Maintain awareness of all energy related research, with particular emphasis on alternative energy resources creating minimal environmental impact, which research could be of importance to the state's welfare for the purposes of providing constructive and supportive action;

(12) Solicit funds made available for the purposes of information, research studies, demonstrations, and projects of professional and civic orientation which are related to energy conservation and efficiency, the development and utilization of alternative energy technologies, and other appropriate energy related areas; and

(13) Design and implement programs to assist local governing authorities and other entities in implementing alternative energy projects.



§ 50-23-33. Employees

Reserved. Repealed by Ga. L. 2006, p. 267, § 6/HB 1319, effective July 1, 2006.



§ 50-23-34. Office of Energy Resources: Assets, funds, property, contracts, programs, obligations, interests transferred to authority

Reserved. Repealed by Ga. L. 2006, p. 267, § 7/HB 1319, effective July 1, 2006.



§ 50-23-35. Rules and regulations authorized

The authority shall have the authority to promulgate and adopt rules and regulations to carry out the purposes of this article.









Chapter 24 - Drug-Free Workplace

§ 50-24-1. Short title

This chapter shall be known and may be cited as the "Drug-free Workplace Act."



§ 50-24-2. Definitions

As used in this chapter, the term:

(1) "Contractor" means:

(A) Any person engaged in the business of constructing, altering, repairing, dismantling, or demolishing buildings; roads; bridges; viaducts; sewers; water and gas mains; streets; disposal plants; airports; dams; water filters, tanks, towers, and wells; pipelines; and every other type of structure, project, development, or improvement coming within the definition of real or personal property, including, but not limited to, constructing, altering, or repairing property to be held either for sale or rental when the contract involves an expenditure by a state agency of at least $25,000.00; or

(B) Any person supplying goods, materials, services, or supplies pursuant to a contract or lease on behalf of a state agency as described in Code Section 50-5-64 when the contract involves an expenditure by the state agency of at least $25,000.00.

(2) "Controlled substance" means a controlled substance as defined in Article 2 of Chapter 13 of Title 16.

(3) "Conviction" means a plea of guilty or a finding of guilt, including a plea of nolo contendere and regardless of treatment as a first offender under Article 3 of Chapter 8 of Title 42, or imposition of a sentence, or both, by any judicial body charged with a responsibility to determine violations of the federal or state criminal drug statutes.

(4) "Criminal drug statute" means any criminal statute involving the manufacture, sale, distribution, dispensation, use, or possession of any controlled substance or marijuana.

(5) "Drug-free workplace" means a site for the performance of work done in connection with a specific contract referred to in paragraph (1) of this Code section with a person, the employees of which person are prohibited from engaging in the unlawful manufacture, sale, distribution, dispensation, possession, or use of any controlled substance or marijuana in accordance with the requirements of this chapter.

(6) "Employee" means the employee of a contractor directly engaged in the performance of work pursuant to the provisions of the contract referred to in paragraph (1) of this Code section.

(7) "Individual" means a contractor that has no more than one employee, including the contractor.

(8) "Marijuana" means the substance as defined in paragraph (16) of Code Section 16-13-21.

(9) "Person" means a corporation, a partnership, a business trust, an association, a firm, or any other legal entity except an individual.

(10) "Principal representative" means the governing board or the executive head of a state agency who is authorized to enter into a contract with a contractor on behalf of the state agency.

(11) "State agency" means any department, division, board, bureau, commission, or other agency of the state government or any state authority.

(12) "Subcontractor" means a person hired by a contractor on an independent basis rather than as an employee and who performs work for the contractor under a contract as provided under subparagraph (A) of paragraph (1) of this Code section.



§ 50-24-3. Contractors to provide drug-free workplace

(a) The principal representative of a state agency shall not enter into a contract with any contractor, other than an individual, unless the contractor certifies to the principal representative that:

(1) A drug-free workplace will be provided for the contractor's employees during the performance of the contract; and

(2) Each contractor who hires a subcontractor to work in a drug-free workplace shall secure from that subcontractor the following written certification: "As part of the subcontracting agreement with (contractor's name) , (subcontractor's name) certifies to the contractor that a drug-free workplace will be provided for the subcontractor's employees during the performance of this contract pursuant to paragraph (7) of subsection (b) of Code Section 50-24-3."

(b) A contractor may satisfy the requirement for providing a drug-free workplace for employees by:

(1) Publishing a statement notifying employees that the unlawful manufacture, sale, distribution, dispensation, possession, or use of a controlled substance or marijuana is prohibited in the contractor's workplace and specifying the actions that will be taken against employees for violations of such prohibition;

(2) Establishing a drug-free awareness program to inform employees about:

(A) The dangers of drug abuse in the workplace;

(B) The contractor's policy of maintaining a drug-free workplace;

(C) Any available drug counseling, rehabilitation, and employee assistance program; and

(D) The penalties that may be imposed upon employees for drug abuse violations;

(3) Providing each employee with a copy of the statement provided for in paragraph (1) of this subsection;

(4) Notifying each employee in the statement provided for in paragraph (1) of this subsection that as a condition of employment, the employee shall:

(A) Abide by the terms of the statement; and

(B) Notify the contractor of any criminal drug statute conviction for a violation occurring in the workplace within five days of the conviction;

(5) Notifying the contracting principal representative within ten days after receiving from an employee or a subcontractor a notice of conviction as provided under subparagraph (B) of paragraph (4) of this subsection or after otherwise receiving actual notice of such a conviction;

(6) Making a good faith effort on a continuing basis to provide a drug-free workplace for employees; and

(7) Requiring that such contractor include in any agreement or contract with a subcontractor a provision that such subcontractor will provide a drug-free workplace for his employees by complying with the provisions of paragraphs (1), (2), (3), (4), and (6) of this subsection and by notifying the contractor of any criminal drug statute conviction for a violation occurring in the workplace involving the subcontractor or its employees within five days of receiving notice of the conviction. The contractor will notify the contracting principal representative pursuant to paragraph (5) of this subsection.



§ 50-24-4. Certification in contract

The principal representative of a state agency shall not enter into a contract with an individual or a person as a contractor unless the contract includes a certification by the individual or person that the individual or person will not engage in the unlawful manufacture, sale, distribution, dispensation, possession, or use of a controlled substance or marijuana during the performance of the contract.



§ 50-24-5. Suspension, termination, or debarment of contractors

The principal representative of a state agency may suspend, terminate, or debar the contractor if the state agency determines that:

(1) The contractor or individual has made false certification under subsection (a) of Code Section 50-24-3; or

(2) The contractor has violated such certification by failing to carry out the requirements of Code Section 50-24-3.



§ 50-24-6. Minimum standards established

This chapter establishes minimum standards for contractors and in no way limits or restrains contractors from implementing additional procedures and policies having the objectives of achieving and maintaining a drug-free workplace.






Chapter 25 - Georgia Technology Authority

§ 50-25-1. Establishment of Georgia Technology Authority

(a) There is established the Georgia Technology Authority as a body corporate and politic, an instrumentality of the state, and a public corporation; and by that name the authority may contract and be contracted with and bring and defend actions. The Georgia Technology Authority shall be the successor in interest to the public corporation created by Ga. L. 1990, p. 1566, as amended from time to time thereafter, and known as the "GeorgiaNet Authority," and all rights, powers, and duties of that public corporation shall be vested in the Georgia Technology Authority, subject, however, to all debts, obligations, liabilities, and duties incurred by that public corporation.

(b) As used in this chapter, the term:

(1) "Agency" means every state department, agency, board, bureau, commission, and authority but shall not include any agency within the judicial branch of state government or the University System of Georgia and shall also not include any authority statutorily required to effectuate the provisions of Part 4 of Article 9 of Title 11.

(2) "Authority" means the Georgia Technology Authority as established in this chapter.

(3) "Board" means the board of directors for the Georgia Technology Authority.

(4) "Chairperson" means the chairperson of the Georgia Technology Authority.

(5) "Chief information officer" means the chief information officer of the State of Georgia provided for by Code Section 50-25-5.1.

(6) "File" means a group of data consisting of a collection of related records which concern one or more functions of an agency and which is treated as a single unit in an electronic data processing system.

(7) "GeorgiaNet Division" means the former GeorgiaNet Authority.

(8) "Local government" means any county, city, or consolidated government in this state.

(9) "Private sector" means any nongovernment, privately owned entity in this state.

(10) "Public safety radio services" means all radio services of state, county, or municipal governments, as defined in Part 89 of the Rules and Regulations of the Federal Communications Commission.

(11) "Record" means a group of related fields of data used to electronically store data about a subject, such as an employee, customer, vendor, or other entity, or a transaction.

(12) "Technology" or "technology resources" means hardware, software, and communications equipment, including, but not limited to, personal computers, mainframes, wide and local area networks, servers, mobile or portable computers, peripheral equipment, telephones, wireless communications, public safety radio services, facsimile machines, technology facilities including, but not limited to, data centers, dedicated training facilities, and switching facilities, and other relevant hardware and software items as well as personnel tasked with the planning, implementation, and support of technology.

(13) "Technology enterprise management" means methods for managing technology resources for all agencies, considering the priorities of state planners, with an emphasis on making communications and sharing of data among agencies feasible and ensuring opportunities of greater access to state services by the public.

(14) "Technology policy" means processes, methods, and procedures for managing technology, technology resources, and technology procurement.

(15) "Technology portfolio management" means an approach for analyzing and ranking potential technology investments based upon state priorities and a cost benefit analysis to include, but not be limited to, calculated savings, direct and indirect, and revenue generation related to technology expenditures and selecting the most cost-effective investments. The minimization of total ownership costs, i.e., purchase, operation, maintenance, and disposal, of technology resources from acquisition through retirement while maximizing benefits is to be emphasized.

(c) The purpose of the authority shall be to provide for technology enterprise management and technology portfolio management as defined in this chapter, as well as the centralized marketing, provision, sale, and leasing, or execution of license agreements for access on line or in volume, of certain public information maintained in electronic format to the public, on such terms and conditions as may be determined to be in the best interest of the state in light of the following factors:

(1) The public interest in providing ready access to public state information for individuals, businesses, and other entities;

(2) The public interest in providing ready access to state information for other governmental entities, so as to enhance the ability of such other governmental entities to carry out their public purposes;

(3) Fair and adequate compensation to the state for costs incurred in generating, maintaining, and providing access to state information;

(4) Cost savings to the state through efficiency in the provision of public information; and

(5) Such other factors as are in the public interest of the state and will promote the public health and welfare.

(d) The authority shall assist political subdivisions and other entities created by the Constitution or laws of this state, or by local governments, by setting forth policy initiatives for guidance in the use of technology to improve services, reduce costs, encourage technological compatibility, and promote economic development throughout the state.

(e) Services related to the marketing, provision, sale, and leasing or licensing of public information as provided in subsection (c) of this Code section shall continue to be marketed under the service mark of GeorgiaNet.



§ 50-25-2. Membership

(a) The authority shall consist of 11 members as follows: two members appointed by the Lieutenant Governor; two members appointed by the Speaker of the House of Representatives; and seven members appointed by the Governor. The Governor shall designate a member of the authority to serve as chairperson of the authority. All of the aforesaid members shall be individuals employed in the private sector who shall have experience in technology issues concerning large public or private organizations or entities. The initial membership of the authority shall be appointed for terms of office as follows:

(1) The Lieutenant Governor shall appoint one member for a term of one year and one member for a term of three years;

(2) The Speaker of the House shall appoint one member for a term of one year and one member for a term of three years; and

(3) The Governor shall appoint four members for terms of one year and three members for a term of three years.

The terms of all succeeding members shall be for three years. The authority may elect a vice chairperson and a secretary and any other officers deemed appropriate. In addition to all other members provided for in this subsection, there shall be one nonvoting ex officio member of the authority who shall be appointed by and serve at the pleasure of the Chief Justice of the Supreme Court.

(b) Each member of the authority may be authorized by the authority to receive an expense allowance and reimbursement from funds of the authority in the same manner as provided for in Code Section 45-7-21. Except as specifically provided in this subsection, members of the authority shall receive no compensation for their services.

(c) Seven members of the authority shall constitute a quorum; and the affirmative votes of six members of the authority shall be required for any action to be taken by the authority.

(d) There shall be an executive director of the authority to be titled the chief information officer and to be selected in the manner and to have the powers and duties set forth in Code Section 50-25-5.1.

(e) The authority may make rules and regulations for its own government.

(f) The authority shall have perpetual existence.



§ 50-25-3. Administration; legal services

(a) The authority shall be assigned for administrative purposes to the Department of Administrative Services, as provided for in Code Section 50-4-3.

(b) The Attorney General shall provide legal services for the authority, in the same manner provided for in Code Sections 45-15-13 through 45-15-16.



§ 50-25-4. General powers

(a) The authority shall have the following powers:

(1) To have a seal and alter the same at its pleasure;

(2) To make and execute contracts, lease agreements, and all other instruments necessary or convenient to exercise the powers of the authority or to further the public purpose for which the authority is created;

(3) To acquire by purchase, lease, or otherwise and to hold, lease, and dispose of real or personal property of every kind and character, or any interest therein, in furtherance of the public purpose of the authority;

(4) To apply for and to accept any gifts or grants or loan guarantees or loans of funds or property or financial or other aid in any form from the federal government or any agency or instrumentality thereof, or from the state or any agency or instrumentality thereof, or from any other source for any or all of the purposes specified in this chapter and to comply, subject to the provisions of this chapter, with the terms and conditions thereof;

(5) To contract with state agencies or any local government for the use by the authority of any property, facilities, or services of the state or any such state agency or local government or for the use by any state agency or local government of any facilities or services of the authority; and such state agencies and local governments are authorized to enter into such contracts;

(6) To fix and collect fees and charges for data, media, and incidental services;

(7) To deposit or invest funds held by it in any state depository or in any investment which is authorized for the investment of proceeds of state general obligation bonds; and to use for its corporate purposes or redeposit or reinvest interest earned on such funds;

(8) To establish standards for agencies to submit information technology plans to the authority. Standards shall include without limitation content, format, and frequency of submission;

(9) Reserved;

(10) To set technology policy for all agencies except those under the authority, direction, or control of the General Assembly or state-wide elected officials other than the Governor;

(11) To establish and maintain official employee purchase programs for technology resources facilitated by and through the authority for state employees and public school employees of county or independent boards of education;

(12) To provide oversight and program management for all technology resources for projects exceeding a cumulative investment of $1 million to accomplish goals of technology portfolio management;

(13) To develop such plans and reports as are deemed necessary and useful and to require agencies to submit periodic reports at such frequency and with such content as the board shall define;

(14) To prepare fiscal impact statements relating to necessary modifications and development of technology to support policies required by proposed legislation;

(15) To establish architecture for state technology infrastructure to promote efficient use of resources and to promote economic development;

(16) To provide processes and systems for timely and fiscally prudent management of the state's financial resources to include, without limitation, cash management;

(17) To establish advisory committees from time to time, including, without limitation, a standing advisory committee composed of representatives from agencies which shall make recommendations to the authority concerning such matters as policies, standards, and architecture;

(18) To coordinate with agencies, the legislative and judicial branches of government, and the Board of Regents of the University System of Georgia, regarding technology policy;

(19) To coordinate with local and federal governments to achieve the goals of the authority;

(20) To identify and pursue alternative funding approaches;

(21) To establish technology security standards and services to be used by all agencies;

(22) To conduct technology audits of all agencies;

(23) To facilitate and encourage the conduct of business on the Internet;

(24) To expand and establish policies necessary to ensure the legal authority and integrity of electronic documents;

(25) To provide and approve as part of the state technology plan an implementation plan and subsequent policies and goals designed to increase the use of telecommuting among state employees;

(26) To create a center for innovation to create applications of technology that will yield positive, measurable benefits to the state;

(27) To contract through the Department of Administrative Services for the lease, rental, purchase, or other acquisition of all technology resource related supplies, materials, services, and equipment required by the state government or any of its agencies and designate such contracts as mandatory sources of supply for agency purchases or to authorize any agency to purchase or contract for technology;

(28) To establish and enforce standard specifications which shall apply to all technology and technology resource related supplies, materials, and equipment purchased or to be purchased for the use of the state government or any of its agencies, which specifications shall be based on and consistent with industry accepted open network architecture standards;

(29) To establish specifications and standards for technology resources, which shall apply to all technology to be purchased, licensed, or leased by any agency;

(30) To exercise any power granted by the laws of this state to public or private corporations which is not in conflict with the public purpose of the authority; and

(31) To do all things necessary or convenient to carry out the powers conferred by this chapter.

(b) The authority shall transfer to the general fund of the state treasury any funds of the authority determined by the authority to be in excess of those needed for the corporate purposes of the authority.



§ 50-25-5. Access to records of state departments, agencies, boards, bureaus, commissions, and other authorities

All state departments, agencies, boards, bureaus, commissions, and authorities are authorized to make available to the authority access to public records or data which are available in electronic format upon terms mutually agreed to by the authority and any such department, agency, board, bureau, commission, or authority; provided, however, that no department, agency, board, bureau, commission, or authority shall be required to do so. The authority shall reimburse the department, agency, board, bureau, commission, or authority for costs incurred in providing such public records or data. The judicial and legislative branches are authorized to likewise provide such access to the authority.



§ 50-25-5.1. Chief information officer; appointment and removal; compensation; powers and duties

(a) There is created the position of the chief information officer for the State of Georgia who shall be both appointed and removed by a vote of a majority of the full membership to which the authority is entitled. The authority shall determine the compensation of the chief information officer. The chief information officer shall serve as the executive director of the authority.

(b) Subject to the general policy established by the authority, the chief information officer shall have the following powers and duties in addition to those otherwise enumerated in this chapter:

(1) To supervise, direct, account for, organize, plan, administer, and execute the functions required of the chief information officer by the authority;

(2) To provide assistance to agency heads in evaluating information officer performance for each agency and in selection of candidates for such positions;

(3) To establish performance management standards, approved by the board regarding success of projects, agency technology performance, and authority performance;

(4) To submit an annual budget for approval and adoption by the board;

(5) To review periodic reports submitted by agencies;

(6) To hire officers, agents, and employees, prescribe their duties and qualifications, and perform such other duties as may be prescribed by the authority. Such officers, agents, and employees shall serve at the pleasure of the executive director. The executive director and other employees of the authority shall be considered state employees for purposes of employment and retirement benefits and subject to any laws, rules, or regulations governing eligibility for such benefits. Any officer or employee of the authority who is already a member of the Employees' Retirement System of Georgia by virtue of services with another employer shall be entitled to credit for his or her services and shall not suffer any loss of such credit to which he or she is otherwise entitled. There shall be paid from the funds appropriated or otherwise available for the operation of the Georgia Technology Authority all employer's contributions required under this chapter;

(7) To contract for the services of individuals or organizations not employed full time by the authority who or which are engaged primarily in the rendition of personal services rather than the sale of goods or merchandise, such as, but not limited to, the services of attorneys, accountants, systems engineers, consultants, and advisers, and to allow suitable compensation for such services; and to make provisions for group insurance, retirement, or other employee benefit arrangements, provided that no part-time or contract employees shall participate in group insurance or retirement benefits; and

(8) To perform such other duties as the authority may direct from time to time.



§ 50-25-6. Georgia Register

(a) As used in this Code section, the term:

(1) "Agency" means:

(A) The Governor in the exercise of all executive powers;

(B) Each other state officer, department, departmental unit, board, bureau, or commission expressly authorized by law to make rules and regulations; and

(C) The General Assembly.

(2) "Meeting" means an open and public meeting of an agency to which Chapter 14 of this title applies but shall not include a special meeting called on less than 24 hours' notice.

(3) "Period" means the time since the closing date of the previous issue of the Georgia Register.

(b) The authority shall electronically publish or cause to be published a publication entitled the Georgia Register which shall include information made available by the agencies through electronic media related to:

(1) Notice of adoption of all rules filed during the period;

(2) A summary of each rule proposed during the period and a statement of the manner in which a copy of the complete text of the rule may be obtained;

(3) The complete text of all rules adopted during the period;

(4) All agency meeting notices showing the time, place, and date of the meeting, and the text of rules proposed for consideration or a reference where the text of the proposed rules is published, including a statement of the manner in which a copy of the agenda may be obtained;

(5) All executive orders or proclamations issued by the Governor;

(6) A summary of all state contracts or requests for proposals of an amount more than $100,000.00 and a statement of the manner in which a copy of the complete contract or request for proposal may be obtained;

(7) All official and unofficial Attorney General opinions and a summary of each opinion;

(8) The full text of agency emergency rules;

(9) Notice of land acquisitions or transfers with a value of more than $50,000.00, including a statement of the manner in which more detailed information may be obtained;

(10) For each session of the General Assembly:

(A) An abstract of each bill that is introduced;

(B) A synopsis of each bill that is enacted; and

(C) The status of each bill;

(11) The hearing calendar of the Supreme Court; and

(12) The hearing calendar of the Court of Appeals.

(c) No state appropriated funds shall be used for any purpose stated in this Code section.



§ 50-25-7. Sale of files of public information; receipt of data in electronic format from public; application of statutory restrictions on confidentiality to authority

(a) The authority shall have exclusive authority to sell or execute license agreements on behalf of the executive branch of state government for an entire file of public information in any electronic medium or format; provided, however, that nothing contained in this subsection shall preclude the Department of Transportation from exercising its authority under subparagraph (a)(2)(B) of Code Section 32-4-2, nor shall anything contained in this subsection preclude any department, agency, board, bureau, commission, or authority from selling individual records maintained in electronic format or otherwise to the public or other governmental agencies or entities or from selling or otherwise disseminating any data which the authority declines to sell; and the authority may likewise be authorized by the judicial and legislative branches to sell on their behalf entire files of public information.

(b) The authority shall be authorized to receive data in electronic format from members of the public for the purpose of transmitting such data electronically to various departments, agencies, and institutions of the state.

(c) All of the statutory restrictions on the confidentiality or use of any departmental data and all of the penalties for any violation thereof shall apply to the authority and its employees.



§ 50-25-7.1. Technology empowerment fund; appropriations; initiatives; steering committee

(a) The authority is authorized and directed to establish a technology empowerment fund to be administered by the authority. The fund shall consist of such moneys appropriated or otherwise available to the authority as the board may determine from time to time to deposit therein. Subject to the appropriations process, the decision-making and priority-setting responsibilities for allocating these funds are vested in the chief information officer and the director of the Office of Planning and Budget.

(b) The chief information officer is authorized to identify and select individual projects, initiatives, and systems to improve service delivery to be funded through the technology empowerment fund. Such projects shall demonstrate, to the satisfaction of the chief information officer, reduced costs through the use of technology. In identification and selection of such projects, initiatives, and systems, the chief information officer shall give priority to those which provide demonstrable cost savings and improved service delivery on a recurring basis through the employment of technology and training. Eligible projects, initiatives, and systems to receive disbursements from the technology empowerment fund may be selected from agency budget requests. Quarterly reports of the operations of the technology empowerment fund shall be required to be made to the board, the Office of Planning and Budget, the Senate Budget and Evaluation Office, and the House Budget and Research Office to ensure proper oversight and accountability.

(c) Each project or initiative developed and supported from the technology empowerment fund shall employ technology that is compatible with the architecture and standards established by the authority and shall be accounted for by a discrete account established for the individual project or initiative item in the operating budget and capital budget.

(d) A steering committee composed of the chairperson of the House Committee on Appropriations or his or her designee from among the membership of the committee, the chairperson of the Senate Appropriations Committee or his or her designee from among the membership of the committee, the director of the Office of Planning and Budget, the House Budget and Research Office, the Senate Budget and Evaluation Office, the state auditor, and a representative from the Governor's office shall advise and consult with the chief information officer regarding initiatives to receive funding from the technology empowerment fund and shall receive quarterly reports from the chief information officer as to the status of funded projects.



§ 50-25-7.2. Adherence to technical standards and specifications established by the authority

Nothing exempting any purchase from the competitive bidding laws set forth in Part 1 of Article 3 of Chapter 5 of this title shall exempt any technology resource purchase from the technical standards and specifications established by the authority unless specifically provided by action of the authority; provided, however, that technical standards established by the authority shall not conflict with mandated federal technical standards or requirements associated with the state administration of federally funded programs. The Department of Administrative Services shall not knowingly issue a procurement pursuant to the provisions of Part 1 of Article 3 of Chapter 5 of this title that does not adhere to the technical standards and specifications established by the authority unless specifically authorized to do so by the authority.



§§ 50-25-7.3 through 50-25-7. 6

Reserved. Repealed by Ga. L. 2005, p. 117, §§ 4-7/HB 312, effective July 1, 2005.



§ 50-25-7.7. Conflicts of interest; violations; penalties

(a) Neither the executive director nor any employee of the authority shall be financially interested or have a personal beneficial interest in an amount greater than 1 percent ownership interest in any firm, corporation, partnership, or association which is involved either directly or indirectly in the purchase of or contract for any materials, equipment, or supplies, or an ownership interest greater than 1 percent in any such firm, corporation, partnership, or association furnishing any such supplies, materials, or equipment to agencies or the authority. Except as provided in subsection (b) of this Code section, it shall be unlawful for the executive director or any of his or her assistants or any employee of the authority to accept or receive, directly or indirectly, from any person, firm, or corporation to whom any contract may be awarded any money or anything of more than nominal value or any promise, obligation, or contract for future reward or compensation.

(b) Nothing in this Code section shall preclude the executive director or any of his assistants or any employee of the authority from attending seminars, courses, lectures, briefings, or similar functions at any manufacturer's or vendor's facility or at any other place if any such seminar, course, lecture, briefing, or similar function is for the purpose of furnishing the executive director, assistant, or employee with knowledge and information relative to the manufacturer's or vendor's products or services and is one which the executive secretary to the Governor determines would be of benefit to the authority and to the state. In connection with any such seminar, course, lecture, briefing, or similar function, nothing in this Code section shall preclude the executive director, assistant, or employee from receiving meals from a manufacturer or vendor. Nothing in this Code section shall preclude the executive director, assistant, or employee from receiving educational materials and business related items of not more than nominal value from a manufacturer or vendor.

(c) Nothing contained in this Code section shall permit the executive director, assistant, or employee to accept free travel from the manufacturer or vendor outside the State of Georgia or free lodging in or out of the State of Georgia.

(d) Any person who violates subsection (a) of this Code section shall be guilty of a misdemeanor and shall be removed from office.



§ 50-25-7.8. Contracts for purchases contrary to chapter shall be void; personal liability of official making such purchases; recovery of state funds

Reserved. Repealed by Ga. L. 2005, p. 117, § 8/HB 312, effective July 1, 2005.



§ 50-25-7.9. "Person" defined; purchase of articles for personal or individual ownership prohibited; sale of articles for personal or individual ownership prohibited; violation a misdemeanor

Reserved. Repealed by Ga. L. 2005, p. 117, § 9/HB 312, effective July 1, 2005.



§ 50-25-7.10. Annual state information technology report; requirements; standards

(a) The executive director shall publish in print or electronically an annual state information technology report that shall include:

(1) A report on the state's current and planned information technology expenditures, in cooperation with the Office of Planning and Budget and the state accounting officer, that shall include, but not be limited to, line-item detail expenditures on systems development, personal services, and equipment from the previous fiscal year and anticipated expenditures for the upcoming fiscal year;

(2) A prioritization of information technology initiatives to address unmet needs and opportunities for significant efficiencies or improved effectiveness within the state information technology enterprise; and

(3) A prioritized funding schedule for all major projects or initiatives, as well as cost estimates of the fiscal impact of the recommended information technology initiatives.

The state information technology report shall be submitted to the Governor, the General Assembly, and the board on or before October 1 of each year. The authority may adopt an accrual method of accounting. The authority shall not be required to distribute copies of the annual report to members of the General Assembly, but shall notify the members of the availability of the report in the manner in which it deems to be the most effective and efficient.

(b) Agencies shall be required to submit information technology reports to the authority not more than twice annually and with such content as the board shall define. The authority shall establish standards for agencies to submit the reports or updates. Standards shall include, without limitation, content, format, and frequency of updates.



§ 50-25-7.11. Authority of Governor; implementation by executive order

The Governor shall have the authority to transfer the technology resources as provided in this chapter of all state agencies, except those under the authority, direction, or control of the General Assembly or state-wide elected officials other than the Governor, to the authority. This Code section shall be implemented by executive order of the Governor, and the Governor shall have the authority to implement this Code section in whole or in part, in phases or stages, or in any manner or sequence which he or she may deem appropriate. In making such transfer, the Governor shall consult with the head of the agency affected and shall assure that the transfer shall not interrupt such agency's services.



§ 50-25-7.12. Joint development of budgeting and accounting system

Reserved. Repealed by Ga. L. 2009, p. 133, § 4/HB 436, effective April 21, 2009.



§ 50-25-7.13. Adoption of procedures to ensure compliance with United States copyright laws and applicable licensing restrictions

(a) The authority shall adopt procedures to ensure that the authority and agencies do not acquire, reproduce, distribute, or transmit computer software in violation of United States copyright laws and applicable licensing restrictions.

(b) The authority shall establish procedures to ensure that each agency has present on its computers and uses only computer software that complies with United States copyright laws and applicable licensing restrictions. These procedures may include, without limitation:

(1) Preparing agency inventories of the software present on its computers;

(2) Determining what computer software the agency has the authorization to use; and

(3) Developing and maintaining adequate record-keeping systems.



§ 50-25-8. Tax exemption

It is found, determined, and declared that the creation of the authority and the carrying out of its corporate purposes are in all respects for the benefit of the people of this state and are public purposes and that the authority will be performing an essential governmental function in the exercise of the powers conferred upon it by this chapter. The authority shall be required to pay no taxes or assessments upon any property acquired or under its jurisdiction, control, possession, or supervision. The tax exemption provided for in this Code section shall include an exemption from all sales and use tax on property purchased or used by the authority.



§ 50-25-9. Jurisdiction of actions brought against authority

Any action against the authority shall be brought in the Superior Court of Fulton County, Georgia, and such court shall have exclusive, original jurisdiction of such actions.



§ 50-25-10. Moneys received by authority deemed to be trust funds

All moneys received by the authority pursuant to this chapter shall be deemed to be trust funds to be held and applied solely as provided in this chapter.



§ 50-25-11. Chapter as supplemental and additional to other powers

The foregoing Code sections of this chapter shall be deemed to provide an additional and alternative method for the doing of things authorized thereby and shall be regarded as supplemental and additional to powers conferred by the Constitution and laws of the State of Georgia and shall not be regarded as in derogation of any powers now existing.



§ 50-25-12. Ownership of data not affected

Nothing in this chapter shall be deemed to effect a transfer of ownership of any data from any department, agency, board, bureau, commission, or authority to the authority.



§ 50-25-13. Liberal construction of chapter

This chapter, being for the welfare of the state and its inhabitants, shall be liberally construed to effect the purposes hereof.



§ 50-25-14. Distribution of legislative information

(a) The authority shall provide for the distribution in electronic format of the legislative information provided to the authority pursuant to Code Section 28-3-24.1. Such information may be made available in a dial-up bulletin board format or in such other formats as may be determined to be appropriate by the authority.

(b) Such legislative information shall be provided free of charge to Internet users, public schools, their students and faculty, and to public libraries and their patrons. When PeachNet becomes available to an individual school or library, such school or library may have the option of connection to PeachNet and may then receive such legislative information from GeorgiaNet through PeachNet free of charge. For this purpose, "free of charge" may include the provision of legislative information without charge. For this purpose, "public schools" may include all schools operated by this state's local public school systems, all units of the University System of Georgia, and all units of the Technical College System of Georgia. For this purpose, "public libraries" may include all city, county, and regional public libraries.



§ 50-25-15. Georgia Technology Authority Overview Committee created; membership; organization

(a) The Georgia Technology Authority Overview Committee is created. The committee shall consist of three members of the House of Representatives appointed by the Speaker of the House and three members of the Senate appointed by the President of the Senate. The members shall serve for terms as members of the committee concurrent with their terms of office as members of the General Assembly. Members of the committee shall be appointed during the first 30 days of each regular legislative session which is held immediately following the election of members of the General Assembly; provided, however, that an appointment to fill any vacancy on the committee may be made at any time.

(b) The Speaker of the House of Representatives shall designate one of the members appointed by the Speaker as cochairperson of the committee. The President of the Senate shall designate one of the members appointed by the President of the Senate as cochairperson of the committee. The members designated as cochairpersons shall serve for terms as such officers concurrent with their terms as members of the committee. Other than the cochairpersons provided for in this subsection, the committee shall provide for its own organization.



§ 50-25-16. Inquiry and review

The committee shall periodically inquire into and review the operations, contracts, financing, organization, and structure of the Georgia Technology Authority, as well as periodically review and evaluate the success with which said authority is accomplishing its legislatively created purposes.






Chapter 26 - Housing and Finance Authority

§ 50-26-1. Short title

This chapter shall be known and may be cited as the "Georgia Housing and Finance Authority Act."



§ 50-26-2. Legislative findings and declaration of necessity

(a) The General Assembly finds that:

(1) There exists an inadequate supply of, and a pressing need for, financing and financial assistance to ensure the provision or preservation of safe, decent, energy efficient, and affordable housing and an adequate system of housing finance for housing and housing related concerns within this state;

(2) There exists an inadequate supply of, and a pressing need for, financing and financial assistance to enterprises which desire to locate or improve or expand in the state, particularly those enterprises which desire to locate in the more rural areas of the state; and

(3) There exists an inadequate supply of, and a pressing need for, financing and financial assistance for health equipment and facilities and for health care services at lower than prevailing costs and a need to make this financing available to the largest number of hospitals feasible, including, but not limited to, those hospitals which serve disproportionately high numbers of indigent patients.

(b) It is declared to be the public policy of this state to promote the health, welfare, safety, morals, and economic security of its citizens through the retention of existing employment and alleviation of unemployment in all phases of enterprise; housing and health care; the elimination of the shortage of and the preservation of safe, decent, energy efficient, and affordable housing; and the elimination of the shortage of and the preservation of capital for housing finance.

(c) The General Assembly finds that the public policies of the state as set forth in this Code section cannot be fully attained without the use of public financing and financial assistance, either direct or indirect; that such public financing can best be provided by the creation of a state housing and finance authority with comprehensive and extensive powers therein, which powers shall include, but not be limited to, the power to issue bonds or revenue bonds to provide financing for enterprises, for housing, for housing finance, and for health facilities; and that all of the foregoing are public purposes and uses for which public moneys may be borrowed, expended, advanced, loaned, and granted.

(d) It is the intent of the General Assembly to create an instrumentality that can facilitate economic development, housing and housing finance, and financing for health facilities and health care services throughout the state through its ability to access global capital markets and thereby provide credit to worthy businesses engaged in enterprises and located in or desiring to locate in this state or to provide housing or housing finance or financing for health facilities and health care services in this state on terms competitive with those available to businesses engaged in enterprises or available to those involved in housing or housing finance or the financing of health facilities that are able to access directly such capital markets.

(e) It is further the intent of the General Assembly that the authority created by this chapter work directly with and assist financial institutions and local development authorities in this state in creating, offering, delivering, and servicing such additional financing alternatives to businesses engaged in enterprises and to businesses and individuals involved in housing or housing finance or the financing of health facilities and health care services.



§ 50-26-3. Substitution of Georgia Housing and Finance Authority for Georgia Residential Finance Authority

The authority shall receive all assets of, and the authority shall be responsible for any contracts, leases, agreements, or other obligations of, the Georgia Residential Finance Authority. The authority is substituted as a party to any such contract, agreement, lease, or other obligation and is responsible for performance thereon as if it had been the original party and is entitled to all benefits and rights of enforcement by any other parties to such contracts, agreements, leases, or other obligations.



§ 50-26-4. Definitions

As used in this chapter, the term:

(1) "Authority" means the Georgia Housing and Finance Authority or any subsidiary corporation created by the board of directors of the Georgia Housing and Finance Authority pursuant to this chapter.

(2) "Bonds" or "revenue bonds" means any bonds, revenue bonds, notes, interim certificates, bond or revenue anticipation notes, or other evidences of indebtedness of the authority issued under this chapter, including, without limitation, obligations issued to refund any of the foregoing, notwithstanding that such bonds may be secured by a mortgage or the full faith and credit of a participating provider, health care facility, business, enterprise, or any local government.

(3) "Business" means any lawful activity engaged in for profit or not for profit, whether organized as a corporation; a partnership, either general or limited; a sole proprietorship; or otherwise.

(4) "Cost of project," "cost of any project," or "cost of an enterprise" means, as the context may require, all, including but without limiting the generality of the foregoing, of the following:

(A) All costs of acquisition, by purchase or otherwise, and all costs of installation, modification, repair, reconditioning, renovation, remodeling, extension, rehabilitation, or preservation incurred in connection with any project or part of any project;

(B) All costs of real property, fixtures, equipment, or personal property used in or in connection with or necessary or convenient for any project or any facility or facilities related thereto, including, but not limited to, cost of land, interests in land, options to purchase, estates for years, easements, rights, improvements, water rights, and connections for utility services; the cost of fees, franchises, permits, approvals, licenses, and certificates or the cost of securing any of the foregoing; the cost of preparation of any application therefor; and the cost of all fixtures, machinery, equipment, furniture, and other property used in connection with or necessary or convenient for any project or facility;

(C) All financing charges, including, but not limited to, premiums and prepayment penalties; interest accrued or to accrue prior to and up to three years after the acquisition, installation, financing, or commencement of a project and any other cost related to a project up to three years after such acquisition, installation, financing, refinancing, or commencement; any loan or loan guarantee fees; and any fees paid to or which accrue to the authority regardless of the timing of such fees, prior to, during the operation of, or after the acquisition, installation, financing, refinancing, or commencement of a project;

(D) The cost of architectural, engineering, legal, financing, surveying, planning, environmental reports and inspections, accounting services, and any and all other necessary technical personnel or other expenses necessary or incident to planning, providing, or determining the need for or the feasibility or practicability of a project or financial assistance to or financing of a project;

(E) All fees for legal, accounting, bond, underwriting, trustee, paying agent, option provider, credit enhancement, and fiscal agent services for bondholders under any bond resolution, trust agreement, indenture, or similar instrument or agreement and all expenses incurred by any of the above;

(F) The cost of plans and specifications for any project;

(G) The cost of title insurance and title examinations with respect to any project;

(H) Administrative costs, expenses, and fees rendered or incurred with respect to any project;

(I) The cost of the establishment of any reserves, including, but not limited to, any sinking fund and debt service reserves;

(J) All costs of servicing any loans made or acquired;

(K) The cost of the authority incurred in connection with providing a project, including reasonable sums to reimburse the authority for time spent by its agents or employees in providing and financing a project; and

(L) The cost paid or incurred for the administration of any program for the purchase or lease of or the making of loans for a project by the authority and any program for the sale or lease of or making of loans for a project to any participating provider, business, enterprise, local government, or any other person.

(5) "Enterprise" means a business engaged in manufacturing, producing, processing, assembling, repairing, extracting, warehousing, handling, or distributing any agricultural, manufactured, mining, or industrial product or any combination of the foregoing; a business engaged in furnishing or facilitating communications, computer services, research, or transportation; a business engaged in construction; and corporate and management offices and services provided in connection with any of the foregoing, in isolation or in any combination that involves, in each case, either the creation of new or additional employment, the retention of existing employment or payroll, or the increase of average payroll for employees of such enterprise; provided, however, that a shopping center, retail store or shop, or other similar undertaking which is solely or predominantly of a commercial retail nature shall not be an enterprise for the purposes of this chapter.

(6) "Facilities" means any real property, personal property, or mixed property of any and every kind.

(6.1) "Health care services" means any medical, health care, or health care related services provided by a health care provider licensed as a hospital by the Department of Community Health under Article 1 of Chapter 7 of Title 31, including, without limitation, health care services for indigent patients whether or not such services are supported directly or indirectly, and in whole or in part, through any payment or reimbursement program of any federal, state, or local governmental entity, agency, instrumentality, or authority.

(6.2) "Health facility" means any nonprofit health care facility which is licensed as a hospital by the Department of Community Health under Article 1 of Chapter 7 of Title 31, owned or operated by a participating provider, and utilized, directly or indirectly, in health care, medical research, or the training or teaching of health care personnel.

(7) "Housing" means a specific work or undertaking, whether acquisition, new construction, or rehabilitation, which is: (A) designed or financed for the primary purpose of providing safe, decent, energy efficient, appropriate, and affordable dwelling accommodations for persons and families of low or moderate income; or (B) designed or financed for special needs populations, including, but without limiting the generality of the foregoing, students, the aged, the infirm, the mentally disabled, the mentally ill, and the physically disabled; such undertakings may include any buildings, land, equipment, facilities, or other real or personal properties which are necessary, convenient, or desirable appurtenances, such as, but not limited to, site preparation, landscaping, and other nonhousing facilities such as recreational, administrative, health care, commercial, community, and staff facilities as the authority deems incidental, necessary, convenient, or desirable appurtenances; retirement homes, centers, and related facilities; nursing homes and related facilities; residential care facilities for the elderly or disabled; and long-term or life-care facilities for the elderly or disabled; or (C) without regard to income, for those geographic areas in which, in the opinion of the authority, the development, preservation, or improvement of housing is necessary for the purposes of: (i) economic development or expansion; or (ii) retaining in or attracting to such area qualified human resources essential to industrial, business, commercial, and residential operations and development. Such undertakings may be either single-family dwellings or multifamily dwellings, energy improvements thereto, or other improvements thereto and may include cooperatives, condominiums, transitional housing, homeless shelters, single-room occupancy housing, and any other building which provides residential opportunities.

(8) "Housing finance" means the purchase or acquisition of mortgages or participations therein; the making of loans or grants for housing; the administration of federal housing programs; the underwriting, servicing, and administration of mortgages or participations therein; and the allocation and administration of tax credits pertaining to housing.

(9) "Local government" or "local governing authority" means any municipal corporation or county or any state or local authority, board, or political subdivision created by the General Assembly or pursuant to the Constitution and laws of this state.

(10) "Operating capital" means the cost of general operation and administration of a business for a temporary period, not to exceed one year.

(11) "Participating provider" means a nonprofit person, corporation, municipal corporation, public corporation, or political subdivision or other nonprofit entity, public or private, which:

(A) Is a hospital authority or is affiliated with a hospital authority organized and existing under the provisions of Article 4 of Chapter 7 of Title 31; or

(B) Owns or operates, directly or indirectly, or is affiliated with, at least one nonprofit health facility which is licensed as a hospital by the Department of Community Health under Article 1 of Chapter 7 of Title 31

and which contracts under this chapter with the authority for the financing, refinancing, lease, or other acquisition of a project.

(12) "Project" includes:

(A) Housing and facilities used in connection therewith;

(B) Housing finance;

(C) The acquisition, construction, or equipping of a health facility;

(D) Any one or more buildings or structures to be used in the production, manufacturing, processing, assembling, storing, or handling of any agricultural, manufactured, mining, or industrial product or any combination of the foregoing, in every case with all necessary or useful furnishings, machinery, equipment, parking facilities, landscaping, and facilities for outdoor storage, all as determined by the authority, which determination shall be final and not subject to review; and there may be included as part of any such project all improvements necessary to the full utilization thereof, including site preparation, roads and streets, sidewalks, water supply, outdoor lighting, belt line railroad sidings and lead tracks, bridges, causeways, terminals for railroad, automotive, and air transportation, transportation facilities incidental to the project, and the dredging and improving of harbors and waterways, none of which foregoing descriptive words shall be construed to constitute a limitation, provided that none of the improvements described in this sentence shall be the primary purpose of any project;

(E) The acquisition, construction, leasing, or equipping of new industrial facilities or the improvement, modification, acquisition, expansion, modernization, leasing, equipping, or remodeling of existing industrial facilities;

(F) The acquisition, construction, improvement, or modification of any property, real or personal, used as air or water pollution control facilities which the authority has determined is necessary for the operation of the industry or industries which the same is to serve and which is necessary for the public welfare, provided that, for the purposes of this subparagraph, the term "air pollution control facility" means any property used, in whole or in substantial part, to abate or control atmospheric pollution or contamination by removing, altering, disposing of, or storing atmospheric pollutants or contaminants, if such facility is in furtherance of applicable federal, state, or local standards for abatement or control of atmospheric pollutants or contaminants; and provided, further, that, for the purpose of this subparagraph, the term "water pollution control facility" means any property used, in whole or in substantial part, to abate or control water pollution or contamination by removing, altering, disposing, or storing pollutants, contaminants, wastes, or heat, including the necessary intercepting sewers, outfall sewers, pumping, power, and other equipment, holding ponds, lagoons, and appurtenances thereto, if such facility is in the furtherance of applicable federal, state, or local standards for the abatement or control of water pollution or contamination;

(G) The acquisition, construction, improvement, or modification of any property, real or personal, used as or in connection with a sewage disposal facility or a solid waste disposal facility which the authority has determined is necessary for the operation of the industries which the same is to serve and which is necessary for the public welfare, provided that, for the purposes of this subparagraph, the term "sewage disposal facility" means any property used for the collection, storage, treatment, utilization, processing, or final disposal of sewage; for the purposes of this subparagraph, the term "solid waste disposal facility" means any property used for the collection, storage, treatment, utilization, processing, or final disposal of solid waste; for the purposes of this subparagraph, the term "solid waste" means garbage, refuse, or other discarded solid materials, including solid waste materials resulting from industrial and agricultural operations and from community activities but does not include solids or dissolved materials in domestic sewage or other significant pollutants in water resources, such as salt, dissolved or suspended solids in industrial waste-water effluents, and dissolved materials in irrigation return flows; and for the purposes of this subparagraph, the word "garbage" includes putrescible wastes, including animal and vegetable matters, animal offal and carcasses, and recognizable industrial by-products but excludes sewage and human wastes; and the word "refuse" includes all nonputrescible wastes;

(H) The acquisition, construction, leasing, or financing of:

(i) An office building facility and related real and personal property for use by the authority or by any business or charitable corporation, association, or similar entity which will further the development of trade, commerce, industry, or employment opportunities in this state and which shall be adjacent to or used in conjunction with any other existing or proposed project defined in this paragraph, which existing or proposed project is used or intended to be used by the authority or by such business or charitable corporation, association, or similar entity;

(ii) A separate office building facility and related real and personal property for use by the authority or by any business or charitable corporation, association, or similar entity which will further the development of trade, commerce, industry, or employment opportunities in this state; or

(iii) Any real or personal property to be used by a charitable corporation, association, or similar entity which will further the development of trade, commerce, industry, or employment opportunities in this state;

(I) The acquisition, construction, equipping, improvement, modification, or expansion of any property, real or personal, for use by an enterprise;

(J) The acquisition, construction, installation, modification, renovation, or rehabilitation of land, interest in land, buildings, structures, facilities, or other improvements and the acquisition, installation, modification, renovation, rehabilitation, or furnishing of fixtures, machinery, equipment, furniture, or other property of any nature whatsoever used on, in, or in connection with any such land, interest in land, building, structure, facility, or other improvement, all for the essential public purpose of the development of trade, commerce, industry, and employment opportunities. A project may be for any industrial, commercial, business, office, parking, public, or other use, provided that a majority of the members of the authority determines, by a duly adopted resolution, that the project and such uses thereof would further the public purpose of this chapter;

(K) The acquisition, construction, improvement, modification, or expansion of a planned community development; and

(L) The financing for the provision of health care services.

(13) "State" means the State of Georgia.



§ 50-26-5. Creation of authority; composition; election and terms of officers; expense allowance; delegation of power; executive director; use of funds; legal services provided by Attorney General

(a) There is created a body corporate and politic to be known as the Georgia Housing and Finance Authority which shall be deemed to be an instrumentality of the state, and not a state agency, and a public corporation performing an essential governmental function.

(b) The authority is assigned to the Department of Community Affairs for administrative purposes only.

(c) The authority shall consist of the same persons who comprise the Board of Community Affairs. The members are subject to the code of ethics covering members of boards, commissions, and authorities as contained in Code Sections 45-10-3 through 45-10-5 and are subject to removal for violation of the code of ethics as provided in those Code sections. Any vacancy created by any such removal for cause shall be filled by the Governor. Each member shall serve under the same terms and conditions as provided for in Code Section 50-8-4.

(d) The terms of all members of the authority serving immediately prior to July 1, 1996, shall expire effective July 1, 1996.

(e) At each July meeting, the authority shall elect from its membership a chair, a vice chair, a secretary, and such other officers as it may determine from time to time. Officers shall serve for a term of one year beginning with their election and qualification and ending with the election and qualification of their respective successors. No person shall hold the same office for more than one consecutive term, and no member of the authority shall hold more than any one office of the authority.

(f) The members of the authority shall receive the same expense allowance per day as that received by members of the General Assembly, plus actual transportation expenses incurred while traveling by public carrier or the allowance authorized for state officials and employees for the use of a personal automobile, for each day a member is in attendance at a meeting of the authority or a committee meeting of the authority. Notwithstanding the foregoing, no member shall receive an expense allowance or transportation reimbursement if said member is entitled to receive an expense allowance, transportation reimbursement, or per diem allowance for performance of duties as a member of the Board of Community Affairs for work performed on that day.

(g) Except for the authorization of the issuance of bonds, the authority may delegate to the executive director such powers and duties as it may deem proper.

(h) The commissioner of community affairs shall be the executive director of the authority. The executive director shall appoint such directors, deputies, and assistants as may be necessary to manage the operations of the authority and may organize the authority into such divisions, sections, or offices as may be deemed necessary or convenient.

(i) No part of the funds of the authority shall inure to the benefit of or be distributed to its members or officers or other private persons, except that the authority shall be authorized and empowered to pay reasonable compensation for services rendered and to reimburse expenses incurred. In addition, the authority shall be authorized and empowered to make loans and grants, allocate credits, provide financial assistance, and otherwise exercise its other powers in furtherance of its corporate purposes. No such loans or grants or financial assistance shall be made to, no credits shall be allocated to, and no property shall be purchased or leased from or sold, leased, or otherwise disposed of to any member or officer of the authority in his or her individual capacity or by virtue of partnership or ownership of a for profit corporation. This subsection does not preclude loans or grants to, or financial assistance or allocation of credit to, or purchase or lease from or sale, lease, or disposal of property to any subsidiary corporation of the authority.

(j) The Attorney General shall provide legal services for the authority, and, in connection therewith, Code Sections 45-15-13 through 45-15-16 shall be fully applicable.



§ 50-26-6. Limitation on liability

Neither the members of the authority nor any officer or employee of the authority acting in behalf thereof, while acting within the scope of his or her authority, is subject to any liability resulting from:

(1) The construction, ownership, maintenance, or operation of any project financed with the assistance of the authority; or

(2) Carrying out any of the powers given in this chapter.



§ 50-26-7. Powers of authority vested in board of directors; quorum; action taken by majority

(a) The powers of the authority shall be vested in the members of the board of directors in office from time to time; and a majority of members in office shall constitute a quorum for the transaction of any business and for the exercise of any power or function of the authority.

(b) Action may be taken and motions and resolutions adopted by the board at any meeting thereof by the affirmative vote of a majority of present and voting board members.

(c) No vacancy in the membership of the board shall impair the right of the members to exercise all the powers and perform all duties of the board.



§ 50-26-8. Powers of authority

(a) The authority shall have any and all powers necessary or convenient to its usefulness in carrying out and effectuating the purposes and provisions of this chapter which are not in conflict with the Constitution of this state, including, but without limiting the generality of the foregoing, the following powers:

(1) To sue and be sued in contract and in tort and to complain and defend in all courts;

(2) To adopt and alter a corporate seal;

(3) To adopt, amend, and repeal bylaws, rules and regulations, and policies and procedures for the regulation of its affairs and the conduct of its business, the election and duties of officers and employees of the authority, and such other matters as the authority may determine;

(4) To appoint and select officers, agents, and employees, including professional and administrative staff and personnel, financial advisers, consultants, fiscal agents, trustees, and accountants and to fix their compensation and pay their expenses, including the power to contract with the Department of Community Affairs for professional, technical, clerical, and administrative support as may be required;

(5) To procure or to provide insurance against any loss in connection with its programs, property, and other assets;

(6) To borrow money and to issue notes and bonds and other obligations to accomplish its public purposes and to provide for the rights of the lenders or holders thereof;

(7) To pledge, mortgage, convey, assign, hypothecate, or otherwise encumber any property of the authority, including, but not limited to, real property, fixtures, personal property, intangible property, revenues, income, charges, fees, or other funds and to execute any lease, trust indenture, trust agreement, resolution, agreement for the sale of the authority's bonds, loan agreement, mortgage, deed to secure debt, trust deed, security agreement, assignment, or other agreement or instrument as may be necessary or desirable, in the judgment of the authority, to secure any such bonds, which instruments or agreements may provide for foreclosure or forced sale of any property of the authority upon default in any obligation of the authority, either in payment of principal, premium, if any, or interest or in the performance of any term or condition contained in any such agreement or instrument; the state, on behalf of itself and each political subdivision, public body corporate and politic, or taxing district therein, waives any right it or such political subdivision, public body corporate and politic, or taxing district may have to prevent the forced sale or foreclosure of any property of the authority upon such default and agrees that any agreement or instrument encumbering such property may be foreclosed in accordance with law and the terms thereof;

(8) To purchase notes or participations in notes evidencing loans which are secured by mortgages or security interests and to enter into contracts in that regard;

(9) To extend credit, to make loans, to participate in the making of loans, to enter into commitments for the purchase of mortgages or participations, to acquire and contract to acquire mortgages or participations, to provide credit enhancement, and to provide or procure insurance;

(10) To collect fees and charges in connection with its bonds, loans, commitments, insurance, credit enhancement, and servicing, including, but not limited to, reimbursement of costs of financing;

(11) To sell loans, mortgages, security interests, and other obligations of the authority at public or private sale; to negotiate modifications or alterations in loans, mortgages, security interests, and other obligations of the authority; to foreclose on any mortgage or security interest in default or commence any action to protect or enforce any right conferred upon it by any law, mortgage, security agreement, deed of trust, deed to secure debt, contract, or other agreement; to bid for and purchase property which was the subject of such loan, mortgage, security interest, or other obligation of the authority at any foreclosure or at any other sale; to acquire or take possession of such property; and to exercise any and all rights as provided by law or contract for the benefit or protection of the authority or mortgage holders or holders of the authority's notes, bonds, or other obligations;

(12) To service mortgages and to make and execute contracts for the servicing of mortgages made or acquired by the authority and to pay reasonable compensation for such servicing;

(13) To procure or to make and execute contracts, agreements, and other instruments, including interest rate swap or currency swap agreements, letters of credit, or other credit facilities or agreements, and to take such other actions and do such other things as the authority may deem appropriate to secure the payment of any loan, lease, or purchase payment owed to the authority or any bonds or other obligations issued by the authority, including the power to pay the cost of obtaining any such contracts, agreements, and other instruments;

(14) To receive and use the proceeds of any tax levied by the state or a local government or taxing district of the state enacted for the purposes of providing credit enhancement or for any other purpose for which the authority may use its own funds pursuant to this chapter;

(15) To receive and administer gifts, grants, and devises of money and property of any kind and to administer trusts;

(16) To acquire real and personal property in its own name to promote any of the public purposes of the authority or for the administration and operation of the authority;

(17) To provide and administer grant moneys for any of the public purposes of the authority and to comply with all conditions attached thereto;

(18) To contract for any period, not exceeding 50 years, with the state, any institution, department, agency, or authority of the state, or any local government within the state for the use by the authority of any facilities or services of any such entity or for the use by any such entity of any facilities or services of the authority, provided that such contracts shall deal with such activities and transactions as the authority and any such entity with which the authority contracts are authorized by law to undertake;

(19) To invest any accumulation of its funds, including, but without limiting the generality of the foregoing, funds received from the issuance of bonds and any sinking funds or reserves in any manner as it determines is in its best interests and to purchase its own bonds and notes;

(20) To hold title to any project financed by it, but it shall not be required to do so;

(21) To establish eligibility standards for financing and financial assistance and technical assistance authorized for projects under this chapter;

(22) To sell or otherwise dispose of unneeded or obsolete equipment or property of every nature and every kind;

(23) To lease as lessor any facility or any project for such rentals and upon such terms and conditions as the authority considers advisable and not in conflict with this chapter;

(24) To sell by installment or otherwise to sell by option or contract for sale and to convey all or any part of any item of any project or facility for such price and upon such terms and conditions as the authority considers advisable and which are not in conflict with this chapter;

(25) To manage property, intangible, real, and personal, owned by the authority or under its control by lease or by other means;

(26) To do any and all things necessary, desirable, convenient, or incidental for the accomplishment of the objectives of this chapter and to exercise any power usually possessed by private corporations performing similar functions which is not in conflict with the public purposes of the authority or the Constitution and laws of this state, including:

(A) The power to retain accounting and other financial services;

(B) The power to purchase all kinds of insurance, including, without limitation, insurance against tort liability and against risks of damage to property;

(C) The power to indemnify and hold harmless any parties contracting with the authority or its agents from damage to persons or property; and

(D) The power to act as self-insurer with respect to any loss or liability and to create insurance reserves;

(27) To incorporate one or more nonprofit corporations as subsidiary corporations of the authority for the purpose of carrying out any of the powers of the authority and to accomplish any of the purposes of the authority. Any such subsidiary corporation shall be a nonprofit corporation, a public body, a political subdivision of the state, and an instrumentality of the state and shall exercise essential governmental functions. Any subsidiary corporations created pursuant to this power shall be created pursuant to Chapter 3 of Title 14, the "Georgia Nonprofit Corporation Code," and the Secretary of State shall be authorized to accept such filings. The members of the board of directors of the authority shall constitute the members of and shall serve as directors of any subsidiary corporation and such shall not constitute a conflict of interest. Upon dissolution of any subsidiary corporation of the authority, any assets shall revert to the authority or to any successor to the authority or, failing such succession, to the State of Georgia. The authority shall not be liable for the debts or obligations or bonds of any subsidiary corporation or for the actions or omissions to act of any subsidiary corporation unless the authority expressly so consents;

(28) To lease any authority owned facilities or property or any state owned facilities or property which the authority is managing under contract with the state; and no such lease agreement shall be deemed to be a contract subject to any law requiring that contracts shall be let only after receipt of competitive bids;

(29) To provide advisory, technical, consultative, training, management, educational, and project assistance services to the state and any institution, department, agency, or authority of the state, to any local government, or to any nonprofit or for profit business, corporation, partnership, association, sole proprietorship, or other entity or enterprise and to enter into contracts with the foregoing to provide such services; and the state, any institution, department, agency, or authority of the state, and any local government are authorized to enter into contracts with the authority for such services, to perform all duties required by the contract, and to pay for such services as may be provided them;

(30) To impose restrictive covenants which shall be deemed to be running with the land to any person, corporation, partnership, or other form of business entity which receives financial assistance from the authority, which form of financial assistance shall include tax credits, bond financing, grants, guarantees of the authority, guarantees of the state, insurance of the authority, and all other forms of financial assistance, regardless of whether the authority enjoys privity of estate or whether the covenant touches and concerns the property burdened; and such restrictive covenants shall be valid for a period of up to the later of 40 years or the termination or satisfaction of such financial assistance, notwithstanding any other provision of law;

(31) To enter into partnership agreements, to sell and purchase partnership interests, and to serve as general or limited partner of a partnership created to further the public purposes of the authority;

(32) To allocate and issue low-income housing credits under Section 42 of the Internal Revenue Code of 1986, as amended, and to take all other actions and impose all other conditions which are required by federal law or which in the opinion of the authority are necessary or convenient to ensure the complete, effective, efficient, and lawful allocation of and utilization of the low-income housing credit program. Such conditions may include barring applicants from participation in the tax credit program due to abuses of the tax credit program and imposing more stringent conditions for receipt of the credit than are required by Section 42 of the Internal Revenue Code. The authority may establish rounds for the competitive allocation of low-income credits and such applications shall not be available for public inspection until the time period for submission of applications for that competitive round has expired;

(33) To allocate and issue any federal or state tax credits for which the authority is designated as the state allocating agency;

(34) To make and execute contracts and all other instruments necessary or convenient for the performance of its duties and the exercise of its powers and functions under this chapter;

(35) To cooperate with and exchange services, personnel, and information with any federal, state, or local governmental agency;

(36) To finance or facilitate in any manner the provision of health care services in the state, directly or indirectly and through one or more intermediaries, including, without limitation, the state; any institution, department, agency, fund, or authority of the state or created under state law; any political subdivision of the state; or any other public or private business, enterprise, agency, corporation, or authority, or any other entity; provided, however, that the authority shall not be authorized to directly provide health care services to patients; and

(37) The authority shall have the power to contract with the Department of Community Affairs for any purpose necessary or incidental to carrying out or performing the duties, responsibilities, or functions of the authority in exercising the power and management of the authority; provided, however, such contracts shall not delegate the authorization of the issuance of any bonds or other indebtedness of the authority. No part of the funds or assets of the authority shall be distributed to the Department of Community Affairs or any other department, authority, or agency of the state unless otherwise provided by law, except that the authority shall be authorized and empowered to pay reasonable compensation for services rendered and to reimburse expenses incurred and except as may be deemed necessary or desirable by the authority to fulfill the purposes of the authority as set forth in this chapter. Nothing in this paragraph shall be construed as precluding the provision by the Department of Community Affairs or any other department, authority, or agency of the state and the authority of joint or complementary services or programs within the scope of their respective powers.

(b) The powers enumerated in each paragraph of subsection (a) of this Code section are cumulative of and in addition to those powers enumerated in the other paragraphs of subsection (a) of this Code section and elsewhere in this chapter and no such power limits or restricts any other power of the authority.

(c) This chapter, being for the welfare of this state and being for the welfare of its citizens, shall be liberally construed to effect the purposes specified in this chapter.

(d) No portion of the state ceiling, as defined in Code Section 36-82-182, shall be set aside or reserved, and no separate pool or share shall be created within the state ceiling, for the purpose of reserving for or allocating to the authority a portion of the state ceiling for use by the authority in the financing of, or the provision of financial assistance for, any enterprise. The distribution to the authority by the Department of Community Affairs of any portion of the state ceiling for the purpose of permitting the financing of any enterprise shall be accomplished based upon the merits of each enterprise and shall be accomplished upon the same terms and conditions, without preference or priority of any kind, as shall be applicable to the distribution of any portion of the state ceiling for the benefit of any enterprise proposed to be financed by a local authority.

(e) No personal financial information submitted to the authority in connection with any of its programs shall be subject to public disclosure.



§ 50-26-9. Power to issue bonds and incur indebtedness; exemption from taxation

(a) The authority may issue bonds for the purpose of facilitating economic development; for the improvement of public health, safety, and welfare; and for other public purposes through the provision of financing and financial assistance for projects, including, without limitation, health care services, either directly or indirectly through a financial institution; a lender; the state; any institution, department, agency, fund, or authority of the state or created under any state law; any political subdivision of the state; or any other public agency, public or private business, enterprise, agency, corporation, authority, or any other entity.

(b) The authority shall have the power to borrow money and to issue bonds, regardless of whether the interest payable by the authority incident to such loans or bonds or income derived by the holders of the evidence of such indebtedness or bonds is, for purposes of federal taxation, includable in the taxable income of the recipients of such payments or is otherwise not exempt from the imposition of such taxation on the recipient.

(c) No bonds, notes, or other obligations of, and no indebtedness incurred by, the authority shall constitute an indebtedness or obligation or a pledge of the faith and credit of the State of Georgia or its agencies; nor shall any act of the authority in any manner constitute or result in the creation of an indebtedness of the state or its agencies or a cause of action against the state or its agencies; provided, however, that the state, to the extent permitted by its Constitution, may guarantee payment of such bonds, notes, or other obligations as guaranteed revenue debt.

(d) It is found, determined, and declared that the creation of the authority and the carrying out of its corporate purpose are in all respects for the benefit of the people of this state and are a public purpose and the authority will be performing an essential government function in the exercise of the powers conferred upon it by this chapter. The state covenants with the holders of the bonds that the authority shall not be required to pay any taxes or assessments upon any of the property acquired or leased by the authority or under the jurisdiction, control, possession, or supervision of the authority or upon the activities of the authority in the financing of the activities financed by the authority or upon any principal, interest, premium, fees, charges, or other income received by the authority and that the bonds of the authority, their transfer, and the income therefrom shall at all times be exempt from taxation within the state. The exemption from taxation is declared to specifically extend to any subsidiary corporation created by the board of directors of the authority but shall not extend to tenants or lessees of the authority unless otherwise exempt from taxation. The exemption from taxation shall include exemptions from sales and use taxes on property purchased by the authority or for use by the authority.

(e) The state does pledge to and agree with the holders of any bonds issued by the authority pursuant to this chapter that the state will not alter or limit the rights vested in the authority to fulfill the terms of any agreement made with or for the benefit of the holders of bonds or in any way impair the rights and remedies of bondholders until the bonds, together with the interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of such holders are fully met and discharged or funds for the payment of such are fully provided. The authority is authorized to include this pledge and agreement of the state in any agreement with bondholders.



§ 50-26-10. Obligations not subject to "Georgia Uniform Securities Act of 2008"; payment of operating costs; authority's revenue; bond anticipation notes; terms of bond; replacement of bond; validation; interest rates

(a) The offer, sale, or issuance of bonds, notes, or other obligations by the authority shall not be subject to regulation under Chapter 5 of Title 10, the "Georgia Uniform Securities Act of 2008." No notice, proceeding, or publication except those required in this chapter is necessary to the performance of any act authorized in this chapter; nor is any such act subject to referendum.

(b) The authority shall fix such rates, fees, and charges for loans and for use of its services and facilities as is sufficient in the aggregate (when added to any other grants or funds available to the authority) to provide funds for the payment of the interest on and principal of all bonds payable from said revenues and to meet all other encumbrances upon such revenues as provided by any agreement executed by the authority in connection with the exercise of its powers under this chapter and for the payment of all operating costs and expenses which shall be incurred by the authority, including provisions for appropriate reserves, except for funds appropriated to the State of Georgia Guaranteed Revenue Debt Common Reserve Fund with respect to any bonds issued by the authority as guaranteed revenue debt; provided, however, that such costs and expenses shall include any reimbursement to the State of Georgia Guaranteed Revenue Debt Common Reserve Fund because of any payments made from such fund for any guaranteed revenue debt issued by the authority.

(c) The use and disposition of the authority's revenue is subject to the provisions of the resolutions authorizing the issuance of any bonds payable therefrom or of the trust agreement or indenture, if any, securing the same. The authority may designate any of its bonds as general obligations or may limit the source of repayment pursuant to the resolution authorizing the issuance of the bonds.

(d) The making of any loan commitment or loan, and the issuance, in anticipation of the collection of the revenues from such loan or loans, of bonds to provide funds therefor, may be authorized under this chapter by resolution of the authority. Unless otherwise provided therein, such resolution shall take effect immediately and need not be published or posted. The authority, in determining the amount of such bonds, may include all costs and estimated costs of the issuance of the bonds; all fiscal, legal, and trustee expenses; and all costs of the project. Such bonds may also be issued to pay off, refund, or refinance any outstanding bonds or other obligations of any nature, whether or not such bonds or other obligations are then subject to redemption; and the authority may provide for such arrangements as it may determine for the payment and security of the bonds being issued or for the payment and security of the bonds or other obligations to be paid off, refunded, or refinanced.

(e) Bonds may be issued under this chapter in one or more series; may bear such date or dates; may mature at such time or times, not exceeding 40 years from their respective dates; may bear interest at such rate or rates, payable at such time or times; may be payable in such medium of payment at such place or places; may be in such denomination or denominations; may be in such form, either coupon or registered or book entry; may be issued in such specific amounts; may carry such registration, conversion, and exchangeability privileges; may be declared or become due before the maturity date thereof; may provide such call or redemption privileges; may have such rank or priority; may be the subject of a put or agreement to repurchase by the authority or others; may be resold by the authority, once acquired, without the acquisition being considered the extinguishment of the bonds; may be issued for a project or for more than one project, whether or not such project is identified at the time of bond issuance; and may contain such other terms, covenants, assignments, and conditions as the bond resolution authorizing the issuance of such bonds or any indenture or trust agreement may provide. The authority may sell such bonds in such manner, at such price or prices, and on such terms and conditions as the authority determines.

(f) The bonds must be signed by the chair or vice chair of the authority; the corporate seal of the authority must be impressed, imprinted, or otherwise reproduced on the bonds; and the bonds must be attested by the signature of the secretary or assistant secretary of the authority. The signatures of the officers of the authority and the seal of the authority on any bond issued by the authority may be facsimile if the instrument is authenticated or countersigned by a trustee other than the authority itself or an officer or employee of the authority. All bonds issued under authority of this chapter bearing signatures or facsimiles of signatures of officers of the authority in office on the date of the signing thereof are valid and binding, notwithstanding that before the delivery thereof and payment therefor such officers whose signatures appear thereon have ceased to be officers of the authority. Pending the preparation of the definitive bonds, interim certificates, in such form and with such provisions as the authority may determine, may be issued to the purchasers of bonds to be issued under this chapter.

(g) The provisions of this chapter and of any bond resolution, indenture, or trust agreement entered into pursuant to this chapter are a contract with every holder of the bonds; and the duties of the authority under this chapter and under any such bond resolution, indenture, or trust agreement are enforceable by any bondholder by mandamus or other appropriate action or proceeding at law or in equity.

(h) The authority may provide for the replacement of any bond which becomes mutilated, lost, or destroyed in the manner provided by the resolution, indenture, or trust agreement.

(i) (1) The authority shall not have outstanding at any one time bonds and notes for its single-family residential housing program in an aggregate amount exceeding $3 billion, excluding bonds and notes issued to refund outstanding bonds and notes.

(2) The authority shall not have outstanding at any one time bonds and notes for financing of enterprises, other than enterprises contained in a health facility and other than housing, exceeding $140 million and shall not issue any such bonds or notes after June 30, 1995; provided, however, that such limitations shall not apply with respect to bonds and notes issued to refund outstanding bonds and notes.

(3) The authority shall not have outstanding at any one time bonds and notes for the financing of health care services exceeding $30 million; provided, however, that such limitations shall not apply with respect to bonds and notes issued to refinance outstanding bonds and notes.

(4) Any limitations with respect to interest rates or any maximum interest rate or rates found in Article 3 of Chapter 82 of Title 36, the "Revenue Bond Law," the usury laws of this state, or any other laws of this state do not apply to bonds of the authority.

(j) All bonds issued by the authority under this chapter shall be issued and shall be validated by the Superior Court of Fulton County, Georgia, under and in accordance with the procedures set forth in Code Sections 36-82-73 through 36-82-83, which comprise a portion of the "Revenue Bond Law," as now or hereafter in effect, except as provided in this chapter. Notes and other obligations of the authority may be, but are not required to be, so validated.

(k) All bonds must bear a certificate of validation signed by the clerk of the Superior Court of Fulton County, Georgia. Such signature may be made on the certificate of validation of such bonds by facsimile or by manual execution, stating the date on which such bonds were validated; and such entry is original evidence of the fact of judgment and shall be received as original evidence in any court in this state.

(l) The authority shall reimburse the district attorney for his or her actual costs, if any, associated with the bond validation proceedings. The fees payable to the clerk of the Superior Court of Fulton County for validation and confirmation shall be as follows for each bond, regardless of the denomination of such bond: $1.00 for each bond for the first 100 bonds; 25 cent(s) for each of the next 400 bonds; and 10 cent(s) for each bond over 500.

(m) In lieu of specifying the rate or rates of interest which bonds to be issued by the authority are to bear, the notice to the district attorney or the Attorney General; the notice to the public of the time, place, and date of the validation hearing; and the petition and complaint for validation may state that the bonds when issued will bear interest at a rate not exceeding a maximum per annum rate of interest (which may be fixed or may fluctuate or otherwise change from time to time) specified in such notices and the petition and complaint or may state that, if the bonds are to bear different rates of interest for different maturity dates, none of such rates will exceed the maximum rate (which may be fixed or may fluctuate or otherwise change from time to time) so specified; provided, however, that nothing in this Code section shall be construed as prohibiting or restricting the right of the authority to sell such bonds at a discount, even if in doing so the effective interest cost resulting therefrom would exceed the maximum per annum interest rate specified in such notices and in the petition and complaint.

(n) Prior to issuance, all bonds shall be subject to the approval of the Georgia State Financing and Investment Commission.

(o) Any other law to the contrary notwithstanding, this chapter shall govern all civil claims, proceedings, and actions respecting debt of the authority evidenced by bonds.



§ 50-26-11. Bonds as securities

The bonds authorized by this chapter are securities in which:

(1) All public officers and bodies of this state;

(2) All local governments of this state;

(3) All insurance companies and associations and other persons carrying on an insurance business;

(4) All banks, bankers, trust companies, saving banks, and savings associations, including savings and loan associations, building and loan associations, investment companies, and other persons carrying on a banking business;

(5) All administrators, guardians, executors, trustees, and other fiduciaries; and

(6) All other persons whomsoever who are authorized to invest in bonds or other obligations of this state

may properly and legally invest funds, including capital in their control or belonging to them. Such bonds are also securities which may be deposited with and shall be received by all public officers and bodies of this state and local governments for any purpose for which deposit of the bonds or other obligations of this state is authorized.



§ 50-26-12. Payment of bond proceeds; pledges of proceeds for payment of bond

(a) All or any part of the gross or net revenues and earnings derived from any particular loan or loans and any and all revenues and earnings received by the authority, regardless of whether such revenues and earnings were produced by a particular loan or loans for which bonds have been issued, may be pledged by the authority to the payment of the principal of and interest on bonds of the authority as may be provided in any resolution authorizing the issuance of such bonds or in any indenture or trust agreement pertaining to such bonds.

(b) Such funds so pledged, from whatever source received, may include funds received from one or more of all sources and may be set aside at regular intervals into sinking funds for which provision may be made in any such resolution or indenture or trust agreement, which sinking funds may be pledged to and charged with the payment of:

(1) The interest on such bonds as such interest becomes due;

(2) The principal of the bonds as the same mature;

(3) The necessary charges of any trustee, paying agent, or registrar for such bonds;

(4) Any premium on bonds retired on call or purchase; and

(5) Reimbursement of a credit enhancement provider who has paid principal of or premium or interest on any bond.

(c) The use and disposition of any sinking fund may be subject to regulations for which provision may be made in the resolution authorizing the issuance of the bonds or in the trust instrument or indenture securing the payment of the same.



§ 50-26-13. Power to secure issuance of bonds by trust agreement or indenture; contents of trust agreement or indenture

(a) Any issue of bonds may be secured by a trust agreement or indenture made by the authority with a corporate trustee, which may be any trust company or bank having the power of a trust company inside or outside this state. Such trust agreement or indenture may pledge or assign all revenue, receipts, and earnings to be received by the authority from any source and any proceeds which may derive from the disposition of any real or personal property of the authority or proceeds of insurance carried thereon.

(b) The resolution providing for the issuance of bonds and such trust agreement or indenture may contain provisions for protecting and enforcing the rights and remedies of the bondholders, including the right of appointment of a receiver on default in the payment of any principal or interest obligation and the right of any receiver or trustee to enforce collection of any rates, fees, and charges pertaining to any loan, any overdue principal and interest on any loan, any overdue principal of and interest on all bonds in the issue, all costs of collection, and all other costs reasonably necessary to accomplish the collection of such sums in the event of any default of the authority.

(c) Such resolution, trust agreement, or indenture may include covenants setting forth the duties to the authority regarding the custody, safeguarding, and application of all funds of the authority, including any proceeds derived from the disposition of any real or personal property of the authority or proceeds of insurance carried thereon. In addition, such resolution, trust agreement, or indenture may include covenants providing for the operation, maintenance, repair, and insurance of any facility or capital improvements constructed or acquired with loan proceeds.

(d) All expenses incurred in carrying out any trust agreement or indenture under this Code section may be treated as a part of the cost of financing and administering the loans that will be funded or acquired with the proceeds of the bonds governed by such trust agreement or indenture.



§ 50-26-14. Moneys received deemed trust funds; pledge of assets, funds, and properties for payment of bonds

(a) All moneys received pursuant to the authority of this chapter, whether as proceeds from the sale of bonds or other obligations, as grants or other contributions, or as revenues and earnings, shall be deemed to be trust funds to be held and applied solely as provided in this chapter. The authority shall, in the resolution providing for the issuance of bonds or in the trust indenture, provide for the payment of the proceeds of the sale of the bonds and the earnings and revenues to be received to any officer who, or any agency, bank, or trust company which, shall act as trustee of such funds and shall hold and apply the same to the purposes expressed in this chapter, subject to such regulations as this chapter and such resolution or trust indenture may provide.

(b) The authority may pledge for the payment of its bonds such assets, funds, and properties as the resolution providing for the issuance of its bonds may provide. Any such pledge made by the authority is valid and binding from the time when the pledge is made; the moneys or properties so pledged and thereafter received by the authority are immediately subject to the lien of such pledge without any physical delivery thereof or further act; and the lien of any such pledge is valid and binding as against all parties having claims of any kind against the authority, irrespective of whether such parties have notice thereof. No resolution or any other instrument by which a pledge is created need be recorded.



§ 50-26-15. Annual and periodic audits and reports required

(a) The state auditor shall make an annual audit of the books, accounts, and records of the authority with respect to its receipts, disbursements, contracts, mortgages, leases, assignments, loans, and all other matters relating to its financial operations. The state auditor shall place the audit report on file in his or her office, make the report available for inspection by the general public, and shall submit a copy of the report to the General Assembly. The state auditor shall not be required to distribute copies of the audit to the members of the General Assembly but shall notify the members of the availability of the audit in the manner which he or she deems to be most effective and efficient.

(b) In addition to the annual audit report, the authority shall render to the state auditor every six months a report setting forth in detail a complete analysis of the activities, indebtedness, receipts, and financial affairs of the authority.



§ 50-26-16. Termination of authority

The authority and its corporate existence shall continue until terminated by law; provided, however, that no such law shall take effect so long as the authority shall have bonds or other obligations outstanding, unless adequate provision has been made for the payment thereof. On termination of the existence of the authority, all its rights and properties shall pass to and be vested in the State of Georgia.



§ 50-26-17. Powers as to real property; reverse equity mortgages; sale of qualified mortgage bonds; administration of alternate funds; authority to issue

(a) The authority may directly acquire, manage, develop, and dispose of real property and improvements thereon as it deems necessary or desirable to provide adequate housing within the state.

(b) The authority may issue bonds for reverse equity mortgages to enable the elderly to maintain a decent and appropriate residence while providing necessary cash for living expenses.

(c) With respect to the sale of new qualified mortgage bonds, at the time of original issuance of such bonds, at least one-third of the total proceeds available for mortgage loans shall be set aside to finance housing units in the metropolitan statistical areas of this state and at least one-third of the total proceeds available for mortgage loans shall be set aside to finance housing units outside of the metropolitan statistical areas of this state. The time period for the geographic set aside shall be four months from the date of issuance of the bonds. For the purpose of this geographic distribution requirement, no county with a population of less than 50,000 shall be considered as being within a metropolitan statistical area of this state. No geographic distribution requirement shall apply to multifamily housing units financed by the authority. No geographic distribution requirement shall apply to refunding bonds or recycled proceeds or to qualified mortgage bonds issued to spur economic and housing development in a discrete geographic area.

(d) The authority may receive and administer any and all federal funds, state funds, or funds, grants, or gifts from other sources which are intended to promote the availability or affordability of housing and housing finance within the state.

(e) The authority is the sole and exclusive issuer of mortgage credit certificates in and for the state, notwithstanding any contrary provision of law; provided, however, that any urban residential finance authority is permitted to issue mortgage credit certificates but only if the urban residential finance authority adopts purchase price and income limits consistent with those adopted by the Georgia Housing and Finance Authority for the mortgage credit certificate program.

(f) Code Section 44-14-5 shall not be applicable to mortgage loans purchased, made, or otherwise financed by the authority.



§ 50-26-18. Facilitating economic development for enterprises

Without limiting the generality of the findings and intent of the General Assembly or any provision of this chapter, the authority shall facilitate economic development for enterprises throughout the state by means that shall include, without limitation, the issuance of bonds, with or without such credit enhancement as the authority may deem appropriate; the collection of and accumulation of fees and other revenues; the establishment of debt service reserves and sinking funds; and the use of the proceeds from such bonds, funds, and reserves to make loans to enterprises, either directly to such enterprises or indirectly through a financial institution, a political subdivision, or otherwise; to acquire loans made by others to such enterprises; to establish revolving or other funds from which short-term or long-term loans can be made to such businesses; to guarantee the payment of loans or other obligations of such enterprises; and to do all things deemed by the authority to be necessary, convenient, and desirable for and incident to the efficient and proper development and operation of such types of undertakings.



§ 50-26-19. Financing acquisition, construction, and equipping of health care facilities

(a) The authority may initiate a program of financing the acquisition, construction, and equipping of health care facilities in the state. In furtherance of this objective, the authority may also:

(1) Establish eligibility standards for participating providers, provided that such standards shall encourage maximum feasible participation for participating providers serving disproportionately high numbers of indigent patients;

(2) Contract with any entity securing the payment of bonds to authorize the entity to approve the participating providers that can finance or refinance a project with proceeds from the bond issue secured by that entity;

(3) Lease to a participating provider specific projects upon terms and conditions that the authority considers proper, charge and collect rents therefor, terminate any such lease upon the failure of the lessee to comply with any of its obligations under the lease or otherwise as the lease provides, and include in any such lease provisions that the lessee has the option to renew the term of the lease for such periods and at such rents as may be determined by the authority or to purchase any or all of the projects to which the lease applies;

(4) Loan to a participating provider under any installment purchase contract or loan agreement money to finance, reimburse, or refinance the cost of specific projects and take back a secured or unsecured promissory note evidencing such a loan and security interest in the project financed or refinanced with such loan upon such terms and conditions as the authority considers proper;

(5) Sell or otherwise dispose of any unneeded or obsolete projects under terms and conditions as determined by the authority;

(6) Maintain, repair, replace, and otherwise improve or cause to be maintained, repaired, replaced, and otherwise improved a project owned by the authority;

(7) Obtain or aid in obtaining property insurance on all projects owned or financed by the authority or accept payment if a project is damaged or destroyed; and

(8) Enter into any agreement, contract, or other instrument with respect to any insurance, guarantee, letter of credit, or other form of credit enhancement, accepting payment in such manner and form as provided therein if a participating provider defaults and assign any such insurance, guarantee, letter of credit, or other form of credit enhancement as security for bonds issued by the authority.

(b) Before exercising any of the powers conferred by subsection (a) of this Code section, the authority may:

(1) Require that the lease, installment purchase contract, or loan agreement involved be insured by a loan insurer, guaranteed by a loan guarantor, or secured by a letter of credit or other form of credit enhancement; and

(2) Require any other type of security from the participating providers that it considers reasonable and necessary.

(c) The authority may not finance a project for any participating provider unless the Department of Community Health, or any successor thereof, has issued a certificate of need or comparable certification of approval to the participating provider for the project to be financed by the authority if the acquisition of such project by the participating provider would require a certificate of need or comparable certification of approval under Chapter 6 of Title 31.



§ 50-26-20. Competitive bidding on contracts not required

A project financed under this chapter is not subject to any statutory requirement of competitive bidding or other restriction imposed on the procedure for award of contracts or the lease, sale, or other disposition of property with regard to any action taken under authority of this chapter.



§ 50-26-21. Transfer of assets and obligations of Hospital Financing Authority to authority

The authority shall receive all assets of and the authority shall be responsible for any contracts, leases, agreements, or other obligations of the Hospital Financing Authority created by Article 10 of Chapter 7 of Title 31. The authority is substituted as a party to any such contract, agreement, lease, or other obligation and is responsible for performance thereon as if it had been the original party and is entitled to all benefits and rights of enforcement by any other parties to such contracts, agreements, leases, or other obligations.



§ 50-26-22. Transfer of personnel to Department of Community Affairs

Effective July 1, 1996, without diminishing the powers of the authority pursuant to Code Section 50-26-8, all personnel positions authorized by the authority in fiscal year 1996 shall be transferred to the Department of Community Affairs. All employees of the authority on June 30, 1996, whose positions are transferred by the authority to the Department of Community Affairs shall become employees of the Department of Community Affairs and shall become employees in the unclassified service as defined by Code Section 45-20-2.






Chapter 27 - Lottery for Education

Article 1 - General Provisions

§ 50-27-1. Short title

This chapter shall be known and may be cited as the "Georgia Lottery for Education Act."



§ 50-27-2. Legislative findings and declarations

It is found and declared by the General Assembly:

(1) That net proceeds of lottery games conducted pursuant to this chapter shall be used to support improvements and enhancements for educational purposes and programs and that such net proceeds shall be used to supplement, not supplant, existing resources for educational purposes and programs;

(2) That lottery games are an entrepreneurial enterprise and that the state shall create a public body, corporate and politic, known as the Georgia Lottery Corporation, with comprehensive and extensive powers as generally exercised by corporations engaged in entrepreneurial pursuits;

(3) That lottery games shall be operated and managed in a manner which provides continuing entertainment to the public, maximizes revenues, and ensures that the lottery is operated with integrity and dignity and free of political influence; and

(4) That the Georgia Lottery Corporation shall be accountable to the General Assembly and to the public through a system of audits and reports.



§ 50-27-3. Definitions

As used in this chapter, the term:

(1) "Administrative expenses" means operating expenses, excluding amounts set aside for prizes, regardless of whether such prizes are claimed and excluding amounts held as a fidelity fund pursuant to Code Section 50-27-19.

(2) "Assignee" means any person or third party other than the winner to whom any portion of a prize or any right of any person to a prize awarded payable by the corporation in installment payments may be transferred or assigned pursuant to an appropriate judicial order as provided in Code Section 50-27-24.1.

(3) "Assignment" means the transfer of any portion of a prize or any right of any person to a prize awarded payable by the corporation in installment payments to any person or third party pursuant to an appropriate judicial order as provided in Code Section 50-27-24.1.

(4) "Assignor" means any person receiving installment payments seeking to assign or transfer any portion of a prize or any right of any person to a prize awarded to an assignee or any person or third party pursuant to an appropriate judicial order as provided in Code Section 50-27-24.1.

(5) "Board" means the board of directors of the Georgia Lottery Corporation.

(6) "Capital outlay projects" means the acquisition, construction, installation, modification, renovation, repair, extension, renewal, replacement, or rehabilitation of land, interests in land, buildings, structures, facilities, or other improvements and the acquisition, installation, modification, renovation, repair, extension, renewal, replacement, rehabilitation, or furnishing of fixtures, machinery, equipment, computers, software, laboratories, furniture, textbooks, and reference material or other property of any nature whatsoever used on, in, or in connection with educational facilities.

(7) "Casino gambling" means a location or business for the purpose of conducting illegal gambling activities, but excluding the sale and purchase of lottery tickets or shares as authorized by this chapter.

(8) "Chief executive officer" means the chief executive officer of the Georgia Lottery Corporation.

(9) "Corporation" means the Georgia Lottery Corporation.

(10) "Educational facilities" means land, structures, and buildings owned or operated by and through the board of regents, the State Board of Education, the Technical College System of Georgia, or by any city, county, or independent school system within this state; provided, however, that a public road or highway leading to an educational facility shall not be considered an educational facility.

(11) "Educational purposes and programs" means capital outlay projects for educational facilities; tuition grants, scholarships, or loans to citizens of this state to enable such citizens to attend colleges and universities located within this state, regardless of whether such colleges and universities are owned or operated by the board of regents or to attend institutions operated under the authority of the Technical College System of Georgia; costs of providing to teachers at accredited public institutions who teach levels K-12, personnel at public postsecondary technical institutes under the authority of the Technical College System of Georgia, and professors and instructors within the University System of Georgia the necessary training in the use and application of computers and advanced electronic instructional technology to implement interactive learning environments in the classroom and to access the state-wide distance learning network; costs associated with repairing and maintaining advanced electronic instructional technology; voluntary pre-kindergarten; and an education shortfall reserve.

(12) "Interested party" means any individual or entity that has notified the corporation of his or her interest in the prize or is a party to a civil matter adverse to the assignor, including actions for alimony and child support.

(13) "Lottery," "lotteries," "lottery game," or "lottery games" means any game of chance approved by the board and operated pursuant to this chapter, including, but not limited to, instant tickets, on-line games, and games using mechanical or electronic devices but excluding pari-mutuel betting and casino gambling as defined in this Code section.

(14) "Major procurement contract" means any gaming product or service costing in excess of $75,000.00, including, but not limited to, major advertising contracts, annuity contracts, prize payment agreements, consulting services, equipment, tickets, and other products and services unique to the Georgia lottery, but not including materials, supplies, equipment, and services common to the ordinary operations of a corporation.

(15) "Member" or "members" means a director or directors of the board of directors of the Georgia Lottery Corporation.

(16) "Member of a minority" means an individual who is a member of a race which comprises less than 50 percent of the total population of the state.

(17) "Minority business" means any business which is owned by:

(A) An individual who is a member of a minority who reports as his or her personal income for Georgia income tax purposes the income of such business;

(B) A partnership in which a majority of the ownership interest is owned by one or more members of a minority who report as their personal income for Georgia income tax purposes more than 50 percent of the income of the partnership; or

(C) A corporation organized under the laws of this state in which a majority of the common stock is owned by one or more members of a minority who report as their personal income for Georgia income tax purposes more than 50 percent of the distributed earnings of the corporation.

(18) "Net proceeds" means all revenue derived from the sale of lottery tickets or shares and all other moneys derived from the lottery less operating expenses.

(19) "Operating expenses" means all costs of doing business, including, but not limited to, prizes, commissions, and other compensation paid to retailers, advertising and marketing costs, personnel costs, capital costs, depreciation of property and equipment, funds for compulsive gambling education and treatment, amounts held in or paid from a fidelity fund pursuant to Code Section 50-27-19, and other operating costs.

(20) "Pari-mutuel betting" means a method or system of wagering on actual races involving horses or dogs at tracks which involves the distribution of winnings by pools. Such term shall not mean lottery games which may be predicated on a horse racing or dog racing scheme that does not involve actual track events. Such term shall not mean traditional lottery games which may involve the distribution of winnings by pools.

(21) "Person" means any individual, corporation, partnership, unincorporated association, or other legal entity.

(22) "Retailer" means a person who sells lottery tickets or shares on behalf of the corporation pursuant to a contract.

(23) "Share" means any intangible evidence of participation in a lottery game.

(24) "Ticket" means any tangible evidence issued by the lottery to provide participation in a lottery game.

(25) "Vendor" means a person who provides or proposes to provide goods or services to the corporation pursuant to a major procurement contract, but does not include an employee of the corporation, a retailer, or a state agency or instrumentality thereof. Such term does not include any corporation whose shares are publicly traded and which is the parent company of the contracting party in a major procurement contract.



§ 50-27-4. Georgia Lottery Corporation created; venue

There is created a body corporate and politic to be known as the Georgia Lottery Corporation which shall be deemed to be an instrumentality of the state, and not a state agency, and a public corporation. Venue for the corporation shall be in Fulton County.



§ 50-27-5. Membership of board of directors; appointment; terms; filling of vacancies; conflict of interests; reimbursement for expenses; officers; quorum

(a) The corporation shall be governed by a board of directors composed of seven members to be appointed by the Governor. Members shall be appointed with a view toward equitable geographic representation.

(b) Members shall be residents of the State of Georgia, shall be prominent persons in their businesses or professions, and shall not have been convicted of any felony offense. The Governor should consider appointing to the board an attorney, an accountant, and a person having expertise in marketing.

(c) Members shall serve terms of five years, except that of the initial members appointed, three shall be appointed for initial terms of two years, two shall be appointed for initial terms of four years, and two shall be appointed for initial terms of five years. Any vacancy occurring on the board shall be filled by the Governor by appointment for the unexpired term.

(d) All members appointed by the Governor shall be confirmed by the Senate. Members appointed when the General Assembly is not in regular session shall serve only until the Senate has confirmed the appointment at the next regular or special session of the General Assembly. If the Senate refuses to confirm an appointment, the member shall vacate his office on the date the confirmation fails.

(e) Members of the board shall not have any direct or indirect interest in an undertaking that puts their personal interest in conflict with that of the corporation, including, but not limited to, an interest in a major procurement contract or a participating retailer.

(f) Upon approval by the chairperson, members of the board shall be reimbursed for actual and reasonable expenses incurred for each day's service spent in the performance of the duties of the corporation.

(g) The members shall elect from their membership a chairperson and vice chairperson. The members shall also elect a secretary and treasurer who can be the chief executive officer of the corporation. Such officers shall serve for such terms as shall be prescribed by the bylaws of the corporation or until their respective successors are elected and qualified. No member of the board shall hold more than any one office of the corporation, except that the same person may serve as secretary and treasurer.

(h) The board of directors may delegate to any one or more of its members, to the chief executive officer, or to any agent or employee of the corporation such powers and duties as it may deem proper.

(i) A majority of members in office shall constitute a quorum for the transaction of any business and for the exercise of any power or function of the corporation.

(j) Action may be taken and motions and resolutions adopted by the board at any meeting thereof by the affirmative vote of a majority of present and voting board members.

(k) No vacancy in the membership of the board shall impair the right of the members to exercise all the powers and perform all the duties of the board.



§ 50-27-6. Lottery Retailer Advisory Board

(a) The chairperson of the board of directors shall appoint a Lottery Retailer Advisory Board to be composed of ten lottery retailers representing the broadest possible spectrum of geographical, racial, and business characteristics of lottery retailers. The function of the advisory board shall be to advise the board of directors on retail aspects of the lottery and to present the concerns of lottery retailers throughout the state.

(b) Members appointed to the Lottery Retailer Advisory Board shall serve terms of two years; provided, however, that five of the initial appointees shall serve initial terms of one year.

(c) The advisory board shall establish its own rules and internal operating procedures. Members of the advisory board shall serve without compensation or reimbursement of expenses. The advisory board may report to the board of directors or to the oversight committee in writing at any time. The board of directors may invite the advisory board to make an oral presentation to the board of directors at regular meetings of the board.



§ 50-27-7. General duties of board of directors

The board of directors shall provide the chief executive officer with private-sector perspectives of a large marketing enterprise. The board shall:

(1) Approve, disapprove, amend, or modify the budget recommended by the chief executive officer for the operation of the corporation;

(2) Approve, disapprove, amend, or modify the terms of major lottery procurements recommended by the chief executive officer;

(3) Hear appeals of hearings required by this chapter;

(4) Adopt regulations, policies, and procedures relating to the conduct of lottery games and as specified in Code Section 50-27-9; and

(5) Perform such other functions as specified by this chapter.



§ 50-27-8. Appointment of chief executive officer; compensation

The board of directors shall appoint and shall provide for the compensation of a chief executive officer who shall be an employee of the corporation and who shall direct the day-to-day operations and management of the corporation and shall be vested with such powers and duties as specified by the board and by law. The chief executive officer shall serve at the pleasure of the board.



§ 50-27-9. General powers of corporation

(a) The corporation shall have any and all powers necessary or convenient to its usefulness in carrying out and effectuating the purposes and provisions of this chapter which are not in conflict with the Constitution of this state and which are generally exercised by corporations engaged in entrepreneurial pursuits, including, but without limiting the generality of the foregoing, the following powers:

(1) To sue and be sued in contract and in tort and to complain and defend in all courts;

(2) To adopt and alter a seal;

(3) To adopt, amend, and repeal bylaws, regulations, and policies and procedures for the regulation of its affairs and the conduct of its business; to elect and prescribe the duties of officers and employees of the corporation; and to perform such other matters as the corporation may determine. In the adoption of bylaws, regulations, policies, and procedures or in the exercise of any regulatory power, the corporation shall be exempt from the requirements of Chapter 13 of this title, the "Georgia Administrative Procedure Act";

(4) To procure or to provide insurance;

(5) To hold copyrights, trademarks, and service marks and enforce its rights with respect thereto;

(6) To initiate, supervise, and administer the operation of the lottery in accordance with the provisions of this chapter and regulations, policies, and procedures adopted pursuant thereto;

(7) To enter into written agreements with one or more other states or sovereigns for the operation, participation in marketing, and promotion of a joint lottery or joint lottery games;

(8) To conduct such market research as is necessary or appropriate, which may include an analysis of the demographic characteristics of the players of each lottery game and an analysis of advertising, promotion, public relations, incentives, and other aspects of communication;

(9) To acquire or lease real property and make improvements thereon and acquire by lease or by purchase personal property, including, but not limited to, computers; mechanical, electronic, and on-line equipment and terminals; and intangible property, including, but not limited to, computer programs, systems, and software;

(10) To enter into contracts to incur debt in its own name and enter into financing agreements with the state, agencies or instrumentalities of the state, or with any commercial bank or credit provider; provided, however, that any such debt must be approved by the Georgia State Financing and Investment Commission;

(11) To be authorized to administer oaths, take depositions, issue subpoenas, and compel the attendance of witnesses and the production of books, papers, documents, and other evidence relative to any investigation or proceeding conducted by the corporation;

(12) To appoint and select officers, agents, and employees, including professional and administrative staff and personnel and hearing officers to conduct hearings required by this chapter, and to fix their compensation, pay their expenses, and provide a benefit program, including, but not limited to, a retirement plan and a group insurance plan;

(13) To select and contract with vendors and retailers;

(14) To enter into contracts or agreements with state or local law enforcement agencies, including the Department of Revenue, for the performance of law enforcement, background investigations, security checks, and auditing and enforcement of license requirements required by Article 3 of this chapter;

(15) To enter into contracts of any and all types on such terms and conditions as the corporation may determine;

(16) To establish and maintain banking relationships, including, but not limited to, establishment of checking and savings accounts and lines of credit;

(17) To advertise and promote the lottery and lottery games;

(18) To act as a retailer, to conduct promotions which involve the dispensing of lottery tickets or shares, and to establish and operate a sales facility to sell lottery tickets or shares and any related merchandise; and

(19) To adopt and amend such regulations, policies, and procedures as necessary to carry out and implement its powers and duties, organize and operate the corporation, regulate the conduct of lottery games in general, and any other matters necessary or desirable for the efficient and effective operation of the lottery or the convenience of the public. The promulgation of any such regulations, policies, and procedures shall be exempt from the requirements of Chapter 13 of this title, the "Georgia Administrative Procedure Act."

(b) The powers enumerated in subsection (a) of this Code section are cumulative of and in addition to those powers enumerated elsewhere in this chapter, and no such powers limit or restrict any other powers of the corporation.



§ 50-27-10. Adoption by board of procedures regulating conduct of lottery games

The board may adopt regulations, policies, and procedures regulating the conduct of lottery games in general, including, but not limited to, regulations, policies, and procedures specifying:

(1) The type of games to be conducted, including, but not limited to, instant lotteries, on-line games, and other games traditional to the lottery. Such games may include the selling of tickets or shares or the use of electronic or mechanical devices;

(2) The sale price of tickets or shares and the manner of sale; provided, however, that all sales shall be for cash only and payment by checks, credit cards, charge cards, or any form of deferred payment is prohibited;

(3) The number and amount of prizes;

(4) The method and location of selecting or validating winning tickets or shares;

(5) The manner and time of payment of prizes, which may include lump sum payments or installments over a period of years;

(6) The manner of payment of prizes to the holders of winning tickets or shares, including without limitation provision for payment of prizes not exceeding $600.00 after deducting the price of the ticket or share and after performing validation procedures appropriate to the game and as specified by the board. The board may provide for a limited number of retailers who can pay prizes of up to $5,000.00 after performing validation procedures appropriate to the game and as specified by the board without regard to where such ticket or share was purchased;

(7) The frequency of games and drawings or selection of winning tickets or shares;

(8) The means of conducting drawings;

(9) (A) The method to be used in selling tickets or shares, which may include the use of electronic or mechanical devices, but such devices may be placed only in locations on the premises of the lottery retailer which are within the view of such retailer or an employee of such retailer. All electronic or mechanical devices shall bear a conspicuous label prohibiting the use of such device by persons under 18 years of age.

(B) A lottery retailer who knowingly allows a person under 18 years of age to purchase a lottery ticket or share from an electronic or mechanical device shall be subject to the penalties provided in Code Section 50-27-26;

(10) The manner and amount of compensation to lottery retailers; and

(11) Any and all other matters necessary, desirable, or convenient toward ensuring the efficient and effective operation of lottery games, the continued entertainment and convenience of the public, and the integrity of the lottery.



§ 50-27-11. Duties of chief executive officer

(a) The chief executive officer of the corporation shall direct and supervise all administrative and technical activities in accordance with the provisions of this chapter and with the regulations, policies, and procedures adopted by the board. It shall be the duty of the chief executive officer to:

(1) Facilitate the initiation and supervise and administer the operation of the lottery games;

(2) Employ and direct such personnel as deemed necessary;

(3) Employ by contract and compensate such persons and firms as deemed necessary;

(4) Promote or provide for promotion of the lottery and any functions related to the corporation;

(5) Prepare a budget for the approval of the board;

(6) Require bond from such retailers and vendors in such amounts as required by the board;

(7) Report quarterly to the state auditor, the state accounting officer, and the board a full and complete statement of lottery revenues and expenses for the preceding quarter; and

(8) Perform other duties generally associated with a chief executive officer of a corporation of an entrepreneurial nature.

(b) The chief executive officer may for good cause suspend, revoke, or refuse to renew any contract entered into in accordance with the provisions of this chapter or the regulations, policies, and procedures of the board.

(c) The chief executive officer or his designee may conduct hearings and administer oaths to persons for the purpose of assuring the security or integrity of lottery operations or to determine the qualifications of or compliance by vendors and retailers.



§ 50-27-12. Employees; compensation; restrictions; background investigations; bonding

(a) The corporation shall establish and maintain a personnel program for its employees and fix the compensation and terms of compensation of its employees, including, but not limited to, production incentive payments; provided, however, that production incentive payments, bonuses, or any other consideration in addition to an employee's base compensation shall not exceed 25 percent of such employee's base compensation. In total, bonuses shall not exceed 1 percent of the net increase over the prior year's deposit into the Lottery for Education Account. No bonuses may be awarded in years in which there is not a net increase over the prior year's deposit into the Lottery for Education Account.

(b) No employee of the corporation shall have a financial interest in any vendor doing business or proposing to do business with the corporation.

(c) No employee of the corporation with decision-making authority shall participate in any decision involving a retailer with whom the employee has a financial interest.

(d) No employee of the corporation who leaves the employment of the corporation may represent any vendor or lottery retailer before the corporation for a period of two years following termination of employment with the corporation.

(e) Background investigation shall be conducted on each applicant who has reached the final selection process prior to employment by the corporation at the level of division director and above and at any level within any division of security and as otherwise required by the board. The corporation shall be authorized to pay for the actual cost of such investigations and may contract with the Georgia Bureau of Investigation for the performance of such investigations. The results of such a background investigation shall not be considered a record open to the public pursuant to Article 4 of Chapter 18 of this title.

(f) No person who has been convicted of a felony or bookmaking or other forms of illegal gambling or of a crime involving moral turpitude shall be employed by the corporation.

(g) The corporation shall bond corporation employees with access to corporation funds or lottery revenue in such an amount as provided by the board and may bond other employees as deemed necessary.



§ 50-27-13. Disposition of lottery proceeds; budget report by Governor; appropriations by General Assembly; shortfall reserve subaccount

(a)(1) All lottery proceeds shall be the property of the corporation.

(2) From its lottery proceeds the corporation shall pay the operating expenses of the corporation. As nearly as practical, at least 45 percent of the amount of money from the actual sale of lottery tickets or shares shall be made available as prize money; provided, however, that this paragraph shall be deemed not to create any lien, entitlement, cause of action, or other private right, and any rights of holders of tickets or shares shall be determined by the corporation in setting the terms of its lottery or lotteries.

(3) As nearly as practical, for each fiscal year, net proceeds shall equal at least 35 percent of the lottery proceeds. However, for the first two full fiscal years and any partial first fiscal year of the corporation, net proceeds need only equal 30 percent of the proceeds as nearly as practical.

(b) (1) On or before the fifteenth day of each quarter, the corporation shall transfer to the general fund of the state treasury, for credit to the Lottery for Education Account for the preceding quarter, the amount of all net proceeds during the preceding quarter. The state treasurer shall separately account for net proceeds by establishing and maintaining a Lottery for Education Account within the state treasury.

(2) Upon their deposit into the state treasury, any moneys representing a deposit of net proceeds shall then become the unencumbered property of the State of Georgia and the corporation shall have no power to agree or undertake otherwise. Such moneys shall be invested by the state treasurer in accordance with state investment practices. All earnings attributable to such investments shall likewise be the unencumbered property of the state and shall accrue to the credit of the Lottery for Education Account.

(3) A shortfall reserve shall be maintained within the Lottery for Education Account in an amount equal to at least 50 percent of net proceeds deposited into such account for the preceding fiscal year. If the net proceeds paid into the Lottery for Education Account in any year are not sufficient to meet the amount appropriated for education purposes, the shortfall reserve may be drawn upon to meet the deficiency. In the event the shortfall reserve is drawn upon and falls below 50 percent of net proceeds deposited into such account for the preceding fiscal year, the shortfall reserve shall be replenished to the level required by this paragraph in the next fiscal year and the lottery-funded programs shall be reviewed and adjusted accordingly.

(c)(1) In the budget report to the General Assembly, as a separate budget category entitled "lottery proceeds," the Governor shall estimate the amount of net proceeds and treasury earnings thereon to be credited to the Lottery for Education Account during the fiscal year and the amount of unappropriated surplus estimated to be accrued in the account at the beginning of the fiscal year. The sum of estimated net proceeds, treasury earnings thereon, and unappropriated surplus shall be designated lottery proceeds.

(2) In the budget report the Governor shall further make specific recommendations as to the education programs and purposes for which appropriations should be made from the Lottery for Education Account. The General Assembly shall appropriate from the Lottery for Education Account by specific reference to it, or by reference to "lottery proceeds." All appropriations of lottery proceeds to any particular budget unit shall be made together in a separate part entitled, identified, administered, and accounted for separately as a distinct budget unit for lottery proceeds. Such appropriations shall otherwise be made in the manner required by law for appropriations.

(3) It is the intent of the General Assembly that appropriations from the Lottery for Education Account shall be for educational purposes and projects only.

(4) If, for any educational purpose or program, less is appropriated in or during the fiscal year than is authorized, the excess shall be available for appropriation the following fiscal year and shall not retain its character as funds for the particular purpose.

(d) Appropriations for educational purposes and programs from the account not committed during the fiscal year shall lapse to the general fund and shall be credited to the Lottery for Education Account.

(e) Except as qualified by this chapter, appropriations from the Lottery for Education Fund shall be subject to Part 1 of Article 4 of Chapter 12 of Title 45, the "Budget Act."

(f) In compliance with the requirement of the Constitution that there shall be a separate accounting of lottery proceeds, no deficiency in the Lottery for Education Account shall be replenished by book entries reducing any nonlottery reserve of general funds, including specifically but without limitation the revenue shortfall reserve or the midyear adjustment reserve; such programs must be adjusted or discontinued according to available lottery proceeds unless the General Assembly by general law establishes eligibility requirements and appropriates specific funds within the general appropriations Act; nor shall any nonlottery surplus in the general fund be reduced. No surplus in the Lottery for Education Account shall be reduced to correct any nonlottery deficiencies in sums available for general appropriations, and no surplus in the Lottery for Education Account shall be included in any surplus calculated for setting aside any nonlottery reserve or midyear adjustment reserve. In calculating net revenue collections for the revenue shortfall reserve and midyear adjustment reserve, the state accounting officer shall not include the net proceeds.



§ 50-27-14. Participation by minority businesses

It is the intent of the General Assembly that the corporation encourage participation by minority businesses. Accordingly, the board of directors shall adopt a plan which achieves to the greatest extent possible a level of participation by minority businesses taking into account the total number of all retailers and vendors, including any subcontractors. The corporation is authorized and directed to undertake training programs and other educational activities to enable such minority businesses to compete for contracts on an equal basis. The board shall monitor the results of minority business participation and shall report the results of minority business participation to the Governor at least on an annual basis.



§ 50-27-15. Investigation of vendors; disclosure requirements; restrictions on entry into procurement contracts

(a) The corporation shall investigate the financial responsibility, security, and integrity of any lottery system vendor who is a finalist in submitting a bid, proposal, or offer as part of a major procurement. At the time of submitting such bid, proposal, or offer to the corporation, the corporation may require the following items:

(1) A disclosure of the vendor's name and address and, as applicable, the names and addresses of the following:

(A) If the vendor is a corporation, the officers, directors, and each stockholder in such corporation; provided, however, that in the case of owners of equity securities of a publicly traded corporation, only the names and addresses of those known to the corporation to own beneficially 5 percent or more of such securities need be disclosed;

(B) If the vendor is a trust, the trustee and all persons entitled to receive income or benefits from the trust;

(C) If the vendor is an association, the members, officers, and directors; and

(D) If the vendor is a partnership or joint venture, all of the general partners, limited partners, or joint venturers;

(2) A disclosure of all the states and jurisdictions in which the vendor does business and the nature of the business for each such state or jurisdiction;

(3) A disclosure of all the states and jurisdictions in which the vendor has contracts to supply gaming goods or services, including, but not limited to, lottery goods and services, and the nature of the goods or services involved for each such state or jurisdiction;

(4) A disclosure of all the states and jurisdictions in which the vendor has applied for, has sought renewal of, has received, has been denied, has pending, or has had revoked a lottery or gaming license of any kind or had fines or penalties assessed to his license, contract, or operation and the disposition of such in each such state or jurisdiction. If any lottery or gaming license or contract has been revoked or has not been renewed or any lottery or gaming license or application has been either denied or is pending and has remained pending for more than six months, all of the facts and circumstances underlying the failure to receive such a license shall be disclosed;

(5) A disclosure of the details of any finding or plea, conviction, or adjudication of guilt in a state or federal court of the vendor for any felony or any other criminal offense other than a traffic violation;

(6) A disclosure of the details of any bankruptcy, insolvency, reorganization, or corporate or individual purchase or takeover of another corporation, including bonded indebtedness, or any pending litigation of the vendor; and

(7) Such additional disclosures and information as the corporation may determine to be appropriate for the procurement involved.

If at least 25 percent of the cost of a vendor's contract is subcontracted, the vendor shall disclose all of the information required by this Code section for the subcontractor as if the subcontractor were itself a vendor.

(b) A lottery procurement contract shall not be entered into with any lottery system vendor who has not complied with the disclosure requirements described in subsection (a) of this Code section, and any contract with such a vendor is voidable at the option of the corporation. Any contract with a vendor who does not comply with such requirements for periodically updating such disclosures during the tenure of contract as may be specified in such contract may be terminated by the corporation. The provisions of this Code section shall be construed broadly and liberally to achieve the ends of full disclosure of all information necessary to allow for a full and complete evaluation by the corporation of the competence, integrity, background, and character of vendors for major procurements.

(c) A major procurement contract shall not be entered into with any vendor who has been found guilty of a felony related to the security or integrity of the lottery in this or any other jurisdiction.

(d) A major procurement contract shall not be entered into with any vendor if such vendor has an ownership interest in an entity that had supplied consultation services under contract to the corporation regarding the request for proposals pertaining to those particular goods or services.

(e) No lottery system vendor nor any applicant for a major procurement contract may pay, give, or make any economic opportunity, gift, loan, gratuity, special discount, favor, hospitality, or service, excluding food and beverages having an aggregate value not exceeding $100.00 in any calendar year, to the chief executive officer, any board member, or any employee of the corporation or to a member of the immediate family residing in the same household as any such person.



§ 50-27-16. Bonding requirements for vendors; qualifications of vendors; competitive bid requirement

(a)(1) Each vendor shall, at the execution of the contract with the corporation, post a performance bond or letter of credit from a bank or credit provider acceptable to the corporation in an amount as deemed necessary by the corporation for that particular bid or contract. In lieu of the bond, a vendor may, to assure the faithful performance of its obligations, deposit and maintain with the corporation securities that are interest bearing or accruing and that are rated in one of the three highest classifications by an established nationally recognized investment rating service. Securities eligible under this Code section are limited to:

(A) Certificates of deposit issued by solvent banks or savings associations approved by the corporation and which are organized and existing under the laws of this state or under the laws of the United States;

(B) United States bonds, notes, and bills for which the full faith and credit of the government of the United States is pledged for the payment of principal and interest; and

(C) Corporate bonds approved by the corporation. The corporation which issued the bonds shall not be an affiliate or subsidiary of the depositor.

Such securities shall be held in trust and shall have at all times a market value at least equal to the full amount estimated to be paid annually to the lottery vendor under contract.

(2) Because of certain economic considerations, minority businesses may not be able financially to comply with the bonding, deposit of securities, or letter of credit requirements of paragraph (1) of this subsection. Notwithstanding any other provisions of this subsection, in order to assure minority participation in major procurement contracts to the most feasible and practicable extent possible, the chief executive officer is authorized and directed to waive the bonding, deposit of securities, and letter of credit requirements of paragraph (1) of this subsection for a period of five years from the time that a minority business enters into a major procurement contract for any minority business which substantiates financial hardship pursuant to the policies and procedures established by the board.

(b) Each vendor shall be qualified to do business in this state and shall file appropriate tax returns as provided by the laws of this state. All contracts under this Code section shall be governed by the laws of this state.

(c) No contract shall be let with any vendor in which a public official, as defined by Code Section 45-10-20, has an ownership interest of 10 percent or more.

(d) All major procurement contracts must be competitively bid pursuant to policies and procedures approved by the board unless there is only one qualified vendor and that vendor has an exclusive right to offer the service or product.



§ 50-27-17. State-wide network of retailers; commissions; certificate of authority; qualifications of retailers; fees for outlets; review of activities; gifts or gratuities

(a) The General Assembly recognizes that to conduct a successful lottery, the corporation must develop and maintain a state-wide network of lottery retailers that will serve the public convenience and promote the sale of tickets or shares and the playing of lottery games while ensuring the integrity of the lottery operations, games, and activities.

(b) The corporation must make every effort to provide small retailers a chance to participate in the sales of lottery tickets or shares.

(c) The corporation shall provide for compensation to lottery retailers in the form of commissions in an amount of 6 percent of gross sales and may provide for other forms of incentive compensation beginning on July 1, 2016; provided, however, that other forms of incentive compensation may be provided beginning on July 1, 2014, if the Lottery for Education Account deposits exceed $1 billion in the previous fiscal year or may be provided prior to July 1, 2016, as authorized by the Governor.

(d) The corporation shall issue a certificate of authority to each person with whom it contracts as a retailer for purposes of display. Every lottery retailer shall post and keep conspicuously displayed in a location on the premises accessible to the public its certificate of authority. No certificate shall be assignable or transferable.

(e) The board shall develop a list of objective criteria upon which the qualification of lottery retailers shall be based. Separate criteria shall be developed to govern the selection of retailers of instant tickets and on-line retailers. In developing these criteria, the board shall consider such factors as the applicant's financial responsibility, security of the applicant's place of business or activity, accessibility to the public, integrity, and reputation. The board shall not consider political affiliation, activities, or monetary contributions to political organizations or candidates for any public office. The criteria shall include but not be limited to the following:

(1) The applicant shall be current in filing all applicable tax returns to the State of Georgia and in payment of all taxes, interest, and penalties owed to the State of Georgia, excluding items under formal appeal pursuant to applicable statutes. The Department of Revenue is authorized and directed to provide this information to the corporation;

(2) No person, partnership, unincorporated association, corporation, or other business entity shall be selected as a lottery retailer who:

(A) Has been convicted of a criminal offense related to the security or integrity of the lottery in this or any other jurisdiction;

(B) Has been convicted of any illegal gambling activity, false statements, false swearing, or perjury in this or any other jurisdiction or convicted of any crime punishable by more than one year of imprisonment or a fine of more than $1,000.00 or both unless the person's civil rights have been restored and at least five years have elapsed from the date of the completion of the sentence without a subsequent conviction of a crime described in this subparagraph;

(C) Has been found to have violated the provisions of this chapter or any regulation, policy, or procedure of the corporation unless either ten years have passed since the violation or the board finds the violation both minor and unintentional in nature;

(D) Is a vendor or any employee or agent of any vendor doing business with the corporation;

(E) Resides in the same household as an officer of the corporation;

(F) Has made a statement of material fact to the corporation knowing such statement to be false; or

(G) Is engaged exclusively in the business of selling lottery tickets or shares; provided, however, that this subsection shall not preclude the corporation from selling or giving away lottery tickets or shares for promotional purposes;

(3) Persons applying to become lottery retailers shall be charged a uniform application fee for each lottery outlet. Retailers who participate in on-line games shall be charged a uniform application fee for each on-line outlet;

(4) Any lottery retailer contract executed pursuant to this Code section may, for good cause, be suspended, revoked, or terminated by the chief executive officer or his designee if the retailer is found to have violated any provision of this chapter or objective criteria established by the board. Review of such activities shall be in accordance with the procedures outlined in this chapter and shall not be subject to Chapter 13 of this title, the "Georgia Administrative Procedure Act"; and

(5) All lottery retailer contracts may be renewable annually in the discretion of the corporation unless sooner canceled or terminated.

(f) No lottery retailer or applicant to be a lottery retailer shall pay, give, or make any economic opportunity, gift, loan, gratuity, special discount, favor, hospitality, or service, excluding food and beverages having an aggregate value not exceeding $100.00 in any calendar year, to the chief executive officer, any board member, or any employee of the corporation or to a member of the immediate family residing in the same household as any such person.



§ 50-27-18. Retailer contracts not transferable or assignable; restriction on contracts and sales

(a) No lottery retailer contract shall be transferable or assignable. No lottery retailer shall contract with any person for lottery goods or services except with the approval of the board.

(b) Lottery tickets and shares shall only be sold by the retailer stated on the lottery retailer certificate.



§ 50-27-19. Fidelity fund for retailers; assessments

(a) The corporation may establish a fidelity fund separate from all other funds and shall assess each retailer a one-time fee not to exceed $100.00 per sales location. The corporation is authorized to invest the funds or place such funds in one or more interest-bearing accounts. Moneys deposited to the fund may be used to cover losses the corporation experiences due to nonfeasance, misfeasance, or malfeasance of a lottery retailer. In addition, the funds may be used to purchase blanket bonds covering the Georgia Lottery Corporation against losses from all retailers. At the end of each fiscal year, the corporation shall pay to the general lottery fund any amount in the fidelity fund which exceeds $500,000.00, and such funds shall be commingled with and treated as net proceeds from the lottery.

(b) A reserve account may be established as a general operating expense to cover amounts deemed uncollectable. The corporation shall establish procedures for minimizing any losses that may be experienced for the foregoing reasons and shall exercise and exhaust all available options in such procedures prior to amounts being written off to this account.

(c) The corporation may require any retailer to post an appropriate bond, as determined by the corporation, using an insurance company acceptable to the corporation. The amount should not exceed the applicable district sales average of lottery tickets for two billing periods.

(d)(1) In its discretion, the corporation may allow a retailer to deposit and maintain with the corporation securities that are interest bearing or accruing. Securities eligible under this paragraph shall be limited to:

(A) Certificates of deposit issued by solvent banks or savings associations organized and existing under the laws of this state or under the laws of the United States;

(B) United States bonds, notes, and bills for which the full faith and credit of the United States is pledged for the payment of principal and interest;

(C) Federal agency securities by an agency or instrumentality of the United States government.

(2) Such securities shall be held in trust in the name of the Georgia Lottery Corporation.



§ 50-27-20. Cancellation, suspension, revocation, or termination of retail contracts

(a) Any retail contract executed by the corporation pursuant to this chapter shall specify the reasons for which a contract may be canceled, suspended, revoked, or terminated by the corporation, which reasons shall include but not be limited to:

(1) Commission of a violation of this chapter, a regulation, or a policy or procedure of the corporation;

(2) Failure to accurately or timely account for lottery tickets, lottery games, revenues, or prizes as required by the corporation;

(3) Commission of any fraud, deceit, or misrepresentation;

(4) Insufficient sales;

(5) Conduct prejudicial to public confidence in the lottery;

(6) The retailer filing for or being placed in bankruptcy or receivership;

(7) Any material change as determined in the sole discretion of the corporation in any matter considered by the corporation in executing the contract with the retailer; or

(8) Failure to meet any of the objective criteria established by the corporation pursuant to this chapter.

(b) If, in the discretion of the chief executive officer or his designee cancellation, denial, revocation, suspension, or rejection of renewal of a lottery retailer contract is in the best interest of the lottery, the public welfare, or the State of Georgia, the chief executive officer or his designee may cancel, suspend, revoke, or terminate, after notice and a right to a hearing, any contract issued pursuant to this chapter. Such contract may, however, be temporarily suspended by the chief executive officer or his designee without prior notice pending any prosecution, hearing, or investigation, whether by a third party or by the chief executive officer. A contract may be suspended, revoked, or terminated by the chief executive officer or his designee for any one or more of the reasons enumerated in this Code section. Any hearing held shall be conducted by the chief executive officer or his designee. A party to the contract aggrieved by the decision of the chief executive officer or his designee may appeal the adverse decision to the board. Such appeal shall be pursuant to the regulations, policies, and procedures set by the board and is not subject to Chapter 13 of this title, the "Georgia Administrative Procedure Act."



§ 50-27-21. Preservation of lottery proceeds by retailers; accounting procedures; preference accorded proceeds of insolvent retailers

(a) All proceeds from the sale of the lottery tickets or shares shall constitute a trust fund until paid to the corporation either directly or through the corporation's authorized collection representative. A lottery retailer and officers of a lottery retailer's business shall have a fiduciary duty to preserve and account for lottery proceeds and lottery retailers shall be personally liable for all proceeds. Proceeds shall include unsold instant tickets received by a lottery retailer and cash proceeds of the sale of any lottery products, net of allowable sales commissions and credit for lottery prizes sold to or paid to winners by lottery retailers. Sales proceeds and unused instant tickets shall be delivered to the corporation or its authorized collection representative upon demand.

(b) The corporation shall require retailers to place all lottery proceeds due the corporation in accounts in institutions insured by the Federal Deposit Insurance Corporation not later than the close of the next banking day after the date of their collection by the retailer until the date they are paid over to the corporation. At the time of such deposit, lottery proceeds shall be deemed to be the property of the corporation. The corporation may require a retailer to establish a single separate electronic funds transfer account where available for the purpose of receiving moneys from ticket or share sales, making payments to the corporation, and receiving payments for the corporation. Unless otherwise authorized in writing by the corporation, each lottery retailer shall establish a separate bank account for lottery proceeds which shall be kept separate and apart from all other funds and assets and shall not be commingled with any other funds or assets.

(c) Whenever any person who receives proceeds from the sale of lottery tickets or shares in the capacity of a lottery retailer becomes insolvent or dies insolvent, the proceeds due the corporation from such person or his estate shall have preference over all debts or demands.



§ 50-27-22. Computation of rental payments of retailers

If a lottery retailer's rental payments for the business premises are contractually computed, in whole or in part, on the basis of a percentage of retail sales and such computation of retail sales is not explicitly defined to include sales of tickets or shares in a state operated or state managed lottery, only the compensation received by the lottery retailer from the corporation may be considered the amount of the lottery retail sale for purposes of computing the rental payment.



§ 50-27-23. Restrictions on sale of tickets or shares; price; gifts and promotions

(a) No person shall sell a ticket or share at a price other than established by the corporation unless authorized in writing by the chief executive officer. No person other than a duly certified lottery retailer shall sell lottery tickets, but this subsection shall not be construed to prevent a person who may lawfully purchase tickets or shares from making a gift of lottery tickets or shares to another. Nothing in this chapter shall be construed to prohibit the corporation from designating certain of its agents and employees to sell or give lottery tickets or shares directly to the public.

(b) Lottery tickets or shares may be given by merchants as a means of promoting goods or services to customers or prospective customers subject to prior approval by the corporation.

(c) No lottery retailer shall sell a lottery ticket or share except from the locations listed in his contract and as evidenced by his certificate of authorization unless the corporation authorizes in writing any temporary location not listed in his contract.

(d) No lottery tickets or shares shall be sold to persons under 18 years of age, but this Code section does not prohibit the purchase of a lottery ticket or share by a person 18 years of age or older for the purpose of making a gift to any person of any age. In such case, the corporation shall direct payment of proceeds of any lottery prize to an adult member of the person's family or a legal representative of the person on behalf of such person. The person named as custodian shall have the same powers and duties as prescribed for a custodian pursuant to Article 5 of Chapter 5 of Title 44.



§ 50-27-24. Prize proceeds subject to state income tax; attachments, garnishments, or executions; validation of winning tickets; prohibited purchases; money-dispensing machines; unclaimed prize money

(a) Proceeds of any lottery prize shall be subject to the Georgia state income tax.

(b) Except as otherwise provided in Article 2 of this chapter, attachments, garnishments, or executions authorized and issued pursuant to law shall be withheld if timely served upon the corporation. This subsection shall not apply to a retailer.

(c) The corporation shall adopt regulations, policies, and procedures to establish a system of verifying the validity of tickets or shares claimed to win prizes and to effect payment of such prizes, except that:

(1) Except as provided in Code Section 50-27-24.1, no prize, any portion of a prize, or any right of any person to a prize awarded shall be assignable. Any prize or any portion of a prize remaining unpaid at the death of a prize winner shall be paid to the estate of the deceased prize winner or to the trustee of a trust established by the deceased prize winner as settlor if a copy of the trust document or instrument has been filed with the corporation along with a notarized letter of direction from the settlor and no written notice of revocation has been received by the corporation prior to the settlor's death. Following a settlor's death and prior to any payment to such a successor trustee, the corporation shall obtain from the trustee a written agreement to indemnify and hold the corporation harmless with respect to any claims that may be asserted against the corporation arising from payment to or through the trust. Notwithstanding any other provisions of this Code section, any person, pursuant to an appropriate judicial order, shall be paid the prize to which a winner is entitled;

(2) No prize shall be paid arising from claimed tickets that are stolen, counterfeit, altered, fraudulent, unissued, produced or issued in error, unreadable, not received, or not recorded by the corporation within applicable deadlines; lacking in captions that conform and agree with the play symbols as appropriate to the particular lottery game involved; or not in compliance with such additional specific regulations and public or confidential validation and security tests of the corporation appropriate to the particular lottery game involved;

(3) No particular prize in any lottery game shall be paid more than once, and in the event of a determination that more than one claimant is entitled to a particular prize, the sole remedy of such claimants is the award to each of them of an equal share in the prize; and

(4) A holder of a winning cash ticket or share from a lottery game shall claim a cash prize within 180 days, or for a multistate or multisovereign lottery game within 180 days, after the drawing in which the cash prize was won. In any Georgia lottery game in which the player may determine instantly if he has won or lost, he shall claim a cash prize within 90 days, or for a multistate lottery game within 180 days, after the end of the lottery game. If a valid claim is not made for a cash prize within the applicable period, the cash prize shall constitute an unclaimed prize for purposes of this Code section.

(d) No prize shall be paid upon a ticket or share purchased or sold in violation of this chapter. Any such prize shall constitute an unclaimed prize for purposes of this Code section.

(e) The corporation is discharged of all liability upon payment of a prize.

(f) No ticket or share shall be purchased by and no prize shall be paid to any member of the board of directors; any officer or employee of the corporation; or to any spouse, child, brother, sister, or parent residing as a member of the same household in the principal place of residence of any such person. No ticket or share shall be purchased by and no prize shall be paid to any officer, employee, agent, or subcontractor of any vendor or to any spouse, child, brother, sister, or parent residing as a member of the same household in the principal place of residence of any such person if such officer, employee, agent, or subcontractor has access to confidential information which may compromise the integrity of the lottery.

(g) No lottery game utilizing an electronic or mechanical machine may use a machine which dispenses coins or currency.

(h) Unclaimed prize money shall not constitute net lottery proceeds. A portion of unclaimed prize money, not to exceed $200,000.00 annually, shall be directed to the Department of Behavioral Health and Developmental Disabilities for the treatment of compulsive gambling disorder and educational programs related to such disorder. In addition, unclaimed prize money may be added to the pool from which future prizes are to be awarded or used for special prize promotions.



§ 50-27-24.1. Payment of prize to person other than winner; assignment of prize rights; hearing; findings justifying approval of voluntary assignment; other requirements

(a) Under an appropriate judicial order, any prize or any portion of a prize or any right of any person to a prize awarded payable by the corporation in installment payments may be paid to any person other than the winner.

(b) The right of a person to a prize payable by the corporation in installment payments may be voluntarily assigned as a whole or in part if the assignment is made to a person designated in accordance with an order of the superior court in the county where the corporation is located. In the case of a voluntary assignment for consideration made under a judicial order, the assignee shall withhold from the purchase price to be paid to the assignor federal and state income taxes in a manner and amount consistent with the procedures of the corporation and pay such withheld taxes to the proper taxing authority in a timely manner and maintain and file all required records, forms, and reports.

(c) On the filing by the assignor or the assignee in the superior court of a petition seeking approval of a voluntary assignment, the filing party shall schedule a hearing on such petition and serve notice of the hearing on all interested parties. The court shall conduct an evidentiary hearing. If the court finds that:

(1) The assignment is in writing, is executed by the assignor, and is by its terms subject to the laws of the state;

(2) The assignor has provided a sworn affidavit attesting that he or she is of sound mind, is in full command of his or her faculties, and is not acting under duress;

(3) The assignor has been advised about the assignment by an independent attorney who is not related to and not compensated by the assignee or an affiliate of the assignee;

(4) The assignor understands that he or she will not receive the prize payments or parts of payments during the years assigned;

(5) The assignor understands and agrees that the corporation, directors, and officials and employees of the corporation are not liable or responsible for making any of the assigned payments;

(6) The assignee has provided the assignor with a one-page disclosure statement in boldface type not less than 14 points in size, setting forth:

(A) The payments being assigned by the amount and payment date;

(B) The purchase price;

(C) The rate of discount to present value assuming daily compounding and funding on the contract date;

(D) An itemized listing of all brokers' commissions, service charges, application fees, processing fees, closing costs, filing fees, administrative fees, notary fees, and other commissions, fees, costs, expenses, and charges, and a good faith estimate of all legal fees and court costs payable by the assignor or deductible from the gross amount otherwise payable to the assignor;

(E) The net amount payable to the assignor after deduction of all commissions, fees, costs, expenses, and charges described in subparagraph (D) of this paragraph; and

(F) The amount of any penalty and the amount of any liquidated damages, inclusive of penalties, payable by the assignor in the event of any breach of the transfer agreement by the assignor;

(7) The interest rate or discount rate, as applicable, associated with the assignment does not indicate overreaching or exploitation, does not exceed current usury rates, and does not violate any laws of usury of this state; and

(8) The contract of assignment expressly states that the assignor has three business days after signing the contract to cancel the assignment,

the court shall issue an order approving a voluntary assignment and directing the corporation to make prize payments as a whole or in part to the assignee.

(d) Written notice of the petition and proposed assignment and any court hearing concerning the petition and proposed assignment shall be given to the corporation's counsel at least ten days before a court hearing. The corporation need not appear in or be named as party to an action that seeks judicial approval of an assignment but may intervene as of right in the action. A certified copy of a court order approving a voluntary assignment shall be given to the corporation not later than ten days before the date on which the payment is to be made. Written notice of the petition and proposed assignment and any court hearing concerning the petition and proposed assignment shall be served by certified mail to the last known address of any interested party. The interested party need not appear in or be named as party to an action that seeks judicial approval of an assignment but may intervene as of right in the action.

(e) The corporation, not later than ten days after receiving a certified copy of a court order approving a voluntary assignment, shall send the assignor and the assignee written confirmation of the court approved assignment and the intent of the corporation to rely on the assignment in making payments to the assignee named in the order free from any attachments, garnishments, or executions.

(f) A voluntary assignment may not include or cover payments or parts of payments to the assignor to the extent that such payments are subject to attachments, garnishments, or executions authorized and issued pursuant to law as provided in subsection (b) of Code Section 50-27-24. Each court order issued under this subsection shall provide that any obligations of the assignor created by subsection (b) of Code Section 50-27-24 shall be satisfied out of the proceeds to be received by the assignor.

(g) A voluntary assignment may not include portions of payments that are subject to offset on account of a defaulted or delinquent child support obligation, nonwage garnishment, or criminal restitution obligation or on account of a debt owed to a state agency. Each court order issued under subsection (c) of this Code section shall provide that any delinquent child support or criminal restitution obligations of the assignor and any debts owed to a state agency by the assignor, as of the date of the court order, shall be set off by the corporation first against remaining payments or portions thereof due the prize winner and then against payments due the assignee.

(h) The corporation, the directors, officials, and employees of the corporation are not liable under this Code section after payment of an assigned prize is made. The assignor and assignee shall hold harmless and indemnify the corporation, the directors, and the state, and its employees and agents, from all claims, suits, actions, complaints, or liabilities related to the assignment.

(i) The corporation may establish a reasonable fee to defray administrative expenses associated with assignments made under this Code section, including a processing fee imposed by a private annuity provider. The amount of the fee shall reflect the direct and indirect costs of processing assignments.

(j) The assignee shall notify the corporation of its business location and mailing address for payment purposes and of any change in location or address during the entire course of the assignment.

(k) A court order or a combination of court orders under this Code section may not require the corporation to divide a single prize payment among more than three different persons. This Code section does not prohibit the substitution of assignees as long as there are not more than three assignees at any one time for any one prize payment. Any subsequent assignee is bound as the original assignee by the provisions of this Code section and the terms and conditions of the contract of assignment.

(l) If the federal Internal Revenue Service or a court of competent jurisdiction issues a determination letter, revenue ruling, or other public document declaring that the voluntary assignment of prizes will affect the federal income tax treatment of lottery prize winners who do not assign their prizes, then within 15 days after the corporation receives the letter, ruling, or other document, the director of the corporation shall file a copy of it with the Attorney General and a court may not issue an order authorizing a voluntary assignment under this Code section.

(m) The provisions of this Code section shall prevail over any inconsistent provision in Code Section 11-9-109.

(n) Any agreement or option to sell, assign, pledge, hypothecate, transfer, or encumber a lottery prize, or any portion thereof, prior to May 12, 2008, shall be void in its entirety.



§ 50-27-25. Confidentiality of information; investigations; supervision and inspections; reports of suspected violations; assistance in investigation of violations

(a) Except as authorized in this chapter, the corporation is subject to the provisions of Article 4 of Chapter 18 of this title and Chapter 14 of this title. The corporation is specifically authorized to determine which information relating to the operation of the lottery is confidential. Such information includes trade secrets; security measures, systems, or procedures; security reports; information concerning bids or other contractual data, the disclosure of which would impair the efforts of the corporation to contract for goods or services on favorable terms; employee personnel information unrelated to compensation, duties, qualifications, or responsibilities; and information obtained pursuant to investigations which is otherwise confidential. Information deemed confidential pursuant to this Code section is exempt from the provisions of Article 4 of Chapter 18 of this title. Meetings or portions of meetings devoted to discussing information deemed confidential pursuant to this Code section are exempt from Chapter 14 of this title.

(b) The corporation shall perform full criminal background investigations prior to the execution of any vendor contract.

(c) The corporation or its authorized agent shall:

(1) Conduct criminal background investigations and credit investigations on all potential retailers;

(2) Supervise ticket or share validation and lottery drawings;

(3) Inspect at times determined solely by the corporation the facilities of any vendor or lottery retailer in order to determine the integrity of the vendor's product or the operations of the retailer in order to determine whether the vendor or the retailer is in compliance with its contract;

(4) Report any suspected violations of this chapter to the appropriate district attorney or the Attorney General and to any law enforcement agencies having jurisdiction over the violation; and

(5) Upon request, provide assistance to any district attorney, the Attorney General, or a law enforcement agency investigating a violation of this chapter.



§ 50-27-26. Sales to minors; penalty; affirmative defense

Any person who knowingly sells a lottery ticket or share to a person under 18 years of age or permits a person under 18 years of age to play any lottery games shall be guilty of a misdemeanor and shall be fined not less than $100.00 nor more than $500.00 for the first offense and for each subsequent offense not less than $200.00 nor more than $1,000.00. It shall be an affirmative defense to a charge of a violation under this Code section that the retailer reasonably and in good faith relied upon representation of proof of age in making the sale.



§ 50-27-27. Penalty for falsely making, altering, forging, uttering, passing, or counterfeiting ticket; penalty for attempting to influence winning of prize

(a) Any person who, with intent to defraud, falsely makes, alters, forges, utters, passes, or counterfeits a state lottery ticket shall be punished by a fine not to exceed $50,000.00 or imprisonment for not longer than five years or both.

(b) Any person who influences or attempts to influence the winning of a prize through the use of coercion, fraud, deception, or tampering with lottery equipment or materials shall be punished by a fine not to exceed $50,000.00 or by imprisonment for not longer than five years or both.



§ 50-27-28. Penalty for making false statements or false entries in books or records

No person shall knowingly or intentionally make a material false statement in any application for a license or proposal to conduct lottery activities or make a material false entry in any book or record which is compiled or maintained or submitted to the board pursuant to the provisions of this chapter. Any person who violates the provisions of this Code section shall be punished by a fine not to exceed $25,000.00 or the dollar amount of the false entry or statement, whichever is greater, or by imprisonment for not longer than five years or both.



§ 50-27-29. Agreements with agencies of other jurisdictions; restriction on release of records, documents, and information

(a) The corporation may enter into intelligence sharing, reciprocal use, or restricted use agreements with the federal government, law enforcement agencies, lottery regulation agencies, and gaming enforcement agencies of other jurisdictions which provide for and regulate the use of information provided and received pursuant to the agreement.

(b) Records, documents, and information in the possession of the corporation received pursuant to an intelligence-sharing, reciprocal use, or restricted use agreement entered into by the corporation with a federal department or agency, any law enforcement agency, or the lottery regulation or gaming enforcement agency of any jurisdiction shall be considered investigative records of a law enforcement agency and are not subject to Article 4 of Chapter 18 of this title and shall not be released under any condition without the permission of the person or agency providing the record or information.



§ 50-27-30. Bidding requirements and procedures for contracts

(a) The corporation shall enter into its contracts for major procurements after competitive bidding. The requirement for competitive bidding does not apply in the case of a single vendor having exclusive rights to offer a particular service or product. Procedures adopted by the board shall be designed to allow the selection of proposals that provide the greatest long-term benefit to the state, the greatest integrity for the corporation, and the best service and products for the public.

(b) In any bidding process, the corporation may administer its own bidding and procurement or may utilize the services of the Department of Administrative Services or other state agency or subdivision thereof.



§ 50-27-31. Appeals from actions of board

(a) Any retailer, vendor, or applicant for a retailer or vendor contract aggrieved by an action of the board may appeal that decision to the Superior Court of Fulton County.

(b) The Superior Court of Fulton County shall hear appeals from decisions of the board and based upon the record of the proceedings before the board may reverse the decision of the board only if the appellant proves the decision to be:

(1) Clearly erroneous;

(2) Arbitrary and capricious;

(3) Procured by fraud;

(4) A result of substantial misconduct by the board; or

(5) Contrary to the United States Constitution or the Constitution of Georgia or the provisions of this chapter.

(c) The superior court may remand an appeal to the board to conduct further hearings.

(d) Any person who appeals the award of a major procurement contract for the supply of a lottery ticket system, share system, or an on-line or other mechanical or electronic system shall be liable for all costs of appeal and defense in the event the appeal is denied or the contract award upheld. Cost of appeal and defense shall specifically include but not be limited to court costs, bond, legal fees, and loss of income to the corporation resulting from institution of the appeal if, upon the motion of the corporation, the court finds the appeal to have been frivolous.



§ 50-27-32. Corporation authorized to borrow money; validation of debt; restriction on use of money in state general fund; purchase or release of goods and services

(a) The corporation may borrow, or accept and expend, in accordance with the provisions of this chapter, such moneys as may be received from any source, including income from the corporation's operations, for effectuating its corporate purposes, including the payment of the initial expenses of initiation, administration, and operation of the corporation and the lottery.

(b) Any debt of the corporation may be validated pursuant to the provisions of subsection (e) of Code Section 50-17-25, and the provisions of such subsection relating to the State Financing and Investment Commission shall be deemed to apply to the corporation.

(c) The corporation shall be self-sustaining and self-funded. Moneys in the state general fund shall not be used or obligated to pay the expenses of the corporation or prizes of the lottery, and no claim for the payment of an expense of the lottery or prizes of the lottery may be made against any moneys other than moneys credited to the corporation operating account.

(d) The corporation may purchase, lease, or lease-purchase such goods or services as are necessary for effectuating the purposes of this chapter. The corporation may make procurements which integrate functions such as lottery game design, lottery ticket distribution to retailers, supply of goods and services, and advertising. In all procurement decisions, the corporation shall take into account the particularly sensitive nature of the state lottery and shall act to promote and ensure security, honesty, fairness, and integrity in the operation and administration of the lottery and the objectives of raising net proceeds for the benefit of educational programs and purposes.



§ 50-27-33. Reports by corporation; audits; budget; fiscal year

To ensure the financial integrity of the lottery, the corporation through its board of directors shall:

(1) Submit quarterly and annual reports to the Governor, state auditor, the state accounting officer, and the oversight committee created by Code Section 50-27-34, disclosing the total lottery revenues, prize disbursements, operating expenses, and administrative expenses of the corporation during the reporting period. The annual report shall additionally describe the organizational structure of the corporation and summarize the functions performed by each organizational division within the corporation;

(2) Adopt a system of internal audits;

(3) Maintain weekly or more frequent records of lottery transactions, including the distribution of tickets or shares to retailers, revenues received, claims for prizes, prizes paid, prizes forfeited, and other financial transactions of the corporation;

(4) Contract with a certified public accountant or firm for an annual financial audit of the corporation. The certified public accountant or firm shall have no financial interest in any vendor with whom the corporation is under contract. The certified public accountant or firm shall present an audit report not later than four months after the end of the fiscal year. The certified public accountant or firm shall evaluate the internal auditing controls in effect during the audit period. The cost of this annual financial audit shall be an operating expense of the corporation. The state auditor may at any time conduct an audit of any phase of the operations of the Georgia Lottery Corporation at the expense of the state and shall receive a copy of the annual independent financial audit. A copy of any audit performed by the certified public accountant or firm or the state auditor shall be transmitted to the Governor, the Lieutenant Governor, and the Speaker of the House of Representatives, the state auditor, the state accounting officer, and the oversight committee chairperson;

(5) Submit to the Office of Planning and Budget, the state auditor, and the state accounting officer by June 30 of each year a copy of the annual operating budget for the corporation for the next fiscal year. This annual operating budget shall be approved by the board and be on such forms as prescribed by the Office of Planning and Budget;

(6) For informational purposes only, submit to the Office of Planning and Budget on September 1 of each year a proposed operating budget for the corporation for the succeeding fiscal year. This budget proposal shall also be accompanied by an estimate of the net proceeds to be deposited into the Lottery for Education Account during the succeeding fiscal year. This budget shall be on such forms as prescribed by the Office of Planning and Budget; and

(7) Adopt the same fiscal year as that used by state government.



§ 50-27-34. Legislative oversight committee

(a) There is created as a joint committee of the General Assembly, the Georgia Lottery Corporation Legislative Oversight Committee, to be composed of the members of the House Committee on Regulated Industries and the Senate Economic Development Committee. The chairpersons of such committees shall serve as cochairpersons of the oversight committee. The oversight committee shall periodically inquire into and review the operations of the Georgia Lottery Corporation, as well as periodically review and evaluate the success with which the authority is accomplishing its statutory duties and functions as provided in this chapter. The oversight committee may conduct any independent audit or investigation of the authority it deems necessary.

(b) The Georgia Lottery Corporation shall provide the oversight committee not later than December 1 of each year with a complete report of the level of participation of minority businesses in all retail and major procurement contracts awarded by the corporation.






Article 2 - Setoff of Debt Collection Against Lottery Prizes

§ 50-27-50. Purpose

The purpose of this article is to establish a policy and to provide a system whereby all claimant agencies of this state in conjunction with the corporation shall cooperate in identifying debtors who owe money to the state through its various claimant agencies or to persons on whose behalf the state and its claimant agencies act and who qualify for prizes under Article 1 of this chapter from the corporation. It is also the purpose of this article to establish procedures for setting off against any such prize the sum of any debt owed to the state or to persons on whose behalf the state and its claimant agencies act. It is the intent of the General Assembly that this article be liberally construed to effectuate these purposes.



§ 50-27-51. Definitions

As used in this article, the term:

(1) "Claimant agency" means any state agency, department, board, bureau, commission, or authority to which an individual owes a debt or which acts on behalf of an individual to collect a debt.

(2) "Debt" means any liquidated sum due and owing any claimant agency, which sum has accrued through contract, subrogation, tort, or operation of law regardless of whether there is an outstanding judgment for the sum, or any sum which is due and owing any person and is enforceable by the state or any of its agencies or departments.

(3) "Debtor" means any individual owing money to or having a delinquent account with any claimant agency, which obligation has not been adjudicated as satisfied by court order, set aside by court order, or discharged in bankruptcy.

(4) "Prize" means the proceeds of any lottery prize awarded under Article 1 of this chapter.



§ 50-27-52. Collection remedy in addition to other remedies

The collection remedy authorized by this article is in addition to and not in substitution for any other remedy available by law.



§ 50-27-53. Debts owed to state agencies lien against lottery winnings; prizes paid out by retailers or noncorporate entities; time period involved; rules and regulations; immunity; costs

(a) Any claimant agency may submit to the corporation a list of the names of all persons owing debts in excess of $100.00 to such claimant agency or to persons on whose behalf the claimant agency is acting. The full amount of the debt shall be collectable from any lottery winnings without regard to limitations on the amounts that may be collectable in increments through garnishment or other proceedings. Such list shall constitute a valid lien upon and claim of lien against the lottery winnings of any debtor named in such list. The list shall contain the names of the debtors, their social security numbers if available, and any other information which would assist the corporation in identifying the debtors named in the list.

(b) The corporation is authorized and directed to withhold any winnings subject to the lien created by this Code section and send notice to the winner by certified mail or statutory overnight delivery, return receipt requested, of such action and the reason the winnings were withheld. However, if the winner appears and claims winnings in person, the corporation shall notify the winner at that time by hand delivery of such action. If the debtor does not protest the withholding of such funds in writing within 30 days of such notice, the corporation shall pay the funds over to the claimant agency. If the debtor protests the withholding of such funds within 30 days of such notice, the corporation shall file an action in interpleader in the superior court of the county in which the debtor resides, pay the disputed sum into the registry of the court, and give notice to the claimant agency and debtor of the initiation of such action.

(c) The liens created by this Code section shall rank among themselves as follows:

(1) Taxes due the state;

(2) Delinquent child support; and

(3) All other judgments and liens in order of the date entered or perfected.

(d) The corporation shall not be required to deduct claimed debts from prizes paid out by retailers or entities other than the corporation.

(e) Any list of debt provided pursuant to this article shall be provided periodically as the corporation shall provide by rules and regulations and the corporation shall not be obligated to retain such lists or deduct debts appearing on such lists beyond the period determined by such rules and regulations.

(f) The corporation is authorized to prescribe forms and promulgate rules and regulations which it deems necessary to carry out the provisions of this article.

(g) The corporation and any claimant agency shall incur no civil or criminal liability for good faith adherence to the provisions of this Code section.

(h) The claimant agency shall pay the corporation for all costs incurred by the corporation in setting off debts in the manner provided in this article.



§ 50-27-54. Information provided to claimant agency; confidentiality

(a) Notwithstanding Code Section 50-27-29, which prohibits disclosure by the corporation of the contents of prize winner records or information, and notwithstanding any other confidentiality statute, the corporation may provide to a claimant agency all information necessary to accomplish and effectuate the intent of this article.

(b) The information obtained by a claimant agency from the corporation in accordance with this article shall retain its confidentiality and shall only be used by a claimant agency in the pursuit of its debt collection duties and practices. Any employee or prior employee of any claimant agency who unlawfully discloses any such information for any other purpose, except as otherwise specifically authorized by law, shall be subject to the same penalties specified by law for unauthorized disclosure of confidential information by an agent or employee of the corporation.



§ 50-27-55. Article applicable to prizes of $5,000.00 or more

The provisions of this article shall only apply to prizes of $5,000.00 or more and shall not apply to any retailers authorized by the board to pay prizes of up to $5,000.00 after deducting the price of the ticket or share; excepting that a claim for delinquent child support filed by the Child Support Enforcement Agency of the Department of Human Services shall apply to all prizes of $2,500.00 or more.






Article 3 - Bona Fide Coin Operated Amusement Machines

Part 1 - General Provisions

§ 50-27-70. Legislative findings; definitions

(a) The General Assembly finds that the ability to operate a bona fide coin operated amusement machine business in this state constitutes a privilege and not a right. Further, in order to prevent the unregulated operation of the bona fide coin operated amusement machine business, the General Assembly is enacting the procedural enhancements of this article which will aid in the enforcement of the tax obligations that arise from the operation of bona fide coin operated amusement machine businesses as well as prevent unauthorized cash payouts. The General Assembly finds that the bona fide coin operated amusement machine business can be conducted in a manner to safeguard the fiscal soundness of the state, enhance public welfare, and support the need to educate Georgia's children through the HOPE scholarship program and pre-kindergarten funding authorized by Article I, Section II, Paragraph VIII of the Constitution.

(b) As used in this article, the term:

(1) "Applicant" or "licensee" means an owner, including an owner's officers, directors, shareholders, individuals, members of any association or other entity not specified, and, when applicable in context, the business entity itself.

(2) (A) "Bona fide coin operated amusement machine" means every machine of any kind or character used by the public to provide amusement or entertainment whose operation requires the payment of or the insertion of a coin, bill, other money, token, ticket, card, or similar object and the result of whose operation depends in whole or in part upon the skill of the player, whether or not it affords an award to a successful player pursuant to subsections (b) through (g) of Code Section 16-12-35, and which can be legally shipped interstate according to federal law. Examples of bona fide coin operated amusement machines include, but are expressly not limited to, the following:

(i) Pinball machines;

(ii) Console machines;

(iii) Video games;

(iv) Crane machines;

(v) Claw machines;

(vi) Pusher machines;

(vii) Bowling machines;

(viii) Novelty arcade games;

(ix) Foosball or table soccer machines;

(x) Miniature racetrack, football, or golf machines;

(xi) Target or shooting gallery machines;

(xii) Basketball machines;

(xiii) Shuffleboard games;

(xiv) Kiddie ride games;

(xv) Skeeball machines;

(xvi) Air hockey machines;

(xvii) Roll down machines;

(xviii) Trivia machines;

(xix) Laser games;

(xx) Simulator games;

(xxi) Virtual reality machines;

(xxii) Maze games;

(xxiii) Racing games;

(xxiv) Coin operated pool tables or coin operated billiard tables as defined in paragraph (3) of Code Section 43-8-1; and

(xxv) Any other similar amusement machine which can be legally operated in Georgia.

The term also means a machine of any kind or character used by the public to provide music whose operation requires the payment of or the insertion of a coin, bill, other money, token, ticket, card, or similar object such as jukeboxes or other similar types of music machines.

(B) The term "bona fide coin operated amusement machine" does not include the following:

(i) Coin operated washing machines or dryers;

(ii) Vending machines which for payment of money dispense products or services;

(iii) Gas and electric meters;

(iv) Pay telephones;

(v) Pay toilets;

(vi) Cigarette vending machines;

(vii) Coin operated scales;

(viii) Coin operated gumball machines;

(ix) Coin operated parking meters;

(x) Coin operated television sets which provide cable or network programming;

(xi) Coin operated massage beds; and

(xii) Machines which are not legally permitted to be operated in Georgia.

(3) "Class A machine" means a bona fide coin operated amusement machine that is not a Class B machine, does not allow a successful player to carry over points won on one play to a subsequent play or plays, and:

(A) Provides no reward to a successful player;

(B) Rewards a successful player only with free replays or additional time to play;

(C) Rewards a successful player with noncash merchandise, prizes, toys, gift certificates, or novelties in compliance with the provisions of subsection (c) or paragraph (1) of subsection (d) of Code Section 16-12-35, and does not reward a successful player with any item prohibited as a reward in subsection (i) of Code Section 16-12-35 or any reward redeemable as an item prohibited as a reward in subsection (i) of Code Section 16-12-35;

(D) Rewards a successful player with points, tokens, tickets, or other evidence of winnings that may be exchanged only for items listed in subparagraph (C) of this paragraph; or

(E) Rewards a successful player with any combination of items listed in subparagraphs (B), (C), and (D) of this paragraph.

(4) "Class B machine" means a bona fide coin operated amusement machine that allows a successful player to accrue points on the machine and carry over points won on one play to a subsequent play or plays in accordance with paragraph (2) of subsection (d) of Code Section 16-12-35 and:

(A) Rewards a successful player in compliance with the provisions of paragraphs (1) and (2) of subsection (d) of Code Section 16-12-35; and

(B) Does not reward a successful player with any item prohibited as a reward in subsection (i) of Code Section 16-12-35 or any reward redeemable as an item prohibited as a reward in subsection (i) of Code Section 16-12-35.

(5) "Distributor" means a person, individual, partnership, corporation, limited liability company, or any other business entity that buys, sells, or distributes Class B machines to or from operators.

(6) "Location license" means the initial and annually renewed license which every location owner or location operator must purchase and display in the location where one or more bona fide coin operated amusement machines are available for commercial use by the public for play in order to operate legally any such machine in this state.

(7) "Location license fee" means the fee paid to obtain the location license.

(8) "Location owner or location operator" means an owner or operator of a business where one or more bona fide coin operated amusement machines are available for commercial use and play by the public.

(9) "Manufacturer" means a person, individual, partnership, corporation, limited liability company, or any other business entity that supplies and sells major components or parts, including software, hardware, or both, to Class B machine distributors or operators.

(10) "Master license" means the certificate which every owner of a bona fide coin operated amusement machine must purchase and display in the owner's or operator's place of business where the machine is located for commercial use by the public for play in order to legally operate the machine in the state.

(10.1) "Master licensee" means any person that has lawfully applied for and received a master license.

(11) "Net receipts" means the entire amount of moneys received from the public for play of an amusement machine, minus the amount of expenses for noncash redemption of winnings from the amusement machine, and minus the amount of moneys refunded to the public for bona fide malfunctions of the amusement machine.

(12) "Operator" means any person, individual, firm, company, association, corporation, or other business entity that exhibits, displays, or permits to be exhibited or displayed, in a place of business other than his own, any bona fide coin operated amusement machine in this state.

(13) "Owner" means any person, individual, firm, company, association, corporation, or other business entity owning any bona fide coin operated amusement machine in this state.

(14) "Permit fee" means the annual per machine charge which every owner of a bona fide coin operated amusement machine in commercial use must purchase and display in either the owner's or operator's place of business in order to legally operate the machine in the state.

(15) "Person" means an individual, any corporate entity or form authorized by law including any of its subsidiaries or affiliates, or any officer, director, board member, or employee of any corporate entity or form authorized by law.

(16) "Single play" or "one play" means the completion of a sequence of a game, or replay of a game, where the player receives a score and from the score the player can secure free replays, merchandise, points, tokens, vouchers, tickets, cards, or other evidence of winnings as set forth in subsection (c) or (d) of Code Section 16-12-35. A player may, but is not required to, exchange a score for rewards permitted by subparagraphs (d)(1)(A) through (d)(1)(D) of Code Section 16-12-35 after each play.

(17) "Slot machine or any simulation or variation thereof" means any contrivance which, for a consideration, affords the player an opportunity to obtain money or other thing of value, the award of which is determined solely by chance, whether or not a prize is automatically paid by the contrivance.

(18) "Sticker" means the decal issued for every bona fide coin operated amusement machine to show proof of payment of the permit fee.

(19) "Successful player" means an individual who wins on one or more plays of a bona fide coin operated amusement machine.

(20) "Temporary location permit" means the permit which every location owner or location operator must purchase and display in the location where one or more bona fide coin operated amusement machines are available for commercial use by the public for play in order to operate legally the machine or machines in this state for seven days or less. Such temporary location permits shall be subject to the same regulations and conditions as location licenses.



§ 50-27-71. License fees; issuance of license; display of license; control number; duplicate certificates; application for license or renewal; penalty for noncompliance

(a) Every manufacturer, distributor, and owner, except an owner holding a bona fide coin operated amusement machine solely for personal use or resale, who offers a bona fide coin operated amusement machine for sale to a distributor or to an owner and who offers others the opportunity to play for a charge, whether directly or indirectly, any bona fide coin operated amusement machine shall pay annual master license fees to the corporation as follows:

(1) For Class A machines:

(A) For five or fewer machines, the owner shall pay a master license fee of $500.00.

In the event such owner acquires a sixth or greater number of machines during a calendar year which requires a certificate for lawful operation under this article so that the total number of machines owned does not exceed 60 machines or more, such owner shall pay an additional master license fee of $1,500.00;

(B) For six or more machines but not more than 60 machines, the owner shall pay a master license fee of $2,000.00. In the event such owner acquires a sixty-first or greater number of machines during a calendar year which requires a certificate for lawful operation under this article, such owner shall pay an additional master license fee of $1,500.00; or

(C) For 61 or more machines, the owner shall pay a master license fee of $3,500.00;

(2) For any number of Class B machines, the owner shall pay a master license fee of $5,000.00;

(3) For any distributor, the distributor shall pay a distributor license fee of $5,000.00; and

(4) For any manufacturer, the manufacturer shall pay a manufacturer license fee of $5,000.00.

The cost of the license shall be paid to the corporation by company check, cash, cashier's check, money order, or any other method approved by the chief executive officer. Upon such payment, the corporation shall issue a master license certificate to the owner. The license fees levied by this Code section shall be collected by the corporation on an annual basis, and the board may establish procedures for license collection and set due dates for these license payments. No refund or credit of the license charge levied by this Code section may be allowed to any owner who ceases the manufacture, distribution, or operation of bona fide coin operated amusement machines prior to the end of any license or permit period.

(a.1) Every location owner or location operator shall pay an annual location license fee for each bona fide coin operated amusement machine offered to the public for play. The annual location license fee shall be $25.00 for each Class A machine and $125.00 for each Class B machine. The annual location license fee levied by this Code section shall be collected by the corporation, and the board may establish procedures for location license fee collection and set due dates for payment of such fees. The location license fee shall be paid to the corporation by company check, cash, cashier's check, money order, or any other method approved by the chief executive officer. Upon payment, the corporation shall issue a location license certificate that shall state the number of bona fide coin operated amusement machines permitted for each class without further description or identification of specific machines. No refund or credit of the location license fee shall be allowed to any location owner or location operator who ceases to offer bona fide coin operated amusement machines to the public for commercial use prior the end of any license period.

(a.2) The corporation may refuse to issue or renew a location owner or location operator license or may revoke or suspend a location owner or location operator license issued under this article if:

(1) The licensee or applicant has intentionally violated a provision of this chapter or a regulation promulgated under this chapter;

(2) The licensee or applicant has intentionally failed to provide requested information or answer a question, intentionally made a false statement in or in connection with his or her application or renewal, or omitted any material or requested information;

(3) The licensee or applicant used coercion to accomplish a purpose or to engage in conduct regulated by the corporation;

(4) Failure to revoke or suspend the license would be contrary to the intent and purpose of this article;

(5) The licensee or applicant has engaged in unfair methods of competition and unfair or deceptive acts or practices as provided in Code Section 50-27-87.1; or

(6) Any applicant, or any person, firm, corporation, legal entity, or organization having any interest in any operation for which an application has been submitted, fails to meet any obligations imposed by the tax laws or other laws or regulations of this state.

(b) A copy of an owner's master license and the location owner's or location operator's location license shall be prominently displayed at all locations where the owner and location owner or location operator have bona fide coin operated amusement machines available for commercial use and for play by the public to evidence the payment of the fees levied under this Code section. A manufacturer's license and distributor's license, as well as invoices for the sales of any Class B machines to any person or entity licensed by this chapter, shall be available for inspection at their places of business and upon request from the corporation.

(c) Each manufacturer, distributor, and master license and each location license shall list the name and address of the manufacturer, distributor, owner, location owner, or location operator, as applicable.

(d) The corporation may provide a duplicate license issued pursuant to this Code section if the original license has been lost, stolen, or destroyed. The fee for a duplicate original license is $100.00. If the original license is lost, stolen, or destroyed, a sworn, written statement must be submitted explaining the circumstances by which the license was lost, stolen, or destroyed and including the number of the lost, stolen, or destroyed license, if applicable, before a duplicate original license can be issued. A license for which a duplicate license has been issued is void.

(e) A license or permit issued under this Code section:

(1) Is effective for a single business entity;

(2) Vests no property or right in the holder of the license or permit except to conduct the licensed or permitted business during the period the license or permit is in effect;

(3) Except as provided in paragraph (5) of this subsection, is nontransferable, nonassignable by and between owners or location owners and location operators, and not subject to execution;

(4) Expires upon the death of an individual holder of a license or permit or upon the dissolution of any other holder of a license or permit; and

(5) As it relates to a master licensee, upon the sale of a master licensee's business in its entirety, the buyer shall pay to the corporation a transfer fee for the master license that accompanies the business in the following amounts:

(A) For the first sale of a master licensee's business, a transfer fee for the master license in the amount of $10,000.00;

(B) For the second sale of such business, a transfer fee for the master license in the amount of $25,000.00;

(C) For the third sale of such business, a transfer fee for the master license in the amount of $50,000.00; and

(D) For the fourth sale of such business and each sale thereafter, a transfer fee for the master license in an amount to be established by the corporation, which transfer fee shall be not less than $50,000.00.

(f) An application for the renewal of a license or permit must be made to the corporation in accordance with the due dates set forth in the rules promulgated by the board each year.

(g) Acceptance of a license or permit issued under this Code section constitutes consent by the licensee and the location owner or location operator of the business where bona fide coin operated amusement machines are available for commercial use and for play by the public that the corporation's agents may freely enter the business premises where the licensed and permitted machines are located during normal business hours for the purpose of ensuring compliance with this article.

(h) An application for a license or permit to do business under this article shall contain a complete statement regarding the ownership of the business to be licensed or the business where the permitted machines are to be located. This statement of ownership shall specify the same information that is required by the application to secure a sales tax number for the State of Georgia.

(i) An application for a master license shall be accompanied by either the annual or semiannual fee plus the required permit fee due for each machine. Additional per machine permits can be purchased during the year if needed by the owner. An application for a location license shall be accompanied by the appropriate fee.

(j) An application is subject to public inspection.

(k) A renewal application filed on or after the due dates set forth in the rules promulgated by the board, but before the license expires, shall be accompanied by a nonrefundable late fee of $1,000.00. A manufacturer, distributor, or master license or location license that has been expired for more than 90 days may not be renewed. In such a case, the manufacturer, distributor, master license, or location license owner shall obtain a new license, as applicable, by complying with the requirements and procedures for obtaining an original license.

(l) A holder of a license who properly completes the application and remits all fees with it by the due date may continue to manufacture, distribute, or operate bona fide coin operated amusement machines after the expiration date if its license or permit renewal has not been issued, unless the holder of the license is notified by the corporation prior to the expiration date of a problem with the renewal.

(m) Holders of manufacturer, distributor, and location licenses and temporary location permits shall be subject to the same provisions of this article with regard to refunds, license renewals, license suspensions, and license revocations as are master licensees.

(n) Failure to obtain a license as required by this Code section shall subject the person to a fine of up to $25,000.00 and repayment of all fees or receipts due to the corporation pursuant to this article and may subject the person to a loss of all state licenses.



§ 50-27-72. Refund of license

(a) No refund is allowed for a manufacturer, distributor, or master license except as follows:

(1) The licensee makes a written request to the corporation for a refund prior to the beginning of the calendar year for which it was purchased;

(2) The licensee makes a written request prior to the issuance of the license or registration certificate;

(3) The licensee makes a written request for a refund claiming the license or registration certificate was mistakenly purchased due to reliance on incorrect information from the corporation;

(4) The processing of the license is discontinued; or

(5) The issuance of the license is denied.

(b) Before a refund will be allowed if the renewal of a master license is denied, the corporation shall verify that the applicant has no machines in operation and does not possess any machines except those that are exempt from the fees. If a master license is not issued, the corporation may retain $100.00 to cover administrative costs.

(c) No refund will be allowed if the owner has an existing liability for any other fees or taxes due. Any refund will be applied to the existing liability due.



§ 50-27-73. Refusal to issue or renew license; revocation or suspension; hearing; limitation on issuance of licenses

(a) The corporation shall not renew a license for a person under this article and shall suspend for any period of time or cancel a license if the corporation finds that the applicant or licensee is indebted to the state for any fees, costs, penalties, or delinquent fees.

(b) The corporation shall not issue or renew a license for a person under this article if the applicant does not designate and maintain an office in this state or if the applicant does not permit inspection by the corporation's agents of his or her place of business or of all records which the applicant or licensee is required to maintain; provided, however, that this subsection shall not apply to manufacturers.

(c) The corporation may refuse to issue or renew a manufacturer, distributor, or master license or may revoke or suspend a manufacturer, distributor, or master license issued under this chapter if:

(1) The licensee or applicant has intentionally violated a provision of this chapter or a regulation promulgated under this chapter;

(2) The licensee or applicant has intentionally failed to provide requested information or answer a question, intentionally made a false statement in or in connection with his or her application or renewal, or omitted any material or requested information;

(3) The licensee or applicant used coercion to accomplish a purpose or to engage in conduct regulated by the corporation;

(4) A master licensee or applicant allows the use of its master license certificate or per machine permit stickers by any other business entity or person that owns or operates bona fide coin operated amusement machines available for commercial use and available to the public for play. If such unauthorized use occurs, the corporation may fine the licensee as follows:

(A) One thousand dollars for each improper use of a per machine permit sticker; and

(B) Twenty-five thousand dollars for each improper use of a master license certificate.

In addition, the corporation is authorized to seize the machines in question and assess the master license and permit fees as required by law and to assess the costs of such seizure to the owner or operator of the machines;

(5) Failure to suspend or revoke the license would be contrary to the intent and purpose of this article;

(6) The licensee or applicant has engaged in unfair methods of competition and unfair or deceptive acts or practices as provided in Code Section 50-27-87.1; or

(7) Any applicant, or any person, firm, corporation, legal entity, or organization having any interest in any operation for which an application has been submitted, fails to meet any obligations imposed by the tax laws or other laws or regulations of this state.

(d) The corporation, on the request of a licensee or applicant for a license, shall conduct a hearing to ascertain whether a licensee or applicant for a license has engaged in conduct which would be grounds for revocation, suspension, or refusal to issue or renew a license.

(e) Effective July 1, 2015, the corporation may issue up to 220 Class B master licenses through a process of competitive auction to be established by the corporation and such competitive auction shall occur at least once every three years effective July 1, 2015; provided, however, that any person or entity holding a Class B master license on the effective date of this subsection shall not be subject to the competitive auction process provided for in this Code section but shall be subject to all other requirements of this article; provided, further, that the corporation shall be permitted to renew Class B master licenses at any time.



§ 50-27-74. Right to notice and hearing; service of notice; establishment of procedures; prohibition on assigning, transferring or selling by master licensee

(a) An applicant or licensee is entitled to at least 30 days' written notice and, if requested, a hearing in the following instances:

(1) After an application for an original or renewal license has been refused;

(2) Before the corporation may revoke a license; or

(3) Before the corporation may invoke any other sanctions provided by this article. For purposes of this paragraph, sanctions shall not include:

(A) Issuance of a citation;

(B) Imposition of a late fee, penalty fee, or interest penalty under subsection (k) of Code Section 50-27-71, Code Section 50-27-80, or subsection (a) of Code Section 50-27-82; or

(C) Sealing a machine or imposing charges related thereto under subsection (f) of Code Section 50-27-82.

(b) The written notice provided by this Code section may be served personally by the chief executive officer or an authorized representative of the corporation or sent by United States certified mail or statutory overnight delivery addressed to the applicant, licensee, or registration certificate holder at its last known address. In the event that notice cannot be effected by either of these methods after due diligence, the chief executive officer may prescribe any reasonable method of notice calculated to inform a person of average intelligence and prudence of the corporation's action, including publishing the notice in a newspaper of general circulation in the area in which the applicant, licensee, or registration certificate holder conducts its business activities. The written notice shall state with particularity the basis upon which the corporation is taking the proposed actions.

(c) Subject to approval by the chief executive officer and corporation, the Bona Fide Coin Operated Amusement Machine Operator Advisory Board shall establish a procedure for hearings required by this article. Such procedure shall empower the chief executive officer with the authority to delegate or appoint any person or public agency to preside over the hearing and adjudicate the appeal, and the chief executive officer shall identify the party responsible for entering a final decision for the corporation.

(d) At the time that a master licensee receives notice of a potential revocation of its master license as provided in this Code section, the master licensee shall be prohibited from assigning, selling, or otherwise transferring any of its contracts with location owners or location operators to any other master licensee or other person, and such prohibition shall remain in effect unless or until a final decision, not subject to further appeal, is rendered which does not result in the revocation of the master license. After a master license is revoked by final order and no other appeals are available, any contracts between a master licensee and a location owner or location operator for the providing of bona fide coin operated amusement machines shall be null and void. Nothing in this subsection shall prevent a location owner or location operator from exercising any contractual right to place machines of another master licensee in such location.



§ 50-27-75. Delivery of order refusing application or imposing sanction

(a) The corporation shall deliver to the applicant or licensee a written copy of the order refusing an application or renewal application, revoking a master license, or imposing any other sanction provided in this article issued after any required hearing provided by Code Section 50-27-74.

(b) Delivery of the corporation's order may be given by:

(1) Personal service upon an individual applicant or licensee;

(2) Personal service upon any officer, director, partner, trustee, or receiver, as the case may be;

(3) Personal service upon the person in charge of the business premises, temporarily or otherwise, of the applicant or licensee;

(4) Sending such notice by United States certified mail or statutory overnight delivery addressed to the business premises of the applicant or licensee; or

(5) Posting notice upon the outside door of the business premises of the applicant or licensee.

(c) Notice shall be deemed complete upon the performance of any action authorized in this Code section.



§ 50-27-76. Judicial review of action by corporation or chief executive officer

(a) Appeal by an affected person from all actions of the corporation or chief executive officer shall be to the Superior Court of Fulton County. The review shall be conducted by the court and shall be confined to the record.

(b) The court shall not substitute its judgment for that of the corporation or chief executive officer as to the weight of the evidence on questions of fact committed to the discretion of the corporation or chief executive officer. The court may affirm the decision of the corporation or chief executive officer in whole or in part; the court shall reverse or remand the case for further proceedings if substantial rights of the appellant have been prejudiced because the corporation's or chief executive officer's findings, inferences, conclusions, or decisions are:

(1) In violation of constitutional or statutory provisions;

(2) In excess of the statutory authority of the corporation or chief executive officer;

(3) Made upon unlawful procedures;

(4) Affected by other error of law;

(5) Not reasonably supported by substantial evidence in view of the reliable and probative evidence in the record as a whole; or

(6) Arbitrary or capricious or characterized by abuse of discretion or clearly unwarranted exercise of discretion.



§ 50-27-77. Appeal from superior court

Appeal from any final judgment of the Superior Court of Fulton County may be taken by any party, including the corporation, in the manner provided for in civil actions generally.



§ 50-27-78. Payment and collection of annual permit fee; permit stickers; treatment of fees; penalty for defacing sticker

(a) Every owner, except an owner holding a coin operated amusement machine solely for personal use or resale, who offers others the opportunity to play for a charge, whether direct or indirect, any bona fide coin operated amusement machine shall pay an annual permit fee for each bona fide coin operated amusement machine in the amount of $25.00 for each Class A machine and $125.00 for each Class B machine. The fee shall be paid to the corporation by company check, cash, cashier's check, money order, or any other method approved by the chief executive officer. Upon payment, the corporation shall issue a sticker for each bona fide coin operated amusement machine. The board may establish procedures for annual collection and set due dates for the fee payments. No refund or credit of the annual fee levied by this article shall be allowed to any owner who ceases the exhibition or display of any bona fide coin operated amusement machine prior to the end of any license or permit period.

(b) The sticker issued by the corporation to evidence the payment of the fee under this Code section shall be securely attached to the machine. Owners may transfer stickers from one machine to another in the same class and from location to location so long as all machines in commercial use available for play by the public have a sticker of the correct class and the owner uses the stickers only for machines that it owns.

(c) Each permit sticker shall not list the name of the owner but shall have a control number which corresponds with the control number issued on the master license certificate to allow for effective monitoring of the licensing and permit system. Permit stickers are only required for bona fide coin operated amusement machines in commercial use available to the public for play at a location.

(d) The corporation may provide a duplicate permit sticker if a valid permit sticker has been lost, stolen, or destroyed. The fee for a duplicate permit sticker shall be $25.00 for each Class A machine and $125.00 for each Class B machine. If a permit sticker is lost, stolen, or destroyed, a sworn, written statement must be submitted explaining the circumstances by which the permit sticker was lost, stolen, or destroyed and including the number of the lost, stolen, or destroyed permit before a replacement permit can be issued. A permit for which a duplicate permit sticker has been issued is void.

(e) Each permit sticker issued for a bona fide coin operated amusement machine which rewards a winning player exclusively with free replays, noncash redemption merchandise, prizes, toys, gift certificates, or novelties; or points, tokens, tickets, cards, or other evidence of winnings that may be exchanged for free replays or noncash redemption merchandise, prizes, toys, gift certificates, or novelties, in accordance with the provisions of subsections (b) through (d) of Code Section 16-12-35 shall include the following: "GEORGIA LAW PROHIBITS THE PAYMENT OR RECEIPT OF ANY MONEY FOR REPLAYS OR MERCHANDISE AWARDED FOR PLAYING THIS MACHINE. O.C.G.A. SECTION 16-12-35."

(f) The corporation shall not assess any fees that are not explicitly authorized under this article on a manufacturer, distributor, operator, location owner, or location operator.

(g) All fees assessed by the corporation pursuant to this article shall be considered proceeds derived from a lottery operated on or on behalf of the state and shall not be remitted to the general fund pursuant to Article I, Section II, Paragraph VIII(c) of the Constitution.

(h) It shall be unlawful to remove or deface a sticker which is attached to a machine without authorization by the owner of the machine or the corporation. A violation of this subsection shall be a misdemeanor.



§ 50-27-79. Refund of annual permit fee

No refund shall be allowed for the annual permit fee assessed on each bona fide coin operated amusement machine registered with the corporation except as follows:

(1) The owner makes a written request to the corporation for a refund prior to the beginning of the calendar year for which the permit sticker was purchased and returns the permit sticker;

(2) The owner makes a written request for a refund prior to the issuance of the permit sticker;

(3) The owner makes a written request for a refund claiming the permit sticker was mistakenly purchased for a machine not subject to the permit fee and returns the permit sticker; or

(4) The owner provides the corporation with a sworn affidavit that a machine was sold, stolen, or destroyed prior to the beginning of the calendar year for which the permit was purchased and returns the sticker unless it was attached to the stolen or destroyed machine.



§ 50-27-80. Permit fees for additional machines; penalty fee

If an owner purchases or receives additional bona fide coin operated amusement machines during the calendar year, the applicable annual permit fee shall be paid to the corporation and the sticker shall be affixed to the machine before the machine may be legally operated. A penalty fee equal to twice the applicable annual permit fee shall be assessed by the corporation for every machine in operation without a permit sticker.



§ 50-27-81. Administration of article

(a) The chief executive officer shall provide for the proper administration of this article and is authorized to act on behalf of the corporation for such purpose. The chief executive officer may initiate investigations, hearings, and take other necessary measures to ensure compliance with the provisions of this article or to determine whether violations exist. If the chief executive officer finds evidence of any criminal violations, he or she shall notify the appropriate prosecuting attorney in the county in which such violation occurred.

(b) The chief executive officer is authorized to provide for the enforcement of this article and the board shall provide for collection of the revenues under this article by rule and regulation.

(c) The chief executive officer may delegate to an authorized representative any authority given to the chief executive officer by this article, including the conduct of investigations, imposing of fees and fines, and the holding of hearings.



§ 50-27-82. Criminal violations; investigations; seizure and confiscation of machines; repossession; sealing of machines

(a) If any owner or operator of any bona fide coin operated amusement machine in this state shall violate any provision of this article or any rule and regulation promulgated under this article, the corporation may investigate the violation and may seek sanctions, including late fees of $50.00 for failure to pay timely permit sticker fees, $125.00 for failure to pay timely the master license fee, suspension or revocation of a license, seizure of equipment, interest penalty, and debarment for repeat offenders.

(b) No person other than an owner shall intentionally remove a current permit sticker from a bona fide coin operated amusement machine or from the location where the machine is located. Any person who violates this subsection shall be guilty of a misdemeanor.

(c) A person who owns or operates bona fide coin operated amusement machines without a current master license or without a permit sticker on display shall be guilty of a misdemeanor.

(d) A person who knowingly makes a material false statement on any application or renewal application for a master license or permit sticker under this article by fraud, misrepresentation, or subterfuge or makes a material false entry on any book, record, or report which is compiled, maintained, or submitted to the corporation pursuant to the provisions of this article is guilty of a felony and upon conviction thereof shall be punished by imprisonment for not less than one nor more than five years, a fine not to exceed $25,000.00, or both.

(e) Any bona fide coin operated amusement machine not having the required master license or permit stickers may be seized and confiscated by the corporation's agents or employees and sold at public auction after 30 days' advertisement. Upon payment of the license required, the corporation may return any property so seized and confiscated and compromise any fee or penalty assessed. The owner from whom the bona fide coin operated amusement machine is seized may, at any time within ten days after the seizure, repossess the property by filing with the corporation a bond, in cash or executed by a surety company authorized to do business in this state, in double amount of the tax and penalties due. Within 30 days after the bond has been filed, the owner must bring an action in a court of competent jurisdiction to have the seizure set aside; otherwise, the bond so filed shall be declared forfeited to the corporation.

(f) The chief executive officer or an authorized representative thereof may seal in a manner that will prevent its full operation any such bona fide coin operated amusement machine that is in commercial use available to the public for play whose master license or sticker under this article has been suspended or revoked, upon which the fee has not been paid, or that is not registered with the corporation under this article. Whoever shall break the seal affixed by the chief executive officer or an authorized representative thereof without the chief executive officer's approval or whoever shall provide in commercial use available to the public for play any such bona fide coin operated amusement machine after the seal has been broken without the chief executive officer's approval or whoever shall remove any bona fide coin operated amusement machine from its location after the same has been sealed by the chief executive officer shall be guilty of a misdemeanor. The corporation shall charge a fee of $75.00 for the release of any bona fide coin operated amusement machine which is sealed. The fee shall be paid to the corporation.



§ 50-27-83. Validity of prior existing obligations to state

(a) All taxes, fees, penalties, and interest accruing to the State of Georgia under any other provision of Title 48 as it existed prior to July 1, 2010, shall be and remain valid and binding obligations to the State of Georgia for all taxes, penalties, and interest accruing under the provisions of prior or preexisting laws and all such taxes, penalties, and interest now or hereafter becoming delinquent to the State of Georgia prior to July 1, 2010, are expressly preserved and declared to be legal and valid obligations to the state.

(b) The enactment and amendment of this article shall not affect offenses committed or prosecutions begun under any preexisting law, but any such offenses or prosecutions may be conducted under the law as it existed at the time of the commission of the offense.

(c) Nothing in this article shall be construed or have the effect to license, permit, authorize, or legalize any machine, device, table, or bona fide coin operated amusement machine the keeping, exhibition, operation, display, or maintenance of which is in violation of the laws or Constitution of this state.



§ 50-27-84. Limitation on percent of monthly gross retail receipts derived from machines; monthly verified reports; issuance of fine or revocation or suspension of license for violations; submission of electronic reports

(a) As used in this Code section, the term:

(1) "Amusement or recreational establishment" means an open-air establishment frequented by the public for amusement or recreation. Such an establishment shall be in a licensed fixed location located in this state and which has been in operation for at least 35 years.

(2) "Business location" means any structure, vehicle, or establishment where a business is conducted.

(3) "Gross retail receipts" means the total revenue derived by a business at any one business location from the sale of goods and services and the commission earned at any one business location on the sale of goods and services but shall not include revenue from the sale of goods or services for which the business will receive only a commission. The sale of goods or services for which the business will receive only a commission shall not include the sale of any item which the business has purchased for resale. Revenue shall not include the sale of goods and services at wholesale.

(b) (1) No location owner or location operator shall derive more than 50 percent of such location owner's or location operator's monthly gross retail receipts for the business location in which the Class B machine or machines are situated from such Class B machines; provided, however, that revenues that are due to a master licensee or the corporation or noncash redemption that is earned by the player shall not be deemed revenue derived from Class B machines.

(2) No location owner or location operator shall offer more than nine Class B machines to the public for play in the same business location; provided, however, that this limitation shall not apply to an amusement or recreational establishment.

(c) For each business location which offers to the public one or more Class B machines, the location owner or location operator shall prepare a monthly verified report setting out separately by location in Georgia:

(1) The gross receipts from the Class B machines;

(2) The gross retail receipts for the business location; and

(3) The net receipts of the Class B machines.

(c.1) Each person holding a Class B master license shall prepare a monthly verified report setting out separately by location in Georgia:

(1) The gross receipts from the Class B machines which the master licensee maintains; and

(2) The net receipts of the Class B machines.

(d) In accordance with the provisions of Code Section 50-27-73 and the procedures set out in Code Sections 50-27-74 and 50-27-75, the corporation may fine an applicant or holder of a license, refuse to issue or renew a location license or master license, or revoke or suspend a location license or master license for single or repeated violations of subsection (b) of this Code section.

(e) A location owner or location operator shall report the information prescribed in this Code section in the form required by the corporation. Such report shall be submitted in an electronic format approved by the corporation.

(f) Beginning on August 20, 2013, and on the twentieth day of each month thereafter, for the previous month, the reports required by subsections (c) and (c.1) of this Code section shall be supplied to the corporation on forms provided by the corporation, including electronic means. The corporation shall be authorized to audit any records for any such business location or master licensee subject to this Code section. The corporation may contract with any state agencies to perform the audits authorized by this Code section, and it may contract or enter into a memorandum of understanding with the Department of Revenue to enforce the provisions of this Code section.



§ 50-27-85. Penalties for violations by location owners or operators

(a) Except as specifically provided in this article, for single or repeated violations of this article by a location owner or location operator who offers one or more bona fide coin operated amusement machines for play by the public, the corporation may impose the following penalties on such a location owner or location operator:

(1) A civil fine in an amount specified in rules and regulations promulgated in accordance with this article; or

(2) For a third or subsequent offense, a suspension or revocation of the privilege of offering one or more bona fide coin operated amusement machines for play by the public.

(b) Before a penalty is imposed in accordance with this Code section, a location owner or location operator shall be entitled to at least 30 days' written notice and, if requested, a hearing as provided in Code Section 50-27-74. Such written notice shall be served in the manner provided for written notices to applicants and holders of licenses in subsection (b) of Code Section 50-27-74, and an order imposing a penalty shall be delivered in the manner provided for delivery of the corporation's orders to applicants for licenses and holders of licenses in Code Section 50-27-75.

(c) In the case of a suspension or revocation in accordance with this Code section, the corporation shall require the location owner or location operator to post a notice in the business location setting out the period of the suspension or revocation. No applicant or holder of a license or permit shall allow a bona fide coin operated amusement machine under the control of such applicant or holder of a license or permit to be placed in a business location owned or operated by a location owner or location operator who has been penalized by a suspension or revocation during the period of the suspension or revocation.



§ 50-27-86. Local government to adopt any combination of a list of ordinance provisions

In addition to the state regulatory provisions regarding bona fide coin operated amusement machines contained in Code Section 16-12-35 and this article, the governing authority of any county or municipal corporation shall be authorized to enact and enforce an ordinance which includes any or all of the following provisions:

(1) Prohibiting the offering to the public of more than six Class B machines that reward the player exclusively with noncash merchandise, prizes, toys, gift certificates, or novelties at the same business location;

(2) Requiring the owner or operator of a business location which offers to the public any bona fide coin operated amusement machine that rewards the player exclusively as described in subsection (d) of Code Section 16-12-35 to inform all employees of the prohibitions and penalties set out in subsections (e), (f), and (g) of Code Section 16-12-35;

(3) Requiring the owner or possessor of any bona fide coin operated amusement machine that rewards the player exclusively as described in subsection (d) of Code Section 16-12-35 to inform each location owner or location operator of the business location where such machine is located of the prohibitions and penalties set out in subsections (e), (f), and (g) of Code Section 16-12-35;

(4) Providing for the suspension or revocation of a license granted by such local governing authority to manufacture, distribute, or sell alcoholic beverages or for the suspension or revocation of any other license granted by such local governing authority as a penalty for conviction of the location owner or location operator of a violation of subsection (e), (f), or (g) of Code Section 16-12-35, or both. An ordinance providing for the suspension or revocation of a license shall conform to the due process guidelines for granting, refusal, suspension, or revocation of a license for the manufacture, distribution, or sale of alcoholic beverages set out in subsection (b) of Code Section 3-3-2;

(5) Providing for penalties, including fines or suspension or revocation of a license as provided in paragraph (4) of this subsection, or both, for a violation of any ordinance enacted pursuant to this subsection; provided, however, that a municipal corporation shall not be authorized to impose any penalty greater than the maximum penalty authorized by such municipal corporation's charter;

(6) Requiring any location owner or location operator subject to paragraph (1) of subsection (b) of Code Section 50-27-84 to provide to the local governing authority a copy of each verified monthly report prepared in accordance with such Code section, incorporating the provisions of such Code section in the ordinance, providing for any and all of the penalties authorized by subsection (d) of Code Section 50-27-84, and allowing an annual audit of the reports from the location owner or location operator;

(7) Requiring the location owner or location operator of any business location which offers to the public one or more bona fide coin operated amusement machines to post prominently a notice including the following or substantially similar language:

"GEORGIA LAW PROHIBITS PAYMENT OR RECEIPT OF MONEY FOR WINNING A GAME OR GAMES ON THIS AMUSEMENT MACHINE; PAYMENT OR RECEIPT OF MONEY FOR FREE REPLAYS WON ON THIS AMUSEMENT MACHINE; PAYMENT OR RECEIPT OF MONEY FOR ANY MERCHANDISE, PRIZE, TOY, GIFT CERTIFICATE, OR NOVELTY WON ON THIS AMUSEMENT MACHINE; OR AWARDING ANY MERCHANDISE, PRIZE, TOY, GIFT CERTIFICATE, OR NOVELTY OF A VALUE EXCEEDING $5.00 FOR A SINGLE PLAY OF THIS MACHINE.";

(8) Providing for restrictions relating to distance from specified structures or uses so long as those distance requirements are no more restrictive than such requirements applicable to the sale of alcoholic beverages;

(9) Requiring as a condition for doing business in the jurisdiction disclosure by the location owner or location operator of the name and address of the owner of the bona fide coin operated amusement machine or machines;

(10) Requiring that all bona fide coin operated amusement machines are placed and kept in plain view and accessible to any person who is at the business location; and

(11) Requiring a business that offers one or more bona fide coin operated amusement machines to the public for play to post its business license or occupation tax certificate.



§ 50-27-87. Master licenses; requirements and restrictions for licensees

(a) (1) Except as provided in this Code section, a person shall not own, maintain, place, or lease a bona fide coin operated amusement machine unless he or she has a valid master license; provided, however, that a manufacturer or distributor may own a bona fide coin operated amusement machine intended for sale to an operator, master licensee, manufacturer, or distributor.

(2) A master licensee shall only place or lease bona fide coin operated amusement machines for use in Georgia in a licensed location owner's or location operator's establishments.

(3) To be eligible as a master licensee, the person shall not have had a gambling license in any state for at least five years prior to obtaining or renewing a Georgia master's license.

(4) On or after July 1, 2013, no person with or applying for a master license shall have an interest in any manufacturer, distributor, location owner, or location operator in this state. No person with or applying for a manufacturer license shall have an interest in a distributor, master licensee, location owner, or location operator in this state. No person applying for a distributor license shall have an interest in a manufacturer, master licensee, location owner, or location operator in this state. Additionally, no group or association whose membership includes manufacturers, distributors, operators, master licensees, location owners, or location operators shall obtain a master license nor shall they form an entity which acts as a master licensee, operator, location owner, or location operator for the purpose of obtaining a master license; provided, however, that through June 30, 2015, this paragraph shall not apply to persons who, as of December 31, 2013, have or will have continuously possessed a master license for ten or more years and, for ten or more years, have or will have continuously owned or operated a location where a bona fide coin operated machine has been placed. Nothing in this paragraph shall prohibit a manufacturer, distributor, or master licensee from entering into a financing arrangement with the other for the sale of machines, including but not limited to a lien, guaranty, or line of credit.

(5) Failure to adhere to the provisions of this subsection shall result in a fine of not more than $50,000.00 and loss of the license for a period of one to five years per incident and subject the master licensee to the loss of any other state or local license held by the master licensee. The corporation shall notify any state or federal agency that issues a license to such master licensee of the breach of its duties under this article.

(b) (1) No bona fide coin operated amusement machine, its parts, or software or hardware shall be placed or leased in any location owner's or location operator's establishment except by a master licensee and only if the owner or agent of the location owner or location operator has entered into a written agreement with a master licensee for placement of the bona fide coin operated amusement machine. Beginning on July 1, 2013, no person with or applying for a location owner's or location operator's license shall have an interest in any person or immediate family member of a person with a master license, or doing business as a distributor, or manufacturer in this state. A location owner or location operator may sell a bona fide coin operated amusement machine to anyone except another location owner or location operator. Failure to adhere to this subsection shall result in a fine of up to $50,000.00 and loss of the location owner's or location operator's license for a period of one to five years per incident and subject the location owner or location operator to the loss of any other state or local licenses held by the location owner or location operator. The corporation shall notify any state or federal agency that issues a license to such location owner or location operator of the breach of its duties under this article.

(2) A copy of the written agreement shall be on file in the master licensee's and the location owner's and location operator's place of business and available for inspection by individuals authorized by the corporation.

(3) (A) Any written agreement entered into after April 10, 2013, shall be exclusive as between one bona fide coin operated amusement machine master licensee and one location owner or location operator per location. Any agreement entered into before April 10, 2013, shall not be deemed void for failure to allocate revenue pursuant to Code Section 50-27-87.1 or 50-27-102, and notwithstanding any agreements between master licensees and location owners and location operators, both shall act in a manner that complies with this chapter.

(B) Any agreement entered into or renewed after May 3, 2016, shall be for at least one year.

(C) Any applicant for a new location license for a location where machines have been placed at any time in the immediately preceding nine months shall either:

(i) Not place machines in such location for nine months from the date of the granting of the location license; or

(ii) Formally accept an assignment of the written agreement between the master licensee and the immediately preceding location owner or location operator; provided, however, that the master licensee may refuse to assign the written agreement.

For the purposes of division (ii) of this subparagraph, the master licensee is the master licensee that, in the nine months preceding the application for a new location license, had the last written agreement with the immediately preceding location owner or location operator or the master licensee that, in the nine months preceding the application for a new location license, had requested or commenced a hearing pursuant to Code Section 50-27-102, whichever had machines placed in the location first.

(c) No person shall receive a portion of any proceeds or revenue from the operation of a bona fide coin operated amusement machine except the operator, location owner, or location operator, notwithstanding Code Section 50-27-102. No commission or fee shall be awarded for the facilitation of a contract or agreement between a master licensee and a location owner or location operator; provided, however, that an employee of a master licensee may receive compensation, including a commission, for such agreements or contracts. A master licensee shall not pay a commission or provide anything of value to any person who is an employee, independent contractor, or immediate family member of a location owner or location operator.

(d) This Code section shall only apply to manufacturers, distributors, operators, master licensees, and location owners or location operators of Class B machines.



§ 50-27-87.1. Unfair methods of competition; unfair and deceptive acts

The following acts or practices are deemed unfair methods of competition and unfair and deceptive acts under this article:

(1) Until the corporation certifies that the Class B accounting terminal authorized by Code Section 50-27-101 is implemented, a master licensee, location owner, or location operator retaining more than 50 percent of the net monthly proceeds for the operation of a Class B machine;

(2) A master licensee or owner entering into an agreement with a manufacturer or distributor:

(A) That grants the owner or master licensee exclusive rights to own, maintain, place, or lease a type, model, or brand of bona fide coin operated amusement machine in this state; or

(B) For the lease of a bona fide coin operated amusement machine, its parts, or software or hardware;

(3) A location owner or location operator asking, demanding, or accepting anything of value, including but not limited to a loan or financing arrangement, gift, procurement fee, lease payments, revenue sharing, or payment of license fees or permit fees from a manufacturer, distributor, or master licensee, as an incentive, inducement, or any other consideration to locate bona fide coin operated amusement machines in that establishment. A location owner that violates this subsection shall have all of the location owner's state business licenses revoked for a period of one to five years per incident. The location owner also shall be fined up to $50,000.00 per incident and required to repay any incentive fees or other payments received from the operator; and

(4) A manufacturer, distributor, operator, master licensee, or individual providing anything of value, including but not limited to a loan or financing arrangement, gift, procurement fee, lease payments, revenue sharing, or payment of license fees or permit fees to a location owner or location operator, as any incentive, inducement, or any other consideration to locate bona fide coin operated amusement machines in that establishment. A manufacturer, distributor, operator, master licensee, or individual who violates this subsection shall have all of his or her state business licenses revoked for a period of one to five years per incident. The individual, manufacturer, distributor, owner, or master licensee also shall be fined up to $50,000.00 per incident.



§ 50-27-88. Establishment of rules and policies; application for license

(a) The corporation shall establish rules or policies, with the advice of the Bona Fide Coin Operated Amusement Machine Operator Advisory Board, to establish or create:

(1) Forms and information reasonably required for the submission of a license application; and

(2) Procedures to ensure that applicants for a license provide the identical name and address of the applicant as stated in the application for a license required by local governing authorities and specify the premises where the licensee shall have its place of business.

(b) Any legal entity, including but not limited to all partnerships, limited liability companies, and domestic or foreign corporations, lawfully registered and doing business under the laws of Georgia or the laws of another state and authorized by the Secretary of State to do business in Georgia which seeks to obtain a license for bona fide coin operated amusement machines may be permitted to apply for a license in the name of the legal entity as it is registered in the office of the Secretary of State; provided, however, that:

(1) In its application for any bona fide coin operated amusement machine license, the legal entity shall provide the corporation with the name and address of its agent authorized to receive service of process under the laws of Georgia, together with a listing of its current officers and their respective addresses;

(2) Any change in the status of licensee's registered agent, including but not limited to change of address or name, shall be reported to the corporation within ten business days of such occurrence;

(3) In the event that a legal entity shall fail to appoint or maintain a registered agent in Georgia as required by law, or whenever its registered agent cannot with due diligence be found at the registered office of the business as designated in its application for license, the chief executive officer shall be appointed agent to receive any citation for violation of the provisions of this article;

(4) Process may be served upon the chief executive officer by leaving with the chief executive officer duplicate copies of such citations;

(5) In the event that the notice of citation is served upon the chief executive officer or one of the chief executive officer's designated agents, the chief executive officer shall immediately forward one of the copies to the business at its registered office;

(6) Any service made upon the chief executive officer shall be answerable within 30 days; and

(7) The corporation shall keep a record of all citations served upon the chief executive officer under this article and shall record the time of service and the disposition of that service.



§ 50-27-89. Bona Fide Coin Operated Amusement Machine Operator Advisory Board; membership; terms; policies and procedures; selection of vendors

(a) There shall be a Bona Fide Coin Operated Amusement Machine Operator Advisory Board to be composed of ten members. The chief executive officer of the corporation shall serve as a member. Two members shall be appointed by the Speaker of the House of Representatives, two members by the Lieutenant Governor, and five members by the Governor; at least one appointee shall be a licensed location owner or location operator. At least seven members shall be Georgia operators with current master licenses representing the broadest possible spectrum of business characteristics of bona fide coin operated amusement machine operators.

(b) Members appointed to the advisory board shall serve terms of four years. Upon the expiration of a member's term of office, a new member appointed in the same manner as the member whose term of office expired as provided in subsection (a) of this Code section shall become a member of the advisory board and shall serve for a term of four years and until such member's successor is duly appointed and qualified. If a vacancy occurs in the membership of the advisory board, a new member shall be appointed for the unexpired term of office by the official who appointed the vacating member. Members may be reappointed to additional terms.

(c) The advisory board shall establish its own policies and internal operating procedures. Members of the advisory board shall serve without compensation or reimbursement of expenses. The advisory board may report to the corporation in writing at any time. The corporation may invite the advisory board to make an oral presentation to the corporation.

(d) The advisory board shall have the exclusive authority to initiate a process to determine a variety of cost-effective, efficacious, and fiscally responsible approaches for consideration by the corporation of a Class B accounting terminal authorized by Code Section 50-27-101; provided, however, that the board shall comply with the deadline contained in subsection (a) of Code Section 50-27-101 for procuring the centralized accounting terminal and communications network. The advisory board shall be further authorized to contract with the Department of Administrative Services to develop a request for proposal to receive bids to provide the Class B accounting terminal and shall submit a minimum of three recommended proposals to the corporation unless only two vendors respond. The corporation shall select one of the recommended proposals to serve as the Class B accounting terminal vendor.

(e) No advisory board member, corporation member, or immediate family of either may own a substantial interest in or be an employee, independent contractor, agent, or officer of any vendor recommended to or selected by the corporation. For the purposes of this Code section, "substantial interest" means the direct or indirect ownership of any privately held assets or stock or over $5,000.00 in publicly traded stock.






Part 2 - Class B Accounting Terminals

§ 50-27-100. Legislative findings

The General Assembly finds that:

(1) There is a compelling state interest in ensuring the most efficient, honest, and accurate regulation of the bona fide coin operated amusement machine industry in this state; and

(2) The most efficient, accurate, and honest regulation of the bona fide coin operated amusement machine industry in this state can best be facilitated by establishing a Class B accounting terminal to which all Class B machines will be linked by a communications network to provide superior capability of auditing, reporting, and regulation of the coin operated amusement machine industry.



§ 50-27-101. Class B accounting terminal; communication networks; other procedures and policies

(a) On or before July 1, 2014, in cooperation with the Bona Fide Coin Operated Amusement Machine Operator Advisory Board established under Code Section 50-27-89, the corporation shall procure a Class B accounting terminal linked by a communications network through which all Class B machines in a location shall connect to a single point of commerce for the purpose of accounting and reporting to the state. In no event shall the terminal approved by the corporation limit participation to only one manufacturer or one type of bona fide coin operated amusement machine. Consideration shall be given to the cost associated with retrofitting all existing Class B machines and efforts made to minimize that cost.

(b) Six months after the procurement of a Class B accounting terminal and successful pilot testing, all Class B machines shall be linked by a communications network to a Class B accounting terminal for purposes of monitoring and reading device activities as provided for in this Code section. When the corporation is satisfied with the operation of the Class B accounting terminal it shall certify the effective status of the Class B accounting terminal and notify all licensees of such certification.

(c) The Class B accounting terminal shall be designed and operated to allow the monitoring and reading of all Class B machines for the purpose of compliance with regard to their obligations to the state. The Class B accounting terminal shall be located within and administered by the corporation.

(d) The Class B accounting terminal shall not provide for the monitoring or reading of personal or financial information concerning patrons of bona fide coin operated amusement machines.

(e) Any entity that acts as a vendor for the corporation in building, operating, maintaining, or contracting to build, operate, or maintain a Class B accounting terminal shall be prohibited from obtaining a license as an operator or location owner or location operator. As used in this subsection, the term "entity" shall also include the entity's employees, independent contractors, consultants, or any other person as defined in paragraph (15) of subsection (b) of Code Section 50-27-70 which is related to the entity during the time the vendor is involved with providing service as it relates to the Class B accounting terminal for the corporation.

(f) Except as provided in subsection (e) of Code Section 50-27-73, nothing in this part shall be construed to provide any authority to the corporation to limit or eliminate Class B machines or to limit, eliminate, or unduly restrict the number of licenses, permits, or certifications for operators or location owners or location operators.

(g) The corporation shall not expand, limit, or otherwise alter what constitutes a bona fide coin operated amusement machine and the permitted redemption related items, except that the corporation shall be permitted to authorize any ticket or product of the corporation.



§ 50-27-102. Role of corporation; implementation and certification; separation of funds and accounting; disputes

(a) Upon successful implementation and certification of the Class B accounting terminal under the provisions of Code Section 50-27-101, and for the first fiscal year thereafter, the corporation shall:

(1) Retain 5 percent of the net receipts;

(2) Provide, within five business days of receipt, 47.5 percent of the net receipts to the location owner and location operator for the cost associated with allowing the Class B machines to be placed; and

(3) Provide, within five business days of receipt, 47.5 percent of the net receipts to the operator holding the Class B master license for the cost of securing, operating, and monitoring the machines.

(b) In each fiscal year after the implementation and certification required by subsection (a) of this Code section, the corporation's share shall increase 1 percent, taken evenly from the location owner or location operator and the operator, to a maximum of 10 percent.

(c) The corporation shall require location owners and location operators to place all bona fide coin operated amusement machine proceeds due the corporation in a segregated account in institutions insured by the Federal Deposit Insurance Corporation not later than the close of the next banking day after the date of their collection by the retailer until the date they are paid over to the corporation. At the time of such deposit, bona fide coin operated amusement machine proceeds shall be deemed to be the property of the corporation. The corporation may require a location owner or location operator to establish a single separate electronic funds transfer account where available for the purpose of receiving proceeds from Class B machines, making payments to the corporation, and receiving payments for the corporation. Unless otherwise authorized in writing by the corporation, each bona fide coin operated amusement machine location owner or location operator shall establish a separate bank account for bona fide coin operated amusement machine proceeds which shall be kept separate and apart from all other funds and assets and shall not be commingled with any other funds or assets. Whenever any person who receives proceeds from bona fide coin operated amusement machines becomes insolvent or dies insolvent, the proceeds due the corporation from such person or his or her estate shall have preference over all debts or demands. If any financial obligation to the corporation has not been timely received, the officers, directors, members, partners, or shareholders of the location owner or location operator shall be personally liable for the moneys owed to the corporation.

(d) (1) As a condition of the license issued pursuant to this article, no master licensee or location owner or location operator shall replace or remove a Class A or Class B bona fide coin operated amusement machine from a location until the master licensee and location owner or location operator certify to the corporation that there are no disputes regarding any agreement, distribution of funds, or other claim between the master licensee and location owner or location operator; provided, however, that this certification shall not be required if a master licensee is replacing its own Class A or Class B bona fide coin operated amusement machine at a location. If either the master licensee or location owner or location operator is unable to make the certification required by this Code section, the corporation shall refer the dispute to a hearing officer as set forth in this subsection.

(2) The corporation shall have jurisdiction of all disputes between and among any licensees or former licensees whose licenses were issued pursuant to this article relating in any way to any agreement involving coin operated amusement machines, distribution of funds, tortious interference with contract, other claims against a subsequent master license holder or location owner, or any other claim involving coin operated amusement machines; provided, however, that this paragraph shall not apply to any agreement which expired on or before April 10, 2013. Except as provided in paragraph (1) of this subsection, the corporation shall refer any dispute certified by any master licensee against any other master licensee or any location owner or location operator or by any location owner or location operator against any master licensee to a hearing officer. For the purpose of service on licensees with respect to disputes, each licensee or former licensee shall register and keep current with the corporation the name of an agent and his or her address and an email address which shall be made available to any licensee on request. Service by registered mail, courier delivery, or overnight mail delivered to the agent's registered address and to the email address shall be adequate service on the licensee for a hearing on the dispute. All disputes subject to the provisions of this Code section certified by a master licensee, location owner, or location operator shall be decided by a hearing officer approved or appointed by the corporation. The corporation shall adopt rules and regulations governing the selection of hearing officers after consultation with the Bona Fide Coin Operated Amusement Machine Operator Advisory Board. Costs of the hearing officer's review, including any hearing set pursuant to this Code section, shall be shared equally between the parties in the dispute unless provided otherwise in the agreement or by the hearing officer; provided, however, that the corporation shall not be responsible for any of the costs associated with the dispute resolution mechanism set forth in this Code section. If any party fails to timely pay the costs of the hearing officer's review within ten days of service of notice of costs by the hearing officer, the hearing officer shall grant a default judgment on liability against the nonpaying party. The hearing officer shall then consider evidence related to damages or any other relief and shall render judgment based upon a preponderance of the evidence.

(3) The corporation shall also adopt rules governing the procedure, evidentiary matters, and any prehearing discovery applicable to disputes resolved pursuant to this Code section. Such rules shall be consistent with the Georgia Arbitration Code, and the corporation shall consult the Bona Fide Coin Operated Amusement Machine Operator Advisory Board regarding the procedures or rules adopted pursuant to this subsection. Notwithstanding Code Section 9-9-9, such procedures and rules shall include at least the right of notice to produce books, writings, and other documents or tangible things; depositions; and interrogatories.

(4) If requested by the master licensee or the location owner or location operator, the hearing officer shall conduct a hearing as to the dispute, but in no case unless extended by the hearing officer for good cause shall the hearing officer conduct a hearing more than 90 days after he or she has been appointed or selected to decide the dispute. No Class B bona fide coin operated amusement machine that is subject to the dispute resolution mechanism required by this Code section shall be removed from the terminal by a master licensee, location owner, or location operator or otherwise prevented by a master licensee, location owner, or location operator from play by the public until a final decision is entered and all appellate rights have been exhausted, or until the master licensee and location owner or location operator agree to a resolution, whichever occurs first.

(5) The decision of the hearing officer may be appealed to the chief executive officer or his or her designee. The chief executive officer shall not reverse a finding of fact of the hearing officer if any evidence supports the hearing officer's conclusion. The chief executive officer shall not reverse a conclusion of law of the hearing officer unless it was clearly erroneous, arbitrary, and capricious or exceeded the hearing officer's jurisdiction. The decision of the chief executive officer may be appealed to the Superior Court of Fulton County, which court shall not reverse the chief executive officer's findings of fact unless it is against the weight of the evidence as set forth in Code Section 5-5-21, and the chief executive officer's legal conclusions shall not be set aside unless there is an error of law.



§ 50-27-103. Removal of Class B machines; notification; audits

(a) Any local governing authority may, after providing no less than 60 days' notice to all master licensees and location owners and location operators, and in a manner consistent with this Code section, vote to remove any Class B machines from the local jurisdiction.

(b) Beginning on the first day of the first January after the certification of the Class B accounting terminal under the provisions of Code Section 50-27-101:

(1) The corporation shall notify any master licensee and location owner and location operator of any materially adverse findings of any audit conducted by the corporation to ensure compliance with Code Section 50-27-102. The notice shall be provided to both the master licensee and the location owner or location operator, regardless of which party's acts or conduct caused the materially adverse finding;

(2) If, after the notice required by this Code section, another consecutive audit conducted by the corporation not less than six months later contains a similar materially adverse finding, the corporation shall notify the master licensee and the location owner or location operator that were audited and every master licensee and location owner and location operator in this state. After the second consecutive audit described in this paragraph, the corporation may enter into a corrective action plan with the master licensee or the location owner or location operator, or both. If the next audit conducted by the corporation not less than six months later contains a similar materially adverse finding, the corporation shall notify the master licensee and the location owner or location operator that were audited and every master licensee and location owner and location operator in this state, and such notice shall be considered an order by the corporation. Unless a longer period of time is agreed to by the corporation, not more than 30 days after the third consecutive materially adverse audit finding, the master licensee and location owner or location operator that were audited may appeal the findings of any of the three audits to the Office of State Administrative Hearings as a contested case under Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." If the master licensee or location owner or location operator that was audited does not appeal the corporation's order as authorized in this Code section, it shall be deemed a final order and shall be used to determine whether the notice to local governing authorities provided for in paragraph (3) of this subsection is required, and only upon such notice shall the action described by subsection (a) of this Code section be authorized. For the purposes of this Code section, notice shall be provided in the same manner required by subsection (b) of Code Section 50-27-74; and

(3) If, pursuant to paragraph (2) of this subsection, a final judgment or final order has been entered against at least 15 percent of master licensees and location owners and location operators in a local jurisdiction over any consecutive two-year period, the corporation shall notify the city or county and each and every licensee in this state.



§ 50-27-104. Penalties

The penalties provided for in this article shall be in addition to any criminal penalties that may otherwise be provided by law.












Chapter 28 - State Productivity Council

§§ 50-28-1 through 50-28-5.

Reserved. Repealed by former Code Section 50-28-5 as enacted by Ga. L. 1994, p. 1844, § 1, effective July 1, 1996.






Chapter 29 - Information Technology

§ 50-29-1. Georgia Technology Authority successor in interest to Georgia Information Technology Policy Council

The Georgia Technology Authority shall be the successor in interest to the Georgia Information Technology Policy Council created by Ga. L. 1995, p. 761, as amended, and all debts, obligations, and liabilities of said council shall become the debts, obligations, and liabilities of said authority.



§ 50-29-2. Authority of public agencies that maintain geographic information systems to contract for the provision of services; fees; contract provisions

(a) Notwithstanding the provisions of Article 4 of Chapter 18 of Title 50, a county or municipality of the State of Georgia, a regional commission, or a local authority created by local or general law that has created or maintains a geographic information system in electronic form may contract to distribute, sell, provide access to, or otherwise market records or information maintained in such system and may license or establish fees for providing such records or information or providing access to such system.

(b) Any fees or license fees established pursuant to subsection (a) of this Code section shall be based upon the recovery of the actual development cost of creating or providing the geographic information system and upon the recovery of a reasonable portion of the costs associated with building and maintaining the geographic information system. The fees may include cost to the county, municipality, regional commission, or local authority of time, equipment, and personnel in the creation, purchase, development, production, or update of the geographic information system.

(c) Any contract authorized by subsection (a) of this Code section shall include provisions that:

(1) Protect the security and integrity of the system;

(2) Limit the liability of the county, municipality, regional commission, or local authority for providing the services and products;

(3) Restrict the duplication and resale of the services and products provided; and

(4) Ensure that the public is fairly and reasonably compensated for the records or information or access provided.

(d) A county, municipality, a regional commission, or local authority may contract with a private person or corporation to provide the geographic information system records or information or access to the system to members of the public as authorized by this Code section.



§ 50-29-3. Submission of business cases for information technology programs; requirements

(a) The General Assembly finds that:

(1) As Georgia's state government seeks to provide improved service at a lower cost to its citizens and technology continues to play an increased role in service delivery, the pace of change for state agencies, boards, authorities, and commissions will continue to increase;

(2) Programs that involve significant expenditures or major changes for large numbers of Georgia residents should each be backed by a strong business case at its launch;

(3) Research has consistently shown that projects with effective change management programs are significantly more likely to be successful than projects with little or no change management programs and are significantly more likely to come in on time and on or under budget; and

(4) Leading private businesses have grown and regularly utilize change management services to ensure that technological, organizational, and other changes are effectively implemented.

(b) (1) All state agencies, boards, authorities, and commissions of the executive branch of state government shall provide a written business case for every information technology project that exceeds $1 million in value. Such business case shall include at a minimum:

(A) A description of the business need for the project;

(B) A budget for the project;

(C) An estimate of its operational impacts;

(D) A scan of available options to meet the business need;

(E) An outline of the benefits of a successful implementation to the citizens of Georgia and an outline with time frames of anticipated benefits;

(F) An analysis of the risks of not acting and how the proposed solutions will mitigate those risks; and

(G) An assessment of business process improvement, the need for process improvement, and corresponding change management.

(2) Written business cases for covered projects shall be provided to the Georgia Technology Authority at least 30 days prior to the request of any state funds or the issuance of any procurement documents for the project. The Georgia Technology Authority shall consult with the Department of Administrative Services and report to the Governor's Office of Planning and Budget on findings and recommendations.

(c) (1) All state agencies, boards, authorities, and commissions of the executive branch of state government shall provide for a change management plan and resources necessary for plan execution for projects that exceed $1 million in value, projects that directly involve two or more state agencies, or service delivery changes in existing programs that significantly change existing business processes.

(2) A change management plan and execution shall, at a minimum, incorporate:

(A) A stakeholder analysis covering all impacted parties, including impacted groups, number of stakeholders impacted, type and degree of impact, and like areas and degree of resistance;

(B) A change risk assessment;

(C) Primary sponsors for the change program;

(D) A change management program approach; and

(E) A change management work plan for communication, coaching, training, sponsorship, and resistance management.

(3) It is the intent of the General Assembly that agencies shall seek best practices with private or public sector experts when appropriate to develop and implement change management plans. Change management consulting may be independent of project implementation.

(4) Written change management plans for covered projects shall be delivered to the Governor's Office of Planning and Budget and the Georgia Technology Authority.



§ 50-29-12. Authorization for state agencies to establish pilot projects to serve as models for application of technology; reports

(a) The General Assembly desires to promote economic development and efficient delivery of government services by encouraging state governmental agencies and private sector entities to conduct their business and transactions using electronic media.

(b) All state agencies, authorities, and boards are authorized to establish pilot projects, which are to serve as models for the application of technology such as electronic signatures, through public and private partnerships with private companies providing such technology related services. Such pilot projects shall be approved by the Georgia Technology Authority. Such projects shall consider both commercial and government applications, be inclusive of major categories of electronic signature technology, and be established through a request for proposal process. The pilot projects are intended to provide a proof of concept for the application of technology, such as electronic signatures, and to serve to educate the General Assembly and the public at large as to the benefits of electronic signatures as well as the role of state government in any future regulatory capacity. One such pilot project may involve digital signatures and the use of a public key infrastructure established by a service provider. Any private partner chosen for these pilot projects may establish user fees to pay for the cost of these services so that no state funds would be required.

(c) State agencies establishing pilot projects shall submit quarterly progress reports on such projects to the Georgia Technology Authority. The authority shall monitor the success of such pilot projects and provide technical assistance to the extent that resources of the authority are available.






Chapter 30 - Institute for Community Business Development



Chapter 31 - Georgia Suggestion System

§§ 50-31-1 through 50-31-7.

Reserved. Repealed by Ga. L. 2001, p. 873, § 27, effective July 1, 2001.






Chapter 32 - Georgia Regional Transportation Authority

Article 1 - General Provisions

§ 50-32-1. Short title

This chapter shall be known and may be cited as the "Georgia Regional Transportation Authority Act."



§ 50-32-2. Definitions

As used in this chapter, the term:

(1) "Authority" means the Georgia Regional Transportation Authority.

(2) "Bond" includes any revenue bond, bond, note, or other obligation.

(3) "Clean Air Act" means the federal Clean Air Act, as amended in 1990 and codified at 42 U.S.C.A. Sections 7401 to 7671q.

(4) "Cost of project" or "cost of any project" means:

(A) All costs of acquisition, by purchase or otherwise, construction, assembly, installation, modification, renovation, extension, rehabilitation, operation, or maintenance incurred in connection with any project, facility, or undertaking of the authority or any part thereof;

(B) All costs of real property or rights in property, fixtures, or personal property used in or in connection with or necessary for any project, facility, or undertaking of the authority or for any facilities related thereto, including but not limited to the cost of all land, interests in land, estates for years, easements, rights, improvements, water rights, and connections for utility services; the cost of fees, franchises, permits, approvals, licenses, and certificates; the cost of securing any such franchises, permits, approvals, licenses, or certificates; the cost of preparation of any application therefor; and the cost of all fixtures, machinery, equipment, furniture, and other property used in or in connection with or necessary for any project, facility, or undertaking of the authority;

(C) All financing charges, bond insurance or other credit enhancement fee, and loan or loan guarantee fees and all interest on revenue bonds, notes, or other obligations of the authority which accrue or are paid prior to and during the period of construction of a project, facility, or undertaking of the authority and during such additional period as the authority may reasonably determine to be necessary to place such project, facility, or undertaking of the authority in operation;

(D) All costs of engineering, surveying, planning, environmental assessments, financial analyses, and architectural, legal, and accounting services and all expenses incurred by engineers, surveyors, planners, environmental scientists, fiscal analysts, architects, attorneys, accountants, and any other necessary technical personnel in connection with any project, facility, or undertaking of the authority or the issuance of any bonds, notes, or other obligations for such project, facility, or undertaking;

(E) All expenses for inspection of any project, facility, or undertaking of the authority;

(F) All fees of fiscal agents, paying agents, and trustees for bond owners under any bond resolution, trust agreement, indenture of trust, or similar instrument or agreement; all expenses incurred by any such fiscal agents, paying agents, bond registrar, and trustees; and all other costs and expenses incurred relative to the issuance of any bonds, revenue bonds, notes, or other obligations for any project, facility, or undertaking of the authority, including bond insurance or credit enhancement fee;

(G) All fees of any type charged by the authority in connection with any project, facility, or undertaking of the authority;

(H) All expenses of or incidental to determining the feasibility or practicability of any project, facility, or undertaking of the authority;

(I) All costs of plans and specifications for any project, facility, or undertaking of the authority;

(J) All costs of title insurance and examinations of title with respect to any project, facility, or undertaking of the authority;

(K) Repayment of any loans for the advance payment of any part of any of the foregoing costs, including interest thereon and any other expenses of such loans;

(L) Administrative expenses of the authority and such other expenses as may be necessary or incidental to any project, facility, or undertaking of the authority or the financing thereof or the placing of any project, facility, or undertaking of the authority in operation; and

(M) The establishment of a fund or funds for the creation of a debt service reserve, a renewal and replacement reserve, or such other funds or reserves as the authority may approve with respect to the financing and operation of any project, facility, or undertaking of the authority and as may be authorized by any bond resolution, trust agreement, indenture, or trust or similar instrument or agreement pursuant to the provisions of which the issuance of any revenue bonds, notes, or other obligations of the authority may be authorized.

Any cost, obligation, or expense incurred for any of the purposes specified in this paragraph shall be a part of the cost of the project, facility, or undertaking of the authority and may be paid or reimbursed as such out of the proceeds of revenue bonds, notes, or other obligations issued by the authority or as otherwise authorized by this chapter.

(5) "County" means any county created under the Constitution or laws of this state.

(6) "Facility" shall have the same meaning as "project."

(7) "Local government" or "local governing authority" means any municipal corporation or county or any state or local authority, board, or political subdivision created by the General Assembly or pursuant to the Constitution and laws of this state.

(8) "May" means permission and not command.

(9) "Metropolitan planning organization" means the forum for cooperative transportation decision making for a metropolitan planning area.

(10) "Metropolitan transportation plan" means the official intermodal transportation plan that is developed and adopted through the metropolitan transportation planning process for a metropolitan planning area.

(11) "Municipal corporation" or "municipality" means any city or town in this state.

(12) "Obligation" means any bond, revenue bond, note, lease, contract, evidence of indebtedness, debt, or other obligation of the authority, the state, or local governments which is authorized to be issued under this chapter or under the Constitution or other laws of this state, including refunding bonds.

(13) "Office of profit or trust under the state" means any office created by or under the provisions of the Constitution, but does not include elected officials of county or local governments.

(14) "Project" means the acquisition, construction, installation, modification, renovation, repair, extension, renewal, replacement, or rehabilitation of land, interest in land, buildings, structures, facilities, or other improvements and the acquisition, installation, modification, renovation, repair, extension, renewal, replacement, rehabilitation, or furnishing of fixtures, machinery, equipment, furniture, or other property of any nature whatsoever used on, in, or in connection with any such land, interest in land, building, structure, facility, or other improvement, all for the essential public purpose of providing facilities and services to meet land public transportation needs and environmental standards and to aid in the accomplishment of the purposes of the authority.

(15) "Revenue bond" includes any bond, note, or other obligation payable from revenues derived from any project, facility, or undertaking of the authority.

(16) "State implementation plan" means the portion or portions of an applicable implementation plan approved or promulgated, or the most recent revision thereof, under Sections 110, 301(d), and 175A of the Clean Air Act.

(17) "State-wide transportation improvement program" means a staged, multiyear, state-wide, intermodal program defined in 23 C.F.R. Section 450.104 which contains transportation projects consistent with the state-wide transportation plan and planning processes and metropolitan plans, transportation improvement programs, and processes.

(18) "State-wide transportation plan" means the official state-wide, intermodal transportation plan as defined in 23 C.F.R. Section 450.104 that is developed through the state-wide transportation planning process.

(19) "Transportation improvement program" means a staged, multiyear, intermodal program as defined in 23 C.F.R. Section 450.104 and consisting of transportation projects which is consistent with the metropolitan transportation plan.

(20) "Undertaking" shall have the same meaning as "project."



§ 50-32-3. Creation of authority and board; quorum; vacancies

(a) There is created the Georgia Regional Transportation Authority as a body corporate and politic, which shall be deemed an instrumentality of the State of Georgia and a public corporation thereof, for purposes of managing or causing to be managed land transportation and air quality within certain areas of this state; and by that name, style, and title such body may contract and be contracted with and bring and defend actions in all courts of this state.

(b) The management of the business and affairs of the authority shall be vested in a board of directors, subject to the provisions of this chapter and to the provisions of bylaws adopted by the board as authorized by this chapter. The board of directors shall make bylaws governing its own operation and shall have the power to make bylaws, rules, and regulations for the government of the authority and the operation, management, and maintenance of such projects as the board may determine appropriate to undertake from time to time.

(c) Except as otherwise provided in this chapter, a majority of the members of the board then in office shall constitute a quorum for the transaction of business. The vote of a majority of the members of the board present at the time of the vote, if a quorum is present at such time, shall be the act of the board unless the vote of a greater number is required by law or by the bylaws of the board of directors. The board of directors, by resolution adopted by a majority of the full board of directors, shall designate from among its members an executive committee and one or more other committees, each consisting of two or more members of the board, which shall have and exercise such authority as the board may delegate to it under such procedures as the board may direct by resolution establishing such committee or committees.

(d) No vacancy on the authority shall impair the right of a majority of the appointed members from exercising all rights and performing all duties of the authority. The authority shall have perpetual existence. Any change in the name or composition of the authority shall in no way affect the vested rights of any person under this chapter or impair the obligations of any contracts existing under this chapter.



§ 50-32-4. Membership; terms; appointment; expenses; removal; applicability of Chapter 10 of Title 45; meetings; voting; assignment

(a) The initial board of directors of the authority shall consist of 15 members. All members of the board and their successors shall be appointed for terms of five years each, except that the initial terms for eight members of the board appointed in 1999 shall be three years each; and the particular beginning and ending dates of such terms shall be specified by the Governor. All members of the board shall be appointed by the Governor and shall serve until the appointment and qualification of a successor, the provisions of subsection (b) of Code Section 45-12-52 to the contrary notwithstanding, except as otherwise provided in this Code section. Said members shall be appointed so as to reasonably reflect the characteristics of the general public within the jurisdiction or potential jurisdiction of the authority, subject to the provisions of subsection (d) of this Code section. No person holding any other office of profit or trust under the state shall be appointed to membership. The chair of the board of directors shall be appointed and designated by the Governor.

(b) All successors shall be appointed in the same manner as original appointments. Vacancies in office shall be filled in the same manner as original appointments. A person appointed to fill a vacancy shall serve for the unexpired term. No vacancy on the board shall impair the right of the quorum of the remaining members then in office to exercise all rights and perform all duties of the board.

(c) The members of the board of directors shall be entitled to and shall be reimbursed for their actual travel expenses necessarily incurred in the performance of their duties and, for each day actually spent in the performance of their duties, shall receive the same per diem as do members of the General Assembly.

(d) Members of the board of directors may be removed by executive order of the Governor for misfeasance, malfeasance, nonfeasance, failure to attend three successive meetings of the board without good and sufficient cause, abstention from voting unless authorized under subsection (g) of this Code section, or upon a finding of a violation of Code Section 45-10-3 pursuant to the procedures applicable to that Code section. A violation of Code Section 45-10-3 may also subject a member to the penalties provided in subparagraphs (a)(1)(A), (a)(1)(B), and (a)(1)(C) of Code Section 45-10-28, pursuant to subsection (b) of Code Section 45-10-28. In the event that a vacancy or vacancies on the board render the board able to obtain a quorum but unable to obtain the attendance of a number of members sufficient to constitute such supermajorities as may be required by this chapter, the board shall entertain no motion or measure requiring such a supermajority until a number of members sufficient to constitute such supermajority is present, and the Governor shall be immediately notified of the absence of members.

(e) The members of the authority shall be subject to the applicable provisions of Chapter 10 of Title 45, including without limitation Code Sections 45-10-3 through 45-10-5. Members of the authority shall be public officers who are members of a state board for purposes of the financial disclosure requirements of Article 3 of Chapter 5 of Title 21. The members of the authority shall be accountable in all respects as trustees. The authority shall keep suitable books and records of all actions and transactions and shall submit such books together with a statement of the authority's financial position to the state auditor on or about the close of the state's fiscal year. The books and records shall be inspected and audited by the state auditor at least once in each year.

(f) Meetings of the board of directors, regular or special, shall be held at the time and place fixed by or under the bylaws, with no less than five days' public notice for regular meetings as prescribed in the bylaws and such notice as the bylaws may prescribe for special meetings. Each member shall be given written notice of all meetings as prescribed in the bylaws. Meetings of the board may be called by the chairperson or by such other person or persons as the bylaws may authorize. Notice of any regular or special meeting shall be given to the Governor at least five days prior to such meeting, unless the Governor waives such notice requirement, and no business may be transacted at any meeting of the board unless and until the Governor has acknowledged receipt of or waived such notice.

(g) All meetings of the board of directors shall be subject to the provisions of Chapter 14 of this title. A written record of each vote taken by the board, specifying the yea or nay vote or absence of each member as to each measure, shall be transmitted promptly to the Governor upon the adjournment of each meeting. No member may abstain from a vote other than for reasons constituting disqualification to the satisfaction of a majority of a quorum of the board on a record vote.

(h) The authority is assigned to the Department of Community Affairs for administrative purposes only.



§ 50-32-5. Development of the Atlanta region's Concept 3 transit proposal; use of federal and state planning funds; assessment of economic benefit and environmental impact

The Atlanta Regional Commission in conjunction with the Georgia Regional Transportation Authority and the department's director of planning shall utilize federal and state planning funds to continue the development of the Atlanta region's Concept 3 transit proposal, including assessment of potential economic benefit to the region and the state, prioritization of corridors based on highest potential economic benefit and lowest environmental impact, and completion of environmental permitting.






Article 2 - Jurisdiction

§ 50-32-10. Purpose of authority

(a)(1) This chapter shall operate uniformly throughout the state.

(2)(A) The initial jurisdiction of the authority for purposes of this chapter shall encompass the territory of every county which was designated by the United States Environmental Protection Agency (USEPA) in the Code of Federal Regulations as of December 31, 1998, as a county included in whole or in part within a nonattainment area under the Clean Air Act and which the board designates, through regulation, as a county having excess levels of ozone, carbon monoxide, or particulate matter.

(B) The jurisdiction of the authority for purposes of this chapter shall also encompass the territory of every county designated by the USEPA in the Code of Federal Regulations after December 31, 1998, as a county included in whole or in part within a nonattainment area under the Clean Air Act and which the board designates, through regulation, as a county having excess levels of ozone, carbon monoxide, or particulate matter, provided that the jurisdictional area encompassed under this subparagraph shall be contiguous with the jurisdictional area encompassed under subparagraph (A) of this paragraph.

(b)(1) Within three months of May 6, 1999, the director of the Environmental Protection Division shall report and certify to the authority and the Governor, pursuant to criteria established by that division, counties which are reasonably expected to become nonattainment areas under the Clean Air Act within seven years from the date of such report and certification, and shall update such report and certification every six months thereafter. Within the geographic territory of any county so designated, the board shall provide, by resolution or regulation, that the funding, planning, design, construction, contracting, leasing, and other related facilities of the authority shall be made available to county and local governments for the purpose of planning, designing, constructing, operating, and maintaining land public transportation systems and other land transportation projects, air quality installations, and all facilities necessary and beneficial thereto, and for the purpose of designing and implementing designated metropolitan planning organizations' land transportation plans and transportation improvement programs, on such terms and conditions as may be agreed to between the authority and such county or local governments.

(2) By resolution of the county governing authority, the special district created by this chapter encompassing the territory of any county reported and certified pursuant to paragraph (1) of this subsection may be activated for the purposes of this chapter, or such county may be brought within the jurisdiction of the authority by resolution of the governing authority.

(3) The jurisdiction of the authority for purposes of this chapter shall be extended to the territory of any county the territory of which is not contiguous with the jurisdiction established by subsection (a) of this Code section which is designated by the USEPA in the Code of Federal Regulations as a county included in whole or in part within a nonattainment area under the Clean Air Act and which the board designates, through regulation, as a county having excess levels of ozone, carbon monoxide, or particulate matter. Upon any such county or self-contiguous group of counties coming within the jurisdiction of the authority, a single member who shall reside within such additional territory shall be added to the board, together with an additional member, who may reside inside or outside such additional territory, for each 200,000 persons above the number of 200,000 persons forming the population of such additional territory according to the 1990 United States decennial census or any future such census.

(c) Upon acquiring jurisdiction over the territory of any county, the authority's jurisdiction over such territory shall continue until 20 years have elapsed since the later of the date such county was redesignated by the USEPA as in attainment under the Clean Air Act or such designation by the USEPA is no longer made.

(d)(1) Upon the lapse of the authority's jurisdiction over a geographic area pursuant to the provisions of this Code section, the authority shall have the power to enter into such contracts, lease agreements, and other instruments necessary or convenient to manage and dispose of real property and facilities owned or operated by the authority within such geographic area, and shall dispose of all such property not more than five years after the lapse of such jurisdiction, but shall retain jurisdiction for the purpose of operating and managing such property and facilities until their final disposition.

(2) The provisions of this subsection shall be implemented consistent with the terms of such contracts, lease agreements, or other instruments or agreements as may be necessary or required to protect federal interests in assets purchased, leased, or constructed utilizing federal funding in whole or in part, and the authority is empowered to enter into such contracts, lease agreements, or other instruments or agreements with appropriate federal agencies or other representatives or instrumentalities of the federal government from time to time as necessary to achieve the purposes of this chapter and the protection of federal interests.

(e) Except for the purpose of reviewing proposed regional transportation plans and transportation improvement programs prepared by metropolitan planning organizations in accordance with requirements specifically placed upon the Governor by federal law, the jurisdiction of the authority shall not extend to the territory and facilities of any airport as defined in Code Section 6-3-20.1 and which is certified under 14 C.F.R. Part 139. In no event shall the authority have jurisdiction to design, construct, repair, improve, expand, own, maintain, or operate any such airport or any facilities of such airport.



§ 50-32-11. Powers of authority generally

(a) The authority shall have the following general powers:

(1) To sue and be sued in all courts of this state, the original jurisdiction and venue of any such action being the superior court of any county wherein a substantial part of the business was transacted, the tortious act, omission, or injury occurred, or the real property is located, except that venue and jurisdiction for bond validation proceedings shall be as provided by paragraph (9) of subsection (e) of Code Section 50-32-31;

(2) To have a seal and alter the same at its pleasure;

(3) To plan, design, acquire, construct, add to, extend, improve, equip, operate, and maintain or cause to be operated and maintained land public transportation systems and other land transportation projects, and all facilities and appurtenances necessary or beneficial thereto, within the geographic area over which the authority has jurisdiction or which are included within an approved transportation plan or transportation improvement program and provide land public transportation services within the geographic jurisdiction of the authority, and to contract with any state, regional, or local government, authority, or department, or with any private person, firm, or corporation, for those purposes, and to enter into contracts and agreements with the Georgia Department of Transportation, county and local governments, and transit system operators for those purposes;

(4) To plan, design, acquire, construct, add to, extend, improve, equip, operate, and maintain or cause to be operated and maintained air quality control installations, and all facilities and appurtenances necessary or beneficial thereto, within the geographic area over which the authority has jurisdiction for such purposes pursuant to this chapter, and to contract with any state, regional, or local government, authority, or department, or with any private person, firm, or corporation, for those purposes; provided, however, that where such air quality control measures are included in an applicable implementation plan, they shall be approved by the Environmental Protection Division of the state Department of Natural Resources and by the United States Environmental Protection Agency where necessary to preserve their protected status during any conformity lapse;

(5) To make and execute contracts, lease agreements, and all other instruments necessary or convenient to exercise the powers of the authority or to further the public purpose for which the authority is created, such contracts, leases, or instruments to include contracts for acquisition, construction, operation, management, or maintenance of projects and facilities owned by local government, the authority, or by the state or any political subdivision, department, agency, or authority thereof, and to include contracts relating to the execution of the powers of the authority and the disposal of the property of the authority from time to time; and any and all local governments, departments, institutions, authorities, or agencies of the state are authorized to enter into contracts, leases, agreements, or other instruments with the authority upon such terms and to transfer real and personal property to the authority for such consideration and for such purposes as they deem advisable;

(6) To acquire by purchase, lease, or otherwise and to hold, lease, and dispose of real or personal property of every kind and character, or any interest therein, in furtherance of the public purpose of the authority, in compliance, where required, with applicable federal law including without limitation the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970, as amended, 42 U.S.C. Section 4601, et seq., 23 C.F.R. Section 1.23, and 23 C.F.R. Section 713(c);

(7) To appoint an executive director who shall be executive officer and administrative head of the authority. The executive director shall be appointed and serve at the pleasure of the authority. The executive director shall hire officers, agents, and employees, prescribe their duties and qualifications and fix their compensation, and perform such other duties as may be prescribed by the authority. Such officers, agents, and employees shall serve at the pleasure of the executive director;

(8) To finance projects, facilities, and undertakings of the authority for the furtherance of the purposes of the authority within the geographic area over which the authority has jurisdiction by loan, loan guarantee, grant, lease, or otherwise, and to pay the cost of such from the proceeds of bonds, revenue bonds, notes, or other obligations of the authority or any other funds of the authority or from any contributions or loans by persons, corporations, partnerships, whether limited or general, or other entities, all of which the authority is authorized to receive, accept, and use;

(9) To extend credit or make loans or grants for all or part of the cost or expense of any project, facility, or undertaking of a political subdivision or other entity for the furtherance of the purposes of the authority within the geographic area over which the authority has jurisdiction upon such terms and conditions as the authority may deem necessary or desirable; and to adopt rules, regulations, and procedures for making such loans and grants;

(10) To borrow money to further or carry out its public purpose and to issue guaranteed revenue bonds, revenue bonds, notes, or other obligations to evidence such loans and to execute leases, trust indentures, trust agreements for the sale of its revenue bonds, notes, or other obligations, loan agreements, mortgages, deeds to secure debt, trust deeds, security agreements, assignments, and such other agreements or instruments as may be necessary or desirable in the judgment of the authority, and to evidence and to provide security for such loans;

(11) To issue guaranteed revenue bonds, revenue bonds, bonds, notes, or other obligations of the authority, to receive payments from the Department of Community Affairs, and to use the proceeds thereof for the purpose of:

(A) Paying or loaning the proceeds thereof to pay, all or any part of, the cost of any project or the principal of and premium, if any, and interest on the revenue bonds, bonds, notes, or other obligations of any local government issued for the purpose of paying in whole or in part the cost of any project and having a final maturity not exceeding three years from the date of original issuance thereof;

(B) Paying all costs of the authority incidental to, or necessary and appropriate to, furthering or carrying out the purposes of the authority; and

(C) Paying all costs of the authority incurred in connection with the issuance of the guaranteed revenue bonds, revenue bonds, bonds, notes, or other obligations;

(12) To collect fees and charges in connection with its loans, commitments, management services, and servicing including, but not limited to, reimbursements of costs of financing, as the authority shall determine to be reasonable and as shall be approved by the authority;

(13) Subject to any agreement with bond owners, to invest moneys of the authority not required for immediate use to carry out the purposes of this chapter, including the proceeds from the sale of any bonds and any moneys held in reserve funds, in obligations which shall be limited to the following:

(A) Bonds or other obligations of the state or bonds or other obligations, the principal and interest of which are guaranteed by the state;

(B) Bonds or other obligations of the United States or of subsidiary corporations of the United States government fully guaranteed by such government;

(C) Obligations of agencies of the United States government issued by the Federal Land Bank, the Federal Home Loan Bank, the Federal Intermediate Credit Bank, and the Bank for Cooperatives;

(D) Bonds or other obligations issued by any public housing agency or municipality in the United States, which bonds or obligations are fully secured as to the payment of both principal and interest by a pledge of annual contributions under an annual contributions contract or contracts with the United States government, or project notes issued by any public housing agency, urban renewal agency, or municipality in the United States and fully secured as to payment of both principal and interest by a requisition, loan, or payment agreement with the United States government;

(E) Certificates of deposit of national or state banks or federal savings and loan associations located within the state which have deposits insured by the Federal Deposit Insurance Corporation or any Georgia deposit insurance corporation and certificates of deposit of state building and loan associations located within the state which have deposits insured by any Georgia deposit insurance corporation, including the certificates of deposit of any bank, savings and loan association, or building and loan association acting as depository, custodian, or trustee for any such bond proceeds; provided, however, that the portion of such certificates of deposit in excess of the amount insured by the Federal Deposit Insurance Corporation or any Georgia deposit insurance corporation, if any such excess exists, shall be secured by deposit with the Federal Reserve Bank of Atlanta, Georgia, or with any national or state bank located within the state, of one or more of the following securities in an aggregate principal amount equal at least to the amount of such excess:

(i) Direct and general obligations of the state or of any county or municipality in the state;

(ii) Obligations of the United States or subsidiary corporations included in subparagraph (B) of this paragraph;

(iii) Obligations of agencies of the United States government included in subparagraph (C) of this paragraph; or

(iv) Bonds, obligations, or project notes of public housing agencies, urban renewal agencies, or municipalities included in subparagraph (D) of this paragraph;

(F) Interest-bearing time deposits, repurchase agreements, reverse repurchase agreements, rate guarantee agreements, or other similar banking arrangements with a bank or trust company having capital and surplus aggregating at least $50 million or with any government bond dealer reporting to, trading with, and recognized as a primary dealer by the Federal Reserve Bank of New York having capital aggregating at least $50 million or with any corporation which is subject to registration with the Board of Governors of the Federal Reserve System pursuant to the requirements of the Bank Holding Company Act of 1956, provided that each such interest-bearing time deposit, repurchase agreement, reverse repurchase agreement, rate guarantee agreement, or other similar banking arrangement shall permit the moneys so placed to be available for use at the time provided with respect to the investment or reinvestment of such moneys; and

(G) State operated investment pools;

(14) To acquire or contract to acquire from any person, firm, corporation, local government, federal or state agency, or corporation by grant, purchase, or otherwise, leaseholds, real or personal property, or any interest therein; and to sell, assign, exchange, transfer, convey, lease, mortgage, or otherwise dispose of or encumber the same; and local government is authorized to grant, sell, or otherwise alienate leaseholds, real and personal property, or any interest therein to the authority;

(15) Subject to applicable covenants or agreements related to the issuance of bonds, to invest any moneys held in debt service funds or sinking funds not restricted as to investment by the Constitution or laws of this state or the federal government or by contract not required for immediate use or disbursement in obligations of the types specified in paragraph (13) of this subsection, provided that, for the purposes of this paragraph, the amounts and maturities of such obligations shall be based upon and correlated to the debt service, which debt service shall be the principal installments and interest payments, schedule for which such moneys are to be applied;

(16) To provide advisory, technical, consultative, training, educational, and project assistance services to the state and local government and to enter into contracts with the state and local government to provide such services. The state and local governments are authorized to enter into contracts with the authority for such services and to pay for such services as may be provided them;

(17) To make loan commitments and loans to local governments and to enter into option arrangements with local governments for the purchase of said bonds, revenue bonds, notes, or other obligations;

(18) To sell or pledge any bonds, revenue bonds, notes, or other obligations acquired by it whenever it is determined by the authority that the sale thereof is desirable;

(19) To apply for and to accept any gifts or grants or loan guarantees or loans of funds or property or financial or other aid in any form from the federal government or any agency or instrumentality thereof, or from the state or any agency or instrumentality thereof, or from any other source for any or all of the purposes specified in this chapter and to comply, subject to the provisions of this chapter, with the terms and conditions thereof;

(20) To lease to local governments any authority owned facilities or property or any state owned facilities or property which the authority is managing under contract with the state;

(21) To contract with state agencies or any local government for the use by the authority of any property or facilities or services of the state or any such state agency or local government or for the use by any state agency or local government of any facilities or services of the authority, and such state agencies and local governments are authorized to enter into such contracts;

(22) To extend credit or make loans, including the acquisition of bonds, revenue bonds, notes, or other obligations of the state, any local government, or other entity, including the federal government, for the cost or expense of any project or any part of the cost or expense of any project, which credit or loans may be evidenced or secured by trust indentures, loan agreements, notes, mortgages, deeds to secure debt, trust deeds, security agreements, or assignments, on such terms and conditions as the authority shall determine to be reasonable in connection with such extension of credit or loans, including provision for the establishment and maintenance of reserve funds; and, in the exercise of powers granted by this chapter in connection with any project, the authority shall have the right and power to require the inclusion in any such trust indentures, loan agreement, note, mortgage, deed to secure debt, trust deed, security agreement, assignment, or other instrument such provisions or requirements for guaranty of any obligations, insurance, construction, use, operation, maintenance, and financing of a project and such other terms and conditions as the authority may deem necessary or desirable;

(23) As security for repayment of any bonds, revenue bonds, notes, or other obligations of the authority, to pledge, lease, mortgage, convey, assign, hypothecate, or otherwise encumber any property of the authority including, but not limited to, real property, fixtures, personal property, and revenues or other funds and to execute any lease, trust indenture, trust agreement, agreement for the sale of the authority's revenue bonds, notes or other obligations, loan agreement, mortgage, deed to secure debt, trust deed, security agreement, assignment, or other agreement or instrument as may be necessary or desirable, in the judgment of the authority, to secure any such revenue bonds, notes, or other obligations, which instruments or agreements may provide for foreclosure or forced sale of any property of the authority upon default in any obligation of the authority, either in payment of principal, premium, if any, or interest or in the performance of any term or condition contained in any such agreement or instrument;

(24) To receive and use the proceeds of any tax levied to pay all or any part of the cost of any project or for any other purpose for which the authority may use its own funds pursuant to this chapter;

(25) To use income earned on any investment for such corporate purposes of the authority as the authority in its discretion shall determine, including, but not limited to, the use of repaid principal and earnings on funds, the ultimate source of which was an appropriation to a budget unit of the state to make loans for projects;

(26) To cooperate and act in conjunction with industrial, commercial, medical, scientific, public interest, or educational organizations; with agencies of the federal government and this state and local government; with other states and their political subdivisions; and with joint agencies thereof, and such state agencies, local government, and joint agencies are authorized and empowered to cooperate and act in conjunction and to enter into contracts or agreements with the authority and local government to achieve or further the purposes of the authority;

(27) To coordinate, cooperate, and contract with any metropolitan planning organization for a standard metropolitan statistical area which is primarily located within an adjoining state but which includes any territory within the jurisdiction of the authority to achieve or further the purposes of the authority as provided by this chapter;

(28) To coordinate and assist in planning for land transportation and air quality purposes within the geographic area over which the authority has jurisdiction pursuant to this chapter, between and among all state, regional, and local authorities charged with planning responsibilities for such purposes by state or federal law, and to adopt a regional plan or plans based in whole or in part on such planning;

(29) Reserved;

(30) To review and make recommendations to the Governor concerning all land transportation plans and transportation improvement programs prepared by the Department of Transportation involving design, construction, or operation of land transportation facilities wholly or partly within the geographic area over which the authority has jurisdiction pursuant to this chapter, and to negotiate with that department concerning changes or amendments to such plans which may be recommended by the authority or the Governor consistent with applicable federal law and regulation, and to adopt such plans as all or a portion of its own regional plans;

(31) To acquire by the exercise of the power of eminent domain any real property or rights in property which it may deem necessary for its purposes under this chapter pursuant to the procedures set forth in this chapter, and to purchase, exchange, sell, lease, or otherwise acquire or dispose of any property or any rights or interests therein for the purposes authorized by this chapter or for any facilities or activities incident thereto, subject to and in conformity with applicable federal law and regulation;

(32) To the extent permissible under federal law, to operate as a receiver of federal grants, loans, and other moneys intended to be used within the geographic area over which the authority has jurisdiction pursuant to this chapter for inter-urban and intra-urban transit, land public transportation development, air quality and air pollution control, and other purposes related to the alleviation of congestion and air pollution;

(33) Subject to any covenant or agreement made for the benefit of owners of bonds, notes, or other obligations issued to finance roads or toll roads, in planning for the use of any road or toll road which lies within the geographical area over which the authority has jurisdiction, the authority shall have the power to control or limit access thereto, including the power to close off, regulate, or create access to or from any part, excluding the interstate system, of any road on the state highway system, a county road system, or a municipal street system to or from any such road or toll road or any property or project of the authority, to the extent necessary to achieve the purposes of the authority; the authority may submit an application for an interstate system right of way encroachment through the state Department of Transportation, and that department shall submit the same to the Federal Highway Administration for approval. The authority shall provide any affected local government with not less than 60 days' notice of any proposed access limitation;

(34) To exercise any power granted by the laws of this state to public or private corporations which is not in conflict with the public purpose of the authority;

(35) To do all things necessary or convenient to carry out the powers conferred by this chapter;

(36) To procure insurance against any loss in connection with its property and other assets or obligations or to establish cash reserves to enable it to act as self-insurer against any and all such losses;

(37) To accept and use federal funds; to enter into any contracts or agreements with the United States or its agencies or subdivisions relating to the planning, financing, construction, improvement, operation, and maintenance of any public road or other mode or system of land transportation; and to do all things necessary, proper, or expedient to achieve compliance with the provisions and requirements of all applicable federal-aid acts and programs. Nothing in this chapter is intended to conflict with any federal law; and, in case of such conflict, such portion as may be in conflict with such federal law is declared of no effect to the extent of the conflict;

(38) To ensure that any project funded by the authority in whole or in part with federal-aid funds is included in approved transportation improvement programs adopted and approved by designated metropolitan planning organizations and the Governor and in the land transportation plan adopted and approved by the designated metropolitan planning organization and is in compliance with the requirements of relevant portions of the regulations implementing the Clean Air Act including without limitation 40 C.F.R. Section 93.105(c)(1)(ii) and 40 C.F.R. Section 93.122(a)(1), where such inclusion, approval, designation, or compliance is required by applicable federal law or regulation; and

(39) To appoint and select officers, agents, and employees, including engineering, architectural, and construction experts and attorneys, and to fix their compensation.

(b) In addition to the above-enumerated general powers, and such other powers as are set forth in this chapter, the authority shall have the following powers with respect to special districts created and activated pursuant to this chapter:

(1) By resolution, to authorize the provision of land public transportation services and the institution of air quality control measures within the bounds of such special districts by local governments within such special districts utilizing the funding methods authorized by this chapter where the facilities for such purposes are located wholly within the jurisdiction of such local governments and such special districts or are the subject of contracts between or among such local governments and where such services and measures are certified by the authority to be consistent with the designated metropolitan planning organizations' regional plans, where applicable;

(2) By resolution, to authorize the utilization by local governments within such special districts of the funding mechanisms enumerated in Code Section 50-32-30 to provide funding to defray the cost of land public transportation and air quality control measures certified and provided pursuant to paragraph (1) of this subsection;

(3) By resolution, to authorize the utilization by local governments within such special districts of the above-enumerated funding mechanisms to assist in funding those portions of regional land public transportation systems which lie within and provide service to the territory of such local governments within special districts; and

(4) By resolution, to contract with local governments within such special districts for funding, planning services, and such other services as the authority may deem necessary and proper to assist such local governments in providing land public transportation services and instituting air quality control measures within the bounds of such special districts where the facilities for such purposes are located wholly within the jurisdiction of such local governments and such special districts or are the subject of contracts between or among such local governments, and where such services and measures are certified by the authority to be consistent with the designated metropolitan planning organizations' regional plans, where applicable.

(c) The provision of local government services and the utilization of funding mechanisms therefor consistent with the terms of this chapter shall not be subject to the provisions of Chapter 70 of Title 36; provided, however, that the authority shall, where practicable, provide for coordination and consistency between the provision of such services pursuant to the terms of this chapter and the provision of such services pursuant to Chapter 70 of Title 36.



§ 50-32-12. Creation and activation of special districts

Pursuant to the authority granted by Article IX, Section II, Paragraph VI of the Constitution of this state, there are created within this state 159 special districts. One such district shall exist within the geographic boundaries of each county, and the territory of each district shall include all of the territory within its respective county. Any special district within a county within the geographic area over which the authority has jurisdiction shall be deemed activated for purposes of this chapter.



§ 50-32-13. Governor's power to delegate

(a) The Governor may delegate to the authority, by executive order, his or her powers under applicable federal transportation planning and air quality laws and regulations, including without limitation the power to resolve revision disputes between metropolitan planning organizations and the Department of Transportation under 40 C.F.R. Section 93.105, the power to approve state-wide transportation improvement programs under 23 U.S.C. Section 134 and 23 C.F.R. Sections 450.312(b), 450.324(b), and 450.328(a), and the power of approval and responsibilities for public involvement under 23 C.F.R. Section 450.216(a).

(b) In exercising the authority's delegated powers concerning proposed state-wide transportation plans and transportation improvement programs prepared by metropolitan planning organizations wholly or partly within the geographic area over which the authority has jurisdiction or by the Department of Transportation:

(1) Transportation plans and transportation improvement programs subject to the authority's delegated review powers shall be approved by the affirmative vote of two-thirds of the authorized membership of the board to a motion made for that purpose;

(2) The authority may request modification of such a plan or program and approve such proposal for modification of a plan or program by the affirmative vote of two-thirds of the authorized membership of the board to a motion made for that purpose;

(3) The board may set a date certain as a deadline for submission of any such plan or program to the authority for review; and

(4) If any such plan or program is not timely submitted for review in compliance with a deadline set by the board, the authority may exercise its delegated power to disapprove such plan or program upon the affirmative vote of two-thirds of the authorized membership of the board to a motion made for that purpose;

provided, however, that where one or more vacancies exist on the board and the board is not otherwise prohibited from entertaining a motion requiring such a supermajority, such motion shall carry on the affirmative vote of two-thirds of the members present. On any motion requiring a supermajority for passage, any abstention not authorized as provided in this chapter shall be deemed an affirmative vote for purposes of passage or failure of such motion.

(c) The authority shall formulate measurable targets for air quality improvements and standards within the geographic area over which the authority has jurisdiction pursuant to this chapter, and annually shall report such targets to the Governor, together with an assessment of progress toward achieving such targets and projected measures and timetables for achieving such targets.



§ 50-32-14. Expenditure of state or federal funds

In any case where a development of regional impact, as determined by the Department of Community Affairs pursuant to Article 1 of Chapter 8 of this title, is planned within the geographic area over which the authority has jurisdiction which requires the expenditure of state or federal funds by the state or any political subdivision, agency, authority, or instrumentality thereof to create land transportation services or access to such development, any expenditure of such funds shall be prohibited unless and until the plan for such development and such expenditures is reviewed and approved by the authority. The decision of the authority to allow or disallow the expenditure of such funds shall be final and nonreviewable, except that such decision shall be reversed where a resolution for such purpose is passed by vote of three-fourths of the authorized membership of the county commission of the county in which the development of regional impact is planned or, if such development is within a municipality, by vote of three-fourths of the authorized membership of the city council. Such a vote shall not constitute failure or refusal by the local government for purposes of Code Section 50-32-53.



§ 50-32-15. Issuance of bonds

(a) In furtherance of the purposes of the authority, no project of the Georgia Rail Passenger Authority created by Article 9 of Chapter 9 of Title 46 which is located wholly or partly within the geographic area over which the authority has jurisdiction shall be commenced after May 6, 1999, unless such project is approved by the affirmative vote of two-thirds of the authorized membership of the board of directors of the authority pursuant to a motion made for that purpose; provided, however, that where such project is an approved transportation control measure pursuant to an approved state implementation plan, such project may proceed consistent with applicable federal law and regulation.

(b) From time to time, by the affirmative vote of two-thirds of the authorized membership of the board of directors of the authority, the authority may direct the Georgia Environmental Finance Authority to issue revenue bonds, bonds, notes, loans, credit agreements, or other obligations or facilities to finance, in whole or in part, any project or the cost of any project of the authority wholly or partly within the geographic area over which the authority has jurisdiction, by means of a loan, extension of credit, or grant from the Georgia Environmental Finance Authority to the authority, on such terms or conditions as shall be concluded between the two authorities.

(c) The Georgia Environmental Finance Authority shall be subordinate to the authority in all respects, with respect to authority projects, within the geographic area over which the authority has jurisdiction; and, in the event of any conflict with the provisions of Chapter 23 of this title, the provisions of this chapter shall prevail in all respects. It is expressly provided, however, that nothing in this Code section and nothing in this chapter shall be construed to permit in any manner the alteration, elimination, or impairment of any term, provision, covenant, or obligation imposed on any state authority, including but not limited to the Georgia Environmental Finance Authority, the State Road and Tollway Authority, the Georgia Regional Transportation Authority, or the Georgia Rail Passenger Authority, for the benefit of any owner or holder of any bond, note, or other obligation of any such authority.



§ 50-32-16. Utilization of appropriated funds

Notwithstanding any provision of law to the contrary, funds appropriated to or otherwise obtained by the Department of Transportation pursuant to Article III, Section IX, Paragraph VI(b) of the Constitution of this state and paragraphs (2) and (7) of subsection (a) of Code Section 32-2-2 shall not be utilized for designation, improvement, or construction of any land public transportation system or any part of the state highway system lying within the boundaries of a county whose special district created pursuant to this chapter has been activated pursuant to the provisions of this chapter, unless such designation, improvement, or construction is safety related or has been conducted by or through, or approved by, the authority, or such funds are within categories applicable to state-wide inspection or improvement required for compliance with federal law or regulation.



§ 50-32-17. Power of eminent domain

(a) After the adoption by the authority of a resolution declaring that the acquisition of the real property described therein is necessary for the purposes of this chapter, the authority may exercise the power of eminent domain in the manner provided in Title 22; or it may exercise the power of eminent domain in the manner provided by any other applicable statutory provisions for the exercise of such power; provided, however, that the provisions of Article 7 of Chapter 16 of this title shall not be applicable to the exercise of the power of eminent domain by the authority. Property already devoted to public use may be acquired, except that no real property belonging to the state other than property acquired by or for the purposes of the Department of Transportation may be acquired without the consent of the state.

(b) Real property acquired by the authority in any manner for the purposes of this chapter shall not be subject to the exercise of eminent domain by any state department, division, board, bureau, commission, authority, or other agency or instrumentality of the executive branch of state government, or by any political subdivision of the state or any agency, authority, or instrumentality thereof, without the consent of the authority.



§ 50-32-18. Rights of authority

The authority shall have all rights afforded the state by virtue of the Constitution of the United States, and nothing in this chapter shall be construed to remove any such rights.



§ 50-32-19. Liability of authority

Neither the members of the authority nor any officer or employee of the authority acting on behalf thereof, while acting within the scope of his or her authority, shall be subject to any liability resulting from:

(1) The construction, ownership, maintenance, or operation of any project financed with the assistance of the authority;

(2) The construction, ownership, maintenance, or operation of any project, facility, or undertaking authorized by the authority and owned by a local government; or

(3) Carrying out any of the powers expressly given in this chapter.



§ 50-32-20. Access to all books, records, and other information resources; assistance of personnel; use of facilities, vehicles, aircraft, and other equipment

(a) Upon request of the board of the authority, the Department of Transportation and the Department of Natural Resources shall provide to the authority and its authorized personnel and agents access to all books, records, and other information resources available to those departments which are not of a commercial proprietary nature and shall assist the authority in identifying and locating such information resources. Reimbursement for costs of identification, location, transfer, or reproduction of such information resources, including personnel costs incurred by the respective departments for such purposes, shall be made by the authority to those respective departments.

(b) The authority may request from time to time, and the Department of Transportation and the Department of Natural Resources shall provide as permissible under the Constitution and laws of this state, the assistance of personnel and the use of facilities, vehicles, aircraft, and equipment of those departments, and reimbursement for all costs and salaries thereby incurred by the respective departments shall be made by the authority to those respective departments.






Article 3 - Funding

§ 50-32-30. Funding resources

In accomplishing its purposes pursuant to the provisions of this chapter, the authority may utilize, unless otherwise prohibited by law, any combination of the following funding resources:

(1) Revenue bonds as authorized by this chapter;

(2) Guaranteed revenue bonds as authorized by this chapter;

(3) Funds obtained in a special district created and activated pursuant to this chapter, for the purposes of providing local land transportation and air quality services within such district or, by contract with, between, and among local governments within such special districts, throughout such districts;

(4) Moneys borrowed by the authority pursuant to the provisions of this chapter;

(5) Such federal funds as may from time to time be made available to the authority or for purposes coincident with the purposes of the authority within the territory over which the authority has jurisdiction; and

(6) Such grants or contributions from persons, firms, corporations, or other entities as the authority may receive from time to time.



§ 50-32-31. Revenue bonds

(a)(1) The authority shall have the power and is authorized at one time or from time to time to provide by one or more authorizing resolutions for the issuance of revenue bonds, but the authority shall not have the power to incur indebtedness under this subsection in excess of the cumulative principal sum of $1 billion but excluding from such limit bonds issued for the purpose of refunding bonds which have been previously issued. The authority shall have the power to issue such revenue bonds and the proceeds thereof for the purpose of paying all or part of the costs of any project or undertaking which is for the purpose of exercising the powers delegated to it by this chapter, and the construction and provision of such installations and facilities as the authority may from time to time deem advisable to construct or contract for those purposes, as such undertakings and facilities shall be designated in the resolution of the board of directors authorizing the issuance of such bonds.

(2) The revenue bonds and the interest payable thereon shall be exempt from all taxation within the state imposed by the state or any county, municipal corporation, or other political subdivision of the state.

(b) In addition, the authority shall have the power and is authorized to issue bonds in such principal amounts as the authority deems appropriate, such bonds to be primarily secured by a pool of obligations issued by local governments when the proceeds of the local government obligations are applied to projects of the authority.

(c) The authority shall have the power from time to time to refund any bonds by the issuance of new bonds whether the bonds to be refunded have or have not matured and may issue bonds partly to refund bonds then outstanding and partly for any other corporate purpose.

(d) Bonds issued by the authority may be general or limited obligations payable solely out of particular revenues or other moneys of the authority as may be designated in the proceedings of the authority under which the bonds shall be authorized to be issued, subject to any agreements entered into between the authority and state agencies, local government, or private parties and subject to any agreements with the owners of outstanding bonds pledging any particular revenues or moneys.

(e)(1) The authority is authorized to obtain from any department, agency, or corporation of the United States of America or governmental insurer, including the state, any insurance or guaranty, to the extent now or hereafter available, as to or for the payment or repayment of interest or principal, or both, or any part thereof on any bonds or notes issued by the authority or on any obligations of federal, state, or local governments purchased or held by the authority; and to enter into any agreement or contract with respect to any such insurance or guaranty, except to the extent that the same would in any way impair or interfere with the ability of the authority to perform and fulfill the terms of any agreement made with the owners of the bonds or notes of the authority.

(2) Bonds issued by the authority shall be authorized by resolution of the authority, be in such denominations, bear such date or dates, and mature at such time or times as the authority determines to be appropriate, except that bonds and any renewal thereof shall mature within 25 years of the date of their original issuance. Such bonds shall be subject to such terms of redemption, bear interest at such rate or rates payable at such times, be in registered form or book-entry form through a securities depository, or both, as to principal or interest or both principal and interest, carry such registration privileges, be executed in such manner, be payable in such medium of payment at such place or places, and be subject to such terms and conditions as such resolution of the authority may provide; provided, however, in lieu of specifying the rate or rates of interest which the bonds to be issued by an authority are to bear, the resolution of the authority may provide that the bonds when issued will bear interest at a rate not exceeding a maximum per annum rate of interest which may be fixed or may fluctuate or otherwise change from time to time as specified in the resolution or may state that, in the event the bonds are to bear different rates of interest for different maturity dates, none of such rates will exceed the maximum rate, which rate may be fixed or may fluctuate or otherwise change from time to time, as specified. Bonds may be sold at public or private sale for such price or prices as the authority shall determine.

(3) Any resolution or resolutions authorizing bonds or any issue of bonds may contain provisions which may be a part of the contract with the owners of the bonds thereby authorized as to:

(A) Pledging all or part of its revenues, together with any other moneys, securities, contracts, or property, to secure the payment of the bonds, subject to such agreements with bond owners as may then exist;

(B) Setting aside of reserves and the creation of sinking funds and the regulation and disposition thereof;

(C) Limiting the purpose to which the proceeds from the sale of bonds may be applied;

(D) Limiting the right of the authority to restrict and regulate the use of any project or part thereof in connection with which bonds are issued;

(E) Limiting the issuance of additional bonds, the terms upon which additional bonds may be issued and secured, and the refunding of outstanding or other bonds;

(F) Setting the procedure, if any, by which the terms of any contract with bond owners may be amended or abrogated, including the proportion of bond owners which must consent thereto and the manner in which such consent may be given;

(G) Creating special funds into which any revenues or other moneys may be deposited;

(H) Setting the terms and provisions of any trust, deed, or indenture or other agreement under which the bonds may be issued;

(I) Vesting in a trustee or trustees such properties, rights, powers, and duties in trust as the authority may determine;

(J) Defining the acts or omissions to act which may constitute a default in the obligations and duties of the authority to the bond owners and providing for the rights and remedies of the bond owners in the event of such default, including as a matter of right the appointment of a receiver; provided, however, that such rights and remedies shall not be inconsistent with the general laws of the state and other provisions of this chapter;

(K) Limiting the power of the authority to sell or otherwise dispose of any environmental facility or any part thereof or other property, including municipal bonds held by it;

(L) Limiting the amount of revenues and other moneys to be expended for operating, administrative, or other expenses of the authority;

(M) Providing for the payment of the proceeds of bonds, obligations, revenues, and other moneys to a trustee or other depository and for the method of disbursement thereof with such safeguards and restrictions as the authority may determine; and

(N) Establishing any other matters of like or different character which in any way affect the security for the bonds or the rights and remedies of bond owners.

(4) In addition to the powers conferred upon the authority to secure its bonds, the authority shall have power in connection with the issuance of bonds to enter into such agreements as the authority may deem necessary, consistent, or desirable concerning the use or disposition of its revenues or other moneys or property, including the mortgaging of any property and the entrusting, pledging, or creation of any other security interest in any such revenues, moneys, or property and the doing of any act, including refraining from doing any act, which the authority would have the right to do in the absence of such agreements. The authority shall have power to enter into amendments of any such agreements within the powers granted to the authority by this chapter and to perform such agreements. The provisions of any such agreements may be made a part of the contract with the owners of bonds of the authority.

(5) Any pledge of or other security interest in revenues, moneys, accounts, contract rights, general intangibles, or other personal property made or created by the authority shall be valid, binding, and perfected from the time when such pledge is made or other security interest attaches without any physical delivery of the collateral or further act, and the lien of any such pledge or other security interest shall be valid, binding, and perfected against all parties having claims of any kind in tort, contract, or otherwise against the authority irrespective of whether or not such parties have notice thereof. No instrument by which such a pledge or security interest is created nor any financing statement need be recorded or filed.

(6) All bonds issued by the authority shall be executed in the name of the authority by the chairperson and secretary of the authority and shall be sealed with the official seal or a facsimile thereof. The facsimile signature of the chairperson and the secretary of the authority may be imprinted in lieu of the manual signature if the authority so directs. Bonds bearing the manual or facsimile signature of a person in office at the time such signature was signed or imprinted shall be fully valid, notwithstanding the fact that before or after delivery thereof such person ceased to hold such office.

(7) Prior to the preparation of definitive bonds, the authority may issue interim receipts, interim certificates, or temporary bonds exchangeable for definitive bonds upon the issuance of the latter; the authority may provide for the replacement of any bond which shall become mutilated or be destroyed or lost.

(8) All bonds issued by the authority under this chapter may be executed, confirmed, and validated under and in accordance with Article 3 of Chapter 82 of Title 36, except as otherwise provided in this chapter.

(9) The venue for all bond validation proceedings pursuant to this chapter shall be Fulton County, and the Superior Court of Fulton County shall have exclusive final court jurisdiction over such proceedings.

(10) Bonds issued by the authority shall have a certificate of validation bearing the facsimile signature of the clerk of the Superior Court of Fulton County and shall state the date on which said bonds were validated; and such entry shall be original evidence of the fact of judgment and shall be received as original evidence in any court of this state.

(11) The authority shall reimburse the district attorney for his or her actual costs, if any, associated with the bond validation proceedings. The fees payable to the clerk of the Superior Court of Fulton County for validation shall be as follows for each bond, regardless of the denomination of such bond:

(A) Fifty cents each for the first 100 bonds;

(B) Twenty-five cents each for the next 400 bonds; and

(C) Ten cents for each such bond over 500.

(12) Whether or not the bonds of the authority are of such form and character as to be negotiable instruments, the bonds are made negotiable instruments within the meaning of and for all the purposes of Georgia law subject only to the provisions of the bonds for registration.

(13) Neither the members of the authority nor any person executing bonds shall be liable personally thereon or be subject to any personal liability or accountability solely by reason of the issuance thereof.

(14) The authority, subject to such agreements with bond owners as then may exist, shall have power out of any moneys available therefor to purchase bonds of the authority, which shall thereupon be canceled, at a price not in excess of the following:

(A) If the bonds are then redeemable, the redemption price then applicable plus accrued interest to the next interest payment date; or

(B) If the bonds are not then redeemable, the redemption price applicable on the first date after such purchase upon which the bonds become subject to redemption, plus accrued interest to the next interest payment date.

(15) In lieu of specifying the rate or rates of interest which bonds to be issued by the authority are to bear, the notice to the district attorney or the Attorney General, the notice to the public of the time, place, and date of the validation hearing, and the petition and complaint for validation may state that the bonds when issued will bear interest at a rate not exceeding a maximum per annum rate of interest, which rate may be fixed or may fluctuate or otherwise change from time to time, specified in such notices and petition and complaint or may state that, in the event the bonds are to bear different rates of interest for different maturity dates, none of such rates will exceed the maximum rate, which rate may be fixed or may fluctuate or otherwise change from time to time, so specified; provided, however, that nothing in this Code section shall be construed as prohibiting or restricting the right of the authority to sell such bonds at a discount, even if in doing so the effective interest cost resulting therefrom would exceed the maximum per annum interest rate specified in such notices and in the petition and complaint.



§ 50-32-32. Guaranteed revenue bonds

(a) The authority shall have the power and is authorized to issue guaranteed revenue bonds in a maximum aggregate principal amount not to exceed $1 billion, under the terms and conditions set forth in this chapter, pursuant to the provisions of Article 2 of Chapter 17 of this title, which bonds shall constitute guaranteed revenue debt under Article VII, Section IV, Paragraph III of the Constitution of this state. The General Assembly hereby finds and determines that such issue will be self-liquidating over the life of the issue, and declares its intent to appropriate an amount equal to the highest annual debt service requirements for such issue. The proceeds of such bonds and the investment earnings thereon shall be used to finance land public transportation facilities or systems, including any costs of such projects.

(b) The guaranteed revenue bonds and the interest payable thereon shall be exempt from all taxation within the state imposed by the state or any county, municipal corporation, or other political subdivision of the state.



§ 50-32-33. Bonds are made securities

The bonds of the authority are made securities in which all public officials and bodies of the state and all counties and municipalities, all insurance companies and associations, and other persons carrying on an insurance business, all banks, bankers, trust companies, savings banks, and savings associations, including savings and loan associations, investment companies and other persons carrying on a banking business, and administrators, guardians, executors, trustees, and other fiduciaries and all other persons whatsoever, who are now or may hereafter be authorized to invest in bonds or other obligations of the state, may properly and legally invest funds including capital in their control or belonging to them. The bonds are also made securities which may be deposited with and may be received by all public officers and bodies of this state and all counties and municipalities for any purposes for which the deposit of bonds or other obligations of this state are now or hereafter may be authorized.



§ 50-32-34. Pledge by the state

The State of Georgia does pledge to and agree with the owners of any bonds issued by the authority pursuant to this chapter that the state will not alter or limit the rights vested in the authority to fulfill the terms of any agreement made with or for the benefit of the owners of bonds or in any way impair the rights and remedies of bond owners until the bonds, together with the interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of such owners, are fully met and discharged or funds for the payment of such are fully provided. The authority is authorized to include this pledge and agreement of the state in any agreement with bond owners.



§ 50-32-35. Applicability of Chapter 5 of Title 10

The offer, sale, or issuance of bonds, notes, or other obligations by the authority shall not be subject to regulation under Chapter 5 of Title 10, known as the "Georgia Uniform Securities Act of 2008." No notice, proceeding, or publication except those required in this chapter shall be necessary to the performance of any act authorized in this chapter; nor shall any such act be subject to referendum.



§ 50-32-36. State immune from obligations or indebtedness created by authority

No bonds, notes, or other obligations of and no indebtedness incurred by the authority, other than guaranteed revenue bonds, shall constitute an indebtedness or obligation or a pledge of the faith and credit of the State of Georgia or of its agencies; nor shall any act of the authority in any manner constitute or result in the creation of an indebtedness of the state or its agencies or a cause of action against the state or its agencies; provided, however, the state, to the extent permitted by its Constitution, may guarantee payment of such bonds, notes, or other obligations as guaranteed revenue debt.



§ 50-32-37. Legislative findings; bonds, notes, or other obligations issued by the authority exempt from taxation

It is found, determined, and declared that the creation of this authority and the carrying out of its corporate purposes is in all respects for the benefit of the people of the state and that the authority is an institution of purely public charity and will be performing an essential governmental function in the exercise of the power conferred upon it by this chapter. For such reasons the state covenants with the owners from time to time of the bonds, notes, and other obligations issued under this chapter that the authority shall not be required to pay any taxes or assessments imposed by the state or any of its counties, municipal corporations, political subdivisions, or taxing districts upon any property acquired by the authority or under its jurisdiction, control, possession, or supervision or leased by it to others, or upon its activities in the operation or maintenance of any such property or on any income derived by the authority in the form of fees, recording fees, rentals, charges, purchase price, installments, or otherwise, and that the bonds, notes, and other obligations of the authority, their transfer, and the income therefrom shall at all times be exempt from taxation within the state. The tax exemption provided in this chapter shall include an exemption from sales and use tax on property purchased by the authority or for use by the authority.



§ 50-32-38. Issuance of bonds or other obligations subject to approval of commission

The issuance of any bond, revenue bond, note, or other obligation or incurring of debt, public or otherwise, by the authority must be approved by the commission established by Article VII, Section IV, Paragraph VII of the Constitution of the State of Georgia of 1983 or its successor.



§ 50-32-39. Limitation of indebtedness

No bonded indebtedness of any kind shall be incurred by the authority or on behalf of the authority by the Georgia Environmental Finance Authority at any time when the highest aggregate annual debt service requirements of the state for the then current fiscal year or any subsequent fiscal year for outstanding general obligation debt and guaranteed revenue debt, including the proposed debt and treating it as state general obligation debt or guaranteed revenue debt for purposes of calculating debt limitations under this Code section, and the highest aggregate annual payments for the then current fiscal year or any subsequent fiscal year of the state under all contracts then in force to which the provisions of the second paragraph of Article IX, Section VI, Paragraph I(a) of the Constitution of 1976 are applicable, exceed 7.5 percent of the total revenue receipts, less refunds of the state treasury in the fiscal year immediately preceding the fiscal year in which any such debt is to be incurred.






Article 4 - Local Government Services

§ 50-32-50. Local government services approval and funding

(a) Any local government which is within the geographic area over which the authority has jurisdiction or which is within any county for which a special district has been otherwise activated pursuant to this chapter may provide, subject to the authorization of the authority as provided for in this chapter, within the territorial limits of the special district authorized by this chapter local government services consisting of land public transportation and air quality control, consistent with the terms of any authorizing resolution of the authority and, further, consistent with the regional plan or plans approved by the authority pursuant to its delegated powers if such plans are applicable to such local government's territory. In providing such local services in such special district pursuant to the provisions of this chapter, the local government shall utilize one or more of the funding mechanisms enumerated in Article IX, Section II, Paragraph VI of the Constitution of this state for the purpose of funding, in whole or in part, only the local government services authorized by this chapter, and such services may be provided, in whole or in part, pursuant to a contract between one or more local governments within a special district activated pursuant to this chapter.

(b) Projects and facilities for the provision of local government services through special districts authorized by this chapter shall be planned by the authority consistent with approved regional plans, where applicable, and may be designed, constructed, managed, operated, and funded by the authority in whole or in part.



§ 50-32-51. Lease agreements

(a) For the purposes of this Code section, the term "lease agreement" shall mean and include a lease, operating lease rental agreement, usufruct, sale and lease back, or any other lease agreement having a term of not more than 50 years and concerning real, personal, or mixed property, any right, title, or interest therein by and between the state, the authority, a local government, or any combination thereof.

(b) A local government by resolution of its governing body may enter into a lease agreement for the provision of land public transportation or air quality services utilizing facilities owned by the authority upon such terms and conditions as the authority shall determine to be reasonable including, but not limited to, the reimbursement of all costs of construction and financing and claims arising therefrom.

(c) No lease agreement shall be deemed to be a contract subject to any law requiring that a contract shall be let only after receipt of competitive bids.

(d) Any lease agreement may provide for the construction of such land public transportation or air quality facility by the local government as agent for the authority. In such event, all contracts for such construction shall be let by such local government in accordance with the provisions of law otherwise applicable to the letting of such contracts by such local government and with the provisions of state law pertaining to prevailing wages, labor standards, and working hours. Any such lease agreement may contain provisions by which such local government shall indemnify the authority against any and all damages resulting from acts or omissions to act on the part of such local government or its officers, agents, or employees in constructing such facility or facilities, in letting any contracts in connection therewith, or in operating and maintaining the same.

(e) Any lease agreement executed by the authority directly with any local government may provide at the termination thereof that title to the land public transportation or air quality facility project shall vest in the local government or its successor in interest, if any, free and clear of any liens or encumbrances created in connection with any contract or bonds, revenue bonds, notes, or other obligations involving the authority.

(f) Any lease agreement directly between the state or authority and a local government may contain provisions requiring the local government to perform any or all of the following:

(1) In the case of a land public transportation facility, to establish and collect rates, fees, and charges so as to produce revenues sufficient to pay all or a specified portion of:

(A) The costs of operation, maintenance, renewal, replacement, and repairs of the land public transportation facility of such local government; and

(B) Outstanding bonds, revenue bonds, notes, or other obligations incurred for the purposes of such land public transportation facility and to provide for the payment of all amounts as they shall become due and payable under the terms of such lease agreement, including amounts for the creation and maintenance of any required reserves;

(2) In the case of an air quality facility, to establish and collect rents, rates, fees, and charges so as to produce revenues sufficient to pay all or a specified portion of:

(A) The costs of operation, maintenance, renewal, and repairs of the air quality facility of such local government; and

(B) Outstanding bonds, revenue bonds, notes, or other obligations incurred for the purposes of such air quality facility and to provide for the payment of all amounts as they shall become due and payable under the terms of such lease agreement, including amounts for the creation and maintenance of any required reserves;

(3) To create and maintain reasonable reserves or other special funds;

(4) To create and maintain a special fund or funds as additional security for the punctual payment of any rentals due under such lease agreement and for the deposit therein of such revenues as shall be sufficient to pay said lease rentals and any other amounts becoming due under such lease agreements as the same shall become due and payable; or

(5) To perform such other acts and take such other action as may be deemed necessary and desirable by the authority to secure the complete and punctual performance by such local government of such lease agreements and to provide for the remedies of the authority in the event of a default by such local government in such payment.



§ 50-32-52. Grants or loans to local government

(a) The authority may make grants or loans to a local government to pay all or any part of the cost of a project. In the event the local government agrees to accept such grants or loans, the authority may require the local government to issue bonds or revenue bonds as evidence of such grants or loans. The authority and a local government may enter into such loan commitments and option agreements as may be determined appropriate by the authority.

(b) The authority may require as a condition of any grant or loan to a local government that such local government shall perform any or all of the following:

(1) In the case of grants or loans for a land public transportation or air quality facility, establish and collect rates, fees, and charges so as to produce revenues sufficient to pay all or a specified portion of:

(A) Costs of operation, maintenance, replacement, renewal, and repairs; and

(B) Outstanding indebtedness incurred for the purposes of such facility, including the principal of and interest on the bonds, revenue bonds, notes, or other obligations issued by the local government, as the same shall become due and payable, and to create and maintain any required reserves;

(2) In the case of loans for an air quality facility, establish and collect rents, rates, fees, and charges so as to produce revenues sufficient to pay all or a specified portion of:

(A) Costs of operation, maintenance, renewal, replacement, and repairs of the air quality facility of such local government; and

(B) Outstanding indebtedness incurred for the purposes of such air quality facility, including the principal of and interest on the bonds, revenue bonds, notes, or other obligations issued by the local government, as the same shall become due and payable, and to create and maintain any required reserves;

(3) Create and maintain a special fund or funds, as additional security for the payment of the principal of such revenue bonds and the interest thereon and any other amounts becoming due under any agreement, entered into in connection therewith and for the deposit therein of such revenues as shall be sufficient to make such payment as the same shall become due and payable;

(4) Create and maintain such other special funds as may be required by the authority; and

(5) Perform such other acts, including the conveyance of real and personal property together with all right, title, or interest therein to the authority, or take other actions as may be deemed necessary or desirable by the authority to secure the payment of the principal of and interest on such bonds, revenue bonds, notes, or other obligations and to provide for the remedies of the authority in the event of any default by such local government in such payment.

(c) All local governments issuing and selling bonds, revenue bonds, notes, or other obligations to the authority are authorized to perform such acts, take such action, adopt such proceedings, and to make and carry out such contracts with the authority as may be contemplated by this chapter.

(d) In connection with the making of any loan authorized by this chapter, the authority may fix and collect such fees and charges including, but not limited to, reimbursement of all costs of financing by the authority, as the authority shall determine to be reasonable. Neither the Public Service Commission nor any local government or state agency shall have jurisdiction over the authority's power over the regulation of such fees or charges.



§ 50-32-53. Effect of failure to implement local government services on state and federal grants

(a) No local government which, upon the activation of a special district created by this chapter, fails or refuses to plan, coordinate, and implement local government services in such special district as provided for in this chapter and authorized pursuant to a resolution of the authority shall be eligible for any state grant of any kind whatsoever except such grants as may be related directly to the physical and mental health, education, and police protection of its residents, nor shall any funds appropriated to or otherwise obtained by the Department of Transportation pursuant to Article III, Section IX, Paragraph VI(b) of the Constitution of this state and paragraphs (2) and (7) of subsection (a) of Code Section 32-2-2 be utilized for designation, improvement, funding, or construction of any land public transportation system or any part of the state highway system lying within the boundaries of such local government's jurisdiction, or for the nonsafety related maintenance of any land public transportation system, highway, road, or bridge operating or located within such local government's jurisdictional boundaries, nor shall such local government be permitted to receive federal grants or funds for any such purpose, unless such funds are within categories applicable to state-wide inspection or improvement required for compliance with federal law or regulation.

(b) By resolution, the authority may restore eligibility for funding and receipt of grants denied pursuant to the provisions of subsection (a) of this Code section where such local government demonstrates to the satisfaction of the authority that it is taking or shall take appropriate action to cooperate with the authority.



§ 50-32-54. Failure of local government to collect and remit amounts due to authority

(a) In the event of a failure of any local government to collect and remit in full all amounts due to the authority and all amounts due to others, which involve the credit or guarantee of the authority or of the state, on the date such amounts are due under the terms of any bond, revenue bond, note, or other obligation of the local government, it shall be the duty of the authority to notify the state treasurer who shall withhold all funds of the state and all funds administered by the state, its agencies, boards, and instrumentalities allotted to such local government, excluding funds for education purposes, until such local government has collected and remitted in full all sums due and cured or remedied all defaults on any such bond, revenue bond, note, or other obligation.

(b) Nothing contained in this Code section shall mandate the withholding of funds allocated to a local government which would violate contracts to which the state is a party, the requirements of federal law imposed on the state, or judgments of any court binding the state.






Article 5 - Allocation of Funds by Department of Transportation

§ 50-32-60. Department of Transportation's allocation of funds unaltered

The prohibition of expenditures or withholding of funds for public road or other public transportation purposes by the authority pursuant to any provision of this chapter shall not alter the Department of Transportation's budgeted or programmed allocation of state or federal funds among congressional districts pursuant to Code Section 32-5-30.






Article 6 - Construction of Chapter

§ 50-32-70. Chapter to be liberally construed

This chapter, being for the welfare of this state and its inhabitants, shall be liberally construed to effect the purposes specified in this chapter.



§ 50-32-71. Exemption of buses, motor vehicles, and rapid rail systems of the authority from motor carrier regulations

No provision of Chapter 1 of Title 40 shall apply to any bus, other motor vehicle, or rapid rail system of the authority which provides transit services.









Chapter 33 - Year 2000 Readiness

§§ 50-33-1 through 50-33-6.

Reserved. Repealed by Ga. L. 1999, p. 161, § 3, effective December 31, 2001.






Chapter 34 - Onegeorgia Authority

§ 50-34-1. Short title

(a) This chapter shall be known and may be cited as the "OneGeorgia Authority Act."

(b) The General Assembly finds that:

(1) Despite the overall prosperity of the State of Georgia, the economic prosperity and development of rural Georgia has lagged behind that of the urban areas of the state.

(2) It is declared to be the public policy of this state to promote the health, welfare, safety, and economic security of the rural citizens of the state through the development and retention of employment opportunities in rural areas and the enhancement of the infrastructures which accomplish that goal.

(3) The public policies of this state as set forth in this Code section cannot be fully attained without the use of public financing and financial assistance, either direct or indirect; and such public financing can best be provided by the creation of a rural economic development authority having as its members certain public officers and officials whose attentions and efforts will thereby be focused on the prosperity of rural Georgia.



§ 50-34-2. Definitions

As used in this chapter, the term:

(1) "Authority" means the OneGeorgia Authority or any subsidiary corporation created by the board of directors of the OneGeorgia Authority pursuant to this chapter.

(2) "Bonds" or "revenue bonds" means any bonds, revenue bonds, notes, interim certificates, bond or revenue anticipation notes, or other evidences of indebtedness of the authority issued under this chapter, including, without limitation, obligations issued to refund any of the foregoing, notwithstanding that such bonds may be secured by the full faith and credit of a business, enterprise, or federal tobacco settlement proceeds paid to the State of Georgia.

(3) "Business" means any lawful activity engaged in for profit or not for profit, whether organized as a corporation; a partnership, either general or limited; a sole proprietorship; an educational institution; or otherwise.

(4) "Cost of project," "cost of any project," or "cost of an enterprise" means, as the context may require, all, including but without limiting the generality of the foregoing, of the following:

(A) All costs of acquisition, by purchase or otherwise, and all costs of installation, modification, repair, reconditioning, renovation, remodeling, extension, rehabilitation, or preservation incurred in connection with any project or part of any project;

(B) All costs of real property, fixtures, equipment, or personal property used in or in connection with or necessary or convenient for any project or any facility or facilities related thereto, including, but not limited to, cost of land, interests in land, options to purchase, estates for years, easements, rights, improvements, water rights, and connections for utility services; the cost of fees, franchises, permits, approvals, licenses, and certificates or the cost of securing any of the foregoing; the cost of preparation of any application therefor; and the cost of all fixtures, machinery, equipment, furniture, and other property used in connection with or necessary or convenient for any project or facility;

(C) All financing charges, including, but not limited to, premiums and prepayment penalties; interest accrued or to accrue prior to and up to three years after the acquisition, installation, financing, or commencement of a project and any other cost related to a project up to three years after such acquisition, installation, financing, refinancing, or commencement; any loan or loan guarantee fees; and any fees paid to or which accrue to the authority regardless of the timing of such fees, prior to, during the operation of, or after the acquisition, installation, financing, refinancing, or commencement of a project;

(D) The cost of architectural, engineering, legal, financing, surveying, planning, environmental reports and inspections, accounting services, and any and all other necessary technical personnel or other expenses necessary or incident to planning, providing, or determining the need for or the feasibility or practicability of a project or financial assistance to or financing of a project;

(E) All fees for legal, accounting, bond, underwriting, trustee, paying agent, option provider, credit enhancement, and fiscal agent services for bondholders under any bond resolution, trust agreement, indenture, or similar instrument or agreement and all expenses incurred by any of the above;

(F) The cost of plans and specifications for any project;

(G) The cost of title insurance and title examinations with respect to any project;

(H) Administrative costs, expenses, and fees rendered or incurred with respect to any project;

(I) The cost of the establishment of any reserves, including, but not limited to, any sinking fund and debt service reserves;

(J) All costs of servicing any loans made or acquired;

(K) The cost of the authority incurred in connection with providing a project, including reasonable sums to reimburse the authority for time spent by its agents or employees in providing and financing a project; and

(L) The cost paid or incurred for the administration of any program for the purchase or lease of or the making of loans for a project by the authority and any program for the sale or lease of or making of loans for a project to any business, enterprise, local government, or any other person.

(5) "Enterprise" means a business engaged in manufacturing, producing, processing, assembling, repairing, extracting, warehousing, handling, or distributing any agricultural, manufactured, mining, or industrial product or any combination of the foregoing; a business engaged in furnishing or facilitating communications, computer services, research, or transportation; a business engaged in tourism; a business engaged in commercial or retail sales or service; a business engaged in construction; and corporate and management offices and services provided in connection with any of the foregoing, in isolation or in any combination that involves, in each case, either the creation of new or additional employment, the retention of existing employment or payroll, or the increase of average payroll for employees of such enterprise.

(6) "Facilities" means any real property, personal property, or mixed property of any and every kind.

(7) "Local government" or "local governing authority" means any municipal corporation or county or any state or local authority, board, or political subdivision created by the General Assembly or pursuant to the Constitution and laws of this state.

(8) "Operating capital" means the cost of general operation and administration of a business for a temporary period, not to exceed one year.

(9) "Project" includes:

(A) Any one or more buildings or structures to be used in the production, manufacturing, processing, assembling, storing, or handling of any agricultural, manufactured, mining, or industrial product or any combination of the foregoing, in every case with all necessary or useful furnishings, machinery, equipment, parking facilities, landscaping, and facilities for outdoor storage, all as determined by the authority, which determination shall be final and not subject to review; and there may be included as part of any such project all improvements necessary to the full utilization thereof, including site preparation, roads and streets, sidewalks, water supply, outdoor lighting, belt line railroad sidings and lead tracks, bridges, causeways, terminals for railroad, automotive, and air transportation, transportation facilities incidental to the project, and the dredging and improving of harbors and waterways, none of which foregoing descriptive words shall be construed to constitute a limitation;

(B) The acquisition, construction, leasing, or equipping of new industrial facilities or the improvement, modification, acquisition, expansion, modernization, leasing, equipping, or remodeling of existing industrial facilities;

(C) The acquisition, construction, improvement, or modification of any property, real or personal, used as air or water pollution control facilities which the authority has determined is necessary for the operation of the industry or industries which the same is to serve and which is necessary for the public welfare, provided that, for the purposes of this subparagraph, the term "air pollution control facility" means any property used, in whole or in substantial part, to abate or control atmospheric pollution or contamination by removing, altering, disposing of, or storing atmospheric pollutants or contaminants, if such facility is in furtherance of applicable federal, state, or local standards for abatement or control of atmospheric pollutants or contaminants; and provided, further, that, for the purpose of this subparagraph, the term "water pollution control facility" means any property used, in whole or in substantial part, to abate or control water pollution or contamination by removing, altering, disposing of, or storing pollutants, contaminants, wastes, or heat, including the necessary intercepting sewers, outfall sewers, pumping, power, and other equipment, holding ponds, lagoons, and appurtenances thereto, if such facility is in the furtherance of applicable federal, state, or local standards for the abatement or control of water pollution or contamination;

(D) The acquisition, construction, improvement, or modification of any property, real or personal, used as or in connection with a sewage disposal facility or a solid waste disposal facility which the authority has determined is necessary for the operation of the industries which the same is to serve and which is necessary for the public welfare, provided that, for the purposes of this subparagraph, the term "sewage disposal facility" means any property used for the collection, storage, treatment, utilization, processing, or final disposal of sewage; for the purposes of this subparagraph, the term "solid waste disposal facility" means any property used for the collection, storage, treatment, utilization, processing, or final disposal of solid waste; for the purposes of this subparagraph, the term "solid waste" means garbage, refuse, or other discarded solid materials, including solid waste materials resulting from industrial and agricultural operations and from community activities but does not include solids or dissolved materials in domestic sewage or other significant pollutants in water resources, such as salt, dissolved or suspended solids in industrial waste-water effluents, and dissolved materials in irrigation return flows; for the purposes of this subparagraph, the word "garbage" includes putrescible wastes, including animal and vegetable matters, animal offal and carcasses, and recognizable industrial by-products but excludes sewage and human wastes; and for the purposes of this subparagraph, the word "refuse" includes all nonputrescible wastes;

(E) The acquisition, construction, leasing, or financing of:

(i) An office building facility and related real and personal property for use by the authority or by any business, nonprofit, or charitable corporation, association, or similar entity which will further the development of trade, commerce, industry, or employment opportunities in this state and which shall be adjacent to or used in conjunction with any other existing or proposed project defined in this paragraph, which existing or proposed project is used or intended to be used by the authority or by such business or charitable corporation, association, or similar entity;

(ii) A separate office building facility and related real and personal property for use by the authority or by any business or charitable corporation, association, or similar entity which will further the development of trade, commerce, industry, or employment opportunities in this state; or

(iii) Any real or personal property to be used by a charitable corporation, association, or similar entity which will further the development of trade, commerce, industry, or employment opportunities in this state;

(F) The acquisition, construction, equipping, improvement, modification, or expansion of any property, real or personal, for use by an enterprise; and

(G) The acquisition, construction, installation, modification, renovation, or rehabilitation of land, interest in land, buildings, structures, facilities, or other improvements and the acquisition, installation, modification, renovation, rehabilitation, or furnishing of fixtures, machinery, equipment, furniture, or other property of any nature whatsoever used on, in, or in connection with any such land, interest in land, building, structure, facility, or other improvement, all for the essential public purpose of the development of trade, commerce, industry, and employment opportunities. A project may be for any industrial, commercial, business, office, parking, public, or other use, provided that a majority of the members of the authority determines, by a duly adopted resolution, that the project and such uses thereof would further the public purpose of this chapter.



§ 50-34-3. Creation, membership, power, and authority of OneGeorgia Authority

(a) There is created a body corporate and politic to be known as the OneGeorgia Authority which shall be deemed to be an instrumentality of the state, and not a state agency, and a public corporation performing an essential governmental function.

(b) The authority shall consist of the Governor, who shall serve as chair of the authority; the Lieutenant Governor, who shall serve as vice chair of the authority; the director of the Office of Planning and Budget, who shall serve as secretary of the authority; the commissioner of community affairs; the commissioner of economic development; and the commissioner of revenue.

(c) Except for the authorization of the issuance of bonds, the authority may delegate to the executive director such powers and duties as it may deem proper.

(d) The Governor shall appoint an executive director of the authority whose compensation shall be fixed by the authority.

(e) No part of the funds of the authority shall inure to the benefit of or be distributed to its members or officers or other private persons, except that the authority shall be authorized and empowered to pay reasonable compensation for services rendered and to reimburse expenses incurred. In addition, the authority shall be authorized and empowered to make loans and grants, allocate credits, provide financial assistance, and otherwise exercise its other powers in furtherance of its corporate purposes. No such loans or grants or financial assistance shall be made to, no credits shall be allocated to, and no property shall be purchased or leased from or sold, leased, or otherwise disposed of to any member or officer of the authority in his or her individual capacity or by virtue of partnership or ownership of a for profit corporation. This subsection does not preclude loans or grants to, financial assistance or allocation of credit to, or purchase or lease from or sale, lease, or disposal of property to any subsidiary corporation of the authority.

(f) The Attorney General shall provide legal services for the authority, and, in connection therewith, Code Sections 45-15-13 through 45-15-16 shall be fully applicable.



§ 50-34-4. Limitation on the authority's liability

Neither the members of the authority nor any officer or employee of the authority acting in behalf thereof, while acting within the scope of his or her authority, is subject to any liability resulting from:

(1) The construction, ownership, maintenance, or operation of any project financed with the assistance of the authority; or

(2) Carrying out any of the powers given in this chapter.



§ 50-34-5. Powers of the authority vested in the members

(a) The powers of the authority shall be vested in the members of the board of directors in office from time to time; and a majority of members in office shall constitute a quorum for the transaction of any business and for the exercise of any power or function of the authority.

(b) Action may be taken and motions and resolutions adopted by the board at any meeting thereof by the affirmative vote of a majority of present and voting board members.

(c) No vacancy in the membership of the board shall impair the right of the members to exercise all the powers and perform all duties of the board.



§ 50-34-6. Powers of the authority

(a) The authority shall have any and all powers necessary or convenient to its usefulness in carrying out and effectuating the purposes and provisions of this chapter which are not in conflict with the Constitution of this state, including, but without limiting the generality of the foregoing, the following powers:

(1) To sue and be sued in contract and in tort and to complain and defend in all courts;

(2) To adopt and alter a corporate seal;

(3) To adopt, amend, and repeal bylaws, rules and regulations, and policies and procedures for the regulation of its affairs and the conduct of its business, the election and duties of officers and employees of the authority, and such other matters as the authority may determine;

(4) To appoint and select officers, agents, and employees, including professional and administrative staff and personnel, financial advisers, consultants, fiscal agents, trustees, and accountants and to fix their compensation and pay their expenses, including the power to contract with the Department of Community Affairs and any other department, agency, board, commission, or authority of state government for professional, technical, clerical, and administrative support as may be required;

(5) To procure or to provide insurance against any loss in connection with its programs, property, and other assets;

(6) To borrow money and to issue notes and bonds and other obligations to accomplish its public purposes and to provide for the rights of the lenders or holders thereof;

(7) To pledge, mortgage, convey, assign, hypothecate securities, or otherwise encumber any property of the authority, including, but not limited to, real property, fixtures, personal property, intangible property, revenues, income, charges, fees, or other funds and to execute any lease, trust indenture, trust agreement, resolution, agreement for the sale of the authority's bonds, loan agreement, mortgage, deed to secure debt, trust deed, security agreement, assignment, or other agreement or instrument as may be necessary or desirable, in the judgment of the authority, to secure any such bonds, which instruments or agreements may provide for foreclosure or forced sale of any property of the authority upon default in any obligation of the authority, either in payment of principal, premium, if any, or interest or in the performance of any term or condition contained in any such agreement or instrument; the state, on behalf of itself and each political subdivision, public body corporate and politic, or taxing district therein, waives any right it or such political subdivision, public body corporate and politic, or taxing district may have to prevent the forced sale or foreclosure of any property of the authority upon such default and agrees that any agreement or instrument encumbering such property may be foreclosed in accordance with law and the terms thereof;

(8) To extend credit, to make loans, to participate in the making of loans, to provide credit enhancement, and to provide or procure insurance;

(9) To collect fees and charges in connection with its bonds, loans, commitments, insurance, credit enhancement, and servicing, including, but not limited to, reimbursement of costs of financing;

(10) To sell loans, security interests, and other obligations of the authority at public or private sale; to negotiate modifications or alterations in loans, security interests, and other obligations of the authority; to foreclose on any security interest in default or commence any action to protect or enforce any right conferred upon it by any law, security agreement, deed of trust, deed to secure debt, contract, or other agreement; to bid for and purchase property which was the subject of such loan, security interest, or other obligation of the authority at any foreclosure or at any other sale; to acquire or take possession of such property; and to exercise any and all rights as provided by law or contract for the benefit or protection of the authority or holders of the authority's notes, bonds, or other obligations;

(11) To procure or to make and execute contracts, agreements, and other instruments, including interest rate swap or currency swap agreements, letters of credit, or other credit facilities or agreements, and to take such other actions and do such other things as the authority may deem appropriate to secure the payment of any loan, lease, or purchase payment owed to the authority or any bonds or other obligations issued by the authority, including the power to pay the cost of obtaining any such contracts, agreements, and other instruments;

(12) To receive and use the proceeds of any tax levied by the state or a local government or taxing district of the state enacted for the purposes of providing credit enhancement or for any other purpose for which the authority may use its own funds pursuant to this chapter;

(13) To receive and administer gifts, grants, and devises of money and property of any kind; to administer trusts; and to receive such part of the proceeds paid to the State of Georgia pursuant to funds received by the state pursuant to the settlement of the lawsuit filed by the state against certain tobacco companies (State of Georgia, et al. v. Philip Morris, Inc., et al., Civil Action #E-61692, V19/246 (Fulton County Superior Court, 19 December 9, 1998)), as the General Assembly shall from time to time appropriate for the purposes of the authority, and to sell, convey, or otherwise encumber such moneys appropriated from the proceeds of such settlement by capitalizing or securitizing the same and entering into contracts pertaining thereto in order to enable the authority, in its judgment, to better accomplish the purposes of this chapter;

(14) To acquire real and personal property in its own name to promote any of the public purposes of the authority or for the administration and operation of the authority;

(15) To provide and administer grant moneys for any of the public purposes of the authority and to comply with all conditions attached thereto;

(16) To contract for any period, not exceeding 50 years, with the state, any institution, department, agency, or authority of the state, or any local government within the state for the use by the authority of any facilities or services of any such entity or for the use by any such entity of any facilities or services of the authority, provided that such contracts shall deal with such activities and transactions as the authority and any such entity with which the authority contracts are authorized by law to undertake;

(17) To invest any accumulation of its funds, including, but without limiting the generality of the foregoing, funds received from the issuance of bonds and any sinking funds or reserves in any manner as it determines is in its best interests and to purchase its own bonds and notes;

(18) To hold title to any project financed by it, but it shall not be required to do so;

(19) To establish eligibility standards for financing and financial assistance and technical assistance authorized for projects under this chapter;

(20) To sell or otherwise dispose of unneeded or obsolete equipment or property of every nature and every kind;

(21) To lease as lessor any facility or any project for such rentals and upon such terms and conditions as the authority considers advisable and not in conflict with this chapter;

(22) To sell by installment or otherwise to sell by option or contract for sale and to convey all or any part of any item of any project or facility for such price and upon such terms and conditions as the authority considers advisable and which are not in conflict with this chapter;

(23) To manage property, intangible, real, and personal, owned by the authority or under its control by lease or by other means;

(24) To do any and all things necessary, desirable, convenient, or incidental for the accomplishment of the objectives of this chapter and to exercise any power usually possessed by private corporations performing similar functions which is not in conflict with the public purposes of the authority or the Constitution and laws of this state, including:

(A) The power to retain accounting and other financial services;

(B) The power to purchase all kinds of insurance, including, without limitation, insurance against tort liability and against risks of damage to property;

(C) The power to indemnify and hold harmless any parties contracting with the authority or its agents from damage to persons or property; and

(D) The power to act as self-insurer with respect to any loss or liability and to create insurance reserves;

(25) To incorporate one or more nonprofit corporations as subsidiary corporations of the authority for the purpose of carrying out any of the powers of the authority and to accomplish any of the purposes of the authority. Any such subsidiary corporation shall be a nonprofit corporation, a public body, a political subdivision of the state, and an instrumentality of the state and shall exercise essential governmental functions. Any subsidiary corporations created pursuant to this power shall be created pursuant to Chapter 3 of Title 14, the "Georgia Nonprofit Corporation Code," and the Secretary of State shall be authorized to accept such filings. The members of the board of directors of any such corporation shall be appointed by the authority and may include persons who are members of the authority; provided, however, that a majority of the members of the board of directors of any such corporation shall be persons who are not members of the authority and who are not officials or employees of the State of Georgia. Upon dissolution of any subsidiary corporation of the authority, any assets shall revert to the authority or to any successor to the authority or, failing such succession, to the State of Georgia. The authority shall not be liable for the debts or obligations or bonds of any subsidiary corporation or for the actions or omissions to act of any subsidiary corporation unless the authority expressly so consents;

(26) To lease any authority owned facilities or property or any state owned facilities or property which the authority is managing under contract with the state; and no such lease agreement shall be deemed to be a contract subject to any law requiring that contracts shall be let only after receipt of competitive bids;

(27) To provide advisory, technical, consultative, training, management, educational, project assistance, and other services related to the purposes of the authority to the state and any institution, department, agency, or authority of the state, to any local government, or to any nonprofit or for profit business, corporation, partnership, association, sole proprietorship, or other entity or enterprise and to enter into contracts with the foregoing, including without limitation the Department of Community Affairs, to provide such services; and the state, any institution, department, agency, or authority of the state, including without limitation the Department of Community Affairs, and any local government are authorized to enter into contracts with the authority for such services, to perform all duties required by the contract, and to pay for such services as may be provided them;

(28) To impose restrictive covenants which shall be deemed to be running with the land to any person, corporation, partnership, or other form of business entity which receives financial assistance from the authority, which form of financial assistance shall include tax credits, bond financing, grants, guarantees of the authority, guarantees of the state, insurance of the authority, and all other forms of financial assistance, regardless of whether the authority enjoys privity of estate or whether the covenant touches and concerns the property burdened; and such restrictive covenants shall be valid for a period of up to the later of 40 years or the termination or satisfaction of such financial assistance, notwithstanding any other provision of law;

(29) To enter into partnership agreements, to sell and purchase partnership interests, and to serve as general or limited partner of a partnership created to further the public purposes of the authority;

(30) To allocate and issue any federal or state tax credits for which the authority is designated as the state allocating agency;

(31) To make and execute contracts and all other instruments necessary or convenient for the performance of its duties and the exercise of its powers and functions under this chapter;

(32) To cooperate with and exchange services, personnel, and information with any federal, state, or local governmental agency;

(33) To adopt regulations for its own governance regarding cost-effective distribution of authority funds and prioritization of projects, subject to the direction of the General Assembly with regard to funds appropriated for the purposes of the authority;

(34) The authority shall have the power to contract with the Department of Community Affairs and any other department, agency, board, commission, or authority of state government for any purpose necessary or incidental to carrying out or performing the duties, responsibilities, or functions of the authority in exercising the power and management of the authority; provided, however, such contracts shall not delegate the authorization of the issuance of any bonds or other indebtedness of the authority. No part of the funds or assets of the authority shall be distributed to the Department of Community Affairs or any other department, authority, agency, board, or commission of the state unless otherwise provided by law, except that the authority shall be authorized and empowered to pay reasonable compensation for services rendered and to reimburse expenses incurred and, except as may be deemed necessary or desirable by the authority, to fulfill the purposes of the authority as set forth in this chapter. Nothing in this paragraph shall be construed as precluding the provision by any department, authority, board, commission, or agency of the state and the authority of joint or complementary services or programs within the scope of their respective powers. The Department of Community Affairs is authorized to acquire, construct, operate, maintain, expand, and improve a project for the purposes of the authority, and for the public good and general welfare, to contract with the authority for any such acquisition, construction, operation, maintenance, expansion, or improvement and to pay the cost of such project from any lawful fund source available to the department, including without limitation, where applicable, funds received by appropriation, proceeds of general obligation debt, funds of local government, grants of the United States or any agency or instrumentality thereof, gifts, and otherwise; and

(35) To establish the Georgia Value-Added Agriculture Program and to develop and encourage value-added opportunities for farmers and agricultural producers in the state through establishment of an agricultural development fund and other means deemed appropriate by the authority.

(b) The powers enumerated in each paragraph of subsection (a) of this Code section are cumulative of and in addition to those powers enumerated in the other paragraphs of subsection (a) of this Code section and elsewhere in this chapter and no such power limits or restricts any other power of the authority.

(c) This chapter, being for the welfare of this state and being for the welfare of its citizens, shall be liberally construed to effect the purposes specified in this chapter.

(d) No portion of the state ceiling, as defined in Code Section 36-82-182, shall be set aside or reserved, and no separate pool or share shall be created within the state ceiling, for the purpose of reserving for or allocating to the authority a portion of the state ceiling for use by the authority in the financing of, or the provision of financial assistance for, any enterprise. The distribution to the authority by the Department of Community Affairs of any portion of the state ceiling for the purpose of permitting the financing of any enterprise shall be accomplished based upon the merits of each enterprise and shall be accomplished upon the same terms and conditions, without preference or priority of any kind, as shall be applicable to the distribution of any portion of the state ceiling for the benefit of any enterprise proposed to be financed by a local authority.

(e) No personal financial information submitted to the authority in connection with any of its programs shall be subject to public disclosure.



§ 50-34-7. Powers to issue bonds and incur indebtedness

(a) The authority may issue bonds for the purpose of facilitating economic development; for the improvement of public health, safety, and welfare; and for other public purposes through the provision of financing and financial assistance for projects, either directly or indirectly through a financial institution; a lender; the state; any institution, department, agency, fund, or authority of the state or created under any state law; any political subdivision of the state; or any other public agency, public or private business, enterprise, agency, corporation, authority, or any other entity.

(b) The authority shall have the power to borrow money and to issue bonds, regardless of whether the interest payable by the authority incident to such loans or bonds or income derived by the holders of the evidence of such indebtedness or bonds is, for purposes of federal taxation, includable in the taxable income of the recipients of such payments or is otherwise not exempt from the imposition of such taxation on the recipient.

(c) No bonds, notes, or other obligations of, and no indebtedness incurred by, the authority shall constitute an indebtedness or obligation or a pledge of the faith and credit of the State of Georgia or its agencies; nor shall any act of the authority in any manner constitute or result in the creation of an indebtedness of the state or its agencies or a cause of action against the state or its agencies; provided, however, that the state, to the extent permitted by its Constitution, may guarantee payment of such bonds, notes, or other obligations as guaranteed revenue debt.

(d) It is found, determined, and declared that the creation of the authority and the carrying out of its corporate purpose are in all respects for the benefit of the people of this state and are a public purpose and the authority will be performing an essential government function in the exercise of the powers conferred upon it by this chapter. The state covenants with the holders of the bonds that the authority shall not be required to pay any taxes or assessments upon any of the property acquired or leased by the authority or under the jurisdiction, control, possession, or supervision of the authority or upon the activities of the authority in the financing of the activities financed by the authority or upon any principal, interest, premium, fees, charges, or other income received by the authority and that the bonds of the authority, their transfer, and the income therefrom shall at all times be exempt from taxation within the state. The exemption from taxation is declared to specifically extend to any subsidiary corporation created by the board of directors of the authority but shall not extend to tenants or lessees of the authority unless otherwise exempt from taxation. The exemption from taxation shall include exemptions from sales and use taxes on property purchased by the authority or for use by the authority.

(e) The state does pledge to and agree with the holders of any bonds issued by the authority pursuant to this chapter that the state will not alter or limit the rights vested in the authority to fulfill the terms of any agreement made with or for the benefit of the holders of bonds or in any way impair the rights and remedies of bondholders until the bonds, together with the interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of such holders are fully met and discharged or funds for the payment of such are fully provided. The authority is authorized to include this pledge and agreement of the state in any agreement with bondholders.



§ 50-34-8. Obligations not subject to the "Georgia Uniform Securities Act of 2008"; setting of rates, fees, and charges for loans; power to issue bonds

(a) The offer, sale, or issuance of bonds, notes, or other obligations by the authority shall not be subject to regulation under Chapter 5 of Title 10, the "Georgia Uniform Securities Act of 2008." No notice, proceeding, or publication except those required in this chapter is necessary to the performance of any act authorized in this chapter; nor is any such act subject to referendum.

(b) The authority shall fix such rates, fees, and charges for loans and for use of its services and facilities as is sufficient in the aggregate (when added to any other grants or funds available to the authority) to provide funds for the payment of the interest on and principal of all bonds payable from said revenues and to meet all other encumbrances upon such revenues as provided by any agreement executed by the authority in connection with the exercise of its powers under this chapter and for the payment of all operating costs and expenses which shall be incurred by the authority, including provisions for appropriate reserves, except for funds appropriated to the State of Georgia Guaranteed Revenue Debt Common Reserve Fund with respect to any bonds issued by the authority as guaranteed revenue debt; provided, however, that such costs and expenses shall include any reimbursement to the State of Georgia Guaranteed Revenue Debt Common Reserve Fund because of any payments made from such fund for any guaranteed revenue debt issued by the authority.

(c) The use and disposition of the authority's revenue is subject to the provisions of the resolutions authorizing the issuance of any bonds payable therefrom or of the trust agreement or indenture, if any, securing the same. The authority may designate any of its bonds as general obligations or may limit the source of repayment pursuant to the resolution authorizing the issuance of the bonds.

(d) The making of any loan commitment or loan, and the issuance, in anticipation of the collection of the revenues from such loan or loans, of bonds to provide funds therefor, may be authorized under this chapter by resolution of the authority. Unless otherwise provided therein, such resolution shall take effect immediately and need not be published or posted. The authority, in determining the amount of such bonds, may include all costs and estimated costs of the issuance of the bonds; all fiscal, legal, and trustee expenses; and all costs of the project. Such bonds may also be issued to pay off, refund, or refinance any outstanding bonds or other obligations of any nature, whether or not such bonds or other obligations are then subject to redemption; and the authority may provide for such arrangements as it may determine for the payment and security of the bonds being issued or for the payment and security of the bonds or other obligations to be paid off, refunded, or refinanced.

(e) Bonds may be issued under this chapter in one or more series; may bear such date or dates; may mature at such time or times, not exceeding 40 years from their respective dates; may bear interest at such rate or rates, payable at such time or times; may be payable in such medium of payment at such place or places; may be in such denomination or denominations; may be in such form, either coupon or registered or book entry; may be issued in such specific amounts; may carry such registration, conversion, and exchangeability privileges; may be declared or become due before the maturity date thereof; may provide such call or redemption privileges; may have such rank or priority; may be the subject of a put or agreement to repurchase by the authority or others; may be resold by the authority, once acquired, without the acquisition being considered the extinguishment of the bonds; may be issued for a project or for more than one project, whether or not such project is identified at the time of bond issuance; and may contain such other terms, covenants, assignments, and conditions as the bond resolution authorizing the issuance of such bonds or any indenture or trust agreement may provide. The authority may sell such bonds in such manner, at such price or prices, and on such terms and conditions as the authority determines.

(f) The bonds must be signed by the chair or vice chair of the authority; the corporate seal of the authority must be impressed, imprinted, or otherwise reproduced on the bonds; and the bonds must be attested by the signature of the secretary or assistant secretary of the authority. The signatures of the officers of the authority and the seal of the authority on any bond issued by the authority may be facsimile if the instrument is authenticated or countersigned by a trustee other than the authority itself or an officer or employee of the authority. All bonds issued under authority of this chapter bearing signatures or facsimiles of signatures of officers of the authority in office on the date of the signing thereof are valid and binding, notwithstanding that before the delivery thereof and payment therefor such officers whose signatures appear thereon have ceased to be officers of the authority. Pending the preparation of the definitive bonds, interim certificates, in such form and with such provisions as the authority may determine, may be issued to the purchasers of bonds to be issued under this chapter.

(g) The provisions of this chapter and of any bond resolution, indenture, or trust agreement entered into pursuant to this chapter are a contract with every holder of the bonds; and the duties of the authority under this chapter and under any such bond resolution, indenture, or trust agreement are enforceable by any bondholder by mandamus or other appropriate action or proceeding at law or in equity.

(h) The authority may provide for the replacement of any bond which becomes mutilated, lost, or destroyed in the manner provided by the resolution, indenture, or trust agreement.

(i)(1) The authority shall not have outstanding at any one time bonds and notes for financing of enterprises exceeding $1 billion; provided, however, that such limitations shall not apply with respect to bonds and notes issued to refund outstanding bonds and notes.

(2) Any limitation with respect to interest rates or any maximum interest rate or rates found in Article 3 of Chapter 82 of Title 36, the "Revenue Bond Law"; the usury laws of this state; or any other laws of this state do not apply to bonds of the authority.

(j) All bonds issued by the authority under this chapter shall be issued and shall be validated by the Superior Court of Fulton County, Georgia, under and in accordance with the procedures set forth in Code Sections 36-82-73 through 36-82-83, which comprise a portion of the "Revenue Bond Law," as now or hereafter in effect, except as provided in this chapter. Notes and other obligations of the authority may be, but are not required to be, so validated.

(k) All bonds must bear a certificate of validation signed by the clerk of the Superior Court of Fulton County, Georgia. Such signature may be made on the certificate of validation of such bonds by facsimile or by manual execution, stating the date on which such bonds were validated; and such entry is original evidence of the fact of judgment and shall be received as original evidence in any court in this state.

(l) The authority shall reimburse the district attorney for his or her actual costs, if any, associated with the bond validation proceedings. The fees payable to the clerk of the Superior Court of Fulton County for validation and confirmation shall be as follows for each bond, regardless of the denomination of such bond: $1.00 for each bond for the first 100 bonds; 25 cent(s) for each of the next 400 bonds; and 10 cent(s) for each bond over 500.

(m) In lieu of specifying the rate or rates of interest which bonds to be issued by the authority are to bear, the notice to the district attorney or the Attorney General; the notice to the public of the time, place, and date of the validation hearing; and the petition and complaint for validation may state that the bonds when issued will bear interest at a rate not exceeding a maximum per annum rate of interest (which may be fixed or may fluctuate or otherwise change from time to time) specified in such notices and the petition and complaint or may state that, if the bonds are to bear different rates of interest for different maturity dates, none of such rates will exceed the maximum rate (which may be fixed or may fluctuate or otherwise change from time to time) so specified; provided, however, that nothing in this Code section shall be construed as prohibiting or restricting the right of the authority to sell such bonds at a discount, even if in doing so the effective interest cost resulting therefrom would exceed the maximum per annum interest rate specified in such notices and in the petition and complaint.

(n) Prior to issuance, all bonds shall be subject to the approval of the Georgia State Financing and Investment Commission.

(o) Any other law to the contrary notwithstanding, this chapter shall govern all civil claims, proceedings, and actions respecting debt of the authority evidenced by bonds.

(p) Notwithstanding any contrary provision in this chapter, any bonds, revenue bonds, or securities of any kind issued under this chapter may only be secured by obligation of a business, enterprise, or proceeds paid to the State of Georgia pursuant to funds received by the state pursuant to the settlement of the lawsuit filed by the state against certain tobacco companies (State of Georgia, et al. v. Philip Morris, Inc., et al., Civil Action #E-61692, V19/246 (Fulton Superior Court, 19 December 9, 1998)).



§ 50-34-9. Bonds as securities

The bonds authorized by this chapter are securities in which:

(1) All public officers and bodies of this state;

(2) All local governments of this state;

(3) All insurance companies and associations and other persons carrying on an insurance business;

(4) All banks, bankers, trust companies, saving banks, and savings associations, including savings and loan associations, building and loan associations, investment companies, and other persons carrying on a banking business;

(5) All administrators, guardians, executors, trustees, and other fiduciaries; and

(6) All other persons whomsoever who are authorized to invest in bonds or other obligations of this state

may properly and legally invest funds, including capital in their control or belonging to them. Such bonds are also securities which may be deposited with and shall be received by all public officers and bodies of this state and local governments for any purpose for which deposit of the bonds or other obligations of this state is authorized.



§ 50-34-10. Payment of bond proceeds

(a) All or any part of the gross or net revenues and earnings derived from any particular loan or loans and any and all revenues, earnings, and funds received by the authority, regardless of whether such revenues and earnings were produced by a particular loan or loans for which bonds have been issued, may be pledged by the authority to the payment of the principal of and interest on bonds of the authority as may be provided in any resolution authorizing the issuance of such bonds or in any indenture or trust agreement pertaining to such bonds.

(b) Such funds so pledged, from whatever source received, may include funds received from one or more of all sources and may be set aside at regular intervals into sinking funds for which provision may be made in any such resolution or indenture or trust agreement, which sinking funds may be pledged to and charged with the payment of:

(1) The interest on such bonds as such interest becomes due;

(2) The principal of the bonds as the same mature;

(3) The necessary charges of any trustee, paying agent, or registrar for such bonds;

(4) Any premium on bonds retired on call or purchase; and

(5) Reimbursement of a credit enhancement provider who has paid principal of or premium or interest on any bond.

(c) The use and disposition of any sinking fund may be subject to regulations for which provision may be made in the resolution authorizing the issuance of the bonds or in the trust instrument or indenture securing the payment of the same.



§ 50-34-11. Power to secure issuance of bonds by trust agreement or indenture

(a) Any issue of bonds may be secured by a trust agreement or indenture made by the authority with a corporate trustee, which may be any trust company or bank having the power of a trust company inside or outside this state. Such trust agreement or indenture may pledge or assign all revenue, receipts, and earnings to be received by the authority from any source and any proceeds which may derive from the disposition of any real or personal property of the authority or proceeds of insurance carried thereon.

(b) The resolution providing for the issuance of bonds and such trust agreement or indenture may contain provisions for protecting and enforcing the rights and remedies of the bondholders, including the right of appointment of a receiver on default in the payment of any principal or interest obligation and the right of any receiver or trustee to enforce collection of any rates, fees, and charges pertaining to any loan, any overdue principal and interest on any loan, any overdue principal of and interest on all bonds in the issue, all costs of collection, and all other costs reasonably necessary to accomplish the collection of such sums in the event of any default of the authority.

(c) Such resolution, trust agreement, or indenture may include covenants setting forth the duties to the authority regarding the custody, safeguarding, and application of all funds of the authority, including any proceeds derived from the disposition of any real or personal property of the authority or proceeds of insurance carried thereon. In addition, such resolution, trust agreement, or indenture may include covenants providing for the operation, maintenance, repair, and insurance of any facility or capital improvements constructed or acquired with loan proceeds.

(d) All expenses incurred in carrying out any trust agreement or indenture under this Code section may be treated as a part of the cost of financing and administering the loans that will be funded or acquired with the proceeds of the bonds governed by such trust agreement or indenture.



§ 50-34-12. All moneys received deemed to be trust funds; pledge of assets, funds, and properties for payment of bonds

(a) All moneys received pursuant to the authority of this chapter, whether as proceeds from the sale of bonds or other obligations, as grants or other contributions, or as revenues and earnings, shall be deemed to be trust funds to be held and applied solely as provided in this chapter. The authority shall, in the resolution providing for the issuance of bonds or in the trust indenture, provide for the payment of the proceeds of the sale of the bonds and the earnings and revenues to be received to any officer who, or any agency, bank, or trust company which, shall act as trustee of such funds and shall hold and apply the same to the purposes expressed in this chapter, subject to such regulations as this chapter and such resolution or trust indenture may provide.

(b) The authority may pledge for the payment of its bonds such assets, funds, and properties as the resolution providing for the issuance of its bonds may provide. Any such pledge made by the authority is valid and binding from the time when the pledge is made; the moneys or properties so pledged and thereafter received by the authority are immediately subject to the lien of such pledge without any physical delivery thereof or further act; and the lien of any such pledge is valid and binding as against all parties having claims of any kind against the authority, irrespective of whether such parties have notice thereof. No resolution or any other instrument by which a pledge is created need be recorded.



§ 50-34-13. Annual and biannual audits and reports

(a) The state auditor or an independent public accountant retained by the authority shall make an annual audit of the books, accounts, and records of the authority with respect to its receipts, disbursements, contracts, leases, assignments, loans, and all other matters relating to its financial operations. The state auditor shall place the audit report on file in his or her office, make the report available for inspection by the general public, and submit a copy of the report to the General Assembly. The state auditor shall not be required to distribute copies of the audit to the members of the General Assembly but shall notify the members of the availability of the audit in the manner which he or she deems to be most effective and efficient.

(b) In addition to the annual audit report, the authority shall render to the state auditor every six months a report setting forth in detail a complete analysis of the activities, indebtedness, receipts, and financial affairs of the authority.



§ 50-34-14. Termination of the authority

The authority and its corporate existence shall continue until terminated by law; provided, however, that no such law shall take effect so long as the authority shall have bonds or other obligations outstanding, unless adequate provision has been made for the payment thereof. On termination of the existence of the authority, all its rights and properties shall pass to and be vested in the State of Georgia.



§ 50-34-15. Facilitation of economic development for enterprises throughout the state

Without limiting the generality of the findings and intent of the General Assembly or any provision of this chapter, the authority shall facilitate economic development for enterprises throughout the state by means that shall include, without limitation, the issuance of bonds, with or without such credit enhancement as the authority may deem appropriate; the collection of and accumulation of fees and other revenues; the establishment of debt service reserves and sinking funds; and the use of the proceeds from such bonds, funds, and reserves to make loans to enterprises, either directly to such enterprises or indirectly through a financial institution, a political subdivision, or otherwise; to acquire loans made by others to such enterprises; to establish revolving or other funds from which short-term or long-term loans can be made to such businesses; to guarantee the payment of loans or other obligations of such enterprises; and to do all things deemed by the authority to be necessary, convenient, and desirable for and incident to the efficient and proper development and operation of such types of undertakings.



§ 50-34-16. Competitive bidding not a requirement

A project financed under this chapter is not subject to any statutory requirement of competitive bidding or other restriction imposed on the procedure for award of contracts or the lease, sale, or other disposition of property with regard to any action taken under authority of this chapter.



§ 50-34-17. OneGeorgia Authority Overview Committee established; duties

(a) There is established the OneGeorgia Authority Overview Committee to be composed of one member of the House of Representatives to be appointed by the Speaker of the House of Representatives, one member of the Senate to be appointed by the President of the Senate, the director of the Senate Budget and Evaluation Office or his or her designee, the director of the House Budget and Research Office or his or her designee, and two members of the General Assembly to be appointed by the Governor. The legislative members shall serve for terms as members of the committee concurrent with their terms of office as members of the General Assembly. The first members of the committee shall be appointed by not later than July 1, 2000. Thereafter, their successors shall be appointed during the first 30 days of each regular legislative session which is held immediately following the election of members of the General Assembly.

(b) The Speaker of the House of Representatives shall designate one of the members appointed by the Speaker as chairperson of the committee. The President of the Senate shall designate one of the members appointed by the President of the Senate as vice chairperson of the committee. The members designated as chairperson and vice chairperson shall serve for terms as such officers concurrent with their terms as members of the committee. Other than the chairperson and vice chairperson provided for in this subsection, the committee shall provide for its own organization.

(c) The committee shall periodically inquire into and review the operations, contracts, safety, financing, organization, and structure of the OneGeorgia Authority, as well as periodically review and evaluate the success with which said authority is accomplishing its legislatively created purposes.

(d) The OneGeorgia Authority shall cooperate with the committee and its authorized personnel in order that the committee may efficiently and effectively carry out its duties. The OneGeorgia Authority shall submit to the committee such reports and data as the committee shall reasonably require of said authority in order that the committee may adequately inform itself of the activities of said authority. The committee shall, on or before the first day of January of each year and at such other times as it deems to be in the public interest, submit to the General Assembly a report of its findings and recommendations based upon the review of the operations of the OneGeorgia Authority.

(e) The members of the committee shall receive the same expenses and allowances for their services on the committee as are authorized by law for members of interim legislative study committees.

(f) Nothing in this Code section shall be construed to relieve the OneGeorgia Authority of the responsibilities imposed upon it under this chapter.



§ 50-34-18. Transfer of positions authorized by authority to Department of Community Affairs

Effective July 1, 2002, without diminishing the powers of the authority pursuant to Code Section 50-34-6, all personnel positions authorized by the authority in Fiscal Year 2002 shall be transferred to the Department of Community Affairs. All employees of the authority on June 30, 2002, whose positions are transferred by the authority to the Department of Community Affairs shall become employees of the Department of Community Affairs and shall become employees in the unclassified service as defined by Code Section 45-20-2.






Chapter 35 - Georgia Environmental Training and Education Authority



Chapter 36 - Verification of Lawful Presence Within United States

§ 50-36-1. Verification requirements, procedures, and conditions; exceptions; regulations; criminal and other penalties for violations

(a) As used in this Code section, the term:

(1) "Agency head" means a director, commissioner, chairperson, mayor, councilmember, board member, sheriff, or other executive official, whether appointed or elected, responsible for establishing policy for a public employer.

(2) "Agency or political subdivision" means any department, agency, authority, commission, or government entity of this state or any subdivision of this state.

(3) "Applicant" means any natural person, 18 years of age or older, who has made application for access to public benefits on behalf of an individual, business, corporation, partnership, or other private entity.

(4) "Public benefit"' means a federal, a state, or local benefit which shall include the following:

(A) Adult education;

(B) Authorization to conduct a commercial enterprise or business;

(C) Business certificate, license, or registration;

(D) Business loan;

(E) Cash allowance;

(F) Disability assistance or insurance;

(G) Down payment assistance;

(H) Energy assistance;

(I) Food stamps;

(J) Gaming license;

(K) Grants;

(L) Health benefits;

(M) Housing allowance, grant, guarantee, or loan;

(N) Loan guarantee;

(O) Medicaid;

(P) Occupational license;

(Q) Professional license;

(R) Public and assisted housing;

(S) Registration of a regulated business;

(T) Rent assistance or subsidy;

(U) Retirement benefits;

(V) State grant or loan;

(W) State issued driver's license and identification card;

(X) Tax certificate required to conduct a commercial business;

(Y) Temporary assistance for needy families (TANF);

(Z) Unemployment insurance; and

(AA) Welfare to work.

(5) "SAVE program" means the federal Systematic Alien Verification for Entitlements program operated by the United States Department of Homeland Security or a successor program designated by the United States Department of Homeland Security for the same purpose.

(b) Except as provided in subsection (d) of this Code section or where exempted by federal law, every agency or political subdivision shall verify the lawful presence in the United States under federal immigration law of any applicant for public benefits.

(c) This Code section shall be enforced without regard to race, religion, gender, ethnicity, or national origin.

(d) Verification of lawful presence in the United States under federal immigration law under this Code section shall not be required:

(1) For any purpose for which lawful presence in the United States under federal immigration law is not required by law, ordinance, or regulation;

(2) For assistance for health care items and services that are necessary for the treatment of an emergency medical condition, as defined in 42 U.S.C. Section 1396b(v) (3), of the alien involved and are not related to an organ transplant procedure;

(3) For short-term, noncash, in-kind emergency disaster relief;

(4) For public health assistance for immunizations with respect to immunizable diseases and for testing and treatment of symptoms of communicable diseases whether or not such symptoms are caused by a communicable disease;

(5) For programs, services, or assistance such as soup kitchens, crisis counseling and intervention, and short-term shelter specified by the United States Attorney General, in the United States Attorney General's sole and unreviewable discretion after consultation with appropriate federal agencies and departments, which:

(A) Deliver in-kind services at the community level, including through public or private nonprofit agencies;

(B) Do not condition the provision of assistance, the amount of assistance provided, or the cost of assistance provided on the individual recipient's income or resources; and

(C) Are necessary for the protection of life or safety;

(6) For prenatal care; or

(7) For postsecondary education, whereby the Board of Regents of the University System of Georgia, the State Board of the Technical College System of Georgia, the board of commissioners of the Georgia Student Finance Commission, and the board of directors of the Georgia Student Finance Authority shall set forth, or cause to be set forth, policies or regulations, or both, regarding postsecondary benefits that comply with all federal law including but not limited to public benefits as described in 8 U.S.C. Section 1611, 1621, or 1623.

(e) All policies of agencies or political subdivisions regarding public benefits for postsecondary education shall comply with federal law as provided in 8 U.S.C. Section 1623.

(f) (1) Except as provided in subsection (g) of this Code section, an agency or political subdivision providing or administering a public benefit shall require every applicant for such benefit to:

(A) Provide at least one secure and verifiable document, as defined in Code Section 50-36-2, or a copy or facsimile of such document. Any document required by this subparagraph may be submitted by or on behalf of the applicant at any time within nine months prior to the date of application so long as the document remains valid through the licensing or approval period or such other period for which the applicant is applying to receive a public benefit; and

(B) Execute a signed and sworn affidavit verifying the applicant's lawful presence in the United States under federal immigration law; provided, however, that if the applicant is younger than 18 years of age at the time of the application, he or she shall execute the affidavit required by this subparagraph within 30 days after his or her eighteenth birthday. Such affidavit shall affirm that:

(i) The applicant is a United States citizen or legal permanent resident 18 years of age or older; or

(ii) The applicant is a qualified alien or nonimmigrant under the federal Immigration and Nationality Act, Title 8 U.S.C., 18 years of age or older lawfully present in the United States and provide the applicant's alien number issued by the Department of Homeland Security or other federal immigration agency.

(2) The state auditor shall create affidavits for use under this subsection and shall keep a current version of such affidavits on the Department of Audits and Accounts' official website.

(3) Documents and copies of documents required by this subsection may be submitted in person, by mail, or electronically, provided the submission complies with Chapter 12 of Title 10. Copies of documents submitted in person, by mail, or electronically shall satisfy the requirements of this Code section. For purposes of this paragraph, electronic submission shall include a submission via facsimile, Internet, electronic texting, or any other electronically assisted transmitted method approved by the agency or political subdivision.

(4) The requirements of this subsection shall not apply to any applicant applying for or renewing an application for a public benefit within the same agency or political subdivision if the applicant has previously complied with the requirements of this subsection by submission of a secure and verifiable document, as defined in Code Section 50-36-2, and a signed and sworn affidavit affirming that such applicant is a United States citizen.

(g) (1) The Department of Driver Services shall require every applicant for a state issued driver's license or state identification card to submit, in person, an original secure and verifiable document, as defined in Code Section 50-36-2, and execute a signed and sworn affidavit verifying the applicant's lawful presence in the United States under federal immigration law.

(2) The requirements of this subsection shall not apply to any applicant renewing a state issued driver's license or state identification card when such applicant has previously complied with the requirements of this subsection by submission of a secure and verifiable document, as defined in Code Section 50-36-2, and a signed and sworn affidavit affirming that such applicant is a United States citizen.

(h) For any applicant who has executed an affidavit that he or she is an alien lawfully present in the United States, eligibility for public benefits shall be made through the SAVE program. Until such eligibility verification is made, the affidavit may be presumed to be proof of lawful presence in the United States under federal immigration law for the purposes of this Code section.

(i) Any person who knowingly and willfully makes a false, fictitious, or fraudulent statement of representation in an affidavit executed pursuant to this Code section shall be guilty of a violation of Code Section 16-10-20.

(j) Verification of citizenship through means required by federal law shall satisfy the requirements of this Code section.

(k) It shall be unlawful for any agency or political subdivision to provide or administer any public benefit in violation of this Code section. Agencies and political subdivisions subject to the requirements of this subsection shall provide an annual report to the Department of Audits and Accounts pursuant to Code Section 50-36-4 as proof of compliance with this subsection. Any agency or political subdivision failing to provide a report as required by this subsection shall not be entitled to any financial assistance, funds, or grants from the Department of Community Affairs.

(l) Any and all errors and significant delays by the SAVE program shall be reported to the United States Department of Homeland Security.

(m) Notwithstanding subsection (i) of this Code section, any applicant for public benefits shall not be guilty of any crime for executing an affidavit attesting to his or her lawful presence in the United States under federal immigration law that contains a false statement if such affidavit is not required by this Code section.

(n) In the event a legal action is filed against any agency or political subdivision alleging improper denial of a public benefit arising out of an effort to comply with this Code section, the Attorney General shall be served with a copy of the proceeding and shall be entitled to be heard.

(o) Compliance with this Code section by an agency or political subdivision shall include taking all reasonable, necessary steps required by a federal agency to receive authorization to utilize the SAVE program or any successor program designated by the United States Department of Homeland Security or other federal agency, including providing copies of statutory authorization for the agency or political subdivision to provide public benefits and other affidavits, letters of memorandum of understanding, or other required documents or information needed to receive authority to utilize the SAVE program or any successor program for each public benefit provided by such agency or political subdivision. An agency or political subdivision that takes all reasonable, necessary steps and submits all requested documents and information as required in this subsection but either has not been given access to use such programs by such federal agencies or has not completed the process of obtaining access to use such programs shall not be liable for failing to use the SAVE program or any such successor program to verify eligibility for public benefits.

(p) In the case of noncompliance with the provisions of this Code section by an agency or political subdivision, the appropriations committee of each house of the General Assembly may consider such noncompliance in setting the budget and appropriations.

(q) No employer, agency, or political subdivision shall be subject to lawsuit or liability arising from any act to comply with the requirements of this chapter; provided, however, that the intentional and knowing failure of any agency head to abide by the provisions of this chapter shall:

(1) Be a violation of the code of ethics for government service established in Code Section 45-10-1 and subject such agency head to the penalties provided for in Code Section 45-10-28, including removal from office and a fine not to exceed $10,000.00; and

(2) Be a high and aggravated misdemeanor offense where such agency head acts to willfully violate the provisions of this Code section or acts so as to intentionally and deliberately interfere with the implementation of the requirements of this Code section.

The Attorney General shall have the authority to conduct a criminal and civil investigation of an alleged violation of this chapter by an agency or agency head and to bring a prosecution or civil action against an agency or agency head for all cases of violations under this chapter. In the event that an order is entered against an employer, the state shall be awarded attorney's fees and expenses of litigation incurred in bringing such an action and investigating such violation.



§ 50-36-2. Secure and verifiable identity document; applicability

(a) This Code section shall be known and may be cited as the "Secure and Verifiable Identity Document Act."

(b) As used in this Code section, the term:

(1) "Agency or political subdivision" means any department, agency, authority, commission, or government entity of this state or any subdivision of this state.

(2) "Public official" means an elected or appointed official or an employee or an agent of an agency or political subdivision.

(3) (A) "Secure and verifiable document" means a document issued by a state or federal jurisdiction or recognized by the United States government and that is verifiable by federal or state law enforcement, intelligence, or homeland security agencies and shall include:

(i) An original or certified birth certificate issued by a state, county, municipal authority, or territory of the United States bearing an official seal;

(ii) A certification of report of birth issued by the United States Department of State;

(iii) A certification of birth abroad issued by the United States Department of State; or

(iv) A consular report of birth abroad issued by the United States Department of State.

(B) The term "secure and verifiable document" shall not include any foreign passport unless the passport is submitted with a valid United States Homeland Security Form I-94, I-94A, or I-94W, or other federal document specifying an alien's lawful immigration status, or other proof of lawful presence in the United States under federal immigration law, or a Matricula Consular de Alta Seguridad, matricula consular card, consular matriculation card, consular identification card, or similar identification card issued by a foreign government regardless of the holder's immigration status. Only those documents approved and posted by the Attorney General pursuant to subsection (g) of this Code section shall be considered secure and verifiable documents.

(c) Unless required by federal law, on or after January 1, 2012, no agency or political subdivision shall accept, rely upon, or utilize an identification document for any official purpose that requires the presentation of identification by such agency or political subdivision or by federal or state law unless it is a secure and verifiable document.

(d) Copies of secure and verifiable documents submitted in person, by mail, or electronically shall satisfy the requirements of this Code section. For purposes of this subsection, electronic submission shall include, but shall not be limited to, submission via facsimile, Internet, or any other electronically assisted transmitted method approved by the agency or political subdivision.

(e) Any person acting in willful violation of this Code section by knowingly accepting identification documents that are not secure and verifiable documents shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by imprisonment not to exceed 12 months, a fine not to exceed $1,000.00, or both.

(f) This Code section shall not apply to:

(1) A person reporting a crime;

(2) An agency official accepting a crime report, conducting a criminal investigation, or assisting a foreign national to obtain a temporary protective order;

(3) A person providing services to infants, children, or victims of a crime;

(4) A person providing emergency medical service;

(5) A peace officer in the performance of the officer's official duties and within the scope of his or her employment;

(6) Instances when a federal law mandates acceptance of a document;

(7) A court, court official, or traffic violation bureau for the purpose of enforcing a citation, accusation, or indictment;

(8) Paragraph (2) of subsection (a) of Code Section 40-5-21 or paragraph (2) of subsection (a) of Code Section 40-5-21.1;

(9) An attorney or his or her employees for the purpose of representing a criminal defendant; or

(10) The provision of utility services related to basic human necessities, including water, sewer, electrical power, communications, and gas.

(g) Not later than August 1, 2011, the Attorney General shall provide and make public on the Department of Law's website a list of acceptable secure and verifiable documents. The list shall be reviewed and updated annually by the Attorney General.



§ 50-36-3. Immigration Enforcement Review Board; membership; duties; sanctions; civil actions

(a) As used in this Code section, the term:

(1) "Board" means the Immigration Enforcement Review Board.

(2) "Public agency or employee" means any government, department, commission, committee, authority, board, or bureau of this state or any political subdivision of this state and any employee or official, whether appointed, elected, or otherwise employed by such a governmental entity.

(3) "Served" or "service" means delivery by certified mail or statutory overnight delivery, return receipt requested.

(b) The Immigration Enforcement Review Board is established and shall consist of seven members. Three members shall be appointed by the Governor, two members shall be appointed by the Lieutenant Governor, and two members shall be appointed by the Speaker of the House of Representatives. A chairperson shall be selected by a majority vote of the members. All matters before the board shall be determined by a majority vote of qualified board members. Members shall be appointed for terms of two years and shall continue to hold such position until their successors are duly appointed and qualified. A member may be reappointed to an additional term. If a vacancy occurs in the membership of the board, the appropriate appointing party shall appoint a successor for the remainder of the unexpired term and until a successor is appointed and qualified.

(c) The board shall be attached to the Department of Audits and Accounting for administrative purposes. The members of the board shall receive no compensation for their services but shall be reimbursed for any expenses incurred in connection with the investigation and review of complaints from funds of the board appropriated to the Department of Audits and Accounting for such purposes.

(d) The Immigration Enforcement Review Board shall have the following duties:

(1) To conduct a review or investigation of any complaint properly filed with the board;

(2) To take such remedial action deemed appropriate in response to complaints filed with the board, including holding hearings and considering evidence;

(3) To make and adopt rules and regulations consistent with the provisions of this Code section; and

(4) To subpoena relevant documents and witnesses and to place witnesses under oath for the provision of testimony in matters before the board.

(e) The board shall have the authority to investigate and review any complaint with respect to all actions of a public agency or employee alleged to have violated or failed to properly enforce the provisions of Code Section 13-10-91, 36-80-23, or 50-36-1 with which such public agency or employee was required to comply. Complaints may be received from any legal resident of this state as defined by Code Section 40-2-1 who is also a legally registered voter. The method and grounds for filing a complaint shall be posted on the Department of Audits and Accounting's website.

(f) The board shall meet at a minimum of once every three months and shall send a notice to all interested parties of the places and times of its meetings. The board shall issue a written report of its findings in all complaints which shall include such evaluations, judgments, and recommendations as it deems appropriate.

(g) The initial review or hearing may, as determined by the board, be conducted by the full board or by one or more board members. Such review panel or members shall make findings and issue an initial decision. The initial decision shall be served upon the complaining party and the applicable public agency or employee that is the subject of a complaint within 60 calendar days. If the findings are adverse to the public agency or employee, or both, such party shall have 30 days to take the necessary remedial action, if any, and show cause why sanctions should not be imposed.

(h) In the event that the remedial action does not occur to the satisfaction of the review panel or members, the reviewing panel or members shall make a recommendation specifying an appropriate sanction. Sanctions may include revocation of qualified local government status, loss of state appropriated funds, and a monetary fine of not less than $1,000.00 or more than $5,000.00. Sanctions shall only be imposed against an individual employee or official where there is a finding supported by a preponderance of the evidence that such individual knowingly and willfully violated or failed to abide by the provisions of Code Section 13-10-91, 36-80-23, or 50-36-1.

(i) The initial decision or recommendation for sanctions, or both, shall be served upon the complaining party and the applicable public agency or employee that is the subject of a complaint. Where an initial decision is made by fewer than the entire board, the decision may be appealed to the full board. Appeals shall be filed with the board not later than 30 days following the recommendation for sanctions, or 30 days following the initial decision, if no adverse findings were made. Appeals may be made by the complainant or sanctioned public agency or employee. The full board shall by majority vote affirm, overturn, or modify the initial decision. The board may conduct a further hearing on the matter, or make a final decision based on the record from any previously held hearing by the original reviewing panel or members, or determine that no action is necessary based on the information before the board. Where the initial decision or recommendation is made by the full board, such decision shall be the final decision of the board following 30 days after service on the public agency or employee, unless further action is taken by the board prior to the expiration of the 30 day period.

(j) When a public agency or employee fails to take the specified remedial action, the Attorney General shall be authorized to bring a civil mandamus action against such public agency or employee to enforce compliance with applicable law and the sanctions recommended by the board. Nothing contained in this Code section shall prohibit the Attorney General from seeking any other remedy available by law.



§ 50-36-4. Definitions; requiring agencies to submit annual immigration compliance reports

(a) As used in this Code section, the term:

(1) "Agency or political subdivision" means any department, agency, authority, commission, or governmental entity of this state or any subdivision of this state.

(2) "Annual reporting period" means from December 1 of the preceding year through November 30 of the year in which the report is due.

(3) "Contractor" shall have the same meaning as set forth in Code Section 13-10-90.

(4) "Department" means the Department of Audits and Accounts.

(5) "Physical performance of services" shall have the same meaning as set forth in Code Section 13-10-90.

(6) "Public employer" shall have the same meaning as set forth in Code Section 13-10-90.

(b) Each agency or political subdivision subject to any of the requirements provided in Code Sections 13-10-91, 36-60-6, 36-80-23, and 50-36-1 shall submit an annual immigration compliance report to the department by December 31 that includes the information required under subsection (d) of this Code section for the annual reporting period. If an agency or political subdivision is exempt from any, but not all, of the provisions of subsection (d) of this Code section, it shall still be required to submit the annual report but shall indicate in the report which requirements from which it is exempt.

(c) The department shall create an immigration compliance reporting system and shall provide technical support for the submission of such reports. The department shall further provide annual notification of such reports with submission instructions to all agencies and political subdivisions subject to such requirements. The department shall be authorized to implement policy as is needed to carry out the requirements of this subsection.

(d) The immigration compliance report provided for in subsection (b) of this Code section shall contain the following:

(1) The agency or political subdivision's federal work authorization program verification user number and date of authorization;

(2) The legal name, address, and federal work authorization program user number of every contractor that has entered into a contract for the physical performance of services with a public employer as required under Code Section 13-10-91 during the annual reporting period;

(3) The date of the contract for the physical performance of services between the contractor and public employer as required under Code Section 13-10-91;

(4) A listing of each license or certificate issued by a county or municipal corporation to private employers that are required to utilize the federal work authorization program under the provisions of Code Section 36-60-6 during the annual reporting period, including the name of the person and business issued a license and his or her federally assigned employment eligibility verification system user number as provided in the private employer affidavit submitted at the time of application;

(5) (A) A listing of each public benefit administered by the agency or political subdivision and a listing of each public benefit for which SAVE program authorization for verification has not been received.

(B) As used in this paragraph, the terms "public benefit" and "SAVE program" shall have the same meanings as set forth in Code Section 50-36-1; and

(6) The agency or political subdivision's certificate of compliance with Code Section 36-80-23.

(e) In the event that the immigration compliance report submitted by an agency or political subdivision is found to be deficient by the department, so long as a new immigration compliance report is submitted with the prior deficiencies corrected and fully complies with this Code section, such agency or political subdivision shall be deemed to have satisfied the requirements of this Code section.

(f) Any action taken by an agency or a political subdivision for the purpose of complying with the requirements of this Code section shall not subject such agency or political subdivision to any civil liability arising from such action.

(g) The department shall not find an agency or a political subdivision to be in violation of this Code section as a result of any actions or omissions by a county constitutional officer.






Chapter 37 - Guaranteed Energy Savings Performance Contracting

§ 50-37-1. Short title

This chapter shall be known and may be cited as the "Guaranteed Energy Savings Performance Contracting Act."



§ 50-37-2. Definitions

Unless otherwise provided, as used in this chapter, the term:

(1) "Allowable costs" means equipment and project costs that:

(A) The governmental unit reasonably believes will be incurred during the term of the guaranteed energy savings performance contract; and

(B) Are documented by industry engineering standards.

(2) "Authority" means the Georgia Environmental Finance Authority.

(3) "Director" means the executive director of the Georgia Environmental Finance Authority.

(4) "Energy conservation measure" means a program or facility alteration or technology upgrade designed to reduce energy, water, waste-water, or other consumption or operating costs. The term may include, without limitation:

(A) Insulation of the building structure or systems within the building;

(B) Storm windows or doors, caulking or weather stripping, multiglazed windows or doors, heat absorbing or heat reflective glazed and coated window or door systems, additional glazing, reductions in glass area, or other window and door system modifications that reduce energy consumption;

(C) Automated or computerized energy control systems;

(D) Heating, ventilating, or air-conditioning system modifications or replacements;

(E) Replacement or modification of lighting fixtures to increase the energy efficiency of the lighting system without increasing the overall illumination of a facility, unless an increase in illumination is necessary to conform to applicable state or local building codes for the lighting system after the proposed modifications are made;

(F) Energy recovery ventilation systems;

(G) A training program or facility alteration that reduces energy consumption or reduces operating costs, including allowable costs, based on future reductions in costs for contracted services;

(H) A facility alteration which includes expenditures that are required to properly implement other energy conservation measures;

(I) A program to reduce energy costs through rate adjustments, load shifting to reduce peak demand, or use of alternative suppliers as otherwise provided by law, such as, but not limited to:

(i) Changes to more favorable rate schedules;

(ii) Negotiation of lower rates, where applicable; and

(iii) Auditing of energy service billing and meters;

(J) The installation of energy information and control systems that monitor consumption, redirect systems to optimal energy sources, and manage energy using equipment;

(K) Indoor air quality improvements;

(L) Daylighting systems;

(M) Renewable generation systems owned by the governmental unit, such as solar photovoltaic, solar thermal, wind, and other technologies as identified in the project, provided that all metered distribution and deliveries of electric energy are made by an electric supplier authorized under Part 1 of Article 1 of Chapter 3 of Title 46, the "Georgia Territorial Electric Service Act";

(N) Geothermal HVAC systems;

(O) Water and sewer conservation measures, including, without limitation, plumbing fixtures and infrastructure;

(P) Equipment upgrades that improve accuracy of billable revenue generating systems; and

(Q) Automated, electronic, or remotely controlled systems or measures that reduce direct and other operating costs.

(5) "Guaranteed energy savings performance contract" means a contract between the governmental unit and a qualified energy service provider for evaluation, recommendation, and implementation of one or more energy conservation measures which shall include, at a minimum, the design and installation of equipment and, if applicable, operation and maintenance of any of the measures implemented, and guaranteed annual savings which must meet or exceed the total annual contract payments made by the governmental unit for such contract, including financing charges to be incurred by the governmental unit over the life of the contract.

(6) "Governmental unit" means any authority, board, bureau, commission, department, agency, or institution of state or local government, including, but not limited to, any state-aided institution, or any county, municipal corporation, consolidated government, or school district which has the authority to contract for the construction, reconstruction, alteration, or repair of any public building or other public work.

(7) "Industry engineering standards" means:

(A) Life cycle costing;

(B) The R.S. Means-estimated costing method developed by the R.S. Means Company;

(C) Historical data;

(D) Manufacturer's data;

(E) American Society of Heating, Refrigerating, and Air-Conditioning Engineers (ASHRAE) standards;

(F) International Performance Measurement and Verification Protocol; and

(G) Other applicable technical performance standards established by nationally recognized standards authorities.

(8) "Investment grade energy audit" means a study by the qualified energy services provider selected for a particular guaranteed energy savings performance contract project which includes detailed descriptions of the improvements recommended for the project, the estimated costs of the improvements, and the utility and operation and maintenance cost savings projected to result from the recommended improvements. The investment grade energy audit shall also include a detailed economic analysis of the project's performance over the life of the contract term.

(9) "Operational cost savings" means a measurable decrease in operation and maintenance costs that is a direct result of the implementation of one or more energy conservation measures. Such savings shall be calculated in comparison with an established baseline of operation and maintenance costs.

(10) "Qualified energy services provider" means a person or business with a record of documented guaranteed energy savings performance contract projects that is experienced in the design, implementation, and installation of energy conservation measures; has the technical capabilities to verify that such measures generate guaranteed energy and operational cost savings or enhanced revenues; has the ability to secure or arrange the financing necessary to support energy savings guarantees; and is approved by the authority for inclusion on the prequalifications list.

(11) "State agency" means every state agency, authority, board, bureau, commission, and department, including, without limitation, the Board of Regents of the University System of Georgia.



§ 50-37-3. State agencies to enter into guaranteed energy savings performance contracts

(a) Where not otherwise authorized by another provision of general law or local Act, a governmental unit may enter into a guaranteed energy savings performance contract with a qualified provider in accordance with the provisions of this chapter. The provisions of this chapter shall apply only to contracts entered into by a governmental unit pursuant to the authority granted by this chapter.

(b) Reserved.

(c) When a governmental unit is acting pursuant to the power granted by this chapter and not under any otherwise applicable law, the process of implementing guaranteed energy savings performance contracts for governmental units shall be subject to the following:

(1) The authority shall be authorized to assemble a list of prequalified energy services providers. The director shall attempt to use objective criteria in the selection process. The criteria for evaluation shall include the following factors to assess the capability of the qualified energy services provider in the areas of design, engineering, installation, maintenance, and repairs associated with guaranteed energy savings performance contracts: postinstallation project monitoring, data collection, and verification of and reporting of savings; overall project experience and qualifications; management capability; ability to access long-term sources of project financing; experience with projects of similar size and scope; and other factors determined by the director to be relevant and appropriate and relate to the ability to perform the project. The prequalification term of the established list of qualified energy services providers shall be three years. The director may add additional qualified energy services providers to the list of qualified energy services providers at any time during the prequalification term. A qualified energy services provider may be removed from the list upon a determination by the director that said qualified energy services provider fails to meet the criteria for continued inclusion; and

(2) Before entering into a guaranteed energy savings performance contract under this chapter, a governmental unit that is a state agency shall issue a request for proposals from at least three qualified energy services providers on the prequalifications list prepared and maintained by the director. Before entering into a guaranteed energy savings performance contract under this chapter, a governmental unit that is a county, municipality, or other local governmental entity shall be required to issue a request for proposals from at least two qualified energy services providers if such providers are available. In addition, a local governmental entity shall publicly advertise the energy services contract opportunity and post notice of such opportunity in the local governmental entity's office and, if available, on the governmental entity's Internet website. A local governmental entity shall not be required to request proposals from providers on the prequalifications list maintained by the director or otherwise be required to utilize the authority's list of prequalified energy services providers.

(3) A governmental unit may thereafter award the guaranteed energy savings performance contract to the qualified energy services provider that best meets the needs of the governmental unit, which need not be the lowest cost provided. A preliminary technical proposal shall be prepared by the qualified energy services provider in response to the request for proposals. Factors to be included in selecting the most qualified energy services provider for award of the guaranteed energy savings performance contract shall include, but not be limited to, the experience of the provider, quality of the project approach, type of technology employed by the provider, overall benefits to the governmental unit, and other factors determined by the governmental unit to be relevant to the implementation of the project.

(d) The governmental unit shall select the qualified energy services provider that best meets the needs of the governmental unit in accordance with criteria established by the governmental unit.

(e) Before executing the guaranteed energy savings performance contract, the qualified energy services provider shall provide the governmental unit with an energy audit report summarizing recommendations for energy conservation measures based on anticipated energy, operational water, or waste-water cost savings or revenue increases resulting from the energy conservation measures. The energy audit report shall include estimates of all costs of installation, maintenance, repairs, and debt service and estimates of the amounts by which energy or operating costs will be reduced.

(f) A governmental unit may enter into guaranteed energy savings performance contracts with each qualified energy services provider selected in accordance with the provisions of this chapter. The governmental unit may elect to implement the energy conservation measures in one or more phases with the selected qualified energy services provider.



§ 50-37-4. Contracts provisions

(a) A guaranteed energy savings performance contract may provide that all payments, except obligations on termination of the contract before its scheduled expiration, shall be made over a period of time. The contract shall require the energy performance contractor to provide to the governmental unit an annual reconciliation of the guaranteed energy cost savings. The energy performance contractor shall be liable for any annual savings shortfall which may occur. In the event that such reconciliation reveals an excess in annual energy cost savings, such excess savings shall not be used to cover potential energy cost savings shortages in subsequent contract years. The guaranteed energy savings performance contract shall be for a firm fixed price. The governmental unit may require the qualified energy services provider to provide a payment and performance bond relating to the installation of energy conservation measures in the amount equal to 100 percent of the guaranteed energy savings performance contract.

(b) A guaranteed energy savings performance contract shall include a written guarantee that energy, water, waste-water, or operating cost savings or revenue increases will meet or exceed the cost of the energy conservation measures to be evaluated, recommended, designed, implemented, or installed under the contract within a 20 year period from the date of final acceptance of installation or implementation. Calculation of the energy, water, waste-water, or operating cost savings or revenue increases may take into account rebates, grants, incentives, or similar payments available under published programs which are reasonably anticipated to be received by the governmental unit as a direct result of the work performed by the qualified energy services provider even though such payments are not included in the qualified energy services provider's contractual guarantee. Escalations and other financial considerations assumed in savings calculations shall be defined in the contract if they are included in the savings calculations and are required to meet the payback criteria and life cycle analysis. Performance guarantees with stipulated savings that have been measured in accordance with the International Performance Measurement and Verification Protocol or other recognized and documented industry engineering standard are allowable and shall be explicitly stated in the contract.

(c) A governmental unit may enter into a third-party installment payment or lease purchase agreement to finance the costs associated with the guaranteed energy savings performance contract and any related hazardous materials abatement. The installment payment or lease purchase agreement may provide for payments over a period of time not to exceed 20 years.

(d) An improvement that is not causally connected to an energy conservation measure may be included in a guaranteed energy savings performance contract if:

(1) The total value of the improvement does not exceed 15 percent of the total value of the guaranteed energy savings performance contract; and

(2) Either:

(A) The improvement is necessary to conform to a law, a rule, or an ordinance; or

(B) An analysis within the guaranteed energy savings performance contract demonstrates that there is an economic advantage to the governmental unit implementing an improvement as part of the guaranteed energy savings performance contract, and the savings justification for the improvement is documented by industry engineering standards.

(e) A facility alteration which includes expenditures that are required to properly implement other energy conservation measures may be included as part of a guaranteed energy savings performance contract without being included in the savings guarantee. In such case, notwithstanding any other provision of law, the installation of these additional measures may be supervised by the contractor performing the guaranteed energy savings performance contract.

(f) The guaranteed energy savings performance contract shall include an agreement for the provision of measurement and verification services to be paid for from the energy and operational cost savings generated by the project for the term of the contract. It may include maintenance services for the measures installed under the contract. The measurement and verification services shall be performed in accordance with industry standard methods for measuring and verifying savings and equipment performance. Savings which are stipulated shall be specifically noted as such in the guaranteed energy savings performance contract.

(g) Upon execution of a guaranteed energy savings performance contract that reduces the governmental unit's annual electric usage by more than 100 megawatt hours, the governmental unit shall provide written notice to its utility providers describing the energy conservation measures to be installed. Additionally, the authority shall make publicly available an annual list of all guaranteed energy savings performance contracts that are signed in each calendar year.



§ 50-37-5. Funding for contracts

(a) A governmental unit may use funds designated for operating, utilities, or capital expenditures for any guaranteed energy savings performance contract, including, without limitation, for purchases on an installment payment or lease purchase basis.

(b) During the life of the contract, grants, subsidies, or other payments from the state to a governmental unit shall not be reduced as a result of energy savings obtained as a result of a guaranteed energy savings performance contract.



§ 50-37-6. Review of capital improvement projects

Every state agency shall periodically review all proposed capital improvement projects for potential applicability of this chapter and shall first consider proceeding with a guaranteed energy savings performance contract under this chapter where appropriate.



§ 50-37-7. Requirements for state agencies

Requirements for state agencies:

(1) The director shall be authorized to promulgate any rules, regulations, stipulations, and policies necessary to carry out the terms and provisions of this Code section regarding contracting and procurement procedures for state agencies. Any rules, regulations, and policies as prescribed by the director shall be published, and state agencies shall be furnished with copies of the same. The director may fix, charge, and collect reasonable fees for any administrative support and technical assistance or other services provided by the director under this paragraph;

(2) The authority shall provide technical assistance to state agencies contracting for energy conservation measures and engage in other activities considered appropriate by the authority for promoting and facilitating guaranteed energy savings performance contracts by state agencies. The director shall develop model contractual and related documents for use by state agencies. Prior to entering into a guaranteed energy savings performance contract, any contract or lease for third-party financing, or any combination of such contracts, a state agency shall submit such proposed contract or lease to the director for review and approval;

(3) With regard to the authority's procedures for awarding multiyear guaranteed energy savings performance contracts, the Georgia State Financing and Investment Commission may establish a total multiyear contract value based upon the Governor's revenue estimate for subsequent fiscal years and other information as the Georgia State Financing and Investment Commission may require. In setting the multiyear guaranteed energy savings performance contract authority, the Georgia State Financing and Investment Commission shall take into consideration the known and anticipated obligations of the state agencies proposing to enter into multiyear guaranteed energy savings performance contracts, including, but not limited to, any multiyear guaranteed energy savings performance contracts the state agencies have entered into previously. The Georgia State Financing and Investment Commission may set a total multiyear contract value authority for the authority each fiscal year and may, during the fiscal year, revise such contract value authority as necessary as determined by the Georgia State Financing and Investment Commission. Any multiyear guaranteed energy savings performance contract entered into by state agencies that is not in compliance with the multiyear contract value authority set by the Georgia State Financing and Investment Commission shall be void and of no effect;

(4) At the beginning of each fiscal year, a governmental unit's appropriations shall be encumbered for the estimated payments for multiyear guaranteed energy savings performance contract work to be performed in the appropriation fiscal year. Payment for multiyear guaranteed energy savings performance contract work performed pursuant to contract in any fiscal year other than the current fiscal year shall be subject to appropriations by the General Assembly. Multiyear guaranteed energy savings performance contracts shall contain a schedule of estimated completion progress, and any acceleration of this progress shall be subject to the approval of the authority, provided funds are available. State agencies shall have the right to terminate without further obligation any multiyear guaranteed energy savings performance contract, provided that the cancellation is subject to the termination provisions of the multiyear guaranteed energy savings performance contract, if the state agency determines that adequate funds will not be available for all of the payment obligations of the state agency. The state agency's determination regarding the availability of funds for its obligations shall be conclusive and binding on all parties to the contract. In the event of termination of any contract, the contractor shall be given a written notice of termination at least 60 days before completion of scheduled work for which funds are available. In the event of termination, the contractor shall be paid for the work already performed in accordance with the contract specifications;

(5) The provisions of paragraph (4) of this Code section shall be incorporated verbatim in all multiyear guaranteed energy savings performance contracts;

(6) The provisions of this Code section shall not apply to energy efficiency contracts awarded by the authority prior to July 1, 2010. No multiyear guaranteed energy savings performance contracts shall be entered into under the provisions of this Code section until the Georgia State Financing and Investment Commission has established the total multiyear contract value authority for the current and future fiscal years and adopted such fiscal policies regarding multiyear guaranteed energy savings performance contracts authorized under this Code section; and

(7) The authority shall approve any guaranteed energy savings performance contract containing the provisions of subsection (d) of Code Section 50-37-4, regarding improvements not causally connected to an energy conservation measures, or subsection (e) of Code Section 50-37-4, regarding facility alterations required to properly implement other energy conservation measures.



§ 50-37-8. Statutory construction

This chapter, being for the welfare of this state and its inhabitants, shall be liberally construed to effect the purposes specified in this chapter.






Chapter 38 - Compact for a Balanced Budget

§ 50-38-1. Compact enacted and entered into; provisions of compact

The State of Georgia enacts, adopts, and agrees to be bound by the following compact:

"ARTICLE I

DECLARATION OF POLICY, PURPOSE, AND INTENT

Whereas, every State enacting, adopting, and agreeing to be bound by this Compact intends to ensure that their respective legislature's use of the power to originate a Balanced Budget Amendment under Article V of the Constitution of the United States will be exercised conveniently and with reasonable certainty as to the consequences thereof.

Now, therefore, in consideration of their expressed mutual promises and obligations, be it enacted by every State enacting, adopting, and agreeing to be bound by this Compact, and resolved by each of their respective legislatures, as the case may be, to exercise herewith all of their respective powers as set forth herein notwithstanding any law to the contrary.

ARTICLE II

DEFINITIONS

Section 1. 'Compact' means this 'Compact for a Balanced Budget.'

Section 2. 'Convention' means the convention for proposing amendments organized by this Compact under Article V of the Constitution of the United States and, where contextually appropriate to ensure the terms of this Compact are not evaded, any other similar gathering or body, which might be organized as a consequence of Congress receiving the application set out in this Compact and claim authority to propose or effectuate any amendment, alteration or revision to the Constitution of the United States. This term is not intended to pertain to any convention held under Article V of the Constitution of the United States which originates as a result of a separate and distinct application by any State.

Section 3. 'State' means one of the several states of the United States. Where contextually appropriate, the term 'State' shall be construed to include all of its branches, departments, agencies, political subdivisions, and officers and representatives acting in their official capacity.

Section 4. 'Member State' means a State that has enacted, adopted, and agreed to be bound to this Compact. For any State to qualify as a Member State with respect to any other State under this Compact, each such State must have enacted, adopted, and agreed to be bound by substantively identical compact legislation.

Section 5. 'Compact Notice Recipients' means the Archivist of the United States, the President of the United States, the President of the United States Senate, the Office of the Secretary of the United States Senate, the Speaker of the United States House of Representatives, the Office of the Clerk of the United States House of Representatives, the chief executive officer of each State, and the presiding officer(s) of each house of the Legislatures of the several States.

Section 6. Notice. All notices required by this Compact shall be by U.S. Certified Mail, return receipt requested, or an equivalent or superior form of notice, such as personal delivery documented by evidence of actual receipt.

Section 7. 'Balanced Budget Amendment' means the following:

ARTICLE --

Section 1. Total outlays of the government of the United States shall not exceed total receipts of the government of the United States at any point in time unless the excess of outlays over receipts is financed exclusively by debt issued in strict conformity with this article.

Section 2. Outstanding debt shall not exceed authorized debt, which initially shall be an amount equal to 105 percent of the outstanding debt on the effective date of this article. Authorized debt shall not be increased above its aforesaid initial amount unless such increase is first approved by the legislatures of the several states as provided in Section 3.

Section 3. From time to time, Congress may increase authorized debt to an amount in excess of its initial amount set by Section 2 only if it first publicly refers to the legislatures of the several states an unconditional, single subject measure proposing the amount of such increase, in such form as provided by law, and the measure is thereafter publicly and unconditionally approved by a simple majority of the legislatures of the several states, in such form as provided respectively by state law; provided that no inducement requiring an expenditure or tax levy shall be demanded, offered, or accepted as a quid pro quo for such approval. If such approval is not obtained within sixty (60) calendar days after referral then the measure shall be deemed disapproved and the authorized debt shall thereby remain unchanged.

Section 4. Whenever the outstanding debt exceeds 98 percent of the debt limit set by Section 2, the President shall enforce said limit by publicly designating specific expenditures for impoundment in an amount sufficient to ensure outstanding debt shall not exceed the authorized debt. Said impoundment shall become effective thirty (30) days thereafter, unless Congress first designates an alternate impoundment of the same or greater amount by concurrent resolution, which shall become immediately effective. The failure of the President to designate or enforce the required impoundment is an impeachable misdemeanor. Any purported issuance or incurrence of any debt in excess of the debt limit set by Section 2 is void.

Section 5. No bill that provides for a new or increased general revenue tax shall become law unless approved by a two-thirds roll call vote of the whole number of each House of Congress. However, this requirement shall not apply to any bill that provides for a new end user sales tax which would completely replace every existing income tax levied by the government of the United States; or for the reduction or elimination of an exemption, deduction, or credit allowed under an existing general revenue tax.

Section 6. For purposes of this article, 'debt' means any obligation backed by the full faith and credit of the government of the United States; 'outstanding debt' means all debt held in any account and by any entity at a given point in time; 'authorized debt' means the maximum total amount of debt that may be lawfully issued and outstanding at any single point in time under this article; "total outlays of the government of the United States" means all expenditures of the government of the United States from any source; 'total receipts of the government of the United States' means all tax receipts and other income of the government of the United States, excluding proceeds from its issuance or incurrence of debt or any type of liability; 'impoundment' means a proposal not to spend all or part of a sum of money appropriated by Congress; and 'general revenue tax' means any income tax, sales tax, or value-added tax levied by the government of the United States excluding imposts and duties.

Section 7. This article is immediately operative upon ratification, self-enforcing, and Congress may enact conforming legislation to facilitate enforcement.

ARTICLE III

COMPACT MEMBERSHIP AND WITHDRAWAL

Section 1. This Compact governs each Member State to the fullest extent permitted by their respective constitutions, superseding and repealing any conflicting or contrary law.

Section 2. By becoming a Member State, each such State offers, promises and agrees to perform and comply strictly in accordance with the terms and conditions of this Compact, and has made such offer, promise, and agreement in anticipation and consideration of, and in substantial reliance upon, such mutual and reciprocal performance and compliance by each other current and future Member State, if any. Accordingly, in addition to having the force of law in each Member State upon its respective effective date, this Compact and each of its Articles shall also be construed as contractually binding each Member State when: (a) at least one other State has likewise become a Member State by enacting substantively identical legislation adopting and agreeing to be bound by this Compact; and (b) notice of such State's Member State status is or has been seasonably received by the Compact Administrator, if any, or otherwise by the chief executive officer of each other Member State.

Section 3. For purposes of determining Member State status under this Compact, as long as all other provisions of the Compact remain identical and operative on the same terms, legislation enacting, adopting and agreeing to be bound by this Compact shall be deemed and regarded as 'substantively identical' with respect to such other legislation enacted by another State notwithstanding: (a) any difference in section 2 of Article IV with specific regard to the respectively enacting State's own method of appointing its member to the Commission; (b) any difference in section 5 of Article IV with specific regard to the respectively enacting State's own obligation to fund the Commission; (c) any difference in sections 1 and 2 of Article VI with specific regard to the number and identity of each delegate respectively appointed on behalf of the enacting State, provided that no more than three delegates may attend and participate in the Convention on behalf of any State; or (d) any difference in section 7 of Article X with specific regard to the respectively enacting State as to whether section 1 of Article V of this Compact shall survive termination of the Compact, and thereafter become a continuing resolution of the Legislature of such State applying to Congress for the calling of a convention of the states under Article V of the Constitution of the United States, under such terms and limitations as may be specified by such State.

Section 4. When fewer than three-fourths of the States are Member States, any Member State may withdraw from this Compact by enacting appropriate legislation, as determined by state law, and giving notice of such withdrawal to the Compact Administrator, if any, or otherwise to the chief executive officer of each other Member State. A withdrawal shall not affect the validity or applicability of the compact with respect to remaining Member States, provided that there remain at least two such States. However, once at least three-fourths of the States are Member States, then no Member State may withdraw from the Compact prior to its termination absent unanimous consent of all Member States.

ARTICLE IV

COMPACT COMMISSION AND COMPACT ADMINISTRATOR

Section 1. Nature of the Compact Commission. The Compact Commission ("Commission') is hereby established. It has the power and duty: (a) to appoint and oversee a Compact Administrator; (b) to encourage States to join the Compact and Congress to call the Convention in accordance with this Compact; (c) to coordinate the performance of obligations under the Compact; (d) to oversee the Convention's logistical operations, as appropriate to ensure this Compact governs its proceedings; (e) to oversee the defense and enforcement of the Compact in appropriate legal venues; (f) to request funds and to disburse those funds to support the operations of the Commission, Compact Administrator, and Convention; and (g) to cooperate with any entity that shares a common interest with the Commission and engages in policy research, public interest litigation, or lobbying in support of the purposes of the Compact. The Commission shall only have such implied powers as are essential to carrying out these express powers and duties. It shall take no action that contravenes or is inconsistent with this Compact or any law of any State that is not superseded by this Compact. It may adopt and publish corresponding bylaws and policies.

Section 2. Commission Membership. The Commission initially consists of three unpaid members. Each Member State may appoint one member to the Commission through an appointment process to be determined by their respective chief executive officer until all positions on the Commission are filled. Positions shall be assigned to appointees in the order in which their respective appointing States became Member States. The bylaws of the Commission may expand its membership to include representatives of additional Member States and to allow for modest salaries and reimbursement of expenses if adequate funding exists.

Section 3. Commission Action. Each Commission member is entitled to one vote. The Commission shall not act unless a majority of its appointed membership is present, and no action shall be binding unless approved by a majority of the Commission's appointed membership. The Commission shall meet at least once a year, and may meet more frequently.

Section 4. First Order of Business. The Commission shall at the earliest possible time elect from among its membership a Chairperson, determine a primary place of doing business, and appoint a Compact Administrator.

Section 5. Funding. The Commission and the Compact Administrator's activities shall be funded exclusively by each Member State, as determined by their respective state law, or by voluntary donations.

Section 6. Compact Administrator. The Compact Administrator has the power and duty: (a) to timely notify the States of the date, time, and location of the Convention; (b) to organize and direct the logistical operations of the Convention; (c) to maintain an accurate list of all Member States, their appointed delegates, including contact information; and (d) to formulate, transmit, and maintain all official notices, records, and communications relating to this Compact. The Compact Administrator shall only have such implied powers as are essential to carrying out these express powers and duties; and shall take no action that contravenes or is inconsistent with this Compact or any law of any State that is not superseded by this Compact. The Compact Administrator serves at the pleasure of the Commission and must keep the Commission seasonably apprised of the performance or nonperformance of the terms and conditions of this Compact. Any notice sent by a Member State to the Compact Administrator concerning this Compact shall be adequate notice to each other Member State provided that a copy of said notice is seasonably delivered by the Compact Administrator to each other Member State's respective chief executive officer.

Section 7. Notice of Key Events. Upon the occurrence of each of the following described events, or otherwise as soon as possible, the Compact Administrator shall immediately send the following notices to all Compact Notice Recipients, together with certified conforming copies of the chaptered version of this Compact as maintained in the statutes of each Member State: (a) whenever any State becomes a Member State, notice of that fact shall be given; (b) once at least three-fourths of the States are Member States, notice of that fact shall be given together with a statement declaring that the legislatures of at least two-thirds of the several states have applied for a convention for proposing amendments under Article V of the Constitution of the United States, petitioning Congress to call the Convention contemplated by this Compact, and further requesting cooperation in organizing the same in accordance with this Compact; (c) once Congress has called the Convention contemplated by this Compact, and whenever the date, time, and location of the Convention has been determined, notice of that fact shall be given together with the date, time, and location of the Convention and other essential logistical matters; (d) upon approval of the Balanced Budget Amendment by the Convention, notice of that fact shall be given together with the transmission of certified copies of such approved proposed amendment and a statement requesting Congress to refer the same for ratification by three-fourths of the legislatures of the several states under Article V of the Constitution of the United States (however, in no event shall any proposed amendment other than the Balanced Budget Amendment be transmitted); and (e) when any Article of this Compact prospectively ratifying the Balanced Budget Amendment is effective in any Member State, notice of the same shall be given together with a statement declaring such ratification and further requesting cooperation in ensuring that the official record confirms and reflects the effective corresponding amendment to the Constitution of the United States. However, whenever any Member State enacts appropriate legislation, as determined by the laws of the respective state, withdrawing from this Compact, the Compact Administrator shall immediately send certified conforming copies of the chaptered version of such withdrawal legislation as maintained in the statutes of each such withdrawing Member State, solely to each chief executive officer of each remaining Member State, giving notice of such withdrawal.

Section 8. Cooperation. The Commission, Member States, and Compact Administrator shall cooperate with each other and give each other mutual assistance in enforcing this Compact and shall give the chief law enforcement officer of each other Member State any information or documents that are reasonably necessary to facilitate the enforcement of this Compact.

Section 9. This Article does not take effect until there are at least two Member States.

ARTICLE V

RESOLUTION APPLYING FOR CONVENTION

Section 1. Be it resolved, as provided for in Article V of the Constitution of the United States, the Legislature of each Member State herewith applies to Congress for the calling of a convention for proposing amendments limited to the subject matter of proposing for ratification the Balanced Budget Amendment.

Section 2. Congress is further petitioned to refer the Balanced Budget Amendment to the States for ratification by three-fourths of their respective Legislatures.

Section 3. This Article does not take effect until at least three-fourths of the several States are Member States.

ARTICLE VI

DELEGATE APPOINTMENT, LIMITATIONS, AND INSTRUCTIONS

Section 1. Number of Delegates. This Member State shall be entitled to three delegates to represent its sovereign interests at the Convention.

Section 2. Identity. The Governor, Speaker of the House of Representatives, and President Pro Tempore of the Senate of this Member State, or their respective designee, as identified in a sworn affidavit executed by such officer, are each appointed in an individual capacity to represent this Member State at the Convention as its sole and exclusive delegates. A majority vote of this delegation shall serve to decide any issue at the Convention on behalf of this Member State.

Section 3. Replacement or Recall of Delegates. A delegate appointed hereunder may be replaced or recalled by the legislature of his or her respective state at any time for good cause, such as criminal misconduct or the violation of this Compact. If replaced or recalled, any delegate previously appointed hereunder must immediately vacate the Convention and return to their respective State's capitol.

Section 4. Oath. The power and authority of a delegate under this Article may only be exercised after the Convention is first called by Congress in accordance with this Compact and such appointment is duly accepted by such appointee publicly taking the following oath or affirmation: 'I do solemnly swear (or affirm) that I accept this appointment and will act strictly in accordance with the terms and conditions of the Compact for a Balanced Budget, the Constitution of the State I represent, and the Constitution of the United States. I understand that violating this oath (or affirmation) forfeits my appointment and may subject me to other penalties as provided by law.'

Section 5. Term. The term of a delegate hereunder commences upon acceptance of appointment and terminates upon the permanent adjournment of the Convention, unless shortened by recall, replacement, or forfeiture under this Article. Upon expiration of such term, any person formerly serving as a delegate must immediately withdraw from and cease participation at the Convention, if any is proceeding.

Section 6. Delegate Authority. The power and authority of any delegate appointed hereunder is strictly limited: (a) to introducing, debating, voting upon, proposing, and enforcing the Convention Rules specified in this Compact, as needed to ensure those rules govern the Convention; and (b) to introducing, debating, voting upon, and rejecting or proposing for ratification the Balanced Budget Amendment. All actions taken by any delegate in violation of this section are void ab initio.

Section 7. Delegate Authority. No delegate of any Member State may introduce, debate, vote upon, reject, or propose for ratification any constitutional amendment at the Convention unless: (a) the Convention Rules specified in this Compact govern the Convention and their actions; and (b) the constitutional amendment is the Balanced Budget Amendment.

Section 8. Delegate Authority. The power and authority of any delegate at the Convention does not include any power or authority associated with any other public office held by the delegate. Any person appointed to serve as a delegate shall take a temporary leave of absence from any other public office held by the delegate while attending the Convention, and may not exercise any power or authority associated with any other public office held by the delegate while attending the Convention. All actions taken by any delegate in violation of this section are void ab initio.

Section 9. Order of Business. Before introducing, debating, voting upon, rejecting, or proposing for ratification any constitutional amendment at the Convention, each delegate of every Member State must first ensure the Convention Rules in this Compact govern the Convention and their actions. Every delegate and each Member State must immediately vacate the Convention and notify the Compact Administrator by the most effective and expeditious means if the Convention Rules in this Compact are not adopted to govern the Convention and their actions.

Section 10. Forfeiture of Appointment. If any Member State or delegate violates any provision of this Compact, then every delegate of that Member State immediately forfeits his or her appointment, and shall immediately cease participation at the Convention, vacate the Convention, and return to his or her respective State's capitol.

Section 11. Expenses. A delegate appointed hereunder is entitled to reimbursement of reasonable expenses for attending the Convention from his or her respective Member State. No delegate may accept any other form of remuneration or compensation for service under this Compact.

ARTICLE VII

CONVENTION RULES

Section 1. Nature of the Convention. The Convention shall be organized, construed, and conducted as a body exclusively representing and constituted by the several States.

Section 2. Agenda of the Convention. The agenda of the Convention shall be entirely focused upon and exclusively limited to introducing, debating, voting upon, and rejecting or proposing for ratification the Balanced Budget Amendment under the Convention Rules specified in this Article and in accordance with the Compact. It shall not be in order for the Convention to consider any matter that is outside the scope of this agenda.

Section 3. Delegate Identity and Procedure. States shall be represented at the Convention through duly appointed delegates. The number, identity, and authority of delegates assigned to each State shall be determined by this Compact in the case of Member States or, in the case of states that are not Member States, by their respective state laws. However, to prevent disruption of proceedings, no more than three delegates may attend and participate in the Convention on behalf of any State. A certified chaptered conforming copy of this Compact, together with government-issued photographic proof of identification, shall suffice as credentials for delegates of Member States. Any commission for delegates of states that are not Member States shall be based on their respective state laws, but it shall furnish credentials that are at least as reliable as those required of Member States.

Section 4. Voting. Each state represented at the Convention shall have one vote, exercised by the vote of that State's delegate in the case of states represented by one delegate, or, in the case of any State that is represented by more than one delegate, by the majority vote of that state's respective delegates.

Section 5. Quorum. A majority of the several states of the United States, each present through its respective delegate in the case of any State that is represented by one delegate, or through a majority of its respective delegates, in the case of any state that is represented by more than one delegate, shall constitute a quorum for the transaction of any business on behalf of the Convention.

Section 6. Action by the Convention. The Convention shall only act as a committee of the whole chaired by the delegate representing the first state to have become a Member State, if that state is represented by one delegate, or otherwise by the delegate chosen by the majority vote of that state's respective delegates. The transaction of any business on behalf of the Convention, including the designation of a secretary, the adoption of parliamentary procedures, and the rejection or proposal of any constitutional amendments, requires a quorum to be present and a majority affirmative vote of those states constituting the quorum.

Section 7. Emergency Suspension and Relocation of the Convention. In the event that the Chair of the Convention declares an emergency due to disorder or an imminent threat to public health and safety prior to the completion of the business on the Agenda, and a majority of the States present at the Convention do not object to such declaration, further Convention proceedings shall be temporarily suspended, and the Commission shall subsequently relocate or reschedule the Convention to resume proceedings in an orderly fashion in accordance with the terms and conditions of this Compact with prior notice given to the Compact Notice Recipients.

Section 8. Parliamentary Procedure. In adopting, applying, and formulating parliamentary procedure, the Convention shall exclusively adopt, apply, or appropriately adapt provisions of the most recent editions of Robert's Rules of Order and the American Institute of Parliamentarians Standard Code of Parliamentary Procedure. In adopting, applying, or adapting parliamentary procedure, the Convention shall exclusively consider analogous precedent arising within the jurisdiction of the United States. Parliamentary procedures adopted, applied, or adapted pursuant to this section shall not obstruct, override, or otherwise conflict with this Compact.

Section 9. Transmittal. Upon approval of the Balanced Budget Amendment by the Convention to propose for ratification, the chair of the Convention shall immediately transmit certified copies of such approved proposed amendment to the Compact Administrator and all Compact Notice Recipients, notifying them respectively of such approval and requesting Congress to refer the same for ratification by the States under Article V of the Constitution of the United States. However, in no event shall any proposed amendment other than the Balanced Budget Amendment be transmitted as aforesaid.

Section 10. Transparency. Records of the Convention, including the identities of all attendees and detailed minutes of all proceedings, shall be kept by the chair of the Convention or secretary designated by the Convention. All proceedings and records of the Convention shall be open to the public upon request subject to reasonable regulations adopted by the Convention that are closely tailored to preventing disruption of proceedings under this Article.

Section 11. Adjournment of the Convention. The Convention shall permanently adjourn upon the earlier of twenty-four (24) hours after commencing proceedings under this Article or the completion of the business on its Agenda.

ARTICLE VIII

PROHIBITION ON ULTRA VIRES CONVENTION

Section 1. Member States shall not participate in the Convention unless: (a) Congress first calls the Convention in accordance with this Compact; and (b) the Convention Rules of this Compact are adopted by the Convention as its first order of business.

Section 2. Any proposal or action of the Convention is void ab initio and issued by a body that is conducting itself in an unlawful and ultra vires fashion if that proposal or action: (a) violates or was approved in violation of the Convention Rules or the delegate instructions and limitations on delegate authority specified in this Compact; (b) purports to propose or effectuate a mode of ratification that is not specified in Article V of the Constitution of the United States; or (c) purports to propose or effectuate the formation of a new government. All Member States are prohibited from advancing or assisting in the advancement of any such proposal or action.

Section 3. Member States shall not ratify or otherwise approve any proposed amendment, alteration, or revision to the Constitution of the United States, which originates from the Convention, other than the Balanced Budget Amendment.

ARTICLE IX

RESOLUTION PROSPECTIVELY RATIFYING THE

BALANCED BUDGET AMENDMENT

Section 1. Each Member State, by and through its respective legislature, hereby adopts and ratifies the Balanced Budget Amendment.

Section 2. This Article does not take effect until Congress effectively refers the Balanced Budget Amendment to the states for ratification by three-fourths of the legislatures of the several states under Article V of the Constitution of the United States.

ARTICLE X

CONSTRUCTION, ENFORCEMENT, VENUE, AND SEVERABILITY

Section 1. To the extent that the effectiveness of this Compact or any of its Articles or provisions requires the alteration of local legislative rules, drafting policies, or procedure to be effective, the enactment of legislation enacting, adopting, and agreeing to be bound by this Compact shall be deemed to waive, repeal, supersede, or otherwise amend and conform all such rules, policies, or procedures to allow for the effectiveness of this Compact to the fullest extent permitted by the constitution of any affected Member State.

Section 2. Date and Location of the Convention. Unless otherwise specified by Congress in its call, the Convention shall be held in Dallas, Texas and commence proceedings at 9:00 a.m. Central Standard Time on the sixth Wednesday after the latter of the effective date of Article V of this Compact or the enactment date of the Congressional resolution calling the Convention.

Section 3. In addition to all other powers and duties conferred by state law which are consistent with the terms and conditions of this Compact, the chief law enforcement officer of each Member State is empowered to defend the Compact from any legal challenge, as well as to seek civil mandatory and prohibitory injunctive relief to enforce this Compact; and shall take such action whenever the Compact is challenged or violated.

Section 4. The exclusive venue for all actions in any way arising under this Compact shall be in the United States District Court for the Northern District of Texas or the courts of the State of Texas within the jurisdictional boundaries of the foregoing district court. Each Member State shall submit to the jurisdiction of said courts with respect to such actions. However, upon written request by the chief law enforcement officer of any Member State, the Commission may elect to waive this provision for the purpose of ensuring an action proceeds in the venue that allows for the most convenient and effective enforcement or defense of this Compact. Any such waiver shall be limited to the particular action to which it is applied and not construed or relied upon as a general waiver of this provision. The waiver decisions of the Commission under this provision shall be final and binding on each Member State.

Section 5. The effective date of this Compact and any of its Articles is the latter of: (a) the date of any event rendering the same effective according to its respective terms and conditions; or (b) the earliest date otherwise permitted by law.

Section 6. Article VIII of this Compact is hereby deemed non-severable prior to termination of the Compact. However, if any other phrase, clause, sentence, or provision of this Compact, or the applicability of any other phrase, clause, sentence, or provision of this Compact to any government, agency, person, or circumstance, is declared in a final judgment to be contrary to the Constitution of the United States, contrary to the state constitution of any Member State, or is otherwise held invalid by a court of competent jurisdiction, such phrase, clause, sentence, or provision shall be severed and held for naught, and the validity of the remainder of this Compact and the applicability of the remainder of this Compact to any government, agency, person, or circumstance shall not be affected. Furthermore, if this Compact is declared in a final judgment by a court of competent jurisdiction to be entirely contrary to the state constitution of any Member State or otherwise entirely invalid as to any Member State, such Member State shall be deemed to have withdrawn from the Compact, and the Compact shall remain in full force and effect as to any remaining Member State. Finally, if this Compact is declared in a final judgment by a court of competent jurisdiction to be wholly or substantially in violation of Article I, Section 10, of the Constitution of the United States, then it shall be construed and enforced solely as reciprocal legislation enacted by the affected Member State(s).

Section 7. Termination. This Compact shall terminate and be held for naught when it is fully performed and the Constitution of the United States is amended by the Balanced Budget Amendment. However, notwithstanding anything to the contrary set forth in this Compact, in the event such amendment does not occur within seven (7) years after the first State passes legislation enacting, adopting, and agreeing to be bound to this Compact, the Compact shall terminate as follows: (a) the Commission shall dissolve and wind up its operations within ninety (90) days thereafter, with the Compact Administrator giving notice of such dissolution and the operative effect of this section to the Compact Notice Recipients; (b) upon the completed dissolution of the Commission, Articles I, II, III, IV, VI, VII, VIII, and IX, as well as sections 2 and 3 of Article V and sections 1 through 6 of Article X, of this Compact for this Member State shall be deemed terminated, repealed, and held for naught; and (c) section 1 of Article V of this Compact, together with the constructional rule of this subsection, both of which shall survive termination of the Compact, shall thereafter become and be construed as an immediately effective freestanding continuing resolution, passed by the Legislature of this Member State, applying to Congress for the calling of a convention for proposing amendments under Article V of the Constitution of the United States, limited to proposing amendments such as a balanced budget amendment, which shall be capable of aggregation with any other similar application."









Title 51 - Torts

Chapter 1 - General Provisions

§ 51-1-1. Tort defined

A tort is the unlawful violation of a private legal right other than a mere breach of contract, express or implied. A tort may also be the violation of a public duty if, as a result of the violation, some special damage accrues to the individual.



§ 51-1-2. Ordinary diligence and ordinary negligence defined

In general, ordinary diligence is that degree of care which is exercised by ordinarily prudent persons under the same or similar circumstances. As applied to the preservation of property, the term "ordinary diligence" means that care which every prudent man takes of his own property of a similar nature. The absence of such diligence is termed ordinary negligence.



§ 51-1-3. Extraordinary diligence and slight negligence defined

In general, extraordinary diligence is that extreme care and caution which very prudent and thoughtful persons exercise under the same or similar circumstances. As applied to the preservation of property, the term "extraordinary diligence" means that extreme care and caution which very prudent and thoughtful persons use in securing and preserving their own property. The absence of such extraordinary diligence is termed slight negligence.



§ 51-1-4. Slight diligence and gross negligence defined

In general, slight diligence is that degree of care which every man of common sense, however inattentive he may be, exercises under the same or similar circumstances. As applied to the preservation of property, the term "slight diligence" means that care which every man of common sense, however inattentive he may be, takes of his own property. The absence of such care is termed gross negligence.



§ 51-1-5. Meaning of "due care" in reference to child of tender years

The term "due care," when used in reference to a child of tender years, is such care as the child's mental and physical capacities enable him to exercise in the actual circumstances of the occasion and situation under investigation.



§ 51-1-6. Recovery of damages upon breach of legal duty

When the law requires a person to perform an act for the benefit of another or to refrain from doing an act which may injure another, although no cause of action is given in express terms, the injured party may recover for the breach of such legal duty if he suffers damage thereby.



§ 51-1-7. When infraction of public duty gives cause of action to individual

Injury suffered in common with the community, though to a greater extent, will not give a right of action to an individual for the infraction of some public duty. In order for an individual to have such a right of action, there must be some special damage to him, in which the public has not participated.



§ 51-1-8. Right of action arising from breach of private duty

Private duties may arise from statute or from relations created by contract, express or implied. The violation of a private duty, accompanied by damage, shall give a right of action.



§ 51-1-9. Recovery for torts to self, wife, child, ward, or servant

Every person may recover for torts committed to himself, his wife, his child, his ward, or his servant.



§ 51-1-10. Who may bring an action for torts to wife; action by wife living apart from husband for torts to self or children

If a tort shall be committed upon the person or reputation of the wife, the husband or wife may recover therefor; if the wife shall be living separate from the husband, she may bring an action for such torts and also torts to her children and recover the same to her use.



§ 51-1-11. When privity required to support action; product liability action and time limitation therefore; industry-wide liability theories rejected

(a) Except as otherwise provided in this Code section, no privity is necessary to support a tort action; but, if the tort results from the violation of a duty which is itself the consequence of a contract, the right of action is confined to the parties and those in privity to that contract, except in cases where the party would have a right of action for the injury done independently of the contract and except as provided in Code Section 11-2-318.

(b) (1) The manufacturer of any personal property sold as new property directly or through a dealer or any other person shall be liable in tort, irrespective of privity, to any natural person who may use, consume, or reasonably be affected by the property and who suffers injury to his person or property because the property when sold by the manufacturer was not merchantable and reasonably suited to the use intended, and its condition when sold is the proximate cause of the injury sustained.

(2) No action shall be commenced pursuant to this subsection with respect to an injury after ten years from the date of the first sale for use or consumption of the personal property causing or otherwise bringing about the injury.

(3) A manufacturer may not exclude or limit the operation of this subsection.

(c) The limitation of paragraph (2) of subsection (b) of this Code section regarding bringing an action within ten years from the date of the first sale for use or consumption of personal property shall also apply to the commencement of an action claiming negligence of a manufacturer as the basis of liability, except an action seeking to recover from a manufacturer for injuries or damages arising out of the negligence of such manufacturer in manufacturing products which cause a disease or birth defect, or arising out of conduct which manifests a willful, reckless, or wanton disregard for life or property. Nothing contained in this subsection shall relieve a manufacturer from the duty to warn of a danger arising from use of a product once that danger becomes known to the manufacturer.

(d) Irrespective of privity, a manufacturer shall not be held liable for the manufacture of a product alleged to be defective based on theories of market share or enterprise, or other theories of industry-wide liability.

(e) Irrespective of privity, a manufacturer of a product alleged to be defective shall not be held liable for a public nuisance based on theories of market share or enterprise, or other theories of industry-wide liability.



§ 51-1-11.1. Liability of product seller as a manufacturer

(a) As used in this Code section, the term "product seller" means a person who, in the course of a business conducted for the purpose leases or sells and distributes; installs; prepares; blends; packages; labels; markets; or assembles pursuant to a manufacturer's plan, intention, design, specifications, or formulation; or repairs; maintains; or otherwise is involved in placing a product in the stream of commerce. This definition does not include a manufacturer which, because of certain activities, may additionally be included within all or a portion of the definition of a product seller.

(b) For purposes of a product liability action based in whole or in part on the doctrine of strict liability in tort, a product seller is not a manufacturer as provided in Code Section 51-1-11 and is not liable as such.

(c) Nothing contained in this Code section shall be construed to grant a cause of action in strict liability in tort or any other legal theory or to affect the right of any person to seek and obtain indemnity or contribution.

(d) This Code section shall apply to all causes of action accruing on or after July 1, 1987.



§ 51-1-12. Liability for ratifying tort

By ratification of a tort committed for his own benefit, the ratifier becomes as liable as if he had commanded that it be committed. A person ratifying a tort does not become liable, however, if the act was done for the benefit of a third person.



§ 51-1-13. Cause of action for physical injury; intention considered in assessing damages

A physical injury done to another shall give a right of action to the injured party, whatever may be the intention of the person causing the injury, unless he is justified under some rule of law. However, intention shall be considered in the assessment of damages.



§ 51-1-14. Violent injury or attempt to commit injury

Any violent injury or illegal attempt to commit a physical injury upon a person is a tort for which damages may be recovered.



§ 51-1-15. Right of action for abduction or harboring of wife

A husband shall have a right of action against another for abducting or harboring his wife. Furnishing shelter and food to a wife driven from her home by cruel treatment is an act of humanity and shall give no right of action to the husband.



§ 51-1-16. Right of action for seduction of daughter; exemplary damages

The seduction of a daughter, unmarried and living with her parent, whether followed by pregnancy or not, shall give a right of action to the father or to the mother if the father is dead, or absent permanently, or refuses to bring an action. No loss of services need be alleged or proved. The seduction is the gist of the action, and in well-defined cases exemplary damages shall be granted.



§ 51-1-17. Rights of action for adultery, alienation of affections, and criminal conversation abolished

Adultery, alienation of affections, or criminal conversation with a wife or husband shall not give a right of action to the person's spouse. Rights of action for adultery, alienation of affections, or criminal conversation are abolished.



§ 51-1-18. Furnishing alcoholic beverages to minor children; gambling with minor children

(a) The custodial parent or parents shall have a right of action against any person who shall sell or furnish alcoholic beverages to that parent's underage child for the child's use without the permission of the child's parent.

(b) A parent shall have a right of action against any person who shall play and bet at any game of chance with his minor child for money or any other thing of value without the parent's permission.



§ 51-1-19. Negligence by person given trust or confidence for consideration

When trust or confidence is reposed in a person in consideration of the payment or promise of a reward to him, negligence in the person trusted which results in injury to the other person shall give the injured party a right of action.



§ 51-1-20. Liability of persons serving charitable organizations and public entities while acting in good faith

(a) A person serving with or without compensation as a member, director, or trustee, or as an officer of the board without compensation, of any nonprofit hospital or association or of any nonprofit, charitable, or eleemosynary institution or organization or of any local governmental agency, board, authority, or entity shall be immune from civil liability for any act or any omission to act arising out of such service if such person was acting in good faith within the scope of his or her official actions and duties and unless the damage or injury was caused by the willful or wanton misconduct of such person.

(b) As used in this Code section, the term "compensation" shall not include reimbursement for reasonable expenses related to said services.

(c) This Code section shall not affect any immunity of any person arising from any source, whether or not such person may additionally be subject to and possess an immunity provided by this Code section. The immunity provided by this Code section shall be supplemental to any such existing immunity.



§ 51-1-20.1. Liability of volunteers, employees, or officers of nonprofit association conducting or sponsoring sports or safety program; liability of association

(a) As used in this Code section, the term:

(1) "Compensation" does not mean or include any gift, any reimbursement for any reasonable expense incurred for the benefit of a nonprofit athletic program, or, in the case of an umpire or referee, a modest honorarium.

(2) "Nonprofit association" means any entity which is organized as a nonprofit corporation or a nonprofit unincorporated association under the laws of this state, including, but not limited to, youth or sports associations, volunteer fire associations, or religious, charitable, fraternal, veterans, civic, county fair, or agricultural associations, or any separately chartered auxiliary of the foregoing, if organized and operated on a nonprofit basis.

(3) "Safety program" means a program designed for education and training with respect to safety and accident prevention as related to the home, vehicle maintenance and operation, boating, hunting, firearms, self-protection, fire hazards, or other activity which may involve exposures to personal injury or property damage.

(4) "Sports program" means any program or organized activity:

(A) Which conducts any competitive sport which is formally recognized as a sport, on the date on which any cause of action arises to which this Code section is applicable, by the United States Olympic Committee as specified by and under the jurisdiction of the Amateur Sports Act of 1978, Public Law 95-606, 36 U.S.C. Section 371, et seq., the Amateur Athletic Union, or the National Collegiate Athletic Association; and

(B) Which is organized for recreational purposes and related training and education and the activities of which are substantially for such purpose.

(5) "Volunteer" means any person rendering services as a manager, coach, instructor, umpire, or referee, or assistant to such person, who performs such services without compensation.

(b) Except as provided in subsection (c) of this Code section, no person who is a volunteer for a sports program or safety program of a nonprofit association, or any employee or officer of such nonprofit association conducting or sponsoring such sports or safety program, shall be liable to any person as a result of any acts or omissions in rendering such services or in conducting or sponsoring such sports or safety programs if such person was acting in good faith within the scope of his or her assigned duties and unless the conduct of such person amounts to willful and wanton misconduct or gross negligence; provided, however, the defense of immunity is waived as to those actions for the recovery of damages against such persons for which liability insurance protection for such claims has been provided, but such waiver shall only apply to the extent of any liability insurance so provided.

(c) Nothing in this Code section shall be construed as affecting or modifying the liability of such volunteers, employees, officers, or a nonprofit association for acts or omissions relating to the transportation of participants in a sports program or safety program to or from a game, training session, event, or practice, or relating to the care and maintenance of real estate unrelated to the practice, training, or playing areas which such volunteers, employees, officers, or a nonprofit association owns, possesses, or controls.

(d) This Code section shall apply to any cause of action arising on or after July 1, 1988.



§ 51-1-20.2. Liability of child passenger safety technicians

(a) As used in this Code section, the term:

(1) "Child passenger safety technician" means a person who holds a current certification as a child passenger safety technician or technician instructor by the National Highway Traffic Safety Administration of the United States Department of Transportation, the American Automobile Association, or other entity designated by the National Highway Traffic Safety Administration but specifically does not include any person who is an employee or agent of a manufacturer of child safety seats.

(2) "Child safety seat" means a seat as defined in paragraph (1) of subsection (b) of Code Section 40-8-76.

(3) "Sponsoring organization" means a person or organization other than a manufacturer of or an employee or agent of a manufacturer of child safety seats that:

(A) Offers or arranges for the public a nonprofit child safety seat educational program, checkup event, or fitting station program utilizing child passenger safety technicians; or

(B) Owns property upon which a nonprofit child safety seat educational program, checkup event, or fitting station program for the public occurs utilizing child passenger safety technicians.

(b) A child passenger safety technician or sponsoring organization shall not be liable to any person as a result of any act or omission that occurs solely in the inspection, installation or adjustment of a child safety seat, or in providing education regarding the installation or adjustment of a child safety seat if the child passenger safety technician or sponsoring organization provides the services without a fee and acts in good faith within the scope of training for which the technician is currently certified and unless the act or omission constitutes willful and wanton misconduct or gross negligence.

(c) Nothing in this Code section shall be construed as affecting, modifying, or eliminating the liability of a manufacturer of a child safety seat or its employees or agents under any legal claim, including but not limited to product liability claims.

(d) This Code section shall apply to any cause of action arising on or after July 1, 2002.



§ 51-1-21. Liability of owner of watercraft for torts generally

(a) As used in this Code section, the term:

(1) "Owner" means a person other than a secured party who has title to personal property or who has the use and possession of personal property subject to a security interest.

(2) "Watercraft" means any boat, vessel, or craft, other than a seaplane, used as a means of transportation on water.

(b) The owner of a watercraft shall be liable for any tort caused by the operation of the watercraft, in the same manner and to the same degree as the owner of an automobile is liable for torts caused by its operation.



§ 51-1-22. Owner's liability for negligent operation of vessel; express or implied consent prerequisite

The owner of a vessel shall be liable for any injury or damage occasioned by the negligent operation of the vessel, whether the negligence consists of a violation of the statutes of this state or of neglecting to observe such ordinary care in such operation as the rules of common law require. The owner shall not be liable, however, unless the vessel is being used with his or her express or implied consent. It shall be presumed that the vessel is being operated with the knowledge and consent of the owner if, at the time of the injury or damage, the vessel is under the control of his or her spouse, father, mother, brother, sister, son, daughter, or other immediate member of the owner's family. Nothing contained in this Code section shall be construed to relieve any other person from any liability which he would otherwise have nor shall anything contained in this Code section be construed to authorize or permit any recovery in excess of injury or damage actually incurred.



§ 51-1-23. Sale of unwholesome provisions

Any person who knowingly or negligently sells unwholesome provisions of any kind to another person, the defect being unknown to the purchaser, by the use of which damage results to the purchaser or to his family, shall be liable in damages for such injury.



§ 51-1-24. Sale of adulterated drugs or alcoholic beverages

Any person who knowingly or negligently, by himself or his agent, sells adulterated drugs or alcoholic beverages to another person, by the use of which damage accrues to the purchaser, his patients, his family, or his property, shall be liable in damages for the injury done.



§ 51-1-25. Furnishing of wrong article or medicine by vender of drugs and medicines

If a vender of drugs and medicines, by himself or his agent, either knowingly or negligently furnishes the wrong article or medicine and damage accrues to the purchaser, his patients, his family, or his property from the use of the drug or medicine furnished, the vender shall be liable for the injury done.



§ 51-1-26. Survivability of actions under Code Sections 51-1-23 through 51-1-25

If death ensues as a result of any injury or damage in any case arising under Code Section 51-1-23, 51-1-24, or 51-1-25, the right of action for such death shall survive as provided in Chapter 4 of this title.



§ 51-1-27. Recovery for medical malpractice authorized

A person professing to practice surgery or the administering of medicine for compensation must bring to the exercise of his profession a reasonable degree of care and skill. Any injury resulting from a want of such care and skill shall be a tort for which a recovery may be had.



§ 51-1-28. Transfusions, transplants, and transfers of human blood, tissue, organs; negligence prerequisite to recovery for damages

(a) The injection, transfusion, or other transfer of human whole blood, blood plasma, blood products, or blood derivatives and the transplanting or other transfer of any tissue, bones, or organs into or onto the human body shall not be considered a sale of any commodity, goods, property, or product subject to sale or barter but, instead, shall be considered as the rendition of medical services. No implied warranties of any kind or description shall be applicable thereto and no person, firm, or corporation participating in such services shall be liable for damages unless negligence is proven.

(b) Code Section 51-1-27 shall not be affected by subsection (a) of this Code section.



§ 51-1-29. Liability of persons rendering emergency care

(a) Any person, including any person licensed to practice medicine and surgery pursuant to Article 2 of Chapter 34 of Title 43 and any person licensed to render services ancillary thereto, who in good faith renders emergency care at the scene of an accident or emergency to the victims thereof without making any charge therefor shall not be liable for any civil damages as a result of any act or omission by such person in rendering emergency care or as a result of any act or failure to act to provide or arrange for further medical treatment or care for the injured person.

(b) As used in this Code section, the term "emergency care" shall include, but shall not be limited to, the rescue or attempted rescue of an incapacitated or endangered individual from a locked motor vehicle.



§ 51-1-29.1. Liability of voluntary health care provider and sponsoring organization

(a) Without waiving or affecting and cumulative of any existing immunity from any source, unless it is established that injuries or death were caused by gross negligence or willful or wanton misconduct:

(1) No health care provider licensed under Chapter 9, 11, 26, 30, 33, or 34 of Title 43 who voluntarily and without the expectation or receipt of compensation provides professional services, within the scope of such health care provider's licensure, for and at the request of a hospital, public school, nonprofit organization, or an agency of the state or one of its political subdivisions or provides such professional services to a person at the request of such an organization, which organization does not expect or receive compensation with respect to such services from the recipient of such services; or

(2) No licensed hospital, public school, or nonprofit organization which requests, sponsors, or participates in the providing of the services under the circumstances provided in paragraph (1) of this subsection

shall be liable for damages or injuries alleged to have been sustained by the person nor for damages for the injury or death of the person when the injuries or death are alleged to have occurred by reason of an act or omission in the rendering of such services.

(b) Nothing in this Code section shall be construed to change the scope of practice of any health care provider granted immunity in this Code section.

(c) This Code section shall apply only to causes of action arising on or after July 1, 1987.



§ 51-1-29.2. Liability of persons or entities acting to prevent, minimize, and repair injury and damage resulting from catastrophic acts of nature

Any natural person and any association, fraternal organization, private for profit entity, not for profit entity, religious organization, or charitable organization and the officers, directors, employees, and agents of such associations, organizations, and entities, when such persons, associations, organizations, or entities are working in coordination and under the direction of an appropriate state agency, who voluntarily and without the expectation or receipt of compensation provides services or goods in preparation for, anticipation of, or during a time of emergency and in a place of emergency as declared by the Governor for the benefit of any natural person or his or her property to prevent or minimize harm to such natural person or to prevent, minimize, and repair injury and damage to such person's property resulting from biological, chemical, or nuclear agents; terrorism; pandemics or epidemics of infectious disease; or catastrophic acts of nature, including, but not limited to, fire, flood, earthquake, wind, storm, or wave action, or any other occurrence which warrants the declaration of a state of emergency or disaster by the Governor pursuant to Code Section 38-3-51 or by a federal agency shall not be civilly liable to any natural person receiving such assistance as a result of any act or omission in rendering such service if such natural person, association, organization, or entity was acting in good faith and unless the damage or injury was caused by the willful or wanton negligence or misconduct of such natural person, association, organization, or entity. Nothing in this Code section shall be construed to amend, repeal, alter, or affect in any manner any other provision of law granting immunity or limiting liability. Nothing in this Code section shall be construed to abrogate the sovereign immunity of this state as to all actions executed by any party under this Code section.



§ 51-1-29.3. Immunity for operators of external defibrillators

(a) The persons described in this Code section shall be immune from civil liability for any act or omission to act related to the provision of emergency care or treatment by the use of or provision of an automated external defibrillator, as described in Code Sections 31-11-53.1 and 31-11-53.2, except that such immunity shall not apply to an act of willful or wanton misconduct and shall not apply to a person acting within the scope of a licensed profession if such person acts with gross negligence. The immunity provided for in this Code section shall extend to:

(1) Any person who gratuitously and in good faith renders emergency care or treatment by the use of or provision of an automated external defibrillator without objection of the person to whom care or treatment is rendered;

(2) The owner or operator of any premises or conveyance who installs or provides automated external defibrillator equipment in or on such premises or conveyance;

(3) Any physician or other medical professional who authorizes, directs, or supervises the installation or provision of automated external defibrillator equipment in or on any premises or conveyance other than any medical facility as defined in paragraph (5) of Code Section 31-7-1; and

(4) Any person who provides training in the use of automated external defibrillator equipment as required by subparagraph (b)(1)(A) of Code Section 31-11-53.2, whether compensated or not. This Code section is not applicable to any training or instructions provided by the manufacturer of the automated external defibrillator or to any claim for failure to warn on the part of the manufacturer.

(b) Nothing in this Code section shall be construed so as to provide immunity to the manufacturer of any automated external defibrillator or off-premises automated external defibrillator maintenance or service providers, nor shall it relieve the manufacturer from any claim for product liability or failure to warn.



§ 51-1-29.4. Liability of voluntary health care providers and sponsoring organizations; cumulative immunity; application

(a) As used in this Code section, the term:

(1) "Free health clinic" means a nonprofit, charitable, or eleemosynary institution or organization which voluntarily and without expectation or receipt of payment or other compensation or financial benefit provides health care services to persons who do not qualify for medicare or Medicaid, have no private health insurance, and cannot afford to see a medical care professional.

(2) "Medical care professional" means a professional who is licensed under Chapter 4 of Title 26 or Chapter 9, 11, 11A, 26, 30, 33, 34, or 44 of Title 43.

(b) (1) A free health clinic and its agents, employees, and volunteers when acting within the scope of that relationship shall not be liable to a patient for ordinary negligence which proximately causes injury to or the death of that patient if the services provided to that patient were free of any charge and the free health clinic and the medical care professional whose services are at issue neither received nor expected to receive any payment or other compensation or financial benefit for providing care to that patient.

(2) A licensed hospital, public school, or nonprofit organization which requests, sponsors, or participates in providing the services of a free health clinic shall not be liable to a patient for ordinary negligence which proximately causes injury to or the death of that patient if the services requested, sponsored, or provided to that patient were free of any charge and the free health clinic, the medical care professional whose services are at issue, the licensed hospital, the public school, or the nonprofit organization did not receive or expect to receive any payment or other compensation or financial benefit for providing care to that patient.

(3) The immunity granted under this Code section shall not waive or affect and is cumulative of any existing immunity from any other source.

(c) This Code section shall apply only to causes of action arising on or after July 1, 2004.



§ 51-1-29.5. Definitions; limitation on health care liability claim to gross negligence in emergency medical care; factors for jury consideration

(a) As used in this Code section, the term:

(1) "Affiliate" means a person who, directly or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with a specified person, including any direct or indirect parent or subsidiary.

(2) "Claimant" means a person, including a decedent's estate, who seeks or has sought recovery of damages in a health care liability claim. All persons claiming to have sustained damages as the result of the bodily injury or death of a single person are considered a single claimant.

(3) "Control" means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of the person, whether through ownership of equity or securities, by contract, or otherwise.

(4) "Court" means any federal or state court.

(5) "Emergency medical care" means bona fide emergency services provided after the onset of a medical or traumatic condition manifesting itself by acute symptoms of sufficient severity, including severe pain, such that the absence of immediate medical attention could reasonably be expected to result in placing the patient's health in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part. The term does not include medical care or treatment that occurs after the patient is stabilized and is capable of receiving medical treatment as a nonemergency patient or care that is unrelated to the original medical emergency.

(6) "Emergency medical services provider" means any person providing emergency medical care.

(7) "Health care" means any act or treatment performed or furnished, or that should have been performed or furnished, by any health care provider for, to, or on behalf of a patient during the patient's medical care, treatment, or confinement.

(8) "Health care institution" means:

(A) An ambulatory surgical center;

(B) A personal care home licensed under Chapter 7 of Title 31;

(B.1) An assisted living community licensed under Chapter 7 of Title 31;

(C) An institution providing emergency medical services;

(D) A hospice;

(E) A hospital;

(F) A hospital system;

(G) An intermediate care facility for the intellectually or developmentally disabled; or

(H) A nursing home.

(9) "Health care liability claim" means a cause of action against a health care provider or physician for treatment, lack of treatment, or other claimed departure from accepted standards of medical care, health care, or safety or professional or administrative services directly related to health care, which departure from standards proximately results in injury to or death of a claimant.

(10) "Health care provider" means:

(A) Any person, partnership, professional association, corporation, facility, or institution duly licensed, certified, registered, or chartered by the State of Georgia to provide health care, including but not limited to:

(i) A registered nurse;

(ii) A dentist;

(iii) A podiatrist;

(iv) A pharmacist;

(v) A chiropractor;

(vi) An optometrist; or

(vii) A health care institution; and

(B) Any person who is:

(i) An officer, director, shareholder, member, partner, manager, owner, or affiliate of a health care provider or physician; or

(ii) An employee, independent contractor, or agent of a health care provider or physician acting in the course and scope of the employment or contractual relationship.

(11) "Hospice" means a facility licensed as such under the "Georgia Hospice Law," Article 9 of Chapter 7 of Title 31.

(12) "Hospital" means a facility licensed as such under Chapter 7 of Title 31.

(13) "Hospital system" means a system of hospitals located in this state that are under the common governance or control of a corporate parent.

(14) "Medical care" means any act defined as the practice of medicine under Code Section 43-34-21.

(15) "Nursing home" means a facility licensed as such under Chapter 7 of Title 31.

(16) "Pharmacist" means a person licensed as such under Chapter 4 of Title 26.

(17) "Physician" means an individual licensed to practice medicine in this state, a professional association organized by an individual physician or group of physicians, or a partnership or limited liability partnership formed by a group of physicians.

(18) "Professional or administrative services" means those duties or services that a physician or health care provider is required to provide as a condition of maintaining the physician's or health care provider's license, accreditation status, or certification to participate in state or federal health care programs.

(b) Any legal term or word of art used in this chapter, not otherwise defined in this chapter, shall have such meaning as is consistent with the common law.

(c) In an action involving a health care liability claim arising out of the provision of emergency medical care in a hospital emergency department or obstetrical unit or in a surgical suite immediately following the evaluation or treatment of a patient in a hospital emergency department, no physician or health care provider shall be held liable unless it is proven by clear and convincing evidence that the physician or health care provider's actions showed gross negligence.

(d) In an action involving a health liability claim arising out of the provision of emergency medical care in a hospital emergency department or obstetrical unit or in a surgical suite immediately following the evaluation or treatment of a patient in a hospital emergency department, the court shall instruct the jury to consider, together with all other relevant matters:

(1) Whether the person providing care did or did not have the patient's medical history or was able or unable to obtain a full medical history, including the knowledge of preexisting medical conditions, allergies, and medications;

(2) The presence or lack of a preexisting physician-patient relationship or health care provider-patient relationship;

(3) The circumstances constituting the emergency; and

(4) The circumstances surrounding the delivery of the emergency medical care.



§ 51-1-29.6. Liability of health care institutions and providers regarding THC oil

(a) As used in this Code section, the term:

(1) "Caregiver" shall have the same meaning as set forth in Code Section 31-2A-18.

(2) "Health care institution" shall have the same meaning as set forth in Code Section 51-1-29.5.

(3) "Health care provider" means any person licensed, certified, or registered under Chapter 9, 10A, 11, 11A, 26, 28, 30, 33, 34, 35, 39, or 44 of Title 43 or Chapter 4 of Title 26.

(4) "Low THC oil" shall have the same meaning as set forth in Code Section 16-12-190.

(b) A health care institution shall not be subject to any civil liability, penalty, licensing sanction, or other detrimental action and a health care provider shall not be subject to any civil liability, penalty, denial of a right or privilege, disciplinary action by a professional licensing board, or other detrimental action for allowing an individual or caregiver to possess, administer, or use low THC oil on the premises of a health care institution or offices of a health care provider, provided that the possession of such substance is in accordance with the laws of this state.



§ 51-1-30. Liability of officers and agents for acts performed while fighting fires or performing duties at the scene of emergencies

(a) As used in this Code section, the term "fire department" includes volunteer fire departments established pursuant to local act, ordinance, or resolution or established as nonprofit corporations pursuant to private subscription and any fire department established as a department, bureau, or agency of a municipality, county, fire district, or authority of this state.

(b) The officers, members, agents, or employees of any fire department established by any county, municipality, fire district, or authority shall not be liable at law for any act or acts done while actually fighting a fire or performing duties at the scene of an emergency, except for willful negligence or malfeasance.

(c) This Code section shall not affect the right of any party to recover damages for an act which occurred before July 1, 1980.



§ 51-1-30.1. Exemption from tort liability of drivers and operators of fire apparatus in certain municipalities

(a) As used in this Code section, the term "fire apparatus" means salvage and first-aid cars, chiefs' cars, hose wagons, pumpers, aerial trucks, water towers, service trucks, supply trucks, or other publicly owned and operated automotive equipment used in fire fighting.

(b) A driver or operator of fire apparatus publicly owned and operated by any member of a fire department in municipalities having a population of more than 300,000 according to the United States decennial census of 1940 or any future such census shall be exempted from any tort liability by reason of injuries sustained to the person or property of anyone where such damage or injury is caused by the driving of such apparatus in responding to a fire alarm or while returning to a fire station under emergency orders of a chief or assistant chief to put equipment back into service for another call.

(c) Nothing in this Code section shall affect in any manner the liability of such municipalities owning such fire apparatus for the torts of its employees under the general laws of this state.



§ 51-1-30.2. Immunity of teachers and school personnel from liability for communicating information concerning drug abuse

Teachers and other school personnel shall be immune from any civil liability for communicating information in good faith concerning drug abuse by any child to that child's parents, to law enforcement officials, or to health care providers.



§ 51-1-30.3. Immunity from liability for persons providing certain services upon public or private school property and for public or private schools requesting such services

(a) Unless it is established that injuries or death were caused by gross negligence or willful or wanton misconduct:

(1) No natural person who voluntarily and without the expectation or receipt of compensation provides services for and at the request and sanction of a public school or private school and who does not expect or receive compensation with respect to such services from the recipient of such services; or

(2) No public school or private school which requests, sponsors, or participates in the providing of the services under the circumstances provided in paragraph (1) of this subsection

shall be liable for damages or injuries alleged to have been sustained by another person or damages for the injury or death of the other person when the injuries or death are alleged to have occurred by reason of an act or omission occurring on school property in the rendering of such services if such services are provided upon school property or at a school sponsored function.

(b) This Code section shall not apply to any incident or incidents arising out of the operation of a motor vehicle or motor vehicles. This Code section also shall not apply to any public or private school to the extent that any such public or private school has insurance in effect which covers any damages or injury or death described in paragraph (a) above.

(c) This Code section shall not apply to persons who are performing tasks associated with their normal or ordinary course of business or their trade or profession.

(d) This Code section shall apply only to causes of action arising on or after July 1, 1994.

(e) Nothing in this Code section shall be construed to alter, affect, or repeal any other provision of law granting immunity from liability or to alter or affect any other immunity provision from whatever source and shall be cumulative of any existing immunity from any source.



§ 51-1-30.4. Immunity from liability for officers providing security at nuclear facilities

Notwithstanding any other provision of law, an authorized security officer as provided for in Code Section 16-11-124 acting within the scope of his or her official duties on the premises of a federally licensed nuclear power facility or the properties adjacent to the facility pursuant to a written agreement entered into with the local law enforcement agency having jurisdiction over the facility shall be entitled to immunity as provided in Code Section 51-11-9. Such officer and the officer's employer or the owner, operator, or licensee of the facility where the officer is providing security services shall also be immune from liability for the officer's good faith performance of his or her duties at such facility in accordance with a nuclear security plan approved by the United States Nuclear Regulatory Commission or other authorized federal agency.



§ 51-1-31. Liability from donation of canned or perishable food to charitable or nonprofit organizations for use or distribution

(a) As used in this Code section, the term:

(1) "Canned food" means any food which has been commercially processed and prepared for human consumption and which has been commercially packaged in such a manner as to remain nonperishable without refrigeration for a reasonable length of time.

(2) "Donor" includes, but is not limited to, a farmer, processor, distributor, commercial food service operator, wholesaler, or retailer of food.

(3) "Gleaner" means a person who harvests for use or distribution an agricultural crop that has been donated by the owner.

(4) "Perishable food" means any food that may spoil or otherwise become unfit for human consumption because of its nature, type, or physical condition. "Perishable food" includes, but is not limited to, table-ready food, cooked foods, fresh or processed meats, poultry, seafood, dairy products, bakery products, eggs, fresh fruits or vegetables, and foods that have been noncommercially or commercially packaged or that have been frozen or otherwise require temperature control to remain nonperishable for a reasonable length of time.

(b) A good faith donor or gleaner of any canned or perishable food apparently fit for human consumption who donates such food to a bona fide charitable or nonprofit organization for use or distribution shall not be subject to criminal penalty or civil damages arising from the condition of the food, unless an injury is caused by the recklessness or intentional misconduct of the donor or gleaner.

(c) A bona fide charitable or nonprofit organization which accepts any canned or perishable food apparently fit for human consumption from a good faith donor or gleaner for use or distribution shall not be subject to criminal penalty or civil damages arising from the condition of the food, unless an injury is caused by the recklessness or intentional misconduct of the charitable or nonprofit organization.

(d) The provisions of this Code section apply to the good faith donation of canned or perishable food not readily marketable due to appearance, freshness, grade, surplus, or other such considerations.

(e) The provisions of this Code section shall not be construed to restrict the authority of any lawful agency otherwise to regulate or ban the use of food for human consumption.



§ 51-1-32. Separate causes of action for personal injury and property damage caused by motor vehicle

In cases arising from the wrongful or negligent operation of a motor vehicle in which the single wrongful or negligent act causes or results in both physical injuries to a person and injuries to the property of such person, the injured person shall have a separate and distinct cause of action against the person whose wrongful or negligent act caused such injury for the physical injury to his person and a separate and distinct cause of action for the injuries to his property. The injured party shall have the right, in his sole discretion, to prosecute each cause of action separately or to combine the two causes of action in one single action.



§ 51-1-33. Settlement of single action under Code Section 51-1-32 -- Evidence in separate action

If the two causes of action specified in Code Section 51-1-32 are tried separately, the fact that a settlement has been made or that a judgment has been rendered in the action for property damage shall not be admissible in evidence in the action for physical injuries to the person. The fact that a settlement has been made or a judgment rendered in the action for the physical injuries to the person shall not be admissible in evidence in the action for property damage.



§ 51-1-34. Settlement of single action under Code Section 51-1-32 -- Effect in separate action

The settlement of a claim or cause of action arising from a motor vehicle collision for property damage shall not bar or otherwise affect the prosecution of the claim or cause of action for physical injury to the person. The settlement of a claim or cause of action arising from a motor vehicle collision for physical injury to the person shall not bar or otherwise affect the prosecution of the claim or cause of action for property damage.



§ 51-1-35. When negotiating or obtaining statement from injured adverse party prohibited; effect of prohibited settlement in court action

(a) No person whose interest is or may become adverse to an injured person who is confined to a hospital or health care center as a patient shall, within 15 days from the date of the occurrence causing the person's injury:

(1) Negotiate or attempt to negotiate a settlement with the injured patient;

(2) Obtain or attempt to obtain a general release of liability from the injured patient; or

(3) Obtain or attempt to obtain any statement, either written or oral from the injured patient, for use in negotiating a settlement or obtaining a release.

(b) Any settlement agreement entered into or any general release of liability made by any person who is confined in a hospital or health care center after he incurs a personal injury which is obtained contrary to the provisions of subsection (a) of this Code section shall not be admitted as evidence in any court action relating to the injury and shall not be utilized for any purpose in any legal action in connection therewith.

(c) Nothing in this Code section is intended to preclude an interested party from visiting an injured party while confined as a patient to a hospital or health care center for purposes of expressing concern for the injured or determining the extent of injuries incurred.



§ 51-1-36. Duty of care of operator of motor vehicle to passengers

The operator of a motor vehicle owes to passengers therein the same duty of ordinary care owed to others.



§ 51-1-37. Negligent or improper administration of polygraph examination; measure of damages

(a) Any person who is given a polygraph examination and who suffers damages as a result of such polygraph examination having been administered in a negligent manner shall have a cause of action against the polygraph examiner.

(b) The measure of damages shall be the actual damages sustained by such person, together with reasonable attorneys' fees, filing fees, and reasonable costs of the action. Reasonable costs of the action may include, but shall not be limited to, the expenses of discovery and document reproduction. Damages may include, but shall not be limited to, back pay for the period during which such person did not work or was denied a job as a result of such examination.



§ 51-1-38. Tort immunity for medical students; exceptions

(a) No student who participates in the provision of medical care or medical treatment under the supervision of a medical facility, academic institution, or doctor of medicine, as a part of an academic curriculum leading to the award of a medical degree, shall be liable for any civil damages as a result of any act or omission in such participation, except for willful or wanton misconduct.

(b) Subsection (a) of this Code section shall not be construed to affect or limit the liability of a medical facility, academic institution, or doctor of medicine.



§ 51-1-39. Liability for injuries of person committing crime on political subdivision property

A person who engages in a criminal act on property owned or leased by a political subdivision of this state and who suffers an injury as a result of said criminal act which is not inflicted by an officer, employee, or agent of such political subdivision shall not have a cause of action against such political subdivision for any injury sustained. The provisions of this Code section shall not have the effect of waiving the sovereign immunity of any political subdivision.



§ 51-1-40. Liability for acts of intoxicated persons

(a) The General Assembly finds and declares that the consumption of alcoholic beverages, rather than the sale or furnishing or serving of such beverages, is the proximate cause of any injury, including death and property damage, inflicted by an intoxicated person upon himself or upon another person, except as otherwise provided in subsection (b) of this Code section.

(b) A person who sells, furnishes, or serves alcoholic beverages to a person of lawful drinking age shall not thereby become liable for injury, death, or damage caused by or resulting from the intoxication of such person, including injury or death to other persons; provided, however, a person who willfully, knowingly, and unlawfully sells, furnishes, or serves alcoholic beverages to a person who is not of lawful drinking age, knowing that such person will soon be driving a motor vehicle, or who knowingly sells, furnishes, or serves alcoholic beverages to a person who is in a state of noticeable intoxication, knowing that such person will soon be driving a motor vehicle, may become liable for injury or damage caused by or resulting from the intoxication of such minor or person when the sale, furnishing, or serving is the proximate cause of such injury or damage. Nothing contained in this Code section shall authorize the consumer of any alcoholic beverage to recover from the provider of such alcoholic beverage for injuries or damages suffered by the consumer.

(c) In determining whether the sale, furnishing, or serving of alcoholic beverages to a person not of legal drinking age is done willfully, knowingly, and unlawfully as provided in subsection (b) of this Code section, evidence that the person selling, furnishing, or serving alcoholic beverages had been furnished with and acted in reliance on identification as defined in subsection (d) of Code Section 3-3-23 showing that the person to whom the alcoholic beverages were sold, furnished, or served was 21 years of age or older shall constitute rebuttable proof that the alcoholic beverages were not sold, furnished, or served willfully, knowingly, and unlawfully.

(d) No person who owns, leases, or otherwise lawfully occupies a premises, except a premises licensed for the sale of alcoholic beverages, shall be liable to any person who consumes alcoholic beverages on the premises in the absence of and without the consent of the owner, lessee, or lawful occupant or to any other person, or to the estate or survivors of either, for any injury or death suffered on or off the premises, including damage to property, caused by the intoxication of the person who consumed the alcoholic beverages.



§ 51-1-41. Liability of sports officials at amateur athletic contests

(a) Sports officials who officiate amateur athletic contests at any level of competition in this state shall not be liable to any person or entity in any civil action for injuries or damages claimed to have arisen by virtue of actions or inactions related in any manner to officiating duties within the confines of the athletic facility at which the athletic contest is played.

(b) For the purposes of this Code section, the term "sports officials" means:

(1) Those individuals who serve as referees, umpires, linesmen, and those who serve in similar capacities but may be known by other titles and are duly registered with or are members of a local, state, regional, or national organization which is engaged in part in providing education and training to sports officials; and

(2) Those individuals who render service without compensation as a manager, coach, instructor, or assistant manager, coach, or instructor in any system of supervised recreation established pursuant to Chapter 64 of Title 36.

(c) Nothing in this Code section shall be deemed to grant the protection set forth in subsection (a) of this Code section to sports officials who cause injury or damage to a person or entity by actions or inactions which are intentional, willful, wanton, reckless, malicious, or grossly negligent.



§ 51-1-42. Limitation of liability for transportation of senior citizens by volunteer

(a) As used in this Code section, the term:

(1) "Charitable organization" means any charitable unit of a religious or civic group, including those supported wholly or partially by private donations.

(2) "Human service agency" means any human service unit, clinic, senior citizens program, congregate meal center, or day-care center for the elderly, whether supported wholly or partially from public funds.

(3) "Volunteer transportation" means motor vehicle transportation provided by an individual under the direction, sponsorship, or supervision of a human service agency or a charitable organization. A volunteer may receive reimbursement for actual expenses or an allowance to defray expenses of operating the vehicle used to provide transportation services but shall not receive compensation for his or her time.

(b) Any person who provides volunteer transportation for senior citizens shall not be liable for any civil damages for any injury to such senior citizens arising out of or resulting from such transportation if such person was acting in good faith within the scope of his or her official actions and duties and unless the conduct of such person amounts to willful and wanton misconduct.



§ 51-1-43. "Roller Skating Safety Act of 1993."

(a) This Code section shall be known and may be cited as the "Roller Skating Safety Act of 1993."

(b) As used in this Code section, the term:

(1) "Operator" means a person or entity who owns or controls or who has operational responsibility for a roller skating center.

(2) "Roller skater" means a person wearing roller skates while that person is in a roller skating center for the purpose of roller skating.

(3) "Roller skating center" means a building, facility, or premises which provides an area specifically designed to be used for roller skating by the public.

(4) "Spectator" means a person who is present in a roller skating center only for the purpose of observing skating activity, whether recreational or competitive.

(c) Each operator of a roller skating center shall be required to:

(1) Post the duties of roller skaters and spectators as prescribed in this Code section in conspicuous places;

(2) Comply with the safety standards ordinarily accepted in the roller skating rink industry;

(3) Maintain roller skating equipment and roller skating surfaces according to the safety standards cited in paragraph (2) of this subsection; and

(4) Maintain the stability and legibility of all required signs, symbols, and posted notices.

(d) While in a roller skating center, each roller skater shall do all of the following:

(1) Maintain reasonable control of his or her speed and course at all times;

(2) Read all posted signs and warnings;

(3) Maintain a proper lookout to avoid other roller skaters and objects;

(4) Accept the responsibility for knowing the range of his or her own ability to negotiate the intended direction of travel while on roller skates and to skate within the limits of that ability; and

(5) Refrain from acting in a manner which may cause injury to others.

(e) Each person who participates in roller skating in a roller skating center accepts the risks that are inherent in that activity insofar as the risks are obvious and necessary.

(f) A roller skater, spectator, or operator who violates the provisions of this Code section shall be liable in a civil action for damages for that portion of the loss or damage resulting from the violation.

(g) Nothing in this Code section shall be construed to relieve an operator from exercising ordinary diligence in his or her operational responsibility.



§ 51-1-44. Limitation of liability for dental students

(a) No dental student who participates in the provision of dental care or dental treatment under the supervision of a medical facility, academic institution, or dentist, as a part of an academic curriculum leading to the award of a dental degree, shall be liable for any civil damages to the patient as a result of any act or omission in such participation, except for willful or wanton misconduct.

(b) Subsection (a) of this Code section shall not be construed to affect or limit the liability of a medical facility, academic institution, or dentist.



§ 51-1-45. Immunity of persons serving without compensation as athletic team physicians

Any person licensed to practice medicine and surgery pursuant to Article 2 of Chapter 34 of Title 43 and including any person licensed to render services ancillary thereto who in good faith renders voluntary service without compensation as an athletic team physician, either as the team doctor during or in conjunction with athletic practice activities or athletic contests or in conducting preseason physicals for athletes, shall not be liable for any civil damages as a result of any act or omission by such person in rendering such voluntary service or in conducting such physicals or as a result of any act or failure to act to provide or arrange for further medical treatment or care for the amateur or nonprofessional athlete. Liability for civil damages shall attach to any willful or wanton act or omission by such person committed in rendering such voluntary service or in conducting such physicals or as a result of any act or failure to act to provide or arrange for further medical treatment or care for the athlete.



§ 51-1-46. "Drug Dealer Liability Act"; purpose; definitions; actions against persons participating in illegal marketing of controlled substances

(a) This Code section shall be known and may be cited as the "Drug Dealer Liability Act."

(b) The General Assembly finds and declares that every community in Georgia is impacted by the marketing and distribution of illegal drugs. The purpose of this Code section is to provide a civil remedy for damages to persons in a community injured as a result of illegal drug use. Those persons include parents, employers, insurers, governmental entities, and others who pay for drug treatments, as well as infants injured as a result of exposure to drugs in utero. This Code section will enable them to recover from those persons in the community who have joined the illegal drug market. A further purpose of this Code section is to shift, to the extent possible, the cost of the damage caused by the existence of the illegal drug market in a community to those who illegally profit from that market. Another purpose of this Code section is to establish the prospect of substantial monetary loss as a deterrent to those who have not yet entered into the illegal drug distribution market.

(c) As used in this Code section, the term:

(1) "Controlled substance" means that term as defined by paragraph (4) of Code Section 16-13-21. For the purpose of this Code section, the term "controlled substance" shall include marijuana as defined by paragraph (16) of Code Section 16-13-21.

(2) "Individual drug abuser" means an individual who uses a controlled substance that is not obtained directly from or pursuant to a valid prescription or order of a practitioner who is acting in the course of the practitioner's professional practice or which use is not otherwise authorized by state law.

(3) "Level one participation" means participating in illegal marketing of less than 50 grams of a mixture containing a specified controlled substance or of one or more pounds or 25 or more plants, but less than four pounds or 50 plants, of marijuana.

(4) "Level two participation" means participating in illegal marketing of 50 or more grams, but less than 225 grams, of a mixture containing a specified controlled substance or of four or more pounds or 50 or more plants, but less than eight pounds or 75 plants, of marijuana.

(5) "Level three participation" means participating in illegal marketing of 225 or more grams, but less than 650 grams, of a mixture containing a specified controlled substance or of eight or more pounds or 75 or more plants, but less than 16 pounds or 100 plants, of marijuana.

(6) "Level four participation" means participating in illegal marketing of 650 or more grams of a mixture containing a specified controlled substance or of 16 or more pounds or 100 or more plants of marijuana.

(7) "Market area" means the area in which a person is presumed to have participated in illegal marketing of a market area controlled substance.

(8) "Market area controlled substance" means a specified controlled substance or marijuana.

(9) "Participate in illegal marketing" means doing any of the following in violation of state or federal law:

(A) Manufacturing, distributing, or delivering or attempting or conspiring to manufacture, distribute, or deliver, a controlled substance; or

(B) Possessing or attempting or conspiring to possess a controlled substance with the intent to manufacture, distribute, or deliver a controlled substance.

This definition shall not include any licensed practitioner who is acting in the course of the practitioner's professional practice.

(10) "Person" means an individual, governmental entity, sole proprietorship, corporation, limited liability company, firm, trust, partnership, or incorporated or unincorporated association existing under or authorized by the laws of this state, another state, or a foreign country.

(11) "Practitioner" means that term as defined in paragraph (23) of Code Section 16-13-21.

(d) (1) A person injured by an individual drug abuser may bring an action under this Code section for damages against a person who participated in illegal marketing of the controlled substance used by the individual abuser. In an action brought under this Code section, participation in illegal marketing shall be proven by clear and convincing evidence.

(2) If a plaintiff in an action under this Code section proves that the defendant participated in illegal marketing of a market area controlled substance actually used by the individual abuser who injured the plaintiff, the defendant is presumed to have injured the plaintiff and to have acted willfully and wantonly if the plaintiff is one of the following:

(A) A parent, legal guardian, child, spouse, or sibling of the individual abuser;

(B) A child whose mother was an individual abuser while the child was in utero;

(C) The individual abuser's employer; or

(D) A medical facility, insurer, governmental entity, or other legal entity that financially supports a drug treatment or other assistance program for, or that otherwise expends money or provides unreimbursed service on behalf of, the individual abuser.

(e) (1) A plaintiff under paragraph (2) of subsection (d) of this Code section may prove that a defendant participated in illegal marketing of the market area controlled substance used by the individual abuser who injured the plaintiff by proving both of the following:

(A) The defendant was participating in the illegal marketing of the market area controlled substance at the time the individual abuser obtained or used that market area controlled substance; and

(B) The individual abuser obtained or used the market area controlled substance, or caused the injury, within the defendant's market area.

(2) If a person participated in illegal marketing of a market area controlled substance, the person's market area for that controlled substance is the following:

(A) For level one participation, each county in which the person participated in illegal marketing;

(B) For level two participation, each market area described in subparagraph (A) of this paragraph plus all counties with a border contiguous to each of those market areas;

(C) For level three participation, each market area described in subparagraph (B) of this paragraph plus all counties with a border contiguous to each of those market areas; and

(D) For level four participation, the state.

(f) (1) If a defendant under this Code section has a criminal conviction under state or federal law for an act that constitutes participation in illegal marketing of a controlled substance under this Code section, that person is conclusively presumed to have participated in illegal marketing of a controlled substance for the purposes of this Code section.

(2) If a defendant is proved or presumed to have participated in illegal marketing of a controlled substance, that defendant is presumed to have participated during the two years before and the two years after the date of the participation or conviction, unless the defendant proves otherwise by clear and convincing evidence.

(3) In addition to each county in which a defendant is proved to have actually participated in illegal marketing of a controlled substance, the defendant is presumed to have participated in each county in which the defendant resides, attends school, is employed, or does business during the period of participation. In addition to the counties in which the individual abuser is presumed to have obtained or used the controlled substance, the individual abuser is presumed to have obtained or used the controlled substance in each county in which the individual abuser resides, attends school, or is employed during the period of the individual's abuse of that controlled substance, unless the defendant proves otherwise by clear and convincing evidence.

(g) (1) A person who is entitled to a recovery under this Code section may recover economic, noneconomic, and exemplary damages and reasonable attorneys' fees and costs, including, but not limited to, reasonable expenses for expert testimony.

(2) A third party shall not pay damages awarded under this Code section or provide a defense or money for a defense on behalf of an insured under a contract of insurance or indemnification.

(h) A cause of action accrues under this Code section when a person who may recover has reason to know of the harm from use of an illegally marketed controlled substance that is the basis for the cause of action and has reason to know that the controlled substance used is the cause of the harm.

(i) (1) A prosecuting attorney may represent the state or a political subdivision of the state in an action brought under this Code section.

(2) On motion by a governmental agency involved in a controlled substance investigation or prosecution, an action brought under this Code section shall be stayed until the completion of the investigation or prosecution that gave rise to the motion for a stay of the action.

(3) An action shall not be brought under this Code section against a law enforcement officer or agency or a person acting in good faith at the direction of a law enforcement officer or agency for participation in illegal marketing of a controlled substance if that participation is in furtherance of an official investigation.

(j) (1) Two or more persons may join in one action under this Code section as plaintiffs if their respective actions have at least one market area of illegal marketing activity in common.

(2) Two or more persons may be joined in one action under this chapter as defendants if those persons are liable to at least one plaintiff.

(3) A plaintiff need not be interested in obtaining and a defendant need not be interested in defending against all the relief demanded. Judgment may be given for one or more plaintiffs according to their respective rights to relief and against one or more defendants according to their respective liabilities.



§ 51-1-47. Immunity for disconnection of motor vehicle air bags

The manufacturers, distributors, dealers, and sellers of a motor vehicle and those who, on authorization and direction of the owner or lessee, lawfully install in a prudent and workmanlike manner a switch to turn off the air bag shall be immune from civil liability for any injuries caused by the failure of an air bag to deploy when the air bag has been disconnected, turned off, or otherwise disabled by the owner, lessee, or operator of the motor vehicle or an agent of the owner or lessee of the motor vehicle.



§ 51-1-48. Diligence required in reviewing claims; nonwaivable liability is not created; definitions

(a) Any claim administrator, health care advisor, private review agent, or other person or entity which administers benefits or reviews or adjusts claims under a managed care plan shall exercise ordinary diligence to do so in a timely and appropriate manner in accordance with the practices and standards of the profession of the health care provider generally. Notwithstanding any other provision of law to the contrary, any injury or death to an enrollee resulting from a want of such ordinary diligence shall be a tort for which a recovery may be had against the managed care entity offering such plan, but no recovery shall be had for punitive damages for such tort.

(b) The provisions of this Code section may not be waived, shifted, or modified by contract or agreement and responsibility therefor shall be a duty which shall not be delegated. Any effort to waive, modify, delegate, or shift liability for a breach of the duty provided by this Code section, through a contract for indemnification or otherwise, shall be invalid.

(c) This Code section shall not create any liability on the part of an employer of an enrollee or that employer's employees, unless the employer is the enrollee's managed care entity. This Code section shall not create any liability on the part of an employee organization, a voluntary employee beneficiary organization, or a similar organization, unless such organization is the enrollee's managed care entity and makes coverage determinations under a managed care plan.

(d) As used in this Code section and in Code Section 51-1-49, the terms "claim administrator," "enrollee," "health care advisor," and "private review agent" shall be defined as set forth in Chapter 46 of Title 33 except that "enrollee" shall include the enrollee's eligible dependents; "managed care entity" and "managed care plan" shall be defined as set forth in Code Section 33-20A-3; and "independent review" means a review pursuant to Article 2 of Chapter 20A of Title 33, the "Patient's Right to Independent Review Act."



§ 51-1-49. Requirements for maintaining cause of action against managed care entity; notice; independent review

(a) No person may maintain a cause of action pursuant to Code Section 51-1-48 unless the affected enrollee or the enrollee's representative:

(1) Has exhausted the grievance procedure provided for under Code Section 33-20A-5 and before instituting the action:

(A) Gives written notice of intent to file suit to the managed care entity; and

(B) Agrees to submit the claim to independent review if required under subsection (c) of this Code section; or

(2) Has filed a pleading alleging in substance that:

(A) Harm to the enrollee has already occurred for which the managed care entity may be liable; and

(B) The grievance procedure or independent review is not timely or otherwise available or would not make the enrollee whole,

in which case the court, upon motion by the managed care entity, shall stay the action and order such grievance procedure or independent review to be conducted and exhausted.

(b) The notice required by paragraph (1) of subsection (a) of this Code section must be delivered or mailed to the managed care entity not fewer than 30 days before the action is filed.

(c) The managed care entity receiving notice of intent to file suit may obtain independent review of the claim, if notice of a request for review is mailed or delivered to the Health Planning Agency, or its successor agency, and the affected enrollee within ten days of receipt of the notice of intent to file suit.



§ 51-1-50. Immunity of broadcasters from liability for Levi's Call: Georgia's Amber Alert Program

(a) As used in this Code section, the term:

(1) "Broadcast" means the transmission of video or audio programming by an electronic or other signal conducted by radiowaves or microwaves, by wires, lines, coaxial cables, wave guides or fiber optics, by satellite transmissions directly or indirectly to viewers or listeners, or by any other means of communication.

(2) "Broadcaster" means any corporation or other entity that is engaged in the business of broadcasting video or audio programming, whether through the public airwaves, by cable, by direct or indirect satellite transmission, or by any other means of communication.

(3) "Levi's Call: Georgia's Amber Alert Program" means the voluntary program entered into by the Georgia Bureau of Investigation, the Georgia Emergency Management and Homeland Security Agency, the Georgia Association of Broadcasters, and certain broadcasters licensed to serve in the State of Georgia, which program provides that if the Georgia Bureau of Investigation verifies that a child has been abducted and is in danger, an alert containing known details of the abduction is transmitted to the Georgia Emergency Management and Homeland Security Agency, which is then transmitted by the Georgia Emergency Management and Homeland Security Agency to broadcasters in Georgia; and those broadcasters participating in the program then broadcast or otherwise disseminate the alert to listeners, viewers, or subscribers.

(b) Any broadcaster participating in Levi's Call: Georgia's Amber Alert Program shall not be liable for any civil damages arising from the broadcast or other dissemination of any alert generated pursuant to the Levi's Call: Georgia's Amber Alert Program. The immunity provided for in this Code section shall apply to any broadcast or dissemination of information that is substantially consistent with the information transmitted by the Georgia Emergency Management and Homeland Security Agency and that takes place during an alert requested by the Georgia Emergency Management and Homeland Security Agency and for a period of two hours after such alert has ended or the Georgia Emergency Management and Homeland Security Agency informs the participating broadcasters that the alert has changed in content.

(c) Nothing in this Code section shall be construed to limit or restrict in any way any legal protection a broadcaster may have under any other law for broadcasting or otherwise disseminating any information.



§ 51-1-51. Limitations on liability of liquefied petroleum gas providers

(a) As used in this Code section, the term:

(1) "Liquefied petroleum gas equipment" means a liquefied petroleum gas appliance or liquefied petroleum gas equipment.

(2) "Liquefied petroleum gas provider" means any person or entity engaged in the business of supplying, handling, transporting, or selling at retail liquefied petroleum gas in this state.

(b) A liquefied petroleum gas provider shall be immune from civil liability if the proximate cause of the injury or damages was:

(1) An alteration, modification, or repair of liquefied petroleum gas equipment that could not have been discovered by the liquefied petroleum gas provider in the exercise of reasonable care; or

(2) The use of liquefied petroleum gas equipment in a manner or for a purpose other than that for which the liquefied petroleum gas equipment was intended to be used or for which could reasonably have been foreseen, provided that the liquefied petroleum gas provider or the manufacturer of the liquefied petroleum gas equipment has taken reasonable steps to warn the ultimate consumer of the hazards associated with foreseeable misuses of the liquefied petroleum gas equipment.

(c) Nothing in this Code section shall be construed as affecting, modifying, or eliminating the liability of a manufacturer of liquefied petroleum gas equipment or its employees or agents under any legal claim, including but not limited to product liability claims.

(d) This Code section shall apply to any cause of action arising on or after July 1, 2005.



§ 51-1-52. Federal law payor guidelines and criteria not a legal basis for negligence or standard of care for medical malpractice or product liability

(a) As used in this Code section, the term:

(1) "Criteria" means criteria relating to administrative procedures and shall not include criteria relating to medical treatment, quality of care, or best practices.

(2) "Guideline" means a guideline relating to administrative procedures and shall not include guidelines relating to medical treatment, quality of care, or best practices.

(3) "Payor" means any insurer, health maintenance organization, self-insurance plan, or other person or entity which provides, offers to provide, or administers hospital, outpatient, medical, or other health care benefits to persons treated by a health care provider in this state pursuant to any policy, plan, or contract of accident and sickness insurance as defined in Code Section 33-7-2.

(4) "Standard" means a standard relating to administrative procedures and shall not include standards relating to medical treatment, quality of care, or best practices.

(b) The development, recognition, or implementation of any guideline by any public or private payor or the establishment of any payment standard or reimbursement criteria under any federal laws or regulations related to health care shall not be construed, without competent expert testimony establishing the appropriate standard of care, to establish a legal basis for negligence or the standard of care or duty of care owed by a health care provider to a patient in any civil action for medical malpractice or product liability. Nor shall compliance with such a guideline, standard, or criteria establish a health care provider's compliance with the standard of care or duty of care owed by a health care provider to a patient in any civil action for medical malpractice or medical product liability without competent expert testimony establishing the appropriate standard of care.



§ 51-1-53. Recreational joint-use agreements

(a) As used in this Code section, the term:

(1) "Facilities" means a school's buildings, fixtures, and equipment, including, but not limited to, classrooms, libraries, rooms and space for physical education, space for fine arts, restrooms, specialized laboratories, cafeterias, media centers, building equipment, building fixtures, furnishings, gardens, tracks, stadiums, and other facilities or portions of facilities used primarily for athletic competition.

(2) "Recreational joint-use agreement" means a written agreement between the governing authority of a school and a private entity authorizing such entity to access the facilities of a school under the governing authority's jurisdiction for the purposes of conducting or engaging in recreational, physical, or performing arts activity.

(3) "School" means any public pre-kindergarten, elementary school, or secondary school.

(b) A recreational joint-use agreement shall:

(1) Set forth the terms and conditions of the use of a facility;

(2) Include a hold harmless provision in favor of the governing authority;

(3) Be revocable at any time by the governing authority of the school;

(4) Require the private entity to maintain and provide proof of a minimum of $1 million in liability insurance coverage applicable to the use of the facilities and effective for the duration of such agreement; and

(5) Provide a citation that such agreement shall be governed by this Code section.

(c) The governing authority of a school that enters into a recreational joint-use agreement which complies with subsection (b) of this Code section shall not be deemed to have waived its sovereign immunity as to damages to persons or property arising out of or resulting from such recreational joint-use agreement.

(d) Code Section 51-12-33 shall not apply to claims for civil damages arising from the use of a school's facilities pursuant to a recreational joint-use agreement.

(e) This Code section shall apply to causes of action arising on or after July 1, 2013.



§ 51-1-54. Program and Treatment Completion Certificate

(a) As used in this Code section, the term "Program and Treatment Completion Certificate" means the certificate issued pursuant to Code Section 42-2-5.2.

(b) Issuance of a Program and Treatment Completion Certificate by the Department of Corrections or the granting of a pardon from the State Board of Pardons and Paroles as provided in the Constitution and Code Section 42-9-42 shall create a presumption of due care in hiring, retaining, licensing, leasing to, admitting to a school or program, or otherwise engaging in activity with the individual to whom the Program and Treatment Completion Certificate was issued or the pardon was granted. Such presumption may be rebutted by relevant evidence which extends beyond the scope of the Program and Treatment Completion Certificate or pardon and which was known or should have been known by the person against whom negligence is asserted.

(c) Nothing in this Code section shall be construed to constitute a waiver of the sovereign immunity of the state, and no action shall be maintained against the state or any agency or department thereof for issuance of or failure to issue any Program and Treatment Completion Certificate or issuance of or failure to grant a pardon.






Chapter 2 - Imputable Negligence

§ 51-2-1. Basis for imputation of negligence; fault of parents or custodians not imputable to child

(a) For the negligence of one person to be properly imputable to another, the one to whom it is imputed must stand in such a relation or privity to the negligent person as to create the relation of principal and agent.

(b) In an action by an infant, the fault of the parent or of custodians selected by the parents is not imputable to the child.



§ 51-2-2. Liability for torts of spouse, child, or servant in certain instances

Every person shall be liable for torts committed by his wife, his child, or his servant by his command or in the prosecution and within the scope of his business, whether the same are committed by negligence or voluntarily.



§ 51-2-3. Liability for malicious acts of minor child

(a) Every parent or guardian having the custody and control over a minor child or children under the age of 18 shall be liable in an amount not to exceed $10,000.00 plus court costs for the willful or malicious acts of the minor child or children resulting in reasonable medical expenses to another, damage to the property of another, or both reasonable medical expenses and damage to property.

(b) This Code section shall be cumulative and shall not be restrictive of any remedies now available to any person, firm, or corporation for injuries or damages arising out of the acts, torts, or negligence of a minor child under the "family-purpose car doctrine," any statute, or common law in force and effect in this state.

(c) The intent of the General Assembly in passing this Code section is to provide for the public welfare and aid in the control of juvenile delinquency, not to provide restorative compensation to victims of injurious or tortious conduct by children.



§ 51-2-4. Liability for torts of independent employee

An employer generally is not responsible for torts committed by his employee when the employee exercises an independent business and in it is not subject to the immediate direction and control of the employer.



§ 51-2-5. Liability for negligence of contractor

An employer is liable for the negligence of a contractor:

(1) When the work is wrongful in itself or, if done in the ordinary manner, would result in a nuisance;

(2) If, according to the employer's previous knowledge and experience, the work to be done is in its nature dangerous to others however carefully performed;

(3) If the wrongful act is the violation of a duty imposed by express contract upon the employer;

(4) If the wrongful act is the violation of a duty imposed by statute;

(5) If the employer retains the right to direct or control the time and manner of executing the work or interferes and assumes control so as to create the relation of master and servant or so that an injury results which is traceable to his interference; or

(6) If the employer ratifies the unauthorized wrong of the independent contractor.



§ 51-2-5.1. Relationship between hospital and health care provider prerequisite to liability; notice regarding independent contractor status; factors for consideration in determining status

(a) As used in this Code section, the term:

(1) "Health care professional" means a professional licensed as an audiologist, chiropractor, clinical social worker, dentist, dietitian, medical doctor, marriage and family therapist, registered professional or licensed practical nurse, occupational therapist, optometrist, osteopathic physician, pharmacist, physical therapist, physician assistant, professional counselor, podiatrist, psychologist, radiological technician, respiratory therapist, or speech-language pathologist.

(2) "Hospital" means a facility that has a valid permit or provisional permit issued by the Department of Community Health under Chapter 7 of Title 31.

(b) Notwithstanding the provisions of Code Section 51-2-5, no hospital which complies with the notice provisions of either subsection (c) or subsection (d) of this Code section shall be liable in a tort action for the acts or omissions of a health care professional unless there exists an actual agency or employment relationship between the hospital and the health care professional.

(c) The hospital shall post a notice in the form and manner described herein. Such notice shall:

(1) Be posted conspicuously in the hospital lobby or a public area of the hospital;

(2) Contain print at least one inch high; and

(3) Provide language substantially similar to the following:

"Some or all of the health care professionals performing services in this hospital are independent contractors and are not hospital agents or employees. Independent contractors are responsible for their own actions and the hospital shall not be liable for the acts or omissions of any such independent contractors."

(d) The hospital shall have the patient or the patient's personal representative sign a written acknowledgment that contains language substantially similar to that set forth in paragraph (3) of subsection (c) of this Code section.

(e) The notice required in this Code section shall be sufficient if it meets the requirements of either subsection (c) or subsection (d) of this Code section even if the patient or the patient's personal representative did not see or read such notice for any reason, including but not limited to medical condition or language proficiency.

(f) Whether a health care professional is an actual agent, an employee, or an independent contractor shall be determined by the language of the contract between the health care professional and the hospital. In the absence of such a contract, or if the contract is unclear or ambiguous, a health care professional shall only be considered the hospital's employee or actual agent if it can be shown by a preponderance of the evidence that the hospital reserves the right to control the time, manner, or method in which the health care professional performs the services for which licensed, as distinguished from the right to merely require certain definite results.

(g) If the court finds that there is no contract or that the contract is unclear or ambiguous as to the relationship between the hospital and health care professional, the court shall apply the following:

(1) Factors that may be considered as evidence the hospital exercises a right of control over the time, manner, or method of the health care professional's services include: the parties believed they were creating an actual agency or employment relationship; the health care professional receives substantially all the employee benefits received by actual employees of the hospital; the hospital directs the details of the health care professional's work step-by-step; the health care professional's services are terminable at the will of the hospital without cause and without notice; the hospital withholds, or is required to withhold, federal and state taxes from the remuneration paid to the health care professional for services to the patients of the hospital; and factors not specifically excluded in paragraph (2) of this subsection; and

(2) Factors that shall not be considered as evidence a hospital exercises a right of control over the time, manner, or method of the health care professional's services include: a requirement by the hospital that such health care professional treat all patients or that any health care professional or group is obligated to staff a hospital department continuously or from time to time; the hospital's payment to the health care professional on an hourly basis; the provision of facilities or equipment by the hospital; the fact a health care professional does not maintain a separate practice outside the hospital; the source of the payment for the professional liability insurance premium for that health care professional; the fact that the professional fees for services are billed by the hospital; or any requirement by the hospital that such health care professional engage in conduct required to satisfy any state or federal statute or regulation, any standard of care, any standard or guideline set by an association of hospitals or health care professionals, or any accreditation standard adopted by a national accreditation organization.



§ 51-2-6. Liability of owner or keeper of dog for damage done to livestock while off his or her premises

If any dog, while not on the premises of its owner or the person having charge of it, kills or injures any livestock, the owner or person having charge of the dog shall be liable for damages sustained by the killing or maiming of the livestock and for the full costs of action.



§ 51-2-7. Liability of owner or keeper of vicious or dangerous animal for injuries caused by animal

A person who owns or keeps a vicious or dangerous animal of any kind and who, by careless management or by allowing the animal to go at liberty, causes injury to another person who does not provoke the injury by his own act may be liable in damages to the person so injured. In proving vicious propensity, it shall be sufficient to show that the animal was required to be at heel or on a leash by an ordinance of a city, county, or consolidated government, and the said animal was at the time of the occurrence not at heel or on a leash. The foregoing sentence shall not apply to domesticated fowl including roosters with spurs. The foregoing sentence shall not apply to domesticated livestock.






Chapter 3 - Liability of Owners and Occupiers of Land

Article 1 - General Provisions

§ 51-3-1. Duty of owner or occupier of land to invitee

Where an owner or occupier of land, by express or implied invitation, induces or leads others to come upon his premises for any lawful purpose, he is liable in damages to such persons for injuries caused by his failure to exercise ordinary care in keeping the premises and approaches safe.



§ 51-3-2. Duty of owner of premises to licensee

(a) A licensee is a person who:

(1) Is neither a customer, a servant, nor a trespasser;

(2) Does not stand in any contractual relation with the owner of the premises; and

(3) Is permitted, expressly or impliedly, to go on the premises merely for his own interests, convenience, or gratification.

(b) The owner of the premises is liable to a licensee only for willful or wanton injury.



§ 51-3-3. Lawful possessor of land owes no duty of care to trespasser

(a) As used in this Code section, the term "possessor of land" means the landowner, occupant of the land, holder of any easement to the land, or lessee of the land.

(b) A lawful possessor of land owes no duty of care to a trespasser except to refrain from causing a willful or wanton injury.

(c) Georgia common law as it exists and is applied to the doctrine of attractive nuisance, in effect as of January 1, 2014, shall not be construed to be altered by this Code section.

(d) This Code section shall not affect any immunities from or defenses to civil liability to which a lawful possessor of land may be entitled.






Article 2 - Owners of Property Used for Recreational Purposes

§ 51-3-20. Purpose of article

The purpose of this article is to encourage owners of land to make land and water areas available to the public for recreational purposes by limiting the owners' liability toward persons entering thereon for recreational purposes.



§ 51-3-21. Definitions

As used in this article, the term:

(1) "Charge" means the admission price or fee asked in return for invitation or permission to enter or go upon the land.

(2) "Land" means land, roads, water, watercourses, private ways and buildings, structures, and machinery or equipment when attached to the realty.

(3) "Owner" means the possessor of a fee interest, a tenant, a lessee, an occupant, or a person in control of the premises.

(4) "Recreational purpose" includes, but is not limited to, any of the following or any combination thereof: hunting, fishing, swimming, boating, camping, picnicking, hiking, pleasure driving, aviation activities, nature study, water skiing, winter sports, and viewing or enjoying historical, archeological, scenic, or scientific sites.



§ 51-3-22. Duty of owner of land to those using same for recreation generally

Except as specifically recognized by or provided in Code Section 51-3-25, an owner of land owes no duty of care to keep the premises safe for entry or use by others for recreational purposes or to give any warning of a dangerous condition, use, structure, or activity on the premises to persons entering for recreational purposes.



§ 51-3-23. Effect of invitation or permission to use land for recreation

Except as specifically recognized by or provided in Code Section 51-3-25, an owner of land who either directly or indirectly invites or permits without charge any person to use the property for recreational purposes does not thereby:

(1) Extend any assurance that the premises are safe for any purpose;

(2) Confer upon such person the legal status of an invitee or licensee to whom a duty of care is owed; or

(3) Assume responsibility for or incur liability for any injury to person or property caused by an act of omission of such persons.



§ 51-3-24. Applicability of Code Sections 51-3-22 and 51-3-23 to owner of land leased to state or subdivision for recreation

Unless otherwise agreed in writing, Code Sections 51-3-22 and 51-3-23 shall be deemed applicable to the duties and liability of an owner of land leased to the state or any subdivision thereof for recreational purposes.



§ 51-3-25. Certain liability not limited

Nothing in this article limits in any way any liability which otherwise exists:

(1) For willful or malicious failure to guard or warn against a dangerous condition, use, structure, or activity; or

(2) For injury suffered in any case when the owner of land charges the person or persons who enter or go on the land for the recreational use thereof, except that, in the case of land leased to the state or a subdivision thereof, any consideration received by the owner for the lease shall not be deemed a charge within the meaning of this Code section.



§ 51-3-26. Construction of article

Nothing in this article shall be construed to:

(1) Create a duty of care or ground of liability for injury to persons or property; or

(2) Relieve any person using the land of another for recreational purposes from any obligation which he may have in the absence of this article to exercise care in his use of the land and in his activities thereon or from the legal consequences of failure to employ such care.






Article 3 - Owners of Property Used for Other Purposes

§ 51-3-30. Liability of landowner or hunter for injury caused by wildlife crossing public roadway

A landowner who allows wildlife to traverse the owner's property, or a person hunting game on such property with permission, shall be immune from civil liability for damage and injuries which may be caused by wildlife which traverse the landowner's property and enter a public roadway or right of way, provided that the conduct of the landowner or person hunting game does not constitute gross negligence or willful and wanton misconduct.



§ 51-3-31. Agritourism defined; immunity for civil liability; warnings

(a) For the purposes of this Code section, the term "agritourism" shall carry the same meaning as set out in subparagraph (p)(7)(B) of Code Section 48-5-7.4.

(b) A landowner who charges admission for a person who is 18 years of age or older to hunt or fish on the owner's property or to enter the owner's property for the purposes of agritourism shall be immune from civil liability for any injuries caused by the inherent risk associated with agritourism, hunting, or fishing activity, provided that:

(1) The landowner's conduct does not constitute gross negligence or willful and wanton misconduct;

(2) The landowner has posted at the main point of entry, if present, to the property a sign with a warning notice stating the following:

(A) In the case of agritourism:

"Warning

Under Georgia law, there is no liability for an injury or death of a participant at least 18 years of age in a registered agritourism activity conducted at this registered agritourism location if such injury or death results from the inherent risks of such agritourism activity. Inherent risks of agritourism activities include, but shall not be limited to, the potential of you to act in a negligent manner that may contribute to your injury or death and the potential of another participant to act in a negligent manner that may contribute to your injury or death. You are assuming the risk of participating in this registered agritourism activity."

(B) In the case of a landowner who charges admission for a person who is 18 years of age or older to hunt or fish on the owner's property:

"Warning

Under Georgia law, there is no liability for an injury or death of a hunting or fishing participant at least 18 years of age conducted at this location if such injury or death results from the inherent risks of such hunting or fishing activity. Inherent risks of hunting or fishing activities include, but shall not be limited to, the potential of you to act in a negligent manner that may contribute to your injury or death and the potential of another participant to act in a negligent manner that may contribute to your injury or death. You are assuming the risk of participating in this hunting or fishing activity."

The warning notice specified in this paragraph shall appear on the sign in black letters, with each letter to be a minimum of one inch in height; and

(3) The person who has paid admission to the landowner to enter such landowner's property to hunt, fish, or for the purposes of agritourism has signed a waiver of liability form stating that the person entering the landowner's property has waived all civil liability against the landowner for any injuries caused by the inherent risk associated with agritourism, hunting, or fishing activity. Such waiver of liability form shall mirror the language provided for in paragraph (2) of this subsection regarding the warning notice.

(c) This Code section shall be supplemental to all other provisions of law that provide defenses to property owners. This Code section shall not create any new cause of action against a property owner or additional liability to property owners.









Chapter 4 - Wrongful Death

§ 51-4-1. Definitions

As used in this chapter, the term:

(1) "Full value of the life of the decedent, as shown by the evidence" means the full value of the life of the decedent without deducting for any of the necessary or personal expenses of the decedent had he lived.

(2) "Homicide" includes all cases in which the death of a human being results from a crime, from criminal or other negligence, or from property which has been defectively manufactured, whether or not as the result of negligence.



§ 51-4-2. Persons entitled to bring action for wrongful death of spouse or parent; survival of action; release of wrongdoer; disposition of recovery; exemption of recovery from liability for decedent's debts; recovery not barred by child's being born out of wedlock

(a) The surviving spouse or, if there is no surviving spouse, a child or children, either minor or sui juris, may recover for the homicide of the spouse or parent the full value of the life of the decedent, as shown by the evidence.

(b) (1) If an action for wrongful death is brought by a surviving spouse under subsection (a) of this Code section and the surviving spouse dies pending the action, the action shall survive to the child or children of the decedent.

(2) If an action for wrongful death is brought by a child or children under subsection (a) of this Code section and one of the children dies pending the action, the action shall survive to the surviving child or children.

(c) The surviving spouse may release the alleged wrongdoer without the concurrence of the child or children or any representative thereof and without any order of court, provided that such spouse shall hold the consideration for such release subject to subsection (d) of this Code section.

(d) (1) Any amount recovered under subsection (a) of this Code section shall be equally divided, share and share alike, among the surviving spouse and the children per capita, and the descendants of children shall take per stirpes, provided that any such recovery to which a minor child is entitled and which equals less than $15,000.00 shall be held by the natural guardian of the child, who shall hold and use such money for the benefit of the child and shall be accountable for same; and any such recovery to which a minor child is entitled and which equals $15,000.00 or more shall be held by a guardian of the property of such child.

(2) Notwithstanding paragraph (1) of this subsection, the surviving spouse shall receive no less than one-third of such recovery as such spouse's share.

(e) No recovery had under subsection (a) of this Code section shall be subject to any debt or liability of the decedent.

(f) In actions for recovery under this Code section, the fact that a child has been born out of wedlock shall be no bar to recovery.



§ 51-4-3. Persons entitled to bring action for wrongful death of wife or mother; survival of action; service on and intervention of parties not joining; effect of final judgment

Reserved. Repealed by Ga. L. 1985, p. 1253, § 2, effective April 10, 1985.



§ 51-4-4. Wrongful death of child

The right to recover for the homicide of a child shall be as provided in Code Section 19-7-1.



§ 51-4-5. Recovery by personal representative for wrongful death and for certain expenses

(a) When there is no person entitled to bring an action for the wrongful death of a decedent under Code Section 51-4-2 or 51-4-4, the administrator or executor of the decedent may bring an action for and may recover and hold the amount recovered for the benefit of the next of kin. In any such case the amount of the recovery shall be the full value of the life of the decedent.

(b) When death of a human being results from a crime or from criminal or other negligence, the personal representative of the deceased person shall be entitled to recover for the funeral, medical, and other necessary expenses resulting from the injury and death of the deceased person.



§ 51-4-6. Notification of licensing boards of judgments against health care provider

(a) As used in this Code section, the term "health care provider" shall have the same meaning as set forth in Code Section 16-5-5.

(b) Within ten days of a judgment, a health care provider against whom a judgment has been obtained under the provisions of this chapter shall notify in writing the applicable licensing board for his or her licensure, certification, registration, or other authorization to conduct such health care provider's occupation so that disciplinary action may be taken as determined necessary by the applicable board.






Chapter 5 - Libel and Slander

§ 51-5-1. Libel defined; publication prerequisite to recovery

(a) A libel is a false and malicious defamation of another, expressed in print, writing, pictures, or signs, tending to injure the reputation of the person and exposing him to public hatred, contempt, or ridicule.

(b) The publication of the libelous matter is essential to recovery.



§ 51-5-2. Newspaper libel defined; publication prerequisite to recovery

(a) Any false and malicious defamation of another in any newspaper, magazine, or periodical, tending to injure the reputation of the person and expose him to public hatred, contempt, or ridicule, shall constitute a newspaper libel.

(b) The publication of the libelous matter is essential to recovery.



§ 51-5-3. What constitutes publication of libel

A libel is published as soon as it is communicated to any person other than the party libeled.



§ 51-5-4. Slander defined; when special damage required; when damage inferred

(a) Slander or oral defamation consists in:

(1) Imputing to another a crime punishable by law;

(2) Charging a person with having some contagious disorder or with being guilty of some debasing act which may exclude him from society;

(3) Making charges against another in reference to his trade, office, or profession, calculated to injure him therein; or

(4) Uttering any disparaging words productive of special damage which flows naturally therefrom.

(b) In the situation described in paragraph (4) of subsection (a) of this Code section, special damage is essential to support an action; in the situations described in paragraphs (1) through (3) of subsection (a) of this Code section, damage is inferred.



§ 51-5-5. Inference of malice; rebuttal thereof; effect of rebuttal

In all actions for printed or spoken defamation, malice is inferred from the character of the charge. However, the existence of malice may be rebutted by proof. In all cases, such proof shall be considered in mitigation of damages. In cases of privileged communications, such proof shall bar a recovery.



§ 51-5-6. Truth as justification

The truth of the charge made may always be proved in justification of an alleged libel or slander.



§ 51-5-7. Privileged communications

The following communications are deemed privileged:

(1) Statements made in good faith in the performance of a public duty;

(2) Statements made in good faith in the performance of a legal or moral private duty;

(3) Statements made with a good faith intent on the part of the speaker to protect his or her interest in a matter in which it is concerned;

(4) Statements made in good faith as part of an act in furtherance of the person's or entity's right of petition or free speech under the Constitution of the United States or the Constitution of the State of Georgia in connection with an issue of public interest or concern, as defined in subsection (c) of Code Section 9-11-11.1;

(5) Fair and honest reports of the proceedings of legislative or judicial bodies;

(6) Fair and honest reports of court proceedings;

(7) Comments of counsel, fairly made, on the circumstances of a case in which he or she is involved and on the conduct of the parties in connection therewith;

(8) Truthful reports of information received from any arresting officer or police authorities; and

(9) Comments upon the acts of public men or public women in their public capacity and with reference thereto.



§ 51-5-8. Absolute privilege of allegations in pleadings

All charges, allegations, and averments contained in regular pleadings filed in a court of competent jurisdiction, which are pertinent and material to the relief sought, whether legally sufficient to obtain it or not, are privileged. However false and malicious such charges, allegations, and averments may be, they shall not be deemed libelous.



§ 51-5-9. Right of action for malicious use of privilege

In every case of privileged communications, if the privilege is used merely as a cloak for venting private malice and not bona fide in promotion of the object for which the privilege is granted, the party defamed shall have a right of action.



§ 51-5-10. Liability for defamatory statements in visual or sound broadcast; damages

(a) The owner, licensee, or operator of a visual or sound broadcasting station or network of stations and the agents or employees of any owner, licensee, or operator shall not be liable for any damages for any defamatory statement published or uttered in or as a part of a visual or sound broadcast by one other than the owner, licensee, or operator or an agent or employee thereof, unless it is alleged and proved by the complaining party that the owner, licensee, operator or the agent or employee has failed to exercise due care to prevent the publication or utterance of the statement in the broadcast.

(b) In no event shall any owner, licensee, or operator or the agents or employees of any owner, licensee, or operator of such a station or network of stations be held liable for any damages for any defamatory statement uttered over the facilities of the station or network by or on behalf of any candidate for public office.

(c) In any action for damages for any defamatory statement published or uttered in or as a part of a visual or sound broadcast, the complaining party shall be allowed only such actual, consequential, or punitive damages as have been alleged and proved.



§ 51-5-11. Admissibility of evidence in libel action concerning correction and retraction; effect thereof on damages

(a) In any civil action for libel which charges the publication of an erroneous statement alleged to be libelous, it shall be relevant and competent evidence for either party to prove that the plaintiff requested retraction in writing at least seven days prior to the filing of the action or omitted to request retraction in this manner.

(b) In any such action, the defendant may allege and give proof of the following matters, as applicable:

(1) (A) That the matter alleged to have been published and to be libelous was published without malice;

(B) That the defendant, in a regular issue of the newspaper or other publication in question, within seven days after receiving written demand, or in the next regular issue of the newspaper or other publication following receipt of the demand if the next regular issue was not published within seven days after receiving the demand, corrected and retracted the allegedly libelous statement in as conspicuous and public a manner as that in which the alleged libelous statement was published; and

(C) That, if the plaintiff so requested, the retraction and correction were accompanied, in the same issue, by an editorial in which the allegedly libelous statement was specifically repudiated; or

(2) That no request for correction and retraction was made in writing by the plaintiff.

(c) Upon proof of the facts specified in paragraph (1) or (2) of subsection (b) of this Code section, the plaintiff shall not be entitled to any punitive damages and the defendant shall be liable only to pay actual damages. The defendant may plead the publication of the correction, retraction, or explanation, including the editorial, if demanded, in mitigation of damages.



§ 51-5-12. Admissibility of evidence in defamation action concerning correction and retraction; effect on damages

(a) In any civil action for a defamatory statement which charges the visual or sound broadcast of an erroneous statement alleged to be defamatory, it shall be relevant and competent evidence for either party to prove that the plaintiff requested retraction or omitted to request retraction.

(b) In any such action, the defendant may allege and give proof of the following matters, as applicable:

(1) (A) That the matter alleged to have been broadcast and to be defamatory was published without malice;

(B) That the defendant, in a regular broadcast of the station over which the broadcast in question was made, within three days after receiving written demand, corrected and retracted the allegedly defamatory statement in as conspicuous and public a manner as that in which the alleged defamatory statement was broadcast; and

(C) That, if the plaintiff so requested, the retraction and correction were accompanied, on the same day, by an editorial in which the allegedly defamatory statement was specifically repudiated; or

(2) That no request for correction and retraction was made by the plaintiff.

(c) Upon proof of the facts specified in paragraph (1) or (2) of subsection (b) of this Code section, the plaintiff shall not be entitled to any punitive damages and the defendant shall be liable only to pay actual damages. The defendant may plead the broadcast of the correction, retraction, or explanation, including the editorial, if demanded, in mitigation of damages.






Chapter 6 - Fraud and Deceit

§ 51-6-1. Right of action for fraud accompanied by damage

Fraud, accompanied by damage to the party defrauded, always gives a right of action to the injured party.



§ 51-6-2. When misrepresentation of material fact actionable as deceit; effect of mere concealment; knowledge of falsehood essential to deceit; when knowledge implied

(a) Willful misrepresentation of a material fact, made to induce another to act, upon which such person acts to his injury, will give him a right of action. Mere concealment of a material fact, unless done in such a manner as to deceive and mislead, will not support an action.

(b) In all cases of deceit, knowledge of the falsehood constitutes an essential element of the tort. A fraudulent or reckless representation of facts as true when they are not, if intended to deceive, is equivalent to a knowledge of their falsehood even if the party making the representation does not know that such facts are false.



§ 51-6-3. Letters to obtain credit

No action shall be sustained for deceit in a representation to obtain credit for another unless the misrepresentation is in writing and is signed by the party to be charged therewith.



§ 51-6-4. Fraud by acts or silence; estoppel to assert title

(a) A fraud may be committed by acts as well as words.

(b) One who silently stands by and permits another to purchase his property, without disclosing his title, is guilty of such a fraud as estops him from subsequently setting up such title against the purchaser.






Chapter 7 - False Arrest, False Imprisonment, Malicious Prosecution, and Abusive Litigation

Article 1 - False Arrest

§ 51-7-1. Right of action for false arrest

An arrest under process of law, without probable cause, when made maliciously, shall give a right of action to the party arrested.



§ 51-7-2. Malice defined

Malice consists in personal spite or in a general disregard of the right consideration of mankind, directed by chance against the individual injured.



§ 51-7-3. Lack of probable cause defined; question for jury

Lack of probable cause shall exist when the circumstances are such as to satisfy a reasonable man that the accuser had no ground for proceeding but his desire to injure the accused. Lack of probable cause shall be a question for the jury, under the direction of the court.



§ 51-7-4. Arrest under civil process of person exempt from such arrest

The willful arrest, under civil process, of a person exempt by law from such arrest shall be deemed malicious until the contrary shall be proved.






Article 2 - False Imprisonment

§ 51-7-20. False imprisonment defined

False imprisonment is the unlawful detention of the person of another, for any length of time, whereby such person is deprived of his personal liberty.



§ 51-7-21. Effect of good faith on liability for imprisonment under warrant

If imprisonment is by virtue of a warrant, neither the party who procured the warrant in good faith nor the officer who executed the warrant in good faith shall be liable for false imprisonment even if the warrant is defective in form or is void for lack of jurisdiction. In such cases, good faith must be determined from the circumstances. A judicial officer issuing a warrant in good faith shall not be liable for false imprisonment, provided that, when he has no jurisdiction, there shall be a presumption against such officer's good faith.



§ 51-7-22. False imprisonment by several persons

If false imprisonment is the act of several persons, they may be subject to an action jointly or separately. If jointly, all shall be responsible for the entire recovery.






Article 3 - Malicious Prosecution

§ 51-7-40. Right of action for malicious prosecution

A criminal prosecution which is carried on maliciously and without any probable cause and which causes damage to the person prosecuted shall give him a cause of action.



§ 51-7-41. Accrual of right of action

The criminal prosecution forming the basis for an action for malicious prosecution must be ended before the right of action for malicious prosecution accrues.



§ 51-7-42. Inquiry before committing court or magistrate as prosecution

For purposes of this article, an inquiry before a committing court or a magistrate shall amount to a prosecution.



§ 51-7-43. Lack of probable cause defined; question for jury

Lack of probable cause shall exist when the circumstances are such as to satisfy a reasonable man that the accuser had no ground for proceeding but his desire to injure the accused. Lack of probable cause shall be a question for the jury, under the direction of the court.



§ 51-7-44. Inference of malice from lack of probable cause; rebuttal of inference

A total lack of probable cause is a circumstance from which malice may be inferred; however, the inference may be rebutted by proof.



§ 51-7-45. Evidence in determination of probable cause

For consideration of the existence of probable cause, the evidence given during the criminal prosecution by the person accused of the malicious prosecution may be submitted to the jury by either party. The credibility of such evidence shall be determined by the jury.



§ 51-7-46. Immunity of grand jurors from action for malicious prosecution; liability of person instigating presentment

(a) No member of a grand jury shall be subject to an action for malicious prosecution based upon a presentment made by the grand jury.

(b) If a presentment is made at the instigation of a third person, from malice on his part and without probable cause, he shall be liable to an action for malicious prosecution just as if he were named as prosecutor.



§ 51-7-47. Measure of damages

Recovery in actions for malicious prosecution shall not be confined to the actual damage sustained by the accused but shall be regulated by the circumstances of each case.






Article 4 - Detention or Arrest on Suspicion of Shoplifting or Film Piracy

§ 51-7-60. Preclusion of recovery for detention or arrest of person suspected of shoplifting under certain circumstances

Whenever the owner or operator of a mercantile establishment or any agent or employee of the owner or operator detains, arrests, or causes to be detained or arrested any person reasonably thought to be engaged in shoplifting or refund fraud and, as a result of the detention or arrest, the person so detained or arrested brings an action for false arrest or false imprisonment against the owner, operator, agent, or employee, no recovery shall be had by the plaintiff in such action where it is established by competent evidence:

(1) That the plaintiff had so conducted himself or herself or behaved in such manner as to cause a person of reasonable prudence to believe that the plaintiff, at or immediately prior to the time of the detention or arrest, was committing the offense of shoplifting, as defined by Code Section 16-8-14, or refund fraud as defined in Code Section 16-8-14; or

(2) That the manner of the detention or arrest and the length of time during which such plaintiff was detained was under all the circumstances reasonable.



§ 51-7-61. Activation of antishoplifting device as constituting probable cause for detention; notice of such device to be posted

(a) As used in this Code section, the term "antishoplifting or inventory control device" means a mechanism or other device designed and operated for the purpose of detecting the removal of specially marked or tagged merchandise from a mercantile establishment or similar enclosure or from a protected area within such an enclosure.

(b) In the case of a mercantile establishment utilizing an antishoplifting or inventory control device, the automatic activation of the device as a result of a person exiting the establishment or a protected area within the establishment shall constitute reasonable cause for the detention of the person so exiting by the owner or operator of the establishment or by an agent or employee of the owner or operator. Each detention shall be made only in a reasonable manner and only for a reasonable period of time sufficient for any inquiry into the circumstances surrounding the activation of the device.

(c) This Code section shall apply only with respect to mercantile establishments in which a notice has been posted in a clear and visible manner advising patrons of the establishment that an antishoplifting or inventory control device is being utilized in the establishment.



§ 51-7-62. Actions for false arrest and false imprisonment for individuals suspected of film piracy

Whenever the owner, operator, or lessee of a motion picture exhibition facility or any agent or employee of the owner, operator, or lessee detains, arrests, or causes to be detained or arrested any person reasonably thought to be engaged in film piracy in violation of Code Section 16-8-62 and, as a result of the detention or arrest, the person so detained or arrested brings an action for false arrest or false imprisonment against the owner, operator, lessee, agent, or employee, no recovery shall be had by the plaintiff in such action where it is established by competent evidence:

(1) That the plaintiff had so conducted himself or herself or behaved in such manner as to cause a person of reasonable prudence to believe that the plaintiff, at or immediately prior to the time of the detention or arrest, was committing the offense of film piracy, as defined by Code Section 16-8-62; or

(2) That the manner of the detention or arrest and the length of time during which such plaintiff was detained was under all the circumstances reasonable.






Article 5 - Abusive Litigation

§ 51-7-80. Definitions

As used in this article, the term:

(1) "Civil proceeding" includes any action, suit, proceeding, counterclaim, cross-claim, third-party claim, or other claim at law or in equity.

(2) "Claim" includes any allegation or contention of fact or law asserted in support of or in opposition to any civil proceeding, defense, motion, or appeal.

(3) "Defense" includes any denial of allegations made by another party in any pleading, motion, or other paper submitted to the court for the purpose of seeking affirmative or negative relief, and any affirmative defense or matter asserted in confession or avoidance.

(4) "Good faith," when used with reference to any civil proceeding, claim, defense, motion, appeal, or other position, means that to the best of a person's or his or her attorney's knowledge, information, and belief, formed honestly after reasonable inquiry, that such civil proceeding, claim, defense, motion, appeal, or other position is well grounded in fact and is either warranted by existing law or by reasonable grounds to believe that an argument for the extension, modification, or reversal of existing law may be successful.

(5) "Malice" means acting with ill will or for a wrongful purpose and may be inferred in an action if the party initiated, continued, or procured civil proceedings or process in a harassing manner or used process for a purpose other than that of securing the proper adjudication of the claim upon which the proceedings are based.

(6) "Person" means an individual, corporation, company, association, firm, partnership, society, joint-stock company, or any other entity, including any governmental entity or unincorporated association of persons with capacity to sue or be sued.

(7) "Without substantial justification," when used with reference to any civil proceeding, claim, defense, motion, appeal, or other position, means that such civil proceeding, claim, defense, motion, appeal, or other position is:

(A) Frivolous;

(B) Groundless in fact or in law; or

(C) Vexatious.

(8) "Wrongful purpose" when used with reference to any civil proceeding, claim, defense, motion, appeal, or other position results in or has the effect of:

(A) Attempting to unjustifiably harass or intimidate another party or witness to the proceeding; or

(B) Attempting to unjustifiably accomplish some ulterior or collateral purpose other than resolving the subject controversy on its merits.



§ 51-7-81. Liability for abusive litigation

Any person who takes an active part in the initiation, continuation, or procurement of civil proceedings against another shall be liable for abusive litigation if such person acts:

(1) With malice; and

(2) Without substantial justification.



§ 51-7-82. Defenses

(a) It shall be a complete defense to any claim for abusive litigation that the person against whom a claim of abusive litigation is asserted has voluntarily withdrawn, abandoned, discontinued, or dismissed the civil proceeding, claim, defense, motion, appeal, civil process, or other position which the injured person claims constitutes abusive litigation within 30 days after the mailing of the notice required by subsection (a) of Code Section 51-7-84 or prior to a ruling by the court relative to the civil proceeding, claim, defense, motion, appeal, civil process, or other position, whichever shall first occur; provided, however, that this defense shall not apply where the alleged act of abusive litigation involves the seizure or interference with the use of the injured person's property by process of attachment, execution, garnishment, writ of possession, lis pendens, injunction, restraining order, or similar process which results in special damage to the injured person.

(b) It shall be a complete defense to any claim for abusive litigation that the person against whom a claim of abusive litigation is asserted acted in good faith; provided, however, that good faith shall be an affirmative defense and the burden of proof shall be on the person asserting the actions were taken in good faith.

(c) It shall be a complete defense to any claim for abusive litigation that the person against whom a claim of abusive litigation is asserted was substantially successful on the issue forming the basis for the claim of abusive litigation in the underlying civil proceeding.



§ 51-7-83. Measure of damages

(a) A plaintiff who prevails in an action under this article shall be entitled to all damages allowed by law as proven by the evidence, including costs and expenses of litigation and reasonable attorney's fees.

(b) If the abusive litigation is in a civil proceeding of a court of record and no damages other than costs and expenses of litigation and reasonable attorney's fees are claimed, the procedures provided in Code Section 9-15-14 shall be utilized instead.

(c) No motion filed under Code Section 9-15-14 shall preclude the filing of an action under this article for damages other than costs and expenses of litigation and reasonable attorney's fees. Any ruling under Code Section 9-15-14 is conclusive as to the issues resolved therein.



§ 51-7-84. Notice of claim asserted; when action must be brought

(a) As a condition precedent to any claim for abusive litigation, the person injured by such act shall give written notice by registered or certified mail or statutory overnight delivery or some other means evidencing receipt by the addressee to any person against whom such injured person intends to assert a claim for abusive litigation and shall thereby give the person against whom an abusive litigation claim is contemplated an opportunity to voluntarily withdraw, abandon, discontinue, or dismiss the civil proceeding, claim, defense, motion, appeal, civil process, or other position. Such notice shall identify the civil proceeding, claim, defense, motion, appeal, civil process, or other position which the injured person claims constitutes abusive litigation.

(b) An action or claim under this article requires the final termination of the proceeding in which the alleged abusive litigation occurred and must be brought within one year of the date of final termination.



§ 51-7-85. Exclusive remedy

On and after April 3, 1989, no claim other than as provided in this article or in Code Section 9-15-14 shall be allowed, whether statutory or common law, for the torts of malicious use of civil proceedings, malicious abuse of civil process, nor abusive litigation, provided that claims filed prior to such date shall not be affected. This article is the exclusive remedy for abusive litigation.









Chapter 8 - Forcible Entry and Detainer



Chapter 9 - Injuries to Real Estate

§ 51-9-1. Cause of action for interference with enjoyment of property

The right of enjoyment of private property being an absolute right of every citizen, every act of another which unlawfully interferes with such enjoyment is a tort for which an action shall lie.



§ 51-9-2. Recovery of possession of lands; damages

The bare right to possession of lands shall authorize their recovery by the owner of such right, as well as damages for the withholding of such right.



§ 51-9-3. Recovery for wrongful interference with possession of land

The bare possession of land shall authorize the possessor to recover damages from any person who wrongfully interferes with such possession in any manner.



§ 51-9-4. Action for trespass by person having title

The person having title to lands, if no one is in actual possession under the same title with him, may bring an action for a trespass thereon. If a tenant is in possession and the trespass is one which injures the freehold, the owner or a remainderman or reversioner may still bring the action.



§ 51-9-5. Effect of holding title when possession claimed by two persons

If two persons claim to have actual possession of the same land, the person having legal title shall be deemed to be in possession and the other person shall be considered a trespasser.



§ 51-9-6. Damages for continuing trespass

Damages for a continuing trespass are limited to those which have occurred before an action is commenced. Subsequent damages flowing from a continuation of the trespass give a new cause of action.



§ 51-9-7. Diversion, obstruction, or pollution of stream as trespass

The owner of land through which nonnavigable watercourses flow is entitled to have the water in such streams come to his land in its natural and usual flow, subject only to such detention or diminution as may be caused by a reasonable use of it by other riparian proprietors. The diverting of the stream in whole or in part from its natural and usual flow, or the obstructing thereof so as to impede its course or cause it to overflow or injure the land through which it flows or any right appurtenant thereto, or the polluting thereof so as to lessen its value to the owner of such land shall constitute a trespass upon the property.



§ 51-9-8. Interference with underground streams

The course of a stream of water underground and its exact condition before its first use are so difficult of ascertainment that trespass may not be brought for any supposed interference with the rights of a proprietor.



§ 51-9-9. Interference with rights of owner above and below surface of property

The owner of realty has title downwards and upwards indefinitely; and an unlawful interference with his rights, either below or above the surface, gives him a right of action.



§ 51-9-10. Interference with right of way or right of common

The unlawful interference with a right of way or a right of common constitutes a trespass to the party entitled thereto.



§ 51-9-11. Slander or libel concerning title to land

The owner of any estate in lands may bring an action for libelous or slanderous words which falsely and maliciously impugn his title if any damage accrues to him therefrom.






Chapter 10 - Injuries to Personalty

§ 51-10-1. Right of action for deprivation of possession of personalty

The owner of personalty is entitled to its possession. Any deprivation of such possession is a tort for which an action lies.



§ 51-10-2. Who may bring an action for interference with possession of chattel

Interference with the mere possession of a chattel, even if the possession is without title or is wrongful, shall give a right of action to the possessor, except as against the true owner or the person wrongfully deprived of possession.



§ 51-10-3. Abuse of or damage to personalty as trespass

Any unlawful abuse of or damage done to the personal property of another constitutes a trespass for which damages may be recovered.



§ 51-10-4. Rights of action of bailee and bailor for trespass

Where the possession of personalty is in a bailee, a trespass committed during the existence of the bailment shall give a right of action to the bailee for the interference with his special property and a concurrent right of action to the bailor for the interference with his general property.



§ 51-10-5. Right of action for injury to remainder or reversionary interest in personalty; joint action with tenant in possession

A remainderman or reversioner of personalty may bring an action against a wrongdoer for any injury tending to destroy the existence or ultimate value of the property. In such cases the tenant in possession may bring an action jointly with the remainderman or reversioner for the injury to the entire estate, the recovery being held under like limitations.



§ 51-10-6. Owner's right of action for damage to or theft involving personal property

(a) Any owner of personal property shall be authorized to bring a civil action to recover damages from any person who willfully damages the owner's personal property or who commits a theft as defined in Article 1 of Chapter 8 of Title 16 involving the owner's personal property. The owner of the personal property may recover as follows:

(1) In any such action, the property owner may recover compensatory damages which may include, in addition to the value of the personal property, any other loss sustained as a result of the willful damage or theft offense; and

(2) In any such action in which the value of the total claim, including exemplary damages, is less than $5,000.00, the property owner may recover compensatory damages, as described in paragraph (1) of this subsection, and additionally may recover liquidated exemplary damages equal to $300.00 or triple the amount of the entire loss sustained by the property owner as a result of the willful damage or theft offense, whichever is greater, and the cost of maintaining the civil action if all of the following apply:

(A) The property owner, at least 30 days prior to the filing of the action, provided written notice of a demand by personal delivery or certified mail or statutory overnight delivery, return receipt requested, for payment of the value of that personal property, the amount of any other loss sustained as a result of the willful damage or theft offense, and the liquidated exemplary damages set out in this paragraph upon the person who willfully damaged the property or who committed the theft offense;

(B) Either the person who willfully damaged the personal property or who committed the theft offense did not make payment to the property owner of the amount specified in the demand within 30 days after the date of receipt of the written demand or did not enter into an agreement with the property owner during that 30 day period for such payment, or the person who willfully damaged the personal property or who committed the theft offense entered into an agreement with the property owner during that 30 day period for such payment but the person did not make such payment in accordance with the terms of the agreement; and

(C) The property owner did not file a civil complaint against the person who willfully damaged the personal property or who committed the theft offense prior to the expiration of 30 days after the date of service of the written demand upon the person, or, if the person had entered into an agreement with the property owner during that 30 day period for payment, prior to the day on which the person failed to make payment in accordance with the terms of the agreement, whichever is applicable.

(b) The person or persons against whom the property owner brings a civil action pursuant to this Code section shall be entitled to recover reasonable attorney's fees and court costs upon a finding that the claimant raised a claim which was without reasonable, factual, or legal support.

(c) For purposes of paragraph (2) of subsection (a) of this Code section, written notice of demand for payment shall be substantially as follows:

"Upon reasonable cause, notice is given of (my) (our) demand for payment

of damages in the amount of (state amount claimed: total should be $300.00

or triple the amount of the entire loss sustained by the property owner as

a result of the willful damage or theft offense, whichever is greater)

arising out of your (willful damage, theft, or unlawful conversion) of the

following personal property owned by (the undersigned or other owner) :

(List affected property)

Pursuant to Code Section 51-10-6 of the Official Code of Georgia Annotated,

you are further notified that if the above-stated amount is not paid, or a

written agreement as to its payment is not reached, within 30 days of the

date you receive this letter, (I) (we) (other owner) intend to bring an

action against you for such amount, plus attorney's fees, plus court costs,

and such other relief as the law provides.

"

(d) If a property owner whose personal property was willfully damaged or was the subject of a theft offense provides written notice of demand for payment upon a person who willfully damaged the personal property or who committed the theft offense, and the person makes payment in accordance with the demand within 30 days after the date of service of the written demand upon him or the person enters into an agreement with the property owner during that 30 day period for such payment and makes payment in accordance with the agreement, the property owner shall not file a civil complaint against the person in relation to the willful property damage or theft offense.

(e) In a civil action to recover damages for willful damage to personal property or for a theft offense, the trier of fact may determine that an owner's property was willfully damaged or that a theft offense involving the owner's personal property has been committed, whether or not any person has pleaded guilty to or has been convicted of any criminal offense or has been adjudicated delinquent in relation to any act involving the owner's personal property.

(f) As used in this Code section, the term "value" means the retail value of any personal property that is offered for sale by a mercantile establishment or the replacement value of any other personal property.

(g) If a civil action is filed pursuant to Article 4 of Chapter 12 of Title 44 to recover personal property or damages resulting from willful damage to or theft of such personal property, no civil action authorized by this Code section shall be permitted.

(h) The measure of damages provided for in this Code section shall not be applicable in cases involving the unauthorized cutting or cutting and carrying away of timber from the property of another. In such cases, damages shall be awarded in accordance with Code Section 51-12-50.






Chapter 11 - Defenses to Tort Actions

Article 1 - General Provisions

§ 51-11-1. Authorization to act as justification; effect of plea

If the defendant in a tort action was authorized to do the act complained of, he may plead such authorization as justification. The effect of such plea is to admit that the act was done and to entitle the defendant to all the privileges of one holding the affirmative of the issue. Such plea, however, shall not give the defendant the right to open and conclude the argument before the jury unless it is filed before the plaintiff submits any evidence to the jury.



§ 51-11-2. Effect of consent

As a general rule no tort can be committed against a person consenting thereto if that consent is free, is not obtained by fraud, and is the action of a sound mind. The consent of a person incapable of consenting, such as a minor, may not affect the rights of any other person having a right of action for the injury.



§ 51-11-3. Extenuation and mitigation of damages

Circumstances not amounting to justification may be pleaded in extenuation and mitigation of damages.



§ 51-11-4. Arbitrament and award

Arbitrament and award constitute a good defense to a tort action, and the rules applied to this defense in a contract action apply equally to tort actions.



§ 51-11-5. Former recovery and pendency of another action

Former recovery and the pendency of another action are good defenses in tort actions and are subject to the same rules as when applied to contracts.



§ 51-11-6. Infancy

Infancy is no defense to a tort action so long as the defendant has reached the age of discretion and accountability prescribed by Code Section 16-3-1 for criminal offenses.



§ 51-11-7. Effect of plaintiff's failure to avoid consequences of defendant's negligence

If the plaintiff by ordinary care could have avoided the consequences to himself caused by the defendant's negligence, he is not entitled to recover. In other cases the defendant is not relieved, although the plaintiff may in some way have contributed to the injury sustained.



§ 51-11-8. Liability of person employed by compressed gas dealer who provides assistance upon request of law enforcement agency

(a) Any person employed by a licensed compressed gas dealer who provides assistance upon request of any law enforcement agency, fire department, rescue or emergency squad, or any governmental agency in the event of an accident or other emergency involving the use, handling, transportation, transmission, or storage of liquefied petroleum gas, when the reasonably apparent circumstances require prompt decisions and actions, shall not be liable for any civil damages resulting from any act of commission or omission on his part in the course of his rendering such assistance unless such acts or omissions amount to willful or wanton negligence or intentional wrongdoing. Nothing in this Code section shall be deemed or construed to relieve any person from liability for civil damages: (1) where the accident or emergency referred to in this subsection involved his own facilities or equipment or (2) resulting from any act of commission or omission on his part in the course of providing care or assistance in the normal and ordinary course of conducting his own business or profession, nor shall this Code section be construed to relieve from liability for civil damages any other tort-feasor not referred to in this Code section.

(b) Nothing in subsection (a) of this Code section applies to the rendering of such care, assistance, or advice where the same is rendered for remuneration beyond reimbursement for out-of-pocket expenses in connection therewith, or with the expectation of such remuneration, from the recipient or recipients of such care, assistance, or advice or someone on his or their behalf.

(c) Subsection (a) of this Code section shall not preclude liability for civil damages as the result of gross negligence or intentional misconduct. Reckless, willful, or wanton misconduct shall constitute gross negligence.



§ 51-11-9. Immunity from civil liability for threat or use of force in defense of habitation

A person who is justified in threatening or using force against another under the provisions of Code Section 16-3-21, relating to the use of force in defense of self or others, Code Section 16-3-23, relating to the use of force in defense of a habitation, or Code Section 16-3-24, relating to the use of force in defense of property other than a habitation, has no duty to retreat from the use of such force and shall not be held liable to the person against whom the use of force was justified or to any person acting as an accomplice or assistant to such person in any civil action brought as a result of the threat or use of such force.



§ 51-11-10. Property owner selling timber not liable for trespass or conversion of property caused by third party; establishment of property boundaries

There shall be a rebuttable presumption that a property owner selling timber from his or her land and acting in good faith shall not be liable to adjoining landowners for any trespass or conversion of property caused by a third party timber harvester who is not subject to the control and direction of the property owner selling timber if, prior to the harvesting of such timber:

(1) A land surveyor possessing a certificate of registration issued by the State Board of Registration for Professional Engineers and Land Surveyors has surveyed the property from which the timber is to be harvested and plainly established and clearly marked the metes and bounds of the property such that a reasonable person would know or should have known of the existence of such markings when harvesting the timber and has provided a copy of that survey to the third-party timber harvester;

(2) The boundaries of the property from which timber is sold have been completely and accurately indicated using physical markers that are clearly visible such that a reasonable person would know or should have known of the existence of such physical markers; or

(3) The property owner has obtained a document indicating where the boundaries are and signed by adjoining landowners indicating that they agree on the location of such boundaries and has provided a copy of such document to the third-party timber harvester; provided, however, that such document shall only create a presumption in favor of the property owner with regard to those landowners who have signed such document.






Article 2 - Satisfaction

§ 51-11-20. Satisfaction and settlement of tort authorized; what agreements allowed where tort constitutes crime

(a) If a tort does not amount to a crime, the person injured may consent to a satisfaction and settlement thereof.

(b) (1) If a tort amounts to a crime, the person injured may agree upon and receive compensation for the personal injury.

(2) However, any attempt to satisfy the public offense or to suppress a prosecution therefor is illegal and will vitiate the entire agreement, except in those cases for which the law expressly allows such a settlement. Such an attempt to satisfy or to suppress prosecution of a public offense which amounts to a felony is itself an offense under this Code; and, even if executed, an agreement to this effect shall be no defense to an action for the tort. If the offense does not amount to a felony and the agreement is fully executed, such agreement shall constitute satisfaction for the private tort.



§ 51-11-21. Tender of damages in tort action; effect of continuing tender

A person committing a tort may, before or after an action is brought, tender to the person injured such an amount of damages as in his judgment will cover the injury; and, if the same shall be rejected, he may deposit the amount in the office of the clerk of the superior court of the county of his residence as a continuing tender; and, if the jury trying the cause shall give no more damages than the amount tendered, the plaintiff shall recover no costs accruing subsequently to the time of the tender.









Chapter 12 - Damages

Article 1 - General Provisions

§ 51-12-1. Types of damages; evidence admissible in actions involving special damages

(a) Damages may be either general or special, direct or consequential.

(b) In any civil action, whether in tort or in contract, for the recovery of damages arising from a tortious injury in which special damages are sought to be recovered or evidence of same is otherwise introduced by the plaintiff, evidence of all compensation, indemnity, insurance (other than life insurance), wage loss replacement, income replacement, or disability benefits or payments available to the injured party from any and all governmental or private sources and the cost of providing and the extent of such available benefits or payments shall be admissible for consideration by the trier of fact. The trier of fact, in its discretion, may consider such available benefits or payments and the cost thereof but shall not be directed to reduce an award of damages accordingly.



§ 51-12-2. General and special damages distinguished; when recovered

(a) General damages are those which the law presumes to flow from any tortious act; they may be recovered without proof of any amount.

(b) Special damages are those which actually flow from a tortious act; they must be proved in order to be recovered.



§ 51-12-3. Direct and consequential damages distinguished

(a) Direct damages are those which follow immediately upon the doing of a tortious act.

(b) Consequential damages are those which are the necessary and connected effect of a tortious act, even though they are to some extent dependent upon other circumstances.



§ 51-12-4. Damages given as compensation for injury; measure of damages generally; nominal damages

Damages are given as compensation for injury; generally, such compensation is the measure of damages where an injury is of a character capable of being estimated in money. If an injury is small or the mitigating circumstances are strong, nominal damages only are given.



§ 51-12-5. Additional damages for aggravating circumstances

(a) In a tort action in which there are aggravating circumstances, in either the act or the intention, the jury may give additional damages to deter the wrongdoer from repeating the trespass or as compensation for the wounded feelings of the plaintiff.

(b) This Code section shall apply only to causes of action for torts arising before July 1, 1987.



§ 51-12-5.1. Punitive damages

(a) As used in this Code section, the term "punitive damages" is synonymous with the terms "vindictive damages," "exemplary damages," and other descriptions of additional damages awarded because of aggravating circumstances in order to penalize, punish, or deter a defendant.

(b) Punitive damages may be awarded only in such tort actions in which it is proven by clear and convincing evidence that the defendant's actions showed willful misconduct, malice, fraud, wantonness, oppression, or that entire want of care which would raise the presumption of conscious indifference to consequences.

(c) Punitive damages shall be awarded not as compensation to a plaintiff but solely to punish, penalize, or deter a defendant.

(d) (1) An award of punitive damages must be specifically prayed for in a complaint. In any case in which punitive damages are claimed, the trier of fact shall first resolve from the evidence produced at trial whether an award of punitive damages shall be made. This finding shall be made specially through an appropriate form of verdict, along with the other required findings.

(2) If it is found that punitive damages are to be awarded, the trial shall immediately be recommenced in order to receive such evidence as is relevant to a decision regarding what amount of damages will be sufficient to deter, penalize, or punish the defendant in light of the circumstances of the case. It shall then be the duty of the trier of fact to set the amount to be awarded according to subsection (e), (f), or (g) of this Code section, as applicable.

(e) (1) In a tort case in which the cause of action arises from product liability, there shall be no limitation regarding the amount which may be awarded as punitive damages. Only one award of punitive damages may be recovered in a court in this state from a defendant for any act or omission if the cause of action arises from product liability, regardless of the number of causes of action which may arise from such act or omission.

(2) Seventy-five percent of any amounts awarded under this subsection as punitive damages, less a proportionate part of the costs of litigation, including reasonable attorney's fees, all as determined by the trial judge, shall be paid into the treasury of the state through the Office of the State Treasurer. Upon issuance of judgment in such a case, the state shall have all rights due a judgment creditor until such judgment is satisfied and shall stand on equal footing with the plaintiff of the original case in securing a recovery after payment to the plaintiff of damages awarded other than as punitive damages. A judgment debtor may remit the state's proportional share of punitive damages to the clerk of the court in which the judgment was rendered. It shall be the duty of the clerk to pay over such amounts to the Office of the State Treasurer within 60 days of receipt from the judgment debtor. This paragraph shall not be construed as making the state a party at interest and the sole right of the state is to the proceeds as provided in this paragraph.

(f) In a tort case in which the cause of action does not arise from product liability, if it is found that the defendant acted, or failed to act, with the specific intent to cause harm, or that the defendant acted or failed to act while under the influence of alcohol, drugs other than lawfully prescribed drugs administered in accordance with prescription, or any intentionally consumed glue, aerosol, or other toxic vapor to that degree that his or her judgment is substantially impaired, there shall be no limitation regarding the amount which may be awarded as punitive damages against an active tort-feasor but such damages shall not be the liability of any defendant other than an active tort-feasor.

(g) For any tort action not provided for by subsection (e) or (f) of this Code section in which the trier of fact has determined that punitive damages are to be awarded, the amount which may be awarded in the case shall be limited to a maximum of $250,000.00.

(h) This Code section shall apply only to causes of action arising on or after April 14, 1997.



§ 51-12-6. Damages for injury to peace, happiness, or feelings

In a tort action in which the entire injury is to the peace, happiness, or feelings of the plaintiff, no measure of damages can be prescribed except the enlightened consciences of impartial jurors. In such an action, punitive damages under Code Section 51-12-5 or Code Section 51-12-5.1 shall not be awarded.



§ 51-12-7. Recovery of necessary expenses

In all cases, necessary expenses consequent upon an injury are a legitimate item in the estimate of damages.



§ 51-12-8. When damage too remote for recovery generally

If the damage incurred by the plaintiff is only the imaginary or possible result of a tortious act or if other and contingent circumstances preponderate in causing the injury, such damage is too remote to be the basis of recovery against the wrongdoer.



§ 51-12-9. How remoteness ascertained

Damages which are the legal and natural result of the act done, though contingent to some extent, are not too remote to be recovered. However, damages traceable to the act, but which are not its legal and natural consequence, are too remote and contingent to be recovered.



§ 51-12-10. Exception to rule against recovery of remote damages

When a tort is committed, a contract is broken, or a duty is omitted with knowledge and for the purpose of depriving the plaintiff of certain contemplated benefits, the remote damages occasioned thereby become a proper subject for the consideration of the jury.



§ 51-12-11. Mitigation of damages required; exception

When a person is injured by the negligence of another, he must mitigate his damages as far as is practicable by the use of ordinary care and diligence. However, this duty to mitigate does not apply in cases of positive and continuous torts.



§ 51-12-12. Court interference with jury verdict as to damages

(a) The question of damages is ordinarily one for the jury; and the court should not interfere with the jury's verdict unless the damages awarded by the jury are clearly so inadequate or so excessive as to be inconsistent with the preponderance of the evidence in the case.

(b) If the jury's award of damages is clearly so inadequate or so excessive as to any party as to be inconsistent with the preponderance of the evidence, the trial court may order a new trial as to damages only, as to any or all parties, or may condition the grant of such a new trial upon any party's refusal to accept an amount determined by the trial court.

(c) Only one grant of a new trial by the judge may be based upon the powers conferred by this Code section. The first grant of a new trial other than one ordered under this Code section and which order granting the new trial is not based on this Code section shall remain governed by Code Section 5-5-50.



§ 51-12-13. Reduction of expenses, wages, and other damages to present value

(a) In determining the present value of future medical expenses, living expenses, lost wages, or other economic damages, the trier of fact may reduce the same to the present value based on a discount rate of 5 percent or any other discount rate as the trier of fact may deem appropriate.

(b) This Code section shall not be construed to provide for the introduction of evidence showing the cost of any specific private investment product, including, but not limited to, an annuity.



§ 51-12-14. Procedure for demand of unliquidated damages in tort actions; when interest may be recovered

(a) Where a claimant has given written notice by registered or certified mail or statutory overnight delivery to a person against whom claim is made of a demand for an amount of unliquidated damages in a tort action and the person against whom such claim is made fails to pay such amount within 30 days from the mailing or delivering of the notice, the claimant shall be entitled to receive interest on the amount demanded if, upon trial of the case in which the claim is made, the judgment is for an amount not less than the amount demanded. However, if, at any time after the 30 days and before the claimant has withdrawn his or her demand, the person against whom such claim is made gives written notice by registered or certified mail or statutory overnight delivery of an offer to pay the amount of the claimant's demand plus interest under this Code section through the date such notice is given, and such offer is not accepted by the person making the demand for unliquidated damages within 30 days from the mailing or delivering of such notice by the person against whom such claim is made, the claimant shall not be entitled to receive interest on the amount of the demand after the thirtieth day following the date on which the notice of the offer is mailed or delivered even if, upon trial of the case in which the claim is made, the judgment is for an amount not less than the sum demanded pursuant to this Code section.

(b) Any written notice referred to in subsection (a) of this Code section shall specify that it is being given pursuant to this Code section.

(c) The interest provided for by this Code section shall be at an annual rate equal to the prime rate as published by the Board of Governors of the Federal Reserve System, as published in statistical release H. 15 or any publication that may supersede it, on the thirtieth day following the date of the mailing of the last written notice plus 3 percent, and shall begin to run from the thirtieth day following the date of the mailing or delivering of the written notice until the date of judgment. This subsection shall apply to all civil actions filed on or after July 1, 2003.

(d) Evidence or discussion of interest on liquidated damages, as well as evidence of the offer, shall not be submitted to the jury. Interest shall be made a part of the judgment upon presentation of evidence to the satisfaction of the court that this Code section has been complied with and that the verdict of the jury or the award by the judge trying the case without a jury is equal to or exceeds the amount claimed in the notice.

(e) This Code section shall be known and may be cited as the "Unliquidated Damages Interest Act."






Article 2 - Joint Tort-Feasors

§ 51-12-30. Procurer of wrong as joint wrongdoer; how action brought against joint wrongdoer

In all cases, a person who maliciously procures an injury to be done to another, whether an actionable wrong or a breach of contract, is a joint wrongdoer and may be subject to an action either alone or jointly with the person who actually committed the injury.



§ 51-12-31. Recovery against joint trespassers

Except as provided in Code Section 51-12-33, where an action is brought jointly against several persons, the plaintiff may recover damages for an injury caused by any of the defendants against only the defendant or defendants liable for the injury. In its verdict, the jury may specify the particular damages to be recovered of each defendant. Judgment in such a case must be entered severally.



§ 51-12-32. Right of contribution among joint trespassers; effect of settlement

(a) Except as provided in Code Section 51-12-33, where a tortious act does not involve moral turpitude, contribution among several trespassers may be enforced just as if an action had been brought against them jointly. Without the necessity of being charged by action or judgment, the right of a joint trespasser to contribution from another or others shall continue unabated and shall not be lost or prejudiced by compromise and settlement of a claim or claims for injury to person or property or for wrongful death and release therefrom.

(b) If judgment is entered jointly against several trespassers and is paid off by one of them, the others shall be liable to him for contribution.

(c) Without the necessity of being charged by an action or judgment, the right of indemnity, express or implied, from another or others shall continue unabated and shall not be lost or prejudiced by compromise and settlement of a claim or claims for injury to person or property or for wrongful death and release therefrom.



§ 51-12-33. Reduction and apportionment of award or bar of recovery according to percentage of fault of parties and nonparties

(a) Where an action is brought against one or more persons for injury to person or property and the plaintiff is to some degree responsible for the injury or damages claimed, the trier of fact, in its determination of the total amount of damages to be awarded, if any, shall determine the percentage of fault of the plaintiff and the judge shall reduce the amount of damages otherwise awarded to the plaintiff in proportion to his or her percentage of fault.

(b) Where an action is brought against more than one person for injury to person or property, the trier of fact, in its determination of the total amount of damages to be awarded, if any, shall after a reduction of damages pursuant to subsection (a) of this Code section, if any, apportion its award of damages among the persons who are liable according to the percentage of fault of each person. Damages apportioned by the trier of fact as provided in this Code section shall be the liability of each person against whom they are awarded, shall not be a joint liability among the persons liable, and shall not be subject to any right of contribution.

(c) In assessing percentages of fault, the trier of fact shall consider the fault of all persons or entities who contributed to the alleged injury or damages, regardless of whether the person or entity was, or could have been, named as a party to the suit.

(d) (1) Negligence or fault of a nonparty shall be considered if the plaintiff entered into a settlement agreement with the nonparty or if a defending party gives notice not later than 120 days prior to the date of trial that a nonparty was wholly or partially at fault.

(2) The notice shall be given by filing a pleading in the action designating the nonparty and setting forth the nonparty's name and last known address, or the best identification of the nonparty which is possible under the circumstances, together with a brief statement of the basis for believing the nonparty to be at fault.

(e) Nothing in this Code section shall eliminate or diminish any defenses or immunities which currently exist, except as expressly stated in this Code section.

(f) (1) Assessments of percentages of fault of nonparties shall be used only in the determination of the percentage of fault of named parties.

(2) Where fault is assessed against nonparties pursuant to this Code section, findings of fault shall not subject any nonparty to liability in any action or be introduced as evidence of liability in any action.

(g) Notwithstanding the provisions of this Code section or any other provisions of law which might be construed to the contrary, the plaintiff shall not be entitled to receive any damages if the plaintiff is 50 percent or more responsible for the injury or damages claimed.






Article 3 - Damages for Conversion of Timber

§ 51-12-50. Measure of damages for converted timber; presumption

(a) Except as provided in Code Section 51-12-51, when a plaintiff recovers for timber cut or cut and carried away, the measure of damages shall be:

(1) Treble the fair market value of the trees cut as they stood;

(2) Treble the diminished fair market value of any trees incidentally harmed;

(3) Costs of reasonable reforestation activities related to the plaintiff's injury; and

(4) Attorney fees and expenses of litigation.

(b) When the defendant is a willful trespasser, the plaintiff may also recover punitive damages.

(c) When the boundary lines of the property have been clearly and accurately marked, it shall be presumed that the defendant was a willful trespasser.



§ 51-12-51. Recovery by person holding security interest in land for conversion of timber; use of converted timber by owner

(a) Every person, firm, or corporation who, without the written consent of the person holding legal title to land or to an interest in land as security for debt, as shown by the public records of the county where such land is located, buys, sells, cuts, removes, holds, disposes of, changes the form of, or otherwise converts to the use of himself, itself, or another any trees growing or grown on such land shall be liable to the holder of the legal title for such trees, in any form, bought, sold, cut, removed, held, disposed of, changed in form, or otherwise converted by him or it, or for the value of such trees, provided that recovery may not be for more than the unpaid portion of the secured indebtedness, interest thereon, and a reasonable attorney's fee. Recovery may be had by action at law from one who purchases, without the consent of the holder of the legal title, such interest in the trees, mineral or other rights, or interest in the encumbered real estate, either jointly or severally, with the holder of the equitable title.

(b) The equitable owner of the land shall be allowed to use the timber for his own use, such as for firewood or other necessary uses of timber in and around his farm.






Article 4 - Damages in Tort Actions

§ 51-12-70. Definitions

As used in this article, the term:

(1) "Attorney General" means the Attorney General or his or her designee.

(2) "Annuity issuer" means an insurer that has issued an insurance contract used to fund periodic payments under a structured settlement.

(3) "Applicable law" means:

(A) The federal laws of the United States;

(B) The laws of this state, including principles of equity applied in the courts of this state; and

(C) The laws of any other jurisdiction:

(i) Which is the domicile of the payee or any other interested party;

(ii) Under whose laws a structured settlement agreement was approved by a court or responsible administrative authority; or

(iii) In whose courts a settled claim was pending when the parties entered into a structured settlement agreement.

(4) "Discounted present value" means the fair present value of future payments, as determined by discounting such payments to the present using the most recently published applicable federal rate for determining the present value of an annuity, as issued by the United States Internal Revenue Service.

(5) "Interested parties" means, with respect to any structured settlement agreement, the payee, any beneficiary designated under the annuity contract to receive payments following the payee's death, the annuity issuer, the structured settlement obligor, and any other party that has continuing rights or obligations under such structured settlement.

(6) "Payee" means an individual who is receiving tax-free damage payments under a structured settlement and proposes to make a transfer of payment rights thereunder.

(7) "Qualified assignment agreement" means an agreement providing for a qualified assignment within the meaning of Section 130 of the United States Internal Revenue Code, United States Code Title 26.

(8) "Settled claim" means the original tort claim or workers' compensation claim resolved by a structured settlement.

(9) "Structured settlement" means an arrangement for periodic payment of damages for personal injuries established by settlement or judgment in resolution of a tort claim or for periodic payments in settlement of a workers' compensation claim.

(10) "Structured settlement agreement" means the agreement, judgment, stipulation, or release embodying the terms of a structured settlement, including the rights of the payee to receive periodic payments.

(11) "Structured settlement obligor" means, with respect to any structured settlement, the party that has the continuing periodic payment obligation to the payee under a structured settlement agreement or a qualified assignment agreement.

(12) "Structured settlement payment rights" means rights to receive periodic payments (including lump sum payments) under a structured settlement, whether from the settlement obligor or the annuity issuer, where:

(A) The payee or any other interested party is domiciled in this state;

(B) The structured settlement agreement was approved by a court or responsible administrative authority in this state; or

(C) The settled claim was pending before the courts of this state when the parties entered into the structured settlement agreement.

(13) "Terms of the structured settlement" includes, with respect to any structured settlement, the terms of the structured settlement agreement, the annuity contract, any qualified assignment agreement, and any order or approval of any court or responsible administrative authority or other government authority authorizing or approving such structured settlement.

(14) "Transfer" means any sale, assignment, pledge, hypothecation, or other form of alienation or encumbrance made by a payee for consideration, but does not include:

(A) Any transaction which is expressly provided for in the structured settlement agreement and is executed within 30 days after execution of the structured settlement agreement; or

(B) Any testamentary disposition by the payee.

(15) "Transfer agreement" means the agreement providing for the transfer of structured settlement payment rights from a payee to a transferee.



§ 51-12-71. Prerequisites for transfer of structured settlement payment rights

(a) No direct or indirect transfer of structured settlement payment rights shall be effective and no structured settlement obligor or annuity issuer shall be required to make any payment directly or indirectly to any transferee of structured settlement payment rights unless the transfer has been approved in advance in a final court order by a court of competent jurisdiction or order of any government authority vested by law with exclusive jurisdiction over the settled claim resolved by the structured settlement based on express findings by the court or government authority that:

(1) The transfer complies with the requirements of this article and does not contravene any federal or state statute or the order of any court or any responsible administrative authority;

(2) The transfer is in the best interest of the payee taking into account the welfare and support of the payee's dependents;

(3) Not less than ten days prior to the date on which the transfer agreement is executed in writing, the transferee has provided to the payee an informational pamphlet relating to transfers of structured settlements as provided for in subsection (b) of Code Section 51-12-73, when available, and a separate disclosure statement in bold type, no smaller than 14 points, setting forth:

(A) The amounts and due dates of the structured settlement payments to be transferred;

(B) The aggregate amount of such payments;

(C) The discounted present value of such payments, together with the discount rate used in determining such discounted present value;

(D) The gross amount payable to the payee in exchange for such payments;

(E) An itemized listing of all brokers' commissions, service charges, application fees, processing fees, closing costs, filing fees, administrative fees, legal fees, notary fees and other commissions, fees, costs, expenses, and charges payable by the payee or deductible from the gross amount otherwise payable to the payee;

(F) The net amount payable to the payee after deduction of all commissions, fees, costs, expenses, and charges described in subparagraph (E) of this paragraph;

(G) The quotient (expressed as a percentage) obtained by dividing the net payment amount by the discounted present value of the payments; and

(H) The amount of any penalty and the aggregate amount of any liquidated damages (inclusive of penalties) payable by the payee in the event of any breach of the transfer agreement by the payee; and

(4) The transferee has given written notice of the transferee's name, address, and taxpayer identification number to the annuity issuer and the structured settlement obligor and has filed a copy of the notice with the court.

(b) At least 20 days before the hearing which is scheduled on an application for authorizing a transfer of structured settlement payment rights under this Code section, the transferee shall file with the court and deliver to all interested parties a notice of the proposed transfer and the application for its authorization. The notice shall include the following:

(1) A copy of the transferee's application to the court;

(2) A copy of the transfer agreement;

(3) A copy of the disclosure statement required under paragraph (3) of subsection (a) of this Code section;

(4) Notification that an interested party may support, oppose, or otherwise respond to the transferee's application, either in person or through counsel, by participating in the hearing or by submitting written comments to the court; and

(5) A rule nisi containing notification of the time and place of the hearing and notification of the manner in and the time by which any written response to the application must be filed in order to be considered by the court. A written response shall be filed within 15 days after service of the transferee's notice.

(c) Delivery of notice as required by subsection (b) of this Code section may be made as provided in Code Section 9-11-4 or by registered or certified mail, return receipt requested. Notice by registered or certified mail is effective upon the date of delivery as shown on the return receipt. If notice by registered or certified mail is refused or returned undelivered, notice shall be delivered as provided in Code Section 9-11-4.

(d) The venue for any application brought under this Code section shall be in the county in which any transferee or transferor resides or in any county in which any of the transferees or transferors have consented to venue.



§ 51-12-72. Written transfer agreement required

(a) Any transfer agreement of structured settlement payment rights must, in addition to the other requirements of this article, be executed in writing and filed as provided in Code Section 51-12-71. The transfer agreement shall not be so executed until after the expiration of the ten-day period provided for in paragraph (3) of subsection (a) of Code Section 51-12-71.

(b) No payee shall incur any obligation of any type with respect to a proposed transfer of structured settlement payment rights prior to the execution in writing of the transfer agreement.

(c) Any payee who executes in writing a transfer agreement shall have the right to rescind the transfer at any time within the next 21 days following the written execution of the transfer agreement or at the hearing provided for in subsection (b) of Code Section 51-12-71, whichever event occurs last. The transferee shall furnish to the payee at the time of execution of the transfer agreement a notice to the payee allowing the payee 21 days to cancel the transfer. This right to cancel shall not limit or otherwise affect the payee's right to cancel pursuant to any other provision of applicable law. The notice shall serve as the cover sheet to the transfer documents. It shall be on a separate sheet of paper with no other written or pictorial material, in at least ten-point bold type, double spaced, and shall read substantially as follows:

"NOTICE OF CANCELLATION RIGHTS:

Please read this form completely and carefully. It contains valuable cancellation rights.

You may cancel this transaction at any time prior to 5:00 P.M. of the twenty-first day following receipt of this notice or at the hearing on the application for authorization of a transfer of structured settlement payment rights, whichever event occurs last.

This cancellation right cannot be waived in any manner.

To cancel, sign this form, and mail or deliver it to the address below by 5:00 P.M. of (the twenty-first day following the transaction) . It is best to mail it by certified mail or statutory overnight delivery, return receipt requested, and to keep a photocopy of the signed form and your post office receipt.

Address to which cancellation is to be returned.

I (we) hereby cancel this transaction.

Payee's Signature

Date



§ 51-12-73. (For effective date, see note.) Powers and duties of the Attorney General

(a) The Attorney General is authorized to promulgate, adopt, and issue rules, regulations, and orders necessary or convenient to carry out the provisions and purposes of this article. Any such rules of a substantive nature shall be promulgated only when it is determined by the Attorney General, in the reasonable exercise of his or her discretion and on the basis of his or her expertise and the facts, submissions, evidence, and all information before him or her, that such rules are needed to prohibit or control acts or practices which create the probability of actual injury to payees.

(b) The Attorney General shall prepare a pamphlet containing information designed to help payees evaluate proposed transfers of structured settlements and shall distribute such pamphlets free of charge, except that persons engaged in the business of purchasing structured settlement payment rights may be charged a reasonable fee for such pamphlets.



§ 51-12-74. (For effective date, see note.) Actions and proceedings of Attorney General

(a) Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," shall apply to all actions and proceedings of an administrative nature taken by the Attorney General pursuant to this article, except where the Attorney General is acting under Part 2 of Article 15 of Chapter 1 of Title 10, the "Fair Business Practices Act of 1975." A violation of this article shall also be considered a violation of Part 2 of Article 15 of Chapter 1 of Title 10, the "Fair Business Practices Act of 1975."

(b) In addition to any other proceedings authorized by this article, the Attorney General may bring a civil action in the superior courts to enjoin any violation or threatened violation of any provision of this article or any rule, regulation, or order issued by the Attorney General pursuant to this article.



§ 51-12-75. (For effective date, see note.) Issuance of administrative order; administrative review; final order; penalty

(a) In order to enforce this article or any orders, rules, and regulations promulgated pursuant thereto, the Attorney General may issue an administrative order imposing a penalty not to exceed $1,000.00 for each violation, whenever he or she determines, after a hearing, that any person has violated any provisions of this article or any rules, regulations, or orders promulgated under this article.

(b) The hearing and any administrative review thereof shall be conducted in accordance with the procedure for contested cases under Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." Any person who has exhausted all administrative remedies available and who is aggrieved or adversely affected by a final order or action of the Attorney General shall have the right of judicial review thereof in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." All penalties recovered as provided in this Code section shall be paid into the state treasury.

(c) The Attorney General may file, in the superior court of the county in which the person under an order resides, or if the person is a corporation, in the superior court of the county in which the corporation under an order maintains its principal place of business, or in the superior court of the county in which the violation occurred, a certified copy of the final order of the Attorney General unappealed from or of a final order of the Attorney General affirmed upon appeal. Thereupon, the court shall render judgment in accordance therewith and shall notify the parties. Such judgment shall have the same effect and proceedings in relation thereto shall thereafter be the same as though the judgment had been rendered in an action duly heard and determined by such court.

(d) The penalty prescribed in this Code section shall be concurrent, alternative, and cumulative with any and all other civil, criminal, or alternative rights, remedies, forfeitures, or penalties provided, allowed, or available to the Attorney General with respect to any violation of this article and any order, rules, or regulations promulgated pursuant thereto.



§ 51-12-76. Provisions unwaivable; no penalty or forfeiture

(a) The provisions of this article may not be waived.

(b) No payee who proposes to make a transfer of structured settlement payment rights shall incur any penalty, forfeit any application fee or other payment, or otherwise incur any liability to the proposed transferee based on:

(1) Any failure of such transfer to satisfy the conditions of this article; or

(2) Any failure by the payee to execute the transfer agreement or any cancellation by the payee within the time prescribed in Code Section 51-12-72.



§ 51-12-77. Construction in accordance with other laws

Nothing contained in this article shall be construed to authorize any transfer of structured settlement payment rights in contravention of applicable law or to give effect to any transfer of structured settlement payment rights that is invalid under applicable law.









Chapter 13 - Recovery in Medical Malpractice Actions

§ 51-13-1. Definitions; maximum liability; allowance for periodic payments

(a) As used in this Code section, the term:

(1) "Claimant" means a person, including a decedent's estate, who seeks or has sought recovery of damages in a medical malpractice action. All persons claiming to have sustained damages as the result of the bodily injury or death of a single person are considered a single claimant.

(2) "Health care provider" means any person licensed under Chapter 9, 10A, 11, 11A, 26, 28, 30, 33, 34, 35, 39, or 44 of Title 43. The term shall also include any corporation, professional corporation, partnership, limited liability company, limited liability partnership, authority, or other entity comprised of such health care providers.

(3) "Medical facility" means any institution or medical facility licensed under Chapter 7 of Title 31 or any combination thereof under common ownership, operation, or control.

(4) "Noneconomic damages" means damages for physical and emotional pain, discomfort, anxiety, hardship, distress, suffering, inconvenience, physical impairment, mental anguish, disfigurement, loss of enjoyment of life, loss of society and companionship, loss of consortium, injury to reputation, and all other nonpecuniary losses of any kind or nature. This term does not include past or future:

(A) Medical expenses, including rehabilitation and therapy;

(B) Wages or earnings capacity;

(C) Income;

(D) Funeral and burial expenses;

(E) The value of services performed by the injured in the absence of the injury or death including those domestic and other necessary services performed without compensation; or

(F) Other monetary expenses.

(b) In any verdict returned or judgment entered in a medical malpractice action, including an action for wrongful death, against one or more health care providers, the total amount recoverable by a claimant for noneconomic damages in such action shall be limited to an amount not to exceed $350,000.00, regardless of the number of defendant health care providers against whom the claim is asserted or the number of separate causes of action on which the claim is based.

(c) In any verdict returned or judgment entered in a medical malpractice action, including an action for wrongful death, against a single medical facility, inclusive of all persons and entities for which vicarious liability theories may apply, the total amount recoverable by a claimant for noneconomic damages in such action shall be limited to an amount not to exceed $350,000.00, regardless of the number of separate causes of action on which the claim is based.

(d) In any verdict returned or judgment entered in a medical malpractice action, including an action for wrongful death, against more than one medical facility, inclusive of all persons and entities for which vicarious liability theories may apply, the total amount recoverable by a claimant for noneconomic damages in such action shall be limited to an amount not to exceed $350,000.00 from any single medical facility and $700,000.00 from all medical facilities, regardless of the number of defendant medical facilities against whom the claim is asserted or the number of separate causes of action on which the claim is based.

(e) In applying subsections (b), (c), and (d) of this Code section, the aggregate amount of noneconomic damages recoverable under such subsections shall in no event exceed $1,050,000.00.

(f) In any medical malpractice action, if an award of future damages equaling or exceeding $350,000.00 is made against any party in the action, the trial court shall, upon the request of any party, issue an order providing that such damages be paid by periodic payments. Such periodic payments shall be funded through an annuity policy with the premium for such annuity equal to the amount of the award for future damages.






Chapter 14 - Asbestos and Silica Claims

§ 51-14-1. Legislative findings and purpose

(a) The General Assembly finds that:

(1) Asbestos is a mineral that was widely used prior to the 1980's for insulation, fire-proofing, and other purposes;

(2) Many American workers and others were exposed to asbestos, especially during and after World War II, at shipyards and other sites, prior to the advent of regulation by the United States Occupational Safety and Health Administration in the early 1970's;

(3) Exposure to asbestos is associated with various types of cancer, including mesothelioma, as well as nonmalignant conditions such as asbestosis and diffuse pleural thickening;

(4) Diseases caused by asbestos exposure often have long latency periods;

(5) Silica is a naturally occurring mineral and is the second most common constituent of the earth's crust. Crystalline silica in the form of quartz is present in sand, gravel, soil, and rocks;

(6) Silica related illnesses, including silicosis, can develop from the inhalation of respirable silica dust. Silicosis was widely recognized as an occupational disease many years ago;

(7) Concerns about statutes of limitations may prompt unimpaired asbestos and silica claimants to bring lawsuits to protect their ability to recover for their potentially progressive occupational disease;

(8) It is proper for the General Assembly to support and protect the Georgia courts from the massive litigation expense and the crowding of trial dockets caused by asbestos and silica litigation;

(9) The cost of compensating exposed individuals who are not sick and legal costs spent on their claims jeopardize recoveries both now and in the future by people with cancer or other serious asbestos related injuries; threaten the savings, retirement benefits, and jobs of current and retired employees of the defendants; and adversely affect the communities in which the defendants operate;

(10) In February, 2003, the American Bar Association Commission on Asbestos Litigation, with input from ten of the nation's most prominent physicians in the area of pulmonary function, adopted the "ABA Standard For Non-Malignant Asbestos-Related Disease Claims," which sets forth medical criteria for demonstrating asbestos related impairment that provide the underlying framework for the criteria set forth in this chapter and in similar legislation adopted in several other states;

(11) Ohio, Florida, Texas, Kansas, South Carolina, and Tennessee have enacted legislation similar to this chapter that, among other things, sets medical criteria governing asbestos or silica claims or both, tolls statutes of limitations, and requires persons alleging nonmalignant disease claims to demonstrate physical impairment as a prerequisite to filing or maintaining such claims; and

(12) Sound public policy requires deferring the claims of persons exposed to asbestos or silica and who are not presently impaired in order to give priority to those cases that involve claims of actual and current conditions of impairment; preserve compensation for people with cancer and other serious injuries; and safeguard the jobs, benefits, and savings of workers.

(b) It is the purpose of this chapter to:

(1) Give priority to claimants who can demonstrate actual physical harm or illness caused by asbestos or silica;

(2) Preserve the rights of claimants to pursue asbestos or silica claims if an exposed person becomes sick in the future;

(3) Enhance the ability of the courts to supervise and control asbestos litigation and silica litigation; and

(4) Conserve resources to allow compensation of claimants who have cancer and others who are impaired as a result of exposure to asbestos or silica while securing the right to similar compensation for those who may suffer physical impairment in the future.



§ 51-14-2. Applicability

This chapter applies to any claim defined in this chapter as an asbestos claim or as a silica claim.



§ 51-14-3. Definitions

As used in this chapter, the term:

(1) "Asbestos" means chrysotile, amosite, crocidolite, tremolite asbestos, anthophyllite asbestos, actinolite asbestos, and any of these minerals that have been chemically treated or altered, including but not limited to all minerals defined as asbestos in 29 C.F.R. 1910.

(2) (A) "Asbestos claim" means any claim, wherever or whenever made, for damages, losses, indemnification, contribution, loss of consortium, or other relief arising out of, based on, or in any way related to the health effects of exposure to asbestos, including, but not limited to:

(i) Any claim, to the extent recognized by applicable state law now or in the future, for:

(I) Personal injury or death;

(II) Mental or emotional injury;

(III) Risk or fear of disease or other injury;

(IV) The costs of medical monitoring or surveillance; or

(V) Damage or loss caused by the installation, presence, or removal of asbestos; and

(ii) Any claim made by or on behalf of an exposed person or based on that exposed person's exposure to asbestos, including a representative, spouse, parent, child, or other relative of the exposed person.

(B) "Asbestos claim" shall not mean a claim brought under:

(i) A workers' compensation law administered by this state to provide benefits, funded by a responsible employer or its insurance carrier, for occupational diseases or injuries or for disability or death caused by occupational diseases or injuries;

(ii) The Act of April 22, 1908, known as the Federal Employers' Liability Act, 45 U.S.C. Section 51, et seq.;

(iii) The Longshore and Harbor Workers' Compensation Act, 33 U.S.C. Sections 901-944, 948-950; or

(iv) The Federal Employees Compensation Act, 5 U.S.C. Chapter 81.

(3) "Asbestosis" means bilateral diffuse interstitial fibrosis of the lungs caused by inhalation of asbestos.

(4) "Board certified internist" means a qualified physician licensed to practice medicine who is currently certified by the American Board of Internal Medicine.

(5) "Board certified occupational medicine physician" means a qualified physician licensed to practice medicine who is currently certified in the subspecialty of occupational medicine by the American Board of Preventive Medicine.

(6) "Board certified oncologist" means a qualified physician licensed to practice medicine who is currently certified in the subspecialty of medical oncology by the American Board of Internal Medicine.

(7) "Board certified pathologist" means a qualified physician licensed to practice medicine who holds primary certification in anatomic pathology or combined anatomic or clinical pathology from the American Board of Pathology and whose professional practice is principally in the field of pathology and involves regular evaluation of pathology materials obtained from surgical or post-mortem specimens.

(8) "Board certified pulmonologist" means a qualified physician licensed to practice medicine who is currently certified in the subspecialty of pulmonary medicine by the American Board of Internal Medicine.

(9) "Certified B-reader" means a qualified physician who has successfully passed the B-reader certification examination for X-ray interpretation sponsored by the National Institute for Occupational Safety and Health and whose certification was current at the time of any readings required by this chapter.

(10) "Chest X-rays" means films taken in two views (PA and Lateral) for reading in accordance with the radiological standards established by the International Labor Office, as interpreted by a certified B-reader.

(11) "Claimant" means a party seeking recovery of damages for an asbestos claim or silica claim, including the exposed person, any other plaintiff making a claim as a result of the exposed person's exposure to asbestos or silica, counterclaimant, cross-claimant, or third-party plaintiff. If a claim is brought through or on behalf of an estate, the term includes the claimant's decedent; if a claim is brought through or on behalf of a minor or incompetent, the term includes the claimant's parent or guardian.

(12) "Exposed person" means any person whose exposure to asbestos or silica is the basis for an asbestos claim or a silica claim.

(13) "FEV-1" means forced expiratory volume in the first second, which is the maximal volume of air expelled in one second during performance of simple spirometric tests.

(14) "FVC" means forced vital capacity, which is the maximal volume of air expired with maximum effort from a position of full inspiration.

(15) "ILO system" means the radiological ratings of the International Labor Office set forth in Guidelines for the Use of ILO International Classification of Radiographs of Pneumoconioses, revised edition, as amended from time to time by the International Labor Office.

(16) "Lower limit of normal" means the fifth percentile of healthy populations based on age, height, and gender, as referenced in the American Medical Association's Guides to the Evaluation of Permanent Impairment, fifth edition, as amended from time to time by the American Medical Association.

(17) In the context of an asbestos claim, "prima-facie evidence of physical impairment" means:

(A) For an asbestos claim that accrued before April 12, 2005:

(i) For an asbestos claim alleging mesothelioma: that a claimant alleges mesothelioma caused by exposure to asbestos, and no further prima-facie evidence of physical impairment shall be required;

(ii) For an asbestos claim alleging cancer other than mesothelioma: that a physician licensed to practice medicine (who need not be a "qualified physician" as defined in this Code section) has signed a medical report certifying to a reasonable degree of medical probability that the exposed person's exposure to asbestos was a contributing factor to the diagnosed cancer other than mesothelioma and attaching whatever evidence the physician relied upon in determining that the exposed person has or had an asbestos related cancer; and

(iii) For an asbestos claim alleging nonmalignant injury: that a physician licensed to practice medicine (who need not be a "qualified physician" as defined in this Code section) has signed a medical report certifying to a reasonable degree of medical probability that the exposed person's exposure to asbestos was a contributing factor to the diagnosed nonmalignant asbestos injury and attaching whatever evidence the physician relied upon in determining that the exposed person has or had a nonmalignant asbestos injury;

(B) For an asbestos claim that accrued on or after May 1, 2007:

(i) For an asbestos claim alleging mesothelioma: that a claimant alleges mesothelioma caused by exposure to asbestos, and no further prima-facie evidence of physical impairment shall be required;

(ii) For an asbestos claim alleging cancer other than mesothelioma: that a board certified internist, board certified pulmonologist, board certified pathologist, board certified occupational medicine physician, or board certified oncologist has signed a medical report certifying to a reasonable degree of medical probability that the exposed person has or had a cancer other than mesothelioma; that the cancer is a primary cancer; that exposure to asbestos was a substantial contributing factor to the diagnosed cancer; and that other potential causes (such as smoking) were not the sole or most likely cause of the injury at issue;

(iii) For an asbestos claim alleging nonmalignant injury: that a board certified internist, board certified pulmonologist, board certified pathologist, board certified occupational medicine physician, or board certified oncologist has signed a medical report stating that the exposed person suffers or suffered from a nonmalignant asbestos injury and:

(I) Verifying that the doctor signing the medical report or a medical professional or professionals employed by and under the direct supervision and control of that doctor has taken histories as defined below or, alternatively, confirming that the signing doctor is relying on such histories taken or obtained by another physician or physicians who actually treated the exposed person or who had a doctor-patient relationship with the exposed person or by a medical professional or professionals employed by and under the direct supervision and control of such other physician or physicians, with such histories to consist of the following:

(a) A detailed occupational and exposure history from the exposed person or, if the exposed person is deceased or incapable of providing such history, from the person or persons most knowledgeable about the exposures that form the basis for the asbestos claim. The history shall include all of the exposed person's principal employments and his or her exposures to airborne contaminants that can cause pulmonary impairment, including, but not limited to, asbestos, silica, and other disease-causing dusts, and the nature, duration, and level of any such exposure; and

(b) A detailed medical and smoking history from the exposed person or, if the exposed person is deceased or incapable of providing such history, from the person or persons most knowledgeable about the exposed person's medical and smoking history, or the exposed person's medical records, or both, that includes a thorough review of the exposed person's past and present medical problems and their most probable cause;

(II) Setting out the details of the exposed person's occupational, medical, and smoking histories and verifying that at least 15 years have elapsed between the exposed person's first exposure to asbestos and the time of diagnosis;

(III) Verifying that the exposed person has:

(a) An ILO quality 1 chest X-ray taken in accordance with all applicable state and federal regulatory standards, and that the X-ray has been read by a certified B-reader according to the ILO system of classification as showing bilateral small irregular opacities (s, t, or u) graded 1/1 or higher or bilateral diffuse pleural thickening graded b2 or higher including blunting of the costophrenic angle; provided, however, that in a death case where no pathology is available, the necessary radiologic findings may be made with a quality 2 film if a quality 1 film is not available; or

(b) Pathological asbestosis graded 1(B) or higher under the criteria published in the Asbestos-Associated Diseases, Special Issue of the Archives of Pathological and Laboratory Medicine, Volume 106, Number 11, Appendix 3, as amended from time to time;

(IV) Verifying that the exposed person has pulmonary impairment related to asbestos as demonstrated by pulmonary function testing, performed using equipment, methods of calibration, and techniques that meet the criteria incorporated in the American Medical Association's Guides to the Evaluation of Permanent Impairment, fifth edition, and reported as set forth in 20 C.F.R. 404, Subpt. P. App 1, Part (A) Section 3.00 (E) and (F), as amended from time to time by the American Medical Association, and the interpretative standards of the American Thoracic Society, Lung Function Testing: Selection of Reference Values and Interpretive Strategies, 144 Am. Rev. Resp. Dis. 1202-1218 (1991), as amended from time to time by the American Thoracic Society, that shows:

(a) Forced vital capacity below the lower limit of normal and FEV1VC ratio, using actual values, at or above the lower limit of normal; or

(b) Total lung capacity, by plethysmography or timed gas dilution, below the lower limit of normal,

except that this subdivision (17)(B)(iii)(IV) shall not apply if the medical report includes the pathological evidence set forth in clause (17)(B)(iii)(III)(b) of this Code section;

(V)(a) Exception to pulmonary function test requirement in subdivision (17)(B)(iii)(IV) of this Code section: If the doctor signing the medical report states in the medical report that the exposed person's medical condition or process prevents the pulmonary function test described in subdivision (17)(B)(iii)(IV) of this Code section from being performed or makes the results of such test an unreliable indicator of physical impairment, a board certified internist, board certified pulmonologist, board certified pathologist, board certified occupational medicine physician, or board certified oncologist (none of whom need be a "qualified physician" as defined in this Code section), independent from the physician signing the report required in this subdivision, must provide a report which states to a reasonable degree of medical probability that the exposed person has or had a nonmalignant asbestos related condition causing physical impairment equivalent to that required in subdivision (17)(B)(iii)(IV) of this Code section and states the reasons why the pulmonary function test could not be performed or would be an unreliable indicator of physical impairment.

(b) Exception to X-ray requirement in clause (17)(B)(iii)(III)(a) of this Code section: Alternatively and not to be used in conjunction with clause (17)(B)(iii)(V)(a) of this Code section, if the doctor signing the medical report states in the medical report that the exposed person's medical condition or process prevents a physician from being able to diagnose or evaluate that exposed person sufficiently to make a determination as to whether that exposed person meets the requirements of clause (17)(B)(iii)(III)(a) of this Code section, the claimant may serve on each defendant a report by a board certified internist, board certified pulmonologist, board certified pathologist, board certified occupational medicine physician, or board certified oncologist (none of whom need be a "qualified physician" as defined in this Code section) that:

(1) Verifies that the physician has or had a doctor patient relationship with the exposed person;

(2) Verifies that the exposed person has or had asbestos related pulmonary impairment as demonstrated by pulmonary function testing showing:

(A) Forced vital capacity below the lower limit of normal and total lung capacity, by plethysmography, below the lower limit of normal; or

(B) Forced vital capacity below the lower limit of normal and FEV1VC ratio (using actual values) at or above the lower limit of normal; and

(3) Verifies that the exposed person has a chest X-ray and computed tomography scan or high resolution computed tomography scan read by the physician or a board certified internist, board certified pulmonologist, board certified pathologist, board certified occupational medicine physician, board certified oncologist, or board certified radiologist (none of whom need be a "qualified physician" as defined in this Code section) showing either bilateral pleural disease or bilateral parenchymal disease diagnosed and reported as being a consequence of asbestos exposure; and

(VI) Verifies that the doctor signing the medical report has concluded to a reasonable degree of medical probability that exposure to asbestos was a substantial contributing factor to the exposed person's physical impairment.

Copies of the B-reading, the pulmonary function tests, including printouts of the flow volume loops and all other elements required to demonstrate compliance with the equipment, quality, interpretation, and reporting standards set forth in this paragraph (17), the medical report (in the form of an affidavit as required by subparagraph (A) of paragraph (2) of Code Section 51-14-6), and all other required reports shall be submitted as required by this chapter. All such reports, as well as all other evidence used to establish prima-facie evidence of physical impairment, must comply, to the extent applicable, with the technical recommendations for examinations, testing procedures, quality assurance, quality controls, and equipment in the American Medical Association's Guides to the Evaluation of Permanent Impairment, fifth edition, as amended from time to time by the American Medical Association, and the most current version of the Official Statements of the American Thoracic Society regarding lung function testing. Testing performed in a hospital or other medical facility that is fully licensed and accredited by all appropriate regulatory bodies in the state in which the facility is located is presumed to meet the requirements of this chapter. This presumption may be rebutted by evidence demonstrating that the accreditation or licensing of the hospital or other medical facility has lapsed or by providing specific facts demonstrating that the technical recommendations for examinations, testing procedures, quality assurance, quality control, and equipment have not been followed. All such reports, as well as all other evidence used to establish prima-facie evidence of physical impairment, must not be obtained through testing or examinations that violate any applicable law, regulation, licensing requirement, or medical code of practice and must not be obtained under the condition that the exposed person retain legal services in exchange for the examination, testing, or screening. Failure to attach the required reports or demonstration by any party that the reports do not satisfy the standards set forth in this paragraph (17) shall result in the dismissal of the asbestos claim, without prejudice, upon motion of any party.

(18) In the context of a silica claim, "prima-facie evidence of physical impairment" means:

(A) For a silica claim that accrued before April 12, 2005, that a physician licensed to practice medicine (who need not be a "qualified physician" as defined in this Code section) has signed a medical report certifying to a reasonable degree of medical probability that the exposed person's exposure to silica was a contributing factor to the claimed injury and attached whatever evidence the physician relied upon in determining that the exposed person has or had a silica related injury; and

(B) For a silica claim that accrued on or after May 1, 2007:

(i) A medical report asserting that the exposed person has or had a silica related lung cancer and:

(I) Certifying to a reasonable degree of medical probability that the cancer is a primary lung cancer; and

(II) Signed by a board certified internist, board certified pulmonologist, board certified pathologist, board certified occupational medicine physician, or board certified oncologist stating to a reasonable degree of medical probability that exposure to silica was a substantial contributing factor to the lung cancer with underlying silicosis demonstrated by an X-ray that has been read by a certified B-reader according to the ILO system of classification as showing bilateral nodular opacities (p, q, or r) occurring primarily in the upper lung fields, graded 1/1 or higher, and that the lung cancer was not more probably the sole result of causes other than the silica exposure revealed by the exposed person's occupational, silica exposure, medical, and smoking histories;

(ii) A medical report asserting that the exposed person has or had silica related progressive massive fibrosis or acute silicoproteinosis, or silicosis complicated by documented tuberculosis, signed by a board certified internist, board certified pulmonologist, board certified pathologist, board certified occupational medicine physician, or board certified oncologist; or

(iii) A medical report signed by a board certified internist, board certified pulmonologist, board certified pathologist, board certified occupational medicine physician, or board certified oncologist stating that the exposed person suffers from other stages of nonmalignant disease related to silicosis other than those set forth in divisions (i) and (ii) of this subparagraph, and:

(I) Verifying that the doctor signing the medical report or a medical professional or professionals employed by and under the direct supervision and control of that doctor has taken histories as defined below or, alternatively, confirming that the signing doctor is relying on such histories taken or obtained by another physician or physicians who actually treated the exposed person or who had a doctor-patient relationship with the exposed person or by a medical professional or professionals employed by and under the direct supervision and control of such other physician or physicians, with such histories to consist of the following:

(a) A detailed occupational and exposure history from the exposed person or, if the exposed person is deceased or incapable of providing such history, from the person or persons most knowledgeable about the exposures that form the basis for the silica claim. The history shall include all of the exposed person's principal employments and his or her exposures to airborne contaminants that can cause pulmonary impairment, including, but not limited to, asbestos, silica, and other disease-causing dusts, and the nature, duration, and level of any such exposure; and

(b) A detailed medical and smoking history from the exposed person or, if the exposed person is deceased or incapable of providing such history, from the person or persons most knowledgeable about the exposed person's medical and smoking history, or the exposed person's medical records, or both, that includes a thorough review of the exposed person's past and present medical problems and their most probable cause;

(II) Setting out the details of the exposed person's occupational, medical, and smoking histories and verifying a sufficient latency period for the applicable stage of silicosis;

(III) Verifying that the exposed person has at least Class 2 or higher impairment due to silicosis, as set forth in the American Medical Association's Guides to the Evaluation of Permanent Impairment, fifth edition, as amended from time to time by the American Medical Association and:

(a) Has an ILO quality 1 chest X-ray taken in accordance with all applicable state and federal regulatory standards, and that the X-ray has been read by a certified B-reader according to the ILO system of classification as showing bilateral nodular opacities (p, q, or r) occurring primarily in the upper lung fields, graded 1/1 or higher; provided, however, that in a death case where no pathology is available, the necessary radiologic findings may be made with a quality 2 film if a quality 1 film is not available; or

(b) Has pathological demonstration of classic silicotic nodules exceeding 1 centimeter in diameter as set forth in 112 Archives of Pathological & Laboratory Medicine 7 (July 1988), as amended from time to time; and

(IV) Verifying that the doctor signing the medical report has concluded to a reasonable degree of medical probability that the exposure to silica was a substantial contributing factor to the exposed person's physical impairment.

Copies of the B-reading, the pulmonary function tests, including printouts of the flow volume loops and all other elements required to demonstrate compliance with the equipment, quality, interpretation, and reporting standards set forth in this paragraph (18), and the medical report (in the form of an affidavit as required by subparagraph (A) of paragraph (2) of Code Section 51-14-6), and all other required reports shall be submitted as required by this chapter. All such reports, as well as all other evidence used to establish prima-facie evidence of physical impairment, must comply, to the extent applicable, with the technical recommendations for examinations, testing procedures, quality assurance, quality controls, and equipment in the American Medical Association's Guides to the Evaluation of Permanent Impairment, fifth edition, as amended from time to time by the American Medical Association, and the most current version of the Official Statements of the American Thoracic Society regarding lung function testing. Testing performed in a hospital or other medical facility that is fully licensed and accredited by all appropriate regulatory bodies in the state in which the facility is located is presumed to meet the requirements of this chapter. This presumption may be rebutted by evidence demonstrating that the accreditation or licensing of the hospital or other medical facility has lapsed or by providing specific facts demonstrating that the technical recommendations for examinations, testing procedures, quality assurance, quality control, and equipment have not been followed. All such reports, as well as all other evidence used to establish prima-facie evidence of physical impairment, must not be obtained through testing or examinations that violate any applicable law, regulation, licensing requirement, or medical code of practice, and must not be obtained under the condition that the exposed person retain legal services in exchange for the examination, testing, or screening. Failure to attach the required reports or demonstration by any party that the reports do not satisfy the standards set forth in this paragraph (18) shall result in the dismissal of the silica claim, without prejudice, upon motion of any party.

(19) "Qualified physician" means a medical doctor, who:

(A) Spends no more than 35 percent of his or her professional practice time in providing consulting or expert services in connection with actual or potential civil actions, and whose medical group, professional corporation, clinic, or other affiliated group earns not more than 50 percent of its revenues from providing such services; provided, however, that the trial court, in its discretion, may allow a physician who meets the other requirements of this chapter but does not meet the time and revenue requirements of this subparagraph to submit a report required by this chapter if the trial court first makes an evidentiary finding (after all parties have had a reasonable opportunity to present evidence) that it would be manifestly unjust not to allow the physician at issue to submit the report and makes specific and detailed findings, setting forth the bases therefor, that the physician's opinions appear to be reliable medical opinions in that they are supported by documented, reliable medical evidence that was obtained through testing or examinations that comply with and do not violate any applicable law, regulation, licensing requirement, or medical code of practice and that the opinions are not the product of bias or the result of financial influence due to his or her role as a paid expert. The cost of retaining another physician who is qualified pursuant to this subparagraph for the purpose of submitting a report required by this chapter may not be considered in determining manifest injustice, but the availability or unavailability of other physicians who meet the time and revenue requirements of this subparagraph shall be considered as a relevant factor; and

(B) Does not require as a condition of diagnosing, examining, testing, screening, or treating the exposed person that legal services be retained by the exposed person or any other person pursuing an asbestos or silica claim based on the exposed person's exposure to asbestos or silica.

The board certified internist, board certified pulmonologist, board certified pathologist, board certified occupational medicine physician, or board certified oncologist who submits a report under this chapter may be an expert witness retained by counsel for the exposed person or claimant, so long as the physician otherwise meets the requirements of this chapter and any other applicable Code sections governing the qualifications of expert witnesses.

(20) "Silica" means a group of naturally occurring crystalline forms of silicon dioxide, including, but not limited to, quartz and silica sand, whether in the form of respirable free silica or any quartz-containing or crystalline silica-containing dust, in the form of a quartz-containing by-product or crystalline silica-containing by-product, or dust released from individual or commercial use, release, or disturbance of silica sand, silicon dioxide, or crystalline-silica containing media, consumables, or materials.

(21) (A) "Silica claim" means any claim, wherever or whenever made, for damages, losses, indemnification, contribution, loss of consortium, or other relief arising out of, based on, or in any way related to the health effects of exposure to silica, including, but not limited to:

(i) Any claim, to the extent recognized by applicable state law now or in the future, for:

(I) Personal injury or death;

(II) Mental or emotional injury;

(III) Risk or fear of disease or other injury; or

(IV) The costs of medical monitoring or surveillance; and

(ii) Any claim made by or on behalf of an exposed person or based on that exposed person's exposure to silica, including a representative, spouse, parent, child, or other relative of the exposed person.

(B) "Silica claim" shall not mean a claim brought under:

(i) A workers' compensation law administered by this state to provide benefits, funded by a responsible employer or its insurance carrier, for occupational diseases or injuries or for disability or death caused by occupational diseases or injuries;

(ii) The Act of April 22, 1908, known as the Federal Employers' Liability Act, 45 U.S.C. Section 51, et seq.;

(iii) The Longshore and Harbor Workers' Compensation Act, 33 U.S.C. Sections 901-944, 948-950; or

(iv) The Federal Employees Compensation Act, 5 U.S.C. Chapter 81.

(22) "Silicosis" means nodular interstitial fibrosis of the lung produced by inhalation of silica.

(23) "Substantial contributing factor" means that exposure to asbestos or silica took place on a regular basis over an extended period of time and in close proximity to the exposed person and was a factor without which the physical impairment in question would not have occurred.

(24) "Total lung capacity" means the volume of gas contained in the lungs at the end of a maximal inspiration.



§ 51-14-4. Prima-facie evidence of physical impairment a prerequisite of asbestos or silica claims

(a) Prima-facie evidence of physical impairment of the exposed person as defined in paragraph (17) or (18) of Code Section 51-14-3 shall be an essential element of an asbestos claim or silica claim.

(b) In order to bring or maintain an asbestos claim or silica claim, the claimant shall submit prima-facie evidence of physical impairment in accordance with the requirements of this chapter.



§ 51-14-5. When limitations period begins to run

Notwithstanding any other provision of law, with respect to any asbestos claim or silica claim not barred as of May 1, 2007, the limitations period shall not begin to run until the exposed person, or any plaintiff making an asbestos claim or silica claim based on the exposed person's exposure to asbestos or silica, obtains, or through the exercise of reasonable diligence should have obtained, prima-facie evidence of physical impairment, as defined in paragraph (17) or (18) of Code Section 51-14-3.



§ 51-14-6. Dismissal for failure to establish prima-facie evidence of physical impairment with respect to an asbestos claim or silica claim; procedure; evidentiary requirements

Subject to the provisions of Code Section 51-14-12:

(1) Any asbestos claim or silica claim pending in this state on May 1, 2007, shall be dismissed within 180 days after May 1, 2007, without prejudice unless:

(A) All parties stipulate by no less than 60 days prior to the commencement of trial that the plaintiff has established prima-facie evidence of physical impairment with respect to an asbestos claim or silica claim; or

(B) The trial court in which the complaint was initially filed issues an order that the plaintiff has established prima-facie evidence of physical impairment with respect to an asbestos claim or silica claim. Such an order shall be issued only if the following conditions and procedures are met:

(i) By no less than 60 days prior to the commencement of trial, the plaintiff files with the trial court and serves on each defendant named in the complaint or on counsel designated by each defendant the medical documentation necessary to establish prima-facie evidence of physical impairment;

(ii) Within 30 days of service of plaintiff's documentation establishing prima-facie evidence of physical impairment, any defendant may file an opposition with the trial court challenging plaintiff's prima-facie evidence of physical impairment. To the extent any such opposition is based upon the medical opinion of a licensed physician, that physician shall be a qualified physician, as that term is defined in subparagraph (A) of paragraph (19) of Code Section 51-14-3, and shall be either a board certified internist, a board certified pathologist, a board certified pulmonologist, a board certified occupational medicine physician, a board certified oncologist, or a certified B-reader. Defendant's opposition shall be filed with the trial court and served on plaintiff's counsel and each defendant;

(iii) If a defendant does not file an opposition within the time permitted, the trial court shall determine if the plaintiff has established prima-facie evidence of physical impairment in a timely manner based on the papers and documentation submitted to the trial court;

(iv) If a defendant files an objection, then within ten days of service of defendant's opposition, the plaintiff may file a reply with the trial court. The reply must be served on each defendant; and

(v) The trial court shall determine if the plaintiff has established prima-facie evidence of physical impairment in a timely manner based on the papers and documentation submitted to the trial court. A hearing will be conducted only if the trial court so orders on its own motion or if, in the exercise of discretion, the trial court grants a party's request for a hearing. No testimony shall be taken at the hearing. A decision of the trial court not to grant a request for a hearing may not be appealed and does not constitute reversible error. If the trial court determines that the plaintiff has failed to establish prima-facie evidence of physical impairment, it shall dismiss the plaintiff's complaint without prejudice;

In the event a trial is scheduled to commence in less than 60 days after May 1, 2007, a trial court can shorten the deadlines contained in this paragraph as necessary in order to make a determination regarding the prima-facie evidence of physical impairment before trial commences; and

(2) (A) The plaintiff in any asbestos claim or silica claim filed in this state on or after May 1, 2007, shall file together with the complaint a medical report (which shall be in the form of an affidavit) and accompanying documentation setting forth the medical findings necessary to establish prima-facie evidence of physical impairment as provided in paragraph (17) or (18) of Code Section 51-14-3. In addition, the plaintiff's complaint shall allege with specificity that the plaintiff satisfies the prima-facie evidence of physical impairment with respect to an asbestos claim or silica claim.

(B) Within 90 days of service of plaintiff's complaint, any defendant may file an opposition with the trial court challenging plaintiff's prima-facie evidence of physical impairment. To the extent any such opposition is based upon the medical opinion of a licensed physician, that physician shall be a qualified physician, as that term is defined in subparagraph (A) of paragraph (19) of Code Section 51-14-3, and shall be either a board certified internist, a board certified pathologist, a board certified pulmonologist, a board certified occupational medicine physician, a board certified oncologist, or a certified B-reader. Defendant's opposition shall be filed with the trial court and served on plaintiff's counsel and each defendant.

(C) If the defendant does not file an opposition challenging plaintiff's prima-facie evidence of physical impairment within the time permitted, the trial court shall determine if the plaintiff has established prima-facie evidence of physical impairment based on the papers and documentation submitted to the trial court. The trial court's decision shall be made in a timely manner.

(D) If the defendant files an objection, the plaintiff may file a reply with the trial court within ten days of service of defendant's opposition. The reply must be served on each defendant.

(E) The trial court shall determine if the plaintiff has established prima-facie evidence of physical impairment with respect to an asbestos claim or silica claim in a timely manner based on the papers and documentation submitted to the trial court. A hearing will be conducted only if the trial court so orders on its own motion, or if, in the exercise of discretion, the trial court grants a party's request for a hearing. No testimony shall be taken at the hearing. A decision of the trial court not to grant a request for a hearing may not be appealed and does not constitute reversible error. If the trial court determines that the plaintiff has failed to establish prima-facie evidence of physical impairment, it shall dismiss the plaintiff's complaint without prejudice.



§ 51-14-7. Sworn information form providing required information; failure to state a claim; class actions barred

(a) All asbestos claims and silica claims filed in this state on or after May 1, 2007, shall include with the complaint a sworn information form containing the following information:

(1) The exposed person's name, address, date of birth, social security number, and marital status;

(2) If the exposed person alleges exposure to asbestos or silica through the testimony of another person or other than by direct or bystander exposure to a product or products, the name, address, date of birth, social security number, and marital status for each person by which claimant alleges exposure, hereafter the "index person," and the claimant's relationship to each such person;

(3) The specific location of each alleged exposure;

(4) The specific asbestos-containing product or silica-containing product to which the exposed person was exposed and the manufacturer of each product;

(5) The beginning and ending dates of each alleged exposure as to each asbestos-containing product or silica-containing product for each location at which exposure allegedly took place for plaintiff and for each index person;

(6) The occupation and name of employer of the exposed person at the time of each alleged exposure;

(7) The specific condition related to asbestos or silica claimed to exist;

(8) Any supporting documentation of the condition claimed to exist; and

(9) The identity of any bankruptcy trust to which a claim has been submitted concerning any asbestos or silica injury of the exposed person, attaching any claim form or other information submitted to such trust or trusts with respect to the exposed person. Plaintiff must also identify any bankruptcy trust that the plaintiff believes is or may be liable for all or part of the injury at issue, even if a claim has not been submitted to that trust at the time the complaint is filed.

(b) If a plaintiff filing an asbestos claim or silica claim fails to file with the complaint a sworn information form or files a sworn information form that is allegedly defective or incomplete, and one or more defendants allege, with specificity, by motion to dismiss filed on or before the close of discovery, that said sworn information form is missing, defective, or incomplete, the plaintiff's complaint shall be dismissed without prejudice for failure to state a claim, except that the plaintiff may file the sworn information form or cure the alleged defect or omission any time between service of the motion to dismiss and 30 days after any order of dismissal identifying the defective or missing item or items. The trial court may, in the exercise of its discretion, extend the time for filing the missing information as it shall determine justice requires.

(c) All asbestos claims and silica claims along with sworn information forms must be individually filed in separate civil actions except that claims relating to the exposure to asbestos or silica for the same exposed person whose alleged injury is the basis for the civil action may be joined in a single action. Otherwise, no claims on behalf of a group or class of persons shall be joined in single civil action.



§ 51-14-8. Limitations on discovery; satisfaction of medical criteria necessary to establish prima-facie evidence of medical impairment; admissibility of expert reports

(a) Until such time as the trial court enters an order determining that the plaintiff has established prima-facie evidence of physical impairment, no asbestos claim or silica claim shall be subject to discovery, except discovery related to establishing or challenging the prima-facie evidence of physical impairment or by order of the trial court upon motion of one of the parties and for good cause shown.

(b) The medical criteria set forth in this chapter to establish prima-facie evidence of physical impairment are solely for the purpose of determining whether a claim meets the criteria to proceed in court. The fact that a plaintiff satisfies the criteria necessary to establish prima-facie evidence of physical impairment for an asbestos claim or silica claim shall not be construed as an admission or determination that the exposed person in fact has a condition related to exposure to asbestos or silica and shall not be cited, referred to, or otherwise used at trial.

(c) Unless stipulated to by the parties, an expert report submitted for the purpose of establishing or challenging prima-facie evidence of physical impairment is inadmissible for any other purpose.



§ 51-14-9. Who may bring a claim; claims in multiple jurisdictions

(a) Notwithstanding Code Section 1-2-6 or 1-2-10, a civil action alleging an asbestos claim or silica claim may only be brought or maintained in the courts of Georgia if the plaintiff, whether a citizen of Georgia or a citizen of some other state, is a resident of Georgia at the time of filing the action or the exposure to asbestos or silica on which the claim is based occurred in Georgia; provided, however, nothing contained in this chapter shall preclude a nonresident of Georgia who currently has a case pending in this state that was filed before April 12, 2005, from maintaining that asbestos claim or silica claim if that nonresident can establish prima-facie evidence of physical impairment with respect to an asbestos claim or silica claim as provided in paragraph (17) or (18) of Code Section 51-14-3. Civil actions alleging an asbestos claim or silica claim filed on or after May 1, 2007, must comply with the forum provisions set forth in this Code section. Civil actions alleging an asbestos claim or silica claim filed on or after April 12, 2005, and before May 1, 2007, must comply with the forum provisions of Code Section 51-14-8, as enacted on April 12, 2005, by 2005 Act No. 29 (Ga. L. 2005, p. 145) as they existed prior to May 1, 2007.

(b) The trial court, on motion of a defendant, shall dismiss each asbestos claim or silica claim that is subject to this chapter against the defendant unless the plaintiff files a written statement with the trial court electing to abate the plaintiff's claim against the defendant for a period of 180 days from the date the trial court disposes of the defendant's motions in order to afford the plaintiff an opportunity to file a new action on the claims in another state of the United States.

(c) (1) A trial court may not abate or dismiss a claim under this Code section until the defendant files with the trial court or with the clerk of the court a written stipulation that, with respect to a new action on the claim commenced by the plaintiff, the defendant waives the right to assert a statute of limitations defense in all other states of the United States in which the claim was not barred by limitations at the time the claim was filed in this state as necessary to effect a tolling of the limitations periods in those states beginning on the date the claim was filed in this state and ending on the date the claim is dismissed or the period of abatement ends. The fact that a claim subject to this Code section was barred by the statute of limitations in all other states of the United States at the time it was filed in this state shall not prevent the claim from being dismissed pursuant to this Code section and such claim shall be dismissed even if it cannot be filed in another state. The trial court may not abate or dismiss a claim under this Code section until the defendant files with the trial court or with the clerk of the court a written stipulation that, with respect to a new action on the claim commenced by the plaintiff in another state of the United States, the plaintiff may elect that the plaintiff and the defendant may rely on responses to discovery already provided under Georgia law, plus any additional discovery that may be conducted under the rules of civil procedure in another state, or use responses to discovery already provided and conduct additional discovery as permitted under the rules of civil procedure in such other state.

(2) If less than all of the defendants agree to provide the stipulations set forth in paragraph (1) of this subsection, then the court shall dismiss the claims against those defendants who so stipulate.

(d) To comply with this Code section in relation to an action that involves both claims that arose in this state and claims that arose outside this state, a trial court shall consider each claim individually and shall sever from the action the claims that are subject to this Code section.

(e) If a plaintiff alleges that the exposed person was exposed to asbestos or silica while located in more than one jurisdiction, the trial court shall determine, for purposes of this Code section, which of the jurisdictions is the most appropriate forum for the claim, considering the relative amounts and lengths of the exposed person's exposure to asbestos or silica in each jurisdiction.



§ 51-14-10. Venue

Notwithstanding any other provision of law, an asbestos claim or silica claim that meets the requirements of this chapter permitting a claim to be filed in this state may only be filed in the county where the plaintiff resides or a county in which the exposure to asbestos or silica on which the claim is based occurred. If a plaintiff alleges that an exposed person was exposed to asbestos or silica while located in more than one county, the trial court shall determine which of the counties is the most appropriate forum for the claim, considering the relative amounts and lengths of the exposed person's exposure to asbestos or silica in each of those counties.



§ 51-14-11. Consolidation of claims

A trial court may consolidate for trial any number and type of asbestos claims or silica claims with the consent of all the parties. In the absence of such consent, the trial court may consolidate for trial only asbestos claims or silica claims relating to the same exposed person and members of his or her household.



§ 51-14-12. Application of chapter dependent upon date claim accrues

(a) Asbestos claims and silica claims that accrued before April 12, 2005, or that will accrue on or after May 1, 2007, shall be governed by this chapter, as it exists on May 1, 2007. Asbestos claims and silica claims that accrued on or after April 12, 2005, and before May 1, 2007, shall be governed by Chapter 14 of Title 51, as enacted on April 12, 2005, by 2005 Act No. 29 (Ga. L. 2005, p. 145).

(b) Notwithstanding the foregoing, all asbestos claims and silica claims filed on or after April 12, 2005, and before May 1, 2007, shall be subject to and comply with the provisions of Code Sections 51-14-6, 51-14-7, 51-14-8, 51-14-9, and 51-14-10, as enacted on April 12, 2005, by 2005 Act No. 29 (Ga. L. 2005, p. 145). All asbestos claims and silica claims filed on or after May 1, 2007, shall be subject to and comply with Code Sections 51-14-7, 51-14-8, 51-14-9, 51-14-10, and 51-14-11, as they exist on May 1, 2007.



§ 51-14-13. Severability

In the event any part, portion, section, subsection, paragraph, sentence, clause, phrase, or word of this chapter shall be declared or adjudged invalid or unconstitutional, such adjudication shall in no manner affect the other parts, portions, sections, subsections, paragraphs, sentences, clauses, phrases, or words of this chapter which shall remain of full force and effect as if the part, portion, section, subsection, paragraph, sentence, clause, phrase, or word so declared or adjudged invalid or unconstitutional were not originally a part hereof. For example, if a court determines that a particular word renders any portion or application of this chapter unconstitutional, in that event, the court shall strike that word and apply this chapter as if it were enacted without that word. The General Assembly declares that it would have passed the remaining parts of this chapter if it had known that such part or parts hereof would be declared or adjudged invalid or unconstitutional. The General Assembly does not intend for this chapter to make any substantive change in the law governing claims that accrued before April 12, 2005, and has only included procedural provisions that govern where such claims can be filed and what early reports must be filed in such cases. This chapter shall be interpreted consistently with the General Assembly's intention not to make any substantive changes in the law applicable to cases that accrued before April 12, 2005. The General Assembly expressly declares its intent that Code Section 51-14-9 remain in full force and effect if any other part or parts of this chapter shall be declared or adjudged invalid or unconstitutional. The General Assembly further expressly declares its intent that, in the event any part, portion, section, subsection, paragraph, sentence, clause, phrase, or word of this chapter shall be declared or adjudged invalid or unconstitutional as applied to asbestos claims or silica claims that accrued before April 12, 2005, such adjudication shall in no manner affect the applicability of any part, portion, section, subsection, paragraph, sentence, clause, phrase, or word of this chapter to asbestos claims or silica claims that accrued or may accrue on or after May 1, 2007.






Chapter 15 - Asbestos Claims

§ 51-15-1. Legislative findings; limitations on liabilities

The General Assembly finds that the number of asbestos related claims has increased significantly in recent years and threatens the continued viability of a number of uniquely situated companies that have not ever manufactured, sold, or distributed asbestos or asbestos products and are argued to be liable only as successor corporations. This liability has created an overpowering public necessity to provide an immediate, clarifying, and remedial legislative solution. The General Assembly intends that the cumulative recovery by all asbestos claimants from innocent successors be limited, and intends to simply clarify and fix the form of asbestos claimants' remedies without impairing their substantive rights and finds that there are no alternative means to meet this public necessity. The General Assembly finds that Pennsylvania, Ohio, Texas, Mississippi, Florida, and South Carolina have enacted legislation similar to this chapter that, among other things, provides limitations of liabilities for asbestos claims for innocent successors. The General Assembly finds the public interest as a whole is best served by providing relief to these innocent successors so that they may remain viable and continue to contribute to this state. The General Assembly further finds that Georgia's successor liability statutes were never intended or contemplated to impose liability on successors in the situation covered by this chapter.



§ 51-15-2. Definitions

As used in this chapter, the term:

(1) (A) "Asbestos claim" means any claim, wherever or whenever made, for damages, losses, indemnification, contribution, loss of consortium, or other relief arising out of, based on, or in any way related to the health effects of exposure to asbestos, including, but not limited to:

(i) Any claim, to the extent recognized by applicable state law now or in the future, for:

(I) Personal injury or death;

(II) Mental or emotional injury;

(III) Risk or fear of disease or other injury;

(IV) The costs of medical monitoring or surveillance; or

(V) Damage or loss caused by the installation, presence, or removal of asbestos; and

(ii) Any claim made by or on behalf of an exposed person or based on that exposed person's exposure to asbestos, including a representative, spouse, parent, child, or other relative of the exposed person.

(B) "Asbestos claim" shall not mean a claim brought under:

(i) A workers' compensation law administered by this state to provide benefits, funded by a responsible employer or its insurance carrier, for occupational diseases or injuries or for disability or death caused by occupational diseases or injuries;

(ii) The Act of April 22, 1908, known as the Federal Employers' Liability Act, 45 U.S.C. Section 51, et seq.;

(iii) The Longshore and Harbor Workers' Compensation Act, 33 U.S.C. Sections 901-944, 948-950; or

(iv) The Federal Employees Compensation Act, 5 U.S.C. Chapter 81.

(2) "Corporation" means a corporation for profit, including a domestic corporation organized under the laws of this state or a foreign corporation organized under laws other than the laws of this state.

(3) "Successor" means a corporation that assumes or incurs, or has assumed or incurred, successor asbestos related liabilities.

(4) "Successor asbestos related liabilities" means any liabilities, whether known or unknown, asserted or unasserted, absolute or contingent, accrued or unaccrued, liquidated or unliquidated, or due or to become due, which are related in any way to asbestos claims and were assumed or incurred by a corporation as a result of or in connection with a merger or consolidation, or the plan of merger or consolidation related to the merger or consolidation, with or into another corporation, or which are related in any way to asbestos claims based on the exercise of control or the ownership of stock of the corporation before the merger or consolidation. The term includes liabilities that, after the time of the merger or consolidation for which the fair market value of total gross assets is determined under Code Section 51-15-4, were or are paid or otherwise discharged, or committed to be paid or otherwise discharged, by or on behalf of the corporation, or by a successor of the corporation, or by or on behalf of a transferor, in connection with settlements, judgments, or other discharges in this state or another jurisdiction.

(5) "Transferor" means a corporation from which successor asbestos related liabilities are or were assumed or incurred.



§ 51-15-3. Domestic or foreign corporation as successor; exemption from limitations

(a) The limitations contained in Code Section 51-15-4 apply to a domestic or foreign corporation that is a successor and became a successor before January 1, 1972, or is any of that successor corporation's successor corporation.

(b) The limitations contained in Code Section 51-15-4 do not apply to:

(1) Any claim against a corporation that does not constitute a successor asbestos related liability;

(2) An insurance corporation;

(3) Any obligations under the federal National Labor Relations Act or under any collective bargaining agreement; or

(4) A successor that, after a merger or consolidation, continued in the business of mining asbestos, in the business of selling or distributing asbestos fibers, or in the business of manufacturing, distributing, removing, or installing asbestos-containing products that were the same or substantially the same as those products previously manufactured, distributed, removed, or installed by the transferor.



§ 51-15-4. Determination of liability and limitation on liability

(a) Except as further limited in subsection (b) of this Code section, the cumulative successor asbestos related liabilities of a corporation are limited to the fair market value of the total gross assets of the transferor determined as of the time of the merger or consolidation. The corporation does not have any responsibility for successor asbestos related liabilities in excess of this limitation.

(b) If the transferor had assumed or incurred successor asbestos related liabilities in connection with a prior merger or consolidation with a prior transferor, the fair market value of the total assets of the prior transferor, determined as of the time of the earlier merger or consolidation, shall be substituted for the limitation set forth in subsection (a) of this Code section for the purpose of determining the limitation of liability of a corporation.



§ 51-15-5. Fair market value determinations; gross assets determination

(a) A corporation may establish the fair market value of total gross assets for the purpose of the limitations under Code Section 51-15-4 through any method reasonable under the circumstances, including:

(1) By reference to the going concern value of the assets or to the purchase price attributable to or paid for the assets in an arm's length transaction; or

(2) In the absence of other readily available information from which fair market value can be determined, by reference to the value of the assets recorded on a balance sheet.

(b) Total gross assets include intangible assets.

(c) Total gross assets include the aggregate coverage under any applicable third-party liability insurance that was issued to the transferor whose assets are being valued for purposes of this Code section, which insurance has been collected or is collectable to cover successor asbestos related liabilities except compensation for liabilities arising from workers' exposure to asbestos solely during the course of their employment by the transferor. For purposes of this subsection, a settlement with an insurance company shall fix what amount of coverage was collectable.



§ 51-15-6. Market value; prime rate; adjustment

(a) Except as provided in subsections (b), (c), and (d) of this Code section, the fair market value of total gross assets at the time of a merger or consolidation shall increase annually at a rate equal to the sum of:

(1) The prime rate as published by the Board of Governors of the Federal Reserve System, as published in statistical release H.15 or any publication that may supersede it, for each calendar year since the merger or consolidation; and

(2) One percent.

(b) The rate provided in subsection (a) of this Code section shall not be compounded.

(c) The adjustment of fair market value of total gross assets shall continue as provided under subsection (a) of this Code section until the date the adjusted value is first exceeded by the cumulative amounts of successor asbestos related liabilities paid or committed to be paid by or on behalf of the corporation or a predecessor, or by or on behalf of a transferor, after the time of the merger or consolidation for which the fair market value of total gross assets is determined.

(d) No adjustment of the fair market value of total gross assets shall be applied to any liability insurance otherwise included in the definition of total gross assets by subsection (c) of Code Section 51-15-5.



§ 51-15-7. Liberal interpretation to accomplish remedial purposes

The courts in this state shall apply, to the fullest extent permissible under the United States Constitution, this state's substantive law, including the limitation under this chapter, to the issue of successor asbestos related liabilities. This chapter shall be construed liberally to accomplish its remedial purposes.



§ 51-15-8. Severability

If any part, portion, section, subsection, paragraph, sentence, clause, phrase, or word of this chapter, or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect the other parts, portions, sections, subsections, paragraphs, sentences, clauses, phrases, or words or applications of this chapter that can be given effect without the invalid part, portion, section, subsection, paragraph, sentence, clause, phrase, or word or application, and to this end the parts, portions, sections, subsections, paragraphs, sentences, clauses, phrases, and words of this chapter are declared severable.









Title 52 - Waters of the State, Ports, and Watercraft

Chapter 1 - General Provisions

Article 1 - Protection of Tidewaters

§ 52-1-1. Short title

This article shall be known and may be cited as the "Protection of Tidewaters Act."



§ 52-1-2. Legislative findings and declaration of policy; public trust doctrine for tidewaters

The General Assembly finds and declares that the State of Georgia became the owner of the beds of all tidewaters within the jurisdiction of the State of Georgia as successor to the Crown of England and by the common law. The State of Georgia continues to hold title to the beds of all tidewaters within the state, except where title in a private party can be traced to a valid Crown or state grant which explicitly conveyed the beds of such tidewaters. The General Assembly further finds that the State of Georgia, as sovereign, is trustee of the rights of the people of the state to use and enjoy all tidewaters which are capable of use for fishing, passage, navigation, commerce, and transportation, pursuant to the common law public trust doctrine. Therefore, the General Assembly declares that the protection of tidewaters for use by the state and its citizens has more than local significance, is of equal importance to all citizens of the state, is of state-wide concern, and, consequently, is properly a matter for regulation under the police powers of the state. The General Assembly further finds and declares that structures located upon tidewaters which are used as places of habitation, dwelling, sojournment, or residence interfere with the state's proprietary interest or the public trust, or both, and must be removed to ensure the rights of the state and the people of the State of Georgia to the use and enjoyment of such tidewaters. It is declared to be a policy of this state and the intent of this article to protect the tidewaters of the state by authorizing the commissioner of natural resources to remove or require removal of certain structures from such tidewaters in accordance with the procedures and within the timetable set forth in this article.



§ 52-1-3. Definitions

As used in this article, the term:

(1) "Board" means the Board of Natural Resources.

(2) "Commissioner" means the commissioner of natural resources.

(3) "Structure" means any structure located upon any tidewaters of this state, whether such structure is floating upon such tidewaters and is made fast by the use of lines, cables, anchors, or pilings, or any combination thereof, or is built upon pilings embedded in the beds of such tidewaters when such structure is being or has been used or is capable of being used as a place of habitation, dwelling, sojournment, or residence for any length of time; is not being used or is not capable of being used as a means of transportation upon such tidewaters; and is not owned, occupied, or possessed pursuant to a permit issued by the commissioner pursuant to Code Section 52-1-10. Such structures may include, but are not limited to, vessels not being used in navigation; provided, however, that structures do not include live-aboards, as defined in Code Section 12-5-282. Structures shall also not include fishing camps, bait shops, restaurants, or other commercial establishments permitted under Part 4 of Article 4 of Chapter 5 of Title 12, the "Coastal Marshlands Protection Act of 1970," as amended, which do not discharge sewage into the waters of the state and are operated in conformance with the zoning ordinances, if any, of the municipality or county in which they are located.

(4) "Tidewaters" means the sea and all rivers and arms of the sea that are affected by the tide, where the tide rises and falls, which are capable of use for fishing, passage, navigation, commerce, or transportation, and which are located within the jurisdiction of the State of Georgia.



§ 52-1-4. Declaration of public nuisance

The existence of a structure as defined in this article is declared to be a public nuisance and unlawful.



§ 52-1-5. Order for removal of structures; service and posting of order

Whenever the commissioner determines that any structure as defined in this article exists, the commissioner may issue an order directed "TO ALL PERSONS IN POSSESSION OR CLAIMING OWNERSHIP OF THIS STRUCTURE." The order shall describe the structure in reasonable detail, shall set forth the unlawful nature of the structure, and shall order that the structure be removed within a reasonable time after the order becomes final to be prescribed in such order. Any order issued by the commissioner under this article shall be signed by the commissioner. Any such order shall become final unless any person in possession of the structure or any person claiming ownership of or an interest in the structure requests in writing a hearing pursuant to Code Section 52-1-6. The order shall apprise the person or persons of their right to request a hearing and of the procedures necessary to obtain a hearing pursuant to Code Section 52-1-6. The order, in all cases, shall be served by initially publishing the same once each week for two successive weeks in a newspaper printed and published in the county in which the structure is located or in a newspaper of general circulation in the county in which the structure is located. The order shall then be served by a peace officer upon any person of suitable age and discretion found in possession of the structure or, if no such person is found in possession of the structure, the peace officer shall securely post the order in a conspicuous place on the structure. Any order so posted must be protected from the weather by encasing same in a weatherproof, transparent material. The date of service shall be stated within the order. The return of the service signed by the peace officer and filed in the office of the commissioner, stating that a copy of such order was served either upon a person of suitable age and discretion in possession of the structure personally or that no such person was found in possession of the structure and that a copy of the order was posted in a conspicuous place on the structure in accordance with this Code section, shall be sufficient evidence as to the service of such person in possession; provided, however, that where the address of the person or persons claiming ownership of the structure is known, a copy of such order shall be mailed to such persons by certified mail or statutory overnight delivery as part of the service process during the period of time that the order is being published in the newspaper.



§ 52-1-6. Hearings and review

Any person in possession of the structure or any person claiming ownership of or an interest in the structure which is the subject of an order issued pursuant to Code Section 52-1-5 or Code Section 52-1-10 shall, upon petition in writing within 30 days after service of such order, have a right to a hearing before an administrative law judge appointed by the board. Such petition must be filed with the administrative law judge and must be received by the administrative law judge within such 30 day period. The hearing before the administrative law judge shall be conducted in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," and the rules and regulations adopted by the board pursuant thereto. Unless waived by the commissioner, any person seeking a hearing has the burden of going forward with evidence regarding possession or ownership of or an interest in the structure, and the administrative law judge shall take evidence and hear arguments on this issue and thereafter make a ruling on this issue before continuing with the hearing. Any decision of the administrative law judge shall constitute the final decision of the board, and any party to the hearing, including the commissioner, shall have the right of judicial review thereof in accordance with Chapter 13 of Title 50. The hearing and review procedure provided for the petitioner in this Code section is to the exclusion of all other means of hearing or review.



§ 52-1-7. Seizure and removal of structures; notice; sale or disposal

Whenever any order issued by the commissioner pursuant to Code Section 52-1-5 becomes final or whenever any order adverse to the owner or possessor of a structure issued by the administrative law judge pursuant to Code Section 52-1-6 becomes final by being unappealed or affirmed upon appeal, the structure shall be deemed contraband. Upon the structure's becoming contraband, the commissioner or his duly authorized agents shall seize and remove said structure and may sell or dispose of such structure in such manner as the commissioner may direct; provided, however, that prior to such seizure the commissioner shall securely post a notice in a conspicuous place on the structure and, if the address of any person or persons claiming ownership of or any person or persons in possession of the structure is known, the commissioner shall mail a copy of such notice to such person or persons by certified mail or statutory overnight delivery informing such person or persons claiming ownership of or in possession of the structure that such structure is considered contraband as a matter of law and that unless the structure is removed within 30 days of the date of the notice, the commissioner, through his duly appointed agents, shall seize and remove said structure and may sell or dispose of such structure in such manner as the commissioner may direct. Any such notice so posted must be protected from the weather by encasing same in a weatherproof, transparent material. In the event the commissioner sells the structure or the materials of such structure, he may credit and retain the proceeds of such sale against the cost of the removal and disposal of the structure and any remaining balance shall be deposited in the state treasury to the credit of the general fund.



§ 52-1-8. Remedies not exclusive

Except as otherwise provided for in this article, any remedy provided for in this article shall be in addition to any other remedy available to the state, any littoral proprietor within this state, or any other citizen of this state.



§ 52-1-9. Allowance of time for finding new residence

In the event the commissioner determines that the seizure and removal of a structure shall result in the removal of a person or persons from a permanent residence, the commissioner may, at the end of the 30 day period set forth in Code Section 52-1-7, allow a reasonable period of time for the structure inhabitants to find a new residence prior to the removal of the structure.



§ 52-1-10. Issuance of permit; term; revocation

(a) The commissioner may, after July 1, 1992, issue a permit for a maximum term of five years for the location, usage, and possession of a structure which existed on February 1, 1992, upon tidewaters of the state; provided, however, that no permit shall be issued for any structure which does not conform to and meet the requirements of rules and regulations promulgated by the board establishing minimum standards of sanitation, safety, and construction. No permit shall be issued for a term ending after June 30, 1997.

(b) No permit issued by the commissioner pursuant to subsection (a) of this Code section shall be renewable and a permit may be revoked by the commissioner at any time during its term for failure to continue to meet the requirements of the board's rules.






Article 2 - Right of Passage

§ 52-1-30. Short title

This article shall be known and may be cited as the "Right of Passage Act."



§ 52-1-31. Legislative findings and declaration of policy

The General Assembly finds and declares that by the common law the citizens of this state have an inherent right to use as highways all navigable streams and rivers which are capable of transporting boats loaded with freight in the regular course of trade either for the whole or part of the year and that this right of use extends to the entire surface of the stream or river from bank to bank. The General Assembly further finds that the common law regarding such right of use has not been modified by statute nor is it incompatible with the federal or state constitutions. Therefore, the General Assembly declares that ensuring the right of use by all the citizens of this state of navigable streams and rivers which are capable of transporting boats loaded with freight in the regular course of trade either for the whole or part of the year as highways has more than local significance, is of equal importance to all citizens of the state, is of state-wide concern, and, consequently, is properly a matter for regulation under the police powers of the state. The General Assembly further finds and declares that structures located upon navigable streams and rivers which are used as places of habitation, dwelling, sojournment, or residence interfere with the citizens' right to use the entire surface of such streams and rivers which are capable of transporting boats loaded with freight in the regular course of trade either for the whole or part of the year from bank to bank as highways and must be removed to ensure the rights of the citizens of this state to such usage. It is declared to be a policy of this state and the intent of this article to ensure such rights of the citizens of this state by authorizing the commissioner of natural resources to remove or require removal of certain structures from such streams and rivers which are capable of transporting boats loaded with freight in the regular course of trade either for the whole or part of the year in accordance with the procedures and within the timetable set forth in this article.



§ 52-1-32. Definitions

As used in this article, the term:

(1) "Board" means the Board of Natural Resources.

(2) "Commissioner" means the commissioner of natural resources.

(3) "Navigable stream or river" means a stream or river which is capable of transporting boats loaded with freight in the regular course of trade either for the whole or a part of the year.

(4) "Structure" means any structure located upon any navigable stream or river of this state, whether such structure is floating upon such navigable stream or river and is made fast by the use of lines, cables, anchors, or pilings, or any combination thereof, or is built upon pilings embedded in the beds of such navigable stream or river when such structure is being, has been, or is capable of being used as a place of habitation, dwelling, sojournment, or residence for any length of time; is not being used or is not capable of being used as a means of transportation upon such navigable stream or river; and is not owned, occupied, or possessed pursuant to a permit issued by the commissioner pursuant to Code Section 52-1-39. Such structures may include, but are not limited to, vessels not being used in navigation; provided, however, that structures do not include live-aboards, as defined in Code Section 12-5-282. Structures shall also not include fishing camps, bait shops, restaurants, or other commercial establishments permitted under Part 4 of Article 4 of Chapter 5 of Title 12, the "Coastal Marshlands Protection Act of 1970," as amended, which do not discharge sewage into the waters of the state and are operated in conformance with the zoning ordinances, if any, of the municipality or county in which they are located.



§ 52-1-33. Declaration of public nuisance

The existence of a structure as defined in this article is declared to be a public nuisance and unlawful.



§ 52-1-34. Order for removal of structures; service and posting of order

Whenever the commissioner determines that any structure as defined in this article exists, the commissioner may issue an order directed "TO ALL PERSONS IN POSSESSION OR CLAIMING OWNERSHIP OF THIS STRUCTURE." The order shall describe the structure in reasonable detail, shall set forth the unlawful nature of the structure, and shall order that the structure be removed within a reasonable time after the order becomes final to be prescribed in such order. Any order issued by the commissioner under this article shall be signed by the commissioner. Any such order shall become final unless any person in possession of the structure or any person claiming ownership of or an interest in the structure requests in writing a hearing pursuant to Code Section 52-1-35. The order shall apprise the person or persons of their right to request a hearing and of the procedures necessary to obtain a hearing pursuant to Code Section 52-1-35. The order, in all cases, shall be served by initially publishing the same once each week for two successive weeks in a newspaper printed and published in the county in which the structure is located or in a newspaper of general circulation in the county in which the structure is located. The order shall then be served by a peace officer upon any person of suitable age and discretion found in possession of the structure or if no person is found in possession of the structure, the peace officer shall securely post the order in a conspicuous place on the structure. Any order so posted must be protected from the weather by encasing same in a weatherproof, transparent material. The date of service shall be stated within the order. The return of the service signed by the peace officer and filed in the office of the commissioner, stating that a copy of such order was served upon a person of suitable age and discretion in possession of the structure personally or that no such person was found in possession of the structure and that a copy of the order was posted in a conspicuous place on the structure in accordance with this Code section, shall be sufficient evidence as to the service of such person in possession; provided, however, that where the address of the person or persons claiming ownership of the structure is known, a copy of such order shall be mailed to such persons by certified mail or statutory overnight delivery as part of the service process during the period of time that the order is being published in the newspaper.



§ 52-1-35. Hearings and review

Any person in possession of the structure or any person claiming ownership of or an interest in the structure which is the subject of an order issued pursuant to Code Section 52-1-34 or Code Section 52-1-39 shall, upon petition in writing within 30 days after service of such order, have a right to a hearing before an administrative law judge appointed by the board. Such petition must be filed with the administrative law judge and must be received by the administrative law judge within such 30 day period. The hearing before the administrative law judge shall be conducted in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," and the rules and regulations adopted by the board pursuant thereto. Unless waived by the commissioner, any person seeking a hearing has the burden of going forward with evidence regarding possession or ownership of or an interest in the structure, and the administrative law judge shall take evidence and hear arguments on this issue and thereafter make a ruling on this issue before continuing with the hearing. Any decision of the administrative law judge shall constitute the final decision of the board, and any party to the hearing, including the commissioner, shall have the right of judicial review thereof in accordance with Chapter 13 of Title 50. The hearing and review procedure provided for the petitioner in this Code section is to the exclusion of all other means of hearing or review.



§ 52-1-36. Seizure and removal of structures; notice; sale or disposal

Whenever any order issued by the commissioner pursuant to Code Section 52-1-34 becomes final or whenever any order adverse to the owner or possessor of a structure issued by the administrative law judge pursuant to Code Section 52-1-35 becomes final by being unappealed or affirmed upon appeal, the structure shall be deemed contraband. Upon the structure's becoming contraband, the commissioner or his duly authorized agents shall seize and remove said structure and may sell or dispose of such structure in such manner as the commissioner may direct; provided, however, that prior to such seizure the commissioner shall securely post a notice in a conspicuous place on the structure and, if the address of any person or persons claiming ownership of or any person or persons in possession of the structure is known, the commissioner shall mail a copy of such notice to such person or persons by certified mail or statutory overnight delivery informing such person or persons claiming ownership of or in possession of the structure that such structure is considered contraband as a matter of law and that unless the structure is removed within 30 days of the date of the notice, the commissioner, through his duly appointed agents, shall seize and remove said structure and may sell or dispose of such structure in such manner as the commissioner may direct. Any such notice so posted must be protected from the weather by encasing same in a weatherproof, transparent material. In the event the commissioner sells the structure or the materials of such structure, he may credit and retain the proceeds of such sale against the cost of the removal and disposal of the structure and any remaining balance shall be deposited in the state treasury to the credit of the general fund.



§ 52-1-37. Remedies not exclusive

Except as otherwise provided for in this article, any remedy provided for in this article shall be in addition to any other remedy available to the state, any riparian owner within this state, or any other citizen of this state. Further, nothing in this article shall be construed as limiting any right that the state or any citizen of this state has regarding the right of passage on any stream or river in this state whether or not it is navigable as "navigable stream or river" is defined in this article.



§ 52-1-38. Allowance of time for finding new residence

In the event the commissioner determines that the seizure and removal of a structure shall result in the removal of a person or persons from a permanent residence, the commissioner may, at the end of the 30 day period set forth in Code Section 52-1-36, allow a reasonable period of time for the structure inhabitants to find a new residence prior to the removal of the structure.



§ 52-1-39. Issuance of permit; term; revocation

(a) The commissioner may, after July 1, 1992, issue a permit for a maximum term of five years for the location, usage, and possession of a structure which existed on February 1, 1992, upon a navigable river or navigable stream of the state; provided, however, that no permit shall be issued for any structure which does not conform to and meet the requirements of rules and regulations promulgated by the board establishing minimum standards of sanitation, safety, and construction. No permit shall be issued for a term ending after June 30, 1997.

(b) No permit issued by the commissioner pursuant to subsection (a) of this Code section shall be renewable and a permit may be revoked by the commissioner at any time during its term for failure to continue to meet the requirements of the board's rules.









Chapter 2 - Georgia Ports Authority

§ 52-2-1. Short title

This chapter may be cited as the "Georgia Ports Authority Act."



§ 52-2-2. Definitions

As used in this chapter, the term:

(1) "Authority" means the Georgia Ports Authority created by Code Section 52-2-4.

(2) "Bonds" or "revenue bonds" means any bonds issued by the authority under this chapter, including refunding bonds.

(3) "Cost of the project" means the cost of acquisition and construction, the cost of all lands, properties, rights, easements, and franchises acquired, the cost of all machinery and equipment, financing charges, interest prior to and during construction or installation and for up to three years after completion of construction or installation, cost of engineering, architectural, and legal expenses and of plans and specifications and other expenses necessary or incident to determining the feasibility or practicability of the project, administrative expense, the costs of establishing and maintaining any necessary funds and reserve funds with respect to the financing or operation of any project, and such other expenses as may be necessary or incident to the financing herein authorized, including the fees and costs of trustees, paying agents, remarketing agents, and other fiscal agents, costs of bond insurance, letter of credit fees, reimbursement agreement fees, and other loan, credit enhancement, or guarantee fees and, to the completion of construction or installation of any project, the placing of the same in operation, and the condemnation of property necessary for such construction, installation, and operation.

(4) "Harbor" includes any place natural or artificial in which vessels capable of moving articles of commerce on water may be loaded, unloaded, or accommodated.

(5) "Port" and "seaport" include any place natural or artificial in which seagoing vessels may be sheltered or loaded or unloaded.

(6) "Project" includes wharves, docks, ships, piers, quays, elevators, cranes, cargo handling equipment, computer hardware and software, technology, compresses, refrigeration storage plants, and warehouses and may include buildings and facilities or equipment and machinery to be used in the manufacturing, processing, assembling, storing, or handling of any cargo, agricultural or manufactured produce or products or produce and products of mining or industry, if the use and operation thereof, in the judgment of the authority, will result in the increased use of port facilities, the development of the system of state docks, or, in connection therewith, promote the agricultural, industrial, and natural resources of this state; provided, however, that no such building or facility shall be constructed by the authority unless the building or facility is located on or in the environs of property in which the authority has an interest. Any project may include other structures and any and all facilities needful for the convenient use of the same in the aid of commerce, including the dredging of harbors and approaches thereto and the construction of belt-line railroads, railroad sidings, roads, highways, bridges, causeways, and approaches, necessary or useful in connection therewith, and shipping facilities and transportation facilities incident thereto and useful or convenient for the use thereof, including terminal railroads, and also airports, seaplane bases, and air transportation terminals. There may be included as a part of any project any public utility facilities necessary or desirable to supply public utility services to other parts of such project or to the users of any of the facilities of the authority, which public utility facilities may include, without limitation, facilities for the supplying of electricity, gas, and water and for the collection and disposal of storm and sanitary sewage. There may be included as part of any project all appurtenances, equipment, and machinery of every kind and nature necessary or desirable for the full utilization of the project.



§ 52-2-3. Projects which may be considered self-liquidating; lease or sale of manufacturing or processing facilities; inclusion in projects of leased facilities and facilities acquired for use as ports

Any project shall be deemed self-liquidating if, in the judgment of the authority, the revenues and earnings of the authority or of the project or from the terminal or facilities of which the project shall become a part will be sufficient to pay the cost of constructing, maintaining, repairing, and operating the project and to pay the principal and interest of revenue bonds which may be issued for the cost of such project. Any buildings or facilities acquired by the authority under this chapter which are to be utilized in the manufacturing, processing, assembling, storing, or handling of any agricultural or manufactured produce or products or produce and products of mining or industry, which may be acquired by the authority for operation by a corporation, entity, or persons other than the authority, as distinguished from facilities acquired by the authority for operation by it as a port and allied facilities for the direct use of the public, shall be acquired and financed under this chapter only if, prior to the issuance of bonds therefor, the authority shall have entered into a lease or leases thereof or an agreement or agreements for the sale thereof pursuant to the terms of which the lessees or purchasers shall pay to the authority such rentals or installment purchase payments, or both, as upon the basis of determinations and findings to be made by the authority will be fully sufficient to pay principal of and interest on the bonds issued by the financing thereof, to build up and maintain any reserves deemed by the authority to be advisable in connection therewith, and to pay the cost of maintaining the buildings and facilities in good repair and of keeping them properly insured, unless the leases or agreements obligate the lessees or purchasers to pay for such insurance or maintenance. The authority is given full power and discretion to enter into any such agreements or leases as may in its judgment be desirable for the best interests of the authority. Any such agreement or lease may provide that any surplus capacity of the buildings or facilities which are the subject matter thereof may be utilized by and for the benefit of the general public, in which event, such surplus capacity may be maintained or operated, or both, by either the authority or by the lessee or purchaser under the lease or agreement, or in part by each, all as may be provided in the lease or agreement. Any project may include in part one or more buildings or facilities or combinations thereof to be leased or sold as provided in this Code section and in part other facilities described in paragraph (6) of Code Section 52-2-2, the revenues of the whole being allocated and pledged to the financing of the project as a whole; and in such event, the requirements of this Code section applicable to buildings or facilities to be leased or sold shall be applicable only to the part of the project which consists of the buildings or facilities to be so leased or sold.



§ 52-2-4. Creation of authority; status of authority as an instrumentality of state and a public corporation

There is created a body corporate and politic, to be known as the Georgia Ports Authority, which shall be deemed to be an instrumentality of the State of Georgia and a public corporation; and by that name, style, and title the authority may contract and be contracted with, sue and be sued, implead and be impleaded, and complain and defend in all courts.



§ 52-2-5. Composition of authority; appointment, terms, and qualifications of members generally; filling of vacancies; election of chairperson, vice chairperson, and secretary-treasurer; quorum

(a) The authority shall consist of 12 members to be appointed by the Governor from the state at large.

(b) The nine members of the authority in office immediately prior to May 1, 2000, shall serve out the remainder of the terms for which they were appointed, all of such terms expiring on June 30 of the year of expiration. In addition to said nine members, the Governor shall appoint three members for terms to expire June 30, 2004. The director of the Office of Planning and Budget or his or her designee as approved by the Governor shall serve as an ex officio member of the authority.

(c) Successors to the members referred to in subsection (b) of this Code section and future successors shall each be appointed for a term of four years, which term shall begin on the day following the expiration of the term of office of the member such person is appointed to succeed. Any member of the authority shall be eligible for reappointment. Any person appointed to fill a vacancy shall serve only for the remainder of the unexpired term.

(d) The authority shall elect one of its members as chairperson and another member as vice chairperson and shall also elect a secretary-treasurer who shall not necessarily be a member of the authority.

(e) Seven members of the authority shall constitute a quorum. No vacancy on the authority shall impair the right of a quorum to exercise all the rights and perform all the duties of the authority.



§ 52-2-6. Compensation of members and reimbursement for expenses

The members of the authority shall be compensated in the amount of $40.00 per day, plus actual expenses incurred, for each day's service spent in the performance of the duties of the authority. Such compensation shall be limited to 150 days for the chairman and 60 days for each of the other members of the authority during any one fiscal year.



§ 52-2-7. Making of rules and regulations; delegation of powers and duties; perpetual existence of authority

The authority shall make necessary rules and regulations for its own government. The authority may delegate to one or more of its members or to its officials, agents, or employees such powers and duties as it may deem proper. The authority shall have perpetual existence.



§ 52-2-8. Eligibility for membership

No person shall be eligible for membership on the Georgia Ports Authority who shall also be at the time of appointment or who shall thereafter become a member of any local port authority of any city, town, county, or district.



§ 52-2-9. Powers of authority generally

The authority shall have the following powers:

(1) To have a seal and alter the same at pleasure;

(2) To acquire, hold, and dispose of personal property for its corporate purposes;

(3) To acquire in its own name by purchase, on such terms and conditions and in such manner as it may deem proper, or by condemnation in accordance with and subject to any and all existing laws applicable to the condemnation of property for public use, real property or rights of easements therein or franchises necessary or convenient for its corporate purposes and to use the same so long as its corporate existence shall continue and to lease or make contracts with respect to the use of or to dispose of the same in any manner it deems to the best advantage of the authority. The authority shall be under no obligation to accept and pay for any property condemned under this chapter, except from the funds provided under the authority of this chapter. In any proceedings to condemn, such orders may be made by the court having jurisdiction of the suit, action, or proceeding as may be just to the authority and to the owners of the property to be condemned. No property shall be acquired under this chapter upon which any lien or other encumbrance exists unless at the time the property is so acquired a sufficient sum of money is deposited in trust to pay and redeem the lien or encumbrance in full; provided, however, that nothing in this paragraph shall prohibit the authority from acquiring property, real or personal, tangible or intangible, from the Brunswick Port Authority as otherwise authorized under this chapter and the laws of this state; and, if the authority deems it expedient to construct any project on lands the title to which then is in the State of Georgia, the Governor is authorized to convey, for and in behalf of the state, title to such lands to the authority upon payment to the Office of the State Treasurer for the credit of the general fund of the state treasury of the reasonable value of such lands, such value to be determined by three appraisers to be agreed upon by the Governor and the chairperson of the authority;

(4) To appoint and select officers, agents, and employees, including engineering, architectural, and construction experts and attorneys, and to fix their compensation;

(5) To make contracts and to execute all instruments necessary or convenient, including contracts for acquisition, construction, and installation of projects and leases of projects or contracts with respect to the use of projects which it causes to be erected or acquired, and to make such contracts and leases with the state, state institutions, and departments and agencies of the state; rentals under leases with the state or any department, agency, or institution of the state shall be paid as provided in the lease contracts from funds appropriated for such purposes by the terms of the Constitution of this state or from any other funds lawfully available;

(6) To construct, erect, acquire, own, repair, remodel, maintain, add to, extend, improve, equip, operate, and manage projects, as defined in paragraph (6) of Code Section 52-2-2, to be located on property owned by the authority, the cost of any such project to be paid from the proceeds of revenue bonds or other obligations of the authority or from such proceeds and any grant from the United States of America or any agency or instrumentality thereof;

(7) To accept loans and grants, either or both, of money or materials or property of any kind from the United States of America or any agency or instrumentality thereof upon such terms and conditions as the United States of America or such agency or instrumentality may impose and to comply with such terms and conditions; including but not limited to the power to provide indemnification on behalf of the authority or any other agency or instrumentality of the state if such other agency or instrumentality be an equal participant with the authority as a nonfederal sponsor of a congressionally authorized civil works project for the benefit of the United States of America or any agency or instrumentality thereof, which power has existed since the creation of the authority;

(8) To borrow money for any of its corporate purposes and to issue negotiable revenue bonds payable from earnings of such projects and to provide for the payment of the same and for the rights of the holders thereof;

(9) To exercise any power usually possessed by private corporations performing similar functions which is not in conflict with the Constitution and laws of this state;

(10) To do all things necessary or convenient to carry out the powers expressly given in this chapter;

(11) To act as agent for the United States of America or any agency, department, corporation, or instrumentality thereof in any matter coming within the purposes or powers of the authority;

(12) To adopt, alter, or repeal its own bylaws, rules, and regulations governing the manner in which its business may be transacted and in which the power granted to it may be enjoyed, as the authority may deem necessary or expedient in facilitating its business;

(13) To do any and all other acts and things in this chapter authorized or required to be done, whether or not included in the general powers mentioned in this Code section;

(14) To receive gifts, donations, or contributions from any person, firm, or corporation;

(15) To contract with any municipality or county for the leasing, operation, or management of real or personal property in or adjacent to any seaport of this state;

(16) To develop and improve the harbors or seaports of this state for the handling of waterborne commerce from and to any part of this state and other states and foreign countries;

(17) To acquire, construct, equip, maintain, develop, and improve said harbors or seaports and their port facilities;

(18) To foster and stimulate the shipment of freight and commerce through such ports, whether originating within or without this state, including the investigation and handling of matters pertaining to all transportation rates and rate structures affecting the same;

(19) To own, lease, and operate tug boats, locomotives, and any and every kind of character of motive power and conveyances or appliances necessary or proper to carry passengers, goods, wares, merchandise, or articles of commerce in, on, or around its projects;

(20) To hold, use, administer, and expend such sum or sums as may hereafter be appropriated by authority of the General Assembly for any of the purposes of the authority;

(21) To do any other things necessary or proper to foster or encourage the commerce, domestic or foreign, of the state, of the United States of America, or of the several sister states; and

(22) To appoint and select employees designated as security guards who shall have a limited power to make arrests for certain offenses committed on any property under the jurisdiction of the Georgia Ports Authority.



§ 52-2-10. Applicability of traffic laws; enforcement by peace officers; traffic citations; issuance of bench warrant upon failure of offender to appear; enforcement of dock related city ordinances; venue

(a) (1) The motor vehicle traffic laws for this state shall apply to all roads within the jurisdiction of the Georgia Ports Authority; provided, however, that the authority may determine and declare reasonable, safe, and lawful speed limits on all roads within its jurisdiction.

(2) Those regular employees of the Georgia Ports Authority designated as peace officers shall have the power to arrest for traffic offenses committed on any property under the jurisdiction of the Georgia Ports Authority.

(3) Such arrest may be effected by issuance of a citation, provided the offense is committed in the presence of the arresting peace officer.

(4) A citation issued by a peace officer shall enumerate the specific charges against the offender and the date on which the offender is to appear and answer the charges.

(5) If the offender fails to appear as specified in the citation, the judge having jurisdiction of the offense may issue a warrant ordering the apprehension of such person and commanding that he or she be brought before the court to answer the charges contained in the citation and the charge of his or her failure to appear as required. The person shall be allowed to make a reasonable bond to appear on a given date before the court.

(6) Peace officers shall be subject to Chapter 13 of Title 40, relating to uniform traffic citation and complaint forms.

(b) Peace officers of the Georgia Ports Authority may arrest for violations of dock related city ordinances where applicable.

(c) All powers of arrest granted in this Code section shall exist only on property under the jurisdiction of the Georgia Ports Authority or while in hot pursuit of one whom the peace officer observed commit an offense within the jurisdiction of the authority as provided in subsections (a) and (b) of this Code section.

(d) All offenders apprehended for offenses committed within the jurisdiction of the Georgia Ports Authority shall be tried by the appropriate city, county, or state tribunal.

(e) All peace officers of the Georgia Ports Authority shall be subject to the requirements of Chapter 8 of Title 35, the "Georgia Peace Officer Standards and Training Act."

(f) While in the performance of their duties, peace officers of the Georgia Ports Authority shall have the same powers of arrest and the same powers to enforce law and order as the sheriff of the county and the chief of police of the county or municipality in this state wherein any such peace officer is performing his or her duty. While in the performance of their duties, any such peace officers shall be authorized to exercise such powers and duties as are authorized by law for members of the Uniform Division of the Department of Public Safety. Such peace officers shall be subject to the requirements of Chapter 8 of Title 35, the "Georgia Peace Officer Standards and Training Act," and are specifically required to complete the training required for peace officers by that chapter.

(g) While in the performance of their duties, peace officers of the Georgia Ports Authority shall have the right to issue citations to vehicles parked in areas not specifically designated for the parking of vehicles while on the properties of the Georgia Ports Authority's terminals. The issuance of any such parking citation shall require the person who parked said vehicle to respond by the payment of a fine in the amount of $25.00 or by appearing in the court which handles misdemeanor traffic offenses for the county in which the terminal is located, in which event the amount of the fine shall be fixed at the discretion of the judge of said court, but in no event shall the fine exceed $25.00. In addition to the right to issue parking citations, peace officers of the Georgia Ports Authority shall have the right to remove improperly parked cars or vehicles in accordance with the provisions of Code Section 44-1-13.



§ 52-2-11. Power of authority to borrow money, to execute evidences of indebtedness, and to secure such indebtedness; sale and other disposition of property; utilization of proceeds of sale

The Georgia Ports Authority shall have and may exercise the following powers:

(1) The authority may borrow money for its corporate purposes and may execute and deliver long-term and short-term notes, commercial paper, bond anticipation notes, and other obligations or evidences of indebtedness therefor and may secure such indebtedness in such manner as the authority may provide by its resolution authorizing the indebtedness to be incurred, provided that the authority shall not pledge to the payment of the indebtedness revenue pledged to the payment of any other indebtedness then outstanding or encumber property in violation of the terms of any existing contract, agreement, or trust indenture securing existing indebtedness.

(2) The authority may from time to time sell or otherwise dispose of surplus personal property and may sell or otherwise dispose of land and any improvements thereon acquired by the authority pursuant to law and which the authority may determine is not required for port or warehouse operations or for the future expansion and improvement of the state system of docks, including property which is suitable for industrial development. Any such property may be sold, leased, or otherwise disposed of upon such terms and conditions as may be provided by resolution of the authority. The proceeds of any such sale shall be used by the authority for the purposes provided by law. However, any sale of land or leasing of same and mortgaging of same or conveying the same as security for a loan as provided under this Code section shall be first approved in writing by the Governor, the state auditor, and the Attorney General.



§ 52-2-12. Funds for acquisition of land and construction of port facilities

The Governor may make available to the Georgia Ports Authority for the purpose of acquiring necessary lands, including improvements thereon, as well as for constructing buildings, terminals, and other port facilities, any funds appropriated for the construction of port facilities. Any land so acquired shall be conveyed to the Georgia Ports Authority.



§ 52-2-13. Approval and consent of State Properties Commission for acquisition of real property by authority

Notwithstanding any other provisions of this chapter, the authority shall not purchase any real property without the approval and consent of the State Properties Commission.



§ 52-2-14. Conveyance of Medical Depot site to authority; power to sell conveyed surplus lands and improvements; power to borrow and to issue revenue anticipation certificates

The Governor of this state is authorized to convey, for and in behalf of the state, title to lands and improvements known as the Medical Depot site in Chatham County, Georgia, adjacent to the Savannah River. For a more particular description, reference is made to the deed conveying the site from the State of Georgia to the Georgia Ports Authority upon payment of such nominal sum to the Office of the State Treasurer as may be agreed upon by the Governor and the authority. The authority shall have the power to sell any portions of land or improvements, or both, thus conveyed as are not required for port or warehouse operations or for the future expansion or improvement of the operation of a system of state docks, provided that any moneys received incident to such sales shall be utilized by the authority for the further expansion, construction, and improvement of the existing facilities located at the Medical Depot site in Chatham County on the Savannah River. The authority is empowered to borrow money on the existing facilities as described in this Code section and to issue revenue anticipation certificates to be retired from the revenue derived from the described facilities. All such sums, whether borrowed or secured through the sale of revenue anticipation certificates, shall be used for the exclusive purpose of developing a system of state docks at the site of the Medical Depot described in this Code section or for the purchase of necessary and essential equipment to be located thereon, or both, and for any and all purposes deemed necessary, essential, and expedient for the purpose of developing the site as a part of a system of state docks.



§ 52-2-15. Revenue bonds -- Issuance; payment of principal and interest from special fund; dating of bonds; determination of rate of interest; time of maturity; redemption before maturity

The authority shall have the power and is authorized at one time or from time to time to provide by resolution for the issuance of negotiable revenue bonds of the authority for the purpose of paying all or any part of the cost as defined in this chapter of any one or more projects. The principal and interest of such revenue bonds shall be payable solely from the special fund provided in this chapter for such payment. The bonds of each issue shall be dated, shall bear interest at the lowest rate obtainable by negotiation or, if the authority deems it necessary, by the taking of competitive bids, payable as determined by the authority at time of issue, shall mature at such time or times as the authority may determine at the time of issue, shall be payable in such medium of payment as to both principal and interest as may be determined by the authority, and may be made redeemable before maturity, at the option of the authority, at such price or prices and under such terms and conditions as may be fixed by the authority in the resolution providing for the issuance of the bonds.



§ 52-2-16. Revenue bonds -- Form of bonds; denominations; place of payment of principal and interest

The authority shall determine the form of the bonds, including any interest coupons to be attached thereto, and shall fix the denomination or denominations of the bonds and the place or places for payment of principal and interest thereof, which may be at any bank or trust company within or outside the state.



§ 52-2-17. Revenue bonds -- Signatures; seal

In case any officer whose signature appears on any bonds or whose facsimile signature appears on any coupons ceases to be such officer before the delivery of the bonds, such signature shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until the delivery. All such bonds shall be signed by the chairman of the authority and the official seal of the authority shall be affixed thereto and attested by the secretary-treasurer of the authority and any coupons attached thereto shall bear the facsimile signature of the chairman of the authority. Any coupon may bear the facsimile signature of such person and any bond may be signed, sealed, and attested on behalf of the authority by such persons as at the actual time of the execution of such bonds shall be duly authorized or hold the proper office, although at the date of the bond such persons may not have been so authorized or shall not have held such office.



§ 52-2-18. Revenue bonds -- Status of bonds as negotiable instruments; tax exemption for bonds and for income therefrom

All revenue bonds issued under this chapter shall have and are declared to have all the qualities and incidents of negotiable instruments under the negotiable instruments laws of the state. Such bonds and the income therefrom shall be exempt from all taxation within the state.



§ 52-2-19. Revenue bonds -- Issuance in coupon, registered, or book-entry form

The bonds may be issued in coupon, registered, or book-entry form, as the authority may determine, and provision may be made for the registration of any coupon bond as to principal alone and also as to both principal and interest.



§ 52-2-20. Revenue bonds -- Determination of price; use and manner of disbursement of proceeds; procedure where proceeds are less than or greater than cost of projects

The authority may sell such bonds in such manner and for such price as it may determine to be for the best interests of the authority. The proceeds of the bonds shall be used solely for the payment of the costs of the project or projects and shall be disbursed upon requisition or order of the chairman of the authority under such restrictions, if any, as the resolution authorizing the issuance of the bonds or the trust indenture hereinafter mentioned in this chapter may provide. If the proceeds of the bonds, by error of calculation or otherwise, shall be less than the cost of the project or projects, unless otherwise provided in the resolution authorizing the issuance of the bonds or in the trust indenture, additional bonds may in like manner be issued to provide the amount of the deficit, which, unless otherwise provided in the resolution authorizing the issuance of the bonds or the trust indenture, shall be deemed to be of the same issue and shall be entitled to payment from the same fund without preference or priority of the bonds first issued for the same purpose. If the proceeds of the bonds of any issue shall exceed the amount required for the purpose for which the bonds are issued, the surplus shall be paid into the fund hereinafter provided for the payment of principal and interest of such bonds.



§ 52-2-21. Revenue bonds -- Issuance of interim receipts, interim certificates, and temporary bonds; replacement of mutilated, destroyed, or lost bonds

Prior to the preparation of definitive bonds, the authority may, under like restrictions, issue interim receipts, interim certificates, or temporary bonds, with or without coupons exchangeable for definitive bonds upon the issuance of the latter. The authority may also provide for the replacement of any bond which shall become mutilated or be destroyed or lost.



§ 52-2-22. Revenue bonds -- Conditions precedent to issuance; application of bonds of a single issue to payment of one or more projects; effective date of resolutions providing for issuance; passage of resolutions

Such revenue bonds may be issued without any other proceedings or the happening of any other conditions or things than those proceedings, conditions, and things which are specified or required by this chapter. In the discretion of the authority, revenue bonds in a single issue may be issued for the purpose of paying the costs of any one or more projects. Any resolution providing for the issuance of revenue bonds under this chapter shall become effective immediately upon its passage and need not be published or posted and any such resolution may be passed at any regular or special or adjourned meeting of the authority by a majority of its members.



§ 52-2-23. Revenue bonds -- Aid by Georgia State Financing and Investment Commission

Whenever the authority determines to issue its bonds or other obligations, it shall obtain the approval of the Georgia State Financing and Investment Commission and otherwise comply with the provisions of Article 2 of Chapter 17 of Title 50, the "Georgia State Financing and Investment Commission Act."



§ 52-2-24. Revenue bonds -- Status of bonds as a debt of state or a pledge of faith and credit of state; issuance as obligating state to levy tax or make appropriation; obligation of state and authority to pay principal and interest on bonds otherwise than from earnings of projects; recitals on face of bonds

Revenue bonds issued under this chapter shall not be deemed to constitute a debt of the State of Georgia or a pledge of the faith and credit of the state, but such bonds shall be payable solely from the fund provided in this chapter therefor from earnings. The issuance of such revenue bonds shall not directly or indirectly or contingently obligate the state to levy or to pledge any form of taxation whatever therefor from earnings; and the issuance of such revenue bonds shall not directly or indirectly or contingently obligate the state to levy or to pledge any form of taxation whatever therefor or to make any appropriation for their payment. Neither the state nor the authority shall be obligated to pay the principal of or the interest on such revenue bonds except from earnings of the project or projects for which they shall be issued. All such revenue bonds shall contain recitals on their face covering the foregoing provisions of this Code section.



§ 52-2-25. Revenue bonds -- Securing of bonds by trust indenture

In the discretion of the authority, any issue of such revenue bonds may be secured by a trust indenture by and between the authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or outside of the state. Such trust indenture may pledge or assign revenues and earnings to be received. Either the resolution providing for the issuance of revenue bonds or the trust indenture may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the authority in relation to the acquisition of property, the construction of the project, the maintenance, operation, repair, and insurance of the project, and the custody, safeguarding, and application of all moneys; may also provide that any project shall be constructed and paid for under the supervision and approval of consulting engineers or architects employed or designated by the authority and satisfactory to the original purchasers of the bonds issued therefor; may also require that the security given by contractors and by any depositary of the proceeds of the bonds or revenues or other moneys be satisfactory to the purchasers; and may also contain provisions concerning the conditions, if any, upon which additional revenue bonds may be issued. It shall be lawful for any bank or trust company incorporated under the laws of this state to act as such depositary and to furnish such indemnifying bonds or pledge such securities as may be required by the authority. The indenture may set forth the rights and remedies of the bondholders and of the trustee and may restrict the individual right of action of bondholders as is customary in trust indentures securing bonds and debentures of corporations. In addition to the foregoing, the trust indenture may contain such other provisions as the authority may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the trust indenture may be treated as a part of the cost of maintenance, operation, and repair of the project or projects affected by the indenture.



§ 52-2-26. Revenue bonds -- Remedies of bondholders and trustee

Any holder of revenue bonds issued under this chapter or any of the coupons appertaining thereto and the trustee under the trust indenture, if any, except to the extent the rights given in this chapter may be restricted by resolution passed before the issuance of the bonds or by the trust indenture, may, either at law or in equity, by suit, action, mandamus, or other proceedings, protect and enforce any and all rights granted under the laws of this state, granted under this chapter, or granted under such resolution or trust indenture, and may enforce and compel performance of all duties required by this chapter or by such resolution or trust indenture to be performed by the authority, or any officer thereof, including the fixing, charging, and collecting of revenues and other charges for the use of the project or projects; but no holder of any such bond shall have the right to compel any exercise of the taxing power of the state to pay any such bond or the interest thereon or to enforce the payment thereof against any property of the state nor shall any such bond constitute a charge, lien, or encumbrance, legal or equitable, upon any property of the state. Any provision of this chapter or any other law to the contrary notwithstanding, any such bondholder or trustee shall have the right by appropriate legal or equitable proceedings (including, without being limited to, mandamus) to enforce compliance by the appropriate public officials with Article VII, Section IV of the Constitution of the State of Georgia and permission is given for the institution of any such proceedings to compel the payment of lease obligations.



§ 52-2-27. Revenue bonds -- Protection of rights of bondholders

While any of the bonds issued by the authority remain outstanding, the powers, duties, or existence of the authority or of its officers, employees, or agents shall not be diminished or impaired in any manner that will affect adversely the interest and rights of the holders of such bonds; and no other entity, department, agency, or authority will be created which will compete with the authority to such an extent as to affect adversely the interests and rights of the holders of the bonds nor will the state itself so compete with the authority. This chapter shall be for the benefit of the state, the authority, and the holders of any such bonds and, upon the issuance of bonds under this chapter, shall constitute a contract with the holders of the bonds.



§ 52-2-28. Revenue bonds -- Revenue refunding bonds

The authority is authorized to provide by resolution for the issuance of revenue refunding bonds of the authority for the purpose of refunding any revenue bonds issued under this chapter and then outstanding, together with accrued interest thereon. The issuance of such revenue refunding bonds, the maturities and all other details thereof, the rights of the holders thereof, and the duties of the authority in respect to the same shall be governed by the foregoing provisions of this chapter insofar as the same may be applicable.



§ 52-2-29. Revenue bonds -- Status of bonds as legal investments and as securities for deposits

(a) The bonds authorized in this chapter are made securities in which:

(1) All public officers and bodies of this state;

(2) All municipalities and all municipal subdivisions;

(3) All insurance companies and associations and other persons carrying on an insurance business;

(4) All banks, bankers, trust companies, savings banks, and savings associations, including savings and loan associations, building and loan associations, investment companies, and other persons carrying on a banking business;

(5) All administrators, guardians, executors, trustees, and other fiduciaries; and

(6) All other persons whatsoever who are authorized to invest in bonds or other obligations of the state

may properly and legally invest funds, including capital in their control or belonging to them.

(b) The bonds authorized in this chapter are also made securities which may be deposited with and shall be received by all public officers and bodies of this state and all municipalities and municipal subdivisions for any purpose for which the deposit of the bonds or other obligations of this state is authorized.



§ 52-2-30. Revenue bonds -- Confirmation and validation of bonds; venue of actions to confirm and validate bonds or to enforce rights under chapter

Bonds of the authority shall be confirmed and validated in accordance with the procedure of Chapter 82 of Title 36, the "Revenue Bond Law." Any such action and any action to protect or enforce any rights under this chapter and any suit or action against the authority shall be brought in the Superior Court of Chatham County, which shall have exclusive original jurisdiction of such actions; provided, however, the venue of an action for a tort shall be brought in the county wherein committed if the authority has a facility located therein, otherwise Chatham County.



§ 52-2-31. Power of authority to fix, revise, and collect charges; factors governing determination of amount of rentals and other charges; creation, use, and disposition of sinking fund; cancellation of purchased or redeemed bonds

(a) The authority is authorized to fix and to revise from time to time fees, rentals, and other charges for the use of each project and for the services and facilities furnished by the same and to charge and collect the same and to lease and to make contracts with any person, firm, or corporation with respect to the use of any project or part thereof. Such rentals and other charges shall be so fixed and adjusted in respect of the aggregate thereof from the project or projects for which a single issue of revenue bonds is issued or from the authority or the terminal or facilities of which the project or projects are a part, so as to provide a fund sufficient with other revenues of the project or projects, if any, to pay:

(1) The cost of new construction of projects;

(2) The cost of maintaining, repairing, and operating the project or projects, including reserves for extraordinary repairs and insurance and other reserves required by the resolution or trust indenture, unless such cost shall be otherwise provided for; and

(3) The principal of the revenue bonds and the interest thereon as the same shall become due.

(b) The revenues and earnings derived from the projects for which a single issue of bonds is issued or from the authority or the terminal or facilities of which the project or projects are a part, except the part of such revenues and earnings as may be required to pay the cost of maintaining, repairing, and operating the project or projects or the terminal or facilities of which the project or projects are a part, and to provide such reserves therefor as may be provided for in the resolution authorizing the issuance of the revenue bonds or in the trust indenture, shall be set aside at such regular intervals as may be provided in the resolution or the trust indenture in a sinking fund which is pledged to, and charged with the payment of:

(1) The interest upon the revenue bonds as the interest falls due;

(2) The principal of the bonds as the same falls due;

(3) The necessary charges of paying agents for paying principal and interest; and

(4) Any premium upon bonds retired by call or purchase as hereinabove provided.

The use and disposition of such sinking fund shall be subject to such regulations as may be provided in the resolution authorizing the issuance of the revenue bonds or in the trust indenture, but, except as may otherwise be provided in the resolution or trust indenture, the sinking fund shall be a fund for the benefit of all revenue bonds without distinction or priority of one over another. Subject to the provisions of the resolution authorizing the issuance of the revenue bonds or the trust indenture, any moneys in such sinking fund in excess of an amount equal to one year's interest on all revenue bonds then outstanding may be applied to the purchase or redemption of bonds. All revenue bonds so purchased or redeemed shall forthwith be canceled and shall not again be issued.



§ 52-2-32. Status of contracted-for rentals as obligations of state; payment of rentals; power of authority to enforce lessees' duty to perform covenants and obligations; assignment of rentals due

(a) The rentals contracted to be paid by the state or any department, agency, or institution of the state to the authority under leases entered upon pursuant to this chapter shall constitute obligations of the state for the payment of which the good faith of the state is pledged. Such rentals shall be paid as provided in the lease contracts from funds appropriated for such purposes by the terms of the Constitution of Georgia. It shall be the duty of the state or any department, agency, or institution thereof to see to the punctual payment of all such rentals.

(b) In the event of any failure or refusal on the part of lessees punctually to perform any covenant or obligation contained in any lease entered upon pursuant to this chapter, the authority may enforce performance by any legal or equitable process against lessees; and consent is given for the institution of any such action.

(c) The authority shall be permitted to assign any rental due it by the lessees to a trustee or paying agent as may be required by the terms of any trust indenture entered into by the authority.



§ 52-2-33. Duty of authority to prescribe rules and regulations for operation of projects; duty of authority to impose and collect rentals and other charges for use of facilities of projects

It shall be the duty of the authority to prescribe rules and regulations for the operation of each project constructed under this chapter, including rules and regulations to ensure maximum use of each such project, and to impose rentals and other charges for the use of the facilities furnished by or related to the use of such project and to collect the same from all persons, firms, or corporations using the same.



§ 52-2-34. Acceptance of grants from federal agencies and of contributions of money and property from other sources

The authority, in addition to the moneys which may be received from the sale of revenue bonds and from the collection of revenues and earnings derived under this chapter, shall have authority to accept from any federal agency grants for or in aid of the construction of any project or for the payment of bonds and to receive and accept contributions from any source of either money or property or other things of value, to be held, used, and applied only for the purposes for which such grants or contributions may be made.



§ 52-2-35. Requirement as to competitive bidding for contracts for new construction

The authority shall have the right to do all new construction under an agency or construction management form of contract without the necessity of taking competitive bids.



§ 52-2-36. Status of moneys received under chapter as trust funds; provision by authority for payment of moneys to designated trustee; investment of moneys; sale of investments and reinvestment

(a) All moneys received pursuant to the authority of this chapter, whether as proceeds from the sale of revenue bonds, as grants or other contributions, or as revenues and earnings, shall be deemed to be trust funds to be held and applied solely as provided in this chapter. The authority shall, in the resolution providing for the issuance of revenue bonds or in the trust indenture, provide for the payment of the proceeds of the sale of the bonds and the earnings and revenues to be received to any officer who or any agency, bank, or trust company which shall act as trustee of such funds and shall hold and apply the funds to the purposes of this chapter, subject to such regulations as this chapter and the resolution or trust indenture may provide.

(b) Subject to such restriction as provided by resolution passed before the issuance of its bonds or by the trust indenture securing the bonds, the authority may invest any moneys received by it pursuant to authority of this chapter in obligations which are eligible as security for the investment of trust funds; and the authority may, by resolution, provide for the sale of any such investment and for the reinvestment of the proceeds thereof.



§ 52-2-37. Creation of authority and carrying out of authority's corporate purpose as constituting a public purpose; covenant with bondholders as to tax-exempt status of authority's property

It is found, determined, and declared that the creation of the authority and the carrying out of its corporate purpose is in all respects for the benefit of the people of this state and is a public purpose and that the authority will be performing an essential governmental function in the exercise of the power conferred upon it by this chapter; and this state covenants with the holders of the bonds that the authority shall be required to pay no taxes or assessments upon any of the property acquired by it or under its jurisdiction, control, possession, or supervision or upon its activities in the operation or maintenance of the facilities erected, maintained, or acquired by it or any fees, rentals, or other charges for the use of such facilities or other income received by the authority and that the bonds of the authority, their transfer, and the income therefrom shall at all times be exempt from taxation within the state. The exemption from taxation provided for in this Code section shall include an exemption from sales and use tax on tangible personal property purchased by the authority for use exclusively by the authority.



§ 52-2-38. Construction of chapter

This chapter, being necessary for the welfare of the state and its inhabitants, shall be liberally construed to effect the purposes hereof.



§ 52-2-39. Supplemental nature of chapter

This chapter shall be deemed to provide an additional and alternative method for the doing of the things authorized thereby and shall be regarded as supplemental and additional to powers conferred by other laws; it shall not be regarded as in derogation of any powers now existing.






Chapter 3 - Intracoastal Waterway

§ 52-3-1. Purpose of chapter

It is the intent and purpose of this chapter to provide for the construction and maintenance by the United States government of the intracoastal waterway and its salt-water tributaries, hereinafter referred to as the intracoastal waterway, from the state boundary line in the Savannah River to the state boundary line in Cumberland Sound, as authorized by the Congress of the United States by the River and Harbor Act approved June 20, 1938, authorizing the construction of the intracoastal waterway to a depth of 12 feet from the Savannah River, Georgia, to Cumberland Sound, Georgia, in accordance with the project described in House Document No. 618, Seventy-fifth Congress, third session, and subject to the conditions set forth in said document, and by the River and Harbor Act approved August 26, 1937, authorizing the construction of a protected route as part of the intracoastal waterway, around St. Andrew Sound, Georgia, to a depth of seven feet in accordance with the project described in Senate Committee Print, Seventy-fourth Congress, first session, and subject to the conditions set forth in that document. The Governor and the Secretary of State are authorized to issue to the United States of America a grant or grants of a perpetual right and easement to enter upon, cut away, and remove any and all of the land, including submerged lands, composing a part of the channel rights of way, anchorage areas, and turning basins as may be required at any time for construction and maintenance of the intracoastal waterway and to maintain the portions excavated, thereby created as a part of the navigable waters of the United States. The Governor and the Secretary of State are authorized to issue to the United States of America a further perpetual right and easement to enter upon, occupy, and use any portion of the land, including submerged land, composing a part of the spoil disposal area not so cut away and converted into public navigable waters described in this Code section, for the deposit of dredged material and for such other purposes as may be needed in the construction, maintenance, and improvement of the intracoastal waterway, insofar as such lands, including submerged lands, are subject to grant by the State of Georgia. The grant is to be issued upon a certificate showing the location and description of the rights of way and spoil disposal areas furnished to the Governor by the secretary of the army or by any authorized officer of the Corps of Engineers of the United States Army or by any other authorized official exercising control over the construction or maintenance of the projects.



§ 52-3-4. Cooperation with federal government; acquisition of property and rights

The Department of Transportation shall work in cooperation with the officers and departments of the United States government in acquiring rights of way, spoil disposal areas, and other necessary property and rights for the intracoastal waterway and may in its own name acquire, by purchase, gift, or condemnation, property and rights to such lands as are necessary for such purpose.



§ 52-3-5. Exercise of power of eminent domain

If for any reason the Department of Transportation is unable to secure any such property or rights required by the United States government for the construction and maintenance of the intracoastal waterway from the Savannah River to Cumberland Sound by voluntary agreement with the owner or owners thereof on terms and conditions satisfactory to it, the department is vested with the power to condemn the same and in so doing to employ the way, means, method, and procedure of Chapter 2 of Title 22 and Article 6 of Chapter 3 of Title 22, relating to the acquisition of property by condemnation on the part of the State of Georgia and of the United States; and in all instances any general and specific benefits to the owner or owners of such property or lands shall be offset against any damages to such property or lands. When the easement or property is thus acquired, a deed shall be executed conveying it to the United States. All easements granted under the authority of this Code section shall be approved by the State Transportation Board and shall be executed by the commissioner of transportation.



§ 52-3-6. Seal; election of officers

Reserved. Repealed by Ga. L. 1981, p. 1017, § 2, effective April 9, 1981.



§ 52-3-7. Right of Department of Transportation to receive and use gifts and donations of money and property

The Department of Transportation may receive gifts and donations of money or property from individuals, firms, corporations, and political subdivisions and may use the same in defraying expenses of the department and the costs of acquiring the property and rights necessary for the construction, maintenance, and improvement of the intracoastal waterway.



§ 52-3-8. Procedure in cases where property required for right of way or spoil disposal areas has been leased for cultivation and gathering of oysters

If any of the lands or property, the use of which is required for right of way and spoil disposal areas, shall have been leased by the Department of Natural Resources to any individual, firm, or corporation for the cultivation and gathering of oysters, the department is authorized and directed to substitute for such leased areas lying within the rights of way and spoil disposal areas other equal areas lying outside the rights of way and spoil disposal areas which are also suitable for the cultivation and gathering of oysters.



§ 52-3-9. Claims for damages to oysters

Any person, firm, or corporation or their heirs, executors, administrators, successors, or assigns who may be compensated for damages to oysters during construction of the intracoastal waterway shall be estopped from making further claims for damage to oysters in or upon the same area on account of dredging operations during maintenance of the intracoastal waterway.



§ 52-3-10. Power of Governor to assign assistant attorney general to assist commission

Reserved. Repealed by Ga. L. 1981, p. 1017, § 2, effective April 9, 1981.



§ 52-3-11. Right of Department of Transportation to enter lands in order to locate rights of way

For the purpose of determining the lands, easements, and property necessary for the uses set out in this chapter, the Department of Transportation, the United States government, or the agents of either shall have the right to enter upon any lands along the general line of the rights of way for the purpose of locating definitely the specific lines of the rights of way and the land required for such purposes; and there shall be no claim against the State of Georgia or the United States for such acts as may be done in making such surveys.



§ 52-3-12. Effect of chapter on state's jurisdiction over lands affected by chapter; effect on service of process on such lands

Neither this chapter, nor any part thereof, nor any grant or deed made under the authority hereof shall operate to divest the State of Georgia of jurisdiction over any lands; and all civil and criminal process issued under the authority of any laws of this state may be executed in or on any part of the lands or premises devoted to the use of the intracoastal waterway or to any use incidental thereto, to the same effect as if this chapter had not been enacted and as if the grant or deed had not been executed.






Chapter 4 - Canal Companies

§ 52-4-1. Filing of petition for incorporation; contents of petition; filing fee

Any number of persons, not less than five, desiring to be incorporated as a company for the purpose of constructing, operating, and maintaining a canal, may file with the Secretary of State a petition setting out the names and domicile of the petitioners, that they desire to be incorporated as a canal company, the name under which they desire to be incorporated, the route as nearly as possible of the proposed canal, the headquarters of the corporation, the amount of the capital stock, and the number of shares into which divided and pay to the Secretary of State the fee provided for in Code Section 14-4-183.



§ 52-4-2. Issuance of certificate of incorporation

When the petition for incorporation has been made and filed and the fee paid, as provided in Code Section 52-4-1, the Secretary of State shall issue to the petitioners a certificate as follows:

"Georgia. To whom it may concern -- Greetings:

having filed their petition in the terms of the law, praying to be incorporated as a canal company, they and their associates and successors are hereby declared to be a body corporate for the period of 30 years, under the name of , with power to construct, maintain, and operate a canal in and through , with such powers, privileges, and liabilities as may now or hereafter be prescribed by law.

Witness my official hand and seal of state, this day of , ."



§ 52-4-3. Maintenance by Secretary of State of files and books regarding canal companies

The Secretary of State shall keep on file all petitions for incorporation and transcripts from minutes provided for in this chapter and shall also keep a book in which shall be entered by him the name of the company, date of incorporation, amount of capital stock, location of principal office, and any increase or decrease of capital stock.



§ 52-4-4. Time of commencement of corporate existence; duration of corporate existence

Upon the issuance of the certificate, the persons therein named, their associates, and their successors shall be and become a body corporate for the period provided for in Code Section 14-4-62.



§ 52-4-5. Petitioners as constituting first board of directors; election of officers; prescription of rules and bylaws; opening books of subscription for capital stock

The petitioners shall constitute the first board of directors; they shall organize by electing one of their number president and such other officers as may be necessary, prescribe rules and bylaws, and open books of subscription for the capital stock.



§ 52-4-6. Publication of notice upon subscription for all of capital stock and payment of 10 percent thereof; authorization for commencing transaction of business; personal liability of directors and stockholders

When all the capital stock has been subscribed for and 10 percent thereof paid in, notice of that fact shall be published three times in the public newspaper in which the sheriff's sales are advertised in the county in which is situated the principal office of the corporation. When this has been done, the corporation is authorized to begin the transaction of business, but not before. The directors and stockholders of the corporation shall be personally liable for all obligations incurred prior to a compliance with the requirements provided in this Code section.



§ 52-4-7. Location of principal office

The principal office of all companies incorporated as provided in this chapter shall always be in this state.



§ 52-4-8. Powers and duties of companies generally

All companies incorporated under this chapter shall have power to bring or be the subject of actions; make contracts; lease, purchase, hold, and sell such property, real and personal, as may be necessary for the purposes of the corporation; and construct and maintain a canal and branch canals, dams, races, weirs, aqueducts, reservoirs, towpaths, and all other appliances necessary to divert, take, or use the waters of any stream or body of water. However, the canal companies shall not, by building any dam in or across or by diverting water from any navigable stream, destroy or obstruct the navigation of such stream. Such fishways shall be placed in any dams at the time of the construction of the dam as the commissioner of natural resources shall direct. Fishways shall be kept in good order and repair by the canal company, and the company shall notify the commissioner of natural resources of the proposed construction of any dam. Further, the canal companies shall pay reasonable compensation to such landholders as may have riparian rights in any stream or body of water taken, diverted, or obstructed for such taking, diversion, or obstruction or for any damage done them. The canal companies may also enter upon, take, and appropriate any lands and tenements necessary and appropriate for the purposes of the corporation upon first paying reasonable compensation therefor. No company incorporated as provided in this chapter shall have power to construct or use any canal within the corporate limits of any incorporated municipality without first obtaining the consent of the proper corporate authorities of such municipality.



§ 52-4-9. Right of corporation to increase or decrease capital stock

All companies incorporated under this chapter may increase or decrease their capital stock in the manner provided in Code Sections 14-4-120 and 14-4-121.



§ 52-4-10. Power of companies to enlarge works and appliances of canals and branch canals and to deepen and widen canals

Any company incorporated under this chapter is authorized to enlarge any of the works or appliances of a canal or branch canals and enlarge a canal anywhere along the line of the same by deepening and widening it, making basins, dams, reservoirs, or otherwise. Any such company is also authorized to construct and build branch canals to and from a canal from any and all points, with the same privileges and rights as are granted in constructing the main canal and other works, and to construct any dams, races, waste-weirs, weirs, towpaths, and other structures to improve and make available a canal or canals under the limitations already set out in this chapter.



§ 52-4-11. Furnishing of canal water by canal companies; charges for use of water

Any canal company incorporated as provided in this chapter is authorized to allow water to be drawn from its canal for the purpose of propelling machinery, irrigating lands, furnishing water for drinking or fighting fire, or any other purpose that the board of directors may deem proper at any points along the line of the canal and charge for the use of the water.



§ 52-4-12. Toll rates for use of canals

All companies incorporated as provided in this chapter may permit all goods, lumber, rafts of every description, vessels of every kind, and all other things that can be transported to be conveyed through their canals and may collect such tolls as they may deem proper therefor.



§ 52-4-13. Encroachment of canals upon public roads; construction and maintenance of bridges

Whenever any canal or backwaters of any company incorporated as provided in this chapter shall encroach upon or cross any public road, the company shall restore the road to a condition suitable for use by the public, by bridges or otherwise. All bridges constructed under this Code section shall be built and maintained in good order at the expense of the canal company.



§ 52-4-14. Mortgage, sale, or lease of canal, other properties, corporate rights, and franchises

Companies incorporated under this chapter may mortgage, sell, or lease their canal and other properties, corporate rights, and franchises to any person or corporation to obtain money to purchase, construct, or maintain their works and franchises.



§ 52-4-15. Disagreements as to compensation for taking of lands, tenements, or riparian rights pursuant to chapter

When any person or corporation shall feel aggrieved or damaged by any appropriation to the use of the company of any of his or their lands, tenements, or riparian rights and cannot agree with the company as to the amount of damage, the amount shall be ascertained as provided in Title 22.



§ 52-4-16. Taxes applicable to canal companies

The corporations named in this chapter shall be subject to state, county, and municipal taxation.






Chapter 5 - Navigation Companies

§ 52-5-1. Granting of corporate powers and privileges by Secretary of State

All corporate powers and privileges to navigation companies shall be issued and granted by the Secretary of State upon the terms, liabilities, and restrictions and subject to all the provisions of this chapter and the Constitution of Georgia.



§ 52-5-2. Filing of petition for incorporation; contents of petition; attachment of affidavit of incorporators; endorsement, recordation, and filing of petitions by Secretary of State

Any five or more natural persons may act as incorporators of a corporation to be organized under this chapter by filing a petition in writing, addressed to the Secretary of State, in which shall be stated the names and residences of each of the persons desiring to form the corporation, the name of the navigation company they desire to have incorporated, the amount of the proposed capital stock, the number of years it is to continue, the place where its principal office is to be located, a request to be incorporated under the laws of this state, and that they have given four weeks' notice of their intention to apply for the charter by publication of the petition in one of the newspapers in which the sheriff's advertisements are published for the county once a week for four weeks before filing the petition. There shall be annexed to the petition an affidavit, made by at least three of the persons forming the company, that the names subscribed are the genuine signatures of the persons named therein and that the facts stated in the petition are true to the best of their knowledge, information, and belief. The petition for incorporation, thus sworn to, shall be filed in the office of the Secretary of State, who shall endorse thereon the date of filing and record the same in a book to be kept by him for that purpose, which shall be open to the inspection of the public at all times during the office hours of the Secretary of State.



§ 52-5-3. Issuance of certificate of incorporation generally

When the petition shall have been filed with the Secretary of State, he shall issue to the company, under the great seal of the state, the following form of certificate:

"To all to whom these presents may come -- Greetings:

Whereas, in pursuance of an Act of the General Assembly of Georgia, approved December 6, 1894, and (naming the persons who signed the petition) having filed in the office of the Secretary of State a certain petition seeking the formation of a corporation to be known as (here insert corporate name), with a capital stock of $ , for the purpose of owning, constructing, equipping, maintaining, and operating vessels, steamboats, and all other watercraft to be engaged in navigation, and having complied with the statutes in such cases made and provided; therefore, the State of Georgia hereby grants unto the above-named persons, their successors, and assigns full authority, by and under the said name of , to exercise the powers and privileges of a corporation for the purposes above-stated, subject to the Constitution of this state and all laws governing such navigation companies of force at the date of the granting of this certificate or that may hereafter become of force, either by constitutional or statute law.

In witness whereof, these presents have been signed by the Secretary of State, and to which is annexed the great seal of the State of Georgia, at Atlanta, Georgia, this day of , ."



§ 52-5-4. Time of commencement of corporate existence; payment of fee for issuance of certificate

When the Secretary of State issues a certificate of incorporation, the persons who signed the petition described in Code Section 52-5-2 and all persons who shall become stockholders in such company shall be a corporation by the name specified in the petition and certificate and shall possess the powers and privileges and be subject to the provisions contained in this chapter. Before the Secretary of State shall issue the certificate, the petitioners shall pay the fee prescribed in Code Section 14-4-183.



§ 52-5-5. Duty of Secretary of State to assure company's compliance with chapter prior to issuance of certificate; certificate as constituting evidence of corporation's existence and compliance with chapter

Before the Secretary of State shall issue the certificate, he shall satisfy himself that all the requirements of Code Section 52-5-2 have been substantially complied with. Any certificate or duplicate thereof issued by the Secretary of State shall be conclusive evidence of the existence of such corporation in all the courts and places in this state and of a compliance with all the requirements of this chapter.



§ 52-5-6. Organization of company; quorum; election of first board of directors; qualifications of directors; election and appointment of officers and agents; annual election of, and filling of vacancies on, board of directors

When the amount of capital stock has been subscribed, the persons named in the certificate of incorporation, or a majority of them, are authorized to call a meeting of the stockholders for the purpose of organization, which meeting shall be held in the city or other place where the principal office of the company shall be located, and of which meeting notice shall have been given as provided in this chapter. At the meeting, at which a majority of stock subscribed shall constitute a quorum, there shall be elected a board of directors of not less than three to manage the affairs of the company, each share of stock to be entitled to one vote and a plurality of votes cast being necessary to elect. The persons so elected shall continue in office until relieved by their successors. No person shall be a director in the company unless he is a stockholder; and a majority of the directors must be citizens of this state. The board of directors shall select from their number a president, may elect one or more vice-presidents, and may appoint a secretary, a treasurer, and such other officers, agents, and servants as they may deem necessary. The regular election of directors shall be held annually at the principal office of the company. Vacancies occasioned by death, resignation, or otherwise shall be filled in such manner as shall be provided by the bylaws of the company.



§ 52-5-7. Opening books of subscription for capital stock; restriction on increase of capital stock

When the certificate has been issued, the persons named therein, in case they shall not have subscribed for the entire capital stock, may open books of subscription to complete the subscription to the capital stock of the company, in such manner and for such amount per share as they may deem proper and expedient, and may receive the subscriptions until the entire capital stock is subscribed. In no case shall the capital stock be increased except as provided in this chapter.



§ 52-5-8. Manner of payment for stock; auction sale of stock upon default by subscriber; giving delinquent subscriber notice of auction sale

The directors may require the subscribers to the capital stock to pay the amounts variously subscribed by them in such installments as they may deem proper. The directors may receive cash or property, real or personal, at the agreed value thereof in the payment of such installments. If any subscriber shall neglect to pay any installments as required by resolution of the board of directors, the directors may direct an action to be brought against him forthwith for the amount of the call. Alternatively, after 30 days' notice to the stockholder, the board of directors may, in its discretion, cause his stock to be sold at auction to the highest bidder for cash. Any deficiency in the sum thus realized necessary to make the amount of the call shall be made good by the delinquent. Any surplus over the amount of the call and the expenses of the sale shall be paid over to him. A certificate of stock shall be issued to the purchaser and he shall stand in the same relation to the company as the delinquent would have, had he not so made default. Such sale shall be in the city or other place where the principal office of the company is located, at such time and place as the directors may prescribe. If for any reason it is not practicable to serve the delinquent stockholder with notice of the sale, personally or by mail, or if he is a nonresident of this state, then notice may be given him of the sale by publication in the newspaper in which sheriff's advertisements are published in the county of its principal office, once a week for four weeks prior to the date of the sale.



§ 52-5-9. Stock as constituting personal property; determination of manner of transfer of stock

The stock in the company shall be deemed personal property and shall be transferable in such manner as may be prescribed by the bylaws of the company.



§ 52-5-10. Procedure for increase of capital stock

(a) A company desiring to have its capital stock increased shall:

(1) File in the office of the Secretary of State a petition signed with the corporate name, stating:

(A) The name and character of the corporation;

(B) The date of its original charter and all amendments thereto; and

(C) That it desires to amend the company's charter to increase its capital stock;

(2) File, along with the petition called for in paragraph (1) of this subsection:

(A) A certified abstract from the minutes of the board of directors showing that the application for the proposed increase in capital stock has been authorized by the vote of a majority of the stockholders of the entire capital stock entitled, by the terms of the corporation's charter, to vote at an annual or special meeting called for that purpose, by a resolution of the board of directors; and

(B) An affidavit showing that notice of such meeting was mailed to each stockholder or, in case of death, to the stockholder's legal representatives or heirs at law, addressed to the stockholder's last known residence, at least ten days prior to the day of the meeting.

(b) The affidavit called for in subparagraph (a)(2)(B) of this Code section shall be made and signed in due form of law by the president or secretary of the company and shall show that the ten days' notice has been published once a week for four weeks in the newspaper in which is published the sheriff's sales of the county in which the principal office of the corporation desiring to increase its capital stock is located. The stock may be voted in person or by written proxy.



§ 52-5-11. Powers of companies generally

The company shall have the following powers:

(1) To acquire, purchase, hold, and operate all such real and personal property as may be necessary or convenient for the maintenance and operation of its business and to accomplish the purposes of its organization;

(2) To convey persons, vessels, and other property by the use of steam, sail, or other means and to receive compensation therefor; and to do all other things incident to a general navigation business, including the right to tow, assist, and rescue vessels;

(3) To erect and maintain convenient buildings, wharves, docks, fixtures, and machinery for the accommodation and use of its passengers, freight, and other business;

(4) To regulate the time and manner in which passengers, vessels, and other property shall be transported and the compensation to be paid therefor, subject to any existing law upon the subject; and

(5) To borrow such sum or sums of money, at such rates of interest and upon such terms, as the company or its directors may agree upon and to execute trust deeds or mortgages, or both, if in their judgment the occasion may require it, for securing the payment thereof.



§ 52-5-12. Adoption of chapter by companies incorporated prior to April 1, 1969, and by persons otherwise owning or operating a navigation business

(a) Any navigation company incorporated prior to April 1, 1969, whether by the General Assembly or otherwise, may amend its charter by adopting the provisions of this chapter, by filing with the Secretary of State a petition signed with the corporate name, stating the name and character of the corporation, the date of the original Act of incorporation, and all amendments thereto. The company shall state in the petition that it desires to amend its charter by having granted to it the corporate powers and privileges granted to other navigation companies by this chapter. The company shall also file along with the petition a certified abstract from the minutes of the corporation, showing that the application for amendment has been authorized by resolution which has been duly adopted by the affirmative vote of the holders of a majority of the shares entitled to vote thereon of the corporation at a meeting held for the purpose of passing upon the resolution duly certified by the president and secretary of the corporation.

(b) When a navigation company amends its charter by following the procedures specified in subsection (a) of this Code section, it may retain its original organization and the same amount of capital stock and other rights and privileges provided for in the original charter, except the right of exemption from taxation, which may not be in conflict with this chapter or any other law of this state relating to the powers and privileges of navigation corporations; and such amendments shall be without prejudice to any of the prior rights or contracts of the corporation.

(c) This chapter may also be adopted by any person owning or operating a navigation business, without prejudice to such organization as may already have existed and without prejudice to his existing contracts and obligations. Whenever any person desires to adopt the provisions of this chapter as provided in this subsection, he shall file a petition with the Secretary of State setting forth with particularity in what manner it is desired to adopt this chapter. When such petition is filed, the Secretary of State shall issue to the person, under the great seal of the state, a certificate setting forth that this person is a body corporate with all the powers, duties, and liabilities of this chapter. Before the certificate shall be issued, the petitioner shall pay to the Secretary of State the fee provided in Code Section 14-4-183.






Chapter 6 - Pilots and Pilotage

Article 1 - Board of Pilotage Commissioners

§ 52-6-1. Composition of board; terms of commissioners

The corporate authorities of Savannah, Darien, Brunswick, and St. Marys shall each have power to appoint a Board of Pilotage Commissioners (hereinafter referred to as the commissioners), consisting of seven commissioners, each appointed for a term of seven years. Terms of the commissioners shall be staggered with one term expiring each year.



§ 52-6-2. Filling of vacancies on board

Vacancies occurring for any reason before the expiration of a term shall be filled by appointment by the corporate authorities for the unexpired term.



§ 52-6-3. Qualifications of commissioners

Only ship agents, exporters, merchants, or other persons who are not pilots and who are engaged in or are familiar with marine shipping and with the requirements of their respective ports shall be appointed commissioners of pilotage.



§ 52-6-4. Areas for which commissioners appointed

The commissioners to be appointed by the corporate authorities of Savannah shall be appointed for the Tybee Bar and the Savannah River and the several bars and inlets north of Sapelo Bar. Commissioners to be appointed by the corporate authorities of Darien shall be appointed for Sapelo Bar and the Altamaha River and the several bars and inlets south of Sapelo Bar as far as St. Simon's Bar. Commissioners to be appointed by the corporate authorities of Brunswick shall be appointed for St. Simon's Bar, Turtle River, St. Andrew's Bar, and the several bars and inlets north of and including the Great Satilla River. Commissioners to be appointed by the corporate authorities of St. Marys shall be appointed for St. Marys Bar and all bars and inlets between St. Marys Bar and St. Andrew's Bar.



§ 52-6-5. Appointment of master pilot; duties of master pilot generally

The commissioners of pilotage may appoint one of the active pilots to be the master pilot, to have charge of the pilots, and, as representative of the commissioners, to see that its rules and regulations are complied with.



§ 52-6-6. Right of commissioners to bring an action to recover forfeitures

The commissioners are authorized, in their own names or in that of their chairman as such, to bring an action for and recover, to their own use and the improvement of navigation, any forfeiture accruing under this chapter which is not otherwise specifically appropriated.



§ 52-6-7. Manner of application of fines and forfeitures

All fines and forfeitures collected by the commissioners, or so much thereof as may be necessary, shall be applied toward the payment of the expenses of the board.



§ 52-6-8. Keeping of records by board; designation of chairperson of board; keeping list of pilots whose licenses have been revoked; access of public to records

The commissioners shall preserve in a neatly bound book a record of all their acts and of all the rules and regulations adopted by them for the direction and government of pilots. The commissioners shall designate one of their number as chairperson and cause a record thereof to be made. The commissioners shall also preserve upon their records a list of the names of all persons appointed pilots by them, as well as a list of the names of those whose licenses have been suspended or revoked or who have been retired. All persons interested shall have access to and be permitted to have duplicates of such records.



§ 52-6-9. Salary or fees of secretary

The secretary of the commissioners shall have such salary or fees as the commissioners may determine, which salary or fees shall be paid out of fines and forfeitures or such other fund as shall be under the control of the commissioners.



§ 52-6-10. Determination of location of office of commissioners; location of books, papers, and records of commissioners

The office of the commissioners must be kept in some suitable place of which the public shall have notice; and their books, papers, and records may be kept in such office or in the office of any court of record in the county.



§ 52-6-11. Rules and regulations; reciprocal pilotage in port of St. Marys and tributaries of St. Marys River

(a) The commissioners shall prescribe rules and regulations for the government of pilots and the fees which may be charged for their services and shall, from time to time, revise and grade pilotage fees when, in their judgment, it is necessary to do so. All rules and regulations consistent with this chapter existing as of January 1, 1995, and all fees prescribed by the commissioners as of January 1, 1995, shall remain in effect until changed as provided in this chapter.

(b) The Board of Pilotage Commissioners for the City of St. Marys, having jurisdiction over areas which include boundary waters, shall be separately empowered to agree, in form, with the Florida State Board of Pilot Commissioners to establish authority for reciprocal pilotage in the port of St. Marys and the tributaries of the St. Marys River.






Article 2 - Pilots Generally

§ 52-6-30. Qualifications for pilot's license

The commissioners at each of the ports of this state are entitled to license during good behavior such citizens of the United States who are of good character as they shall think fit to act as pilots in piloting vessels underway in the waters of the several ports and rivers for which they shall be licensed. Any pilot who is licensed as of January 1, 1995, shall continue to act under such license until said license is revoked or the pilot is suspended or is retired as provided in this chapter.



§ 52-6-31. Number of pilots

The number of licensed pilots shall not exceed 21 for the port of Savannah, three for the port of Doboy and Darien, eight for the port of Brunswick, two for the Great Satilla River, and two for the port of St. Marys.



§ 52-6-32. Restrictions as to persons who may receive fees, gratuities, or rewards for conducting or piloting vessels

No person other than a duly licensed pilot shall be entitled to receive any fee, gratuity, or reward for piloting any vessels underway in the waters of any of the ports, rivers, or harbors for which pilots may be licensed under the terms of this chapter. Nothing in this Code section shall be construed as prohibiting payments being made to docking pilots for services rendered in accordance with subsection (c) of Code Section 52-6-45.



§ 52-6-33. Form of license; oath of pilot

The license to a pilot must be in the form of a certificate of appointment, which must be signed by a majority of the commissioners or by their chairperson by their direction; and each pilot, on receiving a license, shall take and subscribe an oath in the following form:

"I, A.B., appointed pilot for the port and harbor of , do swear

that I will faithfully, according to the best of my ability, perform the

duties of a pilot in and for the port and harbor of , and will at all

times -- wind, weather, and health permitting -- use my best efforts to go

on board every vessel I shall see and conceive to be bound for, coming

into, going out of, or underway within said port or harbor, unless I am

well assured there is some other licensed pilot on board the same; that I

will, at all times, make the best dispatch in my power to convey any vessel

committed to my charge coming into, going out of, or underway within said

port or harbor; and will at all times well and truly observe, fulfill, and

follow, to the best of my skill and judgment, all such orders and

directions as I may receive from the commissioners in all matters and

things relating to the duty of a pilot."



§ 52-6-34. Pilots' bonds -- Generally

Every pilot licensed as provided for in this chapter shall, before receiving his license, make and deliver to the commissioners a bond, payable to the chairman of the board and his successors in office, in the penal sum of $2,000.00, with security to be approved by the commissioners and with the condition faithfully to perform his duties as pilot. The bond shall be renewable at the discretion of the commissioners with such security or additional security as they may require.



§ 52-6-35. Pilots' bonds -- Continuation of existing bonds; venue of actions on bonds; parties to actions

All bonds given pursuant to prior law and in effect on March 8, 1945, are continued in full force and effect. Actions on bonds provided for in Code Section 52-6-34 may be brought in any court having jurisdiction thereof, without any order for that purpose, by any person or vessel endangered or endamaged by the misconduct, carelessness, or neglect of the pilot.



§ 52-6-36. Revocation of license for conducting or piloting vessel arrested under court process

Any pilot who shall, with knowledge of the arrest of any vessel under process from any court of record, conduct or pilot the vessel out of the port or harbor where the arrest is made while the vessel is in charge of any officer of any court of record shall forfeit his license and be forever disqualified from acting as pilot.



§ 52-6-37. Authority of commissioners to suspend pilots, to revoke licenses, and to assess fines and penalties; grounds for suspension, revocation, fines, or other penalties

The commissioners may suspend any pilot or deprive him of his license or assess against him such fines and other penalties as they may think best, upon evidence satisfactory to them of negligence, unskillfulness, inattention to duty, intemperance, addiction to the use of drugs, mental derangement, misconduct, or willful violation of any of their rules or regulations, subject to the right of the pilot to appeal as provided in Code Section 52-6-38.



§ 52-6-38. Hearings before commissioners; enforcement of decrees and orders by execution or warrant of distress

All matters concerning the assessment of fines or penalties against pilots or other persons, the suspension or revocation of pilot licenses, and any other matter relating to the use, business, or care of a pilot in any of the harbors shall be heard and determined by the commissioners, or a majority of them, appointed for the care of the pilotage where the violation, damage, or dispute may arise, upon reasonable notice to the pilot, pilots, or other persons concerned and an opportunity for the pilot, pilots, or other persons to be heard. The commissioners are authorized by their decree or order to decide and regulate every such matter, to assess fines and penalties, and to suspend or revoke licenses. They shall have the power to enforce the decree or order by execution or warrant of distress, under their hands and seals or under the hands and seals of any three of them, directed to any sheriff or constable of the county where the execution issues and commanding the sale of the offender's goods, or so much of them as may be necessary to satisfy the execution or warrant. All sales thereunder shall be made in conformity with the laws of the state in relating to sheriffs' sales. The sheriff and constable shall be liable to be ruled before the judge of the superior court as in other cases for default in duly executing such process.



§ 52-6-39. Issuance of subpoenas

When the attendance of any person shall be required as a witness before the commissioners in any matter or claim of which they shall have jurisdiction, it shall be the duty of their secretary, upon application, to issue subpoenas signed by him and directed to the persons whose attendance shall be required when such persons reside or shall be found in the county where such matters or claims may be pending. The summons shall express the cause and the party at whose action it is issued and shall be served as subpoenas of courts of record of this state are served at least 24 hours before the meeting of the commissioners to which it shall be returnable; but the subpoenas may be served by a messenger of the commissioners or by any sheriff or constable and the return of the messenger, sheriff, or constable shall be evidence of the service thereof.



§ 52-6-40. Failure of witness to answer subpoena

Any witness summoned pursuant to Code Section 52-6-39, whose testimony shall appear to be material and who shall fail to appear, may be attached by the commissioners. The attachment may be directed to a sheriff or constable and made returnable to the next superior court of the county; and the court may fine the witnesses in a sum not exceeding $100.00, unless a good excuse is made to the judge of the court. The witness shall also be liable to action at the action of the party injured by the nonattendance.



§ 52-6-41. Taking of interrogatories and depositions from nonresidents and seamen

When the person whose attendance is required as a witness is a nonresident of the county where the matter or claim is pending or is a seaman, his interrogatories or depositions may be taken and returned to the commissioners in the manner provided by law for taking and returning interrogatories and depositions in the courts of record of this state and may be put in evidence before the commissioners when the personal attendance of the witness cannot be secured. Reasonable notice of intention to take the interrogatories or depositions and of the time and place of the hearing must be given to all persons interested, or to their attorneys, or to the master, agent, or charterer of any vessel, where the vessel or her owners or cargo are interested.



§ 52-6-42. Appeal to superior court -- Generally

In any case where a pilot is suspended or the pilot's license is revoked or where a fine exceeding $150.00 is imposed by the commissioners on a pilot or any other person, the pilot or other person concerned may petition the judge of the superior court of the county where the judgment or sentence of the commissioners was made, setting forth on oath the circumstances of the case. A copy of the petition shall be served upon the chairperson or secretary of the commissioners at least three days before the petition is presented and the commissioners shall be entitled to be heard as to whether there is sufficient ground for the allowance of an appeal. If the judge of the superior court should think there is sufficient ground for the allowance of an appeal, such judge shall issue an order directing an issue to be made between the appellant and the commissioners, which issue shall be tried by a jury at the next term of the superior court, unless good cause is shown for a continuance. If, at the trial, a verdict should be rendered in favor of the appellant, the judge of the superior court shall order that the fine be remitted, that the suspension be canceled, or that the license be restored. Either the appellant or the commissioners may move the court for a new trial and may appeal to the Court of Appeals from the court's order entered upon the motion, as is provided by law in cases of appeal from orders granting or refusing a new trial in common-law cases.



§ 52-6-43. Appeal to superior court -- Use of interrogatories and depositions

In cases of appeal, testimony for use in the superior court may be taken and returned by interrogatories or depositions, under the circumstances and in the manner provided by law for the taking and returning of testimony in cases pending in the superior courts of this state.



§ 52-6-44. Fees relating to hearings before commissioners

The secretary's fees for each subpoena shall be 25 cent(s) and for each attachment 50 cent(s) . For serving any subpoena and for executing and returning an attachment, a sheriff's or constable's fee shall be charged as otherwise provided by law. The commissioner or notary public before whom testimony is taken by deposition shall receive for his services and for reporting and transcribing the question or answers of the witness, or both, the fees allowed by law for similar services rendered in cases pending in courts of record of this state.



§ 52-6-45. Vessels to be under direction and control of licensed pilots; exemptions; use of docking pilots

(a) Except as otherwise provided in this Code section, every vessel shall be under the direction and control of a pilot licensed by this state when underway in the bays, rivers, harbors, and ports of this state and the approaches thereto.

(b) The requirement of subsection (a) of this Code section shall not apply to the following vessels:

(1) Vessels exempted by the laws of the United States;

(2) Vessels under 200 gross tons; and

(3) Vessels in distress or jeopardy, except that any such vessel shall take a state licensed pilot as soon as one arrives at the vessel.

(c) Nothing in this Code section shall be construed to prohibit a vessel from utilizing the services of a docking pilot in addition to the state licensed pilot required under this chapter during docking and undocking maneuvers with the assistance of one or more tugboats. The commissioners are authorized, consistent with all other requirements of this chapter, to establish by regulation or otherwise the duties, responsibilities, and fees of state licensed pilots when operating with a docking pilot aboard a vessel.



§ 52-6-46. Pilotage fees -- Fees for coastwise vessels

Reserved. Repealed by Ga. L. 1995, p. 846, § 9, effective April 19, 1995.



§ 52-6-47. Pilotage fees -- Time of payment; security for payment

A pilot bringing a vessel into port or a pilot who has tendered his or her services outside the bar to a vessel which is required under this chapter to accept the services of a pilot shall be entitled to the payment of fees for inward, outward, and all other movements of the vessel within the waters of the port, subject to the commissioners' regulations, before the vessel leaves the port and may require the vessel to give adequate security therefor, to be approved by the commissioners, before the vessel leaves the port. If the payment is not made or the security is not given, no pilot shall be required to take the vessel out. The master, owner, or agent of any vessel which is in readiness to leave must, if possible, give notice of that fact to the commissioners at the port in question or to its authorized representative. The acceptance of security for pilotage fees shall in no way affect the lien specified in Code Section 52-6-49, given in case the fees are not paid.



§ 52-6-48. Pilotage fees -- Requests or demands by pilots of fees different than those fixed by commissioners

If any pilot shall ask or demand for his services greater or different fees than those specified in the rates of pilotage fixed by the commissioners, the commissioners shall, on due proof thereof, require him to pay the commissioners double the amount of the fees fixed by the commissioners.



§ 52-6-49. Liabilities and penalties for failure to take pilot or pay pilotage fees

(a) Any vessel that fails to take a pilot required under this chapter or that is operated in violation of any other requirement of this chapter or the regulations adopted by the commissioners under the authority of this chapter may be assessed a civil penalty by the commissioners in an amount not to exceed $25,000.00 per violation. Any vessel assessed such a penalty shall be liable in rem for the payment of the penalty amount.

(b) The owner, charterer, managing operator, master, or individual in charge of a vessel that fails to take a pilot required under this chapter or who violates any other requirement of this chapter or the regulations adopted by the commissioners under the authority of this chapter may be assessed a civil penalty by the commissioners in an amount not to exceed $25,000.00 per violation.

(c) Any owner, charterer, managing operator, master, or individual in charge of a vessel who knowingly and willfully refuses to take a pilot required under this chapter shall be guilty of a misdemeanor.

(d) Any vessel and the owner, charterer, managing operator, master, or individual in charge of the vessel that fails to take a pilot required under this chapter or that fails to pay the applicable pilotage fee when a pilot has been taken shall be liable to the first pilot who offered pilotage services, in the case of a vessel failing to take a required pilot, or to the pilot who performed the pilotage services, in the case of a vessel taking the pilot but failing to pay the pilotage fee, for the full amount of the applicable pilotage fee. The pilot is given a lien on the vessel and its tackle, apparel, and furniture for the collection of the fees.

(e) The liabilities and penalties provided for in this Code section are cumulative and are in addition to any rights or remedies available to a pilot or pilots, the commissioners, or to the state under any other law.



§ 52-6-50. Fees of pilots aiding vessel in distress

Any pilot belonging to any port in this state meeting at sea with any vessel in distress, which is bound to another port within this state, shall, if capable and thereunto required, take charge of and pilot such vessel into such port and shall be paid $10.00 a day for every day he may be aboard such vessel at sea, without the bars, and over and above the usual rate of pilotage; and no other pilot shall interfere with him while he is willing to continue his services.



§ 52-6-51. Right of pilot boat to one-third of inward and outward pilotage fee

Any pilot boat which places a pilot on board a vessel for the purpose of conducting it into any of the rivers or harbors mentioned in this chapter shall be entitled to one-third of the inward pilotage fee and any pilot boat which takes a pilot off of a vessel shall be entitled to one-third of the outward pilotage fee.



§ 52-6-52. Liability for detaining pilots on vessels

The owner, master, consignee, or charterer of any vessel who carries any pilot against his consent to any foreign or other port shall be liable to such pilot in an action on the case for the payment of his reasonable expenses and $10.00 a day during his necessary absence, provided the carrying away of the pilot is not owing to his own misconduct or negligence; and, if a pilot is detained on board, wind and weather permitting the vessel to go to sea, the owner, master, consignee, or charterer shall be liable to pay the pilot $10.00 a day for every day he is so detained.



§ 52-6-53. Compulsory retirement of pilots

Pilots for their respective ports shall be honorably retired at age 65 and no pilot who has been so retired shall thereafter be entitled to act as a licensed pilot, provided that no pilot shall be compulsorily retired at age 65 unless there is in effect a pension system for pilots of the port at which he serves.



§ 52-6-54. Acting as pilot without license; interfering with or disturbing licensed pilot

(a) Any person who pilots or conducts any vessel underway in the waters of any of the bays, rivers, harbors, or ports of this state or the approaches thereto and who has no authority or license to act as a pilot or has had such authority or license suspended or revoked shall be guilty of a misdemeanor.

(b) Any person who interferes with or disturbs a licensed pilot in the performance of his duty shall be guilty of a misdemeanor.

(c) Notwithstanding any other provisions of this Code section, any person may assist a vessel in distress which has no pilot on board if such person delivers up the vessel to the first licensed pilot who comes on board and offers to conduct it.









Chapter 7 - Registration, Operation, and Sale of Watercraft

Article 1 - General Provisions

§ 52-7-1. Short title

This article shall be known and may be cited as the "Georgia Boat Safety Act."



§ 52-7-2. Declaration of policy

It is the policy of this state to promote safety for persons and property in and connected with the use, operation, and equipment of vessels and to promote the uniformity of laws relating thereto.



§ 52-7-3. Definitions

As used in this article, the term:

(1) "Blind point" means that portion of any of the waters of this state in which there is a natural or man-made obstruction which prevents the operator of a vessel from seeing vessels approaching from the opposite side of the obstruction, thus creating a safety hazard which could result in a boating accident.

(2) "Board" means the Board of Natural Resources.

(3) "Boat livery" means a business which holds any vessel for renting, leasing, or chartering.

(4) "Commissioner" means the commissioner of natural resources.

(5) "Dealer" means any person engaged in the business of manufacturing vessels or selling new or used vessels at an established place of business.

(6) "Department" means the Department of Natural Resources.

(7) "Discharged" means, and shall include, spilled, leaked, pumped, poured, emitted, or dumped.

(7.1) "Hazardous area" means any area which the commissioner has designated as such because of conditions which create a threat to the safety and welfare of boaters who may operate in such area.

(8) "Holding tank" means any container which is designed to receive and hold sewage and other wastes discharged from a marine toilet and which is constructed and installed in such a manner that it can only be emptied by pumping out the contents of such holding tank.

(8.1) "Homemade vessel" means any vessel that is built by an individual for personal use from raw materials that does not require the assignment of a federal hull identification number by a manufacturer pursuant to federal law. A person furnishing raw materials under a contract may be considered the builder of a homemade vessel. Antique boats, boats reconstructed from existing boat hulls, and rebuilt or reconstructed vessels are not considered homemade vessels.

(8.2) "Hull identification number" or "HIN" means a number assigned to vessels by the manufacturer of the vessel or by the issuing authority of a state as required by the United States Coast Guard in accordance with federal law.

(9) "Idle speed" means a slow speed maintained by the operator of a mechanically propelled vessel reached by engaging the engine of the vessel into said speed by reducing the throttle to a minimum.

(9.1) "Issuing authority" means, as to this state, the Department of Natural Resources; and, as to other states, the state if it has a numbering system approved by the United States Coast Guard or the United States Coast Guard if the state that does not have an approved numbering system.

(10) "Marine toilet" includes any equipment for installation on board a vessel which is designed to receive, retain, treat, or discharge sewage and any process to treat such sewage. A marine toilet must be equipped with a holding tank which can be emptied only by pumping out.

(11) "Mechanically propelled vessel" means, for the purpose of determining fire extinguisher requirements, those vessels propelled by machinery using a volatile liquid for fuel.

(12) "Nonmotorized vessel" means any vessel other than a sailboat which has no motor attached in a manner to make it readily available for operation.

(13) "No wake" means that the wake or wash created by the movement of the vessel through the water is minimal.

(14) "Operate" means to navigate or otherwise use a vessel which is not at anchor or moored, including vessels which are being paddled, are drifting, or are being powered by machinery.

(15) "Operator" means the person who operates or has charge of the navigation or use of a vessel.

(16) "Owner" means a person, other than a lienholder, having the property in or title to a vessel. The term includes a person entitled to the use or possession of a vessel subject to an interest in another person reserved or created by agreement and securing payment or performance of an obligation but the term excludes a lessee under a lease not intended as security.

(17) "Person" means an individual, partnership, firm, corporation, association, or other legal entity.

(18) "Personal flotation device" means any lifesaving device classified and approved as Type I, Type II, Type III, Type IV, or Type V (Hybrid) by the United States Coast Guard.

(19) "Portable marine toilet" means any device which is movable or portable and is not permanently installed on a vessel and which is designed to receive and temporarily retain sewage.

(20) "Power boat" means any boat, vessel, or water-going craft which is propelled by mechanical rather than manual means whether or not such propulsion device forms an integral part of the structure thereof.

(21) "Protected fresh waters" means the waters of Lake Allatoona, Lake Blackshear, Clarks Hill Lake, Hartwell Lake, Lake Sidney Lanier, Lake Oconee, Lake Seminole, Lake Sinclair, Russell Lake, Walter F. George Reservoir, and West Point Lake.

(22) "Reportable boating accident" means an accident, collision, or other casualty involving a vessel subject to this article which results in loss of life, injury sufficient to cause incapacitation for at least 24 hours, or actual physical damage to property, including vessels, in excess of $2,000.00.

(22.1) "Sailboard" means any sailboat whose unsupported mast is connected by a swivel or a flexible universal joint to a hull similar to the hull of a surfboard.

(23) "Sewage" means human body wastes and the waste from toilets and other receptacles intended to receive or retain body wastes.

(24) "Undocumented vessel" means a vessel which is not required to have and does not have a valid marine document issued by the United States Coast Guard or federal agency successor thereto.

(25) "Vessel" means every description of watercraft, other than a seaplane on the water or a sailboard, used or capable of being used as a means of transportation on water and specifically includes, but is not limited to, inflatable rafts and homemade vessels; provided, however, Code Section 52-7-18, relating to rules of the road for boat traffic, shall be applicable to sailboards.

(26) "Waters of this state" means any waters within the territorial limits of this state and the marginal sea adjacent to this state and the high seas when navigated as a part of a journey or ride to or from the shore of this state. This definition shall not include privately owned ponds or lakes not open to the public.



§ 52-7-4. Requirement as to numbering of vessels

Every vessel using the waters of this state shall be numbered, except those vessels exempted by Code Section 52-7-6 and those vessels documented by the United States Coast Guard and licensed pursuant to Code Section 27-2-8. No person shall operate or give permission for the operation of any such vessel on the waters of this state unless the vessel is numbered in accordance with this article or in accordance with applicable federal law or in accordance with a federally approved numbering system of another state and unless:

(1) The certificate of number issued to the vessel is on board and in full force and effect; and

(2) The identifying number set forth in the certificate of number is properly displayed on each side of the forward half of the vessel; provided, however, that this requirement shall not apply to numbered vessels which are documented by the United States Coast Guard.



§ 52-7-5. Numbering of vessels; requirements; fees

(a) The owner of each vessel required to be numbered by this article shall file an application for number with the department on forms containing such information required by the department. Upon receipt of the completed application and any other required information and documents, the department shall enter the application upon its records and issue to the applicant a certificate of number stating the number assigned to the vessel, the name and address of the owner, and such additional information as may be prescribed by the department.

(b) (1) The identification number assigned to all registered vessels, except those documented by the United States Coast Guard, shall be permanently painted or attached to each side of the forward half of the vessel, and no other number may be displayed thereon. Numbers shall read from left to right, be in block characters, be of a color contrasting with the background, and be not less than three inches in height nor more than one inch apart. There shall be a hyphen or space between the prefix letters and numerals and between the numerals and the suffix letters. The hyphen or space shall be equal to the width of any letter except I.

(2) On vessels so configured that a number on the hull or superstructure would not be easily visible, the number shall be painted on or attached to a backing plate that is attached to the forward half of the vessel so that the number will be clearly visible under normal operating conditions.

(3) The numbers shall be maintained in a legible condition.

(4) Vessels owned by manufacturers or dealers and being used as demonstrators or for testing may use the dealer's tag supplied with his or her registration in lieu of a permanently attached number.

(c) Expiration decals shall be assigned by the department to all registered vessels. Such decals shall be displayed one on each side of the bow preceding the prefix letters and maintained in legible condition. There shall be a hyphen or space separating each decal and the prefix letters which shall be equal to the width of any letter except I.

(d) Applications shall be signed by the owner or owners of the vessel and shall be accompanied by the proper fee. Fees for numbering vessels for a registration period of three years shall be as follows:

(1) Vessels up to 16 feet in length...............................$ 15.00

(2) Vessels 16 to 26 feet in length.................................36.00

(3) Vessels 26 to 40 feet in length.................................90.00

(4) Vessels 40 feet in length or longer............................150.00

(e) (1) Registration for vessels shall expire on the last day of the month of the owner's birth in the last year of the registration period and shall thereafter be of no force or effect unless renewed pursuant to this article; provided, however, that the registration for vessels not owned by individuals shall expire on December 31 of the last year of the registration period. Certificates of number may be renewed by the owner in the same manner provided for in the initial securing of such certificates.

(2) Registrations may be renewed any time after October 1 prior to the year of expiration. If the certificate of number is allowed to expire, a renewal application may still be filed with the department so long as the applicant pays the registration fee prescribed in subsection (d) of this Code section along with a $10.00 late fee.

(3) Any application for renewal which, due to failure of the applicant to provide additional information required by the department, remains incomplete 60 days after initial receipt of such application shall expire and a new application and registration fee shall be required for renewal.

(f) Should the ownership of a numbered vessel change while a valid registration is in effect, the new owner shall file with the department a new application and pay the prescribed fee for a new registration. The number assigned upon transfer of ownership shall be identical to the previous number unless such number has been reassigned by the department during any expired registration period.

(g) In the event that an agency of the United States government shall have in force an overall system of identification (numbering) for vessels within the United States, the numbering system employed pursuant to this article by the department shall be in conformity therewith.

(h) The department may issue any certificate of number, expiration decal, marine toilet certification, or other permit provided for in this chapter directly or may authorize any person to act as agent for the issuing thereof. In the event that a person accepts such authorization to issue certificates of number, he or she may be allotted a block of numbers and certificates therefor which, upon assignment and issue in conformity with this article and with any rules and regulations of the department, shall be valid as if assigned and issued directly by the department. Any person acting as agent for the department may charge a fee for his or her services in an amount approved by the department not to exceed $10.00 per transaction.

(i) All records of the department made or kept pursuant to this Code section shall be public records.

(j) The owner shall furnish the department written notice of the transfer of all or of any part of his or her interest, other than the creation of a security interest, in a vessel numbered in this state pursuant to this Code section, the theft or recovery of the vessel, or the destruction or abandonment of the vessel within 15 days thereof.

(k) Any holder of a certificate of number shall notify the department in writing within 15 days if his or her address no longer conforms to the address appearing on the certificate and shall, as a part of such notification, furnish the department with his or her new address.

(l) No number other than the number validly assigned to a vessel shall be painted, attached, or otherwise displayed on either side of the forward half of the vessel.

(m) (1) A certificate of number once issued pursuant to this Code section shall be considered void upon the happening of any one of the following events:

(A) The owner transfers all his or her interest in said vessel to another person or involuntarily loses his or her interest through legal process;

(B) The vessel is destroyed or abandoned;

(C) It is discovered by the department that the application submitted by the owner contains false or fraudulent information;

(D) The fees for issuance are not paid by the applicant; or

(E) The state of principal use is changed.

(2) A void certificate shall be surrendered to the department within 15 days from the date that it becomes or is declared to be void.

(n) The number placed on the forward half of the vessel by the owner shall be removed by the owner if:

(1) The vessel is documented under the laws of the United States;

(2) The certificate or number becomes invalid because it is determined that a false or fraudulent statement was made in the application or the fees have not been paid; or

(3) The vessel is no longer used in this state.

(o) The board shall be authorized to establish, by rule or regulation, a procedure to refund fees collected pursuant to this chapter which were collected in error or overpayment or to which the department or state is otherwise not entitled.



§ 52-7-6. Exemptions from numbering requirements

A vessel shall not be required to be numbered under Code Sections 52-7-4 and 52-7-5 if it is:

(1) Not motor propelled; provided, however, that sailboats 12 feet or more in length shall require registration;

(2) Covered by a certificate of number in full force and effect which has been issued to it pursuant to federal law or a federally approved numbering system of another state, provided that such vessel shall not be used on the waters of this state for a period in excess of 60 consecutive days;

(3) From a country other than the United States, provided that such vessel shall not be used on the waters of this state for a period in excess of 60 consecutive days;

(4) A vessel whose owner is the United States, a state, or a subdivision thereof, which vessel is used exclusively in the nonrecreation public service and which is clearly identifiable as such;

(5) A vessel's lifeboat if the boat is used solely for lifesaving purposes; this exemption does not include dinghies, tenders, speedboats, or other types of craft carried aboard vessels and used for other than lifesaving purposes;

(6) A vessel that is used exclusively for racing;

(7) A vessel belonging to a class of boats which has been exempted from numbering by the department after the department has found that:

(A) The numbering of vessels of such class will not materially aid in their identification;

(B) An agency of the federal government has a numbering system applicable to the class of vessel to which the vessel in question belongs; and

(C) The vessel would also be exempt from numbering if it were subject to the federal law;

(8) Operating temporarily by virtue of evidence that an application for a certificate of number has been submitted within the previous 60 days; or

(9) Used exclusively on privately owned ponds or lakes, except for those licensed by the Federal Energy Regulatory Commission.



§ 52-7-7. Dealers' vessels

(a) Any dealer may obtain certificates of number to be used only for the purpose of testing or demonstrating vessels owned by the dealer. The fee for the first certificate of number issued to any dealer for each vessel classification shall be the same fee as prescribed in subsection (d) of Code Section 52-7-5 and the dealer may then be issued additional certificates of number for testing and demonstrating purposes at a reduced fee as provided by the board. The amount of the reduced fee shall be determined by the board and shall be a reasonable approximation of the cost of producing and distributing the certificates of number and may be changed from time to time.

(b) Dealers shall be authorized to transfer certificates of number issued pursuant to this Code section from one vessel to another vessel in the same classification.

(c) Any dealer desiring certificates of number shall make application for them on standard vessel registration forms which shall be accompanied by an affidavit stating that the applicant is a vessel dealer or manufacturer.

(d) Numbers assigned by such certificates shall be temporarily placed on vessels within the certificate's class range whenever such vessels are being tested or demonstrated and must be plainly marked "DEALER." Such temporary placement of numbers shall be as the board shall provide by regulation.



§ 52-7-7.1. Hull identification numbers required; penalty for violations

(a) No person shall operate on the waters of this state a vessel manufactured after November 1, 1972, unless the vessel displays an assigned hull identification number as required by the United States Coast Guard or by the issuing authority, except any of those vessels exempted by Code Section 52-7-7.6. The hull identification number shall be carved, burned, stamped, embossed, or otherwise permanently affixed to the outboard side of the transom or the starboard side within two feet of the transom above the waterline in accordance with federal law or as directed by the issuing authority.

(b) No person shall operate on the waters of this state a vessel that was manufactured before November 1, 1972, for which an issuing authority has issued a hull identification number unless the hull identification number is clearly displayed on the hull of the vessel as described in subsection (a) of this Code section.

(c) No person shall destroy, remove, alter, cover, or deface the hull identification number, or any plate or decal bearing such number, of any vessel, except to make necessary repairs that require the removal of the HIN. Immediately upon completion of any repairs requiring the destruction, removal, alteration, covering, or defacing of a vessel's HIN, the person shall reaffix the hull identification number to the vessel in accordance with federal law or shall apply for a replacement hull identification number from the department.

(d) No person shall assign the same hull identification number to more than one vessel.

(e) Any person who willfully violates subsection (c) or (d) of this Code section with intent to misrepresent the identity of a vessel so as to convert or defraud shall be guilty of a felony and, upon conviction thereof, shall be punished by a fine of not less than $500.00 nor more than $5,000.00, by imprisonment for not less than one nor more than five years, or by both such fine and imprisonment.



§ 52-7-7.2. Display of hull identification numbers on new vessels

Each vessel manufactured or built after April 14, 2006, for sale in this state shall have a hull identification number displayed prior to sale or delivery for sale in accordance with federal law and this article. The hull identification number shall not be altered or replaced by the manufacturer or manufacturer's representative for the purpose of upgrading the model year of a vessel after being offered for sale or delivered to any dealer.



§ 52-7-7.3. Seizure of vessels without hull identification numbers; seizure of related property; inspections

(a) If the hull identification number on a vessel required by Code Section 52-7-7.1 or 52-7-7.2 to have a hull identification number does not exist or has been altered, removed, destroyed, covered, or defaced or the real identity of the vessel cannot be determined, the vessel, and any items used while towing such vessel, may be seized as contraband by a law enforcement agency or the department and shall be subject to forfeiture in accordance with the procedures set forth in Chapter 16 of Title 9.

(b) A vessel described in subsection (a) of this Code section shall not be sold or operated on the waters of the state unless the department:

(1) Receives a request from a law enforcement agency providing adequate documentation for a replacement hull identification number; or

(2) Is directed by written order of a court of competent jurisdiction to issue to the vessel a replacement hull identification number.

(c) The failure to have the hull identification number clearly displayed in compliance with this article shall be probable cause for any law enforcement officer to make further inspection of the vessel in question to ascertain the true identity thereof.

(d) Prior to the vessel being sold or returned to the owner or otherwise disposed of, the department shall assign it a new hull identification number in accordance with federal law.



§ 52-7-7.4. Property not subject to replevin; report by law enforcement agency of seizure of property; procedures

Reserved. Repealed by Ga. L. 2015, p. 693, § 3-31/HB 233, effective July 1, 2015.



§ 52-7-7.5. Counterfeit hull identification numbers; penalty

(a) It shall be unlawful for any person to knowingly possess, manufacture, sell or exchange, offer to sell or exchange, aid in the sale or exchange, supply in blank, authorize, direct, or give away any counterfeit HIN, any counterfeit manufacturer's vessel HIN plate or decal, or any manufacturer's vessel HIN plate decal which is assigned to a vessel to be used for the purpose of identification of a vessel other than the one to which it is assigned; or to conspire to do any of the foregoing. However, nothing in this subsection shall be applicable to any approved hull identification number plate or decal issued as a replacement by the manufacturer or an issuing authority.

(b) It shall be unlawful for any person to knowingly buy, sell, offer for sale, receive, dispose of, conceal, or have in his or her possession any vessel, outboard motor, or part thereof on which the HIN or any manufacturer's identification label of any kind has been altered, removed, destroyed, covered, or defaced or to knowingly maintain such vessel, outboard motor, or part thereof in any manner which conceals or misrepresents the true identity of the vessel, the outboard motor, or any part thereof.

(c) Any person who violates subsection (a) or (b) of this Code section shall be guilty of a felony and, upon conviction thereof, shall be punished by a fine of not less than $500.00 nor more than $5,000.00, by imprisonment for not less than one nor more than five years, or by both such fine and imprisonment.



§ 52-7-7.6. Exception to requirement for hull identification numbers

A vessel shall not be required to have a hull identification number under Code Section 52-7-7.1 or 52-7-7.2 if it is:

(1) An innertube; or

(2) A vessel used exclusively for racing.



§ 52-7-8. Classification of vessels; required equipment

(a) Classification. Vessels subject to the provisions of this article shall be divided into four classes as follows:

(1) Class A................................. Less than 16 feet in length

(2) Class 1.................................... 16 feet or over and less

than 26 feet in length

(3) Class 2.................................... 26 feet or over and less

than 40 feet in length

(4) Class 3................................... 40 feet or more in length

(b) Lights. Every vessel in all weathers from sunset to sunrise shall carry and exhibit lights as provided by regulations of the board.

(c) Whistle or horn. Every vessel of Class 2 or 3 shall be provided with an efficient whistle or horn or other sound-producing mechanical appliance capable of producing signals required by the rules for the prevention of collision enacted by Congress.

(d) Lifesaving devices.

(1) Every vessel shall be equipped with and carry aboard, at all times, at least one Type I, II, III, or V (hybrid) personal flotation device for each person on board; provided, however, that Type V (hybrid) devices are acceptable only when worn and securely fastened. In addition to the individual personal flotation device, each vessel 16 feet or more in length, except for canoes and kayaks, must at all times be equipped with at least one Type IV (throwable) device.

(2) No person may use a vessel upon the waters of this state unless the personal flotation devices as required in paragraph (1) of this subsection are readily accessible to the occupants of the vessel, are in good and serviceable condition, are legibly marked with the United States Coast Guard approved number, and are of an appropriate size for the occupants of the vessel for whom they are intended; provided, however, that the provisions of this subsection shall not apply to racing sculls, racing shells, racing sweeps, or homemade or inflatable rafts, as defined in subsection (o) of Code Section 52-7-12, if such rafts are operated no more than 100 feet from shore on a lake, pond, or other nonflowing body of water.

(3) No person shall operate a moving vessel upon the waters of this state with a child under the age of 13 years on board such vessel unless such child is wearing an appropriately sized personal flotation device, as required by this subsection to be on board the vessel. This requirement shall not apply when the child is within a fully enclosed roofed cabin or other fully enclosed roofed compartment or structure on the vessel.

(e) Fire extinguishers.

(1) Every mechanically propelled Class A and Class 1 vessel, constructed so as to have enclosed areas which permit entrapment of gases or vapors, shall carry aboard one Type B-I United States Coast Guard approved hand portable fire extinguisher unless there is a United States Coast Guard approved fixed fire-extinguishing system installed in the machinery space. When such a fixed fire-extinguishing system is installed in the machinery space, no hand portable fire extinguisher will be required.

(2) Every mechanically propelled Class 2 vessel, regardless of construction, shall carry aboard two Type B-I or one Type B-II United States Coast Guard approved hand portable fire extinguisher. When a United States Coast Guard approved fixed fire-extinguishing system is installed in the machinery space, one less Type B-I hand portable fire extinguisher is required.

(3) Every mechanically propelled Class 3 vessel, regardless of construction, shall carry aboard three Type B-I or one Type B-I and one Type B-II United States Coast Guard approved hand portable fire extinguisher. When a United States Coast Guard approved fixed fire-extinguishing system is installed in the machinery space, one less Type B-I hand portable fire extinguisher is required.

(4) The carriage of any dry stored pressure fire extinguishers not fitted with pressure gauges or indicating devices or any vaporizing liquid fire extinguishers containing carbon tetrachloride, chlorbomethane, or any other toxic vaporizing liquids is prohibited.

(5) The carriage of any United States Coast Guard approved hand portable fire extinguisher or any fixed fire extinguishing system which is not fully charged shall be prohibited.

(f) Equipment exemptions in authorized races. Subsections (c) and (e) of this Code section shall not apply to vessels while competing in any race conducted pursuant to Code Section 52-7-19 or, if such vessels are designed and intended solely for racing, while engaged in such navigation as is incidental to the tuning up of the boats and engines for the race.

(g) Flame arrester for carburetor. Every vessel shall have the carburetor or carburetors of every engine therein, except outboard motors using gasoline as fuel, equipped with an efficient United States Coast Guard approved flame arrester, backfire trap, or other similar device.

(h) Ventilation. Every such vessel, except open boats, using as fuel any liquid of a volatile nature, shall be provided with means for properly and efficiently ventilating the bilges of the engine and fuel tank compartments so as to remove any explosive or flammable gases.

(i) Rules and regulations. No person shall operate or give permission for the operation of a vessel which is not equipped as required by this article or the rules and regulations of the department made pursuant thereto.

(j) Sale of personal flotation devices. It shall be unlawful for any person to sell or offer for sale within this state any personal flotation device which is not United States Coast Guard approved unless such device is clearly marked as follows: "Notice: This personal flotation device is not United States Coast Guard approved."

(k) Definition. As used in this Code section, the term "personal flotation device" shall not include flotation devices such as plastic toys, rafts, and other devices used for recreational purposes in or around swimming pools, lakes, or beaches when such devices are easily recognizable as not being designed or intended for use as lifesaving devices.

(l) Penalty. Any person who violates this Code section shall be guilty of a misdemeanor.



§ 52-7-8.1. Discharge of sewage from vessels on lakes; use of vessels with marine toilets on protected fresh waters; certificate and recordation requirements

(a) (1) The General Assembly finds that because of the increasing number of vessels having marine toilets which are operated or moored on Allatoona Lake, Lake Blackshear, Clarks Hill Lake, Hartwell Lake, Lake Sidney Lanier, Lake Oconee, Lake Seminole, Lake Sinclair, Russell Lake, Walter F. George Reservoir, Lake Blue Ridge, and West Point Lake, it is necessary for the protection of the public health, safety, and welfare to prohibit the discharge of sewage from such vessels into the waters of such lakes.

(2) Because of the findings stated in paragraph (1) of this subsection, it is declared to be the intent of the General Assembly to protect and enhance the quality of the waters of such lakes by requiring greater environmental protection than is provided pursuant to Section 312 of the Federal Water Pollution Control Act, as amended, such that any discharge of sewage from a vessel into the waters of such lakes shall be prohibited.

(b) Except as otherwise provided in the federal Clean Water Act of 1977, P.L. 95-217, as now or hereafter amended, it shall be unlawful for any person to operate or float a vessel, whether moored or not, on protected fresh waters, from which sewage is discharged into such protected fresh waters.

(c) Except as otherwise provided in the federal Clean Water Act of 1977, P.L. 95-217, as now or hereafter amended, it shall be unlawful to operate or float any vessel on protected fresh waters which has located within or on such vessel a marine toilet, unless such marine toilet is designed and operated to prevent the discharge of sewage, treated or untreated, into protected fresh waters and is equipped with a holding tank, as the term is defined in Code Section 52-7-3, which is constructed and installed in such a manner that it can be emptied only by pumping out.

(d) It shall be unlawful to pump out any sewage from a holding tank except into a pump-out facility approved by the department. It shall also be unlawful to discharge or dispose of the wastes from a portable marine toilet into protected fresh waters except into a pump-out facility approved by the department or into a permanent toilet or sewer system located on dry land.

(e) Except as otherwise provided in the federal Clean Water Act of 1977, P.L. 95-217, as now or hereafter amended, it shall be unlawful for any person to operate or float a vessel having a marine toilet, whether moored or not, on protected fresh waters, unless it has a certificate issued by the department affixed thereto immediately adjacent to its registration number. No certificate may be issued unless a marine toilet and holding tank, as the terms are defined in Code Section 52-7-3, have been properly installed on the vessel.

(f) Applications shall be signed by the owner or owners of the vessel and shall be accompanied by a fee of $5.00. A certificate issued under this Code section shall continue in full force and effect, and shall not require renewal; provided, however, that the certificate shall become invalid if it is determined that a false or fraudulent statement was made in the application. Notwithstanding any other provision of law, the department is authorized to retain all funds generated by the operation of its program to require certificates for marine toilets under this Code section for use in the operation of that program. Any such funds not expended for this purpose in the fiscal year in which they are generated shall be deposited in the state treasury, provided that nothing in this Code section shall be construed so as to allow the department to retain any funds required by the Constitution of the State of Georgia to be paid into the state treasury; provided, further, that the department shall comply with all provisions of Part 1 of Article 4 of Chapter 12 of Title 45, the "Budget Act," except Code Section 45-12-92, prior to expending any such miscellaneous funds.

(g) (1) This Code section shall apply on and after July 1, 1988, for all vessels on the waters of Lake Sidney Lanier, whether or not they are registered. Each owner of a vessel registered prior to July 1, 1988, shall declare the existence of any marine toilet on the vessel and shall apply for a certificate for the marine toilet at the first date of renewal of the vessel's registration after July 1, 1988, if said vessel is to be operated or floated on such waters. For vessels registered after July 1, 1988, which will be operated or floated on such waters, each vessel owner shall declare the existence of any marine toilet and apply for a certificate for the marine toilet at the same time application is made to register a vessel. Regardless of any other provisions of this title to the contrary, any vessel which has a marine toilet and which is to be operated or floated on such waters must be registered and must obtain a certificate pursuant to this Code section.

(2) Except as provided by paragraph (1) of this subsection, this Code section shall apply on and after July 1, 1991, for all vessels on protected fresh waters, whether or not they are registered. Each owner of a vessel registered prior to July 1, 1991, shall declare the existence of any marine toilet on the vessel and shall apply for a certificate for the marine toilet at the first date of renewal of the vessel's registration after July 1, 1991, if said vessel is to be operated or floated on protected fresh waters. For vessels registered after July 1, 1991, which will be operated or floated on protected fresh waters, each vessel owner shall declare the existence of any marine toilet and apply for a certificate for the marine toilet at the same time application is made to register a vessel. Regardless of any other provisions of this title to the contrary, any vessel which has a marine toilet and which is to be operated or floated on protected fresh waters must be registered and must obtain a certificate pursuant to this Code section.

(h) Any person owning a vessel with a marine toilet, who does not obtain a certificate for such toilet as provided in subsection (g) of this Code section, if such vessel is operated or floated on protected fresh waters, and any person who falsifies information about the existence of a marine toilet or holding tank in an application for a certificate, shall be guilty of a misdemeanor and shall be subject to the penalties associated with misdemeanors.

(i) Persons operating or floating vessels with marine toilets and subject to the requirements of this Code section shall create and maintain for at least one year after creation records which indicate the name and location of pump-out facilities used and the dates of such use. Persons who own or operate pump-out facilities shall also create and maintain for at least one year after creation records which indicate the name and vessel registration number, the date of pump-out, and verification of pump-out.

(j) In the event any provision of this Code section is found to be in conflict with the federal Clean Water Act of 1977, P.L. 95-217, as now or hereafter amended, such federal act shall control.



§ 52-7-8.2. Restrictions on operation of personal watercraft

(a) As used in this Code section, the term:

(1) "Accompanied by" means in the physical presence within the vessel of a person who is not under the influence of alcohol, toxic vapors, or drugs to a degree which would constitute a violation of Code Section 52-7-12 were such person operating the vessel.

(2) "Personal watercraft" means a Class A vessel which:

(A) Has an outboard motor or which has an inboard motor which uses an internal combustion engine powering a water jet pump as its primary source of motive propulsion;

(B) Is designed with the concept that the operator and passenger ride on the outside surfaces of such vessel as opposed to riding inside such vessel; and

(C) Has the probability that the operator and passenger may, in the normal course of use, fall overboard.

Such term includes, without limitation, any vessel where the operator and passenger ride on the outside surfaces of the vessel, even if the primary source of motive propulsion is a propeller, and any vessel commonly known as a "jet ski."

(b) No person shall operate or give permission to operate personal watercraft on the waters of this state unless each person aboard such personal watercraft is wearing a United States Coast Guard approved personal flotation device, Type I, Type II, Type III, or Type V. Each such personal flotation device must be properly fastened, in good and serviceable condition, and the proper size for the person wearing it.

(c) Reserved.

(d) No person shall operate a personal watercraft on the waters of this state after sunset or before sunrise unless such person is engaged in the enforcement of the laws of this state or this nation.

(e) No person shall operate a personal watercraft on the waters of this state unless such personal watercraft is equipped with a self-circling device or a lanyard-type engine cutoff switch.

(f) No person shall operate on the waters of this state a personal watercraft which has been equipped by the manufacturer with a lanyard-type engine cutoff switch unless the lanyard and the switch are operational and unless the lanyard is attached to the operator, the operator's clothing, or a personal flotation device worn by the operator.

(g) No person shall operate on the waters of this state a personal watercraft which has been equipped by the manufacturer with a self-circling device if the self-circling device or the engine throttle has been altered in any way that would prohibit the self-circling device from operating in its intended manner.

(h) It shall be unlawful for any person who owns a personal watercraft or who has charge over or control of a personal watercraft to authorize or knowingly to permit such personal watercraft to be operated in violation of this Code section or of Code Section 52-7-8.3.

(i) The provisions of this Code section shall not apply to vessels engaged in any activity authorized under Code Section 52-7-19.

(j) No person shall operate a personal watercraft on the waters of this state at a speed greater than idle speed within 100 feet of any moored or anchored vessel, any vessel adrift, or any wharf, dock, pier, piling, bridge structure or abutment, person in the water, or shoreline adjacent to a full-time or part-time residence, public park, public beach, public swimming area, marina, restaurant, or other public use area.

(k) It shall be unlawful for any person to operate a personal watercraft on the waters of this state while towing a person or persons on water skis, aquaplanes, surfboards, tubes, or any similar device; provided, however, that the provisions of this subsection shall not apply to any personal watercraft designed by the manufacturer to carry three or more persons, provided that such personal watercraft has on board a competent observer in addition to the operator at any time that a person is being towed.

(l) No person under the age of 16 years shall operate a personal watercraft on the waters of this state; provided, however, that a person 12 through 15 years of age may operate a personal watercraft if he or she is accompanied by an adult 18 years of age or older or he or she has successfully completed a boating education course approved by the department. The department may conduct or provide boating education courses to the public.

(m) It shall be unlawful for any person to cause or knowingly permit such person's child or ward who is less than 12 years of age or the child or ward of another over whom such person has a permanent or temporary responsibility of supervision if such child or ward is less than 12 years of age to operate a personal watercraft.

(n) It shall be unlawful for any person to cause or knowingly permit such person's child or ward who is age 12 through 15 years or the child or ward of another over whom such person has a permanent or temporary responsibility of supervision if such child or ward is age 12 through 15 years to operate a personal watercraft other than in compliance with the provisions of subsection (l) of this Code section.



§ 52-7-8.3. Operation of watercraft; identification; operation by minors

(a) A person 16 years of age or older may operate any vessel or personal watercraft on any of the waters of this state if such person has met the applicable requirements of Code Section 52-7-22, and such person has in such vessel proper identification.

(b) A person 12 through 15 years of age may operate a personal watercraft or Class A vessel on any of the waters of this state in compliance with the provisions of this article if such person:

(1) Is accompanied by an adult 18 years of age or older who is authorized to operate such vessel under the provisions of subsection (a) of this Code section; or

(2) Has completed a boating education course approved by the department.

(c) No person between 12 through 15 years of age may operate a Class 1, Class 2, or Class 3 vessel.

(d) No person under the age of 12 years shall operate any Class 1, 2, or 3 vessel or any personal watercraft on any of the waters of this state, and no such person shall operate any Class A vessel utilizing mechanical means of propulsion exceeding 30 horsepower. Such person may operate a Class A vessel, other than a personal watercraft, utilizing mechanical means of propulsion not exceeding 30 horsepower only where such person is accompanied by an adult 18 years of age or older who is authorized to operate such vessel under the provisions of subsection (a) of this Code section.

(e) No person having ownership or control of a vessel shall permit another person to operate such vessel in violation of this Code section.

(f) No person shall rent, lease, or let for hire any vessel ten horsepower or more to any person under 16 years of age. On and after July 1, 2014, a person 16 years of age or older may rent or lease any vessel ten horsepower or more if such person has completed a boating education course approved by the department. This subsection shall not apply to any person licensed by the United States Coast Guard as a master of a vessel or a nonresident who has in his or her possession proof that he or she has completed a National Association of State Boating Law Administrators approved boater education course or equivalency examination from another state.

(g) As used in this Code section, the term:

(1) "Accompanied by" means in the physical presence within the vessel of a person who is not under the influence of alcohol, toxic vapors, or drugs to a degree which would constitute a violation of Code Section 52-7-12 were such person operating the vessel.

(2) "Personal watercraft" shall have the same meaning as set forth in Code Section 52-7-8.2.

(3) "Proper identification" shall have the same meaning as in subsection (d) of Code Section 3-3-23, relating to furnishing of alcoholic beverages.



§ 52-7-9. Boat liveries

(a) The owner of a boat livery shall cause to be kept a record of the name and address of the person or persons hiring any vessel, the identification number thereof, the departure date and time, and the expected time of return. The record shall be preserved for at least six months.

(b) Neither the owner of a boat livery nor his agent or employees shall permit any vessel to depart from his premises unless it shall have been provided either by the owner or renter with the equipment required pursuant to Code Section 52-7-8 and any rules and regulations made pursuant thereto.

(c) No livery boat, except those having a length of 16 feet or less with a depth of 16 inches or less, shall be operated by any person unless there is on board a copy of the rental agreement authorizing such operation which shows the vessel number, the period of time the boat is authorized for use by such operator, and any other pertinent information that the department may require.



§ 52-7-10. Exhausts to be muffled; exemptions; noise level testing

(a) The exhaust of every internal combustion engine used on any vessel, excluding those vessels documented by the United States Coast Guard and licensed pursuant to Code Section 27-2-8, shall be muffled or baffled and water injected, except those engines that exhaust through the lower unit or outdrive when the vessel is on plane, so as to decrease noise. Vessels competing in regattas or boat races approved under the provisions of Code Section 52-7-19 may be exempt from such provisions.

(b) The operator of any vessel, when requested to do so by any law enforcement officer authorized to enforce this title, shall submit the vessel to a noise level test.



§ 52-7-11. Lights

(a) Categories. Requirements for lights on vessels operated within this state fall into two categories: regulations for vessels using inland waters (waters of this state) and regulations for vessels using international waters (coastal waters). Vessels equipped to meet international waters requirements may operate on any waters; however, vessels equipped to meet inland waters requirements are restricted to inland waters.

(b) Inland waters (waters within the state) requirements.

(1) All nonmotorized vessels being operated during hours of darkness or low visibility shall have ready at hand a white light which shall be displayed in time to prevent collision.

(2) All motorized Class A and Class 1 vessels being operated during hours of darkness or low visibility shall display a 32 point white stern light visible for a distance of two miles, plus a 20 point combination red and green light on the bow or ten-point combination red and green side lights properly screened and visible for a distance of one mile and displayed lower than the white stern light.

(3) All motorized Class 2 and 3 vessels being operated during hours of darkness or low visibility shall display a 20 point white light on the bow visible for a distance of two miles, plus a 32 point white light on the stern fixed higher than the white light forward and visible for a distance of two miles, plus separate ten-point red and green side lights fitted with inboard screens to keep the lights from showing across the bow and visible for a distance of one mile.

(4) Class A and Class 1 vessels equipped with sail only or sail and motor, when under sail only while being operated during hours of darkness or low visibility, shall display a 20 point combination red and green light on the bow visible for a distance of one mile, plus a 12 point white stern light visible for a distance of two miles.

(5) Class 2 and Class 3 vessels equipped with sail only or sail and motor, when under sail only while being operated during the hours of darkness or low visibility, shall display separate ten-point red and green side lights, properly screened and visible for a distance of at least one mile, plus a 12 point white stern light visible for a distance of at least two miles.

(6) When any vessel is being powered by sail and motor both, that vessel shall carry the same lights as those required for power alone.

(c) International waters (coastal) requirements.

(1) All motorized Class A, Class 1, and Class 2 vessels being operated during the hours of darkness or low visibility shall display either a 20 point combination red and green light on the bow, or else ten-point red and green side lights properly screened and visible for a distance of at least one mile, plus a 20 point white light displayed in the fore part of the vessel and visible for a distance of three miles displayed three feet above the combination or side lights, plus a 12 point white stern light visible for a distance of at least two miles.

(2) All motorized Class 3 vessels being operated during the hours of darkness or low visibility shall display either a 20 point combination red and green light on the bow or else ten-point red and green side lights properly screened and visible for a distance of one mile, plus a 20 point white light in the fore part of the vessel displayed nine feet above the gunwales and three feet higher than the colored lights and visible for a distance of three miles, plus a 12 point white stern light visible for at least two miles.

(3) All Class A, Class 1, and Class 2 vessels equipped with sail and motor being operated under power during hours of darkness or low visibility shall display either a 20 point combination red and green light on the bow or else ten-point red and green side lights properly screened and visible for one mile, plus a 20 point white light in the fore part of the vessel at least three feet higher than the colored lights and visible for a distance of three miles, plus a 12 point white stern light visible for a distance of two miles.

(4) All Class 3 vessels equipped with sail and motor being operated under power during hours of darkness or low visibility shall display either a 20 point combination red and green light on the bow or else ten-point red and green side lights properly screened and visible for a distance of two miles, plus a 20 point white light in the fore part of the vessel at least nine feet above the gunwale and three feet higher than the colored lights and visible for a distance of two miles, plus a 12 point white stern light visible for a distance of two miles.

(5) All sailboats of Class A, Class 1, and Class 2 being operated under sail only during the hours of darkness or low visibility shall display a 20 point combination red and green bow light visible for a distance of one mile, or ten-point red and green side lights properly screened and visible for a distance of one mile, plus a 12 point white stern light visible for a distance of two miles.

(6) All sailboats of Class 3, being operated under sail only during the hours of darkness or low visibility shall display a 20 point combination red and green bow light visible for a distance of one mile, or ten-point red and green side lights properly screened and visible for a distance of one mile, plus a 12 point white stern light visible for a distance of two miles.

(7) Sailing vessels may carry on top of the foremast two 20 point lights in a vertical line one over the other and separated so as to be clearly distinguished. The upper light shall be red and the lower light green.

(d) Vessels at anchor. All vessels at anchor, except those anchored or moored within marinas or other designated anchorages, shall display a 32 point white stern light during hours of darkness or low visibility.

(e) Other lights. During the hours of darkness or low visibility, no other lights which may be mistaken for those prescribed shall be exhibited.



§ 52-7-12. Operation of watercraft while under influence of alcohol, toxic vapors, or drugs; legal drug use not exempted; blood and other chemical tests; test refusal; owner's liability for allowing another to operate while intoxicated; civil and criminal actions; child endangerment

(a) No person shall operate, navigate, steer, or drive any moving vessel, or be in actual physical control of any moving vessel, nor shall any person manipulate any moving water skis, moving aquaplane, moving surfboard, or similar moving device while:

(1) Under the influence of alcohol to the extent that it is less safe for the person to operate, navigate, steer, drive, manipulate, or be in actual physical control of a moving vessel, moving water skis, moving aquaplane, moving surfboard, or similar moving device;

(2) Under the influence of any drug to the extent that it is less safe for the person to operate, navigate, steer, drive, manipulate, or be in actual physical control of a moving vessel, moving water skis, moving aquaplane, moving surfboard, or similar moving device;

(3) Under the intentional influence of any glue, aerosol, or other toxic vapor to the extent that it is less safe for the person to operate, navigate, steer, drive, manipulate, or be in actual physical control of a moving vessel, moving water skis, moving aquaplane, moving surfboard, or similar moving device;

(4) Under the combined influence of any two or more of the substances specified in paragraphs (1) through (3) of this subsection to the extent that it is less safe for the person to operate, navigate, steer, drive, manipulate, or be in actual physical control of a moving vessel, moving water skis, moving aquaplane, moving surfboard, or similar moving device;

(5) The person's alcohol concentration is 0.08 grams or more at any time within three hours after such operating, navigating, steering, driving, manipulating, or being in actual physical control of a moving vessel, moving water skis, moving aquaplane, moving surfboard, or similar moving device from alcohol consumed before such operating, navigating, steering, driving, manipulating, or being in actual physical control ended; or

(6) Subject to the provisions of subsection (b) of this Code section, there is any amount of marijuana or a controlled substance, as defined in Code Section 16-13-21, present in the person's blood or urine, or both, including the metabolites and derivatives of each or both without regard to whether or not any alcohol is present in the person's breath or blood.

(b) The fact that any person charged with violating this Code section is or has been legally entitled to use a drug shall not constitute a defense against any charge of violating this Code section; provided, however, that such person shall not be in violation of this Code section unless such person is rendered incapable of operating, navigating, steering, driving, manipulating, or being in actual physical control of a moving vessel, moving water skis, moving aquaplane, moving surfboard, or similar moving device safely as a result of using a drug other than alcohol which such person is legally entitled to use.

(c) Upon the trial of any civil or criminal action or proceeding arising out of acts alleged to have been committed by any person while operating, navigating, steering, driving, manipulating, or being in actual physical control of a moving vessel, moving water skis, moving aquaplane, moving surfboard, or similar moving device while under the influence of alcohol or drugs, evidence of the amount of alcohol or drug in a person's blood, urine, breath, or other bodily substance at the alleged time, as determined by a chemical analysis of the person's blood, urine, breath, or other bodily substance, shall be admissible. Where such chemical test is made, the following provisions shall apply:

(1) Chemical analysis of the person's blood, urine, breath, or other bodily substance, to be considered valid under this Code section, shall have been performed according to methods approved by the Division of Forensic Sciences of the Georgia Bureau of Investigation and by an individual possessing a valid permit issued by the Division of Forensic Sciences for this purpose. The Division of Forensic Sciences of the Georgia Bureau of Investigation is authorized to approve satisfactory techniques or methods to ascertain the qualifications and competence of individuals to conduct analyses and to issue permits, which shall be subject to termination or revocation at the discretion of the Division of Forensic Sciences;

(2) When a person undergoes a chemical test at the request of a law enforcement officer under subsection (e) of this Code section, only a physician, registered nurse, laboratory technician, emergency medical technician, or other qualified person may withdraw blood for the purpose of determining the alcoholic or drug content therein, provided that this limitation shall not apply to the taking of breath or urine specimens. No physician, registered nurse, laboratory technician, emergency medical technician, or other qualified person or employer thereof shall incur any civil or criminal liability as a result of the medically proper obtaining of such blood specimens when requested in writing by a law enforcement officer;

(3) The person tested may have a physician or a qualified technician, chemist, registered nurse, or other qualified person of his or her own choosing administer a chemical test or tests in addition to any administered at the direction of a law enforcement officer. The justifiable failure or inability to obtain an additional test shall not preclude the admission of evidence relating to the test or tests taken at the direction of a law enforcement officer; and

(4) Upon the request of the person who submits to a chemical test or tests at the request of a law enforcement officer, full information concerning such test or tests shall be made available to such person or such person's attorney. The arresting officer at the time of arrest shall advise the person arrested of his or her rights to a chemical test or tests according to this Code section.

(d) Upon the trial of any civil or criminal action or proceeding arising out of acts alleged to have been committed by any person while operating, navigating, steering, driving, manipulating, or being in actual physical control of a moving vessel, moving water skis, moving aquaplane, moving surfboard, or similar moving device while under the influence of alcohol, the amount of alcohol in the person's blood at the time alleged, as shown by chemical analysis of the person's blood, urine, breath, or other bodily substance, shall give rise to the following presumptions:

(1) If there was at that time an alcohol concentration of 0.05 grams or less, it shall be presumed that the person was not under the influence of alcohol, as prohibited by paragraphs (1), (4), and (5) of subsection (a) of this Code section;

(2) If there was at that time an alcohol concentration in excess of 0.05 grams but less than 0.08 grams, such fact shall not give rise to any presumption that the person was or was not under the influence of alcohol, as prohibited by paragraphs (1), (4), and (5) of subsection (a) of this Code section, but such fact may be considered with other competent evidence in determining whether the person was under the influence of alcohol, as prohibited by paragraphs (1), (4), and (5) of subsection (a) of this Code section; and

(3) If there was at that time or within three hours after operating, navigating, steering, driving, manipulating, or being in actual physical control of a moving vessel, moving water skis, moving aquaplane, moving surfboard, or similar moving device from alcohol consumed before such operating, navigating, steering, driving, manipulating, or being in actual physical control ended an alcohol concentration of 0.08 or more grams, the person shall be in violation of paragraph (5) of subsection (a) of this Code section.

(e) The State of Georgia considers that persons who are under the influence of alcohol, toxic vapors, or drugs while operating a vessel on the waters of this state constitute a direct and immediate threat to the welfare and safety of the general public. Therefore, any person who operates a vessel upon the waters of this state shall be deemed to have given consent, subject to subsection (c) of this Code section, to a chemical test or tests of his or her blood, breath, or urine or other bodily substance for the purpose of determining the alcoholic or drug content of his or her blood if arrested for any offense arising out of acts alleged to have been committed while the person was operating, navigating, steering, driving, manipulating, or in actual physical control of a moving vessel, moving water skis, moving aquaplane, moving surfboard, or similar moving device while under the influence of alcohol, toxic vapors, or any drug. The test or tests shall be administered at the request of a law enforcement officer having reasonable grounds to believe that the person has been operating or was in actual physical control of a vessel upon the waters of this state while under the influence of alcohol, toxic vapors, or any drug. Subject to subsection (c) of this Code section, the requesting law enforcement officer shall designate which of the aforesaid tests shall be administered.

(f) Any person who is dead, unconscious, or otherwise in a condition rendering him or her incapable of refusal shall be deemed not to have withdrawn the consent provided by subsection (e) of this Code section, and the test or tests may be administered subject to subsection (c) of this Code section.

(g) If a person refuses, upon the request of a law enforcement officer, to submit to a chemical test designated by the law enforcement officer as provided in subsection (e) of this Code section, no test shall be given; however, such refusal shall be admissible in evidence.

(h) In the event of a boating accident involving a fatality, the investigating coroner or medical examiner having jurisdiction shall direct that a chemical blood test to determine blood alcohol concentration (BAC) or the presence of drugs be performed on the dead person or persons and that the results of such test be properly recorded in his or her report.

(i) It shall be unlawful for the owner of any vessel knowingly to allow or authorize any person to operate such vessel or to manipulate any water skis, aquaplane, surfboard, or similar device being towed by such vessel when the owner knows or has reasonable grounds to believe that said person is intoxicated or under the influence of alcohol, toxic vapors, or drugs in violation of this Code section.

(j) In any civil or criminal action or proceeding arising out of acts alleged to have been committed by any person in violation of subsection (k) of this Code section, if there was at that time or within three hours after operating, navigating, steering, driving, or being in actual physical control of a moving vessel or personal watercraft from alcohol consumed before such operating, navigating, steering, driving, or being in actual physical control ended an alcohol concentration of 0.02 grams or more in the person's blood, breath, or urine, the person shall be in violation of subsection (k) of this Code section.

(k) (1) A person under the age of 21 years shall not operate, navigate, steer, drive, or be in actual physical control of any moving vessel, moving water skis, moving aquaplane, moving surfboard or similar moving device, or personal watercraft while such person's alcohol concentration is 0.02 grams or more at any time within three hours after such operating, navigating, steering, driving, or being in actual physical control from alcohol consumed before such operating, navigating, steering, driving, or being in actual physical control ended.

(2) No plea of nolo contendere shall be accepted for any person under the age of 21 years charged with a violation of this Code section.

(l) A person who violates this Code section while transporting in a moving vessel or personal watercraft or towing on water skis, an aquaplane, a surfboard, or similar device a child under the age of 14 years shall be guilty of the separate offense of endangering a child by operating a moving vessel or personal watercraft under the influence of alcohol, toxic vapors, or drugs. The offense of endangering a child by operating a moving vessel or personal watercraft under the influence of alcohol, toxic vapors, or drugs shall not be merged with the offense of operating a vessel under the influence of alcohol, toxic vapors, or drugs for the purposes of prosecution and sentencing. An offender who is convicted of a violation of this subsection shall be punished in accordance with the provisions of subsection (d) of Code Section 16-12-1.

(m) Every person convicted of violating this Code section shall, upon a first or second conviction thereof, be guilty of a misdemeanor; upon a third conviction thereof, be guilty of a high and aggravated misdemeanor; and upon a fourth or subsequent conviction thereof, be guilty of a felony except as otherwise provided in paragraph (4) of this subsection and shall be punished as follows:

(1) For the first conviction with no conviction of and no plea of nolo contendere accepted to a charge of violating this Code section within the previous ten years, as measured from the dates of previous arrests for which convictions were obtained or pleas of nolo contendere were accepted to the date of the current arrest for which a conviction is obtained or a plea of nolo contendere is accepted:

(A) A fine of not less than $300.00 and not more than $1,000.00, which fine shall not, except as provided in subsection (n) of this Code section, be subject to suspension, stay, or probation;

(B) A period of imprisonment of not fewer than ten days nor more than 12 months, which period of imprisonment may, at the sole discretion of the judge, be suspended, stayed, or probated, except that if the offender's alcohol concentration at the time of the offense was 0.08 grams or more, the judge may suspend, stay, or probate all but 24 hours of any term of imprisonment imposed under this subparagraph;

(C) Not fewer than 40 hours of community service, except that for a conviction for violation of subsection (k) of this Code section where the person's alcohol concentration at the time of the offense was less than 0.08 grams, the period of community service shall be not fewer than 20 hours;

(D) Completion of a DUI Alcohol or Drug Use Risk Reduction Program as defined in Code Section 40-1-1. The sponsor of any such program shall provide written notice of the Department of Driver Services' certification of the program to the person upon enrollment in the program;

(E) A clinical evaluation as defined in Code Section 40-5-1 and, if recommended as a part of such evaluation, completion of a substance abuse treatment program as defined in Code Section 40-5-1; provided, however, that in the court's discretion, such evaluation may be waived; and

(F) If the person is sentenced to a period of imprisonment for fewer than 12 months, a period of probation of 12 months less any days during which the person is actually incarcerated;

(2) For the second conviction within a ten-year period of time, as measured from the dates of previous arrests for which convictions were obtained or pleas of nolo contendere were accepted to the date of the current arrest for which a conviction is obtained or a plea of nolo contendere is accepted:

(A) A fine of not less than $600.00 and not more than $1,000.00, which fine shall not, except as provided in subsection (n) of this Code section, be subject to suspension, stay, or probation;

(B) A period of imprisonment of not fewer than 90 days and not more than 12 months. The judge shall probate at least a portion of such term of imprisonment, in accordance with subparagraph (F) of this paragraph, and to such other terms and conditions as the judge may impose; provided, however, that the offender shall be required to serve not fewer than 72 hours of actual incarceration;

(C) Not fewer than 30 days of community service;

(D) Completion of a DUI Alcohol or Drug Use Risk Reduction Program as defined in Code Section 40-1-1. The sponsor of any such program shall provide written notice of the Department of Driver Services' certification of the program to the person upon enrollment in the program;

(E) A clinical evaluation as defined in Code Section 40-5-1 and, if recommended as a part of such evaluation, completion of a substance abuse treatment program as defined in Code Section 40-5-1; and

(F) A period of probation of 12 months less any days during which the person is actually incarcerated;

(3) For the third conviction within a ten-year period of time, as measured from the dates of previous arrests for which convictions were obtained or pleas of nolo contendere were accepted to the date of the current arrest for which a conviction is obtained or a plea of nolo contendere is accepted:

(A) A fine of not less than $1,000.00 and not more than $5,000.00, which fine shall not, except as provided in subsection (n) of this Code section, be subject to suspension, stay, or probation;

(B) A mandatory period of imprisonment of not fewer than 120 days and not more than 12 months. The judge shall probate at least a portion of such term of imprisonment, in accordance with subparagraph (F) of this paragraph, and to such other terms and conditions as the judge may impose; provided, however, that the offender shall be required to serve not fewer than 15 days of actual incarceration;

(C) Not fewer than 30 days of community service;

(D) Completion of a DUI Alcohol or Drug Use Risk Reduction Program as defined in Code Section 40-1-1. The sponsor of any such program shall provide written notice of the Department of Driver Services' certification of the program to the person upon enrollment in the program;

(E) A clinical evaluation as defined in Code Section 40-5-1 and, if recommended as a part of such evaluation, completion of a substance abuse treatment program as defined in Code Section 40-5-1; and

(F) A period of probation of 12 months less any days during which the person is actually incarcerated;

(4) For the fourth or subsequent conviction within a ten-year period of time, as measured from the dates of previous arrests for which convictions were obtained or pleas of nolo contendere were accepted to the date of the current arrest for which a conviction is obtained or a plea of nolo contendere is accepted:

(A) A fine of not less than $1,000.00 and not more than $5,000.00, which fine shall not, except as provided in subsection (n) of this Code section, be subject to suspension, stay, or probation;

(B) A period of imprisonment of not less than one year and not more than five years; provided, however, that the judge may suspend, stay, or probate all but 90 days of any term of imprisonment imposed under this paragraph. The judge shall probate at least a portion of such term of imprisonment, in accordance with subparagraph (F) of this paragraph, and to such other terms and conditions as the judge may impose;

(C) Not fewer than 60 days of community service; provided, however, that if a defendant is sentenced to serve three years of actual imprisonment, the judge may suspend the community service;

(D) Completion of a DUI Alcohol or Drug Use Risk Reduction Program as defined in Code Section 40-1-1. The sponsor of any such program shall provide written notice of the Department of Driver Services' certification of the program to the person upon enrollment in the program;

(E) A clinical evaluation as defined in Code Section 40-5-1 and, if recommended as a part of such evaluation, completion of a substance abuse treatment program as defined in Code Section 40-5-1; and

(F) A period of probation of five years less any days during which the person is actually imprisoned;

provided, however, that if the ten-year period of time as measured in this paragraph commenced prior to May 15, 2013, then such fourth or subsequent conviction shall be a misdemeanor of a high and aggravated nature and punished as provided in paragraph (3) of this subsection;

(5) For the purpose of imposing a sentence under this subsection, a plea of nolo contendere based on a violation of this Code section shall constitute a conviction; and

(6) For purposes of determining the number of prior convictions or pleas of nolo contendere pursuant to the felony provisions of paragraph (4) of this subsection, only those offenses for which a conviction is obtained or a plea of nolo contendere is accepted on or after May 15, 2013, shall be considered; provided, however, that nothing in this subsection shall be construed as limiting or modifying in any way sentence enhancement provisions under Georgia law, including, but not limited to, provisions relating to punishment of recidivist offenders pursuant to Title 17.

(n) (1) If the payment of the fine required under subsection (m) of this Code section will impose an economic hardship on the defendant, the judge, at his or her sole discretion, may order the defendant to pay such fine in installments, and such order may be enforced through a contempt proceeding or a revocation of any probation otherwise authorized by this Code section.

(2) In the sole discretion of the judge, he or she may suspend up to one-half of the fine imposed under subsection (m) of this Code section conditioned upon the defendant's undergoing treatment in a substance abuse treatment program as defined in Code Section 40-5-1.

(o) As used in this Code section, the term:

(1) "Homemade or inflatable raft" means any platform which floats on the water for purposes of providing buoyancy to a person and which renders transportation with only the aid of such person's hands, arms, legs, or feet.

(2) "Personal watercraft" shall have the same meaning as set forth in Code Section 52-7-8.2.

(3) "Vessel" means every description of watercraft, other than a sailboard or homemade or inflatable raft, used or capable of being used as a means of transportation on water.



§ 52-7-12.1. Reckless operation of vessel or other water device

Any person who operates any vessel or manipulates any water skis, aquaplane, surfboard, tube, or similar device in reckless disregard for the safety of persons or property commits the offense of reckless operation of a vessel or other water device.



§ 52-7-12.2. Homicide by vessel

(a) Any person who, without malice aforethought, causes the death of another person through the violation of subsection (j) of Code Section 52-7-8.2, Code Section 52-7-12 or 52-7-12.1, subsection (b) of Code Section 52-7-13, or subsection (c) of Code Section 52-7-25 commits the offense of homicide by vessel in the first degree. A person convicted under this subsection shall be guilty of a felony and shall be punished by imprisonment for not less than three years nor more than 15 years.

(b) Any operator of a vessel who, without malice aforethought, causes a collision or accident which causes the death of another person and leaves the scene of the collision or accident in violation of subsection (a) of Code Section 52-7-14 commits the offense of homicide by vessel in the first degree and, upon conviction thereof, shall be punished by imprisonment for not less than three years nor more than 15 years.

(c) Any person who causes the death of another person, without an intention to do so, by violating any provision of this title other than subsection (j) of Code Section 52-7-8.2, Code Section 52-7-12 or 52-7-12.1, subsection (b) of Code Section 52-7-13, subsection (a) of Code Section 52-7-14, or subsection (c) of Code Section 52-7-25 commits the offense of homicide by vessel in the second degree when such violation is the cause of said death. A person convicted under this subsection shall be guilty of a misdemeanor and shall be punished as provided in Code Section 17-10-3.



§ 52-7-12.3. Feticide by vessel

(a) For the purposes of this Code section, the term "unborn child" means a member of the species homo sapiens at any stage of development who is carried in the womb.

(b) (1) A person commits the offense of feticide by vessel in the first degree if he or she causes the death of an unborn child by any injury to the mother of such child through the violation of subsection (j) of Code Section 52-7-8.2, Code Section 52-7-12 or 52-7-12.1, subsection (b) of Code Section 52-7-13, subsection (a) of Code Section 52-7-14, or subsection (c) of Code Section 52-7-25, which would be homicide by vessel in the first degree as provided in subsection (a) or (b) of Code Section 52-7-12.2 if it resulted in the death of such mother.

(2) A person convicted of the offense of feticide by vessel in the first degree shall be guilty of a felony and shall be punished by imprisonment for not less than three years nor more than 15 years.

(c) (1) A person commits the offense of feticide by vessel in the second degree if he or she causes the death of an unborn child by any injury to the mother of such child by violating any provision of this title other than subsection (j) of Code Section 52-7-8.2, Code Section 52-7-12 or 52-7-12.1, subsection (b) of Code Section 52-7-13, subsection (a) of Code Section 52-7-14, or subsection (c) of Code Section 52-7-25, which would be homicide by vessel in the second degree as provided in subsection (c) of Code Section 52-7-12.2 if it resulted in the death of such mother.

(2) A person convicted of the offense of feticide by vessel in the second degree shall be guilty of a misdemeanor and shall be punished as provided in Code Section 17-10-3.



§ 52-7-12.4. Serious injury by vessel

Whoever, without malice, shall cause bodily harm to another by depriving him or her of a member of his or her body, by rendering a member of his or her body useless, by seriously disfiguring his or her body or a member thereof, or by causing organic brain damage which renders the body or any member thereof useless through the violation of subsection (j) of Code Section 52-7-8.2 or Code Section 52-7-12 or Code Section 52-7-12.1 or subsection (b) of Code Section 52-7-13 or subsection (a) of Code Section 52-7-14 or subsection (c) of Code Section 52-7-25 shall be guilty of the crime of serious injury by vessel. A person convicted under this Code section shall be guilty of a felony and shall be punished by imprisonment for not less than one year nor more than five years.



§ 52-7-12.5. Ordering drug, alcohol, or other substance tests; implied consent notice; reports; suspension; hearing; certificate of inspection

(a) The test or tests required under Code Section 52-7-12 shall be administered as soon as possible at the request of a law enforcement officer having reasonable grounds to believe that the person has been operating or was in actual physical control of a moving vessel upon the waters of this state in violation of Code Section 52-7-12 and the officer has arrested such person for a violation of Code Section 52-7-12, any federal law in conformity with Code Section 52-7-12, or any local ordinance which is identical to Code Section 52-7-12 in accordance with Code Section 52-7-21 or the person has been involved in a boating accident resulting in serious injuries or fatalities. Subject to Code Section 52-7-12, the requesting law enforcement officer shall designate which test shall be administered initially and may subsequently require a test or tests for any substance not initially tested.

(b) At the time a chemical test or tests are requested, the arresting officer shall select and read to the person the appropriate implied consent warning from the following:

(1) Implied consent notice for suspects under 21 years of age:

"Georgia law requires you to submit to state administered chemical tests of your blood, breath, urine, or other bodily substances for the purpose of determining if you are under the influence of alcohol or drugs. If you refuse this testing, your privilege to operate a vessel on the waters of this state will be suspended for a minimum period of one year. Your refusal to submit to the required testing may be offered into evidence against you at trial. If you submit to testing and the results indicate an alcohol concentration of 0.02 grams or more or the presence of any illegal drug, your privilege to operate a vessel on the waters of this state may be suspended for a minimum period of one year. After first submitting to the required state tests, you are entitled to additional chemical tests of your blood, breath, urine, or other bodily substances at your own expense and from qualified personnel of your own choosing. Will you submit to the state administered chemical tests of your ( designate which tests ) under the implied consent law?"; or

(2) Implied consent notice for suspects 21 years of age or older:

"Georgia law requires you to submit to state administered chemical tests of your blood, breath, urine, or other bodily substances for the purpose of determining if you are under the influence of alcohol or drugs. If you refuse this testing, your privilege to operate a vessel on the waters of this state will be suspended for a minimum period of one year. Your refusal to submit to the required testing may be offered into evidence against you at trial. If you submit to testing and the results indicate an alcohol concentration of 0.08 grams or more or the presence of any illegal drug, your privilege to operate a vessel on the waters of this state may be suspended for a minimum period of one year. After first submitting to the required state tests, you are entitled to additional chemical tests of your blood, breath, urine, or other bodily substances at your own expense and from qualified personnel of your own choosing. Will you submit to the state administered chemical tests of your ( designate which tests ) under the implied consent law?"

If any such notice is used by a law enforcement officer to advise a person of his or her rights regarding the administration of chemical testing, such person shall be deemed to have been properly advised of his or her rights under this Code section and under Code Section 52-7-12.6, and the results of any chemical test, or the refusal to submit to a test, shall be admitted into evidence against such person. Such notice shall be read in its entirety but need not be read exactly so long as the substance of the notice remains unchanged.

(c) Nothing in this Code section shall be deemed to preclude the acquisition or admission of evidence of a violation of Code Section 52-7-12 if such evidence was obtained by voluntary consent or a search warrant as authorized by the Constitution or laws of this state or the United States.

(d) If a person under arrest or a person who was involved in any boating accident resulting in serious injuries or fatalities submits to a chemical test upon the request of a law enforcement officer and the test results indicate that a suspension of the privilege of operating a vessel on the waters of this state is required under this Code section, the results shall be reported to the department. Upon the receipt of a report of the law enforcement officer that the officer had reasonable grounds to believe the arrested person had been operating or was in actual physical control of a moving vessel upon the waters of this state in violation of Code Section 52-7-12 or that such person had been operating or was in actual physical control of a moving vessel upon the waters of this state and was involved in a boating accident involving serious injuries or fatalities and that the person submitted to a chemical test at the request of the law enforcement officer and the test results indicate either an alcohol concentration of 0.08 grams or more or, for a person under the age of 21 years, an alcohol concentration of 0.02 grams or more, and the vessel being operated was a motorized vessel having ten or more horsepower or was a sailboat more than 12 feet in length, the department shall suspend the person's privilege to operate a vessel upon the waters of this state pursuant to Code Section 52-7-12.6, subject to review as provided for in this Code section.

(e) If a person under arrest or a person who was involved in any boating accident resulting in serious injuries or fatalities refuses, upon the request of a law enforcement officer, to submit to a chemical test designated by the law enforcement officer as provided in subsection (a) of this Code section, no test shall be given; but the law enforcement officer shall report the refusal to the department. Upon the receipt of a report of the law enforcement officer that the officer had reasonable grounds to believe the arrested person had been operating or was in actual physical control of a moving vessel upon the waters of this state in violation of Code Section 52-7-12 or that such person had been operating or was in actual physical control of a moving vessel upon the waters of this state and was involved in a boating accident which resulted in serious injuries or fatalities and that the person had refused to submit to the test upon the request of the law enforcement officer, and the vessel being operated was a motorized vessel having ten or more horsepower or was a sailboat more than 12 feet in length, the department shall suspend the person's privilege of operating a vessel on the waters of this state for a period of one year.

(f) (1) The law enforcement officer, acting on behalf of the department, shall personally serve the notice of intention to suspend or disqualify the privilege of operating a vessel on the waters of this state of the arrested person or other person refusing such test on such person at the time of the person's refusal to submit to a test or at the time at which such a test indicates that suspension or disqualification is required under this Code section. The officer shall forward to the department the notice of intent to suspend and the report required by subsection (d) or (e) of this Code section within ten calendar days after the date of the arrest of such person. The failure of the officer to transmit the sworn report required by this Code section within ten calendar days shall not prevent the department from accepting such report and utilizing it in the suspension of an operator's privilege as provided in this Code section.

(2) If notice has not been given by the arresting officer, the department, upon receipt of the report of such officer, shall suspend the person's privilege to operate a vessel and, by regular mail, at the last known address, notify such person of such suspension. The notice shall inform the person of the grounds of suspension, the effective date of the suspension, and the right to review. The notice shall be deemed received three days after mailing.

(g) (1) A person whose operator's privilege is suspended pursuant to this Code section shall request, in writing, a hearing within ten business days from the date of personal notice or receipt of notice sent by certified mail or statutory overnight delivery, return receipt requested, or the right to said hearing shall be deemed waived. Within 30 days after receiving a written request for a hearing, the department shall hold a hearing as is provided in Chapter 13 of Title 50, the "Georgia Administrative Procedure Act." The hearing shall be recorded. For purposes of such hearing, a copy of the report required by subsection (d) or (e) of this Code section shall be made a part of the hearing record and shall create a rebuttable presumption that the vessel being operated was a motorized vessel having ten or more horsepower or was a sailboat more than 12 feet in length.

(2) The scope of the hearing shall be limited to the following issues:

(A) (i) Whether the law enforcement officer had reasonable grounds to believe the person was operating or in actual physical control of a moving vessel while under the influence of alcohol or a controlled substance and was lawfully placed under arrest for violating Code Section 52-7-12.

(ii) Whether the person was involved in a vessel accident or collision resulting in serious injury or fatality;

(B) Whether at the time of the request for the test or tests the officer informed the person of the person's implied consent rights and the consequence of submitting or refusing to submit to such test and:

(i) Whether the person refused the test; or

(ii) Whether a test or tests were administered and the results indicated an alcohol concentration of 0.08 grams or more or, for a person under the age of 21 years, an alcohol concentration of 0.02 grams or more; and

(C) Whether the test or tests were properly administered by an individual possessing a valid permit issued by the Division of Forensic Sciences of the Georgia Bureau of Investigation on an instrument approved by the Division of Forensic Sciences or a test conducted by the Division of Forensic Sciences, including whether the machine at the time of the test was operated with all its electronic and operating components prescribed by its manufacturer properly attached and in good working order, which shall be required. A copy of the operator's permit showing that the operator has been trained on the particular type of instrument used and one of the original copies of the test results or, where the test is performed by the Division of Forensic Sciences, a copy of the crime lab report shall satisfy the requirements of this subparagraph.

(3) The hearing officer shall, within five calendar days after such hearing, forward a decision to the department to rescind or sustain the suspension of the person's privilege to operate a vessel on the waters of this state. If no hearing is requested within the ten business days specified in paragraph (1) of this subsection, and the failure to request such hearing is due in whole or in part to the reasonably avoidable fault of the person, the right to a hearing shall have been waived. The request for a hearing shall not stay the suspension of the person's privilege to operate a vessel on the waters of this state; provided, however, that if the hearing is timely requested and is not held within 60 days and the delay is not due in whole or in part to the reasonably avoidable fault of the person, the suspension shall be stayed until such time as the hearing is held and the hearing officer's decision is made.

(4) In the event the person is acquitted of a violation of Code Section 52-7-12 or such charge is initially disposed of other than by a conviction or plea of nolo contendere, then the suspension shall be terminated. An accepted plea of nolo contendere shall be entered on the operator's record and shall be considered and counted as a conviction for purposes of any future violations of Code Section 52-7-12.

(h) If the suspension is sustained after such a hearing, the person whose privilege to operate a vessel on the waters of this state has been suspended under this Code section shall have a right to file for a judicial review of the department's final decision, as provided for in Chapter 13 of Title 50, the "Georgia Administrative Procedure Act"; while such appeal is pending, the order of the department shall not be stayed.

(i) Each time an approved breath-testing instrument is inspected, the inspector shall prepare a certificate which shall be signed under oath by the inspector and which shall include the following language:

"This breath-testing instrument (serial no. ) was thoroughly inspected, tested, and standardized by the undersigned on (date ) and all of its electronic and operating components prescribed by its manufacturer are properly attached and are in good working order."

When properly prepared and executed, as prescribed in this subsection, the certificate shall, notwithstanding any other provision of law, be self-authenticating, shall be admissible in any court of law, and shall satisfy the pertinent requirements of paragraph (1) of subsection (c) of Code Section 52-7-12 and subparagraph (g)(2)(C) of this Code section.



§ 52-7-12.6. Terms of suspension; return of operating privilege; operation when suspended

(a) Any operator's privilege to operate a vessel on the waters of this state required to be suspended under subsection (d) of Code Section 52-7-12.5 shall be suspended subject to the following terms and conditions:

(1) Upon the first suspension pursuant to subsection (d) of Code Section 52-7-12.5 within the previous five years, as measured from the dates of previous arrests for which a suspension was obtained to the date of the current arrest for which a suspension is obtained, the period of suspension shall be one year. Not sooner than 120 days following the effective date of suspension, the person may apply to the department for reinstatement of his or her operator's privilege. Such privilege shall be reinstated if such person submits proof of completion of a DUI Alcohol or Drug Use Risk Reduction Program certified by the Department of Driver Services and pays a restoration fee of $200.00. An operator's privilege suspended pursuant to Code Section 52-7-12.5 shall remain suspended until such person submits proof of completion of a DUI Alcohol or Drug Use Risk Reduction Program certified by the Department of Driver Services and pays a restoration fee of $200.00, unless such conviction was a recidivist conviction, in which case the restoration fee shall be $500.00;

(2) Upon the second suspension pursuant to subsection (d) of Code Section 52-7-12.5 within five years, as measured from the dates of previous arrests for which suspensions were obtained to the date of the current arrest for which a suspension is obtained, the period of suspension shall be three years. Not sooner than 18 months following the effective date of suspension, the person may apply to the department for reinstatement of his or her operator's privilege. Such privilege shall be reinstated if such person submits proof of completion of a DUI Alcohol or Drug Use Risk Reduction Program certified by the Department of Driver Services and pays a restoration fee of $200.00. An operator's privilege suspended pursuant to Code Section 52-7-12.5 shall remain suspended until such person submits proof of completion of a DUI Alcohol or Drug Use Risk Reduction Program certified by the Department of Driver Services and pays a restoration fee of $200.00;

(3) Upon the third or subsequent suspension pursuant to subsection (d) of Code Section 52-7-12.5 within five years, as measured from the dates of previous arrests for which suspensions were obtained to the date of the current arrest for which a suspension is obtained, the period of suspension shall be not less than five years and until such person submits proof of completion of a DUI Alcohol or Drug Use Risk Reduction Program certified by the Department of Driver Services and pays a restoration fee of $200.00; and

(4) Any person convicted of violating Code Section 52-7-12.2, 52-7-12.3, or 52-7-12.4 shall have his or her privilege to operate a vessel on the waters of this state suspended for three years. Such privilege shall be reinstated after the expiration of the three-year period if such person submits proof of completion of a boating education course approved by the department and pays a restoration fee of $200.00, unless such conviction was a recidivist conviction, in which case the restoration fee shall be $500.00.

(b) In all cases in which the department may return the privilege to operate a vessel on the waters of this state to an operator prior to the termination of the full period of suspension, the department may require such tests of operating skill and knowledge as it determines to be proper, and the department's discretion shall be guided by the operator's past operating record and performance and the operator's payment of a restoration fee of $200.00, unless such conviction was a recidivist conviction, in which case the restoration fee shall be $500.00.

(c) Any person who operates a vessel or personal watercraft on any of the waters of this state at a time when such person's privilege to do so has been suspended shall be guilty of a misdemeanor and shall be punished by a fine of not less than $500.00 nor more than $1,000.00; provided, however, that for a second and each subsequent conviction within a five-year period measured from the date of the previous arrest upon which a conviction was obtained to the date of the current arrest, such person shall be guilty of a misdemeanor of a high and aggravated nature and shall be punished by a fine of not less than $1,000.00 nor more than $1,500.00. The period suspension of the privilege to operate a vessel on the waters of the state of any person convicted under this subsection shall be extended for an additional six months for each such conviction.



§ 52-7-12.7. Suspension of privileges to operate a vessel upon waters of this state for violations of vessel laws

(a) Except as provided for in Code Sections 52-7-12, 52-7-12.5, and 52-7-12.6, and notwithstanding criminal proceedings that may be initiated by law, upon a determination by the department that a person has violated this chapter or any rule or regulation promulgated pursuant thereto, is in noncompliance with a citation issued by another state regarding the operation of a vessel, or is suspended by another state from operating a vessel, the department may suspend such person's privilege to operate a vessel upon the waters of this state for a period of up to two years following the determination of such violation, or if the suspension is due to noncompliance with a citation or a suspension regarding the operation of a vessel in another state, then such person's privilege to operate a vessel upon the waters of this state may remain suspended until satisfactory evidence of compliance or restoration of privileges from the other state has been received by the department as such satisfactory evidence is determined by rules and regulations of the department. Such person shall be notified of the proposed suspension personally or by a letter sent by certified mail or statutory overnight delivery at such person's last known address. The notice shall inform such person of the grounds of suspension, the effective date of the suspension, and the right to review. The notice shall be deemed received three days after mailing. The proposed suspension shall become final 30 days after issuance of notice if the proposed suspension is not appealed as provided in this Code section.

(b) Any person whose privilege is proposed for suspension shall, upon petition within 30 days of issuance of notice given as stated in subsection (a) of this Code section, have a right to a hearing before an administrative law judge appointed by the board. The hearing before the administrative law judge shall be conducted in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act," and the rules and regulations adopted by the board pursuant thereto. The decision of the administrative law judge shall constitute the final decision of the board, and any party to the hearing, including the department, shall have the right of judicial review thereof in accordance with Chapter 13 of Title 50, the "Georgia Administrative Procedure Act."

(c) Any person who operates a vessel on any of the waters of this state at a time when such person's privilege to do so has been suspended under this Code section shall be subject to the provisions of subsection (c) of Code Section 52-7-12.6.



§ 52-7-13. Boating safety zones; restrictions on use of motors and operation of houseboats on certain lakes; exceptions

(a)(1) The following are established as boating safety zones from May 1 through the following September 30:

(A) The ocean waters adjacent to Jekyll Island, which shall include all those waters for a distance of 1,000 feet from the high-water mark on Jekyll Beach from the northernmost point to the southernmost point of Jekyll Island;

(B) The ocean waters adjacent to Tybee Island Beach, which shall include all those waters for a distance of 1,000 feet from the high-water mark on Tybee Island Beach from the northernmost point to the southernmost point of Tybee Island Beach;

(C) The ocean waters adjacent to Saint Simons Island, which shall include all those waters for a distance of 1,000 feet from the high-water mark on Saint Simons Island from the northernmost point to the southernmost point of Saint Simons Island; and

(D) The ocean waters adjacent to Sea Island, which shall include all those waters for a distance of 1,000 feet from the high-water mark on Sea Island from the northernmost point to the southernmost point of Sea Island.

(2) The following are established as boating safety zones at all times of the year:

(A) The area within the marked boundary of any designated swimming area; and

(B) The area within the marked boundary upstream or downstream of any dam designated by the commissioner.

(3) The following are established as boating safety zones for the purpose of ensuring maritime and homeland security:

(A) All those waters within the Elba Island liquefied natural gas mooring slip; provided, however, that liquefied natural gas tank ships and authorized vessels actively engaged in the escort, maneuvering, or support of such ships shall be permitted in such zone;

(B) The area within 100 yards of any United States navy vessel; and

(C) The area within 100 yards of any vessel escorted to, from, or within any port of this state by a law enforcement vessel displaying applicable law enforcement agency markings, whether such escorted vessel is in motion or anchored or moored.

(b) Except for lifesaving, emergency, law enforcement, or dam operation and maintenance craft, it shall be unlawful to launch, float, or operate:

(1) Any power boat within the boundaries of those boating safety zones defined in subsection (a) of this Code section; or

(2) Any vessel within the boundaries of those boating safety zones defined in subparagraphs (a)(2)(A) and (a)(2)(B) of this Code section, provided such zones are marked in accordance with the uniform waterway marking system.

(c) With the exception of law enforcement crafts, no motor in excess of 9.9 horsepower shall be used on any vessel being operated on the Ogeechee River from the point where it crosses State Highway No. 119 to its point of origin.

(d) The operation of any vessel, specifically including a houseboat, with a marine toilet, galley, or sleeping quarters shall be prohibited on Lake Burton, Bull Sluice Lake, Goat Rock Lake, Lake Harding, Lake Jackson, North Highlands Lake, Lake Oliver, Lake Rabun, Seed Lake, Tallulah Falls Lake, Tugalo Lake, Lake Oconee, and Yonah Lake.

(e)(1) No person shall operate or use any vessel within an area designated and appropriately marked as a "hazardous area" unless each person aboard such vessel is wearing a United States Coast Guard approved personal flotation device, which device is designated as a Type I, Type II, Type III, or Type V device. Such device must be properly fastened, in good and serviceable condition, and the proper size for the person wearing the device.

(2) The provisions of this subsection shall not affect regulations promulgated by any agency of the federal government related to activities that may or may not be conducted within designated hazardous areas which are located within the jurisdiction of such agency.

(f) With the exception of law enforcement or scientific research or dam operation and maintenance craft, no motor in excess of 25 horsepower shall be used on any vessel being operated on Tugalo Lake.

(g) The operation of any of the following vessels on Lake Oconee shall be prohibited:

(1) Any motorized vessel greater than 30 feet six inches in length; provided, however, that this paragraph shall not apply to:

(A) Law enforcement, scientific research, or dam operation and maintenance craft; or

(B) A vessel not greater than 40 feet in length used for conducting group tours on behalf of the owner or operator of a REAP certified by the Department of Community Affairs under Code Section 50-8-192 if the same vessel was lawfully operated on the lake by such REAP owner or operator under former provisions of this paragraph as such existed immediately prior to May 29, 2007; in addition, such vessel may be replaced by the same REAP owner or operator but only by one vessel at a time and only if each such predecessor vessel has been retired from lawfully operating on the lake and the replacement vessel does not exceed 40 feet in length; or

(2) Any vessel equipped with any type of bypass mechanism that reduces or eliminates the effectiveness of the muffler or baffler system required by Code Section 52-7-10.

(h) The operation of any of the following vessels on Lake Burton, Seed Lake, Lake Rabun, Lake Tugalo, Tallulah Falls Lake, Lake Sinclair, and Lake Yonah shall be prohibited:

(1) Any motorized vessel greater than 30 feet six inches in length; except for:

(A) Law enforcement, scientific research, or dam operation and maintenance craft; or

(B) Any vessel that was lawfully operated on Lake Sinclair immediately prior to May 20, 2010, and was as of such date included on the tax roll of any county within which any part of such lake lies; or

(2) Any vessel equipped with any type of bypass mechanism that reduces or eliminates the effectiveness of the muffler or baffler system required by Code Section 52-7-10.

(i) The provisions of this Code section shall not apply to vessels engaged in any activity authorized under Code Section 52-7-19.



§ 52-7-14. Collisions, accidents, and casualties; salvage rights

(a) Duty to render assistance and identify vessel and self. It shall be the duty of the operator of a vessel involved in a collision, accident, or other casualty, so far as he can do so without serious danger to his own vessel, crew, and passengers, to render to other persons affected by the collision, accident, or other casualty such assistance as may be practicable and as may be necessary in order to save them from or minimize any danger caused by the collision, accident, or other casualty and also to give his name, address, and identification of his vessel in writing to any person injured and to the owner of any property damaged in the collision, accident, or other casualty.

(b) Good Samaritan clause. Any person complying with subsection (a) of this Code section who gratuitously and in good faith renders assistance at the scene of a vessel collision, accident, or other casualty without the objection of any person assisted, shall not be held liable for any civil damages as a result of the rendering of assistance or for any act of assistance in providing or arranging salvage towage, medical treatment, or other assistance if the assisting person acts as a reasonably prudent man would have acted under the same or similar circumstances.

(c) Accident reports required.

(1) All boating accidents must be reported to the department within 48 hours of the accident if:

(A) A person dies within 24 hours as a result of the accident;

(B) A person is disabled for more than 24 hours;

(C) A person requires medical treatment for injuries;

(D) A person disappears from a vessel.

(2) Reports of reportable boating accidents must be made within five days if not earlier required by paragraph (1) of this subsection.

(3) Accident reports must be on forms supplied by the department, which must be filled out in their entirety and dated and signed by the person submitting the report. Such reports shall be filed by the operator or, if no operator, by the owner of any vessel involved in the boating accident. If the operator or owner is incapable of making the report, the investigating officer shall submit the report. Reports must contain at a minimum the following information:

(A) The name, address, and telephone number of each operator of each vessel involved;

(B) The number and name of each vessel involved;

(C) The name, address, and telephone number of each owner of each vessel involved;

(D) The name of the nearest city or town, the county, the state, and the body of water on which the accident occurred;

(E) The location of the accident on the water;

(F) The time and date of the accident;

(G) Visibility, weather, and water conditions;

(H) The age, date of birth, vessel operating experience, and boat safety training of the operator making the report;

(I) The number of persons on board or towed on skis by each vessel;

(J) The name, address, and date of birth of each person fatally injured;

(K) The cause of death of each;

(L) The name and address of each owner of property, other than vessels or boats, involved;

(M) The availability and use of personal flotation devices;

(N) The type of fire extinguisher used;

(O) The nature and extent of each injury resulting from the accident;

(P) A description of all property and vessel damage within an estimated cost of repairs;

(Q) A description of any equipment failures that caused or contributed to the accident;

(R) A description of the accident;

(S) An opinion of the cause of the accident;

(T) The make, model, type, hull identification number, beam width, length, horsepower and type of motor, and hull material of the reporting operator's vessel, and the year it was built.

(4)(A) As used in this paragraph, the term "medical facility" means any licensed general or specialized hospital, institutional infirmary, public health center, or diagnostic and treatment center. The term also includes, without being limited to, any building or facility, not under the operation or control of a hospital, which is primarily devoted to the provision of surgical treatment to patients not requiring hospitalization and which is classified by the Department of Community Health as an ambulatory surgical treatment center.

(B) Any:

(i) Physician, including any doctor of medicine licensed to practice under the laws of this state;

(ii) Licensed registered nurse employed by a medical facility;

(iii) Security personnel employed by a medical facility; or

(iv) Other personnel employed by a medical facility whose employment duties involve the care and treatment of patients therein

having cause to believe that a patient has had physical injury or injuries inflicted upon him or her as a result of a reportable boating accident shall report or cause reports to be made in accordance with this paragraph.

(C) An oral report shall be made immediately by telephone or otherwise and shall be followed by a report in writing, if requested, to the person in charge of the medical facility or his or her designated delegate. The person in charge of the medical facility or his or her designated delegate shall then notify the local law enforcement agency having primary jurisdiction in the area in which the medical facility is located of the contents of the report. The report shall contain the name and address of the patient, the nature and extent of the patient's injuries, and any other information that the reporting person believes might be helpful in establishing the cause of the injuries and the identity of the perpetrator.

(D) Notwithstanding any other provision of law, copies of medical records relating to the treatment of such patient shall be furnished to the investigatory law enforcement officer of the department, or any local, state, or federal law enforcement agency upon receipt of a written request or subpoena issued by such law enforcement agency or the prosecuting attorney having jurisdiction over such accident. Such medical records shall be handled in a manner which assures the confidentiality of such records.

(E) Any person or persons participating in the making of a report or causing a report to be made to the appropriate police authority pursuant to this paragraph or participating in any judicial proceeding or any other proceeding resulting therefrom shall in so doing be immune from any civil liability that might otherwise be incurred or imposed, providing such participation pursuant to this paragraph shall be in good faith.

(d) Salvage rights. Any person who fails to salvage any vessel within 12 months after its sinking shall forfeit his ownership to the vessel and thereafter any person may salvage and claim the vessel.

(e) Official authority. Any officer empowered to enforce this article shall have the authority to stop, board, and detain any vessel involved in a reportable boating accident and to continue the detention of such vessel if necessary for evidentiary purposes for such reasonable period of time as such necessity continues.



§ 52-7-15. Furnishing information to federal officials and agencies

In accordance with any request duly made by an authorized official or agency of the United States, any information compiled or otherwise available to the department pursuant to subsection (c) of Code Section 52-7-14 shall be transmitted to such official or agency of the United States for analytical and statistical purposes.



§ 52-7-16. Towing persons on water skis, aquaplanes, surfboards or similar device

(a) No person shall operate a vessel on any of the waters of this state for towing a person or persons on water skis, aquaplane, surfboard, or any similar device unless the vessel is equipped with a wide-angle mirror mounted in such a manner as to permit the operator of the vessel to observe at all times the person or persons being towed or unless there is in such vessel a competent person, in addition to the operator, in a position to observe at all times the person or persons being towed.

(b) No person shall operate any vessel on any of the waters of this state for towing a person or persons on water skis, aquaplane, surfboard, or similar devices nor shall any person or persons engage in water skiing, aquaplaning, surfboarding, or similar activities unless such person or persons being towed are wearing a ski belt, ski jacket, or a Type I, II, or III United States Coast Guard approved personal flotation device.

(c) No person shall operate a vessel on any waters of this state towing a person or persons on water skis, aquaplane, surfboard, or similar devices nor shall any person engage in water skiing, aquaplaning, surfboarding, or similar activity at any time between the hours from sunset to sunrise.

(d) Subsections (a), (b), and (c) of this Code section do not apply to a performer engaged in a professional exhibition or a person or persons engaged in an activity authorized under Code Section 52-7-19.



§ 52-7-17. Speed and load restrictions; riding of bow or gunwale of vessel

(a) The speed of each vessel shall at all times be regulated so as to avoid danger or injury or damage or unnecessary inconvenience, directly or by the effect of the wash or wave raised by the vessel, while in the vicinity of swimming areas, docks, floating boat houses, moored boats, or boats engaged in fishing activities.

(b) No vessel shall be loaded beyond the recommended capacity.

(c) No person operating any vessel shall allow any person or persons to ride the bow or gunwale of any vessel nor shall any person or persons ride on the bow or gunwale of any vessel unless the vessel is equipped with a railing or some other retaining device on the bow or gunwale, so located that any person or persons might hold to such railing or other retaining device to avoid falling or being thrown overboard. For the purposes of this Code section, eyes or cleats shall not be considered retaining devices.

(d) No vessel shall be operated at a speed greater than is reasonable and prudent under the conditions, and such vessel's operator shall have regard for the actual and potential hazards then existing.



§ 52-7-18. Rules of the road for boat traffic

(a) All vessels operating on the coastal waters of this state shall conform to the "Steering and Sailing Rules" established by Section II, Rules 11 through 18, of the International Navigation Rules Act of 1977, as amended.

(b) All vessels operating on the inland waters of this state shall conform to the "Steering and Sailing Rules" established by Subpart II, Rules 11 through 18, of the Inland Navigation Rules Act of 1980, as amended.

(c) It shall be the duty of each operator to keep his vessel to the starboard or right side of the center of any channel, stream, or other narrow body of water; provided, however, this provision shall not give to the operator of a sailing vessel the right to hamper, in a narrow channel, the safe passage of another vessel which can navigate only inside that channel.

(d) Powered vessels approaching nonpowered vessels shall reduce their speed so that their wake shall not endanger the life or property of those occupying the nonpowered vessel.

(e) Whenever a vessel approaches a bend, point, or other blind area, it shall be the duty of the operator to:

(1) Move as far to the right or starboard as possible;

(2) Reduce speed to allow for an unexpected stop if necessary; and

(3) Sound a blast of eight to ten seconds' duration on a sounding device if such a device is carried.

(f) No person shall operate any vessel or tow a person or persons on water skis, an aquaplane, a surfboard, or any similar device on the waters of this state at a speed greater than idle speed within 100 feet of any vessel which is moored, anchored, or adrift outside normal traffic channels, or any wharf, dock, pier, piling, bridge structure or abutment, person in the water, or shoreline adjacent to a full-time or part-time residence, public park, public beach, public swimming area, marina, restaurant, or other public use area. This subsection shall not be interpreted to prohibit any person from initiating or terminating water skiing from any wharf, dock, or pier owned by such person or used by such person with the permission of the owner of said wharf, dock, or pier nor shall it be interpreted to prohibit the immediate return of a tow vessel to a downed water skier.

(g) No vessel shall run around or within 100 feet of another vessel at a speed greater than idle speed unless such vessel is overtaking or meeting such other vessel in compliance with the rules of the road for vessel traffic.

(h) No vessel shall be operated in such a manner as to ride or jump the wake of another vessel within 100 feet of such other vessel unless the vessel is overtaking or meeting such other vessel in compliance with the rules of the road for vessel traffic and, having passed or overtaken such other vessel, the operator of the passing or overtaking vessel shall not change or reverse course for the purpose of riding or jumping the wake of such other vessel within 100 feet of such other vessel.

(i) Subsections (f), (g), and (h) of this Code section shall not apply to ocean-going ships or to tugboats or other powered vessels which are assisting ocean-going ships during transit or during docking or undocking maneuvers.



§ 52-7-19. Regattas, boat races, marine parades, tournaments, and exhibitions

(a) The department may regulate the holding of regattas, boat races, marine parades, tournaments, or exhibitions which by their nature, circumstance, or location will introduce extra or unusual hazards to the safety or lives of participants or observers or will subject the water and adjoining upland resource upon which the event will be held to extra or unusual stress from pollution, litter, or overuse. The board may adopt and may from time to time amend regulations concerning the safety of vessels and persons thereon, either observers or participants, and the protection of the water and adjoining upland resources of this state. Whenever a regatta, boat race, marine parade, tournament, or exhibition is proposed to be held, the person in charge thereof shall, at least 30 days prior thereto, file an application with the department for permission to hold such regatta, race, parade, tournament, or exhibition. The application shall set forth the date, time, and location proposed for holding such regatta, race, parade, tournament, or exhibition and such other information as the department may require. It shall be unlawful to conduct such regatta, race, parade, tournament, or exhibition without authorization of the department.

(b) (1) Any person sponsoring an event requiring a permit under this Code section and which is anticipated to attract 10,000 or more participants shall provide to the department an indemnity bond issued by a surety company authorized to transact business in this state in the amount of $50,000.00 or such lesser amount as determined appropriate by the commissioner in his discretion under criteria set forth in regulations adopted by the board. The bond shall be payable to the department and conditioned upon the faithful performance of the requirements set forth in this Code section, the regulations promulgated pursuant to this Code section, and the conditions of the permit issued under this Code section.

(2) Upon the failure or refusal of the sponsor to comply with any requirement of this Code section, the regulations promulgated pursuant to this Code section, or the conditions of a permit issued under this Code section, which failure results in damage to the department or to this state, the commissioner may make demand upon the sponsor and the surety for such portion of the face amount of the bond as he determines is necessary to compensate the department or the state for all damages suffered. Upon refusal or failure of the sponsor or surety to pay over the sum demanded, he shall initiate an action at law to recover the sum.

(3) Upon recovery of the sum, the department is authorized to reimburse itself for any expenses incurred in connection with the cleanup and minimization of damage to natural resources, to expend such sum to clean up and minimize the damage, or both.

(4) Any person sponsoring an event requiring a permit under this Code section and which is anticipated to attract 10,000 or more participants and spectators shall also provide a forfeiture bond issued by a surety company authorized to transact business in this state in the amount of $50,000.00 or such lesser amount as determined appropriate by the commissioner in his discretion under criteria set forth in regulations by the board. The bond shall be payable to the department and conditioned upon the faithful performance of the requirements set forth in this Code section, the regulations promulgated pursuant to this Code section, and the conditions of the permit issued under this Code section.

(5) Upon the failure or refusal of the sponsor to comply with any requirement of this Code section, the regulations promulgated pursuant to this Code section, or the conditions of a permit issued under this Code section, the commissioner may make demand upon the sponsor and the surety for the face amount of the bond; provided, however, that the commissioner may, in his discretion and in accordance with regulations adopted by the board, make demand for an amount less than the face amount. In exercising such discretion, he may consider the seriousness and degree of the noncompliance. Upon refusal or failure of the sponsor or surety to pay over the sum demanded, he shall initiate an action at law to recover the sum.

(6) Upon recovery of the sum, it shall be paid into the state treasury.

(c) The commissioner may in the exercise of his discretion deny an application for a permit for a proposed marine event when, having considered the number of participants and spectators likely to be attracted to the event, the nature and purpose of the event, and the area in which it would be held, he determines that:

(1) The ability of the sponsor to enlist a sufficient number of authorized peace officers to enforce, during the course of the marine event, the applicable state laws and the conditions of the marine event permit issued therefor and to control properly the number of participants is inadequate under the circumstances;

(2) The conduct of the event will subject the waters upon which the event will be held or the adjoining upland resource to such extraordinary stress from pollution or damage due to overuse or create such extraordinary hazards to the safety or lives of participants or spectators that such pollution or damage or such safety hazards cannot be successfully prevented or mitigated by permit conditions; or

(3) The financial and manpower costs incurred by public agencies in the regulation of the marine event are greater than the recreational benefits likely to accrue to the general public from the conduct of the event.

(d) Any peace officer, including law enforcement personnel of the department, assigned to duty assisting in the supervision of any event permitted under this Code section may enforce any of the criminal laws of this state in connection with such assignment.

(e) This Code section shall not exempt any person from compliance with applicable federal laws or regulations.



§ 52-7-20. Operation of vessels in vicinity of regulatory markers and aids to navigation; tampering with regulatory markers and aids to navigation

(a) As used in this Code section, the term:

(1) "Aids to navigation" means buoys, beacons, or other fixed objects in the water which are used to mark obstructions to navigation or to direct navigation through safe channels.

(2) "Regulatory markers" means any anchored or fixed marker in or on the water or any sign on the shore or on a bridge over the water other than aids to navigation and shall include, but not be limited to, bathing markers, speed zone markers, information markers, danger zone markers, boat keep-out area markers, and mooring buoys.

(b) It shall be unlawful to operate a power boat, except at an idle speed, or to create a wake in the vicinity of those marinas, bridges, public access ramps, and blind points which are identified by appropriate signs and markers which conform to the system of aids to navigation prescribed by the United States Coast Guard and to the system of uniform waterway markers approved by the Advisory Panel of State Officials to the Merchant Marine Council or on any portion of the Chattahoochee River between the Morgan Falls Dam and the Georgia Highway 400 bridge which the department so marks as being so restricted.

(c) It shall be unlawful to tow a person on water skis, aquaplanes, surfboards, or any similar device or to manipulate any such device on any public waters of the state which the commissioner has designated as a hazardous area or on the Chattahoochee River between the Morgan Falls Dam and the Georgia Highway 400 bridge in any area identified by regulatory markers as a no ski area.

(d) The commissioner is authorized to regulate and restrict vessel operation and other recreational water related activities on the public waters of the state. The Department of Natural Resources is authorized to place or designate the placement of signs and markers so as to identify the areas restricted by this Code section.

(e) No city, county, or individual may attempt to regulate the public waters of this state by use of the above-mentioned signs and markers without the express written permission of the commissioner of natural resources.

(f) The operation of any vessel within prohibited areas that are marked shall be prima-facie evidence of negligent operation.

(g) It shall be unlawful for a person to operate a vessel on the waters of this state in a manner other than that prescribed or permitted by regulatory markers.

(h) No person shall moor or fasten a vessel to or willfully damage, tamper, remove, obstruct, or interfere with any aid to navigation or regulatory marker established pursuant to this Code section.



§ 52-7-21. Local regulations concerning operation, equipment, numbering, and other matters relating to vessels

(a) This article and other applicable laws of this state shall govern the operation, equipment, and numbering of vessels and all other matters relating thereto, whenever any vessel shall be operated on the waters of this state or when any activity regulated by this article shall take place thereon; but nothing in this article shall be construed to prevent the adoption of any ordinance or local law relating to operation and equipment of vessels, the provisions of which are identical to the provisions of this article, amendments thereto, or regulations issued thereunder, provided that such ordinances or local laws shall be operative only so long as and to the extent that they continue to be identical to provisions of this article, amendments thereto, or regulations issued thereunder.

(b) Any political subdivision may at any time, but only after approval by the commissioner upon a showing of necessity because of unusual or special circumstances, adopt any ordinance or local law relating to the operation and equipment of vessels on any waters within its territorial limits which is more stringent than those provided for in this article.



§ 52-7-22. Comprehensive boating educational programs; required completion; exception

(a) The department shall establish a comprehensive boating education program and may seek the cooperation of boatmen, the federal government, and other states. The department may accept moneys made available under federal safety programs and may issue boating certificates to persons who complete courses in boating education.

(b) Effective July 1, 2014, and except as otherwise provided by this chapter, anyone born on or after January 1, 1998, who operates any motorized vessel on the waters of this state shall complete a boating education course approved by the department prior to the operation of such vessel.

(c) A person shall be exempt from the provisions of subsection (b) of this Code section if he or she is:

(1) Licensed by the United States Coast Guard as a master of a vessel;

(2) Operating such vessel on a private lake or pond; or

(3) A nonresident who has in his or her possession proof that he or she has completed a National Association of State Boating Law Administrators approved boater education course or the equivalency from another state.



§ 52-7-23. Power of Board of Natural Resources to adopt rules and regulations

The Board of Natural Resources is authorized to adopt any regulations necessary for the administration and enforcement of this article, including, but not limited to, regulations setting forth the criteria for determining when an indemnity bond shall be required under Code Section 52-7-19 and the appropriate amount of the bond and when a forfeiture bond shall be required under Code Section 52-7-19, the appropriate amount of the bond, and the conditions for default thereunder. In adopting the indemnity bond regulations, the board shall include, without limitation, criteria relating to the expense of restoring the water body and its surrounding area to the state of cleanliness existing before the conduct of an event authorized under Code Section 52-7-19. In adopting the forfeiture bond regulations, the board shall include, without limitation, criteria relating to the magnitude of the event, the water body and surrounding area upon which it will be held, and the potential public safety hazard inherent in the event. The board may, by regulation, establish bond forfeiture conditions for categories of noncompliance, including, but not limited to, failure or refusal to comply with requirements to provide facilities for the convenience of participants and spectators, requirements relating to public safety, and requirements relating to damage to the water body and surrounding area upon which the event was held.



§ 52-7-24. Filing and publication of rules and regulations and amendments thereto

A copy of the regulations adopted pursuant to this article and of any amendments thereto shall be filed in the office of the department and in the office of the Secretary of State. Rules and regulations shall be published by the department in a convenient form.



§ 52-7-25. Enforcement of article

(a) Any person empowered to enforce this article and any rule or regulation adopted pursuant hereto shall have the authority to stop and board any vessel subject to this article or any such regulation for the purpose of inspection or determining compliance with this article and is empowered to issue a summons for appearance in court or before a magistrate for all violations of this article or of the rules and regulations prescribed hereunder. Vessels of law enforcement personnel shall be marked to identify them as designated enforcement vessels.

(b) An officer empowered to enforce this article shall have the power:

(1) To arrest on view for any violation relating to boating and all rules and regulations prescribed by the board under this article;

(2) To execute all warrants and search warrants for violations of the boat laws and regulations;

(3) To serve subpoenas issued for the examination, investigation, and trial of all offenses against the laws and regulations relating to boats;

(4) To board vessels in use, for purposes of examining any documents and safety equipment, and to search without warrant any vessel which is not at its regular mooring or berth when he believes that any law of this state or any rule or regulation of the Board of Natural Resources relating to boating has been violated;

(4.1) To board vessels in use or floating, whether moored or not, for purposes of examining any marine toilets, holding tanks, and documents related to them, including records of pump-out and certificates of compliance, and to search without warrant any such vessel to determine compliance with the provisions of this article related to marine toilets when the officer believes that any of said provisions of this article relating to marine toilets have been violated;

(5) To detain the vessel and arrest the operator of a suspected stolen vessel;

(6) To enter upon any land or water in the performance of his duty;

(7) To demand and secure proper assistance in case of emergency;

(8) To exercise the powers and duties of peace officers; and

(9) To investigate any boating accident which occurs on the waters of this state.

(c) Every vessel subject to this article if underway and upon being hailed by a designated law enforcement officer shall stop immediately and lay to or shall maneuver in such a way as to permit the officer to come aboard.

(d) Any person employed or elected by this state or a political subdivision thereof, whose duty it is to preserve the peace or to make arrests or to enforce the law, including, but not limited to, members of the sheriffs' departments, state patrolmen, and conservation rangers, are empowered to enforce this article. The Department of Natural Resources shall be primarily responsible for enforcement of this article and the rules and regulations issued under this chapter.

(e) It shall be unlawful for any person to resist or interfere by force, menace, threat, or in any other manner with any arrest for violation of this article. It shall also be unlawful for any person to refuse to go with any law enforcement officer of this state after an arrest has been made or to interfere with the officer in the performance of his duty.

(f) The department is authorized and empowered to identify by appropriate signs and markers those public waters in which certain activities may be prohibited or restricted.



§ 52-7-26. Penalty

(a) Except as otherwise provided in this article, any person who violates this article or any rule or regulation promulgated hereunder shall be guilty of a misdemeanor. For purposes of establishing criminal violations of the rules and regulations promulgated by the board as provided in this article, the term "rules and regulations" means those rules and regulations of the board in force and effect on January 1, 2014.

(b) Notwithstanding subsection (c) of Code Section 17-6-12, the release of a person on his or her own recognizance for violations under Code Sections 52-7-12, 52-7-12.2, 52-7-12.3, and 52-7-12.4 shall be prohibited.






Article 1A - Interstate Boating Violator Compact

§ 52-7-30. Compact enacted and entered into; provisions of compact

The Interstate Boating Violator Compact is enacted into law and entered into by the State of Georgia with any and all states legally joining therein in accordance with its terms. The compact is substantially as follows:

"INTERSTATE BOATING VIOLATOR COMPACT

ARTICLE I. TITLE

This compact shall be known as the 'Interstate Boating Violator Compact.'

ARTICLE II. DEFINITIONS

Unless the context requires otherwise, the following definitions in this article apply throughout this compact and are intended only for the implementation of this compact:

(1) "Boating activities' means activities involving the operation of vessels on public waters.

(2) "Boating authority' means the board, department, or division within a party state which is authorized by law to regulate the operation of vessels.

(3) "Boating law' means laws, regulations, ordinances, or administrative rules developed and enacted to regulate boating activities.

(4) "Boating violation' means violation of laws, regulations, ordinances, or administrative rules developed and enacted to regulate the operation of vessels.

(5) "Citation' means summons, complaint, ticket, penalty assessment, or other official document containing an order which requires the person to respond.

(6) "Collateral' means cash or other security deposited to secure an appearance for trial, in connection with the issuance of a citation.

(7) "Compact manual' means the procedures, forms, and information adopted by rule by a boating authority.

(8) "Conviction' means an adjudication of guilt or a plea of guilty or nolo contendere to the commission of an offense related to the operation of vessels which is prohibited by the law, regulation, ordinance, or administrative rule of any state, territory, or possession of the United States, including the District of Columbia and the Commonwealth of Puerto Rico; a forfeiture of bail, bond, or other security deposited to secure appearance by a person charged with having committed any such offense; or the imposition of a deferred or suspended sentence by a court, magistrate, or tribunal.

(9) "Home state' means the state, territory, or possession of the United States, including the District of Columbia and the Commonwealth of Puerto Rico, that is the primary residence of a person.

(10) "Issuing state' means a party state which issues a citation.

(11) "License' means privilege to operate, permit, registration, certificate of operation, or other public document or privilege that conveys to or allows a person to operate by law, regulation, ordinance, or administrative rule of a party state.

(12) "Officer' means individuals authorized by a party state to issue a citation for a boating violation.

(13) "Operate' means navigating or otherwise using a vessel which is not at anchor or moored, including vessels which are being paddled, are drifting, or are being powered by machinery.

(14) "Party state' means any state, territory, or possession of the United States, including the District of Columbia and the Commonwealth of Puerto Rico, which enacts legislation to become a member of the Interstate Boating Violator Compact.

(15) "Personal recognizance' means an agreement by a person made at the time of issuance of a citation that the person will comply with the conditions and options expressly stated in such citation.

(16) "Suspension' means any revocation, denial, or withdrawal of any license.

(17) "Vessel' means every description of watercraft, other than a seaplane on the water or a sailboard, used or capable of being used as a means of transportation on the water and specifically includes, but is not limited to, inflatable rafts and homemade watercraft.

ARTICLE III. FINDINGS, DECLARATION OF POLICY, AND PURPOSE

(a) Party states find that:

(1) Boating activities are managed for the benefit of all residents and visitors;

(2) The benefits of boating activities can be materially affected by the degree that a citation is answered, through appearance at a court, magistrate, or tribunal and the payment of fines, costs, and surcharges, if any;

(3) The management of boating activities contributes immeasurably to the aesthetic, recreational, and economic aspects of party states;

(4) Boating activities are valuable without regard to political boundaries. Therefore, all persons should be required to comply with boating laws of party states as a condition precedent to the privilege to operate;

(5) Violation of boating laws interferes with the management of boating activities and may endanger the safety of persons and property;

(6) The mobility of people who violate boating laws necessitates the maintenance of channels of communication among party states;

(7) In most instances, when an issuing state is a location other than a home state, a person:

(A) Must post collateral or bond;

(B) If unable to post collateral or bond, is taken into custody until the collateral or bond is posted; or

(C) Is taken directly to a court, magistrate, or tribunal for an immediate appearance;

(8) The purpose of the enforcement practices described in paragraph (7) of this subsection is to ensure that a citation is answered, through appearance at a court, magistrate, or tribunal and the payment of fines, costs, and surcharges, if any, by the person who, if permitted to continue on his or her way after receiving the citation, could return to his or her home state and disregard his or her duty under the conditions and options expressly stated in the citation;

(9) In most instances, a person receiving a citation in his or her home state is permitted to accept such situation from the officer at the scene and to immediately continue on the person's way after agreeing or being instructed to comply with the conditions and options expressly stated in the citation;

(10) The practice described in paragraph (7) of this subsection causes unnecessary inconvenience and, at times, a hardship for the person who is unable at the time to post collateral or bond, stand trial, or pay the fine and thus is compelled to remain in custody until some alternative arrangement can be made; and

(11) The enforcement practices described in paragraph (7) of this subsection consume an undue amount of law enforcement time.

(b) It is the policy of party states to:

(1) Promote adherence to boating laws and have a citation answered through a court, magistrate, or tribunal appearance and the payment of fines, costs, and surcharges, if any;

(2) Recognize that any revocation, denial, or withdrawal of any license by a party state should be treated the same in all states, territories, and possessions of the United States, including the District of Columbia and the Commonwealth of Puerto Rico;

(3) Allow violators to accept a citation, except as provided in subsection (b) of Article IV of this compact, and proceed on the violator's way without delay whether or not the violator is a resident where the citation was issued, provided that the home state of the violator is a party state;

(4) Report to the appropriate party state, as provided in the compact manual, any conviction recorded against a person whose home state was not the issuing state;

(5) Allow a home state to recognize and treat convictions recorded for its residents which occurred in a party state as if they had occurred in the home state;

(6) Extend cooperation to its fullest extent among party states for having citations which are issued in a party state answered through court, magistrate, or tribunal appearances and the payment of fines, costs, and surcharges, if any;

(7) Maximize effective use of law enforcement personnel and information; and

(8) Assist court systems in the efficient disposition of boating violations.

(c) The purposes of this compact are to:

(1) Provide a means through which party states may participate in a reciprocal program to effectuate policies enumerated in subsection (b) of this article in a uniform and orderly manner; and

(2) Provide for the fair and impartial treatment of a person issued a citation within a party state in recognition of such person's right of due process and the sovereign status of such party state.

ARTICLE IV. PROCEDURES FOR ISSUING STATE

(a) A citation shall be issued in the same manner as if the person receiving such citation was a resident of the issuing state and shall not require the person to post collateral, subject to the exceptions contained in subsection (b) of this article, if the officer receives the person's personal recognizance.

(b) Personal recognizance is acceptable if:

(1) It is not prohibited by local law or the compact manual; and

(2) The violator provides adequate proof of his or her identification to the officer.

(c) Upon conviction or failure of a person to comply with the conditions and options expressly stated in a citation, the appropriate official shall report the conviction or failure to comply to the boating authority of the party state in which the citation was issued. The report shall be made in accordance with procedures specified by the issuing state and shall contain the information specified in the compact manual as minimum requirements for effective processing by the home state.

(d) Upon receipt of the report of conviction or failure to comply as required by subsection (c) of this article, the boating authority of the issuing state shall transmit to the boating authority of the home state the information in a form and content as contained in the compact manual.

ARTICLE V. PROCEDURES FOR HOME STATE

(a) Upon receipt of a report of failure to comply with the conditions and options expressly stated in a citation from the boating authority of the issuing state, the boating authority of the home state shall notify the violator, shall initiate a suspension in accordance with the home state's suspension procedures, and shall suspend the violator's license until satisfactory evidence of compliance with the conditions and options expressly stated in such citation has been furnished by the issuing state to the boating authority of the home state. Due process safeguards shall be accorded.

(b) Upon receipt of a report of conviction from the boating authority of the issuing state, the boating authority of the home state shall enter the conviction in its records and shall treat the conviction as if it occurred in the home state for the purposes of a suspension.

(c) The boating authority of a home state shall maintain a record of actions taken and make reports to issuing states as provided in the compact manual.

ARTICLE VI. RECIPROCAL RECOGNITION OF SUSPENSION

(a) A party state shall recognize a suspension of any person by any state, territory, or possession of the United States, including the District of Columbia and the Commonwealth of Puerto Rico, as if the violation on which the suspension is based occurred in such party state and could have been the basis for suspension in such party state.

(b) Each party state shall communicate suspension information to other party states in a form and content as contained in the compact manual.

ARTICLE VII. APPLICABILITY OF OTHER LAWS

Except as expressly required by provisions of this compact, nothing in this compact shall be construed to affect the right of a party state to apply any of its boating laws to a person or circumstance or to invalidate or prevent any agreement or other cooperative arrangements between a party state and any other state, territory, or possession of the United States, including the District of Columbia and the Commonwealth of Puerto Rico, concerning boating law enforcement.

ARTICLE VIII. COMPACT ADMINISTRATOR PROCEDURES

(a) For the purpose of administering the provisions of this compact and to serve as a governing body for the resolution of all matters relating to the operation of this compact, a board of boating compact administrators is established. The board of boating compact administrators shall be composed of one representative from each party state to be known as the boating compact administrator. The boating compact administrator shall be appointed by the head of the boating authority and shall serve and be subject to removal in accordance with the laws of the state, territory, or possession of the United States, including the District of Columbia and the Commonwealth of Puerto Rico, the boating compact administrator represents. A boating compact administrator may provide for the discharge of his or her duties and the performance of his or her functions as a board member by an alternate. An alternate shall not be entitled to serve unless written notification of the alternate's identity has been given to the board of boating compact administrators.

(b) Each boating compact administrator is entitled to one vote. No action of the board of boating compact administrators is binding unless taken at a meeting at which a majority of the total number of votes on such board is cast in favor thereof. Action by the board of boating compact administrators shall be only at a meeting at which a majority of party states are represented.

(c) The board of boating compact administrators shall elect annually, from its membership, a chairperson and vice chairperson.

(d) The board of boating compact administrators shall adopt bylaws, not inconsistent with the provisions of this compact or the laws of any party state, for the conduct of its business and shall have the power to amend and rescind its bylaws.

(e) The board of boating compact administrators may accept for any of its purposes and functions under this compact all donations and grants of money, equipment, supplies, materials, and services, conditional or otherwise, from any state, territory, or possession of the United States, including the District of Columbia and the Commonwealth of Puerto Rico, the United States, or any governmental agency and may receive, utilize, and dispose of the same.

(f) The board of boating compact administrators may contract with or accept services or personnel from any governmental or intergovernmental agency, individual, firm, corporation, or private nonprofit organization or institution.

(g) The board of boating compact administrators shall formulate all necessary procedures and develop uniform forms and documents for administering the provisions of this compact. All procedures and forms adopted pursuant to the action of the board of boating compact administrators shall be contained in the compact manual.

ARTICLE IX. ENTRY INTO COMPACT AND WITHDRAWAL

(a) This compact shall become effective when it has been adopted by at least two states, territories, or possessions of the United States, including the District of Columbia and the Commonwealth of Puerto Rico.

(b) (1) Entry into the compact shall be made by resolution of ratification executed by the authorized officials of the applying state, territory, or possession of the United States, including the District of Columbia and the Commonwealth of Puerto Rico, and submitted to the chairperson of the board of boating compact administrators.

(2) The resolution shall be in a form and content as provided in the compact manual and shall include statements that in substance are as follows:

(A) The authority by which the state, territory, or possession of the United States, including the District of Columbia and the Commonwealth of Puerto Rico, is empowered to become a member of this compact;

(B) Agreement to comply with the terms and provisions of this compact; and

(C) That compact entry is with party states.

(3) The effective date of becoming a member of this compact shall be specified by the applying state, territory, or possession of the United States, including the District of Columbia and the Commonwealth of Puerto Rico, but shall not be less than 60 days after notice has been given by the chairperson of the board of boating compact administrators or by the secretary of such board to the party states that the resolution from the applying state, territory, or possession of the United States, including the District of Columbia and the Commonwealth of Puerto Rico, has been received.

(c) Party states may withdraw from this compact by official written notice to party states, but a withdrawal shall not take effect until 90 days after notice of withdrawal is given. The notice shall be directed to the boating compact administrator of each party state. No withdrawal shall affect the validity of this compact as to the party states.

ARTICLE X. AMENDMENTS TO THE COMPACT

(a) This compact may be amended from time to time. Amendments shall be presented in resolution form to the chairperson of the board of boating compact administrators and may be initiated by party states.

(b) Adoption of an amendment shall require endorsement by all party states and shall become effective after this compact has been amended by law by a party state.

ARTICLE XI. CONSTRUCTION AND SEVERABILITY

This compact shall be liberally construed so as to effectuate the purposes stated in it. The provisions of this compact are severable, and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of a party state or the United States Constitution or the applicability of this compact to any government, agency, individual, or circumstance is held invalid, the compact shall not be affected by it. If this compact is held contrary to the constitution of a party state, the compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the party state affected as to all severable matters."



§ 52-7-31. Administration of compact; reciprocal suspension when operating privileges suspended in party state; Board of Natural Resources to publish rules and regulations; creation of compact manual

(a) The commissioner of natural resources shall appoint an Interstate Boating Violator Compact administrator for this state. Such administrator shall serve at the pleasure of the commissioner.

(b) The department may suspend the operating privileges of any person to operate a vessel upon the waters of this state as provided for in Code Section 52-7-12.7 to the extent that such person's privileges to operate a vessel upon the waters of a state have been suspended when such state is a party state, as such term is defined in Code Section 52-7-30.

(c) The Board of Natural Resources shall make and publish such rules and regulations, including the creation of the compact manual, not inconsistent with law, as it deems necessary to carry out the purposes of this article.






Article 2 - Displaying of Watercraft Information

§ 52-7-40. Definitions

As used in this article, the term:

(1) "Capacity plate" means a plate attached to watercraft with information thereon as provided in this article.

(2) "Manufacturer" means a person, firm, or corporation who constructs or assembles a watercraft or alters a watercraft in such manner as to change its weight capacity.

(3) "Watercraft" means any boat, vessel, or craft, other than a seaplane, used or capable of being used as a means of transportation on water, which is less than 26 feet in length and is designed to carry two or more persons.



§ 52-7-41. Requirement as to attachment of capacity plates to vessels generally

It shall be unlawful to manufacture, sell, or offer for sale in this state any watercraft to which a capacity plate has not been attached.



§ 52-7-42. Information to be marked on capacity plate

A capacity plate shall bear the following information, permanently marked thereon in such manner as to be clearly visible and legible from the position designed or normally intended to be occupied by the operator of the watercraft when the watercraft is in operation:

(1) For all watercraft designed for or represented by the manufacturer as being suitable for use with an outboard motor:

(A) The total weight of all persons, motor, gear, and other articles which the watercraft is capable of carrying with safety under normal conditions;

(B) The recommended number of persons commensurate with the weight capacity of the watercraft and the presumed weight in pounds of each such person; but in no instance shall such presumed weight per person be less than 150 pounds;

(C) Clear notice that the information appearing on the capacity plate is applicable under normal conditions and that the weight of the outboard motor and associated equipment is considered to be part of the total weight capacity; and

(D) The maximum horsepower of the motor which the watercraft is designed or intended to accommodate.

(2) For all other watercraft to which this article applies:

(A) The total weight of all persons, gear, and other articles which the watercraft is capable of carrying with safety under normal conditions;

(B) The recommended number of persons commensurate with the weight capacity of the watercraft and the presumed weight in pounds of each such person; but in no instance shall such presumed weight per person be less than 150 pounds; and

(C) Clear notice that the information appearing on the capacity plate is applicable under normal conditions.



§ 52-7-43. Determination of maximum capacity

The information relating to maximum capacity which is required to appear on capacity plates by Code Section 52-7-42 shall be determined in accordance with such methods and formulas as shall be prescribed by rules or regulations adopted by the Board of Natural Resources. In prescribing such methods and formulas, the Board of Natural Resources shall be guided by and give due regard to the necessity for uniformity in methods and formulas lawful for use in determining small watercraft capacity in the several states and to any methods and formulas which may be recognized or recommended by the United States Coast Guard or any successor agency.



§ 52-7-44. Affixing of capacity plate by person other than vessel manufacturer; effect of such action on liability of manufacturer

Any person may affix a capacity plate to any watercraft to which this article applies and which does not have a capacity plate meeting the requirements of law affixed thereto by the manufacturer thereof in accordance with such rules and regulations as the Board of Natural Resources may prescribe. Such watercraft may thereafter be offered for sale in this state. However, no action pursuant to this Code section, or in the manner described herein, shall relieve any manufacturer from liability for failure to comply with the requirements of this article.



§ 52-7-45. Information on capacity plate as constituting a warranty; nature of warranty

The information appearing on a capacity plate shall be deemed to be a warranty:

(1) That the manufacturer or other person affixing a capacity plate as permitted by Code Section 52-7-44 has correctly and faithfully employed a method and formula for the calculation of maximum weight capacity prescribed by the Board of Natural Resources;

(2) That the information appearing on the capacity plate, with respect to maximum weight capacity and recommended number of persons, is the result of the application of such method and formula; and

(3) With respect to information concerning horsepower limitations, that such information is not a deliberate or negligent misrepresentation.



§ 52-7-46. Alternative compliance with article if affixing of capacity plate deemed impracticable or undesirable

If any watercraft which is required by this article to have a capacity plate affixed thereto is of such design or construction as to make it impracticable or undesirable to affix such plate, the manufacturer or other person having the responsibility for affixing the plate may represent such impracticability or undesirability in writing to the Department of Natural Resources. Upon determination by the Department of Natural Resources that such representation has merit and that a proper and effective substitute for the capacity plate, which will serve the same purpose, is feasible, the Department of Natural Resources may authorize such alternative compliance. Such alternative compliance shall thereafter be deemed compliance with the capacity plate requirements of this article.



§ 52-7-47. Exemption of watercraft by rules and regulations of Board of Natural Resources

The Board of Natural Resources may, by rules and regulations, exempt any watercraft from the requirements of this article which it finds to be of such unconventional design or construction that the information required on capacity plates would not assist in promoting safety or that such information is not reasonably obtainable.



§ 52-7-48. Promulgation of rules and regulations by Board of Natural Resources generally

The Board of Natural Resources is authorized to promulgate, issue, and amend rules and regulations necessary to carry out the purposes of this article.



§ 52-7-49. Exemption of watercraft manufactured for personal use

Nothing contained within this article shall be construed so as to apply to any person who shall manufacture or construct a watercraft for his own personal use and so long as such watercraft remains the property of the person who manufactured or constructed such watercraft.



§ 52-7-50. Applicability of article

This article shall apply to watercraft manufactured after January 1, 1972.



§ 52-7-51. Penalty

(a) Any person who violates this article or any rules and regulations issued hereunder shall be guilty of a misdemeanor. For purposes of establishing criminal violations of the rules and regulations promulgated by the Board of Natural Resources as provided in this article, the term "rules and regulations" means those rules and regulations of the Board of Natural Resources in force and effect on January 1, 2014.

(b) Failure to affix a proper capacity plate shall constitute a separate violation for each watercraft with respect to which such failure occurs.






Article 3 - Abandoned Vessels

§ 52-7-70. Definitions

As used in this article, the term:

(1) "Abandoned vessel" means a vessel:

(A) Which has been left by the owner or some person acting for the owner with a vessel dealer, repairman, or wrecker service for repair or for some other reason and has not been called for by such owner or other person within a period of 30 days after the time agreed upon; or within 30 days after such vessel is turned over to such dealer, repairman, or wrecker service when no time is agreed upon; or within 30 days after the completion of necessary repairs;

(B) Which is left unattended upon or in any public water or at any port in this state without the consent of the agency having jurisdiction or docked at any private property without the consent of the owner of such property for a period of at least five days and when it reasonably appears to a law enforcement officer that the individual who left such vessel unattended does not intend to return and remove such vessel;

(C) Which has been lawfully towed onto the property of another at the request of a law enforcement officer and left there for a period of not less than 30 days without anyone's having made claim thereto;

(D) Which has been lawfully towed onto the property of another at the request of a property owner on whose property the vessel was abandoned and left there for a period of not less than 30 days without the owner's having made claim thereto; or

(E) Which has been left unattended on private property for a period of not less than 30 days without anyone's having made claim thereto.

(2) "Owner" means the owner, lessor, lessee, security interest holders, and all lienholders as shown on the records of the Department of Natural Resources.

(3) "Vessel" means every description of watercraft, other than a seaplane on the water, used or capable of being used as a means of transportation on water and specifically includes, but is not limited to, inflatable rafts.



§ 52-7-71. Removal and storage of vessels; procedure

(a) Any person who removes a vessel from public property or public water at the request of a law enforcement officer or stores such vessel shall, if the owner of the vessel is unknown, seek the identity of and address of the last known registered owner of such vessel from the law enforcement officer requesting removal of such vessel or such officer's agency within 72 hours of removal.

(b) Any person who removes a vessel from private property or private waters at the request of the property owner or stores such vessel shall, if the owner of the vessel is unknown, notify in writing a local law enforcement agency of the location of the vessel, the vessel certificate of number, and the hull identification number, model, year, and make of the vessel, if known or if readily ascertainable, within 72 hours of the removal of such vessel and shall seek from the local law enforcement agency the identity and address of the last known registered owner of such vessel and any information indicating that such vessel is a stolen vessel.

(c) If any vessel removed under conditions set forth in subsection (a) or (b) of this Code section is determined to be a stolen vessel, the local law enforcement officer or agency shall notify the Georgia Crime Information Center and the owner, if known, of the location of such vessel within 72 hours after receiving notice that such vessel is a stolen vessel.

(d) If any vessel removed under conditions set forth in subsection (a) or (b) of this Code section is determined not to be a stolen vessel or is not a vessel being repaired by a repair facility or is not being stored by an insurance company providing insurance to cover damages to the vessel, the person removing or storing such vessel shall, within seven calendar days of the day such vessel was removed, notify the owner, if known, by certified or registered mail or statutory overnight delivery of the location of such vessel, the fees connected with removal and storage of such vessel, and the fact that such vessel will be deemed abandoned under this article unless the owner redeems such vessel within 30 days of the date such vessel was removed.

(e) If the person identified as the owner fails to redeem such vessel as described in subsection (d) of this Code section, or if a vessel being repaired by a repair facility or being stored by an insurance company providing insurance to cover damages to the vessel becomes abandoned, the person removing or storing such vessel shall, within seven calendar days of the day such vessel became an abandoned vessel, give notice in writing, by sworn statement, to the Department of Natural Resources and the Georgia Bureau of Investigation, stating the vessel certificate of number, the hull identification number, the fact that such vessel is an abandoned vessel, the model, year, and make of the vessel, if known or if readily ascertainable, the date the vessel became an abandoned vessel, the date the vessel was removed, and the present location of such vessel and requesting the name and address of all owners, lessors, lessees, security interest holders, and lienholders of such vessel. If a person removing or storing the vessel has knowledge of facts which reasonably indicate that the vessel is registered or titled in a certain other state, such person shall check the vessel records of that other state in the attempt to ascertain the identity of the owner of the vessel.

(e.1) (1) (A) Upon notice to the Department of Natural Resources as described in subsection (e) of this Code section, then the commissioner may revoke, suspend, deny, or refuse to renew any vessel certificate of number or commercial fishing boat license required by this title or Title 27 which is held by or has been applied for by the person, until all fees connected with removal and storage of the vessel have been paid and any lien acquired under Code Section 52-7-73 for such fees has been satisfied. The person shall be notified of the proposed order for revocation, suspension, denial, or nonrenewal personally or by a letter sent by certified mail or statutory overnight delivery to the name and address indicated on the application for the certificate of number or license, or both. The proposed order for revocation, suspension, denial, or nonrenewal shall become final 30 days after issuance if not appealed as provided in this paragraph.

(B) Any person whose vessel certificate of number or commercial fishing boat license is proposed for revocation, suspension, denial, or nonrenewal under this paragraph shall have the right to enter an appeal in the superior court of the county of his or her residence or in the Superior Court of Fulton County. Such appeal shall name the commissioner as defendant and must be filed within 30 days from the date the notice of the proposed order was sent. The person filing the appeal shall neither be required to post any bond nor to pay the costs in advance. If the person so desires, the appeal may be heard by the judge at term or in chambers or by a jury at the first term. The hearing on the appeal shall be de novo, but no appeal shall act as a supersedeas of any orders or acts of the department.

(2) (A) Upon notice to the Department of Natural Resources as described in subsection (e) of this Code section and delivery of a copy of such notice to the state revenue commissioner, then the state revenue commissioner may revoke, suspend, deny, or refuse to renew any motor vehicle registration required by Title 40 which is held by or has been applied for by the person, until all fees connected with removal and storage of the vessel have been paid and any lien acquired under Code Section 52-7-73 for such fees has been satisfied. The person shall be notified of the proposed order for revocation, suspension, denial, or nonrenewal personally or by a letter sent by certified mail or statutory overnight delivery to the name and address indicated on the application for the registration. The proposed order for revocation, suspension, denial, or nonrenewal shall become final 30 days after issuance if not appealed as provided in this paragraph.

(B) Any person whose motor vehicle registration is proposed for revocation, suspension, denial, or nonrenewal under this paragraph shall have the right to enter an appeal in the superior court of the county of his or her residence or in the Superior Court of Fulton County. Such appeal shall name the state revenue commissioner as defendant and must be filed within 30 days from the date the notice of the proposed order was sent. The person filing the appeal shall neither be required to post any bond nor to pay the costs in advance. If the person so desires, the appeal may be heard by the judge at term or in chambers or by a jury at the first term. The hearing on the appeal shall be de novo, but no appeal shall act as a supersedeas of any orders or acts of the department.

(f) Upon ascertaining the owner of such vessel, the person removing or storing such vessel shall, within five calendar days, by certified or registered mail or statutory overnight delivery, notify the owner, lessors, lessees, security interest holders, and lienholders of the vessel of the location of such vessel and of the fact that such vessel is deemed abandoned and shall be disposed of if not redeemed.

(g) If the identity of the owner of such vessel cannot be ascertained, the person removing or storing such vessel shall place an advertisement in a newspaper of general circulation in the county where such vessel was obtained or, if there is no newspaper in such county, shall post such advertisement at the county courthouse in such place where other public notices are posted. Such advertisement shall run in the newspaper once a week for two consecutive weeks or shall remain posted at the courthouse for two consecutive weeks. The advertisement shall contain a complete description of the vessel, its certificate of number and hull identification number, the location from where such vessel was initially removed, the present location of such vessel, and the fact that such vessel is deemed abandoned and shall be disposed of if not redeemed.

(h) Information forwarded to the Georgia Bureau of Investigation as required by this Code section shall be placed by the bureau on the National Crime Information Center Network.

(i) Any person storing a vessel under the provisions of this Code section shall notify the Department of Natural Resources and the Georgia Bureau of Investigation if the vessel is recovered, is claimed by the owner, is determined to be stolen, or is for any reason no longer an abandoned vessel. Such notice shall be provided within seven calendar days of such event.

(j) If vessel information on the abandoned vessel is not in the files of the Department of Natural Resources, the department may require such other information or confirmation as it determines is necessary or appropriate to determine the identity of the vessel.

(k) Any person who does not provide the notice and information required by this Code section shall not be entitled to any storage fees.

(l) Any person who knowingly provides false or misleading information when providing any notice or information as required by this Code section shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished as for a misdemeanor.



§ 52-7-72. Authority of peace officer to cause removal of unattended vessels; notifications; duties

(a) Any peace officer who finds a vessel which has been left unattended in or upon any public waters or other public property for a period of at least five days, if such peace officer reasonably believes that the person who left such vessel unattended does not intend to return and remove such vessel, shall notify the Department of Natural Resources of such finding in accordance with subsection (d) of this Code section and may cause such vessel to be removed to a garage or other place of safety.

(b) Any peace officer who finds a vessel which has been left unattended in or upon any public waters or other public property, when such vessel poses a threat to public health or safety, shall notify the Department of Natural Resources of such finding in accordance with subsection (d) of this Code section and may immediately cause such vessel to be removed to a garage or other place of safety.

(c) Any peace officer who, under the provisions of this Code section, causes any vessel to be removed to a garage or other place of safety shall be liable for gross negligence only.

(d) (1) Any peace officer who finds a vessel under such conditions as described in subsection (a) or (b) of this Code section shall within 72 hours from the time of such finding:

(A) Notify the Department of Natural Resources and the Georgia Crime Information Center of the description of the vessel, whether the vessel has been removed or not, and, if removed, the location to which such vessel has been removed; and

(B) If available on the Georgia Crime Information Center Network, determine the name and address of the last known registered owner of such vessel.

If vessel information is not in the files of the Department of Natural Resources, the department may require such other information or confirmation as it determines is necessary or appropriate to determine the identity of the vessel.

(2) If any such vessel is determined to be a stolen vessel, the local law enforcement officer or agency shall notify the Georgia Crime Information Center and the owner, if known, of the location of such vessel within 72 hours after receiving notice that such vessel is a stolen vessel.

(3) If the vessel is removed and the name and address of the last known registered owner of the vessel is obtained from the Georgia Crime Information Center, the peace officer who causes the vessel to be removed shall, within three calendar days of removal, make available to the person removing such vessel the name and address of the last known registered owner of such vessel. If such information is not available, the peace officer shall, within three calendar days of removal, notify the person removing or storing such vessel of such fact.



§ 52-7-72.1. Penalty for failing to remove unattended vessel

(a) (1) If any vessel for which the Department of Natural Resources and the Georgia Crime Information Center have received notice pursuant to subsection (d) of Code Section 52-7-72 has not been removed and is determined not to be a stolen vessel, the commissioner may proceed to take action against the owner as provided by this Code section.

(2) If any vessel for which the Department of Natural Resources and the Georgia Crime Information Center have received notice pursuant to subsection (d) of Code Section 52-7-72 has been removed, the provisions of this Code section shall not apply and the provisions of Code Section 52-7-71 shall apply instead.

(b) (1) (A) Upon notice to the Department of Natural Resources as described in subsection (d) of Code Section 52-7-72, then the commissioner may revoke, suspend, deny, or refuse to renew any vessel certificate of number or commercial fishing boat license required by this title or Title 27 which is held by or has been applied for by a person who owns the vessel, until the owner restores and resumes operation of the vessel or removes it from public waters or public property. The person shall be notified of the proposed order for revocation, suspension, denial, or nonrenewal personally or by a letter sent by certified mail or statutory overnight delivery to the name and address indicated on the application for the certificate of number or license, or both. The proposed order for revocation, suspension, denial, or nonrenewal shall become final 30 days after issuance if not appealed as provided in this paragraph.

(B) Any person whose vessel certificate of number or commercial fishing boat license is proposed for revocation, suspension, denial, or nonrenewal under this paragraph shall have the right to enter an appeal in the superior court of the county of his or her residence or in the Superior Court of Fulton County. Such appeal shall name the commissioner as defendant and must be filed within 30 days from the date the notice of the proposed order was sent. The person filing the appeal shall neither be required to post any bond nor to pay the costs in advance. If the person so desires, the appeal may be heard by the judge at term or in chambers or by a jury at the first term. The hearing on the appeal shall be de novo, but no appeal shall act as a supersedeas of any orders or acts of the department.

(2) (A) Upon notice to the Department of Natural Resources as described in subsection (d) of Code Section 52-7-72 and delivery of a copy of such notice to the state revenue commissioner, then the state revenue commissioner may revoke, suspend, deny, or refuse to renew any motor vehicle registration required by Title 40 which is held by or has been applied for by a person who owns the vessel, until the owner restores and resumes operation of the vessel or removes it from public waters or public property. The person shall be notified of the proposed order for revocation, suspension, denial, or nonrenewal personally or by a letter sent by certified mail or statutory overnight delivery to the name and address indicated on the application for the registration. The proposed order for revocation, suspension, denial, or nonrenewal shall become final 30 days after issuance if not appealed as provided in this paragraph.

(B) Any person whose motor vehicle registration is proposed for revocation, suspension, denial, or nonrenewal under this paragraph shall have the right to enter an appeal in the superior court of the county of his or her residence or in the Superior Court of Fulton County. Such appeal shall name the state revenue commissioner as defendant and must be filed within 30 days from the date the notice of the proposed order was sent. The person filing the appeal shall neither be required to post any bond nor to pay the costs in advance. If the person so desires, the appeal may be heard by the judge at term or in chambers or by a jury at the first term. The hearing on the appeal shall be de novo, but no appeal shall act as a supersedeas of any orders or acts of the department.



§ 52-7-73. Lien on vessel; foreclosure in courts competent to hear civil cases

(a) Any person who removes or stores any vessel which is or becomes an abandoned vessel shall have a lien on such vessel for the reasonable fees connected with such removal or storage plus the cost of any advertisement. Prior to acquiring such lien, the person must have complied with the requirements of Code Section 52-7-71.

(b) The lien acquired under subsection (a) of this Code section may be foreclosed in any court which is competent to hear civil cases, including, but not limited to, magistrate courts. Liens shall be foreclosed in magistrate courts only when the amount of the lien does not exceed the jurisdictional limits established by law for such courts.



§ 52-7-74. Procedure for foreclosure

All liens acquired under Code Section 52-7-73 shall be foreclosed as follows:

(1) Any proceeding to foreclose a lien on an abandoned vessel must be instituted within one year from the time the lien is recorded or is asserted by retention;

(2) The person desiring to foreclose a lien on an abandoned vessel shall, by certified or registered mail or statutory overnight delivery, make a demand upon the owner for the payment of the reasonable fees for removal and storage plus the costs of any advertisement. Such written demand shall include an itemized statement of all charges. No such written demand shall be required if the identity of the owner cannot be ascertained and the notice requirements of subsection (g) of Code Section 52-7-71 have been complied with;

(3)(A) If, within ten days of delivery to the appropriate address of the written demand required by paragraph (2) of this Code section, the owner of the abandoned vessel fails to respond to such demand or refuses to pay, or if the owner of the abandoned vessel cannot be ascertained, the person removing or storing the abandoned vessel may foreclose such lien. The person asserting such lien may move to foreclose by making an affidavit to a court of competent jurisdiction showing all facts necessary to constitute such lien and the amount claimed to be due. Such affidavit shall aver that the notice requirements of Code Section 52-7-71 have been complied with, and such affidavit shall also aver that a demand for payment has been made and refused or that the identity of the owner cannot be ascertained. The person foreclosing shall verify the statement by oath or affirmation and shall affix his signature thereto.

(B) Regardless of the court in which the affidavit required by this paragraph is filed, the fee for filing such affidavit shall be $5.00 per vessel upon which a lien is asserted;

(4)(A) Upon such affidavit's being filed, the lien claimant shall give the clerk or judge of the court the address, if known, of the owner, lessor, lessee, security interest holders, and lienholders of the abandoned vessel. The clerk or judge of the court shall serve notice upon such owner, lessor, lessee, security interest holders, and lienholders of the abandoned vessel of a right to a hearing to determine if reasonable cause exists to believe that a valid debt exists; that such hearing must be petitioned for within ten days after receipt of such notice; and that, if no petition for such hearing is filed within the time allowed, the lien will conclusively be deemed a valid one and foreclosure thereof allowed.

(B) Any notice required by this paragraph shall be by certified mail or statutory overnight delivery or, if the owner, lessor, lessee, security interest holder, or lienholder is unknown, by posting such notice at the county courthouse in such place where other public notices are posted;

(5) If a petition for a probable cause hearing is filed within the time allowed, the court shall set such a hearing within ten days of filing of the petition. If, at the hearing, the court determines that reasonable cause exists to believe that a valid debt exists, then the person asserting the lien shall retain possession of the vessel or the court shall obtain possession of the vessel, as ordered by the court. The owner-debtor may obtain possession of the vessel by giving bond and security in the amount determined to be probably due and costs of the action;

(6) Within five days of the probable cause hearing, a party defendant must petition the court for a full hearing on the validity of the debt if a further determination of the validity of the debt is desired. If no such petition is filed, the lien for the amount determined reasonably due shall conclusively be deemed a valid one and foreclosure thereof allowed. If such a petition is filed, the court shall set a full hearing thereon within 15 days of the filing of the petition. Upon the filing of such petition by a party defendant, neither the prosecuting lienholder nor the court may sell the vessel, although possession of the vessel may be retained;

(7) If, after a full hearing, the court finds that a valid debt exists, then the court shall authorize foreclosure upon and sale of the vessel subject to the lien to satisfy the debt if such debt is not otherwise immediately paid;

(8) If the court finds the actions of the person asserting the lien in retaining possession of the vessel were not taken in good faith, then the court, in its discretion, may award damages to the owner, any party which has been deprived of the rightful use of the vessel, or the lessee due to the deprivation of the use of the vessel; and

(9) If no petition for a hearing is filed, or if, after a full hearing, the court determines that a valid debt exists, the court shall issue an order authorizing the sale of such vessel. However, the holder of a security interest in or a lien on the vessel, other than the holder of a lien created by Code Section 52-7-73, shall have the right, in the order of priority of such security interest or lien, to pay the debt and court costs. If the holder of a security interest or lien does so pay the debt and court costs, such person shall have the right to possession of the vessel, and that person's security interest in or lien on such vessel shall be increased by the amount so paid. A court order shall be issued to this effect, and in this instance there shall not be a sale of the vessel.



§ 52-7-75. Public sale of vessel; disposition of excess proceeds

(a) (1) As used in this subsection, the term "public sale" means a sale:

(A) Held at a place reasonably available to persons who might desire to attend and submit bids;

(B) At which those attending shall be given the opportunity to bid on a competitive basis;

(C) At which the sale, if made, shall be made to the highest and best bidder; and

(D) Except as otherwise provided in Title 11 for advertising or dispensing with the advertising of public sales, of which notice is given by advertisement once a week for two weeks in the newspaper in which the sheriff's advertisements are published in the county where the sale is to be held, and which notice shall state the day and hour, between 9:00 A.M. and 5:00 P.M., and the place of sale and shall briefly identify the goods to be sold.

(2) Upon order of the court, the person holding the lien on the abandoned vessel shall be authorized to sell such vessel at public sale.

(b) After satisfaction of the lien, the person selling such vessel shall turn the remaining proceeds of such sale, if any, over to the clerk of the court.



§ 52-7-76. Issuance of certificate of title

The purchaser at a sale as authorized in this article shall receive a certified copy of the court order authorizing such sale. Any such purchaser may obtain a certificate of title to such vessel by filing the required application, paying the required fees, and filing a certified copy of the order of the court with the Department of Natural Resources. The Department of Natural Resources shall then issue a certificate of title, which shall be free and clear of all liens and encumbrances.



§ 52-7-77. Payment of balance remaining after satisfaction of liens, security interests, and debts

The clerk of the court shall retain the remaining balance of the proceeds of a sale conducted under Code Section 52-7-75, after satisfaction of liens, security interests, and debts, for a period of 12 months; and, if no claim has been filed against such proceeds by the owner of the abandoned vessel or any interested party, then he shall pay such remaining balance as follows:

(1) If the abandoned vessel came into the possession of the person creating the lien other than at the request of a peace officer, the proceeds of the sale shall be divided equally and paid into the general fund of the county in which the sale was made and into the general fund of the municipality, if any, in which the sale was made;

(2) If the abandoned vessel came into the possession of the person creating the lien at the request of a police officer of a municipality, the proceeds of the sale shall be paid into the general fund of the municipality;

(3) If the abandoned vessel came into the possession of the person creating the lien at the request of a county sheriff, deputy sheriff, or county police officer, the proceeds of the sale shall be paid into the general fund of the county in which the sale was made; or

(4) If the abandoned vessel came into the possession of the person creating the lien at the request of a member of the Georgia State Patrol or other employee of the State of Georgia, the proceeds of the sale shall be paid into the general fund of the county in which the sale was made.









Chapter 8 - Discharge of Substances Dangerous to Navigation or Property

§ 52-8-1. Throwing stone, gravel, or other ballast into navigable waters

Any master of a vessel or watercraft who shall throw or permit to be thrown any stone, gravel, or other ballast from on board the vessel or watercraft into any of the waters of any bay or harbor of this state or within three miles of the outside bar of any such bay or harbor shall forfeit a sum not less than $500.00 nor more than $2,000.00 for each such offense. One-half of the forfeiture shall be paid to the person who first gives information of the offense to the Board of Pilotage Commissioners and the other half shall be paid to the use of the commissioners of the harbors, respectively, for improvement of navigation. In addition, any such master may be punished by imprisonment for not over three months, in the discretion of the court.



§ 52-8-2. Duty of pilots to report unlawful discharge of stone, gravel, or other ballast into bays and harbors

Every pilot having knowledge of the discharge of any stone, gravel, or other ballast in any bay or harbor of this state, or within three miles of the outside bar of any such bay or harbor, as specified in Code Section 52-8-1, must give information thereof to the Board of Pilotage Commissioners as soon as practicable; and, upon his failure to do so, such pilot shall be deprived of his license and shall be forever disqualified for the office of pilot.



§ 52-8-3. Recovery of forfeiture; attachment and replevy of vessels

Upon receipt by the Board of Pilotage Commissioners of satisfactory evidence of the offense specified in Code Section 52-8-1, it shall be the duty of the board to proceed to recover the forfeiture provided for in that Code section by process of attachment in the name of the state, which may be issued as other attachments on the oath of the informer or of one of the commissioners and may be levied on the vessel from which the offense was committed. The vessel may be replevied by the master, owner, or consignee by giving bond, payable to the state, in double the amount of the penalty, with the condition to have the vessel forthcoming to satisfy such judgment as may be rendered in the action.



§ 52-8-4. Power of municipalities to prohibit throwing or depositing of substances which might lessen depth of navigable waters

The corporate authorities of any municipality in this state are authorized, within their respective jurisdictions, to prohibit, under proper penalties, the throwing or depositing in navigable waters of any substance of any nature or kind which might in any degree lessen the depth of navigable water within the jurisdictional limits of such municipalities.



§ 52-8-5. Power of municipalities to prohibit throwing or depositing of substances dangerous to navigation or injurious to vessels

The corporate authorities of any municipality in this state are authorized, within their respective jurisdictions, to prohibit under proper penalties the throwing or depositing in navigable waters, of any substance which they might consider dangerous to navigation or injurious to vessels or to property abutting upon such navigable waters; and the master of any vessel from which any forbidden substance is thrown or deposited in violation of any ordinance promulgated under this Code section shall be guilty of a misdemeanor.






Chapter 9 - River and Harbor Development

§ 52-9-1. Projects for improving navigation channels

The General Assembly recognizes the need for maintaining navigation inlets, harbors, and rivers to promote commercial and recreational uses of our coastal waters and their resources. The General Assembly further recognizes that dredging activities to deepen or maintain navigation channels within tidal inlets, as well as the entrances to harbors and rivers, often alter the natural drift of sand resources within the littoral zone. This alteration can be exacerbated when the sand resources are deposited in designated upland or offshore disposal areas instead of being returned to the natural river-sand transport-beach system. This alteration can adversely impact natural resources, recreation, tourism, and associated coastal economies. Moreover, the General Assembly believes in the duties of government to protect life and property. Therefore, it is the policy of this state that there shall be no net loss of sand from the state's coastal barrier beaches resulting from dredging activities to deepen or maintain navigation channels within tidal inlets, as well as the entrances to harbors and rivers.



§ 52-9-2. Disposal of sand and sediment originating from water navigation related projects

(a) With regard to all sand that is suitable for beach replenishment originating from the dredging of navigation channels within tidal inlets, as well as the entrances to harbors and rivers:

(1) Such sand shall be used to replenish the adjacent coastal beaches, if feasible, either by deposition of sand into the nearshore littoral zone or direct placement on affected beaches;

(2) If such sand is placed elsewhere, then a quality and quantity of sand from an alternate location necessary to mitigate any adverse effects caused by the dredging shall be used to replenish affected coastal beaches; provided, however, that this paragraph shall apply only where beach replenishment is necessary to mitigate effects from the dredging and dredged material removal from the natural river-sand transport-beach system of a specific project and beach replenishment from another source is the least costly environmentally sound mitigation option;

(3) The disposition of sand shall be completed in cooperation with and, when required by applicable state or federal law, with the approval of the local governing authority and the Department of Natural Resources according to the requirements of Part 2 of Article 4 of Chapter 5 of Title 12, the "Shore Protection Act"; and

(4) All such activities shall provide protection to coastal marshlands as defined in paragraph (3) of Code Section 12-5-282 and to nesting sea turtles and hatchlings and their habitats.

(b) The Department of Natural Resources and the party undertaking the dredging shall coordinate to determine the option under subsection (a) of this Code section for beach replenishment that is most beneficial to the adjacent or affected coastal beaches, including, where applicable, identifying an alternate source of sand for purposes of paragraph (2) of subsection (a) of this Code section, after taking into consideration environmental impacts and any limitation of applicable state and federal law.






Chapter 10 - Foreign Trade Zones

§ 52-10-1. "Public corporation" defined

As used in this chapter, "public corporation" means the State of Georgia or any political subdivision thereof, any public agency of this state or of any political subdivision thereof, or any public board, bureau, commission, or authority created by the General Assembly.



§ 52-10-2. Application by public corporation to establish and operate foreign trade zone

Any public corporation of the State of Georgia, as that term is defined in Code Section 52-10-1, is authorized to make application for the privilege of establishing, operating, and maintaining a foreign trade zone in accordance with an act of Congress approved June 18, 1934, entitled "An Act to provide for the establishment, operation, and maintenance of foreign trade zones in ports of entry of the United States, to expedite and encourage foreign commerce, and for other purposes."



§ 52-10-3. Application by private corporation to establish and operate foreign trade zone

Any private corporation hereafter organized under the laws of this state for the purpose of establishing, operating, and maintaining a foreign trade zone in accordance with the act of Congress referred to in Code Section 52-10-2 is authorized to make application for the privilege of establishing, operating, and maintaining a foreign trade zone in accordance with the said act of Congress.



§ 52-10-4. Authority to establish and operate foreign trade zone; conditions and restrictions of act of Congress

Any public or private corporation authorized by this chapter to make application for the privilege of establishing, operating, and maintaining a foreign trade zone, whose application is granted pursuant to the terms of the act of Congress referred to in Code Section 52-10-2, is authorized to establish such foreign trade zone and to operate and maintain it, subject to the conditions and restrictions of said act of Congress and any amendments thereto and under such rules and regulations and for the period of time that may be prescribed by the board established by such act of Congress to carry out the provisions of such act.









Title 53 - Wills, Trusts, and Administration of Estates

Chapter 1 - General Provisions

Article 1 - In General

§ 53-1-1. Short title; effective date of provisions

(a) This chapter and Chapters 2 through 11 of this title, as such chapters were enacted by an Act approved April 2, 1996 (Ga. L. 1996, p. 504), and as amended by an Act approved April 29, 1997 (Ga. L. 1997, p. 1352), and as such chapters may be amended in the future, shall be known and may be cited as the "Revised Probate Code of 1998."

(b) Except as otherwise provided by law, the provisions contained in this chapter and Chapters 2 through 11 of this title shall be effective on January 1, 1998; provided, however, that no vested rights of title, year's support, succession, or inheritance shall be impaired.



§ 53-1-2. Definitions

As used in this chapter and Chapters 2 through 11 of this title, the term:

(1) "Administrator" means any person appointed and qualified to administer an intestate estate, including an intestate estate already partially administered by an administrator and from any cause unrepresented.

(2) "Administrator with the will annexed" means any person, other than an executor, appointed and qualified to administer a testate estate, including a testate estate already partially administered and from any cause unrepresented.

(3) "Beneficiary" means a person, including a trust, who is designated in a will to take an interest in real or personal property.

(4) "Codicil" means an amendment to or republication of a will.

(5) "County administrator" means any individual or individuals appointed by the probate court of the county and qualified to represent an estate that is unrepresented and unlikely to be represented.

(6) "Descendants" means the lineal descendants of an individual including those individuals who are treated as lineal descendants by virtue of adoption.

(7) "Executor" means any person nominated in a will who has qualified to administer a testate estate, including a person nominated as alternative or successor executor.

(8) "Guardian" means the guardian ad litem or representative described in Code Section 53-11-2 who represents one or more parties to a probate court proceeding who are not sui juris, are unborn, or are unknown.

(9) "Heirs" means those one or more individuals who survive the decedent and are determined under the rules of inheritance to take the property of the decedent that is not disposed of by will.

(10) "Nominated executor" means any person nominated in the will to serve as executor who has not yet qualified to serve as executor.

(11) "Person" means an individual, corporation, partnership, association, joint-stock company, business trust, unincorporated organization, limited liability company, or two or more persons having a joint or common interest, including an individual or a business entity acting as a personal representative or in any other fiduciary capacity.

(12) "Personal representative" means any administrator, administrator with the will annexed, county administrator, or executor.

(13) "Qualified" means that a personal representative has taken the oath, posted any required bond, and been issued letters of administration or letters testamentary, as provided in this title.

(14) "Sui juris" means an individual is age 18 or over and not suffering from any legal disability.

(15) "Temporary administrator" means any person granted temporary letters of administration upon an unrepresented estate.

(16) "Testamentary gift" means the interest in real or personal property which a beneficiary is designated to take in a will.

(17) "Will" means the legal declaration of an individual's testamentary intention regarding that individual's property or other matters. Will includes the will and all codicils to the will.



§ 53-1-3. Dower and tenancy by curtesy

There is no right of dower or tenancy by curtesy in this state.



§ 53-1-4. Effect on support obligation of use of income from estate or trust for support

Whenever income from an estate or trust is available for the benefit of an individual whose support is the legal obligation of another and the income is actually used for such individual's support, the legal obligation of the other to support the individual is reduced to the extent the income is actually used for such individual's support.



§ 53-1-5. Right of individual who feloniously and intentionally kills or conspires to kill to inherit

(a) An individual who feloniously and intentionally kills or conspires to kill or procures the killing of another individual forfeits the right to take an interest from the decedent's estate and to serve as a personal representative or trustee of the decedent's estate or any trust created by the decedent. For purposes of this Code section, the killing or conspiring to kill or procuring another to kill is felonious and intentional if the killing would constitute murder or felony murder or voluntary manslaughter under the laws of this state.

(b) An individual who forfeits the right to take an interest from a decedent's estate by virtue of this Code section forfeits the right to take any interest such individual would otherwise take at the decedent's death by intestacy, year's support, will, deed, power of appointment, or by any other conveyance duly executed during life by the decedent and is treated as having predeceased the decedent for purposes of determining the distribution of the decedent's property and of appointing personal representatives or trustees.

(c) This Code section shall have no effect on the rights of the descendants of the individual who forfeits the right to take from the decedent's estate; provided, however, that if the descendants are taking by intestacy in place of the individual who forfeits, the descendants may take only that share of the decedent's estate to which the individual who forfeits would have been entitled. The provisions of Code Section 53-4-64 shall not apply with respect to the descendants of the individual who forfeits the right to take from the decedent's estate unless those descendants are also descendants of the decedent.

(d) A final judgment of conviction or a guilty plea for murder, felony murder, or voluntary manslaughter is conclusive in civil proceedings under this Code section. In the absence of such a conviction or plea, the felonious and intentional killing must be established by clear and convincing evidence.



§ 53-1-6. Payment to surviving spouse of state or federal income tax overpayments

(a) In any case in which the United States Department of the Treasury or the Department of Revenue of this state determines that there exists an overpayment of federal or state income tax and the person in whose favor the overpayment is determined to exist is deceased at the time the overpayment is to be refunded, the amount of the overpayment, if not in excess of $2,500.00, shall be the sole and separate property of the decedent's surviving spouse, if any, irrespective of whether the decedent had filed a joint or separate income tax return.

(b) The refund of the overpayment directly to the surviving spouse as provided in subsection (a) of this Code section shall operate as a complete acquittal and discharge to the payor, whether the United States or this state, of liability from any action, claim, or demand of whatever nature by any heir, beneficiary, creditor of the decedent, or other person.

(c) Refunds are authorized to be made as provided in this Code section without the necessity of administration of the estate of the decedent, without the necessity of obtaining an order that no administration is necessary, and without the necessity of appointing a personal representative for the surviving spouse, notwithstanding any other law to the contrary.



§ 53-1-7. Surviving spouse under the age of 18 years

A surviving spouse who is under the age of 18 years is entitled to apply for, take, and hold any share in the deceased spouse's estate to which the surviving spouse is entitled by virtue of being an heir or a beneficiary or being eligible for year's support without the intervention of a guardian or other trustee.



§ 53-1-8. Adopted individuals

A decree of adoption, whether issued by a court of this state or by a court of any other jurisdiction, shall have the effect described in Code Section 19-8-19, and the adoptive parents and relatives of the adoptive parents shall likewise be entitled to inherit from and through the adopted individual under the laws of intestacy in the absence of a will and to take as parents or relatives of the parents of the adopted individual under the provisions of any instrument of testamentary gift, unless expressly excluded therefrom.






Article 2 - Advancements

§ 53-1-10. Lifetime transfers

(a) A lifetime transfer to a beneficiary of property that is the subject of a specific testamentary gift is treated as a satisfaction if it is shown pursuant to the provisions of subsection (c) of this Code section that the transfer is intended to satisfy the testamentary gift.

(b) A lifetime transfer of money or other property to a prospective heir or to the beneficiary of a demonstrative, general, or residuary testamentary gift is treated as an advancement if it is shown pursuant to the provisions of subsection (c) of this Code section that the transfer is intended to be a part of the share that the heir would inherit by intestacy or the beneficiary would take under the transferor's will.

(c) The intent to treat a lifetime transfer as a satisfaction or an advancement is shown only if the will provides for the deduction of the lifetime transfer or its value or if the satisfaction or advancement is declared in a writing signed by the transferor within 30 days of making the transfer or acknowledged in a writing signed by the recipient at any time.



§ 53-1-11. Value

Every advancement shall be valued without interest at its value at the time of the transfer unless a value or an interest rate is specified in writing at the time of acceptance or in the transferor's will.



§ 53-1-12. Manner of taking into account

(a) If a beneficiary has received a satisfaction, the beneficiary shall not receive any other property in replacement of the specific testamentary gift which is the subject of the satisfaction.

(b) If a beneficiary has received an advancement of all or a portion of a demonstrative or general testamentary gift, the value of the demonstrative or general testamentary gift shall be reduced by the value of the advancement.

(c) For purposes of this subsection, the term "distributable share" means the share an heir would receive under the laws of intestacy or a beneficiary would receive under the residuary clause of the transferor's will if the value of all advancements made by the transferor during life, except satisfaction of specific testamentary gifts and advancements of demonstrative or general testamentary gifts, were added to the actual value of the transferor's intestate or residuary estate at death. If a beneficiary has received an advancement of a residuary gift or an heir has received an advancement of an intestate share, the advancement shall be taken into account in the following manner:

(1) If a beneficiary or heir has received an advancement that is less than the value of that person's distributable share under the residuary clause of the transferor's will or the laws of intestacy, the share actually distributed to the beneficiary or heir shall be charged with the advancement so that the beneficiary or heir will receive only the balance remaining of the distributable share; or

(2) If a beneficiary or an heir has received an advancement that is equal to or in excess of the value of that beneficiary's or heir's distributable share, the beneficiary or heir shall receive no further share from the estate.



§ 53-1-13. Consideration of satisfaction or advancement when recipient predeceases transferor

Unless the writing described in subsection (c) of Code Section 53-1-10 or the testator's will expressly provides otherwise, a satisfaction or an advancement is considered when computing the division and distribution of the transferor's estate even if the recipient of the satisfaction or advancement fails to survive the transferor.






Article 3 - Renunciation

§ 53-1-20. Renouncing property; procedures; relation back; abridgement; fiduciary duties

(a) For purposes of this Code section, the term "property" includes any interest in property and any power over or right with respect to the property.

(b) Any person to whom an interest in property is transferred or who succeeds to property by contract or by operation of law may renounce the property in whole or in part as provided in this Code section. A person may renounce even if a spendthrift or similar restriction applies to the property renounced. Persons who may renounce include fiduciaries acting on behalf of an individual, such as personal representatives, trustees, conservators, or guardians, as well as duly authorized attorneys in fact, whether acting on behalf of an individual or fiduciary.

(c) A renunciation must be made by a written instrument that describes the renounced property, declares the renunciation and the extent of it, and is signed by the person making the renunciation.

(d) The written instrument must be received by the transferor of the property, the transferor's legal representative, or other holder of title to the property not later than the date which is nine months after the later of:

(1) The date of the transfer; or

(2) The day on which the person making the renunciation reaches the age of 21.

The instrument may also be filed in the probate court of the county in which proceedings concerning the transferor's estate are pending or in which they could be commenced and, in the case of real property, in the real property records of the county in which the real property is located. An instrument so filed in the probate court shall be conclusively presumed to have been received by the personal representative of the transferor's estate not later than the date of such filing, but earlier receipt may be shown.

(e) A person who has accepted property or any of its benefits may not renounce the property.

(f) (1) (A) Except as otherwise provided by the will or other governing instrument, a renunciation shall cause the renounced property to pass as if the person renouncing had predeceased the decedent or, in the case of property passing upon exercise of a power of appointment, as if the person renouncing had predeceased the holder of the power, even if the acceleration of a contingent remainder or other interest results. A will or other governing instrument may otherwise provide expressly or by implication, but the fact that a remainder or other future interest following a renounced interest is conditioned upon surviving the holder of such renounced interest shall not, without more, be sufficient to indicate that such conditioned interest should not accelerate by reason of such renunciation.

(B) Notwithstanding subparagraph (A) of this paragraph, solely for the purposes of the proviso of paragraph (5) and the proviso of paragraph (7) of subsection (c) of Code Section 53-2-1, any individual renouncing who is the only sibling or the only aunt or uncle surviving the decedent shall not be deemed to have predeceased the decedent.

(2) Renounced property that is the subject of an attempted outright gift shall be treated as an incomplete gift.

(3) A renounced power over property shall be treated as if such power had not been created with respect to the person renouncing such power.

(4) The expression in a renunciation of an intent or desire that the property pass to certain persons shall be considered merely precatory and shall have no legal effect unless specifically declared to be a condition of the renunciation.

(g) In every case a renunciation relates back for all purposes to the applicable date among the following:

(1) The date of death of the decedent;

(2) The date of the death of the holder of the power of appointment;

(3) The date the gift was attempted; or

(4) The date the power was created.

(h) This Code section does not abridge the right of any person to transfer or renounce any property under any other statute or common law. Any renunciation that is otherwise valid but fails to meet the requirements of subsections (c) and (d) of this Code section shall operate as a transfer of the property to those persons who would have received it had the renunciation met those requirements.

(i) Nothing in this Code section alters the duties of any fiduciary to act in the best interests of the person the fiduciary represents. This subsection shall not, however, limit the power granted by this Code section to a fiduciary to renounce property.









Chapter 2 - Descent and Distribution

Article 1 - General Provisions

§ 53-2-1. Rules of inheritance when decedent dies without will; effect of abandonment of child

(a) As used in this Code section, the term:

(1) "Abandon" means that a parent of a minor child, without justifiable cause, fails to communicate with the minor child, care for the minor child, and provide for the minor child's support as required by law or judicial decree for a period of at least one year immediately prior to the date of the death of the minor.

(2) "Abandonment" means the act of abandoning.

(3) "Minor child" means a person who is less than 18 years of age.

(b) For purposes of this Code section:

(1) Children of the decedent who are born after the decedent's death are considered children in being at the decedent's death, provided they were conceived prior to the decedent's death, were born within ten months of the decedent's death, and survived 120 hours or more after birth; and

(2) The half-blood, whether on the maternal or paternal side, are considered equally with the whole-blood, so that the children of any common parent are treated as brothers and sisters to each other.

(c) Except as provided in subsection (d) of this Code section, when a decedent died without a will, the following rules shall determine such decedent's heirs:

(1) Upon the death of an individual who is survived by a spouse but not by any child or other descendant, the spouse is the sole heir. If the decedent is also survived by any child or other descendant, the spouse shall share equally with the children, with the descendants of any deceased child taking that child's share, per stirpes; provided, however, that the spouse's portion shall not be less than a one-third share;

(2) If the decedent is not survived by a spouse, the heirs shall be those relatives, as provided in this Code section, who are in the nearest degree to the decedent in which there is any survivor;

(3) Children of the decedent are in the first degree, and those who survive the decedent shall share the estate equally, with the descendants of any deceased child taking, per stirpes, the share that child would have taken if in life;

(4) Parents of the decedent are in the second degree, and those who survive the decedent shall share the estate equally;

(5) Siblings of the decedent are in the third degree, and those who survive the decedent shall share the estate equally, with the descendants of any deceased sibling taking, per stirpes, the share that sibling would have taken if in life; provided, however, that, subject to the provisions of paragraph (1) of subsection (f) of Code Section 53-1-20, if no sibling survives the decedent, the nieces and nephews who survive the decedent shall take the estate in equal shares, with the descendants of any deceased niece or nephew taking, per stirpes, the share that niece or nephew would have taken if in life;

(6) Grandparents of the decedent are in the fourth degree, and those who survive the decedent shall share the estate equally;

(7) Uncles and aunts of the decedent are in the fifth degree, and those who survive the decedent shall share the estate equally, with the children of any deceased uncle or aunt taking, per stirpes, the share that uncle or aunt would have taken if in life; provided, however, that, subject to the provisions of paragraph (1) of subsection (f) of Code Section 53-1-20, if no uncle or aunt of the decedent survives the decedent, the first cousins who survive the decedent shall share the estate equally; and

(8) The more remote degrees of kinship shall be determined by counting the number of steps in the chain from the relative to the closest common ancestor of the relative and decedent and the number of steps in the chain from the common ancestor to the decedent. The sum of the steps in the two chains shall be the degree of kinship, and the surviving relatives with the lowest sum shall be in the nearest degree and shall share the estate equally.

(d) Except as provided in Code Sections 19-7-1 and 51-4-4 for the right of recovery for the wrongful death of a child, when a minor child dies without a will, a parent who willfully abandoned his or her minor child and has maintained such abandonment shall lose all right to intestate succession to the minor child's estate and shall not have the right to administer the minor child's estate. A parent who has been deprived of the custody of his or her minor child under an order of a court of competent jurisdiction and who has substantially complied with the support requirements of the order shall not be barred from inheriting from the minor child's estate.

(e) For cases in which abandonment is alleged, the moving party shall file a motion with the probate court requesting the judge to determine the issue of abandonment and shall serve all parties as set forth in subsection (f) of this Code section. A hearing shall be conducted and all parties shall have the opportunity to present evidence regarding the party's relationship with the decedent. The burden of proof to show an abandonment is on the person asserting the abandonment by clear and convincing evidence.

(f) All parties to a motion filed pursuant to subsection (e) of this Code section shall be served in accordance with Chapter 11 of this title. If a party cannot be personally served and the party's interest in an estate is subject to forfeiture pursuant to subsection (d) of this Code section, the judge shall appoint a guardian ad litem for the party. If a party cannot be personally served, the citation shall also be published in the newspaper in which sheriff's advertisements are published in the county where the party was last known to reside.

(g) In the event that a parent is disqualified from taking a distributive share in the estate of a decedent under subsection (d) of this Code section, the estate of such decedent shall be distributed in accordance with subsection (c) of this Code section as though the parent had predeceased the decedent.



§ 53-2-2. Effect of decree of adoption

Reserved. Repealed by Ga. L. 1997, p. 1352, § 3, effective January 1, 1998.



§ 53-2-3. Inheritance by children born out of wedlock

The rights of inheritance of a child born out of wedlock shall be as follows:

(1) A child born out of wedlock may inherit in the same manner as though legitimate from or through the child's mother, the other children of the mother, and any other maternal kin;

(2) (A) A child born out of wedlock may not inherit from or through the child's father, the other children of the father, or any paternal kin by reason of the paternal kinship, unless:

(i) A court of competent jurisdiction has entered an order declaring the child to be legitimate, under the authority of Code Section 19-7-22 or such other authority as may be provided by law;

(ii) A court of competent jurisdiction has otherwise entered a court order establishing paternity;

(iii) The father has executed a sworn statement signed by him attesting to the parent-child relationship;

(iv) The father has signed the birth certificate of the child; or

(v) There is other clear and convincing evidence that the child is the child of the father.

(B) (i) Subparagraph (A) of this paragraph notwithstanding, a child born out of wedlock may inherit from or through the father, other children of the father, or any paternal kin by reason of the paternal kinship if evidence of the rebuttable presumption of paternity described in this subparagraph is filed with the court before which proceedings on the estate are pending and the presumption is not overcome to the satisfaction of the trier of fact by clear and convincing evidence.

(ii) There shall exist a rebuttable presumption of paternity of a child born out of wedlock if parentage-determination genetic testing establishes at least a 97 percent probability of paternity. Parentage-determination genetic testing shall include, but not be limited to, red cell antigen, human leucocyte antigen (HLA), red cell enzyme, and serum protein electrophoresis tests or testing by deoxyribonucleic acid (DNA) probes.

(C) If any one of the requirements of divisions (i) through (v) of subparagraph (A) of this paragraph is fulfilled, or if the presumption of paternity set forth in subparagraph (B) of this paragraph shall have been established and shall not have been rebutted by clear and convincing evidence, a child born out of wedlock may inherit in the same manner as though legitimate from and through the child's father, the other children of his or her father, and any other paternal kin;

(3) In distributions under this Code section, the children of a deceased child born out of wedlock shall represent that deceased child.



§ 53-2-4. Inheritance from children born out of wedlock

(a) The mother of a child born out of wedlock, the other children of the mother, and other maternal kin may inherit from and through the child born out of wedlock in the same manner as though the child were legitimate.

(b) The father of a child born out of wedlock, the other children of the father, and other paternal kin may inherit from and through the child born out of wedlock in the same manner as if the child were legitimate if:

(1) A court of competent jurisdiction has entered an order declaring the child to be legitimate under the authority of Code Section 19-7-22 or such other authority as may be provided by law;

(2) A court of competent jurisdiction has otherwise entered a court order establishing paternity;

(3) The father has, during the lifetime of the child, executed a sworn statement signed by the father attesting to the parent-child relationship; provided, however, that when the court determines by clear and convincing evidence that the father caused his child to be conceived as a result of having nonconsensual sexual intercourse with the mother of his child or when the mother is less than ten years of age, such sworn statement shall be insufficient for purposes of this subsection;

(4) The father has, during the lifetime of the child, signed the birth certificate of the child; or

(5) The presumption of paternity described in division (2)(B)(ii) of Code Section 53-2-3 has been established and has not been rebutted by clear and convincing evidence.



§ 53-2-5. Children conceived by artificial insemination

An individual conceived by artificial insemination and presumed legitimate in accordance with Code Section 19-7-21 shall be considered a child of the parents and entitled to inherit under the laws of intestacy from the parents and from relatives of the parents, and the parents and relatives of the parents shall likewise be entitled to inherit as heirs from and through such individual.



§ 53-2-6. Individual related to decedent through two or more lines of relationship

An individual who is related to the decedent through two or more lines of relationship is entitled to only a single share based on the relationship entitling that individual to the largest share under the laws of intestacy.



§ 53-2-7. Vesting of title to property; right to possession

(a) Upon the death of an intestate decedent who is the owner of any interest in real property, the title to any such interest which survives the intestate decedent shall vest immediately in the decedent's heirs at law, subject to divestment by the appointment of an administrator of the estate.

(b) The title to all other property owned by an intestate decedent shall vest in the administrator of the estate for the benefit of the decedent's heirs and creditors.

(c) Upon the appointment of an administrator, the title to any interest in real property which survives the intestate decedent shall vest in the administrator for the benefit of the heirs and creditors of the decedent, and title to such property shall not revest in the heirs until the administrator assents to such revesting. For purposes of this Code section, the assent of the administrator shall be proved in the manner set out in Code Section 53-8-15.

(d) Upon the appointment of an administrator, the right to the possession of the whole estate is in the administrator, and, as long as administration continues, the right to recover possession of the estate from all other persons is solely in the administrator. The administrator may recover possession of any part of the estate from the heirs at law or purchasers from them; but, in order to recover real property, it is necessary for the administrator to show, upon the trial, either that the property which is the subject of the action has been in the administrator’s possession and without the administrator’s consent is held by the defendant at the time of bringing the action or that it is necessary for the administrator to have possession for the purpose of paying the debts, making a proper distribution, or for other purposes provided for by law. An order for sale or distribution, granted by the judge of the probate court after notice to the defendant, shall be conclusive evidence of either fact.

(e) If an order has been entered under Code Section 53-2-41 that no administration is necessary, or if the administrator has assented to the vesting of title in the heirs, the heirs may take possession of the property or may sue for possession of the property in their own right.



§ 53-2-8. Death intestate, and without ascertainable heirs, of spouse of intestate decedent

(a) When the spouse of an intestate decedent dies intestate and without ascertainable heirs within six months of the decedent's death, any undistributed property of the decedent to which the spouse had been entitled prior to the spouse's death shall not escheat but shall be distributed to the heirs of the decedent who would have inherited the property under the intestacy laws if the spouse had predeceased the decedent.

(b) The nonexistence of heirs of the spouse may be determined by publication as provided in Code Section 53-2-51. If no heir of the spouse appears, the property, less the expenses of the proceedings to determine the nonexistence of heirs, shall be paid over as provided in subsection (a) of this Code section.






Article 2 - Judicial Determination of Heirs and Interests

§ 53-2-20. Jurisdiction of probate or superior court

The identity or interest of any heir may be resolved judicially upon application to the probate court that has jurisdiction by virtue of a pending administration or that would have jurisdiction in the event of an administration of the estate of the decedent. Alternatively, the petition may be filed in the superior court of the county where the probate court having jurisdiction, as defined in this Code section, is located. The proceedings for the determination of such questions shall conform to the requirements set forth in this article.



§ 53-2-21. Filing of petition

Any personal representative, guardian, conservator, committee, trustee, fiduciary, or other person having a status which by operation of law or written instrument devolves upon such person a duty of distributing property to heirs may file a petition for determination of heirship as provided in Code Section 53-2-20. The petition shall allege the names, addresses, ages, and relationship, so far as known to the petitioner, of all parties at interest other than creditors and the nature and character of such interests. The petition shall further allege whether the petitioner has reason to apprehend that there may be others entitled to participate in the distribution whose names are unknown to the petitioner.



§ 53-2-22. Petition by person claiming to be heir or distributee

Any individual claiming to be an heir or any person in any way interested as a distributee in any property under the laws of intestacy may apply to either the probate court or the superior court specified in Code Section 53-2-20 to have the claim of heirship and quantity of interest established. The petition in such a case shall contain the same averments as to all parties at interest required of persons filing under Code Section 53-2-21 with the person charged with the duty of distribution being named as a party.



§ 53-2-23. Superior court procedure

Upon the filing in a superior court of a petition described in Code Section 53-2-21 or 53-2-22, service on the parties in interest shall be effected in the same manner as prescribed in cases in which equitable relief is sought; and the case shall thereafter proceed to judgment in the manner provided for such cases by the rules of practice in the superior courts.



§ 53-2-24. Probate court procedure

Upon the filing in a probate court of a petition described in Code Section 53-2-21 or 53-2-22, a citation shall be issued and parties in interest shall be served as provided in Chapter 11 of this title.



§ 53-2-25. Intervention by person claiming to be heir or distributee

Any individual claiming to be an heir or any person in any way interested as a distributee and who is not named as such in any petition filed and pending under this article may file a motion to intervene in the proceeding.



§ 53-2-26. Effect of findings of court

In the absence of fraud, the findings of the superior court or the probate court shall be binding and conclusive as to every person and as to every issue decided.



§ 53-2-27. DNA testing for kinship; procedure; costs

(a) When the kinship of any party in interest to a decedent is in controversy in any proceeding under this article, a superior court may order the removal and testing of deoxyribonucleic acid (DNA) samples from the remains of the decedent and from any party in interest whose kinship to the decedent is in controversy for purposes of comparison and determination of the statistical likelihood of such kinship. The superior court may order the disinterment of the decedent's remains if reasonably necessary to obtain such samples. If the proceedings are pending in the probate court, the motion shall be transferred to the superior court for determination.

(b) The order may be made only on motion for good cause shown and upon notice to all parties in interest and shall specify the time, place, manner, conditions, and scope of the removal and testing of samples, and the person or persons by whom it is to be made. Such motion, when made by a party in interest, shall be supported by affidavit setting forth:

(1) The factual basis for a reasonable belief that the party in interest whose kinship to the decedent is in controversy is or is not so related; and

(2) If disinterment of the decedent's remains is sought, the factual basis for a reasonable belief that reliable DNA samples from the decedent are not otherwise reasonably available from any other source.

(c) Upon request, the movant shall deliver to all parties in interest a copy of a detailed written report of the tester and of any other expert involved in the determination of such statistical likelihood setting out his or her findings, including the results of all tests made and conclusions or opinions based thereon.

(d) The costs of obtaining and testing of such samples, including the costs of disinterment and reinterment of the remains of the decedent, if necessary, as well as the costs of providing the report, shall be assessed against and paid by the moving party.






Article 3 - Distribution of Estate in Kind

§ 53-2-30. Authority of administrator; method of distribution provided for in will

(a) An administrator may distribute all or a portion of an intestate estate in kind in a distribution that is pro rata as to each asset.

(b) An administrator may distribute all or a portion of an intestate estate in kind in a distribution that is not pro rata as to each asset only upon the written consent of all the heirs or upon an order of the probate court made pursuant to a petition filed by an heir or the administrator.

(c) Nothing in this Code section shall be construed as limiting or restricting the method of distribution provided for in a will or as requiring the approval of the probate court for a distribution or division in kind made pursuant to the directions in a will. In all cases where the will directs or authorizes a distribution or division in kind but fails to direct specifically how or by whom the distribution or division in kind is to be made, it shall be the duty and authority of the executor or administrator with the will annexed to make the distribution or division in kind.



§ 53-2-31. Petition in probate court; distribution in kind not pro rata

An heir or the administrator may petition the probate court for an order allowing a distribution in kind that is not pro rata as to each asset. The petition shall set forth the names and addresses of all the heirs and the requested distribution of the assets. Upon the filing of the petition, a citation shall be issued and parties in interest shall be served as provided in Chapter 11 of this title.



§ 53-2-32. Order of probate court

If no objection is made to the petition, the probate court shall order the administrator to distribute the assets in the manner requested in the petition. If objection is made, upon the evidence submitted, the probate court shall divide the assets in kind in shares that are pro rata or are not pro rata as to each asset and order the administrator to distribute the shares accordingly.






Article 4 - Dispensing With Administration

§ 53-2-40. Petition

(a) When an individual has died intestate and there has been no personal representative appointed in this state, any heir of the decedent may file a petition praying for an order that no administration is necessary. The petition shall be filed in the probate court of the county of the domicile of the decedent, if the decedent was domiciled in this state, or in the county in which real property is located, if the decedent was not domiciled in this state.

(b) The petition shall show: the name and domicile of the decedent; the names, ages or majority status, and domicile of the heirs of the decedent; a description of the property in this state owned by the decedent; that the estate owes no debts or that there are known debts and all creditors have consented or will be served as provided in Chapter 11 of this title; and that the heirs have agreed upon a division of the estate among themselves. The agreement containing original signatures of all the heirs, attested to by a clerk of the probate court or a notary public, shall be attached to the petition. Property subject to an outstanding security deed or agreement may be subject to this proceeding only if the holder of the security deed consents or is served and makes no objection.

(c) The personal representative of a deceased heir is authorized to agree to the division on behalf of that heir.

(d) In any case involving the approval of a petition for an order that no administration is necessary, where there is an interest in real property, the court shall file, within 30 days of granting such petition, a certified copy of the order granting the petition that no administration is necessary in each county in this state in which the deceased owned real property, to be recorded in the deed records of the county and indexed under the name of the deceased in the grantor index. Such order shall be accompanied by the same fee for filing deeds with the clerk of the superior court. The filing fee and any fee for the recording of such order shall be taxed as costs to the estate. The certified copy of the order granting the petition that no administration is necessary shall set forth:

(1) The date of the order granting such petition;

(2) The name and address of the deceased;

(3) The interest in the property acquired by each party; and

(4) The name and address of all parties that take title to the real property pursuant to the order issued by the court.



§ 53-2-41. Issuance of citation and order; objections

(a) Upon the filing of a petition that states that there are known creditors of the estate who are to be served, a citation shall be issued and any creditors of the estate shall be served as provided in Chapter 11 of this title.

(b) If any creditor, whether the debt is due or not, objects to the granting of the order, the court shall refuse to grant an order finding that no administration is necessary so long as such objection is not withdrawn.

(c) In the event no creditor files objection to the granting of the order or if all objections are withdrawn, the probate court shall ascertain the heirs of the decedent and whether they are all of age and suffering under no disability or are represented by a guardian or a personal representative. If the court finds that all the heirs have consented and that the estate of the decedent owes no debts or that all creditors have consented or withdrawn any objection, the court shall then enter an order in the proceedings finding that no administration is necessary. Should property described in the petition be located in a county other than the county in which the petition is filed, a certified copy of the proceedings, including any agreement filed pursuant to Code Section 53-2-40, and the order of the probate court thereon may be entered in the office of the clerk of the superior court of the county in which the property is located.

(d) An order finding that no administration is necessary shall confirm the vesting of title to the decedent's property in the heirs in the amounts and portions described in Code Section 53-2-1, or, if different, in the agreement filed by the heirs in accordance with Code Section 53-2-40.

(e) Property thereafter sold or encumbered by the heirs of the decedent to a purchaser or lender who acts in good faith reliance upon the order shall be discharged from all claims and rights of the creditors of the deceased owner, except such claims, liens, judgments, security deeds, mortgages, or encumbrances as have been filed for record in the manner required by law so as to constitute notice thereof at the time of such sale or encumbrance by the heirs.

(f) Nothing in this chapter shall be deemed to apply to or adversely affect liens for taxes or liens arising from the giving or signing of the bond of a public official.



§ 53-2-42. Right of action by creditor

After the granting of an order by the probate court that no administration is necessary, any creditor of the decedent shall have a right of action on the unsatisfied debts against the heirs, to the extent of the value of property received by the heirs.






Article 5 - Escheat

§ 53-2-50. Definition

As used in this article, the term "escheat" is the reversion of property to the state upon a failure of heirs of a decedent to appear and make claim for or against property owned by the decedent at death for which no other disposition was provided either by will or otherwise.



§ 53-2-51. Procedure

(a) If no person has appeared and claimed to be an heir within four years from the date letters of any kind on an intestate decedent's estate were granted, the personal representative shall petition the probate court of the county in which the letters were granted for determination that property has escheated to the state. Such a petition shall set forth the full name of the decedent, the date of death, the fact that no person has appeared and claimed to be an heir, and the property of the estate which may have escheated to the state.

(b) Upon filing of the petition, the probate court shall issue a citation as provided Chapter 11 of this title, requiring the heirs, if any, to file any objection to the petition by a date that is at least 60 days from the date of the citation, and shall order notice by publication to all heirs of the decedent as provided in Code Section 53-11-4.

(c) If no individual files objection as an heir who is entitled to the property on or before the date set in the citation, the court shall order the property to be paid over and distributed to the county board of education to become a part of the educational fund.

(d) If an individual files objection as an heir who is entitled to property, such claim shall be tried as other actions before the court. In such case, no property shall be paid over or distributed to the county board of education until the claim is determined in such manner as to establish that any individual making the claim is not entitled to the property.

(e) When property is paid over or distributed to a county board of education, the administration of the estate shall be terminated following a final return and the granting of a petition for discharge.

(f) The proceedings shall be conclusive upon and shall bind all the heirs of the estate.

(g) All expenses incurred in the administration of such proceedings shall be paid from the property or proceeds of the estate.









Chapter 3 - Year's Support

§ 53-3-1. Preference and entitlement

(a) As used in this chapter, the terms "child" or "children" mean any minor child who would be entitled to inherit if the child's parent died intestate.

(b) Among the necessary expenses of administration and to be preferred before all other debts, except as specifically provided otherwise in this chapter, is the provision of year's support for the family.

(c) The surviving spouse and minor children of a testate or intestate decedent are entitled to year's support in the form of property for their support and maintenance for the period of 12 months from the date of the decedent's death.



§ 53-3-2. Events barring right to support

(a) A surviving spouse's right to year's support shall be barred by the marriage or death of the spouse prior to the filing of the petition for year's support.

(b) A minor child's right to year's support shall be barred by the marriage or death of the minor or by the minor's attaining the age of 18 years prior to the filing of the petition for year's support.



§ 53-3-3. Provision in will in lieu of support; election

A testator by will may make provision for the spouse in lieu of year's support, in which case the surviving spouse must make an election.



§ 53-3-4. "Homestead" defined; taxes and tax liens

(a) As used in this Code section, the term "homestead" shall have the same meaning as set forth in Code Section 48-5-40.

(b) (1) In solvent and insolvent estates, all taxes and liens for taxes accrued for years prior to the year of the decedent's death against the homestead set apart and against any equity of redemption applicable to the homestead set apart shall be divested as if the entire title were included in the year's support. Additionally, as elected in the petition, property taxes accrued in the year of the decedent's death or in the year in which the petition for year's support is filed or, if the petition is filed in the year of the decedent's death, in the year following the filing of the petition shall be divested if the homestead is set apart for year's support.

(2) In solvent and insolvent estates, if the homestead is not claimed, all taxes and liens for taxes accrued for years prior to the year of the decedent's death against the real property set apart and against any equity of redemption applicable to the real property set apart shall be divested as if the entire title were included in the year's support. Additionally, as elected in the petition, property taxes accrued in the year of the decedent's death or in the year in which the petition for year's support is filed or, if the petition is filed in the year of the decedent's death, in the year following the filing of the petition shall be divested if the real property is set apart for year's support.



§ 53-3-5. Filing of petition

(a) Upon the death of any individual leaving an estate solvent or insolvent, the surviving spouse or a guardian or other person acting in behalf of the surviving spouse or in behalf of a minor child may file a petition for year's support in the probate court having jurisdiction over the decedent's estate. If the petition is brought by a guardian acting on behalf of a minor child, no additional guardian ad litem shall be appointed for such minor child unless ordered by the court.

(b) The petition shall set forth, as applicable, the full name of the surviving spouse, the full name and birthdate of each surviving minor child and a schedule of the property, including household furniture, which the petitioner proposes to have set aside. The petition shall fully and accurately describe any real property the petitioner proposes to have set aside with a legal description sufficient under the laws of this state to pass title to the real property.

(c) A petition for year's support shall be filed within 24 months of the date of death of the decedent.



§ 53-3-6. Issuance of citation and publication of notice; mailing of petition to tax commissioner

(a) As used in this Code section, the term "interested person" means the decedent's children, spouse, other heirs, beneficiaries, creditors, and any others having a property right in or claim against the estate of the decedent which may be affected by the year's support proceedings.

(b) Upon the filing of the petition, the probate court shall issue a citation and publish a notice once a week for four weeks, citing all persons concerned to show cause by a day certain why the petition for year's support should not be granted.

(c)(1) If there is a personal representative of the decedent's estate, then, in addition to the citation and notice required by subsection (b) of this Code section, the probate court shall cause a copy of the citation to be sent by mail to the personal representative of the decedent's estate. The copy of the citation shall be mailed not less than 21 days prior to the date and time shown in the citation.

(2) If there is no personal representative of the decedent's estate, then, in addition to the citation and notice required by subsection (b) of this Code section, the petitioner or the attorney for the petitioner shall file with the probate court an affidavit, upon oath, showing the name, last known address, and age if less than age 18 of each interested person and stating that the petitioner or the attorney for the petitioner has listed all known interested persons and has made reasonable inquiry to ascertain the names, last known addresses, and ages of all interested persons. The probate court shall mail a copy of the citation to each interested person shown on the affidavit not less than 21 days prior to the date and time shown in the citation.

(3) If the sole personal representative of the decedent's estate and the petitioner or the guardian of the petitioner are the same person, then paragraph (2) of this subsection shall govern as if the decedent's estate had no personal representative.

(d) The probate court shall mail a copy of the petition within five days of its filing to the tax commissioner or tax collector of any county in this state in which real property proposed to be set apart is located.



§ 53-3-7. Hearing and determination

(a) If no objection is made after the publication of the notice, or, if made, is disallowed or withdrawn, the probate court shall enter an order setting aside as year's support the property applied for in the petition.

(b) If objection is made, the probate court shall hear the petition and, upon the evidence submitted, shall determine the property to be set aside according to the standards set out in subsection (c) of this Code section. If an appeal is taken, pending the appeal the petitioners shall be furnished with necessaries by the personal representative of the estate, as allowed by the probate court.

(c) If objection is made to the amount or nature of the property proposed to be set aside as year's support, the court shall set apart an amount sufficient to maintain the standard of living that the surviving spouse and each minor child had prior to the death of the decedent, taking into consideration the following:

(1) The support available to the individual for whom the property is to be set apart from sources other than year's support, including but not limited to the principal of any separate estate and the income and earning capacity of that individual;

(2) The solvency of the estate; and

(3) Such other relevant criteria as the court deems equitable and proper.

The petitioner for year's support shall have the burden of proof in showing the amount necessary for year's support.



§ 53-3-8. Minor children by different spouses

(a) If the decedent leaves minor children by different spouses, the probate court shall specify the portion going to the children of the former spouse or spouses, which portion shall vest in those children.

(b) If the decedent leaves minor children and the surviving spouse is the parent of the minor children, the probate court may in its discretion specify separate portions for the minor children and the surviving spouse if the court deems the award of separate portions to be in the best interests of the parties, and the portions shall vest separately in the surviving spouse and the children.



§ 53-3-9. Vesting of title to property set apart

(a) Except as otherwise provided in Code Section 53-3-8, title to the property set apart shall vest in the surviving spouse and child or children or, if there is no surviving spouse, in the children, share and share alike; and the property shall not be administered as the estate of the deceased spouse or parent.

(b) When property is set apart as a year's support for the benefit of the surviving spouse alone, the spouse shall thereafter own the same in fee, without restriction as to use, encumbrance, or disposition.



§ 53-3-10. Property inside or outside county

The probate court may award year's support as to property located inside or outside the county where the decedent was domiciled at the time of death; and title to property both inside and outside the county where the decedent was domiciled at the time of death shall vest in the surviving spouse, spouse and children, or children only, as applicable.



§ 53-3-11. Awarding interest in real property

(a) When the probate court grants an order for year's support which awards an interest in real property located in this state, within 30 days after granting the order the court shall cause a certificate for the order to be filed with the clerk of the superior court in the county of this state where the real property or any part of the real property is located. The certificate shall:

(1) Identify in the manner provided in Code Section 53-3-5 those individuals receiving the interest;

(2) Identify the interest received;

(3) Contain a legal description sufficient under the laws of this state

to pass title to the real property in which the interest was received,

provided that the words "Also lands in County(ies)," which

accurately identifies other counties within which the real property is

located, shall be sufficient to describe real property located outside the

county to which the order or a copy of the order was sent; and

(4) Contain a certification by the probate court that the information in the certificate is correct.

(b) The certificate to be filed under subsection (a) of this Code section shall be accompanied by the same fee required for the filing of deeds with the clerk of the superior court. The filing fee and any fee for the certificate shall be taxed as costs to the estate.

(c) The clerk of any superior court receiving the certificate provided in subsection (a) of this Code section shall file and record the certificate upon the deed records of that county. The certificate shall be indexed according to the names appearing on the certificate as follows:

(1) The grantor is the name of decedent; and

(2) The grantee is the name of the individual or individuals to whom the award was made.

(d) Upon the filing and recording as provided in subsection (c) of this Code section, the certificate shall be returned to the probate court from whom it was received, for inclusion in the probate court's permanent file. The probate court shall not be required to enter a certificate on the minutes of the court after the return of a certificate recorded under subsection (c) of this Code section.



§ 53-3-12. Fees

(a) The fees of the probate court shall be paid by the petitioner for year's support out of the fund set apart.

(b) The probate court may issue a writ of fieri facias against the personal representative of the estate for the amount awarded as provided in subsection (a) of this Code section.



§ 53-3-13. Sale or conveyance of property by personal representative prior to award

The right of a surviving spouse or minor child to year's support from the estate of a decedent shall be barred by a sale or conveyance made prior to the award of year's support by the personal representative of the estate under authority of a court of competent jurisdiction or under power in a will; provided, however, that the sale or conveyance shall bar year's support and rights to year's support only as to the property sold or conveyed.



§ 53-3-14. Real property subject to option to purchase or contract to sell

If year's support is set apart for the benefit of any individual in or with respect to real property on which there is a recorded option to purchase or contract to sell outstanding at the time the same is so set apart, the individual and any purchasers or lessees of the real property, after the same has been so set apart, shall take the real property or any interest therein subject to all of the rights and privileges of the grantee of the option or contract and of any assignees of the option or contract if the assignment or assignments are also recorded.



§ 53-3-15. Conveyance, contract, or lien made by surviving spouse or guardian

A conveyance, contract, or lien made or created by the surviving spouse or by the guardian of the minor child or children shall be superior to the title and interest of the surviving spouse or minor child or children under year's support subsequently applied for and set apart.



§ 53-3-16. Real property subject to purchase money mortgage

Whenever the vendor of real property makes a deed to such real property and takes a mortgage to secure the purchase money for such real property, neither the surviving spouse nor the children of the vendee shall be entitled to year's support in the real property as against the vendor or the vendor's heirs or assigns until the purchase money is fully paid.



§ 53-3-17. Personal property subject to mortgage or other security interest

Whenever the vendor of personal property, at the time of selling and delivering such personal property, takes a mortgage or other security interest to secure the payment of the purchase money for such personal property, neither the surviving spouse nor the minor child or children of the vendee shall be entitled to year's support in the personal property as against the vendor or the vendor's heirs, personal representatives, or assigns until the purchase money of the personal property is fully paid; provided, however, that the mortgage or other security interest shall expressly state that the same is executed and delivered for the purpose of securing the debt for the purchase.



§ 53-3-18. Landlord's lien on crops

Whenever a tenant dies owing a landlord for rent or for supplies for which the landlord has a special lien on the crops made on the lands rented from the landlord in the year the rent accrued or supplies were furnished, neither the surviving spouse nor spouse and minor children nor minor child or children only of the tenant shall be entitled to year's support out of the crops so planted or grown in that year as against the landlord until the accounts for the rent and supplies are fully paid, provided that the surviving spouse shall be entitled to year's support in such part of the crop as may remain after the landlord's lien for rent and supplies shall have been discharged.



§ 53-3-19. Conveyance or encumbrance by surviving spouse of property set aside; effect

(a) When property is set apart as year's support for the joint benefit of the surviving spouse and the minor child or children, a conveyance or encumbrance of the same or any or all parts of such property by the surviving spouse shall convey or encumber the title and interest of the spouse and shall be binding and conclusive upon the spouse.

(b) The conveyance or encumbrance of any or all the property set apart as year's support for the joint benefit of the surviving spouse and the minor child or children shall convey or encumber and be binding and conclusive upon the child or children and person claiming through or under them only when approved by the probate court of the county in which the year's support award was made. No such approval shall be necessary to bind a child who is sui juris and who joins with the surviving spouse in making the conveyance or encumbrance.

(c) The purchaser or lender shall not be responsible for the proper use or application of the proceeds derived from a sale or encumbrance contemplated under this Code section.



§ 53-3-20. Conveyance or encumbrance by surviving spouse of property set aside; approval of probate court

(a) The approval of the probate court required by subsection (b) of Code Section 53-3-19 shall be obtained in the following manner: The surviving spouse shall petition the probate court, stating the purposes of the proposed conveyance or encumbrance and describing the property the spouse desires to convey or encumber, the nature of the proposed conveyance or encumbrance, and the names, last known addresses, and ages of the children for whose benefit the year's support was set apart. If the surviving spouse has died, the petition may be made by the guardian for any one or more of the children for whose benefit the year's support was set apart. The probate court shall set a date for hearing on the petition and shall appoint a guardian ad litem who shall accept the appointment in writing to represent the minor children. Not less than ten days prior to the date set for the hearing, personal service shall be made on each child for whose benefit the year's support was set apart who has attained the age of 18 at the time the petition is filed. If the surviving spouse does not know and cannot easily ascertain the addresses of any of the children, service shall be made by publishing notice of the date and purpose of the hearing one time and by posting a copy of the notice at the courthouse not less than ten days prior to the date set for the hearing. In addition to publication, the probate court shall mail a copy of the notice to the last known address of each child whose current address is unknown, not less than ten days prior to the date set for such hearing. Objections, if any, shall be made in writing.

(b) At the hearing, the probate court shall determine that service has been made as required by this Code section and that the purpose or purposes of the proposed conveyance or encumbrance are proper and shall pass an order reciting due compliance with this Code section and approval of the proposed conveyance or encumbrance, which order shall be final and conclusive.

(c) The proceedings shall be indexed and recorded in books to be kept for that purpose by the probate court in each county in which any of the property is located.

(d) An appeal shall lie in the manner, under the restrictions, and with the effect provided for appeals from the probate court in other cases.






Chapter 4 - Wills

Article 1 - General Provisions

§ 53-4-1. Power of testator

A testator, by will, may make any disposition of property that is not inconsistent with the laws or contrary to the public policy of the state and may give all the property to strangers, to the exclusion of the testator's spouse and descendants.



§ 53-4-2. When will takes effect

A will shall take effect instantly upon the death of the testator however long probate may be postponed.



§ 53-4-3. Determination whether instrument is will

No particular form is necessary to constitute a will. To determine whether an instrument is a will, the test is the intention of the maker to be gathered from the whole instrument, read in light of the surrounding circumstances. If the intention is to convey a present interest, though the possession is postponed until after death, the instrument is not a will. If the intention is to convey an interest accruing and having effect only at death, the instrument is a will.






Article 2 - Testamentary Capacity

§ 53-4-10. Minimum age; conviction of crime

(a) Every individual 14 years of age or older may make a will, unless laboring under some legal disability arising either from a want of capacity or a want of perfect liberty of action.

(b) An individual who has been convicted of a crime shall not be deprived of the power to make a will.



§ 53-4-11. Decided and rational desire; incapacity to contract; insanity; advanced age or eccentricity

(a) Testamentary capacity exists when the testator has a decided and rational desire as to the disposition of property.

(b) An incapacity to contract may coexist with the capacity to make a will.

(c) An insane individual generally may not make a will except during a lucid interval. A monomaniac may make a will if the will is in no way connected with the monomania. In all such cases, it must appear that the will expresses the wishes of the testator unbiased by the insanity or monomania with which the testator is affected.

(d) Neither advancing age nor weakness of intellect nor eccentricity of habit or thought is inconsistent with the capacity to make a will.



§ 53-4-12. Freedom of volition

A will must be freely and voluntarily executed. A will is not valid if anything destroys the testator's freedom of volition, such as fraudulent practices upon the testator's fears, affections, or sympathies; misrepresentation; duress; or undue influence whereby the will of another is substituted for the wishes of the testator.






Article 3 - Execution and Attestation

§ 53-4-20. Required writing; signing; witnesses; codicil

(a) A will shall be in writing and shall be signed by the testator or by some other individual in the testator's presence and at the testator's express direction. A testator may sign by mark or by any name that is intended to authenticate the instrument as the testator's will.

(b) A will shall be attested and subscribed in the presence of the testator by two or more competent witnesses. A witness to a will may attest by mark. Another individual may not subscribe the name of a witness, even in that witness's presence and at that witness's direction.

(c) A codicil shall be executed by the testator and attested and subscribed by witnesses with the same formality as a will.



§ 53-4-21. Knowledge of contents of will by testator

Knowledge of the contents of a will by the testator is necessary to the validity of a will. If the testator can read, the testator's signature or acknowledgment of that signature is presumed to show such knowledge.



§ 53-4-22. Competency of witness

(a) Any individual who is competent to be a witness and age 14 or over may witness a will.

(b) If a witness is competent at the time of attesting the will, the subsequent incompetence of the witness shall not prevent the probate of the will.



§ 53-4-23. Testamentary gift to witness or witness's spouse

(a) If a subscribing witness is also a beneficiary under the will, the witness shall be competent; but the testamentary gift to the witness shall be void unless there are at least two other subscribing witnesses to the will who are not beneficiaries under the will.

(b) An individual may be a witness to a will by which a testamentary gift is given to that individual's spouse, the fact going only to the credibility of the witness.



§ 53-4-24. Self-proved will or codicil

(a) At the time of its execution or at any subsequent date during the lifetime of the testator and the witnesses, a will or codicil may be made self-proved and the testimony of the witnesses in the probate regarding such will may be made unnecessary by the affidavits of the testator and the attesting witnesses made before a notary public. The affidavit and certificate provided in subsection (b) of this Code section shall be the only prerequisites of a self-proved will or codicil.

(b) The affidavit shall be evidenced by a certificate, affixed with the official seal of the notary public, that is attached or annexed to the will or codicil, in form and content substantially as follows:

STATE OF GEORGIA

COUNTY of

Before me, the undersigned authority, on this day personally appeared

, , and , known to me to be the testator and the

witnesses, respectively, whose names are subscribed to the annexed or

foregoing instrument in their respective capacities, and all of said

individuals being by me duly sworn, , testator, declared to me and to

the witnesses in my presence that said instrument is the last will and

testament or a codicil to the last will and testament of the testator and

that the testator had willingly made and executed it as a free act and deed

for the purposes expressed therein. The witnesses, each on oath, stated to

me in the presence and hearing of the testator that the testator had

declared to them that the instrument is the testator's last will and

testament or a codicil to the testator's last will and testament and that

the testator executed the instrument as such and wished each of them to

sign it as a witness; and under oath each witness stated further that the

witness had signed the same as witness in the presence of the testator and

at the testator's request; that the testator was 14 years of age or over

and of sound mind; and that each of the witnesses was then at least 14

years of age.

Testator

Witness

Witness

Sworn to and subscribed before me by , testator, and sworn to and

subscribed before me by and , witnesses, this day of

, .

(SEAL)

(Signed)

(Official Capacity of Officer)

(c) A self-proved will or codicil may be admitted to probate without the testimony of any subscribing witness, but otherwise it shall be treated no differently from a will or codicil that is not self-proved. In particular, without limiting the generality of the foregoing sentence, a self-proved will or codicil may be contested, revoked, or amended in exactly the same fashion as a will or codicil that is not self-proved.






Article 4 - Joint or Mutual Wills

§ 53-4-30. Contract concerning succession

A contract made on or after January 1, 1998, that obligates an individual to make a will or a testamentary disposition, not to revoke a will or a testamentary disposition, or to die intestate shall be express and shall be in a writing that is signed by the obligor.



§ 53-4-31. Definitions

(a) A joint will is one will signed by two or more testators that deals with the distribution of the property of each testator. A joint will may be probated as each testator's will.

(b) Mutual wills are separate wills of two or more testators that make reciprocal dispositions of each testator's property.



§ 53-4-32. Effect of execution

The execution of a joint will or of mutual wills does not create a presumption of a contract not to revoke the will or wills.



§ 53-4-33. Revocation

(a) A joint will or mutual wills may be revoked by any testator in the same manner as any other will.

(b) Revocation of a joint will or a mutual will by one of the testators shall not revoke the will of any other testator.






Article 5 - Revocation and Republication

§ 53-4-40. Power of testator

A will may be changed or revoked by the testator at any time prior to the testator's death.



§ 53-4-41. Intent

In all cases of revocation, the intent to revoke is necessary.



§ 53-4-42. Express or implied revocation

(a) A revocation may be express or implied.

(b) An express revocation occurs when the testator by writing or action expressly annuls a will. An express revocation takes effect instantly.

(c) An implied revocation results from the execution of a subsequent inconsistent will that does not by its terms expressly revoke the previous will. An implied revocation takes effect only when the subsequent inconsistent will becomes effective. If the subsequent inconsistent will fails to become effective from any cause, the implied revocation is not completed.



§ 53-4-43. Subsequent will or other written instrument

An express revocation may be effected by a subsequent will or other written instrument that is executed, subscribed, and attested with the same formality as required for a will.



§ 53-4-44. Destruction or obliteration of will or material portion thereof

An express revocation may be effected by any destruction or obliteration of the will done by the testator with an intent to revoke or by another at the testator's direction. The intent to revoke shall be presumed from the obliteration or cancellation of a material portion of the will, but such presumption may be overcome by a preponderance of the evidence.



§ 53-4-45. Revival or republication of previous will

(a) If a will or other written instrument that expressly revoked a previous will in its entirety is revoked by a later will or other written instrument, as described in Code Section 53-4-43, the previous will remains revoked unless it is revived. The previous will is revived if it appears from the terms of the later will or other written instrument that the testator intended the previous will to take effect.

(b) If a will or other written instrument that expressly revoked a previous will in its entirety is revoked by an act, as described in Code Section 53-4-44, the previous will remains revoked unless it is revived. The previous will is revived if it appears from the circumstances of the revocation of the will or other written instrument or from the testator's contemporaneous or subsequent declarations that the testator intended the previous will to take effect.

(c) If a will or other written instrument that expressly revoked or amended a previous will in part is revoked by a later will or other written instrument, as described in Code Section 53-4-43, the revoked or amended part of the previous will is revived to the extent it appears from the terms of the later will or other written instrument that the testator intended the previous will to take effect.

(d) If a will or other written instrument that expressly revoked or amended a previous will in part is revoked by an act, as described in Code Section 53-4-44, the revoked or amended part of the previous will is revived unless it is evident from the circumstances of the revocation of the will or other written instrument or from the testator's contemporaneous or subsequent declarations that the testator did not intend the revoked or amended part of the previous will to take effect as executed.

(e) If a will or other written instrument that expressly revoked a previous will in whole or in part is revoked by a later will or other written instrument, as described in Code Section 53-4-43, or by an act, as described in Code Section 53-4-44, and the previous will or any revoked or amended portion is not revived in accordance with the provisions of this Code section, the previous will may be republished in whole or in part in accordance with Code Section 53-4-50.



§ 53-4-46. Presumption of intent

(a) A presumption of intent to revoke arises if the original of a testator's will cannot be found to probate.

(b) A copy of a will may be offered for probate in accordance with Chapter 5 of this title in lieu of the original will if the original cannot be found to probate, provided that the copy is proved by a preponderance of the evidence to be a true copy of the original will and that the presumption of intent to revoke set forth in subsection (a) of this Code section is rebutted by a preponderance of the evidence.



§ 53-4-47. Effect of implied revocation

An implied revocation extends only so far as an inconsistency exists between testamentary instruments. Any portion of a prior instrument that can stand consistently with the testamentary scheme in a subsequent instrument shall remain unrevoked.



§ 53-4-48. Effect of testator's marriage, or birth or adoption of child; provision in will for class of children

(a) Except as otherwise provided in Code Section 53-4-49, the marriage of the testator, the birth of a child to the testator, including a posthumous child born within ten months of the testator's death, or the adoption of a child by the testator subsequent to the making of a will in which no provision is made in contemplation of such event shall result in a revocation of the will only to the extent provided in the remainder of this Code section.

(b) A provision in a will for a class of the testator's children shall be presumed to be made in contemplation of the birth or adoption of additional members of that class, absent an indication of a contrary intent, and the mere identification in the will of children already born or adopted at the time of the execution of the will shall not defeat this presumption.

(c) If the will was made prior to an event specified in subsection (a) of this Code section, and does not contain a provision in contemplation of such an event, the subsequent spouse or child shall receive the share of the estate he or she would have received if the testator had died intestate. Such share shall be paid from the net residuum remaining after all debts and expenses of administration, including taxes, have been paid. If the residuum proves to be insufficient, then testamentary gifts shall abate in the manner provided in subsection (b) of Code Section 53-4-63. Any bequest in the will in favor of the subsequent spouse or child shall be given effect and shall count toward the intestate share. If the bequest equals or exceeds the intestate share, then the subsequent spouse or child shall receive the bequest in lieu of the intestate share provided by this subsection.



§ 53-4-49. Effect of testator's divorce, annulment, or remarriage to former spouse

All provisions of a will made prior to a testator's final divorce or the annulment of the testator's marriage in which no provision is made in contemplation of such event shall take effect as if the former spouse had predeceased the testator, and the provisions of Code Section 53-4-64 shall not apply with respect to the descendants of the former spouse who are not also descendants of the testator. If the testator remarries the former spouse and the testator has not revoked or amended the will that was made prior to the divorce or annulment, the remarriage shall not result in the revocation of the will and the provisions of the will that were revoked solely due to the application of this Code section shall be revived.



§ 53-4-50. Republication of revoked will

A revoked will may be republished by a writing executed by the testator and subscribed and attested by witnesses with the same formality required for a will.






Article 6 - Construction of Will; Testamentary Gifts

§ 53-4-55. Construction of wills; intention of testator

In the construction of all wills, the court shall seek diligently for the intention of the testator and shall give effect to such intention as far as it may be consistent with the rules of law. Provided the proof of intention is clear and convincing, the court may transpose sentences or clauses, change conjunctions, and supply or delete words in cases in which a sentence or clause as it stands is unintelligible or inoperative in context.



§ 53-4-56. Construction of wills; parole evidence

In construing a will, the court may hear parol evidence of the circumstances surrounding the testator at the time of execution to explain all ambiguities, whether latent or patent.



§ 53-4-57. Partial illegality of will

If a will is illegal in part, the part that is legal may be sustained; but if the whole will so constitutes one testamentary scheme that the legal portion alone cannot give effect to the testator's intention, the whole will shall fail.



§ 53-4-58. Failure to provide for living child believed dead

If at the time of execution of the will the testator fails to provide in the will for a living child of the testator solely because the testator believes the child to be dead, the child is entitled to receive a share in the estate as follows:

(1) If the testator had no other child living at the time the will was executed, an omitted child receives a share equal in value to that which the child would have received had the testator died intestate but only to the extent that any provision in the will to or for the benefit of the surviving parent of the omitted child is not thereby reduced; or

(2) If the will contains testamentary gifts to one or more other children of the testator, an omitted child is entitled to receive the share of the estate that the child would have received had the testator included all omitted children with the children to whom testamentary gifts were made under the will and had given an equal share to each child. To the extent feasible, the interest granted an omitted child must be of the same character, whether legal or equitable, present or future, as that left to the testator's other children under the will. In satisfying the share for the omitted child, the shares of the other children shall abate ratably, preserving to the maximum extent possible the testamentary plan adopted by the testator.



§ 53-4-59. Specific, demonstrative, general, or residuary testamentary gifts

Testamentary gifts may be specific, demonstrative, general, or residuary. A specific testamentary gift directs the delivery of property particularly designated. A demonstrative testamentary gift designates the fund or property from which the gift is to be satisfied but nevertheless is an unconditional gift of the amount or value specified. A general testamentary gift does not direct the delivery of any particular property. A residuary testamentary gift includes all the property of the estate that is not effectively disposed of by other provisions of the will.



§ 53-4-60. Income, profit, or increase of specific testamentary gifts

The income, profit, or increase of specific testamentary gifts, as a general rule, goes with the gift though the time of enjoyment or vesting may be postponed.



§ 53-4-61. Time at which general or demonstrative testamentary gift bears interest

(a) A general or demonstrative testamentary gift usually bears interest at the legal rate after the expiration of 12 months from the death of the testator; provided, however, that when a general or demonstrative testamentary gift is to be paid at a later time or upon a later event, it bears no interest until such time or event.

(b) The general rule described in subsection (a) of this Code section yields to the equity and necessity of a particular case if the condition of the estate as to the payment of debts and testamentary gifts is doubtful or if the fund out of which the testamentary gift is to be paid is unavailable for all the charges made upon it or if any other equitable circumstance intervenes.



§ 53-4-62. Testamentary gift to charity

If a testamentary gift to a charity cannot be executed in the exact manner provided by the testator, the superior court may exercise equitable powers in such a way as will as nearly as possible effectuate the intention of the testator.



§ 53-4-63. Payment of debts of testator

(a) Unless otherwise directed, the debts of the testator shall be paid out of the residuum. Unless otherwise provided in the will, a residuary gift or any part thereof, including a residuary gift to a surviving spouse in lieu of year's support, shall be deemed a gift of the net residuum or part thereof remaining after all debts and expenses of administration, including taxes, have been paid.

(b) If the residuum proves to be insufficient for the payment of the testator's debts and the expenses of administration, then general testamentary gifts shall abate pro rata to make up the deficiency. If general testamentary gifts are insufficient, then demonstrative testamentary gifts shall abate in the same manner. If both general and demonstrative gifts are insufficient, then specific gifts shall abate in the same manner.

(c) After the estate assets in the executor's hands are exhausted, a creditor may proceed against each beneficiary for that beneficiary's pro rata share of the debts to the extent a testamentary gift has been distributed to that beneficiary.

(d) Realty and personalty shall be equally liable for the payment of debts.

(e) Unless otherwise expressly directed in the will, nothing in this Code section shall be deemed to limit any rights to reimbursement for federal estate taxes, generation-skipping transfer taxes, or any other taxes that may be available to personal representatives under federal law.



§ 53-4-64. Death of beneficiary before will executed or before death of testator

(a) If a beneficiary is dead when the will is executed or otherwise dies before the testator, but has any descendants living at the death of the testator, the testamentary gift, if absolute and without remainder or limitation, shall not lapse but shall vest in the descendants of the beneficiary in the same proportions as if inherited directly from the deceased beneficiary under the intestacy laws of this state.

(b) The provisions of subsection (a) of this Code section shall also apply to a testamentary gift to a class unless there appears a clear intent to the contrary.

(c) If a beneficiary is treated as having predeceased the testator due to a divorce or annulment, as provided in Code Section 53-4-49, or due to the beneficiary being responsible for the death of the testator, as provided in Code Section 53-1-5, the provisions of subsection (a) of this Code section shall apply only to vest the testamentary gift in descendants of the beneficiary who are also descendants of the testator.



§ 53-4-65. Disposition of lapsed or void testamentary gift of residuum

(a) A lapsed or void testamentary gift of realty or personalty shall become part of the residuum.

(b) A lapsed or void gift of the residuum shall be deemed a part of the share of the other residuary beneficiaries in proportion to their original shares of the residuum. If there are no other residuary beneficiaries, a lapsed or void gift of the residuum shall pass by intestacy.



§ 53-4-66. Ademption or destruction of specific testamentary gift

Except as provided in Code Section 53-4-67, a specific testamentary gift is adeemed or destroyed, wholly or in part, when the testator for any reason does not own the subject of such gift at death.



§ 53-4-67. Exchange, loss, theft, destruction, or condemnation of testamentary gift

(a) If the testator exchanges property which is the subject of a specific testamentary gift for other property of like character, or merely changes the investment of a fund so given, the testator's intention shall be deemed to be to substitute the one for the other, and the testamentary gift shall not fail.

(b) If, within six months prior to the testator's death, property which is the subject of a specific testamentary gift is lost, stolen, or destroyed, and if such loss, theft, or destruction is covered, wholly or in part, by insurance, the specific beneficiary has the right to any proceeds of such insurance that are unpaid at the testator's death or, if any such proceeds have been paid prior to the testator's death, to a pecuniary gift equal to the amount of the proceeds so paid. The foregoing provisions shall also apply if the property is damaged but not destroyed, except that the amount of the insurance proceeds or the pecuniary gift to be paid to the specific beneficiary shall be reduced by the cost of any repairs made to the damaged property by the testator or the testator's personal representative.

(c) If, within six months prior to the testator's death, property which is the subject of a specific testamentary gift is taken by condemnation, the beneficiary has the right to any award for such condemnation unpaid at the testator's death or, if any such award has been paid prior to the testator's death, to a pecuniary gift equal to the amount of the award so paid.



§ 53-4-68. Conditions that are impossible, illegal, or against public policy; conditions in terrorem

(a) Conditions in a will that are impossible, illegal, or against public policy shall be void.

(b) A condition in terrorem shall be void unless there is a direction in the will as to the disposition of the property if the condition in terrorem is violated, in which event the direction in the will shall be carried out.



§ 53-4-69. Election by beneficiary with claim adverse to will

A beneficiary taking under a will shall allow all the provisions of the will to be executed as far as the beneficiary can. A beneficiary who has a claim adverse to the will shall be required to elect whether to claim under the will or against it. However, the mere fact that the beneficiary is also a creditor shall not necessitate an election.



§ 53-4-70. Election by beneficiary owning testamentary gift of property

(a) When a testator has attempted to make a testamentary gift of property that is not the testator's own and has also given a benefit to a person to whom the property belongs, the person shall elect to take either under the will or against the will.

(b) An election pursuant to subsection (a) of this Code section shall not be required if:

(1) The will itself, from other causes, is not effective in passing title to the property in question;

(2) The testator has an interest in the property in question upon which the will may operate;

(3) The testamentary gift shows that the testator intended to give the property only in the event that the testator's own title was good; or

(4) The benefit given to the person called upon to elect is not from the testator's own property but is by virtue of a power of appointment in the testator.



§ 53-4-71. Compensation to defeated beneficiary electing against will

If, pursuant to Code Sections 53-4-69 and 53-4-70, an election is made against the will, the defeated beneficiary shall be entitled to compensation out of the property bequeathed to the person who made the election, up to the value of the defeated testamentary gift.



§ 53-4-72. Passing of after-acquired property

All property owned by the testator at death that was acquired subsequent to the making of a will shall pass under the will if the provisions of the will are sufficiently broad to embrace the property.



§ 53-4-73. Disposition of heart pacemakers

(a) Any individual who is 18 years of age or older and of sound mind may provide for the sale by contract or by will of a heart pacemaker implanted within the individual, such disposition to be made at death. If the sale is by will, it shall be effective without probate.

(b) When individuals in prior classes are not available at the time of death of an individual having a heart pacemaker and in the absence of a disposition contract or will, actual notice of contrary indications by the decedent, and actual opposition by a member of the same or a prior class, any of the following individuals, in order of priority stated, may sell the heart pacemaker:

(1) The spouse;

(2) An adult son or daughter;

(3) Either parent;

(4) An adult brother or sister;

(5) A guardian of the person of the decedent at the time of the decedent's death other than a guardian ad litem appointed for such purpose; or

(6) Any other person authorized or under obligation to dispose of the body.

(c) If a buyer has actual notice of contrary indications by the decedent or actual notice that a sale by a member of a class is opposed by a member of the same or a prior class, no valid sale may be made. The persons authorized by subsection (b) of this Code section may make the sale only after the time of death of the individual having the heart pacemaker.

(d) Unless otherwise provided in a will or contract, all proceeds from sales under this Code section shall be added to the estate of the decedent.

(e) Sales of pacemakers under this Code section shall be subject to:

(1) Medical acceptability of the heart pacemaker for reuse; and

(2) The laws of this state relating to autopsies.

(f) This Code section shall not apply to the sale or gift of a nuclear-powered pacemaker.



§ 53-4-74. Pecuniary marital deduction testamentary gift or transfer

(a) As used in this Code section, the term "marital deduction testamentary gift or transfer" means a testamentary gift or transfer of assets, including cash, which qualifies for the federal estate tax marital deduction.

(b) Where a will or trust agreement authorizes or requires an executor, administrator, or trustee to satisfy a pecuniary marital deduction testamentary gift or transfer wholly or partly by a distribution of assets in kind at values which are finally determined for federal estate tax purposes or at values which are determined by reference to such federal estate tax valuation, the executor, administrator, or trustee, in satisfaction of the pecuniary marital deduction bequest or transfer, shall distribute assets, including cash, which shall have an aggregate fair market value fairly representative of the distributee's proportionate share of the appreciation or depreciation, from the date or dates of federal estate tax valuation to the date or dates of distribution in satisfaction of the pecuniary marital deduction bequest or transfer.



§ 53-4-75. Construction of wills and trust instruments referring to federal estate and generation-skipping transfer tax laws

(a) For purposes of this Code section, the term "effective date for federal estate and generation-skipping transfer taxes" means the earlier of January 1, 2011, or the first date after December 31, 2009, including a date before the date on which this Code section became effective, upon which the federal estate tax and generation-skipping transfer tax laws apply to estates of decedents dying on such date and to generation-skipping transfers on such date.

(b) A provision of a will or trust instrument of a testator or settlor dying after December 31, 2009, and before the effective date for federal estate and generation-skipping transfer taxes that:

(1) Refers to the "federal estate tax," "gross estate," "unified credit," "estate tax exemption," "applicable exemption amount," "applicable credit amount," "deduction," "charitable deduction," "value for federal estate tax purposes," "federal generation-skipping transfer tax," "generation-skipping transfer," "applicable exclusion amount," "generation-skipping transfer tax exemption," "GST exemption," "skip person," "direct skip," "transferor," "marital deduction," "maximum marital deduction," "unlimited marital deduction," or any similar provision of the federal estate or generation-skipping transfer tax laws;

(2) Refers to any chapter or section of the Internal Revenue Code of 1986 relating to the federal estate tax or generation-skipping transfer taxes or to terms defined or used in such chapters or sections; or

(3) Provides for determining the amount of a bequest, distribution, allocation, or division of property of an estate or trust based on the amount that is exempt from or can pass free of federal estate tax or federal generation-skipping transfer tax

shall be deemed to refer to the federal estate and generation-skipping transfer tax laws as such laws applied to estates of decedents dying on December 31, 2009, and to generation-skipping transfers on December 31, 2009.

(c) Subsection (b) of this Code section shall not apply to:

(1) A provision of a will or trust instrument that is executed or amended after December 31, 2009; or

(2) A provision of a will or trust instrument, whenever executed or amended, that manifests an intention that such provision should be construed in a manner other than as provided in subsection (b) of this Code section.

(d) A court may construe a will or trust instrument to determine whether subsection (b) of this Code section applies to a provision of a will or trust instrument or whether the will or trust instrument manifests an intention that such provision should be construed in a manner other than as provided in subsection (b) of this Code section. A petition for construction of a will or trust instrument under this Code section may be filed by the personal representative, beneficiary, or trustee and shall be commenced within one year of the death of the testator or settlor.









Chapter 5 - Probate

Article 1 - General Provisions

§ 53-5-1. Jurisdiction and domicile

(a) The probate court shall have exclusive jurisdiction over the probate of wills.

(b) The county of domicile of the testator at death shall give jurisdiction to the probate court of that county.

(c) The domicile of a testator who was in the care of a nursing home or other similar facility at the time of death shall be presumed to be the county in which the testator was domiciled immediately before entering the nursing home or other facility; provided, however, this presumption may be rebutted. If it is determined by the probate court that the testator considered or, in the absence of an impairment of mental faculties, the testator would have considered the county in which the facility is located to be the testator's domicile, then for purposes of this Code section that county shall be considered the testator's county of domicile.



§ 53-5-2. Right to offer will for probate

The right to offer a will for probate shall belong to the executor, if one is named. If for any reason the executor fails to offer the will for probate with reasonable promptness, or if no executor is named, any interested person may offer the will for probate.



§ 53-5-3. Time limitation

A will shall not be offered for probate following the expiration of five years from the latest date on which a petition is filed for:

(1) The appointment of a personal representative of the decedent's estate; or

(2) An order that no administration is necessary on the decedent's estate;

provided, however, that the will of a testator who died prior to January 1, 1998, may be offered for probate at least until December 31, 2002.



§ 53-5-4. Recovery of property from bona fide purchaser for value

An executor acting under or any person claiming under a will offered for probate within the period described in Code Section 53-5-3 shall be permitted to recover from a bona fide purchaser for value:

(1) Property acquired from the heirs of the testator or anyone claiming through them, unless an order that no administration is necessary was entered prior to the purchase and the purchase occurred prior to the probate of the will;

(2) Property set aside in a year's support proceeding and acquired from the spouse or children of the testator or anyone claiming through them, unless the order granting year's support was entered prior to the purchase and the purchase occurred prior to the probate of the will; and

(3) Property acquired from the administrator of the testator's estate or the heirs of the testator or anyone claiming through them, unless the administrator was qualified prior to the purchase and the purchase occurred prior to the probate of the will.



§ 53-5-5. Duty to file will

A person having possession of a will shall file it with reasonable promptness with the probate court of the county having jurisdiction. The probate court may attach for contempt and may fine and imprison a person withholding a will until the will is delivered.



§ 53-5-6. Admission of executor before qualification or of a beneficiary

On the investigation of an issue of devisavit vel non, the admission of an executor before qualification or of a beneficiary, other than a sole beneficiary, shall not be admissible in evidence to impeach the will except where the admission is in reference to the conduct or acts of the executor or beneficiary concerning some matter relevant to the issue.



§ 53-5-7. Proof of codicil

If a codicil republished a will except as to any amendment contained in the codicil and clearly identified the will that was republished, proof of the codicil is proof of the will.






Article 2 - Common Form

§ 53-5-15. Common or solemn form

Probate of a will may be in common form or in solemn form or both.



§ 53-5-16. Conclusiveness; persons protected if set aside

(a) The probate of a will in common form is not conclusive upon anyone interested in the estate adversely to the will except as provided in Code Section 53-5-19.

(b) If set aside, probate of a will in common form does not protect the executor in any acts beyond the executor's normal duties of collecting and preserving assets of the estate and paying the debts of the estate. Bona fide purchasers without notice under legally made sales from the executor will be protected.



§ 53-5-17. Procedure

(a) A will may be proved in common form upon the testimony of a single subscribing witness and without notice to anyone. If the will is self-proved, compliance with signature requirements for execution is presumed and other requirements for execution are presumed without the testimony of any subscribing witness.

(b) The petition to probate a will in common form shall set forth the same information required in a petition to probate a will in solemn form. The petition shall conclude with a prayer for the issuance of letters testamentary.



§ 53-5-18. Court order

The order to probate a will in common form may be granted by the probate court at any time.



§ 53-5-19. When conclusive upon parties in interest

Probate in common form shall become conclusive upon all parties in interest four years from the time of probate, except upon minor heirs who require proof in solemn form and interpose a caveat within four years after reaching the age of majority. In such case, if the will is refused probate in solemn form and no prior will is admitted to probate, an intestacy shall be declared only as to the minor or minors and not as to others whose right to caveat is barred by the lapse of time.






Article 3 - Solemn Form

§ 53-5-20. Conclusiveness

Probate in solemn form is conclusive upon all parties notified and upon all beneficiaries under the will who are represented by the executor. As to heirs not effectively notified, a proceeding to probate in solemn form shall otherwise be as conclusive as if probate had been in common form.



§ 53-5-21. Procedure

(a) A will may be proved in solemn form after due notice, upon the testimony of all the witnesses in life and within the jurisdiction of the court, or by proof of their signatures and that of the testator as provided in Code Section 53-5-23. The testimony of only one witness shall be required to prove the will in solemn form if no caveat is filed. If a will is self-proved, compliance with signature requirements and other requirements of execution is presumed subject to rebuttal without the necessity of the testimony of any witness upon filing the will and affidavit annexed or attached thereto.

(b) The petition to probate a will in solemn form shall set forth the full name, the place of domicile, and the date of death of the testator; the mailing address of the petitioner; the names, ages or majority status, and addresses of the surviving spouse and of all the other heirs, stating their relationship to the testator; and whether, to the knowledge of the petitioner, any other proceedings with respect to the probate of another purported will of the testator are pending in this state and, if so, the names and addresses of the propounders and the names, addresses, and ages or majority status of the beneficiaries under the other purported will. If a testamentary guardian is being appointed in accordance with subsection (b) of Code Section 29-2-4, the names and mailing addresses of any persons required to be served with notice pursuant to such Code section shall be provided by the petitioner. In the event full particulars are lacking, the petition shall state the reasons for any omission. The petition shall conclude with a prayer for issuance of letters testamentary. If all of the heirs acknowledge service of the petition and notice and shall in their acknowledgment assent thereto, and if there are no other proceedings pending in this state with respect to the probate of another purported will of the decedent, the will may be probated and letters testamentary thereupon may issue without further delay; provided, however, that letters of guardianship shall only be issued in accordance with Code Section 29-2-4.



§ 53-5-22. Notice

(a) Probate in solemn form requires due notice to all the heirs of the testator, and, if there is any other purported will of the testator for which probate proceedings are pending in this state, then such notice shall also be given to the beneficiaries and propounders of such purported will. Service of a notice of petition for probate in solemn form shall be personal if the party resides in this state and is known and shall be served at least ten days before probate is to be made, except that, if waived, the ten-day provision shall not apply.

(b) For purposes of giving notice to beneficiaries under a purported will for which probate proceedings are pending in this state, notice shall be given to:

(1) Each beneficiary:

(A) Who has a present interest, including but not limited to a vested remainder interest but not including trust beneficiaries where there is a trustee; and

(B) Whose identity and whereabouts are known or may be determined by reasonable diligence;

(2) The duly acting guardian of each individual beneficiary with a present interest or power, other than a mere trust beneficiary, who is not sui juris; and

(3) Each trustee.

Notice shall not be required in the case of a person whose interest, even though vested, cannot be possessed until the passage of time or the happening of a contingency. The probate court may, on motion, modify the notice required in the case of numerous beneficiaries of the same or similar class where the value of each testamentary gift is, or appears to be, nominal. Upon motion, the court may determine whether the interest of any beneficiary required to be notified under this subsection is adequately represented, including any contingent interest of a beneficiary, and if such representation is found to be inadequate, the court may appoint a guardian ad litem to represent each beneficiary or order such other notice as may be appropriate to a beneficiary of a contingent interest. If a trustee named in the will indicates a refusal to represent the beneficiaries of the testamentary trust, the court may order that notice be given directly to the beneficiaries of the trust.

(c) Service of a notice of petition for probate in solemn form shall be in accordance with the provisions of Chapter 11 of this title and, if made personally or by mail, shall include a copy of the petition and of the will for which probate is sought. If service is to be made by publication, the published notice shall set forth the court, the time the order for service by publication was granted, the name of the decedent, the fact that a petition has been filed seeking the probate of the will of the decedent in solemn form, and the name of the petitioner who seeks letters testamentary or the continuance in force of any letters testamentary previously granted. The notice shall command all parties to whom it is directed to file objection, if there is any.






Article 4 - Witnesses; Settlement Agreement; Expenses

§ 53-5-23. Methods of examining witnesses; photocopy of will

(a) In all proceedings for the probate of a will in common form or solemn form, witnesses to the will may be examined in person or by written interrogatories which shall be answered in writing and under oath before a notary public or by depositions or other discovery procedures under the same circumstances as other civil cases. The probate court shall have the power to compel the attendance of witnesses in the same manner as the superior court.

(b) Where witnesses are to be examined as authorized by this Code section, a photocopy of the will may be exhibited to the witnesses in lieu of the original will. The testimony of a witness to whom a photocopy of a will has been exhibited shall be given the same weight as though the original will had been exhibited to the witness.

(c) The provisions of this Code section shall not be construed as repealing any other statutory provision prescribing a method or procedure for the taking of testimony by interrogatories or depositions, but as supplementary of such other provisions and cumulative to such other provisions and as providing additional means or methods of taking the testimony of subscribing witnesses to a will in proceedings for the probate of the will. The taking or procuring of testimony in the manner prescribed by this Code section shall be sufficient for all purposes of the probate proceedings, notwithstanding any other statute.



§ 53-5-24. Unavailability of subscribing witnesses

When it appears that a will cannot be proved as otherwise provided by law because at the time the will is offered for probate one or more of the subscribing witnesses to the will is dead or mentally or physically incapable of testifying or otherwise inaccessible, the court may admit the will to probate in common or solemn form upon the testimony in person or by affidavit or by deposition of at least two credible disinterested witnesses that the signature to the will is that of the individual whose will it purports to be or upon other sufficient proof of such signature. This Code section shall not preclude the court, in its discretion, from requiring, in addition, the testimony in person or by deposition of any available subscribing witness or proof of such other pertinent facts and circumstances as the court may deem necessary to admit the will to probate.



§ 53-5-25. Settlement agreement

(a) Upon petition of the interested parties, any superior court on appeal or any probate court which is so authorized by Article 6 of Chapter 9 of Title 15 may approve a settlement agreement under which probate is granted or denied, providing for a disposition of the property contrary to the terms of the will. Approval of any settlement agreement that provides for the sustaining of the caveat or the disposition of the property contrary to the terms of the will shall be after a hearing, notice of which shall be given as the court may direct, at which evidence is introduced and at which the court finds as a matter of fact that there is a bona fide contest or controversy.

(b) All individuals who are sui juris and affected by such a settlement agreement shall be authorized to enter into such an agreement which shall be assented to in writing by all the heirs of the testator and by all sui juris beneficiaries affected by such a settlement.

(c) All individuals who are not sui juris, or are unborn beneficiaries, heirs, or persons unknown shall be represented in such proceedings by an independent guardian ad litem. It shall be the duty of the guardian ad litem to investigate the proposed settlement and report to the court the guardian's findings and recommendations. The court shall take the recommendations into consideration but shall not be bound by such recommendations.

(d) A judgment entered in the court and based upon the settlement agreement shall be binding on all parties including individuals not sui juris, unborn beneficiaries or heirs, and persons unknown who are represented before the court by the guardian ad litem appointed for that purpose.



§ 53-5-26. Persons entitled to recover expenses

Upon petition to the probate court, a person named as an executor in a purported will of a decedent shall be entitled to recover from the estate of the decedent the expenses incurred in offering the will for probate in common or solemn form, including reasonable attorney's fees, provided the person proceeded in good faith. The probate court shall determine whether the person proceeded in good faith and the amount of the expenses. The order of the probate court shall be subject to appeal as is provided in other cases.






Article 5 - Foreign and Out-of-State Wills; Nondomiciliaries

Part 1 - General Provisions

§ 53-5-30. Definitions

For purposes of this article:

(1) "Domiciliary jurisdiction" is the jurisdiction outside this state in which a nondomiciliary is domiciled at death.

(2) "Foreign will" is the will of a nondomiciliary who dies while domiciled in a jurisdiction that is not a state or territory governed by the Constitution of the United States and who at death owns property located in this state or a cause of action the venue of which lies in this state.

(3) "Nondomiciliary" is a decedent who dies while domiciled in a jurisdiction that is outside this state.

(4) "Out-of-state will" is the will of a nondomiciliary who dies while domiciled in a state or territory that is governed by the Constitution of the United States and who at death owns property located in this state or a cause of action the venue of which lies in this state.



§ 53-5-31. Requisites for admission to probate

A foreign will or an out-of-state will may be admitted to original common or solemn form probate under the rules governing probate of wills of testators who die domiciled in this state upon proof that the will is valid under the laws of this state and that it has not been offered for probate or establishment in the domiciliary jurisdiction or that it has been offered for probate but either no timely caveat or similar objection was filed in the domiciliary jurisdiction or the grounds of a pending caveat or similar objection are not such as would, if proved, cause the denial of probate.



§ 53-5-32. Effect of admission to probate

If a foreign will or an out-of-state will is admitted to original probate in common or solemn form, the terms of the will shall be given effect under the laws of this state and shall be subject to the same defenses and objections as a will of a testator who died domiciled in this state.



§ 53-5-33. Requisites for admission to ancillary probate

(a) A foreign will or an out-of-state will duly admitted to probate or established under the laws of the domiciliary jurisdiction may be admitted to ancillary probate in solemn form upon proof that the will has not been offered for probate in this state in proceedings in which a caveat to such probate has been finally sustained or is pending.

(b) For purposes of ancillary probate of out-of-state wills, when the out-of-state will has been admitted to probate or established in the domiciliary jurisdiction, the will may be admitted to ancillary probate in solemn form upon production of a properly certified copy of the will and a properly authenticated copy of the final proceedings in the jurisdiction in which the will was probated or established, certified according to Code Section 24-9-922, and may be attacked or resisted on the same grounds as other judicial proceedings from a state of the United States.

(c) For purposes of ancillary probate of a foreign will, if the foreign will has been probated or established under the laws of the domiciliary jurisdiction, a certified copy of the will and an authenticated copy of the final proceedings in the jurisdiction in which the will was probated or established, under the seal of the court, shall be prima-facie evidence of the due execution of the will and the will may be admitted to ancillary probate but may be objected to by caveat or rebutted by proof, as in the case of a will offered for original probate.



§ 53-5-34. Effect of admission to ancillary probate

If a foreign will or an out-of-state will is admitted to ancillary probate in this state, the validity and terms of the will shall be given effect under the laws of the domiciliary jurisdiction.



§ 53-5-35. Muniments of title to realty

(a) Wills that are probated or established in another state shall constitute muniments of title for the transfer and conveyance of real property in this state to the beneficiaries named in the will and such will shall be admitted in evidence in this state as muniments of title without being probated in this state when:

(1) Such a will is accompanied by properly authenticated copies of the record admitting the will to probate in another state, certified according to Code Section 24-9-922; and

(2) The certified copy of such a will is recorded in the office of the clerk of the superior court in the county in which the real property is situated in the record in which deeds are recorded in this state.

(b) This Code section shall apply to all cases in which real property is held or claimed under wills not probated in this state and to all actions brought to recover or protect real property in this state.



§ 53-5-36. Jurisdiction

The probate court of any county in this state in which is located any property owned by the decedent or any cause of action of which the decedent was possessed at death the venue of which lies in this state shall have original or ancillary jurisdiction of a foreign or out-of-state will.



§ 53-5-37. Qualification of executor or administrator

Upon the admission of a foreign will or an out-of-state will to ancillary probate, an executor named by or pursuant to the will to serve in this state or, in the absence of objection, a duly qualified and acting executor, administrator, or personal representative for the estate under the laws of the jurisdiction in which the will was originally probated or established shall be entitled to qualify as executor or administrator with the will annexed in this state. If such person shall fail to qualify within a reasonable time after the will is admitted to ancillary probate or if objection is filed and the probate court shall find good cause why such person should not serve, the court shall name as administrator with the will annexed a person who could otherwise be named administrator with the will annexed under the laws of this state. No person may qualify as executor or administrator with the will annexed under this Code section if such person is not otherwise qualified to act as a fiduciary in this state.



§ 53-5-38. Distribution of intestate nondomiciliary's real property

If a nondomiciliary dies intestate owning real property located in this state, the real property shall be distributed to that decedent's heirs in accordance with the laws of intestacy of this state.



§ 53-5-39. Appointment of administrator of intestate nondomiciliary's estate

When a nondomiciliary dies intestate owning real property located in any county of this state, the probate court of such county, on petition of any heir, creditor, or any duly qualified administrator or personal representative of the decedent, shall appoint an administrator of the estate in this state, in conformity with the proceedings required for the appointment of an administrator of a decedent who died domiciled in this state. Unless there is objection and good cause to the contrary shown, the duly qualified administrator or personal representative shall be appointed as the administrator of the estate in this state. No person may qualify as administrator under this Code section if such person is not otherwise qualified to act as a personal representative in this state.



§ 53-5-40. Notice given by ancillary personal representative

Upon qualification, the ancillary personal representative shall give notice to all creditors of the nondomiciliary decedent who are domiciled in this state in the same manner as is required for decedents who die domiciled in this state.



§ 53-5-41. Laws or court orders governing administration of estate by ancillary personal representative

An ancillary personal representative shall be subject to the laws of this state governing the administration of estates generally, except that by order of the probate court granted after notice to the persons known to have an interest in or claim against the estate in this state as an unsatisfied heir, beneficiary, or creditor residing in this state, the personal representative may be directed to:

(1) Pay only those debts determined by the probate court to constitute administrative expenses or other debts incurred by the personal representative and debts payable to creditors residing or situated in this state;

(2) Make distribution to any heirs or beneficiaries residing or situated in this state to the extent that the probate court determines to be practicable and not to the detriment of a testamentary scheme; and

(3) If the provisions of paragraph (1) or (2) of this Code section or both paragraphs apply to the estate, distribute all property remaining in the hands of the ancillary personal representative to the personal representative qualified in the domiciliary jurisdiction rather than to the distributees of the estate.






Part 2 - Foreign Personal Representatives

§ 53-5-42. Powers

When an individual dies domiciled outside of this state possessed of a claim to or against real or personal property or a cause of action within this state, if ancillary probate or administration has not been granted and is not pending in this state and there is a personal representative duly qualified and serving under the laws of the domiciliary jurisdiction, ancillary probate or administration shall not be required and the duly qualified personal representative may:

(1) Take possession of personal property of the decedent located within this state and collect accounts or other sums due and payable to the decedent;

(2) Sell and convey any property of the decedent located within this state;

(3) Transfer the decedent's stock in any bank or other corporation in this state and withdraw deposits made by the decedent and receive dividends declared on the decedent's stock;

(4) Sue in any court in this state to enforce any cause of action or recover any property of the decedent or the foreign personal representative;

(5) Settle or compromise debts, claims, actions, causes of action, or controversies and give receipts, releases, or acquittances;

(6) Exercise and enforce anywhere in this state any and all rights, powers, or privileges possessed by the decedent or the personal representative pursuant to deeds or bills of sale to secure debts, mortgages, financing statements, or other instruments given as security for debt or as liens of any kind, including foreclosing, taking possession of property to which either is entitled as security, and protecting any and all interests or rights of either as a creditor in bankruptcy, receivership, or other proceedings as fully as could any other person entitled to do so; and

(7) Give deeds of assent and otherwise transfer or execute evidence of ownership of real and personal property located within this state pursuant to the decedent's will or under the laws of intestacy.

Any of the foregoing powers of the personal representative shall be exercised in the same manner and in conformity with all requirements applicable to a personal representative of a decedent who dies domiciled in this state. If the personal representative of a decedent who dies domiciled outside this state is acting pursuant to the decedent's will, the personal representative may exercise such powers to the extent and in the manner contemplated by the will as if the will had been admitted to probate within this state. The filing of a petition for ancillary probate or administration in this state shall suspend all authority of the personal representative to perform any act within this state as such personal representative, but such authority shall be reinstated if the petition is dismissed or if the proceedings are otherwise finally terminated without a grant of probate or administration in this state. Any suspension of authority shall not serve to abate any action pending in any court in this state to which the personal representative is a party; when appropriate, the court may substitute a personal representative who becomes qualified in this state in place of the personal representative. The provisions of this Code section shall apply only if the personal representative is a citizen of the United States.



§ 53-5-43. Evidence of authority

A copy of letters, or like documentation authenticated in accordance with Code Section 24-9-922, evidencing the qualification of the personal representative of the decedent who died domiciled outside this state, shall constitute prima-facie evidence of the authority of the personal representative to act in this state. Whenever a personal representative shall execute and deliver any deed of assent or conveyance with respect to real property located within this state, the personal representative shall attach to such deed as an exhibit the authenticated copy of the letters, and a certified copy of the will in the case of a testate decedent. The clerks of the superior courts of this state shall not be authorized to accept for filing and recording any deed given by such personal representative that does not conform to the foregoing requirements. Unless a third party has actual knowledge of the existence or pendency of ancillary probate or administration with respect to the decedent within this state, the third party who is dealing with the personal representative in reliance on the personal representative's letters and, in the case of a testate decedent, the out-of-state or foreign will, shall be fully protected.



§ 53-5-44. Application to protect interest in property

Any person having an interest or claim as heir, beneficiary, or creditor with respect to any real or personal property located within this state of an individual who dies domiciled outside of this state may petition a probate court having jurisdiction for ancillary probate or administration and may apply to a court of equity to compel the personal representative to protect that person's interest. The court of equity may require ancillary probate or administration, transfer the matter to a probate court in this state having jurisdiction, and order the preservation of the existing status of the property pending the granting of ancillary probate or administration.



§ 53-5-45. Jurisdiction

(a) A personal representative of a decedent who died domiciled outside this state submits personally to the jurisdiction of the courts of this state in any proceeding relating to the estate by:

(1) Receiving payment of money or taking delivery of personal property belonging to the estate of the decedent; or

(2) Doing any act as a personal representative in this state that would have given the state jurisdiction over the actor as an individual.

Jurisdiction under paragraph (1) of this subsection is limited to the money or value of personal property collected.

(b) In addition to the jurisdiction conferred under subsection (a) of this Code section, a personal representative of a decedent who died domiciled outside this state is subject to the jurisdiction of the courts of this state to the same extent that the decedent was subject to jurisdiction immediately prior to death.



§ 53-5-46. Service of process

(a) Service of process may be made upon the personal representative of a decedent who dies domiciled outside this state by registered or certified mail, addressed to the personal representative's last reasonably ascertainable address, requesting a return receipt signed by the addressee only. Service of process upon such a personal representative may also be perfected by statutory overnight delivery as provided in Code Section 9-10-12 if the receipt provided by the commercial delivery company is signed by the addressee. Notice by first-class mail is sufficient if certified or registered mail service to the addressee is unavailable. Service may be made upon the personal representative in the manner in which service could have been made under other laws of this state on either the personal representative or the decedent immediately prior to death.

(b) If service is made on the personal representative as provided in subsection (a) of this Code section, the personal representative shall be allowed at least 30 days within which to appear and respond.



§ 53-5-47. Effect of adjudication

An adjudication with respect to personal property rendered in any jurisdiction in favor of or against any personal representative of the estate of a decedent who died outside this state is as binding upon the personal representative as if that person were a party to the adjudication.









Article 6 - Jurisdiction

§ 53-5-50. Original jurisdiction

(a) The probate court shall have original jurisdiction over any action to vacate, set aside, or amend its order admitting a will to probate which alleges:

(1) That another will is entitled to be admitted to probate; or

(2) That a codicil to the probated will is entitled to be admitted to probate.

(b) Any such action shall be combined with a petition to probate in solemn form the other will or codicil. The court shall consider the petition to probate together with the action to vacate, set aside, or amend; and the court shall grant relief as is appropriate with respect to each matter.



§ 53-5-51. Contents of petition; service of notice; issuance of relief

(a) The petition made pursuant to Code Section 53-5-50 shall set forth the allegations on which the action is based and the name and address of the then acting personal representative, if any, of the estate, or, if none, the beneficiaries of the previously probated will required to be served by Code Section 53-5-22. The petition shall conclude with a prayer for the issuance of an order vacating, setting aside, or amending the earlier probate; the probate of the new will or codicil in solemn form; and the issuance of new letters testamentary.

(b) The beneficiaries under the previously probated will shall be represented in the action by the then acting personal representative, if any; and service of notice upon the personal representative in the same manner as provided for by law under Chapter 11 of this title shall be the equivalent of service upon the beneficiaries.

(c) If there is no then acting personal representative, the petition shall be served upon the beneficiaries who are required to be served by Code Section 53-5-22 of the previously probated will, in the same manner as upon the heirs, unless all such parties assent to the petition.

(d) If the then acting personal representative acknowledges service of the petition and assents to the relief in the acknowledgment of service, the relief upon the petition may issue without delay. In the event there is no then acting personal representative, if all the beneficiaries acknowledge service of the petition and assent in their acknowledgments, the relief may issue without delay.






Article 7 - Uniform Transfer on Death Security Registration

§ 53-5-60. Short title

This article shall be known and may be cited as the "Uniform Transfer on Death Security Registration Act."



§ 53-5-61. Definitions

As used in this article, the term:

(1) "Beneficiary form" means a registration of a security which indicates the present owner of the security and the intention of the owner regarding the person who will become the owner of the security upon the death of the owner.

(2) "Register," including its derivatives, means to issue a certificate showing the ownership of a certificated security or, in the case of an uncertificated security, to initiate or transfer an account showing ownership of securities.

(3) "Registering entity" means a person who originates or transfers a security title by registration and includes a broker maintaining security accounts for customers and a transfer agent or other person acting for or as an issuer of securities.

(4) "Security" means a share, participation, or other interest in property, in a business, or in an obligation of an enterprise or other issuer and includes a certificated security, an uncertificated security, and a security account.

(5) "Security account" means:

(A) A reinvestment account associated with a security, a securities account with a broker, a cash balance in a brokerage account, cash, interest, earnings, or dividends earned or declared on a security in an account, a reinvestment account, or a brokerage account, whether or not credited to the account before the owner's death; or

(B) A cash balance or other property held for or due to the owner of a security as a replacement for or product of an account security, whether or not credited to the account before the owner's death.



§ 53-5-62. Ownership of a security

Only individuals whose registration of a security shows sole ownership by one individual or multiple ownership by two or more with right of survivorship, rather than as tenants in common, may obtain registration in beneficiary form. Multiple owners of a security registered in beneficiary form hold as joint tenants with right of survivorship, as tenants by the entireties, or as owners of community property held in survivorship form and not as tenants in common.



§ 53-5-63. Authorization of beneficiary form

A security may be registered in beneficiary form if the form is authorized by this or a similar statute of the state of organization of the issuer or registering entity, the location of the registering entity's principal office, the office of its transfer agent or its office making the registration, or by this or a similar statute of the state listed as the owner's address at the time of registration. A registration governed by the law of a jurisdiction in which this or a similar statute is not in force or was not in force when a registration in beneficiary form was made is nevertheless presumed to be valid and authorized as a matter of contract law.



§ 53-5-64. Registration of a beneficiary form

A security, whether evidenced by certificate or account, is registered in beneficiary form when the registration includes a designation of a beneficiary to take the ownership at the death of the owner or the deaths of all multiple owners.



§ 53-5-65. Words used in beneficiary form

Registration in beneficiary form may be shown by the words "transfer on death" or the abbreviation "TOD," or by the words "pay on death" or the abbreviation "POD," after the name of the registered owner and before the name of a beneficiary.



§ 53-5-66. Designation of transfer in beneficiary form

The designation of a transfer on death beneficiary on a registration in beneficiary form has no effect on ownership until the owner's death. A registration of a security in beneficiary form may be canceled or changed at any time by the sole owner or all the then surviving owners without the consent of the beneficiary.



§ 53-5-67. Ownership of registered security after death

On death of a sole owner or the last to die of all multiple owners, ownership of securities registered in beneficiary form passes to the beneficiary or beneficiaries who survive all owners. On proof of death of all owners and compliance with any applicable requirements of the registering entity, a security registered in beneficiary form may be reregistered in the name of the beneficiary or beneficiaries who survive the death of all owners. Until division of the security after the death of all owners, multiple beneficiaries surviving the death of all owners hold their interests as tenants in common. If no beneficiary survives the death of all owners, the security belongs to the estate of the deceased sole owner or the estate of the last to die of all multiple owners.



§ 53-5-68. Duties of registering entity; implementation of registration; applicability of Code Section 53-5-67; protective effect

(a) A registering entity is not required to offer or to accept a request for security registration in beneficiary form. If a registration in beneficiary form is offered by a registering entity, the owner requesting registration in beneficiary form assents to the protections given to the registering entity by this article.

(b) By accepting a request for registration of a security in beneficiary form, the registering entity agrees that the registration will be implemented on death of the deceased owner as provided in this article.

(c) A registering entity is discharged from all claims to a security by the estate, creditors, heirs, or devisees of a deceased owner if it registers a transfer of the security in accordance with Code Section 53-5-67 and does so in good faith reliance on the registration, on this article, and on information provided to it by affidavit of the personal representative of the deceased owner, or by the surviving beneficiary or by the surviving beneficiary's representatives, or other information available to the registering entity. The protections of this article do not extend to a reregistration or payment made after a registering entity has received written notice from any claimant to any interest in the security objecting to implementation of a registration in beneficiary form. No other notice or other information available to the registering entity affects its right to protection under this article.

(d) The protection provided by this article to the registering entity of a security does not affect the rights of beneficiaries in disputes between themselves and other claimants to ownership of the security transferred or its value or proceeds.



§ 53-5-69. Effect of beneficiary form

(a) A transfer on death resulting from a registration in beneficiary form is effective by reason of the contract regarding the registration between the owner and the registering entity and this article and is not testamentary.

(b) This article does not limit the rights of creditors of security owners against beneficiaries and other transferees under other laws of this state.



§ 53-5-70. Terms and conditions of beneficiary form; illustrations

(a) A registering entity offering to accept registrations in beneficiary form may establish the terms and conditions under which it will receive requests for registrations in beneficiary form and for implementation of registrations in beneficiary form, including requests for cancellation of previously registered transfer on death beneficiary designations and requests for reregistration to effect a change of beneficiary. The terms and conditions so established may provide for proving death, avoiding or resolving any problems concerning fractional shares, designating primary and contingent beneficiaries, and substituting a named beneficiary's descendants to take in the place of the named beneficiary in the event of the beneficiary's death. Substitution may be indicated by appending to the name of the primary beneficiary the letters "LDPS," standing for lineal descendants per stirpes. This designation substitutes a deceased beneficiary's descendants who survive the owner for a beneficiary who fails to so survive, the descendants to be identified and to share in accordance with the law of the beneficiary's domicile at the owner's death governing inheritance by descendants of an intestate. Other forms of identifying beneficiaries who are to take on one or more contingencies and rules for providing proofs and assurances needed to satisfy reasonable concerns by registering entities regarding conditions and identities relevant to accurate implementation of registrations in beneficiary form may be contained in a registering entity's terms and conditions.

(b) The following are illustrations of registrations in beneficiary form which a registering entity may authorize:

(1) Sole owner-sole beneficiary: John S. Brown TOD (or POD) John S. Brown, Jr.;

(2) Multiple owners-sole beneficiary: John S. Brown Mary B. Brown JT TEN TOD John S. Brown, Jr.;

(3) Multiple owners-primary and secondary (substituted) beneficiaries: John S. Brown Mary B. Brown JT TEN TOD John S. Brown, Jr., SUB BENE Peter Q. Brown or John S. Brown Mary B. Brown JT TEN TOD John S. Brown, Jr., LDPS.



§ 53-5-71. Applicability of article

This article applies to registrations of securities in beneficiary form made before or after July 1, 1999, by decedents dying on or after July 1, 1999.









Chapter 6 - Administrators and Personal Representatives

Article 1 - General Provisions

§ 53-6-1. Eligibility

Any individual who is sui juris, regardless of citizenship or residency, is eligible to serve as a personal representative or temporary administrator of a decedent who dies domiciled in this state, subject to the requirements for qualification set forth in this chapter. Any other person is eligible to serve as a personal representative or temporary administrator of a decedent who dies domiciled in this state, subject to the requirements set forth in this chapter, provided the person is otherwise qualified to act as a fiduciary in this state.



§ 53-6-2. Executor de son tort

Any person who, without authority of law, wrongfully intermeddles with or converts the personalty of a decedent whose estate is unrepresented shall be deemed an executor de son tort and as such shall be liable to the creditors and heirs or beneficiaries of the estate for double the value of the property so possessed and converted. Such executor shall not be allowed to set off any debt due the executor by the decedent or voluntarily paid by the executor out of the assets. If the executor dies, the executor's personal representative shall be liable in the same manner and to the same extent as would the executor were the executor still living.






Article 2 - Appointment

§ 53-6-10. Nomination by testator

(a) No formal words are necessary for the nomination of an executor. An expression by the testator of a desire that the person carry into effect the testator's wishes shall amount to a nomination as executor.

(b) Unless adjudged unfit, nominated executors shall have the right to qualify in the order set out in the will.

(c) An individual who has not reached the age of majority may be nominated as an executor but may not qualify until reaching the age of majority.

(d) If the will names a person to fill a vacancy in the office of executor or provides a method of selecting a personal representative to fill the vacancy, any vacancy shall be filled or selection made as provided in the will.



§ 53-6-11. Qualification

(a) If the nominated executor does not qualify within 90 days after the order admitting the will to probate is entered or is proved to be dead or incapacitated or renounces the right to serve, the next nominated executor in the order set out in the will may qualify. If the next nominated executor fails to qualify within 90 days after the expiration of the time period by which the first nominated executor must qualify or is proved to be dead or incapacitated or renounces the right to serve, any nominated executor may qualify. If no nominated executor appears to qualify within a reasonable time or if there is no other executor named in the will, the estate shall be deemed to be unrepresented.

(b) A nominated executor who fails to qualify within the time period set out in subsection (a) of this Code section is deemed to have declined the right to serve as executor; provided, however, that this declination does not preclude the nominated executor from qualifying to serve as executor or administrator with the will annexed at a later time.



§ 53-6-12. Declination

A nominated executor may decline in writing the right to serve as executor, but this shall not preclude the nominated executor from qualifying at a later time to serve as executor or administrator with the will annexed to fill a vacancy.



§ 53-6-13. Appointment by court

Unless another nominated executor qualifies within the time provided in Code Section 53-6-11, the probate court shall appoint an administrator with the will annexed of a testate estate when:

(1) No executor is nominated in the will;

(2) The nominated executor has not reached the age of majority, to serve until the disability ceases;

(3) The executor dies, resigns, or otherwise becomes disqualified to serve; or

(4) A testate estate is unrepresented for any other reason.



§ 53-6-14. Selection by beneficiaries

(a) For purposes of this Code section, a beneficiary who is capable of expressing a choice is one:

(1) Who has a present interest, including but not limited to a vested remainder interest but not including trust beneficiaries where there is a trustee; and

(2) Whose identity and whereabouts are known or may be determined by reasonable diligence.

(b) An administrator with the will annexed may be unanimously selected by the beneficiaries of the will who are capable of expressing a choice unless the sole beneficiary is the decedent's surviving spouse and an action for divorce or separate maintenance was pending between the decedent and the surviving spouse at the time of death. When no such unanimous selection is made, the probate court shall make the appointment that will best serve the interests of the estate, considering the following preferences:

(1) Any beneficiary or the trustee of any trust that is a beneficiary under the will; or

(2) Those persons listed in paragraphs (3) through (5) of Code Section 53-6-20.

(c) For purposes of this Code section, a beneficiary's choice is expressed by:

(1) That beneficiary, if sui juris;

(2) That beneficiary's guardian or, if none, the person having custody of the beneficiary if the beneficiary is not sui juris;

(3) The trustee of a trust that is a beneficiary under the will; or

(4) The personal representative of a deceased beneficiary receiving a present interest under the will.



§ 53-6-15. Petition for letters of administration with will annexed

(a) Every petition for letters of administration with the will annexed shall be made in accordance with the procedures set forth in Code Section 53-5-21 if the will has not yet been admitted to probate and shall include a prayer for issuance of letters of administration with the will annexed. The petition shall set forth the names, addresses, and ages or majority status of the beneficiaries who are capable of expressing a choice, as defined in subsection (a) of Code Section 53-6-14, and the circumstances giving rise to the need for an administrator with the will annexed. The petition shall be served on the beneficiaries of the will who are capable of expressing a choice in the manner described in Chapter 11 of this title. If the petition for letters of administration with the will annexed is based upon the expiration of a reasonable time for any nominated executor to qualify, any nominated executor who has failed to qualify shall also be served.

(b) If the will has been admitted to probate, the petition for letters of administration with the will annexed shall set forth the names, addresses, and ages or majority status of the beneficiaries who are capable of expressing a choice, as described in subsection (a) of Code Section 53-6-14, the date on which the will was admitted to probate, and the circumstances giving rise to the need for an administrator with the will annexed. The petition shall be served on the beneficiaries of the will and the executor, if any, of any deceased executor whose death created the vacancy in the manner described in Chapter 11 of this title.

(c) In the case of an estate partially administered and unrepresented because of the death of the previous executor, the judge shall determine whether the interest of the first estate and the persons interested in the first estate will be best served by the appointment of an administrator with the will annexed or the executor, if any, appointed under the will of the deceased previous executor.



§ 53-6-16. Oath or affirmation of executor and administrator with will annexed

(a) Every executor and every administrator with the will annexed, upon qualification, shall take and subscribe an oath or affirmation in substantially the following form:

"I do solemnly swear (or affirm) that this writing contains the true last

will of , deceased, so far as I know or believe, and that I will

well and truly execute the same in accordance with the laws of Georgia. So

help me God."

(b) The oath or affirmation of an executor or administrator with the will annexed as provided in subsection (a) of this Code section may be subscribed before the judge or clerk of any probate court of this state. The probate court appointing the executor or administrator with the will annexed shall have the authority to grant a commission to a judge or clerk of any court of record of any other state to administer the oath or affirmation.






Article 3 - Letters of Administration

§ 53-6-20. Selection or appointment of administrator

An administrator may be unanimously selected by all the heirs of a deceased intestate unless the sole heir is the decedent's surviving spouse and an action for divorce or separate maintenance was pending between the deceased intestate and the surviving spouse at the time of death. With respect to any heir who is not sui juris, consent may be given by the guardian of the individual. When no such unanimous selection is made, the probate court shall make the appointment that will best serve the interests of the estate, considering the following order of preferences:

(1) The surviving spouse, unless an action for divorce or separate maintenance was pending between the deceased intestate and the surviving spouse at the time of death;

(2) One or more other heirs of the intestate or the person selected by the majority in interest of them;

(3) Any other eligible person;

(4) Any creditor of the estate; or

(5) The county administrator.



§ 53-6-21. Petition to court; contents

(a) Every petition for letters of administration shall be made to the probate court of the county of domicile of the decedent, or, if the decedent was not domiciled in this state, then in a county where the estate or some portion of it is located.

(b) The petition shall set forth the full name, the legal domicile, and the date of death of the decedent; the mailing address and place of domicile of the petitioner; the names, ages or majority status, and addresses of heirs, stating their relationship to the decedent; and, in the event full particulars are lacking, the reasons for any omission. The petition shall conclude with a prayer for issuance of letters of administration. If a prior personal representative has qualified and a copy of the original petition is attached, it is unnecessary for the new petition to repeat relevant and unchanged information from the original petition.



§ 53-6-22. Notice

Notice of the petition for letters of administration shall be mailed by first-class mail to each heir with a known address at least 13 days prior to the date on or before which any objection is required to be filed. If there is any heir whose current address is unknown or any heir who is unknown, notice shall be published once each week for four weeks prior to the week which includes the date on or before which any objection must be filed.



§ 53-6-23. Issuance

Letters of administration may issue to any person selected as provided by Code Section 53-6-20, and a new citation need not be published if the administrator is someone other than the person named in the citation.



§ 53-6-24. Oath or affirmation of administrator

(a) Every administrator, upon qualification (which qualification may be done at any time if appointed at a regular term), shall take and subscribe an oath or affirmation in substantially the following form:

"I do solemnly swear (or affirm) that , deceased, died intestate

so far as I know or believe, and that I will well and truly administer the

estate in accordance with the laws of Georgia. So help me God."

(b) The oath or affirmation of an administrator as provided in subsection (a) of this Code section may be subscribed before the judge or clerk of any probate court of this state. The probate court appointing the administrator shall have the authority to grant a commission to a judge or clerk of any court of record of any state to administer the oath or affirmation.






Article 4 - Temporary Administration

§ 53-6-30. Power of court; appointment of administrator; appeal

(a) The probate court may at any time and without notice grant temporary letters of administration on an unrepresented estate to continue in full force and effect until the temporary administrator is discharged or a personal representative is appointed.

(b) The probate court may appoint such person as temporary administrator as the court determines to be in the best interests of the estate. Pending an issue of devisavit vel non upon any paper propounded as a will which has not been admitted to probate in common form, the executor nominated in the purported will shall have preference in the appointment of a temporary administrator.

(c) There shall be no appeal from an order granting temporary letters of administration.



§ 53-6-31. Power of administrator

A temporary administrator may bring an action for the collection of debts or for personal property of the decedent. If a personal representative is appointed pending the action, the personal representative may be made a party in lieu of the temporary administrator. A temporary administrator shall have the power to collect and preserve the assets of the estate and to expend funds for this purpose if approved by the judge of the probate court after such notice as the judge deems necessary.






Article 5 - County Administrators

§ 53-6-35. Appointment

(a) The probate court of each county shall appoint a county administrator whose duty shall be to take charge of all estates unrepresented and not likely to be represented.

(b) In all counties of this state the probate court is authorized to appoint, in the same manner as the county administrator is appointed, one or more additional county administrators who shall have the same powers, duties, and authority and be subject to the same laws, including Chapter 8 of Title 29, relating to county guardians, as county administrators.

(c) The order appointing the county administrator shall be entered on the minutes of the probate court and the original shall be placed in the possession of the county administrator.



§ 53-6-36. Qualifications and compensation

(a) (1) Except as provided in paragraph (2) of this subsection, the county administrator shall have attained the age of 21 years and shall have been for at least one year a domiciliary of the county of appointment.

(2) If the individual to be appointed as county administrator is an active member in good standing of the State Bar of Georgia, such individual need not be a domiciliary of the county but only a domiciliary of this state.

(b) If the county governing authority consents, county administrators and ex officio county guardians may be paid an annual fee for so serving. The amount of any such fee shall be established by agreement of the county governing authority, the probate court, and the individual so serving. Any such fee shall be in addition to commissions authorized under other provisions of law.



§ 53-6-37. Term; vacancies; discharge of duties after expiration of term or removal from office; resignation

(a) The term of office of a county administrator shall be four years and shall expire on the first Monday in March or when a successor is appointed and qualified. All vacancies in the office, whether by death, resignation, removal from the county, or removal from office, shall be filled by the probate court for the unexpired term.

(b) When the term of a county administrator has expired or when a county administrator has been removed from office, the county administrator shall nevertheless continue to discharge the duties of administrator of all estates remaining in the administrator's hands unless the letters of administration are revoked.

(c) A county administrator may resign the office as other administrators are allowed by law to do so.



§ 53-6-38. Administration of unrepresented estate by county administrator

If for any reason an estate is unrepresented and not likely to be represented, the probate court shall vest the administration of the estate in the county administrator, with notice given as provided for in Code Section 53-6-22. If, however, the estate does not exceed in value the sum set aside to the spouse and children of the decedent as year's support, no administration shall be necessary, but the probate court shall by order set apart the same to the spouse and children, as provided by law.



§ 53-6-39. Administration or unrepresented estate by clerk of superior court

If for any reason a county has no county administrator and there is an unrepresented estate that is not likely to be represented, it shall be the duty of the probate court of any such county to vest the administration of the estate in the clerk of the superior court of the county.



§ 53-6-40. Separate letters of administration; governing law; appointment for sole purpose of commencing or continuing lawsuit against estate

(a) The probate court shall grant to the county administrator separate letters of administration upon each estate placed in the county administrator's hands. Except as provided in subsection (b) of this Code section, the county administrator shall be governed and controlled by the law provided for other administrators.

(b) If a petition is made for the appointment of a county administrator as the administrator of an unrepresented estate for the sole purpose of making it possible to commence or continue a lawsuit against the estate and the granting of such petition is otherwise proper under applicable law, the probate court may appoint the county administrator as administrator of such estate. The probate court shall relieve the county administrator from all liabilities, duties, and obligations otherwise imposed on the administrator of an estate, including but not limited to the marshaling of assets, the publication of notice to creditors, the filing of an inventory, the filing of returns, and the posting of a separate bond, except for those duties and obligations directly related to the acceptance of service of process and qualification as administrator and other duties directly related to the lawsuit. Additionally, the probate court may provide for the payment of reasonable compensation to the county administrator by the petitioner sufficient to cover the time devoted to and expenses incurred by the county administrator in the performance of the duties and obligations with respect to the estate, such compensation to be determined by the probate court in the same manner that the amount of any extra compensation claimed by the administrator is to be determined.



§ 53-6-41. Bond

Each county administrator shall give bond, with good security to be judged by the probate court, in the sum of $5,000.00. The bond shall be payable to the probate court for the benefit of all concerned. It shall be attested by the judge or clerk of the probate court and shall be conditioned upon the faithful discharge of the county administrator's duty as such, as required by law. Actions on the bond may be brought by any person aggrieved by the misconduct of the county administrator, as provided by law for actions on the bonds of other administrators.



§ 53-6-42. Power of court to revoke letters of administration, require additional security, or pass other order

The probate court may, for good cause shown, as provided in Code Sections 29-3-82, 29-5-92, and 53-7-14, revoke the letters of administration of the county administrator or letters of guardianship of the county administrator, require additional security on the county administrator's bond, or pass such other order as is expedient and necessary for the good of any particular estate in the hands of any county administrator.



§ 53-6-43. Proceedings to require additional security

(a) If, in the opinion of the probate court or upon the petition of an heir, it shall become necessary for the good of any estate placed or about to be placed in the hands of the county administrator for the administrator to give additional security on the bond or to give additional bond with security, the probate court shall have the authority to fix the amount of the bond and shall cite the county administrator to appear at a regular term of the court and show cause, if any, why the additional bond or additional security should not be given.

(b) If, upon the hearing, the county administrator fails to show good cause why the additional bond or additional security should not be given, the probate court shall pass an order fixing the amount of the bond and directing the county administrator to give additional security on or before a day named, which day shall be within 30 days of the date of the order.

(c) Should the county administrator fail, refuse, or neglect to give additional bond or additional security on or before the day fixed in the order of the probate court and fail to show good cause why further time should be allowed, it shall be the duty of the probate court to remove the county administrator and to appoint another for the unexpired term of office. The order of removal shall be recorded as provided for the order of appointment.



§ 53-6-44. Settlement of estate without administration

Nothing in this article shall be construed to require the probate court to vest administration in the county administrator or any other person when the heirs agree to settle the estate without administration.






Article 6 - Bond

§ 53-6-50. Persons required to give

(a) Unless otherwise provided in this Code section, any person who seeks to qualify to serve as the personal representative of an intestate estate or as a temporary administrator shall be required to give bond with good and sufficient security.

(b) A national banking association or a bank or trust company organized under the laws of this state that seeks to qualify as a personal representative of an intestate estate or temporary administrator shall not be required to give bond for the faithful performance of its duties unless its combined capital, surplus, and undivided profits are less than $400,000.00 as reflected in its last statement filed with the comptroller of the currency of the United States or the commissioner of banking and finance or unless the instrument under which it seeks to qualify expressly provides that it shall give bond.

(c) A person petitioning to qualify as a personal representative of an intestate estate may be relieved from the requirement for giving bond by the unanimous consent of the heirs of the estate. With respect to any heir who is not sui juris, consent may be given by the guardian of the individual. The personal representative of a deceased heir is authorized to consent for that heir. In no case may consent on behalf of an heir who is not sui juris be effective if the person consenting is the person petitioning to serve as personal representative.

(d) The provisions of this Code section shall not apply to bonds described in Code Section 53-6-41 and Code Section 53-6-53.



§ 53-6-51. Requisites

(a) The bond of a personal representative or temporary administrator shall be secured by an individual who is a domiciliary of this state or by a licensed commercial surety authorized to transact business in this state, shall be payable to the probate court for the benefit of all concerned, shall be conditioned upon the faithful discharge of the personal representative's or temporary administrator's duty as such as required by law, and shall be attested by the judge of the probate court or the clerk of the probate court.

(b) Whenever a personal representative or temporary administrator is required to give bond, the probate court may order the personal representative or temporary administrator to post such bond for a period of time greater than one year, as may be appropriate in the circumstances. A surety on the bond posted pursuant to this Code section shall not be relieved of liability merely because of the expiration of the term of the bond but shall be subject to the provisions of law for the discharge of a surety applicable to other bonds.

(c) The bond shall be in a sum equal to double the value of the estate to be administered; provided, however, that the bond shall be in an amount equal to the value of the estate if secured by a licensed commercial surety authorized to transact business in this state. The value of the estate for purposes of the bond shall be determined without regard to the value of any real property or improvements thereon held by the personal representative or temporary administrator as fiduciary but, upon the conversion of the real property into personalty, a bond shall be given based upon the value of the estate, including the value of the personalty into which the real property was converted.

(d) Substantial compliance with these requisites for the bond shall be deemed sufficient; and no bond shall be declared invalid by reason of any variation from these requisites as to payee, amount, or condition, where the manifest intention was to give bond as personal representative or temporary administrator and a breach of the fiduciary's duty as such has been proved.



§ 53-6-52. Reduction

If the value of an estate decreases, the probate court may permit a corresponding reduction in the amount of the bond, but this reduction does not affect the liability of the surety for prior waste or misconduct by the personal representative or temporary administrator.



§ 53-6-53. Personal representative qualified to serve without, or not otherwise legally required to give, bond

When a personal representative has qualified to serve without bond or is not otherwise required by law to give bond, the probate court, on its own motion or on the representation of any party in interest that the personal representative is mismanaging the estate, shall order the personal representative to appear and show cause as to why bond should not be given or the personal representative's letters revoked. The order shall be served in person on the personal representative at least ten days prior to the hearing. Failure to show cause shall authorize the court to require bond or to revoke the letters or to take any other action as may be necessary under the circumstances.



§ 53-6-54. Recordation and custody

The clerk of the probate court shall record bonds in a book kept for that purpose and shall retain custody of the bonds.






Article 7 - Compensation

§ 53-6-60. Amount

(a) Personal representatives shall be compensated as specified in either the will or any written agreement entered into prior to the decedent's death or a written agreement signed by all the beneficiaries of a testate estate or all the heirs of an intestate estate. A written agreement between a testator and a personal representative shall be valid and binding upon the estate of the testator as fully and completely as if set forth in and made a part of the will.

(b) If the personal representative's compensation is not specified in the will or any separate written agreement, the personal representative for services rendered shall be entitled to compensation equal to:

(1) Two and one-half percent commission on all sums of money received by the personal representative on account of the estate, except on money loaned by and repaid to the personal representative, and 2 1/2 percent commission on all sums paid out by the personal representative, either for debts, legacies, or distributive shares;

(2) Ten percent commission on the amount of interest made if, during the course of administration, the personal representative shall receive interest on money loaned by the personal representative in that capacity and shall include the same on the return to the probate court so as to become chargeable therewith as a part of the corpus of the estate;

(3) Reasonable compensation, as determined in the discretion of the probate court and after such notice, if any, as the court shall direct, for the delivery over of property in kind, not exceeding 3 percent of the appraised value and, in cases where there has been no appraisal, not over 3 percent of the fair value as found by the judge, irrespective of whether delivery over in kind is made pursuant to proceedings for that purpose in the probate court and irrespective of whether the property, except money, is tangible or intangible, personal or real; and

(4) In the discretion of the probate court, compensation for working land for the benefit of the parties in interest in no case exceeding 10 percent of the annual income of the property so managed.

(c) Whenever any portion of the dividends, interest, or rents payable to a personal representative is required by law of the United States or other governmental unit to be withheld by the person paying the same for income tax purposes, the amount so withheld shall be deemed to have been collected by the personal representative.

(d) Unless the will or written agreement specifies otherwise, where some or all of the estate passes through the hands of several personal representatives by reason of the death, removal, or resignation of the first qualified personal representative, or otherwise, the estate shall not be subject to diminution by charges of commission of each successive personal representative holding and receiving in the same right but rather commissions for receiving the estate shall be paid to the first personal representative who receives the property for the benefit of the estate or that person's representative, and commissions for paying out shall be paid to the personal representative who actually distributes the fund, and no commissions shall be paid for handing over the fund to a successor personal representative. If there is more than one personal representative serving simultaneously, the division of the compensation allowed them shall be according to the services rendered by each.

(e) Unless the will or written agreement specifies otherwise, a personal representative is entitled to receive commissions on debts, legacies, and distributive shares paid to that personal representative in the same manner as commissions to which the personal representative would be entitled under the terms of the will or written agreement or applicable law on such items paid to others; provided, however, a personal representative shall not be entitled to any commissions for any sums paid to any personal representative of the estate as commissions or other compensation.

(f) Personal representatives who fail to make annual returns as required by law shall forfeit all commissions for transactions during the year within which no return is made unless the probate court, upon cause shown, shall by special order entered on the minutes relieve them from the forfeiture.

(g) A personal representative may renounce the right to all or any part of the compensation to which the personal representative is entitled under this Code section.



§ 53-6-61. Expenses

Personal representatives shall be allowed reasonable expenses incurred in the administration of the estate, including without limitation expenses for travel, the expenses and premiums incurred in securing a bond, and the expenses of counsel and other agents. Such reasonable expenses shall be determined after such notice, if any, as the court shall direct.



§ 53-6-62. Extra compensation

(a) A personal representative may petition the probate court for compensation that is greater than that allowed under Code Section 53-6-60. Service of notice of the petition for extra compensation shall be made to all the heirs of an intestate decedent or to any affected beneficiaries under the will of a testate decedent. Service shall be made in the manner described in Chapter 11 of this title and shall direct the parties served to file any written objections to the extra compensation with the probate court within ten days.

(b) After hearing any objection filed by the heirs or beneficiaries of the estate, the probate court shall allow such extra compensation as the court deems reasonable. The allowance of extra compensation shall be conclusive as to all parties in interest.

(c) If the amount of compensation that is specified in a testator's will is less than the amount allowed under Code Section 53-6-60, the personal representative may petition for greater compensation in the manner described in this Code section.



§ 53-6-63. Compensation from business enterprise

(a) Any executor who is a domiciliary of this state may receive compensation for services, as specified in this subsection, from a corporation or other business enterprise where the estate of the decedent owns an interest in the corporation or other business enterprise, provided that:

(1) The services provided by the executor to the corporation or other business enterprise are of a managerial, executive, or business advisory nature;

(2) The compensation received for the services is reasonable; and

(3) The services are performed and the executor is paid pursuant to a contract executed by the executor and the corporation or business enterprise, which contract is approved by a majority of those members of the board of directors or other similar governing authority of the corporation or business enterprise who are not officers or employees of the executor and are not related to the executor and provided the contract is approved by the probate court of the county in which the administration proceeding is pending.

(b) Any executor receiving compensation from a corporation or other business enterprise for services to it as described in subsection (a) of this Code section shall not receive extra compensation in respect to such services as provided in Code Section 53-6-62; provided, however, that nothing in this Code section shall prohibit the receipt by the executor of extra compensation for services rendered in respect to other assets or matters involving the estate.

(c) Nothing in this Code section shall prohibit the receipt by executors of normal commissions and compensation for the usual services performed by executors pursuant to law or pursuant to any fee agreement executed by the testator.

(d) The purpose of this Code section is to enable additional compensation to be paid to executors for business management and advisory services to corporations and business enterprises pursuant to contract, without the necessity of petitioning for extra compensation pursuant to Code Section 53-6-62.



§ 53-6-64. Compensation to temporary administrator

A temporary administrator may apply to the court for reasonable compensation after notice to interested parties in compliance with Chapter 11 of this title. The court shall award reasonable compensation to a temporary administrator. For good cause, including but not limited to services performed and compensation awarded to a temporary administrator, the court may reduce the compensation due the personal representative under other provisions of this article.









Chapter 7 - Administration of Estates Generally

Article 1 - Powers and Duties Generally

§ 53-7-1. General powers and duties of personal representative; additional powers

(a) The duties and powers of the personal representative commence upon qualification. Such powers relate back to give acts performed by the personal representative prior to qualification that are beneficial to the estate the same effect as those acts performed after qualification. The personal representative may ratify and accept on behalf of the estate acts that are done by others that would have been proper acts for the personal representative. A personal representative is a fiduciary who, in addition to the specific duties imposed by law, is under a general duty to settle the estate as expeditiously and with as little sacrifice of value as is reasonable under all of the circumstances. The personal representative shall use the authority and powers conferred by law, by the terms of any will under which the personal representative is acting, by any order of court in proceedings to which the personal representative is a party, and by the rules generally applicable to fiduciaries to act in the best interests of all persons who are interested in the estate and with due regard for their respective rights.

(b) As part of the petition for letters testamentary or letters of administration or by separate petition, the beneficiaries of a testate estate or the heirs of an intestate estate may, by unanimous consent, authorize but not require the probate court to grant to the personal representative any of the powers contained in Code Section 53-12-261. With respect to any beneficiary or heir who is not sui juris, the consent may be given by the guardian. The personal representative of a deceased beneficiary or heir shall be authorized to consent on behalf of that beneficiary or heir. The grant of powers shall only be ordered after publication of a citation and without any objection being filed. The citation shall be sufficient if it states generally that the petition requests that powers contained in Code Section 53-12-261 be granted.



§ 53-7-2. Administration of entire estate; distribution of residuum

The personal representative shall be entitled to possess and administer the entire estate. If, after payment of debts and satisfaction of testamentary gifts, there are assets not given under the will, such assets shall be distributed to the heirs of the decedent as if the decedent had died intestate.



§ 53-7-3. Powers and immunities of administrator with will annexed

An administrator with the will annexed shall have all rights, powers, privileges, exemptions, and immunities of the executor, including the dispensation by the testator of the necessity of making inventory and returns.



§ 53-7-4. Powers of temporary administrators pending appointment of personal representative and executors pending litigation of caveats to wills

Temporary administrators, pending the appointment of a personal representative, and executors, pending litigation of caveats to wills, are authorized to carry out existing contracts of the decedent, carry on the business of the decedent, and do such acts as are necessary for the protection and preservation of the estate provided proper orders are secured from the probate court after due notice to all parties in interest.



§ 53-7-5. Powers, duties, and liabilities if more than one personal representative; safe deposit boxes or receptacles

(a) If more than one personal representative is qualified and unless the will provides otherwise:

(1) The personal representatives must act by their unanimous action; provided, however, that while a personal representative is unable to act because of inaccessibility, illness, or other incapacity, or when a vacancy occurs for any other reason, the remaining personal representatives may act as if they were the only personal representatives if necessary to administer the estate; and

(2) The personal representatives may delegate in writing to one or more of them the authority to act for all of them; provided, however, that all the personal representatives remain liable for the actions of the personal representative who is authorized to act.

(b) If more than one personal representative is qualified and unless the will provides otherwise, a personal representative is liable for a breach committed by another personal representative:

(1) By participating in a breach of fiduciary duty committed by the other personal representative;

(2) By approving, knowingly acquiescing in, or concealing a breach of fiduciary duty committed by the other personal representative;

(3) By negligently enabling the other personal representative to commit a breach of fiduciary duty; or

(4) By neglecting to take reasonable steps to compel the other personal representative to redress a breach of fiduciary duty in a case where the personal representative knows or reasonably should have known of the breach of trust.

(c) When safe deposit boxes or receptacles are leased or rented to fiduciaries, including executors, administrators, guardians, trustees, custodians, receivers, and the like, the fiduciary or fiduciaries, as lessee or renter, may authorize the entering of the box or receptacle by one or fewer than all of them or by any other person without the presence or consent of the fiduciary or fiduciaries. Upon receipt of the written authorization, the bank or lessor may without liability authorize access to the box or receptacle in accordance with such authorization. Upon cancellation of the authorization, the bank or lessor may require the presence of all lessees or renters for access.



§ 53-7-6. Power to borrow money, make and fulfill contracts, provide legal counsel, continue decedent's business, and perform other acts

Except as otherwise provided in the will, a personal representative is authorized:

(1) To borrow money and to bind the estate by the execution of a promissory note for money borrowed and to pledge any or all the property of the estate for the payment of such a promissory note by mortgage, trust deed, deed to secure debt, or other security instrument, for the purpose of paying any gift, estate, inheritance, income, sales, or ad valorem taxes due the United States, the state, or any municipality or county of the state which constitute a claim or demand against the estate; provided, however, that a personal representative who desires to borrow money shall file a petition with the probate court, setting forth the facts and specifying the amount to be borrowed, the purpose for which the same shall be used, the rate of interest to be paid, the property to be pledged as security and the period of time over which the loan is to be repaid and, upon notice and hearing of the petition, an order granting leave to borrow the money and encumber the estate shall be entered and such order shall be binding, final, and conclusive as to all interested parties;

(2) To make contracts for labor or service for the benefit of the estate upon such terms as the personal representative deems best and all such contracts made in good faith shall be a charge upon and bind the estate whenever such contracts are approved by the probate court;

(3) To fulfill, as far as possible, the executory contracts and comply with the executed contracts of the decedent, including contracts for the sale of land or bonds to make title to land, and shall have a corresponding right to demand the same of parties contracted with; provided, however, that if the personal skill of the decedent entered into the consideration of the contract and the decedent's death renders execution impossible, the contract, though entire, shall be considered divisible and closed at the decedent's death and any partial execution by the decedent shall authorize and require a corresponding compliance by the other contracting party;

(4) To provide competent legal counsel for the estate according to the needs of the estate and, in such cases, either the personal representative or the attorney employed may, by petition to the probate court duly served on the other, obtain a judgment fixing the attorney's fees and expenses;

(5) To continue the business of the decedent for the 12 months following qualification of the personal representative, after which the personal representative may petition for permission to continue the business under such terms and conditions as the probate court may specify; and

(6) To petition the probate court for permission to perform such other acts as may be in the best interests of the estate.



§ 53-7-7. Disposition of income received during administration

Except as otherwise provided in the will, income received by an executor during the period of administration from property that is used to pay debts, taxes, expenses of administration, general testamentary gifts, and other expenses chargeable to corpus shall be paid to the income beneficiaries of the residuum of the estate; provided, however, that nothing contained in this Code section shall alter or repeal Code Section 53-4-60.



§ 53-7-8. Support and education of minor heirs and beneficiaries without guardians

Whenever a personal representative has paid all the debts of the decedent and all claims against the estate, and property due minor heirs or beneficiaries for whom no one applies to be guardian is left in the personal representative's hands, the personal representative may, under the direction of the probate court, apply so much of the minor's share of the decedent's estate as may be necessary for support and education as guardians are allowed by law to do.






Article 2 - Actions Against Personal Representatives

§ 53-7-10. Allowable defenses; generally

(a) For purposes of this article, the term "personal representative" includes temporary administrators.

(b) When an action is brought against a personal representative in that person's representative capacity, the personal representative may make the following defenses:

(1) That person does not occupy the position of personal representative, as alleged;

(2) That no assets have come into the hands of the personal representative;

(3) That all assets coming into the hands of the personal representative have been fully administered;

(4) That all assets coming into the hands of the personal representative have been fully administered except those necessary to satisfy debts of a greater priority;

(5) That the personal representative has fully administered the assets that came into the personal representative's hands; or

(6) That, pending the action, the letters testamentary or of administration have been revoked and the administration committed to another to whom all the assets that came into the personal representative's hands have been delivered.



§ 53-7-11. Allowable defenses; action originating in lifetime of decedent

When the cause of action originated in the lifetime of the decedent, a personal representative may make any defense or pleading which the decedent could have made if alive.



§ 53-7-12. Survival of action

An action against joint personal representatives shall not abate by the death of one but shall proceed against the survivor or survivors.



§ 53-7-13. Service of process

In all cases where there are two or more personal representatives and one or more of them removes beyond the limits of this state, service of any writ or process upon those remaining in the state shall be as effectual and complete, for all purposes whatever, as though service had been made upon all of the personal representatives.



§ 53-7-14. Action against removed personal administrator

(a) When letters testamentary or letters of administration are revoked, no action by or against the removed personal representative shall abate. The newly appointed personal representative may be made a party plaintiff or defendant in place of the removed personal representative.

(b) The revocation of letters of administration shall not abate any action pending for or against the personal representative, but the newly appointed personal representative shall be made a party in proper cases as in the death of a party.



§ 53-7-15. Applicability of provisions relating to sureties on guardians' bonds

The provisions of law governing the situation in which the surety on a guardian's bond dies, becomes insolvent, removes beyond the limits of this state, from other cause becomes insufficient, or desires to be relieved as surety shall be applicable to sureties on personal representatives' bonds.



§ 53-7-16. Joint and several liability of personal representative and sureties

The personal representative and sureties shall be held and deemed joint and several obligors and may be subjected jointly and severally to liability in the same action. When a personal representative removes beyond the limits of this state, dies and leaves an unrepresented estate, or is in such a position that an attachment may be issued as against a debtor, any party in interest or any person having demands against that personal representative in the personal representative's representative capacity may institute an action against the sureties or any one or more of them upon the bond of the personal representative in the first instance, without first obtaining a judgment against the personal representative in that person's representative capacity. No prior judgment establishing the liability of the personal representative or a devastavit by the personal representative shall be necessary before an action is brought against the sureties on the bond.



§ 53-7-17. Liability on common bond of two or more personal representatives

If two or more personal representatives unite in a common bond, all the sureties shall be bound for the acts of each personal representative and the personal representatives themselves shall be mutual sureties for each other's conduct.



§ 53-7-18. Liability of sureties on bond of removed personal representative

In all cases of removal of a personal representative for any cause, the sureties on that personal representative's bond shall be liable for the personal representative's acts in connection with the estate up to the time of settlement with another personal representative or the distributees of the estate.



§ 53-7-19. Action on bond for failure to settle and account with heir or beneficiary

When any personal representative fails to settle and account with any heir or beneficiary of the estate, the heir or beneficiary may bring an action on the bond of the personal representative in the first instance and may recover judgment against the principal and the principal's sureties without first bringing an action against the personal representative in that person's representative capacity.



§ 53-7-20. Action on bond upon liability of decedent and return of execution marked nulla bona

Upon the rendition of a judgment against a personal representative upon any liability of the decedent and a return of writ of execution marked nulla bona, the plaintiff may at once bring an action on the bond of the personal representative and may recover judgment against the principal and the sureties in the same action. If the principal has removed beyond the limits of this state or has died and has no legal representative, the plaintiff may bring an action against the sureties on the bond alone, without joining the principal.



§ 53-7-21. Against what property judgment levied

In an action against a personal representative in that person's representative capacity, the judgment shall generally be de bonis testatoris. However, when the personal representative unsuccessfully makes any of the defenses described in Code Section 53-7-10 or a release, the judgment shall be that the plaintiff recover both the debt and costs, to be first levied on the property of the decedent, if found, and if such property is not found, then to be levied on the property of the defendant personal representative.



§ 53-7-22. Levy upon property; entering of judgment and issuance of execution

(a) When a judgment has been obtained against the principal and surety or sureties on the bond of a personal representative, guardian, or other fiduciary, a levy may be made upon any property of any defendant in fi. fa.

(b) The probate court shall be authorized to enter a judgment and to issue a writ of execution against the principal and surety or sureties on the bond of a personal representative, guardian, or other fiduciary and shall be further authorized to grant judgment and execution in favor of the surety or sureties against the principal upon payment of the judgment by the surety or sureties.



§ 53-7-23. Property upon which execution levied

In all cases of judgments recovered against a personal representative and the sureties of a personal representative, the execution shall first be levied on the property of the sureties, and no levy shall be made on the property of the principal until there is a return of nulla bona as to the sureties.






Article 3 - Inventory

§ 53-7-30. Filing and contents

Unless otherwise provided by will or relieved under Code Section 53-7-32 or 53-7-33, the personal representative shall prepare an inventory of all the property of the decedent. The personal representative shall file the inventory with the probate court and shall deliver a copy of the inventory to the beneficiaries of a testate estate or the heirs of an intestate estate by first-class mail within six months after the qualification of the personal representative. It shall not be necessary to mail a copy of the inventory to any beneficiary or heir who is not sui juris or for the court to appoint a guardian for such person. The time for filing the inventory may be extended by the probate court for good cause shown. The inventory shall state that it contains a true statement of all the property of the decedent within the knowledge of the personal representative and shall be verified in the same manner as a petition filed in the probate court. The inventory shall state that the inventory has been mailed to all beneficiaries or heirs who are entitled to receive the inventory and shall provide the name of any beneficiary or heir who has waived the right to receive the inventory, as provided in Code Section 53-7-32.



§ 53-7-31. Making of inventory jointly by all personal representatives; proof of joint possession of assets

The inventory provided for in Code Section 53-7-30 shall be made jointly by all the personal representatives but shall not be conclusive proof of joint possession of the assets.



§ 53-7-32. Waiver of right to receive; relieving personal representative of duty to make

(a) Any beneficiary of a testate estate or heir of an intestate estate may waive individually the right to receive the inventory from the personal representative. Such waiver shall be made in a signed writing that is delivered to the personal representative and may be revoked in writing by the beneficiary or heir at any time.

(b) By unanimous written consent, the beneficiaries of a testate estate or the heirs of an intestate estate may authorize the probate court to relieve the personal representative of the duty to make inventory in the same manner as described in subsection (b) of Code Section 53-7-1. Any such unanimous written consent, regardless of the date of execution, which relieves the personal representative from making inventory shall also relieve the personal representative from sending a copy of the inventory to the heirs or beneficiaries.



§ 53-7-33. Power of testator to dispense with making inventory

A testator may, by will, dispense with the necessity of the personal representative's making an inventory to the probate court or the beneficiaries or both, provided the same does not work any injury to creditors or persons other than beneficiaries under the will. If a will was executed in another state and the will is valid in this state and under the laws of the state where the will was executed the personal representative would not have been required to file inventories or if the will otherwise expresses an intent to relieve the personal representative from all reporting requirements, such a will shall be construed as dispensing with the necessity of inventories in Georgia, provided the same does not work any injury to creditors or parties other than beneficiaries under the will. In all wills, regardless of the date of execution, relief from making inventory with the court shall also relieve the personal representative from sending a copy of the inventory to the beneficiaries.



§ 53-7-34. Failure to return a correct inventory

Unless the inventory is waived pursuant to Code Section 53-7-32 or a testator by will dispenses with the necessity of having a personal representative make an inventory pursuant to Code Section 53-7-33, the failure of a personal representative to return a correct inventory shall be sufficient grounds for removal.






Article 4 - Claims Against or in Favor of Estate

§ 53-7-40. Liability of estate; priority of claims

Unless otherwise provided by law, all property of the estate, both real and personal, shall be liable for the payment of claims against the estate in the following order:

(1) Year's support for the family;

(2) Funeral expenses, whether or not the decedent leaves a surviving spouse, in an amount which corresponds with the circumstances of the decedent in life. If the estate is solvent, the personal representative is authorized to provide a suitable protection for the grave;

(3) Other necessary expenses of administration;

(4) Reasonable expenses of the decedent's last illness;

(5) Unpaid taxes or other debts due the state or the United States;

(6) Judgments, secured interests, and other liens created during the lifetime of the decedent, to be paid according to their priority of lien. Secured interests and other liens on specific property shall be preferred only to the extent of such property; and

(7) All other claims.



§ 53-7-41. Notice for creditors to render accounts; failure of creditors to give notice of claims

The personal representative shall be allowed six months from the date of the qualification of the first personal representative to serve in which to ascertain the condition of the estate. Every personal representative shall, within 60 days from the date of qualification, publish a notice directed generally to all of the creditors of the estate to render an account of their demands. The notice shall be published once a week for four weeks in the official newspaper of the county in which the personal representative qualified. Creditors who fail to give notice of claims within three months from the date of publication of the personal representative's last notice shall lose all rights to an equal participation with creditors of equal priority to whom distribution is made before notice of such claims is brought to the personal representative, and they may not hold the personal representative liable for a misappropriation of the funds. If, however, there are assets in the hands of the personal representative sufficient to pay such debts and if no claims of greater priority are unpaid, the assets shall be thus appropriated notwithstanding failure to give notice.



§ 53-7-42. Time for payment of debts; time for commencing action to recover debt

(a) The personal representative shall not be required to pay the debts of the estate, wholly or in part, until six months from the date of qualification of the first personal representative to serve. If partial payment shall be made, it shall be pro rata on debts of equal priority, including debts due the personal representative, and shall continue pro rata until the debts of the estate shall be paid out. Successive dividends to creditors shall be made at the end of every year until the estate shall be paid out.

(b) No action to recover a debt due by the decedent shall be commenced against the personal representative until the expiration of six months from the date of qualification of the first personal representative to serve.



§ 53-7-43. Compelling heirs or beneficiaries to contribute to payment of debt

If the estate shall have been distributed to the heirs or beneficiaries without notice of an existing debt, a creditor may compel them to contribute pro rata to the payment of the debt.



§ 53-7-44. Satisfaction of debts

Except as otherwise provided by the will, any debt not due by its terms at the time for payment of debts of equal priority shall be satisfied and the estate shall be discharged with respect to such debt in such manner as the personal representative deems to be in the best interest of the estate in accordance with the following rules:

(1) The debt may be prepaid in accordance with the terms of any right to prepay;

(2) By agreement with the creditor, the debt may be satisfied before it is due by the payment of an amount representing the agreed present value of the debt;

(3) By agreement with the creditor, the debt may be assumed by one or more heirs or beneficiaries or by any other person; and

(4) By agreement with the creditor, or by order of the probate court after notice to the creditor and a hearing, arrangement for future payment may be made by creating a trust, giving a deed to secure debt or security interest, obtaining a bond or other security from one or more heirs or beneficiaries, or otherwise.



§ 53-7-45. Compromise of claims

Personal representatives are authorized to compromise, adjust, arbitrate, assign, sue or defend, abandon, or otherwise deal with or settle debts or claims in favor of or against the estate. A personal representative who declines to litigate any claim may assign the claim to a creditor or an heir of an intestate estate or a beneficiary of a testate estate for the purpose of prosecuting the claim at that person's own expense and, after reimbursement of the expenses to the creditor, heir, or beneficiary, any remaining proceeds shall be paid over to the personal representative for administration.






Article 5 - Discharge and Resignation

§ 53-7-50. Petition by personal representative for discharge; citation and publication; hearing; subsequently discovered estate

(a) A personal representative who has fully performed all duties or who has been allowed to resign may petition the probate court for discharge from the office and from all liability. The petition shall state that the personal representative has fully administered the estate of the decedent and shall set forth the names and addresses of all known heirs of an intestate decedent or beneficiaries of a testate decedent, including any persons who succeeded to the interest of any heir or beneficiary who died after the decedent died, and shall name which of the heirs or beneficiaries is or should be represented by a guardian. The petition shall state that the personal representative has paid all claims against the estate or shall enumerate which claims of the estate have not been paid and the reason for such nonpayment. The petition shall also state that the personal representative has filed all necessary inventory and returns or, alternatively, has been relieved of such filings by the testator, the heirs or beneficiaries, or the probate court.

(b)(1) Subject to paragraphs (2) and (3) of this subsection, upon the filing of a petition for discharge, citation shall issue to all heirs or beneficiaries, as provided in Chapter 11 of this title, requiring them to file any objections to the discharge, except that in all cases a citation shall be published one time in the newspaper in which sheriff's advertisements are published in the county in which the petition is filed at least ten days prior to the date on or before which any objection is required to be filed. Any creditors whose claims are disputed or who have not been paid in full due to insolvency of the estate shall be served in accordance with Chapter 11 of this title.

(2) Notwithstanding paragraph (1) of this subsection, it shall not be necessary to notify any heir or beneficiary who has relieved the personal representative of all liability or any heir or beneficiary with respect to whom the personal representative has been relieved of all further liability in a binding proceeding such as a settlement of accounts pursuant to Code Sections 53-7-60 through 53-7-63 or an intermediate report pursuant to Code Sections 53-7-73 through 53-7-76.

(3) For purposes of this Code section, a beneficiary is a person, including a trust, who is designated in a will to take an interest in real or personal property and who (A) has a present interest, including but not limited to a vested remainder interest but not including a trust beneficiary where there is a trustee who is not also the personal representative seeking discharge and (B) whose identity and whereabouts are known or may be determined by reasonable diligence.

(c) If any party in interest files objection to the discharge, a hearing shall be held. If as a result of the hearing, the probate court is satisfied that the personal representative has faithfully and honestly discharged the office, an order shall be entered releasing and discharging the personal representative from all liability. If no objections are filed, the probate court shall enter the order for discharge without further proceedings or delay. Any heir or beneficiary or creditor who is a minor at the time of the discharge and who is not represented by a guardian may, within two years of reaching the age of majority, commence suit against the personal representative and such discharge shall be no bar to the action.

(d) If other property of the estate is discovered after an estate has been settled and the personal representative discharged, the probate court, upon petition of any interested person and upon such notice as it directs, may appoint the same personal representative or a successor personal representative to administer the subsequently discovered estate. If a new appointment is made, unless the probate court orders otherwise, the provisions of this title shall apply as appropriate; but no claim previously barred may be asserted in the subsequent administration.

(e) A personal representative may petition the court solely for discharge from office by filing the petition described in subsection (a) of this Code section and by giving notice by publication one time in the official county newspaper and by first-class mail to all creditors of the estate whose claims have not been paid informing them of their right to file an objection and be heard as described in subsection (c) of this Code section.



§ 53-7-51. Discharge when funds unclaimed

If funds are in the hands of the personal representative and no person claims such funds, the probate court may nevertheless grant a discharge.



§ 53-7-52. Discharge of temporary administrator

A temporary administrator may be discharged in the same manner as provided for discharge of personal representatives.



§ 53-7-53. Discharge obtained by fraud

A discharge obtained by the personal representative by means of any fraud is void and may be set aside on motion and proof of fraud.



§ 53-7-54. Breach of fiduciary duty

(a) If a personal representative or temporary administrator commits a breach of fiduciary duty or threatens to commit a breach of fiduciary duty, a beneficiary of a testate estate or heir of an intestate estate shall have a cause of action:

(1) To recover damages;

(2) To compel the performance of the personal representative's or temporary administrator's duties;

(3) To enjoin the commission of a breach of fiduciary duty;

(4) To compel the redress of a breach of fiduciary duty by payment of money or otherwise;

(5) To appoint another personal representative or temporary administrator to take possession of the estate property and administer the estate;

(6) To remove the personal representative or temporary administrator; and

(7) To reduce or deny compensation to the personal representative or temporary administrator.

(b) When estate assets are misapplied and can be traced in the hands of persons affected with notice of misapplication, a trust shall attach to the assets.

(c) The provision of remedies for breach of fiduciary duty by this Code section does not prevent resort to any other appropriate remedy provided by statute or common law.



§ 53-7-55. Revocation of letters of personal representative or other sanctions

Upon the petition of any person having an interest in the estate or whenever it appears to the probate court that good cause may exist to revoke the letters of a personal representative or impose other sanctions, the court shall cite the personal representative to answer to the charge. Upon investigation, the court may, in the court's discretion:

(1) Revoke the personal representative's letters;

(2) Require additional security;

(3) Require the personal representative to appear and submit to a settlement of accounts following the procedure set forth in Article 6 of this chapter, whether or not the personal representative has first resigned or been removed and whether or not a successor fiduciary has been appointed; or

(4) Issue such other order as in the court's judgment is appropriate under the circumstances of the case.



§ 53-7-56. Resignation

(a) A personal representative may resign:

(1) In the manner and under the circumstances described in the will;

(2) Upon petition to the probate court, showing that the resignation has been requested in writing by all heirs of an intestate estate or all beneficiaries of a testate estate; or

(3) Upon petition to the probate court, showing to the satisfaction of the court that:

(A) The personal representative is unable to continue serving due to age, illness, infirmity, or other good cause;

(B) Greater burdens have developed upon the office of personal representative than those which were originally contemplated or should have been contemplated when the personal representative was qualified and the additional burdens would work a hardship upon the personal representative;

(C) Disagreement exists between one or more of the beneficiaries or heirs and the personal representative in respect to the personal representative's management of the estate, which disagreement and conflict appear deleterious to the estate;

(D) The resignation of the personal representative will result in or permit substantial financial benefit to the estate;

(E) The resigning personal representative is one of two or more acting personal representatives and the other personal representatives will continue in office with no adversity to the estate contemplated; or

(F) The resignation would not be disadvantageous to the estate.

(b) A personal representative's petition to resign shall be made to the probate court and service shall be made upon all the heirs of an intestate estate or the beneficiaries of a testate estate.






Article 6 - Settlement of Accounts

Part 1 - General Provisions

§ 53-7-60. Jurisdiction

The superior court shall have concurrent jurisdiction with the probate court over the settlement of accounts of personal representatives.



§ 53-7-61. Filing of petition upon termination of personal representative

If the personal representative resigns, is removed, or dies, an heir of an intestate estate or a beneficiary of a testate estate, the sureties of the personal representative or other personal representatives, or the successor personal representative may petition for an accounting and settlement. In the event a petition is filed for such accounting and settlement, the probate court shall retain jurisdiction over the personal representative until such accounting and settlement is completed.



§ 53-7-62. Appearance before court; failure of personal representative to appear; right to appeal

(a) Any person interested as an heir or beneficiary of an estate or the probate court may, after the expiration of six months from the granting of letters, cite the personal representative to appear before the probate court for a settlement of accounts. Alternatively, if the personal representative chooses, the personal representative may cite all the heirs or beneficiaries and all persons who claim to be creditors whose claims the personal representative disputes or cannot pay in full to be present at the settlement of the personal representative's accounts by the court. The settlement shall be conclusive upon the personal representative and upon all the heirs or beneficiaries and all remaining persons who claim to be creditors who receive notice of the hearing. The court may, in the court's discretion, give the personal representative additional time to settle the estate.

(b) If the personal representative fails or refuses to appear as cited, the probate court may proceed without the appearance of the personal representative. If the personal representative has been required to give bond, the surety on such bond shall be bound by the settlement if the surety is given notice by personal service of the settlement proceeding in the probate court. If one or more unsuccessful attempts at service are made by the sheriff or the sheriff's deputies upon the personal representative at the last address of the personal representative in the court records and it appears to the probate court that further attempts are likely to be futile, then service shall be sufficient upon the personal administrator for purposes of this Code section if the citation is mailed by first-class mail to such address.

(c) Any party to the settlement shall have the right to appeal.



§ 53-7-63. Making and enforcing final settlement

Upon proof of citation pursuant to Code Section 53-7-62, the probate court may proceed to make an account, hear evidence upon any contested question, and make a final settlement between the personal representative and the heirs or beneficiaries. The settlement may be enforced by a judgment, writ of fieri facias, execution, or attachment for contempt.



§ 53-7-64. Accounting for income on property administered

A personal representative shall account for income on the property administered as follows:

(1) The personal representative shall be charged with all income earned during the period of one year after the date of qualification;

(2) For the period beginning one year after the date of qualification, the personal representative shall account for income as follows:

(A) All income earned on property the personal representative is:

(i) Authorized by the laws of this state to hold or invest in without securing the approval of any court to do so;

(ii) Authorized by any court to hold or invest in; or

(iii) Authorized by will to hold or invest in; and

(B) On all other property administered by the personal representative and, except as provided in paragraph (3) of this Code section, the personal representative shall be charged with the greater of the income earned on such property or the income it would have earned if invested at the legal rate of interest fixed by the laws of this state and in effect during the time the property was held. In applying this subparagraph, each item of property shall be treated separately, and income in excess of the legal rate of interest earned on one item may not be used to make up any deficiency in the income earned on another item; and

(3) The personal representative shall be charged only with interest actually earned, if any, on funds held in a reasonable sum to pay anticipated expenses.



§ 53-7-65. Recordation of final receipts; admission in evidence

The final receipts on settlements given by heirs or beneficiaries to a personal representative, whether a judicial or an informal settlement, may be admitted to record by the clerk of the probate court or the clerk of the superior court in either the county of residence of the personal representative or the county in which the estate is administered if attested by a judge of any court of this state, a magistrate, or a notary public. When recorded, the receipts shall be admitted in evidence without further proof. In case of loss of the original, a copy may be used in evidence under the same rules as for admission of copies of registered deeds.



§ 53-7-66. Refunding bonds

When litigation against the estate is pending or is threatened or when notice of a claim has been given to the personal representative, the personal representative may demand that the heirs or beneficiaries give refunding bonds to indemnify the personal representative against the claims. Upon the failure of the heirs or beneficiaries to give such bonds, the personal representative may reserve enough of the assets to respond to the claims.






Part 2 - Annual Returns and Intermediate Reports

§ 53-7-67. Required annual filing; reporting period

(a) Within 60 days of the anniversary of the date of qualification, in each year, every personal representative required by the laws of this state to make annual returns shall file with the probate court a true and just verified accounting of the receipts and expenditures in behalf of the estate during the year preceding the anniversary date of qualification, together with a note or memorandum of any other fact necessary to the exhibition of the true condition of the estate. The return shall include an updated inventory of the assets of the estate as of the anniversary date of qualification. With this return, either the original vouchers shall be filed, showing the correctness of each item, or, in lieu thereof, the personal representative shall attach an affidavit stating that the original vouchers have been compared to each item on the return and that the return is correct; but the probate court shall require the original vouchers to be produced for good cause shown. If the original vouchers are filed with the return, they shall remain in the probate court for 30 days.

(b) The probate court, upon petition of the personal representative or upon the court's own motion, may change the reporting period from the year immediately preceding the anniversary date of qualification to the year immediately preceding a date ordered by the court. In lieu of changing the reporting date, the probate court is authorized to accept and approve a return even if the return does not cover the appropriate reporting period; however, such acceptance shall not change the reporting period established by either the anniversary date of qualification or a subsequent order of the court, unless the court also enters an order changing the reporting date.



§ 53-7-68. Mailing of return to heirs and beneficiaries; relieving personal representative of duty to file return

(a) Upon filing the annual return with the probate court, the personal representative shall mail by first-class mail a copy of the return, but not the vouchers, to each heir of an intestate estate or each beneficiary of a testate estate. It shall not be necessary to mail a copy of the return to any heir or beneficiary who is not sui juris or for the court to appoint a guardian for such person. The personal representative shall file a verified statement with the probate court stating that all required mailings of the return to heirs or beneficiaries have been made.

(b) Any heir or beneficiary may waive individually the right to receive a copy of the annual return by a written statement that is delivered to the personal representative. Such waiver may be revoked in writing at any time.

(c) By unanimous written consent, the heirs of an intestate estate or the beneficiaries of a testate estate may authorize the probate court to relieve the personal representative from filing annual returns with them or with the court or both, in the same manner as provided in subsection (b) of Code Section 53-7-1. Any such unanimous written consent, regardless of the date of execution, which relieves the personal representative from filing annual returns with the court shall also relieve the personal representative from sending a copy of the return to the beneficiaries.



§ 53-7-69. Power of testator to dispense with necessity of return

A testator may, by will, dispense with the necessity of the personal representative's filing an annual return with the probate court or the beneficiaries or both, provided the same does not work any injury to creditors or persons other than beneficiaries under the will. If a will was executed in another state and the will is valid in this state and under the laws of the state where the will was executed the personal representative would not have been required to file annual returns or if the will otherwise expresses an intent to relieve the personal representative from all reporting requirements, such a will shall be construed as dispensing with the necessity of annual returns in Georgia, provided the same does not work any injury to creditors or parties other than beneficiaries under the will. In all wills, regardless of the date of execution, relief from filing returns with the court shall also relieve the personal representative from sending a copy of the return to the beneficiaries.



§ 53-7-70. Examination and recordation of returns and vouchers; evidentiary effect

The probate court shall carefully examine each return of a personal representative and its vouchers; and if the court finds it correct and no objection is filed within 30 days of the time it is filed and mailed to the heirs or beneficiaries, the court shall allow the return to be recorded, together with the original or copy vouchers attached. The return and copy vouchers shall be kept on file in the probate court. If the original vouchers are filed without copies, they shall when recorded be returned to the personal representative on demand. The return thus allowed and recorded shall be prima-facie evidence in favor of the personal representative of its correctness.



§ 53-7-71. Return of nonresident or deceased personal representative

(a) The return of a nonresident personal representative may be admitted to record upon affidavit of the personal representative's surety.

(b) If a personal representative is dead, the representative of the estate of the deceased personal representative or, if at any time there is no such representative, any security on the bond of the deceased personal representative may make returns of the accounts of the deceased personal representative in the same manner and with the same effect as if the personal representative were living.



§ 53-7-72. Docket of persons liable to make returns; failure to make returns

To ensure annual returns from every personal representative, it shall be the duty of the probate court to keep a docket of all those who are liable to make returns and, immediately after the ceasing of the January term or as soon thereafter as the court deems practical in each year, to cite all defaulters to show cause for their neglect. A willful and continued failure to make a return shall be good cause for removal.



§ 53-7-73. Filing and contents of intermediate report; notice to heirs and beneficiaries

(a) Any time after the six-month period following qualification, but not more frequently than once every 12 months, a personal representative may file with the probate court a report to be known as an intermediate report to the date specified.

(b) Whenever a personal representative elects to file an intermediate report under subsection (a) of this Code section, the petition and report shall set forth all of the information required by law in annual returns and, in addition thereto, shall show:

(1) The period which the report covers;

(2) The names and addresses of living heirs of an intestate estate or beneficiaries of a testate estate known to the personal representative with the names of those who have or require a guardian; a description of any possible unborn or unascertained beneficiaries; and the name of the surety on the personal representative's bond, with the amount of the bond;

(3) In a separate schedule, the principal on hand at the beginning of the accounting period and the status at that time of its investment; the investments received from the decedent and still held; additions to principal during the accounting period, with dates and sources of acquisition; investments collected, sold, or charged off during the accounting period, with the consequent loss or gain and whether credited to principal or income; investments made during the accounting period, with the date, source, and cost of each; deductions from the principal during the accounting period, with the date and purpose of each; and principal on hand at the end of the accounting period, how invested, and the estimated market value of each investment;

(4) In a separate schedule, the income on hand at the beginning of the accounting period and in what form held; income received during the accounting period, when, and from what source; income paid out during the accounting period, when, to whom, and for what purpose; and income on hand at the end of the accounting period and how invested;

(5) A statement of unpaid claims, with the reason for the failure to pay them, including a statement as to whether any estate or inheritance taxes have become due with regard to the property and, if due, whether paid;

(6) A brief summary of the account; and

(7) Such other facts as the court may by rule or by court order require.

(c) The probate court, upon the petition and return being filed, shall issue a citation and shall require any objections to be filed in conformity with Chapter 11 of this title. Service shall be made on the heirs of an intestate estate or the beneficiaries of a testate estate or such other persons as the court requires in conformity with Chapter 11 of this title.



§ 53-7-74. Filing of objections to intermediate report; continuation of hearing; appeal

At or before the time fixed for hearing, any parties at interest may file objections to the personal representative's report, actions, and accounting, in which case the hearing on the accounting shall be automatically continued until a date certain, when, subject to the court's power to grant continuances, the same shall be heard as other cases pending in the court with like right of appeal to the superior court; in such case, an appeal by consent may be taken to the superior court. Such appellate procedures shall not apply to cases provided for by Article 6 of Chapter 9 of Title 15. The parties at interest who have been served appropriately and who have filed no objections to the report and accounting need not be served with notice of an appeal or any other or further proceedings, and their consent shall not be required for an appeal to the superior court.



§ 53-7-75. Construction of will by superior court

The probate court, upon its own motion or upon the motion of any party in interest, whenever it appears that a question of construction of a will is involved in the accounting, shall enter an order transferring the accounting to the superior court for the determination of all such questions, which shall be presented to, heard, and determined by the superior court as appeals from the probate court are presented, heard, and determined. The probate court may suspend further proceedings pending a final decision of the superior court. After a final determination of the questions of construction, the probate court shall proceed with the accounting.



§ 53-7-76. Judgment surcharging fiduciary

Should it appear from the intermediate report that the personal representative is liable to the estate or to any beneficiary of the estate, the probate court is authorized and it shall be the court's duty to enter a judgment surcharging the personal representative in such amount as is authorized under the law and the evidence.



§ 53-7-77. Conclusiveness of order on intermediate report

All parties in interest shall be bound by the order of the probate court on the intermediate report; and thereafter no such person shall be heard in any court, except upon appeal, to contest or question any matters or things covered by the report and the order on the report in the absence of fraud, accident, or mistake.



§ 53-7-78. Taxing of costs

Costs shall be taxed against the estate or the parties as the probate court shall deem fair and reasonable.












Chapter 8 - Investments, Sales, and Conveyances

Article 1 - Investments

§ 53-8-1. Authorized investments; standard of care; deviation from will or other disposition; investments by personal representative who is a bank or trust company

(a) Unless otherwise expressly provided in the will, a personal representative shall be authorized to make those investments that are listed in Code Sections 53-8-2 and 53-8-3.

(b) In making any other investments and in acquiring and retaining those investments and managing the property of the estate, the personal representative shall exercise the judgment and care, under the circumstances then prevailing, which persons of prudence, discretion, and intelligence exercise in the management of their own affairs, not in regard to speculation but in regard to the permanent disposition of their funds, considering the probable income as well as the probable safety of their capital.

(c) Within the limitations of the standard provided in subsection (b) of this Code section and considering individual investments as a part of an overall administrative strategy, a personal representative is authorized to acquire and retain every kind of property whether real, personal, or mixed, and every kind of investment, specifically including, but not by way of limitation, bonds, debentures, and other corporate obligations and stocks, preferred or common, which persons of prudence, discretion, and intelligence acquire or retain for their own account; and within the limitations of such standard, a personal representative may retain property properly acquired, without limitation as to time and without regard to its suitability for original purchase.

(d) Nothing contained in this Code section shall be construed as restricting the power of a court of proper jurisdiction to permit a fiduciary to deviate from the terms of any will, agreement, or other disposition relating to the acquisition, investment, reinvestment, exchange, retention, sale, or management of fiduciary property.

(e) A personal representative that is a bank or trust company shall not be precluded from acquiring and retaining securities of or other interests in an investment company or investment trust because the bank or trust company or an affiliate provides services to the investment company or investment trust as investment adviser, custodian, transfer agent, registrar, sponsor, distributor, manager, or otherwise and receives compensation for such services.



§ 53-8-2. Real property

A personal representative is authorized to invest estate funds in real property after first obtaining an order to that effect from the probate court or from the superior court. Service shall be made as provided in Chapter 11 of this title to the heirs of an intestate estate or the beneficiaries of a will. The court shall be authorized to grant the order immediately if the heirs or beneficiaries acknowledge service and consent to the petition or at any time after ten days after perfection of service.



§ 53-8-3. Securities, obligations, and interest-bearing deposits

A personal representative is authorized to invest estate funds in:

(1) Bonds issued by any county or municipality of this state which have been validated as required by law for the validation of county and municipal bonds;

(2) Bonds issued by any county board of education under Subpart 1 of Part 3 of Article 9 of Chapter 2 of Title 20 for the purpose of building and equipping schoolhouses, which bonds have been validated and confirmed as required under Part 1 of Article 2 of Chapter 82 of Title 36;

(3) Bonds and other securities issued by this state or by the Board of Regents of the University System of Georgia;

(4) Bonds or other obligations issued by the United States government and bonds of any corporation created by an act of Congress, the bonds of which are guaranteed by the United States government as provided in Code Section 53-8-4; and

(5) Interest-bearing deposits in any chartered state or national bank or trust company or savings and loan association located in this state to the extent the deposits are insured by the Federal Deposit Insurance Corporation or comparable insurance.



§ 53-8-4. Government obligations; standard of prudence; corporate fiduciaries

(a) Whenever by law or by an instrument or court order establishing a fiduciary relationship the personal representative is authorized, permitted, required, or directed to invest funds in direct and general obligations of the United States government, obligations unconditionally guaranteed by the United States government, or obligations of the agencies of the United States government enumerated in Code Section 53-8-3, the personal representative may invest in and hold such obligations either directly or in the form of securities or other interests in any open-end or closed-end management type investment company or investment trust registered under the Investment Company Act of 1940, as now or hereafter amended, so long as:

(1) The portfolio of such investment company or investment trust is limited to such obligations and repurchase agreements fully collateralized by such obligations;

(2) Such investment company or investment trust takes delivery of such collateral either directly or through an authorized custodian; and

(3) Such investment company or investment trust is operated so as to provide a constant net asset value or price per share.

(b) Nothing contained in this Code section shall be construed as relieving any personal representative from any duty or liability a personal representative has under the standard of prudence set forth in Code Section 53-8-1.

(c) The authority granted in this Code section shall be applicable notwithstanding that a corporate fiduciary or an affiliate of the corporate fiduciary provides services to the investment company or investment trust as investment adviser, custodian, transfer agent, registrar, sponsor, distributor, manager, or otherwise and receives compensation for such services.



§ 53-8-5. Retention of property by personal representative; corporate fiduciaries

(a) Unless otherwise provided in the will, a personal representative is authorized to retain the property received by the personal representative on the creation of the estate, including, in the case of a corporate fiduciary, stock or other securities of its own issue, even though the property may not otherwise be a legal investment and a personal representative shall not be liable for such retention, except for gross neglect. In the case of corporate securities, a personal representative may likewise retain the securities into which the securities originally received are converted or which are derived therefrom as a result of merger, consolidation, stock dividends, splits, liquidations, and similar procedures; and a personal representative may exercise by purchase or otherwise any rights, warrants, or conversion features attaching to any such securities. This Code section applies to all property held by a personal representative on March 28, 1961, under estates previously created, except that it shall not relieve a personal representative from liability for loss which had already accrued on or before March 28, 1961.

(b) In the case of a corporate fiduciary, the authority granted in subsection (a) of this Code section shall apply to the exchange or conversion of stock or securities of the corporate fiduciary's own issue, whether or not any new stock or securities received in exchange therefor are substantially equivalent to those originally held; and such authority shall also apply to the continued retention of all new stock and securities resulting from merger, consolidation, stock dividends, splits, liquidations, and similar procedures and received by virtue of such conversion or exchange of stock or securities of the corporate fiduciary's own issue, whether or not the stock or securities are substantially equivalent to those originally received by the fiduciary. The authority granted in subsection (a) of this Code section shall have reference, inter alia, to the exchange and continued retention of such stock or securities for stock or securities of any holding company which owns stock or other interests in one or more other corporations including the corporate fiduciary, whether the holding company is newly formed or already existing and whether or not any of the corporations owns assets identical or similar to the assets of or carries on businesses identical or similar to the corporation the stock or securities of which were previously received by the fiduciary; and any such authority shall apply regardless of whether any of the corporations has officers, directors, employees, agents, or trustees in common with the corporation the stock or securities of which were previously received by the fiduciary.






Article 2 - Sales and Conveyances

§ 53-8-10. Authority of personal representative; petition by temporary administrator

(a) Subject to the provisions of this article, a personal representative may sell, rent, lease, exchange, or otherwise dispose of property, whether personal, real, or mixed, for the purpose of payment of debts, for distribution of the estate; or for any other purpose that is in the best interest of the estate, provided that nothing in this article shall be construed to limit, enlarge, or change any authority, power, restriction, or privilege specifically provided by will or incorporated into a will or otherwise granted to the personal representative in accordance with the provisions of subsection (b) of Code Section 53-7-1.

(b) A temporary administrator is authorized to petition the probate court for leave to sell or otherwise deal with property of the estate following the procedures described in this article; provided, however, that good cause is shown.



§ 53-8-11. Property that is perishable, liable to deteriorate, or expensive to keep

Perishable property, property that is liable to deteriorate from keeping, or property that is expensive to keep shall be sold as early as practicable and in such manner as the probate court shall determine to be in the best interest of the estate, after such notice and opportunity for hearing, if any, as the probate court shall deem practicable under the circumstances.



§ 53-8-12. Stocks or bonds

Stocks or bonds, either listed or admitted to unlisted trading privileges upon any stock exchange or quoted regularly in any newspaper having a general circulation in Georgia, may be sold at private sale without order from or report to the probate court at a sales price not less than the stock exchange bid price or the published bid price at the time of sale. Reasonable brokerage commissions, not in excess of those customarily charged by stock exchange members, may be paid.



§ 53-8-13. General procedures

(a) A personal representative desiring to sell, rent, lease, exchange, or otherwise dispose of property other than property that is perishable, liable to deteriorate, or expensive to keep or listed stocks and bonds shall file a petition with the probate court stating the property involved and the interests in such property, the specific purpose of the transaction, the proposed price, if any, and all other terms or conditions proposed for the transaction and a list of names, addresses, and ages or majority status of heirs in an intestate estate or of beneficiaries in a testate estate. In the event full particulars are lacking, the petition shall state the reasons for any such omission.

(b) Upon filing the petition, notice shall be given to the heirs of an intestate estate or the affected beneficiaries of a testate estate in accordance with the provisions of Chapter 11 of this title.

(c) If no written objection by a person so notified is filed within the appropriate period of time following notice, as provided by Chapter 11 of this title, the probate court shall order such sale summarily in the manner and terms petitioned. If timely written objection is filed, the court shall hear the matter and grant or deny the petition for sale or make such other order as is in the best interest of the estate, which may require the sale to be private or at public outcry including confirmation of the sale by the court or otherwise. An appeal shall lie to the superior court in the manner, under the restrictions, and with the effect provided for appeals from the probate court in other cases.

(d) A personal representative shall make a full return to the probate court of every sale, specifying the property sold, the purchasers, the amounts received, and the terms of the sale.

(e) The recital in the personal representative's deed of compliance with legal provisions shall be prima-facie evidence of the facts recited.

(f) Where a personal representative sells real property under the provisions of this Code section, liens on such real property may be divested and transferred to the proceeds of the sale as a condition of the sale.



§ 53-8-14. Warranty; personal liability of personal representative

A personal representative may not bind the estate by any warranty in any conveyance or contract, nor shall a personal representative be personally bound by such covenant, unless the intention to create a personal liability is distinctly expressed.



§ 53-8-15. Passage of title to heirs or beneficiaries; assent of personal representative

(a) The title to all property of an estate being in the personal representative for the payment of debts and other purposes of administration, title to property in the estate does not pass to the heirs or beneficiaries until the personal representative assents thereto in evidence of the distribution of the property to them, except as otherwise provided in Code Section 53-2-7.

(b) Such assent may be express or may be presumed from the conduct of the personal representative. Assent should be evidenced in writing as a deed of conveyance to real property, bill of sale conveying tangible personal property, or an assignment or transfer of interests in intangible personal property.

(c) In the absence of prior assent, the discharge of a personal representative shall be conclusive evidence of the personal representative's assent.

(d) At any time after the lapse of one year from the date of qualification of the personal representative, an heir or beneficiary who is entitled to the distribution of property from an estate may, personally or by guardian, cite the personal representative in the probate court to show cause why assent should not be given and may compel such assent by an equitable proceeding.









Chapter 9 - Missing Persons and Persons Believed to Be Dead

Article 1 - Administration of Estate

§ 53-9-1. Presumption or proof of death; presumption that missing person predeceased other deceased individual; perils or tragedies resulting in probable death

(a) A domiciliary of this state who has been missing from the last known place of domicile for a continuous period of four years shall be presumed to have died; provided, however, that such presumption of death may be rebutted by proof. The date of death is presumed to be the end of the four-year period unless it is proved by a preponderance of the evidence that death occurred earlier.

(b) When any domiciliary of this state has been missing from the last known place of domicile for a continuous period of 12 months or more, the death of the individual may be proved by a preponderance of the evidence.

(c) Notwithstanding any proof of a date of death that is earlier than the end of the four-year period set out in subsection (a) of this Code section, the missing individual shall be deemed to have predeceased any other individual who has died prior to the date any petition for letters or other action on the missing individual's estate is filed and from whom the missing individual would have taken an interest in property as an heir or beneficiary or otherwise.

(d) When any domiciliary of this state has been exposed to a specific peril or tragedy resulting in probable death, the death of the individual may be proved by clear and convincing evidence at any time after such exposure.



§ 53-9-2. Filing and contents of petition; publication of notice

(a) A petition for administration of the estate, for the probate in common form or solemn form of the will, for year's support, or for an order that no administration is necessary may be filed for the estate of a missing individual whose death may be presumed or established in the probate court as provided in Code Section 53-9-1. The petition may be made by anyone who would be entitled to file such petition on the estate of the missing individual if the missing individual were known to be dead and shall be filed in the county in which the estate of the missing individual would be administered were the missing individual known to be dead.

(b) In addition to complying with all of the requirements for petitions pertaining to the administration of an estate or the probate of a will or year's support or an order that no administration is necessary, as appropriate, the petition regarding the estate of a missing individual who is believed to be dead shall set forth the circumstances under which the individual disappeared, what inquiry has been made as to the individual's whereabouts, and such evidence as shall be offered, if necessary, for the purpose of proving death by a preponderance of the evidence.

(c) If the court finds the petition to be in compliance with the requirements set forth in subsection (b) of this Code section, the court shall issue an order directing that a notice be published once a week for four weeks giving notice that on a day stated, which shall be at least 90 days after the first publication of the notice, evidence will be heard by the court concerning the alleged absence of the individual presumed to be dead and the circumstances and duration of such absence and requiring the missing individual, if alive, or any other person to produce and present to the court evidence that the missing individual is still in life. The notice required by this subsection may be combined with any other notice required for the issuance of letters or an order for year's support or an order that no administration is necessary. The notice shall be served as provided in Chapter 11 of this title on all individuals who would be heirs if the missing individual were known to be dead. The order may also direct that the petitioner make a search for the missing individual and shall specify the manner in which the search is to be conducted to ensure that, in light of the circumstances of the particular case, a diligent and reasonable effort has been made to locate the missing individual. The order may prescribe any methods of search deemed by the judge to be adequate and appropriate, including but not limited to publishing notices in newspapers in appropriate locations and making inquiry of governmental agencies and of the missing individual's relatives and friends and at the missing individual's last place of abode or other appropriate places.



§ 53-9-3. Hearing; finding of death

At the hearing the probate court shall hear such evidence as shall be offered for the purpose of ascertaining whether a diligent and reasonable effort has been made to locate the missing individual and, if appropriate, such evidence that is offered to show that the missing individual is dead or alive. No person shall be disqualified from testifying by reason of being the spouse of the missing individual or having an interest in the estate of the missing individual. If the court finds that a diligent and reasonable effort has been made to locate the missing individual and that a presumption of death has been established and has not been rebutted as provided under subsection (a) of Code Section 53-9-1 or that death has been proved by a preponderance of the evidence as provided in subsection (b) of Code Section 53-9-1, the court shall enter an order finding that the missing individual is dead and specifying the date of death.



§ 53-9-4. Issuance of letters or order

At any time after the entering of the order finding the missing individual to be dead, the probate court shall issue letters of administration or letters testamentary or an order granting year's support or an order that no administration is necessary in conformity with all of the requirements of the appropriate laws of this state on the estate of the missing individual and such letters or order, unless revoked, and all acts done in pursuance thereof and in reliance on such letters or order shall be as valid as if the missing individual were known to be dead.



§ 53-9-5. Revocation of letters upon proof that missing individual is alive

Upon petition of the missing individual, the probate court shall revoke the letters of administration or letters testamentary at any time on due and satisfactory proof that the missing individual is in fact alive. After such revocation, all the powers of the personal representative shall cease, but all receipts or disbursements of assets or other acts previously done by the personal representative shall remain valid, and the personal representative shall settle and account for the administration to the time of such revocation and shall transfer all assets remaining to the missing individual or such individual's duly authorized agent or attorney.



§ 53-9-6. Recovery of property by missing individual

At any time before the expiration of two years after letters or an order for year's support or an order that no administration is necessary is issued regarding the estate of the missing individual, any property received by any spouse or child or other purported heir or beneficiary of the missing individual may be recovered by the missing individual unless the property has been transferred for an adequate consideration to a bona fide purchaser, in which case the amount of the consideration received for such transfer may be recovered from the transferor. No action to recover any property from any spouse, child, or other purported heir or beneficiary or to recover any consideration received by such a person as a result of a transfer of property to a bona fide purchaser may be brought by a missing individual after the expiration of the two-year period set out in this Code section unless the missing individual is a minor, in which case the time for bringing such actions shall be extended to two years from the date the missing individual reaches the age of majority.



§ 53-9-7. Distribution of assets

Before a distribution of any of the assets of the estate of a missing person is made to a spouse, child, or other purported heir or beneficiary within the two-year period set out in Code Section 53-9-6, such spouse, child, or other purported heir or beneficiary shall give security, to be approved by the probate court in such sum as the court shall direct but in no case less than the estimated value of the money or property distributed, conditioned that if the missing individual is in fact alive, the person giving security will deliver to the missing individual, on demand by such individual at any time within the two-year period, the assets received by the person giving such security or, if such assets have been transferred to a bona fide purchaser, the consideration received in such transfer, without interest. If any person entitled to receive such assets is unable to give security, the personal representative shall continue to hold such assets until:

(1) Security is given;

(2) The court orders the personal representative to deliver the assets to the person; or

(3) The two-year period has expired,

whichever occurs first, and in the meantime shall invest the assets in any investment that is authorized by law for personal representatives or that is authorized in the duly probated will of the missing individual and shall pay the income from such investments to the person or persons entitled to such assets quarterly or as otherwise directed by the court.



§ 53-9-8. Probate court judges allowed to hold certain funds for missing heir or beneficiary under decedent's will

(a) The judges of the probate court, in their discretion, shall also be the depositories for and custodians of all moneys of any heir or beneficiary of any estate who cannot be located by the personal representative for moneys that may be distributed to the heir or beneficiary. Any personal representative shall be authorized to pay over to the judge any such moneys; and the judge shall be authorized to take charge thereof as provided for in this Code section.

(b) The judge shall turn over to the Department of Revenue all custodial property held pursuant to this Code section 15 years after receipt by the judge of such property.






Article 2 - Conservators

§ 53-9-10. "Missing" defined; petition for conservator

(a) For purposes of this article, an individual is deemed to be missing if:

(1) That individual is missing from the usual place of domicile and that individual's whereabouts are unknown to those persons who are likely to know;

(2) That individual was serving with the armed forces of the United States during any period in which a state of hostilities existed between the United States and any nation or power and the individual has been listed as missing in action, as interned in a neutral country, or as having been captured by the enemy; or

(3) That individual, whose whereabouts may or may not be known, has been kidnapped or is being held hostage or otherwise detained and is thus unable to exercise control over the management of that individual's estate.

(b) When a domiciliary of this state has been missing for a period of 60 days or more, or for a shorter period of time but in emergency circumstances that dictate the need for the immediate conservation of the domiciliary's estate, any person having an interest in the estate of the missing individual by reason of being an individual who would be an heir of the missing individual if the missing individual were dead, a creditor of the missing individual, or a person having legal custody of minors or incompetents who would be heirs of the missing individual may petition the probate court of the county in which the missing individual was domiciled for the appointment of a conservator of the estate of the missing individual.



§ 53-9-11. Factors considered by court; qualifications

(a) In determining whether to appoint a conservator of the estate of a missing individual, the probate court shall take into account any other existing arrangements for the management of the missing individual's property, such as powers of attorney or trusts, and may determine that no conservator need be appointed if such arrangements are sufficient under the circumstances.

(b) The probate court shall select as conservator of the estate of the missing individual that person who will best serve the interests of the estate, considering the following order of preferences:

(1) The surviving spouse, unless an action for divorce or separate maintenance was pending between the missing individual and the spouse at the time of the disappearance;

(2) One or more other heirs of the missing individual;

(3) Any eligible corporation, partnership, or other business association; or

(4) Any creditor of the estate.

In no event shall the court appoint as conservator a person who would not be eligible to serve as administrator of the estate of the missing individual if that individual were dead.



§ 53-9-12. Contents of petition

The petition shall set forth the name of the missing individual, that individual's place of domicile, the circumstances under which that individual came to be missing, the length of time the individual has been missing, what inquiry has been made as to the whereabouts of the individual, the fact that the missing individual would probably have communicated with the petitioner or some other person of whom inquiry has been made, the names, addresses, and ages or majority status of those individuals who would be heirs if the missing individual were dead, a description of the property owned by the missing individual and the estimated value of the estate, the circumstances that dictate the need for the appointment of a conservator, and whether any other arrangements, such as powers of attorney or trusts, exist for the management of the missing individual's estate.



§ 53-9-13. Procedure on petition; laws applicable to, and oath and bond of, conservator

(a) Upon the filing of the petition, the procedure shall be the same as in petitions for the administration on the estates of decedents, with the individuals who would be the heirs of the missing individual if the missing individual were dead being treated as the heirs of the missing individual.

(b) The laws applicable to the administration of estates shall apply to the conservators of missing individuals except insofar as such laws may conflict with this article.

(c) Upon appointment, the conservator shall subscribe an oath as in the case of an administrator and shall give such bond as is required by law of guardians.



§ 53-9-14. Report of conservator; court order

The conservator shall within 60 days after appointment make a written report to the probate court setting forth the condition of the estate of the missing individual, together with a schedule of any debts that may be owed by the missing person, an estimate of the income from the estate and the expenses necessary to its preservation, a statement showing the names, ages, and condition of any individuals who may have been dependent on the missing person for support, and a recommendation as to how the estate should be distributed. The court, after considering the report and making any further investigation the court may deem necessary, shall make such order as will most effectively tend to provide for the support of any individuals who may have been dependent upon the missing individual for support and for the handling of the property, including any business or business interest, owned by the missing person. The order may provide for the payment of those debts of the missing person as the court deems just and proper. An order of an appropriate court may allow the conservator to engage in such estate planning dispositions of the missing person's property as are authorized by Code Sections 29-3-36 and 29-5-36. The order may be modified in the discretion of the court at any time upon petition by the conservator, any individual dependent upon the missing individual for support, the guardian of any such individual, or any person having an interest in the property or in any business of the missing individual.



§ 53-9-15. Termination of conservatorship

A missing person for whose estate a conservator has been appointed may at any time petition the probate court that has jurisdiction over the conservator for an order terminating the conservatorship. Upon a finding by the court that the petitioner is in fact the missing individual, the court shall enter an order terminating the conservatorship and directing the conservator to make a final return to the court and to pay over and deliver all funds and property in the conservator's hands to the missing individual.



§ 53-9-16. Final return; delivery of funds or property to personal representative

If the missing individual is declared legally dead and the missing individual's will is probated or administration is had upon the individual's estate, the conservator shall, within 60 days after demand by the personal representative of the missing individual's estate, make a final return to the probate court which has jurisdiction over the conservator and pay over and deliver all of the funds or property in the conservator's hands to such personal representative.






Article 3 - Nondomiciliaries

§ 53-9-20. Presumption or proof of death

If an individual who is domiciled outside this state and possessed of any interest in or claim to or against real or personal property or cause of action located in this state shall have been absent for a period of time under circumstances whereby, pursuant to the law of the place in which the individual is domiciled, the individual is presumed to be dead, and a court of competent jurisdiction in the place of domicile has entered a final order or decree that the individual is presumed to be dead, the provisions of this title shall apply in every respect as if the individual in fact had died. If the individual shall have been absent for a period of not less than four years and shall not have been declared dead in the domiciliary jurisdiction, the individual may be declared dead in this state pursuant to the provisions of Article 1 of this chapter, as if a domiciliary of this state, for purposes of the property interests or claims or causes of action located in this state.



§ 53-9-21. Appointment of conservator

If an individual domiciled outside this state is possessed of any interest in or claim to or against any real or personal property or cause of action located in this state and would, if a domiciliary, be deemed to be missing in accordance with the provisions of Code Section 53-9-10 or if a conservator or any person serving in a similar capacity shall have been authorized to handle the property of the individual in the jurisdiction in which the individual is domiciled, the probate court may appoint a conservator of all of the interests or claims or causes of action located in this state and give direction as to the conservation of the property and its use in the interest of the missing individual or that individual's dependents, obligees, or successors in interest. The court shall mold such order in aid of any similar orders from the jurisdiction in which the individual is domiciled, may appoint the domiciliary conservator as the conservator in this state, and may authorize delivery of property to the domiciliary conservator. Except as the court may otherwise direct, the proceedings shall conform to the provisions of Article 2 of this chapter.









Chapter 10 - Simultaneous Death

§ 53-10-1. Short title

This chapter may be cited as the "Uniform Simultaneous Death Act in Georgia."



§ 53-10-2. Disposition of property upon simultaneous deaths where devolution depends on priority of death

When the title to property or the devolution of property depends upon priority of death and there is no sufficient evidence that the individuals have died other than simultaneously, the property of each individual shall be disposed of as if that individual had survived, except as provided otherwise in this chapter.



§ 53-10-3. Disposition of property upon simultaneous death of beneficiary and another individual where interest depends on survival

If property is so disposed of that the right of a beneficiary to succeed to any interest in such property is conditional upon surviving another individual and both individuals die and there is no sufficient evidence that the two have died other than simultaneously, the beneficiary shall be deemed not to have survived. If there is no sufficient evidence that two or more beneficiaries have died otherwise than simultaneously and property has been disposed of in such a way that at the time of their deaths each beneficiary would have been entitled to the property if that beneficiary had survived the others, the property shall be divided into as many equal portions as there were such beneficiaries and these portions shall be distributed respectively to those who would have taken in the event that each such beneficiary survived.



§ 53-10-4. Disposition of property upon simultaneous death of joint owners

If any stocks, bonds, bank deposits, or other intangible property shall be owned so that one of two joint owners is entitled to the whole on the death of the other and both owners die and there is no sufficient evidence that the two joint owners have died otherwise than simultaneously, these assets shall be distributed one-half as if one joint owner had survived and one-half as if the other joint owner had survived. If there are more than two joint owners and there is no sufficient evidence that all have died other than simultaneously, these assets shall be divided into as many equal shares as there are joint owners and these portions shall be distributed respectively to those who would have taken in the event that each joint owner had survived.



§ 53-10-5. Applicability of chapter

This chapter shall not apply in the case of wills, trusts, deeds, contracts of insurance, or any other situation where provision is made for distribution of property different from that provided in this chapter or where provision is made for a presumption as to survivorship which results in a distribution of property different from that provided in this chapter.



§ 53-10-6. Uniformity of law

This chapter shall be so construed and interpreted as to effectuate its general purpose to make uniform the law in those states which enact it.






Chapter 11 - Proceedings in Probate Court

§ 53-11-1. Applicability of, and compliance with, provisions

Except as otherwise specifically provided, the provisions of this chapter shall apply to any proceeding in the probate court that arises under Chapters 1 through 10 of this title. Compliance with the provisions of this chapter shall be deemed to be sufficient for proceedings in the probate court arising under Chapters 1 through 10 of this title except as otherwise provided in those chapters and in Chapter 11 of Title 9 and Chapter 9 of Title 15.



§ 53-11-2. "Guardian" defined; persons represented; appointment; successors; guardian named in petitions

(a) As used in this Code section, the term "guardian" means the guardian ad litem appointed by the probate court who may represent a single party or more than one party or a class of parties with common or nonadverse interests; provided, however, that the court may determine for the purpose of the particular proceeding that the natural guardian, if any, or the testamentary guardian, if any, or the duly constituted guardian of the property, if any, or the duly constituted guardian of the person, if any, has no conflict of interest and thus may represent for the purpose of the proceeding a party who is not sui juris, who is unborn, or who is unknown.

(b) When a party to a proceeding in the probate court is not sui juris, is unborn, or is unknown, that party shall be represented in the proceeding by a guardian. Service upon or notice to a guardian shall constitute service upon or notice to the party represented and no additional service upon or notice to such party shall be required. Waivers, acknowledgments, consents, answers, objections, or other documents executed by the guardian shall be binding upon the party represented.

(c) Whenever a guardian ad litem is appointed, the court may limit the appointment or may at any time for cause appoint a successor. Unless the appointment is limited by the court, the guardian ad litem first appointed with respect to any proceeding involving the administration of the estate shall continue to serve with respect to such proceeding on behalf of the party represented until a successor is appointed, the party represented becomes sui juris, or the court terminates the appointment.

(d) In every petition filed in the probate court, the petitioner shall specify the name of each party who requires a guardian and the name and address of any person who is acting as guardian of the party. A copy of the letters appointing the guardian shall be attached to the petition or the petition shall allege such facts as shall show the authority of such guardian to act; provided, however, that the probate court may take judicial notice of the issuance of such letters or of such authority.



§ 53-11-3. Personal service; generally

(a) Except as otherwise prescribed by law or directed by the probate judge, a party in interest who is a resident of this state is entitled to personal service of any petition and citation for proceedings that are subject to the provisions of this chapter.

(b) Except as otherwise provided in this Code section, personal service shall be made by delivery of a copy of the petition and citation by the sheriff or some other lawful officer at least ten days before the hearing except that, if waived in writing, the ten-day provision shall not apply. An entry of such service shall be made on the original and the copy for the party served.

(c) A party who is in the military service may be served by any commissioned officer who shall file with the probate court a certificate stating that copies of the petition and citation were served in person.

(d) Individuals who are not sui juris shall be served as provided in this chapter or as provided in Code Section 15-9-17.

(e) When personal service is required by this Code section, unless otherwise directed by the probate court, service may be made by registered or certified mail or statutory overnight delivery if the petitioner so requests in the petition. The court shall cause a copy of the petition and the citation to be sent by registered or certified mail or statutory overnight delivery with return receipt requested and with delivery restricted to addressee only. If the return receipt is not signed by the addressee, dated at least ten days before the date specified in the citation, and received by the court before the date specified in the citation for the filing of objections, service shall be made as otherwise required by this Code section.



§ 53-11-4. Service where person or residence unknown, or resides outside state

(a) Except as otherwise prescribed by law or directed by the probate judge pursuant to Code Section 53-11-5, the provisions of this Code section shall apply in cases when a person to be served has a known current residence address outside this state, or whose current residence address is unknown.

(b) Unless all such persons have known current residence addresses, the probate court shall order service to be perfected by publication of the citation in the newspaper in which sheriff's advertisements are published in the county in which the petition is made. The citation shall be published once a week for four weeks prior to the date on which objections must be filed. The records of the court shall show the persons notified and the character of the notice given. The published citation shall be directed to the person to be served.

(c) If the current residence address of such a person is known, service shall be made by mailing by certified or registered mail or statutory overnight delivery, return receipt requested, a copy of the petition and the citation.

(d) When service by publication is ordered pursuant to this Code section, compliance with the provisions of this Code section relating to a person to be notified who is known but whose current residence address is unknown shall be equivalent to personal service of a copy of the petition and citation when the fact appears in the records of the court showing the persons notified and the character of the notice given. In the case of a known person whose current residence address is unknown, that person's name shall appear in the records of the court, and such records shall show as to that person's compliance with this Code section. In any case in which service by publication is granted, one order for publication shall be sufficient and the published citation shall be directed as provided in subsection (b) of this Code section.



§ 53-11-5. Additional service or notice

The probate judge may direct any additional service or notice or extend the time to respond with respect to any proceedings covered by this chapter as the judge may determine to be proper in the interests of due process and reasonable opportunity for any party or interest to be heard.



§ 53-11-6. Waiver or acknowledgment of service or notice; consent to granting of relief or entry of order

(a) Service or notice may be waived or acknowledged before or after the filing of the petition. The waiver or acknowledgment shall be in a writing signed by the person to be served or some person authorized by the person to be served, shall be sworn to or affirmed before the probate court or a notary public, and shall be filed with the probate court.

(b) Except as otherwise prescribed by law, the written consent of a party to the granting of any relief or the entry of any order sought in a proceeding, whether executed before or after the filing of the petition, shall constitute a waiver and acknowledgment of notice and service of the proceedings, waiver of citation, entry of appearance, answer admitting all allegations of fact set forth in the petition as true and correct, and consent to the granting of the relief or the order sought.

(c) A person in military service, regardless of age, shall be permitted to make any waiver, acknowledgment, or consent described in this Code section.



§ 53-11-7. Officers authorized to administer oath or affirmation or affidavit

An oath or affirmation or affidavit required or allowed to be made before or attested by a notary public may be made before any notary public or other officer authorized to administer oaths by the state in which the oath or affirmation or affidavit is made. The oath or affirmation or affidavit, if made outside this state, shall have the same force and effect as if it had been made before an officer of this state authorized to administer oaths. The official attestation of the officer before whom the oath or affirmation or affidavit is made shall be prima-facie evidence of the official character of the officer and that the officer was authorized by law to administer oaths.



§ 53-11-8. Verification of petitions

Every petition filed in the probate court shall be verified by the oath of the petitioner and shall be sworn to or affirmed before the probate court or a notary public.



§ 53-11-9. Issuance of citation upon filing of petition; contents; meaning

(a) Upon the filing of a petition, a citation shall be issued addressed to the persons required to be served or entitled to notice; provided, however, if all parties have acknowledged service and assented to the petition, no citation need issue. The citation shall state that any objection must be made in writing and shall designate the date on or before which objections must be filed in the probate court. The citation also shall state whether the hearing will take place on a certain date or be specially scheduled for a later date. With respect to all proceedings under this title, the citation, if any, may state that if no objections are filed the petition may be granted without a hearing.

(b) For purposes of this chapter, the words "citation" and "notice" shall have the same meaning unless the context otherwise requires.



§ 53-11-10. Date by which objections must be filed or on which hearing will be held

(a) Except as otherwise prescribed by law or directed by the judge pursuant to Code Section 53-11-5 with respect to any particular proceeding, the date on or before which any objection is required to be filed shall be not less than ten days after the date the person is personally served. For persons within the continental United States who are served by registered or certified mail or statutory overnight delivery, return receipt requested, the date on or before any objection is required to be filed shall not be less than 13 days from the date of mailing; provided, however, that if a return receipt from any recipient is received by the court within 13 days from the date of mailing, the date on or before any objection is required to be filed by such recipient shall be ten days from the date of receipt shown on such return receipt. For a person outside the continental United States who is served by registered or certified mail or statutory overnight delivery, return receipt requested, the date on or before any objection is required to be filed shall not be less than 30 days from the date the citation is mailed; provided, however, that if the return receipt from any recipient is received by the court during such 30 day period the date on or before which any objection is required to be filed by such recipient shall not be earlier than ten days from the date of receipt shown on such return receipt. For a person served by publication, the date on or before which any objection is required to be filed shall be no sooner than the first day of the week following publication once each week for four weeks.

(b) Except as otherwise prescribed by law or directed by the judge with respect to any particular proceeding, the date on which any required hearing shall be held shall be the date by which any objection is required to be filed or such later date as the probate court may specify. When the matter is set for hearing on a date that was not specified in the citation, the probate court shall send by first-class mail a notice of the time of the hearing to the petitioner and all parties who have served responses at the addresses given by them in their pleadings.



§ 53-11-11. Authentication or exemplification of document

Whenever it is required that a document to be filed in the probate court be authenticated or exemplified, such requirement shall be met by complying with the provisions of Code Section 24-9-922 and such full faith and credit shall be given to the document as is provided in that Code section.






Chapter 12 - Trusts

Article 1 - General Provisions

§ 53-12-1. Short title; effect on existing trusts

(a) This chapter shall be known and may be cited as "The Revised Georgia Trust Code of 2010."

(b) Except to the extent it would impair vested rights and except as otherwise provided by law, the provisions contained in this chapter shall apply to any trust regardless of the date such trust was created.



§ 53-12-2. Definitions

As used in this chapter, the term:

(1) "Ascertainable standard" means a standard relating to an individual's health, education, support, or maintenance within the meaning of Section 2041(b)(1)(A) or 2514(c)(1) of the federal Internal Revenue Code of 1986.

(2) "Beneficiary" means a person for whose benefit property is held in trust, regardless of the nature of the interest, and includes any beneficiary, whether vested or contingent, born or unborn, ascertained or unascertained.

(3) "Express trust" means a trust as described in Code Section 53-12-20.

(4) "Foreign entity" means:

(A) Any financial institution whose deposits are federally insured which is organized or existing under the laws of any state of the United States, other than Georgia, or any subsidiary of such financial institution;

(B) Any other corporation organized or existing under the laws of any state of the United States which borders upon this state, specifically, Florida, Alabama, Tennessee, North Carolina, or South Carolina; and

(C) Any federally chartered financial institution whose deposits are federally insured having its principal place of business in any state of the United States, other than Georgia, or any subsidiary of such financial institution.

(5) "Implied trust" means a resulting trust as described in Code Section 53-12-130 or a constructive trust as described in Code Section 53-12-132.

(6) "Nonresident" means an individual who does not reside in Georgia.

(7) "Person" means an individual, corporation, partnership, association, joint-stock company, business trust, unincorporated organization, limited liability company, or other legal entity, including any of the foregoing acting as a fiduciary.

(8) "Private foundation" means a private foundation as defined in Section 509 of the federal Internal Revenue Code.

(9) "Property" means any type of property, whether real or personal, tangible or intangible, legal or equitable.

(10) "Qualified beneficiary" means a living individual or other existing person who, on the date of determination of beneficiary status:

(A) Is a distributee or permissible distributee of trust income or principal;

(B) Would be a distributee or permissible distributee of trust income or principal if the interests of the distributees described in subparagraph (A) of this paragraph terminated on that date without causing the trust to terminate; or

(C) Would be a distributee or permissible distributee of trust income or principal if the trust terminated on that date.

The Attorney General has the rights of a qualified beneficiary with respect to a charitable trust as defined in Code Section 53-12-170, and a person appointed to enforce a trust created for the care of an animal under Code Section 53-12-28 also has the rights of a qualified beneficiary.

(11) "Settlor" means the person who creates the trust, including a testator in the case of a testamentary trust.

(12) "Spendthrift provision" means a provision in a trust instrument that prohibits transfers of a beneficiary's interest in the income or principal or both.

(13) "Trust" means an express trust or an implied trust but shall not include trusts created by statute or the Constitution of Georgia.

(14) "Trust instrument" means the document, including any testamentary instrument, that contains the trust provisions.

(15) "Trust property" means property the legal title to which is held by the trustee. The term also includes choses in action, claims, and contract rights, including a contractual right to receive death benefits as the designated beneficiary under a policy of insurance, contract, employees' trust, or other arrangement.

(16) "Trustee" means the person or persons holding legal title to the property in trust.



§ 53-12-3. Survival of common law and equity

Except to the extent that the principles of common law and equity governing trusts are modified by this chapter or another provision of law, those principles remain the law of this state.



§ 53-12-4. Law governing the validity of the trust

(a) As to real property, the validity of a trust shall be determined by the law of the situs of the real property.

(b) As to all other property, the validity of a trust shall be determined by:

(1) The law of the jurisdiction designated in the trust instrument unless the effect of the designation is contrary to the public policy of the jurisdiction having the most significant relationship to the matter at issue; or

(2) In the absence of an effective designation in the trust instrument, the law of the jurisdiction having the most significant relationship to the matter at issue.



§ 53-12-5. Law governing the meaning and effect of trust provisions

The meaning and effect of the trust provisions shall be determined by:

(1) The law of the jurisdiction designated in the trust instrument unless the effect of the designation is contrary to the public policy of the jurisdiction having the most significant relationship to the matter at issue; or

(2) In the absence of an effective designation in the trust instrument, the law of the jurisdiction having the most significant relationship to the matter at issue.



§ 53-12-6. Jurisdiction

(a) Trusts are peculiarly subjects of equity jurisdiction. Suits by or against a trustee which sound at law may be filed in a court of law.

(b) Actions concerning the construction, administration, or internal affairs of a trust shall be maintained in superior court except as otherwise provided in Code Section 15-9-127.

(c) Any action by or against the trustee or to which the trustee is a party may be maintained in any court having jurisdiction over the parties and the subject matter except as provided in subsection (b) of this Code section.



§ 53-12-7. When trust and chapter conflict

(a) The effect of the provisions of this chapter may be varied by the trust instrument except:

(1) As to any requirements relating to the creation and validity of express trusts as provided in Article 2 of this chapter;

(2) As to the effect of the rules relating to spendthrift trusts as provided in Article 5 of this chapter;

(3) As to the power of the beneficiaries to modify a trustee's compensation as provided in Code Section 53-12-210;

(4) As to the duty of a trustee to administer the trust and to exercise discretionary powers in good faith as provided in Code Sections 53-12-240 and 53-12-260;

(5) As to the effect of a provision relieving a trustee from liability as provided in Code Section 53-12-303; and

(6) As to the periods of limitation on actions as provided in Code Sections 53-12-45 and 53-12-307.

(b) Nothing in a trust instrument shall prohibit or limit a court from taking any actions authorized by the provisions of this chapter.



§ 53-12-8. Parent permitted to consent on behalf of minor or unborn child beneficiary if no conflict of interest

For purposes of this chapter, a parent may represent and bind such parent's minor child or unborn child if a conservator or guardian for the child has not been appointed and there is no conflict of interest between the parent and child.






Article 2 - Creation and Validity of Express Trusts

§ 53-12-20. Express trusts

(a) Except as provided in subsection (d) of this Code section, an express trust shall be created or declared in writing and signed by the settlor or an agent for the settlor acting under a power of attorney containing express authorization.

(b) An express trust shall have, ascertainable with reasonable certainty:

(1) An intention by a settlor to create such trust;

(2) Trust property;

(3) Except for charitable trusts or a trust for care of an animal, a beneficiary who is reasonably ascertainable at the time of the creation of such trust or reasonably ascertainable within the period of the rule against perpetuities;

(4) A trustee; and

(5) Trustee duties specified in writing or provided by law.

(c) The requirement that a trust have a reasonably ascertainable beneficiary shall be satisfied if under the trust instrument the trustee or some other person has the power to select the beneficiaries based on a standard or in the discretion of the trustee or other person.

(d) In the case of a trust created pursuant to 42 U.S.C. Section 1396p(d)(4)(B) by an agent acting for the settlor, the power of attorney need not contain an express authorization to create or declare a trust.



§ 53-12-21. Formal and precatory words

(a) No formal words shall be necessary to create an express trust.

(b) Words otherwise precatory in nature will create a trust only if they are sufficiently imperative to show a settlor's intention to impose enforceable duties on a trustee and if all other elements of an express trust are present.



§ 53-12-22. Trust purposes and conditions in terrorem

(a) A trust may be created for any lawful purpose.

(b) A condition in terrorem shall be void unless there is a direction in the trust instrument as to the disposition of the property if the condition in terrorem is violated, in which event the direction in the trust instrument shall be carried out.



§ 53-12-23. Capacity of settlor

A person has capacity to create an inter vivos trust to the extent that such person has legal capacity to transfer title to property inter vivos. A person has capacity to create a testamentary trust to the extent that such person has legal capacity to devise or bequeath property by will.



§ 53-12-24. Non-merger

No trust shall be invalid or terminated and no merger of title to trust property shall occur merely because the trustee or trustees are the same person or persons as the beneficiary or beneficiaries of the trust.



§ 53-12-25. Transfer of property to trust

(a) Transfer of property to a trust shall require a transfer of legal title to the trustee.

(b) For any interest in real property to become trust property in a trust of which any transferor is a trustee, the instrument of conveyance shall additionally be recorded in the appropriate real property records.



§ 53-12-26. Additions to trust property

Property may be added to an existing trust from any source in any manner if the addition is not prohibited by the trust instrument and the property is acceptable to the trustee.



§ 53-12-27. Construction; parol evidence

When the construction of an express trust is at issue, the court may hear parol evidence of the circumstances surrounding the settlor at the time of the execution of the trust and parol evidence to explain all ambiguities, both latent and patent.



§ 53-12-28. Trusts for animals

(a) A trust may be created to provide for the care of an animal that is alive during the settlor's lifetime. The trust shall terminate upon the death of such animal or, if the trust was created to provide for the care of more than one animal alive during the settlor's lifetime, upon the death of the last surviving animal.

(b) A trust authorized by this Code section may be enforced by a person appointed in the trust instrument or, if no person is so appointed, by a person appointed by the court. A person having an interest in the welfare of the animal may request the court to appoint a person to enforce the trust or to remove a person appointed.

(c) Upon termination of a trust authorized by this Code section, the trustee shall transfer any unexpended trust property in the following order:

(1) As directed in the trust instrument;

(2) If the trust was created in a nonresiduary clause in the settlor's will or in a codicil to the settlor's will, under the residuary clause in the settlor's will; and

(3) If no taker is produced by the application of paragraph (1) or (2) of this subsection, to the settlor, if living, and if not, to the settlor's heirs, as determined under Code Section 53-2-1.






Article 3 - Revocable Trusts

§ 53-12-40. Revocation and modification generally

(a) A settlor shall have no power to modify or revoke a trust in the absence of an express reservation of such power.

(b) A power to revoke shall be deemed to include a power to modify, and an unrestricted power to modify shall be deemed to include a power to revoke.

(c) Any revocation or modification of an express trust shall be in writing and signed by the settlor.



§ 53-12-41. Trustee's consent necessary to enlarge duties

In exercising a power to modify the trust instrument, the settlor shall not enlarge the duties or liabilities of the trustee without the trustee's express consent.



§ 53-12-42. Notice to trustee

A trustee shall not be liable for failing to act in accordance with the terms and conditions of an amendment or revocation of a trust of which the trustee had no notice.



§ 53-12-43. Power of agent or conservator to revoke trust

(a) A settlor's powers with respect to revocation, amendment, or distribution of trust property may be exercised by an agent under a power of attorney only to the extent expressly authorized by the trust instrument and the power.

(b) A settlor's powers with respect to revocation, amendment, or distribution of trust property may be exercised by the settlor's conservator only as provided in Code Section 29-5-23.



§ 53-12-44. Trust not revocable because life estate holder has reversion

No trust shall be considered to be revocable merely because the life beneficiary has a reversion in or a power of appointment over assets of the trust or because the life beneficiary's heirs or estate have a remainder interest therein.



§ 53-12-45. Limitation on action contesting validity of revocable trust

(a) Any judicial proceeding to contest the validity of a trust that was revocable immediately before the settlor's death shall be commenced within two years of the settlor's death.

(b) Upon the death of the settlor of a trust that was revocable immediately before the settlor's death, the trustee may proceed to distribute the trust property in accordance with the trust provisions. The trustee shall not be subject to liability for doing so unless:

(1) The trustee knows of a pending judicial proceeding contesting the validity of the trust; or

(2) A potential contestant has notified the trustee in writing of a possible judicial proceeding to contest the trust and a judicial proceeding is commenced within 60 days after the contestant sent such notification.

(c) A beneficiary of a trust that is determined to have been invalid shall be liable to return any distribution received.






Article 4 - Reformation, Modification, Division, Consolidation, and Termination of Trusts

§ 53-12-60. Reformation to correct mistakes

(a) If it is proved by clear and convincing evidence that the trust provisions were affected by a mistake of fact or law, whether in expression or inducement, the court may reform the trust provisions, even if unambiguous, to conform the provisions to the settlor's intention.

(b) A petition for reformation may be filed by the trustee or any beneficiary or, in the case of an unfunded testamentary trust, the personal representative of the settlor's estate.

(c) Notice of a petition for reformation of the trust shall be given to the trustee and all beneficiaries.



§ 53-12-61. Power to direct modification

The trust instrument may confer upon a trustee or other person a power to modify the trust.



§ 53-12-62. Modification of trust by court

(a) The court may:

(1) Modify the administrative or dispositive provisions of a trust if, owing to circumstances not known to or anticipated by the settlor, compliance with the provisions of the trust would defeat or substantially impair the accomplishment of the purposes of such trust;

(2) Modify the administrative provisions of a trust if continuation of the trust under its existing provisions would impair such trust's administration; or

(3) Modify the trust by the appointment of an additional trustee or special fiduciary if the court considers the appointment necessary for the administration of the trust.

(b) A petition for modification may be filed by the trustee or any beneficiary or, in the case of an unfunded testamentary trust, the personal representative of the settlor's estate.

(c) Notice of a petition to modify the trust shall be given to the trustee and all beneficiaries.

(d) The court may modify the trust regardless of whether it contains spendthrift provisions or other similar protective provisions.

(e) An order for modification shall conform as nearly as practicable to the intention of the settlor.



§ 53-12-63. Division and consolidation of trusts

(a) The court may order the division of a single trust into two or more trusts or the consolidation of two or more trusts into a single trust if the division or consolidation:

(1) Is consistent with the intent of the settlor with regard to any trust to be consolidated or divided;

(2) Would facilitate administration of the trust or trusts; and

(3) Would be in the best interest of all beneficiaries.

(b) A petition for division or consolidation may be filed by the trustee or any beneficiary or, in the case of an unfunded testamentary trust, the personal representative of the settlor's estate.

(c) Notice of a petition to divide or consolidate a trust or trusts shall be given to the trustee and all beneficiaries of each trust.

(d) Subsection (a) of this Code section may apply to one or more trusts created by the same or different trust instruments or by the same or different persons.

(e) Subsection (a) of this Code section shall not limit the right of the trustee acting in accordance with the applicable provisions of the governing trust instrument to divide or consolidate trusts.



§ 53-12-64. Termination of trusts

(a) The trust instrument may confer upon a trustee or other person a power to terminate the trust.

(b) The court may terminate a trust and order distribution of the trust property if:

(1) The costs of administration are such that the continuance of the trust, the establishment of the trust if it is to be established, or the distribution from a probate estate would defeat or substantially impair the purposes of the trust;

(2) The purpose of the trust has been fulfilled or become illegal or impossible to fulfill; or

(3) Owing to circumstances not known to or anticipated by the settlor, the continuance of the trust would defeat or substantially impair the accomplishment of the purposes of the trust.

(c) A petition for termination may be filed by the trustee or any beneficiary or, in the case of an unfunded testamentary trust, the personal representative of the settlor's estate.

(d) Notice of a petition to terminate the trust shall be given to the trustee, all beneficiaries, any holder of a power of appointment over the trust property, and such other persons as the court may direct.

(e) The court may terminate the trust regardless of whether it contains spendthrift provisions or other similar protective provisions.

(f) Distribution of the trust property under the order for termination shall be made to or among the current beneficiaries and the vested remainder beneficiaries, or, if there are no vested remainder beneficiaries, among the current beneficiaries and the contingent remainder beneficiaries. The order shall specify the appropriate share, if any, of each current and remainder beneficiary who is to share in the proceeds of the trust so as to conform as nearly as practicable to the intention of the settlor or testator. The order may direct that the interest of a minor beneficiary, or any portion thereof, be converted into qualifying property and distributed to a custodian pursuant to Article 5 of Chapter 5 of Title 44, "The Georgia Transfers to Minors Act."



§ 53-12-65. Modification or termination of uneconomic trust

(a) After notice to the qualified beneficiaries, the trustee of a trust consisting of trust property either having a total value less than $50,000.00 or for which the trustee's annual fee for administering the trust is 5 percent or more of the market value of the principal assets of the trust as of the last day of the preceding trust accounting year may terminate the trust if the trustee concludes that the value of the trust property is insufficient to justify the cost of administration, provided that in the case of a cemetery trust, notice shall be given to the Attorney General. For purposes of this subsection, the term "cemetery trust" means a trust the sole purpose of which is to hold and invest property to be used for the maintenance and care of cemetery plots.

(b) The court may modify or terminate a trust or remove a trustee and appoint a different trustee if it determines that the value of the trust property is insufficient to justify the cost of administration.

(c) Upon termination of a trust under this Code section, the trustee shall distribute the trust property in a manner consistent with the purposes of the trust.

(d) This Code section shall not apply to an easement for conservation.

(e) This Code section shall not apply to trusts governed by Chapter 14 of Title 10.






Article 5 - Spendthrift Provisions and Creditors' Rights and Claims

§ 53-12-80. Spendthrift provisions

(a) A spendthrift provision shall only be valid if it prohibits both voluntary and involuntary transfers.

(b) A term of a trust providing that the interest of a beneficiary is held subject to a spendthrift trust, or words of similar import, shall be sufficient to restrain both voluntary and involuntary transfer of the beneficiary's interest in the manner set forth in this article.

(c) A beneficiary shall not transfer an interest in a trust in violation of a valid spendthrift provision, and, except as otherwise provided in this Code section, a creditor or assignee of the beneficiary shall not reach the interest or a distribution by the trustee before its receipt by the beneficiary.

(d) A spendthrift provision shall not be valid as to the following claims against a beneficiary's right to a current distribution to the extent the distribution would be subject to garnishment under Article 1 of Chapter 4 of Title 18 if the distribution were disposable earnings:

(1) Alimony or child support;

(2) Taxes or other governmental claims;

(3) Tort judgments;

(4) Judgments or orders for restitution as a result of a criminal conviction of the beneficiary; or

(5) Judgments for necessaries.

The ability of a creditor or assignee to reach a beneficiary's interest under this subsection shall not apply to the extent that it would disqualify the trust as a special needs trust established pursuant to 42 U.S.C. Sections 1396p(d)(4)(A) or 1396p(d)(4)(C).

(e) A provision in a trust instrument that a beneficiary's interest shall terminate or become discretionary upon an attempt by the beneficiary to transfer it, an attempt by the beneficiary's creditors to reach it, or upon the bankruptcy or receivership of the beneficiary shall be valid except to the extent of the proportion of trust property attributable to such beneficiary's contribution.

(f) If a beneficiary is also a contributor to the trust, a spendthrift provision shall not be valid as to such beneficiary to the extent of the proportion of trust property attributable to such beneficiary's contribution. This subsection shall not apply to a special needs trust established pursuant to 42 U.S.C. Sections 1396p(d)(4)(A) or 1396p(d)(4)(C).

(g) Notwithstanding any other provision in this Code section, a spendthrift provision in a pension or retirement arrangement described in sections 401, 403, 404, 408, 408A, 409, 414, or 457 of the federal Internal Revenue Code of 1986 shall be valid with reference to the entire interest of the beneficiary in the income, principal, or both, even if the beneficiary is also a contributor of trust property, except where a claim is made pursuant to a qualified domestic relations order as defined in 26 U.S.C. Section 414(p).



§ 53-12-81. Limitations on creditors' rights to discretionary distributions

A transferee or creditor of a beneficiary shall not compel the trustee to pay any amount that is payable only in the trustee's discretion regardless of whether the trustee is also a beneficiary. This Code section shall not apply to the extent of the proportion of trust property attributable to the beneficiary's contribution.



§ 53-12-82. Creditors' claims against settlor

Whether or not the trust instrument contains a spendthrift provision, the following rules shall apply:

(1) During the lifetime of the settlor, the property of a revocable trust shall be subject to claims of the settlor's creditors;

(2) With respect to an irrevocable trust, creditors or assignees of the settlor may reach the maximum amount that can be distributed to or for the settlor's benefit during the settlor's life or that could have been distributed to or for the settlor's benefit immediately prior to the settlor's death. If a trust has more than one settlor, the amount the creditors or assignees of a particular settlor may reach shall not exceed the settlor's interest in the portion of the trust attributable to that settlor's contribution; and

(3) After the death of a settlor, and subject to the settlor's right to direct the source from which liabilities shall be paid, the property of a trust that was revocable at the settlor's death or had become irrevocable as a result of the settlor's incapacity shall be subject to claims of the settlor's creditors to the extent the probate estate is inadequate. Payments that would not be subject to the claims of the settlor's creditors if made by way of beneficiary designation to persons other than the settlor's estate shall not be made subject to such claims by virtue of this Code section unless otherwise provided in the trust instrument.



§ 53-12-83. Creditors' claims against property that is subject to withdrawal right

The holder of a power of withdrawal, during the period that the power may be exercised, shall be treated in the same manner as the settlor of a revocable trust to the extent of the property subject to the power. The lapse, release, or waiver of a power of withdrawal shall not cause the holder to be treated as a settlor of the trust.






Article 6 - Testamentary Additions to Trusts

Part 1 - Testamentary Additions to Trusts

§ 53-12-100. Short title

This part shall be known and may be cited as the "Georgia Testamentary Additions to Trusts Act."



§ 53-12-101. Making of testamentary additions to trusts

(a) A devise or bequest, the validity of which is determinable by the law of this state, may be made by a will to the trustee of a trust established or to be established by the testator or by the testator and some other person or by some other person, including a funded or unfunded life insurance trust, even if the settlor has reserved any or all rights of ownership of the insurance contracts, if the trust is identified in the testator's will and its provisions are set forth in a written trust instrument, other than a will, executed before or concurrently with the execution of the testator's will or in the valid last will of a person who has predeceased the testator, regardless of the existence, size, or character of the corpus of the trust and notwithstanding the requirements of paragraph (2) of subsection (b) of Code Section 53-12-20. The devise or bequest shall not be invalid because the trust is amendable or revocable or both or because the trust was amended after the execution of the will or after the death of the testator.

(b) Unless the testator's will provides otherwise, the property so devised or bequeathed:

(1) Shall not be deemed to be held under a testamentary trust of the testator but shall become a part of the trust to which it is devised or bequeathed; and

(2) Shall be administered and disposed of in accordance with the provisions of the trust instrument or will setting forth the terms of the trust, including any amendments thereto made before or after the testator's death.

(c) Unless the testator's will provides otherwise, a revocation or termination of the trust before the death of the testator shall cause the devise or bequest to lapse.



§ 53-12-102. Limitations of duties and responsibilities of trustee

The trustee of a trust established by the testator or others as provided in Code Section 53-12-101 shall not be required to inquire into or audit the actions of the executor of the testator's estate or to make any claim against the executor unless specifically directed to do so by the settlor in the trust instrument. In the event that the trustee is authorized or directed by the settlor in the trust instrument to pay or advance any part or all of the trust property to the executor of the testator's estate for the payment of debts, taxes, and expenses of administration of the testator's estate, the trustee shall not be liable for the application of the trust property so paid or advanced and shall not be liable for any act done or omitted to be done by the executor with regard to the trust property.



§ 53-12-103. Effect on prior and subsequent wills

This part shall apply to all devises or bequests made in the will of a testator dying on or after May 31, 1968, whether the will is executed before or after such date. This part shall not invalidate a devise or bequest to a trustee made by a will executed prior to May 31, 1968, by a testator dying prior to such date.






Part 2 - Trusts as Beneficiaries

§ 53-12-120. Trusts as beneficiaries

A trust under a testator's will may be designated as the beneficiary of the testator's qualified retirement plan, individual retirement account, other retirement plan, or life insurance policies on the life of the testator so long as the testator's will is admitted to probate in solemn form, whether the designation occurs before or after the execution of the will. Unless the beneficiary designation provides otherwise, the designation of a trust under a will as beneficiary shall not be treated as the designation of the testator's estate as beneficiary nor shall such property, once delivered to the trustee under the testator's will, be deemed to be part of the testator's estate.









Article 7 - Implied Trusts

§ 53-12-130. Resulting trusts

A resulting trust is a trust implied for the benefit of the settlor or the settlor's successors in interest when it is determined that the settlor did not intend that the holder of the legal title to the trust property also should have the beneficial interest in the property under any of the following circumstances:

(1) A trust is created but fails, in whole or in part, for any reason;

(2) A trust is fully performed without exhausting all the trust property; or

(3) A purchase money resulting trust as defined in subsection (a) of Code Section 53-12-131 is established.



§ 53-12-131. Purchase money resulting trusts

(a) A purchase money resulting trust is a resulting trust implied for the benefit of the person paying consideration for the transfer to another person of legal title to real or personal property.

(b) Except as provided in subsection (c) of this Code section, the payment of consideration as provided in subsection (a) of this Code section shall create a presumption in favor of a resulting trust, but such presumption shall be rebuttable by a preponderance of the evidence.

(c) If the payor of consideration and transferee of the property as provided in subsection (a) of this Code section are husband and wife, parent and child, or siblings, a gift shall be presumed, but such presumption shall be rebuttable by clear and convincing evidence.



§ 53-12-132. Constructive trusts

(a) A constructive trust is a trust implied whenever the circumstances are such that the person holding legal title to property, either from fraud or otherwise, cannot enjoy the beneficial interest in the property without violating some established principle of equity.

(b) The person claiming the beneficial interest in the property may be found to have waived the right to a constructive trust by subsequent ratification or long acquiescence.



§ 53-12-133. Parol evidence and implied trusts

In all cases in which a trust is sought to be implied, the court may hear parol evidence of the nature of the transaction, the circumstances, and the conduct of the parties, either to imply or rebut the trust.






Article 8 - Creation by Deed to Acquire Beneficial Interest

§ 53-12-150. Definitions

As used in this article, the term:

(1) "Deed" means and includes any written agreement, declaration of trust, or other instrument which creates a trust estate in the trustee named therein and sets forth the terms and conditions of the trust and which indicates an intention, either expressly or by implication, that the trust estate created therein should be subject to this chapter, but such term shall not include a warranty deed, quitclaim deed, bill of sale, or other instrument that conveys title to property to a trustee merely by virtue of such fact alone.

(2) "Property" includes improved or unimproved property, real or personal, leaseholds, mortgages, notes, other obligations secured by property or any interest therein, or other interests in such property.



§ 53-12-151. Deeds to interests in property

The owners of property located in this state or persons desiring to acquire beneficial ownership of such property may create by deed an estate therein and in the improvements made thereon and in the property to be acquired, for the benefit of themselves and such other persons, whether sui juris or not, who may contribute to the improvement or development or acquisition of the property and their assigns or transferees, provided that the deed creating the estate shall provide for the improvement or development of the property covered thereby or for the acquisition of the property and the trustee therein named, and his or her successor shall have some active duty to perform in and about the trust property or the management or control of the same. The deed creating the estate shall be recorded as provided in Code Section 53-12-152. When such an estate is created, the legal title to the property and all the property added thereto or substituted therefor shall vest and remain in the trustee named and his or her successor, in accordance with the terms of the deed, with all the powers conferred thereby upon the trustee, and shall not during the continuance of the estate pass to or vest in the beneficiaries. At the end of 25 years from the date of the deed creating the estate, the title to such of the property as may then belong to the estate shall vest in the beneficiaries; and, if the deed creating the estate so provides, a renewal of the estate may be made at the end of the 25 years, upon the terms and conditions and in the manner therein set forth, for a like period; provided, however, that in the alternative to the period of 25 years and the renewal thereof, if the deed so provides, the estate may be created for any period of time specified therein which does not extend beyond any number of lives in being and 21 years thereafter.



§ 53-12-152. Filing of deeds and amendments thereto; filing of copies with Secretary of State

(a) The deed creating a trust estate as provided in Code Section 53-12-151 shall, within 30 days of the execution thereof, be filed by the trustee in the office of the clerk of the superior court of the county in which the principal office of the trust is located. The trustee shall concurrently pay to the clerk the fee prescribed in Code Section 15-6-77. Upon the deed being filed with the clerk and the fees being paid, the clerk shall deliver to the trustee or his or her attorney two certified copies of the deed, the filing of the clerk thereon, and a receipt for the costs which have been paid to the clerk.

(b) Upon receiving the two certified copies of the deed, the trustee or his or her attorney shall present the same to the Secretary of State and shall pay $5.00 to the Secretary of State. The Secretary of State shall thereupon attach to one of the certified copies of the deed a certificate in substantially the following form:

STATE OF GEORGIA

OFFICE OF THE SECRETARY OF STATE

This is to certify that a copy of the attached certified copy of a deed,

declaration, or agreement of trust dated , by and between as

settlor(s) and as trustee(s), which states that the trustee(s) may

use the name of , has been duly filed in the office of the Secretary

of State and the fees paid therefor, as provided by law.

WITNESS my hand and official seal this day of , .

Secretary of State

(c) The certified copy of the deed, together with the certificate of the Secretary of State thereon, shall be received as evidence in any court or proceeding as evidence of the existence of the trust and of its nature, terms, and conditions.

(d) The Secretary of State, at any time, upon the request of any person, shall make and certify additional copies of the deed, filing of the clerk, and certificate of the Secretary of State, upon payment to him or her of a fee of $1.00, plus 10 cent(s) per 100 words for copying, and the additional certified copies shall be likewise admitted in evidence with like force and effect.

(e) Any amendment of a deed shall be filed with the clerk of the superior court and the Secretary of State in the same manner and under the same conditions required in the filing of the original deed, and the fees payable upon the filing shall be computed as if the filing were of an original deed.



§ 53-12-153. Name of trust

If the deed creating a trust estate under Code Section 53-12-151 so provides, the trustee may conduct and transact the affairs of the trust estate under a business or trade name, which name shall be set forth in the deed. The name may include the word "trust" but shall not include the words "trust company."



§ 53-12-154. Certificates of beneficial interest by trustees

When an estate is created pursuant to Code Section 53-12-151 and from time to time thereafter, the trustee shall issue such certificates of beneficial interest as may be provided for by the deed to the persons who are beneficially interested in the estate or who become so interested therein in accordance with the provisions of the deed. The certificates shall pass and be transferred as personalty and in the same manner as shares of stock in corporations and shall be subject to levy and sale under attachment or execution or any other process in like manner as shares of stock. The trustee or person in charge of the estate representing the trustee shall be subject to the same demand as that provided by Code Sections 9-13-58 and 11-8-112 for the levying officer to make upon the officers of a corporation. Persons having claims against the estate may enforce the same by action against the trustee thereof in like manner as actions against corporations, and service thereof may be perfected by serving the trustee, if a resident of this state, and if not, then by publication. The venue of such actions shall be the same as that of similar actions against private corporations, but neither the trustee nor the beneficiaries of the estate shall be personally or individually liable therefor except in cases where officers and stockholders of private corporations would be liable under the law.



§ 53-12-155. Duties and powers of trustees; resignation or removal; successor trustees

The trustee of a trust created under Code Section 53-12-151 shall have sole and exclusive management and control of the property, in accordance with the terms of the deed creating the estate. The exercise by the trustee of any power granted or conferred by the deed, including the power to lease, encumber, and sell, when exercised in accordance with the terms thereof, shall be as valid and effective to all intents and purposes as if the trustee was the sole and exclusive owner of the property in his or her own right. The trustee may resign or be removed and his or her successor may be appointed in the manner of and in accordance with the terms fixed by the deed creating the estate. The same rights, powers, and title over and to the property shall belong to and be vested in the new trustee as are conferred upon the original trustee by the deed creating the estate. The death of a trustee shall not operate to cast title upon his or her heirs, devisees, executors, or administrators, but the same shall vest in his or her successor, when appointed.



§ 53-12-156. Investments by trustees

In addition to investments in any property, the trustee of a trust created under Code Section 53-12-151 may invest any funds of the trust estate in investments authorized by trustees under the laws of this state; provided, however, that the deed creating the estate may further limit or expand the powers and authority of the trustee with respect to investments, including the power to invest in property located outside this state. The trustee shall be authorized and empowered, in accordance with the terms of the deed creating the estate, from corpus or from income or from both, to repurchase or redeem any issued and outstanding certificates of beneficial interest.



§ 53-12-157. Initial and annual returns

Each trust created pursuant to this article shall make a return to the Secretary of State, upon the creation of the trust and annually thereafter, in the same manner and embracing the same information, insofar as applicable, as returns by corporations which are required to be made under Articles 1 and 16 of Chapter 2 of Title 14, including the provisions with regard to fees, penalty for noncompliance, and recording and certifying of copies of the returns.



§ 53-12-158. How title vests on termination of estate

Upon the termination of the estate created under Code Section 53-12-151, the legal title to all the property belonging to the estate which is then undisposed of shall pass to and vest in the persons who are, at that time, the beneficiaries of the estate, in shares corresponding to their respective interest as beneficiaries.



§ 53-12-159. Merger of trust into a domestic corporation

(a) Any trust created pursuant to this article may be merged into a domestic corporation for profit organized under the laws of this state and subject to Title 14 if the deed creating the trust expressly authorizes the merger.

(b) With respect to the required procedure for the merger and the rights of dissenting shareholders:

(1) The trust shall comply with any applicable provisions of the deed creating the trust and with the following Code sections, as if the trust were a domestic corporation:

(A) Subsection (b) of Code Section 14-2-1103, as if the trustee of the trust were a board of directors of a domestic corporation;

(B) Subsections (c) through (i) of Code Section 14-2-1103 and Code Sections 14-2-1301 through 14-2-1332, as if the holders of certificates of beneficial interest in the trust were shareholders of a domestic corporation; and

(C) Code Sections 14-2-1105 and 14-2-1105.1; and

(2) The domestic corporation into which the trust is merged shall comply with the provisions of Title 14, relating to the merger of domestic corporations, in the same manner as if the trust being merged into it were a domestic corporation.

(c) Upon compliance with the requirements of this Code section and the filing of articles of merger providing for a merger of the trust into a domestic corporation in the manner provided in Code Sections 14-2-1105 and 14-2-1105.1, the Secretary of State shall treat the merger as if it were a merger of corporations under Code Sections 14-2-1105 and 14-2-1105.1.

(d) If the Secretary of State issues a certificate of merger, the merger shall become effective as of the time of delivery to the Secretary of State of the articles of merger so certified, as provided in Code Section 14-2-1105, or at such later time and date as the articles specify, not to exceed 60 days from the date of delivery of the articles to the Secretary of State. When the merger has become effective:

(1) The trust and the domestic corporation into which the trust is merged shall be a single domestic corporation;

(2) The separate existence of the trust shall cease;

(3) The domestic corporation shall continue to have all the rights, privileges, immunities, and powers and shall be subject to all the duties and liabilities of a corporation organized under Title 14;

(4) The domestic corporation shall possess all the rights, privileges, immunities, and franchises, of a public as well as of a private nature, of the trust; and all property, real, personal, and mixed, all debts due on whatever account, including subscriptions to shares, all other choses in action, and all and every other interest of or belonging to or due to the trust shall be taken and deemed to be transferred to and vested in the domestic corporation without further act or deed; and the title to any real property or any interest therein vested in the trust shall not revert or be in any way impaired by reason of the merger;

(5) The domestic corporation shall be responsible and liable for all the liabilities and obligations of the trust. Any claim existing or action or proceeding pending by or against the trust may be prosecuted as if the merger had not taken place, or the domestic corporation may be substituted in its place. Neither the rights of creditors nor any liens upon the property of the trust shall be impaired by the merger; and

(6) The articles of incorporation of the domestic corporation shall be deemed to be amended to the extent, if any, that changes in its articles of incorporation are stated in the plan of merger.






Article 9 - Charitable Trusts

§ 53-12-170. Definition; charitable purposes

(a) A charitable trust is a trust in which the settlor provides that the trust property shall be used for charitable purposes.

(b) Charitable purposes shall include:

(1) The relief of poverty;

(2) The advancement of education;

(3) The advancement of ethics and religion;

(4) The advancement of health;

(5) The advancement of science and the arts and humanities;

(6) The protection and preservation of the environment;

(7) The improvement, maintenance, or repair of cemeteries, other places of disposition of human remains, and memorials;

(8) The prevention of cruelty to animals;

(9) Governmental purposes; and

(10) Other similar subjects having for their object the relief of human suffering or the promotion of human civilization.

(c) If the settlor provides for both charitable and noncharitable purposes, the provisions relating to the charitable purposes shall be governed by this article.



§ 53-12-171. Power to select purposes or beneficiaries

The settlor of a charitable trust may retain the power to select the charitable purposes or charitable beneficiaries, or may grant the trustee or any other person the power to select charitable purposes or charitable beneficiaries or to engage in the charitable purposes, without rendering the trust void for indefiniteness.



§ 53-12-172. Cy pres

If a charitable trust or gift cannot be executed in the manner provided by the settlor or donor, the superior court shall exercise equitable powers in such a way as will as nearly as possible effectuate the intention of the settlor or donor.



§ 53-12-173. Duration of charitable trusts

A charitable trust shall be valid even though under the trust provisions it is to continue for an indefinite or unlimited period.



§ 53-12-174. Attorney general or district attorney as representative of charitable beneficiaries

In all cases in which the rights of beneficiaries under a charitable trust are involved, the Attorney General or the district attorney of the circuit in which the major portion of trust property lies shall represent the interests of the beneficiaries and the interests of this state as parens patriae in all legal matters pertaining to the administration and disposition of such trust. The Attorney General or the district attorney may bring or defend actions, and, insofar as an action of this nature may be deemed an action against the state, the state expressly gives its consent thereto. The venue of such actions may be in any county in this state in which a substantial number of persons who are the beneficiaries of the trust reside. Process shall be directed to the Attorney General or to the district attorney of the circuit in which the major portion of the trust property lies. Service may be perfected by mailing a copy of the petition and process by the clerk of the superior court of the county in which it is filed to the Attorney General or to the district attorney of the circuit in which the major portion of the trust property lies. Any judgment determining rights under any charitable trusts shall be binding on the beneficiaries if the Attorney General or the district attorney of the circuit in which the major portion of the trust property lies is a party and is served as provided in this Code section.



§ 53-12-175. Enforcement by settlor

The settlor of a charitable trust may maintain a civil action to enforce the trust.






Article 10 - Private Foundations

Part 1 - Corporations

§ 53-12-180. Automatic amendment of articles of incorporation of corporate private foundation

Notwithstanding any provision therein to the contrary and except as provided in Code Section 53-12-181, the articles of incorporation of any corporation which is a private foundation shall be amended automatically as of the later of the date of incorporation or January 1, 1972, to provide that the corporation shall:

(1) Not engage in any act of self-dealing, as defined in Section 4941(d) of the federal Internal Revenue Code, which would give rise to any liability for the tax imposed by Section 4941 of the federal Internal Revenue Code;

(2) Not retain any excess business holdings, as defined in Section 4943(c) of the federal Internal Revenue Code, which would give rise to any liability for the tax imposed by Section 4943 of the federal Internal Revenue Code;

(3) Not make any investments which would jeopardize the carrying out of any of the exempt purposes of the corporation, within the meaning of Section 4944 of the federal Internal Revenue Code, so as to give rise to any liability for the tax imposed by Section 4944 of the federal Internal Revenue Code;

(4) Not make any taxable expenditures, as defined in Section 4945(d) of the federal Internal Revenue Code, which would give rise to any liability for the tax imposed by Section 4945 of the federal Internal Revenue Code; and

(5) Distribute for the purpose specified in its articles of incorporation for each taxable year amounts at least sufficient to avoid any liability for the tax imposed by Section 4942 of the federal Internal Revenue Code.



§ 53-12-181. Amendment of articles of incorporation to exclude application of Code Section 53-12-180

Any corporation which is a private foundation may amend its articles of incorporation expressly to exclude the application of Code Section 53-12-180 or any portion thereof in the manner provided by Article 10 of Chapter 2 of Title 14 or Article 8 of Chapter 3 of Title 14, whichever is applicable.



§ 53-12-182. Effect of Code Sections 53-12-180 and 53-12-181 as to forfeiture or reversion of trust property

Nothing contained in Code Sections 53-12-180 and 53-12-181 shall cause or be construed to cause a forfeiture or reversion of any of the property of a corporation which is subject to such Code sections.



§ 53-12-183. Election of private foundation to distribute such property as will enable corporation to avoid tax liability

With respect to property held by a corporation which is a private foundation and which is subject to conditions which permit distributions to the extent of the net income of the property each year but do not permit distributions of the property or any part thereof itself, the directors of the corporation may elect to distribute so much of the property as may be necessary to enable the corporation to avoid liability for any tax imposed by Section 4942 of the federal Internal Revenue Code in the same manner as if the corporation were a trust described in Code Section 53-12-193 and the property were the only property held in the trust and as if the directors were the trustees of the trust.



§ 53-12-184. Effect of Code Sections 53-12-180 through 53-12-183 on powers of the courts or the Attorney General

Nothing in Code Sections 53-12-180 through 53-12-183 shall impair the rights and powers of the courts or the Attorney General of this state with respect to any corporation.






Part 2 - Trusts

§ 53-12-190. Automatic amendment of governing instrument of private foundation trust, charitable trust, or split-interest trust

Notwithstanding any provision therein to the contrary and except as provided in Code Section 53-12-192, the governing trust instrument of any trust which is a private foundation, a charitable trust, as defined in Section 4947(a)(1) of the federal Internal Revenue Code, or a split-interest trust, as defined in Section 4947(a)(2) of the federal Internal Revenue Code, shall be amended automatically as of the later of the inception of the trust or January 1, 1972, to include provisions which prohibit the trustees of the trust from:

(1) Engaging in any act of self-dealing, as defined in Section 4941(d) of the federal Internal Revenue Code, which would give rise to any liability for the tax imposed by Section 4941 of the federal Internal Revenue Code;

(2) Retaining any excess business holdings, as defined in Section 4943(c) of the federal Internal Revenue Code, which would give rise to any liability for the tax imposed by Section 4943 of the federal Internal Revenue Code;

(3) Making any investments which would jeopardize the carrying out of any of the exempt purposes of the trust, within the meaning of Section 4944 of the federal Internal Revenue Code, so as to give rise to any liability for the tax imposed by Section 4944 of the federal Internal Revenue Code; and

(4) Making any taxable expenditures, as defined in Section 4945(d) of the federal Internal Revenue Code, which would give rise to any liability for the tax imposed by Section 4945 of the federal Internal Revenue Code;

provided, however, that in the case of a split-interest trust, as defined in Section 4947(a)(2) of the federal Internal Revenue Code, paragraphs (1) through (4) of this Code section shall apply only to the extent required by Section 4947 of the federal Internal Revenue Code.



§ 53-12-191. Automatic amendment of governing instrument of private foundation trust or charitable trust as to distribution of trust funds

Notwithstanding any provision therein to the contrary and except as provided in Code Section 53-12-192, the governing trust instrument of any trust which is a private foundation or which is a charitable trust, as defined in Section 4947(a)(1) of the federal Internal Revenue Code, shall be amended automatically as of the later of the inception of the trust or January 1, 1972, to include a provision which requires the trustees to distribute, for the purposes specified in the governing trust instrument, for each taxable year, amounts at least sufficient to avoid any liability for the tax imposed by Section 4942 of the federal Internal Revenue Code.



§ 53-12-192. Amendment of governing instrument of private foundation trust, charitable trust, or split-interest trust to exclude application of Code Section 53-12-190 or 53-12-191

The trustees of any trust which is a private foundation, a charitable trust, as defined in Section 4947(a)(1) of the federal Internal Revenue Code, or a split-interest trust, as defined in Section 4947(a)(2) of the federal Internal Revenue Code, may, without judicial proceedings, amend the governing trust instrument of the trust expressly to exclude the application of Code Section 53-12-190 or 53-12-191, or both, by executing a written amendment to the trust and filing a duplicate original of the amendment with the Attorney General of this state, whereupon the Code section or Code sections, as the case may be, shall not apply to the trust.



§ 53-12-193. Election of trustees of private foundation or charitable trust to distribute such trust principal as will enable trust to avoid tax liability; filing of written election with Attorney General; form of distribution; revocation of election

(a) With respect to any trust which is a private foundation or a charitable trust, as defined in Section 4947(a)(1) of the federal Internal Revenue Code, the governing trust instrument of which permits distributions to the extent of the net income of the trust each year but does not permit distributions from trust principal, the trustees of the trust may elect, without judicial proceedings and notwithstanding any provision to the contrary contained in the governing trust instrument of the trust, to distribute in any year, for the purposes specified in the governing trust instrument, that amount from the principal of the trust which, when added to the income of the trust available for distribution during such year, will enable the trust to avoid any liability for the tax imposed by Section 4942 of the federal Internal Revenue Code by filing a written election, which may be a continuing one, with the Attorney General of this state to have this Code section and Code Section 53-12-183 apply to the trust. A distribution from trust principal pursuant to the election shall only be in the form of cash or securities which are either listed or admitted to unlisted trading privileges upon any stock exchange or are quoted regularly in any newspaper having a general circulation in this state.

(b) Any election made under subsection (a) of this Code section may be revoked at any time by filing written notice of revocation with the Attorney General of this state.



§ 53-12-194. Effect of Code Sections 53-12-190 through 53-12-193 as to forfeiture or reversion of trust property or failure of trust

Nothing contained in Code Sections 53-12-190 through 53-12-193 shall cause or be construed to cause a forfeiture or reversion of any of the property of a trust which is subject to such Code sections or to make the purposes of such trust impossible of accomplishment.



§ 53-12-195. Effect of Code Sections 53-12-190 through 53-12-193 on powers of courts and Attorney General

Nothing in Code Sections 53-12-190 through 53-12-193 shall impair the rights and powers of the courts or the Attorney General of this state with respect to any trust.









Article 11 - Trustees

Part 1 - Appointment and Acceptance

§ 53-12-200. Capacity of trustee

A trustee shall have legal capacity under Georgia law to acquire, hold, and transfer title to property. An individual shall be eligible to serve as a trustee regardless of citizenship or residency. If the trustee is a corporation, partnership, or other entity, it shall be required to have the power to act as a trustee in Georgia.



§ 53-12-201. Appointment and vacancies

(a) A settlor may appoint trustees or grant that power to others, including trust beneficiaries.

(b) A trust shall never fail for want of a trustee.

(c) If the trust instrument names a person to fill a vacancy or provides a method of appointing a trustee, any vacancy shall be filled or appointment made as provided in the trust instrument.

(d) If all the qualified beneficiaries are sui juris, or if some of the qualified beneficiaries are not sui juris but all have a guardian or conservator, the qualified beneficiaries may appoint a trustee by unanimous consent.

(e) In all other cases, the court, on petition of an interested person, may appoint any number of trustees consistent with the intention of the settlor and the interests of the beneficiaries.

(f) The petition provided for in subsection (e) of this Code section shall be served upon all qualified beneficiaries or their guardians or conservators. The court shall appoint a guardian ad litem for each beneficiary who is not sui juris and who has no guardian or conservator, and service of notice of the petition shall be made on such guardian ad litem.

(g) A trustee appointed as a successor trustee shall have all the authority of the original trustee.



§ 53-12-202. Acceptance

(a) The acceptance of a trust shall be necessary to constitute a person as trustee. Acceptance may be effected by acts as well as words. After acceptance, the trustee shall not decline the trusteeship.

(b) Except as otherwise provided in subsection (c) of this Code section, a person designated as trustee accepts the trusteeship:

(1) By substantially complying with a method of acceptance provided in the trust instrument; or

(2) If the trust instrument does not provide a method or the method provided in the trust instrument is not expressly made exclusive, by accepting delivery of the trust property, exercising powers or performing duties as trustee, or otherwise indicating acceptance of the trusteeship.

(c) A person designated as trustee, without accepting the trusteeship, may act to preserve the trust property if, as soon as practicable, the person rejects or declines the trusteeship.



§ 53-12-203. Trustee's bond

(a) A trustee shall not be required to give a bond to secure performance of the trustee's duties unless:

(1) The trust instrument requires a bond; or

(2) A bond is found by the court to be necessary to protect the interests of beneficiaries or creditors of the trust, even though the trust instrument waives the requirement of a bond.

(b) Even though a bond has been required pursuant to subsection (a) of this Code section or the trust instrument requires a bond, the court may excuse the requirement, reduce or increase the amount of a bond, release a surety, or permit the substitution of another bond with the same or different sureties.

(c) The cost of any bond shall be charged against the trust.

(d) If a bond is required, the bond shall be:

(1) Secured by an individual who is a domiciliary of this state or by a licensed commercial surety authorized to transact business in this state;

(2) Payable to the court for the benefit of interested persons as their interests may appear;

(3) Conditioned upon the faithful discharge of the trustee's duties; and

(4) If imposed by the court, in an amount and with sureties and liabilities as required by the court.

(e) Notwithstanding any other law to the contrary:

(1) A financial institution, trust company, national or state bank, savings bank, or savings and loan association described in Code Section 7-1-242 that seeks to serve as a trustee under any trust created under or governed by the laws of this state shall not be required to give bond for the faithful performance of its duties unless its combined capital, surplus, and undivided profits are less than $3 million as reflected in its last statement filed with the Comptroller of the Currency of the United States or the commissioner of banking and finance; and

(2) In every case in which the trustee of any trust is required to give bond for the faithful performance of the trustee's duties in such fiduciary capacity, the bond shall be in a value equal to double the value of the trust estate; provided, however, that the trustee may give bond in an amount equal to the value of the trust estate if the bond is secured by a licensed commercial surety authorized to transact business in this state. For purposes of this paragraph, the term "trust estate" shall exclude real property and improvements thereon held by the trustee in a fiduciary capacity; provided, however, that upon the conversion of any such real property into personalty, the trustee shall give a new bond including the value of the personalty into which the real property has been converted.

(f) The trustee and any surety shall be held and deemed joint and several obligors and may be subjected jointly and severally to liability in the same action. No prior judgment establishing the liability of the trustee shall be necessary before an action is brought against the sureties on the bond.

(g) When a judgment has been obtained against the principal and surety or sureties on the bond of a trustee, a levy may be made upon any property of any defendant in fi. fa.

(h) A court of competent jurisdiction shall be authorized to enter a judgment and to issue a writ of execution against the principal and surety on the bond of a trustee and shall be further authorized to grant judgment and execution in favor of the surety against the principal upon payment of the judgment by the surety.

(i) Failure to comply with this Code section shall not make void or voidable or otherwise affect an act or transaction of a trustee with any third party.



§ 53-12-204. Cotrustees generally

The authority of cotrustees to act on behalf of the trust shall be as follows:

(1) A power vested in two or more trustees shall only be exercised by their unanimous action; provided, however, that a cotrustee may delegate to one or more other cotrustees the performance of ministerial acts;

(2) If a vacancy occurs in the office of a cotrustee, the remaining cotrustee or cotrustees may act unless or until the vacancy is filled; and

(3) While a cotrustee is unable to act because of inaccessibility, illness, or other temporary incapacity, the remaining cotrustee or cotrustees may act as if they were the only trustees when necessary to accomplish the purposes of the trust.






Part 2 - Trustee Compensation

§ 53-12-210. Compensation of trustee

(a) Trustees shall be compensated in accordance with either the trust instrument or any separate written agreement between the trustee and the settlor. After the settlor's death or incapacity or while the trust is irrevocable, the trust instrument or the agreement relating to the trustee's compensation may be modified as follows:

(1) If all the qualified beneficiaries are sui juris, or if some of the qualified beneficiaries are not sui juris but all of them have a guardian or conservator, the trustee and the sui juris qualified beneficiaries and the guardians or conservators of qualified beneficiaries who are not sui juris may by unanimous consent modify the trust instrument or agreement relating to the trustee's compensation without receiving the approval of any court; and

(2) If one or more of the qualified beneficiaries who are not sui juris have no guardian or conservator, and all of the other qualified beneficiaries, including the guardians or conservators of qualified beneficiaries who are not sui juris, and the trustee are in agreement, any sui juris qualified beneficiary or the guardian or conservator of a beneficiary who is not sui juris or the trustee shall petition the court to approve a modification of the trust instrument or agreement relating to the trustee's compensation. The court shall appoint a guardian ad litem for each beneficiary who is not sui juris and who does not have a guardian or conservator, and service of notice of the petition for modification of the trustee's compensation shall be made on each such guardian ad litem. The court shall hold a hearing and shall either allow or deny the modification that is requested in the petition.

(b) If there is no provision for trustee compensation in the trust instrument and there is no separate written agreement between the trustee and the settlor relating to the trustee's compensation, a separate written agreement relating to the trustee's compensation may be entered into between the trustee and the qualified beneficiaries as follows:

(1) If all the qualified beneficiaries are sui juris or if some of the qualified beneficiaries are not sui juris but all of them have a guardian or conservator, the trustee and the sui juris qualified beneficiaries and the guardians or conservators of beneficiaries who are not sui juris may by unanimous consent enter into an agreement relating to the trustee's compensation without receiving the approval of any court; or

(2) If one or more of the qualified beneficiaries who are not sui juris have no guardian or conservator, and all of the other qualified beneficiaries, including the guardians or conservators of qualified beneficiaries who are not sui juris, and the trustee are in agreement, any sui juris qualified beneficiary or the guardian or conservator of a beneficiary who is not sui juris or the trustee shall petition the court to approve an agreement relating to the trustee's compensation. The court shall appoint a guardian ad litem for each beneficiary who is not sui juris and who does not have a guardian or conservator, and service of notice of the petition for approval of the agreement shall be made on each such guardian ad litem. The court shall hold a hearing and shall either allow or deny the agreement that is requested in the petition.

(c) In cases other than those described in subsections (a) and (b) of this Code section, the trustee shall be entitled to compensation as follows:

(1) With respect to a corporate trustee, its published fee schedule, provided such fees are reasonable under the circumstances; and

(2) With respect to an individual trustee:

(A) One percent of cash and the fair market value of any other principal asset received upon the initial funding of the trust and at such time as additional principal assets are received; and

(B) An annual fee calculated in accordance with the following schedule based upon the cash and the market value of the other principal assets valued as of the last day of the trust accounting year prorated based on the length of service by the trustee during that year:

Percentage Fee Market Value

1.75 percent / year on the first..........................$ 500,000.00

1.25 percent / year on the next...........................$ 500,000.00

1.00 percent / year on the next.........................$ 1,000,000.00

0.85 percent / year on the next.........................$ 3,000,000.00

0.50 percent / year on values over......................$ 5,000,000.00



§ 53-12-211. Compensation of cotrustees and successor trustees

Unless any separate written agreement provides otherwise:

(1) Each cotrustee shall be compensated as specified by the terms of the trust, as each trustee may have agreed or in accordance with a published fee schedule, and such compensation among cotrustees shall not be apportioned unless they shall agree otherwise; and

(2) The annual fee paid pursuant to subparagraph (c)(2)(B) of Code Section 53-12-210 shall be apportioned among trustees and successor trustees according to the proportion of time each rendered services during the year.



§ 53-12-212. Extra compensation

(a) A trustee who is receiving compensation as described in subsection (c) of Code Section 53-12-210 may petition the court for compensation that is greater than the compensation allowed under that subsection. Service of notice of the petition for extra compensation shall be made on all qualified beneficiaries or their guardians or conservators. The court shall appoint a guardian ad litem for each qualified beneficiary who is not sui juris and who does not have a guardian or conservator, and service of notice of the petition for modification of the trustee's compensation shall be made on each such guardian ad litem.

(b) After hearing any objection, the court shall allow such extra compensation as the court deems reasonable. The allowance of extra compensation shall be conclusive as to all parties in interest.



§ 53-12-213. Reimbursement of expenses

A trustee shall be entitled to be reimbursed out of the trust property for reasonable expenses that were properly incurred in the administration of the trust.



§ 53-12-214. Compensation from business enterprise

(a) Any trustee may receive compensation for services, as specified in this subsection, from a corporation or other business enterprise, where the trust estate owns an interest in the corporation or other business enterprise, provided that:

(1) The services provided by the trustee to the corporation or other business enterprise are of a managerial, executive, or business advisory nature;

(2) The compensation received for the services is reasonable; and

(3) The services are performed and the trustee is paid pursuant to a contract executed by the trustee and the corporation or business enterprise, which contract is approved by a majority of those members of the board of directors or other similar governing authority of the corporation or business enterprise who are not officers or employees of the trustee and are not related to the trustee and provided, further, that the contract is approved by the court.

(b) Any trustee receiving compensation from a corporation or other business enterprise for services to it as described in subsection (a) of this Code section shall not receive extra compensation in respect to such services as provided in Code Section 53-12-212; provided, however, that nothing in this Code section shall prohibit the receipt by the trustee of extra compensation for services rendered in respect to other assets or matters involving the trust estate.

(c) Nothing in this Code section shall prohibit the receipt by trustees of normal commissions and compensation for the usual services performed by trustees pursuant to law or pursuant to any fee agreement executed by the settlor.

(d) The purpose of this Code section is to enable additional compensation to be paid to trustees for business management and advisory services to corporations and business enterprises pursuant to contract, without the necessity of petitioning for extra compensation pursuant to Code Section 53-12-212.






Part 3 - Resignation and Removal

§ 53-12-220. Resignation of trustee

(a) A trustee may resign:

(1) In the manner and under the circumstances described in the trust instrument;

(2) Upon petition to the court showing that all of the qualified beneficiaries are sui juris or that all of the qualified beneficiaries who are not sui juris have guardians or conservators and that all the qualified beneficiaries or their guardians or conservators have agreed in writing to the resignation; or

(3) If all the sui juris qualified beneficiaries and their guardians or conservators are not in agreement, or if one or more of the qualified beneficiaries is not sui juris and has no guardian or conservator, upon petition to the court showing to the satisfaction of the court that:

(A) The trustee is unable to continue serving as trustee due to age, illness, infirmity, or similar reason;

(B) Greater burdens have devolved upon the office of trustee than those which were originally contemplated or should have been contemplated when the trust was accepted, and the assumption of the additional burdens would work a hardship upon the trustee;

(C) Disagreement exists between one or more of the beneficiaries of the trust and the trustee with respect to the trustee's management of the trust, which disagreement and conflict appear detrimental to the best interests of the trust;

(D) The resignation of the trustee will result in or permit substantial financial benefit to the trust;

(E) The resigning trustee is one of two or more acting trustees, and the cotrustee or cotrustees will continue in office with no detriment to the trust contemplated; or

(F) The resignation would not be disadvantageous to the trust.

(b) The petition to the court provided for in paragraph (3) of subsection (a) of this Code section shall be served upon all qualified beneficiaries or their guardians or conservators. The court shall appoint a guardian ad litem for each beneficiary who is not sui juris and who does not have a guardian or conservator, and service of notice of the petition for resignation shall be made on each such guardian ad litem.

(c) The resignation of a trustee shall not relieve the trustee from liability for any actions prior to the resignation except to the extent the trustee is relieved by the court in the appropriate proceeding or to the extent relieved by the trust instrument.

(d) If the resignation would create a vacancy required to be filled, then the trustee's resignation shall not be effective until the successor trustee accepts the trust.



§ 53-12-221. Removal of trustee

(a) A trustee may be removed:

(1) In accordance with the provisions of the trust instrument; or

(2) Upon petition to the court by any interested person showing good cause.

(b) In the discretion of the court, in order to protect the trust property or the interests of any beneficiary, on its own motion or on motion of a cotrustee or other interested person, the court may compel the trustee whose removal is being sought to surrender trust property to a cotrustee, a receiver, or temporary trustee pending a decision on a petition for removal of a trustee or pending appellate review of such decision. To the extent the court deems necessary, the powers of the trustee also may be suspended.









Article 12 - Accounting by Trustee

§ 53-12-230. Interim accounting

(a) At any time following 12 months from the date of acceptance of a trust, but not more frequently than once every 12 months, a trustee may petition the court to approve an interim accounting relieving the trustee from liability for the period covered by the interim accounting.

(b) The petition shall set forth:

(1) The name and address of the trustee;

(2) Any provisions of the trust relating to matters that will be covered by the interim accounting;

(3) The beneficiaries of the trust, specifying any beneficiary believed to be in need of a guardian ad litem;

(4) The period which the accounting covers;

(5) A statement of receipts and disbursements of the trust that have occurred since the trustee's acceptance of the trust or since the effective date of the last accounting;

(6) In a separate schedule, the principal on hand at the beginning of the accounting period and the status at that time of its investment; the investments received from the settlor and still held; additions to principal during the accounting period, with dates and sources of acquisition; investments collected, sold, or charged off during the accounting period, with the consequent loss or gain and whether credited to principal or income; investments made during the accounting period, with the date, source, and cost of each; deductions from the principal during the accounting period, with the date and purpose of each; and principal on hand at the end of the accounting period, how invested, and the estimated market value of each investment;

(7) In a separate schedule, the income on hand at the beginning of the accounting period and in what form held; income received during the accounting period, when, and from what source; income paid out during the accounting period, when, to whom, and for what purpose; and income on hand at the end of the accounting period and how invested;

(8) A statement of the assets and liabilities of the trust as of the end of the accounting period; and

(9) Other information reasonably necessary to explain or understand the accounting.

(c) The petition shall be served on the beneficiaries of the trust and the surety on the trustee's bond, if any.

(d) Upon review of the petition and after considering any objections thereto and any evidence presented, the court may approve the trustee's interim accounting or enter judgment granting appropriate relief. If no objection to the petition is filed within the time allowed by law after service, or if the parties consent, the petition may be approved without notice, hearing, or further proceedings. The final judgment of the court shall be binding on all parties.

(e) Costs and expenses, including reasonable attorney's fees of the trustee, shall be taxed against the trust, unless otherwise directed by the court.



§ 53-12-231. Final accounting

(a) If the trustee resigns, is removed, or dies or upon the termination of the trust, a beneficiary or the successor trustee may petition the court to require the trustee or the trustee's personal representative to appear before the court for a final accounting. Alternatively, the trustee or the trustee's personal representative may petition the court to approve a final accounting relieving the trustee from liability for the period covered by the final accounting. The settlement period shall begin from the acceptance of the trusteeship by the trustee or the end of the period covered by the last interim accounting.

(b) The petition shall set forth:

(1) The name and address of the trustee;

(2) The beneficiaries of the trust, specifying any beneficiary believed to be in need of a guardian ad litem;

(3) The period which the accounting covers; and

(4) If the petition is filed by the trustee or the trustee's personal representative, the petition shall also include the information required to be filed by trustees in conjunction with the approval of an interim accounting as set forth in subsection (b) of Code Section 53-12-230.

(c) The petition shall be served on the beneficiaries, the trustee, the trustee's personal representative, if any, and the surety on the trustee's bond, if any.

(d) Upon review of the trustee's final accounting and after considering any objections thereto and any evidence presented, the court may approve the final accounting or enter judgment granting appropriate relief. If no objection to the petition is filed within the time allowed by law after service, or if the parties consent, the petition may be approved without notice, hearing, or further proceedings. The final judgment of the court shall be binding on all parties.

(e) Costs and expenses, including reasonable attorney's fees of the trustee, shall be taxed against the trust, unless otherwise directed by the court.



§ 53-12-232. Equitable accounting

Nothing in this article shall restrict the right of any party to seek an equitable accounting.






Article 13 - Trustees' Duties and Powers

Part 1 - Duties of Trustee

§ 53-12-240. Duties generally

(a) The duties contained in this part are in addition to and not in limitation of the common law duties of the trustee, except to the extent inconsistent therewith.

(b) Upon acceptance of a trusteeship, the trustee shall administer the trust in good faith, in accordance with its provisions and purposes.



§ 53-12-241. Duty of prudent administration

In administering a trust, the trustee shall exercise the judgment and care of a prudent person acting in a like capacity and familiar with such matters, considering the purposes, provisions, distribution requirements, and other circumstances of the trust.



§ 53-12-242. Duty to inform as to existence of trust

(a) Within 60 days after the date of creation of an irrevocable trust or of the date on which a revocable trust becomes irrevocable, the trustee shall notify the qualified beneficiaries of the trust of the existence of the trust and the name and mailing address of the trustee. In full satisfaction of this obligation, the trustee may deliver the notice to the guardian or conservator of any beneficiary who is not sui juris.

(b) All irrevocable trusts in existence on July 1, 2010, shall be deemed to have waived this provision unless the trust instrument says otherwise.



§ 53-12-243. Duty to provide reports and accounts

(a) On reasonable request by any qualified beneficiary or the guardian or conservator of a qualified beneficiary who is not sui juris, the trustee shall provide the qualified beneficiary with a report of information, to the extent relevant to that beneficiary's interest, about the assets, liabilities, receipts, and disbursements of the trust, the acts of the trustee, and the particulars relating to the administration of the trust, including the trust provisions that describe or affect such beneficiary's interest.

(b) (1) A trustee shall account at least annually, at the termination of the trust, and upon a change of trustees to each qualified beneficiary of an irrevocable trust to whom income is required or authorized in the trustee's discretion to be distributed currently, and to any person who may revoke the trust. At the termination of the trust, the trustee shall also account to each remainder beneficiary. Upon a change of trustees, the trustee shall also account to the successor trustee. In full satisfaction of this obligation, the trustee may deliver the accounting to the guardian or conservator of any qualified beneficiary who is not sui juris.

(2) An accounting furnished to a qualified beneficiary pursuant to paragraph (1) of this subsection shall contain a statement of receipts and disbursements of principal and income that have occurred during the last complete fiscal year of the trust or since the last accounting to that beneficiary and a statement of the assets and liabilities of the trust as of the end of the accounting period.

(c) A trustee shall not be required to report information or account to a qualified beneficiary who has waived in writing the right to a report or accounting and has not withdrawn that waiver.

(d) Subsections (a) and (b) of this Code section shall not apply to the extent that the terms of the trust provide otherwise or the settlor of the trust directs otherwise in a writing delivered to the trustee.

(e) Nothing in this Code section shall affect the power of a court to require or excuse an accounting.



§ 53-12-244. Duty to distribute income

A trustee shall distribute all net income derived from the trust at least annually.



§ 53-12-245. No duty to investigate resources

A trustee shall not be under any duty to investigate the resources of any beneficiary when determining whether to distribute trust property to such beneficiary.



§ 53-12-246. Duty to avoid conflict of interest

(a) A trustee shall administer the trust solely in the interests of the beneficiaries.

(b) This Code section shall not preclude the following transactions, if fair to the beneficiaries:

(1) An agreement between a trustee and a beneficiary relating to the appointment or compensation of the trustee;

(2) Payment of reasonable compensation to the trustee; or

(3) Performing and receiving reasonable compensation for performing services of a managerial, executive, or business advisory nature for a corporation or other business enterprise, where the trust estate owns an interest in the corporation or other business enterprise.



§ 53-12-247. Duty of impartiality

Except to the extent that the governing trust instrument clearly manifests an intention that the trustee shall or may favor one or more of the beneficiaries, a trustee shall administer a trust impartially based on what is fair and reasonable to all of the beneficiaries and with due regard to the respective interests of income beneficiaries and remainder beneficiaries.






Part 2 - Trustees' Powers

§ 53-12-260. Discretionary powers

Notwithstanding the breadth of discretion granted to a trustee in the trust instrument, including the use of such terms as "absolute," "sole," or "uncontrolled," the trustee shall exercise a discretionary power in good faith.



§ 53-12-261. Powers of trustees

(a) As used in this Code section, the term "fiduciary" means the one or more personal representatives of the estate of a decedent or the one or more trustees of a testamentary or inter vivos trust, whichever in a particular case is appropriate.

(b) A trustee of an express trust, without court authorization, shall be authorized:

(1) To sell, exchange, grant options upon, partition, or otherwise dispose of any property or interest therein which the fiduciary may hold from time to time, at public or private sale or otherwise, with or without warranties or representations, upon such terms and conditions, including credit, and for such consideration as the fiduciary deems advisable and to transfer and convey the property or interest therein which is at the disposal of the fiduciary, in fee simple absolute or otherwise, free of all trust. The party dealing with the fiduciary shall not be under a duty to follow the proceeds or other consideration received;

(2) To invest and reinvest in any property which the fiduciary deems advisable, including, but not limited to, common or preferred stocks, bonds, debentures, notes, mortgages, or other securities, in or outside the United States; insurance contracts on the life of any beneficiary or of any person in whom a beneficiary has an insurable interest or in annuity contracts for any beneficiary; any real or personal property; investment trusts, including the securities of or other interests in any open-end or closed-end management investment company or investment trust registered under the federal Investment Company Act of 1940, 15 U.S.C. Section 80a-1, et seq.; and participations in common trust funds;

(3) To the extent and upon such terms and conditions and for such periods of time as the fiduciary shall deem necessary or advisable, to continue or participate in the operation of any business or other enterprise, whatever its form or organization, including, but not limited to, the power:

(A) To effect incorporation, dissolution, or other change in the form of the organization of the business or enterprise;

(B) To dispose of any interest therein or acquire the interest of others therein;

(C) To contribute or invest additional capital thereto or to lend money thereto in any such case upon such terms and conditions as the fiduciary shall approve from time to time; and

(D) To determine whether the liabilities incurred in the conduct of the business are to be chargeable solely to the part of the trust set aside for use in the business or to the trust as a whole.

In all cases in which the fiduciary is required to file accounts in any court or in any other public office, it shall not be necessary to itemize receipts, disbursements, and distributions of property; but it shall be sufficient for the fiduciary to show in the account a single figure or consolidation of figures, and the fiduciary shall be permitted to account for money and property received from the business and any payments made to the business in lump sum without itemization;

(4) To form a corporation or other entity and to transfer, assign, and convey to the corporation or entity all or any part of the trust property in exchange for the stock, securities, or obligations of or other interests in any such corporation or entity and to continue to hold the stock, securities, obligations, and interests;

(5) To continue any farming operation and to do any and all things deemed advisable by the fiduciary in the management and maintenance of the farm and the production and marketing of crops and dairy, poultry, livestock, orchard, and forest products, including, but not limited to, the power:

(A) To operate the farm with hired labor, tenants, or sharecroppers;

(B) To lease or rent the farm for cash or for a share of the crops;

(C) To purchase or otherwise acquire farm machinery, equipment, and livestock;

(D) To construct, repair, and improve farm buildings of all kinds needed, in the fiduciary's judgment, for the operation of the farm;

(E) To make or obtain loans or advances at the prevailing rate or rates of interest for farm purposes, such as for production, harvesting, or marketing; or for the construction, repair, or improvement of farm buildings; or for the purchase of farm machinery, equipment, or livestock;

(F) To employ approved soil conservation practices, in order to conserve, improve, and maintain the fertility and productivity of the soil;

(G) To protect, manage, and improve the timber and forest on the farm and to sell the timber and forest products when it is to the best interest of the trust;

(H) To ditch, dam, and drain damp or wet fields and areas of the farm when and where needed;

(I) To engage in the production of livestock, poultry, or dairy products and to construct such fences and buildings and to plant pastures and crops as may be necessary to carry on such operations;

(J) To market the products of the farm; and

(K) In general, to employ good husbandry in the farming operation;

(6) To manage real property:

(A) To improve, manage, protect, and subdivide any real property;

(B) To dedicate, or withdraw from dedication, parks, streets, highways, or alleys;

(C) To terminate any subdivision or part thereof;

(D) To borrow money for the purposes authorized by this paragraph for the periods of time and upon the terms and conditions as to rates, maturities, and renewals as the fiduciary shall deem advisable and to mortgage or otherwise encumber the property or part thereof, whether in possession or reversion;

(E) To lease the property or part thereof, the lease to commence at the present or in the future, upon the terms and conditions, including options to renew or purchase, and for the period or periods of time as the fiduciary deems advisable even though the period or periods may extend beyond the duration of the trust;

(F) To make gravel, sand, oil, gas, and other mineral leases, contracts, licenses, conveyances, or grants of every nature and kind which are lawful in the jurisdiction in which the property lies;

(G) To manage and improve timber and forests on the property, to sell the timber and forest products, and to make grants, leases, and contracts with respect thereto;

(H) To modify, renew, or extend leases;

(I) To employ agents to rent and collect rents;

(J) To create easements and to release, convey, or assign any right, title, or interest with respect to any easement on the property or part thereof;

(K) To erect, repair, or renovate any building or other improvement on the property and to remove or demolish any building or other improvement in whole or in part; and

(L) To deal with the property and every part thereof in all other ways and for such other purposes or considerations as it would be lawful for any person owning the same to deal with the property either in the same or in different ways from those specified elsewhere in this paragraph;

(7) To lease personal property of the trust or part thereof, the lease to commence at the present or in the future, upon the terms and conditions, including options to renew or purchase, and for the period or periods of time as the fiduciary deems advisable even though the period or periods may extend beyond the duration of the trust;

(8) (A) To pay debts, taxes, assessments, compensation of the fiduciary, and other expenses incurred in the collection, care, administration, and protection of the trust; and

(B) To pay from the trust all charges that the fiduciary deems necessary or appropriate to comply with laws regulating environmental conditions and to remedy or ameliorate any such conditions which the fiduciary determines adversely affect the trust or otherwise are liabilities of the trust and to apportion all such charges among the several bequests and trusts and the interests of the beneficiaries in such manner as the fiduciary deems fair, prudent, and equitable under the circumstances;

(9) To receive additional property from any source and to administer the additional property as a portion of the appropriate trust under the management of the fiduciary, provided that the fiduciary shall not be required to receive the property without the fiduciary's consent;

(10) In dealing with one or more fiduciaries of the estate or any trust created by the decedent or the settlor or any spouse or child of the decedent or settlor and irrespective of whether the fiduciary is a personal representative or trustee of such other estate or trust:

(A) To sell real or personal property of the estate or trust to such fiduciary or to exchange such property with such fiduciary upon such terms and conditions as to sale price, terms of payment, and security as shall seem advisable to the fiduciary; and the fiduciary shall be under no duty to follow the proceeds of any such sale; and

(B) To borrow money from the estate or trust for such periods of time and upon such terms and conditions as to rates, maturities, renewals, and securities as the fiduciary shall deem advisable for the purpose of paying debts of the decedent or settlor, taxes, the costs of the administration of the estate or trust, and like charges against the estate or trust or any part thereof or of discharging any other liabilities of the estate or trust and to mortgage, pledge, or otherwise encumber such portion of the estate or trust as may be required to secure the loan and to renew existing loans;

(11) To borrow money for such periods of time and upon such terms and conditions as to rates, maturities, renewals, and security as the fiduciary shall deem advisable for the purpose of paying debts, taxes, or other charges against the trust or any part thereof and to mortgage, pledge, or otherwise encumber such portion of the trust as may be required to secure the loan and to renew existing loans either as maker or endorser;

(12) To make loans or advances for the benefit or the protection of the trust;

(13) To vote shares of stock or other ownership interests owned by the trust, in person or by proxy, with or without power of substitution;

(14) To hold a security in the name of a nominee or in other form without disclosure of the fiduciary relationship, so that title to the security may pass by delivery; but the fiduciary shall be liable for any act of the nominee in connection with the security so held;

(15) To exercise all options, rights, and privileges to convert stocks, bonds, debentures, notes, mortgages, or other property into other stocks, bonds, debentures, notes, mortgages, or other property; to subscribe for other or additional stocks, bonds, debentures, notes, mortgages, or other property; and to hold the stocks, bonds, debentures, notes, mortgages, or other property so acquired as investments of the trust so long as the fiduciary shall deem advisable;

(16) To unite with other owners of property similar to any which may be held at any time in the trust, in carrying out any plan for the consolidation or merger, dissolution or liquidation, foreclosure, lease, or sale of the property or the incorporation or reincorporation, reorganization, or readjustment of the capital or financial structure of any corporation, company, or association the securities of which may form any portion of an estate or trust; to become and serve as a member of a shareholders' or bondholders' protective committee; to deposit securities in accordance with any plan agreed upon; to pay any assessments, expenses, or sums of money that may be required for the protection or furtherance of the interest of the beneficiaries of any trust with reference to any such plan; and to receive as investments of the trust any securities issued as a result of the execution of such plan;

(17) To adjust the interest rate from time to time on any obligation, whether secured or unsecured, constituting a part of the trust;

(18) To continue any obligation, whether secured or unsecured, upon and after maturity, with or without renewal or extension, upon such terms as the fiduciary shall deem advisable, without regard to the value of the security, if any, at the time of the continuance;

(19) To foreclose, as an incident to the collection of any bond, note, or other obligation, any deed to secure debt or any mortgage, deed of trust, or other lien securing the bond, note, or other obligation and to bid in the property at the foreclosure sale or to acquire the property by deed from the mortgagor or obligor without foreclosure; and to retain the property so bid in or taken over without foreclosure;

(20) To carry such insurance coverage as the fiduciary shall deem advisable;

(21) To collect, receive, and issue receipts for rents, issues, profits, and income of the trust;

(22) (A) To compromise, adjust, mediate, arbitrate, or otherwise deal with and settle claims involving the trust or the trustee;

(B) To compromise, adjust, mediate, arbitrate, bring or defend actions on, abandon, or otherwise deal with and settle claims in favor of or against the trust as the fiduciary shall deem advisable; the fiduciary's decision shall be conclusive between the fiduciary and the beneficiaries of the trust and the person against or for whom the claim is asserted, in the absence of fraud by such persons and, in the absence of fraud, bad faith, or gross negligence of the fiduciary, shall be conclusive between the fiduciary and the beneficiaries of the trust; and

(C) To compromise all debts, the collection of which are doubtful, belonging to the trust when such settlements will advance the interests of those represented;

(23) To employ and compensate, out of income or principal or both and in such proportion as the fiduciary shall deem advisable, persons deemed by the fiduciary needful to advise or assist in the administration of any trust, including, but not limited to, agents, accountants, brokers, attorneys at law, attorneys in fact, investment brokers, rental agents, realtors, appraisers, and tax specialists; and to do so without liability for any neglect, omission, misconduct, or default of the agent or representative, provided such person was selected and retained with due care on the part of the fiduciary;

(24) To acquire, receive, hold, and retain undivided the principal of several trusts created by a single trust instrument until division shall become necessary in order to make distributions; to hold, manage, invest, reinvest, and account for the several shares or parts of shares by appropriate entries in the fiduciary's books of account and to allocate to each share or part of share its proportionate part of all receipts and expenses; provided, however, that this paragraph shall not defer the vesting in possession of any share or part of share of the trust;

(25) To set up proper and reasonable reserves for taxes, assessments, insurance premiums, depreciation, obsolescence, amortization, depletion of mineral or timber properties, repairs, improvements, and general maintenance of buildings or other property out of rents, profits, or other income received;

(26) To value assets of the trust and to distribute them in cash or in kind, or partly in cash and partly in kind, in divided or undivided interests, as the fiduciary finds to be most practical and in the best interest of the distributees, the fiduciary being able to distribute types of assets differently among the distributees;

(27) To transfer money or other property distributable to a beneficiary who is under age 21, an adult for whom a guardian or conservator has been appointed, or an adult who the fiduciary reasonably believes is incapacitated by distributing such money or property directly to the beneficiary or applying it for the beneficiary's benefit, or by:

(A) Distributing it to the beneficiary's conservator or, if the beneficiary does not have a conservator, the beneficiary's guardian;

(B) Distributing it to the beneficiary's custodian under "The Georgia Transfers to Minors Act" or similar state law and, for that purpose, creating a custodianship and designating a custodian;

(C) Distributing it to the beneficiary's custodial trustee under the Uniform Custodial Trust Act as enacted in another state and, for that purpose, creating a custodial trust; or

(D) Distributing it to any other person, whether or not appointed guardian or conservator by any court, who shall, in fact, have the care and custody of the person of the beneficiary.

The fiduciary shall not be under any duty to see to the application of the distributions so made if the fiduciary exercised due care in the selection of the person, including the beneficiary, to whom the payments were made; and the receipt of the person shall be full acquittance to the fiduciary;

(28) To make, modify, and execute contracts and other instruments, under seal or otherwise, as the fiduciary deems advisable; and

(29) To serve without making and filing inventory and appraisement, without filing any annual or other returns or reports to any court, and without giving bond; but, a personal representative shall furnish to the income beneficiaries, at least annually, a statement of receipts and disbursements.



§ 53-12-262. Powers of corporate fiduciaries

A corporate fiduciary, without authorization by the court, may exercise the power:

(1) To retain stock or other securities of its own issue received on the creation of the trust or later contributed to the trust, including the securities into which the securities originally received or contributed may be converted or which may be derived therefrom as a result of merger, consolidation, stock dividends, splits, liquidations, and similar procedures. The corporate fiduciary may exercise by purchase or otherwise any rights, warrants, or conversion features attaching to any such securities. The authority described in this paragraph shall:

(A) Apply to the exchange or conversion of stock or securities of the corporate fiduciary's own issue, whether or not any new stock or securities received in exchange therefor are substantially equivalent to those originally held;

(B) Apply to the continued retention of all new stock and securities resulting from merger, consolidation, stock dividends, splits, liquidations, and similar procedures and received by virtue of such conversion or exchange of stock or securities of the corporate fiduciary's own issue, whether or not the new stock or securities are substantially equivalent to those originally received by the fiduciary;

(C) Have reference, inter alia, to the exchange of such stock or securities for stock or securities of any holding company which owns stock or other interests in one or more other corporations, including the corporate fiduciary, whether the holding company is newly formed or already existing and whether or not any of the corporations own assets identical or similar to the assets of or carry on a business identical or similar to the corporation whose stock or securities were previously received by the fiduciary and the continued retention of stock or securities, or both, of the holding company; and

(D) Apply regardless of whether any of the corporations have officers, directors, employees, agents, or trustees in common with the corporation whose stock or securities were previously received by the fiduciary; and

(2) To borrow money from its own banking department for such periods of time and upon such terms and conditions as to rates, maturities, renewals, and security as the fiduciary shall deem advisable for the purpose of paying debts, taxes, or other charges against the estate or any trust or any part thereof, and to mortgage, pledge, or otherwise encumber such portion of the estate or any trust as may be required to secure the loan or loans; and to renew existing loans either as maker or endorser.



§ 53-12-263. Incorporation of powers by reference

(a) By an expressed intention of the testator or settlor contained in a will or in a trust instrument in writing whereby an express trust is created, any or all of the powers or any portion thereof enumerated in this part, as they exist at the time of the signing of the will by the testator or at the time of the signing by the first settlor who signs the trust instrument, may be, by appropriate reference made thereto, incorporated in the will or other written instrument with the same effect as though such language were set forth verbatim in the trust instrument.

(b) At any time after the execution of a revocable trust, the settlor or anyone who is authorized by the trust instrument to modify the trust may incorporate any or all of the powers or any portion thereof enumerated in this part, as they exist at the time of the incorporation.

(c) Incorporation of one or more of the powers contained in this part, by reference to the appropriate portion of Code Section 53-12-261, shall be in addition to and not in limitation of the common-law or statutory powers of the fiduciary.

(d) (1) A provision in any will or trust instrument which incorporates powers by citation to Georgia Laws 1973, page 846; Code 1933, Section 108-1204 (Harrison); or former Code Section 53-12-40, 53-12-232, or 53-15-3 which were in effect at the time the trust was created and which was valid under the law in existence at the time the will was signed by the testator or at the time of the signing by the first settlor who signs the trust instrument shall be effective notwithstanding the subsequent repeal of such statute.

(2) A provision in any will or trust instrument which was signed by the testator or by the first settlor to sign after June 30, 1991, but before July 1, 1992, and which incorporates powers by citation to former Code Section 53-12-40 or 53-15-3 in effect on the date of such signing shall be deemed to mean and refer to the corresponding powers contained in former Code Section 53-12-232.

(e) If any or all of the powers contained in this part are incorporated by reference into a will by a testator:

(1) The term "trust" includes the estate held by the personal representative;

(2) The term "trustee" or "fiduciary" includes the personal representative; and

(3) The term "beneficiaries of the trust" includes distributees of the estate.



§ 53-12-264. Granting of powers by qualified beneficiaries

The qualified beneficiaries of a trust that omits any of the powers in Code Section 53-12-261 may by unanimous consent authorize but not require the court to grant to the trustee those powers. With respect to any qualified beneficiary who is not sui juris, such consent may be given by the duly appointed conservator, if any, or if none, by the duly appointed guardian, if any, or if none, by either parent in the case of a minor, or if none, by a guardian ad litem appointed to represent the qualified beneficiary who is not sui juris.






Part 3 - Trustee as Beneficiary

§ 53-12-270. Exercise of power by trustee who is also a beneficiary

(a) Subject to subsection (c) of this Code section, and unless the trust provisions expressly indicate that a rule in this subsection shall not apply:

(1) A person other than a settlor who is a beneficiary and trustee of a trust that confers on such trustee a power to make discretionary distributions to or for such trustee's personal benefit may exercise such power only in accordance with an ascertainable standard; and

(2) A trustee shall not exercise a power to make discretionary distributions to satisfy a legal obligation of support that such trustee personally owes another person.

(b) A power whose exercise is limited or prohibited by subsection (a) of this Code section may be exercised by a majority of the remaining trustees whose exercise of such power is not so limited or prohibited. If the power of all trustees is so limited or prohibited, the court may appoint a special fiduciary with authority to exercise the power.

(c) Subsection (a) of this Code section shall not apply to:

(1) A power held by the settlor's spouse who is the trustee of a trust for which a marital deduction, as defined in Section 2056(b)(5) or 2523(e) of the federal Internal Revenue Code of 1986, was previously allowed;

(2) Any trust during any period that the trust may be revoked or amended by its settlor; or

(3) A trust if contributions to such trust qualify for the annual exclusion under Section 2503(c) of the federal Internal Revenue Code of 1986.






Part 4 - Certification of Trusts

§ 53-12-280. Certification of trust by trustee

(a) The trustee may present a certification of trust to any person other than a beneficiary in lieu of providing a copy of the trust instrument to establish the existence of the trust provisions.

(b) The certification of trust provided for in subsection (a) of this Code section shall contain some or all of the following information:

(1) That the trust exists and the date of the trust and any amendments;

(2) The identity of each settlor;

(3) The identity and address of each current trustee and, if more than one, the number and identity of those required to exercise the powers of the trustee;

(4) The relevant powers of the trustee and any restrictions or limitations on those powers;

(5) The revocability or irrevocability of the trust;

(6) How trust property should be titled;

(7) Except as specifically disclosed in the certification, that the transaction at issue requires no consent or action by any person other than the certifying trustee; and

(8) Such other information as the trustee deems appropriate.

(c) A certification of trust:

(1) Shall be signed by each trustee;

(2) Shall state that the trust has not been revoked, modified, or amended in any manner that would cause the representations contained in the certification to be incorrect; and

(3) Need not contain the dispositive provisions of the trust.

(d) The recipient of a certification of trust may require the trustee to furnish copies of those excerpts from the original trust instrument and any amendments that designate the trustee and confer upon the trustee the power to act in the pending transaction.

(e) A person who acts in reliance upon the certification of trust without knowledge that any information therein is incorrect shall not be liable to any person for so acting and may assume without inquiry that the information is correct.

(f) A person who in good faith enters into a transaction in reliance upon the certification of trust may enforce the transaction as if the information in the certification were correct.

(g) A person making a demand for the trust instrument in addition to a certification of trust or excerpts shall be liable for damages, including court costs and attorney's fees, if the court determines that such demand was not made in good faith.

(h) This Code section shall not limit the right of a person to obtain a copy of the trust instrument in a judicial proceeding concerning the trust.

(i) A certification of trust in recordable form may be recorded in the office of the clerk of superior court.






Part 5 - Registration and Deposit of Securities

§ 53-12-290. How securities to be registered by corporate trustee

Whenever a bank or trust company is duly authorized to act and is acting as a fiduciary, which term shall include an executor, administrator, trustee, guardian, or conservator, and has a nominee in whose name securities, including, without limitation, bonds, stocks, notes, and other evidences of title to intangible personal property, held as a fiduciary, may be registered, it shall be lawful to register securities in the name of the nominee without mention of the fiduciary relationship in the trust instrument evidencing the securities or on the books of the issuer of the same, provided that:

(1) The records of the corporate fiduciary shall at all times clearly show that the securities are held by the corporate fiduciary in its capacity as fiduciary, together with the beneficial owner or owners thereof and all facts relating to its ownership, possession, and holding thereof; and

(2) The corporate fiduciary shall not be relieved of liability for the safe custody, control, and proper distribution of the securities by reason of the registration of same in the name of any nominee.



§ 53-12-291. Registration where two or more fiduciaries are acting jointly

If two or more fiduciaries are acting jointly in reference to any securities, it shall be lawful to register the property in the name of any nominee or any joint corporate fiduciary. In the event that more than one corporate fiduciary is acting, it shall be lawful to register securities in the name of any nominee of any one of the corporate fiduciaries.



§ 53-12-292. Deposit of securities in clearing corporation

(a) Any fiduciary holding securities in its fiduciary capacity, any bank or trust company holding securities as a custodian or managing agent, and any bank or trust company holding securities as custodian for a fiduciary shall be authorized to deposit or arrange for the deposit of the securities in a clearing corporation, as defined in Article 8 of Title 11. When the securities are deposited, certificates representing securities of the same class of the same issuer may be merged and held in bulk, in the name of the nominee of the clearing corporation, with any other such securities deposited in the clearing corporation by any person, regardless of the ownership of the securities, and certificates of small denominations may be merged into one or more certificates of larger denomination. The records of the fiduciary and the records of the bank or trust company acting as custodian, as managing agent, or as custodian for a fiduciary shall at all times show the name of the party for whose account the securities are deposited. Title to the securities may be transferred by bookkeeping entry on the books of the clearing corporation without physical delivery of certificates representing the securities.

(b) A bank or trust company depositing securities pursuant to this Code section shall be subject to such rules and regulations as, in the case of state chartered institutions, the commissioner of banking and finance and, in the case of national banking associations, the comptroller of the currency may from time to time issue.

(c) A bank or trust company acting as custodian for a fiduciary, on demand by the fiduciary, shall certify in writing to the fiduciary the securities deposited by the bank or trust company in the clearing corporation for the account of the fiduciary. A fiduciary, on demand by any party to a judicial proceeding for the settlement of the fiduciary's account or on demand by the attorney for the party, shall certify in writing to the party the securities deposited by the fiduciary in the clearing corporation for its account as the fiduciary.

(d) This Code section shall apply to any fiduciary holding securities in its fiduciary capacity and to any bank or trust company holding securities as a custodian, managing agent, or custodian for a fiduciary acting on April 13, 1973, or acting thereafter, regardless of the date of the agreement, instrument, or court order by which it is appointed and regardless of whether or not the fiduciary, custodian, managing agent, or custodian for a fiduciary owns capital stock of the clearing corporation.









Article 14 - Trustee Liability

§ 53-12-300. Accountable to beneficiary; breach of trust

The trustee shall be accountable to the beneficiary for the trust property. A violation by the trustee of any duty that the trustee owes the beneficiary shall be a breach of trust.



§ 53-12-301. Actions for breach of trust

(a) If a trustee commits a breach of trust, or threatens to commit a breach of trust, a beneficiary shall have a cause of action to seek:

(1) To recover damages;

(2) To compel the trustee to perform the trustee's duties;

(3) To require an accounting;

(4) To enjoin the trustee from committing a breach of trust;

(5) To compel the trustee to redress a breach of trust by payment of money or otherwise;

(6) To appoint a temporary trustee to take possession of the trust property and administer the trust or to suspend a trustee with or without the appointment of a temporary trustee;

(7) To remove the trustee; and

(8) To reduce or deny compensation of the trustee.

(b) When trust assets are misapplied and can be traced in the hands of persons affected with notice of the misapplication, the trust shall attach to such assets. A creditor of a trust may follow assets in the hands of beneficiaries even if they were received without notice.

(c) The remedy set forth in subsection (c) of Code Section 53-12-363 shall be the exclusive remedy for an abuse of discretion as provided in Code Sections 53-12-361 and 53-12-362.

(d) The provision of remedies for breach of trust shall not prevent resort to any other appropriate remedy provided by statute or common law.



§ 53-12-302. Damages for breach of trust; interest

(a) A trustee who commits a breach of trust shall be personally chargeable with any damages resulting from such breach of trust, including, but not limited to:

(1) Any loss or depreciation in value of the trust property as a result of such breach of trust, with interest;

(2) Any profit made by the trustee through such breach of trust, with interest;

(3) Any amount that would reasonably have accrued to the trust or beneficiary if there had been no breach of trust, with interest; and

(4) In the discretion of the court, expenses of litigation, including reasonable attorney's fees incurred in bringing an action on such breach or threat to commit such breach.

(b) If the trustee is liable for interest, then the amount of the liability for interest shall be the greater of:

(1) The amount of interest that accrues at the legal rate on judgments; or

(2) The amount of interest actually received.



§ 53-12-303. Relief of liability

(a) No provision in a trust instrument shall be effective to relieve the trustee of liability for a breach of trust committed in bad faith or with reckless indifference to the interests of the beneficiaries.

(b) A trustee of a revocable trust shall not be liable to a beneficiary for any act performed or omitted pursuant to written direction from a person holding the power to revoke, including a person to whom the power to direct the trustee is delegated. If the trust is revocable in part, then this subsection shall apply with respect to the interest of the beneficiary in that part of the trust property.

(c) Whenever a trust reserves to the settlor or vests in an advisory or investment committee or in any other person, including a cotrustee, to the exclusion of one or more trustees, the authority to direct the making or retention of any investment, the excluded trustee shall be liable, if at all, only as a ministerial agent and not as trustee for any loss resulting from the making or retention or any investment pursuant to the authorized direction.



§ 53-12-304. Liability of successor trustee

(a) A successor trustee shall be liable to the beneficiary for breach of trust involving acts or omissions of a predecessor trustee only if the successor trustee:

(1) Knows or reasonably should have known of a situation constituting a breach of trust committed by the predecessor trustee and the successor trustee improperly permits it to continue;

(2) Neglects to take reasonable steps to compel the predecessor to deliver the trust property to the successor trustee; or

(3) Neglects to take reasonable steps to redress a breach of trust committed by the predecessor trustee in a case where the successor trustee knows or reasonably should have known of the predecessor trustee's breach.

(b) A trustee succeeding a trustee who was also the settlor shall not be liable to the beneficiary for any action taken or omitted to be taken by the prior trustee nor shall such successor trustee have a duty to institute any action against such prior trustee or to file any claim against such prior trustee's estate for any of the prior trustee's acts or omissions as trustee. This subsection shall apply only with respect to a trust or any portion of a trust that was revocable by the settlor during the time that the settlor served as trustee and committed the act or omission.



§ 53-12-305. Liability of cotrustee

(a) A trustee shall be liable to the beneficiary for a breach committed by a cotrustee if such trustee:

(1) Participates in a breach of trust committed by the cotrustee;

(2) Improperly delegates the administration of the trust to the cotrustee;

(3) Approves, knowingly acquiesces in, or conceals a breach of trust committed by the cotrustee;

(4) Negligently enables the cotrustee to commit a breach of trust; or

(5) Neglects to take reasonable steps to compel the cotrustee to redress a breach of trust in a case where such trustee knows or reasonably should have known of the breach of trust.

(b) If two or more cotrustees are jointly liable to the beneficiary, each cotrustee shall be entitled to contribution from the other, as determined by the degree of each cotrustee's fault.



§ 53-12-306. Action against cotrustee

(a) A trustee may maintain an action against a cotrustee to:

(1) Compel the cotrustee to perform duties required under the trust;

(2) Enjoin the cotrustee from committing a breach of trust; or

(3) Compel the cotrustee to redress a breach of trust committed by such cotrustee.

(b) The provision of remedies for a breach of trust shall not prevent resort to any other appropriate remedy provided by statute or common law.



§ 53-12-307. Limitation of actions

(a) Unless a claim is previously barred by adjudication, consent, limitation, or otherwise, if a beneficiary has received a written report that adequately discloses the existence of a claim against the trustee for a breach of trust, the claim shall be barred as to that beneficiary unless a proceeding to assert the claim is commenced within two years after receipt of the report. A report adequately discloses existence of a claim if it provides sufficient information so that the beneficiary knows of such claim or reasonably should have inquired into the existence of such claim. If the beneficiary has not received a report which adequately discloses the existence of a claim against the trustee for a breach of trust, such claim shall be barred as to that beneficiary unless a proceeding to assert such claim is commenced within six years after the beneficiary discovered, or reasonably should have discovered, the subject of such claim.

(b) A successor trustee's claim against a predecessor trustee shall be barred unless a proceeding to assert such claim is commenced within two years after such successor trustee takes office.

(c) A trustee's claim against a cotrustee shall be barred unless a proceeding to assert such claim is commenced within two years after the date the cause of action against the cotrustee arises.



§ 53-12-308. Personal liability of trustee

(a) A trustee shall not be personally liable on any warranty made in any conveyance unless the intention to create a personal liability is distinctly expressed.

(b) Unless otherwise provided in the contract, a trustee shall not be personally liable on contracts properly entered into in the trustee's fiduciary capacity unless the trustee fails to reveal the trustee's representative capacity in the contract.

(c) A judgment rendered in an action brought against the trust shall impose no personal liability on the trustee or the beneficiary.






Article 15 - Nonresidents and Foreign Entities Acting as Trustees

§ 53-12-320. Nonresidents acting as trustees

(a) Any nonresident who is eligible to serve as a trustee under Code Section 53-12-201 may act as a trustee in this state pursuant to the terms of this Code section.

(b) Any nonresident trustee who acts as a trustee in this state shall be deemed to have consented to service upon the Secretary of State of any summons, notice, or process in connection with any action or proceeding in the courts of this state growing out of or based upon any act or failure to act on the part of the trustee unless the trustee shall designate as the agent for such service some person who may be found and served with notice, summons, or process in this state by a designation to be filed, from time to time, in the office of the Secretary of State, giving the name of the agent and the place in this state where the agent may be found and served.

(c) If a nonresident trustee fails to designate a person who may be found and served with summons, notice, or process in this state, service of summons, notice, or process shall be made upon such trustee by serving a copy of the petition or other pleading, with process attached thereto, on the Secretary of State. The service shall be sufficient service upon such nonresident trustee, provided that notice of the service and a copy of the petition and process is forthwith sent by registered or certified mail or statutory overnight delivery by the plaintiff or the plaintiff's agent to such trustee, in the state where such trustee resides, and the return receipt is appended to the summons or other process and filed with the summons, petition, and other papers in the court where the action is pending. The Secretary of State shall charge and collect a fee as set out in Code Section 45-13-26 for service of process on him or her under this Code section.



§ 53-12-321. Foreign entities acting as trustees

(a) Any foreign entity may act in this state as trustee, executor, administrator, guardian, or any other like or similar fiduciary capacity, whether the appointment is by law, will, deed, inter vivos trust, security deed, mortgage, deed of trust, court order, or otherwise without the necessity of complying with any law of this state relating to the qualification of foreign entities to do business in this state or the licensing of foreign entities to do business in this state, except as provided in this article, and notwithstanding any prohibition, limitation, or restriction contained in any other law of this state, provided only that the foreign entity is authorized to act in the fiduciary capacity in the state in which it is incorporated or organized or, if the foreign entity is a national banking association, in the state in which it has its principal place of business.

(b) Any foreign entity seeking to exercise fiduciary powers in this state, upon qualifying in this state to act in any of such fiduciary capacities, shall not be required by law to give bond, if bond is relieved by the instrument, law, or court order in which such entity has been designated to act in such fiduciary capacity.

(c) Nothing in this article shall be construed to prohibit or make unlawful any activity in this state by a bank or other entity which is not incorporated or organized under the laws of this state or by a national bank which does not have its principal place of business in this state, which activity would be lawful in the absence of this article.



§ 53-12-322. Acting as fiduciary not transacting business in state; establishment of place of business prohibited

A foreign entity, insofar as it acts in a fiduciary capacity in this state pursuant to this article, shall not be required to obtain a certificate of authority to transact business in this state as required by Article 15 of Chapter 2 of Title 14; provided, however, that such foreign entity shall not establish or maintain in this state a place of business, branch office, or agency for the conduct in this state of business as a fiduciary.



§ 53-12-323. Filing statement with Secretary of State; appointment of agent for service

(a) Prior to the time when any foreign entity acts pursuant to the authority of this article in any fiduciary capacity in this state, the foreign entity shall file with the Secretary of State a verified statement which shall state:

(1) The correct name of the foreign entity;

(2) The name of the state under the laws of which it is incorporated or organized or, if the foreign entity is a national banking association, a statement of that fact;

(3) The address of its principal business office;

(4) In what fiduciary capacity it desires to act in this state;

(5) That it is authorized to act in a similar fiduciary capacity in the state in which it is incorporated or organized or, if it is a national banking association, in which it has its principal place of business; and

(6) The name and address of a person who may be found and served with notice, summons, or process in this state and who is designated by the foreign entity as its agent for such service.

(b) The statement provided for in subsection (a) of this Code section shall be verified by an officer of the foreign entity, and there shall be filed with it such certificates of public officials and copies of documents certified by public officials as may be necessary to show that the foreign entity is authorized to act in a fiduciary capacity similar to those in which it desires to act in this state, in the state in which it is incorporated or organized, or, if it is a national banking association, in which it has its principal place of business.

(c) Any foreign entity that acts as a trustee in this state shall be deemed to have consented to service upon the Secretary of State of any summons, notice, or process in connection with any action or proceeding in the courts of this state growing out of or based upon any act or failure to act on the part of the trustee unless the trustee shall designate as the agent for such service some person who may be found and served with notice, summons, or process in this state by a designation to be filed, from time to time, in the office of the Secretary of State, giving the name of the agent and the place in this state where the agent may be found and served.

(d) If a foreign entity fails to designate a person who may be found and served with summons, notice, or process in this state, service of summons, notice, or process shall be made upon such foreign entity by serving a copy of the petition or other pleading, with process attached thereto on the Secretary of State. The service shall be sufficient service upon such foreign entity, provided that notice of the service and a copy of the petition and process is forthwith sent by registered or certified mail or statutory overnight delivery by the plaintiff or the plaintiff's agent to such foreign entity at the address that is on file with the Secretary of State, and the return receipt is appended to the summons or other process and filed with the summons, petition, and other papers in the court where the action is pending. The Secretary of State shall charge and collect a fee as set out in Code Section 45-13-26 for service of process on him or her under this Code section.






Article 16 - Trust Investments

Part 1 - Investments Generally

§ 53-12-340. Investment standard

(a) In investing and managing trust property, a trustee shall exercise the judgment and care under the circumstances then prevailing of a prudent person acting in a like capacity and familiar with such matters, considering the purposes, provisions, and distribution requirements of the trust.

(b) Among the factors that a trustee shall consider in investing and managing trust assets are such of the following as are relevant to the trust or its beneficiaries:

(1) General economic conditions;

(2) The possible effect of inflation or deflation;

(3) Anticipated tax consequences;

(4) The attributes of the portfolio,

(5) The expected return from income and appreciation;

(6) Needs for liquidity, regularity of income, and preservation or appreciation of capital;

(7) An asset's special relationship or special value, if any, to the purposes of the trust or to one or more of the beneficiaries or to the settlor;

(8) The anticipated duration of the trust; and

(9) Any special circumstances.

(c) Any determination of liability for investment performance shall consider not only the performance of a particular investment but also the performance of the portfolio as a whole and as a part of an overall investment strategy having risk and return objectives reasonably suited to the trust.

(d) A trustee who has special investment skills or expertise shall have a duty to use those special skills or expertise. A trustee who is named trustee in reliance upon such trustee's representation that such trustee has special investment skills or expertise shall be held liable for failure to make use of such degree of skill or expertise.

(e) A trustee may invest in any kind of property or type of investment consistent with the standards of this article.

(f) A trustee that is a bank or trust company shall not be precluded from acquiring and retaining the securities of or other interests in an investment company or investment trust because the bank or trust company or an affiliate provides services to the investment company or investment trust as investment adviser, custodian, transfer agent, registrar, sponsor, distributor, manager, or otherwise and receives compensation for such services.



§ 53-12-341. Concentrated holdings and diversification

A trustee shall reasonably manage the risk of concentrated holdings of assets in a trust by diversifying or by using other appropriate mechanisms, except as otherwise provided in this Code section, as follows:

(1) The duty imposed by this Code section shall not apply if the trustee reasonably determines that, because of special circumstances, the purposes of the trust are better served without complying with the duty;

(2) The trustee shall not be liable for failing to comply with the duty imposed by this Code section to the extent that the terms of the trust instrument limit or waive the duty; and

(3) Except as provided in this paragraph, the duty imposed by this Code section shall apply on or after January 1, 2011. With respect to any trust that is or becomes irrevocable before January 1, 2011, the duty imposed by this Code section shall not apply:

(A) To the trust to the extent such trust instrument directs or permits the trustee to retain, invest, exchange, or reinvest assets without regard to any duty to diversify, without the need to diversify or create a diversity of investments, or without liability for either depreciation or failing to diversify, or contains other similar language expressing a settlor's intent to provide similar discretion to the trustee; or

(B) Absent gross neglect, with respect to an asset that was transferred to the trustee of such trust by any settlor or gratuitous transferor.



§ 53-12-342. Duties at inception of trusteeship

Within a reasonable time after accepting a trusteeship or receiving trust assets, a trustee shall review the trust assets and make and implement decisions concerning the retention and disposition of assets in order to bring the trust portfolio into compliance with the purposes, provisions, distributions requirements, and other circumstances of the trust and with the requirements of this article.



§ 53-12-343. Reviewing compliance

Compliance with the investment rules of this part shall be determined in light of the facts and circumstances existing at the time of a trustee's decision or action and not by hindsight.



§ 53-12-344. Language invoking application of article

The following terminology or comparable language in the provisions of a trust, unless otherwise limited or modified, shall authorize any investment or strategy permitted under this article and Article 17 of this chapter: "investments permissible by law for investment of trust funds," "legal investments," "authorized investments," "using the judgment and care under the circumstances then prevailing that persons of prudence, discretion, and intelligence exercise in the management of their own affairs, not in regard to speculation but in regard to the permanent disposition of their funds, considering the probable income as well as the probable safety of their capital," "prudent man rule," "prudent trustee rule," "prudent person rule," and "prudent investor rule."



§ 53-12-345. Delegation

(a) A trustee may delegate investment and management functions that a prudent trustee of comparable skills could properly delegate under the circumstances. The trustee shall exercise reasonable care, skill, and caution in:

(1) Selecting an agent;

(2) Establishing the scope and terms of the delegation consistent with the purposes and provisions of the trust; and

(3) Reviewing periodically the agent's actions in order to monitor the agent's performance and compliance with the terms of the delegation.

(b) In performing a delegation function, an agent shall owe a duty to the trust to exercise reasonable care to comply with the terms of the delegation.

(c) A trustee who complies with the requirements of subsection (a) of this Code section, and who takes reasonable steps to compel an agent to whom the function was delegated to redress a breach of duty to the trust, shall not be liable to the beneficiaries of the trust or to the trust for the decisions or actions of the agent to whom the function was delegated.

(d) By accepting the delegation of a trust function from the trustee of a trust that is subject to the laws of this state, an agent shall waive the defense of lack of personal jurisdiction and shall submit to the jurisdiction of this state.






Part 2 - Power of Adjustment and Unitrusts

§ 53-12-360. Duty of trustee as to receipts and disbursements within scope of Article 17

In allocating receipts and disbursements to or between principal and income and with respect to any matter within the scope of Article 17 of this chapter:

(1) A trustee shall administer a trust in accordance with the governing trust instrument, even if there is a different provision in Article 17 of this chapter;

(2) A trustee may administer a trust by the exercise of a discretionary power of administration regarding a matter within the scope of Article 17 of this chapter given to the trustee by the governing trust instrument, even if the exercise of the power produces a result different from a result required or permitted by Article 17 of this chapter. No inference that the trustee has improperly exercised the discretionary power shall arise from the fact that the trustee has made an allocation contrary to a provision of Article 17 of this chapter;

(3) A trustee shall administer a trust in accordance with Article 17 of this chapter if the governing trust instrument does not contain a different provision or does not give the trustee a discretionary power of administration regarding a matter within the scope of Article 17 of this chapter; and

(4) A trustee shall add a receipt or charge a disbursement to principal to the extent that the governing trust instrument and Article 17 of this chapter do not provide a rule for allocating the receipt or disbursement to or between principal and income.



§ 53-12-361. Power of adjustment

(a) Subject to subsections (c) and (f) of this Code section, a trustee may adjust between principal and income by allocating an amount of income to principal or an amount of principal to income to the extent the trustee considers appropriate if:

(1) The governing trust instrument describes what may or shall be distributed to a beneficiary by referring to the trust's income; and

(2) The trustee determines, after applying the rules in Code Section 53-12-360, that the trustee is unable to comply with Code Section 53-12-247.

(b) In deciding whether and to what extent to exercise the power conferred by subsection (a) of this Code section, a trustee may consider, among other things:

(1) The size of the trust;

(2) The nature and estimated duration of the trust;

(3) The liquidity and distribution requirements of the trust;

(4) The needs for regular distributions and preservation and appreciation of capital;

(5) The expected tax consequences of an adjustment;

(6) The net amount allocated to income under this chapter and the increase or decrease in the value of the principal assets, which the trustee may estimate as to assets for which market values are not readily available;

(7) The assets held in the trust; the extent to which they consist of financial assets, interests in closely held enterprises, and tangible and intangible personal property or real property; the extent to which an asset is used by a beneficiary; and whether an asset was purchased by the trustee or received from the settlor or testator;

(8) To the extent reasonably known to the trustee, the needs of the beneficiaries for present and future distributions authorized or required by the governing trust instrument;

(9) Whether and to what extent the governing trust instrument gives the trustee the power to invade principal or accumulate income or prohibits the trustee from invading principal or accumulating income, and the extent to which the trustee has exercised a power from time to time to invade principal or accumulate income;

(10) The intent of the settlor or testator; and

(11) The actual and anticipated effect of economic conditions on principal and income and effects of inflation and deflation on the trust.

(c) A trustee shall not make an adjustment under this Code section:

(1) If the adjustment would change the amount payable to a beneficiary as a fixed annuity or a fixed fraction of the value of the trust assets;

(2) If the adjustment is from trust funds which are permanently set aside for charitable purposes under the governing trust instrument and for which a federal charitable, estate, or gift tax deduction has been taken, unless both income and principal are so set aside;

(3) If:

(A) Possessing or exercising the power to make an adjustment would cause an individual to be treated as the owner of all or part of the trust for federal income tax purposes; and

(B) The individual would not be treated as the owner if the trustee did not possess the power to make an adjustment;

(4) If:

(A) Possessing or exercising the power to make an adjustment would cause all or part of the trust assets to be subject to federal estate, gift, or generation-skipping transfer tax with respect to an individual; and

(B) The assets would not be subject to federal estate, gift, or generation-skipping tax with respect to the individual if the trustee did not possess the power to make an adjustment;

(5) If the trustee is a beneficiary of the trust; or

(6) If the trust has been converted under Code Section 53-12-362.

(d) If paragraph (3), (4), or (5) of subsection (c) of this Code section applies to a trustee and there is more than one trustee, a cotrustee to whom the provision does not apply may make the adjustment unless the exercise of the power by the remaining trustee is prohibited by the governing trust instrument.

(e) (1) If paragraph (2) of this subsection applies, a trustee may release:

(A) The entire power conferred by subsection (a) of this Code section;

(B) The power to adjust from income to principal; or

(C) The power to adjust from principal to income.

(2) A release under paragraph (1) of this subsection shall be permissible if:

(A) The trustee is uncertain about whether possessing or exercising the power will cause a result described in paragraphs (1) through (6) of subsection (c) of this Code section; or

(B) The trustee determines that possessing or exercising the power will or may deprive the trust of a tax benefit or impose a tax burden not described in subsection (c) of this Code section.

(3) The release may be permanent or for a specified period, including a period measured by the life of an individual.

(f) A governing trust instrument which limits the power of a trustee to make an adjustment between principal and income shall not affect the application of this Code section unless it is clear from the governing trust instrument that it is intended to deny the trustee the power of adjustment conferred by subsection (a) of this Code section.



§ 53-12-362. Conversion to unitrust

(a) Unless expressly prohibited by the trust instrument, a trustee may release the power to adjust under Code Section 53-12-361 and convert a trust into a unitrust as described in this Code section if:

(1) The trustee determines that the conversion will enable the trustee to better carry out the intent of the settlor or testator and the purposes of the trust;

(2) The trustee gives written notice of the trustee's intention to release the power to adjust and to convert the trust into a unitrust and of how the unitrust will operate, including what initial decisions the trustee will make under this Code section, to:

(A) The settlor, if living;

(B) All living persons who are currently receiving or eligible to receive distributions of income of the trust; and

(C) Without regard to the exercise of any power of appointment, all living persons who would receive principal of the trust if the trust were to terminate at the time of the giving of such notice and all living persons who would receive or be eligible to receive distributions of income or principal of the trust if the interests of all of the beneficiaries currently eligible to receive income under subparagraph (B) of this paragraph were to terminate at the time of the giving of such notice.

If a beneficiary is not sui juris, such notice shall be given to the beneficiary's conservator, if any, and if the beneficiary has no conservator, to the beneficiary's guardian, including, in the case of a minor beneficiary, the beneficiary's natural guardian;

(3) At least one person receiving notice under each of subparagraphs (B) and (C) of paragraph (2) of this subsection is legally competent; and

(4) No beneficiary objects to the conversion to a unitrust in a writing delivered to the trustee within 60 days of the mailing of the notice under paragraph (2) of this subsection.

(b) (1) The trustee may petition the superior court to order the conversion to a unitrust.

(2) A beneficiary may request a trustee to convert to a unitrust. If the trustee does not convert, the beneficiary may petition the superior court to order the conversion.

(3) The court shall order conversion if the court concludes that the conversion will enable the trustee to better carry out the intent of the settlor or testator and the purposes of the trust.

(c) In deciding whether to exercise the power to convert to a unitrust as provided by subsection (a) of this Code section, a trustee may consider, among other things:

(1) The size of the trust;

(2) The nature and estimated duration of the trust;

(3) The liquidity and distribution requirements of the trust;

(4) The needs for regular distributions and preservation and appreciation of capital;

(5) The expected tax consequences of the conversion;

(6) The assets held in the trust; the extent to which they consist of financial assets, interests in closely held enterprises, and tangible and intangible personal property or real property; and the extent to which an asset is used by a beneficiary;

(7) To the extent reasonably known to the trustee, the needs of the beneficiaries for present and future distributions authorized or required by the governing trust instrument;

(8) Whether and to what extent the governing trust instrument gives the trustee the power to invade principal or accumulate income or prohibits the trustee from invading principal or accumulating income and the extent to which the trustee has exercised a power from time to time to invade principal or accumulate income; and

(9) The actual and anticipated effect of economic conditions on principal and income and effects of inflation and deflation on the trust.

(d) After a trust is converted to a unitrust:

(1) The trustee shall follow an investment policy seeking a total return for the investments held by the trust, whether the return is to be derived from:

(A) Appreciation of capital;

(B) Earnings and distributions from capital; or

(C) Both appreciation of capital and earnings and distributions from capital;

(2) The trustee shall make regular distributions in accordance with the governing trust instrument construed in accordance with the provisions of this Code section;

(3) The term "income" in the governing trust instrument shall mean an annual unitrust distribution equal to 4 percent of the net fair market value of the trust's assets or the payout percentage ordered under paragraph (1) of subsection (g) of this Code section, whether such assets would be considered income or principal under other provisions of this article and Article 17 of this chapter, averaged over the lesser of:

(A) The three preceding years; or

(B) The period during which the trust has been in existence;

(4) The trustee can determine the fair market value of the property in the trust by appraisal or other reasonable method or estimate; and

(5) The fair market value of the trust property shall not include the value of any residential property or any tangible personal property that, as of the first business day of the current valuation year, one or more of the current beneficiaries of the trust have or had the right to occupy or have had the right to possess or control, other than in his or her capacity as trustee of the trust, and instead the right of occupancy or the right to possession or control shall be deemed to be the unitrust amount with respect to such residential property.

(e) The trustee may in the trustee's discretion from time to time determine:

(1) The effective date of a conversion to a unitrust;

(2) The provisions for prorating a unitrust distribution for a short year in which a beneficiary's right to payments commences or ceases;

(3) The frequency of unitrust distributions during the year;

(4) The effect of other payments from or contributions to the trust on the trust's valuation;

(5) Whether to value the trust's assets annually or more frequently;

(6) What valuation dates to use;

(7) How frequently to value nonliquid assets and whether to estimate their value; and

(8) Any other matters necessary for the proper functioning of the unitrust.

(f) (1) Expenses which would be deducted from income if the trust were not a unitrust shall not be deducted from the unitrust distribution.

(2) The unitrust distribution shall be paid from net income, as such term would be determined if the trust were not a unitrust. To the extent net income is insufficient, the unitrust distribution shall be paid from net realized short-term capital gains. To the extent income and net realized short-term capital gains are insufficient, the unitrust distribution shall be paid from net realized long-term capital gains. To the extent income and net realized short-term and long-term capital gains are insufficient, the unitrust distribution shall be paid from the principal of the trust.

(g) The trustee or, if the trustee declines to do so, a beneficiary may petition the superior court to:

(1) Select a payout percentage different from 4 percent but not lower than 3 percent or higher than 5 percent;

(2) Provide for a distribution of net income, as would be determined if the trust were not a unitrust, in excess of the unitrust distribution if such distribution is necessary to preserve a tax benefit;

(3) Average the valuation of the trust's net assets over a period other than three years; or

(4) Reconvert from a unitrust. Upon a reconversion, the power to adjust under Code Section 53-12-361 shall be revived.

(h) A conversion to a unitrust shall not affect a provision in the governing trust instrument directing or authorizing the trustee to distribute principal or authorizing a beneficiary to withdraw a portion or all of the principal.

(i) A trustee shall not convert a trust into a unitrust:

(1) If payment of the unitrust distribution would change the amount payable to a beneficiary as a fixed annuity or a fixed fraction of the value of the trust assets;

(2) If the unitrust distribution would be made from trust funds which are permanently set aside for charitable purposes under the governing trust instrument and for which a federal charitable, estate, or gift tax deduction has been taken, unless both income and principal are so set aside;

(3) If:

(A) Possessing or exercising the power to convert would cause an individual to be treated as the owner of all or part of the trust for federal income tax purposes; and

(B) The individual would not be treated as the owner if the trustee did not possess the power to convert; or

(4) If:

(A) Possessing or exercising the power to convert would cause all or part of the trust assets to be subject to federal estate, gift, or generation-skipping transfer tax with respect to an individual; and

(B) The assets would not be subject to federal estate, gift, or generation-skipping transfer tax with respect to the individual if the trustee did not possess the power to convert.

(j) (1) If paragraph (3) or (4) of subsection (i) of this Code section applies to a trustee and there is more than one trustee, a cotrustee to whom such provision does not apply may convert the trust unless the exercise of the power by the remaining trustee is prohibited by the governing trust instrument.

(2) If paragraph (3) or (4) of subsection (i) of this Code section applies to all the trustees, the trustees may petition the superior court to direct a conversion.

(k) (1) A trustee may release the power conferred by subsection (a) of this Code section to convert to a unitrust if:

(A) The trustee is uncertain about whether possessing or exercising the power to convert will cause a result described in paragraph (3) or (4) of subsection (i) of this Code section; or

(B) The trustee determines that possessing or exercising the power to convert will or may deprive the trust of a tax benefit or impose a tax burden not described in subsection (i) of this Code section.

(2) The release of the power to convert may be permanent or for a specified period, including a period measured by the life of an individual.



§ 53-12-363. Abuse of trustee's discretion

(a) A court shall not change a trustee's decision to exercise or not to exercise a discretionary power conferred by Code Section 53-12-361 or 53-12-362 unless it determines that the decision was an abuse of the trustee's discretion.

(b) The decisions to which subsection (a) of this Code section applies include:

(1) A determination of whether and to what extent an amount should be transferred from principal to income or from income to principal; and

(2) A determination of the factors that are relevant to the trust and its beneficiaries, the extent to which they are relevant, and the weight, if any, to be given to the relevant factors in deciding whether and to what extent to exercise the power conferred by Code Section 53-12-361 or 53-12-362.

(c) If a court determines that a trustee has abused its discretion regarding a discretionary power conferred by Code Section 53-12-361 or 53-12-362, the remedy shall be to restore the income and remainder beneficiaries to the positions they would have occupied if the trustee had not abused its discretion according to the following rules:

(1) To the extent that the abuse of discretion has resulted in no distribution to a beneficiary or a distribution which is too small, the court shall require the trustee to distribute from the trust to the beneficiary an amount that the court determines will restore the beneficiary, in whole or in part, to the beneficiary's appropriate position;

(2) To the extent that the abuse of discretion has resulted in a distribution to a beneficiary which is too large, the court shall restore the beneficiaries, the trust, or both, in whole or in part, to their appropriate positions by requiring the trustee to withhold an amount from one or more future distributions to the beneficiary who received the distribution that was too large or requiring that beneficiary or that beneficiary's estate to return some or all of the distribution to the trust, notwithstanding a spendthrift provision or similar provision;

(3) If the abuse of discretion concerns the power to convert a trust into a unitrust, the court shall require the trustee either to convert into a unitrust or to reconvert from a unitrust; and

(4) To the extent that the court is unable, after applying paragraphs (1), (2), and (3) of this subsection, to restore the beneficiaries, the trust, or both to the positions they would have occupied if the trustee had not abused its discretion, the court may require the trustee to pay an appropriate amount from its own funds to one or more of the beneficiaries, the trust, or both.

(d) No provision of this Code section or Code Section 53-12-361 or 53-12-362 is intended to require a trustee to make an adjustment under Code Section 53-12-361 or a conversion under Code Section 53-12-362.











